Volume 01

TITLE 1 - GENERAL PROVISIONS

CHAPTER 1 - COMMON LAW; CONSTRUCTION OF LAWS

§1-1 - Common law of the State; exceptions.

§1-1  Common law of the State; exceptions.  The common law of England, as ascertained by English and American decisions, is declared to be the common law of the State of Hawaii in all cases, except as otherwise expressly provided by the Constitution or laws of the United States, or by the laws of the State, or fixed by Hawaiian judicial precedent, or established by Hawaiian usage; provided that no person shall be subject to criminal proceedings except as provided by the written laws of the United States or of the State. [L 1892, c 57, §5; am L 1903, c 32, §2; RL 1925, §1; RL 1935, §1; RL 1945, §1; RL 1955, §1-1; HRS §1-1]

Attorney General Opinions

Common-law authority establishes that governmental bodies possess inherent power to receive gifts to be used in implementing their functions.  Att. Gen. Op. 92-4.

Law Journals and Reviews

Beach Access:  A Public Right?  23 HBJ 65.

Native Hawaiian Cultural Practices Under Threat.  I HBJ No. 13, at pg. 1.

On the Reception of the Common Law in the Hawaiian Islands.  III HBJ No. 13, at pg. 87.

The Lum Court and Native Hawaiian Rights.  14 UH L. Rev. 377.

Pele Defense Fund v. Paty:  Exacerbating the Inherent Conflict Between Hawaiian Native Tenant Access and Gathering Rights and Western Property Rights.  16 UH L. Rev. 207.

Public Access Shoreline Hawaii v. Hawaii County Planning Commission:  The Affirmative Duty to Consider the Effect of Development on Native Hawaiian Gathering Rights.  16 UH L. Rev. 303.

The Reassertion of Native Hawaiian Gathering Rights Within The Context of Hawai‘i's Western System of Land Tenure.  17 UH L. Rev. 165.

Cultures in Conflict in Hawai‘i:  The Law and Politics of Native Hawaiian Water Rights.  18 UH L. Rev. 71.

Customary Revolutions:  The Law of Custom and the Conflict of Traditions in Hawai‘i.  20 UH L. Rev. 99.

The Backlash Against PASH:  Legislative Attempts To Restrict Native Hawaiian Rights.  20 UH L. Rev. 321.

The Latest Take on Background Principles and the States' Law of Property After Lucas and Palazzolo.  24 UH L. Rev. 497.

Loko i‘a:  A Legal Guide to the Restoration of Native Hawaiian Fishponds Within the Western Paradigm.  24 UH L. Rev. 657.

Wiping Out the Ban on Surfboards at Point Panic.  27 UH L. Rev. 303.

Biopiracy in Paradise?:  Fulfilling the Legal Duty to Regulate Bioprospecting in Hawai‘i.  28 UH L. Rev. 387.

The Hawaiian Usage Exception to the Common Law:  An Inoculation Against the Effects of Western Influence.  30 UH L. Rev. 319.

Public Beach Access:  A Right for All?  Opening the Gate to Iroquois Point Beach.  30 UH L. Rev. 495.

The "Hawaiianness" of Same-Sex Adoption.  30 UH L. Rev. 517.

Case Notes

Generally.

As this section does not establish the supremacy of the 1840 Constitution over the current state constitution, or somehow render the documents concurrent, whether chapter 431 violated the 1840 Constitution was immaterial for purposes of defendant's conviction.  90 H. 130 (App.), 976 P.2d 444.

Article XII, §7 of the Hawaii constitution and/or this section do not authorize for native Hawaiian grandparents any more visitation rights than §571-46(7) and §571-46.3 authorize for all grandparents, native and non-native Hawaiian.  112 H. 113 (App.), 144 P.3d 561.

Background of statute; general principles.

Prior to 1893, common law (usually) or civil law, not contrary to Hawaiian law or usage, followed as reason and equity dictated (L 1847, p 5; cc 1859, §§14, 823).  2 H. 209; 3 H. 90, 95; 3 H. 106, 112; 5 H. 543; 6 H. 718, 725; 8 H. 77, 80; 13 H. 499, 505; 17 H. 393, 410; 27 H. 626; 27 H. 671, 674; 31 H. 661, 669, reh'g denied 31 H. 796; 41 H. 634; 45 H. 373, 383-84, 369 P.2d 96; 46 H. 425, 429, 380 P.2d 762.

Effective January 1, 1893, common law adopted "except as otherwise provided..., or fixed by Hawaiian judicial precedent, or established by Hawaiian usage...."  Effect of Hawaiian judicial precedent:  10 H. 421, 436; 16 H. 294, 303; 20 H. 146, 149; 25 H. 701, 708; 27 H. 626, 628; 31 H. 661, 669, reh'g denied 31 H. 796; 38 H. 479, 481; 40 H. 92; 45 H. 373, 383-84, 369 P.2d 96; 46 H. 425, 429, 380 P.2d 762; 49 H. 273, 414 P.2d 925.  Statute gives Hawaiian decisions "the force of a statute".  25 H. 701, 708; 42 H. 518, 525.  Effect of Hawaiian usage:  10 H. 408 (conveyance by lessor); 10 H. 421, 436 (conveyance by disseisee); 12 H. 375, 391 (estates tail, fees simple conditional); 16 H. 377, 389, overruled on another point 25 H. 397, 405, 21 H. 74, 83 (merger of estates); 18 H. 91, 96, aff'd 212 U.S. 208 (deed of release); 20 H. 146, 149 (whether agreement void for champerty); 24 H. 47, 57; 31 H. 376, 383; aff'd 52 F.2d 356 (water rights); 49 H. 273, 414 P.2d 925 (adoption).

Rejection, previous to 1893, of essential parts of common law justifies present rejection of other parts; and previous application (contrary to common law) of a general principle to one question justifies subsequent application to another question.  10 H. 421, 436; 12 H. 375, 380; 16 H. 615, 628; 31 H. 661, 669, reh'g denied 31 H. 796; 40 H. 92; 45 H. 373, 384, 369 P.2d 96.

Court to consult both American and English decisions.  10 H. 421, 434; 14 H. 554, 561; 18 H. 588, 591, aff'd 212 U.S. 208; 22 H. 140, 144; 29 H. 571, 577; 30 H. 912, 938-43; 40 H. 86, 89; 49 H. 624, 629, 425 P.2d 1014.

Statute adopting common law inapplicable where title already vested.  13 H. 499, 500.  Applicability to construction of will already probated, raised but not decided. 12 H. 375, 379-80.

This section continued in effect by Hawaiian Organic Act.  1 U.S.D.C. Haw. 75, aff'd 114 F. 849; 305 U.S. 91, 108, aff'g 33 H. 34.

Common law consists of principles, not set rules.  14 H. 554, 561; 22 H. 140, 144; 39 H. 460, 466, aff'd 205 F.2d 616; 40 H. 86, 89; 41 H. 106, 117-21; 42 H. 500.

"Common law" adopted by this statute includes English statutes, unless too recent.  16 H. 294, 303; 20 H. 447, 450; 22 H. 140, 144; 40 H. 86, 89 (includes statutes passed before emigration of first settlers to America).  Includes statute of 13th Elizabeth governing fraudulent conveyances.  21 H. 1, 3; 39 H. 493, 496.  Includes rule against perpetuities.  18 H. 52, 69, aff'd 211 U.S. 321; 32 H. 323, 330; 34 H. 288, 293.

This statute deemed to preclude adoption of modern rule.  22 H. 140; 28 H. 275, 276; 36 H. 107, 110; see 25 H. 357, 371, aff'd 272 F. 856, questioned 49 H. 456, 487, 421 P.2d 550.  But other cases hold court not required to follow a rule based on reasons which no longer exist or conditions which do not obtain.  10 H. 408, 413; 10 H. 421, 436; 14 H. 554; 27 F.2d 582, rev'g 29 H. 770; 40 H. 86, 89; 41 H. 527, 552.  Not required to follow a rule repugnant to the system established in Hawaii.  12 H. 375, 391.  May apply enlightened modern authorities.  29 H. 571, 577; 39 H. 460, 465, aff'd 205 F.2d 616; 198 F. Supp. 78, 105-11, aff'd 304 F.2d 149.

Applicability of common law in determining duties of public officers.  29 H. 83, denying reh'g of 29 H. 21; 42 H. 14.  Right to sue on bail bond.  19 H. 4, 7.

Common law does not remain in sedentary state.  52 H. 40, 469 P.2d 183.

Rule against perpetuities is part of English common law.  52 H. 40, 469 P.2d 183.

Referred to:  16 H. 731, 733; 17 H. 566, 569; 19 H. 88, 93; 19 H. 366, 375 (concurring opinion); 26 H. 699, 700; 27 H. 655, 659, aff'd 10 F.2d 474, 477; 46 H. 197, 209, 377 P.2d 609; 69 F.2d 681, 682; 190 U.S. 197, 217; 3 U.S.D.C. Haw. 176, 179; 238 F. Supp. 867.

Criminal law and procedure.

See also notes under Effect of common law on statutory construction.

Practice of putting question why sentence should not be pronounced, not indispensable.  3 H. 106.

No common law offenses.  4 H. 39; 10 H. 469, 472; 11 H. 293, 300.

Leave of court required for a nol. pros.  6 H. 718.

Elements of offense where not defined, resort to common law.  25 H. 814.

Appeal in mitigation fixed by Hawaiian judicial precedent.  38 H. 479, 481.

Whether corroboration of accomplice required, governed by common law.  45 H. 16, 42, 361 P.2d 45.

No common law offenses, and the applicable statute or ordinance itself must provide a penalty.  62 H. 656, 619 P.2d 93.

Effect of common law on statutory construction.

Torrens Act construed in light of common law.  256 F.2d 208, 212, remanding 41 H. 490, modified 42 H. 661.

Appellants' contention that native Hawaiian rights were exclusive and possessory was unsupported in the law.  76 F.3d 280.

If plaintiff could prove that its custom and usage of subject land, prior to 1892, established its right of occupancy and use based upon the doctrine of individual aboriginal title, then that doctrine, as established in 1923, would apply.  Any aboriginal title that plaintiff may have had was extinguished; plaintiff failed to show that its use and occupancy of the area was exclusive as required by the doctrine.  875 F. Supp. 680.

Plaintiff's claims of reserved rights of native tenants under Hawaii law did not extend to the right of perpetual and exclusive occupancy upon the land of another; plaintiff's ancestors' failure to claim kuleana title to subject land, which rendered them tenants at sufferance, foreclosed plaintiff's attempt to claim possessory rights to the land under Hawaii law.  875 F. Supp. 680.

Statutes in derogation of common law strictly construed.  5 H. 41; 9 H. 23, 25; 10 H. 151, 159; 22 H. 765, 767 (explaining earlier cases); 23 H. 541, 545; 37 H. 374, 379 (ordinance); 37 H. 571, 580; 49 H. 624, 628, 425 P.2d 1014; 50 H. 201, 436 P.2d 752.  But should nevertheless be construed in accordance with legislative purpose.  41 H. 442, 459; 44 H. 59, 67, 352 P.2d 335.

Grounds for annulment held exclusively statutory.  8 H. 77.

Interpretation of words in criminal statute according to common law meaning.  8 H. 259; 22 H. 618, 629; 33 H. 560, 563.

Marriage controlled by statute, no common law marriage.  25 H. 397.

Usury statute as superseding common law.  36 H. 107.

Statute codifying common law, interpreted according to modern decisions.  39 H. 460, 465, aff'd 205 F.2d 616.

Common law as background in applying statutes prescribing time and place of trial.  46 H. 197, 209, note 4, 377 P.2d 728.

The common law recognizes a cause of action for invasion of right of privacy where defendant uses plaintiff's name or picture for commercial purposes.  50 H. 374, 441 P.2d 141.

Common law holds that right to rent to accrue on a lease of real property is an interest in realty.  Rent already due is personalty.  56 H. 295, 535 P.2d 1109.

Common law rule for use of ancient documents as evidence construed.  57 H. 312, 555 P.2d 495.

Joint owners of an animal may be liable in an action for injuries caused by such animal.  57 H. 620, 562 P.2d 779.

"Hawaiian usage" must predate November 25, 1892.  58 H. 106, 566 P.2d 725.

No evidence that "Hawaiian usage" gave to owner of land along seashore title to lava extensions created by volcanic eruption. 58 H. 106, 566 P.2d 725.

Where practices have, without harm to anyone, been continued, reference to Hawaiian usage in section insures their continuance for so long as no actual harm is done thereby.  Retention of a Hawaiian tradition should in each case be determined by balancing respective interests and harm once it is established that application of the custom has continued in a particular area.  66 H. 1, 656 P.2d 745.

"Hawaiian usage" clause may establish certain customary Hawaiian rights beyond those found in §7-1.  73 H. 578, 837 P.2d 1247.

Common law rights ordinarily associated with tenancy do not limit customary rights existing under the laws of Hawaii.  79 H. 425, 903 P.2d 1246.

Descendants of native Hawaiians who inhabited islands prior to 1778 who assert valid customary and traditional Hawaiian rights under this section entitled to protection regardless of their blood quantum.  79 H. 425, 903 P.2d 1246.

Hawaii constitution and this section require county planning commission to "preserve and protect" reasonable exercise of customary or traditional native Hawaiian rights to the extent feasible when issuing special management area use permits.  79 H. 425, 903 P.2d 1246.

If property is deemed "fully developed", i.e., lands zoned and used for residential purposes with existing dwellings, improvements, and infrastructure, it is always "inconsistent" to permit the practice of traditional and customary native Hawaiian rights on such property.  89 H. 177, 970 P.2d 485.

To establish the existence of a traditional or customary native Hawaiian practice, there must be an adequate foundation in the record connecting the claimed right to a firmly rooted traditional or customary native Hawaiian practice.  89 H. 177, 970 P.2d 485.

Where defendant failed to adduce sufficient evidence to support claim of the exercise of a constitutionally protected native Hawaiian right and knowingly entered landowner's property which was fenced in a manner to exclude others, trial court properly concluded that defendant was unlawfully on property in violation of §708-814(1).  89 H. 177, 970 P.2d 485.

Judicial precedents prior to adoption of common law by this statute (with cases applying these precedents).

Delivery of seisin obsolete.  1 H. 17.  Deed reserving life estate valid.  4 H. 515, 517; 5 H. 484.  Rule in Shelley's case rejected.  8 H. 392; 12 H. 375, 389; 13 H. 196, 199; 19 H. 78.

Seal not necessary to validity of instrument.  1 H. 23; 4 H. 459; 6 H. 633 (single justice).  Applied as rendering of no force common law distinction between action of covenant and of assumpsit.  40 H. 92.  Incontestability of sealed instrument for want of consideration raised but not decided.  29 H. 548.

Widow may recover for death of husband.  2 H. 209; 1 U.S.D.C. Haw. 75, aff'd 114 F. 849.  Applied as allowing action by father for death of minor child.  16 H. 615, 628; 27 H. 671, 674; 31 H. 939; 37 H. 571.  But not as allowing action for death of adult child, 27 H. 626, or for injury to parent short of death, 41 H. 634.  Applied as rejecting rule of Baker v. Bolton (1 Camp. 493) that death of human being not an injury, so as to permit personal representative to sue for lost earnings under survival statute (§663-7).  45 H. 373, 369 P.2d 96.

Rule that conveyance to two or more construed as joint tenancy, rejected.  5 H. 543; 8 H. 392, 396.  Precedent applied in case of adverse holding by two or more.  31 H. 661, reh'g denied 31 H. 796.

Survival of cause of action governed by common law in absence of specific statute.  6 H. 556 (single justice); 34 H. 667.

Grounds for annulment, held exclusively statutory.  8 H. 77.

Estates tail and fees simple conditional rejected (without reliance on statutes prior to 1893).  12 H. 375, 391-4; 20 H. 372, 377; 21 H. 699, aff'd 242 U.S. 612; 23 H. 747, 757, aff'd 255 F. 732; 25 H. 561, 567.

Word "heirs" unnecessary to conveyance of a fee simple.  13 H. 499; 23 H. 38, 44, aff'd 242 F. 446; 23 H. 298, 304; 46 H. 425, 429, 380 P.2d 762.

Statute of uses is in force, the point having been settled as early as 1855.  16 H. 294, 303.

Common law doctrine of merger of estates rejected.  16 H. 377, 388, overruled on another point 26 H. 405.

Status of adopted child as "issue" in view of Hawaiian usage and precedents.  35 H. 104, aff'd 115 F.2d 956; 42 H. 640; 49 H. 273, 414 P.2d 925.

Hawaiian usage in establishing seaward boundaries.  50 H. 314, 440 P.2d 76.

Hawaiian usage mentioned is usage which predated Nov. 25, 1892.  52 H. 472, 479 P.2d 202.



§1-2 - Certain laws not obligatory until published.

§1-2  Certain laws not obligatory until published.  No written law, unless otherwise specifically provided by legislative enactment, except general or special appropriation acts, loan fund acts, pension acts, and franchise acts, shall be obligatory without first being printed and made public.  General or special appropriation acts, loan fund acts, pension acts, and franchise acts, whether affecting state funds or the funds of county or other municipal subdivisions or commissions, shall become operative according to their respective terms. [CC 1859, §1; RL 1925, §3; RL 1935, §3; am L 1935, c 10, §2; RL 1945, §3; RL 1955, §1-3; HRS §1-2]

Case Notes

Prior to amendment spelling out that legislature may provide a different effective date, statute was so interpreted.  29 H. 250, 255.  See 37 H. 260.

Under article III, section 16, of the Constitution, a law may become applicable from the time the governor approves it.  59 H. 430, 583 P.2d 955.



§1-3 - Laws not retrospective.

§1-3  Laws not retrospective.  No law has any retrospective operation, unless otherwise expressed or obviously intended. [CC 1859, §5; RL 1925, §5; RL 1935, §5; RL 1945, §4; am L 1955, c 57, §1(a); RL 1955, §1-6; HRS §1-3]

Attorney General Opinions

New administrative rules superseded old rules as to all matters except permit applications that were filed before July 1, 1994; further, on or after July 1, 1994, when statutory authority for old rules was repealed, the old rules were void and not in effect, the only exception being with respect to pending permit applications from the period before July 1, 1994.  Att. Gen. Op. 97-4.

Case Notes

Section 386-5, as amended, could not be applied retroactively.  910 F. Supp. 479.

New divorce law construed as inapplicable to pending cases, old law applicable.  3 H. 304.

Law making sale or possession of opium illegal not retrospective though dealing in opium was formerly licensed.  3 H. 672; 3 H. 687.

Cutting down period allowed for suit against government so as to bar claims, not unconstitutional when prior statute did not provide for enforcement of judgment.  11 H. 404.

Retrospective law defined.  11 H. 404; 22 H. 96, 106; 42 H. 532, 535-6 (from standpoint of constitutionality); 33 H. 766, 774 (distinguishing between constitutional and unconstitutional retrospective laws).

It is a general rule that prospective operation is favored construction.  11 H. 600, 620, overruled on another point 11 H. 654, 658; 22 H. 96, 110; 28 H. 462, 467.

Wrongful death statute inapplicable where death already had occurred.  27 H. 626.

Income tax law expressly made effective on preceding January 1, applies to income of calendar year last past.  33 H. 766.  Reduced tax rate expressly made retrospective applies to income of preceding calendar year.  21 H. 571.  Requirement of tax clearance as condition of county license, if deemed retrospective nevertheless not unconstitutional.  22 H. 96, 107.

Statute clearly intended to cure defect in prior statute and confer benefit will be given retroactive operation.  34 H. 150, 158.

Statute enacted after death of testator cannot jeopardize rights vested under the will.  34 H. 333.

Legislature is powerless by subsequent enactment to vary terms of trust deed previously executed.  35 H. 1.

Statute prescribing special rules of descent for land held under homestead agreement, inapplicable to existing agreement.  35 H. 550.

Change in method of computing trustees' commissions, application to existing trust.  37 H. 111.

Statute providing that subsequent marriage revokes designation of beneficiary, applicable though the marriage already had occurred.  42 H. 532.  Statute legitimatizing child of parents who marry after its birth, applicable though the marriage already had occurred.  29 H. 258, aff'd 16 F.2d 273.

Repeal in 1859 of provision for reservation of mineral rights, no effect on existing rights.  49 H. 429, 443, 421 P.2d 570.

Cited in holding that §584-7 was intended to operate retrospectively.  59 H. 259, 581 P.2d 310.

Applied.  63 H. 540, 632 P.2d 649.

Change in maximum liability of real estate recovery fund.  64 H. 74, 636 P.2d 1344.

Section is only a rule of statutory construction and where the legislative intent may be ascertained, it is no longer determinative.  64 H. 210, 638 P.2d 319.

Amendments to driving under influence statute did not have retrospective application.  72 H. 597, 825 P.2d 1065.

To the extent department rule applied procedures established pursuant to no-fault amendments to no-fault claimant injured prior to effective date of amendments, rule invalid.  82 H. 249, 921 P.2d 169.

As §607-14 does not expressly or obviously manifest an intent to be applied retroactively, the 1993 amendment did not apply retroactively to litigation terminated prior to the effective date of the amendment, July 1, 1993.  88 H. 46, 961 P.2d 611.

It was the "obvious intention" of the legislature to authorize the retroactive application of the part of Act 167, L 1990, that authorized the sentencing court the discretion to impose a sentence of community service instead of a fine.  77 H. 476 (App.), 888 P.2d 376.



§1-4 - Persons and property subject to laws.

§1-4  Persons and property subject to laws.  The laws are obligatory upon all persons and property within the jurisdiction of the State. [CC 1859, §6; am imp PC 1869, c 3, §1 (same as PC 1850, c 3, §1); RL 1925, §6; RL 1935, §6; RL 1945, §5; am L 1955, c 57, §1(b); RL 1955, §1-7; HRS §1-4]

Cross References

Boundaries, see Const. art. XV.

Concurrent jurisdiction of the State over federal reservations, see Pub L 86-3, §16(b).

Full faith and credit, judgment of another state, see U.S. Const. Art. IV.

Hawaii National Park, specific rights reserved to the State, see Pub L 86-3, §16(a).

Service of process, see §634-21 et seq. and provisions of particular chapters; HRCP rule 4.

Law Journals and Reviews

The Decision to Disobey:  A View of Symbolic Civil Disobedience.  7 HBJ 5.

Case Notes

Territorial waters, offenses committed on vessels within, prior to annexation, 1 H. 58; during territorial status, 217 U.S. 234, aff'g 3 U.S.D.C. Haw. 345.

Contracts, what law governs.  3 H. 21; 10 H. 138; 10 H. 614, 622.

Personal property, whether within the jurisdiction, taxation of.  3 H. 292; 16 H. 396.  Compare as to intangibles.  31 H. 264, aff'd 47 F.2d 869; 26 H. 299, 356, aff'd 289 F. 664.

Embezzlement, money received in Hawaii for delivery elsewhere.  5 H. 372.

Divorce, effect of on ownership of insurance policy, what law governs.  10 H. 117, reh'g denied.  10 H. 562.  Compare 132 Cal. 85, app. dis. 188 U.S. 291.

Comity, action on insurance policy within and without the State, which takes precedence.  14 H. 80, app. dis. 187 U.S. 308.

Federal reservations:  Jurisdiction during territorial status.  19 H. 198; 23 H. 61; 38 H. 188, 198; 4 U.S.D.C. Haw. 62; 142 F. Supp. 666.  Divorce, residence on military reservation.  35 H. 461; 37 H. 223; 38 H. 261.

Real estate situated outside State, validity of trust under will of Hawaiian resident.  46 H. 475, 562, 382 P.2d 920.

Custody of children found within the State.  49 H. 20, 29-31, 407 P.2d 885.

Maritime injuries, effect of admiralty jurisdiction.  49 H. 77, 83, note 2, 412 P.2d 669, mod. and reh'g denied.  49 H. 267, 269-71, 414 P.2d 428.

General laws not applicable to State unless explicitly made applicable.  51 H. 87, 451 P.2d 809.



§1-4.5 - Cession of concurrent jurisdiction.

[§1-4.5]  Cession of concurrent jurisdiction.  (a)  Notwithstanding the provisions of any other law, the State of Hawaii hereby cedes concurrent legislative jurisdiction to the United States over the lands and improvements located in the State presently owned or hereafter acquired, whether acquired by condemnation or otherwise, leased, occupied, or controlled by or for the United States Department of Justice, or any of its component agencies or bureaus, for correctional purposes.

(b)  Cession of concurrent legislative jurisdiction, in accordance with subsection (a), shall only take effect upon the acceptance of such jurisdiction by the United States.  The concurrent legislative jurisdiction so ceded shall end as to any such lands, improvements, or such portions thereof, that cease to be owned, leased, occupied, or controlled by or on behalf of the United States for correctional purposes. [L 1998, c 291, §1]



§1-5 - Contracts in contravention of law.

§1-5  Contracts in contravention of law.  Private agreements shall have no effect to contravene any law which concerns public order or good morals.  But individuals may, in all cases in which it is not expressly or impliedly prohibited, renounce what the law has established in their favor, when such renunciation does not affect the rights of others, and is not contrary to the public good. [CC 1859, §7; RL 1925, §7; RL 1935, §7; RL 1945, §6; RL 1955, §1-8; HRS §1-5]

Cross References

Parental preferences in government contracts and services, see §577-7.5.

Case Notes

Contracts.

No recovery of medical fees when plaintiff not approved by board of health.  4 H. 9.

Condition in restraint of marriage, void.  6 H. 72 (single justice).

No recovery on note given for liquor sold without license.  24 H. 263.

Illegal transaction, action for money had and received, whether parties in pari delicto.  21 H. 513; 22 H. 759.

Illegal consideration for indivisible note voids note.  24 H. 263.  Accord:  24 H. 540.

Contract for services by a public official within the scope of official duties, void.  24 H. 540.  Ultra vires agreement by public officer to be distinguished from one contrary to public policy, former being enforceable against one who has received benefits.  19 H. 41.

Buyer under conditional sales contract cannot show seller's waiver of terms of contract as part of an illegal raffle.  26 H. 407.

Insurable interest, whether sufficient for group life insurance or whether a wager involved.  50 H. 177, 434 P.2d 750.

Renunciation of rights.

Provision as to waiver applied.  5 H. 300, 304; 11 H. 428, 429; 12 H. 262, 264.  But see as to appeals, jurisdictional requisites, note appended to chapter 641.

Validity of provision in articles limiting statutory power to make bylaws.  15 H. 333, 343, 346.

Jurisdiction cannot be stipulated.  46 H. 197, 208, 377 P.2d 609.

Waiver of defense of res judicata.  50 H. 22, 428 P.2d 411.



§1-6 - Prohibitory law, effect.

§1-6  Prohibitory law, effect.  Whatever is done in contravention of a prohibitory law is void, although the nullity be not formally directed. [CC 1859, §8; RL 1925, §8; RL 1935, §8; RL 1945, §7; RL 1955, §1-9; HRS §1-6]

Case Notes

Applied in holding no common law marriage; statutory requisites enforced.  25 H. 397, 403; 34 H. 161, 165.  See 295 F. 636.

Statute requiring consent of parent for marriage of certain minors is prohibitory, and marriage without consent will be annulled.  26 H. 89, 95.

Cited and considered in relation to usury statute.  49 H. 160, 184, 413 P.2d 221, reh'g denied.  49 H. 255, 413 P.2d 221; see 36 H. 107, 126.

Referred to:  35 H. 545, 549; 37 H. 374, 378; 39 H. 378, 381; 45 H. 247, 259, 365 P.2d 460.



§1-7 - Repeal of laws.

§1-7  Repeal of laws.  Laws may be repealed either entirely or partially by other laws. [CC 1859, pt of §20; RL 1925, §21; RL 1935, §23; RL 1945, §23; RL 1955, §1-10; HRS §1-7]

Case Notes

Referred to:  17 H. 428, 438.



§1-8 - No revivor on repeal; exception.

§1-8  No revivor on repeal; exception.  The repeal of any law shall not revive any other law which has been repealed, unless it is clearly expressed. [CC 1859, pt of §20; RL 1925, §22; RL 1935, §24; RL 1945, §24; RL 1955, §1-11; HRS §1-8]

Case Notes

Statute repealing 1870 divorce law without expressly reenacting previous statutes on the subject would result in there being no law to enable divorces to be granted, if the repealing statute were valid.  3 H. 661.

No revival under this section where statutes attempted to be revived referred to only in general terms.  7 H. 359.



§1-9 - Express or implied repeals.

§1-9  Express or implied repeals.  The repeal of a law is either express or implied.  It is express when it is literally declared by a subsequent law; it is implied when the new law contains provisions contrary to, or irreconcilable with, those of the former law. [CC 1859, §21; RL 1925, §23; RL 1935, §25; RL 1945, §25; RL 1955, §1-12; HRS §1-9]

Case Notes

Generally.

Amendment intended to take place of previous act impliedly repeals it.  9 H. 171, 176.  Though amendatory act expressly repeals chapter amended, effect is that amended chapter takes place of previous law and is not itself repealed.  9 H. 171, 177.  Provision applicable at a later time does not supersede present provision immediately.  17 H. 23.

Repeals by implication not favored.  9 H. 402, 404; 20 H. 170; 26 H. 469, 472; 30 H. 658, 663; 42 H. 518; 69 F.2d 954.  This section fixes the rule on the subject of implied repeals.  20 H. 170, 171.

Where attempt apparently made to repeal expressly all former laws intended to be repealed, repeal by implication not found.  9 H. 402, 404.  Express repeal by void act, earlier act remains in force.  14 H. 215, 221.  Where statute amended "to read as follows" parts omitted are repealed.  22 H. 183; 24 H. 12.

For later statute covering entire subject matter of earlier statute to repeal the earlier statute, the legislative intent to repeal must be clear.  50 H. 351, 440 P.2d 528.

Repeals by implication not favored.  54 H. 519, 511 P.2d 161.

Common law.

Court should not, merely by application of maxim expressio unius exclusio alterius, find common law superseded in area not mentioned in statute.  49 H. 624, 628, 425 P.2d 1014; see 37 H. 571, 574.

General and special laws.

General (affirmative) law does not abrogate earlier special one by mere implication.  9 H. 402, 404.  But when later act covers whole subject matter, repeal by implication found.  30 H. 658; 50 H. 277, 439 P.2d 206.  Special statute controls general without regard to priority of enactment.  8 H. 381, 382; 34 H. 484, 488-9; 45 H. 650, 662, 372 P.2d 348.  Where statute prescribes special rule applicable to certain class and another statute prescribes general rule, repeal of special statute renders general statute applicable to the special class and this is not a revivor of a repealed statute.  10 H. 241; 23 H. 558, 561; 44 H. 634, 648, 361 P.2d 390.

Specific statute is favored over general one when two statutes cover same subject.  54 H. 250, 505 P.2d 1179.

Joint resolution of annexation.

Effect of on Hawaiian laws, see 12 H. 58; 190 U.S. 197.  Referred to:  3 H. 90, 98; 7 H. 359, 362; 16 H. 769, 781; 18 H. 485, 487; 22 H. 96, 107.

Jurisdiction; remedies.

Law conferring on one court jurisdiction conferred on another by previous law does not repeal earlier law by implication; jurisdiction concurrent unless later law confers exclusive jurisdiction.  1 H. 31; 10 H. 476; 19 H. 106, 116; see 7 H. 270.  Same where statutory remedy enacted but merely permissive or not complete; earlier remedy still exists.  3 H. 127, 137; 3 H. 618; 12 H. 12, 13; 14 H. 554, 564; 26 H. 89, 91; 40 H. 397, 412; see 10 H. 507.  Compare where statutory remedy not merely cumulative, 5 H. 57; where statute itself confers the right, 3 H. 127, 136; 3 H. 618, 621; 5 H. 57, 58.  Tax appeals, exclusiveness of statutory remedy.  14 H. 117.

Revised laws.

Where repugnant statutes are carried into revised laws and enacted, original statutes may be referred to and the later enactment controls.  23 H. 91, 95; 28 H. 744, 751.

Other instances.

Repeal of laws conferring exclusive fishing rights repeals penal provision applicable to violation of such rights.  16 H. 306.  Law prohibiting infamous punishment supersedes provision for hard labor but not provision for imprisonment.  17 H. 428, 438; 23 H. 91.  Employee blanketed into civil service is no longer removable at pleasure though so removable when appointed. 30 H. 477.



§1-10 - Effect of repeal on accrued rights.

§1-10  Effect of repeal on accrued rights.  The repeal of any law shall not affect any act done, or any right accruing, accrued, acquired, or established, or any suit or proceedings had or commenced in any civil case, before the time when the repeal takes effect. [CC 1859, §22; RL 1925, §24; RL 1935, §26; RL 1945, §26; RL 1955, §1-13; HRS §1-10]

Rules of Court

Effect of rules of court on pending proceedings, see HRPP rule 59 and Sup. Ct. order of October 29, 1976.

Attorney General Opinions

New administrative rules superseded old rules as to all matters except permit applications that were filed before July 1, 1994; further, on or after July 1, 1994, when statutory authority for old rules was repealed, the old rules were void and not in effect, the only exception being with respect to pending permit applications from the period before July 1, 1994.  Att. Gen. Op. 97-4.

Case Notes

A law repealing former divorce laws does not affect pending suits.  3 H. 304.

Repeal in 1859 of provision for reservation of mineral rights, effect of.  49 H. 429, 442, 421 P.2d 570.



§1-11 - Effect of repeal on pending suit or prosecution.

§1-11  Effect of repeal on pending suit or prosecution.  No suit or prosecution pending at the time of the repeal of any law, for any offense committed, or for the recovery of any penalty or forfeiture incurred under the law so repealed, shall be affected by such repeal. [CC 1859, §23; RL 1925, §25; RL 1935, §27; RL 1945, §27; RL 1955, §1-14; HRS §1-11]

Case Notes

Prosecution for gaming valid though law repealed pending appeal taken for trial de novo.  9 H. 98.

Section applied and minimum term of imprisonment was determinable under the law as it existed at time of commission of crime.  50 H. 351, 440 P.2d 528.



§1-12 - Application of statutory construction provisions.

§1-12  Application of statutory construction provisions.  All provisions of the Hawaii Revised Statutes relating to general statutory construction shall apply not merely to laws now in force but to all hereafter enacted, unless otherwise expressed or obviously intended. [L 1945, c 233, §4; RL 1955, §1-15; HRS §1-12]



§1-13 - Official languages.

§1-13  Official languages.  English and Hawaiian are the official languages of Hawaii.  Whenever there is found to exist any radical and irreconcilable difference between the English and Hawaiian version of any of the laws of the State, the English version shall be held binding.  Hawaiian shall not be required for public acts and transactions. [L 1864, p 68; RL 1925, §26; RL 1935, §9; RL 1945, §8; RL 1955, §1-16; HRS §1-13; am L 1979, c 97, §2]

Law Journals and Reviews

"Officially" What?  The Legal Rights and Implications of ‘Ōlelo Hawai‘i.  30 UH L. Rev. 243.

Case Notes

Originally, Hawaiian version prevailed.  1 H. 402; 1 H. 457.  Beginning with cc 1859, English version prevailed.  8 H. 478; 41 H. 358, 366.



§1-13.5 - Hawaiian language; spelling.

[§1-13.5]  Hawaiian language; spelling.  Macrons and glottal stops may be used in the spelling of words or terms in the Hawaiian language in documents prepared by or for state or county agencies or officials.  Any rule, order, policy, or other act, official or otherwise, that prohibits or discourages the use of these symbols shall be void. [L 1992, c 169, §2]

Law Journals and Reviews

"Officially" What?  The Legal Rights and Implications of ‘Ōlelo Hawai‘i.  30 UH L. Rev. 243.



§1-14 - Words have usual meaning.

§1-14  Words have usual meaning.  The words of a law are generally to be understood in their most known and usual signification, without attending so much to the literal and strictly grammatical construction of the words as to their general or popular use or meaning. [CC 1859, §9; RL 1925, §9; RL 1935, §10; RL 1945, §9; RL 1955, §1-17; HRS §1-14]

Attorney General Opinions

Cited in construing "child".  Att. Gen. Op. 93-1.

Case Notes

Where statute does not refer to renewal of a license and treats all licenses as similar whether first or subsequent, circumstance that in popular mind there is a difference not sufficient to alter plain meaning.  12 H. 303, 306.

Where words are defined in statute express declaration of meaning governs.  15 H. 29, 34; 33 H. 371, 374; 36 H. 170, 178; 37 H. 314, 319, aff'd 174 F.2d 21; 37 H. 374, reh'g denied.  37 H. 380; 38 H. 16, 28; 49 H. 426, 421 P.2d 294; 4 U.S.D.C. Haw. 664, 667.

Presumption is that words used in usual sense.  25 H. 669, 686; 31 H. 625, 629, aff'd 52 F.2d 411; 41 H. 156, 159; 43 H. 154, 160; 44 H. 519, 530, 356 P.2d 1028; 46 H. 375, 399, 381 P.2d 687.  Other cases where usual sense given or statute cited:  3 H. 793; 5 H. 321; 8 H. 259; 25 H. 747, 754; 39 H. 100, 109.  But most known and usual sense may be repelled by the context, 25 H. 669, 686; 34 H. 269, 272, reh'g denied.  34 H. 324, aff'd 105 F.2d 286; or where would lead to absurdity or inconsistency, 43 H. 154, 157; 44 H. 220, 227, 352 P.2d 846.  Compare where strict construction called for.  22 H. 618, 625; 38 H. 421, 426; 44 H. 59, 67, 352 P.2d 335; 45 H. 167, 177, 363 P.2d 990.

Modern meaning given, as distinguished from ancient restricted meaning.  34 H. 245.  Commonly accepted meaning, as distinguished from fine distinctions of law of future interests.  46 H. 375, 381 P.2d 687.

More natural interpretation may be rejected where would lead to unconstitutionality.  36 H. 170, 182; 40 H. 257, 259.

While common meaning is general rule, where statute involves a trade presumption is that words have trade meaning.  45 H. 167, 177, 363 P.2d 990.

There must be substantial justification for disregarding generally accepted meaning, but court must look to evils which provision expected to cure.  50 H. 212, 437 P.2d 99.

Words of any statute, usually read in their ordinary and popular sense.  52 H. 279, 474 P.2d 538.

Usual meaning should be rejected if it results in absurdity.  55 H. 55, 515 P.2d 621.

Statute may be construed contrary to literal meaning where literal meaning results in absurdity and the words are susceptible of another construction carrying out the manifest intent.  57 H. 84, 549 P.2d 737.

Whatever is necessarily or plainly implied is as much a part of the statute as that which is expressed.  58 H. 53, 564 P.2d 436.

Courts are bound to give effect to all parts of a statute if such a construction can legitimately be found.  60 H. 487, 591 P.2d 607.

Cited in construing "accident".  1 H. App. 625, 623 P.2d 1271.

Mentioned:  9 H. App. 325, 839 P.2d 530.



§1-15 - Construction of ambiguous context.

§1-15  Construction of ambiguous context.  Where the words of a law are ambiguous:

(1)  The meaning of the ambiguous words may be sought by examining the context, with which the ambiguous words, phrases, and sentences may be compared, in order to ascertain their true meaning.

(2)  The reason and spirit of the law, and the cause which induced the legislature to enact it, may be considered to discover its true meaning.

(3)  Every construction which leads to an absurdity shall be rejected. [CC 1859, §10; RL 1925, §10; RL 1935, §11; RL 1945, §10; am L 1955, c 57, §1(c); RL 1955, §1-18; HRS §1-15]

Case Notes

Construction, generally.

Where no ambiguity, no room for construction.  17 H. 389, 391; 22 H. 31, 33; 22 H. 557, 566; 30 H. 116, 121; 30 H. 685, 690, aff'd 36 F.2d 159; 33 H. 239, 242; 33 H. 915, 920; 35 H. 248, 251; 35 H. 429; 35 H. 788, 794; 40 H. 478; 41 H. 1.  Intent shown by language used is primary consideration, and mischief sought to be remedied to be considered only where language ambiguous.  9 H. 106; 19 H. 83, 85.  But where literal meaning would lead to injustice, repugnancy or absurdity, room for construction.  21 H. 6, 8; 23 H. 220, 222; 23 H. 541, 544; 40 H. 96; 40 H. 604, 612; 41 H. 89, 103; 50 H. 150, 433 P.2d 220; compare 1 H. 31; 1 H. 254; 17 H. 389, 391.

Effect of rule of strict construction on other rules.  Even where strict construction called for, statute should be construed in harmony with its purpose.  44 H. 59, 67, 352 P.2d 335.  Rule of strict construction of tax statutes does not have preferred status, being applicable only after consideration of other possible aids to construction.  45 H. 167, 193, 363 P.2d 990.  Rule that penal statute cannot be extended beyond its express terms (22 H. 31; 22 H. 618, 625; 35 H. 248, 251; 42 H. 29) does not mean that penal statute must be susceptible of only one construction.  23 H. 133, 136; 40 H. 257, 260; 44 H. 665, 680, 361 P.2d 1044; 49 H. 624, 634, 425 P.2d 1014.

On legislative silence after judicial construction.  50 H. 603, 446 P.2d 171.

Rules of construction in tax cases.  50 H. 603, 446 P.2d 171.

Title may be resorted to for meaning of act.  51 H. 1, 449 P.2d 130.

Applied in construing public accountancy statute.  51 H. 80, 452 P.2d 94.

Court will not usurp legislative power and enter into legislative field.  51 H. 87, 93, 451 P.2d 809, 813; 51 H. 540, 465 P.2d 580.

Interpretation of law adopted from foreign jurisdiction with changes in words.  51 H. 540, 465 P.2d 580.

Where statute is plain and unambiguous, there is no occasion for construction.  52 H. 577, 482 P.2d 151. 54 H. 563, 512 P.2d 1.

Even in absence of ambiguity, departure from literal construction is justified when such construction produces absurd and unjust result and is clearly inconsistent with purposes of act.  53 H. 208, 490 P.2d 899.

Generally, statute should be so construed that no sentence, clause, or word is rendered superfluous.  54 H. 356, 507 P.2d 169.

No room for construction where there is no ambiguity in language of statute and literal application produces no absurd result.  55 H. 610, 525 P.2d 586.

Rules of construction in tax cases.  56 H. 321, 536 P.2d 91.

Court is bound by plain, clear, unambiguous language of act.  56 H. 404, 537 P.2d 1190.

Where language is plain and unambiguous, court is bound to give effect to the law according to its plain and obvious meaning.  61 H. 572, 608 P.2d 383.

Court is bound to plain language of statutes.  61 H. 596, 607 P.2d 415.

Where there is no ambiguity, there is no room for construction.  62 H. 159, 612 P.2d 1168.

Rule of strict construction of tax statutes should be resorted to only after other possible aids to construction have been considered.  63 H. 199, 624 P.2d 1346.

Absurdity.

It is presumed legislature did not intend absurdity.  7 H. 505.  Construction rejected as absurd.  9 H. 171, 176; 11 H. 370; 20 H. 114; 41 H. 527, 551-2; 50 H. 150, 433 P.2d 220; see 4 U.S.D.C. Haw. 664, 666.

Even in absence of ambiguity, departure from literal construction is justified when such construction produces absurd and unjust result and is clearly inconsistent with purposes of act.  53 H. 208, 490 P.2d 899.

Usual meaning should be rejected if it results in absurdity.  55 H. 55, 515 P.2d 621.

Departure from literal construction justified if such construction produces absurdity.  57 H. 557, 560 P.2d 490.

Unless it would produce an absurd result, court is bound by plain language.  60 H. 497, 591 P.2d 611.

There is ambiguity if literal interpretation would lead to unreasonable, unjust or absurd consequences.  61 H. 385, 605 P.2d 496.

Literal application of language rejected as leading to unreasonable and absurd consequences.  63 H. 222, 624 P.2d 1353.

Cited:  3 H. 90, 97; 3 H. 223, 229; 11 H. 221, 225; 17 H. 428, 437; 17 H. 539, 544; 19 H. 214, 217; 40 H. 96, 105; 40 H. 257, 260; 41 H. 89, 103.

Context.

Words or phrases in a statute cannot be given a meaning foreign to their context.  44 H. 665, 673-74, 361 P.2d 1044.  Statute should be so construed as to make it consistent in all its parts and so that effect may be given to every section, clause or part of it.  17 H. 142, 145; 22 H. 557, 564.  Word "applicant" read as "appellant" after considering context.  15 H. 590.

"Noscitur a sociis".  236 F.2d 622, 626; 9 H. 64, 66; 17 H. 135, 139; 23 H. 387, 393; 43 H. 154, 161; 49 H. 624, 636, 425 P.2d 1014; 55 H. 572, 524 P.2d 890.

"Ejusdem generis".  236 F.2d 622, 626; 260 F.2d 744; 10 H. 278; 23 H. 1; 23 H. 387, 393; 42 H. 184, 187; 44 H. 370, 376, 355 P.2d 25; 44 H. 665, 671, 361 P.2d 1044; 55 H. 531, 523 P.2d 299.

Title or preamble as an aid to construction.  160 F. 842, 845; 15 H. 325, 331; 20 H. 600, 604-5, modified 20 H. 675; 43 H. 103, 112; 43 H. 154, 165; 49 H. 651, 652, 426 P.2d 626.

Language must be read in context of entire statute.  53 H. 208, 490 P.2d 899.

Cited:  5 H. 73, 74; 17 H. 428, 439.

Reason and spirit.

Policy and objects of legislature as guide to construction.  1 H. 31; 1 H. 165 (291); 4 H. 427; 5 H. 73; 8 H. 227, 229; 18 H. 221, 239; 20 H. 669, 672; 23 H. 220, 222; 25 H. 644; 40 H. 96; 40 H. 257, 260; 40 H. 485, 490; 40 H. 523, 538; 41 H. 89, 103; 44 H. 220, 225, 352 P.2d 846; 44 H. 665, 674, 361 P.2d 1044; 46 H. 261, 377 P.2d 703; 49 H. 624, 636, 425 P.2d 1014; 49 H. 651, 656, 426 P.2d 626; 50 H. 150, 433 P.2d 220; 50 H. 212, 437 P.2d 99.

Circumstances at time of enactment may be considered.  23 H. 387, 395.

Statute should be construed in light of problem intended to be dealt with, and not always literally.  52 H. 395, 477 P.2d 780.

Legislative studies by non-legislators do not have probative value of committee reports or debates.  52 H. 577, 482 P.2d 151; 54 H. 578, 513 P.2d 156.

In case of incompleteness or ambiguity of expression the reason and spirit of the statute should be considered.  58 H. 53, 564 P.2d 436.

Cited:  3 H. 223, 229; 5 H. 73, 74; 17 H. 428, 437; 20 H. 114, 119; 34 H. 150, 158; 4 U.S.D.C. Haw. 664, 666.



§1-16 - Laws in pari materia.

§1-16  Laws in pari materia.  Laws in pari materia, or upon the same subject matter, shall be construed with reference to each other.  What is clear in one statute may be called in aid to explain what is doubtful in another. [CC 1859, §11; RL 1925, §11; RL 1935, §12; RL 1945, §11; RL 1955, §1-21; HRS §1-16]

Attorney General Opinions

Sections 1-29 and 92-7 both address issue of time in relation to actions required by law, must be read in pari materia.  Att. Gen. Op. 92-6.

Cited in construing "child".  Att. Gen. Op. 93-1.

Case Notes

Consideration of other laws in arriving at meaning.  236 F.2d 622, 625; 235 F. Supp. 990, 998; aff'd 352 F.2d 735; 1 H. 31; 1 H. 457, 259 (464); 8 H. 715, 720; 15 H. 325, 332; 22 H. 589, 591; 25 H. 397, 403; 26 H. 469, 475; 35 H. 21, 23; 45 H. 1, 13, 361 P.2d 374; 47 H. 87, 110, 384 P.2d 536; 47 H. 361, 388, 389 P.2d 439.

County nonliability statute and Contribution among Tortfeasors Act in pari materia.  283 F. Supp. 854.

Statute should be construed with reference to system of laws of which it is a part; exemption of bequest "otherwise taxed" does not refer to federal tax.  14 H. 38.

Consideration of subsequent act in pari materia.  37 H. 252, 258; 43 H. 84, 85.

Meaning of words or phrases used in two or more sections of a statute presumed the same.  46 H. 164, 172, 377 P.2d 932; 49 H. 624, 635-6, 425 P.2d 1014.

Sections of chapter 101, eminent domain, in pari materia.  50 H. 237, 437 P.2d 321.

Sections 651-44, 651-49 and 634-64, relating to attachment, are in pari materia.  51 H. 164, 454 P.2d 116.

Excise tax law and income tax law should be construed in relation to each other.  56 H. 644, 547 P.2d 1343.

Principle applied to welfare fraud and general theft statutes.  61 H. 79, 595 P.2d 291.

Cited:  3 H. 90, 98; 3 H. 223, 229; 5 H. 73, 74; 20 H. 114, 119; 34 H. 935, 938; 73 H. 81, 829 P.2d 1325.



§1-17 - Number and gender.

§1-17  Number and gender.  Words in the masculine gender signify both the masculine and feminine gender, those in the singular or plural number signify both the singular and plural number, and words importing adults include youths or children. [PC 1869, c 1, §5; RL 1925, §14; RL 1935, §15; RL 1945, §14; am L 1945, c 233, §1; RL 1955, §1-22; HRS §1-17]

Case Notes

Singular read as plural where more than one office to be filled.  22 H. 520, 523.

"Sureties" read as "surety".  33 H. 265, 266.



§1-18 - quot;Or", "and".

§1-18  "Or", "and".  Each of the terms "or" and "and", has the meaning of the other or of both. [PC 1869, c 1, §4; RL 1925, §15; RL 1935, §16; RL 1945, §15; am L 1945, c 233, §2; RL 1955, §1-23; HRS §1-18]

Case Notes

Applied:  230 F. Supp. 455; 17 H. 135, 141; 34 H. 935, 941.

"And" deemed conjunctive, not alternative.  33 H. 98, 101.

"Or" deemed alternative, not conjunctive, penal statute.  44 H. 601, 604, 359 P.2d 289.

Applied in substituting "and" for "or" in public accountancy statute.  51 H. 80, 452 P.2d 94.

"Or" deemed "and".  54 H. 356, 507 P.2d 169.

Use of word "and" is not necessarily decisive.  56 H. 675, 548 P.2d 268.

Cited:  52 F.2d 411, 414; 5 H. 52, 53; 19 H. 393, 397.



§1-19 - quot;Person", "others", "any", etc.

§1-19  "Person", "others", "any", etc.  The word "person", or words importing persons, for instance, "another", "others", "any", "anyone", "anybody", and the like, signify not only individuals, but corporations, firms, associations, societies, communities, assemblies, inhabitants of a district, or neighborhood, or persons known or unknown, and the public generally, where it appears, from the subject matter, the sense and connection in which such words are used, that such construction is intended. [CC 1859, §17; RL 1925, §16; RL 1935, §17; am L 1939, c 150, §1; RL 1945, §16; am L 1945, c 233, §3; am L 1955, c 57, §1(e); RL 1955, §1-24; HRS §1-19]

Case Notes

Though "person" includes corporation, term "corporation" held not to include an individual.  22 H. 660, 662.

Applicability of various statutes to counties discussed, counties as "corporations".  17 H. 9, 14.  Municipal corporation subject to garnishment as a "person".  23 H. 564, 568.



§1-20 - quot;Month", "year".

§1-20  "Month", "year".  The word "month" means a calendar month; and the word "year", a calendar year. [CC 1859, §18; RL 1925, §17; RL 1935, §18; RL 1945, §17; RL 1955, §1-25; HRS §1-20]

Case Notes

Cited:  10 H. 249, 250; 38 H. 443, 444.



§1-21 - quot;Oath".

§1-21  "Oath".  The word "oath" includes a solemn affirmation. [CC 1859, §19; RL 1925, §18; RL 1935, §19; RL 1945, §18; RL 1955, §1-26; HRS §1-21; am L 1973, c 31, §1]

Cross References

Constitutional provisions, see Const. art. I, §7 and art. XVI, §4.

Right to affirm instead of swear on grounds of religious belief, see §621-12.

Rules of Court

See HRCP rule 43(d); HRPP rule 6(h); DCRCP rule 43(d).

Case Notes

Judicial oath in common use is legal oath.  8 H. 259.



§1-22 - quot;County".

§1-22  "County".  The word "county" includes the city and county of Honolulu. [L 1935, c 121, §1; RL 1945, §19; RL 1955, §1-27; HRS §1-22]



§1-23 - Severability.

§1-23  Severability.  If any provision of the Hawaii Revised Statutes, or the application thereof to any person or circumstances, is held invalid, the remainder of the Hawaii Revised Statutes, or the application of the provision to other persons or circumstances, shall not be affected thereby. [L 1955, c 57, §1(f); RL 1955, §1-29; HRS §1-23]

Case Notes

Part may be invalid and rest valid.  7 H. 76, 78; 9 H. 171, 174; 12 H. 120, 122; 13 H. 590, 593; 15 H. 607, 609; 19 H. 535, 542; 19 H. 628, 629; 21 H. 39, 42; 28 H. 222, 227; 31 H. 196, 202; 31 H. 678, 697; 36 H. 32, 41; 38 H. 310, 328; 40 H. 604, 609.  But if an essential part is invalid the whole is.  15 H. 365, 370.

If an exception is invalid whole may fall.  11 H. 112, 121; 13 H. 590, 595; 15 H. 361.

Statute may be invalid as to some and not as to other objects within its terms.  13 H. 590, 594; 121 F. 772.  But see 31 H. 196, 202; 31 H. 678, 697.

Where one part invalid remainder cannot stand if elimination of invalid part would alter meaning of the remainder.  15 H. 361.

See also note to §5, Hawaiian Organic Act.



§1-24 - Interpretation of uniform acts.

§1-24  Interpretation of uniform acts.  All provisions of uniform acts adopted by the State shall be so interpreted and construed as to effectuate their general purpose to make uniform the laws of the states and territories which enact them. [L 1955, c 57, §1(f); RL 1955, §1-30; HRS §1-24]



§1-25 - References apply to amendments.

§1-25  References apply to amendments.  Whenever reference is made to any portion of the Hawaii Revised Statutes or of any other law of the State, the reference applies to all amendments thereto. [L 1955, c 57, §1(f); RL 1955, §1-28; HRS §1-25]



§1-26 - References inclusive.

§1-26  References inclusive.  Whenever reference is made to a series of sections in the Hawaii Revised Statutes by citing only the numbers of the first and last sections connected by the word "to", the reference includes both the first and last sections. [L 1955, c 57, §1(f); RL 1955, §1-31; HRS §1-26]



§1-27 - Citations of laws included in supplements and replacement volumes.

§1-27  Citations of laws included in supplements and replacement volumes.  Any act of the legislature may be cited in any subsequent legislative act or in any other proceeding by reference to the chapter or section numbers as set forth in the supplements and replacement volumes published pursuant to sections 23G-14 to 23G-16. [L 1955, c 76, §2; RL 1955, §1-5.5; am L 1963, c 193, §2; HRS §1-27; am L 1979, c 105, §1]



§1-28 - Service of notice by mail.

§1-28  Service of notice by mail.  Wherever a state statute provides for the giving of notice or service of legal process by registered mail the sending of such notice or service of such legal process may be made by means of certified mail, return receipt requested and deliver to addressee only. [L 1961, c 48, §1; Supp, §1-36; HRS §1-28]

Rules of Court

Service outside State in accordance with statute or court order, see HRCP rule 4(e), (f).

Case Notes

Referred to:  50 H. 484, 443 P.2d 155.



§1-28.5 - Publication of notice.

§1-28.5  Publication of notice.  (a)  Notwithstanding any other statute, law, charter provision, ordinance, or rule to the contrary, whenever a government agency is required to give public notice or to publish notice, the notice shall be given only as follows:

(1)  For statewide publication:

(A)  In a daily or weekly publication of statewide circulation; or

(B)  By publication in separate daily or weekly publications whose combined circulation is statewide; and

(2)  For county-wide publication, by publication in a daily or weekly publication in the affected county.

Additional supplemental notice may also be given through Hawaii FYI, the State's interactive computer system.

(b)  For purposes of this section, the comptroller pursuant to chapter 103D shall determine a publication for all government agencies to enable the public to go to one source of publication for published public notice on each island.

(c)  Whenever a public notice is published in a newspaper or other publication described in subsection (a), proof of the publication shall be the affidavit of the printer, publisher, principal clerk, or business manager of the newspaper or other publication or of the designated agent of the group that published the notice.

(d)  This section shall not apply to notices required by chapters 103D, 103F, and 523A.

(e)  For purposes of this section, "government agency" means each department, board, commission, or officer of the State or any of its political subdivisions. [L 1998, c 2, §2; am L 1999, c 160, §22; am L 2003, c 74, §1]



§1-29 - Computation of time.

§1-29  Computation of time.  The time in which any act provided by law is to be done is computed by excluding the first day and including the last, unless the last day is a Sunday or holiday and then it is also excluded.  When so provided by the rules of court, the last day also shall be excluded if it is a Saturday. [L 1923, c 3, §1; RL 1925, §19; RL 1935, §20; RL 1945, §20; RL 1955, §1-40; HRS §1-29; am L 1973, c 31, §2]

Cross References

Holidays, see §§8-1 to 8-3.

"Month", "year" defined, see §1-20.

"Successive" weeks, see §601-13.

Rules of Court

Computation of time, see DCRCP rule 6; HCTR rule 21; HFCR rule 6; HPR rule 10; HRAP rule 26(a); HRCP rule 6(a); HRPP rule 45(a).

Attorney General Opinions

Section refers to calculation of time in terms of days rather than hours.  Att. Gen. Op. 92-6.

Case Notes

Where act to be done a specified period before a certain event, how computed.  8 H. 602; 8 H. 735, 738 (single justice); 19 H. 225 (prior to statutory exclusion of Sunday).

Statute applied:  10 H. 249; 18 H. 7; 24 H. 250 (district court proceeding at time when statute applicable only to circuit court proceedings); 38 H. 443.  Not applicable where time was fixed by the judge.  28 H. 455 (Prior to adoption of present rules of court).

Publication "for not less than ten days" before letting contract not satisfied by one publication more than ten days prior.  30 H. 94.



§1-30 - Hawaiian standard time applicable.

§1-30  Hawaiian standard time applicable.  In all statutes, ordinances, rules, regulations, and orders relating to the time of performance of any act by any state or county officer or agency, whether in the legislative, executive, or judicial branches of the government, or relating to the time within which any rights shall accrue or determine, or within which any act shall or shall not, may or may not, be performed by any person subject to the jurisdiction of the State, that time shall be Hawaiian standard time. [L 1947, c 161, §2; RL 1955, §1-41; HRS §1-30]



§1-31 - Hawaiian standard time; definition; observance.

§1-31  Hawaiian standard time; definition; observance.  Hawaiian standard time is ten hours slower than Greenwich time, based on the mean solar time of the one hundred and fiftieth degree of longitude west from Greenwich and shall be the time which the entire State, including all of its political subdivisions, shall observe annually, notwithstanding the daylight time conversion provisions of the Uniform Time Act of 1966, Public Law 89-387, 80 Statutes at Large 107. [L 1947, c 161, §1; RL 1955, §1-42; am L 1967, c 4, §2; HRS §1-31]



§1-32 - Acts to be done on holidays.

§1-32  Acts to be done on holidays.  Whenever any act of a secular nature other than a work of necessity or mercy is appointed by law or contract to be performed upon a particular day, which day falls upon a Sunday or holiday, the act may be performed upon the next business day with the same effect as if it had been performed upon the appointed day.  When so provided by the rules of court, the act also may be performed upon the next business day with the same effect as if it had been performed upon the appointed day if the appointed day falls on a Saturday. [L 1923, c 3, §2; RL 1925, §20; RL 1935, §23; RL 1945, §22; RL 1955, §1-44; HRS §1-32; am L 1973, c 31, §3]






CHAPTER 2 - STATUTE REVISION AND PUBLICATION

CHAPTER 2

STATUTE REVISION AND PUBLICATION

REPEALED.  L Sp 1977 1st, c 8, §3.

Cross References

For present provisions, see chapter 23G, pt. II.



CHAPTER 3 - UNIFORMITY OF LEGISLATION

§3-1 - Commission.

§3-1  Commission.  There shall be a commission for the State, to promote uniformity of legislation in the United States, to be composed of five commissioners, who shall be appointed by the governor in the manner prescribed in section 26-34.  The commissioners shall serve without pay but shall be entitled to such technical, clerical, and stenographic assistance, to be furnished by the department of the attorney general, as may be necessary or proper to carry out their duties. [L 1911, c 22, §§1, 3; RL 1945, §35; am L 1949, c 326, §1; RL 1955, §1-45; am L Sp 1959 2d, c 1, §§5, 13; HRS §3-1]

Cross References

Commission is part of attorney general department, see §26-7.



§3-2 - Duties.

§3-2  Duties.  The commissioners shall examine all subjects upon which uniformity of legislation in the several states and territories is desirable; ascertain and recommend the best means to effectuate such uniformity and represent the State in conventions of like commissioners of the several states and territories for the consideration and recommendation of uniform laws to be submitted to the several state and territorial legislatures for action; and, generally, devise and recommend such other course of action as may tend to accomplish such purposes. [L 1911, c 22, §2; RL 1925, §30; RL 1935, §31; RL 1945, §36; RL 1955, §1-46; HRS §3-2]

Cross References

Interpretation of uniform acts, see §1-24.






CHAPTER 4 - BOUNDARIES

§4-1 - Districts, generally.

§4-1  Districts, generally.  For election, taxation, education, city, county, and all other purposes, the State shall be divided into the following districts; provided that the establishment of election districts shall be exclusively governed by article IV of the constitution of the State of Hawaii and chapter 25:

(1)  The island and county of Hawaii shall be divided into nine districts as follows:

(A)  Puna, to be styled the Puna district;

(B)  From the Hakalau stream to the boundary of South Hilo and Puna, to be styled the South Hilo district;

(C)  From the boundary of Hamakua and North Hilo to the Hakalau stream, to be styled the North Hilo district;

(D)  Hamakua, to be styled the Hamakua district;

(E)  North Kohala, to be styled the North Kohala district;

(F)  South Kohala, to be styled the South Kohala district;

(G)  North Kona, to be styled the North Kona district;

(H)  South Kona, to be styled the South Kona district; and

(I)  Kau, to be styled the Kau district.

(2)  The islands of Maui, Molokai, Lanai, and Kahoolawe and the counties of Maui and Kalawao shall be divided into seven districts as follows:

(A)  Kahikinui, Kaupo, Kipahulu, Hana, and Koolau, to be styled the Hana district;

(B)  Hamakualoa, Hamakuapoko, portion of Kula, and Honuaula, the western boundary being a line starting from the sea at Kapukaulua on the boundary between the ahupuaas of Haliimaile and Wailuku, thence running inland following the boundary to the mauka side of the Lowrie ditch, thence following the mauka side of the ditch and its projected extension to the Waiakoa gulch which is the boundary between the ahupuaas of Pulehunui and Waiakoa, thence down along the boundary to the mauka boundary of the Waiakoa Homesteads (makai section), thence along the boundary to the ahupuaa of Kaonoulu, thence across the ahupuaa of Kaonoulu to the mauka boundary of the Waiohuli-Keokea Beach Homesteads, thence along the boundary to the mauka boundary of the Kamaole Homesteads, thence along the boundary and the extension thereof to the north boundary of the ahupuaa of Paeahu, thence along the boundary to the sea, and including the island of Kahoolawe, to be styled the Makawao district;

(C)  All that portion of central Maui lying east of a line along the boundary of the ahupuaas of Kahakuloa and Honokohau to the peak of Eke crater, thence along the ridge of mountains and down the bottom of Manawainui gulch to the sea, and west of the boundary of Makawao district, to be styled Wailuku district;

(D)  All that portion of Maui lying west of Wailuku district, to be styled the Lahaina district;

(E)  The island of Molokai, except that portion of the island known as Kalaupapa, Kalawao, and Waikolu and commonly known or designated as the Settlement for Hansen's disease sufferers, to be styled the Molokai district;

(F)  All that portion of the island of Molokai known as Kalaupapa, Kalawao, and Waikolu forming the county of Kalawao, to be styled the Kalawao district; and

(G)  The island of Lanai, to be styled the Lanai district.

(3)  For judicial purposes, the island of Oahu shall be divided into seven districts as follows:

(A)  From Makapuu Head in Maunalua to Moanalua inclusive, and the islands not included in any other district, to be styled the Honolulu district;

(B)  Ewa, excluding Waikakalaua, Waipio Acres, and Mililani Town, to be styled the Ewa district;

(C)  Waianae excluding Waianae Uka, to be styled the Waianae district;

(D)  From Kaena point to and including Waialee Stream excluding Wahiawa, hereinafter described, to be styled the Waialua district;

(E)  From Waialee Stream to Lae o ka Oio, to be styled the Koolauloa district;

(F)  From Lae o ka Oio to Makapuu Head in Waimanalo, to be styled the Koolaupoko district;

(G)  Wahiawa and Waianae Uka, including Waikakalaua, Waipio Acres, and Mililani Town, lying between Ewa and Waialua districts and more particularly described in the following manner:  Beginning at Puu Kaaumakua in the Koolau range and running to and along the south boundary of Waianae Uka (which is also the south boundary of Schofield Barracks Military Reservation) to Puu Hapapa in the Waianae range; thence continuing along Schofield Barracks Military Reservation northerly along the Waianae range to Puu Kaala, easterly along Mokuleia down ridge to Puu Pane, continuing to Maili Trig. station, and down ridge to Haleauau stream and down Haleauau stream to Kaukonahua gulch, and easterly along the gulch to the west boundary of the ahupuaa of Wahiawa; thence leaving Schofield Barracks Military Reservation and following up and along the west and north boundaries of the ahupuaa of Wahiawa to the Koolau range; thence along the Koolau range to the beginning; to be styled the Wahiawa district.

(4)  For all purposes except for judicial, the island of Oahu shall be divided into seven districts as follows:

(A)  From Makapuu Head in Maunalua to Moanalua inclusive, and the islands not included in any other district, to be styled the Honolulu district;

(B)  Ewa, to be styled the Ewa district;

(C)  Waianae excluding Waianae Uka, to be styled the Waianae district;

(D)  From Kaena point to and including the ahupuaa of Waimea excluding Wahiawa, hereinafter described, to be styled the Waialua district;

(E)  From Waimea to Lae o ka Oio, to be styled the Koolauloa district;

(F)  From Lae o ka Oio to Makapuu Head in Waimanalo, to be styled the Koolaupoko district;

(G)  Wahiawa and Waianae Uka, lying between Ewa and Waialua districts and more particularly described in the following manner:  Beginning at Puu Kaaumakua in the Koolau range and running to and along the south boundary of Waianae Uka (which is also the south boundary of Schofield Barracks Military Reservation) to Puu Hapapa in the Waianae range; thence continuing along Schofield Barracks Military Reservation northerly along the Waianae range to Puu Kaala, easterly along Mokuleia down ridge to Puu Pane, continuing to Maili Trig. station, and down ridge to Haleauau stream and down Haleauau stream to Kaukonahua gulch, and easterly along the gulch to the west boundary of the ahupuaa of Wahiawa; thence leaving Schofield Barracks Military Reservation and following up and along the west and north boundaries of the ahupuaa of Wahiawa to the Koolau range; thence along the Koolau range to the beginning; to be styled the Wahiawa district.

(5)  The islands of Kauai, Niihau, Kaula, and county of Kauai, shall be divided into five districts as follows:

(A)  From Puanaaiea point to the ili of Eleele, including the islands of Niihau and Kaula, to be styled the Waimea district;

(B)  From and including the ili of Eleele to and including Mahaulepu, to be styled the Koloa district;

(C)  From and including Kipu to the northerly bank of the north fork and the main Wailua river, to be styled the Lihue district;

(D)  From the northerly bank of the north fork and the main Wailua river to Kealaakaiole, to be styled the Kawaihau district; and

(E)  From and including Kealaakaiole to Puanaaiea point to be styled the Hanalei district. [CC 1859, §498; am L 1878, c 24; am L 1880, c 11; am L 1886, c 44; am L 1887, c 37; am imp L 1890, cc 23, 58; am imp L 1893-4, c 86; superseded by L 1909, c 84, §1; am L 1913, c 34, §1 and c 112, §1; am L 1915, c 52, §1; am L 1921, c 24, §1; RL 1925, §144; am L 1925, c 13, §1; am L 1932 2d, c 68, §§1, 2; RL 1935, §7620; am L 1939, c 35, §1; RL 1945, §151; RL 1955, pt of §10-1; am L 1955, c 191, §1(a); am L 1959, c 6, pt of §1; HRS §4-1; am L 1988, c 245, §2; am L 1989, c 36, §2; am L 1991, c 15, §1; am L 1996, c 179, §1]

Cross References

Land districts, see §171-9.

Reapportionment, see chapter 25.

School board districts, see §13-1.

Statistical boundaries, see §26-18.

Tax districts, see §231-2.

Case Notes

State tax maps could not be used to establish venue in DUI prosecution where maps did not represent legislatively authorized schematics of official district boundaries for non-taxation purposes.  80 H. 291, 909 P.2d 1106.

Honolulu and Ewa boundary described in paragraph (3) not inherently ambiguous; can be proved through testimony of reputation in the community and is capable of accurate and ready determination by sources whose accuracy cannot reasonably be questioned.  80 H. 297, 909 P.2d 1112.



§4-2 - REPEALED.

§4-2  REPEALED.  L 1970, c 188, §2.



§4-3 - Districts include archipelagic waters, etc.

§4-3  Districts include archipelagic waters, etc.  Each of the districts includes archipelagic waters and smaller islands adjacent thereto. [L 1909, c 84, §2; RL 1925, §145; RL 1935, §7621; RL 1945, §152; RL 1955, §10-2; HRS §4-3; am L 1980, c 163, §2]

Cross References

Territorial waters, see note to Const. art. XV, §1.






CHAPTER 4E - STATE BOARD ON GEOGRAPHIC NAMES

§4E-1 - State board on geographic names.

§4E-1  State board on geographic names.  There shall be in the office of planning a state board on geographic names, consisting of the following persons or their representatives:  the chairperson of the board of land and natural resources, the chairperson of the office of Hawaiian affairs, the chairperson of the Hawaiian homes commission, the director of the office of planning, the president of the University of Hawaii, the state land surveyor, and the director of the Bernice P. Bishop Museum.  The members of the board shall serve without compensation.

Section 26-34 shall not apply to this board. [L 1974, c 50, pt of §2; am L 1987, c 336, §7; am L 1988, c 347, §1; am L 1996, c 299, §3]



§4E-2 - Chairperson, secretary.

[§4E-2]  Chairperson, secretary.  The representative from the department of land and natural resources shall serve as secretary of the board and as custodian of its official records.  The board shall select one of its members as chairperson of the board to serve for a term of four years or until the chairperson's successor is selected. [L 1974, c 50, pt of §2; gen ch 1985, 1993]



§4E-3 - Responsibilities of the board.

[§4E-3]  Responsibilities of the board.  (a)  The board shall designate the official names and spellings of geographic features in Hawaii and provide for circulation thereof to the appropriate state and other agencies.  In its deliberations, the board shall solicit and consider the advice and recommendations of the appropriate county government officials, and, should the board desire, other knowledgeable persons.

(b)  The department of land and natural resources shall publish an annual list of its decisions, together with information regarding location, the origin and meaning of names, and alternate names and spellings for the features named, which list together with the pertinent information shall be sent to the board of geographic names of the United States.

(c)  The departments of the State shall use or cause to be used on all maps and documents prepared by or for them the names and spellings approved by the board on geographic names; provided that such names or spellings shall not be contrary to legally established names or spellings. [L 1974, c 50, pt of §2]






CHAPTER 5 - EMBLEMS AND SYMBOLS

§5-1 to 3 - REPEALED.

§§5-1 to 3  REPEALED.  L 1988, c 138, §§2 to 4.



§5-4 - REPEALED.

§5-4  REPEALED.  L 1990, c 215, §4.



§5-5 - State seal, description.

§5-5  State seal, description.  The great seal of the State shall be circular in shape, two and three-quarters inches in diameter, and of the design being described, with the tinctures added as a basis for the coat of arms as follows:

Arms.  An heraldic shield which is quarterly; first and fourth, stripes of the Hawaiian flag; second and third, on a yellow field, a white ball pierced on a black staff; overall, a green escutcheon with a five-pointed yellow star in the center.

Supporters.  On the right side, Kamehameha I, standing in the attitude as represented by the bronze statue in front of Aliiolani Hale, Honolulu; cloak and helmet yellow; figure in natural colors.  To the left, goddess of liberty, wearing a Phrygian cap and laurel wreath, and holding in right hand the Hawaiian flag, partly unfurled.

Crest.  A rising sun irradiated in gold, surrounded by a legend "State of Hawaii, 1959", on a scroll, black lettering.

Motto.  "Ua mau ke ea o ka aina i ka pono" on the scroll at bottom, gold lettering.

Further accessories.  Below the shield, the bird phoenix wings outstretched; arising from flames, body black, wings half yellow, half dark red; also eight taro leaves, having on either side banana foliage and sprays of maiden hair fern, trailed upwards. [L 1901, c 16, §1; RL 1925, §143; RL 1935, §7771; RL 1945, §12941; RL 1955, §14-5; am L 1957, c 29, §1; am L 1959, c 272, §2; HRS §5-5]

Note

The seal is the same as that of the Republic of Hawaii, except that the latter was three inches in diameter and had the legend "Republic of Hawaii".  See L 1896, p 272, joint resolution; CL §24.

Great Seal of the

STATE OF HAWAII



§5-6 - Seal; commercial use.

§5-6  Seal; commercial use.  Whoever uses any representation of the great seal or the coat of arms of the State in any advertisement or for any commercial purpose or in any manner likely to give the impression of official State approval shall be guilty of a misdemeanor.  The preceding sentence shall not be construed to apply to the use of the seal or the coat of arms in any newspaper, periodical, book or pamphlet wherein the seal or coat of arms is printed for informational purposes only. [L 1967, c 86, §1; HRS §5-6]



§5-6.5 - State language.

[§5-6.5]  State language.  The Hawaiian language is the native language of Hawaii and may be used on all emblems and symbols representative of the State, its departments, agencies and political subdivisions. [L 1978, c 207, §1]

Law Journals and Reviews

"Officially" What?  The Legal Rights and Implications of ‘Ōlelo Hawai‘i.  30 UH L. Rev. 243.



§5-7 - State popular name.

§5-7  State popular name.  The name "The Aloha State" is adopted, established, and designated as the official "popular" name for the State, to be effective so long as the legislature of the State does not otherwise provide. [L 1959, JR 1, §1; Supp, §14-5.1; HRS §5-7]



§5-7.5 - quot;Aloha Spirit".

[§5-7.5]  "Aloha Spirit".  (a)  "Aloha Spirit" is the coordination of mind and heart within each person.  It brings each person to the self.  Each person must think and emote good feelings to others.  In the contemplation and presence of the life force, "Aloha", the following unuhi laula loa may be used:

"Akahai", meaning kindness to be expressed with tenderness;      "Lokahi", meaning unity, to be expressed with harmony;

"Oluolu", meaning agreeable, to be expressed with pleasantness;

"Haahaa", meaning humility, to be expressed with modesty;

"Ahonui", meaning patience, to be expressed with perseverance.

These are traits of character that express the charm, warmth and sincerity of Hawaii's people.  It was the working philosophy of native Hawaiians and was presented as a gift to the people of Hawaii.  "Aloha" is more than a word of greeting or farewell or a salutation.  "Aloha" means mutual regard and affection and extends warmth in caring with no obligation in return.  "Aloha" is the essence of relationships in which each person is important to every other person for collective existence.  "Aloha" means to hear what is not said, to see what cannot be seen and to know the unknowable.

(b)  In exercising their power on behalf of the people and in fulfillment of their responsibilities, obligations and service to the people, the legislature, governor, lieutenant governor, executive officers of each department, the chief justice, associate justices, and judges of the appellate, circuit, and district courts may contemplate and reside with the life force and give consideration to the "Aloha Spirit". [L 1986, c 202, §1]



§5-7.6 - Aloha order of merit.

[§5-7.6]  Aloha order of merit.  (a)  There is established the Aloha order of merit, within the office of the governor for administrative purposes, to honor individuals selected under this section.  Individuals conferred the lifetime title of "member of the Aloha order of merit" shall be inducted into the order by the governor after receiving the approval of the legislature by concurrent resolution.  Honorees shall have:

(1)  Achieved national or international recognition in their field either by a single event or by the totality of their work that has been either pioneering in their field or that has been outstanding in the long-term; and

(2)  (A)  Contributed to the attainment of statehood for Hawaii;

(B)  Devoted themselves to the betterment of the State, embodying the concept of the Aloha Spirit;

(C)  Provided extraordinary service to the State; or

(D)  Brought honor to the State.

(b)  Honorees shall be selected by an Aloha order of merit committee.  The committee shall consist of three members.  Each member shall serve for a term of two years.  One member of the committee shall be a member of the senate appointed by the president of the senate, one member of the committee shall be a member of the house of representatives appointed by the speaker of the house of representatives, and one member of the committee shall be appointed by the governor.

(c)  Nominations for honorees shall be accepted by the committee from members of the legislature, the governor, and the general public.  Nominations shall be in the form and manner prescribed by the office of the governor.  The committee shall establish criteria for selection and induction to ensure and maintain the prestige of the order.  The committee may select or choose not to select any individual from the nominations received in any given year.

(d)  Upon induction or as soon thereafter as may be necessary, the governor may award appropriate mementos to members of the order.

(e)  The governor may request a member of the order to serve as an emissary for the people of Hawaii on appropriate occasions. [L 1993, c 231, §2]



§5-7.7 - Aloha order of merit location.

[§5-7.7]  Aloha order of merit location.  There shall be set aside within the Honolulu International Airport an area to exhibit commemorative displays honoring members of the order.  The displays may include likenesses of members and descriptions of the meritorious achievements of each member. [L 1993, c 231, §3]



§5-8 - State tree.

§5-8  State tree.  The kukui tree, also known as the candlenut tree (Aleurites Moluccana), is adopted, established, and designated as the official tree of the State, to be effective so long as the legislature of the State does not otherwise provide. [L 1959, JR 3, §1; Supp, §14-5.2; HRS §5-8]



§5-9 - State motto.

§5-9  State motto.  The motto "Ua mau ke ea o ka aina i ka pono", is adopted, established, and designated as the official motto of the State.  It is translated into English to mean "The life of the land is perpetuated in righteousness". [L 1959, JR 4, §1; Supp, §14-5.3; HRS §5-9; am L 1979, c 145, §2]



§5-10 - State song.

§5-10  State song.  The song "Hawai‘i Pono‘i" is adopted, established, and designated as the official song of the State, to be effective for as long as the legislature of the State does not otherwise provide. [L 1967, c 301, §2; HRS §5-10; am L 1990, c 215, §3]



§5-11 - REPEALED.

§5-11  REPEALED.  L 1988, c 269, §2.



§5-11.3 - State insect.

[§5-11.3]  State insect.  The pulelehua (Vanessa tameamea), also known as the Kamehameha butterfly, is established and designated as the official insect of the State. [L 2009, c 15, §1]



§5-11.5 - State fish.

[§5-11.5]  State fish.  The humuhumunukunukuapua‘a (Rhinecanthus rectangulus), also known as the rectangular triggerfish, is established and designated as the official fish of the State. [L 2006, c 67, §2]



§5-12 - State marine mammal.

[§5-12]  State marine mammal.  The humpback whale is established and designated as the official marine mammal of the State, to be effective so long as the legislature of the State does not otherwise provide. [L 1979, c 110, §1]



§5-12.5 - State mammal.

[§5-12.5]  State mammal.  The Hawaiian monk seal (Monachus schauinslandi) is established and designated as the official mammal of the State. [L 2008, c 72, §2]



§5-13 - REPEALED.

§5-13  REPEALED.  L 1985, c 289, §3.



§5-13.5 - State individual sport.

[§5-13.5]  State individual sport.  Surfing is adopted, established, and designated as the official individual sport of the State. [L 1998, c 174, §2]



§5-14 - State team sport.

[§5-14]  State team sport.  Outrigger canoe paddling is adopted, established, and designated as the official team sport of the State, to be effective for as long as the legislature of the State does not otherwise provide. [L 1986, c 219, §2]



§5-15 - State gem.

[§5-15]  State gem.  The black coral is established and designated as the official gem of the State. [L 1987, c 9, §1]



§5-15.5 - State plant.

[§5-15.5]  State plant.  Kalo (Colocasia esculenta (L.) Schott), the Hawaiian word for taro, is adopted, established, and designated as the official plant of the State. [L 2007, c 36, §2; am L 2008, c 71, §1]



§5-16 - State flower and individual island flowers.

§5-16  State flower and individual island flowers.  The native yellow hibiscus (Hibiscus brackenridgei A. Gray), also known as the Pua Aloalo or Ma‘o-hau-hele, is established and designated as the official flower of the State.

The ‘ōhi‘a lehua (metrosideros macropus M. collina), also known as the pua lehua, is established and designated as the official flower of the island of Hawai‘i.

The lokelani, also known as the damask rose (rosa damascena), is established and designated as the official flower of the island of Maui.

The pua ‘ilima from the native dodder shrubs (sida fallax) is established and designated as the official flower of the island of O‘ahu.

The mokihana from the native tree (pelea anisata) is established and designated as the official lei material of the island of Kaua‘i.

The pua kukui, also known as the candlenut tree (aleurites moluccana), is established and designated as the official lei material of the island of Moloka‘i.

The kauna‘oa, also known as the native dodder (cuscuta sandwichiana), is established and designated as the official lei material of the island of Lāna‘i.

The pūpū, also known as the momi, laiki, and kahelelani, is established and designated as the official lei material of the island of Ni‘ihau.

The hinahina or native heliotrope (heliotropium anomalum, var. argenteum) is established and designated as the official lei material of the island of Kaho‘olawe. [L 1988, c 177, §1; am L 2000, c 165, §3]

Cross References

Lei Day, see §8-13.



§5-16.5 - Official island colors.

[§5-16.5]  Official island colors.  The color red is established and designated as the official color of the island of Hawai‘i.

The color pink is established and designated as the official color of the island of Maui.

The color golden yellow is established and designated as the official color of the island of O‘ahu.

The color purple is established and designated as the official color of the island of Kaua‘i.

The color green is established and designated as the official color of the island of Moloka‘i.

The color orange is established and designated as the official color of the island of Lāna‘i.

The color white is established and designated as the official color of the island of Ni‘ihau.

The color gray is established and designated as the official color of the island of Kaho‘olawe. [L 2000, c 165, §2]



§5-17 - State bird.

[§5-17]  State bird.  The nene (Branta sandwicensis), also known as the Hawaiian goose, is established and designated as the official bird of the State. [L 1988, c 178, §1]



§5-18 - State flag.

[§5-18]  State flag.  As used in this [chapter], unless the context otherwise requires:

"Flag" means any flag, standard, color, ensign, or any picture or representation of either made of any substance or represented on any substance, and of any size, evidently purporting to be, either of, the flag, standard, color, or ensign of the State of Hawaii or a picture or representation, of either upon which shall be shown the jack, the colors and stripes in any number of either, or by which the person seeing the same without deliberation may believe the same to represent the flag, colors, standard, or ensign of the State of Hawaii. [L 1990, c 215, pt of §2]



§5-19 - Description of the Hawaiian flag.

[§5-19]  Description of the Hawaiian flag.  The official description of the Hawaiian flag as authorized to represent the State of Hawaii on land and sea, and authorized for executive state agencies, second to the stars and stripes of the United States shall be:

(1)  The Hawaiian flag shall consist of eight horizontal stripes, alternately white, red, blue, etc., beginning at the top, having a jack cantoned in the dexter chief angle next to the point of suspension;

(2)  The jack shall consist of a blue field charged with a compound saltire (crossing) of alternate tincture white and red, the white having precedence; a narrow edge of white borders each red side of the saltire;

(3)  A red cross bordered with white is charged (placed) over all;

(4)  The proportion shall be as follows:

(A)  The fly (length) is twice the hoist (width);

(B)  The jack is half the hoist (width) in breadth and 7-16 the fly in length;

(C)  The arms of the red cross with border shall be equal in width to one of the horizontal stripes; the white border shall be one-third the width of the red cross;

(D)  The arms of the compound saltire (crossing) are equal in width to the red cross, the tinctures white, red, and the border being in the proportion of 3, 2, 1, respectively.

When the Hawaiian flag is flown from the same halyard as the flag of the United States of America is flown, it shall be underneath the national colors.

The Hawaiian flag shall not be used to cover a platform or speaker's desk, nor to drape over the front of a speaker's platform.

When the Hawaiian flag and the flag of the United States of America are displayed on a speaker's platform at the same time, the Hawaiian flag shall be on the left side of the speaker, the speaker's left, while the flag of the United States of America is on the right side of the speaker, the speaker's right.

When the Hawaiian flag is used to cover a casket, it shall be so placed that the jack is at the head and over the left shoulder.  The flag shall not be lowered into the grave or allowed to touch the ground.

To fold the Hawaiian flag ceremoniously, first fold it lengthwise, bringing the striped half up over the jack.  Then repeat, with the jack on the outside.  Beginning at the lower right, make a series of triangular folds until the flag resembles a cocked hat with only the jack visible.

The Hawaiian flag shall be flown at half-mast by first raising it to the top of the flagpole, and then slowly lowering it to a position one-fourth of the distance down the flagpole, and there leaving it during the time it is to be displayed.  In taking the flag down, it shall first be raised to the top of the flagpole, and then slowly lowered with appropriate ceremony.

When the Hawaiian flag is in such condition of repair that it is no longer a suitable emblem for displaying, it shall be totally destroyed, preferably by burning, and that privately; or this shall be done by some other method in keeping with the spirit of respect and reverence that all owe the emblem that represents the Aloha State of Hawaii. [L 1990, c 215, pt of §2]

Note

The former Hawaiian flag is described in L 1896, c 10 and CL §23.

Cross References

State flag, see Const. art. XV, §3.



§5-20 - Public display of Hawaiian flag; position.

[§5-20]  Public display of Hawaiian flag; position.  On every occasion of public display of the Hawaiian flag, within the State of Hawaii, it shall occupy the position of honor when displayed in company with the flags of other states, nations or international organizations; provided, however, that when the United States flag is displayed with the Hawaiian flag, the national flag shall occupy such position of honor. [L 1990, c 215, pt of §2]



§5-21 - State dance.

[§5-21]  State dance.  Hula is adopted, established, and designated as the official dance of the State. [L 1999, c 83, §2]



§5-22 - Hawaii medal of honor.

[§5-22]  Hawaii medal of honor.  (a)  The Hawaii medal of honor may be awarded on behalf of the people of the State of Hawaii to an individual who has been killed in action, while:

(1)  Engaged in an action against an enemy of the United States;

(2)  Engaged in military operations involving conflict with an opposing foreign force;

(3)  Serving with friendly foreign forces engaged in an armed conflict against an opposing armed force in which the United States is not a belligerent party; or

(4)  Serving in a combat zone as designated by presidential order.

(b)  A recipient of the Hawaii medal of honor may have the recipient's name entered on the Hawaii medal of honor roll.

(c)  Individuals eligible to receive the Hawaii medal of honor include:

(1)  Members of the Hawaii national guard who were legal residents of Hawaii at the time they were killed in action;

(2)  Members of the United States military reserves who were legal residents of Hawaii at the time they were killed in action;

(3)  Members of the regular United States armed forces who were:

(A)  Legal residents of Hawaii at the time they were killed in action; or

(B)  Stationed in Hawaii by a proper order of the United States Department of Defense at the time they were killed in action; and

(4)  Members of the Hawaii national guard, United States military reserves, or regular United States armed forces who:

(A)  Attended a public or private educational institution in Hawaii at some period during their lives; and

(B)  Were killed in action.

(d)  The Hawaii medal of honor shall be awarded solely by a concurrent resolution:

(1)  Introduced by:

(A)  The president of the senate;

(B)  The speaker of the house of representatives; or

(C)  The duly authorized representative of the president of the senate or the speaker of the house of representatives; and

(2)  Adopted by both houses of the legislature. [L 2005, c 21, §2]

Revision Note

Section was enacted as an addition to chapter 121 but is renumbered to this chapter pursuant to §23G-15.






CHAPTER 6 - MEMORIALS

CHAPTER 6

MEMORIALS

REPEALED.  L 1981, c 135, §2.



CHAPTER 6D - PROTECTION OF CAVES

§6D-1 - Definitions.

[§6D-1]  Definitions.  As used in this chapter:

"Board" means the board of land and natural resources.

"Cave" means any naturally occurring void, cavity, recess, or system of interconnected passages large enough for human entry, occurring beneath the surface of the earth or within a cliff or ledge, including the cave resources therein, whether or not an entrance exists or is natural or artificial, and that is of archaeological, geological, biological, or cultural significance.  The term includes such forms as a lava tube, natural pit, sinkhole, underwater cave, or other feature that is an extension of the entrance.

"Cave life" means any living native plant, animal, fungus, or microorganism occurring naturally in caves or in cave entrances or entrance pits.

"Cave resource" means any material or substance occurring in caves, such as native animal life, native plant life, evidence of past human use over fifty years old, and tangible and intangible attributes associated with cultural traditions over fifty years old, paleontological deposits, sediments, minerals, speleogens, and speleothems.  This includes historic properties as defined in chapter 6E.

"Commercial entry" means an activity undertaken to exhibit a cave for which compensation is received by any person for goods, services, or both, rendered to customers or participants in that use or activity.  Commercial entry includes activities whose base of operations are outside the boundaries of the premises, or provide transportation to or from the premises.  Any person receiving compensation in conjunction with a use or activity who seeks to qualify as noncommercial shall have the burden of establishing to the satisfaction of the department that the fee or charge is strictly a sharing of actual expenses of the use or activity.  A not-for-profit organization that charges only a nominal fee to cover administrative costs and conducts a use or activity at a frequency or magnitude that does not significantly contribute to the degradation of the cave and its resources is not conducting a commercial entry.

"Construction context" means all permitted land-altering activities necessary to construct any and all manner of improvements on the surface of a property including but not limited to foundations, basements, roads, and buildings.  The term also means all permitted land-altering activities necessary to construct subsurface tunnels for highways and utilities.

"Department" means the department of land and natural resources.

"Educational purposes" means entrance into a cave by faculty or staff and students of recognized educational institutions for the purpose of education relating to some aspect of the cave, including but not restricted to cave geology, mineralogy, hydrology, biology, archaeology, paleontology, management, and hazards.

"Gate" means any structure or device located to limit, control, or prohibit access to, or entry to, any portion of a cave.

"Owner" means the persons who hold title to or are in possession of the land on or under which a cave is located, or the persons' lessee or agent.  The term also includes an agency that holds title to, manages, or controls public land on or under which a cave is located.

"Paleontological deposit" means any remains or fossils of life forms or surface debris that are over fifty years of age and provide a record of past climates and biota.

"Person" shall be as defined in section 1-19.

"Scientific purposes" means research, or exploration, or both, conducted by persons affiliated with recognized scientific organizations with the intent to advance knowledge and to publish the results of exploration or research in an appropriate medium.

"Speleogen" means relief features on the walls, ceiling, or floor of any cave.

"Speleothem" means any secondary natural mineral formation or deposit occurring in a cave, including any stalactite, stalagmite, helictite, cave flower, flowstone, concretion, drapery, rimstone, or formation of clay or other sediment. [L 2002, c 241, pt of §2]



§6D-2 - Prohibitions.

[§6D-2]  Prohibitions.  (a)  It shall be unlawful for any person to intentionally, knowingly, or recklessly break, break off, crack, carve upon, write, burn, or otherwise mark upon, remove, or in any manner destroy, disturb, deface, mar, or harm the surfaces of any cave, or the cave resources within the cave, whether attached or broken, including speleothems, speleogens, and sedimentary deposits, without the owner's written permission being first obtained.

(b)  It shall be unlawful for any person to break, force, tamper with, or otherwise disturb a gate to any cave, even though entrance thereto may not be gained, without the owner's permission being first obtained.

(c)  It shall be unlawful for any person to remove, deface, or tamper with a sign stating that a cave is posted or citing provisions of this chapter.

(d)  It shall be unlawful for any person to take, appropriate, excavate, injure, destroy, or alter any paleontological deposit, which may be found in a cave without the owner's written permission being first obtained.

(e)  This section shall not apply to caves inadvertently encountered within the normal course of a construction context; provided that any cave protection measures imposed through the environmental review process under chapter 343 or any land use permit conditions shall be followed. [L 2002, c 241, pt of §2]



§6D-3 - Pollution.

[§6D-3]  Pollution.  (a)  It shall be unlawful for any person to store, dump, dispose of, or otherwise place any refuse, garbage, dead animals, sewage, litter, or toxic substances in any cave or cave entrance; provided that:

(1)  Any cesspool or leach field that is otherwise legal and existing on June 28, 2002 shall continue to be lawful as a nonconforming use or facility;

(2)  The nonconforming use or facility shall not be expanded or reconstructed; and

(3)  New septic systems may be installed in proximity to caves; provided they use solid tanks and surface leach fields so as not to permit sewage to flow into the cave and otherwise conform to existing laws and regulations.

(b)  It shall be unlawful to intentionally, knowingly, or recklessly burn within a cave or cave entrance any material that produces any smoke, engine exhaust, or gas substantially harmful to any naturally occurring organisms in any cave; provided that this shall not apply to caves encountered within the normal course of a construction context. [L 2002, c 241, pt of §2]

Revision Note

"June 28, 2002" substituted for "the effective date of this section".



§6D-4 - Disturbance of native organisms.

[§6D-4]  Disturbance of native organisms.  (a)  It shall be unlawful for any person to intentionally, knowingly, or recklessly remove, kill, or substantially harm any native or endemic organisms within any cave except as provided by a scientific permit obtained from the appropriate agency.  This is not intended to restrict normal fishing and gathering in accordance with existing laws.

(b)  This section shall not apply to caves encountered within the normal course of a construction context; provided that any cave protection mitigative measures disclosed through environmental review under chapter 343 and land use permitting processes shall be adhered to.

(c)  This section shall not in any way prohibit or constrain surface activities on the land above a cave. [L 2002, c 241, pt of §2]



§6D-5 - Sale.

[§6D-5]  Sale.  It shall be unlawful for any person to sell or offer for sale speleothems and speleogens removed from caves. [L 2002, c 241, pt of §2]



§6D-6 - Commercial entry.

[§6D-6]  Commercial entry.  (a)  Any person allowing or establishing commercial entry to a cave shall obtain from the board a permit to open the cave for public entry.  The department shall charge a reasonable permit processing fee and adopt rules pursuant to chapter 91 necessary to carry out the purposes of this section.

(b)  Any person that receives compensation in conjunction with a use or activity and seeks to be excluded from the permit requirement under subsection (a) shall have the burden of establishing to the satisfaction of the department that its use or activity does not constitute a commercial entry under this chapter.

(c)  Commercial entry to caves shall be limited to operations in place at the time of the passage of this Act; provided the operations are in compliance with all applicable state and county statutes, ordinances, and rules.  No new operations may be established until the adoption of rules by the department to implement this section.

(d)  Any person allowing commercial entry at the time of the passage of this Act shall file a declaration of the person's use with the department within sixty days of the enactment of this Act.  Existing operations, as recognized by the department through the declaration, within one year of the adoption of rules by the department, shall conform to the rules and all applicable state and county statutes, ordinances, and rules. [L 2002, c 241, pt of §2]

Note

The effective date of Act 241 is June 28, 2002.



§6D-7 - Access.

[§6D-7]  Access.  No person may enter or traverse a cave, or any segment thereof, without the property owner's prior written consent. [L 2002, c 241, pt of §2]



§6D-8 - Burial discovery.

[§6D-8]  Burial discovery.  Anyone traversing a cave who discovers a burial site shall immediately cease their activity and leave the cave.  The discovery shall be reported as soon as possible to the department.  The department shall follow the procedures described in section 6E-43.6. [L 2002, c 241, pt of §2]



§6D-9 - Liability.

[§6D-9]  Liability.  (a)  An owner of a cave who either directly or indirectly invites or permits without charge any person to use the cave for educational, native Hawaiian cultural, or scientific purposes does not:

(1)  Extend any assurance that the premises are safe for any purpose;

(2)  Confer upon the person the legal status of an invitee or licensee to whom a duty of care is owed;

(3)  Assume responsibility for, or incur liability for, any injury to person or property caused by an act of omission or commission of those persons; or

(4)  Assume responsibility for, or incur liability for, any injury to any person or persons who enter the premises in response to an injured educational, native Hawaiian cultural, or scientific user.

(b)  Nothing in this section shall be construed to:

(1)  Create a duty of care or ground of liability for injury to persons or property; or

(2)  Relieve any person using the cave of another for educational, native Hawaiian cultural, or scientific purposes from any obligation which the person may have in the absence of this section to exercise care in the person's use of that cave and in the person's activities therein, or from the legal consequences of failure to employ such care; or

(3)  Limit the effect of chapter 520.

(c)  Nothing in this section limits in any way any liability which otherwise exists:

(1)  For wilful or malicious failure to guard or warn against a dangerous condition, use, or structure which the owner knowingly creates or perpetuates and for wilful or malicious failure to guard or warn against a dangerous activity which the owner knowingly pursues or perpetuates; and

(2)  For injury suffered in any case where the owner of a cave charges a fee to any person who enters or uses the cave for educational, native Hawaiian cultural, or scientific purposes, except that in the case of land leased to the State or a political subdivision thereof, any consideration received by the owner for such lease shall not be deemed a charge within the meaning of this section. [L 2002, c 241, pt of §2]



§6D-10 - Confidentiality.

[§6D-10]  Confidentiality.  (a)  Where the department determines in consultation with the owner that dissemination of knowledge of cave location or resources could be detrimental to their protection, then the government information on the cave location and sensitive resources shall be kept confidential.

(b)  Notwithstanding subsection (a), where an owner still believes that dissemination of knowledge [of] cave location or resources could be detrimental to their protection, then the department shall keep all government information on the cave location and sensitive cave resources confidential. [L 2002, c 241, pt of §2]



§6D-11 - General administrative penalties.

[§6D-11]  General administrative penalties.  (a)  Except as otherwise provided by law, the board or its authorized representative by proper delegation, with respect to a violation of this chapter or any rule adopted or permit issued in accordance with this chapter, may:

(1)  Set, pursuant to subsection (b), charge, and collect administrative fines or bring legal action to recover administrative fees and costs, as documented by receipts or affidavit, including attorneys' fees and costs; or

(2)  Bring legal action to recover administrative fines, fees, and costs, including attorneys' fees and costs, payment for damages, or for the cost to correct damages, resulting from violation of this chapter or any rule adopted or permit issued in accordance with this chapter.

(b)  Administrative fines shall be as follows:

(1)  For a first violation, a fine of not more than $10,000 for each separate offense;

(2)  For a second violation within five years of a previous violation, a fine of not more than $15,000; and

(3)  For a third or subsequent violation within five years of the last violation, a fine of not more than $30,000. [L 2002, c 241, pt of §2]



§6D-12 - Criminal penalties.

[§6D-12]  Criminal penalties.  (a)  In addition to any other penalties, any person who intentionally, knowingly, or recklessly violates this chapter, any rule adopted pursuant to this chapter, or the terms and conditions of any permit issued in accordance with this chapter shall be guilty of a petty misdemeanor and shall be fined not less than:

(1)  $1,000 for a first offense; and

(2)  $1,500 for any subsequent offense.

(b)  Intentional, knowing, or reckless damage, destruction, removal, taking, sale, or illegal possession of each specimen of cave resource shall be subject to a fine of not less than:

(1)  $1,000 for a first offense; and

(2)  $1,500 for any subsequent offense.

Each day of continued violation under this chapter shall constitute a distinct and separate offense for which the violator may be punished.  Equipment used by the violator in the course or furtherance of the violation shall be subject to seizure and disposition by the State without compensation to its owner or owners.  Penalties under this section shall not limit the imposition of penalties pursuant to chapter 6E.

(c)  The fines specified in this section shall not be suspended or waived. [L 2002, c 241, pt of §2]



§6D-13 - Penalties cumulative.

[§6D-13]  Penalties cumulative.  (a)  Any criminal action against a person for any violation of this chapter or any rule adopted pursuant to this chapter shall not be deemed to preclude the State from pursuing civil legal action to recover administrative fines and costs against that person.  Any civil legal action against a person to recover administrative fines and costs for any violation of this chapter or any rule adopted pursuant to this chapter shall not be deemed to preclude the State from pursuing any criminal action against the person.

(b)  Penalties under this section shall not limit the imposition of penalties pursuant to chapter 6E. [L 2002, c 241, pt of §2]






CHAPTER 6E - HISTORIC PRESERVATION

§6E-1 - Declaration of intent.

PART I.  HISTORIC PRESERVATION PROGRAM

[§6E-1]  Declaration of intent.  The Constitution of the State of Hawaii recognizes the value of conserving and developing the historic and cultural property within the State for the public good.  The legislature declares that the historic and cultural heritage of the State is among its important assets and that the rapid social and economic developments of contemporary society threaten to destroy the remaining vestiges of this heritage.  The legislature further declares that it is in the public interest to engage in a comprehensive program of historic preservation at all levels of government to promote the use and conservation of such property for the education, inspiration, pleasure, and enrichment of its citizens.  The legislature further declares that it shall be the public policy of this State to provide leadership in preserving, restoring, and maintaining historic and cultural property, to ensure the administration of such historic and cultural property in a spirit of stewardship and trusteeship for future generations, and to conduct activities, plans, and programs in a manner consistent with the preservation and enhancement of historic and cultural property. [L 1976, c 104, pt of §2]

Cross References

Foundation on culture and the arts, see chapter 9.



§6E-17 - Archaeological data survey database.

[§6E-17]  Archaeological data survey database.  (a)  There is established a Hawaii archaeological data survey database designated as a program of the State of Hawaii Museum of Natural and Cultural History.  The database shall be online and accessible to the public through the Internet.  The information within the database may include information relating to the collections of the Bernice Pauahi Bishop Museum, publicly available materials, and materials from private entities or organizations.  The database may include archaeological information such as reports, photographs, drawings, maps, and archived documents.  The database may also include compilations of collections information from public and private repositories including:

(1)  A description of the types and amounts of materials and associated documentation in each collection;

(2)  A listing of the owner or owners of all materials and associated documentation in each collection;

(3)  A general assessment of the condition of the components of each collection; and

(4)  Other relevant information pertaining to each collection.

The data survey database shall be developed and maintained by the State of Hawaii Museum of Natural and Cultural History, in consultation with the state historic preservation division and other appropriate state and federal agencies and private organizations.

(b)  The archaeological data survey shall not include any information required to remain confidential under federal, state, or county laws, rules, or regulations.

(c)  The State of Hawaii Museum of Natural and Cultural History, in consultation with the office of Hawaiian affairs and the state historic preservation division, may temporarily or permanently withhold from the database any information due to a valid threat of destruction or loss of the information, or if disclosure may frustrate the legitimate and necessary function of protecting a valuable archaeological site or artifact.  The entities shall determine what information shall be withheld from the data survey; provided that prior consultation is sought with any affected state or federal governmental agencies, or private individuals or organizations. [L 2008, c 161, §1]

Cross References

Bernice Pauahi Bishop Museum, see §6E-40.



§6E-2 - Definitions.

§6E-2  Definitions.  As used in this chapter:

"Aviation artifact" means airplanes, fallen aircraft, crash sites, or any objects or materials associated with the history of aerospace in Hawaii which are over fifty years old, or determined to be of exceptional historic significance by the department.  This term includes but is not limited to actual aircraft, aircraft parts, military equipment, books, documents, and other related items.

"Burial good" means any item reasonably believed to have been intentionally placed with the human skeletal remains of an individual or individuals at the time of burial.

"Burial site" means any specific unmarked location where prehistoric or historic human skeletal remains and their associated burial goods are interred, and its immediate surrounding archaeological context, deemed a unique class of historic property and not otherwise included in section 6E-41.

"Department" means the department of land and natural resources.

"Historic preservation" means the research, protection, restoration, rehabilitation, and interpretation of buildings, structures, objects, districts, areas, and sites, including underwater sites and burial sites, significant to the history, architecture, archaeology, or culture of this State, its communities, or the nation.

"Historic property" means any building, structure, object, district, area, or site, including heiau and underwater site, which is over fifty years old.

"Human skeletal remains" means the body or any part of the body of a deceased human being.

"Mitigation plan" means a plan, approved by the department, for the care and disposition of historic properties, aviation artifacts, and burial sites or the contents thereof, that includes monitoring, protection, restoration, and interpretation plans.

"Person" means any individual, firm, corporation, partnership, or association.

"Project" means any activity directly undertaken by the State or its political subdivisions or supported in whole or in part through appropriations, contracts, grants, subsidies, loans, or other forms of funding assistance from the State or its political subdivisions or involving any lease, permit, license, certificate, land use change, or other entitlement for use issued by the State or its political subdivisions.

"State historic preservation officer" means that officer appointed by the governor as provided in section 6E-5. [L 1976, c 104, pt of §2; am L 1985, c 108, §1; am L 1990, c 306, §4; am L 1992, c 113, §1; am L 1996, c 97, §3; am L 2005, c 128, §2; am L 2006, c 45, §1]



§6E-3 - Historic preservation program.

§6E-3  Historic preservation program.  There is established within the department a division to administer a comprehensive historic preservation program, which shall include but not be limited to the following:

(1)  Development of an on-going program of historical, architectural, and archaeological research and development, including surveys, excavations, scientific recording, interpretation, and publications on the State's historical and cultural resources;

(2)  Acquisition of historic or cultural properties, real or personal, in fee or in any lesser interest, by gift, purchase, condemnation, devise, bequest, land exchange, or other means; preservation, restoration, administration, or transference of the property; and the charging of reasonable admissions to that property;

(3)  Development of a statewide survey and inventory to identify and document historic properties, aviation artifacts, and burial sites, including all those owned by the State and the counties;

(4)  Preparation of information for the Hawaii register of historic places and listing on the national register of historic places;

(5)  Preparation, review, and revisions of a state historic preservation plan, including budget requirements and land use recommendations;

(6)  Application for and receipt of gifts, grants, technical assistance, and other funding from public and private sources for the purposes of this chapter;

(7)  Provision of technical and financial assistance to the counties and public and private agencies involved in historic preservation activities;

(8)  Coordination of activities of the counties in accordance with the state plan for historic preservation;

(9)  Stimulation of public interest in historic preservation, including the development and implementation of interpretive programs for historic properties listed on or eligible for the Hawaii register of historic places;

(10)  Coordination of the evaluation and management of burial sites as provided in section 6E-43;

(11)  Acquisition of burial sites in fee or in any lesser interest, by gift, purchase, condemnation, devise, bequest, land exchange, or other means, to be held in trust;

(12)  Submittal of an annual report to the governor and legislature detailing the accomplishments of the year, recommendations for changes in the state plan or future programs relating to historic preservation, and an accounting of all income, expenditures, and the fund balance of the Hawaii historic preservation special fund;

(13)  Regulation of archaeological activities throughout the State;

(14)  Employment of sufficient professional and technical staff for the purposes of this chapter which may be in accordance with chapter 76;

(15)  The charging of fees to at least partially defray the costs of administering sections 6E-3(13), 6E-8, and 6E-42 of this chapter;

(16)  Adoption of rules in accordance with chapter 91, necessary to carry out the purposes of this chapter; and

(17)  Development and adoption, in consultation with the office of Hawaiian affairs native historic preservation council, of rules governing permits for access by native Hawaiians and Hawaiians to cultural, historic, and pre-contact sites and monuments. [L 1976, c 104, pt of §2; am L 1987, c 330, §1; am L 1989, c 324, §2; am L 1990, c 306, §5; am L 1991, c 108, §2; am L 1993, c 323, §2; am L 1996, c 97, §4; am L 1997, c 207, §1; am L 1998, c 311, §1; am L 2000, c 253, §150; am L 2006, c 300, §2]



§6E-3.5 - Consultation.

[§6E-3.5]  Consultation.  The department shall consult with appropriate organizations on all matters relating to aviation artifacts. [L 1996, c 97, §2]



§6E-4 - Administration.

[§6E-4]  Administration.  All state historic areas and buildings surplus to the operations of the department of accounting and general services shall be transferred by executive order to the department, except as provided in section 6E-33.  All state projects and programs relating to historic preservation shall come under the authority of the department. [L 1976, c 104, pt of §2]

Revision Note

Section "6E-33" substituted for "6E-73".



§6E-5 - State historic preservation officer.

[§6E-5]  State historic preservation officer.  The governor shall appoint a state historic preservation officer, and may appoint the officer without regard to chapter 76, who shall be responsible for the comprehensive historic preservation program and who shall be the state liaison officer for the conduct of relations with the federal government and the respective states with regard to matters of historic preservation.  The state historic preservation officer shall be appointed on the basis of professional competence and experience in the field of historic preservation and shall be placed in the department for the purposes of the state program. [L 1976, c 104, pt of §2; am L 2000, c 253, §150]



§6E-5.5 - The Hawaii historic places review board; creation; powers; appointments; composition.

§6E-5.5  The Hawaii historic places review board; creation; powers; appointments; composition.  (a)  There is created a review board, to be designated the Hawaii historic places review board, for the Hawaii register of historic places and the national register of historic places which shall meet the requirements of federal law.  The board shall be placed within the department of land and natural resources for administrative purposes and shall consist of ten members to be appointed and removed by the governor as provided in section 26-34.  The board shall include one professionally qualified member of each of the following disciplines:  archaeology, architecture, history, and sociology.  In addition, there shall be one person knowledgeable in traditional Hawaiian society and culture.

(b)  The review board shall:

(1)  Order and enter historic properties into the Hawaii register of historic places on the basis of their value to Hawaii's heritage;

(2)  Evaluate and, when appropriate, recommend the nomination of historic properties to the national register of historic places;

(3)  Review the state survey of historic properties undertaken in accordance with this chapter;

(4)  Review the content of the state historic preservation plan developed in accordance with this chapter;

(5)  Elect a chairperson and a vice-chairperson and adopt such rules as are necessary for the purposes of this section;

(6)  Maintain the Hawaii register of historic places, including all those listed on the national register of historic places, and a program of notification and publication regarding properties on the registers.

(c)  The members of the review board shall serve without compensation but shall be reimbursed for expenses, including travel expenses, necessary for the performance of their duties.

(d)  The department's determinations made pursuant to section 6E-8 may be appealed to the review board. [L 1980, c 293, §§9, 10; gen ch 1993; am L 1995, c 187, §1]



§6E-6 - Depositories for certain specimens and objects.

§6E-6  Depositories for certain specimens and objects.  The department shall serve as or shall determine the depository for all field notes, photographs, negatives, maps, artifacts, or other materials generated or recovered through historic preservation projects supported in whole or in part by the State or taking place on state lands.

Any aviation artifact or any specimen and object of natural and of botanical, ethnological, architectural, historical, or archaeological value or interest, and any book, treatise, or pamphlet relating thereto in the possession of the University of Hawaii, or any other state agency or its political subdivisions, if and when the same is no longer needed for scientific investigation, for study, or for any other purpose, at the request of the Bishop Museum or other qualified museums in this State, shall be transferred and delivered by and with the consent of such department, bureau, or board having possession thereof, to the Bishop Museum or other qualified museum, or exchanged with such museum, and whereupon, the title shall become vested in such museum and shall be held by them; provided that the aviation artifacts or any specimens and objects so transferred are made available at all reasonable times by the museum for study and examination by the officials of the university of such department, bureau, or board and to qualified scholars. [L 1976, c 104, pt of §2; am L 1996, c 97, §5]



§6E-7 - State title to historic property.

§6E-7  State title to historic property.  (a)  All historic property located on lands or under waters owned or controlled by the State shall be the property of the State.  The control and management of the historic property shall be vested in the department.

(b)  The department may dispose of the historic property subject to chapter 171 and subject further to those reservations, restrictions, covenants, or conditions which relate to the preservation of the historic property, such as rights of access, public visitation, operation, maintenance, restoration, and repair.  The department shall determine the conditions for any research affecting the historic property and may issue permits for the research.

(c)  The State shall hold known burial sites located on lands or under waters owned or controlled by the State in trust for preservation or proper disposition by the lineal or cultural descendants.

(d)  The State shall not transfer any historic property or aviation artifact under its jurisdiction without the concurrence of the department, and shall not transfer any burial site under its jurisdiction without consulting the appropriate island burial council. [L 1976, c 104, pt of §2; am L 1985, c 124, §1; am L 1990, c 306, §6; am L 1996, c 97, §6]



§6E-8 - Review of effect of proposed state projects.

§6E-8  Review of effect of proposed state projects.  (a)  Before any agency or officer of the State or its political subdivisions commences any project which may affect historic property, aviation artifact, or a burial site, the agency or officer shall advise the department and allow the department an opportunity for review of the effect of the proposed project on historic properties, aviation artifacts, or burial sites, consistent with section 6E-43, especially those listed on the Hawaii register of historic places.  The proposed project shall not be commenced, or in the event it has already begun, continued, until the department shall have given its written concurrence.

The department is to provide written concurrence or non-concurrence within ninety days after the filing of a request with the department.  The agency or officer seeking to proceed with the project, or any person, may appeal the department's concurrence or non-concurrence to the Hawaii historic places review board.  An agency, officer, or other person who is dissatisfied with the decision of the review board may apply to the governor, who may request the Hawaii advisory council on historic preservation to report or who may take action as the governor deems best in overruling or sustaining the department.

(b)  The department of Hawaiian home lands, prior to any proposed project relating to lands under its jurisdiction, shall consult with the department regarding the effect of the project upon historic property or a burial site.

(c)  The State, its political subdivisions, agencies, and officers shall report to the department the finding of any historic property during any project and shall cooperate with the department in the investigation, recording, preservation, and salvage of the property. [L 1976, c 104, pt of §2; gen ch 1985; am L 1990, c 306, §7; am L 1995, c 187, §2; am L 1996, c 13, §1 and c 97, §7; am L 2008, c 228, §2; am L 2009, c 4, §2]



§6E-9 - Investigation, recording, preservation, and salvage; appropriations.

[§6E-9]  Investigation, recording, preservation, and salvage; appropriations.  Whenever there is any project by any government agency on lands which are owned or controlled by the State or its political subdivisions and which have historic property or value, one per cent of the appropriations for the project or so much thereof as may be necessary, shall be expended for the investigation, recording, preservation, and salvage of such historical property or value.  Nothing in this section shall be construed to limit the expenditure of more than one per cent of the project appropriations for the purposes herein stated should an additional amount be necessary and mutually agreed to by the department and the government agency planning the construction or improvement. [L 1976, c 104, pt of §2]



§6E-10 - Privately owned historic property.

§6E-10  Privately owned historic property.  (a)  Before any construction, alteration, disposition or improvement of any nature, by, for, or permitted by a private landowner may be commenced which will affect an historic property on the Hawaii register of historic places, the landowner shall notify the department of the construction, alteration, disposition, or improvement of any nature and allow the department opportunity for review of the effect of the proposed construction, alteration, disposition, or improvement of any nature on the historic property.  The proposed construction, alteration, disposition, or improvement of any nature shall not be commenced, or in the event it has already begun, continue, until the department shall have given its concurrence or ninety days have elapsed.  Within ninety days after notification, the department shall:

(1)  Commence condemnation proceedings for the purchase of the historic property if the department and property owner do not agree upon an appropriate course of action;

(2)  Permit the owner to proceed with the owner's construction, alteration, or improvement; or

(3)  In coordination with the owner, undertake or permit the investigation, recording, preservation, and salvage of any historical information deemed necessary to preserve Hawaiian history, by any qualified agency for this purpose.

(b)  Nothing in this section shall be construed to prevent the ordinary maintenance or repair of any feature in or on an historic property that does not involve a change in design, material, or outer appearance or change in those characteristics which qualified the historic property for entry onto the Hawaii register of historic places.

(c)  Any person, natural or corporate, who violates the provisions of this section shall be fined not more than $1,000, and each day of continued violation shall constitute a distinct and separate offense under this section for which the offender may be punished.

(d)  If funds for the acquisition of needed property are not available, the governor may, upon the recommendation of the department allocate from the contingency fund an amount sufficient to acquire an option on the property or for the immediate acquisition, preservation, restoration, or operation of the property.

(e)  The department may enter, solely in performance of its official duties and only at reasonable times, upon private lands for examination or survey thereof.  Whenever any member of the department duly authorized to conduct investigations and surveys of an historic or cultural nature determines that entry onto private lands for examination or survey of historic or cultural finding is required, the department shall give written notice of the finding to the owner or occupant of such property at least five days prior to entry.  If entry is refused, the member may make a complaint to the district court in the circuit in which such land is located.  The district court may thereupon issue a warrant, directed to any police officer of the circuit, commanding the officer to take sufficient aid, and, being accompanied by a member of the department, between the hours of sunrise and sunset, allow the member of the department to examine or survey the historic or cultural property. [L 1976, c 104, pt of §2; gen ch 1985; am L 1992, c 113, §2; am L 2008, c 228, §3; am L 2009, c 4, §3]



§6E-10.5 - Enforcement.

[§6E-10.5]  Enforcement.  (a)  If the board of land and natural resources determines that any person has violated or is violating this chapter, or any rule adopted pursuant to this chapter, the board shall serve written notice by certified mail or personal service upon the alleged violator or violators specifying the alleged violation and may include with the notice:

(1)  An order specifying a reasonable time during which that person shall be required to take such measures as may be necessary to correct the violation and to give periodic progress reports;

(2)  An order imposing penalties provided in section 6E-11.6; and

(3)  An order that the alleged violator or violators appear before the board for a hearing at a time and place specified in the notice or to be set later and answer the charges complained of.

(b)  If the board determines that any person is continuing to violate this chapter or any rule adopted pursuant to this chapter after having been served notice of violation, the board shall serve written notice by certified mail or personal service upon the alleged violator or violators specifying the alleged violation.  With the notice, the board:

(1)  Shall order the alleged violator or violators to submit a written schedule within thirty days specifying the measures to be taken and the time within which the measures shall be taken to bring that person into compliance with this chapter or any rule adopted thereunder.  The board shall accept or modify the submitted schedule within sixty days of receipt of the schedule.  Any schedule not acted upon after sixty days of receipt by the board shall be deemed accepted by the board;

(2)  Shall order the alleged violator or violators to cease and desist from the activities that violate this chapter or any rule adopted thereunder, if that person does not submit a written schedule to the board within thirty days.  This order shall remain in effect until the board accepts the written schedule;

(3)  May impose penalties as provided in section 6E-11.6; and

(4)  May order the alleged violator or violators to appear before the board for a hearing to answer the charges issued, at a time and place specified in the notice or otherwise set by the board.

(c)  If the board determines that any person has violated an accepted schedule or an order issued pursuant to this section, the board shall impose penalties by sending a notice in writing, either by certified mail or by personal service to that person, describing such non-adherence or violation with reasonable particularity.

(d)  Any order issued pursuant to this chapter shall become final, unless the person or persons named therein requests in writing, not later than twenty days after notice of violation and order is served, a hearing before the board.  Upon request for a hearing, the board shall require that the alleged violator or violators appear before the board for a hearing to answer the charges issued, at a time and place specified in the notice or otherwise set by the board.

Any penalty imposed pursuant to this chapter shall become due and payable twenty days after the notice of penalty is served, unless the person or persons named therein requests in writing a hearing before the board.  Whenever a hearing is requested on any penalty imposed pursuant to this chapter, the penalty shall become due and payable only upon completion of all review proceedings and the issuance of a final order confirming the penalty in whole or in part.

(e)  Any hearing conducted pursuant to this section shall be conducted as a contested case under chapter 91.  If, after a hearing held pursuant to this section, the board finds that a violation or violations has occurred, the board shall:

(1)  Affirm or modify any penalties imposed;

(2)  Modify or affirm the order previously issued; or

(3)  Issue an appropriate order or orders for the prevention, abatement, or control of the violation or for the taking of such other corrective action as may be appropriate.

Any order issued after a hearing may prescribe timetables for necessary action in preventing, abating, or controlling the violation.  If, after a hearing on an order or penalty contained in a notice, the board finds that no violation has occurred or is occurring, the board shall rescind the order or penalty.

(f)  If the amount of any penalty is not paid to the department within thirty days after it becomes due and payable, the board may institute a civil action in the name of the State to collect the administrative penalty, which shall be a government realization.  In any proceeding to collect the administrative penalty imposed, the board need only show that:

(1)  Notice was given;

(2)  A hearing was held, or the time granted for requesting a hearing has run without such a request;

(3)  The administrative penalty was imposed; and

(4)  The penalty remains unpaid.

(g)  In connection with any hearing held pursuant to this section, the board may subpoena the attendance of witnesses and the production of evidence on behalf of all parties. [L 2003, c 104, pt of §2]



§6E-11 - Civil and administrative violations.

§6E-11  Civil and administrative violations.  (a)  It shall be a civil and administrative violation for any person to take, appropriate, excavate, injure, destroy, or alter any historic property or aviation artifact located upon the private lands of any owner thereof without the owner's written permission being first obtained.  It shall be a civil and administrative violation for any person to take, appropriate, excavate, injure, destroy, or alter any historic property or aviation artifact located upon lands owned or controlled by the State or any of its political subdivisions, except as permitted by the department, or to knowingly violate the conditions set forth in an approved mitigation plan that includes monitoring and preservation plans.

(b)  It shall be a civil and administrative violation for any person to knowingly take, appropriate, excavate, injure, destroy, or alter any burial site, or the contents thereof, located on private lands or lands owned or controlled by the State or any of its political subdivisions, except as permitted by the department, to knowingly fail to re-inter human remains discovered on the lands in a reasonable period of time as determined by the department, or to knowingly violate the conditions set forth in an approved mitigation plan that includes monitoring and preservation plans.

(c)  It shall be a civil and administrative violation for any person to take, appropriate, excavate, injure, destroy, or alter any historic property or burial site during the course of land development or land alteration activities to which section 6E-42 applies, without obtaining the required approval.

(d)  It shall be a civil and administrative violation for any person who inadvertently discovers a burial site to fail to stop work in the immediate area and report the discovery, as required by section 6E-43.6.

(e)  It shall be a civil and administrative violation for any person to knowingly glue together any human skeletal remains, label any human skeletal remains with any type of marking pen, or conduct any tests that destroy human skeletal remains, as defined in section 6E-2, except as permitted by the department.

(f)  Any person who violates this section shall be fined not more than $10,000 for each separate violation.  If the violator directly or indirectly has caused the loss of, or damage to, any historic property or burial site, the violator shall be fined an additional amount determined by the court or an administrative adjudicative authority to be equivalent to the value of the lost or damaged historic property or burial site.  Each day of continued violation of this provision shall constitute a distinct and separate violation for which the violator may be punished.  Equipment used by a violator for the taking, appropriation, excavation, injury, destruction, or alteration of any historic property or burial site, or for the transportation of the violator to or from the historic property or burial site, shall be subject to seizure and disposition by the State without compensation to its owner or owners.

(g)  Any person who knowingly violates this chapter with respect to burial sites shall also be prohibited from participating in the construction of any state or county funded project for ten years.

(h)  Nothing in this section shall apply to land altering activities relating to family burial plots under section 441-5.5.

(i)  The civil and administrative penalties imposed pursuant to this chapter shall be in addition to the criminal penalties provided by this chapter and any other penalties that may be imposed pursuant to law. [L 1976, c 104, pt of §2; gen ch 1985; am L 1990, c 306, §8; am L 1992, c 113, §3; am L 1996, c 97, §8; am L 2003, c 104, §3; am L 2005, c 128, §3; am L 2006, c 38, §1 and c 45, §2; am L 2007, c 9, §1]



§6E-11.5 - Civil penalties.

§6E-11.5  Civil penalties.  Except as provided in section 6E-11, any person who violates this chapter, or any rule adopted pursuant to this chapter shall be fined not less than $500 nor more than $10,000 for each separate violation.  Each day of each violation constitutes a separate violation. [L 2003, c 104, pt of §2; am L 2005, c 128, §4]



§6E-11.6 - Administrative penalties.

[§6E-11.6]  Administrative penalties.  (a)  In addition to any other administrative or judicial remedy provided by this chapter, or by rules adopted pursuant to this chapter, the board may impose by order the penalties specified in section 6E-11.5.

(b)  Factors to be considered in imposing an administrative penalty include:

(1)  The nature and history of the violation and of any prior violations;

(2)  The economic benefit to the violator, or anticipated by the violator, resulting from the violation;

(3)  The opportunity, difficulty, and history of corrective action;

(4)  Good faith efforts to comply; and

(5)  Such other matters as justice may require.

(c)  It is presumed that the violator's economic and financial conditions allow payment of the penalty, and the burden of proof to the contrary is on the violator.

(d)  In any judicial proceeding to recover the administrative penalty imposed, the board need only show that:

(1)  Notice was given;

(2)  A hearing was held, or the time granted for requesting a hearing has run without such a request;

(3)  The administrative penalty was imposed; and

(4)  The penalty remains unpaid. [L 2003, c 104, pt of §2]



§6E-12 - Reproductions, forgeries, and illegal sales.

§6E-12  Reproductions, forgeries, and illegal sales.  (a)  It shall be unlawful to reproduce, retouch, rework, or forge any historic object and to represent it or offer it for trade or sale as an original and genuine object.  It shall be unlawful for any person to offer for sale or exchange any historic object with the knowledge that it has been collected or excavated in violation of any of the terms of this chapter.

(b)  It shall be unlawful for any person to:

(1)  Offer for sale or exchange any exhumed prehistoric or historic human skeletal remains or associated burial goods; or

(2)  Remove those goods or remains, except those remains fabricated into artifacts prehistorically, from the jurisdiction of the State without obtaining a permit from the department.

(c)  It shall be unlawful for any person to remove aviation artifacts derived from state lands or agencies from the jurisdiction of the State without obtaining a permit from the department.

(d)  Any person violating this section shall be fined no more than $10,000.  Each object or part of a prehistoric or historic human skeleton or associated burial good offered for sale or trade or removed from the jurisdiction in violation of this section shall constitute a distinct and separate offense for which the offender may be punished. [L 1976, c 104, pt of §2; am L 1990, c 306, §9; am L 1996, c 97, §9]



§6E-13 - Injunctive relief.

§6E-13  Injunctive relief.  (a)  In addition to, and without limiting the other powers of the attorney general and without altering or waiving any criminal penalty, civil, or administrative provisions of this chapter, the attorney general shall have the power to bring an action in the name of the State in any court of competent jurisdiction for restraining orders and injunctive relief to restrain and enjoin violations or threatened violations of this chapter.

(b)  Any person may maintain an action in the trial court having jurisdiction where the alleged violation occurred or is likely to occur for restraining orders or injunctive relief against the State, its political subdivisions, or any person upon a showing of irreparable injury, for the protection of an historic property or a burial site and the public trust therein from unauthorized or improper demolition, alteration, or transfer of the property or burial site. [L 1976, c 104, pt of §2; am L 1990, c 306, §10; am L 2003, c 104, §4]



§6E-14 - Preservation activities by political subdivisions.

[§6E-14]  Preservation activities by political subdivisions.  The political subdivisions of this State may engage in a comprehensive program of historic preservation, to promote the use and conservation of historic properties for the education, pleasure, and enrichment of the citizens of this State.  The governing body of any political subdivision may establish an historic preservation commission to preserve, promote, and develop the historical resources of the political subdivision. [L 1976, c 104, pt of §2]



§6E-15 - Regulations, special conditions or restrictions.

§6E-15  Regulations, special conditions or restrictions.  In addition to any power or authority of a political subdivision to regulate by planning or zoning laws and regulations or by local laws and regulations, the governing body of any political subdivision may provide by regulations, special conditions, or restrictions for the protection, enhancement, preservation, and use of historic properties or burial sites.  These regulations, special conditions, and restrictions may include appropriate and reasonable control of the use or appearance of adjacent or associated private property within the public view, or both, historic easements, preventing deterioration by wilful neglect, permitting the modification of local health and building code provisions, and transferring development rights. [L 1976, c 104, pt of §2; am L 1990, c 306, §11]



§6E-16 - Hawaii historic preservation special fund.

§6E-16  Hawaii historic preservation special fund.  (a)  There is established a Hawaii historic preservation special fund into which shall be deposited the following moneys:

(1)  Appropriations by the legislature to the special fund;

(2)  Gifts, donations, and grants from public agencies and private persons;

(3)  All proceeds collected by the department derived from historic preserve user fees, historic preserve leases or concession fees, fees charged to carry out the purposes of this chapter, or the sale of goods; and

(4)  Civil, criminal, and administrative penalties, fines, and other charges collected under this chapter or any rule adopted pursuant to this chapter.

All interest earned or accrued on moneys deposited in the fund shall become part of the fund.  The fund shall be administered by the department; provided that the department may contract with a public or private agency to provide the day-to-day management of the fund.

(b)  Subject to legislative authorization, the department may expend moneys from the fund:

(1)  For permanent and temporary staff positions;

(2)  To replenish goods;

(3)  To produce public information materials;

(4)  To provide financial assistance to public agencies and private agencies in accordance with chapter 42F involved in historic preservation activities other than those covered by section 6E-9; and

(5)  To cover administrative and operational costs of the historic preservation program.

(c)  The department shall adopt rules in accordance with chapter 91 for the purposes of this section. [L 1989, c 388, §2; am L 1991, c 335, §2; am L 1997, c 207, §2; am L 1998, c 311, §2; am L 2006, c 214, §1]

Note

The L 1997, c 190, §6 amendment was not made to this section.



§6E-31 - Monuments; reservation of land; relinquishment of private claims.

PART II.  MONUMENTS AND MEMORIALS

[§6E-31]  Monuments; reservation of land; relinquishment of private claims.  Upon the recommendation of the department, the governor may declare by public proclamation historic landmarks, historic and prehistoric structures, and other objects of historic or scientific interest that are situated upon the lands owned or controlled by the State to be state monuments and may reserve as a part thereof parcels of land the limits of which in all cases shall be confined to the smallest area compatible with the proper care and management of the objects to be protected.  When such objects are situated upon a tract covered by a bona fide unperfected claim or held in private ownership, the tract, or so much thereof as may be necessary for the proper care and management of the object, may be relinquished to the State, and the governor may accept the relinquishment of such tracts in behalf of the State. [L 1976, c 104, pt of §2]



§6E-32 - Diamond Head State Monument.

§6E-32  Diamond Head State Monument.  (a)  There shall be a Diamond Head State Monument as a historical site on Oahu to be administered by the department of land and natural resources, and to consist of:

(1)  All state owned lands within the state conservation land use district on the slopes of Diamond Head including the board of water supply booster pump site (tax map key 3-1-42:05);

(2)  Those lands that the department considers essential to the unimpaired preservation of the visual and historic aspects of Diamond Head;

(3)  Those state lands more fully described in this section that may be best used for recreational purposes and to increase public access and enjoyment of the monument; and

(4)  Kuilei Cliffs Park (tax map key 3-1-42:02 and tax map key 3-1-38:29) and Diamond Head Park (tax map key 3-1-42:04 and tax map key 3-1-37:01), which shall be administered by the city and county of Honolulu in accordance with this section.

(b)  All state lands within and adjacent to the monument shall be returned to the department for inclusion within the monument, including, but not limited to, lands identified by tax map key numbers 3-1-42:6, 8, 10, 14, 15, 16, 17, 21, 23, 24, 25, 37, and 38 and 3-1-35:22 and 23.  The Na Laau Hawaii arboretum and parcels A, B, C, and D as described in Executive Order No. 2000 dated April 9, 1962, establishing the Diamond Head State Monument, shall be included within the boundaries of the Diamond Head State Monument.

[(c)]  The Diamond Head State Monument Plan, adopted by the board of land and natural resources in November of 1979, shall serve as the official document setting forth the future direction of the Diamond Head State Monument.

The board of land and natural resources may amend the monument plan from time to time with the review and recommendations of the Diamond Head citizen advisory committee, organized in October of 1977.

[(d)]  Notwithstanding any other law, including county ordinances, to the contrary, no expansion of buildings and other structures and no construction activity shall take place within the boundaries of the Diamond Head State Monument; provided that the board of land and natural resources may permit improvement projects that are consistent with the Diamond Head State Monument Plan of 1979 to take place.

[(e)]  So much of the transfer effected pursuant to Act 138, Laws of the Territory of Hawaii 1913, from the State to the city and county of Honolulu, as relates to the transfer of the Honolulu water and sewer works at the abandoned reservoir parcels identified by tax map key number 3-1-35:22 and 23, shall be withdrawn from the operation of Act 138.  The right, title, and interest of the city and county of Honolulu relating to the abandoned reservoir site identified by tax map key number 3-1-35:22 and 23, appurtenant to the water and sewer works, shall revert to and be vested in the State. [L 1976, c 104, pt of §2; am L 1988, c 195, §2; am L 1992, c 313, §§3 to 6; am L 2001, c 258, §2]

Revision Note

Subsections (c) to (e) added by revisor.



§6E-32.5 - Mount Olomana state monument.

[§6E-32.5]  Mount Olomana state monument.  There is established the Mount Olomana state monument as a historic landmark on Oahu to be administered by the department of land and natural resources and to consist of those lands that the department determines to be essential to the preservation of the visual, cultural, and historical aspects and significance of Mount Olomana.  Subject to legislative appropriation, the department shall acquire through purchase, land exchange, or both, those lands identified as significant to the preservation of Mount Olomana as a historic landmark. [L 1993, c 348, §2]



§6E-33 - Captain Cook Memorial Fund.

[§6E-33]  Captain Cook Memorial Fund.  All moneys in the Captain Cook memorial fund or which may be paid into the same from the proceeds of sales or which may be received by way of gift or otherwise for any of the purposes provided by this section, the acceptance of such gifts and the receipt of such funds being authorized, shall be expendable by the comptroller from time to time for any of the purposes provided by this section, and any original historical documents or other articles, or copies, facsimiles, or replicas thereof, so collected, and copies of publications made under this section shall be deposited in the archives of Hawaii to constitute a collection to be known as the "Captain Cook Memorial Collection".

The comptroller may purchase or otherwise acquire original books, mementos, pamphlets, documents, or other articles of historical value relating to the life of Captain James Cook, or connected with the history, discovery, and exploration of the Hawaiian Islands, or copies, facsimiles, or replicas thereof of other data relating thereto, and prepare and publish in the comptroller's discretion books, documents, pamphlets, or other publications relating thereto.

The comptroller may distribute free copies of such publications to libraries, museums, and other places of references open to the public in the United States or in other countries, not to exceed, however, one-third of the number of copies of each published.  The remaining copies may be sold at such reasonable prices as may be fixed by the comptroller, the proceeds of such sales to be paid into the trust fund. [L 1976, c 104, pt of §2; gen ch 1985]



§6E-34 - Capitol site.

[§6E-34]  Capitol site.  The portion of the "Honolulu Civic Center" adopted by the Honolulu city planning commission on February 23, 1945, as the master plan for the city and county of Honolulu after a public hearing on February 1, 1945, for the executive-legislative center, specifically that area of Honolulu bounded by Richards, Beretania, Punchbowl, and Hotel Streets, for which lands have been acquired and preliminary plans have been designed pursuant to Act 401, Session Laws of Hawaii 1949, is designated as the capitol site for the State. [L 1976, c 104, pt of §2]



§6E-35 - Iolani Palace.

§6E-35  Iolani Palace.  (a)  The official designation of the palace of the former monarchs of Hawaii shall be Iolani Palace.

(b)  The official designation of the Friends of Iolani Palace shall be the State of Hawaii Museum of Monarchy History.  The qualifying standards and conditions related to the receipt of funds under chapter 42F shall not apply to funds received by the State of Hawaii Museum of Monarchy History; provided that if the museum contracts with a recipient or provider, then the qualifying standards, conditions, and other provisions of chapter 42F shall apply to the recipient or provider and the contract.

(c)  To receive state funds, the State of Hawaii Museum of Monarchy History shall:

(1)  Be licensed or accredited, in accordance with federal, state, or county statutes, rules, or ordinances, to conduct the activities or provide the services for which funds are appropriated;

(2)  Comply with all applicable federal and state laws prohibiting discrimination against any person on the basis of race, color, national origin, religion, creed, sex, age, sexual orientation, or disability;

(3)  Agree not to use the funds for entertainment or lobbying activities;

(4)  Be incorporated under the laws of the State;

(5)  Have bylaws or policies that describe the manner in which the activities or services for which a grant or subsidy is awarded shall be conducted or provided;

(6)  Have been determined and designated to be a tax-exempt organization by the Internal Revenue Service; and

(7)  Have a governing board whose members shall have no material conflict of interest and serve without compensation.

(d)  The comptroller and state auditor shall have the authority to examine the use of funds appropriated to the State of Hawaii Museum of Monarchy History.

(e)  The State of Hawaii Museum of Monarchy History shall provide to the legislature an annual report no later than twenty days prior to the convening of each regular session, which shall include an explanation of the facility maintenance and other functions accomplished by state fund expenditures in the previous fiscal year. [L 1976, c 104, pt of §2; am L 2007, c 291, §§2, 3; am L 2008, c 126, §1]



§6E-36 - Sand Island.

[§6E-36]  Sand Island.  The island on the southwest side of Honolulu Harbor, Oahu, 21 degrees 18 minutes 30 seconds north, 157 degrees 53 minutes 00 seconds west, city and county of Honolulu, proclaimed Anuenue (also known as Rainbow Island) by memorandum 1969-4 of the governor shall be named Sand Island.  The name Sand Island shall be used on all official state maps, documents, and correspondence. [L 1976, c 104, pt of §2]



§6E-37 - National statuary hall; Father Damien.

[§6E-37]  National statuary hall; Father Damien.  The State of Hawaii exercises its prerogative pursuant to section 2 of "An Act making appropriation for sundry Civil Expenses of the Government for the Year ending the Thirtieth of June eighteen hundred and sixty-five and for other Purposes" (Act of July 2, 1864 of the Thirty-Eighth Congress, Section 1814 of the Revised Statutes) and designates the Reverend Joseph Damien deVeuster, SS. CC., as a citizen of Hawaii worthy of commemoration in the national statuary hall. [L 1976, c 104, pt of §2]



§6E-38 - National statuary hall; King Kamehameha I.

[§6E-38]  National statuary hall; King Kamehameha I.  King Kamehameha I is selected as one of the two illustrious, deceased persons whose statue shall be furnished by the State of Hawaii for placement in the national statuary hall in the national capitol pursuant to Title 40 United States Code 187. [L 1976, c 104, pt of §2]



§6E-38.5 - Kohala Historical Sites State Monument.

§6E-38.5  Kohala Historical Sites State Monument.  (a)  There shall be a Kohala Historical Sites State Monument as an historical site on the island of Hawaii that shall include a cluster of historical sites, including the Mo‘okini Heiau, the Kamehameha birthsite, the Kukuipahu Heiau, and, upon acquisition by the State, the Mahukona historical sites.  The monument shall be administered by the department of land and natural resources and shall consist of lands essential to the unimpaired preservation of the visual, cultural, and historical aspects of the Mo‘okini Luakini, Kamehameha birthsite, Kukuipahu Heiau, and Mahukona historical sites.  The monument shall be for educational and cultural purposes and there shall be public access for enjoyment of the sites that are included within the monument.

The real property to be included within the monument shall include:

(1)  Mo‘okini Luakini, Kamehameha birthsite, and Kukuipahu Heiau owned by the State;

(2)  Historical sites at Mahukona; and

(3)  Sufficient additional land surrounding all of the monument sites to preserve and protect them with adequate buffers and provide public access, including but not limited to those lands running along the coast between Huinamaka and Kalaelimukoko and those lands mauka of the Mo‘okini Heiau encompassing the area formerly used for the housing of the Mo‘okini priests and family gravesites, to be acquired by the State through gifts or land exchanges and to be designated by the board of land and natural resources as part of the monument upon acquisition.

(b)  Prior to any alterations or improvements, not including routine maintenance to the monument, including the Mo‘okini Heiau, the department of land and natural resources shall consult with the kahuna nui of the Mo‘okini Heiau regarding the proposed alterations or improvements.

(c)  Prior to any additional organized profit-making venture involving the monument, including the Mo‘okini Heiau, the entity proposing the venture shall consult with the kahuna nui of the Mo‘okini Heiau regarding the proposed venture. [L 1992, c 166, §2; am L 2007, c 59, §1]

Revision Note

In section title, "historical" substituted for "historic".



§6E-39 - Jurisdiction over World War II memorial.

[§6E-39]  Jurisdiction over World War II memorial.  The jurisdiction and control of the World War II memorial, located in the front of the state office building in Honolulu, is vested in the state department of accounting and general services. [L 1976, c 104, pt of §2]



§6E-40 - Bernice Pauahi Bishop Museum.

§6E-40  Bernice Pauahi Bishop Museum.  The official designation of the Bernice Pauahi Bishop Museum shall be the State of Hawaii Museum of Natural and Cultural History.  The qualifying standards and conditions related to the receipt of funds contained in chapter 42F shall not apply to funds received by the State of Hawaii Museum of Natural and Cultural History; provided that if the museum in turn contracts with a recipient or provider, then the qualifying standards, conditions, and other provisions of chapter 42F shall apply to the recipient or provider and the contract. [L 1988, c 398, §4; am L 1991, c 335, §3; am L 1997, c 190, §6]



§6E-41 - Cemeteries; removal or redesignation.

§6E-41  Cemeteries; removal or redesignation.  (a)  Any person removing or redesignating any cemetery shall comply with the following requirements:

(1)  Publish a notice in a newspaper of general circulation in the State, requesting persons having information concerning the cemetery or persons buried in it to report that information to the department;

(2)  Photograph the cemetery generally, and take separate photographs of all headstones located in the cemetery;

(3)  Turn over to the department all photographs and any other relevant historical records;

(4)  Move all headstones to the place of reinterment; and

(5)  Obtain the written concurrence of the department prior to any removal or redesignation if the cemetery has existed for more than fifty years.

(b)  The requirements of subsection (a) shall be in addition to any requirements imposed by the department of health. [L 1988, c 265, pt of §1; am L 1990, c 22, §2]



§6E-42 - Review of proposed projects.

§6E-42  Review of proposed projects.  (a)  Before any agency or officer of the State or its political subdivisions approves any project involving a permit, license, certificate, land use change, subdivision, or other entitlement for use, which may affect historic property, aviation artifacts, or a burial site, the agency or office shall advise the department and prior to any approval allow the department an opportunity for review and comment on the effect of the proposed project on historic properties, aviation artifacts, or burial sites, consistent with section 6E-43, including those listed in the Hawaii register of historic places.

(b)  The department shall inform the public of any project proposals submitted to it under this section which are not otherwise subject to the requirement of a public hearing or other public notification. [L 1988, c 265, pt of §1; am L 1990, c 306, §12; am L 1995, c 187, §3; am L 1996, c 97, §10]



§6E-43 - Prehistoric and historic burial sites.

§6E-43  Prehistoric and historic burial sites.  (a)  At any site, other than a known, maintained, actively used cemetery where human skeletal remains are discovered or are known to be buried and appear to be over fifty years old, the remains and their associated burial goods shall not be moved without the department's approval.

(b)  All burial sites are significant and shall be preserved in place until compliance with this section is met, except as provided in section 6E-43.6.  The appropriate island burial council shall determine whether preservation in place or relocation of previously identified native Hawaiian burial sites is warranted, following criteria which shall include recognition that burial sites of high preservation value, such as areas with a concentration of skeletal remains, or prehistoric or historic burials associated with important individuals and events, or areas that are within a context of historic properties, or have known lineal descendants, shall receive greater consideration for preservation in place.  The criteria shall be developed by the department in consultation with the councils, office of Hawaiian affairs, representatives of development and large property owner interests, and appropriate Hawaiian organizations, such as Hui Malama I Na Kupuna O Hawai‘i Nei, through rules adopted pursuant to chapter 91.  A council's determination shall be rendered within forty-five days of referral by the department unless otherwise extended by agreement between the landowner and the department.

(c)  Council determinations may be administratively appealed to a panel composed of three council chairpersons and three members from the board of land and natural resources as a contested case pursuant to chapter 91.  In addition to the six members, the chairperson of the board of land and natural resources shall preside over the contested case and vote only in the event of a tie.

(d)  Within ninety days following the final determination, a preservation or mitigation plan shall be approved by the department in consultation with any lineal descendants, the respective council, other appropriate Hawaiian organizations, and any affected property owner.

(e)  Should the burial site prove to be other than Hawaiian, the department, within thirty days shall determine whether preservation in place or relocation is warranted, and within an additional ninety days a preservation or mitigation plan shall be approved by the department in consultation with any lineal descendants, appropriate ethnic organizations, and any affected property owner. [L 1988, c 265, pt of §1; am L 1990, c 306, §13; am L 1992, c 113, §4]



§6E-43.5 - Island burial councils; creation; appointment; composition; duties.

§6E-43.5  Island burial councils; creation; appointment; composition; duties.  (a)  The department shall establish island burial councils for Hawaii, Maui/Lanai, Molokai, Oahu, and Kauai/Niihau, to implement section 6E-43.

(b)  Appointment of members to the councils shall be made by the governor, in accordance with section 26-34, from a list provided by the department, provided that a minimum of twenty per cent of the regional representatives shall be appointed from a list of at least nine candidates provided by the office of Hawaiian affairs.  The department shall develop the list in consultation with appropriate Hawaiian organizations, such as Hui Malama I Na Kupuna O Hawai‘i Nei.  The membership of each council shall include at least one representative from each geographic region of the island as well as representatives of development and large property owner interests.  Regional representatives shall be selected from the Hawaiian community on the basis of their understanding of the culture, history, burial beliefs, customs, and practices of native Hawaiians.  The councils shall have a minimum of nine and a maximum of fifteen members, and have a ratio of not more than three to one and no less than two to one in favor of regional representatives.

(c)  The department, in consultation with the councils, office of Hawaiian affairs, representatives of development and large property owner interests, and appropriate Hawaiian organizations, such as Hui Malama I Na Kupuna O Hawai‘i Nei, shall adopt rules pursuant to chapter 91 necessary to carry out the purposes of this section.  The council members shall serve without compensation, but shall be reimbursed for necessary expenses incurred during the performance of their duties.  The councils shall be a part of the department for administrative purposes.

(d)  The councils shall hold meetings and acquire information as they deem necessary and shall communicate their findings and recommendations to the department.  Notwithstanding section 92-3, whenever the location and description of burial sites are under consideration, the councils may hold closed meetings.  Concurrence of a majority of the members present at a meeting shall be necessary to make any action of a council valid.

(e)  Department records relating to the location and description of historic sites, including burial sites, if deemed sensitive by a council or the Hawaii historic places review board, shall be confidential.

(f)  The councils shall:

(1)  Determine the preservation or relocation of previously identified native Hawaiian burial sites;

(2)  Assist the department in the inventory and identification of native Hawaiian burial sites;

(3)  Make recommendations regarding appropriate management, treatment, and protection of native Hawaiian burial sites, and on any other matters relating to native Hawaiian burial sites;

(4)  Elect a chairperson for a four-year term who shall serve for not more than two consecutive terms; and

(5)  Maintain a list of appropriate Hawaiian organizations, agencies, and offices to notify regarding the discovery of remains. [L 1990, c 306, pt of §3; am L 2000, c 6, §1]



§6E-43.6 - Inadvertent discovery of burial sites.

§6E-43.6  Inadvertent discovery of burial sites.  (a)  In the event human skeletal remains are inadvertently discovered, any activity in the immediate area that could damage the remains or the potential historic site shall cease until the requirements of subsections (b) to (d) have been met.

(b)  The discovery shall be reported as soon as possible to the department, the appropriate medical examiner or coroner, and the appropriate police department.  As soon as practicable, the department shall notify the appropriate council and the office of Hawaiian affairs.

(c)  After notification of the discovery of multiple skeletons, the following shall be done within two working days, if on Oahu, and three working days, if in other council jurisdictions:

(1)  A representative of the medical examiner or coroner's office and a qualified archaeologist shall examine the remains to determine jurisdiction.  If the remains are the responsibility of the medical examiner or coroner, the department's involvement shall end.  If the remains are historic or prehistoric burials, then the remainder of this section shall apply;

(2)  The department shall gather sufficient information, including oral tradition, to document the nature of the burial context and determine appropriate treatment of the remains.  Members of the appropriate council shall be allowed to oversee the on-site examination and, if warranted, removal; and

(3)  If removal of the remains is warranted, based on criteria developed by the department, in consultation with the councils, office of Hawaiian affairs, representatives of development and large property owner interests, and appropriate Hawaiian organizations, such as Hui Malama I Na Kupuna O Hawai‘i Nei, through rules adopted pursuant to chapter 91, the removal of the remains shall be overseen by a qualified archaeologist and a mitigation plan shall be prepared by the department or with the concurrence of the department.

(d)  In cases involving the discovery of a single skeleton, the requirements of subsection (c) shall be fulfilled in one working day if on Oahu, and two working days if in other council jurisdictions.

(e)  The mitigation plan developed by or with the concurrence of the department pursuant to subsection (c)(3) shall be carried out in accordance with the following:

(1)  In discoveries related to development where land alteration project activities exist, the landowner, permittee, or developer shall be responsible for the execution of the mitigation plan including relocation of remains.  Justifiable delays resulting from the discovery of burials shall not count against any contractor's completion date agreement;

(2)  Project activities shall resume once necessary archaeological excavations provided in the mitigation plan have been completed;

(3)  In nonproject contexts, the department shall be responsible for the execution of the mitigation plan and the relocation of remains; and

(4)  The department shall verify the successful execution of the mitigation plan.

(f)  In cases where remains are archaeologically removed, the department shall determine the place of relocation, after consultation with the appropriate council, affected property owners, representatives of the relevant ethnic group, and any identified lineal descendants, as appropriate.  Relocation shall conform with requirements imposed by the department of health, and may be accompanied by traditional ceremonies, as determined by the lineal descendants, or, if no lineal descendants are identified, the appropriate council or representatives of the relevant ethnic group that the department deems appropriate.  Specific or special reinterment requests from lineal or cultural descendants may be accommodated provided that the additional expenses incurred are paid by the affected descendants.

(g)  If human skeletal remains are discovered in the course of land development or land alteration activities to which section 6E-42 applies, and for which the required approval was not obtained, all activity in the immediate area that could damage the remains or the potential historic site shall cease, and treatment of the remains shall be allowed only in compliance with section 6E-43. [L 1990, c 306, pt of §3; am L 2003, c 104, §5]



§6E-44 - Veterans memorial commission.

[§6E-44  Veterans memorial commission.]  There is established a commission whose function is to plan and select works of art for memorials to the veterans of the Korean and Vietnam conflicts as well as to select a site for the memorials.  The commission shall be composed of nine members appointed by the governor, and shall include veterans from these conflicts; of the nine members, three shall be selected from a list of persons nominated by the speaker of the house of representatives, and three shall be selected from a list of persons nominated by the senate president.  Confirmation of commission members shall not be required. [L 1988, c 112, §3]



§6E-45 - Korean and Vietnam memorial.

[§6E-45  Korean and Vietnam memorial.]  The memorial to the veterans of the Korean and Vietnam conflicts shall be constructed on the Ewa lawn of the state capitol among the trees near the Richards Street border, bounded on one side by the covered stairway (with appropriate setback), Richards Street (with appropriate setback), and Beretania Street (with appropriate setback).  The height of the memorial shall not exceed twenty feet, keeping in proportion with other statuary located in the immediate area.  The design of the memorial shall utilize the natural assets of the site, with secluded areas of wall and trees for purposes of remembrance and meditation. [L 1992, c 323, §1]



§6E-46 - Hawaii Sports Hall of Fame.

[§6E-46]  Hawaii Sports Hall of Fame.  (a)  The official designation of the Hawaii Sports Hall of Fame, a duly registered nonprofit corporation, shall be the State of Hawaii museum of sports history in the islands.  The qualifying standards and conditions related to the receipt of funds contained in chapter 42F shall not apply to the funds received by the State of Hawaii museum of sports history in the islands; provided that if the museum in turn contracts with a recipient or provider, then the qualifying standards, conditions, and other provisions of chapter 42F shall apply to the recipient or provider and the contract; and provided further that a donation of money, services, goods, or food to the Hawaii Sports Hall of Fame shall not be construed to be prohibited or restricted under this section.

(b)  The Hawaii Sports Hall of Fame shall serve as a repository of sport memorabilia of notable Hawaii athletes, provided by or acquired from any source.

(c)  The Hawaii Sports Hall of Fame may select one or more sites for a museum, with preference given to a recreational facility having convenient access to tourists.

(d)  Ownership to a piece of memorabilia displayed in the museum shall remain with the athlete, the athlete's devise or estate, or the donor; provided that the State shall not be liable for damage or theft of the memorabilia; provided further that the museum shall take appropriate measures to preserve and maintain the memorabilia. [L 2003, c 102, §2]

Revision Note

Section was enacted as an addition to chapter 109 but is renumbered to this chapter pursuant to §23G-15.



§6E-47 - Pearl Harbor historic trail.

[§6E-47]  Pearl Harbor historic trail.  The official designation of the path that runs from Halawa landing to Waipahu shall be the Pearl Harbor historic trail. [L 2005, c 127, §2]



§6E-51 - Department of land and natural resources; powers.

[PART III.]  PACIFIC WAR MEMORIAL SYSTEM

[§6E-51]  Department of land and natural resources; powers.  The department may create and maintain a living war memorial commemorating the sacrifices of Hawaii's heroic dead of World War II; accept land or other property or assets transferred to it by the State or any county for the accomplishment of its objectives; adopt a seal; and adopt rules pursuant to chapter 91 for the purposes of this part.

The department may also promote and secure the cooperation of national agencies, such as the American Battle Monuments Commission, and other organizations, public or private, seeking to accomplish similar objectives.

In addition, the department may:

(1)  Solicit gifts and contributions and publicize the purposes for which such gifts and contributions are being solicited;

(2)  Advise federal and state agencies of the department's purposes and objectives, as well as private individuals and corporations in Hawaii and other states;

(3)  Accept all gifts and contributions from governmental agencies and private persons, except such gifts as may be conditioned upon some restriction of its authority or the purposes for which it is created;

(4)  Grant to the American Battle Monuments Commission all rights necessary, and not in conflict with this part, for the erection and maintenance of battle monuments;

(5)  Prepare plans and develop all lands which may be placed under its jurisdiction for war memorial purposes and in that connection cooperate with the director of transportation and such other government and private organizations as may be interested in or affected by the projects;

(6)  Enter into contracts and agreements with the government or private agencies for the attainment of its authorized purposes; and

(7)  Utilize such contributions of labor, materials, and property, including money, as may be allocated or otherwise made available to it by any person or instrumentality whatsoever, if in the judgment of the department the acceptance thereof will not limit the scope of the purposes of this part. [L 1981, c 135, pt of §3]



§6E-52 - Transfer of lands.

[§6E-52]  Transfer of lands.  Any county or the State may transfer lands to the department for the purposes of this part, which are declared public purposes, on any terms or conditions or tenure or otherwise as the county or the State may desire to impose, any other law restricting such transfer, or restricting the type, location or classification of lands which may be transferred, to the contrary notwithstanding.  Lands under Executive Order No. 1534, dated November 19, 1952, are transferred to the department of land and natural resources; provided that the aforesaid land under Executive Order No. 1534, subject to current encumbrances and the agreement reached on August 3, 1961, between the Pacific War Memorial Commission of Hawaii and the Disabled American Veterans, shall be used for the purposes for which that land was set aside, a site for the creation and maintenance of a living war memorial as provided by Act 288, Session Laws of Hawaii 1949, as amended by Joint Resolution 37, Session Laws of Hawaii 1951. [L 1981, c 135, pt of §3]



§6E-61 - Biological survey; designation.

[PART IV.  MISCELLANEOUS PROVISIONS]

[§6E-61]  Biological survey; designation.  A Hawaii biological survey is established and designated as a program of the State of Hawaii museum of natural and cultural history.  The survey shall consist of an ongoing natural history inventory of the Hawaiian archipelago to locate, identify, evaluate, and maintain the reference collections of all native and non-native species of flora and fauna within the State for a wide range of uses.  The survey shall coordinate with and complement the work of the Hawaii heritage program, established by chapter 195, which manages data on rare native plants, animals, and natural communities throughout the State.  To expand the use, control, and knowledge of biological species, the survey shall also be conducted in coordination with the existing databases of the department of agriculture, the department of land and natural resources, the University of Hawaii, and other appropriate organizations. [L 1992, c 111, §2]



§6E-71 - Taking, appropriation, excavation, injury, destruction, or alteration of historic property or aviation artifact; penalty.

[PART V.]  CRIMINAL OFFENSES

[§6E-71]  Taking, appropriation, excavation, injury, destruction, or alteration of historic property or aviation artifact; penalty.  (a)  A person commits the offense of taking, appropriation, excavation, injury, destruction, or alteration of historic property or aviation artifact if the person knowingly:

(1)  Takes, appropriates, excavates, injures, destroys, or alters any historic property or aviation artifact located upon the private land of any owner thereof without the owner's written permission being first obtained; or

(2)  Takes, appropriates, excavates, injures, destroys, or alters any historic property or aviation artifact located upon land owned or controlled by the State or any of its political subdivisions, except as permitted by the department.

(b)  Taking, appropriation, excavation, injury, destruction, or alteration of historic property or aviation artifact is a misdemeanor for which a fine not to exceed $25,000 may be imposed, in addition to any other penalty authorized by chapter 706 for a misdemeanor.

(c)  Each day of a continued violation of this section shall constitute a distinct and separate offense. [L 2005, c 128, pt of §1]



§6E-72 - Taking, appropriation, excavation, injury, destruction, or alteration of a burial site; penalty.

[§6E-72]  Taking, appropriation, excavation, injury, destruction, or alteration of a burial site; penalty.  (a)  A person commits the offense of taking, appropriation, excavation, injury, destruction, or alteration of a burial site if the person knowingly:

(1)  Takes, appropriates, excavates, injures, destroys, or alters any burial site or the contents thereof, located on private land or land owned or controlled by the State or any of its political subdivisions, except as permitted by the department; or

(2)  Takes, appropriates, excavates, injures, destroys, or alters any burial site or the contents thereof during the course of land development or land alteration activities to which section 6E-42 applies, without obtaining the required approval.

(b)  Taking, appropriation, excavation, injury, destruction, or alteration of a burial site is a misdemeanor for which a fine not to exceed $25,000 may be imposed, in addition to any other penalty authorized by chapter 706 for a misdemeanor.

(c)  Each day of a continued violation of this section shall constitute a distinct and separate offense. [L 2005, c 128, pt of §1]



§6E-73 - Failure to stop work upon discovery of a burial site; penalty.

[§6E-73]  Failure to stop work upon discovery of a burial site; penalty.  (a)  A person commits the offense of failure to stop work upon discovery of a burial site if the person discovers a burial site and knowingly fails to stop work in the immediate area and report the discovery as required by section 6E-43.6.

(b)  It is not a defense to the prosecution of a violation of this section that the discovery of the burial site was inadvertent.

(c)  Failure to stop work upon discovery of a burial site is a misdemeanor for which a fine not to exceed $25,000 may be imposed in addition to any other penalty authorized by chapter 706 for a misdemeanor.

(d)  Each day of a continued violation of this section shall constitute a distinct and separate offense. [L 2005, c 128, pt of §1]



§6E-74 - Criminal penalties not in lieu of civil or administrative penalties.

[§6E-74]  Criminal penalties not in lieu of civil or administrative penalties.  The criminal penalties imposed by this part are in addition to, and not in lieu of, any civil or administrative penalties provided by law. [L 2005, c 128, pt of §1]



§6E-75 - Part not applicable to family burial plots.

[§6E-75]  Part not applicable to family burial plots.  Nothing in this part shall apply to land altering activities related to family burial plots under section 441-5.5. [L 2005, c 128, pt of §1]






CHAPTER 6F - JUDICIARY HISTORY CENTER

§6F-1 - Definitions.

[§6F-1]  Definitions.  As used in this chapter, unless the context otherwise requires:

"Board" means the executive board of the judiciary history center.

"Center" means the judiciary history center.  The judiciary history center is an organized and permanent institution with a professional staff, essentially educational in purpose, which owns and utilizes tangible objects of service, history and art and cares for and exhibits them to the public on a regular schedule.

"Friends of the judiciary history center" means the nonprofit citizens group organized to support the center. [L 1990, c 211, pt of §3]



§6F-2 - Judiciary history center; establishment.

[§6F-2]  Judiciary history center; establishment.  There shall be established within the office of the administrative director of the courts, for administrative purposes only, the judiciary history center.  The judiciary shall provide the center with facilities, security, janitorial services, utilities, fiscal, and necessary legal services.  The center shall be located on the ground floor of the Ali‘iolani Hale Building. [L 1990, c 211, pt of §3]



§6F-3 - Executive board.

§6F-3  Executive board.  (a)  The responsibility for general administration and the proper operation of the center shall be vested in an executive board to be known as the board of the judiciary history center.  The board shall have power in accordance with law to formulate policy and to exercise control over the center.  The board shall consist of five members appointed by the chief justice; provided that three members shall be selected from a list of seven candidates submitted by the friends of the judiciary history center.  The term of each member shall be for four years, commencing on July 1, and expiring on June 30; provided that of the five members appointed for terms commencing July 1, 1990, two members shall serve for four years, two members shall serve for three years, and one member shall serve for two years.  The members shall serve without compensation but they shall be reimbursed for travel and other necessary expenses incurred in the performance of their official duties.

(b)  A vacancy on the board shall be filled for the remainder of the unexpired term or, if expired, for a new term by the chief justice; provided that a vacancy in any one of the three positions originally appointed by the chief justice from a list submitted by the friends of the judiciary history center shall be filled by the chief justice from a list of three candidates submitted by the friends of the judiciary history center. [L 1990, c 211, pt of §3; am L 2008, c 27, §1]



§6F-4 - Organization; quorum; meetings.

[§6F-4]  Organization; quorum; meetings.  The board shall elect from its own membership, a chairperson and a vice-chairperson.  The board shall meet at least four times a year and a majority of all members to which the board is entitled shall constitute a quorum to do business.  The board shall adopt such rules as are necessary in carrying out the purposes of this chapter. [L 1990, c 211, pt of §3]



§6F-5 - Duties; scope of work.

§6F-5  Duties; scope of work.  The board shall establish a comprehensive program which shall include, but not be limited, to the following:

(1)  Managing and opening the center to the general public for educational, historical, and cultural purposes;

(2)  Collecting, preserving, displaying, and interpreting objects and documents that are representative of our judicial heritage;

(3)  Cooperating with, and providing technical assistance to the judiciary and other public and private agencies involved in developing and implementing programs in historic preservation activities related to the judiciary;

(4)  Conducting research in the field of Hawaiian judicial history and making the benefits of the research and study available to the public;

(5)  Stimulating and promoting public interest and awareness of Hawaiian judicial history by providing interpretive and information services for use in the schools of the State which will aid in a better understanding of the history of the judiciary;

(6)  Selecting and employing an executive director to serve on a full-time basis who is qualified by training and experience.  The executive director shall administer policies and programs approved by the board and exercise supervision over the center's activities;

(7)  Employing personnel as required to operate and maintain the center.  Employees of the center shall be exempt from chapter 76, and shall not be considered civil service employees but shall be entitled to any employee benefit plan normally inuring to civil service employees; and

(8)  Doing other things necessary to accomplish the purposes of this chapter including the adoption, amending, or repeal of rules. [L 1990, c 211, pt of §3; am L 1994, c 7, §1; am L 2000, c 253, §150]



§6F-6 - Annual report.

[§6F-6]  Annual report.  The board shall submit a report on its activities to the legislature at least twenty days prior to the convening of each regular legislative session.  The annual report shall include the total number and amount of gifts and grants received, contracts entered into, and progress and accomplishments made during the year. [L 1990, c 211, pt of §3]



§6F 7 - Judiciary history center trust fund.

[§6F‑7]  Judiciary history center trust fund.  (a)  There is established as a separate fund of the judiciary, the judiciary history center trust fund.  All funds contributed to the trust fund, including income and capital gains earned therefrom, shall be used exclusively to carry out the purposes of the center as defined in this chapter.  The trust fund shall consist of any and all types of private, federal, and public contributions, which do not include any state funding, and any income, interest, and capital gains earned; provided that moneys or properties donated for center use and patrons' deposits shall be deposited and accounted for in accordance with rules adopted by the supreme court.  The judiciary history center trust fund shall be subject to the following restrictions:

(1)  All funds, and any income, interest, and capital gains earned by investment of those funds, shall be expended by the friends to carry out the purposes of the center as set out in section 6F‑5; and

(2)  Any other restrictions imposed by the legislature with respect to the transfer or appropriation of funds.

(b)  The judiciary history center trust fund shall be subject to the terms and conditions provided in this section.  The trust fund shall not be placed in the state treasury and the State shall not administer the fund nor be liable for its operation or solvency.  The trust fund shall be a trust fund pursuant to section 37‑62 administered by the friends.

(c)  Any funds deposited in the trust fund, and any income, interest, and capital gains earned therefrom, that are not used for the purposes of the center as set out in section 6F‑5, shall be invested in accordance with the provisions of the articles, bylaws, resolutions, or other instruments executed on behalf of the friends in a manner intended to obtain a reasonable commercial rate of return on investment of the fund.

(d)  If the trust fund is terminated, all funds, including the income, interest, and capital gains earned by the investment of funds, shall be transferred to the general fund.

(e)  The friends:

(1)  May enter into contracts as approved by the chief justice, with any association, individuals, or corporations to further the purposes of this section; provided that any blind vendor operating a vending facility pursuant to section 102‑14 on or before January 1, 1996, shall not be displaced or dislocated;

(2)  Shall require a certified public accountant to compile the financial statements, the result of which shall be submitted to the judiciary not more than thirty days after receipt by the friends; and

(3)  Shall retain for a period of three years, any documents, papers, books, records, and other evidence that is pertinent to the trust fund, and permit inspection or access thereto by the judiciary, the legislature, the auditor, or their duly authorized representatives.

(f)  For purposes of this section, "friends" means the friends of the judiciary history center. [L 1996, c 138, pt of §1]



§6F 8 - Center concessions.

[§6F‑8]  Center concessions.  Notwithstanding any law to the contrary, all net income or proceeds received by the friends from the operation of any concession, or other for-profit business enterprise within or on the grounds of the center, shall be deposited into the trust fund.  The disposition of the net income or proceeds shall be for purposes of the center only as set out in section 6F‑5. [L 1996, c 138, pt of §1]






CHAPTER 6K - KAHO‘OLAWE ISLAND RESERVE

§6K-1 - Administration of chapter.

[§6K-1]  Administration of chapter.  The Kaho‘olawe island reserve commission and the department of land and natural resources shall administer this chapter. [L 1993, c 340, pt of §2]



§6K-2 - Definitions.

[§6K-2]  Definitions.  As used in this chapter, unless the context otherwise requires:

"Commission" means the Kaho‘olawe island reserve commission.

"Department" means the department of land and natural resources.

"Island reserve" means the area designated as the island of Kaho‘olawe and the submerged lands and waters extending seaward two miles from its shoreline.

"Waters" means the area extending seaward two miles from the shoreline. [L 1993, c 340, pt of §2]



§6K-3 - Reservation of uses.

[§6K-3]  Reservation of uses.  (a)  The Kaho‘olawe island reserve shall be used solely and exclusively for the following purposes:

(1)  Preservation and practice of all rights customarily and traditionally exercised by native Hawaiians for cultural, spiritual, and subsistence purposes;

(2)  Preservation and protection of its archaeological, historical, and environmental resources;

(3)  Rehabilitation, revegetation, habitat restoration, and preservation; and

(4)  Education.

(b)  The island shall be reserved in perpetuity for the uses enumerated in subsection (a).  Commercial uses shall be strictly prohibited. [L 1993, c 340, pt of §2]



§6K-4 - Powers and duties.

§6K-4  Powers and duties.  The department and other departments and agencies of the State shall be subject to the oversight of the commission with regard to the control and management of the island reserve.  Subject to section 6K-6, the department shall:

(1)  Implement controls and permitted uses for the island reserve;

(2)  Enforce this chapter;

(3)  Provide administrative support to the commission; and

(4)  Authorize those of its employees as it deems reasonable and necessary to serve and execute warrants and arrest offenders or issue citations in all matters relating to enforcement of the laws and rules applicable to the island reserve. [L 1993, c 340, pt of §2; am L 1994, c 161, §3]



§6K-5 - Commission.

§6K-5  Commission.  (a)  There is established the Kaho‘olawe island reserve commission to be placed within the department of land and natural resources for administrative purposes as provided in section 26-35.  The commission shall consist of seven members to be appointed in the manner and to serve for the terms provided in section 26-34; provided that:

(1)  One member shall be a member of the Protect Kaho‘olawe Ohana;

(2)  Two members shall be appointed by the governor from a list provided by the Protect Kaho‘olawe Ohana;

(3)  One member shall be a trustee or representative of the office of Hawaiian affairs;

(4)  One member shall be a county official appointed by the governor from a list provided by the mayor of the county of Maui;

(5)  One member shall be the chairperson of the board of land and natural resources; and

(6)  One member shall be appointed by the governor from a list provided by native Hawaiian organizations.

(b)  The governor shall appoint the chairperson from among the members of the commission.

(c)  The members of the commission shall serve without pay but shall be reimbursed for their actual and necessary expenses, including travel expenses, incurred in carrying out their duties.

(d)  Any action taken by the commission shall be approved by a simple majority of its members.  Four members shall constitute a quorum to do business.

(e)  The commission, without regard to the requirements of chapter 76, may hire employees necessary to perform its duties. [L 1993, c 340, pt of §2; am L 1994, c 161, §4; am L 2000, c 253, §150]



§6K-6 - Responsibilities and duties of the commission.

§6K-6  Responsibilities and duties of the commission.  The general administration of the island reserve shall rest with the commission.  In carrying out its duties and responsibilities, the commission:

(1)  Shall establish criteria, policies, and controls for permissible uses within the island reserve;

(2)  Shall approve all contracts for services and rules pertaining to the island reserve;

(3)  Shall provide advice to the governor, the department, and other departments and agencies on any matter relating to the island reserve;

(4)  Shall provide advice to the office of planning and the department of the attorney general on any matter relating to the federal conveyance of Kaho‘olawe;

(5)  May enter into curator or stewardship agreements with appropriate Hawaiian cultural and spiritual community organizations for the perpetuation of native Hawaiian cultural, religious, and subsistence customs, beliefs, and practices for the purposes stated in section 6K-3;

(6)  Shall carry out those powers and duties otherwise conferred upon the board of land and natural resources and the land use commission with regard to dispositions and approvals pertaining to the island reserve.  All powers and duties of the board of land and natural resources and the land use commission concerning dispositions and approvals pertaining to the island reserve are transferred to the commission;

(7)  Shall carry out those powers and duties concerning the island reserve otherwise conferred upon the county of Maui by chapter 205A.  The powers and duties of the county of Maui and its agencies concerning coastal zone dispositions and approvals pertaining to the island reserve are transferred to the commission;

(8)  Shall carry out those powers and duties concerning the island reserve otherwise conferred upon the island burial councils and the department with regard to proper treatment of burial sites and human skeletal remains found in the island reserve;

(9)  Shall adopt rules in accordance with chapter 91 that are necessary for the purposes of this chapter and shall maintain a record of its proceedings and actions;

(10)  May delegate to the executive director or employees of the commission, by formal commission action, such power and authority vested in the commission by this chapter as the commission deems reasonable and proper for the effective administration of this chapter; and

(11)  May solicit and accept grants, donations, and contributions for deposit into the Kaho‘olawe rehabilitation trust fund to support the purposes of this chapter. [L 1993, c 340, pt of §2; am L 1994, c 161, §5; am L 1996, c 299, §3; am L 1997, c 205, §1; am L 2001, c 126, §1]



§6K-7 - Fishing.

[§6K-7]  Fishing.  Section 6K-3 notwithstanding, the commission shall adopt rules pursuant to chapter 91 to permit fishing in the waters around Kaho‘olawe that are consistent with the purpose of this chapter and that take into consideration the health and safety of the general public. [L 1993, c 340, pt of §2]



§6K-8 - Penalty.

§6K-8  Penalty.  Any person who violates any of the laws or rules applicable to the island reserve shall be guilty of a petty misdemeanor and shall be fined not more than $1,000 or imprisoned not more than thirty days, or both, for each offense.  Each day of each violation shall be deemed a separate offense. [L 1993, c 340, pt of §2; am L 1997, c 66, §2]



§6K-8.5 - General administrative penalties.

[§6K-8.5]  General administrative penalties.  (a)  Except as otherwise provided by law, the commission is authorized to set, charge, and collect administrative fines, or bring legal action to recover administrative costs of the commission or the department, or payment for damages, or for the cost to correct damages resulting from a violation of chapter 6K or any rule adopted thereunder.  The administrative fines shall be as follows:

(1)  For a first violation, by a fine of not more than $10,000;

(2)  For a second violation within five years of a previous violation, by a fine of not more than $15,000; and

(3)  For a third or subsequent violation within five years of the last violation, by a fine of not more than $25,000.

(b)  In addition, an administrative fine of up to $5,000 may be levied for each specimen of natural resource or any historic property taken, killed, injured, broken, or damaged in violation of any rule adopted under this chapter.  For purposes of this section, "natural resource" includes any archaeological artifacts, minerals, any aquatic life or wildlife or parts thereof, including their eggs, and any land plants or parts thereof, including seeds.  Also for purposes of this section, "historic property" means any building, structure, object, districts, area, or site, including heiau and underwater site, which is over fifty years old.

(c)  Any criminal penalty for any violation of this chapter or any rule adopted under this chapter shall not be deemed to preclude the commission from bringing a civil legal action to recover additional administrative fines and costs.  Any civil legal action against a person to recover administrative fines and costs for any violation of this chapter or any rule adopted under this chapter shall not be deemed to preclude the State from pursuing any criminal action against that person.

(d)  In any judicial proceeding to recover an administrative penalty imposed, the commission need only show that notice was given, that a hearing was held or the time granted for requesting a hearing has run without such a request, that an administrative penalty was imposed, and that the administrative penalty remains unpaid. [L 1997, c 66, §1]



§6K-8.6 - Administrative violation system.

[§6K-8.6]  Administrative violation system.  With the mutual consent of both the commission and the department, the commission may use the civil natural resource violations system of the department of land and natural resources; provided that the commission shall act whenever the board is authorized to act, to process violations of chapter 6K or any rules adopted thereunder. [L 2004, c 142, §3]

Cross References

Civil natural resource violations act, see chapter 199D.



§6K-9 - Transfer.

[§6K-9]  Transfer.  Upon its return to the State, the resources and waters of Kaho‘olawe shall be held in trust as part of the public land trust; provided that the State shall transfer management and control of the island and its waters to the sovereign native Hawaiian entity upon its recognition by the United States and the State of Hawaii.

All terms, conditions, agreements, and laws affecting the island, including any ongoing obligations relating to the clean-up of the island and its waters, shall remain in effect unless expressly terminated. [L 1993, c 340, pt of §2]



§6K-9.5 - Kaho‘olawe rehabilitation trust fund.

§6K-9.5  Kaho‘olawe rehabilitation trust fund.  (a)  There is created in the state treasury a trust fund to be designated as the Kaho‘olawe rehabilitation trust fund to be administered by the department with the prior approval of the commission.  Subject to Public Law 103-139, and this chapter:

(1)  All moneys received from the federal government for the rehabilitation and environmental restoration of the island of Kaho‘olawe or other purposes consistent with this chapter;

(2)  Any moneys appropriated by the legislature to the trust fund;

(3)  Any moneys received from grants, donations, or the proceeds from contributions; and

(4)  The interest or return on investments earned from moneys in the trust fund,

shall be deposited in the trust fund and shall be used to fulfill the purposes of this chapter.

(b)  The commission may use moneys in the trust fund to carry out the purposes of this chapter, including hiring employees, specialists, and consultants necessary to complete projects related to the purposes of this chapter.

(c)  Moneys deposited into or appropriated to the trust fund shall remain available until they are obligated or until the trust fund is terminated.

(d)  If the trust fund is terminated, all funds shall be transferred to the general fund; provided that all unexpended or unencumbered balances shall be disbursed in accordance with any requirements set by funding sources and for purposes consistent with this chapter.

(e)  The commission shall submit an annual report on the status of the Kaho‘olawe rehabilitation trust fund to the legislature, no later than twenty days prior to the convening of each regular session of the legislature.  The annual report shall include the total number of and amount of grants, donations, and contributions received and balances remaining on June 30 of each year. [L 1994, c 161, §2; am L 2001, c 126, §2]



§6K-10 - Severability.

[§6K-10]  Severability.  If any provision of this chapter or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable. [L 1993, c 340, pt of §2]






CHAPTER 7 - MISCELLANEOUS RIGHTS OF THE PEOPLE

§7-1 - Building materials, water, etc.

§7-1  Building materials, water, etc.; landlords' titles subject to tenants' use.  Where the landlords have obtained, or may hereafter obtain, allodial titles to their lands, the people on each of their lands shall not be deprived of the right to take firewood, house-timber, aho cord, thatch, or ki leaf, from the land on which they live, for their own private use, but they shall not have a right to take such articles to sell for profit.  The people shall also have a right to drinking water, and running water, and the right of way.  The springs of water, running water, and roads shall be free to all, on all lands granted in fee simple; provided that this shall not be applicable to wells and watercourses, which individuals have made for their own use. [CC 1859, §1477; RL 1925, §576; RL 1935, §1694; RL 1945, §12901; RL 1955, §14-1; HRS §7-1]

Law Journals and Reviews

Beach Access:  A Public Right?  23 HBJ 65.

Native Hawaiian Cultural Practices Under Threat.  I HBJ No. 13, at pg. 1.

Pele Defense Fund v. Paty:  Exacerbating the Inherent Conflict Between Hawaiian Native Tenant Access and Gathering Rights and Western Property Rights.  16 UH L. Rev. 207.

Public Access Shoreline Hawaii v. Hawaii County Planning Commission:  The Affirmative Duty to Consider the Effect of Development on Native Hawaiian Gathering Rights.  16 UH L. Rev. 303.

The Reassertion of Native Hawaiian Gathering Rights Within The Context of Hawai‘i's Western System of Land Tenure.  17 UH L. Rev. 165.

Cultures in Conflict in Hawai‘i:  The Law and Politics of Native Hawaiian Water Rights.  18 UH L. Rev. 71.

Customary Revolutions:  The Law of Custom and the Conflict of Traditions in Hawai‘i.  20 UH L. Rev. 99.

The Backlash Against PASH:  Legislative Attempts To Restrict Native Hawaiian Rights.  20 UH L. Rev. 321.

Loko i‘a:  A Legal Guide to the Restoration of Native Hawaiian Fishponds Within the Western Paradigm.  24 UH L. Rev. 657.

Wiping Out the Ban on Surfboards at Point Panic.  27 UH L. Rev. 303.

Biopiracy in Paradise?:  Fulfilling the Legal Duty to Regulate Bioprospecting in Hawai‘i.  28 UH L. Rev. 387.

Public Beach Access:  A Right for All?  Opening the Gate to Iroquois Point Beach.  30 UH L. Rev. 495.

Propagating Cultural Kīpuka:  The Obstacles and Opportunities of Establishing a Community-Based Subsistence Fishing Area.  31 UH L. Rev. 193.

Case Notes

Appellants' contention that native Hawaiian rights were exclusive and possessory was unsupported in the law.  76 F.3d 280.

Once title to land passes into private hands and becomes vested under U.S. law, then, upon statehood, that property is subject to state legislation and federal common law regarding water rights is not applicable.  441 F. Supp. 559.

Plaintiff's claims of reserved rights of native tenants under Hawaii law did not extend to the right of perpetual and exclusive occupancy upon the land of another; plaintiff's ancestors' failure to claim kuleana title to subject land, which rendered them tenants at sufferance, foreclosed plaintiff's attempt to claim possessory rights to the land under Hawaii law.  875 F. Supp. 680.

Rights afforded by this section did not inure to plaintiffs, nonresidents of the State; because ordinance instituting a $3 fee for nonresidents seeking entry to bay designated a marine life conservation district and nature preserve imposed a fee on nonresidents only, the ordinance did not contravene this section.  215 F. Supp. 2d 1098.

Rights of people before allodial titles granted.  2 H. 87; 49 H. 456, 468, 421 P.2d 550.

Right to water for domestic use under this statute.  24 H. 47, 67, overruled on another point 31 H. 376.

Applied in upholding ancient right of way.  50 H. 298, 440 P.2d 95.

Provision reserving to property owners the "right to drinking water and running water" deemed a codification of doctrine of riparian rights.  54 H. 174, 504 P.2d 1330.

Interpretation in 54 H. 174 continues to be appropriate and proper.  65 H. 531, 656 P.2d 57.

Riparian water rights created by section were not intended to be, and cannot be, severed from the land in any fashion.  65 H. 531, 656 P.2d 57.

Gathering rights of section interpreted to assure that lawful occupants of an ahupua‘a may, for the purposes of practicing native Hawaiian customs and traditions, enter underdeveloped lands within ahupua‘a to gather items enumerated in the statute. Gathering rights did not accrue to person who did not reside within ahupua‘a.  66 H. 1, 656 P.2d 745; 73 H. 578, 837 P.2d 1247.

If property is deemed "fully developed", i.e., lands zoned and used for residential purposes with existing dwellings, improvements, and infrastructure, it is always "inconsistent" to permit the practice of traditional and customary native Hawaiian rights on such property.  89 H. 177, 970 P.2d 485.

To establish the existence of a traditional or customary native Hawaiian practice, there must be an adequate foundation in the record connecting the claimed right to a firmly rooted traditional or customary native Hawaiian practice.  89 H. 177, 970 P.2d 485.

Where defendant failed to adduce sufficient evidence to support claim of the exercise of a constitutionally protected native Hawaiian right and knowingly entered landowner's property which was fenced in a manner to exclude others, trial court properly concluded that defendant was unlawfully on property in violation of §708-814(1).  89 H. 177, 970 P.2d 485.

Trial court erred in granting defendant's motion for summary judgment where there existed a genuine issue of material fact as to the ancient or historic use of the subject trail.  104 H. 43, 85 P.3d 150.

Right of way easement was limited to ingress and egress and did not include right to park.  1 H. App. 263, 618 P.2d 312.

No showing of right-of-way of necessity.  2 H. App. 663, 639 P.2d 420.

Standards for granting an easement by necessity.  3 H. App. 136, 642 P.2d 549.

Referred to:  6 H. 334, 336; 20 H. 658, 667.



§7-2 - Driftwood.

§7-2  Driftwood.  All wood of any description which may drift on to the beach of any part of the State shall be the property of the finder, and anyone finding such driftwood may take the same for the finder's own private use, without paying a share to the State; provided that this section shall not be construed to apply to any vessel wrecked or stranded on any part of the shores of the State. [CC 1859, §1478; RL 1925, §577; RL 1935, §1695; RL 1945, §12902; RL 1955, §14-2; HRS §7-2; gen ch 1985]

Case Notes

Finder is one who exercises some act of ownership over it.  6 H. 167.



§7-3 - REPEALED.

§7-3  REPEALED.  L 1988, c 375, §3.






CHAPTER 8 - HOLIDAYS

§8-1 - Holidays designated.

§8-1  Holidays designated.  The following days of each year are set apart and established as state holidays:

The first day in January, New Year's Day;

The third Monday in January, Dr. Martin Luther King, Jr., Day;

The third Monday in February, Presidents' Day;

The twenty-sixth day in March, Prince Jonah Kuhio Kalanianaole Day;

The Friday preceding Easter Sunday, Good Friday;

The last Monday in May, Memorial Day;

The eleventh day in June, King Kamehameha I Day;

The fourth day in July, Independence Day;

The third Friday in August, Statehood Day;

The first Monday in September, Labor Day;

The eleventh day in November, Veterans' Day;

The fourth Thursday in November, Thanksgiving Day;

The twenty-fifth day in December, Christmas Day;

All election days, except primary and special election days, in the county wherein the election is held;

Any day designated by proclamation by the President of the United States or by the governor as a holiday. [L 1896, c 66, §1; am L 1903, c 55, §1; am L 1911, c 167, §1; am L 1915, c 20, §1; am L 1919, c 54, §1; RL 1925, pt of §146; RL 1935, pt of §21; am L 1941, c 132, pt of §1; RL 1945, pt of §21; am L 1945, JR 8, §1; am L 1949, JR 15, §1; am L 1953, c 278, pt of §10; am L 1955, c 9, §1; RL 1955, pt of §1-43; am L 1961, c 116, pt of §1; am L 1965, c 162, §1; HRS §8-1; am L 1969, c 156, §1; am L 1971, c 21, §2; am L 1976, c 220, §2; am L 1978, c 205, §2; am L 1980, c 11, §1; am L 1988, c 220, §1; am L 2001, c 65, §1]

Cross References

Computation of time, see §1-29.

Rules of Court

Computation of time, see DCRCP rule 6; HCTR rule 21; HFCR rule 6; HPR rule 10; HRAP rule 26(a); HRCP rule 6(a); HRPP rule 45(a).

Attorney General Opinions

When federal holiday is state holiday.  Att. Gen. Op. 85-9.

Case Notes

See also note to §1-29.

Provision declaring Good Friday as state holiday does not violate First Amendment establishment clause of U.S. Constitution.  932 F.2d 765.

Cited:  17 H. 19, 22.



§8-1.5 - Discoverers' Day.

[§8-1.5]  Discoverers' Day.  The second Monday in October shall be known as Discoverers' Day, in recognition of the Polynesian discoverers of the Hawaiian Islands, provided that this day is not and shall not be construed to be a state holiday. [L 1988, c 220, §4]



§8-2 - Observance of holidays falling on Sundays and Saturdays.

§8-2  Observance of holidays falling on Sundays and Saturdays.  If any of the State's legal holidays fall on Sunday, the following Monday shall be observed as a holiday.  If the day falls on Saturday, the preceding Friday shall be observed as a holiday. [L 1923, c 151, §1; RL 1925, pt of §146; RL 1935, pt of §21; am L 1941, c 132, pt of §1; am L 1953, c 274, pt of §10; RL 1955, pt of §1-43; am L 1961, c 116, pt of §1; HRS §8-2; am L 1968, c 39, §2; am L 1969, c 156, §2; am L 1976, c 54, §1]

Attorney General Opinions

When a national holiday falls on Saturday, the Saturday and preceding Friday are considered holidays.  Att. Gen. Op. 64-1.



§8-3 - Banking holidays.

§8-3  Banking holidays.  Whenever in the opinion of the governor, a public emergency exists, and it seems to the governor to be in the public interest, the governor may by proclamation designate and proclaim as legal banking holidays in the State such number of consecutive days as in the governor's judgment the emergency may require.  The governor may extend the same as the governor may deem advisable.  The proclamation of bank holidays shall not relate to any business other than that of banking and kindred operations, nor as prohibiting, perforce, any voluntary conduct of banking business, in whole or in part, except to the extent declared in the proclamation or in any further proclamation in enlargement or modification thereof. [L 1933, c 3, §1; RL 1935, pt of §21; am L 1941, c 132, pt of §1; RL 1955, pt of §1-43; am L 1961, c 116, pt of §1; HRS §8-3; gen ch 1985]



§8-3.5 - Patriot Day.

[§8-3.5]  Patriot Day.  September eleventh shall be known and designated as "Patriot Day".  This day shall not be construed to be a state holiday. [L 2009, c 14, §2]



§8-4 - Buddha Day.

§8-4  Buddha Day.  April 8 of each year shall be known and designated as "Buddha Day", provided that this day is not and shall not be construed to be a state holiday. [L 1963, c 162, §1; Supp, §1-43; HRS §8-4]



§8-4.5 - Baha'i New Year's Day.

[§8-4.5]  Baha'i New Year's Day.  The 21st day of March shall be known as Baha'i New Year's Day, provided that this day is not and shall not be construed to be a state holiday. [L 1971, c 39, §1]



§8-4.6 - Asian Lunar New Year Commemoration Week.

[§8-4.6]  Asian Lunar New Year Commemoration Week.  The one week period following the day of the Chinese New Year shall be known and designated as the "Asian Lunar New Year Week of Commemoration in Hawaii".  This week is not and shall not be construed as a state holiday. [L 2007, c 48, §2]



§8-5 - King Kamehameha celebration commission.

§8-5  King Kamehameha celebration commission.  (a)  There shall be a commission to be known as the King Kamehameha celebration commission placed within the department of accounting and general services for administrative purposes.  The commission shall consist of thirteen members to be appointed by the governor in the manner provided by section 26-34.  The appointments shall be made from the following organizations, with at least one member from each organization:

(1)  Royal Order of Kamehameha I;

(2)  ‘Ahahui Ka‘ahumanu;

(3)  Hale O Nā Ali‘i O Hawai‘i ‘Ahahui Po‘o;

(4)  Daughters and Sons of Hawaiian Warriors;

(5)  Kamehameha Schools Alumni Association;

(6)  Association of Hawaiian Civic Clubs;

(7)  Waimanalo Homesteaders Association;

(8)  Kapahulu Music Club; and

(9)  Papakolea Community Association.

In addition, the governor shall appoint one member from each of the following islands:  Kaua‘i, Maui, Moloka‘i, and Hawai‘i.  Each of these members shall be a resident of the respective island that the member represents.

(b)  The terms of all appointments shall be four years.  The governor shall appoint the chairperson of the commission from among the members.

(c)  The members of the King Kamehameha celebration commission shall serve without compensation, but shall be entitled to reimbursement for travel and necessary expenses while attending meetings and while in discharge of their duties.  The comptroller shall reimburse the members of the King Kamehameha celebration commission for all necessary expenses incurred during the discharge of their duties.

(d)  The commission may appoint and dismiss an arts program specialist and a part-time clerk typist, without regard to chapter 76, who shall serve at the commission's pleasure, and whose salaries shall be provided through fees, public contributions, and private donations.

(e)  The commission shall have charge of all arrangements for the celebration each year generally observed throughout Hawai‘i Nei on June 11, to commemorate the memory of the great Polynesian Hawaiian warrior and statesman King Kamehameha I, who united the Hawaiian Islands into the Kingdom of Hawai‘i, and is recognized as such under section 8-1.  The commission may appoint committees and delegate powers and duties to the committees as it shall determine.

(f)  The comptroller shall account for all moneys appropriated by the legislature, may raise funds to defray administrative costs, and may accept donations of money and personal property on behalf of the commission; provided that all donations accepted from private sources shall be expended in the manner prescribed by the contributor, and all moneys received from all sources shall be deposited into the commission's trust account.

(g)  The commission shall be the coordinating agency for all state sponsored as well as other celebration events staged during the celebration period as designated by the commission to assure activities planned are timely and appropriate to commemorate the memory of King Kamehameha I.  The commission is authorized to determine to whom and for which occasions permission is to be granted for the use of the statue of King Kamehameha I.

(h)  The commission shall adopt rules pursuant to chapter 91 necessary for the purpose of this section. [L 1939, c 227, §1; RL 1945, §12935; am L 1949, c 87, §1; RL 1955, §14-6; am L 1957, c 152, §1; am L 1959, c 117, §1; HRS §8-5; am L 1970, c 193, §1; am L 1972, c 50, §1; am L 1974, c 57, §1; am L 1981, c 220, §1; am L 1984, c 227, §2; gen ch 1985; am L 1988, c 220, §2; am L 1993, c 280, §2; am L 1997, c 189, §1; am L 1998, c 193, §1; am L 2000, c 253, §150]

Cross References

Acting members of commission, see §26-36.

Commission placed within department of accounting and general services for administrative purposes, see §26-6.

Membership on other boards and commissions prohibited, see §78-4.

Quorum, see §92-15.



§8-5.5 - Queen Lili‘uokalani Day.

[§8-5.5]  Queen Lili‘uokalani Day.  September 2 of each year shall be known and recognized as "Queen Lili‘uokalani Day" in memory of the birth of Queen Lili‘uokalani on September 2, 1838; provided that this day shall not be a state holiday. [L 1993, c 11, §1]



§8-6 - REPEALED.

§8-6  REPEALED.  L 1988, c 220, §3.



§8-7 - Arbor Day.

[§8-7]  Arbor Day.  The first Friday in November shall be known as Arbor Day, provided that this day is not and shall not be construed to be a state holiday. [L 1979, c 17, §1]



§8-8 - Father Damien DeVeuster Day.

[§8-8]  Father Damien DeVeuster Day.  April 15 of each year shall be known and designated as "Father Damien DeVeuster Day", provided that this day is not and shall not be construed to be a state holiday. [L 1982, c 46, §1]

Cross References

Damien Memorial Chapel, see §326-33.



§8-9 - Respect for Our Elders Day.

[§8-9]  Respect for Our Elders Day.  The third Sunday of October shall be known and recognized as "Respect for Our Elders Day" during which our elders may be honored with appropriate displays, celebrations, and ceremonies.  Respect for Our Elders Day shall not be taken as a state holiday. [L 1986, c 15, §1]



§8-10 - Bodhi Day.

[§8-10]  Bodhi Day.  December 8 of each year shall be known and designated as "Bodhi Day" in recognition that on this day Prince Siddhartha Gautama, after six years of study and rigorous ascetic practices and meditation, attained "enlightenment" or "awakening" to the true nature of existence, which was later conceptualized as the "Four Noble Truths".  This day is not and shall not be construed to be a state holiday. [L 1990, c 216, §1]



§8 11 - Children and Youth Day and Month.

§8‑11  Children and Youth Day and Month.  The first Sunday in October shall be known and designated as "Children and Youth Day", and the entire month of October shall be known and designated as "Children and Youth Month".  This day and month are not and shall not be construed to be state holidays. [L 1994, c 243, §2; am L 1997, c 30, §2]



§8-12 - World Ocean Day.

§8-12  World Ocean Day.  June 8 of each year shall be known and recognized as "World Ocean Day" to celebrate and honor the oceans of the world, improve international relations, and increase public awareness of conservation management of the ocean environment; provided that this day is not and shall not be construed to be a state holiday.  All citizens shall be encouraged to observe and celebrate the blessings of the oceans and endeavor to become caretakers of the ocean for future generations. [L 1998, c 21, §2; am L 2009, c 2, §1]



§8-13 - Lei Day.

[§8-13]  Lei Day.  May 1 of each year shall be known as "May Day is Lei Day in Hawai‘i"; provided that this day is not and shall not be construed to be a state holiday. [L 2001, c 11, §2]

Cross References

State flower and individual island flowers, see §5-16.



§8-14 - Financial Literacy Month.

§8-14  Financial Literacy Month.  The month of April shall be known and designated as "Financial Literacy Month".  This month is not and shall not be construed to be a state holiday. [L 2004, c 37, §2; am L 2006, c 47, §2]



§8-15 - Kupuna Recognition Day.

[§8-15]  Kupuna Recognition Day.  The fourth Saturday of July shall be known and designated as Kupuna Recognition Day, in recognition of the very significant role that kupuna play in Hawaii's culture, history, and traditions.  This day is not and shall not be construed as a state holiday. [L 2006, c 122, §1]



§8-16 - Peace Day.

[§8-16]  Peace Day.  September 21 of each year shall be known and recognized as "Peace Day" to promote peace programs, improve international relations, and increase educational awareness of peace; provided that this day is not and shall not be construed to be a state holiday.  All citizens shall be encouraged to observe and celebrate the blessings of peace and endeavor to create peace on Peace Day. [L 2007, c 23, §1]



§8-17 - Caregiver Recognition Day.

[§8-17]  Caregiver Recognition Day.  The first Saturday of November shall be known and designated as "Caregiver Recognition Day", in recognition of the very significant role that caregivers play in support of Hawaii's elderly and persons with disabilities.  This day is not and shall not be construed as a state holiday.

As used in this section, "caregiver" means any person who has undertaken the care, custody, or physical assistance of an elderly or disabled person, including but not limited to compensated or uncompensated family members or other relatives, or any person who has the desire, or a legal, or contractual duty to care for the health, safety, and welfare of an elderly or disabled person, including owners, operators, employees, or staff of long-term care facilities and community home-based institutions. [L 2008, c 6, §1]



§8-18 - Filipino-American History Month.

[§8-18]  Filipino-American History Month.  The month of October shall be known and designated as "Filipino-American History Month".  The month of October shall commemorate the contributions of Filipino-Americans to the history and heritage of Hawaii and the United States.  This month is not and shall not be construed as a state holiday. [L 2008, c 15, §2]



§8-19 - Makahiki Commemoration Day.

[§8-19]  Makahiki Commemoration Day.  November 20th of each year shall be known and designated as Makahiki Commemoration Day.  This day shall not be construed as a state holiday. [L 2008, c 68, §2]



§8-20 - Language Access Month.

[§8-20]  Language Access Month.  The month of August shall be known and designated as "Language Access Month" to promote awareness of language access for government services and emphasize the importance of and need for language access in Hawaii's diverse society.  This month is not and shall not be construed as a state holiday. [L 2009, c 69, §2]






CHAPTER 9 - [FOUNDATION ON CULTURE AND THE ARTS]

§9-1 - Definitions.

PART I.  GENERAL PROVISIONS

Note

Sections 9-1 to 9-5 designated as Part I by L 1992, c 181, §2.

§9-1  Definitions.  The following terms, whenever used and referred to in this chapter, shall have the following respective meanings unless a different meaning clearly appears in context.

"Arts" includes music, dance, painting, drawing, sculpture, architecture, drama, poetry, prose, crafts, industrial design, interior design, fashion design, photography, television, motion picture art, unique or decorative plants, landscaping, and all other creative activity of imagination and beauty.

"Commission" means the state foundation on culture and the arts commission established in section 9-2.

"Culture" includes the arts, customs, traditions, mores, and history of all of the various ethnic groups of Hawaii.

"Executive director" means the executive director of the state foundation on culture and the arts appointed in section 9-2.

"Foundation" means the state foundation on culture and the arts established by section 9-2.

"Grant" means an award of public funds to a recipient, based on merit and need, to stimulate and support activities of the recipient for a specified public purpose.

"Humanities" includes fields of study or learning activities which deal with human thoughts, attitudes, and values, and encourages the understanding of ideas, values, and experiences which have or will have formative effects upon our culture.

"Individual" means a natural person.

"Nepotism" means appointing persons to positions on a basis of their blood or marital relationship to the appointing authority, rather than on merit or ability.

"Organization" means an association formed for a common purpose.

"Perquisite" means a privilege furnished or a service rendered by an organization to an employee, officer, director, or member of that organization to reduce the individual's personal expenses.

"Recipient" means any individual or organization receiving a grant.

"State art museum" means the museum established pursuant to section 9-22. [L 1965, c 269, §1; am L 1977, c 138, §1; am L 1980, c 293, §2; am L 1992, c 181, §3; am L 1999, c 80, §2; am L 2004, c 125, §3]



§9-2 - Establishment of foundation.

§9-2  Establishment of foundation.  (a)  There is hereby created a state foundation on culture and the arts, which shall be placed within the department of accounting and general services for administrative purposes.

(b)  The foundation shall be governed by a policymaking and oversight commission to be known as the state foundation on culture and the arts commission.  The commission shall be composed of nine members to be appointed and removed by the governor pursuant to section 26-34.  The term of each member shall be for four years, commencing on July 1 and expiring on June 30; provided that for terms commencing on or after July 1, 1999, the governor shall appoint at least one member who resides in the county of Hawaii, one member who resides in the county of Kauai, and one member who resides in the county of Maui.  The governor shall appoint the chairperson of the commission from among its members.  The members of the commission shall serve without compensation, but shall be reimbursed for travel and other necessary expenses in the performance of their official duties.

(c)  The commission shall appoint an executive director of the foundation, who shall:

(1)  Serve as the foundation's chief executive officer;

(2)  Be responsible for developing and administering the foundation's programs under the commission's direction;

(3)  Serve on a part-time or full-time basis;

(4)  Be a person who, by reason of education or extensive experience, is generally recognized as being professionally qualified in the administration of programs in the fields of culture, the arts, history, and the humanities;

(5)  Be familiar with the people and cultures of Hawaii;

(6)  Be exempt from chapter 76; and

(7)  Select necessary additional staff pursuant to chapter 76, within available appropriations. [L 1965, c 269, §2; am L 1970, c 192, §2; am L 1974, c 24, §2; am L 1978, c 6, §1; am L 1980, c 302, pt of §2; am L 1986, c 130, §1; gen ch 1992; am L 1999, c 80, §3; am L 2000, c 253, §150]



§9-3 - Duties.

§9-3  Duties.  The foundation shall:

(1)  Assist in coordinating the plans, programs, and activities of individuals, associations, corporations, and agencies concerned with the preservation and furtherance of culture and the arts and history and the humanities;

(2)  Establish written standards and criteria by which grant contracts shall be evaluated;

(3)  Appraise the availability, adequacy, and accessibility of culture and the arts and history and the humanities to all persons throughout the State and devise programs whereby culture and the arts and history and the humanities can be brought to those who would otherwise not have the opportunity to participate;

(4)  Stimulate, guide, and promote culture and the arts and history and the humanities throughout the State;

(5)  Devise and recommend legislative and administrative action for the preservation and furtherance of culture and the arts and history and the humanities;

(6)  Study the availability of private and governmental grants for the promotion and furtherance of culture and the arts and history and the humanities;

(7)  Through its executive director:

(A)  Administer funds allocated by grant, gift, or bequest to the foundation; accept, hold, disburse, and allocate funds that may become available from other governmental and private sources; provided that all those funds shall be disbursed or allocated in compliance with any specific designation stated by the donor and in the absence of any designation, the funds shall be disbursed or allocated for the promotion and furtherance of culture and the arts and history and the humanities; and

(B)  Accept, hold, disburse, and allocate public funds that are made available to the foundation by the legislature for disbursement or allocation, pursuant to the standards and procedures established in part II, for the promotion and furtherance of culture and the arts and history and the humanities;

(8)  Submit an annual report with recommendations to the governor and legislature, prior to February 1, of each year.  Annual reports shall include the total number and amount of gifts and other grants and income received, payroll disbursements, contracts entered into, and progress and accomplishments made during the year, including the efforts of the Hawaii arts education partners and its progress in implementing the Hawaii arts education strategic plan and the accomplishments of the art in public places and relocatable works of art programs and the state art museum;

(9)  Convene the Hawaii arts education partners, which is composed of the department of education, the colleges of education and arts and humanities of the University of Hawaii at Manoa, the Hawaii Association of Independent Schools, and the Hawaii Alliance for Art Education, to fully implement the terms of the Hawaii arts education strategic plan;

(10)  Display student art works in public buildings, sponsor student art displays, promote arts education, and in other ways encourage the development of creative talent among the young people of Hawaii;

(11)  In cooperation with qualified organizations, conduct research, studies, and investigations in the fields of ethnohistory and the humanities:

(A)  Make, publish, and distribute works documenting the contributions of individual ethnic groups in their relationship to one another and to the whole population of Hawaii;

(B)  Place ethnohistorical and cultural materials developed by the foundation or received by the foundation as gifts and donations in public archives, libraries, and other suitable institutions accessible to the public; and

(C)  Maintain a register of the location of such materials;

(12)  Cooperate with and assist the department of land and natural resources and other state agencies in developing and implementing programs relating to historic preservation, research, restoration, and presentation, as well as museum activities;

(13)  Establish an individual artist fellowship program to encourage artists to remain and work in Hawaii and to reaffirm the importance of Hawaii's artists and their cultural and economic contributions to the State by:

(A)  Recognizing and honoring Hawaii's exceptionally talented visual and performing artists for their outstanding work in and commitment to the arts; and

(B)  Enabling these artists to further their artistic goals;

(14)  In consultation with the comptroller and affected agencies and departments, administer the art in public places and relocatable works of art programs established pursuant to section 103-8.5; and

(15)  Administer the operations of the state art museum established pursuant to section 9-22. [L 1965, c 269, §3; am L 1977, c 112, §1; am L 1980, c 293, §3; am L 1992, c 181, §4; am L 1993, c 133, §2; am L 1999, c 80, §4; am L 2001, c 306, §2; am L 2004, c 125, §4]



§9-4 - Student art work.

§9-4  Student art work.  The foundation, in consultation with the department of education, the University of Hawaii, private schools, and community art groups, shall establish a program for the recognition and display of student art work.  Student art work shall mean any work of art made by any student attending any elementary, intermediate, high school, college, or university in the State.

Recognition shall be through the sponsoring of student art exhibits and the granting of scholarships, monetary awards, or certificates to the student whose art work is being recognized.  Any funds appropriated to the foundation may be used for the recognition of student art work.  Student art work recognized under this section may be acquired for the purpose of temporary or permanent display in state buildings and public facilities pursuant to section 103-8.5. [L 1977, c 112, pt of §2; am L 1989, c 389, §2]



§9-5 - Rules.

[§9-5]  Rules.  The foundation shall adopt rules in consultation with the comptroller for the purposes of administering this chapter.  Such rules shall be adopted in accordance with chapter 91. [L 1977, c 112, pt of §2]



§9-6 - Qualifying standards for individual artist fellowships.

[§9-6]  Qualifying standards for individual artist fellowships.  Any individual applying for a fellowship shall meet all of the following standards:

(1)  The individual has proof of United States citizenship or permanent United States resident alien status and is a resident of the State of Hawaii at the time of application;

(2)  The individual is a recognized professional artist who:

(A)  Engages in a particular art form or discipline as a result of education, experience, or natural talent; and

(B)  Is financially compensated for engaging in the art form or discipline as part of the individual's livelihood; and

(3)  The individual is able to provide documentation of having engaged in artistic endeavors for at least five years prior to the time of application. [L 1993, c 133, pt of §1]



§9-7 - Requirement for artists receiving an individual artist fellowship.

[§9-7]  Requirement for artists receiving an individual artist fellowship.  Each artist who, after meeting the qualifications set out in section 9-6, receives an individual artist fellowship from the foundation, is required to hold an exhibition or give a performance for the benefit of the people of Hawaii. [L 1993, c 133, pt of §1]



§9-11 - Qualifying standards for foundation grant applications.

PART II.  FOUNDATION GRANT PROGRAM

[§9-11]  Qualifying standards for foundation grant applications.  An applicant for a foundation grant shall meet the following standards:

(1)  If the applicant is an organization:

(A)  Be a for-profit organization incorporated under the laws of the State or a nonprofit organization exempt from the federal income tax by the Internal Revenue Service;

(B)  In the case of a tax exempt nonprofit organization, the organization shall have a governing board whose members have no material conflict of interest and serve without compensation;

(C)  Have bylaws or policies that describe the manner in which business is conducted, prohibit nepotism, and provide for the management of potential conflict of interest situations; and

(D)  Have at least one year's experience with the project or in the program or activity area for which the request for grant is being made; provided that the foundation may grant an exception where the requesting or proposing organization has demonstrated the necessary experience in the program area.

(2)  If the applicant is an individual, the applicant must be determined by the foundation to be:

(A)  Professionally recognized in the field of culture and the arts or history and the humanities; and

(B)  Qualified to carry out the activity or program proposed for delivery to the general public or specified members of the general public. [L 1992, c 181, pt of §1]



§9-12 - Conditions for foundation grants.

[§9-12]  Conditions for foundation grants.  Applicants to whom a grant has been awarded shall agree to comply with the following conditions before receiving the grant:

(1)  Be, employ, or have under contract persons who are qualified to engage in the program or activity to be funded by the State; provided that for nonprofit organizations, no two or more members of a family or kin of the first or second degree shall be employed or under contract by the organization unless specifically permitted in writing by the foundation;

(2)  Comply with applicable federal and state laws prohibiting discrimination against any person on the basis of race, color, national origin, religion, creed, sex, age, or physical handicap;

(3)  Agree not to use public funds for purposes of entertainment or perquisites;

(4)  Comply with other requirements as the foundation may prescribe to ensure adherence to federal, state, and county laws by the grant recipient; and

(5)  Allow the foundation, the legislative bodies, and the legislative auditor full access to records, reports, files, and other related documents so that the program, management, and fiscal practices of the grant recipient may be monitored and evaluated to assure the proper and effective expenditure of public funds. [L 1992, c 181, pt of §1]



§9-13 - Required review of requests for foundation grants.

§9-13  Required review of requests for foundation grants.  (a)  Every request for a foundation grant shall be reviewed in accordance with this section.

(b)  Every request for a foundation grant shall be submitted to the foundation on an application form provided by the foundation.  Each application shall contain:

(1)  A statement of the purpose of the activity or program to be funded by the grant;

(2)  A written description of the activity or program;

(3)  Financial information regarding the activity or program;

(4)  If the applicant is an organization, personnel position salaries; and

(5)  Any other information the foundation requires.

(c)  The foundation shall review each request to determine the efficiency and the effectiveness of the proposed activity or program in achieving the objectives of the foundation and its legislative mandate.  The review shall be based upon an analysis of the request in terms of the objectives to be achieved, the need in the community for the particular activity or program, the quality of the proposed program or activity, the ability of the applicant to carry out the proposed program or activity, the benefits to be provided by the request in comparison to the estimated costs, and the extent to which the proposed program and activity meet the priorities established by the foundation.

(d)  The foundation shall make a final decision on each request.

(e)  The foundation shall inform each foundation grant applicant of the disposition of the application's request.

(f)  The appeal process in the foundation's rules adopted pursuant to section 9-5 shall be available for any applicant. [L 1992, c 181, pt of §1; am L 1993, c 6, §1]



§9-14 - Allotment.

[§9-14]  Allotment.  Appropriations for foundation grants to be made under this chapter shall be subject to the allotment system generally applicable to all appropriations made by the legislature. [L 1992, c 181, pt of §1]



§9-15 - Contracts.

§9-15  Contracts.  (a)  The foundation shall not release the public funds approved for a foundation grant unless a contract is entered into between the foundation and the recipient of the grant.  The foundation shall develop and determine, in consultation with and subject to the review and approval of the attorney general, the specific contract form to be used.

(b)  Payment of funds shall be made within sixty days after a contract is executed.  Contracts shall be executed in accordance with the foundation's rules adopted pursuant to section 9-5 and no later than ninety days after receipt of a foundation-approved revised service proposal or foundation-approved certification that there have been no programmatic or budgetary changes to the application.

(c)  All contracts shall be reviewed by the attorney general for conformance with this part. [L 1992, c 181, pt of §1; am L 1993, c 6, §2]



§9-16 - Monitoring and evaluation.

[§9-16]  Monitoring and evaluation.  (a)  Every foundation grant contract shall be monitored by the foundation to ensure compliance with this part.

(b)  Every foundation grant contract shall be evaluated annually to determine whether the grant attained the intended results in the manner contemplated.

(c)  The foundation shall develop procedures and adopt rules under chapter 91 for monitoring and evaluating grant contracts. [L 1992, c 181, pt of §1]



§9-17 - Continued eligibility.

[§9-17]  Continued eligibility.  Any recipient of a foundation grant who withholds or omits any material fact or deliberately misrepresents facts to the foundation shall be in violation of this part.  In addition to any other penalties provided by law, any recipient found by the foundation to have violated this part or the terms of its contract shall be prohibited from applying for any foundation grant for a period of five years from the date of termination. [L 1992, c 181, pt of §1]



§9-18 - Applicability and interpretation.

[§9-18]  Applicability and interpretation.  This part shall control all grants made by the foundation.  This part shall be liberally construed so as not to hinder or impede the application, receipt, and use of federal moneys that may become available to the State and the foundation.  If unanticipated federal moneys not included in the legislature's appropriation to the foundation become available, the foundation, pursuant to chapter 29, may apply for, receive, and expend the federal moneys in accordance with the terms and conditions specified in the applicable federal statutes, regulations, or financial award documents. [L 1992, c 181, pt of §1]



§9-21 - Purpose.

[PART III.]  ART IN PUBLIC PLACES AND RELOCATABLE WORKS

OF [ART] PROGRAMS AND STATE ART MUSEUM

[§9-21]  Purpose.  The foundation shall administer the art in public places and relocatable works of art programs, pursuant to section 103-8.5, and the state art museum to achieve the following purposes:

(1)  Replace in public state buildings the natural beauty displaced in construction with works of art expressive of the State's cultural, creative, and traditional arts of its various ethnic groups;

(2)  Support, promote, and recognize excellence of the State's diverse cultural, creative, and traditional artists; and

(3)  Create, display, and maintain in public places and the state art museum a collection of works of art that:

(A)  Represents the diversity and excellence of the State's artistic expression; and

(B)  Provides to all the citizens of the State the fullest possible access to the highest quality aesthetic and educational experiences available. [L 2004, c 125, pt of §2]



§9-22 - State art museum; establishment.

[§9-22]  State art museum; establishment.  The state art museum is established within the foundation.  The operations of the state art museum shall be funded and supported by the works of art special fund, pursuant to section 103-8.5. [L 2004, c 125, pt of §2]



§9-23 - Friends of the Hawaii state art museum;  establishment.

[§9-23]  Friends of the Hawaii state art museum;   establishment.  (a)  There shall be established a nonprofit group, the friends of the Hawaii state art museum, to work effectively with the foundation and its professional staff to enhance and support the work of the museum, its ancillary programs, and amenities, pursuant to this part.

(b)  The friends of the Hawaii state art museum shall operate concessions or other for-profit business enterprises within or on the grounds of the state art museum as directed by the foundation, and may enter into contracts as approved by and with the foundation, and with any association, individuals, or corporations to further the purposes of this part.

(c)  Funds generated by the friends of the Hawaii state art museum shall be used as supplemental funds that may be expended for the following purposes:

(1)  Employing personnel as required to operate and maintain the museum and ancillary programs for educational, cultural, and promotional purposes;

(2)  Planning and development of state art museum programs;

(3)  Construction, repairs, replacement, additions, and extensions of state art museum facilities;

(4)  Operational and maintenance costs of state art museum and ancillary programs and amenities;

(5)  Administrative costs of the state art museum; and

(6)  Doing other things necessary to accomplish the purpose of this chapter, including the adoption, amending, or repeal of rules pursuant to chapter 91. [L 2004, c 125, pt of §2]






CHAPTER 9C - ETHNIC STUDIES

CHAPTER 9C

ETHNIC STUDIES

REPEALED.  L 1977, c 14, §2.

Cross References

Ethnohistory studies, see §9-3(11).



CHAPTER 10 - OFFICE OF HAWAIIAN AFFAIRS

§10-1 - Declaration of purpose.

PART I.  GENERAL PROVISIONS

Note

Sections 10-1 to 10-16 designated as Part I by L 1994, c 283, §2(1).

[§10-1]  Declaration of purpose.  (a)  The people of the State of Hawaii and the United States of America as set forth and approved in the Admission Act, established a public trust which includes among other responsibilities, betterment of conditions for native Hawaiians.  The people of the State of Hawaii reaffirmed their solemn trust obligation and responsibility to native Hawaiians and furthermore declared in the state constitution that there be an office of Hawaiian affairs to address the needs of the aboriginal class of people of Hawaii.

(b)  It shall be the duty and responsibility of all state departments and instrumentalities of state government providing services and programs which affect native Hawaiians and Hawaiians to actively work toward the goals of this chapter and to cooperate with and assist wherever possible the office of Hawaiian affairs. [L 1979, c 196, pt of §2]



§10-2 - Definitions.

§10-2  Definitions.  In this chapter, if not inconsistent with the context:

"Administrator" means the administrator of the office of Hawaiian affairs.

"Beneficiary of the public trust entrusted upon the office" means native Hawaiians and Hawaiians.

"Board" means the board of trustees.

"Grant" means an award of funds by the office to a specified recipient to support the activities of the recipient for activities that are consistent with the purposes of this chapter.

"Hawaiian" means any descendant of the aboriginal peoples inhabiting the Hawaiian Islands which exercised sovereignty and subsisted in the Hawaiian Islands in 1778, and which peoples thereafter have continued to reside in Hawaii.

"Native Hawaiian" means any descendant of not less than one-half part of the races inhabiting the Hawaiian Islands previous to 1778, as defined by the Hawaiian Homes Commission Act, 1920, as amended; provided that the term identically refers to the descendants of such blood quantum of such aboriginal peoples which exercised sovereignty and subsisted in the Hawaiian Islands in 1778 and which peoples thereafter continued to reside in Hawaii.

"Office" means the office of Hawaiian affairs.

"Recipient" means any organization or person receiving a grant. [L 1979, c 196, pt of §2; am L 1990, c 304, §§3, 16; am L 1992, c 318, §2; am L 1997, c 350, §§14, 15; am L 2002, c 182, §2]

Law Journals and Reviews

The Lum Court and Native Hawaiian Rights.  14 UH L. Rev. 377.

Case Notes

Definition of "Hawaiian" does not violate equal protection.  631 F. Supp. 1153.

Act 304, L 1990, was invalidated by its own severability clause when amendment to this section by Act 304 was found to conflict with the federal Forgiveness Act (Pub. L. No. 105-66, §340, 111 Stat. at 1448), leaving court with no judicially manageable standards to determine whether office of Hawaiian affairs was entitled to the specific revenues sought in the suit.  96 H. 388, 31 P.3d 901.



§10-3 - Purpose of the office.

§10-3  Purpose of the office.  The purposes of the office of Hawaiian affairs include:

(1)  The betterment of conditions of native Hawaiians.  A pro rata portion of all funds derived from the public land trust shall be funded in an amount to be determined by the legislature for this purpose, and shall be held and used solely as a public trust for the betterment of the conditions of native Hawaiians.  For the purpose of this chapter, the public land trust shall be all proceeds and income from the sale, lease, or other disposition of lands ceded to the United States by the Republic of Hawaii under the joint resolution of annexation, approved July 7, 1898 (30 Stat. 750), or acquired in exchange for lands so ceded, and conveyed to the State of Hawaii by virtue of section 5(b) of the Act of March 18, 1959 (73 Stat. 4, the Admissions Act), (excluding therefrom lands and all proceeds and income from the sale, lease, or disposition of lands defined as "available lands" by section 203 of the Hawaiian Homes Commission Act, 1920, as amended), and all proceeds and income from the sale, lease, or other disposition of lands retained by the United States under sections 5(c) and 5(d) of the Act of March 18, 1959, later conveyed to the State under section 5(e);

(2)  The betterment of conditions of Hawaiians;

(3)  Serving as the principal public agency in this State responsible for the performance, development, and coordination of programs and activities relating to native Hawaiians and Hawaiians; except that the Hawaiian Homes Commission Act, 1920, as amended, shall be administered by the Hawaiian homes commission;

(4)  Assessing the policies and practices of other agencies impacting on native Hawaiians and Hawaiians, and conducting advocacy efforts for native Hawaiians and Hawaiians;

(5)  Applying for, receiving, and disbursing, grants and donations from all sources for native Hawaiian and Hawaiian programs and services; and

(6)  Serving as a receptacle for reparations. [L 1979, c 196, pt of §2; am L 1990, c 304, §§4, 16]

Case Notes

Determination of whether damages received by State from illegal sand mining operation was funds derived from a public land trust was a nonjudicial discretion; whether income from sales, leases, or other dispositions of lands surrounding harbors on all major islands, of land on Sand Island, of land on Airport, fell within section was a nonjudicial discretion.  69 H. 154, 737 P.2d 446.

Act 304, L 1990, was invalidated by its own severability clause when amendments made to §§10-2 and 10-13.5 by Act 304 were found to conflict with the federal Forgiveness Act (Pub. L. No. 105-66, §340, 111 Stat. at 1448), leaving court with no judicially manageable standards to determine whether office of Hawaiian affairs was entitled to the specific revenues sought in the suit.  96 H. 388, 31 P.3d 901.



§10-4 - Office of Hawaiian affairs; established; general powers.

§10-4  Office of Hawaiian affairs; established; general powers.  There shall be an office of Hawaiian affairs constituted as a body corporate which shall be a separate entity independent of the executive branch.  The office, under the direction of the board of trustees, shall have the following general powers:

(1)  To adopt, amend, and repeal bylaws governing the conduct of its business and the performance of the powers and duties granted to or imposed upon it by law;

(2)  To acquire in any lawful manner any property, real, personal, or mixed, tangible or intangible, or any interest therein; to hold, maintain, use, and operate the same; and to sell, lease, or otherwise dispose of the same at such time, in such manner and to the extent necessary or appropriate to carry out its purpose;

(3)  To determine the character of and the necessity for its obligations and expenditures, and the manner in which they shall be incurred, allowed, and paid, subject to provisions of law specifically applicable to the office of Hawaiian affairs;

(4)  To enter into and perform such contracts, leases, cooperative agreements, or other transactions with any agency or instrumentality of the United States, or with the State, or with any political subdivision thereof, or with any person, firm, association, or corporation, as may be necessary in the conduct of its business and on such terms as it may deem appropriate;

(5)  To execute, in accordance with its bylaws, all instruments necessary or appropriate in the exercise of any of its powers;

(6)  To issue revenue bonds pursuant to this chapter to finance the cost of an office project and to provide for the security thereof, in the manner and pursuant to the procedure prescribed in part II;

(7)  To lend or otherwise apply the proceeds of the bonds issued for an office project either directly or through a trustee or a qualified person for use and application in the acquisition, construction, installation, or modification of an office project, or agree with the qualified person whereby any of these activities shall be undertaken or supervised by that qualified person or by a person designated by the qualified person;

(8)  With or without terminating a project agreement, to exercise any and all rights provided by law for entry and re-entry upon or to take possession of an office project at any time or from time to time upon breach or default by a qualified person under a project agreement, including any action at law or in equity for the purpose of effecting its rights of entry or re-entry or obtaining possession of the project or for the payments of rentals, user taxes, or charges, or any other sum due and payable by the qualified person to the office pursuant to the project agreement; and

(9)  To take such actions as may be necessary or appropriate to carry out the powers conferred upon it by law. [L 1979, c 196, pt of §2; am L 1994, c 283, §3; am L 2009, c 146, §4]



§10-4.5 - Authority over disbursements.

[§10-4.5]  Authority over disbursements.  (a)  Except as provided in subsection (b), and notwithstanding any other law to the contrary, the office shall have and exercise the power to make all necessary and appropriate disbursements of its moneys by issuing checks in its own name and by any other means.

(b)  The office shall have and exercise the power to deposit any of its moneys in any banking institution within or outside the State, to the extent necessary to implement subsection (a).

(c)  The department of accounting and general services, with the approval of the office of Hawaiian affairs, may continue to perform the payroll function of the office, including the issuance of salary checks for the office's employees. [L 2005, c 107, §1]



§10-5 - Board of trustees; powers and duties.

§10-5  Board of trustees; powers and duties.  The board shall have the power in accordance with law to:

(1)  Manage, invest, and administer the proceeds from the sale or other disposition of lands, natural resources, minerals, and income derived from whatever sources for native Hawaiians and Hawaiians, including all income and proceeds from that pro rata portion of the trust referred to in section 10-3;

(2)  Exercise control over real and personal property set aside to the office by the State of Hawaii, the United States of America, or any private sources, and transferred to the office for native Hawaiians and Hawaiians;

(3)  Collect, receive, deposit, withdraw, and invest money and property on behalf of the office;

(4)  Formulate policy relating to the affairs of native Hawaiians and Hawaiians, provided that such policy shall not diminish or limit the benefits of native Hawaiians under article XII, section 4, of the state Constitution;

(5)  Otherwise act as a trustee as provided by law;

(6)  Delegate to the administrator, its officers and employees such powers and duties as may be proper for the performance of the powers and duties vested in the board;

(7)  Provide grants to individuals, and public or private organizations to better the conditions of native Hawaiians and Hawaiians consistent with the standards set forth in section 10-17;

(8)  Make available technical and financial assistance and advisory services to any agency or private organization for native Hawaiian and Hawaiian programs, and for other functions pertinent to the purposes of the office of Hawaiian affairs.  Financial assistance may be rendered through contractual arrangements as may be agreed upon by the board and any such agency or organization; and

(9)  Adopt and use a common seal by which all official acts shall be authenticated. [L 1979, c 196, pt of §2; am L 1990, c 304, §§5, 16; am L 1996, c 240, §1; am L 2002, c 182, §3]

Case Notes

Act 304, L 1990, was invalidated by its own severability clause when amendments made to §§10-2 and 10-13.5 by Act 304 were found to conflict with the federal Forgiveness Act (Pub. L. No. 105-66, §340, 111 Stat. at 1448), leaving court with no judicially manageable standards to determine whether office of Hawaiian affairs was entitled to the specific revenues sought in the suit.  96 H. 388, 31 P.3d 901.



§10-6 - General duties of the board.

§10-6  General duties of the board.  (a)  The general duties of the board shall be:

(1)  To develop and continually update a strategic plan for the office that shall include, but not be limited to, the following:

(A)  Compilation of basic demographic data on native Hawaiians and Hawaiians;

(B)  Identification of the physical, sociological, psychological, and economic needs of native Hawaiians and Hawaiians;

(C)  Establishment of long-range goals for the office's programs and services for native Hawaiians and Hawaiians;

(D)  Establishment of priorities and alternatives for the office's program and service implementation; and

(E)  Organization of the office's administrative and program structure, including the use of facilities and personnel;

(2)  To assist in the development of state and county agency plans for native Hawaiian and Hawaiian programs and services;

(3)  To maintain an inventory of federal, state, county, and private programs and services for Hawaiians and native Hawaiians and act as a clearinghouse and referral agency;

(4)  To advise and inform federal, state, and county officials about native Hawaiian and Hawaiian programs, and coordinate federal, state, and county activities relating to native Hawaiians and Hawaiians;

(5)  To conduct, encourage, and maintain research relating to native Hawaiians and Hawaiians;

(6)  To develop and review models for comprehensive native Hawaiian and Hawaiian programs;

(7)  To act as a clearinghouse for applications for federal or state assistance to carry out native Hawaiian or Hawaiian programs or projects;

(8)  To apply for, accept and administer any federal funds made available or allotted under any federal act for native Hawaiians or Hawaiians; and

(9)  To promote and assist the establishment of agencies to serve native Hawaiians and Hawaiians.

(b)  The board shall have any powers which may be necessary for the full and effective performance and discharge of the duties imposed by this chapter, and which may be necessary to fully and completely effectuate the purposes of this chapter. [L 1979, c 196, pt of §2; am L 2006, c 2, §1]



§10-7 - Board of trustees.

[§10-7]  Board of trustees.  The office of Hawaiian affairs shall be governed by a board to be officially known as the board of trustees, office of Hawaiian affairs.  Members of the board shall be elected in accordance with chapter 13D, with reference to sections 11-15, 11-25, 12-5, 12-6, and vacancies shall be filled in accordance with section 17-7. [L 1979, c 196, pt of §2]



§10-8 - Organization; quorum; meeting.

§10-8  Organization; quorum; meeting.  The board, at its first meeting after an election, shall elect from its own membership a chairperson and a vice-chairperson who shall serve at the pleasure of the board.  Their election shall be immediately certified by the board to the lieutenant governor.

A majority of all members to which the board is entitled shall constitute a quorum to do business.  The concurrence of a majority of all members to which the board is entitled shall be necessary to make any action of the board valid; provided that due notice shall be given to all members.

Meetings shall be called and held at the call of the chair or by a quorum, as often as may be necessary for transaction of the board's business.  The board shall meet at least once annually on each of the islands of Hawaii, Maui, Molokai, Lanai, Kauai, and Oahu. [L 1979, c 196, pt of §2; am L 1985, c 158, §1]



§10-9 - Salaries; benefit; expenses.

§10-9  Salaries; benefit; expenses.  Members of the board:

(1)  Shall receive an annual salary which shall be paid:

(A)  Exclusively from revenue under section 10-13.5; and

(B)  In equal amounts, beginning with the first pay period for state employees in November of the year the member of the board is elected.

Effective July 1, 1993, and until the salary commission makes recommendations for salary, the salary of the chairperson of the board shall be $37,000 a year and the salary of other members of the board shall be $32,000 a year.  Any provision of law to the contrary notwithstanding, all members of the board shall be included in any benefit program generally applicable to officers and employees of the State;

(2)  Shall be allowed transportation fares between islands and abroad;

(3)  Shall be allowed personal expenses at the rates specified by the board while attending board meetings or while on official business as authorized by the chairperson, when those board meetings or official business shall require a member to leave the island upon which the member resides; and

(4)  Shall be allowed a protocol allowance to cover expenses incurred in the course of a member's duties and responsibilities. [L 1979, c 196, pt of §2; am L 1981, c 148, §1; am L 1989, c 290, §1; am L 1993, c 358, §3; am L 2002, c 148, §1 and c 183, §3]



§10-9.5 - Salary commission; established.

§10-9.5  Salary commission; established.  (a)  There is established a salary commission for the members of the board of trustees for the office of Hawaiian affairs.  The salary commission shall consist of seven members appointed by the governor on or before August 31, 1999, and every four years thereafter.  The members of the salary commission shall be selected from nominations submitted by native Hawaiian organizations as defined in section 673-2(c).  The members shall serve without compensation, but shall be entitled to reimbursement for necessary expenses while in the discharge of their duties and responsibilities.

(b)  Before the twentieth legislative day of the regular session of 2000 and every four years thereafter, the salary commission shall study and make recommendations for the salary of the members of the board of trustees for the office of Hawaiian affairs, and then shall be dissolved.  The recommended salary shall be effective as of the date of the recommendations unless the legislature disapproves the recommendation by adoption of a concurrent resolution prior to adjournment sine die of the legislative session in which the recommendation is submitted. [L 1993, c 358, pt of §2; am L 1999, c 191, §2]



§10-10 - Administrator; appointment, tenure, removal.

[§10-10]  Administrator; appointment, tenure, removal.  The board by a majority vote, shall appoint an administrator who shall serve without regard to the provisions of chapter 76 for a term to be determined by the board.  The board, by a two-thirds vote of all members to which it is entitled, may remove the administrator for cause at any time. [L 1979, c 196, pt of §2; am L 2000, c 253, §150]



§10-11 - Salary of the administrator.

§10-11  Salary of the administrator.  The salary of the administrator shall be established by the board; provided that such salary shall not exceed the salary of department heads or executive officers established by law.  The administrator shall be included in any benefit program generally applicable to officers and employees of the State. [L 1979, c 196, pt of §2; am L 1981, c 130, §2]



§10-12 - Assistant; staff.

§10-12  Assistant; staff.  The administrator may employ and retain such officers and employees as may be necessary to carry out the functions of the office.  Such officers and employees may be hired without regard to chapter 76, and shall serve at the pleasure of the administrator.  Officers and employees of the office of Hawaiian affairs shall be included in any benefit program generally applicable to officers and employees of the State. [L 1979, c 196, pt of §2; am L 1990, c 231, §1; am L 2000, c 253, §150]

Case Notes

Where plaintiff, terminated OHA chief financial officer, claimed that defendants, OHA administrator and trustee, in individual capacities, unlawfully deprived plaintiff of plaintiff's property and liberty without due process of law, in violation of 42 U.S.C. §1983, defendants' motion for summary judgment granted with prejudice as to these claims.  120 F. Supp. 2d 1244.



§10-13 - Appropriations; accounts; reports.

§10-13  Appropriations; accounts; reports.  Moneys appropriated by the legislature for the office shall be payable by the director of finance, upon vouchers approved by the board, or by any officer elected or appointed by the board and authorized by the board to approve such vouchers on behalf of the board.  All moneys received by or on behalf of the board shall be deposited with the director of finance and kept separate from moneys in the state treasury; except that any moneys received from the federal government or from private contributions shall be deposited and accounted for in accordance with conditions established by the agencies or persons from whom the moneys are received; and except that with the concurrence of the director of finance, moneys received from the federal government for research, training, and other related purposes of a transitory nature, and moneys in trust or revolving funds administered by the office, shall be deposited in depositories other than the state treasury and shall be reported on to the state comptroller under section 40-81, and rules prescribed thereunder.

Income derived from the sale of goods or services and income from lands and property as described in section 10-3, shall be credited to special or other funds; provided that upon the recommendation of the office, the comptroller shall establish such other separate accounts or special funds for other designated revenues as may be directed by the board or its authorized representative. [L 1979, c 196, pt of §2; am L 1981, c 37, §2; am L 1990, c 304, §§6, 16]

Case Notes

Act 304, L 1990, was invalidated by its own severability clause when amendments made to §§10-2 and 10-13.5 by Act 304 were found to conflict with the federal Forgiveness Act (Pub. L. No. 105-66, §340, 111 Stat. at 1448), leaving court with no judicially manageable standards to determine whether office of Hawaiian affairs was entitled to the specific revenues sought in the suit.  96 H. 388, 31 P.3d 901.



§10-13.3 - Interim revenue.

[§10-13.3]  Interim revenue.  Notwithstanding the definition of revenue contained in this chapter and the provisions of section 10-13.5, and notwithstanding any claimed invalidity of Act 304, Session Laws of Hawaii 1990, the income and proceeds from the pro rata portion of the public land trust under article XII, section 6 of the state constitution for expenditure by the office of Hawaiian affairs for the betterment of the conditions of native Hawaiians for each of fiscal year 1997-1998 and fiscal year 1998-1999 shall be $15,100,000. [L 1997, c 329, §2]



§10-13.5 - Use of public land trust proceeds.

§10-13.5  Use of public land trust proceeds.  Twenty per cent of all funds derived from the public land trust, described in section 10-3, shall be expended by the office, as defined in section 10-2, for the purposes of this chapter. [L 1980, c 273, §1; am L 1990, c 304, §§7, 16]

Attorney General Opinions

Legislature must again determine which income and proceeds from the public land trust lands are to go to the office of Hawaiian affairs (OHA).   Until legislature reestablishes a funding mechanism for OHA, Executive Order No. 03-03 is the only mechanism in place for transferring receipts from the use of ceded lands to OHA; receipts from the sale or transfer of biogenetic resources do not qualify for transfer under the order.  Att. Gen. Op. 03-3.

Receipts derived from ceded lands apportioned for native Hawaiians pursuant to article XII, §6 of the state constitution and this section may be transmitted directly to office of Hawaiian affairs by agencies that collect them, without legislative appropriation.  Att. Gen. Op. 03-4.

Law Journals and Reviews

The Lum Court and Native Hawaiian Rights.  14 UH L. Rev. 377.

Native Hawaiians, Self-Determination, and the Inadequacy of the State Land Trusts.  14 UH L. Rev. 519.

Hawai‘i's Justiciability Doctrine.  26 UH L. Rev. 537.

Biopiracy in Paradise?:  Fulfilling the Legal Duty to Regulate Bioprospecting in Hawai‘i.  28 UH L. Rev. 387.

Case Notes

Section contained no judicially discoverable or manageable standards that could be employed to resolve OHA's claims to twenty per cent of revenues.  69 H. 154, 737 P.2d 446.

Act 304, L 1990, was invalidated by its own severability clause when amendment to this section by Act 304 was found to conflict with the federal Forgiveness Act (Pub. L. No. 105-66, §340, 111 Stat. at 1448), leaving court with no judicially manageable standards to determine whether office of Hawaiian affairs was entitled to the specific revenues sought in the suit.  96 H. 388, 31 P.3d 901.



§10-13.6 - Public land trust conveyed for the development of housing projects.

§10-13.6  Public land trust conveyed for the development of housing projects.  (a)  This section applies to the revenue derived from land of the public land trust as designated in subsection (e) that is conveyed by the department of land and natural resources to the Hawaii housing finance and development corporation for the development of housing projects as defined under section 201H-1. The amount due to the office shall be determined by multiplying the fair market value of the land by twenty per cent.  For the purpose of this section:

"Fair market value" means the amount of money that a purchaser willing but not obliged to buy the land would pay to an owner willing but not obliged to sell it, taking into consideration the highest and best use of the land.

"Highest and best use" means the most profitable, probable, and legal use to which the land can be put.

(b)  Fair market value shall be determined on a per acre basis pursuant to appraisals performed in conformance with the uniform standards of professional appraisal practice as adopted by the department of commerce and consumer affairs, not more than ninety days before the conveyance of the land to the Hawaii housing finance and development corporation.  The appraisals shall be performed by two disinterested appraisers each of whose services shall be contracted by the department of land and natural resources and the office, respectively.  If the land is of the public land trust and sugarcane lands, as defined by article XII, section 1 of the state constitution, the office and the department of Hawaiian home lands shall contract the services of one appraiser.  The parties shall contract the services of the appraisers within thirty business days after the department of land and natural resources gives written notice to the office, together with the department of Hawaiian home lands if the land is of the public land trust and sugarcane lands, of the proposed conveyance of the land to the Hawaii housing finance and development corporation.

If any party fails or refuses to contract the services of an appraiser, then the other party may petition the circuit court in the county where the land is located to appoint the other of the two appraisers.  If the two appraisers are unable to agree on a fair market value, then within thirty days thereafter, the department of land and natural resources and the office, together with the department of Hawaiian home lands if the land is of the public land trust and sugarcane lands, shall contract for the services of a mutually agreed upon third appraiser and the decision of the majority of the appraisers shall be final with respect to determination of the fair market value of the land.  If the department of land and natural resources and the office, together with the department of Hawaiian home lands if the land is of the public land trust and sugarcane lands, are unable to agree on the selection of the third appraiser, any party may petition the circuit court in the county where the land is located to appoint the third appraiser.

(c)  The amount due to the office shall be due and payable by the State on the date of conveyance of the land to the Hawaii housing finance and development corporation.  Payment to the office may be in the form of public lands or moneys.  If payment is to be in the form of public lands, the lands shall be mutually agreed upon by the department of land and natural resources and the office, and shall be of value comparable to the amount due to the office.  Any monetary payment shall be an obligation of the Hawaii housing finance and development corporation.  Any portion of that amount that is not paid on the date of conveyance shall be subject to simple interest annually, established pursuant to the fifteen year treasury rate at the time of the conveyance and payable annually by the State to the office.

(d)  Twenty per cent of the revenue received by the Hawaii housing finance and development corporation from commercial, industrial, or other nonresidential use of the land shall be paid annually to the office; provided that:

(1)  The office shall not receive payment under this subsection until the Hawaii housing finance and development corporation recovers all moneys previously paid to the office for that portion of land used for commercial, industrial, or other nonresidential purposes;

(2)  If borrowed moneys are used to finance the development of land for commercial, industrial, or other nonresidential purposes, annual payments due to the office under this subsection shall be made pursuant to the following order of priority:

(A)  The Hawaii housing finance and development corporation satisfies as a first priority the amount computed annually on the pro rata portion (not the total debt service over the life of the debt) of its total debt service on the borrowed moneys;

(B)  The Hawaii housing finance and development corporation satisfies as a second priority its operating expense obligations directly incurred from the development and operation of land used for commercial, industrial, or other nonresidential purposes in an amount not exceeding one per cent of the revenues for the project; and

(C)  After the first and second priorities are satisfied, the Hawaii housing finance and development corporation shall make annual payments due to the office under this subsection from any remaining revenues; and

(3)  In the event of a sale of land used for commercial, industrial, or other nonresidential purposes, the office shall receive twenty per cent of the revenue received by the Hawaii housing finance and development corporation.

(e)  This section shall only apply to the Hawaii housing finance and development corporation's developments known as the villages of Leali‘i, Maui, and villages of La‘i‘opua, Hawaii. [L 1992, c 318, §1; am L 1997, c 350, §§14, 15; am L 2005, c 196, §26(b); am L 2006, c 180, §16; am L 2007, c 249, §2]



§10-14 - REPEALED.

§10-14  REPEALED.  L 1990, c 221, §4.



§10-14.5 - Budget preparation and submission; auditing.

[§10-14.5]  Budget preparation and submission; auditing.  (a)  The budget, six-year program and financial plan, and the variance report of the office of Hawaiian affairs shall be submitted by the board to the legislature and to each member thereof in accordance with the budget submission schedule specified for the governor in chapter 37 and shall contain the program information specified in that chapter that is applicable to the office of Hawaiian affairs.  Not less than twenty days prior to the convening of each regular session of the legislature, the office of Hawaiian affairs shall submit to the legislature an accounting of the expenditures made in the prior fiscal year, by account code and budget program.  By November 1 of each year preceding a legislative session in which a budget is to be submitted, the board shall provide written notification to the governor of the proposed total expenditures, by cost categories and sources of funding, and estimated revenues of the office of Hawaiian affairs for each fiscal year of the next fiscal biennium.

(b)  The board shall provide opportunities for beneficiaries in every county to participate in the preparation of each biennial and supplemental budget of the office of Hawaiian affairs.  These opportunities shall include an accounting by trustees of the funds expended and of the effectiveness of programs undertaken.

(c)  The office shall be subject to governmental audit. [L 1990, c 221, pt of §2]



§10-14.6 - Legislative review.

[§10-14.6]  Legislative review.  The legislature shall consider the board's proposed program and financial plan; evaluate alternatives to the board's recommendations; and appropriate any general fund portion of the budget and any matching special fund appropriations. [L 1990, c 221, pt of §2]



§10-14.55 - Audit and report.

[§10-14.55]  Audit and report.  The auditor shall conduct an audit of the office at least once every four years and shall submit a report on findings and recommendations to the governor and the legislature on or before the convening of the next immediate legislative session.  The first audit report shall be submitted no later than January 15, 1996. [L 1993, c 358, pt of §2]



§10-15 - Annual report.

§10-15  Annual report.  The board shall prepare and make public their annual report which shall include an enumeration of their activities, income, and expenditures during the year.  The annual report for the previous fiscal year shall be submitted to the governor and the legislature ten days prior to the convening of each regular session of the legislature.  The board shall prepare and submit special reports as may be required by the legislature. [L 1979, c 196, pt of §2; am L 1990, c 221, §3]



§10-15.5 - REPEALED.

§10-15.5  REPEALED.  L 1990, c 304, §§14, 16.

Note

Act 304, Session Laws of Hawaii 1990, was invalidated by its own severability clause because amendments made to §§10-2 and 10-13.5 by Act 304 were found to conflict with the federal Forgiveness Act (Pub. L. No. 105-66, §340, 111 Stat. at 1448); thus, §14 of Act 304, codified as §10-15.5, is repealed.



§10-16 - Suits.

[§10-16]  Suits.  (a)  The office may sue and be sued in its corporate name.  The State shall not be liable for any acts or omissions of the office, its officers, employees, and the members of the board of trustees, except as provided under subsection (b).

(b)  In matters of tort, the office, its officers and employees, and the members of the board shall be subject to suit only in the manner provided for suits against the State under chapter 662.

(c)  In matters of misapplication of funds and resources in breach of fiduciary duty, board members shall be subject to suit brought by any beneficiary of the public trust entrusted upon the office, either through the office of the attorney general or through private counsel.

(d)  In matters involving other forms of remedies, the office, its officers and employees, and the members of the board shall be subject to suit as provided by any other provision of law and by the common law. [L 1979, c 196, pt of §2]

Case Notes

Where plaintiff office of Hawaiian affairs brought suit in its own corporate name under this section, rather than as an agency of the State on behalf of the people of the State, §657-1.5 did not exempt plaintiff from the statute of limitations for bringing a suit under §673-10.  110 H. 338, 133 P.3d 767.



§10-17 - Grants; conditions and qualifications.

§10-17  Grants; conditions and qualifications.  (a)  Applications for grants shall be made to the office and contain such information as the office shall require.  At a minimum, the applicant shall show:

(1)  The name of the requesting organization or individual;

(2)  The purpose for the grant;

(3)  The service to be supported by the grant;

(4)  The target group to be benefited;

(5)  The cost of the grant; and

(6)  That the grant shall be used for activities that are consistent with the purposes of this chapter.

(b)  Grants shall only be awarded if:

(1)  The applicant has applied for or received all applicable licenses and permits, when such is required to conduct the activities or provide the services for which a grant is awarded;

(2)  The applicant agrees to comply with applicable federal, state, and county laws;

(3)  The grant shall not be used for purposes of entertainment or perquisites;

(4)  All activities and improvements undertaken with funds received shall comply with all applicable federal, state, and county statutes and ordinances, including applicable building codes and agency rules; and

(5)  The applicant will indemnify and hold harmless the office, the State of Hawaii, its officers, agents, and employees from and against any and all claims arising out of or resulting from activities carried out or projects undertaken with funds provided hereunder, and procure sufficient insurance to provide this indemnification if requested to do so by the office.

(c)  To receive a grant, an applicant shall:

(1)  Be:

(A)  A for-profit subsidiary of a nonprofit organization incorporated under the law of the State;

(B)  A nonprofit community-based organization determined to be exempt from federal income taxation by the Internal Revenue Service;

(C)  A cooperative association; or

(D)  An individual, who in the board's determination, is able to provide the services or activities proposed in the application for a grant;

(2)  In the case of a nonprofit organization, have a governing board whose members have no material conflict of interest and serve without compensation, have bylaws or policies that describe the manner in which business is conducted and policies relating to nepotism and management of potential conflict of interest situations, and employ or contract with no two or more members of a family or kin of the first or second degree of consanguinity unless specifically permitted by the office;

(3)  Agree to make available to the office all records the applicant may have relating to the operation of the applicant's activity, business, or enterprise, to allow the office to monitor the applicant's compliance with the purpose of this chapter; and

(4)  Establish, to the satisfaction of the office, that sufficient funds are available for the effective operation of the activity, business, or enterprise for the purpose for which the grant is awarded.

(d)  Every grant shall be:

(1)  Monitored by the office to ensure compliance with this chapter and the purposes and intent of the grant; and

(2)  Evaluated annually to determine whether the grant attained the intended results in the manner contemplated.

(e)  Grants made by the office under this chapter may be made without regard to chapters 103D and 103F. [L 2002, c 182, §1; am L 2003, c 9, §2]



§10-18 - Hui ‘Imi advisory council.

[§10-18]  Hui ‘Imi advisory council.  (a)  There is established a Hui ‘Imi advisory council, to be placed within the office of Hawaiian affairs for administrative purposes only.  The advisory council shall consist of representatives from the following:

(1)  Office of Hawaiian affairs;

(2)  Department of education;

(3)  Department of Hawaiian home lands;

(4)  Department of health;

(5)  Department of human services;

(6)  Department of business, economic development, and tourism;

(7)  Department of land and natural resources;

(8)  University of Hawaii;

(9)  House of representatives standing committee with primary jurisdiction over Hawaiian affairs;

(10)  Senate standing committee with primary jurisdiction over Hawaiian affairs;

(11)  Alu Like, Inc.;

(12)  The Association of Hawaiian Civic Clubs;

(13)  E Ola Mau;

(14)  The Kamehameha Schools;

(15)  The Lunalilo Home;

(16)  The Native Hawaiian Culture and Arts Program of the Bernice Pauahi Bishop Museum;

(17)  The Native Hawaiian Legal Corporation;

(18)  Papa Ola Lokahi;

(19)  The Queen Lili‘uokalani Children's Center;

(20)  Council for Native Hawaiian Advancement; and

(21)  Any other agency, organization, or entity that expresses interest to participate in fulfilling the advisory council's mandate.

The advisory council shall make a good faith effort to include as members other public and private agencies, organizations, or entities that express interest in fulfilling the advisory council's mandate.

(b)  Each member shall be appointed by the director or other chief executive of the member's organization within forty-five days following July 1, 2003.  The advisory council members shall select a chairperson and establish procedural rules for its internal administration.  The rules shall be exempt from the public notice and hearing provisions of chapter 91.  Administrative expenses of the advisory council, such as photocopying, postage, stationery, and office supplies incidental to the performance of members' duties may be reimbursed out of appropriations made to the advisory council, but members of the advisory council shall otherwise serve without compensation and without reimbursement for travel expenses.

(c)  The Hui ‘Imi advisory council shall:

(1)  Serve as a liaison between public and private entities serving the Hawaiian community in the planning and development of collaborative public and private endeavors;

(2)  Investigate the issues described in the Hui ‘Imi task force report volumes I and II and such other issues affecting Hawaiians as the advisory council shall designate; and

(3)  Submit a report of its findings and recommendations, which report shall include an action plan for the implementation of the Hui ‘Imi task force report volumes I and II, with a view toward incorporating the action plan into the state general plan.  The report shall be submitted to the governor and the legislature no later than twenty days prior to the convening of the regular session of 2005. [L 2003, c 42, §2]

Revision Note

"July 1, 2003" substituted for "the effective date of this Act".



§10-19 - Hawaiian registry.

[§10-19]  Hawaiian registry.  The office shall establish and maintain a registry of all Hawaiians wherever such persons may reside.  Inclusion of persons in the Hawaiian registry shall be based upon genealogical records sufficient to establish the person's descent from the aboriginal peoples inhabiting the Hawaiian Islands in 1778. [L 2003, c 217, §1]



§10-21 - Definitions.

[PART II.]  REVENUE BONDS

§10-21  Definitions.  Whenever used in this part:

"Office project" or "project" means:

(1)  The lawful acquisition of any property, real, personal, or mixed, tangible or intangible, or any interests therein, pursuant to section 10-4(2);

(2)  Any capital improvement projects on lands held by the office pursuant to section 10-4(2) or in the public land trust, including but not limited to the construction of buildings and other improvements; infrastructure development, and other enterprises which are acquired, constructed, reconstructed, rehabilitated, improved, altered, or repaired by or on behalf of the office;

(3)  Pilot projects, demonstrations, or both, where those projects or demonstrations fulfill criteria established by the board, pursuant to section 10-5(7); and

(4)  Any other projects determined by rules adopted by the board pursuant to chapter 91 to be for the betterment of native Hawaiians and are consistent with the purposes of this chapter.

"Reserves" means reserves required or permitted in the covenants in the resolution or resolutions of the board authorizing the obtaining of loans or issuance of revenue bonds under this part.

"Revenue bonds" means revenue bonds, interim certificates, notes, debentures, or other evidence of indebtedness of the board authorized by or issued under this part.

"Revenues of the office" or "office's revenue" means all rates, rentals, fees and charges, and user taxes, received by the office of Hawaiian affairs, and all money and revenue derived from the operations of the office of Hawaiian affairs, other than:

(1)  General appropriations; and

(2)  Funds, the terms of which preclude their being used for payment of the costs of construction or costs of maintenance of an office project or the payment of principal or interest of revenue bonds.

For purposes of the issuance of revenue bonds, the office of Hawaiian affairs or any office project or projects shall constitute a public undertaking, improvement, or system. [L 1994, c 283, pt of §2(2); am L 2009, c 146, §3]



§10-22 - Powers of the board.

§10-22  Powers of the board.  In addition to the powers which it now possesses, the board shall have power to:

(1)  Prescribe and collect rents, fees, and charges for the use of or services furnished by any office project or the facilities thereof;

(2)  Issue revenue bonds under this chapter, in such principal amounts as may be authorized by the legislature from time to time, to finance in whole or in part the cost of construction or maintenance, or both, of any office project, including reserves therefor;

(3)  Pledge to the punctual payment of such revenue bonds and interest thereon, the revenue of the office project or projects for the construction or maintenance of which the bonds have been issued, or the revenues of the office, or both, in an amount sufficient to pay such bonds and interest as the same become due and to create and maintain reasonable reserves therefor; and

(4)  Advance such moneys of the office, not otherwise required, as are necessary to pay the expenses incurred in making the preparations for the initial issuance of revenue bonds under this part, and to take any other action necessary or proper for carrying into execution and administering this part, including providing for the full use of office projects in every way conducive to the furtherance of any or all purposes of the office. [L 1994, c 283, pt of §2(2); am L 2009, c 146, §5]



§10-23 - Authorization of office projects and revenue bonds.

[§10-23]  Authorization of office projects and revenue bonds.  Authorization of construction, maintenance, or both, of an office project or projects and authorization for issuance of revenue bonds under this part shall be by resolution or resolutions of the board.  The resolution may be adopted at the same meeting at which it is introduced by a majority of all the members of the board then in office and shall take effect immediately upon adoption. [L 1994, c 283, pt of §2(2)]



§10 24 - Revenue bond anticipation notes.

[§10‑24]  Revenue bond anticipation notes.  In anticipation of the issuance under this part of revenue bonds authorized by the board and of the receipt of the proceeds of sale of the bonds, the board shall have power to issue and sell bond anticipation notes for the purposes for which the bonds have been authorized, the maximum principal amount of which shall not exceed the authorized principal amount of the bonds.  The notes shall be payable solely from and secured solely by the proceeds of the sale of the bonds in anticipation of which the notes are issued and the revenues from which would be payable and by which would be secured the bonds; provided that to the extent the principal of the notes is paid from moneys other than the proceeds of the sale of the bonds, the maximum amount of bonds in anticipation of which the notes are issued that has been authorized shall be reduced by the amount of the notes so paid.  The issuance of the notes and the details thereof shall be governed by this part with respect to bonds as applicable; provided that:

(1)  Each note, together with all renewals and extensions, or refundings by other notes issued under this section, shall mature within five years from the date of the original note; and

(2)  The notes may be sold at public or private sale, as the board may determine. [L 1994, c 283, pt of §2(2)]



§10-25 - Revenue bonds.

§10-25  Revenue bonds.  (a)  Revenue bonds shall be issued in the name of the board, may be in one or more series, may be in the denomination or denominations, may bear the date or dates, may mature at the time or times not exceeding fifty years from their respective dates, may bear interest at the rate or rates payable at the time or times at the place or places within or without the State, may carry the registration privileges as to principal alone or as to both principal and interest, may be subject to the terms or redemption with or without premium, may be executed in the manner, may contain the terms, covenants, and conditions, and may be in such form as the resolution authorizing the issuance of the bonds, or subsequent resolutions may provide.

(b)  The board may acquire policies of insurance and enter into banking arrangements upon terms and conditions as the board may deem necessary or desirable, at the time of delivery of an issue of revenue bonds or a later date as the board deems in the best interest of the office, including contracting for a support facility or facilities as permitted in section 10-25.5, and contracting for interest rate swaps, swaptions, interest rate floors, and other similar contracts to hedge or reduce the amount or duration of payment, rate, spread, or similar risk, or to reduce the cost of borrowing when used in conjunction with revenue bonds issued pursuant to this chapter.

(c)  The board may make arrangements as may be necessary or proper for the sale of each issue of revenue bonds or part thereof as are issued pursuant to this chapter, including arranging for the preparation and printing of the revenue bonds, the official statement, and any other documents or instruments deemed required for the issuance and sale of revenue bonds and retaining financial, accounting, and legal consultants, all upon terms and conditions as the board deems advisable and in the best interest of the State and the office.  The board may offer the revenue bonds at competitive sale or may negotiate the sale of the revenue bonds to any person or group of persons, to the United States, or any board, agency, instrumentality, or corporation thereof, to the employees' retirement system of the State, to any political subdivision of the State, or to any board, agency, instrumentality, public corporation, or other governmental organization of the State or of any political subdivision thereof.

The sale of the revenue bonds by the board by negotiation shall be at a price or prices, and upon terms and conditions, and the revenue bonds shall bear interest at a rate or rates or varying rates determined from time to time, in the manner as the board shall approve.

The sale of the revenue bonds by the board at competitive sale shall be at a price or prices and upon terms and conditions, and the revenue bonds shall bear interest at a rate or rates or varying rates determined from time to time in the manner as specified by the successful bidder.  The revenue bonds shall be sold in the manner provided in section 39-55.

(d)  The board may delegate the responsibility for the sale and the fixing of the terms and details of revenue bonds and such other determinations or actions as may be provided by resolution of the board, to the chairperson of the board, the administrator, or another designated officer.

(e)  All public officers and bodies of the State, all political subdivisions, all insurance companies and associations, all banks, savings banks, and savings institutions, including building or savings and loan associations, all credit unions, all trust companies, all personal representatives, guardians, trustees, and all other persons and fiduciaries in the State who are regulated by law as to the character of their investment, may legally invest funds within their control and available for investment in revenue bonds issued under this chapter.  The purpose of this subsection is to authorize any person, firm, corporation, association, political subdivision, body, or officer, public or private, to use any funds owned or controlled by them, including, without prejudice to the generality of the foregoing, sinking, insurance, investment, retirement, compensation, pension, or trust funds, and funds held on deposit, for the purchase of any revenue bonds issued under this chapter. [L 1994, c 283, pt of §2(2); am L 2009, c 146, §6]



§10-25.5 - Support facility for variable rate revenue bonds.

[§10-25.5]  Support facility for variable rate revenue bonds.  If revenue bonds issued pursuant to this chapter are issued bearing interest at a rate or rates that vary from time to time or with a right of holders to tender the revenue bonds for purchase, or both, the board may contract for a support facility or facilities and remarketing arrangements as are required to market the revenue bonds to the greatest advantage of the board and the office upon such terms and conditions as the board deems necessary and proper.

The board may enter into contracts or agreements with the entity or entities providing a support facility; provided that any contract or agreement shall provide, in essence, that any amount due and owing by the board under the contract or agreement on an annual basis shall be payable from the revenue of the office; provided further that any obligation issued or arising pursuant to the terms of the contract or agreement in the form of revenue bonds, notes, or other evidences of indebtedness shall only arise at such time as either:

(1)  Moneys or securities have been irrevocably set aside for the full payment of a like principal amount of revenue bonds issued pursuant to this chapter; or

(2)  A like principal amount of the issue or series of revenue bonds to which the support facility relates are held in escrow by the entity or entities providing the support facility. [L 2009, c 146, §2]



§10-26 - CUSIP numbers.

[§10-26]  CUSIP numbers.  The board in its discretion may provide that CUSIP identification numbers shall be imprinted on revenue bonds issued under this part.  In the event such numbers are imprinted on any such bonds:

(1)  No such number shall constitute a part of the contract evidenced by the particular bonds upon which it is imprinted; and

(2)  No liability shall attach to the board or any officer or agent thereof or the State or any officer thereof, including any fiscal agent, paying agent, or registrar for such bonds, by reason of such numbers or any use made thereof, including any use thereof made by the board, the State, any such officer or any such agent, or by reason of any inaccuracy, error, or omission with respect thereto or in such use.

The board in its discretion may require that all cost of obtaining and imprinting such numbers shall be paid by the purchaser of such bonds.  For the purposes of this section, the term "CUSIP identification numbers" means the numbering system adopted by the Committee for Uniform Security Identification Procedures formed by the Securities Industry Association. [L 1994, c 283, pt of §2(2)]



§10-27 - Covenants in resolution authorizing revenue bonds.

§10-27  Covenants in resolution authorizing revenue bonds.  Any resolution or resolutions authorizing the issuance of revenue bonds under this part may contain covenants as to:

(1)  The purpose or purposes to which the proceeds of the sale of revenue bonds may be applied; the use and disposition of such proceeds; the investment thereof pending such use and disposition; and the use and disposition of the income from such investment;

(2)  The use and disposition of the revenue of the office project or projects for the construction or maintenance of which the revenue bonds are issued are to be included; the use and disposition of the revenue of all office projects, and of the revenues of the office, including the creation and maintenance of reserves; the investment of such revenues and of the moneys in such reserves; and the use and disposition of the income from such investments;

(3)  The minimum amount of revenues to be produced by the office projects or the office, over and above the amount required to be produced by the first sentence and paragraphs (1) to (3) of section 10‑31;

(4)  The use and disposition of the proceeds of the sale of any office project, or part thereof;

(5)  The construction and maintenance of any office project other than the office project or projects for the construction or maintenance of which revenue bonds are issued;

(6)  The issuance of other or additional revenue bonds payable either from the revenue of the office project or projects for the construction or maintenance of which the revenue bonds are issued or the revenue of the office or payable from the revenue of other office projects;

(7)  The maintenance of the office project, including the creation by the board of such supervisory positions, which shall not be subject to chapter 76, as are necessary to facilitate the issuance of revenue bonds by ensuring the adequacy of revenues;

(8)  The insurance to be carried on office projects and the use and disposition of insurance moneys;

(9)  Books of account and inspection and audit thereof;

(10)  A procedure by which the terms and conditions of the bond resolution or indenture may be subsequently amended or modified with the consent of the board, the vote or written assent of the holders of bonds or any proportion of the holders, or any trustee thereof; and

(11)  The terms and conditions upon which the holders of bonds evidencing the obligation to repay loans, or any proportion of the holders, or any trustee thereof, shall be entitled to the appointment of a receiver by any court of competent jurisdiction, which court shall have jurisdiction in such proceedings, and which receiver may enter and take possession of the office project or projects, maintain them, prescribe rents, fees, and charges, and collect, receive, and apply all revenue thereafter arising therefrom in the same manner as the board itself might do, but the receiver shall have no power, nor be granted any power, to utilize, or permit the utilization of, any office project other than in a manner consistent with and in furtherance of the purposes of the office.

This part and any such resolution or resolutions shall be a contract with the holders of bonds issued under this part, and the duties of the board and any such resolution or resolutions shall be enforceable by any bondholder by mandamus or other appropriate suit, action, or proceeding in any court of competent jurisdiction. [L 1994, c 283, pt of §2(2); am L 2000, c 253, §150; am L 2008, c 16, §1]



§10-28 - Validity of bonds.

§10-28  Validity of bonds.  Revenue bonds issued under this part shall bear the manual signatures of the chairperson of the board and the administrator, and shall be sealed with the seal of the board or in lieu thereof shall bear a lithographed or engraved facsimile of such seal.  If the board designates a registrar other than itself for the revenue bonds, the resolution authorizing the revenue bonds may provide that none of the revenue bonds shall be valid or obligatory for any purpose unless authenticated by the registrar.  If the resolution so provides, then all signatures of the board upon the revenue bonds may be facsimiles of the signatures, and the revenue bonds shall be valid and obligatory only if authenticated by the manual signature of an authorized officer or signatory of the registrar.  Revenue bonds bearing the signature of officers in office at the date of the signing thereof shall be valid and binding obligations, notwithstanding that before the delivery thereof and payment therefor any or all of the persons whose signatures appear thereon shall have ceased to be officers.  The validity of the bonds shall not be dependent on nor affected by the validity or regularity of any proceedings relating to the construction or maintenance of the office project or projects for which the bonds were issued.  The resolution authorizing the issuance of revenue bonds may provide that the bonds shall contain a recital that they are issued pursuant to this part, which recital shall be conclusive evidence of their validity and of the regularity of their issuance. [L 1994, c 283, pt of §2(2); am L 2009, c 146, §7]



§10-29 - Bonds.

[§10-29]  Bonds.  The resolution or resolutions authorizing the issuance of revenue bonds may pledge to the payment thereof all or any part of the revenue of an office project or projects or the office, and the pledge shall constitute a lien on the revenue of such project or projects to the extent and in the manner in the resolution or resolutions provided prior and paramount to any claim or other obligation of any nature against the revenue so pledged subsequently arising or subsequently incurred.  The board may provide in the resolution or resolutions that all revenue bonds of the same issue shall be equally and ratably secured without priority by reason of number, date, or maturity of the bonds, date of sale, execution, or delivery thereof.  Any pledge of revenues contained in any resolution or resolutions adopted under this part shall be valid and binding from and after the adoption of the resolution or resolutions without physical delivery of the revenues therein pledged or the necessity of any further action by the State or the board, or any officer or agent of either the State or board. [L 1994, c 283, pt of §2(2)]



§10-30 - Payment and security of revenue bonds; revenue bonds not a debt of the State.

§10-30  Payment and security of revenue bonds; revenue bonds not a debt of the State.  Revenue bonds issued under this part shall be payable from and secured solely by the revenues of the office project or projects or revenues of the office pledged to the payment thereof, or both, and those revenues shall be applied to the payment in accordance with the provisions of this part and the resolution or resolutions authorizing the issuance of the revenue bonds.  No holder or holders of any revenue bonds issued under this part shall have the right to compel any exercise of the taxing power of the State or the making of any appropriation to pay the revenue bonds, or interest thereon.  Each revenue bond shall recite in substance that the revenue bond, including interest thereon, is payable solely from and secured by the revenue pledged to the payment thereof, and that the bond does not constitute a general or moral obligation or indebtedness of the State within the meaning of any law. [L 1994, c 283, pt of §2(2); am L 2009, c 146, §8]



§10-31 - Office of Hawaiian affairs projects to be self-supporting.

§10-31  Office of Hawaiian affairs projects to be self-supporting.  The board shall impose and collect rates, rents, fees, and charges for the use or enjoyment and services of the facilities of each office project, and shall revise such rates, rents, fees, and charges, whenever necessary, or direct all or any portion of the revenues of the office, so that in the aggregate, the revenues of the office project and the revenues of the office shall produce revenue at least sufficient to:

(1)  Pay the cost of maintenance of the office project or projects, including reserves therefor;

(2)  Pay when due all bonds and interest thereon, for the payment of which the revenue is or has been pledged, charged, or otherwise encumbered, including reserves therefor;

(3)  Reimburse the general fund of the State for any bond requirements on general obligation bonds issued for an office project or projects to the extent required by law; and

(4)  Carry out all covenants and provisions of the resolution or resolutions authorizing the issuance of revenue bonds.

Neither this section nor any other section of this part shall preclude the making of appropriations to the board, the acceptance of gifts by the board, or the use of revenues of the office or other funds derived from the sale of stocks, bonds, or other assets in the possession of the board to pay all or part of the costs of construction, of maintenance, or both, of any or all office projects.

All moneys received pursuant to this section shall be administered as trust funds, as provided by this chapter, and in separate accounts designated for each office project. [L 1994, c 283, pt of §2(2); am L 2009, c 146, §9]



§10 32 - Office of Hawaiian affairs project and bonds exempt from taxation.

[§10‑32]  Office of Hawaiian affairs project and bonds exempt from taxation.  The property and revenue of any office project shall be exempt from all state, county, and municipal taxation and assessments.  Revenue bonds issued under this part, and all income therefrom shall be exempt from all state, county, and municipal taxation except inheritance, transfer, and estate taxes. [L 1994, c 283, pt of §2(2)]



§10 33 - Powers herein, additional to other powers.

[§10‑33]  Powers herein, additional to other powers.  The powers conferred by this part shall be in addition and supplemental to the powers conferred by any other general, special, or local law.  Insofar as this part is inconsistent with any other general, special, or local law this part shall be controlling. [L 1994, c 283, pt of §2(2)]



§10 34 - Funding and refunding bonds; authorization and purpose.

[§10‑34]  Funding and refunding bonds; authorization and purpose.  The board may provide for the issuance of revenue bonds (herein referred to as refunding bonds) for the purpose of refunding, redeeming, or retiring at or at any time before maturity or at any time before the first date upon which the outstanding bonds to be refunded may be called for redemption, any bonds issued under this part, including any bonds which the holders may consent to be paid or refunded even though the bonds are not matured or are not callable or redeemable, and for the purpose of funding indebtedness not evidenced by revenue bonds but which was incurred for purposes for which revenue bonds may be issued pursuant to this part.  The rate or rates of interest borne by the refunding bonds shall not be affected or limited by the rate or rates of interest borne by the bonds to be refunded or the indebtedness to be funded.  All provisions of this part applicable to the issuance of revenue bonds shall be complied with in the issuance of refunding bonds.  Refunding bonds shall be sold as provided in section 10‑25, or the board may, in its discretion, provide for the exchange of refunding bonds for a like principal amount of outstanding bonds for the refunding of which the issuance of such refunding bonds has been authorized, whether or not the interest rate on the refunding bonds is higher than the interest rate on the bonds refunded thereby. [L 1994, c 283, pt of §2(2)]



§10-35 - Funding and refunding bonds; principal amount.

[§10-35]  Funding and refunding bonds; principal amount.  Refunding bonds may be issued in a principal amount sufficient to provide funds for the payment of all bonds or indebtedness to be funded or refunded thereby, and for the payment of all expenses paid or incurred in connection with the calling, redeeming, retiring, or paying of such indebtedness or outstanding bonds, and the issuance of such refunding bonds.  The expenses may include the amount necessary for the payment of interest upon the indebtedness to be funded or the bonds to be refunded to the maturity or redemption date thereof, the amount necessary for the payment of interest upon the refunding bonds from the date of delivery thereof to the date upon which the principal of the outstanding bonds to be refunded will be paid whether at maturity or pursuant to a call for redemption thereof, or pursuant to agreement with the holders thereof, plus in any case the amount of the premium, if any, required to be paid in order to call or retire the bonds to be required. [L 1994, c 283, pt of §2(2)]



§10-36 - Limitation of authority.

[§10-36]  Limitation of authority.  Notwithstanding any other provision to the contrary, nothing in this part shall be construed to authorize the board to incur any indebtedness contrary to Article VII, sections 12 and 13, of the Constitution of the State or to incur any indebtedness which would not qualify for exclusion from the total indebtedness of the State under section 13(2), Article VII. [L 1994, c 283, pt of §2(2)]









TITLE 2 - ELECTIONS

CHAPTER 11 - [NEW] ELECTIONS, GENERALLY

§11-1 - Definitions.

PART I.  GENERAL PROVISIONS

§11-1  Definitions.  Whenever used in this title, the words and phrases in this title shall, unless the same is inconsistent with the context, be construed as follows:

"Ballot", a ballot including an absentee ballot is a written or printed, or partly written and partly printed paper or papers containing the names of persons to be voted for, the office to be filled, and the questions or issues to be voted on.  A ballot may consist of one or more cards or pieces of paper, or one face of a card or piece of paper, or a portion of the face of a card or piece of paper, depending on the number of offices, candidates to be elected thereto, questions or issues to be voted on, and the voting system in use.  It shall also include the face of the mechanical voting machine when arranged with cardboard or other material within the ballot frames, containing the names of the candidates and questions to be voted on.

"Chief election officer", the individual appointed by the elections commission pursuant to section 11-1.6 to supervise state elections.

"Clerk", the county clerks of the respective counties.

"County", the counties of Hawaii, Maui, Kauai, and the city and county of Honolulu, as the context may require.  For the purposes of this title, the county of Kalawao shall be deemed to be included in the county of Maui.

"Election", all elections, primary, special primary, general, special general, special, or county, unless otherwise specifically stated.

"Election officials", precinct officials and other persons designated as officials by the chief election officer.

"Hawaiian", any descendant of the aboriginal peoples inhabiting the Hawaiian Islands which exercised sovereignty and subsisted in the Hawaiian Islands in 1778, and which peoples thereafter have continued to reside in Hawaii.

"Office", an elective public office.

"Political party" or "party", a political party qualified under part V of this chapter.

"Precinct", the smallest political subdivision established by law.

"Primary", a preliminary election in which the voters nominate candidates for office as provided for in chapter 12.

"Runoff election" means any single election required by county charters preceded by an election that failed to elect a candidate.

"Service bureau" means a firm registered to do business in the State and whose principal business is furnishing data processing services.

"Special election", any single election required by law when not preceded by an election to nominate those candidates whose names appear on the special election ballot.

"Special primary election" and "special general election", elections held only (a) whenever any vacancy occurs in the offices of United States senator, United States representative, state senator, or state representative because of failure to elect a person at an uncontested general election or (b) as specified in county charters.

"Voter", any person duly registered to vote.

"Voter turnout", means the total number of voters at an election as determined by the number of ballot cards tabulated by the computer or of paper ballots counted by the precinct officials.  When there is more than one ballot card issued to each voter, "voter turnout" means the total count of the alpha ballot card with the highest number of cards tabulated by the computer.  Ballots that are blank or ballots that are rejected for any reason shall be included in the count of the total number of voters.

"Voting system", the use of paper ballots, electronic ballot cards, voting machines, or any system by which votes are cast and counted. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(a); am L 1979, c 196, §3; am L 1980, c 264, §1(a); am L 1987, c 232, §1; am L 1990, c 156, §4; am L Sp 1995, c 27, §§3, 15; am L 1996, c 239, §1; am L 1998, c 22, §1; am L 1999, c 141, §§3, 4; am L 2004, c 57, §7]



§11-1.5 - Office of elections established.

§11-1.5  Office of elections established.  (a)  There is established an office of elections to provide support to the chief election officer.  The office shall be placed within the department of accounting and general services for administrative purposes.  The chief election officer shall be the administrator of the office of elections.  Except for exercising the right to vote, the full-time employees of the office of elections shall not support, advocate, or aid in the election or defeat of any candidate for public office.

(b)  The office of elections shall provide staff support to the elections commission, as requested by the elections commission. [L Sp 1995, c 27, pt of §2, §15; am L 1999, c 141, §§3, 5; am L 2003, c 117, §2; am L 2004, c 57, §8]



§11-1.6 - Appointment of the chief election officer; requirements; term; restrictions; salary; reappointment; removal.

§11-1.6  Appointment of the chief election officer; requirements; term; restrictions; salary; reappointment; removal.  (a)  The chief election officer shall be appointed by the elections commission, without regard to chapter 76.  The appointment shall not be subject to the advice and consent of the senate.  In the event of a vacancy, the elections commission shall meet expeditiously to select and appoint a new chief election officer to serve the remainder of the unexpired term.

(b)  The person appointed to be chief election officer shall be a citizen of the United States, a resident of the State, and a registered voter of the State.

(c)  The chief election officer shall serve for a term of four years.  The term shall begin on February 1 following the appointment.

(d)  The chief election officer shall devote full time to the duties of the office and shall hold no other public office during the individual's term of office.  Except for exercising the right to vote, the individual shall not support, advocate, or aid in the election or defeat of any candidate for public office.  The chief election officer shall refrain from financial and business dealings that tend to reflect adversely on the individual's impartiality, interfere with the proper performance of election duties, or exploit the individual's position.  Subject to the requirements above, the individual may hold and manage investments, including real estate, and engage in other remunerative activity, but shall not serve as an officer, director, manager, advisor, or employee of any business.

(e)  The chief election officer shall be paid a salary not to exceed eighty-seven per cent of the salary of the director of human resources development.

(f)  The chief election officer may petition the elections commission for reappointment.  The elections commission may reappoint an incumbent chief election officer based on the performance of the chief election officer.  The elections commission may authorize the chief election officer to hold office until a successor is appointed.

(g)  The chief election officer may be removed by the elections commission at any time for good cause. [L Sp 1995, c 27, pt of §2, §15; am L 1999, c 141, §§3, 6; am L 2000, c 253, §150; am L 2002, c 16, §1; am L 2003, c 117, §1; am L 2004, c 57, §9; am L 2005, c 226, §2]



§11-1.55 - Exemptions.

[§11-1.55]  Exemptions.  The office of elections shall be exempt from section [26-35(a)(1), (4), and (5)] and shall:

(1)  Make direct communications with the governor and legislature;

(2)  Make all decisions regarding employment, appointment, promotion, transfer, demotion, discharge, and job descriptions of all officers and employees of or under the jurisdiction of the office of elections without the approval of the comptroller; and

(3)  Purchase all supplies, equipment, or furniture without the approval of the comptroller.

The office of elections shall follow all applicable personnel laws. [L 2004, c 57, §2]



§11-2 - Chief election officer; duties.

§11-2  Chief election officer; duties.  (a)  The chief election officer shall supervise all state elections.  The chief election officer may delegate responsibilities in state elections within a county to the clerk of that county or to other specified persons.

(b)  The chief election officer shall be responsible for the maximization of registration of eligible electors throughout the State.  In maximizing registration, the chief election officer shall make an effort to equalize registration between districts, with particular effort in those districts in which the chief election officer determines registration is lower than desirable.  The chief election officer, in carrying out this function, may make surveys, carry on house-to-house canvassing, and assist or direct the clerk in any other area of registration.

(c)  The chief election officer shall maintain data concerning registered voters, elections, apportionment, and districting.  The chief election officer shall use this data to assist the reapportionment commission provided for under Article IV of the Constitution.

(d)  The chief election officer shall be responsible for public education with respect to voter registration and information.

(e)  The chief election officer shall adopt rules governing elections in accordance with chapter 91. [L 1970, c 26, pt of §2; am L 1979, c 51, §5; gen ch 1985; am L 1990, c 116, §2; am L Sp 1995, c 27, §§4, 15; am L 1996, c 173, §§2, 3, 8; am L 1997, c 2, §17; am L 1999, c 141, §3; am L 2003, c 8, §2]

Cross References

Reapportionment commission, see chapter 25.

Law Journals and Reviews

A History of Recent Reapportionment in Hawaii.  22 HBJ 171.



§11-2.5 to 2 - .

§§11-2.5 to 2.7  REPEALED.  L 2004, c 57, §§10 to 12.



§11 3 - Application of chapter.

§11‑3  Application of chapter.  This chapter shall apply to all elections, primary, special primary, general, special general, special, or county, held in the State, under all voting systems used within the State, so far as applicable and not inconsistent herewith. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(b)]



§11 4 - Rules and regulations.

§11‑4  Rules and regulations.  The chief election officer may make, amend, and repeal such rules and regulations governing elections held under this title, election procedures, and the selection, establishment, use, and operation of all voting systems now in use or to be adopted in the State, and all other similar matters relating thereto as in the chief election officer's judgment shall be necessary to carry out this title.

In making, amending, and repealing rules and regulations for voters who cannot vote at the polls in person and all other voters, the chief election officer shall provide for voting by such persons in such manner as to insure secrecy of the ballot and to preclude tampering with the ballots of these voters and other election frauds.  Such rules and regulations, when adopted in conformity with chapter 91 and upon approval by the governor, shall have the force and effect of law. [L 1970, c 26, pt of §2; gen ch 1985]

Case Notes

Election officer not authorized to promulgate rule prohibiting poll watchers from recording the names of those who have voted. 54 H. 254, 506 P.2d 13.



§11-5 - Employees.

§11-5  Employees.  (a)  Pursuant to section 11-1.55, the chief election officer may employ a staff with or without regard to chapter 76 at the discretion of the chief election officer, and without regard to chapter 89 and section 28-8.3.  The office of elections staff may:

(1)  Supervise state elections;

(2)  Maximize registration of eligible voters throughout the State;

(3)  Maintain data concerning registered voters, elections, apportionment, and districting; and

(4)  Perform other duties as prescribed by law.

The chief election officer or county clerk may employ precinct officials and other election employees as the chief election officer or county clerk may find necessary, none of whom shall be subject to chapters 76 and 89.

(b)  Notwithstanding chapters 103 and 103D, the chief election officer may contract with community organizations, school booster clubs, and nonprofit organizations for the provision and compensation of precinct officials and other election related personnel, services, and activities; provided that to be eligible to enter into a contract, the organization or club shall have received a tax clearance certificate from the department of taxation and shall not be a political action committee or organized for a political purpose. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(c); am L 1977, c 199, §2; gen ch 1985; am L 1995, c 71, §1; am L Sp 1995, c 27, §§5, 15; am L 1999, c 141, §3; am L 2000, c 253, §150; am L 2004, c 57, §3; am L 2005, c 201, §1 and c 202, §2]



§11 6 - Petitions; withdrawal of signatures.

[§11‑6]  Petitions; withdrawal of signatures.  Wherever in this chapter the signatures of registered voters are required on a petition, any voter who, after signing a petition, seeks to withdraw the voter's signature may do so by providing notice in writing to the chief election officer any time before the filing of the petition.  The notice shall include the name, social security number, address, and birthdate of the voter and must be signed by the voter with the name under which the voter is registered to vote.  Upon receipt of that notice containing the information required by this section, the chief election officer shall notify the group or individual to whom the petition was issued and the signature of the individual shall not be counted. [L 1993, c 304, §1]



§11-7 - Elections commission.

[§11-7]  Elections commission.  (a)  There is established an elections commission within the department of accounting and general services for administrative purposes.  The elections commission shall consist of nine members who shall be selected as follows:

(1)  The president of the senate shall select two elections commission members;

(2)  The speaker of the house of representatives shall select two elections commission members;

(3)  The senators belonging to a party or parties different from the president of the senate shall designate one senator to select two elections commission members;

(4)  The representatives belonging to a party or parties different from the speaker of the house of representatives shall designate one representative to select two elections commission members; and

(5)  One member, who shall serve as chairperson of the elections commission, shall be selected by the members of the elections commission selected pursuant to paragraphs (1) to (4);

provided that each group of four elections commission members selected by each house shall include one elections commission member from each of the four counties.

(b)  The chairperson of the elections commission under subsection (a)(5) shall be selected by a two-thirds vote.

(c)  A vacancy in the elections commission shall be filled in the same manner as the original appointment as specified in subsection (a) within fifteen days.  A vacancy in the elections commission shall be filled with a person from the same county as the departing elections commission member.  Elections commission member vacancies not filled within the times specified shall be filled promptly thereafter by the chief justice of the supreme court.

(d)  The elections commission shall act by majority vote of its membership and shall establish its own procedures, except as may be provided by law.

(e)  Notwithstanding section 26-34, elections commission member appointments shall not be subject to senatorial confirmation.

(f)  The term of the elections commissioners shall be four years, except that with respect to the terms of the initial elections commission members, one member selected from each of subsection (a)(1) to (4) shall serve for a term of two years.

(g)  The elections commissioners shall serve without compensation, but shall be reimbursed for reasonable expenses, including travel expenses, necessary for the performance of their duties. [L 2004, c 57, pt of §6]



§11-7.5 - Duties of the elections commission.

[§11-7.5]  Duties of the elections commission.  The duties of the elections commission are to:

(1)  Hold public hearings;

(2)  Investigate and hold hearings for receiving evidence of any violations and complaints;

(3)  Adopt rules pursuant to chapter 91;

(4)  Employ, without regard to chapter 76, a full-time chief election officer, pursuant to section 11-1.6; and

(5)  Advise the chief election officer on matters relating to elections. [L 2004, c 57, pt of §6]



§11-8 - Elections commission; political activities.

[§11-8]  Elections commission; political activities.  (a)  No elections commission member shall take an active part in political management or in political campaigns.

(b)  Each elections commission member shall retain the right to:

(1)  Register and vote as the elections commission member chooses in any election;

(2)  Participate in the nonpartisan activities of a civic, community, social, labor, or professional organization, or of a similar organization;

(3)  Be a member of a political party or other political organization and participate in its activities to the extent consistent with law;

(4)  Make a financial contribution to a political party or organization;

(5)  Serve as an election judge or clerk or in a similar position to perform nonpartisan election duties, as prescribed by law; and

(6)  Otherwise participate fully in public affairs, except as prohibited by law, in a manner which does not materially compromise the elections commission member's efficiency or integrity as an elections commission member or the neutrality, efficiency, or integrity of the elections commission.

(c)  An elections commission member may request an advisory opinion from the state ethics commission to determine whether a particular activity constitutes or would constitute a violation of the code of ethics or this section. [L 2004, c 57, pt of §6]



§11-8.5 - Elections review program.

[§11-8.5]  Elections review program.  The elections commission shall develop and implement an elections review program to:

(1)  Review the operation and performance of elections;

(2)  Make recommendations to the chief election officer on methods to improve elections;

(3)  Establish policies for the administration of an elections observer program, to include ensuring the validity and reliability of election results;

(4)  Conduct a biennial evaluation of the operation of elections;

(5)  Submit the findings and recommendations from the biennial evaluation to the legislature, not less than twenty days prior to the convening of each regular session held in odd-numbered years; and

(6)  Adopt rules in accordance with chapter 91 to carry out the purposes of this section. [L 2004, c 57, pt of §6]



§11-9 - Exemptions.

[§11-9]  Exemptions.  The elections commission shall be exempt from section [26-35(a)(1), (4), and (5)] and shall:

(1)  Make direct communications with the governor and legislature;

(2)  Make all decisions regarding employment, appointment, promotion, transfer, demotion, discharge, and job descriptions of all officers and employees of or under the jurisdiction of the elections commission without the approval of the comptroller; and

(3)  Purchase all supplies, equipment, or furniture without the approval of the comptroller.

The elections commission shall follow all applicable personnel laws. [L 2004, c 57, pt of §6]



§11-10 - Candidates for public office; public service announcements; public funds.

[§11-10]  Candidates for public office; public service announcements; public funds.  (a)  No person who is a candidate for public office shall appear in, or lend the person's name, image, or voice to, any public service announcement or any advertisement that is produced on behalf of any state-administered program or paid for with state, county or federal revenues, from the time the candidate files nomination papers until the day after the day of:

(1)  The primary election, in the case of a candidate in a primary election who fails to be nominated to stand in a general election; or

(2)  The general election, in the case of a candidate who is nominated in a primary election and seeks election in a general election.

(b)  A candidate who holds public office shall be exempt from the prohibition specified in subsection (a) if the announcement or advertisement is in anticipation of or in response to a disaster or state or national emergency; provided that the announcement or advertisement is reasonably necessary for an official function of the candidate.

(c)  This section shall not be construed to prohibit a candidate from appearing in a broadcast of official state, county, or federal proceedings. [L 2007, c 54, §1]



§11-11 - Registration.

PART II.  REGISTRATION

§11-11  Registration.  A person who registers as required by law shall be entitled to vote at any election provided that the person shall have attained the age of eighteen at the time of that election.  The county clerk shall be responsible for voter registration in the respective counties and the keeping of the general register and precinct lists within the county. [L 1970, c 26, pt of §2; am L 1976, c 106, §1(1); gen ch 1985]



§11-12 - Age; place of registering.

§11-12  Age; place of registering.  (a)  Every person who has reached the age of eighteen years or who is seventeen years of age and will be eighteen years of age by the date of the next election, and is otherwise qualified to register may do so for that election.  The person shall then be listed upon the appropriate county general register and precinct list.  No person shall register or vote in any other precinct than that in which the person resides except as provided in section 11-21.

(b)  A person who is otherwise qualified to register and is at least sixteen years of age but will not be eighteen years of age by the date of the next election may preregister upon satisfactory proof of age and shall be automatically registered upon reaching age eighteen. [L 1970, c 26, pt of §2; am L 1972, c 77, §1; am L 1973, c 217, §1(d); am L 1976, c 106, §1(2); am L 1980, c 264, §1(b); gen ch 1985; am L 1993, c 24, §1]



§11-13 - Rules for determining residency.

§11-13  Rules for determining residency.  For the purpose of this title, there can be only one residence for an individual, but in determining residency, a person may treat oneself separate from the person's spouse.  The following rules shall determine residency for election purposes only:

(1)  The residence of a person is that place in which the person's habitation is fixed, and to which, whenever the person is absent, the person has the intention to return;

(2)  A person does not gain residence in any precinct into which the person comes without the present intention of establishing the person's permanent dwelling place within such precinct;

(3)  If a person resides with the person's family in one place, and does business in another, the former is the person's place of residence; but any person having a family, who establishes the person's dwelling place other than with the person's family, with the intention of remaining there shall be considered a resident where the person has established such dwelling place;

(4)  The mere intention to acquire a new residence without physical presence at such place, does not establish residency, neither does mere physical presence without the concurrent present intention to establish such place as the person's residence;

(5)  A person does not gain or lose a residence solely by reason of the person's presence or absence while employed in the service of the United States or of this State, or while a student of an institution of learning, or while kept in an institution or asylum, or while confined in a prison;

(6)  No member of the armed forces of the United States, the member's spouse or the member's dependent is a resident of this State solely by reason of being stationed in the State;

(7)  A person loses the person's residence in this State if the person votes in an election held in another state by absentee ballot or in person.

In case of question, final determination of residence shall be made by the clerk, subject to appeal to the board of registration under part III of this chapter. [L 1970, c 26, pt of §2; am L 1975, c 36, §1(1); am L 1977, c 189, §1(1); gen ch 1985]

Attorney General Opinions

Residency of person living temporarily out-of-district.  Att. Gen. Op. 86-10.



§11-14 - General county register; restrictions in use.

§11-14  General county register; restrictions in use.  (a)  The clerk of each county shall register all the voters in the clerk's county in the general county register.  The register shall contain the name and address of each voter unless the voter's address is deemed confidential pursuant to section 11-14.5.  Additional information required by section 11-15 may be included in the register at the discretion of the clerk.  The voter's name shall be maintained alphabetically in the register and be capable of segregation by precinct and representative district.  The clerk shall keep the original or photographic copy of the affidavit of registration required by section 11-15.  The general county register shall be available for election or government purposes only in accordance with section 11-97.

(b)  The affidavits filed under section 11-15 and the general county register may be copied, and the clerk may release voter lists and tabulating cards or computer tapes containing data furnished in the affidavit; provided that information furnished in the affidavits, register, voter lists, cards, or tapes, shall be copied or released for election or government purposes only in accordance with section 11-97.

(c)  Voter registration information that is collected and maintained by the clerk of each county may be transmitted to a central file for the purpose of correlating registration data to prevent or detect duplicate voter registrations and for the compilation of election reports.

(d)  The clerk of each county shall maintain records by computer tape or otherwise of office of Hawaiian affairs registered voters to facilitate their identification as a separate category of voters.

(e)  Unless authorized under section 11-97, it shall be unlawful for any person to use, print, publish, or distribute any voter registration information acquired directly or indirectly from the voter registration affidavits or any list prepared therefrom.  Any person who is designated by the clerk to register voters and collect voter registration affidavits shall be advised of the provisions of this subsection.  Any person who violates this subsection shall be guilty of a misdemeanor. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(e); am L 1976, c 106, §1(3); am L 1977, c 189, §1(2); am L 1979, c 139, §2; am L 1982, c 226, §2; gen ch 1985; am L 1990, c 156, §5; am L 1998, c 23, §1; am L 2005, c 201, §2]

Cross References

Government records, see chapter 92F.

Records open to inspection, see §11-97.



§11-14.5 - Residence address; confidentiality.

§11-14.5  Residence address; confidentiality.  (a)  If a life threatening circumstance exists to:

(1)  A law enforcement person;

(2)  The law enforcement person's family; or

(3)  Persons otherwise determined by the clerk of the county in which the person is registered,

that person may apply to the county clerk in writing to keep confidential the information relating to the residence address and telephone number contained in the affidavit of registration of that person, or any list or register prepared therefrom.

(b)  If the disclosure of the residence address or telephone number of a person would result in an unwarranted invasion of personal privacy or expose the person or a member of the person's family to risk of bodily harm, the person may apply to the chief election officer or county clerk to keep confidential the person's residence address and telephone number contained in the person's affidavit of registration, or any list or register prepared therefrom.

(c)  Upon good cause shown, the clerk shall determine whether to grant confidentiality in accordance with rules established by the chief election officer, and that decision shall be final.

(d)  If the voter registration of a person covered by this section is challenged, the clerk shall release the residence address of that person to the challenger pursuant to rules established by the chief election officer.  If an appeal is taken relating to the challenge, the residence address shall also be released to the appropriate appellate body. [L 1990, c 156, §2; am L 1997, c 157, §1]



§11-14.6 - REPEALED.

§11-14.6  REPEALED.  L 1997, c 157, §3.



§11-15 - Application to register.

§11-15  Application to register.  (a)  Any person qualified to and desiring to register as a voter in any county shall make and subscribe to an application in the form of an affidavit.

The affidavit shall contain the following information:

(1)  Name;

(2)  Social security number;

(3)  Date of birth;

(4)  Residence, including mailing address;

(5)  That the residence stated in the affidavit is not simply because of the person's presence in the State but that the residence was acquired with the intent to make Hawaii the person's legal residence with all the accompanying obligations therein;

(6)  That the person is a citizen.

(b)  Any person qualified to and desiring to register as a voter for the election of members of the board of trustees of the office of Hawaiian affairs shall make and subscribe to an application in the form of an affidavit which shall state that the person is Hawaiian and which shall contain the information required under subsection (a).  The affidavit shall also apply to all elections, primary, special primary, general, special general, special, or county, held in the State, under all voting systems used within the State, so far as applicable and not inconsistent with this title.

(c)  The applicant shall swear to the truth of the allegations by self-subscribing oath in the affidavit on application for voter registration or other form prescribed by the chief election officer.  Unless contested by a qualified voter, the clerk may accept, as prima facie evidence, the allegation of the applicant in information required in the affidavit in subsection (a)(5), and the allegation of the applicant that the applicant is Hawaiian required in subsection (b).  In any other case where the clerk shall so desire or believe the same to be expedient, the clerk may demand that the applicant furnish substantiating evidence to the allegations of the applicant's application.

(d)  The applicant shall then affix the applicant's signature to the affidavit.  In the case where an applicant is unable to write for the reason of illiteracy, blindness, or other physical disability the applicant's mark shall be witnessed by another person who shall sign the affidavit in the space provided.  A voter having once been registered shall not be required to register again for any succeeding election, except as provided in this chapter.  Affidavits approved by the clerk shall thereupon be numbered appropriately, filed by the clerk and kept available for election or government purposes in accordance with procedures established by section 11-97.

(e)  The clerk may designate a subordinate or subordinates to act in the clerk's place and stead in all matters covered by this section, except that no candidate shall be eligible to serve as a subordinate. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(f); am L 1974, c 34, §1(a); am L 1976, c 106, §1(4); am L 1979, c 196, §4; am L 1981, c 107, §1 and c 195, §1; gen ch 1985; am L 1989, c 111, §1; am L 1990, c 45, §§2, 3 and c 156, §6; am L 1998, c 23, §2]

Attorney General Opinions

Clerk may deputize seventeen-year olds as voter registrars, there being no statute imposing age requirement.  Att. Gen. Op. 72‑2.

Case Notes

Indictment of section dismissed because did not allege challenge by a qualified voter or that defendant had information contrary to that contained in voter registration affidavits.  67 H. 398, 688 P.2d 1152.

Preclearance under Voting Rights Act not prerequisite for enforcement of this section.  68 H. 516, 722 P.2d 453.



§11-15.5 - Duties of all state agencies; voter registration.

[§11-15.5]  Duties of all state agencies; voter registration.  Each state agency that deals with the public shall make available to each member of the public eighteen years of age or older an application in the form of an affidavit for voter registration pursuant to section 11-15.  The application shall be available by mail or in person depending on the manner in which the agency's services are requested by the person.  The form of the application may be identical to that described and found in public telephone directories. [L 1993, c 100, §1]

Cross References

Election services, provisions, and charges, see §16-3.



§11-16 - Application when not made in person.

§11-16  Application when not made in person.  (a)  Any qualified person unable for any cause to present oneself in person before the clerk for registration may register to vote by mail, not later than thirty days prior to a primary or general election, through the affidavit on application for voter registration or other form prescribed by the chief election officer.  The form shall include a self-subscribing oath for the applicant to swear to the truth of the allegations in the application.  An applicant unable to write for reason of illiteracy, blindness, or other physical disability shall have the applicant's mark witnessed by a person who shall sign the affidavit in the space provided.  Application forms shall be made available to any qualified person through community groups, political parties, and other groups prescribed by the chief election officer.  Application forms shall be made available to any qualified person at the time of that person's driver's license application or renewal through the examiner of drivers.

(b)  Upon receipt of the properly executed application, the clerk shall proceed to number the same and register the name of the voter in the general county register as provided in section 11-15.  In registering persons under this section the clerk may accept requests for absentee ballot submitted in accordance with the Federal Voting Assistance Act of 1955 or other similar federal law as being sufficient for registration purposes. [L 1970, c 26, pt of §2; gen ch 1985; am L 1990, c 45, §4]



§11-17 - Removal of names from register, when; reregistration.

§11-17  Removal of names from register, when; reregistration.  (a)  The clerk, not later than 4:30 p.m. on the sixtieth day after every general election, shall remove the name of any registered voter who did not vote in that general election, and also did not vote in the primary election preceding that general election, and also did not vote in the previous general election, and also did not vote in the primary election preceding that general election, and also did not vote in the regularly scheduled special elections held in conjunction with those primary and general elections, if any, with the exception of:

(1)  Those who submitted written requests for absentee ballots as provided in section 15-4; or

(2)  Anyone who preregistered pursuant to section 11-12(b).

If a person voted, at least once, in any of the above-mentioned elections, the person's name shall remain on the list of registered voters.  For this purpose "vote" means the depositing of the ballot in the ballot box whether the ballot is blank or later rejected for any reason.  In the case of voting machines "vote" means the voter has activated the proper mechanism and fed the vote into the machine.

(b)  The clerk shall also identify or remove the name of any registered voter, if the clerk, after mailing a notice or other correspondence, properly addressed, with postage prepaid, receives the notice or other correspondence as return mail with a postal notation that the notice or other correspondence was not deliverable.  On election day, any person identified or removed shall have the person's name corrected or restored in the register and shall be allowed to vote if the person completes an affidavit or other form prescribed by the chief election officer affirming that the person:  claims the person's legal residence at the address listed on the register; changed the person's legal residence after the closing of the register for that election; or, moved to a new residence within the same precinct as the person's residence as listed on the register.

(c)  The clerk may remove the name of any registered voter, if the voter so desires and properly notifies the clerk pursuant to the procedures established by the chief election officer.

(d)  Any person whose name has been removed from the register, at any time prior to the closing of the register, as provided in section 11-24, may have that person's name restored in the register by presenting oneself to the clerk and reregistering pursuant to section 11-15, or by making application by mail or otherwise pursuant to procedures established by the clerk.  The clerk shall require satisfactory evidence to establish the identity of the applicant.  The names of all those persons shall be reentered in the register. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(g); am L 1975, c 36, §1(3); am L 1976, c 106, §1(5); am L 1981, c 195, §2; am L 1982, c 226, §1; am L 1983, c 124, §1; am L 1987, c 273, §1; am L 1990, c 45, §5 and c 134, §2; am L 1993, c 24, §2; am L 1994, c 119, §1]



§11-18 - Transfer of registration on removal from one precinct to another in same county.

§11-18  Transfer of registration on removal from one precinct to another in same county.  A registered voter who changes residence from one precinct to another prior to any election shall notify the clerk and change the registration to the proper precinct by the appropriate registration deadline; provided that no change of registration shall be allowed if the change of residence occurs after the close of registration for an election except pursuant to section 11-21(c).  The change of registration due to a change of residence may be challenged as provided in section 11-25. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(h); am L 1985, c 203, §1; am L 1987, c 273, §2; am L 1992, c 129, §1]



§11-19 - Registration from one county to another.

§11-19  Registration from one county to another.  Whenever a registered voter changes residence from one county to another, the person shall notify the clerk and change the registration to the proper county by the appropriate registration deadline; provided that no change of registration shall be allowed after the close of registration for an election except pursuant to section 11-21(c).  Thereupon, if the person applying is legally qualified to register, the clerk shall accept the registration and shall immediately thereafter forward to the clerk of the county in which the person was formerly registered, a notice that the name of the registered voter is to be removed from the general county register of that county. [L 1970, c 26, pt of §2; am L 1972, c 77, §2; am L 1973, c 217, §1(i); gen ch 1985; am L 1987, c 273, §3; am L 1992, c 129, §2]

Attorney General Opinions

Except in the situation specified in section, voter who moves from one county to another may reregister in second county, so long as register is open.  Att. Gen. Op. 70-16.



§11-20 - Transfers; name changes; initiated by clerk.

§11-20  Transfers; name changes; initiated by clerk.  (a)  The clerks shall use all reliable and pertinent information to keep the general register up to date.  The county clerks may request information from, but are not limited to, the following sources:

(1)  The office of the lieutenant governor for any change of name;

(2)  Courts for any changes of name, divorces, separations, or other changes affecting voter status;

(3)  The department of health for marriages, deaths, or other changes affecting voter status;

(4)  Utility companies concerning commencement or changes of service;

(5)  Residential apartments, cooperative apartments, and condominiums as to changes of occupancy.

In requesting the information the clerk shall give reasonable notice and time for furnishing the information.

(b)  If the clerk has evidence indicating that a voter's registration should be transferred, the clerk shall notify the person by first-class mail of the intent to transfer registration.  The notification shall include:

(1)  Any evidence that the clerk may have indicating why a transfer or change should be made;

(2)  The residence, precinct, and district of the voter according to current registration lists;

(3)  Any alleged new address, precinct, and district;

(4)  A reply form which shall contain a space for the voter's agreement or objection to the transfer, the reasons for the objection and space for the voter's signature;

(5)  Notice that unless the completed form is returned not later than 4:30 p.m. on the fifteenth day after mailing, the transfer shall be processed.

(c)  A voter may contest the transfer on or before election day by presenting evidence that the voter actually resides at the old address which, if found valid by the clerk or the board of registration, shall entitle the voter to be returned to the old voting list.

(d)  Notwithstanding section 11-24, the clerk may, at any time, transfer a voter's registration when notice of a change of address is received by registration affidavit or other form or means approved by the chief election officer. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(j); am L 1984, c 64, §1; am L 1994, c 119, §2]



§11-21 - Change of name, transfer on election day.

§11-21  Change of name, transfer on election day.  (a)  The county clerk may designate a registration clerk, who may be an election official, at any of the polling places in the county on the day of the election.

(b)  These registration clerks shall take applications for change of name from voters who have been married or who have had their names changed since the last election.

(c)  Any person whose name appears on the registered voters list whose residence has changed since the last election, and whom the county clerk has not transferred under section 11-20, may apply on a form prescribed by the chief elections officer at the person's new polling place on the day of the election for transfer of registration to the precinct of the new residence.  Any person so transferring voter registration shall be immediately added to the register of the new precinct and may vote only at the new precinct.

(d)  Where a person was incorrectly placed on a list of voters of a precinct in which the person does not actually reside, the person may correct the registration.

(e)  No person shall be prevented from voting at the election in the precinct in which the person's name appears on the voters list due to a change of name, or other correction made under this section.  However, any voter registered in the wrong precinct who shall refuse to make the correction of registration may be challenged in accordance with section 11-25.

(f)  Any person changing name or transferring shall receive a copy of the change or transfer form. [L 1970, c 26, pt of §2; am L 1972, c 77, §3; am L 1984, c 64, §2; am L 1985, c 203, §2; am L 1987, c 273, §4; am L 1992, c 129, §§3, 4]



§11-22 - Changing register; correction of errors.

§11-22  Changing register; correction of errors.  (a)  The clerk shall correct the register if at any time it shall be manifest to the clerk that the name of a person registered has been accidentally misspelled, or that the person has been misnamed therein, or that the person has been accidentally registered under the wrong precinct, or that the person was accidentally removed pursuant to section 11-17(a), or that the name of the person should be corrected or restored pursuant to section 11-17(b).

(b)  In any case where the clerk refuses to correct the register the person may appeal to the board of registration and the register shall be changed upon a written order of the board of registration, setting forth the reasons for the change.  The order shall be directed to the clerk or to the precinct officials of the election precinct where the voter is entitled to vote if the register has been closed.  The precinct officials shall thereupon correct the list of voters furnished them according to the terms of the order, noting on the list the reasons for the correction, and shall send the original order to the clerk as soon as may be possible after the close of the polls.  The clerk, upon receipt of any order from the board of registration or from the precinct officials, as the case may be, shall correct the register according to the terms of the order, making on the register a reference to the order. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(k); gen ch 1985; am L 1990, c 45, §6]



§11-23 - Changing register; striking names of disqualified voters.

§11-23  Changing register; striking names of disqualified voters.  (a)  Whenever the clerk receives from the department of health or any informing agency, information of the death, loss of voting rights of a person sentenced for a felony as provided in section 831-2, adjudication as an incapacitated person under the provisions of chapter 560, loss of citizenship, or any other disqualification to vote, of any person registered to vote in that county, or who the clerk has reason to believe may be registered to vote therein, the clerk shall thereupon make such investigation as may be necessary to prove or disprove the information, giving the person concerned, if available, notice and an opportunity to be heard.  If after the investigation the clerk finds that the person is dead, or incapacitated to the extent that the person lacks sufficient understanding or capacity to make or communicate responsible decisions concerning voting, or has lost voting rights pursuant to section 831-2, or has lost citizenship, or is disqualified for any other reason to vote, the clerk shall remove the name of the person from the register.

(b)  The clerk shall make and keep an index of all information furnished to the clerk under any requirements of law concerning any of the matters in this section.  Whenever any person applies to register as a voter, the clerk shall, before registering the person, consult the index for the purpose of ascertaining whether or not the person is in any manner disqualified to vote.  Any person whose name is removed from the register of voters under this section may appeal in the manner provided by sections 11-26 and 11-51, and such proceedings shall be had upon the appeal as in other appeals under these sections. [L 1970, c 26, pt of §2; am L 1980, c 198, §1; am L 1983, c 34, §1; am L 2002, c 15, §2]



§11-24 - Closing register; list of voters.

§11-24  Closing register; list of voters.  (a)  At 4:30 p.m. on the thirtieth day prior to each primary, special primary, or special election (but if the day is a Saturday, Sunday, or holiday then at 4:30 p.m. on the first working day immediately thereafter), the general county register shall be closed to registration for persons seeking to vote at the primary, special primary or special election and remain closed to registration until after the election, subject to change only as provided in sections 11-21(c), 11-22, 11-25, 11-26, and this section.

(b)  Notwithstanding the closing of the register for registration to vote at the primary or special primary election, the register shall remain open for the registration of persons seeking to vote at the general or special general election, until 4:30 p.m. on the thirtieth day prior to the general or special general election (but if the day is a Saturday, Sunday, or holiday then at 4:30 p.m. on the first working day immediately thereafter), at the end of which period the general county register shall be closed to registration and remain closed until after the general or special general election next following, subject to change only as provided in sections 11-21(c), 11-22, 11-25, and 11-26.

(c)  Immediately upon the closing of the general county register, the clerk shall proceed to prepare a list of all registered voters in each precinct, separately.  The list shall contain, in alphabetical order, without designation of the race or age of voters, the names of all voters so registered in each precinct, and the residence of each unless such residence is deemed confidential pursuant to section 11-14.5.  The list shall be available for inspection at the office of the county clerk prior to election day.  On election day the precinct officials shall post the list at the precinct polling place. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(1); am L 1976, c 106, §1(6); am L 1977, c 189, §1(3); am L 1979, c 139, §3; am L 1990, c 156, §7; am L 1992, c 129, §5]



§11-25 - Challenge by voters; grounds; procedure.

§11-25  Challenge by voters; grounds; procedure.  (a)  Challenging prior to election day.  Any registered voter may challenge the right of a person to be or to remain registered as a voter in any precinct for any cause not previously decided by the board of registration or the supreme court in respect to the same person; provided that in an election of members of the board of trustees of the office of Hawaiian affairs the voter making the challenge must be registered to vote in that election.  The challenge shall be in writing, setting forth the grounds upon which it is based, and be signed by the person making the challenge.  The challenge shall be delivered to the clerk who shall forthwith serve notice thereof on the person challenged.  The clerk shall, as soon as possible, investigate and rule on the challenge.

(b)  Challenging on election day.  Any voter rightfully in the polling place may challenge the right to vote of any person who comes to the precinct officials for voting purposes.  The challenge shall be on the grounds that the voter is not the person the voter alleges to be, or that the voter is not entitled to vote in that precinct; provided that only in an election of members of the board of trustees of the office of Hawaiian affairs, a person registered to vote in that election may also challenge on the grounds that the voter is not Hawaiian.  No other or further challenge shall be allowed.  Any person thus challenged shall first be given the opportunity to make the relevant correction pursuant to section 11-21.  The challenge shall be considered and decided immediately by the precinct officials and the ruling shall be announced.

(c)  If neither the challenger nor the challenged voter shall appeal the ruling of the clerk or the precinct officials, then the voter shall either be allowed to vote or be prevented from voting in accordance with the ruling.  If an appeal is taken to the board of registration, the challenged voter shall be allowed to vote; provided that ballot is placed in a sealed envelope to be later counted or rejected in accordance with the ruling on appeal.  The chief election officer shall adopt rules in accordance with chapter 91 to safeguard the secrecy of the challenged voter's ballot. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(m); am L 1979, c 139, §4 and c 196, §5; am L 1980, c 137, §1; am L 1985, c 203, §3]



§11-26 - Appeal from ruling on challenge; or failure of clerk to act.

§11-26  Appeal from ruling on challenge; or failure of clerk to act.  (a)  In cases where the clerk, or precinct officials, rules on a challenge on election day, the person ruled against may appeal from the ruling to the board of registration of the person's county for review under part III.  The appeal shall be brought before the challenger and challenged party leave the polling place.  If an appeal is brought, both the challenger and the challenged voter may be parties to the appeal.

(b)  In cases where the clerk rules on a challenge, prior to election day, or refuses to register an applicant, or refuses to change the register under section 11-22, the person ruled against may appeal from the ruling to the board of registration of the person's county.  The appeal shall be brought within ten days of service of the adverse decision.  Service of the decision shall be made personally or by registered mail, which shall be deemed complete upon deposit in the mails, postage prepaid, and addressed to the aggrieved person's last known address.  If an appeal from a decision on a challenge prior to election day is brought, both the challenger and the challenged voter may be parties to the appeal.

(c)  If the appeal is sustained, the board shall immediately certify that finding to the clerk, who shall thereupon alter the register to correspond to the findings of the board, and when necessary, the clerk shall notify the precinct officials of the change in the register. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(n); am L 1980, c 264, §1(c); gen ch 1985; am L 1990, c 45, §7]



§11-41 - Boards of registration, appointment, tenure.

PART III.  BOARDS OF REGISTRATION

§11-41  Boards of registration, appointment, tenure.  (a)  There shall be four boards of registration:  one for the island of Hawaii; one for the islands of Maui, Molokai, Lanai, and Kahoolawe; one for the island of Oahu; and one for the islands of Kauai and Niihau.  The boards, which shall be in the department of accounting and general services for administrative purposes, shall consist of three members each and shall be appointed by the governor by and with the advice and consent of the senate; their terms of office shall be four years.

(b)  In no case shall any board consist entirely of members of one political party.

(c)  The several boards of registration shall sit in the county seats of their respective counties on election day.  The boards shall also sit at such other times as the clerk determines within the various representative districts in their respective counties to hear appeals, provided there are any, from the voters registered within such districts.  The boards shall continue their sittings until all appeals have been heard.

(d)  Reasonable notices of the sitting of the boards shall be given in their respective districts or counties. [L 1970, c 26, pt of §2; am L 1980, c 264, §1(d); am L 1983, c 34, §2; am L 1998, c 2, §3; am L 2005, c 199, §1]



§11-42 - Compensation.

§11-42  Compensation.  Members of the boards of registration shall be compensated pursuant to a schedule established by the chief election officer.  The schedule shall be contained in rules adopted pursuant to chapter 91. [L 1970, c 26, pt of §2; am L 1979, c 133, §1; am L 1987, c 210, §1; am L 1998, c 56, §1]

Cross References

Precinct officials' compensation, see §11-76.



§11-43 - Powers; procedures.

§11-43  Powers; procedures.  (a)  Each board of registration is given all of the powers and authority for the summoning and examining of witnesses and the maintenance of order, including the power to punish for contempt and award witness fees in accordance with section 621-7, by law given to circuit courts.

(b)  Every member of the board of registration may administer oaths in all cases in which oaths are by law authorized.

(c)  The procedures for challenges and appeals under sections 11-25 and 11-26 and this part shall be exempt from the provisions of chapter 91 regarding contested case hearings, but shall be administered according to rules adopted by the chief election officer. [L 1970, c 26, pt of §2; am L 1990, c 45, §8]



§11-44 - Records of proceedings.

§11-44  Records of proceedings.  The several boards of registration shall each keep books of record in which full and detailed minutes shall be preserved of all their proceedings.  The minutes shall be kept from day to day, and shall contain:

(1)  The date and place of the meeting;

(2)  The names of the members of the board present;

(3)  The name of each person to whom an oath is administered, and, if an examination is held, the names of the witnesses and the substance of the answers of the applicant and of the witnesses;

(4)  The name of any person challenging the right of any applicant to register, the grounds of challenge, the name of the person challenged, and the decision rendered thereon; and

(5)  All other matters of detail which are likely to have a bearing upon any question concerning the action of the board or of any person appearing before it. [L 1970, c 26, pt of §2]



§11-51 - Appeal from board.

PART IV.  APPEAL FROM BOARD OF REGISTRATION

Rules of Court

Applicability of Hawaii Rules of Civil Procedure, see HRCP rule 81(b)(10); appeal to appellate courts, see Hawaii Rules of Appellate Procedure.

§11-51  Appeal from board.  Any affected person, political party, or any of the county clerks, may appeal to the intermediate appellate court, subject to chapter 602, in the manner provided for civil appeals from the circuit court; provided that the appeal is brought no later than 4:30 p.m. on the tenth day after the board serves its written decision, including findings of fact and conclusions of law, upon the appellant.  This written decision of the board shall be a final appealable order.  The board shall not consider motions for reconsideration.  Service upon the appellant shall be made personally or by registered mail, which shall be deemed complete upon deposit in the mails, postage prepaid, and addressed to the appellant's last known address. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(o); am L 1979, c 111, §25; am L 1990, c 45, §9; am L 2004, c 202, §1]



§11-52 - Hearing; decision final.

§11-52  Hearing; decision final.  When the appeal is perfected, the court shall hear the appeal as soon thereafter as may be reasonable. [L 1970, c 26, pt of §2; am L 2004, c 202, §2]



§11-53 - Decision, notice; action on.

§11-53  Decision, notice; action on.  Immediately upon rendering a final decision upon any appeal, the court shall notify the board of registration from which the appeal was taken; and if the decision reverses the decision of the board, the board shall immediately order the register to be corrected to conform with the decision. [L 1970, c 26, pt of §2; am L 2004, c 202, §3]



§11-54 - Status pending appeal.

§11-54  Status pending appeal.  In case of an appeal from a decision of any board of registration the name of the person shall be placed or remain upon the register pending the decision of the appellate courts concerning the same.  If the person so registered votes at any election before the appeal is decided and acted upon, the ballot of such voter shall be handled in accordance with section 11-25(c). [L 1970, c 26, pt of §2; am L 2004, c 202, §4]



§11-61 - quot;Political party" defined.

PART V.  PARTIES

Case Notes

State's prohibition on write-in voting, as part of electoral scheme providing constitutionally sufficient ballot access, does not impose unconstitutional burden on voters' rights under First and Fourteenth Amendments.  504 U.S. 428.

§11-61  "Political party" defined.  (a)  The term "political party" means any party which has qualified as a political party under sections 11-62 and 11-64 and has not been disqualified by this section.  A political party shall be an association of voters united for the purpose of promoting a common political end or carrying out a particular line of political policy and which maintains a general organization throughout the State, including a regularly constituted central committee and county committees in each county other than Kalawao.

(b)  Any party which does not meet the following requirements or the requirements set forth in sections 11-62 to 11-64, shall be subject to disqualification:

(1)  A party must have had candidates running for election at the last general election for any of the offices listed in paragraph (2) whose terms had expired.  This does not include those offices which were vacant because the incumbent had died or resigned before the end of the incumbent's term; and

(2)  The party received at least ten per cent of all votes cast:

(A)  For any of the offices voted upon by all the voters in the State; or

(B)  In at least fifty per cent of the congressional districts; or

(3)  The party received at least four per cent of all the votes cast for all the offices of state senator statewide; or

(4)  The party received at least four per cent of all the votes cast for all the offices of state representative statewide; or

(5)  The party received at least two per cent of all the votes cast for all the offices of state senate and all the offices of state representative combined statewide. [L 1970, c 26, pt of §2; am L 1979, c 125, §3(1); am L 1983, c 34, §3; am L 1986, c 323, §1; am L 1997, c 287, §1; am L 1999, c 205, §1]

Attorney General Opinions

"All votes cast" in determining the qualification of a political party does not include blank ballots.  Att. Gen. Op. 81-6.

Change of party name.  Att. Gen. Op. 82-1.



§11-62 - Qualification of political parties; petition.

§11-62  Qualification of political parties; petition.  (a)  Any group of persons hereafter desiring to qualify as a political party for election ballot purposes in the State shall file with the chief election officer a petition as provided in this section.  The petition for qualification as a political party shall:

(1)  Be filed not later than 4:30 p.m. on the one hundred seventieth day prior to the next primary;

(2)  Declare as concisely as may be the intention of signers thereof to qualify as a statewide political party in the State and state the name of the new party;

(3)  Contain the name, signature, residence address, date of birth, and other information as determined by the chief election officer of currently registered voters comprising not less than one-tenth of one per cent of the total registered voters of the State as of the last preceding general election;

(4)  Be accompanied by the names and addresses of the officers of the central committee and of the respective county committees of the political party and by the party rules; and

(5)  Be upon the form prescribed and provided by the chief election officer.

(b)  The petition shall be subject to hearing under chapter 91, if any objections are raised by the chief election officer or any other political party.  All objections shall be made not later than 4:30 p.m. on the twentieth business day after the petition has been filed.  The chief election officer may extend the objection period up to an additional ten business days, if the group of persons desiring to qualify as a political party is provided with notice of extension and the reasons therefor.  If no objections are raised by 4:30 p.m. on the twentieth business day, or the extension thereof, the petition shall be approved.  If an objection is raised, a decision shall be rendered not later than 4:30 p.m. on the thirtieth day after filing of the objection or not later than 4:30 p.m. on the one hundredth day prior to the primary, whichever shall first occur.

(c)  The chief election officer may check the names of any persons on the petition to see that they are registered voters and may check the validity of their signatures.  The petition shall be public information upon filing.

(d)  Each group of persons desiring to qualify as a political party, having first qualified as a political party by petition under this section, and having been qualified as a political party for three consecutive general elections by petition or pursuant to section 11-61(b), shall be deemed a political party for the following ten-year period.  The ten-year period shall begin with the next regularly scheduled general election; provided that each party qualified under this section shall continue to field candidates for public office during the ten-year period following qualification.  After each ten-year period, the party qualified under this section shall either remain qualified under the standards set forth in section 11-61, or requalify under this section 11-62. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(p); am L 1983, c 34, §4; am L 1986, c 323, §2; am L 1993, c 304, §4; am L 1997, c 287, §2; am L 1998, c 33, §1; am L 1999, c 205, §2]



§11-63 - Party rules, amendments to be filed.

§11-63  Party rules, amendments to be filed.  All parties must file their rules with the chief election officer not later than 4:30 p.m. on the one hundred fiftieth day prior to the next primary.  All amendments shall be filed with the chief election officer not later than 4:30 p.m. on the thirtieth day after their adoption.  The rules and amendments shall be duly certified to by an authorized officer of the party and upon filing, the rules and amendments thereto shall be a public record. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(q); am L 1983, c 34, §5; am L 1986, c 323, §3]



§11-64 - Names of party officers to be filed.

§11-64  Names of party officers to be filed.  All parties shall submit to the chief election officer and the respective county clerks not later than 4:30 p.m. on the ninetieth day prior to the next primary, a list of names and addresses of officers of the central committee and of the respective county committees. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(r); am L 1983, c 34, §6]



§11-65 - Determination of party disqualification; notice of disqualification.

§11-65  Determination of party disqualification; notice of disqualification.  (a)  Not later than 4:30 p.m. on the one hundred twentieth day after a general election, the chief election officer shall determine which parties were qualified to participate in the last general election, but which have become disqualified to participate in the forthcoming elections.  Notice of intention to disqualify shall be served by certified or registered mail on the chairperson of the state central committee or in the absence of the chairperson, any officer of the central committee of the party, as shown by the records of the chief election officer.  In addition, public notice of intention to disqualify shall also be given.

(b)  If an officer of the party whose name is on file with the chief election officer desires a hearing on the notice of intention to disqualify, the officer of the party shall, not later than 4:30 p.m. on the tenth day after service by mail or not later than 4:30 p.m. on the tenth day after the last day upon which the public notice is given in any county, whichever is later, file an affidavit with the chief election officer setting forth facts showing the reasons why the party should not be disqualified.  The chief election officer shall call a hearing not later than twenty days following receipt of the affidavit.  The chief election officer shall notify by certified or registered mail the officer of the party who filed the affidavit of the date, time, and place of the hearing.  In addition, public notice of the hearing shall be given not later than five days prior to the day of the hearing.  The chief election officer shall render the chief election officer's decision not later than 4:30 p.m. on the seventh day following the hearing.  If the party does not file the affidavit within the time specified, the notice of intention to disqualify shall constitute final disqualification.  A party thus disqualified shall have the right to requalify as a new party by following the procedures of section 11-62. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(5); am L 1977, c 189, §1(4); gen ch 1985, 1993; am L 1998, c 2, §4]



§11-71 - Precinct officials; precinct requirements.

PART VI.  PRECINCT OFFICIALS AND WATCHERS

§11-71  Precinct officials; precinct requirements.  There shall be not less than three precinct officials for each precinct one of whom shall be the chairperson; provided that in precincts where more than one voting unit has been established, there shall be three precinct officials for each unit.  The chairperson of precinct officials shall have authority in all units of the precinct.

In all precincts, the chief election officer may assign additional precinct officials, at least one of whom may be designated a voter assistance official.

So far as reasonably practicable, excepting the chairperson, not more than fifty per cent of the precinct officials in any precinct shall be of the same political party. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(t); am L 1977, c 151, §1; gen ch 1993]



§11-72 - Precinct officials; submission of names and assignment; vacancies.

§11-72  Precinct officials; submission of names and assignment; vacancies.  (a)  All qualified political parties shall submit names for precinct officials to the chief election officer not later than 4:30 p.m. on the sixtieth day prior to the close of filing for any primary, special primary, or special election.  All precinct officials shall be able to read and write the English language.  If any party fails to submit the required names by the above deadline, or names sufficient to fill the positions to which it would be entitled, assignment of positions to which the party would otherwise be entitled pursuant to subsection (b), may be made without regard to party affiliation.

(b)  In assigning the precinct officials, the following criteria shall be followed:

(1)  The precinct officials shall be registered voters of the precinct in which they serve; but if qualified persons in the precinct or representative district are not readily available to serve, they may be chosen from without the precinct or representative district, or if qualified persons either in or without the precinct or representative district are not available to serve, the chief election officer may designate precinct officials who are not registered voters if the persons so designated are otherwise qualified and shall have attained the age of sixteen years on or before June 30, of the year of the election in which they are appointed to work;

(2)  The chief election officer may designate more precinct officials than are needed in order to create a pool of qualified precinct officials who may be assigned to fill vacancies or to perform their duties as needed in any precinct;

(3)  No parent, spouse, reciprocal beneficiary, child, or sibling of a candidate shall be eligible to serve as a precinct official in any precinct in which votes may be cast for the candidate; nor shall any candidate for any elective office be eligible to serve as a precinct official in the same election in which the person is a candidate.  No candidate who failed to be nominated in the primary or special primary election shall be eligible to serve as a precinct official in the general election next following; and

(4)  The chairperson of the precinct officials shall be the first named precinct official on the list prepared by the chief election officer.  The remainder of the precinct officials shall be apportioned as follows:

(A)  The total votes cast, except those cast for nonpartisan candidates, for all of the following offices that were on the ballot in the next preceding general election shall be divided into the total votes cast for all the candidates of each party for these offices:  president and vice-president, United States senator, United States representative, governor and lieutenant governor, state senator, and state representative;

(B)  If a party's proportion of votes cast exceeds fifty per cent, its share shall be one-half of the precinct officials.  The remaining one-half shall be divided among the remaining parties in proportion to their respective total of votes cast for the offices set forth in subparagraph (A);

(C)  In the case of the above division resulting in parties having fractional positions, a whole position shall go to the party with the larger number of votes cast; and

(D)  Newly qualified parties may be assigned up to ten per cent of the total positions available at the discretion of the chief election officer.

(c)  In the recruitment and placement of precinct officials, any or all of the requirements of subsection (b) may be waived by the chief election officer if it is determined that minority language assistance or other special needs warrant such waiver, except as provided in subsection (b)(3).

(d)  In case of inability, failure, or refusal of any person so assigned to serve as a precinct official, the chief election officer shall appoint a person to fill the vacancy. [L 1970, c 26, pt of §2; am L 1972, c 77, §4; am L 1973, c 217, §1(u); am L 1977, c 189, §1(5); am L 1979, c 125, §3(2) and c 139, §5; am L 1987, c 209, §1; am L 1988, c 141, §1; am L 1989, c 261, §24; am L 1990, c 124, §2; gen ch 1992; am L 1995, c 71, §2; am L 2005, c 14, §2 and c 201, §3]



§11-73 - Instruction of precinct officials.

§11-73  Instruction of precinct officials.  Prior to any election, the chief election officer or clerk in county elections shall conduct a school of instruction, if deemed necessary, for persons designated as prospective precinct officials of precincts.  They shall notify the precinct officials of the time and the place of the school of instruction.

All prospective precinct officials shall attend a school of instruction.  The chairperson of the precinct officials shall be required to also attend a refresher course before each election.  It shall be at the discretion of the chief election officer or the county clerk in county elections to require those precinct officials with previous training to attend a school of instruction prior to each election.

No precinct official shall serve unless the official has received instruction and has been certified by the authorized instructor to that effect.  This section shall not prevent the assignment of a person who has not received such instruction or such certificate but who is otherwise qualified, to fill a vacancy among precinct officials when a qualified certified person is not available.  Periodic recertification shall be required. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(v); am L 1979, c 133, §2; gen ch 1985, 1993]



§11-74 - Meetings of precinct officials; procedure; oaths.

§11-74  Meetings of precinct officials; procedure; oaths.  The chairperson of the precinct officials shall preside at all meetings of the precinct officials.  Any decision of the precinct officials shall require a majority vote of the precinct officials in the unit or precinct.

In all cases under this title, where duties are to be performed by the chairperson of the precinct officials, the duties may be performed by one of the other precinct officials, whenever the chairperson is temporarily absent or is otherwise for the time being unable to perform the duties.

Each precinct official may administer any oath in this title provided to be administered by the precinct officials. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(w); gen ch 1993]



§11-75 - Duties of precinct officials.

§11-75  Duties of precinct officials.  The duties of the precinct officials shall vary with the voting system in use in the precinct.  The duties for the particular system shall be assigned by the chief election officer by regulations adopted for such purpose. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(x)]



§11-76 - Compensation.

§11-76  Compensation.  (a)  Electronic ballot and voting machine elections.  Precinct officials and related election day nonprofit groups or employees shall be compensated pursuant to a schedule established by the chief election officer.  The schedule shall be contained in rules adopted pursuant to chapter 91.

(b)  Paper ballot elections.  The chairperson of the precinct officials and the precinct officials shall receive the same base amounts as in subsection (a).  In addition, all precinct officials shall be paid $5 for each three hundred ballots or portion thereof cast at that precinct. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(y); am L 1974, c 19, §1; am L 1977, c 151, §2; am L 1982, c 145, §1; am L 1989, c 155, §1; gen ch 1993; am L 1995, c 71, §3]



§11-77 - Appointment of watchers; service.

§11-77  Appointment of watchers; service.  (a)  Each qualified political party shall be entitled to appoint no more than one watcher who may be present at any time in each precinct and absentee polling place in which the candidates of that political party are on the ballot.  Each party shall submit its list of watchers not later than 4:30 p.m. on the tenth day prior to any election to the chief election officer or to the clerk in county elections.  All watchers shall serve without expense to the State or county.  All watchers so appointed shall be registered voters.  No person shall serve as a watcher who could not qualify to serve as a precinct official under section [11-72(b)(3)].

(b)  Each watcher shall be provided with identification from the chief election officer, or by the clerk in the case of county elections, stating the watcher's name and the name of the party the watcher represents.  On election day the watcher shall present identification to the chairperson of precinct officials of the precinct or precincts where the watcher is to serve.

(c)  All watchers for precincts shall be permitted to observe the conduct of the election in the precinct.  The watchers may remain in the precinct as long as the precinct is in operation subject to section 19-6.  Watchers may review the polling book pursuant to section 11-97.

(d)  The watcher shall call the attention of the chairperson to any violations of the election laws that the watcher observes.  After the chairperson's attention is called to the violation the chairperson shall make an attempt to correct such violation.  If the chairperson fails to correct the violation, the watcher may appeal to the clerk of the county.

(e)  The watchers shall be permitted to observe the operations of the absentee polling place.  Any violation of the election laws shall be reported to the clerk. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(z); am L 1977, c 189, §1(6); am L 1983, c 34, §7; am L 2005, c 201, §4]

Case Notes

Under authority to observe the conduct of the election, poll watchers may record the names of those who have voted.  54 H. 254, 506 P.2d 13.



§11-91 - Proclamation.

PART VII.  CONDUCT OF ELECTIONS

§11-91  Proclamation.  Not later than 4:30 p.m. on the tenth day prior to the close of filing in elections involving state offices the chief election officer shall issue an election proclamation.  In elections involving only county offices the clerk shall issue the proclamation.  In elections involving both state and county offices the proclamation may be issued jointly.

The proclamation shall contain a statement of the time and places where, and the purposes for which, the election is to be held, and a designation of the offices and the terms thereof for which candidates are to be nominated or elected.  It may also contain any other relevant matter including an offer of rewards for the detection and conviction of offenders against the election laws.  The chief election officer or clerk shall cause the election proclamation to be published at least once in a newspaper of general circulation and not later than on the tenth day prior to the close of filing. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(aa)]

Case Notes

Nothing in section grants to chief election officer any substantive power to call special election to fill vacancy in Senate resulting from death of candidate.  52 H. 410, 477 P.2d 625.



§11-91.5 - Federal, state, and county elections by mail.

[§11-91.5]  Federal, state, and county elections by mail.  (a)  Any federal, state, or county election held other than on the date of a regularly scheduled primary or general election may be conducted by mail.

(b)  The chief election officer shall determine whether a federal or state election, other than a regularly scheduled primary or general election, may be conducted by mail or at polling places.

(c)  The county clerk shall determine whether a county election, held other than on the date of a regularly scheduled primary or general election, may be conducted by mail or at polling places.  An election by mail in the county shall be under the supervision of the county clerk.

(d)  The chief election officer shall adopt rules pursuant to chapter 91 to provide for uniformity in the conduct of federal, state, and county elections by mail. [L 2003, c 37, §1]

Revision Note

Section was enacted as an addition to part IX but is renumbered to this part pursuant to §23G-15(1).



§11-92 - REPEALED.

§11-92  REPEALED.  L 1983, c 34, §8.



§11-92.1 - Election proclamation; establishment of a new precinct.

§11-92.1  Election proclamation; establishment of a new precinct.  (a)  The chief election officer shall issue a proclamation whenever a new precinct is established in any representative district.  The chief election officer shall provide a suitable polling place for each precinct.  Schools, recreational halls, park facilities, and other publicly owned or controlled buildings, whenever possible and convenient, shall be used as polling places.  The chief election officer shall make arrangements for the rental or erection of suitable shelter for this purpose whenever public buildings are not available and shall cause these polling places to be equipped with the necessary facilities for lighting, ventilation, and equipment needed for elections on any island.  This proclamation may be issued jointly with the proclamation required in section 11-91.

(b)  No change shall be made in the boundaries of any precinct later than 4:30 p.m. on the tenth day prior to the close of filing for an election.

(c)  Notwithstanding subsection (a), and pursuant to section 15-2.5, the chief election officer is not required to establish polling places for precincts affected by natural disasters, as provided in section 15-2.5. [L 1983, c 34, §9; am L 1984, c 39, §1; am L 1996, c 215, §2]



§11-92.2 - Multiple polling place sites.

§11-92.2  Multiple polling place sites.  (a)  The chief election officer may establish multiple polling place sites for contiguous precincts, notwithstanding district boundaries, when it is convenient and readily accessible for the voters of the precincts involved.

(b)  No multiple polling place site shall be established later than 4:30 p.m. on the tenth day prior to the close of filing for an election. [L 1983, c 34, §10; am L 1984, c 39, §2]



§11-92.3 - Consolidated precincts; natural disasters; postponement; absentee voting required; special elections.

§11-92.3  Consolidated precincts; natural disasters; postponement; absentee voting required; special elections.  (a)  In the event of a flood, tsunami, earthquake, volcanic eruption, high wind, or other natural disaster, occurring prior to an election, that makes a precinct inaccessible, the chief election officer or county clerk in the case of county elections may consolidate precincts within a representative district.  If the extent of damage caused by any natural disaster is such that the ability of voters, in any precinct, district, or county, to exercise their right to vote is substantially impaired, the chief election officer or county clerk in the case of county elections may require the registered voters of the affected precinct to vote by absentee ballot pursuant to section 15-2.5 and may postpone the conducting of an election in the affected precinct for no more than twenty-one days; provided that any such postponement shall not affect the conduct of the election, tabulation, or distribution of results for those precincts, districts, or counties not designated for postponement.  The chief election officer or county clerk in the case of county elections shall give notice of the consolidation, postponement, or requirement to vote by absentee ballot, in the affected county or precinct prior to the opening of the precinct polling place by whatever possible news or broadcast media are available.  Precinct officials and workers affected by any consolidation shall not forfeit their pay.

(b)  In the event the chief election officer or the county clerk in a county election determines that the number of candidates or issues on the ballot in a special, special primary, or special general election does not require the full number of established precincts, the precincts may be consolidated for the purposes of the special, special primary, or special general election into a small number of special, special primary, or special general election precincts.

A special, special primary, or special general election precinct shall be considered the same as an established precinct for all purposes, including precinct official requirements provided in section 11-71.  Not later than 4:30 p.m. on the tenth day prior to the special, special primary, or special general election, the chief election officer or the county clerk shall give public notice, in the area in which the special, special primary, or special general election is to be held, of the special, special primary, or special general election precincts and their polling places.  Notices of the consolidation also shall be posted on election day at the established precinct polling places, giving the location of the special, special primary, or special general election precinct polling place. [L 1983, c 34, §11; am L 1993, c 304, §5; am L 1996, c 215, §3; am L 1998, c 2, §5]



§11-93 - Voting units.

§11-93  Voting units.  Immediately after the close of registration of voters preceding any election, the chief election officer shall establish one or more voting units in each precinct polling place.  All voting units shall be in the same precinct polling place.  In a precinct having more than one voting unit the chief election officer or the officer's authorized representative shall designate each unit by a uniform identification system.  The clerk in preparing the list of registered voters shall divide the list, on an alphabetical basis, as equal as possible between or among the voting units. [L 1970, c 26, pt of §2; am L 1979, c 133, §3; gen ch 1985]



§11-94 - Exemptions of voters on election day.

§11-94  Exemptions of voters on election day.  Every voter shall be privileged from arrest on election day while at the voter's polling place and in going to and returning therefrom, except in case of breach of the peace then committed, or in case of treason or felony. [L 1970, c 26, pt of §2; gen ch 1985]



§11-95 - Employees entitled to leave on election day for voting.

§11-95  Employees entitled to leave on election day for voting.  (a)  Any voter shall on the day of the election be entitled to be absent from any service or employment in which such voter is then engaged or employed for a period of not more than two hours (excluding any lunch or rest periods) between the time of opening and closing the polls to allow two consecutive hours in which to vote.  Such voter shall not because of such absence be liable to any penalty, nor shall there be any rescheduling of normal hours or any deduction made, on account of the absence from any usual salary or wages; provided that the foregoing shall not be applicable to any employee whose hours of employment are such that the employee has a period of two consecutive hours (excluding any lunch or rest periods) between the time of opening and closing the polls when the employee is not working for the employer.  If, however, any employee fails to vote after taking time off for that purpose the employer, upon verification of that fact, may make appropriate deductions from the salary or wages of the employee for the period during which the employee is hereunder entitled to be absent from employment.  Presentation of a voter's receipt by an employee to the employer shall constitute proof of voting by the employee.

(b)  Any person, business, or corporation who refuses an employee the privileges conferred by this section, or subjects an employee to a penalty or deduction of wages because of the exercise of the privileges, or who directly or indirectly violates this section, shall be subject to a fine of not less than $50 nor more than $300.

(c)  Any action taken to impose or collect the fines established in this section shall be a civil action. [L 1970, c 26, pt of §2; am L 1976, c 106, §1(7); am L 1981, c 100, §1(1); am L 1998, c 236, §1]



§11-96 - Records prima facie evidence.

§11-96  Records prima facie evidence.  Every record made pursuant to law by a board of registration of voters, or the precinct officials, shall be a prima facie evidence of the facts therein set forth, and shall be received as such in any court or tribunal in which the same is offered in evidence. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(cc)]



§11-97 - Records open to inspection.

§11-97  Records open to inspection.  (a)  A voter's full name, district/precinct designation, and voter status shall be public; but all other personal information, as provided on the voter registration affidavit, shall be confidential except for election or government purposes in accordance with rules adopted by the chief election officer, pursuant to chapter 91.

(b)  Voted materials shall not be open to the inspection of any voter until after the end of the contest period unless opened upon order of the court. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(dd); am L 1983, c 34, §12; am L 1990, c 156, §8; am L 1997, c 157, §2]

Cross References

Government records, see chapter 92F.



§11-98 - Forms and materials used in elections.

§11-98  Forms and materials used in elections.  Books, blanks, records, certificates, and other forms and materials required by this title shall be of uniform character suitable for the voting system in use and shall be prescribed by the chief election officer after consultation with the clerks involved. [L 1970, c 26, pt of §2]



§11-99 - Members of Congress, applicability of election laws.

§11-99  Members of Congress, applicability of election laws.  The nomination and election of a senator or representative to Congress shall be in conformity to the laws applicable to the election of members of the state legislature except as expressly otherwise provided or where in conflict with federal law. [L 1970, c 26, pt of §2]



§11-111 - Official and facsimile ballots.

PART VIII.  BALLOTS

§11-111  Official and facsimile ballots.  Ballots issued by the chief election officer in state elections and by the clerk in county elections are official ballots.  In elections using the paper ballot and electronic voting systems, the chief election officer or clerk in the case of county elections shall have printed informational posters containing facsimile ballots which depict the official ballots to be used in the election.  The precinct officials shall post the informational posters containing the facsimiles of the official ballots near the entrance to the polling place where they may be easily seen by the voters prior to voting. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(ee); am L 1975, c 36, §1(4); am L 1980, c 264, §1(f)]

Cross References

Ballot boxes, see §11-134.

Spoiled ballots, see §11-140.

Case Notes

Constitutional amendment ballot form found defective.  60 H. 324, 590 P.2d 543.



§11-112 - Contents of ballot.

§11-112  Contents of ballot.  (a)  The ballot shall contain the names of the candidates, their party affiliation or nonpartisanship in partisan election contests, the offices for which they are running, and the district in which the election is being held.  In multimember races the ballot shall state that the voter shall not vote for more than the number of seats available or the number of candidates listed where such number is less than the seats available.

(b)  The ballot may include questions concerning proposed state constitutional amendments, proposed county charter amendments, or proposed initiative or referendum issues.

(c)  At the chief election officer's discretion, the ballot may have a background design imprinted onto it.

(d)  When the electronic voting system is used, the ballot may have pre-punched codes and printed information which identify the voting districts, precincts, and ballot sets to facilitate the electronic data processing of these ballots.

(e)  The name of the candidate may be printed with the Hawaiian or English equivalent or nickname, if the candidate so requests in writing at the time the candidate's nomination papers are filed.  Candidates' names, including the Hawaiian or English equivalent or nickname, shall be set on one line.

(f)  The ballot shall bear no word, motto, device, sign, or symbol other than allowed in this title. [L 1970, c 26, pt of §2; am L 1975, c 36, §1(5); am L 1977, c 189, §1(7); am L 1980, c 264, §1(g); am L 1983, c 34, §13; am L 1984, c 62, §1; am L 1996, c 173, §4]

Case Notes

Circuit courts may prevent use of ballots not in conformity with law and may compel officials to prepare proper ballots.  50 H. 379, 441 P.2d 138.



§11-113 - Presidential ballots.

§11-113  Presidential ballots.  (a)  In presidential elections, the names of the candidates for president and vice president shall be used on the ballot in lieu of the names of the presidential electors, and the votes cast for president and vice president of each political party shall be counted for the presidential electors and alternates nominated by each political party.

(b)  A "national party" as used in this section shall mean a party established and admitted to the ballot in at least one state other than Hawaii or one which is determined by the chief election officer to be making a bona fide effort to become a national party.  If there is no national party or the national and state parties or factions in either the national or state party do not agree on the presidential and vice presidential candidates, the chief election officer may determine which candidates' names shall be placed on the ballot or may leave the candidates' names off the ballot completely.

(c)  All candidates for president and vice president of the United States shall be qualified for inclusion on the general election ballot under either of the following procedures:

(1)  In the case of candidates of political parties which have been qualified to place candidates on the primary and general election ballots, the appropriate official of those parties shall file a sworn application with the chief election officer not later than 4:30 p.m. on the sixtieth day prior to the general election, which shall include:

(A)  The name and address of each of the two candidates;

(B)  A statement that each candidate is legally qualified to serve under the provisions of the United States Constitution;

(C)  A statement that the candidates are the duly chosen candidates of both the state and the national party, giving the time, place, and manner of the selection.

(2)  In the case of candidates of parties or groups not qualified to place candidates on the primary or general election ballots, the person desiring to place the names on the general election ballot shall file with the chief election officer not later than 4:30 p.m. on the sixtieth day prior to the general election:

(A)  A sworn application which shall include the information required under paragraph (1)(A) and (B), and (C) where applicable;

(B)  A petition which shall be upon the form prescribed and provided by the chief election officer containing the signatures of currently registered voters which constitute not less than one per cent of the votes cast in the State at the last presidential election.  The petition shall contain the names of the candidates, a statement that the persons signing intend to support those candidates, the address of each signatory, the date of the signer's signature and other information as determined by the chief election officer.

Prior to being issued the petition form, the person desiring to place the names on the general election ballot shall submit a notarized statement from each candidate of that person's intent to be a candidate for president or vice president of the United States on the general election ballot in the State of Hawaii.  Such statements may be withdrawn by a prospective candidate for vice president and an alternative candidate for vice president be substituted anytime prior to the notification of qualification or disqualification provided in subsection (d).  Any such substitutions shall be accompanied by a notice of substitution satisfying subparagraph (A), a statement of intent as required by this paragraph, and a letter by the candidate for president endorsing the substitute candidate for vice president.  Upon receipt of a notice of substitution and all other required documents, the substitute shall replace the original candidate for vice president on the general election ballot.  The petitions issued in the names of the original candidates will remain valid for the purposes of this section.

(d)  Each applicant and the candidates named, shall be notified in writing of the applicant's or candidate's eligibility or disqualification for placement on the ballot not later than 4:30 p.m. on the tenth business day after filing.  The chief election officer may extend the notification period up to an additional five business days, if the applicants and candidates are provided with notice of the extension and the reasons therefore.

(e)  If the applicant, or any other party, individual, or group with a candidate on the presidential ballot, objects to the finding of eligibility or disqualification the person may, not later than 4:30 p.m. on the fifth day after the finding, file a request in writing with the chief election officer for a hearing on the question.  A hearing shall be called not later than 4:30 p.m. on the tenth day after the receipt of the request and shall be conducted in accord with chapter 91.  A decision shall be issued not later than 4:30 p.m. on the fifth day after the conclusion of the hearing. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(ff); am L 1977, c 189, §1(8); am L 1983, c 34, §14; am L 1993, c 304, §6]



§11-114 - Order of offices on ballot.

§11-114  Order of offices on ballot.  The order of offices on a ballot shall be arranged substantially as follows:  first, president and vice president of the United States; next, United States senators; next, United States house of representatives; next, governor and lieutenant governor; next, state senators; next, state representatives; and next, county offices. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(gg); am L 1980, c 264, §1(h)]



§11-115 - Arrangement of names on the ballot.

§11-115  Arrangement of names on the ballot.  (a)  The names of the candidates shall be placed upon the ballot for their respective offices in alphabetical order except:

(1)  As provided in section 11-118;

(2)  For the limitations of the voting system in use; and

(3)  For the case of the candidates for vice president and lieutenant governor in the general election whose names shall be placed immediately below the name of the candidate for president or governor of the same political party.

(b)  In elections using the paper ballot or electronic voting systems where the names of the candidates are printed and the voter records the voter's vote on the face of the ballot, the following format shall be used:  A horizontal line shall be ruled between each candidate's name and the next name, except between the names of presidential and vice presidential candidates and candidates for governor and lieutenant governor of the same political party in the general election.  In such case the horizontal line shall follow the name of the candidates for vice president and lieutenant governor of the same political party, thereby grouping the candidates for president and vice president and governor and lieutenant governor of the same political party within the same pair of horizontal lines.

(c)  Immediately to the left of (before) or to the right of (after) the candidate name or names, according to the requirements of the voting system, two vertical lines shall be ruled, so that in conjunction with the horizontal lines, a box shall be formed to the left of or to the right of the name and its equivalent, if any.

(d)  In case of the candidates for president and vice president and governor and lieutenant governor of the same political party, only one box shall be formed opposite their set of names.  The boxes shall be of sufficient size to give ample room in which to designate the choice of the voter in the manner prescribed for the voting system in use.  All of the names upon a ballot shall be placed at a uniform distance from the left edge and close thereto, and shall be of uniform size and print subject to section 11-119. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(hh); am L 1976, c 106, §1(8); am L 1977, c 189, §1(9); gen ch 1985; am L 2000, c 130, §1]

Case Notes

Circuit courts may prevent use of ballots not in conformity with law and may compel officials to prepare proper ballots.  50 H. 379, 441 P.2d 138.



§11-116 - Checking ballot form by candidates and parties.

§11-116  Checking ballot form by candidates and parties.  Facsimiles of all ballot layouts prior to printing shall be available for viewing by the candidates and the parties at the office of the chief election officer and the county clerk as soon after the close of filing as they are available.  Such layout facsimiles shall show the typefaces used, the spelling and placement of names, and other information on the ballot. [L 1970, c 26, pt of §2]

Case Notes

Purpose and requirement of section.  61 H. 179, 599 P.2d 286.



§11-117 - Withdrawal of candidates; disqualification; death; notice.

§11-117  Withdrawal of candidates; disqualification; death; notice.  (a)  Any candidate may withdraw not later than 4:30 p.m. on the day immediately following the close of filing for any reason and may withdraw after the close of filing up to 4:30 p.m. on the twentieth day prior to an election for reasons of ill health.  When a candidate withdraws for ill health, the candidate shall give notice in writing to the chief election officer if the candidate was seeking a congressional or state office, or the candidate shall give notice in writing to the county clerk if the candidate was seeking a county office.  The notice shall be accompanied by a statement from a licensed physician or physician assistant indicating that such ill health may endanger the candidate's life.

(b)  On receipt of the notice of death, withdrawal, or upon determination of disqualification, the chief election officer or the clerk shall inform the chairperson of the political party of which the person deceased, withdrawing, or disqualified was a candidate.  When a candidate dies, withdraws, or is disqualified after the close of filing and the ballots have been printed, the chief election officer or the clerk may order the candidate's name stricken from the ballot or order that a notice of the death, withdrawal, or disqualification be prominently posted at the appropriate polling places on election day.

(c)  In no case shall the filing fee be refunded after filing. [L 1970, c 26, pt of §2; am L 1972, c 77, §5; am L 1973, c 217, §1(ii); am L 1983, c 34, §15; am L 1990, c 7, §2; am L 2009, c 151, §3]

Cross References

Convicted persons, see chapter 831.

Attorney General Opinions

After twenty-four hours after the close of filing, a candidate is not entitled to withdraw and to have name dropped from the ballot.  Att. Gen. Op. 70-23.



§11-118 - Vacancies; new candidates; insertion of names on ballots.

§11-118  Vacancies; new candidates; insertion of names on ballots.  (a)  In case of death, withdrawal, or disqualification of any party candidate after filing, the vacancy so caused may be filled by the party.  The party shall be notified by the chief election officer or the clerk in the case of a county office immediately after the death, withdrawal, or disqualification.

(b)  If the party fills the vacancy, and so notifies the chief election officer or clerk not later than 4:30 p.m. on the third day after the vacancy occurs, but not later than 4:30 p.m. on the fiftieth day prior to a primary or special primary election or not later than 4:30 p.m. on the fortieth day prior to a special, general, or special general election, the name of the replacement shall be printed in an available and appropriate place on the ballot, not necessarily in alphabetical order; provided that the replacement candidate fills out an application for nomination papers and signs the proper certifications on the nomination paper and takes either an oath or affirmation as provided by law.  If the party fails to fill the vacancy pursuant to this subsection, no candidate's name shall be printed on the ballot for the party for that race.

(c)  If the ballots have been printed and it is not reasonably possible to insert an alternate's name, the chief election officer shall issue a proclamation informing the public that the votes cast for the vacating candidate shall be counted and the results interpreted as follows:

(1)  In a primary or special primary election:

(A)  In partisan races, if, but for candidate's vacancy, the vacating candidate would have been nominated pursuant to section 12-41(a), a vacancy shall exist in the party's nomination, to be filled in accordance with subsection (b).

(B)  In nonpartisan races, if, but for the candidate's vacancy, the vacating candidate would have qualified as a candidate for the general or special general election ballot pursuant to section 12-41(b), the nonpartisan candidate who received the next highest number of votes shall be placed on the ballot provided that the candidate also meets the requirements of section 12-41(b).

(2)  In a special, general, or special general election, if, but for the candidate's vacancy, the vacating candidate would have been elected, a vacancy shall exist in the office for which the race in question was being held, to be filled in the manner provided by law for vacancies in office arising from the failure of an elected official to serve the official's full term because of death, withdrawal, or removal.

(3)  In any other case where, but for the candidate's vacancy, the vacating candidate would have been deemed elected, a vacancy shall exist in the office for which the candidate has filed, to be filled in the manner provided by law for vacancies in office arising from the failure of an elected official to serve the official's full term in office because of death, withdrawal, or removal.

(d)  The parties shall adopt rules to comply with this provision, and those rules shall be submitted to the chief election officer.

(e)  The chief election officer or county clerk in county elections may waive any or all of the foregoing requirements in special circumstances as provided in the rules adopted by the chief election officer. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(jj); am L 1980, c 247, §1; am L 1983, c 34, §16; am L 1986, c 305, §1; am L 1990, c 7, §3; am L 2000, c 124, §1]



§11-118.5 - Constitutional amendments, proposed.

[§11-118.5]  Constitutional amendments, proposed.  Any constitutional amendment proposed by the legislature shall include in final form the exact constitutional ratification question to be printed on a ballot.  The constitutional ratification question shall be phrased in a manner to enable voters to express their choice on the constitutional amendment by providing a "yes" or "no" response.  The language and meaning of a constitutional amendment shall be clear and it shall be neither misleading nor deceptive. [L 1996, c 173, §1; am L 1997, c 2, §17]



§11-119 - Printing; quantity.

§11-119  Printing; quantity.  (a)  The ballots shall be printed by order of the chief election officer or the clerk in the case of county elections.  In any state or county election the chief election officer on agreement with the clerk may consolidate the printing contracts for similar types of ballots where such consolidation will result in lower costs.

(b)  Whenever the chief election officer is responsible for the printing of ballots, the exact wording to appear thereon, including, but not limited to, questions and issues shall be submitted to the chief election officer not later than 4:30 p.m. on the sixtieth calendar day prior to the applicable election.

(c)  Based upon clarity and available space, the chief election officer or the clerk in the case of county elections shall determine the style and size of type to be used in printing the ballots.  The color, size, weight, shape, and thickness of the ballot shall be determined by the chief election officer.

(d)  Each precinct shall receive a sufficient number of ballots based on the number of registered voters and the expected spoilage in the election concerned.  A sufficient number of absentee ballots shall be delivered to each clerk not later than 4:30 p.m. on the fifteenth day prior to the date of any election. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(kk); am L 1975, c 36, §1(6); am L 1976, c 106, §1(9); am L 1979, c 133, §4; am L 1980, c 264, §1(i); am L 1985, c 203, §4]



§11-120 - Distribution of ballots; record.

§11-120  Distribution of ballots; record.  The chief election officer or the county clerk in county elections shall forward the official ballots, specimen ballots, and other materials to the precinct officials of the various precincts.  They shall be delivered and kept in a secure fashion in accordance with rules and regulations promulgated by the chief election officer.  In no case shall they arrive later than the opening of the polls on election day.

A record of the number of ballots sent to each precinct shall be kept by the chief election officer or the clerk. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(ll)]



§11-131 - Hours of voting.

PART IX.  VOTING PROCEDURES

§11-131  Hours of voting.  The polls shall be opened by the precinct officials at 7:00 a.m. of the election day and shall be kept open continuously until 6:00 p.m. of that day.  If, at the closing hour of voting, any voter desiring to vote is standing in line outside the entrance of the polls with the desire of entering and voting, but due to the polling place being overcrowded has been unable to do so, the voter shall be allowed to vote irrespective of the closing hour of voting.  No voter shall be permitted to enter or join the line after the prescribed hour for closing the polls.  If all of the registered voters of the precinct have cast their votes prior to the closing time, the polls may be closed earlier but the votes shall not be counted until after closing time unless allowed by the chief election officer. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(mm); gen ch 1985]

Cross References

Voting systems, see chapter 16.



§11-132 - Two hundred foot radius; admission within polling place.

§11-132  Two hundred foot radius; admission within polling place.  (a)  The precinct officials shall post in a conspicuous place, prior to the opening of the polls, a map designating an area of two hundred feet from the perimeter of the polling place and its appurtenances.  Any person who remains or loiters within an area of two hundred feet from the perimeter of the polling place and its appurtenances for the purpose of campaigning shall be guilty of a misdemeanor.  For the purposes of this section, a polling place and its appurtenances shall include:

(1)  The building in which the polling place is located;

(2)  Any parking lot adjacent to the building and routinely used for parking at that building;

(3)  The routes of access between the building and any parking lot; and

(4)  Any route of access between any public thoroughfare (right of way) and the polling place to ensure an open and accessible ingress and egress to and from the polling place for voters.

(b)  The chief election officer may regulate other activities within the area specified in subsection (a) pursuant to rules adopted by the chief election officer under chapter 91 in order to ensure the safe and orderly conduct of elections.

(c)  Admission within the polling place shall be limited to the following:

(1)  Election officials;

(2)  Watchers, if any, pursuant to section 11-77;

(3)  Candidates;

(4)  Any voters actually engaged in voting, going to vote or returning from voting;

(5)  Any person, designated by a voter who is physically disabled, while the person is assisting the voter;

(6)  Any person or nonvoter group authorized by the chief election officer or the clerk in county elections to observe the election at designated precincts for educational purposes provided that they conduct themselves so that they do not interfere with the election process; and

(7)  A child for the purpose of observing the voting process when accompanied by an adult who is voting provided that this activity does not disrupt or interfere with normal voting procedures.

(d)  Within the appropriate boundary as established in subsection (a), and the building in which the polling place is located, the display or distribution of campaign posters, signs, or other campaign materials for the purpose of soliciting votes for or against any person or political party or position on a question is prohibited.  Any voter who displays campaign material in the polling place shall remove or cover that material before entering the polling place.  The chief election officer may adopt rules pursuant to chapter 91 to address special circumstances regarding the display of campaign materials. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(nn); am L 1975, c 36, §1(7); am L 1980, c 264, §1(j); gen ch 1985; am L 1993, c 97, §2; am L 1994, c 95, §1]

Attorney General Opinions

Precludes "exit polling" within a polling place and within a thousand-foot radius thereof.  Att. Gen. Op. 84-4.



§11-133 - Voting booths; placement of visual aids.

§11-133  Voting booths; placement of visual aids.  The precinct officials shall provide sufficient voting booths within the polling place at or in which the voters may conveniently cast their ballots.  The booths shall be so arranged that in casting the ballots the voters are screened from the observation of others.

Visual aids shall be posted at or in each voting booth and in conspicuous places outside the polling place before the opening of the polls. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(oo); am L 1975, c 36, §1(7A); am L 1981, c 100, §1(2)]



§11-134 - Ballot transport containers; ballot boxes.

§11-134  Ballot transport containers; ballot boxes.  (a)  The seals of the ballot transport containers shall be broken and opened on election day only in the presence of at least two precinct officials not of the same political party.

(b)  The chief election officer shall provide suitable ballot boxes for each polling place needed.  They shall have a hinged lid fastened securely by a nonreusable seal.  In the center of the lid there shall be an aperture of the appropriate size for the voting system used.  The ballot boxes shall be placed at a point convenient for the deposit of ballots and where they can be observed by the precinct officials.

(c)  At the opening of the polls for election, the chairperson of the precinct officials shall publicly open the ballot boxes and expose them to all persons present to show that they are empty.  The ballot boxes shall be closed and sealed; they shall remain sealed until transported to the counting center; provided that, in precincts where the electronic voting system is used, the ballot boxes shall not be opened at the polling places except as provided by rules adopted pursuant to chapter 91. [L 1970, c 26, pt of §2; am L 1975, c 36, §1(8); am L 1980, c 264, §1(k); am L 1983, c 34, §17]



§11-135 - Early collection of ballots.

§11-135  Early collection of ballots.  In an electronic ballot system election the chief election officer may authorize collection of voted ballots before the closing of the polls in order to facilitate the counting of ballots; provided that the voted ballots shall be returned to the counting center in sealed ballot boxes. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(pp); am L 1975, c 36, §1(9); am L 1980, c 264, §1(l); am L 1983, c 34, §18]



§11-136 - Poll book, identification, voting.

§11-136  Poll book, identification, voting.  Every person upon applying to vote shall sign the person's name in the poll book prepared for that purpose.  This requirement may be waived by the chairperson of the precinct officials if for reasons of illiteracy or blindness or other physical disability the voter is unable to write.  Every person shall provide identification if so requested by a precinct official.  A poll book shall not contain the social security number of any person.

After signing the poll book and receiving the voter's ballot, the voter shall proceed to the voting booth to vote according to the voting system in use in the voter's precinct. The precinct official may, and upon request shall, explain to the voter the mode of voting. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(qq); gen ch 1985, 1993; am L 2003, c 23, §1]



§11-137 - Secrecy; removal or exhibition of ballot.

§11-137  Secrecy; removal or exhibition of ballot.  No person shall look at or ask to see the contents of the ballot or the choice of party or nonpartisan ballot of any voter, except as provided in section 11-139 and 11-132, nor shall any person within the polling place attempt to influence a voter in regard to whom the voter shall vote for.  When a voter is in the voting booth for the purpose of voting, no other person, except as provided in section 11-139 and 11-132, shall be allowed to enter the booth or to be in a position from which the person can observe how the voter votes.

No person shall take a ballot out of the polling place except as provided in sections 11-135 and 11-139.  After voting the voter shall leave the voting booth and deliver the voter's ballot to the precinct official in charge of the ballot boxes.  The precinct official shall make certain that the precinct official has received the correct ballot and no other and then shall deposit the ballot into the ballot box.  No person shall look at or ask to see the contents of the unvoted ballots.  If any person having received a ballot leaves the polling place without first delivering the ballot to the precinct official as provided above, or wilfully exhibits the person's ballot or the person's unvoted ballots in a special primary or primary election, except as provided in section 11-139 and 11-132, after the ballot has been marked, the person shall forfeit the person's right to vote, and the chairperson of the precinct officials shall cause a record to be made of the proceeding. [L 1970, c 26, pt of §2; am L 1972, c 158, §1; am L 1973, c 217, §1(rr); am L 1975, c 36, §1(10); am L 1980, c 264, §1(m); gen ch 1985; am L 1993, c 97, §3]

Attorney General Opinions

Precludes "exit polling" within a polling place and within a thousand-foot radius thereof.  Att. Gen. Op. 84-4.



§11-138 - Time allowed voters.

§11-138  Time allowed voters.  A voter shall be allowed to remain in the voting booth for five minutes, and having voted the voter shall at once emerge and leave the voting booth.  If the voter refuses to leave when so requested by a majority of precinct officials after the lapse of five minutes, the voter shall be removed by the precinct officials. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(ss); am L 1980, c 264, §1(n); gen ch 1985]



§11-139 - Voting assistance.

§11-139  Voting assistance.  (a)  Any voter who requires assistance to vote may be given assistance by a person of the voter's choice, other than the voter's employer or agent of that employer or agent of the voter's union, or the voter may receive the assistance of two precinct officials who are not of the same political party.  A voter needing assistance may be handed a ballot outside the polling place but within one hundred feet thereof or within the polling place parking lot by the precinct officials and in their presence but in a secret manner, mark and return the same to the precinct officials.

(b)  The precinct officials shall enter in writing in the record book the following:

(1)  The voter's name;

(2)  The fact that the voter cannot read the names on the ballot, if that is the reason for requiring assistance, and otherwise, the specific physical disability which requires the voter to receive assistance; and

(3)  The name or names of the person or persons furnishing the assistance. [L 1970, c 26, pt of §2; am L 1972, c 158, §2; am L 1973, c 217, §1(tt); am L 1985, c 203, §5; am L 2002, c 89, §1]



§11-140 - Spoiled ballots.

§11-140  Spoiled ballots.  In elections using the paper ballot and electronic voting systems, if a voter spoils a ballot, the voter may obtain another upon returning the spoiled one.  Before returning the spoiled ballot, the voter shall conform to the procedure promulgated by the chief election officer to retain the secrecy of the vote. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(uu); am L 1975, c 36, §1(11); am L 1980, c 264, §1(o); am L 1981, c 100, §1(3)]



§11-151 - Vote count.

PART X.  VOTE DISPOSITION

§11-151  Vote count.  Each contest or question on a ballot shall be counted independently as follows:

(1)  If the votes cast in a contest or question are equal to or less than the number to be elected or chosen for that contest or question, the votes for that contest or question shall be counted;

(2)  If the votes cast in a contest or question exceed the number to be elected or chosen for that contest or question, the votes for that contest or question shall not be counted; and

(3)  If a contest or question requires a majority of the votes for passage, any blank, spoiled, or invalid ballot shall not be tallied for passage or as votes cast except that such ballots shall be counted as votes cast in ratification of a constitutional amendment or a question for a constitutional convention. [L 1970, c 26, pt of §2; am L 1975, c 36, §1(12); am L 1986, c 305, §2; am L 2000, c 54, §1]



§11-152 - Method of counting.

§11-152  Method of counting.  (a)  In an election using the paper ballot voting system, immediately after the close of the polls, the chairperson of the precinct officials shall open the ballot box.  The precinct officials at the precinct shall proceed to count the votes as follows:

(1)  The whole number of ballots shall first be counted to see if their number corresponds with the number of ballots cast as recorded by the precinct officials;

(2)  If the number of ballots corresponds with the number of persons recorded by the precinct officials as having voted, the precinct officials shall then proceed to count the vote cast for each candidate;

(3)  If there are more ballots or less ballots than the record calls for the precinct officials shall proceed as directed in section 11-153.

(b)  In those precincts using the electronic voting system, the ballots shall be taken in the sealed ballot boxes to the counting center according to the procedure and schedule promulgated by the chief election officer to promote the security of the ballots.  In the presence of official observers, counting center employees may start to count the ballots prior to the closing of the polls provided there shall be no printout by the computer or other disclosure of the number of votes cast for a candidate or on a question prior to the closing of the polls.  For the purposes of this section, the closing of the polls is that time identified in section 11-131 as the closing hour of voting. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(vv); am L 1975, c 36, §1(13); am L 1977, c 189, §1(10); am L 1980, c 264, §1(p); am L 1993, c 304, §7; gen ch 1993]



§11-153 - More or less ballots than recorded.

§11-153  More or less ballots than recorded.  (a)  If there are more ballots than the poll book indicates, this shall be an overage and if less ballots, it shall be an underage.  The election officials or counting center employees responsible for the tabulation of ballots shall make a note of this fact on a form to be provided by the chief election officer.  The form recording the overage or underage shall be sent directly to the chief election officer or the clerk in county elections separate and apart from the other election records.

(b)  If the electronic voting system is being used in an election, the overage or underage shall be recorded after the tabulation of the ballots.  In an election using the paper ballot voting system, the precinct officials shall proceed to count the votes cast for each candidate or on a question after recording the overage or underage.

(c)  The chief election officer or the clerk shall make a list of all precincts in which an overage or underage occurred and the amount of the overage or underage.  This list shall be filed and kept as a public record in the office of the chief election officer or the clerk in county elections and the clerk's office in counties other than the city and county of Honolulu in elections involving state candidates.

An election contest may be brought under part XI, if the overage or underage in any district could affect the outcome of an election. [L 1970, c 26, pt of §2; am L 1975, c 36, §1(14); am L 1997, c 61, §1]



§11-154 - Records, etc.

§11-154  Records, etc.; disposition.  The final duty of the precinct officials in the operation of the precinct shall be to gather all records and supplies delivered to them and return them to the sending official, either the chief election officer or the county clerk.

The voted ballots shall be kept secure and handled only in the presence of representatives not of the same political party in accordance with regulations promulgated for the various voting systems.  After all the ballots have been tabulated they shall be sealed in containers.  Thereafter these containers shall be unsealed and resealed only as prescribed by rules and regulations governing the elections.

The ballots and other election records may be destroyed by the chief election officer or county clerk when all elected candidates have been certified by the chief election officer, or in the case of candidates for county offices, by the county clerk. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(ww)]

Cross References

Records open to inspection, see §11-97.



§11-155 - Certification of results of election.

§11-155  Certification of results of election.  On receipt of certified tabulations from the election officials concerned, the chief election officer or county clerk in county elections shall compile, certify, and release the election results after the expiration of the time for bringing an election contest.  The certification shall be based on a comparison and reconciliation of the following:

(1)  The results of the canvass of ballots conducted pursuant to chapter 16;

(2)  The audit of pollbooks (and related record books) and resultant overage and underage report;

(3)  The audit results of the manual audit team;

(4)  The results of the absentee ballot reconciliation report compiled by the clerks; and

(5)  All logs, tally sheets, and other documents generated during the election and in the canvass of the election results.

A certificate of election or a certificate of results declaring the results of the election as of election day shall be issued pursuant to section 11-156; provided that in the event of an overage or underage, a list of all precincts in which an overage or underage occurred shall be attached to the certificate.  The number of candidates to be elected receiving the highest number of votes in any election district shall be declared to be elected.  Unless otherwise provided, the term of office shall begin or end as of the close of polls on election day.  The position on the question receiving the appropriate majority of the votes cast shall be reflected in a certificate of results issued pursuant to section 11-156. [L 1970, c 26, pt of §2; am L 1980, c 264, §1(b); am L 1986, c 305, §3; am L 1997, c 61, §2]

Attorney General Opinions

When board of education members can assume official duties. Att. Gen. Op. 86-21.



§11-156 - Certificate of election and certificate of results, form.

§11-156  Certificate of election and certificate of results, form.  The chief election officer or county clerk shall deliver certificates of election to the persons elected as determined under section 11-155.  The chief election officer or county clerk in county elections shall issue certificates of results where a question has been voted upon.  Certificates of election shall be delivered only after the filing of expense statements by the person elected in accordance with part XII and after the expiration of time for bringing an election contest.  The certificate of election shall be substantially in the following form:

CERTIFICATE OF ELECTION

I,...................., chief election officer (county clerk) of Hawaii (county), do hereby certify that .................... was on the .....day of .......... 19....., duly elected a ........... (name of office) for the .................... district for a term expiring on the ..... day of ...................., A.D. 19.....

Witness my hand this ..... day of ...................., A.D. 19.....

.....................................

Chief Election Officer (County Clerk)

The certificate of results shall be substantially in the following form:

CERTIFICATE OF RESULTS

I, ........................., chief election officer (county clerk) of Hawaii (county), do hereby certify that .................. (question) was on the ..... day of ............... 19...., duly adopted (rejected) by a majority of the votes cast.

.....................................

Chief Election Officer (County Clerk)

If there is an election contest these certificates shall be delivered only after a final determination in the contest has been made and the time for an appeal has expired. [L 1970, c 26, pt of §2; am L 1986, c 305, §4]



§11-157 - In case of tie.

§11-157  In case of tie.  In case of the failure of an election by reason of the equality of vote between two or more candidates, the tie shall be decided by the chief election officer or county clerk in the case of county elections in accordance with the following procedure:

(1)  In the case of an election involving a seat for the senate, house of representatives, board of education, or county council where only voters within a specified district are allowed to cast a vote, the winner shall be declared as follows:

(A)  For each precinct in the affected district, an election rate point shall be calculated by dividing the total voter turnout in that precinct by the total voter turnout in the district.  For the purpose of this subparagraph, the absentee votes cast for the affected district shall be treated as a precinct.  The election rate point shall be calculated by dividing the total absentee votes cast for the affected district by the total voter turnout in that district.  All election rate points shall be expressed as decimal fractions rounded to the nearest hundred thousandth.

(B)  The candidate with the highest number of votes in a precinct shall be allocated the election rate point calculated under subparagraph (A) for that precinct.  In the event that two or more persons are tied in receiving the highest number of votes for that precinct, the election rate point shall be equally apportioned among those candidates involved in that precinct tie.

(C)  After the election rate points calculated under subparagraph (A) for all the precincts have been allocated as provided under subparagraph (B), the election rate points allocated to each candidate shall be tallied and the candidate with the highest election rate point total shall be declared the winner.

(D)  If there is a tie between two or more candidates in the election rate point total, the candidate who is allocated the highest election rate points from the precinct with the largest voter turnout shall be declared the winner.

(2)  In the case of an election involving a federal office or an elective office where the voters in the entire State or in an entire county are allowed to cast a vote, the winner shall be declared as follows:

(A)  For each representative district in the State or county, as the case may be, an election rate point shall be calculated by dividing the total voter turnout in that representative district by the total voter turnout in the state, county, or federal office district, as the case may be; provided that for purposes of this subparagraph:

(i)  The absentee votes cast for a statewide, countywide, or federal office shall be treated as a separate representative district and the election rate point shall be calculated by dividing the total absentee votes cast for the statewide, countywide, or federal office by the total voter turnout in the state, county, or federal office district, as the case may be.

(ii)  The overseas votes cast for any election in the State for a federal office shall be treated as a separate representative district and the election rate point shall be calculated by dividing the total number of overseas votes cast for the affected federal office by the total voter turnout in the affected federal office district.  The term "overseas votes" means those votes cast by absentee ballots for a presidential election as provided in section 15-3.

All election rate points shall be expressed as decimal fractions rounded to the nearest hundred thousandth.

(B)  The candidate with the highest number of votes in a representative district shall be allocated the election rate point calculated under subparagraph (A) for that district.  In the event that two or more persons are tied in receiving the highest number of votes for that district, the election rate point shall be equally apportioned among those candidates involved in that district tie.

(C)  After the election rate points calculated under subparagraph (A) for all the precincts have been allocated as prescribed under subparagraph (B), the election rate points allocated to each candidate shall be tallied and the candidate with the election rate point total shall be declared the winner.

(D)  If there is a tie between two or more candidates in the election rate point total, the candidate who is allocated the highest election rate points from the representative district with the largest voter turnout shall be declared the winner. [L 1970, c 26, pt of §2; gen ch 1985; am L 1990, c 198, §2; am L 1996, c 239, §2]



§11-171 - Applicability of this part.

PART XI.  ELECTION CONTESTS

Rules of Court

Applicability of Hawaii Rules of Civil Procedure, see HRCP rule 81(b)(10); appeal to appellate courts, see Hawaii Rules of Appellate Procedure.

§11-171  Applicability of this part.  This part shall apply whenever a contested election is subject to determination by a court of competent jurisdiction in the manner provided by law. [L 1970, c 26, pt of §2]

Case Notes

The court has jurisdiction to decide election contest involving legislative seat.  51 H. 354, 461 P.2d 221.

Supreme court has jurisdiction to determine validity of the manner of submission and ratification of state constitution amendments.  60 H. 324, 590 P.2d 543.



§11-172 - Contests for cause; generally.

§11-172  Contests for cause; generally.  With respect to any election, any candidate, or qualified political party directly interested, or any thirty voters of any election district, may file a complaint in the supreme court.  The complaint shall set forth any cause or causes, such as but not limited to, provable fraud, overages, or underages, that could cause a difference in the election results.  The complaint shall also set forth any reasons for reversing, correcting, or changing the decisions of the precinct officials or the officials at a counting center in an election using the electronic voting system.  A copy of the complaint shall be delivered to the chief election officer or the clerk in the case of county elections. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(xx); am L 1975, c 36, §1(15); am L 1991, c 9, §2]

Case Notes

A candidate's campaign coordinator has no standing to contest election.  56 H. 47, 527 P.2d 236.

Sufficiency of complaint.  56 H. 47, 527 P.2d 236.

Electorate as whole had standing.  61 H. 179, 599 P.2d 286.

Plaintiffs failed to meet burden of demonstrating that irregularities in voting procedures for OHA trustees either could have caused a difference in election outcome or could have precluded the correct result from being ascertained.  84 H. 383, 935 P.2d 98.

Where plaintiff made no showing that defendant was under any obligation to debate plaintiff, the refusal to debate was not an error, mistake, or irregularity that would have changed the results of the election; thus plaintiff failed to meet plaintiff's burden of demonstrating errors, mistakes, or irregularities that could have caused a difference in the election results and the remedy of ordering a new election with televised debates was not authorized by §11-174.5(b).  119 H. 337, 198 P.3d 124.



§11-173 - REPEALED.

§11-173  REPEALED.  L 1973, c 217, §1(yy).



§11-173.5 - Contests for cause in primary, special primary elections, and county elections held concurrently with a regularly scheduled primary or special primary election.

§11-173.5  Contests for cause in primary, special primary elections, and county elections held concurrently with a regularly scheduled primary or special primary election.  (a)  In primary and special primary election contests, and county election contests held concurrently with a regularly scheduled primary or special primary election, the complaint shall be filed in the office of the clerk of the supreme court not later than 4:30 p.m. on the sixth day after a primary or special primary election, or county election contests held concurrently with a regularly scheduled primary or special primary election, and shall be accompanied by a deposit for costs of court as established by rules of the supreme court.  The clerk shall issue to the defendants named in the complaint a summons to appear before the supreme court not later than 4:30 p.m. on the fifth day after service thereof.

(b)  In primary and special primary election contests, and county election contests held concurrently with a regularly scheduled primary or special primary election, the court shall hear the contest in a summary manner and at the hearing the court shall cause the evidence to be reduced to writing and shall not later than 4:30 p.m. on the fourth day after the return give judgment fully stating all findings of fact and of law.  The judgment shall decide what candidate was nominated or elected, as the case may be, in the manner presented by the petition, and a certified copy of the judgment shall forthwith be served on the chief election officer or the county clerk, as the case may be, who shall place the name of the candidate declared to be nominated on the ballot for the forthcoming general, special general, or runoff election.  The judgment shall be conclusive of the right of the candidate so declared to be nominated; provided that this subsection shall not operate to amend or repeal section 12-41. [L 1973, c 217, §1(aaa); am L 1974, c 34, §1(c); am L 1979, c 133, §5; am L 1998, c 22, §2]

Rules of Court

Collection of costs and fees by appellate clerk, see HRAP rule 45(e).



§11-174 - REPEALED.

§11-174  REPEALED.  L 1973, c 217, §1(zz).



§11-174.5 - Contests for cause in general, special general, special, and runoff elections.

§11-174.5  Contests for cause in general, special general, special, and runoff elections.  (a)  In general, special general, special, or runoff elections, the complaint shall be filed in the office of the clerk of the supreme court not later than 4:30 p.m. on the twentieth day following the general, special general, special, or runoff election and shall be accompanied by a deposit for costs of court as established by rules of the supreme court.  The clerk shall issue to the defendants named in the complaint a summons to appear before the supreme court not later than 4:30 p.m. on the tenth day after service thereof.

(b)  In cases involving general, special general, special, or runoff elections the complaint shall be heard by the supreme court in which the complaint was filed as soon as it reasonably may be heard.  On the return day, the court, upon its motion or otherwise, may direct summons to be issued to any person who may be interested in the result of the proceedings.

At the hearing, the court shall cause the evidence to be reduced to writing and shall give judgment, stating all findings of fact and of law.  The judgment may invalidate the general, special general, special, or runoff election on the grounds that a correct result cannot be ascertained because of a mistake or fraud on the part of the precinct officials; or decide that a certain candidate, or certain candidates, received a majority or plurality of votes cast and were elected.  If the judgment should be that the general, special general, special, or runoff election was invalid, a certified copy thereof shall be filed with the governor, and the governor shall duly call a new election to be held not later than one hundred twenty days after the judgment is filed.  If the court shall decide which candidate or candidates have been elected, a copy of that judgment shall be served on the chief election officer or county clerk, who shall sign and deliver to the candidate or candidates certificates of election, and the same shall be conclusive of the right of the candidate or candidates to the offices. [L 1973, c 217, §1(bbb); am L 1979, c 133, §6; gen ch 1985; am L 1998, c 22, §3 and c 123, §1]

Rules of Court

Costs, see HRAP rule 39; collection of costs and fees by appellate clerk, see HRAP rule 45(e).

Case Notes

Where plaintiffs had opportunity to correct irregularities in ballot prior to the election, they cannot complain afterward.  61 H. 179, 599 P.2d 286.

Plaintiffs failed to meet burden of demonstrating that irregularities in voting procedures for OHA trustees either could have caused a difference in election outcome or could have precluded the correct result from being ascertained.  84 H. 383, 935 P.2d 98.

The twenty-day provision of subsection (a) is mandatory, and the "no later than 4:30 p.m." provision of subsection (a) is directory; thus, plaintiff's complaint filed at 4:32 p.m. on November 24, 2008 was filed within the time provisions of subsection (a).  119 H. 337, 198 P.3d 124.

Where plaintiff made no showing that defendant was under any obligation to debate plaintiff, the refusal to debate was not an error, mistake, or irregularity that would have changed the results of the election; thus plaintiff failed to meet plaintiff's burden of demonstrating errors, mistakes, or irregularities that could have caused a difference in the election results and the remedy of ordering a new election with televised debates was not authorized by subsection (b).  119 H. 337, 198 P.3d 124.



§11-175 - Powers of supreme court; costs.

§11-175  Powers of supreme court; costs.  The supreme court may compel the attendance of witnesses, punish contempts, and do whatsoever else may be necessary fully to determine the proceedings, and enforce its decrees therein.  The court may make such special rules as it may find necessary or proper.  The costs shall be as provided by the supreme court by rule. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(ccc); am L 1993, c 6, §3]

Case Notes

Where it could not be said that defendants engaged in repeated violations of the same matters under the Hawaii constitution, sanctions in the form of attorneys' fees pursuant to this section were not appropriate.  110 H. 327, 132 P.3d 1238.



§11-176 - REPEALED.

§11-176  REPEALED.  L 1973, c 217, §1(ddd).



§11-181 - Capital equipment.

PART XII.  EXPENSES

A.  Election Expenses

§11-181  Capital equipment.  The State shall pay for all voting system capital equipment.  This shall include, but not be limited to voting machines, voting devices, and initial computer programs. [L 1970, c 26, pt of §2; am L 1975, c 36, §1(16)]



§11-182 - Election expenses when no county elections.

§11-182  Election expenses when no county elections.  All expenses, including expenses attributable to registration of voters by the county clerk, for state elections conducted in any county which do not involve elections for county offices shall be borne by the State and paid out of such appropriations as may be made by the legislature for election purposes. [L 1970, c 26, pt of §2]

Cross References

Precinct officials' compensation, see §11-76.



§11-183 - Election expenses when no state elections.

§11-183  Election expenses when no state elections.  All expenses for county elections which do not involve state offices shall be borne by the county and paid out of such appropriations as may be made by the council for election purposes. [L 1970, c 26, pt of §2]



§11-184 - Election expenses and responsibilities in combined state and county elections.

§11-184  Election expenses and responsibilities in combined state and county elections.  Election expenses in elections involving both state and county offices shall be shared as set forth below:

(1)  The State shall pay and be responsible for:

(A)  Precinct officials;

(B)  Instruction of precinct officials when initiated or approved by the chief election officer;

(C)  Boards of registration;

(D)  Polling place costs other than supplies: installation rentals, ballot boxes, voting booths, custodians, telephones, and maintenance;

(E)  Other equipment such as ballot transport containers;

(F)  Temporary election employees hired to do strictly state work; and

(G)  Extraordinary voter registration and voter education costs when approved by the chief election officer.

(2)  The county shall pay and be responsible for:

(A)  Normal voter registration, voters list maintenance, and all printing connected with voter registration, including printing of the voters list;

(B)  Temporary election employees hired to do strictly county work;

(C)  Maintenance of existing voting machines, including parts, freight, storage, programming, and personnel;

(D)  Maintenance and storage of voting devices and other equipment; and

(E)  Employees assigned to conduct absentee polling place functions.

(3)  The remaining election expenses shall be divided in half between the State and the counties.  Each county will pay a proration of expenses as a proportion of the registered voters at the time of the general election.  These expenses shall include but not be limited to:

(A)  Polling place supplies;

(B)  All printing, including ballots, but excluding printing connected with voter registration;

(C)  Temporary election employees not including voting machine programmers doing work for both the State and county;

(D)  Ballot preparation and packing; and

(E)  All other costs for which the State or county are not specifically responsible relating to the operation of voting machines, electronic voting systems, and other voting systems except paper ballots to include but not be limited to real property rentals, equipment rentals, personnel, mileage, telephones, supplies, publicity, computer programming, and freight.

The responsibility for the above functions shall be determined by the chief election officer where the responsibility for such functions has not been assigned by the legislature.

Any future expenses not presently incurred under any voting system now in use or to be used shall be assigned to paragraphs (1), (2), or (3) above by the chief election officer upon agreement with the clerks or by the legislature. [L 1970, c 26, pt of §2; am L 1973, c 217, §1(eee); am L 1976, c 106, §1(10)]



§11-191 - Definitions.

B.  Election Campaign Contributions and Expenditures

§§11-191 to 213  [OLD]  REPEALED.  L 1979, c 224.

§11-191  Definitions.  When used in this subpart:

"Advertisement" means:

(1)  Any communication, exclusive of bumper stickers or other sundry items, that:

(A)  Identifies a candidate either directly or by direct implication;

(B)  Advocates or supports the nomination for election of the candidate;

(C)  Advocates or supports the election of the candidate; or

(D)  Advocates or supports the candidate's defeat.

(2)  Any communication, exclusive of bumper stickers or other sundry items, that:

(A)  Identifies an issue or question that will appear on the ballot at the next applicable election; or

(B)  Advocates or supports the passage or defeat of the question or issue.

"Ballot issue committee" means a committee as defined in this section which has the exclusive purpose of making or accepting contributions or expenditures for or against any issue appearing on the ballot at the next applicable election.

"Campaign treasurer" means a person appointed under section 11-198, and, unless expressly indicated otherwise, includes deputy campaign treasurers.

"Candidate" means an individual who seeks nomination for election, or seeks election, to office.  Until an individual terminates the individual's candidacy with the commission, an individual is a candidate if the individual does any of the following:

(1)  Files nomination papers for an office for oneself with the county clerk's office or with the chief election officer's office, whichever is applicable;

(2)  Receives contributions in an aggregate amount of more than $100 or makes or incurs any expenditures of more than $100 to bring about the individual's nomination for election, or to bring about the individual's election to office;

(3)  Gives consent for any other person to receive contributions or make expenditures to aid the individual's nomination for election, or the individual's election, to office; or

(4)  Is certified to be a candidate by the chief election officer or county clerk.

"Candidate's committee" means a committee as defined in this section which makes an expenditure or accepts a contribution in behalf of a candidate with the candidate's authorization.  A candidate shall have only one authorized candidate's committee.

"Clearly identified" means the name, photograph or other similar image, or other unambiguous identification of the candidate.

"Commission" means the campaign spending commission.

"Commissioner" means any person appointed to the campaign spending commission.

"Committee" means:

(1)  Any organization, association, or individual that accepts or makes a contribution or makes an expenditure for or against any:

(A)  Candidate;

(B)  Individual who files for nomination at a later date and becomes a candidate; or

(C)  Party;

with or without the authorization of the candidate, individual, or party.  In addition, the term "committee" means any organization, association, or individual who accepts or makes a contribution or makes an expenditure for or against any question or issue appearing on the ballot at the next applicable election; or

(2)  Any organization, association, or individual that raises or holds money or anything of value for a political purpose, with or without the consent or knowledge of any:

(A)  Candidate;

(B)  Individual who files for nomination at a later date and becomes a candidate; or

(C)  Party; and

subsequently contributes money or anything of value to, or makes expenditures on behalf of, the candidate, individual, or party.

Notwithstanding any of the foregoing, the term "committee" shall not include any individual making a contribution or expenditure of the individual's own funds or anything of value that the individual originally acquired for the individual's own use and not for the purpose of evading any provision of this subpart, or any organization, which raises or expends funds for the sole purpose of the production and dissemination of informational or educational advertising.

"Contribution":

(1)  Means:

(A)  A gift, subscription, deposit of money or anything of value, or cancellation of a debt or legal obligation and includes the purchase of tickets to fundraisers for the purpose of:

(i)  Influencing the nomination for election, or election, of any person to office;

(ii)  Influencing the outcome of any question or issue that appears or is reasonably certain to appear on the ballot at the next applicable election described in clause (i); or

(iii)  Use by any party or committee for the purposes set out in clause (i) or (ii);

(B)  The payment, by any person, political party, or any other entity other than a candidate or committee, of compensation for the personal services or services of another person that are rendered to the candidate or committee without charge or at an unreasonably low charge for the purposes set out in subparagraph (A); or

(C)  A contract, promise, or agreement to make a contribution; provided that notwithstanding this subparagraph and subparagraphs (A) and (B), the term "contributions" shall not include services or portions thereof voluntarily provided without reasonable compensation by individuals to or in behalf of a candidate or committee.

Notwithstanding subparagraphs (A), (B), and (C), a candidate's expenditure of the candidate's own funds or the making of a loan or advance in the pursuit of the candidate's campaign shall not be a contribution for the purpose of this subpart but shall nevertheless be reportable as a campaign receipt;

(2)  Does not include an individual or committee engaging in internet activities for the purpose of influencing an election if:

(A)  The individual or committee is uncompensated for the internet activities; or

(B)  The individual or committee uses equipment or services for uncompensated internet activities, regardless of who owns the equipment and services.

For purposes of this exclusion, "internet activities" includes sending or forwarding electronic messages; providing a hyperlink or other direct access to another person's website; blogging; creating, maintaining, or hosting a website; paying a nominal fee for the use of another person's website; and any other form of communication distributed over the Internet.

For purposes of this paragraph, "equipment and services" includes computers, software, internet domain names, internet service providers, and any other technology that is used to provide access to or use of the Internet.

This paragraph does not apply to any payment for an advertisement other than a nominal fee; the purchase or rental of an e-mail address list made [at] the direction of a committee; or an e-mail address list that is transferred to a committee.

"Earmarked funds" means contributions received by a committee or party on the condition that the funds be contributed to or expended on certain candidates, issues, or questions.

"Election" means any election for office or for determining a question or issue provided by law or ordinance.

"Election period" means the two-year period between general election days if a candidate is seeking nomination or election to a two-year office and the four-year time period between general election days if a candidate is seeking nomination or election to a four-year office.

"Expenditure":

(1)  Means:

(A)  Any purchase or transfer of money or anything of value, or promise or agreement to purchase or transfer money or anything of value, or payment incurred or made, or the use or consumption of a nonmonetary contribution for the purpose of:

(i)  Influencing the nomination for election, or election, of any person seeking nomination for election, or election, to office whether or not the person has filed the person's nomination paper;

(ii)  Influencing the outcome of any question or issue that has been certified to appear on the ballot at the next applicable election; or

(iii)  Use by any party or committee for the purposes set out in clause (i) or (ii);

(B)  The payment, by any person other than a candidate or committee, of compensation for the personal services of another person that are rendered to the candidate or committee for any of the purposes mentioned in subparagraph (A); or

(C)  The expenditure by a candidate of the candidate's own funds for the purposes set out in subparagraph (A).

The term does not include volunteer personal services and voter registration efforts that are not partisan.

(2)  Does not include an individual or committee engaging in internet activities for the purpose of influencing an election if:

(A)  The individual or committee is uncompensated for internet activities; or

(B)  The individual or committee uses equipment or services for uncompensated internet activities, regardless of who owns the equipment and services.

For purposes of this paragraph, "internet activities" includes sending or forwarding electronic messages; providing a hyperlink or other direct access to another person's website; blogging; creating, maintaining, or hosting a website; paying a nominal fee for the use of another person's website; and any other form of communication distributed over the Internet.

For purposes of this paragraph, "equipment and services" includes computers, software, internet domain names, internet service providers, and any other technology that is used to provide access to or use of the Internet.

This paragraph does not apply to any payment for an advertisement other than a nominal fee; the purchase or rental of an e-mail address list made at the direction of a committee; or an e-mail address list that is transferred to a committee.

"House bulletin" means a communication sponsored by any person in the regular course of publication for limited distribution primarily to its employees or members.

"Immediate family" means a candidate's spouse or reciprocal beneficiary, and any child, parent, grandparent, brother, or sister of the candidate, and the spouses or reciprocal beneficiaries of such persons.  For the purposes of this part, "reciprocal beneficiaries" shall have the same meaning as in section 572C-3.

"Independent expenditure" means an expenditure by a person expressly advocating the election or defeat of a clearly identified candidate and that is not made in concert or cooperation with or at the request or suggestion of the candidate, the candidate's committee, a party, or their agents.

"Individual" means a natural person.

"Loan" means an advance of money, goods, or services, with a promise to repay in full or in part within a specified period of time.  A "loan" does not include expenditures made on behalf of a committee by a candidate, volunteer, or employee if:

(1)  A candidate, volunteer, or employee's aggregate expenditures do not exceed $1,500 within a thirty day period;

(2)  A dated receipt and a written description of the name and address of each payee and the amount, date, and purpose of each expenditure is provided to the committee before the committee reimburses the candidate, volunteer, or employee; and

(3)  The committee reimburses the candidate, volunteer, or employee within forty-five days of the expenditure being made.

"Matching payment period" means:

(1)  For a primary election, from January 1 of the year of a general election through the day of the primary election, or nine months prior to a special election through the day of a special election; and

(2)  For a general election, from January 1 of the year of a general election through the day of the general election.

"Newspaper" means a publication of general distribution in the State issued once or more per month which is written and published in the State.

"Noncandidate committee" means a committee as defined in this section that has the purpose of making contributions or expenditures to influence the nomination for election, the election of any candidate to political office, or for or against any issue on the ballot, but does not include a candidate's committee.

"Office" means any elective public or constitutional office excluding county neighborhood board and federal elective offices.

"Party" means any political party which satisfies the requirements of section 11-61.

"Person" means an individual, partnership, committee, association, corporation, business entity, organization, or labor union and its auxiliary committees.

"Political committees established and maintained by a national political party" means:

(1)  The National Committee;

(2)  The House Campaign Committee; and

(3)  The Senate Committee.

"Private contribution" means a monetary contribution other than from a candidate's own funds or from the Hawaii election campaign fund.

"Qualifying campaign contribution" means an aggregate monetary contribution of $100 or less, by any person during any matching payment period.  Qualifying contributions do not include loans or in-kind contributions.

"Residual funds" or "surplus funds" means unspent money from contributions held by a candidate or committee after a general or special election and after all campaign expenditures have been paid for the election period.

"Separate segregated fund" means a noncandidate committee that is established by a state or national bank, a corporation, or a labor organization for the purpose of making contributions or expenditures to influence the nomination for election or the election of any candidate to political office, or for or against any issue on the ballot.

"Special election" means any election other than a primary or general election.

"Surplus funds" has the same meaning as "residual funds".

"Terminate candidacy" means the date on which a candidate has no surplus or deficit and has filed a notice of termination with the campaign spending commission on forms prescribed by the commission. [L 1979, c 224, pt of §2; am L 1980, c 232, §1 and c 246, §1(a); am L 1981, c 102, §1 and c 217, §1; gen ch 1985; am L 1987, c 369, §1(1); am L Sp 1995, c 10, §2(2) and c 27, §§7, 15; am L 1997, c 375, §2; am L 1999, c 64, §1, c 96, §§1, 12, c 141, §3, and c 187, §§1, 2; am L 2005, c 203, §2; am L 2007, c 200, §2; am L 2008, c 11, §2, c 16, §2, and c 244, §24]

Attorney General Opinions

"Kauaians for Nukolii" is a "committee" for purposes of this section.  Att. Gen. Op. 84-2.



§11-192 - Campaign spending commission.

§11-192  Campaign spending commission.  There is established a campaign spending commission.  The commission shall consist of five members of the general public, appointed by the governor from a list of ten nominees submitted by the judicial council.  The judicial council may solicit applications for the list of nominees through community organizations and advertisements in any newspaper of general circulation.  Any vacancies in the commission shall be filled by the governor with a member from the list of nominees or by reappointment of a commissioner whose term has expired, subject to the limit on length of service imposed by section 26-34.

The judicial council shall meet and expeditiously select additional persons for the list of nominees whenever the number of the eligible nominees falls below five.

Notwithstanding section 26-34, these appointments shall not be subject to senatorial confirmation.  The term of the commissioners shall be four years, except that the terms of the initial commissioners shall be two years for two commissioners, three years for two other commissioners and four years for the chairperson, as determined by the governor.

The commissioners shall serve without compensation but they shall be reimbursed for reasonable expenses, including travel expenses, incurred in the discharge of their duties.  The commission shall be placed within the department of accounting and general services for administrative purposes. [L 1979, c 224, pt of §2; gen ch 1985, 1993; am L Sp 1995, c 10, §2(3); am L 2003, c 117, §6]

Attorney General Opinions

Section, as amended, required judicial council to select completely new panel of nominees for campaign spending commission in accordance with amended criteria.  Att. Gen. Op. 96-3.



§11-192.5 - Commissioners; political activities.

[§11-192.5]  Commissioners; political activities.  (a)  A member of the commission or its staff shall not participate in any political campaign during the member's or employee's term of office or employment including making a financial contribution to a candidate or political committee.

(b)  Each commissioner shall retain the right to:

(1)  Register and vote as the commissioner chooses in any election;

(2)  Participate in the nonpolitical activities of a civic, community, social, labor, or professional organization, or of a similar organization;

(3)  Be a member of a political party or other noncandidate political organization and participate in its activities to the extent consistent with law; and

(4)  Otherwise participate fully in public affairs, except as prohibited by law, in a manner which does not materially compromise the commissioner's efficiency or integrity as a commissioner or the neutrality, efficiency, or integrity of the commission.

(c)  A commissioner may request an advisory opinion from the state ethics commission to determine whether a particular activity constitutes or would constitute a violation of the code of ethics or this section. [L Sp 1995, c 10, pt of §2(1)]



§11-193 - Duties of the commission.

§11-193  Duties of the commission.  (a)  The duties of the commission under this subpart are:

(1)  To develop and adopt reporting forms required by this subpart;

(2)  To adopt and publish a manual for all candidates and committees, describing the requirements of this subpart, including uniform and simple methods of recordkeeping;

(3)  To preserve all reports required by this subpart for at least ten years from the date of receipt;

(4)  To permit the inspection, copying, or duplicating of any report required by this subpart pursuant to rules adopted by the commission; provided that no information or copies from the reports shall be sold or used by any person for the purpose of soliciting contributions or for any commercial purpose;

(5)  To ascertain whether any candidate, committee, or party has failed to file a report required by this subpart or has filed a substantially defective or deficient report, and to notify these persons by first class mail that their failure to file or filing of a substantially defective or deficient report must be corrected and explained, and that a penalty may be assessed.  All penalties collected under this section shall be deposited in the general fund of the State;

(6)  To hold public hearings;

(7)  To investigate and hold hearings for receiving evidence of any violations;

(8)  To adopt a code of fair campaign practices as a part of its rules;

(9)  To establish rules pursuant to chapter 91;

(10)  To request the initiation of prosecution for the violation of this subpart pursuant to section 11-229;

(11)  To administer and monitor the distribution of public funds under this subpart;

(12)  To suggest accounting methods for candidates, parties, and committees, as the commission may deem advisable, in connection with reports and records required by this subpart;

(13)  To employ or contract, without regard to chapters 76, 78, and 89 and section 28-8.3, and, at pleasure, to dismiss persons it finds necessary for the performance of its functions, including a full-time executive director, and to fix their compensation;

(14)  To do random audits, field investigations, as necessary;

(15)  To file for injunctive relief when indicated; and

(16)  To render advisory opinions upon the request of any candidate, candidate committee, noncandidate committee, or other person or entity subject to this chapter, as to whether the facts and circumstances of a particular case constitute or will constitute a violation of the campaign spending laws.  If no advisory opinion is rendered within ninety days after all information necessary to issue an opinion has been obtained, it shall be deemed that an advisory opinion was rendered and that the facts and circumstances of that particular case do not constitute a violation of the campaign spending laws.  The opinion rendered or deemed rendered, until amended or revoked, shall be binding on the commission in any subsequent charges concerning the candidate, candidate committee, noncandidate committee, or other person or entity subject to this chapter, who sought the opinion and acted in reliance on it in good faith, unless material facts were omitted or misstated by the persons in the request for an advisory opinion.  Nothing in this section shall be construed to allow the commission to issue rules through an advisory opinion.

(b)  In performing the functions and duties under this subpart, the commission may subpoena witnesses, examine them under oath, and require the production of books, papers, documents, or objects, to the commission office at any place in the State whether or not the subpoena is in connection with any hearing; provided that the person or documents subpoenaed shall be relevant to a matter under study or investigation by the commission.  The books, papers, documents, or objects may be retained by the commission for a reasonable period of time for the purpose of examination, audit, copying, testing, and photographing.  The subpoena power shall be exercised by the chairperson of the commission, or such other person as the chairperson may designate.  Upon application of the commission, obedience to the subpoena shall be enforced by the circuit court in the county where the person subpoenaed resides or is found in the same manner as a subpoena issued by a circuit court.

(c)  The commission shall be exempt from section [26-35(a)(1), (4), and (5)] and shall:

(1)  Make direct communications with the governor and legislature;

(2)  Make all decisions regarding employment, appointment, promotion, transfer, demotion, discharge, and job descriptions of all officers and employees of or under the jurisdiction of the commission without the approval of the comptroller; and

(3)  Purchase all supplies, equipment, or furniture without the approval of the comptroller.

The commission shall follow all applicable personnel laws. [L 1979, c 224, pt of §2; am L 1980, c 232, §1; gen ch 1985; am L Sp 1993, c 8, §53; gen ch 1993; am L Sp 1995, c 10, §2(4) superseding L Sp 1995, c 27, §§6, 15; am L 1996, c 13, §21; am L 1997, c 2, §1 and c 375, §3; am L 1999, c 96, §2; am L 2000, c 253, §150; am L 2004, c 57, §4; am L 2005, c 203, §3; am L 2008, c 244, §25]

Case Notes

Where defendants argued that plaintiff waived constitutional right to free speech by voluntarily signing Code of Fair Campaign Practices (Code), plaintiff did not waive ability to assert First Amendment rights; campaign spending commission's (commission) administrative decision did not have preclusive effect on the court proceeding; Code unconstitutionally burdened protected speech; commission's censure of plaintiff violated plaintiff's First Amendment rights to free speech.  135 F. Supp. 2d 1114.



§11-194 - Registration.

§11-194  Registration.  (a)  Each candidate or noncandidate committee shall register with the commission by filing an organizational report as set forth in section 11-196 or 11-196.5 as applicable.

(b)  Each candidate shall file an organizational report within ten days of:

(1)  Filing the nomination papers for office; or

(2)  The date the candidate or candidate's committee receives contributions or makes expenditures that amount to more than $100 in the aggregate during the applicable election period, whichever occurs first.

(c)  An elected official who is seeking reelection to the same office in successive elections shall not be required to file an organizational report under this section unless the candidate is required to report a change in information pursuant to section 11-196(b); provided that the candidate has not sought election to any other office during the period between elections.

(d)  A noncandidate committee shall file an organizational report within ten days of receiving contributions or making expenditures that amount to more than $1,000, in the aggregate, in a two-year election period; except that within the thirty day period prior to an election, a noncandidate committee shall file an organizational report within two days of receiving contributions or making expenditures that amount to more than $1,000, in the aggregate, in a two-year election period. [L 1979, c 224, pt of §2; am L 1980, c 246, §1(b); am L 1981, c 218, §1; am L 1987, c 369, §1(2); am L Sp 1995, c 27, §§7, 15; am L 1997, c 375, §4; am L 1999, c 96, §§3, 12 and c 141, §3; am L 2000, c 99, §1; am L 2005, c 203, §4; am L 2007, c 200, §3]



§11-195 - Filing of reports, generally.

§11-195  Filing of reports, generally.  (a)  All reports required to be filed under this subpart by a candidate's committee shall be certified by the candidate and treasurer.  Reports required to be filed under this subpart by a noncandidate committee shall be certified by the chairperson and treasurer.

(b)  All reports required under this subpart shall be electronically filed on the commission's electronic filing system.

(c)  All reports required to be filed under this subpart shall at all times be available to the general public.

(d)  For purposes of this subpart, whenever a report is required to be filed with the commission, "filed" means electronically filed on the commission's electronic filing system by the date and time specified for the filing of the report by the:

(1)  Candidate or the committee of a candidate who is seeking election to the:

(A)  Office of governor;

(B)  Office of lieutenant governor;

(C)  Office of mayor;

(D)  Office of prosecuting attorney;

(E)  County council;

(F)  Senate;

(G)  House of representatives;

(H)  Office of Hawaiian affairs; or

(I)  Board of education; or

(2)  Noncandidate committee required to be registered with the commission pursuant to section 11-194.

(e)  In order to be timely filed, a committee's reports shall be filed on the commission's electronic filing system on or before 11:59 p.m. Hawaii standard time on the prescribed filing date. [L 1979, c 224, pt of §2; am L 1980, c 232, §1 and c 246, §1(c); gen ch 1985; am L Sp 1995, c 10, §2(5) and c 27, §§7, 15; am L 1997, c 375, §5; am L 1999, c 96, §§4, 12 and c 141, §3; am L 2005, c 203, §5; am L 2007, c 200, §4; am L 2008, c 244, §26]



§11-195.5 - Reporting deadline.

[§11-195.5]  Reporting deadline.  When any reporting deadline falls on a Saturday, Sunday, or holiday designated in section 8‑1, the reporting deadline shall be the next succeeding day that is not a Saturday, Sunday, or holiday. [L 2007, c 200, §1]



§11-196 - Organizational report, candidate's committee.

§11-196  Organizational report, candidate's committee.  (a)  The organizational report shall include:

(1)  The name and address of the candidate or individual, or committee, filing the report, including web page address, if any;

(2)  The name, address, office sought, district, and party affiliation, of each candidate or individual whom the committee or party is supporting;

(3)  The names and addresses of the campaign treasurer and deputies together with the treasurer's written acceptance of appointment;

(4)  The names and addresses of the campaign chairperson and deputy campaign chairperson together with the campaign chairperson's written acceptance of appointment;

(5)  A list of all banks, safety deposit boxes, or other depositories used with each applicable account number; and

(6)  The amount, name, and address, of each donor who has contributed an aggregate amount of more than $100 since the last election applicable to the office being sought and the amount and date of deposit of each such contribution.

(b)  Any change in information submitted in the organizational report with the exception of subsection (a)(6) shall be reported no later than 4:30 p.m. on the tenth calendar day after such change is brought to the attention of the candidate, committee, or campaign treasurer. [L 1979, c 224, pt of §2; am L 1987, c 369, §1(3); am L Sp 1995, c 10, §2(6); am L 1996, c 13, §2; am L 2000, c 99, §2]



§11-196.5 - Organizational report, noncandidate committee.

[§11-196.5]  Organizational report, noncandidate committee.  (a)  The organizational report shall include:

(1)  The full name of the committee, which may not include the name of a candidate;

(2)  The complete mailing address and telephone number of the committee;

(3)  The date the committee was organized;

(4)  The area, scope, or jurisdiction of the committee;

(5)  An indication as to whether the committee is a political party committee;

(6)  The name and mailing address of a corporation or an organization that provides funds to the committee.  If the committee is not sponsored by or connected with a corporation or an organization, the committee must specify the trade, profession, or primary interest of contributors to the committee;

(7)  The full name, mailing address, telephone number, occupation, and principal place of business of the chairperson;

(8)  The full name, mailing address, telephone number, occupation, and principal place of business of the treasurer and any other officers;

(9)  An indication of whether the committee was formed to support or oppose a specific ballot question or questions, or candidate and if so, a brief description of the questions or the name of the candidate;

(10)  The full name, mailing address, telephone number, occupation, and principal place of business of the custodian of the books and accounts if other than the designated officers;

(11)  The full name and address of the depository in which the committee will maintain its campaign account;

(12)  Written acceptance of appointment by the chairperson and treasurer;

(13)  A certification of the statement by the chairperson and the treasurer; and

(14)  The name, address, occupation, and employer of each donor who has contributed an aggregate amount of more than $100 since the last election and the amount and date of deposit of each such contribution.

(b)  The name of the committee designated on the statement of organizations must incorporate the full name of the sponsoring entity, if any.  An acronym or abbreviation may be used in other communications if the acronym or abbreviation is commonly known or clearly recognized by the general public.

(c)  Any change in information submitted in the organizational report with the exception of subsection (a)(14) shall be reported no later than 4:30 p.m. on the tenth calendar day after the change is brought to the attention of the committee chairperson or treasurer.  The accuracy of the information in the organizational report shall be affirmed, on forms provided by the commission, annually by September 1. [L Sp 1995, c 10, pt of §2(1)]



§11-197 - Designated central committee.

§11-197  Designated central committee.  Each candidate for a statewide or county office who is supported by more than one committee shall designate a central committee which shall be responsible for aggregating the total contributions and expenditures of all committees directly associated with the candidate and for filing composite reports indicating this information pursuant to sections 11-212 and 11-213. [L 1979, c 224, pt of §2]



§11-198 - Campaign treasurer.

§11-198  Campaign treasurer.  (a)  Every committee, party, and candidate shall appoint a campaign treasurer on or before the day for filing an organizational report.  Up to five deputy campaign treasurers may be appointed.  A candidate may appoint oneself as campaign treasurer.

(b)  A campaign treasurer may be removed at any time.  In case of death, resignation, or removal of the campaign treasurer, the committee, party, or candidate shall promptly appoint a successor.  During the period the office of campaign treasurer is vacant, the candidate, committee chairperson, or party chairperson, whichever is applicable, shall serve as campaign treasurer.

(c)  Only the campaign treasurer and deputy campaign treasurers shall be authorized to receive contributions or make expenditures on behalf of the appointing candidate, committee, or party.

(d)  A candidate may appoint on a fee or voluntary basis a person other than an officer or treasurer to specifically prepare and file reports with the campaign spending commission. [L 1979, c 224, pt of §2; gen ch 1993; am L Sp 1995, c 10, §2(7)]



§11-199 - Campaign contributions, generally.

§11-199  Campaign contributions, generally.  (a)  All monetary contributions shall be promptly deposited in a depository institution, as defined by section 412:1-109, duly authorized to do business in the State, such as a bank, savings bank, savings and loan association, depository financial services loan company, credit union, intra-Pacific bank, or similar financial institution, the deposits or accounts of which are insured by the Federal Deposit Insurance Corporation, or the National Credit Union Administration in the name of the candidate, committee, or party, whichever is applicable.

(b)  Each candidate, committee, or party shall establish and maintain an itemized record showing:

(1)  The amount of each monetary contribution;

(2)  The description and value of each nonmonetary contribution; and

(3)  The name and address of each donor making a contribution of more than $25 in value.

(c)  No candidate, committee, or party shall accept a contribution of more than $100 in cash from a single person without issuing a receipt to the donor and keeping a record of the transaction.

(d)  Each committee and party shall disclose the original source of all earmarked funds, the ultimate recipient of the earmarked funds, and the fact that the funds are earmarked. [L 1979, c 224, pt of §2; am L 1987, c 369, §1(4); am L 1989, c 266, §3; am L 1997, c 375, §6; am L 1999, c 96, §5]



§11-200 - Campaign contributions; restrictions against transfer.

§11-200  Campaign contributions; restrictions against transfer.  (a)  A candidate, campaign treasurer, or candidate's committee shall not receive any contributions or receive or make any transfer of money or anything of value:

(1)  For any purpose other than that directly related:

(A)  In the case of the candidate, to the candidate's own campaign; or

(B)  In the case of a campaign treasurer or candidate's committee, to the campaign of the candidate, question, or issue with which they are directly associated; or

(2)  To support the campaigns of candidates other than the candidate for whom the funds were collected or with whom the campaign treasurer or candidate's committee is directly associated; or

(3)  To campaign against any other candidate not directly opposing the candidate for whom the funds were collected or with whom the campaign treasurer or candidate's committee is directly associated.

(b)  Any provision of law to the contrary notwithstanding, a candidate, campaign treasurer, or candidate's committee, as a contribution:

(1)  May purchase from its campaign fund not more than two tickets for each event held by another candidate, committee, or party whether or not the event constitutes a fundraiser as defined in section 11-203;

(2)  May use campaign funds for any ordinary and necessary expenses incurred in connection with the candidate's duties as a holder of an elected state or county office, as the term is used in section 11-206(c); and

(3)  May make contributions from its campaign fund to any community service, educational, youth, recreational, charitable, scientific, or literary organization; provided that in any election cycle, the total amount of all contributions from campaign funds and surplus funds shall be no more than the maximum amount that one person or other entity may contribute to that candidate pursuant to section 11-204(a); provided further that no contributions from campaign funds shall be made from the date the candidate files nomination papers to the date of the general election.

(c)  This section shall not be construed to prohibit a party from supporting more than one candidate.

(d)  This section shall not be construed to prohibit a candidate for the office of governor or lieutenant governor from supporting a co-candidate in the general election.

(e)  This section shall not be construed to prohibit a candidate from making contributions to the candidate's party so long as that contribution is not earmarked for another candidate. [L 1979, c 224, pt of §2; am L 1980, c 232, §2 and c 246, §1(d); gen ch 1985; am L 1987, c 369, §1(5); am L Sp 1995, c 10, §2(8); am L 2000, c 99, §3; am L 2005, c 203, §6]



§11-201 - Anonymous contributions; unlawful.

§11-201  Anonymous contributions; unlawful.  (a)  No person shall make an anonymous contribution of the person's own money or property, or money of another person, to any candidate, party, or committee in connection with a nomination for election, or election.  No candidate, party, or committee shall knowingly receive, accept, or retain an anonymous contribution, or enter or cause such contribution to be entered in its accounts as an anonymous contribution or in a name other than the true name of the person who actually furnished the contribution.

(b)  No anonymous contribution received by a candidate, party, or committee shall be used or expended, but shall be returned to the donor.  If the donor cannot be identified, the contribution shall escheat to the Hawaii election campaign fund.

(c)  This section shall not apply to amounts that aggregate less than $500 when obtained through multiple contributions made by ten or more persons at the same political function.  Each such aggregate contribution shall be reported accompanied by a description of the means, method, place, and date of receipt. [L 1979, c 224, pt of §2; gen ch 1985]



§11-202 - False name.

§11-202  False name.  No person shall make a contribution of the person's own money or property, or money or property of another person to any candidate, party, or committee in connection with a nomination for election, or election, in any name other than the true name of the person who owns the money or who supplied the money or property.

All contributions made in the name of a person other than the true or established name of the actual owner of the money or property shall escheat to the Hawaii election campaign fund. [L 1979, c 224, pt of §2; gen ch 1985]



§11-203 - Fundraisers and fundraising activities.

§11-203  Fundraisers and fundraising activities.  (a)  As used in this section, "fundraiser" means any function held for the benefit of a person that is intended or designed, directly or indirectly, to raise funds for political purposes for which the price or suggested contribution for attending the function is more than $25 per person.

(b)  No fundraiser or fundraising activity shall be held unless a notice of intent to hold the function is filed by the person in charge of the function with the commission prior to the date of the function setting forth the name and address of the person in charge, the price per person, the date, hour, and place of the affair and the method thereof. [L 1979, c 224, pt of §2; am L 1980, c 232, §1 and c 246, §1(e); gen ch 1985; am L 1987, c 369, §1(6); am L Sp 1995, c 10, §2(9); am L 1997, c 375, §7; am L 1999, c 64, §2; am L 2007, c 200, §5]



§11-203.5 - Prohibition of fundraising on state or county property.

[§11-203.5]  Prohibition of fundraising on state or county property.  (a)  Except as provided in subsection (b), it shall be unlawful for any person to solicit a donation of money or other thing of value in connection with an election campaign in a government facility that is used for the discharge of official duties by an officer or employee of the State or county.

(b)  The prohibition of fundraising on state or county property shall not apply to any government facility that permits use by nongovernmental organizations for a fee or with reservations; provided the governmental facility's use regulations do not prohibit political activities on the premises.  Government facilities that permit use for political activities shall be available to a candidate or committee for fundraising activities pursuant to the same terms and conditions that would otherwise apply to use by nongovernmental organizations.

(c)  A person who violates the prohibition of fundraising on state or county property shall be guilty of a misdemeanor. [L 2005, c 203, pt of §1]



§11-204 - Campaign contributions; limits as to persons.

§11-204  Campaign contributions; limits as to persons.

(a)(1)  No person or any other entity shall make contributions to:

(A)  A candidate seeking nomination or election to a two-year office or to the candidate's committee in an aggregate amount greater than $2,000 during an election period;

(B)  A candidate seeking nomination or election to a four-year statewide office or to the candidate's committee in an aggregate amount greater than $6,000 during an election period; and

(C)  A candidate seeking nomination or election to a four-year nonstatewide office or to the candidate's committee in an aggregate amount greater than $4,000 during an election period.

These limits shall not apply to a loan made to a candidate by a financial institution in the ordinary course of business;

(2)  For purposes of this section, the length of term of an office shall be the usual length of term of the office as unaffected by reapportionment, a special election to fill a vacancy, or any other factor causing the term of the office the candidate is seeking to be less than the usual length of term of that office.

(b)  No person or any other entity shall make contributions to a noncandidate committee, in an aggregate amount greater than $1,000 in an election.

(c)  A candidate's immediate family, in making contributions to the candidate's campaign, shall be exempt from the above limitation, but shall be limited in the aggregate to $50,000 in any election period.  The aggregate amount of $50,000 shall include any loans made for campaign purposes to the candidate from the candidate's immediate family.

(d)  A contribution by a dependent minor shall be reported in the name of the minor but shall be counted against the contribution of the minor's parent or guardian.

(e)  Any candidate, candidate's committee, or committee that receives in the aggregate more than the applicable limits set forth in this section in any primary, initial special, special, or general election from a person, shall be required to return any excess contribution to the original donor within thirty days of receipt of the excess contribution.  Any excess contribution not returned to the original donor within thirty days shall escheat to the Hawaii election campaign fund.  A candidate, candidate's committee, or committee who complies with this subsection prior to the initiation of prosecution shall not be subject to any penalty under section 11-228.

(f)  All payments made by a person or political party whose contributions or expenditure activity is financed, maintained, or controlled by any corporation, labor organization, association, political party, or any other person or committee, including any parent, subsidiary, branch, division, department, or local unit of the corporation, labor organization, association, political party, political committees established and maintained by a national political party, or any other person, or by any group of those persons shall be considered to be made by a single person or political party.

(g)  An individual and any general partnership in which the individual is a partner shall be treated as one person.

(h)  No committee that supports or opposes a candidate for public office shall have as officers individuals who serve as officers on any other committee which supports or opposes the same candidate.  No such committee shall act in concert with, or solicit or make contributions on behalf of, any other committee.

(i)  No contributions or expenditures shall be made to or on behalf of a candidate or committee by a foreign national or foreign corporation, including a domestic subsidiary of a foreign corporation, a domestic corporation that is owned by a foreign national, or a local subsidiary where administrative control is retained by the foreign corporation, and in the same manner prohibited under 2 United States Code section 441e and 11 Code of Federal Regulations 110.20, as amended.  No foreign-owned domestic corporation shall make contributions where:

(1)  Foreign national individuals participate in election-related activities such as decisions concerning the making of contributions or the administration of a political committee; or

(2)  The contribution funds are not domestically-derived.

(j)  No person or any other entity other than political committees established and maintained by a national political party shall make contributions to a political party in an aggregate amount greater than $25,000 in any two-year election period.  No political committee established and maintained by a national political party, shall make contributions to a political party in an aggregate amount greater than $50,000 in any two-year election period.

(k)  The contribution limits under this section shall apply for the office sought by the candidate.  This section shall not apply to ballot issue committees. [L 1979, c 224, pt of §2; am L 1980, c 246, §1(f); gen ch 1985; am L 1987, c 369, §1(7); am L 1988, c 403, §1; am L 1989, c 261, §1; am L Sp 1995, c 10, §2(10); am L 1997, c 375, §8; am L 1998, c 31, §1; am L 1999, c 96, §6 and c 187, §3; am L 2000, c 99, §4 and c 242, §1; am L 2005, c 203, §7]

Attorney General Opinions

Subsection (b):  violates First Amendment to U.S. Constitution because it restricts persons or other entities from making contributions to noncandidate ballot measure committees.  Subsection (j):  statutory provision prohibits contributions based upon length of time that noncandidate committee has been registered; this durational requirement is unconstitutional because it imposes limitations on the right of association and the right of expression when contributions are made to noncandidate committees.  Att. Gen. Op. 98-5.



§11-204.5 - Limit on contributions from nonresident individuals and persons.

§11-204.5  Limit on contributions from nonresident individuals and persons.  Contributions from all persons, except for a member of the candidate's immediate family, who are not residents of the State at the time the contributions are made, including a noncandidate committee organized under the laws of another state and whose participants are not residents of the State, shall not exceed twenty per cent of the total contributions received by a candidate or candidate's committee for each reporting period. [L 2005, c 203, pt of §1; am L 2007, c 200, §6]



§11-205 - Campaign contributions; limits as to political parties.

§11-205  Campaign contributions; limits as to political parties.  A contribution to a political party which is earmarked for a particular candidate or candidates shall be promptly distributed to such candidate and shall be reported by the candidate upon receipt as an individual contribution.  Earmarked funds contributed pursuant to this section shall be counted:

(1)  Toward the contribution limit of the political party donating such funds to a candidate or candidates; and

(2)  Toward the contribution limit of the person or persons contributing such earmarked funds. [L 1979, c 224, pt of §2; am L Sp 1995, c 10, §2(11); am L 1999, c 187, §4]



§11-205.5 - Campaign contributions by state and county contractors.

§11-205.5  Campaign contributions by state and county contractors.  (a)  It shall be unlawful for the person who enters into any contract with the State, any of its counties, or any department or agency thereof either for the rendition of personal services, the buying of property, or furnishing any material, supplies, or equipment to the State, any of its counties, department or agency thereof, or for selling any land or building to the State, any of its counties, or any department or agency thereof, if payment for the performance of the contract or payment for material, supplies, equipment, land, property, or building is to be made in whole or in part from funds appropriated by the legislative body, at any time between the execution of the contract through the completion of the contract, to:

(1)  Directly or indirectly make any contribution or to promise expressly or impliedly to make any contribution to any political party, committee, or candidate or to any person for any political purpose or use; or

(2)  Knowingly solicit any contribution from any person for any purpose during any period.

(b)  This section does not prohibit or make unlawful the establishment or administration of, or the solicitation of contributions to, any separate segregated fund by any state or national bank, corporation, or labor organization for the purpose of influencing the nomination for election or the election of any person to office; provided that the commission shall by rule establish contribution limits for limited liability companies as defined in section 428-101, limited liability partnerships as defined in section 425-101, and limited liability limited partnerships as defined in section 425E-102.  Sole proprietors subject to this section shall comply with applicable campaign contribution limits in section 11-204.

(c)  For purposes of this section, "completion of the contract" means that the parties to the government contract have either terminated the contract prior to completion of performance or fully performed the duties and obligations under the contract, no disputes relating to the performance and payment remain under the contract, and all disputed claims have been adjudicated and are final. [L Sp 1995, c 10, pt of §2(1); am L 1997, c 190, §6; am L 2005, c 203, §8]



§11-205.6 - Campaign contributions; loans.

§11-205.6  Campaign contributions; loans.  (a)  Any loan to a candidate or candidate's committee in excess of $100 shall be documented and disclosed as to lender, including the lender's name, address, employer, and occupation and purpose of the loan in the subsequent report to the commission.  A copy of the executed loan document shall accompany the report.  The document shall contain the terms of the loan, including the interest and repayment schedule.  Failure to document the loan or to disclose the loan to the commission shall cause the loan to be treated as a campaign contribution, subject to all relevant provisions of this chapter.

(b)  A candidate or candidate's committee may receive and accept loans in an aggregate amount not to exceed $10,000 during an election period, provided that if the $10,000 limit is reached, the candidate or candidate's committee shall be prohibited from receiving or accepting any other loans until the $10,000 is repaid in full by the candidate or candidate's committee.

(c)  If any loan made to a candidate is not repaid within one year of the date that the loan is made, the candidate and candidate's committee shall be prohibited from accepting any other loans, and all subsequent contributions received and any surplus retained shall only be expended toward the repayment of the outstanding loan, until the loan is repaid in full by the candidate or candidate's committee.

(d)  No loan may be accepted or made by noncandidate committees.

(e)  Any loan by a financial institution regulated by the State or a federally chartered depository institution and made in accordance with applicable law in the ordinary course of business, or a loan by a candidate of the candidate's own funds, or a loan from immediate family members of a candidate using their own funds to the candidate's committee shall not be deemed a contribution and not subject to the contribution limits provided in section 11-204 or the loan limit and repayment provisions of subsection (b) and (c); provided that loans from the immediate family members of the candidate shall remain subject to the provisions in section 11-204(c).

(f)  For the purposes of this section, a "loan" does not include expenditures made on behalf of a candidate committee by a candidate, volunteer, or employee if:

(1)  The candidate's, volunteer's, or employee's aggregate expenditures do not exceed $1,500 within a thirty-day period;

(2)  A dated receipt and a written description of the name and address of each payee and the amount, date, and purpose of each expenditure is provided to the candidate committee before the candidate committee reimburses the candidate, volunteer, or employee; and

(3)  The candidate committee reimburses the candidate, volunteer, or employee within forty-five days of the expenditure being made. [L Sp 1995, c 10, pt of §2(1); am L 1997, c 375, §9; am L 2005, c 203, §9; am L 2008, c 244, §27]



§11-206 - Campaign contributions; restrictions as to surplus.

§11-206  Campaign contributions; restrictions as to surplus.  (a)  Every candidate in a primary, special primary, special, or general election who has voluntarily agreed to abide by spending limits and who subsequently receives campaign contributions in an amount greater than the expenditure limit set for the candidate's respective office shall reserve use of these contributions until after a general or special election.

(b)  Campaign contributions shall not be used for personal expenses or to qualify for public funding in any subsequent election, and shall not be transferred to another candidate as prohibited in section 11-200.

Where such contributions are used for the purchase or lease of consumer goods, vehicles, equipment, and services that provide a mixed benefit to the candidate, they shall be reported to the commission pursuant to sections 11-212 and 11-213.

(c)  Surplus funds may be used after a general or special election for:

(1)  Any fundraising activity;

(2)  Any other politically related activity sponsored by the candidate;

(3)  Any ordinary and necessary expenses incurred in connection with the candidate's duties as a holder of an elected state or county office; or

(4)  Any contribution to any community service, educational, youth, recreational, charitable, scientific, or literary organization; provided that in any election cycle, the total amount of all contributions from surplus funds shall be no more than twice the maximum amount that one person or other entity may contribute to that candidate pursuant to section 11-204(a); provided further that no contributions from campaign funds shall be made from the date the candidate files nomination papers to the date of the general election.

(d)  All contributions collected pursuant to this section shall be reportable under section 11-213. [L 1979, c 224, pt of §2; am L 1980, c 246, §1(g); am L 1985, c 206, §1; gen ch 1985; am L 1987, c 369, §1(8); am L 1997, c 375, §10; am L 2000, c 99, §5; am L 2005, c 203, §10; am L 2008, c 244, §28]



§11-207 - Other contributions and expenditures.

§11-207  Other contributions and expenditures.  (a)  Expenditures or disbursements for electioneering communications as defined in section 11-207.6, or any other coordinated activity made by any person or political party for the benefit of a candidate in cooperation, consultation, or concert with, or at the request or suggestion of, a candidate, a candidate's committee, or their agents, shall be considered to be a contribution to the candidate and expenditure by the candidate.

The financing by any person or political party of the dissemination, distribution, or republication, in whole or in part, of any broadcast or any written or other campaign materials prepared by the candidate, the candidate's committee, or agents shall be considered to be a contribution to the candidate.

This subsection shall not apply to candidates for governor or lieutenant governor supporting a co-candidate in the general election.

(b)  "Coordinated activity" means:

(1)  The payment by any person in cooperation, consultation, or concert with, at the request of, or pursuant to, any general or particular understanding with a candidate, candidate committee, the political party of a candidate, or an agent of a candidate, committee, or the political party of a candidate;

(2)  The payment by any person for the production, dissemination, distribution, or republication, in whole or in part, of any broadcast or any written, graphic, or other form of campaign material prepared by a candidate, committee, or an agent of a candidate or committee; or

(3)  Any payment by any person or contract for any electioneering communication, as defined in section 11-207.6, where the payment is coordinated with a candidate, candidate committee, the political party of the candidate, or an agent of a candidate, committee, or the political party of a candidate.

(c)  No expenditure for a candidate shall be made or incurred by any committee controlled by a candidate without specific written authorization of the candidate or the candidate's authorized representative.  Every expenditure so authorized and made or incurred shall be attributed to the candidate with whom the committee is directly associated for the purpose of imposing the expenditure limitations set forth in section 11-209.

(d)  For the purposes of this subpart, an expenditure shall be deemed to be made or incurred when the services are rendered or the product is delivered.  Services rendered or products delivered for use during a reporting period covered by this subpart shall be deemed delivered or rendered during the period or periods of use; provided that these expenditures shall be reasonably allocated between periods in accordance with the time the services or products are actually used. [L 1979, c 224, pt of §2; am L 1980, c 232, §1; gen ch 1985; am L 1998, c 31, §2; am L 1999, c 140, §2; am L 2005, c 203, §11]



§11-207.5 - Late contributions; reports.

§11-207.5  Late contributions; reports.  (a)  Each candidate, candidate's committee, or committee, that within the period of fourteen calendar days through four calendar days prior to a primary, special primary, general, or special general election, makes contributions aggregating more than $500, or receives contributions from any person or entity aggregating more than $500, shall file a report with the commission three calendar days prior to the election.

(b)  The report shall include the name, address, occupation and employer of the contributor, the name of the candidate, candidate's committee, or committee receiving the contribution, the amount of the contribution, the contributor's aggregate contributions to the candidate, candidate's committee, or committee, and the purpose, if any, to which the contribution will be applied.

(c)  A report filed pursuant to this section shall be in addition to any other campaign report required to be filed by this subpart. [L 1999, c 204, §1; am L 2007, c 200, §7 ; am L 2008, c 244, §29]



§11-207.6 - Electioneering communications.

§11-207.6  Electioneering communications.  (a)  Every person who makes a disbursement for electioneering communications in an aggregate amount of $2,000 during any calendar year shall, within twenty-four hours of each disclosure date provided in this section, file with the commission a statement of information described in subsection (b).

(b)  Each statement required to be filed under this section shall contain the following information:

(1)  The identification of the person making the disbursement, any entity sharing or exercising discretion or control over such person, and the custodian of the books and accounts of the person making the disbursement;

(2)  The state of incorporation and principal place of business or, for an individual, the address of the person making the disbursement;

(3)  The amount of each disbursement during the period covered by the statement and the identification of the person to whom the disbursement was made;

(4)  The elections to which the electioneering communications pertain and the names, if known, of the candidates identified or to be identified;

(5)  If the disbursements were made by a committee, the names and addresses of all persons who contributed to the committee for the purpose of publishing or broadcasting the electioneering communications;

(6)  If the disbursements were made by an organization other than a committee, the names and addresses of all persons who contributed to the organization for the purpose of publishing or broadcasting the electioneering communications; and

(7)  Whether or not any electioneering communication is made in coordination, cooperation, or concert with or at the request or suggestion of any candidate, candidate committee, political party or agent of any candidate, candidate committee or political party and, if so, the identification of the candidate, candidate committee, political party, or agent involved.

(c)  For the purposes of this section:

"Disclosure date" means, for every calendar year, the first date by which a person has made disbursements during that same year of more than $2,000, in the aggregate, for electioneering communications, and the date of any subsequent disbursements by that person for electioneering communications.

"Electioneering communication" means any advertising:

(1)  (A)  Broadcast from a cable, satellite, television, or radio broadcast station;

(B)  Published in any periodical or newspaper; or

(C)  Sent by mail at a bulk rate;

(2)  That refers to a clearly identifiable candidate; and

(3)  Is made, or scheduled to be made, either within thirty days prior to a primary or initial special election or within sixty days prior to a general or special election.

"Electioneering communication" shall not include communications:

(1)  In a news story or editorial disseminated by any broadcast station or publisher of periodicals or newspapers, unless the facilities are owned or controlled by any political party, political committee, or candidate;

(2)  That constitute expenditures by the disbursing organization;

(3)  In in-house bulletins; or

(4)  That constitute a candidate debate or forum, or solely promote a debate or forum and are made by or on behalf of the person sponsoring the debate or forum.

(d)  For purposes of this section, a person shall be treated as having made a disbursement if the person has executed a contract to make the disbursement. [L 1999, c 140, §1; am L 2005, c 203, §12]

Cross References

Public service announcements by candidates for public office, see §11-10.



§11-208 - Voluntary campaign expenditure limitation.

§11-208  Voluntary campaign expenditure limitation.  (a)  Any candidate may voluntarily agree to limit the candidate's campaign expenditures and those of the candidate's committee or committees and the candidate's party in the candidate's behalf by filing an affidavit with the campaign spending commission.

(b)  The affidavit shall state that the candidate knows the voluntary campaign expenditure limitations as set out in section 11-209 and that the candidate is voluntarily agreeing to limit the candidate's expenditures and those made on the candidate's behalf by the amount set by law.  The affidavit shall be subscribed to by the candidate and notarized.

(c)  Affidavits in compliance with this section shall be filed by the time of filing of nomination papers with the chief election officer or county clerk. [L 1979, c 224, pt of §2; gen ch 1985; am L Sp 1995, c 10, §2(12); am L 1997, c 375, §11; am L 1999, c 64, §3]



§11-209 - Campaign expenditures; limits as to amounts.

§11-209  Campaign expenditures; limits as to amounts.  (a)  From January 1 of the year of any primary, special, or general election, the total expenditures for each election for candidates who voluntarily agree to limit their campaign expenditures, inclusive of all expenditures made or authorized by the candidate alone and all campaign treasurers and committees in the candidate's behalf, shall not exceed the following amounts expressed respectively multiplied by the number of voters in the last preceding general election registered to vote in each respective voting district:

(1)  For the office of governor--$2.50;

(2)  For the office of lieutenant governor--$1.40;

(3)  For the office of mayor--$2.00;

(4)  For the offices of state senator, state representative, and county council member--$1.40; and

(5)  For the offices of the board of education and all other offices--20 cents.

(b)  A candidate or committee who has voluntarily agreed to the expenditure limits in this section and who exceeds their respective expenditure limits shall pay the full filing fee and shall notify all opponents, the chief election officer, and the commission by telephone and in writing the day the expenditure limits are exceeded.  All contributors shall be notified within thirty days of exceeding the expenditure limits.  Notification to contributors shall include an announcement that tax deductions based on their contributions are no longer available. [L 1979, c 224, pt of §2; am L 1980, c 232, §3 and c 246, §1(h); am L 1982, c 125, §1; gen ch 1985; am L 1987, c 369, §1(9); am L Sp 1995, c 10, §2(13); am L 1999, c 64, §4; am L 2005, c 203, §13]



§11-210 - Study and recommendation.

§11-210  Study and recommendation.  At least one year prior to a primary, special primary, or general election, the commission shall submit to the legislature:

(1)  A study and recommendation of reasonable campaign expenditure and contribution limits and the factors which may be relevant in their establishment; and

(2)  A report concerning the status of the Hawaii election campaign fund, and shall request an appropriation if the total amount of revenues comprising the fund is insufficient to partially finance all candidates for a particular primary, special primary, or general election as set forth in section 11-218. [L 1979, c 224, pt of §2]



§11-211 - House bulletins.

§11-211  House bulletins.  The costs of preparing, printing, and circulating house bulletins and the writings, drawings, and photographs contained therein, except for paid political advertisements, shall be exempt from the provisions of this subpart. [L 1979, c 224, pt of §2; am L 1980, c 232, §1]



§11-212 - Preliminary reports.

§11-212  Preliminary reports.

(a)(1)  The candidate committee of each candidate whose name will appear on the ballot in the immediately succeeding election shall file a preliminary report.  Preliminary reports shall be filed on the following dates:

(A)  July thirty-first of the year of the primary election;

(B)  Ten calendar days prior to each primary and initial special election; and

(C)  Ten calendar days prior to a special or general election.

(2)  Each report shall be certified pursuant to section 11-195 and shall contain the following information which shall be current through June 30 prior to the filing of the report filed on the thirty-first of July and fifth calendar day prior to the filing of other preliminary reports:

(A)  The aggregate sum of all contributions and other campaign receipts received;

(B)  The amount and date of deposit of the contribution and the name and address of each donor who contributes an aggregate of more than $100 during an election period, which has not previously been reported; provided that if all the information is not on file, the contribution shall be returned to the donor within thirty days of deposit;

(C)  The amount and date of deposit of each contribution and the name, address, employer, and occupation of each donor who contributes an aggregate of $1,000 or more during an election period, which has not previously been reported; provided that if all the information is not on file, the contribution shall be returned to the donor within thirty days of deposit;

(D)  All expenditures made, incurred, or authorized by or for a candidate, including the name and address of each payee and the amount, date, and purpose of each expenditure; and

(E)  A current statement of the balance on hand or deficit.

(b)  Each noncandidate committee shall file a preliminary report with the commission on the tenth calendar day prior to each primary election and the tenth calendar day prior to a special or general election.  Each report shall be certified pursuant to section 11-195 and shall contain the following information, which shall be current through the fifth calendar day prior to the filing of a preliminary report:

(1)  The aggregate sum of all contributions and other campaign receipts received;

(2)  The amount and date of deposit of the contribution and the name, address, employer, and occupation of each donor who contributes an aggregate of $100 or more during an election period, which has not previously been reported; provided that if all the information is not on file, the contribution shall be returned to the donor within thirty days of deposit;

(3)  The amount and date of each disbursement or contribution made to a candidate, party, organization, or committee, including the name and address of each payee, which has not previously been reported;

(4)  The amount and date of each expenditure made or incurred by the committee for or against any candidate, ballot issue, or on behalf of another committee, which has not previously been reported; and

(5)  A current statement of the balance on hand.

(c)  The candidate's committee and noncandidate committee shall itemize disbursements to consultants, advertising agencies and similar firms, credit card payments, salaries, and candidate reimbursements to permit a reasonable person to determine the ultimate intended recipient of the expenditure and its purpose.

(d)  A candidate, party, or committee whose aggregate contributions and aggregate expenditures for the reporting period each total $2,000 or less may file a short form report with the commission in lieu of the reports required by this section and section 11-213.

(e)  Notwithstanding this section and section 11-213, a candidate, party, or committee whose aggregate contributions and aggregate expenditures for the election period total $1,000 or less, need not file a preliminary and final primary report, a preliminary and final general report, or a special election report, but shall file only a final election period report. [L 1979, c 224, pt of §2; am L 1980, c 246, §1(i); am L 1987, c 369, §1(10); am L 1989, c 33, §1 and c 166, §2; am L Sp 1995, c 10, §2(14); am L 1997, c 375, §12; am L 1999, c 96, §7; am L 2001, c 55, §2; am L 2005, c 203, §14; am L 2007, c 200, §8; am L 2008, c 244, §30]



§11-213 - Final and supplemental reports.

§11-213  Final and supplemental reports.  (a)  Primary and initial special election.  Each candidate whether or not successful in a primary or initial special election, authorized person in the case of a party, or campaign treasurer in the case of a committee, shall file a final primary report certified pursuant to section 11-195 with the commission on the twentieth calendar day after a primary or initial special election.  The report shall include the following information which shall be current through the day of the primary election:

(1)  A statement of the total contributions and campaign receipts received;

(2)  The amount and date of deposit of each contribution and the name and address of each donor who contributes an aggregate of more than $100 during an election period, which has not previously been reported; provided that if all the information is not on file, the contribution shall be returned to the donor within thirty days of deposit;

(3)  The amount and date of deposit of each contribution and the name, address, employer, and occupation of each donor who contributes an aggregate of $1,000 or more during an election period, which has not previously been reported; provided that if all the information is not on file, the contribution shall be returned to the donor within thirty days of deposit;

(4)  A statement of all expenditures made, incurred, or authorized by or for a candidate including the name and address of each payee and the amount, date, and purpose of each expenditure; and

(5)  The cash balance and a statement of surplus or deficit.

(b)  Each noncandidate committee shall file a final primary report, certified pursuant to section 11-195, on the twentieth calendar day after a primary election.  The report shall include the following information, which shall be current through the day of the primary election:

(1)  A statement of the total contributions and campaign receipts received;

(2)  The amount and date of deposit of each contribution and the name, address, employer, and occupation of each donor who contributes an aggregate of more than $100 during an election, which has not previously been reported;

(3)  The amount and date of each disbursement or contribution made to a candidate, party, organization, or committee, including the name and address of each payee, which has not previously been reported;

(4)  The amount and date of each expenditure made or incurred by the committee for or against any candidate, ballot issue, or on behalf of another committee, which has not previously been reported; and

(5)  A current statement of the balance on hand.

(c)  The candidate's committee and noncandidate committee shall itemize disbursements to consultants, advertising agencies and similar firms; credit card payments; salaries; and candidate reimbursements, to permit a reasonable person to determine the ultimate intended recipient of the expenditure and its purpose.

(d)  General, special general, special election or election period.  Each candidate, authorized person in the case of a party, or campaign treasurer in the case of a committee shall file a final election period report with the commission on forms provided by the commission on the thirtieth calendar day after a general, special general, or special election.  The final election period report shall be certified pursuant to section 11-195, shall report all items prescribed in subsection (a) or (b) for noncandidate committees, and shall be current through the day of the general election.  A candidate who is unsuccessful in a primary or special primary election shall file a final election period report.

(e)  Termination.  A candidate, party, or committee may terminate registration with the commission with no surplus or no deficit.  A termination report approved by the commission shall include information on the disposition of any funds, which has not previously been reported.

(f)  Deficit.  In the event of a deficit the candidate, authorized person in the case of a party, or campaign treasurer in the case of a committee shall, every six months until the deficit is eliminated, file supplemental reports covering all items prescribed in subsection (a) or subsection (b) in the case of noncandidate committees.  The first report shall be due no later than the thirty-first day after the last day of the election year.

(g)  Surplus.  In the event of a surplus the candidate, authorized person in the case of a party, or campaign treasurer in the case of a committee, shall:

(1)  Maintain the cash surplus in a financial depository; and

(2)  Every six months, until the candidate files to be on the ballot with the state office of elections, or in the case of a party or committee until they participate in an election again, file supplemental reports detailing all items prescribed in subsection (a) or in the case of a noncandidate committee until they participate in an election again, or file supplemental reports detailing all items prescribed in subsection (b).

The first report shall be due not later than the thirty-first calendar day after the last day of the election year.

(h)  All supplemental reports required by this section shall be filed until a candidate files to be on the ballot with the state elections office.  Each party or noncandidate committee shall file a supplemental report for the respective reporting period during a nonelection year.  In an election year, each party and noncandidate committee shall file reports as prescribed in this section and section 11-212 for the primary and general election. [L 1979, c 224, pt of §2; am L 1980, c 232, §1 and c 246, §1(j); am L 1982, c 74, §1; gen ch 1985; am L 1987, c 369, §1(11); am L 1988, c 141, §2; am L 1989, c 166, §3; am L Sp 1995, c 10, §2(15), (16); am L 1997, c 375, §13; am L 1998, c 31, §3; am L 1999, c 96, §8; am L 2005, c 203, §15; am L 2007, c 200, §9; am L 2008, c 244, §31]

Case Notes

Duty of candidate not nominated to file statement of expenses within twenty days of primary election.  55 H. 610, 525 P.2d 586.



§11-213.5 - Failure to file report; filing a substantially defective or deficient report.

[§11-213.5]  Failure to file report; filing a substantially defective or deficient report.  (a)  True and accurate reports shall be filed with the commission on or before the due date specified in this subpart.  Any committee that is required to file reports under this subpart shall be subject to the penalties in this section if the report is not filed by the due date or if the report is substantially defective or deficient, as determined by the commission.

(b)  The penalty for not filing a report by the due date shall be $50 per day for the first seven days, beginning with the day after the due date of the report, and $200 per day thereafter, not to exceed twenty-five per cent of the total amount of contributions or expenditures, whichever is greater, for the period covered by the report; provided that the minimum penalty for a report filed more than four days after the due date shall be $200.

(c)  Subsection (b) notwithstanding, if a candidate's committee does not file the second preliminary primary report or the preliminary general report or if a noncandidate committee does not file the preliminary primary report or the preliminary general report by the due date, the fine shall be $300 per day, not to exceed twenty-five per cent of the total amount of contributions or expenditures, whichever is greater, for the period covered by the report; provided that the minimum penalty shall be $300.

(d)  If the commission determines that a report is substantially defective or deficient, the commission shall notify the candidate's committee by first class mail that:

(1)  The report is substantially defective or deficient; and

(2)  A penalty may be assessed.

(e)  If the corrected report is not filed with the commission's electronic filing system on or before the fourteenth day after the notice of deficiency has been mailed, the penalty for a substantially defective or deficient report shall be $50 per day for the first seven days, beginning with the fifteenth day after the notice was sent, and $200 per day thereafter, not to exceed twenty-five per cent of the total amount of contributions or expenditures, whichever is greater, for the period covered by the report; provided that the minimum penalty for not filing a corrected report more than eighteen days after the notice was sent shall be $200.

(f)  The commission shall publish on its website the names of all candidate's committees that have failed to file a report or to correct a report within the time allowed by the commission.

(g)  All penalties collected under this section shall be deposited into the general fund. [L 2008, c 244, §23]



§11-214 - Disposition of funds.

§11-214  Disposition of funds.  (a)  Candidates, committees, and individuals who receive contributions for an election but fail to file a nomination for that election shall return all residual funds to the donors no later than ninety days after the date on which nominations for that election must be filed.  Contributions not returned to the donors shall escheat to the Hawaii election campaign fund.

(b)  Candidates, committees, and individuals who withdraw or cease to be candidates or committees because of death, term limits, disqualification, resignation, or other personal reasons shall return all residual funds to the donors no later than ninety days after the candidate or committee ceases to be a candidate or committee.  Residual funds not returned to the donors shall escheat to the Hawaii election campaign fund.  Contributions shall only be used for expenditures directly related to the candidate's or committee's activities to influence the outcome of the election or nomination for election.

(c)  Candidates, and the committees of a candidate who:

(1)  Are elected to office, may expend surplus funds pursuant to section 11-206, but under no circumstances shall expenditures be made from funds after four years from the date of the election for which the contributions were received; or

(2)  Fail to be nominated or elected to office, may expend surplus funds pursuant to section 11-206 but under no circumstances shall expenditures be made from funds after one year from the date of the election for which the contributions were received.

Contributions not returned to the donors shall escheat to the Hawaii election campaign fund.

(d)  Surplus funds may be expended by a candidate for the next subsequent election upon registration for the election pursuant to section 11-194.

(e)  Candidates or committees that dispose of funds pursuant to this section shall terminate registration with the commission as provided in section 11-213.

(f)  The commission shall adopt rules under chapter 91 for carrying out the purposes of this section. [L 1979, c 224, pt of §2; am L 1980, c 232, §1; am L Sp 1995, c 10, §2(17); am L 1997, c 375, §14; am L 1998, c 31, §4; am L 2000, c 242, §2; am L 2005, c 203, §16]



§11-215 - Advertising.

§11-215  Advertising.  (a)  All advertisements shall contain the name and address of the candidate, committee, party, or person paying for the advertisement.  If an advertisement is not authorized by a candidate or a candidate's committee, the advertisement shall contain the name and address of the person paying for the advertisement.

(b)  In addition to subsection (a), no candidate or committee shall cause or submit any advertisement in support of a candidate, against a candidate's opponent, or with regard to a ballot issue to be published, broadcast, televised, or otherwise circulated and distributed except under the following conditions:

(1)  The advertisement shall contain a notice in a prominent location that the literature or advertisement is published, broadcast, televised, or circulated with the approval and authority of the candidate, provided that in the event that the literature or advertisement is paid for by a candidate, committee directly associated with a candidate, or ballot issue committee, the notice of approval and authority need not be included; or

(2)  The advertisement shall contain a notice in a prominent location that the literature or advertisement is published, broadcast, televised, or circulated without the approval and authority of the candidate.

(c)  The penalty for violating this section shall be a fine not to exceed $25 for each advertisement that lacks the required disclaimer and no more than $5,000 aggregate. [L 1979, c 224, pt of §2; am L 1987, c 369, §1(12); am L Sp 1995, c 10, §2(18); am L 1999, c 96, §9]



§11-216 - Complaints, investigation, and notice; determination.

§11-216  Complaints, investigation, and notice; determination.  (a)  Complaints of violations of this subpart against any person shall be filed with the commission.  The complaint shall be in writing and shall be signed under oath by the complainant.  Complaints initiated by the commission shall be in writing and signed by the executive director.

(b)  The commission shall give notice of receipt of the complaint together with a copy of the complaint to the person cited and shall afford the person an opportunity to explain or otherwise respond to the complaint at a meeting promptly noticed by the commission and conducted under chapter 92.  The commission shall promptly determine, without regard to chapter 91, to summarily dismiss the complaint, cause further investigation, make a preliminary determination, or refer the complaint to an appropriate prosecuting authority for prosecution under section 11-229.

(c)  Upon hearing the response of the person cited, if the person elects to respond to the complaint, and upon completion of any investigation, the commission may make a prompt preliminary determination as to whether probable cause exists that a violation of this subpart has been committed.  In lieu of an administrative determination that a violation of this section has been committed, the commission may refer the complaint to the attorney general or county prosecutor pursuant to section 11-229 at any time it believes that the person cited may have intentionally, knowingly, or recklessly committed a violation.

(d)  If the commission makes a preliminary determination that there is probable cause to believe that a violation of this subpart has been committed, its preliminary determination with findings of fact and conclusions of law shall be served upon the person cited by certified mail.  The person shall be afforded an opportunity to contest the commission's preliminary determination of probable cause by making a request for a contested hearing under chapter 91 within twenty days of receipt of the preliminary determination.  Failure to request a contested hearing will result in the commission's preliminary determination being deemed a final determination of violation.

(1)  Any person who appears before the commission shall have all of the rights, privileges, and responsibilities of a witness appearing before the courts of this State.  All witnesses summoned before the commission shall receive reimbursements as paid in like circumstances in the courts of this State.  Any person whose name is mentioned during a proceeding of the commission and who may be adversely affected thereby, may appear personally before the commission on the person's own behalf or file a written statement for incorporation into the record of the proceeding.

(2)  The commission shall cause a record to be made of all proceedings pursuant to this subsection.  Any hearing conducted by the commission to contest the preliminary determination of probable cause shall be conducted pursuant to chapter 91 and any rules adopted by the commission.  All contested hearings shall be heard before the commission or a duly designated hearings officer.

(3)  All parties shall be afforded full opportunity to present evidence and argument on all issues involved.  The commission or hearings officer, if there is no dispute as to the facts involved in a particular matter, may permit the parties to proceed by memoranda of law in lieu of a hearing unless the procedure would unduly burden any party or is otherwise not conducive to the ends of justice.  The commission shall not be bound by strict rules of evidence when conducting a hearing to determine whether a violation of this subpart has occurred, and the degree or quantum of proof required shall be a preponderance of the evidence.

(4)  A hearings officer shall render a recommended decision for the commission's consideration and any party adversely affected by the decision may file written exceptions with the commission within fifteen days after receipt of a copy of the decision by certified mail.

(5)  The commission, as expeditiously as possible, after the close of the hearing, shall issue its final determination of violation together with separate findings of fact and conclusions of law regarding whether a violation of this subpart has been committed.

(e)  In the event the commission makes a final determination that a violation of this subpart does not exist, the complaint shall be dismissed.

(f)  If the commission renders a final determination of violation, its written decision with findings of fact and conclusions of law may also provide, without limitation the following orders:

(1)  The return of any contribution;

(2)  The reimbursement of any unauthorized expenditure;

(3)  The payment of any administrative fine payable to the general fund of the State;

(4)  Cease and desist violation of this subpart; or

(5)  File any report, statement, or other information as required by this subpart.

(g)  The commission may waive further proceedings because of action the person cited or respondent takes to remedy or correct the alleged violation, including the payment of any administrative fine.  The commission shall make the remedial or corrective action taken by the respondent, the commission's decision in light of the action to waive further proceedings, and the commission's justification for its decision, a part of the public record. [L 1979, c 224, pt of §2; am L 1980, c 232, §1; gen ch 1985; am L 1987, c 369, §1(13); am L 1988, c 141, §3; am L 1989, c 138, §2; gen ch 1993; am L Sp 1995, c 10, §2(19) and c 27, §§7, 15; am L 1999, c 96, §12 and c 141, §3; am L 2008, c 244, §32]

Case Notes

Subsection (d)'s prohibition on complainant publicly disclosing that complaint was filed with campaign spending commission and on other disclosures by third parties unconstitutionally overbroad.  30 F.3d 1115.

To the extent that an individual is prevented from disclosing that the individual filed a complaint with the campaign spending commission, subsection (d) is an unconstitutional restriction on free speech.  30 F.3d 1115.



§11-217 - Hawaii election campaign fund; creation.

§11-217  Hawaii election campaign fund; creation.  The Hawaii election campaign fund is created as a trust fund within the state treasury.  The fund shall consist of all moneys collected from persons who have designated a portion of their income tax liability to the fund as provided in section 235-102.5, any general fund revenues appropriated, as well as all other moneys collected pursuant to this subpart.  Payment to each candidate from the fund shall be by the comptroller in the manner prescribed in section 11-222.  Moneys from this fund may also be used for the operating expenses of the commission, including staff salaries and fringe benefits. [L 1979, c 224, pt of §2; am L 1980, c 232, §1; am L Sp 1995, c 10, §2(20); am L 1997, c 375, §15; am L 1998, c 50, §1]



§11-217.5 - Depletion of fund.

§11-217.5  Depletion of fund.  (a)  The Hawaii election campaign fund shall be under no obligation to provide moneys to eligible candidates if, in the partial public funding program or comprehensive public funding for elections to the county of Hawaii council, moneys in that fund are near depletion.

(b)  For purposes of the partial funding program, if the Hawaii election campaign fund is close to depletion, as determined by the commission, the commission shall determine the amounts available to eligible candidates based on their order of eligibility in qualifying for partial public funds, as determined by the date of filing of an application for public funds with the commission pursuant to section 11-222; provided that the application has been accepted by the commission.

(c)  For the purposes of the comprehensive public funding for elections to the county councils, if the Hawaii election campaign fund is close to depletion, the commission shall determine whether that program shall be operative in accordance with subpart    . [L 1994, c 167, §1; am L 1999, c 64, §5; am L 2008, c 244, §21]

Note

Subsection (c) is printed as enacted.



§11-218 - Candidate funding; amounts available.

§11-218  Candidate funding; amounts available.  (a)  For the office of governor, lieutenant governor, or mayor, the maximum amount of public funds available to a candidate in any election shall not exceed ten per cent of the total expenditure limit as determined under section 11-209 for each election for each office listed in this subsection.

(b)  For the office of state senator, state representative, county council member, and prosecuting attorney, the maximum amount of public funds available to a candidate in any election shall be fifteen per cent of the total expenditure limit as determined under section 11-209 for each election for each office listed in this subsection.

(c)  For the office of Hawaiian affairs, the maximum amount of public funds available to a candidate shall not exceed $1,500 in any election year.

(d)  For the board of education and all other offices, the maximum amount of public funds available to a candidate shall not exceed $100 in any election year.

(e)  Each candidate who qualified for the maximum amount of public funding in any primary election and who is a candidate for a subsequent general election shall apply with the commission to be qualified to receive the maximum amount of public funds as provided in this section for the respective election.  For purposes of this section, "qualified" means meeting the qualifying campaign contribution requirements of section 11-219. [L 1979, c 224, pt of §2; am L 1989, c 120, §§2, 6; am L 1990, c 34, §1; am L Sp 1995, c 10, §2(21); am L 1998, c 31, §5; am L 1999, c 64, §6; am L 2000, c 99, §6; am L 2005, c 203, §17]



§11-219 - Qualifying campaign contributions; amounts.

§11-219  Qualifying campaign contributions; amounts.  As a condition of receiving public funds for a primary or general election, a candidate shall not be unopposed in any election for which public funds are sought, shall have filed an affidavit with the commission pursuant to section 11-208 to voluntarily limit the candidate's campaign expenditures, and shall be in receipt of the following sum of qualifying campaign contributions from individual residents of Hawaii:

(1)  For the office of governor--qualifying contributions that in the aggregate, exceed $100,000;

(2)  For the office of lieutenant governor--qualifying contributions that in the aggregate, exceed $50,000;

(3)  For the office of mayor for each respective county:

(A)  County of Honolulu--qualifying contributions that in the aggregate, exceed $50,000;

(B)  County of Hawaii--qualifying contributions that in the aggregate, exceed $15,000;

(C)  County of Maui--qualifying contributions that in the aggregate, exceed $10,000; and

(D)  County of Kauai--qualifying contributions that in the aggregate, exceed $5,000; and

(4)  For the office of prosecuting attorney for each respective county:

(A)  County of Honolulu--qualifying contributions that in the aggregate, exceed $30,000;

(B)  County of Hawaii--qualifying contributions that in the aggregate, exceed $10,000; and

(C)  County of Kauai--qualifying contributions that in the aggregate, exceed $5,000;

(5)  For the office of county council--for each respective county:

(A)  County of Honolulu--qualifying contributions that in the aggregate, exceed $5,000;

(B)  County of Hawaii--qualifying contributions that in the aggregate, exceed $1,500;

(C)  County of Maui--qualifying contributions that in the aggregate, exceed $5,000; and

(D)  County of Kauai--qualifying contributions that in the aggregate, exceed $3,000;

(6)  For the office of state senator--qualifying contributions that, in the aggregate, exceed $2,500;

(7)  For the office of state representative--qualifying contributions that, in the aggregate, exceed $1,500;

(8)  For the office of Hawaiian affairs--qualifying contributions that, in the aggregate, exceed $1,500; and

(9)  For all other offices, qualifying contributions that, in the aggregate, exceed $500. [L 1979, c 224, pt of §2; gen ch 1985; am L 1987, c 369, §1(14); am L 1989, c 120, §§4, 6; am L Sp 1995, c 10, §2(22); am L 1997, c 375, §16; am L 1999, c 64, §7; am L 2005, c 203, §18]



§11-220 - Eligibility for payments.

§11-220  Eligibility for payments.  (a)  To be eligible to receive payments under section 11-217, a candidate shall in writing:

(1)  Agree to obtain and furnish to the commission any evidence of the campaign expenses of such candidate which the commission may request;

(2)  Agree to keep and furnish records, books, and other information which the commission may request; and

(3)  Agree to an audit and examination by the commission under section 11-225 and to pay any amounts required to be paid pursuant to that section.

(b)  To be eligible to receive payments pursuant to section 11-217, a candidate shall certify to the commission that:

(1)  The candidate and all committees authorized by the candidate shall not incur campaign expenses in excess of the expenditure limitations imposed by section 11-209;

(2)  The candidate has qualified to be on the election ballot in a primary or general election;

(3)  The candidate has filed a statement of intent to seek qualifying contributions.  A contribution received before the filing of a statement of intent to seek public funds shall not be considered a qualifying contribution;

(4)  The candidate or committee authorized by the candidate has received the qualifying sum of private contributions for the office sought by the candidate as set forth in section 11-219; and

(5)  The aggregate of contributions certified with respect to any person under paragraph (4) does not exceed $100.

(c)  Each candidate and candidate's committee in receipt of qualifying campaign contributions which may be taken into account for purposes of public funding shall maintain, on a form prescribed by the commission, records which show the date and amount of each qualifying campaign contribution and the full name and mailing address of the person making the contribution.  The candidate and all committees authorized by the candidate shall transmit to the commission all reports with respect to these contributions that the commission may require. [L 1979, c 224, pt of §2; am L 1987, c 369, §1(15); am L 2005, c 203, §19]



§11-221 - Entitlement to payments.

§11-221  Entitlement to payments.  (a)  A candidate shall obtain the minimum amount of qualifying contributions set forth in section 11-219, once for the election period.  After the candidate obtains the minimum amount of qualifying campaign contributions, the candidate shall be entitled to receive for each election that the candidate's name appears on the ballot:

(1)  The minimum payment in an amount equal to the qualifying campaign contributions; and

(2)  Payments of $1 for each $1 of qualifying contributions in excess of the minimum amount of qualifying contributions;

provided that the candidate shall not receive more than the maximum amount of public funds available to a candidate pursuant to section 11-218; provided further that the candidate shall not receive public funds for a primary election if the candidate does not obtain the minimum amount of qualifying contributions before the date of the primary election.

(b)  A candidate shall have at least one other qualified candidate as an opponent for the primary or general election to receive public funds for that election. [L 1979, c 224, pt of §2; gen ch 1985; am L 1989, c 120, §§3, 6; am L Sp 1995, c 10, §2(23); am L 1997, c 375, §17; am L 2005, c 203, §20]



§11-222 - Candidate funding; application.

§11-222  Candidate funding; application.  (a)  Application forms for public funds shall be adopted by the commission and shall provide for a sworn statement by the candidate that the candidate has established eligibility under section 11-220 to receive payments under section 11-217.  Each application shall be accompanied by a qualifying campaign contribution statement or statements, and shall be filed with the commission no later than thirty days after the general election.  Upon approval by the commission of the application and qualifying contribution statement, the commission shall direct the comptroller to distribute matching public funds up to the maximum of the amount of public funds to which the candidate is entitled.

Public funds shall be distributed by the comptroller to each eligible candidate within twenty days from the date of the candidate's initial application with the commission.

(b)  Each candidate in receipt of the qualifying sum of contributions established for the candidate's office may apply to the commission for public funding after the candidate has become a candidate in a primary or general election.

(c)  The commission shall make additional certifications within two weeks after receiving an application and supplemental contribution statement from an eligible candidate who requests additional public funding pursuant to section 11-221.

(d)  Initial certification by the commission under subsection (a) and all determinations made by the commission under this section are final and conclusive, except to the extent they are subject to examination and audit by the commission under section 11-225. [L 1979, c 224, pt of §2; gen ch 1985; am L 1987, c 369, §1(16); am L Sp 1995, c 10, §2(24); am L 1999, c 64, §8; am L 2005, c 203, §21]



§11-223 - Candidate funding; restrictions.

§11-223  Candidate funding; restrictions.  (a)  Each candidate who accepts public campaign funds under this subpart shall be required to abide by the campaign spending limits for the candidate's respective office as set forth in section 11-209.  Any candidate who exceeds the spending limits for the candidate's respective office as set forth in section 11-209 shall immediately return all of the public campaign funds the candidate has received to the Hawaii election campaign fund.

(b)  Public campaign funds provided under this subpart shall only be used to:

(1)  Defray campaign expenses incurred by and paid for an eligible candidate or all committees authorized by such candidate; and

(2)  Repay loans, the proceeds of which were used to defray campaign expenses.

(c)  No candidate or committee authorized by a candidate shall be entitled to receive any public funds under this subpart unless the candidate has qualified to have the candidate's name on the election ballot in the election for which funds are sought.

(d)  In no event shall any candidate or campaign treasurer in receipt of public campaign funds transfer any portion of such funds to another candidate for any primary, special primary, special, or general election campaign.

(e)  All public funds received under this subpart shall be deposited in a financial institution designated to do business in the State.  No expenditures of any public funds received under this subpart shall be made except by checks drawn on such checking account.  The commission may require such reports relating to the expenditure of such funds as it considers appropriate.

(f)  Each candidate, on the deadline for filing of a final report for any primary or general election, shall return all unexpended public funds to the Hawaii election campaign fund. [L 1979, c 224, pt of §2; am L 1980, c 232, §1 and c 246, §1(k); gen ch 1985; am L 1987, c 369, §1(17); am L Sp 1995, c 10, §2(25); am L 1999, c 64, §9; am L 2005, c 203, §22]



§11-224 - Public funds; report required; return of funds.

§11-224  Public funds; report required; return of funds.  The campaign treasurer of the candidate shall produce evidence to the commission no later than twenty days after a primary election and no later than thirty days after a general election that all public funds paid to the candidate have been used as required by this subpart.

Should the commission determine that any part of the public funds have been used for noncampaign or improper expenses, it shall report such finding to the attorney general and shall order the candidate to return all or part of the funds paid to that candidate for a primary or general election.  When public funds are returned, they shall be deposited in the Hawaii election campaign fund. [L 1979, c 224, pt of §2; am L 1980, c 232, §1; am L 1987, c 369, §1(18); am L 2005, c 203, §23]



§11-225 - Public funds; examination and audit; payments.

§11-225  Public funds; examination and audit; payments.  (a)  Within sixty days after each general election, the commission shall conduct an examination and audit of all public funds received by the candidate and of the campaign contributions used for purposes of qualifying for public funding under this subpart and the campaign expenses incurred by all candidates who received payments pursuant to section 11-217.

(b)  The campaign spending commission shall issue, prior to the payment of any public money, rules which detail which expenses and evidence thereof qualify as acceptable campaign expenses for purposes of this section.

(c)  Should the commission determine that any payment of public funds made to an eligible candidate pursuant to section 11-221 was in excess of the aggregate amount of payments to which such candidate was entitled, the commission shall notify such candidate and such candidate shall pay to the Hawaii election campaign fund a sum equal to the amount of excess payment.

(d)  If the commission determines that any amount of any public funds made to a candidate under section 11-217 was used for any improper purpose, the commission shall so notify the candidate, and the candidate shall pay to the fund an amount equal to three hundred per cent of such amount.

(e)  Any candidate who has received public funds under section 11-217 and who is convicted of violating any provision of this subpart shall, upon notification by the commission, pay to the Hawaii election campaign fund the full amount of public funds received by such candidate.

(f)  No notification shall be made by the commission under subsection (c) with respect to the payment of excess public funds more than two years after the payment of such funds. [L 1979, c 224, pt of §2; am L 1980, c 232, §1]



§11-226 - Tax deductions.

§11-226  Tax deductions.  (a)  As a condition of allowing an individual to take a tax deduction for campaign contributions to a candidate pursuant to section 235-7(g)(2), a candidate shall have filed an affidavit with the commission prior to or simultaneous with the filing of the candidate's organizational report stating that the candidate shall not exceed the expenditure limit for the candidate's respective office as set forth in section 11-209.

(b)  The affidavit shall remain effective until the termination of the central committee of the candidate or the opening of filing for the next succeeding election for the office held or sought at the time of filing of the affidavit whichever occurs first.  An affidavit filed under this section may not be rescinded.

(c)  The director of taxation shall not allow any individual or married couple filing jointly to take a deduction against any tax due, pursuant to section 235-7(g)(2), for any contribution to a candidate for statewide or county office, who has not filed an affidavit as provided in this section.

(d)  The commission shall forward a certified copy of any affidavit filed under this section to the director of taxation.

(e)  The director of taxation shall only allow an individual or married couple filing jointly to take an income tax deduction, pursuant to section 235-7(g)(2), for any contribution to a candidate for a statewide or county office, if a receipt is attached to the state income tax return.  Canceled checks or copies of the same shall be considered adequate receipt forms.

(f)  If a candidate has not filed an affidavit pursuant to this section, the candidate shall inform all contributors to the candidate's campaign in writing immediately upon receipt of the contribution that they are not entitled to count their contributions to the candidate for purposes of taking a tax deduction under this section. [L 1979, c 224, pt of §2; am L 1981, c 178, §1; gen ch 1985]



§11-227 - Public notices.

§11-227  Public notices.  (a)  Forty-five days before each primary, special primary, special, or general election, and at such other times as may be appropriate, the commission may give public notices to communicate to the public the following:

(1)  A candidate who has signed an affidavit pursuant to section 11-208 to abide by the expenditure limits for the candidate's respective office as imposed by this subpart;

(2)  A candidate who has filed an affidavit to abide by spending limits, but who has exceeded the expenditure limits pursuant to section 11-209;

(3)  A candidate who has failed to file a report required under this subpart, or who has failed to correct a deficient report after notice of the deficiency or failure to file has been mailed to the candidate pursuant to section 11-193(a)(5); and

(4)  Any flagrant violation of any other provision of this subpart.

(b)  In giving public notice under this section, the commission shall endeavor to bring fair public light to the incident or violation involved. [L 1979, c 224, pt of §2; am L 1980, c 232, §1; gen ch 1985; am L 1987, c 369, §1(19); am L Sp 1995, c 10, §2(26); am L 1998, c 2, §6]



§11-228 - Administrative fines; relief.

§11-228  Administrative fines; relief.  (a)  In the performance of its required duties, the commission may render a decision or issue an order affecting any person violating any provision of this subpart or section 281-22 that shall provide for the assessment of an administrative fine in the manner prescribed as follows:

(1)  If a natural person, an amount not to exceed $1,000 for each occurrence or an amount equivalent to three times the amount of an unlawful contribution or expenditure, whichever is greater; or

(2)  If a corporation, organization, association, or labor union, it shall be punished by a fine not exceeding $1,000 for each occurrence; and

(3)  Whenever a corporation, organization, association, or labor union violates this subpart, the violation shall be deemed to be also that of the individual directors, officers, or agents of the corporation, organization, association, or labor union, who have knowingly authorized, ordered, or done any of the acts constituting the violation.

(b)  Any order for the assessment of an administrative fine may not be issued against a person without providing the person written notice and an opportunity to be heard at a hearing conducted under chapter 91.  A person may waive these rights by written stipulation or consent.  If an administrative fine is imposed upon a candidate, the commission may order that the fine, or any portion, be paid from the candidate's personal funds.

(c)  If an order issued by the commission is not complied with by the person to whom it is directed, the first circuit court, upon application of the commission, shall issue an order requiring the person to comply with the commission's order.  Failure to obey such a court order shall be punished as contempt.

(d)  Any administrative fine collected by the commission shall be deposited into the general fund of the State of Hawaii.

(e)  Any person or the commission may sue for injunctive relief to compel compliance with this subpart.

(f)  The provisions of this section shall not be construed to prohibit prosecution under any appropriate provision of the Hawaii Penal Code or section 11-229.

(g)  The provisions of this section shall not apply to any person who, prior to the commencement of proceedings under this section, has paid or agreed to pay the penalties prescribed by sections 11-213.5 and 11-215(c). [L 1979, c 224, pt of §2; am L 1980, c 232, §1; gen ch 1985; am L Sp 1995, c 10, §2(27); am L 1999, c 96, §10; am L 2000, c 99, §7; am L 2002, c 111, §2; am L 2008, c 244, §33; am L 2009, c 11, §1]



§11-229 - Criminal prosecution.

§11-229  Criminal prosecution.  (a)  Any person who knowingly, intentionally, or recklessly violates any provision of this subpart shall be guilty of a misdemeanor.  Any person who knowingly or intentionally falsifies any report required by this subpart with the intent to circumvent the law or deceive the commission or who violates section 11-201 or 11-202 shall be guilty of a class C felony.  A person charged with a class C felony shall not be eligible for a deferred acceptance of guilty plea or nolo contendere plea under chapter 853.  A person who is convicted under this section shall be disqualified from holding elective public office for a period of four years from the date of conviction.

(b)  For purposes of prosecution for violation of this subpart, the offices of the attorney general and the prosecuting attorney of the respective counties shall be deemed to have concurrent jurisdiction to be exercised as follows:

(1)  Prosecution shall commence with a written request from the commission or upon the issuance of an order of the court; provided that prosecution may commence prior to any proceeding initiated by the commission or final determination;

(2)  In the case of state offices, parties, or issues, the attorney general or the prosecuting attorney for the city and county of Honolulu shall prosecute any violation; and

(3)  In the case of all other offices, parties, or issues, the attorney general or the prosecuting attorney for the respective county shall prosecute any violation.

In the commission's choice of prosecuting agency, it shall be guided by whether there will be any conflicting interest between the agency and its appointive authority.

(c)  The court shall give priority to the expeditious processing of suits under this section.

(d)  Prosecution for violation of any provision of this subpart shall not be commenced after five years have elapsed from the date of the violation or date of filing of the report covering the period in which the violation occurred, whichever is later.

(e)  The provisions of this section shall not apply to any person who, prior to the commencement of proceedings under this section, has paid or agreed to pay the penalties prescribed by sections 11-213.5 and 11-215(c). [L 1979, c 224, pt of §2; am L 1980, c 232, §1; am L Sp 1995, c 10, §2(28); am L 1999, c 96, §11; am L 2000, c 99, §8; am L 2005, c 203, §24; am L 2009, c 11, §2]

Case Notes

When limitations period begins to run for alleged illegal contribution.  68 H. 270, 711 P.2d 727.






CHAPTER 12 - [NEW] PRIMARY ELECTIONS

§12-1 - Application of chapter.

PART I.  NOMINATION; DETERMINATION OF CANDIDATES

§12-1  Application of chapter.  All candidates for elective office, except as provided in section 14-21, shall be nominated in accordance with this chapter and not otherwise. [L 1970, c 26, pt of §2]

Law Journals and Reviews

The Protection of Individual Rights Under Hawai‘i's Constitution.  14 UH L. Rev. 311.



§12-1.5 - REPEALED.

§12-1.5  REPEALED.  L 1980, c 139, §1.



§12-2 - Primary held when; candidates only those nominated.

§12-2  Primary held when; candidates only those nominated.  The primary shall be held at the polling place for each precinct on the second to the last Saturday of September in every even numbered year; provided that in no case shall any primary election precede a general election by less than forty-five days.

No person shall be a candidate for any general or special general election unless the person has been nominated in the immediately preceding primary or special primary. [L 1970, c 26, pt of §2; am L 1973, c 217, §2(a); am L 1975, c 36, §2(1); am L 1976, c 106, §2(1); am L 1979, c 122, §2; gen ch 1985]

Case Notes

Court abstained from deciding whether Hawaii statute bans write-in voting.  846 F.2d 587.

Casting of write-in votes not permitted.  70 H. 498, 776 P.2d 824.



§12-2.5 - Nomination papers; when available.

§12-2.5  Nomination papers; when available.  Nomination papers shall be made available from the first working day of February in every even-numbered year; provided that in the case of a special primary or special election, nomination papers shall be made available at least ten days prior to the close of filing. [L 1979, c 133, §7; am L 1990, c 35, §6]



§12-3 - Nomination paper; format; limitations.

§12-3  Nomination paper; format; limitations.  (a)  No candidate's name shall be printed upon any official ballot to be used at any primary, special primary, or special election unless a nomination paper was filed in the candidate's behalf and in the name by which the candidate is commonly known.  The nomination paper shall be in a form prescribed and provided by the chief election officer containing substantially the following information:

(1)  A statement by the registered voters signing the form that they are eligible to vote for the candidate;

(2)  A statement by the registered voters signing the form that they nominate the candidate for the office identified on the nomination paper issued to the candidate;

(3)  The residence address and county in which the candidate resides;

(4)  The legal name of the candidate, the name by which the candidate is commonly known, if different, the office for which the candidate is running, and the candidate's party affiliation or nonpartisanship; all of which are to be placed on the nomination paper by the chief election officer or the clerk prior to releasing the form to the candidate;

(5)  Space for the name, signature, date of birth, last four digits of the social security number, and residence address of each registered voter signing the form, and other information as determined by the chief election officer; provided that no more than the last four digits of a voter's social security number shall be required;

(6)  A sworn certification by self-subscribing oath by the candidate that the candidate qualifies under the law for the office the candidate is seeking and that the candidate has determined that, except for the information provided by the registered voters signing the nomination papers, all of the information on the nomination papers is true and correct;

(7)  A sworn certification by self-subscribing oath by a party candidate that the candidate is a member of the party;

(8)  A sworn certification by self-subscribing oath, where applicable, by the candidate that the candidate has complied with the provisions of article II, section 7, of the Constitution of the State of Hawaii;

(9)  A sworn certification by self-subscribing oath by the candidate that the candidate is in compliance with section 831-2, dealing with felons, and is eligible to run for office; and

(10)  The name the candidate wishes printed on the ballot and the mailing address of the candidate.

(b)  Signatures of registered voters shall not be counted, unless they are upon the nomination paper having the format set forth above, written or printed thereon, and if there are separate sheets to be attached to the nomination paper, the sheets shall have the name of the candidate, the candidate's party affiliation or nonpartisanship, and the office and district for which the candidate is running placed thereon by the chief election officer or the clerk.  The nomination paper and separate sheets shall be provided by the chief election officer or the clerk.

(c)  Nomination papers shall not be filed in behalf of any person for more than one party or for more than one office; nor shall any person file nomination papers both as a party candidate and as a nonpartisan candidate.

(d)  The office and district for which the candidate is running, the candidate's name, and the candidate's party affiliation or nonpartisanship may not be changed from that indicated on the nomination paper and separate sheets.  If the candidate wishes to run for an office or district different from that for which the nomination paper states or under a different party affiliation or nonpartisanship, the candidate may request the appropriate nomination paper from the chief election officer or clerk and have it signed by the required number of registered voters.

(e)  Nomination papers that contain alterations or changes made by anyone other than the chief election officer or the clerk to the candidate's information, the candidate's party affiliation or nonpartisanship, the office to which the candidate seeks nomination, or the oath of loyalty or affirmation, after the nomination paper was issued by the chief election officer or clerk, shall be void and will not be accepted for filing by the chief election officer or clerk.

(f)  Nomination papers which are incomplete and do not contain all of the certifications, signatures, and requirements of this section shall be void and will not be accepted for filing by the chief election officer or clerk. [L 1970, c 26, pt of §2; am L 1973, c 217, §2(b); am L 1975, c 36, §2(2); am L 1979, c 139, §6; am L 1980, c 264, §2; am L 1983, c 34, §19; am L 1997, c 288, §1; am L 2005, c 13, §1]

Attorney General Opinions

Candidate who fails to file the certificate required by par. (6) may not be placed upon the ballots.  Att. Gen. Op. 70-15.

A person who is moving and will change election district in September is eligible to file nomination papers as candidate from the district to which the person will move.  Att. Gen. Op. 74-15.

Candidate could seek election to public office and constitutional convention even though elections concurrent.  Att. Gen. Op. 75-12.

Enforces article II, section 7, with respect to candidates for state or county but not federal offices.  Att. Gen. Op. 86-4.

Law Journals and Reviews

Fasi v. Cayetano:  Challenging Hawaii's "Resign-to-Run" Amendment.  13 UH L. Rev. 327.

Case Notes

Par. (6):  Candidate must certify that candidate will qualify by the next general election; provision not unconstitutional.  52 H. 251, 473 P.2d 872.



§12-4 - Nomination papers; qualifications of signers.

§12-4  Nomination papers; qualifications of signers.  (a)  No person shall sign the nomination papers of more than one candidate, partisan or nonpartisan, for the same office, unless there is more than one office in a class in which case no person shall sign papers for more than the actual number of offices in a class.  Nomination papers shall be construed in this regard according to priority of filing, and the name of any person appearing thereon shall be counted only so long as this provision is not violated, and not thereafter.

(b)  Names on nomination papers shall not be counted, unless the signer is a registered voter and is eligible to vote for the candidate.  The chief election officer or clerk shall use the most currently compiled general county register available at the time the nomination paper is presented for filing to determine the eligibility of the registered voters to sign for the candidate.  Voter registration affidavits that have not been entered into the voter register by the clerk shall not be considered or accepted for this check.  At the time of filing, the chief election officer or clerk may reject the candidate's nomination paper for lack of sufficient signers who are eligible to vote for the candidate.

(c)  Any registered voter who, after signing a nomination paper, seeks to withdraw the voter's signature shall do so by providing written notice to the chief election officer, or clerk in the case of a county office, any time before the filing of the candidate's nomination paper; provided that the notice is received by the chief election officer, or clerk in the case of a county office, no later than 4:30 p.m. on the fourth business day prior to the close of filing pursuant to section 12-6.  The written notice shall include the voter's name, social security number, residence address, date of birth, the voter's signature, the name of the candidate, and a statement that the voter wishes to remove the voter's signature from the candidate's nomination paper.  Any request by a registered voter to remove the voter's signature from a candidate's nomination paper that is received by the chief election officer, or clerk in the case of a county office, after the candidate's nomination paper has been filed or after 4:30 p.m. on the fourth business day prior to the close of filing shall not be accepted.

(d)  Within twenty-four hours upon receipt of a written notice pursuant to subsection (c), the chief election officer, or clerk in the case of a county office, shall send written notice via registered mail to the candidate that the voter requested to have the voter's signature removed from the candidate's nomination paper and that the signature of the voter shall not be counted. [L 1970, c 26, pt of §2; am L 1974, c 34, §2(a); am L 1996, c 173, §5; am L 1997, c 288, §2]



§12-5 - Nomination papers: number of signers.

§12-5  Nomination papers:  number of signers.  (a)  Nomination papers for candidates for members of Congress, governor, lieutenant governor, and the board of education shall be signed by not less than twenty-five registered voters of the State or of the Congressional district or school board district from which the candidates are running in the case of candidates for the United States House of Representatives or for the board of education.

(b)  Nomination papers for candidates for either branch of the legislature and for county office shall be signed by not less than fifteen registered voters of the district or county or subdivision thereof for which the person nominated is a candidate.

(c)  Nomination papers for candidates for members of the board of trustees of the office of Hawaiian affairs shall be signed by not less than twenty-five persons registered as prescribed under section 11-15(b).

(d)  No signatures shall be required on nomination papers for candidates filing to run in a special primary or special election to fill a vacancy. [L 1970, c 26, pt of §2; am L 1979, c 196, §6; am L 1990, c 35, §7]



§12-6 - Nomination papers: time for filing; fees.

§12-6  Nomination papers:  time for filing; fees.  (a)  Nomination papers shall be filed as follows:

(1)  For members of Congress, state, and county offices, nomination papers shall be filed with the chief election officer, or clerk in case of county offices, not later than 4:30 p.m. on the sixtieth calendar day prior to the primary, special primary, or special election provided that if such day is a Saturday, Sunday, or holiday then not later than 4:30 p.m. on the first working day immediately preceding.  A state candidate from the counties of Hawaii, Maui, and Kauai may file the declaration of candidacy with the respective clerk.  The clerk shall transmit to the office of the chief election officer the state candidate's declaration of candidacy without delay.  However, if a special primary or special election is to be held by a county and the county charter requires that the council shall issue a proclamation calling for the election to be held within a specified period of time, and if that requirement would not allow the filing of nomination papers with the appropriate office by the sixtieth calendar day prior to the day for holding the special primary or special election, the council shall establish the deadline for the filing of nomination papers in the proclamation calling for the election; and

(2)  For the board of trustees for the office of Hawaiian affairs, nomination papers shall be filed with the chief election officer, not later than 4:30 p.m. on the sixtieth calendar day prior to the primary election referred to in paragraph (1); provided that if that day is a Saturday, Sunday, or holiday, then not later than 4:30 p.m. on the first working day immediately preceding.

[(b)]  If after the close of filing there are no candidates who have filed nomination papers for an elective office for the primary, special primary, or any special election held in conjunction with the primary election, the chief election officer or clerk, in the case of a county election, shall accept nomination papers for that office not later than 4:30 p.m. on the fiftieth day prior to the primary, special primary, or special election.

[(c)]  There shall be deposited with each nomination paper a filing fee on account of the expenses attending the holding of the primary, special primary, or special election which shall be paid into the treasury of the State, or county, as the case may be, as a realization:

(1)  For United States senators and United States representatives--$75;

(2)  For governor and lieutenant governor--$750;

(3)  For mayor--$500; and

(4)  For all other offices--$250.

[(d)]  Upon the receipt by the chief election officer or the clerk of the nomination paper of a candidate, the day, hour, and minute when it was received shall be endorsed thereon.

[(e)]  Upon the showing of a certified copy of an affidavit which has been filed with the campaign spending commission pursuant to section 11-208 by a candidate who has voluntarily agreed to abide by spending limits, the chief election officer or clerk shall discount the filing fee of the candidate by the following amounts:

(1)  For the office of governor and lieutenant governor--$675;

(2)  For the office of mayor--$450; and

(3)  For all other offices--$225.

[(f)]  The chief election officer or clerk shall waive the filing fee in the case of a person who declares, by affidavit, that the person is indigent and who has filed a petition signed by currently registered voters who constitute at least one-half of one per cent of the total voters registered at the last preceding general election in the respective district or districts which correspond to the specific office for which the indigent person is a candidate.  This petition shall be submitted on the form prescribed and provided by the chief election officer together with the nomination paper required by this chapter. [L 1970, c 26, pt of §2; am L 1973, c 217, §2(c); am L 1974, c 34, §2(b); am L 1975, c 36, §2(3); am L 1976, c 106, §2(2); am L 1977, c 189, §2(1); am L 1979, c 196, §7 and c 224, §5; am L 1983, c 34, §20; am L 1990, c 35, §8; am L 1991, c 10, §2; am L 2000, c 129, §1; am L 2002, c 30, §1]

Revision Note

Subsection (b) was enacted as a new section but is codified to this section pursuant to §23G-15.

Attorney General Opinions

Time for filing nomination papers is mandatory and may not be extended.  Att. Gen. Op. 78-4.

When elected official must resign to run for federal office. Att. Gen. Op. 86-4.

Case Notes

Provisions prescribing requirements for indigent candidates do not violate the equal protection or due process clauses.  59 H. 430, 583 P.2d 955.



§12-7 - Filing of oath.

§12-7  Filing of oath.  The name of no candidate for any office shall be printed upon any official ballot, in any election, unless the candidate shall have taken and subscribed to the following written oath or affirmation, and filed the oath with the candidate's nomination papers.

The written oath or affirmation shall be in the following form:

"I,..............., do solemnly swear and declare, on oath that if elected to office I will support and defend the Constitution and laws of the United States of America, and the Constitution and laws of the State of Hawaii, and will bear true faith and allegiance to the same; that if elected I will faithfully discharge my duties as.....(name of office)...............to the best of my ability; that I take this obligation freely, without any mental reservation or purpose of evasion; So help me God."

Upon being satisfied as to the sincerity of any person claiming that the person is unwilling to take the above prescribed oath only because the person is unwilling to be sworn, the person may be permitted, in lieu of the oath, to make the person's solemn affirmation which shall be in the same form as the oath except that the words "sincerely and truly affirm" shall be substituted for the word "swear" and the phrases "on oath" and "So help me God" shall be omitted.  Such affirmation shall be of the same force and effect as the prescribed oath.

The oath or affirmation shall be subscribed before the officer administering the same, who shall endorse thereon the fact that the oath was subscribed and sworn to or the affirmation was made together with the date thereof and affix the seal of the officer's office or of the court of which the officer is a judge or clerk.

It shall be the duty of every notary public or other public officer by law authorized to administer oaths to administer the oath or affirmation prescribed by this section and to furnish the required endorsement and authentication. [L 1970, c 26, pt of §2; gen ch 1985]



§12-8 - Nomination papers; challenge; evidentiary hearings and decisions.

§12-8  Nomination papers; challenge; evidentiary hearings and decisions.  (a)  All nomination papers filed in conformity with section 12-3 shall be deemed valid unless objection is made thereto by a registered voter, an officer of a political party whose name is on file with the chief election officer, the chief election officer, or the county clerk in the case of a county office.  All objections shall be filed in writing not later than 4:30 p.m. on the thirtieth day or the next earliest working day prior to the primary or special election.

(b)  If an objection is made by a registered voter, the candidate objected thereto shall be notified of the objection by the chief election officer or the clerk in the case of county offices by registered or certified mail.

(c)  If an objection is filed by an officer of a political party with the circuit court, the candidate objected thereto shall be notified of the objection by an officer of the political party by registered or certified mail.

(d)  Except for objections by an officer of a political party filed directly with the circuit court, the chief election officer or the clerk in the case of county offices shall have the necessary powers and authority to reach a preliminary decision on the merits of the objection; provided that nothing in this subsection shall be construed to extend to the candidate a right to an administrative contested case hearing as defined in section 91-1(5).  The chief election officer or the clerk in the case of county offices shall render a preliminary decision not later than five working days after the objection is filed.

(e)  If the chief election officer or clerk in the case of county offices determines that the objection may warrant the disqualification of the candidate, the chief election officer or clerk shall file a complaint in the circuit court for a determination of the objection; provided that such complaint shall be filed with the clerk of the circuit court not later than 4:30 p.m. on the seventh working day after the objection was filed.

(f)  If a political party objects to the nomination paper filed by a candidate because the candidate is not a member of the party pursuant to the party's rules filed in conformance with section 11-63, an officer of the party whose name appears on file with the chief election officer shall file a complaint in the circuit court for a prompt determination of the objection; provided that the complaint shall be filed with the clerk of the circuit court not later than 4:30 p.m. on the thirtieth working day or the next earliest working day prior to that election day.

(g)  If an officer of a political party whose name appears on file with the chief election officer, the chief election officer, or clerk in the case of county offices files a complaint in the circuit court, the circuit court clerk shall issue to the defendants named in the complaint a summons to appear before the court not later than 4:30 p.m. on the fifth day after service thereof.

(h)  The circuit court shall hear the complaint in a summary manner and at the hearing the court shall cause the evidence to be reduced to writing and shall not later than 4:30 p.m. on the fourth day after the return give judgment fully stating all findings of fact and of law.  The judgment shall decide the objection presented in the complaint, and a certified copy of the judgment shall forthwith be served on the chief election officer or the clerk, as the case may be.

(i)  If the judgment disqualifies the candidate, the chief election officer or the clerk shall follow the procedures set forth in sections 11-117 and 11-118 regarding the disqualifications of candidates. [L 1970, c 26, pt of §2; am L 1973, c 217, §2(d); am L 1975, c 36, §2(4); am L 1977, c 189, §2(2); am L 1990, c 125, §1; am L Sp 1995, c 27, §§8, 15; am L 1997, c 288, §3; am L 1999, c 141, §3]

Attorney General Opinions

Nomination papers of a party candidate may be challenged if candidate is not a party member.  Att. Gen. Op. 72-1.



§12-9 - List of candidates.

§12-9  List of candidates.  As soon as possible but not later than 4:30 p.m. on the fifth day after the close of filing the chief election officer shall transmit to each county clerk and the county clerk shall transmit to the chief election officer certified lists containing the names of all persons, the office for which each is a candidate, and their party designation, or designation of nonpartisanship, as the case may be, for whom nomination papers have been duly filed in his office and who are entitled to be voted for at the primary, special primary or special election. [L 1970, c 26, pt of §2; am L 1973, c 217, §2(e)]



§12-21 - Official party ballots.

PART II.  BALLOTS

§12-21  Official party ballots.  The primary or special primary ballot shall be clearly designated as such.  The names of the candidates of each party qualifying under section 11-61 or 11-62 and of nonpartisan candidates may be printed on separate ballots, or on a single ballot.  The name of each party and the nonpartisan designation shall be distinctly printed and sufficiently separate from each other.  The names of all candidates shall be printed on the ballot as provided in section 11-115.  When the names of all candidates of the same party for the same office exceed the maximum number of voting positions on a single side of a ballot card, the excess names may be arranged and listed on both sides of the ballot card and additional ballot cards if necessary.  When separate ballots for each party are not used, the order in which parties appear on the ballot, including nonpartisan, shall be determined by lot.

The chief election officer or the county clerk, in the case of county elections, shall approve printed samples or proofs of the respective party ballots as to uniformity of size, weight, shape, and thickness prior to final printing of the official ballots. [L 1970, c 26, pt of §2; am L 1973, c 217, §2(f); am L 1979, c 139, §7; am L 1981, c 214, §1; am L 1987, c 232, §2]

Attorney General Opinions

Each party's ballot should be separate and severable from the other parties' ballot, and it is impermissible to place candidates of two minor parties on opposite faces of a ballot card.  Att. Gen. Op. 80-7.



§12-22 - REPEALED.

§12-22  REPEALED.  L 1987, c 232, §3.



§12-23 - REPEALED.

§12-23  REPEALED.  L 1979, c 125, §4.



§12-31 - Selection of party ballot; voting.

PART III.  BALLOT SELECTION

§12-31  Selection of party ballot; voting.  No person eligible to vote in any primary or special primary election shall be required to state a party preference or nonpartisanship as a condition of voting.  Each voter shall be issued the primary or special primary ballot for each party and the nonpartisan primary or special primary ballot.  A voter shall be entitled to vote only for candidates of one party or only for nonpartisan candidates.  If the primary or special primary ballot is marked contrary to this paragraph, the ballot shall not be counted.

In any primary or special primary election in the year 1979 and thereafter, a voter shall be entitled to select and to vote the ballot of any one party or nonpartisan, regardless of which ballot the voter voted in any preceding primary or special primary election. [L 1970, c 26, pt of §2; am L 1973, c 217, §2(i); am L 1974, c 34, §2(c); am L 1979, c 139, §9; gen ch 1985]

Cross References

Constitutional provision, see Const. art. II, §4.

Case Notes

Selection of a party's ballot does not automatically make voter a party member.  56 H. 519, 542 P.2d 1272.



§12-41 - Result of election.

PART IV.  ELECTION RESULTS

§12-41  Result of election.  (a)  The person or persons receiving the greatest number of votes at the primary or special primary as a candidate of a party for an office shall be the candidate of the party at the following general or special general election but not more candidates for a party than there are offices to be elected; provided that any candidate for any county office who is the sole candidate for that office at the primary or special primary election, or who would not be opposed in the general or special general election by any candidate running on any other ticket, nonpartisan or otherwise, and who is nominated at the primary or special primary election shall, after the primary or special primary election, be declared to be duly and legally elected to the office for which the person was a candidate regardless of the number of votes received by that candidate.

(b)  Any nonpartisan candidate receiving at least ten per cent of the total votes cast for the office for which the person is a candidate at the primary or special primary, or a vote equal to the lowest vote received by the partisan candidate who was nominated in the primary or special primary, shall also be a candidate at the following election; provided that when more nonpartisan candidates qualify for nomination than there are offices to be voted for at the general or special general election, there shall be certified as candidates for the following election those receiving the highest number of votes, but not more candidates than are to be elected. [L 1970, c 26, pt of §2; am L 1973, c 217, §2(j); am L 1979, c 139, §10; am L 1983, c 34, §21]

Cross References

Election contests, see chapter 11, pt XI.

Attorney General Opinions

For nonpartisan candidate to qualify for placement on the general election ballot, candidate must receive the quantum of vote prescribed, and the provision relating to certification of the candidate with the highest number of votes does not eliminate this requirement.  Att. Gen. Op. 78-3.

Case Notes

Nonpartisan candidate's constitutional rights were not violated.  881 F.2d 689.

Distinction between partisan and nonpartisan candidates held not in violation of equal protection.  60 H. 282, 588 P.2d 915.

Requirement that nonpartisan candidate obtain ten per cent upheld.  60 H. 282, 588 P.2d 915.



§12-42 - Unopposed candidates declared elected.

§12-42  Unopposed candidates declared elected.  (a)  Any candidate running for any office in the State of Hawaii in a special election or special primary election who is the sole candidate for that office shall, after the close of filing of nomination papers, be deemed and declared to be duly and legally elected to the office for which the person is a candidate.  The term of office for a candidate elected under this subsection shall begin respectively on the day of the special election or on the day of the immediately succeeding special general election.

(b)  Any candidate running for any office in the State of Hawaii in a special general election who was only opposed by a candidate or candidates running on the same ticket in the special primary election and is not opposed by any candidate running on any other ticket, nonpartisan or otherwise, and is nominated at the special primary election shall, after the special primary, be deemed and declared to be duly and legally elected to the office for which the person is a candidate at the special primary election regardless of the number of votes received.  The term of office for a candidate elected under this subsection shall begin on the day of the special general election. [L 1974, c 34, §2(d); am L 1985, c 203, §6]






CHAPTER 13 - [NEW] BOARD OF EDUCATION

§13-1 - Board members; number.

§13-1  Board members; number.  (a)  The board of education shall consist of thirteen members who shall be elected by the registered voters of two at-large school board districts as follows:

First school board district:  the island of Oahu, comprised of the 11th through the 48th and a portion of the 49th (that portion found on the island of Oahu) representative districts, and the

Second school board district:  the islands of Hawaii, Maui, Lanai, Molokai, Kahoolawe, Kauai, and Niihau, comprised of the 1st through the 10th, a portion of the 49th (that portion found on the island of Kauai), and the 50th and 51st representative districts.

(b)  Ten members shall be elected at-large from the first school board district.  Of the ten members elected at-large from that district, one shall be a resident of the third departmental school district (Honolulu), one shall be a resident of the fourth departmental school district (Central Oahu), one shall be a resident of the fifth departmental school district (Leeward Oahu), and one shall be a resident of the sixth departmental school district (Windward Oahu).

(c)  Three members shall be elected at-large from the second school board district.  Of the three members elected at-large from that district, one shall be a resident of the first departmental school district (Hawaii), one shall be a resident of the second departmental school district (Maui), and one shall be a resident of the seventh departmental school district (Kauai).

(d)  The departmental school districts shall be as follows:

First departmental school district (Hawaii):  the island of Hawaii comprised of the 1st through the 5th and a portion of the 6th (that portion found on the island of Hawaii) representative districts;

Second departmental school district (Maui):  the islands of Maui, Molokai (including the county of Kalawao), Lanai, and Kahoolawe comprised of a portion of the 6th (that portion found on the island of Maui) and the 7th through the 10th representative districts;

Third departmental school district (Honolulu):  that portion of the island of Oahu comprised of the 21st through the 41st representative districts;

Fourth departmental school district (Central Oahu):  that portion of the island of Oahu comprised of the 11th through the 14th and the 45th representative districts;

Fifth departmental school district (Leeward Oahu):  that portion of the island of Oahu comprised of the 42nd through the 44th, the 46th through the 48th and a portion of the 49th (that portion found on the island of Oahu) representative districts;

Sixth departmental school district (Windward Oahu):  that portion of the island of Oahu comprised of the 15th through the 20th representative districts; and

Seventh departmental school district (Kauai):  the islands of Kauai and Niihau comprised of a portion of the 49th (that portion found on the island of Kauai) and the 50th and 51st representative districts. [L 1970, c 26, pt of §2; am L 1979, c 125, §1(1); am L 1990, c 258, §2]

Cross References

Constitutional provision, see Const. art. X, §2.

Other provisions for board of education, see chapter 302A.

Attorney General Opinions

Board is malapportioned.  Att. Gen. Op. 70-5.



§13-1.1 - Reapportionment.

[§13-1.1]  Reapportionment.  Upon the implementation of a new apportionment plan, the chief election officer, by proclamation issued no later than the tenth day prior to the close of filing in elections, shall designate the representative districts that comprise the departmental school districts and the school board districts described in section 13-1 to comply with the new districting scheme of such plan; provided that the departmental school districts designated shall cover areas similar to those described in section 13-1. [L 1984, c 63, §1]



§13-2 - Qualifications.

§13-2  Qualifications.  No person shall be eligible for election or appointment to the board of education unless the person is a registered voter of the school board district from which the person is to be elected or appointed and, where residency in a particular departmental school district is a requirement, a resident of the departmental school district for which seat the person is seeking election or appointment.  No member of the board shall hold or be a candidate for any other public office under the state or county governments in accordance with Article II, section 7 of the Constitution of the State; nor shall a person be eligible for election or appointment to the board of education if that person is also a candidate for any other public office under the state or county governments.  The term "public office", for the purposes of this section, shall not include notaries public, reserve police officers, or officers of emergency organizations for civilian defense or disaster relief. [L 1970, c 26, pt of §2; am L 1972, c 77, §6; am L 1979, c 125, §2; am L 1980, c 138, §2; am L 1981, c 82, §3; gen ch 1985]

Attorney General Opinions

Member may hold other public positions not constituting "public offices"; public office, general definition of.  Att. Gen. Op. 70-20.



§13-3 - Election of members.

§13-3  Election of members.  (a)  Members of the board of education shall be nominated at a primary election and elected at the general election.  Except as otherwise provided by this chapter, the candidates for the board of education shall be elected in the manner prescribed by this title.

(1)  Nomination papers, preparation of.  The chief election officer shall prepare nomination papers in such a manner that a candidate desiring to file for election to the board of education shall be able to specify whether the candidate is seeking a seat requiring residency in a particular departmental school district or a seat without such residency requirement.

(2)  Ballot.  The school board ballot shall be prepared in such a manner as to afford every voter eligible to vote in a school board district race the opportunity to vote for each and every candidate seeking election from that school board district.

The school board ballot shall contain the names of all board candidates arranged alphabetically in a nonpartisan manner; provided that the names of candidates seeking seats requiring residency in a particular departmental school district shall be grouped alphabetically according to departmental school districts.

(3)  Primary election.  Two candidates receiving the most votes for each available seat shall be nominated for the general election.  If, after the close of filing of nomination papers, there are only two qualified candidates for any seat requiring residency in a particular departmental school district, the chief election officer shall declare those two candidates duly nominated for the general election.  The names of those two candidates shall not appear on the primary election ballot.

(4)  General election.  Each voter in the general election shall be entitled to receive the school board ballot and to vote for the number of seats available in the respective school board districts.

(b)  In the event that there is only one qualified candidate for any seat requiring residency in a particular departmental school district, after the close of filing of nomination papers, the chief election officer shall declare such candidate to be duly and legally elected.  In the event that the number of qualified candidates for seats without such residency requirement is equal to or less than the number of such seats to be filled, after the close of filing of nomination papers, the chief election officer shall declare such candidates to be duly and legally elected. [L 1970, c 26, pt of §2; am L 1973, c 217, §3; am L 1979, c 125, §1(3); am L 1980, c 264, §3(a); gen ch 1985; am L 1990, c 212, §2; am L 1996, c 38, §1]



§13-4 - Board members; term, vacancies.

§13-4  [OLD] REPEALED.  L 1979, c 125, §1(4).

§13-4  Board members; term, vacancies.  (a)  The term of office of members of the board shall be for four years beginning on the day of the special election held in conjunction with the general election of the year in which they are elected and ending on the day of the special election held in conjunction with the second general election after their election, except as provided in subsection (c).  Members of the board may be re-elected without restriction as to the number of terms.

(b)  Any vacancy that may occur through any cause other than the expiration of the term of office shall be filled in accordance with section 17-6.

(c)  Members of the board elected at the special election held in conjunction with the general election in 1984 shall be divided into two classes.  There shall be seven members in the first class who shall hold office for a term of four years beginning with their election and ending on the day of the special election held in conjunction with the second general election after their election.  The remaining members shall comprise the second class and shall hold office for a term of two years beginning with their election and ending on the day of the special election held in conjunction with the next general election after their election, and then members of the second class shall be elected to four year terms.

Membership in the first class shall consist of:  three members who are elected with the highest number of votes from the first school board district as designated under section 13-1, who are not required to reside in any particular departmental school district and one member elected from each odd-numbered departmental school district.  Membership of the second class shall consist of the remaining elected school board members. [L 1970, c 26, pt of §2; HRS §13-5; am and ren L 1979, c 125, §1(5); am L 1980, c 264, §3(b); am L 1984, c 136, §1]

Attorney General Opinions

When board of education members can assume official duties.  Att. Gen. Op. 86-21.



§13-5 - Renumbered as §13-4.

§13-5  Renumbered as §13-4.






CHAPTER 13D - BOARD OF TRUSTEES, OFFICE OF HAWAIIAN AFFAIRS

§13D-1 - Board of trustees; number; composition.

§13D-1  Board of trustees; number; composition.  The board of trustees shall be composed of nine members elected at-large by qualified voters in the State.  Of the nine members to be elected one shall reside on the island of Hawaii; one shall reside on the island of Maui; and one shall reside on the island of Molokai; one shall reside on the island of Kauai; and one shall reside on the island of Oahu. [L 1979, c 196, pt of §8; am L 2001, c 55, §3]

Cross References

Constitutional provision, see Const. art. XII, §5.

Law Journals and Reviews

To Dwell on the Earth in Unity:  Rice, Arakaki, and the Growth of Citizenship and Voting Rights in Hawai‘i.  V HBJ No. 13, at pg. 15.

The California Civil Rights Initiative:  Why It's Here, Its Far Reaching Effects, and the Unique Situation in Hawai`i.  22 UH L. Rev. 279.

Matters of Trust:  Unanswered Questions After Rice v. Cayetano.  23 UH L. Rev. 363.

Doe v. Kamehameha Schools:  A "Discrete and Insular Minority" in Hawai‘i Seventy Years After Carolene Products?  30 UH L. Rev. 295.

Case Notes

State's electoral restriction enacted a race-based voting qualification; Hawaii's denial of petitioner's right to vote, where petitioner was not a "Hawaiian", was a clear violation of the Fifteenth Amendment to the U.S. Constitution.  528 U.S. 495.



§13D-2 - Qualifications of board members.

§13D-2  Qualifications of board members.  No person shall be eligible for election or appointment to the board unless the person is Hawaiian and is:  (1) qualified and registered to vote under the provisions of section 13D-3, and (2) where residency on a particular island is a requirement, a resident on the island for which seat the person is seeking election or appointment.  No member of the board shall hold or be a candidate for any other public office under the state or county governments in accordance with Article II, section 7 of the Constitution of the State; nor shall a person be eligible for election or appointment to the board if that person is also a candidate for any other public office under the state or county governments. The term "public office", for purposes of this section, shall not include notaries public, reserve police officers, or officers of emergency organizations for civilian defense or disaster, or disaster relief. [L 1979, c 196, pt of §8; am L 1980, c 138, §1; am L 1981, c 82, §4; gen ch 1985; am L 2000, c 59, §1]

Attorney General Opinions

A police captain is a public officer and cannot serve simultaneously as  a police officer and as a trustee.  Att. Gen. Op. 80-3.

Does not prevent county employee from also being trustee for that county.  Att. Gen. Op. 84-8.

Law Journals and Reviews

To Dwell on the Earth in Unity:  Rice, Arakaki, and the Growth of Citizenship and Voting Rights in Hawai‘i.  V HBJ No. 13, at pg. 15.

Case Notes

Limitation of eligibility to be a candidate for office of Hawaiian affairs trustee to Hawaiians invalid under the Fifteenth Amendment and §2 of the Voting Rights Act; plaintiffs lacked standing to challenge the restriction that appointed trustees be Hawaiian.  314 F.3d 1091.



§13D-3 - Qualifications of voters; registration.

§13D-3  Qualifications of voters; registration.  (a)  Every person who registers as required by law shall be entitled to vote at any election of board members provided that the person shall have attained the age of eighteen years at the time of the election.

(b)  No person shall be eligible to register as a voter for the election of board members unless the person meets the following qualifications:

(1)  The person has attained the age of eighteen years or will have attained such age within one year of the date of the next election of board members; and

(2)  The person is otherwise qualified to register to vote in the State.

(c)  Any person eligible to and desiring to register as a voter for the election of board members shall go to any location designated by the clerk of the county, then and there to be examined under oath as to the person's qualifications as a voter.  Each applicant shall make and subscribe to an application in the form of an affidavit as provided for under section 11-15.

(d)  The clerk of each county shall register all persons in the county who are eligible to and desiring to register as voters for the election of board members.  The register may be maintained in conjunction with the general county register; provided that the clerk shall be able to prepare a separate list of voters for the election of board members, capable of segregation by precinct and representative district.  The maintenance, reproduction, and transmittal of records and affidavits to a central file shall be in accordance with section 11-14.

(e)  The clerk of each county shall amend the general county register to include therein any person, who on November 6, 1984, was registered to vote only for members of the board of trustees, to hereinafter be registered to vote in all elections held in the State. [L 1979, c 196, pt of §8; am L 1985, c 203, §7; am L 2000, c 59, §2]

Law Journals and Reviews

To Dwell on the Earth in Unity:  Rice, Arakaki, and the Growth of Citizenship and Voting Rights in Hawai‘i.  V HBJ No. 13, at pg. 15.

The California Civil Rights Initiative:  Why It's Here, Its Far Reaching Effects, and the Unique Situation in Hawai`i.  22 UH L. Rev. 279.

Matters of Trust:  Unanswered Questions After Rice v. Cayetano.  23 UH L. Rev. 363.

Doe v. Kamehameha Schools:  A "Discrete and Insular Minority" in Hawai‘i Seventy Years After Carolene Products?  30 UH L. Rev. 295.

Case Notes

State's electoral restriction enacted a race-based voting qualification; Hawaii's denial of petitioner's right to vote, where petitioner was not a "Hawaiian", was a clear violation of the Fifteenth Amendment to the U.S. Constitution.  528 U.S. 495.



§13D-4 - Election of board members.

[§13D-4]  Election of board members.  Members of the board of trustees shall be elected at a special election held in conjunction with the general election in every even-numbered year.  Except as otherwise provided by this chapter, members shall be nominated and elected in the manner prescribed by this title.

Nomination papers.  The chief election officer shall prepare the nomination papers in such a manner that a candidate desiring to file for election to the board shall be able to specify whether the candidate is seeking a seat requiring residency on a particular island or a seat without such residency requirement.

Ballot.  The board of trustees ballot shall be prepared in such a manner that every voter qualified and registered under section 13D-3 shall be afforded the opportunity to vote for each and every candidate seeking election to the board.  The ballot shall contain the names of all board candidates arranged alphabetically; provided that the names of candidates seeking seats requiring residency on a particular island shall also be grouped by island of residency.  Each eligible voter shall be entitled to receive the board of trustees ballot and to vote for the number of seats available. [L 1979, c 196, pt of §8; gen ch 1985]



§13D-5 - Term of office; vacancies.

§13D-5  Term of office; vacancies.  The term of office of members of the board shall be four years beginning on the day of the special election held in conjunction with the general election of the year in which they are elected and ending on the day of the special election held in conjunction with the second general election after their election; except that the term of office of board members elected in 1980 shall be as follows:  the four board members elected with the highest number of votes shall serve four years; the remaining members elected shall serve two years.  Members of the board may be re-elected without restriction as to the number of terms.

Any vacancy that may occur through any cause other than the expiration of the term of office shall be filled in accordance with section 17-7. [L 1979, c 196, pt of §8; am L 1980, c 264, §4]

Case Notes

Rice v. Cayetano decision did not create a "vacancy" that "occurs through any cause other than expiration of the term of office" under this section as to those office of Hawaiian affairs trustees who were elected in 1996 and/or 1998.  94 H. 1, 6 P.3d 799.






CHAPTER 14 - [NEW] PRESIDENTIAL ELECTIONS

§14-1 to 10 - REPEALED.

PART I.  PRESIDENTIAL SHORT BALLOT--REPEALED

§§14-1 to 10  REPEALED.  L 1973, c 217, §4.



§14-21 - Nomination of presidential electors and alternates; certification; notification of nominees.

PART II.  PRESIDENTIAL ELECTORS

§14-21  Nomination of presidential electors and alternates; certification; notification of nominees.  In each year when electors of president and vice president of the United States are to be chosen, each of the political parties or parties or groups qualified under section 11-113 shall hold a state party or group convention pursuant to the constitution, bylaws, and rules of the party or group; and nominate as candidates for its party or group as many electors, and a first and second alternate for each elector, of president and vice president of the United States as the State is then entitled.  The electors and alternates shall be registered voters of the State.  The names and addresses of the nominees shall be certified by the chairperson and secretary of the convention of the respective parties or groups and submitted to the chief election officer not later than 4:30 p.m. on the sixtieth day prior to the general election of the same year.  The chief election officer upon receipt thereof, shall immediately notify each of the nominees for elector and alternate elector of the nomination. [L 1970, c 26, pt of §2; am L 1973, c 217, §4(b); am L 1981, c 100, §2(1); gen ch 1993]



§14-22 - Contested nominations of presidential electors and alternates.

§14-22  Contested nominations of presidential electors and alternates.  If more than one certificate of choice and selection of presidential electors and alternate electors of the same political party or group is filed with the chief election officer, as chairperson of the contested presidential electors' committee hereby constituted, the chief election officer shall notify the state comptroller and attorney general, who are the remaining members of the committee, of the date, time, and place of the hearing to be held for the purposes of making a determination of which set of electors and alternative electors were lawfully chosen and selected by the political party or group.  Notice of the hearing shall be given to the chairperson of the state central committee of each political party and the chairperson of each party or group qualified under section 11-113, contestants for the positions of electors and alternate electors by written notice, and to all other interested parties by public notice at least once.  A determination shall be made by the committee by majority vote not later than 4:30 p.m. on October 30 of the same year and the determination shall be final.  Notice of the results shall be given to the nominees duly determined to have been chosen.  The committee shall have all the powers enumerated in section 11-43. [L 1970, c 26, pt of §2; am L 1973, c 217, §4(c); am L 1981, c 100, §2(2); gen ch 1993; am L 1998, c 2, §7]



§14-23 - Time for election, number to be chosen.

§14-23  Time for election, number to be chosen.  In each presidential election year there shall be elected at large, at the general election, by the voters of the State, as many electors and alternates of president and vice president of the United States as the State is then entitled to elect, in the manner provided under section 11-113.  The electors and the alternates must be registered voters of the State.  The election shall be conducted and the results thereof determined in conformity with the laws governing general elections except as otherwise provided. [L 1970, c 26, pt of §2; am L 1977, c 189, §3]



§14-24 - Certificate of election, notice of meeting.

§14-24  Certificate of election, notice of meeting.  Not later than 4:30 p.m. on the last day in the month of the election, or as soon as the returns have been received from all counties in the State, if received before that time, the chief election officer shall certify to the governor the names of the presidential electors and alternates of the same political party or group as the candidates for president and vice president receiving the highest number of votes as elected as presidential electors and alternates.  Thereupon the governor shall in accordance with the laws of the United States, communicate by registered mail under the seal of the State of Hawaii to the administrator of general services of the United States, the certificates of persons elected as presidential electors, setting forth the names of the electors and the total number of votes cast for each elector.  The chief election officer shall thereupon, together with a notice of the time and place of the meeting of the electors, cause to issue and transmit to each elector and alternate a certificate of election signed by the governor in substantially the following form:

CERTIFICATE OF ELECTION OF

PRESIDENTIAL ELECTORS

I,...............Governor of the State of Hawaii, do hereby certify that..............., a member of the...............party or group, was on the...............day of..............., 19....., duly elected a Presidential Elector for the State of Hawaii for the presidential election of 19.....

CERTIFICATE OF ELECTION OF

ALTERNATE PRESIDENTIAL ELECTOR

I,...............Governor of the State of Hawaii, do hereby certify that..............., a member of the...............party or group, was on the...............day of..............., 19....., duly elected...............Alternate Presidential Elector for Presidential Elector...............for the State of Hawaii for the presidential election of 19...... [L 1970, c 26, pt of §2; am L 1973, c 217, §4(d); am L 1981, c 100, §2(3)]



§14-25 - Duties of the governor.

§14-25  Duties of the governor.  On or before the day of the meeting of the electors the governor shall deliver to the electors a list of the names of electors, and the governor shall perform any other duties relating to the presidential electors which are required of the governor by laws of the United States. [L 1970, c 26, pt of §2; gen ch 1985]



§14-26 - Assembly of electors at state capital; time.

§14-26  Assembly of electors at state capital; time.  The electors chosen shall assemble at the state capital on the first Monday after the second Wednesday in December next following their election, at two o'clock in the afternoon. [L 1970, c 26, pt of §2]



§14-27 - Filling vacancies of presidential electors.

§14-27  Filling vacancies of presidential electors.  In case of the death or absence of any elector chosen, or if the number of electors is deficient for any other reason, the vacancy or vacancies shall be filled by the alternates in the order of their numerical designation for their respective electors causing the vacancy or vacancies, and in the event that vacancy or vacancies still exist, then the electors present shall select from the members of the same political party or group as many persons as will supply the deficiency.  Certificates for the alternates or substitutes as presidential electors shall be issued by the governor. [L 1970, c 26, pt of §2; am L 1981, c 100, §2(4)]



§14-28 - Convening and voting for president and vice president; party vote.

§14-28  Convening and voting for president and vice president; party vote.  The electors, when convened, if both candidates are alive, shall vote by ballot for that person for president and that person for vice president of the United States, who are, respectively, the candidates of the political party or group which they represent, one of whom, at least, is not an inhabitant of this State. [L 1970, c 26, pt of §2; am L 1981, c 100, §2(5)]



§14-29 - Naming persons voted for in ballots, separate ballots.

§14-29  Naming persons voted for in ballots, separate ballots.  The electors shall name in their ballots the person voted for as president, and in separate ballots the person voted for as vice president. [L 1970, c 26, pt of §2]



§14-30 - Lists of persons voted for and number of votes, certification, transmission to president of the senate.

§14-30  Lists of persons voted for and number of votes, certification, transmission to president of the senate.  The electors shall separately list the persons voted for as president and as vice president, respectively, and the number of votes for each, which lists they shall sign, certify, seal, and transmit by mail, one copy to the seat of the government of the United States, directed to the president of the senate of the United States, and make such other disposition of the lists as required by law. [L 1970, c 26, pt of §2]



§14-31 - Compensation and mileage of electors, amounts.

§14-31  Compensation and mileage of electors, amounts.  Each presidential elector shall receive $50 for the elector's services, plus the reasonable cost of transportation from the elector's voting residence in the State to the state capital and return.  Their accounts shall be certified to by the chief election officer and audited by the state comptroller, and shall be payable out of the general fund. [L 1970, c 26, pt of §2; gen ch 1985]






CHAPTER 14D - AGREEMENT AMONG THE STATES TO ELECT THE PRESIDENT BY NATIONAL POPULAR VOTE

§14D-1 - Enactment of agreement.

[§14D-1  Enactment of agreement.]

article I

membership

Any state of the United States and the District of Columbia may become a member of this agreement by enacting this agreement.

ARTICLE II

RIGHT OF THE PEOPLE IN MEMBER STATES TO

VOTE FOR PRESIDENT AND VICE PRESIDENT

Each member state shall conduct a statewide popular election for President and Vice President of the United States.

ARTICLE III

MANNER OF APPOINTING PRESIDENTIAL

ELECTORS IN MEMBER STATES

Prior to the time set by law for the meeting and voting by the presidential electors, the chief election official of each member state shall determine the number of votes for each presidential slate in each state of the United States and in the District of Columbia in which votes have been cast in a statewide popular election and shall add such votes together to produce a "national popular vote total" for each presidential slate.

The chief election official of each member state shall designate the presidential slate with the largest national popular vote total as the "national popular vote winner".  The presidential elector certifying official of each member state shall certify the appointment in that official's own state of the elector slate nominated in that state in association with the national popular vote winner.

At least six days before the day fixed by law for the meeting and voting by the presidential electors, each member state shall make a final determination of the number of popular votes cast in the state for each presidential slate and shall communicate an official statement of such determination within twenty-four hours to the chief election official of each other member state.

The chief election official of each member state shall treat as conclusive an official statement containing the number of popular votes in a state for each presidential slate made by the day established by federal law for making a state's final determination conclusive as to the counting of electoral votes by Congress.

In event of a tie for the national popular vote winner, the presidential elector certifying official of each member state shall certify the appointment of the elector slate nominated in association with the presidential slate receiving the largest number of popular votes within that official's own state.

If, for any reason, the number of presidential electors nominated in a member state in association with the national popular vote winner is less than or greater than that state's number of electoral votes, the presidential candidate on the presidential slate that has been designated as the national popular vote winner shall have the power to nominate the presidential electors for that state and that state's presidential elector certifying official shall certify the appointment of such nominees.  The chief election official of each member state shall immediately release to the public all vote counts or statements of votes as they are determined or obtained.

This article shall govern the appointment of presidential electors in each member state in any year in which this agreement is, on July 20, in effect in states cumulatively possessing a majority of the electoral votes.

ARTICLE IV

OTHER PROVISIONS

This agreement shall take effect when states cumulatively possessing a majority of the electoral votes have enacted this agreement in substantially the same form and the enactments by such states have taken effect in each state.

Any member state may withdraw from this agreement, except that a withdrawal occurring six months or less before the end of a President's term shall not become effective until a President or Vice President shall have been qualified to serve the next term.

The chief executive of each member state shall promptly notify the chief executive of all other states of when this agreement has been enacted and has taken effect in that official's state, when the state has withdrawn from this agreement, and when this agreement takes effect generally.

This agreement shall terminate if the electoral college is abolished.

If any provision of this agreement is held invalid, the remaining provisions shall not be affected.

ARTICLE V

DEFINITIONS

For purposes of this agreement:

"Chief election official" shall mean the state official or body that is authorized to certify the total number of popular votes for each presidential slate;

"Chief executive" shall mean the governor of a state of the United States or the mayor of the District of Columbia;

"Elector slate" shall mean a slate of candidates who have been nominated in a state for the position of presidential elector in association with a presidential slate;

"Presidential elector" shall mean an elector for President and Vice President of the United States;

"Presidential elector certifying official" shall mean the state official or body that is authorized to certify the appointment of the state's presidential electors;

"Presidential slate" shall mean a slate of two persons, the first of whom has been nominated as a candidate for President of the United States and the second of whom has been nominated as a candidate for Vice President of the United States, or any legal successors to such persons, regardless of whether both names appear on the ballot presented to the voter in a particular state;

"State" shall mean a state of the United States and the District of Columbia; and

"Statewide popular election" shall mean a general election in which votes are cast for presidential slates by individual voters and counted on a statewide basis. [L 2008, c 62, §1]






CHAPTER 15 - [NEW] ABSENTEE VOTING

§15-1 - Definitions.

§15-1  Definitions.  As used in this chapter, unless the context otherwise requires:

"Absentee ballot" means a ballot as defined in section 11-1 used in absentee voting.

"Absentee polling place" means an office or other suitable facility designated by the respective clerks for the conduct of absentee voting and the processing of absentee ballots.

"Invalid ballot" means any absentee ballot which does not meet the requirements for a ballot to be counted as listed in section 15-9.

"Voter in a remote area" means any registered voter who resides ten miles or more from the voter's designated polling place by the most direct route for public travel. [L 1975, c 36, pt of §3; am L 1976, c 106, §4(1); gen ch 1985]



§15-2 - Who may vote by absentee ballot.

§15-2  Who may vote by absentee ballot.  Any person registered to vote may cast an absentee ballot in the manner provided in this chapter and rules adopted by the chief election officer. [L 1975, c 36, pt of §3; am L 1980, c 248, §1(a); am L 1981, c 29, §1(1); am L 1984, c 149, §1; gen ch 1985; am L 1993, c 230, §2]

Case Notes

Section not unconstitutional.  623 F. Supp. 657.



§15-2.5 - Absentee voting in precinct affected by natural disasters.

[§15-2.5]  Absentee voting in precinct affected by natural disasters.  (a)  If the chief election officer and clerk of a county affected as a result of a natural disaster determine that the opening of a designated polling place will adversely affect the health and safety of voters or precinct officials, the chief election officer and county clerk, by written order, may require the registered voters of any precinct to vote by absentee ballot; provided that if there are not enough absentee ballots for all voters of the precinct, the chief election officer or the clerk shall use other official ballots to make up the difference.

(b)  Within thirty days after the issuance of such an order, the chief election officer and county clerk shall notify all registered voters in the affected precinct of the issuance of the order.

(c)  Within ten days after the printed official absentee ballots are available for the designated precinct affected by this section, the clerk shall deliver, or cause to be delivered, by hand or mail, an absentee ballot, a return envelope, and any other appropriate material to each registered voter in the affected precinct.

(d)  The chief election officer shall adopt rules pursuant to chapter 91 to implement this section. [L 1996, c 215, §1]



§15-3 - Absentee ballot for presidential election.

§15-3  Absentee ballot for presidential election.  If ineligible to qualify as a voter in the state to which the voter has moved, any former registered voter of Hawaii may vote an absentee ballot in any presidential election occurring within twenty-four months after leaving Hawaii by requesting an application form and returning it properly executed to the county of the voter's prior Hawaii residence.  When requesting an application form for an absentee ballot, the applicant shall specify the applicant's eligibility for only the presidential ballot, and the fact of applicant's ineligibility to vote at the applicant's new place of residence verified by the voter registrar or the registrar's authorized representative in the jurisdiction of the applicant's new residence.  The application must be received in sufficient time for ballots to be mailed and returned prior to any presidential election at which the applicant wishes to vote.  All required information pursuant to the rules promulgated by the chief election officer shall be completed in full. [L 1975, c 36, pt of §3; gen ch 1985]



§15-3.5 - Federal write-in absentee ballot.

[§15-3.5]  Federal write-in absentee ballot.  Notwithstanding the provisions of this chapter and chapters 11 and 16, the federal write-in absentee ballot for overseas voters in general elections for federal office which must be prescribed under section 1973ff of title 42, United States Code, as amended, may be used in general elections for federal offices. [L 1987, c 211, §1]



§15-4 - Request for absentee ballot.

§15-4  Request for absentee ballot.  (a)  Any person registered to vote may request an absentee ballot in person or in writing from the clerk not earlier than on the sixtieth day and not later than 4:30 p.m. on the seventh day prior to the election.  Any mailed requests for an absentee ballot shall be mailed by the person directly to the clerk.  The clerk may waive any or all of the foregoing requirements in special cases as provided in the rules adopted by the chief election officer.

The request shall include information such as the person's social security number, date of birth, and the address under which the person is registered to vote.  The request shall also include the address to which the person wishes the requested ballot forwarded.  The request, when made for any primary or special primary election, may include an additional request for an absentee ballot to be voted at any election immediately following the primary or special primary; provided the person so indicates in the person's request.

Subsequent to the closing of registration for each election, the clerk may mail a request form for an absentee ballot to each voter in a remote area who has not already made such a request.  The request form shall be accompanied by:

(1)  A stamped, self-addressed envelope; and

(2)  Instructions regarding the manner of completing and returning the request form.

(b)  Notwithstanding subsection (a), the clerk shall mail an absentee ballot for each primary, special primary, special, general, and special general election to each registered voter who resides in the county of Kalawao.  The chief election officer may adopt rules to carry out this subsection.

(c)  When a registered voter requests an absentee ballot, the voter also may include an additional request to receive absentee ballots permanently.  After receiving a request for permanent absentee voter status, the clerk shall mail to the voter who requested permanent absentee voter status an absentee ballot for all subsequent elections conducted in that precinct.

(d)  The chief election officer shall inform voters of the option of applying for permanent absentee voter status and shall provide any necessary form to request the permanent absentee ballot option to any registered voter requesting an absentee ballot.

(e)  A permanent absentee voter shall be responsible for informing the clerk of any changes to personal information, including changes to the voter's forwarding address.

(f)  A voter's permanent absentee voter status shall be terminated if any of the following conditions apply:

(1)  The voter requests in writing that such status be terminated;

(2)  The voter dies, loses voting rights, registers to vote in another jurisdiction, or is otherwise disqualified from voting;

(3)  The voter's absentee ballot, voter notification postcard, or any other election mail is returned to the clerk as undeliverable for any reason; or

(4)  The voter does not return a voter ballot by 6:00 p.m. election day in both the primary and general election of an election year.

(g)  If a voter's permanent absentee voter status has been terminated due to one or more of the conditions specified in subsection (f), the voter shall be responsible for again requesting permanent absentee status as specified in subsection (c). [L 1975, c 36, pt of §3; am L 1980, c 248, §1(b); am L 1981, c 29, §1(2); gen ch 1985; am L 1986, c 305, §5; am L 2004, c 100, §2; am L Sp 2008, c 4, §1]



§15-5 - Delivery of ballots.

§15-5  Delivery of ballots.  (a)  Immediately upon receipt of a request within the time limit specified in section 15-4, the clerk shall examine the records to ascertain whether or not the voter is lawfully entitled to vote as requested.  As soon as the printed official ballots are available, the clerk shall mail in a forwarding envelope or deliver in person if the voter appears at the office of the clerk, an official ballot and other materials prescribed in section 15-6 except that an incapacitated voter may send a representative to obtain the voter's ballots pursuant to the rules promulgated by the chief election officer.  All requests received upon the last day specified in section 15-4 for receipt shall be mailed to the voter requesting the same as soon as reasonably practicable, but in no event later than twenty-four hours after receipt thereof.

(b)  If mailed absentee ballots are not received by the voter within five days of an election, the voter may request that absentee ballots be forwarded by facsimile.  Upon receipt of such a request and confirmation that proper application was made, the clerk may transmit appropriate ballots by facsimile together with a form requiring the affirmations and information required by section 15-6, and a form containing a waiver of the right to secrecy, as provided by section 11-137.  The voter may return the voted ballots and executed forms by facsimile or mail; provided that they are received by the issuing clerk no later than the close of polls on election day.  Upon receipt, the clerk shall verify compliance with the requirements of section 15-9(c), and prepare the ballots for counting pursuant to section 15-10. [L 1975, c 36, pt of §3; am L 1980, c 248, §1(c); gen ch 1985; am L 1993, c 304, §8]



§15-6 - Return envelope, ballot envelope; instructions.

§15-6  Return envelope, ballot envelope; instructions.  The clerk shall provide the absentee voter with the ballots, ballot envelopes, and a return envelope which shall contain a statement to be subscribed to by the voter which affirms the fact that the voter is the person voting, the instruction that the voter's ballot will be valid only if the affirmation statement is signed, and any other information prescribed by the rules promulgated by the chief election officer. [L 1975, c 36, pt of §3; am L 1980, c 248, §1(d); gen ch 1985]



§15-6.5 - Absentee postage.

[§15-6.5]  Absentee postage.  The mailed distribution and return of absentee ballots shall be at no cost to the voter.  The State and counties shall share in the cost of all postage associated with the distribution and return of absentee ballots pursuant to sections 11-182, 11-183, and 11-184, if the costs are not covered by the federal government. [L 1993, c 304, §2]



§15-7 - Absentee polling place.

§15-7  Absentee polling place.  (a)  Absentee polling places shall be established at the office of the respective clerks, and may be established at such other sites as may be designated by the clerk under the provisions prescribed in the rules adopted by the chief election officer.  Section 11-21 relating to changes and transfers of registration shall apply to the absentee polling place as though it were the precinct at which a person's name properly appears on the list of registered voters.

(b)  The absentee polling places shall be open no later than ten working days before election day, and all Saturdays falling within that time period, or as soon thereafter as ballots are available; provided that all absentee polling places shall be open on the same date statewide, as determined by the chief election officer. [L 1975, c 36, pt of §3; am L 1976, c 106, §4(2); am L 1992, c 129, §6; am L 1993, c 230, §3 and c 304, §9; am L 1998, c 55, §1]



§15-8 - Absentee ballot box.

§15-8  Absentee ballot box.  An absentee ballot box or boxes shall be provided in the absentee polling place for the purpose of depositing the return envelopes and the ballot envelopes of those who vote in person at the absentee polling place.  The ballot box shall be secured in accordance with rules promulgated by the chief election officer.

Tampering with the ballot box or opening it before the time prescribed in section 15-9 shall be an election offense under section 19-6. [L 1975, c 36, pt of §3; am L 1976, c 106, §4(3); am L 1980, c 248, §1(e)]



§15-9 - Return and receipt of absentee ballots.

§15-9  Return and receipt of absentee ballots.  (a)  The return envelope shall be:

(1)  Mailed and must be received by the clerk issuing the absentee ballot not later than the closing of the polls on any election day;

(2)  Delivered other than by mail to the clerk issuing the absentee ballot, or another election official designated by the clerk to act on the clerk's behalf, not later than the closing of polls on any election day; or

(3)  Delivered other than by mail to any polling place within the county in which the voter is registered and deposited by a precinct official in the ballot box before the closing of the polls on any election day.

(b)  Upon receipt of the return envelope from any person voting under this chapter, the clerk may prepare the ballots for counting pursuant to this section and section 15-10.

(c)  Prior to opening the return and ballot envelopes and counting the ballots, the return envelopes shall be checked for the following:

(1)  Signature on the affirmation statement;

(2)  Whether the signature corresponds with the absentee request or register as prescribed in the rules adopted by the chief election officer; and

(3)  Whether the person is a registered voter and has complied with the requirements of sections 11-15 and 11-16.

(d)  If any of the above requirements is not met or if the return or ballot envelope appears to be tampered with, the clerk or the absentee ballot team official shall mark across the face of the envelope "invalid" and it shall be kept in the custody of the clerk and disposed of as prescribed for ballots in section 11-154.

(e)  If an absentee polling place is established at the clerk's office prior to election day, the officials of the absentee polling place shall check the return or ballot envelopes for the above requirements prior to depositing them in the correct absentee ballot box. [L 1975, c 36, pt of §3; am L 1976, c 106, §4(4); am L 1979, c 133, §8; am L 1980, c 248, §1(f); am L 1983, c 34, §22; am L 1985, c 203, §8; am L 1993, c 304, §10]



§15-10 - Counting of absentee ballots.

§15-10  Counting of absentee ballots.  If the requirements in section 15-9 are met, the return and ballot envelopes may be opened and the ballot counted as prescribed by law for the voting system in use.

In those absentee polling places using paper ballots, counting of the absentee ballots may begin after noon of election day.

In those absentee polling places using the electronic voting system, the absentee ballots shall be transported to the counting center in a manner and by a schedule as provided in the rules promulgated by the chief election officer.  In no case, however, shall the results of the absentee count become publicly known before the polls have officially closed.

Any person violating this section shall be guilty of an election offense under section 19-6. [L 1975, c 36, pt of §3; am L 1976, c 106, §4(5); am L 1980, c 248, §1(g)]



§15-11 - Voting by absentee voter at polls prohibited.

§15-11  Voting by absentee voter at polls prohibited.  Any person having voted an absentee ballot pursuant to this chapter shall not be entitled to cast a ballot at the polls on election day.  An absentee voter who does cast a ballot at the polls shall be guilty of an election offense under section 19-3(5). [L 1975, c 36, pt of §3 ; am L Sp 2008, c 4, §2]



§15-12 - Receipt and disposition of late absentee ballots.

§15-12  Receipt and disposition of late absentee ballots.  For any election all return envelopes containing absentee ballots received by the clerk after the deadline for receipt stated in section 15-9 shall be kept unopened and disposed of pursuant to section 11-154. [L 1975, c 36, pt of §3; am L 1980, c 248, §1(h)]



§15-13 - Death of voter prior to opening of polls.

§15-13  Death of voter prior to opening of polls.  Whenever sufficient proof is shown to the clerk that an absentee voter who has returned the voter's return envelope has died prior to the opening of the polls on the date of election, the voter's ballot shall be deemed invalid and disposed of pursuant to section 11-154.  The casting of any such ballot shall not invalidate the election. [L 1975, c 36, pt of §3; am L 1976, c 106, §4(6); am L 1980, c 248, §1(i); gen ch 1985]



§15-14 - Ballots; where voting machines are used.

§15-14  Ballots; where voting machines are used.  In all precincts in which voting machines are used sections 15-1 to 15‑13 shall apply provided that the number and type of absentee ballots to be printed shall be determined at the discretion of the officer charged with printing and furnishing them.  The officer may use reasonable facsimiles of the sample ballot used in voting machine precincts. [L 1975, c 36, pt of §3]






CHAPTER 15A - VOTING BY MAILING BALLOT

CHAPTER 15A

VOTING BY MAILING BALLOT

REPEALED.  L 1975, c 36, §4.



CHAPTER 16 - [NEW] VOTING SYSTEMS

§16-1 - Voting systems authorized.

PART I.  GENERAL PROVISIONS

§16-1  Voting systems authorized.  The chief election officer may adopt, experiment with, or abandon any voting system authorized under this chapter or to be authorized by the legislature.  These systems shall include, but not be limited to voting machines, paper ballots, and electronic voting systems.  All voting systems approved by the chief election officer under this chapter are authorized for use in all elections for voting, registering, and counting votes cast at the election.

Voting systems of different kinds may, at the discretion of the chief election officer, be adopted for different precincts within the same district.  The chief election officer may provide for the experimental use at any election, in one or more precincts, of a voting system without a formal adoption thereof and its use at the election shall be as valid for all purposes as if it had been permanently adopted; provided that if a voting machine is used experimentally under this paragraph it need not meet the requirements of section 16-12. [L 1970, c 26, pt of §2]



§16-2 - Voting system requirements.

§16-2  Voting system requirements.  All voting systems adopted under this chapter by the chief election officer or the legislature shall satisfy the following requirements:

(1)  It shall secure to the voter secrecy in the act of voting;

(2)  It shall provide for voting for all candidates of as many political parties as may make nominations, nonpartisans, and for or against as many questions as are submitted;

(3)  It shall correctly register or record and accurately count all votes cast for any and all persons, and for or against any and all questions. [L 1970, c 26, pt of §2]



§16-3 - Election services, provisions, and charges.

[§16-3]  Election services, provisions, and charges.  The chief election officer may make voting systems and election services available to state agencies and private entities pursuant to rules adopted in accordance with chapter 91.  Reasonable fees may be charged for the provision of such systems or services. [L 1993, c 304, §3]



§16-11 - Definitions.

PART II.  VOTING MACHINE SYSTEM

Note

Part heading amended by L 1975, c 36, §5(1).

§16-11  Definitions.  "Protective counter" means an apparatus built into the voting machine which cannot be reset, which records the total movement of the operating lever.

"Voting machine system" means the method of electrically, mechanically, or electronically recording and counting votes upon being cast. [L 1970, c 26, pt of §2; am L 1975, c 36, §5(2)]

Revision Note

Definitions rearranged.



§16-12 - Voting machines; requirements.

§16-12  Voting machines; requirements.  No voting machine shall be installed for use in any election in the State unless it shall satisfy the following requirements:

(1)  It shall permit the voter to vote for as many persons for an office as the voter is lawfully entitled to vote for, but no more;

(2)  It shall prevent the voter from voting for the same persons more than once for the same office;

(3)  It shall permit the voter to vote for or against any question the voter may have the right to vote on, but no other;

(4)  In special primary and primary elections it shall be so equipped that it will lock out all rows except those of the party or nonpartisan candidates selected by the voter;

(5)  It shall be provided with a protective counter or protective device whereby any operation of the machine before or after the election will be detected;

(6)  It shall be provided with a counter which shall show at all times during an election how many persons have voted;

(7)  It shall be provided with a mechanical model, illustrating the manner of voting on the machine, suitable for the instruction of voters. [L 1970, c 26, pt of §2; am L 1973, c 217, §6(a); am L 1980, c 264, §5(a); gen ch 1985]



§16-21 - Definition.

PART III.  PAPER BALLOT VOTING SYSTEM

Note

Part heading amended by L 1975, c 36, §5(3).

§16-21  Definition.  "Paper ballot voting system" means the method of recording votes which are counted manually. [L 1970, c 26, pt of §2; am L 1975, c 36, §5(4)]



§16-22 - Marking.

§16-22  Marking.  The method of marking a paper ballot shall be prescribed by the chief election officer by rules and regulations promulgated in accordance with chapter 91.  The chief election officer shall prescribe a uniform method of marking the ballots in all precincts in a county and for absentee voting by paper ballot. [L 1970, c 26, pt of §2; gen ch 1985]

Law Journals and Reviews

The Protection of Individual Rights Under Hawai‘i's Constitution.  14 UH L. Rev. 311.

Case Notes

Casting of write-in votes not permitted.  70 H. 498, 776 P.2d 824.



§16-23 - Paper ballot; voting.

§16-23  Paper ballot; voting.  Upon receiving the ballot the voter shall proceed into one of the voting booths provided for the purpose, and shall mark the voter's ballot in the manner prescribed by section 16-22.

The voter shall then leave the booth and deliver the ballot to the precinct official in charge of the ballot boxes.  The precinct official shall be sufficiently satisfied that there is but one ballot enclosed, whereupon the ballot shall be immediately dropped into the proper box by the precinct official. [L 1970, c 26, pt of §2; am L 1973, c 217, §6(b); am L 1977, c 189, §4; gen ch 1985]



§16-24 - Count, public.

§16-24  Count, public.  Insofar as the limits of the room in which the voting takes place reasonably allow, no person shall be prevented from attending the counting of the ballots on election day, unless it is necessary to preserve the peace. [L 1970, c 26, pt of §2]



§16-25 - Order and method of counting.

§16-25  Order and method of counting.  Each ballot shall be counted and finished as to all the candidates thereon before counting a second and subsequent ballots.  Except as provided in section 11-71, the ballots shall be counted by teams in the following manner only:  by one precinct official announcing the vote in a loud clear voice, one precinct official tallying the vote, one precinct official watching the precinct official announcing the vote and one precinct official watching the precinct official tallying the vote.  The precinct official doing the announcing or tallying and the precinct official watching that official shall not be of the same political party. [L 1970, c 26, pt of §2; am L 1973, c 217, §6(c); gen ch 1993]



§16-26 - Questionable ballots.

§16-26  Questionable ballots.  A ballot shall be questionable if:

(1)  A ballot contains any mark or symbol whereby it can be identified, or any mark or symbol contrary to the provisions of law; or

(2)  Two or more ballots are found in the ballot box so folded together as to make it clearly evident that more than one ballot was put in by one person, the ballots shall be set aside as provided below.

Each ballot which is held to be questionable shall be endorsed on the back by the chairperson of precinct officials with the chairperson's name or initials, and the word "questionable".  All questionable ballots shall be set aside uncounted and disposed of as provided for ballots in section 11-154. [L 1970, c 26, pt of §2; am L 1973, c 217, §6(d); gen ch 1985, 1993]



§16-27 - Number of blank and questionable ballots; record of.

§16-27  Number of blank and questionable ballots; record of.  In addition to the count of the valid ballots, the precinct officials shall, as to each separate official ballot, also determine and record the number of totally blank ballots and the number of questionable ballots. [L 1970, c 26, pt of §2; am L 1973, c 217, §6(e)]



§16-28 - Declaration of results.

§16-28  Declaration of results.  When the precinct officials have ascertained the number of votes given for each candidate they shall make public declaration of the whole number of votes cast, the names of the persons voted for, and the number of votes for each person. [L 1970, c 26, pt of §2; am L 1973, c 217, §6(f)]



§16-29 - Tally sheets.

§16-29  Tally sheets.  The tally sheets used in counting the ballots cast shall be marked and handled in a secure fashion prescribed in rules and regulations promulgated by the chief election officer in accordance with chapter 91. [L 1970, c 26, pt of §2]



§16-41 - Definitions.

PART IV.  ELECTRONIC VOTING SYSTEM

Note

Part heading amended by L 1975, c 36, §5(5).

§16-41  Definitions.  "Counting center" means the computer facilities and surrounding premises designated by the chief election officer or the clerk in county elections where electronic voting system ballots are counted.

"Defective ballot" means any ballot delivered to the counting center in accordance with section 11-152 that cannot be read by the ballot reading device.

"Electronic voting system" means the method of recording votes which are counted by automatic tabulating equipment.

"Voter verifiable paper audit trail" means the paper record that constitutes a complete record of ballot selections that is verified by the voter.  The record may also be used to assess the accuracy of the voting machine's electronic record and to verify the election results. [L 1970, c 26, pt of §2; am L 1975, c 36, §5(6); am L 2006, c 5, §1]



§16-42 - Electronic voting requirements.

§16-42  Electronic voting requirements.  (a)  When used at primary or special primary elections, the automatic tabulating equipment of the electronic voting system shall count only votes for the candidates of one party, or nonpartisans.  In all elections, the equipment shall reject all votes for an office when the number of votes therefor exceeds the number that the voter is entitled to cast.

No electronic voting system shall be used in any election unless it generates a paper ballot or voter verifiable paper audit trail that may be inspected and corrected by the voter before the vote is cast, and unless every paper ballot or voter verifiable paper audit trail is retained as the definitive record of the vote cast.

(b)  The chief election officer may rely on electronic tallies created directly by electronic voting systems, in lieu of counting the paper ballots by hand or with a mechanical tabulation system if:

(1)  The electronic voting system is subject to inspection, audit, and experimental testing, by qualified observers, before and after the election, pursuant to administrative rules adopted by the chief election officer under chapter 91;

(2)  No upgrades, patches, fixes, or alterations shall be applied to the system through thirty days after the election;

(3)  The chief election officer conducts a post-election, pre-certification audit of a random sample of not less than ten per cent of the precincts employing the electronic voting system, to verify that the electronic tallies generated by the system in those precincts equal hand tallies of the paper ballots generated by the system in those precincts; and

(4)  If discrepancies appear in the pre-certification audits in paragraph (3), the chief election officer, pursuant to administrative rules, shall immediately conduct an expanded audit to determine the extent of misreporting in the system. [L 1970, c 26, pt of §2; am L 1973, c 217, §6(g); am L 1979, c 139, §12; am L 2005, c 200, §1; am L 2006, c 5, §2]



§16-43 - Ballot handling.

§16-43  Ballot handling.  In every case where the ballots are handled by election officials or election employees, from the time the ballots are delivered to the several precincts to the time they are returned to the chief election officer or clerk in county elections for disposition upon completion of the tabulation, they shall be handled in the presence of not less than two officials assigned in accordance with sections 11-71 and 11-72 or section 16-45. [L 1970, c 26, pt of §2; am L 1975, c 36, §5(7)]



§16-44 - Counting center employees.

§16-44  Counting center employees.  (a)  The chief election officer or clerk in county elections shall designate counting center employees who will be responsible for the tabulation of the ballots.

(b)  Counting center employees shall follow the procedures established by the chief election officer for the tabulation of the ballots. [L 1970, c 26, pt of §2; am L 1975, c 36, §5(8)]



§16-45 - Official observers.

§16-45  Official observers.  Official observers shall be designated by the chief election officer or the clerk in county elections to be present at the counting centers and selected in the following manner:

(1)  No less than one official observer designated by each political party;

(2)  No less than one official observer from the news media;

(3)  Additional official observers as space and facilities permit designated by the chief election officer in state elections and the clerk in county elections.

The chief election officer or clerk shall give all official observers reasonable notice of the time and place where the ballots shall be counted.  No person shall be permitted in the counting center without the written authorization of the chief election officer or clerk. [L 1975, c 36, §5(9)]



§16-46 - Counting defective ballots.

§16-46  Counting defective ballots.  Counting center employees in the presence of at least two official observers shall prepare a new ballot to replace each defective ballot.  The defective ballots shall be segregated and the replacement ballots counted pursuant to rules promulgated by the chief election officer. [L 1975, c 36, §5(9)]



§16-47 - Preparation of absentee ballots.

[§16-47]  Preparation of absentee ballots.  Counting center employees in the presence of at least two official observers shall prepare absentee ballots for counting by automatic tabulating equipment in a manner that shall accurately reflect the votes cast by the absentee voters. [L 1980, c 264, §5(b)]






CHAPTER 16A - UNIFORM ACT FOR VOTING BY NEW RESIDENTS IN PRESIDENTIAL ELECTIONS

CHAPTER 16A

UNIFORM ACT FOR VOTING BY NEW RESIDENTS IN

PRESIDENTIAL ELECTIONS

REPEALED.  L 1970, c 26, §3.



CHAPTER 17 - [NEW] VACANCIES

§17-1 - United States senator.

§17-1  United States senator.  When a vacancy occurs in the office of United States senator, the vacancy shall be filled for the unexpired term at the following state general election; provided that the vacancy occurs not later than 4:30 p.m. on the sixtieth day prior to the primary for nominating candidates to be voted for at the election; otherwise at the state general election next following.  The chief election officer shall issue a proclamation designating the election for filling the vacancy.  Pending the election, the governor shall make a temporary appointment to fill the vacancy by selecting a person from a list of three prospective appointees submitted by the same political party as the prior incumbent.  The appointee shall serve until the election and qualification of the person duly elected to fill the vacancy and shall be, at the time of appointment, and shall have been, for at least six months immediately prior to the appointment, a member of the same political party as the prior incumbent.  The appointee shall be a resident of the State.  If the prior incumbent was not a member of any political party, the governor shall appoint a person who is not and has not been, for at least six months immediately prior to the appointment, a member of any political party.  All candidates for the unexpired term shall be nominated and elected in accordance with this title. [L 1970, c 26, pt of §2; am L 1973, c 217, §7(a); am L 2007, c 57, §2]



§17-2 - United States representative.

§17-2  United States representative.  When a vacancy occurs in the representation of this State in the United States House of Representatives, the chief election officer shall issue a proclamation for an election to fill the vacancy.  The proclamation shall be issued not later than on the sixtieth day prior to the election to fill the vacancy and shall contain the date, time, and places where the special election is to be held, the time within which nomination papers shall be filed, the time for transmitting to county clerks the notice designating the offices for which candidates are to be elected, the time for transmitting to county clerks lists of candidates to be voted for at the special election and such other matter as provided for in section 11-91 and which are not inconsistent with this section.  The special election shall be conducted and the results ascertained so far as practicable, in accordance with this title. [L 1970, c 26, pt of §2; am L 1973, c 217, §7(b); am L 1974, c 34, §4(a); gen ch 1985; am L 1986, c 305, §6]

Attorney General Opinions

Conflicts with Article I, §2, of U.S. Constitution with regard to unexpired terms for U.S. House of Representatives.  Att. Gen. Op. 83-5.



§17-3 - State senator.

§17-3  State senator.  (a)  Whenever any vacancy in the membership of the state senate occurs, the term of which ends at the next succeeding general election:

(1)  The governor shall make an appointment within sixty calendar days following the first day of vacancy to fill the vacancy for the unexpired term by selecting a person from a list of three prospective appointees submitted by the same political party as the prior incumbent.  The appointee shall be at the time of appointment, and for at least six months immediately prior to the appointment, a member of the political party.  The appointee shall, at the time of appointment, be a resident of the same senate district as the prior incumbent.  The political party shall submit the list of prospective appointees to the governor within thirty calendar days following the first day of vacancy; and

(2)  If the prior incumbent was not a member of any political party, the governor shall, within sixty calendar days following the first day of vacancy, appoint a person who is at the time of appointment a resident of the same senate district as the prior incumbent and who is not, and has not been for at least six months prior to the appointment, a member of any political party.

(b)  In the case of a vacancy, the term of which does not end at the next succeeding general election:

(1)  If it occurs not later than on the tenth day prior to the close of filing for the next succeeding primary election, the vacancy shall be filled for the unexpired term at the next succeeding general election.  The chief election officer shall issue a proclamation designating the election for filling the vacancy.  All candidates for the unexpired term shall be nominated and elected in accordance with this title.  Pending the election, the governor shall make a temporary appointment to fill the vacancy, and the person so appointed shall serve until the election of the person duly elected to fill the vacancy.  The governor shall make the appointment from a list of three prospective appointees submitted by the same political party as the prior incumbent.  The appointee shall be, at the time of the appointment, and shall have been, for at least six months immediately prior to the appointment, a member of the political party.  The appointee shall, at the time of appointment, be a resident of the same senate district as the prior incumbent.  If the prior incumbent was not a member of any political party, the governor shall appoint a person who is at the time of appointment a resident of the same senate district as the prior incumbent and is not and has not been, for at least six months immediately prior to the appointment, a member of any political party;

(2)  If it occurs later than on the tenth day prior to the close of filing for the next succeeding primary election but not later than on the sixtieth day prior to the next succeeding primary election, or if there are no qualified candidates for any party or nonpartisan candidates qualified for the primary election ballot, nominations for the unexpired term may be filed not later than 4:30 p.m. on the fiftieth day prior to the next succeeding primary election.  The chief election officer shall issue a proclamation designating the election for filling the vacancy.  Pending the election the governor shall make a temporary appointment to fill the vacancy and the person appointed shall serve until the election of the person duly elected to fill the vacancy.  The governor shall make the appointment from a list of three prospective appointees submitted by the same political party as the prior incumbent.  The appointee shall be, at the time of the appointment, and shall have been, for at least six months immediately prior to the appointment, a member of the political party.  The appointee shall, at the time of appointment, be a resident of the same senate district as the prior incumbent.  If the prior incumbent was not a member of any political party, the governor shall appoint a person who is at the time of appointment a resident of the same senate district as the prior incumbent and is not and has not been, for at least six months immediately prior to the appointment, a member of any political party;

(3)  If it occurs after the sixtieth day prior to the next succeeding primary but not later than on the fiftieth day prior to the next succeeding general election, or if there are no qualified candidates for any party or nonpartisan candidates in the primary, the vacancy shall be filled for the unexpired term at the next succeeding general election.  The chief election officer shall issue a proclamation designating the election for filling the vacancy.  Party candidates for the unexpired senate term shall be nominated by the county committees of the parties not later than 4:30 p.m. on the fortieth day prior to the general election; nonpartisan candidates may file nomination papers for the unexpired term not later than 4:30 p.m. on the fortieth day prior to the general election with the nonpartisan candidate who is to be nominated to be decided by lot, under the supervision of the chief election officer.  The candidates for the unexpired term shall be elected in accordance with this title.  Pending the election, the governor shall make a temporary appointment to fill the vacancy, and the person appointed shall serve until the election of the person duly elected to fill the vacancy.  The governor shall make the appointment from a list of three prospective appointees submitted by the same political party as the prior incumbent.  The appointee shall be, at the time of the appointment, and shall have been, for at least six months immediately prior to the appointment, a member of the political party.  The appointee shall, at the time of appointment, be a resident of the same senate district as the prior incumbent.  If the prior incumbent was not a member of any political party, the governor shall appoint a person who is at the time of appointment a resident of the same senate district as the prior incumbent and is not and has not been, for at least six months immediately prior to the appointment, a member of any political party;

(4)  If it occurs after the fiftieth day prior to the next succeeding general election or if no candidates are nominated, the governor shall make an appointment to fill the vacancy for the unexpired term by selecting a person from a list of three prospective appointees submitted by the same political party as the prior incumbent.  The appointee shall be, at the time of the appointment, and shall have been, for at least six months immediately prior to the appointment, a member of the political party.  The appointee shall, at the time of appointment, be a resident of the same senate district as the prior incumbent.  If the prior incumbent was not a member of any political party, the governor shall appoint a person who is at the time of appointment a resident of the same senate district as the prior incumbent and is not and has not been, for at least six months immediately prior to the appointment, a member of any political party. [L 1970, c 26, pt of §2; am L 1973, c 217, §7(c); am L 1980, c 247, §2; gen ch 1985; am L 1990, c 35, §2; am L 1992, c 276, §1; am L 2007, c 57, §3]

Case Notes

Does not apply to vacancy in senate resulting from death of candidate.  52 H. 410, 477 P.2d 625.



§17-4 - State representatives.

§17-4  State representatives.  (a)  Whenever any vacancy in the membership of the state house of representatives occurs, the governor shall make an appointment within sixty calendar days following the first day of vacancy to fill the vacancy for the unexpired term by selecting a person from a list of three prospective appointees submitted by the same political party as the prior incumbent.  The appointee shall be, at the time of appointment, and shall have been, for at least six months immediately prior to the appointment, a member of the political party.  The appointee shall, at the time of appointment, be a resident of the same state representative district as the prior incumbent.  The political party shall submit the list of prospective appointees to the governor within thirty calendar days following the first day of vacancy.

(b)  If the prior incumbent was not a member of any political party, the governor, within sixty calendar days following the first day of vacancy, shall appoint a person who is at the time of appointment a resident of the same state representative district as the prior incumbent and is not and has not been, for at least six months immediately prior to the appointment, a member of any political party. [L 1970, c 26, pt of §2; gen ch 1985; am L 1992, c 276, §2; am L 2007, c 57, §4]



§17-5 - REPEALED.

§17-5  REPEALED.  L 1990, c 35, §5.



§17-6 - Board of education members.

§17-6  Board of education members.  (a)  The governor shall make an appointment to fill any vacancy in the membership of the board of education for the unexpired term of that vacancy whenever a vacancy occurs and the term of that vacancy ends at the time of the next succeeding general election.

(b)  In the case of a vacancy, the term of which does not end at the next succeeding general election:

(1)  If it occurs not later than on the sixtieth day prior to the next succeeding general election, the vacancy shall be filled for the unexpired term at the next succeeding general election.  The chief election officer shall issue a proclamation designating the election for filling the vacancy.  All candidates for the unexpired term shall file nomination papers not later than 4:30 p.m. on the fiftieth day prior to the general election (but if such day is a Saturday, Sunday, or holiday then not later than 4:30 p.m. on the first working day immediately preceding) and shall be elected in accordance with this title.  Pending the election the governor shall make a temporary appointment to fill the vacancy and the person so appointed shall serve until the election of the person duly elected to fill such vacancy.

(2)  If it occurs after the sixtieth day prior to the next succeeding general election, the governor shall make an appointment to fill the vacancy for the unexpired term.

(c)  All appointments made by the governor under this section shall be made without consideration of the appointee's party affiliation or preference or nonpartisanship, however the persons so appointed shall meet the residency requirement specified in section 13-1. [L 1979, c 125, §2; am L 1980, c 247, §3; am L 1981, c 100, §3; am L 1985, c 170, §1; am L 1990, c 35, §3]



§17-7 - Board of trustees, office of Hawaiian affairs.

§17-7  Board of trustees, office of Hawaiian affairs.  (a)  Whenever any vacancy in the membership of the board of trustees occurs, the term of which ends at the next succeeding special election held in conjunction with the general election, the vacancy shall be filled by a two-thirds vote of the remaining members of the board.  If the board fails to fill the vacancy within sixty days after it occurs, the governor shall fill the vacancy within ninety days after the vacancy occurs.  When island residency is required under section 13D-1, the person so appointed shall reside on the island from which the vacancy occurred, and shall serve for the duration of the unexpired term.

(b)  In the case of a vacancy, the term of which does not end at the next succeeding special election held in conjunction with the general election:

(1)  If it occurs not later than on the sixtieth day prior to the next succeeding special election held in conjunction with the general election, the vacancy shall be filled for the unexpired term at the next succeeding special election held in conjunction with the general election.  The chief election officer shall issue a proclamation designating the election for filling the vacancy.  All candidates for the unexpired term shall file nomination papers not later than 4:30 p.m. on the fiftieth day prior to the special election (but if such day is a Saturday, Sunday, or holiday then not later than 4:30 p.m. on the first working day immediately preceding) and shall be elected in accordance with this title.  Pending the election, the board or the governor shall make a temporary appointment to fill the vacancy in the manner prescribed under subsection (a).  When island residency is required under section 13D-1, the person so appointed shall reside on the island from which the vacancy occurred, and shall serve for the duration of the unexpired term and shall serve until the election of the person duly elected to fill such vacancy.

(2)  If it occurs after the sixtieth day prior to the next succeeding special election held in conjunction with the general election, the board or the governor shall make an appointment to fill the vacancy in the manner prescribed under subsection (a).  When island residency is required under section 13D-1, the person so appointed shall reside on the island from which the vacancy occurred, and shall serve for the duration of the unexpired term.

(c)  All appointments made by the board or the governor under this section shall be made without consideration of the appointee's party preference or nonpartisanship. [L 1979, c 196, §9; am L 1980, c 247, §4; am L 1990, c 35, §4]

Attorney General Opinions

Board required to fill vacant trustee's position created by forfeiture of office.  Att. Gen. Op. 84-3.






CHAPTER 18 - [NEW] DISTRICTING

CHAPTER 18 [OLD]

ELECTION OFFENSES

REPEALED.  L 1970, c 26, §3.

CHAPTER 18 [NEW]

DISTRICTING

REPEALED.  L 1984, c 65, §1.



CHAPTER 19 - ELECTION OFFENSE

§19-1 - Classes of offenses.

§19-1  Classes of offenses.  Except as otherwise provided, offenses against the election laws contained in this title are divided into two classes:  "election frauds" and "misdemeanors". [L 1970, c 26, pt of §2]



§19-2 - REPEALED.

§19-2  REPEALED.  L 1974, c 34, §5(a).



§19-3 - Election frauds.

§19-3  Election frauds.  The following persons shall be deemed guilty of an election fraud:

(1)  Every person who, directly or indirectly, personally or through another, gives, procures, or lends, or agrees or offers to give, procure, or lend, or who endeavors to procure, any money or office or place of employment or valuable consideration to or for any elector, or to or for any person for an elector, or to or for any person in order to induce any elector to vote or refrain from voting, or to vote or refrain from voting for any particular person or party, or who does any such act on account of any person having voted or refrained from voting for any particular person at any election;

(2)  Every person who advances or pays, or causes to be paid, any money to, or to the use of, any other person, with the intent that the money, or any part thereof, shall be expended in bribery at any election, or for any purpose connected with or incidental to any election; or who knowingly pays or causes to be paid any money to any person in the discharge or repayment of any money wholly or partly expended in bribery at any election, or for any purpose connected with or incidental to any election;

(3)  Every elector who, before, during or after any election, directly or indirectly, personally or through another, receives, agrees, or contracts for any money, gift, loan, or valuable consideration, office, place, or employment for oneself or any other person for voting or agreeing to vote, or for refraining to vote or agreeing to refrain from voting, or for voting or refraining to vote for any particular person or party;

(4)  Every person who, directly or indirectly, personally or through another, makes use of, or threatens to make use of, any force, violence, or restraint; or inflicts or threatens to inflict any injury, damage, or loss in any manner, or in any way practices intimidation upon or against any person in order to induce or compel the person to vote or refrain from voting, or to vote or refrain from voting for any particular person or party, at any election, or on account of the person having voted or refrained from voting, or voted or refrained from voting for any particular person or party; or who by abduction, distress, or any device or contrivance impedes, prevents, or otherwise interferes with the free exercise of the elective franchise;

(5)  Every person who, at any election, votes or attempts to vote in the name of any other person, living or dead, or in some fictitious name, or who, having once voted, votes or attempts to vote again, or knowingly gives or attempts to give more than one ballot for the same office at one time of voting;

(6)  Every person who, before or during an election, knowingly publishes a false statement of the withdrawal of any candidate at the election;

(7)  Every person who induces or procures any person to withdraw from being a candidate at an election in consideration of any payment or gift or valuable consideration; or of any threat; and every candidate who withdraws from being a candidate in pursuance of such inducement or procurement;

(8)  Every public officer by law required to do or perform any act or thing with reference to any of the provisions in any law concerning elections who wilfully fails, neglects, or refuses to do or perform the same, or who is guilty of any wilful violation of any of the provisions thereof;

(9)  Any person wilfully tampering or attempting to tamper with, disarrange, deface, or impair in any manner whatsoever, or destroy any voting machine while the same is in use at any election, or who, after the machine is locked in order to preserve the registration or record of any election made by the same, tampers or attempts to tamper with any voting machine; and

(10)  Every person who, directly or indirectly, personally or through another, wilfully designs, alters, accesses, or programs any electronic voting system to cause the system to inaccurately record, tally, or report votes cast on the electronic voting system. [L 1970, c 26, pt of §2; gen ch 1985; am L 1989, c 88, §2; am L 2005, c 200, §2]

Case Notes

"Or who wilfully performs it in such a way as to hinder the objects thereof" in section void for vagueness.  67 H. 398, 688 P.2d 1152.

Preclearance under Voting Rights Act not prerequisite for enforcement of this section.  68 H. 516, 722 P.2d 453.



§19-3.5 - Voter fraud.

[§19-3.5]  Voter fraud.  The following persons shall be guilty of a class C felony:

(1)  Any person who knowingly registers another person to vote when that person is not entitled to register to vote;

(2)  Any person who knowingly votes when the person is not entitled to vote;

(3)  Any person who knowingly takes an oath in this title prescribed or authorized by law and wilfully makes any false statement of fact while under oath therein; or

(4)  Any person who wilfully makes a false answer to any question asked of the person while under oath in this title prescribed or authorized by law. [L 1990, c 115, §2]



§19-4 - Penalties; disqualification for, removal from office; reports of convictions to chief election officer.

§19-4  Penalties; disqualification for, removal from office; reports of convictions to chief election officer.  Every person found guilty of an election fraud shall be fined not less than $1,000 nor more than $5,000, or imprisoned not more than two years, or both.  Besides the punishment, the person shall be disqualified from voting and from being elected to, holding or occupying any office, elective or appointive.  If the person so convicted holds any office, either elective or appointive, at the time of the conviction, the office shall at once and without mention in the sentence or other proceeding be vacated by the conviction.  The judge before whom the conviction is had shall immediately transmit to the chief election officer and to the respective county clerks the name of the person, the offense of which the person has been convicted and the sentence of the court. [L 1970, c 26, pt of §2; am L 1970, c 188, §39; gen ch 1985; am L 2007, c 55, §1]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-610(2), 640, 660.



§19-5 - REPEALED.

§19-5  REPEALED.  L 1975, c 146, §2(a).



§19-6 - Misdemeanors.

§19-6  Misdemeanors.  The following persons shall be guilty of a misdemeanor:

(1)  Any person who offers any bribe or makes any promise of gain, or with knowledge of the same permits any person to offer any bribe or make any promise of gain for the person's benefit to any voter to induce the voter to sign a nomination paper, and any person who accepts any bribe or promise of gain of any kind as consideration for signing the same, whether the bribe or promise of gain be offered or accepted before or after the signing;

(2)  Any person who wilfully tears down or destroys or defaces any election proclamation or any poster or notice or list of voters or visual aids or facsimile ballot, issued or posted by authority of law;

(3)  Any person printing or duplicating or causing to be printed or duplicated any ballot, conforming as to the size, weight, shape, thickness, or color to the official ballot so that it could be cast or counted as an official ballot in an election;

(4)  Every person who is disorderly or creates a disturbance whereby any meeting of the precinct officials or the board of registration of voters during an election is disturbed or interfered with; or whereby any person who intends to be lawfully present at any meeting or election is prevented from attending; or who causes any disturbance at any election; and every person assisting or aiding or abetting any disturbance;

(5)  Every person who, either in person or through another, in any manner breaks up or prevents, or endeavors to break up or prevent, the holding of any meeting of the board of registration of voters, or in any manner breaks up or prevents, or endeavors to break up or prevent, the holding of any election;

(6)  Any person, other than those designated by section 11-132, who remains or loiters within the area set aside for voting as set forth in section 11-132 during the time appointed for voting;

(7)  Any person, including candidates carrying on any campaign activities within the area described in section 11-132 during the period of time starting one hour before the polling place opens and ending when the polling place closes for the purpose of influencing votes.  Campaign activities shall include the following:

(A)  Any distribution, circulation, carrying, holding, posting, or staking of campaign cards, pamphlets, posters and other literature;

(B)  The use of public address systems and other public communication media;

(C)  The use of motor caravans or parades; and

(D)  The use of entertainment troupes or the free distribution of goods and services;

(8)  Any person who opens a return envelope containing an absentee ballot voted under chapter 15 other than those authorized to do so under chapter 15;

(9)  Any unauthorized person found in possession of any voting machine or keys thereof;

(10)  Every person who wilfully violates or fails to obey any of the provisions of law, punishment for which is not otherwise in this chapter specially provided for. [L 1970, c 26, pt of §2; am L 1973, c 217, §8; am L 1974, c 34, §5(b); am L 1975, c 36, §6 and c 146, §2(b); am L 1976, c 106, §5; am L 1980, c 264, §7; am L 1989, c 121, §2; am L 1990, c 115, §3]

Attorney General Opinions

Precludes "exit polling" within a polling place and within a thousand-foot radius thereof.  Att. Gen. Op. 84-4.

Case Notes

Par. 7:  Activity of poll watchers in recording names of those who have voted is not proscribed by section; constitutionality of section questioned but not decided.  54 H. 254, 506 P.2d 13.



§19-7 to 9 - REPEALED.

§§19-7 to 9  REPEALED.  L 1998, c 236, §§2 to 4.









TITLE 3 - LEGISLATURE

CHAPTER 21 - [NEW] LEGISLATIVE HEARINGS AND PROCEDURE

§21-1 - Purpose.

§21-1  Purpose.  The purpose of this chapter is to establish procedures governing legislative investigating committees to provide for the creation and operation of legislative investigating committees in a manner which will enable them to perform properly the powers and duties vested in them, including the conduct of hearings, in a fair and impartial manner, consistent with protection of the constitutional rights of persons called to testify at such hearings and preservation of the public good. [L 1969, c 211, pt of §1]



§21-2 - Definitions.

§21-2  Definitions.  As used in this chapter:

"Hearing" means any meeting in the course of an investigatory proceeding, other than a preliminary conference or interview at which no testimony is taken under oath, conducted by an investigating committee for the purpose of taking testimony or receiving other evidence.  A hearing may be open to the public or closed to the public.

"Investigating committee" means any of the following which are authorized to compel the attendance and testimony of witnesses or the production of books, records, papers, and documents for the purpose of securing information on a specific subject for the use of the legislature:

(1)  A standing or special or select committee or committee of the whole of either house of the legislature;

(2)  A joint committee of both houses;

(3)  An authorized subcommittee of a legislative committee; and

(4)  Any body created by law, the members of which may include nonlegislators.

"Public hearing" means any hearing open to the public, or the proceedings of which are made available to the public. [L 1969, c 211, pt of §1]

Revision Note

Numeric designations deleted and definitions rearranged.



§21-3 - Establishment of investigating committees by legislature.

§21-3  Establishment of investigating committees by legislature.  (a)  An investigating committee may exercise its powers during sessions of the legislature, and also in the interim between sessions when so provided by law or by the concurrent or single house resolution or statute by which the committee was established or from which it derives its investigatory powers.

(b)  The concurrent or single house resolution or statute establishing an investigating committee shall state the committee's purposes, powers, duties and duration, the subject matter and scope of its investigatory authority, and the number of its members. [L 1969, c 211, pt of §1]



§21-4 - Adoption of rules.

§21-4  Adoption of rules.  Each investigating committee shall adopt rules, not inconsistent with law or any applicable rules of the legislature, governing its procedures, including the conduct of hearings. [L 1969, c 211, pt of §1]



§21-5 - Finances and staff.

§21-5  Finances and staff.  Each investigating committee may employ such professional, technical, clerical, or other personnel as necessary for the proper performance of its duties, to the extent of funds made available to it for such purpose and subject to such restrictions and procedures relating thereto as may be provided by law or any applicable rules of the legislature. [L 1969, c 211, pt of §1]



§21-6 - Membership, quorum, voting.

§21-6  Membership, quorum, voting.  (a)  An investigating committee shall consist of not less than five members.

(b)  A quorum shall consist of a majority of the total authorized membership of the committee.

(c)  No action shall be taken by a committee at any meeting unless a quorum is present.  The committee may act by a majority vote of the members present and voting at a meeting at which there is a quorum, unless the provisions of this chapter or any other statute require a greater number or proportion. [L 1969, c 211, pt of §1]



§21-7 - Hearings.

§21-7  Hearings.  (a)  An investigating committee may hold hearings appropriate for the performance of its duties, at such times and places as the committee determines.

(b)  The committee shall provide by its rules that each member of the committee be given at least three days written notice of any hearing to be held when the legislature is in session and at least seven days written notice of any hearing to be held when the legislature is not in session.  The notices shall include a statement of the subject matter of the hearing.  A hearing, and any action taken at a hearing, shall not be deemed invalid solely because notice of the hearing was not given in accordance with this requirement.

(c)  Any investigating committee shall not conduct a hearing unless a quorum is present. [L 1969, c 211, pt of §1]



§21-8 - Issuance of subpoenas.

§21-8  Issuance of subpoenas.  (a)  The president or speaker or other presiding officer of either house of the legislature may issue subpoenas requiring the attendance of witnesses and subpoenas duces tecum requiring the production of books, documents, or other evidence, in any matter pending before either house, or committee, as the case may be.

(b)  Every investigating committee, when authorized by either house or both houses, as the case may be, may issue, by majority vote of all its members, subpoenas requiring the attendance of witnesses and subpoenas duces tecum requiring the production of books, documents, or other evidence, in any matter pending before the committee.

(c)  A person subpoenaed to attend a hearing of an investigating committee shall receive the same fees and allowances as a person legally required to attend upon a circuit court or a grand jury in any criminal case pursuant to section 621-7.

(d)  Any subpoena, warrant of arrest or other process issued under the authority of any house or of both houses of the legislature shall run in the name of the State of Hawaii and shall be addressed to any or all of the following officers:  the sergeant-at-arms of either house of the legislature; the sergeant-at-arms of both houses of the legislature, in the case of a subpoena issued in behalf of a joint committee of both houses; the sheriff or the sheriff's deputies; the chief of police of any county or the chief's deputies; any police officer of the State or any county.  The subpoena, warrant or other process shall be signed by the officer authorized to issue it, shall set forth the officer's official title, shall contain a reference to the rule, or concurrent, or other resolution, or other means, by which the taking of testimony or other evidence, or the issuance of such warrant or other process, was authorized, and shall, in the case of a summons or subpoena, set forth in general terms the matter or question with reference to which the testimony or other evidence is to be taken.

(e)  Any officer to whom such process is directed, if within the officer's territorial jurisdiction, shall forthwith serve or execute the same upon delivery thereof to the officer, without charge or compensation, except as provided in section 21-8(f).

(f)  The house, or both houses of the legislature in the case of a subpoena or process issued by a joint committee, shall compensate or reimburse any officer serving or executing the subpoena or process for the officer's actual expenses, if any, in connection therewith. [L 1969, c 211, pt of §1; gen ch 1985; am L 1989, c 211, §10; am L 1990, c 281, §11]



§21-9 - Notice to witnesses.

§21-9  Notice to witnesses.  (a)  Service of a subpoena requiring the attendance of a person at a hearing of an investigating committee shall be made at least five days prior to the date of the hearing unless a shorter period of time is authorized by majority vote of all the members of the committee in a particular instance when, in their opinion, the giving of five days notice is not practicable; but if a shorter period of time is authorized, the person subpoenaed shall be given reasonable notice of the hearing, consistent with the particular circumstances involved.

(b)  Any person who is served with a subpoena to attend a hearing of an investigating committee also shall be served with a copy of the resolution or statute establishing the committee, a copy of the rules under which the committee functions, a general statement informing the person of the subject matter of the committee's investigation or inquiry, and a notice that the person may be accompanied at the hearing by counsel of the person's own choosing. [L 1969, c 211, pt of §1; gen ch 1985]



§21-10 - Conduct of hearings.

§21-10  Conduct of hearings.  (a)  All hearings of an investigating committee shall be public unless the committee, by two-thirds vote of all of its members, determines that a hearing should not be open to the public in a particular instance.

(b)  The chairperson of an investigating committee, if present and able to act, shall preside at all hearings of the committee and shall conduct the examination of witnesses alone or supervise examination by other members of the committee, the committee's counsel, or members of the committee's staff who are so authorized.  In the chairperson's absence or disability, the vice-chairperson shall serve as presiding officer.  The committee shall provide by its rules for the selection of a presiding officer to act in the absence or disability of both the chairperson and the vice-chairperson.

(c)  No hearing, or part thereof, shall be televised, filmed, or broadcast except upon approval of the committee, by majority vote of all of its members. [L 1969, c 211, pt of §1; gen ch 1985, 1993]



§21-11 - Right to counsel and submission of questions.

§21-11  Right to counsel and submission of questions.  (a)  Every witness at a hearing of an investigating committee may be accompanied by counsel of the witness' own choosing, who may advise the witness as to the witness' rights, subject to reasonable limitations which the committee may prescribe to prevent obstruction of or interference with the orderly conduct of the hearing.

(b)  Any witness at a hearing, or the witness' counsel, may submit to the committee proposed questions to be asked of the witness or any other witness relevant to the matters upon which there has been any questioning or submission of evidence, and the committee shall ask such of the questions as are appropriate to the subject matter of the hearing. [L 1969, c 211, pt of §1; gen ch 1985]



§21-12 - Testimony.

§21-12  Testimony.  (a)  An investigating committee shall cause a record to be made of all proceedings in which testimony or other evidence is demanded or adduced, which record shall include rulings of the chair, questions of the committee and its staff, the testimony or responses of witnesses, sworn written statements submitted to the committee, and such other matters as the committee or its chairperson may direct.

(b)  All testimony given or adduced at a hearing shall be under oath or affirmation unless the requirement is dispensed with in a particular instance by majority vote of the committee members present at the hearing.

(c)  The president or speaker or other presiding officer of either house of the legislature or any member of an investigating committee may administer an oath or affirmation to a witness at a hearing of such committee.

(d)  The presiding officer at a hearing may direct a witness to answer any relevant question or furnish any relevant book, paper, or other document, the production of which has been required by subpoena duces tecum.  Unless the direction is overruled by majority vote of the committee members present, disobedience shall constitute a contempt.

(e)  A witness at a hearing or the witness' counsel, with the consent of a majority of the committee members present at the hearing, may file with the committee for incorporation into the record of the hearing sworn written statements relevant to the purpose, subject matter, and scope of the committee's investigation or inquiry.

(f)  A witness at a hearing, upon the witness' advance request and at the witness' own expense, shall be furnished a certified transcript of the witness' testimony at the hearing.

(g)  Testimony and other evidence given or adduced at a hearing closed to the public shall not be made public unless authorized by majority vote of all of the members of the committee, which authorization shall also specify the form and manner in which the testimony or other evidence may be released.

(h)  All information of a defamatory or highly prejudicial nature received by or for the committee other than in an open or closed hearing shall be deemed to be confidential.  No such information shall be made public unless authorized by majority vote of all of the members of the committee for legislative purposes, or unless its use is required for judicial purposes. [L 1969, c 211, pt of §1; gen ch 1985, 1993]



§21-13 - Interested persons.

§21-13  Interested persons.  (a)  Any person whose name is mentioned or who is otherwise identified during a hearing of an investigating committee and who, in the opinion of the committee, may be adversely affected thereby, may, upon the person's request or upon the request of any member of the committee, appear personally before the committee and testify in the person's own behalf, or, with the committee's consent, file a sworn written statement of facts or other documentary evidence for incorporation into the record of the hearing.

(b)  Upon the consent of a majority of its members, an investigating committee may permit any other person to appear and testify at a hearing or submit a sworn written statement of facts or other documentary evidence for incorporation into the record thereof.  No request to appear, appearance, or submission of evidence shall limit in any way the investigating committee's power of subpoena.

(c)  Any person who appears before an investigating committee pursuant to this section shall have all the rights, privileges, and responsibilities of a witness provided by this chapter. [L 1969, c 211, pt of §1; gen ch 1985]



§21-14 - Contempt.

§21-14  Contempt.  (a)  A person shall be in contempt if the person:

(1)  Fails or refuses to appear in compliance with a subpoena or, having appeared, fails or refuses to testify under oath or affirmation;

(2)  Fails or refuses to answer any relevant question or fails or refuses to furnish any relevant book, paper, or other document subpoenaed by or on behalf of an investigating committee; or

(3)  Commits any other act or offense against an investigating committee which, if committed against the legislature or either house thereof, would constitute a contempt.

(b)  An investigating committee may, by majority vote of all its members, report to the legislature or the house thereof by which it was established, any instance of alleged contempt.  The president or speaker shall certify a statement of such contempt under the president's or speaker's signature as president or speaker, as the case may be, to the attorney general who shall prosecute the offender in any court of the State.  If the legislature is not in session, a statement of the alleged contempt shall be certified by the chairperson or acting chairperson of the committee concerned, under the chairperson's or acting chairperson's signature, to the attorney general who shall prosecute the offender as aforesaid.  An instance of alleged contempt shall be considered as though committed in or against such house or the legislature itself. [L 1969, c 211, pt of §1; gen ch 1993]



§21-15 - Penalties.

§21-15  Penalties.  (a)  A person guilty of contempt under this chapter shall be fined not more than $1,000 or imprisoned not more than one year or both.

(b)  If any investigating committee fails in any material respect to comply with the requirements of this chapter, any person subject to a subpoena or a subpoena duces tecum who is injured by the failure shall be relieved of any requirement to attend the hearing for which the subpoena was issued or, if present, to testify or produce evidence therein; and the failure shall be a complete defense in any proceeding against the person for contempt or other punishment.

(c)  Any person other than the witness concerned or the witness' counsel who violates subsection 21-12(g) or (h) shall be fined not more than $500 or imprisoned not more than six months, or both.  The attorney general, on the attorney general's own motion or on the application of any person claiming to have been injured or prejudiced by an unauthorized disclosure may institute proceedings for trial of the issue and imposition of the penalties provided herein.  Nothing in this subsection shall limit any power which the legislature or either house thereof may have to discipline a member or employee or to impose a penalty in the absence of action by a prosecuting officer or court. [L 1969, c 211, pt of §1; gen ch 1985]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§21-16 - Government officer and employees to cooperate.

§21-16  Government officer and employees to cooperate.  The officers and employees of the State and of each county shall cooperate with any investigating committee or committees or with their representatives and furnish to them or to their representatives such information as may be called for in connection with the research activities of the committees. [L 1969, c 211, pt of §1]



§21-17 - Sergeants-at-arms; powers and duties.

§21-17  Sergeants-at-arms; powers and duties.  The sergeant-at-arms of each house of the legislature, and each of the sergeant-at-arms' deputies appointed by authority of such house, shall:

(1)  Attend such house during its sittings;

(2)  Maintain order under the direction of the speaker, president, or other presiding officer of such house;

(3)  Under the direction of the clerk of such house, execute the commands of such house and all processes issued by authority thereof, directed to the sergeant-at-arms by the speaker, president, or other presiding officer of such house, or by the chairperson or acting chairperson of any joint committee established by a concurrent resolution of the two houses of the legislature, or by the chairperson or acting chairperson of any committee of either house.  In this connection the sergeant-at-arms and each of the sergeant-at-arms' deputies shall have all the powers and authority of a police officer, including the power of arrest. [L 1969, c 211, pt of §1; am L 1979, c 105, §2; am L 1989, c 211, §10; am L 1990, c 281, §§1, 11; gen ch 1993]



§21-18 - Same; badge.

§21-18  Same; badge.  The symbol of the office of the sergeant-at-arms of each house of the legislature shall be a metal badge in such form as such house shall adopt, bearing the words, among others, "Sergeant-at-Arms of the Senate, State of Hawaii", or "Sergeant-at-Arms of the House of Representatives, State of Hawaii", as the case may be, and shall be displayed by the sergeant-at-arms in enforcing or carrying out the sergeant-at-arms' duties. [L 1969, c 211, pt of §1; gen ch 1993]



§21-19 - Limitations.

§21-19  Limitations.  Nothing contained in this chapter shall be construed to limit or prohibit the acquisition of evidence or information by an investigating committee by any lawful means not provided for herein. [L 1969, c 211, pt of §1]






CHAPTER 21D - ACCESS/LEGISLATIVE INFORMATION SERVICE

§21D-1 - Definitions.

[§21D-1]  Definitions.  As used in this chapter, unless the context requires otherwise:

"ACCESS/legislative information services" means the information service provided by the legislature through on-line information networks; including, without limitation, HAWIAN.

"HAWIAN" means the Hawaii area-wide information network.

"On-line" means accessed by the use of data communications hardware and software. [L 1990, c 348, pt of §1]



§21D 2 - Purpose.

[§21D‑2]  Purpose.  The purpose of the ACCESS/legislative information service is to provide certain legislative information and services prepared by the legislature through one or more on-line information networks and to increase the accessibility by the public and state government to information and services. [L 1990, c 348, pt of §1]



§21D-3 - Warranty; limitation of liability.

[§21D-3]  Warranty; limitation of liability.  Use of the ACCESS/legislative information service on the HAWIAN gateway network is at the sole risk of the user.  The legislature makes no warranty or representation of any kind, either express or implied.  The legislature provides access to legislative information and services on an "as is" basis, and it shall not be liable or held responsible: for any unintentional omission, addition, or error in or loss of service or data; for any breakdown, interruption, or delay in service; or for any other failure or inability of the legislature to provide services or data resulting directly or indirectly from any cause or circumstances. [L 1990, c 348, pt of §1]



§21D-4 - Rights to data and system software.

[§21D-4]  Rights to data and system software.  The legislature is the sole and exclusive owner of all rights, titles, and interests in and to legislatively-generated databases, including but not limited to all computer software and certain data. [L 1990, c 348, pt of §1]



§21D-5 - Hawaii legislative publications special fund; established.

§21D-5  Hawaii legislative publications special fund; established.  (a)  There is established a Hawaii legislative publications special fund within the treasury of the State into which shall be deposited:

(1)  All licensing fees or royalties derived from the publication of the Hawaii Revised Statutes in electronic format;

(2)  All appropriations made by the legislature to the fund; and

(3)  Any other proceeds derived from the publication and use of other legislative publications and information services in an electronic format.

All interest accrued by the revenues of the fund shall become part of the fund.

(b)  Moneys in the Hawaii legislative publications special fund shall be used by the legislature to operate and improve the computer and public access systems of the legislature.  Expenditures from the Hawaii legislative publications special fund shall be authorized and disbursed through joint agreement of the president of the senate and the speaker of the house of representatives.

(c)  The Hawaii legislative publications special fund shall not be subject to section 37-53. [L 1996, c 174, §12; am L 2009, c 79, §26]



§21D-6 - Joint legislative access committee.

[§21D-6  Joint legislative access committee.]  There is established the joint legislative access committee which shall be composed of members of the legislature.  The president of the senate and the speaker of the house of representatives shall each appoint a co-chair and two members or more to the committee, one of whom shall be a member of the minority party.

The committee shall:

(1)  Oversee the staff and operations of the legislative broadcast project, and recommend policies for the project which shall be adopted by concurrent resolution; and

(2)  Review the operations of the public access room, legislative internet project, and other public access projects of the legislature and recommend policies for these projects to the president of the senate and the speaker of the house of representatives. [L 1996, c 174, §10]

Cross References

Access Hawaii committee (management of State's internet portal), see chapter 27G.






CHAPTER 21E - JOINT LEGISLATIVE MANAGEMENT COMMITTEE

§21E-1 - Definitions.

[§21E-1]  Definitions.  As used in this chapter, unless the context otherwise requires:

"Committee" means the joint legislative management committee established under this chapter.

"Legislative service agency" means the office of the auditor, the office of the legislative reference bureau, and the office of the ombudsman.

"Legislative service agency director" means the director or administrative head of a legislative service agency.

"Member" means a member of the joint legislative management committee. [L 1990, c 127, pt of §2]



§21E-2 - Establishment of the joint legislative management committee; members; terms; vacancies.

[§21E-2]  Establishment of the joint legislative management committee; members; terms; vacancies.  (a)  There is established within the legislature a bipartisan joint legislative management committee to supervise, develop policy, and coordinate activities for all legislative service agency staff services.

(b)  The committee shall consist of ten members:  five shall be representatives appointed by the speaker of the house of representatives, including the chairperson of the house committee on legislative management and at least one member of the minority party, and five shall be senators appointed by the president of the senate, including the chairperson of the senate committee on legislative management and at least one member of the minority party.  The appointing authority of each house shall make and announce the appointment or reappointment of members of the committee no later than fifteen days after the convening of the first regular session of each legislature.  The chairpersons of the house and senate legislative management committees shall serve as co-chairs of the joint legislative management committee.

(c)  Members shall serve for the duration of the legislature during which they are appointed.  In the event the appointing authority of either house has not appointed or reappointed members of the committee within fifteen days after the convening of the first regular session of the legislature, the incumbent members shall continue serving on the committee until successors are appointed.  When a member of the committee files a declaration of candidacy for an elective office other than that of member of either house of the legislature, and the member has not resigned from membership on the committee, the member's committee membership shall terminate on the date of filing.

(d)  When a vacancy occurs in the membership of the committee, the appointing authority of the house incurring the vacancy shall fill the vacancy within thirty days.  A legislator appointed to fill a vacancy shall be a member of the same political party as the member vacating the seat.

(e)  Members of the committee shall serve without pay, but shall be reimbursed for their actual and necessary expenses, including travel expenses incurred in carrying out their duties. [L 1990, c 127, pt of §2]



§21E-3 - Meetings and attendance of quorum.

[§21E-3]  Meetings and attendance of quorum.  The members of the committee shall meet at times and places as specified by a call of the co-chairpersons or a majority of the committee.  The committee shall prescribe rules for its own management and government.  Six members of the committee shall constitute a quorum, and a quorum may exercise all the power and authority conferred on the committee. [L 1990, c 127, pt of §2]



§21E-4 - Powers and duties.

[§21E-4]  Powers and duties.  The committee shall be responsible for establishing general policy and evaluating, supervising, and coordinating activities among the legislative service agencies.  The committee shall:

(1)  Determine the types, quantity, and quality of tasks to be assigned to each legislative service agency within statutory limitations; provided that with respect to direction to the auditor to conduct investigations pursuant to Article VII, section 10 of the Constitution of the State, direction shall be by both houses of the legislature;

(2)  Evaluate and recommend the budget of each legislative service agency to the legislature;

(3)  Approve annually the salary pay ranges to be used in determining the salaries of the staffs of legislative service agencies.  Legislative service agency directors shall determine the salaries to be paid to their respective staffs in accordance with the pay ranges.  Each legislative service agency director shall file a report annually with the committee setting forth the salaries paid to their respective staffs;

(4)  Meet at times as it may determine to carry out its policy-making duties;

(5)  Evaluate ways to improve legislative service agency staff services and organization, including but not limited to:  operations of legislative service agencies, management of legislative business, legislative compensation, legislative information systems, legislative office space, and efficient use of state capitol facilities;

(6)  Supervise the development, operation, and maintenance of legislative information processing systems, including but not limited to approving and monitoring joint computer operations in the legislative process;

(7)  Adopt rules as necessary for the purposes of this chapter; and

(8)  Do all things necessary and proper to carry out the purposes of this chapter. [L 1990, c 127, pt of §2]






CHAPTER 21F - LEGISLATIVE FISCAL AND BUDGET ANALYSIS

§21F-1 - Purpose.

[§21F-1]  Purpose.  The legislature finds that most states have a separate fiscal policy office in the legislative branch that works effectively to provide the legislature with necessary revenue and expenditure data and analyses from which economic and fiscal policies are developed.  In Hawaii, the legislature relies on the economic and fiscal analyses of the executive branch and private sector.  The legislature believes that this dependency creates an inherent conflict of interest that precludes the legislature from operating independently.

Modern legislatures have become sophisticated data gatherers and analysts, on par with the executive and judiciary branches.  Over the last five years, this shift has been accelerated through the development of professional, highly specialized legislative staff.

Since Hawaii's legislature meets for only four months of the year, it has come to rely heavily on the use of session-only legislative staff or employees on loan from the executive branch.  In 1988, the state house and senate together employed six hundred twenty-one session staff members as compared to one hundred fifty-one permanent employees.  Only New York, the state with the most legislative staff in the country, had more session staff than Hawaii.

The purpose of this chapter is to establish a permanent legislative committee to provide the legislature with information, facts, and analyses concerning fiscal, budgetary, and tax matters of the State.  It is the legislature's intent that the committee, with the assistance of the office of the legislative analyst, shall perform independent, in-depth analysis of the State's budget, revenues and expenditures, economic conditions, and tax policies. [L 1990, c 347, pt of §2]



§21F-2 - Definitions.

[§21F-2]  Definitions.  As used in this chapter, unless the context requires otherwise:

"Committee" means the joint legislative budget committee.

"House" means the state house of representatives.

"Office" means the office of the legislative analyst.

"Senate" means the state senate. [L 1990, c 347, pt of §2]



§21F-3 - Joint legislative budget committee established; purpose.

[§21F-3]  Joint legislative budget committee established; purpose.  The joint legislative budget committee is hereby established.  The committee shall ascertain facts and make recommendations to the legislature and to the houses thereof concerning:  the state budget; the revenues and expenditures of the State; the organization and functions of the State, its departments, subdivisions, and agencies; and other matters as may be provided for in the rules of the senate and the rules of the house.  The committee shall have a continuing existence and may meet, act, and conduct its business at any place within this State, during the sessions of the legislature or any recess, and in the interim period between sessions. [L 1990, c 347, pt of §2]



§21F-4 - Selection of members; co-chairpersons; filling vacancies.

[§21F-4]  Selection of members; co-chairpersons; filling vacancies.  The committee shall consist of five members of the senate and five members of the house who shall be selected in the manner provided for in the rules of the senate and the rules of the house.  The president of the senate and the speaker of the house shall select the members of the committee, including members of the majority leadership, members of the minority leadership, the chairperson of the senate ways and means committee, and the chairperson of the house finance committee.  The chairperson of the senate ways and means committee and the chairperson of the house finance committee shall serve as co-chairpersons of the committee.  Vacancies occurring in the membership of the committee shall be filled in the manner provided for in the rules of the senate and the rules of the house.  A vacancy shall be deemed to exist as to any member of the committee whose term is expiring whenever the member is not reelected at the general election. [L 1990, c 347, pt of §2]



§21F-5 - Rules.

[§21F-5]  Rules.  The committee is authorized to adopt rules governing its own proceedings and to create subcommittees from its membership and assign to the subcommittees any study, inquiry, investigation, or hearing that the committee itself has authority to undertake or hold. [L 1990, c 347, pt of §2]



§21F-6 - Office of the legislative analyst established.

[§21F-6]  Office of the legislative analyst established.  (a)  There is established the office of the legislative analyst to be administered by the committee.  The committee shall appoint a legislative analyst who shall serve for a period of four years.  The committee, by a three-fourths vote of its members, may remove the legislative analyst from office, but only for cause.  The committee shall fix the salary of the legislative analyst.

(b)  The legislative analyst may employ other clerical and technical employees as may be necessary to carry out the functions of the office.  The legislative analyst and other clerical and technical employees shall be entitled to participate in any employee benefit program plan or privilege generally available to state employees. [L 1990, c 347, pt of §2]



§21F-7 - General purposes of analyst.

[§21F-7]  General purposes of analyst.  (a)  The purpose of the office of the legislative analyst shall be:

(1)  To provide the legislature with research and analysis of current and projected state revenues and expenditures;

(2)  To provide the legislature with a report analyzing the governor's proposed levels of revenue and expenditures for biennial budgets submitted under chapter 37 as well as other supplemental budget submittals to the legislature by the governor;

(3)  To provide an analysis of the impact of the governor's proposed revenue and expenditure plans for the next biennium;

(4)  To conduct research matters of economic and fiscal policy and to report to the legislature on the result of the research;

(5)  To provide economic reports and studies on the state of the State's economy, including trends and forecasts for consideration by the legislature;

(6)  To conduct budget and tax studies and provide general fiscal and budgetary information;

(7)  To review and make recommendations on the operation of state programs in order to appraise the implementation of state laws regarding the expenditure of funds and to recommend means of improving their efficiency; and

(8)  To recommend to the legislature changes in the mix of revenue sources for programs, in the percentage of state expenditures devoted to major programs, and in the role of the legislature in overseeing state government expenditures and revenue projections.

(b)  In performing the duties under subsection (a), the legislative analyst shall consider, among other things:

(1)  The relative dependence on state tax revenues, federal funds, and user fees to support state-funded programs, and whether the existing mix of revenue sources is appropriate, given the purposes of the programs;

(2)  The relative percentages of state expenditures that are devoted to major programs such as education, assistance to local government, aid to individuals, state agencies and institutions, and debt service; and

(3)  The role of the legislature in overseeing state government expenditures, including legislative appropriation of money from the general fund, legislative appropriation of money from funds other than the general fund, state agency receipt of money into revolving and other dedicated funds and expenditure of money from these funds, and state agency expenditure of federal funds. [L 1990, c 347, pt of §2]

Revision Note

Subsection (a) designation added.



§21F-8 - Agencies to cooperate.

[§21F-8]  Agencies to cooperate.  All departments, agencies, and education institutions of the executive and judicial branches, the office of Hawaiian affairs, and the University of Hawaii shall comply with requests of the office of the legislative analyst for information, data, estimates, and statistics on the funding revenue operations, and other affairs of the department, agency, education institution, the office of Hawaiian affairs, or University of Hawaii.  The comptroller, the director of finance, the director of taxation, the administrative director of the courts, the administrator of the office of Hawaiian affairs, and the president of the University of Hawaii shall provide the office of the legislative analyst with full and free access to information, data, estimates, and statistics in the possession of their respective departments on the state budget, revenue, expenditures, and tax revenue and expenditures. [L 1990, c 347, pt of §2]






CHAPTER 21G - PUBLIC ACCESS

§21G-1 - Purpose.

[§21G-1]  Purpose.  The purpose of this chapter is to establish a permanent public access program to ensure improved public participation in the legislative process. [L 1994, c 259, pt of §2]



§21G-2 - Public access room established.

§21G-2  Public access room established.  (a)  There is established in the state capitol a public access room in which members of the public shall be allowed to utilize various equipment, services, and facilities to enhance their ability to participate in the legislative process.

(b)  The public access room shall be maintained by the legislative reference bureau. [L 1994, c 259, pt of §2; am L 1996, c 174, §2]



§21G-3 - Legislative broadcast program established.

[§21G-3]  Legislative broadcast program established.  (a)  There is established in the state capitol a legislative broadcast program that shall become part of the legislature's permanent public access program.

(b)  The legislative broadcast program shall be supervised by the joint legislative access committee established pursuant to section 21D-6. [L 1997, c 373, §2]






CHAPTER 22 - PRESIDING OFFICERS, CLERKS, AND STAFF

§22-1 - Presiding officer, tenure.

§22-1  Presiding officer, tenure.  The presiding officer and vice-presiding officer of each house of the legislature shall retain their respective offices, and shall discharge duties appropriate to their offices in the interim between sessions of the legislature, until such time as their successors are qualified in accordance with the rules of the respective houses or unless their tenure be terminated by action of the respective houses. [L 1965, c 231, pt of §1; Supp, pt of §2-50; HRS §22-1]

Attorney General Opinions

Senate rule 31(3), which allows a majority of the members of the senate to convene a meeting of the senate "at any time for the purpose of carrying out the Senate's responsibilities under Article III, Section 12, of the Constitution of the State of Hawaii", does not violate this section, because the rule merely establishes a portion of the process members must follow to terminate or choose their officers.  Att. Gen. Op. 05-1.



§22-2 - Succession to presiding office of senate and house of representatives.

§22-2  Succession to presiding office of senate and house of representatives.  In case of the removal from office, or the death, resignation, absence from the State, or other inability of the presiding officer of the senate or the house of representatives to discharge the duties of the presiding officer's office, the vice-presiding officer of the senate or the house of representatives, as the case may be, shall become presiding officer until the disability be removed or until a successor to the office of presiding officer is qualified in accordance with the rules of the senate or the house of representatives, as the case may be. [L 1965, c 231, pt of §1; Supp, §2-51; HRS §22-2; gen ch 1985]



§22-3 - Clerk, tenure.

§22-3  Clerk, tenure.  The clerk of each house of the legislature shall, during sessions of the legislature, devote full time to the duties of the clerk's office; the clerk shall continue to hold office as clerk and shall discharge duties appropriate to the clerk's office in the interim between sessions of the legislature, until such time as the clerk's successor is qualified in accordance with the rules of the respective house or unless the clerk's tenure be terminated by action of the respective house. [L 1965, c 231, pt of §1; Supp, pt of §2-50; HRS §22-3; gen ch 1985]



§22-4 - Permanent staffing.

§22-4  Permanent staffing.  Each house of the legislature may by appropriate rules provide for permanent professional staffing for each respective house.  Persons appointed shall perform and observe such duties and responsibilities as may be assigned to them, and they may be called to assist in the development and formulation of policy.  Persons appointed by each respective house may, if so determined, serve as staff to committees during the interim and during regular sessions.  They shall be appointed and removed and compensated as provided for in the rules of the respective houses, and the provisions of chapter 76 shall not apply.  The members of the permanent staff shall be entitled to every state employee benefit and privilege. [L 1965, c 231, pt of §1; Supp, §2-52; am L 1967, c 148, §2; HRS §22-4; am L 2000, c 253, §150]



§22-5 - Payment of legislative bills and accounts.

§22-5  Payment of legislative bills and accounts.  During any session the clerk of each house shall pay all bills and accounts as shall be approved in accordance with the rules of the respective houses.  When either house is not in session the clerk shall pay all bills and accounts as shall be approved by the presiding officer of the respective houses.  The presiding officer of each house may authorize the payment of bills and accounts during the interim between sessions of the legislature. [L 1965, c 231, pt of §1; Supp, §2-53; HRS §22-5]



§22-6 - Notice of proposed constitutional amendments.

[§22-6]  Notice of proposed constitutional amendments.  Upon the adoption of any bill that proposes a constitutional amendment, the clerks of each house of the legislature shall publish the text of the proposed constitutional amendment in accordance with article XVII, section 3 of the Constitution of the State of Hawaii. [L 2003, c 8, §1]






CHAPTER 23 - AUDITOR

§23-1 - Definition.

[PART I.  OFFICE OF AUDITOR PROPER]

Revision Note

Sections 23-1 to 10 have been designated Part I in view of addition of Part II.

§23-1  Definition.  As used in this chapter:

"Departments, offices, and agencies" means and includes all executive departments, boards, commissions, bureaus, offices, agencies, and all independent commissions and other establishments of the state government (excepting the legislature) and all quasi-public institutions and all courts which are supported in whole or in part by, or which handle state or public funds; and

"Political subdivision" means and includes all counties and municipalities of the State insofar as they are supported by or handle state or public funds. [L Sp 1959 1st, c 14, pt of §1; Supp, §2-30; HRS §23-1]



§23-2 - Auditor; appointment, tenure, removal.

§23-2  Auditor; appointment, tenure, removal.  The auditor shall be appointed, hold office for such term, and be subject to removal in the manner prescribed in section 10, Article VII, of the Constitution. [L Sp 1959 1st, c 14, pt of §1; am L 1963, c 184, pt of §1; Supp, pt of §2-31; HRS §23-2]



§23-2.5 - Acting auditor.

[§23-2.5]  Acting auditor.  In the event that the auditor dies, resigns, becomes ineligible to serve, or is removed or suspended from office, the first assistant or first deputy to the auditor shall become the acting auditor until an auditor is appointed pursuant to Article VII, section 10 of the Constitution of the State of Hawaii.  The acting auditor shall have all of the powers and duties of the auditor. [L 1989, c 98, §1]



§23-3 - Salary of the auditor and appropriations.

§23-3  Salary of the auditor and appropriations.  The salary of the auditor shall be fixed by the legislature and shall not be diminished during the auditor's term of office.  Effective July 1, 2005, the salary of the auditor shall be the same as the salary of the director of health.

The funds for the support of the auditor's office shall be provided for in the act providing for the expenses of the legislature. [L Sp 1959 1st, c 14, pt of §1; am L 1963, c 184, pt of §1, §3; am L 1965, c 223, §9; Supp, pt of §§2-31, 2-39; HRS §23-3; am L 1969, c 127, §4; am L 1975, c 58, §31; am L 1982, c 129, §29(1); am L 1986, c 128, §27(1); am L 1989, c 329, §17(1); am L 2005, c 225, §1]

Attorney General Opinions

A bill to appropriate funds for the legislative auditor may be separate and distinct from that of the expenses of the legislature.  Att. Gen. Op. 67-2.



§23-3.5 - Reimbursement moneys for financial audits.

[§23-3.5]  Reimbursement moneys for financial audits.  When any part of the costs of financial audits conducted by or contracted for by the auditor are reimbursable by moneys appropriated to or generated by any department, office, or agency of the State or its political subdivisions, the affected department, office, or agency of the State or political subdivision shall transmit those cost reimbursements to the auditor.  Moneys collected pursuant to this section shall be deposited in the audit revolving fund established by section 23-3.6. [L Sp 2003, c 4, pt of §1]



§23-3.6 - Audit revolving fund.

[§23-3.6]  Audit revolving fund.  (a)  There is established the audit revolving fund to be administered by the office of the auditor, into which shall be deposited:

(1)  Reimbursement moneys received by any department, office, or agency of the State and its political subdivisions for financial audits;

(2)  Moneys received by the auditor from any department, office, or agency of the State and its political subdivisions for audit costs payable by special funds, revolving funds, capital improvement funds, or trust funds;

(3)  Legislative appropriations; and

(4)  All interest and investment earnings credited to the assets of the fund.

(b)  Moneys in the audit revolving fund shall be expended by the auditor to conduct audits of the State's departments, offices, agencies, and political subdivisions, audits of special, revolving, capital improvement, or trust funds, and for the services of certified public accountants contracted to conduct such audits. [L Sp 2003, c 4, pt of §1]



§23-4 - Duties.

§23-4  Duties.  (a)  The auditor shall conduct postaudits of the transactions, accounts, programs, and performance of all departments, offices, and agencies of the State and its political subdivisions.  The postaudits and all examinations to discover evidence of any unauthorized, illegal, irregular, improper, or unsafe handling or expenditure of state funds or other improper practice of financial administration shall be conducted at least once in every two years after the close of a fiscal year, and at any other time or times during the fiscal year as the auditor deems necessary or as may be required by the legislature for the purpose of certifying to the accuracy of all financial statements issued by the respective accounting officers and of determining the validity of expenditures of state or public funds.

(b)  Each department, office, or agency of the State or political subdivision thereof that is the subject of an audit performed pursuant to this chapter shall provide updates on its progress in implementing the recommendations made by the auditor, at intervals prescribed by the auditor.

(c)  The auditor, in conducting postaudits, to the extent practicable and applicable to the audit scope and objectives,  shall review and assess the audited agency's rules as defined in section 91-1. [L Sp 1959 1st, c 14, pt of §1; Supp, §2-32; HRS §23-4; am L 1975, c 130, §2; am L 1979, c 42, §1 and c 216, §3; gen ch 1985; am L 1990, c 21, §1; am L 1994, c 279, §1; am L 2008, c 36, §2]



§23-5 - Auditor; powers.

§23-5  Auditor; powers.  (a)  The auditor may examine and inspect all accounts, books, records, files, papers, and documents and all financial affairs of every department, office, agency, and political subdivision.

(b)  The auditor may cause search to be made and extracts to be taken from any account, book, file, paper, record, or document in the custody of any public officer without paying any fee for the same; and every officer having the custody of the accounts, books, records, files, papers, and documents shall make such search and furnish such extracts as thereto requested.

(c)  The auditor may issue:

(1)  Subpoenas compelling at a specified time and place the appearance and sworn testimony of any person whom the auditor reasonably believes may be able to provide information relating to any audit or other investigation undertaken pursuant to this chapter; and

(2)  Subpoenas duces tecum compelling the production of accounts, books, records, files, papers, documents, or other evidence, which the auditor reasonably believes may relate to an audit or other investigation being conducted under this chapter.

Upon application by the auditor, obedience to the subpoena may be enforced by the circuit court in the county in which the person subpoenaed resides or is found in the same manner as a subpoena issued by the clerk of the circuit court. [L Sp 1959 1st, c 14, pt of §1; Supp, §2-33; HRS §23-5; gen ch 1985; am L 2000, c 275, §1]



§23-6 - Examination under oath.

§23-6  Examination under oath.  The auditor may administer oaths to persons summoned to appear before the auditor and may question such persons, under oath, concerning receipts and expenditures of money and concerning all other things and matters necessary for the due execution of the duties vested in the auditor by this chapter. [L Sp 1959 1st, c 14, pt of §1; Supp, §2-34; HRS §23-6; gen ch 1985]



§23-7 - Discovery of irregularities.

§23-7  Discovery of irregularities.  In case the auditor at any time discovers evidence of any unauthorized, illegal, irregular, improper, or unsafe handling or expenditure of state funds, or other improper practice of financial administration or if at any time it comes to the auditor's knowledge that any unauthorized, illegal, irregular, improper, or unsafe handling or expenditure of state funds or other improper practice of financial administration is contemplated but not consummated, in either case, the auditor shall forthwith transmit the facts to the legislature or any legislative interim committee then in existence, and the governor and the council of the political subdivision concerned.  The auditor shall in the auditor's annual report to the legislature make specific recommendations for the avoidance of the same in the future. [L Sp 1959 1st, c 14, pt of §1; Supp, §2-36; HRS §23-7; gen ch 1985]

Revision Note

"Council" substituted for "city council or board of supervisors".



§23-7.5 - Audit recommendations; annual report.

[§23-7.5]  Audit recommendations; annual report.  (a)  Not later than twenty days prior to the regular session of 2009, and each regular session thereafter, the auditor shall submit a report to the legislature of each audit recommendation the auditor has made that is more than one year old and that has not been implemented by the audited agency.  The report shall clearly identify:

(1)  The state agency audited;

(2)  The audit title and number that contained the recommendation;

(3)  A brief description of the recommendation;

(4)  The date that the audit was issued; and

(5)  The most recent explanation provided by the agency to the auditor on the status of the recommendation.

(b)  Any agency that is notified by the auditor that it has not implemented a recommendation made pursuant to this chapter more than one year prior shall submit a written report to the auditor, the president of the senate, and the speaker of the house of representatives not later than thirty days after the notification explaining why the audit recommendation was not implemented and the estimated date of implementation of the recommendation. [L 2008, c 36, §1]



§23-8 - Assistance and staff.

§23-8  Assistance and staff.  (a)  In the performance of the auditor's duties, the auditor may employ the services of one or more certified public accountants or accounting firms, and other assistants and clerical workers as may be necessary; provided the cost thereof shall not exceed the sums as may be available out of the appropriation provided by law for the conduct of the auditor's office; provided further that the accountants, firms, and assistants are entirely independent of the departments, offices, and agencies of the State and its political subdivisions whose affairs are subject to audit by the auditor.

(b)  All employees shall be hired by the auditor subject to the approval of the president of the senate and the speaker of the house of representatives and shall serve at the auditor's pleasure; provided that in the establishment of the salary of each employee, the auditor shall consult with the department of human resources development and shall follow as closely as possible the recommendations of the department; provided further that effective July 1, 2007, the salary of the first assistant or first deputy shall be not more than ninety-two per cent of the salary of the auditor.

(c)  The auditor and the auditor's full-time staff shall be entitled to participate in any employee benefit program privileges. [L Sp 1959 1st, c 14, pt of §1; am L 1963, c 184, §2; Supp, §2-37; HRS §23-8; am L 1982, c 129, §29(2); gen ch 1985; am L 1986, c 128, §27(2); am L 1989, c 329, §17(2); am L 1994, c 56, §21; am L 2005, c 225, §2; am L 2007, c 63, §1]

Cross References

Salary of auditor, see §23-3.



§23-9 - Reports.

§23-9  Reports.  The auditor shall, at each regular session, submit a report to the legislature of the audits and examinations conducted by the auditor for the immediately preceding fiscal year and all other audits and examinations conducted by the auditor during the current fiscal year, together with findings and recommendations relative to the expenditures made and financial transactions had by the departments, offices, and agencies of the State and its political subdivisions.  Reports may also be submitted to the legislative council or any legislative interim committee then in existence.  Certified copies of all audits and examinations made by the auditor shall be sent to the governor and the director of finance.  All reports shall be available for public inspection.  A certified copy of that portion of any report which consists of audits and examinations of departments, offices, or agencies of a political subdivision shall be sent to the council of the political subdivision concerned. [L Sp 1959 1st, c 14, pt of §1; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; Supp, §2-38; HRS §23-9; gen ch 1985]

Revision Note

"Council" substituted for "city council or board of supervisors".



§23-9.5 - Confidentiality.

[§23-9.5]  Confidentiality.  The auditor shall not be required to disclose any working papers.  For the purposes of this section, "working papers" means the notes, internal memoranda, and records of work performed by the auditor on audits and other investigations undertaken pursuant to this chapter, including any and all project evidence collected and developed by the auditor. [L 1996, c 270, §1]



§23-10 - Penalty for violation and false evidence.

§23-10  Penalty for violation and false evidence.  Any person summoned or subpoenaed as provided in section 23-5 to give testimony or to produce any accounts, books, records, files, papers, documents, or other evidence relating to any matter under inquiry, who wilfully makes default, or who, having appeared, refuses to answer any question pertaining to the matter under inquiry, shall be fined not less than $100 nor more than $1,000, or imprisoned not less than one month nor more than twelve months, or both.  If any person, in the course of the person's examination before the auditor, wilfully gives false evidence, the person so offending shall incur the same penalties as are or may be provided against persons convicted of perjury. [L Sp 1959 1st, c 14, pt of §1; Supp, §2-35; HRS §23-10; gen ch 1985; am L 2000, c 275, §2]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706‑640, 663.



§23-11 - New special or revolving funds.

[§23-11]  New special or revolving funds.  Within five days after the deadline for the introduction of bills in each legislative session, the clerks of each house of the legislature shall transmit, to the legislative auditor for analysis, copies of all legislative bills that were introduced in their respective houses during that session that propose to establish new special or revolving funds.

The criteria to be used by the auditor in analyzing each legislative bill shall include, but not be limited to, the extent to which the fund:

(1)  Serves the purpose for which it is being created; and

(2)  Reflects a clear link between the benefit sought and changes made upon the users or beneficiaries of the program, as opposed to serving primarily as a means to provide the program or users with an automatic means of support which is removed from the normal budget and appropriations process.

Each analysis shall set forth the probable effects of the proposed fund and shall also assess alternative forms of funding.

No later than thirty days prior to the adjournment sine die of each legislative session, the legislative auditor shall submit the analysis of each transmitted legislative bill to each house of the legislature. [L 1990, c 240, §2]

Revision Note

Section was enacted as addition to chapter 36 but is renumbered to this chapter pursuant to §23G-15.



§23-12 - Review of revolving and trust funds.

§23-12  Review of revolving and trust funds.  (a)  The office of the state auditor shall report to the legislature, at each regular session, a review of revolving and trust funds established to provide services rendered by any state department or establishment to other state departments or establishments or to any political subdivision of the State.  The review shall include but not be limited to:

(1)  An evaluation of the original intent and purpose of each fund, both as expressed by the legislature and as understood by the expending agency;

(2)  The degree to which each fund achieves the stated and claimed purposes;

(3)  An evaluation of performance standards established by the agency; and

(4)  A summary statement reflecting total fund transactions in the preceding five fiscal years, including the fund balance at the beginning of each fiscal year, total deposits and withdrawals, amount of interest earned, total expenditures made from the fund, and the ending fund balance for each fiscal year.

(b)  Each revolving and trust fund shall be reviewed every five years as follows:

(1)  Beginning 1994 and every five years thereafter, the auditor shall submit a review of the revolving and trust funds of the department of accounting and general services; the department of agriculture; the department of budget and finance; and the department of land and natural resources;

(2)  Beginning 1995 and every five years thereafter, the auditor shall submit a review of the revolving and trust funds of the department of the attorney general; the department of business, economic development, and tourism; and the University of Hawaii system;

(3)  Beginning 1996 and every five years thereafter, the auditor shall submit a review of the revolving and trust funds within the judiciary and of the department of commerce and consumer affairs; the department of Hawaiian home lands; the department of health; and the department of human services;

(4)  Beginning 1997 and every five years thereafter, the auditor shall submit a review of the revolving and trust funds of the office of the governor; the office of Hawaiian affairs; and the department of education; and

(5)  Beginning 1998 and every five years thereafter, the auditor shall submit a review of the revolving and trust funds of the department of labor and industrial relations; the department of taxation; the department of human resources development; the department of public safety; and all other moneys expended in accordance with section 37-40. [L 1993, c 280, §57; am L 1994, c 56, §21]



§23-13 - Hawaii tourism authority; audit.

[§23-13]  Hawaii tourism authority; audit.  (a)  The auditor shall conduct at least every five years a management and financial audit of all contracts or agreements awarded by the Hawaii tourism authority to a major contractor to determine if the authority and its major contractors are in compliance with all relevant programmatic and financial requirements.  The first audit shall be conducted within one year of July 1, 2002.  These audits shall include but not be limited to a review of the following:

(1)  The responsibilities, services, and activities of all major contractors;

(2)  The propriety of expenditures;

(3)  Compliance by all major contractors with any laws and rules that may be in effect;

(4)  The management and oversight of all major contractors by the authority; and

(5)  Any additional audit issues that the auditor deems appropriate.

(b)  The authority and any private companies or agencies receiving state funds shall fully cooperate with and provide assistance to the auditor as needed with respect to its audit, and shall respond promptly to the auditor's requests in conducting this audit, including providing for records and other information requested in the course of the audit.

(c)  The authority shall compensate the auditor for expenditures incurred by the auditor in conducting the management and financial audit.

(d)  The auditor shall submit its findings and recommendations to the legislature no later than twenty days before the convening of the regular session following the year in which the audit is conducted.

(e)  For purposes of this section, "major contractor" means any contractor to whom a contract or agreement has been awarded that is valued in excess of $15,000,000. [L 2002, c 143, §1]

Revision Note

"July 1, 2002" substituted for "the effective date of this Act".



§23-21 to 27 - REPEALED.

PART II.  LEGISLATIVE SCIENTIFIC ADVISORY COMMITTEE--REPEALED

§§23-21 to 27  REPEALED.  L 1989, c 165, §3.



§23-41 to 47 - REPEALED.

PART III.  LEGISLATIVE ECONOMIC ADVISORY COUNCIL--REPEALED

§§23-41 to 47  REPEALED.  L 1989, c 165, §3.



§23-51 - Proposed mandatory health insurance coverage; impact assessment report.

[PART IV.]  SOCIAL AND FINANCIAL ASSESSMENT OF

PROPOSED MANDATORY HEALTH INSURANCE COVERAGE

§23-51  Proposed mandatory health insurance coverage; impact assessment report.  Before any legislative measure that mandates health insurance coverage for specific health services, specific diseases, or certain providers of health care services as part of individual or group health insurance policies, can be considered, there shall be concurrent resolutions passed requesting the auditor to prepare and submit to the legislature a report that assesses both the social and financial effects of the proposed mandated coverage.  The concurrent resolutions shall designate a specific legislative bill that:

(1)  Has been introduced in the legislature; and

(2)  Includes, at a minimum, information identifying the:

(A)  Specific health service, disease, or provider that would be covered;

(B)  Extent of the coverage;

(C)  Target groups that would be covered;

(D)  Limits on utilization, if any; and

(E)  Standards of care.

For purposes of this part, mandated health insurance coverage shall not include mandated optionals. [L 1987, c 331, pt of §1; am L 1990, c 227, §1; am L 1996, c 270, §2]



§23-52 - Assessment report; contents.

§23-52  Assessment report; contents.  The report required under section 23-51 for assessing the impact of a proposed mandate of health coverage shall include at the minimum and to the extent that information is available, the following:

(1)  The social impact.

(A)  The extent to which the treatment or service is generally utilized by a significant portion of the population;

(B)  The extent to which such insurance coverage is already generally available;

(C)  If coverage is not generally available, the extent to which the lack of coverage results in persons being unable to obtain necessary health care treatment;

(D)  If the coverage is not generally available, the extent to which the lack of coverage results in unreasonable financial hardship on those persons needing treatment;

(E)  The level of public demand for the treatment or service;

(F)  The level of public demand for individual or group insurance coverage of the treatment or service;

(G)  The level of interest of collective bargaining organizations in negotiating privately for inclusion of this coverage in group contracts;

(H)  The impact of providing coverage for the treatment or service (such as morbidity, mortality, quality of care, change in practice patterns, provider competition, or related items); and

(I)  The impact of any other indirect costs upon the costs and benefits of coverage as may be directed by the legislature or deemed necessary by the auditor in order to carry out the intent of this section.

(2)  The financial impact.

(A)  The extent to which insurance coverage of the kind proposed would increase or decrease the cost of the treatment or service;

(B)  The extent to which the proposed coverage might increase the use of the treatment or service;

(C)  The extent to which the mandated treatment or service might serve as an alternative for more expensive treatment or service;

(D)  The extent to which insurance coverage of the health care service or provider can be reasonably expected to increase or decrease the insurance premium and administrative expenses of policyholders; and

(E)  The impact of this coverage on the total cost of health care. [L 1987, c 331, pt of §1; am L 1990, c 227, §2]



§23-61 - Purpose.

[PART V.]  LEGISLATIVE ADVISORY COMMITTEE

[§23-61]  Purpose.  The legislature finds that the assistance of experts in a variety of fields ranging from science, finance, economics, business, technology, and other technical areas is vital to sound legislative decisionmaking.  Assessment of facts and data, including a clear formulation of ideas and objectives are often needed by legislators.  The purpose of this part is to provide the legislature with the necessary resource experts to aid legislators in making judicious decisions. [L 1989, c 165, pt of §2]



§23-62 - Definition.

[§23-62]  Definition.  As used in this part, "committee" means the legislative advisory committee. [L 1989, c 165, pt of §2]



§23-63 - Establishment.

[§23-63]  Establishment.  There is established in the office of the legislative auditor for administrative purposes only, a legislative advisory committee to provide technical advice to the legislature. [L 1989, c 165, pt of §2]



§23-64 - Composition; appointment.

[§23-64]  Composition; appointment.  (a)  The committee shall be composed of fifteen members representing a broad spectrum of the scientific, financial, economic, business, and academic communities who are skilled in factual inquiry and dispute resolution.

(b)  The ombudsman, the legislative auditor, and the director of the legislative reference bureau shall submit a list of thirty names to the president of the senate and the speaker of the house of representatives who shall, in consultation with the party leaderships of their respective houses, jointly appoint the members of the committee.

(c)  The co-chairpersons of the committee shall be the respective chairpersons of the standing committees in the senate and the house of representatives responsible for legislative management. [L 1989, c 165, pt of §2]



§23-65 - Term of appointment.

[§23-65]  Term of appointment.  The members of the committee shall be appointed for three-year terms, and shall serve until a successor is appointed.  Vacancies shall be filled for the remainder of any unexpired term in the same manner as original appointments. [L 1989, c 165, pt of §2]



§23-66 - Powers and duties.

[§23-66]  Powers and duties.  The committee shall:

(1)  Operate within guidelines for requests for information established by the standing committee in the senate and the standing committee in the house of representatives responsible for legislative management;

(2)  Respond to legislative requests for information within guidelines established by the standing committees in the senate and the house of representatives responsible for legislative management;

(3)  Convene ad hoc panels of experts who, with the assistance of interested parties, can make findings and recommendations to the legislature in whatever technical field requested after reducing the number of disputed facts, and helping interest groups clearly express their objectives and assumptions; and

(4)  Present the clarified policy questions to the legislature for resolution. [L 1989, c 165, pt of §2]



§23-67 - Expenses.

[§23-67]  Expenses.  The members of the committee and ad hoc committees shall serve without compensation but shall be reimbursed for all necessary expenses incurred in the performance of their duties. [L 1989, c 165, pt of §2]






CHAPTER 23G - OFFICE OF THE LEGISLATIVE REFERENCE BUREAU

§23G-1 - Legislative reference bureau; director, appointment, tenure, removal, compensation, vacancy.

PART I.  OFFICE GENERALLY

Note

Part heading added by L Sp 1977 1st, c 8, §4.

§23G-1  Legislative reference bureau; director, appointment, tenure, removal, compensation, vacancy.  The office of the legislative reference bureau is established.  The legislature, by a majority vote of each house in joint session, shall appoint a director for the bureau who shall serve for a period of six years and thereafter until a successor shall have been appointed.  The legislature, by two-thirds vote of the members in joint session, may remove or suspend the director from office, but only for neglect of duty, misconduct, or disability.

If the director dies, resigns, becomes ineligible to serve, or is removed or suspended from office, the first assistant to the director shall become the acting director until a new director is appointed.

Effective July 1, 2005, the salary of the director shall be the same as the salary of the director of health.  The salary of the director shall not be diminished during the director's term of office, unless by general law applying to all salaried officers of the State. [L 1972, c 171, pt of §2; am L 1975, c 58, §32; am L 1982, c 129, §30(1); gen ch 1985; am L 1986, c 128, §28(1); am L 1989, c 329, §18(1); am L 2005, c 225, §3]



§23G-2 - Assistant; staff.

§23G-2  Assistant; staff.  (a)  The director shall appoint a first assistant and other officers and employees as may be necessary to carry out the functions of the bureau.  All employees, including the first assistant, shall be hired by the director and shall serve at the director's pleasure.

(b)  In determining the salary of the employees of the bureau, the director shall consult with the department of human resources development; provided that, effective July 1, 2007, the salary of the first assistant shall be not more than ninety-two per cent of the salary of the director.

(c)  The director and the director's full-time staff shall be entitled to participate in any employee benefit program plan or privilege. [L 1972, c 171, pt of §2; am L 1982, c 129, §30(2); gen ch 1985; am L 1986, c 128, §28(2); am L 1989, c 329, §18(2); am L 1994, c 56, §21; am L 2005, c 225, §4; am L 2007, c 63, §2]



§23G-3 - General purposes of bureau.

§23G-3  General purposes of bureau.  The purpose of the office of the legislative reference bureau shall be to:

(1)  Provide a comprehensive research and reference service on legislative problems for the legislature;

(2)  Conduct impartial research, including legal research, as may be necessary for the enactment of substantive legislation, upon request by the legislature, legislative committees, or legislators, or on its own initiative;

(3)  Disseminate its research findings to the legislature on all research projects undertaken upon the request of the legislature or legislative committees;

(4)  Secure reports of various officers and boards of the State and as far as may be of the states and of the other territories of the United States and such other material, periodicals, or books as will furnish the fullest information practicable upon all matters pertaining to current or proposed legislative problems;

(5)  Secure information for the legislature, legislative committees, and legislators by cooperating with the legislative reference services in the states and with the legislative service conference maintained by the council of state governments;

(6)  Maintain a reference library for use by the legislature and legislative service agencies.  Subject to the priorities established by the director, reference materials may be made available to the various departments and agencies of the State and the general public;

(7)  Draft or aid in drafting bills, resolutions, memorials, and amendments thereto, including committee reports, for the legislature, legislative committees, and legislators when requested;

(8)  Control and maintain the operations of any legislative data processing program as may be established;

(9)  Serve, upon request, in an advisory capacity to the legislature and its committees on all matters within its competencies and responsibilities;

(10)  Assist, upon request, legislative service agencies on matters within its competency;

(11)  Perform the function of statute revision and publication of session laws, supplements, and replacement volumes; and

(12)  Maintain the public access room established by chapter 21G. [L 1972, c 171, pt of §2; am L Sp 1977 1st, c 8, §2; am L 1996, c 174, §3]



§23G-4 - Prohibitions.

[§23G-4]  Prohibitions.  Neither the director nor any employee of the bureau shall reveal to any person outside of the bureau the contents of matters of any request or statement for services except upon request of the person making the request or statement. [L 1972, c 171, pt of §2]



§23G-5 - Annual and other reports to be submitted to legislature; tracking, monitoring, reporting, coordination.

[§23G-5]  Annual and other reports to be submitted to legislature; tracking, monitoring, reporting, coordination.  The legislative reference bureau shall develop a system to track and monitor the submission of reports to the legislature by executive agencies and the judiciary.  The system shall encompass all annual and other reports required by law to be submitted to the legislature, or requested by legislative resolution. [L 2001, c 231, §3]



§23G-11 - Revisor of statutes.

PART II.  STATUTE REVISION AND PUBLICATION

§23G-11  Revisor of statutes.  The director of the office of the legislative reference bureau, or a member of the staff of the bureau delegated by the director, shall be the revisor of statutes of the State. [L Sp 1977 1st, c 8, pt of §1]



§23G-12 - Duties.

§23G-12  Duties.  In performing the function of statute revision and publication of session laws, and supplements, and replacement volumes, the duties of the revisor of statutes, in the order of priority shall be:

(1)  The publication of the session laws;

(2)  The publication of supplements to the revised statutes;

(3)  The publication of replacement volumes of the revised statutes;

(4)  The review of annotations to the revised statutes;

(5)  The continuous revision of the statutes of Hawaii;

(6)  The publication of the Hawaii administrative rules index and supplements thereto; and

(7)  The preparation of rules of format to be followed by all state agencies in the compilation and publication of their rules and the distribution of copies of the format rules to all state agencies. [L Sp 1977 1st, c 8, pt of §1; am L 1979, c 216, §4]



§23G-13 - Publishing of session laws.

§23G-13  Publishing of session laws.  As soon as possible after the close of each session of the legislature, the revisor of statutes shall prepare for publication all laws duly enacted at such session, arranged in the order of their becoming law, together with a suitable index and tables showing what general statutes have been affected by the session laws. [L Sp 1977 1st, c 8, pt of §1]



§23G-14 - Publication of supplements.

§23G-14  Publication of supplements.  As soon as possible after the close of each regular session of the legislature, the revisor of statutes, subject to section 23G-15, shall prepare for publication a cumulative pocket part supplement to the last revision of the laws of Hawaii.  The supplement shall contain all laws of a general and permanent nature enacted at any session of the legislature subsequent to the last revision of the laws and not included therein and a cumulative index of the material.  The material in the supplement shall be arranged in the same order as like material is arranged in the last revision, shall show all sections repealed or amended, and shall be annotated to decisions and opinions subsequent to those included in the last revision. [L Sp 1977 1st, c 8, pt of §1]

Cross References

Citation of laws in supplement, see §1-27.



§23G-15 - Supplements and replacement volumes; extent of revision; prima facie the law.

§23G-15  Supplements and replacement volumes; extent of revision; prima facie the law.  In preparing the supplements and replacement volumes, the revisor of statutes may:

(1)  Number and renumber chapters, sections, and parts of sections;

(2)  Rearrange sections;

(3)  Change reference numbers to agree with renumbered chapters, parts, or sections;

(4)  Substitute the proper section or chapter numbers for the terms "the preceding section", "this act", and like terms;

(5)  Strike out figures where they are merely a repetition of written words;

(6)  Change capitalization for the purpose of uniformity;

(7)  Correct manifest clerical or typographical errors;

(8)  Change any male or female gender term to a term which is neutral in gender when it is clear that the statute is not applicable only to members of one sex and without altering the sense, meaning, or effect of any act; and

(9)  Make such other changes in any act incorporated in the supplements and replacement volumes as shall be necessary to conform the style thereof as near as may be with that of the last revision of the laws of Hawaii; provided that in making the revision, the revisor shall not alter the sense, meaning, or effect of any act.

The matter set forth in the supplements and replacement volumes shall be prima facie evidence of the law. [L Sp 1977 1st, c 8, pt of §1; am L 1984, c 90, §1]

Cross References

Citation of laws in supplements and replacement volumes, see §1-27.



§23G-16 - Publication of replacement volumes.

§23G-16  Publication of replacement volumes.  The revisor of statutes may replace and bring up to date the permanent volumes of the revised laws.  The revisor of statutes shall incorporate in the replacement volumes all laws enacted by the legislature since the volumes to be replaced were brought up to date.  The replacement volumes shall be edited, made up, printed and bound to correspond as nearly as practicable with the present permanent volumes.

The replacement volumes shall be kept up to date by cumulative supplements. [L Sp 1977 1st, c 8, pt of §1]



§23G-16.5 - Printing of acts to be included in publications.

§23G-16.5  Printing of acts to be included in publications.  Whenever, in any act, statutory material to be repealed is bracketed and new material is underscored as a matter of bill drafting style, the revisor, in printing the act in any publication except the Session Laws of Hawaii, need not include the brackets, the bracketed material, or the underscoring.  In printing the Session Laws of Hawaii, the revisor shall include the brackets, the bracketed material, and the underscoring, except when the underscoring indicates the addition of a new section of law or when the bracketed material indicates the repeal of a section of law in which case the underscoring and the bracketed material may be omitted. [L 1978, c 80, §1; am L 1982, c 7, §1]



§23G-17 - Printing; contracts.

§23G-17  Printing; contracts.  The office of the legislative reference bureau shall cause sufficient copies of the session laws, supplements, and replacement volumes to be printed.  The bureau may contract for the publications with or without regard to the laws governing public contracts or public printing.  The completed volumes of the session laws, supplements, and replacement volumes shall be delivered to the lieutenant governor for distribution. [L Sp 1977 1st, c 8, pt of §1]



§23G-18 - Sale and distribution.

§23G-18  Sale and distribution.  The session laws, supplements, and replacement volumes shall be sold and distributed by the lieutenant governor at a price fixed by the lieutenant governor.  The money received therefor shall be paid into the state treasury to the credit of the general fund.  The lieutenant governor may furnish the session laws, supplements, and replacement volumes to public officials for official use free of charge.  As used in this chapter, public officials include officials of the state and county governments, of the congressional delegation of the State, of the United States District Court, District of Hawaii, and of the United States Attorney's Office in Hawaii. [L Sp 1977 1st, c 8, pt of §1; am L 1978, c 125, §1; gen ch 1985]



§23G-19 - Review of annotations.

§23G-19  Review of annotations.  The revisor of statutes shall examine the annotations to the congressional acts and state statutes in the latest revised laws for the purpose of checking their accuracy and appropriateness and shall make the necessary corrections or other changes.  The revised annotations, or appropriate parts thereof, when completed, shall be incorporated in the supplements and replacement volumes to the revisions of the laws of the State. [L Sp 1977 1st, c 8, pt of §1]



§23G-20 - Continuous statutory revision.

§23G-20  Continuous statutory revision.  The revisor of statutes shall conduct a systematic and continuing study of the laws of Hawaii for the purpose of reducing their number and bulk, removing inconsistencies, redundancies, unnecessary repetitions and otherwise improving their clarity.  For these purposes the revisor shall:

(1)  Prepare and submit to the legislature, prior to each regular session thereof, a report as to defects in the laws and statutes of Hawaii, and draft in the form of bills and resolutions proposed legislation to carry out the recommendations contained in the report;

(2)  Prepare for submission to the legislature, from time to time, a rewriting and revision, either complete, partial, or topical of the laws of Hawaii. [L Sp 1977 1st, c 8, pt of §1]

Case Notes

Revised laws, when enacted, have same validity as any new enactment though from standpoint of interpretation they are construed as continuations of previously existing laws.  283 F.2d 86.

Revised laws may be enacted by a separate short act, and such enactment gives force of law to provisions that may constitutionally be enacted in form contained therein, even if derived from an unconstitutional statute.  17 H. 566; 25 H. 638, 640.

Statutes carried into a revision retained their original effect unless legislative intent to make a change is clear.  23 H. 91, 95; 28 H. 744, 751; 29 H. 820, 824.  This is particularly true where statute has been construed before its incorporation into the revision.  23 H. 91, 95.  See also 24 H. 258, 262.

Section of revised laws construed by reference to original act though portions of the section as originally enacted omitted from revised laws.  33 H. 915, 916.






CHAPTER 24 - ALLOWANCE AND SALARY FOR LEGISLATORS

§24-1 - Allowance for incidental expenses.

§24-1  Allowance for incidental expenses.  Each member of the legislature shall receive an annual allowance of $7,500, which amount is to cover incidental expenses connected with legislative duties and the amount shall be payable in a manner prescribed by the respective rules of each house; provided that when the legislative salary is increased, the legislative allowance shall be increased by the same percentage. [L 1969, c 5, pt of §1; am L 1975, c 2, §1; am L 1981, c 2, §1; am L 1987, c 2, §1; am L 2005, c 119, §2]

Attorney General Opinions

During legislative sessions, members of the legislature also serving as members of the advisory committee on statutory revision cannot receive the additional per diem allowed members of the committee.  Att. Gen. Op. 67‑8.

Legislature has authority to increase amount of allowance by amending this section and may make increase effective upon approval of amendment.  Att. Gen. Op. 75‑1.



§24-1.5 - Payment of legislative salaries.

[§24-1.5]  Payment of legislative salaries.  The annual salary of any legislator, as determined pursuant to Article III, section 9, of the Constitution of the State of Hawaii, shall be paid in equal amounts, beginning with the first pay period for state employees in November of the year the legislator is elected. [L 1984, c 171, §1(1)]



§24-2 - Allowance for non-Oahu legislator during session.

§24-2  Allowance for non-Oahu legislator during session.  A member of the legislature whose legal residence is on an island other than Oahu shall receive an additional allowance to cover all personal expenses such as board, lodging, and incidental expenses but not travel expenses.  The allowance under this section shall be set at a single rate that will:

(1)  Not exceed the greater of the maximum allowance for such expenses payable to any public officer or employee of the federal government or the State;

(2)  Be reasonably calculated to cover the expenses specified in this section; and

(3)  Be determined jointly by the president of the senate and the speaker of the house of representatives for the legislature as a whole.

The allowance shall be paid to each member at the rate prescribed for each day, from the first to the last day of each session, including Saturdays, Sundays, holidays, and days of recess pursuant to the mandatory recess required by article III, section 10, of the Constitution or a concurrent resolution, except for days of recess when a session of the legislature is recessed for more than three days pursuant to a concurrent resolution and for days of unexcused absence of the member from a meeting of the respective house. [L 1969, c 5, pt of §1; am L 1981, c 2, §2; am L 1983, c 80, §1; am L 2005, c 222, §1]



§24-3 - Allowance for expenses while traveling on official legislative business during a session within the State.

§24-3  Allowance for expenses while traveling on official legislative business during a session within the State.  A member of the legislature whose legal residence is on the island of Oahu and who is required to remain away from the island of the member's legal residence but within the State overnight or longer while on official legislative business during a session and when authorized by the presiding officer of the respective house, shall receive an allowance to cover all personal expenses such as board, lodging, and incidental expenses but not travel expenses.  The allowance under this section shall be set at a single rate that will:

(1)  Not exceed the greater of the maximum allowance for such expenses payable to any public officer or employee of the federal government or the State;

(2)  Be reasonably calculated to cover the expenses specified in this section; and

(3)  Be determined jointly by the president of the senate and the speaker of the house of representatives for the legislature as a whole. [L 1969, c 5, pt of §1; am L 1981, c 164, §1(1); am L 1983, c 80, §2; am L 2005, c 222, §2]



§24-4 - Allowance for expenses while on official legislative business during period of recess and interim official legislative business.

§24-4  Allowance for expenses while on official legislative business during period of recess and interim official legislative business.  When a session of the legislature is recessed for more than three days pursuant to a concurrent resolution or for any interim official legislative business, a member of the legislature while on official legislative business on the island of the member's legal residence and when authorized by the presiding officer of the respective house, shall receive an allowance of $10 a day to cover personal expenses.

When a session of the legislature is recessed for more than three days pursuant to the mandatory recess required by article III, section 10, of the Constitution or a concurrent resolution or for any interim official legislative business, a member of the legislature who is required to remain away from the island of the member's legal residence but within the State overnight or longer while on official legislative business and when authorized by the presiding officer of the respective house, shall receive an allowance to cover all personal expenses such as board, lodging, and incidental expenses but not travel expenses.  The allowance under this section shall be set at a single rate that will:

(1)  Not exceed the greater of the maximum allowance for such expenses payable to any public officer or employee of the federal government or the State;

(2)  Be reasonably calculated to cover the expenses specified in this section; and

(3)  Be determined jointly by the president of the senate and the speaker of the house of representatives for the legislature as a whole. [L 1969, c 5, pt of §1; am L 1981, c 2, §3 and c 164, §1(2); gen ch 1985; am L 2005, c 222, §3]



§24-5 - Allowance for expenses while traveling on official legislative business without the State.

§24-5  Allowance for expenses while traveling on official legislative business without the State.  A member of the legislature while traveling without the State on official legislative business and when authorized by the presiding officer of the respective house, shall receive an allowance to cover all personal expenses, such as board, lodging, and incidental expenses but not travel expenses.  The allowance under this section shall be set at a single rate that will:

(1)  Not exceed the greater of the maximum allowance for such expenses payable to any public officer or employee of the federal government or the State;

(2)  Be reasonably calculated to cover the expenses specified in this section; and

(3)  Be determined jointly by the president of the senate and the speaker of the house of representatives for the legislature as a whole.

The allowance shall be in addition to the allowance that the member may be entitled to receive under section 24-2. [L 1969, c 5, pt of §1; am L 1981, c 164, §1(3); gen ch 1985; am L 2005, c 222, §4]



§24-6 - Travel expenses.

§24-6  Travel expenses.  Travel expenses connected with official legislative business shall be allowed only upon the approval of the presiding officer of the respective house. [L 1969, c 5, pt of §1]



§24-7 - Legislative contingency funds.

§24-7  Legislative contingency funds.  A senate contingency fund and a house contingency fund shall be established.  Each fund shall consist of moneys provided by any appropriation made by the legislature for the expenses of the respective house.  Appropriation for the senate contingency fund shall not exceed $10,000 per year and appropriation for the house contingency fund shall not exceed $15,000 per year.  Each fund is to be used to cover the expenses of social occasions hosted by each house as a whole and other social occasions as authorized by the presiding officer of the respective house.  No moneys shall be expended from such funds except for such occasions and except upon approval by the presiding officer of the respective house.

Every expenditure made from each fund shall be accountable to the legislature. [L 1969, c 5, pt of §1]



§24-8 - Appropriation and payment.

§24-8  Appropriation and payment.  Moneys provided by the allowances and funds authorized by this chapter shall be paid out of any available appropriation made by the legislature for expenses of the house concerned in the same manner as other expenses of the legislature not inconsistent with this chapter. [L 1969, c 5, pt of §1]






CHAPTER 25 - [REAPPORTIONMENT]

§25-1 - Reapportionment commission.

§25-1  Reapportionment commission.  A reapportionment commission shall be constituted before May 1 of each reapportionment year, and the members shall be appointed and certified to hold office until a general election is held under a reapportionment plan of the commission, or of a court of competent jurisdiction, or a new commission is constituted under Article IV, section 2 of the State Constitution, whichever event shall occur first. [L 1969, c 79, §1; am L 1979, c 51, §2; am L 1982, c 249, §2; am L 1992, c 320, §2]



§25-2 - Duties.

§25-2  Duties.  (a)  Legislative reapportionment.  The commission shall reapportion the members of each house of the legislature on the basis, method, and criteria prescribed by the Constitution of the United States and article IV of the Hawaii Constitution.  Pursuant thereto, the commission shall conduct public hearings and consult with the apportionment advisory council of each basic island unit.  Not more than one hundred days from the date on which all members are certified, the commission shall cause to be given in each basic island unit, public notice of a legislative reapportionment plan prepared and proposed by the commission.  At least one public hearing on the proposed reapportionment plan shall be held in each basic island unit after initial public notice of the plan.  At least twenty days' notice shall be given of the public hearing.  The notice shall include a statement of the substance of the proposed reapportionment plan, and of the date, time, and place where interested persons may be heard thereon.  The notice shall be given at least once in the basic island unit where the hearing will be held.  All interested persons shall be afforded an opportunity to submit data, views, or arguments, orally or in writing, for consideration by the commission.  After the last of the public hearings, but in no event later than one hundred fifty days from the date on which all members of the commission are certified, the commission shall determine whether or not the plan is in need of correction or modification, make the correction or modification, if any, and file with the chief election officer, a final legislative reapportionment plan.  Within fourteen days after the filing of the final reapportionment plan, the chief election officer shall cause public notice to be given of the final legislative reapportionment plan which, upon public notice, shall become effective as of the date of filing and govern the election of members of the next five succeeding legislatures.

(b)  Congressional reapportionment.  At times that may be required by the Constitution and that may be required by law of the United States, the commission shall redraw congressional district lines for the districts from which the members of the United States House of Representatives allocated to this State shall be elected.  The commission shall first determine the total number of members to which the State is entitled and shall then apportion those members among single member districts so that the average number of persons in the total population counted in the last preceding United States census per member in each district shall be as nearly equal as practicable.  In effecting the reapportionment and districting, the commission shall be guided by the following criteria:

(1)  No district shall be drawn so as to unduly favor a person or political party;

(2)  Except in the case of districts encompassing more than one island, districts shall be contiguous;

(3)  Insofar as practicable, districts shall be compact;

(4)  Where possible, district lines shall follow permanent and easily recognized features such as streets, streams, and clear geographical features, and when practicable, shall coincide with census tract boundaries;

(5)  Where practicable, state legislative districts shall be wholly included within congressional districts; and

(6)  Where practicable, submergence of an area in a larger district wherein substantially different socio-economic interests predominate shall be avoided.

Not more than one hundred days from the date on which all members are certified, the commission shall cause public notice to be given of a congressional reapportionment plan prepared and proposed by the commission.  The commission shall conduct public hearings on the proposed plan in the manner prescribed under subsection (a).  At least one public hearing shall be held in each basic island unit after initial public notice of the plan.  After the last of the public hearings, but in no event later than one hundred fifty days from the date on which all members of the commission are certified, the commission shall determine whether or not the plan is in need of correction or modification, make the correction or modification, if any, and file with the chief election officer, a final congressional reapportionment plan.  Within fourteen days after filing of the final reapportionment plan, the chief election officer shall cause public notice to be given of the final congressional reapportionment plan which, upon public notice, shall become effective as of the date of filing and govern the election of members of the United States House of Representatives allocated to this State for the next five succeeding congresses. [L 1969, c 79, §2; am L 1979, c 51, §3; am L 1992, c 320, §3; am L 1998, c 2, §8]

Note

L 1990, c 199 amendment canceled by nonratification of amendments to Const. art. IV, §§4 to 6.

Law Journals and Reviews

Trailblaze or Retreat?  Political Gerrymandering After Vieth v. Jubelirer.  27 UH L. Rev. 269.



§25-3 - Powers.

§25-3  Powers.  The commission may require all such persons as it deems necessary to appear personally and testify before it and to produce to it all books, records, files, papers, maps and documents as shall appear to be necessary for the purpose of formulating a reapportionment plan.  The chairperson of the commission or any member thereof acting on behalf of the chairperson shall have power to administer oaths to persons summoned to appear before the commission and such persons may be questioned, under oath, concerning all matters necessary for the due execution of the duties vested in the commission by the Constitution and by this chapter.  All hearings and proceedings shall be governed by this chapter and by rules of practice and procedure established by the commission.  A majority of its membership shall constitute a quorum to do business, and the concurrence of a majority of its membership shall be necessary to make any action of the commission valid.  Meetings shall be called and held at the call of the chairperson or by a quorum. [L 1969, c 79, §3; gen ch 1993]



§25-4 - Penalty for violation and false evidence.

§25-4  Penalty for violation and false evidence.  Any person who, having been summoned under section 25-3 to give testimony or to produce any books, records, files, papers, maps and documents, wilfully makes default, or who, having appeared, refuses to answer any questions or wilfully gives false evidence shall be fined not more than $1,000, or imprisoned not more than twelve months, or both. [L 1969, c 79, §4]



§25-5 - Compensation.

§25-5  Compensation.  Each of the members of the reapportionment commission selected and certified shall, for the period the member holds the member's office, receive compensation of $50 per meeting but not to exceed $1,000 per month and shall be allowed actual and necessary expenses incurred in the performance of the member's duties.  Payments for compensation and expenses shall be paid by warrants signed by the comptroller upon vouchers properly endorsed by the chairperson of the commission.  The members of the commission shall be exempt from the provisions of chapter 76. [L 1969, c 79, §5; am L 1973, c 217, §9(a); gen ch 1985, 1993; am L 2000, c 253, §150]



§25-6 - Cooperation.

§25-6  Cooperation.  The commission may request and shall receive from every department, division, board, bureau, commission or other agency of the State cooperation and assistance in the performance of its duties. [L 1969, c 79, §6]



§25-7 - Apportionment advisory councils.

§25-7  Apportionment advisory councils.  The apportionment advisory councils for the respective basic island units shall be constituted at the same time as the reapportionment commission and the members shall be appointed to hold their offices for such term in the manner prescribed in Article IV of the Constitution.  Each advisory council shall serve in an advisory capacity to the reapportionment commission as to matters affecting its basic island unit.  Each member shall be a registered voter of the member's basic island unit.  A member of a council shall, for the period the member holds the member's office, receive compensation of $50 per meeting but not to exceed $500 per month and shall be allowed actual and necessary expenses incurred in the performance of the member's duties.  Payments for compensation and expenses shall be made by warrants signed by the comptroller on vouchers properly endorsed by the chairperson of the appropriate advisory council.  The members of the council shall be exempt from the provisions of chapter 76.  Each council shall elect its own chairperson and may elect other officers as may be necessary to carry out its functions.  Meetings shall be called and held at the call of the chairperson or by a quorum which shall be a majority of the members. [L 1969, c 79, §7; am L 1973, c 217, §9(b); am L 1979, c 51, §4; gen ch 1993; am L 2000, c 253, §150]



§25-8 - Records, reports.

§25-8  Records, reports.  The commission shall keep a written record of its meetings and hearings and shall submit a written report to the legislature twenty days prior to the regular session next convening. [L 1969, c 79, §8; am L 1992, c 320, §4]

Law Journals and Reviews

Ensuring the Right to Equal Representation:  How to Prepare or Challenge Legislative Reapportionment Plans.  5 UH L. Rev. 1.

Case Notes

Reapportionment and redistricting of senatorial and representative districts for the State effective as of the 1982 elections.  552 F. Supp. 554.

Departure from strict adherence to allocation under method of equal proportions permitted to balance off inequities.  55 H. 85, 515 P.2d 1253.

Determination that first senatorial district shall consist of the whole island of Hawaii does not violate criterion set forth in article III, §4 of the state constitution that "insofar as practicable, districts shall be compact."  55 H. 89, 515 P.2d 1249.



§25-9 - Commission; continuance after challenge of plan.

[§25-9]  Commission; continuance after challenge of plan.  In the event of a successful court challenge of a reapportionment plan, the reapportionment commission shall continue in operation and may assist the court in formulating a new reapportionment plan. [L 1992, c 320, §1]









TITLE 4 - STATE ORGANIZATION AND ADMINISTRATION, GENERALLY

CHAPTER 26 - EXECUTIVE AND ADMINISTRATIVE DEPARTMENTS

§26-1 - Office of the lieutenant governor.

PART I.  ORGANIZATION, GENERALLY

§26-1  Office of the lieutenant governor.  (a)  Except as otherwise provided by law, the lieutenant governor is designated the secretary of state for intergovernmental relations and shall perform the duties and functions heretofore exercised by the secretary of Hawaii.  The duties and functions shall include, but not be limited to, recordation of all legislative and gubernatorial acts, certification of state documents, and maintenance of an official file of rules adopted by state departments as provided in chapter 91.  The lieutenant governor may employ staff as necessary without regard to chapter 76.

(b)  The lieutenant governor, with the approval of the governor, may designate some other officer of the government of the State to authenticate documents on behalf of the lieutenant governor during the lieutenant governor's temporary absence outside the State or during the lieutenant governor's illness whenever the documents require the signature of the lieutenant governor.  The person shall affix the person's own signature to the document with the words, "for the lieutenant governor" following and the signature shall be deemed to satisfy the requirement of the lieutenant governor's signature on the document.  The designation and approval shall be in writing and shall be filed in the office of the governor and a copy thereof, certified by the governor, shall be filed with the public archives.  The person so designated shall serve without additional compensation and the lieutenant governor shall be responsible and liable on the lieutenant governor's official bond for all acts done by the person so designated in the performance of the duties on behalf of the lieutenant governor.

(c)  Nothing in this section shall be construed to authorize the person to exercise and discharge the powers and duties of the office of the governor as provided by the first paragraph of Article V, section 4, of the Constitution of the State.  The person shall not be authorized to exercise any powers whenever a successor to the lieutenant governor assumes the duties of the lieutenant governor pursuant to Article V, section 4, of the Constitution.

(d)  In addition to the functions and duties provided by law, the lieutenant governor shall assume administrative responsibility for the office of information practices.

(e)  The governor shall identify and direct other duties as necessary to the lieutenant governor. [L Sp 1959 2d, c 1, §9; am L 1963, c 30, §1; am L 1965, c 96, §10; Supp, §14A-8; HRS §26-1; am L 1981, c 82, §5; gen ch 1985; am L 1987, c 213, §1; am L 1995, c 151, §2; am L Sp 1995, c 27, §§9, 15; am L 1998, c 137, §3; am L 1999, c 141, §3; am L 2000, c 253, §150; am L 2005, c 147, §1]



§26-2 - Order of succession to offices of governor and lieutenant governor.

§26-2  Order of succession to offices of governor and lieutenant governor.  (a)  When the office of lieutenant governor is vacant by reason of the lieutenant governor's becoming governor, or the lieutenant governor's failure to qualify, or the lieutenant governor's removal from office, death, resignation, or otherwise, the powers and duties of the office of lieutenant governor shall devolve upon the president of the senate; or, if there is none or upon the president's failure to resign promptly from all legislative offices held by the president, then upon the speaker of the house of representatives; or if there is none or upon the speaker's failure to resign promptly from all legislative offices held by the speaker, then upon the attorney general, the director of finance, the comptroller, the director of taxation, and the director of human resources development in the order named; provided that any officer upon whom the powers and duties of the office of lieutenant governor devolve may decline the powers and duties without the officer's resignation from the office by virtue of the holding of which the officer qualifies to act as lieutenant governor, in which event the powers and duties will devolve upon the next officer listed in the order of succession.

(b)  When the lieutenant governor is temporarily absent from the State or is temporarily disabled, the powers and duties of the office of the lieutenant governor shall devolve upon the foregoing officers, other than the president of the senate and the speaker of the house, in the order named.

(c)  The powers and duties of any officer acting as lieutenant governor under this section shall include the powers and duties of the office of governor when that office is vacant, or when the governor is absent from the State or is unable to exercise and discharge the powers and duties of the governor's office, in addition to the other powers and duties of the lieutenant governor.

No person other than the elected governor or lieutenant governor shall become governor, provision being made by this section only for an acting governor.

(d)  An officer succeeding to the powers and duties of the lieutenant governor, under subsection (b) of this section, may designate an officer in the office of the lieutenant governor to perform any or all functions other than those pertaining to the office of governor.

(e)  During the period that any officer, under this section is exercising the powers and performing the duties of the office of governor or lieutenant governor by reason of a permanent vacancy therein, and not otherwise, the officer shall receive the compensation and perquisites of the governor or lieutenant governor, as the case may be.

(f)  In a case covered by subsection (a), the taking of the oath of office by an officer, other than a legislative officer required to resign under subsection (a), shall be held to constitute the officer's resignation from the office by virtue of the holding of which the officer qualifies to act as lieutenant governor.

(g)  No officer shall act as governor or lieutenant governor under subsection (a) or (b) of this section, unless the officer is eligible to the office of governor under the constitution.  No officer other than a legislative officer shall act as governor or lieutenant governor under this section unless the officer has been appointed and confirmed prior to the time the powers and duties of the office of governor or of lieutenant governor devolve upon the officer.  No officer shall act as governor or lieutenant governor under this section if the officer is under impeachment at the time the powers and duties of the office of governor or lieutenant governor devolve upon the officer. [L 1965, c 262, §1; Supp, §14A-8.5; HRS §26-2; gen ch 1985; am L 1994, c 56, §21]

Case Notes

Section provides order of succession that applies only after respective officers have properly been elected to public office; it does not relieve prospective candidate from compliance with Hawaii constitution, article V, §2 during the qualification and nomination process.  81 H. 230, 915 P.2d 704.



§26-3 - Position of administrative director created.

§26-3  Position of administrative director created.  The governor shall appoint, and may remove, an administrative director, without regard to chapter 76.  The administrative director shall be experienced in the operations of government.  The administrative director shall assist the governor by gathering and collating information concerning the functioning of the state government, by establishing and maintaining liaison among the several departments, by preparing the agenda for cabinet meetings, by administering management improvement programs, and in such other manner as the governor may direct.

The administrative director shall be a member of the state employees' retirement system and shall be included under the operations of the federal social security program or any other state or federal employee benefit program generally applicable to officers and employees of the State. [L 1959, c 273, §§1, 2; am L 1962, c 28, §24; am L 1965, c 223, §8(a); Supp, §14A-7; HRS §26-3; gen ch 1985; am L 2000, c 253, §150]



§26-4 - Structure of government.

§26-4  Structure of government.  Under the supervision of the governor, all executive and administrative offices, departments, and instrumentalities of the state government and their respective functions, powers, and duties shall be allocated among and within the following principal departments that are hereby established:

(1)  Department of human resources development (Section 26-5)

(2)  Department of accounting and general services (Section 26-6)

(3)  Department of the attorney general (Section 26-7)

(4)  Department of budget and finance (Section 26-8)

(5)  Department of commerce and consumer affairs (Section 26-9)

(6)  Department of taxation (Section 26-10)

(7)  University of Hawaii  (Section 26-11)

(8)  Department of education (Section 26-12)

(9)  Department of health (Section 26-13)

(10)  Department of human services (Section 26-14)

(11)  Department of land and natural resources (Section 26-15)

(12)  Department of agriculture (Section 26-16)

(13)  Department of Hawaiian home lands (Section 26-17)

(14)  Department of business, economic development, and tourism (Section 26-18)

(15)  Department of transportation (Section 26-19)

(16)  Department of labor and industrial relations (Section 26-20)

(17)  Department of defense (Section 26-21)

(18)  Department of public safety (Section 26-14.6). [L Sp 1959 2d, c 1, §3; am L 1961, c 132, §1(a); am L 1963, c 2, §1 and c 114, §§2, 4; Supp, §14A-1; HRS §26-4; am L 1970, c 105, §4; am L 1982, c 204, §8; am L 1987, c 336, §3(1), c 338, §1(2), and c 339, §2(1); am L 1989, c 211, §§3, 4; am L 1990, c 293, §8; am L 1991, c 293, §§1, 5; am L 1994, c 56, §1]

Cross References

Hawaii health authority, see chapter 322H.

Attorney General Opinions

The office of the governor is a constitutional office established by §1 of article V of the state constitution and is not a principal department of the state executive branch listed in this section; thus, any agency that is not temporary and for special purposes cannot be validly placed within the office of the governor.  Att. Gen Op. 96-1.

Case Notes

Administrative agency is not a "person" under Civil Rights Act, 42 USCA §1983.  396 F. Supp. 375.

Presumption of constitutionality applies to policies set by state agencies.  56 H. 601, 546 P.2d 1005.



§26-5 - Department of human resources development.

§26-5  Department of human resources development.  (a)  The department of human resources development shall be headed by a single executive to be known as the director of human resources development.

(b)  The department shall administer the state human resources program, including human resources development and training, and central human resources services such as recruitment, examination, classification, pay administration, and payment of any claims as required under chapter 386.

(c)  There shall be within the department of human resources development a board to be known as the merit appeals board which shall sit as an appellate body on matters set forth in section 76-14.  The board shall consist of three members.  All members shall have knowledge of public employment laws and prior experience with public employment; provided that at least one member's experience was with an employee organization as a member or an employee of that organization and at least one member's experience was with management.  The governor shall consider the names of qualified individuals submitted by employee organizations or management before appointing the members of the board.  The chairperson of the board shall be designated as specified in the rules of the board.

(d)  The provisions of section 26-34 shall not apply and the board members shall be appointed by the governor for four-year terms and may be re-appointed without limitation; provided that the initial appointments shall be for staggered terms, as determined by the governor.  The governor shall fill any vacancy by appointing a new member for a four-year term.  The governor may remove for cause any member after due notice and public hearing.

(e)  Nothing in this section shall be construed as in any manner affecting the civil service laws applicable to the several counties, the judiciary, or the Hawaii health systems corporation or its regional system boards, which shall remain the same as if this chapter had not been enacted.

(f)  There is established in the state treasury the human resources development special fund, to be administered by the department of human resources development, which shall consist of: all revenues received by the department as a result of entrepreneurial efforts in securing new sources of funds not provided for in the department's budget for services rendered by the department, all revenues received by the department from the charging of participant fees for in-service training that are in addition to general fund appropriations in the department's budget for developing and operating in-service training programs, appropriations made by the legislature to the fund, and moneys directed to the department from any other source, including gifts, grants, and awards.

Moneys in the human resources development special fund shall be used for the following purposes:

(1)  Supporting the department's entrepreneurial initiatives, training activities, and programs;

(2)  Administrative costs of the department's entrepreneurial initiatives, training activities, and programs; and

(3)  Any other purpose deemed necessary by the director for the purpose of facilitating the department's entrepreneurial initiatives, training activities, and programs.

(g)  The department of human resources development shall submit, no later than twenty days prior to the convening of each regular session [of the legislature] beginning with the regular session of 2007, a report of the number of exempt positions that were converted to civil service positions during the previous twelve months.  The report shall include but not be limited to:

(1)  When the position was established;

(2)  The purpose of the position;

(3)  Rationale for the conversion; and

(4)  How many exempt positions remain in each state department after the conversions. [L Sp 1959 2d, c 1, §11; am L 1965, c 206, §1; Supp, §14A-10; HRS §26-5; am L 1969, c 41, §1; gen ch 1985; am L 1994, c 56, §2; am L 2000, c 253, §2; am L 2001, c 123, §9; am L 2006, c 300, §21; am L 2007, c 290, §3]

Revision Note

Subsection (g) is codified to this section pursuant to §23G-15.

Cross References

Commission on salaries, see §26-56.



§26-6 - Department of accounting and general services.

§26-6  Department of accounting and general services.  (a)  The department of accounting and general services shall be headed by a single executive to be known as the comptroller.

(b)  The department shall:

(1)  Preaudit and conduct after-the-fact audits of the financial accounts of all state departments to determine the legality of expenditures and the accuracy of accounts;

(2)  Report to the governor and to each regular session of the legislature as to the finances of each department of the State;

(3)  Administer the state risk management program;

(4)  Establish and manage motor pools;

(5)  Manage the preservation and disposal of all records of the State;

(6)  Undertake the program of centralized engineering and office leasing services, including operation and maintenance of public buildings, for departments of the State;

(7)  Undertake the functions of the state surveyor;

(8)  Establish accounting and internal control systems;

(9)  Provide centralized computer information management and processing services, coordination in the use of all information processing equipment, software, facilities, and services in the executive branch of the State, and consultation and support services in the use of information processing and management technologies to improve the efficiency, effectiveness, and productivity of state government programs; and

(10)  Establish, coordinate, and manage a program to provide a means for public access to public information and develop and operate an information network in conjunction with its overall plans for establishing a communication backbone for state government.

(c)  The state communication system shall be established to:

(1)  Facilitate implementation of the State's distributed information processing and information resource management plans;

(2)  Improve data, voice, and video communications in state government;

(3)  Provide a means for connectivity among the state, university, and county computer systems; and

(4)  Provide a long-term means for public access to public information.

(d)  The department may adopt rules as may be necessary or desirable for the operation and maintenance of public buildings, and for the operation and implementation of a program to provide a means for public access to the State's information network system and public information.  The rules shall be adopted pursuant to chapter 91.

(e)  The King Kamehameha celebration commission shall be placed within the department of accounting and general services for administrative purposes.  The functions, duties, and powers, subject to the administrative control of the comptroller, and the composition of the commission shall be as heretofore provided by law.

(f)  The functions and authority heretofore exercised by the comptroller, board of commissioners of public archives, the archivist, the disposal committee, and the insurance management, surplus property management, and central purchasing functions of the bureau of the budget and the nonhighway functions of the department of public works as heretofore constituted are transferred to the department of accounting and general services established by this chapter. [L Sp 1959 2d, c 1, §12; am L 1963, c 77, §2; Supp, §14A-11; HRS §26-6; am L 1970, c 19, §1; am L 1981, c 82, §6; am L 1994, c 45, §1 and c 186, §2; am L 1995, c 126, §1; am L 2005, c 22, §1]

Cross References

Access Hawaii committee (management of State's internet portal), see chapter 27G.



§26-7 - Department of the attorney general.

§26-7  Department of the attorney general.  The department of the attorney general shall be headed by a single executive to be known as the attorney general.

The department shall administer and render state legal services, including furnishing of written legal opinions to the governor, legislature, and such state departments and officers as the governor may direct; represent the State in all civil actions in which the State is a party; approve as to legality and form all documents relating to the acquisition of any land or interest in lands by the State; and, unless otherwise provided by law, prosecute cases involving violations of state laws and cases involving agreements, uniform laws, or other matters which are enforceable in the courts of the State.  The attorney general shall be charged with such other duties and have such authority as heretofore provided by common law or statute.

There shall be within the department of the attorney general a commission to be known as the commission to promote uniform legislation which shall sit in an advisory capacity to the attorney general and to the legislature on matters relating to the promotion of uniform legislation.  The composition of the commission shall be as heretofore provided for the commission to promote uniform legislation existing immediately prior to November 25, 1959.  The members of the commission shall be nominated, and by and with the advice and consent of the senate, appointed by the governor for terms of four years each, provided that each member shall hold office until the member's successor is appointed and qualified; and provided also that the provisions of section 26-34, limiting the appointment of members of boards and commissions to two terms and the duration of membership to not more than eight consecutive years shall not be applicable.

The functions and authority heretofore exercised by the attorney general, high sheriff, and the commission to promote uniform legislation as heretofore constituted are transferred to the department of the attorney general established by this chapter. [L Sp 1959 2d, c 1, §13; am L 1965, c 127, §1; Supp, §14A-12; HRS §26-7; am L 1969, c 123, §1 and c 175, §12; am L 1975, c 20, §1; gen ch 1985; am L 1989, c 211, §10; am L 1990, c 281, §11]

Case Notes

Compromise agreement resolving legal claim against board of land and natural resources was not binding on State without attorney general's approval.  57 H. 259, 554 P.2d 761.

Attorney general may represent a state employee in a civil action while prosecuting the same employee in a criminal matter.  71 H. 598, 801 P.2d 548.

Without express authorization of employees' retirement system board, attorney general lacked power to file appeal on board's behalf from circuit court's final order; where attorney general perceived conflict of interest with board, attorney general was ethically obligated to recommend retention of other counsel to represent board and take other appropriate action.  87 H. 152, 952 P.2d 1215.



§26-8 - Department of budget and finance.

§26-8  Department of budget and finance.  (a)  The department of budget and finance shall be headed by a single executive to be known as the director of finance.

(b)  The department shall:

(1)  Undertake the preparation and execution of the executive budget of the state government;

(2)  Conduct a systematic and continuous review of the finances, organization, and methods of each department of the State to assist each department in achieving the most effective expenditure of all public funds and to determine that such expenditures are in accordance with the budget laws and controls in force;

(3)  Have custody of state funds and be responsible for the safekeeping, management, investment, and disbursement thereof; and

(4)  Administer state debts.

(c)  The functions and authority heretofore exercised by the bureau of the budget (except for insurance management, surplus property management, and central purchasing transferred to the department of accounting and general services) and the funds custody, cash management, debt management, and administering of veterans loan functions of the treasurer as heretofore constituted are transferred to the department of budget and finance established by this chapter.

(d)  The employees retirement system as constituted by chapter 88 is placed within the department of budget and finance for administrative purposes.  The functions, duties, and powers, subject to the administrative control of the director of finance, and the composition of the board of trustees of the employees retirement system shall be as heretofore provided by law.

The public utilities commission is placed within the department of budget and finance for administrative purposes only. [L Sp 1959 2d, c 1, §14; am L 1963, c 114, §2; Supp, §14A-13; HRS §26-8; am L 1971, c 107, §4; am L 1976, c 165, §7; am L Sp 1988, c 1, §4; am L 1989, c 26, §1; am L 1992, c 308, §3; am L 1995, c 126, §2; am L 1997, c 350, §3]

Case Notes

Budget expenditures of the department of education, discussed.  70 H. 253, 768 P.2d 1279.



§26-9 - Department of commerce and consumer affairs.

§26-9  Department of commerce and consumer affairs.  (a)  The department of commerce and consumer affairs shall be headed by a single executive to be known as the director of commerce and consumer affairs.

(b)  The department shall protect the interests of consumers, depositors, and investors throughout the State.  It shall set standards and enforce all laws and rules governing the licensing and operation of, and register and supervise the conduct of, trades, businesses, and professions, including banks, insurance companies, brokerage firms, and other financial institutions.

(c)  The board of acupuncture, board of public accountancy, board of barbering and cosmetology, boxing commission, board of chiropractic examiners, contractors license board, board of dental examiners, board of electricians and plumbers, elevator mechanics licensing board, board of professional engineers, architects, surveyors, and landscape architects, board of massage therapy, Hawaii medical board, motor vehicle industry licensing board, motor vehicle repair industry board, board of naturopathic medicine, board of nursing, board of examiners in optometry, pest control board, board of pharmacy, board of physical therapy, board of psychology, board of private detectives and guards, real estate commission, board of veterinary examiners, board of speech pathology and audiology, and any board, commission, program, or entity created pursuant to or specified by statute in furtherance of the purpose of this section including but not limited to section 26H-4, or chapters 484, 514A, 514B, and 514E shall be placed within the department of commerce and consumer affairs for administrative purposes.

(d)  Except as otherwise provided by this chapter, the functions, duties, and powers, subject to the administrative control of the director of commerce and consumer affairs, and the composition of each board and commission shall be as provided by law.

(e)  Notwithstanding any provision to the contrary, the employment, appointment, promotion, transfer, demotion, discharge, and job descriptions of all officers and employees under the administrative control of this department shall be determined by the director of commerce and consumer affairs subject only to applicable personnel laws.

(f)  The director of commerce and consumer affairs may appoint a hearings officer or officers not subject to chapter 76 to hear and decide any case or controversy regarding licenses and the application and enforcement of rules involving any of the boards, commissions, or regulatory programs within the department of commerce and consumer affairs.  The hearings officer or officers shall have power to issue subpoenas, administer oaths, hear testimony, find facts, and make conclusions of law and a recommended decision; provided that the conclusions and decisions shall be subject to review and redetermination by the officer, board, or commission which would have heard the case in the first instance in the absence of a hearings officer.  The review shall be conducted in accordance with chapter 91.

(g)  The director of commerce and consumer affairs may appoint an information officer not subject to chapter 76 who shall ensure the prompt and efficient handling of consumer inquiries and the development of a strong consumer education program.

(h)  The director may appoint a complaints and enforcement officer not subject to chapter 76 who shall facilitate the receipt, arbitration, investigation, prosecution, and hearing of complaints regarding any person who furnishes commodities, services, or real estate for which a license, registration, or certificate is required from the department or any board, commission, or regulatory program thereunder.  In representing the State in bringing any action to enjoin unlicensed, unregistered, or uncertified activities, the department of commerce and consumer affairs' attorneys shall be empowered to exercise all authority granted to the attorney general and to the director of the office of consumer protection under sections 487-12, 487-14, 480-3.1, 480-15, 480-15.1, 480-20(c), and 480-22, as these sections now exist and as they subsequently may be amended.  The attorneys also shall be empowered to exercise all authority granted to the attorney general and to the responsible attorneys of the various counties under section 92F-13 in all cases involving documents and records within the custody or control of the regulated industries complaints office.

(i)  The functions and authority previously exercised by the treasurer (except funds custody, cash management, debt management, and administering of veterans loans transferred to the department of budget and finance) as constituted are transferred to the department of commerce and consumer affairs established by this chapter.

(j)  In the course of an investigation of matters affecting the interest of consumers, depositors, or investors, or of any other matter within the jurisdiction of the department, the director shall have the power to subpoena witnesses, examine witnesses under oath, and require the production of books, papers, documents, or objects that the director deems relevant or material to the inquiry.  Upon application by the director, obedience to the subpoena may be enforced by the circuit court in the county in which the person subpoenaed resides or is found in the same manner as a subpoena issued by the clerk of a circuit court.

The director shall appoint and commission one or more investigators as the exigencies of the public service may require.  Persons appointed and commissioned under this section may serve subpoenas and serve process and orders pursuant to section 634-21.  Nothing in this subsection shall be construed to entitle persons appointed and commissioned by the director to retirement benefits applicable to police officers under chapter 88.

(k)  The director may adopt, amend, or repeal rules pursuant to chapter 91 to effectuate the purposes of all laws within the jurisdiction of the department of commerce and consumer affairs.  The director's authority to adopt rules shall not modify, impair, or otherwise affect the power of boards and commissions placed within the department of commerce and consumer affairs for administrative purposes from adopting, amending, or repealing rules, except as provided for in subsection (l).

(l)  Any law to the contrary notwithstanding, the director of commerce and consumer affairs may:

(1)  Establish, increase, decrease, or repeal fees relating to any aspect of the registration, certification, licensure, or any other administrative process for all laws within the jurisdiction of the department.  Amendments to fee assessments shall be made pursuant to chapter 91;

(2)  Assess fees for copies in any form of media of the computerized records of the business registration division or for electronic access to the computerized information on a one-time or on-going basis.  The fees charged for the copies or access may include billing service fees, network usage fees, and computer consultant fees.  In adopting these fees, the director shall take into account the intent to make the division self-supporting.  To this end, the fees may reflect the commercial value of the service or information provided.  In the case of requests for records by a nonprofit organization, the director may reduce or waive the fees.  This paragraph shall control in any instance where there is a conflict between this paragraph and any other statute; and

(3)  Assess fees for copies of consumer and business educational publications prepared or issued by the department.  Fees collected under this paragraph shall be deposited into the compliance resolution fund under subsection (o).  In the case of requests for copies by a nonprofit organization, the director may reduce or waive the fees.  For purposes of this paragraph, "consumer and business educational publications" does not include copies of statutes or administrative rules.

The fees collected by the professional and vocational licensing division and the business registration division shall be deposited into the compliance resolution fund under subsection (o).

The director may appoint program specialists, not subject to chapter 76, to assist with the activities of the professional and vocational licensing division.

(m)  Notwithstanding section 92-17 or any other law to the contrary, all boards, commissions, and regulatory programs placed within the department of commerce and consumer affairs for administrative purposes shall delegate their authority to receive, arbitrate, investigate, and prosecute complaints to the department.

(n)  Each board and commission, as well as the director, by written order, may delegate to the executive secretary or other personnel of the department any of its powers or duties as it deems reasonable and proper for the administration of the licensing laws that are within the jurisdiction of the department of commerce and consumer affairs.  The delegated powers and duties may be exercised by the executive secretary or other personnel of the department in the name of the board, commission, or the director.  However, neither a board, a commission, nor the director shall delegate the authority to adopt, amend, or repeal rules or take final disciplinary action against a licensee.

(o)  Every person licensed under any chapter within the jurisdiction of the department of commerce and consumer affairs and every person licensed subject to chapter 485A or registered under chapter 467B shall pay upon issuance of a license, permit, certificate, or registration a fee and a subsequent annual fee to be determined by the director and adjusted from time to time to ensure that the proceeds, together with all other fines, income, and penalties collected under this section, do not surpass the annual operating costs of conducting compliance resolution activities required under this section.  The fees may be collected biennially or pursuant to rules adopted under chapter 91, and shall be deposited into the special fund established under this subsection.  Every filing pursuant to chapter 514E or section 485A-202(a)(26) shall be assessed, upon initial filing and at each renewal period in which a renewal is required, a fee that shall be prescribed by rules adopted under chapter 91, and that shall be deposited into the special fund established under this subsection.  Any unpaid fee shall be paid by the licensed person, upon application for renewal, restoration, reactivation, or reinstatement of a license, and by the person responsible for the renewal, restoration, reactivation, or reinstatement of a license, upon the application for renewal, restoration, reactivation, or reinstatement of the license.  If the fees are not paid, the director may deny renewal, restoration, reactivation, or reinstatement of the license.  The director may establish, increase, decrease, or repeal the fees when necessary pursuant to rules adopted under chapter 91.  The director may also increase or decrease the fees pursuant to section 92-28.

There is created in the state treasury a special fund to be known as the compliance resolution fund to be expended by the director's designated representatives as provided by this subsection.  Notwithstanding any law to the contrary, all revenues, fees, and fines collected by the department shall be deposited into the compliance resolution fund.  Unencumbered balances existing on June 30, 1999, in the cable television fund under chapter 440G, the division of consumer advocacy fund under chapter 269, the financial institution examiners' revolving fund, section 412:2-109, the special handling fund, section 414-13, and unencumbered balances existing on June 30, 2002, in the insurance regulation fund, section 431:2-215, shall be deposited into the compliance resolution fund.  This provision shall not apply to the drivers education fund underwriters fee, sections 431:10C-115 and 431:10G-107, insurance premium taxes and revenues, revenues of the workers' compensation special compensation fund, section 386-151, the captive insurance administrative fund, section 431:19-101.8, the insurance commissioner's education and training fund, section 431:2-214, the medical malpractice patients' compensation fund as administered under section 5 of Act 232, Session Laws of Hawaii 1984, and fees collected for deposit in the office of consumer protection restitution fund, section 487-14, the real estate appraisers fund, section 466K-1, the real estate recovery fund, section 467-16, the real estate education fund, section 467-19, the contractors recovery fund, section 444-26, the contractors education fund, section 444-29, and the condominium education trust fund, section 514B-71.  Any law to the contrary notwithstanding, the director may use the moneys in the fund to employ, without regard to chapter 76, hearings officers and attorneys.  All other employees may be employed in accordance with chapter 76.  Any law to the contrary notwithstanding, the moneys in the fund shall be used to fund the operations of the department.  The moneys in the fund may be used to train personnel as the director deems necessary and for any other activity related to compliance resolution.

As used in this subsection, unless otherwise required by the context, "compliance resolution" means a determination of whether:

(1)  Any licensee or applicant under any chapter subject to the jurisdiction of the department of commerce and consumer affairs has complied with that chapter;

(2)  Any person subject to chapter 485A has complied with that chapter;

(3)  Any person submitting any filing required by chapter 514E or section 485A-202(a)(26) has complied with chapter 514E or section 485A-202(a)(26);

(4)  Any person has complied with the prohibitions against unfair and deceptive acts or practices in trade or commerce; or

(5)  Any person subject to chapter 467B has complied with that chapter;

and includes work involved in or supporting the above functions, licensing, or registration of individuals or companies regulated by the department, consumer protection, and other activities of the department.

The director shall prepare and submit an annual report to the governor and the legislature on the use of the compliance resolution fund.  The report shall describe expenditures made from the fund including non-payroll operating expenses.

(p)  Any law to the contrary notwithstanding, the department of commerce and consumer affairs, or any board or commission placed within it for administrative purposes, may contract with professional testing services to prepare, administer, and grade examinations and tests for license applicants.  For these purposes, the department may require applicants to pay the examination fee directly to the testing agency.

(q)  Any law to the contrary notwithstanding, when any type of bond or insurance required to be maintained by any licensee under a regulatory program of the department of commerce and consumer affairs, or of any board or commission assigned to the department of commerce and consumer affairs, cannot reasonably be secured, the department, board, or commission may provide by rule for alternative forms of security to the consumer so long as that alternate security is no less than that provided by the type of bond or insurance initially required.

(r)  Notwithstanding any other law to the contrary, the department of commerce and consumer affairs, or any board or commission placed within it for administrative purposes, may change any license renewal date by rules adopted in accordance with chapter 91.

(s)  The director of commerce and consumer affairs may establish advisory committees, the members of which shall serve as consultants to the boards and to the director in their review of licensees referred for possible disciplinary action and as experts to the department for investigations and professional vocational licensing matters.  Each advisory committee shall be appointed by the director from a list of licensees submitted annually by the board or by referral from the regulated industry for which an advisory committee is appointed.  Each member of the committee shall serve until a new committee is established or until the particular case for which the member was designated a consultant or expert has been concluded.

All members of the advisory committee shall serve voluntarily and without compensation, but shall be paid reasonable allowances for travel and expenses that may be incurred as a result of performance of their duties on the committee.  The costs shall be paid by the department.

Any member of the advisory committee shall be immune from civil liability for any act done in connection with this subsection. [L Sp 1959 2d, c 1, pt of §15; am L 1963, c 21, §1, c 111, §2, c 114, §4, and c 136, §1; Supp, §14A-14; HRS §26-9; am L 1970, c 63, §2; am L 1976, c 18, §1 and c 165, §8; am L 1980, c 92, §1; am L 1981, c 75, §1, c 82, §7, and c 136, §1; am L 1982, c 60, §1, c 203, §1, and c 204, §1; am L 1983, c 54, §1, c 124, §2, c 153, §5, and c 224, §2; am L 1984, c 45, §2, c 97, §1, and c 213, §7; am L 1985, c 58, §1, c 68, §1, c 115, §1, and c 276, §2; am L 1986, c 140, §1; am L 1988, c 101, §2, c 126, §1, and c 141, §4; am L 1989, c 211, §10; am L 1990, c 166, §3, c 281, §11, and c 285, §3; am L 1991, c 47, §1; am L 1993, c 173, §1, c 280, §24, and c 322, §1; am L 1994, c 279, §2; am L 1995, c 198, §2; am L 1997, c 87, §1, c 88, §1, c 223, §1, c 225, §1, c 231, §1, c 235, §1, and c 301, §2; am L 1999, c 129, §1 and c 248, §2; am L 2000, c 253, §150; am L 2002, c 16, §2, c 39, §1, and c 40, §1; am L 2004, c 116, §1 and c 164, §§4, 5; am L 2005, c 22, §2; am L 2006, c 229, §2 and c 300, §3; am L 2008, c 9, §3 and c 28, §3; am L 2009, c 77, §1 and c 129, §2; am L Sp 2009, c 22, §11(1)]

Cross References

Uniform professional and vocational licensing act, see chapter 436B.

Case Notes

Director of regulatory agencies as protector of consumer's interest is party to proceeding before PUC.  54 H. 663, 513 P.2d 1376.



§26-10 - Department of taxation.

§26-10  Department of taxation.  (a)  The department of taxation shall be headed by a single executive to be known as the director of taxation.

(b)  The department shall administer and enforce the tax revenue laws of the State and collect all taxes and other payments payable thereunder.

(c)  The director of taxation shall visit low-income communities to assist taxpayers in the preparation of tax filings.  The qualification of and the visitation to specific low-income communities shall be at the discretion of the director; provided that the visitation shall be on an annual basis and statewide.

(d)  There shall be within the department of taxation a board of review for each taxation district and a tax appeal court.  The composition of each board of review and the tax appeal court and its respective functions, duties, and powers shall be as heretofore provided by law for the boards of review and tax appeal court existing immediately prior to November 25, 1959.

(e)  The functions and authority heretofore exercised by the office of tax commissioner as heretofore constituted are transferred to the department of taxation established by this chapter. [L Sp 1959 2d, c 1, §16; Supp, §14A-15; am L 1967, c 37, §1(1); HRS §26-10; am L 2008, c 202, §3]

Case Notes

Where regulatory fees assessed against insurers by the insurance commissioner, an officer of the executive branch, for payment into the insurance regulation fund under §431:2-215 were transferred by the legislature via transfer bills from the insurance division into the general fund, and the regulatory fees  became available for general purposes as if derived from general tax revenues, the transfers violated the separation of powers doctrine under the Hawaii constitution, article VIII, §3, and subsection (b).  120 H. 51, 201 P.3d 564.



§26-11 - University of Hawaii.

§26-11  University of Hawaii.  (a)  The University of Hawaii shall be headed by an executive board to be known as the board of regents.

The board shall consist of fifteen members.  At least one member shall be a University of Hawaii student at the time of the initial appointment.  This member may be reappointed for one additional term even though the member may no longer be a student at the time of reappointment.  The governor shall reduce the terms of those initially appointed to each seat on the board of regents to provide, as far as practicable, for the expiration of three terms each year; provided that the term of the student member shall not be reduced.

At least twelve members, except for the student member, shall represent and reside in the specified geographic areas as follows:

(1)  Two members from the county of Hawaii;

(2)  Two members from the county of Maui;

(3)  One member from the county of Kauai; and

(4)  Seven members from the city and county of Honolulu.

The board shall have the power, in accordance with the Hawaii constitution and with law, to formulate policy and to exercise control over the university through its executive officer, the president of the university.  The board shall have exclusive jurisdiction over the internal organization and management of the university.

(b)  The board of regents shall appoint and may remove an executive officer to be known as the president of the University of Hawaii.

The University of Hawaii as heretofore constituted as a body corporate is continued as the University of Hawaii established by this chapter. [L Sp 1959 2d, c 1, §17; am imp HB 253 (1964) and election Nov 3, 1964; Supp, §14A-16; HRS §26-11; am L 1971, c 143, §1; am L 1979, c 86, §3; am L 1996, c 266, §1; am L 1997, c 342, §1; am L 2007, c 56, §3; am L Sp 2008, c 9, §2]

Attorney General Opinions

The university is a constitutionally independent corporation and not an administrative or executive agency; the president need not satisfy the three-year residence requirement.  Att. Gen. Op. 61-84.

Cited regarding regents' authority to delegate limited investment authority to external investment managers.  Att. Gen. Op. 78-1.



§26-12 - Department of education.

§26-12  Department of education.  The department of education shall be headed by an executive board to be known as the board of education.

Under policies established by the board, the superintendent shall administer programs of education and public instruction throughout the State, including education at the preschool, primary, and secondary school levels, adult education, school library services, health education and instruction (not including dental health treatment transferred to the department of health), and such other programs as may be established by law.  The state librarian, under policies established by the board of education, shall be responsible for the administration of programs relating to public library services and transcribing services for the blind.

The functions and authority heretofore exercised by the department of education (except dental health treatment transferred to the department of health), library of Hawaii, Hawaii county library, Maui county library, and the transcribing services program of the bureau of sight conservation and work with the blind, as heretofore constituted are transferred to the public library system established by this chapter.

The management contract between the board of supervisors of the county of Kauai and the Kauai public library association shall be terminated at the earliest time after November 25, 1959, permissible under the terms of the contract and the provisions of this paragraph shall constitute notice of termination, and the functions and authority heretofore exercised by the Kauai county library as heretofore constituted and the Kauai public library association over the public libraries in the county of Kauai shall thereupon be transferred to the public library system established by this chapter.

The management contracts between the trustees of the library of Hawaii and the Friends of the Library of Hawaii, and between the library of Hawaii and the Hilo library and reading room association, shall be terminated at the earliest time after November 25, 1959, permissible under the terms of the contracts, and the provisions of this paragraph shall constitute notice of termination.

Upon the termination of the contracts, the State or the counties shall not enter into any library management contracts with any private association; provided that in providing library services the board of education may enter into contracts approved by the governor for the use of lands, buildings, equipment, and facilities owned by any private association.

Notwithstanding any law to the contrary, the board of education may establish, specify the membership number and quorum requirements for, appoint members to, and disestablish a commission in each county to be known as the library advisory commission, which shall in each case sit in an advisory capacity to the board of education on matters relating to public library services in their respective county. [L Sp 1959 2d, c 1, §18; am L 1965, c 175, §41(a); Supp, §14A-17; HRS §26-12; am L 1970, c 59, §1; am L 1981, c 150, §1; am L 1997, c 202, §1]

Attorney General Opinions

The three-year residence requirement of Constitution is not applicable to the superintendent of education.  Att. Gen. Op. 66-27.

Case Notes

Duty of supervision of students.  56 H. 337, 536 P.2d 1195.

Budget expenditures of the department of education, discussed.  70 H. 253, 768 P.2d 1279.



§26-13 - Department of health.

§26-13  Department of health.  (a)  The department of health shall be headed by a single executive to be known as the director of health.

There shall be, within the department of health, an advisory board to be known as the board of health, which shall advise the director of health on matters within the jurisdiction of the department of health.  The board of health shall consist of eleven voting members appointed by the governor as provided in section 26-34 and shall include the director of [human services] as an ex officio nonvoting member.  The appointed members shall include at least one resident of each of the major counties including the county of Kalawao.  The appointed members shall serve without compensation but shall be reimbursed for expenses, including travel expenses, necessary for the performance of their duties.

The department shall administer programs designed to protect, preserve, care for, and improve the physical and mental health of the people of the State.  Without limit to the generality of the foregoing, the programs shall include the administration and enforcement of matters and laws of public health of the State, including the state hospital, but excluding assistance and care for the indigent and the medically indigent.

(b)  The functions and authority heretofore exercised by the board of health (excluding assistance and care for the indigent and the medically indigent) and the department of institutions with respect to the state hospital and the dental health treatment function of the department of public instruction as heretofore constituted are transferred to the department of health established by this chapter.

The governor shall define and differentiate dental health treatment from dental health instruction and shall provide for the gradual transfer of any personnel within the definition of dental health treatment to the department of health.  This section shall not be construed to require the transfer from the department of education to the department of health of any dental hygienist having a teacher's certificate and employed by the department of public instruction immediately prior to November 25, 1959. [L Sp 1959 2d, c 1, §19; Supp, §14A-18; HRS §26-13; am L 1974, c 252, §1; am L 1983, c 260, §1; am L 1995, c 189, §§1, 26; am L 1998, c 133, §5]

Cross References

Waimano ridge; approval and authorization for new or expanded uses, see §171-64.5.



§26-14 - Department of human services.

§26-14  Department of human services.  (a)  The department of human services shall be headed by a single executive to be known as the director of human services.

(b)  The department shall administer programs designed to improve the social well-being and productivity of the people of the State.  Without limit to the generality of the foregoing, the department shall concern itself with problems of human behavior, adjustment, and daily living through the administration of programs of family, child and adult welfare, economic assistance, health care assistance, rehabilitation toward self-care and support, public housing, and other related programs provided by law.

(c)  The functions and authority heretofore exercised by the department of public welfare, the bureau of sight conservation and work with the blind (except for the transcription services program transferred to the department of education), the council on veterans' affairs, and any other agency of the state or county governments with respect to the assistance and care of the indigent and medically indigent as heretofore constituted are transferred to the department of human services established by this chapter.

(d)  The Hawaii public housing authority and the Hawaii state commission on the status of women are placed within the department of human services for administrative purposes only. [L Sp 1959 2d, c 1, §20; am L 1961, c 128, §4; am L 1963, c 193, §4; am L 1965, c 175, §41(b); Supp, §14A-19; am L 1967, c 274, §2; HRS §26-14; am L 1969, c 42, §1; am L 1970, c 105, §5; am L 1975, c 79, §1; am L 1976, c 92, §§6, 8; am L 1980, c 10, §1; am L 1983, c 74, §1; gen ch 1985; am L 1987, c 338, §1(3) superseded by c 339, §2(2); am L 1993, c 197, §2; am L 1996, c 186, §1; am L 1997, c 350, §4; am L 2003, c 92, §2; am L 2005, c 147, §2; am L 2007, c 249, §41]

Cross References

State rehabilitation council, see §348-8.

Attorney General Opinions

Qualifications of director construed.  Att. Gen. Op. 62‑18.



§26-14.5 - REPEALED.

§26-14.5  REPEALED.  L 1989, c 211, §11.



§26-14.6 - Department of public safety.

§26-14.6  Department of public safety.  (a)  The department of public safety shall be headed by a single executive to be known as the director of public safety.

(b)  The department of public safety shall be responsible for the formulation and implementation of state policies and objectives for correctional, security, law enforcement, and public safety programs and functions, for the administration and maintenance of all public or private correctional facilities and services, for the service of process, and for the security of state buildings.

(c)  Effective July 1, 1990, the Hawaii paroling authority and the crime victim compensation commission are placed within the department of public safety for administrative purposes only.

(d)  Effective July 1, 1990, the functions and authority heretofore exercised by:

(1)  The department of corrections relating to adult corrections and the intake service centers;

(2)  The judiciary relating to the sheriff's office and judiciary security personnel; and

(3)  The department of the attorney general relating to state law enforcement officers and narcotics enforcement investigators with the narcotics enforcement division,

shall be transferred to the department of public safety.

(e)  Effective July 1, 1990, the functions and authority heretofore exercised by the department of health pursuant to chapters 329 and 329C, with the exception of sections 329-2, 329-3, and 329-4(3) to (8), shall be transferred to the department of public safety.

(f)  Effective July 1, 1990, the functions, authority, and obligations, together with the limitations imposed thereon and the privileges and immunities conferred thereby, exercised by a "sheriff", "sheriffs", a "sheriff's deputy", "sheriff's deputies", a "deputy sheriff", "deputy sheriffs", or a "deputy", under sections 21-8, 47-18, 105-4, 134-51, 183D-11, 187A-14, 231-25, 281-108, 281-111, 286-52, 286-52.5, 321-1, 322-6, 325-9, 353-11, 356D-54, 356D-94, 383-71, 438-5, 445-37, 482E-4, 485A-202, 501-42, 501-171, 501-218, 521-78, 578-4, 584-6, 587-33, 603-29, 604-6.2, 606-14, 607-2, 607-4, 607-8, 633-8, 634-11, 634-12, 634-21, 634-22, 651-33, 651-37, 651-51, 654-2, 655-2, 657-13, 660-16, 666-11, 666-21, 803-23, 803-34, 803-35, 804-14, 804-18, 804-41, 805-1, 806-71, and 832-23 shall be exercised to the same extent by the department of public safety.

(g)  Effective January 1, 1993, the functions and authority heretofore exercised by the attorney general and the department of the attorney general relating to the executive security officers shall be transferred to the department of public safety.

(h)  Effective July 1, 1999, the functions and authority heretofore exercised by the director of public safety and the department of public safety relating to after hours security contracts at department of education facilities, except for the security functions being performed by employees of the public library system as well as the contractual security services for the libraries, shall be transferred to the department of education.

(i)  Effective January 1, 1993, the functions and authority heretofore exercised by the director of health and the department of health relating to uniformed security employees and security contracts at various state hospitals throughout the State shall be transferred to the department of public safety.  Effective July 1, 2005, the functions, authority, and employee positions of the department of public safety relating to uniformed security employees and security contracts at health facilities that are under the operation, management, and control of the Hawaii health systems corporation shall be transferred to the Hawaii health systems corporation.

(j)  Effective January 1, 1993, the functions and authority heretofore exercised by the director of human services and the department of human services relating to contractual security guard services shall be transferred to the department of public safety.

(k)  Effective July 1, 1994, the functions and authority heretofore exercised by the adjutant general relating to security for national guard and state civil defense facilities in the Diamond Head complex, for after work hours, shall be transferred to the department of public safety.

(l)  Effective July 1, 2002, the functions and authority heretofore exercised by the director of public safety and the department of public safety relating to after hours security contracts at department of education facilities, including all security functions being performed by employees of the public library system, as well as the contractual security services for the libraries, shall be transferred to the department of education and the public library system as appropriate. [L 1989, c 211, §2; am L 1990, c 281, §2; am L 1991, c 114, §1; am L 1992, c 146, §3; am L 1993, c 6, §4; am L 1994, c 154, §2; am L 1995, c 58, §1; am L 1996, c 128, §2; am L 1998, c 11, §1, c 227, §3, and c 240, §6; am L 1999, c 134, §1; am L 2002, c 44, §2; am L 2004, c 44, §§26, 33; am L 2005, c 61, §2; am L 2006, c 229, §3; am L 2007, c 249, §§3, 4]



§26-15 - Department of land and natural resources.

§26-15  Department of land and natural resources.  (a)  The department of land and natural resources shall be headed by an executive board to be known as the board of land and natural resources, except for matters relating to the state water code where the commission on water resource management shall have exclusive jurisdiction and final authority.

The board shall consist of seven members, one from each land district and three at large.  The appointment, tenure, and removal of the members and the filling of vacancies on the board shall be as provided in section 26-34.  At least one member of the board shall have a background in conservation and natural resources, as provided in section 171-4.

The governor shall appoint the chairperson of the board from among the members thereof.

The board may delegate to the chairperson such duties, powers, and authority, or so much thereof, as may be lawful or proper for the performance of the functions vested in the board.

The chairperson of the board shall serve in a full-time capacity.  The chairperson, in that capacity, shall perform those duties, and exercise those powers and authority, or so much thereof, as may be delegated by the board.

(b)  The department shall manage and administer the public lands of the State and minerals thereon and all water and coastal areas of the State except the commercial harbor areas of the State, including the soil conservation function, the forests and forest reserves, aquatic life, wildlife resources, state parks, including historic sites, and all activities thereon and therein including, but not limited to, boating, ocean recreation, and coastal areas programs.

(c)  The functions and authority heretofore exercised by the commissioner and board of public lands (including the hydrography division and the bureau of conveyances), the Hawaii water authority, the commission on ground water resources, the Hawaii land development authority, the soil conservation committee, and the commission on historical sites and the function of managing the state parks and the function of promoting the conservation, development and utilization of forests, including the regulatory powers over the forest reserve, aquatic life and wildlife resources of the State heretofore exercised by the board of commissioners of agriculture and forestry as heretofore constituted are transferred to the department of land and natural resources established by this chapter. [L Sp 1959 2d, c 1, §21; am L 1961, c 132, §1(b) to (e); am L 1963, c 10, §1; am L 1965, c 223, §8(b); Supp, §14A-20; am L 1967, c 145, §1; HRS §26-15; am L 1983, c 15, §1; am L 1987, c 45, §3; am L 1991, c 272, §3; am L 1999, c 6, §1; am L 2002, c 16, §3; am L 2005, c 9, §1]



§26-16 - Department of agriculture.

§26-16  Department of agriculture.  (a)  The department of agriculture shall be headed by an executive board to be known as the board of agriculture.

The board shall consist of ten members:

(1)  One who shall be a resident of the county of Hawaii;

(2)  One who shall be a resident of the county of Maui;

(3)  One who shall be a resident of the county of Kauai;

(4)  Four at large;

(5)  The chairperson of the board of land and natural resources, who shall serve as an ex officio voting member;

(6)  The director of business, economic development, and tourism, who shall serve as an ex officio voting member; and

(7)  The dean of the University of Hawaii college of tropical agriculture and human resources, who shall serve as an ex officio voting member.

The majority of the members of the board shall be from the agricultural community or the agricultural support sector.  The appointment, tenure, and removal of the members and the filling of vacancies on the board shall be as provided in section 26-34.  The governor shall appoint a chairperson of the board from the members.

(b)  The board may delegate to the chairperson such duties, powers, and authority, or so much thereof, as may be lawful or proper for the performance of the functions vested in the board.

The chairperson of the board shall serve in a full-time capacity.  The chairperson shall, in that capacity:

(1)  Perform such duties and exercise such powers and authority, or so much thereof, as may be delegated to the chairperson by the board; and

(2)  Identify problems related to agriculture and the appropriate state agencies and departments needed to solve the problem.  With the approval of the governor, the designated agencies shall provide any necessary assistance to the chairperson until the problem is resolved.

(c)  The department shall:

(1)  Promote the conservation, development, and utilization of agricultural resources in the State;

(2)  Assist the farmers of the State and any others engaged in agriculture by research projects, dissemination of information, crop and livestock reporting service, market news service, and any other means of improving the well-being of those engaged in agriculture and increasing the productivity of the lands;

(3)  Administer the programs of the State relating to animal husbandry, entomology, farm credit, development and promotion of agricultural products and markets, and the establishment and enforcement of the rules on the grading and labeling of agricultural products; and

(4)  Administer the aquaculture program under section 141-2.5.

(d)  The functions and authority heretofore exercised by the board of commissioners of agriculture and forestry (except the management of state parks and the conservation, development, and utilization of forest resources, including regulatory powers over the forest reserve provided in Act 234, section 2, Session Laws of Hawaii 1957, and of fish and game resources transferred to the department of land and natural resources), by the farm loan board as heretofore constituted, and by the University of Hawaii with respect to the crop and livestock reporting service and market news service, are transferred to the department of agriculture established by this chapter. [L Sp 1959 2d, c 1, §22; am L 1961, c 132, §1(f); am L 1963, c 206, §1; am L 1965, c 214, §1 and c 223, §8(c); Supp, §14A-21; am L 1967, c 145, §2; HRS §26-16; am L 1969, c 4, §1; am L 1973, c 15, §1; am L 1982, c 147, §1; am L 1983, c 12, §1 and c 141, §1; am L 1991, c 135, §1; am L 1995, c 69, §1; am L 1996, c 166, §2; am L 1998, c 176, §4]



§26-17 - Department of Hawaiian home lands.

§26-17  Department of Hawaiian home lands.  The department of Hawaiian home lands shall be headed by an executive board to be known as the Hawaiian homes commission.

The commission shall be composed of nine members.  The appointment, tenure, and removal of the members and the filling of vacancies on the commission shall be in accordance with section 26-34 and section 202(a) of the Hawaiian Homes Commission Act of 1920, as amended.  The governor shall appoint the chairperson of the commission from among the members thereof.

The commission may delegate to the chairperson such duties, powers, and authority, or so much thereof as may be lawful or proper, for the performance of the functions vested in the commission.

The chairperson of the board shall serve in a full-time capacity and shall perform such duties, and exercise such powers and authority, or so much thereof as may be delegated to the chairperson by the board.

The department shall administer the Hawaiian Homes Commission Act of 1920 as set forth in the Constitution of the State and by law.

The functions and authority heretofore exercised by the Hawaiian homes commission as heretofore constituted are transferred to the department of Hawaiian home lands established by this chapter. [L Sp 1959 2d, c 1, §24; am L 1963, c 207, §6; am L 1965, c 223, §8(d); Supp, §14A-23; HRS §26-17; am L 1982, c 147, §2 superseded by c 273, §2; gen ch 1985; am L 1989, c 265, §3; gen ch 1993]

Law Journals and Reviews

Native Hawaiian Homestead Water Reservation Rights:  Providing Good Living Conditions for Native Hawaiian Homesteaders.  25 UH L. Rev. 85.



§26-18 - Department of business, economic development, and tourism.

§26-18  Department of business, economic development, and tourism.  (a)  The department of business, economic development, and tourism shall be headed by a single executive to be known as the director of business, economic development, and tourism.

The department shall undertake statewide business and economic development activities, undertake energy development and management, provide economic research and analysis, plan for the use of Hawaii's ocean resources, and encourage the development and promotion of industry and international commerce through programs established by law.

(b)  The following are placed in the department of business, economic development, and tourism for administrative purposes as defined by section 26-35:  Aloha Tower development corporation, Hawaii community development authority, Hawaii housing finance and development corporation, high technology development corporation, land use commission, natural energy laboratory of Hawaii authority, and any other boards and commissions as shall be provided by law.

The department of business, economic development, and tourism shall be empowered to establish, modify, or abolish statistical boundaries for cities, towns, or villages in the State and shall publish, as expeditiously as possible, an up-to-date list of cities, towns, and villages after changes to statistical boundaries have been made. [L Sp 1959 2d, c 1, §25; am L 1961, c 132, §1(h), (i); am L 1963, c 2, §1 and c 25, §2; Supp, §14A-24; HRS §26-18; am L 1981, c 98, §2; am L 1983, c 239, §2; am L 1987, c 336, §3(2) and c 337, §2; am L 1988, c 79, §1; am L 1989, c 26, §2; am L 1990, c 293, §8; am L 1991, c 3, §1; am L 1997, c 350, §5; am L 2003, c 92, §3; am L 2007, c 249, §42]



§26-19 - Department of transportation.

§26-19  Department of transportation.  The department of transportation shall be headed by a single executive to be known as the director of transportation.

The department shall establish, maintain, and operate transportation facilities of the State, including highways, airports, harbors, and such other transportation facilities and activities as may be authorized by law.

The department shall plan, develop, promote, and coordinate various transportation systems management programs that shall include, but not be limited to, alternate work and school hours programs, bicycling programs, and ridesharing programs.

The department shall develop and promote ridesharing programs which shall include but not be limited to, carpool and vanpool programs, and may assist organizations interested in promoting similar programs, arrange for contracts with private organizations to manage and operate these programs, and assist in the formulation of ridesharing arrangements.  Ridesharing programs include informal arrangements in which two or more persons ride together in a motor vehicle.

The functions and authority heretofore exercised by the department of public works with respect to highways are transferred to the department of transportation established by this chapter.

On July 1, 1961, the Hawaii aeronautics commission, the board of harbor commissioners and the highway commission shall be abolished and their remaining functions, duties, and powers shall be transferred to the department of transportation.

Upon the abolishment of the Hawaii aeronautics commission, the board of harbor commissioners, and the highway commission, there shall be established within the department of transportation a commission to be known as the commission on transportation which shall sit in an advisory capacity to the director of transportation on matters within the jurisdiction of the department of transportation.  The commission on transportation shall consist of not more than eleven members, with the number of members from each county insofar as practicable being approximately proportional to the population of the respective counties to the population of the State; provided that each of the four counties shall be represented by at least one member. [L Sp 1959 2d, c 1, §26; Supp, §14A-25; HRS §26-19; am L 1980, c 220, §§1, 2; am L 1981, c 140, §1; am L 1983, c 43, §1; am L 1984, c 233, §1; am L 1989, c 31, §2; am L 1993, c 224, §§2, 6; am L 1995, c 25, §1; am L 1997, c 309, §4]



§26-20 - Department of labor and industrial relations.

§26-20  Department of labor and industrial relations.  The department of labor and industrial relations shall be headed by a single executive to be known as the director of labor and industrial relations.

The department shall administer programs designed to increase the economic security, physical and economic well-being, and productivity of workers, and to achieve good labor-management relations, including the administration of workers' compensation, employment security, apprenticeship training, wage and hour, and industrial relations laws.  The department shall also have the function of developing, preparing, and disseminating information on employment, unemployment, and general labor market conditions.

The labor and industrial relations appeals board provided for in chapters 371 and 386 is placed within the department of labor and industrial relations for administrative purposes.  The respective functions, duties, and powers, subject to the administrative control of the director of labor and industrial relations, and the composition of the board shall be as heretofore provided by law.

There shall be within the department of labor and industrial relations a board to be known as the Hawaii labor relations board as provided for in section 89-5, which shall exercise powers and duties in accordance with chapters 89, 377, and 396.  The director shall have general administrative supervision over the board, but shall not have the power to supervise or control the board in the exercise of its powers or duties.

The functions of mediation heretofore exercised by the commission of labor and industrial relations existing immediately prior to November 25, 1959, as provided in section 371-10, shall be exercised by the governor or the governor's designated agent.

The director may establish within the department of labor and industrial relations a committee to be known as the apprenticeship council which shall sit in an advisory capacity to the director of labor and industrial relations on matters within the jurisdiction of the department of labor and industrial relations relating to apprenticeship programs.  The membership and organization of the council shall be determined by the director. [L Sp 1959 2d, c 1, §27; am L 1963, c 27, §1; Supp, §14A-26; HRS §26-20; am L 1975, c 41, §1; am L 1985, c 251, §1; gen ch 1985, 1993; am L 1998, c 205, §1; am L 2002, c 104, §1]



§26-21 - Department of defense.

§26-21  Department of defense.  (a)  The department of defense shall be headed by a single executive to be known as the adjutant general.  The adjutant general shall also be the director of civil defense.

There shall be a full-time vice director of civil defense who shall be appointed and may be removed by the director.

The department shall be responsible for the defense of the State and its people from mass violence, originating from either human or natural causes.

The devolution of command of the military forces in the absence of the adjutant general shall be within the military establishment.  The devolution of command of the civil defense agency in the absence of the director of civil defense shall be within the civil defense agency.

(b)  There shall be within the department of defense a commission to be known as the civil defense advisory council which shall sit in an advisory capacity to the director of civil defense on matters pertaining to civil defense.  The composition of the commission shall be as heretofore provided by law for the civil defense advisory council existing immediately prior to November 25, 1959.

(c)  The functions and authority heretofore exercised by the military department and the civil defense agency as heretofore constituted are transferred to the department of defense established by this chapter.

The office of veterans' services and the advisory board on veterans' services as constituted by chapter 363 are placed within the department of defense for administrative purposes. [L Sp 1959 2d, c 1, §28; Supp, §14A-27; HRS §26-21; am L 1969, c 122, §1; am L 1981, c 82, §2 and c 135, §4; am L 1988, c 115, §2]



§26-22 - Transfer of functions.

§26-22  Transfer of functions.  Whenever the functions of a previously existing department, office, or other agency are transferred to any department established by this chapter, the newly established department shall succeed to all of the rights and powers exercised, and all of the duties and obligations incurred by the previously existing department, office, or agency in the exercise of the functions transferred, whether the powers, duties, and obligations are mentioned in or granted by any law, contract, or other document.  All references in any such law, contract, or document to the previously existing department, office, or agency in connection with the functions transferred shall apply to the newly established department as if the latter were specifically named in the law, contract, or document in place of the previously existing department, office, or agency. [L Sp 1959 2d, c 1, §31; Supp, §14A-30; HRS §26-22]



§26-23 - Assignment of functions.

§26-23  Assignment of functions.  Any executive or administrative function of the state government that may not have been allocated to a principal department by this chapter shall be assigned by the governor to that department which the governor deems can most appropriately and effectively perform the function. [L Sp 1959 2d, c 1, §37; Supp, §14A-33; HRS §26-23; gen ch 1985]



§26-24 - Agencies and offices abolished.

§26-24  Agencies and offices abolished.  The following agencies and offices and their respective boards and commissions as heretofore constituted are abolished:  board of commissioners of agriculture and forestry, bureau of the budget, commission on children and youth, economic planning and coordination authority, board of commissioners of public archives, territorial planning office, Hawaii development council, department of public works, territorial highway department, treasury department, office of the tax commissioner, tax appeal court, boards of (tax) review, comptroller, high sheriff, territorial loyalty board, board of health, department of institutions, advisory boards on institutions, territorial hospital and Waimano home appeal commission, bureau of sight conservation and work with the blind, department of public welfare, public welfare board, council on veterans' affairs, library of Hawaii, Hawaii county library managing board, Maui county libraries managing board, board of public lands, commissioner of public lands, territorial surveyor, bureau of conveyances, hydrographer, board of appraisers, territorial commission on historical sites, Hawaii water authority, Hawaii soil conservation committee, farm loan board of Hawaii, airport zoning board, commission of labor and industrial relations, department of labor and industrial relations, Hawaii employment relations board, apprenticeship council, military department, civil defense agency, civil defense advisory council, board of prison inspectors, dental health advisory committee, territorial advisory committee for hospitals and medical care, fishery advisory committees, voting machine board, disposal committee, board of disposal, commission on ground water resources, Hawaii land development authority, department of attorney general, commission to promote uniform legislation, department of civil service, civil service commission, department of public instruction, board of commissioners of public instruction, university of Hawaii, board of regents of the university of Hawaii, and Hawaiian homes commission.

The following agencies and offices and their respective boards and commissions shall expire at such time provided in this Act:  Kauai county libraries managing board, Hawaii aeronautics commission, board of harbor commissioners, and fair commission of Hawaii. [L Sp 1959 2d, c 1, §38; Supp, §14A-34; HRS §26-24; am L 1989, c 211, §10; am L 1990, c 281, §11]

Note

This "Act" refers to L Sp 1959 2d, c 1.



§26-25 - Services to the judiciary and legislature.

[§26-25]  Services to the judiciary and legislature.  Any executive department may provide services to the judiciary and the legislature, but nothing in this part and this chapter shall be construed as granting any authority to the governor or any department to exercise control over the organization, programs, functions, operations, and expenditures of the judiciary and the legislature. [L 1974, c 159, §2]



§26-31 - Selection and terms of single executives as heads of departments.

PART II.  OTHER GENERAL PROVISIONS

§26-31  Selection and terms of single executives as heads of departments.  Except as otherwise provided by the Constitution of the State or by this chapter, each principal department shall be headed by a single executive, who shall be nominated and, by and with the advice and consent of the senate, appointed by the governor, for a term to expire at the end of the term for which the governor was elected.  A vacancy occurring during a term shall be filled for the unexpired balance of the term, subject to the provisions of Article V, section 6 of the Constitution of the State.  The governor may remove a single executive from office at any time, except that the removal of the attorney general shall be subject to the advice and consent of the senate. [L Sp 1959 2d, c 1, §4; Supp, §14A-2; HRS §26-31; am L 1969, c 24, §1]



§26-32 - Acting heads of departments; appointment of; responsibility for acts of.

§26-32  Acting heads of departments; appointment of; responsibility for acts of.  Any officer for the performance of whose duties in his absence or illness no other provision is made by law, may, with the approval of the governor, designate some other officer in his department, bureau, or office to act in his temporary absence or illness.  The designation shall be in writing and shall be filed in the office of the lieutenant governor.  The respective heads of departments shall be responsible and liable on their official bonds for all acts done or performed by the persons designated to act in their absence as herein prescribed; except that responsibility for property during absence may be transferred upon the written consent of the governor.

The persons so designated shall, during the temporary absence or illness of the head of the office, have all the powers of the head of the office and shall be known as the acting head, but shall not be entitled to any additional compensation while so acting. [L 1909, c 21, §§1 and 2; RL 1925, §169; am imp L 1933, c 148, §4; RL 1935, §130; RL 1945, §479; RL 1955, §7-22; am L Sp 1959 2d, c 1, §§9, 38; HRS §26-32]



§26-33 - Performance of duties of vacant office.

§26-33  Performance of duties of vacant office.  In the event of a vacancy in any office for which the governor has the power of appointment or nomination, the governor may designate some other officer or employee of the State to perform the duties of the vacant office until the office is filled.  The authority derived from this section shall not continue for a longer period than sixty days after the vacancy occurs.

An officer or employee designated to perform the duties of a vacant office shall, so long as the authority continues, receive the compensation attached to the vacant office, or the compensation attached to the officer's or employee's regular office or employment, whichever is the higher. [L 1953, c 278, §11; RL 1955, §7-23; HRS §26-33; gen ch 1985]



§26-34 - Selection and terms of members of boards and commissions.

§26-34  Selection and terms of members of boards and commissions.  (a)  The members of each board and commission established by law shall be nominated and, by and with the advice and consent of the senate, appointed by the governor.  Unless otherwise provided by this chapter or by law hereafter enacted, the terms of the members shall be for four years; provided that the governor may reduce the terms of those initially appointed so as to provide, as nearly as can be, for the expiration of an equal number of terms at intervals of one year for each board and commission.  Unless otherwise provided by law, each term shall commence on July 1 and expire on June 30, except that the terms of the chairpersons of the board of agriculture, the board of land and natural resources, and the Hawaiian homes commission shall commence on January 1 and expire on December 31.  No person shall be appointed consecutively to more than two terms as a member of the same board or commission; provided that membership on any board or commission shall not exceed eight consecutive years.

(b)  Any member of a board or commission whose term has expired and who is not disqualified for membership under subsection (a) may continue in office as a holdover member until a successor is nominated and appointed; provided that a holdover member shall not hold office beyond the end of the second regular legislative session following the expiration of the member's term of office.

(c)  A vacancy occurring in the membership of any board or commission during a term shall be filled for the unexpired term thereof, subject to Article V, section 6 of the Constitution of the State.

(d)  The governor may remove or suspend for cause any member of any board or commission after due notice and public hearing.

(e)  Except as otherwise provided by this chapter, this section shall apply to every board and commission established by part I, or existing or established after November 25, 1959.  All new appointments to any board or commission shall thereafter be made in accordance with this section.

(f)  This section shall not apply to ex officio members of boards and commissions or to the board of trustees of the employees retirement system. [L Sp 1959 2d, c 1, §5; Supp, §14A-3; HRS §26-34; am L 1971, c 143, §3; am L 1984, c 54, §1 and c 72, §1; am L 1985, c 153, §1]

Attorney General Opinions

The board of election inspectors are within the purview of this section and any vacancy occurring must be filled as prescribed by the state constitution.  Att. Gen. Op. 67-16.

Members whose terms are subject to this section hold over upon expiration of their terms of office as de facto officers; but members authorized to hold over until successors are appointed and qualified, as in §304-3, hold over as de jure officers.  Att. Gen. Op. 73-7.

While the title or status of de facto officers may not be collaterally attacked, the de facto status is no defense in a quo warranto proceeding.  Att. Gen. Op. 73-7.

A board member who has served a partial term followed by a complete term may continue to serve until he has served eight consecutive years.  Att. Gen. Op. 74-4.

There is no statutory provision which sets forth the length of time the governor has to make a nomination.  Att. Gen. Op. 80-4.

Case Notes

Issue of legality of board members holding office after expiration of eight years held moot and was not decided.  59 H. 244, 580 P.2d 405.



§26-35 - Administrative supervision of boards and commissions.

§26-35  Administrative supervision of boards and commissions.  (a)  Whenever any board or commission is established or placed within or transferred to a principal department for administrative purposes or subject to the administrative control or supervision of the head of the department, the following provisions shall apply except as otherwise specifically provided by this chapter:

(1)  The head of the department shall represent the board or commission in communications with the governor and with the legislature; unless the legislature or a legislative committee requests to communicate directly with the board or commission;

(2)  The financial requirements from state funds of the board or commission shall be submitted through the head of the department and included in the budget for the department;

(3)  All rules adopted by the board or commission shall be subject to the approval of the governor;

(4)  The employment, appointment, promotion, transfer, demotion, discharge, and job descriptions of all officers and employees of or under the jurisdiction of the board or commission shall be determined by the board or commission subject to the approval of the head of the department and to applicable personnel laws;

(5)  All purchases of supplies, equipment, or furniture by the board or commission shall be subject to the approval of the head of the department;

(6)  The head of the department shall have the power to allocate the space or spaces available to the department and which are to be occupied by the board or commission;

(7)  Any quasi-judicial functions of the board or commission shall not be subject to the approval, review, or control of the head of the department; and

(8)  Except as set forth hereinabove, the head of the department shall not have the power to supervise or control the board or commission in the exercise of its functions, duties, and powers.

(b)  Every board or commission established or placed within a principal department for administrative purposes or subject to the administrative control or supervision of the head of the department shall be considered an arm of the State and shall enjoy the same sovereign immunity available to the State. [L Sp 1959 2d, c 1, §6; am L 1965, c 96, §140; Supp, §14A-4; HRS §26-35; am L 2004, c 16, §1; am L 2008, c 60, §2]

Cross References

Rulemaking procedure, see chapter 91.



§26-35.5 - Members of boards and commissions; immunity from or indemnification for civil liability; defense of members.

§26-35.5  Members of boards and commissions; immunity from or indemnification for civil liability; defense of members.  (a)  For purposes of this section, "member" means any person who is appointed, in accordance with the law, to serve on a temporary or permanent state board, including members of the local school board of any charter school established under chapter 302B, council, authority, committee, or commission, established by law or elected to the board of education, or the board of trustees of the employees' retirement system under section 88-24, or the corporation board of the Hawaii health systems corporation under section 323F-3 and its regional system boards under section 323F-3.5; provided that "member" shall not include any person elected to serve on a board or commission in accordance with chapter 11 other than a person elected to serve on the board of education.

(b)  Notwithstanding any law to the contrary, no member shall be liable in any civil action founded upon a statute or the case law of this State, for damage, injury, or loss caused by or resulting from the member's performing or failing to perform any duty which is required or authorized to be performed by a person holding the position to which the member was appointed, unless the member acted with a malicious or improper purpose, except when the plaintiff in a civil action is the State.

(c)  Except as provided in subsections (d) and (f), the State shall indemnify a member from liability by paying any judgment in, or settlement or compromise of, any civil action arising under federal law, the law of another state, or the law of a foreign jurisdiction, including fees and costs incurred, unless the loss, injury, or damage for which the judgment or settlement amount is required to be paid:

(1)  Is fully covered by a policy of insurance for civil liability purchased by the State;

(2)  Is caused by or is the result of the member's performing an act authorized or required to be performed by a person holding the position to which the member was appointed so as to effect a malicious or improper purpose;

(3)  Is caused by or is the result of the member's failure to perform an act required or authorized to be performed by a person holding the position to which the member was appointed so as to effect a malicious or improper purpose.

(d)  The State shall not indemnify a member who would otherwise be entitled to indemnification under subsection (c), if the member fails to cooperate fully in the defense of the civil action which is made available to the member under subsection (e).  The State shall not indemnify a member for any portion of a judgment that represents punitive or exemplary damages.  The State shall not indemnify a member for any portion of a settlement which is deemed unreasonable by the legislature.

(e)  The attorney general, or in the case of the board of regents of the University of Hawaii, its university general counsel, or in the case of the board of directors of the Hawaii health systems corporation under section 323F-3 or its regional system boards under [section] 323F-3.5, the attorneys retained by the board of directors of the Hawaii health systems corporation or its regional system boards under section 323F-9, shall represent and defend a member in any civil action for which immunity is conferred under subsection (b), or when the attorney general, or, if the action involves a member of the board of regents, the university general counsel, or, if the action involves a member of the board of directors of the Hawaii health systems corporation or its regional system boards, the attorneys retained by the board of directors of the Hawaii health systems corporation or its regional system boards, determines that indemnification is available to the member under subsection (c), and the member against whom the action is brought has submitted a written request for representation and has provided the attorney general, the university general counsel in the case of an action involving a member of the board of regents, or the attorneys retained by the board of directors of the Hawaii health systems corporation or its regional system boards in the case of an action involving a member of the board of directors of the Hawaii health systems corporation or its regional system boards with all process or complaint served upon the member within a reasonable period of time, but not more than five days after being served with the process or complaint.  The attorney general, the university general counsel, or an attorney retained by the board of directors of the Hawaii health systems corporation or its regional system boards may terminate the representation and defense of the member at any time if, after representation and defense is accepted, the attorney general, the university general counsel, or an attorney retained by the board of directors of the Hawaii health systems corporation or one of its regional system boards determines that indemnification would not be available to the member under subsection (c).

(f)  A member may retain counsel of the member's own choice at the member's own expense.  If the member chooses to retain counsel at the member's own expense, the State shall not indemnify the member even though the member would have been entitled to indemnification under subsection (c).  The attorney general, or the university general counsel in the case of a member of the board of regents, may enter an appearance in any action in which the member is represented by counsel of the member's own choice, even though no request for the appearance has been made by the member.

(g)  Nothing in this section precludes a member from compromising or settling any claim against the member at the member's own expense.  If such a settlement or compromise is effected, however, the member shall be deemed to have waived any claims which the member might have made under this section unless the provisions of subsection (i) apply.

(h)  If the attorney general, or the university general counsel in the case of a member of the board of regents, denies representation to the member under subsection (e) and the member proceeds to judgment in the action for which representation was denied, the member may commence an action against the State or the University of Hawaii in the case of a member of the board of regents, in the circuit court to recover reasonable costs and fees incurred by the member in defending against that action, including attorney's fees, court costs, investigative costs, and expert witness fees.  The State or the University of Hawaii in the case of a member of the board of regents, shall pay the judgment or reimburse the member if the member has satisfied the judgment in an action for which representation was denied; provided the member was found not liable in that action or the member establishes by a preponderance of the evidence that the member is entitled to indemnification under subsection (c).  A finding of negligence against the member in the civil action for which representation was denied shall not be binding upon the circuit court in any action brought under this subsection.  The member shall commence any action under this subsection no later than two years after entry of judgment in the action for which the member was denied representation if no appeal is filed, or two years after the conclusion of the final appeal from that judgment if an appeal is filed.

(i)  If the attorney general, or the university general counsel in the case of a member of the board of regents, denies representation to the member under subsection (e) and the member negotiates a compromise or settlement without an entry of judgment in the action for which representation was denied, the member may seek to introduce a bill in the legislature to secure an appropriation to reimburse the member for the amount of the settlement or that portion which constitutes a reasonable settlement, and for reasonable costs and fees incurred by the member in defending against that action, including attorney's fees, court costs, investigative costs, and expert witness fees.

(j)  Any moneys which the State is required to pay to a member under this section shall be paid from an appropriation made by the legislature at the next session after the requirement to pay inures to the member.  The appropriation shall be sufficient to include any postjudgment interest which the member was required to pay if the member has personally satisfied the judgment, or at the rate specified in section 478-3 for the period from the entry of judgment for which indemnification is available until the appropriation is enacted if the judgment was not satisfied.  Any bill necessary to effect a payment required by subsections (h) and (i) shall be submitted by the member to a legislator; all other bills necessary to effect payments required by this section shall be initiated by the attorney general.

(k)  This section shall not be construed as eliminating, waiving, reducing, or limiting any defense, immunity, or jurisdictional bar conferred upon or available to a member or the State by any other statute or by case law. [L 1984, c 152, §1; am L 1985, c 218, §1; am L 1987, c 283, §2; am L 2000, c 187, §2; am L 2001, c 54, §2 and c 243, §3; am L 2002, c 2, §3; am L 2006, c 298, §6; am L 2007, c 290, §4]

Attorney General Opinions

Trustee of travel agency recovery fund is a "member".  Att. Gen. Op. 85-14.

Case Notes

The Hawaii employer-union health benefits trust fund board is an arm of the State entitled to assert the defense of sovereign immunity.  115 H. 126, 165 P.3d 1027.

The Hawaii employer-union health benefits trust fund trustees are "members" of a "state board" for purposes of this section, and thus, are entitled to immunity from civil suit, unless they acted with malicious intent or an improper purpose; where plaintiffs did not provide any evidence that any of the trustees' actions were motivated by ill will or an intention to commit, or a reckless disregard of committing, a wrongful act against the employee-beneficiaries, plaintiffs failed to carry their burden of demonstrating "specific facts that present a genuine issue worthy of trial".  115 H. 126, 165 P.3d 1027.



§26-36 - Acting members of boards.

§26-36  Acting members of boards.  The governor may appoint an acting member of any state board or commission to serve during the temporary absence from the State or the illness of any regular member thereof.  The acting member shall, during the acting member's term of service, have the same powers and duties as the regular member. [L 1931, c 48, §1; RL 1935, §132; RL 1945, §481; RL 1955, §7-24; HRS §26-36; gen ch 1985]



§26-37 - Substitutes for officials called into active service.

§26-37  Substitutes for officials called into active service.  The head of any department or bureau of the State may employ such temporary assistants, subordinates, or employees as may be necessary in case any such head or any assistants, subordinates, or employees are called into active service as members of the armed forces of the United States or of the national guard.

Any appointment or employment so made shall be only after consultation by the head of the department or bureau with the governor and only with the approval of the governor. [L 1917, c 151, §§1, 3; RL 1925, §170; RL 1935, §131; RL 1945, §480; RL 1955, §7-25; HRS §26-37]



§26-38 - Powers and duties of heads of departments.

§26-38  Powers and duties of heads of departments.  Except as otherwise provided by this chapter, every power and duty conferred by law and required to be performed by any officer, board, department, bureau, commission, administrative agency, or instrumentality of the State existing immediately prior to November 25, 1959, shall hereafter be exercised and performed by the head of the respective department established by this chapter, whether the head of the department be a single executive, board, or commission.

Except as otherwise provided by this chapter, the head of a department may assign any function vested in his department to any subordinate officer or employee as he deems desirable.  With the approval of the governor, the head of a department may establish or abolish within his department any division or other administrative unit to achieve economy and efficiency and in accord with sound administrative principles and practices and procedures.

The head of each department may prescribe regulations for the administration of his department, for the conduct of its employees, for the performance of its business, and for the custody, use and preservation of records, equipment, and other property pertaining thereto; provided that the regulations shall not be inconsistent with the requirements of chapters 76, 91, and 92, or rules promulgated by the governor, or other laws of the State. [L Sp 1959 2d, c 1, §7; am L 1965, c 96, §9; Supp, pt of §14A-5; HRS §26-38; am L 2002, c 148, §2]



§26-39 - Department staffs.

§26-39  Department staffs.  Except as otherwise provided by this chapter and with the approval of the governor, the head of a department may establish or abolish any subordinate office or position, transfer officers and employees between positions, appoint and remove any subordinate, and change the duties, titles, and compensation of offices and positions as is deemed necessary by the head of the department for the efficient functioning of the department, subject to the limitations of available appropriations and of the provisions of chapter 76.

All officers and employees within a department shall be under the supervision, direction and control of the head of the department, except as otherwise provided by this chapter. [L Sp 1959 2d, c 1, §8; Supp, §14A-6; HRS §26-39; am L 2000, c 253, §150]

Attorney General Opinions

Positions of chief of harbors division and chief of aeronautics division created under this section are covered by chapters 76 and 77.  Att. Gen. Op. 62-27.



§26-40 - REPEALED.

§26-40  REPEALED.  L 1988, c 129, §1.



§26-41 - Temporary boards and commissions.

§26-41  Temporary boards and commissions.  The governor may establish such temporary boards and commissions as the governor may deem necessary to gather information or furnish advice for the executive branch.  The governor may prescribe their organization, functions and authority.  A temporary board or commission shall not remain in existence for a term extending beyond the last day of the second regular session of the legislature after the date of its establishment or beyond the period required to receive federal grants-in-aid, whichever occurs later, unless extended by concurrent resolution of the legislature.

All members of temporary boards and commissions shall serve without pay, but shall be entitled to reimbursement for necessary expenses while attending meetings and while in the discharge of duties and responsibilities.  The reimbursement for expenses shall be made from the governor's contingent fund. [L Sp 1959 2d, c 1, §30; Supp, §14A-29; HRS §26-41; gen ch 1985]



§26-51 - Governor; lieutenant governor.

PART III.  SALARIES, CERTAIN STATE OFFICERS

§26-51  Governor; lieutenant governor.  Effective at noon on December 4, 2006, the salaries of the governor and the lieutenant governor shall be as last recommended by the executive salary commission.  Effective July 1, 2007, and every six years thereafter, the salaries of the governor and lieutenant governor shall be as last recommended by the commission on salaries pursuant to section 26‑56, unless rejected by the legislature. [L 1959, c 273, §3; am L 1962, c 28, §23; am L 1965, c 223, pt of §5; Supp, §4A-1; HRS §26-51; am L 1969, c 127, §1; am L 1975, c 58, §5; am L 1982, c 129, §1(1); am L 1986, c 128, §1(1); am L 1989, c 329, §1(1); am L 2003, c 122, §2; am L 2006, c 299, §2]



§26-52 - Department heads and executive officers.

§26-52  Department heads and executive officers.  The salaries of the following state officers shall be as follows:

(1)  The salary of the superintendent of education shall be set by the board of education at a rate no greater than $150,000 a year;

(2)  The salary of the president of the University of Hawaii shall be set by the board of regents;

(3)  Effective July 1, 2004, the salaries of all department heads or executive officers of the departments of accounting and general services, agriculture, attorney general, budget and finance, business, economic development, and tourism, commerce and consumer affairs, Hawaiian home lands, health, human resources development, human services, labor and industrial relations, land and natural resources, public safety, taxation, and transportation shall be as last recommended by the executive salary commission.  Effective July 1, 2007, and every six years thereafter, the salaries shall be as last recommended by the commission on salaries pursuant to section 26‑56, unless rejected by the legislature; and

(4)  The salary of the adjutant general shall be $85,302 a year.  Effective July 1, 2007, and every six years thereafter, the salary of the adjutant general shall be as last recommended by the commission on salaries pursuant to section 26‑56, unless rejected by the legislature, except that if the state salary is in conflict with the pay and allowance fixed by the tables of the regular army or air force of the United States, the latter shall prevail. [L 1965, c 223, pt of §5; Supp, §4A-2; HRS §26-52; am L 1969, c 127, §2; am L 1970, c 105, §5; am L 1975, c 58, §6; am L 1982, c 129, §1(2) and c 204, §8; am L 1984, c 282, §1; am L 1986, c 128, §1(2); am L 1987, c 336, §3(3), c 338, §1(4), and c 339, §2(3); am L 1989, c 211, §5 and c 329, §1(2); am L 1990, c 293, §8; am L 1991, c 310, §2; am L 1992, c 203, §1; am L 1994, c 56, §3; am L 1996, c 219, §1; am L 1998, c 115, §4; am L 2000, c 183, §1; am L 2003, c 122, §3; am L 2006, c 299, §3]

Attorney General Opinions

Salary of superintendent of education should not be payable after removal from office.  Att. Gen. Op. 75-20.

"Salary" does not mean "compensation"; fringe benefits are not "salary"; salary of university president is exception to norm, but unclear whether fringe benefits can be paid from private donations.  Att. Gen. Op. 85-1.



§26-53 - Deputies or assistants to department heads.

§26-53  Deputies or assistants to department heads.  Effective July 1, 2004, the salaries of deputies or assistants to the head of any department of the State, other than the department of education, shall be within the range or ranges for the specific positions as last recommended by the executive salary commission.  Effective July 1, 2007, and every six years thereafter, the salaries shall be as last recommended by the commission on salaries and specified by the appointing official, if appropriate, pursuant to section 26-56, unless rejected by the legislature. [L 1965, c 223, pt of §5; Supp, §4A-3; HRS §26-53; am L 1975, c 58, §7; am L 1982, c 129, §1(3); am L 1986, c 128, §1(3); am L 1989, c 329, §1(3); am L 2003, c 122, §4 and c 187, §2; am L 2006, c 299, §4]

Cross References

Nonapplicability to:

Administrative services manager of department of attorney general, see §28-7.5.

Special assistant to attorney general, see §28-8.5.

Special assistant to state librarian, see §312-2.2.

Salary of various department of education deputies and assistants, see §302A-621.



§26-54 - Administrative director of the State.

§26-54  Administrative director of the State.  Effective July 1, 2004, the salary of the administrative director of the State shall be as last recommended by the executive salary commission.  Effective July 1, 2007, and every six years thereafter, the salary of the administrative director of the State shall be as last recommended by the commission on salaries pursuant to section 26‑56, unless rejected by the legislature. [L 1965, c 223, pt of §5; Supp, §4A-4; HRS §26-54; am L 1969, c 127, §3; am L 1975, c 58, §8; am L 1982, c 129, §1(4); am L 1986, c 128, §1(4); am L 1989, c 329, §1(4); am L 2003, c 122, §5; am L 2006, c 299, §5]



§26-55 - REPEALED.

§26-55  REPEALED.  L 2006, c 299, §11.



§26-56 - Commission on salaries.

[§26-56]  Commission on salaries.  (a)  Pursuant to article XVI, section 3.5, of the Constitution of the State of Hawaii, there is established a commission on salaries within the department of human resources development, for administrative purposes only.

The commission shall consist of seven members of whom:

(1)  Two members shall be appointed by the governor;

(2)  Two members shall be appointed by the president of the senate;

(3)  Two members shall be appointed by the speaker of the house of representatives; and

(4)  One member shall be appointed by the chief justice of the supreme court.

Vacancies in these positions shall be filled in the same manner.  The members of the commission shall serve without compensation but shall be reimbursed for expenses, including travel expenses, necessary for the performance of their duties.

(b)  The commission shall review and recommend an appropriate salary for the governor, lieutenant governor, members of the legislature, justices and judges of all state courts, administrative director of the State or an equivalent position, and department heads or executive officers and the deputies or assistants to the department heads of the departments of:

(1)  Accounting and general services;

(2)  Agriculture;

(3)  The attorney general;

(4)  Budget and finance;

(5)  Business, economic development, and tourism;

(6)  Commerce and consumer affairs;

(7)  Defense;

(8)  Hawaiian home lands;

(9)  Health;

(10)  Human resources development;

(11)  Human services;

(12)  Labor and industrial relations;

(13)  Land and natural resources;

(14)  Public safety;

(15)  Taxation; and

(16)  Transportation.

The commission shall not review the salary of any position in the department of education or the University of Hawaii.

The commission may recommend different salaries for department heads and executive officers and different salary ranges for deputies or assistants to department heads; provided that the commission shall recommend the same salary range for deputies or assistants to department heads within the same department; provided further that the appointing official shall specify the salary for a particular position within the applicable range.

The commission shall not recommend salaries lower than salary amounts recommended by prior commissions replaced by this section.

(c)  The commission may seek assistance from the department of human resources development and any other agency in conducting its review, and all agencies shall fully cooperate with the commission and provide any necessary information to the commission upon request.

(d)  The commission shall convene in the month of November 2006, and every six years thereafter.  Not later than the fortieth legislative day of the regular session of 2007, and every six years thereafter, the commission shall submit a report of its findings and its salary recommendations to the legislature, through the governor.  The commission may include incremental increases that take effect prior to the convening of the next salary commission.

The recommended salaries submitted by the commission shall become effective July 1 of the next fiscal year unless the legislature disapproves the recommended salaries submitted by the commission through the adoption of a concurrent resolution, which shall be approved by a simple majority of each house of the legislature, prior to adjournment sine die of the legislative session in which the recommended salaries are submitted; provided that any change in salary which becomes effective shall not apply to the legislature to which the recommendation for the change in salary was submitted.

The governor shall include the salary amounts recommended by the commission and approved by the legislature for employees of the executive branch in the executive budget.  If the salary amounts recommended by the commission are disapproved by the legislature, the commission shall reconvene in the November next following the legislative disapproval to review the legislature's reasons for disapproving its salary recommendation.  The commission may submit a report of its findings and submit a new salary recommendation to the legislature at the next regular session.  The commission's reconvening following a legislative disapproval shall not toll the six-year cycle. [L 2006, c 299, §1]

Note

Salary reduction for public officials until June 30, 2011.  L 2009, c 85.






CHAPTER 26H - HAWAII REGULATORY LICENSING REFORM ACT

§26H 1 - Title.

§26H‑1  Title.  This chapter shall be known as the "Hawaii Regulatory Licensing Reform Act". [L 1977, c 70, pt of §2]



§26H 2 - Policy.

§26H‑2  Policy.  The legislature hereby adopts the following policies regarding the regulation of certain professions and vocations:

(1)  The regulation and licensing of professions and vocations shall be undertaken only where reasonably necessary to protect the health, safety, or welfare of consumers of the services; the purpose of regulation shall be the protection of the public welfare and not that of the regulated profession or vocation;

(2)  Regulation in the form of full licensure or other restrictions on certain professions or vocations shall be retained or adopted when the health, safety, or welfare of the consumer may be jeopardized by the nature of the service offered by the provider;

(3)  Evidence of abuses by providers of the service shall be accorded great weight in determining whether regulation is desirable;

(4)  Professional and vocational regulations which artificially increase the costs of goods and services to the consumer shall be avoided except in those cases where the legislature determines that this cost is exceeded by the potential danger to the consumer;

(5)  Professional and vocational regulations shall be eliminated when the legislature determines that they have no further benefits to consumers;

(6)  Regulation shall not unreasonably restrict entry into professions and vocations by all qualified persons; and

(7)  Fees for regulation and licensure shall be imposed for all vocations and professions subject to regulation; provided that the aggregate of the fees for any given regulatory program shall not be less than the full cost of administering that program. [L 1977, c 70, pt of §2; am L 1980, c 142, §1; am L 1996, c 45, §1]



§26H 2 - .5 Impact of inclusion.

[§26H‑2.5]  Impact of inclusion.  The inclusion of any regulatory program into the provisions of this chapter shall not be held to confer any regulatory authority or jurisdiction on any department which does not otherwise have jurisdiction.  In particular, the department of commerce and consumer affairs shall not be conferred any authority or jurisdiction not directly conferred by assignment of a regulatory measure to that department. [L 1990, c 166, §2]



§26H 3 - Definitions.

§26H‑3  Definitions.  As used in this chapter:

"Director" means the director of commerce and consumer affairs.

"Repeal date" means the effective date of repeal established for various chapters by section 26H‑4. [L 1977, c 70, pt of §2; am L 1979, c 121, §1; am L 1982, c 204, §8; am L 1983, c 124, §17]

Revision Note

Numeric designations deleted.



§26H-4 - OLD REPEALED.

§26H-4  [OLD]  REPEALED.  L 1982, c 110, §1.

§26H-4  Repeal dates for newly enacted professional and vocational regulatory programs.  Any professional or vocational regulatory program enacted after January 1, 1994, and listed in this section shall be repealed on December 31, 2008.  The auditor shall perform an evaluation of the program, pursuant to section 26H-5, prior to its repeal date. [L 1994, c 279, §3; am L 1996, c 202, §1; am L 1998, c 100, §3 and c 159, §3; am L 2000, c 225, §2; am L 2002, c 260, §3; am L 2003, c 97, §2; am L 2004, c 209, §3; am L 2008, c 206, §1]

Revision Note

The source notes for this section begin with L 1994, c 279, §3 which replaced the contents of this section in its entirety.



§26H 5 - Evaluation; report.

§26H‑5  Evaluation; report.  (a)  The legislative auditor shall evaluate each board, commission, and regulatory program subject to repeal by section 26H‑4 and shall submit an evaluation report to the legislature prior to the convening of the regular session of the year of the repeal date.  The evaluation shall assess whether the regulatory program as established complies with the policies established by section 26H‑2 and whether the public interest requires that the law establishing the regulatory program be reenacted, modified, or permitted to expire.

(b)  If the auditor finds that the law establishing the regulatory program should be modified, the auditor shall incorporate in the auditor's report, drafts of recommended legislation to be considered for enactment and that if enacted, would improve the policies, procedures, and practices of the regulatory program evaluated.  The auditor may request the assistance of the legislative reference bureau in drafting recommended legislation.  Any other law to the contrary notwithstanding, the auditor may release copies of preliminary reports to the legislative reference bureau if the auditor requests the legislative reference bureau's assistance under this subsection.  The legislative reference bureau shall comply with the auditor's request if the auditor provides a copy of the preliminary report to the bureau at the same time the report is provided to a board, commission, or regulatory program pursuant to subsection (d).

(c)  Each board or commission and the director shall assist the auditor in collecting and reporting data as the auditor may require to conduct the evaluation.  Even if the auditor finds that the law establishing the regulatory program should not be reenacted, the auditor shall evaluate the effectiveness and efficiency of the regulatory program and make appropriate recommendations to improve the policies, procedures, and practices.  The legislature may hold a public hearing on each evaluation report.  If the auditor finds that the law establishing a regulatory program should be permitted to expire, the auditor shall make recommendations, if needed, for appropriate restrictions to be placed on the program subsequent to the termination of regulation.

(d)  The legislative auditor shall provide each board, commission, or regulatory program evaluated pursuant to this chapter not less than thirty days to review and comment upon the evaluation report prior to submission of the report to the legislature; provided that if the legislative auditor fails to provide the thirty-day review and comment period to the board, commission, or regulatory program being evaluated, the law establishing the regulatory program that is subject to repeal shall be automatically reenacted for a period of one year.  If the legislative auditor receives written comments from the board, commission, or department of commerce and consumer affairs, the legislative auditor shall append the written comments to each copy of the evaluation report prior to submission to the legislature.

(e)  Except as provided in this chapter, no board, commission, or regulatory program shall be evaluated automatically by the auditor.  Nothing in this section is intended to prevent the auditor from conducting an evaluation of a board, commission, or regulatory program at the specific request or direction of the legislature. [L 1977, c 70, pt of §2; am L 1979, c 121, §2; am L 1980, c 142, §2; am L 1981, c 87, §3; am L 1982, c 204, §8; am L 1986, c 136, §1; am L 1994, c 279, §4]



§26H 6 - New regulatory measures.

§26H‑6  New regulatory measures.  New regulatory measures being considered for enactment that, if enacted, would subject unregulated professions and vocations to licensing or other regulatory controls shall be referred to the auditor for analysis.  Referral shall be by concurrent resolution that identifies a specific legislative bill to be analyzed.  The analysis required by this section shall set forth the probable effects of the proposed regulatory measure and assess whether its enactment is consistent with the policies set forth in section 26H‑2.  The analysis also shall assess alternative forms of regulation.  The auditor shall submit each report of analysis to the legislature. [L 1977, c 70, pt of §2; am L 1979, c 121, §3; am L 1984, c 156, §2; am L 1996, c 270, §3]



§26H 7 - Repeal of subsections.

§26H‑7  Repeal of subsections.  Any subsection of section 26H‑2 may be repealed or amended and such action shall not affect other provisions or applications of this chapter. [L 1977, c 70, pt of §2]



§26H 8 - REPEALED.

§26H‑8  REPEALED.  L 1994, c 279, §8.






CHAPTER 27 - STATE FUNCTIONS AND RESPONSIBILITIES

§27-1 - Functions of statewide concern.

PART I.  GENERAL PROVISIONS

§27-1  Functions of statewide concern.  The purpose of the chapter is to fix responsibility for certain functions, which are of statewide concern, in the state government.  These functions which are declared to be state functions are as follows:

(1)  Planning, construction, improvement and maintenance of public school facilities and grounds and the transportation of school children; provided that nothing in this paragraph shall preclude the several counties from expending their own funds to supplement state funds;

(2)  Burial of indigents;

(3)  Planning, construction, improvement, maintenance, and operation of public hospitals and other public health and medical facilities;

(4)  Rendering of medical treatment and hospitalization services to state and county pensioners;

(5)  Administration and operation of district courts; and

(6)  Providing information and services to the public through joint cooperation with the several counties. [L 1965, c 97, §2; Supp, §14B-1; HRS §27-1; am L 1968, c 38, §2; am L 1975, c 150, §2]

Case Notes

Cited re allowing counties to supplement education funds.  411 U.S. 1.

Paragraph (1) is unconstitutional to extent it authorizes appropriations for transportation of nonpublic school children.  51 H. 1, 449 P.2d 130.

Cited:  56 H. 582, 545 P.2d 684.



§27-2 - Assignment of functions by governor; report.

§27-2  Assignment of functions by governor; report.  The governor may assign the functions in section 27-1, except the administration and operation of district courts, to such respective department or departments as can most appropriately and effectively perform the functions. [L 1965, c 97, §2; Supp, §14B-2; HRS §27-2]

Cross References

Transfer of district courts to the judiciary branch, see L 1965, c 97, §21.



§27-3 - Rights and powers transferred; bond obligations.

§27-3  Rights and powers transferred; bond obligations.  The state department to which functions have been assigned by the governor shall succeed to all the rights and powers exercised, and all of the duties and obligations incurred by the counties in the exercise of the functions transferred, whether the powers, duties, and obligations are mentioned in or granted by any law, contract, or other document; provided that the counties shall not be relieved of their obligation of paying the interest and principal on bonds which have been issued for improvements related to the functions set forth above.  Except as provided herein, all references to a county, in any law, contract, or document in connection with the functions assigned to the State by this chapter shall apply to the state government or respective state department as the case may be as if it were specifically named in the law, contract, or document in place of the county or any agency thereof. [L 1965, c 97, §4; Supp, §14B-4; HRS §27-3]



§27-4 - Offenses and penalties not affected; suits and actions.

§27-4  Offenses and penalties not affected; suits and actions.  No offense committed and no penalty or forfeiture incurred under the laws of the State or any county ordinance or rule or regulation shall be affected by the assignment of functions to the State by this chapter; provided that whenever any punishment, penalty, or forfeiture is mitigated by any provision of this chapter, such provision may be extended and applied to any judgment pronounced after May 29, 1965.  No suit or prosecution, pending at the time this chapter takes effect, shall be affected by this chapter.  The right of any administrative officer of the county to institute proceedings for prosecution for an offense or any action to recover a penalty or forfeiture shall henceforth be vested in the head of the state department to which the function has been assigned by the governor or some person designated by the head of the department or the governor or as may be otherwise directed by law.

The right of appeal from administrative actions or determinations as provided by law shall not be impaired by this chapter.

Whenever a right of appeal from administrative actions or determinations is provided by law to any county for functions which are assigned to the State, the right of appeal shall lie to or from the state department to which the assignment of function has been made.  The right of appeal shall exist to the same extent and in accordance with the procedure as immediately prior to July 1, 1965. [L 1965, c 97, §6; Supp, §14B-5; HRS §27-4]



§27-5 - Modification to preserve federal aid or bond obligations.

§27-5  Modification to preserve federal aid or bond obligations.  The governor may, only to the extent necessary to preserve the receipt of any federal aid and not to impair the obligation of the State or counties to the holders of any bonds issued by the State or counties, modify the strict provisions of this chapter and shall promptly report any such modification with the governor's reasons therefor to the succeeding legislature for review. [L 1965, c 97, §7; Supp, §14B-6; HRS §27-5; gen ch 1985]



§27-6 - Extended state information and services provided.

[§27-6]  Extended state information and services provided.  The office of the governor shall receive and review requests from state agencies for providing information and services to the public.  Upon determination of needed extension services, the office shall solicit the aid and cooperation of the counties.  Joint efforts will be made to use existing state and county facilities, and to create new facilities if necessary. [L 1975, c 150, §3]



§27-11 - Planning, construction, and improvements of public school facilities and grounds; custodial and janitorial services for public schools; transportation of school children.

PART II.  SCHOOLS

Cross References

Department of education generally, see chapter 302A.

§27-11  Planning, construction, and improvements of public school facilities and grounds; custodial and janitorial services for public schools; transportation of school children.  The following functions and services, heretofore performed by the several counties under contractual arrangements with the State, shall be directly administered and performed by the department or departments, or divisions of government designated by the governor:

(1)  Planning, construction, and improvements of public school facilities and grounds; provided that the department of education shall add to its list of considerations in the planning and development of schools the role of the Hawaii public housing authority in developing housing projects and the resulting educational needs of those housing projects; and provided further that nothing in this section shall be construed to prohibit the Hawaii public housing authority from planning educational facilities and related infrastructure as a necessary and integral part of its housing projects;

(2)  Repair, maintenance, custodial, and janitorial services for public school facilities; and

(3)  Transportation of school children. [L 1967, c 203, §2; HRS §27-11; am L 1995, c 210, §2; am L 1997, c 350, §14; am L 2005, c 196, §26(a); am L 2006, c 180, §16]



§27-12 , 13 - REPEALED.

§§27-12, 13  REPEALED.  L 1988, c 244, §§2, 3.



§27-14 - Transfer of real property.

§27-14  Transfer of real property.  No real property or improvements thereon belonging to the several counties and used in the performance of the functions and services covered in this part shall be required to be conveyed to the State; provided that any real property and improvements related and necessary to the performance of the duties covered in section 27-11 shall be reported to the next succeeding legislature by the appropriate department which shall include in the report thereof recommendations for the disposition of the real property and improvements. [L 1967, c 203, §5; HRS §27-14]



§27-15 - REPEALED.

§27-15  REPEALED.  L 1988, c 244, §4.



§27-21 - REPEALED.

PART III.  HEALTH

§27-21  REPEALED.  L 1989, c 327, §3.



§27-21.1 - REPEALED.

§27-21.1  REPEALED.  L 1989, c 327, §4.



§27-21.2 , 21 - .

§§27-21.2, 21.3  REPEALED.  L 1988, c 244, §§5, 6.



§27-21.4 - Transfer of real property.

§27-21.4  Transfer of real property.  The several counties shall convey to the State all of their respective interests in and to any real property and the improvements used in the functional areas covered by section 27-21.1 and which are directly related to and necessary for the operation and maintenance thereof.  The conveyances shall be without cost to the State or reimbursement to the county, and without compliance with disposal procedures or requirements, any law to the contrary notwithstanding.

If within a period of ten years after January 1, 1970, any of the real property so transferred is abandoned or ceases to be used for purpose stated in the preceding paragraph, the board of land and natural resources shall by resolution declaring such abandonment or cessation as to any of the real property conveyed hereunder or any portion thereof, reconvey such realty or portion to the county from which it had originally been transferred.  The provisions of this paragraph shall not apply to state lands that had been set aside for use by the county, or to real property where the major portion of the cost of the land or improvements was financed by state funds. [L 1969, c 265, §4]

Note

Section 27-21.1 referred to in text is repealed.

Revision Note

"January 1, 1970" substituted for "the effective date of this Act".



§27-21.5 - REPEALED.

§27-21.5  REPEALED.  L 1988, c 244, §7.



§27-21.6 - Functions reassigned to the counties.

§27-21.6  Functions reassigned to the counties.  The following functions are hereby reassigned to the several counties:

(1)  The medical care of inmates of county jails;

(2)  The rendering of medical investigatory services requested by the police;

(3)  Physical examinations of employees to the extent that such functions had been performed immediately prior to the adoption of Act 97, Session Laws of Hawaii 1965;

(4)  The care and treatment of county workers' compensation cases to the extent that such functions had been performed immediately prior to the adoption of Act 97, Session Laws of Hawaii 1965; and

(5)  The regulation of the design, construction, and operation of individual wastewater systems and private wastewater treatment works, provided that the transfer of this function to each county shall take place on the date that the expenditure of start-up funds is made by the State to such county for this purpose. [L 1969, c 265, §6; am L 1975, c 41, §1; am L 1978, c 148, §3; am L 1985, c 282, §1]



§27-22 , 22 - .

§§27-22, 22.5, 22.7, 23, 24  REPEALED.  L 1989, c 327, §§5 to 9.



§27-26 - Junior police officer training programs.

PART IV.  JUNIOR POLICE

§27-26  Junior police officer training programs.  The State shall appropriate funds to facilitate the training programs of the several junior police organizations, and shall make adequate provisions by procuring insurance and assuming liability on the part of the State therefor, for the medical care and hospitalization of children who may be injured, for the defrayment of funeral expenses and for the death of children dying from injuries received, and for the protection against public liability, while performing duty as junior police officers and in all other activities certified as proper junior police functions by the police departments of the several counties, as follows:

The cost of medical care and hospitalization of any child so injured will be met in a sum not to exceed $20,000 and the funeral expenses of any child dying from injuries received while performing such duty will be met in a sum not to exceed $1,500.  A death benefit in the principal sum of $5,000 shall be awarded to the legal guardian, parents, or designated beneficiary or beneficiaries of the child whose death was caused by reason of participation in junior police activities.

The State shall procure insurance to protect any child participating in the junior police program from claims for damages arising or resulting from the child's activities as a junior officer in an amount not to exceed $100,000 for each claim or cause of action.  This protection for legal liability shall inure to the benefit of the legal guardian or parents of the child in the event they are named as parties to the action.

The right of the child or of any other person lawfully claiming damages by reason of injuries to, or death of the child, shall in nowise be affected by this section. [L 1967, c 203, §9; HRS §27-26; am L 1973, c 151, §1; gen ch 1985]

Cross References

Police departments, generally, see chapter 52D.

Attorney General Opinions

Coverage is limited to JPO's in public schools; to extend coverage to nonpublic schools would violate state constitution.  Att. Gen. Op. 73-15.



§27-31 - Maintenance of state highways.

PART V.  HIGHWAYS; PARKS; HISTORICAL SITES

§27-31  Maintenance of state highways.  Notwithstanding any law to the contrary, the governor may enter into contracts with the several counties for their services in the repair and maintenance of state highways, which may include roadway maintenance, structures maintenance, streetlights, street sweeping, landscaping, and cantoneering.  In addition thereto, the governor may transfer functions covered herein, or any portion thereof, to the several counties; provided that any transfer of functions made under their authorization shall be temporary and shall be subject to the express approval of the next succeeding legislature. [L 1967, c 203, §10; HRS §27-31]

Cross References

Highways generally, see chapter 264.



§27-32 - Maintenance of state parks.

§27-32  Maintenance of state parks.  Notwithstanding any law to the contrary, the governor may enter into contracts with the several counties for their services in the repair, maintenance, and operation of the buildings and grounds of state parks and historical sites.  In addition thereto, the governor may transfer functions covered herein, or any portion thereof, to the several counties; provided that any transfer of functions made under this authorization shall be temporary and shall be subject to the express approval of the next succeeding legislature. [L 1967, c 203, §11; HRS §27-32]

Cross References

Historical sites, see chapter 6E.

Parks, see chapter 184.



§27-36 - REPEALED.

PART VI.  REVIEW

§27-36  REPEALED.  L 1988, c 244, §8.



§27-41 - Special advisor for technology development.

[PART VII.  TECHNOLOGY]

[§27-41]  Special advisor for technology development.  (a)  There is established within the office of the governor a special advisor for technology development to be appointed by the governor as provided in section 26-34.

(b)  The duties of the special advisor shall include but not be limited to:

(1)  Developing, coordinating, and implementing short- and long-range state policies and directions to enhance the development of high technology industries in Hawaii;

(2)  Coordinating all state high technology agencies while developing a plan for reorganization or consolidation of these agencies in the interests of greater efficiency and cost effectiveness;

(3)  Advising the private sector in the development of high technology activities and resources and providing technical or other assistance to private industry upon request;

(4)  Creating, disseminating, and updating a listing of all high technology assistance programs in the State and where they can be reached;

(5)  Pursuing appropriate public-private sector business partnerships;

(6)  Coordinating the State's promotion and marketing of the high technology industry, including a review of current marketing efforts;

(7)  Arranging for the conduct of research through contractual services with the University of Hawaii or any agency or other qualified persons;

(8)  Encouraging the development of educational, training, and career programs in high technology industries; and

(9)  Performing other necessary or desirable functions to facilitate the intent of this section.

(c)  In carrying out the duties of this section, the special advisor for technology development may utilize the services of the State's high technology agencies, including those of the University of Hawaii, as appropriate.

(d)  In carrying out the duties of this section, the special advisor for technology development shall seek and utilize any available funding sources, including grant moneys. [L 1999, c 178, pt of §3]



§27-42 - REPEALED.

§27-42  REPEALED.  L 2007, c 9, §20.



§27-51 - Hawaii performance partnerships board; establishment.

[PART VIII.  HAWAII PERFORMANCE

PARTNERSHIPS BOARD]

[§27-51]  Hawaii performance partnerships board; establishment.  (a)  There is established within the office of the governor, on a special and temporary basis, the Hawaii performance partnerships board.

(b)  The board shall consist of the following nine members who shall be appointed by the governor in accordance with section 26-34:

(1)  Three members representing business;

(2)  Three members representing philanthropy; and

(3)  Three members representing government.

(c)  Members shall serve for five-year terms, except for appointed state officials, who shall serve for the length of their appointments.

(d)  The members of the board shall serve without compensation and without reimbursement for expenses, including travel expenses.

(e)  The governor shall designate a chairperson from among the members of the board. [L 1999, c 160, §13]



§27-52 - Duties of the board.

[§27-52]  Duties of the board.  The board shall:

(1)  Propose key community outcomes of well-being for the residents of the State to the legislature, and report to the legislature and the citizens of Hawaii on progress in attaining the outcomes adopted by the legislature;

(2)  Execute an agreement between the federal government, the state executive branch, and representatives of philanthropy and community service organizations to encourage intergovernmental partnerships with federal agencies and state, county, and community organizations for the purpose of measuring results in exchange for fiscal and regulatory flexibility in achieved shared goals;

(3)  Increase the use of performance measurement initiatives in each state agency through the governor's cabinet; and

(4)  Increase the number of performance partnerships between federal, state, county, and community-based agencies through the governor's cabinet. [L 1999, c 160, §14]



§27-53 - Annual report.

[§27-53]  Annual report.  The board shall prepare an annual report on progress towards key community outcomes adopted by the legislature, which shall be transmitted to the governor, the legislature, and the public. [L 1999, c 160, §15]



§27-54 - Data collection relating to the well-being of Hawaii's children and families.

[§27-54]  Data collection relating to the well-being of Hawaii's children and families.  (a)  The Hawaii performance partnerships board with the assistance of the center on the family at the University of Hawaii at Manoa, shall establish key indicators and data sets relevant to the health, education, and socioeconomic well-being of Hawaii's children and families.

(b)  The Hawaii performance partnerships board may request and shall receive from every department, division, board, bureau, commission, or other agency of the State and its political subdivisions, cooperation and assistance in the performance of its duties relating to results and performance accountability, decision-making, and budgeting. [L 2001, c 274, §1]

Revision Note

Section was enacted as an addition to chapter 304 but is renumbered to this chapter pursuant to §23G-15.






CHAPTER 27C - [STATE INFORMATION SERVICE]

§27C-1 - Purpose.

§27C-1  Purpose.  The purpose of this chapter is to provide a centralized, statewide information service, through which the public's information needs can be most effectively served and by which agencies can coordinate and maintain communication with the community. [L 1971, c 106, §1; am L 1976, c 187, pt of §1]



§27C-2 - State information service, functions.

§27C-2  State information service, functions.  (a)  There is established a centralized state information service in the office of the governor, consisting of a central office at the capital and satellite offices located in each county.

(b)  The functions of the state information service shall include the following:

(1)  Communication to the public of information concerning the functions of government, the services it renders through the departments and agencies, and the status of various important programs and projects which affect the quality of life of the community.

(2)  Making direct response to queries, whether by telephone, correspondence, or meetings, from persons desiring information or assistance and assisting in channeling requests, queries, and recommendations from the public to appropriate public offices and referring nongovernmental related matters to appropriate private offices, and providing methods to encourage timely and adequate response to such queries.

(3)  Assessing the effectiveness of existing informational services by providing feedback, coordinating information programs and recommending innovative communication techniques.

(4)  Seeking and implementing more effective means of publicizing public notices and other announcements which should receive timely and wide dissemination.

(5)  Identification of specific community informational needs and provision of special information services to meet such needs.

(6)  Devising information and exchange programs for elective and appointive government officers to help increase their awareness and understanding of the community and its needs. [L 1971, c 106, §2; am L 1976, c 187, pt of §1; am L 1989, c 261, §2]






CHAPTER 27G - ACCESS HAWAII COMMITTEE

§27G-1 - Definitions.

[§27G-1]  Definitions.  As used in this chapter, unless the context otherwise requires:

"Committee" means the access Hawaii committee.

"Government agency" means any government agency that stores, gathers, or generates public information, including all branches of government, all executive departments, boards, and commissions of the State or counties, and all public corporations created by the legislature.

"Internet" means the global information system that is logically linked together by a globally unique address space based on the internet protocol (IP), or its subsequent extension; and that is able to support communications using the transmission control protocol/internet protocol (TCP/IP) suite, or its subsequent extension, or other IP-compatible protocols; and that provides, uses, or makes accessible, either publicly or privately, information to users.

"Internet portal" means the centralized electronic information system by which public information is provided via dial-in modem or continuous link to the public through subscriptions.

"Portal manager" means the entity or person engaged to manage and operate the internet portal on behalf of the State.

"Value added electronic services" means services, including but not limited to:

(1)  Providing periodic, continual, and ongoing access to information maintained by a government agency without requiring separate requests for information as it is created;

(2)  Compiling data or performing other research services;

(3)  Permitting the electronic filing of reports, renewals, or application; or

(4)  Enabling the transaction of business over the internet portal. [L 2007, c 172, pt of §2]



§27G-2 - Charges for services.

[§27G-2]  Charges for services.  Any law to the contrary notwithstanding, government agencies may charge for value added electronic services provided through the portal manager. [L 2007, c 172, pt of §2]



§27G-3 - Access Hawaii committee; establishment; membership; chairperson.

[§27G-3]  Access Hawaii committee; establishment; membership; chairperson.  (a)  There is established within the department of accounting and general services, the access Hawaii committee.

(b)  The committee shall consist of not more than fifteen voting ex officio members, or their designated representatives, as follows:

(1)  The comptroller;

(2)  The administrator of the information and communication services division of the department of accounting and general services;

(3)  The administrator of the state procurement office;

(4)  The director of the office of information practices;

(5)  The directors of not more than three government agencies using or planning to use the services of the portal manager;

(6)  The administrative director of the courts;

(7)  A representative of the Hawaii state senate appointed by the president of the senate;

(8)  A representative of the Hawaii state house of representatives appointed by the speaker of the house of representatives; and

(9)  The chief information officers of the four counties.

(c)  The comptroller shall serve as the chairperson of the committee. [L 2007, c 172, pt of §2]



§27G-4 - Duties of the committee.

[§27G-4]  Duties of the committee.  The committee shall provide oversight of the portal manager, including:

(1)  Review of the annual strategic plan and periodic reports on potential new applications and services submitted by the portal manager;

(2)  Review and approval of all charges to portal users;

(3)  Review and approval of service level agreements negotiated by government agencies with the portal manager;

(4)  Review of the annual financial reports and audit of the portal manager;

(5)  Review of annual customer satisfaction surveys conducted by the portal manager; and

(6)  Review of performance measures of the portal submitted as part of the service management plan for portal-wide indicators and application specific indicators. [L 2007, c 172, pt of §2]



§27G-5 - Annual report.

[§27G-5]  Annual report.  The committee shall submit an annual report to the governor and the legislature no later than twenty days prior to the convening of each regular session, on the operations of the portal. [L 2007, c 172, pt of §2]






CHAPTER 28 - ATTORNEY GENERAL

§28-1 - Appears for State.

PART I.  DEPARTMENT, GENERALLY

§28-1  Appears for State.  The attorney general shall appear for the State personally or by deputy, in all the courts of record, in all cases criminal or civil in which the State may be a party, or be interested, and may in like manner appear in the district courts in such cases. [L 1866, p 16; RL 1925, §1486; RL 1935, §500; RL 1945, §1501; RL 1955, §30-1; HRS §28-1; am L 1969, c 175, §13; am L 1989, c 230, §1]

Cross References

District courts as courts of record, see §604-17.

Functions generally, see §26-7.

Attorney General Opinions

Authority to bring action against public officers, in the public interest.  Att. Gen. Op. 68‑26.

Case Notes

Office of attorney general first constituted in 1846, history of the office under the Kingdom.  6 H. 718, 728 (single justice); 8 H. 572.  Performance of functions by another temporarily.  Early cases:  See 8 H. 521, compare 3 H. 669, 5 H. 59.

Accountability for acts:  6 H. 718 (will not be held in contempt for refusing to prosecute, decision of single justice); 12 H. 124, 128-30; 26 H. 570 (liability to disbarment or suspension of government attorney for misconduct in administration of office); 21 H. 539, 549 (liability to damages); 23 H. 362 (liability to damages).

Criminal cases, prosecution by county prosecuting officers under authority of attorney general.  16 H. 769, 779‑80; 19 H. 162; 26 H. 570.

Charitable trusts, functions in connection with.  33 H. 647; 36 H. 250; 36 H. 334; 37 H. 111, 116.

Scope of functions as parens patriae of charitable trusts.  54 H. 299, 507 P.2d 724.

Section is irrelevant and attorney general is without standing as party to rate proceeding before PUC.  54 H. 663, 513 P.2d 1376.

Attorney general may represent a state employee in a civil action while prosecuting the same employee in a criminal matter.  71 H. 598, 801 P.2d 548.

Cited:  18 H. 76.



§28-2 - Prosecutes offenders, enforces bonds.

§28-2  Prosecutes offenders, enforces bonds.  The attorney general shall be vigilant and active in detecting offenders against the laws of the State, and shall prosecute the same with diligence.  The attorney general shall also enforce all bonds and other obligations in favor of the State that may be placed in the attorney general's hands for that purpose, by any person having the lawful custody of the papers; and the attorney general shall likewise be diligent in prosecuting all persons who may obstruct any street, channel, harbor, wharf, or other highway, or any stream or public watercourse, or commit any trespass, or waste on any portion of the public domain, or other public property. [L 1866, p 17; RL 1925, §1487; RL 1935, §501; RL 1945, §1502; RL 1955, §30-2; HRS §28-2; gen ch 1993]

Case Notes

Duties in connection with divorce matters.  35 H. 849.

Supersession of county prosecutor upheld.  63 H. 424, 629 P.2d 1126.



§28-2.5 - Investigations.

§28-2.5  Investigations.  (a)  The attorney general shall investigate alleged violations of the law when directed to do so by the governor, or when the attorney general determines that an investigation would be in the public interest.

(b)  The attorney general, when conducting a civil, administrative, or criminal investigation, or the county prosecuting attorneys, when conducting a criminal investigation in their respective jurisdictions, may, subject to the privileges enjoyed by all witnesses in this State, subpoena witnesses, examine them under oath, and require the production of any books, papers, documents, or other objects designated therein or any other record however maintained, including those electronically stored, which are relevant or material to the investigation.

(c)  A subpoena issued under subsection (b):

(1)  Shall state the name of the issuing authority and shall command each person to whom it is directed to attend and give testimony at the time and place specified therein, and may also command the person to whom it is directed to produce books, papers, documents, or other objects specifically designated therein;

(2)  May be served by any police officer or by any employee of the issuing authority who has the powers of a police officer at any place within the jurisdiction of the issuing authority;

(3)  Shall require attendance of the witness only in the county wherein the witness is served with the subpoena or at such other place as is agreed upon by the witness and the issuing authority; provided that if the subpoena is served in a county other than that in which the witness resides or is employed or transacts the witness' business in person, the issuing authority shall bear the expense of travel by the witness to and attendance at the place named in the subpoena to the same extent as provided by the rules of court; and

(4)  Shall contain a short, plain statement of the recipient's rights and the procedure for enforcing and contesting the subpoena.

(d)  The issuing authority shall pay to a financial institution which is served a subpoena issued under this section a fee for reimbursement of such costs as are necessary and which have been directly incurred in searching for, reproducing, or transporting books, papers, documents, or other objects designated by the subpoena.  Reimbursement shall be paid at the rate of $15 per hour for research time and 50 cents per page for reproduction.

(e)  Upon application by the attorney general or the county prosecuting attorney who issued the subpoena, a circuit court of the county wherein the witness resides or is found may compel obedience to the subpoena; provided that the court, on motion promptly made, may quash or modify the subpoena if compliance would be unreasonable or oppressive or violate any privilege the witness may be entitled to exercise in a court proceeding.

(f)  Compliance with a subpoena issued pursuant to this section shall not give rise to a civil action for damages by an individual or entity as to whom testimony has been given or documents or other things provided in compliance with the subpoena. [L 1972, c 33, §1; gen ch 1985; am L 1986, c 170, §1; am L 1990, c 279, §1; am L 1991, c 244, §1; am L 1992, c 273, §1; gen ch 1992]

Law Journals and Reviews

Marsland v. First Hawaiian Bank:  Home Rule and the Scope of the County Prosecutor's Power.  12 UH L. Rev. 261.

Case Notes

Prosecutor's authority is derived directly from the authority of the attorney general; prosecutor cannot have greater powers to subpoena than the attorney general.  70 H. 126, 764 P.2d 1228.



§28-3 - Gives opinions.

§28-3  Gives opinions.  The attorney general shall, when requested, give opinions upon questions of law submitted by the governor, the legislature, or its members, or the head of any department.  The attorney general shall file a copy of each opinion with the lieutenant governor, the public archives, the supreme court library, and the legislative reference bureau within three days of the date it is issued.  Opinions on file with the lieutenant governor, the public archives, and the supreme court library shall be available for public inspection.  The legislative reference bureau shall furnish the members of the legislature with a list of the most recent opinions filed with the bureau, at least once a year, not later than twenty days before the beginning of each regular session. [L 1866, p 17; RL 1925, §1488; RL 1935, §502; RL 1945, §1503; RL 1955, §30-3; am L 1961, c 98, §1; HRS §28-3; am L 1988, c 88, §1]



§28-4 - Advises public officers.

§28-4  Advises public officers.  The attorney general shall, without charge, at all times when called upon, give advice and counsel to the heads of departments, district judges, and other public officers, in all matters connected with their public duties, and otherwise aid and assist them in every way requisite to enable them to perform their duties faithfully. [L 1866, p 17; RL 1925, §1489; RL 1935, §503; RL 1945, §1504; RL 1955, §30-4; am L 1963, c 85, §3; HRS §28-4; am L 1970, c 188, §39; gen ch 1993]

Case Notes

Early cases:  15 H. 718; see also 12 H. 124.

Attorney general has affirmative duty to provide counsel for judges being sued in their official capacities.  57 H. 284, 554 P.2d 1128.



§28-5 - Aids poor.

§28-5  Aids poor.  The attorney general shall give counsel and aid to poor and oppressed citizens of the State and assist them in obtaining their just rights without charge; provided that the attorney general shall not be obliged to render such aid, counsel, and assistance, unless requested so to do by the governor, or by some one of the heads of departments. [L 1866, p 17; RL 1925, §1490; RL 1935, §504; RL 1945, §1505; RL 1955, §30-5; HRS §28-5; gen ch 1993]



§28-5.1 - REPEALED.

§28-5.1  REPEALED.  L 1979, c 105, §4.



§28-6 - No fee; not to act as attorney.

§28-6  No fee; not to act as attorney.  The attorney general shall not receive any fee or reward from or in behalf of any person or prosecutor, for services rendered in any prosecution or business to which it shall be the attorney general's official duty to attend; nor be concerned as counsel or attorney for either party in any civil action depending upon the same state of facts. [L 1866, p 17; RL 1925, §1491; RL 1935, §505; RL 1945, §1506; RL 1955, §30-6; HRS §28-6; gen ch 1993]

Case Notes

Construed, as to power to accept assistance of private counsel employed by complaining witness in prosecuting criminal case.  19 H. 437; 20 H. 7; 20 H. 71.



§28-7 - Accounts.

§28-7  Accounts.  The attorney general shall account, in the manner provided by law, for all fees, bills of costs and other moneys collected or received by the attorney general by virtue of the attorney general's office. [L 1866, p 17; am L 1923, c 35, §1; RL 1925, §1492; am L 1931, c 59, §1; RL 1935, §506; RL 1945, §1507; RL 1955, §30-7; HRS §28-7; gen ch 1993]

Cross References

Generally, see §40-31.



§28-7.5 - Administrative services manager; appointment and duties.

[§28-7.5]  Administrative services manager; appointment and duties.  The attorney general may appoint and, at the attorney general's pleasure, dismiss an administrative services manager of the department of the attorney general who shall generally assist the attorney general, as the attorney general may require, in the performance of the administrative and managerial duties of the attorney general that are not required to be performed by an attorney.  The administrative services manager shall be appointed without regard to chapter 76, need not be an attorney, and shall hold no other public or private office or employment.  Section 26-53 shall not apply to the administrative services manager of the department of the attorney general. [L 1988, c 348, §1; am L 2000, c 253, §150]



§28-8 - First deputy attorney general; other deputies.

§28-8  First deputy attorney general; other deputies.  (a)  The attorney general shall appoint, and at the attorney general's pleasure remove, a first deputy attorney general and other deputies and law clerks as the exigencies of the public service may require, and shall be responsible for all of the acts of the first deputy attorney general, other deputies, and law clerks.  They shall act under the direction of the attorney general and shall perform duties as the attorney general may require regardless of the source of funding for their compensation and notwithstanding any law to the contrary, except that the attorney general shall not require the performance of duties that would violate the terms of an applicable funding source or that would be in contravention of a federal requirement, restriction, or condition.  The first deputy attorney general and other deputies, subject to the attorney general's directions, may perform or exercise any and all duties or powers by law required of or conferred upon the attorney general.

(b)  The attorney general may appoint and, by contract, retain the services of special deputies to perform such duties and exercise such powers as the attorney general may specify in their several appointments.  The special deputies shall serve at the pleasure of the attorney general.  At the option of the attorney general, special deputies may be compensated on a fixed-price basis, an hourly rate basis, with or without a fixed cap, or, if a special deputy has been appointed to represent the State in an action by the State pursuant to section 661-10, through a contingent fee arrangement to be specified in the contract and payable out of all sums the special deputy recovers for the State by judgment, order, or settlement. [L 1866, p 18; RL 1925, §1494; RL 1935, §508; am L 1937, c 52, §1; RL 1945, §1509; RL 1955, §30-9; am L 1963, c 54, §1; HRS §28-8; am L 1982, c 68, §1; gen ch 1985; am L 1995, c 73, §1; am L 2001, c 46, §1; am L 2006, c 48, §2]

Case Notes

Authority of deputy attorney general, early cases.  15 H. 139, 145; 15 H. 612.



§28-8.3 - Employment of attorneys.

§28-8.3  Employment of attorneys.  (a)  No department of the State other than the attorney general may employ or retain any attorney, by contract or otherwise, for the purpose of representing the State or the department in any litigation, rendering legal counsel to the department, or drafting legal documents for the department; provided that the foregoing provision shall not apply to the employment or retention of attorneys:

(1)  By the public utilities commission, the labor and industrial relations appeals board, and the Hawaii labor relations board;

(2)  By any court or judicial or legislative office of the State; provided that if the attorney general is requested to provide representation to a court or judicial office by the chief justice or the chief justice's designee, or to a legislative office by the speaker of the house of representatives and the president of the senate jointly, and the attorney general declines to provide such representation on the grounds of conflict of interest, the attorney general shall retain an attorney for the court, judicial, or legislative office, subject to approval by the court, judicial, or legislative office;

(3)  By the legislative reference bureau;

(4)  By any compilation commission that may be constituted from time to time;

(5)  By the real estate commission for any action involving the real estate recovery fund;

(6)  By the contractors license board for any action involving the contractors recovery fund;

(7)  By the trustees for any action involving the travel agency recovery fund;

(8)  By the office of Hawaiian affairs;

(9)  By the department of commerce and consumer affairs for the enforcement of violations of chapters 480 and 485A;

(10)  As grand jury counsel;

(11)  By the Hawaiian home lands trust individual claims review panel;

(12)  By the Hawaii health systems corporation, or its regional system boards, or any of their facilities;

(13)  By the auditor;

(14)  By the office of ombudsman;

(15)  By the insurance division;

(16)  By the University of Hawaii;

(17)  By the Kahoolawe island reserve commission;

(18)  By the division of consumer advocacy;

(19)  By the office of elections;

(20)  By the campaign spending commission;

(21)  By the Hawaii tourism authority, as provided in section 201B-2.5; or

(22)  By a department, in the event the attorney general, for reasons deemed by the attorney general good and sufficient, declines to employ or retain an attorney for a department; provided that the governor thereupon waives the provision of this section.

(b)  For purposes of this section the term "department" includes any department, board, commission, agency, bureau, or officer of the State.

(c)  Every attorney employed by any department on a full-time basis, except an attorney employed by the public utilities commission, the labor and industrial relations appeals board, the Hawaii labor relations board, the office of Hawaiian affairs, the Hawaii health systems corporation or its regional system boards, the department of commerce and consumer affairs in prosecution of consumer complaints, insurance division, the division of consumer advocacy, the University of Hawaii, the Hawaii tourism authority as provided in section 201B-2.5, the Hawaiian home lands trust individual claims review panel, or as grand jury counsel, shall be a deputy attorney general.

(d)  All attorneys retained by contract, whether by the attorney general or a department, shall be retained in accordance with chapter 103D. [L 1995, c 178, §1; am L 1996, c 52, §1, c 262, §4, and c 270, §4; am L 1997, c 251, §3; am L 1998, c 115, §5; am L 2000, c 105, §1 and c 272, §1; am L 2004, c 57, §5 and c 58, §§2, 14(2); am L 2005, c 22, §50; am L 2006, c 306, §1; am L 2007, c 290, §5; am L 2008, c 16, §3 and c 45, §1; am L Sp 2009, c 5, §12]

Case Notes

Discussed:  87 H. 152, 952 P.2d 1215.



§28-8.5 - Special assistant to the attorney general; appointment and duties; secretary.

[§28-8.5]  Special assistant to the attorney general; appointment and duties; secretary.  The attorney general may appoint, and at the attorney general's pleasure dismiss, a special assistant to the attorney general who shall generally assist the attorney general, as the attorney general may require, in the initiation, direction, or monitoring of administrative or managerial special projects that the attorney general has determined to be necessary.  In addition, the special assistant shall, as the attorney general may direct, serve as the attorney general's representative to, and monitor and apprise the attorney general of the activities of, the various national, regional, state, and local organizations and committees in which the attorney general has membership, participation, or interest.  The special assistant to the attorney general shall be appointed without regard to chapter 76, need not be an attorney, and shall hold no other public or private office or employment.  Section 26-53 shall not be applicable to the special assistant to the attorney general.  The attorney general may also appoint, without regard to chapter 76, one secretary for the special assistant to the attorney general. [L 1989, c 82, §1; am L 2000, c 253, §150]



§28-9 - Additional deputies for acquisition of rights-of-way.

§28-9  Additional deputies for acquisition of rights-of-way.  The attorney general may appoint and employ deputy attorneys general, additional to those covered by the appropriation for the department of the attorney general, to provide legal services for the acquisition of rights-of-way and for proceedings therefor, and the compensation for such services shall be paid by the state department of transportation from the state highway fund. [L 1953, c 189, §2; RL 1955, §30-9.5; am L Sp 1959 2d, c 1, §26; HRS §28-9]



§28-10 - Prohibition on private practice of law by the attorney general, first deputy, and other deputies.

§28-10  Prohibition on private practice of law by the attorney general, first deputy, and other deputies.  The attorney general, the attorney general's first deputy, and other deputies shall devote their entire time and attention to the duties of their respective offices.  They shall not engage in the private practice of law, nor accept any fees or emoluments other than their official salaries for any legal services.  This section shall not apply to any special deputy employed on a part-time basis for a limited period. [L 1953, c 105, §9; RL 1955, §30-10; am L 1957, c 180, §2; HRS §28-10; am L 1982, c 68, §2; gen ch 1985]

Case Notes

Disqualification after retirement from office.  See 33 H. 305; 49 H. 252, 413 P.2d 249.



§28-10.5 - Criminal and juvenile justice resource coordination; administrator and staff.

§28-10.5  Criminal and juvenile justice resource coordination; administrator and staff.  (a)  The department of the attorney general shall serve as the clearinghouse for information on financial and nonfinancial resources that may be available to assist in improving the delivery or coordination of services under, or the implementation of, programs of the criminal justice and juvenile justice systems and agencies and shall develop, update, and coordinate the implementation of a comprehensive statewide plan of programs and priorities for the improvement of law enforcement and criminal justice, including the prevention and control of juvenile delinquency.  In addition, the department may:

(1)  Seek, apply for, and administer federal funding and other resources to enhance and expand the capabilities of the criminal and juvenile justice agencies;

(2)  Coordinate and assess information on a statewide basis for the development of policies to improve the criminal justice and juvenile justice systems and programs;

(3)  Administer state-funded criminal and juvenile justice programs as specifically directed by law or as may be implied through the appropriation of funds; and

(4)  Administer programs for the prevention of sexual violence and the protection and treatment of victims of sexual violence.

(b)  The attorney general may employ, without regard to chapter 76, and at pleasure dismiss, an administrator to oversee and carry out the resource coordination functions of the department set forth in subsection (a).  In addition, the attorney general may employ, in accordance with chapter 76, other support staff necessary for the performance of the resource coordination functions. [L 1988, c 71, §1; am L 2000, c 253, §150; am L 2005, c 133, §1; am L 2006, c 300, §4]

Cross References

Juvenile justice information system, see chapter 846D.



§28-10.6 - Crime research, prevention, and education; administrator and staff.

§28-10.6  Crime research, prevention, and education; administrator and staff.  (a)  The department of the attorney general shall initiate, develop, and perform or coordinate programs, projects, and activities, as determined by the attorney general, on the subject of crime, including but not limited to crime research, prevention, and education.  The attorney general may:

(1)  Research, evaluate, and make recommendations regarding crime, crime prevention, and the criminal justice system to the governor, the legislature, the judiciary, criminal justice agencies, or the general public, as appropriate;

(2)  Develop and implement or coordinate statewide crime prevention programs and activities including:

(A)  Providing crime prevention training programs for law enforcement agencies, citizens, businesses, and civic groups; and

(B)  Assisting in the organization of crime prevention teams in communities to encourage the development of community crime prevention programs;

(3)  Develop public education programs through various broadcast or print media to provide to the general public information that will assist citizens in developing the knowledge and confidence to prevent crime and to avoid becoming victims of crime;

(4)  Establish, as deemed by the attorney general to be necessary or appropriate, citizen and government agency representative study teams to study specific crime subjects or criminal justice system problems, in order to obtain input or advice from a more specialized segment of the criminal justice or public community on those specific matters; and

(5)  Establish trust funds or accounts and receive and expend financial grants and donations for crime research, prevention, or education.

(b)  The attorney general may employ, without regard to chapter 76, and at the attorney general's pleasure dismiss, an administrator to oversee and carry out the programs, projects, and activities on the subject of crime, as set forth in subsection (a).  The attorney general may also employ other support staff, in accordance with chapter 76, necessary for the performance or coordination of the programs, projects, and activities on the subject of crime. [L 1989, c 332, pt of §1; am L 2000, c 253, §150; am L 2006, c 300, §5]

Case Notes

This section does not authorize the prosecuting attorney to use public funds and resources to advocate for a proposed constitutional amendment in a general election.  113 H. 446, 153 P.3d 1131.



§28-10.7 - REPEALED.

§28-10.7  REPEALED.  L 1990, c 260, §2.



§28-10.8 - Rules.

[§28-10.8]  Rules.  The department of the attorney general may adopt, amend, or repeal rules, pursuant to chapter 91, that may be necessary or convenient for the performance of its functions.  The department's rules may include general rules of practice and procedure that apply to all administrative offices, boards, and commissions placed or established within the department without the necessity of individual adoption by the administrative offices, boards, or commissions within the department. [L 1989, c 332, pt of §1]



§28-11 - Investigators; appointment and powers.

§28-11  Investigators; appointment and powers.  (a)  The attorney general shall appoint and commission one or more investigators as the exigencies of the public service may require.  Persons appointed and commissioned under this section shall have and may exercise all of the powers and authority and the benefits and privileges of a police officer or of a deputy sheriff.  These investigators shall consist of personnel whose primary duty will be to conduct investigations as directed by the attorney general.

(b)  The attorney general may also appoint persons whose primary function shall be to provide security coverage for the governor and other public officials of this State, to be known as security investigators, who shall have and may exercise all the powers and authority of the investigators appointed under subsection (a).  When not providing security coverage for the governor or other public officials, the security investigators shall conduct other investigations as directed by the attorney general.  The positions of security investigators may be exempt from chapter 76. [L 1951, c 163, §1; am L 1951, c 264, §2; RL 1955, §30-11; am L 1963, c 85, §3; HRS §28-11; am L 1973, c 48, §1; am L 1981, c 161, §1; am L 1989, c 211, §10; am L 1990, c 281, §11; am L 2006, c 300, §6]



§28-11.5 - REPEALED.

§28-11.5  REPEALED.  L 1992, c 146, §4.



§28-12 - Seal of department.

§28-12  Seal of department.  The attorney general shall procure a proper seal of the department of the attorney general with such suitable inscriptions and devices as the attorney general may approve, to be known as the official seal of the attorney general of the State.  The seal shall remain in the attorney general's custody to be kept and used by the attorney general to verify official documents under such rules and regulations as the attorney general may prescribe. [L 1907, c 92, §1; RL 1925, §1495; RL 1935, §509; RL 1945, §1510; RL 1955, §30-12; HRS §28-12; gen ch 1985]



§28-13 - Antitrust trust fund.

[§28-13]  Antitrust trust fund.  (a)  There is established in the state treasury the antitrust trust fund, into which shall be deposited:

(1)  Ten per cent of any antitrust judgment or settlement received by the State except where the deposit is inconsistent with the court order or settlement agreement relating to the amount; and

(2)  Appropriations made by the legislature.

(b)  The antitrust trust fund shall be administered by the department of the attorney general and shall be used for expenditures relating to the enforcement of antitrust laws, including but not limited to expenditures for training, equipment purchases, educational resources, and facilitating participation in antitrust lawsuits and investigations initiated by other states.

(c)  All unencumbered and unexpended moneys in excess of $250,000 remaining on balance in the antitrust trust fund at the close of June 30 of each year shall lapse to the credit of the general fund.

(d)  The department of the attorney general shall submit a report to the legislature no later than twenty days prior to the convening of each regular session to provide an accounting of the receipts and expenditures of the fund. [L 2001, c 97, §2]



§28-14 - REPEALED.

§28-14  REPEALED.  L 2003, c 177, §8.



§28-0015

§28-15  Tobacco enforcement special fund.  (a)  There is established in the state treasury the tobacco enforcement special fund, into which shall be deposited the tobacco settlement moneys as provided by section 328L-2(a), the allocated portion of the stamp fee designated to pay for the cost of enforcing the cigarette tax stamp as provided by section 245-26, and fines as provided for by section 245-41.

(b)  The tobacco enforcement special fund shall be administered by the department of the attorney general and shall be used for administering, operating, monitoring, and ensuring compliance with and enforcement of:

(1)  The Master Settlement Agreement as defined in chapter 675 and any other statutes or programs relating to that agreement;

(2)  Chapter 675;

(3)  Tobacco prevention programs;

(4)  The cigarette tax stamp as defined in chapter 245 and any other statutes or programs relating to that chapter;

(5)  Chapter 245;

(6)  Chapter 486P and any other statutes or programs relating to that chapter; and

(7)  Any other requirement deemed necessary to carry out the purposes of the fund.

(c)  All unencumbered and unexpended moneys in excess of $500,000 remaining on balance in the tobacco enforcement special fund at the close of June 30 of each year shall lapse to the credit of the state general fund.

(d)  The department of the attorney general shall submit a report to the legislature, no later than twenty days prior to the convening of each regular session, providing an accounting of the receipts and expenditures of the fund. [L 2001, c 270, pt of §1; am L 2003, c 177, §1; am L 2004, c 43, §19 and c 52, §19]

Note

Transfer of certain interest earnings to general fund until June 30, 2015.  L 2009, c 79, §30(a)(1).



§28-16 - Litigation deposits trust fund.

[§28-16]  Litigation deposits trust fund.  (a)  There is created in the state treasury the litigation deposits trust fund.  There shall be deposited into this fund all moneys received through any civil action in which the State is a party where the settlement amount is $100,000 or higher, except for those actions involving departments able to procure their own legal services as provided for by section 28-8.3 and where no other state statute or court order specifically provides for the deposit of moneys received through the action.

(b)  The fund shall be administered by the department of the attorney general.  The department shall maintain accounting records of fund moneys, including subsidiary records of individual litigation deposits and disbursements thereof.  Moneys in the fund may be separated into subsidiary accounts; provided that one subsidiary account shall not be commingled with moneys from another account except for deposit or investment purposes under subsection (d).

(c)  Disbursements from each account maintained under subsection (b) may include attorney's fees and other necessary expenses that the department determines to be reasonable and directly related to prosecution of the civil action for which the account is maintained; provided that in the case of moneys deposited as a result of recoveries by an agency to which a non-general fund applies, the moneys shall be held and disbursed intact for deposit to the credit of the non-general fund.  Money deposited in the fund pursuant to an order of the court shall be disbursed in accordance with the order of the court.  Any residual funds remaining in an account shall be transferred to the respective non-general or general fund with which the civil action is associated no later than thirty days after the civil action for which the account is maintained is closed and all costs of that civil action have been paid, unless otherwise provided for by statute.

(d)  Moneys in the fund may be invested by the department in securities as provided by section 36-21.  Investment earnings shall be deposited in the general fund.

(e)  The department shall submit a report to the legislature no later than twenty days prior to the convening of each regular session on:

(1)  The transactions, by subsidiary account, that take place in the fund for each fiscal year; and

(2)  A summary of the collections made in any amount on behalf of other departments and agencies specifying the appropriate number of transactions and amount collected for each department and agency. [L 2002, c 178, §1]



§28-21 to 28 - REPEALED.

PART II.  SHERIFF--REPEALED

§§28-21 to 28  REPEALED.  L 1975, c 192, §2.



§28-31 to 49 - REPEALED.

PART III.  CIVIL IDENTIFICATION--REPEALED

§§28-31 to 49  REPEALED.  L 1983, c 78, §2.

Cross References

For present provisions, see chapter 846, part II.



§28-51 to 56 - REPEALED.

PART IV.  CRIME STATISTICS--REPEALED

§§28-51 to 56  REPEALED.  L 1975, c 120, §2; L 1983, c 78, §2.

Cross References

Criminal justice data center, see chapter 846.



§28-71 - Organized crime unit.

[PART V.  ORGANIZED CRIME UNIT]

[§28-71]  Organized crime unit.  There is established in the department of the attorney general an organized crime unit.

The organized crime unit shall consist of attorneys, and other specialized personnel necessary to implement this section.  They shall be appointed by the attorney general who shall fix their compensation.  Every attorney and specialist shall be entitled to hold the attorney's and specialist's position during good behavior, subject to removal by the attorney general only as provided in chapter 76.

The organized crime unit shall:

(1)  Receive, gather, and analyze information;

(2)  Develop tactical and strategic intelligence;

(3)  Assist in control of organized criminal activity;

(4)  Provide technical assistance and training to county law enforcement agencies in the detection and prosecution of organized crime; and

(5)  Provide with the attorney general's approval specialized personnel and technological equipment for the use of law enforcement agencies in the State with respect to organized crime.

For purposes of this section, "organized crime" means the unlawful activities of the members of an organized association engaged in supplying illegal goods and services, including but not limited to gambling, prostitution, loan sharking, narcotics, labor racketeering, and other unlawful activities of members of such organizations. [L 1971, c 108, §1; gen ch 1993]

Cross References

Organized crime control, see chapter 842.



§28-91 - Medicaid fraud unit.

PART VI.  MEDICAID FRAUD UNIT

[§28-91]  Medicaid fraud unit.  There is established in the department of the attorney general a medicaid fraud unit.

The unit shall employ such attorneys, auditors, investigators, and other personnel as necessary to promote the effective and efficient conduct of the unit's activities.  Except for the attorneys, all other employees of the medicaid fraud unit shall be subject to chapter 76.

The purpose of the medicaid fraud unit shall be to conduct a statewide program for the investigation and prosecution of medicaid fraud cases and violations of all applicable state laws relating to the providing of medical assistance and the activities of providers of such assistance.  The medicaid fraud unit may also review and take appropriate action on complaints of abuse and neglect of patients of health care facilities receiving payments under the state plan for medical assistance and may provide for collection or referral for collection of overpayments made under the state plan for medical assistance that are discovered by the unit in carrying out its activities. [L 1978, c 106, §2; am L 2000, c 253, §150]

Law Journals and Reviews

Holding Hawai`i Nursing Facilities Accountable for the Inadequate Pain Management of Elderly Residents.  27 UH L. Rev. 233.



§28-91.5 - Medicaid investigations recovery fund; established.

[§28-91.5]  Medicaid investigations recovery fund; established.   There is established in the state treasury the medicaid investigations recovery fund as a special fund, and which is to be administered by the department of the attorney general, into which shall be deposited all funds that have been recovered as a result of medicaid fraud settlements.  Moneys from this special fund shall be used to support a portion of operating expenses of the medicaid fraud unit within the department of the attorney general. [L Sp 1995, c 15, §1]



§28-94 - Dependent elder abuse; suits by the State; civil penalties.

[§28-94]  Dependent elder abuse; suits by the State; civil penalties.  (a)  The attorney general may bring a civil action on behalf of the State, against any caregiver who commits abuse of a dependent elder, to prevent, restrain, or remedy such conduct.  Any caregiver against whom a civil judgment is entered on a complaint alleging that the caregiver committed abuse against a dependent elder, shall be subject to a civil penalty of not less than $500 nor more than $1,000 for each day that the abuse occurred, and the costs of investigation.

(b)  For the purposes of this section:

"Abuse" means actual or imminent physical injury, psychological abuse or neglect, sexual abuse, financial exploitation, negligent treatment, or maltreatment.

Abuse occurs where:

(1)  Any dependent elder exhibits evidence of:

(A)  Substantial or multiple skin bruising or any other internal bleeding;

(B)  Any injury to skin causing substantial bleeding;

(C)  Malnutrition;

(D)  A burn or burns;

(E)  Poisoning;

(F)  The fracture of any bone;

(G)  A subdural hematoma;

(H)  Soft tissue swelling;

(I)  Extreme physical pain; or

(J)  Extreme mental distress which includes a consistent pattern of actions or verbalizations including threats, insults, or harassment, that humiliates, provokes, intimidates, confuses, and frightens the dependent elder;

and the injury is not justifiably explained, or where the history given is at variance with the degree or type of injury, or circumstances indicate that the injury is not the product of an accidental occurrence;

(2)  Any dependent elder has been the victim of nonconsensual sexual contact or conduct by a caregiver, including but not limited to:

(A)  Sexual assault, molestation, sexual fondling, incest, prostitution;

(B)  Obscene or pornographic photographing, filming, or depiction; or

(C)  Other similar forms of sexual exploitation;

(3)  Any dependent elder is provided with dangerous, harmful, or detrimental drugs as defined by section 712-1240; however, this paragraph shall not apply when such drugs are provided to the dependent elder pursuant to the direction or prescription of a practitioner, as defined in section 712-1240;

(4)  Any dependent elder is subject to neglect;

(5)  Any dependent elder appears to lack sufficient understanding or capacity to make or communicate responsible decisions concerning the dependent elder's person, and appears to be exposed to a situation or condition which poses an imminent risk of death or risk of serious physical harm; or

(6)  There is financial and economic exploitation.

"Caregiver" means any person who has undertaken the care, custody, or physical control of, or who has a legal or contractual duty to care for the health, safety, and welfare of a dependent elder, including, but not limited to, owners, operators, employees, or staff of:

(1)  Hospitals;

(2)  Hospices;

(3)  Adult residential care homes;

(4)  Developmentally disabled domiciliary homes;

(5)  Developmentally disabled adult foster homes;

(6)  Intermediate care facilities;

(7)  Skilled nursing facilities;

(8)  Special treatment facilities;

(9)  Assisted living facilities;

(10)  Adult foster family homes;

(11)  Adult day health care centers and adult day care programs;

(12)  Independent living centers;

(13)  Long-term care facilities;

(14)  Community care facilities for the elderly;

(15)  Respite care facilities;

(16)  Foster homes; and

(17)  Private residences used for commercial purposes to care for dependent elders.

"Dependent elder" means any person sixty-two years of age or older who, because of mental or physical impairment, is dependent upon another person, a care organization, or a care facility for personal health, safety, or welfare.

"Financial and economic exploitation" means the wrongful or negligent taking, withholding, misappropriation, or use of a dependent elder's money, real property, or personal property.  "Financial and economic exploitation" may include but is not limited to:

(1)  Breaches of fiduciary relationships such as the misuse of a power of attorney or the abuse of guardianship privileges, resulting in the unauthorized appropriation, sale, or transfer of property;

(2)  The unauthorized taking of personal assets;

(3)  The misappropriation, misuse, or unauthorized transfer of moneys belonging to the dependent elder from a personal or joint account; or

(4)  The intentional or negligent failure to effectively use a dependent elder's income and assets for the necessities required for the elder's support and maintenance.

The exploitations may involve coercion, manipulation, threats, intimidation, misrepresentation, or exertion of undue influence.

"Neglect" means the reckless disregard for the health, safety or welfare of a dependent elder, that results in injury, loss, or damage.  "Neglect" includes, but is not limited to:

(1)  Failure to assist in personal hygiene, or in the provision of food, clothing, or shelter;

(2)  Failure to provide or arrange for necessary psychological, physical, or health care; except when such failure is in accordance with the dependent elder's directive;

(3)  Failure to protect a dependent elder from known health or safety hazards; and

(4)  Failure to protect against known acts of abuse by third parties. [L 2003, c 196, §2]

Cross References

Some other actions or penalties for violations committed against elders, see §§412:3-114.5, 444-10.7, 454-4.5, 480-13, 480-13.5, 485A-603.5, 485A-604.5, and 487-14.

Law Journals and Reviews

Holding Hawai‘i Nursing Facilities Accountable for the Inadequate Pain Management of Elderly Residents.  27 UH L. Rev. 233.



§28-101 - Witness security and protection.

[PART VII.]  WITNESS SECURITY

Cross References

Rights of victims and witnesses in criminal proceedings, see chapter 801D.

[§28-101]  Witness security and protection.  (a)  The attorney general shall establish a statewide witness program through which the attorney general may fund or provide for the security and protection of a government witness or a potential government witness in an official proceeding or investigation where the attorney general determines that an offense such as those described in sections 710-1071 (intimidating a witness), 710-1072 (tampering with a witness), or 710-1072.2 (retaliating against a witness) is likely to be committed or which involves great public interest.  The attorney general may also fund or provide for the security and protection of the immediate family of, or a person otherwise closely associated with, such witness or potential witness if the family or person may also be endangered.  In determining whether such security and protection or funds are to be provided, the attorney general shall give greatest priority to official proceedings or investigations involving pending or potential organized crime, racketeering activity or career criminal prosecutions.

(b)  In connection with the security and protection of a witness, a potential witness, or an immediate family member or close associate of a witness or potential witness, the attorney general may fund or take any action the attorney general determines to be necessary to protect such person from bodily injury, or to assure the person's health, safety, and welfare, for as long as, in the judgment of the attorney general, such danger exists.

(c)  Any county or state prosecuting attorney or law enforcement agency may request the security and protection provided by the attorney general or funding from the attorney general for the purpose of implementing county witness security and protection, or for contracting or arranging for security provided by other state or federal agencies such as the United States Marshals Service.  Requests shall be made and approved in a timely and equitable manner as established by the attorney general.

(d)  The attorney general may condition the provision of security and protection or funding upon a county matching basis or reimbursement in whole or in part by a county government to the State for the cost of such witness security and protection or for the funds granted.  Such reimbursement shall be appropriate when security and protection are provided or funding is granted on an emergency basis where the provision of such protection is primarily a county responsibility.

(e)  The county prosecuting attorneys, the county police departments, and all other law enforcement agencies in the State shall cooperate with the attorney general to implement a statewide witness security program.  Appropriations for the purposes authorized by this section shall be made to and administered by the attorney general, who may also receive and use gifts, moneys, services, or assistance from any private source to implement the purposes of this section. [L 1982, c 231, §1; gen ch 1985]



§28-111 - Victim-witness assistance program.

[§28-111]  Victim-witness assistance program.  (a)  There is established a victim-witness assistance program in the department of the attorney general, whose purpose shall be to provide information, assistance, and support services to the victims of and witnesses to crimes committed in the State.

(b)  The attorney general shall allocate and award appropriated funds to counties whose victim-witness assistance units are in substantial compliance with the policies and criteria established.  The attorney general and the county prosecutors shall work together to establish victim-witness assistance program policies and criteria which shall not be subject to chapter 91.  The county prosecutors shall implement the program in their respective counties.

(c)  Any sums appropriated by the State for the victim-witness units in each of the respective counties shall be contingent upon the respective counties providing a minimum of twenty-five per cent of the sum appropriated to each county. [L 1986, c 204, §2]



§28-121 - Missing child center-Hawaii; programs.

PART VIII.  MISSING CHILD CENTER-HAWAII

Note

Part heading amended by L 2005, c 32, §1(1).

§28-121  Missing child center-Hawaii; programs.  (a)  There is established within the department of the attorney general a program to be known as the missing child center-Hawaii, formerly known as the Hawaii state clearinghouse for missing children, to assist in the implementation of federal and state laws relating to missing children.

(b)  The missing child center-Hawaii shall include programs to coordinate the efforts of state and county agencies with those of federal agencies in locating, recovering, and protecting missing children and to promote community awareness of the problem of missing children.

(c)  The department of the attorney general shall employ, without regard to chapter 76, a coordinator and an assistant to the coordinator who shall coordinate existing public and private resources and further define and develop, to the extent of available resources, the most appropriate system for addressing the problem of missing children, which may include the following:

(1)  A communication network among county and state law enforcement agencies and the National Crime Information Center in Washington, D.C.;

(2)  A standardized reporting system in all counties developed in conjunction with law enforcement officials at all levels;

(3)  Assistance in the establishment of trained search teams that can be activated in each county;

(4)  Educational programs designed to prevent child abduction, enhance child safety, and raise public awareness about ways to prevent child abduction, molestation, and sexual exploitation;

(5)  A directory of resources to assist in locating missing children including names, addresses, and services provided by public and private organizations; and

(6)  A statewide centralized, uniform, and computerized information database relating to family-related and nonfamily-related child abductions, as well as runaways and children who are unwanted by their parents. [L 1997, c 259, pt of §2; am L 2000, c 253, §150; am L 2005, c 32, §1(2)]



§28-122 to 124 - REPEALED.

§§28-122 to 124  REPEALED.  L 2003, c 192, §§2 to 4.



§28-123 - REPEALED.

§28-123  REPEALED.  L 2003, c 192, §3.



§28-131 - Drug nuisance abatement unit.

[PART IX.]  DRUG NUISANCE ABATEMENT UNIT

[§28-131]  Drug nuisance abatement unit.  (a)  There is established in the department of the attorney general a drug nuisance abatement unit.

(b)  The unit shall employ such attorneys, auditors, investigators, and other personnel as necessary to promote the effective and efficient conduct of the unit's activities.  Except for the attorneys, all other employees of the drug nuisance abatement unit shall be subject to chapter 76.

(c)  The purpose of the drug nuisance abatement unit shall be to provide for the effective enforcement and prosecution of those violations of the drug nuisance abatement laws under chapter 712, part V but only for offenses related to drugs and intoxicating compounds as provided under chapter 712, part IV.  The drug nuisance [abatement] unit may also review and take appropriate action on drug nuisance complaints of any citizen of the State, or drug nuisances that are discovered by the unit in carrying out its activities. [L 2003, c 63, §1]



§28 141 - Surveillance review unit.

[PART X.  SURVEILLANCE REVIEW UNIT]

[§28‑141]  Surveillance review unit.  There is established in the department of the attorney general a surveillance review unit, which shall be responsible for reviewing all applications for interception of wire, oral, or electronic communications under chapter 803 prior to their submittal to a designated judge, regardless of whether submitted by county or state investigative or law enforcement officers.  A surveillance review unit deputy attorney general shall review the application in a timely manner to ensure it meets the requirements of part IV of chapter 803 and applicable law and recommend any necessary additions or changes to the application.  Thereafter, the surveillance review unit deputy attorney general shall prepare a written memorandum recommending approval or disapproval of the application, which shall be submitted to the district court judge or designated judge with the application.  The attorney general shall establish standards and procedures for the timely review of these applications to ensure continuity and conformity with applicable law. [L 2006, c 200, §1]






CHAPTER 29 - FEDERAL AID

§29-1 - Establishment of office.

PART I.  COORDINATOR

§29-1  Establishment of office.  There shall be in Washington, District of Columbia, a Hawaii office of federal programs coordinator.  The office shall be headed by a coordinator who shall be appointed and removed by the governor, not subject to chapters 76 and 89.  Effective July 1, 1982, the salary shall be $38,610 a year.  Effective July 1, 1986, the salary of the federal programs coordinator shall be $0 a year.  The coordinator shall appoint necessary staff, within available appropriations, not subject to chapters 76 and 89.

The office is placed within the department of budget and finance for administrative purposes. [L 1965, c 237, §1; Supp, §12A-1; HRS §29-1; am L 1969, c 127, §5; am L 1975, c 58, §10; am L 1982, c 129, §2; am L 1986, c 128, §2; am L 2002, c 148, §3]



§29-2 - Powers and duties.

§29-2  Powers and duties.  The coordinator shall:

(1)  Provide a mechanism by which federal, state, and local agencies can coordinate their plans, policies, and activities;

(2)  Create congressional awareness and understanding of the needs and potentials of the State;

(3)  Encourage and advise state departments, universities or other appropriate state and local agencies in Hawaii of the availability of and the requirements of federal grants;

(4)  Advise and provide necessary factual data to Congress and our congressional delegation;

(5)  Recommend to the governor and the administration the types and necessity of either legislative or administrative action in order that the State may avail itself of beneficial federal programs;

(6)  Maintain contacts with federal, state, and local officials and agencies so that the programs of all levels of government may be coordinated;

(7)  Cooperate with our congressional delegation in promoting federal legislative or administrative action which may be beneficial to Hawaii;

(8)  Appear before congressional committees in support of or in opposition to legislation which affects Hawaii;

(9)  Perform such other services as may be required by the governor and the legislature;

(10)  Administer funds allocated to this office; be authorized to accept, disburse, and allocate funds which may become available from other governmental units; provided that all the funds shall be disbursed or allocated in compliance with any specific designation stated by the donating governmental unit and in the absence of specific designation, the funds shall be disbursed or allocated on projects directly benefiting the people of the State in accordance with this part; and

(11)  Submit to the governor and legislature reports as requested and submit an annual report with recommendations to the governor and the legislature. [L 1965, c 237, §2; Supp, §12A-2; HRS §29-2]

Cross References

Annual reports, due dates, see §93-12.



§29-3 - Appropriations.

§29-3  Appropriations.  The governor may include in the governor's operating budget such sums as the governor deems necessary for the continuation and operations of the program. [L 1965, c 237, pt of §3; Supp, §12A-3; HRS §29-3; gen ch 1985]



§29-11 - Definitions.

PART II.  GENERAL PROVISIONS

§29-11  Definitions.  "Aid" or "federal-aid" as used in this part means supplies, allowances of damages to state or county property by federal agencies, grants-in-aid, allocation of federal funds, to be matched by state funds, or otherwise, the furnishing of equipment and supplies and all other aids, grants, furnishings, assistance, advancements, and reimbursements that may be provided by federal legislation, present or future, and which may be available to the State or its political subdivisions. [L 1951, c 289, §1; RL 1955, §12-1; HRS §29-11]

Attorney General Opinions

Extent of political activity by state employees subject to Federal Hatch Act.  Att. Gen. Op. 64-46.



§29-12 - Duties of attorney general, director of finance.

§29-12  Duties of attorney general, director of finance.  The attorney general and the director of finance shall promptly initiate the necessary action to take advantage of or secure any federal aid which may be available to the State or its political subdivisions. [L 1951, c 289, §2; RL 1955, §12-2; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §29-12]



§29-13 - Governor may accept federal acts.

§29-13  Governor may accept federal acts.  The governor may accept, on behalf of the State, the provisions of any act of Congress making grants or allotments of federal-aid moneys available for expenditure in the State. [L 1939, c 196, §1; RL 1945, §401; RL 1955, §12-3; HRS §29-13]

Case Notes

Cited:  38 H. 310, 318.



§29-14 - Boards, etc.

§29-14  Boards, etc., may accept funds, comply with federal acts.  Except as otherwise provided by law, any board, commission, department, or officer of the State may accept and receive on behalf of the State, and receipt for, any and all grants or allotments of federal-aid moneys made available to the State by or pursuant to an act of Congress, and enter into or make such plan, agreement, or other arrangement with the agency designated by the act of Congress as is necessary to carry out the purposes of the Act; provided that if as a condition to receiving the federal-aid moneys it is necessary to match all or any part of the grant or allotment with state moneys no plan, agreement, or arrangement may be entered into unless the board, commission, department, or officer has under its or the officer's control moneys which may be expended lawfully for the purpose.

The governor may transfer funds from the department of health to the department of human services and from the department of human services to the department of labor and industrial relations to obtain additional federal funds for medical assistance under Title XIX of the Social Security Act, as amended, and the work incentive program.  The governor may also transfer funds from one department to another for the purpose of obtaining federal matching grants and allotments; provided that the state moneys have been appropriated for the purpose for which federal grants and allotments may be obtained. [L 1939, c 196, §2; RL 1945, §402; RL 1955, §12-4; HRS §29-14; am L 1969, c 65, §1; am L 1970, c 105, §5; gen ch 1985; am L 1987, c 339, §4]

Revision Note

The words "and industrial relations" added to "department of labor".



§29-15 - Conflict between federal and state requirements.

§29-15  Conflict between federal and state requirements.  In the case of any contract, the funds for which have been wholly or in part promised, loaned, or furnished by the United States, or any instrumentality thereof, if the United States, or its instrumentality, requires that the advertisement for tenders, tenders, performance bond, or contract contain terms or provisions contrary to any state law, then as to the advertisements, tenders, bonds, or contracts the terms and provisions required by the United States, or its instrumentality, shall govern and are made applicable, and the officer expending the funds shall conform to such requirements as the United States, or its instrumentality, shall provide or require, any other law or laws of the State to the contrary notwithstanding.  The provisions of this section shall be liberally construed so as not to hinder or impede the State in contracting for any project involving financial aid from the federal government. [L 1935, c 50, §1; RL 1945, §403; RL 1955, §12-5; HRS §29-15]

Case Notes

Re Federal Aid to Families with Dependent Children, department of social services and housing cannot consider tax refund as "income".  396 F. Supp. 375.



§29-15.5 - Indemnification of federal agencies.

§29-15.5  Indemnification of federal agencies.  (a)  To receive federal aid, assistance, support, benefits, services, and interests in or rights to use federal property, a state agency may agree in writing to an indemnity provision by which the State agrees to indemnify, defend, and hold harmless a United States agency, its officers, agents, and employees when all of the following conditions are satisfied:

(1)  Federal law expressly or by clear implication requires the indemnity provision;

(2)  The governor, following a favorable review by the department of the attorney general, approves the State's proposed indemnification; and

(3)  The comptroller, pursuant to chapter 41D, has obtained an insurance policy or policies in an amount sufficient to cover the liability of the State that reasonably may be anticipated to arise under the indemnity provision or has determined that it is not in the best interest of the State to obtain insurance.

(b)  An indemnity provision not in strict compliance with this section shall not give rise to a claim against the State under chapter 661 or otherwise waive the State's sovereign immunity.

(c)  This section shall not affect sections 201H-152(b)(2), 212-7, or 523A-64. [L 1997, c 168, §1; am L 1998, c 11, §2; am L 2007, c 249, §5]



§29-16 - Treasury as depository; duties of comptroller.

§29-16  Treasury as depository; duties of comptroller.  All federal-aid moneys received by the State, except as otherwise provided for by the federal government, shall be deposited with the director of finance and shall be disbursed upon warrants drawn by the comptroller of the State supported by vouchers approved by the board, commission, department, or officer having charge of the expenditure of the moneys by virtue of the plan, agreement, or arrangement entered into or made with the proper federal agency.

The comptroller may prescribe and maintain such system of accounts and accounting as may be required by the federal government, or any agency thereof, in carrying out the objects and purposes of the plan, agreement, or arrangement. [L 1939, c 196, §3; RL 1945, §404; RL 1955, §12-6; am L 1957, c 152, §1; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §29-16]



§29-17 to 23 - REPEALED.

§§29-17 to 23  REPEALED.  L 1994, c 186, §19.



§29-24 - Interagency federal revenue maximization revolving fund.

§29-24  Interagency federal revenue maximization revolving fund.  (a)  There is established in the state treasury an interagency federal revenue maximization revolving fund, into which shall be deposited all funds and proceeds collected from the federal government and third-party payers for costs not previously claimed by the State, with the exception of proceeds collected for services provided by the Hawaii health systems corporation or its regional system boards, for reimbursement of federally-funded state programs.  For purposes of this chapter, federally-funded state programs include but shall not be limited to those federally-funded programs within the departments of human services and health, and shall not include the federally-funded program within the department of education as provided in section 302A-1406.  Expenditures and transfers from the fund shall be made by the comptroller in proportional allocations established by the comptroller and the director of finance.  Transfers shall be made to the department claiming the reimbursement for expenses incurred related to federal fund reimbursement claims and to the general fund of the State.  Moneys in the fund may be expended for consultant services rendered under subsection (b).

(b)  Notwithstanding any other law to the contrary, the comptroller, by contract, may retain the services of certified public accountants and other consultants to pursue and collect federal fund reimbursements, and perform other duties necessary to administer this section.  At the option of the comptroller, consultants retained by contract under this subsection may be compensated on:

(1)  A fixed-price basis;

(2)  An hourly rate basis with or without a fixed cap; or

(3)  Through a contingent fee arrangement specified in the contract.

Such compensation shall be payable out of all sums the consultant recovers for the State.

(c)  No later than twenty days prior to the convening of each regular session of the legislature, the comptroller shall submit to the legislature a report including the following information:

(1)  Itemized amounts of all federal reimbursements;

(2)  Description and amounts of all expenses incurred by the fund;

(3)  Method of compensation and amounts of compensation for all certified public accountants and other consultants retained by the comptroller to pursue and collect federal fund reimbursements and perform other duties necessary to administer this section;

(4)  Method of determining allocation of funds;

(5)  Amounts allocated by the comptroller; and

(6)  Fund balances. [L Sp 1995, c 11, §§2, 15(3); am L 1996, c 177, §1; am L 1997, c 191, §1; am L 1999, c 160, §§27, 28; am L 2000, c 18, §3; am L 2006, c 244, §3; am L 2007, c 290, §6]

Cross References

Federal reimbursement maximization special fund, see §353C-7.



§29-25 - Department of education; federal funds; general fund offset.

§29-25  Department of education; federal funds; general fund offset.  (a)  Federal impact aid, United States Department of Defense funds, and federal indirect overhead reimbursements received by the department of education shall not be returned to the general fund.

(b)  If the amount of federal impact aid and United States Department of Defense funds received by the department of education exceeds the authorized appropriation in the general appropriations act or the supplemental appropriations act, then the governor shall:

(1)  Allow the department of education to increase the federal fund expenditure ceiling for all program identification numbers, each by an amount proportionate to its portion of the total general fund appropriation made by the legislature and by the amount that the federal impact aid and United States Department of Defense funds received by the department of education exceeds the authorized appropriation in the general appropriations act or the supplemental appropriations act; and

(2)  Allow the department of education to retain the full amount of the general fund offset created by increased impact aid receipts; provided that the department shall not use the general fund offset to create new programs or expand existing programs.

(c)  Beginning July 1, 2004, and for each fiscal year thereafter, the department of education may set aside $100,000 of federal impact aid moneys received pursuant to this section to:

(1)  Establish and fund a permanent, full-time military liaison position within the department of education; and

(2)  Fund the joint venture education program to facilitate interaction between the military community and the department of education.

The military liaison position established under paragraph (1) shall be exempt from chapter 76 but shall be eligible to receive the benefits of any state or federal employee benefit program generally applicable to officers and employees of the State.

(d)  The department of education shall submit a report to the legislature, not fewer than twenty days prior to the convening of each regular session, concerning the exact amount and specific nature of federal impact aid, United States Department of Defense funds, and federal indirect overhead reimbursements received under this section. [L 2000, c 234, §1; am L 2004, c 147, §1]

Cross References

Related provisions, see §§302A-1401 to 1406.






CHAPTER 30 - GUBERNATORIAL TRANSITION

§30-1 - Declaration of purpose.

[§30-1]  Declaration of purpose.  The legislature declares it to be the purpose of this chapter to promote the orderly transfer of the executive power in connection with the expiration of the term of office of a governor and the inauguration of a new governor.  The interest of the State requires that such transitions be accomplished so as to assure continuity in the conduct of the affairs of the state government.  Any disruption occasioned by the transfer of the executive power could produce results detrimental to the safety and well-being of the State and its people.  Accordingly, it is the intent of the legislature that appropriate actions be authorized and taken to avoid or minimize any disruption.  In addition to the specific provisions contained in this chapter directed toward that purpose, it is the intent of the legislature that all officers of the state government so conduct the affairs of the state government for which they exercise responsibility and authority as (1) to be mindful of problems occasioned by transitions in the office of governor, (2) to take appropriate lawful steps to avoid or minimize disruptions that might be occasioned by the transfer of the executive power, and (3) otherwise to promote orderly transitions in the office of governor. [L 1972, c 126, pt of §1]



§30-2 - Definition.

[§30-2]  Definition.  "Governor-elect" means the person who is the apparent successful candidate for the office of governor, as ascertained by the chief election officer following the general election. [L 1972, c 126, pt of §1]



§30-3 - Expenditures authorized; limitations.

[§30-3]  Expenditures authorized; limitations.  (a)  The comptroller shall provide, upon request, to each governor-elect, for use in connection with the governor-elect's preparations for the assumption of official duties as governor, necessary services and facilities, including:

(1)  Suitable office space appropriately equipped with furniture, furnishings, office machines and equipment, and office supplies as determined by the comptroller after consultation with the governor-elect, within the state capitol complex;

(2)  Payment of the compensation of members of office staffs designated by the governor-elect at rates determined by the governor-elect; provided that any employee of any agency of the state government may be detailed to such staffs on a reimbursable or nonreimbursable basis; and while so detailed such employee shall be responsible only to the governor-elect for the performance of the employee's duties; and provided that any employee so detailed shall continue to receive the compensation provided pursuant to law for the employee's regular employment, and shall retain the rights and privileges of such employment without interruption.  Notwithstanding any other law to the contrary, persons receiving compensation as members of office staffs under this paragraph, other than those detailed from agencies, shall not be held or considered to be employees of the state government except for purposes of the public employees retirement system;

(3)  Payment of expenses for the procurement of services of experts or consultants or organizations thereof for the governor-elect at rates not to exceed $100 per diem for individuals;

(4)  Payment of travel expenses and subsistence allowances, not to exceed that authorized for other state employees, including rental by the state government of hired motor vehicles, found necessary by the governor-elect, as authorized for persons employed intermittently or for persons serving without compensation, as may be appropriate;

(5)  Communication services found necessary by the governor-elect;

(6)  Payment of expenses for necessary printing and binding.

Each governor-elect shall be entitled to conveyance of all mail, including airmail, sent by the governor-elect in connection with the governor-elect's preparations for the assumption of official duties as governor.

(b)  The comptroller shall expend no funds for the provision of services and facilities under this chapter in connection with any obligations incurred by the governor-elect before the day following the date of the general elections.

(c)  In the case where the governor-elect is the incumbent governor, there shall be no expenditures of funds for the provision of services and facilities to such incumbent under this chapter, and any funds appropriated for such purposes shall be returned to the general fund of the State. [L 1972, c 126, pt of §1; gen ch 1993]



§30-4 - Duties of outgoing governor.

[§30-4]  Duties of outgoing governor.  It shall be incumbent upon the outgoing governor to:

(1)  Provide channels enabling the governor-elect to:

(A)  Inform career civil servants of governor-elect's program goals and new policies;

(B)  Effect communication channels with the administration of the governor.  The governor-elect may obtain information from the governor's administration by circulating questionnaires or by other means.  Information sought may include any questions which will effect the intent of the legislature in enacting this legislation, as expressed in section 30-1.  Such contacts may also include inquiries designed to elicit descriptions of programs, recommendations, and justifications for elimination, curtailment, or expansion of services, projections of future developments or needs within program areas, recommendations for administrative changes, comments upon anticipated federal developments which might have program or budgetary implications for state programs, and elaboration of procedural details.

(2)  Direct that official documents, vital information, and procedural manuals be given to the governor-elect upon the governor-elect's request. [L 1972, c 126, pt of §1; gen ch 1985]



§30-5 - Budgetary information to be given governor-elect.

[§30-5]  Budgetary information to be given governor-elect.  If the governor under whose supervision the budget report has been prepared will be succeeded in office in December next following:

(1)  The director of finance shall make available to the governor-elect so much as the governor-elect requests of the information upon which the governor's budget report is based, and upon completion of the governor's budget report shall supply the governor-elect with a copy thereof.  The director of finance shall also make available all facilities reasonably necessary to permit the governor-elect to review and familiarize oneself with the governor's budget report.

(2)  After a review of the governor's budget, the governor-elect may prepare revisions and additions thereto.  The director of finance shall assist, upon request, in the preparation of such revisions or additions.

(3)  The director of finance shall have as many copies of the revised budget report printed as the governor-elect requests.

(4)  The director of finance shall compile a summary of the revised budget report containing the revenue and expenditure recommendations of the governor-elect and if requested by the governor-elect may transmit a copy of the revised budget report to each member of the legislature.

(5)  Upon request, the director of finance shall distribute copies of the revised budget report, to public libraries, schools, and state officials.  The director of finance shall make a reasonable number of copies of the revised budget report available to the general public. [L 1972, c 126, pt of §1; gen ch 1985]



§30-6 - Budget request.

§30-6  Budget request.  The governor shall include in the budget transmitted to the legislature, for each fiscal year in which the governor's regular term of office will expire, a request for appropriation of $100,000 for carrying out the purposes of this chapter. [L 1972, c 126, pt of §1; gen ch 1985; am L 1988, c 9, §1]









TITLE 5 - STATE FINANCIAL ADMINISTRATION

CHAPTER 36 - MANAGEMENT OF STATE FUNDS

§36-1 - Responsibility for moneys.

PART I.  ADMINISTRATION

§36-1  Responsibility for moneys.  The director of finance shall be responsible for the safekeeping of all moneys paid into the treasury, and for the proper disbursement and appropriation thereof, pursuant to the laws; and the director shall be liable therefor on the director's official bond, provided that in case of the larceny or embezzlement of any moneys, by any officer of the director's department, or other persons, the director shall be allowed to give that fact, and that the director had no collusive knowledge thereof, in evidence, and the establishment of these facts shall discharge the director from responsibility. [CC 1859, §473; RL 1925, §1247; RL 1935, §2206; RL 1945, §5807; RL 1955, §132-7; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §36-1; am L 1972, c 6, §1; gen ch 1985]

Cross References

Generally, see §26-8.



§36-2 - Keep full records.

§36-2  Keep full records.  The director of finance shall keep, or cause to be kept, in appropriate books, a clear, distinct, and full record of all the transactions and business of the director's department. [CC 1859, §471; RL 1925, §1245; RL 1935, §2204; RL 1945, §5805; RL 1955, §132-5; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §36-2; gen ch 1985]



§36-2.5 - Full disclosure of entities receiving state awards.

§36-2.5  Full disclosure of entities receiving state awards.  (a)  In this section, unless the context indicates otherwise:

"Entity":

(1)  Includes, whether for profit or nonprofit:

(A)  A corporation;

(B)  An association;

(C)  A partnership;

(D)  A limited liability company;

(E)  A limited liability partnership;

(F)  A sole proprietorship;

(G)  Any other legal business entity;

(H)  Any other grantee or contractor that is not excluded by [paragraph] (2) or (3); and

(I)  Any state or county entity;

(2)  On and after January 1, 2010, includes any subcontractor or subgrantee; and

(3)  Does not include:

(A)  An individual recipient of state public assistance; or

(B)  A state employee.

"Searchable website" means a website that allows the public to:

(1)  Search state awards by any identifying element required by subsection (b);

(2)  Ascertain through a single search the total amount of funding awarded to an entity by state award that is a grant, subgrant, loan, awards cooperative agreement, or other form of financial assistance, by fiscal year;

(3)  Ascertain through a single search the total amount of funding awarded to an entity by a state award that is a contract, subcontract, purchase order, task order, or delivery order, by fiscal year; and

(4)  Download data included in paragraph (1) included in the outcome from searches.

"State award" means state financial assistance and expenditures that:

(1)  Are grants, subgrants, loans, awards, cooperative agreements, other forms of financial assistance, contracts, subcontracts, purchase orders, task orders, and delivery orders;

(2)  Do not include single transactions less than $25,000; and

(3)  Before October 1, 2009, do not include credit card transactions.

(b)  Not later than January 1, 2009, the department of budget and finance, in accordance with this section, shall establish, implement, and maintain a single searchable website, accessible by the public at no cost, that includes for each state award:

(1)  The name of the entity receiving the award;

(2)  The amount of the award;

(3)  Information on the award, including transaction type, funding agency, program source, and an award title descriptive of the purpose of each funding action;

(4)  The full address of the entity receiving the award and the primary location of performance under the award;

(5)  A unique identifier of the entity receiving the award and of the parent entity of the recipient, if the entity is owned by another entity; and

(6)  Any other relevant information specified by the department of budget and finance.

The website shall include data for fiscal year 2008 and each fiscal year thereafter.

The director of finance is authorized to designate one or more state agencies to participate in the development, establishment, maintenance, and support of the website; provided that the department of accounting and general services, in collaboration with the department of budget and finance, is responsible for collecting and posting on the website, the information that is required by this subsection.  In the initial designation, or in subsequent instructions and guidance, the director may specify the scope of the responsibilities of each agency.

State agencies shall comply with the instructions and guidance issued by the director of finance and shall provide appropriate assistance to the director upon request, so as to assist the director in ensuring the existence and operation of the website.

(c)  The website established under this section:

(1)  Shall provide an opportunity for the public to provide input about the utility of the site and recommendations for improvements;

(2)  Shall be updated not later than thirty days after the award of any state award requiring a posting; and

(3)  Shall provide for separate searches for the state awards;

provided that, notwithstanding any provision under this section to the contrary, except for information that is disclosed in the aggregate, information on any state award that is tax related and authorized under title 14 shall be disclosed pursuant to taxpayer disclosure provisions under title 14.

(d)  Not later than July 1, 2008, the director of finance shall establish and implement a pilot program to:

(1)  Test the collection and accession of data about subgrants and subcontracts; and

(2)  Determine how to implement a subaward reporting program across the State, including:

(A)  A reporting system under which the entity issuing a subgrant or subcontract is responsible for fulfilling the subaward reporting requirement; and

(B)  A mechanism for collecting and incorporating agency and public feedback on the design and utility of the website.

The pilot program shall terminate not later than January 1, 2010.

(e)  Based on the pilot program, not later than January 1, 2010, the director of finance:

(1)  Shall ensure that data regarding subawards are disclosed in the same manner as data regarding other state awards; and

(2)  Shall ensure that the method for collecting and distributing data about subawards:

(A)  Minimizes burdens imposed on state award recipients and subaward recipients;

(B)  Allows state award recipients and subaward recipients to allocate reasonable costs for the collection and reporting of subaward data as indirect costs; and

(C)  Establishes cost-effective requirements for collecting subaward data under block grants, formula grants, and other types of assistance to local governments.

For subaward recipients that receive state funds through county governments, the director of finance may extend the deadline for ensuring that data regarding such subawards are disclosed in the same manner as data regarding other state awards for a period not to exceed eighteen months, if the director determines that compliance would impose an undue burden on the subaward recipient.

(f)  Any entity that demonstrates to the director of finance that the gross income, from all sources, for the entity did not exceed $300,000 in the previous tax year of that entity shall be exempt from the requirement to report subawards under subsection (d), until the director determines that the imposition of such reporting requirements will not cause an undue burden on the entity.

(g)  Nothing in this section shall prohibit the department of budget and finance from including through the website established under this section access to data that is publicly available in any other state database.

(h)  The director of finance shall submit to the legislature not later than twenty days prior to the convening of each regular session an annual report regarding the website established under this section.

Each report shall include:

(1)  Data regarding the usage and public feedback on the utility of the site (including recommendations for improving data quality and collection);

(2)  An assessment of the reporting burden placed on state award and subaward recipients; and

(3)  An explanation of any extension of the subaward reporting deadline, if applicable.

The director of finance shall make each report publicly available on the website established under this section.

(i)  Nothing in this section shall require the disclosure of classified information. [L 2007, c 272, §1; am L 2009, c 164, §1]



§36-3 - Fiscal agents.

§36-3  Fiscal agents.  The director of finance may appoint, with the approval of the governor, such fiscal agents as may be necessary and expedient to facilitate the sale, purchase, and redemption of the bonds of the State and the payment of interest thereon.  The director may authorize and empower the fiscal agents, for and on behalf of the State, to receive and receipt for moneys realized from the sale of the bonds and to pay out moneys for the redemption or purchase thereof and for the payment of interest thereon, and to receive receipts for all moneys so paid out.  Moneys received by the fiscal agents from the sale of bonds on behalf of the State shall not, for a period of fifteen days after the sale of bonds, be considered as deposits within the meaning of chapter 38, and moneys placed with the fiscal agents for the purpose of purchase or redemption of bonds and coupons shall not be considered as deposits within the meaning of chapter 38.

The director may also appoint, with the approval of the governor, such mainland depositories as may be necessary or expedient for the safekeeping of securities owned by the State, and may authorize and empower these depositories, for and on behalf of the State, to pay for, receive delivery of, and receipt for, securities purchased by the State, to receive interest payments, to deliver and receive payment for securities sold or redeemed by the State and to perform all other acts in connection with these securities which are customarily performed by depositories.  Moneys received by the depositories on behalf of the State from the sale or redemption of securities, or as interest, shall not for a period of fifteen days after the receipt thereof by the depository be considered as deposits within the meaning of chapter 38, and moneys placed with the depositories for the purpose of purchase of securities shall not be considered as deposits within the meaning of chapter 38.  This paragraph may be applied with respect to any securities deposited in the director's custody or control by any agency, government or private, with the approval of and at the expense of the agency, which expenditures, in the case of a government agency, may be made from any funds available for its current expenses.  Funds of any government agency awaiting investment, also funds received by the depository on behalf of the government agency from the sale or redemption of securities or as interest for a period of fifteen days after receipt thereof, shall be deemed held by the director or in the treasury of the State within the meaning of any requirement of law, and any moneys, though required to be held in the treasury, shall not, under the foregoing circumstances, be considered as deposits within the meaning of chapter 38.

All appointments made under this section may be revoked by the director at any time. [L 1907, c 102, §1; am L 1927, c 233, §1; RL 1925, §1243; RL 1935, §2202; am L 1939, c 51, §1; RL 1945, §5803; am L 1945, c 59, §1(2); RL 1955, §132-3; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §36-3]



§36-4 - Instruct subordinates.

§36-4  Instruct subordinates.  The director of finance shall, from time to time, instruct the officers of the director's department in relation to their duties and business. [CC 1859, §472; RL 1925, §1246; am imp L 1932 2d, c 40; RL 1935, §2205; RL 1945, §5806; RL 1955, §132-6; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §36-4; gen ch 1985]



§36-5 - Responsibility for drafts on treasury.

§36-5  Responsibility for drafts on treasury.  Except as otherwise provided, the head of each department shall be responsible for the correctness of all drafts or orders drawn by him upon the treasury, in pursuance of appropriations, and for the proper disbursements of all appropriations for his department.  The responsibility of the director of finance, in these cases, shall be limited to the payment of the aggregate amount of appropriations made by the legislature. [CC 1859, §477; RL 1925, §1251; RL 1935, §2210; RL 1945, §5811; RL 1955, §132-11; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §36-5]



§36-6 - Report to legislature.

§36-6  Report to legislature.  The director of finance shall make an annual report to the legislature of the transactions and business of the director's department, showing the revenue and expenditure for the preceding year, and giving a full and detailed estimate of the revenue and expenditure for the succeeding year. [CC 1859, §470; RL 1925, §1244; RL 1935, §2203; RL 1945, §5804; RL 1955, §132-4; am L Sp 1959 1st, c 13, §2; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §36-6; gen ch 1985]



§36-7 - Director's certificates, evidence.

§36-7  Director's certificates, evidence.  The director of finance may certify, under the seal of the director's department, copies of vouchers and other documents deposited in the director's office; and copies so certified shall be as valid evidence in any court as the originals. [CC 1859, §476; RL 1925, §1250; RL 1935, §2209; RL 1945, §5810; RL 1955, §132-10; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §36-7; gen ch 1985]



§36-8 - Director may administer oaths.

§36-8  Director may administer oaths.  The director of finance may administer all necessary oaths connected with the duties of the director's department. [CC 1859, §475; RL 1925, §1249; RL 1935, §2208; RL 1945, §5809; RL 1955, §132-9; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §36-8; gen ch 1985]

Case Notes

Cited:  13 H. 85.



§36-21 - Short-term investment of state moneys.

PART II.  INVESTMENTS; TRANSFERS

§36-21  Short-term investment of state moneys.  (a)  [Repeal and reenactment on July 1, 2015.  L 2009, c 79, §34(4).]  The director of finance may invest any moneys of the State which in the director's judgment are in excess of the amounts necessary for meeting the immediate requirements of the State and where in the director's judgment the action will not impede or hamper the necessary financial operations of the State in:

(1)  Any bonds or interest-bearing notes or obligations:

(A)  Of the State (including state director of finance's warrant notes issued pursuant to chapter 40);

(B)  Of the United States;

(C)  For which the faith and credit of the United States are pledged for the payment of principal and interest;

(2)  Federal Farm Credit System notes and bonds;

(3)  Federal Agricultural Mortgage Corporation notes and bonds;

(4)  Federal Home Loan Bank notes and bonds;

(5)  Federal Home Loan Mortgage Corporation bonds;

(6)  Federal National Mortgage Association notes and bonds;

(7)  Student Loan Marketing Association notes and bonds;

(8)  Tennessee Valley Authority notes and bonds;

(9)  Securities of a mutual fund whose portfolio is limited to bonds or securities issued or guaranteed by the United States or an agency thereof or repurchase agreements fully collateralized by any such bonds or securities;

(10)  Securities of a money market mutual fund that is rated AAA, or its equivalent, by a nationally recognized rating agency or whose portfolio consists of securities that are rated as first tier securities by a nationally recognized statistical rating organization as provided in 17 Code of Federal Regulations section 270.2a-7;

(11)  Federally insured savings accounts;

(12)  Time certificates of deposit;

(13)  Certificates of deposit open account;

(14)  Repurchase agreements with federally insured banks, savings and loan associations, and financial services loan companies;

(15)  Student loan resource securities including:

(A)  Student loan auction rate securities;

(B)  Student loan asset-backed notes;

(C)  Student loan program revenue notes and bonds; and

(D)  Securities issued pursuant to Rule 144A of the Securities Act of 1933, including any private placement issues;

issued with either bond insurance or overcollateralization guaranteed by the United States Department of Education; provided all insurers maintain a triple-A rating by Standard & Poor's, Moody's, Duff & Phelps, Fitch, or any other major national securities rating agency;

(16)  Commercial paper with an A1/P1 or equivalent rating by any national securities rating service; and

(17)  Bankers' acceptances with an A1/P1 or equivalent rating by any national securities rating service;

provided that the investments are due to mature not more than five years from the date of investment.  Income derived from those investments shall be a realization of the general fund; provided that, except as provided by Act 79, Session Laws of Hawaii 2009, income earned from moneys invested by the general funds, special funds, bond funds, and trust and agency funds on an investment pool basis shall be paid into and credited to the respective funds based on the contribution of moneys into the investment pool by each fund.  As used in this section, "investment pool" means the aggregate of state treasury moneys that are maintained in the custody of the director of finance for investment and reinvestment without regard to fund designation.

(b)  Except with respect to an early withdrawal penalty on an investment permitted by this section, the amount of such penalty being mutually agreed at the time of acquisition of such investment, no investment permitted by this section shall require or may in the future require payments by the State, whether unilateral, reciprocal, or otherwise, including margin payments, or shall bear interest at a variable rate which causes or may cause the market price of such investment to fluctuate; provided that such limitation shall not apply to money market mutual funds which:

(1)  Invest solely in:

(A)  Direct and general obligations of the United States of America; or

(B)  Obligations of any agency or instrumentality of the United States of America the payment of the principal and interest on which are unconditionally guaranteed by the full faith and credit of the United States of America;

(2)  Are rated at the time of purchase "AAAm-G" or its equivalent by Standard & Poor's Ratings Group; and

(3)  Are open-end management investment companies regulated under the Investment Company Act of 1940, as amended, which calculate their current price per share pursuant to Rule 2a-7 (17 Code of Federal Regulations section 270.2a-7) promulgated under such act.

(c)  Furthermore, the State shall not acquire any investment or enter into any agreement in connection with the acquisition of any investment or related to any existing investment held by the State, which would require or may in the future require any payment by the State, whether unilateral, reciprocal, or otherwise, such as swap agreements, hedge agreements, or other similar agreements.  For purposes of this section, a swap or hedge payment is any payment made by the State in consideration or in exchange for a reciprocal payment by any person, such as a variable rate payment in exchange for a fixed rate payment, a fixed rate payment in exchange for a variable rate payment, a payment when a cap or a floor amount is exceeded, or other similar payment. [L 1945, c 59, §1; am L 1947, c 244, §1; RL 1955, §132-12; am L 1959, c 119, §1; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §36-21; am L 1977, c 105, §1; am L 1982, c 155, §1; gen ch 1985; am L 1988, c 78, §1; am L 1993, c 107, §1; am L 1995, c 109, §1; am L 1996, c 117, §1; am L 1997, c 47, §1; am L 1998, c 119, §1 and c 273, §1; am L 1999, c 160, §23; am L 2000, c 26, §1; am L 2001, c 39, §1; am L 2009, c 79, §31]

Attorney General Opinions

Interest from moneys deposited in qualified depository credited to special fund.  Interest on other short term investments credited to general fund.  Att. Gen. Op. 85-22.



§36-22 - Loans for federal-aid projects.

§36-22  Loans for federal-aid projects.  (a)  The director of finance may make loans to any state agency from the general, special, and revolving funds of the State for the purpose of enabling the State to prepay the costs reimbursable by the federal government on federal aid projects, when the director determines that:

(1)  There are any moneys of the State which in the director's judgment are in excess of the amounts necessary for meeting the immediate requirements of the State and where in the director's judgment the action will not impede or hamper the necessary financial obligations of the State.

(2)  The project is authorized in compliance with section 103-7.

(3)  Federal aid in the form of reimbursable funds has been committed to the project in an amount sufficient to repay the principal on the loan.

(4)  Federal reimbursement is expected to be received within a reasonable period of time after the loan is made.

(b)  In addition to any other conditions that the director of finance may impose, any loan made pursuant to this section shall be subject to the following conditions:

(1)  The full amount of the loan must be repaid to the fund from which the loan was made upon final settlement of accounts with the participating federal agency.

(2)  The term of the loans shall not exceed one calendar year from the time of the loan; provided, at the option of the director, the loans or the balances thereof may be renewed annually.

(c)  The director may, in the director's discretion, require payment of interest on any loan made, the rate of interest not to exceed that which the State could have realized if it invested the same in time certificates of deposit.

(d)  The director shall have the option at any time to recall the loan and recover the outstanding amount of the loan plus interest due, if any.  [L 1965, c 130, §2; Supp, §132-12.5; HRS §36-22; gen ch 1985]



§36-23 - Purchase of county bonds.

§36-23  Purchase of county bonds.  The director of finance, with the approval of the governor, may purchase bonds issued by the several counties in conformity with the law, or loan money to the counties on the security of the bonds out of any funds that may be available for such purposes, or accept the bonds as payment for property sold to the counties, whenever they may deem it for the public interest so to do. [L 1907, c 66, §1; RL 1925, §1252; RL 1935, §2211; RL 1945, §5812; RL 1955, pt of §132-13; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §36-23]



§36-24 - Loans to state and county agencies.

§36-24  Loans to state and county agencies.  When there are moneys in the general, special, or revolving funds of the State which in the director of finance's judgment are in excess of the amounts necessary for the immediate state requirements, the director may make temporary loans therefrom to the employees retirement system, the board of water supply of the city and county of Honolulu, the Hawaii housing finance and development corporation, or to any state or county department, board, commission, officer, authority, or agency authorized under the laws of the State to issue bonds, or to the several counties, if in the director's judgment the action will not impede or hamper the necessary financial operations of the State.  The loans to any county shall not at any time be more than $100,000 over the amount of tax moneys which the director estimates will be paid by the director to the county during the balance of the calendar year, provided that in the case of the city and county of Honolulu the loans may be made up to $250,000 over the amount of tax moneys which the director estimates will be paid by the director to the city and county during the balance of the calendar year.  The loans to other organizations shall not at any time exceed the amount of moneys which the director estimates the organization will be in receipt of, from bond funds or other sources, during the twelve months following the loan.  The loans shall be without interest.  Loans to counties shall be made only upon the request of the county treasurer approved by the county council.  All loans shall be repaid upon the demand of the director.  In the absence of any demand, loans to counties shall be repaid before June 30 of the following year, pursuant to the following procedure:  from time to time as tax moneys which are payable to the borrowing county are deposited into the treasury, the director shall retain therefrom sufficient moneys to cover the amounts of all loans, and shall reimburse the general, special, or revolving funds therewith. [L 1945, c 133, §1; am L 1947, c 167, pt of §1; am L 1949, c 342, pt of §1; RL 1955, pt of §132-13; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §36-24; gen ch 1985; am L 1987, c 337, §3; am L 1997, c 350, §14; am L 2005, c 196, §26(b); am L 2006, c 180, §16]

Revision Note

"Council" substituted for "board of supervisors".

Cross References

Transfer for revenue bond purposes, see §39-72.

Attorney General Opinions

Agencies eligible for loans; amount.  Att. Gen. Op. 63-24.



§36-25 - Transfers to loan fund; interest.

§36-25  Transfers to loan fund; interest.  (a)  When there are excess moneys, as provided in section 36-21, the director of finance may make temporary transfers of the moneys to the loan fund for the temporary uses thereof.  The total of the transfers to the loan fund shall not exceed the sum of unissued general obligation bonds of the State as authorized by the legislature.  The general, special, or revolving funds shall be reimbursed from the proceeds of bond sales upon the eventual issuance and sale of the bonds.

(b)  The director of finance may, in the director's discretion, require payment of interest on any moneys, including loan fund moneys, used to fund any expenditure as provided in any act of the legislature for which general obligation bonds have been authorized but unissued, the debt service of which is required to be repaid from revenues, user taxes or a combination of both, of the public undertaking, improvement or system.  Interest shall be paid by the public undertaking, improvement or system which incurred such expenditures and shall be computed on the aggregate amount of moneys used by that public undertaking, improvement or system on a monthly basis as determined and reported by the comptroller of the State; provided that the rate of interest shall not exceed that which the State could have realized if it invested the same in time certificates of deposit.  Income derived from the temporary use of moneys as provided herein shall be a realization of the general fund.  Upon the eventual issuance and sale of the bonds, debt service shall be paid by the public undertaking, improvement or system as provided by law. [L 1947, c 167, pt of §1; am L 1949, c 342, pt of §1; RL 1955, pt of §132-13; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §36-25; am L 1978, c 116, §1; gen ch 1985]

Cross References

Transfer for revenue bond purposes, see §39-72.



§36-26 - Transfer of unrequired funds for redemption of serial bonds.

§36-26  Transfer of unrequired funds for redemption of serial bonds.  The director of finance, with the approval of the governor, may transfer all balances of moneys received from the sale of state bonds for state improvements on deposit in loan funds, which are no longer required for the purposes for which the state bonds were issued, from the loan funds to the general fund in case the moneys were received from the sale of serial bonds.  The amounts so transferred shall be used for the redemption of the serial bonds as they become due.  The amounts transferred to the general fund shall be deemed to be appropriated for the purpose of the redemption of serial bonds as they become due. [L 1941, c 100, §1; RL 1945, §5930; RL 1955, §132-15; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §36-26]



§36-27 - Transfers from special funds for central service expenses.

§36-27  Transfers from special funds for central service expenses.  [Repeal and reenactment on June 30, 2015.  L 2009, c 79, §34(3).]  Except as provided in this section, and notwithstanding any other law to the contrary, from time to time, the director of finance, for the purpose of defraying the prorated estimate of central service expenses of government in relation to all special funds, except the:

(1)  Special out-of-school time instructional program fund under section 302A-1310;

(2)  School cafeteria special funds of the department of education;

(3)  Special funds of the University of Hawaii;

(4)  State educational facilities improvement special fund;

(5)  Convention center enterprise special fund under section 201B-8;

(6)  Special funds established by section 206E-6;

(7)  Housing loan program revenue bond special fund;

(8)  Housing project bond special fund;

(9)  Aloha Tower fund created by section 206J-17;

(10)  Funds of the employees' retirement system created by section 88-109;

(11)  Unemployment compensation fund established under section 383-121;

(12)  Hawaii hurricane relief fund established under chapter 431P;

(13)  Hawaii health systems corporation special funds and the subaccounts of its regional system boards;

(14)  Tourism special fund established under section 201B-11;

(15)  Universal service fund established under chapter 269;

(16)  Emergency and budget reserve fund under section 328L-3;

(17)  Public schools special fees and charges fund under section 302A-1130(f);

(18)  Sport fish special fund under section 187A-9.5;

(19)  Glass advance disposal fee special fund established by section 342G-82;

(20)  Center for nursing special fund under section 304A-2163;

(21)  Passenger facility charge special fund established by section 261-5.5;

(22)  Court interpreting services revolving fund under section 607-1.5;

(23)  Hawaii cancer research special fund;

(24)  Community health centers special fund;

(25)  Emergency medical services special fund; and

(26)  Rental motor vehicle customer facility charge special fund established under section 261-5.6,

shall deduct five per cent of all receipts of all special funds, which deduction shall be transferred to the general fund of the State and become general realizations of the State.  All officers of the State and other persons having power to allocate or disburse any special funds shall cooperate with the director in effecting these transfers.  To determine the proper revenue base upon which the central service assessment is to be calculated, the director shall adopt rules pursuant to chapter 91 for the purpose of suspending or limiting the application of the central service assessment of any fund.  No later than twenty days prior to the convening of each regular session of the legislature, the director shall report all central service assessments made during the preceding fiscal year. [L 1955, c 247, §1; RL 1955, §132-16; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; am L 1964, c 34, §1A; am L 1967, c 281, §2; HRS §36-27; am L 1969, c 269, §1; am L 1970, c 115, §1; am L 1976, c 123, §1; am L 1986, c 123, §1; am L 1989, c 368, §4; am L 1993, c 280, §44; am L Sp 1993, c 7, §14; am L 1994, c 106, §1, c 136, §1, c 137, §1, and c 232, §4; am L 1995, c 161, §5 and c 211, §§3, 17; am L Sp 1995, c 11, §6; am L 1996, c 89, §3 and c 123, §1; am L 1997, c 123, §1, c 124, §3, and c 216, §§3, 13; am L 1998, c 115, §6, c 142, §2, c 156, §4, and c 311, §3; am L 1999, c 98, §2, c 129, §2, c 135, §1, c 155, §2, c 163, §8, c 194, §1, and c 304, §3; am L 2000, c 205, §3 and c 297, §23; am L 2001, c 163, §2, c 239, §3, and c 270, §4; am L 2002, c 16, §4, c 39, §2, c 86, §1, c 160, §3, c 176, §6, and c 253, §4; am L 2003, c 177, §2, c 179, §1, and c 198, §4; am L 2004, c 93, §2 and c 101, §1; am L 2005, c 156, §2 and c 184, §2; am L 2006, c 75, §3, c 305, §3, and c 316, §4; am L 2007, c 9, §2 and c 290, §7; am L 2008, c 226, §3; am L 2009, c 79, §27]

Note

The following acts exempted their amendments from the repeal and reenactment condition of L 1997, c 216, §13:

L 1998, c 115, §33; L 1999, c 98, §13(3), c 129, §22(1), (3), c 135, §7(1), c 155, §7(1), c 163, §17, c 229, §3, and c 304, §10(1).

The following acts exempted their amendments from the repeal and reenactment condition of L 1998, c 142, §9 as amended by L 2003, c 178, §10:

L 1999, c 98, §13(4), c 129, §22(2), c 135, §7(2), c 155, §7(2), c 163, §18, and c 304, §10(2); L 2000, c 205, §11; L 2001, c 55, §38, c 163, §6, c 239, §6, and c 270, §20; L 2002, c 16, §34(1), c 39, §19, c 86, §10, c 176, §20, and c 253, §14; L 2003, c 3, §§19, 25, c 177, §13(1), c 179, §9, and c 198, §10.



§36-28 - Transfers from state highway fund for central service expenses.

§36-28  Transfers from state highway fund for central service expenses.  Except as hereinafter provided, and notwithstanding any other law to the contrary, there shall be deducted from time to time by the director of finance, for the purpose of defraying the prorated estimate of central service expenses of government in relation to the state highway fund created by section 248-8, five per cent of all receipts and deposits in the fund, after deducting therefrom any amounts pledged, charged, or encumbered for the payment of bonds or interest thereon during the current year, from which receipts or deposits no deduction of five per cent has been previously made, which deductions shall be transferred to the general fund of the State and become general realizations of the State.  The state department of transportation shall cooperate with the director of finance in effecting these transfers. [L 1957, c 69, §2; am L Sp 1959 2d, c 1, §§14, 26; am L 1963, c 114, §1; Supp, §132-16.5; HRS §36-28]



§36-28.5 - Transfer from airport revenue fund.

[§36-28.5]  Transfer from airport revenue fund.  Any law to the contrary notwithstanding, there shall be deducted from time to time by the director of finance for the purpose of defraying the prorated estimate of central service expenses of government in relation to the airport revenue fund five per cent of all receipts and deposits in the airport revenue fund after deducting therefrom any amounts pledged, charged, or encumbered for the payment of bonds or interest thereon during the current year, from which receipts or deposits no deduction of five per cent has previously been made.  The deductions shall be transferred to the general fund of the State and become general realizations of the State.  For the purpose of this section, the term "any amounts pledged, charged, or encumbered for the payment of bonds or interest thereon during the current year" shall include:

(1)  Amounts which are so pledged, charged or encumbered;

(2)  Amounts otherwise required to be applied to the payment of principal of and interest on revenue bonds or other revenue obligations; and

(3)  Amounts required by law to be paid from the airport revenue fund into the general fund of the State to reimburse the general fund for bond requirements for general obligation bonds issued for airport purposes.

The director of transportation shall cooperate with the director of finance in effecting the transfer. [L 1970, c 14, §1]

Cross References

Airport revenue fund, see §248-8.



§36-29 - Transfer from harbor special fund.

§36-29  Transfer from harbor special fund.  Any other law to the contrary notwithstanding, there shall be deducted from time to time by the director of finance for the purpose of defraying the prorated estimate of central service expenses of government in relation to the harbor special fund five per cent of all receipts and deposits in the harbor special fund after deducting therefrom any amounts pledged, charged, or encumbered for the payment of bonds or interest thereon during the current year, from which receipts or deposits no deduction of five per cent has previously been made.  The deductions shall be transferred to the general fund of the State and become general realizations of the State.  For the purposes of this section, the term "any amount pledged, charged, or encumbered for the payment of bonds or interest thereon during the current year" shall include:

(1)  Amounts which are so pledged, charged or encumbered;

(2)  Amounts otherwise required to be applied to the payment of principal of and interest on revenue bonds or other revenue obligations;

(3)  Amounts required to be paid into a separate special fund for the payment of principal of and interest on revenue bonds or other revenue obligations payable from the second separate special fund; and

(4)  Amounts required by law to be paid from the harbor special fund into the general fund of the State to reimburse the general fund for bond requirements for general obligation bonds issued for harbor purposes.

The second separate special fund maintained by deposits from the harbor special fund shall not be deemed to be a special fund within the meaning of section 36-27 or section 36-30.  The director of transportation shall cooperate with the director of finance in effecting the transfer. [L 1955, c 247, §3; RL 1955, §132-18; am L Sp 1959 2d, c 1, §§14, 26; am L 1963, c 114, §1; am L 1967, c 221, §7; HRS §36-29]

Cross References

Harbor special fund, see §266-19.



§36-29.5 - Transfer from boating special fund.

[§36-29.5]  Transfer from boating special fund.  Notwithstanding any law to the contrary, including section 36-27, there shall be deducted from time to time by the director of finance for the purpose of defraying the prorated estimate of central service expenses of government in relation to the boating special fund, five per cent of all receipts and deposits in the boating special fund after subtracting therefrom any amounts pledged, charged, or encumbered for the payment of bonds or interest thereon during the time period for which the deduction is to be made.  The deductions shall be transferred to the general fund of the State and shall become general realizations of the State.

For the purpose of this section, the term "any amounts pledged, charged, or encumbered for the payment of bonds or interest thereon" shall include:

(1)  Amounts that are so pledged, charged, or encumbered; and

(2)  Amounts required by law to be paid from the boating special fund into the general fund of the State to reimburse the general fund for bond requirements for general obligation bonds issued for boating facility purposes.

The chairperson of the board of land and natural resources shall cooperate with the director of finance in effecting the transfer. [L 2000, c 47, §1]

Cross References

Boating special fund, see §248-8.



§36-30 - Special fund reimbursements for departmental administrative expenses.

§36-30  Special fund reimbursements for departmental administrative expenses.  (a)  [Repeal and reenactment on June 30, 2015.  L 2009, c 79, §34(3).]  Each special fund, except the:

(1)  Transportation use special fund established by section 261D-1;

(2)  Special out-of-school time instructional program fund under section 302A-1310;

(3)  School cafeteria special funds of the department of education;

(4)  Special funds of the University of Hawaii;

(5)  State educational facilities improvement special fund;

(6)  Special funds established by section 206E-6;

(7)  Aloha Tower fund created by section 206J-17;

(8)  Funds of the employees' retirement system created by section 88-109;

(9)  Unemployment compensation fund established under section 383-121;

(10)  Hawaii hurricane relief fund established under section 431P-2;

(11)  Convention [center] enterprise special fund established under section 201B-8;

(12)  Hawaii health systems corporation special funds and the subaccounts of its regional system boards;

(13)  Tourism special fund established under section 201B-11;

(14)  Universal service fund established under chapter 269;

(15)  Emergency and budget reserve fund under section 328L-3;

(16)  Public schools special fees and charges fund under section 302A-1130(f);

(17)  Sport fish special fund under section 187A-9.5;

(18)  Center for nursing special fund under section 304A-2163;

(19)  Passenger facility charge special fund established by section 261-5.5;

(20)  Court interpreting services revolving fund under section 607-1.5;

(21)  Hawaii cancer research special fund;

(22)  Community health centers special fund;

(23)  Emergency medical services special fund; and

(24)  Rental motor vehicle customer facility charge special fund established under section 261-5.6,

shall be responsible for its pro rata share of the administrative expenses incurred by the department responsible for the operations supported by the special fund concerned.

(b)  Administrative expenses shall include:

(1)  Salaries;

(2)  Maintenance of buildings and grounds;

(3)  Utilities; and

(4)  General office expenses.

(c)  The pro rata share of each special fund shall be that proportion of the administrative expenses of the department, including those paid from all special funds administered by the department, which the expenditures of the special fund bear to the total expenditures of the department; provided that in determining the amount to be charged to each special fund for its pro rata share:

(1)  Credit shall be given for any administrative expenses paid from the special fund concerned; and

(2)  Other adjustments shall be made as necessary to achieve an equitable apportionment.

(d)  The director of finance may determine the amount to be charged to each special fund and may cause the amounts to be transferred to the general fund as reimbursements.

(e)  No later than twenty days prior to the convening of each regular session of the legislature, the director shall report all departmental administrative expenses assessments made during the preceding fiscal year. [L 1955, c 247, §2; RL 1955, §132-17; am L 1957, c 69, §1; am L 1963, c 193, §38; am L 1964, c 34, §1B; am L 1967, c 281, §3; HRS §36-30; am L 1969, c 269, §2; am L 1970, c 115, §2; am L 1976, c 123, §2; am L 1986, c 123, §2; am L 1989, c 309, §4 and c 368, §5; am L 1993, c 280, §45; am L 1994, c 136, §2, c 137, §2, and c 232, §5; am L 1995, c 161, §6 and c 211, §§4, 17; am L Sp 1995, c 11, §7; am L 1996, c 89, §4, c 123, §2, and c 262, §28; am L 1997, c 123, §2, c 124, §4, and c 216, §§4, 13; am L 1998, c 115, §7 and c 156, §5; am L 1999, c 98, §§3, 13(3), c 129, §§3, 22(1), (3), c 135, §§2, 7(1), c 155, §§3, 7(1), c 163, §§9, 17, c 194, §1, and c 304, §§4, 10(1); am L 2000, c 205, §4 and c 297, §24; am L 2001, c 163, §3, c 239, §4, and c 270, §5; am L 2002, c 39, §3, c 86, §2, c 160, §4, and c 253, §5; am L 2003, c 177, §3, c 179, §2, c 198, §5, and c 213, §15; am L 2004, c 101, §2; am L 2005, c 184, §3; am L 2006, c 75, §4, c 305, §4, and c 316, §5; am L 2007, c 9, §3 and c 290, §8; am L 2008, c 226, §4; am L 2009, c 79, §28]



§36-31 - Transfers from special funds, limited or suspended, when.

§36-31  Transfers from special funds, limited or suspended, when.  (a)  If any transfer contemplated by sections 36-27, 36-29, and 36-30 might, if effected, result in loss to the State or to any special fund affected, of any federal funds, or would be in violation of the Constitution or any law of the United States, the governor shall issue an executive order setting forth the facts and suspending the application of sections 36-27, 36-29, and 36-30 to the special fund affected in whole or in part, or limiting the transfer, as shall be necessary to avoid the loss of federal funds or to avoid the unconstitutionality or violation.  The transfer shall not be made except to the extent, if at all, which will not result in the loss of federal funds or violation.

(b)  If any transfer contemplated by section 36-28 might, if effected, cause an expenditure out of the state highway fund in excess of moneys available in such fund, result in loss to the State or to the state highway fund or any federal funds, or would be in violation of the Constitution or any law of the United States, the governor shall issue an executive order setting forth the facts and suspending the application of section 36-28 to the state highway fund in whole or in part, or limiting the transfer, as shall be necessary to avoid the expenditure of moneys in excess of moneys available in the state highway fund, the loss of federal funds or to avoid the unconstitutionality or violation.  The transfer shall not be made except to the extent, if at all, which will not result in the loss of federal funds or violation.

(c)  Effective July 1, 1995, transfers for central services expenses shall be limited to the current fiscal year; provided that this subsection shall not apply to assessments made but not collected for prior years. [L 1955, c 247, §7; RL 1955, §132-19; HRS §36-31; am L 1989, c 287, §1; am L Sp 1995, c 15, §3]



§36-32 - State educational facilities improvement special fund.

§36-32  State educational facilities improvement special fund.  (a)  There is created in the treasury of the State the state educational facilities improvement special fund, into which shall be deposited a portion of all general excise tax revenues collected by the department of taxation under section 237-31.  The special fund shall be used solely to plan, design, acquire lands for, and to construct public school facilities and to provide equipment and technology infrastructure to improve public schools and other facilities under the jurisdiction of the department of education, except public libraries.  In addition, activities of the department of education intended to eliminate the gap between the facility needs of schools and available resources shall be eligible for funding from the special fund.  Expenditures from the special fund shall be limited to projects authorized by the legislature and shall be subject to sections 37-31, and 37-33 through 37-40.  Appropriations or authorizations from the special fund shall be expended by the superintendent of education.

(b)  There is established within the state educational facilities improvement special fund a separate account, to be known as the lease payments for schools account, for lease payments required by financing agreements entered into by the department of education pursuant to this section and sections 37D-2 and 302A-1506.  The lease payments for schools account shall be funded by legislative appropriations and expended by the superintendent of education.  Expenditures from the lease payments for schools account shall be exempt from chapters 103 and 103D and are restricted to lease payments on new schools included within the department of education's current six year capital improvement programs and for which:

(1)  The legislature adopted a concurrent resolution directing the department of education to:

(A)  Build a new school in a specific geographic area using the design-build method; and

(B)  Pursue the use of a financing agreement to build the new school; or

(2)  The legislature appropriated planning and design funds and specified that the remainder of the costs necessary to complete the project are eligible for funding through a financing agreement;

provided that any school to which the legislature has appropriated planning and design funds prior to July 1, 2007 and for which a private developer is willing to enter into a lease-purchase agreement with the department of education within twelve months of July 1, 2007 is exempt from the requirements of [paragraphs] (1) and (2).

(c)  The department of education shall submit an annual report to the legislature that shall include a financial statement of the special fund, the lease payments for schools account established under subsection (b), and the status of projects undertaken pursuant to this section, no later than twenty days prior to the convening of each regular session. [L 1989, c 368, §2; am L 1993, c 364, §24; am L 1994, c 272, §32; am L 2005, c 189, §2; am L 2007, c 220, §2]

Revision Note

"July 1, 2007" substituted for "the effective date of this Act".



§36-35 - State educational facilities repair and maintenance account.

§36-35  State educational facilities repair and maintenance account.  (a)  There is created in the state general fund under EDN 400 (school support) the state educational facilities repair and maintenance account, into which shall be deposited legislative appropriations to the account designated for use solely to eliminate the backlog of school repair and maintenance projects, including the repair or replacement of fixtures, furnishings, and equipment, existing on June 30, 2000.  Expenditures from the account shall be subject to sections 37-31 and 37-33 to 37-40.  Based on the prioritization approved by the department of education as prescribed by section 302A-1505, appropriations or authorizations from the account shall be expended by the superintendent of education.

(b)  The department of education shall review the existing condition of school facilities and establish specific vision plans for each school complex based on current repair and maintenance requirements and overall repair and maintenance priorities.

(c)  Criteria used to establish current repair and maintenance requirements may include:

(1)  The remaining useful life of the school facility and its major components;

(2)  The adjusted life of the school facility and its major components after repair or maintenance; and

(3)  The current and future repair and maintenance requirements of the school facility and its components based on established industry standards or product manufacturer recommendations;

provided that demolition of a facility or any of its components may be recommended if the cost of the repairs do not justify the adjusted life or remaining life of the facility.

(d)  Criteria used to establish overall repair and maintenance requirements may include:

(1)  Whether a school facility will continue to be used for the next twenty-five years; and

(2)  Whether a repair or maintenance project is required:

(A)  For health or safety reasons;

(B)  To comply with legal mandates;

(C)  To comply with current building codes; or

(D)  For preventive maintenance reasons;

provided that in developing criteria, consideration shall be given to school facilities that were more than twenty-five years of age on July 1, 2000.

(e)  The expenditure of funds for any project with an estimated total cost of less than $100,000 shall be exempt from section 464-4; provided that:

(1)  The superintendent of education shall develop internal policies and procedures for the procurement of goods, services, and construction, consistent with the goals of public accountability and public procurement practices;

(2)  Insofar as is practical, and based on specifications developed, adequate and reasonable competition of no fewer than three proposals shall be solicited for each project, based on rules adopted by the superintendent of education;

(3)  Considering all factors, including quality, warranty, and delivery, the award shall be made to the vendor with the most advantageous proposal;

(4)  The procurement requirements shall not be artificially divided or parceled so as to avoid competitive bidding or competitive proposals; and

(5)  Formal design for projects shall be done when there is a clear need to preserve structural integrity, health and safety, or to clearly communicate construction requirements.

For all projects, the superintendent of education shall develop a strategy for the efficient and cost-effective use of government and private-sector workforces and consider increased flexibility through public-private partnering, design-build options, cost plus, job order contracts, performance-based contracts, request for proposals, and any other means to improve communications and accelerate repairs while preserving the quality of the repairs.

(f)  The superintendent of education shall ensure that all repair and maintenance projects achieve maximum cost-efficiency by emphasizing functional or performance criteria, uniformity of design, and commonality of products, and by avoiding unique or custom requirements that increase costs.  The superintendent of education shall develop project specifications based on generic specifications or prescriptive specifications using standard commercial products.  Prescriptive specifications may include a qualified product list.

For the purposes of this subsection:

"Generic specification" means a technical specification that is written in a clear, unambiguous, and nonrestrictive manner establishing:

(1)  Design, performance, or functional requirements to identify the work to be performed; and

(2)  Material standards to be used on a project.

"Prescriptive specification" means a technical specification:

(1)  Establishing that the required work to be performed is written in a clear, unambiguous, and nonrestrictive manner; and

(2)  Listing manufacturers or products that are acceptable for use on the project.

"Standard commercial product" means a product or material that in the normal course of business is customarily maintained in stock by, or readily available for marketing from a manufacturer, distributor, or dealer.

This subsection shall not apply to any school facility designated a historic property pursuant to section 6E-5.5.

(g)  The superintendent of education shall submit an annual report to the legislature, which shall include a financial statement of the account and the status of repair and maintenance projects undertaken pursuant to this section, no later than twenty days prior to the convening of each regular session.  Expenditures for repair and maintenance projects undertaken pursuant to this section shall be posted electronically on the Internet by the department of education within thirty days of each project's completion.

(h)  This section shall be repealed on July 1, 2020. [L 2001, c 316, pt of §2; am L 2002, c 115, §2; am L 2003, c 188, §4; am L 2004, c 51, §50 and c 216, §6; am L 2005, c 189, §3]



§36-36 - School physical plant operations and maintenance account; maintenance schedule.

§36-36  School physical plant operations and maintenance account; maintenance schedule.  (a)  There is created in the state general fund under EDN 400 (school support) the school physical plant operations and maintenance account, into which shall be deposited all legislative appropriations to the account.

The moneys in the account shall be used solely for school repairs and preventive maintenance projects scheduled after June 30, 2001.  Expenditures from the account shall be subject to sections 37-31 and 37-33 to 37-40.  Based on the prioritization approved by the department of education as prescribed by section 302A-1505, appropriations or authorizations from the account shall be expended by the superintendent of education.

(b)  Every school facility newly constructed or renovated after June 30, 2001, shall include a preventive maintenance schedule prepared by the architect or engineer of the facility or the capital improvement project.  The maintenance schedule shall include:

(1)  A description of each major component of a facility or capital improvement project and the component's maintenance;

(2)  The starting date of each maintenance project;

(3)  The current, future, and any recurring cost of each maintenance project;

(4)  The useful life of the facility or capital improvement project;

(5)  The present value of the cost of normally scheduled maintenance over the useful life of the facility;

(6)  The adjusted life of the facility or capital improvement project; and

(7)  The replacement date of the facility or capital improvement project.

(c)  Moneys in physical plant operations and maintenance account shall be allocated according to departmental school districts based on:

(1)  Estimated preventive and scheduled maintenance costs that reflect the age and condition of existing school facilities in the State in the following categories:  re-roofing, electrical, athletic facilities, re-surfacing, equipment, exterior painting, plumbing, structural integrity, termite ground treatment, termite tent treatment, interior painting, air conditioning change out, and re-carpeting; and

(2)  Budgeted recurring maintenance, health and safety requirements, and legal mandates.

(d)  The expenditure of funds made under this Act for any project with an estimated total cost of less than $100,000 shall be exempt from section 464-4; provided that:

(1)  The superintendent of education shall develop internal policies and procedures for the procurement of goods, services, and construction, consistent with the goals of public accountability and public procurement practices, subject to chapter 103D;

(2)  Insofar as is practical, and based on specifications developed, adequate and reasonable competition of no fewer than three quotations shall be solicited for each project based on rules adopted by the superintendent of education;

(3)  Considering all factors, including quality, warranty, and delivery, the award shall be made to the vendor with the most advantageous quotation;

(4)  The procurement requirements shall not be artificially divided or parceled so as to avoid competitive bidding or competitive proposals; and

(5)  Formal design for projects shall be done when there is a clear need to preserve structural integrity, health and safety, or to clearly communicate construction requirements.

(e)  The superintendent of education shall submit an annual report to the legislature, which shall include a financial statement of the account and the status of school repair and preventive maintenance projects undertaken pursuant to this section, no later than twenty days prior to the convening of each regular session.  The department of education shall post the following reports electronically on the Internet and update them quarterly:

(1)  Expenditures for school repair and preventive maintenance projects undertaken pursuant to this section, shall be posted within thirty days of each project's completion; and

(2)  A list of each school's repair and maintenance needs to be undertaken. [L 2001, c 316, pt of §2; am L 2003, c 188, §5; am L 2004, c 51, §51 and c 216, §7]



§36-41 - Energy retrofit and performance contracting for public facilities.

§36-41  Energy retrofit and performance contracting for public facilities.  (a)  All agencies shall evaluate and identify for implementation energy efficiency retrofitting through performance contracting.  Agencies that perform energy efficiency retrofitting may continue to receive budget appropriations for energy expenditures at an amount that shall not fall below the pre-retrofitting energy budget but shall rise in proportion to any increase in the agency's overall budget for the duration of the performance contract or project payment term.

(b)  Any agency may enter into a multi-year energy performance contract for the purpose of undertaking or implementing energy conservation or alternate energy measures in a facility or facilities.  An energy performance contract may include but shall not be limited to financing options such as leasing, lease-purchase, financing agreements, third-party joint ventures, guaranteed-savings plans, or energy service contracts, or any combination thereof; provided that in due course the agency may receive title to the energy system being financed.  Except as otherwise provided by law, the agency that is responsible for a particular facility shall review and approve energy performance contract arrangements for the facility.

(c)  Notwithstanding any law to the contrary relating to the award of public contracts, any agency desiring to enter into an energy performance contract shall do so in accordance with the following provisions:

(1)  The agency shall issue a public request for proposals, advertised in the same manner as provided in chapter 103D, concerning the provision of energy efficiency services or the design, installation, operation, and maintenance of energy equipment or both.  The request for proposals shall contain terms and conditions relating to submission of proposals, evaluation and selection of proposals, financial terms, legal responsibilities, and other matters as may be required by law and as the agency determines appropriate;

(2)  Upon receiving responses to the request for proposals, the agency may select the most qualified proposal or proposals on the basis of the experience and qualifications of the proposers, the technical approach, the financial arrangements, the overall benefits to the agency, and other factors determined by the agency to be relevant and appropriate;

(3)  The agency thereafter may negotiate and enter into an energy performance contract with the person or company whose proposal is selected as the most qualified based on the criteria established by the agency;

(4)  The term of any energy performance contract entered into pursuant to this section shall not exceed twenty years;

(5)  Any contract entered into shall contain the following annual allocation dependency clause:

"The continuation of this contract is contingent upon the appropriation of funds to fulfill the requirements of the contract by the applicable funding authority.  If that authority fails to appropriate sufficient funds to provide for the continuation of the contract, the contract shall terminate on the last day of the fiscal year for which allocations were made";

(6)  Any energy performance contract may provide that the agency shall ultimately receive title to the energy system being financed under the contract;

(7)  Any energy performance contract shall provide that total payments shall not exceed total savings; and

(8)  For any guaranteed-savings plan:

(A)  The payment obligation for each year of the contract, including the year of installation, shall be guaranteed by the private sector person or company to be less than the annual energy cost savings attributable under the contract to the energy equipment and services.  Such guarantee, at the option of the agency, shall be a bond or insurance policy, or some other guarantee determined sufficient by the agency to provide a level of assurance similar to the level provided by a bond or insurance policy; and

(B)  In the event that the actual annual verified savings are less than the annual amount guaranteed by the energy service company, the energy service company, within thirty days of being invoiced, shall pay the agency, or cause the agency to be paid, the difference between the guaranteed amount and the actual verified amount.

(d)  For purposes of this section:

"Agency" means any executive department, independent commission, board, bureau, office, or other establishment of the State or any county government, the judiciary, the University of Hawaii, or any quasi-public institution that is supported in whole or in part by state or county funds.

"Energy performance contract" means an agreement for the provision of energy services and equipment, including but not limited to building or facility energy conservation enhancing retrofits, water saving technology retrofits, and alternate energy technologies, in which a private sector person or company agrees to finance, design, construct, install, maintain, operate, or manage energy systems or equipment to improve the energy efficiency of, or produce energy in connection with, a facility in exchange for a portion of the cost savings, lease payments, or specified revenues, and the level of payments is made contingent upon the verified energy savings, energy production, avoided maintenance, avoided energy equipment replacement, or any combination of the foregoing bases.  Energy conservation retrofits also include energy saved off-site by water or other utility conservation enhancing retrofits.

"Facility" means a building or buildings or similar structure, including the site owned or leased by, or otherwise under the jurisdiction of, the agency.

"Financing agreement" shall have the same meaning as in section 37D-2.

"Guaranteed-savings plan" means an agreement under which a private sector person or company undertakes to design, install, operate, and maintain improvements to an agency's facility or facilities and the agency agrees to pay a contractually specified amount of verified energy cost savings.

"Verified" means the technique used in the determination of baseline energy use, post-installation energy use, and energy and cost savings by the following measurement and verification techniques:  engineering calculations, metering and monitoring, utility meter billing analysis, computer simulations, mathematical models, and agreed-upon stipulations by the customer and the energy service company. [L 1986, c 72, §1; am L 1989, c 275, §1; am L Sp 1993, c 8, §54; am L 1997, c 192, §1; am L 2000, c 158, §1; am L 2004, c 98, §1]






CHAPTER 37 - BUDGET

§37-1 to 14 - REPEALED.

PART I.  PREPARATION OF BUDGET--REPEALED

§§37-1 to 14  REPEALED.  L 1970, c 185, §18.



§37-31 - Intent and policy.

PART II.  ALLOTMENT SYSTEM

Attorney General Opinions

Executive branch could exercise its authority under this part to reduce allotments for fiscal year in progress.  Att. Gen. Op. 03-2.

§37-31  Intent and policy.  It is declared to be the policy and intent of the legislature that the total appropriations made by it, or the total of any budget approved by it, for any department or establishment, shall be deemed to be the maximum amount authorized to meet the requirements of the department or establishment for the period of the appropriation, excepting as may otherwise be provided by law, and that the governor and the director of finance should be given the powers granted by sections 37-32 to 37-41 in order that savings may be effected by careful supervision throughout each appropriation period with due regard to changing conditions; and by promoting more economic and efficient management of state departments and establishments. [L Sp 1959 1st, c 12, pt of §3; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; Supp, §35-19; HRS §37-31]

Cross References

Expenditure controls, see Const. art. VII, §5.



§37-32 - Quarterly allotment periods.

§37-32  Quarterly allotment periods.  Except as provided in section 37-41.5, no officer, department or establishment shall expend or be allowed to expend during any fiscal year any sum for any purpose not specifically authorized by the legislature for expenditure during that particular fiscal year, and not made available pursuant to the allotment system provided for in sections 37-31 to 37-41.  For the purposes of the allotment system, each fiscal year shall be divided into four quarterly allotment periods, beginning, respectively, on the first days of July, October, January, and April; provided that in any case where the quarterly allotment period is impracticable, the director of finance may prescribe a different period suited to the circumstances, not exceeding six months nor extending beyond the end of the fiscal year. [L Sp 1959 1st, c 12, pt of §3; Supp, §35-20; HRS §37-32; am L 1993, c 364, §3; am L 1994, c 281, §§2, 12]

Attorney General Opinions

Referred to:  Att. Gen. Op. 61-63.



§37-33 - Funds to which allotment system applies.

§37-33  Funds to which allotment system applies.  Sections 37-31 to 37-42 relating to the allotment system shall apply to all appropriations (including standing, continuing, or annual appropriations and special funds) for all departments and establishments, but shall not apply to refund accounts nor to appropriations for the courts or the legislature nor to payment of unemployment compensation benefits.  In the cases of capital improvements and in other cases where periodical allotments are impracticable, the director of finance may dispense therewith and prescribe such regulations as will insure proper application and encumbering of funds.  Subject to section 37-40, emergency or contingent funds, revolving funds, and trust funds, shall be subject to such regulations as the director may prescribe for controlling the expenditures and encumbering the funds. [L Sp 1959 1st, c 12, pt of §3; Supp, §35-21; HRS §37-33]



§37-34 - Appropriations available for allotment; estimate of expenses.

§37-34  Appropriations available for allotment; estimate of expenses.  (a)  No appropriation to which the allotment system is applicable shall become available to any department or establishment for expenditure during any allotment period until the department or establishment submits an estimate to the director of finance, at whatever time prior to the beginning of the allotment period and in whatever form as the director may prescribe, of the amount required to carry on the work of the department or establishment during that period and until the estimate is approved, increased, or decreased by the director and funds are allotted pursuant to section 37-35.

(b)  Before appropriations for the University of Hawaii become available to the university, the university shall advise the governor and the director of finance of the amount necessary for payments for financing agreements under chapter 37D, the governor, with the assistance of the director of finance, as may be necessary, shall establish allotment ceilings for each source of funding of all of the appropriations of the University of Hawaii for each allotment period and shall advise the university of these determinations.

(c)  Any other law to the contrary notwithstanding, general fund appropriations for the operating expenses of public health facilities shall be made available to the public health facilities for expenditure during any allotment period. [L Sp 1959 1st, c 12, pt of §3; Supp, §35-22; HRS §37-34; am L 1986, c 320, §1; am L 1988, c 326, §3; am L 1989, c 327, §1 and c 370, §2; am L 1994, c 281, §§4, 5; am L 1995, c 11, §21; am L 1998, c 41, §2]



§37-34.5 - Department of education; allotment and expenditure plan; updates.

§37-34.5  Department of education; allotment and expenditure plan; updates.  The department of education shall submit an annual allotment and expenditure plan, including a separate description of all existing financing agreements of the department of education that require funding, together with a statement of the amount of funding required, and all proposed financing agreements of the department of education for the ensuing fiscal year, to the governor for each fiscal year.  The governor may require the department of education to submit an update of the expenditure plan based on changing economic conditions. [L 1993, c 364, pt of §2; am L 1998, c 41, §3]



§37-34.6 , 34 - .

§§37-34.6, 34.7  REPEALED.  L 1994, c 281, §12(1).



§37-35 - Estimated expenditures; approval.

§37-35  Estimated expenditures; approval.  The director of finance shall review all estimates submitted under section 37-34 and, having due regard for:

(1)  The probable further needs of the department or establishment for the remainder of the term for which the appropriation was made;

(2)  The terms and purposes of the appropriation, the progress of collection of revenues, and condition of the treasury; and

(3)  The probable receipts and total cash requirements for the ensuing quarter, shall approve, increase, or reduce the amount of the estimate;

provided that the director of finance shall approve the estimates submitted by the University of Hawaii when:

(1)  The sum of the estimates for each funding source does not exceed the applicable allotment ceilings established by the governor under section 37-34;

(2)  The progress of collection of revenues, the condition of the treasury, and the probable receipts and total cash requirements for the ensuing quarter permit; and

(3)  All other legal requirements are satisfied.

The director shall act promptly upon all estimates and notify each department or establishment of its allotment, and shall notify the comptroller. [L Sp 1959 1st, c 12, pt of §3; Supp, §35-23; HRS §37-35; gen ch 1985; am L 1986, c 320, §2; am L 1989, c 370, §2; am L 1994, c 281, §§4, 6; am L 1995, c 11, §21]



§37-36 - Modification.

§37-36  Modification.  (a)  The director of finance may modify or amend any previous allotment upon notice to the department or establishment concerned; provided that:

(1)  For the University of Hawaii, the director of finance may modify or amend any previous allotment only upon application of or notice to the university, and upon public declaration, which shall be made ten days prior to the modification or amendment taking effect;

(2)  The modification or amendment shall be made only to avoid an illegal result or in anticipation of a revenue shortfall;

(3)  No deficit or undue reduction of funds to meet future needs of the department or establishment will result from the modification or amendment; and

(4)  No modification or amendment shall reduce an allotment below the amount required to meet valid obligations or commitments previously incurred against the allotted funds.

(b)  Prior to the implementation of any modification in allotment proposed by the director of finance pursuant to subsection (a), in which the sum of the modifications exceed 2.5 per cent of the total general fund appropriation made by the legislature in any fiscal year, the director shall notify the president of the senate, the speaker of the house of representatives, and the chairpersons of the senate committee on ways and means and the house of representatives committee on finance, respectively, of the director's intent. [L Sp 1959 1st, c 12, pt of §3; Supp, §35-24; HRS §37-36; gen ch 1985; am L 1986, c 320, §3; am L 1989, c 370, §2; am L 1992, c 294, §8; am L 1994, c 281, §§4, 7; am L 1995, c 11, §21; am L 1996, c 285, §1]



§37-37 - Reduction.

§37-37  Reduction.  (a)  Except as provided in subsection (b), when the director of finance determines at any time that the probable receipts from taxes or any other sources for any appropriation will be less than was anticipated, and that consequently the amount available for the remainder of the term of the appropriation or for any allotment period will be less than the amount estimated or allotted therefor, the director shall, with the approval of the governor and after notice to the department or establishment concerned, reduce the amount allotted or to be allotted; provided that no reduction reduces any allotted amount below the amount required to meet valid obligations or commitments previously incurred against the allotted funds.

(b)  For the University of Hawaii, when the director of finance determines at any time that the probable receipts from taxes or any other sources for any appropriation will be less than was anticipated, and that consequently the amount available for the remainder of the term of the appropriation or for any allotment period will be less than the amount estimated or allotted therefor, the director shall advise the governor of the situation, and the governor shall redetermine the allotment ceiling for the affected source or sources of funding pursuant to section 37-34, and shall advise the university and make a public declaration ten days prior to the effective date of the redetermination.  The university, not more than twenty days after the governor's notification, shall submit revised estimates consistent with the governor's redetermination to the director of finance.  Otherwise, the director of finance shall modify, amend, or reduce any allotment of the university to comply with the governor's redetermination; provided that no reduction shall reduce any allotted amount below the amount required to meet valid obligations or commitments previously incurred against the allotted funds.

(c)  Prior to the implementation of any reduction in allotment proposed by the director of finance or the governor pursuant to subsection (a) or (b), in which the sum of the reductions exceed 2.5 per cent of the total general fund appropriation made by the legislature in any fiscal year, the director of finance shall notify the president of the senate, the speaker of the house of representatives, and the chairpersons of the senate committee on ways and means and the house of representatives committee on finance, respectively, of the director's intent. [L Sp 1959 1st, c 12, pt of §3; Supp, §35-25; HRS §37-37; am L 1986, c 320, §4; am L 1989, c 370, §2; am L 1992, c 294, §9; am L 1994, c 281, §§4, 8; am L 1995, c 11, §21; am L 1996, c 285, §2]



§37-38 - Allotment according to classification prescribed in appropriation.

§37-38  Allotment according to classification prescribed in appropriation.  Allotments shall be made according to the classifications of expenditures prescribed in the appropriation measure as enacted by the legislature, and the funds allotted for each classification of expenditure shall be used for no other classification of expenditure. [L Sp 1959 1st, c 12, pt of §3; Supp, §35-26; HRS §37-38]



§37-39 - Reduction of allotted amounts for objects and items.

§37-39  Reduction of allotted amounts for objects and items.  The head of a department or establishment may, at any time during any allotment period, reduce the expenditure of money appropriated and allotted for that period for specific items and objects within the classification of expenditures prescribed in the appropriation measure and allotted to the department or establishment. [L Sp 1959 1st, c 12, pt of §3; Supp, §35-27; HRS §37-39]



§37-40 - Exceptions; trust funds.

§37-40  Exceptions; trust funds.  Except as to administrative expenditures, and except as otherwise provided by law, expenditures from trust funds may be made by any department or establishment without appropriation or allotment; provided that no expenditure shall be made from and no obligation shall be incurred against any trust fund in excess of the amount standing to the credit of the fund or for any purpose for which the fund may not lawfully be expended.  Nothing in sections 37-31 to 37-41 shall require any trust fund established pursuant to law be reappropriated annually. [L Sp 1959 1st, c 12, pt of §3; Supp, §35-28; HRS §37-40; am L Sp 1995, c 11, §8]



§37-41 - Appropriations to revert to state treasury; exceptions.

§37-41  Appropriations to revert to state treasury; exceptions.  Unless otherwise provided by section 37-41.5 or any other law, every appropriation or part thereof of any kind made subject to sections 37-31 to 37-40, remaining unexpended and unencumbered at the close of any fiscal year shall lapse and be returned to the general fund in the manner prescribed in section 40-66. [L Sp 1959 1st, c 12, pt of §3; Supp, §35-29; HRS §37-41; am L 1993, c 364, §4; am L 1994, c 281, §§3, 12]



§37-41.5 - Department of education; carryover of funds.

§37-41.5  Department of education; carryover of funds.  (a)  The department of education may retain up to five per cent of any appropriation, except for appropriations to fund financing agreements entered into in accordance with chapter 37D, at the close of a fiscal year and the funds retained shall not lapse until June 30 of the first fiscal year of the next fiscal biennium.  The department of education shall submit:

(1)  A report to the director of finance ninety days after the close of each fiscal year, which shall be prepared in the form prescribed by the director of finance and shall identify the total amount of funds that will carry over to the next fiscal year; and

(2)  A copy of this report to the legislature, as well as a report identifying the carryover of funds on a school-by-school basis, at least twenty days prior to the convening of the next regular session of the legislature.

(b)  Appropriations allocated to the schools shall remain within the budget of the school to which they were originally allocated; provided that the retention of an appropriation shall not be used by the department as a basis for reducing a school's future budget requirements. [L 1993, c 364, pt of §2; am L 1994, c 272, §22; am L Sp 1995, c 9, §6; am L 1998, c 41, §4; am L 2000, c 202, §1; am L 2004, c 51, §52]



§37-42 - Allotment as limit of expenditures; liability for excessive expenditure.

§37-42  Allotment as limit of expenditures; liability for excessive expenditure.  No department or establishment shall expend or be allowed to expend any sum, or incur or be allowed to incur any obligation in excess of an allotment.  No obligation incurred in excess of the balance of an allotment shall be binding against the State, but where the obligation is violative only for having been made in excess of an allotment, the director of finance may authorize payment thereof from unallotted funds.  Any officer, employee, or member of any department or establishment, who makes or causes to be made any excessive expenditure or incurs or causes to be incurred any excessive obligation shall be deemed guilty of neglect of official duty and shall be subject to removal from office and shall be liable to the State for such sum as may have been expended or paid, and such sum, together with interest and costs, shall be recoverable in an action instituted by the attorney general.

Provided that any state department, with the prior consent of the governor and of the director, and subject to terms and conditions insuring protection of the State as shall be imposed by the department, may cosponsor with another state department or with the county or any agency thereof, for the purpose of applying for federal funds or assistance for any project, after certification by the state comptroller that proper and sufficient allotment has been made by the governor to the other department or after receipt of resolution adopted by the county council that proper and sufficient sums for the project have been appropriated and encumbered. [L Sp 1959 1st, c 12, pt of §3; am L 1963, c 194, §1; Supp, §35-30; HRS §37-42]

Revision Note

"County council" substituted for "board of supervisors or city council".



§37-43 - Capital improvement project allotment process.

[§37-43]  Capital improvement project allotment process.  The department of budget and finance shall carry out the capital improvement project allotment process, which shall consist of reviewing, prioritizing, and evaluating capital improvement project appropriation proposals submitted by state and county agencies to assure conformity with statewide planning goals and objectives and executive priorities, and report its findings and recommendations to the governor in order that such proposals may be considered for possible inclusion in the executive capital improvement project budget that is to be presented to the legislature.  The department shall also review, analyze, and report on state and county capital improvement project appropriation proposals that extend over wide geographical areas of the State and that have significant impacts upon economic development, land use, environmental quality, construction employment, and executive policy directions. [L 1988, c 352, §1]



§37-44 - REPEALED.

§37-44  REPEALED.  L 1996, c 40, §2.

Cross References

For present provision, see §40-89.



§37-45 - REPEALED.

§37-45  REPEALED.  L 1996, c 40, §3.

Cross References

For present provision, see §40-90.



§37-46 - Transfers of non-general funds to the general funds.

[§37-46]  Transfers of non-general funds to the general funds.  (a)  The director of finance shall submit written notification to the legislature within ten days of any transfer of non-general funds to the general fund.

(b)  The director of finance shall prepare an annual report to be submitted to the legislature no later than twenty days prior to the convening of each regular session on such transfers for the preceding fiscal year. [L Sp 1995, c 15, pt of §2]



§37-47 - Reporting of non-general fund information.

[§37-47]  Reporting of non-general fund information.  No later than twenty days prior to the convening of each regular session, each department shall submit to the legislature a report for each non-general fund account which shall include but not be limited to, the following:

(1)  The name of the fund and a cite to the law authorizing the fund;

(2)  The intended purpose of the fund;

(3)  The current program activities which the fund supports;

(4)  The balance of the fund at the beginning of the current fiscal year;

(5)  The total amount of expenditures and other outlays from the fund account for the previous fiscal year;

(6)  The total amount of revenue deposited to the account for the previous fiscal year;

(7)  A detailed listing of all transfers from the fund;

(8)  The amount of moneys encumbered in the account as of the beginning of the fiscal year;

(9)  The amount of funds in the account which are required for the purposes of bond conveyance or other related bond obligations;

(10)  The amount of moneys in the account derived from bond proceeds; and

(11)  The amount of moneys of the fund held in certificates of deposit, escrow accounts or other investments. [L Sp 1995, c 15, pt of §2]



§37-51 - Abolition of special funds; legislative purpose.

PART III.  BUDGETARY CONTROL OF SPECIAL FUNDS

Cross References

Establishing new accounts annually, see §40-89.

Special and revolving fund reviews, see §§23-11 and 23-12.

§37-51  Abolition of special funds; legislative purpose.  The purpose of this part is to place all special funds under legislative and executive budgetary control in the same manner as the general fund, with the exception of those funds subject to applicable federal laws or regulations and payments on principal and interest on revenue bonds. [L 1957, c 320, pt of §1; Supp, §35-14.5; HRS §37-51]



§37-52 - Provisions applicable to special funds.

§37-52  Provisions applicable to special funds.  All special funds maintained by all departments, commissions, boards, agencies, and establishments of the State shall be governed by this chapter, provided that departments and establishments shall not be authorized to make expenditures out of any special fund in excess of the moneys available in the special fund. [L 1957, c 320, §2; Supp, §35-14.6; HRS §37-52]



§37-52.3 - Criteria for the establishment and continuance of special funds.

[§37-52.3]  Criteria for the establishment and continuance of special funds.  Special funds shall only be established pursuant to an act of the legislature.  The legislature, in establishing or reviewing a special fund to determine whether it should be continued, shall ensure that the special fund:

(1)  Serves the purpose for which it was originally established;

(2)  Reflects a clear nexus between the benefits sought and charges made upon the users or beneficiaries of the program, as opposed to serving primarily as a means to provide the program or users with an automatic means of support that is removed from the normal budget and appropriation process;

(3)  Provides an appropriate means of financing for the program or activity; and

(4)  Demonstrates the capacity to be financially self-sustaining. [L 2002, c 178, pt of §2]



§37-52.4 - Criteria for the establishment and continuance of revolving funds.

[§37-52.4]  Criteria for the establishment and continuance of revolving funds.  Revolving funds shall only be established pursuant to an act of the legislature.  The legislature, in establishing or reviewing a revolving fund to determine whether it should be continued, shall ensure that the revolving fund:

(1)  Serves the purpose for which it was originally established;

(2)  Reflects a clear nexus between the benefits sought and charges made upon the users or beneficiaries of the program, as opposed to serving primarily as a means to provide the program or users with an automatic means of support that is removed from the normal budget and appropriation process;

(3)  Provides an appropriate means of financing for the program or activity; and

(4)  Demonstrates the capacity to be financially self-sustaining. [L 2002, c 178, pt of §2]



§37-52.5 - Criteria for the establishment and continuance of administratively established accounts and funds.

§37-52.5  Criteria for the establishment and continuance of administratively established accounts and funds.  (a)  Except for the judiciary, any department or agency that administratively establishes any new account or fund, within thirty working days of its establishment, shall transmit a report to the legislature.  The report to the legislature shall include:

(1)  The justification for the establishment of the account or fund; and

(2)  The sources of revenue for the fund.

(b)  Except for the judiciary, each department or agency, at least twenty days prior to the convening of each regular session, shall submit a report to the legislature.  The report shall include:

(1)  A list of all administratively established accounts or funds; and

(2)  All revenues, expenditures, encumbrances, and ending balances of each account or fund. [L 2002, c 178, pt of §2; am L 2005, c 154, §1]



§37-53 - Transfer of special funds.

§37-53  Transfer of special funds.  At any time during a fiscal year, notwithstanding any other law to the contrary, any department may, with the approval of the governor or the director of finance if so delegated by the governor, transfer from any special fund relating to such department to the general revenues of the State all or any portion of moneys determined to be in excess of fiscal year requirements for such special fund, except for special funds under the control of the department of transportation relating to highways, airports, transportation use, and harbors activities, special funds under the control of the Hawaii health systems corporation or subaccounts under the control of its regional system boards, and special funds of the University of Hawaii.  At any time the department of transportation, with the approval of the governor or the director of finance if so delegated by the governor, may transfer from any special fund under the control of the department of transportation, or from any account within any such special fund, to the general revenues of the State or to any other special fund under the control of the department of transportation all or any portion of moneys determined to be in excess of requirements for the ensuing twelve months determined as prescribed by rules adopted pursuant to chapter 91; provided that no such transfer shall be made which would cause a violation of federal law or federal grant agreements. [L 1957, c 320, §5; am L Sp 1959 1st, c 13, §2; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; Supp, §35-14.7; HRS §37-53; am L 1989, c 309, §2; am L 1990, c 149, §1; am L 1995, c 211, §5; am L 1998, c 115, §8; am L 2007, c 290, §9]



§37-54 - Deposit of state funds in treasury.

§37-54  Deposit of state funds in treasury.  (a)  All state funds shall be deposited in the state treasury except funds that belong to patients and wards to whom the State is responsible for the funds, funds provided by the United States Department of Agriculture for the special supplemental nutrition program for women, infants, and children, and as otherwise provided by law.

(b)  For purposes of this section, "state funds" mean moneys that have come into the possession of a state officer or employee who has responsibility on behalf of the State for the initial custody, accountability, and disposition of the moneys. [L 1957, c 320, §6; Supp, §35-14.8; HRS §37-54; am L 1981, c 168, §1; am L 1996, c 42, §1]



§37-61 - Short title.

[PART IV.  THE EXECUTIVE BUDGET]

[§37-61]  Short title.  This part may be cited as "The Executive Budget Act". [L 1970, c 185, §1]



§37-62 - Definitions.

§37-62  Definitions.  Unless otherwise clear from the context, as used in this part:

"Agency" means any executive department, independent commission, board, agency, authority, bureau, office, or other establishment of the state government (except the legislature and the judiciary), or any quasi-public institution which is supported in whole or in part by state funds.

"Bond categories" means types of bonds and includes general obligation bonds, reimbursable general obligation bonds, and revenue bonds.

"Bond fund" means the fund used to account for the proceeds of bond issues and expenditures therefrom.

"Bond receipts" means the proceeds from the issuance of governmental bonds.

"Capital expenditures" means payments to contractors and payments for other items related to the construction of a capital improvement project.

"Capital investment costs" means costs, beyond the research and development phase, associated with capital improvements, including the acquisition and development of land, the design and construction of new facilities, and the making of renovations or additions to existing facilities.  Capital investment costs for a program are the sum of the program's capital improvement project costs.

"Certificate of participation" means any certificate evidencing a participation right or a proportionate interest in any financing agreement or the right to receive proportionate payments from the State or a state agency due under any financing agreement.

"Construction costs" means the costs involved in building and landscaping capital facilities, including any consultant or staff services required and built-in equipment.

"Cost categories" means the major types of costs and includes research and development, capital investment, and operating.

"Cost elements" means the major subdivisions of a cost category.  The category "capital investment" includes plan, land acquisition, design, construction, and equipment and furnishing.  The categories "research and development" and "operating" include personal services, current lease payments, other current expenses, equipment, and motor vehicles.

"Crosswalk" means a reconciliation of the program structure with the structure used for accounting and/or appropriations.

"Debt service" means interest and principal repayments on moneys borrowed.

"Departmental earnings" means the amounts collected by governmental agencies for services provided and products or property sold; rentals collected for use of public property; fees, fines, forfeitures, and penalties assessed; and other related types of charges.

"Design costs" means the costs related to the preparation of architectural drawings for capital improvements through its various stages from schematic to final construction drawings.  It does not include costs associated with the identification of needs, determining alternative ways of meeting needs, and prescription of standards for capital improvements.

"Effectiveness measure" means the criterion for measuring the degree to which the objective sought is attained.

"Federal aid interstate" means funds received from the federal government for the purpose of constructing the interstate highway system in the State.

"Federal aid primary" means funds received from the federal government for the purpose of constructing primary roadways.

"Federal aid secondary" means funds received from the federal government for the purpose of constructing secondary roadways.

"Federal aid urban" means funds received from the federal government for the purpose of constructing roads in urban areas.

"Federal receipts" means financial aid received from the federal government.

"Financing agreement" means any lease purchase agreement, installment sale agreement, loan agreement, line of credit, or any other agreement to finance the improvement, use, or acquisition of real or personal property that is or will be owned or operated by the State or any agency or to refinance any such previously executed financing agreement including certificates of participation relating thereto.

"Full cost" means the total cost of a program, system or capability, including research and development costs, capital investment costs, and operating costs.

"General fund" means the fund used to account for all transactions which are not accounted for in another fund.

"General obligation bonds" means bonds, notes, or other instruments of indebtedness for the payment of the principal and interest of which the full faith and credit of the State are pledged.

"General obligation reimbursable bonds" means general obligation bonds issued for a public undertaking, improvement, or system from which revenues, or user taxes, or a combination of both, may be derived for the payment of the principal and interest as reimbursement to the general fund and for which reimbursement is required by law, and, in the case of general obligation bonds issued by the State for a political subdivision, general obligation bonds for which the payment of the principal and interest as reimbursement to the general fund is required by law to be made from the revenue of the political subdivision.

"Inter-departmental transfers" means funds which will be used by a program but will be appropriated to a different program.

"Land acquisition costs" means the costs of obtaining lands, including any consultant or staff services costs attributable to that acquisition.

"Lease payments" means payments made by the State or any agency under any financing agreement.

"Means of financing" means the various sources from which funds are available and includes the general fund, special fund, revolving fund, general obligation bonds, reimbursable general obligation bonds, revenue bonds, federal aid interstate highway fund, federal aid primary road fund, federal aid secondary road fund, federal aid urban fund, other federal funds, private contributions, county funds, trust funds, and other funds.

"Nonadd" means a program which is listed with an objective or a program grouping, but the cost of which is not to be included in the total cost of that objective or program grouping because it is included in some other objective or program group.

"Nontax revenue sources" means sources other than taxes from which revenues are produced and includes departmental earnings of various kinds, reimbursements of principal on general obligation bonds issued for state agencies and counties, federal receipts which are restricted in their use to specified purposes, and other federal receipts.

"Objective" means a statement of the end result, product, or condition desired, for the accomplishment of which a course of action is to be taken.

"Operating costs" means recurring costs of operating, supporting and maintaining authorized programs, including costs for personnel salaries and wages, employee fringe benefits, lease payments, supplies, materials, equipment, and motor vehicles.

"Phases of capital improvement project" means land acquisition, design, construction, and occupancy.

"Plan costs" means the costs related to preparation of general plan, functional plan, master plan, advance plan, preliminary plan, including feasibility studies.

"Planning" means that process by which government objectives are formulated; measures by which effectiveness in attaining the objectives are identified; alternatives by which objectives may be attained are determined; the full cost, effectiveness and benefit implications of each alternative are determined; the assumptions, risks and uncertainties of the future are clarified; and cost and effectiveness and benefit tradeoffs of the alternatives are identified.

"Program" means a combination of resources and activities designed to achieve an objective or objectives.

"Program size" means the magnitude of a program, such as the number of persons serviced by the program, the amount of a commodity, the time delays, the volume of service in relation to population or area, etc.

"Program size indicator" means a measure to indicate the magnitude of a program.

"Program structure" means a display of programs which are grouped in accordance with the objectives to be achieved, or the functions to be performed.

"Programming" means that process by which government's long-range program and financial plans are scheduled for implementation over a six-year period and which specifies what programs are to be implemented, how they are to be implemented, when they are to be implemented, and what the costs of such implementation are.

"Reimbursable general obligation bonds" means general obligation bonds issued for a public undertaking, improvement, or system from which revenues, or user taxes, or a combination of both, may be derived for the payment of the principal and interest as reimbursement to the general fund and for which reimbursement is required by law, and, in the case of general obligation bonds issued by the State for a political subdivision, general obligation bonds for which the payment of the principal and interest as reimbursement to the general fund is required by law to be made from the revenue of the political subdivision.

"Research and development costs" means costs primarily associated with the development of a new program, system or capability to the point where capital and/or operating costs are required to introduce the program, system or capability into operational use.

"Resource categories" means types of resources and includes tax revenues, departmental earnings, and federal receipts.

"Revenue bonds" means all bonds payable from the revenues, or user taxes, or any combination of both, of a public undertaking, improvement, system, or loan program and any loan made thereunder and secured as may be provided by law.

"Revolving fund" means a fund from which is paid the cost of goods and services rendered or furnished to or by a state agency and which is replenished through charges made for the goods or services or through transfers from other accounts or funds.

"Special funds" means funds which are dedicated or set aside by law for a specified object or purpose, but excluding revolving funds and trust funds.

"Taxes" and "tax revenue sources" mean each specific kind of tax.

"Tax revenues" means the amounts collected from compulsory charges, in the form of taxes, levied by the State for the purpose of financing services performed for the common public benefit.

"Trust fund" means a fund in which designated persons or classes of persons have a vested beneficial interest or equitable ownership, or which was created or established by a gift, grant, contribution, devise or bequest that limits the use of the fund to designated objects or purposes. [L 1970, c 185, §2; am L 1972, c 72, §1; am L 1974, c 159, §3 and c 219, §1; am L 1978, c 117, §1; am L 1980, c 101, §1; am L 1996, c 119, §3; am L 2001, c 200, §2]



§37-63 - Statement of policy.

[§37-63]  Statement of policy.  It is the purpose of this part to establish a comprehensive system for state program and financial management which furthers the capacity of the governor and the legislature to plan, program and finance the programs of the State.  The system shall include procedures for:

(1)  The orderly establishment, continuing review and periodic revision of the state program and financial objectives and policies.

(2)  The development, coordination and review of long-range program and financial plans that will implement established state objectives and policies.

(3)  The preparation, coordination and analysis, and enactment of a budget organized to focus on state programs and their costs, that authorizes the implementation of the long-range plans in the succeeding budget period.

(4)  The evaluation of alternatives to existing objectives, policies, plans and procedures that offer potential for more efficient and effective use of state resources.

(5)  The regular appraisal and reporting of program performance. [L 1970, c 185, §3]



§37-64 - Governing principles.

§37-64  Governing principles.  The system shall be governed by the following general principles:

(1)  Planning, programming, budgeting, evaluation, appraisal and reporting shall be by programs or groups of programs.

(2)  The state program structure shall be such as will enable meaningful decisions to be made by the governor and the legislature at all levels of the structure.  At its lowest level, it shall display those programs which are the simplest units of activities, about which resource allocation decisions are to be made by the governor and the legislature.

(3)  A program which serves two or more objectives shall be placed in the program structure along with that objective which it primarily serves; where desirable, it shall also be placed with other objectives, but as a nonadd item.

(4)  The full cost, including research and development, capital and operating costs, shall be identified for all programs regardless of the means of financing; costs shall be displayed in the year of their anticipated expenditure, regardless of whether such costs have been authorized to be expended by prior appropriations acts or are authorized to be expended by existing law or require new appropriations or authorizations.

(5)  Objectives shall be stated for every level of the state program structure.

(6)  The effectiveness of programs in attaining objectives shall be assessed.

(7)  Planning shall have a long-range view.

(8)  Systematic analysis in terms of problems, objectives, alternatives, costs, effectiveness, benefits, risks and uncertainties shall constitute the core of program planning. [L 1970, c 185, §4; am L 1974, c 219, §2]



§37-65 - Responsibilities of the governor.

[§37-65]  Responsibilities of the governor.  The governor shall direct the preparation and administration of state programs, program and financial plans, and budget.  The governor shall evaluate the long-range program plans, requested budgets and alternatives to state objectives and programs; and formulate and recommend for consideration by the legislature the State's long-range plans, a proposed six-year state program and financial plan and a proposed state budget. [L 1970, c 185, §5; gen ch 1985]



§37-66 - Responsibilities of the legislature.

[§37-66]  Responsibilities of the legislature.  The legislature shall:

(1)  Consider the long-range plans, including the proposed objectives and policies, the six-year state program and financial plan, and the budget and revenue proposals recommended by the governor and any alternatives thereto.

(2)  Adopt programs and the state budget, and appropriate moneys to implement the programs it deems appropriate.

(3)  Adopt such other legislation as necessary to implement state programs.

(4)  Review the implementation of the state budget and program accomplishments and execution of legislative policy direction.  Implementation of the state budget and program management, execution, and performance shall be subject to post-audits by the auditor who shall report the auditor's findings and recommendations to the legislature as provided in chapter 23. [L 1970, c 185, §6; gen ch 1985]



§37-67 - Responsibilities of the department of budget and finance.

[§37-67]  Responsibilities of the department of budget and finance.  The director of finance shall assist the governor in the preparation, explanation and administration of the state long-range plans, the proposed six-year program and financial plan and the state budget.  To this end, subject to this part, the director shall:

(1)  With the approval of the governor, develop procedures and prescribe rules and regulations to guide such state agencies as may be assigned by the director the task of formulating and preparing the initial proposals with respect to long-range plans, program and financial plans, program budget requests and program performance reports and to assure the availability of information needed for effective policy decision-making.

(2)  Assist such state agencies in the formulation of program objectives, preparation of program plans and program budget requests, and reporting of program performance.

(3)  Coordinate, analyze and revise as necessary the program objectives, long-range plans, program and financial plans, program budget requests and program performance reports initially proposed or prepared by such state agencies and develop the state comprehensive program and financial plan, budget and program performance report.

(4)  Administer its responsibilities under the program execution provisions of this part so that the policy decisions and budget determinations of the governor and the legislature are implemented to the fullest extent possible within the concepts of proper management.

(5)  Investigate continuously the administration of the various agencies for the purpose of advising the governor and recommending to the governor, the legislature and the committees of the legislature concerning the duties of the various positions in these agencies, the methods of the agency, the standards of efficiency therein, and changes which in the director's judgment will produce greater effectiveness of programs and economy in the conduct of government programs and assist in the preparation of program and financial plans, budget requests and program performance reports.

(6)  Provide the legislature and any member or committee of either house of the legislature with such documents and information as may be requested concerning the programs, budget, and fiscal and management operations of the State. [L 1970, c 185, §7; gen ch 1985]



§37-68 - Responsibilities of agencies.

§37-68  Responsibilities of agencies.  Under such rules as may be prescribed by the director of finance with the approval of the governor:

(1)  Every agency assigned the task of developing programs and preparing program and financial plans, budgetary requests, and program performance reports shall develop such programs and prepare such plans, requests, and reports and submit the same to the director of finance at such times, on such forms, and in such manner as the director may prescribe.  For informational purposes, the University of Hawaii shall submit its program and financial plans, budgetary requests, and program performance reports to the legislature at the same time the university submits them to the director of finance.  Where new programs are being proposed, every agency shall demonstrate that the program:

(A)  Is an appropriate function of state government; and, as applicable

(B)  Can be implemented by the public sector as cost-effectively as the private sector while meeting the same plans, goals, objectives, standards, measures of effectiveness, wage, salary, conditions of employment, and employee benefit programs of the State;

(2)  Every agency administering state programs and every agency responsible for the formulation of programs and the preparation of program and financial plans, budgetary requests, and program performance reports, shall furnish the department of budget and finance all such documents and information as the department may from time to time require.  Each agency shall make available to the legislature and any member or committee of either house of the legislature, all documents and information as may be requested; and

(3)  The director of finance or any employee of the department of budget and finance, when duly authorized, for the purpose of securing information, shall have access to and may examine any books, documents, papers, or records of any agency. [L 1970, c 185, §8; am L 1994, c 263, §1; am L 1998, c 115, §9]



§37-69 - The six-year program and financial plan.

§37-69  The six-year program and financial plan.  (a)  The governor shall prepare a state six-year program and financial plan encompassing all state programs.  Not fewer than thirty days before the legislature convenes in every odd-numbered year, the governor shall submit to the legislature and to each member thereof the six-year program and financial plan.  The program and financial plan shall be annually and continually updated and maintained.  The program and financial plan, in general, shall contain:

(1)  The state program structure;

(2)  Statements of statewide objectives and program objectives;

(3)  Program plans that describe the programs recommended to implement the statewide and program objectives and the manner in which the recommended programs are proposed to be implemented over the next six fiscal years; and

(4)  A financial plan that shows the fiscal implications of the recommended programs for the next six fiscal years.

(b)  The information contained in the program and financial plan shall be presented generally in the following manner:

(1)  Information shall be displayed by programs, or groups of programs.

(2)  Programs shall be appropriately crosswalked to expending agencies.

(3)  Data shall be appropriately summarized at each level of the program structure.

(4)  Program costs shall include all costs, including research and development, operating and capital, regardless of the means of financing except that the means of financing shall be expressly identified; all costs shall be displayed in the year of their anticipated expenditure, regardless of whether such costs have been authorized to be expended by prior appropriations acts or are authorized to be expended by existing law, or require new appropriations or authorizations.

(5)  Cost data shall be presented in units of thousands of dollars or less.

(6)  Comparative data for the last completed fiscal year and the fiscal year in progress shall be shown.

(c)  The financial plan for the ensuing six fiscal years shall more specifically include:

(1)  Economic data for the State and the counties of the following kinds:

(A)  Population: Including historical, current, and projected population count; population distribution by age and sex; estimated increases and decreases, including increases and decreases by immigration;

(B)  Employment: Including magnitude of labor force by age and sex; labor force participation rates; employment by age and sex; industry and occupational surpluses and shortages; effects of government programs on employment rate;

(C)  Income:  Including per capita and per family income; disposable income; income distribution;

(D)  Wages and prices: Including wages by industry and occupational groups; prices for government procurement items; construction costs; cost of living index; price indices for components of personal consumption;

(E)  Industry and business trends; and

(F)  Effects of national economic and financial policies and conditions;

(2)  Brief statements disclosing the basis upon which the revenue estimates in the plan were made, including for each specific tax and nontax revenue source:

(A)  The previous projections for the last completed fiscal year and the fiscal year in progress;

(B)  The variance between the projections and the actual or revised estimate, and the reasons for the variances;

(C)  Tax or source base and rates;

(D)  Yield projections of existing revenue sources and existing taxes at authorized rates;

(E)  Assumptions made and methodology used in projections;

(F)  Changes recommended; and

(G)  Projected yields if changes are adopted; etc.;

(3)  At the lowest level on the state program structure, for each program:

(A)  The total actual program cost for the last completed fiscal year, the estimated cost for the fiscal year in progress, and the estimated cost for each of the next six fiscal years; research and development, operating, and capital costs shall be included and the means of financing shall be identified.  The number of personnel positions and all lease payments shall be shown for the program, identified by their means of financing;

(B)  The program size indicators; the actual size attained in the last completed fiscal year, the estimated size for the fiscal year in progress, and the estimated size for each of the next six fiscal years; and

(C)  The effectiveness measures; the actual level of effectiveness attained in the last completed fiscal year, the estimated level of effectiveness for the fiscal year in progress, and the estimated level for each of the next six fiscal years;

(4)  Appropriate displays of paragraph (3)(A) and (C), at every level of the state program structure above the lowest level, by the major groupings of programs encompassed within the level.  The displays of [paragraph] (3)(A) shall appropriately identify the means of financing and the number of positions included in the level;

(5)  Financial summaries displaying the State's financial condition, actual for the last completed fiscal year, and estimated for the fiscal year in progress and each of the next six fiscal years, including:

(A)  A display of the programmed, total state expenditures, by cost categories, the total state resources anticipated from existing tax and nontax sources at existing rates, by resource categories, including the fund balance or deficit at the beginning of the fiscal year and bond receipts, and the resulting fund balance or deficit at the close of each fiscal year.  Lease payments in each cost category shall be stated separately; and

(B)  The changes proposed to the existing tax and nontax rates, sources or structure, and the estimated increases or reductions in revenues, the estimated cumulative increases or reductions, and the estimated fund balance or deficit in each of the next six fiscal years as a result of such proposed changes.  Proposals for changes in the existing tax and nontax rates, sources or structure shall be made in every case where the proposed, total state expenditures exceed the total resources anticipated from existing tax and nontax sources at existing rates.

Such financial summaries shall be prepared for the total state expenditures and resources and for the general fund and special fund portions thereof;

(6)  A summary of the balance of each special fund, actual for the last completed fiscal year and estimated for the fiscal year in progress and estimated for each of the next six fiscal years;

(7)  A summary of the State's total bond fund required to carry out the recommended programs and the kinds of bonds and amounts thereof through which the requirements were met in the last completed fiscal year, are to be met in the fiscal year in progress, and are proposed to be met in each of the next six fiscal years.  The summary shall detail, for each fiscal year:

(A)  Of the total bond fund requirements, the amount, by cost categories, requiring new bond issuance authorization and the kinds and amounts of bonds planned for issuance under such new authorizations;

(B)  By bond categories, the total, cumulative balance of bonds authorized in prior years but unissued and the amount thereof proposed to be issued; and

(C)  A recapitulation of the total bonds to be issued, including both new authorizations and prior authorizations, by bond categories;

(8)  Separately for general fund tax revenues, special fund tax revenues, general fund nontax revenues, and special fund nontax revenues:

(A)  By kinds of taxes or sources, the amount of revenue from existing, authorized taxes or sources at existing rates received in the last completed fiscal year and estimated to be received in the fiscal year in progress and in each of the next six fiscal years;

(B)  A summary of the proposed changes in the existing taxes or sources or rates, and the estimated increases or reductions in revenues in each of the next six fiscal years resulting from such changes; and

(C)  The total estimated revenues with and without the proposed changes in each of the next six fiscal years; and

(9)  A summary of the State's total payments due under financing agreements required to carry out the recommended programs and the kinds of financing agreements and amounts thereof through which the requirements were met in the last completed fiscal year, are to be met in the fiscal year in progress, and are proposed to be met in each of the next six fiscal years.  The summary shall detail, for each fiscal year:

(A)  Of the total financing agreement requirements, the amount, by cost categories, requiring new financing agreement authorizations and the kinds and amounts of financing agreements planned for execution and delivery under such new authorizations;

(B)  By cost category, the cumulative balance of financing agreements authorized in prior years but not executed and delivered and the amount proposed to be executed and delivered; and

(C)  A recapitulation of the total financing agreements to be executed and delivered, including both new authorizations and prior authorizations, by cost categories.

(d)  The program plans for the ensuing six fiscal years shall more specifically include:

(1)  At the lowest level on the state program structure, for each program:

(A)  A statement of its objectives;

(B)  Measures by which the effectiveness in attaining the objectives is to be assessed;

(C)  The level of effectiveness planned for each of the ensuing six fiscal years;

(D)  A brief description of the activities encompassed;

(E)  The program size indicators;

(F)  The program size planned for each of the next six fiscal years;

(G)  A narrative explanation of the plans for the program.  It shall contain, and in general be limited to, the following:

(i)  A description of the kinds of activities carried out or unusual technologies employed;

(ii)  A statement of key policies pursued;

(iii)  Identification of important program or organizational relationships involved;

(iv)  A description of major external trends affecting the program;

(v)  A discussion of significant discrepancies between previously planned cost, effectiveness, and program size levels and those actually achieved;

(vi)  Comments on, and an interpretation of, cost, effectiveness, and program size data over the upcoming budget period, with special attention devoted to changes from the current budget period;

(vii)  Comments on, and an interpretation of, cost, effectiveness, and program size data over the four years of the planning period and how they relate to the corresponding data for the budget period; and

(viii)  A summary of the special analytic study, program evaluation, or other analytic report supporting a substantial change in the program where such a major program change recommendation has been made;

(H)  The full cost implications of the recommended programs, by cost categories and cost elements, actually experienced in the last completed fiscal year, estimated for the fiscal year in progress, and estimated for each of the next six fiscal years.  The means of financing shall be identified for each cost category.  The personal services cost element and the lease payments cost element shall be shown separately; the cost elements of other current expenses, equipment, and motor vehicles may be combined.  The number of positions included in the program shall be appropriately identified by means of financing;

(I)  A recapitulation of subparagraph (H) for the last completed fiscal year, the fiscal year in progress and each of the next six fiscal years, by means of financing grouped under each cost category.  The number of positions included in any program shall be appropriately identified;

(J)  An identification of the revenues generated in the last completed fiscal year and estimated to be generated in the fiscal year in progress and in each of the next six fiscal years, and the fund into which such revenues are deposited;

(K)  Details of implementation of each capital improvement project included in the total program cost, including:

(i)  A description of the project, location, and scope;

(ii)  The initially estimated, currently estimated, and final cost of the project, by investment cost elements and by means of financing;

(iii)  The amounts previously appropriated by the legislature for the project, by cost elements and by means of financing specified in the acts appropriating the sums, and an identification of the acts so appropriating;

(iv)  The costs incurred in the last completed fiscal year and the estimated costs to be incurred in the fiscal year in progress and in each of the next six fiscal years, by cost elements and by means of financing; and

(v)  A commencement and completion schedule, by month and year, of the various phases of the capital improvement project (i.e., land acquisition, design, construction, and occupancy) as originally intended, as currently estimated, and as actually experienced; and

(L)  A crosswalk of the program expenditures, by cost categories and cost elements between the program and expending agencies for the next two fiscal years.  The means of financing and the number of positions included in the program costs to be expended by each agency shall be specified; and

(2)  Appropriate displays at every level of the state program structure above the lowest level.  The displays shall include:

(A)  A listing of all major groupings of programs included within the level, together with the objectives, measures of effectiveness, and planned levels of effectiveness for each of the ensuing six fiscal years for each such major groupings of programs; and

(B)  A summary of the total cost of each cost category by the major groupings of programs encompassed within the level, actual for the last completed fiscal year and estimated for the fiscal year in progress and for each of the next six fiscal years. [L 1970, c 185, §9; am L 1972, c 72, §§2, 5; am L 1974, c 219, §3; am L 1991, c 125, §2; am L 1996, c 119, §4]

Attorney General Opinions

Details of current year's lapses need not be set forth in supplemental appropriations bill and budget.  Att. Gen. Op. 83-4.

Although express words "balanced budget" are not included in state constitution or statutes relating to state budget, constitutional and statutory provisions do require a balanced budget by requiring a description of proposed expenditures and sources of revenue to pay for them.  Att. Gen. Op. 97-1.

Using historical data to make estimates for a future fiscal period is an acceptable planning tool.  Att. Gen. Op. 03-2.



§37-70 - Program memoranda.

§37-70  Program memoranda.  (a)  Not later than the third Wednesday of January of each odd-numbered year, the governor shall submit to the legislature and to each member thereof, a program memorandum covering each of the major programs in the statewide program structure.  Each program memorandum will include:

(1)  An overview of the program as a whole including a discussion of:

(A)  Objectives.

(B)  Component programs.

(C)  Departments involved.

(D)  Relationships to other agencies and jurisdictions.

(E)  Major activities.

(F)  Important external developments affecting the program.

(G)  Significant discrepancies between previously planned cost and effectiveness levels and those actually achieved.

(H)  Trends and comparisons in costs, effectiveness, or activity data over the budget and planning period.

(2)  A statement of the major program changes being recommended for the budget and planning period to include for each proposed change:

(A)  A brief statement of the recommended change.

(B)  The cost and program performance consequences of the change over the budget and planning period.

(C)  A summary of the analytic rationale for the change.

(3)  A discussion of emerging conditions, trends and issues including:

(A)  Actual or potential impact on the State and its programs.

(B)  Possible alternatives for dealing with the specific problems occasioned by the emerging conditions, trends, and issues.

(C)  Suggestions for a program of analyses to resolve the most urgent of the problems.

(4)  Appendices as needed to include appropriate issue papers, special analytic studies, other reports, and crucial source data.

(b)  If it is deemed more desirable, the program memoranda and the six-year program and financial plan may be combined into a single document containing all the information required for each separate document. [L 1972, c 72, §4; am L 1974, c 219, §4]

Revision Note

Subsection (a) designation added.



§37-71 - The budget.

§37-71  The budget.  (a)  Not fewer than thirty days before the legislature convenes in every odd-numbered year, the governor shall submit to the legislature and to each member thereof a budget that shall contain the program and budget recommendations of the governor for the succeeding two fiscal years.  The budget, in general, shall contain:

(1)  The state program structure;

(2)  Statements of statewide objectives;

(3)  The financial requirements for the next two fiscal years to carry out the recommended programs; and

(4)  A summary of state receipts and revenues in the last completed fiscal year, a revised estimate for the fiscal year in progress, and an estimate for the succeeding biennium.

(b)  The information contained in the budget shall be presented generally in the following manner:

(1)  Information shall be displayed by programs or groups of programs.

(2)  Program financial requirements shall be appropriately crosswalked between the programs and expending agencies.

(3)  Data shall be appropriately summarized at each level of the program structure.

(4)  Program costs shall include all costs, including research and development, operating and capital, regardless of the means of financing, except that the means of financing shall be expressly identified, and regardless of whether the expenditure of any sum was authorized by prior appropriations acts, is authorized by existing law, or requires new authorization, except that the amounts requiring new authorization shall be appropriately identified.

(5)  Financial requirements shall be presented to the nearest dollar, omitting cents; and the summary of state receipts and revenues shall be presented to the nearest thousand dollars.

(6)  The budget shall reflect the ensuing first two fiscal year program costs contained in the six-year program and financial plan.

(c)  The display of financial requirements for the ensuing two fiscal years shall more specifically include:

(1)  At the lowest level on the state program structure, for each program:

(A)  The total recommended expenditures, including research and development, capital and operating costs, by cost categories and cost elements for the ensuing biennium; the planned allocation of the total biennial request, by cost categories, and cost elements, between the two fiscal years of the biennium.  The means of financing and the number of positions included in any cost category amount shall be appropriately identified;

(B)  A summary showing means of financing the total recommended expenditures, those amounts requiring and those amounts not requiring legislative appropriation or authorization for spending in each fiscal year of the biennium;

(C)  A crosswalk of the total proposed biennial expenditures between the program and expending agencies.  The means of financing the number of positions and the lease payments included in any cost amount, and the net amount requiring appropriation or authorization shall be appropriately identified for each expending agency; and

(D)  The proposed changes in the levels of expenditures, by cost categories, between the biennium in progress and the ensuing biennium, together with a brief explanation of the major reasons for each change.  The reasons shall include, as appropriate, the following:

(i)  Salary adjustments to existing positions of personnel;

(ii)  The addition or deletion of positions;

(iii)  Changes in the number of persons being served or to be served by the program;

(iv)  Changes in the program implementation schedule;

(v)  Changes in the actual or planned level of program effectiveness;

(vi)  Increases due to the establishment of a program not previously included in the State's program structure;

(vii)  Decreases due to the phasing out of a program previously included in the State's program structure; and

(viii)  Changes in the purchase price of goods or services;

As appropriate, references to the program and financial plan shall be noted for an explanation of the changes.  Notwithstanding the provisions of subsection (b)(5), the proposed changes in the levels of expenditures may be shown to the nearest thousand dollars;

(2)  Appropriate summaries of paragraph (1)(A) and (C) immediately above at every level of the state program structure above the lowest level.  Such summaries shall be by the major groupings of programs encompassed within the level.  The summaries of paragraph (1)(A) shall identify the means of financing and the number of positions and the lease payments included in any cost category amount; and

(3)  A summary listing of all capital improvement projects included in the proposed capital investment costs for the ensuing biennium.  The listing shall be by programs at the lowest level of the state program structure and shall show for each project, by investment cost elements:

(A)  The cost of the project;

(B)  The amount of funds previously appropriated and authorized by the legislature; and

(C)  The amount of new appropriations and authorizations proposed in each of the two fiscal years of the ensuing biennium and in each of the succeeding four years.  The amount of the new appropriations and authorizations proposed shall constitute the proposed new requests for the project in each of the fiscal bienniums.

In every instance, the means of financing shall be noted.

(d)  The summaries of the state receipts and revenues shall more specifically include:

(1)  Financial summaries displaying the State's financial condition, to-wit:

(A)  A display of the proposed, total state expenditures, by cost categories, the total state resources anticipated from existing taxes and nontax sources at existing rates, by resource categories (including the available fund balances or deficits and anticipated bond receipts), and the fund balance or deficit resulting therefrom for the biennium in progress, for the ensuing biennium, and for each of the two fiscal years of the ensuing biennium; and

(B)  The changes proposed to the existing tax and nontax rates, sources, or structure, and the estimated cumulative increases or reductions, and the estimated fund balance or deficit in the ensuing biennium and in each of the two fiscal years of the biennium as a result of such proposed changes.  Proposals for changes in the existing tax and nontax rates, sources, or structure shall be made in every case where the proposed, total state expenditures exceed the total state resources anticipated from existing tax and nontax sources at existing rates.

Such financial summaries shall be prepared for the total state expenditures and resources and for the general fund and special fund portions thereof;

(2)  A summary of the balances of each special fund, actual for the last completed fiscal year and estimated for the fiscal year in progress and for each of the two fiscal years in the ensuing biennium;

(3)  A summary of the State's total bond fund required to carry out the recommended programs and the kinds of bonds and amounts thereof through which such requirements are to be met in the biennium in progress and in each of the two fiscal years in the ensuing biennium.  The summary shall detail for the biennium in progress and for each of the two years of the ensuing biennium:

(A)  Of the total requirements, the amount, by cost categories, requiring new bond issuance authorization and the kinds and amounts of bonds planned for issuance under such new authorization;

(B)  By bond categories, the total, cumulative balance of bonds authorized in prior years but unissued and the amount thereof planned to be issued; and

(C)  A recapitulation of the total bonds, both new authorizations and prior authorizations, by bond categories, proposed to be issued;

(4)  A tentative schedule by quarter and fiscal year of the amount of general obligation bonds and the amount of revenue bonds proposed to be issued in the ensuing fiscal biennium;

(5)  A schedule of projected debt service charges for general obligation bonds outstanding at the time of the submission of the budget and to be issued by the close of the budget biennium in progress and the close of the ensuing budget biennium.  The projection shall be separately stated for:

(A)  Bonds currently outstanding;

(B)  Bonds to be issued during the remainder of the fiscal biennium in progress and during the ensuing fiscal biennium; and

(C)  The total bonds currently outstanding and to be issued.

In each case, the projection shall be categorized into debt service to be paid directly from the general fund, debt service to be paid through reimbursements, and total debt service.  The projection shall extend at least five years beyond the close of the ensuing fiscal biennium.  An explanation shall be appended to the schedule, which shall include among other things, the amount of bonds to be issued during the fiscal year in progress and in each of the two fiscal years of the ensuing biennium, the maturities of the bonds to be issued, the method of retirement, and the interest rate assumed in the projection;

(6)  A schedule of the current state funded debt, legal debt limit, and the legal debt margin, including the details thereof.  In any budget which proposes appropriations for which the source of funding is general obligation bonds, the schedule shall include a declaration by the director of finance and computations showing that the total amount of principal and interest, estimated for such proposed appropriations and for all bonds authorized and unissued and calculated for all bonds issued and outstanding, will not cause the debt limit to be exceeded at the time of issuance;

(7)  Separately for general fund tax revenues, special fund tax revenues, general fund nontax revenues, and special fund nontax revenues:

(A)  By kinds of taxes or sources, the amount of revenue from existing, authorized taxes or sources at existing rates received in the last completed fiscal year and estimated to be received in the fiscal year in progress and in each of the two fiscal years in the ensuing biennium, with appropriate totals for the two bienniums;

(B)  A summary of the proposed changes in the existing taxes or sources or rates, and the estimated increases or reductions in revenues in each of the two years in the ensuing fiscal biennium resulting from such changes; and

(C)  The total estimated revenues with and without the proposed changes; and

(8)  A summary of the State's total payments due under financing agreements required to carry out the recommended programs and the kinds of financing agreements and amounts thereof through which such requirements are to be met in the biennium in progress and in each of the two fiscal years in the ensuing biennium.  The summary shall detail for the biennium in progress and for each of the two years of the ensuing biennium:

(A)  Of the total financing agreement requirements, the amount, by cost categories, requiring new financing agreement authorizations and the kinds and amounts of financing agreements planned for execution and delivery under such new authorizations;

(B)  By cost category, the cumulative balance of financing agreements authorized in prior years but not executed and delivered and the amount thereof proposed to be executed and delivered; and

(C)  A recapitulation of the total financing agreements to be executed and delivered, including both new authorizations and prior authorizations, by cost categories.

(e)  The proposed budget shall include:

(1)  A statement of the percentage differences between the current biennium recommendations and the previous biennium appropriations for education programs.  The information shall be displayed by programs or groups of programs, with corresponding amounts and percentage differences.  If any component of an education program is added or removed, the governor shall provide an estimate of how the addition or removal affects the current biennium recommendations;

(2)  A statement of the difference between the total amount proposed for the current biennium and the total amount expended in the previous biennium for education programs per pupil; and

(3)  Other financial statements, information, and data that in the opinion of the governor are necessary or desirable in order to make known in all practical detail the programs, program plans, and financial conditions of the State.

As used in this subsection, "education programs" include instructional, personnel, transportation, facilities, facilities repair and maintenance, and other programs deemed appropriate by the department of education.

(f)  The proposed budget shall contain an item to be known as the "contingent fund", which sum, upon approval by the legislature, shall be available for allocation by the governor during the ensuing fiscal biennium to meet contingencies as they arise.

(g)  If it is deemed more practical, the six-year program and financial plan and the budget may be combined into a single document containing all the information required for each separate document. [L 1970, c 185, §10; ren and am L 1972, c 72, pt of §§3, 6; am L 1974, c 219, §5; am L 1980, c 64, §1; am L Sp 1981 1st, c 3, §4; am L 1991, c 125, §3; am L 1993, c 364, §5; am L 1996, c 119, §5]

Attorney General Opinions

Current year's lapses not considered part of "total state resources".  Details of current year's lapses need not be set forth in supplemental appropriations bill and budget.  Att. Gen. Op. 83-4.

Although express words "balanced budget" are not included in state constitution or statutes relating to state budget, constitutional and statutory provisions do require a balanced budget by requiring a description of proposed expenditures and sources of revenue to pay for them.  Att. Gen. Op. 97-1.

Improper for biennial budget for fiscal biennium to incorporate as revenues proposed restrictions for fiscal year unless those restrictions were reflected as reduced appropriations in budget adopted legislatively for the fiscal year.  Appropriations for fiscal year that are restricted through allotment system are not "available resources" for purposes of budget preparation pursuant to this section.  Att. Gen. Op. 03-2.

Restrictions imposed in one fiscal year cannot be counted as "available resources" for the next fiscal year.  Att. Gen. Op. 03-2.



§37-72 - Supplemental budget.

§37-72  Supplemental budget.  (a)  Not fewer than thirty days before the legislature convenes in regular session in an even-numbered year, the governor may submit to the legislature a supplemental budget to amend any appropriation for the current fiscal biennium.  The supplemental budget shall reflect the changes being proposed in the State's program and financial plan and shall be submitted as applicable, in the manner provided in section 37-71.  In any supplemental budget that proposes appropriations for which the source of funding is general obligation bonds, the budget shall include the schedule, declaration, and computation specified in section 37-71(d)(6).

(b)  In each regular session in an even-numbered year, the legislature may amend any appropriation act of the current fiscal biennium or prior fiscal periods. [L 1970, c 185, §11; ren L 1972, c 72, §3; am L Sp 1981 1st, c 3, §5; am L 1991, c 125, §4]

Attorney General Opinions

Details of current year's lapses need not be set forth in supplemental appropriations bill and budget.  Att. Gen. Op. 83-4.



§37-73 - Legislative review.

§37-73  Legislative review.  The legislature shall consider the governor's proposed program and financial plan and budget; evaluate alternatives to the governor's recommendations; and adopt programs and determine the state budget.  It may, from time to time, request the department of budget and finance and any agency to conduct such analysis of programs and finances as will assist in determining the State's program and financial plan and budget. [L 1970, c 185, §12; ren L 1972, c 72, §3]



§37-74 - Program execution.

§37-74  Program execution.  (a)  Except as limited by policy decisions of the governor, appropriations by the legislature, and other provisions of law, the several agencies responsible for administering state programs shall administer their program assignments and shall be responsible for their proper management.

(b)  The appropriations by the legislature for a biennium shall be allocated between the two fiscal years of the biennium in the manner provided in the budget or appropriations act and as further prescribed by the director of finance.  The amounts allocated for each fiscal year shall be subject to the allotment system prescribed in chapter 37, part II.  Each agency (except the courts), in estimating its quarterly requirements under chapter 37, part II, shall prepare a plan for the fiscal year for the operation of each of the programs it is responsible for administering.  The operations plan shall be in such form and content as the department of budget and finance may prescribe.  It shall be submitted, together with the estimated quarterly requirements, to the department of budget and finance on such date as the department may prescribe.

(c)  The department of budget and finance shall:

(1)  Review each operations plan to determine:

(A)  That it is consistent with the policy decisions of the governor and appropriations by the legislature;

(B)  That it reflects proper planning and efficient management methods; and

(C)  That appropriations have been made for the planned purpose and will not be exhausted before the end of the fiscal year;

provided that the department of budget and finance shall review the operations plan submitted by the University of Hawaii solely for consistency with the allotment ceilings established by the governor under section 37-34, appropriations by the legislature, the requirements of chapter 37D, and the status of revenues to support operations plans for all state programs;

(2)  Approve the operations plan if satisfied that it meets the requirements under paragraph (1).  Otherwise, the department of budget and finance shall require revision of the operations plan in whole or in part; and

(3)  Modify or withhold the planned expenditures at any time during the appropriation period if the department of budget and finance finds that the expenditures are greater than those necessary to execute the programs at the level authorized by the governor and the legislature, or that state receipts and surpluses will be insufficient to meet the authorized expenditure levels; provided that the planned expenditures for the University of Hawaii may be modified or withheld only in accordance with sections 37-36 and 37-37.

(d)  No appropriation transfers or changes between programs or agencies shall be made without legislative authorization; provided that:

(1)  Authorized transfers or changes, when made, shall be reported to the legislature;

(2)  Except with respect to appropriations to fund financing agreements under chapter 37D, the University of Hawaii shall have the flexibility to transfer appropriated funds and positions for the operating cost category among programs, among cost elements in a program, and between quarters, as applicable; except with respect to appropriations to fund financing agreements under chapter 37D, the department of education shall have the flexibility to transfer appropriated funds and positions for the operating cost category among programs and among cost elements in a program, and between quarters, as applicable; and the Hawaii health systems corporation and its regional system boards shall have the flexibility to transfer special fund appropriations among regional system hospital facilities as applicable and as mutually agreed to by the corporation and the respective regional system board; provided that the Hawaii health systems corporation and the regional system boards shall maintain the integrity and services of each individual regional system and shall not transfer appropriations out of any regional system that would result in a reduction of services offered by the regional system, with due regard for statutory requirements, changing conditions, the needs of the programs, and the effective utilization of resources; and

(3)  The university and the department of education shall account for each transfer implemented under this subsection in quarterly reports to the governor and annual reports at the end of each fiscal year to the legislature and the governor, which shall be prepared in the form and manner prescribed by the governor and shall include information on the sources and uses of the transfer. [L 1970, c 185, §13; ren L 1972, c 72, §3; am L 1974, c 219, §6; am L 1986, c 320, §5; am L 1989, c 370, §2; am L 1994, c 281, §§4, 9; am L 1995, c 11, §21, c 161, §7, and c 211, §6; am L 1996, c 262, §5; am L 1998, c 41, §5 and c 115, §10; am L 2004, c 51, §53; am L 2007, c 290, §10]

Cross References

Special and revolving fund reviews, see §§23-11 and 23-12.



§37-75 - Variance report.

§37-75  Variance report.  Not fewer than thirty days prior to the convening of each regular session of the legislature, the governor shall submit to the legislature and to each member thereof a report on program performance for the last completed fiscal year and the fiscal year in progress.  In format, the report generally shall follow the fiscal requirements portion of the executive budget or budgets.  The report shall include:

(1)  At the lowest level of the program structure, for each program contained in the budget finally approved by the legislature for the last completed fiscal year and the fiscal year in progress:

(A)  A comparison, by the operating and research and development cost categories, of the budgeted expenditures and the actual expenditures for the last completed fiscal year and the budgeted expenditures and the estimated expenditures for the fiscal year in progress;

(B)  A comparison, for the operating and research and development cost categories, of the budgeted expenditures and positions authorized and the actual expenditures and positions filled in the last completed fiscal year and a comparison of the budgeted expenditures and the number of positions authorized for the fiscal year in progress and the actual expenditures and number of positions filled in the first three months of the fiscal year in progress and the estimated expenditures and number of positions expected to be filled in the remaining months of the fiscal year in progress;

(C)  The program size indicators and a comparison of the program size anticipated and the size actually realized in the last completed fiscal year and the program size anticipated and the size estimated for the fiscal year in progress;

(D)  The effectiveness measures and a comparison of the level of effectiveness anticipated and the level actually attained in the last completed fiscal year and the level of effectiveness anticipated and the level estimated for the fiscal year in progress; and

(E)  A narrative explanation of the significant differences for the last completed fiscal year in each of the comparisons made in subparagraphs (A), (B), (C), and (D), including an explanation of the basis upon which the original estimates were made and the reasons why the estimates proved accurate or inaccurate, and a statement of what the actual experience portends for the future of the program in terms of costs, size, and effectiveness;

provided that expenditure amounts in the comparisons shall be shown to the nearest thousand dollars;

(2)  Appropriate summaries at each level of the state program structure for each major grouping of programs encompassed therein, showing:

(A)  A comparison of the total budgeted expenditure and the total actual expenditure for the last completed fiscal year and the total budgeted expenditure and the total estimated expenditure for the fiscal year in progress; provided that the expenditure amounts shall be shown to the nearest thousand dollars;

(B)  The effectiveness measures and a comparison of the level of effectiveness anticipated and the level actually attained in the last completed fiscal year and the level of effectiveness anticipated and the level estimated for the fiscal year in progress; and

(C)  A narrative explanation summarizing the major reasons for the differences in the comparisons made for the last completed fiscal year in subparagraphs (A) and (B); and

(3)  A narrative explanation of the significant variations in capital improvement costs; provided that capital improvement project variances shall be referenced to the six-year program and financial plan, which shall contain the information specified in section 37-69(d)(1)(K). [L 1970, c 185, §14; ren L 1972, c 72, §3; am L 1974, c 219, §7; am L 1979, c 69, §1; am L 1991, c 125, §5]



§37-76 - Publication.

§37-76  Publication.  The state six-year program and financial plan, the budget and the variance report shall be printed with a reasonable number of copies for public distribution. [L 1970, c 185, §15; ren L 1972, c 72, §3; am L 1974, c 219, §8]



§37-77 - Claims for legislative relief.

§37-77  Claims for legislative relief.  All claims for refunds, reimbursements, or other payments, authorization for which is sought from the legislature, shall, as a condition to their being considered by the legislature, be filed with the attorney general together with all data and documents in support thereof within six years from the date on which the claim for payment matured.  In the absence of a showing of sufficient reason therefor, failure to comply with this paragraph shall be deemed sufficient cause for refusal of the legislature to consider the claims.

The attorney general shall, immediately upon receipt thereof, refer any claim and data so received by the attorney general to the agency concerned or the comptroller, and the agency to which the reference is made or the comptroller shall immediately investigate the claim, secure all available data and documents bearing thereon, and refer the same back to the attorney general with its recommendations thereon.  The attorney general shall review the claim and make a recommendation as to the disposition of the claim.

The attorney general shall, within five days after the opening of the session, transmit to the legislature the claims which are then recommended for approval in an appropriate legislative bill form, together with an explanation for each claim.  Additional recommendations for approval may be transmitted later in the session.  All claims for which there is a recommendation of denial shall also be reported to the legislature with an explanation.  The data and documents submitted by claimants shall be available for inspection by the legislature.

The attorney general shall consult with the governor prior to entering into any settlement agreement for awards exceeding $75,000 that are subject to legislative approval. [L 1970, c 185, §16; ren L 1972, c 72, §3; am L 1973, c 178, §1; am L 1981, c 143, §1; gen ch 1985; am L 1990, c 81, §1; am L 1999, c 111, §§6, 7]

Revision Note

L 1999, c 111, §7 is codified to this section pursuant to §23G-15.



§37-77.5 - Claims against the State; remedial measures.

[§37-77.5  Claims against the State; remedial measures.]  (a)  The attorney general shall develop and implement a procedure, no later than October 1, 1999, for advising its client agencies on how to avoid future claims, by requesting client agencies to take corrective action to eliminate or mitigate those factors identified by the attorney general as contributing to the State's negligence.  Based upon this advice, the client agencies shall develop new policies or modify existing practices to avoid repetition of similar claims.

(b)  The attorney general shall submit a report to the speaker of the house of representatives, the president of the senate, and the chairs of the house and senate judiciary committees no later than twenty days prior to the convening of each regular legislative session describing the claims and the attendant circumstances therein and containing the advice for corrective action rendered to the agency.  The report shall also contain the remedial measures which the attorney general shall take or recommended that the legislature take if an agency fails to take corrective action within a reasonable period of time.  The report shall be deemed a confidential and privileged communication to the legislature and shall not be disclosed pursuant to sections 92F-13 and 92F-19(b). [L 1999, c 111, §5]



§37-78 - Schedule of implementation.

§37-78  Schedule of implementation.  The governor shall submit to the legislature:

(1)  At the regular session of 1975, and every odd-numbered year's session thereafter, the program memoranda described in section 37-70.

(2)  At the regular session of 1975, and every odd-numbered year's session thereafter, the governor's proposed state budget and six-year program and financial plan. [L 1970, c 185, §17; ren L 1972, c 72, §3; am L 1974, c 219, §9; gen ch 1985]



§37-91 to 94 - OLD REPEALED.

PART V.  GENERAL FUND EXPENDITURE CEILING

§§37-91 to 94 [OLD]  REPEALED.  L 1984, c 183, §4.

§37-91  Definitions.  As used in sections 37-92 to 37-94:

"Expenditure ceiling" means the maximum general fund appropriations allowed in any year.  The expenditure ceiling shall be determined by considering the fiscal year 1978-1979 general fund appropriations as the expenditure ceiling.  The expenditure ceiling for succeeding fiscal years shall be computed by adjusting the immediate prior fiscal year expenditure ceiling by the applicable state growth.  When revisions are made to the total state personal income, the expenditure ceiling shall be recalculated on the basis of the latest available data, going back to fiscal year 1978-1979.

"General fund" means the fund used to account for all transactions which are not accounted for in another fund, but excluding federal funds received by that fund.

"State growth" means the estimated rate of growth of the State's economy and shall be established by averaging the annual percentage change in total state personal income for the three calendar years immediately preceding the fiscal year for which appropriations from the state general fund are to be made.  When revisions are made to total state personal income, state growth shall be recalculated on the basis of the latest available data.

"Total state personal income" means the total state personal income as defined by the state personal income series published by the United States Department of Commerce, Social and Economic Statistics Administration, Bureau of Economic Analysis, or its successor, for each year for which such income has been determined and published, including all revisions to the series.  For the current and next succeeding calendar year for which such income has not been determined or published, it shall mean the total state personal income for such year as estimated by the council on revenues. [L Sp 1986, c 1, pt of §1; am L 1987, c 136, §2]

Attorney General Opinions

"Expenditure ceiling" distinguished from appropriation ceiling.  Att. Gen. Op. 85-17.



§37-92 - Proposed general fund appropriations; executive branch; judicial branch.

§37-92  Proposed general fund appropriations; executive branch; judicial branch.  (a)  The governor shall submit a plan of proposed appropriations for the State to the legislature which shall accompany the state budget in odd-numbered years and the supplemental budget in even-numbered years.  The plan of proposed appropriations shall include the executive budget, proposed grants to private entities, and any specific appropriation measures to be proposed by the executive branch, and estimates of the aggregate proposed appropriations of the judicial and legislative branches of government.  In any year in which the plan of proposed appropriations from the general fund exceeds the expenditure ceiling, the governor shall set forth the dollar amount, the rate by which the expenditure ceiling would be exceeded, and the reasons for proposing appropriations in excess of those allowed under the expenditure ceiling.

(b)  The proposed appropriations from the general fund for each year of the biennium or each supplementary budget fiscal year for the executive and judicial branches shall not be increased over the appropriations from the general fund for the preceding fiscal year for each branch, respectively, by more than the state growth, except as provided in this section.  For purposes of this subsection, the appropriations from the general fund for the executive and judicial branches shall not include any appropriations representing amounts authorized by the legislature under section 37-93(b).

(c)  The governor shall submit a plan of proposed appropriations for the executive branch to the legislature which shall accompany the state budget in odd-numbered years and the supplemental budget in even-numbered years.  The plan of proposed appropriations shall include the executive budget, proposed grants to private entities, and any specific appropriation measures to be proposed by the executive branch.

(d)  The budget documents presented by the governor to the legislature shall include a statement or summary showing (1) the total state personal income for each of the four calendar years immediately preceding the fiscal year for which appropriations from the state general fund are to be made, (2) the appropriations from the general fund for the previous fiscal year, (3) the appropriations from the general fund for the fiscal year in progress, and (4) the general fund expenditure ceiling for the fiscal year in progress and for the ensuing fiscal year or, when necessary, for each fiscal year of the ensuing biennium.

(e)  The governor shall also include a statement or summary showing (1) recommended appropriations from the general fund for the executive branch for the ensuing fiscal year or fiscal biennium, (2) actual appropriations from the general fund for the executive branch plus any recommended appropriations from the general fund for the executive branch for the fiscal year in progress, (3) the appropriations from the general fund for the executive branch for the previous fiscal year, and (4) the general fund appropriation ceiling for the executive branch as established by subsection (b) for the fiscal year in progress and for the ensuing fiscal year or, when necessary, for each fiscal year of the ensuing biennium.

(f)  The chief justice shall submit a plan of proposed appropriations of the judicial branch to the legislature which shall accompany the judiciary biennial budget in odd-numbered years and the supplemental budget in even-numbered years.  The plan of proposed appropriations shall include the judiciary budget, proposed grants to private entities, and any specific appropriation measures to be proposed by the judicial branch.

(g)  The budget documents presented by the chief justice to the legislature shall include a statement or summary showing (1) recommended appropriations from the general fund for the judicial branch for the ensuing fiscal year or fiscal biennium, (2) actual appropriations from the general fund for the judicial branch plus any recommended appropriations from the general fund for the judicial branch for the fiscal year in progress, (3) the appropriations from the general fund for the judicial branch for the previous fiscal year, and (4) the general fund appropriation ceiling for the judicial branch as established by subsection (b) for the fiscal year in progress and for the ensuing fiscal year or, when necessary, for each fiscal year of the ensuing biennium.

(h)  The governor or the chief justice may propose appropriations from the general fund for the executive or judicial branches, respectively, in excess of those allowed by subsection (b) if the governor or the chief justice sets forth the dollar amount and the percentage change in excess of the appropriations allowed by subsection (b), and the reasons for proposing appropriations in excess of those allowed by subsection (b). [L Sp 1986, c 1, pt of §1; am L 1987, c 136, §3]

Attorney General Opinions

"Expenditure ceiling" distinguished from appropriation ceiling.  Att. Gen. Op. 85-17.



§37-93 - Legislature.

§37-93  Legislature.  (a)  The legislature shall not make appropriations from the general fund for each fiscal year of the biennium or each supplementary budget fiscal year which will exceed the expenditure ceiling for that fiscal year.

(b)  Notwithstanding the prohibition in subsection (a), the legislature may make appropriations from the general fund in excess of those allowed by subsection (a) by:

(1)  A two-thirds vote of the members to which each house of the legislature is entitled;

(2)  Setting forth the dollar amount and the rate by which the appropriations allowed by the change in the state growth will be exceeded; and

(3)  Setting forth the reasons for exceeding the appropriations allowed by the percentage change in the state growth;

in each act which will cause appropriations from the state general fund to exceed those allowed by the change in state growth.

(c)  When revisions in the state personal income series made by the United States Department of Commerce, Social and Economic Statistics Administration, Bureau of Economic Analysis, or its successor, result in the recalculation of expenditure ceilings which then are found to be less than appropriation levels, the excess appropriations shall not be deemed invalid and shall remain as authorized in their respective legislative sessions. [L Sp 1986, c 1, pt of §1; am L 1987, c 136, §4]

Attorney General Opinions

Subsection (b) applicable only if aggregate executive, judicial, and legislative appropriations exceed expenditure ceiling.  Att. Gen. Op. 85-17.

Discussion of requirements that would have to be met if the Legislature were to make appropriations in excess of the general fund expenditure ceiling.  Att. Gen. Op. 89-2.



§37-94 - Director of finance; duties.

§37-94  Director of finance; duties.  A preliminary estimate of the state growth and expenditure ceiling shall be determined by the director of finance as of August 15 of each year.  The final estimate of the state growth and expenditure ceiling to be used by the legislature to make appropriations from the general fund in each year shall be determined by the director of finance as of November 15 of each year.  Upon the determination of both the preliminary estimate and the final estimate of the state growth and expenditure ceiling, the director shall inform the governor, chief justice, and the legislature, and shall give, twice in successive weeks, statewide public notice of the state growth and expenditure ceiling and the maximum dollar amount that may be appropriated from the general fund. [L Sp 1986, c 1, pt of §1; am L 1987, c 136, §5; am L 1998, c 2, §9; am L 2000, c 33, §1]



§37-111 - Council on revenues.

[PART VI.  COUNCIL ON REVENUES]

§37-111  Council on revenues.  (a)  There shall be a council on revenues which shall prepare revenue estimates of the state government for the fiscal year in progress and for each of the ensuing fiscal years of the six-year state program and financial plan.  The council shall report the estimates and revisions thereto to the governor and the legislature each June 1, September 10, January 10, and March 15.  The council shall revise and update such estimates if it determines that such revisions are necessary or upon request of the governor or the legislature.

(b)  The council on revenues shall consist of seven members.  Three members shall be appointed by the governor to serve for four-year terms.  Because cumulative experience and continuity in office are essential to the proper administration of this chapter, it is declared to be in the public interest to continue board members in office as long as efficiency is demonstrated, notwithstanding the provision of section 26-34, which limits the appointment of a member of a board or commission to two terms.  Two members each shall be appointed by the president of the senate and the speaker of the house of representatives to serve for an unlimited number of two-year terms.  The members shall appoint from their own membership the person who shall serve as chairperson of the council.  Any vacancy shall be filled by the respective appointing authority.  Members shall not receive compensation but shall be reimbursed for reasonable expenses incurred in the performance of their duties.

(c)  The council shall meet as often as necessary to perform its duties.  Section 92-3 shall not apply to meetings of the council where confidential tax information is discussed.

(d)  The council shall be in the department of taxation for administrative purposes.  The departments of budget and finance and taxation shall provide the council with such staff assistance and technical support as it may require and all departments and agencies of the executive branch shall furnish the council with such information as deemed necessary by the council to prepare revenue estimates. [L 1980, c 278, pt of §1; am L 1985, c 62, §2; gen ch 1993]



§37-112 - Use of estimates.

[§37-112]  Use of estimates.  (a)  The estimates prepared by the council shall be considered by the governor in preparing the budget, recommending appropriations and revenue measures, projecting revenues and controlling expenditures.  The legislature shall consider these estimates in appropriating funds and enacting revenue measures.  The governor and legislature shall use the latest council estimate as the base estimate against which their revenue estimates shall be compared.

(b)  All estimates submitted by the council shall be made public.  If the legislature in appropriating funds, or if the governor in preparing the budget uses a revenue estimate which differs from the estimate prepared by the council, then the governor or the legislature shall make that fact public together with reasons for using the differing revenue estimates. [L 1980, c 278, pt of §1]

Revision Note

Subsection (a) designation added.



§37-113 - REPEALED.

§37-113  REPEALED.  L 1984, c 183, §4.



§37-113.1 - Council on revenues; estimate of total personal income.

§37-113.1  Council on revenues; estimate of total personal income.  The council shall prepare an estimate of the total state personal income for the calendar year in progress and, when necessary, for the next succeeding calendar year for which such income has not been determined or published and shall report the estimate and any revision thereto to the director of finance, the governor, the chief justice, and the legislature each August 5 and November 5. [L 1987, c 136, §1; am L 1988, c 124, §1; am L 2000, c 33, §2]






CHAPTER 37D - MANAGEMENT OF FINANCING AGREEMENTS

§37D-1 - Definitions.

§37D-1  Definitions.  Unless the context requires otherwise, as used in this chapter:

"Agency" means the judiciary, any executive department, independent commission, board, authority, bureau, office, other establishment of the State (except the legislature and its agencies), or public corporation that is supported in whole or in part by state funds, or any agent thereof, authorized by law to expend available moneys; provided that the Hawaii health systems corporation and its regional system boards shall not be governed by this chapter for any financing agreement unless it elects to be.

"Attorney general" means the attorney general of the State or any duly designated deputy attorney general.

"Available moneys" means moneys appropriated or otherwise made available, from time to time, by the legislature to pay amounts due under a financing agreement for the fiscal period in which the payments are due, together with any unexpended proceeds of the financing agreement, and any reserves or other amounts that have been deposited in trust to pay amounts due under the financing agreement.  The legislature shall not be obligated to appropriate or otherwise make moneys available.

"Certificate of participation" means any certificate evidencing a participation right or a proportionate interest in any financing agreement or the right to receive proportionate payments from an agency due under any financing agreement.

"Credit enhancement agreement" means any agreement or contractual relationship between the State, the department, or, with the approval of the director, any agency, and any bank, trust company, insurance company, surety bonding company, pension fund, or other financial institution providing additional credit on or security for a financing agreement or certificates of participation authorized by this chapter.

"Department" means the department of budget and finance of the State.

"Director" means the director of finance of the State or any duly designated deputy director of finance.

"Financial institution" means any organization authorized to do business under state or federal laws relating to financial institutions, including without limitation banks, savings banks, savings and loan companies or associations, financial services loan companies, and credit unions.

"Financing agreement" means any lease purchase agreement, installment sale agreement, loan agreement, line of credit, or other agreement of the department or, with the approval of the director, and any agency, to finance the improvement, use, or acquisition of real or personal property that is or will be owned or operated by one or more agencies of the State, the department, or any agency, or to refinance previously executed financing agreements including certificates of participation relating thereto.

"Line of credit" means an account at a financial institution under which the financial institution agrees to lend money to the department or to an agency, with the approval of the director and the agency, from time to time to finance one or more projects that are authorized by this chapter.

"Personal property" means tangible personal property, software, and fixtures.

"Project" means the real and personal property to be acquired or improved by the department or an agency with the proceeds of a financing agreement of the department or the agency, respectively, or provided to the agency by the department.

"Property rights" means, with respect to personal property, the rights of a secured party under chapter 490, and, with respect to real property, the rights of a trustee or lender under a lease authorized by section 37D-3(4).

"Software" includes software, training, and maintenance contracts related to the operation of computer equipment. [L 1996, c 119, pt of §2; am L 1998, c 263, §1; am L 2001, c 200, pt of §3; am L 2007, c 126, pt of §1 and c 290, §11]



§37D-2 - Financing agreements.

§37D-2  Financing agreements.  (a)  There is hereby established and authorized the financing agreement program of the State.  Any agency desiring to acquire or improve projects through the financing agreement program established and authorized by this chapter shall submit a written request to the department providing any information that the department shall require.  Notwithstanding any other law to the contrary, and except for the Hawaii health systems corporation and its regional system boards, only with the approval by the attorney general as to form and legality and upon the written request of one or more agencies may the department enter into a financing agreement in accordance with this chapter, and only with the approval by the attorney general as to form and legality, and by the director as to fiscal responsibility, and upon the written request of an agency, the agency may enter into a financing agreement in accordance with this chapter, except that the department of education may enter into a financing agreement in accordance with section 36-32 with the concurrence of the director and with the approval of the attorney general as to form and legality; and that the board of regents of the University of Hawaii may enter into a financing agreement in accordance with this chapter without the approval of the director and of the attorney general as to form and legality if the principal amount of the financing agreement does not exceed $3,000,000.  A financing agreement may be entered into by the department on behalf of one or more agencies, or by an agency, at any time (before or after commencement or completion of any improvements or acquisitions to be financed) and shall be upon terms and conditions the department finds to be advantageous.  In each case of a written request by the judiciary to participate in the financing agreement program, the department shall implement the request; provided that the related financing agreement shall be upon terms and conditions the department finds to be advantageous.  Any financing agreement entered into by the department without the approval, or by an agency without the approvals required by this section shall be void and of no effect.  A single financing agreement entered into by the department may finance a single item or multiple items of property to be used by multiple agencies or may finance a single item or multiple items of property to be used by a single agency.  If the financing agreement is by the department, the department shall bill any agency that benefits from property acquired with the proceeds of a financing agreement for the agency's pro rata share of:

(1)  The department's costs of administration of the financing agreement program; and

(2)  The financing costs, including the principal and interest components of the financing agreement and insurance premiums,

on a monthly or other periodic basis, and may deposit payments received in connection with the billings with a trustee as security for the financing agreement.  Any agency receiving such a bill shall be authorized and shall pay the amounts billed from available moneys.

If a financing agreement is by an agency, the agency shall deposit on a monthly or other periodic basis with the department, payments from available moneys with respect to the agency's financing costs, including the principal and interest components of the financing agreement and insurance premiums, which payments the department may deposit with a trustee as security for the financing agreement.  The department may bill an agency for the department's costs of administering the agency's payments and the agency receiving such a bill shall be authorized to and shall pay the amounts billed from available moneys.

(b)  Financing agreements shall be subject to the following limitations:

(1)  Amounts payable by an agency to or upon the direction of the department in respect to a project and by the department or an agency under a financing agreement shall be limited to available moneys.  In no circumstance shall the department or an agency be obligated to pay amounts due under a financing agreement from any source other than available moneys.  If, by reason of insufficient available moneys or other reason, amounts due under a financing agreement are not paid when due, the lender may exercise any property right that the department or the agency has granted to it in the financing agreement, against the property that was purchased with the proceeds of the financing agreement, and apply the amounts so received toward payments scheduled to be made by the department or the agency under the financing agreement;

(2)  No property rights may be granted in property unless the property is being acquired, is to be substantially improved, is to be refinanced with the proceeds of a financing agreement, or is land on which the property is located;

(3)  Notwithstanding any other law to the contrary, and except for the Hawaii health systems corporation and its regional system boards, and as otherwise provided in this section with respect to the department of education and the University of Hawaii, and except as provided in chapter 323F as to the Hawaii health systems corporation and its regional system boards, an agency shall not have the power to enter into a financing agreement, except as authorized by this chapter, and nothing in this chapter shall be construed to authorize the sale, lease, or other disposition of property owned by an agency;

(4)  Except as otherwise provided in this section with respect to the department of education and the University of Hawaii, the sale, assignment, or other disposition of any financing agreements, including certificates of participation relating thereto, shall require the approval of the director; and

(5)  The department or the agency proposing to enter into a financing agreement shall not be subject to chapter 103D and any and all other requirements of law for competitive bidding for financing agreements. [L 1996, c 119, pt of §2; am L 1998, c 41, §6; am L 1999, c 31, §1; am L 2001, c 200, pt of §3; am L 2007, c 126, pt of §1, c 220, §3, and c 290, §12]



§37D-3 - Related agreements.

§37D-3  Related agreements.  With the approval of the attorney general as to form and legality, the department may, and with the approval of the attorney general as to form and legality and of the director as to fiscal responsibility, an agency may:

(1)  Enter into agreements with trustees, within or without the State, to hold financing agreement proceeds, payments, and reserves as security for lenders to accept assignments of rights in the financing agreement from, and to enforce the rights of, the lessor or other party thereto, and to issue certificates of participation for the right to receive payments due from the department or agency under a financing agreement.  A financing agreement by an agency shall provide that all payments due from the agency under the financing agreement shall be deposited to or on the order of the department, or shall be for payment to or at the order of the lender in accordance with the financing agreement.  The sale of certificates of participation shall be, at the option of the director, by negotiation or by competitive sale, in accordance with the procedures set out by section 39-55.  The interest component of the certificates of participation shall be at the rate or rates payable at the time or times as the financing agreement may provide.  The certificates of participation may be in one or more series; may bear the date or dates; may mature at the time or times not exceeding the lesser of:

(A)  The weighted average economic life of the related project or projects; or

(B)  Thirty years from their date;

may be payable in the medium of payment at the place or places within or without the State; may carry registration privileges; may be subject to terms of redemption, to tenders for purchase or to purchase prior to their stated maturity at the option of the department or the agency, or the holder, or both; and may contain terms, covenants, and conditions; and may be in the form, either coupon or registered, as the financing agreement may provide.  Amounts held by a trustee shall be invested by the trustee at the direction of the department or the agency in investments as are permitted by state law and as shall be specified in the agreement with the trustee.  Interest earned on any investment held by a trustee as security for a financing agreement may, at the option of the department or the agency, be credited to the accounts held by the trustee and applied in payment of sums due under the financing agreement;

(2)  Enter into credit enhancement agreements for financing agreements or certificates of participation; provided that the credit enhancement agreements shall be payable solely from available moneys and amounts received from the exercise of property rights granted under the financing agreements;

(3)  Use financing agreements to finance the costs of acquiring or refinancing property, plus the costs of reserves and credit enhancements and costs associated with obtaining the financing;

(4)  Grant leases of real property subject to section 37D‑2(b)(2).  The leases may be for a term that ends on the date on which all amounts due under a financing agreement have been paid or provision for payment has been made or ten years after the last scheduled payment under a financing agreement, whichever is later.  The leases may grant the lessor the right to evict the department or the agency, as the case may be, and exclude it from possession of the real property for the term of the lease, if the department or the agency, as the case may be, fails to appropriate or pay when due the amounts scheduled to be paid under a financing agreement or otherwise defaults under a financing agreement.  Upon failure to pay or default, the lessor may sublease the land to third parties and apply any rentals toward payments scheduled to be made under a financing agreement;

(5)  Grant security interests in personal property subject to section 37D-2(b)(2).  The security interests shall attach and be perfected on the date the department or the agency, as the case may be, takes possession of the personal property, or the date the secured party advances money under a financing agreement, whichever is later.  A security interest authorized by this section shall have, except as otherwise provided by law, priority over all other liens and claims.  Upon failure to pay or default, the secured party shall have the rights and remedies available to a secured party under chapter 490 or a first, perfected security interest in goods and fixtures.  No later than ten days after a security interest authorized by this section attaches, the department or the agency, as the case may be, shall cause a financing statement for the security interest to be filed with the bureau of conveyances in the same manner as financing statements are filed for goods;

(6)  Pledge any amounts that are deposited with a trustee in accordance with a financing agreement.  The pledge shall be valid and binding from the time it is made, the amounts so pledged shall immediately be subject to the lien of the pledge without filing, physical delivery, or other act, and the lien of the pledge shall be superior to all other claims and liens of any kind whatsoever;

(7)  Purchase fire and extended coverage or other casualty insurance, or liability, title, rental interruption, or other insurance for property that is acquired or refinanced with proceeds of a financing agreement, assign the proceeds thereof to a lender or trustee to the extent of its interest, and covenant to maintain the insurance while the financing agreement is unpaid, so long as available funds are sufficient to purchase the insurance; and

(8)  In connection with any financing agreement by which the department, on behalf of an agency, leases or purchases property from another party, notwithstanding and without regard to chapter 171 or any other law, the department or the agency may lease or sell, on any terms as the department or the agency shall determine, to that party the site or property to be improved or otherwise to be leased or sold back to the department or the agency. [L 1996, c 119, pt of §2; am L 1998, c 41, §7; am L 2001, c 200, pt of §3; am L 2007, c 126, pt of §1]



§37D-4 - Inclusion of budget request.

§37D-4  Inclusion of budget request.  For each fiscal period, there shall be included with respect to each agency in the executive budget requests or, in the case of the judiciary, the judiciary budget request, to the legislature, amounts sufficient to permit the payment of all amounts that will be due on unpaid financing agreements during that fiscal period, including any expenses and replenishment of any reserve funds up to the balances required by the respective financing agreements.  Amounts so included in the judiciary budget request and so applied to the payment of any amounts due with respect to a judiciary project shall be deemed to be at all times for purposes of the judiciary budget act moneys of the judiciary, and not moneys of the department or any other executive department. [L 1996, c 119, pt of §2; am L 1998, c 41, §8 and c 263, §2; am L 2001, c 200, pt of §3; am L 2007, c 126, pt of §1]



§37D-5 - Financing agreements not a general obligation of State.

§37D-5  Financing agreements not a general obligation of State.  Financing agreements shall:

(1)  Not be obligations for which the full faith and credit of the State, the department, or any agency are pledged; and

(2)  Have no claim or lien on any revenues or other moneys of the State, the department, or any agency except moneys appropriated or otherwise held in trust for that purpose.

Financing agreements entered into under this chapter shall not constitute "bonds" within the meaning of section 12 of article VII of the Constitution of the State.  No holder or holders of any financing agreement entered into under this chapter shall have the right to compel any exercise of taxing power of the State, the department, or any agency to pay the financing agreements or the interest thereon and no moneys other than amounts appropriated or otherwise held in trust for that purpose shall be required to be applied to the payment thereof.  Each financing agreement issued under this chapter shall recite in substance that the agreement, including the interest component thereof, shall not be an obligation for which the full faith and credit of the State, the department, or any agency are pledged, and that the financing agreement shall have no claim or lien on any revenues or other moneys of the State, the department, or any agency except moneys appropriated or otherwise held in trust for that purpose. [L 1996, c 119, pt of §2; am L 2001, c 200, pt of §3; am L 2007, c 126, pt of §1]



§37D-6 - Federal tax-exempt status; preference; protection.

§37D-6  Federal tax-exempt status; preference; protection.  (a)  To the extent practicable, financing agreements issued pursuant to this chapter shall be issued to comply with requirements imposed by applicable federal law providing that the interest on financing agreements shall be excluded from gross income for federal income tax purposes, except as certain minimum taxes or environmental taxes may apply.  The director and, with the approval of the director, the head of an agency may:

(1)  Enter into agreements;

(2)  Establish funds or accounts;

(3)  Make rebate payments to the federal government; and

(4)  Take any action required to comply with applicable federal tax law.

Nothing in this chapter shall prohibit the issuance of financing agreements, the interest on which may be included in gross income for federal income tax purposes.

(b)  To ensure that interest on a financing agreement issued pursuant to this chapter that is excluded from gross income for federal income tax purposes, except as provided in subsection (a), on the date of issuance shall continue to be excluded, no state officer or employee shall authorize or allow any change, amendment, or modification to a financing agreement that would affect the exclusion of interest on the financing agreement from gross income for federal income tax purposes unless the change, amendment, or modification shall have received the prior approval of the director.  Failure to receive the approval of the director shall render any change, amendment, or modification void. [L 1996, c 119, pt of §2; am L 2001, c 200, pt of §3; am L 2007, c 126, pt of §1]



§37D-7 - Financing agreements legal investments.

§37D-7  Financing agreements legal investments.  All public officers and agencies, political subdivisions, insurance companies and associations, banks, savings banks, and savings institutions, including building or savings and loan associations, credit unions, trust companies, personal representatives, guardians, trustees, and other persons and fiduciaries in the State who are regulated by law as to the character of their investment, may legally invest moneys within their control and available for investment in financing agreements of the department or any agency.  The purpose of this section is to authorize any person, firm, corporation, association, political subdivision, body, or officer, public or private, to use any funds or moneys owned or controlled by them, including without prejudice to the generality of the foregoing sinking, insurance, investment, retirement, compensation, pension and trust funds, and moneys held on deposit, for the purchase of any financing agreements of the department or any agency. [L 1996, c 119, pt of §2; am L 2001, c 200, pt of §3; am L 2007, c 126, pt of §1]



§37D-8 - Exemption from taxation.

§37D-8  Exemption from taxation.  All real and personal property owned or operated by the State, the department, or any agency, and any interests created in or transfer or recording of the property or any interest in the property, and payments made under the financing agreements to which the property is subject shall be exempt from all state, county, and municipal taxation, and fees and charges of every kind.  Financing agreements issued pursuant to this chapter and the income therefrom, including without limitation the interest component of any lease payments, shall be exempt from all taxation by the State or any county or other political subdivision thereof, except inheritance, transfer, and estate taxes. [L 1996, c 119, pt of §2; am L 1998, c 41, §9; am L 2001, c 200, pt of §3; am L 2007, c 126, pt of §1]



§37D-9 - Line of credit.

§37D-9  Line of credit.  The department or, with the approval of the director, an agency may contract with a financial institution for one or more lines of credit in amounts and for periods as the legislature shall from time to time determine.  The department, an agency, or the department on behalf of a requesting agency, may borrow under a line of credit and use the amount or amounts borrowed to pay the cost of the improvements, use, or acquisition of real or personal property comprising a project.  Upon the execution and delivery of a financing agreement to refinance the amount or amounts borrowed under the line of credit, the department or the agency that is party to the financing agreement shall apply the proceeds thereof to the repayment of any amount or amounts. [L 2001, c 200, §1; am L 2007, c 126, pt of §1]

Note

This section is new.  Former §37D-9 renumbered as §37D-10.



§37D-10 - Litigation; jurisdiction; appeal.

§37D-10  Litigation; jurisdiction; appeal.  The director may petition the circuit court of the first circuit for an opinion as to the validity of any financing or related agreement entered into pursuant to this chapter.  The petition shall constitute a civil proceeding for purposes of section 603‑21.5(a)(3), and the circuit court of the first circuit shall have exclusive and original jurisdiction to receive and determine the question presented in the petition, irrespective of an actual controversy or dispute regarding the agreement or its validity.  Any party aggrieved by the decision of the circuit court may appeal in accordance with part I of chapter 641 and the appeal shall be given priority. [L 1996, c 119, pt of §2; ren and am L 2001, c 200, pt of §3 and am c 251, §1; ree L 2007, c 126, pt of §1]

Case Notes

Financing agreements entered into in accordance with this chapter are not bonds as that term is used in article VII, §12 of Hawaii constitution and thus do not count toward the debt ceiling of article VII, §13.  85 H. 1, 936 P.2d 637.






CHAPTER 38 - DEPOSITS OF PUBLIC FUNDS

§38-1 - Definitions.

§38-1  Definitions.  As used in this chapter, unless the context otherwise indicate:

Comptroller means the state comptroller.

Depository includes any federally insured national or state bank, savings and loan association, or financial services loan company; or federal or state credit union insured by the national credit union administration authorized to do business in this State.

Director means the state director of finance. [L 1970, c 51, pt of §1; am L 1988, c 27, §1 and c 78, §2; am L 1989, c 266, §3]



§38-2 - Authorized; conditions.

§38-2  Authorized; conditions.  (a)  All moneys in the state treasury may be deposited by the director to the credit of the State in any depository which the director, with the approval of the governor, may select, pursuant to this section, and any sums so deposited shall be deemed to be in the state treasury; provided that the depository in which the money is deposited furnish security as hereinafter provided.  In selecting a depository the class of security offered shall be considered as the basis of selection and due regard shall be given to a depository doing business in the State.

(b)  No more than forty per cent of the aggregate amount of moneys of the State available for deposit and on deposit in the state treasury may be deposited in depositories without the State.

(c)  No more than sixty per cent of the aggregate amount of moneys of the State available for deposit and on deposit in the state treasury may be deposited in any one depository; provided that if the yield offered by any one depository in the State is greater than the yield offered by other depositories in the State, then, consistent with the safety and liquidity of such moneys, more than sixty per cent of the aggregate amount of moneys available for deposit and on deposit in the stated treasury may be deposited in such depository within the State offering a higher yield.

(d)  The director shall consider the beneficial effects to the State of using depositories within the State, as well as the safety and liquidity of the sums to be deposited in the depository and the yield offered by the depository prior to the selection of the depository.

(e)  In case of loan fund money for which there is no immediate need, or expenditures from which would not be made for at least three months, the director may place these funds on time deposit on such terms and at such rates of interest as may be allowed by a depository to other depositors.

(f)  All deposits of money, except time deposits, shall be paid upon demand on checks signed by the director and countersigned by the comptroller, or by the payment of a certificate of deposit issued by the depository, which certificate shall be endorsed by the payee named therein, as well as by the comptroller, or by preauthorized automatic transfer of funds between transaction accounts held within the same depository.  Transaction accounts, as defined in Regulation D of the Federal Reserve System, as authorized by Section 19 (12 U.S.C. 461 et seq.) of the Federal Reserve Act, includes all checking accounts, both demand and interest bearing.  Each depository shall at the end of every month render to the director a statement, in duplicate, for each of the funds of the State, showing the daily balances on open commercial account which were held by it during the month.  The duly authorized representatives of any depository shall at all times during office hours have access to the securities deposited by the depository to secure the deposits of the State for the purpose of examining the same and removing the coupons that may have matured, the examination to be made in the presence of the director or the director's representative. [L 1970, c 51, pt of §1; am L 1980, c 229, §1; gen ch 1985; am L 1988, c 78, §3; am L 1994, c 21, §1]

Attorney General Opinions

Gives director of finance broad authority to deposit state moneys.  Att. Gen. Op. 85-22.



§38-3 - Securities for protection of funds deposited.

§38-3  Securities for protection of funds deposited.  For the protection of funds deposited by the director under this chapter, the following securities shall be deposited with the director, or with banks in the continental United States, or with financial institutions with trust powers authorized to do business in the State, as the director may select, to be held therein for safekeeping subject to the order of the director, any other provisions of the laws of the State to the contrary notwithstanding:

(1)  Bonds, notes, debentures, or other evidences of indebtedness of the State or of any county of the State, for which the payment of the interest and principal is a direct obligation of the State or the county, as the case may be, in an amount at least equal in their par value to the amount of the deposit with the depository;

(2)  Bonds, notes, debentures, or other evidences of indebtedness of agencies of the State or of agencies of any county of the State, for which the payment of the interest and principal is from the revenues of the issuing agency, in an amount at least equal in their market value, but not to exceed their par value, to the amount of the deposit with the depository;

(3)  Bonds, notes, debentures, or other evidences of indebtedness of any improvement district or frontage improvement of any county of the State, for which the payment of the interest and principal is from the assessments made for the improvement, in an amount at least equal in their market value, but not to exceed their par value, to the amount of the deposit with the depository;

(4)  Bonds, notes, bills, or certificates of indebtedness of the United States or of agencies of the United States, for which the payment of the interest and principal is a direct obligation of the United States, in an amount at least equal in their market value, but not to exceed their par value, to the amount of the deposit with the depository;

(5)  Bonds, notes, federal home loan bank letters of credit, or debentures of agencies of the United States, in an amount at least equal to ninety-five per cent of their market value, but not to exceed their par value, to the amount of the deposit with the depository;

(6)  Warrants or warrant notes of the State in an amount at least equal in their face value to the amount of the deposit with the depository;

(7)  Bonds, notes, debentures, or other evidences of indebtedness of any other state of the United States, for which the payment of the interest and principal is a direct obligation of that state, in an amount at least equal in their market value, but not to exceed their par value, to the amount of the deposit with the depository;

(8)  Bonds, notes, debentures, or other evidences of indebtedness of any city or of any county in the continental United States, for which the payment of the interest and principal is a direct obligation of the city or county, as the case may be, in an amount at least equal in their market value, but not to exceed their par value, to the amount of the deposit with the depository;

(9)  Certificates of deposit issued through the Certificate of Deposit Account Registry Service in an amount at least equal in their market value, but not to exceed their par value, to the amount of the deposit with the depository; or

(10)  Other assets on the books of the depository that are eligible to secure advances from the Federal Reserve Banks under regulations of the Federal Reserve Board, in an amount at least equal in their market value, but not to exceed their par value, to the amount of the deposit with the depository; provided that not more than fifty per cent of the deposits held by a depository may be secured by assets of this class.

Security shall not be required for that portion of any deposit that is insured under any law of the United States.

Securities deposited under this section may be withdrawn from time to time; provided that the required amount of securities shall at all times be kept on deposit.  The director at any time may require additional securities to be deposited under this section.

In the event that the depository shall fail to pay the deposits, or any part thereof, upon presentation of a check or a certificate of deposit, then the director shall forthwith convert the securities deposited under this section into money for and on behalf of the State; provided that no securities shall be sold except at public auction, after giving at least ten days' public notice thereof in the State. [L 1970, c 51, pt of §1; am L 1980, c 229, §2; am L 1982, c 30, §1; am L 1984, c 148, §1; am L 1988, c 78, §4; am L 1997, c 134, §1; am L 1998, c 2, §10; am L 2004, c 204, §1]



§38-4 - Provisions of depository contracts.

§38-4  Provisions of depository contracts.  Any acceptance by a depository of treasury moneys shall constitute an acceptance of the provisions of sections 38-2 and 38-3, and those provisions shall be deemed a part of and incorporated into the contract of deposit without any necessity for specific mention thereof.  The director shall file with the comptroller a copy of any formal written contract of deposit which may be entered into. [L 1970, c 51, pt of §1]



§38-5 - Indemnity bond from depository.

§38-5  Indemnity bond from depository.  The director with the approval of the governor, shall, if in the director's judgment it appears necessary for the security of the State, require the depository to give indemnity bonds, the sureties on which shall not be interested as stockholders in the depository, to be approved by the governor and director to secure the State against the loss of any depreciation in value that may occur in the bonds held by the director as security for the safekeeping and prompt payment of the money of the State in the depository. [L 1970, c 51, pt of §1; gen ch 1985]



§38-6 - Certificates of deposit, deposit receipts.

§38-6  Certificates of deposit, deposit receipts.  At the time of depositing state money in any depository, the director shall take certificates of deposit payable to the director in such sums as the director deems advisable, or a receipt showing that the deposit is subject to check.  The certificates of deposit, receipts, and all balances of these deposits shall be deemed and counted as cash. [L 1970, c 51, pt of §1; gen ch 1985]



§38-7 - Responsibility of director.

§38-7  Responsibility of director.  The director shall not be responsible for any moneys deposited in a depository under this chapter, but the State through its director shall be chargeable with the safekeeping of the bonds deposited with the director as security for deposits of state money, and of the proceeds of any sale of the bonds made under this chapter. [L 1970, c 51, pt of §1; gen ch 1985]



§38-8 - Additional responsibility.

§38-8  Additional responsibility.  The State through its director shall be chargeable with the safekeeping of the securities deposited with the director by the treasurers of the several counties under section 46-52. [L 1970, c 51, pt of §1; gen ch 1985]



§38-9 - REPEALED.

§38-9  REPEALED.  L 1998, c 119, §2.



§38-10 - Interest on loan funds.

§38-10  Interest on loan funds.  All unexpended balances of state loan funds which have been allotted to the several counties for local improvements, and also all state loan funds which are so allotted, shall be deposited by the director in a depository in separate accounts.  All interest received from any depository, on account of the separate deposits, shall be credited to the respective counties. [L 1970, c 51, pt of §1]






CHAPTER 39 - STATE BONDS

§39-1 to 15 - REPEALED.

PART I.  [OLD]  GENERAL OBLIGATION AND REFUNDING BONDS

§§39-1 to 15  REPEALED.  L 1988, c 28, §2.

PART I.  GENERAL OBLIGATION BONDS

Cross References

County bond issues, see chapter 47.

Issuance of indebtedness; debt limit; exclusions, see Const. art. VII, §§12, 13.

§39-1  Authorization to issue; amount.  The director of finance of the State, with the approval of the governor, may issue from time to time general obligation bonds of the State, to an amount not exceeding the total amount of those bonds authorized to be issued by acts of the legislature and any amendments thereto in effect at the date of issue of the bonds, and not exceeding the debt limitations prescribed by the Constitution of the State of Hawaii.  Except as otherwise specifically provided in the act or acts authorizing the issuance thereof, the bonds shall be issued in the manner and upon the terms provided in this part. [L 1988, c 28, pt of §3]



§39-2 - Application of proceeds.

§39-2  Application of proceeds.  The proceeds of bonds so issued shall be exclusively devoted to the purpose or purposes defined and expressed in the acts of the legislature authorizing the issuance of bonds, and the proceeds shall be devoted to such purposes in such order as the governor may determine.  The governor may allot the proceeds of any issue of bonds to a particular purpose or to several purposes.  The proceeds of any issue of bonds may be allotted to various purposes irrespective of whether or not the purposes have all been provided for by the same legislative act and an allotment may be made of only a portion of the proceeds authorized for a particular purpose.  The governor may amend the governor's allotments from time to time.  The purpose or purposes of issuance need not be stated in any bond. [L 1988, c 28, pt of §3]



§39-3 - Allotments; appropriations.

§39-3  Allotments; appropriations.  Whenever the issuance of bonds has been authorized by an act of the legislature, the bonds may be issued, sold, and delivered prior to or after any allotments have been made by the governor for the purposes to be financed by the issuance of the bonds.  If any appropriation or any expenditure under an appropriation made in an act of the legislature is conditioned, qualified, or dependent as to effectiveness or amount or otherwise upon the performance, happening, or existence of any act, occurrence, or event, bonds authorized by an act or acts of the legislature to finance all or a portion of such an appropriation may be issued prior to or after the time when all or any part of the appropriation becomes effective or the expenditure can be made and prior to or after the performance, happening, or existence of the act, occurrence, or event; provided however that the proceeds of the bonds may not be applied to any purpose or project requiring an allotment by operation of law until an allotment has been made, or be applied to any appropriation or any expenditure under an appropriation which has been conditioned, qualified, or made dependent as to effectiveness or amount or otherwise upon the performance, happening, or existence of any act, occurrence, or event until the appropriation becomes effective or the expenditure can be made, or be applied to any appropriation or any expenditure under an appropriation in excess of the amount of the appropriation or prior to the time when the appropriation becomes effective.  The provisions of this section shall not permit the issuance of bonds to finance any appropriation which has theretofore lapsed by operation of law. [L 1988, c 28, pt of §3]



§39-4 - Details of bonds.

§39-4  Details of bonds.  (a)  All bonds issued pursuant to this part shall bear interest at such rate or rates, payable at such time or times as determined in accordance with this part; shall mature and be payable at such time or times from the date of the issue thereof as will comply with the provisions of the Constitution of the State; may be made payable as to both principal and interest at a place or places within or without the State; may be issued in coupon form without privilege of registration or registrable as to principal only or as to both principal and interest or in fully registrable form without coupons; may be made registrable at a place or places within or without the State; may be subject to redemption, to tenders for purchase or to purchase prior to their stated maturity at the option of the State, or the holder, or both.

(b)  The director of finance shall determine the date, denomination or denominations, interest payment dates, maturity date or dates, place or places and manner of payment, registration privileges and place or places of registration, redemption price or prices and time or times and terms and conditions and method of redemption, the right of the holder to tender for purchase and the price or prices and time or times and terms and conditions upon which the right might be exercised, the right to purchase and the price or prices and the time or times and terms and conditions upon which the right may be exercised and the purchase may be made, and all other details of bonds issued under this part.

The principal of and interest and premium, if any, on all bonds issued under this part shall be payable in any coin or currency of the United States of America, which at the time of payment is legal tender for public and private debts. [L 1988, c 28, pt of §3; am L 1989, c 15, §2]



§39-5 - Sale of bonds.

§39-5  Sale of bonds.  (a)  The director of finance may make such arrangements as may be necessary or proper for the sale of each issue of bonds or part thereof as are issued pursuant to this part, including, without limitation, arranging for the preparation and printing of the bonds, the official statement and any other documents or instruments deemed required for the issuance and sale of bonds, and retaining financial, accounting, and legal consultants, all upon such terms and conditions as the director of finance deems advisable and in the best interest of the State.  The director of finance may offer the bonds at competitive sale or may negotiate the sale of the bonds to any person or group of persons, to the United States of America, or any board, agency, instrumentality, or corporation thereof, to the employees retirement system of the State, to any political subdivision of the State, or to any board, agency, instrumentality, public corporation, or other governmental organization of the State or of any political subdivision of the State.

(b)  The sale of the bonds by the director of finance by negotiation shall be at such price or prices and upon such terms and conditions, and the bonds shall bear interest at such rate or rates or such varying rates determined from time to time in such manner, as the director of finance, with the approval of the governor, shall approve.

(c)  The sale of the bonds by the director of finance at competitive sale shall be at such price or prices and upon such terms and conditions, and the bonds shall bear interest at such rate or rates or such varying rates determined from time to time in the manner as specified by the successful bidder, and the bonds shall be sold in accordance with this subsection.  The bonds offered at competitive sale shall be sold only after published notice of sale advising prospective purchasers of the proposed sale.  The bonds offered at competitive sale may be sold to the bidder offering to purchase the bonds at the lowest interest cost.  For the purpose of this subsection, the lowest interest cost shall be determined on any one of the following bases as selected by the director of finance, with the approval of the governor:

(1)  The figure obtained by adding together the amounts of interest payable on the bonds from their date to their respective maturity dates at the rate or rates specified by the bidder and deducting from the sum obtained the amount of any premium offered by the bidder;

(2)  Where the interest on the bonds is payable annually, the annual interest rate (compounded annually), or, where the interest on the bonds is payable semiannually, the rate obtained by doubling the semiannual interest rate (compounded semiannually), necessary to discount the principal and interest payments on the bonds from the dates of payment thereof to the date of the bonds and to the price bid (the price bid for the purpose of this paragraph shall not include the amount of interest accrued on the bonds from their date to the date of delivery and payment); or

(3)  Where the interest on the bonds is payable other than annually or semiannually or will vary from time to time, and which, in the opinion of the director of finance, shall result in the lowest cost to the State;

provided that in any case the right shall be reserved to reject any or all bids and waive any irregularity or informality in any bid.

(d)  Bonds offered at competitive sale, without further action, shall bear interest at the rate or rates specified by the successful bidder or varying rates determined from time to time in the manner specified by the successful bidder with the consent of the director of finance.  The notice of sale required by this section shall be given at least once and at least five days prior to the date of the sale in the State and in a financial newspaper or newspapers published in any of the cities of New York, Chicago, or San Francisco, and shall be in a form and contain terms and conditions that the director of finance shall determine.  The notice of sale shall comply with the requirements of this section if it merely advises prospective purchasers of the proposed sale and makes reference to a detailed notice of sale which is available to prospective purchasers and which sets forth the specific details of the bonds and terms and conditions upon which the bonds are to be offered.  The notice of sale and any detailed notice of sale may omit the date and time of sale, in which event the date and time shall be either given in the same manner and medium in which the original notice of sale was given or transmitted via electronic communication systems deemed proper by the director of finance which are generally available to the financial community, in either case at least twenty-four hours prior to the time fixed for the sale. [L 1988, c 28, pt of §3; am L 1998, c 2, §11]



§39-6 - Premiums to general fund.

§39-6  Premiums to general fund.  The premiums received from the sale of any bonds issued pursuant to this part shall be a realization of the general fund of the State. [L 1988, c 28, pt of §3]



§39-7 - Form and execution of bonds.

§39-7  Form and execution of bonds.  Bonds issued pursuant to this part shall be in such form as the director of finance may determine, and shall be lithographed or steel engraved.  All bonds issued pursuant to this part shall be manually signed by the director of finance or a deputy director of finance, shall bear a lithographed or engraved facsimile of the signature of the comptroller of the State, and shall be sealed with the seal or a lithographed or engraved facsimile of the seal of the department of budget and finance.  In addition, fully registered bonds may be authenticated with the manual signature of the registrar, if any, thereunto duly appointed by the director of finance.  Notwithstanding the preceding provisions of this section, the director of finance, with the approval of the governor, may provide that bonds issued pursuant to this part may be typewritten, printed, or otherwise reproduced, and that the signature of the comptroller upon the bonds may be the comptroller's manual signature.  Interest coupons shall be executed with a lithographed or engraved facsimile of the signature of the director of finance.  Pending the preparation of the definitive bonds, interim receipts, or certificates in such form and with such provisions as the director of finance may decide upon, may be issued to the purchaser or purchasers of bonds sold pursuant to this part. [L 1988, c 28, pt of §3]



§39-8 - Same, signatures.

§39-8  Same, signatures.  When bonds of the State are prepared and signed by the director of finance or a deputy director of finance of the State and the comptroller of the State in office at the time of such signing, the signatures of the director of finance or deputy director of finance and comptroller shall be valid and sufficient for all purposes, and shall have the same effect as if the persons officially signing the bonds or whose facsimile signatures appear thereon had remained in office until the delivery of the same to the initial purchasers thereof, and in the case of fully registered bonds upon any exchange or transfer between subsequent holders thereof, notwithstanding that the term of office of those persons or any of them may have expired or they may otherwise have ceased to be officers before the delivery, exchange, or transfer.  If the director of finance shall have designated a registrar for fully registered bonds, the director of finance may provide that no fully registered bond shall be valid or obligatory for any purpose unless certified or authenticated by the registrar.  If the director of finance shall have provided for a registrar, then notwithstanding section 39-7, all signatures of the officers of the State upon the fully registered bonds may be facsimiles of the officers' signatures, and fully registered bonds shall be valid and sufficient only if certified or authenticated by the manual signature of an authorized officer or signatory of that registrar.  Anything to the contrary notwithstanding, if blanks of fully registered bonds shall be held by a registrar pending exchange or transfer for other fully registered bonds of the same series, then upon delivery of bonds in an exchange or transfer, the bonds shall be valid and sufficient for all purposes notwithstanding that the signature of the comptroller and the director of finance or deputy director of finance appearing thereon shall be that of the person in office at the time of initial delivery of the bonds or that of the person in office at the time of such exchange or transfer. [L 1988, c 28, pt of §3]



§39-9 - CUSIP numbers.

§39-9  CUSIP numbers.  The director of finance, in the director of finance's discretion, may provide that CUSIP identification numbers shall be imprinted on bonds issued pursuant to this part.  In the event that CUSIP identification numbers are imprinted on any bonds:

(1)  No number shall constitute a part of the contract evidenced by the particular bond upon which it is imprinted; and

(2)  No liability shall attach to the State or any officer or agent thereof, including any fiscal agent, paying agent, or registrar for the bonds, by reason of the numbers or any use made thereof, including any use made by the State or any officer or agent thereof, or by reason of any inaccuracy, error, or omission.

The director of finance, in the director of finance's discretion, may require that all cost of obtaining and imprinting CUSIP identification numbers shall be paid by the purchaser of the bonds.  For the purposes of this section, the term "CUSIP identification numbers" means the numbering system adopted by the Committee for Uniform Security Identification Procedures formed by the Securities Industry Association. [L 1988, c 28, pt of §3]



§39-10 - Support facility for variable rate bonds.

§39-10  Support facility for variable rate bonds.  If bonds issued pursuant to this part are issued bearing interest at a rate or rates which vary from time to time and with a right of holders to tender the bonds for purchase, the director of finance, with the approval of the governor, may contract for the support facility or facilities and remarketing arrangements as are required to market the bonds to the greatest advantage of the State upon such terms and conditions as the director of finance deems necessary and proper.  The director of finance may enter into contracts or agreements with the entity or entities providing a support facility; provided that any contract or agreement shall provide, in essence, that any amount due and owing by the State under the contract or agreement on an annual basis shall be subject to annual appropriation by the State and any obligation issued or arising pursuant to the terms of such contract or agreement in the form of bonds, notes, or other evidences of indebtedness shall only arise at such time as either:

(1)  Moneys or securities have been irrevocably set aside for the full payment of a like principal amount of bonds issued pursuant to this part; or

(2)  A like principal amount of the issue or series of bonds to which the support facility relates are held in escrow by the entity or entities providing the support facility. [L 1988, c 28, pt of §3]



§39-11 - Bonds tax exempt; first charge on general fund.

§39-11  Bonds tax exempt; first charge on general fund.  All bonds issued pursuant to this part and the income therefrom shall be exempt from all taxation by the State or any county or other political subdivision thereof, except inheritance, transfer, and estate taxes.  Interest and principal payments of the bonds shall be a first charge on the general fund of the State.  The full faith and credit of the State shall be and they are hereby pledged to the punctual payment of the principal thereof, and interest thereon, as the same shall become due, irrespective of whether or not the pledge be stated in the bonds, and sufficient revenues shall be raised or provided from time to time for the purpose of payment. [L 1988, c 28, pt of §3]



§39-12 - Payment, principal and interest.

§39-12  Payment, principal and interest.  When bonds issued pursuant to this part and the several interest amounts mature, the director of finance shall pay the same.  If the bonds or interest are made payable elsewhere than at the office of the director of finance, the director of finance shall make arrangements to provide sufficient funds at the designated place or places of payment to meet and pay all obligations at maturity in accordance with the terms thereof.

There is hereby appropriated out of the general fund of the State all amounts necessary for the payment from time to time of the principal of the bonds and the several interest amounts as they mature, and this appropriation shall be a paramount appropriation upon the general fund of the State. [L 1988, c 28, pt of §3]



§39-13 - Fiscal and paying agents and registrars.

§39-13  Fiscal and paying agents and registrars.  The director of finance may appoint, with the approval of the governor, such fiscal agents, paying agents and registrars, within and without the State, as may be necessary and expedient to facilitate the sale, purchase, registration, transfer, exchange, and redemption of the bonds of the State and the payment of the principal thereof and interest thereon.  The director of finance may authorize and empower fiscal agents and paying agents, for and on behalf of the State, to receive and receipt for moneys realized from the sale of bonds and to pay out moneys for the payment, redemption, or purchase thereof and for the payment of interest thereon, and to receive receipts for all moneys so paid out.  Moneys received by the fiscal agents and paying agents from the sale of bonds on behalf of the State, for a period of fifteen days after the sale of bonds, shall not be considered as deposits within the meaning of chapter 38, and moneys placed with the fiscal agents and paying agents for the purpose of purchase or payment or redemption of bonds and coupons shall not be considered as deposits within the meaning of chapter 38.  All appointments made under this section may be revoked by the director of finance at any time. [L 1988, c 28, pt of §3]



§39-14 - Federal tax exempt status; preference; protection.

§39-14  Federal tax exempt status; preference; protection.  (a)  Bonds issued pursuant to this part, to the extent practicable, shall be issued to comply with requirements imposed by applicable federal law providing that the interest on the bonds shall be excluded from gross income for federal income tax purposes (except as certain minimum taxes or environmental taxes may apply).  The director of finance is authorized to enter into agreements, establish funds or accounts, and take any action required in order to comply with applicable federal law.  Nothing in this part or this chapter shall be deemed to prohibit the issuance of bonds, the interest on which may be included in gross income for federal income tax purposes.

(b)  For the purpose of insuring that interest on bonds issued pursuant to this part which is excluded from gross income for federal income tax purposes (except as provided in subsection (a)) on the date of issuance shall continue to be so excluded, no state officer or employee, or user of a project or program shall authorize or allow any change, amendment, or modification to a project or program financed or refinanced with the proceeds of the bonds which change, amendment, or modification thereto would affect the exclusion of interest on the bonds from gross income for federal income tax purposes unless the change, amendment, or modification shall have received the prior approval of the director of finance.  Failure to receive the approval of the director of finance shall render any change, amendment, or modification void. [L 1988, c 28, pt of §3]



§39-15 - Bond anticipation notes.

§39-15  Bond anticipation notes.  In anticipation of the issuance pursuant to this part of general obligation bonds authorized by the legislature and of the receipt of the proceeds of sale of those bonds, the director of finance, with the approval of the governor, may issue and sell general obligation bond anticipation notes for the purposes for which the bonds have been authorized, the maximum principal amount of which notes shall not exceed the authorized principal amount of the bonds.  The full faith and credit of the State shall be pledged to the payment of the principal and interest of the notes.  The issuance of the notes and the details thereof shall be governed by the provisions of this part with respect to bonds insofar as the same may be applicable; provided that:

(1)  Each note, together with all renewals and extensions thereof, or refundings thereof by other notes issued pursuant to this section, shall mature within five years from the date of the original note; and

(2)  The interest on the notes shall be paid from the general fund and the principal thereof from the proceeds of sale of the bonds in anticipation of which the notes have been issued, or from any moneys in the general fund available therefor.  To the extent that the principal of the notes shall be paid from moneys other than the proceeds of sale of the bonds, the maximum amount of bonds that has been authorized shall be reduced by the amount of notes paid. [L 1988, c 28, pt of §3]



§39-16 - Refunding bonds authorized.

§39-16  Refunding bonds authorized.  (a)  The director of finance, with the approval of the governor but without further authorization of the legislature, from time to time, may issue general obligation refunding bonds of the State to pay or provide for the payment of all or any part of the then outstanding bonds of the State or bonds issued by any department, board, agency, instrumentality, commission, or public corporation of the State, at or before their maturity or redemption date, and may include various series and issues of those outstanding bonds in a single issue of refunding bonds, and may include refunding bonds and bonds otherwise to be issued pursuant to this part in a single issue of bonds.

The interest rate or rates of the refunding bonds shall not be limited by the interest rate or rates borne by any of the bonds to be refunded thereby.

The refunding bonds may be issued and delivered at or at any time before the maturity or redemption date of the bonds to be refunded that the director of finance, with the approval of the governor, determines to be in the best interest of the State.  The refunding bonds shall be issued in accordance with the provisions of this part with respect to bonds and all provisions of this part shall be applicable to refunding bonds.

Proceeds of the sale of the refunding bonds shall be applied solely to the payment of the principal of, and redemption premium, if any, and interest on the bonds to be refunded under the provisions of this part and to the payment of all costs of issuance of refunding bonds and interest accrued on refunding bonds to the date of delivery thereof and payment therefor.

Pending the time the proceeds derived from the sale of refunding bonds issued pursuant to this section are required for the purposes for which they were issued, the director of finance, upon authorization or approval of the governor, may invest the proceeds in obligations of, or obligations unconditionally guaranteed by, the United States of America, or in savings accounts, time deposits, or certificates of deposit of any bank or trust company within or without the State, to the extent that the savings accounts, time deposits, or certificates of deposits are collaterally secured by a pledge of obligations of, or obligations unconditionally guaranteed by, the United States of America, or in obligations of any state of the United States of America or any agency, instrumentality, or local government thereof, the provision for payment of the principal of and interest on which shall have irrevocably been made by deposit of obligations of, or obligations unconditionally guaranteed by, the United States of America.  To further secure those refunding bonds the State, through the director of finance, may enter into a contract with any bank or trust company, within or without the State, with respect to the safekeeping and application of the earnings of the investment.  All bonds so refunded and redeemed by the issue and sale of refunding bonds shall be canceled.

(b)  The bonds which may be refunded pursuant to this section include bonds issued pursuant to this part, bonds payable or secured in whole or in part from the general fund of the State, bonds payable or secured in whole or in part by any taxes or by the taxing power of the State, and bonds which must be included when determining the power of the legislature to authorize the issuance of bonds and other evidences of indebtedness of the State.  Nothing in this section shall require or be deemed to require the director of finance to elect to redeem or prepay bonds being refunded, or, if the director of finance elects to redeem or prepay any bonds, to redeem or prepay as of any particular date or dates.

However, without express authorization by the legislature, no bonds shall be issued pursuant to this part to refund bonds, notes, or other instruments of indebtedness payable solely from and secured solely by the revenues, or user taxes, of a public undertaking, improvement, or system, unless the bonds to be refunded were issued prior to November 5, 1968, and are payable from both the revenues and the user taxes of the undertaking, improvement, or system for which they were issued.  In the event of the issuance of bonds pursuant to this part to refund bonds payable solely from and secured solely by the revenues or user taxes, or combination of both, of a public undertaking, improvement, or system, reimbursement shall be made to the general fund from those revenues or taxes, or combination thereof, for the payment of all of the principal of and interest on the refunding bonds.

(c)  Notwithstanding any other law to the contrary, for purposes of the statements required to be prepared by part IV of chapter 39, the director of finance may determine the manner of allotting the debt service on the general obligation refunding bonds among the purposes for which the proceeds of the bonds being refunded were allotted. [L 1988, c 28, pt of §3]



§39-17 - Validation of proceedings.

§39-17  Validation of proceedings.  All proceedings heretofore taken with respect to the contracting of general obligation bonded indebtedness and the issuance, sale, execution and delivery of general obligation bonds by or on behalf of this State, are hereby validated, ratified, approved, and confirmed, notwithstanding any defects or irregularities in any proceedings or in the issuance, execution, sale, or delivery, and the bonds so issued or to be issued are and shall be valid obligations of the State. [L 1988, c 28, pt of §3]



§39-18 - Bonds negotiable, incontestable.

§39-18  Bonds negotiable, incontestable.  This part, without reference to any other law, shall be full authority to issue, exchange, or sell bonds of the State, and the bonds and all interim receipts or certificates shall have all the qualities of negotiable paper under state law.  The bonds shall not be invalid for any irregularity or defect in the proceedings for the issue, sale, or exchange thereof.  The bonds shall contain a recital that they have been authorized and issued pursuant to the laws of the State, which recital shall be conclusive evidence of their validity and the regularity of their issuance.  No proceedings in respect of the issuance of any bonds shall be necessary except proceedings required by this part. [L 1988, c 28, pt of §3]



§39-19 - Aviation fuel tax, pledge.

§39-19  Aviation fuel tax, pledge.  If at any time the director of finance, with the approval of the governor, shall issue general obligation bonds for the purpose of refunding aviation revenue bonds, then so long as any general obligation refunding bonds are outstanding, the State covenants with the holders of the bonds that it will levy and collect an aviation fuel tax in an amount at least sufficient to provide for the payment of the principal and interest thereof, which amounts are hereby pledged to the payment of that principal and interest.  The State reserves the right to issue subsequent bonds, whether general obligation or revenue bonds, equally secured by a pledge of the revenues of the aviation fuel tax. [L 1988, c 28, pt of §3]



§39-31 to 34 - REPEALED.

PART II.  [OLD] DESTROYED OR DEFACED BONDS; LOST COUPONS

§§39-31 to 34  REPEALED.  L 1988, c 28, §2.

PART II.  LOST, STOLEN, DESTROYED, OR DEFACED BONDS AND

COUPONS

§39-31  Duplicates.  (a)  Whenever it appears to the director of finance by clear proof satisfactory to the director of finance that any bond of the State, without bad faith upon the part of the owner, has been lost, stolen, destroyed wholly or in part, or so defaced as to impair its value to the owner; the lost, stolen, wholly or partially destroyed, or defaced bond is identified by number and description; and the request for issuance of a new bond was made before the director of finance had notice that the lost, stolen, wholly or partially destroyed, or defaced bond had been acquired by a bona fide purchaser; the director of finance, under such conditions and upon such security as prescribed in section 39-33, shall cause to be issued a duplicate thereof, with remaining unpaid coupons, if any, attached and so marked as to show the original number of the bond lost, stolen, wholly or partially destroyed, or defaced and the date thereof; provided that in the case of fully registered bonds the duplicate may be numbered in the manner as the registrar deems proper.

(b)  All duplicate bonds in coupon form issued in place of bonds lost, stolen, wholly or partially destroyed, or defaced shall be lithographed or steel engraved unless otherwise provided in the proceedings authorizing the issuance thereof, and shall bear the manual signatures of the director of finance or a duly authorized deputy director of finance and the comptroller, and an impression of the seal of the department of budget and finance shall be affixed thereon.  Interest coupons shall bear a lithographed or engraved facsimile of the signature of the director of finance.  Each signature of an officer on a duplicate coupon bond shall be the signature of the person serving as the officer on the date of signing and any duplicate coupon bond so executed and sealed shall be valid and sufficient for all purposes.  All duplicate bonds in fully registered form issued in place of bonds lost, stolen, wholly or partially destroyed, or defaced shall be from the stock of fully registered bonds of the series then held by the registrar for that series and shall be executed, sealed, and authenticated in the same manner as fully registered bonds of that series.  Any duplicate fully registered bond executed, sealed, and authenticated as provided in this section shall be valid and sufficient for all purposes.

When the lost, stolen, wholly or partially destroyed, or defaced bond appears to have been of a class or series that has been called or will be called in for redemption or will mature within a period of one year following the date of application for a duplicate bond, instead of issuing a duplicate bond therefor, the director of finance, under conditions and upon such security, if any, as the director of finance may prescribe, may pay the bond at its call date with interest if it is already called for redemption or if it is to be called for redemption or will mature within the period of one year, or may issue a transferable certificate of ownership to the applicant, and pay on the certificate the call price of the bond represented thereby together with interest called for by the lost, stolen, wholly or partially destroyed, or defaced bond on the date of its call or its original maturity upon surrender of the certificate of ownership.  All transferable certificates of ownership which may be issued pursuant to the terms hereof shall be in such form as the director of finance may prescribe and shall be signed by the director of finance or a duly authorized deputy director of finance and by the comptroller of the State, and an impression of the seal of the department of budget and finance shall be affixed thereto.

All expenses necessary for the providing of any duplicate bond, coupon, or both, as the case may be, or certificate of ownership shall be borne by the owner thereof and the expenses shall be paid at the time the request for replacement is filed. [L 1988, c 28, pt of §3]



§39-32 - Payment to be made.

§39-32  Payment to be made.  Whenever any interest coupons on any bonds issued by the State are lost, wholly or partially destroyed, defaced, or stolen, any person being the legal holder of these coupons may secure payment of the same in the manner provided in section 39-33, notwithstanding the loss, whole or partial destruction, defacement, or theft. [L 1988, c 28, pt of §3]



§39-33 - Method of issuance and payment.

§39-33  Method of issuance and payment.  A claimant for issuance of a new bond or for payment shall make written application, under oath, in such form as the director of finance shall prescribe, stating facts definitively identifying the bonds or coupons and showing the loss, whole or partial destruction, defacement, or theft of the same, and the ownership of the same by the person applying, and shall present further evidence as the director of finance may reasonably require to establish the identity of the bonds or coupons, their loss, whole or partial destruction, defacement, or theft, and the ownership of the same by the claimant.

The director of finance shall not provide for the issuance of a replacement for or the payment of the lost, stolen, wholly or partially destroyed, or defaced bond, coupon, or both, as the case may be, unless the claimant shall have executed and delivered to the director of finance a legal and sufficient surety bond or other form of surety acceptable to the director of finance in an amount equal to the loss which may be suffered by the State, any transfer agent, paying agent, or registrar by reason of issuing replacements or making payments mentioned in this section.  Any surety bond or other form of surety acceptable to the director of finance shall be in the form and with sufficient surety or sureties as shall be satisfactory to the director of finance, and shall be conditioned to indemnify and save harmless the State, any transfer agent, paying agent, or registrar from any and all loss on account of the bond, coupon, or both, as the case may be, so claimed to have been lost, stolen, wholly or partially destroyed, or defaced.  The duration of the surety bond or other form of surety acceptable to the director of finance shall be not less than the date upon which the bond, coupon, or both, as the case may be, being replaced or paid, become due and payable, plus the period of the statute of limitations applicable to bonds and coupons.  In the case of a partially destroyed or defaced bond, coupon, or both, as the case may be, the claimant shall surrender the partially destroyed or defaced bond, coupon, or both, as the case may be, at the time of delivery of the replacement. [L 1988, c 28, pt of §3; am L 1989, c 86, §1]



§39-34 - Disputed ownership.

§39-34  Disputed ownership.  If there are two or more claimants claiming adversely, each to the other or others, to be the holder in due course of the bonds or coupons alleged to have been lost, wholly or partially destroyed, defaced, or stolen, the director of finance, in the director of finance's discretion, may require the claimants, if not within the State, to appoint agents within the State to accept service of process, or otherwise to submit to the jurisdiction of the courts of the State, and may bring suit on behalf of the State in the circuit court of the first judicial circuit, against the claimants, by interpleader, for the determination of the claimant or claimants entitled to the payment of the bonds or coupons.  Jurisdiction is hereby conferred upon the court to hear and determine, without a jury, the suits and to determine whether any of the claimants are entitled to the payment, and, if so, which of the claimants is so entitled; provided that the determination shall not dispense with the requirement of the giving of a bond, before the payment of the claims.  The costs of the suit shall be borne by the claimants, and the court may decree the payment of the costs by any of the unsuccessful claimants, or the apportionment thereof, as may be deemed just.  The decision of the court shall be appealable to the supreme court. [L 1988, c 28, pt of §3]



§39-51 to 70 - REPEALED.

PART III.  [OLD] REVENUE BONDS

§§39-51 to 70  REPEALED.  L 1988, c 28, §2.

PART III.  REVENUE BONDS

§39-51  Definitions.  Whenever used in this part, unless a different meaning clearly appears from the context:

"Bonds" means bonds, notes, and other instruments of indebtedness.

"Department" means any state department, board, commission, officer, authority, or agency (other than a "municipality" defined by section 49-1) which is charged by law with the administration of an undertaking or loan program.

"Department head" means any officer having charge of a department for which there is no governing body.

"Governing body" means any board, commission, agency, authority, public corporation, instrumentality, or other body consisting of more than one person, having charge of a department.

"Loan program" means the activities and policies undertaken by any department to provide assistance to any department or to any county or board, agency, or instrumentality thereof, or to members of the general public who are residents of the State, by making loans or causing loans to be made available to them or by buying, refinancing, or guaranteeing loans made to or other obligations incurred by them for purposes as may be authorized by law.

"Policy of hurricane property insurance" means a policy or endorsement of insurance issued by the Hawaii hurricane relief fund under section 431P-10.

"Revenue" means the moneys collected, including any moneys collected from the State or any department, or any county or board, agency, or instrumentality thereof, from the rates, rentals, fees, and charges prescribed for the use and services of, and the facilities and commodities furnished by, an undertaking or the use and services and benefits of a loan program; provided that the term shall include all insurance premium payments, assessments, surcharges, investment earnings, and all other income of the Hawaii hurricane relief fund.

"Revenue bonds" means all bonds payable solely from and secured by the revenue, or user taxes, or any combination of both, of an undertaking or loan program or any loan made thereunder for which bonds are issued and as otherwise provided in this part; provided that the term shall include all bonds issued by the director of finance under the authority of section 10(a), Act 339, Session Laws of Hawaii 1993, as amended, for the purposes of the hurricane bond loan fund.

"System" means an organized plan or arrangement under which one or more undertakings are operated or implemented as a harmonious whole.

"Undertaking" means any public works and properties, improvement, or system, tangible or intangible, owned or operated by the State or a department thereof, and any public activity, policy, or program undertaken by the State or a department thereof, and from which the State or department may derive revenues, or with respect to which the State or department may derive user taxes.

"User taxes" means taxes on goods or services or on the consumption thereof, the receipts of which are substantially derived from the consumption, use, or sale of goods and services in the utilization of the functions or services furnished by the undertaking. [L 1988, c 28, pt of §3; am L 1991, c 262, §2; am L 1993, c 339, §5; am L 1996, c 307, §2]

Note

Section 49-1 referred to in text is repealed; current section 49-1 defines "county".



§39-52 - Declaration of policy.

§39-52  Declaration of policy.  It is declared to be the policy of the State that any department acquiring, purchasing, constructing, reconstructing, improving, bettering, or extending an undertaking or establishing or administering a loan program pursuant to this chapter or providing policies of hurricane property insurance to the general public, shall manage the undertaking, loan program, or the Hawaii hurricane relief fund in the most efficient manner consistent with sound economy and public advantage, and consistent with the protection of bondholders. [L 1988, c 28, pt of §3; am L 1996, c 307, §3]



§39-53 - Additional powers of departments.

§39-53  Additional powers of departments.  In addition to the powers which departments may otherwise have, any department shall have the power pursuant to this part:

(1)  To construct, acquire by gift, purchase, or the exercise of the right of eminent domain, reconstruct, improve, better, or extend any undertaking within its jurisdiction, and to acquire by gift, purchase, or the exercise of the right of eminent domain, lands or rights in land or water in connection therewith within its jurisdiction or to undertake the establishment and administration of a loan program as authorized by law within its jurisdiction;

(2)  To operate and maintain any undertaking or administer, operate, and maintain a loan program as authorized by law within its jurisdiction and furnish the services, facilities, and commodities thereof for its own use and for the use of public and private consumers;

(3)  To issue revenue bonds of the State in the amounts authorized by specific act or acts of the legislature to finance in whole or in part the cost of the acquisition, purchase, construction, reconstruction, improvement, betterment, or extension of any undertaking or the establishment and administration of any loan program as authorized by law;

(4)  Subject to the provisions of section 39-61, to impose, prescribe, and collect rates, rentals, fees, and charges for the use and services of, and the facilities and commodities furnished by, the undertaking or for the use and services of the loan program as authorized by law; and

(5)  To pledge to the punctual payment of the revenue bonds and interest thereon, or to covenant to pay into any special funds from which any of the revenue bonds may be payable, all or any portion of the revenue of the undertaking or loan program or of any part thereof, or the user taxes derived therefrom, or any combination of both (including improvements, betterments, or extensions thereto thereafter constructed or acquired) sufficient, among other things, to pay the revenue bonds and interest as they shall become due and to create and maintain reasonable reserves to pay the principal and interest; provided that no user taxes shall be pledged to the payment unless the legislature in the specific act or acts authorizing the issuance of the revenue bonds shall have provided that the revenue bonds may be payable from and secured by user taxes.

The department, in determining the cost, may include all costs and estimated costs of the issuance of the revenue bonds, all architectural, engineering, inspection, financial and legal expenses, all costs of establishing or administering a loan program authorized by law, the cost of causing the payment of the principal or interest or both of the revenue bonds to be insured or guaranteed, the initial cost of any support facility obtained as permitted by section 39-59, and interest which it is estimated will accrue during the construction period and for six months thereafter on money borrowed or which it is estimated will be borrowed pursuant to this part. [L 1988, c 28, pt of §3]



§39-54 - Authorization of revenue bonds; details of revenue bonds.

§39-54  Authorization of revenue bonds; details of revenue bonds.  (a)  The issuance of revenue bonds for the acquisition, purchase, construction, reconstruction, improvement, betterment, or extension of any undertaking; the establishment and administration of any loan program authorized by law; or the coverage of policies of hurricane property insurance issued by the Hawaii hurricane relief fund shall be authorized:

(1)  By a resolution or resolutions of the governing body of the department, which may be adopted at the same meeting at which the same are introduced by a majority of all the members of the governing body of the department then in office, and shall take effect immediately upon filing with the director of finance; or

(2)  By a certificate or certificates of a department head, which shall take effect immediately upon filing with the director of finance.

(b)  The revenue bonds shall bear interest at such rate or rates payable at such time or times, may be in one or more series; may bear such date or dates; may mature at such time or times not exceeding thirty years from their respective dates; may be payable in such medium of payment and at such place or places within or without the State; may carry registration privileges; may be subject to such terms of redemption, to tenders for purchase or to purchase prior to their stated maturity at the option of the State or the holder, or both; may contain terms, covenants, and conditions; and may be in such form, either coupon or registered, as the resolution or certificate and subsequent resolutions or certificates, may provide; provided that notwithstanding the foregoing the department, with the approval of the governor and the director of finance, may provide for deeply discounted revenue bonds which do not bear interest but are subject to redemption or retirement at their accreted value so long as the discounted value of the revenue bonds shall not exceed ten per cent of any series or issue of revenue bonds.

(c)  The department head or the governing body shall determine the date, denomination or denominations, interest payment dates, maturity date or dates, place or places of payment, registration privileges and place or places of registration, redemption price or prices and time or times and terms and conditions and method of redemption, the right of the holder to tender for purchase and the price or prices and time or times and terms and conditions upon which the right might be exercised, the right to purchase and the price or prices and the time or times and terms and conditions upon which the right might be exercised and the purchase may be made, and all other details of revenue bonds issued pursuant to this part.  A governing body may delegate the responsibility for any or all of the determinations, within limits prescribed by the governing body, to the member who is the presiding officer or to the executive director or other officer of the board, commission, agency, authority, public corporation, instrumentality, or other body. [L 1988, c 28, pt of §3; am L 1996, c 307, §4]



§39-55 - Sale of revenue bonds.

§39-55  Sale of revenue bonds.  (a)  The director of finance may make such arrangements as may be necessary or proper for the sale of each issue of revenue bonds or part thereof as are issued pursuant to this part, including, without limitation, arranging for the preparation and printing of the revenue bonds, the official statement and any other documents or instruments deemed required for the issuance and sale of revenue bonds and retaining such financial, accounting and legal consultants, all upon such terms and conditions as the director of finance deems advisable and in the best interest of the State.  The department head or the governing body may offer the revenue bonds at competitive sale or may negotiate the sale of the revenue bonds to any person or group of persons, to the United States of America, or any board, agency, instrumentality, or corporation thereof, to the employees retirement system of the State, to any political subdivision of the State, or to any board, agency, instrumentality, public corporation, or other governmental organization of the State or of any political subdivision of the State.

(b)  The sale of the revenue bonds by the department head or the governing body by negotiation shall be at such price or prices, and upon such terms and conditions, and the revenue bonds shall bear interest at such rate or rates or such varying rates determined from time to time in the manner as the department head or the governing body, with the approval of the governor, shall approve.

(c)  The sale of the revenue bonds by the department head or the governing body at competitive sale shall be at such price or prices and upon such terms and conditions, and the revenue bonds shall bear interest at such rate or rates or such varying rates determined from time to time in the manner as specified by the successful bidder, and the revenue bonds shall be sold in accordance with this subsection.  The revenue bonds offered at competitive sale shall be sold only after published notice of sale advising prospective purchasers of the proposed sale.  The revenue bonds offered at competitive sale may be sold to the bidder offering to purchase the revenue bonds at the lowest interest cost, the interest cost, for the purpose of this subsection, being determined on any one of the following bases as selected by the department head or the governing body, with the approval of the governor:

(1)  The figure obtained by adding together the amounts of interest payable on the revenue bonds from their date to their respective maturity dates at the rate or rates specified by the bidder and deducting from the sum obtained the amount of any premium offered by the bidder;

(2)  Where the interest on the revenue bonds is payable annually, the annual interest rate (compounded annually), or where the interest on the revenue bonds is payable semiannually, the rate obtained by doubling the semiannual interest rate (compounded semiannually), necessary to discount the principal and interest payments on the revenue bonds from the dates of payment thereof to the date of the revenue bonds and to the price bid (the price bid for the purpose of this paragraph shall not include the amount of interest accrued on the revenue bonds from their date to the date of delivery and payment); or

(3)  Where the interest on the revenue bonds is payable other than annually or semiannually or will vary from time to time upon such basis as, in the opinion of the department head or the governing body, shall result in the lowest cost to the State;

provided that in any case the right shall be reserved to reject any or all bids and waive any irregularity or informality in any bid.

(d)  Revenue bonds offered at competitive sale, without further action, shall bear interest at the rate or rates specified by the successful bidder or the varying rates determined from time to time in the manner specified by the successful bidder with the consent of the department head or the governing body.  The notice of sale required by this section shall be given at least once and at least five days prior to the date of the sale in the State and in a financial newspaper or newspapers published in any of the cities of New York, Chicago, or San Francisco, and shall be in a form and contain terms and conditions that the department head or the governing body shall determine.  The notice of sale shall comply with the requirements of this section if it merely advises prospective purchasers of the proposed sale and makes reference to a detailed notice of sale which is available to prospective purchasers and which sets forth the specific details of the revenue bonds and terms and conditions upon which any revenue bonds are to be offered.  The notice of sale and any detailed notice of sale may omit the date and time of sale, in which event the date and time shall be either given in the same manner and medium in which the original notice of sale was given or transmitted via electronic communication systems deemed proper by the department head or the governing body, which are generally available to the financial community, in either case at least twenty-four hours prior to the time fixed for the sale.

(e)  A governing body may delegate the responsibility for any or all of the determinations or actions to the member who is the presiding officer or to the executive director or other officer of the board, commission, agency, authority or public corporation, instrumentality, or other body. [L 1988, c 28, pt of §3; am L 1998, c 2, §12]



§39-56 - Form and execution of revenue bonds.

§39-56  Form and execution of revenue bonds.  Revenue bonds issued pursuant to this part shall be in such form as the department head or governing body may determine; shall be lithographed or engraved; shall be manually signed by the department head or a deputy department head designated by the department head; shall be sealed with the seal or a lithographed or engraved facsimile of the seal of the department; and shall be countersigned with a lithographed or engraved facsimile of the signature of the director of finance.  In addition, fully registered revenue bonds may be authenticated with the manual signature of the registrar, if any, thereunto duly appointed by the director of finance.  Notwithstanding the preceding provisions of this section, the department head or a deputy department head designated by the department head, with the approval of the governor, may provide that revenue bonds issued pursuant to this part may be typewritten, printed, or otherwise reproduced, and that the signature of the director of finance upon the revenue bonds may be the director of finance's manual signature.  The coupons pertaining to the revenue bonds shall be executed with the lithographed or engraved facsimile signatures of the department head and the director of finance.  In the case of a department having a governing body, for purposes of this section, the member who is the presiding officer or, if authorized by the governing body, the executive director or other officer of the board, commission, agency, authority or public corporation, instrumentality, or other body shall be deemed the department head.  Pending the preparation of the definitive revenue bonds, interim receipts or certificates in such form and with such provisions as the department head or governing body may decide upon, may be issued to the purchaser or purchasers of revenue bonds sold pursuant to this part. [L 1988, c 28, pt of §3]



§39-57 - Same, signatures.

§39-57  Same, signatures.  The revenue bonds bearing the signature of officers in office on the date of the signing thereof shall be valid and sufficient for all purposes, and shall have the same effect as if the persons officially signing the revenue bonds had remained in office until the delivery of the revenue bonds to the initial purchasers thereof, and in the case of fully registered revenue bonds upon any exchange or transfer between subsequent holders thereof, notwithstanding that the term of office of those persons or any of them may have expired or they may otherwise have ceased to be those officers before the delivery, exchange, or transfer.  If the director of finance shall have designated a registrar for fully registered revenue bonds, the certificate or resolution authorizing the revenue bonds may provide that none of those fully registered revenue bonds shall be valid or obligatory for any purpose unless certified or authenticated by the registrar.  If the certificate or resolution so provides, then all signatures of the officers of the State upon the fully registered revenue bonds may be facsimiles of the signatures, and the fully registered revenue bonds shall be valid and sufficient only if certified or authenticated by the manual signature of an authorized officer or signatory of the registrar.

Anything to the contrary notwithstanding, if blanks of fully registered revenue bonds shall be held by a registrar pending exchange or transfer for other fully registered revenue bonds of the same series, then upon delivery of revenue bonds in an exchange or transfer, the revenue bonds shall be valid and sufficient for all purposes, notwithstanding that the signatures of the officers of the State appearing thereon shall be those of the persons in office at the time of initial delivery of the revenue bonds or those of the persons in office at the time of the exchange or transfer.  The validity of the revenue bonds shall not be dependent on or affected by the validity or regularity of any proceedings relating to the acquisition, purchase, construction, reconstruction, improvement, betterment, or extension of the undertaking or establishment or administration of the loan program authorized by law for which the revenue bonds are issued.

The resolution or certificate authorizing the revenue bonds shall provide that the revenue bonds shall contain a recital that they are issued pursuant to this part, which recital shall be conclusive evidence of their validity and of the regularity of their issuance. [L 1988, c 28, pt of §3]



§39-58 - CUSIP numbers.

§39-58  CUSIP numbers.  The department issuing revenue bonds pursuant to this part, in its discretion, may provide that CUSIP identification numbers shall be imprinted on the revenue bonds.  In the event the numbers are imprinted on any revenue bonds:

(1)  No CUSIP identification number shall constitute a part of the contract evidenced by the particular revenue bond upon which it is imprinted; and

(2)  No liability shall attach to the State, the department, or any officer or agent thereof, including any fiscal agent, paying agent, or registrar for the revenue bonds, by reason of the numbers or any use made thereof, and including any use made by the State, the department, any officer or agent, or by reason of any inaccuracy, error, or omission.

The department in its discretion may require that all cost of obtaining and imprinting the CUSIP identification numbers shall be paid by the purchaser of the revenue bonds.  For the purposes of this section, the term "CUSIP identification numbers" means the numbering system adopted by the Committee for Uniform Security Identification Procedures formed by the Securities Industry Association. [L 1988, c 28, pt of §3]



§39-59 - Support facility for variable rate revenue bonds.

§39-59  Support facility for variable rate revenue bonds.  If revenue bonds issued pursuant to this part are issued bearing interest at a rate or rates which vary from time to time and with a right of holders to tender the revenue bonds for purchase, the department head or the governing body, with the approval of the governor, may contract for such support facility or facilities and remarketing arrangements as are required to market the revenue bonds to the greatest advantage of the State or department upon such terms and conditions as the department head or governing body deem necessary and proper.

The department head or the governing body may enter into contracts or agreements with the entity or entities providing a support facility; provided that any contract or agreement shall provide, in essence, that any amount due and owing by the department under the contract or agreement on an annual basis shall be payable solely from the revenue of the undertaking or loan program and any obligation issued or arising pursuant to the terms of the contract or agreement in the form of revenue bonds, notes, or other evidences of indebtedness shall only arise at such time as either:

(1)  Moneys or securities have been irrevocably set aside for the full payment of a like principal amount of revenue bonds issued pursuant to this part; or

(2)  A like principal amount of the issue or series of revenue bonds to which the support facility relates are held in escrow by the entity or entities providing the support facility. [L 1988, c 28, pt of §3]



§39-60 - Covenants in resolution or certificate authorizing issuance of revenue bonds.

§39-60  Covenants in resolution or certificate authorizing issuance of revenue bonds.  Any resolution or certificate authorizing the issuance of revenue bonds pursuant to this part may contain covenants as to:

(1)  The purpose or purposes to which the proceeds of sale of the revenue bonds shall be applied and the use and disposition thereof;

(2)  The use and disposition of the revenue of the undertaking, the Hawaii hurricane relief fund, or the loan program for which the revenue bonds are to be issued, or the user taxes derived therefrom, or both revenue and user taxes, to the extent pledged to the payment of the revenue bonds, including the priority of payments from the revenue and the creation and maintenance of reserves and the investment thereof;

(3)  The issuance of other or additional revenue bonds payable from the revenue of the loan program, the Hawaii hurricane relief fund, or of the undertaking, or the user taxes derived therefrom, or both revenue and user taxes, to the extent pledged to the payment of the revenue bonds;

(4)  The operation, maintenance, and repair of the undertaking or the administration, operation, and maintenance of the loan program, or the Hawaii hurricane relief fund;

(5)  The insurance to be carried on an undertaking or on the security for the Hawaii hurricane relief fund, or a loan program and the use and disposition of insurance proceeds, the insurance policies being by this section authorized to be carried, and no undertaking shall have recourse to the state insurance fund for the repair or replacement of any property in the undertaking, or for payment of claims under chapter 386 (relating to workers' compensation);

(6)  Books of account and the inspection and audit thereof; and

(7)  The terms and conditions upon which the holders of the revenue bonds or any proportion of them or any trustee therefor shall be entitled to the appointment of a receiver by any court of competent jurisdiction, which court shall have jurisdiction in the proceedings, and which receiver may enter and take possession of the undertaking, operate, maintain, and repair the same, enforce or foreclose loans made under a loan program, impose and prescribe rates, rentals, fees, or charges, collect, receive, and apply all revenue, and receive and apply all user taxes, thereafter arising therefrom in the same manner and to the same extent as the department itself might do;

provided that all covenants shall be subject to review by the governor; and provided further that the provisions of this section with respect to user taxes shall be applicable only if the legislature in the specific act or acts authorizing the issuance of the revenue bonds has provided that the revenue bonds may be paid from and secured by the user taxes derived from an undertaking.

The provisions of this part and any resolution or certificate shall be a contract with the holder or holders of the revenue bonds.  The duties of the department, its governing body and department head, pursuant to this part, and any resolution or certificate shall be enforceable by any bondholder, by mandamus or other appropriate suit, action, or proceeding in any court of competent jurisdiction. [L 1988, c 28, pt of §3; am L 1996, c 307, §5]



§39-61 - Rates, rentals, fees, and charges; undertakings and loan programs to be self-sustaining.

§39-61  Rates, rentals, fees, and charges; undertakings and loan programs to be self-sustaining.  (a)  The department issuing revenue bonds pursuant to this part shall impose, prescribe, and collect rates, rentals, fees, or charges for the use and services of, and the facilities and commodities furnished by, the undertaking or for the use and services and benefits of the loan program for which the revenue bonds are issued, and shall revise the rates, rentals, fees, or charges from time to time whenever necessary, so that, together with the proceeds of the user taxes derived with respect to the undertaking pledged to the payment of those revenue bonds, the undertaking or loan program shall be and always remain self-sustaining.  The rates, rentals, fees, or charges imposed and prescribed shall produce revenue which, together with the proceeds of the user taxes, will be at least sufficient:

(1)  To make the required payments of the principal of and interest on all revenue bonds issued for the undertaking or loan program, including the payment of all revenue bonds and interest thereon for the payment of which the revenue, or user taxes, or combination of both, are or shall have been pledged, charged or otherwise encumbered, or which are otherwise payable from the revenue or user taxes, or combination of both, or are payable from a special fund maintained, or to be maintained, from the revenue or user taxes, or combination of both, including reserves therefor, and to maintain the special fund in an amount at least sufficient to pay when due all revenue bonds and interest thereon which are payable from the special fund, including reserves therefor;

(2)  To pay the cost of operation, maintenance, and repair of the undertaking, or to pay the cost of the administration, operation, and maintenance of the loan program, including reserves therefor; and

(3)  To carry out the covenants of the resolution or resolutions or certificate or certificates authorizing the issuance of the revenue bonds, including any covenants approved by the governor as to the minimum amounts of revenue to be produced by the undertaking or loan program for which the revenue bonds are issued.

(b)  The legislature hereby covenants, pledges, and obligates itself, whenever it shall have authorized the issuance for an undertaking or loan program of revenue bonds payable from and secured by the user taxes derived with respect to the undertaking, or payable from and secured by user taxes and the revenue, or any combination of both, of the undertaking or loan program to impose, or continue to impose, user taxes with respect to the undertaking in amounts at least sufficient, together with the revenue of the undertaking or loan program pledged to the payment and security, so that the undertaking or loan program shall be and always remain self-sustaining, and all payments referred to in subsection (a), including reserves therefor, may be made when due, and that compliance with any covenants referred to in the provisions is assured. [L 1988, c 28, pt of §3]



§39-62 - Use of revenue and user taxes by any undertaking, loan program, or the Hawaii hurricane relief fund.

§39-62  Use of revenue and user taxes by any undertaking, loan program, or the Hawaii hurricane relief fund.  Whenever any revenue bonds have been issued pursuant to this part for an undertaking, a loan program, or the Hawaii hurricane relief fund, the revenue, or the user taxes, or combination of both, of the undertaking, loan program, or fund from which the revenue bonds are payable and by which they are secured shall be deposited in a special fund and shall be appropriated, applied, or expended in the amount necessary therefor for the following purposes and in the order of priority as the department shall provide in the resolution or certificate authorizing the issuance of revenue bonds pursuant to this part:

(1)  To pay when due all revenue bonds and interest thereon issued for the undertaking, loan program, or the Hawaii hurricane relief fund for the payment of which the revenue, or user taxes, or combination of both, is or shall have been pledged, charged, or otherwise encumbered, including reserves therefor;

(2)  To pay or provide for the payment of the cost of operation, maintenance, and repair of the undertaking, or to pay or provide for the payment of administering, operating, and maintaining the loan program, including reserves therefor;

(3)  For such purposes, within the jurisdiction, powers, duties, and functions of the department, including the creation and maintenance of reserves, as shall have been covenanted in any resolution or resolutions or certificate or certificates of the department providing for the issuance of revenue bonds;

(4)  To reimburse the general fund of the State for all bond requirements for general obligation bonds which are or shall have been issued for the undertaking, loan program, or the Hawaii hurricane relief fund, or to refund any general obligation bonds, except insofar as the obligation of reimbursement has been or shall be canceled by the legislature, the bond requirements being the interest on term and serial bonds, sinking fund for term bonds, and principal of serial bonds maturing the following year;

(5)  To provide for betterments and improvements to the undertaking or expansion of the loan program or the Hawaii hurricane relief fund including reserves therefor; and

(6)  To provide special reserve funds and other special funds as are or may be created by law.

The appropriation, application, or expenditure of amounts deposited in the special fund pursuant to this section shall be accounted for on a fiscal year basis.  Unless and until adequate provision has been made for the foregoing purposes, the State shall not have the right to transfer to its general fund or any special fund or to apply to any other purposes any part of the revenue or user taxes pledged to the payment of revenue bonds of the undertaking or loan program. [L 1988, c 28, pt of §3; am L 1989, c 15, §3; am L 1996, c 307, §6]



§39-63 - Lien and charge of revenue bonds.

§39-63  Lien and charge of revenue bonds.  Unless otherwise provided in the resolution or certificate, all revenue bonds of the same issue shall, subject to the prior and superior rights of outstanding revenue bonds, claims, or obligations, have a prior and paramount lien and charge on the revenue, or the user taxes, or combination of both, of the undertaking or loan program for which the revenue bonds have been issued, pledged to the payment thereof, over and ahead of all bonds of any issue payable from the revenue, or user taxes, or combination of both, which may be subsequently issued and over and ahead of any claims or obligations of any nature against the revenue, or user taxes, or combination of both, subsequently arising or subsequently incurred.  All revenue bonds of the same issue shall be equally and ratably secured without priority by reason of number, date of bonds, of sale, of execution, or of delivery, by a lien and charge on the revenue or user taxes, or combination of both, pledged to the payment thereof, in accordance with this part and the resolution or certificate authorizing the issuance of revenue bonds. [L 1988, c 28, pt of §3]



§12 , 13 - .

§39-64  Revenue bonds not a general or moral obligation of State.  Unless otherwise provided in this section, revenue bonds issued pursuant to this part shall be payable solely from and secured by the revenue, or the user taxes, or combination of both, of the undertaking or loan program for which the revenue bonds have been issued, pledged to the payment thereof, or secured solely by and payable solely from a special fund to be maintained from the revenue, or user taxes, or combination of both, pledged to the special fund, and shall not constitute a general or moral obligation of the State or a charge upon the general fund of the State, nor shall the full faith and credit of the State be pledged to the payment of the principal and interest thereof.

Revenue bonds issued for the purpose of establishing and administering a loan program authorized by law may also be secured by a pledge of all or a portion of undertakings, mortgages, and other obligations held by the department as security for a loan made under the program.  Each revenue bond issued pursuant to this part shall recite in substance that the revenue bonds and the interest thereon are payable from and secured by the revenue, or the user taxes, or combination of both, of the undertaking or loan program for which the revenue bond is issued, pledged to the payment thereof, or secured by and payable from a special fund to be maintained from the revenue, or user taxes, or combination of both, pledged to the special fund, and that the revenue bond is not a general or moral obligation of the State and the full faith and credit of the State are not pledged to the payment of principal and interest. [L 1988, c 28, pt of §3]

Cross References

See Const. art. VII, §§12, 13.



§39-65 - Undertaking, loan program, and revenue bonds exempt from taxation.

§39-65  Undertaking, loan program, and revenue bonds exempt from taxation.  So long as the State owns any undertaking or administers a loan program, the property and revenue of the undertaking or loan program shall be exempt from all state, county, and municipal taxation; provided that any interest in property provided or given as security for a loan made under a loan program shall not be or be deemed to be property of a department for purposes of this section.  Revenue bonds issued pursuant to this part and the income therefrom shall be exempt from all taxation by the State or any county or other political subdivision thereof, except inheritance, transfer, and estate taxes. [L 1988, c 28, pt of §3]



§39-66 - Federal tax-exempt status; preference; protection.

§39-66  Federal tax-exempt status; preference; protection.  (a)  Revenue bonds issued pursuant to this part, to the extent practicable, shall be issued to comply with requirements imposed by applicable federal law providing that the interest on such revenue bonds shall be excluded from gross income for federal income tax purposes (except as certain minimum taxes or environmental taxes may apply).  The department head or presiding officer of the governing body is authorized to enter into agreements, establish funds or accounts and take any action required in order to comply with applicable federal law.  Nothing in this part or this chapter shall be deemed to prohibit the issuance of revenue bonds, the interest on which may be included in gross income for federal income tax purposes.

(b)  For the purpose of insuring that interest on revenue bonds issued pursuant to this part which is excluded from gross income for federal income tax purposes (except as provided in subsection (a)) on the date of issuance shall continue to be so excluded, no state officer or employee, or user of an undertaking or loan program shall authorize or allow any change, amendment, or modification to an undertaking or loan program financed or refinanced with the proceeds of revenue bonds which change, amendment, or modification thereto would affect the exclusion of interest on those revenue bonds from gross income for federal income tax purposes unless the change, amendment, or modification shall have received the prior approval of the department head or chairperson of the governing body.  Failure to receive the approval of the department head or chairperson of the governing body shall render any change, amendment, or modification void. [L 1988, c 28, pt of §3]



§39-67 - Revenue bonds legal investments.

§39-67  Revenue bonds legal investments.  All public officers and bodies of the State, all political subdivisions, all insurance companies and associations, all banks, savings banks, and savings institutions, including building or savings and loan associations, all credit unions, all trust companies, all personal representatives, guardians, trustees, and all other persons and fiduciaries in the State who are regulated by law as to the character of their investment, may legally invest funds within their control and available for investment in revenue bonds of the State.  The purpose of this section is to authorize any person, firm, corporation, association, political subdivision, body, or officer, public or private, to use any funds owned or controlled by them, including (without prejudice to the generality of the foregoing), sinking, insurance, investment, retirement, compensation, pension, trust funds, and funds held on deposit, for the purchase of any revenue bonds of the State. [L 1988, c 28, pt of §3; am L 1990, c 59, §2]



§39-0068

§39-68  Duties of the director.  (a)  The director of finance, when requested by the department, shall render full and complete assistance to any department in the preparation and sale of revenue bonds issued pursuant to this part.  The director of finance shall be the fiscal agent of the department for the payment of all principal and interest, and for the transfer of revenue bonds.  Sections 36-3 and 39-13, relating to the appointment by the director of finance of other fiscal agents and transfer agents, and to the status of funds held by these fiscal agents, to the extent that they may appropriately be applied, shall be deemed incorporated in this part.

(b)  The director of finance shall cause to be set up in the treasury of the State suitable accounts for the deposit of all revenues of the undertaking or loan program, and for the payment of all revenue bonds and the interest thereon and for all other payments provided or required by this part, and for the holding of all reserves created pursuant to this part.

(c)  If deemed necessary or advisable by the department, the director of finance may appoint a national or state bank or trust company, within or without the State, to serve as trustee for the holders of the revenue bonds, and the department may enter into a trust indenture or trust agreement or indenture of mortgage with the trustee.  The trustee may be authorized by the department to receive and receipt for, hold and administer the proceeds of the revenue bonds and to apply the same to the purposes for which the revenue bonds are issued, or to receive and receipt for, hold and administer all or part of the revenue derived by the department from the undertaking or loan program and to apply the revenue to the payment of the principal of and interest on the revenue bonds, or both.

In the event that the trustee shall be appointed, any trust indenture or trust agreement or indenture of mortgage entered into by the department with the trustee may contain whatever covenants and provisions authorized by this part as may be deemed necessary by the department, and any covenants or provisions so contained need not be included in a resolution adopted or certificate issued pursuant to this part, but may be incorporated by general reference thereto in the resolution or certificate.  Any resolution or certificate, trust indenture or trust agreement or indenture of mortgage adopted, issued, or entered into by the department pursuant to this part may also contain any provisions required for the qualification thereof under the federal Trust Indenture Act of 1938 (15 United States Code §77aaa), as amended, or deemed necessary or desirable by the department for the security and protection of the holders of the revenue bonds or to carry out the purposes of this part.  The department may pledge and assign to the trustee all or any part of the revenue of the undertaking or loan program for the benefit of the holders of the revenue bonds.

(d)  If the director of finance shall appoint a trustee for the holders of the revenue bonds as provided in subsection (c), then notwithstanding subsection (a), the director of finance may elect not to serve as fiscal agent for the payment of the principal and interest, and for the purchase, registration, transfer, exchange, and redemption of the revenue bonds, or may elect to limit the functions the director of finance shall perform as fiscal agent.

The director of finance may appoint the trustee to serve as fiscal agent, and may authorize and empower the trustee to perform such functions with respect to the payment, purchase, registration, transfer, exchange, and redemption, as the director of finance may deem necessary, advisable, or expedient, including without limitation the holding of the revenue bonds and coupons which have been paid and the supervision and conducting of the destruction thereof in accordance with sections 40-10 and 40-11.  Nothing in this subsection shall be a limitation upon the powers granted to the director of finance in sections 36-3 and 39-13 and subsection (a) to appoint the trustee or others as fiscal agents, paying agents, and registrars for the revenue bonds or to authorize and empower those fiscal agents, paying agents, and registrars to perform the functions referred to in subsection (a).  The intent of this subsection is to permit the director of finance, at the director of finance's election, not to serve as fiscal agent for the revenue bonds or to limit the functions the director of finance shall perform as fiscal agent, as the director of finance may deem necessary, advisable, or expedient.  [L 1988, c 28, pt of §3]



§39-69 - Investment of reserves, etc.

§39-69  Investment of reserves, etc.  The director of finance, with the approval of the department, may invest any money held as reserves or in sinking funds or not required for immediate disbursement, including proceeds of the revenue bonds, which in the department's judgment are in excess of the amounts necessary for the meeting of immediate requirements, in securities permitted by the resolution or certificate and which constitute legal investments for public funds.  Income derived therefrom shall be treated as revenue of the undertaking or loan program; expenses of purchase, safekeeping, sale, and redemption, and all other expenses attributable to the investments shall be proper expenses of the undertaking or loan program.  Securities so purchased shall be considered as being deposited in the custody or control of the director of finance by the department, and shall be legally secured as provided in section 38-3. [L 1988, c 28, pt of §3]



§39-70 - Bond anticipation notes.

§39-70  Bond anticipation notes.  In anticipation of the issuance of revenue bonds pursuant to this part theretofore authorized by the legislature for an undertaking or a loan program and of the receipt of the proceeds of such revenue bonds, the department having jurisdiction over the undertaking or a loan program, with the approval of the governor, may issue and sell revenue bond anticipation notes for the purposes for which the revenue bonds have been authorized, the maximum principal amount of which shall not exceed the authorized principal amount of the revenue bonds.  The notes shall be payable solely from and secured by the proceeds of the sale of the revenue bonds in anticipation of which they were issued and the revenue, or the user taxes, or a combination of both, which would be payable from and secured by the revenue bonds; provided that to the extent the principal of the notes is paid from moneys other than the proceeds of sale of the revenue bonds, the maximum amount of revenue bonds in anticipation of which the notes are issued that has been authorized shall be reduced by the amount of the notes paid.  The issuance of notes and the details thereof shall be governed by this part with respect to revenue bonds insofar as it may apply; provided that each note, together with all renewals and extensions thereof or refundings thereof by other notes issued pursuant to this section, shall mature within five years from the date of the original note. [L 1988, c 28, pt of §3]



§39-71 - Refunding revenue obligations.

§39-71  Refunding revenue obligations.  (a)  Whenever the State or any department thereof shall have outstanding any revenue bonds, and the department with the approval of the governor and the director of finance, determines that it will be financially sound and advantageous to the State to refund any outstanding revenue bonds, the department with the approval of the governor but without further authorization of the legislature, shall have the power to provide for the issuance of refunding revenue bonds with which to provide for the payment of the outstanding revenue bonds or any part thereof at or before the maturity or redemption date thereof, with the right to include various series and issues of the outstanding revenue bonds in a single issue of refunding revenue bonds, to pay any redemption premium and interest to accrue and become payable on the outstanding revenue bonds being refunded, and to establish reserves for the refunding revenue bonds and partly to refund outstanding revenue bonds and partly for the construction or acquisition of improvements and additions to and extensions of the undertaking for the construction or acquisition of which the outstanding revenue bonds were issued or, in the case of a loan program, partly to extend the loan program.

(b)  The refunding revenue bonds shall be payable solely from and secured by the revenue of the loan program or undertaking, or the user taxes derived with respect to the undertaking, or a combination of both, from which were payable and by which were secured the outstanding revenue bonds to be refunded, and shall be a valid claim only as against the revenue or user taxes, or combination of both.  Refunding revenue bonds issued for the purpose of establishing and administering a loan program may also be secured by a pledge of all or a portion of undertakings, mortgages, and other obligations held by the department as security for a loan made under the program.  The interest rate or rates of the refunding revenue bonds shall not be limited by the interest rate or rates borne by any of the revenue bonds to be refunded thereby.

The refunding revenue bonds, in the discretion of the department and with the approval of the governor and the director of finance, may be exchanged at par for the revenue bonds which are being refunded or may be sold in the manner provided in this part for revenue bonds, as the department deems to be in the best interest of the State.

The refunding revenue bonds may be issued and delivered at any time prior to the date of maturity or redemption date of the revenue bonds to be refunded that the department deems to be in the best interest of the State.  The refunding revenue bonds, except as specifically provided in this section, shall be issued in accordance with the provisions of this part with respect to revenue bonds.  Pending the time the proceeds derived from the sale of refunding revenue bonds issued under this part are required for the purposes for which they were issued, the proceeds, upon authorization or approval of the governor, may be invested in obligations of, or obligations unconditionally guaranteed by the United States of America, or in savings accounts, time deposits, or certificates of deposit of any bank or trust company within or without the State, to the extent that such savings accounts, time deposits, or certificates of deposit are collaterally secured by a pledge of obligations of, or obligations unconditionally guaranteed by, the United States of America; or in obligations of any state of the United States of America or any agency, instrumentality, or local government thereof, the provision for payment of the principal and interest which shall have irrevocably been made by deposit of obligations of, or obligations unconditionally guaranteed by the United States of America.

To further secure refunding revenue bonds, or the revenue bonds being refunded, or both, the State may enter into a contract with any bank or trust company, within or without the State, with respect to the safekeeping and application of the proceeds of refunding revenue bonds, and the safekeeping and application of the earnings of investment.  All revenue bonds refunded and redeemed by the issue and sale or issue and exchange of refunding revenue bonds shall be canceled.

(c)  Nothing in this section shall require the department to elect to redeem or prepay revenue bonds being refunded, or to redeem or prepay revenue bonds being refunded which were issued in the form customarily known as term bonds in accordance with any sinking fund installment schedule specified in any proceedings authorizing the issuance thereof, or in the event the department elects to redeem or prepay any bonds, to redeem or prepay as of any particular date or dates.  The determination of the department with respect to the financial soundness and advantage of the issuance and delivery of refunding revenue bonds authorized, when approved by the governor and the director of finance shall be conclusive, but nothing in this section shall require the holders of any outstanding revenue bonds being refunded to accept payment thereof otherwise than as provided in the revenue bonds to be refunded. [L 1988, c 28, pt of §3]



§39-72 - Transfers to department.

§39-72  Transfers to department.  When there are moneys in the general, special, or revolving funds of the State, which in the judgment of the director of finance are in excess of the amounts necessary for the immediate state requirements, the director of finance may make temporary transfers of moneys to the department for purposes for which revenue bonds may be issued, if in the judgment of the director of finance the action will not impede or hamper the necessary financial operations of the State.  The total amount of temporary transfers for any undertaking or loan program shall not exceed the sum of the unissued revenue bonds authorized therefor by the legislature.  The general, special, or revolving funds shall be reimbursed from the proceeds upon the eventual issuance and sale of the revenue bonds.  The sale of the revenue bonds shall not be deferred beyond the date fixed by the director of finance for reimbursement.

The director of finance may make temporary transfers from the general, special, or revolving funds to any account which has been set up in the treasury for the payment of revenue bonds, or the interest thereon, or to any other account which has been set up in the treasury for the making of other payments as are provided or required in this part.  Any transfer may be made when the account is first opened and prior to any payment therefrom, or prior to the issuance of revenue bonds for the undertaking or loan program, or at any time when the account may be temporarily depleted.  No transfer shall be made unless, in the judgment of the director of finance, the account to which the moneys are transferred will be able to effect reimbursement on or before the date fixed by the director of finance for reimbursement.

No interest shall be charged upon any transfer made, and transfers shall be made only upon the request of the department. [L 1988, c 28, pt of §3]



§39-73 - Consent of governmental agencies.

§39-73  Consent of governmental agencies.  It shall not be necessary for any department proceeding pursuant to this part to obtain any certificate of convenience or necessity, franchise, license, permit, or other authorization from any bureau, board, commission, or other like instrumentality of the State or its political subdivisions in order to acquire, construct, purchase, reconstruct, improve, better, extend, maintain, and operate an undertaking. [L 1988, c 28, pt of §3]



§39-74 - General laws applicable.

§39-74  General laws applicable.  The provisions of part II, relating to lost, stolen, destroyed, or defaced bonds, and to lost, stolen, destroyed, or defaced coupons, to the extent that they are applicable, shall apply to revenue bonds issued pursuant to this part. [L 1988, c 28, pt of §3]



§39-75 - Construction.

§39-75  Construction.  The powers conferred by this part shall be in addition and supplemental to the powers conferred by any other law concerning any undertaking or loan program.  An undertaking may be acquired, purchased, constructed, reconstructed, improved, bettered, and extended, or a loan program established, maintained, or extended, and revenue bonds may be issued pursuant to this part for those purposes; notwithstanding that any other law may provide for the acquisition, purchase, construction, reconstruction, improvement, betterment, or extension of a like undertaking or the establishment, maintenance, or extension of a like loan program, without regard to the requirements, restrictions, limitations, or other provisions contained in any other law.  Except as expressly provided in any other law, insofar as the provisions of this part are inconsistent with the provisions of any other laws, the provisions of this part shall be controlling. [L 1988, c 28, pt of §3]



§39-76 - Validation of proceedings.

§39-76  Validation of proceedings.  All proceedings taken with respect to the contracting of revenue bonded indebtedness and the issuance, sale, execution, and delivery of revenue bonds by or on behalf of this State, are hereby validated, ratified, approved, and confirmed, notwithstanding any defects or irregularities in any proceedings or in the issuance, execution, sale, or delivery, and the revenue bonds so issued or to be issued are and shall be valid obligations of the State. [L 1988, c 28, pt of §3]



§39-91 to 99 - REPEALED.

PART IV.  [OLD] DETERMINATIONS OF EXCLUSIONS

FROM THE TOTAL INDEBTEDNESS OF THE

STATE AND CERTIFICATION THEREOF

§§39-91 to 99  REPEALED.  L 1979, c 57, §9.

PART IV.  STATE DEBT LIMIT STATEMENT AND

THE DETERMINATION OF TOTAL OUTSTANDING INDEBTEDNESS,

THE EXCLUSIONS THEREFROM, AND CERTIFICATION THEREOF

§39-91  Definitions.  As used in this part, the following words and terms shall have the following meanings:

"Fiscal year" means the twelve months' period beginning on July 1 of one calendar year and ending on June 30 of the next succeeding calendar year.

"Net general fund revenues" means for any fiscal year the amount of moneys paid into the general fund in the fiscal year, less the amounts paid therein in the fiscal year (1) received as grants from the federal government and (2) in reimbursement of the payment therefrom during such year of the principal of and interest on reimbursable general obligation bonds of the State that are excluded in determining the power of the State to issue general obligation bonds for the purposes of section 13 of Article VII of the Constitution.

As used in this part, the words and terms "bonds", "general obligation bonds", "net revenue", "net user tax receipts", "person", "reimbursable general obligation bonds", "revenue bonds", "special purpose revenue bonds", and "user tax" shall have the respective meanings and inclusions given to such words and terms in section 12 of Article VII of the Constitution. [L 1979, c 57, pt of §10]



§39-92 - State debt limit statement.

§39-92  State debt limit statement.  (a)  The director of finance shall annually as of July 1 of each fiscal year and following each issuance of general obligation bonds of the State ascertain and set forth in a table or other summary a statement evidencing the power of the State to issue general obligation bonds.  In preparing the statements required by this section, the director of finance may rely on the statement of total outstanding indebtedness of the State and the exclusions therefrom prepared pursuant to section 39-93 to the extent such statement is concurred to by the attorney general and the comptroller.  The statement shall include the following:

(1)  The total principal and interest payable in the current fiscal year and in each future fiscal year on all outstanding general obligation indebtedness of the State including outstanding general obligation bonds, reimbursable general obligation bonds, and any other outstanding general obligation bonds.  Principal and interest on bonds constituting instruments of indebtedness under which the State incurs a contingent liability as a guarantor need not be included, but only to the extent the principal amount of such bonds does not exceed seven per cent of the principal amount of outstanding general obligation bonds not otherwise excluded under section 13 of Article VII of the Constitution; provided that the State shall have established and is maintaining a reserve in an amount in reasonable proportion to the outstanding loans guaranteed by the State pursuant to law.

(2)  The total principal and interest payable in the current fiscal year and in each future fiscal year on all outstanding general obligation indebtedness of the State which may be excluded under section 13 of Article VII of the Constitution in determining the power of the State to issue general obligation bonds for the purposes of that section.  There shall be itemized and shown the amounts which may be excluded under each of clauses 1 through 9 of section 13; in the case of reimbursable general obligation bonds, the undertaking, improvement, system, or political subdivision for which such bonds are issued, and, except as to such bonds issued for a political subdivision, the revenues, user taxes, or both, from which the reimbursement to the general fund for the payment of the principal and interest of such bonds is to be made.

(3)  The total principal and interest payable in the current fiscal year and in each future fiscal year on all outstanding general obligation indebtedness which may not be excluded in determining the power of the State to issue general obligation bonds for the purposes of section 13 of Article VII of the Constitution.

(4)  The net general fund revenues for each of the three preceding fiscal years, the average of such net general fund revenues and, until June 30, 1982, the figure which is twenty per cent of such average; and thereafter, the figure which is eighteen and one-half per cent of such average.

The items required above to be set forth in the statement may be disclosed in such manner or arrangement as the director of finance may deem advisable, and need not be separately stated if the captions, headings, or groupings disclose the information required to be set forth.

(b)  The director of finance shall also prepare and attach to the statement such supporting schedules as may be required to set forth in detail the bonds included in the itemizations required by paragraphs (1) and (2) of subsection (a) of this section.  The supporting schedules shall also set forth a finding and determination of the net general fund revenues for each of the preceding three fiscal years by setting forth the following for each such preceding fiscal year:

(1)  The total of the moneys paid into the general fund in such fiscal year;

(2)  The total of the moneys paid into the general fund in such fiscal year received as grants from the federal government;

(3)  The total of the moneys paid into the general fund in such fiscal year from revenues, or user taxes, or combination thereof derived from a public undertaking, improvement, or system, to the extent such payments into the general fund were made in reimbursement of the payment during such fiscal year from the general fund of the principal and interest of reimbursable general obligation bonds issued for such undertaking, improvement, or system which are to be excluded in determining the power of the State to issue general obligation bonds;

(4)  The total of the moneys paid into the general fund in such fiscal year from the revenue of a political subdivision, to the extent such payments into the general fund were made in reimbursement of the payment during such fiscal year from the general fund of the principal and interest of reimbursable general obligation bonds issued for the political subdivision which are to be excluded in determining the power of the State to issue general obligation bonds;

(5)  The difference obtained by subtracting from the total required to be set forth in the statement by paragraph (1) of this subsection, the totals required to be set forth in the statement by paragraphs (2), (3), and (4) of this subsection, which difference shall constitute the net general fund revenues of the State for such preceding fiscal year.

(c)  If payments from the general fund were made in the immediately preceding fiscal year for interest or principal of reimbursable general obligation bonds issued for an undertaking, improvement, or system, the supporting schedules relating to such undertaking, improvement, or system shall also set forth in brief and summary form the following with respect to such undertaking, improvement, or system:

(1)  The revenues or user taxes, or both, as follows:

(A)  The amount of surplus revenues or surplus user taxes, or both, derived in prior fiscal years from or with respect to the undertaking, improvement, or system which are carried forward in the fiscal year, to the extent such surplus revenues or surplus user taxes, or both, are available in the fiscal year for the payment of costs for operation, maintenance, and repair of the undertaking, improvement, or system, the payment of interest and principal due on revenue bonds issued for the undertaking, improvement, or system, and payment into the general fund in reimbursement of the payment from the general fund of the principal and interest on reimbursable general obligation bonds issued for such undertaking, improvement, or system;

(B)  The amount of the revenues or user taxes, or both, derived in the fiscal year from or with respect to the undertaking, improvement, or system; and

(C)  The total of (A) and (B) of this paragraph;

(2)  The total of the costs of operation, maintenance, and repair of the undertaking, improvement, or system during the fiscal year;

(3)  The total of payments made during the fiscal year of interest and principal on revenue bonds issued for the undertaking, improvement, or system;

(4)  The total of the payments made during the fiscal year from the general fund for interest and principal on reimbursable general obligation bonds issued for such undertaking, improvement, or system;

(5)  The amount paid into the general fund during the fiscal year from the total net revenues or net user tax receipts, or both, set forth in the schedule pursuant to paragraph (1)(C) of this subsection of the undertaking, improvement, or system; and

(6)  The percentage obtained by dividing the figure required to be set forth in the schedule by paragraph (4) of this subsection into the figure required to be set forth by paragraph (5) of this subsection which percentage shall constitute the percentage of the reimbursable general obligation bonds issued for the undertaking, improvement, or system which may be excluded under clause 6 of section 13 of Article VII of the Constitution when determining the power of the State to issue general obligation bonds.

(d)  The director of finance shall also prepare and attach to the statement such supporting schedules as may be necessary to be set forth in such a manner or arrangement as the director of finance may deem advisable the following:

(1)  The principal amount of bonds constituting instruments of indebtedness under which the State incurs a contingent liability as a guarantor which may be excluded under clause 8 of section 13 of Article VII of the Constitution when determining the power of the State to issue general obligation bonds;

(2)  The total principal amount of all outstanding general obligation indebtedness of the State including general obligation bonds, reimbursable general obligation bonds, and any other outstanding general obligation bonds;

(3)  The total principal amount of outstanding general obligation indebtedness of the State which may be excluded under section 13 of Article VII of the Constitution.  There shall be itemized and shown the amounts which may be excluded under each of clauses 1 through 9 of section 13; in the case of reimbursable general obligation bonds, the undertaking, improvement, system, or political subdivision for which such bonds are issued.  The principal amount of reimbursable general obligation bonds issued for an undertaking, improvement, or system for the purposes of this paragraph shall be the product of the respective percentages obtained in subsection (c)(6) of this section and the total principal amount of outstanding reimbursable general obligation bonds issued for an undertaking, improvement, or system;

(4)  The difference obtained by subtracting from the total required to be set forth in the statement by paragraph (2) of this subsection, the total required to be set forth in the statement by paragraph (3) of this subsection, which difference shall constitute the principal amount of outstanding general obligation bonds not otherwise excluded under clause 8 of section 13 of Article VII of the Constitution;

(5)  The principal and interest and fraction thereof for the amount of bonds constituting instruments of indebtedness under which the State incurs a contingent liability as a guarantor obtained from paragraph (1) of this subsection which is in excess of seven per cent of the amount obtained in paragraph (4) of this subsection shall be included in the schedule set forth in subsection (a)(1) of this section.

(e)  Upon the preparation by the director of finance of any statement and supporting schedules required by this section, the director shall certify such statement and supporting schedules to the governor and the presiding officers of the legislature.  The statement and schedules so certified shall be conclusive as to all items therein.  The director of finance shall reproduce and deliver to the legislature a sufficient number of copies of such certified statements, so that a copy of each such statement may be distributed to each member of the legislature at the next regular session thereof.  Only the statement itself shall be required to be reproduced, and the copies need not include any of the supporting schedules required by this section.

(f)  Prior to the issuance of any general obligation bonds the director of finance shall prepare a finding to be set forth in such a manner as the director may deem advisable that such issuance shall not cause the debt limit of the State to be exceeded. [L 1979, c 57, pt of §10]



§39-93 - Statement of total outstanding indebtedness of the State and the exclusions permitted therefrom.

§39-93  Statement of total outstanding indebtedness of the State and the exclusions permitted therefrom.  (a)  The director of finance shall annually ascertain and set forth in a table or other summary a statement of the total outstanding indebtedness of the State and the exclusions therefrom, as of July 1 of each fiscal year.  The statement shall include the following:

(1)  The total principal amount of outstanding indebtedness of the State, separately stating the outstanding principal amount of general obligation bonds less reimbursable general obligation bonds excludable under section 13 of Article VII of the Constitution, reimbursable general obligation bonds, revenue bonds, special purpose revenue bonds, and any other outstanding bonds; and, in the case of revenue bonds, the undertaking, improvement, system, or loan program for which such bonds are issued; and, in the case of reimbursable general obligation bonds, the undertaking, improvement, system, or political subdivision for which such bonds are issued, and, except as to such bonds issued for a political subdivision, the revenues, user taxes, or both, from which the reimbursement to the general fund for the payment of the principal and interest of such bonds is to be made; and, in the case of special purpose revenue bonds, the purpose for which such bonds were issued and the person with whom the State, or a department thereof, has contracted and who is obligated to make payments to the State;

(2)  The principal amount of outstanding bonds which may be excluded under section 13 of Article VII of the Constitution when determining the total indebtedness of the State, separately stating reimbursable general obligation bonds, revenue bonds, special purpose revenue bonds, and any other outstanding bonds which may be excluded; and, in the case of revenue bonds, the undertaking, improvement, system, or loan program for which such bonds are issued; and, in the case of reimbursable general obligation bonds, the undertaking, improvement, system, or political subdivision for which such bonds are issued, and, except as to such bonds issued for a political subdivision, the revenues, user taxes, or both, from which the reimbursement to the general fund for the payment of the principal and interest of such bonds is to be made; and, in the case of special purpose revenue bonds, the purpose for which such bonds were issued and the person with whom the State, or a department thereof, has contracted and who is obligated to make payments to the State;

(3)  The principal amount of outstanding general obligation bonds of the State less reimbursable general obligation bonds of the State excludable under section 13 of Article VII of the Constitution that have matured, or that mature in the then current fiscal year, or that have been irrevocably called for redemption and the redemption date has occurred or will occur in the then fiscal year, or for the full payment of which moneys or securities have been irrevocably set aside.

The items required above to be set forth in the statement may be disclosed in such manner or arrangement as the director of finance may deem advisable, and need not be separately stated if the captions, headings, or groupings disclose the information required to be set forth.

(b)  If payments from the general fund were made in the preceding fiscal year for interest or principal of reimbursable general obligation bonds issued for an undertaking, improvement, or system, the supporting schedules shall also set forth in brief and summary form the following with respect to each such undertaking, improvement, or system:

(1)  The total of the revenues or user taxes, or both, as follows:

(A)  The amount of surplus revenues or surplus user taxes, or both, derived in prior fiscal years from or with respect to the undertaking, improvement, or system which are carried forward in the fiscal year, to the extent such surplus revenues or surplus user taxes, or both, are available in the fiscal year for the payment of costs for operation, maintenance, and repair of the undertaking, improvement, or system, the payment of interest and principal on revenue bonds issued for the undertaking, improvement, or system and payment into the general fund in reimbursement of the payment from the general fund of the principal and interest on reimbursable general obligation bonds issued for such undertaking, improvement, or system;

(B)  The amount of the revenues or user taxes, or both, derived in the fiscal year from or with respect to the undertaking, improvement, or system; and

(C)  The total of (A) and (B) of this paragraph;

(2)  The total of the costs of operation, maintenance, and repair of the undertaking, improvement, or system during the fiscal year;

(3)  The total of payments made during the fiscal year of interest and principal on revenue bonds issued for the undertaking, improvement, or system;

(4)  The total of the payments made during the fiscal year from the general fund for interest and principal on reimbursable general obligation bonds issued for such undertaking, improvement, or system;

(5)  The amount paid into the general fund during the fiscal year from the total net revenues or net user tax receipts, or both, set forth in the schedule pursuant to paragraph (1)(C) of this subsection of the undertaking, improvement, or system; and

(6)  The percentage obtained by dividing the figure required to be set forth in the schedule by paragraph (4) of this subsection into the figure required to be set forth by paragraph (5) of this subsection which percentage shall constitute the percentage of the principal amount of reimbursable general obligation bonds which may be excluded under clause 6 of section 13 of Article VII of the Constitution when determining the total principal indebtedness of the State.

(c)  Supporting schedules setting forth in brief and summary form the following with respect to the allowable exclusion for bonds constituting instruments of indebtedness under which the State incurs a contingent liability as a guarantor; provided that the State shall have established and is maintaining a reserve in an amount in reasonable proportion to the outstanding loans guaranteed pursuant to law:

(1)  The principal amount of outstanding general obligation bonds less reimbursable general obligation bonds excludable under section 13 of Article VII of the Constitution as set forth in subsection (a)(1) of this section;

(2)  The amount for the purposes of this section which is seven per cent of the amount obtained in paragraph (1) of this subsection or the total of the outstanding principal amount of loans guaranteed by the State, whichever is less, shall be the exclusion for bonds constituting instruments of indebtedness under which the State incurs a contingent liability as a guarantor; provided that the State shall have established and is maintaining a reserve in an amount in reasonable proportion to the outstanding loans guaranteed by the State pursuant to law.

(d)  Upon the preparation by the director of finance of any statement and supporting schedules required by this section, the director shall submit such statement and supporting schedules to the attorney general for concurrence as to all legal findings upon which such statement and supporting schedules are based, and to the comptroller for concurrence as to all matters therein.  The attorney general and the comptroller shall notify the director of finance in writing of their concurrence in such statement and supporting schedules.  If the attorney general or the comptroller shall disagree with any items included in the statement and supporting schedules, the attorney general or the comptroller, as the case may be, shall notify the director of finance in writing of concurrence as to all other items and as to items of disagreement and the reasons therefor.  The director of finance shall thereupon certify the statement and supporting schedules to the governor and the presiding officers of the legislature, setting forth in such certification any items therein disagreed to by the attorney general or the comptroller.  The statement and schedules so certified shall be conclusive as to all items therein concurred to by the attorney general and the comptroller.

The director of finance shall reproduce and deliver to the legislature by December 1 of each year a sufficient number of copies of the certified statement prepared as of July 1 of the then current fiscal year, so that a copy of the statement may be distributed to each member of the legislature at the next regular session thereof.  Only the statement itself shall be required to be reproduced, and the copies need not include any of the supporting schedules required by this section.

(e)  In the event the certification by the director of finance of any statement and supporting schedules filed with the governor and the presiding officers of the legislature shall set forth therein that the attorney general or the comptroller has disagreed as to any item therein, the governor, at the governor's election, or the legislature at its election, may direct the attorney general to file a declaratory judgment action in the name of the State against the director of finance.  Such action may be filed in any circuit court of the State, which courts are hereby vested with jurisdiction over such actions.  If the items disagreed to concern only questions of law and all facts involved are stipulated to by the attorney general, comptroller, and director of finance, the attorney general at the attorney general's discretion may file such action in the supreme court, which court is hereby vested with original jurisdiction over such action.  Upon any findings and determinations having been made by the court, the director of finance shall revise the latest statement and supporting schedules issued to reflect such findings and determinations and shall certify the revised statement and supporting schedules to the governor and the presiding officers of the legislature.

In the event the certification by the director of finance shall set forth therein that the attorney general or the comptroller has disagreed to any item therein, until such time as the disagreement is resolved by a declaratory judgment action (1) if the subject matter of the disagreement is concerned with whether certain revenues constitute general fund revenues, or whether such revenues must be deducted in determining net general fund revenues for the purposes of this part, such revenues shall not be considered to be general fund revenues, or shall be deducted in determining net general fund revenues, as the case may be; and (2) if the subject matter of the disagreement is concerned with whether bonds may be excluded under section 13 of Article VII of the Constitution in determining the total outstanding indebtedness of the State, the bonds shall be included in making such determination. [L 1979, c 57, pt of §10]



§39-94 - Arrangement of statements and schedules and forms; incorporation.

§39-94  Arrangement of statements and schedules and forms; incorporation.  In preparing the statements and supporting schedules required by this part, the director of finance may arrange, group, and set forth such information and figures in such manner as the director deems necessary or advisable.  Such information and figures need not be set out or arranged in the same order as is set forth in this part, so long as the information and figures required by this part are set forth.

All findings certified to in accordance with this part shall be deemed to be incorporated into subsequent statements and supporting schedules to the extent relevant thereto.  Such findings need not be made again in any subsequent statement or supporting schedule, nor need the legal and financial basis for such findings be set forth again.

The state highway system established in part III of chapter 264 shall be deemed to be a public system that produces revenues and user tax receipts.  All liquid fuel taxes as defined in section 243-1, other than taxes on aviation fuel as defined in that section, and all vehicle weight taxes as defined in section 249-33 which are paid into the state highway fund created by section 248-8 and which are not required by sections 243-6 and 248-9 to be paid to the counties shall be deemed to be user taxes derived in the utilization of the functions and services furnished by the state highway system.

Amounts received from the federal government for the payment or reimbursement of costs of operation, maintenance, and repair of a public undertaking, improvement, or system or for the payment of the principal and interest of bonds issued for such public undertaking, improvement, or system, and for the payment or reimbursement of costs of administering, operating, and maintaining a loan program or for the payment of subsidies for a loan program, may be considered and treated as revenues of such undertaking, improvement, system, or loan program.  If such amounts are deposited in the general fund immediately upon their receipt by the State, such amounts shall be deducted from the general fund revenues when determining the net general fund revenues for the purposes of this part, to the extent such amounts are utilized to justify or support a determination that bonds of the State may be excluded when determining the total outstanding indebtedness of the State for the purposes of section 13 of Article VII of the Constitution.

The director of finance may compose and adopt and have printed or otherwise reproduced any forms the director deems will facilitate the preparation and understanding of statements and supporting schedules required by this part.

All departments, boards, authorities, and officers of the State shall cooperate with the director of finance to the extent required to enable the director to prepare the statements and supporting schedules required by this part. [L 1979, c 57, pt of §10]



§39-125 to 131 - REPEALED.

PART V.  [OLD] ANTIPOLLUTION REVENUE BONDS

§§39-125 to 131  REPEALED.  L 1979, c 57, §13.

[PART V.  NEW] STATEMENT ON SPECIAL PURPOSE REVENUE BONDS

§39-101  Renumbered §39A-1.



§39-111 - Legislative determination.

[PART VI.]  LEGISLATIVE DETERMINATION AND LEGISLATIVE

CERTIFICATION AS TO BONDS ISSUED FOR ASSESSABLE

IMPROVEMENTS

§39-111  Legislative determination.  The provisions of this section shall be applicable to all computations and determinations required in the declaration of findings required of the legislature for the purposes of section 13 of Article VII of the Constitution.

In determining whether an authorization of bonds when issued would cause to be exceeded the limitations on the total outstanding indebtedness of the State set forth in section 13 of Article VII of the Constitution, or whether such bonds may be excluded from such total outstanding indebtedness under clause 3, 4, 5, 8, or 9 of that section, the "time of issuance" thereof shall be deemed to be the same fiscal year in which the bonds are dated even though the date of delivery of the bonds may occur or be in the next succeeding fiscal year by reason of the definition of "fiscal year" set forth in section 39-91. [L 1979, c 57, pt of §12]



§39-112 - Legislative certification as to bonds issued for assessable improvements.

§39-112  Legislative certification as to bonds issued for assessable improvements.  The legislature finds, determines, and certifies that (1) there are no bonds of the State issued, the only security for which is the properties benefited or improved or the assessments thereon; and (2) there are no general obligation bonds of the State issued for improvements, the costs of which are to be assessed in whole or in part against properties benefited or improved by such improvements. [L 1979, c 57, pt of §12]



§39-125 to 131 - REPEALED.

PART V.  [OLD] ANTIPOLLUTION REVENUE BONDS

§§39-125 to 131  REPEALED.  L 1979, c 57, §13.

[PART V.] STATEMENT ON SPECIAL PURPOSE REVENUE BONDS

§39-101  Renumbered as §39A-1.



§39-151 - REPEALED.

PART VII.  [OLD] GENERAL PROVISIONS

§39-151  REPEALED.  L 1988, c 28, §2.

[PART VII.  GENERAL PROVISIONS]

[§39-151]  Compound interest bond reserve fund.  (a)  There is hereby established the Hawaii compound interest bond reserve fund, as a trust fund in the state treasury for the benefit of the State, to be held and administered by the department of budget and finance.  The director, from time to time, may transfer a portion of general excise tax revenues collected pursuant to section 237-31 to the credit of the compound interest bond reserve fund, up to but not in excess of $5,000,000 during any fiscal year.  Not fewer than thirty days before the convening of each regular session of the legislature, the director shall submit to the legislature a report of all funds transferred to the credit of the compound interest bond reserve fund.

(b)  The moneys in the compound interest bond reserve fund shall be held exclusively for the payment of principal of and interest on compound interest bonds.  The moneys shall be invested in such amounts and in a manner as will assure the availability to the State of moneys in an amount, together with other moneys available therefor, sufficient to make payments of principal of and interest on compound interest bonds as the same become due.  The director of finance may invest and reinvest moneys deposited in the compound interest bond reserve fund only in a manner that will not cause the interest on any series of compound interest bonds to be includable in gross income for federal income tax purposes for any reason, including, without limitation, by causing any compound interest bond to be subjected to treatment as an "arbitrage bond", as defined in section 148(a) of the Internal Revenue Code of 1986, as amended, and applicable regulations. [L 1990, c 163, §2]



§39-161 - Definitions.

[PART VIII.]  SECURITY INTERESTS

[§39-161]  Definitions.  Whenever used in this part, unless a different meaning clearly appears from the context:

"Authorizing statute" means any statute which authorizes the issuance of bonds.

"Bonds" means any bonds, notes, and other instruments of indebtedness, or lease, lease purchase, or certificates of participation, or other evidence of indebtedness for which a security interest is granted or a pledge made upon revenue or other property to provide for payment or security.

"Governmental unit" means the State of Hawaii, and any state department, board, commission, officer, authority, agency, public corporation, or instrumentality, or the judiciary.

"Measure" means any act, certificate, resolution, statute, or other enactment authorizing the issuance of bonds or authorizing an indenture with respect to bonds pursuant to an authorizing statute. [L 2000, c 28, pt of §1]



§39-162 - Perfection of a security interest.

[§39-162]  Perfection of a security interest.  Any security interest created by a governmental unit pursuant to any authorizing statute is perfected by the adoption of the measure or measures from the date on which the measure takes effect without the need for any physical delivery, filing, or recording in any office. [L 2000, c 28, pt of §1]



§39-163 - Priority of a security interest.

[§39-163]  Priority of a security interest.  The priority of any security interest created by a governmental unit shall be governed by the contractual terms set forth in the measure or measures, including the terms of any indenture or any other agreement approved by the measure or measures, adopted by the governmental unit.  No security interest having priority over an existing security interest may be created in violation of the terms of an existing measure governing outstanding bonds. [L 2000, c 28, pt of §1]



§39-164 - Enforcement of a security interest.

[§39-164]  Enforcement of a security interest.  The terms of any applicable authorizing statute shall govern the enforcement of any security interest to the extent that the authorizing statute contains express provisions relating to enforcement or authorizes a governmental unit to contract with respect to enforcement. [L 2000, c 28, pt of §1]






CHAPTER 39A - SPECIAL PURPOSE REVENUE BONDS

§39A 1 - Statement on special purpose revenue bonds.

PART I.  GENERAL PROVISIONS

§39A‑1  Statement on special purpose revenue bonds.  The governor shall transmit to the legislature on or before November 30 of each year a report on special purpose revenue bonds, defined in section 12 of Article VII of the Constitution, as of July 1 of the then current fiscal year.  The report shall state the purpose for which such bonds were authorized, the person or persons with whom the State, or a department thereof, has contracted and who is obligated to make payments to the State, the amount of special purpose revenue bonds authorized and issued, and other such information as may be deemed necessary. [L 1979, c 57, §11]

Revision Note

Section was renumbered from §39-101 pursuant to §23G-15.



§39A-2 - Public work project; issuance of special purpose revenue bonds; report to department of labor and industrial relations required.

[§39A-2]  Public work project; issuance of special purpose revenue bonds; report to department of labor and industrial relations required.  Any issuance of special purpose revenue bonds pursuant to this chapter for a public work project that is subject to chapter 104, but not directly caused by a governmental contracting agency, shall be promptly reported by the director of finance to the department of labor and industrial relations so that the department of labor and industrial relations may expeditiously carry out its duties under chapter 104.  The report shall be in a form and contain such information as the director of labor and industrial relations may prescribe. [L 2007, c 61, §1]



§39A-31 - Definitions.

PART II.  ASSISTING NOT-FOR-PROFIT CORPORATIONS THAT PROVIDE

HEALTH CARE FACILITIES TO THE GENERAL PUBLIC

§39A-31  Definitions.  Whenever used in this part, unless a different meaning clearly appears from the context:

"Department" means the department of budget and finance.

"Health care facility", "facility", or "project" means any facility for each single project or multiproject program of a project party and includes any structure or building suitable for use as a hospital, clinic, nursing home, home for the aged or infirm, or other health care facility; laboratory; laundry; nurses' or [interns'] residences; administration building; research facility; maintenance, storage, or utility facility; auditorium; dining hall; food service and preparation facility; mental or physical health care facility; dental care facility; nursing school; medical or dental school or teaching facility; mental or physical health facilities related to any such structure or facility; equipment; software; or any other structure, facility, equipment, or software required or useful for the operation of a health care facility, including, but not limited to, offices, parking lots and garages, and other supporting service structures and all necessary, useful, and related equipment, furnishings, and appurtenances and including the acquisition, preparation, and development of all real and personal property necessary or convenient as a site or sites for any such structure or facility, and including the refinancing of outstanding obligations of a project party relating to any of the foregoing.  "Health care facility", "facility", or "project" does not include any property used or to be used primarily for sectarian instruction or study or as a place for devotional activities or religious worship or any property used or to be used primarily in connection with any part of a program of a school or department of divinity of any religious denomination.

"Project agreement" means any agreement entered into under this part by the department with a project party providing for the issuance of special purpose revenue bonds to finance facilities of a project party or for a project party or to loan the proceeds of the bonds to assist not-for-profit corporations that provide health care facilities to the general public, including without limitation any loan agreement, lease, sublease, conditional sale agreement, or other similar financing contract or agreement, or any combination thereof, entered into by the department with a project party and, where necessary or appropriate, with a lender, lessor, or other third party.

"Project party" means a not-for-profit corporation that provides health care facilities to the general public.

"Refinancing of outstanding obligations" or "refinancing" means the liquidation, retirement, or provision for retirement with the proceeds of bonds issued by the State, of any indebtedness of a project party incurred to finance or aid in financing a lawful purpose of such project party not financed pursuant to this part which constitutes a health care facility or consolidation of such indebtedness with indebtedness of the State incurred for a health care facility related to the purpose for which the indebtedness of the project party was initially incurred.

"Special purpose revenue bonds" or "bonds" means bonds, notes, or other evidences of indebtedness of the State issued pursuant to this part. [L 1980, c 255, pt of §2; am L 2005, c 77, §1]

Revision Note

Numeric designations deleted.



§39A 32 - Department powers as to health care facilities.

§39A‑32  Department powers as to health care facilities.  In addition to powers that it may now have, the department shall have all powers necessary or convenient to accomplish the purposes of this part.  The powers of the department include but are not limited to the following:

(1)  Notwithstanding and without compliance with section 103‑7 and chapter 103D, but with the approval of the governor, to:

(A)  Enter into and carry out a project agreement, or an amendment or supplement to an existing project agreement, with a project party; and

(B)  Enter into and carry out any agreement, whereby the obligation of a project party under a project agreement will be unconditionally guaranteed by a person other than a project party;

(2)  To issue special purpose revenue bonds pursuant to and in accordance with this part;

(3)  To lend the proceeds of the special purpose revenue bonds issued for a project to the project party for use and application by the project party for the acquisition, purchase, construction, reconstruction, improvement, betterment, extension, or refinancing of outstanding obligations related to a project;

(4)  As security for the payment of the principal, premium, if any, and interest of the special purpose revenue bonds issued for this project, to:

(A)  Pledge, assign, hypothecate, or otherwise encumber all or any part of the revenues and receipts derived or to be derived by the department under the project agreement for the project for which the special purpose revenue bonds are issued;

(B)  Pledge and assign the interest and rights of the department under the project agreement or other agreement with respect to the project or the special purpose revenue bonds;

(C)  Pledge and assign any bond, debenture, note, or other evidence of indebtedness received by the department with respect to the project; or

(D)  Any combination of the foregoing;

(5)  To extend or renew any project agreement or any other agreement related thereto; provided that any renewal or extension shall be subject to the approval of the governor unless made in accordance with provisions for the extension or renewal contained in a project agreement or related agreement theretofore approved by the governor; and

(6)  To do any and all things necessary or convenient to carry out its purposes and exercise the powers given and granted in this part.

When the department finances or refinances a project by the issuance of special purpose revenue bonds as contemplated by this part, the State shall not exercise the power of eminent domain to acquire a project or any part thereof for lease or transfer to a project party, nor shall the State operate a project on behalf of a project party. [L 1980, c 255, pt of §2; am L Sp 1993, c 8, §55; am L 2004, c 216, §8; am L 2006, c 292, §2]



§39A 33 - Compliance with state and local law.

§39A‑33  Compliance with state and local law.  The issuance of special purpose revenue bonds with respect to any project under this part shall not relieve any project party or other user of such project from the laws, ordinances, and rules and regulations of the State or any political subdivision thereof, or any departments or boards thereof with respect to the construction, operation, and maintenance of projects, compliance with health care planning laws or regulations, or zoning laws or regulations, obtaining of building permits, compliance with building and health codes and other laws, ordinances, or rules and regulations of similar nature pertaining to the project, and such laws shall be applicable to such party or such other user to the same extent it would be if the costs of the project were directly financed by the project party. [L 1980, c 255, pt of §2]



§39A-34 - Conditions precedent to negotiating and entering into a project agreement.

§39A-34  Conditions precedent to negotiating and entering into a project agreement.  (a)  The department, prior to entering into negotiations with any project party, shall require that the project party shall agree to pay all fees, costs, and expenses (direct or indirect) assessed by the department in implementing and administering this part, as determined by the department, even though a project agreement may not be entered into and may further require the deposit of moneys with the department to pay for fees, costs, and expenses.  Any amount of the deposit in excess of the amount required to pay the State shall be returned by the department to the party that made the deposit.  The State shall not be required to pay to the project party any interest or earnings on the deposit.

(b)  The department shall not enter into any project agreement with respect to any project unless the department shall determine that:

(1)  The project party is a responsible party, whether by reason of economic assets or experience in the type of enterprise to be undertaken through the project, or otherwise; or

(2)  The obligations of the project party under the project agreement will be unconditionally guaranteed by a person who is a responsible party, whether by reason of economic assets or experience in the type of enterprise to be undertaken through the project, or otherwise. [L 1980, c 255, pt of §2; am L 2007, c 44, §1]



§39A-35 - Project agreement.

§39A-35  Project agreement.  No special purpose revenue bonds shall be issued unless at the time of issuance the department shall have entered into a project agreement with respect to the project for the financing or refinancing of which the revenue bonds are to be issued.  Any project agreement entered into by the department shall contain provisions unconditionally obligating the project party:

(1)  To pay to the department during the period or term of the project agreement, exclusive of any renewal or extension thereof and whether or not the project is used or occupied by the project party, the sum or sums, at the time or times, and in the amounts that shall be sufficient:

(A)  To pay the principal and interest on all special purpose revenue bonds issued with respect to the project as the bonds become due, including any premium payable upon any required redemption of the bonds;

(B)  To establish or maintain a reserve, if any, as may be required by the instrument authorizing or securing the special purpose revenue bonds;

(C)  To pay all fees and expenses (including the fees and expenses of the paying agents and trustees) assessed in connection with the special purpose revenue bonds; and

(D)  To pay the fees, costs, and expenses (direct or indirect) assessed by the department in administering the bonds or in carrying out the project agreement; and

(2)  To operate, maintain, and repair the project as long as it is used in the provision of health care to the general public, and to pay all costs of the operation, maintenance, and repair.

Moneys received by the department pursuant to paragraph (1)(D) shall not be, nor be deemed to be, revenues of the project and shall be paid into the general fund of the State. [L 1980, c 255, pt of §2; am L 2007, c 44, §2]



§39A 36 - Issuance of special purpose revenue bonds to finance projects.

§39A‑36  Issuance of special purpose revenue bonds to finance projects.  In addition to the other powers which it may otherwise have, the department may issue special purpose revenue bonds to finance or refinance, the costs of facilities of, or for, or to loan the proceeds of such bonds to assist project parties.  All revenue bonds issued under this part are special purpose revenue bonds and the provisions of part III of chapter 39 shall not apply thereto.  All special purpose revenue bonds shall be issued in the name of the department and not in the name of the State.

The department in determining the cost of any project, may also include the following:  financing charges, fees, and expenses of any trustee and paying agents for special purpose revenue bonds issued to pay the cost of such project; interest on such bonds and the expenses of the State in connection with such bonds and the project to be financed or refinanced from the proceeds of such bonds accruing or incurred prior to and during the period of construction and for not exceeding twelve months thereafter; amounts necessary to establish or increase reserves for the special purpose revenue bonds; the cost of plans, specifications, studies, surveys, and estimates of costs and of revenues; other expenses incidental to determining the feasibility or practicability of the project; administration expenses; interest cost incurred by the project party with respect to the project prior to the issuance of the special purpose revenue bonds; fees and expenses incurred in connection with the refinancing of outstanding obligations; and such other costs, commissions, and expenses incidental to the construction, acquisition, reconstruction, renovation, rehabilitation, improvement, betterment, operation, or extension of the project, the financing or refinancing thereof, placing of same in operation, and the issuance of the special purpose revenue bonds, whether incurred prior to or after the issuance of such bonds.

The legislature finds and determines that the exercise of the powers vested in the department by this part constitutes assistance to not-for-profit corporations serving the general public and that the issuance of special purpose revenue bonds to finance or to refinance facilities of, or for, or to loan the proceeds of such bonds to assist, project parties, is in the public interest. [L 1980, c 255, pt of §2]



§39A-37 - Authorization of special purpose revenue bonds.

§39A-37  Authorization of special purpose revenue bonds.  (a)  Special purpose revenue bonds for each single project or multiproject program for health care facilities provided to the general public by not-for-profit corporations shall be authorized by a separate act of the legislature, by an affirmative vote of two-thirds of the members to which each house is entitled; provided that the legislature shall find that the issuance of such bonds is in the public interest; provided further that no authorization shall be made for a period exceeding five years of its enactment.  Any such special purpose revenue bond authorization, or any portion of such special purpose revenue bond authorization, which has not been issued at the close of the fiscal year for the period for which the authorization is made, shall lapse.  Special purpose revenue bonds issued pursuant to this part may be in one or more series for each project.  The special purpose revenue bonds of each issue shall be dated, shall bear interest at such rate or rates, shall mature at such time or times not exceeding forty years from their date or dates, shall have such rank or priority and may be made redeemable before maturity at the option of the department, at such price or prices and under such terms and conditions, all as may be determined by the department.  The department shall determine the form of the special purpose revenue bonds, including any interest coupons to be attached thereto, and the manner of execution of the special purpose revenue bonds, and shall fix the denomination or denominations of the special purpose revenue bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the State.  The special purpose revenue bonds may be issued in coupon or in registered form, or both, as the department may determine, and provisions may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest.  The department may sell special purpose revenue bonds in such manner, either at public or private sale, and for such price as it may determine.

(b)  Prior to the preparation of definitive special purpose revenue bonds, the department may issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery.

(c)  Should any bond issued under this part or any coupon appertaining thereto become mutilated or be lost, stolen, or destroyed, the department may cause a new bond or coupon of like date, number, and tenor to be executed and delivered in exchange and substitution for, and upon the cancellation of such mutilated bond or coupon, or in lieu of and in substitution for such lost, stolen, or destroyed bond or coupon.  Such new bond or coupon shall not be executed or delivered until the holder of the mutilated, lost, stolen, or destroyed bond or coupon has (1) paid the reasonable expense and charges in connection therewith, (2) in the case of a lost, stolen, or destroyed bond or coupon, has filed with the department or its fiduciary evidence satisfactory to such department or its fiduciary that such bond or coupon was lost, stolen, or destroyed and that the holder was the owner thereof, and (3) has furnished indemnity satisfactory to the department.

(d)  The department in its discretion may provide that CUSIP identification numbers shall be printed on such bonds.  In the event such numbers are imprinted on any such bonds (1) no such number shall constitute a part of the contract evidenced by the particular bond upon which it is imprinted, and (2) no liability shall attach to the department or any officer or agent thereof, including any fiscal agent, paying agent, or registrar for such bonds, by reason of such numbers or any use made thereof, including any use thereof made by the department, any such officer, or any such agent, or by reason of any inaccuracy, error, or omission with respect thereto or in such use.  The department in its discretion may require that all costs of obtaining and imprinting such numbers shall be paid by the purchaser of such bonds.  For the purposes of this subsection, the term "CUSIP identification numbers" means the numbering system adopted by the Committee for Uniform Security Identification Procedures formed by the Securities Industry Association. [L 1980, c 255, pt of §2; am L 2001, c 148, §2]



§39A 38 - Special purpose revenue bond anticipation notes.

§39A‑38  Special purpose revenue bond anticipation notes.  Whenever the department shall have authorized the issuance of special purpose revenue bonds under this part, special purpose revenue bond anticipation notes of the department may be issued in anticipation of the issuance of such bonds and of the receipt of the proceeds of sale thereof, for the purposes for which such bonds have been authorized.  All special purpose revenue bond anticipation notes shall be authorized by the department, and the maximum principal amount of such notes shall not exceed the authorized principal amount of such bonds.  The notes shall be payable solely from and secured solely by the proceeds of sale of the special purpose revenue bonds in anticipation of which the notes are issued and the revenues from which would be payable and by which would be secured such bonds; provided that to the extent that the principal of the notes shall be paid from moneys other than the proceeds of sale of such bonds, the maximum amount of bonds in anticipation of which the notes are issued that has been authorized shall be reduced by the amount of notes paid in such manner.  The authorization, issuance, and the details of such notes shall be governed by the provisions of this part with respect to special purpose revenue bonds insofar as the same may be applicable; provided that each note, together with all renewals and extensions thereof, or refundings thereof by other notes issued under this section, shall mature within five years from the date of the original note. [L 1980, c 255, pt of §2]



§39A 39 - Powers with respect to and security for special purpose revenue bonds.

§39A‑39  Powers with respect to and security for special purpose revenue bonds.  In order to secure the payment of any of the special purpose revenue bonds issued pursuant to this part, and interest thereon, or in connection with such bonds, the department shall have the power as to such bonds:

(1)  To pledge all or any part of the revenues derived by the department from the project agreement to the punctual payment of special purpose revenue bonds issued with respect to the project financed or refinanced from proceeds thereof, and interest thereon, and to covenant against thereafter pledging any such revenues or receipts to any other bonds or any other obligations of the department for any other purpose, except as otherwise stated in the law providing for the issuance of additional special purpose revenue bonds to be equally and ratably secured by a lien upon such revenues.

(2)  To pledge and assign the interest of the department under the project agreement and other agreements related thereto and the rights, duties, and obligations of the department thereunder, including the right to receive revenues thereunder.

(3)  To covenant as to the use and disposition of the proceeds from the sale of such bonds.

(4)  To covenant to set aside or pay over reserves and sinking funds for such bonds and as to the disposition thereof.

(5)  To covenant and prescribe as to what happenings or occurrences shall constitute "events of default" and the terms and conditions upon which any or all of such bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived.

(6)  To covenant as to the rights, liabilities, powers, and duties arising upon the breach by it of any covenant, conditions, or obligation.

(7)  To designate a national or state bank or trust company within or without the State, incorporated in the United States, to serve as trustee for the holders of the special purpose revenue bonds and to enter into a trust indenture or trust agreement or indenture of mortgage with such trustee.  The trustee may be authorized by the department to receive and receipt for, hold, and administer the proceeds of the special purpose revenue bonds issued for the project and to apply the same to the purposes for which such bonds are issued, or to receive and receipt for, hold, and administer the revenues derived by the department under the project agreement and to apply such revenues to the payment of the principal and interest on such bonds, or both, and any excess revenues to the payment of expenses incurred by the State in administering such bonds or in carrying out the project agreement.  In the event that such trustee shall be appointed, any trust indenture or trust agreement or indenture of mortgage entered into by the department with the trustee may contain whatever covenants and provisions as may be necessary or convenient or desirable in order to secure such bonds.  The department may pledge and assign to the trustee the interest of the department under the project agreement and other agreements related thereto and the rights, duties, and obligations of the department thereunder, including the right to receive revenues thereunder.  The department may appoint the trustee to serve as fiscal agent for the payment of the principal and interest, and for the purchase, registration, transfer, exchange, and redemption of the special purpose revenue bonds, and may authorize and empower the trustee to perform such functions with respect to such payment, purchase, registration, transfer, exchange, and redemption, as the department may deem necessary, advisable, or expedient, including without limitation the holding of the special purpose revenue bonds and coupons which have been paid and the supervision of the destruction thereof in accordance with law.

(8)  To execute all instruments necessary or convenient in the exercise of the powers herein granted or in the performance of its covenants and duties.

(9)  To make such covenants and do any and all acts and things as may be necessary or convenient or desirable in order to secure such bonds, notwithstanding that such covenants, acts, or things may not be enumerated herein; it being the purpose hereof to give the department power to do all things in the issuance of such bonds and for their security that may be consistent with the Constitution of the State of Hawaii. [L 1980, c 255, pt of §2]



§39A 40 - Security for special purpose revenue bonds.

§39A‑40  Security for special purpose revenue bonds.  Special purpose revenue bonds shall be payable solely from the revenues derived by the department from payments made to the department under the project agreement or other supplemental agreements entered into with respect to the project, and shall be secured solely by such revenues and by the pledges and assignments authorized by this part.  All special purpose revenue bonds of the same issue, subject to the prior and superior rights of outstanding bonds, claims, obligations, or mechanic's and materialman's liens, shall have a prior and paramount lien on the revenues derived from the project agreement with respect to the project, for which the bonds have been issued, over and ahead of all special purpose revenue bonds of any issue payable from the revenues which may be subsequently issued and over and ahead of any claims or obligations of any nature against the revenues subsequently arising or subsequently incurred; provided that the right and privilege may be reserved by the department in the trust indenture securing an issue of special purpose revenue bonds to subsequently issue additional special purpose revenue bonds, subject to legislative authorization of the issue as provided in section 39A‑37, or to permit the project party or another party on its behalf to incur debt, from time to time, payable from the revenues derived from such project agreement on a parity with the first issue of the special purpose revenue bonds and any subsequent issue of special purpose revenue bonds and other debt issued or incurred in accordance with the provisions of the trust indenture shall be secured equally and ratably with the first issue of the special purpose revenue bond without priority by reason of the date of sale, date of execution, or date of delivery, by a lien on the revenues in accordance with this part.

Notwithstanding any other provisions herein, all or part of the property constituting the project and all interest of the project party in the project and the revenues of the project party therefrom may be subjected to the present and future lien of any mortgage of the project party securing the project party's bonds, and the rights of the department and any trustee for the holders of the special purpose revenue bonds and the holders of the special purpose revenue bonds in the project and the revenues therefrom may be made subject to the prior lien of the project party's mortgage. [L 1980, c 255, pt of §2; am L 1982, c 153, §2]



§39A 41 - Special purpose revenue bonds not a general obligation of State.

§39A‑41  Special purpose revenue bonds not a general obligation of State.  No holder or holders of any special purpose revenue bonds issued under this part shall ever have the right to compel any exercise of taxing power of the State to pay such bonds or the interest thereon and no moneys other than the revenues pledged to such bonds shall be applied to the payment thereof.  Each special purpose revenue bond issued under this part shall recite in substance that such bond, including interest thereon, is not a general obligation of the State and is payable solely from the revenues pledged to the payment thereof, and that such bond is not secured directly or indirectly by the full faith and credit or the general credit of the State or by any revenues or taxes of the State other than the revenues specifically pledged thereto. [L 1980, c 255, pt of §2]



§39A 42 - Validity of special purpose revenue bonds.

§39A‑42  Validity of special purpose revenue bonds.  The special purpose revenue bonds bearing the signature or facsimile signature of officers in office on the date of the signing thereof shall be valid and sufficient for all purposes, notwithstanding that before the delivery thereof and payment therefor any or all the persons whose signatures appear thereon shall have ceased to be officers of the department.  The special purpose revenue bonds shall contain a recital that they are issued pursuant to this part, which recital shall be conclusive evidence of their validity and of the regularity of their issuance. [L 1980, c 255, pt of §2]



§39A 43 - Use of revenues derived from project agreement.

§39A‑43  Use of revenues derived from project agreement.  The department shall have the right to appropriate, apply, or expend the revenues derived with respect to the project agreement for a project for the following purposes:

(1)  To pay when due all special purpose revenue bonds, premium, if any, and interest thereon, for the payment of which the revenues are or have been pledged, charged, or otherwise encumbered, including reserves therefor; and

(2)  To the extent not paid by the project party to provide for all expenses of administration, operation, and maintenance of the project, including reserves therefor.

Unless and until adequate provision has been made for the foregoing purposes, the department shall not transfer the revenues derived from the project agreement to the general fund of the State. [L 1980, c 255, pt of §2]



§39A 44 - Special purpose revenue bonds exempt from taxation.

§39A‑44  Special purpose revenue bonds exempt from taxation.  Special purpose revenue bonds and the income therefrom issued pursuant to this part shall be exempt from all state, county, and municipal taxation except inheritance, transfer, and estate taxes. [L 1980, c 255, pt of §2]



§39A-44.5 - Federal tax exempt status.

[§39A-44.5]  Federal tax exempt status.  Special purpose revenue bonds issued pursuant to this part, to the extent practicable, shall be issued to comply with requirements imposed by applicable federal law providing that the interest on the special purpose revenue bonds shall be excluded from gross income for federal income tax purposes (except as certain minimum taxes or environmental taxes may apply).  The director of finance may enter into agreements, establish funds or accounts, and take any action required to comply with applicable federal law.  Nothing in this part shall be deemed to prohibit the issuance of special purpose revenue bonds, the interest on which may be included in gross income for federal income tax purposes. [L 1996, c 142, §1]



§39A 45 - Exemption from taxation of department property.

§39A‑45  Exemption from taxation of department property.  All revenues derived by the department from any project or under the project agreement pertaining thereto shall be exempt from all state, county, and municipal taxation.  Any right, title, and interest of the department in any project shall also be exempt from all state, county, and municipal taxation.  Except as otherwise provided by law, the interest of the project party or user of such project in a project or under the project agreement or related agreement shall not be exempt from taxation to a greater extent than it would be if the costs of the project were directly financed by the project party or other user. [L 1980, c 255, pt of §2]



§39A 46 - Refunding special purpose revenue bonds.

§39A‑46  Refunding special purpose revenue bonds.  The legislature, by act enacted by an affirmative vote of two-thirds of the members to which each house is entitled, may authorize the issuance of refunding special purpose revenue bonds for the purpose of refunding any special purpose revenue bonds then outstanding and issued under the provisions of this part, whether or not such outstanding special purpose revenue bonds have matured or are then subject to redemption.  The legislature is further authorized to provide, by act finally enacted by an affirmative vote of two-thirds of the members to which each house is entitled, for the issuance of a single issue of special purpose revenue bonds for the combined purposes of (1) financing or refinancing the cost of a project or improvement or expansion thereof, and (2) refunding special purpose revenue bonds which shall theretofore have been issued under the provisions of this part and shall then be outstanding, whether or not such outstanding special purpose revenue bonds have matured or are then subject to redemption.  Nothing in this section shall require or be deemed to require the legislature to elect to redeem or prepay special purpose revenue bonds being refunded, or to redeem or prepay special purpose revenue bonds being refunded which were issued in the form customarily known as term bonds in accordance with any sinking fund installment schedule specified in any law authorizing the issuance thereof, or, in the event the department elects to redeem or prepay any such bonds, to redeem or prepay as of any particular date or dates.  The issuance of such special purpose revenue bonds, the maturities and other details thereof, and the rights and remedies of the holders thereof, and the rights, powers, privileges, duties, and obligations of the department with respect to the same, shall be governed by the foregoing provisions of this part insofar as the same may be applicable. [L 1980, c 255, pt of §2]



§39A 47 - Status of special purpose revenue bonds under Uniform Commercial Code.

§39A‑47  Status of special purpose revenue bonds under Uniform Commercial Code.  Notwithstanding any of the provisions of this part or any recitals in any special purpose revenue bonds issued under this part, all such special purpose revenue bonds shall be deemed to be investment securities under the Uniform Commercial Code, chapter 490, subject only to the provisions of the special purpose revenue bonds pertaining to registration. [L 1980, c 255, pt of §2]



§39A 48 - Special purpose revenue bonds as legal investments and lawful security.

§39A‑48  Special purpose revenue bonds as legal investments and lawful security.  The special purpose revenue bonds issued pursuant to this part shall be and are declared to be legal and authorized investments for banks, savings banks, trust companies, savings and loan associations, insurance companies, credit unions, fiduciaries, trustees, guardians, and for all public funds of the State or other political corporations or subdivisions of the State.  Such special purpose revenue bonds shall be eligible to secure the deposit of any and all public funds of the State and any and all public funds of counties or other political corporations or subdivisions of the State, and such bonds shall be lawful and sufficient security for such deposits to the extent of their value when accompanied by all unmatured coupons appertaining thereto. [L 1980, c 255, pt of §2; am L 1990, c 59, §3]



§39A 49 - Access to and public disclosure of financial records of project party.

§39A‑49  Access to and public disclosure of financial records of project party.  (a)  Each project party with a project agreement with the department shall allow the department full access to its financial records.  Upon the request of the department for the examination of any such financial records, the project party shall allow the department to examine the requested records within a reasonably prompt time from the date of the request.  If the department requests copies of the records, the project party shall provide the copies.

(b)  To provide the public with full knowledge of the use of the proceeds and benefits derived from special purpose revenue bonds issued under this part, the department shall require each project party with a project agreement with the department to make available to the public all relevant financial records which pertain to the use of or savings resulting from the use of special purpose revenue bonds.

(c)  The department shall adopt rules under chapter 91 for the purpose of this section. [L 1980, c 255, pt of §2]



§39A 50 - Estimate of benefits.

§39A‑50  Estimate of benefits.  (a)  Each project party with a project agreement with the department shall estimate the benefits derived from the use of the proceeds of special purpose revenue bonds.  The benefits estimated shall be based on a comparison between the use of the proceeds of the special purpose revenue bonds instead of other means of financing and shall be in terms of dollars projected to be or actually saved by consumers of the services of the project party.  The format of and method for determining the estimates shall be established by the department and shall be uniform for each project party.

(b)  To promote public understanding of the role played by special purpose revenue bonds in providing less costly services by a project party to the general public, the department shall take appropriate steps to ensure public access to and scrutiny of the estimates determined under subsection (a).

(c)  The department shall adopt rules under chapter 91 for the purposes of this section. [L 1980, c 255, pt of §2]



§39A 51 - Construction of this part.

§39A‑51  Construction of this part.  The powers conferred by this part shall be in addition and supplemental to the powers conferred by any other law.  Insofar as the provisions of this part are inconsistent with the provisions of any other law, this part shall be controlling. [L 1980, c 255, pt of §2]



§39A-52 - REPEALED.

§39A-52  REPEALED.  L 2002, c 100, §1.



§39A 71 - Definitions.

PART III.  ASSISTING MANUFACTURING ENTERPRISES

§39A‑71  Definitions.  Whenever used in this part, unless a different meaning clearly appears from the context:

"Department" means the department of budget and finance.

"Project" means any combination of land, buildings, and other improvements thereon, for use as a manufacturing enterprise, including, without limiting the generality of the foregoing, machinery, equipment, furnishings, and apparatus which shall be deemed necessary, suitable, or useful to such enterprise.

"Project agreement" means any agreement entered into under this part by the department with a project party to financially assist a manufacturing enterprise from the proceeds of special purpose revenue bonds, including without limitation any loan agreement.

"Project party" means a person, firm, or corporation qualified to do business in this State and conducting or proposing to conduct a manufacturing enterprise in this State.

"Special purpose revenue bonds" or "bonds" means bonds, notes, or other evidences of indebtedness of the State issued pursuant to this part. [L 1981, c 120, pt of §2]

Revision Note

Numeric designations deleted.



§39A 72 - Department powers as to manufacturing enterprises.

§39A‑72  Department powers as to manufacturing enterprises.  In addition to powers that it may now have, the department shall have all powers necessary or convenient to accomplish the purposes of this part.  The powers of the department include but are not limited to the following:

(1)  Notwithstanding and without compliance with section 103‑7 and chapter 103D, but with the approval of the governor, to:

(A)  Enter into and carry out a project agreement, or an amendment or supplement to an existing project agreement, with a project party; and

(B)  Enter into and carry out any agreement, whereby the obligation of a project party under a project agreement will be unconditionally guaranteed by a person other than a project party;

(2)  To issue special purpose revenue bonds pursuant to and in accordance with this part;

(3)  To lend the proceeds of the special purpose revenue bonds issued for a project to the project party for use and application by the project party for the acquisition, purchase, construction, reconstruction, improvement, betterment, extension, or maintenance of a project;

(4)  As security for the payment of the principal, premium, if any, and interest of the special purpose revenue bonds issued for a project, to:

(A)  Pledge, assign, hypothecate, or otherwise encumber all or any part of the revenues and receipts derived or to be derived by the department under the project agreement for the project for which the special purpose revenue bonds are issued;

(B)  Pledge and assign the interest and rights of the department under the project agreement or other agreement with respect to the project or the special purpose revenue bonds;

(C)  Pledge and assign any bond, debenture, note, or other evidence of indebtedness received by the department with respect to the project; or

(D)  Any combination of the foregoing;

(5)  To extend or renew any project agreement or any other agreement related thereto; provided that any renewal or extension shall be subject to the approval of the governor unless made in accordance with provisions for the extension or renewal contained in a project agreement or related agreement theretofore approved by the governor; and

(6)  To do any and all things necessary or convenient to carry out its purposes and exercise the powers given and granted in this part. [L 1981, c 120, pt of §2; am L Sp 1993, c 8, §55; am L 2004, c 216, §9; am L 2006, c 292, §3]



§39A 73 - Compliance with state and local law.

§39A‑73  Compliance with state and local law.  The issuance of special purpose revenue bonds with respect to any project under this part shall not relieve any project party or other user of such project from the laws, ordinances, and rules and regulations of the State or any political subdivision thereof, or any departments or boards thereof with respect to the construction, operation, and maintenance of projects, or zoning laws or regulations, obtaining of building permits, compliance with building and health codes and other laws, ordinances, or rules and regulations of similar nature pertaining to the project, and such laws shall be applicable to such party or such other user to the same extent they would be if the costs of the project were directly financed by the project party. [L 1981, c 120, pt of §2]



§39A-74 - Conditions precedent to negotiating and entering into a project agreement.

§39A-74  Conditions precedent to negotiating and entering into a project agreement.  (a)  The department, prior to entering into negotiations with respect to a project agreement or at any time during the negotiations, shall require that as a condition to the negotiations or the continuation thereof the project party shall agree to pay all fees, costs, and expenses (direct or indirect) assessed by the department even though a project agreement may not be entered into and may further require the deposit of moneys with the department to pay for fees, costs, and expenses.  Any amount of the deposit in excess of the amount required to reimburse the State shall be returned by the department to the party that made the deposit.  The State shall not be required to pay to the project party any interest or earnings on the deposit.

(b)  The department shall not enter into any project agreement with respect to any project unless the legislature shall have first authorized the issuance of special purpose revenue bonds to finance the project pursuant to section 39A-77 and the department has determined that:

(1)  The project party is a responsible party, whether by reason of economic assets or experience in the type of enterprise to be undertaken through the project, or otherwise; or

(2)  The obligations of the project party under the project agreement will be unconditionally guaranteed by a person who is a responsible party, whether by reason of economic assets or experience in the type of enterprise to be undertaken through the project, or otherwise. [L 1981, c 120, pt of §2; am L 2007, c 44, §3]



§39A-75 - Project agreement.

§39A-75  Project agreement.  No special purpose revenue bonds shall be issued unless at the time of issuance the department shall have entered into a project agreement with respect to the project for the financing of which the revenue bonds are to be issued.  Any project agreement entered into by the department shall contain provisions unconditionally obligating the project party:

(1)  To pay to the department during the period or term of the project agreement, exclusive of any renewal or extension thereof and whether or not the project is used or occupied by the project party, the sum or sums, at the time or times, and in the amounts that shall be sufficient:

(A)  To pay the principal and interest on all special purpose revenue bonds issued with respect to the project as the bonds become due, including any premium payable upon any required redemption of the bonds;

(B)  To establish or maintain a reserve, if any, as may be required by the instrument authorizing or securing the special purpose revenue bonds;

(C)  To pay all fees and expenses (including the fees and expenses of the paying agents and trustees) assessed in connection with the special purpose revenue bonds; and

(D)  To pay the fees, costs, and expenses (direct or indirect) assessed by the department in administering the bonds or in carrying out the project agreement; and

(2)  To operate, maintain, and repair the project as long as it is used as provided in the project agreement and to pay all costs of the operation, maintenance, and repair.

Moneys received by the department pursuant to paragraph (1)(D) shall not be, or be deemed to be, revenues of the project and shall be paid into the general fund of the State. [L 1981, c 120, pt of §2; am L 2007, c 44, §4]



§39A 76 - Issuance of special purpose revenue bonds to finance projects.

§39A‑76  Issuance of special purpose revenue bonds to finance projects.  In addition to the other powers which it may otherwise have, the department may issue special purpose revenue bonds to finance, in whole or in part, the costs of facilities of, or for, or to loan the proceeds of such bonds to assist project parties.  All revenue bonds issued under this part are special purpose revenue bonds and the provisions of part III of chapter 39 shall not apply thereto.  All special purpose revenue bonds shall be issued in the name of the department and not in the name of the State.

The department, in determining the cost of any project, may also include the following:

(1)  Financing charges, fees, and expenses of any trustee and paying agents for special purpose revenue bonds issued to pay the cost of such project;

(2)  Interest on such bonds and the expenses of the State in connection with such bonds and the project to be financed from the proceeds of such bonds accruing or incurred prior to and during the estimated period of construction and not exceeding twelve months thereafter;

(3)  Amounts necessary to establish or increase reserves for the special purpose revenue bonds;

(4)  The cost of plans, specifications, studies, surveys, and estimates of costs and of revenues;

(5)  Other expenses incidental to determining the feasibility or practicability of the project;

(6)  Administration expenses;

(7)  Legal, accounting, consulting, and other special service fees;

(8)  Interest cost incurred by the project party with respect to the project prior to the issuance of the special purpose revenue bonds; and

(9)  Such other costs, commissions, and expenses incidental to the construction, acquisition, reconstruction, renovation, rehabilitation, improvement, betterment, operation, maintenance, or extension of the project, the financing, placing of same in operation, and the issuance of the special purpose revenue bonds, whether incurred prior to or after the issuance of such bonds.

The legislature finds and determines that the exercise of the powers vested in the department by this part constitutes assistance to a manufacturing enterprise and that the issuance of special purpose revenue bonds to finance facilities of, or for, or to loan the proceeds of such bonds to assist, project parties, is in the public interest. [L 1981, c 120, pt of §2]



§39A-77 - Authorization of special purpose revenue bonds.

§39A-77  Authorization of special purpose revenue bonds.  (a)  Special purpose revenue bonds for each project or multiproject program shall be authorized by a separate act of the legislature, by an affirmative vote of two-thirds of the members to which each house is entitled; provided that the legislature shall find that the issuance of such bonds is in the public interest; provided further that no authorization shall be made for a period exceeding five years of its enactment.  Any such special purpose revenue bond authorization, or any portion of such special purpose revenue bond authorization, which has not been issued at the close of the fiscal year for the period for which the authorization is made, shall lapse.  Special purpose revenue bonds issued pursuant to this part may be in one or more series for each project.  The special purpose revenue bonds of each issue shall be dated, shall bear interest at such rate or rates, shall mature at such time or times not exceeding forty years from their respective date or dates, shall have such rank or priority and may be made redeemable before maturity at the option of the department, at such price or prices and under such terms and conditions, all as may be determined by the department.  The department shall determine the form of the special purpose revenue bonds, including any interest coupons to be attached thereto, and the manner of execution of the special purpose revenue bonds, and shall fix the denomination or denominations of the special purpose revenue bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the State.  The special purpose revenue bonds may be issued in coupon or in registered form, or both, as the department may determine, and provisions may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest.  The department may sell special purpose revenue bonds in such manner, either at public or private sale, and for such price as it may determine.

(b)  Prior to the preparation of definitive special purpose revenue bonds, the department may issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery.

(c)  Should any bond issued under this part or any coupon appertaining thereto become mutilated or be lost, stolen, or destroyed, the department may cause a new bond or coupon of like date, number, and tenor to be executed and delivered in exchange and substitution for and upon the cancellation of such mutilated bond or coupon, or in lieu of and in substitution for such lost, stolen, or destroyed bond or coupon.  Such new bond or coupon shall not be executed or delivered until the holder of the mutilated, lost, stolen, or destroyed bond or coupon has (1) paid the reasonable expense and charges in connection therewith, (2) in the case of a lost, stolen, or destroyed bond or coupon, has filed with the department or its fiduciary evidence satisfactory to such department or its fiduciary that such bond or coupon was lost, stolen, or destroyed and that the holder was the owner thereof, and (3) has furnished indemnity satisfactory to the department.

(d)  The department may provide that CUSIP identification numbers shall be printed on such bonds.  In the event such numbers are imprinted on any such bonds (1) no such number shall constitute a part of the contract evidenced by the particular bond upon which it is imprinted, and (2) no liability shall attach to the department or any officer or agent thereof, including any fiscal agent, paying agent, or registrar for such bonds, by reason of such numbers or any use made thereof, including any use thereof made by the department, any such officer, or any such agent, or by reason of any inaccuracy, error, or omission with respect thereto or in such use.  The department may require that all costs of obtaining and imprinting such numbers shall be paid by the purchaser of such bonds.  For the purpose of this subsection, the term "CUSIP identification numbers" means the numbering system adopted by the Committee for Uniform Security Identification Procedures formed by the Securities Industry Association. [L 1981, c 120, pt of §2; am L 2001, c 148, §3]



§39A 78 - Special purpose revenue bond anticipation notes.

§39A‑78  Special purpose revenue bond anticipation notes.  Whenever the department has authorized the issuance of special purpose revenue bonds under this part, special purpose revenue bond anticipation notes of the department may be issued in anticipation of the issuance of such bonds and of the receipt of the proceeds of sale thereof, for the purposes for which such bonds have been authorized.  All special purpose revenue bond anticipation notes shall be authorized by the department, and the maximum principal amount of such notes shall not exceed the authorized principal amount of such bonds.  The notes shall be payable solely from and secured solely by the proceeds of sale of the special purpose revenue bonds in anticipation of which the notes are issued and the revenues from which would be payable and by which would be secured such bonds; provided that to the extent that the principal of the notes shall be paid from moneys other than the proceeds of sale of such bonds, the maximum amount of bonds in anticipation of which the notes are issued that has been authorized shall be reduced by the amount of notes paid in such manner.  The authorization, issuance, and the details of such notes shall be governed by the provisions of this part with respect to special purpose revenue bonds insofar as the same may be applicable; provided that each note, together with all renewals and extensions thereof, or refundings thereof by other notes issued under this section, shall mature within five years from the date of the original note. [L 1981, c 120, pt of §2]



§39A 79 - Powers with respect to and security for special purpose revenue bonds.

§39A‑79  Powers with respect to and security for special purpose revenue bonds.  In order to secure the payment of any of the special purpose revenue bonds issued pursuant to this part, and interest thereon, or in connection with such bonds, the department shall have the power as to such bonds:

(1)  To pledge all or any part of the revenues derived by the department from the project agreement to the punctual payment of special purpose revenue bonds issued with respect to the project financed from proceeds thereof, and interest thereon, and to covenant against thereafter pledging any such revenues or receipts to any other bonds or any other obligations of the department for any other obligations of the department for any other purpose, except as otherwise stated in the law providing for the issuance of additional special purpose revenue bonds to be equally and ratably secured by a lien upon such revenues.

(2)  To pledge and assign the interest and right of the department under the project agreement and other agreements related thereto and the rights, duties, and obligations of the department thereunder, including the right to receive revenues thereunder.

(3)  To covenant as to the use and disposition of the proceeds from the sale of such bonds.

(4)  To covenant to set aside or pay over reserves and sinking funds for such bonds and as to the disposition thereof.

(5)  To covenant and prescribe as to what happenings or occurrences shall constitute "events of default" and the terms and conditions upon which any or all of such bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived.

(6)  To covenant as to the rights, liabilities, powers, and duties arising upon the breach by it of any covenant, condition, or obligation.

(7)  To designate a national or state bank or trust company within or without the State, incorporated in the United States, to serve as trustee for the holders of the special purpose revenue bonds and to enter into a trust indenture or trust agreement or indenture of mortgage with such trustee.  The trustee may be authorized by the department to receive and receipt for, hold, and administer the proceeds of the special purpose revenue bonds issued for the project and to apply the proceeds to the purposes for which such bonds are issued, or to receive and receipt for, hold, and administer the revenues derived by the department under the project agreement and to apply such revenues to the payment of the principal and interest on such bonds, or both, and any excess revenues to the payment of expenses incurred by the State in administering such bonds or in carrying out the project agreement.  In the event that such trustee shall be appointed, any trust indenture or trust agreement or indenture of mortgage entered into by the department with the trustee may contain whatever covenants and provisions as may be necessary or convenient or desirable in order to secure such bonds.  The department may pledge and assign to the trustee the interest of the department under the project agreement and other agreements related thereto and the rights, duties, and obligations of the department thereunder, including the right to receive revenues thereunder.  The department may appoint the trustee to serve as fiscal agent for the payment of the principal and interest, and for the purchase, registration, transfer, exchange, and redemption of the special purpose revenue bonds, and may authorize and empower the trustee to perform such functions with respect to such payment, purchase, registration, transfer, exchange, and redemption, as the department may deem necessary, advisable, or expedient, including without limitation the holding of the special purpose revenue bonds and coupons which have been paid and the supervision of the destruction thereof in accordance with law.

(8)  To execute all instruments necessary or convenient in the exercise of the powers herein granted or in the performance of its covenants and duties.

(9)  To make such covenants and do any and all acts and things as may be necessary or convenient or desirable in order to secure such bonds, notwithstanding that such covenants, acts, or things may not be enumerated herein; it being the purpose thereof to give the department power to do all things in the issuance of such bonds and for their security that may be consistent with the Constitution of the State of Hawaii. [L 1981, c 120, pt of §2]



§39A 80 - Security for special purpose revenue bonds.

§39A‑80  Security for special purpose revenue bonds.  Special purpose revenue bonds shall be payable solely from the revenues derived by the department from payments made to the department under the project agreement or other agreements entered into with respect to the project, and shall be secured solely by such revenues and by the pledges and assignments authorized by this part.  All special purpose revenue bonds of the same issue, subject to the prior and superior rights of outstanding bonds, claims, obligations, or mechanics' and materialmen's liens, shall have a prior and paramount lien on the revenues derived from the project agreement with respect to the project, for which such bonds have been issued, over and ahead of all special purpose revenue bonds of any issue payable from the revenues which may be subsequently issued and over and ahead of any claims or obligations of any nature against the revenues subsequently arising or subsequently incurred; provided that the department may reserve the right and privilege to subsequently issue additional series of special purpose revenue bonds, from time to time, payable from the revenues derived from such project agreement on a parity with the special purpose revenue bonds theretofore issued, and the subsequently issued series of special purpose revenue bonds may be secured, without priority by reason of date of sale, date of execution, or date of delivery, by a lien on the revenues in accordance with law, including this part. [L 1981, c 120, pt of §2]



§39A 81 - Special purpose revenue bonds not a general obligation of State.

§39A‑81  Special purpose revenue bonds not a general obligation of State.  No holder or holders of any special purpose revenue bonds issued under this part shall ever have the right to compel any exercise of taxing power of the State to pay such bonds or the interest thereon and no moneys other than the revenues pledged to such bonds shall be applied to the payment thereof.  Each special purpose revenue bond issued under this part shall recite in substance that such bond, including interest thereon, is not a general obligation of the State and is payable solely from the revenues pledged to the payment thereof, and that such bond is not secured directly or indirectly by the full faith and credit or the general credit of the State or by any revenues or taxes of the State other than the revenues specifically pledged thereto. [L 1981, c 120, pt of §2]



§39A 82 - Validity of special purpose revenue bonds.

§39A‑82  Validity of special purpose revenue bonds.  The special purpose revenue bonds bearing the signature or facsimile signature of officers in office on the date of the signing thereof shall be valid and sufficient for all purposes, notwithstanding that before the delivery thereof and payment therefor any or all the persons whose signatures appear thereon shall have ceased to be officers of the department.  Special purpose revenue bonds shall contain a recital that they are issued pursuant to this part, which recital shall be conclusive evidence of their validity and of the regularity of their issuance. [L 1981, c 120, pt of §2]



§39A 83 - Use of revenues derived from project agreement.

§39A‑83  Use of revenues derived from project agreement.  The department shall have the right to appropriate, apply, or expend the revenues derived with respect to the project agreement for a project for the following purposes:

(1)  To pay when due all special purpose revenue bonds, premiums if any, and interest thereon, for the payment of which the revenues are or have been pledged, charged, or otherwise encumbered, including reserves therefore; and

(2)  To the extent not paid by the project party to provide for all expenses of administration, operations, and maintenance of the project, including reserves therefor.

Unless and until adequate provision has been made for the foregoing purposes, the department shall not transfer the revenues derived from the project agreement to the general fund of the State. [L 1981, c 120, pt of §2]



§39A 84 - Special purpose revenue bonds exempt from taxation.

§39A‑84  Special purpose revenue bonds exempt from taxation.  Special purpose revenue bonds and the income therefrom issued pursuant to this part shall be exempt from all state and county taxation except inheritance, transfer, and estate taxes. [L 1981, c 120, pt of §2]



§39A-84.5 - Federal tax exempt status.

[§39A-84.5]  Federal tax exempt status.  Special purpose revenue bonds issued pursuant to this part, to the extent practicable, shall be issued to comply with requirements imposed by applicable federal law providing that the interest on the special purpose revenue bonds shall be excluded from gross income for federal income tax purposes (except as certain minimum taxes or environmental taxes may apply).  The director of finance may enter into agreements, establish funds or accounts, and take any action required to comply with applicable federal law.  Nothing in this part shall be deemed to prohibit the issuance of special purpose revenue bonds, the interest on which may be included in gross income for federal income tax purposes. [L 1996, c 142, §2]



§39A 85 - Exemption from taxation of department property.

§39A‑85  Exemption from taxation of department property.  All revenues derived by the department from any project or under the project agreement pertaining thereto shall be exempt from all state and county taxation.  Any right, title, and interest of the department in any project shall also be exempt from all state and county taxation.  Except as otherwise provided by law, the interest of the project party or user of such project in a project or under the project agreement or related agreement shall not be exempt from taxation to a greater extent than it would be if the costs of the project were directly financed by the project party or other user. [L 1981, c 120, pt of §2]



§39A 86 - Refunding special purpose revenue bonds.

§39A‑86  Refunding special purpose revenue bonds.  The legislature, by act enacted by an affirmative vote of two-thirds of the members to which each house is entitled, may authorize the issuance of refunding special purpose revenue bonds for the purpose of refunding any special purpose revenue bonds then outstanding and issued under this part, whether or not such outstanding special purpose revenue bonds have matured or are then subject to redemption.  The legislature may provide, by act enacted by the affirmative vote of two-thirds of the members to which each house is entitled, for the issuance of a single issue of special purpose revenue bonds for the combined purposes of (1) financing the cost of a project or improvement or expansion thereof, and (2) refunding special purpose revenue bonds which shall theretofore have been issued under this part and shall then be outstanding, whether or not such outstanding special purpose revenue bonds have matured or are then subject to redemption.  Nothing in this section shall require or be deemed to require the department to elect to redeem or prepay special purpose revenue bonds being refunded, or to redeem or prepay special purpose revenue bonds being refunded which were issued in the form customarily known as term bonds in accordance with any sinking fund installment schedule specified in any instruments providing for the issuance thereof, or, in the event the department elects to redeem or prepay any such bonds, to redeem or prepay as of any particular date or dates.  The issuance of such special purpose revenue bonds, the maturities and other details thereof, the right and remedies of the holders thereof, and the rights, powers, privileges, duties, and obligations of the department with respect to the same, shall be governed by the foregoing provisions of this part insofar as the same may be applicable. [L 1981, c 120, pt of §2]



§39A 87 - Status of special purpose revenue bonds under Uniform Commercial Code.

§39A‑87  Status of special purpose revenue bonds under Uniform Commercial Code.  Notwithstanding any of the provisions of this part or any recitals in any special purpose revenue bonds issued under this part, all such special purpose revenue bonds shall be deemed to be investment securities under the Uniform Commercial Code, chapter 490, subject only to the provisions of the special purpose revenue bonds pertaining to registration. [L 1981, c 120, pt of §2]



§39A 88 - Special purpose revenue bonds as legal investments and lawful security.

§39A‑88  Special purpose revenue bonds as legal investments and lawful security.  The special purpose revenue bonds issued pursuant to this part shall be legal and authorized investments for banks, savings banks, trust companies, savings and loan associations, insurance companies, credit unions, fiduciaries, trustees, guardians, and for all public funds of the State or other political corporations or subdivisions of the State.  Such special purpose revenue bonds shall be eligible to secure the deposit of any and all public funds of the State and any and all public funds of counties or other political corporations or subdivisions of the State, and such bonds shall be lawful and sufficient security for such deposits to the extent of their value when accompanied by all unmatured coupons appertaining thereto. [L 1981, c 120, pt of §2; am L 1990, c 59, §4]



§39A 89 - Access to and public disclosure of financial records of project party.

§39A‑89  Access to and public disclosure of financial records of project party.  (a)  Each project party with a project agreement with the department shall allow the department full access to the project party's financial records.  Upon the request of the department for the examination of any such financial records, the project party shall allow the department to examine the requested records within a reasonably prompt time from the date of the request.  If the department requests copies of the records, the project party shall provide the copies.

(b)  To provide the public with full knowledge of the use of the proceeds and benefits derived from special purpose revenue bonds issued under this part, the department shall require each project party with a project agreement with the department to make available to the public all relevant financial records which pertain to the use of or savings resulting from the use of special purpose revenue bonds.

(c)  The department shall adopt rules under chapter 91 for the purposes of this section. [L 1981, c 120, pt of §2]



§39A 90 - Estimate of benefits.

§39A‑90  Estimate of benefits.  (a)  Each project party with a project agreement with the department shall estimate the benefits derived from the use of the proceeds of special purpose revenue bonds.  The benefits estimated shall be based on the creation of new jobs and potential effect on tax receipts.  The format of and method for determining the estimates shall be established by the department and shall be uniform for each project party.

(b)  To promote public understanding of the role played by special purpose revenue bonds in providing benefits to the general public, the department shall take appropriate steps to ensure public access to and scrutiny of the estimates determined under subsection (a).

(c)  The department shall adopt rules under chapter 91 for the purposes of this section. [L 1981, c 120, pt of §2]



§39A 91 - Construction of this part.

§39A‑91  Construction of this part.  The powers conferred by this part shall be in addition and supplemental to the powers conferred by any other law.  Insofar as the provisions of this part are inconsistent with the provisions of any other law, this part shall be controlling. [L 1981, c 120, pt of §2]



§39A 111 - Definitions.

PART IV.  ASSISTING PROCESSING ENTERPRISES

§39A‑111  Definitions.  Whenever used in this part, unless a different meaning clearly appears from the context:

"Department" means the department of budget and finance.

"Project" means any combination of land, buildings, and other improvements thereon, for use as a processing enterprise, including, without limiting the generality of the foregoing, machinery, equipment, furnishings, and apparatus which shall be deemed necessary, suitable, or useful to such enterprise.

"Project agreement" means any agreement entered into under this part by the department with a project party to financially assist a processing enterprise from the proceeds of special purpose revenue bonds, including without limitation any loan agreement.

"Project party" means a person, firm, or corporation qualified to do business in this State and conducting or proposing to conduct a processing enterprise in this State.

"Special purpose revenue bonds" or "bonds" means bonds, notes, or other evidences of indebtedness of the State issued pursuant to this part. [L 1981, c 121, pt of §2]

Revision Note

Numeric designations deleted.



§39A 112 - Department powers as to processing enterprises.

§39A‑112  Department powers as to processing enterprises.  In addition to powers that it may now have, the department shall have all powers necessary or convenient to accomplish the purposes of this part.  The powers of the department include but are not limited to the following:

(1)  Notwithstanding and without compliance with section 103‑7 and chapter 103D, but with the approval of the governor, to:

(A)  Enter into and carry out a project agreement, or an amendment or supplement to an existing project agreement, with a project party; and

(B)  Enter into and carry out any agreement, whereby the obligation of a project party under a project agreement will be unconditionally guaranteed by a person other than a project party;

(2)  To issue special purpose revenue bonds pursuant to and in accordance with this part;

(3)  To lend the proceeds of the special purpose revenue bonds issued for a project to the project party for use and application by the project party for the acquisition, purchase, construction, reconstruction, improvement, betterment, extension, or maintenance of a project;

(4)  As security for the payment of the principal, premium, if any, and interest of the special purpose revenue bonds issued for a project, to:

(A)  Pledge, assign, hypothecate, or otherwise encumber all or any part of the revenues and receipts derived or to be derived by the department under the project agreement for the project for which the special purpose revenue bonds are issued;

(B)  Pledge and assign the interest and rights of the department under the project agreement or other agreement with respect to the project or the special purpose revenue bonds;

(C)  Pledge and assign any bond, debenture, note, or other evidence of indebtedness received by the department with respect to the project; or

(D)  Any combination of the foregoing;

(5)  To extend or renew any project agreement or any other agreement related thereto; provided that any renewal or extension shall be subject to the approval of the governor unless made in accordance with provisions for the extension or renewal contained in a project agreement or related agreement theretofore approved by the governor; and

(6)  To do any and all things necessary or convenient to carry out its purposes and exercise the powers given and granted in this part. [L 1981, c 121, pt of §2; am L Sp 1993, c 8, §55; am L 2004, c 216, §10; am L 2006, c 292, §4]



§39A 113 - Compliance with state and local law.

§39A‑113  Compliance with state and local law.  The issuance of special purpose revenue bonds with respect to any project under this part shall not relieve any project party or other user of such project from the laws, ordinances, and rules and regulations of the State or any political subdivision thereof, or any departments or boards thereof with respect to the construction, operation, and maintenance of projects, or zoning laws or regulations, obtaining of building permits, compliance with building and health codes and other laws, ordinances, or rules and regulations of similar nature pertaining to the project, and such laws shall be applicable to such party or such other user to the same extent they would be if the costs of the project were directly financed by the project party. [L 1981, c 121, pt of §2]



§39A-114 - Conditions precedent to negotiating and entering into a project agreement.

§39A-114  Conditions precedent to negotiating and entering into a project agreement.  (a)  The department, prior to entering into negotiations with respect to a project agreement or at any time during negotiations, shall require that as a condition to the negotiations or the continuation thereof, the project party shall agree to pay all fees, costs, and expenses (direct or indirect) assessed by the department even though a project agreement may not be entered into and may further require the deposit of moneys with the department to pay for fees, costs, and expenses.  Any amount of the deposit in excess of the amount required to reimburse the State shall be returned by the department to the party that made the deposit.  The State shall not be required to pay to the project party any interest or earnings on the deposit.

(b)  The department shall not enter into any project agreement with respect to any project unless the legislature shall have first authorized the issuance of special purpose revenue bonds to finance such project pursuant to section 39A‑117 and the department has determined that:

(1)  The project party is a responsible party, whether by reason of economic assets or experience in the type of enterprise to be undertaken through the project, or otherwise; or

(2)  The obligations of the project party under the project agreement will be unconditionally guaranteed by a person who is a responsible party, whether by reason of economic assets or experience in the type of enterprise to be undertaken through the project, or otherwise. [L 1981, c 121, pt of §2; am L 2007, c 44, §5]



§39A-115 - Project agreement.

§39A-115  Project agreement.  No special purpose revenue bonds shall be issued unless at the time of issuance the department shall have entered into a project agreement with respect to the project for the financing of which the revenue bonds are to be issued.  Any project agreement entered into by the department shall contain provisions unconditionally obligating the project party:

(1)  To pay to the department during the period or term of the project agreement, exclusive of any renewal or extension thereof and whether or not the project is used or occupied by the project party, the sum or sums, at the time or times, and in the amounts that shall be sufficient:

(A)  To pay the principal and interest on all special purpose revenue bonds issued with respect to the project as the bonds become due, including any premium payable upon any required redemption of the bonds;

(B)  To establish or maintain a reserve, if any, as may be required by the instrument authorizing or securing the special purpose revenue bonds;

(C)  To pay all fees and expenses (including the fees and expenses of the paying agents and trustees) assessed in connection with the special purpose revenue bonds; and

(D)  To pay the fees, costs, and expenses (direct or indirect) assessed by the department in administering the bonds or in carrying out the project agreement; and

(2)  To operate, maintain, and repair the project as long as it is used as provided in the project agreement and to pay all costs of the operation, maintenance, and repair.

Moneys received by the department pursuant to paragraph (1)(D) shall not be, or be deemed to be, revenues of the project and shall be paid into the general fund of the State. [L 1981, c 121, pt of §2; am L 2007, c 44, §6]



§39A 116 - Issuance of special purpose revenue bonds to finance projects.

§39A‑116  Issuance of special purpose revenue bonds to finance projects.  (a)  In addition to the other powers which it may otherwise have, the department may issue special purpose revenue bonds to finance, in whole or in part, the costs of facilities of, or for, or to loan the proceeds of such bonds to assist project parties.  All revenue bonds issued under this part are special purpose revenue bonds and the provisions of part III of chapter 39 shall not apply thereto.  All special purpose revenue bonds shall be issued in the name of the department and not in the name of the State.

(b)  The department, in determining the cost of any project, may also include the following:

(1)  Financing charges, fees, and expenses of any trustee and paying agents for special purpose revenue bonds issued to pay the cost of such project;

(2)  Interest on such bonds and the expenses of the State in connection with such bonds and the project to be financed from the proceeds of such bonds accruing or incurred prior to and during the estimated period of construction and not exceeding twelve months thereafter;

(3)  Amounts necessary to establish or increase reserves for the special purpose revenue bonds;

(4)  The cost of plans, specifications, studies, surveys, and estimates of costs and of revenues;

(5)  Other expenses incidental to determining the feasibility or practicability of the project;

(6)  Administration expenses;

(7)  Legal, accounting, consulting, and other special service fees;

(8)  Interest cost incurred by the project party with respect to the project prior to the issuance of the special purpose revenue bonds; and

(9)  Such other costs, commissions, and expenses incidental to the construction, acquisition, reconstruction, renovation, rehabilitation, improvement, betterment, operation, maintenance, or extension of the project, the financing, placing of same in operation, and the issuance of the special purpose revenue bonds, whether incurred prior to or after the issuance of such bonds.

(c)  The legislature finds and determines that the exercise of the powers vested in the department by this part constitutes assistance to a processing enterprise and that the issuance of special purpose revenue bonds to finance facilities of, or for, or to loan the proceeds of such bonds to assist, project parties, is in the public interest. [L 1981, c 121, pt of §2; am L 1982, c 147, §3]



§39A-117 - Authorization of special purpose revenue bonds.

§39A-117  Authorization of special purpose revenue bonds.  (a)  Special purpose revenue bonds for each project or multiproject program shall be authorized by a separate act of the legislature, by an affirmative vote of two-thirds of the members to which each house is entitled; provided that the legislature shall find that the issuance of such bonds is in the public interest; provided further that no authorization shall be made for a period exceeding five years of its enactment.  Any such special purpose revenue bond authorization, or any portion of such special purpose revenue bond authorization, which has not been issued at the close of the fiscal year for the period for which the authorization is made, shall lapse.  Special purpose revenue bonds issued pursuant to this part may be in one or more series for each project.  The special purpose revenue bonds of each issue shall be dated, shall bear interest at such rate or rates, shall mature at such time or times not exceeding forty years from their respective date or dates, shall have such rank or priority and may be made redeemable before maturity at the option of the department, at such price or prices and under such terms and conditions, all as may be determined by the department.  The department shall determine the form of the special purpose revenue bonds, including any interest coupons to be attached thereto, and the manner of execution of the special purpose revenue bonds, and shall fix the denomination or denominations of the special purpose revenue bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the State.  The special purpose revenue bonds may be issued in coupon or in registered form, or both, as the department may determine, and provisions may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest.  The department may sell special purpose revenue bonds in such manner, either at public or private sale, and for such price as it may determine.

(b)  Prior to the preparation of definitive special purpose revenue bonds, the department may issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery.

(c)  Should any bond issued under this part or any coupon appertaining thereto become mutilated or be lost, stolen, or destroyed, the department may cause a new bond or coupon of like date, number, and tenor to be executed and delivered in exchange and substitution for and upon the cancellation of such mutilated bond or coupon, or in lieu of and in substitution for such lost, stolen, or destroyed bond or coupon.  Such new bond or coupon shall not be executed or delivered until the holder of the mutilated, lost, stolen, or destroyed bond or coupon has (1) paid the reasonable expense and charges in connection therewith, (2) in the case of a lost, stolen, or destroyed bond or coupon, has filed with the department or its fiduciary evidence satisfactory to such department or its fiduciary that such bond or coupon was lost, stolen, or destroyed and that the holder was the owner thereof, and (3) has furnished indemnity satisfactory to the department.

(d)  The department may provide that CUSIP identification numbers shall be printed on such bonds.  In the event such numbers are imprinted on any such bonds (1) no such number shall constitute a part of the contract evidenced by the particular bond upon which it is imprinted, and (2) no liability shall attach to the department or any officer or agent thereof, including any fiscal agent, paying agent, or registrar for such bonds, by reason of such numbers or any use made thereof, including any use thereof made by the department, any such officer, or any such agent, or by reason of any inaccuracy, error, or omission with respect thereto or in such use.  The department may require that all costs of obtaining and imprinting such numbers shall be paid by the purchaser of such bonds.  For the purpose of this subsection, the term "CUSIP identification numbers" means the numbering system adopted by the Committee for Uniform Security Identification Procedures formed by the Securities Industry Association. [L 1981, c 121, pt of §2; am L 2001, c 148, §4]



§39A 118 - Special purpose revenue bond anticipation notes.

§39A‑118  Special purpose revenue bond anticipation notes.  Whenever the department has authorized the issuance of special purpose revenue bonds under this part, special purpose revenue bond anticipation notes of the department may be issued in anticipation of the issuance of such bonds and of the receipt of the proceeds of sale thereof, for the purposes for which such bonds have been authorized.  All special purpose revenue bond anticipation notes shall be authorized by the department, and the maximum principal amount of such notes shall not exceed the authorized principal amount of such bonds.  The notes shall be payable solely from and secured solely by the proceeds of sale of the special purpose revenue bonds in anticipation of which the notes are issued and the revenues from which would be payable and by which would be secured such bonds; provided that to the extent that the principal of the notes shall be paid from moneys other than the proceeds of sale of such bonds, the maximum amount of bonds in anticipation of which the notes are issued that has been authorized shall be reduced by the amount of notes paid in such manner.  The authorization, issuance, and the details of such notes shall be governed by the provisions of this part with respect to special purpose revenue bonds insofar as the same may be applicable; provided that each note, together with all renewals and extensions thereof, or refundings thereof by other notes issued under this section, shall mature within five years from the date of the original note. [L 1981, c 121, pt of §2]



§39A 119 - Powers with respect to and security for special purpose revenue bonds.

§39A‑119  Powers with respect to and security for special purpose revenue bonds.  In order to secure the payment of any of the special purpose revenue bonds issued pursuant to this part, and interest thereon, or in connection with such bonds, the department shall have the power as to such bonds:

(1)  To pledge all or any part of the revenues derived by the department from the project agreement to the punctual payment of special purpose revenue bonds issued with respect to the project financed from proceeds thereof, and interest thereon, and to covenant against thereafter pledging any such revenues or receipts to any other bonds or any other obligations of the department for any other obligations of the department for any other purpose, except as otherwise stated in the law providing for the issuance of additional special purpose revenue bonds to be equally and ratably secured by a lien upon such revenues.

(2)  To pledge and assign the interest and right of the department under the project agreement and other agreements related thereto and the rights, duties, and obligations of the department thereunder, including the right to receive revenues thereunder.

(3)  To covenant as to the use and disposition of the proceeds from the sale of such bonds.

(4)  To covenant to set aside or pay over reserves and sinking funds for such bonds and as to the disposition thereof.

(5)  To covenant and prescribe as to what happenings or occurrences shall constitute "events of default" and the terms and conditions upon which any or all of such bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived.

(6)  To covenant as to the rights, liabilities, powers, and duties arising upon the breach by it of any covenant, condition, or obligation.

(7)  To designate a national or state bank or trust company within or without the State, incorporated in the United States, to serve as trustee for the holders of the special purpose revenue bonds and to enter into a trust indenture or trust agreement or indenture of mortgage with such trustee.  The trustee may be authorized by the department to receive and receipt for, hold, and administer the proceeds of the special purpose revenue bonds issued for the project and to apply the proceeds to the purposes for which such bonds are issued, or to receive and receipt for, hold, and administer the revenues derived by the department under the project agreement and to apply such revenues to the payment of the principal and interest on such bonds, or both, and any excess revenues to the payment of expenses incurred by the State in administering such bonds or in carrying out the project agreement.  In the event that such trustee shall be appointed, any trust indenture or trust agreement or indenture of mortgage entered into by the department with the trustee may contain whatever covenants and provisions as may be necessary or convenient or desirable in order to secure such bonds.  The department may pledge and assign to the trustee the interest of the department under the project agreement and other agreements related thereto and the rights, duties, and obligations of the department thereunder, including the right to receive revenues thereunder.  The department may appoint the trustee to serve as fiscal agent for the payment of the principal and interest, and for the purchase, registration, transfer, exchange, and redemption of the special purpose revenue bonds, and may authorize and empower the trustee to perform such functions with respect to such payment, purchase, registration, transfer, exchange, and redemption, as the department may deem necessary, advisable, or expedient, including without limitation the holding of the special purpose revenue bonds and coupons which have been paid and the supervision of the destruction thereof in accordance with law.

(8)  To execute all instruments necessary or convenient in the exercise of the powers herein granted or in the performance of its covenants and duties.

(9)  To make such covenants and do any and all acts and things as may be necessary or convenient or desirable in order to secure such bonds, notwithstanding that such covenants, acts, or things may not be enumerated herein; it being the purpose thereof to give the department power to do all things in the issuance of such bonds and for their security that may be consistent with the Constitution of the State of Hawaii. [L 1981, c 121, pt of §2]



§39A 120 - Security for special purpose revenue bonds.

§39A‑120  Security for special purpose revenue bonds.  Special purpose revenue bonds shall be payable solely from the revenues derived by the department from payments made to the department under the project agreement or other agreements entered into with respect to the project, and shall be secured solely by such revenues and by the pledges and assignments authorized by this part.  All special purpose revenue bonds of the same issue, subject to the prior and superior rights of outstanding bonds, claims, obligations, or mechanics' and materialmen's liens, shall have a prior and paramount lien on the revenues derived from the project agreement with respect to the project, for which such bonds have been issued, over and ahead of all special purpose revenue bonds of any issue payable from the revenues which may be subsequently issued and over and ahead of any claims or obligations of any nature against the revenues subsequently arising or subsequently incurred; provided that the department may reserve the right and privilege to subsequently issue additional series of special purpose revenue bonds, from time to time, payable from the revenues derived from such project agreement on a parity with the special purpose revenue bonds theretofore issued, and the subsequently issued series of special purpose revenue bonds may be secured, without priority by reason of date of sale, date of execution, or date of delivery, by a lien on the revenues in accordance with law, including this part. [L 1981, c 121, pt of §2]



§39A 121 - Special purpose revenue bonds not a general obligation of State.

§39A‑121  Special purpose revenue bonds not a general obligation of State.  No holder or holders of any special purpose revenue bonds issued under this part shall ever have the right to compel any exercise of taxing power of the State to pay such bonds or the interest thereon and no moneys other than the revenues pledged to such bonds shall be applied to the payment thereof.  Each special purpose revenue bond issued under this part shall recite in substance that such bond, including interest thereon, is not a general obligation of the State and is payable solely from the revenues pledged to the payment thereof, and that such bond is not secured directly or indirectly by the full faith and credit or the general credit of the State or by any revenues or taxes of the State other than the revenues specifically pledged thereto. [L 1981, c 121, pt of §2]



§39A 122 - Validity of special purpose revenue bonds.

§39A‑122  Validity of special purpose revenue bonds.  The special purpose revenue bonds bearing the signature or facsimile signature of officers in office on the date of the signing thereof shall be valid and sufficient for all purposes, notwithstanding that before the delivery thereof and payment therefor any or all the persons whose signatures appear thereon shall have ceased to be officers of the department.  Special purpose revenue bonds shall contain a recital that they are issued pursuant to this part, which recital shall be conclusive evidence of their validity and of the regularity of their issuance. [L 1981, c 121, pt of §2]



§39A 123 - Use of revenues derived from project agreement.

§39A‑123  Use of revenues derived from project agreement.  The department shall have the right to appropriate, apply, or expend the revenues derived with respect to the project agreement for a project for the following purposes:

(1)  To pay when due all special purpose revenue bonds, premiums if any, and interest thereon, for the payment of which the revenues are or have been pledged, charged, or otherwise encumbered, including reserves therefore; and

(2)  To the extent not paid by the project party to provide for all expenses of administration, operations, and maintenance of the project, including reserves therefor.

Unless and until adequate provision has been made for the foregoing purposes, the department shall not transfer the revenues derived from the project agreement to the general fund of the State. [L 1981, c 121, pt of §2]



§39A 124 - Special purpose revenue bonds exempt from taxation.

§39A‑124  Special purpose revenue bonds exempt from taxation.  Special purpose revenue bonds and the income therefrom issued pursuant to this part shall be exempt from all state and county taxation except inheritance, transfer, and estate taxes. [L 1981, c 121, pt of §2]



§39A-124 - .

[§39A-124.5]  Federal tax exempt status.  Special purpose revenue bonds issued pursuant to this part, to the extent practicable, shall be issued to comply with requirements imposed by applicable federal law providing that the interest on the special purpose revenue bonds shall be excluded from gross income for federal income tax purposes (except as certain minimum taxes or environmental taxes may apply).  The director of finance may enter into agreements, establish funds or accounts, and take any action required to comply with applicable federal law.  Nothing in this part shall be deemed to prohibit the issuance of special purpose revenue bonds, the interest on which may be included in gross income for federal income tax purposes. [L 1996, c 142, §3]



§39A 125 - Exemption from taxation of department property.

§39A‑125  Exemption from taxation of department property.  All revenues derived by the department from any project or under the project agreement pertaining thereto shall be exempt from all state and county taxation.  Any right, title, and interest of the department in any project shall also be exempt from all state and county taxation.  Except as otherwise provided by law, the interest of the project party or user of such project in a project or under the project agreement or related agreement shall not be exempt from taxation to a greater extent than it would be if the costs of the project were directly financed by the project party or other user. [L 1981, c 121, pt of §2]



§39A 126 - Refunding special purpose revenue bonds.

§39A‑126  Refunding special purpose revenue bonds.  The legislature, by act enacted by an affirmative vote of two-thirds of the members to which each house is entitled, may authorize the issuance of refunding special purpose revenue bonds for the purpose of refunding any special purpose revenue bonds then outstanding and issued under this part, whether or not such outstanding special purpose revenue bonds have matured or are then subject to redemption.  The legislature may provide, by act enacted by the affirmative vote of two-thirds of the members to which each house is entitled, for the issuance of a single issue of special purpose revenue bonds for the combined purposes of (1) financing the cost of a project or improvement or expansion thereof, and (2) refunding special purpose revenue bonds which shall theretofore have been issued under this part and shall then be outstanding, whether or not such outstanding special purpose revenue bonds have matured or are then subject to redemption.  Nothing in this section shall require or be deemed to require the department to elect to redeem or prepay special purpose revenue bonds being refunded, or to redeem or prepay special purpose revenue bonds being refunded which were issued in the form customarily known as term bonds in accordance with any sinking fund installment schedule specified in any instruments providing for the issuance thereof, or, in the event the department elects to redeem or prepay any such bonds, to redeem or prepay as of any particular date or dates.  The issuance of such special purpose revenue bonds, the maturities and other details thereof, the right and remedies of the holders thereof, and the rights, powers, privileges, duties, and obligations of the department with respect to the same, shall be governed by the foregoing provisions of this part insofar as the same may be applicable. [L 1981, c 121, pt of §2]



§39A 127 - Status of special purpose revenue bonds under Uniform Commercial Code.

§39A‑127  Status of special purpose revenue bonds under Uniform Commercial Code.  Notwithstanding any of the provisions of this part or any recitals in any special purpose revenue bonds issued under this part, all such special purpose revenue bonds shall be deemed to be investment securities under the Uniform Commercial Code, chapter 490, subject only to the provisions of the special purpose revenue bonds pertaining to registration. [L 1981, c 121, pt of §2]



§39A 128 - Special purpose revenue bonds as legal investments and lawful security.

§39A‑128  Special purpose revenue bonds as legal investments and lawful security.  The special purpose revenue bonds issued pursuant to this part shall be legal and authorized investments for banks, savings banks, trust companies, savings and loan associations, insurance companies, credit unions, fiduciaries, trustees, guardians, and for all public funds of the State or other political corporations or subdivisions of the State.  Such special purpose revenue bonds shall be eligible to secure the deposit of any and all public funds of the State and any and all public funds of counties or other political corporations or subdivisions of the State, and such bonds shall be lawful and sufficient security for such deposits to the extent of their value when accompanied by all unmatured coupons appertaining thereto. [L 1981, c 121, pt of §2; am L 1990, c 59, §5]



§39A 129 - Access to and public disclosure of financial records of project party.

§39A‑129  Access to and public disclosure of financial records of project party.  (a)  Each project party with a project agreement with the department shall allow the department full access to the project party's financial records.  Upon the request of the department for the examination of any such financial records, the project party shall allow the department to examine the requested records within a reasonably prompt time from the date of the request.  If the department requests copies of the records, the project party shall provide the copies.

(b)  To provide the public with full knowledge of the use of the proceeds and benefits derived from special purpose revenue bonds issued under this part, the department shall require each project party with a project agreement with the department to make available to the public all relevant financial records which pertain to the use of or savings resulting from the use of special purpose revenue bonds.

(c)  The department shall adopt rules under chapter 91 for the purposes of this section. [L 1981, c 121, pt of §2]



§39A 130 - Estimate of benefits.

§39A‑130  Estimate of benefits.  (a)  Each project party with a project agreement with the department shall estimate the benefits derived from the use of the proceeds of special purpose revenue bonds.  The benefits estimated shall be based on the creation of new jobs and potential effect on tax receipts.  The format of and method for determining the estimates shall be established by the department and shall be uniform for each project party.

(b)  To promote public understanding of the role played by special purpose revenue bonds in providing benefits to the general public, the department shall take appropriate steps to ensure public access to and scrutiny of the estimates determined under subsection (a).

(c)  The department shall adopt rules under chapter 91 for the purposes of this section. [L 1981, c 121, pt of §2]



§39A 131 - Construction of this part.

§39A‑131  Construction of this part.  The powers conferred by this part shall be in addition and supplemental to the powers conferred by any other law.  Insofar as the provisions of this part are inconsistent with the provisions of any other law, this part shall be controlling. [L 1981, c 121, pt of §2]



§39A 151 - Definitions.

PART V.  ASSISTING INDUSTRIAL ENTERPRISES

§39A‑151  Definitions.  Whenever used in this part, unless a different meaning clearly appears from the context:

"Department" means the department of budget and finance.

"Project" means any combination of land, buildings, and other improvements thereon, including without limitation parking facilities, for use of, or for, or to assist an industrial enterprise, including, without limiting the generality of the foregoing, machinery, equipment, furnishings, and apparatus which shall be deemed necessary, suitable, or useful to such enterprise.

"Project agreement" means any agreement entered into under this part by the department with a project party to finance, construct, operate, or maintain a project from the proceeds of special purpose revenue bonds, or to lend the proceeds of special purpose revenue bonds to assist an industrial enterprise, including without limitation any loan agreement.

"Project party" means a person, firm, or corporation qualified to do business in this State and conducting or proposing to conduct an industrial enterprise in this State.

"Special purpose revenue bonds" or "bonds" means bonds, notes, or other evidences of indebtedness of the State issued pursuant to this part. [L 1981, c 122, pt of §2; am L 1985, c 43, §1; am L 1999, c 105, §6]

Revision Note

Numeric designations deleted.



§39A 152 - Department powers as to industrial enterprises.

§39A‑152  Department powers as to industrial enterprises.  In addition to powers that it may now have, the department shall have all powers necessary or convenient to accomplish the purposes of this part.  The powers of the department include but are not limited to the following:

(1)  Notwithstanding and without compliance with section 103‑7 and chapter 103D, but with the approval of the governor, to:

(A)  Enter into and carry out a project agreement, or an amendment or supplement to an existing project agreement, with a project party; and

(B)  Enter into and carry out any agreement, whereby the obligation of a project party under a project agreement will be unconditionally guaranteed by a person other than a project party;

(2)  To issue special purpose revenue bonds pursuant to and in accordance with this part;

(3)  To lend the proceeds of the special purpose revenue bonds issued for a project to the project party for use and application by the project party for the acquisition, purchase, construction, reconstruction, improvement, betterment, extension, or maintenance of a project;

(4)  As security for the payment of the principal, premium, if any, and interest of the special purpose revenue bonds issued for a project, to:

(A)  Pledge, assign, hypothecate, or otherwise encumber all or any part of the revenues and receipts derived or to be derived by the department under the project agreement for the project for which the special purpose revenue bonds are issued;

(B)  Pledge and assign the interest and rights of the department under the project agreement or other agreement with respect to the project or the special purpose revenue bonds;

(C)  Pledge and assign any bond, debenture, note, or other evidence of indebtedness received by the department with respect to the project; or

(D)  Any combination of the foregoing;

(5)  To extend or renew any project agreement or any other agreement related thereto; provided that any renewal or extension shall be subject to the approval of the governor unless made in accordance with provisions for the extension or renewal contained in a project agreement or related agreement theretofore approved by the governor; and

(6)  To do any and all things necessary or convenient to carry out its purposes and exercise the powers given and granted in this part. [L 1981, c 122, pt of §2; am L Sp 1993, c 8, §55; am L 2004, c 216, §11; am L 2006, c 292, §5]



§39A 153 - Compliance with state and local law.

§39A‑153  Compliance with state and local law.  The issuance of special purpose revenue bonds with respect to any project under this part shall not relieve any project party or other user of such project from the laws, ordinances, and rules and regulations of the State or any political subdivision thereof, or any departments or boards thereof with respect to the construction, operation, and maintenance of projects, or zoning laws or regulations, obtaining of building permits, compliance with building and health codes and other laws, ordinances, or rules and regulations of similar nature pertaining to the project, and such laws shall be applicable to such party or such other user to the same extent they would be if the costs of the project were directly financed by the project party. [L 1981, c 122, pt of §2]



§39A-154 - Conditions precedent to negotiating and entering into a project agreement.

§39A-154  Conditions precedent to negotiating and entering into a project agreement.  (a)  The department, prior to entering into negotiations with respect to a project agreement or at any time during negotiations, shall require that as a condition to the negotiations or the continuation thereof, the project party shall agree to pay all fees, costs, and expenses (direct or indirect) assessed by the department even though a project agreement may not be entered into and may further require the deposit of moneys with the department to pay for fees, costs, and expenses.  Any amount of the deposit in excess of the amount required to reimburse the State shall be returned by the department to the party that made the deposit.  The State shall not be required to pay to the project party any interest or earnings on the deposit.

(b)  The department shall not enter into any project agreement with respect to any project unless the legislature shall have first authorized the issuance of special purpose revenue bonds to finance the project pursuant to section 39A-157 and the department has determined that:

(1)  The project party is a responsible party, whether by reason of economic assets or experience in the type of enterprise to be undertaken through the project, or otherwise; or

(2)  The obligations of the project party under the project agreement will be unconditionally guaranteed by a person who is a responsible party, whether by reason of economic assets or experience in the type of enterprise to be undertaken through the project, or otherwise. [L 1981, c 122, pt of §2; am L 2007, c 44, §7]



§39A-155 - Project agreement.

§39A-155  Project agreement.  No special purpose revenue bonds shall be issued unless at the time of issuance the department shall have entered into a project agreement with respect to the project for the financing of which the revenue bonds are to be issued.  Any project agreement entered into by the department shall contain provisions unconditionally obligating the project party:

(1)  To pay to the department during the period or term of the project agreement, exclusive of any renewal or extension thereof, and whether or not the project is used or occupied by the project party, the sum or sums, at the time or times, and in the amounts that shall be sufficient:

(A)  To pay the principal and interest on all special purpose revenue bonds issued with respect to the project as the bonds become due, including any premium payable upon any required redemption of the bonds;

(B)  To establish or maintain a reserve, if any, as may be required by the instrument authorizing or securing the special purpose revenue bonds;

(C)  To pay all fees and expenses (including the fees and expenses of the paying agents and trustees) assessed in connection with the special purpose revenue bonds; and

(D)  To pay the fees, costs, and expenses (direct or indirect) assessed by the department in administering the bonds or in carrying out the project agreement; and

(2)  To operate, maintain, and repair the project as long as it is used as provided in the project agreement and to pay all costs of the operation, maintenance, and repair.

Moneys received by the department pursuant to paragraph (1)(D) shall not be, or be deemed to be, revenues of the project and shall be paid into the general fund of the State. [L 1981, c 122, pt of §2; am L 2007, c 44, §8]



§39A 156 - Issuance of special purpose revenue bonds to finance projects.

§39A‑156  Issuance of special purpose revenue bonds to finance projects.  In addition to the other powers which it may otherwise have, the department may issue special purpose revenue bonds to finance, in whole or in part, the costs of facilities of, or for, or to loan the proceeds of such bonds to assist project parties.  All revenue bonds issued under this part are special purpose revenue bonds and the provisions of part III of chapter 39 shall not apply thereto.  All special purpose revenue bonds shall be issued in the name of the department and not in the name of the State.

The department in determining the cost of any project, may also include the following:

(1)  Financing charges, fees, and expenses of any trustee and paying agents for special purpose revenue bonds issued to pay the cost of such project;

(2)  Interest on such bonds and the expenses of the State in connection with such bonds and the project to be financed from the proceeds of such bonds accruing or incurred prior to and during the estimated period of construction and for not exceeding twelve months thereafter;

(3)  Amounts necessary to establish or increase reserves for the special purpose revenue bonds;

(4)  The cost of plans, specifications, studies, surveys, and estimates of costs and of revenues;

(5)  Other expenses incidental to determining the feasibility or practicability of the project;

(6)  Administration expenses;

(7)  Legal, accounting, consulting, and other special service fees;

(8)  Interest cost incurred by the project party with respect to the project prior to the issuance of the special purpose revenue bonds; and

(9)  Such other costs, commissions, and expenses incidental to the construction, acquisition, reconstruction, renovation, rehabilitation, improvement, betterment, operation, maintenance, or extension of the project, the financing, placing of same in operation, and the issuance of the special purpose revenue bonds, whether incurred prior to or after the issuance of such bonds.

The legislature finds and determines that the exercise of the powers vested in the department by this part constitutes assistance to an industrial enterprise and that the issuance of special purpose revenue bonds to finance facilities of, or for, or to loan the proceeds of such bonds to assist, project parties, is in the public interest. [L 1981, c 122, pt of §2]



§39A-157 - Authorization of special purpose revenue bonds.

§39A-157  Authorization of special purpose revenue bonds.  (a)  Special purpose revenue bonds for each project or multiproject program shall be authorized by a separate act of the legislature, by an affirmative vote of two-thirds of the members to which each house is entitled; provided that the legislature shall find that the issuance of such bonds is in the public interest; provided further that no authorization shall be made for a period exceeding five years of its enactment.  Any such special purpose revenue bond authorization, or any portion of such special purpose revenue bond authorization, which has not been issued at the close of the fiscal year for the period for which the authorization is made, shall lapse.  Special purpose revenue bonds issued pursuant to this part may be in one or more series for each project.  The special purpose revenue bonds of each issue shall be dated, shall bear interest at such rate or rates, shall mature at such time or times not exceeding forty years from their date or dates, shall have such rank or priority and may be made redeemable before maturity at the option of the department, at such price or prices and under such terms and conditions, all as may be determined by the department.  The department shall determine the form of the special purpose revenue bonds, including any interest coupons to be attached thereto, and the manner of execution of the special purpose revenue bonds, and shall fix the denomination or denominations of the special purpose revenue bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the State.  The special purpose revenue bonds may be issued in coupon or in registered form, or both, as the department may determine, and provisions may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest.  The department may sell special purpose revenue bonds in such manner, either at public or private sale, and for such price as it may determine.

(b)  Prior to the preparation of definitive special purpose revenue bonds, the department may issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery.

(c)  Should any bond issued under this part or any coupon appertaining thereto become mutilated or be lost, stolen, or destroyed, the department may cause a new bond or coupon of like date, number, and tenor to be executed and delivered in exchange and substitution for, and upon the cancellation of such mutilated bond or coupon, or in lieu of and in substitution for such lost, stolen, or destroyed bond or coupon.  Such new bond or coupon shall not be executed or delivered until the holder of the mutilated, lost, stolen, or destroyed bond or coupon has (1) paid the reasonable expense and charges in connection therewith, (2) in the case of a lost, stolen, or destroyed bond or coupon, has filed with the department or its fiduciary evidence satisfactory to such department or its fiduciary that such bond or coupon was lost, stolen, or destroyed and that the holder was the owner thereof, and (3) has furnished indemnity satisfactory to the department.

(d)  The department may provide that CUSIP identification numbers shall be printed on such bonds.  In the event such numbers are imprinted on any such bonds (1) no such number shall constitute a part of the contract evidenced by the particular bond upon which it is imprinted, and (2) no liability shall attach to the department or any officer or agent thereof, including any fiscal agent, paying agent, or registrar for such bonds, by reason of such numbers or any use made thereof, including any use thereof made by the department, any such officer, or any such agent, or by reason of any inaccuracy, error, or omission with respect thereto or in such use.  The department may require that all costs of obtaining and imprinting such numbers shall be paid by the purchaser of such bonds.  For the purpose of this subsection, the term "CUSIP identification numbers" means the numbering system adopted by the Committee for Uniform Security Identification Procedures formed by the Securities Industry Association. [L 1981, c 122, pt of §2; am L 2001, c 148, §5]



§39A 158 - Special purpose revenue bond anticipation notes.

§39A‑158  Special purpose revenue bond anticipation notes.  Whenever the department has authorized the issuance of special purpose revenue bonds under this part, special purpose revenue bond anticipation notes of the department may be issued in anticipation of the issuance of such bonds and of the receipt of the proceeds of sale thereof, for the purposes for which such bonds have been authorized.  All special purpose revenue bond anticipation notes shall be authorized by the department, and the maximum principal amount of such notes shall not exceed the authorized principal amount of such bonds.  The notes shall be payable solely from and secured solely by the proceeds of sale of the special purpose revenue bonds in anticipation of which the notes are issued and the revenues from which would be payable and by which would be secured such bonds; provided that to the extent that the principal of the notes shall be paid from moneys other than the proceeds of sale of such bonds, the maximum amount of bonds in anticipation of which the notes are issued that has been authorized shall be reduced by the amount of notes paid in such manner.  The authorization, issuance, and the details of such notes shall be governed by the provisions of this part with respect to special purpose revenue bonds insofar as the same may be applicable; provided that each note, together with all renewals and extensions thereof, or refundings thereof by other notes issued under this section, shall mature within five years from the date of the original note. [L 1981, c 122, pt of §2]



§39A 159 - Powers with respect to and security for special purpose revenue bonds.

§39A‑159  Powers with respect to and security for special purpose revenue bonds.  In order to secure the payment of any of the special purpose revenue bonds issued pursuant to this part, and interest thereon, or in connection with such bonds, the department shall have the power as to such bonds:

(1)  To pledge all or any part of the revenues derived by the department from the project agreement to the punctual payment of special purpose revenue bonds issued with respect to the project financed from proceeds thereof, and interest thereon, and to covenant against thereafter pledging any such revenues or receipts to any other bonds or any other obligations of the department for any other purpose, except as otherwise stated in the law providing for the issuance of additional special purpose revenue bonds to be equally and ratably secured by a lien upon such revenues.

(2)  To pledge and assign the interest and right of the department under the project agreement and other agreements related thereto and the rights, duties, and obligations of the department thereunder, including the right to receive revenues thereunder.

(3)  To covenant as to the use and disposition of the proceeds from the sale of such bonds.

(4)  To covenant to set aside or pay over reserves and sinking funds for such bonds and as to the disposition thereof.

(5)  To covenant and prescribe as to what happenings or occurrences shall constitute "events of default" and the terms and conditions upon which any or all of such bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived.

(6)  To covenant as to the rights, liabilities, powers, and duties arising upon the breach by it of any covenant, condition, or obligation.

(7)  To designate a national or state bank or trust company within or without the State, incorporated in the United States, to serve as trustee for the holders of the special purpose revenue bonds and to enter into a trust indenture or trust agreement or indenture of mortgage with such trustee.  The trustee may be authorized by the department to receive and receipt for, hold, and administer the proceeds of the special purpose revenue bonds issued for the project and to apply the proceeds to the purposes for which such bonds are issued, or to receive and receipt for, hold, and administer the revenues derived by the department under the project agreement and to apply such revenues to the payment of the principal and interest on such bonds, or both, and any excess revenues to the payment of expenses incurred by the State in administering such bonds or in carrying out the project agreement.  In the event that such trustee shall be appointed, any trust indenture or trust agreement or indenture of mortgage entered into by the department with the trustee may contain whatever covenants and provisions as may be necessary or convenient or desirable in order to secure such bonds.  The department may pledge and assign to the trustee the interest of the department under the project agreement and other agreements related thereto and the rights, duties, and obligations of the department thereunder, including the right to receive revenues thereunder.  The department may appoint the trustee to serve as fiscal agent for the payment of the principal and interest, and for the purchase, registration, transfer, exchange, and redemption of the special purpose revenue bonds, and may authorize and empower the trustee to perform such functions with respect to such payment, purchase, registration, transfer, exchange, and redemption, as the department may deem necessary, advisable, or expedient, including without limitation the holding of the special purpose revenue bonds and coupons which have been paid and the supervision of the destruction thereof in accordance with law.

(8)  To execute all instruments necessary or convenient in the exercise of the powers herein granted or in the performance of its covenants and duties.

(9)  To make such covenants and do any and all acts and things as may be necessary or convenient or desirable in order to secure such bonds, notwithstanding that such covenants, acts, or things may not be enumerated herein; it being the purpose thereof to give the department power to do all things in the issuance of such bonds and for their security that may be consistent with the Constitution of the State of Hawaii. [L 1981, c 122, pt of §2]



§39A 160 - Security for special purpose revenue bonds.

§39A‑160  Security for special purpose revenue bonds.  Special purpose revenue bonds shall be payable solely from the revenues derived by the department from payments made to the department under the project agreement or other agreements entered into with respect to the project, and shall be secured solely by such revenues and by the pledges and assignments authorized by this part.  All special purpose revenue bonds of the same issue, subject to the prior and superior rights of outstanding bonds, claims, obligations, or mechanic's and materialman's liens, shall have a prior and paramount lien on the revenues derived from the project agreement with respect to the project, for which such bonds have been issued, over and ahead of all special purpose revenue bonds of any issue payable from the revenues which may be subsequently issued and over and ahead of any claims or obligations of any nature against the revenues subsequently arising or subsequently incurred; provided that the department may reserve the right and privilege to subsequently issue additional series of special purpose revenue bonds, from time to time, payable from the revenues derived from such project agreement on a parity with the special purpose revenue bonds theretofore issued, and the subsequently issued series of special purpose revenue bonds may be secured, without priority by reason of date of sale, date of execution, or date of delivery, by a lien on the revenues in accordance with law, including this part. [L 1981, c 122, pt of §2]



§39A 161 - Special purpose revenue bonds not a general obligation of State.

§39A‑161  Special purpose revenue bonds not a general obligation of State.  No holder or holders of any special purpose revenue bonds issued under this part shall ever have the right to compel any exercise of taxing power of the State to pay such bonds or the interest thereon and no moneys other than the revenues pledged to such bonds shall be applied to the payment thereof.  Each special purpose revenue bond issued under this part shall recite in substance that such bond, including interest thereon, is not a general obligation of the State and is payable solely from the revenues pledged to the payment thereof, and that such bond is not secured directly or indirectly by the full faith and credit or the general credit of the State or by any revenues or taxes of the State other than the revenues specifically pledged thereto. [L 1981, c 122, pt of §2]



§39A 162 - Validity of special purpose revenue bonds.

§39A‑162  Validity of special purpose revenue bonds.  The special purpose revenue bonds bearing the signature or facsimile signature of officers in office on the date of the signing thereof shall be valid and sufficient for all purposes, notwithstanding that before the delivery thereof and payment therefor any or all the persons whose signatures appear thereon shall have ceased to be officers of the department.  Special purpose revenue bonds shall contain a recital that they are issued pursuant to this part, which recital shall be conclusive evidence of their validity and of the regularity of their issuance. [L 1981, c 122, pt of §2]



§39A 163 - Use of revenues derived from project agreement.

§39A‑163  Use of revenues derived from project agreement.  The department shall have the right to appropriate, apply, or expend the revenues derived with respect to the project agreement for a project for the following purposes:

(1)  To pay when due all special purpose revenue bonds, premiums if any, and interest thereon, for the payment of which the revenues are or have been pledged, charged, or otherwise encumbered, including reserves therefore; and

(2)  To the extent not paid by the project party to provide for all expenses of administration, operations, and maintenance of the project, including reserves therefor.

Unless and until adequate provision has been made for the foregoing purposes, the department shall not transfer the revenues derived from the project agreement to the general fund of the State. [L 1981, c 122, pt of §2]



§39A 164 - Special purpose revenue bonds exempt from taxation.

§39A‑164  Special purpose revenue bonds exempt from taxation.  Special purpose revenue bonds and the income therefrom issued pursuant to this part shall be exempt from all state and county taxation except inheritance, transfer, and estate taxes. [L 1981, c 122, pt of §2]



§39A-164 - .

[§39A-164.5]  Federal tax exempt status.  Special purpose revenue bonds issued pursuant to this part, to the extent practicable, shall be issued to comply with requirements imposed by applicable federal law providing that the interest on the special purpose revenue bonds shall be excluded from gross income for federal income tax purposes (except as certain minimum taxes or environmental taxes may apply).  The director of finance may enter into agreements, establish funds or accounts, and take any action required to comply with applicable federal law.  Nothing in this part shall be deemed to prohibit the issuance of special purpose revenue bonds, the interest on which may be included in gross income for federal income tax purposes. [L 1996, c 142, §4]



§39A 165 - Exemption from taxation of department property.

§39A‑165  Exemption from taxation of department property.  All revenues derived by the department from any project or under the project agreement pertaining thereto shall be exempt from all state and county taxation.  Any right, title, and interest of the department in any project shall also be exempt from all state and county taxation.  Except as otherwise provided by law, the interest of the project party or user of such project in a project or under the project agreement or related agreement shall not be exempt from taxation to a greater extent than it would be if the costs of the project were directly financed by the project party or other user. [L 1981, c 122, pt of §2]



§39A 166 - Refunding special purpose revenue bonds.

§39A‑166  Refunding special purpose revenue bonds.  The legislature, by act enacted by an affirmative vote of two-thirds of the members to which each house is entitled, may authorize the issuance of refunding special purpose revenue bonds for the purpose of refunding any special purpose revenue bonds then outstanding and issued under this part, whether or not such outstanding special purpose revenue bonds have matured or are then subject to redemption.  The legislature may provide, by act enacted by an affirmative vote of two-thirds of the members to which each house is entitled, for the issuance of a single issue of special purpose revenue bonds for the combined purposes of:  (1) financing the cost of a project or improvement or expansion thereof, and (2) refunding special purpose revenue bonds which shall theretofore have been issued under this part and shall then be outstanding, whether or not such outstanding special purpose revenue bonds have matured or are then subject to redemption.  Nothing in this section shall require or be deemed to require the department to elect to redeem or prepay special purpose revenue bonds being refunded, or to redeem or prepay special purpose revenue bonds being refunded which were issued in the form customarily known as term bonds in accordance with any sinking fund installment schedule specified in any instruments providing for the issuance thereof, or, in the event the department elects to redeem or prepay any such bonds, to redeem or prepay as of any particular date or dates.  The issuance of such special purpose revenue bonds, the maturities and other details thereof, the rights and remedies of the holders thereof, and the rights, powers, privileges, duties, and obligations of the department with respect to the same, shall be governed by the foregoing provisions of this part insofar as the same may be applicable. [L 1981, c 122, pt of §2]



§39A 167 - Status of special purpose revenue bonds under the Uniform Commercial Code.

§39A‑167  Status of special purpose revenue bonds under the Uniform Commercial Code.  Notwithstanding any of the provisions of this part or any recitals in any special purpose revenue bonds issued under this part, all such special purpose revenue bonds shall be deemed to be investment securities under the Uniform Commercial Code, chapter 490, subject only to the provisions of the special purpose revenue bonds pertaining to registration. [L 1981, c 122, pt of §2]



§39A 168 - Special purpose revenue bonds as legal investments and lawful security.

§39A‑168  Special purpose revenue bonds as legal investments and lawful security.  The special purpose revenue bonds issued pursuant to this part shall be legal and authorized investments for banks, savings banks, trust companies, savings and loan associations, insurance companies, credit unions, fiduciaries, trustees, guardians, and for all public funds of the State or other political corporations or subdivisions of the State.  Such special purpose revenue bonds shall be eligible to secure the deposit of any and all public funds of the State and any and all public funds of counties or other political corporations or subdivisions of the State, and such bonds shall be lawful and sufficient security for such deposits to the extent of their value when accompanied by all unmatured coupons appertaining thereto. [L 1981, c 122, pt of §2; am L 1990, c 59, §6]



§39A 169 - Access to and public disclosure of financial records of project party.

§39A‑169  Access to and public disclosure of financial records of project party.  (a)  Each project party with a project agreement with the department shall allow the department full access to the project party's financial records.  Upon the request of the department for the examination of any such financial records, the project party shall allow the department to examine the requested records within a reasonably prompt time from the date of the request.  If the department requests copies of the records, the project party shall provide the copies.

(b)  To provide the public with full knowledge of the use of the proceeds and benefits derived from special purpose revenue bonds issued under this part, the department shall require each project party with a project agreement with the department to make available to the public all relevant financial records which pertain to the use of or savings resulting from the use of special purpose revenue bonds.

(c)  The department shall adopt rules under chapter 91 for the purposes of this section. [L 1981, c 122, pt of §2]



§39A 170 - Estimate of benefits.

§39A‑170  Estimate of benefits.  (a)  Each project party with a project agreement with the department shall estimate the benefits derived from the use of the proceeds of special purpose revenue bonds.  The benefits estimated shall be based on the creation of new jobs and potential effect on tax receipts.  The format of and method for determining the estimates shall be established by the department and shall be uniform for each project party.

(b)  To promote public understanding of the role played by special purpose revenue bonds in providing benefits to the general public, the department shall take appropriate steps to ensure public access to and scrutiny of the estimates determined under subsection (a).

(c)  The department shall adopt rules under chapter 91 for the purposes of this section. [L 1981, c 122, pt of §2]



§39A 171 - Construction of this part.

§39A‑171  Construction of this part.  The powers conferred by this part shall be in addition and supplemental to the powers conferred by any other law.  Insofar as the provisions of this part are inconsistent with the provisions of any other law, this part shall be controlling. [L 1981, c 122, pt of §2]



§39A 191 - Definitions.

PART VI.  ASSISTING UTILITIES SERVING THE GENERAL

PUBLIC IN PROVIDING ELECTRIC ENERGY OR GAS

§39A‑191  Definitions.  Whenever used in this part, unless a different meaning clearly appears from the context:

"Department" means the department of budget and finance.

"Energy project" means any facilities for each single project or multiproject program of a project party which is certified by the public utilities commission as being for the local furnishing of electric energy or gas; provided that any new generating unit for the production or generation of electric energy from fossil fuels shall not be considered an energy project for purposes of this part unless specifically authorized in any act providing for the authorization of the issuance of bonds pursuant to this part.

"Local furnishing of electric energy or gas" means providing property or land that is or will be:

(1)  Depreciable property or land;

(2)  Used to produce, collect, generate, transmit, store, distribute, or convey electric energy or gas, including without limitation, air or water pollution control facilities;

(3)  Used in the trade or business of furnishing electric energy or gas; and

(4)  Part of a system providing service to the general public of not more than two contiguous counties in the State.

"Project agreement" means any agreement entered into under this part by the department with the project party for the financing from the proceeds of special purpose revenue bonds of an energy project, including without limitation any loan agreement.

"Project party" means an electric or gas utility serving the general public and which is regulated by the public utilities commission under chapter 269.

"Special purpose revenue bonds" or "bonds" mean bonds, notes, or other evidences of indebtedness issued pursuant to this part. [L 1981, c 151, pt of §2]

Revision Note

Definitions rearranged.



§39A-192 - Department powers as to energy projects.

§39A-192  Department powers as to energy projects.  In addition to powers that it may now have, the department shall have all powers necessary or convenient to accomplish the purposes of this part.  The powers of the department include but are not limited to the following:

(1)  Notwithstanding and without compliance with section 103‑7 and chapter 103D, but with the approval of the governor, to:

(A)  Enter into and carry out a project agreement, or an amendment or supplement to an existing project agreement, with a project party; and

(B)  Enter into and carry out any agreement, whereby the obligation of a project party under a project agreement will be unconditionally guaranteed by a person other than a project party;

(2)  To issue special purpose revenue bonds pursuant to and in accordance with this part;

(3)  To lend the proceeds of the special purpose revenue bonds issued for an energy project to the project party for use and application by the project party for the acquisition, purchase, construction, reconstruction, improvement, betterment, or extension of an energy project;

(4)  As security for the payment of the principal of and interest on the special purpose revenue bonds issued for an energy project, to:

(A)  Pledge, assign, hypothecate, or otherwise encumber all or any part of the revenues and receipts derived or to be derived by the department under the project agreement for the energy project for which the special purpose revenue bonds are issued;

(B)  Pledge and assign the interest and rights of the department under the project agreement or other agreement with respect to the project or the special purpose revenue bonds;

(C)  Pledge and assign any bond, debenture, note, or other evidence of indebtedness received by the department with respect to the energy project; or

(D)  Any combination of the foregoing;

(5)  To extend or renew any project agreement or any other agreement related thereto; provided that any renewal or extension shall be subject to the approval of the governor unless made in accordance with provisions for the extension or renewal contained in a project agreement or related agreement theretofore approved by the governor; and

(6)  To do any and all things necessary or convenient to carry out its purposes and exercise the powers given and granted in this part.

When the department finances an energy project by the issuance of special purpose revenue bonds as contemplated by this part, the State shall not exercise the power of eminent domain to acquire an energy project or any part thereof for lease or transfer to a project party, nor shall the State operate a project on behalf of a project party. [L 1981, c 151, pt of §2; am L Sp 1993, c 8, §55; am L 2004, c 216, §12; am L 2006, c 292, §6]



§39A 193 - Compliance with state and local law.

§39A‑193  Compliance with state and local law.  The financing of any energy project under this part shall not relieve any project party or other user of such energy project from the laws, ordinances, and rules and regulations of the State and county or any departments or boards thereof with respect to the construction, operation, and maintenance of energy projects, compliance with master plans or zoning laws or regulations, obtaining of building permits, compliance with building and health codes and other laws, ordinances, or rules and regulations of similar nature pertaining to the energy project, and such laws shall be applicable to such party or such other user to the same extent they would be if the costs of the energy project were directly financed by the project party. [L 1981, c 151, pt of §2]



§39A-194 - Conditions precedent to negotiating and entering into a project agreement.

§39A-194  Conditions precedent to negotiating and entering into a project agreement.  (a)  The department, prior to entering into negotiations with any project party, shall require that the project party shall agree to pay all fees, costs, and expenses (direct or indirect) assessed by the department in implementing and administering this part, as determined by the department, even though a project agreement may not be entered into and may further require the deposit of moneys with the department to pay for fees, costs, and expenses.  Any amount of the deposit in excess of the amount required to pay the State shall be returned by the department to the project party that made the deposit.  The State shall not be required to pay to the project party any interest or earnings on the deposit.

(b)  The department shall not enter into any project agreement with respect to any energy project unless the department shall determine that:

(1)  The project party is a responsible party, whether by reason of economic assets or experience in the type of enterprise to be undertaken through the project, or otherwise; or

(2)  The obligations of the project party under the project agreement will be unconditionally guaranteed by a person who is a responsible party, whether by reason of economic assets or experience in the type of enterprise to be undertaken through the energy project, or otherwise. [L 1981, c 151, pt of §2; am L 2007, c 44, §9]



§39A-195 - Project agreement.

§39A-195  Project agreement.  No special purpose revenue bonds shall be issued unless at the time of issuance the department shall have already entered into a project agreement with respect to the energy project for the financing of which the bonds are to be issued.  Any project agreement entered into by the department shall contain provisions unconditionally obligating the project party:

(1)  To pay to the department during the period or term of the project agreement, exclusive of any renewal or extension thereof and whether or not the energy project is used or occupied by the project party, the sum or sums, at the time or times, and in the amount or amounts that shall be sufficient:

(A)  To pay the principal and interest on all special purpose revenue bonds issued to finance the energy project as the bonds become due, including any premium payable upon any required redemption of the bonds;

(B)  To establish or maintain a reserve, if any, as may be required by the instrument authorizing or securing the special purpose revenue bonds;

(C)  To pay all fees and expenses (including the fees and expenses of the paying agents and trustees) assessed in connection with the special purpose revenue bonds; and

(D)  To pay the fees, costs, and expenses (direct or indirect) assessed by the department in administering the bonds or in carrying out the project agreement, as determined by the department; and

(2)  To operate, maintain, and repair the energy project as long as it is used in the business of local furnishing of electric energy or gas, and to pay all costs of the operation, maintenance, and repair.

Moneys received by the department pursuant to paragraph (1)(D) shall not be, nor be deemed to be, revenues of the energy project and shall be paid into the general fund of the State. [L 1981, c 151, pt of §2; am L 2007, c 44, §10]



§39A 196 - Issuance of special purpose revenue bonds to finance energy projects.

§39A‑196  Issuance of special purpose revenue bonds to finance energy projects.  In addition to the other powers which it may otherwise have, the department may issue special purpose revenue bonds to finance, in whole or in part, the costs of an energy project.  All bonds issued under this part are special purpose revenue bonds and the provisions of part III of chapter 39 shall not apply thereto.  All special purpose revenue bonds issued pursuant to this part shall be issued in the name of the department and not in the name of the State.

The department in determining the cost of any energy project, may also include the following:

(1)  Financing charges, fees, and expenses of any trustee and paying agents for special purpose revenue bonds issued to pay the cost of such energy project;

(2)  Interest on such bonds and the expenses of the State in connection with such bonds and the energy project to be financed from the proceeds of such bonds accruing or incurred prior to and during the period of construction and for not exceeding six months thereafter;

(3)  Amounts necessary to establish or increase reserves for the special purpose revenue bonds;

(4)  The cost of plans, specifications, studies, surveys, and estimates of cost and of revenues;

(5)  Other expenses incidental to determining the feasibility or practicability of the energy project;

(6)  Administration expenses;

(7)  Interest cost incurred by the project party with respect to the energy project prior to the issuance of the special purpose revenue bonds; and

(8)  Such other costs, commissions, and expenses incidental to the construction, acquisition, reconstruction, renovation, rehabilitation, improvement, betterment, operation, or extension of the energy project, the financing thereof, placing of the energy project in operation, and the issuance of the special purpose revenue bonds, whether incurred prior to or after the issuance of such bonds.

The legislature finds and determines that the exercise of the powers vested in the department by this part constitutes assistance to utilities serving the general public and that the issuance of special purpose revenue bonds to finance facilities of, or for, or to loan the proceeds of such bonds to assist, project parties, is in the public interest. [L 1981, c 151, pt of §2]



§39A-197 - Authorization of special purpose revenue bonds.

§39A-197  Authorization of special purpose revenue bonds.  (a)  Special purpose revenue bonds for each single project or multiproject program for each type of utility serving the general public shall be authorized by a separate act of the legislature, by an affirmative vote of two-thirds of the members to which each house is entitled; provided that the legislature shall find that the issuance of such bonds is in the public interest; provided further that no authorization shall be made for a period exceeding five years of its enactment.  Any such special purpose revenue bond authorization, or any portion of such special purpose revenue bond authorization, which has not been issued at the close of the fiscal year for the period for which the authorization is made, shall lapse.  Special purpose revenue bonds issued pursuant to this part may be in one or more series for each energy project.  The special purpose revenue bonds of each issue shall be dated, shall bear interest at such rate or rates, shall mature at such time or times not exceeding thirty years from their date or dates, shall have such rank or priority and may be made redeemable before maturity at the option of the department, at such price or prices and under such terms and conditions, all as may be determined by the department.  The department shall determine the form of the special purpose revenue bonds, including any interest coupons to be attached thereto, and the manner of execution of the special purpose revenue bonds, and shall fix the denomination or denominations of the special purpose revenue bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the State.  The special purpose revenue bonds may be issued in coupon or in registered form, or both, as the department may determine, and provisions may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest.  The department may sell special purpose revenue bonds in such manner, either at public or at private sale, and for such price as it may determine.

(b)  Prior to the preparation of definitive special purpose revenue bonds, the department may issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery.

(c)  Should any bond issued under this part or any coupon appertaining thereto become mutilated or be lost, stolen, or destroyed, the department upon the cancellation of such mutilated bond or coupon, may cause a new bond or coupon of like date, number, and tenor to be executed and delivered in exchange and substitution for, in lieu of and in substitution for such lost, stolen, or destroyed bond or coupon.  Such new bond or coupon shall not be executed or delivered until the holder of the mutilated, lost, stolen, or destroyed bond or coupon has (1) paid the reasonable expense and charges in connection therewith, and (2) in the case of a lost, stolen, or destroyed bond or coupon, has filed with the department or its fiduciary, evidence satisfactory to such department or its fiduciary that such bond or coupon was lost, stolen, or destroyed and that the holder was the owner thereof, and (3) has furnished indemnity satisfactory to the department.

(d)  The department may provide that CUSIP identification numbers shall be imprinted on any such bonds.  In the event such numbers are imprinted on any such bonds (1) no such number shall constitute a part of the contract evidenced by the particular bond upon which it is imprinted, and (2) no liability shall attach to the department or any officer or agent thereof, including any fiscal agent, paying agent, or registrar for such bonds, by reason of such numbers or any use made thereof, including any use thereof made by the department, any such officer, or any such agent, or by reason of any inaccuracy, error, or omission with respect thereto or in such use.  The department may require that all costs of obtaining and imprinting such numbers shall be paid by the purchaser of such bonds.  For the purposes of this subsection, the term "CUSIP identification numbers" means the numbering system adopted by the Committee for Uniform Security Identification Procedures formed by the Securities Industry Association. [L 1981, c 151, pt of §2; am L 2001, c 148, §6]



§39A 198 - Special purpose revenue bond anticipation notes.

§39A‑198  Special purpose revenue bond anticipation notes.  Whenever the department authorizes the issuance of special purpose revenue bonds under this part, special purpose revenue bond anticipation notes of the department may be issued in anticipation of the issuance of such bonds and of the receipt of the proceeds of sale thereof, for the purposes for which such bonds have been authorized.  All special purpose revenue bond anticipation notes shall be authorized by the department, and the maximum principal amount of such notes shall not exceed the authorized principal amount of such bonds.  The notes shall be payable solely from and secured solely by the proceeds of sale of the special purpose revenue bonds in anticipation of which the notes are issued and the revenues from which would be payable and by which would be secured such bonds; provided that to the extent that the principal of the notes shall be paid from moneys other than the proceeds of sale of such bonds, the maximum amount of bonds in anticipation of which the notes are issued that has been authorized shall be reduced by the amount of notes paid in such manner.  The authorization, issuance, and the details of such notes shall be governed by the provisions of this part with respect to special purpose revenue bonds insofar as the provisions may be applicable; provided that each note, together with all renewals and extensions thereof, or refundings thereof by other notes issued under this section, shall mature within five years from the date of the original note. [L 1981, c 151, pt of §2]



§39A 199 - Powers with respect to and security for special purpose revenue bonds.

§39A‑199  Powers with respect to and security for special purpose revenue bonds.  In order to secure the payment of any of the special purpose revenue bonds issued pursuant to this part, and interest thereon, or in connection with such bonds, the department shall have the power as to such bonds:

(1)  To pledge all or any part of the revenues derived by the department from the project agreement to the punctual payment of special purpose revenue bonds issued for the energy project financed from proceeds thereof, and interest thereon, and to covenant against thereafter pledging any such revenues or receipts to any other bonds or any other obligations of the department for any other purpose, except as otherwise stated in the law providing for the issuance of additional special purpose revenue bonds to be equally and ratably secured by a lien upon such revenues.

(2)  To pledge and assign the interest and rights of the department under the project agreement and other agreements related thereto and the rights, duties, and obligations of the department thereunder, including the right to receive revenues thereunder.

(3)  To covenant as to the use and disposition of the proceeds from the sale of such bonds.

(4)  To covenant to set aside or pay over reserves and sinking funds for such bonds and as to the disposition thereof.

(5)  To covenant and prescribe as to what happenings or occurrences shall constitute "events of default" and the terms and conditions upon which any or all of such bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived.

(6)  To covenant as to the rights, liabilities, powers, and duties arising upon the breach by it of any covenant, conditions, or obligation.

(7)  To designate a national or state bank or trust company within or without the State, incorporated in the United States, to serve as trustee for the holders of the special purpose revenue bonds and to enter into a trust indenture or trust agreement or indenture of mortgage with such trustee.  The trustee may be authorized by the department to receive and receipt for, hold, and administer the proceeds of the special purpose revenue bonds issued for the energy project and to apply the proceeds to the purposes for which such bonds are issued, or to receive and receipt for, hold, and administer the revenues derived by the department under the project agreement and to apply such revenues to the payment of the principal and interest on such bonds, or both, and any excess revenues to the payment of expenses incurred by the State in administering such bonds or in carrying out the project agreement.  In the event that such trustee shall be appointed, any trust indenture or trust agreement or indenture of mortgage entered into by the department with the trustee may contain whatever covenants and provisions as may be necessary or convenient or desirable in order to secure such bonds.  The department may pledge and assign to the trustee the interest of the department under the project agreement and other agreements related thereto and the rights, duties, and obligations of the department thereunder, including the right to receive revenues thereunder.  The department may appoint the trustee to serve as fiscal agent for the payment of the principal and interest, and for the purchase, registration, transfer, exchange, and redemption of the special purpose revenue bonds, and may authorize and empower the trustee to perform such functions with respect to such payment, purchase, registration, transfer, exchange, and redemption, as the department may deem necessary, advisable, or expedient, including without limitation, the holding of the special purpose revenue bonds and coupons which have been paid and the supervision of the destruction thereof in accordance with law.

(8)  To execute all instruments necessary or convenient in the exercise of the powers herein granted or in the performance of its covenants and duties.

(9)  To make such covenants and do any and all acts and things as may be necessary or convenient or desirable in order to secure such bonds, notwithstanding that such covenants, acts, or things may not be enumerated herein; it being the purpose hereof to give the department power to do all things in the issuance of such bonds and for their security that may be consistent with the Constitution of the State of Hawaii. [L 1981, c 151, pt of §2]



§39A 200 - Security for special purpose revenue bonds.

§39A‑200  Security for special purpose revenue bonds.  Special purpose revenue bonds shall be payable solely from the revenues derived by the department from payments made to the department under the project agreement or other supplemental agreements entered into with respect to the energy project, and shall be secured solely by such revenues and by the pledges and assignments authorized by this part.  All special purpose revenue bonds of the same issue, subject to the prior and superior rights of outstanding bonds, claims, obligations, or mechanics' and materialmen's liens, shall have a prior and paramount lien on the revenues derived from the project agreement with respect to the energy project for which such bonds have been issued, over and ahead of all special purpose revenue bonds of any issue payable from the revenues which may be subsequently issued and over and ahead of any claims or obligations of any nature against the revenues subsequently arising or subsequently incurred; provided that the department may reserve the right and privilege to subsequently issue additional series of special purpose revenues bonds, from time to time, payable from the revenues derived from such project agreement on a parity with the special purpose revenue bonds theretofore issued and the subsequently issued series of special purpose revenue bonds, may be secured, without priority by reason of date of sale, date of execution, or date of delivery, by a lien on the revenues in accordance with law, including this part.

Notwithstanding any other provision hereof, the property in the energy project and all interest of the project party in the energy project and the revenues of the project party therefrom may be subjected to the present and future lien of any mortgage of the project party securing the project party's bonds, and the rights of the department and any trustee for the holders of the special purpose revenue bonds and the holders of the special purpose revenue bonds in the energy project and the revenues therefrom may be made subject to the prior lien of the project party's mortgage. [L 1981, c 151, pt of §2]



§39A 201 - Special purpose revenue bonds not a general obligation of the State.

§39A‑201  Special purpose revenue bonds not a general obligation of the State.  No holder or holders of any special purpose revenue bonds issued under this part shall ever have the right to compel any exercise of taxing power of the State to pay such bonds or the interest thereon and no moneys other than the revenues pledged to such bonds shall be applied to the payment thereof.  Each special purpose revenue bond issued under this part shall recite in substance that such bond, including interest thereon, is not a general obligation of the State and is payable solely from the revenues pledged to the payment thereof, and that such bond is not secured directly or indirectly by the full faith and credit or the general credit of the State or by any revenues or taxes of the State other than the revenues specifically pledged thereto. [L 1981, c 151, pt of §2]



§39A 202 - Validity of special purpose revenue bonds.

§39A‑202  Validity of special purpose revenue bonds.  The special purpose revenue bonds bearing the signature or facsimile signature of officers in office on the date of the signing thereof shall be valid and sufficient for all purposes, notwithstanding that before the delivery thereof and payment therefor any or all the persons whose signatures appear thereon shall have ceased to be officers of the department.  The special purpose revenue bonds shall contain a recital that they are issued pursuant to this part, which recital shall be conclusive evidence of their validity and of the regularity of their issuance. [L 1981, c 151, pt of §2]



§39A 203 - Use of revenues derived from project agreement.

§39A‑203  Use of revenues derived from project agreement.  The department shall have the right to appropriate, apply, or expend the revenues derived from the project agreement for an energy project for the following purposes:

(1)  To pay when due all special purpose revenue bonds and interest thereon, for the payment of which the revenues are or have been pledged, charged, or otherwise encumbered, including reserves therefor; and

(2)  To the extent not paid by the project party to provide for all expenses of administration, operation, and maintenance of the energy project, including reserves therefor.

Unless and until adequate provision has been made for the foregoing purposes, the department shall not transfer the revenues derived from the project agreement to the general fund of the State. [L 1981, c 151, pt of §2]



§39A 204 - Special purpose revenue bonds exempt from taxation.

§39A‑204  Special purpose revenue bonds exempt from taxation.  Special purpose revenue bonds and the income therefrom issued pursuant to this part shall be exempt from all state and county taxation except inheritance, transfer, and estate taxes. [L 1981, c 151, pt of §2]



§39A-204 - .

[§39A-204.5]  Federal tax exempt status.  Special purpose revenue bonds issued pursuant to this part, to the extent practicable, shall be issued to comply with requirements imposed by applicable federal law providing that the interest on the special purpose revenue bonds shall be excluded from gross income for federal income tax purposes (except as certain minimum taxes or environmental taxes may apply).  The director of finance may enter into agreements, establish funds or accounts, and take any action required to comply with applicable federal law.  Nothing in this part shall be deemed to prohibit the issuance of special purpose revenue bonds, the interest on which may be included in gross income for federal income tax purposes. [L 1996, c 142, §5]



§39A 205 - Exemption from taxation of department property.

§39A‑205  Exemption from taxation of department property.  All revenues derived by the department from any energy project or under the project agreement pertaining thereto shall be exempt from all state and county taxation.  Any right, title, and interest of the department in any energy project shall also be exempt from all state and county taxation.  Except as otherwise provided by law, the interest of the project party or user of such project in an energy project or under the project agreement or related agreement shall not be exempt from taxation to a greater extent than it would be if the costs of the energy project were directly financed by the project party or other user. [L 1981, c 151, pt of §2]



§39A 206 - Refunding special purpose revenue bonds.

§39A‑206  Refunding special purpose revenue bonds.  The legislature, by act enacted by an affirmative vote of two-thirds of the members to which each house is entitled, may authorize the issuance of refunding special purpose revenue bonds for the purpose of refunding any special purpose revenue bonds then outstanding and issued under this part, whether or not such outstanding special purpose revenue bonds have matured or are then subject to redemption.  The legislature may provide, by act enacted by an affirmative vote of two-thirds of the members to which each house is entitled, for the issuance of a single issue of special purpose revenue bonds for the combined purposes of (1) financing the cost of an energy project or improvement or expansion thereof, and (2) refunding special purpose revenue bonds which shall theretofore have been issued under this part and shall then be outstanding, whether or not such outstanding special purpose revenue bonds have matured or are then subject to redemption.  Nothing in this section shall require or be deemed to require the department to elect to redeem or prepay special purpose revenue bonds being refunded, or to redeem or prepay special purpose revenue bonds being refunded which were issued in the form customarily known as term bonds in accordance with any sinking fund installment schedule specified in any law authorizing the issuance thereof, or, in the event the department elects to redeem or prepay any such bonds, to redeem or prepay as of any particular date or dates.  The issuance of such special purpose revenue bonds, the maturities and other details thereof, the rights and remedies of the holders thereof, and the rights, powers, privileges, duties, and obligations of the department with respect to the bonds, shall be governed by the foregoing provisions of this part insofar as the provisions may be applicable. [L 1981, c 151, pt of §2]



§39A 207 - Status of special purpose revenue bonds under Uniform Commercial Code.

§39A‑207  Status of special purpose revenue bonds under Uniform Commercial Code.  Notwithstanding any of the provisions of this part or any recitals in any special purpose revenue bonds issued under this part, all such special purpose revenue bonds shall be deemed to be investment securities under the Uniform Commercial Code, chapter 490, subject only to the provisions of the special purpose revenue bonds pertaining to registration. [L 1981, c 151, pt of §2]



§39A 208 - Treatment of special purpose revenue bonds in regulatory proceedings.

§39A‑208  Treatment of special purpose revenue bonds in regulatory proceedings.  (a)  In the setting of rates to be paid by the consumers of utility services, the public utilities commission shall provide such consumers the maximum benefits derived by the utility from the use of such bonds.

(b)  For the purpose of public disclosure, the public utilities commission, in every rate proceeding involving a public utility which has utilized special purpose revenue bonds, shall make estimates of (A) the probable amounts which would have been incurred by the utility as capital costs if financing by means other than special purpose revenue bonds were utilized, (B) the amount the utility pays for such bonds, including the principal and sinking fund requirements, the interest, and other expenses appropriately attributable to special purpose revenue bond financing, and (C) the difference between (A) and (B), or the estimated savings realized by the consumers of the utility services. [L 1981, c 151, pt of §2; am L 1982, c 147, §4]



§39A 209 - Special purpose revenue bonds as legal investments and lawful security.

§39A‑209  Special purpose revenue bonds as legal investments and lawful security.  The special purpose revenue bonds issued pursuant to this part shall be and are declared to be legal and authorized investments for banks, savings banks, trust companies, savings and loan associations, insurance companies, credit unions, fiduciaries, trustees, guardians, and for all public funds of the State or other political corporations or subdivisions of the State.  Such special purpose revenue bonds shall be eligible to secure the deposit of any and all public funds of the State and any and all public funds of counties or other political corporations or subdivisions of the State, and such bonds shall be lawful and sufficient security for such deposits to the extent of their value when accompanied by all unmatured coupons appertaining thereto. [L 1981, c 151, pt of §2; am L 1990, c 59, §7]



§39A 210 - Construction of this part.

§39A‑210  Construction of this part.  The powers conferred by this part shall be in addition and supplemental to the powers conferred by any other law.  Insofar as the provisions of this part are inconsistent with the provisions of any other law, this part shall be controlling. [L 1981, c 151, pt of §2]



§39A 211 - REPEALED.

§39A‑211  REPEALED.  L 1992, c 228, §6.



§39A 221 - Definitions.

[PART VII.]  ASSISTING NOT-FOR-PROFIT CORPORATIONS

THAT PROVIDE EARLY CHILDHOOD EDUCATION

AND CARE FACILITIES SERVING THE GENERAL PUBLIC

[§39A‑221]  Definitions.  Whenever used in this part, unless a different meaning clearly appears from the context:

"Department" means the department of budget and finance.

"Early childhood education and care facility" means any property used primarily for the care and instruction of children from birth to age five; provided that it shall not include any property to be used primarily for sectarian instruction or study, or as a place for devotional activities or religious worship, or any property used primarily in connection with any part of a program of a school or department of divinity of any religious denomination.

"Project agreement" means any agreement entered into under this part by the department with a project party providing for the issuance of special purpose revenue bonds to finance facilities of a project party or for a project party or to loan the proceeds of such bonds to assist not-for-profit corporations that provide early childhood education and care facilities that serve the general public, including without limitation any loan agreement.

"Project party" means a not-for-profit corporation that provides an early childhood education and care facility that serves the general public.

"Refinancing of outstanding obligations" or "refinancing" means the liquidation, retirement, or provision for retirement with the proceeds of bonds issued by the State, of any indebtedness of a project party incurred to finance or aid in financing a lawful purpose of such project party not financed pursuant to this part which constitutes an early childhood education and care facility or consolidation of such indebtedness with indebtedness of the State incurred for an early childhood education and care facility related to the purpose for which the indebtedness of the project party was initially incurred.

"Special purpose revenue bonds" or "bonds" means bonds, notes, or other evidences of indebtedness of the State issued pursuant to this part. [L 1994, c 280, pt of §6]



§39A 222 - Department powers as to early childhood education and care facilities.

§39A‑222  Department powers as to early childhood education and care facilities.  In addition to powers that it may now have, the department shall have all powers necessary or convenient to accomplish the purposes of this part.  The powers of the department include but are not limited to the following:

(1)  Notwithstanding and without compliance with section 103‑7 and chapter 103D, but with the approval of the governor, to:

(A)  Enter into and carry out a project agreement, or an amendment or supplement to an existing project agreement, with a project party; and

(B)  Enter into and carry out any agreement, whereby the obligation of a project party under a project agreement will be unconditionally guaranteed by a person other than a project party;

(2)  To issue special purpose revenue bonds pursuant to and in accordance with this part;

(3)  To lend the proceeds of the special purpose revenue bonds issued for a project to the project party for use and application by the project party for the acquisition, purchase, construction, reconstruction, improvement, betterment, extension, or refinancing of outstanding obligations related to a project;

(4)  As security for the payment of the principal, premium, if any, and interest of the special purpose revenue bonds issued for this project, to:

(A)  Pledge, assign, hypothecate, or otherwise encumber all or any part of the revenues and receipts derived or to be derived by the department under the project agreement for the project for which the special purpose revenue bonds are issued;

(B)  Pledge and assign the interest and rights of the department under the project agreement or other agreement with respect to the project or the special purpose revenue bonds;

(C)  Pledge and assign any bond, debenture, note, or other evidence of indebtedness received by the department with respect to the project; or

(D)  Any combination of the foregoing;

(5)  To extend or renew any project agreement or any other agreement related thereto; provided that any renewal or extension shall be subject to the approval of the governor unless made in accordance with provisions for the extension or renewal contained in a project agreement or related agreement theretofore approved by the governor; and

(6)  To do any and all things necessary or convenient to carry out its purposes and exercise the powers given and granted in this part.

When the department finances or refinances a project by the issuance of special purpose revenue bonds as contemplated by this part, the State shall not exercise the power of eminent domain to acquire a project or any part thereof for lease or transfer to a project party, nor shall the State operate a project on behalf of a project party. [L 1994, c 280, pt of §6; am L 2006, c 292, §7]



§39A 223 - Compliance with state and local law.

[§39A‑223]  Compliance with state and local law.  The issuance of special purpose revenue bonds with respect to any project under this part shall not relieve any project party or other user of such project from the laws, ordinances, and rules of the State or any political subdivision thereof, or any departments or boards thereof with respect to the construction, operation, and maintenance of projects, compliance with early childhood education and care laws or regulations, or zoning laws or regulations, obtaining of building permits, compliance with building and health codes and other laws, ordinances, or rules of similar nature pertaining to the project, and such laws shall be applicable to such party or such other user to the same extent it would be if the costs of the project were directly financed by the project party. [L 1994, c 280, pt of §6]



§39A-224 - Conditions precedent to negotiating and entering into a project agreement.

§39A-224  Conditions precedent to negotiating and entering into a project agreement.  (a)  The department, prior to entering into negotiations with any project party, shall require that the project party shall agree to pay all fees, costs, and expenses (direct or indirect) assessed by the department in implementing and administering this part, as determined by the department, even though a project agreement may not be entered into and may further require the deposit of moneys with the department to pay for fees, costs, and expenses.  Any amount of the deposit in excess of the amount required to pay the State shall be returned by the department to the party that made the deposit.  The State shall not be required to pay to the project party any interest or earnings on the deposit.

(b)  The department shall not enter into any project agreement with respect to any project unless the department shall determine that:

(1)  The project party is a responsible party, whether by reason of economic assets or experience in the type of enterprise to be undertaken through such project, or otherwise; or

(2)  The obligations of the project party under the project agreement will be unconditionally guaranteed by a person who is a responsible party, whether by reason of economic assets or experience in the type of enterprise to be undertaken through the project, or otherwise. [L 1994, c 280, pt of §6; am L 2007, c 44, §11]



§39A-225 - Project agreement.

§39A-225  Project agreement.  No special purpose revenue bonds shall be issued unless at the time of issuance the department shall have entered into a project agreement with respect to the project for the financing or refinancing of which the revenue bonds are to be issued.  Any project agreement entered into by the department shall contain provisions unconditionally obligating the project party:

(1)  To pay to the department during the period or term of the project agreement, exclusive of any renewal or extension thereof and whether or not the project is used or occupied by the project party, the sum or sums, at the time or times, and in the amounts that shall be sufficient:

(A)  To pay the principal and interest on all special purpose revenue bonds issued with respect to the project as the bonds become due, including any premium payable upon any required redemption of the bonds;

(B)  To establish or maintain a reserve, if any, as may be required by the instrument authorizing or securing the special purpose revenue bonds;

(C)  To pay all fees and expenses (including the fees and expenses of the paying agents and trustees) assessed in connection with the special purpose revenue bonds; and

(D)  To pay the fees, costs, and expenses (direct or indirect) assessed by the department in administering the bonds or in carrying out the project agreement; and

(2)  To operate, maintain, and repair the project as long as it is used in the provision of early childhood education and care to the general public, and to pay all costs of the operation, maintenance, and repair.

Moneys received by the department pursuant to paragraph (1)(D) shall not be, nor be deemed to be, revenues of the project and shall be paid into the general fund of the State. [L 1994, c 280, pt of §6; am L 2007, c 44, §12]



§39A 226 - Issuance of special purpose revenue bonds to finance projects.

[§39A‑226]  Issuance of special purpose revenue bonds to finance projects.  In addition to the other powers which it may otherwise have, the department may issue special purpose revenue bonds to finance or refinance, the costs of facilities of, or for, or to loan the proceeds of such bonds to assist project parties.  All revenue bonds issued under this part are special purpose revenue bonds and the provisions of part III of chapter 39 shall not apply thereto.  All special purpose revenue bonds shall be issued in the name of the department and not in the name of the State.

The department in determining the cost of any project, may also include the following:  financing charges, fees, and expenses of any trustee and paying agents for special purpose revenue bonds issued to pay the cost of such project; interest on such bonds and the expenses of the State in connection with such bonds and the project to be financed or refinanced from the proceeds of such bonds accruing or incurred prior to and during the period of construction and for not exceeding twelve months thereafter; amounts necessary to establish or increase reserves for the special purpose revenue bonds; the cost of plans, specifications, studies, surveys, and estimates of costs and of revenues; other expenses incidental to determining the feasibility or practicability of the project; administration expenses; interest cost incurred by the project party with respect to the project prior to the issuance of the special purpose revenue bonds; fees and expenses incurred in connection with the refinancing of outstanding obligations; and such other costs, commissions, and expenses incidental to the construction, acquisition, reconstruction, renovation, rehabilitation, improvement, betterment, operation, or extension of the project, the financing or refinancing thereof, placing of same in operation, and the issuance of the special purpose revenue bonds, whether incurred prior to or after the issuance of such bonds.

The legislature finds and determines that the exercise of the powers vested in the department by this part constitutes assistance to not-for-profit corporations serving the general public and that the issuance of special purpose revenue bonds to finance or to refinance facilities of, or for, or to loan the proceeds of such bonds to assist, project parties, is in the public interest. [L 1994, c 280, pt of §6]



§39A-227 - Authorization of special purpose revenue bonds.

§39A-227  Authorization of special purpose revenue bonds.  (a)  Special purpose revenue bonds for each single project or multi-project program for early childhood education and care facilities serving the general public shall be authorized by a separate act of the legislature, by an affirmative vote of two-thirds of the members to which each house is entitled; provided that the legislature shall find that the issuance of such bonds is in the public interest; provided further that no authorization shall be made for a period exceeding five years of its enactment.  Any such special purpose revenue bond authorization, or any portion of such special purpose revenue bond authorization, which has not been issued at the close of the fiscal year for the period for which the authorization is made, shall lapse.  Special purpose revenue bonds issued pursuant to this part may be in one or more series for each project.  The special purpose revenue bonds of each issue shall be dated, shall bear interest at such rate or rates, shall mature at such time or times not exceeding forty years from their date or dates, shall have such rank or priority and may be made redeemable before maturity at the option of the department, at such price or prices and under such terms and conditions, all as may be determined by the department.  The department shall determine the form of the special purpose revenue bonds, including any interest coupons to be attached thereto, and the manner of execution of the special purpose revenue bonds, and shall fix the denomination or denominations of the special purpose revenue bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the State.  The special purpose revenue bonds may be issued in coupon or in registered form, or both, as the department may determine, and provisions may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest.  The department may sell special purpose revenue bonds in such manner, either at public or private sale, and for such price as it may determine.

(b)  Prior to the preparation of definitive special purpose revenue bonds, the department may issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery.

(c)  Should any bond issued under this part or any coupon appertaining thereto become mutilated or be lost, stolen, or destroyed, the department may cause a new bond or coupon of like date, number, and tenor to be executed and delivered in exchange and substitution for, and upon the cancellation of such mutilated bond or coupon, or in lieu of and in substitution for such lost, stolen, or destroyed bond or coupon.  Such new bond or coupon shall not be executed or delivered until the holder of the mutilated, lost, stolen, or destroyed bond or coupon has (1) paid the reasonable expense and charges in connection therewith; (2) in the case of a lost, stolen, or destroyed bond or coupon, has filed with the department or its fiduciary evidence satisfactory to such department or its fiduciary that such bond or coupon was lost, stolen, or destroyed and that the holder was the owner thereof; and (3) has furnished indemnity satisfactory to the department.

(d)  The department in its discretion may provide that CUSIP identification numbers shall be printed on such bonds.  In the event such numbers are imprinted on any such bonds (1) no such number shall constitute a part of the contract evidenced by the particular bond upon which it is imprinted, and (2) no liability shall attach to the department or any officer or agent thereof, including any fiscal agent, paying agent, or registrar for such bonds, by reason of such numbers or any use made thereof, including any use thereof made by the department, any such officer, or any such agent, or by reason of any inaccuracy, error, or omission with respect thereto or in such use.  The department in its discretion may require that all costs of obtaining and imprinting such numbers shall be paid by the purchaser of such bonds.  For the purposes of this subsection, the term "CUSIP identification numbers" means the numbering system adopted by the Committee for Uniform Security Identification Procedures formed by the Securities Industry Association. [L 1994, c 280, pt of §6; am L 2001, c 148, §7]



§39A 228 - Special purpose revenue bond anticipation notes.

[§39A‑228]  Special purpose revenue bond anticipation notes.  Whenever the department shall have authorized the issuance of special purpose revenue bonds under this part, special purpose revenue bond anticipation notes of the department may be issued in anticipation of the issuance of such bonds and of the receipt of the proceeds of sale thereof, for the purposes for which such bonds have been authorized.  All special purpose revenue bond anticipation notes shall be authorized by the department, and the maximum principal amount of such notes shall not exceed the authorized principal amount of such bonds.  The notes shall be payable solely from and secured solely by the proceeds of sale of the special purpose revenue bonds in anticipation of which the notes are issued and the revenues from which would be payable and by which would be secured such bonds; provided that to the extent that the principal of the notes shall be paid from moneys other than the proceeds of sale of such bonds, the maximum amount of bonds in anticipation of which the notes are issued that has been authorized shall be reduced by the amount of notes paid in such manner.  The authorization, issuance, and the details of such notes shall be governed by the provisions of this part with respect to special purpose revenue bonds insofar as the same may be applicable; provided that each note, together with all renewals and extensions thereof, or refundings thereof by other notes issued under this section, shall mature within five years from the date of the original note. [L 1994, c 280, pt of §6]



§39A 229 - Powers with respect to and security for special purpose revenue bonds.

[§39A‑229]  Powers with respect to and security for special purpose revenue bonds.  In order to secure the payment of any of the special purpose revenue bonds issued pursuant to this part, and interest thereon, or in connection with such bonds, the department shall have the power as to such bonds:

(1)  To pledge all or any part of the revenues derived by the department from the project agreement to the punctual payment of special purpose revenue bonds issued with respect to the project financed or refinanced from proceeds thereof, and interest thereon, and to covenant against thereafter pledging any such revenues or receipts to any other bonds or any other obligations of the department for any other purpose, except as otherwise stated in the law providing for the issuance of additional special purpose revenue bonds to be equally and ratably secured by a lien upon such revenues.

(2)  To pledge and assign the interest of the department under the project agreement and other agreements related thereto and the rights, duties, and obligations of the department thereunder, including the right to receive revenues thereunder.

(3)  To covenant as to the use and disposition of the proceeds from the sale of such bonds.

(4)  To covenant to set aside or pay over reserves and sinking funds for such bonds and as to the disposition thereof.

(5)  To covenant and prescribe as to what happenings or occurrences shall constitute "events of default" and the terms and conditions upon which any or all of such bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived.

(6)  To covenant as to the rights, liabilities, powers, and duties arising upon the breach by it of any covenant, conditions, or obligation.

(7)  To designate a national or state bank or trust company within or without the State, incorporated in the United States, to serve as trustee for the holders of the special purpose revenue bonds and to enter into a trust indenture or trust agreement or indenture of mortgage with such trustee.  The trustee may be authorized by the department to receive and receipt for, hold, and administer the proceeds of the special purpose revenue bonds issued for the project and to apply the same to the purposes for which such bonds are issued, or to receive and receipt for, hold, and administer the revenues derived by the department under the project agreement and to apply such revenues to the payment of the principal and interest on such bonds, or both, and any excess revenues to the payment of expenses incurred by the State in administering such bonds or in carrying out the project agreement.  In the event that such trustee shall be appointed, any trust indenture or trust agreement or indenture of mortgage entered into by the department with the trustee may contain whatever covenants and provisions as may be necessary or convenient or desirable in order to secure such bonds.  The department may pledge and assign to the trustee the interest of the department under the project agreement and other agreements related thereto and the rights, duties, and obligations of the department thereunder, including the right to receive revenues thereunder.  The department may appoint the trustee to serve as fiscal agent for the payment of the principal and interest, and for the purchase, registration, transfer, exchange, and redemption of the special purpose revenue bonds, and may authorize and empower the trustee to perform such functions with respect to such payment, purchase, registration, transfer, exchange, and redemption, as the department may deem necessary, advisable, or expedient, including without limitation the holding of the special purpose revenue bonds and coupons which have been paid and the supervision of the destruction thereof in accordance with law.

(8)  To execute all instruments necessary or convenient in the exercise of the powers herein granted or in the performance of its covenants and duties.

(9)  To make such covenants and do any and all acts and things as may be necessary or convenient or desirable in order to secure such bonds, notwithstanding that such covenants, acts, or things may not be enumerated herein; it being the purpose hereof to give the department power to do all things in the issuance of such bonds and for their security that may be consistent with the Constitution of the State of Hawaii. [L 1994, c 280, pt of §6]



§39A 230 - Security for special purpose revenue bonds.

[§39A‑230]  Security for special purpose revenue bonds.  Special purpose revenue bonds shall be payable solely from the revenues derived by the department from payments made to the department under the project agreement or other supplemental agreements entered into with respect to the project, and shall be secured solely by such revenues and by the pledges and assignments authorized by this part.  All special purpose revenue bonds of the same issue, subject to the prior and superior rights of outstanding bonds, claims, obligations, or mechanic's and materialman's liens, shall have a prior and paramount lien on the revenues derived from the project agreement with respect to the project, for which the bonds have been issued, over and ahead of all special purpose revenue bonds of any issue payable from the revenues which may be subsequently issued and over and ahead of any claims or obligations of any nature against the revenues subsequently arising or subsequently incurred; provided that the right and privilege may be reserved by the department in the trust indenture securing an issue of special purpose revenue bonds to subsequently issue additional special purpose revenue bonds, subject to legislative authorization of the issue as provided in section 39A‑227, or to permit the project party or another party on its behalf to incur debt, from time to time, payable from the revenues derived from such project agreement on a parity with the first issue of the special purpose revenue bonds and any subsequent issue of special purpose revenue bonds and other debt issued or incurred in accordance with the provisions of the trust indenture shall be secured equally and ratably with the first issue of the special purpose revenue bond without priority by reason of the date of sale, date of execution, or date of delivery, by a lien on the revenues in accordance with this part.

Notwithstanding any other provisions herein, all or part of the property constituting the project and all interest of the project party in the project and the revenues of the project party therefrom may be subjected to the present and future lien of any mortgage of the project party securing the project party's bonds, and the rights of the department and any trustee for the holders of the special purpose revenue bonds and the holders of the special purpose revenue bonds in the project and the revenues therefrom may be made subject to the prior lien of the project party's mortgage. [L 1994, c 280, pt of §6]



§39A 231 - Special purpose revenue bonds not a general obligation of the State.

[§39A‑231]  Special purpose revenue bonds not a general obligation of the State.  No holder or holders of any special purpose revenue bonds issued under this part shall ever have the right to compel any exercise of taxing power of the State to pay such bonds or the interest thereon and no moneys other than the revenues pledged to such bonds shall be applied to the payment thereof.  Each special purpose revenue bond issued under this part shall recite in substance that such bond, including interest thereon, is not a general obligation of the State and is payable solely from the revenues pledged to the payment thereof, and that such bond is not secured directly or indirectly by the full faith and credit or the general credit of the State or by any revenues or taxes of the State other than the revenues specifically pledged thereto. [L 1994, c 280, pt of §6]



§39A 232 - Validity of special purpose revenue bonds.

[§39A‑232]  Validity of special purpose revenue bonds.  The special purpose revenue bonds bearing the signature or facsimile signature of officers on the date of the signing thereof shall be valid and sufficient for all purposes, notwithstanding that before the delivery thereof and payment therefor all the persons whose signatures appear thereon shall have ceased to be officers of the department.  The special purpose revenue bonds shall contain a recital that they are issued pursuant to this part, which recital shall be conclusive evidence of their validity and of the regularity of their issuance. [L 1994, c 280, pt of §6]



§39A 233 - Use of revenues derived from project agreement.

[§39A‑233]  Use of revenues derived from project agreement.  The department shall have the right to appropriate, apply, or expend the revenues derived with respect to the project agreement for a project for the following purposes:

(1)  To pay when due all special purpose revenue bonds, premium, if any, and interest thereon, for the payment of which the revenues are or have been pledged, charged, or otherwise encumbered, including reserves therefor; and

(2)  To the extent not paid by the project party to provide for all expenses of administration, operation, and maintenance of the project, including reserves therefor.

Unless and until adequate provision has been made for the foregoing purposes, the department shall not transfer the revenues derived from the project agreement to the general fund of the State. [L 1994, c 280, pt of §6]



§39A 234 - Special purpose revenue bonds exempt from taxation.

[§39A‑234]  Special purpose revenue bonds exempt from taxation.  Special purpose revenue bonds and the income therefrom issued pursuant to this part shall be exempt from all state, county, and municipal taxation except inheritance, transfer, and estate taxes. [L 1994, c 280, pt of §6]



§39A 235 - Exemption from taxation of department property.

[§39A‑235]  Exemption from taxation of department property.  All revenues derived by the department from any project or under the project agreement pertaining thereto shall be exempt from all state, county, and municipal taxation.  Any right, title, and interest of the department in any project shall also be exempt from all state, county, and municipal taxation.  Except as otherwise provided by law, the interest of the project party or user of such project in a project or under the project agreement or related agreement shall not be exempt from taxation to a greater extent than it would be if the costs of the project were directly financed by the project party or other user. [L 1994, c 280, pt of §6]



§39A 236 - Refunding special purpose revenue bonds.

[§39A‑236]  Refunding special purpose revenue bonds.  The legislature, by act enacted by an affirmative vote of two-thirds of the members to which each house is entitled, may authorize the issuance of refunding special purpose revenue bonds for the purpose of refunding any special purpose revenue bonds then outstanding and issued under this part, whether or not such outstanding special purpose revenue bonds have matured or are then subject to redemption.  The legislature is further authorized to provide, by act finally enacted by an affirmative vote of two-thirds of the members to which each house is entitled, for the issuance of a single issue of special purpose revenue bonds for the combined purposes of (1) financing or refinancing the cost of a project or improvement or expansion thereof, and (2) refunding special purpose revenue bonds which shall theretofore have been issued under this part and shall then be outstanding, whether or not such outstanding special purpose revenue bonds have matured or are then subject to redemption.  Nothing in this section shall require or be deemed to require the legislature to elect to redeem or prepay special purpose revenue bonds being refunded, or to redeem or prepay special purpose revenue bonds being refunded which were issued in the form customarily known as term bonds in accordance with any sinking fund installment schedule specified in any law authorizing the issuance thereof, or, in the event the department elects to redeem or prepay any such bonds, to redeem or prepay as of any particular date or dates.  The issuance of such special purpose revenue bonds, the maturities and other details thereof, and the rights and remedies of the holders thereof, and the rights, powers, privileges, duties, and obligations of the department with respect to the same, shall be governed by the foregoing provisions of this part insofar as the same may be applicable. [L 1994, c 280, pt of §6]



§39A 237 - Status of special purpose revenue bonds under Uniform Commercial Code.

[§39A‑237]  Status of special purpose revenue bonds under Uniform Commercial Code.  Notwithstanding any of the provisions of this part or any recitals in any special purpose revenue bonds issued under this part, all such special purpose revenue bonds shall be deemed to be investment securities under the Uniform Commercial Code, chapter 490, subject only to the provisions of the special purpose revenue bonds pertaining to registration. [L 1994, c 280, pt of §6]



§39A 238 - Special purpose revenue bonds as legal investments and lawful security.

[§39A‑238]  Special purpose revenue bonds as legal investments and lawful security.  The special purpose revenue bonds issued pursuant to this part shall be and are declared to be legal and authorized investments for banks, savings banks, trust companies, savings and loan associations, insurance companies, credit unions, fiduciaries, trustees, guardians, and for all public funds of the State or other political corporations or subdivisions of the State.  Such special purpose revenue bonds shall be eligible to secure the deposit of any and all public funds of the State and any and all public funds of counties or other political corporations or subdivisions of the State, and such bonds shall be lawful and sufficient security for such deposits to the extent of their value when accompanied by all unmatured coupons appertaining thereto. [L 1994, c 280, pt of §6]



§39A 239 - Access to and public disclosure of financial records of project party.

[§39A‑239]  Access to and public disclosure of financial records of project party.  (a)  Each project party with a project agreement with the department shall allow the department full access to its financial records.  Upon the request of the department for the examination of any such financial records, the project party shall allow the department to examine the requested records within a reasonably prompt time from the date of the request.  If the department requests copies of the records, the project party shall provide the copies.

(b)  To provide the public with full knowledge of the use of the proceeds and benefits derived from special purpose revenue bonds issued under this part, the department shall require each project party with a project agreement with the department to make available to the public all relevant financial records which pertain to the use of or savings resulting from the use of special purpose revenue bonds.

(c)  The department shall adopt rules under chapter 91 for the purpose of this section. [L 1994, c 280, pt of §6]



§39A 240 - Estimate of benefits.

[§39A‑240]  Estimate of benefits.  (a)  Each project party with a project agreement with the department shall estimate the benefits derived from the use of the proceeds of special purpose revenue bonds.  The benefits estimated shall be based on a comparison between the use of the proceeds of the special purpose revenue bonds instead of other means of financing and shall be in terms of dollars projected to be or actually saved by consumers of the services of the project party.  The format of and method for determining the estimates shall be established by the department and shall be uniform for each project party.

(b)  To promote public understanding of the role played by special purpose revenue bonds in providing less costly services by a project party to the general public, the department shall take appropriate steps to ensure public access to and scrutiny of the estimates determined under subsection (a).

(c)  The department shall adopt rules under chapter 91 for the purposes of this section. [L 1994, c 280, pt of §6]



§39A 241 - Construction of this part.

[§39A‑241]  Construction of this part.  The powers conferred by this part shall be in addition and supplemental to the powers conferred by any other law.  Insofar as the provisions of this part are inconsistent with the provisions of any other law, this part shall be controlling. [L 1994, c 280, pt of §6]



§39A 242 - Sunset provision.

[§39A‑242]  Sunset provision.  After June 30, 2015, no new special purpose revenue bonds shall be issued under this part. [L 1994, c 280, pt of §6]



§39A-251 - Definitions.

[PART VIII.]  ASSISTING NOT-FOR-PROFIT PRIVATE NONSECTARIAN AND

SECTARIAN ELEMENTARY SCHOOLS, SECONDARY SCHOOLS, COLLEGES, AND

UNIVERSITIES SERVING THE GENERAL PUBLIC

[§39A-251]  Definitions.  Whenever used in this part, unless a different meaning clearly appears from the context:

"Department" means the department of budget and finance.

"Project agreement" means any agreement entered into under this part by the department with a project party providing for the issuance of special purpose revenue bonds to finance facilities of the project party or for the project party or to loan the proceeds of such bonds to assist not-for-profit private nonsectarian and sectarian elementary schools, secondary schools, colleges, and universities that serve the general public, including, without limitation, on any loan agreement.

"Project party" means a not-for-profit private nonsectarian and sectarian elementary school, secondary school, college, and university that serves the general public.

"Refinancing of outstanding obligations" or "refinancing" means the liquidation; the retirement; the provision for retirement through the proceeds of bonds issued by the State of any indebtedness of a project party incurred to finance or help finance a lawful purpose of the project party not financed pursuant to this part; or the consolidation of such indebtedness with indebtedness of the State incurred by the project party related to the purpose for which the indebtedness of the project party was initially incurred.

"Special purpose revenue bonds" or "bonds" means bonds, notes, or other evidence of indebtedness of the State issued pursuant to this part. [L 2002, c 257, pt of §1]



§39A-252 - Department powers as to private nonsectarian and sectarian elementary schools, secondary schools, colleges, and universities.

§39A-252  Department powers as to private nonsectarian and sectarian elementary schools, secondary schools, colleges, and universities.  In addition to powers that it may now have, the department shall have all powers necessary or convenient to accomplish the purposes of this part.  The powers of the department include but are not limited to the following:

(1)  Notwithstanding and without compliance with section 103-7 and chapter 103D, but with the approval of the governor, to:

(A)  Enter into and carry out a project agreement or an amendment or supplement to an existing project agreement with a project party; and

(B)  Enter into and carry out any agreement, whereby the obligation of a project party under a project agreement will be unconditionally guaranteed by a person other than a project party;

(2)  To issue special purpose revenue bonds pursuant to and in accordance with this part;

(3)  To lend the proceeds of the special purpose revenue bonds issued for a project to the project party for use and application by the project party for the acquisition, purchase, construction, reconstruction, improvement, betterment, extension, or refinancing of outstanding obligations related to a project;

(4)  As security for the payment of the principal, premium, if any, and interest of the special purpose revenue bonds issued for this project, to:

(A)  Pledge, assign, hypothecate, or otherwise encumber all or any part of the revenues and receipts derived or to be derived by the department under the project agreement for the project for which the special purpose revenue bonds are issued;

(B)  Pledge and assign the interest and rights of the department under the project agreement or other agreement with respect to the project or the special purpose revenue bonds;

(C)  Pledge and assign any bond, debenture, note, or other evidence of indebtedness received by the department with respect to the project; or

(D)  Any combination of the foregoing;

(5)  To extend or renew any project agreement or any other agreement related to the project agreement; provided that any renewal or extension shall be subject to the approval of the governor unless made in accordance with provisions for the extension or renewal contained in a project agreement or related agreement theretofore approved by the governor; and

(6)  To do any and all things necessary or convenient to carry out its purposes and exercise the powers given and granted in this part.

When the department finances or refinances a project by the issuance of special purpose revenue bonds as contemplated by this part, the State shall not exercise the power of eminent domain to acquire a project or any part of the project for lease or transfer to a project party, nor shall the State operate a project on behalf of a project party. [L 2002, c 257, pt of §1; am L 2006, c 292, §8]

n



§39A-253 - Compliance with state and local law.

[§39A-253]  Compliance with state and local law.  The issuance of special purpose revenue bonds with respect to any project under this part shall not relieve any project party or other user of the project from the laws, ordinances, and rules of the State or any of its political subdivisions, or any departments or boards thereof, with respect to: the construction, operation, and maintenance of projects; compliance with education or zoning laws or regulations; obtaining of building permits; and compliance with building codes, health codes, and other laws, ordinances, or rules of a similar nature pertaining to the project.  Such laws shall apply to the party or another user to the same extent that it would be if the costs of the project were directly financed by the project party. [L 2002, c 257, pt of §1]



§39A-254 - Conditions precedent to negotiating and entering into a project agreement.

§39A-254  Conditions precedent to negotiating and entering into a project agreement.  (a)  Prior to entering into negotiations with any project party, the department shall require that the project party shall agree to pay all fees, costs, and expenses (direct or indirect) assessed by the department in implementing and administering this part, as determined by the department, even though a project agreement may not be entered into.  The department may further require the deposit of moneys with it to pay for fees, costs, and expenses.  The department shall return any amount of the deposit exceeding the amount required to reimburse the State to the party that made the deposit.  The State shall not be required to pay to the project party any interest or earnings on the deposit.

(b)  The department shall not enter into any project agreement with respect to any project unless the department shall determine that:

(1)  The project party is a responsible party, whether by reason of economic assets or experience in the type of enterprise to be undertaken through the project, or some other reason; or

(2)  The obligations of the project party under the project agreement will be unconditionally guaranteed by a person who is a responsible party, whether by reason of economic assets or experience in the type of enterprise to be undertaken through the project, or some other reason. [L 2002, c 257, pt of §1; am L 2007, c 44, §13]



§39A-255 - Project agreement.

§39A-255  Project agreement.  No special purpose revenue bonds shall be issued unless, at the time of issuance, the department shall have entered into a project agreement with respect to the project for the financing or refinancing of which the revenue bonds are to be issued.

Any project agreement entered into by the department shall contain provisions unconditionally obligating the project party to:

(1)  Pay to the department during the period or term of the project agreement, exclusive of any renewal or extension thereof and whether or not the project is used or occupied by the project party, the sum at the time in the amount that shall be sufficient to:

(A)  Pay the principal and interest on all special purpose revenue bonds issued with respect to the project as they become due, including any premium payable upon any required redemption of the bonds;

(B)  Establish or maintain a reserve, if any, as may be required by the instrument authorizing or securing the special purpose revenue bonds;

(C)  Pay all fees and expenses, including the fees and expenses of the paying agents and trustees, assessed in connection with the special purpose revenue bonds; and

(D)  Pay the fees, costs, and expenses (direct or indirect) assessed by the department in administering the bonds or in carrying out the project agreement; and

(2)  Operate, maintain, and repair the project as long as it is used in the provision of not-for-profit private nonsectarian and sectarian elementary, secondary, college-level, and university-level education to the general public, and to pay all costs of its operation, maintenance, and repair.

Moneys received by the department pursuant to paragraph (1)(D) shall not be, nor be deemed to be, revenues of the project and shall be paid into the general fund of the State. [L 2002, c 257, pt of §1; am L 2007, c 44, §14]



§39A-256 - Issuance of special purpose revenue bonds to finance projects.

§39A-256  Issuance of special purpose revenue bonds to finance projects.  In addition to the other powers that it may otherwise have, the department may issue special purpose revenue bonds to finance or refinance the costs of facilities of or for project parties or to loan the proceeds of such bonds to assist project parties.  All revenue bonds issued under this part are special purpose revenue bonds, and the provisions of part III of chapter 39 shall not apply.  All special purpose revenue bonds shall be issued in the name of the department and not in the name of the State.

In determining the cost of any project, the department may also include the following:  financing charges, fees, the expenses of trustees, and the cost of paying agents to issue special purpose revenue bonds to fund the project; interest on the bonds and the expenses of the State in connection with the bonds and the project to be financed or refinanced from the proceeds of the bonds accruing or incurred prior to and during the period of construction, not to exceed twelve months thereafter; amounts necessary to establish or increase reserves for the special purpose revenue bonds; the cost of plans, specifications, studies, surveys, and estimates of costs and of revenues; other expenses incidental to determining the feasibility or practicability of the project; administration expenses; the cost of interest incurred by the project party with respect to the project prior to the issuance of the special purpose revenue bonds; fees and expenses incurred in connection with the refinancing of outstanding obligations; other costs, commissions, and expenses incidental to the construction, acquisition, reconstruction, renovation, rehabilitation, improvement, betterment, operation, or extension of the project; the financing or refinancing of the project and placing the project in operation; and the issuance of the special purpose revenue bonds, whether incurred prior to or after the issuance of such bonds.

The legislature finds and determines that the exercise of the powers vested in the department by this part constitutes assistance to not-for-profit private nonsectarian and sectarian elementary schools, secondary schools, colleges, and universities serving the general public and that the issuance of special purpose revenue bonds to finance or refinance facilities of or for project parties or to loan the proceeds of the bonds to assist project parties is in the public interest.  The legislature also finds and determines that the exercise of the powers vested in the department by this part are pursuant to separate acts of the legislature, each of which shall be enacted in a nondiscriminatory manner on the basis of neutral, secular criteria and will not in any manner violate the First Amendment of the Constitution of the United States or article I, section 4, of the Constitution of the State of Hawaii. [L 2002, c 257, pt of §1; am L 2004, c 10, §1]



§39A-257 - Authorization of special purpose revenue bonds.

[§39A-257]  Authorization of special purpose revenue bonds.  (a)  Special purpose revenue bonds for each single project or multi-project program for not-for-profit private nonsectarian and sectarian elementary schools, secondary schools, colleges, and universities serving the general public shall be authorized by a separate act of the legislature, by an affirmative vote of two-thirds of the members to which each house is entitled; provided that the legislature shall find that the issuance of such bonds is in the public interest; provided further that no authorization shall be made for a period exceeding five years of its enactment.  Any such special purpose revenue bond authorization, or any portion of such special purpose revenue bond authorization, which has not been issued at the close of the fiscal year for the period for which the authorization is made, shall lapse.  Special purpose revenue bonds issued pursuant to this part may be in one or more series for a single project, multiple projects, a single-project party, or multiple-project parties pursuant to the authority of one, or the combined authority of more than one, separate act of the legislature.

The State may combine into a single issue of special purpose revenue bonds two or more proposed issues of special purpose revenue bonds to assist not-for-profit private nonsectarian and sectarian elementary schools, secondary schools, colleges, and universities, separately authorized as aforesaid, in the total amount of not exceeding the aggregate of the proposed separate issues of special purpose revenue bonds.

The special purpose revenue bonds of each issue shall be dated, shall bear interest at such rate or rates, shall mature at such time or times (not to exceed forty years from their date or dates), shall have such rank or priority, and may be made redeemable before maturity at the option of the department, at such price or prices and under such terms and conditions, all as may be determined by the department.  The department shall determine the form of the special purpose revenue bonds, including any interest coupons to be attached, and the manner of execution of the special purpose revenue bonds.  The department shall also fix the denomination or denominations of the special purpose revenue bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the State.  The special purpose revenue bonds may be issued in coupon or in registered form, or both, as the department may determine.  Provisions may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest and for the reconversion into coupon bonds of any bonds registered as to both principal and interest.  The department may sell special purpose revenue bonds in such manner, either at public or private sale, and for such price as it may determine.

(b)  Prior to the preparation of definitive special purpose revenue bonds, the department may issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery.

(c)  Should any bond issued under this part or any coupon pertaining to such a bond become mutilated or be lost, stolen, or destroyed, the department may cause a new bond or coupon of like date, number, and tenor to be executed and delivered in exchange and substitution for and upon the cancellation of the mutilated bond or coupon, or in lieu of and in substitution for the lost, stolen, or destroyed bond or coupon.

The new bond or coupon shall not be executed or delivered until the holder of the mutilated, lost, stolen, or destroyed bond or coupon has:

(1)  Paid the reasonable expense and charges in connection therewith;

(2)  In the case of a lost, stolen, or destroyed bond or coupon, has filed with the department or its fiduciary evidence satisfactory to the department or its fiduciary that such bond or coupon was lost, stolen, or destroyed and that the holder was the owner; and

(3)  Has furnished indemnity satisfactory to the department.

(d)  In its discretion, the department may direct that CUSIP identification numbers shall be printed on the bonds.  In the event that the numbers are imprinted on the bonds:

(1)  No such number shall constitute a part of the contract evidenced by the particular bond upon which it is imprinted; and

(2)  No liability shall attach to the department or any of its officers or agents, including any fiscal agent, paying agent, or registrar for the bonds, because of the numbers or their use, including any use made by the department or any of its officers or agents, or because of any inaccuracy, error, or omission with respect thereto or in such use.

In its discretion, the department may require that all costs of obtaining and imprinting such numbers shall be paid by the purchaser of such bonds.

For the purposes of this subsection, "CUSIP identification numbers" means the numbering system adopted by the Committee for Uniform Security Identification Procedures formed by the Securities Industry Association. [L 2002, c 257, pt of §1]



§39A-258 - Special purpose revenue bond anticipation notes.

[§39A-258]  Special purpose revenue bond anticipation notes.  Whenever the department shall have authorized the issuance of special purpose revenue bonds under this part, special purpose revenue bond anticipation notes of the department may be issued in anticipation of the issuance of the bonds and of the receipt of the proceeds of sale thereof, for the purpose for which the bonds have been authorized.  All special purpose revenue bond anticipation notes shall be authorized by the department, and the maximum principal amount of the notes shall not exceed the authorized principal amount of the bonds.  The notes shall be payable solely from and secured solely by the proceeds of the sale of the special purpose revenue bonds in anticipation of which the notes are issued and the revenues from which would be payable and by which the bonds would be secured; provided that to the extent that the principal of the notes shall be paid from moneys other than the proceeds of sale of the bonds, the maximum amount of bonds in anticipation of which the notes are issued that has been authorized shall be reduced by the amount of notes paid in such manner.  The authorization, issuance, and details of the notes shall be governed by the provision of this part with respect to special purpose revenue bonds insofar as the same may apply; provided that each note, together with all renewals and extensions of the note, or refundings of the note by other notes issued under this section, shall mature within five years from the date of the original note. [L 2002, c 257, pt of §1]



§39A-259 - Powers with respect to and security for special purpose revenue bonds.

[§39A-259]  Powers with respect to and security for special purpose revenue bonds.  To secure the payment of any of the special purpose revenue bonds issued pursuant to this part, including interest on the bonds, or in connection with the bonds, the department shall have the power to:

(1)  Pledge all or any part of the revenues derived by the department from the project agreement to the punctual payment of special purpose revenue bonds issued with respect to the project financed or refinanced from bond proceeds, including interest on the bonds, and to covenant against pledging any such revenues or receipts to any other bonds or any other obligations of the department for any other purpose, except as otherwise stated in the law providing for the issuance of additional special purpose revenue bonds to be equally and ratably secured by a lien upon such revenues;

(2)  Pledge and assign the interest of the department under the project agreement and other related agreements and the rights, duties, and obligations of the department thereunder, including the right to receive revenues;

(3)  Covenant as to the use and disposition of the proceeds from the sale of the bonds;

(4)  Covenant to set aside or pay over reserves and sinking funds for the bonds and as to the disposition thereof;

(5)  Covenant and prescribe as to what occurrences shall constitute "events of default" and the terms and conditions upon which any or all of the bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived;

(6)  Covenant as to the rights, liabilities, powers, and duties arising upon the breach by the department of any covenant, condition, or obligation;

(7)  Designate a national or state bank or trust company within or without the State, incorporated in the United States, to serve as trustee for the holders of the special purpose revenue bonds and to enter into a trust indenture or trust agreement or indenture of mortgage with the trustee.  The trustee may be authorized by the department to receive and receipt for, hold, and administer the proceeds of the special purpose revenue bonds issued for the project and to apply the proceeds to the purposes for which the bonds are issued, or to receive and receipt for, hold, and administer the revenues derived by the department under the project agreement and to apply the revenues to the payment of the principal and interest on the bonds, or both, and any excess revenues to the payment of expenses incurred by the State in administering the bonds or in carrying out the project agreement.  If a trustee is appointed, any trust indenture or trust agreement or indenture of mortgage entered into by the department with the trustee may contain whatever covenants and provisions as may be necessary, convenient, or desirable to secure the bonds.  The department may pledge and assign to the trustee the interest of the department under the project agreement and other related agreements as well as the rights, duties, and obligations of the department thereunder.  The department may appoint the trustee to serve as fiscal agent for the payment of the principal and interest and for the purchase, registration, transfer, exchange, and redemption of the special purpose revenue bonds.  The department may also authorize and empower the trustee to perform such functions with respect to payment, purchase, registration, transfer, exchange, and redemption as the department may deem necessary, advisable, or expedient, including, without limitation, the holding of the special purpose revenue bonds and coupons that have been paid and the supervision of the destruction of the bonds and coupons according to the law;

(8)  Execute all instruments necessary or convenient in the exercise of the powers herein granted or in the performance of its covenants and duties; and

(9)  Make such covenants and perform any acts as may be necessary, convenient, or desirable to secure the bonds, although such covenants, acts, or items may not be enumerated here.

The department shall have the power to do all things in the issuance of the bonds and for their security that are consistent with the Constitution of the State of Hawaii. [L 2002, c 257, pt of §1]



§39A-260 - Security for special purpose revenue bonds.

[§39A-260]  Security for special purpose revenue bonds.  Special purpose revenue bonds shall be payable solely from the revenues derived by the department from payments made to the department under the project agreement, project agreements, or other supplemental agreements entered into with respect to the project or projects for the financing of which the special purpose revenue bonds were issued.  The special purpose revenue bonds shall be secured solely by such revenues and by the pledges and assignments authorized by this part.  Subject to the prior and superior rights of outstanding bonds, claims, obligations, or mechanic's and materialman's liens, all special purpose revenue bonds of the same issue shall have a prior and paramount lien on the revenue derived from the project agreement or agreements with respect to the project or projects for which the bonds were issued.  The lien shall be over and ahead of all special purpose revenue bonds of any issue payable from the revenues that may be subsequently issued and over and ahead of any claims or obligations of any nature against the revenues subsequently arising or subsequently incurred; provided that the right and privilege may be reserved by the department in the trust indenture securing an issue of special purpose revenue bonds to issue subsequently additional special purpose revenue bonds, subject to legislative authorization of the issue as provided in section 39A-257.  The department may also permit the project party or another party on its behalf to incur debt, from time to time, payable from the revenues derived from the project agreement on a parity with the first issue of the special purpose revenue bonds.  Any subsequent issue of special purpose revenue bonds and other debt issued or incurred in accordance with the provisions of the trust indenture shall be secured equally and ratably with the first issue of the special purpose revenue bond by a lien on the revenues in accordance with this part and without priority based on the date of sale, date of execution, or date of delivery.

Notwithstanding any other provisions herein, all or part of the property constituting the project and all interest of the project party in the project and the revenues of the project party therefrom may be subjected to the present and future lien of any mortgage of the project party securing the project party's bonds.  The rights of the department and any trustee for the holders of the special purpose revenue bonds and the holders of the special purpose revenue bonds in the project and the revenues therefrom may be made subject to the prior lien of the project party's mortgage. [L 2002, c 257, pt of §1]



§39A-261 - Special purpose revenue bonds not a general obligation of the State.

[§39A-261]  Special purpose revenue bonds not a general obligation of the State.  No holder or holders of any special purpose revenue bonds issued under this part shall ever have the right to compel any exercise of the taxing power of the State to pay such bonds or the interest on the bonds, and no moneys other than the revenues pledged to such bonds shall be applied toward their payment.  Each special purpose revenue bond issued under this part shall recite in substance that such bond, including interest on the bond, is not a general obligation of the State and is payable solely from the revenues pledged to the payment thereof and that such bond is not secured directly or indirectly by the full faith and credit of the State, by the general credit of the State, or by any revenue or taxes of the State other than the revenues specifically pledged thereto. [L 2002, c 257, pt of §1]



§39A-262 - Validity of special purpose revenue bonds.

[§39A-262]  Validity of special purpose revenue bonds.  The special purpose revenue bonds bearing the signature or facsimile signature of officers on the date of the signing of the bonds shall be valid and sufficient for all purposes, notwithstanding that before the delivery of and payment for the bonds, all the persons whose signatures appear on the bonds shall have ceased to be officers of the department.  The special purpose revenue bonds shall contain a recital that they are issued pursuant to this part, and the recital shall be conclusive evidence of their validity and of the regularity of their issuance. [L 2002, c 257, pt of §1]



§39A-263 - Use of revenues derived from project agreement.

[§39A-263]  Use of revenues derived from project agreement.  The department shall have the right to appropriate, apply, or expend the revenues derived with respect to the project agreement for a project for the following purposes:

(1)  To pay when due all special purpose revenue bonds, premium (if any), and interest on the bonds for the payment of which the revenues are or have been pledged, charged, or otherwise encumbered, including reserves; and

(2)  To the extent not paid by the project party to provide for all expenses of administration, operation, and maintenance of the project, including reserves.

Unless and until adequate provision has been made for the foregoing purposes, the department shall not transfer the revenues derived from the project agreement to the general fund of the State. [L 2002, c 257, pt of §1]



§39A-264 - Special purpose revenue bonds exempt from taxation.

[§39A-264]  Special purpose revenue bonds exempt from taxation.  Special purpose revenue bonds and the income derived from the bonds issued pursuant to this part shall be exempt from all state, county, and municipal taxation, except for inheritance, transfer, and estate taxes. [L 2002, c 257, pt of §1]



§39A-265 - Federal tax-exempt status.

[§39A-265]  Federal tax-exempt status.  To the extent practicable, special purpose revenue bonds issued pursuant to this part shall be issued to comply with requirements imposed by applicable federal law providing that the interest on the special purpose revenue bonds shall be excluded from gross income for federal income-tax purposes (except as certain minimum taxes or environmental taxes may apply).  The director of finance may enter into agreements, establish funds or accounts, and take any action required to comply with applicable federal law.  Nothing in this part shall be deemed to prohibit the issuance of special purpose revenue bonds, the interest on which may be included in gross income for federal income-tax purposes. [L 2002, c 257, pt of §1]



§39A-266 - Exemption from taxation of department property.

[§39A-266]  Exemption from taxation of department property.  All revenues derived by the department from any project or under the project agreement pertaining to it shall be exempt from all state, county, and municipal taxation.  Any right, title, and interest of the department in any project shall also be exempt from all state, county, and municipal taxation.

Except as otherwise provided by law, the interest of the project party or user of such project under the project agreement or related agreement shall not be exempt from taxation to a greater extent than it would be if the costs of the project were directly financed by the project party or other user. [L 2002, c 257, pt of §1]



§39A-267 - Refunding special purpose revenue bonds.

[§39A-267]  Refunding special purpose revenue bonds.  The legislature, by an act passed by an affirmative vote of two-thirds of the members to which each house is entitled, may authorize the issuance of refunding special purpose revenue bonds for the purpose of refunding any special purpose revenue bonds then outstanding and issued under this part, whether or not such outstanding special purpose revenue bonds have matured or are then subject to redemption.

The legislature is further authorized to provide, by an act passed by an affirmative vote of two-thirds of the members to which each house is entitled, for the issuance of a single issue of special purpose revenue bonds for the combined purposes of:

(1)  Financing or refinancing the cost of a project or improvement or expansion of the project; and

(2)  Refunding special purpose revenue bonds that shall have been issued under this part and shall then be outstanding, whether or not such outstanding special purpose revenue bonds have matured or are then subject to redemption.

Nothing in this section shall require or be deemed to require the legislature to elect to redeem or prepay special purpose revenue bonds being refunded.  Moreover, nothing in this section shall require or be deemed to require the legislature to elect to redeem or prepay the special purpose revenue bonds being refunded, which were issued in the form customarily known as term bonds in accordance with any sinking fund installment schedule specified in any law authorizing the issuance thereof, or, in the event the department elects to redeem or prepay any such bonds, to redeem or prepay as of any particular date or dates.  The issuance of such special purpose revenue bonds, the maturities and other details regarding the bonds, the rights and remedies of the bondholders, and the rights, powers, privileges, duties, and obligations of the department with respect to the bonds and bondholders, shall be governed by the foregoing provisions of this part insofar as may be applicable. [L 2002, c 257, pt of §1]



§39A-268 - Status of special purpose revenue bonds under Uniform Commercial Code.

[§39A-268]  Status of special purpose revenue bonds under Uniform Commercial Code.  Notwithstanding any of the provisions of this part or any recitals in any special purpose revenue bonds issued under this part, all special purpose revenue bonds shall be deemed to be investment securities under the Uniform Commercial Code, chapter 490, subject only to the provisions of the special purpose revenue bonds pertaining to registration. [L 2002, c 257, pt of §1]



§39A-269 - Special purpose revenue bonds as legal investments and lawful security.

[§39A-269]  Special purpose revenue bonds as legal investments and lawful security.  The special purpose revenue bonds issued pursuant to this part shall be and are declared to be legal and authorized investments for banks, savings banks, trust companies, savings and loan associations, insurance companies, credit unions, fiduciaries, trustees, guardians, and for all public funds of the State and its political corporations or subdivisions.  The special purpose revenue bonds shall be eligible to secure the deposit of any and all public funds of the State and of the counties or other political corporations or subdivisions of the State.  The bonds shall be lawful and sufficient security for such deposits to the extent of their value when accompanied by all unmatured coupons pertaining to the bonds. [L 2002, c 257, pt of §1]



§39A-270 - Access to and public disclosure of financial records of project party.

[§39A-270]  Access to and public disclosure of financial records of project party.  (a)  Each project party with a project agreement with the department shall allow the department full access to its financial records.  Upon the request of the department for the examination of the financial records, the project party shall allow the department to examine the requested records within a reasonably prompt time from the date of the request.  If the department requests copies of the records, the project party shall provide the copies.

(b)  To provide the public with full knowledge of the use of the proceeds and benefits derived from special purpose revenue bonds issued under this part, the department shall require each project party with a project agreement with the department to make available to the public all relevant financial records that pertain to the use of or savings resulting from the use of special purpose revenue bonds.

(c)  The department shall adopt rules under chapter 91 for the purpose of this section. [L 2002, c 257, pt of §1]



§39A-271 - Estimate of benefits.

[§39A-271]  Estimate of benefits.  (a)  Each project party with a project agreement with the department shall estimate the benefits derived from the use of the proceeds of special purpose revenue bonds.  The benefits estimated shall be based on a comparison between the use of the proceeds of the special purpose revenue bonds instead of other means of financing and shall be in terms of dollars projected to be or actually saved by consumers of the services of the project party.  The format of and method for determining the estimates shall be established by the department and shall be uniform for each project party.

(b)  To promote public understanding of the role played by special purpose revenue bonds in providing less costly services by a project party to the general public, the department shall take appropriate steps to ensure public access to and scrutiny of the estimates determined under subsection (a).

(c)  The department shall adopt rules under chapter 91 for the purposes of this section. [L 2002, c 257, pt of §1]



§39A-272 - Construction of this part.

[§39A-272]  Construction of this part.  The powers conferred by this part shall be in addition and supplemental to the powers conferred by any other law.  Insofar as the provisions of this part are inconsistent with the provisions of any other law, this part shall control. [L 2002, c 257, pt of §1]



§39A-281 - Definitions.

[PART IX.]  ASSISTING NOT-FOR-PROFIT PRIVATE ORGANIZATIONS,

FOR-PROFIT PRIVATE ORGANIZATIONS, AND PUBLIC

INSTRUMENTALITIES AND THEIR QUALIFIED AFFILIATES IN

THE DEVELOPMENT OF LOW- AND MODERATE-INCOME HOUSING

[§39A-281]  Definitions.  Whenever used in this part, unless a different meaning clearly appears from the context:

"Department" means the department of budget and finance.

"Low- and moderate-income housing project" means any housing project where:

(1)  All project units are offered for rent, of which at least:

(A)  Twenty per cent of the units are rented to households with an income of up to fifty per cent of the area median income as determined by the United States Department of Housing and Urban Development;

(B)  Forty per cent of the housing units in the project are rented to households with an income of up to eighty per cent of the area median income as determined by the United States Department of Housing and Urban Development; or

(C)  Sixty per cent of the housing units in the project are rented to households with an income of up to one hundred forty per cent of the area median income as determined by the United States Department of Housing and Urban Development;

(2)  All project units are offered for sale through the conveyance of individual units by deed or share, of which at least fifty per cent of the units are sold to households with an income of up to one hundred forty per cent of the area median income as determined by the United States Department of Housing and Urban Development; or

(3)  The project qualifies for federal tax exempt status pursuant to 26 U.S.C. §142(a)(7) and (d);

provided that if there is an insufficient number of persons or families who meet the income qualifying criteria, the developer of the housing project may make units available to households with higher incomes to ensure full occupancy of the housing project.

"Project" means the acquisition, purchase, design, development, construction, reconstruction, rehabilitation, improvement, betterment, extension, financing, or refinancing of low- and moderate-income housing.

"Project agreement" means any agreement entered into under this part by the department with a project party providing for the issuance of special purpose revenue bonds to finance the development of low- and moderate-income housing, or to loan the proceeds of the special purpose revenue bonds to assist a project party in the development of low- and moderate-income housing, including without limitation any loan agreement.

"Project party" means an entity engaged in the development of a low- and moderate-income housing project, including a not-for-profit private organization, for-profit private organization, or public instrumentalities and their qualified affiliates.

"Qualified affiliate" means a not-for-profit private organization that assists a public instrumentality or a for-profit private organization that may be a corporation, partnership, limited liability company, or trust in which each shareholder, partner, member, or beneficiary assists a public instrumentality.

"Refinancing of outstanding obligations" or "refinancing" means the liquidation, the retirement, or the provision for retirement through the proceeds of bonds issued by the State of any indebtedness of a project party incurred to finance, in whole or in part, a low- and moderate-income housing project of the project party not financed pursuant to this part; or the consolidation of such indebtedness with indebtedness of the State related to the purpose for which the indebtedness of the project party was initially incurred.

"Special purpose revenue bonds" or "bonds" means bonds, notes, or other evidence of indebtedness of the State issued pursuant to this part. [L 2006, c 102, pt of §2]



§39A-282 - Department powers in the development of low- and moderate-income housing.

[§39A-282]  Department powers in the development of low- and moderate-income housing.  In addition to powers that it may now have, the department shall have all powers necessary or convenient to accomplish the purposes of this part.  The powers of the department include but are not limited to the following:

(1)  Notwithstanding and without compliance with section 103‑7, but with the approval of the governor, to:

(A)  Enter into and carry out a project agreement, or an amendment or supplement to an existing project agreement, with a project party; and

(B)  Enter into and carry out any agreement whereby the obligation of a project party under a project agreement will be unconditionally guaranteed by a person other than a project party;

(2)  To issue special purpose revenue bonds pursuant to and in accordance with this part;

(3)  To lend the proceeds of the special purpose revenue bonds issued for a project to the project party for use and application by the project party for the project;

(4)  As security for the payment of the principal, premium, if any, and interest of the special purpose revenue bonds issued for this project, to:

(A)  Pledge, assign, hypothecate, or otherwise encumber all or any part of the revenues and receipts derived or to be derived by the department under the project agreement for the project for which the bonds are issued;

(B)  Pledge and assign the interest and rights of the department under the project agreement or other agreement with respect to the project or the special purpose revenue bonds;

(C)  Pledge and assign any bond, debenture, note, or other evidence of indebtedness received by the department with respect to the project; or

(D)  Any combination of the foregoing;

(5)  To extend or renew any project agreement or any other agreement related to the project agreement; provided that any renewal or extension shall be subject to the approval of the governor unless made in accordance with provisions for the extension or renewal contained in a project agreement or related agreement theretofore approved by the governor; and

(6)  To do any and all things necessary or convenient to carry out its purposes and exercise the powers given and granted in this part.

When the department finances or refinances a project by the issuance of special purpose revenue bonds as contemplated by this part, the State shall not exercise the power of eminent domain to acquire a project or any part of the project for lease or transfer to a project party, nor shall the State operate a project on behalf of a project party. [L 2006, c 102, pt of §2]



§39A-283 - Compliance with state and local law.

[§39A-283]  Compliance with state and local law.  The issuance of special purpose revenue bonds with respect to any project under this part shall not relieve any project party or other user of the project from the laws, ordinances, and rules of the State or any of its political subdivisions, or any departments or boards thereof, with respect to the construction, operation, and maintenance of projects; compliance with zoning laws or regulations; obtaining of building permits; and compliance with building codes, health codes, and other laws, ordinances, or rules of a similar nature pertaining to the project.  These laws shall apply to the party or another user to the same extent that it would be if the costs of the project were directly financed by the project party. [L 2006, c 102, pt of §2]



§39A-284 - Conditions precedent to negotiating and entering into a project agreement.

§39A-284  Conditions precedent to negotiating and entering into a project agreement.  (a)  Prior to entering into negotiations with any project party, the department shall require that the project party shall agree to pay all fees, costs, and expenses, (direct or indirect) assessed by the department in implementing and administering this part, as determined by the department, even though a project agreement may not be entered into.  The department may further require the deposit of moneys with the department to pay for fees, costs, and expenses.  The department shall return any amount of the deposit exceeding the amount required to reimburse the State to the party that made the deposit.  The State shall not be required to pay to the project party any interest or earnings on the deposit.

(b)  The department shall not enter into any project agreement with respect to any project unless the department shall determine that:

(1)  The project party is a responsible party, whether by reason of economic assets or experience in the type of enterprise to be undertaken through the project or some other reason; or

(2)  The obligations of the project party under the project agreement will be unconditionally guaranteed by a person who is a responsible party, whether by reason of economic assets or experience in the type of enterprise to be undertaken through the project or some other reason. [L 2006, c 102, pt of §2; am L 2007, c 44, §15]



§39A-285 - Project agreement.

§39A-285  Project agreement.  No special purpose revenue bonds shall be issued unless, at the time of issuance, the department shall have entered into a project agreement with respect to the project for the financing or refinancing of which the bonds are to be issued.  Any project agreement entered into by the department shall contain provisions unconditionally obligating the project party to:

(1)  Pay to the department during the period or term of the project agreement, exclusive of any renewal or extension thereof and whether or not the project is used or occupied by the project party, a sum, at a time, and in an amount that shall be sufficient to:

(A)  Pay the principal and interest on all special purpose revenue bonds issued with respect to the project as they become due, including any premium payable upon any required redemption of the bonds;

(B)  Establish or maintain a reserve, if any, as may be required by the instrument authorizing or securing the special purpose revenue bonds;

(C)  Pay all fees and expenses, including the fees and expenses of the paying agents and trustees, assessed in connection with the special purpose revenue bonds; and

(D)  Pay the fees, costs, and expenses (direct or indirect) assessed by the department in administering the bonds or in carrying out the project agreement; and

(2)  Operate, maintain, and repair the project as long as it is used to provide low- and moderate-income housing, and to pay all costs of operation, maintenance, and repair.

Moneys received by the department pursuant to paragraph (1)(D) shall not be, nor be deemed to be, revenues of the project and shall be paid into the general fund of the State. [L 2006, c 102, pt of §2; am L 2007, c 44, §16]



§39A-286 - Issuance of special purpose revenue bonds to finance projects.

[§39A-286]  Issuance of special purpose revenue bonds to finance projects.  In addition to the other powers that it may otherwise have, the department may issue special purpose revenue bonds to finance or refinance the costs of developing low- and moderate-income housing or to loan the proceeds of bonds to assist project parties in the development of low- and moderate-income housing.  All bonds issued under this part are special purpose revenue bonds and the provisions of part III of chapter 39 shall not apply.  All special purpose revenue bonds shall be issued in the name of the department and not in the name of the State.

In determining the cost of any project, the department may also include:

(1)  Financing charges, fees, the expenses of trustees, and the cost of paying agents to issue special purpose revenue bonds to fund the project;

(2)  Interest on the bonds and the expenses of the State in connection with the bonds and the project to be financed or refinanced from the proceeds of the bonds accruing or incurred prior to and during the period of construction, not to exceed twelve months thereafter;

(3)  Amounts necessary to establish or increase reserves for the special purpose revenue bonds;

(4)  The cost of plans, specifications, studies, surveys, and estimates of costs and of revenues;

(5)  Other expenses incidental to determining the feasibility or practicability of the project;

(6)  Administration expenses;

(7)  The cost of interest incurred by the project party with respect to the project prior to the issuance of the special purpose revenue bonds;

(8)  Fees and expenses incurred in connection with the refinancing of outstanding obligations;

(9)  Other costs, commissions, and expenses incidental to the project;

(10)  The financing or refinancing of the project and placing the project in operation; and

(11)  The issuance of the special purpose revenue bonds, whether incurred prior to or after the issuance of the bonds.

The legislature finds and determines that the exercise of the powers vested in the department by this part constitutes assistance to not-for-profit private organizations, for-profit private organizations, and public instrumentalities and their qualified affiliates in the development of low- and moderate-income housing, and that the issuance of special purpose revenue bonds to finance or refinance projects of or for project parties or to loan the proceeds of the bonds to assist project parties in the development of low- and moderate-income housing is in the public interest.  The legislature further finds that this governmental assistance to not-for-profit private organizations, for-profit private organizations, and public instrumentalities and their qualified affiliates is necessary to encourage public-private partnerships to develop affordable housing for low- and moderate-income families in the State. [L 2006, c 102, pt of §2]



§39A-287 - Authorization of special purpose revenue bonds.

[§39A-287]  Authorization of special purpose revenue bonds.  (a)  The department, with the approval of the governor, may issue special purpose revenue bonds for each single project or multi-project program for not-for-profit private organizations, for-profit private organizations, and public instrumentalities and their qualified affiliates engaged in the development of low- and moderate-income housing that has been authorized by a separate act of the legislature, by an affirmative vote of two-thirds of the members to which each house is entitled; provided that the legislature shall find that the issuance of the special purpose revenue bonds is in the public interest; and provided further that no authorization shall be made for a period exceeding five years of its enactment.  Any special purpose revenue bond authorization, or any portion of a special purpose revenue bond authorization, which has not been issued at the close of the fiscal year for the period for which the authorization is made, shall lapse.  Special purpose revenue bonds issued pursuant to this part may be in one or more series for a single project, multiple projects, a single-project party, or multiple-project parties pursuant to the authority of one, or the combined authority of more than one, separate act of the legislature.

The department may combine into a single issue of special purpose revenue bonds two or more proposed issues of special purpose revenue bonds to assist not-for-profit private organizations, for-profit private organizations, and public instrumentalities and their qualified affiliates in the development of low- and moderate-income housing, separately authorized and approved by the governor as aforesaid, in the total amount not exceeding the aggregate of the proposed separate issues of special purpose revenue bonds.  The special purpose revenue bonds of each issue:

(1)  Shall be dated;

(2)  Shall bear interest at a rate or rates;

(3)  Shall mature at a time or times, not to exceed forty years from their date or dates;

(4)  Shall have a rank or priority; and

(5)  May be made redeemable before maturity at the option of the department, at a price or prices and under terms and conditions,

all as may be determined by the department.

The department shall determine the form of the special purpose revenue bonds, including any interest coupons to be attached, and the manner of execution of the special purpose revenue bonds.  The department shall also fix the denomination or denominations of the special purpose revenue bonds and the place or places of payment of principal and interest, which may be at any bank or trust company approved by the director of finance within or without the State.  The special purpose revenue bonds may be issued in coupon or in registered form, or both, as the department may determine.  Provisions may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest and for the reconversion into coupon bonds of any bonds registered as to both principal and interest.  The department may sell special purpose revenue bonds in a manner, either at public or private sale, and for a price as it may determine.

(b)  Prior to the preparation of definitive special purpose revenue bonds, the department may issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when the bonds have been executed and are available for delivery.

(c)  Should any bond issued under this part or any coupon pertaining to such a bond become mutilated or be lost, stolen, or destroyed, the department may cause a new bond or coupon of like date, number, and tenor to be executed and delivered in exchange and substitution for and upon the cancellation of the mutilated bond or coupon, or in lieu of and in substitution for the lost, stolen, or destroyed bond or coupon.

The new bond or coupon shall not be executed or delivered until the holder of the mutilated, lost, stolen, or destroyed bond or coupon has:

(1)  Paid the reasonable expense and charges in connection therewith;

(2)  Filed with the department or its fiduciary evidence satisfactory to the department or its fiduciary that the bond or coupon was lost, stolen, or destroyed, if such was the case, and that the holder was the owner; and

(3)  Has furnished indemnity satisfactory to the department.

(d)  In its discretion, the department may direct that CUSIP identification numbers shall be printed on the bonds.  If CUSIP identification numbers are imprinted on the bonds:

(1)  No such number shall constitute a part of the contract evidenced by the particular bond upon which it is imprinted; and

(2)  No liability shall attach to the department or any of its officers or agents, including any fiscal agent, paying agent, or registrar for the bonds, because of the numbers or their use, including any use made by the department or any of its officers or agents, or because of any inaccuracy, error, or omission with respect thereto or in the numbers' use.

In its discretion, the department may require that all costs of obtaining and imprinting the CUSIP identification numbers shall be paid by the purchaser of the bonds.

For the purposes of this subsection, "CUSIP identification numbers" means the numbering system adopted by the Committee for Uniform Security Identification Procedures formed by the Securities Industry Association. [L 2006, c 102, pt of §2]



§39A-288 - Special purpose revenue bond anticipation notes.

[§39A-288]  Special purpose revenue bond anticipation notes.  Whenever the department shall have authorized the issuance of special purpose revenue bonds under this part, special purpose revenue bond anticipation notes of the department may be issued in anticipation of the issuance of the bonds and of the receipt of the proceeds of sale thereof, for the purpose for which the bonds have been authorized.  All special purpose revenue bond anticipation notes shall be authorized by the department, and the maximum principal amount of the notes shall not exceed the authorized principal amount of the bonds.  The notes shall be payable solely from and secured solely by the proceeds of the sale of the special purpose revenue bonds in anticipation of which the notes are issued and the revenues from which would be payable and by which the bonds would be secured; provided that to the extent that the principal of the notes shall be paid from moneys other than the proceeds of sale of the bonds, the maximum amount of bonds in anticipation of which the notes are issued that has been authorized shall be reduced by the amount of notes paid in that manner.  The authorization, issuance, and details of the notes shall be governed by the provision of this part with respect to special purpose revenue bonds insofar as the same may apply; provided that each note, together with all renewals and extensions of the note, or refundings of the note by other notes issued under this section, shall mature within five years from the date of the original note. [L 2006, c 102, pt of §2]



§39A-289 - Powers with respect to and security for special purpose revenue bonds.

[§39A-289]  Powers with respect to and security for special purpose revenue bonds.  To secure the payment of any of the special purpose revenue bonds issued pursuant to this part, including interest on the bonds, or in connection with the bonds, the department shall have the power to:

(1)  Pledge all or any part of the revenues derived by the department from the project agreement to the punctual payment of special purpose revenue bonds issued with respect to the project financed or refinanced from bond proceeds, including interest on the bonds, and to covenant against pledging any revenues or receipts to any other bonds or any other obligations of the department for any other purpose, except as otherwise stated in the law providing for the issuance of additional special purpose revenue bonds to be equally and ratably secured by a lien upon the revenues;

(2)  Pledge and assign the interest of the department under the project agreement and other related agreements and the rights, duties, and obligations of the department thereunder, including the right to receive revenues;

(3)  Covenant as to the use and disposition of the proceeds from the sale of the bonds;

(4)  Covenant to set aside or pay over reserves and sinking funds for the bonds and as to the disposition thereof;

(5)  Covenant and prescribe as to what occurrences shall constitute "events of default" and the terms and conditions upon which any or all of the bonds shall become or may be declared due before maturity and as to the terms and conditions upon which the declaration and its consequences may be waived;

(6)  Covenant as to the rights, liabilities, powers, and duties arising upon the breach by the department of any covenant, condition, or obligation;

(7)  Designate a national or state bank or trust company within or without the State, incorporated in the United States, to serve as trustee for the holders of the special purpose revenue bonds and to enter into a trust indenture or trust agreement or indenture of mortgage with the trustee.  The trustee may be authorized by the department to receive and receipt for, hold, and administer the proceeds of the special purpose revenue bonds issued for the project and to apply the proceeds to the purposes for which the bonds are issued, or to receive and receipt for, hold, and administer the revenues derived by the department under the project agreement and to apply the revenues to the payment of the principal and interest on the bonds, or both, and any excess revenues to the payment of expenses incurred by the State in administering the bonds or in carrying out the project agreement.  If a trustee is appointed, any trust indenture or trust agreement or indenture of mortgage entered into by the department with the trustee may contain whatever covenants and provisions as may be necessary, convenient, or desirable to secure the bonds.  The department may pledge and assign to the trustee the interest of the department under the project agreement and other related agreements as well as the rights, duties, and obligations of the department thereunder, including the right to receive revenues thereunder.  The department may appoint the trustee to serve as fiscal agent for the payment of the principal and interest and for the purchase, registration, transfer, exchange, and redemption of the special purpose revenue bonds.  The department may also authorize and empower the trustee to perform functions with respect to payment, purchase, registration, transfer, exchange, and redemption as the department may deem necessary, advisable, or expedient, including, without limitation, the holding of the special purpose revenue bonds and coupons that have been paid and the supervision of the destruction of the bonds and coupons according to the law;

(8)  Execute all instruments necessary or convenient in the exercise of the powers herein granted or in the performance of its covenants and duties; and

(9)  Make covenants and perform any acts as may be necessary, convenient, or desirable to secure the bonds, although such covenants, acts, or items may not be enumerated here.

The department may do all things in the issuance of the bonds and for their security that are consistent with the Constitution of the State of Hawaii. [L 2006, c 102, pt of §2]



§39A-290 - Security for special purpose revenue bonds.

[§39A-290]  Security for special purpose revenue bonds.  Special purpose revenue bonds shall be payable solely from the revenues derived by the department from payments made to the department under the project agreement, project agreements, or other supplemental agreements entered into with respect to the project or projects for the financing of which the special purpose revenue bonds were issued.  The special purpose revenue bonds shall be secured solely by these revenues and by the pledges and assignments authorized by this part.  Subject to the prior and superior rights of outstanding bonds, claims, obligations, or mechanic's and materialman's liens, all special purpose revenue bonds of the same issue shall have a prior and paramount lien on the revenue derived from the project agreement or agreements with respect to the project or projects for which the bonds were issued.  The lien shall be over and ahead of all special purpose revenue bonds of any issue payable from the revenues that may be subsequently issued and over and ahead of any claims or obligations of any nature against the revenues subsequently arising or subsequently incurred; provided that the right and privilege may be reserved by the department in the trust indenture securing an issue of special purpose revenue bonds to subsequently issue additional special purpose revenue bonds, subject to legislative authorization of the issue as provided in section 39A-287.  The department may also permit the project party or another party on its behalf to incur debt, from time to time, payable from the revenues derived from the project agreement on a parity with the first issue of the special purpose revenue bonds.  Any subsequent issue of special purpose revenue bonds and other debt issued or incurred in accordance with the provisions of the trust indenture shall be secured equally and ratably with the first issue of the special purpose revenue bond by a lien on the revenues in accordance with this part and without priority based on the date of sale, date of execution, or date of delivery.

Notwithstanding any other provisions of this part, all or part of the property constituting the project and all interest of the project party in the project and the revenues of the project party therefrom may be subjected to the present and future lien of any mortgage of the project party securing the project party's bonds.  The rights of the department and any trustee for the holders of the special purpose revenue bonds and the holders of the special purpose revenue bonds in the project and the revenues therefrom may be made subject to the prior lien of the project party's mortgage. [L 2006, c 102, pt of §2]



§39A-291 - Special purpose revenue bonds not a general obligation of the State.

[§39A-291]  Special purpose revenue bonds not a general obligation of the State.  No holder or holders of any special purpose revenue bonds issued under this part shall ever have the right to compel any exercise of the taxing power of the State to pay for the bonds or the interest on the bonds, and no moneys other than the revenues pledged to the bonds shall be applied toward their payment.  Each special purpose revenue bond issued under this part shall recite in substance that the bond, including interest on the bond, is not a general obligation of the State and is payable solely from the revenues pledged to the payment thereof and that the bond is not secured directly or indirectly by the full faith and credit of the State, by the general credit of the State, or by any revenue or taxes of the State other than the revenues specifically pledged thereto. [L 2006, c 102, pt of §2]



§39A-292 - Validity of special purpose revenue bonds.

[§39A-292]  Validity of special purpose revenue bonds.  The special purpose revenue bonds bearing the signature or facsimile signature of officers on the date of the signing of the bonds shall be valid and sufficient for all purposes, notwithstanding that before the delivery of and payment for the bonds, all the persons whose signatures appear on the bonds shall have ceased to be officers of the department.  The special purpose revenue bonds shall contain a recital that they are issued pursuant to this part, and the recital shall be conclusive evidence of their validity and of the regularity of their issuance. [L 2006, c 102, pt of §2]



§39A-293 - Use of revenues derived from project agreement.

[§39A-293]  Use of revenues derived from project agreement.  The department may appropriate, apply, or expend the revenues derived with respect to the project agreement for a project for the following purposes:

(1)  To pay when due all special purpose revenue bonds, premium, if any, and interest on the bonds for the payment of which the revenues are or have been pledged, charged, or otherwise encumbered, including reserves; and

(2)  To the extent not paid by the project party to provide for all expenses of administration, operation, and maintenance of the project, including reserves.

Unless and until adequate provision has been made for the foregoing purposes, the department shall not transfer the revenues derived from the project agreement to the general fund of the State. [L 2006, c 102, pt of §2]



§39A-294 - Special purpose revenue bonds exempt from taxation.

[§39A-294]  Special purpose revenue bonds exempt from taxation.  Special purpose revenue bonds and the income derived from the bonds issued pursuant to this part shall be exempt from all state, county, and municipal taxation, except for inheritance, transfer, and estate taxes. [L 2006, c 102, pt of §2]



§39A-295 - Federal tax-exempt status.

[§39A-295]  Federal tax-exempt status.  To the extent practicable, special purpose revenue bonds issued pursuant to this part shall be issued to comply with requirements imposed by applicable federal law providing that the interest on the special purpose revenue bonds shall be excluded from gross income for federal income tax purposes, except as certain minimum taxes or environmental taxes may apply.  The department may enter into agreements, establish funds or accounts, and take any action required to comply with applicable federal law.  Nothing in this part shall be deemed to prohibit the issuance of special purpose revenue bonds, the interest on which may be included in gross income for federal income tax purposes. [L 2006, c 102, pt of §2]



§39A-296 - Exemption from taxation of department property.

[§39A-296]  Exemption from taxation of department property.  All revenues derived by the department from any project or under the project agreement pertaining to it shall be exempt from all state, county, and municipal taxation.  Any right, title, and interest of the department in any project shall also be exempt from all state, county, and municipal taxation.

Except as otherwise provided by law, the interest of the project party or user of a project under the project agreement or related agreement shall not be exempt from taxation to a greater extent than it would be if the costs of the project were directly financed by the project party or other user. [L 2006, c 102, pt of §2]



§39A-297 - Refunding special purpose revenue bonds.

[§39A-297]  Refunding special purpose revenue bonds.  The legislature, by an act passed by an affirmative vote of two‑thirds of the members to which each house is entitled, may authorize the issuance of refunding special purpose revenue bonds for the purpose of refunding any special purpose revenue bonds then outstanding and issued under this part, whether or not the outstanding special purpose revenue bonds have matured or are then subject to redemption.

The legislature may also provide, by an act passed by an affirmative vote of two-thirds of the members to which each house is entitled, for the issuance of a single issue of special purpose revenue bonds for the combined purposes of:

(1)  Financing or refinancing the cost of a project or improvement or expansion of the project; and

(2)  Refunding special purpose revenue bonds that shall have been issued under this part and shall then be outstanding, whether or not the outstanding special purpose revenue bonds have matured or are then subject to redemption.

Nothing in this section shall require or be deemed to require the legislature to elect to redeem or prepay special purpose revenue bonds being refunded.  Moreover, nothing in this section shall require or be deemed to require the legislature to elect to redeem or prepay the special purpose revenue bonds being refunded, which were issued in the form customarily known as term bonds in accordance with any sinking fund installment schedule specified in any law authorizing the issuance thereof, or, if the department elects to redeem or prepay any bonds, to redeem or prepay as of any particular date or dates.  The issuance of the special purpose revenue bonds, the maturities and other details regarding the bonds, the rights and remedies of the bondholders, and the rights, powers, privileges, duties, and obligations of the department with respect to the bonds and bondholders, shall be governed by the foregoing provisions of this part insofar as may be applicable. [L 2006, c 102, pt of §2]



§39A-298 - Status of special purpose revenue bonds under Uniform Commercial Code.

[§39A-298]  Status of special purpose revenue bonds under Uniform Commercial Code.  Notwithstanding any of the provisions of this part or any recitals in any special purpose revenue bonds issued under this part, all special purpose revenue bonds shall be deemed to be investment securities under the Uniform Commercial Code, chapter 490, subject only to the provisions of the special purpose revenue bonds pertaining to registration. [L 2006, c 102, pt of §2]



§39A-299 - Special purpose revenue bonds as legal investments and lawful security.

[§39A-299]  Special purpose revenue bonds as legal investments and lawful security.  The special purpose revenue bonds issued pursuant to this part shall be and are declared to be legal and authorized investments for banks, savings banks, trust companies, savings and loan associations, insurance companies, credit unions, fiduciaries, trustees, guardians, and for all public funds of the State and its political corporations or subdivisions.  The special purpose revenue bonds shall be eligible to secure the deposit of any and all public funds of the State and of the counties or other political corporations or subdivisions of the State.  The bonds shall be lawful and sufficient security for these deposits to the extent of their value when accompanied by all unmatured coupons pertaining to the bonds. [L 2006, c 102, pt of §2]



§39A-300 - Access to and public disclosure of financial records of project party.

[§39A-300]  Access to and public disclosure of financial records of project party.  (a)  Each project party with a project agreement with the department shall allow the department full access to its financial records.  Upon the request of the department for the examination of the financial records, the project party shall allow the department to examine the requested records within a reasonably prompt time from the date of the request.  If the department requests copies of the records, the project party shall provide the copies.

(b)  To provide the public with full knowledge of the use of the proceeds and benefits derived from special purpose revenue bonds issued under this part, the department shall require each project party with a project agreement with the department to make available to the public all relevant financial records that pertain to the use of or savings resulting from the use of special purpose revenue bonds.

(c)  The department shall adopt rules under chapter 91 for the purpose of this section. [L 2006, c 102, pt of §2]



§39A-301 - Estimate of benefits.

[§39A-301]  Estimate of benefits.  (a)  Each project party with a project agreement with the department shall estimate the benefits derived from the use of the proceeds of special purpose revenue bonds.  The benefits estimated shall be based on a comparison between the use of the proceeds of the special purpose revenue bonds instead of other means of financing and shall be in terms of dollars projected to be or actually saved by consumers of the services of the project party.  The format of and method for determining the estimates shall be established by the department and shall be uniform for each project party.

(b)  To promote public understanding of the role played by special purpose revenue bonds in providing less costly services by a project party to the general public, the department shall take appropriate steps to ensure public access to and scrutiny of the estimates determined under subsection (a).

(c)  The department shall adopt rules under chapter 91 for the purposes of this section. [L 2006, c 102, pt of §2]



§39A-302 - Construction of this part.

[§39A-302]  Construction of this part.  The powers conferred by this part shall be in addition and supplemental to the powers conferred by any other law.  Insofar as the provisions of this part are inconsistent with the provisions of any other law, this part shall control. [L 2006, c 102, pt of §2]



§39A 311 - Definitions.

[PART X.]  ASSISTING AGRICULTURAL ENTERPRISES SERVING

IMPORTANT AGRICULTURAL LANDS

[§39A‑311]  Definitions.  Whenever used in this part, unless a different meaning clearly appears from the context:

"Department" means the department of budget and finance.

"Important agricultural lands" means those lands designated as such pursuant to part III of chapter 205.

"Project" means any combination of land, buildings, and other improvements thereon, including without limitation irrigation systems and infrastructure, for use of, or for, or to assist an agricultural enterprise serving important agricultural lands, including without limiting the generality of the foregoing, machinery, equipment, furnishings, and apparatus that are deemed necessary, suitable, or useful to the enterprise.

"Project agreement" means any agreement entered into under this part by the department with a project party to finance, construct, operate, or maintain a project from the proceeds of special purpose revenue bonds, or to lend the proceeds of special purpose revenue bonds to assist an agricultural enterprise serving important agricultural lands, including without limitation any loan agreement.

"Project party" means a person, firm, or corporation qualified to do business in this State and conducting or proposing to conduct an agricultural enterprise serving important agricultural lands.

"Special purpose revenue bonds" or "bonds" means bonds, notes, or other evidences of indebtedness of the State issued pursuant to this part. [L 2006, c 148, pt of §1]



§39A 312 - Department powers as to agricultural enterprises serving important agricultural lands.

[§39A‑312]  Department powers as to agricultural enterprises serving important agricultural lands.  In addition to powers that it may now have, the department shall have all powers necessary or convenient to accomplish the purposes of this part.  The powers of the department include but are not limited to the following:

(1)  Notwithstanding and without compliance with section 103-7, but with the approval of the governor, to:

(A)  Enter into and carry out a project agreement, or an amendment or supplement to an existing project agreement, with a project party; and

(B)  Enter into and carry out any agreement whereby the obligation of a project party under a project agreement will be unconditionally guaranteed by a person other than a project party;

(2)  To issue special purpose revenue bonds pursuant to and in accordance with this part;

(3)  To lend the proceeds of the special purpose revenue bonds issued for a project to the project party for use and application by the project party for the acquisition, purchase, construction, reconstruction, improvement, betterment, extension, maintenance of a project, or refinancing of outstanding obligations related to a project;

(4)  As security for the payment of the principal, premium, if any, and interest of the special purpose revenue bonds issued for a project, to:

(A)  Pledge, assign, hypothecate, or otherwise encumber all or any part of the revenues and receipts derived or to be derived by the department under the project agreement for the project for which the bonds are issued;

(B)  Pledge and assign the interest and rights of the department under the project agreement or other agreement with respect to the project or the special purpose revenue bonds;

(C)  Pledge and assign any bond, debenture, note, or other evidence of indebtedness received by the department with respect to the project; or

(D)  Any combination of the foregoing;

(5)  To extend or renew any project agreement or any other agreement related thereto; provided that any renewal or extension shall be subject to the approval of the governor unless made in accordance with provisions for the extension or renewal contained in a project agreement or related agreement previously approved by the governor; and

(6)  To do any and all things necessary or convenient to carry out its purposes and exercise the powers given and granted in this part.

When the department finances or refinances a project by the issuance of special purpose revenue bonds as contemplated by this part, the State shall not exercise the power of eminent domain to acquire a project or any part thereof for lease or transfer to a project party, nor shall the State operate a project on behalf of a project party. [L 2006, c 148, pt of §1]



§39A 313 - Compliance with state and local law.

[§39A‑313]  Compliance with state and local law.  The issuance of special purpose revenue bonds with respect to any project under this part shall not relieve any project party or other user of the project from the laws, ordinances, and rules of the State or any political subdivision thereof, or any departments or boards thereof with respect to:

(1)  The construction, operation, and maintenance of projects;

(2)  Compliance with zoning laws or regulations;

(3)  Obtaining of building permits; and

(4)  Compliance with building and health codes and other laws, ordinances, or rules and regulations of similar nature pertaining to the project.

These laws shall be applicable to the party or any other user to the same extent they would be if the costs of the project were directly financed by the project party. [L 2006, c 148, pt of §1]



§39A-314 - Conditions precedent to negotiating and entering into a project agreement.

§39A-314  Conditions precedent to negotiating and entering into a project agreement.  (a)  Prior to entering into negotiations with respect to a project agreement or at any time during the negotiations, the department shall require that as a condition to the negotiations or the continuation thereof, the project party shall agree to pay all fees, costs, and expenses assessed by the department even though a project agreement may not be entered into.  The department may further require the deposit of moneys with the department as security to pay for fees, costs, and expenses.  Any amount of the deposit in excess of the amount required to pay the State shall be returned by the department to the party that has made the deposit.  The State shall not be required to pay to the project party any interest or earnings on the deposit.

(b)  The department shall not enter into any project agreement with respect to any project unless the legislature shall have first authorized the issuance of special purpose revenue bonds to finance the project pursuant to section 39A-317 and the department has determined that:

(1)  The project party is a responsible party, whether by reason of economic assets or experience in the type of enterprise to be undertaken through the project, or otherwise; or

(2)  The obligations of the project party under the project agreement will be unconditionally guaranteed by a person who is a responsible party, whether by reason of economic assets or experience in the type of enterprise to be undertaken through the project, or otherwise. [L 2006, c 148, pt of §1; am L 2007, c 44, §17]



§39A-315 - Project agreement.

§39A-315  Project agreement.  No special purpose revenue bonds shall be issued unless at the time of issuance the department shall have entered into a project agreement with respect to the project for the financing of which the special purpose revenue bonds are to be issued. Any project agreement entered into by the department shall contain provisions unconditionally obligating the project party:

(1)  To pay to the department during the period or term of the project agreement, exclusive of any renewal or extension thereof and whether or not the project is used or occupied by the project party, the sum or sums, at the time or times, and in the amounts that shall be sufficient:

(A)  To pay the principal and interest on all special purpose revenue bonds issued with respect to the project as the bonds become due, including any premium payable upon any required redemption of the bonds;

(B)  To establish or maintain a reserve, if any, that may be required by the instrument authorizing or securing the special purpose revenue bonds;

(C)  To pay all fees and expenses, including the fees and expenses of the paying agents and trustees, assessed in connection with the special purpose revenue bonds; and

(D)  To pay the fees, costs, and expenses (direct or indirect) assessed by the department in administering the bonds or in carrying out the project agreement; and

(2)  To operate, maintain, and repair the project as long as it is used, as provided in the project agreement, and to pay all costs of the operation, maintenance, and repair.

Moneys received by the department pursuant to paragraph (1)(D) shall not be, or be deemed to be, revenues of the project and shall be paid into the general fund of the State. [L 2006, c 148, pt of §1; am L 2007, c 44, §18]



§39A 316 - Issuance of special purpose revenue bonds to finance projects.

[§39A‑316]  Issuance of special purpose revenue bonds to finance projects.  In addition to the other powers that it may otherwise have, the department may issue special purpose revenue bonds to finance or refinance, in whole or in part, the costs of facilities of, or for, or to loan the proceeds of the bonds to assist project parties.  All revenue bonds issued under this part are special purpose revenue bonds and the provisions of part III of chapter 39 shall not apply thereto.  All special purpose revenue bonds shall be issued in the name of the department and not in the name of the State.

In determining the cost of any project, the department may also include the following:

(1)  Financing charges, fees, and expenses of any trustee and paying agents for special purpose revenue bonds issued to pay the cost of the project;

(2)  Interest on the bonds and the expenses of the State in connection with the bonds and the project to be financed from the proceeds of the bonds accruing or incurred prior to and during the estimated period of construction and for the period not exceeding twelve months thereafter;

(3)  Amounts necessary to establish or increase reserves for the special purpose revenue bonds;

(4)  The cost of plans, specifications, studies, surveys, and estimates of costs and of revenues;

(5)  Other expenses incidental to determining the feasibility or practicability of the project;

(6)  Administration expenses;

(7)  Legal, accounting, consulting, and other special service fees;

(8)  Interest cost incurred by the project party with respect to the project prior to the issuance of the special purpose revenue bonds; and

(9)  Other costs, commissions, and expenses incidental to the construction, acquisition, reconstruction, renovation, rehabilitation, improvement, betterment, operation, maintenance, or extension of the project, the financing or refinancing thereof, placing of same in operation, and the issuance of the special purpose revenue bonds, whether incurred prior to or after the issuance of the bonds.

The legislature finds and determines that the exercise of the powers vested in the department by this part constitutes assistance to an agricultural enterprise serving important agricultural lands and that the issuance of special purpose revenue bonds to finance facilities of, or for, or to loan the proceeds of the bonds to assist project parties is in the public interest. [L 2006, c 148, pt of §1]



§39A 317 - Authorization of special purpose revenue bonds.

[§39A‑317]  Authorization of special purpose revenue bonds.  (a)  Special purpose revenue bonds for each project or multi-project program shall be authorized by a separate act of the legislature, by an affirmative vote of two-thirds of the members to which each house is entitled; provided that the legislature shall find that the issuance of the bonds is in the public interest; provided further that no authorization shall be made for a period exceeding five years of its enactment.  Any special purpose revenue bond authorization, or any portion of the special purpose revenue bond authorization that has not been issued at the close of the fiscal year for the period for which the authorization is made, shall lapse.  Special purpose revenue bonds issued pursuant to this part may be in one or more series for each project.  The special purpose revenue bonds of each issue shall be dated, shall bear interest at a rate or rates, shall mature at a time or times not exceeding forty years from their date or dates, shall have a rank or priority and may be made redeemable before maturity at the option of the department, at a price or prices and under terms and conditions, all as may be determined by the department.  The department shall determine the form of the special purpose revenue bonds, including any interest coupons to be attached thereto, and the manner of execution of the special purpose revenue bonds, and shall fix the denomination or denominations of the special purpose revenue bonds and the place or places of payment of principal and interest that may be at any bank or trust company within or without the State.  The special purpose revenue bonds may be issued in coupon or in registered form, or both, as the department may determine.  Provisions may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest and for the reconversion into coupon bonds of any bonds registered as to both principal and interest.  The department may sell special purpose revenue bonds either at public or private sale and for a price that it may determine.

(b)  Prior to the preparation of definitive special purpose revenue bonds, the department may issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when the bonds have been executed and are available for delivery.

(c)  Should any bond issued under this part or any coupon appertaining thereto become mutilated or be lost, stolen, or destroyed, the department may cause a new bond or coupon of like date, number, and tenor to be executed and delivered in exchange and substitution for, and upon the cancellation of the mutilated bond or coupon, or in lieu of and in substitution for a lost, stolen, or destroyed bond or coupon.  The new bond or coupon shall not be executed or delivered until the holder of the mutilated, lost, stolen, or destroyed bond or coupon has:

(1)  Paid the reasonable expense and related charges;

(2)  In the case of a lost, stolen, or destroyed bond or coupon, filed with the department or its fiduciary evidence satisfactory to the department or its fiduciary that the bond or coupon was lost, stolen, or destroyed and that the holder was the owner of the bond; and

(3)  Furnished indemnity satisfactory to the department.

(d)  The department may provide that CUSIP identification numbers be printed on the special purpose revenue bonds.  If numbers are imprinted on the bonds:

(1)  No CUSIP identification number shall constitute a part of the contract evidenced by the particular bond upon which it is imprinted; and

(2)  No liability shall attach to the department or any of its officers or agents, including any fiscal agent, paying agent, or registrar for the bonds, by reason of the numbers or any use made thereof, including any use made by the department, any officer, or any agent, or by reason of any inaccuracy, error, or omission with respect thereto or in any use.

The department may require that all costs of obtaining and imprinting the numbers shall be paid by the purchaser of the bonds.  For the purpose of this subsection, the term "CUSIP identification numbers" means the numbering system adopted by the Committee for Uniform Security Identification Procedures formed by the Securities Industry Association. [L 2006, c 148, pt of §1]



§39A 318 - Special purpose revenue bond anticipation notes.

[§39A‑318]  Special purpose revenue bond anticipation notes.  Whenever the department has authorized the issuance of special purpose revenue bonds under this part, special purpose revenue bond anticipation notes of the department may be issued in anticipation of the issuance of the bonds and of the receipt of the proceeds of sale of the bonds, for the purposes for which the bonds have been authorized.  All special purpose revenue bond anticipation notes shall be authorized by the department, and the maximum principal amount of the notes shall not exceed the authorized principal amount of the bonds.  The notes shall be payable solely from and secured solely by the proceeds of sale of the special purpose revenue bonds in anticipation of which the notes are issued and the revenues from which would be payable and by which the bonds would be secured; provided that to the extent that the principal of the notes shall be paid from moneys other than the proceeds of sale of the bonds, the maximum amount of bonds in anticipation of which the notes are issued that has been authorized shall be reduced by the amount of notes paid in such manner.  The authorization, issuance, and the details of the notes shall be governed by this part with respect to special purpose revenue bonds insofar as the same may be applicable; provided that each note, together with all renewals and extensions thereof, or refundings thereof by other notes issued under this section, shall mature within five years from the date of the original note. [L 2006, c 148, pt of §1]



§39A 319 - Powers with respect to and security for special purpose revenue bonds.

[§39A‑319]  Powers with respect to and security for special purpose revenue bonds.  To secure the payment of any of the special purpose revenue bonds issued pursuant to this part and interest thereon, or in connection with the bonds, the department shall have the power:

(1)  To pledge all or any part of the revenues derived by the department from the project agreement to the punctual payment of special purpose revenue bonds issued with respect to the project financed from proceeds thereof and interest thereon, and to covenant against thereafter pledging any revenues or receipts to any other bonds or any other obligations of the department for any other purpose, except as otherwise stated in the law providing for the issuance of additional special purpose revenue bonds to be equally and ratably secured by a lien upon the revenues;

(2)  To pledge and assign the interest and right of the department under the project agreement and other agreements related thereto and the rights, duties, and obligations of the department thereunder, including the right to receive revenues thereunder;

(3)  To covenant as to the use and disposition of the proceeds from the sale of the bonds;

(4)  To covenant to set aside or pay over reserves and sinking funds for the bonds and as to the disposition thereof;

(5)  To covenant and prescribe as to what happenings or occurrences shall constitute "events of default" and the terms and conditions upon which any or all of the bonds shall become or may be declared due before maturity and as to the terms and conditions upon which the declaration and its consequences may be waived;

(6)  To covenant as to the rights, liabilities, powers, and duties arising upon the breach by it of any covenant, condition, or obligation;

(7)  To designate a national or state bank or trust company within or without the State, incorporated in the United States, to serve as trustee for the holders of the special purpose revenue bonds and to enter into a trust indenture or trust agreement or indenture of mortgage with the trustee.  The trustee may be authorized by the department to receive and receipt for, hold, and administer the proceeds of the special purpose revenue bonds issued for the project and to apply the proceeds to the purposes for which the bonds are issued, or to receive and receipt for, hold, and administer the revenues derived by the department under the project agreement and to apply the revenues to the payment of the principal and interest on the bonds, or both, and any excess revenues to the payment of expenses incurred by the State in administering the bonds or in carrying out the project agreement.  If a trustee is appointed, any trust indenture or trust agreement or indenture of mortgage entered into by the department with the trustee may contain whatever covenants and provisions as may be necessary or convenient or desirable to secure the bonds.  The department may pledge and assign to the trustee the interest of the department under the project agreement and other agreements related thereto and the rights, duties, and obligations of the department thereunder, including the right to receive revenues thereunder.  The department may appoint the trustee to serve as fiscal agent for the payment of the principal and interest, and for the purchase, registration, transfer, exchange, and redemption of the special purpose revenue bonds.  The department may also authorize and empower the trustee to perform these functions with respect to the payment, purchase, registration, transfer, exchange, and redemption, as the department may deem necessary, advisable, or expedient, including without limitation the holding of the special purpose revenue bonds and coupons that have been paid and the supervision of the destruction thereof in accordance with law;

(8)  To execute all instruments necessary or convenient in the exercise of the powers herein granted or in the performance of its covenants and duties; and

(9)  To make covenants and do any and all acts as may be necessary, convenient, or desirable to secure the bonds, notwithstanding that the covenants, acts, or items may not be enumerated herein.

The department shall have the power to do all things in the issuance of the bonds and for their security that are consistent with the Constitution of the State of Hawaii. [L 2006, c 148, pt of §1]



§39A-320 - Security for special purpose revenue bonds.

[§39A-320]  Security for special purpose revenue bonds.  Special purpose revenue bonds shall be payable solely from the revenues derived by the department from payments made to the department under the project agreement or other supplemental agreements entered into with respect to the project and shall be secured solely by the bond revenues and by the pledges and assignments authorized by this part.  Subject to the prior and superior rights of outstanding bonds, claims, obligations, or mechanic's and materialman's liens, all special purpose revenue bonds of the same issue shall have a prior and paramount lien on the revenues derived from the project agreement with respect to the project, for which the bonds have been issued, over and ahead of all special purpose revenue bonds of any issue payable from the revenues that may be subsequently issued and over and ahead of any claims or obligations of any nature against the revenues subsequently arising or subsequently incurred; provided that the department may reserve the right and privilege to subsequently issue additional series of special purpose revenue bonds, from time to time, payable from the revenues derived from the project agreement on a parity with the special purpose revenue bonds previously issued, and the subsequently issued series of special purpose revenue bonds may be secured, without priority by reason of date of sale, date of execution, or date of delivery, by a lien on the revenues in accordance with law, including this part.

Notwithstanding any other provisions herein, all or part of the property constituting the project and all interest of the project party in the project and the revenues of the project party therefrom may be subjected to the present and future lien of any mortgage of the project party securing the project party's bonds, and the rights of the department and any trustee for the holders of the special purpose revenue bonds and the holders of the special purpose revenue bonds in the project and the revenues therefrom may be made subject to the prior lien of the project party's mortgage. [L 2006, c 148, pt of §1]



§39A-321 - Special purpose revenue bonds not a general obligation of the State.

[§39A-321]  Special purpose revenue bonds not a general obligation of the State.  No holder or holders of any special purpose revenue bonds issued under this part shall ever have the right to compel any exercise of the taxing power of the State to pay the bonds or the interest thereon and no moneys other than the revenues pledged to the bonds shall be applied to the payment thereof.  Each special purpose revenue bond issued under this part shall recite in substance that the bond, including interest thereon, is not a general obligation of the State and is payable solely from the revenues pledged to the payment thereof, and that the bond is not secured, directly or indirectly, by the full faith and credit or the general credit of the State or by any revenues or taxes of the State other than the revenues specifically pledged thereto. [L 2006, c 148, pt of §1]



§39A-322 - Validity of special purpose revenue bonds.

[§39A-322]  Validity of special purpose revenue bonds.  The special purpose revenue bonds bearing the signature or facsimile signature of officers in office on the date of the signing thereof shall be valid and sufficient for all purposes, notwithstanding that before the delivery thereof and payment therefor, any or all the persons whose signatures appear thereon shall have ceased to be officers of the department.  Special purpose revenue bonds shall contain a recital that they are issued pursuant to this part, which recital shall be conclusive evidence of their validity and of the regularity of their issuance. [L 2006, c 148, pt of §1]



§39A-323 - Use of revenues derived from project agreement.

[§39A-323]  Use of revenues derived from project agreement.  The department shall have the right to appropriate, apply, or expend the revenues derived with respect to the project agreement for a project for the following purposes:

(1)  To pay when due all special purpose revenue bonds, premiums if any, and interest thereon, for the payment of which the revenues are or have been pledged, charged, or otherwise encumbered, including reserves therefor; and

(2)  To the extent not paid by the project party to provide for all expenses of administration, operations, and maintenance of the project, including reserves therefor.

Unless and until adequate provision has been made for the foregoing purposes, the department shall not transfer the revenues derived from the project agreement to the general fund of the State. [L 2006, c 148, pt of §1]



§39A-324 - Special purpose revenue bonds exempt from taxation.

[§39A-324]  Special purpose revenue bonds exempt from taxation.  Special purpose revenue bonds and the income therefrom issued pursuant to this part shall be exempt from all state and county taxation except inheritance, transfer, and estate taxes. [L 2006, c 148, pt of §1]



§39A-325 - Federal tax exempt status.

[§39A-325]  Federal tax exempt status.  To the extent practicable, special purpose revenue bonds issued pursuant to this part shall be issued to comply with requirements imposed by applicable federal law providing that the interest on the special purpose revenue bonds shall be excluded from gross income for federal income tax purposes, except as certain minimum taxes or environmental taxes may apply.  The director of finance may enter into agreements, establish funds or accounts, and take any action required to comply with applicable federal law.  Nothing in this part shall be deemed to prohibit the issuance of special purpose revenue bonds, the interest on which may be included in gross income for federal income tax purposes. [L 2006, c 148, pt of §1]



§39A-326 - Exemption from taxation of department property.

[§39A-326]  Exemption from taxation of department property.  All revenues derived by the department from any project or under the project agreement pertaining thereto shall be exempt from all state and county taxation.  Any right, title, and interest of the department in any project shall also be exempt from all state and county taxation.

Except as otherwise provided by law, the interest of the project party or user of the project under the project agreement or related agreement shall not be exempt from taxation to a greater extent than it would be if the costs of the project were directly financed by the project party or other user. [L 2006, c 148, pt of §1]



§39A-327 - Refunding special purpose revenue bonds.

[§39A-327]  Refunding special purpose revenue bonds.  By act enacted by an affirmative vote of two-thirds of the members to which each house is entitled, the legislature may authorize the issuance of refunding special purpose revenue bonds for the purpose of refunding any special purpose revenue bonds then outstanding and issued under this part, whether or not the outstanding special purpose revenue bonds have matured or are then subject to redemption.  By act enacted by an affirmative vote of two-thirds of the members to which each house is entitled, the legislature may provide for the issuance of a single issue of special purpose revenue bonds for the combined purposes of:

(1)  Financing or refinancing the cost of a project or improvement or expansion thereof; and

(2)  Refunding special purpose revenue bonds that shall theretofore have been issued under this part and shall then be outstanding, whether or not the outstanding special purpose revenue bonds have matured or are then subject to redemption.

Nothing in this section shall require or be deemed to require the department to elect to redeem or prepay special purpose revenue bonds being refunded, or to redeem or prepay special purpose revenue bonds being refunded that were issued in the form customarily known as term bonds in accordance with any sinking fund installment schedule specified in any instruments providing for the issuance thereof, or, if the department elects to redeem or prepay any bonds, to redeem or prepay as of any particular date or dates.  The issuance of refunding special purpose revenue bonds, the maturities and other details thereof, the rights and remedies of the holders thereof, and the rights, powers, privileges, duties, and obligations of the department with respect to the same, shall be governed by the foregoing provisions of this part insofar as the same may be applicable. [L 2006, c 148, pt of §1]



§39A-328 - Status of special purpose revenue bonds under the Uniform Commercial Code.

[§39A-328]  Status of special purpose revenue bonds under the Uniform Commercial Code.  Notwithstanding any of the provisions of this part or any recitals in any special purpose revenue bonds issued under this part, all special purpose revenue bonds shall be deemed to be investment securities under the Uniform Commercial Code, chapter 490, subject only to the provisions of the special purpose revenue bonds pertaining to registration. [L 2006, c 148, pt of §1]



§39A-329 - Special purpose revenue bonds as legal investments and lawful security.

[§39A-329]  Special purpose revenue bonds as legal investments and lawful security.  Special purpose revenue bonds issued pursuant to this part shall be and are declared to be legal and authorized investments for banks, savings banks, trust companies, savings and loan associations, insurance companies, credit unions, fiduciaries, trustees, guardians, and for all public funds of the State or other political corporations or subdivisions of the State.  The special purpose revenue bonds shall be eligible to secure the deposit of any and all public funds of the State and any and all public funds of counties or other political corporations or subdivisions of the State, and the bonds shall be lawful and sufficient security for public fund deposits to the extent of their value when accompanied by all unmatured coupons appertaining thereto. [L 2006, c 148, pt of §1]



§39A-330 - Access to and public disclosure of financial records of project party.

[§39A-330]  Access to and public disclosure of financial records of project party.  (a)  Each project party with a project agreement with the department shall allow the department full access to the project party's financial records.  Upon the request of the department for the examination of any financial record, the project party shall allow the department to examine the requested records within a reasonably prompt time from the date of the request.  If the department requests copies of the records, the project party shall provide the copies.

(b)  To provide the public with full knowledge of the use of the proceeds and benefits derived from special purpose revenue bonds issued under this part, the department shall require each project party with a project agreement with the department to make available to the public all relevant financial records that pertain to the use of or savings resulting from the use of special purpose revenue bonds.

(c)  The department shall adopt rules under chapter 91 for the purposes of this section. [L 2006, c 148, pt of §1]



§39A-331 - Estimate of benefits.

[§39A-331]  Estimate of benefits.  (a)  Each project party with a project agreement with the department shall estimate the benefits derived from the use of the proceeds of special purpose revenue bonds.  The benefits estimated shall be based on the creation of new jobs and potential effect on tax receipts.  The format of and method for determining the estimates shall be established by the department and shall be uniform for each project party.

(b)  To promote public understanding of the role played by special purpose revenue bonds in providing benefits to the general public, the department shall take appropriate steps to ensure public access to and scrutiny of the estimates determined under subsection (a).

(c)  The department shall adopt rules under chapter 91 for the purposes of this section. [L 2006, c 148, pt of §1]



§39A-332 - Construction of this part.

[§39A-332]  Construction of this part.  The powers conferred by this part shall be in addition and supplemental to the powers conferred by any other law.  Insofar as the provisions of this part are inconsistent with the provisions of any other law, this part shall control. [L 2006, c 148, pt of §1]






CHAPTER 39B - ALLOCATION OF PRIVATE ACTIVITY BONDS

§39B-1 - Definitions.

§39B-1  Definitions.  Whenever used in this [chapter], unless a different meaning clearly appears from the context:

"Annual state ceiling" means the principal amount of private activity bonds which may be issued in each calendar year by all issuers and counties in the State under the Internal Revenue Code of 1986, as the same may be amended.

"Department" means the department of budget and finance.

"Governing body" means the councils of the counties, or any other body exercising the legislative powers of a county.

"Issuer" means any state department, board, commission, officer, or authority, or private not-for-profit corporation authorized under the laws of the State to issue private activity bonds.

"Private activity bond" shall have the same meaning as the term is defined in the Internal Revenue Code of 1986, as the same may be amended. [L 1985, c 12, pt of §2; am L 1987, c 62, §3]



§39B-2 - Allocation of annual state ceiling.

§39B-2  Allocation of annual state ceiling.  (a)  The annual state ceiling shall be allocated for each calendar year in the following proportions:

(1)  An amount equal to fifty per cent of the annual state ceiling to the State;

(2)  An amount equal to 37.55 per cent of the annual state ceiling to the city and county of Honolulu;

(3)  An amount equal to 5.03 per cent of the annual state ceiling to the county of Hawaii;

(4)  An amount equal to 2.41 per cent of the annual state ceiling to the county of Kauai; and

(5)  An amount equal to 5.01 per cent of the annual state ceiling to the county of Maui.

(b)  The department, with the approval of the governor, may assign all or any part of the allocation of the State to any issuer or any county for a specific calendar year or years.  At the request of the department, any issuer or county to which any part of the State's allocation has been assigned shall return all or part of the assignment, in which case the department may provide for its reassignment.

(c)  The department may request return of all or any part of the allocations of one or more counties made pursuant to subsection (a), and may assign and reassign the allocation to any other county or issuer for a specified calendar year or years.

(d)  A county, by resolution of its governing body, or any issuer, by written certificate of such issuer, may request additional allocations of the annual state ceiling from, or assign all or any part of its portion of the allocation of the annual state ceiling to, the State for a specified calendar year or years. [L 1985, c 12, pt of §2; am L 1987, c 62, §4]



§39B-3 - Application of allocation.

[§39B-3]  Application of allocation.  The extent to which all or any part of an allocation made to a county or an issuer pursuant to section 39B-2 is applied to a project subject to the annual state ceiling shall be evidenced by a certificate of the issuer or the director of finance of a county, as applicable. [L 1987, c 62, §2]



§39B-4 - Report of unused allocation; reversion to State.

[§39B-4]  Report of unused allocation; reversion to State.  The director of finance of each county shall report to the department in writing by December 15 of each year as to the amount of allocation to such county which has not been applied to private activity bonds in such year or assigned pursuant to this chapter.

In preparing such report, the director of finance of the county shall deduct any allocation which is unused or unassigned as of December 15 but will be applied to private activity bonds on or prior to December 31 of such year.

Unless the director of finance of the county or any issuer, by written certificate, indicates to the department prior to December 15 of each year that it intends to carry forward all or any portion of its allocation which has not been applied to private activity bonds in such year or assigned pursuant to this chapter, such unused or unassigned allocation shall revert to the State on December 31 and the State shall be entitled to carry forward such unused or unassigned allocation as permitted by federal law. [L 1991, c 58, §1]






CHAPTER 40 - AUDIT AND ACCOUNTING

§40-1 - Comptroller to supervise accounts, etc.

PART I.  COMPTROLLER; POWERS AND DUTIES

§40-1  Comptroller to supervise accounts, etc.  (a)  The comptroller shall be the general accountant of the State and shall cause to be recorded every receipt and disbursement of money made to, by, or through the treasury.  The comptroller shall have the power to withhold any disbursement for which no appropriation has been made or which would cause a specific appropriation to be exceeded.

(b)  [Repeal and reenactment on June 30, 2010.  L Sp 2009, c 5, §12.]  With respect to the executive branch, except the University of Hawaii until June 30, 2011, the Hawaii tourism authority, and the department of education until June 30, 2011, the comptroller shall have complete supervision of all accounts.  The comptroller shall preaudit all proposed payments of $10,000 or more to determine the propriety of expenditures and compliance with executive orders and rules that may be in effect.  When necessary, the comptroller shall withhold approval of any payment.  Whenever approval is withheld, the department or agency concerned shall be promptly notified.  With respect to the University of Hawaii, the Hawaii tourism authority, and the department of education, the comptroller shall issue warrants for the release of funds for the operating costs of the university, the Hawaii tourism authority, or the department of education, as applicable, in amounts and at times mutually agreed upon by the governor or director of finance and the university, the Hawaii tourism authority, or department of education, as applicable; provided:

(1)  The amounts released shall not exceed the allotment ceilings for the respective funding sources of the university's or the department of education's appropriations established by the governor for an allotment period pursuant to section 37-34, or in the case of the Hawaii tourism authority, revenues received by the convention center enterprise special fund and the tourism special fund pursuant to section 237D-6.5; and

(2)  The comptroller may issue warrants as an advance from the state treasury to the University of Hawaii, the Hawaii tourism authority, and the department of education to establish a checking account and provide working capital in amounts and at times mutually agreed upon by the governor or director of finance and the University of Hawaii, the Hawaii tourism authority, and the department of education.

The University of Hawaii shall preaudit all proposed payments of $10,000 or more and the Hawaii tourism authority and the department of education shall preaudit all proposed payments to determine the propriety of expenditures and compliance with applicable laws, executive orders, and rules as may be in effect.  The University of Hawaii, the Hawaii tourism authority, and the department of education shall make disbursements for operating expenses from the amounts released by the comptroller and maintain records and documents necessary to support those disbursements at times mutually agreed upon by the university president, the executive director of the Hawaii tourism authority, or the superintendent of education, as applicable, and the comptroller; provided that when requested by the university, the Hawaii tourism authority, or department of education, the comptroller shall make all disbursements for the university, the Hawaii tourism authority, or department of education, as applicable, subject to available allotment.  Funds released pursuant to this section shall be deposited by the university, the Hawaii tourism authority, or department of education, as applicable, in accordance with the provisions applicable to the director of finance by chapter 38.  Except for moneys deposited by the Hawaii tourism authority in the convention center enterprise special fund pursuant to section 201B-8, and in the tourism special fund pursuant to section 201B-11, any interest earned on the deposit of funds released pursuant to this section shall be deposited in the state treasury at the end of each fiscal year.

(c)  With respect to the judiciary and the legislature, the comptroller shall make available to the judiciary and the legislature the total amount appropriated to each, except that the judiciary and the legislature may request the comptroller's services in maintaining custody of the amount appropriated to each and in making payments therefrom.  When such services are requested, the comptroller shall make all disbursements requested by the judiciary or the legislature, but shall not make any disbursement for which no appropriation has been made or which would cause a specific appropriation to be exceeded.

(d)  Any financial transaction recorded may be inspected by the public. [L 1898, c 39, §9; RL 1925, §1435; RL 1935, §562; RL 1945, §1564; RL 1955, §34-13; am L 1957, c 152, §1; HRS §40-1; am L 1974, c 159, §4; am L 1986, c 321, §§4, 12; am L 1987, c 283, §69; am L 1989, c 371, §§4, 7; am L 1990, c 66, §1; am L 1991, c 163, §3; am L 1993, c 314, §§1, 2; am L Sp 1993, c 8, §22; am L 1996, c 231, §1; am L 1997, c 180, §1; am L 1998, c 115, §24; am L 2004, c 58, §§3, 14; am L 2005, c 22, §50 and c 137, §1; am L 2006, c 161, §§1, 7 and c 306, §1; am L 2008, c 37, §1]

Note

The L 2008, c 37, §1 amendment is exempt from the June 30, 2010 repeal and reenactment condition by L 2006, c 306, §1.  L 2008, c 37, §3.

Cross References

Generally, see §26-6.

Services to judiciary and legislature, see §26-25.



§40-2 - Accounting systems and internal control; enforcing the use of and inspection of the same.

§40-2  Accounting systems and internal control; enforcing the use of and inspection of the same.  The accounting system installed by the commission on public accountancy under Act 181, Session Laws of Hawaii 1923, as amended by Act 220, Session Laws of Hawaii 1925, for use in the offices of the comptroller, director of finance, departmental and agency services of the State, and the auditors, treasurers, departmental and agency services of the several counties shall be the accounting and reporting systems of the State and counties; provided that the University of Hawaii, until June 30, 2011, may install a different accounting system which shall be in conformity with generally accepted accounting principles as applied to colleges and universities; and provided further that the department of education, until June 30, 2011, may install a different accounting system which shall be in conformity to generally accepted accounting principles.  The comptroller shall make such changes and modifications in the accounting system as shall from time to time appear to be in the best interest of the State and counties.

The departments and agencies of the executive branch are respectively charged with the responsibility to maintain an adequate system of internal control and with the further responsibility to see that the internal control system continues to function effectively as designed.  The comptroller shall make such investigations and audits from time to time to enforce the use of the accounting system and internal control systems in the executive branch.

The judiciary, the legislature, and each county shall be responsible for the establishment and maintenance of its respective internal control system. [L 1898, c 39, §10; RL 1925, §1437; am L 1927, c 219, §3; RL 1935, §564; RL 1945, §1568; RL 1955, §34-17; am L 1957, c 152, §1; am L 1959, c 151, §1; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §40-2; am L 1974, c 159, §5; am L 1986, c 321, §§5, 12; am L 1987, c 283, §69; am L 1989, c 371, §7; am L 1991, c 163, §3; am L 1993, c 314, §2; am L Sp 1993, c 8, §22; am L 1997, c 180, §1; am L 1998, c 115, §24; am L 2005, c 137, §1; am L 2006, c 161, §§2, 7]



§40-3 - Bookkeeping.

§40-3  Bookkeeping.  The comptroller shall keep a complete set of double entry books in which the comptroller shall open or cause to be opened all government accounts, and for the several amounts as shown by the appropriation bill, or any other appropriation that may be at any time made by the legislature, and the comptroller shall record the comptroller's daily business transactions in detail therein.  The comptroller shall also keep ledgers in which the comptroller shall open, arrange, and keep in a methodical and systematic manner the various state accounts so that the status and condition of all funds and appropriations, of all assets and liabilities, and for all income and expenditures of the State may at any time be ascertained and known; and further, the comptroller shall keep books to be known as the warrant registers showing the warrants drawn.  The warrants are to be numbered from one up to the number required for the current fiscal period, and in the form as shown in section 40-52, and all such other auxiliary books as the comptroller may deem necessary for a correct and proper administration of the comptroller's office.  The comptroller shall also keep on file in a convenient form for easy reference all original warrant vouchers for which warrants have been drawn by the comptroller, and the original warrant vouchers shall have endorsed thereon the number of the warrant by which they were paid, the date of the warrant, the appropriation to which they were debited, and the amount. [L 1898, c 39, §12; RL 1925, §1456; am L 1927, c 219, §8; RL 1935, §583; RL 1945, §1587; RL 1955, §34-37; am L 1957, c 152, §1; am L Sp 1959 1st, c 13, §2; HRS §40-3; am L 1975, c 71, §2; gen ch 1985]



§40-4 - Publication of statements.

§40-4  Publication of statements.  [Repeal and reenactment on June 30, 2010.  L Sp 2009, c 5, §12.]  The comptroller shall prepare and submit to the governor, immediately following the close of each fiscal year, a statement of income and expenditure by funds, showing the principal sources of revenue, the function or purpose for which expenditures were made, together with a consolidated statement showing similar information for all funds; also a statement showing the balance in each fund at the beginning of the fiscal year, plus the receipts, minus the disbursements, and the balance on hand at the close of the fiscal year after deducting outstanding warrants and vouchers.  The comptroller may request all agencies, the judiciary, the University of Hawaii until June 30, 2011, the Hawaii tourism authority, the department of education until June 30, 2011, and the legislature to provide such information as may be required for the preparation of statements. [L 1898, c 39, §19; RL 1925, §1431; am L 1927, c 219, §1; RL 1935, §556; RL 1945, §1558; RL 1955, §34-7; am L 1957, c 152, §1; HRS §40-4; am L 1974, c 159, §6; am L 1986, c 321, §§6, 12; am L 1987, c 283, §69; am L 1989, c 371, §7; am L 1991, c 163, §3; am L 1993, c 314, §2; am L Sp 1993, c 8, §22; am L 1996, c 231, §2; am L 1997, c 180, §1; am L 1998, c 115, §24; am L 2004, c 58, §§4, 14; am L 2005, c 22, §50 and c 137, §1; am L 2006, c 161, §§3, 7 and c 306, §1]



§40-5 - Annual reports.

§40-5  Annual reports.  The comptroller shall make an annual report to the governor and to the legislature.  The comptroller may, in the comptroller's yearly report, or in any special report which the comptroller may at any time think fit to make, recommend any plans and suggestions that the comptroller may think fit or worthy of adoption for the better collection, custody, and payment of the public moneys and the more economical auditing and examining of the public accounts, and any improvements in the mode of keeping these accounts that may at any time be brought to the comptroller's notice, and generally report upon all matters relating to public accounts. [L 1898, c 39, §20; RL 1925, §1432; RL 1935, §557; RL 1945, §1559; RL 1955, §34-8; am L 1957, c 152, §1; am L Sp 1959 1st, c 13, §2; HRS §40-5; gen ch 1985]

Cross References

Government records, see chapter 92F, part II.

Reports, due date, see §93-12.



§40-6 - Approval of business and accounting forms.

§40-6  Approval of business and accounting forms.  [Repeal and reenactment on June 30, 2010.  L Sp 2009, c 5, §12.]  The comptroller shall determine the forms required to adequately supply accounting and statistical data for the state government.  The comptroller shall require heads of departments and establishments of the state government to submit proposed new forms or proposed changes in current business and accounting forms for review and approval before ordering the same printed; except that the University of Hawaii until June 30, 2011, the Hawaii tourism authority, and the department of education until June 30, 2011, shall be subject to this requirement only with respect to uniform business and accounting forms of statewide use in the State's accounting system.  All standard state forms shall be classified, numbered, and standardized in design, dimensions, color, and grade of paper and recorded in a catalogue of accounting and statistical forms by the comptroller. [L 1927, c 219, §2; RL 1935, §559; RL 1945, §1561; RL 1955, §34-10; am L 1957, c 152, §1; am L 1959, c 145, §1; HRS §40-6; am L 1986, c 321, §§7, 12; am L 1987, c 283, §69; am L 1989, c 371, §7; am L 1991, c 163, §3; am L 1993, c 314, §2; am L Sp 1993, c 8, §22; am L 1997, c 180, §1; am L 1998, c 115, §24; am L 2004, c 58, §§5, 14; am L 2005, c 22, §50 and c 137, §1; am L 2006, c 161, §§4, 7 and c 306, §1]



§40-7 - Count of money and securities in treasury.

§40-7  Count of money and securities in treasury.  The comptroller with the aid of the staff of the director of taxation and the director of finance shall count the money and securities in the state treasury once in each fiscal year, or such other times as the comptroller may deem necessary, provided that the scope of the examination shall be determined by the comptroller who shall use such auditing procedures as the comptroller deems necessary.

The comptroller shall prepare, in triplicate, statements showing:

(1)  The amount of money actually in the treasury reconciled with the amount of money as shown by the comptroller's record.

(2)  The amount of securities owned by the State in the treasury reconciled with the amount of securities as shown by the comptroller's records.

(3)  The amount of the depository securities actually in the treasury as compared with the amount of cash deposited in the respective banks (depositories) provided that the sufficiency of these deposits shall not be made a part of the examination. [L 1927, c 219, pt of §16; RL 1935, §597; am L 1941, c 86, §1; RL 1945, §1601; RL 1955, §34-51; am L 1957, c 152, §1; am L 1959, c 145, §2; am L Sp 1959 2d, c 1, §§14, 16; am L 1963, c 114, §1; HRS §40-7; gen ch 1985]

Case Notes

Cited:  36 H. 369, 380.



§40-8 - Statements of count to be filed.

§40-8  Statements of count to be filed.  The comptroller shall file the original copy of the statement with the governor, duplicate with the director of finance, and the comptroller shall post and maintain the triplicate copy in the comptroller's office for at least one month thereafter. [L 1927, c 219, pt of §16; RL 1935, §598; RL 1945, §1602; RL 1955, §34-52; am L 1957, c 152, §1; am L 1959, c 145, §3; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §40-8; gen ch 1985]



§40-9 - Keeping of cash book.

§40-9  Keeping of cash book.  The director of finance shall keep in the director's office a cash book in which shall be entered up all sums received and paid out of the treasury on account of the several departments and bureaus of the State. [L 1898, c 39, §25; RL 1925, §1461; RL 1935, §587; RL 1945, §1591; RL 1955, §34-41; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §40-9; gen ch 1985]



§40-10 - Destruction of vouchers, etc.

§40-10  Destruction of vouchers, etc.  At the end of each fiscal year, the comptroller, with the approval of the lieutenant governor and the attorney general of the State, may destroy all vouchers, documents, and other records or papers on file with the comptroller or kept in the comptroller's department for a period of more than six years (exclusive of permanent records) which in the comptroller's opinion are no longer of any use or value. [L 1937, c 113, §1; RL 1945, §1603; RL 1955, §34-53; am L 1957, c 152, §1; am L Sp 1959 2d, c 1, §9; HRS §40-10; am L 1970, c 44, §1; gen ch 1985]



§40-11 - Destruction of warrants, bonds and interest coupons.

§40-11  Destruction of warrants, bonds and interest coupons.  The director of finance and comptroller may destroy all warrants of the State which have been paid and bear any date three years prior to the date of destruction; provided that the warrants have been copied to an unalterable media or electronic storage form and the copies of the warrants are maintained for ten years from the date of the warrant.  Otherwise, state warrants which have been paid cannot be destroyed until ten years from the date of the warrant.  The director of finance and comptroller may destroy state bonds and interest coupons which have been paid and bear any date two years prior to the date of destruction.  The director of finance and comptroller may appoint the fiscal agent for the bond issue to supervise and conduct the destruction of state bonds and interest coupons which have been paid and bear any date two years prior to the date of destruction.  The fiscal agent so appointed shall submit reports as required by the director of finance and comptroller.  State warrants, bonds, and interest coupons may be destroyed by burning, machine shredding, chemical disintegration, or any other method of disposal deemed acceptable to the director of finance and comptroller. [L 1947, c 147, §1; RL 1955, §34-54; am L 1957, c 152, §1; am L Sp 1959 2d, c 1, §14; am L 1961, c 38, §1; am L 1963, c 114, §1; HRS §40-11; am L 1972, c 5, §1; am L 1985, c 217, §1; am L 1998, c 54, §1]



§40-12 - Examination before destruction.

§40-12  Examination before destruction.  Before the warrants, bonds, and interest coupons are destroyed, the comptroller or the fiscal agent appointed pursuant to section 40-11 shall conduct such examination and investigation as is necessary to determine that the warrants to be destroyed bear any date ten years prior to the date of destruction and that the bonds and interest coupons bear any date two years prior to the date of destruction. [L 1947, c 147, §2; RL 1955, §34-55; am L 1957, c 152, §1; am L 1961, c 38, §2; HRS §40-12; am L 1972, c 5, §2]



§40-13 - Regulations.

§40-13  Regulations.  In conformity with chapter 91, the comptroller may make such regulations not inconsistent with this chapter as may be found necessary to carry out the object and provisions of this chapter, and for the more effectual record, check, and audit of all receipts and disbursements of public moneys.  These regulations shall have the force and effect of law. [L 1898, c 39, §33; RL 1925, §1433; RL 1935, §558; RL 1945, §1560; RL 1955, §34-9; am L 1957, c 152, §1; HRS §40-13]



§40-31 - Public accountants defined, duties.

PART II.  PAYMENTS INTO TREASURY

§40-31  Public accountants defined, duties.  All persons who, by any law, regulation, or appointment, are charged with the duty of collecting or receiving revenue or other moneys on account of the State, or with the duty of disbursing moneys on account of the public service shall be "public accountants", and shall perform all such duties and render such accounts as this chapter prescribes, and as the director of finance and comptroller shall from time to time direct. [L 1898, c 39, §29; RL 1925, §1436; RL 1935, §563; RL 1945, §1565; RL 1955, §34-14; am L 1957, c 152, §1; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §40-31]

Case Notes

Explicit appointment to receive public money not required by statute; sufficient if placed in charge by superior.  16 H. 123.

Clerk may be charged by regulation or appointment with the safe-keeping of money although by law the duty is charged to another.  16 H. 358.

Clerk receiving revenues not liable for loss when money disposed in accordance with departmental rules and regulations.  36 H. 369.

Cited:  17 H. 364, 368; 27 H. 143, 147.



§40-32 - Payments by Honolulu accountants.

§40-32  Payments by Honolulu accountants.  Every public accountant collecting or receiving revenue or other moneys in Honolulu shall pay weekly, or at such times as may be otherwise specially appointed, into the treasury all sums of money collected or received by the public accountant on account of the revenue or otherwise. [L 1898, c 39, §30; RL 1925, §1441; am L 1927, c 219, §4; RL 1935, §568; RL 1945, §1572; RL 1955, §34-21; am L 1957, c 152, §1; HRS §40-32; am L 1975, c 73, §1; gen ch 1985]

Case Notes

Failure to dispose of money as required, is a breach.  16 H. 123.

Includes money paid under protest pending litigation.  17 H. 364.



§40-33 - By accountants out of Honolulu.

§40-33  By accountants out of Honolulu.  Every public accountant collecting or receiving revenue or other moneys out of Honolulu shall transmit or pay monthly, or at such times as may be otherwise specially appointed, into the treasury all sums of money collected or otherwise received by the public accountant on account of the revenue or otherwise. [L 1898, c 39, §31; RL 1925, §1442; am L 1927, c 219, §5; RL 1935, §569; RL 1945, §1573; RL 1955, §34-22; am L 1957, c 152, §1; HRS §40-33; am L 1975, c 73, §2; gen ch 1985]



§40-34 - Accountants may deposit in bank, when.

§40-34  Accountants may deposit in bank, when.  Every public accountant other than the director of finance, receiving or disbursing money belonging to the State may deposit to the public accountant's official credit and keep all moneys received by the public accountant in such banks as may be designated therefor by the director with the approval of the governor until the moneys are remitted to the director as required by law, and the public accountant shall not be responsible for the moneys while so deposited. [L 1909, c 82, §1; RL 1925, §1443; RL 1935, §570; RL 1945, §1574; RL 1955, §34-23; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §40-34; gen ch 1985]



§40-35 - Payment to State under protest.

§40-35  Payment to State under protest.  (a)  Any disputed portion of moneys representing a claim in favor of the State may be paid under protest to a public accountant of the department, board, bureau, commission, or other agency of the State with which the claimant has the dispute.  The protest shall be in writing, signed by the person making the payment, or by the person's agent, and shall set forth the grounds of protest.  If any payment, or any portion of any payment, is made under protest, the public accountant to whom the payment is made shall hold that portion of the moneys paid under protest in a trust account in the state treasury for a period of thirty days from the date of payment.

(b)  Action to recover moneys paid under protest or proceedings to adjust the claim may be commenced by the payer or claimant against the public accountant to whom the payment was made, in a court of competent jurisdiction, within thirty days from the date of payment.  If no suit or proceeding is brought within the thirty-day period, the money paid under protest shall be deposited into the appropriate account in the treasury of the State by the accountant and the amount deposited shall thereupon become a government realization.  Any action to recover payment of taxes under protest shall be commenced in the tax appeal court.

(c)  If action to recover the money paid under protest or a proceeding to adjust the claim is commenced within the thirty-day period, the amount paid under protest shall, pending final decision of the cause, be deposited by the public accountant into the state treasury, in a fund to be known as the "litigated claims fund", together with subsequent payments or portions thereof, made to the accountant under the same protest.  If judgment is rendered in favor of the claimant, the claimant shall be paid the amount of the judgment out of the litigated claims fund by warrants signed by the comptroller upon vouchers approved by the head of the department, board, bureau, commission, or other agency with which the claimant had the dispute.  If the amount of money in the litigated claims fund is insufficient to pay the judgment the head of the department, board, bureau, commission, or other agency with which the claimant had the dispute shall include in their respective budget requests to the department of budget and finance an amount necessary to pay the judgment, plus interest, as provided herein.  Interest at the rate of two per cent a year from the date of each payment under protest shall also be paid out of the amount appropriated for the judgment payable to the claimant; provided that if the claim is for the recovery of taxes paid under protest by the claimant, the rate of interest and the overpayment of taxes shall be refunded in the manner provided in section 231-23(c) and (d).  The amount of the judgment to be paid to the claimant shall be ascertained by the head of the department, board, bureau, commission, or other agency with which the claimant had the dispute from a certified copy of the judgment, which shall be the authority for making payment to the claimant.  If judgment is rendered against the claimant, the amount of money paid by the claimant under protest which is in the litigated claims fund shall be deposited into the appropriate account in the treasury of the State and the amount shall become a government realization. [L 1907, c 45, §1; RL 1925, §1444; RL 1935, §571; RL 1945, §1575; am L 1951, c 224, §1; RL 1955, §34-24; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; am L 1967, c 231, §7 and c 251, §1; HRS §40-35; am L 1978, c 174, §1; am L 1980, c 51, §1; am L 1981, c 169, §1; gen ch 1985]

Revision Note

Section 231-23(c) and (d) substituted for 231-23(d) and (e).

Rules of Court

Tax appeals, see RTAC rules 1, 2.

Case Notes

Provides avenue for a full and fair consideration of taxpayer's challenge to gross receipts tax.  742 F.2d 546.

Taxpayer's 42 U.S.C. §1983 claim against validity of Hawaii's general excise tax barred, where state remedies available to taxpayer were "plain, adequate, and complete".  940 F. Supp. 260.

Recovery of a license fee to exhibit "motion pictures".  18 H. 646.  Recovery of conservation tax.  21 H. 571.  Recovery of inheritance tax.  22 H. 742.  Recovery of property tax.  29 H. 555.  Recovery of interest earned on inheritance tax paid under protest and kept in special deposit, property of taxpayer.  32 H. 38.  Recovery by charitable trust of excise tax on "doing business".  33 H. 371.  Recovery of gross income tax by persons practicing a "profession".  34 H. 245.  Recovery of aviation fuel tax asserted as burden on interstate commerce.  36 H. 170. Recovery of unemployment contributions.  38 H. 16.  Recovery of gross income tax by radio station asserting interstate transmission.  40 H. 121, aff'd 216 F.2d 700.

Mentioned with respect to applicable statutory period for bringing action for refund of general excise taxes.  53 H. 1, 486 P.2d 396.

Section not applicable where taxpayer contests valuation placed on property for real property taxes; §246-46 applies.  54 H. 250, 505 P.2d 1179.

Not exclusive means of challenging validity of inheritance tax.  66 H. 276, 660 P.2d 30.

Absent a formal administrative decision by the tax director, taxpayer's payment under protest did not present an "actual dispute" over which the tax appeal court had subject matter jurisdiction.  92 H. 608, 994 P.2d 540.

As this section applied to plaintiff's ocean recreation management area permit fee dispute, all of plaintiff's tort claims were barred under §662-15(3), which unambiguously provides that chapter 662 is inapplicable to "any claim for which a remedy is provided elsewhere in the laws of the State"; trial court thus did not err in determining that §662-15(3) barred all of plaintiff's tort claims.  113 H. 184, 150 P.3d 833.

This section is the proper avenue for recovery of ocean recreation management area permit fees.  113 H. 184, 150 P.3d 833.

Where plaintiff's complaint was not filed until April 17, 2002, and the statute of limitations under this section had expired thirty days after the last ocean recreation management area permit fee payment sometime in September, 2001, plaintiff was time-barred from seeking relief pursuant to this section.  113 H. 184, 150 P.3d 833.

Section only allows recovery of money paid under protest; requires action to be commenced within thirty days of payment; requires action for recovery of taxes paid under protest to be commenced in tax appeal court.  Prohibits original actions by insurers to recover moneys paid to State without protest under §431-318.  5 H. App. 122, 678 P.2d 1101.

Cited:  37 H. 475, 476, aff'd 174 F.2d 21.



§40-35.5 - Assessment and collection of service charges for dishonored payments.

§40-35.5  Assessment and collection of service charges for dishonored payments.  (a)  Unless otherwise provided by law or rules, every public accountant receiving revenue or other moneys on account of the State shall assess and collect a service charge in the amount of $25 for any remittance for payment that the public accountant receives that is dishonored for any reason.  A public accountant shall require payment of the full amount of the dishonored payment, plus the service charge in cash, by certified or cashier's check, or by bank or postal money order.  The amount of the service charge shall be deposited with the director of finance as a realization of the general fund.

(b)  The service charge shall be enforced as follows:

(1)  For charges due on dishonored checks written or electronic funds transfers made for payment of any tax administered by the department of taxation under title 14, the charges shall be nonwaivable penalties and shall be made a part of the tax for which the payment was made in the same manner as penalties are made part of the tax under section 231-39; and

(2)  For other dishonored payments, if payment of the full amount of the dishonored payment plus the service charge is not made, the public accountant shall refer the entire matter, including the service charge due on the dishonored payment, to the department of the attorney general or a collection agency bonded under chapter 443B for collection.

(c)  All penalties for dishonored payments shall be debts due the State.

(d)  Penalties collected for dishonored payments by the department of taxation pursuant to this section shall be collected in the same manner as are taxes under chapter 231.  The penalty shall be a realization of the general fund in the same manner as other penalties collected by the department of taxation.

(e)  No interest shall be charged on any penalty. [L 1981, c 45, §1; am L 1995, c 97, §1; am L 1997, c 177, §2; am L 2007, c 240, §1]



§40-36 - Successor accountants; vesting of moneys.

§40-36  Successor accountants; vesting of moneys.  On the death, resignation, or removal of any public accountant the balance of public moneys remaining in the public accountant's hands shall, upon the appointment of the public accountant's successor, unless otherwise directed by law, vest in the successor, and shall not in the event of death of any public accountant constitute assets of the deceased or be in any manner subject to the control of the public accountant's legal representative. [L 1898, c 39, §32; RL 1925, §1445; RL 1935, §572; RL 1945, §1576; RL 1955, §34-25; HRS §40-36; gen ch 1985]



§40-37 , 38 - REPEALED.

§§40-37, 38  REPEALED.  L 1975, c 73, §§3, 4.



§40-39 - Powers in examination.

§40-39  Powers in examination.  In the examination of all state accounts and statements, and all other documents produced as vouchers, or as subordinate vouchers, the comptroller shall make such queries and observations addressed to public accountants, officers certifying accounts, or persons in any way concerned with the receipt or disbursement of the moneys or funds referred to in this chapter, and shall call for such further accounts, vouchers, statements, and explanations as the comptroller may think necessary, and after the queries and observations have been answered, and after further accounts and explanations have been rendered, the comptroller shall disallow and surcharge all sums not duly credited to the proper fund and paid into the treasury, and shall disallow and surcharge all sums disbursed in excess or not duly vouched and authorized, against the public accountant, officers certifying accounts, or other persons through whose default the surcharges have arisen, and until the failure shall have been made good to the satisfaction of the comptroller, all salary or other moneys that may be due and payable to the public accountant or other person shall be withheld. [L 1898, c 39, §15; RL 1925, §1447; RL 1935, §574; RL 1945, §1578; RL 1955, §34-27; am L 1957, c 152, §1; HRS §40-39; gen ch 1985]



§40-40 - Receipts and payments.

§40-40  Receipts and payments.  For all moneys paid into the treasury there shall be prepared a treasury deposit receipt in the form and in the number of copies determined by the comptroller as provided in section 40-6.  The receipt shall specify the information required by the comptroller and the director of finance for the proper accounting of the amount paid into the treasury.  The receipt shall be countersigned by the director of finance, or the director's designee, after writing upon its face the day of its delivery to the director.  The director, or the director's designee, shall deliver a copy of the receipt to the person or official paying the money into the treasury, and shall deliver a copy to the comptroller.  The director shall retain the original receipt, charging the director with the amount specified therein, and crediting the fund or account named thereon.  No receipt shall be considered valid or binding as against the State, unless so countersigned as in this chapter provided. [L 1898, c 39, §11; RL 1925, §1448; am L 1927, c 219, §7; RL 1935, §575; RL 1945, §1579; RL 1955, §34-28; am L 1957, c 152, §1; am L Sp 1959 2d, c 1, §14; am L 1961, c 63, §1; am L 1963, c 114, §1; HRS §40-40; am L 1975, c 72, §1; gen ch 1993]



§40-51 - Money drawn only on warrants.

PART III.  WARRANTS; PAYMENTS OUT OF TREASURY

§40-51  Money drawn only on warrants.  Excepting moneys paid for the redemption of bonds of the state debt, and the interest coupons of the same, and for interest on overdue warrants, and drafts against special deposits and for the expenses of the legislature and the judiciary, and payment authorized by the comptroller by means of electronic funds transfers and through automated clearinghouses for the purposes of implementing an electronic benefits transfer system for the department of human services, no money shall be drawn from or out of the treasury except upon warrants, substantially in the form of section 40-52, issued from the comptroller's office; provided that upon request, the comptroller shall provide financial services involving the issuance of warrants on behalf of the legislature and the judiciary.  Every warrant shall be signed by the comptroller or the comptroller's deputy or by means of any mechanical check signer that may be adopted by the comptroller, and shall be made payable upon such date as may be approved by the director of finance to the order of the person to whom the State is directly indebted. [L 1898, c 39, §11B; RL 1925, §1449; am L 1931, c 11, §1; RL 1935, §576; RL 1945, §1580; RL 1955, §34-29; am L 1957, c 152, §1; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §40-51; am L 1974, c 159, §7; gen ch 1985; am L 1996, c 231, §3]



§40-51.5 - Checks or electronic funds transfers in lieu of warrants.

§40-51.5  Checks or electronic funds transfers in lieu of warrants.  With reference to warrants addressed under this part, the comptroller may, with the approval of the director of finance, issue checks drawn from, or make electronic funds transfers from, depositories of state treasury moneys in lieu of warrants drawn from the state treasury. [L 1993, c 46, §1; am L 1997, c 188, §3]



§40-51.6 - Electronic funds transfers in lieu of checks.

[§40-51.6]  Electronic funds transfers in lieu of checks.  Any other law to the contrary notwithstanding, every public accountant who receives revenues or other moneys on account for the State and is authorized to accept remittances by check, draft, or similar paper instrument may accept the remittances by electronic funds transfer or credit or debit card pursuant to standards established by the director of finance. [L 1997, c 188, §2]



§40-52 - Form of treasury warrant.

§40-52  Form of treasury warrant.

No.......

Treasury Warrant.

Honolulu, Hawaii, ...... 19...

The Director of Finance,

State of Hawaii.

Pay to the order of......................................

for and charge same to.......................................

.............................................................

Comptroller, State of Hawaii

[L 1898, c 39, sch B; RL 1925, §1467; am L 1927, c 219, §13; RL 1935, §594; RL 1945, §1598; RL 1955, §34-48; am L 1957, c 152, §1; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §40-52]

Case Notes

Cited:  33 H. 602, 605.



§40-53 - Salary and pension payments.

§40-53  Salary and pension payments.  (a)  All payments for permanent settlements, specific and all other salaries, shall be drawn by the comptroller, payable to each individual to whom the State is directly indebted, except as provided for in section 40-58.  No permanent settlements nor salary checks shall be paid by the director of finance until the person in whose favor the check is drawn shall have indorsed the person's signature thereon.

(b)  All employees hired on or after July 1, 1998, shall designate a financial institution account into which the State is authorized to deposit the employee's pay.  The comptroller may waive the requirements of this section for any state employee upon request by the head of the employing department under policies prescribed by the comptroller.  The implementation of this section shall not be subject to negotiation under chapter 89. [L 1898, c 39, §11C; RL 1925, §1450; RL 1935, §577; RL 1945, §1581; RL 1955, §34-30; am L 1957, c 152, §1; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §40-53; gen ch 1985; am L 1998, c 110, §2; am L 2007, c 28, §1]



§40-54 - Payroll deductions authorized.

§40-54  Payroll deductions authorized.  The comptroller of the State and the auditors of its political subdivisions shall, if so requested in writing by any employee or officer of the State or of any county, deduct from the compensation to the employee or officer for the employee's or officer's state or county employment membership dues, group insurance premiums, and contributions for other group benefit plans to any union or organization representing teachers, state, or county employees.  After making these deductions, the comptroller or auditor shall pay the money deducted to each organization for the account of the employee or officer. [L 1949, c 275, §1; RL 1955, §34-31; am L 1957, c 44, §1 and c 152, §1; HRS §40-54; am L 1970, c 66, §1; gen ch 1985]



§40-54.5 - Disclosure of information.

[§40-54.5]  Disclosure of information.  (a)  The appropriate government agencies shall disclose to the recipient of payroll deductions information related to the administration of payroll deductions as follows:  name, social security number, and amounts and dates of both voluntary and mandatory payroll deductions remitted to the recipient.

(b)  An employee organization or other recipient receiving government records pursuant to this section shall be subject to the same restrictions on disclosure of the records as the originating agency. [L 1990, c 250, §3]



§40-55 - Warrants for certain mechanics and laborers.

§40-55  Warrants for certain mechanics and laborers.  Warrants for payrolls of mechanics or laborers, or others temporarily employed, may be drawn in advance and before the wages as shown by the payrolls have been receipted for by the mechanics, laborers, and others, but in every case the payrolls shall have indorsed thereon the approval of the officer in whose department the liability, or expense, has been incurred, and also the appropriation to which it is chargeable, and it shall also be specially certified to by the officer directly incurring the expense, that the services charged for have been faithfully performed; and further, the comptroller shall take a receipt from the disbursing officer in whose favor the warrant for the payrolls has been drawn, and shall retain the receipt until the payrolls have been properly receipted and returned to the comptroller, and under no circumstances shall the comptroller hold more than one receipt from the same disbursing officer for payrolls under the same item of appropriation. [L 1898, c 39, §11D; RL 1925, §1451; RL 1935, §578; RL 1945, §1582; RL 1955, §34-32; am L 1957, c 152, §1; HRS §40-55; gen ch 1985]



§40-56 - Warrants for supplies, incidentals.

§40-56  Warrants for supplies, incidentals.  Warrants for bills of materials, supplies, and incidentals of every kind and character, shall be made payable to the order of each individual person to whom the State is indebted, except as provided in section 40-58, and only after an original warrant voucher shall have been presented to the comptroller accompanied by all original bills and any other supporting document as may be required by the comptroller.  The original warrant voucher shall have indorsed thereon the approval of the officer in whose department the liability or expense has been incurred, and the appropriation to which it is chargeable; and further, each original bill shall be specially certified to by the subordinate officer of the State directly incurring the liability or expense that all the materials, supplies, and incidentals have been received in good order and condition, unless the bill is for an advance payment or a deposit to be paid as specified in the department's purchase order, in which case the certification of the original bill by the subordinate officer is not required.  Any advance payment made under this section must conform to the common business practice for making such payment as determined by the comptroller. [L 1898, c 39, §11E; RL 1925, §1452; RL 1935, §579; RL 1945, §1583; RL 1955, §34-33; am L 1957, c 152, §1; HRS §40-56; am L 1975, c 71, §3; am L 1986, c 3, §1 and c 94, §1]



§40-57 - Warrants on account of contracts.

§40-57  Warrants on account of contracts.  All warrants for bills on account of state contracts shall be made payable to the order of the person to whom the State is directly indebted, except as provided in section 40-58, and only after an original warrant voucher shall have been presented to the comptroller accompanied by all original bills and any other supporting document as may be required by the comptroller.  The original warrant voucher shall have indorsed thereon the approval of the officer in whose department the contracts have been made, and the appropriation to which it is chargeable; and further, each original bill shall be specially certified to by the subordinate officer of the State supervising the work performed, or receiving the materials and supplies as specified in the contracts, that the work has been faithfully performed and that the materials and supplies were in a good and merchantable condition when received, unless the bill is for an advance payment or a deposit to be paid as specified in the department's contract, in which case the certification of the original bill by the subordinate officer is not required.  No warrant shall be issued unless a copy of the contract or bid shall have been filed with the comptroller, together with a statement by the head of the department or agency that made the contract or accepted the bid, naming the appropriation to which the contract or bid is to be chargeable. [L 1898, c 39, §11F; RL 1925, §1453; RL 1935, §580; RL 1945, §1584; RL 1955, §34-34; am L 1957, c 152, §1; HRS §40-57; am L 1975, c 71, §4; am L 1986, c 3, §2 and c 94, §2]



§40-57.5 - Comptroller's acceptance of vouchers for the Hawaii state medicaid program.

§40-57.5  Comptroller's acceptance of vouchers for the Hawaii state medicaid program.  The requirements of section 40-56 and section 40-57 to the contrary notwithstanding, the comptroller may, if satisfied as to the adequacy of related internal controls and audit trails, issue warrants for original warrant vouchers without accompanying original bills for payments to vendors of the Hawaii state medicaid program.  Whenever the comptroller has given the comptroller's approval for the issuance of warrants under this section without accompanying original bills, the original bills shall be retained by the expending agency vouchering the payment, and shall be made available for authorized referencing, for the period prescribed by section 40-10 for the retention of vouchers, documents and other records or papers before destruction.  For purposes of this section, the definition of original bills shall also include computer magnetic tape, computer listings, computer output microfilm, microfiche, and manually produced microfilm. [L 1976, c 174, §1; am L 1979, c 49, §1; gen ch 1985]



§40-57.6 - Duplicate bills accompanying vouchers.

[§40-57.6]  Duplicate bills accompanying vouchers.  Notwithstanding the requirement in sections 40-56 and 40-57 that an original warrant voucher be accompanied by all original bills, original warrant vouchers of any expending agency which fully utilizes the encumbrance segment of the comptroller's accounting system referred to in section 40-2 for obligations incurred for the purchase of materials, supplies, and incidentals, and on account of state contracts may be accompanied by duplicates of bills produced by the same impression as the original bills, or by means of photography, or by other equivalent techniques which accurately reproduce the original bills.  The comptroller shall determine the acceptability of any document submitted in lieu of an original bill, and the comptroller's determination shall be final. [L 1984, c 129, §1; gen ch 1985]



§40-58 - In favor of assignees.

§40-58  In favor of assignees.  No assignment of moneys by a person to whom the State is directly indebted shall be effective unless the assignment is first approved by the comptroller or, in the case of the University of Hawaii and the department of education, until June 30, 2011, by their respective chief financial officers.  The comptroller or the chief financial officers of the University of Hawaii and the department of education may prescribe the form for an assignment, and may approve the assignment within a reasonable time period if, in their respective discretion, the rights or obligations of the State, the University of Hawaii, or the department of education under any contract or other undertaking or under any law, rule, or order by a competent authority will not be prejudiced thereby.  Upon approval of the assignment, the comptroller or the respective chief financial officers of the University of Hawaii and the department of education shall draw a warrant payable to the assignee.  Except as to contracts encumbered by the comptroller, the University of Hawaii, or the department of education, each expending agency, upon notification of the comptroller's approval of an assignment, shall prepare a claim for payment in accordance with the terms of the assignment. [L 1898, c 39, §11G; RL 1925, §1454; RL 1935, §581; RL 1945, §1585; RL 1955, §34-35; am L 1957, c 152, §1; HRS §40-58; am L 1973, c 16, §1; gen ch 1985; am L 1991, c 163, §§1, 3; am L 1993, c 314, §2; am L Sp 1993, c 8, §22; am L 1997, c 180, §1; am L 1998, c 115, §24; am L 2005, c 137, §1; am L 2006, c 161, §§5, 7]

Case Notes

Cited:  33 H. 602, 605.



§40-59 - Comptroller to keep list of salaries, contracts, bids, etc.

§40-59  Comptroller to keep list of salaries, contracts, bids, etc.  The comptroller shall keep in the comptroller's office in a convenient form for easy reference a correct list of all state permanent settlements, specific salaries, payrolls, subsidies, rents, contracts, and all bids for materials and supplies; and in auditing all bills for service rendered or merchandise supplied, or other bills against the State, the comptroller shall compare all rates and prices charged with the list, and disallow all amounts in excess of the current rates and prices, as shown by the list, or that in the comptroller's judgment are excessive. [L 1898, c 39, §23; RL 1925, §1455; RL 1935, §582; RL 1945, §1586; RL 1955, §34-36; am L 1957, c 152, §1; HRS §40-59; am L 1975, c 78, §1; gen ch 1985]



§40-60 - Vouchers required; procedure if not obtainable.

§40-60  Vouchers required; procedure if not obtainable.  The comptroller shall not recognize any claim of whatsoever nature unless an original warrant voucher is presented for the same.  No warrant shall be issued in payment for any claim except upon proper indorsement of the warrant voucher, notwithstanding any allegation of papers having been lost or destroyed, or of the impossibility of obtaining the prescribed original warrant voucher, so that it could not reasonably be obtained, except on application to one of the justices of the supreme court at chambers, who, after summoning the comptroller, and other persons the justice may think fit, may, upon evidence satisfactory to the justice that the requisite papers have been lost or destroyed, or that it is impossible or impracticable to procure them, prescribe a form of warrant voucher, which, bearing the approval of the justice, shall then be received by the comptroller and filed as in this chapter provided.  All substitute warrant vouchers shall be considered binding on the State and all other parties. [L 1898, c 39, §17; RL 1925, §1459; RL 1935, §585; RL 1945, §1589; RL 1955, §34-39; am L 1957, c 152, §1; HRS §40-60; am L 1975, c 71, §5; gen ch 1985]

Case Notes

Cited:  14 H. 393, 395; 38 H. 310, 326.



§40-61 - Procedure when voucher defective.

§40-61  Procedure when voucher defective.  When an original warrant voucher produced for a claim is defective from the want of any certificate or other document which ought to have accompanied it, the comptroller may, upon proof being made to the comptroller's satisfaction that the public accountant did not wilfully neglect to procure the certificate, or document, and that the sum specified in the warrant voucher has been actually and properly incurred as a state liability, admit the warrant voucher as sufficient evidence of liability, and allow the amount to be paid. [L 1898, c 39, §18; RL 1925, §1460; RL 1935, §586; RL 1945, §1590; RL 1955, §34-40; am L 1957, c 152, §1; HRS §40-61; am L 1975, c 71, §6; gen ch 1985]



§40-62 - Payment of warrants.

§40-62  Payment of warrants.  Every lawful demand upon the treasury, duly audited as in this chapter provided, shall in all cases be paid by the director of finance on the date authorized and enfaced thereon or as soon thereafter as presented if there are sufficient funds at that time in the treasury applicable to the payment of the demand; and upon payment all warrants shall be canceled and proper entry made thereof. [L 1898, c 39, pt of §26; RL 1925, pt of §1462; am L 1927, c 219, pt of §9; RL 1935, pt of §588; RL 1945, pt of §1592; RL 1955, pt of §34-42; am L Sp 1959 2d, c 1, §14; am 1963, c 114, §1; HRS §40-62]

Case Notes

A "demand" is one for the payment of money.  27 H. 143.



§40-63 - Director's warrant notes.

§40-63  Director's warrant notes.  If there are not sufficient moneys applicable to the payment of the demands, the director of finance shall issue, in lieu thereof, a director's warrant note or notes, equal in amount to the face value of the warrant or warrants so presented for payment, note to be substantially in the following form:

Director of Finance Warrant Note No......................

Honolulu, Hawaii, ................................ 19....

On demand after date the Director of Finance of the State of Hawaii will pay to the order of..........................

.................. Dollars ($........) with interest at %

a year, from date of issue to date of redemption.

............................

Director of Finance

On redemption this warrant note will be charged to.......

.................................................... fund.

The governor and director shall determine the rate of interest each director's warrant note shall pay, which interest shall not be in excess of five per cent a year.

The director's warrant notes may be issued for the combined face value of any number of warrants or director's warrant notes previously issued against the same fund.  Except for those notes issued to redeem director's warrant notes previously issued, no warrant note shall be issued except in payment of a warrant or warrants presented for payment as in this section provided.  The director shall cancel every warrant or warrant note presented as hereinbefore mentioned.

All the director's warrant notes shall be issued upon the credit of the State, and the interest thereof shall be exempt from taxation. [L 1898, c 39, pt of §26; RL 1925, pt of §1462; am L 1927, c 219, pt of §9; am L 1931, c 7, §1; RL 1935, pt of §588; am L 1935, c 57, pt of §1; RL 1945, pt of §1592; RL 1955, pt of §34-42; am L 1957, c 152, §1; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §40-63]



§40-64 - Interest designated on warrant note.

§40-64  Interest designated on warrant note.  When the director of finance pays any note upon which interest is due, the director shall designate on the warrant note the amount of interest paid thereon, and enter on the director's account the amount of the interest distinct from the principal. [L 1927, c 219, §10; RL 1935, §589; RL 1945, §1593; RL 1955, §34-43; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §40-64; gen ch 1985]



§40-65 - Notice of payment of warrant notes.

§40-65  Notice of payment of warrant notes.  When there are sufficient moneys in the treasury to pay warrant notes, the director of finance shall give public notice for one week stating therein that the warrant notes whose numbers appear in the notice are payable, and that interest shall cease upon all the called warrant notes ten days after the first notice. [L 1898, c 39, §27; RL 1925, §1463; am L 1927, c 219, §11; RL 1935, §590; RL 1945, §1594; RL 1955, §34-44; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §40-65; am L 1998, c 2, §13]



§40-66 - Appropriations lapse when.

§40-66  Appropriations lapse when.  Unless otherwise provided by law all sums of money which are appropriated to the public service for any fiscal period, and which are not expended during the period, shall lapse, and shall not be issued or applied in any future fiscal period to the particular service for which the appropriation has been so made, unless a contract of engagement has been made and entered into before the expiration of the fiscal period by which a liability so to issue or apply the same has been incurred, and a certified copy of which contract or engagement has been deposited with the comptroller. [L 1898, c 39, §28; RL 1925, §1464; RL 1935, §591; RL 1945, §1595; RL 1955, §34-45; am L 1957, c 152, §1; am L Sp 1959 1st, c 13, §2; HRS §40-66]

Case Notes

Cited:  16 H. 638, 642.



§40-67 - Closing out appropriation accounts.

§40-67  Closing out appropriation accounts.  In all cases where an appropriation of public money is made, and an unexpended balance remains to the credit of the appropriation on the books of the comptroller after the purposes of the appropriation have been accomplished, or after the time has expired within which those purposes may be accomplished, or after a time when the reasons for the appropriation have ceased to exist, the comptroller, upon the receipt of a certificate from the head of the department or other public officer who is charged with the duty of expending the appropriation, stating that all outstanding accounts against the appropriation have been fully paid and satisfied, may, with the written approval of the governor, close out the appropriation account and transfer the unexpended balance to the credit of the unappropriated surplus of the fund from which the appropriation was made. [L 1921, c 230, §1; RL 1925, §1465; am L 1927, c 219, §12; RL 1935, §592; RL 1945, §1596; RL 1955, §34-46; am L 1957, c 152, §1; HRS §40-67]



§40-68 - Nonpresentment of warrants and checks.

§40-68  Nonpresentment of warrants and checks.  Any warrant drawn upon the state treasury shall be presented at the treasury for payment before the close of the fiscal year next after the fiscal period in which it has been issued.  Any check drawn from depositories of state treasury moneys shall be presented at such depositories for payment before the close of the fiscal year next after the fiscal period in which it has been issued.  The director of finance shall pay out moneys for the payment, redemption, or purchase of state bonds and for the payment of interest thereon pursuant to chapter 39.  All warrants or checks not so presented within that time shall be deemed to have been paid, and any money held at the expiration of that time in a special fund or account for the payment of the warrants or checks shall thereupon be transferred to a trust fund established and known as the nonpresentment of warrants and checks trust fund; provided that the fund balance in the trust fund shall not exceed $500,000 and any excess of that amount shall be transferred to the general fund; provided further that within the period of four fiscal years immediately following the year in which an amount of money was so transferred to the trust fund, the payee or assignee of the warrant or check, or, if the payee is deceased, the personal representative of the estate of the payee, or if the estate of the payee is closed, to any person lawfully entitled to the undisposed property of the deceased payee, upon filing with the comptroller a claim for recovery and any supportive evidence required by the comptroller, shall be paid the amount of the warrant or check out of the trust fund upon a warrant or check newly drawn by the comptroller. [L 1911, c 15, §1; RL 1925, §1466; RL 1935, §593; RL 1945, §1597; RL 1955, §34-47; am L Sp 1959 1st, c 13, §2; HRS §40-68; am L 1969, c 75, §1; am L 1974, c 30, §1; am L 1976, c 200, pt of §1; am L 1980, c 51, §2; am L 1994, c 221, §§1, 4; am L 1995, c 60, §2; am L 1996, c 112, §§1, 2 and c 180, §§1, 2]



§40-81 - Report by agencies receiving special moneys.

PART IV.  MISCELLANEOUS PROVISIONS

§40-81  Report by agencies receiving special moneys.  All state officers, departments, boards, bureaus, commissions, or agencies collecting or receiving any moneys not required by law to be deposited in the state treasury shall report to the comptroller all receipts and disbursements on account thereof for each quarterly period of the calendar year not later than the fifteenth day following the end of each quarterly period on such forms and under such rules as may be prescribed by the comptroller; provided that until June 30, 2011, with respect to all moneys held outside the state treasury by the University of Hawaii or the department of education pursuant to the authority granted to the university and the department of education by this chapter, the University of Hawaii and the department of education shall report to the comptroller all transactions for each quarterly period not later than the fifteenth day following the end of each quarterly period on such forms and under such rules as may be prescribed by the comptroller. [L 1941, c 224, §1; RL 1945, §1566; RL 1955, §34-15; am L 1957, c 152, §1; HRS §40-81; am L 1978, c 71, §1; am L 1986, c 321, §§8, 12; am L 1987, c 283, §69; am L 1989, c 371, §7; am L 1991, c 163, §3; am L 1993, c 314, §2; am L Sp 1993, c 8, §22; am L 1997, c 180, §1; am L 1998, c 115, §24; am L 2005, c 137, §1; am L 2006, c 161, §§6, 7]



§40-82 - Uncollectible accounts.

§40-82  Uncollectible accounts.  (a)  The directors, boards, or executive heads of executive departments, from time to time, may prepare and submit for the review of the attorney general a list of all uncollectible accounts in their departments.  Such accounts as the attorney general finds to be uncollectible shall be entered in a special record and be deleted from the accounts receivable records of the departments, which shall thereupon be relieved from any further accountability for their collection; provided that no account shall be so deleted until it shall have been delinquent for at least two consecutive years.  Any account entered in the special record shall be transferred back to the current accounts receivable if the attorney general finds that the facts as alleged and presented to the attorney general were not true, or that the account has become collectible.

As used in this section, "uncollectible account" means an account with regard to which:

(1)  The debtor or party causing damage to property belonging to the State is no longer within the jurisdiction of the State;

(2)  The debtor or party causing damage to property belonging to the State cannot be located;

(3)  The party causing damage to property belonging to the State is unknown or cannot be identified;

(4)  The debtor has filed for bankruptcy and has listed the State as a creditor; or

(5)  Any other account as may be deemed by the attorney general to be uneconomical or impractical to collect.

(b)  The judiciary, from time to time, may prepare lists of all delinquent receivables that in its judgment are uncollectible.  The delinquent receivables that the judiciary finds to be uncollectible shall be entered in a special record and be deleted from the other books kept by the judiciary, and the judiciary shall thereupon be released from any further accountability for their collection; provided that no account shall be so deleted until it has been delinquent for at least two years.  Any delinquent receivables so written off may be transferred back to the judiciary's accounts receivable if the judiciary finds that the facts as alleged and previously presented to it were not true, or that the delinquent receivables are in fact collectible, or that the delinquent receivables have become collectible.  Nothing in this subsection shall preclude a person to whom restitution is owed from pursuing collection of the debt.

As used in this section, "delinquent receivables" means fines, restitution, monetary assessments, fees, surcharges, penalties, sanctions, court costs, and other payment that is past due.

(c)  The University of Hawaii, from time to time, may prepare for the review of the university general counsel a list of all uncollectible accounts.  Such accounts as the university general counsel finds to be uncollectible shall be entered into a special record and be deleted from the accounts receivable records of the university, which shall thereupon be relieved from any further accountability for their collection; provided that no account shall be so deleted until it shall have been delinquent for at least two consecutive years.  Any account entered in the special record shall be transferred back to the current accounts receivable if the university general counsel finds that the account has become collectible.

(d)  The university shall submit an annual report to the legislature, no later than twenty days prior to the convening of each regular session, that shall summarize the types and amounts of uncollectible delinquent accounts that either were:

(1)  Entered in a special record and deleted from the university's other books; or

(2)  Transferred back to the university's accounts receivable. [L 1965, c 63, §1; Supp, §34-15.5; HRS §40-82; gen ch 1985; am L 1998, c 264, §1; am L 2001, c 243, §4; am L 2005, c 102, §1 and c 154, §2; am L 2006, c 38, §2]



§40-82.5 - Delinquent accounts, collection.

§40-82.5  Delinquent accounts, collection.  Any state agency having an account due which is delinquent, may contract with a collection agency bonded under chapter 443B for collection of the delinquent account.  The chairperson or director of the agency may make an agreement with the agency regarding the amount to be retained by it for services. [L 1982, c 88, §1; am L 1990, c 34, §2]



§40-83 - Audit of public school accounts.

§40-83  Audit of public school accounts.  The comptroller shall cause to be examined and audited books of account kept by any public school in connection with school fees and all other moneys collected by these schools.  All books of account shall be kept in such manner as shall be prescribed by the comptroller. [L 1932 2d, c 27, §1; RL 1935, §560; RL 1945, §1562; RL 1955, §34-11; am L 1957, c 152, §1; HRS §40-83]



§40-84 - Petty cash funds; regulations.

§40-84  Petty cash funds; regulations.  Whenever the head of any state department, board, bureau, commission, or other agency deems it necessary to have a petty cash fund for the proper transaction of the business of the agency, a written application therefor shall be made to the comptroller setting forth the details covering the purposes and uses of and for the fund.  The comptroller, before issuing a state warrant for that purpose, shall determine whether or not the business of the agency warrants the establishment of such a fund, and if the comptroller is satisfied that such a fund is necessary, the comptroller shall issue a state warrant to such agency for an amount as the comptroller shall determine, not to exceed the sum of $100,000, except that this limitation of $100,000 shall not apply to the University of Hawaii and the stadium authority.

The comptroller may prescribe such rules as the comptroller may deem necessary for the proper administration and accountability of these funds. [L 1941, c 137, §1; am L 1943, c 106, §1; RL 1945, §1567; RL 1955, §34-16; am L 1957, c 152, §1; HRS §40-84; am L 1969, c 100, §1; am L 1976, c 117, §1; am L 1981, c 70, §1; am L 1988, c 227, §1]



§40-85 - Imprest fund for immediate welfare payments, emergency assistance, and work-related expenses.

§40-85  Imprest fund for immediate welfare payments, emergency assistance, and work-related expenses.  (a)  In addition to the petty cash funds authorized by section 40-84, emergency assistance funds under subsection (b), work-related expenses under subsection (c), and, upon approval by the comptroller, the amount necessary and sufficient to enable the department of human services to make immediate welfare money payments to eligible recipients shall be advanced from the general fund of the State to be used by the department of human services on an imprest basis in those cases only which require more immediate payment than that possible under the usual procedure for disbursing state funds provided in section 40-51.

(b)  Amounts necessary and sufficient to enable the department of human services to make immediate emergency assistance grants shall be advanced from the general fund of the State to be used by the department as provided under section 346-65.

(c)  Amounts necessary and sufficient to enable the department of human services to provide cash assistance to eligible applicants and recipients of education, training, and employment programs, shall be advanced from the general fund of the State to be used by the department as provided under section 346-270.

The imprest fund for work-related expenses shall be used to assist applicants and recipients enrolled in employment training programs with extraordinary work-related expenses related to education, training, and employment activities or with emergency cash assistance during family crises.

(d)  In granting approval, the comptroller may impose such conditions as the comptroller may deem necessary for the proper administration and accountability of the fund and of the funds advanced.

(e)  The imprest fund shall be replenished at the end of each quarter and may be replenished at other times as required by the usage of the fund.  In no case, however, may disbursements, from the imprest fund and under the usual procedure for disbursing state funds, exceed the amounts appropriated and allotted for a fiscal period. [L 1971, c 36, §1; gen ch 1985; am L 1986, c 160, §2; am L 1987, c 339, §4; am L 1993, c 138, §1]

Note

Section 346-270 referred to in text is repealed.



§40-86 - Lapse of University of Hawaii appropriations.

[§40-86]  Lapse of University of Hawaii appropriations.  Upon the lapse of an appropriation to the University of Hawaii, moneys which remain unencumbered shall be returned to the state treasury within ninety days. [L 1986, c 321, §2]

Note

Repeal of section by L 1986, c 321, §12 as amended by L 1987, c 283, §69; L 1989, c 371, §7; L 1991, c 163, §3; L 1993, c 314, §2; L Sp 1993, c 8, §22; L 1997, c 180, §1; L 1998, c 115, §24; and L 2005, c 137, §1 deleted by L 2006, c 161, §7.



§40-87 - Lapse of department of education appropriations.

[§40-87]  Lapse of department of education appropriations.  Upon the lapse of an appropriation to the department of education, moneys which remain unencumbered shall be returned to the state treasury within ninety days. [L 1986, c 321, §3]

Note

Repeal of section by L 1986, c 321, §12 as amended by L 1987, c 283, §69; L 1989, c 371, §7; L 1991, c 163, §3; L 1993, c 314, §2; L Sp 1993, c 8, §22; L 1997, c 180, §1; L 1998, c 115, §24; and L 2005, c 137, §1 deleted by L 2006, c 161, §7.



§40-88 - State of Hawaii endowment fund created.

§40-88  State of Hawaii endowment fund created.  (a)  There shall be established as a separate fund of the Honolulu symphony trust created by the trust agreement dated December 5, 1986, a fund to be known as the State of Hawaii endowment fund.  The income and capital gains from the $2,000,000 contributed by the State of Hawaii shall be transferred on a quarterly basis to the state foundation on culture and the arts, performing and visual arts events private contribution account to be used for the production of music by an Oahu-based symphony orchestra as determined by the state foundation on culture and the arts.  The State of Hawaii endowment fund shall be subject to the restrictions that:

(1)  No part of the principal amount contributed to the fund by the State or by matching grants shall be used for operations of the Honolulu symphony;

(2)  Income and capital gains from the fund shall not be distributed for use in the operations of the Honolulu symphony during any period that the value of the fund shall be less than the principal amounts contributed to the fund; and

(3)  The amounts contributed to the fund by the State shall revert to the State to the extent that matching or other conditions to the grant of the funds are not met, and the fund also shall be subject to additional restrictions as may be imposed with respect to transfers of funds in future legislation appropriating sums to be contributed to the fund.

(b)  Matching conditions set forth in legislation appropriating funds to be contributed to the State of Hawaii endowment fund, including conditions in previous legislation appropriating sums for the fund, shall be satisfied to the extent that any of the following shall be received prior to the date by which the funds are to be matched:

(1)  Cash, including the United States dollar equivalent of foreign currency, on the date of its contribution to the fund;

(2)  Personal property, including securities and cash value of life insurance policies, and real property transferred to the symphony, valued by appraisal, market quotations or other generally accepted valuation methods as of a date on or about the date of contribution of the property to the fund; and

(3)  All portions of pledges that are payable not later than five full years following the date by which the funds contributed by the State are to be matched; provided that any sums appropriated by the State and matched by such pledges within the matching period shall revert to the general fund to the extent the sums appropriated by the State are not matched by actual payment of such pledges within the five-year period.

(c)  In the event that any funds contributed by the State are to revert to the general fund of the State, pursuant to subsection (a)(3) or (b)(3), the amount of the reversion shall be equal to the principal amount of the funds contributed by the State that have not been matched, and no part of any interest, gains, or other earnings on said principal amount shall revert to the State.

(d)  The aggregate principal sum in the fund shall be invested in accordance with the provisions of the Honolulu symphony trust in a manner intended to maximize the rate of return on investment of the fund consistent with the objective of preserving the principal amounts contributed to the fund.  In the event of the termination of the Honolulu symphony trust, the principal amount of all contributions made by the State to the State of Hawaii endowment fund shall be distributed to the general fund of the State and any other amounts remaining in the State of Hawaii endowment fund shall be distributed in accordance with the provisions of the Honolulu symphony trust.  An annual audit by an independent auditor covering the State of Hawaii endowment fund shall be submitted to the department of accounting and general services by the Honolulu symphony. [L 1987, c 382, §1; am L 1988, c 258, §1; am L 1989, c 227, §1; am L 1995, c 175, §2]

Cross References

Uniform prudent management of institutional funds act, see chapter 517E.



§40-89 - Prior year accounts.

[§40-89]  Prior year accounts.  The comptroller shall establish new accounts for all special and revolving funds on July 1 of each fiscal year.  All unencumbered cash balances for special and revolving funds established in previous years shall be deposited in the appropriate account for the current fiscal year unless otherwise provided by law; provided that this section shall not apply to those funds which are designated by either the legislature or the director of finance for transfer to the general fund. [L 1996, c 40, pt of §1]



§40-90 - Encumbrances, when void.

[§40-90]  Encumbrances, when void.  (a)  All encumbrances for claims which the comptroller has determined to be inactive shall become void six months from the end of the fiscal year of the original encumbrance, or within a period of time less than six months as designated by the comptroller.

(b)  All encumbrances for contracts shall become void after five years from the end of the fiscal year of the original encumbrance; provided that the comptroller may grant an exemption from this subsection if the comptroller finds that there is sufficient justification to extend a contract encumbrance. [L 1996, c 40, pt of §1]



§40-91 - Appeal from comptroller.

PART V.  APPEAL; ENFORCEMENT; PENALTIES

§40-91  Appeal from comptroller.  [2004 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  In case of any question or difference of opinion arising between the comptroller and any officer of the State regarding the proper appropriation to which any item or amount of expense is charged, or any other matter regarding the construction of this chapter or the authority vested in either of them by this chapter, and in all cases where a claim is disallowed by the comptroller in consequence of the absence of an original warrant voucher, or upon an imperfect warrant voucher or an incorrect certificate, or if any person feels aggrieved by any decision of the comptroller, in the rejection or the surcharge of the returns or refusal to approve or allow any demand presented by the person, any of the persons concerned may appeal from the decision to the intermediate appellate court, subject to chapter 602.  After such investigation as the appellate court considers equitable, it may make such order directing the relief of the appellant in whole or in part as appears to the court to be just and reasonable.  If the demand of the officer, bill, claim of any person, or the return of any public accountant is approved, in whole or in part by the court, the court shall so indorse its findings on the same and it shall thereafter be presented to the comptroller, who shall enter it in the proper book in like manner as other demands and indorsement shall be made by the comptroller of its having been so entered before it can be paid. [L 1898, c 39, §16; RL 1925, §1458; RL 1935, §584; RL 1945, §1588; RL 1955, §34-38; am L 1957, c 152, §1; HRS §40-91; am L 1975, c 71, §7; am L 1979, c 111, §26; am L 2004, c 202, §5]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Rules of Court

Appeal to appellate courts, see Hawaii Rules of Appellate Procedure.

Case Notes

Formerly "reasonable time" allowed for taking appeal.  33 H. 795.

Appeal should not be hampered by technicalities.  15 H. 9, 11.

Comptroller may refuse payment on ground of invalidity of appropriation and comptroller's decision then be tested by appeal under the statute, with parties in same positions as in mandamus.  20 H. 518.

Refusal to pay appropriation as being illegal and invalid and beyond legislative powers.  25 H. 406.

Appeal lies from refusal to endorse certificate of available funds, under §103-39.  27 H. 143.

Refusal to indorse certificate of availability of unexpended appropriation on public contract.  27 H. 221.

Appropriation by legislature on moral and honorable obligation.  29 H. 343.

Refusal to endorse contract as not satisfying call for tenders publication.  30 H. 94.

Refusal to pay person holding a county and a territory office at same time.  31 H. 792.

Refusal to pay commissioner's salary in excess of temporary appointment.  34 H. 12.

Refusal to issue warrant as Act providing for expenditure of appropriation invalid.  35 H. 203.

Appeal from comptroller's refusal to pay salary authorized by board of education.  53 H. 492, 497 P.2d 562.

Cited:  15 H. 726.



§40-92 - Examining persons, books.

§40-92  Examining persons, books.  The comptroller may, by precept under the comptroller's hand in the form contained in section 40-93, require all such persons as the comptroller may think fit to appear personally before the comptroller at any time and place to be named in the precept, and to produce to the comptroller all such accounts, books, and papers in the possession or control of these persons as shall appear to be necessary for the purpose of their examination.  The comptroller may when the comptroller shall so have occasion, cause search to be made and extracts to be taken from any book, paper, or record in the custody of any public officer without paying any fee for the same; and every officer having the custody of any book, paper, or record shall make such search and furnish such extracts as thereto requested. [L 1898, c 39, §21; RL 1925, §1438; RL 1935, §565; RL 1945, §1569; RL 1955, §34-18; am L 1957, c 152, §1; HRS §40-92; gen ch 1985]



§40-93 - Form of notice to appear for examination.

§40-93  Form of notice to appear for examination.

To...............................

By virtue of the authority vested in me by chapter 40 of the Hawaii Revised Statutes, you are hereby required to appear before me at........................on........................and to bring with you for the purpose of examination a certain book (or as the case may be) and to be examined by and before me touching and concerning matters required to be investigated by me pursuant to the provisions of the chapter.

Witness my hand this ..... day of ....., 19.....

..............................

Comptroller.

[L 1898, c 39, sch D; RL 1925, §1469; RL 1935, §595; RL 1945, §1599; RL 1955, §34-49; am L 1957, c 152, §1; HRS §40-93]



§40-94 - Examination under oath.

§40-94  Examination under oath.  The comptroller shall examine upon oath, which oath the comptroller may administer, all persons whom the comptroller thinks fit to examine touching the receipts and expenditures of money, and touching all other things and matters necessary for the due execution of the powers vested in the comptroller by this chapter. [L 1898, c 39, §22; RL 1925, §1439; RL 1935, §566; RL 1945, §1570; RL 1955, §34-19; am L 1957, c 152, §1; HRS §40-94; gen ch 1985]



§40-95 - Penalty for false evidence.

§40-95  Penalty for false evidence.  If any person, in the course of the person's examination before the comptroller, wilfully and corruptly gives false evidence, the person so offending shall incur the same penalties as are or may be provided against persons convicted of perjury. [L 1898, c 39, §35; RL 1925, §1440; RL 1935, §567; RL 1945, §1571; RL 1955, §34-20; am L 1957, c 152, §1; HRS §40-95; gen ch 1985]

Cross References

Perjury, see §710-1060.



§40-96 - Penalty for violating.

§40-96  Penalty for violating.  Any public accountant or person who fails or neglects to conform to any of the regulations contained in this chapter, or to attend the comptroller for the purpose of being examined or to produce any accounts, books, vouchers or other documents or to answer any other lawful question when required so to do by the comptroller, shall be liable to a penalty of not less than $25, nor more than $100, on conviction. [L 1898, c 39, §34; am L 1903, c 8, §2; RL 1925, §1434; RL 1935, §561; RL 1945, §1563; RL 1955, §34-12; am L 1957, c 152, §1; HRS §40-96]






CHAPTER 41 - STATE INSURANCE ADMINISTRATION

CHAPTER 41

STATE INSURANCE ADMINISTRATION

REPEALED.  L 1988, c 266, §3.



CHAPTER 41D - STATE RISK MANAGEMENT AND INSURANCE ADMINISTRATION

§41D-1 - Definitions.

§41D-1  Definitions.  As used in this chapter:

"Attorney general" means the attorney general of the State.

"Captive insurance company" shall have the same meaning as captive insurance company in section 431:19-101.

"Casualty insurance" shall have the same meaning as general casualty insurance has in section 431:1-209; provided that in this chapter "casualty insurance" shall exclude accident and health or sickness insurance as defined in section 431:1-205, and includes marine and transportation insurance as defined in section 431:1-207, vehicle insurance as defined in section 431:1-208, surety insurance as defined in section 431:1-210, and ocean marine insurance as defined in section 431:1-211.

"Comptroller" means the comptroller of the State as designated in section 26-6.

"Department" means the department of accounting and general services.

"Informal resolution" means the process of investigating a claim and negotiating the resolution of the claim.

"Insurance" shall have the same meaning in this chapter as it has in section 431:1-201.

"Property insurance" shall have the same meaning in this chapter as it has in section 431:1-206.

"Property of the State" includes real and personal property rented or used by the State and for which the State is responsible to the owner, as well as property owned by the State.

"Risk manager" means the risk manager described in section 41D-7.

"State agency" means all executive departments, boards, and commissions of the State and all public corporations created by the legislature, but excludes any contractor with the State.

"Tort claim" means any written request or demand for damages against the State within the meaning of chapter 662, and includes a "complaint" within the meaning of Rule 7(a) of the Hawaii Rules of Civil Procedure, of the District Court Rules of Civil Procedure and of the Federal Rules of Civil Procedure, if the complaint is for damages against the State within the meaning of chapter 662. [L 1988, c 266, pt of §1; am L 2000, c 132, §2; am L 2003, c 212, §2]

Revision Note

Definitions rearranged.



§41D-2 - Responsibilities of the comptroller.

§41D-2  Responsibilities of the comptroller.  (a)  The comptroller, through the risk manager, shall:

(1)  Have discretion to purchase casualty insurance for the State or state agencies, including those employees of the State who, in the comptroller's discretion, may be at risk and shall be responsible for the acquisition of all casualty insurance;

(2)  Have discretion to purchase property insurance for the State or state agencies and shall acquire all property insurance;

(3)  Direct and manage all risk management and insurance programs of the State, except for employee benefits insurance and workers' compensation insurance programs or as otherwise provided in chapters 87, 88, 383 to 386A, 392, and 393;

(4)  Consult with state agencies to determine what property, casualty, and other insurance policies are presently in force or are sought by the state agencies and to make determinations about whether to continue subscribing to insurance policies.  In the event that the risk manager's determination is not satisfactory to the state agency, the state agency may have the risk manager's decision reviewed by the comptroller.  In this case, the comptroller's decision shall be final;

(5)  Consolidate and combine state insurance coverages, and purchase excess insurance when, in the comptroller's discretion, it is appropriate to do so;

(6)  Acquire risk management, investigative, claims adjustment, actuarial, and other services, except attorney's services, as may be required for the sound administration of this chapter;

(7)  Gather from all state agencies and maintain data regarding the State's risks and casualty, property, and fidelity losses;

(8)  In conjunction with the attorney general and as otherwise provided by this chapter, compromise or settle claims cognizable under chapter 662;

(9)  Provide technical services in risk management and insurance to state agencies;

(10)  Be authorized to establish a captive insurance company pursuant to article 19 of chapter 431 to effectuate the purposes of this chapter; and

(11)  Do all other things appropriate to the development of sound risk management practices and policies for the State.

(b)  Any provision in this section to the contrary notwithstanding, the University of Hawaii (as to casualty insurance risks only), the Research Corporation of the University of Hawaii (as to casualty insurance risks only), the public health facilities of the department of health (with respect to medical malpractice risks only), and the Hawaii health systems corporation and its regional system boards shall be exempt from the requirements of this chapter. [L 1988, c 266, pt of §1; am L 1989, c 327, §12; am L Sp 1993, c 8, §54; am L 2000, c 132, §3; am L 2004, c 216, §13; am L 2007, c 290, §13]

Note

Chapter 87 referred to in subsection (a)(3) is repealed.  For present provisions, see chapter 87A.



§41D-3 - Adjustment of claims against the State.

§41D-3  Adjustment of claims against the State.  (a)  The attorney general may review any claim.  The attorney general may refer claims to the comptroller for informal resolution.

(b)  All claims against the State that are within the purview of section 41D-8 shall be reviewed in the first instance by the comptroller for informal resolution as provided in this section.

(c)  The comptroller may compromise or settle a claim within the purview of section 41D-8 for an amount not exceeding $15,000, and the comptroller may pay the claim without review by the attorney general.

(d)  The comptroller may compromise or settle a tort claim not within the purview of section 41D-8 for $10,000 or less without the necessity of court approval, and the comptroller may pay the claim.

(e)  Upon referral by the comptroller, the attorney general, in the attorney general's discretion, shall make determinations of whether a claim would or would not be within the purview of section 41D-8 for purposes of subsections (c) and (d).

(f)  If the tort claim cannot be resolved informally as set forth in subsections (c) and (d), the comptroller promptly shall inform the attorney general.

(g)  All of the efforts of the comptroller or the comptroller's delegate under this section shall be "compromise negotiations" within the meaning of rule 408, Hawaii Rules of Evidence, as set forth in section 626-1.

(h)  Claims compromised or settled under this section shall be paid from the state risk management revolving fund. [L 1988, c 266, pt of §1; am L 1990, c 117, §1; am L 1997, c 251, §4]



§41D-4 - State risk management revolving fund.

§41D-4  State risk management revolving fund.  (a)  The state risk management revolving fund is created and shall be funded in amounts reasonably necessary to:

(1)  Carry out the responsibilities of the comptroller established in section 41D-2;

(2)  Pay claims to state agencies for losses to property of the State caused by fire or other casualty, including the cost to repair or replace buildings and other structures, replace damaged contents, and to provide alternate structures while damaged structures are being repaired or replaced;

(3)  Pay claims against the State under sections 662-11, 41D-3, and 41D-8; and

(4)  Pay for losses to the State incurred by the dishonesty, nonfeasance, or misfeasance of any officer or employee of the State or for any losses to the State through larceny, theft, embezzlement, forgery, misappropriation, wrongful abstraction, wilful misapplication, or any other fraudulent or dishonest act committed by one or more of the employees of the State acting directly or in collusion with others.

(b)  In addition to any appropriation the legislature shall make to the state risk management revolving fund, the comptroller may apportion to, and collect from, state agencies those amounts of money that, in the discretion of the comptroller, reflect benefits received by the agencies under this chapter.  The comptroller may consider the relevant risk and loss experience of the agencies in making apportionments and assessments.  Funds so collected shall be deposited into the state risk management revolving fund.

(c)  The comptroller may establish deductibles for the state agencies for certain perils or classes of property losses and may:

(1)  Assess the agencies for losses incurred in the amount of the deductible; or

(2)  Reduce the payment from the state risk management revolving fund to cover the casualty loss by the amount of the deductible.

(d)  The comptroller may establish a formula for refunds to the state agencies based upon the agencies' risk and loss experience.

(e)  Money in the state risk management revolving fund shall be expended only for the purposes delineated in subsection (a) and only upon the authority of the comptroller, who is given discretion when to permit expenditures from the fund.  Money in the state risk management revolving fund shall not be garnished, attached, or otherwise subjected to legal compulsion to pay actual or alleged obligations of the State, any state agency, or any state employee.

(f)  The comptroller shall prepare, for each fiscal year, a report of all claims arbitrated, compromised, or settled for $10,000 or less paid from the state risk management revolving fund.  The report shall be submitted to the legislature twenty days prior to the commencement of the regular session next succeeding the year for which the report is made.

(g)  Money received from the settlement of claims or losses of the State as delineated in subsection (a) shall be deemed to be trust moneys and may be deposited into the state risk management revolving fund or into a trust account with and under the control of the affected agency at the discretion of the comptroller.  These moneys and any interest earned thereon shall be used for the purpose identified in any such settlement. [L 1988, c 266, pt of §1; am L 1990, c 117, §2; am L 1991, c 122, §1; am L 2006, c 173, §1]



§41D-5 - Investment of fund.

[§41D-5]  Investment of fund.  The director of finance shall invest all moneys appropriated or assessed to the state risk management revolving fund.  Interest upon the investments shall be credited to the state risk management revolving fund. [L 1988, c 266, pt of §1]



§41D-6 - Fund advancement; dissolution.

[§41D-6]  Fund advancement; dissolution.  If the state risk management revolving fund should become financially incapable of meeting its obligations under this chapter, the comptroller, in the comptroller's discretion, may:

(1)  Request that the governor authorize the transfer of sufficient sums to meet the fund's obligations from whatever such savings as may be available from other current appropriation for any other state program.  Money so advanced shall be repaid from the state risk management revolving fund in annual installments, without interest.  The amount of installments shall be fixed by the director of finance at whatever amount as can reasonably be expected to liquidate indebtedness of the fund in not more than ten years; or

(2)  Dissolve the fund, prorating remaining assets of the fund among the claimants, giving priority to those claims as, in the comptroller's discretion, is appropriate. [L 1988, c 266, pt of §1]



§41D-7 - Risk management.

[§41D-7]  Risk management.  The comptroller shall appoint a risk manager to supervise and direct the determination and treatment for the best interests of the State of all risks appertaining to the property of the State and its personnel and operations.  The risk manager shall be responsible for the administration of the comptroller's responsibilities with respect to this chapter. [L 1988, c 266, pt of §1]



§41D-8 - Insurance on public vehicles.

[§41D-8]  Insurance on public vehicles.  Vehicles owned by the State or in the custody and use of any department may be self-insured or insured by purchased insurance against public liability in compliance with article 10C of chapter 431.  Determinations of whether to insure or self-insure shall be made by the comptroller in conjunction with the state agency having custody or control of the vehicle, or the vehicle may be insured on a complete or excess coverage basis under a comprehensive automobile liability insurance policy entered into by the comptroller.  If the vehicles are self-insured, claims for which the State is liable under article 10C of chapter 431 may be settled and paid by the comptroller from the state risk management revolving fund, notwithstanding the provisions of chapter 662.  Any purchased state comprehensive automobile liability insurance policy shall be administered by and be subject to the control of the comptroller. [L 1988, c 266, pt of §1]

Cross References

Volunteer emergency medical disaster response personnel, see §321-23.3.



§41D-8.5 - Insurance for indemnification.

§41D-8.5  Insurance for indemnification.  The comptroller may:

(1)  Obtain sufficient loss insurance to cover the liability of the State that may arise from indemnity provisions agreed to pursuant to section 29-15.5;

(2)  Obtain sufficient loss insurance to indemnify, defend, and hold harmless a county providing assistance, services, rights, or permission to use county property to a state agency under an indemnity agreement provision pursuant to section 46-71.5; and

(3)  Obtain appropriate and sufficient reinsurance to cover the liability of a captive insurance company established pursuant to section 41D-2. [L 1997, c 168, §2; am L 2000, c 132, §4; am L 2007, c 152, §11]



§41D-9 - Construction.

[§41D-9]  Construction.  Nothing in this chapter shall be deemed to expand the scope of liability of the State beyond that set forth in chapter 662.  Nothing in this chapter shall be construed to waive the immunity of the State from suit in federal courts guaranteed by the Eleventh Amendment to the Constitution of the United States. [L 1988, c 266, pt of §1]






CHAPTER 42 - GRANTS, SUBSIDIES, AND PURCHASES OF SERVICE

CHAPTER 42

GRANTS, SUBSIDIES, AND PURCHASES OF SERVICE

REPEALED.  L 1991, c 335, §15.



CHAPTER 42D - GRANTS, SUBSIDIES, AND PURCHASES OF SERVICE

CHAPTER 42D

GRANTS, SUBSIDIES, AND PURCHASES OF SERVICE

REPEALED.  L 1997, c 190, §7.

Cross References

For present provisions, see chapters 42F and 103F.



CHAPTER 42F - GRANTS AND SUBSIDIES

§42F-101 - Definitions.

[§42F-101]  Definitions.  As used in this [chapter], unless the context clearly requires otherwise:

"Grant" means an award of state funds by the legislature, by an appropriation to a specified recipient, to support the activities of the recipient and permit the community to benefit from those activities.

"Recipient" means any organization or person receiving a grant or subsidy.

"Subsidy" means an award of state funds by the legislature, by an appropriation to a recipient specified in the appropriation, to reduce the costs incurred by the organization or individual in providing a service available to some or all members of the public. [L 1997, c 190, pt of §3]



§42F-102 - Applications for grants and subsidies.

[§42F-102]  Applications for grants and subsidies.  Requests for grants and subsidies shall be submitted to the appropriate standing committees of the legislature at the start of each regular session of the legislature.  Each request shall state:

(1)  The name of the requesting organization;

(2)  The public purpose for the grant or subsidy;

(3)  The services to be supported by the grant or subsidy;

(4)  The target group; and

(5)  The cost of the grant or subsidy and the budget. [L 1997, c 190, pt of §3]



§42F-103 - Standards for the award of grants and subsidies.

§42F-103  Standards for the award of grants and subsidies.  (a)  Grants and subsidies shall be awarded only to individuals who, and organizations that:

(1)  Are licensed or accredited, in accordance with federal, state, or county statutes, rules, or ordinances, to conduct the activities or provide the services for which a grant or subsidy is awarded;

(2)  Comply with all applicable federal and state laws prohibiting discrimination against any person on the basis of race, color, national origin, religion, creed, sex, age, sexual orientation, or disability;

(3)  Agree not to use state funds for entertainment or lobbying activities; and

(4)  Allow the state agency to which funds for the grant or subsidy were appropriated for expenditure, legislative committees and their staff, and the auditor full access to their records, reports, files, and other related documents and information for purposes of monitoring, measuring the effectiveness, and ensuring the proper expenditure of the grant or subsidy.

(b)  In addition, a grant or subsidy may be made to an organization only if the organization:

(1)  Is incorporated under the laws of the State; and

(2)  Has bylaws or policies that describe the manner in which the activities or services for which a grant or subsidy is awarded shall be conducted or provided.

(c)  Further, a grant or subsidy may be awarded to a nonprofit organization only if the organization:

(1)  Has been determined and designated to be a nonprofit organization by the Internal Revenue Service; and

(2)  Has a governing board whose members have no material conflict of interest and serve without compensation.

(d)  If a grant or subsidy is used by an organization for the acquisition of land, when the organization discontinues the activities or services on the land acquired for which the grant or subsidy was awarded and disposes of the land in fee simple or by lease, the organization shall negotiate with the expending agency for a lump sum or installment repayment to the State of the amount of the grant or subsidy used for the acquisition of the land.  This restriction shall be registered, recorded, and indexed in the bureau of conveyances or with the assistant registrar of the land court as an encumbrance on the property.  Amounts received from the repayment of a grant or subsidy under this subsection shall be deposited into the general fund. [L 1997, c 190, pt of §3; am L 2007, c 184, §1]



§42F-104 - Contracts for grants and subsidies.

[§42F-104]  Contracts for grants and subsidies.  An appropriation for a grant or subsidy shall be disbursed by a contract between the state agency designated the expending agency for the appropriation by the legislature, and the recipient of the grant or subsidy.  The contract shall be effective as of the first day of the fiscal year for which the funds for the grant or subsidy are appropriated, provided that up to one-fourth of the total amount appropriated may be disbursed prior to the execution of the contract. [L 1997, c 190, pt of §3]



§42F-105 - Allotment.

[§42F-105]  Allotment.  Contracts to disburse and appropriations for grants and subsidies shall be subject to the allotment system generally applicable to all appropriations made by the legislature. [L 1997, c 190, pt of §3]



§42F-106 - Monitoring and evaluation.

[§42F-106]  Monitoring and evaluation.  Every grant or subsidy shall be monitored by the expending agency to ensure compliance with this chapter and the public purpose and legislative intent of the grant or subsidy. [L 1997, c 190, pt of §3]



§42F-107 - Grants; release by the governor.

[§42F-107]  Grants; release by the governor.  If a grant awarded by the legislature pursuant to this chapter is not allocated or released by the governor within ninety days of the effective date of the legislation awarding the grant, the governor shall notify, in the manner prescribed in section 1-28.5, the recipient of the unreleased grant on the status of whether the grant is still pending or will not be released.  The governor shall provide the notice once every quarterly allotment period (as the periods are defined in section 37-32), beginning on the ninety-first day after the effective date of the legislation awarding the grant and until a final determination is made on the status of the grant. [L 2005, c 195, §1]












Volume 02

TITLE 6 - COUNTY ORGANIZATION AND ADMINISTRATION

CHAPTER 46 - GENERAL PROVISIONS

§46-1 - Meeting place of council.

PART I.  GENERAL JURISDICTION AND POWERS

Cross References

Emergency preparedness, see §125C-32.

Jurisdiction over real property taxation, see State Constitution, Article VIII, §3 and chapter 246A.

§46-1  Meeting place of council.  All meetings, regular or special, of the council may be held at such places within the county other than the county seat as the council shall designate. [L 1963, c 19, §1; Supp, §138-50; HRS §46-1]

Cross References

Emergency seat of government, see §§130-3, 130-4.



§46-1.5 - General powers and limitation of the counties.

§46-1.5  General powers and limitation of the counties.  [Repeal and reenactment on June 30, 1996 by L 1993, c 168, §5 deleted by L 1996, c 19, §2.]  Subject to general law, each county shall have the following powers and shall be subject to the following liabilities and limitations:

(1)  Each county shall have the power to frame and adopt a charter for its own self-government that shall establish the county executive, administrative, and legislative structure and organization, including but not limited to the method of appointment or election of officials, their duties, responsibilities, and compensation, and the terms of their office;

(2)  Each county shall have the power to provide for and regulate the marking and lighting of all buildings and other structures that may be obstructions or hazards to aerial navigation, so far as may be necessary or proper for the protection and safeguarding of life, health, and property;

(3)  Each county shall have the power to enforce all claims on behalf of the county and approve all lawful claims against the county, but shall be prohibited from entering into, granting, or making in any manner any contract, authorization, allowance payment, or liability contrary to the provisions of any county charter or general law;

(4)  Each county shall have the power to make contracts and to do all things necessary and proper to carry into execution all powers vested in the county or any county officer;

(5)  Each county shall have the power to:

(A)  Maintain channels, whether natural or artificial, including their exits to the ocean, in suitable condition to carry off storm waters;

(B)  Remove from the channels, and from the shores and beaches, any debris that is likely to create an unsanitary condition or become a public nuisance; provided that, to the extent any of the foregoing work is a private responsibility, the responsibility may be enforced by the county in lieu of the work being done at public expense;

(C)  Construct, acquire by gift, purchase, or by the exercise of eminent domain, reconstruct, improve, better, extend, and maintain projects or undertakings for the control of and protection against floods and flood waters, including the power to drain and rehabilitate lands already flooded; and

(D)  Enact zoning ordinances providing that lands deemed subject to seasonable, periodic, or occasional flooding shall not be used for residence or other purposes in a manner as to endanger the health or safety of the occupants thereof, as required by the Federal Flood Insurance Act of 1956 (chapter 1025, Public Law 1016);

(6)  Each county shall have the power to exercise the power of condemnation by eminent domain when it is in the public interest to do so;

(7)  Each county shall have the power to exercise regulatory powers over business activity as are assigned to them by chapter 445 or other general law;

(8)  Each county shall have the power to fix the fees and charges for all official services not otherwise provided for;

(9)  Each county shall have the power to provide by ordinance assessments for the improvement or maintenance of districts within the county;

(10)  Except as otherwise provided, no county shall have the power to give or loan credit to, or in aid of, any person or corporation, directly or indirectly, except for a public purpose;

(11)  Where not within the jurisdiction of the public utilities commission, each county shall have the power to regulate by ordinance the operation of motor vehicle common carriers transporting passengers within the county and adopt and amend rules the county deems necessary for the public convenience and necessity;

(12)  Each county shall have the power to enact and enforce ordinances necessary to prevent or summarily remove public nuisances and to compel the clearing or removal of any public nuisance, refuse, and uncultivated undergrowth from streets, sidewalks, public places, and unoccupied lots.  In connection with these powers, each county may impose and enforce liens upon the property for the cost to the county of removing and completing the necessary work where the property owners fail, after reasonable notice, to comply with the ordinances.  The authority provided by this paragraph shall not be self-executing, but shall become fully effective within a county only upon the enactment or adoption by the county of appropriate and particular laws, ordinances, or rules defining "public nuisances" with respect to each county's respective circumstances.  The counties shall provide the property owner with the opportunity to contest the summary action and to recover the owner's property;

(13)  Each county shall have the power to enact ordinances deemed necessary to protect health, life, and property, and to preserve the order and security of the county and its inhabitants on any subject or matter not inconsistent with, or tending to defeat, the intent of any state statute where the statute does not disclose an express or implied intent that the statute shall be exclusive or uniform throughout the State;

(14)  Each county shall have the power to:

(A)  Make and enforce within the limits of the county all necessary ordinances covering all:

(i)  Local police matters;

(ii)  Matters of sanitation;

(iii)  Matters of inspection of buildings;

(iv)  Matters of condemnation of unsafe structures, plumbing, sewers, dairies, milk, fish, and morgues; and

(v)  Matters of the collection and disposition of rubbish and garbage;

(B)  Provide exemptions for homeless facilities and any other program for the homeless authorized by chapter 356D, for all matters under this paragraph;

(C)  Appoint county physicians and sanitary and other inspectors as necessary to carry into effect ordinances made under this paragraph, who shall have the same power as given by law to agents of the department of health, subject only to limitations placed on them by the terms and conditions of their appointments; and

(D)  Fix a penalty for the violation of any ordinance, which penalty may be a misdemeanor, petty misdemeanor, or violation as defined by general law;

(15)  Each county shall have the power to provide public pounds; to regulate the impounding of stray animals and fowl, and their disposition; and to provide for the appointment, powers, duties, and fees of animal control officers;

(16)  Each county shall have the power to purchase and otherwise acquire, lease, and hold real and personal property within the defined boundaries of the county and to dispose of the real and personal property as the interests of the inhabitants of the county may require, except that:

(A)  Any property held for school purposes may not be disposed of without the consent of the superintendent of education;

(B)  No property bordering the ocean shall be sold or otherwise disposed of; and

(C)  All proceeds from the sale of park lands shall be expended only for the acquisition of property for park or recreational purposes;

(17)  Each county shall have the power to provide by charter for the prosecution of all offenses and to prosecute for offenses against the laws of the State under the authority of the attorney general of the State;

(18)  Each county shall have the power to make appropriations in amounts deemed appropriate from any moneys in the treasury, for the purpose of:

(A)  Community promotion and public celebrations;

(B)  The entertainment of distinguished persons as may from time to time visit the county;

(C)  The entertainment of other distinguished persons, as well as, public officials when deemed to be in the best interest of the community; and

(D)  The rendering of civic tribute to individuals who, by virtue of their accomplishments and community service, merit civic commendations, recognition, or remembrance;

(19)  Each county shall have the power to:

(A)  Construct, purchase, take on lease, lease, sublease, or in any other manner acquire, manage, maintain, or dispose of buildings for county purposes, sewers, sewer systems, pumping stations, waterworks, including reservoirs, wells, pipelines, and other conduits for distributing water to the public, lighting plants, and apparatus and appliances for lighting streets and public buildings, and manage, regulate, and control the same;

(B)  Regulate and control the location and quality of all appliances necessary to the furnishing of water, heat, light, power, telephone, and telecommunications service to the county;

(C)  Acquire, regulate, and control any and all appliances for the sprinkling and cleaning of the streets and the public ways, and for flushing the sewers; and

(D)  Open, close, construct, or maintain county highways or charge toll on county highways; provided that all revenues received from a toll charge shall be used for the construction or maintenance of county highways;

(20)  Each county shall have the power to regulate the renting, subletting, and rental conditions of property for places of abode by ordinance;

(21)  Unless otherwise provided by law, each county shall have the power to establish by ordinance the order of succession of county officials in the event of a military or civil disaster;

(22)  Each county shall have the power to sue and be sued in its corporate name;

(23)  Each county shall have the power to establish and maintain waterworks and sewer works; to collect rates for water supplied to consumers and for the use of sewers; to install water meters whenever deemed expedient; provided that owners of premises having vested water rights under existing laws appurtenant to the premises shall not be charged for the installation or use of the water meters on the premises; to take over from the State existing waterworks systems, including water rights, pipelines, and other appurtenances belonging thereto, and sewer systems, and to enlarge, develop, and improve the same;

(24) (A)  Each county may impose civil fines, in addition to criminal penalties, for any violation of county ordinances or rules after reasonable notice and requests to correct or cease the violation have been made upon the violator.  Any administratively imposed civil fine shall not be collected until after an opportunity for a hearing under chapter 91.  Any appeal shall be filed within thirty days from the date of the final written decision.  These proceedings shall not be a prerequisite for any civil fine or injunctive relief ordered by the circuit court;

(B)  Each county by ordinance may provide for the addition of any unpaid civil fines, ordered by any court of competent jurisdiction, to any taxes, fees, or charges, with the exception of fees or charges for water for residential use and sewer charges, collected by the county.  Each county by ordinance may also provide for the addition of any unpaid administratively imposed civil fines, which remain due after all judicial review rights under section 91-14 are exhausted, to any taxes, fees, or charges, with the exception of water for residential use and sewer charges, collected by the county.  The ordinance shall specify the administrative procedures for the addition of the unpaid civil fines to the eligible taxes, fees, or charges and may require hearings or other proceedings.  After addition of the unpaid civil fines to the taxes, fees, or charges, the unpaid civil fines shall not become a part of any taxes, fees, or charges.  The county by ordinance may condition the issuance or renewal of a license, approval, or permit for which a fee or charge is assessed, except for water for residential use and sewer charges, on payment of the unpaid civil fines.  Upon recordation of a notice of unpaid civil fines in the bureau of conveyances, the amount of the civil fines, including any increase in the amount of the fine which the county may assess, shall constitute a lien upon all real property or rights to real property belonging to any person liable for the unpaid civil fines.  The lien in favor of the county shall be subordinate to any lien in favor of any person recorded or registered prior to the recordation of the notice of unpaid civil fines and senior to any lien recorded or registered after the recordation of the notice.  The lien shall continue until the unpaid civil fines are paid in full or until a certificate of release or partial release of the lien, prepared by the county at the owner's expense, is recorded.  The notice of unpaid civil fines shall state the amount of the fine as of the date of the notice and maximum permissible daily increase of the fine.  The county shall not be required to include a social security number, state general excise taxpayer identification number, or federal employer identification number on the notice.  Recordation of the notice in the bureau of conveyances shall be deemed, at such time, for all purposes and without any further action, to procure a lien on land registered in land court under chapter 501.  After the unpaid civil fines are added to the taxes, fees, or charges as specified by county ordinance, the unpaid civil fines shall be deemed immediately due, owing, and delinquent and may be collected in any lawful manner.  The procedure for collection of unpaid civil fines authorized in this paragraph shall be in addition to any other procedures for collection available to the State and county by law or rules of the courts;

(C)  Each county may impose civil fines upon any person who places graffiti on any real or personal property owned, managed, or maintained by the county.  The fine may be up to $1,000 or may be equal to the actual cost of having the damaged property repaired or replaced.  The parent or guardian having custody of a minor who places graffiti on any real or personal property owned, managed, or maintained by the county shall be jointly and severally liable with the minor for any civil fines imposed hereunder.  Any such fine may be administratively imposed after an opportunity for a hearing under chapter 91, but such a proceeding shall not be a prerequisite for any civil fine ordered by any court.  As used in this subparagraph, "graffiti" means any unauthorized drawing, inscription, figure, or mark of any type intentionally created by paint, ink, chalk, dye, or similar substances;

(D)  At the completion of an appeal in which the county's enforcement action is affirmed and upon correction of the violation if requested by the violator, the case shall be reviewed by the county agency that imposed the civil fines to determine the appropriateness of the amount of the civil fines that accrued while the appeal proceedings were pending.  In its review of the amount of the accrued fines, the county agency may consider:

(i)  The nature and egregiousness of the violation;

(ii)  The duration of the violation;

(iii)  The number of recurring and other similar violations;

(iv)  Any effort taken by the violator to correct the violation;

(v)  The degree of involvement in causing or continuing the violation;

(vi)  Reasons for any delay in the completion of the appeal; and

(vii)  Other extenuating circumstances.

The civil fine that is imposed by administrative order after this review is completed and the violation is corrected shall be subject to judicial review, notwithstanding any provisions for administrative review in county charters;

(E)  After completion of a review of the amount of accrued civil fine by the county agency that imposed the fine, the amount of the civil fine determined appropriate, including both the initial civil fine and any accrued daily civil fine, shall immediately become due and collectible following reasonable notice to the violator.  If no review of the accrued civil fine is requested, the amount of the civil fine, not to exceed the total accrual of civil fine prior to correcting the violation, shall immediately become due and collectible following reasonable notice to the violator, at the completion of all appeal proceedings;

(F)  If no county agency exists to conduct appeal proceedings for a particular civil fine action taken by the county, then one shall be established by ordinance before the county shall impose the civil fine;

(25)  Any law to the contrary notwithstanding, any county mayor may exempt by executive order donors, provider agencies, homeless facilities, and any other program for the homeless under chapter 356D from real property taxes, water and sewer development fees, rates collected for water supplied to consumers and for use of sewers, and any other county taxes, charges, or fees; provided that any county may enact ordinances to regulate and grant the exemptions granted by this paragraph;

(26)  Any county may establish a captive insurance company pursuant to article 19, chapter 431; and

(27)  Each county shall have the power to enact and enforce ordinances regulating towing operations. [L 1988, c 263, §2; am L 1989, c 338, §1; am L 1990, c 135, §1; am L 1991, c 212, §2; am L 1993, c 168, §§1, 5; am L 1994, c 171, §§3, 4; am L 1995, c 236, §1; am L 1996, c 19, §§1, 2; am L 1997, c 350, §17; am L 1998, c 212, §3; am L 2001, c 194, §1; am L 2003, c 84, §2; am L 2005, c 163, §l; am L 2007, c 249, §6]

Cross References

Alternative dispute resolution board of advisors, see §613-3.

Construction projects; recycled glass requirements, see §103D-407.

Glass container recovery, see §§342G-81 to 87.

Glassphalt use, see §264-8.5.

Graffiti, parental responsibility, see §577-3.5.

Graywater recycling program, see §342D-70.

Liability for promoting ridesharing, see §279G-2.

School construction, renovation; off-site improvement exemption, see §103-39.5.

Case Notes

Public utilities commission's regulatory powers over public utilities preempted power of counties to regulate height of utility poles.  72 H. 285, 814 P.2d 398.

Counties' general power of eminent domain as set out in paragraph (6) not limited by §§46-61, 46-62, and 101-2; when a municipal ordinance may be preempted pursuant to paragraph (13), discussed.  76 H. 46, 868 P.2d 1193.

Financial responsibility law was not preempted by chapter 294, part I (chapter 294 is predecessor to chapter 431, article 10C), where plaintiff's preemption theories were grounded in §70-105 (predecessor to §46-1.5(13)).  76 H. 209, 873 P.2d 88.

Where city ordinance did not require that funds generated by a "convicted persons" charge be used to defray the city's investigative and prosecutorial costs associated with the individual payor's case, leaving open the possibility that the charge could be used for general revenue raising purposes, ordinance was not a "service fee" under paragraph (8), but a tax, which the State did not empower the city to impose; thus ordinance was invalid.  89 H. 361, 973 P.2d 736.

Paragraph (16) does not prohibit the condominium lease-to-fee conversion mechanism prescribed by Revised Ordinances of Honolulu chapter 38 with respect to oceanfront property.  98 H. 233, 47 P.3d 348.



§46-1.6 - REPEALED.

§46-1.6  REPEALED.  L 1996, c 13, §17.



§46-1.7 - Retention of emergency 911 recordings.

[§46-1.7]  Retention of emergency 911 recordings.  Each county public safety answering point shall retain recordings of all emergency 911 telephone calls and radio dispatches for a period of not less than one year. [L 2005, c 192, §1]



§46-1.8 - Reciprocal supplying of tax information.

[§46-1.8]  Reciprocal supplying of tax information.  Notwithstanding any other law to the contrary, a tax official of any county of the State may disclose any records relating to the administration of real property taxes to any duly accredited tax official of the State for tax purposes. [L Sp 2005, c 9, §2]

Revision Note

Section was enacted as an addition to chapter 246A but is renumbered to this chapter pursuant to §23G-15.



§46-1.55 - Indigenous Hawaiian architecture.

§46-1.55  Indigenous Hawaiian architecture.  (a)  Each county shall adopt ordinances allowing the exercise of indigenous native Hawaiian architectural practices, styles, customs, techniques, and materials historically employed by native Hawaiians, in the county's building code, including but not limited to residential and other structures comprised of either rock wall or wood frame walls covered by thatches of different native grasses or other natural material for roofs.

(b)  The application of indigenous Hawaiian architecture shall be permitted in all zoning districts; provided it is consistent with the intent and purpose of the uniquely designated, special, or historic district.

(c)  Each county shall adopt or amend its ordinances to implement this section no later than March 31, 2008.  The ordinance adopted by Maui county shall serve as a model. [L 2006, c 310, §2; am L 2007, c 222, §7]



§46-2 - Publication or advertising of ordinances, amendments, resolutions, and bills.

§46-2  Publication or advertising of ordinances, amendments, resolutions, and bills.  Notwithstanding any other provisions of law to the contrary, whenever any law requires the publication or advertisement of ordinances, amendments, resolutions, or bills, the publication or advertisement shall be in a newspaper of general circulation within the county concerned, and need not be in a daily newspaper. [L 1963, c 71, §1; Supp, §138-51; HRS §46-2]

Case Notes

Voluntary county decision to place advertising in papers other than plaintiff's during strike, not enjoinable.  272 F. Supp. 175.



§46-2.1 - Comprehensive ordinance codes.

[§46-2.1]  Comprehensive ordinance codes.  All ordinances which have been duly enacted and not repealed by counties having a population in excess of 100,000 persons shall be compiled, consolidated, revised, indexed and arranged as a comprehensive ordinance code which shall be published within one year after June 5, 1970 and at least once every ten years thereafter. [L 1970, c 46, §1]

Revision Note

"June 5, 1970" substituted for "the passage of this Act".



§46-2.2 - Publication of supplements.

§46-2.2  Publication of supplements.  Comprehensive ordinance codes published pursuant to section 46-2.1 shall be updated at least once a year by either of the following methods:

(1)  By the publication of a cumulative pocket part supplement which shall be appropriately indexed and shall contain all ordinances enacted subsequent to the publication of the preceding comprehensive ordinance code; or

(2)  By a supplement or supplements in looseleaf form, the pages of which are intended to replace existing pages or to be added thereto in appropriate positions within the comprehensive ordinance code.  In the event the supplements are in looseleaf form, such supplements shall contain all ordinances enacted subsequent to the last preceding looseleaf supplement and shall also include appropriate amendment pages to the index contained in the comprehensive ordinance code. [L 1970, c 46, §2; am L 1990, c 60, §2]



§46-3 - REPEALED.

§46-3  REPEALED.  L 1991, c 4, §2.

Cross References

For present provisions, see chapter 802.



§46-3.5 - REPEALED.

§46-3.5  REPEALED.  L 2009, c 4, §4.



§46-4 - County zoning.

§46-4  County zoning.  (a)  This section and any ordinance, rule, or regulation adopted in accordance with this section shall apply to lands not contained within the forest reserve boundaries as established on January 31, 1957, or as subsequently amended.

Zoning in all counties shall be accomplished within the framework of a long-range, comprehensive general plan prepared or being prepared to guide the overall future development of the county.  Zoning shall be one of the tools available to the county to put the general plan into effect in an orderly manner.  Zoning in the counties of Hawaii, Maui, and Kauai means the establishment of districts of such number, shape, and area, and the adoption of regulations for each district to carry out the purposes of this section.  In establishing or regulating the districts, full consideration shall be given to all available data as to soil classification and physical use capabilities of the land to allow and encourage the most beneficial use of the land consonant with good zoning practices.  The zoning power granted herein shall be exercised by ordinance which may relate to:

(1)  The areas within which agriculture, forestry, industry, trade, and business may be conducted;

(2)  The areas in which residential uses may be regulated or prohibited;

(3)  The areas bordering natural watercourses, channels, and streams, in which trades or industries, filling or dumping, erection of structures, and the location of buildings may be prohibited or restricted;

(4)  The areas in which particular uses may be subjected to special restrictions;

(5)  The location of buildings and structures designed for specific uses and designation of uses for which buildings and structures may not be used or altered;

(6)  The location, height, bulk, number of stories, and size of buildings and other structures;

(7)  The location of roads, schools, and recreation areas;

(8)  Building setback lines and future street lines;

(9)  The density and distribution of population;

(10)  The percentage of a lot that may be occupied, size of yards, courts, and other open spaces;

(11)  Minimum and maximum lot sizes; and

(12)  Other regulations the boards or city council find necessary and proper to permit and encourage the orderly development of land resources within their jurisdictions.

The council of any county shall prescribe rules, regulations, and administrative procedures and provide personnel it finds necessary to enforce this section and any ordinance enacted in accordance with this section.  The ordinances may be enforced by appropriate fines and penalties, civil or criminal, or by court order at the suit of the county or the owner or owners of real estate directly affected by the ordinances.

Any civil fine or penalty provided by ordinance under this section may be imposed by the district court, or by the zoning agency after an opportunity for a hearing pursuant to chapter 91.  The proceeding shall not be a prerequisite for any injunctive relief ordered by the circuit court.

Nothing in this section shall invalidate any zoning ordinance or regulation adopted by any county or other agency of government pursuant to the statutes in effect prior to July 1, 1957.

The powers granted herein shall be liberally construed in favor of the county exercising them, and in such a manner as to promote the orderly development of each county or city and county in accordance with a long-range, comprehensive general plan to ensure the greatest benefit for the State as a whole.  This section shall not be construed to limit or repeal any powers of any county to achieve these ends through zoning and building regulations, except insofar as forest and water reserve zones are concerned and as provided in subsections (c) and (d).

Neither this section nor any ordinance enacted pursuant to this section shall prohibit the continued lawful use of any building or premises for any trade, industrial, residential, agricultural, or other purpose for which the building or premises is used at the time this section or the ordinance takes effect; provided that a zoning ordinance may provide for elimination of nonconforming uses as the uses are discontinued, or for the amortization or phasing out of nonconforming uses or signs over a reasonable period of time in commercial, industrial, resort, and apartment zoned areas only.  In no event shall such amortization or phasing out of nonconforming uses apply to any existing building or premises used for residential (single-family or duplex) or agricultural uses.  Nothing in this section shall affect or impair the powers and duties of the director of transportation as set forth in chapter 262.

(b)  Any final order of a zoning agency established under this section may be appealed to the circuit court of the circuit in which the land in question is found.  The appeal shall be in accordance with the Hawaii rules of civil procedure.

(c)  Each county may adopt reasonable standards to allow the construction of two single-family dwelling units on any lot where a residential dwelling unit is permitted.

(d)  Neither this section nor any other law, county ordinance, or rule shall prohibit group living in facilities with eight or fewer residents and that are licensed by the State as provided for under section 321-15.6, or in an intermediate care facility/mental retardation-community for persons, including mentally ill, elder, disabled, developmentally disabled, or totally disabled persons, who are not related to the home operator or facility staff; provided that those group living facilities meet all applicable county requirements not inconsistent with the intent of this subsection and including building height, setback, maximum lot coverage, parking, and floor area requirements.

(e)  No permit shall be issued by a county agency for the operation of a halfway house, a clean and sober home, or a drug rehabilitation home unless a public informational meeting is first held in the affected community.  The State shall provide notification and access to relevant information, as required, under chapter 846E.

A clean and sober home shall be considered a residential use of property and shall be a permitted or conditional use in residentially designated zones, including but not limited to zones for single-family dwellings.

(f)  For purposes of this section:

"Clean and sober home" means a house that is operated pursuant to a program designed to provide a stable environment of clean and sober living conditions to sustain recovery and that is shared by unrelated adult persons who:

(1)  Are recovering from substance abuse;

(2)  Share household expenses; and

(3)  Do not require twenty-four-hour supervision, rehabilitation, or therapeutic services or care in the home or on the premises;

provided that the home shall meet all applicable laws, codes, and rules of the counties and State.

"Developmentally disabled person" means a person suffering from developmental disabilities as defined under section 333F-1.

"Disabled person" means a person with a disability as defined under section 515-2.

"Drug rehabilitation home" means:

(1)  A residential treatment facility that provides a therapeutic residential program for care, diagnosis, treatment, or rehabilitation for socially or emotionally distressed persons, mentally ill persons, persons suffering from substance abuse, and developmentally disabled persons; or

(2)  A supervised living arrangement that provides mental health services, substance abuse services, or supportive services for individuals or families who do not need the structure of a special treatment facility and are transitioning to independent living;

provided that drug rehabilitation homes shall not include halfway houses or clean and sober homes.

"Elder" means an elder as defined under section 356D-1.

"Halfway house" means a group living facility for people who:

(1)  Have been released or are under supervised release from a correctional facility;

(2)  Have been released from a mental health treatment facility; or

(3)  Are receiving substance abuse or sex offender treatment; and

are housed to participate in programs that help them readjust to living in the community.

"Intermediate care facility/mental retardation-community" means an identifiable unit providing residence and care for eight or fewer mentally retarded individuals.  Its primary purpose is the provision of health, social, and rehabilitation services to the mentally retarded through an individually designed active treatment program for each resident.  No person who is predominantly confined to bed shall be admitted as a resident of such a facility.

"Mental health treatment facility" means a psychiatric facility or special treatment facility as defined under section 334-1.

"Mentally ill person" has the same meaning as defined under section 334-1.

"Totally disabled person" means a "person totally disabled" as defined under section 235-1.

"Treatment program" means a "substance abuse program" or "treatment program", as those terms are defined under section 353G-2.

(g)  Neither this section nor any other law, county ordinance, or rule shall prohibit the use of land for employee housing and community buildings in plantation community subdivisions as defined in section 205-4.5(a)(12); in addition, no zoning ordinance shall provide for elimination, amortization, or phasing out of plantation community subdivisions as a nonconforming use. [L 1957, c 234, pt of §6 and §9; am L Sp 1959 2d, c 1, §§26, 38; am L 1965, c 140; Supp, §138-42; HRS §46-4; am L 1980, c 203, §1; am L 1981, c 229, §2; am L 1982, c 54, §5; am L 1985, c 272, §3; am L 1986, c 177, §1; am L 1987, c 109, §2, c 193, §1, and c 283, §4; am L 1988, c 141, §§5, 6 and c 252, §1; am L 1989, c 313, §1; am L 1990, c 67, §3; am L 1997, c 350, §15; am L 2004, c 212, §2; am L 2005, c 139, §3; am L 2006, c 237, §2; am L 2007, c 249, §7]

Cross References

Zoning within land use districts, see §§205-5, 6.

See also county charters.

Rules of Court

Appeal to circuit court, see HRCP rule 72.

Attorney General Opinions

Counties have the power to prescribe lot sizes within an agricultural district established by the state land use commission.  Att. Gen. Op. 62-33.

Preempts conflicting county fire and building codes.  Att. Gen. Op. 84-7.

Immunity of state land from county planning and zoning laws extends to private nonprofit lessee undertaking park project in public interest.  Att. Gen. Op. 86-3.

Law Journals and Reviews

Kaiser Hawaii Kai Development Company v. City and County of Honolulu:  Zoning by Initiative in Hawaii.  12 UH L. Rev. 181.

Honolulu's Ohana Zoning Law:  To Ohana or Not to Ohana.  13 UH L. Rev. 505.

The Lum Court, Land Use, and the Environment:  A Survey of Hawai‘i Case Law 1983 to 1991.  14 UH L. Rev. 119.

The Manoa Valley Special District Ordinance:  Community-Based Planning in the Post-Lucas Era.  19 UH L. Rev. 449.

Water Regulation, Land Use and the Environment.  30 UH L. Rev. 49.

Maui's Residential Workforce Housing Policy:  Finding the Boundaries of Inclusionary Zoning.  30 UH L. Rev. 447.

Case Notes

Where county officials assured developer that developer's plans met zoning requirements and developer expended substantial sum in reliance, the city was estopped from denying developer a building permit under a subsequently enacted ordinance.  60 H. 446, 592 P.2d 26.

Section does not relate to a city's executive, legislative and administrative structure and organization; zoning by initiative is impermissible.  70 H. 480, 777 P.2d 244.

Public utilities commission has the authority to regulate the height of utility poles.  72 H. 285, 814 P.2d 398.

As state water code expressly reserves the counties' authority with respect to land use planning and policy, water resource management commission allegedly imposing a "directive" on the counties to designate priorities among proposed uses did not usurp counties' land use planning and zoning authority.  94 H. 97, 9 P.3d 409.

Rezoning is a legislative function; a zoning ordinance is a legislative act and is subject to the deference given legislative acts.  102 H. 465, 78 P.3d 1.

Grandfather protections afforded a property owner under this section and land use ordinance intended to prohibit new zoning ordinances from interfering with an owner's lawful uses of a building or premises under an existing zoning ordinance.  86 H. 343 (App.), 949 P.2d 183.

"Lawful use" and "previously lawful", as used in this section and land use ordinance, respectively, refer to compliance with previous zoning laws, not the building codes or other legal requirements that may be applicable to the construction or operation of a structure.  86 H. 343 (App.), 949 P.2d 183.



§46-4.1 - REPEALED.

§46-4.1  REPEALED.  L 1983, c 133, §2.



§46-4.2 - Nonsignificant zoning changes.

[§46-4.2]  Nonsignificant zoning changes.  Each county may provide by ordinance that nonsignificant changes to zoning boundaries may be made administratively by the designated county agency with responsibility over zoning matters, provided that "nonsignificant changes" shall mean a zoning change which does not result in an increase or decrease in any zoning designation affecting more than five per cent or one acre of any parcel of property, whichever is less, and which is in compliance with the general plan and development plan designation for the property. [L 1977, c 74, §3]



§46-4.5 - Ordinances establishing historical, cultural, and scenic districts.

[§46-4.5]  Ordinances establishing historical, cultural, and scenic districts.  No ordinance to establish a historical, cultural, and scenic district around the environs of the Hawaii state capitol shall be valid unless the requirements and objectives in creating such a district and the criteria and procedure to determine whether a proposed improvement would in fact accomplish such objectives and requirements are first approved by the governor of the State; provided further that the State need not conform to any decision relating to any state property within such district if it determines that such decision is not in conformance to the criteria and procedures previously approved or that such decision cannot be accomplished because of funding limitations.

No requirement under any existing ordinance relating to the construction, alteration, repair, relocation or demolition of any structure within any historical, cultural, and scenic district of which the Hawaii state capitol is a part shall be effective as to any state property until the objectives and requirements and the criteria and procedures required by this section have been approved by the governor of the State. [L 1973, c 215, §§1, 2]



§46-5 - Planning and traffic commissions; creation.

§46-5  Planning and traffic commissions; creation.  The legislative body of any county with a population of less than 100,000 persons shall, without prejudice to the generality of the foregoing powers, and except as otherwise provided, have the following specific powers in addition to any other specific powers provided by law:

(1)  County planning commission.  To create a county planning commission (A) to formulate a master plan providing for the future growth, development, and beautification of the county in its public and private buildings, streets, roads, grounds, and vacant lots; (B) to formulate subdivision and zoning regulations; and (C) to recommend the establishment of building zones.

(2)  County traffic commission.  To create a county traffic commission to advise the legislative body in the regulation of traffic. [L 1963, c 58, §1; Supp, §138-62; HRS §46-5]



§46-6 - Parks and playgrounds for subdivisions.

§46-6  Parks and playgrounds for subdivisions.  (a)  Except as hereinafter provided, each county shall adopt ordinances to require a subdivider, as a condition to approval of a subdivision to provide land in perpetuity or to dedicate land for park and playground purposes, for the use of purchasers or occupants of lots or units in subdivisions.  The ordinances may prescribe the instances when land shall be provided in perpetuity or dedicated, the area, location, grade, and other state of the sites so required to be provided or dedicated.  In addition thereto, such ordinances may prescribe penalties or other remedies for violation of such ordinances.

(b)  In lieu of providing land in perpetuity or dedicating land, the ordinances may permit a subdivider pursuant to terms and conditions set forth therein to:

(1)  Pay to the county a sum of money deemed adequate by the county to purchase the park land the subdivider would otherwise have had to provide or dedicate; or

(2)  Combine the payment of money with land to be provided or dedicated, the value of such combination to be as deemed adequate by the county to purchase the total amount of land the subdivider would otherwise have had to provide or dedicate.

The method of determining such full or partial payment shall be prescribed by the ordinances.  The ordinances shall also provide that such money shall be used for the purpose of providing parks and playgrounds for the use of purchasers or occupants of lots or units in the subdivision.  Each county may establish by ordinance a time limit within which it must spend the park dedication fees it has collected.

(c)  Pursuant to terms, conditions, and limitations specified by the ordinances, a subdivider shall receive credit:

(1)  For privately-owned and maintained parks and playgrounds;

(2)  For lands dedicated or provided for park and playground purposes prior to the effective date of the ordinances.

(d)  Upon the provision of land in perpetuity or the dedication of land by the subdivider as may be required under this section, the county concerned shall thereafter assume the cost of improvements and their maintenance, and the subdivider shall accordingly be relieved from such costs.

(e)  The ordinances adopted pursuant to this section may provide, where special circumstances, conditions, and needs within the respective counties so warrant, for such exemptions and exclusions as the councils of the respective counties may deem necessary or appropriate and may also prescribe the extent to and the circumstances under which the requirements therein shall or shall not be applicable to subdivisions.

(f)  For purposes of this section certain terms used herein shall be defined as follows:

(1)  "Approval" means the final approval granted to a proposed subdivision where the actual division of land into smaller parcels is sought, provided that where construction of a building or buildings is proposed without further subdividing an existing parcel of land, the term "approval" shall refer to the issuance of the building permit.

(2)  "Dwelling unit" means a room or rooms connected together, constituting an independent housekeeping unit for a family and containing a single kitchen.

(3)  "Lodging unit" means a room or rooms connected together, constituting an independent housekeeping unit for a family which does not contain any kitchen.

(4)  "Parks and playgrounds" mean areas used for active or passive recreational pursuits.

(5)  "Subdivider" means any person who divides land as specified under the definition of subdivision or who constructs a building or group of buildings containing or divided into three or more dwelling units or lodging units.

(6)  "Subdivision" means the division of improved or unimproved land into two or more lots, parcels, sites, or other divisions of land and for the purpose, whether immediate or future, of sale, lease, rental, transfer of title to, or interest in, any or all such lots, parcels, sites, or division of land.  The term includes resubdivision, and when appropriate to the context, shall relate to the land subdivided.  The term also includes a building or group of buildings, other than a hotel, containing or divided into three or more dwelling units or lodging units.

(7)  "Privately owned parks and playgrounds" mean parks or playgrounds and their facilities which are not provided in perpetuity or dedicated but which are owned and maintained by or on behalf of the ultimate users of the subdivision pursuant to recorded restrictive covenants.  Where the privately owned park is a part of the lot or lots on which a building or group of buildings containing or divided into three or more dwelling units or lodging units is constructed, it shall not be required that the private park or playground meet county subdivision standards nor shall the area of the private park or playground be deducted from the area of the lot or lots for purposes of zoning or building requirements. [L 1967, c 294, §1; HRS §46-6; am L 1970, c 140, §1; am L 1977, c 208, §1; am L 1979, c 105, §5 and c 199, §1; gen ch 1985]



§46-6.5 - Public access.

[§46-6.5]  Public access.  (a)  Each county shall adopt ordinances which shall require a subdivider or developer, as a condition precedent to final approval of a subdivision, in cases where public access is not already provided, to dedicate land for public access by right-of-way or easement for pedestrian travel from a public highway or public streets to the land below the high-water mark on any coastal shoreline, and to dedicate land for public access by right of way from a public highway to areas in the mountains where there are existing facilities for hiking, hunting, fruit-picking, ti-leaf sliding, and other recreational purposes, and where there are existing mountain trails.

(b)  These ordinances shall be adopted within one year of May 22, 1973.

(c)  Upon the dedication of land for a right-of-way, as required by this section and acceptance by the county, the county concerned shall thereafter assume the cost of improvements for and the maintenance of the right-of-way, and the subdivider shall accordingly be relieved from such costs.

(d)  For the purposes of this section, "subdivision" means any land which is divided or is proposed to be divided for the purpose of disposition into six or more lots, parcels, units, or interests and also includes any land whether contiguous or not, if six or more lots are offered as part of a common promotional plan of advertising and sale.

(e)  The right-of-way shall be clearly designated on the final map of the subdivision or development.

(f)  This section shall apply to the plan of any subdivision or development which has not been approved by the respective counties prior to July 1, 1973. [L 1973, c 143, §2]

Revision Note

"May 22, 1973" substituted for "the effective date of this Act".

Law Journals and Reviews

Beach Access:  A Public Right?  23 HBJ 65.

"If a Policeman Must Know the Constitution, Then Why Not a Planner?"  A Constitutional Challenge of the Hawai`i Public Access Statute.  23 UH L. Rev. 409.



§46-7 - Agreements with federal government; use of funds.

§46-7  Agreements with federal government; use of funds.  The governing body or the planning commission or department of the various counties, with the consent of the council, may enter into agreements (which may extend over any period, notwithstanding any provision or rule of law to the contrary) with the federal government or any other public body or bodies respecting action to be taken pursuant to any of the powers granted to it by law and furnish, expend, and receive any funds or other assistance in connection with projects being or to be undertaken pursuant to the powers. [L 1957, c 139, §1; Supp, §138-11.5; HRS §46-7]



§46-8 - State and county co-sponsorship of programs.

§46-8  State and county co-sponsorship of programs.  The governor may enter into agreements with the council of any county providing for the co-sponsorship and joint development and maintenance of programs and projects, within and for the county, which have been authorized by the legislature or for which moneys have been appropriated by the legislature. [L 1965, c 158, §1; Supp, §138-63; HRS §46-8]



§46-9 - Expenditures of money for sister-city relationships.

§46-9  Expenditures of money for sister-city relationships.  Any other law to the contrary notwithstanding, any county, including the city and county of Honolulu, may make expenditures of public funds, whenever the funds are available, in order to further the ties of friendship, understanding, and goodwill existing under sister-city relationships entered into by resolution duly adopted by the respective legislative bodies of each county, including the city and county of Honolulu. [L 1963, c 86, §1; Supp, §138-52; HRS §46-9]



§46-10 - County bands; travel.

§46-10  County bands; travel.  The county council or city council of any county having a county band may authorize its band to travel to any other county or abroad for the purpose of creating goodwill.  Notwithstanding any law to the contrary, county bands are authorized to receive donations from private persons or entities for travel expenses, or to have said expenses underwritten by private persons or entities, or the band itself may raise funds by engaging in fund-raising activities, provided that such fund-raising activities shall be done after regular working hours, and provided further that admission fees may be charged wherever or whenever the band is performing. [L 1959, c 188, §1; Supp, §138-41; HRS §46-10; am L 1971, c 167, §1]



§46-11 - Federal flood insurance.

§46-11  Federal flood insurance.  The Hawaii tourism authority in regard to the convention center district and the mayor or executive officer and the council of the various counties, in regard to the respective counties, may participate and apply on behalf of their respective district and counties for flood insurance coverage pursuant to any applicable provisions of Public Law 1016, Eighty-fourth Congress, Second Session, (70 Stat. 1078).  The Hawaii tourism authority, in regard to the convention center district, and the mayor or executive officer and the council of the various counties, in regard to the respective counties, shall be vested with the functions, powers, and duties which are necessary to enable their respective district and counties to qualify, participate, and apply for the flood insurance coverage. [L 1957, c 178, §3; Supp, §138-43; HRS §46-11; am L Sp 1993, c 7, §3; am L 2003, c 3, §1]



§46-11.5 - Maintenance of channels, streambeds, streambanks, and drainageways.

[§46-11.5]  Maintenance of channels, streambeds, streambanks, and drainageways.  Notwithstanding any law to the contrary, each county shall provide for the maintenance of channels, streambeds, streambanks, and drainageways, whether natural or artificial, including their exits to the ocean, in suitable condition to carry off storm waters; and for the removal from the channels, streambeds, streambanks, and drainageways and from the shores and beaches any debris which is likely to create an unsanitary condition or otherwise become a public nuisance; provided that to the extent any of the foregoing work is a private responsibility the responsibility may be enforced by the county in lieu of the work being done at county expense, and any private entity or person refusing to comply with any final order issued by the county shall be in violation of this chapter and be liable for a civil penalty not to exceed $500 for each day the violation continues; provided further that it shall be the responsibility of the county to maintain all channels, streambeds, streambanks, and drainageways unless such channels, streambeds, streambanks, and drainageways are privately owned or owned by the State, in which event such channels, streambeds, streambanks, and drainageways shall be maintained by their respective owners. [L 1986, c 121, §2]



§46-12 - Cleaning shores and beaches of seaweed, limu, and debris.

§46-12  Cleaning shores and beaches of seaweed, limu, and debris.  The various counties shall be responsible for removing and clearing all seaweed, limu, and debris which are likely to create an unsanitary condition or to otherwise become a public nuisance from the shores and beaches situated within the respective counties; provided that to the extent any of the foregoing work is a private responsibility, the responsibility may be enforced by the county in lieu of the work being done at public expense. [L 1965, c 191, §1; Supp, §138-55; HRS §46-12]

Case Notes

County has sole responsibility for shores and beaches likely to be used with some frequency by members of the public.  66 H. 55, 656 P.2d 1336.



§46-12.5 - State beach park lifeguard services.

[§46-12.5]  State beach park lifeguard services.  Each county may provide lifeguard services for any state beach park where the number of swimmers using the beach may warrant a lifeguard, or where water hazards at the beach present a threat to public safety; provided that the county and the department of land and natural resources shall first mutually agree that those services are necessary for the particular beach. [L 1990, c 182, §1]

Note

Exception to liability for county lifeguard services (repealed June 30, 2014). L 2002, c 170; L 2007, c 152, §4; L 2008, c 144, §1; am L 2009, c 81, §2.

Task force on beach and water safety. L 2008, c 144, §1.

Cross References

Conclusive presumptions relating to duty of public entities to warn of dangers at public beach parks, see §663-1.56.



§46-13 - Each county to determine its own number of fire stations.

§46-13  Each county to determine its own number of fire stations.  Any other provisions of law to the contrary notwithstanding, the council of each county, may determine the number of fire stations it will establish and maintain within its respective county. [L 1962, c 2, §2; Supp, §138-46; HRS §46-13]



§46-13.1 - Volunteer fire stations.

[§46-13.1]  Volunteer fire stations.  The council of the several counties may establish and maintain one or more volunteer fire stations in any area or areas of the county as it may determine to be necessary to provide adequate fire protection.  All necessary facilities and equipment for the volunteer fire stations may be furnished by the county.  The officers, firefighters or other personnel necessary for the operation or maintenance of these stations shall be selected and appointed by the fire chief partially or entirely on a voluntary noncompensatory basis and except as otherwise provided in this section.  All volunteer personnel for any volunteer fire station shall serve at the pleasure of the fire chief.

The fire chief of the county shall have full authority and control over all volunteer fire stations, their equipment, apparatus, officers, firefighters, and personnel, and the fire chief may designate a suitable person to be in charge of any volunteer fire station.  Suitable instructors may be assigned from time to time by the fire chief to such fire stations for the training of volunteer firefighters and personnel.

In case any person serving in the capacity of volunteer personnel for the fire station, including a volunteer officer or firefighter, sustains any injury or dies as a result of any accident arising out of and in the course of training, or the performance of duty for such fire station, the person shall be entitled to the benefits provided for volunteer personnel in part V of chapter 386, and be considered to be an employee of the county for the purpose of obtaining compensation benefits under chapter 386.  Compensation benefits shall be determined upon the basis of average weekly wages computed as set forth in section 386-51, and upon the basis of earnings from the usual employment of the person, or upon the basis of earnings at the rate of $18 per week, whichever is most favorable to the claimant or claimants.  The director of labor and industrial relations shall administer the provisions hereof in accordance with section 386-172.

Any provision to the contrary notwithstanding, volunteer personnel, including officers and firefighters, shall be entitled to subsistence in amounts deemed proper by the council of the respective counties. [L 1973, c 162, §1; am L 1983, c 124, §15; gen ch 1985]

Attorney General Opinions

Section establishes a comprehensive statutory scheme for counties to rely upon to secure firefighting services from volunteers who are not civil servants; its literal provisions can be given effect only if terms "other law" or "state statute" used in §§76-16(17) and 76-77(10) are construed liberally.  Att. Gen. Op. 97-6.



§46-14 - REPEALED.

§46-14  REPEALED.  L 1978, c 153, §1.

Cross References

For provisions dealing with emergency medical services, see chapter 321, part XVIII.



§46 14 - .5 Land use density and infrastructure; low-income rental units.

§46‑14.5  Land use density and infrastructure; low-income rental units.  Notwithstanding any other law to the contrary, the counties are authorized to provide flexibility in land use density provisions and public facility requirements to encourage the development of any rental housing project where at least a portion of the rental units are set aside for persons and families with incomes at or below one hundred forty per cent of the area median family income, of which twenty per cent are set aside for persons and families with incomes at or below eighty per cent of the area median family income. [L 2005, c 196, §3; am L 2006, c 217, §2]



§46-15.01 - Limitation of application.

[§46-15.01]  Limitation of application.  This chapter shall not be construed to exempt counties from the application of chapter 104 to experimental and demonstration housing projects pursuant to section 46-15. [L 1992, c 281, §1]

Attorney General Opinions

Chapter 104 applied to the county of Hawaii's Waikoloa employee housing project pursuant to this section and the plain language of §104-2.  Att. Gen. Op. 06-1.



§46-15 - Experimental and demonstration housing projects.

§46-15  Experimental and demonstration housing projects.  (a)  The mayor of each county, after holding a public hearing on the matter and receiving the approval of the respective council, shall be empowered to designate areas of land for experimental and demonstration housing projects, the purposes of which are to research and develop ideas that would reduce the cost of housing in the State.  Except as hereinafter provided, the experimental and demonstration housing projects shall be exempt from all statutes, ordinances, charter provisions, and rules or regulations of any governmental agency or public utility relating to planning, zoning, construction standards for subdivisions, development and improvement of land, and the construction and sale of homes thereon; provided that the experimental and demonstration housing projects shall not affect the safety standards or tariffs approved by the public utility commissions for such public utility.

The mayor of each county with the approval of the respective council may designate a county agency or official who shall have the power to review all plans and specifications for the subdivisions, development and improvement of the land involved, and the construction and sale of homes thereon.  The county agency or official shall have the power to approve or disapprove or to make modifications to all or any portion of the plans and specifications.

The county agency or official shall submit preliminary plans and specifications to the legislative body of the respective county for its approval or disapproval.  The final plans and specifications for the project shall be deemed approved by the legislative body if the final plans and specifications do not substantially deviate from the approved preliminary plans and specifications.  The final plans and specifications shall constitute the standards for the particular project.

No action shall be prosecuted or maintained against any county, its officials or employees, on account of actions taken in reviewing, approving, or disapproving such plans and specifications.

Any experimental or demonstration housing project for the purposes hereinabove mentioned may be sponsored by any state or county agency or any person as defined in section 1-19.

The county agency or official shall apply to the state land use commission for an appropriate land use district classification change, except where a proposed project is located on land within an urban district established by the state land use commission.  Notwithstanding any law, rule, or regulation to the contrary, the state land use commission may approve the application at any time after a public hearing held in the county where the land is located upon notice of the time and place of the hearing being published in the same manner as the notice required for a public hearing by the planning commission of the appropriate county.

(b)  The experimental and demonstration homes may be sold to the public under terms and conditions approved by the county agency or official who has been designated to review the plans and specifications.

(c)  The county agency or official may adopt and promulgate rules and regulations which are necessary or desirable to carry out the purposes of this section. [L 1970, c 108, §1; am L 1975, c 142, §1; am L 1977, c 207, §1; am L 1984, c 66, §1]



§46-15.1 - Housing; county powers.

§46-15.1  Housing; county powers.  [Repeal and reenactment on June 30, 2015. L 2009, c 141, §3]  (a)  Any law to the contrary notwithstanding, any county shall have and may exercise the same powers, subject to applicable limitations, as those granted the Hawaii housing finance and development corporation pursuant to chapter 201H insofar as those powers may be reasonably construed to be exercisable by a county for the purpose of developing, constructing, and providing low- and moderate-income housing; provided that no county shall be empowered to cause the State to issue general obligation bonds to finance a project pursuant to this section; provided further that county projects shall be granted an exemption from general excise or receipts taxes in the same manner as projects of the Hawaii housing finance and development corporation pursuant to section 201H-36; and provided further that section 201H-16 shall not apply to this section unless federal guidelines specifically provide local governments with that authorization and the authorization does not conflict with any state laws.  The powers shall include the power, subject to applicable limitations, to:

(1)  Develop and construct dwelling units, alone or in partnership with developers;

(2)  Acquire necessary land by lease, purchase, exchange, or eminent domain;

(3)  Provide assistance and aid to a public agency or other person in developing and constructing new housing and rehabilitating existing housing for elders of low- and moderate-income, other persons of low- and moderate-income, and persons displaced by any governmental action, by making long-term mortgage or interim construction loans available;

(4)  Contract with any eligible bidders to provide for construction of urgently needed housing for persons of low- and moderate-income;

(5)  Guarantee the top twenty-five per cent of the principal balance of real property mortgage loans, plus interest thereon, made to qualified borrowers by qualified lenders;

(6)  Enter into mortgage guarantee agreements with appropriate officials of any agency or instrumentality of the United States to induce those officials to commit to insure or to insure mortgages under the National Housing Act, as amended;

(7)  Make a direct loan to any qualified buyer for the downpayment required by a private lender to be made by the borrower as a condition of obtaining a loan from the private lender in the purchase of residential property;

(8)  Provide funds for a share, not to exceed fifty per cent, of the principal amount of a loan made to a qualified borrower by a private lender who is unable otherwise to lend the borrower sufficient funds at reasonable rates in the purchase of residential property; and

(9)  Sell or lease completed dwelling units.

For purposes of this section, a limitation is applicable to the extent that it may reasonably be construed to apply to a county.

(b)  Each county shall issue affordable housing credits to the department of Hawaiian home lands with respect to existing and future Hawaiian home lands projects upon a request for such credits by the department of Hawaiian home lands.  The credits shall be transferable and shall be issued on a one-unit for one-unit basis.  The credits may be applied county-wide within the same county in which the credits were earned to satisfy affordable housing obligations imposed by the county on market priced residential and non-residential developments.

(c)  Any law to the contrary notwithstanding, any county may:

(1)  Authorize and issue bonds under chapter 47 and chapter 49 to provide moneys to carry out the purposes of this section or section 46-15.2, including the satisfaction of any guarantees made by the county pursuant to this section;

(2)  Appropriate moneys of the county to carry out the purposes of this section;

(3)  Obtain insurance and guarantees from the State or the United States, or subsidies from either;

(4)  Designate, after holding a public hearing on the matter and with the approval of the respective council, any lands owned by it for the purposes of this section;

(5)  Provide interim construction loans to partnerships of which it is a partner and to developers whose projects qualify for federally assisted project mortgage insurance, or other similar programs of federal assistance for persons of low and moderate income; and

(6)  Adopt rules pursuant to chapter 91 as are necessary to carry out the purposes of this section.

(d)  The provisions of this section shall be construed liberally so as to effectuate the purpose of this section in facilitating the development, construction, and provision of low- and moderate-income housing by the various counties.

(e)  For purposes of this section, "low and moderate income housing" means any housing project that meets the definition of "low- and moderate-income housing project" in section 39A-281. [L 1974, c 179, §2; am L 1977, c 207, §2; am L 1980, c 190, §1; am L 1981, c 39, §1; am L 1982, c 118, §1; am L 1987, c 80, §1 and c 337, §4; am L 1989, c 69, §2; am L 1990, c 67, §8; am L 1997, c 350, §6; am L 2005, c 196, §26(b); am L 2006, c 180, §16; am L 2007, c 37, §1 and c 249, §8; am L 2009, c 141, §1]

Note

L 1997, c 350, §§14 and 15 purport to amend this section.

Cross References

Concurrent processing, see §46-15.7.

Facilitated application process, see §201-62.

Law Journals and Reviews

The Scramble to Protect the American Dream in Paradise:  Is Affordable Housing Possible in Hawaii?  10 HBJ No. 13, at pg. 37.



§46-15.2 - Housing; additional county powers.

§46-15.2  Housing; additional county powers.  In addition and supplemental to the powers granted to counties by section 46-15.1, a county shall have and may exercise any of the following powers:

(1)  To provide assistance and aid to persons of low- and moderate-income in acquiring housing by:

(A)  Providing loans secured by a mortgage;

(B)  Acquiring the loans from private lenders where the county has made advance commitment to acquire the loans; and

(C)  Making and executing contracts with private lenders or a public agency for the origination and servicing of the loans and paying the reasonable value of the services;

(2)  In connection with the exercise of any powers granted under this section or section 46-15.1, to establish one or more loan programs and to issue bonds under chapter 47 or 49 to provide moneys to carry out the purposes of this section or section 46-15.1; provided that:

(A)  If bonds are issued pursuant to chapter 47 to finance one or more loan programs, the county may establish qualifications for the program or programs as it deems appropriate;

(B)  If bonds are issued pursuant to chapter 49 to finance one or more loan programs, the loan program or programs shall comply with part III, subpart B of chapter 201H, to the extent applicable;

(C)  If bonds are issued pursuant to section 47-4 or chapter 49, any loan program established pursuant to this section or any county-owned dwelling units constructed under section 46-15.1 shall be and constitute an "undertaking" under section 49‑1 and chapter 49 shall apply to the loan program or county-owned dwelling units to the extent applicable;

(D)  In connection with the establishment of any loan program pursuant to this section, a county may employ financial consultants, attorneys, real estate counselors, appraisers, and other consultants as may be required in the judgment of the county and fix and pay their compensation from funds available to the county therefor;

(E)  Notwithstanding any limitation otherwise established by law, with respect to the rate of interest on any loan made under any loan program established pursuant to this section, the loan may bear a rate or rates of interest per year as the county shall determine; provided that no loan made from the proceeds of any bonds of the county shall be under terms or conditions that would cause the interest on the bonds to be deemed subject to income taxation by the United States;

(F)  Notwithstanding any limitation otherwise established by law, with respect to the amount of compensation permitted to be paid for the servicing of loans made under any loan program established pursuant to this section, a county may fix any reasonable compensation as the county may determine;

(G)  Notwithstanding the requirement of any other law, a county may establish separate funds and accounts with respect to bonds issued pursuant to chapter 47 or 49 to provide moneys to carry out the purposes of this section or section 46-15.1 as the county may deem appropriate;

(H)  Notwithstanding any provision of chapter 47 or 49 or of any other law, but subject to the limitations of the state constitution, bonds issued to provide moneys to carry out the purposes of this section or section 46-15.1 may be sold at public or private sale at a price; may bear interest at a rate or rates per year; may be payable at a time or times; may mature at a time or times; may be made redeemable before maturity at the option of the county, the holder, or both, at a price or prices and upon terms and conditions; and may be issued in coupon or registered form, or both, as the county may determine;

(I)  If deemed necessary or advisable, the county may designate a national or state bank or trust company within or without the State to serve as trustee for the holders of bonds issued to provide moneys to carry out the purposes of this section or section 46-15.1, and enter into a trust indenture, trust agreement, or indenture of mortgage with the trustee whereby the trustee may be authorized to receive and receipt for, hold, and administer the proceeds of the bonds and to apply the proceeds to the purposes for which the bonds are issued, or to receive and receipt for, hold, and administer the revenues and other receipts derived by the county from the application of the proceeds of the bonds and to apply the revenues and receipts to the payment of the principal of, or interest on the bonds, or both.  Any trust indenture, trust agreement, or indenture of mortgage entered into with the trustee may contain any covenants and provisions as may be deemed necessary, convenient, or desirable by the county to secure the bonds.  The county may pledge and assign to the trustee any agreements related to the application of the proceeds of the bonds and the rights of the county thereunder, including the rights to revenues and receipts derived thereunder.  Upon appointment of the trustee, the director of finance of the county may elect not to serve as fiscal agent for the payment of the principal and interest, and for the purchase, registration, transfer, exchange, and redemption, of the bonds; or may elect to limit the functions the director of finance performs as a fiscal agent; and may appoint a trustee to serve as the fiscal agent; and may authorize and empower the trustee to perform the functions with respect to payment, purchase, registration, transfer, exchange, and redemption, as the director of finance deems necessary, advisable, or expedient, including without limitation the holding of the bonds and coupons that have been paid and the supervision and conduction or the destruction thereof in accordance with law;

(J)  If a trustee is not appointed to collect, hold, and administer the proceeds of bonds issued to provide moneys to carry out the purposes of this section or section 46-15.1, or the revenues and receipts derived by the county from the application of the proceeds of the bonds, as provided in subparagraph (I), the director of finance of the county may hold the proceeds or revenues and receipts in a separate account in the treasury of the county, to be applied solely to the carrying out of the ordinance, trust indenture, trust agreement, or indenture of mortgage, if any, authorizing or securing the bonds; and

(K)  Any law to the contrary notwithstanding, the investment of funds held in reserves and sinking funds related to bonds issued to provide moneys to carry out the purposes of this section or section 46-15.1 shall comply with section 201H-77; provided that any investment that requires approval by the county council pursuant to section 46-48 or 46-50 shall first be approved by the county council;

(3)  To acquire policies of insurance and enter into banking arrangements as the county may deem necessary to better secure bonds issued to provide money to carry out the purposes of this section or section 46-15.1, including without limitation contracting for a support facility or facilities as may be necessary with respect to bonds issued with a right of the holders to put the bonds and contracting for interest rate swaps; and

(4)  To do any and all other things necessary or appropriate to carry out the purposes and exercise the powers granted in section 46-15.1 and this section. [L 1982, c 284, §1; am L 1983, c 156, §1; am L 1987, c 80, §2; am L 1990, c 34, §4; am L 1997, c 350, §7; am L 2007, c 37, §2 and c 249, §9]

Note

L 1997, c 350, §15 purports to amend this section.



§46-15.3 - Regulation of adult family boarding home and care home.

§46-15.3  Regulation of adult family boarding home and care home.  (a)  For the purpose of regulation under a county's life safety code, building code, fire code, or any other ordinance of similar purpose, a licensed adult family boarding home or licensed care home that provides living accommodations for:

(1)  The operator of the home and operator's family; and

(2)  Up to six other persons, not more than three of whom are incapable of self-preservation because of age or physical or mental limitations,

shall be deemed a single-family dwelling occupied by a family.

(b)  For the purpose of this section:

"Building code" means an ordinance the purpose of which is to provide minimum standards to safeguard life or limb, health, property, and public welfare by regulating and controlling the design, construction, quality of materials, use and occupancy, location, and maintenance of all buildings and structures within the county's jurisdiction and certain equipment specifically regulated by the ordinance.

"Fire code" means an ordinance adopted under section 132-3 or an ordinance intended to prescribe regulations consistent with recognized good practice for the safeguarding to a reasonable degree of life and property from the hazards of fire and explosion arising from the storage, handling, and use of hazardous substances, materials, and devices and from conditions hazardous to life or property in the use or occupancy of buildings or premises.

"Licensed adult family boarding home" means an adult family boarding home licensed under chapter 346, part IV.

"Licensed care home" means a care home licensed under section 321-15.6.

"Life safety code" means an ordinance the purpose of which is to establish minimum requirements that will provide a reasonable degree of safety from fire in buildings and structures. [L 1985, c 302, §1; am L 2006, c 270, §1]



§46-15.4 - Administrative inspections and warrants.

§46-15.4  Administrative inspections and warrants.  (a)  The respective counties may conduct inspections to enforce sections 445-94 to 445-96.  Each county may conduct its inspections without a warrant if the conditions enumerated in subsection (c) exist.  A county shall conduct its inspection with a warrant in accordance with this section if the circumstances enumerated in subsection (c) do not exist or if specific buildings or premises to be inspected can be identified through citizen complaint or by information obtained from state agencies under section 46-15.5.  The issuance and execution of an administrative inspection warrant shall be as follows:

(1)  A judge of the circuit court, or any district judge within the judge's jurisdiction, may issue warrants for the purpose of conducting administrative inspections.  The warrants shall be issued upon proper oath or affirmation showing probable cause that:

(A)  The conditions of operation under section 445-95 have been violated; or

(B)  A person is operating a lodging or tenement house, group home, group residence, group living arrangement, hotel, or boardinghouse, without the certificates required under section 445-94;

(2)  A warrant shall be issued only upon an affidavit of an individual having knowledge of the facts alleged, sworn to before the judge and establishing the grounds for issuing the warrant.  If the judge is satisfied that there is probable cause to believe the grounds for issuing a warrant exist, the judge shall issue a warrant identifying the area, premises, building, or records to be inspected, the purpose of the inspection, and, if appropriate, the type of property to be inspected, if any.  The warrant shall:

(A)  State the grounds for its issuance and the name of each person whose affidavit has been taken in support thereof;

(B)  Be directed to a person authorized by the county to execute it;

(C)  Command the person to whom it is directed to inspect the area, premises, building, or records identified for the purpose specified and, if appropriate, use reasonable force in conducting the inspection authorized by the warrant and direct the seizure of the property specified;

(D)  Identify the item or types of property to be seized, if any; and

(E)  Direct that it be served during the daylight business hours between 8:00 a.m. and 5:00 p.m. and designate the judge to whom it shall be returned;

(3)  A warrant issued pursuant to this section shall be executed and returned within ten days of its date unless, upon a showing of a need for additional time, the court orders otherwise.  If property is seized pursuant to a warrant, a copy shall be given to the person from whom or from whose premises the property is taken, together with a receipt for the property taken.  The return of the warrant shall be made promptly, accompanied by a written inventory of any property taken.  The inventory shall be made in the presence of the person executing the warrant and of the person from whose possession or premises the property was taken, if present, or in the presence of at least one credible person other than the person executing the warrant.  A copy of the inventory shall be delivered to the person from whom or from whose premises the property was taken and to the applicant for the warrant; and

(4)  The judge who has issued a warrant shall attach thereto a copy of the return and all papers returnable in connection therewith and file them with the clerk of the issuing court.

(b)  The designated representative of the county may make administrative inspections of premises in accordance with the following:

(1)  When authorized by an administrative inspection warrant issued pursuant to subsection (a) the representative, upon presenting the warrant and appropriate credentials to the owner, operator, or agent in charge of the premises may enter the premises for the purpose of conducting an administrative inspection; and

(2)  When authorized by an administrative inspection warrant, the representative may inspect and copy records identifying the tenants, lodgers, or boarders of the lodging or tenement house, group home, group residence, group living arrangement, or boardinghouse.

(c)  This section does not prevent entries or the inspection without a warrant of property, books, and records pursuant to an administrative subpoena issued in accordance with law:

(1)  If the owner, operator, or agent in charge of the provider premises consents;

(2)  In situations presenting imminent danger to health or safety of the occupants or customers of any lodging or tenement house, hotel, boardinghouse, or restaurant, or that of the surrounding community; or

(3)  In all other situations in which a warrant is not constitutionally required. [L 1987, c 333, pt of §1; am L 1988, c 141, §7; am L 2001, c 35, §2]



§46-15.5 - Cooperation by state departments.

§46-15.5  Cooperation by state departments.  All state departments, including the departments of human services and health, shall cooperate with the counties with respect to administrative inspections conducted under section 46-15.4, by providing information:

(1)  Regarding probable violations of the conditions of a license under section 445-95;

(2)  Regarding the probable operation of a lodging or tenement house, group home, group residence, group living arrangement, hotel, boardinghouse, or restaurant; or

(3)  That may be used to satisfy the probable cause requirement of section 46-15.4. [L 1987, c 333, pt of §1; am L 1989, c 261, §3]



§46-15.6 - Definitions.

§46-15.6  Definitions.  When used in this chapter, unless the context requires otherwise:

"Premises" shall include but not be limited to a lodging or tenement house, group residence, group living arrangement, hotel, boardinghouse, or restaurant as further defined in section 445-90, or any other like facility serving unsupervised or unrelated individuals.

"Public nuisances" shall include but not be limited to the placement of structures, stalls, stands, furniture, and containers on streets, sidewalks, and public places where the placement of structures, stalls, stands, furniture, and containers are inconsistent with or frustrate the purpose, function, or activity for which the street, sidewalk, or public place was intended. [L 1987, c 333, pt of §1; am L 1994, c 171, §2]



§46-15.7 - Concurrent processing.

[§46-15.7]  Concurrent processing.  When amendments to a county community or development plan, a county zoning map, or any combination of the two, are necessary to permit the development of a housing project, requests for amendments to these plans and zoning maps shall be allowed, if accepted for processing by the county, to be processed concurrently at the request of the applicant.  In addition, upon the request of the applicant, these plan and zoning map amendment requests may be processed concurrently with any request to the state land use commission for the redesignation of lands which would permit the development of the housing project.

For the purposes of this section:

"County community or development plan" means a relatively detailed plan for an area or region within a county to implement the objectives and policies of a county general plan.

"Housing project" means a plan, design, or undertaking for the development of single- or multi-family housing, including any affordable housing component which may be required by the county council.  A housing project may also include ancillary uses such as commercial and industrial uses which are an integral part of the development. [L 1994, c 262, §1]

Cross References

Facilitated application process, see §201-62.

Law Journals and Reviews

The Scramble to Protect the American Dream in Paradise:  Is Affordable Housing Possible in Hawaii?  10 HBJ No. 13, at pg. 37.



§46-15.9 - Traffic regulation; repair and maintenance; public right to use public streets, roads, or highways whose ownership is in dispute.

[§46-15.9]  Traffic regulation; repair and maintenance; public right to use public streets, roads, or highways whose ownership is in dispute.  (a)  Any provision of law to the contrary notwithstanding, any county and its authorized personnel may impose and enforce traffic laws and shall enforce chapters 286 and 291C on public streets, roads, or highways whose ownership is in dispute between the State and the county.

(b)  Any provision of the law to the contrary notwithstanding, any county and its authorized personnel may repair or maintain, in whole or in part, public streets, roads, or highways whose ownership is in dispute between the State and the county.

(c)  No presumption that a county owns a particular street, road, or highway shall arise as a result of the county's performance of the activities allowed by subsection (a) or (b).

(d)  The general public shall have the unrestricted right to use public streets, roads, or highways whose ownership is in dispute between the State and the county to access the shoreline and other public recreational areas; provided that this subsection shall not apply to any private street, road, or highway whose ownership is in dispute.

(e)  As used in this section:

"Public recreational area" means coastal and inland recreational areas, including beaches, shores, public parks, public lands, public trails, and bodies of water opened to the public for recreational use. [L 2008, c 56, §2]



§46-15.25 - Infrastructure dedication; affordable housing.

[§46-15.25]  Infrastructure dedication; affordable housing.  (a)  Infrastructure for affordable housing shall be deemed dedicated to the county if the county does not accept or reject the request for dedication of infrastructure within ninety days of the filing of the dedication request; provided that:

(1)  Applicable meter and connection fees and utility costs relating to the dedicated infrastructure have been paid;

(2)  The dedicated infrastructure conforms to applicable county standards in effect at the time of construction; and

(3)  The completion of the improvements comprising a dedicated infrastructure is granted approval by the county.

(b)  For the purposes of this section:

"Affordable housing" means housing that is affordable to households with incomes at or below one hundred forty per cent of the median family income as determined by the United States Department of Housing and Urban Development.

"Infrastructure" includes water, drainage, sewer, waste disposal and waste treatment systems, road, and street lighting that connect to the infrastructure of the county. [L 2009, c 142, §2]

Note

Applicability. L 2009, c 142, §3.



§46-15.35 - Family child care homes; permitted use in residential areas.

§46-15.35  Family child care homes; permitted use in residential areas.  (a)  For the purposes of zoning, family child care homes shall be considered a residential use of property and shall be a permitted use in all residentially designated zones, including but not limited to zones for single-family dwellings.  No conditional use permit, variance, or special exception shall be required for residences used as family child care homes.

(b)  For the purposes of this section, "family child care home" means a private residence, including an apartment, unit, or townhouse, as those terms are defined in section 502C-1, at which care may be provided for three to no more than six children who are unrelated to the caregiver by blood, marriage, or adoption at any given time. [L 1996, c 303, §2; am L 1999, c 242, §§3, 8(2); am L 2001, c 225, §3; am L 2005, c 20, §1]



§46-15.36 - Hospice homes; permitted use in residential areas.

[§46-15.36]  Hospice homes; permitted use in residential areas.  For purposes of section 46-4, a hospice home shall be considered a residential use of property and shall be a permitted use in residentially designated zones including but not limited to zones for single-family dwellings.  No conditional use, permit, variance, or special exception shall be required for a residence used as a hospice home.

For purposes of this section, "hospice home" means any facility operated by a licensed hospice service agency providing twenty-four-hour living accommodations to no more than five unrelated persons who are admitted to the hospice program of care. [L 1999, c 77, §2]



§46-15.39 - REPEALED.

§46-15.39  REPEALED.  L 2005, c 139, §4.

Note

L 2005, c 139, §§5 and 6 provide:

"SECTION 5.  The amendments in this Act, including the repeal of section 46-15.39, Hawaii Revised Statutes, shall not apply to any halfway house, clean and sober home, or any other setting that assists individuals in transition to live independently that is in existence prior to the effective date of this Act [June 21, 2005].

SECTION 6.  Notwithstanding the repeal of section 46-15.39, Hawaii Revised Statutes, any drug rehabilitation home established pursuant to, and in compliance with, section 46-15.39, Hawaii Revised Statutes, shall continue to be a permitted use in residentially designated zones, including zones for single family dwellings."



§46-16 - Traffic regulation and control over private streets.

§46-16  Traffic regulation and control over private streets.  Any provision of law to the contrary notwithstanding, any county and its authorized personnel may impose and enforce traffic regulations and place appropriate traffic control devices, and may enforce chapters 286 and 291C, on the following categories of private streets, highways, or thoroughfares, except private roads used primarily for agricultural and ranching purposes:

(1)  Any private street, highway, or thoroughfare which has been used continuously by the general public for a period of not less than six months; provided that the county shall not be responsible for the maintenance and repair of the private street, highway, or thoroughfare when it imposes or enforces traffic regulations and highway safety laws or places or permits to be placed appropriate traffic control devices on that street, highway, or thoroughfare; provided further that no adverse or prescriptive rights shall accrue to the general public when the county imposes or enforces traffic regulations and highway safety laws or places appropriate traffic control devices on that street, highway, or thoroughfare; nor shall county consent to the placement of traffic control signs or markings on a private street be deemed to constitute control over that street; and

(2)  Any private street, highway, or thoroughfare which is intended for dedication to the public use as provided in section 264-1 and is open for public travel but has not yet been accepted by the county. [L 1973, c 137, §1; am L 1988, c 358, §1; am L 1995, c 173, §2]

Case Notes

While the fact that the privately owned road was platted on a subdivision map, that §265A-1 authorized counties to repair and maintain private streets, and this section authorized counties to regulate traffic on private streets, and each of these factors was significant in determining which party or parties had control of the private roadway, appellate court erred in concluding as a matter of law that defendant property owners did not control roadway and thus had no duty to maintain, repair, or warn of a dangerous condition; the issue of control of the roadway was a question of fact for the jury.  103 H. 385, 83 P.3d 100.



§46-16.3 - Regulation of commercial bicycle tours.

[§46-16.3]  Regulation of commercial bicycle tours.  Any law to the contrary notwithstanding, the council of any county may adopt and provide for the enforcement of ordinances regulating commercial bicycle tours on state and county highways, including but not limited to ordinances relating to the number of tours, the number of bicycles within a tour, scheduling of tours, physical spacing of tours, rules of the road, health and safety requirements, equipment maintenance, driver and guide qualifications, driver and guide drug testing, accident procedures and reporting, and financial responsibility requirements.  Each county shall follow federal guidelines for commercial bicycle tours that begin from federal or state parks and continue on to state highways.

For the purposes of this section:

"Bicycle tour" includes both guided bicycle tours and unguided bicycle rental operations.

"County highway" has the same meaning as defined in section 264-1.

"State highway" has the same meaning as defined in section 264-1. [L 2007, c 181, §1]



§46-16.5 - Public passenger vehicle regulation.

§46-16.5  Public passenger vehicle regulation.  (a)  The legislature finds and declares the following:

(1)  The orderly regulation of vehicular traffic on the streets and highways of Hawaii is essential to the welfare of the State and its people;

(2)  Privately-operated public passenger vehicle service provides vital transportation links within the State.  Public passenger vehicle service operated in the counties enables the State to provide the benefits of privately-operated, demand-responsive transportation services to its people and to persons who travel to the State for business or tourist purposes;

(3)  The economic viability and stability of privately-operated public passenger vehicle service is consequently a matter of statewide importance;

(4)  The policy of the State is to promote safe and reliable privately-operated public passenger vehicle service to provide the benefits of that service.  In furtherance of this policy, the legislature recognizes and affirms that the regulation of privately-operated public passenger vehicle service is an essential governmental function;

(5)  The policy of the State is to require that counties regulate privately-operated public passenger vehicle service and not subject a county or its officers to liability under the federal antitrust laws;

(6)  The policy of the State is to further promote privately-operated public passenger vehicle service, including but not limited to, the picking up and discharge of passengers from various unrelated locations by taxicabs; and

(7)  The policy of the State is to further promote privately-operated public passenger vehicle service by requiring jitney services not regulated by the counties to be under the jurisdiction of the public utilities commission.  For the purposes of this paragraph, "jitney services" means public transportation services utilizing motor vehicles that have seating accommodations for six to twenty-five passengers, operate along specific routes during defined service hours, and levy a flat fare schedule.

(b)  Any other law to the contrary notwithstanding, where not within the jurisdiction of the public utilities commission, every county may provide rules to protect the public health, safety, and welfare by licensing, controlling, and regulating, by ordinance or resolution, public passenger vehicle service operated within the jurisdiction of the county; provided that the counties shall promote the policies set forth in subsection (a).

(c)  Every county is empowered to regulate:

(1)  Entry into the business of providing public passenger vehicle service within the jurisdiction of that county.

(2)  The rates charged for the provision of public passenger vehicle service.

(3)  The establishment of stands to be employed by one or a limited number of providers of public passenger vehicle service. [L 1986, c 120, §1; am L 1988, c 286, §2; am L 1995, c 98, §1]



§46-16.7 - REPEALED.

§46-16.7  REPEALED.  L 2006, c 38, §29.



§46-16.8 - County surcharge on state tax.

[§46-16.8]  County surcharge on state tax.  [Repealed on December 31, 2022.  L 2005, c 247, §9.]  (a)  Each county may establish a surcharge on state tax at the rates enumerated in sections 237-8.6 and 238-2.6.  A county electing to establish this surcharge shall do so by ordinance; provided that:

(1)  No ordinance shall be adopted until the county has conducted a public hearing on the proposed ordinance;

(2)  The ordinance shall be adopted prior to December 31, 2005; and

(3)  No county surcharge on state tax that may be authorized under this section shall be levied prior to January 1, 2007.

Notice of the public hearing required under paragraph (1) shall be published in a newspaper of general circulation within the county at least twice within a period of thirty days immediately preceding the date of the hearing.

(b)  A county electing to exercise the authority granted under this section shall notify the director of taxation within ten days after the county has adopted a surcharge on state tax ordinance and, beginning no earlier than January 1, 2007, the director of taxation shall levy, assess, collect, and otherwise administer the county surcharge on state tax.

(c)  Each county with a population greater than five hundred thousand that adopts a county surcharge on state tax ordinance pursuant to subsection (a) shall use the surcharges received from the State for:

(1)  Operating or capital costs of a locally preferred alternative for a mass transit project; and

(2)  Expenses in complying with the Americans with Disabilities Act of 1990 with respect to paragraph (1).

The county surcharge on state tax shall not be used to build or repair public roads or highways, bicycle paths, or support public transportation systems already in existence prior to July 12, 2005.

(d)  Each county with a population equal to or less than five hundred thousand that adopts a county surcharge on state tax ordinance pursuant to subsection (a) shall use the surcharges received from the State for:

(1)  Operating or capital costs of public transportation within each county for public transportation systems, including public roadways or highways, public buses, trains, ferries, pedestrian paths or sidewalks, or bicycle paths; and

(2)  Expenses in complying with the Americans with Disabilities Act of 1990 with respect to paragraph (1).

(e)  As used in this section, "capital costs" means nonrecurring costs required to construct a transit facility or system, including debt service, costs of land acquisition and development, acquiring of rights-of-way, planning, design, and construction, and including equipping and furnishing the facility or system. [L 2005, c 247, §2]

Revision Note

"July 12, 2005" substituted for "the effective date of this Act".



§46-17 - Regulation of certain public nuisances.

§46-17  Regulation of certain public nuisances.  Any provision of law to the contrary notwithstanding, the council of any county may adopt and provide for the enforcement of ordinances regulating or prohibiting noise, smoke, dust, vibration, or odors which constitute a public nuisance.  No such ordinance shall be held invalid on the ground that it covers any subject or matter embraced within any statute or rule of the State; provided that in any case of conflict between a statute or rule and an ordinance, the law affording the most protection to the public shall apply, with the exception that:

(1)  An ordinance shall not be effective to the extent that it is inconsistent with any permit for agricultural burning granted by the department of health under authority of chapter 342B, or to the extent that it prohibits, subjects to fine or injunction, or declares to be a public nuisance any agricultural burning conducted in accordance with such a permit; and

(2)  An ordinance shall not be effective to the extent that it is inconsistent with any noise rule adopted by the department of health under authority of chapter 342F. [L 1974, c 158, §2; am L 1978, c 120, §1; am L 1994, c 5, §1; am L 1999, c 265, §2]

Cross References

Adoption of state community noise code, see §342F-30.5.



§46-18 - Central coordinating agency.

§46-18  Central coordinating agency.  (a)  Each county shall, by ordinance, designate an existing agency within each county which shall be designated as the central coordinating agency and in addition to its existing functions shall:

(1)  Maintain and continuously update a repository of all laws, rules and regulations, procedures, permit requirements and review criteria of all federal, state and county agencies having any control or regulatory powers over land development projects within such county and shall make said repository and knowledgeable personnel available to inform any person requesting information as to the applicability of the same to a particular proposed project within the county;

(2)  Study the feasibility and advisability of utilizing a master application form to concurrently file applications for an amendment to a county general plan and development plan, change in zoning, special management area permit and other permits and procedures required for land development projects in the county to the extent practicable with one master application;

(3)  Maintain and continuously update a master file for the respective county of all applications for building permits, subdivision maps, and land use designations of the State and county;

(4)  When requested by the applicant, endeavor to schedule and coordinate, to the extent practicable, any referrals, public informational meetings, or any public hearings with those held by other federal, state, or county commissions or agencies, or any combination thereof, pursuant to existing laws pertaining to the respective county; and

(5)  When requested by the applicant, endeavor to schedule and coordinate, to the extent practicable, a single joint public hearing when multiple permits from state or county commissions or agencies, or any combination thereof, require a public hearing.

(b)  All state and county departments, divisions, agencies, and commissions, with control or regulatory or advisory powers over land development projects in any county of the State, are authorized to enter into memoranda of understanding for the purpose of promoting joint processing of public hearings.  The county departments and agencies, subject to ordinances enacted by the county councils, shall consult with the designated central coordinating agency of each county and shall adopt rules under chapter 91 establishing the order in which multiple permits take precedence and setting the conditions under which the joint public hearing must be held and the time periods within which the hearing and action for multiple permit processing shall occur.

(c)  All state and county departments, divisions, agencies and commissions, with control or regulatory powers over land development projects in any county of the State shall cooperate with the designated central coordinating agency of each county in making available and updating information regarding laws, rules and regulations, procedures, permit requirements and review criteria they enforce upon land development projects.

(d)  Each county shall adopt ordinances required by this section by September 1, 1977, and each designated central coordinating agency shall compile the repository required by subsection (a) and adopt necessary rules pursuant to chapter 91 to implement this section by December 31, 1977. [L 1977, c 74, §2; am L 1994, c 260, §1]

Law Journals and Reviews

Arrow of Time:  Vested Rights, Zoning Estoppel, and Development Agreements in Hawai‘i.  27 UH L. Rev. 17.



§46-19 - Development of alternative energy resources.

[§46-19]  Development of alternative energy resources.  Each of the counties may participate in the development of alternative energy resources defined as geothermal, solar, wind, ocean power, biomass and solid wastes in joint venture with an end user or public utility pursuant to a plan for the direct utilization of the energy sources by an end user or public utility; provided that should a joint-venture partner not be available the counties may proceed with the development of alternate energy resources for their own consumption or for the furtherance of a plan for direct utilization by an end user or public utility. [L 1978, c 36, §1]



§46-19.1 - Facilities for solid waste processing and disposal and electric generation; financing; sale.

§46-19.1  Facilities for solid waste processing and disposal and electric generation; financing; sale.  (a)  In addition to any other powers provided by law, any county may issue general obligation bonds to finance a facility for the processing and disposal of solid waste, or generation of electric energy, or both, pursuant to section 47-2.1, and provide for interest on the bonds which will accrue during the construction period.  Any such facility shall be and constitute an undertaking as defined in section 49-1, and all revenues derived from the services and commodities furnished by the undertaking, including the disposal of solid waste and the sale of steam and electric energy and recovered materials, shall constitute revenues of the undertaking.

Any law to the contrary notwithstanding, and particularly section 47-7, bonds issued pursuant to this section to finance a facility for the processing and disposal of solid waste or generation of electric energy, or both may be sold at competitive or negotiated sale at whatever price or prices, may bear interest at whatever rate or rates payable at whatever time or times, and may be made redeemable before maturity at the option of the county, the holder, or both at whatever price or prices and upon whatever terms and conditions as the governing body of the county or, if authorized by the governing body of the county, the director of finance may determine.

If bonds issued pursuant to this section for the processing and disposal of solid waste and generation of electric energy are issued bearing interest at rates which vary from time to time and with a right of the holders to put the bonds, all as provided in the proceedings authorizing the issuance thereof, any county may contract for support facilities and remarketing arrangements as are required to market the bonds to the greatest advantage of the county upon such terms and conditions as the governing body of the county shall approve by resolution.  The county may enter into contracts or agreements with the entity or entities providing a support facility as aforesaid as the governing body of the county shall approve by resolution; provided that any contract or agreement shall provide, in essence, that any amounts due and owing by the county under the contract or agreement on an annual basis shall be subject to annual appropriations by the county, and any obligation issued pursuant to the terms of the contract or agreement in the form of bonds, notes, or other evidences of indebtedness shall arise only when moneys or securities have been irrevocably set aside for the full payment of a like principal amount of bonds issued pursuant to this section.  The selection of entities to provide a support facility or to remarket bonds may be in such manner and upon such terms and conditions as the governing body shall approve by resolution.

(b)  If the governing body of the county shall find that the sale of a facility for the processing and disposal of solid waste, or generation of electric energy, or both will not deprive the county of the availability of the facility and will result in a reduction to the county of the costs of the facility, any law to the contrary notwithstanding, any county may sell a facility financed pursuant to this section at competitive or negotiated sale at such price and upon such terms and conditions as the governing body shall approve by resolution.  The sale may be pursuant to an installment sales contract or such other form of agreement as the governing body shall approve by resolution.  A facility sold as authorized by this subsection shall continue to constitute a public undertaking as provided in subsection (a), and the proceeds of such sale shall constitute revenues derived from the services and commodities furnished by the undertaking.

(c)  A county may lease any facility sold as authorized by this section or enter into an operating agreement or other arrangement with the purchaser or a lessee of the purchaser of the facility upon such terms and conditions as the governing body shall approve by resolution.  So long as a facility sold as authorized by this section is available to the county, notwithstanding that availability is conditioned on payment of reasonable fees for the services and commodities furnished thereby, the facility shall be deemed used for a public purpose and payment of the costs of construction shall constitute a purpose for which bonds may be issued as authorized by subsection (a).

(d)  Insofar as this section is inconsistent with the provisions of any law or charter, this section shall control.  The powers conferred by this section shall be in addition and supplemental to the powers conferred by any other law or charter, and bonds may be issued and a facility financed from the proceeds thereof may be sold as authorized by this section notwithstanding any debt or other limitation prescribed by any other law or charter. [L 1985, c 291, §1; am L 1988, c 57, §3]

Note

Sections 47-2.1 and 47-7 referred to in text are repealed.



§46-19.4 - Priority permitting process for renewable energy projects.

[§46-19.4  Priority permitting process for renewable energy projects.]  All agencies shall provide priority handling and processing for all county permits required for renewable energy projects.

For purposes of this section, "agencies" means any executive department, independent commission, board, bureau, office, or other establishment of a county, or any quasi-public institution that is supported in whole or in part by county funds. [L 2007, c 205, §2]

Cross References

Other similar sections, see §§196-1.5 and 226-18(c)(10).



§46-19.5 - Energy conservation standards for building design and construction.

§46-19.5  Energy conservation standards for building design and construction.  (a)  Energy efficiency building standards based on the design requirements for improvements of energy utilization in buildings developed and approved by the American Society of Heating, Refrigerating and Air-Conditioning Engineers, Incorporated (ASHRAE 90.1), shall be incorporated by each county into its building code by October 24, 1994.  The standards shall apply to all buildings, including state buildings; provided that the standards for renovated buildings shall only apply to the renovated system or elements of the building.

(b)  The energy efficiency building standards shall not apply to exempted buildings.  For the purposes of this section, "exempted building" means:

(1)  Any building owned or leased in whole or in part by the United States; and

(2)  Any building that is deliberately preserved beyond its normal term of use because of historic significance, architectural interest, or public policy or that qualifies for special historic building code provisions.

For special applications such as hospitals, laboratories, thermally sensitive equipment, computer rooms, and manufacturing and industrial processes, the design concepts and parameters shall conform to the requirements of the application at minimum energy levels, provided that where these special applications are described in the ASHRAE handbook and product directory, applications volume, the criteria described therein shall be used.

(c)  The energy efficiency building standards shall be enforced at the time of construction of a new building or at the time of major addition, alteration, or repair of an existing building when the proposed major addition, alteration, or repair must comply with the standards applicable to new buildings under the applicable county building code.  No official of the State nor of any county charged with the enforcement of laws or ordinances pertaining to the construction or alteration of buildings or structures shall accept or approve any plan or specification including or pertaining to the design and construction details and standards for a heating or cooling system unless the energy efficiency building standards are met.  All such plans and specifications submitted with or in connection with an application for a building or construction permit shall bear the certification by a registered architect or engineer that the plans and specifications comply with the energy efficiency building standards.

(d)  At such time as performance standards that address the overall energy performance of buildings are promulgated pursuant to the Energy Conservation Standards for New Buildings Act of 1976, title III of the Energy Conservation and Production Act, Public Law 94-385, such standards shall be considered for adoption by each county and shall be incorporated into its building code in addition to the standard adopted pursuant to subsection (a) above, as required by federal law. [L 1978, c 133, §1; am L 1994, c 168, §1]

Cross References

Energy efficiency through life-cycle costing, see §103D-410.



§46-19.6 - OLD  REPEALED.

§46-19.6  [OLD]  REPEALED.  L 1994, c 168, §2.

[§46-19.6]  County building permits; incorporation of energy and environmental design building standards in project design; priority processing.  (a)  Each county agency that issues building, construction, or development-related permits shall establish a procedure for the priority processing of a permit application submitted by a private entity for a construction project that incorporates energy and environmental design building standards into its project design.  The permit processing procedure shall give priority to private sector permit applicants at no additional cost to the applicant.  Any priority permit processing procedure established by a county pursuant to this section shall not imply or provide that any permit application filed under the priority processing procedure shall be automatically approved.

(b)  For the purposes of this section:

"Energy and environmental design building standards" means the leadership in energy and environmental design silver or two green globes rating system or another comparable state‑approved, nationally recognized, and consensus‑based guideline, standard, or system.

"Private entity" means any permit applicant that is not the State, a county, the federal government, or any political subdivision thereof. [L 2006, c 96, §29]



§46-19.7 - Individual shower control valves required.

[§46-19.7]  Individual shower control valves required.  Every county building code shall require that all showers in new dwelling units shall be equipped with individual shower control valves of the pressure balance or the thermostatic mixing valve type unless the temperature of the water serving the showers is limited to 110 degrees Fahrenheit.  The requirements of this section shall be applicable to building permits issued after December 31, 1992. [L 1991, c 305, §2]



§46-20 - Regulation of sewerage and wastewater treatment systems.

[§46-20]  Regulation of sewerage and wastewater treatment systems.  Effective July 1, 1987, counties may implement programs for the regulation of sewerage and wastewater treatment systems in their respective county jurisdictions; except that a county program shall be implemented by that county immediately upon receipt of state funds pursuant to section 27-21.6(5).  Each county is authorized to adopt ordinances and rules on the design, construction, and operation of sewerage and treatment systems and shall submit to the director of health, for approval, a full and complete description of the program it proposes to establish and administer under county laws. [L 1985, c 282, §2]



§46-20.5 - Regulation of towing operations.

[§46-20.5]  Regulation of towing operations.  Any law to the contrary notwithstanding, the council of any county may adopt and provide for the enforcement of ordinances regulating towing operations, including but not limited to ordinances relating to rates, equipment standards, hours of operation, storage and safeguarding of towed vehicles, records retention and inspection, insurance requirements, vehicle operator requirements, and tax clearances; provided that an ordinance shall not be effective to the extent that it is inconsistent with any law or department of health rule governing solid waste salvage facilities. [L 2003, c 84, §1]



§46-21 - REPEALED.

PART II.  OFFICERS AND EMPLOYEES

§46-21  REPEALED.  L 1970, c 26, §3.



§46-21.5 - REPEALED.

§46-21.5  REPEALED.  L 1985, c 146, §2.



§46-22 - Compensation of certain county officials.

§46-22  Compensation of certain county officials.  Any law to the contrary notwithstanding, each county, including the city and county of Honolulu, by ordinance shall fix the salaries for its officials whose salaries are presently specifically established by statute or ordinance. [L 1965, c 223, §10; Supp, §138-5.5; HRS §46-22]

Case Notes

Includes power to amend Honolulu Charter.  50 H. 277, 439 P.2d 206.



§46-22.1 - Salaries of members of council.

[§46-22.1  Salaries of members of council.]  Any law or county charter to the contrary notwithstanding, effective July 1, 1969, the salaries of the members of the county legislative bodies shall be as follows:

(1)  In counties with more than 100,000 population:

Per Year

Chairperson of the council............. $16,000

Members of the council (each).......... 14,000

(2)  In counties with less than 100,000 population:

Chairperson of the council............. 12,000

Members of the council (each)..........   10,800

[L 1969, c 127, §29; gen ch 1993]



§46-23 - Salaries of department heads, deputies, assistants; fixed how.

§46-23  Salaries of department heads, deputies, assistants; fixed how.  Salaries of appointive heads of departments and salaries of deputies or assistants of any department, whose head is elected or appointed, shall be fixed by the council of the respective county governments where no other provision is made in the Hawaii Revised Statutes, or any amendatory acts thereto, for fixing the salaries. [L 1951, c 221, §4; RL 1955, §138-6; HRS §46-23]



§46-24 - Limitation on salary of first deputy or assistant.

§46-24  Limitation on salary of first deputy or assistant.  Notwithstanding any other law to the contrary, the salary of any first deputy or first assistant to the head of any department of the county governments shall not exceed a sum equal to ninety-five per cent of the salary of such department head. [L 1957, c 170, §4; am L 1959, c 255, §10a; am imp L 1965, c 223, pt of §5; Supp, §5-20; HRS §46-24]

Attorney General Opinions

Discussed.  Att. Gen. Op. 63-47.



§46-25 - Salaries of county officers and employees; moneys payable into treasury.

§46-25  Salaries of county officers and employees; moneys payable into treasury.  The salaries provided by law for county officers or employees shall be in full compensation for all services rendered, and every officer or employee shall pay all moneys belonging to the county coming into the officer's or employee's hands as such officer or employee, no matter from what source derived or received, into the county treasury within thirty days after receipt of the same. [L 1921, c 8, §1; RL 1925, §2187; RL 1935, §2321; am L 1939, c 242, pt of §1; RL 1955, §138-5; HRS §46-25; gen ch 1985]



§46-25.5 - Expenses.

[§46-25.5]  Expenses.  Subject to procedures prescribed by the director of finance of the county and approved by the mayor, all officers and employees of each county shall be entitled to travel or other necessary expenses in the performance of their official duties as provided by ordinance. [L 1975, c 34, §1]



§46-26 - Bonds of county officers; form.

§46-26  Bonds of county officers; form.  Every bond required to be given by any officer, deputy, assistant, clerk, or employee, in any department, bureau, office, or service, of any county, shall be made payable to the county, and shall be in such form as the officer with whom the bond is required to be deposited prescribes; provided that no such bond shall be deemed sufficient or be accepted unless the surety thereon is a corporation such as is mentioned in section 78-20. [L 1915, c 67, §1; RL 1925, §2170; RL 1935, §2310; am L 1939, c 242, pt of §1; RL 1945, §6001; am L 1955, c 104, §1; RL 1955, §138-1; HRS §46-26]



§46-27 - Approval of bonds.

§46-27  Approval of bonds.  The sufficiency of the bonds of the members of the several councils and the mayor of the city and county of Honolulu shall be approved by a judge of the circuit court having jurisdiction over or within the county, and all other bonds shall be approved as to sufficiency by the officer with whom the same are required to be deposited. [L 1915, c 67, §2; RL 1925, §2171; RL 1935, §2311; am L 1939, c 242, pt of §1; RL 1945, §6002; RL 1955, §138-2; HRS §46-27]



§46-28 - Extent of liability.

§46-28  Extent of liability.  Every bond required or given under the authority of this chapter shall be construed to cover all duties now or hereafter required, prescribed, or defined by any law, or by the appointment or employment of the obligor, and all duties required of the obligor by the terms, provisions, or conditions of any law, or by the obligor's appointment, employment, or position, or by any departmental rule or regulation, or by any direction, order, or command of the head of the department, office, bureau, or service in question, and all duties and acts undertaken, assumed or performed by the obligor, by virtue or color of the obligor's office, appointment, or employment, and all the duties and acts shall be considered to have been undertaken, assumed, performed, or done as the case may be by specific requirement of statute, whether the obligor undertaking, assuming, performing, or doing any such duty or act, is designated, described, named in, or recognized by any statute or not.  No surety shall be released or relieved from liability upon any bond by reason of the fact that the office, appointment, employment, or position, held, occupied, assumed, or undertaken by the obligor is not specifically named in or recognized by any statute, or by reason of the fact that any or all of the duties or acts undertaken, assumed, or performed by the obligor by virtue or color of the obligor's office, appointment, employment, or position are not specifically required, defined, or prescribed by any statute or departmental rule or regulation made under the express or implied authority of any statute.

No bond shall be held void for any formal defects therein. [L 1915, c 67, §3; RL 1925, §2172; RL 1935, §2312; RL 1945, §6003; RL 1955, §138-3; HRS §46-28; gen ch 1985]



§46-29 - Certain notarial powers conferred upon county officers.

§46-29  Certain notarial powers conferred upon county officers.  Wherever by law any affidavit under oath or any statement or other document to be acknowledged is required to be filed with the chief of police, treasurer, director of finance, clerk, or council of any county as a condition to the granting of any license or the performance of any act by any person, or by any county officer, the chief of police, treasurer, director of finance, or clerk, their deputy or deputies, of the county, shall take the oath or acknowledgment, free of charge, keeping records thereof as required by law of notaries public; provided that nothing herein shall prevent any person desiring so to do from making the oath or acknowledgment before any duly authorized notary public, subject to the notary's legal fees therefor. [L 1919, c 9, §1; RL 1925, §2174; am imp L 1932 1st, c 1, pt of §1; RL 1935, §2314; RL 1945, §6005; RL 1955, §138-4; HRS §46-29; gen ch 1985]



§46-30 - Transfer of civil service personnel on reorganization.

§46-30  Transfer of civil service personnel on reorganization.  Every civil service employee or officer of any county or city and county transferred or appointed to a civil service position as a consequence of the reorganization of any governmental department, board, commission or office or of any bureau, division, or subdivision thereof, shall be continued as a civil service employee or officer, in the position to which the employee or officer is transferred or appointed, without change in civil service status, reduction in salary range, loss of vacation or sick leave allowances, service credits, or other rights and privileges and without the necessity of examination; provided that such employee or officer possesses at the time of the transfer or appointment, the minimum qualification for the position to which the employee or officer is transferred or appointed; provided further that subsequent changes in status may be made pursuant to applicable personnel laws. [L 1961, c 117, §1; Supp, §138-44; HRS §46-30; gen ch 1985]



§46-31 - Transfer of noncivil service personnel on reorganization.

§46-31  Transfer of noncivil service personnel on reorganization.  Every noncivil service employee or officer of any county or city and county transferred or appointed to a civil service position as a consequence of the reorganization of any governmental department, board, commission, or office or any bureau, division, or subdivision thereof, shall become a civil service employee as of the date of the transfer or appointment without loss of vacation or sick leave allowances, service credits, or other rights and privileges and without the necessity of examination; provided that the employee or officer possesses, at the time of the transfer or appointment, the minimum qualifications for the position to which the employee or officer is transferred or appointed; provided further that subsequent changes in status may be made pursuant to applicable personnel laws.  This section shall not apply to provisional, temporary, or contractual employees at the time of reorganization. [L 1961, c 117, §2; Supp, §138-45; HRS §46-31; gen ch 1985]



§46-32 - Employees of council.

§46-32  Employees of council.  Any other provision to the contrary notwithstanding, the council of any county may appoint and employ personnel as it deems necessary and prescribe their powers, duties and compensation.  All such personnel shall be exempt from the civil service and the position classification plan.  Nothing in this section shall be deemed to affect the civil service or exempt status, salary range, vacation, sick leave, service credit and other rights and privileges of any incumbent as it existed on the day prior to May 9, 1977; provided that subsequent changes may be made pursuant to applicable personnel laws. [L 1969, c 78, §1; am L 1977, c 62, §1]

Revision Note

"May 9, 1977" substituted for "the effective date of this section".



§46-33 - Exemption of certain county positions.

§46-33  Exemption of certain county positions.  In any county with a population of 500,000 or more, the civil service to which this section refers is comprised of all positions in the public service of such county, now existing or hereafter established, and embraces all personal services performed for such county, except the following:

(1)  Positions of officers elected by public vote; positions of heads of departments; position of the clerk; position of the manager of the board of water supply and position of the chief of police.

(2)  Positions in the office of mayor, but such positions, except those of the heads of the offices of information and complaint and budget director, shall be included in the position classification plan.  Employees of the municipal library and of the offices of information and complaint and budget director, other than the heads of such offices, however, shall not be exempted from civil service.

(3)  Positions of deputies of the corporation counsel, deputies of the prosecuting attorney, and law clerks.

(4)  Positions of members of any board, commission, or equivalent body.

(5)  Positions filled by inmates, patients, or students in city institutions or in the schools.

(6)  Positions of district magistrates, jurors, and witnesses.

(7)  Personal services obtained by contract where the director of civil service has certified that the service is special or unique, is essential to the public interest and that, because of circumstances surrounding its fulfillment, personnel to perform such service cannot be obtained through normal civil service recruitment procedures.  Any such contract may be for any period not exceeding one year.

(8)  Personal services of a temporary nature needed in the public interest where the need for the same does not exceed ninety days, but before any person may be employed to render such temporary service the director of civil service shall certify that the service is of a temporary nature and that recruitment through normal civil service recruitment procedures is not practicable.  The employment of any person for service of a temporary nature may be extended for good cause for an additional period not to exceed ninety days upon similar certification by the director subject to approval of the civil service commission.

(9)  Personal services performed on a fee, contract or piecework basis by persons who may lawfully perform their duties concurrently with their private business or profession or other private employment, if any, and whose duties require only a portion of their time, where it is impracticable to ascertain or anticipate the portion of time devoted to the service of the city and such fact is certified to by the director of civil service.

(10)  Positions of temporary election clerks in the office of the clerk employed during the election periods, but the positions filled by such employees shall be included in the position classification plan.

(11)  Positions of one first deputy and private secretaries to heads of departments and their first deputies, but private secretarial positions shall be included in the position classification plan.  The first deputy in the department of civil service, however, shall not be exempt from civil service.

The director of civil service shall determine the applicability of this section to specific positions. [L 1970, c 181, §1; am L 1990, c 219, §1]

Attorney General Opinions

Provisions of civil service laws construed in light of Konno v. County of Hawaii decision for purposes of privatization.  Att. Gen. Op. 97-6.



§46-34 - Civil service exemptions.

[§46-34]  Civil service exemptions.  Any other provision to the contrary notwithstanding in any county charter or otherwise, all employees of any county legal department of the executive branch shall be subject to chapter 76, except for the department head, all attorneys, law clerks, private secretary to the department head and positions under sections 76-77(7), 76-77(8), 76-77(11) and 76-77(12). [L 1977, c 30, §1]



§46-35 - Firefighters, counsel for.

§46-35  Firefighters, counsel for.  Whenever any firefighter is prosecuted for any crime for acts done in the performance of the firefighter's duty as a firefighter, or any traffic violation while in the course of operating any firefighting apparatus or other authorized emergency vehicle of the fire department, or sued in any civil cause for acts done in the performance of the firefighter's duty as a firefighter, the firefighter shall be represented and defended,

(1)  In the criminal and traffic violations proceedings by an attorney to be employed and paid by the council, and

(2)  In the civil case by the corporation counsel or county attorney, as the case may be. [L 1970, c 178, §1; am L 1983, c 124, §15; gen ch 1985]



§46-36 - Authority of counties to engage in the process of managed competition; established.

§46-36  Authority of counties to engage in the process of managed competition; established.  (a)  Subject to the approval of the governor and the respective mayor of the county, the agency designated by the mayor with the responsibility to oversee the managed process for public-private competition for government services shall:

(1)  Assist the mayor in formulating the county's philosophy for public collective bargaining and for the managed process for public-private competition for government services, including which particular service can be provided more efficiently, effectively, and economically considering all relevant costs; and

(2)  Coordinate and negotiate the terms and conditions or the managed competition process on behalf of the county with exclusive representatives of affected public employees and private contractors.

(b)  If a county executes a contract with a private contractor pursuant to the managed competition process authorized under this section, the county may use the layoff provisions of the civil service laws and the respective collective bargaining contracts to release employees displaced from their positions by the managed competition process.  Prior to implementing any layoff provision of the civil service laws or a collective bargaining contract, the county shall use its resources for placing, retraining, and providing voluntary severance incentives for displaced employees.  Methods that may be used to minimize or avoid the adverse effects of an agency's decision to secure needed services from contractors may include:

(1)  Coordination with the private service provider awarded the contract under this section to continue a displaced employee's employment as an employee of the contractor;

(2)  Reassignment to another civil service position the employee is qualified to fill;

(3)  Retraining to qualify the employee for reassignment; and

(4)  Severance incentives.

(c)  As used in this section, "managed competition" means the process established in this section by which the county and a private contractor compete to provide government services. [L 2001, c 90, §3; am L 2002, c 106, §1]



§46 41 - Budgets; financial records on fiscal year basis.

PART III.  FISCAL ADMINISTRATION

§46‑41  Budgets; financial records on fiscal year basis.  Except as otherwise provided in this chapter, all counties shall maintain accounting and financial records on a fiscal year basis, beginning on July 1 or another day of a calendar year and ending on the appropriate day of the next succeeding calendar year.  Counties may prepare a budget for a one- or two-year period; provided that accounting and financial records are maintained on a fiscal year basis as described above. [L 1965, c 166, §1; Supp, §138-6.5; HRS §46-41; am L 1993, c 169, §1; am L 2006, c 119, §1]

Note

The 2006 amendment applies to fiscal years beginning after December 31, 2005.  L 2006, c 119, §3.



§46-42 - Reports by fiscal officers.

§46-42  Reports by fiscal officers.  The director of finance of each county shall prepare and submit to the council, transmit to the comptroller of the State, and publish in a newspaper of general circulation in the county, immediately following the close of each fiscal year, a statement of income and expenditure by funds, showing the principal sources of revenue, the function or purpose for which expenditures were made, together with a consolidated statement showing similar information for all funds; also a statement showing the balance in each fund at the beginning of the fiscal year, plus the receipts minus the disbursements, and the balance on hand at the close of the fiscal year after deducting outstanding warrants and vouchers.

The director of finance may publish totals of expenses made by administrative departments for administration and executive purposes. [L 1913, c 21, §1; am L 1917, c 205, §1; RL 1925, §2173; am L 1927, c 46, §1; RL 1935, §2313; am L 1941, c 248, §1; RL 1945, §6004; RL 1955, §138-7; am L 1957, c 152, §1; am imp L 1965, c 166, §1; HRS §46-42; gen ch 1985]

Case Notes

County auditor publishes annual report and board of supervisors awards contract and printing of same.  36 H. 355.



§46-43 - County records.

§46-43  County records.  (a)  Notwithstanding the provisions of any other law to the contrary, the county legislative body shall determine whether, and the extent to which, the county shall create, accept, retain, or store in electronic form any records and convert records to electronic form.

(b)  The director of finance of each county, with the approval of the legislative body and the legal advisor of the county, may authorize the destruction by burning, machine shredding, chemical disintegration, or other acceptable method of disposal of:

(1)  All warrants of the county that have been paid and that bear any date ten years prior to the date of destruction; and

(2)  All bonds and interest coupons of the county that have been canceled or paid and that bear any date two years prior to the date of destruction.

(c)  The director of finance, with the approval of the county legislative body and the county's legal advisor, shall determine the care, custody, and disposition of other county records and may destroy all vouchers, documents, and other records or papers, exclusive of records required either by law or by the legislative body of the county to be permanently retained, that have been on file or retained for a minimum period to be determined by the legislative body of the county by resolution. [L 1947, c 146, pt of §1; RL 1955, §138-8; am L 1963, c 22, §1; am L 1965, c 95, §1; HRS §46-43; gen ch 1985; am L 2005, c 177, §2]



§46-44 - REPEALED.

§46-44  REPEALED.  L 2005, c 177, §7.



§46-44.5 - Lapsed warrant.

§46-44.5  Lapsed warrant.  Any law to the contrary notwithstanding, any warrant drawn upon any county treasury shall be presented for payment before the close of the fiscal year next after the fiscal year in which it has been issued.  All warrants not so presented within that time shall be deemed to be lapsed and shall not be paid, and any money held in the county treasury for payment of the warrant shall thereupon be transferred to a trust fund established and known as the lapsed warrants trust fund; provided that the fund balance in the trust fund shall not exceed $500,000 and any excess of that amount shall be transferred to the general fund; provided that within the period of four fiscal years immediately following the year in which the warrant was lapsed, the payee or assignee of the warrant, or, if the payee is deceased, the personal representative of the estate of the payee, or if the estate of the payee is closed, to any person lawfully entitled to the undisposed property of the deceased payee, shall be entitled to payment of the amount of the warrant out of the trust fund upon filing with the director of finance of the county a claim for recovery supported by evidence that may be deemed satisfactory by the director. [L 1974, c 56, §1; am L 1976, c 200, pt of §1; am L 1998, c 298, §1]



§46-45 - Excessive expenditures; penalty.

§46-45  Excessive expenditures; penalty.  No council, or other board, committee, department, bureau, officer, or employee of any county shall expend, or aid or participate in expending, during any period of time for any purpose, except for and in the exercise by the county of the power of eminent domain, any sum in the absence of an appropriation for the purpose for the period, or any sum in excess of an appropriation, if any, for the purpose for the period, or incur, authorize, or contract, or aid or participate in incurring, authorizing, or contracting, during any fiscal year, liabilities or obligations, whether payable during the fiscal year or not, for any or all purposes, except for and in the exercise by the county of the power of eminent domain, in excess of the amount of money available for the purposes for the county during the year.  Any person who violates this section shall be fined not more than $1,000 or imprisoned not more than one year, or both. [L 1911, c 72, §1; RL 1925, §2178; RL 1935, §2315; am L 1941, c 247, §1; RL 1945, §6006; RL 1955, §138-10; HRS §46-45]

Case Notes

Contract void without prior appropriation.  33 H. 817.

Indictment of supervisors for incurring liabilities in excess of money available.  25 H. 381.

Requirements of statute do not apply where another statute expressly mandates payment.  33 H. 731.



§46-46 - Excess expenditures; when permitted.

§46-46  Excess expenditures; when permitted.  Any provision of law to the contrary notwithstanding, the council of any county may, with the prior approval of the governor and the state director of finance, and upon the authority of the council, any duly authorized department, bureau, officer, or employee of the county may, (1) incur, authorize, and contract, during any fiscal year, liabilities and obligations, whether payable during the fiscal year or not, for any and all purposes, in excess of the moneys available for the purposes of the county during the year, provided that in the case of the county of Hawaii, Kauai, or Maui, the total of liabilities and obligations incurred, authorized, or contracted during any fiscal year in excess of the moneys available to the county during the year shall not exceed $100,000, and in the case of the city and county of Honolulu shall not exceed $250,000, and (2) pay such liabilities and obligations out of any moneys borrowed from the State under section 36-23. [L 1949, c 342, §2; RL 1955, §138-11; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §46-46]



§46-47 - Franchise fees, disposition of.

§46-47  Franchise fees, disposition of.  All moneys received by any county from any public utility corporation under the provisions of the franchise granted to the corporation shall be kept in the highway fund created by section 249-18 and expended on the construction, maintenance, improvement, and repair of public roads and highways of the county in which the same are received, including for the purposes of this section, the installation, maintenance, and repair of street lights and power, and other charges for street lighting purposes as well as the replacement of old street lights, and footpaths or sidewalks; provided that in the city and county of Honolulu the city council may provide for the maintenance of the traffic department, for other purposes and functions connected with the prevention of automobile accidents and preservation of safety upon the highways and streets in the city and county of Honolulu, and for the establishment and maintenance, under the direction of the police department, of one or more vehicle testing stations, from the moneys. [L 1923, c 106, §1; RL 1925, §2179; am L 1927, c 32, §1; RL 1935, §2316; am L 1939, c 130, §1; am L 1941, c 314, §1; RL 1945, §6007; am L 1945, c 83, §2; am L 1955, c 183, §2; RL 1955, §138-12; HRS §46-47]



§46-48 - Deposit of funds in banks.

§46-48  Deposit of funds in banks.  Chapter 38, relating to the deposit of state moneys in banks, is extended to the several counties, so that each county and its director of finance and mayor, respectively, shall have all the rights, powers, obligations and duties in respect of the moneys of the counties as the State, its director of finance and governor, respectively, have in respect of the moneys of the State under chapter 38, provided that nothing in this section contained shall be held to preclude the director of finance of any county from making special deposits, with the approval of the council or the mayor, as the case may be, for the safekeeping of public moneys, other than those deposited in banks under this section, as provided in sections 62-111 and 70-13. [L 1911, c 156, §1; RL 1925, §2180; RL 1935, §2317; am L 1935, c 67, §4; RL 1945, §6008; RL 1955, §138-13; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §46-48]

Note

Sections 62-111 and 70-13 referred to in text are repealed.



§46-49 - Interest on deposits.

§46-49  Interest on deposits.  If any money deposited by the director of finance, under the provisions of section 46-48, belongs to the waterworks funds, then any interest received on the same shall be paid into and credited to the funds, and if any money so deposited belongs to a bond fund, then any interest received on the same shall be paid into and credited to the fund which provides for the payment of interest on bonds. [L 1927, c 194, §2; RL 1935, §2318; am L 1935, c 67, §5; RL 1945, §6010; RL 1955, §138-14; am L 1963, c 18, §1; HRS §46-49]



§46-50 - Short term investment of county moneys.

§46-50  Short term investment of county moneys.  The director of finance of each county may, with the approval of the legislative body, invest county moneys that are in excess of the amounts necessary for the meeting of immediate requirements when in the judgment of the legislative body the action will not impede or hamper the necessary financial operations of the county in:

(1)  Bonds or interest-bearing notes or obligations:

(A)  Of the county;

(B)  Of the State;

(C)  Of the United States; or

(D)  Of agencies of the United States for which the full faith and credit of the United States are pledged for the payment of principal and interest;

(2)  Federal land bank bonds;

(3)  Joint stock farm loan bonds;

(4)  Federal Home Loan Bank notes and bonds;

(5)  Federal Home Loan Mortgage Corporation bonds;

(6)  Federal National Mortgage Association notes and bonds;

(7)  Securities of a mutual fund whose portfolio is limited to bonds or securities issued or guaranteed by the United States or an agency thereof;

(8)  Repurchase agreements fully collateralized by any such bonds or securities;

(9)  Bank savings accounts;

(10)  Time certificates of deposit;

(11)  Certificates of deposit open account;

(12)  Bonds of any improvement district of any county of the State;

(13)  Bank, savings and loan association, and financial services loan company repurchase agreements;

(14)  Student loan resource securities including:

(A)  Student loan auction rate securities;

(B)  Student loan asset-backed notes;

(C)  Student loan program revenue notes and bonds; and

(D)  Securities issued pursuant to Rule 144A of the Securities Act of 1933, including any private placement issues;

issued with either bond insurance or overcollateralization guaranteed by the United States Department of Education; provided all insurers maintain a triple-A rating by Standard & Poor's, Moody's, Duff & Phelps, Fitch, or any other major national securities rating agency;

(15)  Commercial paper with an A1/P1 or equivalent rating by any national securities rating service; and

(16)  Bankers' acceptances with an A1/P1 or equivalent rating by any national securities rating service;

provided the investments are due to mature not more than five years from the date of investment.  The income derived therefrom shall be deposited in the fund or funds that the legislative body shall direct; provided that if any money invested under this section belongs to any waterworks fund, then any income derived therefrom shall be paid into and credited to the fund. [L 1945, c 43, pt of §1; RL 1955, §138-15; am L 1965, c 40, §1; am L 1976, c 86, §1; HRS §46-50; am L 1998, c 297, §1; am L 2007, c 24, §1]



§46-51 - Deposit of securities with mainland depositories.

§46-51  Deposit of securities with mainland depositories.  The director of finance of each county may, with the approval of the council, deposit securities owned by the county in mainland depositories.  The securities shall be subject to all the terms, conditions, and authorizations of the depository agreement which the director of finance may have or may make with any such mainland depository.  Further, the director of finance of each county may, with the approval of the council, and with the consent of the state director of finance, place such securities under the control of the state director of finance for safekeeping in mainland depositories.  The securities shall be subject to all the terms, conditions, and authorizations of any depository agreement which the state director of finance may have or make with any mainland depository, and all expenses thereof shall be borne by the county.  Moneys received by any mainland depository, on behalf of the county, or on behalf of the state director of finance for the county, from the sale or redemption of securities, or as interest, shall not for a period of thirty days after the receipt thereof by the depository be considered as deposits within the meaning of chapter 38, and moneys placed with the depositories for the purchase of securities shall not be considered as deposits within the meaning of chapter 38. [L 1945, c 43, pt of §1; RL 1955, §138-16; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §46-51]



§46-52 - Deposit of securities.

§46-52  Deposit of securities.  The directors of finance of the several counties may deposit for safekeeping with the state director of finance securities deposited with them by the banks with whom they have deposits.  The duly authorized representatives of any bank shall at all times during the office hours of the state director of finance have access to the security or securities belonging to the bank deposited with the state director of finance by the directors of finance of the several counties for the purpose of examining the same and removing such coupons as may have matured, the examination to be made in the presence of the state director of finance or the director's representative. [L 1935, c 25, §2; RL 1945, §6009; RL 1955, §138-17; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §46-52; gen ch 1985]



§46-53 - Loans to the State.

§46-53  Loans to the State.  When there are county moneys which in the judgment of the county director of finance are in excess of the amounts necessary for the immediate county requirements, the county director of finance may, with the approval of the director's council, make temporary loans therefrom to the State if in the director's judgment the action will not impede or hamper the necessary financial operations of the county.  The loans to the State may be made without interest, or at such rates of interest, and upon such other terms and conditions, as may be agreed upon between the county director of finance, and the state director of finance and as may be approved by the council and the governor.  The loans shall be made only upon the request of the state director of finance, approved by the governor, and they shall be repayable upon the demand of the county director of finance. [L 1945, c 133, §2; RL 1955, §138-18; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §46-53; gen ch 1985]



§46-54 - Collection of delinquent license fees, taxes, and other amounts.

§46-54  Collection of delinquent license fees, taxes, and other amounts.  In addition to the penalty or forfeiture prescribed by law, an action for the recovery of any delinquent license fees, taxes, or other amounts payable by law, may be brought by the director of finance of any county in the name of the county to which the license fee, tax, or other amount payable by law is due. [L 1943, c 175, §1; RL 1945, §6018; RL 1955, §138-19; HRS §46-54]



§46-55 - Schedule of council anticipated expenditures.

[§46-55  Schedule of council anticipated expenditures.]  Notwithstanding any law to the contrary, in any county where the population exceeds one hundred thousand, immediately following the enactment of the operating budget ordinance, the head of the legislative body of the county shall submit to the budget director of the county a schedule showing the expenditures of the body anticipated for each quarter of the fiscal year.  The schedule shall not require the approval of nor can it be altered by the mayor and the legislative body may proceed without other authority to incur obligations or make expenditures after the schedule has been submitted.  The director of finance shall approve or issue any requisition, purchase order, voucher, or warrant in accordance with the schedule and upon request of the legislative body.  The schedule may be altered at any time by the body. [L 1970, c 207, §1]



§46-56 - Purchasing.

§46-56  Purchasing.  The director of finance of each county that does not have any centralized purchasing provision in its charter, may adopt rules and regulations governing the procurement and purchase of materials, supplies, equipment, and services, subject to the requirements of chapter 103D. [L 1977, c 4, §1; am L Sp 1993, c 8, §54]



§46-61 - Eminent domain; purposes for taking property.

PART IV.  REAL AND PERSONAL PROPERTY

§46-61  Eminent domain; purposes for taking property.  Each county shall have the following specific powers:  To take private property for the purpose of establishing, laying out, extending and widening streets, avenues, boulevards, alleys, and other public highways and roads; for pumping stations, waterworks, reservoirs, wells, jails, police and fire stations, city halls, office and other public buildings, cemeteries, parks, playgrounds and public squares, public off-street parking facilities and accommodations, land from which to obtain earth, gravel, stones, and other material for the construction of roads and other public works and for rights-of-way for drains, sewers, pipe lines, aqueducts, and other conduits for distributing water to the public; for flood control; for reclamation of swamp lands; and other public uses within the purview of section 101-2 and also to take such excess over that needed for such public use or public improvement in cases where small remnants would otherwise be left or where other justifiable cause necessitates the taking to protect and preserve the contemplated improvement or public policy demands, the taking in connection with the improvement, and to sell or lease the excess property with such restrictions as may be dictated by considerations of public policy in order to protect and preserve the improvement; provided that when the excess property is disposed of by any county it shall be first offered to the abutting owners for a reasonable length of time and at a reasonable price and if such owners fail to take the same then it may be sold at public auction. [L 1907, c 67, §1; am L 1913, c 97, §1; am L 1919, c 170, §1; RL 1925, §1952; RL 1935, §2300; am L 1937, c 184, §6; am L 1941, c 53, §1; am L 1943, c 153, §1; RL 1945, §6101; am L 1951, c 12, §5 and c 96, §1; RL 1955, §141-1; am imp L 1965, c 97, §1; HRS §46-61]

Law Journals and Reviews

Dolan v. City of Tigard:  Individual Property Rights v. Land Management Systems.  17 UH L. Rev. 193.

Case Notes

In condemnation of land, proper party plaintiff is the Territory and not the superintendent of public works of the Territory.  20 H. 365.

This section, §46-62, and §101-2 neither limit counties' general power of eminent domain as set out in §46-1.5(6), nor divest counties of authority to enact ordinances allowing for condemnation of land for any particular public purpose.  76 H. 46, 868 P.2d 1193.



§46-62 - Eminent domain; proceedings according to chapter 101.

§46-62  Eminent domain; proceedings according to chapter 101.  The proceedings to be taken on behalf of the county for the condemnation of property as provided in section 46-61, shall be taken and had in accordance with chapter 101, as the same may be applicable. [L 1907, c 67, §4; RL 1925, §1953; RL 1935, §2301; RL 1945, §6102; am L 1951, c 12, §5(b); RL 1955, §141-2; HRS §46-62]

Case Notes

Section 46-61, this section, and §101-2 neither limit counties' general power of eminent domain as set out in §46-1.5(6), nor divest counties of authority to enact ordinances allowing for condemnation of land for any particular public purpose.  76 H. 46, 868 P.2d 1193.



§46-63 - Gift or sale of county property for care of aged persons.

§46-63  Gift or sale of county property for care of aged persons.  The several counties may give, sell, set aside, and transfer property, real or personal, to private eleemosynary organizations dedicated to the care of aged persons, so long as it is used for the care of aged persons. [L 1963, c 122, §1; Supp, §138-53; HRS §46-63]



§46-64 - Disposition of surplus property.

§46-64  Disposition of surplus property.  Any other law to the contrary notwithstanding, any county may give, sell, or transfer any of its surplus personal property to the State or to any county within the State. [L 1965, c 251, §1; Supp, §138-54; HRS §46-64]



§46-65 - Parks in the charge of council.

§46-65  Parks in the charge of council.  All public parks and public recreation grounds are transferred to and placed in the charge of the council of the county in which the same may be located, to be maintained, managed, and controlled by them.  All lands set apart or acquired as public parks and public recreation grounds shall likewise be placed in the charge of and maintained by the several councils.  This section shall not apply to parks and public recreational grounds in the city and county of Honolulu, or to the parks and parkways in the state park system. [L 1911, c 100, §1; am L 1913, c 132, §1; RL 1925, §1919; am L 1931, c 175, §1; RL 1935, §2368; RL 1945, §6138; am L 1949, c 185, §3; RL 1955, §142-24; HRS §46-65]

Cross References

Parks and playgrounds for subdivisions, see §46-6.



§46-65.5 - Exchange of park property.

[§46-65.5]  Exchange of park property.  The counties may accept from or transfer to the State, park lands, which may include related improvements, personnel, equipment, and functions. [L 1987, c 335, §3]

Note

Transfer of parks between State and counties.  L 1988, c 7 repealing L 1984, c 34; L 1991, c 312.

Cross References

Aina Hoomalu, see §§184-31, 32.

State provisions, see §184-3.



§46-65.6 - Thomas Square; to be maintained.

[§46-65.6]  Thomas Square; to be maintained.  Thomas Square shall be maintained as a public park.  [L 1925, JR 1; RL 1935, §2369; RL 1945, §6139; RL 1955, §142-25; HRS §70-121; ren and am L 1988, c 263, pt of §8]



§46-65.7 - Ala Wai golf course.

§46-65.7  Ala Wai golf course.  The fair commission of Hawaii is abolished and the functions and authority of the fair commission of Hawaii relating to the Ala Wai golf course are transferred to the city and county of Honolulu, together with the use and control of all lands, property, and facilities under its jurisdiction; provided that the lands, property, and facilities shall be used for the purposes of operating a municipal golf course; and provided further that the governor may by executive order transfer the use and control of the lands, property, and facilities or any part of the lands, property, and facilities to the appropriate department or agency of the State designated by the governor upon the giving of six months' written notice before the date of the transfer back to the State to the city and county of Honolulu. [L Sp 1959 2d, c 1, §29; Supp, §14A-28; HRS §70-122; ren and am L 1988, c 263, pt of §8; am L Sp 1993, c 7, §9]



§46-66 - Disposition of real property.

§46-66  Disposition of real property.  Notwithstanding any other law to the contrary, each county, subject to the approval of the council, may grant, sell, or otherwise dispose of any easement, including easements over, under, through, and across land bordering the ocean, at public auction; provided that any easement for any governmental or public utility purpose or for chilled water and seawater distribution systems for renewable energy seawater air conditioning district cooling systems may be granted, sold, or otherwise disposed of by negotiation without public auction. [L 1970, c 176, §1; am L 2007, c 205, §4]



§46-71 - Service of process upon county.

PART V.  MISCELLANEOUS

§46-71  Service of process upon county.  Service of any notice or process issued against any county by any court, judicial or administrative officer or board may be made by any officer authorized to make service of process, and may be made upon the corporation counsel or county attorney or any of the corporation counsel's or county attorney's deputies, or as provided by the county charter.  Any such service shall be binding upon the county. [L 1911, c 11, §1; RL 1925, §2184; RL 1935, §2320; RL 1945, §6012; RL 1955, §138-20; HRS §46-71; am L 1973, c 134, §1; gen ch 1985]

Rules of Court

Service upon county, see HRCP rule 4(d)(6).



§46-71.5 - Indemnification of county agencies.

[§46-71.5]  Indemnification of county agencies.  (a)  To receive county aid, assistance, support, benefits, services, and interests in or rights to use county property, a state agency may agree in writing to an indemnity provision by which the State agrees to indemnify, defend, and hold harmless a county agency, its officers, agents, and employees when:

(1)  The governor approves the State's proposed indemnification; and

(2)  The comptroller, pursuant to section 41D-8.5, has obtained an insurance policy or policies in an amount sufficient to cover the liability of the State that reasonably may be anticipated to arise under the indemnity provision, or has determined that it is not in the best interest of the State to obtain insurance.

(b)  An indemnity provision not in strict compliance with this section shall not give rise to a claim against the State under chapter 661 or otherwise waive the State's sovereign immunity. [L 2007, c 152, §10]



§46-72 - Liability for injuries or damages; notice.

§46-72  Liability for injuries or damages; notice.  Before the county shall be liable for damages to any person for injuries to person or property received upon any of the streets, avenues, alleys, sidewalks, or other public places of the county, or on account of any negligence of any official or employee of the county, the person injured, or the owner or person entitled to the possession, occupation, or use of the property injured, or someone on the person's behalf, within two years after the injuries accrued shall give the individual identified in the respective county's charter, or if none is specified, the chairperson of the council of the county or the clerk of the county in which the injuries occurred, notice in writing of the injuries and the specific damages resulting, stating fully when, where, and how the injuries or damage occurred, the extent of the injuries or damages, and the amount claimed. [L 1943, c 181, §1; RL 1945, §6013; RL 1955, §138-21; HRS §46-72; am L 1998, c 124, §1; am L 2007, c 152, §8]

Cross References

Use, repair, and maintenance of public roads in ownership dispute, see §46-15.9.

Law Journals and Reviews

The Requirement for Notice of Claim Against the City and County of Honolulu:  Does it Apply to a Claim for Contribution Under the Uniform Contribution Among Tortfeasors Act?  3 HBJ, May 1965, at 4.

Case Notes

Presentation of claim against county within six month limit was not condition precedent to maintaining third party action against county for contribution under Contribution Among Tortfeasors Act.  283 F. Supp. 854.

This is a statute of limitations and is to be narrowly construed.  283 F. Supp. 854.

Plaintiff's [chapters] 368 and 378 state law claims against the county were time-barred under this section, where plaintiff never provided the county written notice of plaintiff's claim.  504 F. Supp. 2d 969.

Sufficiency of notice of claim discussed.  54 H. 210, 505 P.2d 1182.

Notice of claim requirement is inconsistent with §662-4 and is invalid.  55 H. 216, 517 P.2d 51; 56 H. 135, 531 P.2d 648.

Because the city is neither the sovereign nor the surrogate or alter ego of the sovereign, it is not entitled to sovereign immunity; thus, it is subject to the State's tort laws in the same manner as any private tortfeasor; as §657-13 governs classes of "personal" tort actions, such as "damage to persons or property", the infancy tolling provision of §657-13(1) applies directly to personal injury actions against the city; child was thus able to bring action, but as §657-13(1) did not provide for tolling of parents' derivative actions and they did not timely comply with this section, their individual claims were barred.  104 H. 341, 90 P.3d 233.

Counties do not fall within the ambit of the State Tort Liability Act, chapter 662; this section is the statute of limitations applicable to actions against the counties.  104 H. 341, 90 P.3d 233.

The limitation period set forth in this section is not tolled pending the appointment of a personal representative.  115 H. 1, 165 P.3d 247.

The statute of limitations applicable to the estate's claims arising out of decedent's injuries and the plaintiff's own derivative wrongful death damages was this section; this section applies to claims against counties arising from fatal injuries.  115 H. 1, 165 P.3d 247.

Where this section (2006) created a class of tort claimants, injured by the conduct of a county, who were subject to a six-month statute of limitations period for filing their complaint, and victims of injuries caused by the State under §662-4 had a two-year limitation period, and there was no rational basis to support such disparate treatment, this section (2006) was unconstitutional under article I, §5 of the Hawaii constitution.  115 H. 1, 165 P.3d 247.



§46-72.5 - Counties' limited liability for skateboard activities at public skateboard parks.

[§46-72.5]  Counties' limited liability for skateboard activities at public skateboard parks.  (a)  No public entity or public employee shall be liable to any person for injury or damage sustained when using a public skateboard park, except when injury or damage is caused by a condition resulting from the public entity's failure to maintain or repair the skateboard park.

(b)  Counties shall maintain a record of all known or reported injuries incurred by skateboard users in a public skateboard park and all claims paid for such injuries and shall submit a report to the legislature on or before twenty days before the convening of the 2008 legislative session, along with any recommendations regarding the need for further immunity from liability. [L 2003, c 144, §2]



§46-73 - Claims for legislative relief; conditions.

§46-73  Claims for legislative relief; conditions.  All claims for refunds, reimbursements, or other payments by any county, authorization for which is sought from the legislature, shall, as a condition to their being considered by the legislature, be filed in duplicate with the county council or city council of the county concerned at least thirty days prior to the convening of the legislature, together with duplicates of all data and documents in support thereof.  In the absence of a showing of sufficient reason therefor, failure to comply with this paragraph shall be deemed sufficient cause for refusal of the legislature to consider the claims.

The county council or city council shall immediately upon receipt thereof refer the claim and data so received by it to the head of the department, bureau, board or commission concerned, and the person to whom the reference is made shall immediately investigate the claim, secure in duplicate all available data and documents bearing thereon, and prior to the convening of the legislature refer the same back to the county council or city council with the person's recommendations thereon.  The county councils or city council shall, within five days after the opening of the session, transmit the claims which have not been paid by the county concerned in an appropriate legislative bill form, together with all accompanying data so presented, to the legislature. [L 1943, c 75, §1; RL 1945, §6015; RL 1955, §138-22; HRS §46-73; am L 1973, c 178, §3; gen ch 1985]



§46-74 - Waiver of exemption from assessment for improvements.

§46-74  [Waiver of exemption from assessment for improvements.]  Notwithstanding sections 67-8 and 46-74.2 or any other law to the contrary, any society, association, or corporation engaged in religious, charitable, educational, scientific, literary, or other benevolent purposes whose land is exempt by law from assessment for improvements, may file or join others in filing a petition for an improvement district and shall, by such filing or joining to file, be deemed to have waived exemption from assessment for improvements and its lands within the improvement district shall be assessed for improvements without contribution from the county or the State. [L 1967, c 35, §1; HRS §46-74]

Note

Section 67-8 referred to in text is repealed.

Revision Note

Section "46-74.2" substituted for "70-111".



§46-74.1 - Exemption from improvement assessments.

[§46-74.1  Exemption from improvement assessments.]  Subject to sections 67-8 and 46-74.2, any land exempted by law from payment of property taxes which land is owned by a society, association, or corporation engaged in religious, charitable, educational, scientific, literary, or other benevolent purposes, whose charter or other enabling act contains a provision that, in the event of dissolution, the land owned by such society, association, or corporation shall be distributed to another society, association, or corporation engaged in religious, charitable, educational, scientific, literary, or other benevolent purposes shall be exempt from assessments to pay for the cost of any improvements included in any improvement district. [L 1968, c 65, §2]

Note

Section 67-8 referred to in text is repealed.

Revision Note

Section "46-74.2" substituted for "70-111".



§46-74.2 - Public land or land exempt from taxation, etc.

[§46-74.2]  Public land or land exempt from taxation, etc.; cost otherwise assessable against borne by city and county.  Whenever (1) any public land, except lands owned by the board of water supply, or (2) any land by law exempted from improvement assessments, or (3) any land exempted by law from payment of property taxes which land is owned by a society, association, or corporation engaged in religious, charitable, educational, scientific, literary, or other benevolent purposes, whose charter or other enabling act contains a provision that, in the event of dissolution, the land owned by such society, association, or corporation and herein exempted from assessments shall be distributed to another society, association, or corporation engaged in religious, charitable, educational, scientific, literary, or other benevolent purposes, forms part of any improvement district or fronts upon any street, alley, or other highway to be opened or improved or along which a storm drainage system or street lighting system is to be constructed or improved independently and would, if privately owned or not exempt from such assessment, be subject to assessment, the city council shall, nevertheless, without assessing such public or exempted land for any part of the cost of such improvements, by general ordinance appropriate and pay toward such improvements out of general revenues the portion of the cost thereof which would otherwise be assessable against the same in a lump sum or, at the election of the council, in such equal installments and with such interest thereon as the council shall determine.  In the event, however, any part or parts of such exempt lands as described in the preceding sentence, except public lands, may be required for right-of-way or easement purposes within such improvement districts the value thereof shall be chargeable to the improvement district, and upon acquisition the owner shall be compensated therefor in the following manner:

(1)  Where the value of the part taken together with any severance damages exceeds the portion of the cost of the improvements which would otherwise be assessable against the exempt land, the county shall pay the difference to the owner or owners;

(2)  Where the value is less than the portion of the cost of improvements which would otherwise be assessable against such exempt lands, the value of the land shall be deducted therefrom and the county shall pay the balance of the assessment as provided herein.

With respect to any proposed improvement where any part of the cost is thus to be borne by the city and county, the council shall have the same right of approval or protest as though the city and county were the private owner of the public or exempted land so involved.  As to such expenditures for public and exempt lands, the city and county shall be entitled to be reimbursed out of state revenues by appropriations to be made from time to time by the legislature to the extent of fifty per cent of all assessments regularly apportioned against persons, corporations, or entities, which are part of any improvement district or frontage improvement and are exempted by law from the payment of such assessments.  The city and county shall be entitled to be likewise reimbursed for the full amount of assessments regularly apportioned against public lands which are a part of any improvement district or frontage improvement, which public lands are owned in fee simple by the United States, or by the State, and which are not set aside for city and county parks, or for other city and county purposes or for street areas or frontages; provided that as to the University of Hawaii, Kapiolani park, including the Waikiki parks established by the laws of 1905, chapter 103, section 1, the city and county shall be entitled to full reimbursement for improvement assessments; and provided further that in case any land exempted by law from assessments as herein provided, other than public land, or any part thereof, is sold or leased after the establishment of a frontage improvement or an improvement district, the grantee, in the one case and the lessor in the other, shall assume the payment of assessments from the date of such sale or lease in the same manner as if the property had not been exempted from assessments and as if assessments proportionable against the property had been paid in installments to such date of sale or lease; and that all payments received from such grantee or lessor, as the case may be, shall be paid into the permanent improvement fund.  Nothing in this section shall be taken to prejudice any rights of the State to reimbursement from the United States for assessments herein assumed by the State, but the latter shall be subrogated to the rights of the city and county on such assessments so assumed. [L 1919, c 241, pt of §2; RL 1925, §1852; am L 1925, c 191, §2; am L 1929, c 110, §1; am L 1932 2d, c 69, §1; RL 1935, §3183; RL 1945, §6704; am L 1949, c 267, §1(3); am L 1953, c 263, §1(2); RL 1955, §153-3; am L 1957, c 240, §2(2) and c 248, §1; am imp L 1965, c 97, §1; am L 1965, c 228, §1; HRS §70-111; ren L 1988, c 263, §7]

Cross References

Waiver of exemption, see §46-74.

Case Notes

Decisions prior to 1988.

Nature and scope of county's obligation to improvement district bondholders regarding assessment collections.  323 F. Supp. 666.

Cited:  32 H. 803, 809.



§46-75 - Improvement bonds exempt from taxation.

§46-75  Improvement bonds exempt from taxation.  All bonds issued by any of the counties of the State for improvements by assessments, and the interest thereon, shall be exempt from all state, county, and municipal taxation, except inheritance, transfer, and estate taxes. [L 1963, c 128, §1; Supp, §138-71; HRS §46-75]



§46-76 - Location of utility facilities in improvement districts.

§46-76  Location of utility facilities in improvement districts.  Notwithstanding any provision of law to the contrary, whenever any public improvement is established, constructed, improved, or altered pursuant to the improvement by assessment statutes or ordinances, and in conjunction therewith it is necessary to provide for the installation or require the removal, relocation, replacement, or reconstruction of public utility facilities that are privately owned, the respective legislative bodies of the counties shall determine whether the whole or a portion of such utility facilities shall be located overhead or underground.  Where it is decided that the whole or a portion of the utility facilities shall be relocated, replaced or reconstructed, which installation shall constitute a public improvement, the respective legislative bodies of the counties shall determine what portion of the costs of the installation or the removal, relocation, replacement, or reconstruction of the utility facilities required shall be borne by the utility companies, counties and the properties specially benefited within the improvement district; provided that such costs borne by the counties and the utility companies shall be paid in a lump sum, that the portion of the costs to be borne by the utility companies shall be the same percentage of the total relocation cost for each utility company required to remove, relocate, replace or reconstruct its facilities within the improvement district and the costs that are allocated against the properties specially benefited in the improvement district shall be assessed and paid for in accordance with the provisions of the improvement by assessment statutes or ordinances; provided further that the counties may issue bonds under any applicable laws to pay their share of such costs and the costs allocated against the properties specially benefited may be financed under any applicable laws as are other special assessments against specially benefited property.

The foregoing provisions shall not be applicable to the subdivision of lands which require the installation of utility facilities in new streets established by the subdivision and which subdivision is initiated, created or made by a private developer. [L 1968, c 73, §3; am L 1985, c 201, §1]



§46-77 - Underground utility facilities in improvement districts.

[§46-77  Underground utility facilities in improvement districts.]  Notwithstanding the provision of any statute or ordinance or any regulation made under authority thereof, whenever the legislative body of a county shall determine that the whole or a portion of public utility facilities that are privately owned shall be located underground within an improvement district established pursuant to improvement by assessment statutes or ordinances, the utility engineering, placing of cables and splicing work shall be performed by the public utility concerned notwithstanding that a portion of the cost of the installation of such utility facilities underground may be borne by the county within which such improvement district is situated or the properties specially benefited within such improvement district or both. [L 1969, c 256, §1]



§46-78 - Improvement districts, initiation by the State.

[§46-78]  Improvement districts, initiation by the State.  Notwithstanding any provision of law to the contrary, the respective legislative bodies of the counties may, upon the petition of the state department of transportation, create, define and establish improvement districts according to applicable assessment statutes or ordinances, for any betterment or improvement proposed by the state department of transportation.  The petition of the department of transportation shall include the necessary surveys, maps, plans and other data for the betterment or improvement.  Upon approval of the petition by the legislative body of the county, the county shall proceed in the same manner as though the plan for the proposed construction or improvement had been initiated by the legislative body of the county on its own motion, provided that the county may abandon the proceedings prior to adoption of the resolution creating the improvement district.

The provisions of the assessment statutes or ordinances shall be applicable to the proposed construction or improvement insofar as practicable, provided that the costs thereof shall be assessed against the land specially benefited either on a frontage basis, according to area of the land within the improvement district, or on the basis of assessed valuation for real property tax purposes, or any combination thereof.

The state department of transportation shall assume, except for the cost to be borne by the board of water supply of the county, the cost of construction or improvement which would have been assumed by the county had the project been initiated by the county, including the costs and incidentals necessary to process the project, and the costs allocable to state land and land exempted by the improvement district statutes from the payment of improvement assessments; provided that where lands owned by the county, including the board of water supply of the county, form part of the improvement district, the county or the board of water supply of the county, whichever is applicable, shall pay the costs allocable to such lands.  Nothing contained herein however, shall be construed to prohibit any county from participating in the costs of an improvement district which is initiated upon petition by the department of transportation.

Upon filing the petition for the creation of an improvement district, the department of transportation shall deposit with the county an amount adequate to cover the administrative costs of the county.  In addition, the department of transportation shall from time to time upon request of the county deposit the necessary sums to cover the costs of acquiring land required for the project.  Upon award of any contract, either for the entire project or separately for the different kinds of work to be performed, the department of transportation shall deposit with the county the amount the State is obliged to pay towards the contract price; provided that if the completion of the contract will extend beyond the fiscal year in which the contract is executed, the department of transportation may deposit with the county, if the contract is to be completed during the next succeeding fiscal year, at least fifty per cent or, if the contract by its terms will not be completed until beyond the next succeeding fiscal year, at least thirty-three and one third per cent of the amount the State is obliged to pay toward the contract price. [L 1972, c 201, §1]



§46-79 - CUSIP numbers for district improvement bonds or improvement district bonds of counties.

[§46-79]  CUSIP numbers for district improvement bonds or improvement district bonds of counties.  Unless the governing body shall otherwise direct, the director of finance of any county issuing district improvement bonds or improvement district bonds of such county pursuant to either state statutes or charter or ordinances adopted under either thereof in the director's discretion may provide that CUSIP identification numbers shall be imprinted on such bonds.  In the event such numbers are imprinted on any such bonds (i) no such number shall constitute a part of the contract evidenced by the particular bond upon which it is imprinted and (ii) no liability shall attach to the county, such district or any officer or agent of either thereof, including any fiscal agent, paying agent or registrar for such bonds, by reason of such numbers or any use made thereof, including any use thereof made by the county, such district, any such officer or any such agent, or by reason of inaccuracy, error or omission with respect thereto or in such use.  Unless the governing body shall otherwise direct, the director of finance in the director's discretion may require that all cost of obtaining and imprinting such numbers shall be paid by the purchaser of such bonds.  For the purposes of this section, the term "CUSIP identification numbers" means the numbering system adopted by the Committee for Uniform Security Identification Procedures formed by the Securities Industry Association. [L 1974, c 109, §3; gen ch 1985]



§46-80 - Improvement by assessment; financing.

§46-80  Improvement by assessment; financing.  Any county having a charter may enact an ordinance, and may amend the same from time to time, providing for the making and financing of improvement districts in the county, and such improvements may be made and financed under such ordinance.  The county may issue and sell bonds to provide funds for such improvements.  Bonds issued to provide funds for such improvements may be either bonds when the only security therefor is the properties benefited or improved or the assessments thereon or bonds payable from taxes or secured by the taxing power of the county.  If the bonds are secured only by the properties benefited or improved or the assessments thereon, the bonds shall be issued according and subject to the provisions of the ordinance.  If the bonds are payable from taxes or secured by the taxing power, the bonds shall be issued according and subject to chapter 47.  Except as is otherwise provided in section 46-80.1, in assessing land for improvements a county shall assess the land within an improvement district according to the special benefits conferred upon the land by the special improvement; these methods include assessment on a frontage basis or according to the area of land within an improvement district, or any other assessment method which assesses the land according to the special benefit conferred, or any combination thereof. [L 1976, c 105, §1; am L 1978, c 180, §1(2); am L 1992, c 226, §3]

Law Journals and Reviews

Improvements by Assessment in Hawaii.  14 HBJ 139.



§46-80.1 - Community facilities district.

[§46-80.1]  Community facilities district.  (a)  Any county having a charter may enact an ordinance, and may amend the same from time to time, providing for the creation of community facilities districts to finance special improvements in the county.  The special improvements may be provided and financed under the ordinance.  The county shall have the power to levy and assess a special tax on property located in a district to finance the special improvements and to pay the debt service on any bonds issued to finance the special improvements.  The county may issue and sell bonds to provide funds for the special improvements.  Bonds issued to provide funds for the special improvements may be either:  bonds secured only by the properties included in the district and/or the special taxes thereon, or bonds payable from general taxes and/or secured by the general taxing power of the county.  If the bonds are secured only by the properties included in the district and/or the special taxes thereon, the bonds shall be issued according and subject to the provisions of the ordinance.  If the bonds are payable from general taxes or secured by the general taxing power, the bonds shall be issued according and subject to chapter 47.

(b)  There is no requirement that the special tax imposed by ordinance pursuant to this section be fixed in an amount or apportioned on the basis of special benefit to be conveyed on property by the special improvement, or that the special improvement convey a special benefit on any property in the district.  It shall be sufficient that the governing body of the county determines that the property to be subject to the special tax is improved or benefited by the special improvement in a general manner or in any other manner.  The special improvement may also benefit property outside the district.  The special taxes assessed pursuant to this section shall be a lien upon the property assessed.  The lien shall have priority over all other liens except the lien of general real property taxes and the lien of assessments levied under section 46-80.  The lien of special taxes assessed pursuant to this section shall be on a parity with the lien of general real property taxes and the lien of assessments levied under section 46-80, except to the extent the law or assessment ordinance provides that the lien of assessments levied under section 46-80 shall be subordinate to the lien of general real property taxes.

(c)  The ordinance shall describe the types of special improvements that may be undertaken and financed.  In addition, the ordinance shall include, but not be limited to, procedures for:

(1)  Creating community facilities districts (and zones therein), including specific time spans for the existence of each district;

(2)  Apportioning special taxes on real properties within a community facilities district;

(3)  Providing notice to and opportunity to be heard by owners of property proposed to be subject to the special tax (the affected owners), subject to waiver by one hundred per cent of the affected owners, including termination of proceedings if the affected owners of more than fifty-five per cent of the property, or if more than fifty-five per cent of the affected owners of the property, in the community facilities district proposed to be subject to the special tax protest in writing at the hearing.  The ordinance shall also provide that if a lease requires the lessee to pay the proposed special tax, the ordinance shall state that the affected owner may waive this requirement in writing and that the affected owner refrain from imposing upon any successor lessee the obligation to pay the special tax.  The ordinance shall also provide that if the affected owner fails to waive the requirement that the lessee pay the proposed tax, then all the rights for notice, hearing, and protest contained in this paragraph shall inure to the benefit of the original lessee or any subsequent lessee;

(4)  Provide notice to buyers or lessees of the property who would be required to pay the special tax;

(5)  Fixing, levying, collecting, and enforcing the special taxes against the properties affected thereby (including penalties for delinquent payment and sales for default);

(6)  Making changes in the community facilities district, in the special taxes, or in the special improvements to be financed or provided;

(7)  The acquisition or construction of the special improvements;

(8)  The issuance of bonds to pay all or part of the cost of the special improvements (including costs of issuance, reserves, capitalized interest, credit enhancement, and any other related expenses);

(9)  Refunding bonds previously issued;

(10)  The establishment and handling of a separate special fund or funds to pay or secure such bonds or to pay for acquisition or construction of special improvements or any other related expenses; and

(11)  Other matters as the council shall determine to be necessary or proper.

The amount of special taxes may include amounts determined by the council to be necessary or reasonable to cover administration and collection of the assessments, administration of the bonds or of the program authorized by this section, replenishment of reserves, arbitrage rebate, and a reasonable financing fee.

(d)  Each issue of bonds shall be authorized by ordinance, separate from the foregoing procedural ordinance, and shall be in such amounts, denominations, forms, executed in such manner, payable at such place or places, at such time or times, at such interest rate or rates (either fixed or variable), with such maturity date or dates and terms of redemption, security (including pledge of proceeds, special taxes and liens therefor), credit enhancement, administration, investment of proceeds and special tax receipts, default, remedy, or other terms and conditions as the council deems necessary or convenient.  The bonds shall be sold in the manner and at the price or prices determined by the council.

(e)  This section is a special improvement statute which implements section 12 of Article VII of the State Constitution and provides a complete, additional, and alternative method of doing the things authorized herein; and the creation of districts, levying, assessments and collection of special taxes, issuance of bonds and other matters covered by this section, or by the procedural or bond ordinances authorized by this section, need not comply with any other law applicable to these matters.  Bonds issued under this section, when the only security for such bonds is the special taxes or liens on the property in the district subject thereto, shall be excluded from any determination of the power of a county to issue general obligation bonds or funded debt for purposes of section 13 of Article VII of the State Constitution.

(f)  Notwithstanding any other law, no action or proceeding to question the validity of or enjoining any ordinance, action, or proceeding undertaken pursuant hereto (including the determination of the amount of any special tax levied with respect to any property or the levy or assessment thereof), or any bonds issued or to be issued pursuant thereto or under this section, shall be maintained unless begun within thirty days of the adoption of the ordinance, determination, levy, assessment or other act, as the case may be, and, in the case of bonds, within thirty days after adoption of the ordinance authorizing the issuance of those bonds.

(g)  Bonds issued pursuant to this section and the interest thereon and other income therefrom shall be exempt from any and all taxation by the State or any county or other political subdivision thereof, except inheritance, transfer, and estate taxes.

(h)  Properties of entities of the state, federal, or county governments, except as provided in subsection (i), shall be exempt from the special tax.  No other properties or entities are exempt from the special tax unless the properties or entities are expressly exempted in the ordinance of formation to establish a district adopted pursuant to this chapter or in an ordinance of consideration to levy a new special tax or special taxes or to alter the rate or method of apportionment of an existing special tax as provided in this section.

(i)  If a public body owning property, including property held in trust for any beneficiary, which is exempt from a special tax pursuant to subsection (h), grants leasehold or other possessory interest in the property to a nonexempt person or entity, the special tax, notwithstanding subsection (h), shall be levied on the leasehold or possessory interest and shall be payable by the lessee. [L 1992, c 226, §2]



§46-80.5 - Special improvement district.

§46-80.5  Special improvement district.  (a)  In addition and supplemental to the authority vested in the counties by sections 46-80 and 46-80.1, any county having a charter may enact an ordinance, and may amend the same from time to time, authorizing the creation of special improvement districts for the purpose of providing and financing supplemental maintenance and security services and such other improvements, services, and facilities within the special improvement district as the council of the county determines will restore or promote business activity in the special improvement district and making and financing improvements therein.  Each separate special improvement district shall be established by a separate ordinance enacted as provided in the ordinance authorizing the creation of special improvement districts.  The ordinance authorizing the creation of special improvement districts may permit the county to provide for a board or association, established pursuant to chapter 414D, to provide management of the special improvement district, and to carry out activities as may be prescribed by the ordinance authorizing the creation of special improvement districts and the ordinance establishing the special improvement district as permitted thereby.

(b)  The county may levy and assess a special assessment on property located within the special improvement district to finance the maintenance and operation of the special improvement district and to pay the debt service on any bonds issued to finance improvements within the special improvement district.  Notwithstanding any law to the contrary, in assessing property for a special assessment, the county may implement a methodology as the council of the county deems appropriate.  The special assessment may be fixed in an amount or appropriated on a basis as the council of the county deems appropriate, and it shall not be essential that the property subject to the special assessment be improved or benefitted by the operation and maintenance of the special improvement district or any activity or improvement undertaken for, and financed by, the special improvement district.

(c)  The county may issue and sell bonds to finance improvements within the special improvement district and the ordinance authorizing the creation of special improvement districts may provide the method, procedure, and type or types of security for those bonds.  Each issue or series of bonds shall be authorized by ordinance separate from the ordinance establishing the special improvement district.  The bonds shall be in amounts, in denomination or denominations, in form or forms, executed in a manner, payable in place or places and at time or times, bear interest at rate or rates (either fixed or variable), mature on date or dates and provide terms and conditions of redemption, provide security (including the pledge of proceeds of the bonds, special assessments, and the lien therefor), provide for credit enhancement, if any, administration, terms of investment of proceeds of the bonds and special assessment receipts, provide terms of default and remedy, and other terms and conditions, as the council of the county deems necessary or proper.  The bonds may be sold in a manner and at price or prices as the council of the county shall determine.  Bonds issued pursuant to this section and the interest thereon and other income therefrom shall be exempt from any and all taxation by the State or any county or other political subdivision, except inheritance, transfer, and estate taxes.

(d)  Notwithstanding any other law to the contrary, no action or proceeding to object to or question the validity of or enjoining any ordinance, action, or proceeding permitted by this section (including the liability for or the determination of the amount of any special assessment levied or the imposition thereof), or any bonds issued or to be issued pursuant to an ordinance enacted as permitted by this section, shall be maintained unless begun within thirty days of the enactment of the ordinance, determination, or other act, as the case may be and, in the case of the assessment, whether the determination or levy, within thirty days after adoption of the ordinance authorizing or amending the assessment formula and, in the case of bonds, within thirty days after enactment of the ordinance authorizing the issuance of the bonds.

(e)  Exemptions.

(1)  Property owned by the state or county governments or entities, may be exempt from the assessment except as provided in paragraph (3);

(2)  Property owned by the federal government or entities, shall be exempt from the assessment except as provided in paragraph (3);

(3)  If a public body owning property, including property held in trust for any beneficiary, which is exempt from an assessment pursuant to paragraphs (1) and (2), grants a leasehold or other possessory interest in the property to a nonexempt person or entity, the assessment, notwithstanding paragraphs (1) and (2), shall be levied on the leasehold or possessory interest and shall be payable by the lessee; and

(4)  No other properties or owners shall be exempt from the assessment unless the properties or owners are expressly exempted in the ordinance establishing a district adopted pursuant to this section or amending the rate or method of assessment of an existing district.

(f)  The assessments levied pursuant to the ordinance authorizing the creation of special improvement districts, the ordinance establishing a district, and this section shall be a lien upon the property assessed.  The lien shall have priority over all other liens except the lien of general real property taxes and shall be on a parity with the lien of assessments levied under sections 46-80 and 46-80.1.

(g)  Any board or association established for the purposes of carrying out the activities described in this section shall not be deemed a governmental body.  The board and association shall neither be deemed to be a government department, agency, or a county nor to be performing services on behalf of a government department, agency, or county. [L 1999, c 107, §1; am L 2002, c 40, §2]



§46-81 - Reserve funds for payment of improvements.

[§46-81]  Reserve funds for payment of improvements.  Any other law to the contrary notwithstanding, no county with a population of less than 100,000 persons shall impose or collect any ad valorem assessment to establish, maintain, or replenish a reserve fund.  As used in this section, "reserve fund" means any fund established by a county to provide security, in addition to any special fund made up of moneys collected on account of assessments and interest for improvements, for the payment of principal and interest on bonds issued for such improvements where moneys in the special fund are insufficient for this purpose.  The provisions of this section shall not prevent any county from imposing or collecting an ad valorem assessment to establish, maintain, or replenish a reserve fund for an improvement by assessment district in existence on June 2, 1978. [L 1978, c 180, §1(1)]

Revision Note

"June 2, 1978" substituted for "the effective date of this section".



§46-85 - Contracts for solid waste disposal.

[§46-85]  Contracts for solid waste disposal.  Any other law to the contrary notwithstanding, a county is authorized from time to time to contract with users or operators of a project for the abatement, control, reduction, treatment, elimination, or disposal of solid waste, whether established or to be established under chapter 48E or as a public undertaking, improvement, or system under chapter 47 or 49, or otherwise.  The contract may be included in an agreement, may be for such periods as agreed upon by the parties, and, without limiting the generality of the foregoing, may include:

(1)  Provisions for the delivery to the project of minimum amounts of solid waste and payments for the use of the project based on the delivery of the minimum amounts (which payments the political subdivision may be obligated to make, whether or not such minimum amounts are actually delivered to the project);

(2)  Unit prices, which may be graduated; and

(3)  Adjustments of the minimum amounts and the unit prices.

The payments, unit prices, or adjustments need not be specifically stated in the contract but may be determined by formula if set forth in the contract.  The contract may include provisions for arbitration and reasonable restrictions against other disposal by the county or by other public or private entities or persons over which the county shall have jurisdiction of the substances covered by the contract while the contract is in force and disposal under the contract is practicable. [L 1983, c 237, pt of §3]

Attorney General Opinions

The supreme court in Konno v. County of Hawaii rejected the county's §76-77(10) argument not because §46-85 made no reference to civil service laws but because the court was not convinced that §46-85's authorization to contract applied to both garbage-to-energy plants and landfills.  Att. Gen. Op. 97-6.

Case Notes

Landfill worker positions were within civil service where position not specifically exempted by another statute as provided by §76-77(10) and this section mentions nothing about civil service nor does it include a specific exemption.  85 H. 61, 937 P.2d 397.



§46-86 - Transactions for utility services.

[§46-86]  Transactions for utility services.  Any other law to the contrary notwithstanding, the disposal of solid waste by a county or project party is a utility service, but shall not place the county or project party in any way under the jurisdiction of the public utilities commission; provided that in the case of a project party, the project party shall not provide any utility services other than the disposal of solid waste or the sales of goods or commodities, including electric energy, produced by the operation of the pollution control project where such sales are made only to registered public utilities, industrial or commercial concerns, or counties or county agencies and not to the general public.  If the project party is also a registered public utility, nothing contained in this section shall prohibit the sale of electric energy to the general public. [L 1983, c 237, pt of §3]



§46-87 - Liquidated damages.

[§46-87]  Liquidated damages.  Any other law to the contrary notwithstanding, a contract for the provision of utility services, goods, or commodities, including water or electrical energy, by a county or by a project party, may provide for the payment of liquidated damages by a purchaser or by the project party; provided that such liquidated damages provision shall be deemed reasonable and shall be enforceable if measured and established by reference to the proportionate relationship of the payments owed by the party subject to the liquidated damages provision to the total costs of the pollution control project, the cost of maintenance, operation, and repair thereof, and to the total operating capacity thereof. [L 1983, c 237, pt of §3]



§46-101 - Short title.

PART VI.  TAX INCREMENT FINANCING

§46-101  Short title.  This part shall be known and may be cited as the "Tax Increment Financing Act." [L 1985, c 267, pt of §1]



§46-102 - Definitions.

§46-102  Definitions.  As used in this part, the following words and terms shall have the following meanings unless the context indicates a different meaning or intent:

"Adjustment rate" means a percentage rate or rates of adjustment of the assessment base determined by the director of finance at the time the tax increment district is established, based on the historical and projected increases to the assessed values of taxable real property within the boundary of the tax increment district and the projected cost increases to the county for servicing the new developments within the tax increment district.

"Assessment base" means the total assessed values of all taxable real property in a tax increment district as most recently certified by the director of finance on the date of creation of the tax increment district.

"Assessment increment" means the amount by which the current assessed values of taxable real property located within the boundaries of a tax increment district exceeds its assessment base.

"Community development plan" means a plan established pursuant to section 206E-5.

"Council" means the council of the county in which a tax increment district is situated.

"County" has the same meaning as set forth in section 1-22 and means the county in which a tax increment district is situated.

"Director of budget" means the office or chief budget officer of the county charged with the responsibility of preparing and reviewing the operating and capital budget programs of the county.

"Director of finance" means the officer or officers of the county charged with the responsibility of administering the real property taxation function of the county.

"High technology parks" means an industrial park that has been developed to accommodate and support high technology activities including the Hawaii technology park at Mililani town, city and county of Honolulu, the Maui research and technology park, Maui county, and the Hawaii ocean science and technology (HOST) park, Hawaii county.

"Project costs" means expenditures made or estimated to be made or monetary obligations incurred or estimated to be incurred by the agency that are listed in a tax increment financing plan as costs of public works or public improvements in a tax increment district, plus other costs incidental to the expenditures or obligations.  Project costs include:

(1)  Capital costs, including the actual costs of the construction of public works or public improvements, new buildings, structures, and fixtures; the actual costs of the demolition, alteration, remodeling, repair, or reconstruction of existing buildings, structures, and fixtures; and the actual costs of the acquisition, clearing, and grading of land;

(2)  Financing costs, including, but not limited to, all necessary and incidental expenses related to the issuance of tax increment bonds and all interest paid to holders of evidences of indebtedness or other obligations issued to pay for project costs, any capitalized interest, and any premium paid over the principal amount of the obligations because of the redemption of the obligations prior to maturity;

(3)  Professional service costs, including architectural, planning, engineering, marketing, appraisal, financial consultant, and special services and legal advice;

(4)  Imputed administrative costs, including reasonable charges for the time spent by employees of the agency in connection with the implementation of a tax increment financing plan;

(5)  Relocation costs to the extent required by federal or state law;

(6)  Organizational costs, including the costs of conducting environmental impact studies or other studies, the costs of publicizing the creation of a tax increment district, and the cost of implementing the tax increment financing plan for the tax increment district;

(7)  Payments determined by the county council to be necessary or convenient to the creation of a tax increment district or to the implementation of the tax increment financing plan for the tax increment district.

"Redevelopment agency" or "agency" means an agency defined in section 53-1 or the Hawaii community development authority as established pursuant to chapter 206E.

"Redevelopment plan" means a plan as defined in section 53-1.

"Tax increment" means the amount of real property taxes levied for one year on the assessment increment.

"Tax increment bonds" mean bonds, notes, interim certificates, debentures, or other obligations issued pursuant to this part.

"Tax increment district" or "district" means a contiguous or noncontiguous geographic area designated pursuant to section 46-103 by the county council for the purpose of tax increment financing.

"Tax increment financing plan" means the plan for tax increment financing for a tax increment district submitted to the county council.  The tax increment financing plan shall contain estimates of:  project costs; amount of tax increment bonds to be issued; sources of revenue to finance or otherwise pay project costs; the most recent assessed value of taxable real property in the district; the duration of the district's existence; and statements from the county's department of finance, and the county's department of budget, if applicable, regarding the financial and budgetary impacts on the county resulting from the proposed tax increment financing plan.

"Tax increment fund" means a fund which shall be held by the director of finance or other fiduciary designated by the county council and into which all tax increments and other moneys pledged by the county for payment of tax increment bonds are paid, and all proceeds from the sale of tax increment bonds are deposited, and from which moneys are disbursed to pay project costs for the tax increment district or to satisfy claims of holders of tax increment bonds issued for the district. [L 1985, c 267, pt of §1; am L 1987, c 248, §2]



§46-103 - Establishment of tax increment district.

§46-103  Establishment of tax increment district.  Any county council may provide for tax increment financing by approving a tax increment financing plan and adopting an ordinance establishing the tax increment district.  The ordinance shall:

(1)  Describe the boundaries of the tax increment district;

(2)  Provide for the date of commencement of the tax increment district and date of termination of the district;

(3)  Provide for the establishment of a tax increment fund for the district; and

(4)  Provide for such other matters deemed to be pertinent and desirable for tax increment financing and not inconsistent with any relevant redevelopment plan, community development plan, high technology park plan, or telecommunication development plan. [L 1985, c 267, pt of §1; am L 1987, c 248, §3]



§46-104 - County powers.

§46-104  County powers.  A county may exercise any power necessary and convenient to establish tax increment districts, including the power to:

(1)  Create tax increment districts and determine the boundaries of the districts;

(2)  Issue tax increment bonds;

(3)  Deposit tax increments into the tax increment fund created for a tax increment district; and

(4)  Enter into agreements, including agreements with the redevelopment agency and owners or developers of project lands and bondholders, determined to be necessary or convenient to implement redevelopment plans or community development plans, as the case may be, and achieve their purposes. [L 1985, c 267, pt of §1; am L 1987, c 248, §4]



§46-105 - Collection of tax increments.

§46-105  Collection of tax increments.  (a)  The county by ordinance shall provide for the allocation of real property taxes and tax increments in the manner required by this part.

(b)  If a county exercises the power allowed under this part, then commencing with the first payment of real property taxes levied by the county subsequent to the time a tax increment district takes effect, receipts from real property taxes shall be allocated and paid over as follows:

(1)  The amount of real property tax produced from the assessment base shall be paid to the county general fund; and

(2)  The tax increments produced from the assessment increment in the tax increment district shall be applied as follows:

(A)  First, an amount equal to the installment of (i) principal and interest falling due of any tax increment bonds, or (ii) any project cost approved by the county, shall be deposited into the tax increment fund established for the tax increment district.

(B)  Second, an amount equal to the adjustment rate times the amount of real property tax produced from the assessment base shall be computed and paid to the county general fund.

(C)  Third, the remaining amount of tax increments, if any, shall be deposited into the tax increment fund established for the tax increment district.

(c)  The allocation of real property taxes pursuant to this part shall in no way limit the power of the county under section 47-12 to levy ad valorem taxes without limitation as to rate or amount on all real property subject to taxation by the county for the payment of the principal and interest of its general obligation bonds. [L 1985, c 267, pt of §1; am L 1990, c 34, §5]



§46-106 - Tax increment bonds.

§46-106  Tax increment bonds.  (a)  A county may issue tax increment bonds, the proceeds of which may be used to pay project costs for a tax increment district or to satisfy claims of bondholders.  The county may issue refunding bonds previously issued by the county for the purpose of paying or retiring or in exchange for tax increment bonds previously issued by the county.  Principal and interest on tax increment bonds shall be made payable, as to both principal and interest, solely from the tax increment fund established for the tax increment district.

A county may provide in its contract with the owners or holders of the tax increment bonds that the county will pay into the tax increment fund all or any part of the revenue or money produced or received as a result of the operation or sale of a facility acquired, improved, or constructed pursuant to a redevelopment plan or community development plan, as the case may be, to be used to pay principal and interest on the tax increment bonds and, if a county so agrees, the owners or holders of the tax increment bonds may have a lien or mortgage on any facility acquired, improved, or constructed with the proceeds of the tax increment bonds.

(b)  Tax increment bonds, and the income therefrom, issued pursuant to this part shall be exempt from all state and county taxation, except estate and transfer taxes.

The bonds shall be authorized by ordinance and may be issued in one or more series.  The tax increment bonds of each issue shall be dated, be payable upon demand or mature at a time or times not exceeding thirty years from their date of issuance, bear interest at a rate or rates, be in a denomination or denominations, be in registered form, have a rank or priority, be executed in a manner, be payable in a medium of payment at a place or places, and be subject to terms of redemption (with or without premium), be secured in a manner, and have other characteristics as may be provided by the ordinance providing for issuance of the bonds or by the trust indenture or mortgage issued in connection with the bonds.  The county may sell tax increment bonds in such manner, either at public or private sale, and for such price as it may determine.

(c)  Prior to the preparation of definitive tax increment bonds, the county may issue interim receipts or temporary bonds exchangeable for definitive bonds when such bonds have been executed and are available for delivery.

(d)  Should any bond issued under this part become mutilated or be lost, stolen, or destroyed, the county may cause a new bond of like date, number, and tenor to be executed and delivered in exchange and substitution for, and upon the cancellation of such mutilated bond, or in lieu of and in substitution for such lost, stolen, or destroyed bond.  Such new bond shall not be executed or delivered until the holder of the mutilated, lost, stolen, or destroyed bond:

(1)  Has paid reasonable expenses and charges in connection therewith;

(2)  In the case of a lost, stolen, or destroyed bond, has filed with the county or its fiduciary satisfactory evidence that such bond was lost, stolen, or destroyed, and that the holder was owner thereof; and

(3)  Has furnished indemnity satisfactory to the county.

(e)  Notwithstanding any of the provisions of this part or any recital in any tax increment bond issued under this part, all tax increment bonds shall be deemed to be investment securities under the Uniform Commercial Code, chapter 490, subject only to the provisions pertaining to registration.

(f)  In any suit, action, or other proceeding involving the validity or enforceability of a bond issued under this part or the security for a bond or note issued under this part, a bond reciting in substance that it had been issued by the county for a tax increment district shall be conclusively deemed to have been issued for that purpose, and the development or redevelopment of the district conclusively shall be deemed to have been planned, located, and carried out as provided by this part.

(g)  All banks, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking or investment business; all insurance companies, insurance associations, and other persons carrying on an insurance business; and all personal representatives, administrators, curators, trustees, and other fiduciaries legally may invest sinking funds, money, or other funds belonging to them or within their control in tax increment bonds issued by a county pursuant to this part.  The bonds shall be authorized security for all public deposits.  Any person, political subdivision, and officer, public or private, are authorized to use funds owned or controlled by them for the purchase of tax increment bonds.  This part does not relieve any person of the duty to exercise reasonable care in selecting securities.

(h)  Tax increment bonds shall be payable only out of the tax increment fund.  The county council may pledge irrevocably all or a part of the fund for payment of the bonds.  The part of the fund pledged in payment thereafter shall be used only for the payment of the bonds or interest or redemption premium, if any, on the bonds until the bonds have been fully paid.  A holder of the bonds shall have a lien against the fund for payment of the bonds and interest thereon and may either at law or in equity protect and enforce such lien.

(i)  No officer of the county including any officer executing tax increment bonds shall be liable for the tax increment bonds by reason of the issuance thereof.  Tax increment bonds issued under this part shall not be general obligations of the State or county, nor in any event shall they give rise to a charge against the general credit or taxing powers of the State or county or be payable other than as provided by this part.  No holder of bonds issued under this part shall have the right to compel any exercise of the taxing power of the State or county to pay such bonds or the interest thereon, and no moneys other than the moneys in the tax increment fund pledged to the bonds shall be applied to the payment thereof.  Tax increment bonds issued under this part shall state these restrictions on their face.

(j)  The tax increment bonds bearing the signature or facsimile signature of officers in office on the date of the signing thereof shall be valid and sufficient for all purposes, notwithstanding that before the delivery thereof and payment therefor any or all persons whose signatures appear thereon shall have ceased to be officers of the county.

(k)  Tax increment bonds shall not be issued in an amount exceeding the total costs of implementing the tax increment financing plan for which they were issued. [L 1985, c 267, pt of §1]



§46-107 - Tax increment bond anticipation notes.

§46-107  Tax increment bond anticipation notes.  Whenever the county has authorized the issuance of tax increment bonds under this part, tax increment bond anticipation notes of the county may be issued in anticipation of the issuance of such bonds and of the receipt of the proceeds of sale thereof, for the purposes for which such bonds have been authorized.  All tax increment bond anticipation notes shall be authorized by the county, and the maximum principal amount of such notes shall not exceed the authorized principal amount of the bonds.  The notes shall be payable solely from and secured solely by the proceeds of sale of the tax increment bonds in anticipation of which the notes are issued and the moneys in the tax increment fund from which would be payable and by which would be secured such bonds; provided that to the extent that the principal of the notes shall be paid from moneys other than the proceeds of sale of such bonds, the maximum amount of bonds authorized in anticipation of which the notes are issued shall be reduced by the amount of notes paid in such manner.  The authorization, issuance, and details of such notes shall be governed by this part with respect to tax increment bonds insofar as the same may be applicable; provided that each note, together with renewals and extensions thereof, or refundings thereof by other notes issued under this section, shall mature within five years from the date of the original note. [L 1985, c 267, pt of §1]



§46-108 - Annual report.

§46-108  Annual report.  The county council by ordinance may require the director of finance to prepare a report to the county council on the status of the tax increment district.  The county council shall determine what information and data are required to be included in the report. [L 1985, c 267, pt of §1]



§46-109 - Termination of a tax increment district.

§46-109  Termination of a tax increment district.  A tax increment district shall terminate at the time designated in the ordinance creating the district or at an earlier time designated by a subsequent ordinance, but in no event shall the district terminate until such time as all project costs and tax increment bonds issued for the district and the interest thereon, have been paid in full, or sufficient funds have been irrevocably deposited in a special fund or other escrow account held in trust for all outstanding tax increment bonds issued for such district to provide for the payment of such bonds at maturity or date of redemption and interest and premium, if any, thereon. [L 1985, c 267, pt of §1]



§46-110 - Tax increment fund.

§46-110  Tax increment fund.  (a)  Money shall be disbursed from the tax increment fund for a tax increment district only to satisfy the claims of holders of tax increment bonds issued for the tax increment district or to pay project costs for the district, or to make payments to the county as provided by subsection (c).

(b)  Subject to an agreement with the holders of tax increment bonds, money in a tax increment fund may be temporarily invested in the same manner as other funds of the county.

(c)  In any year in which the tax increment exceeds the amount necessary to pay all project costs and all installments of principal and interest of tax increment bonds issued for a tax increment district falling due and the amount paid to the county general fund pursuant to section 46-105(b)(2)(B), and subject to any agreement with bondholders, any excess money in the fund at the option of the county council, shall be used to redeem or purchase any outstanding tax increment bonds issued for the district, discharge the pledge of tax increment therefor, be paid into an escrow account dedicated to the payment of such bonds, be paid over to the county general fund, or any combination thereof. [L 1985, c 267, pt of §1]



§46-111 - Computation of tax increment.

§46-111  Computation of tax increment.  (a)  Upon or after creation of a tax increment district, the director of finance of the county in which the district is situated shall certify the assessment base of the tax increment district and shall certify in each year thereafter the amount by which the assessment base has increased or decreased as a result of a change in tax exempt status of property within the district, or reduction or enlargement of the district.  The amount to be added to the assessment base of the district as a result of previously tax exempt real property within the district becoming taxable shall be equal to the assessed value of the real property as most recently assessed or, if the assessment was made more than one year prior to the date of transfer rendering the property taxable, the value which shall be assessed by the director of finance at the time of such transfer.  The amount to be added to the assessment base of the district as a result of enlargements thereof shall be equal to the assessed value of the additional real property as most recently certified by the director of finance as of the date of modification of the tax increment financing plan.  The amount to be subtracted from the assessment base of the district as a result of previously taxable real property within the district becoming tax exempt, or a reduction in the geographic area of the district, shall be the amount of assessment base initially attributed to the property becoming tax exempt or being removed from the district.

If the assessed value of property located within the tax increment district is reduced by reason of a court-ordered abatement, stipulated agreement, or voluntary abatement made by the director of finance, the reduction shall be applied to the assessment base of the district when the property upon which the abatement is made has not been improved since the date of creation of the district, and to the assessment increment of the district in each year thereafter when the abatement relates to improvements made after the date of creation.

(b)  The director of finance shall certify the amount of the assessment increment to the county and redevelopment agency each year, together with the proportion that the assessment increment bears to the total assessed value of the real property within the tax increment district for that year. [L 1985, c 267, pt of §1]

Revision Note

Subsection (a) designation added.



§46-112 - Tax on leased redevelopment property.

§46-112  Tax on leased redevelopment property.  Whenever property in the tax increment district has been redeveloped and thereafter is leased by the county or redevelopment agency to any person or whenever the county or agency leases real property in any tax increment district to any person for redevelopment, the property shall be assessed and taxed in the same manner as privately owned property, and the lease or contract shall provide that the lessee shall pay taxes upon the assessed value of the entire property and not merely the assessed value of the lessee's leasehold interest. [L 1985, c 267, pt of §1]



§46-113 - Cumulative effect.

§46-113  Cumulative effect.  Neither this part nor anything contained in this part shall be construed as a restriction or limitation upon any power which a county might otherwise have under any law of this State, but shall be construed as cumulative.  The authorization granted may be carried out by the county council acting at any regular or special meeting. [L 1985, c 267, pt of §1]



§46-121 - Findings and purpose.

[PART VII.]  DEVELOPMENT AGREEMENTS

Law Journals and Reviews

Is Agricultural Land in Hawai`i "Ripe" for a Takings Analysis?  24 UH L. Rev. 121.

Avoiding the Next Hokuli‘a:  The Debate over Hawai‘i's Agricultural Subdivisions.  27 UH L. Rev. 441.

[§46-121]  Findings and purpose.  The legislature finds that with land use laws taking on refinements that make the development of land complex, time consuming, and requiring advance financial commitments, the development approval process involves the expenditure of considerable sums of money.  Generally speaking, the larger the project contemplated, the greater the expenses and the more time involved in complying with the conditions precedent to filing for a building permit.

The lack of certainty in the development approval process can result in a waste of resources, escalate the cost of housing and other development to the consumer, and discourage investment in and commitment to comprehensive planning.  Predictability would encourage maximum efficient utilization of resources at the least economic cost to the public.

Public benefits derived from development agreements may include, but are not limited to, affordable housing, design standards, and on-and off-site infrastructure and other improvements.  Such benefits may be negotiated for in return for the vesting of development rights for a specific period.

Under appropriate circumstances, development agreements could strengthen the public planning process, encourage private and public participation in the comprehensive planning process, reduce the economic cost of development, allow for the orderly planning of public facilities and services and the allocation of cost.  As an administrative act, development agreements will provide assurances to the applicant for a particular development project, that upon approval of the project, the applicant may proceed with the project in accordance with all applicable statutes, ordinances, resolutions, rules, and policies in existence at the time the development agreement is executed and that the project will not be restricted or prohibited by the county's subsequent enactment or adoption of laws, ordinances, resolutions, rules, or policies.

Development agreements will encourage the vesting of property rights by protecting such rights from the effect of subsequently enacted county legislation which may conflict with any term or provision of the development agreement or in any way hinder, restrict, or prevent the development of the project.  Development agreements are intended to provide a reasonable certainty as to the lawful requirements that must be met in protecting vested property rights, while maintaining the authority and duty of government to enact and enforce laws which promote the public safety, health, and general welfare of the citizens of our State.  The purpose of this part is to provide a means by which an individual may be assured at a specific point in time that having met or having agreed to meet all of the terms and conditions of the development agreement, the individual's rights to develop a property in a certain manner shall be vested. [L 1985, c 48, pt of §1]

Law Journals and Reviews

Arrow of Time:  Vested Rights, Zoning Estoppel, and Development Agreements in Hawai‘i.  27 UH L. Rev. 17.



§46-122 - Definitions.

[§46-122]  Definitions.  The following terms when used in this chapter shall have the following respective meanings:

"County executive agency" means any department, office, board, or commission of a county.

"County legislative body" means the city council or county council of a county.

"Person" means an individual, group, partnership, firm, association, corporation, trust, governmental agency, governmental official, administrative body, or tribunal or any form of business or legal entity.

"Principal" means a person who has entered into a development agreement pursuant to the procedures specified in this chapter, including a successor in interest. [L 1985, c 48, pt of §1]

Revision Note

Definitions rearranged.



§46-123 - General authorization.

[§46-123]  General authorization.  Any county by ordinance may authorize the executive branch of the county to enter into a development agreement with any person having a legal or equitable interest in real property, for the development of such property in accordance with this part; provided that such an ordinance shall:

(1)  Establish procedures and requirements for the consideration of development agreements upon application by or on behalf of persons having a legal or equitable interest in the property, in accordance with this part;

(2)  Designate a county executive agency to administer the agreements after such agreements become effective;

(3)  Include provisions to require the designated agency to conduct a review of compliance with the terms and conditions of the development agreement, on a periodic basis as established by the development agreement; and

(4)  Include provisions establishing reasonable time periods for the review and appeal of modifications of the development agreement. [L 1985, c 48, pt of §1]



§46-124 - Negotiating development agreements.

[§46-124]  Negotiating development agreements.  The mayor or the designated agency appointed to administer development agreements may make such arrangements as may be necessary or proper to enter into development agreements, including negotiating and drafting individual development agreements; provided that the county has adopted an ordinance pursuant to section 46-123.

The final draft of each individual development agreement shall be presented to the county legislative body for approval or modification prior to execution.  To be binding on the county, a development agreement must be approved by the county legislative body and executed by the mayor on behalf of the county.  County legislative approval shall be by resolution adopted by a majority of the membership of the county legislative body. [L 1985, c 48, pt of §1]



§46-125 - Periodic review; termination of agreement.

[§46-125]  Periodic review; termination of agreement.  (a)  If, as a result of a periodic review, the designated agency finds and determines that the principal has committed a material breach of the terms or conditions of the agreement, the designated agency shall serve notice in writing, within a reasonable time period after the periodic review, upon the principal setting forth with reasonable particularity the nature of the breach and the evidence supporting the finding and determination, and providing the principal a reasonable time period in which to cure such material breach.

(b)  If the principal fails to cure the material breach within the time period given, then the county unilaterally may terminate or modify the agreement; provided that the designated agency has first given the principal the opportunity, (1) to rebut the finding and determination; or (2) to consent to amend the agreement to meet the concerns of the designated agency with respect to the finding and determination. [L 1985, c 48, pt of §1]



§46-126 - Development agreement; provisions.

[§46-126]  Development agreement; provisions.  (a)  A development agreement shall:

(1)  Describe the land subject to the development agreement;

(2)  Specify the permitted uses of the property, the density or intensity of use, and the maximum height and size of proposed buildings;

(3)  Provide, where appropriate, for reservation or dedication of land for public purposes as may be required or permitted pursuant to laws, ordinances, resolutions, rules, or policies in effect at the time of entering into the agreement; and

(4)  Provide a termination date; provided that the parties shall not be precluded from extending the termination date by mutual agreement or from entering subsequent development agreements.

(b)  The development agreement may provide commencement dates and completion dates; provided that such dates as may be set forth in the agreement may be extended at the discretion of the county at the request of the principal upon good cause shown subject to subsection (a)(4).

(c)  The development agreement also may cover any other matter not inconsistent with this chapter, nor prohibited by law.

(d)  In addition to the county and principal, any federal, state, or local government agency or body may be included as a party to the development agreement.  If more than one government body is made party to an agreement, the agreement shall specify which agency shall be responsible for the overall administration of the agreement. [L 1985, c 48, pt of §1]



§46-127 - Enforceability; applicability.

[§46-127]  Enforceability; applicability.  (a)  Unless terminated pursuant to section 46-125 or unless canceled pursuant to section 46-130, a development agreement, amended development agreement, or modified development agreement once entered into, shall be enforceable by any party thereto, or their successors in interest, notwithstanding any subsequent change in any applicable law adopted by the county entering into such agreement, which alter or amend the laws, ordinances, resolutions, rules, or policies specified in this part.

(b)  All laws, ordinances, resolutions, rules, and policies governing permitted uses of the land that is the subject of the development agreement, including but not limited to uses, density, design, height, size, and building specification of proposed buildings, construction standards and specifications, and water utilization requirements applicable to the development of the property subject to a development agreement, shall be those laws, ordinances, resolutions, rules, regulations, and policies made applicable and in force at the time of execution of the agreement, notwithstanding any subsequent change in any applicable law adopted by the county entering into such agreement, which alter or amend the laws, ordinances, resolutions, rules, or policies specified in this part and such subsequent change shall be void as applied to property subject to such agreement to the extent that it changes any law, ordinance, resolution, rule, or policy which any party to the agreement has agreed to maintain in force as written at the time of execution; provided that a development agreement shall not prevent a government body from requiring the principal from complying with laws, ordinances, resolutions, rules, and policies of general applicability enacted subsequent to the date of the development agreement if they could have been lawfully applied to the property which is the subject of the development agreement at the time of execution of the agreement if the government body finds it necessary to impose the requirements because a failure to do so would place the residents of the subdivision or of the immediate community, or both, in a condition perilous to the residents' health or safety, or both. [L 1985, c 48, pt of §1]



§46-128 - Public hearing.

[§46-128]  Public hearing.  No development agreement shall be entered into unless a public hearing on the application therefor first shall have been held by the county legislative body. [L 1985, c 48, pt of §1]



§46-129 - County general plan and development plans.

[§46-129]  County general plan and development plans.  No development agreement shall be entered into unless the county legislative body finds that the provisions of the proposed development agreement are consistent with the county's general plan and any applicable development plan, effective as of the effective date of the development agreement. [L 1985, c 48, pt of §1]



§46-130 - Amendment or cancellation.

[§46-130]  Amendment or cancellation.  A development agreement may be amended or canceled, in whole or in part, by mutual consent of the parties to the agreement, or their successors in interest; provided that if the county determines that a proposed amendment would substantially alter the original development agreement, a public hearing on the amendment shall be held by the county legislative body before it consents to the proposed amendment. [L 1985, c 48, pt of §1]



§46-131 - Administrative act.

[§46-131]  Administrative act.  Each development agreement shall be deemed an administrative act of the government body made party to the agreement. [L 1985, c 48, pt of §1]



§46-132 - Filing or recordation.

[§46-132]  Filing or recordation.  The designated agency shall be responsible to file or record a copy of the development agreement or an amendment to such agreement in the office of the assistant registrar of the land court of the State of Hawaii or in the bureau of conveyances, or both, whichever is appropriate, within twenty days after the county enters into a development agreement or an amendment to such an agreement.  The burdens of the agreement shall be binding upon, and the benefits of the agreement shall inure to, all successors in interest to the parties to the agreement. [L 1985, c 48, pt of §1]



§46-141 - Definitions.

[PART VIII.]  IMPACT FEES

§46-141  Definitions.  As used in this part, unless the context requires otherwise:

"Board" means the board of water supply or water board of any county.

"Capital improvements" means the acquisition of real property, improvements to expand capacity and serviceability of existing public facilities, and the development of new public facilities.

"Comprehensive plan" means a coordinated land use plan for the development of public facilities within the jurisdiction of a county based on existing and anticipated needs, showing existing and proposed developments, stating principles to which future development should conform, such as the county's general plans, development plans, or community plans, and the manner in which development should be controlled.  In the case of the city and county of Honolulu, public facility maps shall be equivalent to the comprehensive plan required in this part.

"County" or "counties" means the city and county of Honolulu, the county of Hawaii, the county of Kauai, and the county of Maui.

"Credits" means the present value of past or future payments or contributions, including, but not limited to, the dedication of land or construction of a public facility made by a developer toward the cost of existing or future public facility capital improvements, except for contributions or payments made under a development agreement pursuant to section 46-123.

"Developer" means a person, corporation, organization, partnership, association, or other legal entity constructing, erecting, enlarging, altering, or engaging in any development activity.

"Development" means any artificial change to real property that requires a grading or building permit as appropriate, including, but not limited to, construction, expansion, enlargement, alteration, or erection of buildings or structures.

"Discount rate" means the interest rate, expressed in terms of an annual percentage, that is used to adjust past or future financial or monetary payments to present value.

"Impact fees" means the charges imposed upon a developer by a county or board to fund all or a portion of the public facility capital improvement costs required by the development from which it is collected, or to recoup the cost of existing public facility capital improvements made in anticipation of the needs of a development.

"Needs assessment study" means a study required under an impact fee ordinance that determines the need for a public facility, the cost of development, and the level of service standards, and that projects future public facility capital improvement needs; provided that the study shall take into consideration and incorporate any relevant county general plan, development plan, or community plan.

"Non-site related improvements" means land dedications or the provision of public facility capital improvements that are not for the exclusive use or benefit of a development and are not site-related improvements.

"Offset" means a reduction in impact fees designed to fairly reflect the value of non-site related public facility capital improvements provided by a developer pursuant to county land use provisions.

"Present value" means the value of past or future payments adjusted to a base period by a discount rate.

"Proportionate share" means the portion of total public facility capital improvement costs that is reasonably attributable to a development, less:

(1)  Any credits for past or future payments, adjusted to present value, for public facility capital improvement costs made or reasonably anticipated to be contributed by a developer in the form of user fees, debt service payments, taxes, or other payments; or

(2)  Offsets for non-site related public facility capital improvements provided by a developer pursuant to county land use provisions.

"Public facility capital improvement costs" means costs of land acquisition, construction, planning and engineering, administration, and legal and financial consulting fees associated with construction, expansion, or improvement of a public facility.  Public facility capital improvement costs do not include expenditures for required affordable housing, routine and periodic maintenance, personnel, training, or other operating costs.

"Reasonable benefit" means a benefit received by a development from a public facility capital improvement that is greater than the benefit afforded the general public in the jurisdiction imposing the impact fees.  Incidental benefit to other developments shall not negate a "reasonable" benefit to a development.

"Recoupment" means the proportionate share of the public facility capital improvement costs of excess capacity in existing capital facilities where excess capacity has been provided in anticipation of the needs of a development.

"Site-related improvements" means land dedications or the provision of public facility capital improvements for the exclusive use or benefit of a development or for the provision of safe and adequate public facilities related to a particular development. [L 1992, c 282, pt of §2; am L 2001, c 235, §1]

Revision Note

"Part" substituted for "chapter".



§46-142 - Authority to impose impact fees; enactment of ordinances required.

§46-142  Authority to impose impact fees; enactment of ordinances required.  (a)  Impact fees may be assessed, imposed, levied, and collected by:

(1)  Any county for any development, or portion thereof, not involving water supply or service; or

(2)  Any board for any development, or portion thereof, involving water supply or service;

provided that the county enacts appropriate impact fee ordinances or the board adopts rules to effectuate the imposition and collection of the fees within their respective jurisdictions.

(b)  Except for any ordinance governing impact fees enacted before July 1, 1993, impact fees may be imposed only for those types of public facility capital improvements specifically identified in a county comprehensive plan or a facility needs assessment study.  The plan or study shall specify the service standards for each type of facility subject to an impact fee; provided that the standards shall apply equally to existing and new public facilities. [L 1992, c 282, pt of §2; am L 1996, c 175, §1; am L 2001, c 235, §2]

Cross References

Impact fees for highway improvements, see §§264-121 to 127.



§46-142.5 - School impact districts; new building permit requirements.

[§46-142.5  School impact districts; new building permit requirements.]  No new residential development in a designated school impact district under chapter 302A shall be issued a residential building permit or condominium property regime building permit until the department of education provides written confirmation that the permit applicant has fulfilled its school impact fee requirements.  This section shall only apply to new dwelling units. [L 2007, c 245, §3]

Cross References

Impact fees for public highways, see §§264-121 to 127.



§46-143 - Impact fee calculation.

§46-143  Impact fee calculation.  (a)  A county council or board considering the enactment or adoption of impact fees shall first approve a needs assessment study that shall identify the kinds of public facilities for which the fees shall be imposed.  The study shall be prepared by an engineer, architect, or other qualified professional and shall identify service standard levels, project public facility capital improvement needs, and differentiate between existing and future needs.

(b)  The data sources and methodology upon which needs assessments and impact fees are based shall be set forth in the needs assessment study.

(c)  [2004 amendment retroactive to October 1, 2002.  L 2004, c 155, §6.]  The pro rata amount of each impact fee shall be based upon the development and actual capital cost of public facility expansion, or a reasonable estimate thereof, to be incurred.

(d)  [2004 amendment retroactive to October 1, 2002.  L 2004, c 155, §6.]  An impact fee shall be substantially related to the needs arising from the development and shall not exceed a proportionate share of the costs incurred or to be incurred in accommodating the development.  The following seven factors shall be considered in determining a proportionate share of public facility capital improvement costs:

(1)  The level of public facility capital improvements required to appropriately serve a development, based on a needs assessment study that identifies:

(A)  Deficiencies in existing public facilities;

(B)  The means, other than impact fees, by which existing deficiencies will be eliminated within a reasonable period of time; and

(C)  Additional demands anticipated to be placed on specified public facilities by a development;

(2)  The availability of other funding for public facility capital improvements, including but not limited to user charges, taxes, bonds, intergovernmental transfers, and special taxation or assessments;

(3)  The cost of existing public facility capital improvements;

(4)  The methods by which existing public facility capital improvements were financed;

(5)  The extent to which a developer required to pay impact fees has contributed in the previous five years to the cost of existing public facility capital improvements and received no reasonable benefit therefrom, and any credits that may be due to a development because of such contributions;

(6)  The extent to which a developer required to pay impact fees over the next twenty years may reasonably be anticipated to contribute to the cost of existing public facility capital improvements through user fees, debt service payments, or other payments, and any credits that may accrue to a development because of future payments; and

(7)  The extent to which a developer is required to pay impact fees as a condition precedent to the development of non-site related public facility capital improvements, and any offsets payable to a developer because of this provision.

(e)  The impact fee ordinance shall contain a provision setting forth the process by which a developer may contest the amount of the impact fee assessed. [L 1992, c 282, pt of §2; am L 2001, c 235, §3; am L 2004, c 155, §3]



§46-144 - Collection and expenditure of impact fees.

§46-144  Collection and expenditure of impact fees.  Collection and expenditure of impact fees assessed, imposed, levied, and collected for development shall be reasonably related to the benefits accruing to the development.  To determine whether the fees are reasonably related, the impact fee ordinance or board rule shall provide that:

(1)  Upon collection, the fees shall be deposited in a special trust fund or interest-bearing account.  The portion that constitutes recoupment may be transferred to any appropriate fund;

(2)  Collection and expenditure shall be localized to provide a reasonable benefit to the development.  A county or board shall establish geographically limited benefit zones for this purpose; provided that zones shall not be required if a reasonable benefit can be otherwise derived.  Benefit zones shall be appropriate to the particular public facility and the county or board.  A county or board shall explain in writing and disclose at a public hearing reasons for establishing or not establishing benefit zones;

(3)  Except for recoupment, impact fees shall not be collected from a developer until approval of a needs assessment study that sets out planned expenditures bearing a substantial relationship to the needs or anticipated needs created by the development;

(4)  Impact fees shall be expended for public facilities of the type for which they are collected and of reasonable benefit to the development; and

(5)  Within six years of the date of collection, the impact fees shall be expended or encumbered for the construction of public facility capital improvements that are consistent with the needs assessment study and of reasonable benefit to the development. [L 1992, c 282, pt of §2; am L 2001, c 235, §4]



§46-145 - Refund of impact fees.

§46-145  Refund of impact fees.  (a)  If impact fees are not expended or encumbered within the period established in section 46-144, the county or the board shall refund to the developer or the developer's successor in title the amount of fees paid and any accrued interest.  Application for a refund shall be submitted to the county or the board within one year of the date on which the right to claim  arises.  Any unclaimed refund shall be retained in the special trust fund or interest bearing account and be expended as provided in section 46-144.

(b)  If a county or board seeks to terminate impact fee requirements, all unexpended or unencumbered funds shall be refunded as provided in subsection (a) and the county or board shall give public notice of termination and availability of refunds at least two times.  All funds available for refund shall be retained for a period of one year at the end of which any remaining funds may be transferred to:

(1)  The county's general fund and expended for any public purpose not involving water supply or service as determined by the county council; or

(2)  The board's general fund and expended for any public purpose involving water supply or service as determined by the board.

(c)  Recoupment shall be exempt from subsections (a) and (b). [L 1992, c 282, pt of §2; am L 1998, c 2, §14; am L 2001, c 235, §5]



§46-146 - Time of assessment and collection of impact fees.

[§46-146]  Time of assessment and collection of impact fees.  Assessment of impact fees shall be a condition precedent to the issuance of a grading or building permit and shall be collected in full before or upon issuance of the permit. [L 1992, c 282, pt of §2]



§46-147 - Effect on existing ordinances.

[§46-147]  Effect on existing ordinances.  This part shall not invalidate any impact fee ordinance existing on June 19, 1992. [L 1992, c 282, pt of §2]

Revision Note

"Part" substituted for "chapter".

"June 19, 1992" substituted for "the effective date of this Act".



§46-148 - Transitions.

[§46-148]  Transitions.  Any county requiring impact fees or imposing development exactions, in order to fund public facilities, shall incorporate fee requirements into their broader system of development and land use regulations in such a manner that developments, either collectively or individually, are not required to pay or otherwise contribute more than a proportionate share of public facility capital improvements.  Development contributions or payments made under a development agreement, pursuant to section 46-123, are exempted from this requirement. [L 1992, c 282, pt of §2]



§46-161 - Findings and purpose.

[PART IX.]  TRANSFER OF DEVELOPMENT RIGHTS

[§46-161]  Findings and purpose.  The legislature finds that there is a need to clarify the authority of the counties to exercise the power to transfer development rights within a comprehensive planning program to:

(1)  Protect the natural, scenic, recreational, and agricultural qualities of open lands including critical resource areas; and

(2)  Enhance sites and areas of special character or special historical, cultural, aesthetic, or economic interest or value.

The legislature finds that transfer of development rights programs can help to ensure proper growth, while protecting open and distinctive areas and spaces of varied size and character, including many areas that have significant agricultural, ecological, scenic, historical, aesthetic, or economic value.  These areas, if preserved and maintained in their present state, would constitute important physical, social, aesthetic, or economic assets to existing or impending urban and metropolitan development.  The legislature further finds that transferring development rights is a useful technique to achieve community objectives.  Properly utilized, the concept can be fully consistent with comprehensive planning requirements.  The legislature further finds and declares that the concept, utilizing the normal market in land, can provide a mechanism of just compensation to owners of property to be protected or preserved. [L 1998, c 296, pt of §1]



§46-162 - Definitions.

[§46-162]  Definitions.  As used in this part, unless the context clearly requires otherwise:

"Council" means the county council.

"Development rights" means the rights permitted for a lot, parcel, or area of land under a zoning ordinance or local law respecting permissible use, area, density, bulk, or height of improvements thereon.  Development rights may be calculated and allocated in accordance with factors such as area, floor area ratios, density, height limitations, or any other criteria that will effectively quantify a value for the development right in a reasonable and uniform manner that will carry out the objectives of this part.

"Receiving district" means one or more designated districts or areas of land to which development rights generated from one or more sending districts may be transferred and in which increased development is permitted to occur by reason of this transfer.

"Sending district" means one or more designated districts or areas of land in which development rights may be designated for use in one or more receiving districts.

"Transfer of development rights" means the process by which development rights are transferred from one lot, parcel, or area of land in any sending district to another lot, parcel, or area of land in one or more receiving districts. [L 1998, c 296, pt of §1]



§46-163 - Conditions for the transfer of development rights.

[§46-163]  Conditions for the transfer of development rights.  In addition to any existing power, duty, and authority of the counties to regulate land uses by planning or zoning, the counties are hereby authorized to transfer and regulate the transfer of development rights, subject to the conditions set forth under this part, as well as planning laws, zoning laws, and any other conditions as the legislative body of each county deems necessary and appropriate.  The purpose of providing for transfer of development rights shall be to:

(1)  Protect the natural, scenic, and agricultural qualities of open lands;

(2)  Enhance sites and areas of special character or special historical, cultural, aesthetic, or economic interest or value; and

(3)  Enable and encourage flexibility of design and careful management of land in recognition of land as a basic and valuable natural resource. [L 1998, c 296, pt of §1]

Revision Note

Subsection designation deleted pursuant to §23G-15(1).



§46-164 - Procedures.

[§46-164]  Procedures.  Any county modifying its zoning ordinance or enacting a local law pursuant to this part shall follow the procedure for adopting and amending its ordinances. [L 1998, c 296, pt of §1]



§46-165 - Other rights not affected.

[§46-165]  Other rights not affected.  Nothing in this part shall be construed to invalidate any provision relating to the transference or purchase of development rights heretofore or hereafter adopted by any county. [L 1998, c 296, pt of §1]



§46-171 - Actions for false claims to the counties; qui tam actions.

[PART X.]  QUI TAM ACTIONS OR RECOVERY OF

FALSE CLAIMS TO THE COUNTIES

[§46-171]  Actions for false claims to the counties; qui tam actions.  (a)  Any person who:

(1)  Knowingly presents, or causes to be presented, to an officer or employee of a county a false or fraudulent claim for payment or approval;

(2)  Knowingly makes, uses, or causes to be made or used, a false record or statement to get a false or fraudulent claim paid or approved by a county;

(3)  Conspires to defraud a county by getting a false or fraudulent claim allowed or paid;

(4)  Has possession, custody, or control of property or money used, or to be used, by a county and, intending to defraud a county or wilfully to conceal the property, delivers, or causes to be delivered, less property than the amount for which the person receives a certificate or receipt;

(5)  Is authorized to make or deliver a document certifying receipt of property used, or to be used by a county and, intending to defraud a county, makes or delivers the receipt without completely knowing that the information on the receipt is true;

(6)  Buys, or receives as a pledge of an obligation or debt, public property from any officer or employee of a county that the person knows may not lawfully sell or pledge the property;

(7)  Knowingly makes, uses, or causes to be made or used, a false record or statement to conceal, avoid, or decrease an obligation to pay or transmit money or property to a county; or

(8)  Is a beneficiary of an inadvertent submission of a false claim to a county, who subsequently discovers the falsity of the claim, and fails to disclose the false claim to the county within a reasonable time after discovery of the false claim;

shall be liable to the county for a civil penalty of not less than $5,000 and not more than $10,000, plus three times the amount of damages that the county sustains due to the act of that person.

(b)  If the court finds that a person who has violated  subsection (a):

(1)  Furnished officials of the county responsible for investigating false claims violations with all information known to the person about the violation within thirty days after the date on which the defendant first obtained the information;

(2)  Fully cooperated with any county investigation of the violation; and

(3)  At the time the person furnished the county with the information about the violation, no criminal prosecution, civil action, or administrative action had commenced under this title with respect to the violation, and the person did not have actual knowledge of the existence of an investigation into the violation;

the court may assess not less than two times the amount of damages that the county sustains because of the act of the person.  A person violating subsection (a) shall also be liable to the county for the costs and attorneys' fees of a civil action brought to recover the penalty or damages.

(c)  Liability under this section shall be joint and several for any act committed by two or more persons.

(d)  This section shall not apply to any controversy involving an amount of less than $500 in value.  For purposes of this subsection, "controversy" means the aggregate of any one or more false claims submitted by the same person in violation of this part.  Proof of specific intent to defraud is not required.

(e)  For purposes of this section:

"Claim" includes any request or demand, whether under a contract or otherwise, for money or property that is made to a contractor, grantee, or other recipient if the county provides any portion of the money or property that is requested or demanded, or if the government will reimburse the contractor, grantee, or other recipient for any portion of the money or property that is requested or demanded.

"Knowing" and "knowingly" means that a person, with respect to information:

(1)  Has actual knowledge of the information;

(2)  Acts in deliberate ignorance of the truth or falsity of the information; or

(3)  Acts in reckless disregard of the truth or falsity of the information;

and no proof of specific intent to defraud is required. [L 2001, c 227, pt of §1]



§46-172 - Civil actions for false claims.

[§46-172]  Civil actions for false claims.  The county corporation counsel or county attorney shall investigate any violation under section 46-171.  If the corporation counsel or county attorney finds that a person has violated or is violating section 46-171, the corporation counsel or county attorney may bring a civil action under this section. [L 2001, c 227, pt of §1]



§46-173 - Evidentiary determination; burden of proof.

[§46-173]  Evidentiary determination; burden of proof.  A determination that a person has violated this part shall be based on a preponderance of the evidence. [L 2001, c 227, pt of §1]



§46-174 - Statute of limitations.

[§46-174]  Statute of limitations.  An action for false claims to a county pursuant to this part shall be brought within six years after the false claim is discovered or by exercise of reasonable diligence should have been discovered and, in any event, no more than ten years after the date on which the violation of section 46-171 is committed. [L 2001, c 227, pt of §1]



§46-175 - Action by private persons.

[§46-175]  Action by private persons.  (a)  A person may bring a civil action for a violation of section 46-171 for the person and for a county.  The action shall be brought in the name of the county.  The action may be dismissed only with the written consent of the court, taking into account the best interests of the parties involved and the public purposes behind this part.

(b)  A copy of the complaint and written disclosure of substantially all material evidence and information the person possesses shall be served on the county in accordance with the Hawaii rules of civil procedure.  The complaint:

(1)  Shall be filed in camera;

(2)  Shall remain under seal for at least sixty days; and

(3)  Shall not be served on the defendant until the court so orders.

The county may elect to intervene and proceed with the action within sixty days after it receives both the complaint and the material evidence and information.

(c)  The county, for good cause shown, may move the court for extensions of the time during which the complaint remains under seal under subsection (b).  Any such motions may be supported by affidavits or other submissions in camera.  The defendant shall not be required to respond to any complaint filed under this section until twenty days after the complaint is unsealed and served upon the defendant in accordance with the Hawaii rules of civil procedure.

(d)  Before the expiration of the sixty-day period or any extension obtained, the county shall:

(1)  Proceed with the action, in which case the action shall be conducted by the county and the seal shall be lifted; or

(2)  Notify the court that it declines to take over the action, in which case the person bringing the action shall have the right to conduct the action and the seal shall be lifted.

(e)  When a person brings an action under this section, no person other than the county may intervene or bring a related action based on the facts underlying the pending action. [L 2001, c 227, pt of §1]



§46-176 - Rights of parties to qui tam actions.

[§46-176]  Rights of parties to qui tam actions.  (a)  If a county proceeds with an action under section 46-175, the county shall have the primary responsibility for prosecuting the action and shall not be bound by an act of the person bringing the action.  The person shall have the right to continue as a party to the action, subject to the following limitations:

(1)  The county may dismiss the action notwithstanding the objections of the person initiating the action if the court determines, after a hearing on the motion, that dismissal should be allowed;

(2)  The county may settle the action with the defendant notwithstanding the objections of the person initiating the action if the court determines, after a hearing, that the proposed settlement is fair, adequate, and reasonable.  Upon a showing of good cause, the hearing may be held in camera;

(3)  The court, upon a showing by the county that unrestricted participation during the course of the litigation by the person initiating the action would interfere with or unduly delay the county's prosecution of the case, or would be repetitious, irrelevant, or for purposes of harassment, may, in its discretion, impose limitations on the person's participation by:

(A)  Limiting the number of witnesses the person may call;

(B)  Limiting the length of the testimony of the witnesses;

(C)  Limiting the person's cross-examination of witnesses; or

(D)  Otherwise limiting the participation by the person in the litigation.

(b)  The defendant, by motion upon the court, may show that unrestricted participation during the course of the litigation by the person initiating the action would be for purposes of harassment or would cause the defendant undue burden or unnecessary expense.  At the court's discretion, the court may limit the participation by the person in the litigation.

(c)  If the county elects not to proceed with the action, the person who initiated that action shall have the right to conduct the action.  If the county so requests, it shall be served with copies of all pleadings filed in the action and shall be supplied with copies of all deposition transcripts at the county's expense.  When a person proceeds with the action, the court, without limiting the status and rights of the person initiating the action, may nevertheless permit the county to intervene at a later date upon showing of good cause.

(d)  Regardless of whether the county proceeds with the action, upon motion and a showing by the county that certain actions of discovery by the person initiating the action would interfere with the county's investigation or prosecution of a criminal or civil matter arising out of the same facts, the court may stay the discovery for a period of not more than sixty days.  The court may extend the sixty-day period upon a motion and showing by the county that the county has pursued the investigation or prosecution of the criminal or civil matter with reasonable diligence and the proposed discovery would interfere with the ongoing investigation or prosecution of the criminal or civil matter.

(e)  Notwithstanding section 46-175, the county may elect to pursue its claim through any alternate remedy available to the county, including any administrative proceedings to determine civil monetary penalties.  If any alternate remedy is pursued in another proceeding, the person initiating the action shall have the same rights in the proceedings as the person would have had if the action had continued under this section.  Any finding of fact or conclusion of law made in the other proceeding that becomes final shall be conclusive on all parties to an action under this section.

(f)  Regardless of whether the county elects to proceed with the action, the parties to the action shall receive court approval of any settlements reached. [L 2001, c 227, pt of §1]



§46-177 - Awards to qui tam plaintiffs.

[§46-177]  Awards to qui tam plaintiffs.  (a)  If a county proceeds with an action brought by a person under section 46-175, the person shall receive at least fifteen per cent but not more than twenty-five per cent of the proceeds of the action or settlement of the claim, depending upon the extent to which the person substantially contributed to the prosecution of the action.  Where the action is one that the court finds to be based primarily on disclosures of specific information, other than information provided by the person bringing the action, relating to allegations or transactions in a criminal, civil, or administrative hearing, in a legislative or administrative report, hearing, audit, or investigation, or from the news media, the court may award sums as it considers appropriate, but in no case more than ten per cent of the proceeds, taking into account the significance of the information and the role of the person bringing the action in advancing the case to litigation.  Any payment to a person under this subsection shall be made from the proceeds.  The person shall also receive an amount for reasonable expenses that the court finds to have been necessarily incurred, plus reasonable attorneys' fees and costs.  All expenses, fees, and costs shall be awarded against the defendant.

(b)  If the county does not proceed with an action under this section, the person bringing the action or settling the claim shall receive an amount that the court decides is reasonable for collecting the civil penalty and damages.  The amount shall be not less than twenty-five per cent and not more than thirty per cent of the proceeds of the action or settlement and shall be paid out of the proceeds.  The person shall also receive an amount for reasonable expenses that the court finds to have been necessarily incurred, plus reasonable attorneys' fees and costs.  All expenses, fees, and costs shall be awarded against the defendant.

(c)  Regardless of whether the county proceeds with the action, if the court finds that the action was brought by a person who planned and initiated the violation of section 46-171 upon which the action was brought, then the court, to the extent the court considers appropriate, may reduce the share of the proceeds of the action that the person would otherwise receive under subsection (a), taking into account the role of that person in advancing the case to litigation and any relevant circumstances pertaining to the violation.  If the person bringing the action is convicted of criminal conduct arising from the person's role in the violation of section 46-171, that person shall be dismissed from the civil action and shall not receive any share of the proceeds of the action.  The dismissal shall not prejudice the right of the county to continue the action.

(d)  If the county does not proceed with the action and the person bringing the action conducts the action, the court may award to the defendant its reasonable attorneys' fees and expenses if the defendant prevails in the action and the court finds that the claim of the person bringing the action was frivolous, vexatious, or brought primarily for purposes of harassment.

(e)  In no event may a person bring an action under section 46-175:

(1)  Against any elected official of the county, if the action is based on evidence or information known to the county.  For purposes of this section, evidence or information known only to the person or persons against whom an action is brought shall not be considered to be known to the county;

(2)  When the person is a present or former employee of the county and the action is based upon information discovered by the employee during the course of the employee's employment, unless the employee first, in good faith, exhausted any existing internal procedures for reporting and seeking recovery of the falsely claimed sums through official channels and the county failed to act on the information provided within a reasonable period of time; or

(3)  That is based upon allegations or transactions that are the subject of a civil or criminal investigation by the county, civil suit, or an administrative civil money penalty proceeding in which the county is already a party. [L 2001, c 227, pt of §1]



§46-178 - Jurisdiction.

[§46-178]  Jurisdiction.  (a)  No court shall have jurisdiction over an action under this part based upon the public disclosure of allegations or transactions in a criminal, civil, or administrative hearing, in a legislative or administrative report, hearing, audit, or investigation, or from the news media, unless the action is brought by a county corporation counsel or county attorney or the person bringing the action is an original source of the information.

(b)  For purposes of this section:

"Original source" means an individual who has direct and independent knowledge of the information on which the allegations are based and has voluntarily provided the information to the county before filing an action under this part that is based on the information, and whose information provided the basis or catalyst for the investigation, hearing, audit, or report that led to the public disclosure. [L 2001, c 227, pt of §1]



§46-179 - Fees and costs of litigation.

[§46-179]  Fees and costs of litigation.  A county shall not be liable for expenses or fees, including attorney fees, that a person incurs in bringing an action under this part and shall not elect to pay those expenses or fees. [L 2001, c 227, pt of §1]






CHAPTER 47 - COUNTY BONDS

§47-1 - Definitions.

PART I.  GENERAL OBLIGATION BONDS

§47-1  Definitions.  As used in this chapter:

"Bonds" means bonds, notes, and other instruments of indebtedness.

"County" means the counties of Hawaii, Kauai, and Maui and the city and county of Honolulu.

"Director of finance" means the director of finance of each county.

"Governing body" means the council of each county, or any other body exercising the legislative powers of the county. [L 1989, c 80, pt of §2]



§47-2 - Issuance authorized; limitation.

§47-2  Issuance authorized; limitation.  Each county in the State shall have the power and is hereby authorized to issue general obligation bonds of the county within the limitations, for the purposes, upon the terms and conditions, and in the manner, provided in this part.  The total funded debt of the county that is outstanding and unpaid at any time shall not exceed the limitation prescribed by the Constitution of the State. [L 1989, c 80, pt of §2]



§47-3 - Purpose of issuance.

§47-3  Purpose of issuance.  Bonds issued pursuant to this chapter shall be issued for public improvements of the county and such other purposes as may from time to time be authorized by other provisions of general law, including without limitation, special improvements the cost of which is assessed or assessable in whole or in part against properties benefitted or improved by such improvements; provided that the issuance of those bonds for those special improvements shall be limited to special improvements initiated by the county.  The purpose or purposes of issuance need not be stated in any bond. [L 1989, c 80, pt of §2]



§47-4 - Bonds for revenue-producing undertakings.

§47-4  Bonds for revenue-producing undertakings.  General obligation bonds may be issued under this chapter for an undertaking or loan program as defined in section 49-1 or for any other undertaking or purpose for which the bonds are authorized to be issued by other provisions of general law.  The bonds may be combined into, issued, and sold with other general obligation bonds of the county as a single issue of bonds.  The governing body may require that the general fund of the county shall be reimbursed from the revenue of the undertaking, loan program, or other purpose for all of the principal of and interest on the bonds, or for such part hereof as the governing body may determine, and may further provide that the bonds shall be additionally secured by a pledge of the revenue of the undertaking, loan program, or other purpose, subject to the rights of the holders of any bonds then outstanding and the provisions of the ordinances or resolutions authorizing the outstanding bonds.  Whenever the undertaking, loan program, or other enterprise shall be under the management and control of a department or board of the county and the department or board has the power and authority under chapter 49 to issue revenue bonds under that chapter, no bonds shall be authorized under this chapter for that undertaking by the governing body of the county unless the department or board shall have requested the issuance thereof by resolution and no pledge of the revenue of the undertaking shall be made to the payment and security of the bonds unless consented to by the department or board by resolution, and the pledge may be made by the department or board in the resolution requesting the issuance of the proposed bond issue and consenting to the pledge. [L 1989, c 80, pt of §2]



§47-5 - Use of proceeds.

§47-5  Use of proceeds.  The proceeds of the bonds issued under this chapter shall be exclusively devoted to the purposes for which the same are issued; provided, however, that:

(1)  By an affirmative vote of two-thirds of all of the members of the governing body, that part of the proceeds which is determined to be in excess of the amounts required for the purposes for which the bonds were initially issued, or which may not be applied to those purposes, or which the governing body deems should not be applied to those purposes, may be applied to those other public improvements or authorized purposes of the county as the governing body may determine, or may be applied to the redemption or retirement of bonds of the county issued pursuant to this chapter;

(2)  A determination by the governing body that the proceeds of a particular series or issue of bonds should not be applied to a particular purpose shall not prohibit the application of the proceeds of a subsequent series or issue of bonds to such purpose; and

(3)  The actual use and application of the proceeds of bonds issued pursuant to this chapter shall not in any way affect the validity or legality of those bonds. [L 1989, c 80, pt of §2; am L 1993, c 6, §5]



§47-6 - Method of authorization.

§47-6  Method of authorization.  All bonds of a county issued pursuant to this chapter must be authorized by the governing body of the county issuing same, and shall be authorized by an ordinance or resolution of the governing body, which ordinance or resolution may relate to more than one public improvement or purpose or combination thereof.  It shall be a sufficient recital of purpose of issuance if the ordinance or resolution recites that the proceeds of the bonds authorized therein which are issued for public improvements are to be used to pay all or part of the cost of appropriations for public improvements made in a capital budget ordinance or resolution identified in the bond authorizing ordinance or resolution, or are to be used to establish, maintain, or replenish the special assessment revolving fund of the county, and neither the individual appropriations nor public improvements to which the proceeds are to be applied need be specified in the bond authorizing ordinance or resolution.  The governing body of the county may authorize bonds to pay all or part of the cost of appropriations for public improvements made in a capital budget ordinance in such capital budget ordinance and, in that event, the capital budget ordinance shall constitute the authorizing ordinance under this chapter. [L 1989, c 80, pt of §2]



§47-7 - Details of bonds.

§47-7  Details of bonds.  (a)  The director of finance of the county, upon authorization of its governing body, may issue from time to time and in accordance with this chapter, bonds of the county authorized for issuance by the governing body thereof.  All bonds issued under authority of this chapter:

(1)  Shall bear interest at a rate or rates not exceeding a rate or rates established by ordinance enacted by the governing body of the county payable at such time or times;

(2)  Shall mature and be payable at such time or times from the date of the issue thereof as will comply with the provisions of the Constitution of the State;

(3)  May be made payable as to both principal and interest at such place or places and in such manner within and without the State;

(4)  May be issued in coupon form without privilege of registration or registrable as to principal only or as to both principal and interest or in fully registrable form without coupons;

(5)  May be made registrable at such place or places within and without the State; and

(6)  May be subject to redemption, to being tendered for purchase or to being purchased prior to their stated maturity at the option of the county, the holder or either or both.

(b)  Unless the governing body shall itself perform the actions, the director of finance shall determine:

(1)  The date, denomination or denominations, interest payment dates, maturity date or dates, place or places of payment, registration privileges and place or places of registration, redemption price or prices and time or times and terms and conditions and method of redemption;

(2)  The rights of the holder to tender for purchase and the price or prices and time or times and terms and conditions upon which those rights may be exercised;

(3)  The rights to purchase and price or prices and the time or times and terms and conditions upon which those rights may be exercised and the purchase may be made;

(4)  Whether to acquire such policies of insurance and enter into such banking arrangements on such terms as the director of finance may deem necessary or desirable in order to carry out the purposes of this chapter, including, without limitation, credit or liquidity support facilities and interest rate swaps, swaptions, interest rate floors or caps and other similar contracts to hedge or reduce the amount or duration of payment, rate, spread or similar risk or to reduce the cost of borrowing when used in conjunction with the bonds; and

(5)  All other details of bonds issued under this chapter.

The principal of and interest and premium, if any, on all bonds issued under this chapter shall be payable in any coin or currency of the United States of America which at the time of payment is legal tender for public and private debts. [L 1989, c 80, pt of §2; am L 2003, c 38, §1]



§47-8 - Sale of bonds.

§47-8  Sale of bonds.  (a)  The director of finance may make such arrangements as may be necessary or proper for the sale of each issue of bonds or part thereof as are issued under this chapter, including, without limitation, arranging for the preparation and printing of the bonds, the official statement and any other documents or instruments deemed required for the issuance and sale of bonds and retaining those financial, accounting, and legal consultants, all upon such terms and conditions as the director of finance deems advisable and in the best interest of the county.  The governing body may authorize the director of finance to offer the bonds at competitive sale or to negotiate the sale of the bonds to:

(1)  Any person or group of persons;

(2)  The United States of America, or any board, agency, instrumentality, or corporation thereof;

(3)  The employees retirement system of the State;

(4)  Any political subdivision of the State;

(5)  Any board, agency, instrumentality, public corporation, or other governmental organization of the State; or of any political subdivision of the State.

(b)  Subject to any limitation imposed by the governing body by the ordinance or resolution authorizing the bonds, the sale of the bonds by the director of finance by negotiation shall be at such price or prices and upon such terms and conditions, and the bonds shall bear interest at such rate or rates or such varying rates determined from time to time in such manner, as the director of finance shall approve.

(c)  Subject to any limitation imposed by the governing body by the ordinance or resolution authorizing the bonds, the sale of the bonds by the director of finance at competitive sale shall be at a price or prices and upon terms and conditions, and the bonds shall bear interest at a rate or rates or varying rates determined from time to time in the manner, as specified by the successful bidder, and the bonds shall be sold in accordance with this subsection.  The bonds offered at competitive sale shall be sold only after public notice of sale advising prospective purchasers of the proposed sale.  The bonds offered at competitive sale may be sold to the bidder offering to purchase the bonds at the lowest interest cost, the interest cost, for the purpose of this subsection, being determined on one of the following bases as selected by the director of finance:

(1)  The figure obtained by adding together the amounts of interest payable on the bonds from their date to their respective maturity dates at the rate or rates specified by the bidder and deducting from the sum obtained the amount of any premium offered by the bidder;

(2)  Where the interest on the bonds is payable annually, the annual interest rate (compounded annually), or, where the interest on the bonds is payable semiannually, the rate obtained by doubling the semiannual interest rate (compounded semiannually), necessary to discount the principal and interest payments on the bonds from the dates of payment thereof to the date of the bonds and to the price bid (the price bid for the purpose of this paragraph shall not include the amount of interest accrued on the bonds from their date to the date of delivery and payment); or

(3)  Where the interest on the bonds is payable other than annually or semiannually or will vary from time to time, upon a basis that, in the opinion of the director of finance, shall result in the lowest cost to the county;

provided that in any case the right shall be reserved to reject any or all bids and waive any irregularity or informality in any bid.

(d)  Bonds offered at competitive sale, without further action of the governing body, shall bear interest at the rate or rates specified by the successful bidder or varying rate or rates determined from time to time in the manner specified by the successful bidder with the consent of the director of finance.  The notice of sale required by this section shall be given at least once and at least five days prior to the date of the sale in the county and in a financial newspaper or newspapers published in any of the cities of New York, Chicago, or San Francisco, and shall be in a form and contain terms and conditions that the director of finance shall determine.  The notice of sale shall comply with the requirements of this section if it merely advises prospective purchasers of the proposed sale and makes reference to a detailed notice of sale which is available to the prospective purchasers and which sets forth the specific details of the bonds and terms and conditions upon which the bonds are to be offered.  The notice of sale and any detailed notice of sale may omit the date and time of sale, in which event the date and time shall be either given in the same manner and medium in which the original notice of sale was given, or transmitted via electronic communication systems deemed proper by the director of finance which is generally available to the financial community, in either case at least forty-eight hours prior to the time fixed for the sale. [L 1989, c 80, pt of §2; am L 1998, c 2, §15]



§47-9 - Form and execution of bonds.

§47-9  Form and execution of bonds.  (a)  All bonds issued under this chapter shall be lithographed or steel engraved, shall bear the manual signature of the director of finance or the deputy director of finance of the county, shall bear the manual or lithographed or engraved facsimile signature of the mayor of the county and shall be sealed with the seal or lithographed or engraved facsimile seal of the county.  In addition, fully registered bonds may be authenticated with the manual signature of the registrar, if any, thereunto duly appointed by the governing body or the director of finance.  Notwithstanding the preceding provisions of this section, the governing body or the director of finance may provide that bonds issued under this chapter may be typewritten, printed, or otherwise reproduced.  Interest coupons shall bear a lithographed or engraved facsimile of the signature of the director of finance or the deputy director of finance of the county.  Pending the preparation of the definitive bonds, interim receipts or certificates in such form and with such provisions as the director of finance may determine may be issued to the purchaser or purchasers of bonds sold pursuant to this chapter.

(b)  When bonds of the county are prepared and signed by the director of finance or the deputy director of finance and by the mayor in office at the time of the signing or lithographing or engraving of a facsimile signature upon the bonds, the signatures of the director of finance or deputy director of finance and mayor shall be valid and sufficient for all purposes, and shall have the same effect as if the persons so officially signing the bonds or whose facsimile signature appears thereon had remained in office until the delivery of the same to the initial purchasers thereof, and in the case of fully registered bonds, upon any exchange or transfer between subsequent holders thereof, notwithstanding the term of office of the persons or either of them may have expired or they may otherwise have ceased to be the officers before delivery, exchange, or transfer.  If the governing body or director of finance has designated a registrar for fully registered bonds, the governing body or director of finance may provide that no fully registered bond shall be valid or obligatory for any purpose unless certified or authenticated by the registrar.  If the governing body or director of finance shall have designated a registrar as aforesaid, then notwithstanding subsection (a), all signatures of the officers of the county upon the fully registered bonds may be facsimiles of the signatures, and the fully registered bonds shall be valid and sufficient only if certified or authenticated as aforesaid by the manual signature of an authorized officer or signatory of the registrar.  Any law to the contrary notwithstanding, if blanks of fully registered bonds are held by a registrar pending exchange or transfer for other fully registered bonds of the same series, then upon delivery of bonds in an exchange or transfer, the bonds shall be valid and sufficient for all purposes notwithstanding that the signature of the director of finance or the mayor appearing thereon shall be that of the person in office at the time of initial delivery of the series of bonds of which the bond is one or at the time of such exchange or transfer. [L 1989, c 80, pt of §2]



§47-10 - CUSIP numbers.

§47-10  CUSIP numbers.  Unless the governing body shall otherwise direct, the director of finance of the county in the director's discretion, may provide that CUSIP identification numbers shall be imprinted on bonds issued under the authority of this chapter.  In the event the numbers are imprinted on any bonds:

(1)  No number shall constitute a part of the contract evidenced by the particular bond upon which it is imprinted; and

(2)  No liability shall attach to the county or any officer or agent thereof, including any fiscal agent, paying agent, or registrar for the bonds, by reason of the numbers or any use made thereof, including any use thereof made by the county, any officer or any agent, or by reason of any inaccuracy, error or omission with respect thereto or in any use.  Unless the governing body shall otherwise direct, the director of finance, in the director's discretion, may require that all cost of obtaining and imprinting the numbers shall be paid by the purchasers of the bonds.  For the purposes of this section, the term "CUSIP identification numbers" means the numbering system adopted by the Committee for Uniform Security Identification Procedures formed by the Securities Industry Association. [L 1989, c 80, pt of §2]



§47-11 - Support facility for variable rate bonds.

§47-11  Support facility for variable rate bonds.  If bonds issued pursuant to this chapter are issued bearing interest at a rate or rates which vary from time to time or with a right of holders to tender the bonds for purchase, or both, the director of finance with the approval of the governing body, may contract for such support facility or facilities and remarketing arrangements as are required to market the bonds to the greatest advantage of the county upon such terms and conditions as the director of finance deems necessary and proper.  The director of finance may select and enter into contracts or agreements with the entity or entities providing a support facility; provided that any contract or agreement shall provide, in essence, that any amount due and owing by the county under the contract or agreement on an annual basis shall be subject to annual appropriation by the governing body and any obligation issued or arising pursuant to the terms of the contract or agreement in the form of bonds, notes, or other evidences or indebtedness shall only arise at such time as either:

(1)  Moneys or securities have been irrevocably set aside for the full payment of a like principal amount of bonds issued pursuant to this part; or

(2)  A like principal amount of the issue or series of bonds to which the support facility relates are held in escrow by the entity or entities providing the support facility. [L 1989, c 80, pt of §2]



§47-12 - Pledge of full faith and credit, unlimited taxation to pay principal and interest; satisfaction of judgment.

§47-12  Pledge of full faith and credit, unlimited taxation to pay principal and interest; satisfaction of judgment.  The full faith and credit of the county shall be pledged to the payment of the principal of and interest on the bonds issued by the county under this chapter, whether or not the pledge is stated in the bonds.  For the payment of the principal and interest, the governing body shall levy ad valorem taxes without limitation as to rate or amount on all the real property subject to taxation by the county.

Should any county default in the payment of any judgment secured against the county, upon an action at law for the collection of the principal or interest, or any part of either thereof, of any bond of the county, the director of finance of the county shall thereafter reserve from the general revenues of the county, as soon as received, money sufficient to pay the judgment. [L 1989, c 80, pt of §2]



§47-13 - Exemption from taxes; first charge on general fund.

§47-13  Exemption from taxes; first charge on general fund.  All bonds heretofore or hereafter issued under the authority of this chapter and the income therefrom shall be exempt from any and all taxation by the State or any county or other political subdivision thereof, except inheritance, transfer, and estate taxes.

The interest and principal payments of bonds issued under this chapter shall be a first charge on the general fund of the county issuing same, and sufficient revenues shall be raised or provided from time to time by the county for the purpose of that payment.  The governing body of any county issuing bonds under this chapter shall appropriate out of the general fund of the county all amounts necessary for the payment of the principal of and interest on the bonds as and when the same become due, and the appropriation shall be a paramount appropriation upon the general fund of the county issuing same. [L 1989, c 80, pt of §2]



§47-14 - Federal tax-exempt status; preference; protection.

§47-14  Federal tax-exempt status; preference; protection.  Bonds issued under this chapter, to the extent practicable, shall be issued so as to comply with requirements imposed by valid federal law providing that the interest on those bonds shall be excluded from gross income for federal income [tax] purposes (except as certain minimum taxes or environmental taxes may apply).  The director of finance is authorized to enter into arrangements, establish funds or accounts, and take any action required in order to comply with any valid federal law.  Nothing in this chapter shall be deemed to prohibit the issuance of bonds, the interest on which may be included in gross income for federal income tax purposes.

For the purpose of ensuring that interest on bonds issued pursuant to this chapter which is excluded from gross income for federal income tax purposes (except as provided above) on the date of issuance shall continue to be so excluded.  No county officer or employee or user of an undertaking or loan program shall authorize or allow any change, amendment, or modification to an undertaking or loan program financed or refinanced with the proceeds of the bonds which change, amendment or modification would affect the exclusion of interest on the bonds from gross income for federal income tax purposes unless the change, amendment, or modification shall have received the prior approval of the director of finance.  Failure to receive the approval of the director of finance shall render any change, amendment, or modification void. [L 1989, c 80, pt of §2]



§47-15 - Payment by director of finance.

§47-15  Payment by director of finance.  The director of finance of the county shall pay the principal of the bonds at maturity and the interest thereon as and when the same become due at the place or places and in the manner prescribed for the payment under this chapter and the proceedings authorizing those bonds. [L 1989, c 80, pt of §2]



§47-16 - Bond anticipation notes.

§47-16  Bond anticipation notes.  Whenever the governing body of the county shall have authorized the issuance of bonds under this chapter, general obligation bond anticipation notes of the county are hereby authorized to be issued in anticipation of the issuance of the bonds and of the receipt of the proceeds of sale thereof, for the purposes for which the bonds have been authorized.  All general obligation notes must be authorized by the governing body of the county issuing same by ordinance or resolution of the governing body, which may be the same or a different ordinance or resolution as that authorizing the bonds.  The maximum principal amount of the notes shall not exceed the authorized principal amount of the bonds.  The director of finance of the county, with the approval of the governing body, may issue and sell from time to time the bond anticipation notes which have been authorized by the governing body.  The full faith and credit of the county shall be pledged to the payment of the principal of and interest on the notes.  The authorization, issuance, and details of the notes shall be governed by this chapter with respect to bonds insofar as the same may be applicable, provided that:

(1)  Each note, together with all renewals and extensions thereof, or refundings thereof by other notes issued under this section, shall mature within five years from the date of the original note; and

(2)  The interest on the notes shall be paid from the general fund of the county and the principal of the notes shall be paid from the proceeds of sale of the bonds in anticipation of which the notes have been issued or from any money in the general fund available therefor.

To the extent that the principal of the notes shall be paid from moneys other than the proceeds of sale of the bonds, the maximum amount of bonds in anticipation of which the notes are issued that has been authorized shall be reduced by the amount of notes paid in that manner. [L 1989, c 80, pt of §2]



§47-17 - Refunding bonds authorized.

§47-17  Refunding bonds authorized.  For the purpose of refunding all or any portion of the present and future bonded indebtedness of any county issued pursuant to this chapter or bonds payable from the revenue of an undertaking or loan program as defined in section 49-1, the director of finance of any county, upon authorization of the governing body, may from time to time issue general obligation refunding bonds of the county to pay or to provide for the payment of all or any part thereof, and may include various series and issues of the outstanding bonds in a single issue of refunding bonds and may include refunding bonds and bonds otherwise to be issued under this chapter, in a single issue of bonds.

The interest rate or rates of the refunding bonds shall not be limited by the interest rate or rates borne by any of the bonds to be refunded thereby.

The refunding bonds may be issued and delivered on, or at any time before, the maturity or redemption date of the bonds to be refunded that the director of finance, with the approval of the governing body, determines to be in the best interest of the county.  The refunding bonds shall be issued in accordance with this chapter with respect to bonds otherwise issued under this chapter, and all of the provisions of this chapter shall apply to the refunding bonds.  Nothing in this section shall require or be deemed to require the county to elect to redeem or prepay bonds being refunded, or, if the county elects to redeem or prepay any such bonds, to redeem or prepay as of any particular date or dates.

Proceeds of the sale of the refunding bonds shall be applied solely to the payment of the principal of, and redemption premium, if any, and interest on the bonds to be refunded under this chapter and to the payment of all costs of issuance of such refunding bonds and interest accrued on the refunding bonds to the date of delivery thereof and payment therefor.  Pending the time the proceeds derived from the sale of refunding bonds issued under this section are required for the purposes for which they were issued, the director of finance, upon authorization or approval of the governing body, may invest the proceeds in obligations of, or obligations unconditionally guaranteed by, the United States of America or in savings accounts, time deposits, or certificates of deposit of any bank or trust company, within or without the State, to the extent that the savings accounts, time deposits, or certificates of deposit are collaterally secured by a pledge of obligations of, or obligations unconditionally guaranteed by, the United States of America; or in obligations of any state of the United States of America or any agency, instrumentality or local government of any such state, the provision for payment of the principal of and interest on which shall have irrevocably been made by deposit of obligations of, or obligations unconditionally guaranteed by, the United States of America.  To further secure the bonds being refunded the director of finance, upon authorization or approval of the governing body, may enter into a contract with any bank or trust company, within or without the State, with respect to the safekeeping and application of the proceeds of the refunding bonds, and the safekeeping and application of the earnings on the investment, which contract shall become a part of the contract with the holders of the bonds being refunded. [L 1989, c 80, pt of §2]



§47-18 - Action on default.

§47-18  Action on default.  In case of any default in the payment of the principal of any bonds at maturity or of the interest thereon when the same becomes due, the holder of any of the bonds on which any default is made may bring an action at law against the county making the default, for the amount due by reason of the default, and should any moneys be then or thereafter payable by the State to the county which is defendant in the action, the holder, in the petition and prayer for process, may insert a request to the court issuing process to insert therein a direction to the officer serving the same to leave a true copy thereof attested by any chief of police, sheriff, deputy sheriff, or their authorized subordinates, with the state comptroller, who, hereafter in this chapter, is called the garnishee. [L 1989, c 80, pt of §2]

Cross References

Sheriff, etc., see §26-14.6.



§47-19 - Service on garnishee.

§47-19  Service on garnishee.  Service of process upon the garnishee may be made as follows:

(1)  If the garnishee lives or has the garnishee's office in the district where the process is issued, by handing the copy to the garnishee personally or leaving it in the garnishee's office with a deputy, clerk, or other employee therein; or

(2)  If the garnishee does not live, nor have an office in the district where the process is issued, by handing the copy to the garnishee personally, or by depositing it in the nearest post office, enclosed in a sealed envelope, postage prepaid, and addressed to the garnishee at the garnishee's office in Honolulu. [L 1989, c 80, pt of §2]



§47-20 - Garnishee to withhold funds.

§47-20  Garnishee to withhold funds.  It shall not be incumbent on the garnishee to appear and answer the process, but the trial of the action shall proceed in all respects as if the garnishee had not been made a party.  From the time of service upon the garnishee, it shall be unlawful for the garnishee to draw, sign, or issue any warrant payable to the order of the county defendant or any of its officers, or permit or cause the same to be done, for any money which be then or thereafter payable to the defendant, until the action has been finally determined and the judgment therein rendered, if any, has been fully paid and satisfied with legal interest thereon.  All moneys due or to become due to the defendant shall be held in the treasury of the State from the time of the service until the final judgment or determination of the action; provided that no more shall thus be held than shall be sufficient to meet the demand with costs and interest of plaintiff or plaintiffs in the action. [L 1989, c 80, pt of §2]



§47-21 - Certificate furnished garnishee.

§47-21  Certificate furnished garnishee.  After final judgment or determination of the action, the party prevailing shall obtain from the court by which the final judgment or determination was made, a certificate, which shall sufficiently describe the action to apprise the garnishee of its identity, and shall state the nature and amount of the final judgment or determination made therein, and the certificate shall be immediately furnished to the garnishee. [L 1989, c 80, pt of §2]



§47-22 - Garnishee to satisfy judgment.

§47-22  Garnishee to satisfy judgment.  If final judgment is rendered against defendant in the action, garnishee shall immediately thereafter draw, sign, and deliver to the plaintiff or plaintiffs a warrant or warrants for the sum held by the garnishee in obedience to service of process; and if the sum does not equal the amount of the final judgment, then the drawing, signing, and delivery of the warrants shall continue to be made from time to time as funds become available until the final judgment, with interest, is fully paid.  All warrants so drawn, signed, and delivered shall be charged against the defendant. [L 1989, c 80, pt of §2]



§47-23 - Successive actions.

§47-23  Successive actions.  In case of successive actions being so brought against the same county defendant, precedence shall be given by the garnishee to that in which process is first served on the garnishee; and if two or more processes are simultaneously served, precedence shall be given in the order of the priority of their issuance by the courts issuing them.  This order of precedence shall not be disturbed by the fact of a posterior action being carried to final judgment earlier than its anterior in time of service on the garnishee.  All amounts held on account of the anterior action shall be held until the final determination thereof, and then applied in payment of the judgment therein.  In case the amounts shall not be sufficient fully to satisfy the judgment, then all judgments obtained in posterior actions shall be again postponed to that in the anterior action until it is satisfied. [L 1989, c 80, pt of §2]



§47-24 - Validation of proceedings.

§47-24  Validation of proceedings.  All proceedings heretofore taken with respect to the contracting of general obligation bonded indebtedness and the issuance, sale, execution and delivery of bonds by or on behalf of a county, are hereby validated, ratified, approved and confirmed, notwithstanding any defects or irregularities in any such proceedings or in the issuance, execution, sale or delivery, and the bonds so issued or to be issued are and shall be binding, legal, valid and enforceable obligations of the county. [L 1989, c 80, pt of §2]



§47-25 - Bonds negotiable, incontestable.

§47-25  Bonds negotiable, incontestable.  This chapter, without reference to any other law, shall be full authority to issue, exchange, or sell bonds of the county, and the bonds and all interim receipts or certificates shall have all the qualities of negotiable paper under state law.  The bonds shall not be invalid for any irregularity or defect in the proceedings for the issue, sale or exchange thereof.  The bonds shall contain a recital that they have been authorized and issued pursuant to the laws of the State, which recital shall be conclusive evidence of their validity and the regularity of their issuance.  No proceedings in respect of the issuance of any bonds shall be necessary except such proceedings as are required by this chapter. [L 1989, c 80, pt of §2]



§47-26 - Provisions of chapter controlling.

§47-26  Provisions of chapter controlling.  Insofar as the provisions of this chapter are inconsistent with the provisions of any law or charter, the provisions of this chapter shall be controlling.  The powers conferred by this chapter shall be in addition and supplemental to the powers conferred by any other law or charter, and bonds may be issued hereunder for any public improvement or other purpose as may from time to time be authorized by law, including special improvements the cost of which is assessed or assessable in whole or in part against properties benefited or improved thereby or an undertaking, improvement or system of the county, notwithstanding that any other law or charter may provide for the issuance of bonds for like purposes and without regard to the requirements, restrictions, or other provisions contained in any other law or charter.  Bonds may be issued under this chapter notwithstanding any debt or other limitation prescribed by any other law or charter and without obtaining the consent of any commission, board, bureau, agency, or department of the State, and without any other proceeding or happening of any other condition or thing than those proceedings, conditions, or things which are specifically required by this chapter, and the mode and method of procedure for the issuance of bonds under this chapter need not conform to any other law or charter.  The authorization, issuance, and validity of bonds under this chapter shall not be dependent on or affected in any way by proceedings taken, contracts made, acts performed or done in connection with, or in furtherance of any public improvement undertaken by the county authorizing and issuing the bonds, or by the validity of any such proceedings, contracts, or acts, nor shall the authorization, issuance, and validity of bonds issued under this chapter be dependent upon or affected in any way by the proceedings taken in connection with the creation of any improvement district and the fixing or imposition of any assessments or by the validity of any such proceedings or assessments, nor shall the authorization, issuance and validity of bonds issued under this chapter be dependent in any way upon the due adoption or enactment of any capital program or capital budget ordinance or resolution or upon the continued effectiveness of any appropriation made in any capital budget ordinance or resolution; provided that nothing in this section shall be deemed to permit the application of the proceeds of the bonds to appropriations which have lapsed pursuant to the provisions of law or of a charter. [L 1989, c 80, pt of §2]



§47-31 - Sinking fund.

PART II.  SINKING FUNDS

§47-31  Sinking fund.  The director of finance of each county shall establish as a special deposit in the treasury of the county a sinking fund with which to pay any present or future bonded indebtedness of the county issued under this chapter in the form commonly known as "term bonds", and may establish the sinking fund with respect to bonds issued under this chapter in the form commonly known as "serial bonds".  The governing body or the director of finance in the case of term bonds shall, and in the case of serial bonds may, provide in the proceedings authorizing the bonds, that for the purpose of retiring the bonds, there shall be transferred from the current receipts of the county provided by law for the purpose or which may be set aside by the governing body for the purpose and deposited to the sinking fund, such a sum of moneys that at such times and in such amounts that the aggregate of the amounts on deposit in the sinking fund will be sufficient to provide for the retirement of the bonds, whether at maturity or upon redemption or purchase, at the times and in the amounts set forth in the proceedings.

Except as otherwise provided by law, the director of finance of each county shall also deposit to the sinking fund, immediately upon the receipt thereof, all premiums received on the sale of bonds under this chapter; provided that the premiums on serial bonds shall be deposited to the interest fund from which the payment of interest on the bonds will be made.

The money deposited in a sinking fund shall be used for the retirement, whether at maturity or upon redemption or purchase, of any outstanding bonds of the county issued under this chapter in accordance with the proceedings authorizing the bonds, and shall be held in trust exclusively for those purposes. [L 1989, c 80, pt of §2]



§47-32 - Retirement of bonds from sinking fund money.

§47-32  Retirement of bonds from sinking fund money.  The director of finance, without further authorization or direction, shall apply money on deposit to a sinking fund to redeem bonds at such times and in such amounts as is required by the proceedings authorizing the bonds.  The director of finance shall provide a notice of redemption in the event the bonds are retired by redemption, in such form and substance as is required by the proceedings authorizing the bonds.  If the bonds so redeemed as aforesaid are not presented for payment or redemption on or before the redemption date specified in the notice, the amount due thereon shall be held exclusively for the payment of the bonds whenever presented.  All redemptions shall be made as provided by law and no notice of redemption shall be required other than that as provided in the proceedings authorizing the bonds. [L 1989, c 80, pt of §2]



§47-33 - Purchase of bonds, when.

§47-33  Purchase of bonds, when.  Provided it can be shown to be to the financial advantage of the county, whenever there are any moneys on deposit in the sinking fund in excess of the amount needed for the redemption of any bonds then matured or required to be redeemed, the director of finance of each county, with the approval of the governing body, may buy with those moneys, on the open market, any of the outstanding bonds or any interest bearing notes of the county, or invest the moneys in obligations of, or obligations unconditionally guaranteed by, the United States of America or in savings accounts, time deposits, or certificates of deposit of any bank or trust company, within or without the State, to the extent that the savings accounts, time deposits, or certificates of deposit are collaterally secured by a pledge of obligations of, or obligations unconditionally guaranteed by, the United States of America; or in obligations of any state of the United States of America or any agency, instrumentality or local government of any such state, the provision for payment of the principal of and interest on which shall have irrevocably been made by deposit of obligations of, or obligations unconditionally guaranteed by, the United States of America.

All bonds and notes purchased pursuant to this section shall be canceled and not reissued. [L 1989, c 80, pt of §2]



§47-41 - Request for replacement or payment.

PART III.  LOST, STOLEN, DESTROYED,

DEFACED BONDS AND COUPONS

§47-41  Request for replacement or payment.  Any party claiming ownership of a bond issued by a county or any interest coupon appertaining to any bond of that county and which bond, coupon, or both, as the case may be, has been lost, stolen, destroyed, wholly or in part, or so defaced as to impair its value, may file with the director of finance of that county a request for replacement or payment of the bond, coupon or both, as the case may be.  The request shall be in the form of an affidavit describing the bond, coupon, or both, as the case may be, and explaining the circumstances under which the bond, coupon, or both, as the case may be, was lost, stolen, destroyed or defaced.  The affidavit shall be presented with such evidence as the director of finance may require to establish the ownership of the bond, coupon, or both. [L 1989, c 80, pt of §2]



§47-42 - Issuance of duplicate.

§47-42  Issuance of duplicate.  (a)  When the director of finance is satisfied that the bond, coupon, or both, as the case may be, is in fact lost, stolen, destroyed, wholly or in part, or defaced and that the claimant is the legal and beneficial owner of such bond, coupon, or both, as the case may be, and that if lost or stolen, such bond, coupon, or both, as the case may be, has not been acquired by a bona fide purchaser, the director, except as provided in sections 47-43 and 47-44, may cause to be issued a duplicate thereof, which shall be so marked as to adequately identify it as such to the county, any transfer agent, paying agent, or bond registrar.

(b)  A duplicate bond in coupon form issued in place of a bond lost, stolen, destroyed, or defaced shall be lithographed or steel engraved unless otherwise provided in the proceedings authorizing the issuance thereof, and shall bear the manual signature of the director of finance or duly authorized deputy director of finance of the county and the mayor of the county, and an impression of the seal of the county shall be affixed thereon.  Any duplicate coupon issued in place of any lost, stolen, destroyed, or defaced coupon appertaining to an interest bearing bond of the county shall bear a lithographed or engraved facsimile of the signature of the director of finance.  When a duplicate of the bond being replaced bears the manual signature of the mayor and the manual signature of the director of finance or deputy director of finance in office at the time of issuance of such duplicate bond, or any coupon being replaced bears the facsimile signature of the director of finance in office at the time of issuance of such coupon, the signature of the mayor and director of finance or deputy director of finance shall be valid and sufficient and shall have the same effect as that of the persons originally signing the bond or whose facsimile signatures appears on such bond, coupon, or both, as the case may be.

(c)  All duplicate bonds in fully registered form issued in place of bonds lost, stolen, destroyed, wholly or in part, or defaced shall be from the stock of fully registered bonds of the series then held by the registrar for the series and shall be executed, sealed, and authenticated in the same manner as fully registered bonds of the series, and any duplicate fully registered bond so executed, sealed, and authenticated shall be valid and sufficient for all purposes. [L 1989, c 80, pt of §2]



§47-43 - Payment to be made.

§47-43  Payment to be made.  If a lost, stolen, destroyed or defaced bond, coupon or both, as the case may be, has matured, has been called for redemption or is due, as the case may be, at the time of request for replacement of such bond, coupon or both, as the case may be, the director of finance may pay the face value of the matured bond or coupon or the call price of the called bond, as the case may be. [L 1989, c 80, pt of §2]



§47-44 - Issuance of transferable certificate.

§47-44  Issuance of transferable certificate.  If a lost, stolen, destroyed, wholly or in part, or defaced bond, coupon or both, as the case may be, will mature, will be called for redemption or will become due, as the case may be, within a period of one year from the date of request for replacement, the director of finance may issue to the claimant a transferable certificate for the face value of the bond, coupon or both, as the case may be, such certificate to be in such form as shall be prescribed by the director of finance. [L 1989, c 80, pt of §2]



§47-45 - Condition of replacement or payment.

§47-45  Condition of replacement or payment.  The director of finance shall not provide for the issuance of a replacement for or the payment of the lost, stolen, destroyed, wholly or in part, or defaced bond, coupon, or both, as the case may be, unless the claimant shall have executed and delivered to the director a legal and sufficient surety bond in an amount equal to the loss which may be suffered by the county, any transfer agent, paying agent, or registrar by reason of issuing replacements or making payments mentioned herein.  Any such surety bond shall be in such form and with such sufficient surety or sureties as shall be satisfactory to the director of finance, and shall be conditioned to indemnify and save harmless the county, any transfer agent, paying agent, or registrar from any and all loss on account of the bond, coupon, or both, as the case may be, so claimed to have been lost, stolen, destroyed, or defaced.  The duration of the surety bond shall be not less than the date upon which the bond, coupon, or both, as the case may be, being replaced or paid become due and payable, plus the period of the statute of limitations applicable to bonds and coupons.  In the case of a partially destroyed or defaced bond, coupon, or both, as the case may be, the claimant shall surrender the partially destroyed or defaced bond, coupon, or both, as the case may be, at the time of delivery of the replacement therefor.

All expenses necessary for the providing of any duplicate bond, coupon, or both, as the case may be, or any transferable certificate shall be borne by the claimant thereof, and the expenses shall be paid at the time the request for replacement is filed. [L 1989, c 80, pt of §2]



§47-46 - Disputed ownership.

§47-46  Disputed ownership.  [L 2004, c 202, §6 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  If there are two or more claimants claiming adversely, each to the other or others, to be the owner in due course of a bond, coupon, or both, as the case may be, alleged to have been lost, stolen, destroyed, or defaced, the director of finance, in the director's discretion, may require the claimants, if not within the State, to appoint agents within the State to accept service of process, or otherwise to submit to the jurisdiction of the courts of the State, and may bring suit on behalf of the State in any circuit court against the claimants, by interpleader, for the determination of the claimant or claimants entitled to the payment of the bond, coupon, or both, as the case may be.  Jurisdiction is hereby conferred upon the designated circuit court to hear and determine, without a jury, the suits and to determine whether any of the claimants is entitled to the payment, and, if so, which of the claimants is so entitled; provided that no such judicial determination shall dispense with the condition prescribed by section 47-45 requiring a surety bond before the payment of the claims.  The cost of the suit shall be borne by the claimants and the court may decree the payment of such costs by any of the unsuccessful claimants, or the apportionments thereof, as may be deemed just.  The decision of the court may be appealed to the intermediate appellate court, subject to chapter 602, in the manner provided for civil appeals from the circuit court. [L 1989, c 80, pt of §2; am L 2004, c 202, §6]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."






CHAPTER 47C - INDEBTEDNESS OF THE COUNTIES, EXCLUSIONS FROM THE FUNDED DEBT, AND CERTIFICATION THEREOF

§47C-1 - Definitions.

§47C-1  Definitions.  As used in sections 47C-1 through 47C-6, the following words and terms shall have the following meanings or inclusions:

"Chairperson of the finance committee" shall mean the chairperson of the finance committee of the council of the county, or if the council of the county does not have a finance committee, the member of the council appointed by the council to perform the functions required by this chapter to be performed by the chairperson of the finance committee of the council.

"Corporation counsel" shall mean the chief legal advisor or legal representative of the county.

"County" shall include each county of the State, including the city and county of Honolulu.

"Director of finance" shall mean the director of finance of the county, or if the county does not have a director of finance, the officer of the county in whom is vested the functions and powers of maintaining the treasury of the county and issuing and selling, paying interest on, and redeeming bonds of the county.

"Fiscal year" shall mean the fiscal year of the county as defined in section 46-41.

"Special assessment bonds" shall mean bonds issued under special improvement statutes when the only security for such bonds is the assessments or special taxes levied and assessed under those statutes or properties subject to the assessments or special taxes.

As used in sections 47C-1 through 47C-6, the words or terms "bonds", "general obligation bonds", "net revenue", "net user tax receipts", "reimbursable general obligation bonds", "revenue bonds", "special purpose revenue bonds", and "user tax" shall have the respective meanings and inclusions given to such words and terms in section 12 of Article VII of the Constitution. [L 1970, c 202, pt of §1; am L 1979, c 43, pt of §4; am L 1992, c 226, §4; gen ch 1993]



§47C-2 - Determination of funded debt.

§47C-2  Determination of funded debt.  Within ninety days after the first day of each fiscal year, the director of finance of each county shall ascertain and set forth in a tabular summary the total indebtedness of the county outstanding and unpaid as of the first day of such fiscal year.  The summary shall include the following:

(1)  An itemization of the total principal amount of all general obligation bonds, reimbursable general obligation bonds, revenue bonds, special assessment bonds, special purpose revenue bonds, and all other bonds of the county outstanding and unpaid, including bonds which may be excluded under clauses 1, 2, 3, 4, 5, 6, 8, and 9 of section 13 of Article VII of the Constitution when determining the funded debt of the county for the purposes of that section together with a grand total of such total principal amounts.

(2)  The total principal amount of all bonds of the State required by clause (7) of section 13 of Article VII of the Constitution to be included when determining the funded debt of the county for the purposes of that section.

(3)  A grand total of the total principal amounts set forth in the summary pursuant to paragraphs (1) and (2).

(4)  An itemization of the total of the principal amount of all general obligation bonds, reimbursable general obligation bonds, revenue bonds, special assessment bonds, and special purpose revenue bonds of the county outstanding and unpaid which may be excluded under clauses 1, 2, 3, 4, 5, 6, 8, and 9 of section 13  of Article VII of the Constitution when determining the total funded debt of the county for the purposes of that section, together with a grand total of such total principal amounts.

(5)  The difference between the grand total principal amount set forth in the summary pursuant to paragraph (3) and the grand total principal amount set forth in the summary pursuant to paragraph (4).

The director of finance shall also prepare and attach to the tabular summary such supporting schedules as may be required to set forth in detail the bonds included in the itemizations required by paragraphs (1) and (4).  Such supporting schedules shall also set forth or make reference to the relevant statutory, charter, ordinance, or other legal provision, and the relevant figures of assessment collections, revenues, user tax receipts, cost of operation, maintenance and repair, net revenues, net user tax receipts, reimbursements to the general fund, and other financial information, justifying the inclusion of such bonds in the itemization required by paragraph (4).  The director of finance shall indicate in the supporting schedules whether the financial findings and figures are based upon the records of the director's office or upon audited statements and reports, and if based upon the latter, shall identify in the schedules the audited reports and statements. [L 1970, c 202, pt of §1; am L 1979, c 43, pt of §4; am L 1983, c 64, §5; gen ch 1985]



§47C-3 - Supplemental determination.

§47C-3  Supplemental determination.  Whenever the county proposes to issue bonds, the director of finance shall prepare a supplemental summary of the indebtedness of the county setting forth therein such information and findings as of a date within thirty days of the delivery of such bonds as will bring up to date and make current the most recent summary prepared in accordance with the provisions of section 47C-2.  The director of finance shall also prepare and attach to such supplemental summary such supporting schedules as may be required to set forth in detail the variations and changes from the summary prepared in accordance with section 47C-2, including such legal and financial findings as will justify any changes in the itemizations set forth in such previous summary pursuant to the requirements of paragraph (4) of section 47C-2.  If all the bonds proposed to be issued may be excluded when determining the funded debt of the county for the purposes of section 13 of Article VII of the Constitution by reason of the provisions of clauses 2 or 4 of that section, the supplemental summary and supporting schedules may be limited to such bonds and findings as are necessary to justify such exclusion under such clauses.

In the event proceeds of the bonds proposed to be issued are to be applied to the retirement in the then fiscal year of outstanding bonds, including notes issued in anticipation of the issuance of the bonds proposed to be issued, for the purpose of applying the provisions of clause 1 of section 13 of Article VII of the Constitution to the bonds to be retired, that amount of such proceeds to be so applied may be considered and treated as moneys irrevocably set aside for the payment of such bonds. [L 1970, c 202, pt of §1; am L 1979, c 43, pt of §4]



§47C-4 - Exclusionary provisions.

§47C-4  Exclusionary provisions.  The provisions of this section shall be applicable in determining whether any bonds or portion thereof may be excluded under section 13 of Article VII of the Constitution when determining the funded debt of the county for the purposes of that section.

In the event that any general obligation bonds have been issued for assessable improvements, only the principal amount of such bonds for which at least one interest payment date has elapsed may be excluded by reason of the provisions of clause 5 of section 13 of Article VII of the Constitution.  Subject to the provisions of the preceding sentence, the principal amount of general obligation bonds issued for assessable public improvements which may be excluded by reason of the provisions of clause 5 shall be that percentage of the total principal amount of such bonds which is equal to the percentage of the total of the principal and interest of such bonds theretofore becoming due for the payment of which reimbursement has been made to the general fund of the county from assessment collections available therefor.

In the event that any general obligation bonds have been issued for a public undertaking, improvement, or system from which revenues, user taxes, or a combination of both may be derived for the payment of all or part of the principal and interest as reimbursement to the general fund, only the principal amount of such bonds issued prior to the then current fiscal year and for which at least one interest payment date has elapsed may be excluded by reason of the provisions of clause 6 of section 13 of Article VII of the Constitution.  Subject to the provisions of the last sentence, the principal amount of general obligation bonds issued for such a public undertaking, improvement, or system which may be excluded by reason of such clause 6 shall be that percentage of the total principal amount of such bonds which is equal to the percentage of the principal and interest of such bonds which became due in the immediately preceding fiscal year for the payment of which reimbursement was made to the general fund of the county from the net revenue, net user tax receipts, or a combination of both, derived from such public undertaking, improvement, or system in such immediately preceding fiscal year.  Amounts received from the federal government for the payment or reimbursement of costs of operation, maintenance, and repair of a public undertaking, improvement, or system or for the payment of the principal and interest of bonds issued for such public undertaking, improvement, or system, may be considered and treated as revenues of such undertaking, improvement, or system.  Amounts derived from any extra or special motor vehicle fuel tax by law set aside for the use of a county, and amounts received by a county as its share of any motor vehicle fuel taxes or motor vehicle license fees, may be considered and treated as revenue of any street or highway undertaking, improvement, or system of the county, including any tunnels, bridges, or overpasses for the movement of motor vehicles.  If the costs of operation, maintenance, and repair of a public undertaking, improvement, or system are the responsibility of the State or a governmental body other than the county, the county shall not be deemed to derive net revenue, or net user taxes, or combination of both, from such undertaking, improvement, or system unless the amount of revenues, or user taxes, or combination of both, received by the State or such other governmental body from such undertaking, improvement, or system are at least equal to such costs of operation, maintenance, and repair.

Amounts received from on-street parking may be considered and treated as revenues of a parking undertaking. [L 1970, c 202, pt of §1; am L 1979, c 43, pt of §4]



§47C-5 - Concurrence in summaries.

[§47C-5]  Concurrence in summaries.  Upon the preparation by the director of finance of any summaries and supporting schedules required by the provisions of sections 47C-2 and 47C-3, the director shall submit such summary and supporting schedules to the corporation counsel of the county for the corporation counsel's concurrence as to all legal findings upon which such summary and schedules are based, and to the chairperson of the finance committee of the county for the chairperson's concurrence as to all matters therein.  The corporation counsel and the chairperson of the finance committee shall notify the director of finance in writing of their concurrence in such summary and supporting schedules.  If the corporation counsel or the chairperson of the finance committee shall disagree with any items included in the summary and supporting schedules, the corporation counsel or the chairperson of the finance committee, as the case may be, shall notify the director of finance in writing of the corporation counsel's or chairperson's concurrence as to all other items and as to the items of disagreement and the corporation counsel's or chairperson's reasons therefor.  The director of finance shall thereupon certify the summary and supporting schedules to the council of the county, setting forth in such certification any items therein disagreed to by the corporation counsel or the chairperson of the finance committee.  The summary and schedules so certified shall be conclusive as to all items therein concurred to by the corporation counsel and the chairperson of the finance committee. [L 1970, c 202, pt of §1; gen ch 1985, 1993]



§47C-6 - Public hearing; declaratory judgment.

§47C-6  Public hearing; declaratory judgment.  In the event the certification by the director of finance of any summary and supporting schedules filed with the council of the county shall set forth therein that the corporation counsel or the chairperson of the finance committee has disagreed as to any item therein, the council at its election may hold a public hearing on any factual matters as to which there is disagreement.  The public hearing shall be held at a regular meeting of the council.  Public notice of the public hearing shall be given at least once at least five days prior to the date set for the hearing in the county.  The council after the public hearing may make findings as to all the factual items about which there is disagreement, which findings shall be conclusive.  Upon the findings having been made, the director of finance shall revise the summary and supporting schedules to reflect the findings, and shall certify the revised summary and supporting schedules to the council.

In the event the certification by the director of finance of any summary and supporting schedules filed with the council of the county shall set forth therein that the corporation counsel has disagreed as to any legal finding or determination therein, the council at its election may direct the corporation counsel to file a declaratory judgment action in the name of the county against the director of finance in the circuit court having jurisdiction over the county.  The circuit court having jurisdiction over the county is hereby vested with jurisdiction over the declaratory judgment action.  The findings and determinations by the circuit court in the action shall be conclusive.  Upon the findings and determinations having been made by the circuit court, the director of finance shall revise the summary and supporting schedules to reflect the findings, and shall certify the revised summary and supporting schedules to the council. [L 1970, c 202, pt of §1; gen ch 1993; am L 1998, c 2, §16]



§47C-7 - Effect of summary.

§47C-7  Effect of summary.  In the event of the issuance of bonds by the county, the summary most recently prepared pursuant to section 47C-2 prior to the issuance of such bonds, together with the supplementary summary pertaining to such issuance prepared pursuant to section 47C-3, both as certified to the council, shall be utilized in determining whether the issuance of such bonds would cause the limit set forth in section 13 of Article VII of the Constitution on the funded debt of the county to be exceeded by such issuance.  Such summaries shall be conclusive as to all items therein concurred to by the corporation counsel and the chairperson of the finance committee and as to all items therein revised to reflect the findings of the council of the county upon public hearing or the findings and determination of the circuit court in a declaratory judgment action.  In the event that the disagreement of the corporation counsel or the chairperson of the finance committee as to any item in a summary or supporting schedules has not been resolved upon public hearing or by a declaratory judgment action, the bonds or portion thereof to which such disagreement pertains shall be included in determining the funded debt of the county for the purposes of section 13 of Article VII of the Constitution unless and until such disagreement is resolved upon public hearing or by a declaratory judgment action. [L 1970, c 202, pt of §1; am L 1979, c 43, pt of §4; gen ch 1993]






CHAPTER 48 - ECONOMIC DEVELOPMENT BONDS

§48-1 - Definitions.

§48-1  Definitions.  As used in this chapter:

"Department" means the department of business, economic development, and tourism.

"Economic development bond" means any general or revenue bond issued by any political subdivision of the State for the purpose of financing the purchase or lease of land; the purchase or construction, including reconstruction, improvement, expansion, extension, and enlargement, of buildings and appurtenances; and the purchase and installation of machinery, equipment, or fixtures, when the purchases or leases are made primarily for sale or continuing lease to a private individual, partnership, or corporation for use in connection with the development of an agricultural, industrial, commercial, or hotel enterprise.

"Governing body" means the body, council, or board charged with exercising the legislative authority of a political subdivision of the State.

"Political subdivision" means a county or other political subdivision created by the legislature pursuant to Article VIII, section 1, of the Constitution of the State. [L 1964, c 58, pt of §2; Supp, §140A-2; am L 1957, c 227, §2; HRS §48-1; am L 1974, c 254, §1(2); am L 1987, c 336, §7; am L 1990, c 293, §8]

Cross References

Purchase by state director of finance, see §36-23.



§48-2 - Department authority.

§48-2  Department authority.  The department of business, economic development, and tourism may employ personnel necessary to carry out this chapter.  The department may issue rules and regulations in accordance with chapter 91 and may require information necessary for the administration of this chapter.

All departments, divisions, boards, bureaus, commissions, or other agencies of the State shall provide such assistance and information as the department may require to enable it to carry out its duties under this chapter. [L 1964, c 58, pt of §2; Supp, §140A-3; HRS §48-2; am L 1987, c 336, §7; am L 1990, c 293, §8]

Cross References

Department of business, economic development, and tourism, see §26-18.



§48-3 - Certificate of convenience and necessity.

§48-3  Certificate of convenience and necessity.  No political subdivision may issue economic development bonds without first having been issued a certificate of convenience and necessity therefor.  The certificate shall be issued by the department of business, economic development, and tourism upon a petition of the governing body of the political subdivision proposing to issue economic development bonds upon the department finding:

(1)  That the political subdivision has a contract, approved by its governing body, with an individual, partnership, or corporation to lease the property to be acquired with the proceeds of the economic development bonds for occupancy and use in connection with the conduct of an agricultural, industrial, commercial, or hotel enterprise for a period of years, and for the lessee to pay an annual rental adequate to meet interest and principal payments falling due during the term of the lease;

(2)  That the lessee of the property is a responsible party;

(3)  That the contract for lease of the property provides for:

(A)  The reasonable maintenance, less normal wear and tear, of the property by the lessee;

(B)  Insurance to be carried on the property and the use and disposition of insurance moneys; and

(C)  The rights of the political subdivision and the lessee respecting the disposition of the property financed by the proposed economic development bonds upon retirement of the bonds or termination of the contract by expiration or failure to comply with any of the provisions thereof;

(4)  In addition to the above, the contract may provide for the rights of the bondholders, the care and disposition of rental receipts, and such other safeguards as are deemed to be necessary by the department;

(5)  That opportunities for employment are inadequate in the area from which the proposed development plan would reasonably draw its labor force and that there exists in that area a condition of substantial and persistent unemployment or under employment;

(6)  That the proposed project will provide employment having a reasonable relationship to the volume of the bonds issued as compared to investment per employee of comparable facilities elsewhere in the private sector;

(7)  That financing by banks, other financial institutions, or other parties, of the property required by the lessee is not readily available to lessee on ordinary commercial terms in adequate amounts either on the local or the national market;

(8)  That no portion of the proposed economic development bond issues will be purchased by the lessee or any affiliate or subsidiary of the lessee at the time of the initial marketing;

(9)  That the facility offered the lessee is intended to accommodate expansion of an enterprise located elsewhere or a new enterprise and not primarily the relocation of an existing facility;

(10)  That adequate provision is being made to meet any increased demand upon community public facilities that might result from the proposed project; and

(11)  That the issuance of the proposed bonds and the operation of the enterprise of the lessee will not disrupt the fiscal stability of the issuing political subdivision in the event it should become necessary for it to assume responsibility for payment of the interest and principal of the proposed economic development bonds. [L 1964, c 58, pt of §2; Supp, §140A-4; HRS §48-3; am L 1974, c 254, §1(3); am L 1987, c 336, §7; am L 1990, c 293, §8]



§48-4 - Procedure.

§48-4  Procedure.  Within thirty days after a political subdivision files a petition, completed in accordance with the rules and regulations authorized by section 48-2, the department of business, economic development, and tourism shall upon due notice hold a hearing upon the petition.  The department shall reasonably expedite the hearing and shall advise the petitioning political subdivision of its decision within thirty days of the adjournment of a hearing.  If the department approves the petition, a certificate of convenience and necessity shall be issued forthwith.  Failure of the department to advise the petitioning political subdivision of its decision within thirty days of the conclusion of the hearing shall constitute approval of the petition, and the political subdivision shall be entitled to receive such certificate.  Decisions of the department shall be reviewable as provided by chapter 91.

A certificate of convenience and necessity issued as provided by this chapter shall expire twelve months from the date of its issuance, provided that upon written application by the political subdivision to the department, the department in its discretion may extend the expiration date of the certificate. [L 1964, c 58, pt of §2; Supp, §140A-5; HRS §48-4; am L 1987, c 336, §7; am L 1990, c 293, §8]



§48-5 - Authorization for issuance of bonds.

§48-5  Authorization for issuance of bonds.  A political subdivision which holds a certificate of convenience and necessity issued and in force pursuant to this chapter may issue local government general obligation or revenue bonds, subject to the limitations and procedures of this chapter, of the Constitution of the State, of the applicable provisions of chapters 47 and 49, and of other applicable laws. [L 1964, c 58, pt of §2; Supp, §140A-6; HRS §48-5]



§48-6 - Annual report.

§48-6  Annual report.  The department of business, economic development, and tourism shall make an annual report to the governor and the legislature, including recommendations to further the purposes of this chapter. [L 1964, c 58, pt of §2; Supp, §140A-7; HRS §48-6; am L 1987, c 336, §7; am L 1990, c 293, §8]

Cross References

Due date of reports, see §93-12.



§48-7 - Provisions of chapter controlling.

§48-7  Provisions of chapter controlling.  Insofar as this chapter is inconsistent with the provisions of any law or charter, this chapter shall be controlling.  The powers conferred by this chapter shall be in addition and supplemental to the powers conferred by any other law or charter. [L 1964, c 58, pt of §2; Supp, §140A-8; HRS §48-7]






CHAPTER 48E - [NEW] POLITICAL SUBDIVISION POLLUTION CONTROL SPECIAL PURPOSE REVENUE BONDS

§48E-1 - Definitions.

§48E-1  Definitions.  As used in this chapter, unless the context otherwise requires:

"Cost" or "costs" as applied to a pollution control project or portion thereof financed under this chapter includes all or part of:

(1)  The cost of construction and acquisition of all lands, structures, real or personal property, rights, rights-of-way, franchises, easements, and interests acquired or used for a pollution control project;

(2)  The cost of demolishing or removing any buildings or structures on land thus acquired, including the cost of acquiring any lands to which such buildings or structures may be moved;

(3)  The cost of all machinery and equipment;

(4)  Financing charges, interest accruing prior to, during, and for a period after completion of construction as determined by the county, provisions for reserves for principal and interest, and for extensions, enlargements, additions, replacements, renovations, and improvements;

(5)  The cost of architectural, engineering, financial, and legal services, plans, specifications, estimates, administrative expenses, and other expenses necessary or incident to determining the feasibility of constructing any pollution control project or incident to the construction, acquisition, or financing of any pollution control project, including, without limitation, premiums to insure payments of the principal of and interest on special purpose revenue bonds issued under this chapter or the payment of the obligations of a project party under a project agreement, and fees for issuance of letters of credit or other banking arrangements whether for the county or a project party.

"County" means the city and county of Honolulu, the county of Hawaii, the county of Kauai, and the county of Maui.

"Director of finance" means the director of finance of a county.

"Governing body" means the body, council, or board charged with exercising the legislative authority of a county.

"Person" means an individual, firm, partnership, corporation, association, cooperative, or other legal entity, governmental body, or agency, board, bureau, or other instrumentality thereof, or any combination of two or more of the foregoing.

"Pollution control project" means any processing enterprise consisting of property, or improvements or alterations to property, designed, acquired, constructed, installed, or modified, and certified as necessary or desirable by the state department of health, to abate, control, reduce, treat, eliminate, or dispose of solid waste, and specifically includes facilities which incidentally provide for the recovery of energy or material resources, or both.

"Project agreement" means any lease, sublease, loan agreement, conditional sale agreement, or other similar financing contract or agreement, or combination thereof entered into under this chapter by the county, including the financing of a pollution control project from the proceeds of the special purpose revenue bonds.

"Project party" means the person with whom the county enters into a project agreement.

"Special purpose revenue bonds" means bonds, notes, or other evidences of indebtedness of a county issued pursuant to this chapter. [L 1983, c 237, pt of §2]

Revision Note

Definitions restyled.



§48E-2 - County powers.

§48E-2  County powers.  In addition to any other powers provided by law, a county may:

(1)  Subject to the approval of the governing body of the county, enter into, amend, supplement, and carry out a project agreement with a project party, and enter into and carry out any other agreement whereby the obligations of a project party under a project agreement shall be unconditionally guaranteed or insured by, or the performance thereof assigned to, a person other than the project party;

(2)  By separate ordinance, approved by two-thirds of the members to which the governing body of the county is entitled, issue special purpose revenue bonds pursuant to this chapter in such principal amounts as may be necessary to finance the cost of the pollution control project;

(3)  Lend or otherwise apply the proceeds of the special purpose revenue bonds issued for a pollution control project, either directly or through a trustee or a project party, for use and application by the project party in the acquisition, construction, installation, or modification of a pollution control project, or agree with the project party whereby any of these activities shall be undertaken or supervised by that project party or by a person designated by the project party;

(4)  As security for the payment of the principal of and interest on special purpose revenue bonds issued to finance the costs of the pollution control project and any related agreement:

(A)  Pledge, assign, hypothecate, or otherwise encumber all or any part of the revenues and receipts derived or to be derived by the county under the project agreement;

(B)  Pledge and assign the interests and rights of the county under the project agreement or other agreement with respect to such pollution control project;

(C)  Pledge and assign any bond, debenture, note, or other evidence of indebtedness received by the county with respect to such pollution control project; or

(D)  Any combination of the foregoing;

(5)  With or without terminating a project agreement, exercise any and all rights provided by law for entry and reentry upon or to take possession of a pollution control project at any time, or from time to time, upon breach or default by a project party under a project agreement, including any action at law or in equity for the purpose of effecting its rights of entry or reentry or obtaining possession of the project or for the payments of the rentals, user taxes, or charges or any other sums due and payable by the project party to the county pursuant to the project agreement; and

(6)  Do all things necessary or proper to carry out the purposes of this chapter. [L 1983, c 237, pt of §2]



§48E-3 - Compliance with state and local law.

§48E-3  Compliance with state and local law.  The financing of any pollution control project under this chapter shall not relieve any project party or other user of such project from compliance with all laws, ordinances, and rules and regulations of the State and county or any departments or boards thereof with respect to the construction, operation, and maintenance of pollution control projects, compliance with master plans or zoning laws or regulations, obtaining of building permits, compliance with building and health codes and other laws, ordinances, or rules and regulations of similar nature pertaining to the project, and such laws shall be applicable to such project party or such other user to the same extent they would be if the costs of the pollution control project were directly financed by the project party. [L 1983, c 237, pt of §2]



§48E-4 - Conditions precedent.

§48E-4  Conditions precedent.  The county shall not undertake any pollution control project or enter into any project agreement with respect thereto unless the governing body shall first find and determine either:

(1)  That the proposed project party is a responsible party, whether by reason of economic assets, experience in the type of enterprise to be undertaken through the pollution control project, or otherwise, or

(2)  That the obligations of the project party under the project agreement will be unconditionally guaranteed or insured by, or that the performance thereof is assigned to, or guaranteed or insured by, a person who is a responsible party, whether by reason of economic assets, experience in the type of enterprise to be undertaken through the pollution control project, or otherwise. [L 1983, c 237, pt of §2]



§48E-5 - Project agreement.

§48E-5  Project agreement.  (a)  Any project agreement entered into by the county shall contain provisions unconditionally obligating the project party to pay the county during the period or term of the project agreement, exclusive of any renewal or extension thereof and whether or not the pollution control project is used or occupied by the project party, at such time or times and in such amount or amounts that will be at least sufficient:

(1)  To pay the principal of, and premium, if any, and interest on all special purpose revenue bonds issued to finance the costs of the pollution control project as and when the same becomes due, including upon any required redemption thereof;

(2)  To establish or maintain such reserves, if any, as may be required by the instrument authorizing or securing the special purpose revenue bonds;

(3)  To pay the fees and expenses of the paying agents and trustees for the special purpose revenue bonds;

(4)  To pay the expenses incurred by the county in administering the bonds or in carrying out the project agreement; provided that moneys received by the county to pay such expenses shall not be, nor be deemed to be, revenues derived under the project agreement which may be pledged as security for special purpose revenue bonds and shall be paid into the county fund from which such payments are made; and

(5)  To pay any and all of the cost, direct or indirect, in the operation, maintenance, and repair of the pollution control project.

(b)  Any project agreement entered into by the county may contain such provisions as the county deems necessary or desirable to obtain or permit the participation of the state and federal government in the pollution control project or in the financing of the costs thereof.

(c)  A project agreement shall provide that the county shall have all rights and remedies generally available at law or in equity to reenter and take possession of a pollution control project upon the breach or default by a project party of any term, condition, or provision of a project agreement.

(d)  The county may extend or renew any project agreement or any other agreement related thereto, in accordance with the project agreement. [L 1983, c 237, pt of §2]



§48E-6 - Issuance of special purpose revenue bonds to finance pollution control projects.

§48E-6  Issuance of special purpose revenue bonds to finance pollution control projects.  In addition to the other powers which any county otherwise may have, any county shall have the power and is authorized to issue special purpose revenue bonds to finance, in whole or in part, the costs of a pollution control project.  The legislature of the State of Hawaii finds and determines that the exercise of the powers vested in a county by this chapter constitutes assistance to processing enterprises and that the issuance of special purpose revenue bonds to finance facilities of or for a project party is in the public interest. [L 1983, c 237, pt of §2]



§48E-7 - Authorization of special purpose revenue bonds.

§48E-7  Authorization of special purpose revenue bonds.  (a)  The governing body of a county, by an ordinance finally enacted by an affirmative vote of two-thirds of the members to which such governing body is entitled, and by a separate ordinance for each single pollution control project or a single program of pollution control projects may authorize the issuance of special purpose revenue bonds for the purposes of this chapter; provided the governing body of such county finds that the issuance of such bonds is in the public interest.  Special purpose revenue bonds issued pursuant to this chapter may be in one or more series for each single pollution control project or single program of pollution control projects.  The special purpose revenue bonds of each issue shall be dated, shall bear interest at such rate or rates, shall mature at such time or times not exceeding thirty years from their date or dates, shall have such rank or priority, and may be made redeemable before maturity at the option of the county, the holder, or both, at such price or prices and under such terms and conditions, all as may be determined by the county.

The county shall determine the form of the special purpose revenue bonds, including any interest coupons to be attached thereto, and the manner of execution of the special purpose revenue bonds, and shall fix the denomination or denominations of the special purpose revenue bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the State of Hawaii.  The special purpose revenue bonds may be issued in coupon or in registered form, or both, as the county may determine, and provisions may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest.  The county may sell special purpose revenue bonds in such manner, either at public or at private sale, and for such price as it may determine to be for the best interest of the county.

(b)  Prior to the preparation of definitive special purpose revenue bonds, the county may issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery.

(c)  Should any bond issued under this chapter or any coupon appertaining thereto become mutilated or be lost, stolen, or destroyed, the county may cause a new bond or coupon of like date, number, and tenor to be executed and delivered in exchange and substitution for, and upon the cancellation of such mutilated bond or coupon, or in lieu of and in substitution for, such lost, stolen, or destroyed bond or coupon.  Such new bond or coupon shall not be executed or delivered until the holder of the mutilated, lost, stolen, or destroyed bond or coupon has (1) paid the reasonable expense and charges in connection therewith and (2) in the case of a lost, stolen, or destroyed bond or coupon, has filed with the county, or its fiduciary, evidence satisfactory to such county or its fiduciary that such bond or coupon was lost, stolen, or destroyed and that the holder was the owner thereof and (3) has furnished indemnity satisfactory to the county.

(d)  The governing body of a county issuing special purpose revenue bonds pursuant to this chapter in its discretion may provide that CUSIP identification numbers shall be imprinted on such bonds.  If such numbers are imprinted on any such bonds (1) no such number shall constitute a part of the contract evidenced by the particular bond upon which it is imprinted, and (2) no liability shall attach to the county or any officer or agent thereof, including any fiscal agent, paying agent, or registrar for such bonds, by reason of such numbers or any use made thereof, including any use thereof made by the county, any such officer, or any such agent, or by reason of any inaccuracy, error, or omission with respect thereto or in such use.  The governing body in its discretion may require that all cost of obtaining and imprinting such numbers shall be paid by the purchaser of such bonds.  For the purposes of this section, the term "CUSIP identification numbers" means the numbering system adopted by the Committee for Uniform Security Identification Procedures formed by the Securities Industry Association. [L 1983, c 237, pt of §2]



§48E-8 - Special purpose revenue bond anticipation notes.

§48E-8  Special purpose revenue bond anticipation notes.  Whenever the governing body of the county shall have authorized the issuance of special purpose revenue bonds under this chapter, special purpose revenue bond anticipation notes of the county are authorized to be issued in anticipation of the issuance of such bonds and of the receipt of the proceeds of sale thereof, for the purposes for which such bonds have been authorized.  All special purpose revenue bond anticipation notes shall be authorized by the governing body of the county issuing the notes, and the maximum principal amount of such notes shall not exceed the authorized principal amount of such bonds.  The notes shall be payable from and secured by the proceeds of sale of the special purpose revenue bonds in anticipation of which the notes are issued and the revenues from which would be payable and by which would be secured such bonds; provided that to the extent that the principal of the notes shall be paid from moneys other than the proceeds of sale of such bonds, the maximum amount of bonds in anticipation of which the notes are issued that has been authorized shall be reduced by the amount of notes paid in such manner.  The authorization, issuance, and the details of such notes shall be governed by the provisions of this chapter with respect to special purpose revenue bonds insofar as the provisions may be applicable; provided that each note, together with all renewals and extensions thereof, or refundings thereof by other notes issued under this section, shall mature within five years from the date of the original note. [L 1983, c 237, pt of §2]



§48E-9 - Powers with respect to and security for special purpose revenue bonds.

§48E-9  Powers with respect to and security for special purpose revenue bonds.  In order to secure the payment of any of the special purpose revenue bonds issued pursuant to this chapter, and interest thereon, or in connection with such bonds, a county shall have the power as to such bonds:

(1)  To pledge all or any part of the receipts derived by the county from the project agreement to the punctual payment of special purpose revenue bonds issued for the pollution control project financed from the proceeds thereof, and interest thereon, and to covenant against thereafter pledging any such receipts to any other bonds or any other obligations of the county for any other purpose, except as otherwise provided in the ordinance providing for the issuance of additional special purpose revenue bonds to be equally and ratably secured by a lien upon such revenues;

(2)  To pledge and assign the project agreement and other agreements related thereto rights, duties, and obligations of the county thereunder, including the right to receive revenues thereunder;

(3)  To covenant as to the use and disposition of the proceeds from the sale of such bonds;

(4)  To covenant to set aside or pay over reserves and sinking funds for such bonds and as to the disposition thereof;

(5)  To covenant and prescribe as to what happenings or occurrences shall constitute "events of default" and the terms and conditions upon which any or all of such bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived;

(6)  To covenant as to the rights, liabilities, powers, and duties arising upon the breach by it of any covenant, conditions, or obligation;

(7)  If deemed necessary or advisable by the director of finance, to designate a national or state bank or trust company within or without the State to serve as trustee for the holders of the special purpose revenue bonds and to enter into a trust indenture or trust agreement or indenture of mortgage with such trustee.  The trustee may be authorized to receive and receipt for, hold, and administer the proceeds of the special purpose revenue bonds issued for the pollution control project and to apply the proceeds to the purposes for which such bonds are issued, or to receive and receipt for, hold, and administer the revenues and other receipts derived by the county under the project agreement and to apply such revenues and receipts to the payment of the principal of, or interest on such special purpose revenue bonds, or both.  If a trustee is appointed, any trust indenture, trust agreement, or indenture of mortgage entered into with the trustee may contain any covenants and provisions as may be deemed necessary, convenient, or desirable by the director in order to secure such bonds.  The county may pledge and assign to the trustee the project agreement and other agreements related thereto and the rights of the county thereunder, including the rights to revenues and receipts thereunder.  If the director of finance appoints a trustee for the holders of the special purpose revenue bonds, the director may elect not to serve as fiscal agent for the payment of the principal and interest, and for the purchase, registration, transfer, exchange, and redemption, of the special purpose revenue bonds, or may elect to limit the functions the director performs as such fiscal agent.  The director may appoint the trustee to serve as the fiscal agent, and may authorize and empower the trustee to perform such functions with respect to such payment, purchase, registration, transfer, exchange, and redemption, as the director deems necessary, advisable, or expedient, including, without limitation, the holding of the special purpose revenue bonds and coupons which have been paid and the supervision and conduction or the destruction thereof in accordance with law;

(8)  If a trustee is not appointed pursuant to paragraph (7), to hold such proceeds or revenues and receipts, as the case may be, in a separate account in the treasury of the county, to be applied solely to the carrying out of the ordinance, trust indenture, trust agreement, or indenture of mortgage, if any, authorizing or securing such special purpose revenue bonds;

(9)  To execute all instruments necessary or convenient in the exercise of the powers granted by this chapter or in the performance of its covenants and duties; and

(10)  To make such covenants and do any and all such acts and things as may be necessary or convenient or desirable in order to secure such bonds, or in the discretion of the governing body of the county, which tend to make such bonds more marketable, notwithstanding that such covenants, acts or things may not be enumerated in this chapter; it being the purpose hereof to give each county the power to do all things in the issuance of such bonds and for their security that may be consistent with the Constitution of the State of Hawaii. [L 1983, c 237, pt of §2]



§48E-10 - Lien of special purpose revenue bonds.

§48E-10  Lien of special purpose revenue bonds.  (a)  Special purpose revenue bonds shall be payable from the revenues derived by the county from payments made to the county under the project agreement or other agreements entered into with respect to the pollution control project, and shall be secured by such revenues and by the pledges and assignments authorized by this chapter.

(b)  All special purpose revenue bonds of the same issue shall have a prior and paramount lien on the revenues derived from the project agreement with respect to the pollution control project for which such bonds have been issued, over and ahead of all special purpose revenue bonds of any issue payable from the revenues which may be subsequently issued and over and ahead of any claims or obligations of any nature against the revenues subsequently arising or subsequently incurred but subject to the prior and superior rights of outstanding bonds, claims, or obligations; provided that the right and privilege may be reserved in any ordinance authorizing the issuance of special purpose revenue bonds to subsequently issue additional special purpose revenue bonds, from time to time, payable from the receipts derived from such project agreement on a parity with the special purpose revenue bonds thereby authorized and the subsequently issued special purpose revenue bonds conforming to the reserved right and privilege then shall rank on such parity as to security and source of payment.

(c)  All special purpose revenue bonds of the same issue shall be equally and ratably secured without priority by reason of date of sale, date of execution, or date of delivery, by a lien on the receipts in accordance with this chapter and the ordinance authorizing the special purpose revenue bonds. [L 1983, c 237, pt of §2]



§48E-11 - Special purpose revenue bonds not a general obligation of county.

§48E-11  Special purpose revenue bonds not a general obligation of county.  No holder or holders of any special purpose revenue bonds issued under this chapter shall ever have the right to compel any exercise of taxing power of the county to pay such bonds or the interest thereon.  No special purpose revenue bond shall be secured, directly or indirectly, by the general credit of the county or by any revenues or taxes of the county, other than receipts derived from the project agreement with respect to the pollution control project for which such bonds have been issued or from any security for such project agreement, and no moneys other than such receipts shall be applied to the payment thereof.  Each special purpose revenue bond issued under this chapter shall recite in substance that such bond, including interest thereon, is not a general obligation of the county and is payable from the receipts pledged to the payment thereof, and that such bond is not secured directly or indirectly by the full faith and credit or the general credit of the county or by any revenues or taxes of the county other than the revenues specifically pledged thereto. [L 1983, c 237, pt of §2]



§48E-12 - Validity of special purpose revenue bonds.

§48E-12  Validity of special purpose revenue bonds.  The special purpose revenue bonds bearing the signature or facsimile signature of officers in office on the date of the signing thereof shall be valid and sufficient for all purposes, notwithstanding that before the delivery thereof and payment therefor any or all the persons whose signatures appear thereon shall have ceased to be officers of the county issuing the bonds.  The validity of the special purpose revenue bonds shall not be dependent on nor affected by the validity or regularity of any proceedings relating to the pollution control project for which the special purpose revenue bonds are issued.  The ordinance authorizing the special purpose revenue bonds may provide that the special purpose revenue bonds shall contain a recital that they are issued pursuant to this chapter, which recital shall be conclusive evidence of their validity and of the regularity of their issuance. [L 1983, c 237, pt of §2]



§48E-13 - Use of receipts derived from project agreement.

§48E-13  Use of receipts derived from project agreement.  Any county issuing special purpose revenue bonds pursuant to this chapter for a pollution control project shall have the right to appropriate, apply, or expend the receipts derived from the project agreement entered into with respect thereto for the following purposes:

(1)  To pay when due all special purpose revenue bonds and interest thereon, for the payment of which the receipts are or have been pledged, charged, or otherwise encumbered, including reserves therefor; and

(2)  To the extent not paid by the project party to provide for all expenses of administration, operation, and maintenance of the pollution control project, including reserves therefor.

Unless and until adequate provision has been made for the foregoing purposes, no county shall transfer receipts derived from the project agreement to its general fund. [L 1983, c 237, pt of §2]



§48E-14 - Special purpose revenue bonds exempt from taxation.

§48E-14  Special purpose revenue bonds exempt from taxation.  Special purpose revenue bonds issued pursuant to this chapter and the income therefrom shall be exempt from all state and county taxation except inheritance, transfer, and estate taxes. [L 1983, c 237, pt of §2]



§48E-15 - Exemption from taxation by county property.

§48E-15  Exemption from taxation by county property.  All revenues derived by the county from any project agreement shall be exempt from all state and county taxation.  Any right, title, and interest of the county in any pollution control project shall also be exempt from all state and county taxation.  Except as otherwise provided by law, the interest of the project party or user of such project in a pollution control project or under the project agreement or related agreement shall not be exempt from taxation to a greater extent than it would be if the costs of the pollution control project were directly financed by the project party or other user. [L 1983, c 237, pt of §2]



§48E-16 - Refunding special purpose revenue bonds.

§48E-16  Refunding special purpose revenue bonds.  The governing body of a county, by separate ordinance finally enacted by an affirmative vote of two-thirds of the members to which such governing body is entitled, may authorize the issuance of refunding special purpose revenue bonds of the county for the purpose of refunding any special purpose revenue bonds then outstanding and issued by that county under this chapter, whether or not such outstanding special purpose revenue bonds have matured or are then subject to redemption.  Each county is authorized to provide, by separate ordinance finally enacted by an affirmative vote of two-thirds of the members to which such governing body is entitled, for the issuance of a single issue of special purpose revenue bonds of the county for the combined purposes of (1) financing the cost of a pollution control project or improvement or expansion thereof, and (2) refunding special purpose revenue bonds of the county which theretofore shall have been issued under this chapter and then shall be outstanding, whether or not such outstanding special purpose revenue bonds have matured or then are subject to redemption.

Nothing in this section shall require or be deemed to require a county to elect to redeem or prepay special purpose revenue bonds being refunded which were issued in the form customarily known as term bonds in accordance with any sinking fund installment schedule specified in any ordinance authorizing the issuance thereof, or, if a county elects to redeem or prepay any such bonds, to redeem or prepay as of any particular date or dates.  The issuance of such special purpose revenue bonds, the maturities, and other details thereof, the rights and remedies of the holders thereof, and the rights, powers, privileges, duties, and obligations of the county with respect to the bonds, shall be governed by the foregoing provisions of this chapter insofar as the provisions may be applicable. [L 1983, c 237, pt of §2]



§48E-17 - Status of special purpose revenue bonds under Uniform Commercial Code.

§48E-17  Status of special purpose revenue bonds under Uniform Commercial Code.  Notwithstanding any of the provisions of this chapter or any recitals in any special purpose revenue bonds issued under this chapter, all such special purpose revenue bonds shall be deemed to be investment securities under the Uniform Commercial Code, chapter 490, subject only to the provisions of the special purpose revenue bonds pertaining to registration. [L 1983, c 237, pt of §2]



§48E-18 - Special purpose revenue bonds as legal investments and lawful security.

§48E-18  Special purpose revenue bonds as legal investments and lawful security.  The special purpose revenue bonds issued pursuant to this chapter shall be and are hereby declared to be legal and authorized investments for banks, savings banks, trust companies, building and loan associations, insurance companies, credit unions, fiduciaries, trustees, guardians, and for all public funds of the State or other political corporations or subdivisions of the State.  Such special purpose revenue bonds shall be eligible to secure the deposit of any and all public funds of the State and any and all public funds of counties or other political corporations or subdivisions of the State, and such bonds shall be lawful and sufficient security for such deposits to the extent of their value when accompanied by all unmatured coupons appertaining thereto. [L 1983, c 237, pt of §2; am L 1990, c 59, §8]



§48E-19 - Construction of this chapter.

§48E-19  Construction of this chapter.  The powers conferred by this chapter shall be supplemental to the powers conferred by any other law.  Nothing contained in this chapter shall prohibit a county from providing for a pollution control project of the nature described in this part as a public undertaking, improvement, or system under chapter 47 or 49. [L 1983, c 237, pt of §2]






CHAPTER 49 - REVENUE BONDS

§49-1 - Definitions.

§49-1  Definitions.  Whenever used in this chapter, unless a different meaning clearly appears from the context:

"Board" means any department or board of a county authorized to issue revenue bonds under this chapter.

"County" means the city and county of Honolulu and the counties of Hawaii, Kauai, and Maui, the board of water supply of the city and county of Honolulu and the boards of water supply of the counties of Hawaii, Kauai, and Maui.

"Director of finance" means the director of finance of the various counties.

"Governing body" means council of each county, or any other body exercising the legislative powers of the county.

"Loan program" means the activities and policies undertaken by any county to provide:

(1)  Assistance to members of the general public who are residents of the county by making loans or causing loans to be made available to them for purposes as may be authorized by law; or

(2)  Loans to private nonprofit organizations or public instrumentalities, or to wholly owned affiliates thereof, for the development of low and moderate income housing pursuant to section 46-15.1(a).

"Revenue" means the moneys collected, including any moneys collected from the county or any department thereof, from the rates, rentals, fees and charges prescribed for the use and services of, and the facilities and commodities furnished by, an undertaking or the use and services and benefits of a loan program.

"Revenue bonds" means all bonds payable solely from and secured by the revenue, or user taxes, or any combination of both, of an undertaking or loan program or any loan made thereunder for which such bonds are issued and as otherwise provided in this chapter.

"Undertaking" means any public works and properties, improvement, or system owned or operated by the county, and from which the county may derive revenue, or with respect to which the county may derive user taxes, including but not limited to one or a combination of two or more of the following:  water, sewerage, gas or electric, heat, light or power works, solid waste processing and disposal, public off-street parking facilities, plants, systems, and low and moderate income housing projects provided pursuant to section 46-15.1, together with all parts thereof and appurtenances thereto.

"User taxes" means taxes on goods or services or on the consumption thereof, the receipts of which are substantially derived from the consumption, use or sale of goods and services in the utilization of the functions or services furnished by the undertaking. [L 1989, c 80, pt of §3; am L 2002, c 207, §§1, 3; am L 2007, c 37, §3]

Cross References

"Undertaking":

Mass transit system, see §51-4.

Off-street parking, see chapter 56.



§49-2 - Declaration of policy.

§49-2  Declaration of policy.  It is declared to be the policy of the State that any county acquiring, purchasing, constructing, reconstructing, improving, bettering, or extending an undertaking or establishing or administering a loan program pursuant to this chapter shall manage the undertaking or loan program in the most efficient manner consistent with sound economy and public advantage and consistent with the protection of bondholders. [L 1989, c 80, pt of §3]



§49-3 - Additional powers of counties.

§49-3  Additional powers of counties.  (a)  In addition to the powers that it may now have, any county under this chapter may:

(1)  Construct, acquire by gift, purchase, or the exercise of the right of eminent domain, reconstruct, improve, better, or extend any undertaking, within or without the county, or partially within or partially without the county, and acquire by gift, purchase, or the exercise of the right of eminent domain, lands or rights in land or water rights in connection with the land rights or undertake the establishment and administration of a loan program as authorized by the law;

(2)  Operate and maintain any undertaking and maintain a loan program as authorized by law and furnish the services, facilities, and commodities thereof for its own use and for the use of public and private consumers within or without the territorial boundaries of the county;

(3)  Issue its revenue bonds to finance in whole or in part the cost of the acquisition, purchase, construction, reconstruction, improvement, betterment, or extension of any undertaking or the establishment and administration of any loan program as authorized by law;

(4)  Impose, prescribe, and collect rates, rentals, fees, and charges for the use and services of, and the facilities and commodities furnished by, the undertaking or the use and services of the loan program as authorized by law, as provided in section 49-10; and

(5)  Pledge to the punctual payment of the revenue bonds and interest thereon or covenant to pay into any special funds from which any revenue bonds may be payable, all or any portion of the revenue of the undertaking or loan program or of any part thereof, or the user taxes derived therefrom, or any combination of both (including improvements, betterments, or extensions thereto thereafter constructed or acquired) sufficient, among other things, to pay the revenue bonds and interest thereon as the same shall become due and create and maintain reasonable reserves therefor.

(b)  The governing body of the county in determining the cost may include:

(1)  All costs and estimated costs of the issuance of the revenue bonds;

(2)  All architectural, engineering, inspection, financial, and legal expenses;

(3)  All costs of establishing or administering a loan program authorized by law;

(4)  The cost of causing the payment of the principal or interest or both of the revenue bonds to be insured or guaranteed;

(5)  The initial cost of any support facility obtained as permitted by section 49-8; and

(6)  Interest that is estimated will accrue on the bonds during the construction or origination period and for six months thereafter.

(c)  Subject to the approval of the governing body, or in counties with a population of five hundred thousand or more if authorized by a county charter to issue revenue bonds in its own name, a board may exercise all or any part of the powers vested in the county pursuant to this chapter but only with respect to an undertaking or loan program under the jurisdiction of the board.  In the event a board exercises any of the powers vested in the county pursuant to this chapter, the term governing body as used in this chapter shall be deemed to mean the board, and the term director of finance shall be deemed to mean the chief financial officer of the board. [L 1989, c 80, pt of §3; am L Sp 2009, c 31, §1]

Revision Note

Section "49-8" substituted for "47-8".



§49-4 - Authorization of undertaking, loan program and revenue bonds; details of revenue bonds.

§49-4  Authorization of undertaking, loan program and revenue bonds; details of revenue bonds.  (a)  The acquisition, purchase, construction, reconstruction, improvement, betterment, or extension of any undertaking or the establishment and administration of a loan program may be authorized under this chapter, and revenue bonds may be authorized to be issued under this chapter by resolution or resolutions of the governing body of the county issuing the revenue bonds which may be adopted at the same meeting at which the same are introduced by a majority of all the members of the governing body of the county then in office and shall take effect immediately upon adoption.

(b)  The revenue bonds, subject to the proviso to this paragraph shall, bear interest at such rate or rates payable at such time or times, may be in one or more series, may bear such date or dates, may mature at such time or times not exceeding thirty years from their respective dates, may be payable in such medium of payment and at such place or places, may carry such registration privileges, may be subject to such terms of redemption, to being tendered for purchase or to being purchased prior to their stated maturity at the option of the county, the holder or either or both, may contain such terms, covenants, and conditions, and may be in such form, either coupon or registered, as the resolution and subsequent resolutions may provide; provided that notwithstanding the foregoing the governing body may provide for deeply discounted revenue bonds which do not bear interest but which are subject to redemption or retirement at their accreted value provided that the discounted value of the revenue bonds shall not exceed ten per cent of any series of revenue bonds.

(c)  The governing body shall determine the date, denomination or denominations, interest payment dates, maturity date or dates, place or places of payment, registration privileges and place or places of registration, redemption price or prices and time or times and terms and conditions and method of redemption, the rights of the holder to tender for purchase and the price or prices and time or times and terms and conditions upon which the rights might be exercised, the rights to purchase and the price or prices and the time or times and terms and conditions upon which the rights might be exercised and the purchase may be made, and all other details of revenue bonds issued under this part.  The governing body may also determine to acquire such policies of insurance and enter into such banking arrangements on such terms as the county may deem necessary or desirable in order to carry out the purposes of this chapter, including, without limitation, credit and liquidity support facilities and interest rate swaps, swaptions, interest rate floors or caps, and other similar contracts to hedge or reduce the amount or duration of payment, rate, spread or similar risk or to reduce the cost of borrowing when used in conjunction with the bonds.  A governing body may delegate the responsibility for any or all of the aforesaid determinations, within limits prescribed by the governing body, to the director of finance. [L 1989, c 80, pt of §3; am L 2003, c 39, §1]



§49-5 - Sale of revenue bonds.

§49-5  Sale of revenue bonds.  (a)  The director of finance may make such arrangements as may be necessary or proper for the sale of each issue of revenue bonds or part thereof as are issued under this chapter, including, without limitation, arranging for the preparation and printing of the revenue bonds, the official statement and any other documents or instruments deemed required for the issuance and sale of revenue bonds and retaining such financial, accounting and legal consultants, all upon such terms and conditions as the director of finance deems advisable and in the best interest of the county.  The governing body may offer the revenue bonds at competitive sale or may negotiate the sale of the revenue bonds to any person or group of persons, to the United States of America, or any board, agency, instrumentality, or corporation thereof, to the employees retirement system of the State, to the State or any political subdivision of the State, or to any board, agency, instrumentality, public corporation, or other governmental organization of the State or of any political subdivision of the State.

(b)  The sale of the revenue bonds by the governing body by negotiation shall be at such price or prices and upon such terms and conditions, and the revenue bonds shall bear interest at such rate or rates or such varying rates determined from time to time in such manner, as the governing body shall approve.

(c)  The sale of the revenue bonds by the governing body at competitive sale shall be at a price or prices and upon terms and conditions, and the revenue bonds shall bear interest at a rate or rates or varying rates determined from time to time in the manner, as specified by the successful bidders, in which event the revenue bonds shall be sold in accordance with this subsection.  The revenue bonds offered at competitive sale shall be sold only after public notice of sale advising prospective purchasers of the proposed sale.  The revenue bonds offered at competitive sale may be sold to the bidder offering to purchase the revenue bonds at the lowest interest cost, the interest cost, for the purpose of this subsection, being determined on one of the following bases as selected by the governing body:

(1)  The figure obtained by adding together the amounts of interest payable on the revenue bonds from their dates to their respective maturity dates at the rate or rates specified by the bidder and deducting from the sum obtained the amount of any premium offered by the bidder;

(2)  Where the interest on the revenue bonds is payable annually, the annual interest rate (compounded annually), or, where the interest on the bonds is payable semiannually, the rate obtained by doubling the semiannual interest rate (compounded semiannually), necessary to discount the principal and interest payments on the revenue bonds from the dates of payment thereof to the date of the revenue bonds and to the price bid (the price bid for the purpose of this paragraph shall not include the amount of interest accrued on the revenue bonds from their date to the date of delivery and payment); or

(3)  Where the interest on the revenue bonds is payable other than annually or semiannually or will vary from time to time upon a basis that, in the opinion of the director of finance, shall result in the lowest cost to the county;

provided that in any case the right shall be reserved to reject any or all bids and waive any irregularity or informality in any bid.

(d)  Revenue bonds offered at competitive sale, without further action of the governing body, shall bear interest at the rate or rates specified by the successful bidder or at varying rates determined from time to time in the manner specified by the successful bidder with the consent of the governing body.  The notice of sale required by this section shall be given at least once and at least five days prior to the date of the sale in a newspaper or newspapers published in any of the cities of New York, Chicago, or San Francisco, and shall be in a form and contain terms and conditions that the governing body shall determine.  The notice of sale shall comply with the requirements of this section if it merely advises prospective purchasers of the proposed sale and makes reference to a detailed notice of sale which is available to the prospective purchasers and which sets forth the specific details of the revenue bonds and terms and conditions upon which any revenue bonds are to be offered.  The notice of sale and any detailed notice of sale may omit the date and time of sale, in which event the date and time shall be either given in the same manner and medium as the original notice or transmitted via electronic communication systems deemed proper by the governing body which is generally available to the financial community, in either case at least forty-eight hours prior to the time fixed for the sale.

(e)  A governing body may delegate the responsibility for any or all of the determinations or actions under this chapter to the director of finance. [L 1989, c 80, pt of §3; am L 1998, c 2, §17]



§49-6 - Form and execution of revenue bonds.

§49-6  Form and execution of revenue bonds.  (a)  Revenue bonds issued under this chapter shall be in such form as the governing body may determine, shall be lithographed or engraved, shall be manually signed by the director of finance or deputy director of finance, shall be countersigned with a lithographed or engraved facsimile of the signature of the mayor, and shall be sealed with the seal or a lithographed or engraved facsimile of the seal of the county.  In addition, fully registered revenue bonds may be authenticated with the manual signature of the registrar, if any, thereunto duly appointed by the director of finance.  Notwithstanding the preceding provisions of this section, the governing body may provide that revenue bonds issued under this chapter may be typewritten, printed, or otherwise reproduced, and that the signature of the mayor upon the revenue bonds may be the mayor's manual signature.  The coupons pertaining to the revenue bonds shall be executed with the lithographed or engraved facsimile signatures of the mayor and the director of finance.  In the case of a board, for purposes of this section, the member thereof who is the presiding officer or, if authorized by the board, the executive director, and such other officer of the board as is provided by the board, shall be deemed the mayor and the director of finance.  Pending the preparation of the definitive revenue bonds, interim receipts or certificates in such form and with such provisions as the governing body may determine may be issued.

(b)  The revenue bonds bearing the signature of officers in office on the date of the signing thereof shall be valid and sufficient for all purposes, and shall have the same effect as if the persons officially signing the bonds had remained in office until the delivery of the revenue bonds to the initial purchasers thereof, and in the case of fully registered bonds upon any exchange or transfer between subsequent holders thereof notwithstanding that the term of office of the persons or any of them may have expired or they may otherwise have ceased to be officers before the delivery, exchange, or transfer.  If the director of finance shall have designated a registrar for fully registered revenue bonds, the resolution authorizing the revenue bonds may provide that no fully registered revenue bond shall be valid or obligatory for any purpose unless certified or authenticated by the registrar.  If the resolution provides, then all signatures of the officers of the county upon the fully registered revenue bonds may be facsimiles of the signatures, and the fully registered revenue bonds shall be valid and sufficient only if certified or authenticated by the manual signature of an authorized officer or signatory of such registrar.  Any law to the contrary notwithstanding, if blanks of fully registered revenue bonds are held by a registrar pending exchange or transfer for other fully registered revenue bonds of the same series, then upon delivery of revenue bonds in an exchange or transfer, the revenue bonds shall be valid and sufficient for all purposes notwithstanding that the signatures of the officers of the county appearing thereon shall be that of the persons in office at the time of initial delivery of the revenue bonds or that of the persons in office at the time of the exchange or transfer.  The validity of the revenue bonds shall not be dependent on or affected by the validity or regularity of any proceedings relating to the acquisition, purchase, construction, reconstruction, improvement, betterment, or extension of the undertaking or establishment or administration of the loan program authorized by law for which the revenue bonds are issued.  The resolution authorizing the revenue bonds shall provide that the revenue bonds shall contain a recital that they are issued pursuant to this chapter, which recital shall be conclusive evidence of their validity and of the regularity of their issuance. [L 1989, c 80, pt of §3]



§49-7 - CUSIP numbers.

§49-7  CUSIP numbers.  The governing body issuing revenue bonds pursuant to this chapter, in its discretion, may provide that CUSIP identification numbers shall be imprinted on the revenue bonds.  In the event such numbers are imprinted on any revenue bonds (1) no CUSIP number shall constitute a part of the contract evidenced by the particular revenue bond upon which it is imprinted and (2) no liability shall attach to the county, or any officer or agent thereof, including any fiscal agent, paying agent, or registrar for the bonds, by reason of the numbers or any use made thereof, and including any use thereof made by the county, any officer or any agent, or by reason of any inaccuracy, error, or omission with respect thereto or in that use.  The governing body in its discretion may require that all cost of obtaining and imprinting the numbers shall be paid by the purchaser of the bonds.  For the purposes of this section the term "CUSIP identification numbers" means the numbering system adopted by the Committee for Uniform Security Identification Procedures formed by the Securities Industry Association. [L 1989, c 80, pt of §3]



§49-8 - Support facility for variable rate revenue bonds.

§49-8  Support facility for variable rate revenue bonds.  If revenue bonds issued pursuant to this chapter are issued bearing interest at a rate or rates which vary from time to time and with a right of holders to tender the revenue bonds for purchase, the governing body may authorize the director of finance to contract for such support facility or facilities and remarketing arrangements as are required to market the revenue bonds to the greatest advantage of the county upon such terms and conditions as deemed necessary and proper.  The director of finance may enter into contracts or agreement with the entity or entities providing a support facility; provided that any contract or agreement shall provide, in essence, that any amount due and owing by the county under the contract or agreement on an annual basis shall be payable solely from the revenue of the undertaking or loan program and any obligation issued or arising pursuant to the terms of the contract or agreement in the form of bonds, notes, or other evidences of indebtedness shall only arise at such time as either:

(1)  Moneys or securities have been irrevocably set aside for the full payment of a like principal amount of revenue bonds issued pursuant to this chapter; or

(2)  A like principal amount of the issue or series of revenue bonds to which the support facility relates are held in escrow by the entity or entities providing the support facility. [L 1989, c 80, pt of §3]



§49-9 - Covenants in resolution authorizing issuance of revenue bonds.

§49-9  Covenants in resolution authorizing issuance of revenue bonds.  Any resolution or resolutions authorizing the issuance of revenue bonds under this chapter may contain covenants including but not limited to:

(1)  The purpose or purposes to which the proceeds of sale of the revenue bonds shall be applied and the use and disposition thereof;

(2)  The use and disposition of the revenue of the undertaking or the loan program for which the revenue bonds are to be issued, or the user taxes derived therefrom, or both, to the extent pledged to the payment of the revenue bonds, including the priority of payments from such revenue and the creation and maintenance of reserves and the investment thereof;

(3)  Transfer from the general fund of the county to the account or accounts of the undertaking an amount equal to the cost of furnishing the county or any of its departments, boards, or agencies, at their request, with the services, facilities and commodities of the undertaking;

(4)  The issuance of other or additional revenue bonds payable from the revenue of the loan program or of the undertaking, or the user taxes derived therefrom, or both revenue and user taxes, to the extent pledged to the payment of the revenue bonds;

(5)  The operation, maintenance, and repair of the undertaking or the administration, operation, and maintenance of the loan program; or

(6)  Other appropriate suit, action, or proceeding in any court of competent jurisdiction. [L 1989, c 80, pt of §3]



§49-10 - Rates, rentals, fees and charges; undertakings and loan programs to be self-sustaining.

§49-10  Rates, rentals, fees and charges; undertakings and loan programs to be self-sustaining.  The governing body issuing revenue bonds pursuant to this chapter shall impose, prescribe and collect, or authorize and require the imposition, prescription and collection of, rates, rentals, fees or charges for the use and services of, and the facilities and commodities furnished by, the undertaking or for the use and services and benefits of the loan program for which the revenue bonds are issued, and shall revise, or require revision of, the rates, rentals, fees or charges from time to time whenever necessary, so that, together with the proceeds of the user taxes derived with respect to the undertaking pledged to the payment of the revenue bonds, the undertaking or loan program shall be and always remain self-sustaining.  The rates, rentals, fees or charges imposed and prescribed shall produce revenue which, together with the proceeds of such user taxes, will be at least sufficient:

(1)  To make the required payments of the principal of and interest on all revenue bonds issued for the undertaking or loan program, including the payment of all revenue bonds and interest thereon for the payment of which the revenue, or user taxes, or combination of both, are or shall have been pledged, charged or otherwise encumbered, or which are otherwise payable from the revenue, or user taxes, or combination of both, or are payable from a special fund maintained, or to be maintained, from the revenue, or user taxes, or combination of both, including reserves therefor, and to maintain the special fund in an amount at least sufficient to pay when due all revenue bonds and interest thereon which are payable from the special fund, including reserves therefor;

(2)  To pay the cost of operation, maintenance, and repair of the undertaking, or to pay the cost of the administration, operation, and maintenance of the loan program, including reserves therefor; and

(3)  To carry out the covenants of the resolution or resolutions authorizing the issuance of the revenue bonds, including any covenant as to the minimum amounts of revenue to be produced by the undertaking or loan program for which the revenue bonds are issued. [L 1989, c 80, pt of §3]



§49-11 - Use of revenue and user taxes of undertaking or loan program.

§49-11  Use of revenue and user taxes of undertaking or loan program.  Whenever any revenue bonds have been issued under this chapter for an undertaking or a loan program, the revenue, or the user taxes, or combination of both, from which the revenue bonds are payable and by which they are secured of the undertaking or loan program shall be deposited in a special fund and shall be appropriated, applied, or expended, and the county shall have the right to appropriate, apply, or expend the same, in the amount necessary therefor for the following purposes and in such order of priority as the county shall provide in the resolution or resolutions authorizing the issuance of revenue bonds:

(1)  To pay when due all revenue bonds and interest thereon issued for the undertaking or loan program, for the payment of which the revenue, or user taxes, or combination of both, is or shall have been pledged, charged, or otherwise encumbered, including reserves therefor;

(2)  To pay or provide for the payment of the cost of operation, maintenance, and repair of the undertaking, or to pay or provide for the payment of administering, operating, and maintaining the loan program, including reserves therefor;

(3)  For such purposes, within the jurisdiction, powers, duties, and functions of the county, including the creation and maintenance of reserves, as shall have been covenanted in any resolution or resolutions of the county providing for the issuance of revenue bonds;

(4)  To reimburse the general fund of the county for all bond requirements for general obligation bonds which are or shall have been issued for the undertaking or loan program, or to refund any of the general obligation bonds, except insofar as the obligation of reimbursement has been or shall be canceled by the governing body, the bond requirements being the interest on term and serial bonds, sinking fund for term bonds, and principal of serial bonds maturing the following year;

(5)  To provide for betterments and improvements to the undertaking or expansion of the loan program, including reserves therefor; or

(6)  To provide such special reserve funds and other special funds as are or may be created by the resolution or resolutions authorizing the revenue bonds.

Unless and until adequate provision has been made for the foregoing purposes, the county shall not have the right to transfer to its general fund or apply to any other purposes any part of the revenue, or user taxes, pledged to the payment of the revenue bonds, of the undertaking or loan program. [L 1989, c 80, pt of §3]



§49-12 - Lien and charge of revenue bonds.

§49-12  Lien and charge of revenue bonds.  Unless otherwise provided in the resolution or resolutions, all revenue bonds of the same issue, subject to the prior and superior rights of outstanding revenue bonds, claims, or obligations, shall have a prior and paramount lien and charge on the revenue, or the user taxes, or combination of both, pledged to the payment thereof, of the undertaking or loan program for which the revenue bonds have been issued, over and ahead of all bonds of any issue payable from the revenue, or user taxes, or combination of both, which may be subsequently issued and over and ahead of any claims or obligations of any nature against the revenue, or user taxes, or combination of both, subsequently arising or subsequently incurred.  All revenue bonds of the same issue shall be equally and ratably secured without priority by reason of number, date of bonds, of sale, of execution, or of delivery, by a lien and charge on the revenue or user taxes, or combination of both, pledged to the payment thereof, in accordance with this chapter and the resolution or resolutions authorizing the revenue bonds. [L 1989, c 80, pt of §3]



§49-13 - Revenue bonds not a general or moral obligation of the county.

§49-13  Revenue bonds not a general or moral obligation of the county.  Unless otherwise provided in this section, revenue bonds issued under this chapter shall be payable solely from and secured by the revenue, or the user taxes, or combination of both, pledged to the payment thereof, of the undertaking or loan program for which the revenue bonds have been issued, or secured solely by and payable from a special fund to be maintained from the revenue, or user taxes, or combination of both, pledged to the special fund, and shall not constitute a general or moral obligation of the county or a charge upon the general fund of the county, nor shall the full faith and credit of the county be pledged to the payment of the principal and interest thereof.  Revenue bonds issued for the purpose of establishing and administering a loan program authorized by law may also be secured by a pledge of all or a portion of undertakings, mortgages, and other obligations held by the county as security for a loan made under the program.  Each revenue bond issued under this chapter shall recite in substance that the revenue bonds and the interest thereon are payable from and secured by the revenue, or the user taxes, or combination of both, pledged to the payment thereof, of the undertaking or loan program for which the revenue bond is issued, or secured by and payable from a special fund to be maintained from the revenue, or user taxes, or combination of both, pledged to the special fund, and that the revenue bond is not a general or moral obligation of the county and the full faith and credit of the county are not pledged to the payment of the principal and interest. [L 1989, c 80, pt of §3]



§49-14 - Undertaking, loan program, and revenue bonds exempt from taxation.

§49-14  Undertaking, loan program, and revenue bonds exempt from taxation.  So long as the county owns any undertaking or administers a loan program, the property and revenue of the undertaking or loan program shall be exempt from all state, county, and municipal taxation; provided that any interest in property provided or given as security for a loan made under a loan program shall not be or be deemed to be property of the county for purposes of this section.  Revenue bonds issued pursuant to this chapter and the income therefrom shall be exempt from all taxation by the State or any county or other political subdivision thereof, except inheritance, transfer, and estate taxes. [L 1989, c 80, pt of §3]



§49-15 - Federal tax-exempt status; preference; protection.

§49-15  Federal tax-exempt status; preference; protection.  Revenue bonds issued under this chapter, to the extent practicable, shall be issued so as to comply with requirements imposed by valid federal law providing that the interest on the bonds shall be excluded from gross income for federal income [tax] purposes (except as certain minimum taxes or environmental taxes may apply).  The director of finance is authorized to enter into such agreements, establish such funds or accounts and take any action as required in order to comply with such valid federal law.  Nothing in this chapter shall be deemed to prohibit the issuance of revenue bonds, the interest on which may be included in gross income for federal income tax purposes.

For the purpose of ensuring that interest on revenue bonds issued pursuant to this chapter which is excluded from gross income for federal income tax purposes (except as provided above) on the date of issuance shall continue to be so excluded, no county officer or employee or user of an undertaking or loan program shall authorize or allow any change, amendment, or modification to an undertaking or loan program financed or refinanced with the proceeds of revenue bonds which change, amendment or modification would affect the exclusion of interest on the revenue bonds from gross income for federal income tax purposes unless the change, amendment, or modification shall have received the prior approval of the director of finance.  Failure to receive the approval of the director of finance shall render any change, amendment, or modification void. [L 1989, c 80, pt of §3]



§49-16 - Revenue bonds legal investments.

§49-16  Revenue bonds legal investments.  All public officers and bodies of the State, all political subdivisions, all insurance companies and associations, all banks, savings banks, and savings institutions, including building or savings and loan associations, all credit unions, all trust companies, all personal representatives, guardians, trustees, and all other persons and fiduciaries in the State who are regulated by law as to the character of their investment, may legally invest funds within their control and available for investment in revenue bonds of the county.  The purpose of this section is to authorize any persons, firms, corporations, associations, political subdivisions, bodies, and officers, public or private, to use any funds owned or controlled by them, including (without prejudice to the generality of the foregoing), sinking, insurance, investment, retirement, compensation, pension, and trust funds, and funds held on deposit, for the purchase of any revenue bonds of the county. [L 1989, c 80, pt of §3; am L 1990, c 59, §9]



§49-17 - Duties of the director of finance.

§49-17  Duties of the director of finance.  (a)  The director of finance shall be the fiscal agent for the payment of all principal and interest, and for the transfer of revenue bonds.  The director of finance may appoint other fiscal agents and transfer agents.

The director of finance shall cause to be set up in the treasury of the county suitable accounts for the deposit of all revenue of the undertaking or loan program, and for the payment of all revenue bonds and the interest thereon and for all other payment provided or required by this chapter, and for the holding of all reserves created under this chapter.

If deemed necessary or advisable by the director of finance, the director may appoint a national or state bank or trust company within or without the State to serve as trustee for the holders of the revenue bonds and the director of finance may enter into a trust indenture or trust agreement or indenture of mortgage with the trustee.  The trustee may be authorized by the county to receive and receipt for, hold and administer the proceeds of the revenue bonds and to apply the same to the purposes for which the bonds are issued, or to receive and receipt for, hold and administer all or part of the revenue derived by the county from the undertaking and to apply the revenue to the payment of the principal of and interest on the revenue bonds, or both.  In the event that the trustee shall be appointed, any trust indenture or trust agreement or indenture of mortgage entered into by the director of finance with the trustee may contain whatever covenants and provisions as may be authorized by this chapter as may be deemed necessary by the director, and any covenants or provisions so contained need not be included in a resolution or resolutions adopted under this chapter, but may be incorporated by general reference thereto in such resolution or resolutions.  Any resolution or resolutions, trust indenture or trust agreement or indenture of mortgage adopted by the governing body or entered into by the director of finance pursuant to this chapter may also contain any provisions required for the qualification thereof under the United States Trust Indenture Act of 1939 or deemed necessary or desirable by the director of finance for the security and protection of the holders of the revenue bonds or to carry out the purposes of this chapter.  The county may pledge and assign to the trustee all or part of the revenue of the undertaking or the loan program for the benefit of the holders of the revenue bonds.

(b)  If the director of finance appoints a trustee for the holders of the revenue bonds, then notwithstanding the first sentence of subsection (a), the director of finance may elect not to serve as fiscal agent for the payment of the principal and interest, and for the purchase, registration, transfer, exchange and redemption, of the revenue bonds, or may elect to limit the functions the director shall perform as the fiscal agent.  The director of finance may appoint the trustee to serve as the fiscal agent, and may authorize and empower the trustee to perform the functions with respect to the payment, purchase, registration, transfer, exchange and redemption, as the director of finance may deem necessary, advisable, or expedient, including without limitation the holding of the revenue bonds and coupons which have been paid and the supervision and conducting of the destruction thereof in accordance with law, to appoint the trustee or others as fiscal agents, paying agents, and registrars for the revenue bonds or to authorize and empower the fiscal agents, paying agents, and registrars to perform the functions referred to in subsection (a), it being the intent of this subsection to permit, the director of finance, at the director's election, not to serve as fiscal agent for the revenue bonds or to limit the functions the director shall perform as such fiscal agent, as the director may deem necessary, advisable, or expedient. [L 1989, c 80, pt of §3]



§49-18 - Investment of reserves, etc.

§49-18  Investment of reserves, etc.  The director of finance may invest any money held as reserves or in sinking funds or not required for immediate disbursement, including proceeds of the revenue bonds, which in the director's judgment are in excess of the amounts necessary for the meeting of immediate requirements, in securities permitted by the resolution or resolutions and which constitute legal investments for public funds.  Income derived therefrom shall be treated as revenue of the undertaking or loan program; expenses of purchase, safekeeping, sale, and redemption, and all other expenses of the undertaking or loan program.  Securities so purchased shall be considered as being deposited in the custody or control of the director of finance and shall be legally secured as required by law. [L 1989, c 80, pt of §3]



§49-19 - Bond anticipation notes.

§49-19  Bond anticipation notes.  In anticipation of the issuance under this chapter of revenue bonds theretofore authorized by the governing body for an undertaking or a loan program and of the receipt of the proceeds of the bonds, the county, with the approval of the governing body, may issue and sell revenue bond anticipation notes for the purposes for which the revenue bonds have been authorized, the maximum principal amount of which notes shall not exceed the authorized principal amount of the revenue bonds.  The notes shall be payable solely from and secured by the proceeds of the sale of the revenue bonds in anticipation of which they were issued and the revenue, or the user taxes, or a combination of both, from which would be payable and by which would be secured those revenue bonds; provided that to the extent the principal of the notes is paid from moneys other than the proceeds of sale of the revenue bonds, the maximum amount of revenue bonds in anticipation of which the notes are issued that has been authorized shall be reduced by the amount of the notes paid in that manner.  The issuance of the notes and the details thereof shall be governed by this chapter with respect to revenue bonds insofar as the same may apply, provided that each note, together with all renewals and extensions thereof or refundings thereof by other notes issued under this section, shall mature within five years from the date of the original note. [L 1989, c 80, pt of §3]



§49-20 - Refunding revenue bonds.

§49-20  Refunding revenue bonds.  Whenever the county has any outstanding revenue bonds or general obligation bonds issued for an undertaking or loan program pursuant to section 47-4, and the governing body determines that it will be financially sound and advantageous to the county to refund the outstanding revenue bonds or general obligation bonds, the governing body shall have the power to provide for the issuance of refunding revenue bonds with which to provide for the payment of the outstanding bonds or any part thereof at or before the maturity or redemption date thereof, with the right to include various series and issues of the outstanding bonds in a single issue of refunding revenue bonds and to pay any redemption premium and interest to accrue and become payable on the outstanding bonds being refunded and to establish reserves for the refunding revenue bonds and partly for the construction or acquisition of improvements and additions to and extensions of the undertaking for the construction or acquisition of which the outstanding bonds were issued or in the case of a loan program partly to extend the loan program.

The refunding revenue bonds shall be payable solely from and secured by the revenue of the loan program or undertaking financed from the proceeds of the bonds being refunded, or the user taxes derived with respect to such undertaking, or a combination of both, and shall be a valid claim only as against that revenue, or user taxes, or combination of both.  Refunding revenue bonds issued for the purpose of establishing and administering a loan program may also be secured by a pledge of all or a portion of undertakings, mortgages, and other obligations held by the department as security for a loan made under the program.  The interest rate or rates of the refunding revenue bonds shall not be limited by the interest rate or rates borne by any of the revenue bonds to be refunded thereby.  The refunding revenue bonds, in the discretion of the governing body, may be exchanged at par for the bonds which are being refunded or may be sold in the manner provided in this chapter for revenue bonds, as the governing body shall deem for the best interests of the county.  The refunding revenue bonds may be issued and delivered at any time prior to the date of maturity or redemption date of the bonds to be refunded that the governing body determines to be in the best interest of the county.  The refunding revenue bonds, except as specifically provided in this section, shall be issued in accordance with this chapter.  Pending the time the proceeds derived from the sale of refunding revenue bonds issued hereunder are required for the purposes for which they were issued, the proceeds, upon authorization or approval of the governing body, may be invested in obligations of, or obligations unconditionally guaranteed by, the United States of America or in savings accounts, time deposits or certificates of deposit of any bank or trust company within or without the State, to the extent that the savings accounts, time deposits, or certificates of deposit are collaterally secured by a pledge of obligations of, or obligations unconditionally guaranteed by, the United States of America; or in obligations of any state of the United States of America or any agency, instrumentality or local government of any state, the provision for payment of the principal of and interest on which shall have irrevocably been made by deposit of obligations of, or obligations unconditionally guaranteed by, the United States of America, and to further secure the refunding revenue bonds, or the revenue bonds being refunded, or both, the county may enter into a contract with any bank or trust company, within or without the State, with respect to the safekeeping and application of the proceeds of the refunding revenue bonds, and the safekeeping and application of the earnings of the investment.  All bonds so refunded and redeemed by the issue and sale or issue and exchange of refunding revenue bonds shall be canceled.

Nothing in this section shall require or be deemed to require the county to elect to redeem or prepay bonds being refunded, or to redeem or prepay revenue bonds being refunded which were issued in the form customarily known as term bonds in accordance with any sinking fund installment schedule specified in any proceedings authorizing the issuance thereof, or, in the event the county elects to redeem or prepay any such bonds, to redeem or prepay as of any particular date or dates.  The determination of the county with respect to the financial soundness and advantage of the issuance and delivery of refunding revenue bonds authorized hereby when approved by the governing body shall be conclusive, but nothing in this section shall require the holders of any outstanding revenue bonds being refunded to accept payment thereof otherwise than as provided in the revenue bonds to be refunded. [L 1989, c 80, pt of §3]



§49-21 - General laws applicable.

§49-21  General laws applicable.  The provisions of part III of chapter 47, relating to lost, stolen, destroyed, or defaced bonds, and to lost, stolen, destroyed, or defaced coupons, to the extent that they are applicable, shall apply to revenue bonds issued pursuant to this chapter. [L 1989, c 80, pt of §3]



§49-22 - Consent of another county.

§49-22  Consent of another county.  No county shall construct an undertaking or administer a loan program wholly or partly within the corporate limits of another county except with the consent of the governing body of the other county. [L 1989, c 80, pt of §3]



§49-23 - Consent of state agencies.

§49-23  Consent of state agencies.  It shall not be necessary for any county proceeding under this chapter to obtain any certificate of convenience or necessity, franchise, license, permit, or other authorization from any bureau, board, commission, or other like instrumentality of the State in order to acquire, construct, purchase, reconstruct, improve, better, extend, maintain, and operate an undertaking or undertake the establishment of loan programs, but the powers and duties of the bureau, board, commission, or instrumentality shall continue as heretofore. [L 1989, c 80, pt of §3]



§49-24 - Validation of proceedings.

§49-24  Validation of proceedings.  All proceedings heretofore taken with respect to the contracting of revenue bonded indebtedness and the issuance, sale, execution, and delivery of revenue bonds by or on behalf of the county, are hereby validated, ratified, approved and confirmed, notwithstanding any defects or irregularities in any of those proceedings or in the issuance, execution, sale, or delivery, and the bonds so issued or to be issued are and shall be binding, legal, valid, and enforceable obligations of the county. [L 1989, c 80, pt of §3]



§49-25 - Construction of chapter.

§49-25  Construction of chapter.  The powers conferred by this chapter shall be in addition and supplemental to the powers conferred by any other law or charter.  The undertaking may be acquired, purchased, constructed, reconstructed, improved, bettered, and extended, and the loan program may be established, and revenue bonds may be issued under this chapter for those purposes, notwithstanding that any other law may provide for the acquisition, purchase, construction, reconstruction, improvement, betterment, and extension of a like undertaking, or the establishment of a like loan program, or the issuance of revenue bonds for like purposes, and without regard to the requirements, restrictions, limitations, or other provisions contained in any other law or charter, including, but not limited to, any requirement for the approval by the voters of any county.  Revenue bonds may be issued under this chapter notwithstanding any debt or other limitation prescribed by any law or charter and without obtaining the consent of any commission, board, bureau, agency, or department of the State, and without any other proceeding or happening of any other condition or thing than those proceedings, conditions, or things which are specifically required by this chapter, and the mode and method of procedure for the issuance of revenue bonds under this chapter need not conform to the provisions of any other law or charter.  The authorization, issuance and validity of revenue bonds under this chapter shall not be dependent on or affected in any way by proceedings taken, contracts made, acts performed or done in connection with, or in furtherance of any undertaking or loan program by the county authorizing and issuing the revenue bonds, or by the validity of any such proceedings, contracts or acts, nor shall the authorization, issuance and validity of bonds issued under this chapter be dependent in any way upon the due adoption or enactment of any capital program or capital budget ordinance or resolution or upon the continued effectiveness of any appropriation made in any capital budget ordinance or resolution; provided that nothing in this section shall be deemed to permit the application of the proceeds of such bonds to appropriations which have lapsed pursuant to the provisions of law or of a charter.  Insofar as the provisions of any other law or charter conflicts with this chapter, this chapter shall be controlling. [L 1989, c 80, pt of §3]






CHAPTER 50 - CHARTER COMMISSIONS

§50-1 - Applicability.

§50-1  Applicability.  All counties which do not have a charter and all counties which have a charter may create a charter commission as provided herein.  No provision of this chapter shall be held to alter or restrict any provision of any existing charter, except as hereinafter specifically provided. [L 1963, c 73, pt of §2; am L 1965, c 65, §1(1); Supp, §143A-1; HRS §50-1]

Case Notes

Charter framed and adopted under this chapter and State Constitution may be amended by the legislature by a general law.  50 H. 277, 439 P.2d 206.



§50-2 - Definitions.

§50-2  Definitions.  Whenever used in this chapter, unless a different meaning clearly appears from the context:

"County" or "counties" means the city and county of Honolulu and the counties of Hawaii, Kauai, and Maui.

"Legislative body of the county" means the county council. [L 1963, c 73, pt of §2; Supp, §143A-2; HRS §50-2]

Revision Note

Definition of "chairman of the county" deleted as obsolete.  Definition of "legislative body of county" revised by deleting references to board of supervisors and to city council of Honolulu.



§50-3 - Charter commissions.

§50-3  Charter commissions.  The mayor of each county may appoint successive charter commissions with the approval of the legislative body of the county.  The commission shall consist of eleven members, one of whom shall be appointed by the mayor as the chairperson of the commission.  Any vacancy in the membership of the commission shall be filled by the mayor of the county with the approval of the legislative body of the county. [L 1963, c 73, pt of §2; am L 1965, c 65, §1(2); Supp, §143A-3; am L 1967, c 235, §1(1); HRS §50-3; gen ch 1985, 1993]

Revision Note

"Mayor" substituted for "chairman".

Cross References

Mandatory review, see county charters.

Attorney General Opinions

Under former law, no authorization for appointment of successive commissions.  Att. Gen. Op. 65-3.



§50-4 - Qualifications of commission members.

§50-4  Qualifications of commission members.  Each charter commission member shall be a registered voter and resident of the county for at least three years prior to the member's appointment.  Elected officials of the state or county governments shall not be eligible for appointment. [L 1963, c 73, pt of §2; Supp, §143A-4; HRS §50-4; gen ch 1985]

Attorney General Opinions

Under §78-4 member of board or commission is not eligible for appointment to charter commission.  Att. Gen. Op. 63-29.



§50-5 - Commission organization and procedures.

§50-5  Commission organization and procedures.  No later than fifteen days after its members are appointed, the charter commission shall organize and hold its first meeting and shall adopt such rules and regulations for the conduct of its business as it deems necessary and desirable.  Chapter 91 shall not be applicable hereto.  The majority of the members of the commission shall constitute a quorum for the transaction of business. [L 1963, c 73, pt of §2; Supp, §143A-5; HRS §50-5]



§50-6 - Duties and functions of commissions.

§50-6  Duties and functions of commissions.  The charter commission shall study and analyze the existing governmental structure of the county for the purpose of securing information that will enable it to draft a proposed charter adapted to the requirements of the county and designed to provide for the people of the county, a more efficient and responsible form of government.  The study of any subject relevant to the government, property, or other affairs of the county, or of the laws relating thereto, or of any matter or thing deemed by the commission to be pertinent thereto, and consistent with the purpose for which the commission was created, shall be deemed within the scope of the commission's work.  If, after its study, the commission decides that a charter is not desirable, it shall so report to the legislative body of the county and by resolution of the legislative body of the county the commission shall be dissolved.  If, however, the commission decides to draft a charter, the charter shall set forth the structure of the county government, the manner in which it is to operate, the powers of the county in local affairs, and shall provide for orderly transition from the present government to government under the charter. [L 1963, c 73, pt of §2; Supp, §143A-6; HRS §50-6]



§50-7 - Powers of the commission.

§50-7  Powers of the commission.  The charter commission shall hold public hearings and sponsor public forums and in general provide for the widest possible public information and discussion respecting the purpose and progress of its work.  It shall receive the assistance of any officer or employee of the county without extra compensation as it may request to carry out its functions.  It may, with the approval of the legislative body of the county, appoint staff members and consultants as it deems necessary. [L 1963, c 73, pt of §2; Supp, §143A-7; HRS §50-7]



§50-8 - Submission of proposed charter to legislative body of the county.

§50-8  Submission of proposed charter to legislative body of the county.  Within one year of its appointment, the charter commission shall submit a report in writing on its activities, findings, and recommendations to the legislative body of the county together with a draft of the proposed charter.  The legislative body of the county may in turn propose one or more sections as alternative, or alternatives to any section of the proposed charter; provided that there shall not be more than a single proposition under any alternative proposal.  Within thirty days after the receipt of the proposed charter from the commission, the legislative body shall return the proposed charter with the alternatives to the commission for its study. [L 1963, c 73, pt of §2; Supp, §143A-8; am L 1967, c 235, §1(2); HRS §50-8]

Case Notes

Cited:  49 H. 336, 417 P.2d 977.



§50-9 - Submission of proposed charter to county clerk.

§50-9  Submission of proposed charter to county clerk.  If the legislative body of the county proposes no alternative sections to the charter, the charter commission shall submit a draft of the proposed charter to the county clerk within thirty days after it has received the charter from the legislative body.  If alternatives are submitted by the legislative body of the county to the commission, then the commission shall accept or reject the alternatives within thirty days after the charter has been returned to it and shall report to the legislative body of the county any rejection.  The legislative body of the county may within ten days after receiving such notification recall any or all of the alternative proposals rejected by the commission.  Upon the expiration of the time for recall by the legislative body as provided herein or sooner with the consent of the legislative body the commission shall submit to the county clerk the proposed charter together with any alternatives proposed by the legislative body of the county which have not been accepted by the commission and incorporated in its draft. [L 1963, c 73, pt of §2; Supp, §143A-9; am L 1967, c 235, §1(3); HRS §50-9]

Case Notes

Cited:  49 H. 336, 417 P.2d 977.



§50-10 - Publication and submission to electors.

§50-10  Publication and submission to electors.  The county clerk shall provide for the submission of the proposed charter with any alternatives, as provided by section 50-9, to the qualified electors of the county for approval at a general election or special election to be held on the date determined by the charter commission; provided the special election shall not be held within thirty days before the closing of the date for filing nominations for regular county elections.  The commission shall provide for the publication of the proposed charter with any alternatives twenty-one days before the election, in a newspaper of general circulation within the county.

The form of ballot shall be prepared for the county clerk by the commission.  The form of the ballot, including such explanatory material as may be necessary, shall be substantially as follows:

Shall the proposed charter of the

County of ............... be adopted? Yes       No

In the event alternatives are included in the ballot, the alternatives, including such explanatory material as may be necessary, shall be submitted in substantially the following form:

Shall the proposed charter of the

County of .......... with alternative

No. .......... (here state the substance

of the alternative) be adopted?       Yes       No

Each elector may vote for the proposed charter and for any proposed alternative.  Blank ballots and spoiled ballots shall not be counted in determining the majority of the votes.  Any proposition receiving a majority of the votes cast at the charter election shall be considered approved by the electors.  If the proposed charter and any of the proposed alternatives receive a majority of the votes cast at the election, the proposition receiving the larger majority shall supersede the proposition with the smaller majority.  The laws and rules governing elections, so far as applicable and not inconsistent with this chapter, shall apply to elections held pursuant to this chapter.

Upon adoption, the charter shall become the organic law of the county and shall supersede any existing charter and all laws affecting the organization and government of the county which are in conflict therewith. [L 1963, c 73, pt of §2; am L 1965, c 65, §1(3); Supp, §143A-10; am L 1967, c 235, §1(4); HRS §50-10]

Cross References

Election laws, see Title 2.

Attorney General Opinions

County may not supersede §78-5 by adopting contrary provision in its charter.  Att. Gen. Op. 72-15.

Case Notes

Provisions in charters must be limited to self-government and be within such limits and procedures as prescribed by general law.  56 H. 582, 545 P.2d 684.

Provisions of Maui Charter on the departments of water supply, police and liquor control relate to organization and government of the county and supersede conflicting statutes.  59 H. 65, 576 P.2d 1029.

Hawaii Legal Reporter Citations

Charter provisions superior to statutory provisions.  79 HLR 79-0027.



§50-11 - Charter amendment and revision.

§50-11  Charter amendment and revision.  Every charter established under this chapter shall provide means by which the charter may be amended or revised.  The provisions for amendment and revision must provide for approval of all amendments and revisions by referendum to the electors of the county.  The amendment or revision shall be considered ratified if a majority of the electors voting on the amendment or revision cast their ballots in favor of adoption. [L 1963, c 73, pt of §2; am L 1965, c 65, §1(5); Supp, §143A-12; HRS §50-11]

Case Notes

Where county charter amendment failed to indicate whether its effective date or the first term to count towards the limit of "four consecutive two year terms" was to be postponed to 1998, the amendment became effective on November 25, 1996, which was the day the amendment was "ratified" by a "majority of the electors voting on the amendment"; the first term counted towards the limit of "four consecutive two year terms" was the term that commenced "at twelve o'clock meridian on the first Monday of December after" the 1996 election.  118 H. 355, 191 P.3d 176.



§50-12 - Tenure of commission.

§50-12  Tenure of commission.  The terms of office of the members of the charter commission shall expire on the day after the election at which the proposed charter is submitted to the qualified electors of the county for approval, unless earlier terminated as provided in section 50-6. [L 1963, c 73, pt of §2; Supp, §143A-13; HRS §50-12]



§50-13 - Compensation of commission members.

§50-13  Compensation of commission members.  Members of the charter commission shall receive as compensation for their services the sum of $1,000 each, and shall be reimbursed by the county for their necessary expenses incurred in the performance of their duties. [L 1963, c 73, pt of §2; Supp, §143A-14; HRS §50-13]



§50-14 - Appropriations and disbursements.

§50-14  Appropriations and disbursements.  The county legislative body shall appropriate sufficient funds for the compensation of the charter commission members, their necessary expenses, and for the effective operation of the commission including amounts necessary for hiring staff members and consultants and for defraying other reasonable expenses of the commission.  The moneys shall be disbursed by the county as prescribed by law. [L 1963, c 73, pt of §2; Supp, §143A-15; HRS §50-14]



§50-15 - Reserved powers.

§50-15  Reserved powers.  Notwithstanding the provisions of this chapter, there is expressly reserved to the state legislature the power to enact all laws of general application throughout the State on matters of concern and interest and laws relating to the fiscal powers of the counties, and neither a charter nor ordinances adopted under a charter shall be in conflict therewith. [L 1963, c 73, pt of §2; Supp, §143A-16; HRS §50-15]

Law Journals and Reviews

Marsland v. First Hawaiian Bank:  Home Rule and the Scope of the County Prosecutor's Power.  12 UH L. Rev. 261.

Case Notes

Generally on functions of statewide interest, if counties are not given specific authority, they cannot thwart the State.  56 H. 582, 545 P.2d 684.

"On matters of concern and interest" should be interpreted to mean "on matters of statewide concern and interest".  59 H. 65, 576 P.2d 1029.






CHAPTER 51 - MASS TRANSIT

§51-1 - Grant of powers.

§51-1  Grant of powers.  Every county of this State may acquire, condemn, purchase, lease, construct, extend, own, maintain, and operate mass transit systems, including, without being limited to, motor buses, street railroads, fixed rail facilities such as monorails or subways, whether surface, subsurface, or elevated, taxis, and other forms of transportation for hire for passengers and their personal baggage.

Every county shall have power to provide mass transportation service, whether directly, jointly, or under contract with private parties, without the county or private parties being subject to the jurisdiction and control of the public utilities commission in any manner.

The terms "mass transit" and "mass transportation" mean transportation by bus, or rail or other conveyance, either publicly or privately owned, which provides to the public general or special service (but not including school buses or charter or sightseeing service) on a regular and continuing basis. [L 1967, c 300, §1; HRS §51-1; am L 1973, c 166, §1]



§51-2 - Provision relating to purchase.

§51-2  Provision relating to purchase.  Any franchise heretofore granted by the legislature authorizing the transportation of persons or property, or both, by motor vehicle limited to one county or a portion of a county is amended as follows with respect to the procedure for the purchase of the property of the company holding the franchise (hereinafter called the "company"):

(1)  The legislative body of the county may by ordinance authorize or provide for the purchase of the property of the company.  No authorization by referendum nor any legislative act authorizing a referendum shall be required, and all references to a referendum or legislative act are deleted from the franchise.

(2)  Notice by the county to the company of the county's intention to acquire the property of the company shall not be required, and all references to the notice are hereby deleted from the franchise. [L 1967, c 300, §2; HRS §51-2]

Case Notes

On take-over of HRT system by City and County, see 54 H. 356, 507 P.2d 169; 459 F.2d 551.



§51-3 - Effect of amendment.

§51-3  Effect of amendment.  The amendments provided in section 51-2 shall not be construed to amend or affect any other provision of the franchise referred to in section 51-2. [L 1967, c 300, §3; HRS §51-3]



§51-4 - Financing the acquisition, construction, etc.

§51-4  Financing the acquisition, construction, etc., of mass transportation systems.  Any mass transportation system owned or operated or to be acquired by a county is a public improvement of the county within the meaning and purview of chapter 47, and an undertaking of the county within the meaning and purview of chapter 49.  Any county may issue its general obligation bonds or notes pursuant to chapter 47, or its revenue bonds or notes pursuant to chapter 47 or 49, or both general obligation and revenue bonds or notes in order to pay the costs to the county of acquiring, constructing, reconstructing, improving, bettering, extending, equipping, or furnishing a mass transportation system or systems in the county. [L 1967, c 300, §4; HRS §51-4]






CHAPTER 51D - TRANSIT CAPITAL DEVELOPMENT FUND

CHAPTER 51D

TRANSIT CAPITAL DEVELOPMENT FUND

REPEALED.  L 2005, c 247, §7.



CHAPTER 52 - POLICE DEPARTMENTS

CHAPTER 52

POLICE DEPARTMENTS

REPEALED.  L 1989, c 136, §1.



CHAPTER 52D - POLICE DEPARTMENTS

§52D-1 - Police commission.

[§52D-1]  Police commission.  A police commission is created for each of the counties.  The composition, appointment, terms of office, staff, powers, duties, and functions of each police commission shall be prescribed by the charter of each county. [L 1989, c 136, pt of §2]



§52D-2 - Chief of police.

[§52D-2]  Chief of police.  The police commission shall appoint a chief of police.  The chief of police shall annually make a report to the police commission on the state of affairs and condition of the police department. [L 1989, c 136, pt of §2]

Cross References

Police chief, exempt from position classification, see §77-35.



§52D-3 - Powers and duties of chief of police.

[§52D-3]  Powers and duties of chief of police.  The chief of police shall have the powers and duties as prescribed by law, the respective county charter, and as provided by this chapter. [L 1989, c 136, pt of §2]



§52D-3.5 - Reports to legislature.

[§52D-3.5  Reports to legislature.]  The chief of each county police department shall submit an annual report to the legislature twenty days prior to the convening of the regular session in each year.  The report shall include a summary of the facts and the nature of the misconduct for each incident which resulted in the suspension or discharge of a police officer, the disciplinary action imposed for each incident, and the number of police officers suspended and discharged during the previous year under the following categories of the department's Standards of Conduct:

(1)  Malicious use of physical force;

(2)  Mistreatment of prisoners;

(3)  Use of drugs and narcotics; and

(4)  Cowardice.

The summary of facts shall not be of such a nature so as to disclose the identity of the individuals involved. [L 1995, c 242, §3]



§52D-4 - Ex officio coroner.

[§52D-4]  Ex officio coroner.  Where there is no other county medical examiner, the chief of police or any duly authorized subordinate shall be ex officio county coroner.  An ex officio county coroner shall have all the powers and perform all the duties of coroner, within that county, as provided by law. [L 1989, c 136, pt of §2]



§52D-5 - Powers of chief of police outside own county.

[§52D-5]  Powers of chief of police outside own county.  The chief of police of each county and any duly authorized subordinates shall have and may exercise all powers, privileges, and authority necessary to enforce the laws of the State, in a county other than the county in and for which the chief has been appointed, if:

(1)  The exercise of such power, privilege, and authority is required in the pursuit of any investigation commenced within the county in and for which the chief has been appointed; and

(2)  The concurrence of the chief of police of the county in which the power, privilege, and authority sought to be exercised is obtained. [L 1989, c 136, pt of §2]



§52D-6 - Police force; employees.

[§52D-6]  Police force; employees.  The chief of police may appoint officers and other employees under such rules and at such salaries as are authorized by law.  Probationary appointment, suspension, and dismissal of officers and employees of the police department shall be as authorized by law. [L 1989, c 136, pt of §2]

Cross References

Court appearance on day off, compensation, see §80-10.

Injury leave of absence, see §79-15.

Pension systems, see chapter 88, pt III.



§52D-7 - Traffic control surrounding school premises.

[§52D-7]  Traffic control surrounding school premises.  (a)  The chief of police shall have charge, direction, and control of all matters relating to preserving and protecting the public health, safety, and welfare on and about the streets surrounding any school.  To perform this function, the chief of police shall appoint, train, and compensate traffic monitors to perform such duties as the chief directs.  Nothing contained in this section shall be construed to diminish the role now performed by the junior police officer program.

(b)  The traffic monitors of the respective counties shall be provided with suitable badges or insignia of office, and shall have the duty to assist police officers throughout the State in all matters relating to the enforcement of traffic regulations on and about the streets surrounding any public school premises.

(c)  The term "traffic monitor" means all persons over the age of eighteen who are appointed, trained, and compensated by the chief of police of each county to perform duties under this section whether called traffic monitors or by any other name or title. [L 1989, c 136, pt of §2]



§52D-8 - Police officers; counsel for.

[§52D-8]  Police officers; counsel for.  Whenever a police officer is prosecuted for a crime or sued in a civil action for acts done in the performance of the officer's duty as a police officer, the police officer shall be represented and defended:

(1)  In criminal proceedings by an attorney to be employed and paid by the county in which the officer is serving; and

(2)  In civil cases by the corporation counsel or county attorney of the county in which the police officer is serving. [L 1989, c 136, pt of §2]

Case Notes

An attorney "employed and paid by the county" for the benefit of a police officer, to defend the officer in a criminal case pursuant to this section and in related civil cases, in which the county has asserted claims adverse to the officer, is not per se, by virtue of such employment and payment, deemed ineffective counsel.  95 H. 9, 18 P.3d 871.

Section provides officers with a constitutionally protected property interest--the right to legal representation for acting within the scope of their duty; due process thus entitles an officer to a contested case hearing under chapter 91 before the officer can be deprived of this interest.  89 H. 221 (App.), 971 P.2d 310.



§52D-9 - Determination of scope of duty.

[§52D-9]  Determination of scope of duty.  The determination of whether an act, for which the police officer is being prosecuted or sued, was done in the performance of the police officer's duty, so as to entitle the police officer to be represented by counsel provided by the county, shall be made by the police commission of the county.  Before making a determination, the police commission shall consult the county attorney or the corporation counsel, who may make a recommendation to the police commission with respect thereto if the county attorney or corporation counsel so desires.  The determination of the police commission shall be conclusive for the purpose of this section and section 52D-8. [L 1989, c 136, pt of §2]

Case Notes

Section's reference to "conclusiveness" of the commission's scope of duty determination refers to its "conclusiveness" for purposes of the city's review and does not serve to preclude judicial review; officer may thus appeal an adverse scope of duty determination after a proper contested case hearing has been held pursuant to chapter 91.  89 H. 221 (App.), 971 P.2d 310.



§52D-10 - Disposition of found, stolen, or unclaimed property.

§52D-10  Disposition of found, stolen, or unclaimed property.  Each chief of police, on the first Monday in January and the first Monday in July, shall give the county director of finance a sworn statement listing all moneys (except money found), goods, wares, and merchandise in the chief's custody which have been unclaimed for a period of not less than ninety days.  At least annually, the chief of police shall give public notice to the public, once a week for four successive weeks in the county (and may also give notice by posting in conspicuous places), that, unless claimed by an owner with satisfactory proof of ownership, the goods, wares, and merchandise listed will be sold at public auction to the highest bidder.  On the day and at the place specified in the notice, all property still unclaimed, except money and found property, shall be sold by auction by or under the direction of the chief of police.  Any unclaimed goods, wares, or merchandise of a perishable nature or which are unreasonably expensive to keep or safeguard, may be sold at public auction or by any commercially reasonable manner, at a time and after notice that the chief of police deems proper and reasonable under the circumstances.  The chief of police, immediately after the sale of any property in accordance with this section, shall pay to the director of finance of the county all moneys remaining unclaimed and all moneys received upon the sale. [L 1989, c 136, pt of §2; am L 1998, c 2, §18]

Cross References

Unclaimed property, see chapter 523A.



§52D-11 - Reports by common carriers and court clerks.

[§52D-11]  Reports by common carriers and court clerks.  All property held by common carriers, subject to section 490:7-308, and by clerks of the court, subject to section 606-4, shall be reported by the common carriers or clerks of the court, in June and December of each year, to the chief of police of the county in which the property is held. [L 1989, c 136, pt of §2]



§52D-12 - Duty of police officer to owner.

[§52D-12]  Duty of police officer to owner.  Any stolen or lost property in the custody of a police officer shall be delivered to its owner or the owner's duly authorized agent upon satisfactory proof of ownership, and if to an agent, of the agency; subject to payment by the owner or agent of all reasonable expenses incurred in the preservation and safekeeping of the property. [L 1989, c 136, pt of §2]



§52D-13 - Orders of retention.

[§52D-13]  Orders of retention.  No property shall be sold or delivered under sections 52D-10 to 52D-14 if the chief of police, any county attorney or corporation counsel, or any court directs that it be retained as evidence. [L 1989, c 136, pt of §2]



§52D-14 - Duty and right of finders.

[§52D-14]  Duty and right of finders.  (a)  Except as provided in section 261-17.7, all money or property found shall be reported or delivered by the finder to the chief of police of the county.  When so delivered, it shall be held by the chief of police for forty-five days or until claimed by some person who establishes title or right of custody thereto to the satisfaction of the chief of police.  If title or right of custody is established, the money or property shall be delivered to the claimant by the chief of police.

(b)  If no claim is made or no such right is established within the forty-five days, the money or property shall be returned to the person who delivered it to the chief of police; provided that if the person who delivered it to the chief of police fails to claim the money or property within thirty days after being notified by the chief of police that the person is entitled to possession, the chief of police shall dispose of the money or property in accordance with the procedures established in section 52D-10.  For the purpose of this section, notice by regular mail to the person's last known address shall be sufficient. [L 1989, c 136, pt of §2]



§52D-15 - Off-duty police officers; benefits for personal injuries.

[§52D-15]  Off-duty police officers; benefits for personal injuries.  For the purposes of chapters 88 and 386, a police officer who is injured, disabled, or killed while actually engaged in the apprehension or attempted apprehension of law violators or suspected law violators, or in the preservation of peace, or in the protection of the rights or property of persons shall be deemed to have been injured, disabled, or killed while in the actual performance of duty, and the injury, disability, or death shall be deemed to have been caused by accident arising out of and in the course of the police officer's employment, notwithstanding that the accident causing the injury, disability, or death occurred at a time, place, or time and place, not within the police officer's regular tour of duty and notwithstanding that the police officer was not acting under the direction of the police officer's superiors at the time and place of the accident; provided that the accident occurs within the jurisdiction wherein the police officer is commissioned and while the police officer is acting solely as a police officer. [L 1993, c 290, §1]

Cross References

Retirement benefits, see §88-158.

Workers' compensation, see §386-3.






CHAPTER 53 - URBAN RENEWAL LAW

§53-1 - Definitions.

PART I.  URBAN REDEVELOPMENT ACT

§53-1  Definitions.  The following terms wherever used or referred to in part I, part II and, unless specifically indicated otherwise therein, part III of this chapter have the following respective meanings, unless a different meaning clearly appears from the context:

"Agency", "local agency", or "local redevelopment agency" means a local redevelopment agency of the county in which a redevelopment project or the redevelopment project concerned is situated, created pursuant to this chapter.  Each agency shall be designated by the name of the county followed by the words "redevelopment agency", e.g., "Maui redevelopment agency".

"Blighted area" means an area (including a slum area), whether it is improved or unimproved, in which conditions such as:  the dilapidation, deterioration, age, or obsolescence of the buildings or improvements thereon; inadequate ventilation, light, sanitation, or open spaces, or other insanitary or unsafe conditions; high density of population and overcrowding; defective or inadequate street layout; faulty lot layout in relation to size, adequacy, accessibility, or usefulness; diversity of ownership; tax or special assessment delinquency exceeding the fair value of the land; defective or unusual conditions of title; improper subdivision or obsolete platting; existence of conditions which endanger life or property by fire or other causes; or any combination of these factors or conditions predominate, thus making the area an economic or social liability, or conducive to ill health, transmission of disease, infant mortality, juvenile delinquency, or crime, or otherwise detrimental to the public health, safety, morals, and welfare.

"Bonds" means any bonds, notes, interim certificates, debenture, or other obligations.

"Council" means the county or city council of a county or of the county in which the redevelopment project concerned is situated.

"County" has the meaning set forth in section 1-22 and, where appropriate, means the county in which the redevelopment project concerned is situated.

"Hawaii housing finance and development corporation", "corporation", "government", "federal government", and "real property" have the respective meanings set forth for these terms in chapter 201H.

"Obligee" includes any bondholder, agents or trustees for any bondholders, or lessor demising to the agency property used in connection with a redevelopment project, or any assignee or assignees of the lessor's interest or any part thereof, and the federal government when it is a party to any contract with the agency.

"Planning commission" means the planning commission for the county established by or pursuant to any state law, or, if there is no planning commission, then the council of the county.

"Public notice" means notice stating generally the purpose and the time and place for the hearing or meeting to which the notice relates, or stating generally the information required to be covered by the notice, given at least once (unless a greater number is specifically required) in the county in which the hearing or meeting is to be held, or in which the redevelopment project concerned is situated.  Unless otherwise specifically provided, the notice, or the first notice (if more than one), must be made at least three days prior to the date of the hearing or meeting to which it relates.

"Redevelopment" means the planning, development, replanning, redesign, clearance, reconstruction or rehabilitation, or any combination of these, of a redevelopment area or part thereof, and the provision of the residential, commercial, industrial, public, or other structures or spaces as may be appropriate or necessary in the interest of the general welfare, including recreational and other facilities incidental or appurtenant thereto.  The term does not exclude the continuance of existing buildings or uses whose demolition and rebuilding or change of use are not deemed essential to the redevelopment and rehabilitation of the area.  The term includes provision for open space types of use, such as streets and other public grounds and space around buildings, as well as buildings, structures, and improvements, public or private, and improvements of recreation areas, public or private, and other public grounds.

"Redevelopment area" means all or a portion of an area in a county which the planning commission thereof has determined to be a blighted area and whose redevelopment is necessary to effectuate the public purposes declared in this chapter.

"Redevelopment corporation" means a corporation created pursuant to section 53-23.

"Redevelopment plan" means a plan, together with any amendments thereto, for the redevelopment of all or any part of a blighted area.

"Redevelopment project" means a specific work or improvements to effectuate all or any part of a redevelopment plan.

"Resolution", unless specifically otherwise provided, means a resolution requiring no notice before, and only one reading for, its adoption.

"State" means the State of Hawaii.

"Urban area" means any closely settled community in a county. [L 1949, c 379, §3; am L 1951, c 244, §1; am L 1955, c 271, §1(d); RL 1955, §143-2; am L 1965, c 101, §1(a); HRS §53-1; am L 1974, c 123, §1; am L 1997, c 350, §8; am L 1998, c 2, §19; am L 2006, c 180, §13]

Case Notes

Chapter cited:  44 H. 154, 174, 352 P.2d 861.



§53-2 - Redevelopment agency; creation.

§53-2  Redevelopment agency; creation.  (a)  The council of a county by resolution may create a local redevelopment agency for the county, which shall be a county agency and a public body, corporate and politic, and shall consist of five members, appointed by the mayor, with the approval of the council, who shall be outstanding and public-spirited citizens and who shall have resided in the county for at least three years immediately preceding their appointment.  The members of the agency shall serve for terms of five years each; provided that upon the initial appointment of the members of the agency, one member shall be appointed for a term of one year, the second member for a term of two years, the third member for a term of three years, the fourth member for a term of four years and a fifth member for a term of five years.  Each vacancy shall be filled by the appointing power for the remainder of the unexpired term.  No more than three of the members shall belong to the same political party.

(b)  The appointing power which appoints a member may appoint an acting member to serve during the absence or inability to serve of such member, and the acting member shall, while so acting, have all of the powers of the member in whose place the acting member is temporarily appointed.  Members shall hold over until their respective successors are appointed and qualify.  Members shall receive no remuneration for their services except actual expenses incurred in the performance of their duties.  No member shall hold any elective or other appointive office or position of the member's county.  Each member shall be required to give bond in the sum of $15,000 for the faithful performance of the member's duties, and the agency may also require any of its subordinates to give bond, the premiums upon the bonds to be paid by the agency. [L 1949, c 379, pt of §4; am L 1951, c 244, §2; RL 1955, §143-3; am L 1957, c 64, §1; am imp L 1967, c 80, §1; HRS §53-2; gen ch 1985]

Attorney General Opinions

Redevelopment agencies are not "political subdivisions" within meaning of §103-53 and are not subject to tax clearance requirements.  Att. Gen. Op. 62-14.



§53-3 - Interest in project prohibited; disclosure of interest.

§53-3  Interest in project prohibited; disclosure of interest.  No member or employee of the redevelopment agency shall acquire any interest, direct or indirect, in any redevelopment project or in any property included or planned to be included in any such project, nor shall the member or employee have any interest, direct or indirect, in any contract or proposed contract, for materials or services to be furnished or used in connection with the project.  If any member or employee owns or controls an interest, direct or indirect, in any property included or planned to be included in any redevelopment project, the member or employee shall immediately disclose the same in writing to the agency and the disclosure shall be entered upon the minutes of the agency.  Failure to so disclose the interest shall constitute misconduct sufficient to warrant removal. [L 1949, c 379, pt of §4; am L 1955, c 271, pt of §1(e); RL 1955, §143-4; HRS §53-3; gen ch 1985]



§53-4 - Removal of members.

§53-4  Removal of members.  Any member of a redevelopment agency may be removed for any inefficiency, neglect of duty, or misconduct in office by the mayor with the approval of the council. [L 1949, c 379, pt of §4; am L 1955, c 271, pt of §1(e); RL 1955, §143-5; am L 1957, c 64, §3; HRS §53-4]



§53-5 - Powers and duties of agency.

§53-5  Powers and duties of agency.  The powers and duties of the redevelopment agency shall be as follows:

(1)  To undertake and carry out urban renewal projects and related activities authorized by this chapter; to make and execute contracts and other instruments necessary or convenient to exercise its powers under this chapter; to sue and be sued; to have a seal; and, subject to any limitations in this chapter contained, to exercise all powers necessary, incidental, or convenient to carry out and effectuate the purposes and provisions of this chapter.

(2)  To make, amend, and repeal rules and regulations not inconsistent with this part to carry into effect the powers and purposes thereof, which rules and regulations shall be subject to chapter 91.

(3)  To appoint a manager and a deputy manager who shall have such qualifications as the agency deems necessary and who shall hold their respective offices at the pleasure of the agency.  The manager shall be exempt from the requirements of chapter 76 and shall receive such salary as the agency may provide.  The deputy manager shall be exempt from the requirements of chapter 76 but shall be subject to the position classification plan.  The manager shall have full power to administer the affairs of the agency, subject to the direction and approval of the agency.  The manager shall, subject to the approval of the agency, have power to appoint, suspend, and discharge such other employees, subordinates, and assistants as may be necessary for the proper conduct of the business of the agency.  All the appointments, suspensions or discharges shall be made in conformity with the applicable provisions of chapter 76.

(4)  To make preliminary surveys, studies, and plans to identify redevelopment areas; provided that the studies and initial determination of what areas are blighted, within the meaning of this part, shall be made exclusively by the planning commission, and to make redevelopment plans for the areas, which plans shall be in conformity with the master plan for the development of the locality, and each plan shall show the outline of the area, character of existing development, proposed use of land, general character of new buildings and other general details of redevelopment, as well as the preliminary estimated cost thereof.  Further, the plans shall give due consideration to the provision of adequate park and recreational areas and facilities that may be desirable for neighborhood improvement, with special consideration for the health, safety and welfare of children residing in the general vicinity of the site covered by the plans.  In preparing redevelopment plans the agency shall utilize such assistance as can be given by employees of the government, but may also enter into contracts for professional services in connection therewith.  Any council which is not otherwise authorized to establish a planning commission with power to prepare a master plan for the physical development of the locality, may prepare such a master plan for the purposes of initiating and carrying out a redevelopment project under this part.

(5)  To assist and cooperate with other local agencies within the State and to contract for professional services with the other local agencies in carrying out its duties.

(6)  To establish and operate a central relocation office which shall perform such functions and activities as may be necessary and proper for the satisfactory relocation of families, individuals, businesses, and nonprofit organizations, incorporated and unincorporated, displaced by any governmental action to decent, safe, and sanitary locations at rents and prices within the financial means of the displaced families, individuals, businesses, and nonprofit organizations.  To the extent that special funds are made available by the State or the county, the agency may authorize the central relocation office to make relocation payments for actual moving costs to families, individuals, businesses, and nonprofit organizations, incorporated or unincorporated, displaced from other than urban renewal projects; provided that the payments shall not exceed $100 for each displaced family or individual and $300 for each displaced business (including the operation of a farm) or nonprofit organization; provided further that the payments shall not be made to recipients of any other relocation payments made by any government or agency thereof for the same displacement.  In the case of a business, the allowable expenses for transportation shall not exceed the cost of moving fifty miles from the point from which the business is being displaced.

To prepare plans for and assist in the relocation of persons (including individuals, families, business concerns, nonprofit organizations and others) displaced from an urban renewal area, and to make relocation payments to or with respect to the persons from funds provided by the federal government.

(7)  To prepare a general neighborhood renewal plan for urban renewal areas which may be of such scope that urban renewal activities may have to be carried out in stages over an estimated period of up to ten years.  The plan may include, but is not limited to, a preliminary plan which (A) outlines the urban renewal activities proposed for the area involved, (B) provides a framework for the preparation of urban renewal plans, and (C) indicates generally the land uses, population density, building coverage, prospective requirements for rehabilitation and improvement of property, and portions of the area contemplated for clearance and redevelopment.  A general neighborhood renewal plan shall, in the determination of the local governing body, conform to the general plan of the locality as a whole and the workable program of the county. [L 1949, c 379, pt of §4; am L 1951, c 244, pt of §3; am L 1953, c 209, §3; am L 1955, c 271, §1(f); RL 1955, §143-6; am L 1957, c 163, §1; am L 1959, c 33, §1; am L 1961, c 112, §1 and c 144, §1; am L 1963, c 66, §1; am L 1965, c 96, §89 and c 101, §1(b) to (e); HRS §53-5; am L 2000, c 253, §150]



§53-6 - Initiation and approval of redevelopment plan.

§53-6  Initiation and approval of redevelopment plan.  (a)  Before adopting a redevelopment plan, the redevelopment agency shall be assured that satisfactory housing facilities are available or that reasonable provisions will be made for the temporary housing of individuals and families displaced by the removal of living facilities from the redevelopment project.  In making the determination the agency may confer with the Hawaii public housing authority with respect to the possible placement of displaced families in projects owned and operated by the authority.

(b)  The agency shall submit the redevelopment plan to the planning commission for study and approval thereof.  The planning commission may approve, amend and approve, or disapprove the plan.  If the planning commission disapproves the plan or amends the plan and the amendment is not approved by the agency, the agency may submit the plan as disapproved or amended to the council which may nevertheless approve or amend and approve the plan by resolution, but only by the affirmative vote of at least five of its members, after holding a public hearing and subject to the procedure set forth in the next paragraph.

After the planning commission has approved a redevelopment plan, and upon acceptance thereof by the agency if amended, the agency shall submit the plan to the council which shall hold a public hearing thereon, after giving published notice thereof on three separate days, the first publication to be at least ten days before the date of the hearings, and may approve, amend and approve, or disapprove the plan by resolution; provided that the council shall not approve, or amend and approve, the plan unless it finds that the redevelopment project area is a blighted area within the urban limits of the county; and provided further that any amendment made by the council must be accepted by the agency before final approval by the council.  If the council approves a redevelopment plan, published notice of the approval shall be given by at least three publications and further proceedings with respect to the redevelopment project covered by the plan shall be stayed for a period of thirty days after the first publication of the notice.  Actions, suits, or proceedings to contest the validity of the proceedings prescribed by the foregoing provisions of this chapter or of the redevelopment plan shall be barred upon the expiration of the period of thirty days, and no action thereafter commenced shall raise any question concerning the validity of the proceedings provided by the foregoing provisions of this chapter or of the redevelopment plan, and in all actions, suits, or proceedings commenced after the expiration of the period of thirty days, except as to matters affecting jurisdiction, the validity of the proceedings prescribed by the foregoing provisions of this chapter and of the plan shall be conclusively presumed.  Upon the expiration of the thirty-day period, the agency may further proceed with the redevelopment project or projects covered by the redevelopment plan.  Upon acquisition of the lands in the redevelopment project by the agency, the lands shall automatically be rezoned as to land use in conformance with provisions of the approved redevelopment plan.

(c)  [L 2004, c 202, §7 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  Hearings and trial upon any issue raised in any action, suit, or proceeding in any court involving the construction, interpretation, or validity of this chapter, or involving the legality or validity of any action taken or proposed to be taken under or pursuant to this chapter, whether by way of injunction, suit for declaratory judgment, submission on agreed statement of facts, or otherwise, shall be given precedence in the trial courts and, on appeal.  An appeal to the intermediate appellate court, subject to chapter 602, shall lie from any decision of any trial court holding valid or invalid any provision of this chapter, or any contract made or proposed, or other action taken or proposed to be taken, under or pursuant to this chapter.

(d)  Whenever the agency determines that a proposed redevelopment project or an auxiliary redevelopment project initiated pursuant to this chapter may be undertaken by the owners of project lands therein or by developers of the owners as effectively, expeditiously, and economically as if undertaken as a public undertaking by the agency itself, then the redevelopment plan for the project approved and adopted pursuant to this section shall include a provision for the execution of the project by an alternative method of private development thereof on the basis of an agreement between the agency and the owners or developers and imposing such requirements, restrictions, and sanctions as the agency may deem necessary to effectuate the basic purposes of this chapter and to assure the successful completion of the project by private development.

If at any time after the initial adoption of the redevelopment plan, the agency determines that a change in the plan is in the public interest and in furtherance of the purpose of redevelopment, the plan or any part thereof may be amended by following the same procedure as set forth above for the adoption of the original plan. [L 1949, c 379, pt of §4; am L 1951, c 244, pt of §3; am L 1955, c 271, §1(g); RL 1955, §143-7; am L 1959, c 63, §1 and c 214, §1; am L 1965, c 101, §1(f) and (g); HRS §53-6; am L 1987, c 337, §5(1); am L 1997, c 350, §14; am L 2004, c 202, §7; am L 2005, c 196, §26(a); am L 2006, c 180, §16]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."



§53-7 - Urban renewal projects in disaster areas.

§53-7  Urban renewal projects in disaster areas.  Notwithstanding any other provisions of this chapter, where the council of a county certifies that an area within the county is in need of renewal, redevelopment, or rehabilitation as a result of a seismic wave, flood, fire, hurricane, earthquake, storm, volcanic activity, explosion, or other catastrophe, natural or of human origin (herein called "disaster area") respecting which the governor of the State has certified the need for disaster assistance under Public Law 875, Eighty-first Congress (64 Stat. 1109), or other federal law, the council of a county may approve an urban renewal plan and an urban renewal project with respect to the area without regard to:

(1)  The provisions of this chapter as follows:  the definitions of "redevelopment area" and "urban area" in section 53-1; the proviso of the first sentence of paragraph (4) of section 53-5; the requirements for housing of displaced families, approval of the plan by planning commission, public hearings and findings required by the county council prior to the approval of the plan as contained in section 53-6, provided that the limitation of time in which to contest validity of the proceedings or of the renewal plan provided in section 53-6 in the case of an urban renewal project for disaster areas shall be twenty days instead of thirty days; the exceptions set forth in the second sentence of section 53-20; the proviso of the second sentence of section 53-21; and

(2)  Any of the provisions of this chapter requiring public hearings or requiring that the urban renewal plan conform to the master plan for the development of the county or locality as a whole, or that the urban renewal area be a slum area, or a blighted, deteriorated, or deteriorating area, or that the urban renewal area be predominantly residential in character or be developed or redeveloped for residential use.

In the preparation, planning, financing, acquisition, and disposal of real property, and the execution generally of an urban renewal project for disaster areas, a redevelopment agency shall have all of the rights, powers, privileges, and immunities conferred upon the agency by this chapter including any amendment thereof or addition thereto, or by any other law, in the same manner as though all provisions of law relating to urban renewal projects were applicable to the redevelopment and renewal of the disaster areas as in this section provided, subject to the exceptions hereinabove set forth. [L Sp 1960, c 5, §1; Supp, §143-7.1; HRS §53-7; am L 1987, c 283, §5; am L 1999, c 18, §1]



§53-8 - Acquisition of lands in redevelopment project.

§53-8  Acquisition of lands in redevelopment project.  After the redevelopment plan is officially approved by the council, or after the thirty-day period has expired or, after the final dismissal or determination of any action, suit or proceeding, if filed (unless the determination holds that the proceedings with reference to the redevelopment plan or the plan are invalid), the redevelopment agency may proceed to acquire land in the redevelopment project.

Private real property in an area, needed for a redevelopment project, which is to be acquired pursuant to this part, may be acquired by the agency by condemnation or otherwise, including any property devoted to a public use, whether or not held in trust, notwithstanding that the property may have been previously acquired by condemnation or is owned by a public utility, it being hereby expressly determined that the public use in conformity with this part shall be deemed a superior public use; provided that real property belonging to a public utility may not be acquired without the approval of the public utilities commission or tribunal having regulatory power over the public utility.

The council may consent to the condemnation of property owned by the county, whether or not the property is held in trust, or may sell or lease to an agency any such property necessary or convenient for a redevelopment project, with or without right to assign or sublease and without public bidding, provided published notice of a meeting to consider the sale or lease is given and a public hearing is held by the council before the action.  The term of any such lease shall not be limited by any provision of any other law limiting the period of time during which a lease or any renewal thereof may run.

An award of compensation shall not be increased by reason of any increase in the value of the real property caused by the assembly, clearance, or reconstruction, or proposed assembly, clearance or reconstruction for the purposes of this part of the real property in a redevelopment area.

A council, upon payment therefor or upon exchange for other lands, or without consideration, may convey to an agency land owned by the county in any street or public place which is duly closed or discontinued pursuant to the plan of a redevelopment project.

Public lands or lands owned by any other agency or instrumentality of the government, may, with the approval of the governor, be transferred to an agency by the officer, agency, or instrumentality authorized to convey the same upon payment therefor or upon exchange for other lands, or without consideration, notwithstanding any other law to the contrary.

The procedure upon condemnation by an agency shall be the same as that prescribed by the laws of the State for condemnation by a county except that the members of the agency shall be substituted for the council whenever mentioned in the laws, and that the proceeding shall be brought and title shall be acquired in the name of the agency.

In the event the improvements on any private real property located in any proposed redevelopment area (1) are destroyed by seismic wave, flood, fire, hurricane, earthquake, storm, volcanic activity, explosion, or other catastrophe, natural or of human origin, or (2) are declared by an appropriate state or local authority to be unsafe or unfit for human use or habitation, or (3) the owner or owners thereof are unable or unwilling to improve the property in accordance with the land uses in the proposed redevelopment plan and are willing to sell the property to the agency, the agency may, any provision of law to the contrary notwithstanding and in addition to any authority granted to it, acquire the private real property in the proposed redevelopment area by negotiated purchase from the owner or owners and undertake work thereon as provided in section 53-9, upon authorization from the council, by resolution of one reading to purchase the real property, regardless of the stage of development of the redevelopment plan therefor, whether or not the plan has been officially approved by the council or the period of thirty days following the approval has expired.  The agency shall not sell, transfer, convey, or otherwise dispose of the real property, except in connection with first mortgages or other prior liens upon the real property to the federal government for the purpose of securing loans or advances of money made available to the agency, until the redevelopment plan is approved by the council, but if the plan is not approved by the council or is amended to exclude the acquired real property from the redevelopment area or the redevelopment plan is abandoned for any reason, the agency shall dispose of the real property, subject, however, to any first mortgage or other prior lien of the federal government upon the real property, by first offering the same to the former owner or owners for repurchase at the same price paid by the agency for the purchase thereof and if the owner or owners refuse or fail within a reasonable time to exercise the right of repurchase, then the same may be sold at public auction or in the manner provided by law.

Pursuant to section 101-5, the agency may take and acquire any right, interest, or estate less than a fee simple estate, which are necessary for the undertaking and execution of an urban redevelopment or renewal project and related activities under this chapter, including the acquisition of air space rights and the imposition of restrictions, covenants, and controls to assure the development of a continued use of project property in accordance with the redevelopment or renewal plan. [L 1949, c 379, pt of §4; am L 1951, c 244, pt of §3; RL 1955, §143-8; am L Sp 1960, c 5, §2; am L 1965, c 101, §1(h); HRS §53-8; gen ch 1993]



§53-9 - Work on acquired areas; competitive contracts.

§53-9  Work on acquired areas; competitive contracts.  The redevelopment agency may, by letting of contracts therefor, or by using its own employees, clear the acquired areas and maintain and repair or rehabilitate, but not reconstruct or enlarge, any structure (except structures to be held and used by the government for public purposes); provided that any work, the estimated cost of which is in excess of $1,000, shall be let only in accordance with chapter 103D. [L 1949, c 379, pt of §4; RL 1955, §143-9; HRS §53-9; am L Sp 1993, c 8, §54]



§53-10 - Appraisal of lands of agency.

§53-10  Appraisal of lands of agency.  At any time after the approval of the redevelopment plan and before disposing of any of its lands or properties, the redevelopment agency shall appoint one or more, but not more than three competent persons to make independent appraisals of the value of its property, based upon the future use of the area under the redevelopment plan.  The appraisals shall serve only as a guide for the agency in determining a fair price for the disposal of its land and property but need not be adhered to in making the disposal, and shall become a public record and subject to examination by any interested person after the disposal. [L 1949, c 379, pt of §4; am L 1951, c 244, pt of §3; am L 1953, c 210, §3; RL 1955, §143-10; HRS §53-10]



§53-11 - Government instrumentalities to cooperate with agency.

§53-11  Government instrumentalities to cooperate with agency.  For the purpose of aiding and cooperating in the planning, undertaking, construction, or operation of redevelopment projects located within the area in which it is authorized to act, any instrumentality of the government, may upon such terms, with or without consideration, as it may determine:

(1)  Dedicate, sell, convey, or lease any of its property to a redevelopment agency;

(2)  Cause parks, playgrounds, recreational, community, educational, water, sewer, or drainage facilities or any other works which it is otherwise empowered to undertake, to be furnished adjacent to or in connection with redevelopment projects;

(3)  Furnish, dedicate, close, pave, install, grade, regrade, plan or replan streets, roads, roadways, alleys, sidewalks, or other places which it is otherwise empowered to undertake;

(4)  Enter into agreements (which may extend over any period, notwithstanding any provision or rule of law to the contrary) with the federal government or any other public body or bodies respecting action to be taken pursuant to any of the powers granted by this part, including the furnishing of funds or other assistance in connection with projects being or to be undertaken pursuant to this part;

(5)  Purchase or legally invest in any of the bonds of an agency and exercise all of the rights of any holder of the bonds;

(6)  Reimburse the agency for lands acquired and transferred or dedicated by the agency for public purposes. [L 1949, c 379, pt of §4; am L 1955, c 271, §1(h); RL 1955, §143-11; HRS §53-11]



§53-12 - Sale and lease of acquired lands; preference.

§53-12  Sale and lease of acquired lands; preference.  The redevelopment agency shall sell or lease real property acquired by it for a redevelopment project at its fair value for use in accordance with the redevelopment plan notwithstanding the value may be less than the cost of acquiring and preparing the property for redevelopment.  The property may be sold or leased to one or more individuals, corporations, or public bodies or to a redevelopment corporation under such limitations, restrictions, requirements, or covenants as will insure its being developed and continued in use in accordance with the redevelopment plan, and in a manner that will best promote the interests and welfare of the urban area in which the project is situated; provided that where a redevelopment corporation is the purchaser or lessee, the contract or conveyance shall include a statement of the tax exemption, if any, which will be allowable under section 53-38, and any other terms necessary to carry into effect the provisions of this part relating to redevelopment corporations; provided further that before making a contract to sell land in a project area planned for single family residential development, the agency shall give published notice of intention so to contract, or to sell the property, and within sixty days after the first publication of the notice, any individual or individuals, who owned land in the project area immediately before acquisition thereof by the agency, shall be entitled to preference in the purchase of one residential homesite therein; and provided further that if the agency decides to lease any of the acquired property, the following requirements and limitations shall apply:

(1)  The minimum size of the lots to be leased shall be five thousand square feet.

(2)  The lease term shall not be more than seventy-five years, and in the case of leases for single or multiple residential sites involving federal financial assistance, for such longer term as may be required.

(3)  The lessee shall be given an option to purchase the leased property during the first twenty years of the lease.  During the balance of the term of the lease, the lessee shall have the first right of refusal to purchase the leased property, provided that the leased property shall not be sold by the agency to any person or corporation except to the lessee during the first twenty years of the lease.  In the event that the lessee shall not exercise the first right of refusal as set forth above, the agency may sell the leased property to any person or corporation at fair value subject to the lease.

(4)  The agency shall notify the council of its decision to lease the property.  Within thirty days of the notification, the council may disapprove the agency's decision to lease by an affirmative vote of five of its members.

The agency shall enforce the limitations, restrictions, requirements, and covenants throughout their duration by injunction, or other action at law or in equity, or by any other appropriate means.  The limitations, restrictions, requirements, or covenants shall have the effect of covenants running with the land for such period and with such exceptions as may be provided in the deeds or contracts relating to such sale or leasing.  In making the sale or lease the agency shall impose and require among other things a reasonable time limit for initiating construction of the redevelopment project. [L 1949, c 379, pt of §4; am L 1951, c 244, pt of §3; RL 1955, §143-12; am L 1959, c 44, §2; am L 1965, c 101, §1(i); HRS §53-12]

Rules of Court

One form of action, see HRCP rules 1, 2, 81(i).



§53-13 - New constructions by agency.

§53-13  New constructions by agency.  The redevelopment agency may not erect new structures upon any of its property (except structures to be held and used by the government for public purposes), but, if it will promote the realization of the redevelopment plan, it may grade, drain, construct streets, and install necessary utilities such as sewers, water, and lights. [L 1949, c 379, pt of §4; RL 1955, §143-13; HRS §53-13]



§53-14 - Agency exempt from real property taxes.

§53-14  Agency exempt from real property taxes.  The redevelopment agency shall be exempt from real property taxes upon any of its land or buildings so long as title is held by it, but not exceeding two years from the date of their acquisition; provided that the tax exemption shall not apply to any land or structure from which the agency is receiving an income. [L 1949, c 379, pt of §4; RL 1955, §143-14; HRS §53-14]



§53-15 - Financial assistance of agency and office of urban renewal coordinator; redevelopment fund.

§53-15  Financial assistance of agency and office of urban renewal coordinator; redevelopment fund.  The redevelopment agency may borrow and apply for and accept advances, loans, grants, contributions, and any other form of financial assistance from the federal, state, or county governments or other public body, or from any sources, public or private, for purposes of this part, and may give such security as may be required and may enter into and carry out contracts in connection therewith.  In the event that any contract for federal assistance or any federal law or regulations applicable thereto requires any action, practice, procedure, or remedy to be undertaken by the agency in any urban renewal project that is contrary to or conflicts with any state or local law, then the federal requirements or provisions shall govern and prevail over any provision of state or local law to the contrary.  The foregoing provision shall be liberally applied and construed as to any case of conflicting federal and local requirements to the end that federal financial assistance for any urban renewal project shall not be hindered, impaired, or jeopardized.  In fulfilling its duties the agency may expend funds legally loaned, appropriated, or granted to it by any agency of the government, funds received as gifts or contributions, and funds received from the sale or use of its properties.  All moneys received by any agency shall be paid into the treasury of the county to be held in a redevelopment fund, hereby created, to the credit of the agency and shall be disbursed upon warrants of the director of finance, based upon vouchers signed by the chairperson or acting chairperson of the agency or any subordinate of the agency duly authorized by it to sign the vouchers.

The office of urban renewal coordinator shall submit in its budget estimates of amount required for administrative expenses and other costs of operation of the office of the urban renewal coordinator to be appropriated from the redevelopment fund; provided the amount to be appropriated for the purposes for any one year shall not exceed the sum of $200,000; and provided further that the estimates for the office of urban renewal coordinator shall have first been approved by the mayor and the council. [L 1949, c 379, pt of §4; am L 1951, c 244, pt of §3; RL 1955, §143-15; am L 1957, c 163, §2; am L 1959, c 226, §1; am L 1961, c 112, §2 and c 143, §1; HRS §53-15; gen ch 1993]

Cross References

Urban renewal coordinator, generally, see §§53-55 to 53-59.



§53-16 - Bonds of agency.

§53-16  Bonds of agency.  (a)  A redevelopment agency may issue bonds from time to time in its discretion for any of its corporate purposes including the payment of principal and interest upon any advances for surveys and plans for redevelopment projects.  An agency may also issue refunding bonds for the purpose of paying or retiring or in exchange for bonds previously issued by it.  An agency may issue such types of bonds as it may determine, including (without limiting the generality of the foregoing) bonds on which the principal and interest are payable:

(1)  Exclusively from the income, proceeds, and revenues of the redevelopment project financed with the proceeds of the bonds; or

(2)  Exclusively from the income, proceeds, and revenues of any of its redevelopment projects whether or not they are financed in whole or in part with the proceeds of the bonds; provided that the bonds may be additionally secured by a pledge of any loan, grant, or contributions, or parts thereof, from the federal government or other source, or a mortgage of any redevelopment project or projects of the agency.

(b)  Neither the members of an agency nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof.  The bonds and other obligations of the agency (and such bonds and obligations shall so state on their face) shall not be a debt of the county or the State and neither the county nor the State shall be liable thereon, nor in any event shall such bonds or obligations be payable out of any county or state funds or properties other than those of the agency acquired for the purposes of this part.  The bonds shall not constitute an indebtedness within the meaning of any debt limitation or restriction.  Bonds of an agency are declared to be issued for an essential public and governmental purpose and to be public instrumentalities and, together with interest thereon and income therefrom, shall be exempt from all taxes.

(c)  Bonds of an agency shall be authorized by its resolution and may be issued in one or more series and shall bear such date or dates, be payable upon demand or mature at such time or times, bear interest at such rate or rates, as established by the legislative bodies of the counties, be in such denomination or denominations, be in such form either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms or redemption (with or without premium) as the resolution, its trust indenture, or mortgage may provide.

(d)  The bonds shall be sold at not less than par at public sale held after public notice given once at least ten days prior to the sale in the county; provided that the bonds may be sold to the federal government at private sale at not less than par, and, in the event less than all of the bonds authorized in connection with any project or projects are sold to the federal government, the balance of the bonds may be sold at private sale at not less than par at an interest cost to the agency of not to exceed the interest cost to the agency of the portion of the bonds sold to the federal government.

(e)  In case any of the members or officers of the agency whose signatures appear on any bonds or coupons cease to be members or officers before the delivery of the bonds, the signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if the members or officers had remained in office until the delivery.  Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to this part shall be fully negotiable.

(f)  In any suit, action, or proceedings involving the validity or enforceability of any bond of an agency or the security therefor, any bond reciting in substance that it has been issued by the agency to aid in financing a redevelopment project, as herein defined, shall be conclusively deemed to have been issued for the purpose and the project shall be conclusively deemed to have been planned, located, and carried out in accordance with the purposes of this part.

(g)  In connection with the issuance of bonds and in order to secure the payment of the bonds or obligations, an agency, in addition to its other powers, may:

(1)  Pledge all or any part of its gross or net rents, fees, or revenues to which its right then exists or may thereafter come into existence;

(2)  Mortgage all or any part of its real or personal property, then owned or thereafter acquired;

(3)  Covenant against pledging all or any part of its rents, fees, and revenues, or against mortgaging all or any part of its real or personal property, to which its right or title then exists or may thereafter come into existence or against permitting or suffering any lien on the revenues or property; covenant with respect to limitations on its right to sell, or otherwise dispose of any redevelopment project or any part thereof; and covenant as to what other, or additional debts or obligations may be incurred by it;

(4)  Covenant as to the bonds to be issued and as to the issuance of the bonds in escrow or otherwise, and as to the use and disposition of the proceeds thereof; provide for the replacement of lost, destroyed, or mutilated bonds; covenant against extending the time for the payment of its bonds or interest thereon; and covenant for the redemption of the bonds and provide the terms and conditions thereof;

(5)  Covenant (subject to the limitations contained in this part) as to the amount of revenues to be raised each year or other period of time by fees and other revenues, and as to the use and disposition to be made thereof; create or authorize the creation of special funds for moneys held for operating costs, debt service, reserves, or other purposes, and covenant as to the use and disposition of the moneys held in the funds;

(6)  Prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which the consent may be given;

(7)  Covenant as to the use, maintenance, and replacement of any or all of its real or personal property, the insurance to be carried thereon, and the use and disposition of insurance moneys, and warrant its title to the property;

(8)  Covenant as to the rights, liabilities, powers, and duties arising upon the breach by it of any covenant, condition, or obligation; and covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds or obligations shall become or may be declared due before maturity, and as to the terms and conditions upon which the declaration and its consequences may be waived;

(9)  Vest in any obligees of the agency the right to enforce the payment of the bonds or any covenants securing or relating to the bonds; vest in any obligee or obligees holding a specified amount in bonds the right, in the event of a default by the agency, to take possession of and use, operate and manage any redevelopment project or any part thereof, title to which is in the agency, or any funds connected therewith, and collect the rents and revenues arising therefrom and dispose of the moneys in accordance with the agreement of the agency with the obligees; provide for the powers and duties of the obligees and limit the liabilities thereof; and provide the terms and conditions upon which the obligees may enforce any covenant or rights securing or relating to the bonds;

(10)  Exercise all or any part or combination of the powers herein granted; make the covenants (other than and in addition to the covenants herein expressly authorized) and do any and all such acts and things as may be necessary or convenient or desirable in order to secure its bonds, or, in the absolute discretion of the agency, as will tend to make the bonds more marketable notwithstanding that the covenants, acts, or things may not be enumerated herein.

(h)  An agency may by its resolution, trust indenture, mortgage, or other contract confer upon any obligee holding or representing a specified amount in bonds, the right (in addition to all rights that may otherwise be conferred), upon the happening of an event of default as defined in the resolution or instrument, by suit, action, or proceeding in any court of competent jurisdiction:

(1)  To cause possession of any redevelopment project or any part thereof, title to which is in the agency, to be surrendered to the obligee;

(2)  To obtain the appointment of a receiver of any redevelopment project of the agency or any part thereof, title to which is in the agency, and of the rents and profits therefrom.  If the receiver is appointed, the receiver may enter and take possession of, carry out, operate, and maintain the project or any part thereof and collect and receive all fees, rents, revenues, or other charges thereafter arising therefrom, and shall keep the moneys in a separate account or accounts and apply the same in accordance with the obligations of the agency as the court shall direct; and

(3)  To require the agency and the commissioners, officers, agents, and employees thereof to account as if it and they were the trustees of an express trust.

(i)  An obligee of an agency shall have the right in addition to all other rights which may be conferred on the obligee, subject only to any contractual restrictions binding upon the obligee:

(1)  By appropriate action to compel the agency and the members, officers, agents, or employees thereof to perform each and every term, provision, and covenant contained in any contract of the agency with or for the benefit of the obligee, and to require the carrying out of any or all the covenants and agreements of the agency and the fulfillment of all duties imposed upon the agency by this part; and

(2)  By appropriate action to enjoin any acts or things which may be unlawful, or the violation of any of the rights of the obligee of the agency. [L 1949, c 379, pt of §4; am L 1951, c 244, pt of §3; RL 1955, §143-16; HRS §53-16; am L 1968, c 43, §2; am L 1981, c 79, §1; gen ch 1985; am L 1998, c 2, §20]



§53-17 - Bonds of agency to be legal investments.

§53-17  Bonds of agency to be legal investments.  Bonds issued by a redevelopment agency in connection with one or more redevelopment plans or redevelopment projects pursuant to this part shall be legal investments and security for public deposits to the same extent and for the same public officers and bodies, political subdivisions, persons, companies, corporations, associations, banks, institutions, and fiduciaries as bonds or obligations issued by the Hawaii housing finance and development corporation under chapter 201H in connection with slum clearance and housing projects. [L 1949, c 379, pt of §4; RL 1955, §143-17; HRS §53-17; am L 1987, c 337, §5(2); am L 2005, c 196, §26(b); am L 2006, c 180, §16; am L 2007, c 249, §10]



§53-18 - Investment of funds.

§53-18  Investment of funds.  A redevelopment agency may invest any of its funds not required for immediate disbursement in securities which constitute legal investments under state laws relating to investment of trust funds by trust companies, including those authorized by article 8 of chapter 412. [L 1949, c 379, pt of §4; RL 1955, §143-18; HRS §53-18; am L 1993, c 350, §2]



§53-19 - Report.

§53-19  Report.  Each redevelopment agency shall make an annual report of its receipts, expenditures, and activities, and of its proposed program and estimated cost thereof for the ensuing year to the council of its county, before August 1 as of the end of the preceding fiscal year. [L 1949, c 379, pt of §4; am L 1955, c 271, §1(i); RL 1955, §143-19; am imp L 1965, c 166, §§1, 2; HRS §53-19]



§53-20 - Auxiliary redevelopment area.

§53-20  Auxiliary redevelopment area.  Where a redevelopment agency finds:

(1)  That there is a shortage of decent, safe, and sanitary housing in the county;

(2)  That the provision of decent, safe, and sanitary dwelling accommodations on undeveloped vacant land, not within a blighted area, is necessary to accomplish the relocation of families to be displaced from blighted areas which are to be redeveloped or displaced from disaster areas as defined in this chapter; and

(3)  That the acquisition of a particularly described area of the undeveloped vacant land (hereinafter called an "auxiliary redevelopment area"), suitable for development for predominantly residential uses and so characterized in the master plan, is essential to the proper clearance or redevelopment of blighted or disaster areas or a necessary part of the general program for clearance or redevelopment of blighted or disaster areas in the county;

then, subject to the conditions hereinafter stated, the acquisition, planning, preparation for development, or disposal of such auxiliary redevelopment area shall constitute a redevelopment project which may be undertaken by the agency in the manner provided by this part.  The procedure for the preparation, submission, and the final approval, amendment and approval, or disapproval, of the redevelopment project, and subsequent proceedings with respect thereto, shall be the same, as nearly as may be, as in the case of other redevelopment projects, except that:

(1)  The council shall not approve such plan or project unless it shall by resolution, concur in every finding of the agency required by this section and also find that the auxiliary redevelopment area will be developed for predominantly residential uses; and

(2)  The requirement of a finding that the redevelopment project is in a blighted area prescribed by section 53-6 shall not be applicable. [L 1951, c 244, pt of §3; RL 1955, §143-20; am L Sp 1960, c 5, §3; am L 1965, c 101, §1(j); HRS §53-20]



§53-21 - Auxiliary redevelopment area; displaced persons.

§53-21  Auxiliary redevelopment area; displaced persons. Where the redevelopment agency of a county finds:

(1)  That there is a shortage of decent, safe, and sanitary housing in the county;

(2)  That the provision of decent, safe, and sanitary housing for rent or dwelling units for sale is necessary to accomplish the relocation of families displaced or to be displaced from areas acquired by governmental agencies for public purposes or displaced from disaster areas as defined by this chapter; and

(3)  That the acquisition of a fee or leasehold interest of a particularly described area in a county (hereinafter also called an auxiliary redevelopment project), suitable for development for predominantly residential uses and so characterized in the master plan, is essential to provide for the development of housing facilities at rents the displaced families can afford or of dwelling units at prices the displaced families can pay, then the planning, acquisition, preparation for development or disposal of the auxiliary redevelopment area shall constitute a redevelopment project which may be undertaken by the agency in the manner provided by this chapter.

The procedure and exceptions set forth in section 53-20 shall apply to any projects; provided that pursuant to section 101-5, the agency may take and acquire any estate less than a fee simple estate in lands whenever it appears that the purposes of this section shall be best achieved and promoted by the taking.

Where the redevelopment plan for the project makes provision for the development of housing facilities for rent, the agency shall sell, lease, or sublease the land or the completed development to qualified developers or nonprofit sponsors for use in accordance with the redevelopment plan.  The sale, lease, or sublease shall be made at a fair value reflecting the restrictions imposed on developers and covenants running with the project land, including restrictions on rent ceilings and modification thereof which the agency may impose by regulation for a period up to thirty years for the development in order to achieve private ownership and operation of the properties at a reasonable profit while providing for rentals which displaced families can afford.

Where the redevelopment plan for the project makes provision for the subdivision and development of the land for single family dwelling units for sale to the displaced families, the agency shall sell the land or the completed development to qualified developers or nonprofit sponsors for development and use in accordance with the redevelopment plan.  The sale shall be made at a fair value reflecting the restrictions imposed on developers and covenants running with the project lands to limit the price of sale thereof, the prices which displaced families can afford while permitting developers a reasonable profit therefrom, and preventing speculative resale thereof by purchasers and their assigns.

All developers of auxiliary redevelopment projects authorized by this section shall be entitled to claim exemption or relief from taxes as provided by section 53-38 for all project lands and improvements providing for housing facilities for rent to families displaced from public projects or from disaster areas. [L 1957, c 101, §1; am L 1959, c 45, §1; am L Sp 1960, c 5, §4; am 1965, c 101, §1(k); Supp, §143-20.1; am L 1967, c 168, §1; HRS §53-21; am L 1974, c 137, §1]



§53-22 - Governmental advances, donations, and other appropriations.

§53-22  Governmental advances, donations, and other appropriations.  (a)  The governor shall submit to the legislature at each regular session in an odd-numbered year, estimates of the amount reasonably required in the governor's judgment for administrative expenses and overhead of agencies concerned with the administration of this part, together with other amounts deemed necessary by the governor for state contributions for redevelopment projects, for the succeeding fiscal biennium, so that the legislature may make appropriations therefor if it deems the action advisable.

(b)  Any county within which a redevelopment project is located or is about to be located may from time to time make loans, donations, or advances to the local redevelopment agency of such sums as in its discretion it may determine, the loans, advances, or donations to be made for the purpose of aiding or cooperating in the prosecution of the redevelopment project.  The local agency, when it has money available therefor, shall reimburse the county for all advances made by way of a loan to it.  For the purpose of raising funds for donation to an agency, any county within which a redevelopment project is located may issue and sell its bonds.  Any bonds to be issued by the county pursuant to this section shall be issued in the manner and within the limitation prescribed by the laws of the State for the issuance and authorization of bonds for public purposes generally.

(c)  In order to qualify for the allotment and expenditure of funds appropriated by the State under this section, for any redevelopment project or for assistance to a local redevelopment agency, the county shall make funds available to the agency in amounts at least equal to the funds granted or contributed, or to be granted or contributed, by the State.  The council may make funds available for any of the purposes (including studies by the planning commission to determine and recommend for redevelopment blighted areas, and other activities of the planning commission under this part) of this part (whether or not state funds shall be available for any of such purposes) out of any moneys in the general fund of the county, and may include necessary amounts therefor in determining the real property tax rate for the county.  The amount which, pursuant to this subsection, is included in determining the real property tax rate for the county, shall be paid into the redevelopment fund of the county for expenditure by the agency for the purposes of this part.

(d)  All state appropriations made under this section shall be allocated to the respective redevelopment agencies upon the basis of actual need therefor, or as otherwise provided by law.

(e)  The governor shall submit to the legislature at each regular session in an odd-numbered year, estimates of the amount of additional appropriation necessary in the governor's judgment for use by the Hawaii housing finance and development corporation in the succeeding fiscal biennium, in providing living facilities necessary to care for families displaced or to be displaced by redevelopment projects, so that the legislature may make appropriations therefor if it deems the action advisable. [L 1949, c 379, §5; am L 1951, c 244, §4; am L 1955, c 271, §1(j); RL 1955, §143-21; am L Sp 1957, c 1, §15(b); am L Sp 1959 1st, c 13, §2; am L 1963, c 142, §10 and c 193, §39; HRS §53-22; am L 1979, c 105, §8; gen ch 1985; am L 1987, c 337, §5(3); am L 1997, c 350, §14; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§53-23 - Redevelopment corporations; how created.

§53-23  Redevelopment corporations; how created.  A redevelopment corporation may be created in the manner provided by the general corporation laws with the following additional requirements and special limitations to be included in the articles of association:

(1)  The name of the proposed corporation, which name shall include the words "redevelopment corporation" or "redevelopment company."

(2)  The purposes for which it is to be formed which shall include the following:  To acquire by purchase one or more areas under a plan or plans, and to construct, own, maintain, operate, sell, and convey projects pursuant to the terms and provisions of the Urban Redevelopment Act.

(3)  The amount of the capital stock, and if any is preferred stock, the preference thereof.

(4)  The number of shares of which the capital shall consist, all of which shall have a par value.

(5)  The county and locality therein in which its principal business office is to be located.

(6)  Its duration, which shall not be less than thirty-five years.

(7)  The number of directors, which shall not be less than three and who need not be stockholders.

(8)  The names and post office addresses of the directors for the first year.

(9)  The names and post office addresses of the subscribers to the capital stock and a statement of the number of shares of stock which each agrees to take in the redevelopment corporation.

(10)  A provision that if income debenture certificates are issued by the redevelopment corporation the owners thereof may be given the same right to vote as they would have if possessed of certificates of stock of the amount and par value of the income debenture certificates held by them.  If provision is made for the issuance of income debenture certificates, interest shall be paid by the redevelopment corporation on income debenture certificates only out of net earnings of the corporation that would be applicable to payment of dividends if there were no income debentures.

(11)  A provision that, so long as the provisions of this part regulating redevelopment corporations remain applicable to any project of the redevelopment corporation, the real property of the corporation shall not be sold, transferred, leased, mortgaged, assigned, or otherwise disposed of, except as permitted by the terms and provisions of this part.

(12)  A declaration that the redevelopment corporation has been organized to serve a public purpose and that it shall be and remain subject to the supervision and control of the agency except as provided in this part, so long as the provisions of this part regulating redevelopment corporations remain applicable to any project of the redevelopment corporation; that all real and personal property acquired by it and all structures erected by it, shall be deemed to be acquired or created for the promotion of the purposes of this part.

(13)  A declaration that, after providing for all expenses, taxes, and assessments, there shall be paid annually out of the earnings of the redevelopment corporation, after providing for all expenses, taxes, assessments, and depreciation on improvements, or, in the case of a lease, for amortization, a sum equal to but not exceeding eight per cent of the total actual final cost of the projects as defined by [paragraph] (2) of section 53-32; that the obligation in respect of the payments shall be cumulative, and any deficiency in interest, amortization, depreciation, and dividends in any year shall be paid from the first available earnings in subsequent years; and that any cash surplus derived from earnings remaining in the treasury of the redevelopment corporation in excess of the amount necessary to provide the cumulative annual sums shall, upon dissolution of the corporation, be paid into the redevelopment fund of the agency.

(14)  A declaration that, upon the dissolution of the corporation pursuant to subsection (a) of section 53-36, the property may be conveyed in fee as provided in the subsection.

(15)  A declaration that mortgage indebtedness, income debenture certificates, and stock of the redevelopment corporation may be retired if, as, and when there shall be funds available for amortization purposes in the treasury of the redevelopment corporation. [L 1949, c 379, §6; am L 1951, c 244, §5; am L 1955, c 271, §1(k), (l); RL 1955, §143-22; HRS §53-23; am L 1983, c 167, §17; am L 1985, c 270, §4]



§53-24 - Consent of agency to incorporation of redevelopment corporations.

§53-24  Consent of agency to incorporation of redevelopment corporations.  If any articles of association of a redevelopment corporation are presented to the state director of commerce and consumer affairs, the director shall not file the articles unless a certificate of the consent of the redevelopment agency accompanies the same.  No certificate of amendment of the articles of association, or certificate of increase or decrease or change in par value of the capital stock, of a development corporation shall be filed by the director unless a certificate of the consent of the agency of the county in which the project is located accompanies the same. [L 1949, c 379, §7; RL 1955, §143-23; am L Sp 1959 2d, c 1, §15; am L 1963, c 114, §3; HRS §53-24; am L 1982, c 204, §8; am L 1983, c 124, §17; gen ch 1985]



§53-25 - Application of other corporation laws.

§53-25  Application of other corporation laws.  All provisions of the general corporation laws, not inapplicable and not inconsistent with the provisions of this part shall apply to redevelopment corporations.  If any action with respect to which the holders of income debentures shall have the right to vote is proposed to be taken, then notice of any meeting at which the action is proposed to be taken shall be given to the holders in the same manner and to the same extent as if they were stockholders entitled to notice of and to vote at the meeting, and any certificate filed pursuant to law with the state director of commerce and consumer affairs with respect to any action, whether taken with or without meeting, and any affidavit required by law to be annexed to the certificate, shall contain the same statements or recitals and the certificate shall be subscribed and acknowledged, and the affidavit shall be made, in the same manner as if the holders were stockholders holding shares of an additional class of stock entitled to vote on the action or with respect to the proceedings provided for in the certificate. [L 1949, c 379, §8; RL 1955, §143-24; am L Sp 1959 2d, c 1, §15; am L 1963, c 114, §3; HRS §53-25; am L 1982, c 204, §8; am L 1983, c 124, §17]



§53-26 - Powers of redevelopment corporations.

§53-26  Powers of redevelopment corporations.  Each redevelopment corporation shall have and may exercise such of the powers conferred by the general corporation laws as are necessary in conducting the business of a redevelopment corporation and consistent with this part. [L 1949, c 379, §9; RL 1955, §143-25; HRS §53-26]



§53-27 - Limited return on investment.

§53-27  Limited return on investment.  Subject to section 53-36, there shall be paid annually out of the earnings of the redevelopment corporation, after providing for all expenses, taxes, assessments, and depreciation in improvements, or, in the case of a lease, for amortization, a sum for interest and dividends not exceeding eight per cent of the total actual final cost of the project as defined by [paragraph] (2) of section 53-32.  The obligation in respect of the payments shall be cumulative, and any deficiency in interest and dividends in any year shall be paid from the first available earnings in subsequent years; and any cash surplus derived from earnings remaining in the treasury of the redevelopment corporation in excess of the amount necessary to provide the cumulative annual sums shall, upon dissolution of the corporation, be paid into the redevelopment fund of the county in which the project lies. [L 1949, c 379, §10; am L 1951, c 244, §6; RL 1955, §143-26; am L 1959, c 44, §3; HRS §53-27]



§53-28 - Consideration for issuance of stocks and bonds.

§53-28  Consideration for issuance of stocks and bonds.  No redevelopment corporation shall issue stock, bonds, or income debenture certificates except for money or property actually received for the use and lawful purposes of the redevelopment corporation.  No stock, bonds, or income debenture certificates shall be issued for property except upon a valuation approved by the redevelopment agency and the valuation shall be used in computing actual or estimated cost. [L 1949, c 379, §11; RL 1955, §143-27; HRS §53-28]



§53-29 - Minimum amount of stock and debentures.

§53-29  Minimum amount of stock and debentures.  Except as provided in this section the stock and income debenture certificates issued by the redevelopment corporation shall in no event be less than the total of ten per cent of the total actual final cost, as defined in [paragraph] (2) of section 53-32, of any project or projects undertaken pursuant to this part.  The redevelopment agency may permit stock or income debenture certificates to be issued for working capital to be used in connection with the project to an amount not exceeding five per cent of the estimated cost, or five per cent of the total actual final cost, if that should exceed the estimated cost of a project. [L 1949, c 379, §12; RL 1955, §143-28; am L 1959, c 96, §1; HRS §53-29]



§53-30 - Income debentures.

§53-30  Income debentures.  With the approval of the redevelopment agency, the articles of association, or amended articles, may authorize the issuance of income debenture certificates bearing no greater interest than six per cent a year.  The income debenture certificates and any instrument under which they are issued may contain other provisions, including provisions for amortization by serial maturities, through the operation of a sinking fund or otherwise, which may be approved by the agency. [L 1949, c 379, §13; RL 1955, §143-29; HRS §53-30]



§53-31 - Mortgages and mortgage bonds.

§53-31  Mortgages and mortgage bonds.  Any redevelopment corporation, subject to the approval of the redevelopment agency, may borrow funds and secure the repayment thereof by bond and mortgage or by an issue of bonds under a trust indenture.  Each mortgage or issue of bonds of a redevelopment corporation shall relate only to a single specified project and to no other and the bonds shall be secured by mortgage upon all of the real property of which the project consists.  First lien bonds of the redevelopment corporation when secured by a mortgage not exceeding ninety per cent of the estimated cost prior to the completion of the project, or ninety per cent of the appraised value or actual cost, but in no event, in excess of ninety per cent of the total actual final cost, after the completion, as certified by the agency, are hereby declared securities in which all public officers and bodies of the State, all political subdivisions of the State, all insurance companies and associations, all savings banks and savings institutions, including savings and loan associations, personal representatives, guardians, trustees, and all other persons and fiduciaries in the State may properly and legally invest the funds within their control and available for investment under other provisions of law.  The bonds so issued and secured and the mortgage or trust indenture relating thereto, may create a first or senior lien and a second or junior lien upon the real property embraced in any project; provided that the total mortgage liens shall not exceed ninety per cent of the estimated cost prior to the completion of the project, or ninety per cent of the appraised value or actual cost, but in no event in excess of ninety per cent of the total actual final cost after the completion, as certified by the agency.  Where there are first and second mortgage liens upon the property embraced in a project, only the first or senior lien thereon shall be deemed a security in which the officer, bodies, subdivisions, corporations, associations, and fiduciaries, may invest the funds within their control.  The bonds and mortgages may contain such other clauses and provisions as are approved by the agency, including the right to assignment of rents and entry into possession in case of default; but the operation of the redevelopment project in the event of the entry by mortgage or receiver shall be subject to regulations promulgated by the agency.  Provisions for the amortization of the bonded indebtedness of corporations formed under this part shall be subject to the approval of the agency.  So long as funds made available by the federal government or by instrumentality thereof or any mortgage or mortgage bonds, insured by the federal housing administrator or any other instrumentality of the federal government are used in financing, in whole or in part, any project under this part, the proportionate amount of the cost of the lands and improvements to be represented by mortgages or bonds shall be entirely in the discretion of the agency, and all restrictions as to the amounts to be represented by mortgages or bonds shall be inapplicable to the projects or to redevelopment corporations undertaking the projects, except that the bonds and mortgages covering any project shall not exceed the total actual final cost of such project as defined in [paragraph] (2) of section 53-32.

Interest rates on mortgage indebtedness shall not exceed such rates to be approved by the agency. [L 1949, c 379, §14; RL 1955, §143-30; am L 1959, c 96, §2; HRS §53-31; am L 1976, c 200, pt of §1]



§53-32 - Limitations.

§53-32  Limitations.  In addition to limitations prescribed by this part a redevelopment corporation shall not have power to:

(1)  Acquire any real property or interest therein for a project or projects unless the redevelopment agency determines as provided in this part that the acquisition is necessary or convenient for the public purpose defined in this part.

(2)  Issue its stock, debentures, and bonds covering any project undertaken by it in an amount greater in the aggregate than the total actual final cost of the project.  The actual cost of the project shall include the cost of the lands and improvements constituting the project and charges for planning, financing, and supervision approved by the supervising agency, condemnation charges and interest and other carrying charges during the period of acquisition and of construction.  The total actual final cost shall be deemed to be an amount equal to the actual cost plus an allowance for working capital.  The allowance for working capital shall not exceed an amount equal to five per cent of the estimated cost or of the total actual final cost of the project if that shall be greater than the estimated cost.

(3)  Enter into contracts for the payment of salaries to officers or employees, or for the construction or for the substantial repair, improvement, or operation of projects, except subject to the approval of the agency. [L 1949, c 379, §15; RL 1955, §143-31; HRS §53-32]



§53-33 - Advances by redevelopment corporation.

§53-33  Advances by redevelopment corporation.  A redevelopment agency may enter into a contract with a redevelopment corporation at any time after approval of a redevelopment plan whereby the corporation will pay or agree to pay an agreed sum or sums, or such sums as may be necessary, to be expended by the agency in the acquisition or clearing, or both, of real property for a redevelopment project, under such terms as are satisfactory to the agency; provided that no contract may obligate the agency to refund any portion of the sums so paid except such portion as may remain unexpended after the acquisition or clearing, or both.  The contract may include an agreement to sell or lease property subject to sale or lease covered by the redevelopment project to the redevelopment corporation after acquisition and clearing of the land in the project. [L 1949, c 379, §16; am L 1951, c 244, §7; RL 1955, §143-32; am L 1959, c 44, §4; HRS §53-33]



§53-34 - Regulation of redevelopment corporations.

§53-34  Regulation of redevelopment corporations.  The redevelopment agency shall examine each redevelopment corporation and keep informed as to its general condition, its capitalization, and the manner in which its property is constructed, leased, operated, or managed with respect to its compliance with all provisions of law and orders of the agency.

The agency may:

(1)  Either itself or through its inspectors or employees, duly authorized by it, enter in or upon and inspect the property, equipment, buildings, plants, offices, apparatus, and devices of any redevelopment corporation; examine all books, contracts, records, documents, and papers of any redevelopment corporation and by subpoena duces tecum compel the production thereof.  At the request of the agency the state commissioner of financial institutions shall assist in examination of the books, contracts, records, documents, and papers and report thereon to the agency;

(2)  In its discretion, prescribe uniform methods and forms of keeping accounts, records, and books to be observed by redevelopment corporations, and after a hearing prescribe by order accounts in which particular outlays and receipts shall be entered, charged, or credited;

(3)  Require specific answers to questions upon which it may desire information and require the filing of periodic reports in the form, covering the period, and at the time prescribed by it;

(4)  In the deed or contract selling or leasing property in a redevelopment project to any other person or corporation, reserve such of the powers hereinabove mentioned as are appropriate and necessary or proper to effectuate the requirements of this chapter. [L 1949, c 379, §17; am L 1951, c 244, §8; RL 1955, §143-33; am L 1959, c 44, §5; HRS §53-34; am L 1985, c 269, §55]



§53-35 - Transfer of title or foreclosure of project.

§53-35  Transfer of title or foreclosure of project.  Until the expiration of thirty-five years from the date of acquisition of property of or in a redevelopment project by a redevelopment corporation, it shall not have power to sell the property or any interest therein without the consent of the redevelopment agency.  Upon acquisition of the project by any person, firm, or corporation other than another redevelopment corporation, by lease or sale, or upon the initiation of foreclosure proceedings any tax exemption or partial tax exemption granted to the project shall immediately terminate. [L 1949, c 379, §18; RL 1955, §143-34; HRS §53-35]



§53-36 - Dissolution.

§53-36  Dissolution.  (a)  After termination of any tax exemption granted pursuant to section 53-38, whether by expiration or by any other cause, or if prior thereto the redevelopment corporation elects to pay to the county the total of (1) all accrued taxes for which the exemption was granted and received, (2) interest at the rate of five per cent a year thereon, and (3) any additional amount with or without interest, not exceeding five per cent a year, prescribed in the contract between the redevelopment agency and the corporation as a condition precedent to the enjoyments of the privileges granted by this section, the redevelopment corporation may voluntarily dissolve, and title to the project may be conveyed in fee to the owner or owners of its capital stock or to any corporation designated by it or them for the purpose, or the redevelopment corporation may be dissolved and reconstituted pursuant to appropriate laws relating to the formation and conduct of corporations, after providing, in any case, for the payment of all current operating expenses, taxes, indebtedness and all accrued interest thereon, and the par value of and accrued dividends on the outstanding stock of the redevelopment corporation.  If, after making the provision and after the conveyance of the project, a cash surplus remains in the treasury of the redevelopment corporation, the cash surplus shall, upon dissolution, be paid into the redevelopment fund of the county.  After the dissolution and conveyance or the reconstitution, any tax exemption granted to the redevelopment corporation pursuant to section 53-38 shall cease and terminate, and the provisions of this part regulating redevelopment corporations only shall become and be inapplicable to the project.

(b)  If prior to the expiration of the thirty-five-year period the project is sold for any reason, the redevelopment corporation shall dissolve and any tax exemption granted to the redevelopment corporation pursuant to section 53-38 shall cease and terminate.  In such case the stockholders and income debenture certificate holders shall in no event receive more than the par value of their stock and the face value of their income debenture certificates with accrued and unpaid dividends or interest upon such stock and income debenture certificates, and any remaining surplus shall be paid into the redevelopment fund of the agency.

(c)  In no event shall a redevelopment corporation be voluntarily dissolved unless provision is made for the payment in full of the remaining balance of principal and interest due or unpaid upon any mortgage on its property or any part thereof, but any project may, with the consent of the agency, be conveyed and transferred to the agency subject to the mortgage and accrued interest.

(d)  Unless the agency consents to the voluntary dissolution of a redevelopment corporation, the corporation shall not dissolve except in accordance with subsections (a) and (b) of this section or upon the expiration of the period of corporate existence as fixed by its articles.

(e)  The contract with the agency may contain such other provisions for the dissolution of the redevelopment corporation as may be deemed advisable, not inconsistent with the provisions of this section.

(f)  Upon dissolution as provided in this section, the provisions of this part regulating redevelopment corporations only shall become and be inapplicable to the project and its owner or owners.

(g)  Nothing in this section shall have the effect of releasing the successors in interest of the redevelopment corporation from covenants, conditions, restrictions, and limitations running with the land and not appropriate solely to a redevelopment corporation. [L 1949, c 379, §19; RL 1955, §143-35; HRS §53-36]



§53-37 - Participation by certain corporations.

§53-37  Participation by certain corporations.  One or more insurance companies may organize, or cause to be organized, a redevelopment corporation formed pursuant to the provisions of this part, and purchase for cash or receive and hold in exchange for property, and own and control, the stock or the income debenture certificates or both of any redevelopment corporation and may also invest, singly or jointly, in a bond and first mortgage or in an issue of bonds secured by mortgage or trust indenture constituting a first lien upon any project as provided in this part.  An insurance company, however, which owns stock or income debenture certificates of a redevelopment corporation and also owns bonds or a bond and mortgage or an interest in a bond and mortgage of the same redevelopment corporation shall not, without the consent of the agency, sell all or any part of the bonds or the bond and mortgage or of its interest in the bond or mortgage unless it shall simultaneously sell the stock and the income debenture certificates owned by it.

Notwithstanding any other provisions of law, an insurance company owning all or a part of the stock of a redevelopment corporation may enter into contracts contemplated by this part and agree by contract with the redevelopment agency not to sell, assign, or otherwise transfer the stock, income debentures, or mortgage bonds of the redevelopment corporation during the period of tax exemption provided for by the contract pursuant to this part without the consent of the agency.  The insurance company may make such capital contributions to the redevelopment corporation, in cash or by cancellation of securities or otherwise, as may be necessary to enable the redevelopment corporation to comply with all conditions precedent to its dissolution and conveyance of its property in accordance with subsection (a) of section 53-36, and upon dissolution of the redevelopment corporation, acquire the project and own and operate the same as a permanent investment for such period as it or they may deem desirable either directly or through acquisition and ownership of the capital stock of any corporation which may acquire title to the project pursuant to subsection (a) of section 53-36.

Except as specifically provided herein this part shall not be deemed to limit or restrict any power or authority granted to insurance companies or to any other corporation or to any fiduciary by any other provision of law. [L 1949, c 379, §20; RL 1955, §143-36; HRS §53-37]



§53-38 - Tax exemption.

§53-38  Tax exemption.  Where and so long as the major portion of a redevelopment project of a redevelopment corporation is composed of residential units and the rents for the residential units are reasonable as compared with prevailing rental levels for comparable accommodations, the land and improvements in the project shall be exempted (1) for ten years from the date of acquisition of such project by the redevelopment corporation, from real property taxes, other than assessments for local improvements in excess of the total real property taxes paid upon the land and improvements for the year prior to the commencement of proceedings by the agency for the acquisition of the lands and improvements; and (2) for the next succeeding fifteen-year period following such ten-year period, from real property taxes on fifty per cent of the assessed valuation of the property and improvements; provided that:

(A)   Where the cost of acquisition of the land and improvements in the redevelopment project by the redevelopment corporation is at least ninety per cent of the cost of acquisition, clearing and improvement of the land and improvements by the redevelopment agency, the tax exemption granted under clause (1) of this section shall be for fifteen years from the date of acquisition of the project by the redevelopment corporation, with no further exemption thereafter, except that, if the net earnings from the project for the last five of the fifteen-year period, above expenses, taxes, assessments, and depreciation or amortization (as provided in section 53-27), available for payment of interest and dividends, shall be less than three per cent of the total actual final cost of the project (as defined by [paragraph] (2) of section 53-32), then the tax exemption granted under this proviso (A) shall be extended for an additional ten years; and

(B)   No such tax exemption shall be allowed for any land and improvements which are used for commercial, industrial, or any other nonresidential purposes. [L 1949, c 379, §21; am L 1951, c 244, §9; am L 1955, c 271, §1(m); RL 1955, §143-37; am L 1959, c 44, §6; HRS §53-38]



§53-39 - No limitation of provisions by implication.

§53-39  No limitation of provisions by implication.  No provision in this part applicable specially or only to a redevelopment corporation shall be construed to limit by implication the applicability of this part or any other provision thereof to any other person or corporation. [L 1949, c 379, §23; RL 1955, §143-38; HRS §53-39]



§53-51 - Urban renewal projects.

PART II.  URBAN RENEWAL

§53-51  Urban renewal projects.  In addition to its authority under any other section of this chapter, a redevelopment agency may plan and undertake urban renewal projects within urban areas.  As used in this chapter, an urban renewal project may include undertakings and activities for the elimination (and for the prevention of the development or spread) of slums, or other blighted, or deteriorated, or deteriorating areas and may involve any work or undertaking for the purpose constituting a redevelopment project or any rehabilitation or conservation work or a program of code enforcement, or any combination of such undertaking or work.  For this purpose, "rehabilitation or conservation work" may include (1) carrying out plans for a program of voluntary or compulsory repair and rehabilitation of buildings or other improvements; (2) acquisition of real property and demolition, removal, or rehabilitation of buildings and improvements thereon where necessary to eliminate unhealthful, unsanitary, or unsafe conditions, lessen density, reduce traffic hazards, eliminate obsolete or other uses detrimental to the public welfare, or to otherwise remove or prevent the spread of blight or deterioration, or to provide land for needed public facilities; (3) installation, construction, or reconstruction of streets, utilities, parks, playgrounds, and other improvements necessary for carrying out the objectives of the urban renewal project; and (4) the disposition, for uses in accordance with the objectives of the urban renewal project of any property or part thereof acquired in the area of the project; provided that the disposition shall be in the manner prescribed in this chapter for the disposition of property in a redevelopment project area under part I. [L 1955, c 271, pt of §1; RL 1955, §143-51; am L 1965, c 101, §1(m); HRS §53-51]



§53-52 - Urban renewal plan.

§53-52  Urban renewal plan.  Any urban renewal project undertaken pursuant to section 53-51 shall be undertaken in accordance with an urban renewal plan for the area of the project.  As used in this chapter, an "urban renewal plan" means a plan, as it exists from time to time, for an urban renewal project, which plan (1) shall conform to the master plan for the county as a whole; or if there is no master plan for the county as a whole, then to the master plan for the urban area as a whole of which the urban renewal project area constitutes a part; and (2) shall be sufficiently complete to indicate such land acquisition, demolition, and removal of structures, redevelopment, improvements, and rehabilitation as may be proposed to be carried out in the area of the urban renewal project, zoning and planning changes, if any, land uses, maximum densities, building requirements, and the plan's relationship to definite local objectives respecting appropriate land uses; improved traffic, public transportation, public utilities, recreational and community facilities, and other public improvements.  An urban renewal plan shall be prepared and approved pursuant to the same procedure as provided in this chapter with respect to a redevelopment plan, except as specifically provided in this part. [L 1955, c 271, pt of §1; RL 1955, §143-52; HRS §53-52]



§53-53 - Powers with respect to urban renewal.

§53-53  Powers with respect to urban renewal.  A redevelopment agency shall have all the powers necessary or convenient to undertake and carry out all urban renewal plans and urban renewal projects, including the authority to acquire and dispose of property, to issue bonds and other obligations, to borrow and accept grants from the federal government or any other source, and to exercise the other powers which this chapter confers on an agency with respect to redevelopment projects.  For the purposes of this part in connection with the planning and undertaking of any urban renewal plan or urban renewal project, the agency, the county, and all public and private officers, agencies, and bodies shall have all the rights, powers, privileges, and immunities which they have with respect to a redevelopment plan or redevelopment project, in the same manner as though all of the provisions of part I of this chapter applicable to a redevelopment plan or redevelopment project were therein expressly made applicable to an urban renewal plan or urban renewal project; and for such purposes as used in part I and in this part elsewhere than in this section, except where the context clearly indicates such meaning to be inappropriate or as otherwise expressly provided in this section:

(1)  The word "redevelopment" (elsewhere than in section 53-1) means "urban renewal";

(2)  The word "slum" and the word "blighted" (elsewhere than in section 53-1) mean "blighted, deteriorated, or deteriorating";

provided (A) that nothing in this part shall be deemed to change the meaning of the terms "local redevelopment agency" or "agency," or the corporate name of any local redevelopment agency; and (B) that the finding by the council that the project area is a blighted area prescribed by section 53-6 shall not be required.

In addition to the surveys and plans which an agency otherwise may make, an agency may make (1) plans for carrying out a program of voluntary repair and rehabilitation of buildings and improvements, and (2) plans for the enforcement of laws, codes, and regulations relating to the use of land and the use and occupancy of buildings and improvements, and to the compulsory repair, rehabilitation, demolition, or removal of buildings and improvements.  The agency may develop, test, and report methods and techniques, and carry out demonstrations and other activities, for the prevention and the elimination of slums and other urban blight. [L 1955, c 271, pt of §1; RL 1955, §143-53; HRS §53-53; am L 1999, c 18, §2]

Cross References

For definition of "agency, the county" in subsection (a), see §53-83(17).



§53-54 - Assistance to urban renewal by counties and other public bodies.

§53-54  Assistance to urban renewal by counties and other public bodies.  Any county or other public body may (without limiting any provision in section 53-53) do any and all things necessary to aid and cooperate in the planning and undertaking of an urban renewal project in the area in which the county or public body is authorized to act, including the furnishing of such financial and other assistance as the county or public body is authorized by this chapter to furnish for or in connection with a redevelopment plan or redevelopment project.  A redevelopment agency may delegate to a county or other public body any of the powers or functions of the agency with respect to the planning or undertaking of an urban renewal project in the area in which the county or public body is authorized to act, and the county or public body may carry out or perform such powers or functions for the agency.  Any public body may enter into agreements (which may extend over any period, notwithstanding any provision or rule of law to the contrary) with any other public body or bodies respecting action to be taken pursuant to any of the powers granted by this part, including the furnishing of funds or other assistance in connection with an urban renewal plan or urban renewal project. [L 1955, c 271, pt of §1; RL 1955, §143-54; HRS §53-54]



§53-55 - Urban redevelopment coordinator, office created.

§53-55  Urban redevelopment coordinator, office created.  In any county which shall, by resolution adopted in the manner required by law for an ordinance, announce its intention to devise and adopt a "workable program" for urban renewal, pursuant to this chapter, the county may by ordinance create the office of urban renewal coordinator. [L 1955, c 271, pt of §1; RL 1955, §143-55; HRS §53-55]



§53-56 - Workable program, definition.

§53-56  Workable program, definition.  "Workable program" means a program (including an official plan of action, as it exists from time to time for effectively dealing with the problem of urban slums and other blighted, deteriorated, or deteriorating areas within the community and for the establishment and preservation of a well-planned community with well-organized residential neighborhoods of decent homes and suitable living environment for adequate family life) for utilizing appropriate private and public resources to eliminate, and prevent the development or spread of, slums and other urban blight and deterioration, to encourage needed urban rehabilitation, to provide for the redevelopment of slum or other blighted, or deteriorated, or deteriorating areas or to undertake such of these activities or other feasible activities as may be suitably employed to achieve the objectives of the program. [L 1955, c 271, pt of §1; RL 1955, §143-56; HRS §53-56]



§53-57 - Coordinator, appointment, term, removal.

§53-57  Coordinator, appointment, term, removal.  The urban renewal coordinator, hereinafter called the "coordinator" shall be appointed by the mayor of the county, with the approval of the council for a term of four years, at a salary fixed by ordinance but not less than the lowest compensation paid any of the county cabinet officers provided for by the Honolulu Charter, in the case of the city and county of Honolulu, or by section 62-1, in the case of any other county.  The office of coordinator shall not be subject to any law relating to civil service or classification.  The coordinator shall be removed only for cause by the mayor of the county with the approval of the council, after a hearing at which the coordinator shall be afforded a reasonable opportunity to be heard. [L 1955, c 271, pt of §1; RL 1955, §143-57; HRS §53-57; gen ch 1985]

Note

Section 62-1 referred to in text is repealed.



§53-58 - Coordinator, qualifications.

§53-58  Coordinator, qualifications.  In order to be qualified for appointment as coordinator, the appointee:

(1)  Shall be a citizen of the State with at least three years' residence in the county of the appointee's appointment;

(2)  Shall have at least five years of high level administrative experience;

(3)  Shall have a minimum of five years, or have professional status, in a technical field related directly to urban renewal activities (such as experience in city planning; public administration, real estate brokerage, salesmanship, or management; housing research or surveys; the practice of law or engineering involving a very substantial experience in matters relating to land, and the like);

(4)  Shall have a good working knowledge of local governmental programs relating to the improvement of housing and neighborhood conditions;

(5)  Shall be a person of good reputation and proven ability in maintaining harmonious relations with people. [L 1955, c 271, pt of §1; RL 1955, §143-58; HRS §53-58; gen ch 1985]



§53-59 - Coordinator, duties and powers.

§53-59  Coordinator, duties and powers.  The coordinator shall among other things:

(1)  Prepare and submit to the council data and recommendations necessary or proper to enable the council to adopt a workable program best calculated to meet the requirements of this chapter and the needs of the county in relation to the workable program.

(2)  Prepare and submit to the council from time to time additional data and recommendations for improving and rendering more effective and efficient the workable program and its operation.

(3)  Consult with any department, board, commission, agency, entity, or officer of the State or any political subdivision thereof, or of the government of the United States, and with any other persons, firms, corporations, or private entities which might be affected by the workable program, or might contribute to the successful operation of the same, and make recommendations to the council and to them for coordinating their functions and operations to the extent feasible in order to integrate all related activities into a unified program best calculated to achieve the objectives of urban renewal as set forth in this chapter and in the laws of the United States relating to urban renewal.

(4)  Perform such functions and activities as may be necessary or proper for coordinating the activities or carrying out the workable program as adopted or amended from time to time by the council, and perform such other related functions and activities as may be granted or authorized to be delegated to the coordinator by the council pursuant to this chapter.

Notwithstanding any other provision of law to the contrary, the council may grant to the coordinator duties and powers concurrent with those of other county departments, boards, commissions, agencies, or officers, necessary or proper, in the judgment of the council, to enable the coordinator to achieve the most effective coordination of the activities in the operation of the workable program; but nothing in this chapter shall be deemed to impair or reduce the authority or jurisdiction of any existing department, board, commission, agency, or officer. [L 1955, c 271, pt of §1; RL 1955, §143-59; am L 1959, c 226, §2; am L 1961, c 112, §3; HRS §53-59; gen ch 1985]



§53-60 - Ordinance relating to repair, closing, and demolition of dwellings unfit for human habitation.

§53-60  Ordinance relating to repair, closing, and demolition of dwellings unfit for human habitation.  (a)  Whenever any county finds that there exists in urban areas in the county dwellings which are unfit for human habitation due to dilapidation, defects increasing the hazards of fire, accidents, or other calamities, lack of ventilation, light or sanitary facilities, or due to other conditions, including those set forth in subsection (c) hereof, rendering the dwelling unsafe or unsanitary, or dangerous or detrimental to the health, safety, or welfare, or otherwise inimical to the welfare of the residents  of the county, power is hereby conferred upon the county to require or cause the repair, closing or demolition or removal of the dwellings in the manner herein provided.  A "dwelling" means any building, or structure, or part thereof, used and occupied for human habitation or intended to be so used, and includes any appurtenances belonging thereto or usually enjoyed therewith.

(b)  Upon the adoption of an ordinance finding that dwelling conditions of the character described in subsection (a) hereof exist within a county, the council may adopt ordinances relating to the dwellings within the county which are unfit for human habitation.  The ordinances shall include the following provisions except as otherwise provided by chapter 91:

(1)  That a public officer be designated or appointed to exercise powers prescribed in the ordinance, and that a board of appeals be created to conduct hearings prescribed hereinafter and setting forth the qualifications, the manner of appointment and term of office of its members.

(2)  That whenever a petition is filed with the public officer by at least five residents of the county charging that any dwelling is unfit for human habitation or whenever it appears to the public officer (on the public officer's own motion) that any dwelling is unfit for human habitation, the public officer shall, if the public officer's preliminary investigation discloses a basis for the charges, issue and cause to be served upon the owner, every mortgagee of record, and all parties in interest in the dwelling (including persons in possession) a complaint stating the charges in that respect.  Such complaint shall contain a notice that a hearing will be held before the board of appeals at a place therein fixed not less than ten days nor more than thirty days after the serving of the complaint; that the owner, mortgagee, and parties in interest shall be given the right to file an answer to the complaint and to appear in person or otherwise, and give testimony at the place and time fixed in the complaint; and that the rules of evidence prevailing in courts of law or equity shall not be controlling in hearings before the board of appeals.

(3)  That the board of appeals may administer oaths, affirmations, examine witnesses and receive evidence, and that if, after such notice and hearing, the board of appeals determines that the dwelling under consideration is unfit for human habitation it shall state in writing its findings of fact in support of the determination and shall issue and cause to be served upon the owner thereof an order which,

(A)  If the repair, alteration, or improvement of the dwelling can be made at a reasonable cost in relation to the value of the dwelling (the ordinance of the county shall fix a certain percentage of the cost as being reasonable for the purpose), requires the owner, within the time specified in the order, to repair, alter, or improve the dwelling to render it fit for human habitation or to vacate and close the dwelling as a human habitation; or

(B)  If the repair, alteration, or improvement of the dwelling cannot be made at a reasonable cost in relation to the value of the dwelling (the ordinance of the county shall fix a certain percentage of the cost as being reasonable for the purpose), requires the owner, within the time specified in the order, to remove or demolish the dwelling.

(4)  That, if the owner fails to comply with an order to repair, alter, or improve or to vacate and close the dwelling, the public officer may cause the dwelling to be repaired, altered, or improved, or to be vacated and closed.

(5)  That, if the owner fails to comply with an order to remove or demolish the dwelling, the public officer may cause the dwelling to be removed or demolished.

(6)  That the amount of the cost of the repairs, alterations, or improvements, or vacating and closing, or removal or demolition by the public officer shall be a lien against the real property upon which the cost was incurred.  If the dwelling is removed or demolished by the public officer the public officer shall sell the materials of the dwelling and shall credit the proceeds of the sale against the cost of the removal or demolition and any balance remaining shall be deposited with the clerk of the circuit court of the circuit in which the county is situated, by the public officer, shall be secured in such manner as may be directed by the court, and shall be disbursed by the court to the persons found to be entitled thereto by final order or decree of the court.

(c)  An ordinance adopted by a county pursuant to this section shall provide that the public officer or the board of appeals may determine that a dwelling is unfit for human habitation if it is found that conditions in such dwelling which are dangerous or injurious to the health, safety, or welfare of the occupants of such dwelling, the occupants of neighboring dwellings, or other residents of such county, or which have a blighting influence on properties in the area.  The conditions may include the following, without limitation:  defects therein increasing the hazards of fire, accident or other calamities; lack of adequate ventilation, light, or sanitary facilities; dilapidation; disrepair; structural defects; uncleanliness; overcrowding; inadequate ingress and egress; inadequate drainage; or any violation of health, fire, building or zoning regulations, or any other laws or regulations relating to the use of land and the use and occupancy of buildings and improvement.  Such ordinance may provide additional standards to guide the public officer or the public officer's agents or employees or the board of appeals in determining the fitness of a dwelling for human habitation.

(d)  Complaints or orders issued pursuant to an ordinance adopted under this section shall be served upon persons either personally or by registered mail, but if the whereabouts of the persons is unknown and the same cannot be ascertained by the public officer in the exercise of reasonable diligence, and the public officer makes an affidavit to that effect, then the serving of the complaint or order upon the persons may be made by publishing the same once each week for two consecutive weeks in a newspaper printed and published in the county, or, in the absence of such newspaper, in one printed and published in the State and circulating in the county in which the dwellings are located.  A copy of the complaint or order shall be posted in a conspicuous place on the premises affected by the complaint or order.  A copy of the complaint or order shall also be filed with the registrar of conveyances or, in the case of registered land, with the assistant registrar of the land court as provided in section 501-136, and the filing of the complaint or order shall have the same force and effect as other lis pendens notices provided by law.

(d)  [Subsection effective July 1, 1999.  For present provision, see above.]  Complaints or orders issued pursuant to an ordinance adopted under this section shall be served upon persons either personally or by registered mail, but if the whereabouts of the persons is unknown and the same cannot be ascertained by the public officer in the exercise of reasonable diligence, and the public officer makes an affidavit to that effect, then the serving of the complaint or order upon the persons may be made by publishing the same once each week for two consecutive weeks in a newspaper printed and published in the county, or, in the absence of such newspaper, in one printed and published in the State and circulating in the county in which the dwellings are located.  A copy of the complaint or order shall be posted in a conspicuous place on the premises affected by the complaint or order.  A copy of the complaint or order shall also be filed with the registrar of conveyances or, in the case of registered land (but excluding a leasehold time share interest), with the assistant registrar of the land court as provided in section 501-136, and the filing of the complaint or order shall have the same force and effect as other lis pendens notices provided by law.

(e)  Any person affected by an order issued by the board of appeals may petition the circuit court for an injunction restraining the public officer from carrying out the provisions of the order and the court may, upon such petition, issue a temporary injunction restraining the public officer pending the final disposition of the cause, provided that the petition is filed within sixty days after the posting and service of the order of the board of appeals.  Hearings shall be held by the court on such petitions within twenty days, or as soon thereafter as possible, and shall be given preference over other matters on the court's calendar.  The court shall hear and determine the issues raised and shall enter a final order or decree in the proceeding.  In all the proceedings the findings of the board of appeals as to the facts, if supported by evidence shall be conclusive.  Costs shall be in the discretion of the court.  Except as otherwise provided in chapter 91, the remedies herein provided shall be exclusive remedies and no person affected by an order of the board of appeals shall be entitled to recover any damages for action taken pursuant to any order of the board of appeals, or because of compliance by the person with any order of the board of appeals.

(f)  An ordinance adopted by the council may authorize the public officer to exercise such powers as may be necessary or convenient to carry out and effectuate the purposes and provisions of this section, including the following powers in addition to others herein granted:

(1)  To investigate the dwelling conditions in the county in order to determine which dwellings therein are unfit for human habitation;

(2)  To enter upon premises for the purpose of making examinations, provided that the entries shall be made in such manner as to cause the least possible inconvenience to the persons in possession, and to obtain an order for this purpose from a court of competent jurisdiction in the event entry is denied or resisted;

(3)  To appoint and fix the duties of such officers, agents, and employees as the public officer deems necessary to carry out the purposes of such ordinance;

(4)  To delegate any of the public officer's functions and powers under the ordinance to such officers, agents, and employees as the public officer may designate.

(g)  The council adopting an ordinance under this section shall as soon as possible thereafter prepare an estimate of the annual expenses or costs to provide the equipment, personnel, and supplies necessary for periodic examinations and investigations of the dwellings in the county for the purpose of determining the fitness of the dwellings for human habitation, and for the enforcement and administration of its ordinance or ordinances adopted under this section.

(h)  Nothing in this section shall be construed to abrogate or impair the powers of the courts or of any department of any county or the State to enforce any provisions of its charter or its ordinances or regulations, nor to prevent or punish violations thereof; and the powers conferred by this section shall be in addition and supplemental to the powers conferred by any other law.

(i)  Nothing in this section shall be construed to impair or limit in any way the power of the county or of the department of health of the State to define and declare nuisances and to cause their removal or abatement, by summary proceedings or otherwise. [L 1955, c 271, pt of §1; RL 1955, §143-60; am L Sp 1959 2d, c 1, §19; am L 1965, c 96, §90; HRS §53-60; am L 1970, c 55, §1; gen ch 1985; am L 1998, c 219, §2]

Cross References

Service by certified mail, see §1-28.

Case Notes

Notice of hearing must be given to person in possession.  61 H. 156, 598 P.2d 168.



§53-61 - REPEALED.

§53-61  REPEALED.  L 1968, c 56, §4.



§53-81 - County may exercise urban renewal powers directly.

[PART III.]  EXERCISE OF URBAN RENEWAL

POWERS BY A COUNTY DIRECTLY

[§53-81]  County may exercise urban renewal powers directly.  As an alternative to either the creation under section 53-2 of an agency in a county or the continued existence of an agency theretofore created in the county under said section, a county, rather than through such agency, may directly exercise as provided in this part the powers conferred upon an agency by parts I and II of this chapter.  In the event that an agency does not then exist in the county, the determination by a county to exercise such powers directly rather than through such an agency shall be made by ordinance of the council.  In the event that an agency does then exist in the county, the charter of the county shall provide for the abolition of the agency and for the transfer of the powers, duties and functions of the agency to an officer or department of the county, and the agency shall stand abolished as provided in the charter.  Upon such determination or abolition, as the case may be, the county shall then possess all powers granted to a county by this part. [L 1974, c 123, pt of §2]



§53-82 - Abolition of existing agency.

[§53-82]  Abolition of existing agency.  In the event of the abolition of an agency in the county, the county upon such abolition shall succeed to all the powers, rights, duties, functions, funds, properties and obligations of the agency.  However, as to any obligations of the agency existing at the time of the abolition, the county shall not incur any greater liability than that of the agency at the time of such abolition.  The county shall not be liable for such obligations out of any funds or properties of the county other than those funds and properties which would have been required to be applied to the satisfaction of such obligations had such abolition not occurred.

If any of the obligations of the agency constitute bonds or other indebtedness of the agency, the county shall carry out and perform all promises, covenants, contracts and agreements of the agency contained in such bonds or other indebtedness or in the resolution, trust agreement, mortgage or other proceeding or instrument providing for the issuance, payment and security of such bonds or other indebtedness, and shall maintain such funds and accounts as are required for such purpose or as are required by such bonds, other indebtedness, resolution, trust agreement, mortgage, proceeding or instrument.  The provisions of the last paragraph of section 53-85 shall be applicable to such bonds or other indebtedness. [L 1974, c 123, pt of §2]



§53-83 - Powers of county.

[§53-83]  Powers of county.  Any county which pursuant to section 53-81 shall directly rather than through an agency exercise the powers conferred upon an agency by parts I and II of this chapter shall have all powers granted to an agency under such parts, and the provisions of such parts shall be applicable to the county in the exercise of such powers as though the county constituted an agency thereunder.  However, the preceding provisions of this paragraph shall be subject to the following:

(1)  The county shall exercise such powers in its own name and shall not be required to use the words "redevelopment agency" in such exercise.

(2)  The provisions of section 53-2, being inappropriate where the county directly carries out the purposes of this chapter, shall not be applicable.

(3)  The provisions of section 53-3 shall apply to the members of the council and to the elected and appointed officials and the employees of the county administering or performing the functions of the county under this part or responsible for such administration or performance.

(4)  The provisions of section 53-4 shall not be applicable to the county.  In lieu thereof removal of members of the council and of the elected and appointed officials and the employees of the county administering or performing any of the functions of the county under this part shall be as provided in the charter of the county or in other laws.

(5)  The provisions of paragraph (3) of section 53-5 shall not apply to the county.  In lieu thereof the county shall appoint such personnel as provided by or in accordance with the charter of the county or other laws.

(6)  The words "redevelopment agency" and "agency" where used in the first and second paragraphs and the first sentence of the third paragraph of section 53-6 shall mean the officer or department of the county to which or whom is assigned the performance of the duties and functions of the county under this part, and amendments made pursuant to said section by the board to a redevelopment plan shall not be required to be approved by such officer or department.

(7)  The provisions of the third, fifth and seventh paragraphs of section 53-8, being inappropriate to the carrying out by the county directly of the purposes of this chapter, shall not be applicable.

(8)  The county shall possess all powers granted by section 53-11 to an instrumentality of the government with the same force and effect as though the county were not directly performing the functions of an agency under this chapter.

(9)  The bonds referred to in paragraph (5) of section 53-11 shall include bonds issued by the county to carry out the purposes of this chapter.

(10)  Any lease proposed to be entered into under the provisions of section 53-12 which has been authorized by the council need not thereafter be submitted to the council for its approval or disapproval.

(11)  The provisions of section 53-14 shall be inapplicable.  The county may provide for payments to the county in lieu of taxes or for the supplying by the county of governmental services.

(12)  Borrowings by the county pursuant to section 53-15 and the issuance by the county of bonds pursuant to section 53-16 shall be subject to the provisions of section 53-84.

(13)  The provisions of section 53-18 shall not be applicable.  In lieu thereof any funds of the county arising out of the exercise of its functions under this part shall be invested in accordance with the provisions of law applicable to the investment of other moneys of the county.

(14)  The provisions of section 53-19 shall not be applicable.  In lieu thereof the county shall include in its annual financial report a report of its receipts, expenditures and activities under this chapter for the year to which such annual report pertains, and shall include in its annual budget or budgets its proposed program under this chapter and the estimated cost thereof for the year to which such budget or budgets pertain.

(15)  The approval by the council of any plan or project authorized in section 53-20 shall not require any concurrency, including by the officer or department administering or performing the functions of the county under this part.

(16)  The provisions of [subsection] (b) of section 53-22 shall be inapplicable; provided that nothing in this subparagraph shall be deemed to prohibit the county from advancing for the purposes of this part moneys other than redevelopment moneys or funds, or from reimbursing itself from redevelopment moneys or funds so advanced, or from issuing its bonds as provided in this part.

(17)  The words the "agency, the county" where used in the second sentence of section 53-53 shall mean and refer to the county.

(18)  The second sentence of section 53-54 shall be construed as meaning that the county may delegate to any other public body any of the powers or functions of the county with respect to the planning or undertaking of an urban renewal project in the area in which such public body is authorized to act, and such other public body may carry out or perform such powers or functions for the county. [L 1974, c 123, pt of §2]

Revision Note

"Section 53-84" in paragraph (12) substituted for "the next section of this part".



§53-84 - Incurring of indebtedness by the county.

§53-84  Incurring of indebtedness by the county.  For the purpose of carrying out its powers, duties, and functions under this part, including for the payment of principal and interest upon any advances for moneys and plans for redevelopment projects, the county may:

(1)  Borrow and apply for and accept advances and loans; provided that unless the obligation of the county to repay such advances or satisfy such loans is limited to the revenues derived by the county from an undertaking as defined in section 53-85, the incurring by the county of any such indebtedness shall be carried out under and pursuant to chapter 47;

(2)  Issue its bonds under and pursuant to chapter 47, including, without limiting the foregoing, for the refunding of bonds issued by an agency of the county abolished as provided in section 53-81 and the refunding of bonds issued by the county under paragraph (3); and

(3)  Issue its bonds under and pursuant to section 53-16, all of the provisions of which shall be applicable to such bonds and to the county in the issuance thereof except as follows:

(A)  Such bonds shall be issued only for the purpose of carrying out the powers, duties, and functions of the county under this part, including, without limiting the foregoing, the refunding of bonds issued by the county under this paragraph or paragraphs (1) and (2) or the refunding of bonds issued by an agency of the county abolished as provided in section 53-81;

(B)  The principal of and interest on such bonds shall be payable and secured solely as provided in section 53-16(a)(1) and (2), and in no event shall be payable from the general fund of the county or from taxes or from any other funds or properties of the county other than those referred to in such paragraphs (1) and (2), nor shall such bonds be secured by the full faith and credit of the county or the general fund or the taxing power of the county;

(C)  Neither the council nor any officer or employee of the county nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof;

(D)  The bonds shall be limited obligations of the county payable and secured solely as provided in subparagraph (B) and shall so state on their face;

(E)  The words "members" or "officers" where used in section 53-16(e) shall mean members of the council and officers of the county; and

(F)  The words "rents", "fees", and "revenues" where used in section 53-16(g) shall mean and include only those rents, fees, and revenues derived by the county from its activities under this part; the words "real or personal property" and "property" where used in section 53-16(g) shall mean only the real or personal property held by the county for the purposes of this chapter and shall not include real or personal property held for other public uses and purposes, such as streets, parks, public buildings, publicly-owned utilities, and the like; and the word "bonds" where used in section 53-16(g) shall mean bonds of the county issued under section 53-16(g) as incorporated into this part and the bonds of any agency of the county abolished as provided in section 53-81. [L 1974, c 123, pt of §2; am L 1987, c 283, §6; am L 1988, c 141, §8]



§53-85 - Projects to constitute "undertakings"; revenues to include certain federal moneys; imposition of rates and charges.

[§53-85]  Projects to constitute "undertakings"; revenues to include certain federal moneys; imposition of rates and charges.  In the event of the exercise by a county of the powers granted in this part, each redevelopment project of the county, two or more redevelopment projects of the county if administered as a single project, or all of the redevelopment projects of the county if administered as an entity, shall constitute an undertaking of the county.  For all purposes of this part and of chapters 47 and 47C, the term "revenues" shall mean the moneys derived from the rates and charges imposed for the use and services of the undertaking or otherwise derived by the county from its ownership or operation of the undertaking, exclusive of taxes and payments made to the county for services separate and apart from this chapter but inclusive of amounts paid by the federal government for payment, or reimbursement of payment by the county, of costs of operation, maintenance and repair of an undertaking, for payment, or reimbursement of payment by the county, of principal of or interest on bonds issued for an undertaking, or for any other purpose connected with an undertaking.

Whenever and for so long as there shall be outstanding bonds issued by the county under section 53-16 as incorporated in this part or issued under said section by an agency of the county abolished as provided in this part, the county shall impose rates and charges for the use and services of the undertaking, from the revenues derived from which such bonds are payable or for which such bonds were issued, sufficient to pay the costs of operation, maintenance and repair of the undertaking and to pay the principal of and interest on such bonds.  The county shall deposit such revenues in a special fund and apply the same to such payments in the amount necessary therefor. [L 1974, c 123, pt of §2]






CHAPTER 54 - WATER SYSTEMS

§54-1 - Improvement by assessment.

PART I.  GENERALLY

§54-1  Improvement by assessment.  Any other law to the contrary notwithstanding, any county may construct water systems by use of the improvement by assessment method, provided that nothing herein shall be construed to prevent any county or board of water supply from constructing the improvements with its own funds. [L 1963, c 134, §1; Supp, §138-70; HRS §54-1]



§54-11 - Definitions.

PART II.  COUNTY BOARDS OF WATER SUPPLY

Cross References

Loans and grants program, see chapter 340E.

§54-11  Definitions.  As used in this chapter:

"Board" means the board of water supply of each county;

"Council" means the council of each county;

"County" means a county or city and county of the State;

"County attorney" means the legal advisor of a county;

"County auditor" means the auditor or finance officer of a county performing the audit function;

"County treasurer" means the county official maintaining its treasury;

"Mayor" means the executive officer of a county. [L 1961, c 155, pt of §1; Supp, §145A-1; HRS §54-11; am L 1987, c 283, §7]



§54-12 - Board of water supply.

§54-12  Board of water supply.  If a county does not have an existing board of water supply, there shall be a board of water supply for each county consisting of seven members of whom five shall be nominated, and by and with the advice and consent of the council, appointed by the mayor, one of whom shall be the state district engineer of the state department of transportation and one of whom shall be the chief engineer of the respective county.

No employee or officer of any county shall be eligible to serve as a board member, except as otherwise provided herein.

The members of the board shall serve without pay, but shall be reimbursed for their reasonable expenses incurred in the discharge of their duties as members of the board.

The term of office of each appointed member of the board shall be five years from the date of the member's appointment; provided that of the initial members one shall be appointed for a term to expire on January 1, 1963; one for a term to expire on January 1, 1964; one for a term to expire on January 1, 1965; one for a term to expire on January 1, 1966; and one for a term to expire on January 1, 1967.  Any vacancy occurring on the board shall be filled in accordance with the foregoing provisions for the unexpired portion of the term concerned. [L 1961, c 155, pt of §1; Supp, §145A-2; am imp L 1967, c 80, §1; HRS §54-12; gen ch 1985]

Case Notes

Provisions of this section inconsistent with county charter provisions are superseded.  59 H. 65, 576 P.2d 1029.



§54-13 - Organization and meetings.

§54-13  Organization and meetings.  The members of the board of water supply shall select their own chairperson and other officers.

If the chairperson is absent, the members of the board shall select an acting chairperson.

The board shall hold at least one regular meeting each month.

The board may adopt rules and regulations necessary for the conduct of its business.

A majority of the members of the board shall constitute a quorum for the transaction of business and the affirmative vote of at least four members of the board shall be necessary to validate any action of the board. [L 1961, c 155, pt of §1; Supp, §145A-3; HRS §54-13; gen ch 1993]

Note

Effective July 1, 2002, chapters 76 and 77 changed to "chapter 76".  L 2000, c 253, §150.  Effective July 1, 2002, "chapter 77" referred to in second sentence is repealed.

Case Notes

Provisions of this section inconsistent with county charter provisions are superseded.  59 H. 65, 576 P.2d 1029.



§54-14 - Staff.

§54-14  Staff.  The board of water supply shall appoint an engineer duly registered under chapter 464 to serve as the administrative officer of the board.  The engineer shall be known as the manager and chief engineer of the board and shall be subject to chapter 77.  The manager-engineer shall appoint a deputy manager-engineer who shall be an engineer duly registered under chapter 464 and who shall be subject to chapter 76.

The manager and chief engineer shall have powers and duties prescribed by the board.

The manager and chief engineer may appoint, suspend, or discharge other subordinate employees as may be necessary for the proper conduct of the business of the board in conformity with chapter 76, provided that all present employees of the waterworks department of a county, and all provisional, probationary, temporary, and contractual employees of the waterworks department shall be transferred to the board under their present respective status and under chapter 76.

The board may require a bond in such amount as it deems proper from the manager and chief engineer or deputy or from any employee.  The premiums of the bond or bonds shall be paid by the board. [L 1961, c 155, pt of §1; Supp, §145A-4; HRS §54-14; gen ch 1985; am L 2000, c 253, §150]

Note

Chapter 77 referred to in second sentence is repealed.



§54-15 - Powers and duties of board.

§54-15  Powers and duties of board.  The board of water supply shall manage, control, and operate the waterworks of the county and all property thereof, for the purpose of supplying water to the public in the county, and shall collect, receive, expend, and account for all sums of money derived from the operation thereof and all other monies provided for the use or benefit of the waterworks and all property used for or held in connection therewith. [L 1961, c 155, pt of §1; Supp, §145A-5; HRS §54-15]



§54-16 - Legal department.

§54-16  Legal department.  The county attorney shall be the legal advisor of the board of water supply and shall prosecute and defend, as the board may require, any and all actions and proceedings involving matters under its jurisdiction.  The county attorney may, with the prior approval of the board, compromise, settle, or dismiss any litigation or proceedings which may be pending for, or on behalf of, or against the board relative to any matter or property under its jurisdiction. [L 1961, c 155, pt of §1; Supp, §145A-6; HRS §54-16; gen ch 1985]



§54-17 - Outstanding obligations.

§54-17  Outstanding obligations.  All outstanding obligations in connection with the operation of the waterworks shall be paid by the board of water supply out of waterworks funds. [L 1961, c 155, pt of §1; Supp, §145A-7; HRS §54-17]



§54-18 - Purchase and sale of waterworks property; contracts.

§54-18  Purchase and sale of waterworks property; contracts.  The board of water supply may contract for work, and purchase supplies, materials, or equipment, when the cost of the same can be met from the revenues or reserves of the waterworks, or from the proceeds of bonds authorized for the waterworks.  All contracts shall be executed in the name of the board and shall be signed by the chairperson or acting chairperson of the board.

The board may sell or otherwise dispose of any buildings, materials, supplies, or equipment, under its control, when no longer used or useful for its purpose; provided that the buildings, materials, supplies, or equipment shall first be offered at its depreciated or market value to the council.  All documents of transfer of the buildings and personal property shall be executed in the name of the board and shall be signed by the chairperson or acting chairperson thereof.  All proceeds of the sale shall be deposited with the county treasurer and be by the county treasurer placed to the credit of the board. [L 1961, c 155, pt of §1; Supp, §145A-8; HRS §54-18; gen ch 1985, 1993]



§54-19 - Construction, additions, extensions, increases, betterments, and improvements.

§54-19  Construction, additions, extensions, increases, betterments, and improvements.  The board of water supply shall locate and determine the character and type of all construction and additions, extensions, increases, betterments, and improvements to the waterworks, and shall determine the policy for construction or the making of additions, extensions, increases, betterments, and improvements out of any public funds under its jurisdiction. [L 1961, c 155, pt of §1; Supp, §145A-9; HRS §54-19]



§54-20 - Accounts, revenues and expenditures.

§54-20  Accounts, revenues and expenditures.  The board of water supply shall maintain proper accounts in such manner as to show the true and complete financial status and the results of management and operation.

The accounts and financial status of the board shall be examined annually by  the county auditor who shall report thereon to the board.  The board may, whenever necessary in connection with the issuance of any bonds, employ a certified public accountant to make an audit of the accounts and financial status of the board. [L 1961, c 155, pt of §1; Supp, §145A-10; HRS §54-20]



§54-21 - Reserve fund.

§54-21  Reserve fund.  The board of water supply may provide for the accumulation of a fund for the purpose of financing major replacements, or extensions and additions, the average estimated annual increment to which, for a period of ten years, shall not exceed fifteen per cent of the gross revenue of the board in any fiscal year. [L 1961, c 155, pt of §1; Supp, §145A-11; HRS §54-21]



§54-22 - Revenue bond sales.

§54-22  Revenue bond sales.  The county treasurer shall, when so directed by the board of water supply, sell such bonds as may be authorized for the acquisition, construction, replacement, extension, or completion of the waterworks; provided that the sale shall otherwise be conducted in accordance with the procedure specified by the law for the sale of the bonds.  The proceeds from the sales shall be kept by the county treasurer in a separate fund to be used only for the purposes for which the bonds were sold. [L 1961, c 155, pt of §1; Supp, §145A-12; HRS §54-22]



§54-23 - Provisions for payment of bonds, etc.

§54-23  Provisions for payment of bonds, etc.  Whenever there are outstanding any bonds of the county representing monies heretofore or hereafter expended upon the waterworks system, the funds in the county treasury to the credit of the board of water supply shall be drawn upon by the county treasurer to the extent necessary from time to time to provide for payment of the bonds and the interest thereon according to the tenor and terms thereof, the monies so drawn to be placed to the credit of the appropriate sinking fund and used for such purposes. [L 1961, c 155, pt of §1; Supp, §145A-13; HRS §54-23]



§54-24 - Operating expenses, reserves, and appropriations.

§54-24  Operating expenses, reserves, and appropriations.  All receipts of the board of water supply other than from the sale of bonds shall be deposited daily in a bank by the board and the sums so deposited shall be accounted for and be paid into the county treasury at the end of each month and maintained in a special fund.  The board may make appropriations and allowances from the fund for the following purposes:

(1)  For the payment of the operating and maintenance expenses of the waterworks;

(2)  For repairs, replacements, additions, and extensions;

(3)  For accident reserve, pension charges, and compensation insurance;

(4)  For payment of interest and sinking funds on all bonds issued for the acquisition or construction of the waterworks and extensions thereto and for the reserve fund. [L 1961, c 155, pt of §1; Supp, §145A-14; HRS §54-24]



§54-25 - Disbursement of fund.

§54-25  Disbursement of fund.  The county treasurer shall disburse all monies of the board of water supply only upon warrants issued by the county auditor on vouchers signed by the chairperson or acting chairperson of the board. [L 1961, c 155, pt of §1; Supp, §145A-15; HRS §54-25; gen ch 1993]



§54-26 - Rates.

§54-26  Rates.  The board of water supply may fix and adjust rates and charges for the furnishing of water and for water service; provided no rates or charges shall be fixed or adjusted prior to the holding by the board of a public hearing, public notice of which shall be given not less than twenty days before the date of the public hearing and the notice shall set forth the time, place of the hearing, and the proposed rates and charges to be considered thereat.  The board may collect and by appropriate means, including the discontinuance of service to delinquent consumers, or commencement of civil action in the name of the board, enforce the collection of the rates and charges; and adjust and settle all complaints, claims, and accounts of consumers or the public.  All water furnished to the county or any department thereof or to the State or any department thereof shall be charged to the respective departments and shall be payable to the board by the respective departments at the rates and times established by the board, and, upon failure of the departments to make payment when payment is due, then the auditor of the county and the comptroller of the department of accounting and general services of the State shall pay from the account of the department or departments all delinquencies as certified by the chairperson of the board. [L 1961, c 155, pt of §1; am L 1965, c 96, §91; Supp, §145A-16; HRS §54-26; gen ch 1993; am L 1998, c 2, §21]



§54-27 - Acquisition of lands.

§54-27  Acquisition of lands.  The board of water supply may, in the name of the county, acquire and take by purchase, lease, or otherwise, all property situated within the limits of the county that it may determine necessary for the construction, maintenance, extension, or operation of the waterworks system. [L 1961, c 155, pt of §1; Supp, §145A-17; HRS §54-27]



§54-28 - Agreement for joint use of utilities.

§54-28  Agreement for joint use of utilities.  The board of water supply may enter into such arrangements and agreements as it deems proper for the joint use with any other person owning the same, or having jurisdiction of the same, of poles, conduits, towers, stations, aqueducts, and reservoirs for the operation of any of the properties under its jurisdiction. [L 1961, c 155, pt of §1; Supp, §145A-18; HRS §54-28]



§54-29 - Pensions.

§54-29  Pensions.  All officers and employees of the board of water supply shall be entitled to the benefits of part II of chapter 88.  The employer's contribution to the retirement fund, as provided thereunder, shall be paid from the funds under the control of the board. [L 1961, c 155, pt of §1; Supp, §145A-19; HRS §54-29]



§54-30 - Deposit of money in banks.

§54-30  Deposit of money in banks.  All monies deposited in the office of the county treasurer belonging to the board of water supply shall be deposited in such manner and upon such provisions and requirements, as provided by chapter 38.  The county treasurer and the chairperson of the board shall have the same rights, powers, and duties as devolve upon the State, its director of finance, and the governor, respectively, with respect to state funds so deposited.  All interest received by the county treasurer upon monies belonging to the board shall be credited to the board. [L 1961, c 155, pt of §1; am L 1963, c 114, §1; Supp, §145A-20; HRS §54-30; gen ch 1993]



§54-31 - Name and service of process; claims against the board.

§54-31  Name and service of process; claims against the board.  The board of water supply created herein shall be known as the board of water supply of the county in which it is created, and may sue and be sued under this name.  Service of process in all matters affecting the board, or any property under its jurisdiction, may be made by service upon any member of the board or on its manager, and by also serving the county.  Any action commenced or prosecuted for the recovery of damages for any injury to any person or property by reason of the negligence of the board or of any of its agents, servants, or employees, shall be commenced and prosecuted against the board.  No action shall be maintained for the recovery of any damage, unless a written statement verified by the oath of a claimant, setting forth the nature and items of the claim, and the time and place where the alleged injury may have occurred or where the damage was sustained, has been filed with the board within six months after the date of the sustaining of the injury or damage; otherwise there shall be no recovery on the claim. [L 1961, c 155, pt of §1; Supp, §145A-21; HRS §54-31; am L 1973, c 134, §3]

Rules of Court

Service of process, see HRCP rule 4(d)(7).

Case Notes

Addition of chlorine to water and board's duty to give warning.  2 H. App. 221, 629 P.2d 635.

Misnomer in pleadings and process where board was designated department of water supply did not constitute fatal defect.  2 H. App. 221, 629 P.2d 635.



§54-32 - Office and base yard facilities.

§54-32  Office and base yard facilities.  The council shall provide necessary office and base yard space and facilities for the use and occupancy of the board of water supply. [L 1961, c 155, pt of §1; Supp, §145A-22; HRS §54-32]



§54-33 - Rules and regulations.

§54-33  Rules and regulations.  The board of water supply may make and from time to time alter, amend, and repeal rules and regulations relating to the management, control, operation, preservation, and protection of the waterworks of the county.  The rules and regulations shall have the force and effect of law. [L 1963, c 191, pt of §1; Supp, §145A-23; HRS §54-33]

Cross References

Rulemaking procedure, see chapter 91.



§54-34 - Penalties.

§54-34  Penalties.  Any person who violates any rule or regulation made and promulgated by the board of water supply pursuant to section 54-33 shall be fined not more than $500, except that in cases where the offense shall be of a continuing nature each day's continuance of the same, after written notice from the board to remedy the same, shall constitute a separate offense. [L 1963, c 191, pt of §1; Supp, §145A-24; HRS §54-34]



§54-51 - Board of water supply.

PART III.  HAWAII COUNTY BOARD OF WATER SUPPLY

§54-51  Board of water supply.  There shall be a board of water supply of the county of Hawaii, to consist of nine members, of whom eight shall be appointive members and be appointed as hereinafter provided, and of whom the ninth member shall always be the person who for the time being shall be the legal incumbent of the office of the chief engineer of the department of public works of the county.  The board shall manage, control, and operate the water systems and properties of the county, for the supplying of water to the public within the several districts of the county, and collect, receive, expend, and account for all sums of money derived from the operation thereof, and all other moneys provided for the use or benefit of each or all of the water systems as in this part provided. [L 1949, c 86, §1; am L 1955, c 189, §1; RL 1955, §146-100; HRS §54-51]



§54-52 - Appointment.

§54-52  Appointment.  The eight appointive members of the board of water supply shall be appointed by the chairperson of the council of the county, with the approval of the council.  The chairperson shall likewise designate the chairperson of the board of water supply from among the appointive members.  The members of the board shall serve without pay, but shall be reimbursed for their reasonable expenses.  Each member of the board shall be, at the time of the member's appointment, an elector of the county of Hawaii and shall have been such for at least three years next preceding the member's appointment.  Any member of the board may be removed from office by the chairperson of the council of the county, with the approval of the council.

Membership of the board shall include four members who are residents of the district of North or South Hilo; one of the four members shall be the person who for the time being shall be the legal incumbent of the office of the chief engineer of the department of public works of the county.  In addition, one member shall be a resident of the district of North Kona or South Kona, one member shall be a resident of the district of North Kohala or South Kohala, one member shall be a resident of the district of Hamakua, one member shall be a resident of the district of Puna, and one member shall be a resident of the district of Kau.

The term of office of the appointive members of the board shall be five years from and after the date of their respective appointments.  Any vacancy occurring on the board shall be filled by appointment.  The one appointed to fill the vacancy shall serve only for the unexpired term of the person whom the appointive member succeeds.  Officers and employees of the county of Hawaii shall not be eligible for appointive membership on the board. [L 1949, c 86, §2; am L 1955, c 189, §2; RL 1955, §146-101; am imp L 1967, c 80, §1; HRS §54-52; gen ch 1985, 1993; am L 1998, c 124, §2]



§54-53 - Organization and meetings.

§54-53  Organization and meetings.  As soon as may be after January 1 of each year, the board of water supply shall meet for the purpose of organization.  The board shall thereafter hold regular public meetings at a designated time and place.  The board may adopt such rules and regulations as it may consider necessary for the conduct of its business and the regulation of matters herein committed to its charge.  A majority of the board shall constitute a quorum for the transaction of business; provided that the affirmative vote of at least four members of the board shall be necessary to validate any action of the board. [L 1949, c 86, §3; am L 1955, c 189, §3; RL 1955, §146-102; HRS §54-53]



§54-54 - General management.

§54-54  General management.  The board of water supply shall, with the advice and consent of the council of the county, appoint a manager who shall have qualifications that the board deems necessary, and who shall have full power to administer the affairs of the waterworks and the water systems that are by this part placed under the control of the board.  The manager shall be known as the manager of the board of water supply of the county of Hawaii, shall serve at the pleasure of the board, and shall be subject to the direction of the board.

The manager shall be subject to chapter 77.

The manager shall appoint subordinates, assistants, and employees that may be necessary for the proper conduct of the business of the board and the subordinates, assistants, and employees shall be subject to chapter 76.

The board may require a bond in an amount that it deems proper from any employee, which bond shall be duly conditioned for the faithful performance of the duties of the employee, and the board may provide that the premium on any bond be paid out of the revenues of the waterworks and water systems under the jurisdiction of the board.

The manager at a time that may be prescribed by the board, shall present to the board full annual reports of the principal transactions of the water supply system during the last completed year; which reports together with any recommendations that the board may think proper, shall be presented to the chairperson and executive officer of the council of the county and the council. [L 1949, c 86, §4; am L 1951, c 153, §1 and c 171, §1(1); RL 1955, §146-103; HRS §54-54; gen ch 1985, 1993; am L 1998, c 124, §3; am L 2000, c 253, §150]

Note

Chapter 77 referred to in text is repealed.



§54-55 - Legal department.

§54-55  Legal department.  The county attorney shall be the legal adviser of the board of water supply and shall prosecute and defend, as the board may require, any and all actions and proceedings involving matters under its jurisdiction.  The county attorney may, with the prior approval of the board, compromise, settle, or dismiss any litigation or proceedings which may be pending for, or on behalf of, or against the board relative to any matter or property under its jurisdiction.

The county attorney shall appoint and detail to the board such attorneys as the board may deem necessary to conduct its legal work, and the compensation of the attorneys so detailed shall be fixed by the board, and shall be paid from the revenues of the waterworks.  The attorneys, when so appointed, shall be deputies of the county attorney, and shall be in addition to the deputies and assistants now or hereafter allowed to the county attorney by law.

The board may employ an attorney to act as its legal adviser and to represent it in any litigation to which it is a party. [L 1949, c 86, §5; RL 1955, §146-104; HRS §54-55; gen ch 1985]



§54-56 - Purchases and contracts.

§54-56  Purchases and contracts.  The board of water supply may contract for work, supplies, materials, or equipment when the cost of these can be met from the revenues or reserves of the waterworks or water systems, or from the proceeds of bonds authorized for the waterworks and water systems.  All contracts shall be executed in the name of the board and shall be signed by the chairperson or acting chairperson of the board.

The board may sell or otherwise dispose of any buildings, materials, supplies, or equipment under its control when no longer used or useful for its purposes, and the proceeds thereof shall be placed to the credit of the board.  All documents of transfer shall be executed in the name of the board and shall be signed by the chairperson or acting chairperson thereof. [L 1949, c 86, §6; RL 1955, §146-105; HRS §54-56; gen ch 1993]



§54-57 - Construction, additions, extensions, increases, betterments, and improvements.

§54-57  Construction, additions, extensions, increases, betterments, and improvements.  The board of water supply shall locate and determine the character and type of all construction and additions, extensions, increases, betterments, and improvements to waterworks and water systems, and shall determine the policy for the construction or the making of such additions, extensions, increases, betterments, and improvements out of public funds under its jurisdiction. [L 1949, c 86, §7; RL 1955, §146-106; HRS §54-57]



§54-58 - Accounts, revenues, and expenditures.

§54-58  Accounts, revenues, and expenditures.  The board of water supply shall maintain proper accounts in such manner as to show the true and complete financial status and the results of management and operation.  The accounts shall be kept so as to show all costs of maintenance, extension, and improvement, all operating expenses, all expenses of the board, and the amounts paid or set aside for depreciation, insurance, pensions, interest, sinking funds, and reserves.

All revenues or moneys derived from the waterworks or otherwise appropriated for the board, other than funds derived from the sale of bonds, and excepting moneys appropriated by Act 5 of the Special Session Laws of 1950 for the construction of a water system for the districts of North and South Kona, shall be paid into the treasury of the county and maintained by the treasurer in a waterworks fund.  The funds shall be expended for the following purposes:

(1)  For payment of interest and sinking fund on all bonds issued for the acquisition or construction of waterworks and extensions thereto;

(2)  For the payment of the operating and maintenance expenses of the waterworks, repairs, replacements, additions, and extensions;

(3)  For accident reserve, pension charges, and compensation and insurance;

(4)  For purchase or development of new sources of water; and

(5)  For a reserve fund. [L 1949, c 86, §9; am L 1951, c 171, §1(2); RL 1955, §146-107; HRS §54-58]



§54-59 - Audits.

§54-59  Audits.  The auditor of the county shall make an annual audit of the accounts and financial status of the board of water supply and shall file a copy of the audit report with the council of the county.  The board may, whenever necessary in connection with the issuance of any bonds, employ a certified public accountant to make audits. [L 1951, c 171, §1(3); RL 1955, §146-108; HRS §54-59; am L 1998, c 124, §4]



§54-60 - Reserve fund.

§54-60  Reserve fund.  The board of water supply may provide for the accumulation of a fund for the purpose of financing major replacements, or extensions and additions, the average estimated annual increments to which, for a period of ten years from July 1, 1959, shall not exceed fifteen per cent of the gross revenue of the board in any fiscal year. [L 1949, c 86, §10; RL 1955, §146-109; am L 1959, c 83, §1; HRS §54-60]



§54-61 - Bond sales.

§54-61  Bond sales.  The sale of bonds for purposes of the board of water supply shall be subject to the approval of the council of the county; when approved by the council, the treasurer of the county shall sell any bonds that are authorized for the acquisition, construction, replacement, extension, or completion of any of the waterworks and water systems under the jurisdiction of the board of water supply; provided that the sales shall otherwise be conducted in accordance with the procedure specified by law for the sale of the bonds. The proceeds from the sales shall be kept by the county treasurer in a special fund to be used only for the purpose or purposes for which the bonds are sold. [L 1949, c 86, §11; RL 1955, §146-110; HRS §54-61; am L 1998, c 124, §5]



§54-62 - Disbursement of funds.

§54-62  Disbursement of funds.  All moneys expended by the board of water supply pursuant to this part shall be disbursed by the county treasurer on vouchers signed by the chairperson or acting chairperson of the board. [L 1949, c 86, §12; RL 1955, §146-111; HRS §54-62; gen ch 1993]



§54-63 - Rates.

§54-63  Rates.  The board of water supply may fix and adjust rates and charges for the furnishing of water and for water services so that the revenues derived therefrom shall be sufficient to make the waterworks and water systems self-supporting and to meet all expenditures authorized by this part; the board may establish variable rates among the several districts of the county, or among the areas served by the individual water systems within the county, for the purpose of establishing charges as closely as possible to the necessary amount required for the maintenance and operation of the particular individual water systems; provided no rates and charges shall be fixed or adjusted prior to the holding by the board of a public hearing, public notice of which shall have been given not less than twenty days before the date set for the hearing.  The notice shall state the time and place for the hearing and the proposed rates and charges to be considered thereat.  The time within which the notice shall be given shall be computed by including the first day (the day of notice) and excluding the last day. [L 1949, c 86, §13; am L 1951, c 159, §1; RL 1955, §146-112; am L 1965, c 96, §92; HRS §54-63; am L 1998, c 2, §22]

Cross References

Administrative procedure, see chapter 91.



§54-64 - Acquisition of lands.

§54-64  Acquisition of lands.  The board of water supply may, in the name of the county, subject to the approval of the council of the county, acquire and take by purchase, lease, or otherwise, all property situated within the limits of the county that it may determine necessary for the construction, maintenance, extension, or operation of any of the waterworks and water systems under its jurisdiction and control. [L 1949, c 86, §14; RL 1955, §146-113; HRS §54-64; am L 1998, c 124, §6]



§54-65 - Agreements for joint use of utilities.

§54-65  Agreements for joint use of utilities.  The board of water supply may enter into such arrangements and agreements as it deems proper for the joint use with any other person, firm, or corporation owning the same or having jurisdiction of the same, of poles, conduits, towers, stations, aqueducts, and reservoirs for the operation of any of the properties under its jurisdiction. [L 1949, c 86, §15; RL 1955, §146-114; HRS §54-65]



§54-66 - Agreements for joint services of employees.

§54-66  Agreements for joint services of employees.  The board of water supply may enter into such arrangements and agreements as it deems proper, under which employees of the department of public works of the county may divide their time between performance of services on behalf of the department and on behalf of the board. [L 1949, c 86, §16; RL 1955, §146-115; HRS §54-66]



§54-67 - Service of process; claims.

§54-67  Service of process; claims.  Except as otherwise provided by the county charter, section 54-31 shall apply. [L 1949, c 86, §18; RL 1955, §146-116; HRS §54-67; am L 1973, c 134, §4]

Rules of Court

Service upon agency of county, HRCP rule 4(d)(7).






CHAPTER 56 - PUBLIC OFF-STREET PARKING FACILITIES]

§56-1 - Authorization by the council.

[§56-1  Authorization by the council.]  The council of any county may acquire the land for and authorize the improvement, construction, maintenance, repair and operation of public off-street parking facilities within the county.  The term "public off-street parking facilities" means and includes land necessary or convenient for public off-street parking, rights-of-way, streets, or alleys necessary or convenient for ingress to or egress from such public off-street parking facilities, buildings, equipment, or any other property necessary or convenient for off-street parking purposes. [L 1970, c 173, pt of §1]



§56-2 - Methods of financing.

[§56-2  Methods of financing.]  The council of any county may finance the acquisition, improvement or construction of off-street parking facilities in the same manner as is permissible for any other type of public improvement so long as the applicable statutes and ordinances governing the particular method or methods of financing chosen are complied with; provided that if the council decides to finance the acquisition, improvement or construction of any off-street parking facility in whole or in part by the creation of a public off-street parking district in accordance with the county's improvement by assessments ordinance, land owned by or in possession of the United States or any of its agencies or the State or any of its political subdivisions or agencies which cannot lawfully be made subject to assessments against the land within a public off-street parking district, or any other land which in the judgment of the council will not be benefited by the acquisition, improvement or construction of the public off-street parking facility shall not be included within the district; and provided further that land to be acquired for public off-street parking facilities shall not be assessed. [L 1970, c 173, pt of §1]



§56-3 - Leasing of space for commercial purposes.

[§56-3  Leasing of space for commercial purposes.]  The council of any county may require the finance director of the county to lease space within public off-street parking facilities for commercial purposes under the following circumstances:

(1)  Whenever the council deems it in the public interest and convenient or necessary in order to utilize properly the property as an off-street parking facility, it may require the leasing of space in any of the facilities for use by the lessee for the sale of gasoline and petroleum products, the sale of automobile accessories, automobile repair or service, or any other garage and fueling services.

(2)  Whenever the council deems it necessary and feasible for the financing or operation of public off-street parking facilities, it may require the leasing of portions of the facilities for any commercial use. [L 1970, c 173, pt of §1]



§56-4 - Leasing of space above or below off-street parking facilities.

[§56-4  Leasing of space above or below off-street parking facilities.]  Whenever the council decides that the space above or below any proposed or existing public off-street parking facility is not needed for additional parking and that it would be in the public interest it may require the finance director to lease the right to occupy and use such space for uses other than off-street parking together with the right to use and occupy such space within the parking facility as may be necessary for the purposes of access to and support of structures occupying the space above or below such parking facility. [L 1970, c 173, pt of §1]






CHAPTER 57 - URBAN AND REGIONAL DESIGN

CHAPTER 57

URBAN AND REGIONAL DESIGN

REPEALED.  L 1989, c 137, §2.



CHAPTER 58 - EXCEPTIONAL TREES

§58-1 - Purpose.

[§58-1]  Purpose.  It is the policy of the State to safeguard exceptional trees from destruction due to improper land development, and the legislature finds that enactment of protective regulations by the counties to accomplish this is a valid and important public purpose. [L 1975, c 105, pt of §2]



§58-2 - County arborist advisory committees; establishment.

[§58-2]  County arborist advisory committees; establishment.  Each county of the State shall establish a county arborist advisory committee, which shall be appointed by the mayor and shall include the county planning director, or the director's designee; one member who shall be actively employed in the practice of landscape architecture, and not less than three other members selected on the basis of active participation in programs of community beautification, or research or organization in the ecological sciences, including ethnobotany, or Hawaiiana. [L 1975, c 105, pt of §2; gen ch 1985]



§58-3 - County arborist advisory committees; powers and duties.

§58-3  County arborist advisory committees; powers and duties.  For the purposes of this chapter, the county committees shall have the following powers and duties in addition to those delegated by the respective county councils:

(1)  To research, prepare, and recommend to the county council exceptional trees to be protected by county ordinance or regulation.

(2)  To advise property owners relative to the preservation and enhancement of exceptional trees.

(3)  To recommend to the county council appropriate protective ordinances, regulations, and procedures.

(4)  To review all actions deemed by the county council to endanger exceptional trees.

For the purposes of this section, "exceptional trees" means a tree or stand or grove of trees with historic or cultural value, or which by reason of its age, rarity, location, size, esthetic quality, or endemic status has been designated by the county committee as worthy of preservation.  The term "exceptional trees" does not apply to trees planted for commercial forestry operations in each county within the State.  Exceptional trees may be designated generally by biotaxy or individually by location or class. [L 1975, c 105, pt of §2; am L 1977, c 69, §1]



§58-4 - County protective regulations.

[§58-4]  County protective regulations.  Each county shall enact appropriate protective regulations which designate exceptional trees; provide for special county review prior to destruction of exceptional trees, whether by removal or the existence of conditions which lead to the destruction of such trees; provide for site plan review and amendment to protect exceptional trees; and provide for injunctive relief against the removal or destruction of exceptional trees. [L 1975, c 105, pt of §2]



§58-5 - State assistance.

§58-5  State assistance.  The department of land and natural resources and the University of Hawaii shall cooperate with and to the fullest extent possible assist the counties and their respective committees in carrying out this chapter. [L 1975, c 105, pt of §2; am L 1980, c 293, §8]






CHAPTER 61 - GENERAL ORGANIZATION AND POWERS

SUBTITLE 2.  GOVERNMENT OF HAWAII,

KAUAI, MAUI

CHAPTER 61

GENERAL ORGANIZATION AND POWERS

REPEALED.  L 1988, c 263, §11.



CHAPTER 62 - COUNTY OFFICERS

CHAPTER 62

COUNTY OFFICERS

REPEALED.  L 1988, c 263, §11.



CHAPTER 63 - ELECTION OF OFFICERS

CHAPTER 63

ELECTION OF OFFICERS

REPEALED.  L 1970, c 26, pt of §3.



CHAPTER 64 - PROVISIONS SPECIFIC FOR HAWAII

CHAPTER 64

PROVISIONS SPECIFIC FOR HAWAII

REPEALED.  L 1988, c 263, §11.



CHAPTER 65 - PROVISIONS SPECIFIC FOR KAUAI

CHAPTER 65

PROVISIONS SPECIFIC FOR KAUAI

REPEALED.  L 1988, c 263, §11.



CHAPTER 66 - PROVISIONS SPECIFIC FOR MAUI

CHAPTER 66

PROVISIONS SPECIFIC FOR MAUI

REPEALED.  L 1988, c 263, §11.



CHAPTER 67 - IMPROVEMENT BY ASSESSMENT

CHAPTER 67

IMPROVEMENT BY ASSESSMENT

REPEALED.  L 1988, c 263, §11.



CHAPTER 70 - GENERAL PROVISIONS RELATING TO HONOLULU

SUBTITLE 3.  HONOLULU GOVERNMENT

CHAPTER 70

GENERAL PROVISIONS RELATING TO HONOLULU

REPEALED.  L 1988, c 263, §11.

Note

§70-111 renumbered as §46-74.2.  L 1988, c 263, §7.

§§70-121 and 122 renumbered and amended as §§46-65.6 and 65.7.  L 1988, c 263, §8.



CHAPTER 71 - ARTESIAN WELL CONTROL

CHAPTER 71

ARTESIAN WELL CONTROL

REPEALED.  L 1975, c 29, §1.






TITLE 7 - PUBLIC OFFICERS AND EMPLOYEES

CHAPTER 76 - CIVIL SERVICE LAW

§76-1 - Purposes; merit principle.

PART I.  GENERAL CIVIL SERVICE PROVISIONS

Note

Part heading amended by L 2000, c 253, §4.

§76-1  Purposes; merit principle.  It is the purpose of this chapter to require each jurisdiction to establish and maintain a separately administered civil service system based on the merit principle.  The merit principle is the selection of persons based on their fitness and ability for public employment and the retention of employees based on their demonstrated appropriate conduct and productive performance.  It is also the purpose of this chapter to build a career service in government, free from coercive political influences, to render impartial service to the public at all times, according to the dictates of ethics and morality and in compliance with all laws.

In order to achieve these purposes, it is the declared policy of the State that the human resource program within each jurisdiction be administered in accordance with the following:

(1)  Equal opportunity for all in compliance with all laws prohibiting discrimination.  No person shall be discriminated against in examination, appointment, reinstatement, reemployment, promotion, transfer, demotion, or removal, with respect to any position when the work may be efficiently performed by the person without hazard or danger to the health and safety of the person or others;

(2)  Impartial selection of individuals for public service by means of competitive tests which are fair, objective, and practical;

(3)  Incentives for competent employees within the service, whether financial or promotional opportunities and other performance based group and individual awards that encourage continuous improvement to achieve superior performance;

(4)  Reasonable job security for competent employees and discharge of unnecessary or inefficient employees with the right to grieve and appeal personnel actions through the:

(A)  Contractual grievance procedure for employees covered by chapter 89; or

(B)  Internal complaint procedures and the merit appeals board for employees excluded from coverage under chapter 89;

(5)  Equal pay for equal work shall apply between classes in the same bargaining unit among jurisdictions for those classes determined to be equal through systematic classification of positions based on objective criteria and adequate job evaluation, unless it has been agreed in accordance with chapter 89 to negotiate the repricing of classes; and

(6)  Harmonious and cooperative relations between government and its employees, including employee organizations representing them, to develop and maintain a well-trained, efficient, and productive work force that utilizes advanced technology to ensure effective government operations and delivery of public services. [L 1955, c 274, pt of §1; RL 1955, §3-1; am L 1963, c 14, §1; HRS §76-1; am L 1973, c 177, §1(1); am L 1984, c 101, §1; am L 1992, c 33, §5; am L 1994, c 56, §4; am L 2000, c 253, §5]

Law Journals and Reviews

Employee Rights Under Judicial Scrutiny:  Prevalent Policy Discourse and the Hawai‘i Supreme Court.  14 UH L. Rev. 189.

Case Notes

Public employment is not a fundamental constitutional right.  402 F. Supp. 84.

Rights existing by virtue of civil service status may be lost by repeal or amendment of the civil service law.  48 H. 370, 405 P.2d 772.

The general prohibition in §89-9(d) against a public employer and the exclusive representative of a collective bargaining unit agreeing to a "proposal inconsistent with merit principles" is subject to §89-9(d)'s provisions allowing for, inter alia, negotiation of promotion and demotion procedures in a collective bargaining agreement and a grievance process for violation thereof; this section, Revised Charter of Honolulu §§6-302, 6-306, 6-308, and rules of the civil service commission §§13-2 and 13-3 do not conflict with §89-9(d).  106 H. 205, 103 P.3d 365.

Cited:  413 U.S. 601, 93 S. Ct. 2908.



§76-2 to 4 - REPEALED.

§§76-2 to 4  REPEALED.  L 2000, c 253, §§36 to 38.



§76-5 - Alternatives in providing human resources program services.

§76-5  Alternatives in providing human resources program services.  (a)  Whenever consistent with economic and efficient administration, the director may delegate the performance of services under this chapter to the departments.  The departments shall perform the services in compliance with any policies, standards, and procedures issued by the director.  The delegation may be withdrawn at any time as determined by the director.

(b)  Whenever consistent with economic and efficient administration and upon the recommendation of its director, the chief executive may decentralize powers of the director under this chapter, except for rulemaking, to an appointing authority.  The appointing authority shall exercise the powers, including the issuance of policies, standards, and procedures that would apply to the department or agency.  Accountability for all actions taken by the appointing authority or any subordinate employee, as a result of empowerment by the chief executive, shall rest with the appointing authority to the same extent as though the action had been taken by the director.

(c)  Whenever consistent with economic and efficient administration, a jurisdiction, if authorized by rules of the jurisdiction, may enter into agreements on furnishing services and facilities for human resources.  The human resource services furnished under an agreement on behalf of a jurisdiction shall be as fully effective as though these services had been performed by the jurisdiction.  The agreements may provide for reciprocity or reimbursement from authorized funds for the value of the services and facilities for human resources furnished.  If authorized by the legislature, an agreement on furnishing services and facilities for human resources may be with a private entity and shall be subject to any requirements and parameters set by the legislature or the respective legislative body, as applicable.

(d)  When determining how human resource services are to be provided for the state executive branch, consideration shall be given to options, such as restructuring the work force in conjunction with providing affected employees the option of electing a voluntary severance benefit or an early retirement incentive, or initiating a reduction-in-force.

(e)  Whenever human resource services are delegated, decentralized, or performed by agreements as authorized in this section, the director shall institute and maintain a system of inspection to determine that the personnel laws and rules are applied and administered by the departments in a manner consistent with the provisions of this chapter.  In the event of any failure to comply with the provisions of this chapter, the director shall take or recommend appropriate action.  Such action may include requiring immediate correction be taken, retracting the delegation of authority, recommending cessation of decentralization, or terminating an agreement for human resource services. [L 1955, c 274, pt of §1; RL 1955, §3-5; am L Sp 1959 2d, c 1, §11; HRS §76-5; am L 1977, c 159, §4; am L 1994, c 56, §6; am L 1996, c 262, §8; am L 1997, c 2, §2; am L 2000, c 253, §6]



§76-5.5 - REPEALED.

§76-5.5  REPEALED.  L 2000, c 253, §39.



§76-6 - Chapter inoperative, when.

§76-6  Chapter inoperative, when.  If any provision of this chapter jeopardizes the receipt by the State or any county of any federal grant-in-aid or other federal allotment of money, the provision shall, insofar as the fund is jeopardized, be deemed to be inoperative. [L 1955, c 274, §12; RL 1955, §3-7; HRS §76-6; am L 2000, c 253, §7]



§76-7 to 10 - REPEALED.

§§76-7 to 10  REPEALED.  L 2000, c 253, §§40 to 44.



§76-11 - Definitions.

Note

Part II heading, "Civil Service for the State", repealed.  L 2000, c 253, §8.

§76-11  Definitions.  As used in this chapter, unless the context clearly requires otherwise:

"Appointing authority" means a department head or designee having the power to make appointments or changes in the status of employees.

"Chief executive" means the governor, the respective mayors, the chief justice of the supreme court, and the chief executive officer of the Hawaii health systems corporation.  It may include the superintendent of education and the president of the University of Hawaii with respect to their employees on any matter that applies to employees in general, including employees who are not covered by this chapter.

"Civil service" includes all positions within a jurisdiction that are not exempted by section 46-33, 76-16, or 76-77, or by other law and must be filled through civil service recruitment procedures based on merit.

"Civil service employee" means an employee who has met all requirements for membership in the civil service under section 76-27.

"Class" means a group of positions that reflect sufficiently similar duties and responsibilities such that the same title and the same pay range may apply to each position allocated to the class.

"Classification system" means classes of positions arranged in a logical and systematic order.

"Day" means a calendar day unless otherwise specified.

"Department" means any department, board, commission, or agency of a jurisdiction.

"Director" means the head of the central personnel agency for a jurisdiction regardless of title, whether it is the director of human resources development, director of personnel, director of personnel services, or personnel director.

"Employee" or "public employee" means any person holding a position in the service of a jurisdiction, irrespective of status or type of appointment; provided that, if the context clearly applies only to an employee who is a member of the civil service, "employee" means a civil service employee.

"Employer" or "public employer" means the governor in the case of the State, the respective mayors in the case of the counties, the chief justice of the supreme court in the case of the judiciary, the board of education in the case of the department of education, the board of regents in the case of the University of Hawaii, the Hawaii health systems corporation board in the case of the Hawaii health systems corporation, and any individual who represents one of the employers or acts in their interest in dealing with public employees.  In the case of the judiciary, the administrative director of the courts shall be the employer in lieu of the chief justice for purposes which the chief justice determines would be prudent or necessary to avoid conflict.

"Exclusive representative" means the employee organization certified by the board under section 89-8 as the collective bargaining agent to represent all employees in an appropriate bargaining unit without discrimination and without regard to employee organization membership.

"Jurisdiction" means the State, the city and county of Honolulu, the county of Hawaii, the county of Maui, the county of Kauai, the judiciary, the department of education, the University of Hawaii, and the Hawaii health systems corporation.

"Legislative body" means the legislature in the case of the State, including the judiciary, the department of education, the University of Hawaii, and the Hawaii health systems corporation; the city council in the case of the city and county of Honolulu; and the respective county councils in the case of the counties of Hawaii, Maui, and Kauai.

"Merit appeals board" means a jurisdiction's appellate body for purposes of section 76-14 regardless of whether it is named merit appeals board, civil service commission, or appeals board.

"Position" means a specific job requiring the full or part-time employment of one person. [L 1955, c 274, pt of §1; RL 1955, §3-11; am L Sp 1959 2d, c 1, §11; am L 1965, c 54, §1; HRS §76-11; am L 1974, c 159, §10; gen ch 1985; am L 1994, c 56, §21; am L 2000, c 253, §9]



§76-11.5 - REPEALED.

§76-11.5  REPEALED.  L 2000, c 253, §45.



§76-12 - General powers and duties of director.

§76-12  General powers and duties of director.  The director shall:

(1)  Represent the public interest in the improvement of human resources administration in the civil service;

(2)  Assist in fostering the interest of institutions of learning and civic, professional, and employee organizations in the improvement of human resources standards in civil service;

(3)  Advise the chief executive on policies and problems concerning the human resources program; and

(4)  Make investigations concerning the administration of human resources policies in the civil service, including any matter respecting the enforcement or effect of this chapter or the rules adopted thereunder, or the action or failure to act of any officer or employee with respect thereto. [L 1955, c 274, pt of §1; RL 1955, pt of §3-17; am L Sp 1959 2d, c 1, §11; HRS §76-12; am L 1994, c 56, §7; am L 2000, c 253, §10]

Cross References

General authority, see §26-5.



§76-13 - Specific duties and powers of director.

§76-13  Specific duties and powers of director.  The director shall direct and supervise all the administrative and technical activities of the director's department.  In addition to other duties imposed upon the director by this chapter, the director shall:

(1)  Establish and maintain a roster of all persons in the civil service;

(2)  Appoint employees necessary to assist the director in the proper performance of the director's duties and for which appropriations shall have been made;

(3)  Foster and develop, in cooperation with appointing authorities and others, programs for the improvement of employee efficiency;

(4)  Cooperate fully with appointing authorities, giving full recognition to their requirements and needs, in the administration of this chapter to promote public service by establishing conditions of service that will attract and retain employees of character and capability, and to increase efficiency and productivity in governmental departments by continuously improving methods of human resources administration and maximizing the use of advanced technology;

(5)  Encourage and exercise leadership in the development of effective human resources administration within the several departments and make available the facilities of the director's department to this end;

(6)  Investigate from time to time the operation and effect of this chapter and the rules adopted thereunder;

(7)  Develop and maintain classification systems;

(8)  Make recommendations and advise the chief executive on appropriate adjustments for employees excluded from collective bargaining as authorized under chapter 89C; and

(9)  Perform any other lawful acts deemed by the director to be necessary or desirable to carry out the purposes and provisions of this chapter. [L 1955, c 274, pt of §1; RL 1955, pt of §3-19; am L 1957, c 157, §1 and c 206, §1; am L Sp 1959 2d, c 1, §11; am L 1964, c 28, §2; HRS §76-13; am L 1976, c 35, §1; gen ch 1985; am L 1989, c 102, §2; am L 1994, c 56, §8; am L 2000, c 253, §11]

Revision Note

Subsection designation deleted pursuant to §23G-15(1).

Attorney General Opinions

Only the director of personnel services and the administrative director of the courts are empowered to act on reallocation requests.  Att. Gen. Op. 81-10.

Effective date of reallocation determines whether retroactive pay adjustment made.  Att. Gen. Op. 85-4.

Case Notes

Re refusal to certify felon as adult corrections officer.  402 F. Supp. 84.



§76-13.5 - Classification.

[§76-13.5]  Classification.  (a)  Each director shall establish, implement, and maintain one or more classification systems covering all civil service positions, not otherwise exempted by rules.  The classification systems shall be constructed with the objective of achieving equal pay for equal work as provided in section 76-1.  The director shall adopt rules that allow for the administrative review of classification and initial pricing actions.

(b)  Wherever reference is made in statutes that positions are either subject to or exempt from "chapter 77" prior to July 1, 2002, the positions shall be subject or exempt from the appropriate classification systems established under this section. [L 2000, c 253, §3]

Note

Social worker and human services professional series transition plan from July 1, 2005 to July 1, 2010.  L 2005, c 238.

Revision Note

"July 1, 2002" substituted for "the effective date of this Act".



§76-14 - Merit appeals board; duties, and jurisdiction.

§76-14  Merit appeals board; duties, and jurisdiction.  (a)  The merit appeals board of each jurisdiction shall decide appeals from any action under this chapter taken by the chief executive, the director, an appointing authority, or a designee acting on behalf of one of these individuals, relating to:

(1)  Recruitment and examination;

(2)  Classification and reclassification of a particular position, including denial or loss of promotional opportunity or demotion due to reclassification of positions in a reorganization;

(3)  Initial pricing of classes; and

(4)  Other employment actions under this chapter, including disciplinary actions and adverse actions for failure to meet performance requirements, taken against civil service employees who are excluded from collective bargaining coverage under section 89-6.

(b)  Any person suffering legal wrong by an action under subsection (a)(1) or aggrieved by such action shall be entitled to appeal to the merit appeals board.  Any employee covered by chapter 76 suffering legal wrong by an action under subsection (a)(2) or (3) shall be entitled to appeal to the merit appeals board.  Only employees covered by chapter 76, who are excluded from collective bargaining, suffering legal wrong by an action under subsection (a)(4) shall be entitled to appeal to the merit appeals board.  Appeals under this section shall be filed within time limits and in the manner provided by rules of the merit appeals board.

(c)  The rules adopted by the merit appeals board shall provide for the following:

(1)  The merit appeals board shall not act on an appeal, but shall defer to other authority, if the action complained of constitutes a prohibited act that is subject to the jurisdiction of another appellate body or administrative agency or the grievance procedure under a collective bargaining agreement;

(2)  The merit appeals board shall not proceed on an appeal or shall hold proceedings in abeyance if there is any controversy regarding its authority to hear the appeal until the controversy is resolved by the Hawaii labor relations board;

(3)  The merit appeals board shall prescribe time limits for filing an appeal that require exhaustion of all internal complaint procedures, including administrative review and departmental complaint procedures, before an appeal is filed; and

(4)  The merit appeals board shall use the conditions listed in section 76-41(b) in reaching a decision on whether actions taken by the appointing authority based on a failure by the employee to meet the performance requirements of the employee's position is with or without merit.

(d)  Notwithstanding the provisions of this section, the merit appeals board shall have the authority to hear and decide appeals pending before the state civil service commission as of June 30, 2002, in accordance with the jurisdictional requirements and procedures applicable to the state civil service commission as of June 30, 2002.

(e)  This section shall be construed liberally to determine whether the appeal falls within the jurisdiction of the merit appeals board. [L 1955, c 274, pt of §1; RL 1955, pt of §3-17; am L Sp 1959 2d, c 1, §11; HRS §76-14; am L 1994, c 56, §21; am L 2000, c 253, §12; am L 2001, c 123, §10; am L 2005, c 34, §1]

Cross References

Authority of commission, generally, see §26-5.

Hawaii Legal Reporter Citations

Hear and decide appeals.  79 HLR 79-0307.



§76-15 - Examination consultants.

§76-15  Examination consultants.  (a)  The director or an appointing authority may select employees in the jurisdiction's service or any individual to act as volunteer subject-matter consultants in the preparation and rating of applications and examinations.  Notwithstanding the provisions of chapter 92F, the identity of any volunteer subject-matter consultant, and any information which would result in actual identification of any volunteer subject-matter consultant, are confidential and shall not be disclosed.

(b)  An appointing authority may excuse any employee in the appointing authority's department from the employee's regular duties for the time required for the employee's work as a volunteer subject-matter consultant.

Employees shall not be entitled to extra pay for services as volunteer consultants but shall be entitled to reimbursement for necessary traveling and other expenses. [L 1955, c 274, pt of §1; RL 1955, pt of §3-19; HRS §76-15; gen ch 1985; am L 1994, c 56, §21; am L 1996, c 35, §1; am L 2000, c 253, §13]



§76-16 - Civil service and exemptions.

§76-16  Civil service and exemptions.  (a)  The State Constitution mandates that the employment of persons in the civil service, as defined by law, be governed by the merit principle.  The legislature declares that the public policy of the State is that all positions in the civil service systems of the respective jurisdictions shall be filled through civil service recruitment procedures based on merit and that the civil service system of the respective jurisdictions shall comprise all positions, whether permanent or temporary, in the jurisdiction now existing or hereafter established and embrace all personal services performed for the jurisdiction, except employees or positions exempted under this section, or sections 46-33 and 76-77.

(b)  The civil service to which this chapter applies shall comprise all positions in the State now existing or hereafter established and embrace all personal services performed for the State, except the following:

(1)  Commissioned and enlisted personnel of the Hawaii national guard as such, and positions in the Hawaii national guard that are required by state or federal laws or regulations or orders of the national guard to be filled from those commissioned or enlisted personnel;

(2)  Positions filled by persons employed by contract where the director of human resources development has certified that the service is special or unique or is essential to the public interest and that, because of circumstances surrounding its fulfillment, personnel to perform the service cannot be obtained through normal civil service recruitment procedures.  Any such contract may be for any period not exceeding one year;

(3)  Positions that must be filled without delay to comply with a court order or decree if the director determines that recruitment through normal recruitment civil service procedures would result in delay or noncompliance, such as the Felix-Cayetano consent decree;

(4)  Positions filled by the legislature or by either house or any committee thereof;

(5)  Employees in the office of the governor and office of the lieutenant governor, and household employees at Washington Place;

(6)  Positions filled by popular vote;

(7)  Department heads, officers, and members of any board, commission, or other state agency whose appointments are made by the governor or are required by law to be confirmed by the senate;

(8)  Judges, referees, receivers, masters, jurors, notaries public, land court examiners, court commissioners, and attorneys appointed by a state court for a special temporary service;

(9)  One bailiff for the chief justice of the supreme court who shall have the powers and duties of a court officer and bailiff under section 606-14; one secretary or clerk for each justice of the supreme court, each judge of the intermediate appellate court, and each judge of the circuit court; one secretary for the judicial council; one deputy administrative director of the courts; three law clerks for the chief justice of the supreme court, two law clerks for each associate justice of the supreme court and each judge of the intermediate appellate court, one law clerk for each judge of the circuit court, two additional law clerks for the civil administrative judge of the circuit court of the first circuit, two additional law clerks for the criminal administrative judge of the circuit court of the first circuit, one additional law clerk for the senior judge of the family court of the first circuit, two additional law clerks for the civil motions judge of the circuit court of the first circuit, two additional law clerks for the criminal motions judge of the circuit court of the first circuit, and two law clerks for the administrative judge of the district court of the first circuit; and one private secretary for the administrative director of the courts, the deputy administrative director of the courts, each department head, each deputy or first assistant, and each additional deputy, or assistant deputy, or assistant defined in paragraph (16);

(10)  First deputy and deputy attorneys general, the administrative services manager of the department of the attorney general, one secretary for the administrative services manager, an administrator and any support staff for the criminal and juvenile justice resources coordination functions, and law clerks;

(11) (A)  Teachers, principals, vice-principals, complex area superintendents, deputy and assistant superintendents, other certificated personnel, not more than twenty noncertificated administrative, professional, and technical personnel not engaged in instructional work;

(B)  Effective July 1, 2003, teaching assistants, educational assistants, bilingual/bicultural school-home assistants, school psychologists, psychological examiners, speech pathologists, athletic health care trainers, alternative school work study assistants, alternative school educational/supportive services specialists, alternative school project coordinators, and communications aides in the department of education;

(C)  The special assistant to the state librarian and one secretary for the special assistant to the state librarian; and

(D)  Members of the faculty of the University of Hawaii, including research workers, extension agents, personnel engaged in instructional work, and administrative, professional, and technical personnel of the university;

(12)  Employees engaged in special, research, or demonstration projects approved by the governor;

(13)  Positions filled by inmates, kokuas, patients of state institutions, persons with severe physical or mental handicaps participating in the work experience training programs, and students and positions filled through federally funded programs that provide temporary public service employment such as the federal Comprehensive Employment and Training Act of 1973;

(14)  A custodian or guide at Iolani Palace, the Royal Mausoleum, and Hulihee Palace;

(15)  Positions filled by persons employed on a fee, contract, or piecework basis, who may lawfully perform their duties concurrently with their private business or profession or other private employment and whose duties require only a portion of their time, if it is impracticable to ascertain or anticipate the portion of time to be devoted to the service of the State;

(16)  Positions of first deputies or first assistants of each department head appointed under or in the manner provided in section 6, Article V, of the State Constitution; three additional deputies or assistants either in charge of the highways, harbors, and airports divisions or other functions within the department of transportation as may be assigned by the director of transportation, with the approval of the governor; four additional deputies in the department of health, each in charge of one of the following:  behavioral health, environmental health, hospitals, and health resources administration, including other functions within the department as may be assigned by the director of health, with the approval of the governor; an administrative assistant to the state librarian; and an administrative assistant to the superintendent of education;

(17)  Positions specifically exempted from this part by any other law; provided that all of the positions defined by paragraph (9) shall be included in the position classification plan;

(18)  Positions in the state foster grandparent program and positions for temporary employment of senior citizens in occupations in which there is a severe personnel shortage or in special projects;

(19)  Household employees at the official residence of the president of the University of Hawaii;

(20)  Employees in the department of education engaged in the supervision of students during meal periods in the distribution, collection, and counting of meal tickets, and in the cleaning of classrooms after school hours on a less than half-time basis;

(21)  Employees hired under the tenant hire program of the Hawaii public housing authority; provided that not more than twenty-six per cent of the authority's work force in any housing project maintained or operated by the authority shall be hired under the tenant hire program;

(22)  Positions of the federally funded expanded food and nutrition program of the University of Hawaii that require the hiring of nutrition program assistants who live in the areas they serve;

(23)  Positions filled by severely handicapped persons who are certified by the state vocational rehabilitation office that they are able to perform safely the duties of the positions;

(24)  One public high school student to be selected by the Hawaii state student council as a nonvoting member on the board of education as authorized by the State Constitution;

(25)  Sheriff, first deputy sheriff, and second deputy sheriff;

(26)  A gender and other fairness coordinator hired by the judiciary; and

(27)  Positions in the Hawaii national guard youth and adult education programs.

The director shall determine the applicability of this section to specific positions.

Nothing in this section shall be deemed to affect the civil service status of any incumbent as it existed on July 1, 1955.    (c)  No position shall be exempted from civil service recruitment procedures unless it is in accordance with this section.  In addition to the exemptions under subsection (b), sections 46-33 and 76-77, or other law, the director may exempt additional positions if the reason for exempting the position is for the same reason as a position that is included in the list of exemptions for the respective jurisdiction.

(d)  The director may provide for an exemption from civil service recruitment procedures if the appointment to the position has a limitation date and it would be impracticable to recruit under civil service recruitment procedures because the required probation period that is part of the examination process cannot be completed by the limitation date.  The rules shall not permit additional exemptions from civil service recruitment procedures for the same position when the position will be filled for a duration that would be sufficient to recruit under civil service recruitment procedures and allow for completion of the required probation period.

(e)  It is also the public policy of the State that all civil service positions be covered under the classification systems of the jurisdictions, unless the position was exempted from the classification systems by law prior to July 1, 2002 or based on reasons set forth in rules.  The rules may include reasons for a temporary exemption of a position, such as the establishment of a new class is pending, or for a permanent exemption when the establishment of a class is impracticable.

(f)  The exemption of a position from the classification systems, whether temporary or permanent, or an appointment with a limitation date shall not itself result in an exemption from civil service recruitment procedures.  Civil service recruitment procedures based on merit shall be followed for all positions unless exempted under subsection (b), (c), or (d).  Applicants referred under civil service recruitment procedures shall be informed if the appointment has a limitation date or if the position is temporarily or permanently exempted from the classification systems.

(g)  Each director shall be responsible for ensuring that all exemptions from civil service recruitment procedures or from the classification systems are consistent with this section.  With respect to positions exempted under this section prior to July 1, 2002 by any other law, the director shall review these positions to determine whether the positions should continue to be exempt and if so, whether from civil service recruitment procedures or the classification systems, or both.  If the director determines that a position should no longer be exempt from either or both based on the intent of this section, the director shall consult with the appropriate appointing authority and its chief executive on removing the exemptions.  With the approval of the chief executive, the director shall take whatever action is necessary to remove the exemptions, including submittal of proposed legislation to remove the exemptions.

(h)  The director shall establish rules to implement this section that shall be in accordance with the following:

(1)  Whenever a position exempted under subsection (b) or (c) is no longer exempted from the civil service, normal civil service recruitment procedures shall apply, unless the incumbent is to be retained without the necessity for examination by action of the legislature; provided that in such event, the incumbent shall be retained, but only if the incumbent meets the minimum qualification requirements of the position; and

(2)  The manner for setting the compensation of incumbents upon their inclusion in the classification systems shall be fair and equitable in comparison to the compensation of other incumbents with comparable experience in the same or essentially similar classes; provided that the compensation of incumbents who are in the same bargaining unit, prior to and after their inclusion in the classification systems, shall be in accordance with the applicable collective bargaining agreement.

(i)  Employees in positions subject to civil service recruitment procedures shall be entitled to become and remain members of the civil service for the duration of their appointments as provided in section 76-27.  Employees in positions exempted from civil service recruitment procedures shall not be entitled to membership in the civil service.

(j)  Employees in positions that are exempted from the classification plan, whether temporarily or permanently, may be entitled to membership in the civil service as provided in subsection (i). [L 1955, c 274, pt of §1; RL 1955, §3-20; am L 1957, c 110, §1, c 156, §1(1), and c 207, §1(b), (d); am L Sp 1959 2d, c 1, §§7, 11; am L 1963, c 54, §2; am L 1965, c 175, §3 and c 274, §§1 to 4; am L 1967, c 160, §2 and c 303, §1; HRS §76-16; am L 1969, c 127, §38 and c 172, §1; am L 1970, c 18, §1; am L 1971, c 41, §1, c 81, §1, and c 199, §1; am L 1974, c 140, §2; am L 1975, c 175, §1; am L 1976, c 9, §1, c 65, §1, c 79, §1, c 170, §1, and c 182, §1; am L 1977, c 84, §1, c 143, §1, and c 199, §1; am L 1979, c 31, §2, c 111, §7, and c 187, §2; am L 1980, c 111, §2; am L 1981, c 197, §1; am L 1982, c 68, §3 and c 129, §22; am L 1984, c 198, §1 and c 272, §1; am L 1987, c 37, §1, c 213, §2, c 336, §7, c 339, §4, and c 379, §1; am L 1988, c 71, §2, c 303, §1, and c 348, §2; am L 1989, c 105, §1, c 106, §1, c 112, §1, c 134, §2, c 211, §10, and c 256, §1; am L 1990, c 79, §1, c 219, §2, c 233, §1, c 281, §§3, 11, and c 293, §4; am L 1991, c 130, §1; am L 1992, c 319, §1; am L 1993, c 65, §1; am L 1994, c 56, §21 and c 93, §1, as superseded by c 223, §1; am L 1995, c 145, §1 and c 162, §2; am L 1997, c 350, §14; am L 1998, c 87, §1; am L 2000, c 253, §14; am L 2002, c 65, §3, c 66, §1, and c 148, §4; am L 2003, c 187, §3; am L 2004, c 128, §§1, 5; am L 2005, c 22, §§3, 55(2) and c 196, §26(a); am L 2006, c 180, §16; am L 2009, c 43, §1]

Revision Note

"July 1, 2002" substituted for "the effective date of this Act".

Cross References

Sheriff, etc., see §26-14.6.

Attorney General Opinions

"Referees", in par. (8), does not include the referee under the employment security law, who must be appointed pursuant to the civil service law.  Att. Gen. Op. 61-59.

Appointment status of private secretaries not affected by reorganization act, chapter 26.  Att. Gen. Op. 62-31.

Provisions of civil service laws construed in light of Konno v. County of Hawaii decision for purposes of privatization.  Att. Gen. Op. 97-6.

Case Notes

Rights existing by virtue of civil service status may be lost by repeal or amendment of the civil service law.  48 H. 370, 405 P.2d 772.



§76-17 - Rules; policies, standards, and procedures.

§76-17  Rules; policies, standards, and procedures.  (a)  In conformity with chapter 91, the director shall prescribe rules to carry out this chapter which shall have the force and effect of law.  The rules may include any matter not inconsistent with law concerning the establishment and maintenance of a system of personnel management based on the merit principle, including but not limited to matters set forth in this chapter, and may be amended or repealed in like manner as the same were adopted.  The rules shall be in conformity with principles of good public administration.

(b)  The director may also issue, without regard to chapter 91, policies, standards, and procedures consistent with rules to facilitate and ensure appropriate functioning of the human resources program.

(c)  The section shall not apply to matters that are negotiable under chapter 89 or adjusted under chapter 89C. [L 1955, c 274, pt of §1; RL 1955, pt of §3-21; am L Sp 1959 2d, c 1, §11; am L 1967, c 36, §1; HRS §76-17; am L 1994, c 56, §21; am L 2000, c 253, §15]

Attorney General Opinions

Director has authority to make rules covering political activities.  Att. Gen. Op. 63-43.

Case Notes

Where there is payment in violation of rule promulgated under this section, citizen has standing to bring action under 76-53(b).  53 H. 215, 491 P.2d 541.



§76-18 - Examinations.

§76-18  Examinations.  There shall be examinations for testing the fitness and ability of applicants for positions in civil service.  The director shall adopt rules to administer the examination programs. [L 1955, c 274, pt of §1; RL 1955, §3-21(a); am L 1957, c 198, §1; am L Sp 1959 2d, c 1, §11; am L 1967, c 42, §1; HRS §76-18; am L 1984, c 101, §2; am L 1992, c 33, §1; am L 1994, c 56, §21; am L 2000, c 253, §16]



§76-19 to 21 - REPEALED.

§§76-19 to 21  REPEALED.  L 2000, c 253, §§46 to 48.



§76-22 - REPEALED.

§76-22  REPEALED.  L 1996, c 34, §1.



§76-22.5 - Recruitment.

§76-22.5  Recruitment.  [Repeal of section on June 30, 1994, by L 1992, c 32, §5, deleted by L 1994, c 223, §7.]  The director shall adopt rules in accordance with sections 76-1 and 78-1 to determine, establish, and maintain the manner in which civil service positions are to be filled.  The director shall seek continuous improvements to streamline the recruitment process so that positions are filled in the most economic, efficient, and expeditious manner possible.  This includes maximizing use of new technologies and developing more efficient alternatives to ensure the availability of qualified applicant pools whether it involves a change in the manner in which initial appointments are to be made, increased delegation to departments, or decentralization to appointing authorities, as necessary and appropriate. [L 1992, c 32, §2; am L 1994, c 223, §7; am L 1998, c 11, §4; am L 2000, c 253, §17]



§76-23 - REPEALED.

§76-23  REPEALED.  L 2000, c 253, §49.



§76-23.5 - Recruitment incentives.

§76-23.5  Recruitment incentives.  Within limits set forth in rules of the director, appointing authorities may pay for all or a portion of the travel and transportation expenses or to provide a monetary incentive to enhance the recruitment of persons employed or appointed to critical-to-fill and labor shortage positions. [L 1991, c 205, §2; am L 2000, c 253, §18]

Cross References

Recruitment incentives, see §77-9.5.



§76-24 to 26 - REPEALED.

§§76-24 to 26  REPEALED.  L 2000, c 253, §§50 to 52.



§76-27 - Probationary service and other requirements for membership in the civil service.

§76-27  Probationary service and other requirements for membership in the civil service.  (a)  All employees appointed to civil service positions shall constitute the membership of the civil service, but no employee shall be entitled to membership in civil service until the employee has:

(1)  Successfully completed the initial probation period required as part of the examination process to determine the employee's fitness and ability for the position; and

(2)  Satisfied all requirements for employment prescribed by this chapter and the qualifications prescribed by section 78-1.

(b)  Upon becoming a member in the civil service, the employee shall be entitled to hold the member's position for the duration of the member's appointment, subject to section 76-46.  In addition, civil service employees with permanent appointments, including an employee who has return rights to a position in which the employee has a permanent appointment, shall have layoff rights under section 76-43.  All other civil service employees whose appointments have a limitation date shall not have layoff rights and shall be released at the end of their appointments or earlier if there is lack of work, lack of funds, or other legitimate reasons.

(c)  To retain membership in the civil service, all employees must continue to demonstrate their fitness and ability for their current positions by meeting all performance requirements of their positions.  If an employee fails to meet performance requirements, section 76-41 shall apply.

(d)  A member who is promoted or transferred to another position in the civil service may be required to successfully serve a new probation period as part of the examination process to determine the employee's fitness and ability for the new position but shall be entitled to all the rights and privileges of a member of the civil service, except the right to appeal a release from the new position (as distinguished from discharge from the service) for inefficiency during the probationary period, in which case the member shall be returned to the former position or a comparable position.

(e)  An employee serving an appointment with a limitation date may subsequently be appointed to the same position or a related position in the same class within the department when a permanent position is established or is vacated; provided that the employee was hired initially through civil service recruitment procedures and the period of service as a temporary appointee immediately preceded the appointment to the permanent position.  The period of service performed as a temporary appointee may be credited toward the probation period if the appointing authority certifies that the employee has been performing satisfactorily and that the duties the employee has been performing are essentially similar to those required of the probationary appointment.  Upon such certification, the period of service performed as a temporary appointee shall be credited toward fulfilling the required probation period and the employee shall serve only the remainder of the probation period, if any. [L 1955, c 274, pt of §1; RL 1955, §3-21(h); am L 1959, c 212, §1; am L Sp 1959 2d, c 1, §11; am L 1965, c 60, §1; HRS §76-27; gen ch 1985; am L 1992, c 71, §1; am L 2000, c 253, §19; am L 2001, c 123, §11]

Attorney General Opinions

Period of service under contractual employment is credited to and subtracted from the period of probationary service.  Att. Gen. Op. 63-53.

Section conflicts with 14-32-3, Hawaii Administrative Rules.  Att. Gen. Op. 90-8.



§76-28 - Forms required of appointing authorities.

§76-28  Forms required of appointing authorities.  Each director shall develop and administer an employment records management system and require appointing authorities to transmit such records as the director may request.  Appointing authorities shall maintain records of all appointments, terminations of employment, transfers, resignations, suspensions, demotions, and discharges, other employment records and forms deemed appropriate by the director. [L 1955, c 274, pt of §1; RL 1955, §3-21(i); HRS §76-28; am L 1981, c 5, §1; am L 1994, c 56, §21; am L 1998, c 51, §1; am L 1999, c 18, §3; am L 2000, c 253, §20]



§76-29 - Person ineligible for appointment.

§76-29  Person ineligible for appointment.  A person shall be ineligible for any appointment in the civil service for a specified period of time as determined appropriate by the director for reasons including, but not limited to, the following:

(1)  Deception, fraud, or providing false or misleading statements of material facts in the application or examination process;

(2)  Unauthorized or improper assistance in an examination; or

(3)  A determination of unsuitability for employment. [L 1955, c 274, pt of §1; RL 1955, §3-21(j); am L 1963, c 16, §1; HRS §76-29; am L 2000, c 253, §21]



§76-30 - Tenure; resignations.

§76-30  Tenure; resignations.  (a)  Every member of the civil service shall be entitled to hold the member's position for the duration of the member's appointment as provided in section 76-27.  Resignations shall be in writing in accordance with rules.

(b)  If an employee resigns without submitting the employee's resignation in writing, if an employee does not report to work for fifteen days without notifying the appointing authority of the employee's employment intentions, if the resignation is submitted while an investigation was pending against the employee, or if the resignation is not accepted for reasons allowed by rules, the appointing authority shall, within fifteen days following the last day the employee reported to work, file with the director a statement showing either resignation or termination of employment, as appropriate under the circumstances.

(c)  If the employee does not report for work without authorization, but, within fifteen days following the last day the employee reported for work, expresses a desire to continue employment, the employee shall not be deemed to have resigned.  The appointing authority may take appropriate disciplinary action, including discharge, in consideration of the reasons for the employee's absence.

(d)  Actions taken by the appointing authority under this section shall, if grieved, be filed pursuant to the departmental complaint procedure and the merit appeals board for employees excluded from coverage under chapter 89, as applicable.

(e)  Whenever there are provisions in a collective bargaining agreement that conflict with this section, the terms of the agreement shall prevail.  Actions taken by the appointing authority shall, if grieved, be filed pursuant to the contractual grievance procedure. [L 1955, c 274, pt of §1; RL 1955, §3-21(k); am L Sp 1959 2d, c 1, §11; HRS §76-30; gen ch 1985; am L 1994, c 56, §21; am L 2000, c 253, §22]



§76-31 to 33 - REPEALED.

§§76-31 to 33  REPEALED.  L 2000, c 253, §§53-55.



§76-34 - REPEALED.

§76-34  REPEALED.  L 1973, c 60, §1.



§76-35 to 37 - REPEALED.

§§76-35 to 37  REPEALED.  L 2000, c 253, §§56 to 58.



§76-38 - REPEALED.

§76-38  REPEALED.  L 1978, c 48, §3.



§76-39 - REPEALED.

§76-39  REPEALED.  L 2000, c 253, §59.



§76-40 - REPEALED.

§76-40  REPEALED.  L 1985, c 263, §2.



§76-41 - Performance appraisal systems; failure to meet performance requirements.

§76-41  Performance appraisal systems; failure to meet performance requirements.  (a)  There shall be established and maintained performance appraisal systems for the purpose of evaluating the performance of employees in the civil service and improving the employees' performance.  The performance appraisal systems shall be the basis for evaluating whether employees in the civil service meet the performance requirements of their respective positions as required in section 76-27.  For the purposes of this section, "performance requirements" includes any qualification required for the position such as a license.

(b)  An appointing authority may release an employee from the employee's position or discharge an employee from service if the employee fails to meet the performance requirements of the employee's position under the following conditions:

(1)  The evaluation process and its consequences were discussed with the employee;

(2)  The employee was made aware of the employee's current job description and job-related performance requirements;

(3)  The evaluation procedures were observed, including providing the employee the opportunity to meet, discuss, and rebut the performance evaluation and apprising the employee of the consequences of failure to meet performance requirements;

(4)  The evaluation was fair and objective;

(5)  The employee was provided performance feedback during the evaluation period and, as appropriate, the employee was offered in-service remedial training in order for the employee to improve and meet performance requirements;

(6)  The evaluation was applied without discrimination; and

(7)  Prior to the end of the evaluation period that the employee is being considered for discharge due to failure to meet performance requirements, the feasibility of transferring or demoting the employee to another position for which the employee qualifies was considered.

(c)  Any civil service employee who fails to meet performance requirements shall have the right to grieve under:

(1)  A collective bargaining grievance procedure that culminates in a final and binding decision by a performance judge pursuant to section 89-10.8; or

(2)  The departmental complaint procedure that culminates in a final and binding decision by the merit appeals board under section 76-14.

The performance judge or the merit appeals board, as the case may be, shall use the conditions in subsection (b) as tests in reaching a decision on whether the employer's action, based on a failure by the employee to meet performance requirements of the employee's position, was with or without merit. [L 1955, c 274, pt of §1; RL 1955, §3-21(u); am L 1961, c 41, §1; HRS §76-41; gen ch 1985; am L 1994, c 56, §21; am L 1998, c 52, §1; am L 2000, c 253, §23]



§76-42 - Internal complaint procedures.

§76-42  Internal complaint procedures.  (a)  The director shall promulgate a uniform plan for the creation of internal complaint procedures in the various departments that shall apply to matters within the jurisdiction of the merit appeals board.  The internal complaint procedures may also be used for other matters, such as, when a complaint procedure is required by law to be available or when a jurisdiction deems it would be beneficial to avoid the time and expense of litigation; provided that matters subject to collective bargaining grievance procedures shall not be processed under the internal complaint procedures.  The rules relating to internal complaint procedures shall conform to the following:

(1)  The procedures shall encourage informal discussions and expeditious resolution of all complaints.  Informal resolution includes the use of any administrative review process available.  A written decision shall be issued to the complainant on the outcome of any efforts to resolve the complaint informally and, if not resolved, the decision shall be accompanied by information on the filing of a formal complaint with the department or the merit appeals board, as applicable.

(2)  In presenting a complaint, the complainant shall be assured freedom from coercion, discrimination, or reprisal.

(3)  The complainant shall have the right to be represented by a person or persons of the complainant's own choosing at any stage in the presentation of the complaint.

(4)  To minimize confusion and possible loss of rights, the time and manner for filing a formal complaint shall be as uniform and easily understandable as possible to the employees or general public.  Complaint forms, instructions, and the complaint procedures should be easily accessible to the employees or general public and the procedures should allow for complaints to be filed at central locations convenient to the public.  The complaint shall be referred to the appropriate individual at the lowest level of the internal complaint procedures who has the authority to act on the complaint and who shall be responsible for contacting the complainant.  If it is discovered after filing of the complaint that the matter complained of is not within the authority of a department to act, the department shall notify the complainant accordingly and refer the complaint to the appropriate agency, if known.  The deadline for filing a formal complaint under the internal complaint procedures shall be tolled after receipt of a reply to the informal complaint if efforts were made to resolve the complaint informally.

(5)  All proceedings relating to the handling of a complaint by a person who is not an employee shall as far as practicable be conducted during office hours at times convenient to the complainant.  All proceedings relating to the handling of employee complaints shall so far as practicable be conducted during the employee's work hours to permit the employee time off from work with pay.

(6)  The departmental complaint procedure shall culminate in a written decision by the chief executive or the chief executive's designee, whether the director or other appropriate authority who is assigned responsibility for making the final decision on the action being complained of.

(b)  The internal complaint procedures shall be exhausted before an appeal is filed with the merit appeals board.  If the appeal is not under the jurisdiction of the merit appeals board, but some other administrative agency or appellate body, the complainant is responsible for the timely filing of an appeal with the appropriate agency regardless of whether the internal complaint procedures under this section are used. [L 1955, c 274, pt of §1; RL 1955, §3-21(v); am L Sp 1959 2d, c 1, §11; HRS §76-42; gen ch 1985; am L 1994, c 56, §21; am L 2000, c 253, §24]



§76-43 - Layoff.

§76-43  Layoff.  When it is necessary to release employees due to lack of work, lack of funds, or other legitimate reasons, employees with permanent appointments in civil service positions shall have layoff rights.  Layoffs shall be made in accordance with procedures negotiated under chapter 89 or established under chapter 89C, as applicable. [L 1965, c 146, §1; Supp, §3-21(x); HRS §76-43; gen ch 1985; am L 1994, c 56, §21; am L 2000, c 253, §25]



§76-44 - REPEALED.

§76-44  REPEALED.  L 2000, c 253, §60.



§76-45 - Suspension.

§76-45  Suspension.  An appointing authority may, for disciplinary purposes, suspend any employee without pay or place an employee on leave without pay pending an investigation.  Suspensions and leaves without pay pending an investigation shall be in accordance with procedures negotiated under chapter 89 or established under chapter 89C, as applicable. [L 1955, c 274, pt of §1; RL 1955, §3-23; am L 1957, c 107, §1; am L 1967, c 52, §1; HRS §76-45; am L 1981, c 5, §2; gen ch 1985; am L 2000, c 253, §26]



§76-46 - Discharges; demotions.

§76-46  Discharges; demotions.  An appointing authority may discharge or demote any employee when the appointing authority considers that the good of the service will be served thereby.  Discharges may be made only for such causes that will promote the efficiency of government service.

Demotions or discharges shall be in accordance with procedures negotiated under chapter 89 or established under chapter 89C, as applicable. [L 1955, c 274, pt of §1; RL 1955, §3-24; HRS §76-46; am L 1981, c 5, §3; gen ch 1985; am L 2000, c 253, §27]

Case Notes

Ten-day suspension without pay prior to termination.  963 F.2d 1167.

Purpose of section, dismissal, act of appointing authority, discussed.  42 H. 122.

Requirement as to ten days' notice before date of dismissal is clear and unambiguous.  52 H. 313, 475 P.2d 53.



§76-47 - Merit appeals boards; appointment, authority, procedures.

§76-47  Merit appeals boards; appointment, authority, procedures.  (a)  Each jurisdiction shall establish a merit appeals board that shall have exclusive authority to hear and decide appeals relating to matters set forth in section 76-14 concerning the civil service of the jurisdiction.

(b)  Members of the merit appeals board shall be persons that can objectively apply the merit principle to public employment.  Other qualifications of board members and other matters pertaining to the establishment of the merit appeals board, whether composition of the board, manner of appointment, term of office, limitation on terms, chairperson, removal of members, and name for its merit appeals board, shall be left to the determination of each jurisdiction based on its own preferences and needs.  A jurisdiction may continue to use its civil service commission or appeals board, with or without modification, as its merit appeals board to assume all of the functions and responsibilities under section 76-14; provided that the merit appeals board for the State shall be as provided in section 26-5.

(c)  The merit appeals board shall adopt rules of practice and procedure consistent with section 76-14 and in accordance with chapter 91, except that, in the case of the judiciary and the Hawaii health systems corporation, the adoption, amendment, or repeal of rules shall be subject to the approval of their respective chief executives.  The rules shall recognize that the merit appeals board shall sit as an appellate body and that matters of policy, methodology, and administration are left for determination by the director.  The rules may provide for the sharing of specific expenses among the parties that are directly incurred as a result of an appeal as the merit appeals board deems would be equitable and appropriate, including but not limited to expenses for transcription costs or for services, including traveling and per diem costs, provided by persons other than the board members or permanent staff of the board.  Official business of the merit appeals board shall be conducted in meetings open to the public, except as provided in chapter 92.

(d)  Whenever the board determines that mediation may result in a satisfactory resolution of an appeal, may narrow the issues on appeal, or otherwise expedite a decision, the board may require the parties to submit the issues to mediation, which shall not be subject to chapter 92.  Mediation may be provided by any member or members of the merit appeals board or by a public or nonprofit agency which offers mediation or similar services for resolving or narrowing differences among the parties.

(e)  Any civil service employee, who is suspended, discharged, or demoted and who is not included in an appropriate bargaining unit under section 89-6, may appeal to the merit appeals board within twenty days after a final decision is made under the internal complaint procedures.

Upon the appeal, both the appealing employee and the appointing authority shall have the right to be heard publicly, present evidence and be represented by counsel, who shall have the right to examine and cross-examine witnesses.  At the hearing technical rules of evidence shall not apply and the evidence shall be taken stenographically or recorded by machine.  For the purpose of hearing the appeals fairly and expeditiously, the board may at any time appoint a competent and qualified disinterested person to act as its hearing officer.  The hearing officer shall hear the matter in the same manner as if it were before the board and upon the conclusion of the hearing, shall report the hearing officer's findings of fact and the hearing officer's conclusions and recommendations based thereon to the board and to the employee.  The board shall render the final decision in accordance with section 91-11.

If the board finds that the reasons for the action are not substantiated in any material respect, the board shall order that the employee be reinstated in the employee's position, without loss of pay, but if the board finds that the reasons are substantiated or are only partially substantiated, the board shall sustain the action of the appointing authority, provided that the board may modify the action of the appointing authority if it finds the circumstances of the case so require and may thereupon order such disposition of the case as it may deem just.

The findings and decisions of the board shall be final on all appeals, unless an appeal is taken as provided in chapter 91.

Notwithstanding any other law to the contrary, when an appeal hearing is before a merit appeals board of a county or the city and county of Honolulu, the attorney general shall be counsel for the board and the county attorney or corporation counsel shall be counsel for the appointing authority.  If, however, an appeal hearing is before the state merit appeals board, the attorney general shall be counsel for the appointing authority and the county attorney or corporation counsel of the county, including the city and county of Honolulu, in which the appeal hearing is being conducted shall be counsel for the state merit appeals board.

Notwithstanding any other law to the contrary, when the decision and order of the merit appeals board of a county or the city and county of Honolulu, is appealed as provided in chapter 91, the attorney general shall be counsel for the board and the county attorney or corporation counsel shall be counsel for the appointing authority.  When the decision and order of the state merit appeals board is appealed as provided in chapter 91, the attorney general shall be counsel for the appointing authority and the county attorney or corporation counsel of the county, including the city and county of Honolulu, in which the chapter 91 appeal is being conducted, shall be counsel for the state merit appeals board. [L 1955, c 274, pt of §1; RL 1955, §3-25; am L 1957, c 65, §1 and c 207, §1(c); am L 1965, c 96, §2; am L 1967, c 52, §2; HRS §76-47; am L 1970, c 119, §1; gen ch 1985; am L 1994, c 166, §1; am L 2000, c 253, §28]

Revision Note

The words "or corporation counsel" added to conform to county charters.

Cross References

Administrative hearings and review, see chapter 91.

Case Notes

Appointing authority not entitled to appeal from commission's decision.  46 H. 260, 377 P.2d 703.

Demotion for insubordination.  48 H. 278, 398 P.2d 155.

Suspension and dismissal for "incompetency, inefficiency and carelessness" held substantiated by the evidence.  50 H. 426, 442 P.2d 61.

Cited:  50 H. 169, 434 P.2d 312.



§76-48 - REPEALED.

§76-48  REPEALED.  L 2000, c 253, §61.



§76-49 - Subpoenas, oaths.

§76-49  Subpoenas, oaths.  The merit appeals board shall have such powers as may be provided by law with respect to compelling the attendance of witnesses and administering oaths to witnesses, and as to all matters within the scope of its authority the director and any hearing officer shall have similar powers. [L 1955, c 274, pt of §1; RL 1955, §3-27; HRS §76-49; am L 1994, c 56, §21; am L 2000, c 253, §29]

Revision Note

The word "their" substituted for "his".



§76-50 - Compensation and expenses of a merit appeals board.

§76-50  Compensation and expenses of a merit appeals board.  Each member of a merit appeals board shall serve without compensation but shall be reimbursed for expenses, including travel expenses, necessary for the performance of their duties. [L 1955, c 274, pt of §1; RL 1955, pt of §3-13; HRS §76-50; gen ch 1985; am L 2000, c 253, §30]

Attorney General Opinions

Members of the civil service commission for the county of Hawaii are not entitled to any compensation under this section.  Att. Gen. Op. 88-4.



§76-51 - Prohibited activities by members of a merit appeals board.

§76-51  Prohibited activities by members of a merit appeals board.  No person who occupies any elective or appointive office under the state or county government shall be eligible for membership on or continue to be a member of the merit appeals board.  The term "appointive office" for the purpose of this section, shall not include notaries public.  No member of the merit appeals board shall, during the member's term of office, serve as an officer or committee member of any political party organization, including a precinct organization, or present oneself as a candidate or be a candidate for nomination or election to any public office at any election.  The office of any member who violates this section or section 84-13 or 84-14 shall be conclusively presumed to have been abandoned and vacated by reason thereof and the chief executive shall thereupon appoint a qualified person to fill the vacancy.  As an alternative remedy, proceedings in the nature of quo warranto may be brought by any person to oust any member who violates this section or section 84-13 or 84-14. [L 1955, c 274, pt of §1; RL 1955, §3-16; HRS §76-51; gen ch 1985; am L 2000, c 253, §31]

Attorney General Opinions

Employee of department of education may not be a member of a civil service commission.  Att. Gen. Op. 90-9.



§76-52 to 56 - REPEALED.

§§76-52 to 56  REPEALED.  L 2000, c 253, §§62 to 66.



§76-71 - Department of civil service.

PART II.  SPECIAL CIVIL SERVICE PROVISIONS FOR THE

COUNTIES OF HAWAII, MAUI, AND KAUAI

Note

Former part II heading entitled "Civil Service for the State" was repealed by L 2000, c 253, §8.  This part II heading was renumbered from part III and amended by L 2000, c 253, §32.

§76-71  Department of civil service.  There shall be a department of civil service for each of the counties of Hawaii, Maui, and Kauai, which shall include a personnel director and a merit appeals board established under section 76-47. [L 1955, c 274, pt of §1; RL 1955, §3-60; HRS §76-71; am L 1977, c 61, pt of §1; am L 2000, c 253, §33]



§76-72 to 74 - REPEALED.

§§76-72 to 74  REPEALED.  L 2000, c 253, §§67 to 69.



§76-75 - Personnel director.

§76-75  Personnel director.  The merit appeals board shall appoint and may at pleasure remove a personnel director, who shall be the chief administrative officer of the department of civil service.  The director shall, at the time of the director's appointment, and thereafter, be thoroughly familiar with the principles and methods of personnel administration and shall believe in applying merit principles and scientific administrative methods to public personnel administration. [L 1955, c 274, pt of §1; RL 1955, §3-18; am L 1957, c 207, §1(a); am L Sp 1959 2d, c 1, §11; HRS §76-75; am L 1977, c 61, pt of §1; gen ch 1985; am L 2000, c 253, §34]

Case Notes

Conflicting provisions of the Maui Charter are invalid.  59 H. 65, 576 P.2d 1029.



§76-76 - Deputy director.

§76-76  Deputy director.  The personnel director may designate a qualified person as the director's deputy.  The deputy shall be thoroughly familiar with the principles and methods of personnel administration and shall believe in applying merit principles and scientific administrative methods to public personnel administration.  In case of a vacancy in the office of director or of the absence of the director or the director's inability from any cause to discharge the powers and duties of the director's office, the powers and duties shall devolve upon the director's deputy. [L 1955, c 274, pt of §1; RL 1955, pt of §3-19; HRS §76-76; am L 1977, c 61, pt of §1; gen ch 1985]



§76-77 - Civil service and exemptions.

§76-77  Civil service and exemptions.  The civil service to which this part applies comprises all positions in the public service of each county, now existing or hereafter established, and embraces all personal services performed for each county, except the following:

(1)  Positions in the office of the mayor; provided that the positions shall be included in the classification systems;

(2)  Positions of officers elected by public vote, positions of heads of departments, and positions of one first deputy or first assistant of heads of departments;

(3)  Positions of deputy county attorneys, deputy corporation counsel, deputy prosecuting attorneys, and law clerks;

(4)  Positions of members of any board, commission, or agency;

(5)  Positions filled by students; positions filled through federally funded programs which provide temporary public service employment such as the federal Comprehensive Employment and Training Act of 1973; and employees engaged in special research or demonstration projects approved by the mayor, for which projects federal funds are available;

(6)  Positions of district judges, jurors, and witnesses;

(7)  Positions filled by persons employed by contract where the personnel director has certified that the service is special or unique, is essential to the public interest, and that because of the circumstances surrounding its fulfillment, personnel to perform the service cannot be recruited through normal civil service procedures; provided that no contract pursuant to this paragraph shall be for any period exceeding one year;

(8)  Positions of a temporary nature needed in the public interest where the need does not exceed ninety days; provided that before any person may be employed to render temporary service pursuant to this paragraph, the director shall certify that the service is of a temporary nature and that recruitment through normal civil service recruitment procedures is not practicable; and provided further that the employment of any person pursuant to this paragraph may be extended for good cause for an additional period not to exceed ninety days upon similar certification by the director;

(9)  Positions of temporary election clerks in the office of the county clerk employed during election periods;

(10)  Positions specifically exempted from this part by any other state statutes;

(11)  Positions of one private secretary for each department head; provided that the positions shall be included in the classification systems;

(12)  Positions filled by persons employed on a fee, contract, or piecework basis who may lawfully perform their duties concurrently with their private business or profession or other private employment, if any, and whose duties require only a portion of their time, where it is impracticable to ascertain or anticipate the portion of time devoted to the service of the county and that fact is certified by the director;

(13)  Positions filled by persons with a severe disability who are certified by the state vocational rehabilitation office as able to safely perform the duties of the positions;

(14)  Positions of the housing and community development office or department of each county; provided that this exemption shall not preclude each county from establishing these positions as civil service positions;

(15)  The following positions in the office of the prosecuting attorney:  private secretary to the prosecuting attorney, secretary to the first deputy prosecuting attorney, and administrative or executive assistants to the prosecuting attorney; provided that  the positions shall be included in the classification systems; and

(16)  Positions or contracts for personal services with private persons or entities for services lasting no more than one year and at a cost of no more than $750,000; provided that the exemption under this paragraph shall apply to contracts for building, custodial, and grounds maintenance services with qualified community rehabilitation programs, as defined in section 103D-1001, lasting for no more than a year and at a cost of no more than $850,000.

The director shall determine the applicability of this section to specific positions and shall determine whether or not positions exempted by paragraphs (7) and (8) shall be included in the classification systems.

Nothing in this section shall be deemed to affect the civil service status of any incumbent private secretary of a department head who held that position on May 7, 1977. [L 1955, c 274, pt of §1; RL 1955, §3-61; am L 1957, c 42, §1, c 156, §1(3), and c 207, §1(g), (h); am L 1967, c 160, §3; HRS §76-77; am L 1970, c 188, §39; am L 1977, c 61, pt of §1; am L 1980, c 111, §3; am L 1987, c 371, §1; am L 1990, c 219, §3 and c 233, §2; am L 1991, c 192, §1; am L 1992, c 33, §2; am L 2000, c 253, §35; am L 2007, c 191, §1; am L 2008, c 213, §1]

Note

Annual reports to legislature on paragraph (16) expenditures. L 2008, c 213, §2.

Attorney General Opinions

Provisions of civil service laws construed in light of Konno v. County of Hawaii decision for purposes of privatization.  Att. Gen. Op. 97-6.

Case Notes

Civil service, as defined by this section, encompasses those services that have been customarily and historically provided by civil servants.  85 H. 61, 937 P.2d 397.

Landfill worker positions were within civil service where position not specifically exempted by another statute as provided by paragraph (10) and §46-85 mentions nothing about civil service nor does it include a specific exemption.  85 H. 61, 937 P.2d 397.

Where, under this section, landfill worker positions were within civil service, and thus governed by merit principles under article XVI, §1 of Hawaii constitution, county violated Hawaii constitution and civil service statutes when it privatized new landfill operation.  85 H. 61, 937 P.2d 397.



§76-78 to 81 - REPEALED.

§§76-78 to 81  REPEALED.  L 2000, c 253, §§70 to 73.



§76-91 , 92 - REPEALED.

PART IV.  PROHIBITED ACTIVITIES--REPEALED

§§76-91, 92  REPEALED.  L 2001, c 123, §2.



§76-101 - REPEALED.

PART V.  EMPLOYEE ORGANIZATIONS;

VETERAN'S PREFERENCE; OTHER RIGHTS

§76-101 REPEALED.  L 2001, c 123, §4.



§76-102 - REPEALED.

§76-102  REPEALED.  L 2001, c 123, §5.



§76-103 - Veteran's preference.

§76-103  Veteran's preference.  The extent to which veteran's preference shall be given to veterans, to disabled veterans, to spouses of disabled veterans, and to surviving spouses of deceased servicemen who have not remarried shall be provided by rules and regulations. [L 1955, c 274, pt of §1; RL 1955, §3-81; am L 1967, c 279, §1; HRS §76-103; am L 1973, c 177, §1(3)]



§76-104 - REPEALED.

§76-104  REPEALED.  L 2001, c 123, §6.



§76-105 - REPEALED.

§76-105  REPEALED.  L 2001, c 123, §7.



§76-106 - REPEALED.

§76-106  REPEALED.  L 2001, c 123, §8.



§76-121 to 123 - REPEALED.

PART VI.  HAWAII HEALTH SYSTEMS CORPORATION--REPEALED

§§76-121 to 123  REPEALED.  L 2001, c 123, §3.






CHAPTER 77 - COMPENSATION LAW

CHAPTER 77

COMPENSATION LAW

REPEALED.  L 2000, c 253, §131.



CHAPTER 78 - PUBLIC SERVICE

§78-1 - Citizenship and residence; exceptions.

§78-1  Citizenship and residence; exceptions.  (a)  All elective officers in the service of the government of the State or any county shall be citizens of the United States and residents of the State for at least three years immediately preceding assumption of office.

(b)  All appointive officers in the service of the government of the State or any county who are employed as department heads and deputies or assistants to a department head shall be citizens of the United States and residents of the State for at least one year immediately preceding their appointment.  All others appointed in the service of the government of the State or in the service of any county or municipal subdivision of the State shall be citizens, nationals, or permanent resident aliens of the United States and residents of the State at the time of their appointment.  A national or permanent resident alien appointee shall not be eligible for continued employment unless such person diligently seeks citizenship upon becoming eligible to apply for United States citizenship.

(c)  All persons seeking employment with the government of the State or in the service of any county shall be citizens, nationals, or permanent resident aliens of the United States, or eligible under federal law for unrestricted employment in the United States, and shall become residents of the State within thirty days after beginning their employment and as a condition of eligibility for continued employment.

"Resident" means a person who is physically present in the State at the time the person claims to have established the person's domicile in the State and shows the person's intent is to make Hawaii the person's primary residence.

(d)  The appointing authority may approve the appointment of persons without consideration of the requirements under subsection (c) when services essential to the public interest require highly specialized technical and scientific skills or knowledge for critical-to-fill and labor shortage positions.

(e)  For the positions involved in the performance of services in planning and executing measures for the security of Hawaii and the United States, the employees shall be citizens of the United States in addition to meeting the requirement of residency in subsection (c).

(f)  This section shall not apply to persons recruited by the University of Hawaii under the authority of section [304A-1001]. [L 1909, c 32, §1; am L 1923, c 19, §1; RL 1935, §86; am L 1935, c 211, §1; am L 1939, c 216, §§1, 2; RL 1945, §451; am L 1949, c 190, §§1, 2; am L 1951, c 319, §3; RL 1955, §5-1; am L 1961, c 82, §1; am L 1965, c 170, §1 and c 175, §1; am L 1967, c 5, §1 and c 220, §1; HRS §78-1; am L 1969, c 206, §1; am L 1970, c 36, §1; am L 1976, c 162, §1; am L 1977, c 211, §1; am L 1978, c 101, §1; am L 1980, c 250, §1; gen ch 1985; am L 1987, c 295, §2; am L 1994, c 56, §21; am L 1998, c 2, §25 and c 115, §11; am L 2000, c 253, §75; am L 2002, c 90, §2; am L 2006, c 75, §5; am L 2007, c 52, §1]

Cross References

Constitutional provisions on residency, see Const. Art. V, §6.

Attorney General Opinions

Residency of president of University of Hawaii.  Att. Gen. Op. 61-84.

A noncitizen may be given a probationary appointment to a state civil service position provided that all prescribed conditions are met.  Att. Gen. Op. 66-21.

Promotion of a nonresident appointee following completion of probationary period.  Att. Gen. Op. 66-22.

The superintendent of education's position is exempt from the three-year residency law.  Att. Gen. Op. 66-27.

Law Journals and Reviews

The New Resident:  Hawaii's Second-Class Citizen.  5 HBJ 77.

Case Notes

Durational residency requirement for public employment violated equal protection clause of 14th Amendment.  443 F. Supp. 228.

As to alien employment under former laws.  See 5 H. 167.

Durational residence requirement, set forth in prior law, did not have a rational relation to public employment and violated the equal protection clause of the U.S. Constitution.  53 H. 557, 498 P.2d 644.

Where plaintiffs challenged the constitutionality of the pre-employment residency requirement for public employment set forth in subsection (c), plaintiffs had standing to challenge the constitutionality of this section, and the court granted plaintiffs' motion for preliminary injunction to bar defendants from enforcing the pre-employment residency requirement of subsection (c).  423 F. Supp. 2d 1094.

Plaintiffs had standing to challenge the constitutionality of this section; subsection (c) violated plaintiffs' fundamental constitutional right to interstate migration.  460 F. Supp. 2d 1207.



§78-1.5 - Definitions.

[§78-1.5]  Definitions.  As used herein, unless the context clearly requires otherwise, the terms "appointing authority", "chief executive", "director", "employee", "employer", and "jurisdiction" shall have the same meaning as those terms are defined in section 76-11. [L 2000, c 253, pt of §74]



§78-1.6 - Office hours.

[§78-1.6]  Office hours.  Offices of the State and counties shall be open for the transaction of public business as determined by the chief executive.  Offices need not be open for the transaction of public business on the state holidays designated under section 8-1 and as observed under section 8-2. [L 2000, c 253, pt of §74]



§78-2 , 2 - .5 REPEALED.

§§78-2, 2.5  REPEALED.  L 2000, c 253, §§80, 81.



§78-2.6 - Prospective employees; suitability for public employment.

[§78-2.6]  Prospective employees; suitability for public employment.  All prospective employees, regardless of the positions they will assume, shall demonstrate their suitability for public employment by:

(1)  Passing a pre-employment controlled substance drug test if required by the employing jurisdiction; and

(2)  Attesting that during the three-year period immediately preceding the date of application for employment, the person was not convicted of any controlled substance-related offense.

If an applicant fails to meet the suitability requirements of the employing jurisdiction, the applicant shall be disqualified from further employment consideration or deemed ineligible for appointment under section 76-29 on the basis of unsuitability for public employment. [L 2000, c 253, pt of §74]

Revision Note

Subsection designation deleted pursuant to §23G-15(1).



§78-2.7 - Criminal history record checks.

[§78-2.7]  Criminal history record checks.  (a)  The State or any of its branches, political subdivisions, or agencies shall develop standards and procedures to ensure the reputable and responsible character of applicants and employees, which shall include criminal history record checks in accordance with section 846-2.7.

(b)  The State or any of its branches, political subdivisions, or agencies shall obtain criminal history information through the Hawaii criminal justice data center on an applicant for a position that has the same type of contact with children, dependent adults, or persons committed to a correctional facility as other public employees who hold positions that are authorized by law to require criminal history record checks as a condition of employment; provided that:

(1)  The information obtained shall be used exclusively for the purpose of determining whether a person is suitable for working in close proximity with children, dependent adults, or persons committed to a correctional facility;

(2)  The use of the information shall be subject to those federal laws and regulations as may be now or hereafter adopted; and

(3)  The Hawaii criminal justice data center may assess applicants a reasonable fee for each criminal history record check conducted.

(c)  The State or any of its branches, political subdivisions, or agencies may deny employment on the basis of criminal conviction in accordance with applicable laws and regulations as follows:

(1)  For positions with contact with children or dependent adults, if it finds that the applicant has been convicted of a crime and that by reason of the nature and circumstances of the crime, the applicant poses a risk to the health, safety, or well-being of children or dependent adults; and

(2)  For positions with contact with persons committed to a correctional facility, if it finds that the applicant has been convicted of a crime other than a minor traffic violation involving a fine of $50 or less and because of the nature of the conviction, the applicant poses a risk to the health, safety, security, or well-being of persons committed to a correctional facility, the correctional facility's staff, or the public at large.

Nothing in this subsection prohibits the State or any of its branches, political subdivisions, or agencies from denying employment for other reasons as permitted by applicable laws and regulations.

(d)  For purposes of implementing this section:

(1)  For employees holding positions with contact with children or dependent adults on May 28, 2003, no employee who has been continuously employed on a salaried basis prior to July 1, 1990, shall be subject to a criminal history record check for the position held on May 28, 2003;

(2)  For employees holding positions with contact with persons committed to a correctional facility on May 28, 2003, no employee shall be terminated based on convictions in the criminal history record check except those convictions occurring after July 1, 1990, or under circumstances in which the employee is a fugitive from justice; and

(3)  Nothing in this section shall abrogate an employee's rights under collective bargaining to appeal a termination of employment.

(e)  As used in this section:

"Applicant" means a person who is applying for a position whose duties, location, work site, or assignments place that person in the same type of contact with children, dependent adults, or persons committed to a correctional facility as other public employees who hold positions that are authorized by law to require a criminal history record check as a condition of employment.

"Employee" means a person holding a position whose duties, location, work site, or assignments place that person in the same type of contact with children, dependent adults, or persons committed to a correctional facility as other public employees who hold positions that are authorized by law to require a criminal history record check as a condition of employment.

"Public employees who hold positions that are authorized by law" means a public employee whose position requires a criminal history record check as a condition of employment and the authorization for the criminal history record check is not provided by this section. [L 2003, c 95, §2]

Revision Note

"May 28, 2003" substituted for "the effective date of this Act".



§78-2.8 - Public employees; termination.

[§78-2.8]  Public employees; termination.  (a)  If a public employee is convicted of a felony for conduct related to the public employee's duties, the public employee shall be terminated from the public employee's position.

(b)  If the felony conviction that results in the termination of a public employee pursuant to subsection (a) is overturned on appeal, the public employee shall receive back pay and be returned to the position the public employee held prior to conviction, or an equivalent position if the public employee's position was filled; provided that the employee is not terminated from the employee's position in accordance with any other provision of law.

(c)  For purposes of this section:

(1)  "Public employee" means any public employee of the State or any county, and the political subdivisions and agencies thereof, any employees under contract with the State or county, any civil service employees, and any probationary or provisional employees of the State or county;

(2)  Employees covered by chapter 89 shall be entitled to a grievance procedure culminating in a final and binding decision; and

(3)  A rebuttable presumption shall arise that the criminal conviction is just and proper cause for the employee's termination. [L 2003, c 150, §2]



§78-3 - REPEALED.

§78-3  REPEALED.  L 1984, c 85, §1.



§78-3.5 - Experimental modernization projects.

[§78-3.5]  Experimental modernization projects.  (a)  It is the intent of this section to encourage and facilitate improvements in the human resource programs of the several jurisdictions.  With the approval of the chief executive, the director may conduct experimental modernization projects to determine whether specific changes in its human resource program would result in a more desirable program for the jurisdiction.

(b)  Prior to the implementation of any experimental modernization project, the director shall:

(1)  Develop a plan identifying the purposes of the project, the methodology to be used, the duration of the project, the criteria for evaluation of the project, and the cost of the project, if any;

(2)  Consult with the employees who would be involved in the conduct of the project; and

(3)  Negotiate with the exclusive representative if a modification or waiver of any provision in a collective bargaining agreement is necessary to conduct the project.

(c)  While the project is in progress, it shall not be limited by state or local personnel laws and rules, but shall be in compliance with all equal employment opportunity laws and laws prohibiting discrimination. [L 2000, c 253, pt of §74]



§78-3.6 - Experimental modernization projects; county boards of water supply.

[§78-3.6  Experimental modernization projects; county boards of water supply.]  It is the intent of this section to encourage and facilitate improvements in the human resource programs of qualifying boards of water supply.  With or without the approval from the chief executive, the director of any qualifying board of water supply may conduct experimental modernization projects to determine whether specific changes in its human resource program would result in a more desirable program for the jurisdiction.

Prior to the implementation of any experimental modernization project, the director of any qualifying board of water supply shall:

(1)  Develop a plan identifying:

(A)  The purpose of the project;

(B)  The methodology to be used;

(C)  The duration of the project;

(D)  The criteria for evaluation of the project; and

(E)  The cost of the project, if any; and

(2)  Consult and negotiate with the exclusive representative if a modification or waiver of any provision in a collective bargaining agreement, including any new provision, is necessary to conduct the project.

The representative of the qualifying board of water supply and the exclusive representative shall mutually agree in writing to any modification, waiver, or new provision before the project is implemented.

While the board of water supply project is in progress, it shall not be limited by state or local personnel laws and rules, but shall be in compliance with all equal employment opportunity laws, laws prohibiting discrimination, and chapter 89.

For purposes of this section, "qualifying board of water supply" means any county board of water supply serving a population of 500,000 or more persons. [L 2003, c 40, §1]



§78-4 - Boards and commissions; service limited.

§78-4  Boards and commissions; service limited.  (a)  Any other provision of law to the contrary notwithstanding, no person shall be allowed to serve on more than one state board or commission expressly created by a state statute or the state constitution.

(b)  Any prohibition in any law against the holding of outside employment or dual public office, employment, or position by an employee shall not bar the appointment of an employee to membership on a board or commission unless service on the board or commission would be inconsistent or incompatible with or would tend to interfere with the duties and responsibilities of the other office, employment, or position held by the employee.

(c)  When any employee must be away from the employee's regular work because of service as a member on a board or commission, the employee shall not, as a result of the absence, suffer any loss of the employee's regular salary or wages.  The time spent in service as a board or commission member outside of the employee's regular work hours shall not be considered as time worked. [L 1957, c 114, §§1 to 3; Supp, §7-25.5; HRS §78-4; am L 1982, c 24, §1; am L 1984, c 227, §1; am L 1994, c 200, §§5, 17; am L 1998, c 11, §33; am L 2000, c 253, §76]

Cross References

Selection and term of members, generally, see Const. Art. V, §6 and §26-34.

Attorney General Opinions

Local school advisory council is board of a public character.  Att. Gen. Op. 62-50.

A board member is not eligible for appointment to a charter commission.  Att. Gen. Op. 63-29.



§78-5 , 6 - REPEALED.

§§78-5, 6  REPEALED.  L 2000, c 253, §§82, 83.



§78-7 - Certain public officers prohibited from receiving certain masterships and master's fees; forfeiture.

§78-7  Certain public officers prohibited from receiving certain masterships and master's fees; forfeiture.  No person holding any salaried office or employment in the executive or judicial branches of the government of the State or any county thereof, or holding any executive or judicial office or employment any part of the compensation for which is paid by the State or any county, shall be appointed to serve as master to examine, pass, or report upon any account filed in any court of the State by any guardian, trustee, or personal representative except where the estate concerned is insolvent or there are insufficient funds therein to pay a reasonable master's fee.  In that event, the master shall not receive, directly or indirectly, any fee or other remuneration for services rendered as master to examine, pass, or report upon any account filed in any court of the State by any guardian, trustee, or personal representative.  The person receiving or accepting the fee or remuneration shall by virtue of the acceptance be deemed to have released and forfeited all claim and right thereafter to any compensation payable by the State or county by virtue of the office or employment, and in addition, if the person is holding an office or employment, subject to the power of the legislature of the State to provide for forfeiture thereof as herein provided, shall be deemed to have forfeited and been ipso facto discharged from the person's office or employment.  In any event, upon acceptance of the fee or remuneration, the comptroller of the State or director of finance of any county is prohibited from issuing any warrant to the person except for services rendered prior to the forfeiture.  This section shall not apply to officers whose only compensation from the government is paid pursuant to any state statute upon a per diem basis or upon a fee basis, or to officers or employees appointed or employed by contract to render a temporary professional service.  Traveling or other expenses paid or payable by the State or any county to any officer or employee shall not be deemed to be compensation. [L 1939, c 13, §1; am L 1941, c 23, §1; RL 1945, §457; am L 1945, c 95, §1; RL 1955, §5-13; am L 1957, c 152, §1 and c 180, §1; HRS §78-7; am L 1976, c 200, pt of §1; gen ch 1985]

Revision Note

"Director of finance" substituted for "auditor" to conform to terminology of county charters.



§78-8 to 78 - Persons subject to sections 78-8-11.

§78-8  Persons subject to sections 78-8 to 78-11.  The persons subject to sections 78-8 to 78-11 are those elected to or appointed or employed in the government of the State or any county, or in any political subdivision thereof, or appointed to or employed in any office or employment any part of the compensation of which is paid out of public funds. [L 1951, c 177, §1; RL 1955, §5-3; HRS §78-8; am L 2001, c 83, §2]



§78-9 - Failure to appear or testify, termination of employment.

§78-9  Failure to appear or testify, termination of employment.  If any person subject to sections 78-8 to 78-11, after lawful notice or process, wilfully refuses or fails to appear before any court or judge, any legislative committee, or any officer, board, or commission, or having appeared refuses to testify or to answer any question regarding (1) the government, property or affairs of the State or of any political subdivision thereof, or (2) the person's qualifications for public office or employment, or (3) the qualifications of any officer or employee of the State or any political subdivision thereof, on the ground that the person's answer would tend to incriminate the person, or refuses to testify or to answer any such question without right, the person's term or tenure of office or employment shall terminate and the office or employment shall be vacant, and the person shall not be eligible to election or appointment to any office or employment under the State or any political subdivision thereof.  To the extent that the State is without authority to require, under the constitution or laws of the United States, compliance by any public officer or public employee herewith, sections 78-8 to 78-11 shall not apply to the officer or employee, but the sections shall apply to the extent that they or any part thereof can lawfully be made applicable. [L 1951, c 177, §2; RL 1955, §5-4; HRS §78-9; gen ch 1985; am L 2001, c 83, §3]



§78-10 - Procedure upon default.

§78-10  Procedure upon default.  If any person subject to sections 78-8 to 78-11 refuses to appear or refuses to testify under any of the circumstances contemplated in section 78-9, the presiding judge or officer of the court or body before which the default or refusal occurs shall certify the fact thereof to the appointing or employing authority having cognizance of the person as a public officer or public employee and to the comptroller or other disbursing officer who issues warrants or checks to pay the person for the person's services as a public officer or public employee.  If the default or refusal occurs before any court or body whose presiding judge or officer may not be required by the legislature to make and file such a certificate, then (1) the presiding judge or officer may make and file the certificate, and (2) the attorney general of the State, upon learning of the default or refusal, shall make and file the certificate if the presiding judge or officer of the court or body has not filed the same.  Upon receiving a certificate, (A) the appointing or employing authority shall remove or discharge the person from office or employment, and (B) the comptroller or other disbursing officer shall make no further payments of public funds to the person, except to pay the person the salary, wages, bonus, or other compensation to which the person otherwise would be entitled if the person were voluntarily terminating the person's office or employment on the day the order is served on the comptroller or other disbursing officer. [L 1951, c 177, pt of §3; RL 1955, §5-5; am L 1957, c 152, §1; HRS §78-10; gen ch 1985]



§78-11 - Review of discharge.

§78-11  Review of discharge.  The removal or discharge of any person from office or employment under sections 78-8 to 78-11 shall not be reviewable by any court, officer, or agency of the State or county, or any political subdivision thereof, but nothing herein shall preclude any court of competent jurisdiction from reviewing the question whether the removal or discharge is in accordance with the sections.  In the case of any officer who may only be removed from office by the governor by and with the advice and consent of the senate of the State, the removal of the officer shall not be effected until the advice and consent of the senate thereto is given, but the duties of the comptroller or other appropriate disbursing officer hereinbefore specified shall remain the same. [L 1951, c 177, pt of §3; RL 1955, §5-6; am L 1957, c 152, §1; HRS §78-11]



§78-12 - Salary withheld for indebtedness to the government.

§78-12  Salary withheld for indebtedness to the government.  (a)  In case any officer, agent, employee, or other person in the service of a jurisdiction is indebted to a jurisdiction and the indebtedness has been determined by a hearing pursuant to chapter 91, upon demand of the officer charged with the duty of collecting the indebtedness, the disbursing officer charged with the duty of paying the indebted officer, agent, employee, or other person, after notice to the indebted person, shall withhold one-quarter of the salary, wages, or compensation due the indebted person and pay the same, from time to time as the same shall become due, to the officer charged with the duty of collecting the indebtedness, until the full amount of the indebtedness, together with penalties and interest thereon, is paid.

(b)  If the indebtedness has arisen or been incurred by reason of the indebted officer, agent, employee, or other person having embezzled, stolen, or otherwise unlawfully acquired any moneys or other property of a jurisdiction, the whole amount of the salary, wages, or compensation, or so much thereof as may be required to pay the indebtedness in full, shall be withheld and paid over to the officer charged with the duty of collecting the indebtedness.

(c)  The officer, agent, employee, or other person in the service of the jurisdiction, alleged to be indebted to a jurisdiction, may waive the right to a hearing to determine the indebtedness and instead assign by contract to the officer charged with the duty of collecting debts:

(1)  The priority right to payment of the total amount of the alleged indebtedness; and

(2)  The right of the officer to deduct from each and every periodic payment normally due the assignor an amount equal to the maximum legally permissible amount deductible under garnishment law until the total amount owing is paid in full.

For purposes of this section, a person shall be deemed to waive the hearing if the person fails to request a hearing within fifteen days from the date the person was notified of the indebtedness and the opportunity to request a hearing.

(d)  The operation of all garnishment process served upon the disbursing officer shall be stayed until the indebtedness has been fully paid.

(e)  If the indebtedness has occurred as a result of salary or wage overpayment, the disbursing officer shall determine the amount of indebtedness and notify the employee in writing of the indebtedness; provided that, to be an actionable cause of action, the determination and notice to the employee shall be made within two years from the date of the salary or wage overpayment, and not after.  If the employee contests the disbursing officer's determination of indebtedness, the employee may request a hearing pursuant to chapter 91.

(f)  Regardless of whether a contested determination of indebtedness is pending, the disbursing officer shall commence immediate recovery of the indebtedness as provided in this subsection.  If the indebtedness is equal to or less than $1,000, the disbursing officer shall immediately deduct from any subsequent periodic payment normally due the employee any amount up to the total amount of indebtedness and for indebtedness greater than $1,000, the disbursing officer shall deduct:

(1)  An amount agreed to by the employee and the appointing authority, but not less than $100 per pay period; or

(2)  One-quarter of the salary, wages, or compensation due the employee until the indebtedness is repaid in full.

In addition to paragraph (1), an employee and the appointing authority may agree to offset any remaining amount of indebtedness by applying the current value of appropriate leave or compensatory time credits posted in the employee's respective accounts as balances that would otherwise be payable in cash upon separation from service; provided that credits shall not be applied to any extent that would require a refund of any moneys already deducted or repaid or that would require the payment of any moneys to the employee equivalent to a cashing out of leave or compensatory time credits.

(g)  If the determination of indebtedness was contested and is subsequently found to be incorrect:

(1)  Any moneys repaid or deducted under subsection (e) for any indebtedness in excess of the correct amount shall be promptly refunded with interest as specified by section 103-10; or

(2)  All leave or compensatory time credits applied to offset any indebtedness in excess of the correct amount shall be re-credited to the employee's respective leave or compensatory time accounts and shall not result in a cash payment.

(h)  If an employee is entitled to contest the determination of indebtedness under a collective bargaining grievance procedure, that procedure shall be used in lieu of a hearing under subsection (e).  A collective bargaining agreement may include overpayment recovery procedures; provided that the parties do not agree on any provision that would be inconsistent with subsections (f) and (g).

(i)  Where an officer, agent, employee, or other person in the service of a jurisdiction is compensated in an amount greater than or less than that to which the person is entitled, the determination of the officer's, agent's, employee's, or other person's average final compensation for the period of indebtedness shall be calculated in accordance with section 88-81; provided that the compensation used to calculate the average final compensation shall be the compensation the officer, agent, employee, or other person should have been paid during that period. [L 1911, c 120, §1; RL 1925, §163; am L 1933, c 191, §1; RL 1935, §100; am L 1937, c 14, §2; RL 1945, §453; RL 1955, §5-14; am L 1957, c 152, §1; HRS §78-12; am L 1975, c 25, §1; am L 1996, c 231, §4; am L 2000, c 253, §77; am L 2001, c 55, §35 and c 123, §§12, 13; am L 2009, c 190, §1]

Attorney General Opinions

Withholding of salary for indebtedness to federal government not authorized.  Att. Gen. Op. 71-11.

Case Notes

This scheme of collecting indebtedness, as applied to one determined after hearing to be liable on parking violations at the University of Hawaii, is not unconstitutional.  379 F. Supp. 65.

As a rule, salary follows title, irrespective of amount of service performed.  8 H. 19.



§78-13 - Salary periods.

§78-13  Salary periods.  (a)  Unless otherwise provided by law, all officers and employees shall be paid at least semimonthly except that substitute teachers, part-time hourly rated teachers of adult and evening classes, and other part-time, intermittent, or casual employees may be paid once a month and that the governor, upon reasonable notice and upon determination that the payroll payment basis should be converted from predicted payroll to after-the-fact payroll, may allow a one-time once a month payroll payment to all public officers and employees to effect a conversion to after-the-fact payroll as follows:

(1)  The implementation of the after-the-fact payroll will commence with the June 30, 1998, pay day, which will be delayed to July 1, 1998;

(2)  The July 15, 1998, pay day will be delayed to July 17, 1998;

(3)  The July 31, 1998, pay day will be delayed to August 3, 1998;

(4)  The August 14, 1998, pay day will be delayed to August 19, 1998;

(5)  The August 31, 1998, pay day will be delayed to September 4, 1998;

(6)  The September 15, 1998, pay day will be delayed to September 18, 1998; and

(7)  Thereafter, pay days will be on the fifth and the twentieth of every month.  If the fifth and the twentieth fall on a state holiday, Saturday, or Sunday, the pay day will be the immediately preceding weekday.

The implementation of the after-the-fact payroll shall not be subject to negotiation under chapter 89.

(b)  If an employee has been working for the State for at least six months, has no paid leave accumulated, and has an existing salary overpayment balance:

(1)  The employee may be paid the employee's salary on the same pay dates and for the same pay periods as non-salaried employees.

(2)  Upon accumulation of eighty hours of paid leave, the employee shall be paid the employee's salary on the same pay dates and for the same pay periods as salaried employees.

(c)  If an employee has been working for the State for at least six months and has had at least two incidents of leave which results in salary overpayment within the past six months:

(1)  The employee may be paid the employee's salary on the same pay dates and for the same pay period as non-salaried employees.

(2)  If there are no incidents of leave which result in salary overpayment for a subsequent four-month period, the employee shall be paid the employee's salary on the same pay dates and for the same pay periods as salaried employees.

(d)  The implementation of subsections (b) and (c) shall not be subject to negotiation under chapter 89.

(e)  All employees, except those belonging to bargaining units 5 and 7, hired on or after July 1, 1998, shall be paid on the same pay dates and for the same pay periods as non-salaried employees. [L 1961, c 130, §1; am L 1963, c 60, §1; Supp, §5-14.5; HRS §78-13; am L 1974, c 129, §1; am L 1996, c 80, §1; am L 1997, c 355, §1; am L 1998, c 109, §1 and c 110, §3]

Revision Note

Subsection (e) redesignated pursuant to §23G-15(1).

Attorney General Opinions

Payments on biweekly rather than on semimonthly basis held valid.  Att. Gen. Op. 64-11.

Case Notes

District court did not abuse its discretion in granting plaintiffs' motion for a preliminary injunction, where court granted a preliminary injunction against operation of Act 355, L 1997 (which amended this section), State's "pay lag" law, on the ground that it impaired the obligations of the employees' collective bargaining agreement in violation of the contract clause of the U.S. Constitution.  183 F.3d 1096.

Plaintiffs' motion for a preliminary injunction granted, where plaintiffs filed motion seeking to enjoin defendants from delaying payroll under Act 355, L 1997 (which amended this section), with respect to University of Hawaii faculty members, arguing that Act 355 violated the contract clause of the U.S. Constitution because a five-day delay in pay violated the collective bargaining agreement between the State and the faculty members at the University.  16 F. Supp. 2d 1242.

Where there was no existing contract that Act 355, L 1997 (amending this section), impaired, no contracts clause violation possible and injunction no longer needed; the case was moot.  125 F. Supp. 2d 1237.

Based upon the legislative history of this section, and where it could not be said that the objective of Act 355, Session Laws of Hawaii 1997, which was to balance the state budget by amending this section, was not achieved, the specific implementation dates set forth in this section were mandatory.  111 H. 168, 140 P.3d 401.

The Act 355, Session Laws of Hawaii 1997 amendment to this section, which essentially altered the dates when public employees are to be paid, did not violate article XIII, §2 of the Hawaii constitution nor chapter 89 inasmuch as they did not prohibit a state employer from changing the pay dates of its employees; thus, the Act 355 amendment was not unconstitutional.  111 H. 168, 140 P.3d 401.

Where plaintiffs failed to demonstrate that bargaining over pay dates was one of the core subjects of collective bargaining that triggers a violation of article XIII, §2 of the Hawaii constitution, and failed to provide the supreme court with their collective bargaining agreement to support their contention that pay dates are bargainable, and these pay dates were not specifically incorporated into their contract, the Act 355, Session Laws of Hawaii 1997 amendment to this section to unilaterally alter the "traditional practice" of being paid on the fifteenth day and last day of the month did not violate their right to collectively bargain pay periods.  111 H. 168, 140 P.3d 401.



§78-14 to 16 - REPEALED.

§§78-14 to 16  REPEALED.  L 2000, c 253, §§84 to 86.



§78-16.5 - Pay of officers and employees on active military service.

[§78-16.5]  Pay of officers and employees on active military service.  [Section retroactive to June 30, 2000.  L 2003, c 109, §7.]  (a)  All officers and employees of the State and the several counties who are appointed for at least six months of service shall be entitled, while on active duty or during periods of camps of instruction or field maneuvers as members of the Hawaii national guard or organized reserves, including the officers' reserve corps and the enlisted reserve corps, under call of the President of the United States or the governor of the State, to receive pay as provided by law.  During the absence of the officer or employee, while in the performance of ordered military or naval duty as a member of the national guard, air national guard, naval militia, or organized reserves, including the officers' reserve corps and the enlisted reserve corps, the officer or employee shall receive the officer's or employee's salary or compensation as such officer or employee, but only for a period not exceeding fifteen working days in any calendar year.

(b)  Notwithstanding subsection (a), if the officer or employee is called to active duty or otherwise required to report for camp training or field maneuvers by official military orders a second time within a calendar year, the officer or employee may elect to use the fifteen working days of the succeeding calendar year to which the officer or employee is entitled for such purposes within the current calendar year; provided that the officer's or employee's entitlement to fifteen working days under this section for the succeeding calendar year shall be canceled and the officer or employee shall so agree in writing. [L 2003, c 109, pt of §5]



§78-16.6 - Nonforfeiture for absence.

[§78-16.6]  Nonforfeiture for absence.  [Section retroactive to June 30, 2000.  L 2003, c 109, §7.]  Every officer and employee of the State and the several counties who is a member of the Hawaii national guard or organized reserves, including the officers' reserve corps and the enlisted reserve corps, shall be entitled to be absent from the officer's or employee's duties or service while engaged in the performance of ordered military or naval duty and while going to and returning from such duty.

No officer or employee shall be subjected, directly or indirectly, by reason of the absence to any loss or diminution of vacation or holiday privileges or be prejudiced by reason of the absence with reference to promotion or continuance in office, employment, reappointment to office, or reemployment. [L 2003, c 109, pt of §5]



§78-17 - Payment of salaries or wages upon discharge from service.

§78-17  Payment of salaries or wages upon discharge from service.  Whenever in any case, and for whatever cause, the employment of any officer, agent, employee, or other person in the public service is discharged, the discharged person shall be paid immediately upon the approval of the head of the department in which the person was engaged whatever salary or wages that are due the person. [L 1941, c 285, §1; RL 1945, §456; RL 1955, §5-18; HRS §78-17; am L 2000, c 253, §78]



§78-18 - REPEALED.

§78-18  REPEALED.  L 1982, c 152, §3.



§78-18.3 - Prohibition on certain increases in salaries for certain state and county officers or employees.

[§78-18.3]  Prohibition on certain increases in salaries for certain state and county officers or employees.  Any law to the contrary notwithstanding, neither the State nor any of the counties shall provide or pay to the following state or county officers or employees any adjustment or increase in the officer's or employee's respective salary or compensation where such adjustment or increase constitutes a mandatory adjustment or increase which is, directly or indirectly, dependent upon and related to negotiated salary adjustments or increases received under collective bargaining agreements by civil service or other public employees covered by collective bargaining:  any elected or appointed officer or employee in the executive and judicial branches of state government and the executive branch of any county government (1) whose salary or compensation is fixed, limited, or otherwise specified by statute, ordinance, or other legislative enactment whether or not in express dollar amounts or express dollar amount ceilings; (2) who is not subject to chapter 76; and (3) who is excluded from collective bargaining and not subject to chapter 89C. [L 1982, c 129, pt of §34A; gen ch 1985; am L 2000, c 253, §150]

Case Notes

Power of legislature to enact laws of statewide concern not limited by article VIII, §2 of state constitution; §46-21.5 and this section not unconstitutional under article VIII, §2 of state constitution as provisions intended to allow for integrated, equitable, and reasonable salaries among top-level officers of all jurisdictions was a matter of statewide concern and thus was a matter within the powers of the legislature.  67 H. 412, 689 P.2d 757.

Constitutional.  67 H. 412, 689 P.2d 757.



§78-18.5 - REPEALED.

§78-18.5  REPEALED.  L 1978, c 197, §3.



§78-19 - REPEALED.

§78-19  REPEALED.  L 2000, c 253, §§87.



§78-20 - Sureties.

§78-20  Sureties.  Whenever by any law, regulation, ordinance, rule or order of court, or any rule of any department of the state government or of any subdivision thereof, any person shall be required to give any written bond or undertaking for the performance of any contract or the provisions of any license, or for the indemnity or security of any person, party or any officer, there shall be attached to the bond or undertaking an affidavit of each of the sureties thereon, duly verified by oath, from which it shall appear that the sureties have property situate within the State subject to execution and that the sureties taken together are worth in the property the amount of the penalty specified in the bond or undertaking, over and above all of their debts and liabilities.  In default of the justification no bond or undertaking shall be accepted.  Notwithstanding any provision requiring two or more sureties, if any such bond or undertaking is executed by the principal and by any corporation, organized for the purpose of becoming surety on such bonds, authorized under the laws of the United States or of the State to act as surety, and doing business in the State under the provisions of the laws of the United States or of the State, if a foreign corporation, and under the laws of the State, if a Hawaiian corporation, the corporation may be accepted as sole surety on the bond, whenever, in the opinion of the officer or officers whose duty it is to approve the bond, the rights of all parties in interest will be fully protected.  When the surety on any such bond is a corporation authorized to do a surety company business, no justification shall be required.

Nothing herein shall be deemed to prevent the deposit of cash or other security in lieu of any surety or sureties, when permitted by the law, regulation, ordinance, rule or order concerned. [L 1915, c 197, §1; am L 1917, c 78, §1; RL 1925, §161; am L 1931, c 163, §1; RL 1935, §160; RL 1945, §497; RL 1955, §7-21; HRS §78-20; am L 1973, c 32, §1]

Case Notes

This section controls all surety affidavits.  30 H. 658.

Guarantee of corporation not ultra vires, when.  32 H. 667.

One surety sufficient.  33 H. 265.

Justification requirements.  33 H. 311.

Rights.  33 H. 545.

Subrogation.  33 H. 607.

Liability.  33 H. 632.



§78-21 - Limitation of liability.

§78-21  Limitation of liability.  Except in cases of gross negligence, no public officer or employee shall be liable for damages to government property if such damages to government property were caused by the public officer or employee while performing work within the scope of the officer's or employee's employment. [L 1971, c 145, §1; gen ch 1985]



§78-22 - REPEALED.

§78-22  REPEALED.  L 2000, c 253, §§88.



§78-23 - Leaves of absence.

§78-23  Leaves of absence.  (a)  Employees shall be eligible for vacation leave, sick leave, and other leaves of absence, with or without pay, as negotiated under chapter 89 or adjusted under chapter 89C, as applicable.

(b)  When an employee is transferred from one department to another within the same jurisdiction or to another jurisdiction within the State, the employee shall be given credit for the vacation earned or accumulated in the department from which the employee transferred, and the director of finance of the State or the equivalent officers of the several jurisdictions shall make the appropriate transfer of funds to implement the employee transfer.  Moneys received from any such transfer of funds by a state agency financed by the general fund of the State shall be deposited with the director of finance of the State to the credit of the general fund of the State; provided that, when an employee is transferred from one department to another within the same jurisdiction, the transfer of funds shall not be made if the employee's salary is paid from the same fund.  Compensation for any period of vacation allowance shall be paid at the rate to which the employee is entitled at the time the allowance is granted.

(c)  Upon discharge, an employee shall be entitled to all of the employee's accumulated vacation allowance plus the employee's current accrued vacation allowance to and including the date of discharge, notwithstanding that the current accrued vacation allowance may not have been recorded at the time.  If any employee dies with accumulated or current accrued vacation earned but not taken, an amount equal to the value of the employee's pay over the period of such earned vacation, and any earned and unpaid wages, shall be paid to the person or persons who may have been designated as the beneficiary or beneficiaries by the employee during the employee's lifetime in a verified written statement filed with the comptroller or other disbursing officer who issues warrants or checks to pay the employee for the employee's services as a public employee, or, failing the designation, to the employee's estate.

(d)  Whenever an employee is to be discharged, voluntarily or involuntarily, the employee, at the option of the appointing authority, may be discharged and paid forthwith, in lieu of the employee's vacation allowance, the amount of compensation to which the employee would be entitled or which the employee would be allowed during the vacation period if the employee were permitted to take the employee's vacation in the normal manner, and in such case the employee's position may be declared vacant and may be permanently filled by a new appointee before the expiration of any vacation period following the date of the discharge.  For an employee hired after June 30, 1997, who is to be discharged, voluntarily or involuntarily, the amount of compensation to be paid in lieu of vacation allowance under this section shall be computed using the rate of pay and amount of accumulated and accrued vacation on the date the employee is discharged.  Prompt notice upon such forms and in such manner as may be required shall be given by the department head of any action taken under this provision.

(e)  Payments of vacation allowance paid pursuant to subsections (c) or (d) shall be subject to the provisions of chapter 88D. [L 2000, c 253, pt of §74; am L 2003, c 109, §3]



§78-23.5 - Paid leave for state and county employees providing disaster relief services for the American Red Cross.

[§78-23.5]  Paid leave for state and county employees providing disaster relief services for the American Red Cross.  (a)  The governor or mayor or their respective designees may grant a state or county employee who is a certified American Red Cross disaster volunteer up to thirty days paid leave of absence to perform disaster relief services for the American Red Cross, a federally chartered nongovernmental disaster relief organization, when a disaster has been:

(1)  Designated as level III or higher by American Red Cross regulations;

(2)  Officially declared by the President of the United States; or

(3)  Declared a state of emergency by the governor;

provided that the employee has prior authorization from the governor or mayor, or their respective designee, as applicable, and the leave of absence imposes no undue hardship on state or county operations.

(b)  Employees granted leaves of absence pursuant to this section shall be paid at their regular rates of pay for those regular hours during which the employees are absent from work, without loss of seniority, pay, vacation, sick leave, or earned overtime accumulations. [L 2003, c 24, §2]



§78-23.6 - Leave of absence to serve as bone marrow donor or organ donor.

[§78-23.6]  Leave of absence to serve as bone marrow donor or organ donor.  Any officer or employee in the service of the State or any of the several counties shall be entitled to:

(1)  Seven days of paid leave each calendar year to serve as a bone marrow donor; and

(2)  Thirty days of paid leave each calendar year to serve as an organ donor. [L 2005, c 176, §1]



§78-24 - Injured employee; liability of third persons.

[§78-24]  Injured employee; liability of third persons.  (a)  Whenever any police officer, firefighter, or any other officer or employee who is temporarily exposed to unusually hazardous conditions, or who is a member of a class, recognized by the action of pricing, to be a class exposed to unusually hazardous conditions, receives personal injury arising out of and in the performance of duty and without negligence on the employee's part, the employee shall be placed on accidental injury leave unless suspended or discharged for cause.  The employee shall be continued on the department's payroll, as though the employee did not sustain an industrial injury, as follows:

(1)  During the first four months of the disability, at the employee's full regular monthly salary; and

(2)  Thereafter, during the period of total disability from work at sixty per cent of the employee's regular monthly salary.

The employee shall be entitled to all rights and remedies allowed under chapter 386; provided that any salary paid under this section shall be applied on account of any compensation allowed under chapter 386 or any benefits awarded under part III of chapter 88 to the employee.

(b)  When the employer pays benefits to or incurs medical expenses on behalf of any of its employees under this section for any injury sustained under circumstances creating in some person or entity other than the employer a legal liability to pay damages in respect thereto, the employer or the employee may proceed against such third persons and recover all payments made, paid, or due under this section.  The employer or employee shall have all of the rights and remedies contained in or provided for under section 386-8. [L 2000, c 253, pt of §74]



§78-25 - Credits for employees receiving workers' compensation benefits; wage supplement.

[§78-25]  Credits for employees receiving workers' compensation benefits; wage supplement.  (a)  Where an employee is absent from work because of injuries incurred within the scope of the employee's employment and the employee is receiving workers' compensation benefits, the employee shall continue to earn vacation, sick leave, and retirement credits as though the employee were not absent but performing duties of the employee's regular employment.  Section 386-57 or any other law to the contrary notwithstanding, the employee may elect to have deducted from the employee's workers' compensation benefit checks an amount calculated in the same manner as if the employee were not absent but performing duties of the employee's regular employment to be used as the employee's contribution to the retirement system.

(b)  An employee who is receiving workers' compensation wage loss replacement benefits may use the employee's accumulated sick leave or vacation credits to supplement the workers' compensation wage loss replacement benefits to a sum not to exceed the employee's regular salary. [L 2000, c 253, pt of §74]



§78-26 - Leave sharing program.

§78-26  Leave sharing program.  (a)  The legislature, with regard to its employees, or the chief executive of a jurisdiction may establish a leave sharing program to allow employees to donate accumulated vacation leave credits to another employee within the same jurisdiction who has a serious personal illness or injury or who has a family member who has a serious personal illness or injury.  The program shall allow employees who are not entitled to vacation leave to donate accumulated sick leave credits.

(b)  The legislature, with regard to its employees, or the director of a jurisdiction desiring to establish a leave sharing program shall develop rules governing donors, recipients, and an approval process that ensures fair treatment and freedom from coercion of employees and imposes no undue hardship on the employer's operations.  If it is administratively infeasible to allow leave sharing between different departments or different bargaining units, the rules may limit leave sharing to employees within the same department or same bargaining unit, as necessary.  At a minimum, the rules shall require that an eligible recipient must have:

(1)  No less than six months of service within the respective jurisdiction;

(2)  Exhausted or is about to exhaust all vacation leave, sick leave, and compensatory time credits; provided that sick leave need not be exhausted when the illness or injury involves a family member;

(3)  A personal illness or injury or a family member's illness or injury certified by a competent medical examiner as being serious and the cause of the recipient's inability to work; provided that the illness or injury is not covered under chapter 386 or, if covered, all benefits under chapter 386 have been exhausted; and

(4)  No disciplinary record of sick leave abuse within the past two years.

Notwithstanding the requirements of chapter 91, the legislature may establish a leave sharing program for legislative employees, in accordance with this section, under policies adopted separately by each house of the legislature and each legislative service agency, or jointly by any combination of entities thereof. [L 2000, c 253, pt of §74; am L 2001, c 37, §2]



§78-27 - Temporary inter- and intra-governmental assignments and exchanges.

[§78-27]  Temporary inter- and intra-governmental assignments and exchanges.  (a)  With the approval of the respective employer, a governmental unit of this State may participate in any program of temporary inter- or intra-governmental assignments or exchanges of employees as a sending or receiving agency.  "Agency" means any local, national, or foreign governmental agency or private agency with government sponsored programs or projects.

(b)  As a sending agency, a governmental unit of this State may consider its employee on a temporary assignment or exchange as being on detail to a regular work assignment or on leave of absence without pay from the employee's position.  The employee on temporary assignment or exchange shall be entitled to the same rights and benefits as any other employee of the sending agency.

(c)  As a receiving agency, a governmental unit of this State shall not consider the employee on a temporary assignment or exchange who is detailed from the sending agency as its employee, except for the purpose of disability or death resulting from personal injury arising out of and in the course of the temporary assignment or exchange.  The employee on detail may not receive a salary from the receiving agency, but the receiving agency may pay for or reimburse the sending agency for the costs, or any portion of the costs, of salaries, benefits, and travel and transportation expenses if it will benefit from the assignment or exchange.

(d)  An agreement consistent with this section and policies of the employer shall be made between the sending and receiving agencies on matters relating to the assignment or exchange, including but not limited to supervision of duties, costs of salary and benefits, and travel and transportation expenses; provided that the agreement shall not diminish any rights or benefits to which an employee of a governmental unit of this State is entitled under this section.

(e)  As a receiving agency, a governmental unit of this State may give the employee of the sending agency on a temporary assignment or exchange an exempt appointment and grant the employee rights and benefits as other exempt appointees of the receiving agency if it will benefit from the assignment or exchange. [L 2000, c 253, pt of §74]



§78-28 - In-service training programs.

[§78-28]  In-service training programs.  Each director shall monitor, make recommendations, and develop policies and guidelines for suitable in-service training programs and activities so that the quality of service rendered by government employees may be continually improved.  Participating agencies may be charged fees for training programs. [L 2000, c 253, pt of §74]



§78-29 - Incentive and service awards.

§78-29  Incentive and service awards.  (a)  Each chief executive may establish incentive and service awards programs to recognize employees who contribute to the efficiency, economy, or other improvement of government operations or who perform exceptionally meritorious special acts or services in the public interest in connection with or related to their official employment.  The programs may allow appointing authorities to establish their own programs consistent with the policies of the chief executive.

(b)  The programs may provide for cash awards to recognize suggestions, inventions, superior accomplishments, length of service, and other personal or group efforts.  A cash award shall be in addition to the employee's regular compensation.  The acceptance of a cash award shall constitute an agreement that use by the government of any idea, method, or device for which the award is made shall not form the basis of a further claim upon the government by the employees or the employees' heirs and assigns.

(c)  Awards and expenses for programs may be paid from funds available to the departments and agencies benefiting from or responsible for recognizing the employee's or group of employees' contribution, as determined by the chief executive or appointing authority, as applicable.  All administrative decisions made on the issuance of awards under this section shall be final and deemed a performance of a discretionary function of the chief executive or appointing authority. [L 2000, c 253, pt of §74; am L 2001, c 55, §36]

Note

Second sentence of subsection (b) printed as enacted.



§78-30 - Cafeteria plans.

[§78-30]  Cafeteria plans.  (a)  Each chief executive may establish a wage and salary reduction benefit program which qualifies as a cafeteria plan within the meaning of section 125 of the Internal Revenue Code of 1986, as amended.  The cafeteria plan shall allow eligible employees to elect to reduce their pretax compensation in return for payment by the jurisdiction of the expenses of eligible benefits.

(b)  In addition to any other powers and duties authorized by law, each chief executive may enter into all contracts necessary to establish, administer, or maintain the cafeteria plans.

(c)  The contributions, interest earned, and forfeited participant balances may be held in trust outside of the jurisdiction's treasury for the benefit of the participants and the plan.  The funds in trust shall not be subject to the jurisdiction's general creditors.  Interest earned or forfeited participant balances may be used to defray participant fees and other administrative costs. [L 2000, c 253, pt of §74]



§78-31 - Paid leave; education of children.

§78-31  Paid leave; education of children.  Employees shall be eligible for up to two hours of paid leave during normal business hours to attend either:

(1)  A mutually-scheduled parent-teacher conference for the employee's child attending a public or private school in grades kindergarten through twelve; or

(2)  A mutually-scheduled parent-caregiver conference for a preschool-aged child attending a licensed group child care center, as defined under section 346-151;

provided that the time-off shall not be credited against vacation or sick leave benefits, if any; and provided further that the provision of paid leave shall not adversely interfere with the operations of the work unit nor require the applicable agency to incur additional human resources or overtime costs.

The employee shall take no more than two mutually-scheduled conferences, per child, in a single calendar year.  Travel time shall be included as part of the two hours permitted for each conference. [L 2003, c 108, §1; am L 2004, c 194, §1]



§78-51 - REPEALED.

§78-51  REPEALED.  L 2000, c 253, §89.



§78-52 - Peer support counseling; sessions.

[§78-52]  Peer support counseling; sessions.  (a)  Unless the context otherwise requires, for the purposes of this section:

"Emergency services personnel" means any employee of an emergency services provider who is engaged in providing firefighting, water safety, and emergency medical services.

"Emergency services provider" means any public employer that employs persons to provide firefighting, water safety, and emergency medical services.

"Employee assistance program" means a program established by a law enforcement agency or emergency services provider to provide counseling or support services to employees of the law enforcement agency or emergency services provider.

"Law enforcement agency" means any county police department, the department of public safety, and any state or county public body that employs law enforcement officers.

"Law enforcement officer" means a sheriff, deputy sheriff, police officer, parole officer, or probation officer.

"Peer support counseling sessions" includes critical incident stress management sessions.

(b)  Any communication made by a participant or counselor in a peer support counseling session conducted by a law enforcement agency or by an emergency services provider for law enforcement officers or emergency services personnel, and any oral or written information conveyed in the peer support counseling session, is privileged and may not be disclosed by any person participating in the peer support counseling session.

(c)  Any communication relating to a peer support counseling session made privileged under subsection (b), that is made between counselors, between counselors and the supervisors or staff of an employee assistance program, or between the supervisors or staff of an employee assistance program, is privileged and may not be disclosed.

(d)  The provisions of this section apply only to peer support counseling sessions conducted by an employee or other person who:

(1)  Has been designated by a law enforcement agency or emergency services provider, or by an employee assistance program, to act as a counselor; and

(2)  Has received training in counseling and in providing emotional and moral support to law enforcement officers or emergency services personnel who have been involved in emotionally traumatic incidents by reason of their employment.

(e)  This section applies to all oral communications, notes, records, and reports arising out of a peer support counseling session.  Any notes, records, or reports arising out of a peer support counseling session are not public records for the purposes of chapter 92F.

(f)  Any communication made by a participant or counselor in a peer support counseling session subject to this section, and any oral or written information conveyed in a peer support counseling session subject to this section, is not admissible in any judicial proceeding, administrative proceeding, arbitration proceeding, or other adjudicatory proceeding.  Communications and information made privileged under this section may not be disclosed by the participants in any judicial proceeding, administrative proceeding, arbitration proceeding, or other adjudicatory proceeding.  The limitations on disclosure imposed by this subsection include disclosure during any discovery conducted as part of an adjudicatory proceeding.

(g)  Nothing in this section limits the discovery or introduction in evidence of:  knowledge acquired by any law enforcement officer or emergency services personnel from observation made during the course of employment; or material or information acquired during the course of employment that is otherwise subject to discovery or introduction into evidence.

(h)  This section does not apply to:

(1)  Any threat of suicide or homicide made by a participant in a peer support counseling session or any information conveyed in a peer support counseling session relating to a threat of suicide or homicide;

(2)  Any information relating to abuse of spouses, children, or the elderly, or other information that is required to be reported by law; or

(3)  Any admission of criminal conduct.

(i)  This section does not prohibit any communication between counselors who conduct peer support counseling sessions or any communications between counselors and the supervisors or staff of an employee assistance program. [L 2003, c 25, §1]



§78-61 to 63 - REPEALED.

PART II.  CAFETERIA PLANS--REPEALED

§§78-61 to 63  REPEALED.  L 2000, c 253, §90.






CHAPTER 79 - LEAVES OF ABSENCE

CHAPTER 79

LEAVES OF ABSENCE

REPEALED.  L 2000, c 253, §132; L 2001, c 123, §16(2).

Note

L 2001, c 37, §1 purports to amend §79-33.



CHAPTER 80 - HOURS OF WORK

CHAPTER 80

HOURS OF WORK

REPEALED.  L 2000, c 253, §133.



CHAPTER 81 - IN-SERVICE TRAINING PROGRAMS

CHAPTER 81

IN-SERVICE TRAINING PROGRAMS

REPEALED.  L 2000, c 253, §134; L 2002, c 178, §7.



CHAPTER 82 - INCENTIVE AND SERVICE AWARDS

CHAPTER 82

INCENTIVE AND SERVICE AWARDS

REPEALED.  L 2000, c 253, §135.

Cross References

Incentive packages for quality teaches, see §297-40.1



CHAPTER 83 - TEMPORARY INTERGOVERNMENTAL ASSIGNMENT OF PUBLIC EMPLOYEES

CHAPTER 83

TEMPORARY INTERGOVERNMENTAL ASSIGNMENT OF

PUBLIC EMPLOYEES

REPEALED.  L 2000, c 253, §136.



CHAPTER 84 - STANDARDS OF CONDUCT

§84-1 - Construction.

PART I.  GENERAL PROVISIONS

§84-1  Construction.  This chapter shall be liberally construed to promote high standards of ethical conduct in state government. [L 1972, c 163, pt of §1]

Law Journals and Reviews

The Lawyer-Legislator and the Canons of Ethics.  1 HBJ, Jan 1959, at 11.



§84-2 - Applicability.

§84-2  Applicability.  This chapter shall apply to every nominated, appointed, or elected officer, employee, and candidate to elected office of the State and for election to the constitutional convention, but excluding justices and judges; provided that in the case of elected delegates and employees of the constitutional convention, this chapter shall apply only to the enforcement and administration of the code of ethics adopted by the constitutional convention. [L 1972, c 163, pt of §1; am L 1979, c 91, §3]

Case Notes

Commission has no jurisdiction to continue with charges against employee after employee resigns.  53 H. 373, 494 P.2d 559.



§84-3 - Definitions.

§84-3  Definitions.

"Business" includes a corporation, a partnership, a sole proprietorship, a trust or foundation, or any other individual or organization carrying on a business, whether or not operated for profit.

"Compensation" means any money, thing of value, or economic benefit conferred on or received by any person in return for services rendered or to be rendered by oneself or another.

"Controlling interest" means an interest in a business or other undertaking which is sufficient in fact to control, whether the interest be greater or less than fifty per cent.

"Employee" means any nominated, appointed, or elected officer or employee of the State, including members of boards, commissions, and committees, and employees under contract to the State or of the constitutional convention, but excluding legislators, delegates to the constitutional convention, justices and judges.

"Employment" means any rendering of services for compensation.

"Financial interest" means an interest held by an individual, the individual's spouse, or dependent children which is:

(1)  An ownership interest in a business.

(2)  A creditor interest in an insolvent business.

(3)  An employment, or prospective employment for which negotiations have begun.

(4)  An ownership interest in real or personal property.

(5)  A loan or other debtor interest.

(6)  A directorship or officership in a business.

"Official act" or "official action" means a decision, recommendation, approval, disapproval, or other action, including inaction, which involves the use of discretionary authority.

"Official authority" includes administrative or legislative powers of decision, recommendation, approval, disapproval, or other discretionary action.

"State agency" includes the State, the legislature and its committees, all executive departments, boards, commissions, committees, bureaus, offices, the University of Hawaii, and all independent commissions and other establishments of the state government but excluding the courts. [L 1972, c 163, pt of §1; am L 1978, c 245, §1; am L 1979, c 91, §4; gen ch 1985]

Revision Note

Definitions restyled.



§84-11 - Gifts.

PART II.  CODE OF ETHICS

Note

Part heading amended by L 1979, c 91, §5.

§84-11  Gifts.  No legislator or employee shall solicit, accept, or receive, directly or indirectly, any gift, whether in the form of money, service, loan, travel, entertainment, hospitality, thing, or promise, or in any other form, under circumstances in which it can reasonably be inferred that the gift is intended to influence the legislator or employee in the performance of the legislator's or employee's official duties or is intended as a reward for any official action on the legislator's or employee's part. [L 1972, c 163, pt of §1; gen ch 1985]

Attorney General Opinions

Section does not apply to receipt by department of agriculture of gifts from private sector to assist in preventing entry of brown tree snakes into Hawaii, since the gifts are to be used by department to conduct official department functions.  Att. Gen. Op. 92-04.



§84-11.5 - Reporting of gifts.

[§84-11.5]  Reporting of gifts.  (a)  Every legislator and employee shall file a gifts disclosure statement with the state ethics commission on June 30 of each year if all the following conditions are met:

(1)  The legislator or employee, or spouse or dependent child of a legislator or employee, received directly or indirectly from one source any gift or gifts valued singly or in the aggregate in excess of $200, whether the gift is in the form of money, service, goods, or in any other form;

(2)  The source of the gift or gifts have interests that may be affected by official action or lack of action by the legislator or employee; and

(3)  The gift is not exempted by subsection (d) from reporting requirements under this subsection.

(b)  The report shall cover the period from June 1 of the preceding calendar year through June 1 of the year of the report.

(c)  The gifts disclosure statement shall contain the following information:

(1)  A description of the gift;

(2)  A good faith estimate of the value of the gift;

(3)  The date the gift was received; and

(4)  The name of the person, business entity, or organization from whom, or on behalf of whom, the gift was received.

(d)  Excluded from the reporting requirements of this section are the following:

(1)  Gifts received by will or intestate succession;

(2)  Gifts received by way of distribution of any inter vivos or testamentary trust established by a spouse or ancestor;

(3)  Gifts from a spouse, fiancé, fiancée, any relative within four degrees of consanguinity or the spouse, fiancé, or fiancée of such a relative.  A gift from any such person is a reportable gift if the person is acting as an agent or intermediary for any person not covered by this paragraph;

(4)  Political campaign contributions that comply with state law;

(5)  Anything available to or distributed to the public generally without regard to the official status of the recipient;

(6)  Gifts that, within thirty days after receipt, are returned to the giver or delivered to a public body or to a bona fide educational or charitable organization without the donation being claimed as a charitable contribution for tax purposes; and

(7)  Exchanges of approximately equal value on holidays, birthday, or special occasions.

(e)  Failure of a legislator or employee to file a gifts disclosure statement as required by this section shall be a violation of this chapter.

(f)  This section shall not affect the applicability of section 84-11. [L 1992, c 322, pt of §1]



§84-12 - Confidential information.

§84-12  Confidential information.  No legislator or employee shall disclose information which by law or practice is not available to the public and which the legislator or employee acquires in the course of the legislator's or employee's official duties, or use the information for the legislator's or employee's personal gain or for the benefit of anyone. [L 1972, c 163, pt of §1; gen ch 1985]



§84-13 - Fair treatment.

§84-13  Fair treatment.  No legislator or employee shall use or attempt to use the legislator's or employee's official position to secure or grant unwarranted privileges, exemptions, advantages, contracts, or treatment, for oneself or others; including but not limited to the following:

(1)  Seeking other employment or contract for services for oneself by the use or attempted use of the legislator's or employee's office or position.

(2)  Accepting, receiving, or soliciting compensation or other consideration for the performance of the legislator's or employee's official duties or responsibilities except as provided by law.

(3)  Using state time, equipment or other facilities for private business purposes.

(4)  Soliciting, selling, or otherwise engaging in a substantial financial transaction with a subordinate or a person or business whom the legislator or employee inspects or supervises in the legislator's or employee's official capacity.

Nothing herein shall be construed to prohibit a legislator from introducing bills and resolutions, serving on committees or from making statements or taking action in the exercise of the legislator's legislative functions.  Every legislator shall file a full and complete public disclosure of the nature and extent of the interest or transaction which the legislator believes may be affected by legislative action. [L 1972, c 163, pt of §1; gen ch 1985]

Case Notes

Although an application of this section was necessary to decide the union's complaint under §89-13, it could not be said that the question arose under chapter 84; where union filed the complaint with the labor relations board under §89-19, the board had "exclusive original jurisdiction" to determine prohibited practice complaints and the ethics commission would not have had jurisdiction to make that determination; thus, the board had the power to apply this section in order to decide whether a prohibited practice violation actually occurred and it did not exceed its jurisdiction in ruling that a violation did not occur based on the application of this section.  116 H. 73, 170 P.3d 324.

As this section prohibited the posting of campaign materials on a union bulletin board on the fourth floor of a state building, and nothing in chapter 89 was explicitly contrary to, or inconsistent with, that construction, there was no conflict between §89-3 and this section.  116 H. 73, 170 P.3d 324.

Where the posting of campaign materials on a union bulletin board on the fourth floor of a state building was prohibited by this section, and was thus not lawful, the postings were not protected under the express language of §89-3 (2006). 116 H. 73, 170 P.3d 324.

Where the State, as employer, expressed a "legitimate" concern with campaign materials postings on the union bulletin board on the fourth floor of the department of transportation building, inasmuch as the supervisors at the department believed them to be in violation of this section and an ethics commission bulletin entitled "Campaign Restrictions for State Officials and State Employees", and there was no Hawaii labor relations board finding of "union animus", the removal of campaign materials from the union bulletin board did not infringe on the "mutual aid or protection" clause of §89-3 (2006).  116 H. 73, 170 P.3d 324.



§84-13.5 - Washington Place; campaign activities.

[§84-13.5]  Washington Place; campaign activities.  The governor shall not allow Washington Place to be used for any events intended to solicit funds, support, or votes for any candidate for elective public office. [L 2002, c 46, §1]



§84-14 - Conflicts of interests.

§84-14  Conflicts of interests.  (a)  No employee shall take any official action directly affecting:

(1)  A business or other undertaking in which he has a substantial financial interest; or

(2)  A private undertaking in which he is engaged as legal counsel, advisor, consultant, representative, or other agency capacity.

A department head who is unable to disqualify himself on any matter described in items (1) and (2) above will not be in violation of this subsection if he has complied with the disclosure requirements of section 84-17; and

A person whose position on a board, commission, or committee is mandated by statute, resolution, or executive order to have particular qualifications shall only be prohibited from taking official action that directly and specifically affects a business or undertaking in which he has a substantial financial interest; provided that the substantial financial interest is related to the member's particular qualifications.

(b)  No employee shall acquire financial interests in any business or other undertaking which he has reason to believe may be directly involved in official action to be taken by him.

(c)  No legislator or employee shall assist any person or business or act in a representative capacity before any state or county agency for a contingent compensation in any transaction involving the State.

(d)  No legislator or employee shall assist any person or business or act in a representative capacity for a fee or other compensation to secure passage of a bill or to obtain a contract, claim, or other transaction or proposal in which he has participated or will participate as a legislator or employee, nor shall he assist any person or business or act in a representative capacity for a fee or other compensation on such bill, contract, claim, or other transaction or proposal before the legislature or agency of which he is an employee or legislator.

(e)  No employee shall assist any person or business or act in a representative capacity before a state or county agency for a fee or other consideration on any bill, contract, claim, or other transaction or proposal involving official action by the agency if he has official authority over that state or county agency unless he has complied with the disclosure requirements of section 84-17. [L 1972, c 163, pt of §1; am L 1978, c 245, §2]

Case Notes

"Directly affecting" construed; change in classification of lands by land use commission directly affects petitioners, but others are affected only indirectly, at most.  57 H. 87, 550 P.2d 1275.



§84-15 - Contracts.

§84-15  Contracts.  (a)  A state agency shall not enter into any contract to procure or dispose of goods or services, or for construction, with a legislator, an employee, or a business in which a legislator or an employee has a controlling interest, involving services or property of a value in excess of $10,000 unless:

(1)  The contract is awarded by competitive sealed bidding pursuant to section 103D-302;

(2)  The contract is awarded by competitive sealed proposal pursuant to section 103D-303; or

(3)  The agency posts a notice of its intent to award the contract and files a copy of the notice with the state ethics commission at least ten days before the contract is awarded.

(b)  A state agency shall not enter into a contract with any person or business which is represented or assisted personally in the matter by a person who has been an employee of the agency within the preceding two years and who participated while in state office or employment in the matter with which the contract is directly concerned. [L 1972, c 163, pt of §1; am L 1978, c 245, §3; gen ch 1985; am L 1989, c 226, §1; am L 1995, c 178, §2]



§84-16 - Contracts voidable.

§84-16  Contracts voidable.  In addition to any other penalty provided by law, any contract entered into by the State in violation of this chapter is voidable on behalf of the State; provided that in any action to avoid a contract pursuant to this section the interests of third parties who may be damaged thereby shall be taken into account, and the action to void the transaction is initiated within sixty days after the determination of a violation under this chapter.  The attorney general shall have the authority to enforce this provision. [L 1972, c 163, pt of §1]



§84-17 - Requirements of disclosure.

§84-17  Requirements of disclosure.  (a)  For the purposes of this section, the terms:

"Disclosure period" refers to the period from January 1 of the preceding calendar year to the time of the filing of the employee's or legislator's disclosure of financial interests.

"Substantially the same" refers to no more than ten amendments or changes to the information reported for the preceding disclosure period.

(b)  The disclosure of financial interest required by this section shall be filed:

(1)  Between January 1 and May 31 of each year;

(2)  Within thirty days of one's election or appointment to a state position enumerated in subsection (c); or

(3)  Within thirty days of separation from a state position if a prior financial disclosure statement for the position was not filed within the one hundred eighty days preceding the date of separation;

provided that candidates for state elective offices or the constitutional convention shall file the required statements no later than twenty days prior to the date of the primary election for state offices or the election of delegates to the constitutional convention.

(c)  The following persons shall file annually with the state ethics commission a disclosure of financial interests:

(1)  The governor, the lieutenant governor, the members of the legislature, and delegates to the constitutional convention; provided that delegates to the constitutional convention shall only be required to file initial disclosures;

(2)  The directors and their deputies, the division chiefs, the executive directors and the executive secretaries and their deputies, the purchasing agents and the fiscal officers, regardless of the titles by which the foregoing persons are designated, of every state agency and department;

(3)  The permanent employees of the legislature and its service agencies, other than persons employed in clerical, secretarial, or similar positions;

(4)  The administrative director of the State, and the assistants in the office of the governor and the lieutenant governor, other than persons employed in clerical, secretarial, or similar positions;

(5)  The hearings officers of every state agency and department;

(6)  The president, the vice presidents, assistant vice presidents, the chancellors, and the provosts of the University of Hawaii and its community colleges;

(7)  The superintendent, the deputy superintendent, the assistant superintendents, the complex area superintendents, the state librarian, and the deputy state librarian of the department of education;

(8)  The administrative director and the deputy director of the courts;

(9)  The members of every state board or commission whose original terms of office are for periods exceeding one year and whose functions are not solely advisory;

(10)  Candidates for state elective offices, including candidates for election to the constitutional convention, provided that candidates shall only be required to file initial disclosures; and

(11)  The administrator and assistant administrator of the office of Hawaiian affairs.

(d)  The financial disclosure statements of the following persons shall be public records and available for inspection and duplication:

(1)  The governor, the lieutenant governor, the members of the legislature, candidates for and delegates to the constitutional convention, the members of the board of education, the trustees of the office of Hawaiian affairs, and candidates for state elective offices;

(2)  The directors of the state departments and their deputies, regardless of the titles by which the foregoing persons are designated; provided that with respect to the department of the attorney general, the foregoing shall apply only to the attorney general and the first deputy attorney general;

(3)  The administrative director of the State;

(4)  The president, the vice presidents, the assistant vice presidents, the chancellors, and the provosts of the University of Hawaii;

(5)  The superintendent, the deputy superintendent, the state librarian, and the deputy state librarian of the department of education;

(6)  The administrative director and the deputy director of the courts; and

(7)  The administrator and the assistant administrator of the office of Hawaiian affairs.

(e)  The information on the financial disclosure statements shall be confidential, except as provided in subsection (d).  The commission shall not release the contents of the disclosures except as may be permitted pursuant to this chapter.  Any person who releases any confidential information shall be subject to section 84-31(c).

(f)  Candidates for state elective offices, including candidates for election to the constitutional convention, shall only be required to disclose their own financial interests.  The disclosures of financial interests of all other persons designated in subsection (c) shall state, in addition to the financial interests of the person disclosing, the financial interests of the person's spouse and dependent children.  All disclosures shall include:

(1)  The source and amount of all income of $1,000 or more received, for services rendered, by the person in the person's own name or by any other person for the person's use or benefit during the preceding calendar year and the nature of the services rendered; provided that information that may be privileged by law or individual items of compensation that constitute a portion of the gross income of the business or profession from which the person derives income need not be disclosed;

(2)  The amount and identity of every ownership or beneficial interest held during the disclosure period in any business having a value of $5,000 or more or equal to ten per cent of the ownership of the business and, if the interest was transferred during the disclosure period, the date of the transfer; provided that an interest in the form of an account in a federal or state regulated financial institution, an interest in the form of a policy in a mutual insurance company, or individual items in a mutual fund or a blind trust, if the mutual fund or blind trust has been disclosed pursuant to this paragraph, need not be disclosed;

(3)  Every officership, directorship, trusteeship, or other fiduciary relationship held in a business during the disclosure period, the term of office and the annual compensation;

(4)  The name of each creditor to whom the value of $3,000 or more was owed during the disclosure period and the original amount and amount outstanding; provided that debts arising out of retail installment transactions for the purchase of consumer goods need not be disclosed;

(5)  The street address and, if available, the tax map key number, and the value of any real property in which the person holds an interest whose value is $10,000 or more, and, if the interest was transferred or obtained during the disclosure period, a statement of the amount and nature of the consideration received or paid in exchange for such interest, and the name of the person furnishing or receiving the consideration; provided that disclosure shall not be required of the street address and tax map key number of the person's residence;

(6)  The names of clients personally represented before state agencies, except in ministerial matters, for a fee or compensation during the disclosure period and the names of the state agencies involved; and

(7)  The amount and identity of every creditor interest in an insolvent business held during the disclosure period having a value of $5,000 or more.

(g)  Where an amount is required to be reported, the person disclosing may indicate whether the amount is at least $1,000 but less than $10,000; at least $10,000 but less than $25,000; at least $25,000 but less than $50,000; at least $50,000 but less than $100,000; at least $100,000 but less than $150,000; at least $150,000 but less than $250,000; at least $250,000 but less than $500,000; at least $500,000 but less than $750,000; at least $750,000 but less than $1,000,000; or $1,000,000 or more.  An amount of stock may be reported by number of shares.

(h)  The state ethics commission shall provide a long form of disclosure on all even-numbered years and a short form of disclosure for subsequent annual filings on all odd-numbered years in those instances where the financial interests of the person disclosing are substantially the same as those reported for the preceding disclosure period.

(i)  Failure of a legislator, a delegate to the constitutional convention, or employee to file a disclosure of financial interests as required by this section shall be a violation of this chapter.  Any legislator, delegate to a constitutional convention, or employee who fails to file a disclosure of financial interests when due shall be assessed an administrative fine of $50.  The state ethics commission shall notify a person, by registered mail, return receipt requested, of the failure to file, and the disclosure of financial interests shall be submitted to the commission not later than 4:30 p.m. on the tenth day after notification of the failure to file has been mailed to the person.  If a disclosure of financial interests has not been filed within ten days of the due date, an additional administrative fine of $10 for each day a disclosure remains unfiled shall be added to the administrative fine.  All administrative fines collected under this section shall be deposited in the State's general fund.  Any administrative fine for late filing shall be in addition to any other action the commission may take under this chapter for violations of the state ethics code.  The commission may waive any administrative fines assessed under this subsection for good cause shown.

(j)  The chief election officer, upon receipt of the nomination paper of any person seeking a state elective office, including the office of delegate to the constitutional convention, shall notify the ethics commission of the name of the candidate for state office and the date on which the person filed the nomination paper.  The ethics commission, upon the expiration of the time allowed for filing, shall release to the public a list of all candidates who have failed to file financial disclosure statements and shall immediately assess a late filing penalty fee against those candidates of $25 which shall be collected by the state ethics commission and deposited into the general fund.  The ethics commission may investigate, initiate, or receive charges as to whether a candidate's financial disclosure statement discloses the financial interests required to be disclosed.  After proceeding in conformance with section 84-31, the ethics commission may issue a decision as to whether a candidate has complied with section 84-17(f) and this decision shall be a matter of public record. [L 1972, c 163, pt of §1; am L 1978, c 245, §4; am L 1979, c 91, §6; am L 1980, c 87, §§1, 2; am L 1985, c 152, §1; gen ch 1985; am L 1989, c 113, §§1, 2; am L 1991, c 150, §1; am L 1993, c 26, §1; am L 1995, c 49, §1 and c 230, §1; am L 1997, c 50, §1; am L 2000, c 297, §18; am L 2003, c 187, §4; am L 2005, c 135, §1; am L 2006, c 207, §2; am L 2007, c 9, §4]

Revision Note

In subsection (f), "subsection (c)" substituted for "section 84-17(c)".

Cross References

List of persons examining records, see §84-31.5.

Rules of Court

Judges, financial disclosures, see RSC rule 15.



§84-17.5 - Disclosure files; disposition.

§84-17.5  Disclosure files; disposition.  (a)  All financial disclosure statements filed by a legislator, employee, or delegate to a constitutional convention shall be maintained by the state ethics commission during the term of office of the legislator, employee, or delegate and for a period of six years thereafter.  Upon the expiration of the six-year period, the financial disclosure statement and all copies thereof shall be destroyed.

(b)  Upon the expiration of six years after an election for which a candidate for state elective office or a constitutional convention has filed a financial disclosure statement, the state ethics commission shall destroy the candidate's financial disclosure statement and all copies thereof.

(c)  Financial disclosure statements provided for in section 84-17(d) shall cease to be public records once the six-year period in subsection (a) or (b) has run.

(d)  Nothing herein shall bar the state ethics commission from retaining a financial disclosure statement or copy of a financial disclosure statement that has become part of a charge case or advisory opinion request, or is part of an ongoing investigation. [L 1989, c 219, §1; am L 1993, c 27, §1; am L 1997, c 49, §1]



§84-18 - Restrictions on post employment.

§84-18  Restrictions on post employment.  (a)  No former legislator or employee shall disclose any information which by law or practice is not available to the public and which the former legislator or employee acquired in the course of the former legislator's or employee's official duties or use the information for the former legislator's or employee's personal gain or the benefit of anyone.

(b)  No former legislator, within twelve months after termination of the former legislator's employment, shall represent any person or business for a fee or other consideration, on matters in which the former legislator participated as a legislator or on matters involving official action by the legislature.

(c)  No former employee, within twelve months after termination of the former employee's employment, shall represent any person or business for a fee or other consideration, on matters in which the former employee participated as an employee or on matters involving official action by the particular state agency or subdivision thereof with which the former employee had actually served.

(d)  This section shall not prohibit any agency from contracting with a former legislator or employee to act on a matter on behalf of the State within the period of limitations stated herein, and shall not prevent such legislator or employee from appearing before any agency in relation to such employment.

(e)  This section shall not apply to any person who is employed by the State for a period of less than one hundred and eighty-one days.

(f)  For the purposes of this section, "represent" means to engage in direct communication on behalf of any person or business with a legislator, a legislative employee, a particular state agency or subdivision thereof, or their employees. [L 1972, c 163, pt of §1; gen ch 1985; am L 1995, c 239, §1]

Note

Other standards, see county charters.

Rules of Court

Lawyers, see HRPC rule 1.11.



§84-19 - Violation.

§84-19  Violation.  (a)  Any favorable state action obtained in violation of the code of ethics for legislators or employees and former employees is voidable in the same manner as voidable contracts as provided for under section 84-16; and the State by the attorney general may pursue all legal and equitable remedies available to it.

(b)  The State by the attorney general may recover any fee, compensation, gift, or profit received by any person as a result of a violation of the code of ethics by a legislator or employee or former legislator or employee.  Action to recover under this subsection shall be brought within one year of a determination of such violation.

(c)  Any violation of this chapter by an employee, candidate for election to and elected delegate to the constitutional convention shall be punishable only in accordance with the code of ethics adopted by the constitutional convention. [L 1972, c 163, pt of §1; am L 1979, c 91, §7; am L 1981, c 82, §11; am L 1989, c 291, §1]



§84-21 - State ethics commission established; composition.

PART III.  STATE ETHICS COMMISSION

§84-21  State ethics commission established; composition.  (a)  There is established within the office of the auditor for administrative purposes only a commission to be known as the state ethics commission.  The commission shall consist of five members appointed by the governor from a panel of ten persons nominated by the judicial council.  Each member of the commission shall be a citizen of the United States and a resident of the State.  Members of the commission shall hold no other public office.

(b)  The chairperson of the commission shall be elected by the majority of the members of the commission.  The term of each member of the commission shall be for four years.  No person shall be appointed consecutively to more than two terms as a member of the commission.  A vacancy on the commission shall be filled for the remainder of the unexpired term in the same manner as the original appointment, except that the judicial council shall nominate for gubernatorial appointment two persons for a vacancy.

(c)  No member of the commission shall hold office for more than one hundred and twenty days after the expiration of the member's term.  If the governor fails to appoint a person to a vacant office within sixty days after receipt of the list of nominees from the judicial council, council shall select a person from its list of nominees to fill the vacant office, notwithstanding subsection (b) and section 26-34 to the contrary.

(d)  The governor may remove or suspend any member of the commission upon the filing of a written finding with the commission, and upon service of a copy of the written finding on the member to be removed or suspended. [L 1972, c 163, pt of §1; gen ch 1993; am L 1995, c 228, §1]

Attorney General Opinions

Member whose term has expired is entitled to hold over as a de facto officer until successor is appointed.  Att. Gen. Op. 70-1.

For a commissioner to be reappointed to second term, judicial council must submit the commissioner's name along with another.  Att. Gen. Op. 70-1.



§84-31 - Duties of commission; complaint, hearing, determination.

PART IV.  ADMINISTRATION AND ENFORCEMENT

§84-31  Duties of commission; complaint, hearing, determination.  (a)  The ethics commission shall have the following powers and duties:

(1)  It shall prescribe forms for the disclosures required by Article XIV of the Hawaii Constitution and section 84-17 and the gifts disclosure statements required by section 84-11.5 and shall establish orderly procedures for implementing the requirements of those provisions;

(2)  It shall render advisory opinions upon the request of any legislator, employee, or delegate to the constitutional convention, or person formerly holding such office or employment as to whether the facts and circumstances of a particular case constitute or will constitute a violation of the code of ethics.  If no advisory opinion is rendered within thirty days after the request is filed with the commission, it shall be deemed that an advisory opinion was rendered and that the facts and circumstances of that particular case do not constitute a violation of the code of ethics.  The opinion rendered or deemed rendered, until amended or revoked, shall be binding on the commission in any subsequent charges concerning the legislator, employee, or delegate to the constitutional convention, or person formerly holding such office or employment, who sought the opinion and acted in reliance on it in good faith, unless material facts were omitted or misstated by such persons in the request for an advisory opinion;

(3)  It shall initiate, receive, and consider charges concerning alleged violation of this chapter, initiate or make investigation, and hold hearings;

(4)  It may subpoena witnesses, administer oaths, and take testimony relating to matters before the commission and require the production for examination of any books or papers relative to any matter under investigation or in question before the commission.  Before the commission shall exercise any of the powers authorized in this section with respect to any investigation or hearings it shall by formal resolution, supported by a vote of three or more members of the commission, define the nature and scope of its inquiry;

(5)  It may, from time to time adopt, amend, and repeal any rules, not inconsistent with this chapter, that in the judgment of the commission seem appropriate for the carrying out of this chapter and for the efficient administration thereof, including every matter or thing required to be done or which may be done with the approval or consent or by order or under the direction or supervision of or as prescribed by the commission.  The rules, when adopted as provided in chapter 91, shall have the force and effect of law;

(6)  It shall have jurisdiction for purposes of investigation and taking appropriate action on alleged violations of this chapter in all proceedings commenced within six years of an alleged violation of this chapter by a legislator or employee or former legislator or employee.  A proceeding shall be deemed commenced by the filing of a charge with the commission or by the signing of a charge by three or more members of the commission.  Nothing herein shall bar proceedings against a person who by fraud or other device, prevents discovery of a violation of this chapter;

(7)  It shall distribute its publications without cost to the public and shall initiate and maintain programs with the purpose of educating the citizenry and all legislators, delegates to the constitutional convention, and employees on matters of ethics in government employment; and

(8)  It shall administer any code of ethics adopted by a state constitutional convention, subject to the procedural requirements of this part and any rules adopted thereunder.

(b)  Charges concerning the violation of this chapter shall be in writing, signed by the person making the charge under oath, except that any charge initiated by the commission shall be signed by three or more members of the commission.  The commission shall notify in writing every person against whom a charge is received and afford the person an opportunity to explain the conduct alleged to be in violation of the chapter.  The commission may investigate, after compliance with this section, such charges and render an informal advisory opinion to the alleged violator.  The commission shall investigate all charges on a confidential basis, having available all the powers herein provided, and proceedings at this stage shall not be public.  If the informal advisory opinion indicates a probable violation, the person charged shall request a formal opinion or within a reasonable time comply with the informal advisory opinion.  If the person charged fails to comply with such informal advisory opinion or if a majority of the members of the commission determine that there is probable cause for belief that a violation of this chapter might have occurred, a copy of the charge and a further statement of the alleged violation shall be personally served upon the alleged violator.  Service shall be made by personal service upon the alleged violator wherever found or by registered or certified mail with request for a return receipt and marked deliver to addressee only.  If after due diligence service cannot be effected successfully in accordance with the above, service may be made by publication if so ordered by the circuit court of the circuit wherein the alleged violator last resided.  The state ethics commission shall submit to the circuit court for its consideration in issuing its order to allow service by publication an affidavit setting forth facts based upon the personal knowledge of the affiant concerning the methods, means, and attempts made to locate and effect service by personal service or by registered or certified mail in accordance with the above.  Service by publication when ordered by the court shall be made by publication once a week for four successive weeks of a notice in a newspaper of general circulation in the circuit of the alleged violator's last known state address.  The alleged violator shall have twenty days after service thereof to respond in writing to the charge and statement.

(c)  If after twenty days following service of the charge and further statement of alleged violation in accordance with this section, a majority of the members of the commission conclude that there is probable cause to believe that a violation of this chapter or of the code of ethics adopted by the constitutional convention has been committed, then the commission shall set a time and place for a hearing, giving notice to the complainant and the alleged violator.  Upon the commission's issuance of a notice of hearing, the charge and further statement of alleged violation and the alleged violator's written response thereto shall become public records.  The hearing shall be held within ninety days of the commission's issuance of a notice of hearing.  If the hearing is not held within that ninety-day period, the charge and further statement of alleged violation shall be dismissed; provided that any delay that is at the request of, or caused by, the alleged violator shall not be counted against the ninety-day period.  All parties shall have an opportunity (1) to be heard, (2) to subpoena witnesses and require the production of any books or papers relative to the proceedings, (3) to be represented by counsel and (4) to have the right of cross-examination.  All hearings shall be in accordance with chapter 91.  All witnesses shall testify under oath and the hearings shall be open to the public.  The commission shall not be bound by the strict rules of evidence but the commission's findings must be based upon competent and substantial evidence.  All testimony and other evidence taken at the hearing shall be recorded.  Copies of transcripts of such record shall be available only to the complainant and the alleged violator at their own expense, and the fees therefor shall be deposited in the State's general fund.

(d)  A decision of the commission pertaining to the conduct of any legislator, delegate to the constitutional convention, or employee or person formerly holding such office or employment shall be in writing and signed by three or more of the members of the commission.  A decision of the commission rendered after a hearing together with findings and the record of the proceeding shall be a public record.

(e)  A person who files a frivolous charge with the commission against any person covered by this chapter shall be civilly liable to the person charged for all costs incurred in defending the charge, including but not limited to costs and attorneys' fees.  In any case where the commission decides not to issue a complaint in response to a charge, the commission shall upon the written request of the person charged make a finding as to whether or not the charge was frivolous.  The person charged may initiate an action in the circuit court for recovery of fees and costs incurred in commission proceedings within one year after the commission renders a decision.  The commission's decision shall be binding upon the court for purposes of a finding pursuant to section 607-14.5.

(f)  The commission shall cause to be published yearly summaries of decisions, advisory opinions, and informal advisory opinions.  The commission shall make sufficient deletions in the summaries to prevent disclosing the identity of persons involved in the decisions or opinions where the identity of such persons is not otherwise a matter of public record under this chapter. [L 1972, c 163, pt of §1; am L 1979, c 91, §8; am L 1980, c 87, §§3, 4; am L 1981, c 82, §12; gen ch 1985; am L 1989, c 291, §2; am L 1990, c 220, §1; am L 1992, c 322, §2; am L 1995, c 220, §§2, 3 and c 221, §1; am L 1997, c 51, §1]

Law Journals and Reviews

Confidentiality Breeds Contempt:  A First Amendment Challenge to Confidential Ethics Commission Proceedings of the City & County of Honolulu.  18 UH L. Rev. 797.

Case Notes

Jurisdiction of commission, under former law, over an employee after the employee's resignation.  53 H. 373, 494 P.2d 559.



§84-31.3 - Filing of false charges.

[§84-31.3]  Filing of false charges.  (a)  Any person who knowingly and intentionally files a false charge with the commission, or any member of the commission who initiates action against any state official, state employee, or any other person covered by this chapter, knowing such charge to be false, shall be guilty of the crime of perjury and subject to the penalty set forth in section 710-1060.

(b)  Whoever is convicted in a court of competent jurisdiction of the crime of perjury under this section, in addition to any other punishment prescribed by law thereof, shall be required by court order to reimburse the person against whom the false charge was filed for all of the person's legal expenses and any other expenses incurred in relation to the person's defense against the false complaint.

(c)  If such charge is filed within six months prior to an election in which the accused's name appears on the ballot, the person filing the false complaint shall pay to the accused the amount set out above plus an equal amount to the general fund of the State.

(d)  This section shall not supersede or preclude any other right or remedy at law available to the person falsely accused. [L 1992, c 322, pt of §1]



§84-31.5 - REPEALED.

§84-31.5  REPEALED.  L 1998, c 32, §1.



§84-32 - Procedure.

§84-32  Procedure.  (a)  With respect to legislators and employees removable only by impeachment:  when the ethics commission after due hearings pursuant to section 84-31(c) determines that there is sufficient cause to file a complaint against a legislator or an employee removable only by impeachment, it shall issue a complaint and refer the matter to the appropriate body of the legislature.  The complaint shall contain a statement of the facts alleged to constitute the violation.  The complaint shall be a matter of public record.  The legislature shall take appropriate disciplinary action unless it determines that disciplinary action is not warranted and, within thirty days of the referral of the complaint, shall notify the commission of the action taken.  Days during which the legislature is not in session shall not be included in determining the thirty-day period.  Any disciplinary action taken by the legislature, or the fact that no disciplinary action is taken, shall be a matter of public record.

(b)  With respect to employees other than legislators and employees removable only by impeachment:  when the commission determines after due hearing pursuant to section 84-31(c) that there is sufficient cause to file a complaint against an employee other than a legislator, or an employee removable only by impeachment, it shall issue a complaint and refer the matter to the governor who shall take appropriate disciplinary action unless the governor determines that disciplinary action is not warranted.  The governor shall notify the commission of the disciplinary action taken or the fact that no disciplinary action was taken, within sixty days of the referral of the complaint.  The complaint and any disciplinary action taken, or the fact that no disciplinary action is taken, shall be a matter of public record.

(c)  With respect to former employees and former legislators, when the commission determines after due hearing pursuant to section 84-31(c) that there is sufficient cause to file a complaint against a former employee or former legislator, it shall issue a complaint and refer the matter to the attorney general who may exercise whatever legal or equitable remedies which may be available to the State.  The complaint shall be a matter of public record.

(d)  With respect to delegates to the constitutional convention removable only by impeachment: when the ethics commission after due hearing pursuant to section 84-31(c) determines that there is sufficient cause to file a complaint against a delegate to the constitutional convention, it shall issue a complaint and refer the matter to the appropriate body of the constitutional convention.  The complaint shall be a matter of public record.  The appropriate body of the constitutional convention shall take appropriate disciplinary action unless it determines that disciplinary action is not warranted and, within thirty days of the referral of the complaint, shall notify the commission of the action taken.  Days during which the constitutional convention is not in session shall not be included in determining the thirty-day period.  Any disciplinary action taken by the constitutional convention, or the fact that no disciplinary action is taken, shall be a matter of public record. [L 1972, c 163, pt of §1; am L 1979, c 91, §9; am L 1980, c 87, §5; am L 1995, c 220, §4 and c 221, §2]



§84-33 - Disciplinary action for violation.

§84-33  Disciplinary action for violation.  In addition to any other powers the civil service commission or other authority may have to discipline employees, the civil service commission or authority may reprimand, put on probation, demote, suspend, or discharge an employee found to have violated the code of ethics. [L 1972, c 163, pt of §1; am L 1981, c 82, §13]



§84-34 - No compensation.

§84-34  No compensation.  The members of the ethics commission shall serve without compensation but shall be allowed their actual and necessary expenses incurred in the performance of their duties. [L 1972, c 163, pt of §1]



§84-35 - Staff.

§84-35  Staff.  The ethics commission may employ and at pleasure remove such persons, including an executive director, as it may deem necessary for the performance of its functions.  Effective July 1, 2005, the salary of the executive director shall be the same as the salary of the director of health.  The commission shall fix the compensations of its employees within the amounts made available by appropriation therefor.  The employees of the commission shall be exempt from chapter 76. [L 1972, c 163, pt of §1; am L 1982, c 129, §31; am L 1986, c 128, §29; am L 1989, c 329, §19; am L 1990, c 140, §2; am L 1992, c 52, §1; am L 2000, c 253, §150; am L 2005, c 225, §5]



§84-35.5 - Prohibition from political activity.

[§84-35.5]  Prohibition from political activity.  The members of the ethics commission and its staff shall not take an active part in political management or in political campaigns during the term of office or employment. [L 1979, c 91, §10]



§84-36 - Cooperation.

§84-36  Cooperation.  The ethics commission may request and shall receive from every department, division, board, bureau, commission, or other agency of the State cooperation and assistance in the performance of its duties. [L 1972, c 163, pt of §1]



§84-37 - Concurrent jurisdiction.

§84-37  Concurrent jurisdiction.  Notwithstanding any provision contained herein, pursuant to Article III, section 12 of the Constitution of the State of Hawaii each house of the legislature may prescribe further rules of conduct covering its members and may investigate and discipline a member for any violation of its rules or the code of ethics. [L 1972, c 163, pt of §1; am L 1981, c 82, §14]



§84-38 - Judicial branch.

[§84-38]  Judicial branch.  The powers and duties assigned in this part IV to the governor shall, with respect to employees in the judicial branch, be assigned to the chief justice of the supreme court. [L 1977, c 159, §15]



§84-39 - Administrative fines.

[§84-39]  Administrative fines.  (a)  Where an administrative fine has not been established for a violation of a provision of this chapter, any person, including a legislator or employee, who violates a provision of this chapter shall be subject to an administrative fine imposed by the ethics commission that shall not exceed $500 for each violation.  All fines collected under this section shall be deposited in the general fund.

(b)  No fine shall be assessed under this section unless:

(1)  The commission convenes a hearing in accordance with section 84-31(c) and chapter 91; and

(2)  A decision has been rendered by the commission. [L 2006, c 207, §1]



§84-41 - Applicability of part.

[PART V.]  MANDATORY ETHICS TRAINING

[§84-41]  Applicability of part.  This part applies to legislators, elected members of the board of education, trustees of the office of Hawaiian affairs, the governor, the lieutenant governor, and executive department heads and deputies.  This part does not apply to any other officer or employee of the State. [L 2004, c 198, pt of §1]



§84-42 - Mandatory ethics training course.

[§84-42]  Mandatory ethics training course.  All state officers and employees enumerated in section 84-41 shall complete an ethics training course administered by the state ethics commission as provided in this part.  For the purposes of this part, "ethics training" includes education and training in:

(1)  The ethics laws set forth in this chapter; and

(2)  The lobbying laws set forth in chapter 97. [L 2004, c 198, pt of §1]



§84-43 - Ethics training course.

[§84-43]  Ethics training course.  (a)  The state ethics commission shall establish, design, supervise, and conduct ethics training designed specifically for the officers and employees to whom this part applies.

(b)  The ethics training course shall include:

(1)  Explanations and discussions of the ethics laws, administrative rules, and relevant internal policies;

(2)  Specific technical and legal requirements;

(3)  The underlying purposes and principles of ethics laws;

(4)  Examples of practical application of the laws and principles; and

(5)  A question-and-answer participatory segment regarding common problems and situations.

The state ethics commission shall develop the methods and prepare any materials necessary to implement the course.

(c)  The state ethics commission shall:

(1)  Administer the ethics training course;

(2)  Designate those of its legal staff who are to conduct the ethics training course; and

(3)  Notify each officer or employee enumerated in section 84-41 that their attendance in this course is mandatory.

(d)  The ethics training course shall be held in January of each year for those who have not attended the course previously.  The course shall last at least two hours in length.

(e)  The state ethics commission may repeat the course as necessary to accommodate all persons who are required to attend.

(f)  Each state agency shall provide to the state ethics commission the names of those required to take the course in a timely manner and assist the commission by providing adequate meeting facilities for the ethics training course. [L 2004, c 198, pt of §1]






CHAPTER 85 - LOYALTY

CHAPTER 85

LOYALTY

PART I.  PERSONAL HISTORY STATEMENTS;

LOYALTY PROCEEDINGS

§§85-1 to 25  REPEALED.  L 1972, c 26, §1.

PART II.  LOYALTY OATH

§§85-31 to 48  REPEALED.  L 1993, c 63, §1.

Note

L 1994, c 56, §21 purports to amend repealed §§85-33, 38, 47.



CHAPTER 86 - STRIKES AGAINST THE GOVERNMENT

CHAPTER 86

STRIKES AGAINST THE GOVERNMENT

REPEALED.  L 1970, c 171, §3.



CHAPTER 87 - PUBLIC EMPLOYEES HEALTH FUND

CHAPTER 87

PUBLIC EMPLOYEES HEALTH FUND

REPEALED.  L 2001, c 88, §3.



CHAPTER 87A - HAWAII EMPLOYER-UNION HEALTH BENEFITS TRUST FUND

§87A-1 - Definitions.

PART I.  GENERAL PROVISIONS

§87A-1  Definitions.  As used in this chapter:

"Board" means the board of trustees of the Hawaii employer-union health benefits trust fund described in section 87A-5.

"Carrier" means a voluntary association, corporation, partnership, or organization engaged in providing, paying for, arranging for, or reimbursing the cost of, health benefits or long-term care benefits under group insurance contracts.

"Contribution" means money payments made to the fund by the State, the counties, an employee-beneficiary, or a qualified-beneficiary.

"County" means the counties of Hawaii, Honolulu, Kauai, and Maui, including their respective boards of water supply and other quasi-independent boards, commissions, and agencies.

"Dependent-beneficiary" means an employee-beneficiary's:

(1)  Spouse;

(2)  Unmarried child deemed eligible by the board, including a legally adopted child, stepchild, foster child, or recognized natural child who lives with the employee-beneficiary; and

(3)  Unmarried child regardless of age who is incapable of self-support because of a mental or physical incapacity, which existed prior to the unmarried child's reaching the age of nineteen years.

"Employee" means an employee or officer of the State, county, or legislature,

(1)  Including:

(A)  An elective officer;

(B)  A per diem employee;

(C)  An officer or employee under an authorized leave of absence;

(D)  An employee of the Hawaii national guard although paid from federal funds;

(E)  A retired member of the employees' retirement system; the county pension system; or the police, firefighters, or bandsmen pension system of the State or county;

(F)  A salaried and full-time member of a board, commission, or agency appointed by the governor or the mayor of a county; and

(G)  A person employed by contract for a period not exceeding one year, where the director of human resources development, personnel services, or civil service has certified that the service is essential or needed in the public interest and that, because of circumstances surrounding its fulfillment, personnel to perform the service cannot be obtained through normal civil service recruitment procedures,

(2)  But excluding:

(A)  A designated beneficiary of a retired member of the employees' retirement system; the county pension system; or the police, firefighters, or bandsmen pension system of the State or county;

(B)  Except as allowed under paragraph (1)(G), a person employed temporarily on a fee or contract basis; and

(C)  A part-time, temporary, and seasonal or casual employee.

"Employee-beneficiary" means:

(1)  An employee;

(2)  The beneficiary of an employee who is killed in the performance of the employee's duty;

(3)  An employee who retired prior to 1961;

(4)  The beneficiary of a retired member of the employees' retirement system; a county pension system; or a police, firefighters, or bandsmen pension system of the State or a county, upon the death of the retired member;

(5)  The surviving child of a deceased retired employee, if the child is unmarried and under the age of nineteen; or

(6)  The surviving spouse of a deceased retired employee, if the surviving spouse does not subsequently remarry;

provided that the employee, the employee's beneficiary, or the  beneficiary of the deceased retired employee is deemed eligible by the board to participate in a health benefits plan or long-term care benefits plan under this chapter.

"Fund" means the Hawaii employer-union health benefits trust fund established in section 87A-30.

"Health benefits plan" means:

(1)  A group insurance contract or service agreement that may include medical, hospital, surgical, prescribed drugs, vision, and dental services, in which a carrier agrees to provide, pay for, arrange for, or reimburse the cost of the services as determined by the board; or

(2)  A similar schedule of benefits established by the board and provided through the fund on a self-insured basis.

"Long-term care benefits plan" means:

(1)  A group insurance contract or service agreement in which a carrier agrees to provide, pay for, arrange for, or reimburse the cost of long-term care benefits as determined by the board; or

(2)  A similar schedule of benefits established by the board and provided through the fund on a self-insured basis.

"Part-time, temporary, and seasonal or casual employee" means a person employed for fewer than three months and whose employment is less than one-half of a full-time equivalent position.

"Periodic charge" means the periodic payment by the board to a carrier for any health benefits plan or long-term care benefits plan.

"Qualified-beneficiary" means, for purposes of the long-term care benefits plan, a former employee or an employee who is not eligible for benefits due to a reduction in work hours, including the spouse, divorced spouse, parents, grandparents, in-law parents, and in-law grandparents of an employee or retiree; provided that the beneficiary was enrolled in the plan before the employee or former employee became ineligible for benefits.

"State agency" includes the office of Hawaiian affairs.

"Trustee" means a trustee of the board of trustees of the Hawaii employer-union health benefits trust fund, as described in section 87A-5. [L 2001, c 88, pt of §1; am L 2003, c 152, §1]



§87A-5 - Composition of board.

PART II.  BOARD OF TRUSTEES

§87A-5  Composition of board.  [See explanatory note below.]  The board of trustees of the employer-union health benefits trust fund shall consist of ten trustees appointed by the governor in accordance with the following procedure:

(1)  Five trustees, one of whom shall represent retirees, to represent employee-beneficiaries and to be selected as follows:

(A)  Three trustees shall be appointed from a list of two nominees per trustee selected by each of the three exclusive representative organizations that have the largest number of employee-beneficiaries;

(B)  One trustee shall be appointed from a list of two nominees selected by mutual agreement of the remaining exclusive employee representative organizations; and

(C)  One trustee representing retirees shall be appointed from a list of two nominees selected by mutual agreement of all eligible exclusive representatives; and

(2)  Five trustees to represent public employers.

Section 26-34 shall not apply to board member selection and terms.  Notwithstanding any other provision of this section, no exclusive representative of a bargaining unit that sponsors or participates in a voluntary employee beneficiary association shall be eligible to select nominees or to be represented by a trustee on the board.

As used in this section, the term "exclusive representative" shall have the same meaning as in section 89-2. [L 2001, c 88, pt of §1; am L 2005, c 250, §1]

Explanatory Note

L 2005, c 250 amendment.  The legislature concluded that the governor's proclamation indicating the governor's intent to return H.B. No. 1548 was constitutionally defective and that said measure became law.  On July 13, 2005, the legislature assigned Act 250 to H.B. No. 1548.  The attorney general has taken the position that H.B. No. 1548 did not become law.



§87A-6 - Term of a trustee; vacancy.

§87A-6  Term of a trustee; vacancy.  [See explanatory note below.]  The term of office of each trustee shall be four years; provided that a trustee may be reappointed for one additional consecutive four-year term.

A vacancy on the board shall be filled in the same manner as the trustee who vacated that position was nominated or appointed; provided that the criteria used for nominating or appointing the successor shall be the same criteria used for nominating or appointing the person's predecessor; provided further that vacancies on the board for each trustee position representing retirees and employee-beneficiaries appointed under section 87A-5(1)(A) and (B) shall be filled by appointment of the governor as follows:

(1)  If a vacancy occurs in one of the trustee positions described in section 87A-5(1)(A), then the vacancy shall be appointed from a list of two nominees submitted by the exclusive employee representative from among the three largest exclusive employee representatives that does not have a trustee among the three trustee positions;

(2)  If a vacancy occurs in a trustee position described in section 87A-5(1)(B), then the vacancy shall be appointed from a list of two nominees submitted by mutual agreement of the exclusive employee representatives described in section 87A-5(1)(B); and

(3)  If a vacancy occurs in the retiree position described in section 87A-5(1)(C), then the vacancy shall be appointed from a list of two nominees submitted by mutual agreement of all eligible exclusive employee representatives.

If by the end of a trustee's term the trustee is not reappointed or the trustee's successor is not appointed, the trustee shall serve until the trustee's successor is appointed. [L 2001, c 88, pt of §1; am L 2005, c 250, §2]

Explanatory Note

L 2005, c 250 amendment.  The legislature concluded that the governor's proclamation indicating the governor's intent to return H.B. No. 1548 was constitutionally defective and that said measure became law.  On July 13, 2005, the legislature assigned Act 250 to H.B. No. 1548.  The attorney general has taken the position that H.B. No. 1548 did not become law.



§87A-7 - Chair, vice-chair, and secretary-treasurer.

[§87A-7]  Chair, vice-chair, and secretary-treasurer.  The trustees shall elect from among the members a chair, a vice-chair, and a secretary-treasurer. [L 2001, c 88, pt of §1]



§87A-8 - Compensation and expenses.

[§87A-8]  Compensation and expenses.  Each trustee shall serve without compensation, but the trustees may be reimbursed from the fund for any reasonable expenses incurred in carrying out the purposes of the fund. [L 2001, c 88, pt of §1]



§87A-9 - Legal adviser.

[§87A-9]  Legal adviser.  The attorney general shall serve as legal adviser to the board and shall provide legal representation for the Hawaii employer-union health benefits trust fund. [L 2001, c 88, pt of §1]



§87A-10 - Meetings; notice.

[§87A-10]  Meetings; notice.  Meetings may be scheduled, and notice of meetings shall be provided as follows:

(1)  The chairperson may call a meeting of the board at any time by giving at least six calendar days' written notice of the time and place of the meeting to all trustees; and

(2)  A majority of the trustees may call a meeting of the board by giving at least ten calendar days' written notice of the time and place to all other trustees. [L 2001, c 88, pt of §1]



§87A-11 - Quorum; board actions; voting.

[§87A-11]  Quorum; board actions; voting.  (a)  Six trustees, three of whom represent the public employer and three of whom represent employee-beneficiaries, shall constitute a quorum for the transaction of business.

(b)  Trustees representing the public employers shall collectively have one vote.  Trustees representing the employee-beneficiaries shall collectively have one vote.

For any vote of the trustees representing the public employers to be valid, three of these trustees must concur to cast such a vote.  In the absence of such concurrence, the trustees representing the public employers shall be deemed to have abstained from voting.

For any vote of the trustees representing the employee-beneficiaries to be valid, three of these trustees must concur to cast such a vote.  In the absence of such concurrence, the trustees representing the employee-beneficiaries shall be deemed to have abstained from voting.

An abstention shall not be counted as either a vote in favor or against a matter before the board.

(c)  Any action taken by the board shall be by the concurrence of at least two votes.  In the event of a tie vote on any motion, the motion shall fail.  Upon the concurrence of six trustees, the board shall participate in dispute resolution. [L 2001, c 88, pt of §1]



§87A-12 - Records and minutes.

[§87A-12]  Records and minutes.  The board shall keep records and minutes of all meetings of the board. [L 2001, c 88, pt of §1]



§87A-15 - Administration of the fund.

PART III.  BOARD POWERS AND DUTIES

[§87A-15]  Administration of the fund.  The board shall administer and carry out the purpose of the fund.  Health and other benefit plans shall be provided at a cost affordable to both the public employers and the public employees. [L 2001, c 88, pt of §1]



§87A-16 - Health benefits plan; carriers.

[§87A-16]  Health benefits plan; carriers.  (a)  The board shall establish the health benefits plan or plans, which shall be exempt from the minimum group requirements of chapter 431.

(b)  The board may contract for health benefits plans or provide health benefits through a noninsured schedule of benefits. [L 2001, c 88, pt of §1]



§87A-17 - Group life insurance benefits or group life insurance program.

[§87A-17]  Group life insurance benefits or group life insurance program.  The board may provide benefits under a group life insurance benefits program or group life insurance program to employees. [L 2001, c 88, pt of §1]



§87A-18 - Long-term care benefits plan; carrier or third-party administrator.

§87A-18  Long-term care benefits plan; carrier or third-party administrator.  (a)  The board may establish a long-term care benefits plan or plans for employee-beneficiaries; the spouses, parents, grandparents, in-law parents, and in-law grandparents of employee-beneficiaries; and qualified-beneficiaries.  The plan or plans shall be at no cost to employers and shall comply with article 10H of chapter 431.

(b)  Notwithstanding any other law to the contrary, long-term care benefits shall be available only to:

(1)  Employee-beneficiaries and their spouses, parents, and grandparents;

(2)  Employee-beneficiary in-law parents and grandparents; and

(3)  Qualified-beneficiaries who enroll between the ages of twenty and eighty-five,

who comply with the plan's age, enrollment, medical underwriting, and contribution requirements.

(c)  The board may contract with a carrier to provide fully insured benefits or with a third-party administrator to administer self-insured benefits. [L 2001, c 88, pt of §1; am L 2004, c 216, §14]



§87A-19 - Plans for part-time, temporary, and seasonal or casual employees.

[§87A-19]  Plans for part-time, temporary, and seasonal or casual employees.  (a)  The board may offer medical, hospital, or surgical benefits plans to part-time, temporary, and seasonal or casual employees at no cost to the employers.  The board may determine eligibility for part-time, temporary, and seasonal or casual employees by rules exempt from chapter 91 as provided in section 87A-26.

(b)  The board shall establish the medical, hospital, or surgical benefits plan or plans, which shall be exempt from the minimum group requirements of article 10A of chapter 431.  The medical, hospital, or surgical benefits plan or plans shall provide, pay for, arrange for, or reimburse the cost of medical, hospital, or surgical services, and may include prescribed hospital in-patient and out-patient service and medical benefits.

(c)  The board may contract for the medical, hospital, or surgical benefits plan or plans.  Each part-time, temporary, and seasonal or casual employee enrolled for medical, hospital, or surgical benefits shall pay monthly contributions directly to the board's designated carriers.  The monthly contributions may include the carrier's administrative costs. [L 2001, c 88, pt of §1]



§87A-20 - REPEALED.

§87A-20  REPEALED.  L 2004, c 216, §45.



§87A-21 - Eligibility.

[§87A-21]  Eligibility.  (a)  The board shall establish eligibility criteria to determine who can qualify as an employee-beneficiary, dependent-beneficiary, or qualified-beneficiary, consistent with the provisions of this chapter.

(b)  A retired member of the employees' retirement system; a county pension system; or a police, firefighters, and bandsmen pension system of the State or county, shall be eligible to qualify as an employee-beneficiary:

(1)  Regardless of whether the retired member was actively employed by the State or county at the time of the retired employee's retirement; and

(2)  Without regard to the date of the retired member's retirement.

(c)  A dependent of a retired member shall be eligible to qualify as an employee-beneficiary or dependent-beneficiary:

(1)  Regardless of whether the retired member was actively employed by the State or county at the time of the retired employee's retirement; and

(2)  Without regard to the date of the retired member's retirement. [L 2001, c 88, pt of §1]



§87A-22 - Benefits plan information and enrollment.

[§87A-22]  Benefits plan information and enrollment.  (a)  The board shall make information summarizing approved benefits plans available to each employee-beneficiary.  The information shall, to the extent reasonably possible, be distributed to each employee-beneficiary at the same time and in the same manner.

(b)  The board shall establish conditions and procedures for benefits plan enrollment. [L 2001, c 88, pt of §1]



§87A-23 - Health benefits plan supplemental to medicare.

§87A-23  Health benefits plan supplemental to medicare.  The board shall establish a health benefits plan, which takes into account benefits available to an employee-beneficiary and spouse under medicare, subject to the following conditions:

(1)  There shall be no duplication of benefits payable under medicare.  The plan under this section, which shall be secondary to medicare, when combined with medicare and any other plan to which the health benefits plan is subordinate under the National Association of Insurance Commissioners' coordination of benefit rules, shall provide benefits that approximate those provided to a similarly situated beneficiary not eligible for medicare;

(2)  The State, through the department of budget and finance, and the counties, through their respective departments of finance, shall pay to the fund a contribution equal to an amount not less than the medicare part B premium, for each of the following who are enrolled in the medicare part B medical insurance plan:  (A) an employee-beneficiary who is a retired employee, (B) an employee-beneficiary's spouse while the employee-beneficiary is living, and (C) an employee-beneficiary's spouse, after the death of the employee-beneficiary, if the spouse qualifies as an employee-beneficiary.  For purposes of this section, a "retired employee" means retired members of the employees' retirement system; county pension system; or a police, firefighters, or bandsmen pension system of the State or a county as set forth in chapter 88.  If the amount reimbursed by the fund under this section is less than the actual cost of the medicare part B medical insurance plan due to an increase in the medicare part B medical insurance plan rate, the fund shall reimburse each employee-beneficiary and employee-beneficiary's spouse for the cost increase within thirty days of the rate change.  Each employee-beneficiary and employee-beneficiary's spouse who becomes entitled to reimbursement from the fund for medicare part B premiums after July 1, 2006, shall designate a financial institution account into which the fund shall be authorized to deposit reimbursements.  This method of payment may be waived by the fund if another method is determined to be more appropriate;

(3)  The benefits available under this plan, when combined with benefits available under medicare or any other coverage or plan to which this plan is subordinate under the National Association of Insurance Commissioners' coordination of benefit rules, shall approximate the benefits that would be provided to a similarly situated employee-beneficiary not eligible for medicare;

(4)  All employee-beneficiaries or dependent-beneficiaries who are eligible to enroll in the medicare part B medical insurance plan shall enroll in that plan as a condition of receiving contributions and participating in benefits plans under this chapter.  This paragraph shall apply to retired employees, their spouses, and the surviving spouses of deceased retirees and employees killed in the performance of duty; and

(5)  The board shall determine which of the employee-beneficiaries and dependent-beneficiaries, who are not enrolled in the medicare part B medical insurance plan, may participate in the plans offered by the fund. [L 2001, c 88, pt of §1; am L 2003, c 111, §1; am L 2006, c 39, §1]



§87A-24 - Other powers.

§87A-24  Other powers.  In addition to the power to administer the fund, the board may:

(1)  Collect, receive, deposit, and withdraw money on behalf of the fund;

(2)  Invest moneys in the same manner specified in section 88-119(1)(A), (1)(B), (1)(C), (2), (3), (4), (5), (6), and (7);

(3)  Hold, purchase, sell, assign, transfer, or dispose of any securities or other investments of the fund, as well as the proceeds of those investments and any money belonging to the fund;

(4)  Appoint, and at pleasure dismiss, an administrator and other fund staff.  The administrator and staff shall be exempt from chapter 76 and shall serve under and at the pleasure of the board;

(5)  Make payments of periodic charges and pay for reasonable expenses incurred in carrying out the purposes of the fund;

(6)  Contract for the performance of financial audits of the fund and claims audits of its insurance carriers;

(7)  Retain auditors, actuaries, investment firms and managers, benefit plan consultants, or other professional advisors to carry out the purposes of this chapter;

(8)  Establish health benefits plan and long-term care benefits plan rates that include administrative and other expenses necessary to effectuate the purposes of the fund; and

(9)  Require any department, agency, or employee of the State or counties to furnish information to the board to carry out the purposes of this chapter. [L 2001, c 88, pt of §1; am L 2004, c 216, §15]



§87A-25 - Other duties.

[§87A-25]  Other duties.  The board shall:

(1)  Authorize charges and payments from the fund only upon vouchers countersigned by the chairperson and any other person designated by the board;

(2)  Maintain accurate records and accounts of all financial transactions of the fund that shall be audited annually and summarized in an annual report to the governor and legislature;

(3)  Maintain suitable and adequate records and provide information requested by State and county employers as necessary to carry out the purpose of the fund;

(4)  Procure fiduciary liability insurance and error and omissions coverage for all trustees; and

(5)  Procure a fidelity bond of a reasonable amount for the chairperson and any other person authorized to handle fund moneys. [L 2001, c 88, pt of §1]



§87A-26 - Rules; policies, standards, and procedures.

[§87A-26]  Rules; policies, standards, and procedures.  (a)  The board may adopt rules for the purposes of this chapter. Rules shall be adopted without regard to chapter 91.  Rule-making procedures shall be adopted by the board and shall minimally provide for:

(1)  Consultation with employers and affected employee organizations with regard to proposed rules;

(2)  Adoption of rules at open meetings that permit the attendance of any interested persons;

(3)  Approval of rules by the governor; and

(4)  Filing of rules with the lieutenant governor.

(b)  The board may also issue policies, standards, and procedures consistent with its rules.

(c)  The board may adopt rules, without regard to chapter 91, governing dispute resolution procedures in the event of impasse in decision-making; provided that the rules shall be adopted with the concurrence of six trustees.



§87A-30 - Hawaii employer-union health benefits trust fund; establishment.

PART IV.  TRUST FUND

§87A-30  Hawaii employer-union health benefits trust fund; establishment.  There is established outside the state treasury, a trust fund to be known as the "Hawaii Employer-Union Health Benefits Trust Fund".  The fund shall consist of contributions, interest, income, dividends, refunds, rate credits, and other returns.  It is hereby declared that any and all sums contributed or paid from any source to the fund created by this part, and all assets of the fund including any and all interest and earnings on the same, are and shall be held in trust by the board for the exclusive use and benefit of the employee-beneficiaries and dependent-beneficiaries and shall not be subject to appropriation for any other purpose whatsoever.  The fund shall be under the control of the board and placed under the department of budget and finance for administrative purposes. [L 2001, c 88, pt of §1; am L 2006, c 57, §3]



§87A-31 - Trust fund; purpose.

§87A-31  Trust fund; purpose.  (a)  The fund shall be used to provide employee-beneficiaries and dependent-beneficiaries with health and other benefit plans, and to pay administrative and other expenses of the fund.  All assets of the fund are and shall be dedicated to providing health and other benefits plans to the employee-beneficiaries and dependent-beneficiaries in accordance with the terms of those plans and to pay administrative and other expenses of the fund, and shall be used for no other purposes except for those set forth in this section.

(b)  The fund, including any earnings on investments, and rate credits or reimbursements from any carrier or self-insured plan and any earning or interest derived therefrom, may be used to stabilize health and other benefit plan rates; provided that the approval of the governor and the legislature shall be necessary to fund administrative and other expenses necessary to effectuate these purposes.

(c)  The fund may be used to provide group life insurance benefits to employees to the extent that contributions are provided for group life insurance benefits in sections 87A-32 and 87A-37.

(d)  The fund may assist the State and the counties to implement and administer cafeteria plans authorized under Title 26 United States Code section 125, the Internal Revenue Code of 1986, as amended, and part II of chapter 78.

(e)  At the discretion of the board, some or all of the fund may be used as a reserve against or to pay the fund's future costs of providing health and other benefits plans established under sections 87A-23 and 87A-37 and any other benefits plans the board establishes for retired employees and their beneficiaries.  The board may create separate funds within the fund for this purpose.  Each separate fund shall be subject to all of the provisions of this chapter. [L 2001, c 88, pt of §1; am L 2006, c 57, §4]

Note

Part II of chapter 78 referred to in text is repealed.



§87A-31.5 - Employer contributions irrevocable.

[§87A-31.5]  Employer contributions irrevocable.  Notwithstanding any law to the contrary, all of the monthly contributions that the State and counties make to the fund under sections 87A-32, 87A-33, 87A-34, 87A-35, 87A-36, and 87A-37, and all other contributions that the State and counties may make to the fund, shall be irrevocable; provided that this shall not preclude the fund from returning contributions or payments made by the State or any county under a mistake of fact within one year after the payment of the contributions or payments. [L 2006, c 57, §2]



§87A-32 - State and county contributions; active employees.

[§87A-32]  State and county contributions; active employees.  (a)  The State, through the department of budget and finance, and the counties, through their respective departments of finance, shall pay to the fund a monthly contribution equal to the amount established under chapter 89C or specified in the applicable public sector collective bargaining agreements, whichever is appropriate, for each of their respective employee-beneficiaries and employee-beneficiaries with dependent-beneficiaries, which shall be used toward the payment of costs of a health benefits plan; provided that:

(1)  The monthly contribution shall be a specified dollar amount;

(2)  The monthly contribution shall not exceed the actual cost of a health benefits plan;

(3)  If both husband and wife are employee-beneficiaries, the total contribution by the State or the county shall not exceed the monthly contribution for a family plan; and

(4)  If the State or any of the counties establish cafeteria plans in accordance with Title 26, United States Code section 125, the Internal Revenue Code of 1986, as amended, and part II of chapter 78, the monthly contribution for those employee-beneficiaries who participate in a cafeteria plan shall be made through the cafeteria plan, and the payments made by the State or counties shall include their respective contributions to the fund and their employee-beneficiary's share of the cost of the employee-beneficiary's health benefits plan.

(b)  The State, through the department of budget and finance, and the counties, through their respective departments of finance, shall pay to the fund a monthly contribution equal to the amount established under chapter 89C or specified in the applicable public sector collective bargaining agreement, whichever is applicable, for each of their respective employees, to be used toward the payment of group life insurance benefits for each employee. [L 2001, c 88, pt of §1]

Note

Part II of chapter 78 referred to in text is repealed.



§87A-33 - State and county contributions; retired employees.

§87A-33  State and county contributions; retired employees.  (a)  Notwithstanding any law to the contrary, this section shall apply to state and county contributions to the fund for:

(1)  The dependent-beneficiary of an employee who is killed in the performance of duty;

(2)  A dependent-beneficiary, upon the death of the employee-beneficiary, except as provided in section 87A-36;

(3)  An employee-beneficiary who retired after June 30, 1984, due to a disability falling within sections 88-79 and 88-285;

(4)  An employee-beneficiary who retired before July 1, 1984;

(5)  An employee-beneficiary who:

(A)  Was hired before July 1, 1996;

(B)  Retired after June 30, 1984; and

(C)  Who has ten years or more of credited service, excluding sick leave;

(6)  An employee-beneficiary who:

(A)  Was hired after June 30, 1996; and

(B)  Retired with twenty-five or more years of credited service, excluding sick leave, except as provided in section 87A-36; and

(7)  Employees who retired prior to 1961 and their dependent-beneficiaries.

(b)  Effective July 1, 2003, there is established a base monthly contribution for health benefit plans that the State, through the department of budget and finance, and the counties, through their respective departments of finance, shall pay to the fund, up to the following:

(1)  $218 for each employee-beneficiary enrolled in supplemental medicare self plans;

(2)  $671 for each employee-beneficiary enrolled in supplemental medicare family plans;

(3)  $342 for each employee-beneficiary enrolled in non-medicare self plans; and

(4)  $928 for each employee-beneficiary enrolled in non-medicare family plans.

The monthly contribution by the State or county shall not exceed the actual cost of the health benefits plan or plans.  If both husband and wife are employee-beneficiaries, the total contribution by the State or county shall not exceed the monthly contribution for a supplemental medicare family or non-medicare family plan, as appropriate.

(c)  Effective July 1, 2004, there is established a base monthly contribution for health benefit plans that the State, through the department of budget and finance, and the counties, through their respective departments of finance, shall pay to the fund, up to the following:

(1)  $254 for each employee-beneficiary enrolled in supplemental medicare self plans;

(2)  $787 for each employee-beneficiary enrolled in supplemental medicare family plans;

(3)  $412 for each employee-beneficiary enrolled in non-medicare self plans; and

(4)  $1,089 for each employee-beneficiary enrolled in non-medicare family plans.

The monthly contribution by the State or county shall not exceed the actual cost of the health benefit plan or plans and shall not be required to cover increased benefits above those initially contracted for by the fund for plan year 2004-2005.  If both husband and wife are employee-beneficiaries, the total contribution by the State or county shall not exceed the monthly contribution for a supplemental medicare family or non-medicare family plan, as appropriate.

(d)  The base composite monthly contribution shall be adjusted annually, beginning July 1, 2005.  The adjusted base composite monthly contribution for each new plan year (July 1 until June 30) shall be calculated by increasing or decreasing the base composite monthly contribution in effect through the end of the previous plan year by the percentage increase or decrease in the medicare part B premium rate for those years, which percentage shall be calculated by dividing the medicare part B premium rate in effect at the beginning of the new plan year by the rate in effect at the beginning of the previous plan year.

For the plan year beginning July 1, 2005, the adjusted base monthly contribution shall be computed using the actual contracted premium rate as of July 1, 2004, for medicare and non-medicare, self and family health benefits plans with the highest actual contracted premium rate as of July 1, 2004.

As used in this subsection, "medicare part B premium rate" means the rate published in the Federal Register each year on November 1 or on the business day closest to November 1 of each year after the medicare part B premium rate has been established by the Secretary of Health and Human Services and approved by the United States Congress.

(e)  If the board adopts a rate structure that provides for other than self and family rates for the health benefit plans, the base monthly contribution for the rate structure adopted by the board shall be adjusted to provide the equivalent underwriting cost as the base monthly contribution that is provided for in this section. [L 2001, c 88, pt of §1; am L 2003, c 111, §2; am L 2007, c 26, §1]



§87A-33.5 - State and county contribution; reimbursement for retired employees.

[§87A-33.5]  State and county contribution; reimbursement for retired employees.  Effective July 1, 2007, an employee-beneficiary who retires and relocates outside of the State shall be reimbursed for the premiums paid by the employee-beneficiary for a personal health insurance policy; provided that the board shall determine which employee-beneficiaries and what types of personal health insurance policies shall be eligible for reimbursement and may set other conditions that shall be met for the employee-beneficiary to receive the reimbursements provided under this section.

The reimbursement shall be the lesser of:

(1)  The actual cost of the personal health insurance policy; or

(2)  The amount of the state or county contribution for the most comparable health benefits plan.

Reimbursements shall be paid by the fund on a quarterly basis upon the presentation of documentation that the premiums for the personal health insurance policy have been paid by the employee-beneficiary.  This section shall apply to all employee-beneficiaries who retire and relocate outside of the State, regardless of their date of retirement. [L 2006, c 167, §1]



§87A-34 - State and county contributions; retired employees with fewer than ten years of service.

[§87A-34]  State and county contributions; retired employees with fewer than ten years of service.  (a)  This section shall apply to state and county contributions to the fund for employees specified in paragraph (1)(E) of the definition of "employee" in section 87A-1 who:

(1)  Were hired on or before June 30, 1996; and

(2)  Retired after June 30, 1984, with fewer than ten years of credited service, excluding sick leave.

(b)  The State, through the department of budget and finance, and the counties, through their respective departments of finance, shall pay to the fund a monthly contribution equal to one-half of the base monthly contribution set forth under section 87A-33(b) for retired employees enrolled in medicare or non-medicare health benefits plans. If both husband and wife are employee-beneficiaries, the total contribution by the State or county shall not exceed the monthly contribution for supplemental medicare family or non-medicare family plan, as appropriate. [L 2001, c 88, pt of §1]



§87A-35 - State and county contributions; employees hired after June 30, 1996, but before July 1, 2001, and retired with fewer than twenty-five years of service.

§87A-35  State and county contributions; employees hired after June 30, 1996, but before July 1, 2001, and retired with fewer than twenty-five years of service.  (a)  This section shall apply to state and county contributions to the fund for employees who were hired after June 30, 1996, but before July 1, 2001, and who retire with fewer than twenty-five years of credited service, excluding sick leave; provided that this section shall not apply to the following employees, for whom state and county contributions shall be made as provided by section 87A-33:

(1)  An employee hired prior to July 1, 1996, who transfers employment after June 30, 1996, and who cumulatively accrues at least ten years of credited service; and

(2)  An employee hired prior to July 1, 1996, who has at least ten years of credited service prior to a break in service.

For the purposes of this section:

"Break in service" means to leave state or county employment for more than ninety calendar days before returning to state or county employment.

"Transfer" means to leave state or county employment and return to state or county employment within ninety calendar days.

(b)  For purposes of this section, if an employee leaves state or county employment and returns to state or county employment after June 30, 1996, upon retirement, the employee's years of service shall be computed in the same manner as set forth in chapter 88.

(c)  The State, through the department of budget and finance, and the counties, through their respective departments of finance, shall pay to the fund:

(1)  For retired employees enrolled in medicare or non-medicare health benefit plans with ten or more years but fewer than fifteen years of service, a monthly contribution equal to one-half of the base monthly contribution set forth under section 87A-33(b); and

(2)  For retired employees enrolled in medicare or non-medicare health benefit plans with at least fifteen but fewer than twenty-five years of service, a monthly contribution of seventy-five per cent of the base monthly contribution set forth under section 87A-33(b).

If both husband and wife are employee-beneficiaries, the total contribution by the State or county shall not exceed the monthly contribution for a supplemental medicare family or non-medicare family plan, as appropriate. [L 2001, c 88, pt of §1; am L 2004, c 184, §1]

Note

L 2004, c 184, §3 provides:

"SECTION 3.  The board of trustees of the employer-union health benefits trust fund shall establish a process by which public employees affected by this Act shall be notified of the retirement health benefits options provided under this Act."



§87A-36 - State and county contributions; employees hired after June 30, 2001, and retired.

§87A-36  State and county contributions; employees hired after June 30, 2001, and retired.  (a)  This section shall apply to state and county contributions to the fund for employees hired after June 30, 2001, and who retired, except that this section shall not apply to the following employees, for whom state and county contributions shall be made as provided by section 87A-35:

(1)  An employee hired after June 30, 1996, and prior to July 1, 2001, who transfers employment after June 30, 2001, and who cumulatively accrues at least ten years of credited service; and

(2)  An employee hired after June 30, 1996, and prior to July 1, 2001, who has at least ten years of credited service prior to a break in service.

For purposes of this section:

"Break in service" means to leave state or county employment for more than ninety calendar days before returning to state or county employment.

"Transfer" means to leave state or county employment and return to state or county employment within ninety calendar days.

(b)  For purposes of this section, if an employee leaves state or county employment and returns to state or county employment after July 1, 2001, upon retirement, the employee's years of service shall be computed in the same manner as set forth in chapter 88.

(c)  The State, through the department of budget and finance, and the counties, through their respective departments of finance, shall pay to the fund:

(1)  For retired employees based on the self plan with ten or more years but fewer than fifteen years of service, a monthly contribution equal to one-half of the base medicare or non-medicare monthly contribution set forth under section 87A-33(b);

(2)  For retired employees based on the self plan with at least fifteen but fewer than twenty-five years of service, a monthly contribution equal to seventy-five per cent of the base medicare or non-medicare monthly contribution set forth under section 87A-33(b);

(3)  For retired employees based on the self plan with twenty-five or more years of service, a monthly contribution equal to one-hundred per cent of the base medicare or non-medicare monthly contribution set forth under section 87A-33(b); and

(4)  One-half of the monthly contributions for the employee-beneficiary or employee-beneficiary with dependent-beneficiaries upon the death of the employee, as defined in paragraph (1)(E) of the definition of "employee" in section 87A-1.

If both husband and wife are employee-beneficiaries, the total contribution by the State or county shall not exceed the monthly contribution for two supplemental medicare self or non-medicare self plans, as appropriate. [L 2001, c 88, pt of §1; am L 2004, c 184, §2]

Note

L 2004, c 184, §3 provides:

"SECTION 3.  The board of trustees of the employer-union health benefits trust fund shall establish a process by which public employees affected by this Act shall be notified of the retirement health benefits options provided under this Act."



§87A-37 - Group life insurance benefits plans for retired employees; contributions.

[§87A-37]  Group life insurance benefits plans for retired employees; contributions.  (a)  The State, through the department of budget and finance, and the counties, through their respective departments of finance, shall pay to the fund a base monthly contribution as set forth in subsection (b) for each retired employee enrolled in the fund's group life insurance benefits plan under section 87A-34, 87A-35, and 87A-36.

(b)  Effective July 1, 2003, there is established a base monthly contribution of $4.16 for each retired employee enrolled in a group life insurance plan; provided that the monthly contribution shall not exceed the actual cost of the group life insurance benefits plan.  The base composite monthly contribution shall be adjusted annually beginning July 1, 2004.  The adjusted base composite monthly contribution for each new plan year shall be calculated by increasing or decreasing the base composite monthly contribution in effect through the end of the previous plan year by the percentage increase or decrease in the medicare part B premium rate for those years.  The percentage shall be calculated by dividing the medicare part B premium rate in effect at the beginning of the new plan year by the rate in effect through the end of the previous plan year.

As used in this subsection, "medicare part B premium rate" means the rate published in the Federal Register each year on November 1 or on the business day closest to November 1 of each year after the medicare part B premium rate has been established by the Secretary of Health and Human Services and approved by the United States Congress. [L 2001, c 88, pt of §1]



§87A-38 - State and county contributions not considered wages or salary.

[§87A-38]  State and county contributions not considered wages or salary.  Contributions made by the State or the counties under this part shall not be considered wages or salary of an employee-beneficiary.  No employee-beneficiary shall have any vested right in or be entitled to receive any part of any contribution made to the fund. [L 2001, c 88, pt of §1]



§87A-39 - Reimbursement for state contributions.

[§87A-39]  Reimbursement for state contributions.  (a)  All state agencies having control of funds other than the general fund shall reimburse the State for contributions made by the State pursuant to sections 87A-32, 87A-33, 87A-34 87A-35, 87A-36, and 87A-37 on account of agency employees whose compensation is paid in whole or part from funds other than the general fund.

(b)  All state and county agencies receiving federal funds, which may be expended for the purpose of replacing the contributions payable by the State to the fund, shall set aside a portion of the federal funds sufficient to reimburse the State for contributions made by the State pursuant to sections 87A-32, 87A-33, 87A-34, 87A-35, 87A-36, and 87A-37, on account of the employees in the agencies whose compensation is paid in whole or part from federal funds. [L 2001, c 88, pt of §1]



§87A-40 - Employee-beneficiary contributions; health benefit plans.

[§87A-40]  Employee-beneficiary contributions; health benefit plans.  (a)  Each employee-beneficiary shall make a monthly contribution to the fund amounting to the difference between the monthly charge of the health benefits plan selected by the employee-beneficiary and the contribution made by the State or county for the employee-beneficiary to the fund.  Nothing in this section shall prohibit any employee-beneficiary from participating in a cafeteria plan authorized under Title 26 United States Code section 125, Internal Revenue Code of 1986, as amended, and part II of chapter 78.

(b)  During the period the health benefits plan selected by an employee-beneficiary is in effect, the employee-beneficiary, if allowed by law, shall authorize the employee-beneficiary's contribution to be withheld and transmitted to the fund monthly by the comptroller, employees' retirement system, or finance officer who disburses the employee-beneficiary's compensation, pension, or retirement pay.  If an employee-beneficiary's contribution to the fund is not withheld and transmitted to the fund, the employee-beneficiary shall pay the monthly contribution:

(1)  In the case of an employee-beneficiary who normally receives the employee-beneficiary's compensation from the comptroller or employees' retirement system, directly to the fund by the first day of each month; or

(2)  In the case of all other employee-beneficiaries, to the respective finance officer from whom the employee-beneficiary normally receives compensation for transmittal to the fund by the first day of each month.

(c)  Notwithstanding subsection (a), an employee-beneficiary's monthly contribution to the fund shall include the amount that would have been the employee-beneficiary's contribution if the employee-beneficiary had not elected to participate in the cafeteria plan. [L 2001, c 88, pt of §1]

Note

Part II of chapter 78 referred to in text is repealed.



§87A-41 - Employee-beneficiary or qualified-beneficiary contributions; long-term care benefits plan.

[§87A-41]  Employee-beneficiary or qualified-beneficiary contributions; long-term care benefits plan.  (a)  During the period the long-term care benefits plan is in effect, the employee-beneficiary, if allowed by law, shall authorize the employee-beneficiary's contribution to be withheld and transmitted to the fund monthly by the comptroller, employees' retirement system, or finance officer who disburses the employee-beneficiary's compensation, pension, or retirement pay.  If an employee-beneficiary's monthly contribution to the fund is not withheld and transmitted to the fund, the employee-beneficiary shall pay the monthly contribution directly to the board's designated carrier or third-party administrator as specified by the board.

(b)  Qualified-beneficiaries shall pay monthly contributions directly to the board's designated carrier or third-party administrator as specified by the board. [L 2001, c 88, pt of §1]






CHAPTER 87D - VOLUNTARY EMPLOYEES' BENEFICIARY ASSOCIATION TRUSTS

§87D-1 - Definitions.

[§87D-1]  Definitions.  As used in this chapter:

"Beneficiary" means a person designated by a participant, or by the terms of an employee welfare benefit plan, who is or may become entitled to a benefit thereunder.

"Collective bargaining agreement" means the formal written agreement over wages, hours, amounts of contributions by the State and counties to a trust established under this chapter, and other terms and conditions of employment, entered into between an employer and the exclusive representatives of the employees of the employer.

"Contribution" means money payments made to the trust by the State, counties, or a state or county employee.

"Employee" or "public employee" means any person employed by a public employer except elected and appointed officials and other employees excluded from coverage in section 89-6(g).

"Employee organization" means the employee organization as defined in section 89-2.

"Employee welfare benefit plan" or "plan" shall mean any plan, fund, or program which is established by the trust for the purpose of providing participants or their beneficiaries, through the purchase of insurance or otherwise, medical, surgical, or hospital care or benefits, or benefits in the event of sickness, accident, disability, or death.

"Employer" or "public employer" means "employer" or "public employer" as defined in section 89-2.

"Exclusive representative" means "exclusive representative" as defined in section 89-2.

"Fiduciary" means any person, with respect to a plan, to the extent that such person:

(1)  Exercises any discretionary authority or discretionary control respecting management of such plan or exercises authority or control respecting management or disposition of its assets;

(2)  Renders investment advice for a fee or other compensation, direct or indirect, with respect to any moneys or other property of such plan, or has authority or responsibility to do so; or

(3)  Has any discretionary authority or discretionary responsibility in the administration of such plan.

Without limiting the foregoing, "fiduciary" shall include each trustee of the trust.

"Participant" means any employee or retiree who is a member of the trust and is eligible to receive benefits under an employee welfare benefit plan provided by or through the trust.

"Party in interest" means:

(1)  Any fiduciary, counsel, or employee of the trust;

(2)  A person providing services to the trust or its plans;

(3)  An employer, any of whose employees are covered by such plans; and

(4)  An employee organization, any of whose members are covered by the trust's plans.

"Retiree" means an individual who has retired from the State or its counties.

"Trust" means a voluntary employees' beneficiary association trust established under this chapter. [L 2005, c 245, pt of §2]



§87D-2 - Establishment of the trust.

[§87D-2]  Establishment of the trust.  An employee organization shall be exempt from chapter 87A and meet the following requirements in order to establish a voluntary employees' beneficiary association trust under this chapter:

(1)  The employee organization shall establish a tax-exempt trust pursuant to Title 26 United States Code section 501(c)(9), as amended, and related regulations, known as a voluntary employees' beneficiary association trust;

(2)  The trust may offer health benefits in accordance with Title 26 United States Code section 501(c)(9), as amended, and related regulations;

(3)  The trust shall meet all the standards and requirements applicable to employee welfare benefit plans under Title 29 United States Code sections 1001-1191, as amended, and related regulations.  The assets of any plan provided by or through the trust shall not inure to the benefit of any employee organization and shall be held for the exclusive purposes of providing benefits to participants and beneficiaries and defraying reasonable expenses of administration; provided that this shall not preclude the trust from returning contributions or payments made by an employer under a mistake of fact within one year after the payment of the contributions or payments;

(4)  Each plan offered by the trust shall be established and maintained pursuant to a written instrument that:

(A)  Provides a procedure for establishing and carrying out a funding policy and method consistent with the objectives of the plan and the requirements of this chapter;

(B)  Describes any procedure under the plan for the allocation of responsibilities for the operation and administration of the plan;

(C)  Provides a procedure for amending the plan;

(D)  Specifies the basis on which payments are made to and from the plan; and

(E)  Provides a procedure for providing adequate notice in writing to any participant or beneficiary whose claim for benefits has been denied, setting forth the specific reasons for such denial, and affording a reasonable opportunity for any participant whose claim has been denied for a full and fair review.  The written instrument shall meet any other standards and requirements of Title 29 United States Code [sections] 1001-1191, as amended, and related regulations;

(5)  The trust shall provide a summary plan description, material modifications or amendments to the summary plan description, and updates to the summary plan description that meet the standards and requirements of this chapter;

(6)  All of the assets of the trust's plans shall be held in trust by the governing board of the trust, at least one member of which shall be a retiree and a member of the employee organization sponsoring the trust;

(7)  The governing board of the trust shall hold regularly scheduled meetings open to all participants and beneficiaries and shall provide such persons with advance notice of all meetings; and

(8)  The employee organization shall have an applicable collective bargaining agreement with the employer; provided that the agreement shall specify that the employee organization agrees to comply with all requirements of this chapter without regard to whether or not the trust is deemed a governmental plan under federal law. [L 2005, c 245, pt of §2]

Revision Note

Subsection designation deleted pursuant to §23G-15(1).



§87D-3 - Summary plan description.

[§87D-3]  Summary plan description.  (a)  Each summary plan description provided under this chapter shall be written in a manner calculated to be understood by the average plan participant, and shall be sufficiently accurate and comprehensive to reasonably apprise participants and beneficiaries of their rights and obligations under the plan.  A summary of any material modification in the terms of the plan shall be written in a manner calculated to be understood by the average participant.

(b)  The summary plan description shall contain the following information:

(1)  The name and type of administration of the plan;

(2)  In the case of a group health plan, whether a health insurance issuer is responsible for the financing or administration (including payment of claims) of the plan and if so, the name and address of such issuer;

(3)  The name and address of the person designated as agent for the service of legal process, if such person is not the administrator;

(4)  The name and address of the administrator;

(5)  The names, titles, and addresses of any trustee or trustees;

(6)  A description of the relevant provisions of any applicable collective bargaining agreement;

(7)  The plan's requirements respecting eligibility for participation and benefits;

(8)  Circumstances that may result in disqualification, ineligibility, or denial or loss of benefits;

(9)  The source of financing of the plan and the identity of any organization through which benefits are provided;

(10)  The date of the end of the plan year and whether records of the plan are kept on a calendar, policy, or fiscal year basis; and

(11)  The procedures to be followed in presenting claims for benefits under the plan and the remedies available under the plan procedures.

The summary plan description shall contain any other information required under Title 29 United States Code sections 1001-1191, as amended, and related regulations. [L 2005, c 245, pt of §2]



§87D-4 - Annual report.

[§87D-4]  Annual report.  (a)  The trust shall publish an annual report with respect to every employee welfare benefit plan to which this chapter applies.  The report shall be filed with the department of accounting and general services and the respective departments of the counties as their interests may appear.

(b)  The annual report shall contain the following:

(1)  The number of employees, retirees, and other persons covered by the plan;

(2)  The name and address of each fiduciary;

(3)  Except in the case of a person whose compensation is minimal and who performs solely ministerial duties, the name of each person (including but not limited to any consultant, broker, trustee, accountant, insurance carrier, actuary, administrator, investment manager, or custodian who rendered services to the plan or who had transactions with the plan) who received directly or indirectly compensation from the plan during the preceding plan year for services rendered to the plan or its participants, the amount of such compensation, the nature of the person's services to the plan or its participants, the person's relationship to the employee organization, and any other office, position, or employment that the person holds with a party in interest;

(4)  An explanation of the reason for any change in appointment of any trustee, accountant, insurance carrier, enrolled actuary, administrator, investment manager, or custodian; and

(5)  A financial statement that meets the requirements of this chapter.

The annual report shall contain any other information required by Title 29 United States Code sections 1001-1191, as amended, and related regulations.

(c)  The financial statement of the annual report shall contain the following information with respect to an employee welfare benefit plan:

(1)  A statement of assets and liabilities;

(2)  A statement of changes in fund balance;

(3)  A statement of changes in financial position;

(4)  A statement of receipts and disbursements during the preceding twelve-month period;

(5)  A schedule of all assets held for investment purposes;

(6)  A schedule of each transaction involving a person known to be a party in interest;

(7)  A schedule of all loans or fixed income obligations which were in default as of the close of the plan's fiscal year or were classified during the year as uncollectible;

(8)  A list of all leases that were in default or were classified during the year as uncollectible;

(9)  If some or all of the assets of the plan or plans are held in a common or collective trust maintained by a bank or similar institution or in a separate account maintained by an insurance carrier or a separate trust maintained by an insurance carrier or a separate trust maintained by a bank as trustee, the most recent annual statement of assets and liabilities of such common or collective trust, and in the case of a separate account or a separate trust, such other information as is required by the administrator in order to comply with this chapter; and

(10)  A schedule of each reportable transaction.

The financial statement shall contain any other information required under Title 29 United States Code sections 1001-1191, as amended, and [related] regulations. [L 2005, c 245, pt of §2]



§87D-5 - Filing and furnishing of information requirements.

[§87D-5]  Filing and furnishing of information requirements.  (a)  Once established, the trust shall comply with all the form and report filing requirements imposed on the trust by the Internal Revenue Service and Title 29 United States Code sections 1001-1191, as amended, and [related] regulations.

(b)  Within two hundred ten days of the closing of each plan year, the trust shall provide an annual report for each employee welfare benefit plan covered by this chapter to the department of accounting and general services and the respective departments of the counties as their interests may appear.  The annual reports shall be government records open to public inspection.

(c)  The trust shall provide summary plan descriptions to each participant and beneficiary of each employee welfare benefit plan covered by this chapter within ninety days of a participant becoming enrolled in a plan or within ninety days of a beneficiary first receiving benefits under a plan.  No less than every fifth year after a plan is established, the trust shall provide updated summary plan descriptions to each participant and beneficiary.  If a material modification or amendment is made to a plan, the trust shall provide a summary description of such modification or amendment to each participant or beneficiary within two hundred ten days after the plan year in which the modification or amendment is made.

(d)  Upon request of any participant or beneficiary, the trust shall provide such person with the latest updated summary plan description, the latest annual report, the applicable collective bargaining agreement, the trust agreement, and any other instruments under which the trust and plan were established or are operated.

(e)  The trust shall file a copy of all documents referenced in subsections (a) and (c) with the department of human resources development and the respective departments of the counties as their interests may appear. [L 2005, c 245, pt of §2]



§87D-5.5 - Employee organization; annual report.

[§87D-5.5  Employee organization; annual report.]  Any employee organization that establishes a voluntary employees' beneficiary association trust in March, 2006 and pursuant to this [chapter] shall submit a report to the legislature on the status of the trust no later than one hundred fifty days after two full plan years of the trust's implementation, and annually thereafter.  A plan year is defined as the twelve-month period from July 1 through June 30. [L 2007, c 294, §3]



§87D-6 - Fiduciary duties; prohibited transactions.

§87D-6  Fiduciary duties; prohibited transactions.  (a)  A fiduciary of the trust shall with respect to a plan comply with all fiduciary duties imposed on fiduciaries under Title 29 United States Code sections 1001-1191, as amended, and [related] regulations.

(b)  All fiduciaries of the trust shall discharge their duties with respect to a plan solely in the interest of the participants and beneficiaries and:

(1)  For the exclusive purpose of:

(A)  Providing benefits to participants and their beneficiaries; and

(B)  Defraying reasonable expenses of administering the plan;

(2)  With the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a similar capacity and familiar with those matters would use in the conduct of an enterprise of a similar character and with like aims;

(3)  By diversifying the investments of the plan so as to minimize the risk of large losses, unless, under the circumstances, it is clearly prudent not to do so; and

(4)  In accordance with the documents and instruments governing the plan insofar as such documents and instruments are consistent with the provisions of this chapter.

(c)  In addition to any liability that a fiduciary may have under this chapter, a fiduciary with respect to a plan shall be liable for a breach of fiduciary responsibility of another fiduciary with respect to the same plan in the following circumstances:

(1)  If the fiduciary participates knowingly in, or knowingly undertakes to conceal, an act or omission of the other fiduciary, knowing that act or omission is a breach;

(2)  If, by the fiduciary's failure to comply with subsection (a) or (b), the fiduciary has enabled such other fiduciary to commit breach; or

(3)  If the fiduciary has knowledge of the breach by such other fiduciary, unless the fiduciary makes reasonable efforts under the circumstances to remedy the breach.

If the assets of the plan are held by two or more trustees, each shall use reasonable care to prevent a co-trustee from committing a breach, and each shall be responsible for jointly managing and controlling the assets of the plan.

(d)  A fiduciary shall not cause a plan to engage in a transaction, if the fiduciary knows or should know that the transaction constitutes a direct or indirect:

(1)  Sale or exchange, or leasing, of any property between the plan and a party in interest;

(2)  Lending of money or other extension of credit between the plan and a party in interest;

(3)  Furnishing of goods, services, or facilities between the plan and a party in interest; or

(4)  Transfer to, or use by or for the benefit of, a party in interest, of any assets of the plan.

(e)  A fiduciary shall not:

(1)  Deal with the assets of the plan in the fiduciary's own interest or for the fiduciary's own account;

(2)  In the fiduciary's individual capacity or in any other capacity act in any transaction involving the plan on behalf of a party (or represent a party) whose interests are adverse to the interests of the plan or the interests of its participants or beneficiaries; or

(3)  Receive any consideration for the fiduciary's own personal account from any party dealing with the plan in connection with a transaction involving the assets of the plan. [L 2005, c 245, pt of §2; am L 2006, c 38, §3]



§87D-7 - Liability for breach of fiduciary duty.

[§87D-7]  Liability for breach of fiduciary duty.  (a)  Any person who is a fiduciary with respect to a plan and who breaches any of the responsibilities, obligations, or duties imposed on fiduciaries by this chapter shall be personally liable to make good to the plan any losses to the plan resulting from each breach, and to restore to the plan any profits of the fiduciary that have been made through the use of assets of the plan by the fiduciary, and shall be subject to any other equitable and remedial relief as the court may deem appropriate, including removal of the fiduciary.

(b)  Any provision in any agreement or instrument that purports to relieve a fiduciary of responsibility or liability for any responsibility, obligation, or duty under this chapter shall be void as against public policy.  However, nothing in this section shall preclude:

(1)  A plan from purchasing insurance for its fiduciaries or for itself to cover liability or losses occurring by reason of the act or omission of a fiduciary in the case of a breach of a fiduciary obligation by the fiduciary, if the insurance permits recourse by the insurer against the fiduciary in the case of a breach of fiduciary obligation by the fiduciary;

(2)  A fiduciary from purchasing insurance to cover liability under this chapter from and for the fiduciary's own account; or

(3)  An employee organization from purchasing insurance to cover potential liability of one or more persons who serve in a fiduciary capacity with regard to an employee welfare benefit plan. [L 2005, c 245, pt of §2]



§87D-8 - State and county contributions to the trust; active employees.

[§87D-8]  State and county contributions to the trust; active employees.  Upon the establishment of a voluntary employees' beneficiary association trust, the State, through the department of budget and finance, [and] the counties through their respective departments of finance, shall pay to the trust a monthly contribution equal to the amount specified in the applicable public sector collective bargaining agreement from July 1, 2005, and thereafter. [L 2005, c 245, pt of §2]



§87D-9 - State and county contributions to the trust; retired employees.

[§87D-9]  State and county contributions to the trust; retired employees.  (a)  Any individual who becomes a retiree on or after the establishment of a voluntary employees' beneficiary association trust, and who, immediately prior to retirement, was a member of the bargaining unit of the sponsoring employee organization, shall be enrolled in that voluntary employees' beneficiary association trust.  Upon the establishment of a voluntary employees' beneficiary association trust, the State, through the department of budget and finance, and the counties through their respective departments of finance, shall pay to the trust for each retiree who retires on or after July 1, 2005, a monthly contribution pursuant to the applicable collective bargaining agreement that shall not exceed the base monthly contributions or the specific contribution limits set forth in chapter 87A.

(b)  Any retiree who, immediately prior to retirement, was a member of an employee organization prior to the establishment of a voluntary employees' beneficiary association trust by the employee organization, and who was previously covered by a collective bargaining agreement, shall be given a one-time option to transfer participation from the Hawaii employer-union health benefits trust fund established under chapter 87A to the organization's voluntary employees' beneficiary association trust once the latter is established.  Upon the establishment of the voluntary employees' beneficiary association trust, the State, through the department of budget and finance[,] and the counties, through their respective departments of finance, shall pay to the trust for each retiree who opts to transfer into a voluntary employees' beneficiary association trust, a monthly contribution equal to the contribution paid on behalf of a similarly situated retiree under the Hawaii employer-union health benefits trust fund.

(c)  Medicare part B reimbursements established pursuant to section 87A-23(2) shall be directly disbursed by the State, through the department of budget and finance, and the counties, through their respective departments of finance, to those retirees and their beneficiaries who qualify and are covered by a voluntary employees' beneficiary association trust to the same extent retirees and their beneficiaries under the Hawaii employer-union health benefits trust fund receive those reimbursements.

(d)  For the purposes of this chapter, a collective bargaining agreement shall include provisions specifying contributions to a voluntary employees' beneficiary association trust. [L 2005, c 245, pt of §2]



§87D-10 - Termination of the trust.

[§87D-10]  Termination of the trust.  If an employee organization or a collective bargaining agreement that establishes a voluntary employees' beneficiary association trust terminates the voluntary employees' beneficiary association trust, or ceases to provide health benefits, the participants in the trust shall be allowed to return to the Hawaii employer-union health benefits trust fund upon the date that health benefits cease to be provided.  All participants electing to return to the Hawaii employer-union health benefits trust fund shall be given the same rights and benefits as if the participant had first participated in the Hawaii employer-union health benefits trust fund from the inception of that trust fund without loss of benefits or accrued time. [L 2005, c 245, pt of §2]



§87D-11 - Violation of the chapter; enforcement.

[§87D-11]  Violation of the chapter; enforcement.  (a)  A civil action may be brought by a participant, beneficiary, or fiduciary:

(1)  For relief, if a trust fails to provide any information required under this chapter, or if a trust fails to comply with any request for information that the trust is required to furnish to the participant or beneficiary;

(2)  To recover benefits due the participant or beneficiary under the terms of the plan, or to enforce the participant's or beneficiary's rights under the terms of the plan, or to clarify the participant's or beneficiary's rights to future benefits under the terms of the plan;

(3)  For appropriate relief against any breach of fiduciary duty under section 87D-7; or

(4)  To enjoin any act or practice that violates any provision of this chapter or the terms of the plan, or to obtain any other appropriate equitable relief, or to redress such violations, or to enforce any provisions of this chapter or the terms of the plan.

(b)  A civil action may be brought by the attorney general:

(1)  For relief, if a trust fails to provide any information required by this chapter, or if a trust fails to comply with any request for information that the trust is required to furnish any state or county department;

(2)  To enjoin any act or practice that violates any provision of this chapter;

(3)  To redress the violations;

(4)  To enforce any provision of this chapter; or

(5)  To suspend contributions from the State and counties made pursuant to a collective bargaining agreement required under section [87D-2(8)] made to any trust established under this chapter.

(c)  The attorney general shall have the power, in order to determine whether any person has violated or is about to violate any provision of this chapter:

(1)  To conduct an investigation and in connection therewith to require submission of reports, books, and records, and the filing of data in support of any information required to be filed under this chapter; and

(2)  To enter any place, inspect any books and records, and question any persons as the attorney general may deem necessary to enable the attorney general to determine the facts relative to an investigation.

For purposes of any investigation provided for in this chapter, the attorney general may utilize the investigation procedures set forth in section 480-18 and the remedies and penalties of that section are hereby made applicable.

(d)  The rights and remedies provided in this section are in addition to any rights or remedies that the participants, beneficiaries, fiduciaries, attorney general, or other state or federal agencies may have over the trust, the plans provided by or through the trust, and fiduciaries of the plans. [L 2005, c 245, pt of §2]



§87D-12 - Insurance; immunity of State and counties.

[§87D-12]  Insurance; immunity of State and counties.  (a)  The employee organization or the trust's governing board shall procure:

(1)  Fiduciary liability insurance and errors and omissions coverage for members of the governing board; and

(2)  A fidelity bond of a reasonable amount for the chairperson of the governing board and any other person authorized to handle trust moneys.

(b)  Notwithstanding any law to the contrary, the State and the counties, and their officers, agents, and employees, shall not be liable for any benefits provided by a trust or which it fails to provide, any losses suffered by a trust, and any losses, damages, or penalties arising out of the operations of a trust or the acts or omissions of a trust's governing board or any fiduciary of a trust. [L 2005, c 245, pt of §2]






CHAPTER 88 - PENSION AND RETIREMENT SYSTEMS

§88-1 - Restrictions.

PART I.  GENERAL PROVISIONS

A.  Miscellaneous

§88-1  Restrictions.  The provisions of this section shall be applicable to every pension and to every recipient or beneficiary thereof, granted or provided for by any special act of the legislature (other than benefits, or the recipients thereof, payable to beneficiaries or retirants of the employees' retirement system under parts II, VII, and VIII) whether the pension be payable by the State or by any county, or by any board, commission, bureau, department, or other agency thereof:

(1)  No recipient or beneficiary shall be permitted to draw any pension, or any portion thereof, in excess of $50 per month, while the recipient or beneficiary is holding any salaried position or office in, under or by authority of the United States, the State, or any political subdivision thereof.  This paragraph shall not apply to any recipient or beneficiary who is elected to the legislature or to the council of any county.

(2)  If the recipient or beneficiary is a surviving spouse or reciprocal beneficiary, the pension so granted shall cease when the surviving spouse or reciprocal beneficiary remarries, marries, or enters into a new reciprocal beneficiary relationship.

(3)  Any pension payable to any minor shall cease when the minor reaches the age of eighteen years.

(4)  If any recipient or beneficiary of a pension, having a spouse or reciprocal beneficiary at the time the pension was first granted to the recipient or beneficiary dies, then the spouse or reciprocal beneficiary, as long as the spouse or reciprocal beneficiary remains unmarried or not in a reciprocal beneficiary relationship, shall be paid sixty per cent of the amount of the pension payable to the beneficiary. [L 1933, c 157, §1; RL 1935, §7915; am L 1943, c 44, §1; RL 1945, §631; am L 1947, c 28, §1; RL 1955, §6-1; HRS §88-1; am L 1969, c 110, pt of §1; am L 1974, c 118, §1(1); gen ch 1985; am L 1997, c 383, §25; am L 2006, c 169, §2]



§88-2 - Minimum pension.

§88-2  Minimum pension.  Every pension of less than $50 per month payable under or pursuant to any law of the State by the State or by any county or independent public board or commission, other than benefits payable to members of the employees' retirement system or to the dependents or beneficiaries of members under parts II, VII, and VIII, shall be increased to $50 per month, any provision in any other law to the contrary notwithstanding; provided that where the dependents of a deceased pensioner are receiving pensions by reason of the pensioner's death, the total only of all amounts paid to the dependents shall be so increased.

The council of each county, and each independent board or commission affected, shall appropriate the funds necessary to pay the increases hereby allowed of pensions payable by their respective counties, boards and commissions.  Sufficient funds to cover these increases hereby allowed of pensions payable by the State are hereby appropriated from the general revenues of the State not otherwise appropriated, and the state comptroller shall issue warrants to pay these increases. [L 1943, c 143, §§1, 2; RL 1945, §6191; am L 1949, c 250, §1; RL 1955, §6-3; am L 1957, c 152, §1; HRS §88-2; am L 1969, c 110, pt of §1 and c 127, §31; gen ch 1985; am L 2006, c 169, §3]



§88-3 - Payment on death of pensioner.

§88-3  Payment on death of pensioner.  [2003 amendment retroactive to January 1, 2003.  L 2003, c 118, §7.]  Whenever any person receiving a pension from the State or from any county thereof dies, the amount next payable shall be prorated from the last payment date up to and including the date of death, and the prorated amount shall be paid to the person who may have been designated by the pensioner during the pensioner's lifetime in a statement filed with the officer charged with payment of the pension, or if no such designation has been made and filed, the prorated amount shall be paid to the personal representative of the estate of the pensioner; provided that:

(1)  Effective January 1, 2003, whenever a person receiving a pension from the system dies, the full monthly pension for the month in which the pensioner died, less any portion of the pension paid to the pensioner, shall be payable to the person who may have been designated by the pensioner during the pensioner's lifetime in a statement filed with the officer charged with the payment of the pension, or if no such designation has been made and filed, the prorated amount shall be paid to the personal representative of the estate of the pensioner; and

(2)  Effective July 1, 2003, whenever a person receiving a pension from the system dies, the full monthly pension for the month in which the pensioner died shall be payable to the pensioner. [L 1931, c 172, §1; RL 1935, §7917; am L 1941, c 178, §1; RL 1945, §633; RL 1955, §6-2; HRS §88-3; am L 1969, c 110, pt of §1; am L 1976, c 200, pt of §1; gen ch 1985; am L 2002, c 128, §1; am L 2003, c 118, §1]

Case Notes

Statute has no application to controversy over money due pensioner accruing prior to last payment date preceding death.  34 H. 667.



§88-4 - Medical aid, etc.

§88-4  Medical aid, etc., when free.  Every recipient of any retirement allowance or pension payable by the State or by any county or by any other governmental body or agency created by or under the laws of the State who is actually and solely dependent upon the recipient's retirement allowance or pension for the recipient's maintenance and support or whose total income in whatever form or from whatever source received, including but not limited to, the recipient's retirement allowance or pension and any income of the recipient's spouse or reciprocal beneficiary is less than $2,400 a year shall, for the recipient and the recipient's spouse or reciprocal beneficiary, be entitled to free medical treatment from any government physician employed by the State or any county and to free hospitalization at any state hospital or at a hospital where county patients are treated at county expense in the county wherein the recipient resides.

Whenever a retirant or pensioner having a spouse or reciprocal beneficiary dies, then the spouse or reciprocal beneficiary, as long as the spouse or reciprocal beneficiary remains unmarried and does not enter into a reciprocal beneficiary relationship, shall be eligible for benefits under this section. [L 1937, c 90, §1; RL 1945, §634; RL 1955, §6-4; am L 1964, c 64, §2; am L 1965, c 260, §1; HRS §88-4; am L 1969, c 110, pt of §1; gen ch 1985; am L 1997, c 383, §26]



§88-5 - List of pensioners, who shall provide.

§88-5  List of pensioners, who shall provide.  The proper department of each county shall determine who is entitled to benefits under section 88-4 and shall provide to any government physician employed by the State or any county, and any county hospital or a hospital where county patients are treated at county expense in the county wherein the pensioner or beneficiary resides, a current list of pensioners and their [spouses] or reciprocal beneficiaries who are entitled to benefits under section 88-4.  Upon request, the state retirement system shall provide to the proper departments of each county such information as may be required to administer section 88-4. [L 1965, c 260, §2; Supp, §6-4.1; HRS §88-5; am L 1969, c 110, pt of §1; am L 1997, c 383, §27]



§88-6 - Payment of refunds and retirement benefits.

§88-6  Payment of refunds and retirement benefits.  (a)  Notwithstanding any other provision of this chapter:

(1)  All retirees and beneficiaries of the state retirement system or county pension funds shall be paid semimonthly; and effective January 1, 2003, all retirees and beneficiaries of the state retirement system who either retire or become beneficiaries after January 1, 2003, shall be paid monthly; and

(2)  Any retirant or beneficiary whose benefit commences after June 30, 2001, shall designate a financial institution account into which the system shall be authorized to deposit their retirement benefit.  This method of payment may be waived by the system if another method is determined to be more appropriate.

(b)  Any member, former employee, retirant, or beneficiary to whom accumulated contributions or a hypothetical account balance, as defined in section 88-311, is payable after June 30, 2008, shall, if the payment will be greater than $250 and the member, former employee, retirant, or beneficiary does not elect to rollover the payment into an eligible retirement plan, designate a financial institution account into which the system shall be authorized to deposit the payment.  This method of payment may be waived by the system if another method is determined to be more appropriate. [L 1967, c 98, §1; HRS §88-6; am L 1969, c 110, pt of §1; am L 2001, c 102, §1; am L 2002, c 128, §2; am L 2008, c 41, §2]



§88-7 - County pensioners; post retirement allowance.

[§88-7]  County pensioners; post retirement allowance.  Any other provision of this chapter to the contrary notwithstanding, the council of each county, and each independent board or commission affected, shall appropriate the funds necessary to pay the post retirement allowance payable by their respective counties, boards, and commissions in accordance with section 88-90. [L 1973, c 168, §1]



§88-8 - University of Hawaii optional retirement system.

§88-8  University of Hawaii optional retirement system.  (a)  Notwithstanding any other law to the contrary, the board of regents may establish without regard to the public notice or public hearing requirements of chapter 91, a retirement system separate from the state employees' retirement system to provide retirement allowances and other benefits for University of Hawaii employees who are:

(1)  Members of bargaining unit (7); or

(2)  Other employees of the University of Hawaii or the community college system who are excluded from bargaining unit (7) pursuant to chapter 89.

(b)  The general administration and the responsibility for the proper operation of the optional retirement system of the University of Hawaii shall be vested in the board of regents.  The board of regents may manage the optional retirement system within the University of Hawaii or contract for the management of the optional retirement system.

(c)  The board of regents may establish vesting periods for the members of the optional retirement system of the University of Hawaii that are different from those established in this chapter.

(d)  The board of regents may establish retirement allowances and other benefits for the optional retirement system of the University of Hawaii.

(e)  The employer's share of the cost of the optional retirement plan of the optional retirement system of the University of Hawaii shall not exceed the equivalent amount for any other group covered by this chapter.

(f)  Any member of the state employees' retirement system when the optional retirement system of the University of Hawaii is established who is also:

(1)  A member of bargaining unit (7); or

(2)  Other employees of the University of Hawaii or the community college system who are excluded from bargaining unit (7) pursuant to chapter 89,

shall remain a member of the state employees' retirement system unless the person elects in writing on a form prescribed by the board of regents to terminate the person's membership.  The form shall be submitted to the state employees' retirement system no later than ninety days after the establishment of the optional retirement system of the University of Hawaii.

(g)  Any person hired after the establishment of the optional retirement system of the University of Hawaii who is:

(1)  A member of bargaining unit (7); or

(2)  Other employees of the University of Hawaii or the community college system who are excluded from bargaining unit (7) pursuant to chapter 89,

shall elect to be a member of the state employees' retirement system or the optional retirement system of the University of Hawaii.  Upon an election the person may not transfer from one system to the other.

(h)  Notwithstanding any other law to the contrary, retirement benefits for the optional retirement system of the University of Hawaii shall be a subject of collective bargaining negotiations for bargaining unit (7). [L 1998, c 115, §3; am L 2004, c 180, §§1, 3]



§88-11 - Bonus; pensioners' special compensation; amounts available.

B.  Pensioners Bonus

§88-11  Bonus; pensioners' special compensation; amounts available.  Except as herein provided, every pension payable under the employees retirement system or payable pursuant to any law of the State, or by any county or independent public board or commission, shall be increased by a bonus for each month as follows:

(1)  Effective July 1, 1976, $77.82 per month to those retirants and pensioners who had, before July 1, 1966, ten or more years of service; provided that any member who is retired because of physical or mental disability due to any injury or disease incurred while in the performance of the member's duty as a public employee shall be entitled to receive the bonus payment without meeting the minimum service requirement;

(2)  Effective July 1, 1976, $31.12 per month additional to the above bonus to those retirants or pensioners who retired before July 1, 1945;

(3)  Effective July 1, 1976, $31.12 per month additional to the above bonus or bonuses to those retirants or pensioners who have had twenty-one or more years of service;

(4)  Effective July 1, 1976, if the pension as increased by the bonus or bonuses does not equal $202.32 per month, the bonus shall be further increased by such sum, not in excess of $31.12, as will bring the total of the pension and bonus to $202.32 per month; provided that where the dependents of a deceased pensioner are receiving pension by reasons of the pensioner's death, the total only of all amounts paid to the dependents shall be so increased, and the increase herein shall be shared by them in proportion to the respective amount of pension receivable by them exclusive of this increase;

(5)  In the case of any retirement allowance for service commencing after June 30, 1965, pursuant to paragraph (1) or (3) of section 88-74, the only bonus payable shall be in the amount by which the benefit payable under the paragraphs is less than the bonus as set forth above; provided that in no case shall a person who retires after June 30, 1965, receive less under the service and ordinary disability retirement system benefits, plus the bonus payable under this section than the person would have received if paragraph (5) had not been enacted;

(6)  Any provisions of this section to the contrary notwithstanding, there shall be paid to every person who on June 30, 1965, was receiving a retirement allowance from the system or other pension payable under or pursuant to the law of the State or by any county or independent board or commission, a special cost of living bonus, which shall be paid in the following manner:

(A)  On January 1, 1966, seven and one-half per cent of the retirement allowance or pension;

(B)  On July 1, 1969, an additional ten per cent of the retirement allowance or pension;

(C)  On July 1, 1970, an additional ten per cent of the retirement allowance or pension;

(D)  On July 1, 1973, an additional five and one-half per cent of the retirement allowance or pension; and

(E)  On July 1, 1976, an additional eight per cent of the retirement allowance or pension;

(7)  Any provision of this section to the contrary notwithstanding, there shall be paid to every person who retired between July 1, 1965, and June 30, 1970, and who, on June 30, 1974, was receiving a retirement allowance from the system or other pension payable under or pursuant to the law of the State or by any county or independent board or commission, a special cost of living bonus which shall be paid in the following manner:

(A)  On July 1, 1974, five and one-half per cent of the retirement allowance or pension; and

(B)  On July 1, 1976, an additional eight per cent of the retirement allowance or pension;

(8)  Any other provision to the contrary notwithstanding, effective July 1, 1980, there shall be paid to every person who retired prior to July 1, 1975, and who on June 30, 1980, was receiving a retirement allowance from the system or other pension payable under or pursuant to the law of the State or by any county or independent board or commission, a special cost of living bonus, which shall be paid in the following manner:

(A)  $4.50 a month for each year of the retirant's or pensioner's credited service, if the person retired prior to July 1, 1965;

(B)  $2.50 a month for each year of the retirant's or pensioner's credited service if the person retired after June 30, 1965, but prior to July 1, 1970; and

(C)  $1.00 a month for each year of the retirant's or pensioner's credited service if the person retired after June 30, 1970, but prior to July 1, 1975;

provided that if the retirants or pensioner had retired, returned to service, and again retired, the person's latest retirement date shall be considered as the person's date of retirement; provided further that no special cost of living bonus as provided for in this paragraph shall be paid to those retirants or pensioners who have eight or less years of credited service;

(9)  Any other provision to the contrary notwithstanding, effective July 1, 1984, there shall be paid to every person who retired after June 30, 1970, but prior to July 1, 1979, and who on June 30, 1984, was receiving a retirement allowance from the system or other pension payable under or pursuant to the law of the State or by any county or independent board or commission, a special cost of living bonus, which shall be paid in the following manner:

(A)  $.50 a month for each year of the retirant's or pensioner's credited service if the person retired after June 30, 1970, but prior to July 1, 1975; and

(B)  $1.00 a month for each year of the retirant's or pensioner's credited service if the person retired after June 30, 1975, but prior to July 1, 1979;

provided that if the retirant or pensioner had retired, returned to service, and again retired, the person's latest retirement date shall be considered as the person's date of retirement; provided further that no special cost of living bonus as provided for in this paragraph shall be paid to those retirants or pensioners who have eight or less years of credited service;

(10)  Any other provision to the contrary notwithstanding, effective July 1, 1988, there shall be paid to every person who retired prior to July 1, 1982, and who on June 30, 1988, was receiving a retirement allowance from the system or other pension payable under or pursuant to the law of the State or by any county or independent board or commission, a special cost of living bonus, which shall be paid in the following manner:

(A)  $3.50 a month for each year of the retirant's or pensioner's credited service, if the person retired prior to July 1, 1965;

(B)  $2.50 a month for each year of the retirant's or pensioner's credited service if the person retired after June 30, 1965, but prior to July 1, 1970;

(C)  $1.50 a month for each year of the retirant's or pensioner's credited service if the person retired after June 30, 1970, but prior to July 1, 1975; and

(D)  $1.00 a month for each year of the retirant's or pensioner's credited service if the person retired after June 30, 1975, but prior to July 1, 1982;

provided that if the retirant or pensioner had retired, returned to service, and again retired, the person's latest retirement date shall be considered as the person's date of retirement; provided further that no special cost of living bonus as provided for in this paragraph shall be paid to those retirants or pensioners who have ten or less years of credited service;

(11)  Any other provision to the contrary notwithstanding, effective July 1, 1990, and each July 1, thereafter until June 30, 1999, bonuses shall be paid to retirants and pensioners with ten or more years of service or to their beneficiaries who are receiving a monthly benefit from the system, in accordance with this paragraph; provided that the requirement of ten or more years of service shall not apply in the case of a person who retires with less than ten years of service because of a service connected disability; and provided further that if the retirant or pensioner is currently receiving a larger bonus than what would be payable under this paragraph the retirant or pensioner shall continue to receive the bonus amount received on June 30, 1990, until the retirant's or pensioner's bonus calculated under this paragraph exceeds the June 30, 1990, bonus amount at which time the difference between the June 30, 1990, bonus and the bonus calculated under this paragraph would be payable.

The bonus amounts payable under this paragraph shall be based on years of retirement and shall be a cumulative amount to include all previous bonuses and shall not exceed:

(A)  $1.25 for each year of the retirant's or pensioner's credited service if the retirant or pensioner has been retired a minimum of five years by July 1 in the year in which the bonus is effective;

(B)  $2.50 for each year of the retirant's or pensioner's credited service if the retirant or pensioner has been retired a minimum of ten years by July 1 in the year in which the bonus is effective;

(C)  $4.50 for each year of the retirant's or pensioner's credited service if the retirant or pensioner has been retired a minimum of fifteen years by July 1 in the year in which the bonus is effective;

(D)  $6.00 for each year of the retirant's or pensioner's credited service if the retirant or pensioner has been retired a minimum of twenty years by July 1 in the year in which the bonus is effective;

(E)  $8.75 for each year of the retirant's or pensioner's credited service if the retirant or pensioner has been retired a minimum of twenty-five years by July 1 in the year in which the bonus is effective;

(F)  $10.50 for each year of the retirant's or pensioner's credited service if the retirant or pensioner has been retired a minimum of thirty years by July 1 in the year in which the bonus is effective;

(G)  Any provision to the contrary notwithstanding, any retirant or pensioner with ten or more years of service who on July 1 of the year in which the bonus is being calculated has been retired a minimum of twenty years and whose current bonus amount exceeds the maximum specified in this paragraph shall nevertheless receive a pension increase of $1.25 for each year of credited service.

For the purposes of this paragraph, if the retirant or pensioner had retired, returned to service, and again retired, the latest retirement date shall be considered as the date of retirement; and

(12)  Notwithstanding any other provision to the contrary, in fiscal year 2002-2003, each state and county retiree who is seventy years of age and older with at least twenty years of credited service as of June 30, 2002, shall receive a one time, lump sum bonus of $200.  Any lump sum bonus paid pursuant to this paragraph shall not be construed to increase a retirant's basic monthly pension accumulation or any other post retirement benefit provided under this chapter. [L 1961, c 175, pt of §12; am L 1962, c 29, §2; am L 1965, c 222, §18; Supp, §6-250; HRS §88-11; am L 1969, c 110, pt of §1 and c 127, §30; am L 1974, c 220, §1; am L 1976, c 139, §1; am L 1980, c 299, §1; am L 1984, c 270, §1; gen ch 1985; am L 1988, c 176, §1; am L 1990, c 339, §§2, 5; am L 1993, c 98, §1; am L 1994, c 275, §1; am L 1997, c 327, §1; am L 2002, c 233, §2]

Attorney General Opinions

Section applies also to beneficiary.  Does not provide bonus payment to beneficiary who is not a dependent of deceased pensioner.  Bonus to dependent beneficiary terminates upon dependent beneficiary's becoming eligible for social security benefits.  Att. Gen. Op. 64-50.



§88-12 - Bonus; requirements, limitations.

§88-12  Bonus; requirements, limitations.  No retirement allowance or pension payable under the employees' retirement system shall be increased by any bonus for any retirant or beneficiary unless the person for whose service the pension is payable has had sufficient service to qualify for the minimum service retirement allowance except as provided in [paragraph] (1) of section 88-11; provided that this provision shall not operate to increase the pension of any person who was receiving a pensioner's bonus on July 1, 1951, without having met the minimum service requirements but such person shall continue to receive the pension the person was receiving on June 30, 1955. [L 1961, c 175, pt of §12; Supp, §6-251; HRS §88-12; am L 1969, c 110, pt of §1; gen ch 1985]



§88-13 - Bonus; retirants not eligible for.

§88-13  Bonus; retirants not eligible for.  No bonus shall be paid to any person who retires on or after July 1, 1957, and who will receive or who is receiving social security benefits when said benefits are based in whole or in part upon contributions made by the State or any of its political subdivisions. [L 1961, c 175, pt of §12; Supp, §6-252; HRS §88-13; am L 1969, c 110, pt of §1]

Attorney General Opinions

Mere opportunity to secure social security benefits in the future is not ground for disqualification.  Words "upon his retirement" mean "at any time during his retirement".  Att. Gen. Op. 64-27.



§88-14 - Bonus; authority to pay.

§88-14  Bonus; authority to pay.  The board of trustees of the employees' retirement system shall pay the bonus to pensioners under the system, except those pensioners under the system who are retired employees of the respective counties; the comptroller shall pay the bonus to all state pensioners who are not under the system; and the appropriate officer of each county and each independent board or commission hereby affected, shall pay the bonus granted to pensioners whose pensions are payable by the respective counties, boards, and commissions.

The appropriate officer of each county upon certification to the council by the employees' retirement system of the amounts necessary to meet payments of the bonus to pensioners of the system who are retired employees of the respective counties, shall also remit the amounts to the system.  Remittances shall be made not later than December 31 of each year and shall be sufficient for twelve months' payments to the pensioners certified to the council. [L 1961, c 175, pt of §12; am L 1963, c 114, §1; Supp, §6-253; HRS §88-14; am L 1969, c 110, pt of §1; am L 1974, c 220, §2]



§88-15 - Bonus; waiver by veteran.

§88-15  Bonus; waiver by veteran.  Any veteran who may qualify for a nonservice-connected pension through the veterans administration may waive any portion or all of the benefits that the veteran may receive under sections 88-11 to 88-16. [L 1961, c 175, pt of §12; Supp, §6-254; HRS §88-15; am L 1969, c 110, pt of §1; gen ch 1985]



§88-16 - Bonus; appropriation.

§88-16  Bonus; appropriation.  Sufficient funds shall be appropriated to the employees' retirement system from the general revenues of the State not otherwise appropriated, to pay the bonus to all pensioners under the system except those pensioners who are retired employees of the respective counties.  Sufficient funds shall be appropriated to the state department or agency hereby affected from the general revenues of the State not otherwise appropriated, to pay the bonus to those state pensioners not under the system.  The council of each county, and each independent board or commission affected shall appropriate the funds to pay the bonus to pensioners whose pensions are payable by their respective counties, boards, and commissions as well as to pensioners of the employees' retirement system who are retired employees of their respective counties. [L 1961, c 175, pt of §13; am L 1963, c 114, §1; Supp, pt of §6-255; pt of HRS §88-16; am L 1969, c 110, pt of §1; am L 1974, c 220, §3]



§88-17 - Bonus payment; limitation.

§88-17  Bonus payment; limitation.  No bonus shall be payable to any person retiring after June 30, 1971; provided that this limitation shall not apply to bonus payments for retired patient employees receiving a pension under chapter 326.  Such patient employees including those who retired after June 30, 1971, and prior to July 1, 1976, may continue to receive bonus payments authorized under section 88-11. [L 1961, c 175, pt of §13; Supp, pt of §6-255; pt of HRS §88-16; am L 1969, c 110, pt of §1; am L 1976, c 139, §2]



§88-21 - Definitions.

PART II.  RETIREMENT FOR PUBLIC OFFICERS

AND EMPLOYEES

A.  Definitions; Board of Trustees

§88-21  Definitions.  The following words and phrases as used in this part, unless a different meaning is plainly required by the context, shall have the following meanings:

"Accidental death":  death that is the natural and proximate result of an accident occurring at some definite time and place while the member was in the actual performance of duty, or due to the result of some occupational hazard, and not caused by wilful negligence on the part of the member.

"Accumulated contributions":  the sum of all the amounts paid by, or deducted from the compensation of, a member and credited to the member's individual account in the annuity savings fund together with regular interest thereon.

"Active member":  a member who is an employee.

"Actuarial equivalent":  a benefit of equal value to the accumulated contributions, annuity, pension or retirement allowance, when computed upon the basis of the actuarial tables and other assumptions approved by the board of trustees from time to time and specified in writing.

"Annuity":  benefit payments for life derived from the accumulated contributions of a member.

"Average final compensation":  the average annual compensation as described in section 88-81, which becomes part of the formula for the computation of a retirement allowance.

"Beneficiary":  the recipient of any benefit from the system or, as the context may indicate, the person or persons designated by a member, former member, or retirant, or as provided by law to receive the benefits payable in the event of the member's, former member's, or retirant's death.

"Board":  the board of trustees of the employees' retirement system established pursuant to sections 88-23 and 88-24.

"Child or children":

(1)  A natural child of a member;

(2)  A legally adopted child of a member; or

(3)  A stepchild of a member:

(A)  Who lives with a member in a regular parent-child relationship; and

(B)  For whom the member has become the child's legal guardian or has been awarded legal and physical custody of the child pursuant to a valid court order.

"Corrections officers":  all regularly employed personnel who are designated as adult corrections officers pursuant to the classification of positions under chapter 76.

"County":  the counties of Hawaii, Honolulu, Kauai and Maui, including their respective boards of water supply and other quasi-independent boards, commissions and agencies.

"Credited service":  prior service plus membership service.

"Elective officer" or "elective official":  any person elected to a public office or appointed to fill a vacancy of an elective office, except as a delegate to a constitutional convention or member of the board of education, in accordance with an election duly held in the State or counties under chapter 11; provided that the person receives compensation, pay, or salary for such office.

"Emergency medical technician" means a person regularly employed by the city and county of Honolulu's emergency services department whose principal duty is to provide emergency medical services and who is licensed to provide emergency medical services.

"Employee":  any employee or officer of the State or any county, including inspectors, principals, teachers and special teachers, regularly employed in the public schools, cafeteria managers and cafeteria workers, apprentices and on-the-job trainees whether or not supported in whole or in part by any federal grants, members of the legislature and other elective officers, including the trustees of the office of Hawaiian affairs, year-round legislative employees who are employed on a full-time basis, probationary and provisional employees, any employee of the educational nonprofit public corporation as provided in section 88-49.7, per diem employees and others who are made eligible by reason of their employment to membership in the system by or pursuant to any other provision of law, but excluding:

(1)  Per diem employees who elect to withdraw or not to become members as provided in section 88-42;

(2)  Elective officers who do not elect to be members as provided in section 88-42.6;

(3)  Session employees of the legislature employed after October 31, 2006, in accordance with section 88-54.2; and

(4)  Persons excluded by rules of the board pursuant to section 88-43.

An individual is an employee during the period of a leave of absence if the individual is in service, as defined in this part, during the period of the leave of absence and the board shall determine who are employees within the meaning of this part.

"Firefighters":  all regularly employed members of the State, including employees of the department of transportation who were assigned firefighting duties at state airports prior to June 3, 1978, or of the fire departments of the counties, whose principal duties are to prevent and fight fires.

"Judge":  a justice of the supreme court, a judge of the intermediate appellate court, a judge of the circuit court, a judge of the district court, or a district family court judge of this State.

"Legislative officer" means a chief clerk, an assistant chief clerk, a sergeant at arms, or an assistant sergeant at arms of either house of the legislature.

"Medical board":  the board of physicians provided for in section 88-31.

"Member":  any person included in the membership of the system.

"Membership service":  all service rendered by a member for which the member had made the required contributions to the system.

"Narcotics enforcement investigators":  those officers or employees with police powers as defined by chapter 329 who actively enforce narcotics or related statutory provisions on a full-time basis.

"Ordinary death":  death that is not accidental and that occurs while in service or on authorized leave without pay.

"Pensions":  benefit payment for life derived from money provided by the State or county, as the case may be.

"Per diem worker":  a person employed and compensated on an hourly or daily basis.

"Police officers":  all duly commissioned members of the police department of the several counties whose principal duties are law enforcement and who are paid on a monthly salary basis, including without limiting the generality of the foregoing, all police matrons and guards who work under the jurisdiction of such departments.

"Prior service":  service rendered by a member to the State, territory or county or predecessor government prior to the establishment of the system or, as specifically provided in this part, prior to the admission of certain groups or classes of employees into the system membership.

"Public safety investigations staff investigators":  those employees in the investigations staff office of the department of public safety who have been conferred police powers by the director of public safety in accordance with section 353C-4 and are in the positions of investigator I to VII.

"Regular interest":  interest at four and one-half per cent a year, compounded annually.

"Retirant":  a member who has retired and becomes a beneficiary of the system.

"Retirement allowance":  the benefit payable for life as originally computed and paid a member at the point of the member's retirement in accordance with the retirement allowance option selected by the member, exclusive of any bonus or bonuses.

"Service":  service as an employee paid by the State or county, and also:  service during the period of a leave of absence or exchange if the individual is paid by the State or county during the period of the leave of absence or exchange; and service during the period of an unpaid leave of absence or exchange if the individual is engaged in the performance of a governmental function or if the unpaid leave of absence is an approved leave of absence for professional improvement; provided that, for the period of the leave of absence or exchange without pay, the individual makes the same contribution to the system as the individual would have made if the individual had not been on the leave of absence.  Cafeteria managers and cafeteria workers shall be considered as paid by the State, regardless of the source of funds from which they are paid.

"Service retirement":  retirement of a member for age or length of service.

"Sewer worker":  an employee of any county who is employed in any of the following classifications:  (1) sewer maintenance helper or wastewater collection system helper, (2) sewer maintenance repairer or wastewater collection system repairer, (3) sewer maintenance supervisor I and II or wastewater collection system supervisor I and II, (4) gas detector, (5) gas detector helper, (6) gas detection supervisor, (7) cesspool worker, (8) cesspool pumping equipment operator I, (9) cesspool pumping equipment operator II, (10) cesspool pumping supervisor, or in any combination of these classifications.

"System":  the employees' retirement system of the State of Hawaii.

"Water safety officer":  any regularly employed member of any county of the State whose principal duty is to stand guard over the beaches of the State and counties to ensure the safety of individuals thereon.

"Year round school employee":  any teacher, school administrator, school health aide, educational assistant, school security attendant, or other salaried ten-month department of education employee working in a public school operating under a single-track restructured instructional schedule. [L 1925, c 55, §1; am imp L 1927, c 251, especially §§1, 2, 5; am L 1929, c 96, §19; RL 1935, §7920; am imp L 1937, c 235; RL 1945, §701; am L 1945, c 73, §1(a); am L 1947, c 85, §1(a); am L 1951, c 110, §1(a); am L 1953, c 37, §1(a), (b); am L 1955, c 141, §1(a), (b); RL 1955, §6-20; am L 1957, c 43, §1, c 143, §1, and c 231, §1(a); am L 1959, c 60, §1; am L 1961, c 181, §1; am imp L 1963, c 127, §20; am L 1965, c 222, §§1, 2; am L 1967, c 98, §2, c 130, §1, and c 176, §1; HRS §88-21; am L 1969, c 110, pt of §1; am L 1972, c 36, §1; am L 1973, c 179, §26; am L 1975, c 82, §19(a); am L 1977, c 191, §2; am L 1978, c 193, §1; am L 1979, c 111, §8; am L 1982, c 165, §1; gen ch 1985; am L 1987, c 299, §1; am L 1988, c 242, §2; am L 1989, c 339, §1 and c 343, §1; am L 1993, c 357, §1(1); am L 1994, c 108, §2 and c 196, §2; am L 1997, c 374, §1; am L 2002, c 183, §5; am L 2003, c 199, §2; am L 2004, c 182, §3; am L 2005, c 58, §2; am L 2006, c 169, §§1, 4; am L 2007, c 2, §2 and c 215, §2; am L 2008, c 41, §3 and c 47, §3]

Attorney General Opinions

Constitutional under Article XVI, section 2 and Article I, section 5 of the State Constitution.  Att. Gen. Op. 87-4.

Case Notes

Mentioned:  74 H. 181, 840 P.2d 367.



§88-21.5 - Compensation.

§88-21.5  Compensation.  Unless a different meaning is plainly required by context, as used in this part, "compensation" means normal periodic payments of money for service the right to which accrues on a regular basis in proportion to the service performed; overtime, differentials, and supplementary payments; bonuses and lump sum salary supplements; and elective salary reduction contributions under sections 125, 403(b), and 457(b) of the Internal Revenue Code of 1986, as amended.  Bonuses and lump sum salary supplements shall be deemed earned when payable; provided that bonuses or lump sum salary supplements in excess of one-twelfth of compensation for the twelve months prior to the month in which the bonus or lump sum salary supplement is payable, exclusive of overtime, bonuses, and lump sum salary supplements, shall be deemed earned:

(1)  During the period agreed-upon by the employer and employee, but in any event over a period of not less than twelve months; or

(2)  In the absence of an agreement between the employer and the employee, over the twelve months prior to the date on which the bonus or lump sum salary supplement is payable. [L 2004, c 182, §2]



§88-22 - System established; name.

§88-22  System established; name.  There shall be a retirement system for the purpose of providing retirement allowances and other benefits for employees.  It shall have the powers and privileges of a corporation and shall be known as the "Employees' Retirement System of the State of Hawaii" and by that name may sue or be sued, transact all of its business, invest all of its funds, and hold all of its cash and securities and other property. [L 1925, c 55, §2; am imp L 1927, c 251, §§1, 2, 5; RL 1935, §7921; am L 1935, c 48, §3; RL 1945, §702; RL 1955, §6-21; HRS §88-22; am L 1969, c 110, pt of §1]

Case Notes

Where no showing that board's failure to authorize and pursue appeal would precipitate crisis in system's operations or jeopardize system's corporate existence, system's purported administrator could not initiate appeal on system's behalf under exception to general rule that only corporation's board possesses authority to control corporation's litigation.  87 H. 152, 952 P.2d 1215.

Mentioned:  74 H. 181, 840 P.2d 367.



§88-22.5 - Federal tax qualification requirements.

[§88-22.5]  Federal tax qualification requirements.  (a)  The system shall be administered in accordance with the requirements of section 401(a)(1), (2), (8), (9), (25), and (31) of the Internal Revenue Code of 1986, as amended.  Without limiting the generality of the foregoing and notwithstanding any provision of chapter 88 to the contrary:

(1)  Prior to the satisfaction of all liabilities with respect to members and their beneficiaries, no part of the corpus or income of the system shall be used for or diverted to purposes other than for the exclusive benefit of members and their beneficiaries.  The payment of reasonable expenses from the expense fund  for the administration of the system in accordance with section 88-116 shall be deemed to be for the benefit of members and their beneficiaries;

(2)  Benefits forfeited by a member for any reason shall not be applied to increase the benefits a member or beneficiary would otherwise receive under the system;

(3)  In accordance with rules adopted by the board of trustees, the entire interest of a member shall be distributed or distribution shall begin no later than the member's "required beginning date", as defined in section 401(a)(9) of the Internal Revenue Code of 1986, as amended;

(4)  In accordance with rules adopted by the board of trustees, a member or beneficiary may elect, at the time and in the manner prescribed by the board of trustees, to have any portion of an "eligible rollover distribution" paid in a "direct rollover" to an "eligible retirement plan", as such terms are defined in section 401(a)(31) of the Internal Revenue Code of 1986, as amended; and

(5)  In the event of the termination of or complete discontinuance of employer contributions to the system, the rights of all members to benefits accrued as of the date of such termination or discontinuance, to the extent then funded, shall be nonforfeitable.

(b)  The board of trustees shall adopt rules necessary for the purposes of this section.  Rules adopted for the purposes of this section shall be exempt from the public notice, public hearing, and gubernatorial approval requirements of chapter 91; provided that the rules shall be adopted at a public meeting subject to the requirements of part I of chapter 92 and a copy of the proposed rules shall be available for public inspection at the office of the system at least six calendar days before the meeting. [L 2004, c 182, §1]



§88-23 - General administration of system vested in board.

§88-23  General administration of system vested in board.  [2005 amendment retroactive to July 1, 2004.  L 2005, c 58, §33.]  The general administration and the responsibility for the proper operation of the retirement system and for making effective the provisions of this part and parts VII and VIII are vested in a board of trustees; subject, however, to the area of administrative control vested in the department of budget and finance by sections 26-8 and 26-35.  To fulfill its responsibilities, the system may require any department or agency of the State or counties to furnish information to the system to carry out the purposes of this chapter. [L 1925, c 55, §5(1); RL 1935, pt of §7924; RL 1945, pt of §707; RL 1955, §6-60; HRS §88-23; am L 1969, c 110, pt of §1; am L 1982, c 165, §2(1); am L 1984, c 108, §1; am L 2002, c 128, §3; am L 2005, c 58, §3]

Cross References

General administrative supervision, see §§26-8 and 26-35.

Personnel directors to assist, see §76-81.

Case Notes

Powers and duties of board are functionally equivalent to those of board of directors of a private corporation and limited only by "the areas of administrative control" reserved to the department of budget and finance by §§26-8 and 26-35.  87 H. 152, 952 P.2d 1215.

Where no showing that board's failure to authorize and pursue appeal would precipitate crisis in system's operations or jeopardize system's corporate existence, system's purported administrator could not initiate appeal on system's behalf under exception to general rule that only corporation's board possesses authority to control corporation's litigation.  87 H. 152, 952 P.2d 1215.

Without express authorization of employees' retirement system board, attorney general lacked power to file appeal on board's behalf from circuit court's final order; where attorney general perceived conflict of interest with board, attorney general was ethically obligated to recommend retention of other counsel to represent board and take other appropriate action.  87 H. 152, 952 P.2d 1215.



§88-24 - Composition of board.

§88-24  Composition of board.  The board of trustees shall consist of eight members as follows:

(1)  The director of finance of the State, ex officio;

(2)  Four members of the system, two of whom shall be general employees, one of whom shall be a teacher, and one of whom shall be a retirant to be elected by the members and retirants of the system under rules adopted by the board governing the election to serve for terms of six years each, one of the terms to expire on January 1 of each even-numbered year; provided that, if after the close of filing of petitions for candidacy, a member is unopposed for election to a trustee position, the member shall be deemed and declared to be duly and legally elected to the position of trustee without an election; and

(3)  Three citizens of the State who are not employees, one of whom shall be a responsible officer of a bank authorized to do business within the State, or a person of similar experience, to be appointed by the governor, with the advice and consent of the senate, to serve for a term of six years each, one of the terms to expire January 1 of each odd-numbered year.

Each trustee shall serve until the trustee's successor is elected or appointed, as the case may be, and qualified.  For the purpose of this section, the term "general employees" includes police officers and firefighters. [L 1925, c 55, §5(2); RL 1935, pt of §7924; RL 1945, pt of §707; am L 1947, c 85, §1(b); am L 1951, c 93, §1; RL 1955, §6-61; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §88-24; am L 1969, c 110, pt of §1; am L 1978, c 83, §1; am L 1982, c 165, §2(2); gen ch 1985; am L 1990, c 142, §1; am L 1993, c 349, §1]

Cross References

Gubernatorial appointments, see §26-34.

Attorney General Opinions

Trustee holding over will be a de jure, not merely a de facto, officer.  Att. Gen. Op. 73-7.



§88-25 - Vacancy.

§88-25  Vacancy.  If a vacancy occurs in the office of trustee, the vacancy shall be filled for the unexpired term in the same manner as the office was previously filled, except in the case of the trustees elected by the members, in which case the vacancy may be filled for the unexpired term by the appointment of a member by the remaining trustees of the board of trustees. [L 1925, c 55, §5(3); RL 1935, pt of §7924; RL 1945, pt of §707; RL 1955, §6-62; HRS §88-25; am L 1969, c 110, pt of §1]



§88-26 - Expenses of trustees.

§88-26  Expenses of trustees.  The trustees shall serve without compensation but they shall be reimbursed from the expense fund for all necessary expenses and for any loss of salary or wages they may suffer through serving the board of trustees. [L 1925, c 55, §5(4); RL 1935, pt of §7924; RL 1945, pt of §707; RL 1955, §6-63; HRS §88-26; am L 1969, c 110, pt of §1]

Case Notes

Mentioned:  74 H. 181, 840 P.2d 367.



§88-27 - Oath of trustees.

§88-27  Oath of trustees.  Each trustee shall, within ten days after the trustee's appointment or election, take an oath of office that, so far as it devolves upon the trustee, the trustee will diligently and honestly administer the affairs of the board of trustees, and that the trustee will not knowingly violate or willingly permit to be violated any of the provisions of law applicable to the system.  The oath shall be subscribed to by the member making it and certified by the officer before whom it is taken and shall be immediately filed in the office of the lieutenant governor. [L 1925, c 55, §5(5); RL 1935, pt of §7924; RL 1945, pt of §707; RL 1955, §6-64; am L Sp 1959 2d, c 1, §9; HRS §88-27; am L 1969, c 110, pt of §1; gen ch 1985]

Case Notes

Employees' retirement system (ERS) board of trustee's contention that no statute in chapter 88 provides that ERS owes a duty to individual members to provide individual notice and counseling, particularly absent a request for information was incorrect where, reading §88-127 and this section in para materia, the ERS board is charged with the duty to diligently and honestly administer all funds held in trust for the exclusive use and benefit of the system and for the members of the system.  108 H. 338, 120 P.3d 237.



§88-28 - Voting; rules.

§88-28  Voting; rules.  Each trustee shall be entitled to one vote on the board of trustees.  Five concurring votes shall be necessary for a decision by the trustees at any meeting of the board.

Subject to the limitations of this part, the board, from time to time, shall establish rules for the administration of the funds of the system and for the transaction of its business. [L 1925, c 55, §5(6), (7); RL 1935, pt of §7924; RL 1945, pt of §707; am L 1951, c 93, §3; RL 1955, §6-65; HRS §88-28; am L 1969, c 110, pt of §1; am L 1993, c 349, §2]

Attorney General Opinions

An action of the board requires at least four concurring votes, and in the absence of such concurrence the action would be considered lost.  Att. Gen. Op. 80-1.

Case Notes

Board's four-to-four tie vote did not constitute a "decision by the trustees"; the tie vote neither authorized nor affirmatively disavowed appeal.  87 H. 152, 952 P.2d 1215.



§88-29 - Officers, employees, legal adviser.

§88-29  Officers, employees, legal adviser.  The board shall elect from its membership a chairperson, and by a majority vote of all its members, shall appoint an administrator and a chief investment officer who shall be exempt from chapter 76 and serve under and at the pleasure of the board.  Effective July 1, 2007, the salaries of the administrator and chief investment officer shall be set by the board.  The board shall engage actuarial and other services as shall be required to transact the business of the system.  The compensation for all services engaged by the board, and all other expenses of the board necessary for the operation of the system, shall be paid at rates and in amounts the board shall approve.

The attorney general or an appointed representative may serve as legal adviser to the board or the board may select its own legal counsel. [L 1925, c 55, §5(8), (11); RL 1935, pt of §7924; RL 1945, pt of §707; RL 1955, §6-66; HRS §88-29; am L 1969, c 110, pt of §1; am L 1990, c 142, §2; am L 1992, c 39, §1; am L 1999, c 167, §1; am L 2000, c 253, §150; am L 2003, c 118, §2; am L 2007, c 215, §3]

Note

Incumbent secretary may be appointed as administrator by board of trustees.  L 1992, c 39, §2.



§88-30 - Actuary.

§88-30  Actuary.  The actuary shall be the technical adviser of the board of trustees on the matters regarding the operation of the funds of the system and shall perform such other duties as are required in connection therewith. [L 1925, c 55, §5(13); RL 1935, pt of §7924; RL 1945, pt of §707; RL 1955, §6-70; HRS §88-30; am L 1969, c 110, pt of §1]



§88 31 - Medical board.

§88‑31  Medical board.  The board shall designate a medical board to be composed of three physicians not eligible to participate in the system.  If required, other physicians may be employed to report on special cases.  The medical board shall arrange for and pass upon all medical examinations required under this part and parts VII and VIII of this chapter, shall investigate all essential statements and certificates by or on behalf of a member in connection with application for disability retirement, and shall report in writing to the board its conclusions and recommendations upon all the matters referred to it. [L 1925, c 55, §5(12); RL 1935, pt of §7924; RL 1945, pt of §707; RL 1955, §6-68; HRS §88-31; am L 1969, c 110, pt of §1; am L 1984, c 108, §2; am L 2006, c 169, §5]

Attorney General Opinions

Board of trustees, after hearing on appeal from medical board's decision, may overrule any decision or recommendation which the medical board is authorized to make.  Att. Gen. Op. 81-8.



§88-32 - REPEALED.

§88-32  REPEALED.  L 1982, c 165, §2(3).



§88-33 - Prohibited interest of trustees and employees of board.

§88-33  Prohibited interest of trustees and employees of board.  Except as herein provided, no trustee and no employee of the board of trustees shall have any direct interest in the gains or profits of any investment made by the board, nor as such receive any pay or emolument for the trustee's and employee's services.  No trustee or employee of the board shall, directly or indirectly, for oneself or as an agent in any manner use the moneys of the system, except to make such current and necessary payments as are authorized by the board; nor shall any trustee or employee of the board become an indorser or surety or become in any manner an obligor for moneys loaned by or borrowed from the board. [L 1925, c 55, pt of §7; RL 1935, pt of §7926; RL 1945, §711, subs 4; RL 1955, §6-80; HRS §88-32; am L 1969, c 110, pt of §1; gen ch 1985]

Attorney General Opinions

Participation by two trustees in disposition of loan application held to be in conflict of interest.  Att. Gen. Op. 64-25.



§88-41 - Limitation of other statutes.

B.  Membership; Service

§88-41  Limitation of other statutes.  No other provision in any other statute which provides wholly or partly at the expense of the State or any county for pensions or retirement benefits for employees of the State or of any county, their surviving spouses or other dependents shall apply to members, retirants, or beneficiaries of the system established by this part and parts VII and VIII of this chapter, their surviving spouses or other dependents, except such benefits as may be provided under Title II of the Social Security Act. [L 1925, c 55, pt of §14; RL 1935, §7933; RL 1945, §718; RL 1955, §6-22; am L 1957, c 143, §10; HRS §88-41; am L 1969, c 110, pt of §1; am L 1980, c 8, §1; am L 1984, c 108, §3; am L 2004, c 179, §3]

Attorney General Opinions

Public moneys not to be used for retirement benefits in excess of that provided by law.  Att. Gen. Op. 85-1.



§88-42 - Membership generally.

§88-42  Membership generally.  Except as otherwise provided in this part, all employees of the Territory or any county on July 1, 1945, shall be members of the system on that date, and all persons who thereafter enter or reenter the service of the State or any county shall become members at the time of their entry or reentry.

Per diem workers shall become eligible for membership on January 1, 1952, and all persons who are employed as per diem workers after December 31, 1951, shall become members of the system.  Any person who was a per diem worker before January 1, 1952, so long as the person is employed as a per diem worker, shall not be required to become a member or to remain a member if the person has elected before October 2, 1953, to withdraw as a member.

Members of the legislature shall become eligible for membership on July 1, 1951.  Any member of the legislature in service on July 1, 1951, or thereafter entering the legislature, shall become a member or elect to be excluded from membership in the system as provided in section 88-42.6. [L 1925, c 55, §3(1); am L 1927, c 223, §1; am imp L 1927, c 251, §§1, 2, 5; am imp L 1929, c 190, §1; RL 1935, §7922; RL 1945, pt of §703; am L 1945, c 73, pt of §1(b); am L 1951, c 110, §1(b); am L 1953, c 37, §1(c); RL 1955, pt of §6-23; HRS §88-42; am L 1969, c 110, pt of §1; gen ch 1993; am L 2008, c 47, §4]

Attorney General Opinions

A retired government employee who accepts reemployment may not receive the retiree's retirement allowance during the retiree's reemployment period.  Att. Gen. Op. 66-26.



§88-42.5 - Membership of employees holding more than one position, appointment, or office.

§88-42.5  Membership of employees holding more than one position, appointment, or office.  (a)  The membership of any employee holding more than one full-time position, appointment, office, or any combination thereof shall be limited to the position, appointment, or office of the employee's option; provided that the employment in the position, appointment, or office shall meet the minimum membership eligibility requirements as provided in this part.  Any contributions made based on the compensation, pay, or salary of the employee's position, appointment, or office other than that on which the employee's membership is based shall be returned to the employee.

The foregoing shall not apply to any employee holding two part-time positions of the same class if each position meets the minimum eligibility requirements for membership, and the sum total of the compensation, pay, or salary received for both positions does not exceed the higher of the full-time compensation, pay, or salary for either position.

(b)  The membership of any faculty member or lecturer of the University of Hawaii with multiple part-time appointments or positions shall be based on an aggregate of all such part-time faculty or lecturer appointments or positions not to exceed one full-time position.  For the purposes of this chapter, the sum total of the compensation, pay, or salary received from the positions shall not exceed an amount equal to the highest of the full-time compensation, pay, or salary for any one of the part-time appointments or positions.

Notwithstanding any other law to the contrary, with respect to any existing or former faculty member, lecturer, or administrative, professional, or technical employee of the University of Hawaii who holds or held multiple part-time appointments or positions prior to July 1, 2003, and who was reported by the University of Hawaii to the system as eligible for membership in the system, the system shall not adjust its records for, or reduce the benefits of, such faculty member, lecturer, or administrative, professional, or technical employee by reason of the failure of such faculty member, lecturer, or administrative, professional, or technical employee to meet the system membership eligibility requirements without the aggregation of multiple part-time appointments or positions. [L 1982, c 165, §2(10); am L 2003, c 119, §2]

Attorney General Opinions

Intent is to limit employees' retirement system membership to one full-time position.  Att. Gen. Op. 85-10.



§88-42.6 - Membership of elective officers.

[§88-42.6]  Membership of elective officers.  (a)  An elective officer shall be a member of the employees' retirement system; provided that an elective officer shall have a one-time election to be excluded from membership in the employees' retirement system.

(b)  Unless the elective officer is a member of the system, a former member of the system, or a retirant, an elective officer shall make the election to be excluded from membership in the system no later than thirty days following the elective officer's taking office.  The election shall be irrevocable.  If the elective officer fails to make an election to be excluded from membership in the system within the period allowed for making the election, the elective officer shall become a member effective as of the date the elective officer takes office.

(c)  Notwithstanding section 88-21, 88-98, 88-273(c), or 88-344, or any other law to the contrary, the retirement allowance of a retirant who returns to service as an elective officer shall not be suspended if the retirant:

(1)  Retired pursuant to section 88-73(d); or

(2)  Has been retired for at least twelve consecutive months prior to return to service and elects to have the retirement allowance continue.  The election whether or not to have the retirant's retirement allowance continue shall be irrevocable and shall be made no later than thirty days following the retirant's first return to service as an elective officer.

If the retirant's retirement allowance is not suspended, the retirant shall not become a member of the system and shall not earn additional service credit or gain any additional retirement benefits.

(d)  An elective officer who retired pursuant to section 88-73(d) shall not be eligible for membership in the system while serving as an elective officer. [L 2008, c 47, §2]

Note

L 2008, c 47, §§13 to 15 provide:

"SECTION 13.  Elective officers in office on the effective date of this Act [October 1, 2008], who are not retirants of the employees' retirement system, shall be deemed to have exercised the one-time election under subsection (a) of the new section added to chapter 88, Hawaii Revised Statutes, by section 2 of the Act [section 88-42.6].

SECTION 14.  Elective officers who are retirants of the employees' retirement system of the State of Hawaii shall make an election, not later than the effective date of this Act [October 1, 2008], whether or not to have their retirement allowance continue as provided by section 2 of this Act [section 88-42.6].  If the elective officer makes no election, the elective officer's retirement allowance shall continue.  An elective officer whose retirement allowance continues pursuant [to] this section shall not be eligible for membership in the employees' retirement system of the State of Hawaii while serving as an elective officer.

SECTION 15.  The requirement of section 2 of this Act [section 88-42.6], that a retirant who returns to service as an elective officer shall have been retired for a least twelve consecutive months prior to return to service to be eligible to make an election to have the retirant's retirement allowance continue, shall not be applicable to any retirant who returns to service as an elective officer prior to January 3, 2009, provided that the retirant did not retire as an elective officer."



§88-43 - Persons ineligible for membership.

§88-43  Persons ineligible for membership.  Except with respect to faculty members or lecturers employed on one or more campuses of the University of Hawaii who hold multiple part-time appointments or positions, in such capacities, any of which may be less than one-half of a full-time equivalent but all of which, when added together, aggregate to at least one-half of a full-time equivalent position, the board may deny membership to any class of part-time employees or persons engaged in temporary employment of three months or less; provided that no officer or employee entering service after January 1, 1928, who is entitled to become a member of any pension system under part III shall be entitled to become a member of the system. [L 1925, c 55, §3(3); am imp L 1927, c 251, §§1, 2, 5; am imp L 1929, c 190, §1; RL 1935, pt of §7922; RL 1945, pt of §703; am L 1955, c 141, §1(c); RL 1955, §6-25; am L 1961, c 181, §2; HRS §88-43; am L 1969, c 110, pt of §1; am L 2003, c 119, §3; am L 2008, c 47, §5]

Case Notes

Per diem employees are included in class of part-time employees to whom agency may deny membership in the system under this section and its implementing administrative rule.  Because at least portions of plaintiff's time as per diem judge fell within categories specified in the rule, agency correctly determined that plaintiff did not qualify for full-time credited service under the retirement law.  75 H. 42, 856 P.2d 1227.



§88-44 - Enrollment.

§88-44  Enrollment.  Upon entering or reentering service, an employee shall file with the board such information as the board of trustees may require for enrollment and administrative purposes including a designation of a person or persons to receive any benefit that may be payable in the event of the employee's death.

An employee becoming a member of the system shall also present at such time and in such form as the board prescribes, evidence of the employee's date of birth.  No statement or record of age or birth made or presented by a member of the system may be impeached by the member or the member's successors in interest. [L 1941, c 225, §1; RL 1945, §706; RL 1955, §6-27; am L 1963, c 127, §1; HRS §88-44; am L 1969, c 110, pt of §1; gen ch 1985]



§88-45 - Employee contributions.

§88-45  Employee contributions.  After June 30, 1988, each class A and class B member shall contribute seven and eight-tenths per cent of the member's compensation to the annuity savings fund; provided that after June 30, 1989, all firefighters, police officers, corrections officers, investigators of the departments of the prosecuting attorney and of the attorney general, narcotics enforcement investigators, water safety officers not making the election under section 88-271, and public safety investigations staff investigators shall contribute twelve and two-tenths per cent of their compensation to the annuity savings fund for service in that capacity. [L 1925, c 55, pt of §8; RL 1935, pt of §7927; RL 1945, pt of §712, subs 1; RL 1955, §6-82; am L 1957, c 231, §1(e); am L 1961, c 175, §§5, 10 and c 181, §6; am L 1964, c 62, §10; am L 1965, c 222, §13; am L 1967, c 130, §3; HRS §88-45; am L 1969, c 110, pt of §1; am L 1970, c 113, §2; am L 1973, c 179, §27; am L 1982, c 165, §2(4); am L 1984, c 108, §4; gen ch 1985; am L 1988, c 41, §1; am L 1989, c 343, §2; am L 1990, c 141, §1; am L 1993, c 357, §1(2); am L 1994, c 196, §3 and c 276, §2]

Cross References

Contribution rate reduction, see §88-59.



§88-45.5 - Acceptance of rollovers and transfers from other plans.

§88-45.5  Acceptance of rollovers and transfers from other plans.  The system may accept an eligible rollover distribution or a direct transfer of funds from:

(1)  A tax-qualified retirement plan described in Section 401(a) of the Internal Revenue Code of 1986, as amended;

(2)  An annuity plan described in Section 403(a) of the Internal Revenue Code of 1986, as amended;

(3)  An annuity contract described in Section 403(b) of the Internal Revenue Code of 1986, as amended;

(4)  An individual retirement account described in Section 408(a) of the Internal Revenue Code of 1986, as amended;

(5)  An individual retirement annuity described in Section 408(b) of the Internal Revenue Code of 1986, as amended; or

(6)  An eligible deferred compensation plan described in Section 457(b) of the Internal Revenue Code of 1986, as amended, that is established and maintained by a state, a political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state,

in payment of all or a portion of any deposit a member is permitted to make with the system for credit for service, including the conversion of class C credited service to class H credited service.  Any rules adopted by the board pursuant to this section shall condition the acceptance of a rollover or transfer from another plan on the receipt from the other plan of information necessary to enable the system to determine the eligibility of any transferred funds for tax-free rollover treatment or tax-free transfer treatment under federal income tax law. [L 2004, c 179, §2; am L 2008, c 41, §4]



§88-46 - Deducting employee contributions from salary and employer pick up of employee contributions.

§88-46  Deducting employee contributions from salary and employer pick up of employee contributions.  (a)  The head of each state department and the finance director of each county shall deduct from the compensation of each class A or class B member on each and every payroll under their respective jurisdiction, the percentage of compensation of each member as provided under section 88-45.  The total amount of deductions made from the salaries of employees and a record of the amount deducted from each member's compensation shall be transmitted to the system monthly or at such other times as may be agreed upon by the board of trustees.  The amounts deducted shall be paid into the annuity savings fund and shall be credited to the individual account of the member from whose compensation the deductions were made.  Regular interest shall also be credited to the individual account of the member in the annuity savings fund.

(b)  The State and each county, pursuant to section 414(h)(2) of the federal Internal Revenue Code of 1986, as amended, shall pick up and pay the contributions which would otherwise be payable by each class A or class B member, including contributions designated by the member relating to the acquisition of membership service as provided under section 88-59, from compensation paid after December 31, 1987.  The contributions so picked up shall be treated as employer contributions for the purpose of determining the amount of federal income tax to withhold from each class A or class B member's compensation.

(c)  Member contributions picked up by the employer shall be paid from the same source of funds used for the payment of compensation to a member.  A deduction shall be made from each class A or class B member's compensation equal to the amount of the member's contributions picked up by the employer, provided that such deduction shall not reduce the member's compensation for the purpose of computing benefits under this chapter.

(d)  Member contributions picked up by the employer shall be transmitted to the system in accordance with subsection (a).  Such contributions shall be credited to a separate account within each member's individual account in the annuity savings fund, so that the amount contributed by the member before January 1, 1988, may be distinguished from the member contributions picked up by the employer.  Regular interest shall also be credited to the individual account of the member in the annuity savings fund. [L 1925, c 55, pt of §8; am imp L 1927, c 251, §4; RL 1935, pt of §7927; RL 1945, pt of §712, subs 1; RL 1955, §6-83; am L 1957, c 143, §8; am L 1963, c 127, §16; am L 1964, c 62, §11; HRS §88-46; am L 1969, c 110, pt of §1; am L 1984, c 108, §5; am L 1987, c 115, §1; am L 1988, c 41, §2; am L 1997, c 213, §1]

Attorney General Opinions

Member must have made contributions in order to have pay included as part of average final compensation.  Att. Gen. Op. 85-10.



§88-46.5 - REPEALED.

§88-46.5  REPEALED.  L 2006, c 40, §4.



§88-46.6 - Erroneous contributions from compensation of class C members; contributions from overpaid compensation.

[§88-46.6]  Erroneous contributions from compensation of class C members; contributions from overpaid compensation.  Regular interest shall be credited to a class C member on any deductions erroneously made from the compensation of the member and paid into the annuity savings fund.  The interest shall continue until the earlier of:

(1)  Refund of the deductions to the member; or

(2)  Return of the deductions to the member's employer.

The foregoing shall not require the payment of interest on deductions made from any amounts that exceed the compensation to which a member is entitled. [L 2007, c 215, §1]



§88-47 - Membership.

§88-47  Membership.  (a)  There shall be four classes of members in the system to be known as class A, class B, class C, and class H, defined as follows:

(1)  Class A shall consist of:

(A)  Judges, elected officials, and legislative officers;

(B)  Investigators of the department of the attorney general, narcotics enforcement investigators, water safety officers not making the election under section 88-271, and public safety investigations staff investigators;

(C)  Those members in service prior to July 1, 1984, including those who are on approved leave of absence, not making the election to become a class C member as provided in part VII or to become a class H member as provided in part VIII;

(D)  The following members in service prior to July 1, 2006, including those who are on approved leave of absence, not making the election to become a class H member as provided in part VIII:

(i)  Members whose salaries are set forth in sections 26-52 and 26-53 and their county counterparts, managing directors or an administrative assistant to the mayor, other county department heads, and agency heads appointed and subject to removal by the mayor;

(ii)  First deputies appointed by the county attorney and prosecuting attorney;

(iii)  The county clerk and deputy county clerk of each county;

(iv)  The directors of the offices of council services of the county of Maui and the city and county of Honolulu;

(v)  The administrative director of the courts;

(vi)  The deputy administrative director of the courts;

(vii)  The executive officer of the labor and industrial relations appeals board; and

(viii)  The executive officer of the Hawaii labor relations board;

(E)  All former class A retirants who return to employment after June 30, 1984, requiring the retirant's active membership; and

(F)  All former class B retirants who return to employment requiring the retirant's active membership, except for:

(i)  Former retirants who return in the positions of police officer or firefighter;

(ii)  Former retirants who were members on July 1, 1957, who elected not to be covered by the Social Security Act; and

(iii)  Former retirants who were in positions to which coverage under Title II of the Social Security Act was not extended who entered membership after June 30, 1957, but before January 1, 2004;

(2)  Class B shall consist of:

(A)  Police officers and firefighters, including former retirants who return to service in such capacity;

(B)  All employees, including former retirants, who were members on July 1, 1957, who elected not to be covered by the Social Security Act; and

(C)  All employees, including former retirants, in positions to which coverage under Title II of the Social Security Act is not extended, who enter membership after June 30, 1957, but before January 1, 2004, not making the election to become a class H member as provided in part VIII;

(3)  Except for members described in paragraphs (1) and (2), class C shall consist of all employees, not making the election to become a class H member as provided in part VIII, who:

(A)  First enter service after June 30, 1984, but before July 1, 2006;

(B)  Reenter service after June 30, 1984, but before July 1, 2006, without vested benefit status as provided in section 88-96(b);

(C)  Make the election to become a class C member as provided in part VII; or

(D)  Are former class C retirants who return to service requiring the retirant's active membership; and

(4)  Except for members described in paragraphs (1) and (2), class H shall consist of all employees who:

(A)  First enter service after June 30, 2006;

(B)  Reenter service after June 30, 2006, without vested benefit status as provided in section 88-96(b);

(C)  Make the election to become a class H member as provided in part VIII; or

(D)  Are former class H retirants who return to service requiring the retirant's active membership.

(b)  None of the provisions of this part shall apply to class C members except as specifically provided in part VII. None of the provisions of this part shall apply to class H members except as specifically provided in part VIII. [L 1925, c 55, §3(1); am L 1927, c 223, §1; am imp L 1927, c 251, §§1, 2, 5; am imp L 1929, c 190, §1; RL 1935, §7922; RL 1945, pt of §703; am L 1945, c 73, pt of §1(b); am L 1951, c 110, §1(b); am L 1953, c 37, §1(c); RL 1955, pt of §6-23; am L 1957, c 143, §2; am L 1959, c 236, §1; HRS §88-47; am L 1969, c 110, pt of §1; am L 1984, c 108, §6; am L 1987, c 118, §1 and c 149, §1; am L 1989, c 343, §3; am L 1993, c 357, §1(3); am L 1994, c 196, §4 and c 276, §3; am L 1998, c 189, §1; am L 2002, c 183, §6; am L 2003, c 121, §1; am L 2004, c 179, §5; am L 2005, c 58, §4; am L 2006, c 309, §1]



§88-48 - Deduction in class A member's account.

§88-48  Deduction in class A member's account.  An amount equal to the taxes under the Federal Insurance Contributions Act payable by a class A member for the period beginning January 1, 1956, and ending on the date class A membership is obtained, shall be deducted from the class A member's account in the system.  Any member may elect to contribute to the system an amount equal to the taxes so deducted, which amount shall be credited to the member's account. [L 1957, c 143, §9; Supp, §6-83.01; HRS §88-48; am L 1969, c 110, pt of §1; gen ch 1985]



§88-49 - Employees paid partly from federal funds.

§88-49  Employees paid partly from federal funds.  Where any employee, subject to the compensation law, has a portion of the employee's salary paid from federal funds but is not subject to the federal retirement system, the employee shall be entitled to all benefits and be required to make all employee contributions under the system based upon the full salary received by the employee, including that portion of the salary paid from federal funds.

This section shall be retroactive as to all employees affected, upon the employee paying into the system the contributions which would have been required had the employee's full salary been paid by the State or county, together with the necessary interest accumulations. [L 1945, c 25, §§1, 2; RL 1955, §6-24; HRS §88-49; am L 1969, c 110, pt of §1; gen ch 1985]

Attorney General Opinions

Employee subject to federal retirement system is not entitled to membership in state system.  Att. Gen. Op. 71-10.



§88-49.3 - Employees paid from certain federal funds.

[§88-49.3]  Employees paid from certain federal funds.  Any provision of law to the contrary notwithstanding, a participant in a work-experience, on-the-job training, or a temporary public service employment position whose salary is paid in whole or in part from federal funds provided under the Comprehensive Employment and Training Act of 1973 (Public Law 93-203; 87 Stat. 839), as amended, shall not be eligible for membership in the system from and after July 1, 1978, except as provided for in this section.

Any such participant who is a member of the system on June 30, 1978, shall remain a member of the system unless the participant elects in writing on a form prescribed by the board to terminate the participant's membership.  An election shall not be effective unless filed on or before December 31, 1978.  Any participant who elects to terminate the participant's membership in accordance with this section shall be paid all of the participant's accumulated contributions. [L 1978, c 240, §1; gen ch 1985]

Attorney General Opinions

Capacity to make election.  Att. Gen. Op. 86-2.



§88-49.5 - Certain employees subject to federal retirement system; election.

[§88-49.5  Certain employees subject to federal retirement system; election.]  Any provision in this chapter to the contrary notwithstanding, any employee who was subject to the federal retirement system and was a member of the employees' retirement system of the State on July 25, 1971, shall be entitled to all benefits which accrued from such membership and shall be permitted to continue membership in the system with all the benefits thereof, including the right to acquire as membership service credit pursuant to section 88-59, the period of service for which the employee was denied membership in the system because of being subject to the federal retirement system, provided that such election shall be made before January 1, 1973. [L 1972, c 23, §1; gen ch 1985]



§88-49.7 - East-West center employees.

[§88-49.7]  East-West center employees.  Any employee of the Center for Cultural and Technical Interchange Between East and West, Inc., a Hawaii educational nonprofit public corporation, who elected to remain a member of the system pursuant to section 14(e)(1) of Act 82, Session Laws of Hawaii 1975, establishing such corporation, shall be entitled to all benefits and required to make all employee contributions under the system for the period during which such employee remains in the employ of such corporation and a member of the system, and such corporation shall be responsible for the remittance of all employer and employee contributions required to be made under the system. [L 1975, c 82, §19(b)]

Revision Note

Act "82, Session Laws of Hawaii 1975" added.



§88-50 - Computation of year of service.

§88-50  Computation of year of service.  The board of trustees may fix and determine by appropriate rules and regulations how much service in any year is equivalent to a year of service but in no case shall more than one year of service be credited in twelve calendar months, nor shall the board allow credit as service for any period of more than one month's duration during which the employee was absent without pay. [RL 1945, pt of §704; am L 1945, c 73, pt of §1(c); RL 1955, §6-32; HRS §88-50; am L 1969, c 110, pt of §1]

Case Notes

Legislature clearly delegated authority to determine the amount of service equivalent to a "year of service" to board of trustees.  73 H. 9, 828 P.2d 260.



§88-50.5 - Credit for mandatory maternity leave.

§88-50.5  Credit for mandatory maternity leave.  Any member of the system who was required to take mandatory maternity leave prior to July 1, 1973, may be credited up to four years of membership service credit for mandatory maternity leave; provided that the maximum credit for each pregnancy shall be limited to twelve months.

A member's maternity leave shall be considered service in the member's occupation at the time the leave was taken and may be credited in accordance with sections 88-59, 88-272, and 88-324.

Any retirant, who returns to employment and is reenrolled as a member of the system and who has at least three years of credited service in the system during the period of reemployment, may be credited with membership service credit for maternity leave as provided in this section. [L 1990, c 104, §2; am L 2004, c 179, §6]



§88-51 - Membership service generally.

§88-51  Membership service generally.  Membership service includes:

(1)  Service by an employee rendered since becoming a member;

(2)  Service rendered prior to becoming a member but subsequent to:

(A)  January 1, 1926, by an employee of the State; or

(B)  January 1, 1928, by an employee of any county;

(3)  Service as an employee of the federal government where the function carried on by the federal government has been transferred to the State or any county, or where the employee has been transferred to the federal government and subsequently retransferred to the State or any county;

(4)  Service rendered by an employee in the office of the delegate to Congress from Hawaii, or service rendered by an employee in the office of a representative or a senator to Congress from the State; provided that:

(A)  The employee was a member of the system immediately preceding the time the employee renders the service;

(B)  The employee reenters the service of the State or county within one year after termination of the service; and

(C)  The employee has, to the satisfaction of the board, waived the employee's right to any credit under the Civil Service Retirement Act (5 U.S.C.A. Sections 8301 to 8351), as amended, or the Federal Employees Retirement System Act (5 U.S.C.A. Sections 8401 to 8479), as amended, based upon the service;

provided further that credit for this service shall not exceed eight years;

(5)  Service as an employee of the Hawaii territorial guard;

(6)  Service while engaged in professional improvement pursuant to an approved leave of absence for that purpose, with or without pay;

(7)  Service between the years 1941 and 1947 with federal defense agencies, where the employee was employed by the government before the wartime service, went into defense work at the direction of the employee's employer, and returned to government service at the end of the wartime service; provided that these circumstances shall be verified by evidence satisfactory to the board;

(8)  Service, not exceeding four years, in the military service of the United States during the period 1941-1949 rendered by an employee who was employed by the Territory or county prior to the employee's induction into the military and who subsequently returned to employment of the Territory or county following the employee's discharge;

(9)  Service rendered prior to becoming a member as a full-time employee at the Leahi Hospital or Pahala Hospital, now known as Ka‘u Hospital, Puunene Hospital, Waimea Hospital, Waimea, Kauai, Haliimaile Dispensary, and Paia Hospital and Pioneer Mill Hospital;

(10)  Service rendered prior to becoming a member as a full-time sheriff or deputy sheriff in the office of the sheriff;

(11)  The period of time when a member was absent from work because of injuries incurred within the scope of the member's employment and who has received workers' compensation benefits prior to July 1, 1967;

(12)  Service rendered as a full-time, year-round employee of the legislature during any legislative session, except for service rendered as a session employee, as defined in section 88-54.2, and employed after October 31, 2006;

(13)  Service as a school cafeteria manager or worker if paid by the State regardless of the source of funds from which paid; provided that twelve months' service shall be credited for the time the cafeteria manager or worker was working on a nine-month, ten-month, or eleven-month schedule during a school year; and

(14)  Service rendered as a trustee of the office of Hawaiian affairs during the period of July 1, 1993, through June 30, 2002.

Membership service shall only be credited for any period for which the member makes the contributions to the system if required by parts II, VII, and VIII of this chapter. [RL 1945, pt of §704; am L 1945, c 73, pt of §1(c); am L 1955, c 256, §1; RL 1955, §6-31; am L 1959, c 189, §1; am L 1965, c 222, §4; am L 1967, c 186, §1 and c 192, §1; HRS §88-51; am L 1969, c 74, §1, c 110, pt of §1, and c 157, §1; am L 1971, c 121, §1; am L 1973, c 73, §1; am L 1976, c 151, §1; am L 1977, c 51, §1; am L 1978, c 24, §1; am L 1982, c 165, §2(5); gen ch 1985; am L 1989, c 211, §10; am L 1990, c 281, §11; am L 2002, c 183, §7; am L 2007, c 2, §3 and c 215, §4]

Cross References

Sheriff, etc., see §26-14.6.



§88-51.5 - REPEALED.

§88-51.5  REPEALED.  L 1982, c 165, §2(6).



§88-52 - Service while a member of the legislature.

§88-52  Service while a member of the legislature.  Under such rules and regulations as the board of trustees may adopt, any legislator electing to become a member or any former legislator electing to become a member, shall file, on a form approved by the board, a detailed statement of all service as a legislator rendered by him for which he claims credit and which is not otherwise credited to him under this part.  The board shall verify as soon as practicable the period of service therein claimed and shall allow prior service credit for all such service rendered prior to July 1, 1951, anything to the contrary in this part notwithstanding.  All service rendered as a member of the legislature after June 30, 1951, shall be considered membership service. [L 1951, c 110, §1(c); am L 1955, c 248, §1; RL 1955, pt of §6-38; HRS §88-52; am L 1969, c 110, pt of §1]

Attorney General Opinions

No age restriction imposed on granting membership for prior service as elected official.  Att. Gen. Op. 64-40.



§88-53 - Reserved)

§88-53  (Reserved)



§88-54 - Service while legislative employee.

§88-54  Service while legislative employee.  Any member who takes a leave of absence to be employed by the legislature during any legislative session shall be entitled to all benefits and required to make all employee contributions under the system for the period during which such employee worked for the legislature; provided that the contributions shall be made on the same basis as would have been required had the employee not been on leave of absence. [L 1947, c 58, §1; am L 1951, c 193, §1; RL 1955, §6-37; am L 1967, c 176, §2; HRS §88-54; am L 1969, c 110, pt of §1; am L 1982, c 165, §2(7)]



§88-54.2 - Session employees of the legislature; exempt from mandatory enrollment.

[§88-54.2]  Session employees of the legislature; exempt from mandatory enrollment.  (a)  Notwithstanding section 88-42 or any other section in part II, VII, or VIII, any person who is employed as a session employee by the legislature or any legislative service agency after October 31, 2006, to provide services during any session of the legislature and who is not subject to section 88-54 shall be excluded from membership in the employees' retirement system throughout the person's employment as a session employee.

(b)  For the purposes of this section, "session employee" means a person who is not subject to section 88-54 and who is employed by the legislature or any legislative service agency to provide services during any session of the legislature, including a reasonable period immediately prior to and after that session as the legislature and legislative service agencies shall determine. [L 2007, c 2, §1]



§88-54.5 - Service while a member of the board of trustees of the office of Hawaiian affairs.

§88-54.5  Service while a member of the board of trustees of the office of Hawaiian affairs.  Notwithstanding any provisions of section 10-9 that may previously have precluded a member of the board of trustees of the office of Hawaiian affairs from participating as a member of the employees' retirement system:

(1)  Any trustee of the office of Hawaiian affairs in service on July 1, 2002, may become a member in accordance with section 88-43 by October 1, 2002;

(2)  Any trustee of the office of Hawaiian affairs elected or appointed after July 1, 2002, shall become a member or elect to be excluded from membership in the system in accordance with section 88-42.6;

(3)  Any service as a trustee of the office of Hawaiian affairs during the period of July 1, 1993, through July 1, 2002, if claimed by the member, shall be credited in the member's class at the time the service is acquired; provided that membership service shall be credited in accordance with sections 88-59, 88-272, and 88-324; and

(4)  Any former trustee of the office of Hawaiian affairs who retired from service prior to July 1, 2002, shall not be entitled to claim membership service as a trustee during the period July 1, 1993, through June 30, 2002. [L 2002, c 183, §2; am L 2004, c 179, §7; am L 2008, c 47, §6]



§88-55 - Services of field civilian personnel of the Hawaii national guard.

§88-55  Services of field civilian personnel of the Hawaii national guard.  Civilian field personnel of the Hawaii national guard are entitled to membership credit for all service performed by them in such capacity since August 1, 1946, upon making application therefor and complying with sections 88-59 and 88-324; provided that by federal law or regulation a payroll deduction has been made for the contribution required to be made into the system by the employee.

Any of the foregoing to the contrary notwithstanding, any civilian field personnel of the Hawaii national guard who elected to become, and who became, a member of the federal retirement system after December 31, 1968, shall not be entitled to membership credit for the period of time the individual was a member of the federal retirement system, nor shall the individual be entitled to any previous membership service credit for any period of service between August 1, 1946, and December 31, 1968, if the individual is entitled to a benefit under the federal retirement system for such period of service. [L 1953, c 265, §1; RL 1955, §6-39; HRS §88-55; am L 1969, c 110, pt of §1; am L 1982, c 165, §2(8); am L 2004, c 179, §8]



§88-56 - REPEALED.

§88-56  REPEALED.  L 1982, c 165, §2(9).



§88-57 - Prior service generally.

§88-57  Prior service generally.  Prior service is credited without cost to the member entitled thereto.  Prior service includes:

(1)  Service as an employee rendered

(A)  By an employee of the Territory prior to January 1, 1926, or

(B)  By an employee of any county prior to January 1, 1928,

(2)  Service in a similar capacity paid for by the Republic of Hawaii or by the preceding provisional or monarchial governments,

(3)  All service creditable to the employee under any other retirement system supported wholly or in part by the State at the time the employee became a member of this system,

(4)  Periods of honorable service in the army, navy, marine corps, coast guard and public health services of the United States at any time between the dates of April 5, 1917, and July 2, 1920, which service necessitated separation at the time of its inception from existing Territorial or county employment,

(5)  Service as an employee during the period from January 1, 1926, to December 31, 1927, in the case of a member who became an employee of the Territory during said period was in the regular employ of any county immediately prior to the time the member became a Territorial employee and was an employee of the Territory on January 1, 1928, and

(6)  Other areas or periods of service described and designated in this part to constitute prior service. [L 1925, c 55, pt of §4; am L 1927, c 223, §2; am imp L 1927, c 251, §§1, 2; am imp L 1929, c 190, §1; am imp L 1931, c 219, §§1, 2, 3; RL 1935, pt of §7923; am L 1935, c 48, §6; am L 1937, c 235, §1; RL 1945, pt of §704; am L 1945, c 73, pt of §1(c); RL 1955, §6-30; HRS §88-57; am L 1969, c 110, pt of §1; gen ch 1985]



§88-58 - Prior service credit while per diem employee.

§88-58  Prior service credit while per diem employee.  Under such rules as are adopted by board of trustees, all members who formerly filled per diem positions after December 31, 1927, in the various counties as road maintenance workers, shall be allowed full prior service credit in the system for their per diem service. [L 1959, c 173, §§1, 2; am L 1960, c 22, §§2, 3; am L 1964, c 62, §2; Supp, §6-36.8; HRS §88-58; am L 1969, c 110, pt of §1; am L 1982, c 165, §2(11)]

Attorney General Opinions

Section (1969) neither required nor permitted ERS to include entirety of judges' per diem terms in computation of their retirement benefits.  Att. Gen. Op. 97-11.



§88-59 - Acquisition of membership service.

§88-59  Acquisition of membership service.  (a)  Under rules as the board may adopt, any member may file with the board a statement of all service as an employee or other service paid for by the State or a county rendered prior to the member's last becoming a member that is not credited to the member, for which the member claims prior service credit, and also a statement of the services for which the member claims membership service credit and for which the member agrees to have additional deductions made from the member's compensation or to make a lump sum payment as described in this section.

(b)  After the filing of the statement, the board shall verify the service claimed and determine the service credit allowable.  Verified prior service shall be credited.  Verified membership service shall be paid for by the member in any one of the following methods, at the member's option:

(1)  By deductions from the member's compensation pursuant to Section 414(h)(2) of the Internal Revenue Code of 1986, as amended, under the employer pick up plan under section 88-46.  An irrevocable payroll authorization filed by the member for a period not to exceed sixty months shall remain in effect until the completion of the payroll payments or termination of employment, whichever is earlier.  The member may elect to have:

(A)  Deductions from the member's compensation of twice the contribution rate provided for in section 88-45 over a period equal to the period for which membership service credit is allowable not to exceed sixty months; or

(B)  Deductions from the member's compensation of one and one-half times the contribution rate provided for in section 88-45 over a period equal to twice the period for which membership service credit is allowable not to exceed sixty months; or

(2)  By lump sum payment of contributions computed at the contribution rate provided for in section 88-45 applied to the member's monthly rate of compensation at the time of payment multiplied by the number of months for which membership service credit is allowable; provided that after July 1, 1982, this method shall not be available to any new member with fewer than five years of membership service exclusive of any previous service acquired under paragraph (1).

The deductions from compensation or lump sum payment shall be paid to the system and shall be credited to the member's individual account and become part of the member's accumulated contributions.

(c)  Membership service credit, in addition to any other service credited to the member, shall be allowed for the period for which the deductions from compensation or lump sum payment have been made as described in this section.

(d)  The contribution rates under section 88-45 shall be reduced by one and eight-tenths per cent for any service being claimed that was rendered prior to July 1, 1961. [RL 1945, pt of §704; am L 1949, c 269, pt of §1; am L 1951, c 110, §1(c); RL 1955, §6-35; am L 1961, c 181, §3; HRS §88-59; am L 1969, c 110, pt of §1; am L 1972, c 129, §1; am L 1982, c 165, §2(12); gen ch 1985; am L 1989, c 100, §1; am L 1997, c 213, §2; am L 2005, c 58, §5; am L 2008, c 47, §7]



§88-59.5 - Previous membership service credit for legislative officers.

§88-59.5  Previous membership service credit for legislative officers.  (a)  Any member who on July 1, 1991, was serving or previously served as an assistant clerk or assistant sergeant at arms of either house of the legislature and becomes eligible for retirement benefits as a class A member as provided under sections 88-73(a), 88-74(a)(3), and 88-76 shall be entitled to full service credit as a class A member for any eligible service prior to July 1, 1991; provided that:

(1)  The member claims those years as membership service credit and purchases that membership service credit in accordance with section 88-59; and

(2)  Notwithstanding any other law to the contrary:

(A)  If the member was a class A member of the system and elected to become a class C member pursuant to section 88-271, the member repurchases all the years of service as a class C member in accordance with the procedures under section 88-59 to regain standing as a contributory member; and

(B)  A class C member shall be credited for service as an assistant clerk or assistant sergeant at arms under section 88-59 in a lump sum nonrefundable payment and receive retirement benefits as provided in this section.

(b)  Any retirant who returns to employment and is enrolled as a member of the system will have previous service as an assistant clerk or assistant sergeant at arms recognized as provided in this section. [L 1991, c 96, §1(1); am L 2005, c 58, §6; am L 2007, c 215, §5]



§88-59.6 - REPEALED.

§88-59.6  REPEALED.  L 2008, c 47, §12.



§88-60 - Members whose services are on loan to other governments.

§88-60  Members whose services are on loan to other governments.  Any member whose services are on loan to another government, as authorized by section 78-27, shall retain the member's membership and shall receive credit in the system for such service; provided that the member returns to the member's former employment within ninety days after the termination of such service; and provided further that the government receiving the loan of the member's services fulfills all of the requirements of section 78-27. [L 1969, c 110, pt of §1; gen ch 1985; am L 2002, c 148, §5]



§88-61 - Termination of membership.

§88-61  Termination of membership.  (a)  Except as otherwise provided by section 88-96, any member absent from service for four calendar years following the calendar year in which the member's employment terminated shall cease to be a member, and the former member's credited service shall be forfeited.

(b)  Any member who withdraws the member's contributions, becomes a retirant, or dies, ceases to be a member as of the date of withdrawal, retirement, or death. [L 1969, c 110, pt of §1; am L 1971, c 90, §1; gen ch 1985; am L 1998, c 151, §4; am L 2006, c 169, §§7, 8; am L 2008, c 47, §8]

Note

L 2008, c 47, §16 provides:

"SECTION 16.  Sections 8 and 9 of this Act [amending sections 88-61 and 88-73] shall not be applied to affect the rights of any retirants, as defined in section 88-21, Hawaii Revised Statutes, who retired prior to the effective date of this Act [October 1, 2008], or rights of the beneficiaries or survivors of those retirants."



§88-62 - Return to service of a former member.

§88-62  Return to service of a former member.  (a)  If a former member who has less than five years of credited service and who has been out of service for a period of four full calendar years or more after the year in which the former member left service, or if a former member who withdrew the former member's accumulated contributions returns to service, the former member shall become a member in the same manner and under the same conditions as anyone first entering service; however, the former member may obtain membership service credit in the manner provided by applicable law for credited service that was forfeited by the member upon termination of the member's previous membership.  If the member did not withdraw the former member's accumulated contributions prior to the former member's return to service, the accumulated contributions shall be returned to the member as part of the process of enrolling the member in the system if the member's accumulated contributions are $1,000 or less at the time of distribution.  If the accumulated contributions for the service the member had when the member previously terminated employment are greater than $1,000 and the member does not make written application, prior to or contemporaneously with the member's return to service, for return of the accumulated contributions, the member may not withdraw the member's accumulated contributions, except as provided by section 88-96 or 88-341, until the member retires or attains age sixty-two.  The member shall not be entitled to service credit by reason of the system's retention of the member's accumulated contributions for the service the member had when the member previously terminated employment.

To be eligible for any benefit, the member shall fulfill the membership service requirements for the benefit through membership service after again becoming a member, in addition to meeting any other eligibility requirement established for the benefit; provided that the membership service requirement shall be exclusive of any former service acquired in accordance with section 88-59 or any other section in part II, VII, or VIII.

(b)  If a former member with less than five years of credited service and who did not withdraw the former member's accumulated contributions returns to service within four full calendar years after the year in which the former member left service, the former member shall again become a member in the same manner and under the same conditions as anyone first entering service, except that the member shall be credited with service credit for the service the member had when the member terminated employment and:

(1)  If the member returns to service as a class A or class B member, the member's new and previous accumulated contributions shall be combined; or

(2)  If the member returns to service after June 30, 2006, as a class H member, section 88-321(b) shall apply.

(c)  If a former member with five or more years of credited service who did not withdraw his contributions returns to service, his status shall be in accordance with the provisions described in section 88-97. [L 1969, c 110, pt of §1; am L 1982, c 165, §2(13); am L 2006, c 169, §9; am L 2007, c 215, §6]



§88-63 - Credit for unused sick leave.

[§88-63]  Credit for unused sick leave.  A public employee who retires or leaves government service in good standing with sixty days or more of unused sick leave shall be entitled to additional service credit in the retirement system as follows:

(1)  An employee with sixty days of unused sick leave to the employee's credit shall have the employee's years of service increased by three months for the purpose of computing the employee's retirement allowance.

(2)  For each additional twenty days or major fraction thereof of unused sick leave in excess of sixty days that the employee has to the employee's credit the employee shall have the employee's years of service increased by one month for the purpose of computing the employee's retirement allowance.

The allowance on service retirement of section 88-74 and the service benefit limitation therein shall not apply to retirement allowances which exceed such limitations by virtue of the application of this section in the computation of retirement allowances and no reduction in such retirement allowances shall be made on account of such limitations. [L 1975, c 177, §1; gen ch 1985]

Attorney General Opinions

Section applied to different fact situations.  Att. Gen. Op. 82-5.



§88-70 - Third application for retirement; withdrawal prohibited and retirement mandatory.

C.  Benefits

[§88-70]  Third application for retirement; withdrawal prohibited and retirement mandatory.  If a member:

(1)  Has submitted two separate written applications for service retirement but has withdrawn each of the applications prior to the dates of retirement specified in the applications; and

(2)  Submits a third written application for service retirement;

during the member's lifetime, the member shall not be allowed to withdraw the third application and shall be retired on the date specified in the third application. [L 1982, c 115, §1]



§88-71 - Credited service at retirement.

§88-71  Credited service at retirement.  Credited service at retirement on which the retirement allowance of a member shall be based shall consist of the member's membership service, the member's credit for unused sick leave as provided in section 88-63, and the member's prior service, if any, as provided in this part. [L 1925, c 55, pt of §4; RL 1935, pt of §7923; RL 1945, pt of §704; am L 1945, c 73, pt of §1(c); am L 1947, c 140, §1(c); RL 1955, §6-40; am L 1964, c 62, §3; HRS §88-61; am L 1969, c 110, pt of §1; am L 1975, c 177, §2; gen ch 1985]



§88-72 - REPEALED.

§88-72  REPEALED.  L 2007, c 215, §29.



§88-73 - Service retirement.

§88-73  Service retirement.  (a)  Any member who has at least five years of credited service and who has attained age fifty-five or any member who has at least twenty-five years of credited service or any member who has at least ten years of credited service, which includes service as a judge before July 1, 1999, an elective officer, or a legislative officer, shall become eligible to receive a retirement allowance after the member has terminated service.

(b)  Any member who first earned credited service as a judge after June 30, 1999, and who has at least five years of credited service and has attained age fifty-five or has at least twenty-five years of credited service shall become eligible to receive a retirement allowance after the member has terminated service.

(c)  A member may retire upon the written application specifying the date of retirement, which shall not be less than thirty days nor more than one hundred fifty days subsequent to the date of filing.  Retirement shall be effective on the first day of a month, except for the month of December when retirement on the first or last day of the month shall be allowed.

(d)  Any member of the legislature who attains age sixty-five may retire and receive a service retirement allowance although the member continues to fill the elective position.

(e)  In the case of a class A or B member who also has prior credited service under part VII or part VIII, total credited service as a class A, class B, class C, and class H member shall be used to determine the eligibility for retirement allowance. [L 1925, c 55, §6(1); RL 1935, pt of §7925; RL 1945, §708, subs 1; am L 1947, c 85, §1(c); RL 1955, §6-41; am L 1957, c 24, §1 and c 231, §1(b); am L 1959, c 67, §1; am L 1961, c 175, §1; am L 1963, c 127, §3; am L 1964, c 62, §4; HRS §88-63; am L 1969, c 110, pt of §1; am L 1971, c 90, §2; am L 1975, c 199, §1; am L 1982, c 115, §2; am L 1984, c 85, §2; am L 1987, c 117, §1; am L 1991, c 96, §1(2); am L 1998, c 151, §5; am L 1999, c 65, §2; am L 2002, c 128, §4; am L 2003, c 118, §3; am L 2004, c 179, §9; am L 2008, c 47, §9]

Note

L 2008, c 47, §16 provides:

"SECTION 16.  Sections 8 and 9 of this Act [amending sections 88-61 and 88-73] shall not be applied to affect the rights of any retirants, as defined in section 88-21, Hawaii Revised Statutes, who retired prior to the effective date of this Act [October 1, 2008], or rights of the beneficiaries or survivors of those retirants."

Attorney General Opinions

Paragraph (3) authorizes payment of allowance only to a legislator over 65; all other retirees who reenter government service not entitled to continuation of allowance.  Att. Gen. Ops. 66-26, 68-15.

Precludes board of regents from adopting a mandatory retirement policy.  Att. Gen. Op. 84-6.

Case Notes

Retirement occurs not upon execution and filing of application but upon date specified.  61 H. 596, 607 P.2d 415.



§88-74 - Allowance on service retirement.

§88-74  Allowance on service retirement.  (a)  Upon retirement from service, a member shall receive a maximum retirement allowance as follows:

(1)  If the member has attained age fifty-five, a retirement allowance of two per cent of the member's average final compensation multiplied by the total number of years of the member's credited service as a class A and B member, excluding any credited service as a judge, elective officer, or legislative officer, plus a retirement allowance of one and one-fourth per cent of the member's average final compensation multiplied by the total number of years of prior credited service as a class C member, plus a retirement allowance of two per cent of the member's average final compensation multiplied by the total number of years of prior credited service as a class H member; provided that:

(A)  After June 30, 1968, if the member has at least ten years of credited service of which the last five or more years prior to retirement is credited service as a firefighter, police officer, or an investigator of the department of the prosecuting attorney;

(B)  After June 30, 1977, if the member has at least ten years of credited service of which the last five or more years prior to retirement is credited service as a corrections officer;

(C)  After June 16, 1981, if the member has at least ten years of credited service of which the last five or more years prior to retirement is credited service as an investigator of the department of the attorney general;

(D)  After June 30, 1989, if the member has at least ten years of credited service of which the last five or more years prior to retirement is credited service as a narcotics enforcement investigator;

(E)  After December 31, 1993, if the member has at least ten years of credited service of which the last five or more years prior to retirement is credited service as a water safety officer;

(F)  After June 30, 1994, if the member has at least ten years of credited service, of which the last five or more years prior to retirement are credited service as a public safety investigations staff investigator;

(G)  After June 30, 2002, if the member:

(i)  Has at least ten years of credited service as a firefighter;

(ii)  Is deemed permanently medically disqualified due to a service related disability to be a firefighter by the employer's physician; and

(iii)  Continues employment in a class A or B position other than a firefighter; and

(H)  After June 30, 2004, if the member:

(i)  Has at least ten years of credited service as a police officer;

(ii)  Is deemed permanently medically disqualified due to a service related disability to be a police officer by the employer's physician; and

(iii)  Continues employment in a class A or B position other than a police officer;

then for each year of service as a firefighter, police officer, corrections officer, investigator of the department of the prosecuting attorney, investigator of the department of the attorney general, narcotics enforcement investigator, water safety officer, or public safety investigations staff investigator, the retirement allowance shall be two and one-half per cent of the member's average final compensation.  The maximum retirement allowance for those members shall not exceed eighty per cent of the member's average final compensation.  If the member has not attained age fifty-five, the member's retirement allowance shall be computed as though the member had attained age fifty-five, reduced for age as provided in subsection (b);

(2)  If the member has credited service as a judge, the member's retirement allowance shall be computed on the following basis:

(A)  For a member who has credited service as a judge before July 1, 1999, irrespective of age, for each year of credited service as a judge, three and one-half per cent of the member's average final compensation in addition to an annuity that is the actuarial equivalent of the member's accumulated contributions allocable to the period of service; and

(B)  For a member who first earned credited service as a judge after June 30, 1999, for each year of credited service as a judge, three and one-half per cent of the member's average final compensation in addition to an annuity that is the actuarial equivalent of the member's accumulated contributions allocable to the period of service.  If the member has not attained age fifty-five, the member's retirement allowance shall be computed as though the member had attained age fifty-five, reduced for age as provided in subsection (b); or

(C)  For a judge with other credited service, as provided in paragraph (1).  If the member has not attained age fifty-five, the member's retirement allowance shall be computed as though the member had attained age fifty-five, reduced for age as provided in subsection (b); or

(D)  For a judge with credited service as an elective officer or as a legislative officer, as provided in paragraph (3).

No allowance shall exceed seventy-five per cent of the member's average final compensation.  If the allowance exceeds this limit, it shall be adjusted by reducing the annuity included in subparagraphs (A) and (B) and the portion of the accumulated contributions specified in the subparagraphs in excess of the requirements of the reduced annuity shall be returned to the member upon the member's retirement or paid to the member's designated beneficiary upon the member's death while in service or while on authorized leave without pay.  The allowance for judges under this paragraph, together with the retirement allowance provided by the federal government for similar service, shall in no case exceed seventy-five per cent of the member's average final compensation; or

(3)  If the member has credited service as an elective officer or as a legislative officer, the member's retirement allowance shall be derived by adding the allowances computed separately under subparagraphs (A), (B), (C), and (D) as follows:

(A)  Irrespective of age, for each year of credited service as an elective officer, three and one-half per cent of the member's average final compensation as computed under section 88-81(e)(1), in addition to an annuity that is the actuarial equivalent of the member's accumulated contributions allocable to the period of service; and

(B)  Irrespective of age, for each year of credited service as a legislative officer, three and one-half per cent of the member's average final compensation as computed under section 88-81(e)(2), in addition to an annuity that is the actuarial equivalent of the member's accumulated contributions allocable to the period of service;

(C)  If the member has credited service as a judge, the member's retirement allowance shall be computed on the following basis:

(i)  For a member who has credited service as a judge before July 1, 1999, irrespective of age, for each year of credited service as a judge, three and one-half per cent of the member's average final compensation as computed under section 88-81(e)(3), in addition to an annuity that is the actuarial equivalent of the member's accumulated contributions allocable to the period of service; and

(ii)  For a member who first earned credited service as a judge after June 30, 1999, and has attained the age of fifty-five, for each year of credited service as a judge, three and one-half per cent of the member's average final compensation as computed under section 88-81(e)(3), in addition to an annuity that is the actuarial equivalent of the member's accumulated contributions allocable to the period of service.  If the member has not attained age fifty-five, the member's retirement allowance shall be computed as though the member had attained age fifty-five, reduced for age as provided in subsection (b); and

(D)  For each year of credited service not included in subparagraph (A), (B), or (C), the average final compensation as computed under section 88-81(e)(4) shall be multiplied by two per cent for credited service earned as a class A or class H member, two and one-half per cent for credited service earned as a class B member, and one and one-quarter per cent for credited service earned as a class C member.  If the member has not attained age fifty-five, the member's retirement allowance shall be computed as though the member had attained age fifty-five, reduced for age as provided in subsection (b).

The total retirement allowance shall not exceed seventy-five per cent of the member's highest average final compensation calculated under section 88-81(e)(1), (2), (3), or (4).  If the allowance exceeds this limit, it shall be adjusted by reducing any annuity accrued under subparagraphs (A), (B), and (C) and the portion of the accumulated contributions specified in these subparagraphs in excess of the requirements of the reduced annuity shall be returned to the member upon the member's retirement or paid to the member's designated beneficiary upon the member's death while in service or while on authorized leave without pay.  If a member has service credit as an elective officer or as a legislative officer in addition to service credit as a judge, then the retirement benefit calculation contained in this paragraph shall supersede the formula contained in paragraph (2).

(b)  Except as provided in subsection (a), if a member has not attained age fifty-five at the date of retirement, the member's retirement allowance shall be reduced, for each month the member's age at the date of retirement is below age fifty-five, as follows:

(1)  0.4166 per cent for each month below age fifty-five and above age forty-nine and eleven months; plus

(2)  0.3333 per cent for each month below age fifty and above age forty-four and eleven months; plus

(3)  0.2500 per cent for each month below age forty-five and above age thirty-nine and eleven months; plus

(4)  0.1666 per cent for each month below age forty;

provided that no reduction shall be made if the member has at least twenty-five years of credited service as a firefighter, police officer, corrections officer, investigator of the department of the prosecuting attorney, investigator of the department of the attorney general, narcotics enforcement investigator, public safety investigations staff investigator, sewer worker, or water safety officer, of which the last five or more years prior to retirement is credited service in these  capacities. [L 1925, c 55, §6(2); RL 1935, pt of §7925; RL 1945, §708, subs 2; am L 1945, c 73, §1(e); am L 1947, c 85, §1(d); RL 1955, §6-42; am L 1957, c 143, §3 and c 231, §1(c); am L 1961, c 175, §2 and c 181, §4; am L 1962, c 20, §3; am L 1963, c 127, §4; am L 1964, c 62, §5; am L 1965, c 222, §5; am L 1967, c 130, §§2, 4; HRS §88-64; am L 1969, c 110, pt of §1; am L 1973, c 179, §28; am L 1975, c 178, §1 and c 199, §2; am L 1977, c 191, §2; am L 1978, c 230, §1; am L 1982, c 165, §2(14); gen ch 1985; am L 1987, c 117, §2; am L 1989, c 343, §4; am L 1991, c 96, §1(3); am L 1992, c 160, §2; am L 1993, c 357, §1(4); am L 1994, c 196, §5 and c 276, §4; am L 1997, c 211, §1 and c 374, §2; am L 1999, c 65, §3; am L 2002, c 205, §1; am L 2003, c 118, §4; am L 2004, c 177, §1 and c 179, §10; am L 2005, c 58, §7; am L 2007, c 215, §7]

Attorney General Opinions

Upon retirement, a member with service as a judge or an elected officer is entitled to have each year of such service computed at the 3-1/2% rate, regardless of the length of such service.  Att. Gen. Op. 72-19.

Enhanced benefits of various law enforcement officers and firefighters, discussed.  Att. Gen. Op. 90-2.

In general, the calculation of retirement benefits of elective officers who were elective officers on July 1, 1997, pursuant to Act 374, Session Laws of Hawaii 1997, should be made thus:  the law as it existed before the effective date of Act 374 (July 1, 1997) is applied to service accrued before the effective date of the Act (i.e., elective officers can apply a high average final compensation to years of possibly multiple types of services, including elective service) and the amount derived from that calculation is added to the amount arrived at by applying the Act to service accrued after the effective date of the Act (which is segregated by service category).  This results in using different average final compensations for pre- and post-Act service.  Att. Gen. Op. 2000-1.

Case Notes

Mentioned:  75 H. 42, 856 P.2d 1227.



§88-74.5 - Finalizing of pensions.

§88-74.5  Finalizing of pensions.  (a)  The system shall finalize a retirant's pension benefit within six calendar months following the month of the retirant's retirement.  For pension benefits finalized after the sixth calendar month following the month of the retirant's retirement, an interest payment amounting to four and one-half per cent per annum shall be paid to the retirant.  Interest shall be calculated on the difference between the amount the retirant is entitled to receive from the retirant's retirement date up to the day the payment is made and the amount the retirant was paid, including any refund of member contributions.

Beginning January 1, 2004, or the first day of the seventh calendar month following the month of retirement, whichever is later, interest payments calculated as simple interest shall be prorated up to the date payment is made; provided that any pension adjustment made after the retirant's pension has once been finalized shall not be subject to any interest payment.

The system shall finalize ordinary and service-connected disability retirements within six calendar months following the month that the member's retirement is approved by the board or the actual retirement date specified by the member, whichever is later.

(b)  Any department or agency of the State or counties that fails to comply with the system's request for information shall be subject to a monthly fee for each request as follows:

(1)  For requests for unused sick leave balances and lump sum vacation payments not reported within ninety days of an employee's retirement; and

(2)  For requests for payroll or personnel information not reported within thirty days of receipt of request.

Beginning January 1, 2004, the system shall assess $10 for each month or fraction thereof that the department or agency fails to provide the system with the requested information for each retiree.  All assessments collected shall be deposited to the pension accumulation fund. [L 2003, c 134, §1; am L 2006, c 169, §10]



§88-74 - .

§88-74.6  Unreduced allowance on service retirement; when applicable.  In addition to those positions identified in section 88-74(b) and notwithstanding any law in this part that requires a member to attain age fifty-five to qualify for an unreduced service retirement allowance, if the member has at least thirty years of credited service through June 30, 2003; twenty-nine years of credited service on or after July 1, 2004; twenty-eight years of credited service on or after July 1, 2005; twenty-seven years of credited service on or after July 1, 2006; twenty-six years of credited service on or after July 1, 2007; and twenty-five years of credited service on or after July 1, 2008, as an emergency medical technician, of which the last five or more years prior to retirement is credited service in that capacity, then upon retirement and irrespective of age, that member's service retirement allowance shall not be reduced for actuarial purposes. [L 2003, c 199, §1; am L 2007, c 215, §8]



§88-75 - Ordinary disability retirement.

§88-75  Ordinary disability retirement.  (a)  Upon application of a member in service or on leave without pay, or the person appointed by the family court as guardian of an incapacitated member, any member who has ten or more years of credited service shall be retired by the board of trustees on an ordinary disability retirement allowance if the medical board, after a medical examination of the member, certifies that:

(1)  The member is mentally or physically incapacitated for the further performance of duty at the time of application;

(2)  The incapacity is likely to be permanent; and

(3)  The member should be retired.

(b)  Upon approval by the board, the member shall be eligible to receive an ordinary disability retirement benefit no earlier than thirty days from the date the application was filed or the date the member terminated service, whichever is later.  Retirement shall be effective on the first day of a month, except for the month of December when retirement on the first or last day of the month shall be allowed.  A member whose application for an ordinary disability retirement allowance is approved by the board while the member is still in service may terminate service and retire at any time following such approval; provided that retirement shall become effective on the first day of the month following the month the applicant terminates employment or goes off the payroll, except for the month of December when retirement on the first or last day of the month shall be allowed. [L 1925, c 55, §6(3); RL 1935, pt of §7925; RL 1945, §708, subs 3; am L 1951, c 158, §1(a); RL 1955, §6-44; HRS §88-65; am L 1969, c 110, pt of §1; am L 1971, c 157, §1; am L 1973, c 37, §1; gen ch 1985; am L 1997, c 212, §1; am L 2002, c 128, §5; am L 2006, c 185, §2; am L 2009, c 121, §1]



§88-76 - Allowance on ordinary disability retirement.

§88-76  Allowance on ordinary disability retirement.  Upon retirement for ordinary disability, a member shall receive a maximum retirement allowance of one and three-fourths per cent of the member's average final compensation for each year of credited service; except that for each year of credited service as a judge, an elective officer, or a legislative officer, the member shall receive a maximum retirement allowance computed as provided in section 88-74(a)(2) or (3), as applicable.  The minimum retirement allowance payable under this section shall be thirty per cent of the member's average final compensation. [L 1925, c 55, §6(4); RL 1935, pt of §7925; RL 1945, §708, subs 4; RL 1955, §6-45; am L 1957, c 143, §4 and c 231, §1(d); am L 1961, c 175, §3 and c 181, §5; am L 1962, c 20, §3; am L 1963, c 127, §5; am L 1964, c 62, §7; am L 1965, c 222, §7; HRS §88-66; am L 1969, c 110, pt of §1; am L 1975, c 199, §3; gen ch 1985; am L 1990, c 287, §1; am L 1991, c 96, §1(4); am L 1993, c 137, §1; am L 1997, c 374, §3; am L 2005, c 58, §8; am L 2006, c 169, §11; am L 2007, c 215, §9]



§88-77 , 78 - REPEALED.

§§88-77, 78  REPEALED.  L 1998, c 151, §§13, 14.



§88-79 - Service-connected disability retirement.

§88-79  Service-connected disability retirement.  (a)  Upon application of a member, or the person appointed by the family court as guardian of an incapacitated member, any member who has been permanently incapacitated for duty as the natural and proximate result of an accident occurring while in the actual performance of duty at some definite time and place, or as the cumulative result of some occupational hazard, through no wilful negligence on the member's part, may be retired by the board for service-connected disability; provided that:

(1)  In the case of an accident occurring after July 1, 1963, the employer shall file with the system a copy of the employer's report of the accident submitted to the director of labor and industrial relations;

(2)  An application for retirement is filed with the system within two years of the date of the accident, or the date upon which workers' compensation benefits cease, whichever is later;

(3)  Certification is made by the head of the agency in which the member is employed, stating the time, place, and conditions of the service performed by the member resulting in the member's disability and that the disability was not the result of wilful negligence on the part of the member; and

(4)  The medical board certifies that the member is incapacitated for the further performance of duty at the time of application and that the member's incapacity is likely to be permanent.

(b)  In the case of firefighters, police officers, and sewer workers, the effect of the inhalation of smoke, toxic gases, chemical fumes, and other toxic vapors on the heart, lungs, and respiratory system shall be construed as an injury received or disease contracted while in the performance of their duty and as the result of some occupational hazard for the purpose of determining occupational disability retirement under this section.

Notwithstanding any other law to the contrary, any condition of impairment of health caused by any disease of the heart, lungs, or respiratory system, resulting in permanent incapacity to a firefighter, police officer, or sewer worker, shall be presumed to have been suffered in the actual performance of duty at some definite time and place through no wilful negligence on the firefighter's, police officer's, or sewer worker's part, and as a result of the inherent occupational hazard of exposure to and inhalation of smoke, toxic gases, chemical fumes, and other toxic vapors, unless the contrary be shown by competent evidence; provided that such firefighter, police officer, or sewer worker shall have passed a physical examination on entry into such service or subsequent to such entry, which examination failed to reveal any evidence of such condition.

(c)  The board may waive strict compliance with the time limits within which a report of the accident and an application for service-connected disability retirement must be filed with the board if it is satisfied that the failure to file within the time limited by law was due to ignorance of fact or law, inability, or to the fraud, misrepresentation, or deceit of any person, or because the applicant was undergoing treatment for the disability or was receiving vocational rehabilitation services occasioned by the disability.

(d)  The board may determine whether or not the disability is the result of an accident occurring while in the actual performance of duty at some definite time and place and that the disability was not the result of wilful negligence on the part of the member.  The board may accept as conclusive:

(1)  The certification made by the head of the agency in which the member is employed; or

(2)  A finding to this effect by the medical board.

(e)  Upon approval by the board, the member shall be eligible to receive a service-connected disability retirement benefit after the member has terminated service.  Retirement shall become effective on the first day of a month, except for the month of December when retirement on the first or last day of the month shall be allowed. [L 1963, c 127, §7; am L 1965, c 225, §2; Supp, §6-46.1; HRS §88-69; am L 1969, c 110, pt of §1; am L 1971, c 152, §3; am L 1974, c 182, §3; am L 1975, c 41, §1; am L 1983, c 124, §15; gen ch 1985; am L 1987, c 81, §1 and c 283, §14; am L 1997, c 212, §3; am L 1998, c 151, §6; am L 2002, c 128, §6; am L 2007, c 215, §10]

Attorney General Opinions

Heart attack could constitute "accident" within meaning of section.  Att. Gen. Op. 69-25.

Case Notes

Applicant for benefits under section is, by chapter 91 and constitutional due process, entitled to trial-type hearing on contested issues before the board of trustees.  52 H. 212, 473 P.2d 866.

Danger that accompanies a particular job is an "occupational hazard" if it is not a risk common to employment in general.  67 H. 485, 693 P.2d 405.

Office worker's permanent incapacitation for duty caused by asthmatic bronchitis was not cumulative result of an occupational hazard; incapacitation due to an "accident" or as "the cumulative result of some occupational hazard" are mutually exclusive.  5 H. App. 279, 687 P.2d 1340.

Where an employee is on the employer's premises, doing what the employer requires at a time and place the employee is required to do it, the employee is engaged in the actual performance of duty for purposes of service-connected disability retirement.  112 H. 292 (App.), 145 P.3d 835.

Hawaii Legal Reporter Citations

Board decision overturned.  80-1 HLR 800673.



§88-80 - Allowance on retirement for service-connected disability.

§88-80  Allowance on retirement for service-connected disability.  Upon retirement for service-connected disability, a member shall receive the amount of the member's accumulated contributions and a maximum retirement allowance that shall consist of fifty per cent of the member's average final compensation. [L 1963, c 127, §9; Supp, §6-47.1; HRS §88-70; am L 1969, c 110, pt of §1; gen ch 1985; am L 1998, c 151, §7; am L 2005, c 58, §9]

Case Notes

If employee totally incapacitated by a service-connected accident, employee should be awarded total disability benefits though employee may have been incapacitated by superimposed subsequent condition; test for total incapacitation; "odd-lot" doctrine not applicable to determination of total incapacitation.  66 H. 304, 660 P.2d 36.

In three year reevaluation of disability, board must consider whether service-connected accident causes employee to be totally incapacitated for employment.  4 H. App. 526, 669 P.2d 638.



§88-81 - Average final compensation.

§88-81  Average final compensation.  (a)  [2007 amendment retroactive to July 1, 2006.  L 2007, c 215, §31.]  Average final compensation is the average annual compensation pay or salary upon which a member has made contributions as required by parts II, VII, and VIII of this chapter.

(b)  The average final compensation of members shall be calculated as follows:

(1)  For employees who become members prior to January 1, 1971:

(A)  During the member's five highest paid years of credited service, including vacation pay, or the three highest paid years of credited service excluding vacation pay, whichever is greater; or

(B)  If the member has less than three years of credited service, during the member's actual years of credited service.

(2)  For employees who become members on or after January 1, 1971:

(A)  During the member's three highest paid years of credited service, excluding vacation pay; or

(B)  If the member has less than three years of credited service, during the member's actual years of credited service.

(c)  In computing the compensation of a judge, the compensation paid to the judge by the United States as well as by the Territory shall be included.

(d)  For service rendered as a member of the legislature from and after November 5, 1968, the actual annual salary of a member shall be the only amount used for determining the member's average final compensation.  For service rendered as a member of the legislature prior to November 5, 1968, and after admission of this State into the Union, the annual compensation of a member shall be computed, for the purpose of determining the member's average final compensation, as follows: during a year in which a general session was held, it shall be deemed to have been an amount equal to four times the salary of a member of the legislature for a general session; and during a year in which a budget session was held, it shall be deemed to have been an amount equal to six times the salary of a member of the legislature for a budget session.  For service rendered as a member of the legislature prior to the admission of this State into the Union, the annual compensation of a member shall be deemed to have been four times the salary of a member of the legislature for a regular session for each year during the member's term of office.

(e)  If a member has credited service rendered as an elective officer or as a legislative officer, the member's average final compensation shall be computed separately for each category of service as follows:

(1)  For the three highest paid years of credited service as an elective officer, or if the member has less than three years of credited service in that capacity, then the member's actual years of credited service;

(2)  For the three highest paid years of credited service as a legislative officer, or if the member has less than three years of credited service in that capacity, then the member's actual years of credited service;

(3)  For the three highest paid years of credited service as a judge, or if the member has less than three years of credited service in that capacity, then the member's actual years of credited service; and

(4)  For the three highest paid years of credited service not included in paragraph (1), (2), or (3), or if the member has less than three years of credited service in that capacity, then the member's actual years of credited service. [L 1963, c 127, pt of §2; Supp, pt of §6-38; pt of HRS §§88-21 and 88-53; am L 1969, c 32, §1 and c 110, pt of §1; am L 1970, c 91, §1; am L 1997, c 374, §4; am L 2002, c 128, §7; am L 2003, c 118, §5; am L 2007, c 215, §11]

Attorney General Opinions

Average final compensation does not include pay for temporary summer work where no retirement contributions deducted.  Att. Gen. Op. 85-10.

In general, the calculation of retirement benefits of elective officers who were elective officers on July 1, 1997, pursuant to Act 374, Session Laws of Hawaii 1997, should be made thus:  the law as it existed before the effective date of Act 374 (July 1, 1997) is applied to service accrued before the effective date of the Act (i.e., elective officers can apply a high average final compensation to years of possibly multiple types of services, including elective service) and the amount derived from that calculation is added to the amount arrived at by applying the Act to service accrued after the effective date of the Act (which is segregated by service category).  This results in using different average final compensations for pre- and post-Act service.  Att. Gen. Op. 2000-1.



§88-81.5 - Federal tax limits on annual compensation.

§88-81.5  Federal tax limits on annual compensation.  (a)  [2007 amendment retroactive to July 1, 2006.  L 2007, c 215, §31.]  Effective July 1, 1996, compensation used to determine "average final compensation" under section 88-81 and employee contributions picked up by the employer under section 88-46 or 88-326, shall be subject to the annual limit set forth in section 401(a)(17) of the Internal Revenue Code of 1986, as amended.

(b)  Notwithstanding subsection (a), any member who accrued a benefit prior to July 1, 2004, based on annual compensation in excess of the limit set forth in section 401(a)(17) of the Internal Revenue Code of 1986, as amended, shall receive a nontax-qualified benefit equal to the difference between:

(1)  The pension benefit that would be payable at the earliest age the member could retire with an unreduced benefit, based on the member's years of credited service, the member's class of service, and the member's average final compensation as of June 30, 2004, without regard to the limit under section 401(a)(17); and

(2)  The tax-qualified pension benefit that would be payable at the earliest age the member could retire with an unreduced benefit, based on the member's years of credited service and the member's class of service as of June 30, 2004, and the member's average final compensation as limited by section 401(a)(17) as of the earliest age the member could retire with an unreduced benefit, or, upon the member's termination of service, if earlier.

(c)  The nontax-qualified benefit under subsection (b) shall be determined and paid in a single lump sum within the time required to meet federal tax withholding and reporting obligations for the first year the benefit is taxable.  The lump sum shall be the actuarial equivalent of a single-life annuity payable at the earliest age the member could retire with an unreduced benefit, assuming that the compensation limit in effect under section 401(a)(17) at the time the benefit is taxable will increase two per cent annually.  The actuarial equivalent of the single-life annuity shall be calculated on the following assumptions:

(1)  An eight per cent discount rate;

(2)  The 1994 Group Annuity Mortality Static Table (Males and Females), published in the Transactions of the Society of Actuaries 1995, vol. 47 (table 18), using a blended mortality table that is a fifty per cent-fifty per cent blend of the 1994 Group Annuity Mortality table for males set back two years and the 1994 Group Annuity Mortality table for females set back one year; and

(3)  A two and one-half per cent simple interest cost of living adjustment to the original annuity.

(d)  At the earliest age the member could retire with an unreduced benefit, or, upon the member's termination of service, if earlier, the member shall be entitled to an additional payment if the actual compensation limit then in effect under section 401(a)(17) is less than the limit that was assumed to be in effect under subsection (c) as of the date that was assumed to be the member's unreduced retirement age.  Such additional payment, if any, shall be the difference between:

(1)  The benefit that would have been paid under subsection (c) if the member's unreduced retirement age and the actual section 401(a)(17) limit in effect at the earlier of the member's unreduced retirement age or termination of service had been known and used; and

(2)  The benefit that was paid under subsection (c).

The amount of any additional payment shall be adjusted for interest at eight per cent from the date of payment under subsection (c) to the date of payment under this subsection.

(e)  The nontax-qualified benefit shall be administered by the board of trustees; provided that:

(1)  State members shall be paid with funds appropriated from the State's general revenues; provided that the University of Hawaii and the departments and agencies subject to section 88-125 shall reimburse the State for the respective amounts payable on account of the employees of the University of Hawaii or in such departments and agencies; and

(2)  County members shall be paid by the respective counties pursuant to assessments made and received by the system.

(f)  Section 88-91 shall apply to the nontax-qualified benefit. [L 2004, c 183, §2; am L 2006, c 169, §12; am L 2007, c 215, §12]



§6-68 - .

§88-82  Petition for contested case hearing regarding disability retirement or accidental death benefits; attorney's fees and costs.  (a)  A member or applicant who is not satisfied with the preliminary decision of the board to grant or deny an application for disability retirement benefits or accidental death benefits based on the certifications and findings of the medical board may file a petition for contested case hearing with the board within sixty days after receiving written notification of the preliminary decision of the board.

(b)  If the member or applicant is the prevailing party in the contested case, and disability retirement or accidental death benefits are awarded to the member or applicant by the board or court of the appropriate jurisdiction under section 88-75, 88-79, 88-85, 88-284, 88-285, 88-286(c), 88-334, 88-336, or 88-339, the member or applicant shall be paid reasonable attorney's fees together with any costs payable by the system.  The attorney's fees and costs shall be subject to the approval of the board or approval by a court of appropriate jurisdiction after evidence has been provided by the member or applicant regarding the reasonableness of the claimed attorney's fees and costs. [L 1964, c 53, pt of §2; Supp, pt of §6-68.5; am L 1967, c 173, §1; pt of HRS §88-73; am L 1969, c 110, pt of §1; am L 1989, c 114, §1; am L 1998, c 151, §8; am L 2004, c 179, §11; am L 2009, c 121, §2]

Attorney General Opinions

Board of trustees, after hearing on appeal from medical board's decision, may overrule any decision or recommendation which the medical board is authorized to make.  Att. Gen. Op. 81-8.

Case Notes

Appeal to trustees is a contested case within meaning of §91-1(5), and the administrative procedure act is applicable, including the due process provision of §91-9.  52 H. 212, 473 P.2d 866.

Mentioned:  74 H. 181, 840 P.2d 367.



§88-83 - Election of retirement allowance option.

§88-83  Election of retirement allowance option.  (a)  Upon retirement, any member may elect to receive the maximum retirement allowance to which the member is entitled computed in accordance with section 88-74, 88-76, or 88-80, and in the event of the retirant's death, there shall be paid to the retirant's designated beneficiary, or otherwise to the retirant's estate the difference between:

(1)  The balance of the member's accumulated contributions at the time of the member's retirement; and

(2)  The retirement allowance and, if the retirant retired after November 30, 2004, the post retirement allowances paid or payable to the retirant prior to death.

In lieu of this maximum allowance, the member may elect to receive the member's retirement allowance under any one of the optional plans described below, which shall be actuarially equivalent to the maximum allowance.

Option 1:  The member may elect to receive a lesser retirement allowance during the member's lifetime.  At the member's retirement, there shall be established an amount of initial insurance that shall be computed on the basis of actuarial factors adopted by the board.  Upon the death of the retirant, there shall be paid to the retirant's designated beneficiary, otherwise to the retirant's estate:  any balance remaining in the initial insurance reserve, after deducting the retirement allowance and, if the retirant retired after November 30, 2004, the post retirement allowances paid to the retirant prior to death.  In lieu of the lump sum balance, the beneficiary may, if the beneficiary is a natural person, elect to receive an allowance for life based on the value of the balance; provided that the allowance is not less than $100 per month.  If the beneficiary of the retirant who:

(1)  Retired after November 30, 2004, and

(2)  Dies after June 30, 2007,

elects to receive the allowance in lieu of the lump sum balance, there shall also be payable to the beneficiary an additional allowance calculated and payable in the same manner as a post retirement allowance under section 88-90.  The additional allowance shall be based on the original amount of the allowance in lieu of the lump sum balance, and shall commence on the first day of July following the calendar year in which payment of the allowance in lieu of the lump sum balance is effective.

Option 2:  The member may elect to receive a lesser retirement allowance during the member's lifetime and have those allowances, including cumulative post retirement allowances, if applicable, continued after the member's death to the member's beneficiary designated at the time of the member's retirement, for the life of the beneficiary.  If the beneficiary dies prior to the retirant, all further payments shall cease upon the death of the retirant; provided that for members retiring after November 30, 2004, if the retirant's designated beneficiary dies at any time after the retirant retired, but before the death of the retirant, the retirant, upon the death of the retirant's designated beneficiary, shall receive a retirement allowance, including cumulative post retirement allowances, calculated as if the retirant had selected the maximum retirement allowance to which the retirant is entitled.  Only one beneficiary shall be designated under this option.  The beneficiary designated under this option shall be a natural person, and benefits under this option shall only be paid to a natural person.

Option 3:  The member may elect to receive a lesser retirement allowance during the member's lifetime and have one-half of the allowance, including fifty per cent of all cumulative post retirement allowances, if applicable, continued after the member's death to the member's beneficiary designated at the time of the member's retirement, for the life of the beneficiary.  If the beneficiary dies prior to the retirant, all further payments shall cease upon the death of the retirant; provided that for members retiring after November 30, 2004, if the retirant's designated beneficiary dies at any time after the retirant retired, but before the death of the retirant, the retirant, upon the death of the retirant's designated beneficiary, shall receive a retirement allowance, including cumulative post retirement allowances, calculated as if the retirant had selected the maximum retirement allowance to which the retirant is entitled.  Only one beneficiary shall be designated under this option.  The beneficiary designated under this option shall be a natural person, and benefits under this option shall only be paid to a natural person.

Option 4:  The member may elect to receive a lesser retirement allowance during the member's lifetime and provide some other benefit to the member's beneficiary in accordance with the member's own specification; provided that this election shall be certified by the actuary to be the actuarial equivalent of the member's retirement allowance and shall be approved by the board.

Option 5:  The member may elect to receive the balance of the member's accumulated contributions at the time of retirement in a lump sum and, during the member's lifetime, a retirement allowance equal to the maximum retirement allowance reduced by the actuarial equivalent of these contributions.  Upon the death of the retirant, all further payments shall cease.  Only a member retiring from service having at least ten years of credited service or for disability may elect this retirement allowance option.

To receive benefits, the beneficiary must have been designated by the member in the form and manner prescribed by the board.

(b)  In the event of the death of a member after the date of the filing of the member's written application to retire but prior to the retirement date designated by the member, and, if the member was eligible to retire on the date of the member's death, the member's designated beneficiary, or otherwise the personal representative of the member's estate, may elect to receive either the death benefit under section 88-84 or the allowance under the option selected by the member that would have been payable had the member retired.  The effective date of the member's retirement shall be the first day of a month, except for the month of December when the effective date of retirement may be on the first or last day of the month, and shall be no earlier than the later of thirty days from the date the member's retirement application was filed or the day following the member's date of death.  The election may not be made if, at the time of the member's death, there are individuals who are eligible to receive death benefits under section 88-85 who have made a claim for the benefits; provided that, if the designated beneficiary is an individual eligible to receive benefits under section 88-85, the designated beneficiary may receive benefits pursuant to an election made under this section pending disposition of the claim for benefits under section 88-85.  If death benefits are payable under section 88-85, the death benefits shall be in lieu of any benefits payable pursuant to this section.

(c)  No election by a member under this section shall take effect unless:

(1)  The spouse or reciprocal beneficiary of the member is furnished written notification that:

(A)  Specifies the retirement date, the benefit option selected, and the beneficiary designated by the member;

(B)  Provides information indicating the effect of the election; and

(C)  Is determined adequate by rules adopted by the board in accordance with chapter 91;

(2)  The member selects option 2 or option 3 and designates the spouse or reciprocal beneficiary as the beneficiary; or

(3)  It is established to the satisfaction of the board that the notice required under paragraph (1) cannot be provided because:

(A)  There is no spouse or reciprocal beneficiary;

(B)  The spouse or reciprocal beneficiary cannot be located;

(C)  The member has failed to notify the system that the member has a spouse or reciprocal beneficiary, or has failed to provide the system with the name and address of the member's spouse or reciprocal beneficiary; or

(D)  Of other reasons, as established by board rules adopted in accordance with chapter 91.

Any notice provided to a spouse or reciprocal beneficiary, or determination that the notification of a spouse or reciprocal beneficiary cannot be provided, shall be effective only with respect to that spouse or reciprocal beneficiary.  The system will rely upon the representations made by a member as to whether the member has a spouse or reciprocal beneficiary and the name and address of the member's spouse or reciprocal beneficiary.

(d)  Each member, within a reasonable period of time before the member's retirement date, shall be provided a written explanation of:

(1)  The terms and conditions of the various benefit options;

(2)  The rights of the member's spouse or reciprocal beneficiary under subsection (c) to be notified of the member's election of a benefit option; and

(3)  The member's right to make, and the effect of, a revocation of an election of a benefit option.

(e)  The system shall not be liable for any false statements made to the system by the member or by the member's employer.

(f)  In the event of the death of the retirant within one year after the date of retirement, the retirant's designated beneficiary may elect to receive either the death benefit under the retirement allowance option selected by the retirant, or the benefit that would have been paid under section 88-84 had the retirant died immediately prior to retirement, less any payments received by the retirant; provided that the designated beneficiary may not elect to receive benefits under option 2 of this section if the retirant would not have been permitted by applicable law or by the rules of the board to name the designated beneficiary as beneficiary under option 2.

(g)  The increase in the retirant's benefit under options 2, 3, and, if applicable, 4 upon the death of the retirant's designated beneficiary shall be effective the first day of the month following the date of death of the designated beneficiary. The retirant shall notify the system in writing and provide a certified copy of the beneficiary's death certificate.  The system shall make retroactive benefit payments to the retirant, not to exceed six months from the date the written notification and the certified copy of the death certificate are received by the system.  The retroactive payments shall be without interest.

(h)  Upon a member's retirement:

(1)  The member's election of a retirement allowance option shall be irrevocable; and

(2)  The member's designation of a beneficiary shall be irrevocable if the retirement allowance option elected by the member is:

(A)  Option 2 or 3;

(B)  An option that includes option 2 or 3 in combination with some other form of benefit payment; or

(C)  Any other option for which the actuarial equivalent of the option to the maximum retirement allowance is determined at the time of the member's retirement based in whole or in part on the age of the member's designated beneficiary.

(i)  A claim under this section by a retirant's or member's beneficiary for benefits upon the death of a retirant or member shall be filed no later than three years from the date of the retirant's or member's death. [L 1925, c 55, §6(11); RL 1935, pt of §7925; RL 1945, §708, subs 11; am L 1951, c 127, §2; am L 1955, c 270, §3; RL 1955, §6-50; am L 1959, c 157, §1; am L 1963, c 127, §11; am L 1964, c 62, §§6, 8; am L 1965, c 222, §§6, 9; Supp, §6-42.5; HRS §§88-74, 75; am L 1969, c 110, pt of §1; am L 1972, c 22, §1; am L 1977, c 82, §1; am L 1982, c 115, §3; gen ch 1985; am L 1988, c 8, §1; am L 1998, c 151, §9; am L 2003, c 182, §1; am L 2004, c 179, §12; am L 2006, c 169, §13; am L 2007, c 215, §13]

Attorney General Opinions

Change to "unisex" option factor tables valid.  Att. Gen. Op. 82-3.



§88-83.5 - Benefit limitations.

§88-83.5  Benefit limitations.  (a)  Notwithstanding any other law to the contrary, the benefits payable to all employees who first become members on or after January 1, 1990, shall be subject to the limitations set forth in Section 415 of the Internal Revenue Code of 1986, as amended, applicable to governmental plans.  The dollar limit in Section 415(b)(1)(A) of the Internal Revenue Code of 1986, as amended, shall be adjusted automatically under Section 415(d) of the Internal Revenue Code of 1986, as amended, effective January 1 of each year, as published in the Internal Revenue Bulletin.  The automatic adjustment shall apply to members, former employees, retirants, and beneficiaries.

(b)  Notwithstanding any other law to the contrary, the benefits payable to all employees who first became members before January 1, 1990, shall be subject to the greater of the following limitations as provided in section 415(b)(10) of the Internal Revenue Code of 1986, as amended:

(1)  The limitations set forth in section 415 of the Internal Revenue Code of 1986, as amended; or

(2)  The benefit of the member without regard to any benefit increases pursuant to an amendment adopted after October 14, 1987.

(c)  The system shall establish a benefit restoration plan for the payment of retirement benefits as permitted under Section 415(m) of the Internal Revenue Code of 1986, as amended, as follows:

(1)  All retirants and beneficiaries of the system whose pension has been limited by Section 415 of the Internal Revenue Code shall receive a monthly benefit from the plan established pursuant to this subsection that is equal to the difference between the retirement benefit otherwise payable and the retirement benefit payable because of Section 415 of the Internal Revenue Code of 1986, as amended;

(2)  Participation in the plan shall be determined for each plan year and shall cease whenever the retirement benefit is not limited by Section 415 of the Internal Revenue Code of 1986, as amended;

(3)  The plan shall be funded on a plan-year-to-plan-year basis and shall not be used to pay any benefits payable in future years.  Upon the recommendation of the system's actuary, the required contribution amount shall be determined by the board and deposited in a separate fund from an allocation of employer contribution amounts pursuant to this chapter;

(4)  The board shall administer the plan and may make modifications to the benefits payable as may be necessary to maintain the qualified status of the plan under Section 415(m) of the Internal Revenue Code of 1986, as amended. [L 1990, c 104, §1; am L 2000, c 215, §2; am L 2008, c 41, §5]



§88-84 - Ordinary death benefit.

§88-84  Ordinary death benefit.  (a)  Upon receipt by the system of proper proof of a member's death occurring in service or while on authorized leave without pay, there shall be paid to the member's designated beneficiary an ordinary death benefit consisting of:

(1)  The member's accumulated contributions and, if no pension is payable under section 88-85, an amount equal to fifty per cent of the compensation earned by the member during the year immediately preceding the member's death if the member had at least one year but not more than ten full years of credited service, which amount shall increase by five per cent for each full year of service in excess of ten years, to a maximum of one hundred per cent of the compensation; provided that if the member had at least one year of credited service, the amount, together with the member's accumulated contributions shall not be less than one hundred per cent of the compensation;

(2)  If the member had ten or more years of credited service at the time of death in service, and the death occurred after June 30, 1988, the member's designated beneficiary may elect to receive in lieu of any other payment provided in this section, the allowance that would have been payable as if the member had retired on the first day of a month following the member's death, except for the month of December when retirement on the first or last day of the month shall be allowed.  Benefits payable under this paragraph shall be calculated under option 3 of section 88-83 and computed on the basis of section 88-74, unreduced for age; or

(3)  If the member was eligible for service retirement at the time of death in service, the member's designated beneficiary may elect to receive in lieu of any other payment provided in this section, the allowance that would have been payable as if the member had retired on the first day of a month following the member's death, except for the month of December when retirement on the first or last day of the month shall be allowed.  Benefits payable under this paragraph shall be calculated under option 2 of section 88-83 and computed on the basis of section 88-74.

(b)  If the member's designation of beneficiary is void as specified in section 88-93, or if the member did not designate a beneficiary, there shall be payable:

(1)  To the surviving spouse or reciprocal beneficiary, a benefit as specified under subsection (a)(1), (2), or (3);

(2)  To the deceased member's children under age eighteen, if there is no surviving spouse or reciprocal beneficiary, an equally divided benefit as specified under subsection (a)(1); or

(3)  To the deceased member's estate, if there is no surviving spouse or reciprocal beneficiary and no children under the age of eighteen, a benefit as specified under subsection (a)(1).

(c)  For the purposes of this section, a year round school employee shall be considered in service during the July and August preceding a transfer to a traditional school schedule if the employee was in service for the entire prior school year and has a contract for the upcoming traditional school year.

(d)  The application for ordinary death benefits shall be filed no later than three years from the date of the member's death. [L 1925, c 55, §6(8); RL 1935, pt of §7925; RL 1945, §708, subs 8; am L 1949, c 200, §1; am L 1951, c 127, §1; RL 1955, §6-51; am L 1963, c 127, §12; am L 1967, c 247, §1; HRS §88-77; am L 1969, c 110, pt of §1; gen ch 1985; am L 1987, c 299, §2; am L 1988, c 41, §3 and c 242, §1; am L 1993, c 67, §1; am L 1994, c 108, §3; am L 1997, c 212, §4 and c 383, §28; am L 2002, 128, §8; am L 2006, c 169, §14; am L 2007, c 215, §14]

Attorney General Opinions

Because of operation of renunciation of succession pursuant to Uniform Probate Code, beneficiary, deceased parent, was deemed to have predeceased member; thus, only remaining beneficiary was remaining parent, and employees’ retirement system may pay member's benefits to sole remaining beneficiary.  Att. Gen. Op. 97-3.



§88-84.5 - Federal limits on annual compensation for ordinary death benefit.

[§88-84.5]  Federal limits on annual compensation for ordinary death benefit.  [Section retroactive to July 1, 1996.  L 2005, c 58, §33.]  (a)  Commencing July 1, 1996, compensation used to determine the benefit payable under section 88-84(a)(1) shall be subject to the annual limit set forth in section 401(a)(17) of the Internal Revenue Code of 1986, as amended; provided that there shall be paid to the beneficiary of any member:

(1)  Who dies while in service or on authorized leave without pay after June 30, 2004, and before July 1, 2006; and

(2)  Whose compensation earned during the year immediately preceding the member's death exceeds the annual limit set forth in section 401(a)(17) of the Internal Revenue Code of 1986, as amended,

a nontax-qualified benefit equal to the difference between the benefit that would have been payable under section 88-84(a)(1) without applying the limit under section 401(a)(17) of the Internal Revenue Code of 1986, as amended, to compensation earned prior to July 1, 2005, and the benefit that is payable under section 88-84(a)(1) applying the limit under section 401(a)(17) of the Internal Revenue Code of 1986, as amended, to the compensation earned during the year immediately preceding the member's death.

(b)  The nontax-qualified benefit provided by subsection (a) shall be administered by the board of trustees; provided that:

(1)  State members shall be paid by the respective department or agency that employs the member pursuant to assessments made and received by the system; and

(2)  County members shall be paid by the respective counties pursuant to assessments made and received by the system.

(c)  Section 88-91 shall apply to the nontax-qualified benefit. [L 2005, c 58, §1]



§88-85 - Accidental death benefit.

§88-85  Accidental death benefit.  (a)  In the case of an accidental death as determined by the board pursuant to section 88-85.5, there shall be paid to the member's designated beneficiary or to the member's estate the amount of the member's accumulated contributions and there shall be paid in lieu of the ordinary death benefit payable under section 88-84, a pension of one-half of the average final compensation of the member:

(1)  To the surviving spouse or reciprocal beneficiary of the member to continue until the surviving spouse or reciprocal beneficiary remarries, marries, or enters into a new reciprocal beneficiary relationship;

(2)  If there be no surviving spouse or reciprocal beneficiary, or if the surviving spouse or reciprocal beneficiary dies or remarries, marries, or enters into a new reciprocal beneficiary relationship before any child of the deceased member shall have attained the age of eighteen years, then to the deceased member's child or children under the age of eighteen, divided in the manner as the board in its discretion shall determine, to continue as a joint and survivor pension of one-half of the deceased member's final compensation until every child dies, or attains the age of eighteen; or

(3)  If there is no surviving spouse or reciprocal beneficiary or child under the age of eighteen years surviving the deceased member, then to the deceased member's dependent father or dependent mother, as the deceased member shall have nominated by written designation duly acknowledged and filed with the board, or if there is no nomination, then to the deceased member's dependent father or to the deceased member's dependent mother as the board, in its discretion, shall direct to continue for life.

The pension shall be effective on the first day of the month following the member's death, except for the month of December, when benefits shall be effective on the first or last day of the month.

(b)  Notwithstanding any other law to the contrary, any condition of impairment of health caused by any disease of the heart, lungs, or respiratory system, resulting in death to a firefighter, police officer, or sewer worker, shall be presumed to have been suffered in the actual performance of duty at some definite time and place through no wilful negligence on the firefighter's, police officer's, or sewer worker's part, and as a result of the inherent occupational hazard of exposure to and inhalation of smoke, toxic gases, chemical fumes, and other toxic vapors, unless the contrary be shown by competent evidence; provided that such firefighter, police officer, or sewer worker shall have passed a physical examination on entry into such service or subsequent to such entry, which examination failed to reveal any evidence of such condition.

(c)  Benefits payable under subsection (a) shall continue through the end of the last month in which the payee is eligible for the benefit. [L 1925, c 55, §6(9); am L 1927, c 251, §§1, 4, 5; RL 1935, pt of §7925; RL 1945, §708, subs 9; RL 1955, §6-52; HRS §88-78; am L 1969, c 110, pt of §1; am L 1974, c 118, §1(2) and c 182, §4; am L 1977, c 44, §1 and c 191, §2; gen ch 1985; am L 1997, c 383, §29; am L 2002, c 128, §9; am L 2004, c 179, §13; am L 2005, c 58, §10; am L 2006, c 169, §15]

Attorney General Opinions

Heart attack could constitute "accident" within meaning of section.  Att. Gen. Op. 69-25.

Death resulting from operation on knee injured in actual performance of duty was natural and proximate result of injury and compensable.  Att. Gen. Op. 71-6.

Police officer injured in automobile accident while driving home from work in police officer's own, but government equipped car, is injured while in the actual performance of duty.  Att. Gen. Op. 71-6.

Hanai children are not included within meaning of "child" or "children" as used in section.  Att. Gen. Op. 93-1.



§88-85.5 - Applications for accidental death benefits; approval by the board.

§88-85.5  Applications for accidental death benefits; approval by the board.  (a)  An application for service-connected accidental death benefits may be filed with the system by or on behalf of the claimant pursuant to section 88-85, 88-286, or 88-339, on a form provided by the system.  The application shall be filed no later than three years from the date of the member's death.

(b)  After the claimant files an application for service-connected accidental death benefits, the system shall obtain the following:

(1)  A copy of the employer's report of the accident submitted by the employer to the department of labor and industrial relations, workers' compensation division, and other reports relating to the accident;

(2)  A certified statement from the head of the department in which the deceased member was employed, stating the date, time, and place of the accident, and the nature of the service being performed when the accident occurred.  The statement shall also include an opinion as to whether or not the accident was the result of wilful negligence on the deceased member's part;

(3)  A copy of the latest position description of the deceased member's duties and responsibilities;

(4)  A certified copy of the death certificate; and

(5)  A copy of an autopsy report, if performed.

(c)  Upon the system's receipt of the application and documents specified in subsection (b), the medical board shall determine and certify to the board whether the member's death was an accidental death as defined in section 88-21.

(d)  The board may accept as conclusive as to whether or not the member's death was caused by wilful negligence on the part of the member:

(1)  A certification made by the head of the agency in which the member is employed; or

(2)  A finding by the medical board.

(e)  After the medical board submits its certification to the system, the board shall approve or disapprove the application.  Upon approval of an application, benefits shall be paid as provided in section 88-85, 88-286, or 88-339. [L 2000, c 215, §1; am L 2004, c 179, §14; am L 2006, c 169, §16]



§88-86 - REPEALED.

§88-86  REPEALED.  L 1970, c 52, §1.



§88-87 - Adjustment for deficiency in accumulated contributions.

§88-87  Adjustment for deficiency in accumulated contributions.  Upon retirement, the maximum retirement allowance of any member whose accumulated contributions are deficient shall be reduced by an amount which is the actuarial equivalent of the amount of the deficiency.  A deficiency shall be the amount by which a member's accumulated contributions fail to equal the accumulated contributions which would be standing to the member's account had the member contributed at the full rate required by law.  Deficiencies may be paid by the member in advance of retirement, in which case the member's retirement allowance shall not be reduced. [L 1969, c 110, pt of §1; gen ch 1985; am L 2000, c 215, §3]



§88-88 - Adjustment of retirement allowances of retirants.

§88-88  Adjustment of retirement allowances of retirants.  The retirement allowance of any class A member whose allowance was reduced by reason of social security coverage subsequent to December 31, 1955, shall be increased by the amount of such reduction; provided that the increase shall be limited to 1/280 of that part of the class A member's average final compensation not in excess of $4,200 per annum multiplied by the number of years of the class A member's creditable service rendered between January 1, 1956, and January 1, 1965, for which the class A member received compensation covered by social security, and provided that in the case of a member who retired on a service-connected disability retirement the increase shall be limited to 16 and 2/3 per cent of that part of the member's average final compensation not in excess of $4,200 per year. [L 1969, c 102, §1; gen ch 1985]



§88-89 - Minimum amount.

§88-89  Minimum amount.  Each retirant who has a minimum of ten years of credited service and whose service retirement allowance is less than $50 per month, shall be paid an amount which, together with the retirant's retirement allowance, equals the sum of $50 per month. [L 1943, c 130, §1; RL 1945, §709, subs 1; RL 1955, §6-43; am L 1957, c 143, §7; HRS §88-80; am L 1969, c 110, pt of §1 and c 127, §32; gen ch 1985; am L 1998, c 151, §15]



§88-90 - Post retirement allowances.

§88-90  Post retirement allowances.  (a)  There shall be payable to each person receiving any pension, annuity or retirement allowance, a post retirement allowance which shall consist of an amount equivalent to one and one-half per cent of the monthly pension, annuity or retirement allowance as originally computed, approved and paid.  This benefit shall be added to the monthly pension, annuity or retirement allowance on the first day of July in each year following June 30, 1961, as follows:

(1)  To each person receiving a pension, annuity or retirement allowance on June 30, 1961, payment of the benefit shall commence on July 1, 1961, except that after June 30, 1963, the monthly benefits payable under this subsection shall be computed and paid on the basis of the number of years that has elapsed since the person entitled thereto first became the recipient of the pension, annuity or retirement allowance from which the benefit is derived.

(2)  To each person first receiving a pension, annuity or retirement allowance after June 30, 1961, payment of the benefit shall commence on the first of July following the calendar year in which the payment of the pension, annuity or retirement allowance is effective.

(b)  After June 30, 1970, the post retirement allowance shall consist of an amount equivalent to two and one-half per cent of the monthly pension, annuity or retirement allowance as originally computed and paid.  This benefit shall be payable on the first day of July in each year following June 30, 1970, as follows:

(1)  To each person, who on June 30, 1970, was receiving a post retirement allowance as described under subsection (a) hereof, payment of the benefit shall commence on July 1, 1970.

(2)  To each person first receiving a pension, annuity or retirement allowance after December 31, 1968, payment of the benefit shall commence on the first day of July following the calendar year in which the payment of the pension, annuity or retirement allowance is effective. [L 1961, c 175, §7; am L 1963, c 127, §10; Supp, §6-49.5; HRS §88-81; am L 1969, c 110, pt of §1; am L 1970, c 113, §1]



§88-90.5 - Actuarial assumptions.

§88-90.5  Actuarial assumptions.  (a)  Notwithstanding any provision in this chapter to the contrary, the board may approve the effect of the post retirement allowance under section 88-90, or of any other mandatory fixed scheduled increase in the benefits payable under part II, VII, or VIII, as an actuarial assumption for the purpose of determining the value of the options available under sections 88-83, 88-283, and 88-333.

(b)  Subject to the recommendation of the actuary appointed under section 88-29, the board may adopt, by motion at any duly noticed meeting of the board, actuarial tables, factors, and assumptions for the purposes of parts II, VII, and VIII.  The tables, factors, and assumptions that are used to compute benefits shall be in writing and certified by the administrator. [L 2005, c 56, §2; am L 2007, c 215, §15]



§88-91 - Exemption from taxation and execution.

§88-91  Exemption from taxation and execution.  The right of a person to a pension, an annuity or a retirement allowance, to the return of contributions, the pension, annuity or retirement allowance itself, any optional benefit or death benefit, any other right accrued or accruing to any person under this part and the moneys in the various funds created under this part are exempted from any tax of the State and, except as in section 88-92 provided, shall not be subject to execution, garnishment or any other process and shall be unassignable except as in this part specifically provided. [L 1925, c 55, §12; am L 1933, c 81, §1; RL 1935, §7930; RL 1945, §715; RL 1955, §6-58; HRS §88-82; am L 1969, c 110, pt of §1]

Attorney General Opinions

Power of attorney authorizing attorney to receive, endorse and collect checks does not constitute assignment of retirement allowance prohibited by section.  Att. Gen. Op. 61-69.

To extent that divorce decrees create liens that act directly on retirement system funds, the decrees are unenforceable.  Att. Gen. Op. 79-3.

Case Notes

Section does not prevent divorce court to order a party to maintain his former wife and children as beneficiaries under the retirement system.  52 H. 357, 477 P.2d 620.



§88-92 - Garnishment in certain cases; procedure.

§88-92  Garnishment in certain cases; procedure.  Whenever the comptroller or attorney general of the State, or any county finance director or attorney, or the head of any department, bureau, board or other agency of the State or any county finds, or has reason to believe, that any person entitled to any moneys mentioned in section 88-91 (such person being hereinafter in this section designated as the defendant) has embezzled, stolen or otherwise unlawfully taken, received, retained or failed properly to account for, any property or funds belonging, and which have not been returned or repaid, to the State or any county or any department, bureau, board, or other agency thereof, he shall promptly notify the board of trustees thereof in writing requesting the board to withhold payment of such moneys to the defendant pending the investigation hereinafter provided for and shall proceed promptly to make such investigation as he deems necessary to ascertain the facts.

If after the investigation he finds insufficient evidence in his judgment to warrant the action hereinafter provided for, or if the investigation exonerates the defendant, he shall promptly notify the board in writing of such finding and shall withdraw the notice to withhold.

If, however, in his judgment, the evidence warrants the action, he shall forthwith bring an action in the name of the State or county, or the department, bureau, board or other agency concerned (if it is authorized by law to sue in its own name), as the case may be, against the defendant in a court having jurisdiction of the amount of the judgment prayed for in any district or circuit, as the case may be, in which the defendant can be found or resides, or in the circuit court of the first judicial circuit, setting forth of his own knowledge or on information and belief, as the case may be, the facts of the case, including the amount of funds or the value and description of the property alleged to have been embezzled, stolen or otherwise unlawfully taken, received or retained, or not properly accounted for, naming the board as garnishee, and praying for judgment against the defendant and for the issuance of garnishment process against the board.  All such courts are hereby given jurisdiction of these actions.

The form of the complaint and summons shall be similar, as nearly as may be, to that used in proceedings against government beneficiaries under chapter 653, and the action authorized by this section shall lie notwithstanding the fact that the claim in certain cases may be for an unliquidated amount or may sound in tort.  Upon receipt of the notice, the board shall withhold the payment of the moneys to the defendant for the period and in the manner hereinafter provided.  If the garnishment process hereinabove mentioned is not served upon the board within the period of sixty days after receipt by the board of the notice to withhold, or if before the expiration of the period the notice to withhold shall be withdrawn, the board shall thereupon pay such moneys to the defendant.

If, however, the garnishment process is served upon the board within the period, it shall be unlawful for the board to pay any such moneys to the defendant or his order until the garnishment proceedings shall have been withdrawn or dismissed, or the judgment, if any, obtained against the defendant shall have been fully paid, any of which events, as the case may be, shall be certified by the court, in or before which such proceedings has been pending.  The moneys so withheld from the defendant shall be deemed sequestered in the custody of the board from the time of service on the board.  At any time after service upon the board, the court, upon the consent of the plaintiff or upon motion of the defendant or of the board and notice to the plaintiff, may determine whether the amount so withheld is excessive in comparison with the judgment that the plaintiff might obtain in the action, and, if so, what part thereof is a reasonable amount to be so sequestered, and may thereupon release the remainder thereof from being so sequestered.

The provisions of chapter 653 shall be applicable, as nearly as may be, to garnishment proceedings authorized by this section, as to certification of the judgment to the garnishee, payment of judgment, and other matters not specifically provided for in this section. [L 1933, c 81, §2; RL 1935, §7931; RL 1945, §716; RL 1955, §6-59; am L 1957, c 152, §1; HRS §88-83; am L 1969, c 110, pt of §1]



§88-93 - Named beneficiaries by members and by former employees; effect of marriage, entry into reciprocal beneficiary relationship, divorce, termination of reciprocal beneficiary relationship, or death.

§88-93  Named beneficiaries by members and by former employees; effect of marriage, entry into reciprocal beneficiary relationship, divorce, termination of reciprocal beneficiary relationship, or death.  (a)  All written designations of beneficiaries for members and for former employees shall become null and void when:

(1)  The beneficiary predeceases the member or former employee;

(2)  The member or former employee is divorced from the beneficiary;

(3)  The member or former employee is unmarried, and subsequently marries; or

(4)  The member or former employee enters into or terminates a reciprocal beneficiary relationship.

Any of the above events shall operate as a complete revocation of the designation and, except as provided in sections 88-84(b) and 88-338(b) all benefits payable by reason of the death of the member or former employee shall be payable to the member's or former employee's estate unless, after the death, divorce or marriage, or entry into or termination of reciprocal beneficiary relationship, the member or former employee makes other provision in a written designation duly executed and filed with the board.

(b)  Subsection (a) shall not apply to active members who are former retirants who have returned to service.  The beneficiaries of retirants who return to service may not be changed except to the extent provided under the retirement allowance option selected by the former retirant when the former retirant first retired. [L 1951, c 156, §1; am L 1955, c 12, §1; RL 1955, §6-54; HRS §88-84; am L 1969, c 110, pt of §1; gen ch 1985; am L 1997, c 383, §30; am L 2006, c 169, §17; am L 2007, c 215, §16]

Attorney General Opinions

Because of operation of renunciation of succession pursuant to Uniform Probate Code, beneficiary, deceased parent, was deemed to have predeceased member; thus, only remaining beneficiary was remaining parent, and employees’ retirement system may pay member’s benefits to sole remaining beneficiary.  Att. Gen. Op. 97-3.

Case Notes

Provision revoking a designation by subsequent marriage operated to revoke a designation made prior to enactment of provision; not unconstitutional.  42 H. 532.

Divorce decree may order party to maintain his former wife and children as beneficiaries, and upon failure of party to comply, court will determine rights of parties as if obligation had been performed.  52 H. 357, 477 P.2d 620.



§88-94 - Withholding of income taxes.

§88-94  Withholding of income taxes.  Pension, annuity, and retirement allowance payments from the system shall be subject to income tax withholding requirements as set forth by the federal government; payment of these taxes as withheld shall be the liability of the system.  The board of trustees shall adopt rules to administer the purposes of this section. [L 1966, c 11, §§2, 3; HRS §88-85; am L 1969, c 110, pt of §1; gen ch 1985; am L 2005, c 58, §1]



§88 95 - Withholding of dues and insurance premiums.

§88‑95  Withholding of dues and insurance premiums.  A retired member, if the retired member requests in writing, may have withheld from the retired member's pension, annuity, or retirement allowance, payments to the employer-union health benefits trust fund and employee organizations for dues and insurance premiums. [L 1967, c 219, §1; HRS §88-86; am L 1969, c 110, pt of §1; gen ch 1985; am L 1987, c 54, §1; am L 2006, c 169, §18]



§88-96 - Rights of members separated from service.

§88-96  Rights of members separated from service.  (a)  Any member who ceases to be an employee and who has fewer than five years of credited service, excluding unused sick leave, upon application to the board, shall be paid all of the member's accumulated contributions and the member's membership shall thereupon terminate and all credited service shall be forfeited; provided that a member shall not be paid the member's accumulated contributions:

(1)  If the member becomes an employee again within fifteen calendar days from the date the member ceased to be an employee; or

(2)  If, at the time the application for return of accumulated contributions is received by the board, the member has become an employee again.

Regular interest shall be credited to the former employee's account until the former employee's accumulated contributions are returned to the former employee; provided that the former employee's membership shall not continue after the fourth full year following the calendar year in which the individual's employment terminates.  Upon termination of the former employee's membership, the former employee's credited service shall be forfeited and, if the former employee's accumulated contributions are $1,000 or less at the time of distribution, the system shall return the former employee's contributions to the former employee.  If the former employee does not become an employee again and if the former employee's accumulated contributions have not been withdrawn by the former employee or previously returned by the system to the former employee, the system shall return the former employee's accumulated contributions to the former employee as soon as possible after the former employee attains age sixty-two.

(b)  Any member having five or more years of credited service who ceases to be an employee, upon application to the board, shall be paid all of the member's accumulated contributions and thereupon the former employee's membership shall terminate and all credited service shall be forfeited; provided that a member shall not be paid the member's accumulated contributions:

(1)  If the member becomes an employee again within fifteen calendar days from the date the member ceased to be an employee; or

(2)  If, at the time the application for return of accumulated contributions is received by the board, the member has become an employee again.

If the contributions are not withdrawn by the former employee within four calendar years following the calendar year in which the former employee's employment terminates, the former employee shall have established vested benefit status and shall be eligible for the service retirement benefit in effect at the time of the former employee's retirement, payable in accordance with this chapter; provided that if the former employee withdraws the former employee's accumulated contributions, the former employee's vested benefit status shall terminate and all credited service shall be forfeited.

(c)  In case of the death of any former member after the termination of service, the former member's accumulated contributions shall be payable to the former member's estate or to such person as the former member has nominated by written designation duly executed and filed with the board. [L 1925, c 55, §6(10); RL 1935, pt of §7925; RL 1945, §708, subs 10, 13; am L 1945, c 73, §1(f); am L 1947, c 103, §1(b), (c); RL 1955, §6-53; am L 1963, c 127, §13; am L 1965, c 222, §10; HRS §88-87; am L 1969, c 110, pt of §1; am L 1982, c 165, pt of §2(15); am L 1984, c 32, §1; am L 1989, c 100, §2; am L 2004, c 179, §15; am L 2005, c 58, §12; am L 2006, c 169, §19]

Attorney General Opinions

Returning retirants are without "vested benefit status".  Att. Gen. Op. 86-20.



§88-97 - Return to service of a member who has vested benefit status.

§88-97  Return to service of a member who has vested benefit status.  If a former member who has a vested benefit status as provided in section 88-96(b) returns to service before the former member's retirement, the former member shall again become a member and shall contribute for membership service as provided by the law in effect during the member's reenrolled period of membership.  Upon retirement, the member's benefit shall be the benefit computed with the member's combined service included under the formula in effect at the time of retirement. [L 1969, c 110, pt of §1; am L 1982, c 165, pt of §2(15); am L 2005, c 58, §13]



§88-98 - Return to service of a retirant.

§88-98  Return to service of a retirant.  (a)  Any retirant who returns to employment requiring active membership in the system shall be reenrolled as an active member of the system in the same class from which the retirant originally retired and the retirant's retirement allowance shall be suspended.

(1)  If the retirant returns to service before July 1, 1998, and again retires, the retirant's retirement allowance shall consist of:

(A)  For members with fewer than three years of credited service during the member's period of reemployment, the allowance to which the member was entitled under the retirement allowance option selected when the member previously retired and which was suspended; plus, for the period of service during the member's reemployment, the allowance to which the member is entitled for that service based on the retirement allowance option initially selected and computed for the member's age, average final compensation, and other factors in accordance with the benefit formula under section 88-74 in existence at the time of the member's latest retirement; or

(B)  For members with three or more years of credited service during the member's period of reemployment, the allowance computed as if the member were retiring for the first time; provided that in no event shall the allowance be less than the amount determined in accordance with subparagraph (A); and

(2)  If the retirant returns to service after June 30, 1998, and again retires, the retirant's retirement allowance shall be computed in accordance with paragraph (1)(A), regardless of the number of years of service in the reemployment period.

(b)  Any retirant who received the special retirement incentive benefit under Act 253, Session Laws of Hawaii 2000, as amended by Act 131, Session Laws of Hawaii 2002, and is reemployed by the State or a county in any capacity shall:

(1)  Have the retirant's retirement allowance suspended;

(2)  Forfeit the special retirement incentive benefit and any related benefit provided by this chapter; and

(3)  Be subject to the age and service requirements under section 88-73 when the member again retires.

(c)  If a retirant's maximum retirement allowance upon the retirant's initial retirement was subject to the limits on maximum retirement allowance under section 88-74:

(1)  The limit shall apply to the computation of the retirant's maximum retirement allowance for the retirant's period of service during the retirant's reemployment, so that the sum of:

(A)  The per cent by which the retirant's average final compensation for the retirant's years of service prior to the retirant's initial retirement is multiplied to determine the retirant's maximum retirement allowance upon the retirant's initial retirement; and

(B)  The per cent by which the retirant's average final compensation for any period of reemployment after the retirant's initial retirement is multiplied to determine the retirant's maximum retirement allowance for the period of reemployment,

shall not exceed the limit, under section 88-74, on the per cent by which the retirant's average final compensation may be multiplied for the purpose of determining the retirant's maximum retirement allowance.  For example, if a retirant's maximum retirement allowance upon the retirant's initial retirement was limited by section 88-74 to eighty per cent of the retirant's average final compensation, and the retirant retired with a maximum allowance equal to seventy per cent of the retirant's average final compensation, the retirant's maximum allowance for the retirant's period of reemployment may not exceed ten per cent of the retirant's average final compensation for the retirant's period of reemployment; and

(2)  If the retirant's maximum retirement allowance upon the retirant's initial retirement was equal to or greater than the applicable limit under section 88-74, the retirant shall not earn service credit or earn any additional retirement allowance during the retirant's period of reemployment, and the reemployed retirant shall not make any contributions under section 88-45.

(d)  If a retirant's designation of beneficiary was irrevocable upon the retirant's initial retirement, the retirant may not change the retirant's designated beneficiary when the retirant returns to service or when the former retirant again retires.

(e)  A retirant who returns to service shall not be considered to be "in service", for the purposes of section 88-75, 88-79, 88-84, or 88-85, or any other provision of this chapter providing for benefits arising out of the disability or death of a member.  A retirant who returns to service and dies during the period of reemployment shall be considered to have retired again effective as of the first day of the month following the month in which the death occurs, except for death during the month of December when the effective date of retirement may be the last day of the month.

(f)  The board shall adopt any rules as may be required to administer this section. [L 1974, c 108, §1; gen ch 1985; am L 1987, c 118, §2; am L 1998, c 151, §10; am L 2001, c 61, §1; am L 2006, c 169, §20; am L 2007, c 215, §17; am L 2009, c 121, §3]

Attorney General Opinions

Return to service of contributory plan retirant; participation in noncontributory plan.  Att. Gen. Op. 85-21.

Case Notes

Under this section (1993), for a member who retired for a second time, the only deductions authorized from the member's maximum monthly retirement allowance were deductions of the actuarial equivalent of the member's accumulated contributions when the member withdrew them upon the member's first and second retirements, and paragraph (2) (1993) did not authorize a reduction for the total of the monthly payments received by the member during the member's first retirement before the member's second employment.  89 H. 70 (App.), 968 P.2d 1081.



§88-101 - Payment of existing pensions.

D.  Administration; Financing

§88-101  Payment of existing pensions.  (a)  The pensions of all teachers on the pension rolls of the retirement fund for pensioning retired teachers on January 1, 1926, shall be continued and paid from the pension accumulation fund at the rates at which they were paid prior to that date.

(b)  The pensions of all other persons retired prior to April 22, 1925, and granted pensions on account of service for the Territory shall, if they were in force on June 30, 1925, be continued and paid from the pension accumulation fund.  Any additional amount required to continue such pensions shall be provided by an increase in the accrued liability contribution otherwise payable to the pension accumulation fund.

(c)  The administration and payment of all other pensions provided by the legislature and the pensions and allowances similarly provided for veterans of the Hawaii guard shall be the responsibility of the system from and after June 5, 1953.  All sums required for these purposes shall be provided by appropriation to the system. [L 1925, c 55, pt of §9, and §10; am L Sp 1933, c 10, §§3, 4; RL 1935, §7928; am L 1935, c 45, §2; RL 1945, §713; RL 1955, §6-55; HRS §88-91; am L 1969, c 110, pt of §1]



§88-102 - Classification of members.

§88-102  Classification of members.  The board of trustees shall classify each member in one of the following groups:

(1)  General employees of the State and counties, including administrative, clerical, professional, and technical workers, mechanics, laborers, and all others not otherwise classified;

(2)  Teachers, including all teachers regularly engaged in public education whose salaries are wholly or partly paid by the State, and faculty members and instructors of the University of Hawaii; or

(3)  Police officers in the employ of the counties and firefighters in the employ of the State or of the counties,

or in any other group that may be recommended by the actuary on the basis of service and mortality experience and approved by the board, to cover any part of any group or groups previously created or any additional class of employees. [L 1925, c 55, §3(5); am imp L 1927, c 251, §3; RL 1935, pt of §7922; RL 1945, pt of §703; RL 1955, §6-28; HRS §88-92; am L 1969, c 110, pt of §1; am L 1977, c 191, §2; am L 1978, c 193, §2; am L 2005, c 58, §14]



§88-103 - Records.

§88-103  Records.  (a)  The board of trustees shall keep a record of all its proceedings which record shall be open to public inspection.  It shall publish annually a report showing in detail:  (1) the fiscal transactions of the system for the year ending the preceding June 30, (2) the amount of the accumulated cash and securities of the system, and (3) an actuarial valuation of the assets and liabilities of the system.  The board shall submit the report to the governor and shall furnish copies thereof to the heads of the various departments of the State and county for their use and the use of the members employed therein.

(b)  The board shall include in its annual report submitted prior to January 1 of each odd-numbered year:  (1) a comparison of the investment performance of the system with the investment performances of the public employees' retirement systems of other jurisdictions which have authority to make investments substantially similar to the investment authorized under section 88-119, and (2) a comparison of the funded ratio on June 30 of the preceding year with the funded ratios of the public employees' retirement systems of other jurisdictions. [L 1925, c 55, §5(10); RL 1935, pt of §7924; RL 1945, pt of §707; RL 1955, §6-67; HRS §88-93; am L 1969, c 110, pt of §1; am L 1984, c 108, §7]



§88-103.5 - Disclosure of information.

§88-103.5  Disclosure of information.  (a)  The employees' retirement system shall:

(1)  Disclose to the Hawaii employer-union health benefits trust fund and employee organizations information related to the administration of pension, annuity, or retirement allowance deductions, as follows:  name, social security number, and amounts and dates of both voluntary and mandatory deductions remitted to the recipient; and

(2)  Release the records of its retirants and beneficiaries to the Hawaii employer-union health benefits trust fund for the disbursement of payments authorized under section 87A-23.

(b)  Any government agency or employee organization receiving government records pursuant to this section shall be subject to the same restrictions on disclosure of the records as the originating agency. [L 1990, c 250, §2; am L 1998, c 89, §1; am L 2004, c 10, §2]



§88-103.7 - Information from the State and counties.

[§88-103.7]  Information from the State and counties.  [Section effective July 1, 2010.]  To fulfill its responsibilities under this chapter, the system may require any department or agency of the State or counties to furnish information to the system to carry out the purposes of this chapter.  The system may specify the format in which the information shall be furnished.  Without limitation of the foregoing, the system may require that information be furnished in electronic format and that information with respect to payroll and personnel transactions:

(1)  Allocate payments, including bonuses, salary adjustments, payments for compensatory time, and workers' compensation, to monthly or other periods as requested by the system; and

(2)  Specify the purpose or nature of the payment. [L 2008, c 41, §1]



§88-104 - Actuarial data.

§88-104  Actuarial data.  The board of trustees shall keep in convenient form such data as shall be necessary for actuarial valuation of the various funds of the system and for checking the experience of the system. [L 1925, c 55, §5(9); RL 1935, pt of §7924; RL 1945, pt of §707; RL 1955, §6-69; HRS §88-94; am L 1969, c 110, pt of §1]



§88-105 - Actuarial investigations, valuations.

§88-105  Actuarial investigations, valuations.  (a)  At least once in each five-year period, commencing with fiscal year 1994-1995, the actuary shall make an actuarial investigation of the experience of the system and shall recommend to the board of trustees the adoption for actuarial valuation of the system of mortality, service, and other tables as shall be deemed appropriate and necessary, and the actuary shall recommend to the legislature for its adoption the investment yield rate.  The actuary shall further recommend the acceptable funded ratio for the system, taking into consideration the guaranties of article XVI, section 2 of the state constitution, section 88-107, and section 88-127.

(b)  Commencing with fiscal year 2009-2010, the actuary shall recommend, based on the actuarial investigation, the appropriate adjustments to the contribution rates under section 88-122(e).

(c)  On the basis of such tables and other factors as the board or legislature, as the case may be, shall adopt, and commencing with fiscal year 2005-2006 and the contribution rates of section 88-122(e), the actuary shall make an annual valuation of the assets and liabilities of the funds of the system. [L 1925, c 55, §5(14), (15), (16); am imp L 1927, c 251; RL 1935, pt of §7924; RL 1945, pt of §707; RL 1955, §6-71; am L 1964, c 62, §9; HRS §88-95; am L 1969, c 110, pt of §1; am L 1994, c 276, §5; am L 2004, c 181, §1; am L 2007, c 256, §2]

Attorney General Opinions

Change to "unisex" option factor tables valid.  Att. Gen. Op. 82-3.



§88-106 - Correction of errors.

§88-106  Correction of errors.  Should any change or error in records result in any member, retirant, or beneficiary receiving from the system more or less than the member, retirant, or beneficiary would have been entitled to receive had the records been correct, the board of trustees shall correct the error and as far as practicable, shall adjust the payments in such a manner that the actuarial equivalent of the benefit to which the member, retirant, or beneficiary was correctly entitled shall be paid.  Should any error in calculation or records result in any member, retirant, or beneficiary receiving from the system more than the member, retirant, or beneficiary would have been entitled to receive had the calculation or records been correct, the board of trustees shall correct the error and may forgive any such overpayment. [L 1925, c 55, §13; RL 1935, §7932; RL 1945, §717; RL 1955, §6-57; HRS §88-96; am L 1969, c 110, pt of §1; gen ch 1985; am L 1986, c 95, §1]



§88-106.5 - Compromise and settlement.

[§88-106.5]  Compromise and settlement.  The board may compromise or settle any claim for benefits under this chapter; provided that, if the compromise or settlement would result in a person receiving benefits that the person would not otherwise, as a matter of law, be entitled to receive, the compromise or settlement shall be subject to the approval of the attorney general and may be made only if:

(1)  The settlement or compromise relates to or arises out of a representation made to a member concerning the member's eligibility for benefits under this chapter;

(2)  The representation:

(A)  Was made in writing by an employee of the system with authority to make representations on behalf of the system as to amounts of and eligibility for benefits under this chapter; and

(B)  Was erroneous as to the amount or class of credited service to which the member was entitled;

(3)  The member, in good faith and reasonable reliance on the representation, retired or terminated the member's status as an employee or the member's membership in the system; and

(4)  The settlement or compromise will prevent manifest injustice. [L 2005, c 57, §1]

Note

Applies to claims arising on or after May 17, 2005.  L 2005, c 57, §3.



§88-107 - Interest.

§88-107  Interest.  (a)  The board of trustees shall annually allocate the interest and other earnings of the system to the funds of the system, as follows:

(1)  The annuity savings fund shall be credited with the amount of regular interest credited to members' accounts;

(2)  The expense fund shall be credited with such sums as provided in section 88-116; and

(3)  The remaining investment earnings, if any, shall be credited to the pension accumulation fund.

(b)  Beginning with actual investment earnings in fiscal year 1995 in excess of the investment yield rate, to address outstanding unfunded pension obligations, ten per cent of such excess earnings shall be deposited in the pension accumulation fund; remaining excess earnings shall be applied to the amounts to be contributed under section 88-123.  In fiscal year 1996, twenty per cent of the actual investment earnings in excess of the investment yield rate shall be deposited in the pension accumulation fund; remaining excess earnings shall be applied to the amount contributed under section 88-123.  In fiscal years 1997 and 1998, actuarial investment earnings in excess of a ten per cent actuarial investment yield rate shall be applied to the amount contributed under section 88-123.  Beginning in fiscal year 1999, one hundred per cent of the investment earnings shall be deposited in the pension accumulation fund.

(c)  The application of actuarial investment earnings to the amount contributed under section 88-123 for fiscal years 1997 and 1998 as provided in subsection (b) is a one-time only provision and no law shall be enacted to again require the employees' retirement system to apply actuarial investment earnings to offset the amount contributed under section 88-123. [L 1925, c 55, pt of §7; am imp L 1927, c 251, §4; am imp L Sp 1933, c 10, §1; RL 1935, pt of §7926; am imp L 1935, c 48, §2; RL 1945, §711, subs 1; RL 1955, §6-78; am L 1963, c 127, §15; am L 1965, c 222, §12; HRS §88-97; am L 1969, c 110, pt of §1; am L 1984, c 23, §1; am L 1988, c 41, §4; am L 1994, c 276, §6; am L 1997, c 327, §2; am L 1999, c 100, §1]



§88-108 - Cash for meeting disbursements.

§88-108  Cash for meeting disbursements.  For the purpose of meeting disbursements for retirement allowances, pensions, annuities and other payments, there may be kept available cash, not exceeding ten per cent of the total amount in the several funds of the system, on deposit in any one or more banks or trust companies of the State, organized under the laws thereof or of the United States.  The sum on deposit in any one bank or trust company shall not exceed twenty-five per cent of the paid up capital and surplus of the bank or trust company. [L 1925, c 55, pt of §7; RL 1935, pt of §7926; RL 1945, §711, subs 3; RL 1955, §6-79; HRS §88-98; am L 1969, c 110, pt of §1]



§88-109 - Funds of the system.

§88-109  Funds of the system.  The assets of the system are assigned to the following funds hereby created:

(1)  The annuity savings fund;

(2)  The pension accumulation fund; and

(3)  The expense fund. [L 1925, c 55, pt of §8; RL 1935, pt of §7927; RL 1945, pt of §712; RL 1955, §6-72; am L 1961, c 175, §8; am L 1963, c 127, §14; HRS §88-99; am L 1969, c 110, pt of §1; am L 1974, c 220, §4; am L 1988, c 41, §5; am L 1998, c 151, §16]



§88-110 - Board; trustees of funds.

§88-110  Board; trustees of funds.  The board of trustees shall be trustees of the several funds of the system and may invest and reinvest such funds as authorized by this part and by law from time to time provided.  Subject to the terms, conditions, limitations and restrictions of this part and by law from time to time provided, the trustees may hold, purchase, sell, assign, transfer or dispose of any of the securities and investments in which any of the funds created herein shall have been invested, as well as of the proceeds of the investments and any moneys belonging to the funds. [L 1925, c 55, pt of §7; RL 1935, pt of §7926; am L 1939, c 5, pt of §1; RL 1945, §710, subs 1; RL 1955, §6-74; HRS §88-100; am L 1969, c 110, pt of §1]

Attorney General Opinions

Trustees may not waive penalty for prepayment of loan.  Att. Gen. Op. 62-22.

Case Notes

Mentioned:  74 H. 181, 840 P.2d 367.



§88-111 - Custodian of the funds.

§88-111  Custodian of the funds.  The State director of finance shall be the custodian of the several funds.  All payment from the funds shall be made by the director of finance only upon vouchers signed by the chairperson and countersigned by such other person as may be designated by the board of trustees. [L 1925, c 55, pt of §7; RL 1935, pt of §7926; RL 1945, pt of §711; RL 1955, §6-73; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §88-101; am L 1969, c 110, pt of §1; gen ch 1985, 1993]



§88-112 - Annuity savings fund; annual statement.

§88-112  Annuity savings fund; annual statement.  The annuity savings fund shall be comprised of the members' accumulated contributions, which beginning July 1, 1988, shall include any contributions made by the member to the post retirement fund.  A member shall be mailed an annual statement showing the member's accumulated contributions upon request therefor. [L 1925, c 55, pt of §8; RL 1935, pt of §7927; RL 1945, pt of §712, subs 1; RL 1955, §6-81; am L 1959, c 174, §1; HRS §88-102; am L 1969, c 110, pt of §1; gen ch 1985; am L 1988, c 41, §6]



§88-113 - Payments from annuity savings fund.

§88-113  Payments from annuity savings fund.  Any lump sum payment of a member's contributions shall be charged against the annuity savings fund.  When a member retires, the member's accumulated contributions shall be transferred from the annuity savings fund to the pension accumulation fund. [L 1925, c 55, pt of §8; RL 1935, pt of §7927; RL 1945, pt of §712, subs 1; RL 1955, §6-85; am L 1963, c 127, §18; HRS §88-103; am L 1969, c 110, pt of §1; gen ch 1985]



§88-114 - Pension accumulation fund.

§88-114  Pension accumulation fund.  The pension accumulation fund shall be the fund in which shall be accumulated all contributions made by the State and any county and all income from investments and from which shall be paid all benefits, including the bonus authorized under section 88-11, and other than those benefits which are specifically payable from other funds. [L 1925, c 55, §8(3); am imp L 1927, c 251, §4; RL 1935, pt of §7927; RL 1945, pt of §712, subs 3; RL 1955, §6-87; am L 1963, c 127, §19; HRS §88-104; am L 1969, c 110, pt of §1; am L 1994, c 276, §7]



§88-115 - REPEALED.

§88-115  REPEALED.  L 1988, c 41, §8.



§88-115.5 - REPEALED.

§88-115.5  REPEALED.  L 1998, c 151, §18.



§88-116 - Expense fund.

§88-116  Expense fund.  The expense fund shall be the fund to which shall be credited all money to pay the administration expenses of the system, and from which shall be paid all the expenses necessary in connection with the administration and operation of the system.  Biennially, the board of trustees shall estimate the amount of money necessary to be paid into the expense fund during the ensuing biennium to provide for the expense of operation of the system, and shall pay that amount into the expense account from the investment earnings of the system, subject to review by the legislature and approval by the governor. [L 1925, c 55, §8(5); am imp L 1927, c 251, §4; RL 1935, pt of §7927; RL 1945, §712, subs 5; RL 1955, §6-96; am L Sp 1959 1st, c 13, §2; HRS §88-107; am L 1969, c 110, pt of §1; am L 1994, c 276, §8]



§88-117 , 118 - REPEALED.

§§88-117, 118  REPEALED.  L 1998, c 151, §§19, 20.



§88-119 - Investments.

§88-119  Investments.  Investments may be made in:

(1)  Real estate loans and mortgages.  Obligations (as defined in section 431:6-101) of any of the following classes:

(A)  Obligations secured by mortgages of nonprofit corporations desiring to build multirental units (ten units or more) subject to control of the government for occupancy by families displaced as a result of government action;

(B)  Obligations secured by mortgages insured by the Federal Housing Administration;

(C)  Obligations for the repayment of home loans made under the Servicemen's Readjustment Act of 1944 or under Title II of the National Housing Act;

(D)  Other obligations secured by first mortgages on unencumbered improved real estate owned in fee simple; provided that the amount of the obligation at the time investment is made therein shall not exceed eighty per cent of the value of the real estate and improvements mortgaged to secure it, and except that the amount of the obligation at the time investment is made therein may exceed eighty per cent but no more than ninety per cent of the value of the real estate and improvements mortgaged to secure it; provided further that the obligation is insured or guaranteed against default or loss under a mortgage insurance policy issued by a casualty insurance company licensed to do business in the State.  The coverage provided by the insurer shall be sufficient to reduce the system's exposure to not more than eighty per cent of the value of the real estate and improvements mortgaged to secure it.  The insurance coverage shall remain in force until the principal amount of the obligation is reduced to eighty per cent of the market value of the real estate and improvements mortgaged to secure it, at which time the coverage shall be subject to cancellation solely at the option of the board.  Real estate shall not be deemed to be encumbered within the meaning of this subparagraph by reason of the existence of any of the restrictions, charges, or claims described in section 431:6-308;

(E)  Other obligations secured by first mortgages of leasehold interests in improved real estate; provided that:

(i)  Each leasehold interest at the time shall have a current term extending at least two years beyond the stated maturity of the obligation it secures; and

(ii)  The amount of the obligation at the time investment is made therein shall not exceed eighty per cent of the value of the respective leasehold interest and improvements, and except that the amount of the obligation at the time investment is made therein may exceed eighty per cent but no more than ninety per cent of the value of the leasehold interest and improvements mortgaged to secure it;

provided further that the obligation is insured or guaranteed against default or loss under a mortgage insurance policy issued by a casualty insurance company licensed to do business in the State.  The coverage provided by the insurer shall be sufficient to reduce the system's exposure to not more than eighty per cent of the value of the leasehold interest and improvements mortgaged to secure it.  The insurance coverage shall remain in force until the principal amount of the obligation is reduced to eighty per cent of the market value of the leasehold interest and improvements mortgaged to secure it, at which time the coverage shall be subject to cancellation solely at the option of the board;

(F)  Obligations for the repayment of home loans guaranteed by the department of Hawaiian home lands pursuant to section 214(b) of the Hawaiian Homes Commission Act, 1920; and

(G)  Obligations secured by second mortgages on improved real estate for which the mortgagor procures a second mortgage on the improved real estate for the purpose of acquiring the leaseholder's fee simple interest in the improved real estate; provided that any prior mortgage shall not contain provisions that might jeopardize the security position of the retirement system or the borrower's ability to repay the mortgage loan.

The board may retain the real estate, including leasehold interests therein, as it may acquire by foreclosure of mortgages or in enforcement of security, or as may be conveyed to it in satisfaction of debts previously contracted; provided that all the real estate, other than leasehold interests, shall be sold within five years after acquiring the same, subject to extension by the governor for additional periods not exceeding five years each, and that all the leasehold interests shall be sold within one year after acquiring the same, subject to extension by the governor for additional periods not exceeding one year each;

(2)  Government obligations, etc.  Obligations of any of the following classes:

(A)  Obligations issued or guaranteed as to principal and interest by the United States or by any state thereof or by any municipal or political subdivision or school district of any of the foregoing; provided that principal of and interest on the obligations are payable in currency of the United States; or sovereign debt instruments issued by agencies of, or guaranteed by foreign governments;

(B)  Revenue bonds, whether or not permitted by any other provision hereof, of the State or any municipal or political subdivision thereof, including the board of water supply of the city and county of Honolulu, and street or improvement district bonds of any district or project in the State; and

(C)  Obligations issued or guaranteed by any federal home loan bank, including consolidated federal home loan bank obligations, the Home Owner's Loan Corporation, the Federal National Mortgage Association, or the Small Business Administration;

(3)  Corporate obligations.  Below investment grade or nonrated debt instruments, foreign or domestic, in accordance with investment guidelines adopted by the board;

(4)  Preferred and common stocks.  Shares of preferred or common stock of any corporation created or existing under the laws of the United States or of any state or district thereof or of any country;

(5)  Obligations eligible by law for purchase in the open market by federal reserve banks;

(6)  Obligations issued or guaranteed by the International Bank for Reconstruction and Development, the Inter-American Development Bank, the Asian Development Bank, or the African Development Bank;

(7)  Obligations secured by collateral consisting of any of the securities or stock listed above and worth at the time the investment is made at least fifteen per cent more than the amount of the respective obligations;

(8)  Insurance company obligations.  Contracts and agreements supplemental thereto providing for participation in one or more accounts of a life insurance company authorized to do business in Hawaii, including its separate accounts, and whether the investments allocated thereto are comprised of stocks or other securities or of real or personal property or interests therein;

(9)  Interests in real property.  Interests in improved or productive real property in which, in the informed opinion of the board, it is prudent to invest funds of the system.  For purposes of this paragraph, "real property" includes any property treated as real property either by local law or for federal income tax purposes.  Investments in improved or productive real property may be made directly or through pooled funds, including common or collective trust funds of banks and trust companies, group or unit trusts, limited partnerships, limited liability companies, investment trusts, title-holding corporations recognized under section 501(c) of the Internal Revenue Code of 1986, as amended, similar entities that would protect the system's interest, and other pooled funds invested on behalf of the system by investment managers retained by the system;

(10)  Other securities and futures contracts.  Securities and futures contracts in which in the informed opinion of the board, it is prudent to invest funds of the system, including currency, interest rate, bond, and stock index futures contracts and options on the contracts to hedge against anticipated changes in currencies, interest rates, and bond and stock prices that might otherwise have an adverse effect upon the value of the system's securities portfolios; covered put and call options on securities; and stock; whether or not the securities, stock, futures contracts, or options on futures are expressly authorized by or qualify under the foregoing paragraphs, and notwithstanding any limitation of any of the foregoing paragraphs (including paragraph (4)); and

(11)  Private placements.  Investments in institutional blind pool limited partnerships, limited liability companies, or direct investments that make private debt and equity investments in privately held companies, including but not limited to investments in Hawaii high technology businesses or venture capital investments that, in the informed opinion of the board, are appropriate to invest funds of the system.  In evaluating venture capital investments, the board shall consider, among other things, the impact an investment may have on job creation in Hawaii and on the state economy.  The board shall report annually to the legislature on any Hawaii venture capital investments it has made; provided that if the board determines it is not prudent to invest in any Hawaii venture capital investments the board shall report the rationale for the decision.  The board, by January 1, 2008, shall develop criteria to determine the amount of funds that may be prudently invested in Hawaii private placement investments. [L 1925, c 55, pt of §7; RL 1935, pt of §7926; am L 1935, c 156, §1; am L 1939, c 5, pt of §1; am L 1941, c 50, §1 and c 61, §1; RL 1945, §710, subs 2; am L 1947, c 233, §1; am L 1949, c 297, §1; am L Sp 1949, c 27, §1; am L 1951, c 56, §1; am L 1955, c 270, §§1, 2; RL 1955, §6-75; am L 1959, c 81, §1, c 144, §1, and c 175, §1; am L 1961, c 111, §1; am L 1965, c 222, §11; am L 1967, c 166, §§1, 2; HRS §88-110; am L 1969, c 107, §1, c 110, pt of §1, and c 159, §1; am L 1970, c 89, §§1 to 3; am L 1974, c 177, §1; am L 1977, c 83, §1; am L 1978, c 11, §2; am L 1981, c 129, §1; am L 1983, c 105, §1; am L 1986, c 71, §1 and c 77, §2; am L 1987, c 114, §1; am L 1990, c 34, §8; am L 1991, c 17, §1; am L 1998, c 151, §21; am L 1999, c 168, §1; am L 2000, c 297, §12; am L 2006, c 169, §21; am L 2007, c 260, §2]



§88-119.5 - Investment guidelines.

§88-119.5  Investment guidelines.  Notwithstanding any other law to the contrary, real estate loans and mortgages made pursuant to section 88-119(1)(D) and (E) shall be in accordance with conditions and restrictions set forth by the board of trustees; provided that the board may establish the minimum and maximum loan amounts and interest rates for these real estate loans and mortgages by motion, at any duly noticed meeting of the board.  The board of trustees, subject to chapter 91, shall adopt, amend, and repeal rules having the force of and effect of law to implement all provisions of this section other than those relating to loan amounts and interest rates for its real estate loans and mortgages. [L 1982, c 165, §3; am L 1991, c 17, §2; am L 1998, c 151, §22]



§88-120 - Service charges.

§88-120  Service charges.  The board of trustees may pay out of any of the several funds held for investment, a reasonable amount to any person for servicing and handling of mortgages purchased by the board or for supplying investment advisory or consultative services; and to meet such other costs incident to the prudent investment of system funds as the board may approve. [L 1925, c 55, pt of §7; RL 1935, pt of §7926; am L 1939, c 5, pt of §1; RL 1945, §710, subs 3; RL 1955, §6-76; HRS §88-111; am L 1969, c 110, pt of §1]



§88-121 - Power to make agreements to protect securities on reorganization or otherwise.

§88-121  Power to make agreements to protect securities on reorganization or otherwise.  Anything in this part to the contrary notwithstanding, the board of trustees may enter into an agreement or agreements for the purpose of protecting the interests of the system in securities held by the system, or for the purpose of reorganization of a corporation which issued securities so held, and deposit of securities thereunder with a committee or depositories appointed under the agreement, but the agreement and deposit must first be approved in writing by a majority of the members of the board with a statement of their reasons for such approval.  The board may accept corporate stock or bonds or other securities, which may be distributed pursuant to any such agreement approved as aforesaid or to any plan or reorganization approved in writing by a majority of the members of the board with a statement of their reasons for such approval.  But if securities so received consist in whole or in part of stock in any corporation or of bonds or obligations which are not secured by adequate collateral security or where less than two-thirds of the total value of the required collateral security therefor consist of collateral other than stock, then any stock and any such bond or obligation so received shall be disposed of within five years from the time of acquisition or before expiration of such further period or periods of time as may be fixed in writing for that purpose by the governor. [L 1925, c 55, pt of §7; RL 1935, pt of §7926; am L 1935, c 156, §2; RL 1945, §710, subs 4; RL 1955, §6-77; HRS §88-112; am L 1969, c 110, pt of §1]



§88-121.5 - Power to enter into security loan agreements.

[§88-121.5]  Power to enter into security loan agreements.  Anything in this part to the contrary notwithstanding, the board of trustees may enter into an agreement or agreements with a financially responsible stock or bond brokerage firm, bank, or similar financial institution ("borrower") authorized to do business under the laws of any state or the United States, for the purpose of lending to the borrower securities held by the system, subject to the following conditions:

(1)  The securities shall be loaned to the borrower for a period not to exceed one year;

(2)  At the termination of the loan period, the borrower shall deliver to the board of trustees certificates for identical securities which are of the same class and issue as the loaned securities;

(3)  For the protection of the system, the borrower shall deliver to the board of trustees or its agent, collateral in the form of cash, letters of credit, bonds, or other interest-bearing notes and obligations of the United States or federal instrumentalities which are eligible for investment by the board of trustees, in an amount not less than one hundred two per cent of the market value of the loaned securities, as determined by the board of trustees.  The system shall have a security interest in the collateral to secure borrower's obligations under the agreement.  The board of trustees shall not be obligated to return the collateral or any part thereof to the borrower, except upon borrower's delivery to the board or its agent of securities identical to the loaned securities, as provided in paragraph (2).  The board of trustees or its designated agent shall monitor the market value of the loaned securities daily, and if, on any business day, the amount of the collateral deposited by the borrower is less than one hundred two per cent of the market value of the loaned securities on that day, the borrower shall immediately deposit with the board or its agent additional collateral in the form of cash, letters of credit, bonds, or other interest-bearing notes and obligations of the United States or federal instrumentalities which are eligible for investment by the board of trustees.  Such additional collateral, together with the collateral previously on deposit, shall be in an amount not less than one hundred two per cent of the market value of the loaned securities at the time of such deposit;

(4)  The board of trustees, at its election, may use or invest any collateral delivered by a borrower to the board or its agent pursuant to the agreement, and any income and profits earned on the collateral shall be retained for the benefit of the system.  Any investment of the collateral shall be subject to section 88-119;

(5)  Until the termination of the loan, the borrower may exercise all the incidents of ownership of loaned securities, including the right to transfer the loaned securities to others and vote or otherwise consent as a holder of such securities; provided that the borrower shall be obligated to the board of trustees for all dividends and distributions made with respect to the loaned securities during the period of the agreement, including, without limitation, cash, stock or property dividends or distributions, interest payments, and subscription rights;

(6)  In the event that the borrower, at the termination of the loan period, fails to deliver to the board of trustees certificates for identical securities which are of the same class and issue as the loaned securities, the borrowers shall forfeit to the system the collateral deposited. [L 1981, c 212, §1]



§88-122 - Determination of employer normal cost and accrued liability contributions.

§88-122  Determination of employer normal cost and accrued liability contributions.  (a)  Based on regular interest and such mortality and other tables as are adopted by the board of trustees, the actuary engaged by the board, on the basis of successive annual actuarial valuations, shall determine the employer's normal cost and accrued liability contributions for each fiscal year beginning July 1 separately for the following two groups of employees:

(1)  Police officers, firefighters, and corrections officers; and

(2)  All other employees.

(b)  The actuarial valuations made for years after June 30, 1999, shall be based on an eight per cent investment yield rate, salary increase assumptions adopted by the board on the recommendation of the actuary described under section 88-30, and tables, contribution rates, and factors adopted by the board or legislature for actuarial valuations of the system, subject to recommendations made by the actuary appointed under section 88-29.

(c)  With respect to each of the two groups of employees in subsection (a), the normal cost for each year after June 30, 1994, shall be the percentage of the aggregate annual compensation of employees as of March 31 of the valuation year as determined by the actuary using the entry age normal cost funding method.  On each June 30 the board shall determine the allocation of the assets of the pension accumulation fund between the two groups of employees in subsection (a); provided that the assets of the pension accumulation fund as of June 30, 1976, shall be allocated between the two groups in the same proportion as the aggregate annual compensation of each group as of March 31, 1976.

(d)  Commencing with fiscal year 1994-1995 and each subsequent fiscal year, the actuary shall determine the total unfunded accrued liability using the entry age normal cost funding method separately for each of the two groups of employees in subsection (a).  The accrued liability contribution for each of the two groups of employees shall be the annual payment required to liquidate the unfunded accrued liability over a period of twenty-nine years beginning July 1, 2000.  Any increase or decrease in the total unfunded accrued liability resulting from legislative changes in the benefit provisions of the employees' retirement system shall be liquidated over a period of time to be determined by the actuary.

(e)  Commencing with fiscal year 2005-2006 and each subsequent fiscal year, the employer contributions for normal cost and accrued liability for each of the two groups of employees in subsection (a) shall be based on fifteen and three-fourths per cent of the member's compensation for police officers, firefighters, and corrections officers and thirteen and three-fourths per cent of the member's compensation for all other employees.  Commencing with fiscal year 2008-2009 and each subsequent fiscal year, the employer contributions for normal cost and accrued liability for each of the two groups of employees in subsection (a) shall be based on nineteen and seven-tenths per cent of the member's compensation for police officers, firefighters, and corrections officers and fifteen per cent of the member's compensation for all other employees.  The contribution rates shall amortize the total unfunded accrued liability of the entire plan over a period not to exceed thirty years.  Effective January 2, 2008 until January 2, 2011, there shall be no benefit enhancements under this chapter for any group of members, including any reduction of retirement age, when there is an unfunded accrued liability.

The contribution rates shall be subject to adjustment:

(1)  If the actual period required to amortize the unfunded accrued liability exceeds thirty years;

(2)  If there is no unfunded accrued liability; or

(3)  Based on the actuarial investigation conducted in accordance with section 88-105. [L 1925, c 55, pt of §8; am imp L 1927, c 251, §4; am L 1933, c 181, §3; am L Sp 1933, c 10, §§2, 3; RL 1935, pt of §7927; am L 1935, c 48, §§2, 4; RL 1945, pt of §712, subs 3; RL 1955, §6-89; am L 1964, c 62, §12; am L 1965, c 222, §15; HRS §88-113; am L 1969, c 110, pt of §1; am L 1973, c 19, §1; am L 1977, c 171, §2 and c 191, §2; am L 1981, c 201, §1; am L 1982, c 147, §6; am L 1983, c 190, §1; am L 1985, c 128, §1; gen ch 1985; am L 1987, c 291, §1; am L 1988, c 41, §7; am L 1989, c 184, §1; am L 1991, c 170, §1; am L 1993, c 144, §1; am L 1994, c 276, §9; am L 1996, c 79, §1; am L 1997, c 327, §3; am L 1998, c 151, §1; am L 2001, c 104, §1; am L 2002, c 147, §2; am L 2004, c 181, §2; am L 2007, c 256, §3]



§88-123 - Amount of annual contributions by the State and counties.

§88-123  Amount of annual contributions by the State and counties.  The contribution payable in each year to the pension accumulation fund by the State and by each county shall be determined by allocating the sum of the normal cost and the accrued liability contribution for:

(1)  Police officers, firefighters, and corrections officers, the latter after the actual transfer of all county jails pursuant to executive order of the governor; and

(2)  All other employees

in the same proportion as the aggregate annual compensation of each group employed by the State and by each county, respectively, as of March 31 of the valuation year.  Commencing with fiscal year 2005-2006, the contribution payable in each year to the pension accumulation fund by the State and each county, respectively, shall be determined by multiplying the contribution rates in section 88-122(e) by the actual covered payroll in a given fiscal year for each of the two groups of employees in section 88-122(a). [L 1925, c 55, pt of §8; am imp L 1927, c 251, §4; am L 1933, c 181, §3; am L Sp 1933, c 10, §§2, 3; RL 1935, pt of §7927; am L 1935, c 48, §§2, 4; RL 1945, pt of §712, subs 3; RL 1955, §6-91; am L 1964, c 62, §13; HRS §88-114; am L 1969, c 110, pt of §1; am L 1977, c 171, §3; am L 1983, c 124, §15; am L 1997, c 327, §4; am L 2004, c 181, §3]

Cross References

Trustees to submit estimates of amount due from county, see §248-3.



§88-124 - Payment of state contributions to the system.

§88-124  Payment of state contributions to the system.  (a)  The State shall pay on a monthly basis to the various funds of the system the amounts payable by the State under this part.  Payments shall be made within thirty days after the end of the month.

(b)  The system shall determine the actual amount owed by the State under this part for each fiscal quarter, commencing with the first fiscal quarter of fiscal year 2005-2006.  The actual amounts owed by the State for the fiscal quarter shall be compared against the amounts paid in the fiscal quarter.  Any additional contributions owed by the State for a fiscal quarter shall be paid before the end of the next fiscal quarter.  Any excess contributions by the State may be used to offset amounts owed by the State for the next fiscal quarter. [L 1925, c 55, pt of §8; am L Sp 1933, c 10, §3; RL 1935, pt of §7927; am L 1935, c 48, §2; RL 1945, §712, subs 6; RL 1955, §6-100; am L Sp 1959 1st, c 13, §2; HRS §88-115; am L 1969, c 110, pt of §1; am L 2004, c 181, §4; am L 2005, c 58, §15]



§88-125 - Contributions by certain state agencies.

§88-125  Contributions by certain state agencies.  (a)  Each of the departments and agencies hereinafter described, the office of Hawaiian affairs, and the Hawaii health systems corporation shall reimburse the State for the respective amounts payable by the State to cover the liability of the State to the various funds of the system on account of the employees in the departments and agencies, the trustees of the office of Hawaiian affairs, and the employees of the Hawaii health systems corporation.  This provision shall apply to any department or agency of the State that is authorized by law to fix, regulate, and collect rents, rates, fees, or charges of any nature.  This subsection shall not apply as to rental units receiving federal subsidies until approval has been obtained from the appropriate federal agency.

(b)  Whenever any department or agency of the State or the Hawaii health systems corporation receives federal-aid funds that may be expended for the purpose of covering the liability of the State to the various funds of the system, the department or agency or the Hawaii health systems corporation shall set aside a portion of these funds sufficient to cover the amount of the State's liability to the various funds of the system on account of the employees in the department or agency or the Hawaii health systems corporation whose compensation is paid in whole or part from federal funds.

(c)  The amount payable by each department or agency of the State, the office of Hawaiian affairs, or the Hawaii health systems corporation, covered by this section shall be determined at least quarterly by the department of budget and finance on the basis of the payroll of the employees of the department or agency, trustees of the office of Hawaiian affairs, or the Hawaii health systems corporation who are members of the system in the same manner the allocation of employer contributions is determined in section 88-123.  The comptroller of the State, the office of Hawaiian affairs, the Hawaii health systems corporation, or any department or agency having control of its own funds, upon information furnished by the department of budget and finance, shall issue a check for the proper amount to the director of finance, charging the same to the appropriate fund.  The director of finance shall place all such sums to the credit of the State as part payment of the State's contributions to the various funds of the system.

(d)  With respect to the Hawaii health systems corporation only, this section shall be operative with respect to costs accrued beginning July 1, 1996. [L 1951, c 245, §§1, 2, 3; RL 1955, §6-101; am L Sp 1959 2d, c 1, §26; am L 1965, c 222, §16; HRS §88-116; am L 1969, c 110, pt of §1; am L 2002, c 183, §8; am L 2004, c 181, §5; am L 2009, c 182, §4]



§88-126 - Payment of county contributions to the system.

§88-126  Payment of county contributions to the system.  (a)  Commencing with fiscal year 2005-2006, each of the counties shall make contributions in accordance with section 88-123.  The amounts payable under this part by each county on account of its employees who are members of the system shall be paid by the county as follows:

(1)  Before October 31, 2005, for the period from July 1, 2005, through September 30, 2005; and

(2)  Commencing October 1, 2005, each county shall pay on a monthly basis the amounts payable by the county under this part on account of its employees who are members of the system.  Payments shall be made within thirty days after the end of the month.

(b)  The system shall determine the actual amount owed by a county under this part for each fiscal quarter, beginning with the first fiscal quarter of fiscal year 2005-2006.  The actual amounts owed by the county for the fiscal quarter shall be compared against the amounts paid in the fiscal quarter.  Any additional contributions owed by the county for a fiscal quarter shall be paid before the end of the next fiscal quarter.  Any excess contributions by the county may be used to offset amounts owed by the county for the next fiscal quarter.

(c)  If the amount or any portion of the amounts owed is not paid by the county before the dates specified in subsection (a), the director of finance shall retain out of the transient accommodations tax money collected a sum equal to the amount or portion thereof not so paid.  All the moneys retained and collected by the director of finance shall be deposited in the appropriate fund or funds of the system.  The amount of any deficiency in meeting the obligations shall be added to the amount due from the county for the succeeding quarter. [L 1925, c 55, §8; am imp L 1927, c 251, §4; am imp L 1929, c 182, §1; am imp L 1932 2d, c 50, §1; am L 1933, c 181; am L Sp 1933, c 10, §§2, 3; RL 1935, §7927; am L 1935, c 48, §§2, 4; am L Sp 1941, c 67, §1; RL 1945, pt of §712; RL 1955, §6-102; am L 1957, c 152, §1; am L Sp 1959 2d, c 1, §§12, 14; am L 1963, c 114, §1; HRS §88-117; am L 1969, c 110, pt of §1; am L 1994, c 138, §2; am L 1998, c 151, §17; am L 2004, c 181, §6; am L 2005, c 58, §16]



§88-127 - Guaranty.

§88-127  Guaranty.  Regular interest charges payable, the creation and maintenance of reserves in the pension accumulation fund and the maintenance of annuity reserves and pension reserves as provided for the payment of all pensions, annuities, retirement allowances, refunds, and other benefits granted under this part, and all expenses in connection with the administration and operation of the system are made obligations of the State and of the respective counties.  All income, interest, and dividends derived from deposits and investments authorized by this part shall be used for the payment of such obligations.  After June 30, 1964, the income shall include capital gains or losses, whether realized or unrealized, in the value of the retirement system assets as taken from time to time thereafter by the board of trustees.  It is hereby declared that any and all sums contributed or paid from whatever source to the system for the funds created by this part, and all funds of the system including any and all interest and earnings of the same, are and shall be held in trust by the board for the exclusive use and benefit of the system and for the members of the system and shall not be subject to appropriation for any other purpose whatsoever. [L 1925, c 55, §11; am L 1933, c 181, §2; am L Sp 1933, c 10, §5; RL 1935, §7929; am L 1935, c 48, §§2, 5; RL 1945, §714; RL 1955, §6-103; am L 1965, c 222, §17; HRS §88-118; am L 1969, c 110, pt of §1; am L 2004, c 181, §7]

Attorney General Opinions

Trustees may not waive penalty for prepayment of loan of retirement system funds.  Att. Gen. Op. 62-22.

Case Notes

Employees' retirement system (ERS) board of trustee's contention that no statute in chapter 88 provides that ERS owes a duty to individual members to provide individual notice and counseling, particularly absent a request for information was incorrect where, reading §88-27 and this section in para materia, the ERS board is charged with the duty to diligently and honestly administer all funds held in trust for the exclusive use and benefit of the system and for the members of the system.  108 H. 338, 120 P.3d 237.



§88-131 - Definitions.

E.  Special Benefits for Members in

Military Service

§88-131  Definitions.  As used in sections 88-131 to 88-142:

"Service in the armed forces":  active service (1) in military service, as defined in section 88-132, or (2) in any other essential war service covered by the Servicemen's Act.

"Service member":  a member of the system who is entitled to the benefits provided by the Servicemen's Act.

"Servicemen's Act":  includes section 88-132 and any other act extending benefits similar to those of the section to other classes of persons in essential war services. [L 1951, c 262, pt of §3; RL 1955, §6-110; HRS §88-121; am L 1969, c 110, pt of §1]

Revision Note

Definitions rearranged.



§88 132 - Service credit; payment of contributions.

§88‑132  Service credit; payment of contributions.  (a)  Every active member of the system who leaves active service of the State or any county for the purpose of entering the military service of the United States in time of war or declared national or state emergency, or is called involuntarily to active duty after June 24, 1950, shall, so long as the member remains in military service, be allowed service credit in the system to the same extent as if the member were continuously in the active service of the State or county, as the case may be, in the position which the member held immediately prior to the member's entry into military service; provided that in no event shall the allowance of service credit exceed a period of four years.

(b)  The State or county, as the case may be, in whose service the member was employed immediately prior to the member's induction into military service shall pay all contributions to the pension accumulation fund and to the annuity savings fund, and any other payment to the system, which would otherwise be payable to the system by the State, the county, or the member if the member had remained continuously in the active service of the State or county, as the case may be, during the period of the member's military service; provided that:

(1)  The cumulative length of time for which a member shall be entitled to payment of the contributions shall not exceed four years;

(2)  The member returns to state or county government service within ninety days of release from active duty or dies in the performance of the member's military service; and

(3)  The member's release from active duty was under honorable conditions.

(c)  The State or county, as the case may be, shall pay all contributions required to be made under subsection (b) within sixty days after:

(1)  The member returns to state or county government service; or

(2)  The State or county, as the case may be, receives notice of the member's death in the performance of the member's military duty.

(d)  If the State or county, as the case may be, fails to pay the contributions within the time specified in subsection (c), the State or county, as the case may be, shall also pay to the system interest at the rate of four and one-half per cent a year compounded annually from the date the member returned to state or county government service or the date of the member's death in the performance of the member's military duty until payment is made.  Interest paid on the portion of the contributions that would have been payable by the member shall be included in the member's accumulated contributions. [L 1951, c 262, pt of §3; RL 1955, §6-111; HRS §88-122; am L 1969, c 110, pt of §1; gen ch 1985; am L 1987, c 116, §1; am L 1989, c 100, §3; am L 2006, c 169, §22]

Attorney General Opinions

Employee called to active duty as member of armed forces reserve is entitled to benefits provided by this subpart.  Att. Gen. Op. 63-34.



§88-132.5 - Credit for military service.

§88-132.5  Credit for military service.  (a)  Any employee who becomes a member of the system in accordance with section 88-42 after June 17, 1996, and has rendered honorable active military service in the armed forces of the United States, may be credited with membership service credit for active military service of up to four years or the actual number of years of active military service, whichever is less, as follows:

(1)  Any member with ten years of credited service in the system may be credited with up to two years of membership service credit;

(2)  Any member with twenty years of credited service in the system may be credited with up to three years of membership service credit; and

(3)  Any member with twenty-five years of credited service in the system may be credited with up to four years of membership service credit.

(b)  Any employee who became a member of the system in accordance with section 88-42 before June 18, 1996, and has rendered honorable active military service in the armed forces of the United States, may be credited with membership service credit for active military service of up to four years or the actual number of years of active military service, whichever is less, as follows:

(1)  Any member with eight years of credited service in the system may be credited with up to two years of membership service credit;

(2)  Any member with twenty years of credited service in the system may be credited with up to three years of membership service credit; and

(3)  Any member with twenty-five years of credited service in the system may be credited with up to four years of membership service credit.

(c)  Any retirant receiving a pension or retirement allowance under this chapter, who retired prior to July 2, 1989, who rendered honorable active military service in the armed forces of the United States and who had at least eight years of credited service in the system at retirement, shall be eligible for an increase in pension or retirement allowance for each year of military service up to four years, as follows:

(1)  A retirant with eight years of credited service in the system at retirement may be certified with up to two years of military service;

(2)  A retirant with twenty years of credited service in the system at retirement may be certified with up to three years of military service; and

(3)  A retirant with twenty-five years of credited service in the system at retirement may be certified with up to four years of military service.

Upon certification by the system, each year of certified military service shall provide an increase of $36 a month in the retirant's pension or retirement allowance effective July 1, 2001; provided that the retirant claims the military service between July 1, 2001, and June 30, 2002.  Military service certified under this subsection shall not be considered membership service credit nor shall it provide for any other benefits under this chapter.

(d)  For the purposes of subsections (a) and (b), the latest membership date shall be used if there is a change in membership date due to termination and re-entry into the system.

(e)  Any retirant who returns to employment, is reenrolled as a member of the system, and has at least three years of credited service in the system during the period of reemployment may be credited with membership service credit for active military service as provided in subsection (a) or (b); provided that membership service credit shall be based upon the member's total service and the service was not previously certified in accordance with subsection (c).

(f)  Active military service in the military reserve or national guard is not considered active military service unless in time of war or declared national or state emergency.  Membership service creditable under this section shall be credited in accordance with sections 88-59, 88-272, and 88-324.

(g)  A member's active military service shall be considered service in the member's occupation at the time that service is credited.  A class A or class B member's active military service shall be purchased at the rate specified in section 88-45 and the retirement allowance provided by that service shall be calculated as provided in section 88-74.  A class C member's active military service shall be credited at no cost upon certification by the system and the retirement allowance provided by that service shall be calculated as provided in section 88-282.  A class H member's active military service shall be purchased at the rate specified in section 88-325, and the retirement allowance provided by that service shall be calculated as provided in section 88-332.

(h)  Any violation of this section shall result in the forfeiture of the amount of the purchase of membership service and loss of benefits and membership service credit for military service. [L 1989, c 385, §1; am L 1990, c 141, §2; am L 1996, c 241, §1; am L 1997, c 136, §2; am L 2001, c 284, §1; am L 2004, c 179, §16]

Attorney General Opinions

Member of state employees' retirement system ordered to active national guard duty during wartime may obtain military service credit.  Att. Gen. Op. 91-04.

Former employee, as a vested noncontributory plan participant, was a member of ERS who was eligible to apply for and be credited with military service credit pursuant to this section (1994).  Att. Gen. Op. 97-12.

Section did not set a time by which a member must apply for military service credit.  Att. Gen. Op. 97-12.



§88-133 - Benefits and conditions applicable to service member.

§88-133  Benefits and conditions applicable to service member.  All service members shall by reason of their retention of membership in the system under the Servicemen's Act, have the status, be entitled to the benefits, and be subject to the conditions and limitations set forth in sections 88-131 to 88-142. [L 1951, c 262, pt of §3; RL 1955, §6-112; HRS §88-123; am L 1969, c 110, pt of §1]



§88-134 - Service retirement benefit.

§88-134  Service retirement benefit.  If a service member has terminated the service member's service with the armed forces and otherwise complies with the requirements of sections 88-73, 88-281, or 88-331, as applicable, the service member shall be entitled to a service retirement benefit to be computed as provided in sections 88-74, 88-282, or 88-332, as applicable, including and taking into consideration the service credit preserved and allowed to the service member by the Servicemen's Act. [L 1951, c 262, pt of §3; RL 1955, §6-113; HRS §88-124; am L 1969, c 110, pt of §1; gen ch 1985; am L 2004, c 179, §17]



§88-135 - Ordinary disability retirement benefit.

§88-135  Ordinary disability retirement benefit.  If a service member terminates the service member's service in the armed forces and complies with and fulfills the requirements of sections 88-75, 88-284, or 88-334, as applicable, including and taking into consideration the service credit preserved and allowed to the service member under the Servicemen's Act, the service member shall be entitled to the ordinary disability retirement benefit prescribed in the applicable section, computed as provided in sections 88-76, 88-284, or 88-335, including and taking into consideration the service credit preserved and allowed to the service member under the Servicemen's Act. [L 1951, c 262, pt of §3; RL 1955, §6-114; HRS §88-125; am L 1969, c 110, pt of §1; gen ch 1985; am L 2004, c 179, §18]



§88-136 - Accidental disability benefit.

§88-136  Accidental disability benefit.  Any member who has been incapacitated for duty by accident, act of war, or otherwise, occurring while the member is not in the service of the State or any county, shall not by reason of such incapacity be entitled to the accidental disability benefit provided for by sections 88-79, 88-285, or 88-336, but in such event if the member can qualify for an ordinary disability retirement benefit as hereinabove provided, the member shall receive the ordinary disability retirement benefit. [L 1951, c 262, pt of §3; RL 1955, §6-115; HRS §88-126; am L 1969, c 110, pt of §1; gen ch 1985; am L 1998, c 151, §11; am L 2004, c 179, §19]



§88-137 - Ordinary death benefit.

§88-137  Ordinary death benefit.  If any service member dies, the service member shall be deemed to be on authorized leave without pay for the purposes of the ordinary death benefit provided in sections 88-84, 88-286(b), and 88-338. [L 1951, c 262, pt of §3; RL 1955, §6-116; HRS §88-127; am L 1969, c 110, pt of §1; gen ch 1985; am L 2004, c 179, §20; am L 2006, c 169, §23]



§88-138 - Accidental death benefit.

§88-138  Accidental death benefit.  If a service member dies by accident, act of war, or other cause, occurring while the service member is not in the active service of the State or any county, the death shall not be an accidental death and shall not be eligible for accidental death benefits under sections 88-85, 88-286(c), and 88-339; however, the ordinary death benefit shall be payable as provided in section 88-137. [L 1951, c 262, pt of §3; RL 1955, §6-117; HRS §88-128; am L 1969, c 110, pt of §1; gen ch 1985; am L 2004, c 179, §21; am L 2006, c 169, §24]



§88-139 - Return of contributions.

§88-139  Return of contributions.  Any service member may resign from the system at any time, if the service member so chooses, and upon such resignation the service member shall be entitled to the return of the service member's accumulated contributions as provided in sections 88-96 and 88-341, including any amount to the service member's credit in the annuity savings fund which shall have been contributed by the State or any county under the Servicemen's Act, but the service member shall cease to be entitled to any of the benefits of the Servicemen's Act or of sections 88-131 to 88-142, except the return of accumulated contributions, upon the effective date of the service member's resignation. [L 1951, c 262, pt of §3; RL 1955, §6-118; HRS §88-129; am L 1969, c 110, pt of §1; gen ch 1985; am L 2004, c 179, §22]



§88-140 - Duration of service member's status.

§88-140  Duration of service member's status.  (a)  An active member of the system who leaves active service of the State or any county for the purpose of entering the military service of the United States in time of war or declared national or state emergency, or is called involuntarily to active duty after June 24, 1950, shall be entitled to the benefits of sections 88-134, 88-135, and 88-137:

(1)  For so long as the member remains in active full-time military service, up to an aggregate of five years; and

(2)  For an additional period ending on the earlier of:

(A)  The ninety-first day after the termination of the member's eligibility for benefits pursuant to paragraph (1); or

(B)  The day the member returns to the active service of the State or a county.

(b)  If a service member resigns from employment by the State or a county and waives the service member's right to reemployment, the service member's status shall be the same as a regular member who terminated the regular member's employment as of the earlier of:

(1)  The effective date of the service member's resignation from employment; or

(2)  The expiration of the service member's rights under subsection (a). [L 1951, c 262, pt of §3; RL 1955, §6-119; HRS §88-130; am L 1969, c 61, §1 and c 110, pt of §1; gen ch 1985; am L 2006, c 169, §25]



§88-141 - Computation of compensation earned or earnable.

§88-141  Computation of compensation earned or earnable. In any case where it shall become necessary, for the purposes of sections 88-131 to 88-142, to determine the compensation or average compensation of a member of the system during any period of the member's service in the armed forces, or during any period immediately thereafter while the member was not an employee as defined in section 88-21, the member's rate of compensation during the period shall, for the purposes of sections 88-131 to 88-142, be deemed to have been that which the member would have received but for the member's service in the armed forces. [L 1951, c 262, pt of §3; RL 1955, §6-120; HRS §88-131; am L 1969, c 110, pt of §1; gen ch 1985; am L 2008, c 41, §6]



§88-142 - Right of amendment or repeal reserved; retroactive effect.

§88-142  Right of amendment or repeal reserved; retroactive effect.  The provisions of sections 88-131 to 88-142 shall not be deemed to constitute a contract with any service member and the legislature reserves the right to amend or repeal the sections at any time as to any benefit or allowance not accrued prior to the time of the amendment or repeal.

The sections shall apply retroactively, as well as prospectively, to all persons entitled to the benefits of the Servicemen's Act. [L 1951, c 262, pt of §3; RL 1955, §6-121; HRS §88-132; am L 1969, c 110, pt of §1]



§88-151 - Application.

PART III.  POLICE OFFICERS, FIREFIGHTERS, AND

BANDSMEN PENSION SYSTEM

§88-151  Application.  No member of the police force, fire department, or band who on May 2, 1927, was receiving a pension from the State shall be a beneficiary under this part.  This part shall not apply to any police officer, firefighter, or bandsman entering service after December 31, 1927, and no such person or the person's dependent widow, child or children, father or mother, sister or brother, or other relative or dependent shall receive any pension or other benefit under this part. [L 1917, c 220, §9; RL 1925, §2169; am L 1927, c 249, §2; RL 1935, §7912; RL 1945, §6181; RL 1955, §6-130; HRS §88-151; am L 1983, c 124, §15; gen ch 1985]



§88-152 - Certain other employees included.

§88-152  Certain other employees included.  Whenever used in this part the term "police force" includes among others, jailors, turnkeys, guards, matrons, lunas, and cooks employed in any county jail.

This section shall apply only to county employees in service on December 31, 1927, who, if members of the police force on that date, would be or would have been entitled to membership in one of the pension systems provided for by this part, and who shall have applied to the board of trustees of the pension system in which they are entitled to claim membership under this section before January 1, 1932.  No employee who complies with this section shall be held to have waived the employee's right to membership in any such system by reason of the employee's having joined or become a member of the employees' retirement system after December 31, 1927, but the membership in the system shall cease when the person becomes a member of any pension system.

The board of trustees shall pass upon the applications and determine whether or not the applicants are entitled to membership under this section. [L 1931, c 286, §§1, 2; RL 1935, §7913; RL 1945, §6182; RL 1955, §6-131; am L 1963, c 65, §2(b); HRS §88-152; gen ch 1985]



§88-153 - Police officers, firefighters, and bandsmen pension system; trustees, powers.

§88-153  Police officers, firefighters, and bandsmen pension system; trustees, powers.  There shall be in every county a police officers, firefighters, and bandsmen pension system which shall be governed and managed by a board of trustees.  In each county the board shall consist of three members, who shall be appointed by the mayor with the approval of the county council in each instance.  The terms of office of the trustees first taking office shall expire as designated by the appointing authority at the time of appointment, one after one year of service, one after two years of service, and one after four years of service.  The terms of subsequent trustees shall be for four years and until their successors are appointed and qualified except that a person appointed to fill a vacancy caused by death, resignation, or otherwise, occurring prior to the expiration of the term, shall be appointed for the remainder of the term.  The appointing authority shall designate one of the trustees as chairperson of the board in each instance.  No person shall be eligible for membership or be a member of the board who occupies any elective or appointive office or position under the county government, and no member shall, during the member's term of office, serve as an officer or committee member of any political party organization, or present oneself as candidate or be a candidate for nomination or election to any public office in any primary or general election.  The members of the board of trustees shall serve without pay.

The board may take by gift, grant, devise or bequest any money, choses in action, personal property, real estate, or any interest in anything of value, under the name and style of "The board of trustees of the police officers, firefighters, and bandsmen pension system" of the county in which the board shall be created, and hold the same or assign, transfer, or sell the same whenever proper or necessary under and by such name.

Any county that does not have a constituency for this pension system shall be exempt from these requirements. [L 1917, c 220, pts of §§1, 2; RL 1925, pts of §§2161, 2162; RL 1935, pts of §§7903, 7904; am L 1939, c 86, pt of §1; RL 1945, pts of §§6171, 6172; RL 1955, §6-132; am L 1963, c 65, §2d, e, f; am imp L 1967, c 80, §1; HRS §88-153; am L 1983, c 124, §15; gen ch 1985, 1993; am L 1998, c 261, §1]

Revision Note

"Mayor" substituted for "chairman of the respective boards of supervisors".



§88-154 - Officers of the board; duties.

§88-154  Officers of the board; duties.  The county clerk shall ex officio be the secretary of the board of trustees and shall keep in a separate book a true and correct account of the proceedings of the board.  The county attorney shall be the legal adviser of the board.  The treasurer of the county shall ex officio be the treasurer of the board.  The auditor of the county shall audit all accounts of the pension system and shall draw all warrants payable therefrom, which warrants shall be drawn only upon the order of a majority vote of the three members of the board, which order shall be certified to by the chairman and one other member of the board.  The treasurer shall collect all moneys belonging to the system, shall have the custody of all its notes, bonds, and other securities, if any, and shall collect the principal and interest of the same, and he shall be liable on his bond as treasurer for the faithful accounting of all moneys and securities which may come into his hands belonging to the system.  The treasurer shall, upon the expiration of his term of office, account to the board for all moneys, notes, bonds, and other securities coming into his hands and the proceeds of the same, and turn over to his successor in the office of treasurer all moneys, notes, and other securities belonging to the system remaining in his hands. [L 1917, c 220, pt of §1; RL 1925, pt of §2161; RL 1935, pt of §7903; am L 1939, c 86, pt of §1; RL 1945, pt of §6171; RL 1955, §6-133; am L 1963, c 65, §2(c); HRS §88-154]

Cross References

Board for pension fund, see Hawaii and Honolulu county charters.



§88-155 - Medical board.

§88-155  Medical board.  Assisting the board of trustees there shall be a medical board to be composed of three licensed physicians, one of whom shall be the physician for the county, another of whom shall be appointed by the board of trustees, and the third of whom shall be named by agreement of the other two physicians.  If for any reason any regular member of the medical board shall be unable to, or in the judgment of the board of trustees may not properly, act in any particular case, the board may designate a substitute to act on the particular case on the medical board.  The medical board shall arrange for and pass upon all medical examinations required and shall perform all other services as may be required of it by the board of trustees, pursuant to this part, and shall report in writing to the board of trustees its conclusions and recommendations upon all matters referred to it.  The medical board shall act by a majority of its members. [L 1933, c 46, §2; RL 1935, §7906; am L 1939, c 86, §4; RL 1945, §6175; RL 1955, §6-134; HRS §88-155]



§88-156 - Appropriations and expenditure.

§88-156  Appropriations and expenditure.  Annually the council of each county (or the city council in the case of the city and county of Honolulu) shall appropriate out of the general fund of the county the full amount required for each fiscal year to cover the payment of pensions and benefits granted under this part.

The appropriations shall be made so long as it shall be necessary to pay all pensions to persons on the pension rolls of the system as of December 31, 1927, and to pay all pensions which may become payable to or on account of all police officers, firefighters and bandsmen who were in service on December 31, 1927.  All the pensioners and police officers, firefighters, and bandsmen shall be entitled to benefits at the full rates.

Expenditure of the appropriations shall be solely for the purposes set forth in this part. [L 1917, c 220, pt of §2; RL 1925, pt of §2162; am L 1927, c 249, §1; RL 1935, pt of §7904; RL 1945, pt of §6172; RL 1955, §6-135; am L 1957, c 66, §1; am L 1963, c 65, §2(g); HRS §88-156; am L 1983, c 124, §15]

Revision Note

"Council" substituted for "board of supervisors".



§88-157 - Use of donations, contributions, gifts, or bequests.

§88-157  Use of donations, contributions, gifts, or bequests.  All moneys received by the board of trustees as donations, contributions, gifts, or bequests to be used for the purposes set forth in this part shall be deposited into a special trust fund to be known as the "Police Officers, Firefighters, and Bandsmen Pension System Trust Fund" to be used for the purposes for which the moneys were received. [L 1917, c 220, pt of §3; RL 1925, pt of §2163; RL 1935, pt of §7905; RL 1945, pt of §6173; RL 1955, §6-137; am L 1963, c 65, §2(i); HRS §88-157; am L 1983, c 124, §15]



§88-158 - Disability retirement benefits.

§88-158  Disability retirement benefits.  Whenever any member of the police force, fire department, or band of any county shall, on examination by the medical board provided for in section 88-155, be found to be disabled physically or mentally because of any injury received or disease contracted while in the performance of the member's duty so as to render necessary the member's retirement from the service on the police force, fire department, or band of the county, then the board of trustees shall authorize a monthly payment to the person from the pension system of a sum equal to not less than one-quarter nor more than three-quarters of the person's average monthly compensation for the ten years (or less, if the person has had less than ten years) of the person's service, as defined in section 88-166, immediately preceding the person's adjudication of disability by the medical board. [L 1917, c 220, pt of §3; RL 1925, pt of §2163; am L 1933, c 46, pt of §1; RL 1935, pt of §7905; RL 1945, pt of §6173; RL 1955, §6-138; am L 1963, c 65, §2b; HRS §88-158; gen ch 1985]



§88-159 - Reexamination of disability beneficiary; hearing.

§88-159  Reexamination of disability beneficiary; hearing.  After any member of the police force, fire department, or band has been retired upon pension by reason of disability, the board of trustees shall have the right at any time to cause the retired member again to be brought before it and examined by the medical board, and shall also have the right to examine other witnesses for the purpose of discovering whether the disability still continues, and whether the retired member should remain on the pension roll; but the retired member shall be retained on the pension roll until reinstated in the service of the police force, fire department or band, except in case of dismissal or resignation.  The retired member shall be entitled to notice, and to be present at the hearing of evidence, shall be permitted to propound any question pertinent or relevant to the matter and shall also have the right to introduce evidence upon the retired member's own behalf.  All witnesses so produced shall be examined under oath and any member of the board of trustees is authorized to administer the oath.  Should the retired member recover from the retired member's disability and be, in the opinion of the medical board, again fit for active duty, then the member shall again be put on active duty and full pay, and from the time the board of trustees shall decide that the member is fit for active duty, the member shall cease to be entitled to any payments out of the pension system because of disability for which the member was retired. [L 1917, c 220, pt of §3; RL 1925, pt of §2163; am L 1933, c 46, pt of §1; RL 1935, pt of §7905; RL 1945, pt of §6173; RL 1955, §6-139; am L 1963, c 65, §2b; HRS §88-159; gen ch 1985]

Cross References

Hearings, generally, see chapter 91.



§88-160 - Service retirement benefits.

§88-160  Service retirement benefits.  (a)  Any member of the police force, fire department, or band who has been in the service of any county as a member of the police force, fire department, or band for twenty years and less than twenty-five years, upon the member's written application to the board of trustees to be retired, shall be retired from the police force, fire department, or band, and the member shall thereafter receive from the pension system a monthly payment equal to forty per cent of the average monthly compensation for the five years of the member's service, as hereinafter defined, immediately preceding the date of the member's retirement.

(b)  Any member of the police force, fire department, or band who has been in the service of the county as a member of the police force, fire department, or band for twenty-five years, upon the member's written application to the board to be retired, shall be retired from the police force, fire department, or band and the member shall thereafter receive from the pension system a monthly payment equal to fifty per cent of the average monthly compensation for the five years of the member's service, as hereinafter defined, immediately preceding the date of the member's retirement.

(c)  Any member of the police force, fire department, or band who has been in the service of the county as a member of the police force, fire department or band for more than twenty-five years, upon the member's written application to the board to be retired, shall be retired from the police force, fire department, or band and the member shall thereafter receive from the pension system a monthly payment equal to fifty per cent of the average monthly compensation for the five years of the member's service, as hereinafter defined, immediately preceding the date of the member's retirement, plus two per cent for each year in excess of twenty-five years, but not in excess of eighty per cent. [L 1917, c 220, pt of §3; RL 1925, pt of §2163; am L 1933, c 46, pt of §1; RL 1935, pt of §7905; RL 1945, pt of §6173; am L 1953, c 149, §1; RL 1955, §6-140; am L 1963, c 65, §2b; am L 1967, c 131, §1; HRS §88-160; gen ch 1985]



§88-161 - Dismissal after twenty years' service; pensions.

§88-161  Dismissal after twenty years' service; pensions.  Any member of the police force, fire department or band who is dismissed therefrom for any cause other than for being convicted of a felony, after the member shall have been in actual service for twenty years or more, shall receive from the pension system a monthly payment equal to forty per cent of the average monthly compensation for the ten years of service immediately preceding the member's dismissal. [L 1917, c 220, §7; RL 1925, §2167; am L 1933, c 46, §4; RL 1935, §7910; RL 1945, §6179; RL 1955, §6-141; am L 1963, c 65, §2b; HRS §88-161; gen ch 1985]



§88-162 - Dismissal after ten years' service; pension.

§88-162  Dismissal after ten years' service; pension.  Any member of the police force, fire department, or band in any county not having a civil service commission, who shall be dismissed from service without cause after the member shall have been in actual service for ten years or more, but not exceeding twenty years and who shall be unable through sickness or other disability to support oneself and one's dependents, shall receive from the pension system a monthly payment equal to twenty-five per cent of the average monthly compensation for the ten years of service immediately preceding the member's dismissal so long as so disabled. [L 1917, c 220, §8; RL 1925, §2168; am L 1933, c 46, §5; RL 1935, §7911; RL 1945, §6180; RL 1955, §6-142; am L 1963, c 65, §2b; HRS §88-162; gen ch 1985]



§88-163 - Death benefits: funeral expenses; payments to dependents.

§88-163  Death benefits:  funeral expenses; payments to dependents.  (a)  Upon the death of any member of the police force, fire department, or band, as a result of any injury received or disease contracted while in the performance of his duty, or when entitled to a pension under this part or who has been pensioned under this part there shall be paid, for funeral expenses, a sum not to exceed $100.  Should the deceased member leave a dependent widow or reciprocal beneficiary and a child or children under the age of eighteen years, then there shall be paid out of the system $50 per month to the widow until her death or remarriage or to the reciprocal beneficiary until death, marriage, or entry into a new reciprocal beneficiary relationship and $7.50 per month to the widow or reciprocal beneficiary for each child so long as the child shall reside with the widow or reciprocal beneficiary or is supported by the widow or reciprocal beneficiary.  Upon the death of such widow or reciprocal beneficiary, or in the event the deceased member leaves no widow or reciprocal beneficiary but a child or children under the age of eighteen years, then there shall be paid out of the system $50 per month to the child or children of the deceased member under the age of eighteen years with each child, if there be more than one, receiving an equal share of the $50 per month payment plus $7.50 per month.  All payments to a child of a deceased member provided for herein shall cease when he or she arrives at the age of eighteen years.

(b)  If any member of the police force, fire department or band, dies not leaving a widow or reciprocal beneficiary, but leaving a father or mother dependent upon him, the father or mother (but not both) shall, upon satisfactory proof of dependency being made to the board of trustees receive from the system a sum not exceeding $50 per month.  The board shall determine whether the father or mother is dependent and how much of the amount herein provided for shall be paid to him or her.  If there be no widow or reciprocal beneficiary and no child and no father or mother, but dependent brothers or sisters, then such pension shall be paid to them in such sums as shall not exceed the aggregate amount of $30 per month.  All pensions authorized as provided in this subsection shall be subject to reduction by the board of trustees whenever, in its judgment, circumstances make it reasonable, fair, or necessary.  All pensions so reduced may thereafter be restored or further reduced as the board may deem best.

(c)  On the remarriage of any widow or reciprocal beneficiary entitled to the benefits of any sum, or in the event of any father or mother, brothers or sisters ceasing to be dependents then the payments to them shall cease. [L 1917, c 220, pt of §3; am L 1923, c 99, §1 and pt of §2; RL 1925, pt of §2163; am L 1929, c 9, pt of §1; am L 1931, c 144, §1; RL 1935, pt of §7905; am L 1939, c 86, §2; RL 1945, pt of §6173; RL 1955, §6-143; am L 1963, c 65, §2b, j; am L 1967, c 141, §1; HRS §88-163; am L 1997, c 383, §31]

Case Notes

Pensioner may bring claim for arrears in pension.  34 H. 150.  The claim does not survive death of pensioner.  34 H. 667.



§88-164 - Benefits in lieu of other payments.

§88-164  Benefits in lieu of other payments.  The benefits set forth in this part shall be in lieu of any or other compensation payable to a member of a police force, fire department, or band or any of the member's dependents under or on account of chapter 386, or any other claim or demand against the county by whom the member is employed.  However, the member of the police force, fire department, or band or the member's dependents may, at the member's or their election, waive the benefit provided for in this part and in lieu thereof claim any compensation or benefits that would otherwise be payable to the member or the member's dependents under chapter 386, or in any manner authorized by law. [L 1917, c 220, pt of §3; am L 1923, c 99, pt of §2; RL 1925, pt of §2163; am L 1929, c 9, pt of §1; RL 1935, pt of §7905; RL 1945, pt of §6173; RL 1955, §6-144; HRS §88-164; gen ch 1985]



§88-165 - Adjustments of pensions.

§88-165  Adjustments of pensions.  The board of trustees shall have full authority, within the limits set down in this part, to review all pensions previously granted or which are hereafter granted under this part and make adjustments considered fair, reasonable, or necessary. [L 1939, c 86, pt of §3; RL 1945, pt of §6173; RL 1955, §6-145; HRS §88-165]



§88-166 - Computation; service as police officer, firefighter, or bandsman.

§88-166  Computation; service as police officer, firefighter, or bandsman.  To entitle anyone to be retired because of time of service only, the time served by the person upon the regularly constituted police force, fire department, or band on which the person shall then be serving, or of the Territory or the Republic of Hawaii, its predecessor, shall be computed, but all times so served by the person before, as well as after May 2, 1917, shall be included in the computation.  No time served by any person as a special police officer or a police officer solely paid by any private person, or as a merchant police officer, shall be considered in computing the length of service of the person in the police force. [L 1917, c 220, pt of §3; RL 1925, pt of §2163; RL 1935, pt of §7905; RL 1945, pt of §6173; RL 1955, §6-146; HRS §88-166; am L 1983, c 124, §15; gen ch 1985]



§88-167 - Computation; prior credits.

§88-167  Computation; prior credits.  The board of trustees of the pension system for each county shall include and take into consideration, when computing the period of service of each member of the pension system to determine the member's eligibility for retirement and also to determine the amount of any pension allowable to the member on such retirement, not only service as a police officer, firefighter, or bandsman in such county, but any other service under the government of the county, for which service the member would be entitled to "prior service credit" or "membership service" as defined in part II, if the member had become a member of the retirement system on January 1, 1928, as a person then in the service of the county.

No additional credit for service other than as a police officer, firefighter, or bandsman, provided for by this section, shall be given to any member of the pension system unless the member shall have, on or before December 31, 1941, applied to the trustees of the pension system upon such forms and in accordance with such rules as the trustees shall prescribe, for the additional service credit.

This section shall apply to persons pensioned before, as well as after, April 30, 1941, but any increase of pension resulting from the additional service credit allowed under this section shall not be retroactive as to pension payments made prior to April 30, 1941. [L 1941, c 133, §§1, 2; RL 1945, §6174; RL 1955, §6-147; am L 1963, c 65, §2b; HRS §88-167; am L 1983, c 124, §15; gen ch 1985]



§88-168 - Orders, discipline, medical examination, etc.

§88-168  Orders, discipline, medical examination, etc.  Any member of the police force, fire department or band placed on the retired list, except those who have served on the force for twenty years or more and have retired for that reason, shall report for duty to the head of the police force, fire department or band, respectively, from time to time as may be ordered by the board of trustees or may be provided for in the bylaws of the board and shall be subject to the orders and discipline of the head of the police force, fire department, or band, respectively, and shall perform such duties as may be required of the member and for which, in the opinion of the medical board, the member may be fit, and for which the member shall be allowed full pay.  For any refusal to obey these orders and for a breach of discipline, the head of the police force, fire department or band, as the case may be, shall report the member at once to the civil service commission in any county having a civil service commission, otherwise to the county council for such action as it may be deemed proper for the good of the service.  The member shall be subject to punishment and dismissal in the same manner as those in active service.  Any pension the retired member may have received shall cease in case of the retired member's expulsion, and the pension for any refusal to obey orders and all other breaches of discipline as aforesaid shall be subject to whatever orders may be deemed proper by the civil service commission, or the county council as the case may be.  The medical board shall make all examinations of the members of the police force, fire department, or band of the county whenever requested by the board of trustees or whenever requested by any member, for the purpose of certifying to the member's physical or mental condition to the board of trustees. [L 1917, c 220, §4; RL 1925, §2164; am L 1933, c 46, §3; RL 1935, §7907; RL 1945, §6176; RL 1955, §6-148; HRS §88-168; gen ch 1985]

Revision Note

"County council" substituted for "board of supervisors".



§88-169 - Payments of pensions; inalienable.

§88-169  Payments of pensions; inalienable.  If at any time there should not be sufficient money to the credit of the pension system to pay all claims against it in full, claims on account of the death of members of the police force, fire department, or band, shall be paid first in full with as little delay as possible, after which an equal percentage shall be paid upon all other claims to the full extent of the funds on hand until the funds be replenished so as to pay them in full.  All pensions shall be paid by the treasurer at the treasurer's office at the same time and in such installments as the members of the police force, fire department, or band are paid.  All pensions granted and payable out of the pension system shall be exempt from seizure or levy upon attachment, execution, supplemental process, and all other process whether mesne or final and shall not be subject to sale, assignment, or transfer by any beneficiary. [L 1917, c 220, §5; RL 1925, §2165; RL 1935, §7908; RL 1945, §6177; RL 1955, §6-149; am L 1963, c 65, §2b; HRS §88-169; gen ch 1985]

Case Notes

Lack of assignability is an indication of lack of survival of a cause of action.  34 H. 667.



§88-170 - Forfeiture of pension.

§88-170  Forfeiture of pension.  Whenever any person who has received a pension from the pension system fails to report oneself for examination for duty (unless excused by the board of trustees), or disobeys the requirements of the board in respect to such examination, or fails to perform such duty as may be required of the person if found able to perform such duty, then the board shall order that the pension allowed and paid to the person shall cease permanently or temporarily. [L 1917, c 220, §6; RL 1925, §2166; RL 1935, §7909; RL 1945, §6178; RL 1955, §6-150; am L 1963, c 65, §2b; am L 1967, c 169, §1; HRS §88-170; gen ch 1985]



§88-171 - Public hearings; notice.

§88-171  Public hearings; notice.  All adjudications by the board of trustees required by this part in connection with applications for pensions, revocations of pensions, or otherwise, shall be made by the board only after public hearings, public notice of which shall be given by the board at least once at least ten days before the date of hearing, and actual notice of which shall be given to the person concerned, if available, which notice shall specifically state that the person interested shall have the right to be present in person or by representative and to be represented by counsel. [L 1933, c 46, §6; RL 1935, §7914; RL 1945, §6183; RL 1955, §6-151; HRS §88-171; am L 1998, c 2, §26]



§88-181 - Pension boards created.

PART IV.  MUNICIPAL AND COUNTY PENSION SYSTEMS

§88-181  Pension boards created.  There shall be a pension board, hereafter referred to as the "board," for each of the counties of the State, with full authority, within the limits prescribed by law, to make investigations necessary to comply with this part and to grant pensions to employees and former employees of their respective counties, who are or were ineligible to the benefits of the employees' retirement system, and are not the recipients or beneficiaries of pensions from the State or any county, or to the widows of the employees. [L 1937, c 237, §1; am L 1939, c 112, pt of §1(a); am L 1941, c 299, §1; RL 1945, pt of §6184; RL 1955, §6-160; HRS §88-181]



§88-182 - Members: appointment, terms, removals.

§88-182  Members: appointment, terms, removals.  Except in the counties of Hawaii and Maui, each pension board shall consist of five members to be appointed for terms of five years. The original members shall be appointed for staggered terms so that one shall expire on June 30 of each year.  All vacancies occurring otherwise than by expiration of the term shall be filled by appointment for the remainder of the unexpired term. One of the members shall be named by the appointing power as chairperson.  The members shall be appointed by the mayor, or chairperson of the council of the county, as the case may be, with the approval of the council, and the members may be removed by the appointing power with the approval of the following number of other members of the council:  in the city and county of Honolulu, five; in the county of Kauai, three.

The pension board for the county of Maui and the county of Hawaii shall consist of the chairperson of the council of the county, the county auditor, and the county treasurer. [L 1937, c 237, §1; am L 1939, c 112, pt of §1(a); am L 1943, c 116, §§1, 2; RL 1945, pt of §6184; RL 1955, §6-161; HRS §88-182; am L 1998, c 124, §7]



§88-183 - Qualifications.

§88-183  Qualifications.  Except in the counties of Hawaii and Maui, no person shall be appointed as a member of the pension board unless the person be a registered voter who has resided for five or more years in the county for which appointed; no person shall be eligible for membership or be a member of any such board, who occupies any elective or appointive office or position under any county government; and no member of any of such boards shall, during the term for which the member was appointed, serve as an officer or committee member of any political party or organization, nor shall the member present oneself as a candidate or be a candidate for nomination or election to any public office in any primary or general election during the term. [L 1937, c 237, §1; am L 1939, c 112, pt of §1(a); RL 1945, pt of §6184; RL 1955, §6-162; am imp L 1967, c 80, §1; HRS §88-183; gen ch 1985]



§88-184 - Expenses; appropriations.

§88-184  Expenses; appropriations.  The members of the pension boards shall serve without pay, but the respective county councils shall appropriate annually a sum sufficient to, and shall, defray the necessary expenses of the boards, including moneys required to cover the payment of pensions granted under this part; provided that the board of water supply of the city and county of Honolulu shall annually appropriate sufficient moneys to cover, and there shall be paid from such moneys, pensions granted under this part as a result of employment in the service of the board of water supply. [L 1937, c 237, §1; am L 1939, c 112, pt of §1(a); RL 1945, pt of §6184; RL 1955, §6-163; HRS §88-184]

Revision Note

"County councils" substituted for "boards of supervisors or council".



§88-185 - Assistants; county clerk, attorney, and treasurer.

§88-185  Assistants; county clerk, attorney, and treasurer.  The county clerk shall be the ex officio secretary of the pension board of the clerk's county and shall keep in a separate book a true and correct account of the proceedings of the board.  The county attorney shall be the legal advisor of the board of the attorney's county; provided that the board, with the approval of the council of the county, may employ private legal counsel.  The county treasurer shall be the ex officio treasurer of the board of the treasurer's county.  The county auditor shall audit all accounts of the pension fund of the county and the county auditor shall draw all warrants payable therefrom, which warrants shall be drawn only upon a voucher certified by the chairperson, or acting chairperson, and one other member of the board.  The county treasurer shall collect all moneys belonging to the fund, have the custody of all its notes, bonds, and other securities, if any, and collect the principal and interest of the same, and the treasurer shall be liable on the treasurer's bond as treasurer for the faithful accounting of all moneys that may come into the treasurer's hands belonging to the pension fund.  The treasurer shall, upon the expiration of the treasurer's term of office, account to the board for all moneys, notes, bonds, and other securities coming into the treasurer's hands and the proceeds of the same, and turn over to the treasurer's successor all moneys, notes, and other securities remaining in the treasurer's hands and belonging to the pension fund. [L 1937, c 237, §1; am L 1939, c 112, pt of §1(a); am L 1941, c 249, §1; RL 1945, pt of §6184; RL 1955, §6-164; HRS §88-185; am L 1998, c 124, §8]

Cross References

Ex officio member of board, see Hawaii and Honolulu charters.



§88-186 - Meetings.

§88-186  Meetings.  Each pension board shall meet at least once each quarter.  No board shall defer action upon any application for a pension beyond the second quarterly meeting following the date of the filing thereof. [L 1937, c 237, §1; am L 1939, c 112, pt of §1(a); RL 1945, pt of §6184; am L 1947, c 87, §1; RL 1955, §6-165; HRS §88-186]



§88-187 - Payment, conditions.

§88-187  Payment, conditions.  The pension system shall require as a prerequisite to the payment of a pension to any person:

(1)  That the person has attained the age of sixty years or, through accident sustained without the person's fault or negligence in the performance of duty in the person's service for the county, or illness, has become incapable of sustained remunerative work;

(2)  That the person, except in case of accident and disability has been in the service and employment of the county for a total period of not less than ten years.

Any employee who had the option to but did not elect to become a member of any retirement system now in effect shall be eligible to receive only fifty per cent of the pension amount otherwise computed under this part. [L 1937, c 237, §2; am L 1939, c 112, pt of §1; am L 1941, c 302, pt of §1; RL 1945, pt of §6185; am L 1949, c 156, §1; RL 1955, §6-166; HRS §88-187; gen ch 1985]



§88-188 - Additional conditions.

§88-188  Additional conditions.  The pension systems shall further provide, subject to this part, that:

(1)  If an employee becomes unable to work before the employee reaches the age of sixty after the employee has had ten or more years of service, the employee may retire, regardless of age, on a disability allowance payable for the remainder of the employee's life or until the employee is able to return to work.  The allowance shall be established at nine-tenths of one-seventieth of the employee's average annual salary or compensation during the last ten years of employment by the county multiplied by the number of the employee's years of service.

(2)  If an employee prior to May 17, 1937, met with an accident incurred without the employee's fault or negligence in the performance of duty in the employee's service for the county which has rendered the employee incapable of continuing the employee's work the employee may retire on a pension of sixty-six and two-thirds per cent of the employee's average annual salary or compensation during the last ten years or such lesser time as the employee may have been in county employment, for life or until the employee is able to return to service. [L 1937, c 237, §3; RL 1945, §6186; RL 1955, §6-167; HRS §88-188; gen ch 1985]



§88-189 - Widow's, widower's, and reciprocal beneficiary's pensions.

§88-189  Widow's, widower's, and reciprocal beneficiary's pensions.  The widow and widower or reciprocal beneficiary of any deceased man or woman, who have been previously granted or are found subsequent to his or her death to have been entitled to a pension under this part, or to have had ten or more years of service although he or she had not reached the age of sixty years, shall be eligible for a pension equal to the same amount, including all the bonuses provided in section 88-11, and all other benefits, that the said deceased was receiving or entitled to receive at the time of his or her death, and all future benefits deriving thereto, so long as the widow, widower, or reciprocal beneficiary remains unmarried or has not entered into a new reciprocal beneficiary relationship. [L 1937, c 237, §2; am L 1939, c 112, pt of §1; am L 1941, c 302, pt of §1; RL 1945, pt of §6185; am L 1949, c 156, §1; RL 1955, §6-168; HRS §88-189; am L 1974, c 118, §1(3); am L 1997, c 383, §32]



§88-190 - Amount.

§88-190  Amount.  No pension under this part except an accidental disability pension shall be granted or paid which shall exceed the annual amount of one-seventieth of the average annual salary or compensation received by the person to whom the pension is granted during the last ten years of the person's employment by the county, multiplied by the number of years during which the person was in the employment or service of the county; provided notwithstanding any other provisions of this part, and regardless of the computed amount, any person or widow eligible to a pension shall be granted and paid not less than $50 per month. [L 1937, c 237, §4; am L Sp 1941, c 59, §1; RL 1945, §6187; RL 1955, §6-169; HRS §88-190; am L 1969, c 127, §34; gen ch 1985]



§88-191 - Computation of service.

§88-191  Computation of service.  Whenever the term of ten years is mentioned in this part, each year of the ten years shall be computed by adding together the months of service (including portions of any month, where the full month has not been served, as a full month), and dividing the months by twelve.

"Service" means service in any county, and where the proposed pensioner has service in any other county than the one by which it is proposed that he be pensioned, his service in the other county shall be added to his service in the pensioning county in order to determine his eligibility for or the amount of pension, provided his service in the police department under the sheriff, prior to the creation of the government of the city and county of Honolulu in 1905, shall be included. [L 1941, c 302, pt of §1; RL 1945, §6188; am L Sp 1949, c 58, §1; RL 1955, §6-170; HRS §88-191; am L 1974, c 121, §1]



§88-192 - Examination by physician.

§88-192  Examination by physician.  In connection with the consideration of any application for disability pension or review of the pension granted under this part, any county pension board may refer any applicant or person receiving the pension to any physician receiving a regular monthly salary or fee from the State or any of its political subdivisions for physical examination and report to the board thereon as to the existence or continuance of disability.  Any physician to whom the application is referred shall make the necessary physical examination and report the physician's findings and recommendations to the board, but shall neither charge nor receive any fee for the particular examination and report. [L 1937, c 237, §6; am L 1939, c 112, §1(e); RL 1945, §6189; RL 1955, §6-171; HRS §88-192; gen ch 1985]



§88-193 - Compliance with law required.

§88-193  Compliance with law required.  No pension shall be granted by any county (except under present provisions of law relating to police, firefighters, and bandsmen and under part V) unless the same shall comply with the requirements of this part. [L 1937, c 237, §7; RL 1945, §6190; am imp L 1945, c 264; RL 1955, §6-172; HRS §88-193; am L 1983, c 124, §15]



§88-201 - Pensions eligible.

PART V.  OTHER COUNTY PENSIONS

§88-201  Pensions eligible.  Any provision to the contrary notwithstanding, the pension board of each county may grant pensions to former employees of the county upon the following conditions:

(1)  That the former employee was required to, and did, become a member of the employees' retirement system after having been in the service and employment of the county for a period of not less than ten years;

(2)  That the former employee has attained the age of sixty years, or through illness or injury sustained without the former employee's fault or negligence in the performance of duty in the former employee's service for the county has become incapable of sustained remunerative work;

(3)  That the former employee has ceased to be an employee of such county and is not a member of the system; and

(4)  That the former employee is not the recipient or beneficiary of any allowance or benefit from the system or any pension from the State or any county. [L 1945, c 264, §1; RL 1955, §6-180; HRS §88-201; gen ch 1985]



§88-202 - Restrictions as to personnel.

§88-202  Restrictions as to personnel.  This part shall not apply to any person who is in the service or employment of the State or any county on or after July 1, 1953, but shall apply to per diem workers and former per diem workers who joined the employees' retirement system prior to January 1, 1952. [L 1945, c 264, §3; am L 1947, c 153, §1; am L 1949, c 161, §1; am L 1951, c 65, §1; am L 1955, c 38, §1; RL 1955, §6-181; HRS §88-202]



§88-203 - Limitation of amount.

§88-203  Limitation of amount.  No pension granted under section 88-201 shall exceed the annual amount of one-seventieth of the average annual salary or compensation received by the person to whom the pension is granted during the person's last ten years of the person's employment by the county, multiplied by the number of years during which the person was in the employment or service of the county prior to the person's becoming a member of the employees' retirement system.  The pension granted to a person who has not attained the age of sixty years but through illness or injury sustained without the person's fault or negligence in the performance of duty in the person's service for the county has become incapable of sustained remunerative work shall be nine-tenths of the amount computed in the manner hereinabove prescribed. [L 1945, c 264, §2; RL 1955, §6-182; HRS §88-203; gen ch 1985]



§88-204 - County appropriations directed.

§88-204  County appropriations directed.  The respective councils of the several counties shall appropriate annually for each fiscal period a sum sufficient to cover the payment of the pensions granted under this part; provided that the board of water supply of the city and county of Honolulu shall appropriate sufficient funds to cover pensions granted under this part as a result of employment in the service of the board of water supply. [L 1945, c 262, §4; RL 1955, §6-183; HRS §88-204]

Revision Note

The words "boards of supervisors or", preceding "councils", have been deleted.



§1 to 4 - .

PART VI.  FEDERAL SOCIAL SECURITY FOR

PUBLIC EMPLOYEES

Note

Extension of the Social Security Act provisions to East-West Center employees.  L 2004, c 176, §§1 to 4.

§88-211  Definitions.  For the purposes of this part:

(1)  The term "wages" means all remuneration for employment as defined herein, including the cash value of all remuneration paid in any medium other than cash, except that the term shall not include that part of the remuneration which, even if it were for "employment" within the meaning of the Federal Insurance Contributions Act, would not constitute "wages" within the meaning of that Act;

(2)  The term "employment" means any service performed by an employee in the employ of the State, or any political subdivision thereof, for such employer except

(A)  Service which in the absence of an agreement entered into under this part would constitute "employment" as defined in the Social Security Act; or

(B)  Service which under the Social Security Act may not be included in an agreement between the State and the Department of Health and Human Services entered into under this part.  Service which under the Social Security Act may be included in an agreement only upon certification by the governor in accordance with section 218(d)(3) of that Act shall be included in the term "employment" if and when the governor issues, with respect to such service, a certificate to the Secretary of Health and Human Services pursuant to section 88-219;

(3)  The term "employee" includes an officer of the State or political subdivision thereof;

(4)  The term "state agency" means the administrator of the state employees' retirement system;

(5)  The term "Secretary of Health and Human Services" includes an individual to whom the Secretary of Health and Human Services has delegated any of the Secretary's functions under the Social Security Act with respect to coverage under the Act of employees of the states and territories and their political subdivisions;

(6)  The term "political subdivision" includes an instrumentality of the State, of one or more of its political subdivisions, or of the State and one or more of its political subdivisions, but only if the instrumentality is a juristic entity which is legally separate and distinct from the State or subdivision and only if its employees are not by virtue of their relation to the juristic entity employees of the State or subdivision;

(7)  The term "Social Security Act" means the Act of Congress approved August 14, 1935, chapter 531, 49 Statutes At Large 620, officially cited as the "Social Security Act," (including regulations and requirements issued pursuant thereto), as such Act has been and may from time to time be amended;

(8)  The term "Federal Insurance Contributions Act" means subchapter A of chapter 9 of the federal Internal Revenue Code of 1939 and subchapters A and B of chapter 21 of the federal Internal Revenue Code of 1954, as such Codes have been and may from time to time be amended; and the term "employee tax" means the tax imposed by section 1400 of the Code of 1939 and section 3101 of the Code of 1954. [L 1953, c 217, §2; RL 1955, §6-190; am L 1957, c 284, §§2, 3; HRS §88-211; gen ch 1985; am L 1993, c 6, §6; am L 2004, c 176, §5]

Note

United States Department of Health and Human Services renamed.



§88-212 - Federal-state agreement.

§88-212  Federal-state agreement.  The state agency, with the approval of the governor, may enter on behalf of the State into an agreement with the Secretary of Health and Human Services, consistent with the terms and provisions of this part, for the purpose of extending the benefits of the federal old age and survivors insurance system to employees of the State or any political subdivision thereof with respect to services specified in the agreement which constitute "employment" as defined in section 88-211.  The agreement may contain such provisions relating to coverage, benefits, contributions, effective date, modification, and termination of the agreement, administration, and other appropriate provisions as the state agency and Secretary of Health and Human Services, shall agree upon, but, except as may be otherwise required by or under the Social Security Act as to the services to be covered, the agreement shall provide in effect that:

(1)  Benefits will be provided for employees whose services are covered by the agreement (and their dependents and survivors) on the same basis as though the services constituted employment within the meaning of Title II of the Social Security Act;

(2)  The State will pay to the Secretary of the Treasury, at such time or times as may be prescribed under the Social Security Act, contributions with respect to wages (as defined in section 88-211), equal to the sum of the taxes which would be imposed by the Federal Insurance Contributions Act if the services covered by the agreement constituted employment within the meaning of that Act;

(3)  Such agreement shall be effective with respect to services in employment covered by the agreement performed after a date specified therein but in no event may it be effective with respect to any such services performed prior to the first day of January 1951;

(4)  All services which constitute employment as defined in section 88-211 and are performed in the employ of the State by employees of the State, shall be covered by the agreement; provided that except for purposes of paragraph (6) of [this] section, services of state employees may be covered under the agreement at such times, as members of the coverage group or groups (as defined in section 218(b)(5) of the Social Security Act), and with such optional exclusions (as permitted by section 218(c) of the Social Security Act, including section 218(c)(3)(C) thereof) as may be decided upon by the state agency with the approval of the governor, as evidenced by the governor's approval of the pertinent agreement or modification thereto;

(5)  All services which (A) constitute employment as defined in section 88-211, (B) are performed in the employ of a political subdivision of the State, and (C) are covered by a plan which is in conformity with the terms of the agreement and has been approved by the state agency under section 88-218, shall be covered by the agreement;

(6)  As modified the agreement shall include all service described in paragraph (4) and may include all service described in paragraph (5) of this section and performed by individuals in positions covered by a retirement system with respect to which the governor has issued a certificate to the Secretary of Health and Human Services pursuant to section 88-219. [L 1953, c 217, §3; RL 1955, §6-191; am L 1957, c 284, §§3, 4, 6; am L 1959, c 194, §2; HRS §88-212; gen ch 1985; am L 2004, c 176, §5]

Note

United States Department of Health and Human Services renamed.



§88-213 - Division of retirement systems.

§88-213  Division of retirement systems.  The employees' retirement system (or such components thereof as may be established by the governor or the governor's agent pursuant to section 218(d)(6) of the Social Security Act) shall, for the purpose of this chapter, be deemed to constitute two retirement systems as provided in, and in accordance with, section 218(d)(6) one of which is composed of the members of the system who have expressed a desire to be covered under the Social Security Act and the other of which is composed of the members of the system who have not expressed a desire for such coverage.  Upon request of the governing body of any political subdivision operating a retirement system, the membership of its retirement system may likewise be divided. [L 1957, c 284, §5; Supp, §6-191.5; HRS §88-213; gen ch 1985]



§88-214 - Modifications to agreement.

§88-214  Modifications to agreement.  The state agency may enter into such modification or modifications to the agreement as may be necessary to transfer members of the part of a divided retirement system which is composed of the members of the system who have not expressed a desire for coverage under the Social Security Act to the part of the system which is composed of the members who have expressed a desire for the coverage in accordance with section 218(d)(6)(F) of the Social Security Act. [L 1959, c 194, §1; Supp, §6-191.6; HRS §88-214]

Attorney General Opinions

In view of section, not necessary to amend this part to provide coverage for police officers originally excluded; but necessary to modify agreement, following prescribed procedures.  Att. Gen. Op. 75-19.



§88-215 - Contributions by state employees.

§88-215  Contributions by state employees.  Every state employee whose services are covered by an agreement entered into under section 88-212 shall be required to pay for the period of the coverage, into the contribution fund established by section 88-224, contributions, with respect to wages (as defined in section 88-211) equal to the amount of the employee tax which would be imposed by the Federal Insurance Contributions Act if the services constituted employment within the meaning of that Act.  Such liability shall arise in consideration of the employee's retention in the service of the State, or the employee's entry upon such service, after June 10, 1953. [L 1953, c 217, §4(a); RL 1955, §6-192; am L 1957, c 284, §7; HRS §88-215; gen ch 1985]



§88-216 - Collection of contributions.

§88-216  Collection of contributions.  The contribution imposed by section 88-215 shall be collected by deducting the amount of the contribution from wages as and when paid.  Failure to make the deduction shall not relieve the employee from liability for the contribution. [L 1953, c 217, §4(b); RL 1955, §6-193; HRS §88-216]



§88-217 - Adjustments.

§88-217  Adjustments.  If more or less than the correct amount of the contribution imposed by section 88-215 is paid or deducted with respect to any remuneration, proper adjustments, or refund if adjustment is impracticable, shall be made, without interest, in such manner and at such times as the state agency shall prescribe. [L 1953, c 217, §4(c); RL 1955, §6-194; HRS §88-217]



§88-218 - Plans for coverage of employees of political subdivision.

§88-218  Plans for coverage of employees of political subdivision.  Each political subdivision of the State may submit for approval by the state agency a plan for extending the benefits of Title II of the Social Security Act, in conformity with applicable provisions of the Act, to employees of the political subdivision.  Each plan and any amendment thereof shall be approved by the state agency if it finds that the plan, or the plan as amended, conforms with such requirements provided in regulations of the state agency, except that no plan shall be approved unless:

(1)  It conforms with the requirements of the Social Security Act and with the agreement entered into under section 88-212;

(2)  It provides that all services which constitute employment as defined in section 88-211 and are performed in the employ of the political subdivision by employees thereof, shall be covered by the plan, except that it may exclude services performed by individuals to whom section 218(c)(3)(C) of the Social Security Act is applicable;

(3)  It specifies the source or sources from which the funds necessary to make the payments required by section 88-221 and by section 88-223 are expected to be derived and contains reasonable assurance that the sources will be adequate for the purpose;

(4)  It provides for such methods of administration of the plan by the political subdivision as are found by the state agency to be necessary for the proper and efficient administration of the plan;

(5)  It provides that the political subdivision will make such reports, in such form and containing such information, as the state agency may from time to time require, and comply with such provisions as the state agency or the Secretary of Health and Human Services may from time to time find necessary to assure the correctness and verification of the reports;

(6)  It authorizes the state agency to terminate the plan in its entirety, in the discretion of the state agency, if it finds that there has been a failure to comply substantially with any provision contained in the plan, the termination to take effect at the expiration of the notice and on such conditions as may be provided by regulations of the state agency and may be consistent with the provisions of the Social Security Act. [L 1953, c 217, §5(a); RL 1955, §6-195; am L 1957, c 284, §§3, 8; HRS §88-218; am L 2004, c 176, §5]

Note

United States Department of Health and Human Services renamed.



§88-219 - Referendum.

§88-219  Referendum.  With respect to any state retirement system to which this part applies or to any retirement system of a political subdivision whose governing body so requests, the governor is empowered to authorize a referendum, and shall designate an agency or individual to supervise its conduct, in accordance with the requirements of section 218(d)(3) of the Social Security Act, on the question of whether service in positions covered by a retirement system established by the State, or by a political subdivision thereof should be excluded from or included under an agreement under this part.  The notice of referendum required by section 218(d)(3)(C) of the Social Security Act to be given to employees shall contain or shall be accompanied by a statement, in such form and such detail as the agency or the individual designated to supervise the referendum shall deem necessary and sufficient to inform the employees of the rights which will accrue to them and their dependents and survivors, and the liabilities to which they will be subject, if their services are included under an agreement under this part.  Upon receiving evidence satisfactory to the governor that with respect to any such referendum the conditions specified in section 218(d)(3) of the Social Security Act have been met, the governor shall so certify to the Secretary of Health and Human Services. [L 1957, c 284, §10; Supp, §6-195.5; HRS §88-219; gen ch 1985; am L 2004, c 176, §5]

Note

United States Department of Health and Human Services renamed.



§88-220 - Refusal or termination of plans.

§88-220  Refusal or termination of plans.  The state agency shall not finally refuse to approve a plan submitted by a political subdivision under section 88-218, and shall not terminate an approved plan, without reasonable notice and opportunity for hearing to the political subdivision affected thereby. [L 1953, c 217, §5(b); RL 1955, §6-196; HRS §88-220]



§88-221 - Payments by political subdivisions.

§88-221  Payments by political subdivisions.  Each political subdivision whose plan has been approved under section 88-218 shall pay to the contribution fund, with respect to wages (as defined in section 88-211), at such time or times as the state agency may by regulation prescribe, contributions in the amounts and at the rates specified in the applicable agreement entered into by the state agency under section 88-212. [L 1953, c 217, pt of §5(c); RL 1955, §6-197; HRS §88-221]



§88-222 - Contributions by employees of political subdivisions.

§88-222  Contributions by employees of political subdivisions.  Each political subdivision required to make payments under section 88-221, may, in consideration of the employee's retention in, or entry upon, employment after June 10, 1953, impose upon each of its employees, as to services which are covered by an approved plan, a contribution with respect to the employee's wages (as defined in section 88-211), not exceeding the amount of the employee tax which would be imposed by the Federal Insurance Contributions Act if such services constituted employment within the meaning of that Act, and deduct the amount of such contribution from the employee's wages as and when paid.  Contributions so collected shall be paid into the fund in partial discharge of the liability of the political subdivision or instrumentality under section 88-221.  Failure to deduct such contribution shall not relieve the employee or employer of liability therefor. [L 1953, c 217, pt of §5(c); RL 1955, §6-198; am L 1957, c 284, §9; HRS §88-222; gen ch 1985]



§88-223 - Delinquent payments.

§88-223  Delinquent payments.  Delinquent payments due under section 88-221 may, with interest at the rate of six per cent a year, be recovered by action in the circuit court against the political subdivision liable therefor or may, at the request of the state agency, be deducted from any other moneys payable to such subdivision by any state department or agency. [L 1953, c 217, §5(d); RL 1955, §6-199; HRS §88-223]



§88-224 - Contribution fund; established.

§88-224  Contribution fund; established.  There is established a special fund to be known as the contribution fund.  The fund shall consist of and there shall be deposited in such fund:

(1)  All contributions, interest, and penalties collected under sections 88-215 and 88-221 to 88-223;

(2)  All moneys appropriated thereto under this part;

(3)  Any property or securities and earnings thereof acquired through the use of moneys belonging to the fund;

(4)  Interest earned upon any moneys in the fund; and

(5)  All sums recovered upon the bond of the custodian or otherwise for losses sustained by the fund and all other moneys received for the fund and from any other source.

All moneys in the fund shall be mingled and undivided.  Subject to the provisions of this part, the state agency is vested with full power, authority and jurisdiction over the fund, including all moneys and property or securities belonging thereto, and may perform any and all acts whether or not specifically designated, which are necessary to the administration thereof and are consistent with this part. [L 1953, c 217, §6(a); RL 1955, §6-200; HRS §88-224]



§88-225 - Purpose of contribution fund.

§88-225  Purpose of contribution fund.  The contribution fund shall be established and held separate and apart from any other state funds or moneys and shall be used and administered exclusively for the purpose of this part.  Withdrawals from the fund shall be made for, and solely for (1) payment of amounts required to be paid to the Secretary of the Treasury pursuant to an agreement entered into under section 88-212; (2) payment of refunds provided for in section 88-217; and (3) refunds of overpayments, not otherwise adjustable, made by a political subdivision or instrumentality. [L 1953, c 217, §6(b); RL 1955, §6-201; HRS §88-225]



§88-226 - Payments to federal government.

§88-226  Payments to federal government.  From the contribution fund the custodian of the fund shall pay to the Secretary of the Treasury such amounts and at such time or times as may be directed by the state agency in accordance with any agreement entered into under section 88-212 and the Social Security Act. [L 1953, c 217, §6(c); RL 1955, §6-202; HRS §88-226]



§88-227 - Custodian of fund.

§88-227  Custodian of fund.  The state director of finance shall be ex officio treasurer and custodian of the contribution fund and shall administer the fund in accordance with this part and the directions of the state agency and shall pay all warrants drawn upon it in accordance with sections 88-225 and 88-226 and with such regulations as the state agency may prescribe pursuant thereto. [L 1953, c 217, §6(d); RL 1955, §6-203; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §88-227]



§88-228 - Appropriations to contribution fund.

§88-228  Appropriations to contribution fund.  (a)  There are hereby authorized to be appropriated to the contribution fund, in addition to the contributions collected and paid into the contribution fund under sections 88-215 and 88-221 to 88-223, to be available for the purposes of sections 88-225 and 88-226 until expended, such additional sums as are found to be necessary in order to make the payments to the Secretary of the Treasury which the State is obligated to make pursuant to an agreement entered into under section 88-212.

(b)  The state agency shall submit to the director of finance at such time preceding each regular session of the legislature as the director may prescribe, an estimate of the amounts authorized to be appropriated to the contribution fund by subsection (a) of this section for the next appropriation period. [L 1953, c 217, §6(e); RL 1955, §6-204; am L Sp 1959 1st, c 13, §3; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §88-228; gen ch 1985]



§88-229 - Rules and regulations.

§88-229  Rules and regulations.  The state agency shall make and publish such rules and regulations, not inconsistent with this part, as it finds necessary or appropriate to the efficient administration of the functions with which it is charged under this part. [L 1953, c 217, §8; RL 1955, §6-205; HRS §88-229]

Cross References

Rules, see chapter 91.



§88-230 - Studies and reports.

§88-230  Studies and reports.  The state agency shall make studies concerning the problem of old age and survivors insurance protection for employees of the State and local governments and instrumentalities and concerning the operation of agreements made and plans approved under this part and shall submit a report to the legislature at the beginning of each regular session, covering the administration and operation of this part during the preceding fiscal period, including such recommendations for amendments to this part as it considers proper. [L 1953, c 217, §9; RL 1955, §6-206; am L Sp 1959 1st, c 13, §2; HRS §88-230]



§88-251 - Applicability.

PART VII.  RETIREMENT FOR CLASS C PUBLIC OFFICERS AND EMPLOYEES

A.  Applicability of Part II

§88-251  Applicability.  The following provisions of part II shall apply to this part:

(1)  Subpart A, except the definitions provided in section 88-21, unless expressly adopted in section 88-261;

(2)  Subpart B, except sections 88-45, 88-45.5, 88-46, 88-48, 88-52, 88-59, 88-59.5, 88-61, and 88-62;

(3)  Subpart C, except sections 88-71, 88-72, 88-73, 88-74, 88-74.6, 88-75, 88-76, 88-80, 88-83, 88-84, 88-85, 88-87, 88-88, 88-96, 88-97, and 88-98;

(4)  Subpart D, except sections 88-112 and 88-113; and

(5)  Subpart E. [L 1984, c 108, pt of §8; am L 1987, c 117, §3; am L 1990, c 104, §3; am L 1998, c 151, §12; am L 2004, c 179, §23; am L 2005, c 58, §17; am L 2006, c 169, §26; am L 2007, c 215, §18; am L 2008, c 47, §10]

Note

Section 88-72 referred to in paragraph (3) is repealed.



§88-261 - Definitions.

B.  Definitions

§88-261  Definitions.  (a)  The following words and phrases as used in this part shall have the same meanings as defined in section 88-21, unless a different meaning is plainly required by the context:  "accumulated contributions"; "actuarial equivalent"; "average final compensation"; "beneficiary"; "board"; "county"; "employee"; "medical board"; "retirant"; "retirement allowance"; "service"; and "system".

(b)  The following words and phrases as used in this part shall have the following meanings, unless a different meaning is plainly required by the context:

"Member":  a class C member as described in section 88-47. [L 1984, c 108, pt of §8; am L 1997, c 212, §5; am L 2005, c 58, §18; am L 2006, c 169, §41]



§88-271 - Election.

C.  Membership, Credited Service

§88-271  Election.  (a)  Any class A or class B member who:

(1)  Is in service on June 30, 1984, or who returns to service after June 30, 1984, but before July 1, 2006, and has vested benefit status as provided in section 88-96(b); and

(2)  Is in a position covered by Title II of the Social Security Act,

may elect to become a class C member effective January 1, 1985; or upon return to service, by filing an election form with the board.  The election shall be made prior to December 1, 1984, or within thirty days of return to service and shall be irrevocable.  A class A or class B member who makes an election shall be refunded all accumulated contributions and shall not be required to make further contributions upon becoming a class C member. The refund shall be made by March 31, 1985, or within ninety days after return to service.  Upon the effective date of the election, all rights as a class A or class B member shall be extinguished.

(b)  After June 30, 1984, a class A or class B member, who returns to service but does not have vested benefit status as provided in section 88-96(b), shall become a class C member upon return to service and shall be refunded all accumulated contributions.

(c)  Any water safety officer who is in service on July 1, 1994, may elect to become a class C member by filing an election form with the board.  The election shall be made prior to September 1, 1994, and shall be irrevocable.  The accumulated contributions of a water safety officer who makes this election shall be returned to the water safety officer through payroll adjustments or another procedure as determined by the board.  Upon the effective date of the election, all rights as a class A member shall be extinguished.  All persons first employed as a water safety officer after July 1, 1994, shall be class C members.

(d)  [L 2006, c 40 amendment retroactive to July 1, 2004.  L 2006, c 40, §6.]  The election by any class A or class B member to become a class C member pursuant to section 88-46.5 in the form in which it existed at any time prior to July 1, 2006, shall be irrevocable upon refund of the member's accumulated contributions.

(e)  [L 2006, c 40 amendment retroactive to July 1, 2004.  L 2006, c 40, §6.]  The system shall provide information explaining the effects of any election made under subsection (a) or (c). [L 1984, c 108, pt of §8; am L 1989, c 100, §4; am L 1994, c 276, §10; am L 2000, c 265, §2; am L 2004, c 179, §24; am L 2006, c 40, §2 and c 169, §27]

Note

Section 88-46.5 referred to in subsection (d) is repealed.

Attorney General Opinions

Deadline for election cannot be extended.  Att. Gen. Op. 84-11.

Return to service of contributory plan retirant; participation in noncontributory plan.  Att. Gen. Op. 85-21.



§88-272 - Credited service.

§88-272  Credited service.  Credited service includes:

(1)  Service by an employee rendered since becoming a member;

(2)  Service credited under part II as a class A or class B member for members who make the election described in section 88-271(a);

(3)  Service for members who return to service in the manner described in section 88-271(b);

(4)  Service in the armed forces as provided by subpart E of part II; provided that the service shall be credited at no cost upon certification by the system;

(5)  Mandatory maternity leave as provided in part II; provided that such service shall be credited at no cost upon certification by the system;

(6)  Service rendered prior to becoming a class C member as described in section 88-51 that is not included in paragraphs (1) to (5); provided that the service shall be credited at no cost.  Upon certification by the system, that service shall be credited at the rate of one month of service credit for each month of service rendered following the return to membership; and

(7)  Unused sick leave as provided in section 88-63; provided that any additional service credit shall not be used in determining eligibility for retirement or for any other purpose as a class C member. [L 1984, c 108, pt of §8; am L 1990, c 104, §4 and c 141, §3]

Note

Purchase of service refunds.  L 1993, c 99.



§88-273 - Break in service; reemployment.

§88-273  Break in service; reemployment.  (a)  Any class C member who terminates service prior to accumulating ten years of credited service, excluding unused sick leave, shall cease to be a member and shall forfeit all credited service; provided that:

(1)  If the former class C member becomes a member again within one full year following the calendar year in which the member's employment terminated, all service credit for previous service shall be restored.  If the former class C member becomes a member again more than one full year following the calendar year in which the member's employment terminated, one month of service credit for previous service shall be restored for each month of service rendered following the return to membership; and

(2)  If the former class C member becomes a class A, class B, or class H member within one full year following the calendar year in which the member's employment terminated, all class C service credit for previous service shall be restored.  If the former class C member becomes a class A, class B, or class H member more than one full year following the calendar year in which the member's employment terminated, one month of class C service credit for previous service shall be restored for each month of service rendered following the return to membership.

Subject to the provisions of sections 88-322 and 88-324, the service credit restored pursuant to this subsection shall be class C service credit.

(b)  Any class C member who terminates service with a vested right and who subsequently becomes a class A, class B, class C, or class H member shall retain all service credit for previous service and shall be credited with additional service credit for service rendered following the return to membership.

(c)  Any retirant who retired under the provisions of this part and returns to service requiring active membership in the system as a class C member shall be reenrolled as an active member, and the retirant's retirement allowance shall be suspended.  When the member again retires, the retirement allowance shall be the allowance to which the member was entitled under the retirement allowance option selected when the member previously retired and which was suspended; plus, for the period of service during the member's reemployment, the allowance to which the member is entitled for that service based on the retirement allowance option initially selected and computed for the member's age, average final compensation, and other factors in accordance with the benefit formula of a class C member under section 88-282 in existence at the time of the member's final retirement.

(d)  Any retirant who retired under the provisions of this part and returns to service requiring active membership in the system as a class A or class B member shall be reenrolled as an active member, and the retirant's retirement allowance shall be suspended.  When the member again retires, the retirement allowance shall be the allowance to which the member was entitled under the retirement allowance option selected when the member previously retired and which was suspended; plus, for the period of service during the member's reemployment, the allowance to which the member is entitled for that service based on the retirement allowance option initially selected and computed for the member's age, average final compensation, and other factors in accordance with the benefit formula of a class A or class B member under section 88-74 in existence at the time of the member's final retirement.

(e)  Any retirant who received the special retirement incentive benefit under Act 253, Session Laws of Hawaii 2000, as amended by Act 131, Session Laws of Hawaii 2002, and is reemployed by the State or a county in any capacity shall:

(1)  Have the retirant's retirement allowance suspended;

(2)  Forfeit the special retirement incentive benefit and any other related benefit provided by this chapter; and

(3)  Be subject to the age and service requirements under section 88-281 when the member again retires.

(f)  If a retirant's designation of beneficiary was irrevocable upon the retirant's initial retirement, the retirant may not change the retirant's designated beneficiary when the retirant returns to service or when the former retirant again retires.

(g)  A retirant who returns to service shall not be considered to be "in service", for the purposes of section 88-284, 88-285, or 88-286, or any other provision of this chapter providing for benefits arising out of the disability or death of a member.  A retirant who returns to service and dies during the period of reemployment shall be considered to have retired again effective as of the first day of the month following the month in which the death occurs, except for death during the month of December when the effective date of retirement may be the last day of the month.

(h)  The board shall adopt any rules as may be required to administer this section. [L 1984, c 108, pt of §8; am L 1987, c 117, §4; am L 2001, c 61, §2; am L 2004, c 179, §25; am L 2006, c 169, §28; am L 2007, c 215, §19; am L 2009, c 121, §4]

Attorney General Opinions

Return to service of contributory plan retirant; computation of retirement benefits.  Att. Gen. Op. 85-21.

Pursuant to this section and §88-281, former employee was a member of ERS until effective date of former employee's retirement.  Att. Gen. Op. 97-12.



§88-281 - Service retirement.

D.  Eligibility; Benefits

§88-281  Service retirement.  (a)  A member who has ten years of credited service and has attained age sixty-two, or a member with thirty years credited service who has attained the age of fifty-five, shall become eligible to receive a retirement allowance after the member has terminated service.

(b)  If a member has at least twenty-five years of credited service as a sewer worker or as a water safety officer of which the last five or more years prior to retirement is credited in such a capacity, then the sewer worker or water safety officer shall be eligible to receive a retirement benefit unreduced for age after the member has terminated service.

(c)  A member who has twenty years of credited service and has attained age fifty-five shall be eligible to receive an early retirement allowance reduced for age after the member has terminated service.

(d)  A member who has ten years of credited service and terminates service prior to attaining age sixty-two shall have a vested right and shall be eligible to receive a retirement allowance when the member has attained age sixty-five.

(e)  If a member has at least thirty years of credited service through June 30, 2003; twenty-nine years of credited service on or after July 1, 2004; twenty-eight years of credited service on or after July 1, 2005; twenty-seven years of credited service on or after July 1, 2006; twenty-six years of credited service on or after July 1, 2007; and twenty-five years of credited service on or after July 1, 2008, as an emergency medical technician, of which the last five or more years prior to retirement is credited service in that capacity, the emergency medical technician shall be eligible to receive a retirement benefit unreduced for age after the member has terminated service.

(f)  A member may retire upon the written application to the board, specifying the desired date of retirement, which shall be not less than thirty days nor more than one hundred fifty days subsequent to the date of filing.  Retirement shall be effective on the first day of a month, except for the month of December when retirement on the first or last day of the month shall be allowed. [L 1984, c 108, pt of §8; am L 1988, c 242, §3; am L 1994, c 276, §11; am L 2001, c 101, §1; am L 2002, c 128, §10; am L 2003, c 199, §3; am L 2004, c 179, §26]

Attorney General Opinions

Pursuant to this section and §88-273, former employee was a member of ERS until effective date of former employee's retirement.  Att. Gen. Op. 97-12.



§88-282 - Service retirement allowance.

§88-282  Service retirement allowance.  [2005 amendment retroactive to July 1, 2004.  L 2005, c 58, §33.]  Upon retirement from service, a member shall receive a retirement allowance as follows:

(1)  If the member has met the requirements in section 88-281(a), (b), (d), or (e), a maximum retirement allowance of one and one-fourth per cent of the average final compensation multiplied by the number of years of credited service; or

(2)  If the member has met the requirements in section 88-281(c), an early retirement allowance equal to the maximum retirement allowance reduced by one-half per cent for each month the member is less than age sixty-two at retirement. [L 1984, c 108, pt of §8; am L 1987, c 117, §5; am L 2001, c 101, §2; am L 2005, c 58, §19]



§88-283 - Election of retirement allowance option.

§88-283  Election of retirement allowance option.  (a)  Upon retirement, any member may elect to receive the maximum retirement allowance to which the member is entitled, computed in accordance with section 88-282, 88-284, or 88-285, and, if the member elects to receive the maximum retirement allowance, the member's beneficiary shall not be entitled to any benefit upon the member's death, except as provided in subsection (g). In lieu of the maximum retirement allowance, a member may elect to receive the member's retirement allowance under one of the options described below, which shall be actuarially equivalent to the maximum retirement allowance:

(1)  Option A:  A reduced allowance payable to the member, then upon the member's death, one-half of the allowance, including fifty per cent of all cumulative post retirement allowances, to the member's beneficiary designated by the member at the time of retirement, for the life of the beneficiary.  If the beneficiary dies prior to the retirant, all further payments shall cease upon the death of the retirant; provided that for members retiring after November 30, 2004, if the retirant's designated beneficiary dies at any time after the retirant retired, but before the death of the retirant, the retirant, upon the death of the retirant's designated beneficiary, shall receive a retirement allowance, including cumulative post retirement allowances, calculated as if the retirant had selected the maximum retirement allowance to which the retirant is entitled;

(2)  Option B:  A reduced allowance payable to the member, then upon the member's death, the same allowance, including cumulative post retirement allowances, paid to the member's beneficiary designated by the member at the time of retirement, for the life of the beneficiary.  If the beneficiary dies prior to the retirant, all further payments shall cease upon the death of the retirant; provided that for members retiring after November 30, 2004, if the retirant's designated beneficiary dies at any time after the retirant retired, but before the death of the retirant, the retirant, upon the death of the retirant's designated beneficiary, shall receive a retirement allowance, including cumulative post retirement allowances, calculated as if the retirant had selected the maximum retirement allowance to which the retirant is entitled; or

(3)  Option C:  A reduced allowance payable to the member, and upon the death of the retirant within ten years of retirement, the same allowance, including cumulative post retirement allowances, paid to the retirant's designated beneficiary, or otherwise to the retirant's estate for the balance of the ten-year period.  If the retirant returns to service requiring active membership in the system and the retirant is reenrolled as an active member, running of the ten-year period will be suspended until the member again retires.

Only one beneficiary shall be designated under options A, B, and C.  The beneficiary designated under option A or B shall be a natural person, and benefits under option A or B shall only be paid to a natural person.  To receive benefits, the beneficiary shall have been designated by the member in the form and manner prescribed by the board.

(b)  Upon a member's retirement:

(1)  The member's election of a retirement allowance option shall be irrevocable; and

(2)  The member's designation of a beneficiary shall be irrevocable if the retirement allowance option elected by the member is option A or B.

(c)  No election by a member under this section shall take effect unless:

(1)  The spouse or reciprocal beneficiary of the member is furnished written notification that:

(A)  Specifies the retirement date, the benefit option selected, and the beneficiary designated by the member;

(B)  Provides information indicating the effect of the election; and

(C)  Is determined adequate by rules adopted by the board in accordance with chapter 91;

(2)  The member selects option A or option B and designates the spouse or reciprocal beneficiary as the beneficiary; or

(3)  It is established to the satisfaction of the board that the notice required under paragraph (1) cannot be provided because:

(A)  There is no spouse or reciprocal beneficiary;

(B)  The spouse or reciprocal beneficiary cannot be located;

(C)  The member has failed to notify the system that the member has a spouse or reciprocal beneficiary, or has failed to provide the system with the name and address of the member's spouse or reciprocal beneficiary; or

(D)  Of other reasons, as established by board rules adopted in accordance with chapter 91.

Any notice provided to a spouse or reciprocal beneficiary, or determination that the notification of a spouse or reciprocal beneficiary cannot be provided, shall be effective only with respect to that spouse or reciprocal beneficiary.  The system shall rely upon the representations made by a member as to whether the member has a spouse or reciprocal beneficiary and the name and address of the member's spouse or reciprocal beneficiary.

(d)  Each member, within a reasonable period of time before the member's retirement date, shall be provided a written explanation of:

(1)  The terms and conditions of the various benefit options;

(2)  The rights of the member's spouse or reciprocal beneficiary under subsection (c) to be notified of the member's election of a benefit option; and

(3)  The member's right to make, and the effect of, a revocation of an election of a benefit option.

(e)  The system shall not be liable for any false statements made to the system by the member or by the member's employer.

(f)  If a member dies after the date of the filing of the member's written application to retire, but prior to the retirement date designated by the member, and, if the member was eligible to retire on the date of the member's death, the member's designated beneficiary may elect to receive either:

(1)  An allowance that would have been payable if the member had retired and had elected to receive a retirement allowance under option B; or

(2)  The allowance under the option selected by the member which would have been payable had the member retired.

The effective date of the member's retirement shall be the first day of a month, except for the month of December when the effective date of retirement may be on the first or last day of the month, and shall be no earlier than the later of thirty days from the date the member's retirement application was filed or the day following the member's date of death.  The election may not be made if, at the time of the member's death, there are individuals who are eligible to receive death benefits under section 88-286(c) who have made a claim for the benefits; provided that, if the designated beneficiary is an individual eligible to receive benefits under section 88-286(c), the designated beneficiary may receive benefits pursuant to an election made under this section pending disposition of the claim for benefits under section 88-286(c).  If death benefits are payable under section 88-286(c), the death benefits shall be in lieu of any benefits payable pursuant to this section.

(g)  If the retirant dies within one year after the date of retirement, the retirant's designated beneficiary may elect to receive either:

(1)  The death benefit under the retirement allowance option selected by the retirant; or

(2)  The death benefit under option B, less the difference between the benefit that the retirant received and the benefit that would have been payable to the retirant had the retirant elected to receive a retirement allowance under option B; provided that if the retirant would not have been permitted by applicable law or the rules of the board to name the designated beneficiary as beneficiary under option B, the designated beneficiary may elect to receive the death benefit under option A, less the difference between the benefit that the retirant received and the benefit that would have been payable to the retirant had the retirant elected to receive a retirement allowance under option A.

(h)  The increase in the retirant's benefit under options A and B upon the death of the retirant's designated beneficiary shall be effective the first day of the month following the date of death of the designated beneficiary.  The retirant shall notify the system in writing and provide a certified copy of the beneficiary's death certificate.  The system shall make retroactive benefit payments to the retirant, not to exceed six months from the date the written notification and the certified copy of the death certificate are received by the system.  The retroactive payments shall be without interest.

(i)  A claim under this section by a retirant's or member's beneficiary for benefits upon the death of a retirant or member shall be filed no later than three years from the date of the retirant's or member's death. [L 1984, c 108, pt of §8; am L 1987, c 117, §6; am L 1988, c 8, §2; am L 1993, c 67, §2; am L 2001, c 101, §3; am L 2003, c 182, §2; am L 2004, c 179, §27; am L 2006, c 169, §29; am L 2007, c 215, §20]



§88-284 - Ordinary disability retirement.

§88-284  Ordinary disability retirement.  (a)  Upon application of a member in service or on leave without pay, or the person appointed by the family court as guardian of an incapacitated member, any member who has ten or more years of credited service shall be retired by the board of trustees on an ordinary disability retirement allowance if the medical board, after a medical examination of the member, certifies that:

(1)  The member is mentally or physically incapacitated for the further performance of duty at the time of application;

(2)  The incapacity is likely to be permanent; and

(3)  The member should be retired.

(b)  Upon approval by the board, the member shall be eligible to receive an ordinary disability retirement benefit no earlier than thirty days from the date the application was filed or the date the member terminated service, whichever is later.  Retirement shall be effective on the first day of a month, except for the month of December when retirement on the first or last day of the month shall be allowed.  A member whose application for an ordinary disability retirement allowance is approved by the board while the member is still in service may terminate service and retire at any time following the approval; provided that retirement shall become effective on the first day of the month following the month the applicant terminates employment or goes off the payroll, except for the month of December when retirement on the first or last day of the month shall be allowed.

(c)  A member who is determined to be permanently incapacitated for the further performance of duty pursuant to subsection (a) and eligible to receive an ordinary disability retirement allowance shall receive a maximum retirement allowance of one and one-fourth per cent of the average final compensation multiplied by the number of years of credited service unreduced for age. [L 1984, c 108, pt of §8; am L 1997, c 212, §6; am L 2001, c 101, §4; am L 2002, c 128, §11; am L 2006, c 185, §3; am L 2009, c 121, §5]



§88-285 - Service-connected disability retirement.

§88-285  Service-connected disability retirement.  A member who would be eligible to receive a service-connected disability retirement allowance pursuant to section 88-79 shall receive a maximum retirement allowance of thirty-five per cent of the member's average final compensation. [L 1984, c 108, pt of §8; am L 2001, c 101, §5; am L 2004, c 179, §28; am L 2005, c 58, §20]



§88-286 - Death benefit.

§88-286  Death benefit.  (a)  The surviving spouse or reciprocal beneficiary and children under the age of eighteen of a member at the time of the member's death shall be eligible for a death benefit if the member suffers either:

(1)  An ordinary death after accumulating ten years of credited service and the member dies:

(A)  While in service; or

(B)  While on authorized leave without pay; or

(2)  An accidental death.

(b)  In the case of ordinary death, the death benefit shall be as follows:

(1)  For the surviving spouse or reciprocal beneficiary, an allowance equal to one-half of the member's accrued maximum retirement allowance unreduced for age, payable until remarriage, marriage, or entry into a new reciprocal beneficiary relationship, as if the member had retired on the first day of a month following the member's death, except for the month of December when retirement on the first or last day of the month shall be allowed; and for each child under the age of eighteen an allowance equal to ten per cent of the member's accrued maximum retirement allowance unreduced for age, payable until the child attains age eighteen; provided that the aggregate death benefits for all the children under the age of eighteen shall not exceed twenty per cent of the member's accrued retirement allowance unreduced for age; or

(2)  For the surviving spouse or reciprocal beneficiary, if the member was eligible for retirement at the time of death in service, and death occurred after June 30, 1990, an allowance that would have been payable as if the member had retired on the first day of a month following the member's death, except for the month of December when retirement on the first or last day of the month shall be allowed and had elected to receive a retirement allowance under option B of section 88-283; and

(3)  If there is no surviving spouse or reciprocal beneficiary, each child under the age of eighteen shall receive an allowance equal to twenty per cent of the member's accrued maximum retirement allowance unreduced for age, payable on the first day of a month following the member's death, except for the month of December when retirement on the first or last day of the month shall be allowed, until the child attains age eighteen; provided that the aggregate death benefits for all the children under the age of eighteen shall not exceed forty per cent of the member's accrued maximum retirement allowance unreduced for age.

For the purpose of determining eligibility for the ordinary death benefit, a year round school employee shall be considered in service during the July and August preceding a transfer to a traditional school schedule if the employee was in service for the entire prior school year and has a contract for the upcoming traditional school year.  The application for ordinary death benefits shall be filed no later than three years from the date of the member's death.

(c)  In the case of accidental death as determined by the board pursuant to section 88-85.5, the death benefit shall be effective on the first day of the month following the member's death, except for the month of December when retirement on the first or last day of the month shall be allowed, as follows:

(1)  For the surviving spouse or reciprocal beneficiary, an allowance equal to thirty per cent of the member's average final compensation, payable until remarriage, marriage, or upon entry into a new reciprocal beneficiary relationship;

(2)  If there is a surviving spouse or reciprocal beneficiary, each child under the age of eighteen shall receive an allowance equal to the greater of:

(A)  Ten per cent of the member's accrued maximum retirement allowance unreduced for age; provided that the aggregate death benefits for all the children under the age of eighteen shall not exceed twenty per cent of the member's accrued maximum retirement allowance unreduced for age; or

(B)  Three per cent of the member's average final compensation; provided that the aggregate death benefits for all the children under the age of eighteen shall not exceed six per cent of the member's average final compensation.

The death benefit under this paragraph shall be payable to each child until the child attains age eighteen; and

(3)  If there is no surviving spouse or reciprocal beneficiary, each child under the age of eighteen shall receive an allowance equal to the greater of:

(A)  Twenty per cent of the member's accrued maximum retirement allowance unreduced for age; provided that the aggregate death benefits for all the children under the age of eighteen shall not exceed forty per cent of the member's accrued maximum retirement allowance unreduced for age; or

(B)  Six per cent of the member's average final compensation; provided that the aggregate death benefits for all the children under the age of eighteen shall not exceed twelve per cent of the member's average final compensation.

The death benefit under this paragraph shall be payable to each child until the child attains age eighteen.

(d)  Benefits payable under this section shall continue through the end of the last month in which the payee is eligible for the benefit. [L 1984, c 108, pt of §8; am L 1993, c 22, §1 as superseded by c 67, §3; am L 1994, c 108, §4; am L 1997, c 212, §7 and c 383, §33; am L 2001, c 101, §6; am L 2002, c 128, §12; am L 2004, c 179, §29; am L 2005, c 58, §21; am L 2006, c 169, §30; am L 2008, c 41, §7]

Attorney General Opinions

Hanai children are not included within meaning of "child" or "children" as used in section.  Att. Gen. Op. 93-1.



§88-301 - Applicability.

[PART VIII.]  RETIREMENT FOR CLASS H PUBLIC OFFICERS

AND EMPLOYEES

A.  Applicability of Part II

§88-301  Applicability.  The following provisions of part II of this chapter shall apply to this part:

(1)  Subpart A;

(2)  Subpart B, except sections 88-45, 88-46, 88-48, 88-52, 88-59, 88-59.5, 88-61, and 88-62;

(3)  Subpart C, except sections 88-71, 88-72, 88-73, 88-74, 88-74.6, 88-75, 88-76, 88-79, 88-80, 88-83, 88-84, 88-85, 88-88, 88-96, 88-97, and 88-98;

(4)  Subpart D; and

(5)  Subpart E. [L 2004, c 179, pt of §1; am L 2006, c 169, §31; am L 2007, c 215, §21; am L 2008, c 47, §11]

Note

Section 88-72 referred to in paragraph (3) is repealed.



§88-311 - Definitions.

B.  Definitions

§88-311  Definitions.  The following words and phrases as used in this part shall have the following meanings, unless a different meaning is plainly required by the context:

"Actuarial cost" means the actuarial present value, at the date of valuation, of the increase in the retirement allowance that would be attributable to the years of service being converted to class H credited service.  The actuarial present value shall be based on rates and tables recommended by the actuary and adopted by the board.

"Class A credited service" means credited service as a class A member, excluding any service converted to class H credited service pursuant to section 88-322(b).

"Class B credited service" means credited service as a class B member, excluding any service converted to class H credited service pursuant to section 88-322(b).

"Class C credited service" means credited service as a class C member, excluding any service converted to class H credited service pursuant to section 88-322(a).

"Class H credited service" means credited service as a class H member, including service described in section 88-323.

"Hypothetical account balance" means the sum of:

(1)  One and one-half times the sum of:

(A)  Employee contributions made, either by the member or on behalf of the member, pursuant to section 88-325; and

(B)  Accumulated interest at the regular interest rate on the employee contributions; and

(2)  Any employee contributions, including rollovers and contributions used to convert credited service to class H credited service, or used to purchase service, and accumulated interest on the employee contributions at the regular interest rate. [L 2004, c 179, pt of §1; am L 2005, c 58, §22]



§88-321 - Election and membership.

C.  Membership, Credited Service

§88-321  Election and membership.  (a)  [L 2006, c 169, §32 amendment retroactive to January 1, 2006.  L 2006, c 169, §43.] Any member, except for a member described in subsection (c), who is in service on June 30, 2006, may elect to become a class H member effective July 1, 2006, by filing an election form with the system in accordance with this section.  The election shall be made prior to April 1, 2006, by members in service on February 28, 2006; provided that any member in service on February 28, 2006, who is absent from the State on that date while in the military service of the United States, shall have thirty days after the member returns to the member's regular employment with the State or a county to make the election.  The election shall be made by members entering or returning to service from March 1, 2006, through June 30, 2006, within sixty days of entering or returning to service.  The election shall be irrevocable.

(b)  Notwithstanding any other law to the contrary:

(1)  A class C member who returns to service after June 30, 2006, and who does not return to service as a class A or a class B member shall become a class H member upon return to service; provided that, if the member is a former class A or class B member who received a refund of contributions picked up and paid by the member's employer pursuant to section 88-46(b), the member may not become a class H member and shall return to service as a class C member, unless the refund was made pursuant to section 88-96 or 88-271(b);

(2)  A class A or a class B member, who returns to service after June 30, 2006, but does not have vested benefit status as provided in section 88-96(b) and who does not return to service as a class A or class B member, shall become a class H member upon return to service and the member's credited service as a class A or B member shall be converted to class C credited service.  The system shall return to the member the member's accumulated contributions if the member's accumulated contributions are $1,000 or less at the time of distribution.  If the member's accumulated contributions for the class A or B credited service that was converted to class C credited service are greater than $1,000 and the member does not make written application, contemporaneously with the member's return to service, for return of such contributions, the member, except as provided by section 88-341, may not withdraw the member's accumulated contributions for the class A or B credited service that was converted to class C credited service until the member retires or attains age sixty-two;

(3)  A class A member who returns to service after June 30, 2008, with vested benefit status and who does not return to service as a class B member shall return to service as a class A member; and

(4)  A class B member who returns to service after June 30, 2008, with vested benefit status and who does not return to service as a class B member shall return to service as a class A member.

(c)  [L 2006, c 40 amendment retroactive to July 1, 2004.  L 2006, c 40, §6.]  The following members may not elect to become a class H member under subsection (a):

(1)  Judges, elected officials, and legislative officers;

(2)  Investigators of the department of the attorney general, narcotics enforcement investigators, water safety officers not making the election under section 88-271, prosecuting attorney investigators not making the election under section 88-271, corrections officers not making the election under section 88-271, and public safety investigations staff investigators;

(3)  Police officers and firefighters;

(4)  All employees who were members on July 1, 1957, who elected not to be covered by the Social Security Act;

(5)  Former class A, B, or C retirants; and

(6)  Any former class A or class B member who received a refund of contributions picked up and paid by the member's employer pursuant to section 88-46(b), unless the refund was made pursuant to section 88-96 or 88-271(b), including any class C member whose contributions were refunded to the member pursuant to section 88-46.5 in the form in which it existed at any time prior to July 1, 2006. [L 2004, c 179, pt of §1; am L 2005, c 58, §23; am L 2006, c 40, §3 and c 169, §§32, 33; am L 2008, c 41, §8]

Note

Section 88-46.5 referred to in subsection (c)(6) is repealed.



§88-322 - Conversion of previous credited service.

§88-322  Conversion of previous credited service.  (a)  Class C members who are in service on June 30, 2006, and make the election to become class H members pursuant to section 88-321(a), shall have the option to convert some or all of their class C credited service, as of June 30, 2006, to class H credited service by paying the full actuarial cost of the conversion as of December 31, 2008, in the manner provided in subsection (d).  The option to convert class C credited service to class H credited service shall also apply:

(1)  To forfeited credit for previous service that a member is eligible to have restored as of June 30, 2006; and

(2)  To membership service credit that a member is eligible to claim under section 88-272(4) to (6) as of June 30, 2006;

provided that the member shall claim the forfeited service credit and the membership service credit by the date established by the board at a meeting held pursuant to chapter 92.

(b)  All class A and class B credited service of class A or class B members who make the election to become class H members pursuant to section 88-321(a) shall be converted to class H credited service.  The cost of the conversion of class A or class B credited service shall be the member's accumulated contributions as of the date of conversion.  Verified membership service credit paid for pursuant to section 88-59 under an irrevocable payroll authorization entered into prior to July 1, 2006, shall be credited as class H credited service.  Class A and class B members who are in service on June 30, 2006, and make the election to become class H members pursuant to section 88-321(a) shall have the option to convert some or all of their class C credited service, as of June 30, 2006, to class H credited service by paying, in the manner provided in subsection (d), the full actuarial cost of the conversion as of December 31, 2008.  The option to convert class C credited service to class H credited service shall also apply:

(1)  To forfeited credit for previous service that a member is eligible to have restored as of June 30, 2006; and

(2)  To membership service credit that a member is eligible to claim under section 88-272(4) to (6) as of June 30, 2006;

provided that the member shall claim the forfeited service credit and the membership service credit by the date established by the board at a meeting held pursuant to chapter 92.

(c)  The election to convert class C credited service to class H credited service shall be made by filing a form with the system not later than one hundred eighty days after publication of the notice required by subsection (e).  The board may, by action taken at a meeting held pursuant to chapter 92, extend the deadline for making the election.

(d)  The board may permit the cost of conversion of class C credited service to class H credited service pursuant to subsection (a) or (b) to be paid by the member in any one of the following methods at the member's option:

(1)  By after-tax deductions from the member's compensation.  An irrevocable payroll authorization filed by the member for a period not to exceed one hundred twenty months shall remain in effect until the completion of the payroll payments or termination of employment, whichever is earlier.  The amount of the deductions shall be in an amount sufficient to amortize the actuarial cost of the conversion, together with interest at the rate of eight per cent a year, in level bi-monthly payments over the period specified in the irrevocable authorization.  Service credited will be proportional on the basis of whole months.  For example, a member electing to convert one hundred twenty months of service over sixty months and terminating after thirty and one-half months of deductions pursuant to this subsection, will have converted sixty months of class C service to class H service; or

(2)  By lump sum payment.

The deductions from compensation or lump sum payment shall be paid to the system and shall be credited to the member's individual account and become part of the member's accumulated contributions.  The deductions from compensation shall commence, and any lump sum payment shall be paid to the system, within one hundred eighty days after the deadline for making the election to convert class C credited service to class H credited service.  If a member is absent from the state while in the military service of the United States during the one hundred eighty-day period after the deadline for making the election, the deductions from the member's compensation shall commence, and any lump sum payment shall be made by the member, within one hundred eighty days after the member's return to the member's regular employment with the State or county; provided that any extension, pursuant to subsection (c), of the deadline for making the election to convert class C credited service to class H credited service shall not extend the time for the deductions from the member's compensation to commence or for the member to make any lump sum payment unless the extension pursuant to subsection (c) is applicable to all members eligible to make the election.  A member's election to convert class C credited service to class H credited service shall be deemed revoked as to any service for which payments by deductions from compensation do not commence, or for which the lump sum payment is not made, within the time required by this subsection.

(e)  The option to convert class C credited service to class H credited service pursuant to this section shall be applicable only to the extent that the conversion may be achieved without affecting the eligibility of the system as a qualified plan under section 401(a) of the Internal Revenue Code of 1986, as amended, or the eligibility of the employer pick up under section 414(h)(2) of the Internal Revenue Code of 1986, as amended.  If the trustees determine that the conditions of the foregoing sentence are satisfied, the system shall publish a statewide notice that class H members who are eligible to convert class C credited service to class H credited service under this section, subject to the provisions of this section, may convert class C credited service to class H credited service.

(f)  The actuarial cost of converting a member's class C credited service to class H credited service under subsections (a) and (b) shall be based on the member's actual age in full years as of December 31, 2008, and on the member's monthly base salary or monthly basic rate of pay as of December 31, 2008, exclusive of overtime, differentials, supplementary payments, bonuses, and salary supplements, but including elective salary reduction contributions under Sections 125, 403(b), and 457(b) of the Internal Revenue Code of 1986, as amended. [L 2004, c 179, pt of §1; am L 2005, c 58, §24; am L 2006, c 169, §34; am L 2007, c 215, §22; am L 2008, c 41, §9; am L 2009, c 121, §6]



§88-323 - Class H credited service.

[§88-323]  Class H credited service.  Class H credited service includes:

(1)  Service by an employee rendered since becoming a class H member;

(2)  Service credited under part II as a class A member or a class B member and converted to class H credited service pursuant to section 88-322(b);

(3)  Service credited under part VII as a class C member and converted to class H credited service pursuant to section 88-322(a);

(4)  Service in the armed forces as provided by subpart E of part II;

(5)  Mandatory maternity leave as provided in part II; and

(6)  Unused sick leave as provided in section 88-63; provided that any additional service credit shall not be used in determining eligibility for retirement or for any other purpose as a class H member. [L 2004, c 179, pt of §1]



§88-324 - Acquisition of membership service.

§88-324  Acquisition of membership service.  (a)  Under rules as the board may adopt, any class H member may file with the system a statement of all service as an employee or other service paid for by the State or a county rendered prior to the member last becoming a member that is not credited to the member, for which the member claims prior service credit, and also a statement of the services for which the member claims membership service credit and, except as provided in subsection (d) or with respect to service credit paid for pursuant to section 88-59 under an irrevocable payroll authorization entered into prior to July 1, 2006, or to forfeited service to which subsection (e) is applicable, for which the member agrees to have additional deductions made from the member's compensation or to make a lump sum payment as described in this section.

After the filing of the statement by the member, the system shall verify the service claimed and determine the service credit allowable.

(b)  Except as otherwise provided in subsection (c), (d), or (e), verified membership service shall be paid for in any one of the following methods, at the member's option:

(1)  By deductions from the member's compensation pursuant to section 414(h)(2) of the Internal Revenue Code of 1986, as amended, under the employer pick up plan under section 88-326.  An irrevocable payroll authorization filed by the member for a period not to exceed sixty months shall remain in effect until the completion of the payroll payments or termination of employment, whichever is earlier.  The amount of service credit that may be acquired pursuant to this method shall not exceed the period over which the payroll payments are made.  The member may elect to have:

(A)  Deductions from the member's compensation of twice the contribution rate provided for in section 88-325 over a period equal to the period for which membership service credit is allowable not to exceed sixty months; or

(B)  Deductions from the member's compensation of one and one-half times the contribution rate provided for in section 88-325 over a period equal to twice the period for which membership service credit is allowable, not to exceed sixty months; or

(2)  By lump sum payment of contributions computed at the contribution rate provided for in section 88-325 applied to the member's monthly rate of compensation at the time of payment multiplied by the number of months for which membership service credit is allowable.

The deductions from compensation or lump sum payment shall be paid to the system and shall be credited to the member's individual account and become part of the member's accumulated contributions.

Class H membership service credit in addition to any other service credited to the member shall be allowed for the period for which the deductions from compensation or lump sum payment have been made in accordance with this subsection.

(c)  Verified membership service for which a former class A or class B member in service on June 30, 2006, was eligible as of June 30, 2006, but failed to claim by the date established by the board pursuant to section 88-322(b), shall be paid for in any one of the following methods, at the member's option:

(1)  By deductions from the member's compensation pursuant to section 414(h)(2) of the Internal Revenue Code of 1986, as amended, under the employer pick up plan under section 88-326.  An irrevocable payroll authorization filed by the member for a period not to exceed sixty months shall remain in effect until the completion of the payroll payments or termination of employment, whichever is earlier.  The amount of service credit that may be acquired pursuant to this method shall not exceed the period over which the payroll payments are made.  The member may elect to have:

(A)  Deductions from the member's compensation of twice the contribution rate applicable to the member under section 88-45 as of June 30, 2006, over a period equal to the period for which membership service credit is allowable, not to exceed sixty months; or

(B)  Deductions from the member's compensation of one and one-half times the contribution rate applicable to the member under section 88-45 as of June 30, 2006, over a period equal to twice the period for which membership service credit is allowable, not to exceed sixty months; or

(2)  By lump sum payment of contributions computed at the contribution rate applicable to the member under section 88-45 as of June 30, 2006, applied to the member's monthly rate of compensation at the time of payment, multiplied by the number of months for which membership service credit is allowable.

The deductions from compensation or lump sum payment shall be paid to the system and shall be credited to the member's individual account and become part of the member's accumulated contributions.

Class H membership service credit in addition to any other service credited to the member shall be allowed for the period for which the deductions from compensation or lump sum payment have been made in accordance with this subsection.

(d)  Verified prior service and verified membership service for which a former class C member in service on June 30, 2006, was eligible as of June 30, 2006, but failed to claim by the date established by the board pursuant to section 88-322(a), shall be credited at no cost as class C credited service.

(e)  Except as provided in subsection (f) or in section 88-322:

(1)  Class A, class B, or class C credited service shall not be acquired as class H credited service; and

(2)  Class A, class B, or class C credited service shall be restored as class C credited service at the rate of one month of service credit for each month of service rendered following the later of conversion to class H membership or the return to membership as a class H member.

Forfeited class H membership service shall not be restored.

(f)  Forfeited class A or class B credited service being acquired under an irrevocable payroll authorization entered into under section 88-59 prior to July 1, 2006, shall be credited as class H credited service. [L 2004, c 179, pt of §1; am L 2005, c 58, §25; am L 2006, c 169, §35]



§88-325 - Employee contributions.

[§88-325]  Employee contributions.  Each class H member shall contribute six per cent of the member's compensation to the annuity savings fund; provided that each sewer worker, water safety officer, and emergency medical technician who is a class H member shall contribute nine and seventy-five one-hundredths per cent of the member's compensation to the annuity savings fund for service in that capacity. [L 2004, c 179, pt of §1]



§88-326 - Deducting employee contributions from salary and employer pick up of employee contributions.

[§88-326]  Deducting employee contributions from salary and employer pick up of employee contributions.  (a)  The head of each state department and the finance director of each county shall deduct from the compensation of each class H member on each and every payroll under their respective jurisdictions, the percentage of compensation of each member as provided under section 88-325.

The total amount of deductions made from the salaries of employees and a record of the amount deducted from each member's compensation shall be transmitted to the system semi-monthly or at other times as may be agreed upon by the board.  The amounts deducted shall be paid into the annuity savings fund and shall be credited to the individual account of the member from whose compensation the deductions were made.

Regular interest shall also be credited to the individual account of the member in the annuity savings fund.

(b)  The State and each county, pursuant to section 414(h)(2) of the Internal Revenue Code of 1986, as amended, shall pick up and pay the contributions that would otherwise be payable by each class H member, including contributions designated by the member relating to the conversion or acquisition of membership service as provided under sections [88-322(d)] and 88-324, from compensation paid after December 31, 1987.  The contributions so picked up shall be treated as employer contributions for the purpose of determining the amount of federal income tax to withhold from each class H member's compensation.  The member shall complete a payroll authorization form before the period in which the contributions are earned and service is acquired, converted, or credited.  With respect to service to be acquired or converted, the form shall be a binding irrevocable payroll deduction authorization in which the member acknowledges that the system will not accept direct payment from the member while the form is in effect.

(c)  Member contributions picked up by the employer shall be paid from the same source of funds used for the payment of compensation to a member.  A deduction shall be made from each class H member's compensation equal to the amount of the member's contributions picked up by the employer; provided that the deduction shall not reduce the member's compensation for the purpose of computing benefits under this chapter.

(d)  Member contributions picked up by the employer shall be transmitted to the system in accordance with subsection (a). Such contributions shall be credited to a separate account within each member's individual account in the annuity savings fund so that the amount contributed by the member before January 1, 1988, may be distinguished from the member contributions picked up by the employer.  Regular interest shall also be credited to the individual account of the member in the annuity savings fund. [L 2004, c 179, pt of §1]



§88-331 - Service retirement.

D.  Eligibility; Benefits

[§88-331]  Service retirement.  (a)  A class H member who has five years of credited service and has attained age sixty-two, or a class H member with thirty years credited service who has attained the age of fifty-five shall become eligible to receive a retirement allowance after the member has terminated service.

(b)  A class H member who has at least twenty-five years of credited service as a sewer worker or water safety officer, of which the last five or more years prior to retirement is credited service in that capacity, shall become eligible to receive a retirement allowance unreduced for age after the member has terminated service.

(c)  A class H member who has twenty years of credited service and has attained age fifty-five shall be eligible to receive an early retirement allowance reduced for age after the member has terminated service.

(d)  If a class H member has at least twenty-eight years of credited service on or after July 1, 2005; twenty-seven years of credited service on or after July 1, 2006; twenty-six years of credited service on or after July 1, 2007; and twenty-five years of credited service on or after July 1, 2008, as an emergency medical technician, of which the last five or more years prior to retirement is credited service in that capacity, the member shall be eligible to receive a retirement benefit unreduced for age after the member has terminated service.

(e)  A class H member may retire upon the written application to the system, specifying the desired date of retirement, which shall be not less than thirty days nor more than one hundred fifty days subsequent to the date of filing. Retirement shall be effective on the first day of a month, except for the month of December when retirement on the first or last day of the month shall be allowed. [L 2004, c 179, pt of §1]



§88-332 - Service retirement allowance.

§88-332  Service retirement allowance.  Upon retirement from service, a class H member shall receive a maximum retirement allowance as follows:

(1)  If the member has met the requirements in section 88-331(a), (b), or (d), a maximum retirement allowance of two per cent of the average final compensation multiplied by the number of years of class H credited service, plus a retirement allowance at the rate of one and one-fourth per cent of the member's average final compensation multiplied by the number of years of class C credited service; or

(2)  If the member has met the requirements in section 88-331(c), an early retirement allowance equal to the maximum retirement allowance calculated as provided in paragraph (1), reduced by 0.4166 per cent for each month the member is less than age sixty-two at retirement. [L 2004, c 179, pt of §1; am L 2005, c 58, §26]



§88-333 - Election of retirement allowance option.

§88-333  Election of retirement allowance option.  (a)  Upon retirement:

(1)  Any class H member may elect to receive the maximum retirement allowance to which the member is entitled, computed in accordance with the provisions described under section 88-332, 88-335, or 88-337, and if the member elects to receive the maximum retirement allowance, in the event of the retirant's death, there shall be paid to the retirant's designated beneficiary, or otherwise to the the retirant's estate, the difference between:

(A)  The balance of the member's accumulated contributions at the time of the member's retirement; and

(B)  The retirement allowance and the post retirement allowances paid or payable to the retirant prior to death; or

(2)  In lieu of the maximum allowance to which the member is entitled, computed in accordance with the provisions described under section 88-332, 88-335, or 88-337, the member may elect to receive the member's retirement allowance under any one of the options described in section 88-83, which shall be actuarially equivalent to the maximum allowance.

To receive benefits, the beneficiary shall have been designated by the member in the form and manner prescribed by the board.

(b)  If a class H member dies after the date of the filing of the member's written application to retire but prior to the retirement date designated by the member, and if the member was eligible to retire on the date of the member's death, the member's designated beneficiary, or otherwise the personal representative of the member's estate, may elect to receive either the death benefit under section 88-338 or the allowance under the option selected by the member that would have been payable had the member retired.  The effective date of the member's retirement shall be the first day of a month, except for the month of December when the effective date of retirement may be on the first or last day of the month, and shall be no earlier than the later of thirty days from the date the member's retirement application was filed or the day following the member's date of death.  The election may not be made if, at the time of the member's death, there are individuals who are eligible to receive death benefits under section 88-339 who have made a claim for the benefits; provided that, if the designated beneficiary is an individual eligible to receive benefits under section 88-339, the designated beneficiary may receive benefits pursuant to an election made under this section pending disposition of the claim for benefits under section 88-339.  If death benefits are payable under section 88-339, the death benefits shall be in lieu of any benefits payable pursuant to this section.

(c)  If a retirant dies within one year after the date of retirement, the retirant's designated beneficiary may elect to receive either the death benefit under the retirement allowance option selected by the retirant or the benefits that would have been paid under section 88-338 had the retirant died immediately prior to retirement, less any payments received by the retirant; provided that the designated beneficiary may not elect to receive benefits under option 2 of section 88-83 if the retirant would not have been permitted by applicable law or by the rules of the board to name the designated beneficiary as beneficiary under option 2.

(d)  Upon a member's retirement:

(1)  The member's election of a retirement allowance option shall be irrevocable; and

(2)  The member's designation of a beneficiary shall be irrevocable if the retirement allowance option elected by the member is:

(A)  Option 2 or 3 described in section 88-83;

(B)  An option that includes option 2 or 3 in combination with some other form of benefit payment; or

(C)  Any other option for which the actuarial equivalent of the option to the maximum retirement allowance is determined at the time of the member's retirement based in whole or in part on the age of the member's designated beneficiary.

(e)  No election by a member under this section shall take effect unless:

(1)  The spouse or reciprocal beneficiary of the member is furnished written notification that:

(A)  Specifies the retirement date, the benefit option selected, and the beneficiary designated by the member;

(B)  Provides information indicating the effect of the election; and

(C)  Is determined adequate by rules adopted by the board in accordance with chapter 91;

(2)  The member selects option 2 or option 3 under section 88-83 and designates the spouse or reciprocal beneficiary as the beneficiary; or

(3)  It is established to the satisfaction of the board that the notice required under paragraph (1) cannot be provided because:

(A)  There is no spouse or reciprocal beneficiary;

(B)  The spouse or reciprocal beneficiary cannot be located;

(C)  The member has failed to notify the system that the member has a spouse or reciprocal beneficiary, or has failed to provide the system with the name and address of the member's spouse or reciprocal beneficiary; or

(D)  Of other reasons, as established by board rules adopted in accordance with chapter 91.

Any notice provided to a spouse or reciprocal beneficiary, or determination that the notification of a spouse or reciprocal beneficiary cannot be provided shall be effective only with respect to that spouse or reciprocal beneficiary.  The system shall rely upon the representations made by a member as to whether the member has a spouse or reciprocal beneficiary and the name and address of the member's spouse or reciprocal beneficiary.

(f)  Each member, within a reasonable period of time before the member's retirement date, shall be provided a written explanation of:

(1)  The terms and conditions of the various benefit options;

(2)  The rights of the member's spouse or reciprocal beneficiary under subsection (e) to be notified of the member's election of a benefit option; and

(3)  The member's right to make, and the effect of, a revocation of an election of a benefit option.

(g)  The system shall not be liable for any false statements made to the system by the member or by the member's employer.

(h)  The increase in the retirant's benefit under options 2, 3, and, if applicable, 4, described in section 88-83, upon the death of the retirant's designated beneficiary shall be effective the first day of the month following the date of death of the designated beneficiary.  The retirant shall notify the system in writing and provide a certified copy of the beneficiary's death certificate.  The system shall make retroactive benefit payments to the retirant, not to exceed six months from the date the written notification and the certified copy of the death certificate are received by the system.  The retroactive payments shall be without interest.

(i)  A claim under this section by a retirant's or member's beneficiary for benefits upon the death of a retirant or member shall be filed no later than three years from the date of the retirant's or member's death. [L 2004, c 179, pt of §1; am L 2005, c 58, §27; am L 2006, c 169, §36; am L 2007, c 215, §23]



§88-334 - Ordinary disability retirement.

§88-334  Ordinary disability retirement.  (a)  Upon application of a class H member in service or on leave without pay, or the person appointed by the family court as guardian of an incapacitated member, any member who has ten or more years of credited service shall be retired by the board on an ordinary disability retirement allowance if the medical board, after a medical examination of the member, certifies that:

(1)  The member is mentally or physically incapacitated for the further performance of duty at the time of application;

(2)  The incapacity is likely to be permanent; and

(3)  The member should be retired.

(b)  Upon approval by the board, the member shall be eligible to receive an ordinary disability retirement benefit no earlier than thirty days from the date the application was filed or the date the member terminated service, whichever is later.  Retirement shall be effective on the first day of a month, except for the month of December when retirement on the first or last day of the month shall be allowed.  A member whose application for an ordinary disability retirement allowance is approved by the board while the member is still in service may terminate service and retire at any time following the approval; provided that retirement shall become effective on the first day of the month following the month the applicant terminates employment or goes off the payroll, except for the month of December when retirement on the first or last day of the month shall be allowed. [L 2004, c 179, pt of §1; am L 2007, c 215, §24; am L 2009, c 121, §7]



§88-335 - Ordinary disability retirement allowance.

§88-335  Ordinary disability retirement allowance.  Upon retirement for ordinary disability, a class H member shall receive a maximum retirement allowance equal to the higher of either:

(1)  Two per cent of the average final compensation multiplied by the number of years of class H credited service unreduced for age, plus one and one-fourth per cent of the member's average final compensation multiplied by the number of years of class C credited service unreduced for age; or

(2)  Twenty-five per cent of the member's average final compensation. [L 2004, c 179, pt of §1; am L 2005, c 58, §28]



§88-336 - Service-connected disability retirement.

§88-336  Service-connected disability retirement.  (a)  Upon application of a class H member, or the person appointed by the family court as guardian of an incapacitated member, any class H member who has been permanently incapacitated for duty as the natural and proximate result of an accident occurring while in the actual performance of duty at some definite time and place, or as the cumulative result of some occupational hazard, through no wilful negligence on the member's part, may be retired by the board for service-connected disability; provided that:

(1)  In the case of an accident occurring after July 1, 1963, the employer shall file with the system a copy of the employer's report of the accident submitted to the director of labor and industrial relations;

(2)  An application for retirement is filed with the system within two years of the date of the accident, or the date upon which workers' compensation benefits cease, whichever is later;

(3)  Certification is made by the head of the agency in which the member is employed, stating the time, place, and conditions of the service performed by the member resulting in the member's disability and that the disability was not the result of wilful negligence on the part of the member; and

(4)  The medical board certifies that the member is incapacitated for the further performance of duty at the time of application and that the member's incapacity is likely to be permanent.

(b)  In the case of sewer workers, the effect of the inhalation of smoke, toxic gases, chemical fumes, and other toxic vapors on the heart, lungs, and respiratory system shall be construed as an injury received or disease contracted while in the performance of their duty and as the result of some occupational hazard for the purpose of determining occupational disability retirement under this section.

Notwithstanding any other law to the contrary, any condition of impairment of health caused by any disease of the heart, lungs, or respiratory system resulting in permanent incapacity to a sewer worker shall be presumed to have been suffered in the actual performance of duty at some definite time and place through no wilful negligence on the sewer worker's part, and as a result of the inherent occupational hazard of exposure to the inhalation of smoke, toxic gases, chemical fumes, and other toxic vapors, unless the contrary be shown by competent evidence; provided that the sewer worker shall have passed a physical examination on entry into such service or subsequent to such entry, which examination failed to reveal any evidence of such condition.

(c)  The board may waive strict compliance with the time limits within which a report of the accident and an application for service-connected disability retirement must be filed with the board if it is satisfied that the failure to file within the time limited by law was due to ignorance of fact or law, inability, or the fraud, misrepresentation, or deceit of any person, or because the applicant was undergoing treatment for the disability, or was receiving vocational rehabilitation services occasioned by the disability.

(d)  The board may determine whether the disability is the result of an accident occurring while in the actual performance of duty at some definite time and place and that the disability was not the result of wilful negligence on the part of the member.  The board may accept as conclusive:

(1)  The certification made by the head of the agency in which the member is employed; or

(2)  A finding to this effect by the medical board.

(e)  Upon approval by the board, the member shall be eligible to receive a service-connected disability retirement benefit after the member has terminated service.  Retirement shall be effective on the first day of a month, except for the month of December when retirement on the first or last day of the month shall be allowed. [L 2004, c 179, pt of §1; am L 2007, c 215, §25]



§88-337 - Service-connected disability retirement allowance.

§88-337  Service-connected disability retirement allowance.  Upon retirement for service-connected disability, a class H member shall receive the amount of the member's accumulated contributions and a maximum retirement allowance of thirty-five per cent of the member's average final compensation. [L 2004, c 179, pt of §1; am L 2005, c 58, §29]



§88-338 - Ordinary death benefit.

§88-338  Ordinary death benefit.  (a)  Upon receipt by the system of proper proof of a class H member's death occurring in service or while on authorized leave without pay and if no pension is payable under section 88-339, there shall be paid to the member's designated beneficiary an ordinary death benefit as follows:

(1)  If the member had less than five years of credited service at the time of death, the member's accumulated contributions shall be paid to the member's designated beneficiary;

(2)  If the member had five or more years of credited service at the time of death, an amount equal to the member's hypothetical account balance shall be paid to the member's designated beneficiary;

(3)  If the member had ten or more years of credited service at the time of death, the member's designated beneficiary may elect to receive in lieu of any other payment provided in this section, the allowance that would have been payable as if the member had retired on the first day of a month following the member's death, except for the month of December when retirement on the first or last day of the month shall be allowed.  Benefits payable under this paragraph shall be calculated under option 3 of section 88-83 and computed on the basis of section 88-332, unreduced for age; or

(4)  If the member was eligible for service retirement at the time of death, the member's designated beneficiary may elect to receive in lieu of any other payment provided in this section, the allowance that would have been payable as if the member had retired on the first day of a month following the member's death, except for the month of December when retirement on the first or last day of the month shall be allowed. Benefits payable under this paragraph shall be calculated under option 2 of section 88-83 and computed on the basis of section 88-332.

(b)  If the member's designation of beneficiary is void as specified in section 88-93, or if the member did not designate a beneficiary, the death benefit in the case of ordinary death shall be payable:

(1)  To the surviving spouse or reciprocal beneficiary, a benefit as specified under subsection (a);

(2)  To the deceased member's children under age eighteen, if there is no surviving spouse or reciprocal beneficiary, an equally divided benefit as specified under paragraph (1) or (2) of subsection (a); or

(3)  To the deceased member's estate, if there is no surviving spouse or reciprocal beneficiary or children under the age of eighteen, a benefit as specified under paragraph (1) or (2) of subsection (a).

(c)  For the purposes of this section, a year round school employee shall be considered in service during the July and August preceding a transfer to a traditional school schedule if the employee was in service for the entire prior school year and has a contract for the upcoming traditional school year.

(d)  The application for ordinary death benefits shall be filed no later than three years from the date of the member's death. [L 2004, c 179, pt of §1; am L 2006, c 169, §37; am L 2007, c 215, §26]



§88-339 - Accidental service-connected death benefit.

§88-339  Accidental service-connected death benefit.  (a)  In the case of an accidental death as determined by the board pursuant to section 88-85.5, there shall be paid to the member's designated beneficiary or to the member's estate the amount of the member's accumulated contributions and there shall be paid in lieu of the ordinary death benefit payable under section 88-338 a pension of one-half of the average final compensation of the member:

(1)  To the surviving spouse or reciprocal beneficiary of the member to continue until the surviving spouse or reciprocal beneficiary remarries, marries, or enters into a new reciprocal beneficiary relationship;

(2)  If there be no surviving spouse or reciprocal beneficiary, or if the surviving spouse or reciprocal beneficiary dies or remarries, marries, or enters into a new reciprocal beneficiary relationship before any child of the deceased member shall have attained the age of eighteen years, then to the deceased member's child or children under that age, divided in a manner as the board in its discretion shall determine, to continue as a joint and survivor pension of one-half of the deceased member's final compensation until every child dies, or attains that age; or

(3)  If there is no surviving spouse or reciprocal beneficiary and no child under the age of eighteen years surviving the deceased member, then to the deceased member's dependent father or dependent mother, as the deceased member shall have nominated by written designation duly acknowledged and filed with the board, or if there is no nomination, then to the deceased member's dependent father or to the deceased member's dependent mother as the board, in its discretion, shall direct to continue for life.

The pension shall be effective on the first day of the month following the member's death, except for the month of December, when benefits shall be effective on the first or last day of the month.

(b)  Notwithstanding any other law to the contrary, any condition of impairment of health caused by any disease of the heart, lungs, or respiratory system, resulting in death to a sewer worker shall be presumed to have been suffered in the actual performance of duty at some definite time and place through no wilful negligence on the sewer worker's part, and as a result of the inherent occupational hazard of exposure to and inhalation of smoke, toxic gases, chemical fumes, and other toxic vapors, unless the contrary be shown by competent evidence; provided that the sewer worker shall have passed a physical examination on entry into service or subsequent to entry, which examination failed to reveal any evidence of the condition.

(c)  Benefits payable under subsection (a) shall continue through the end of the last month in which the payee is eligible for the benefit. [L 2004, c 179, pt of §1; am L 2005, c 58, §30; am L 2006, c 169, §38]



§88-340 - Termination of membership.

[§88-340]  Termination of membership.  Except as otherwise provided by section 88-341, any class H member absent from service for four calendar years following the calendar year in which the member's employment terminated shall cease to be a member.  Any class H member who withdraws the member's contributions, becomes a retirant, or dies, shall cease to be a member as of the date of withdrawal, retirement, or death. [L 2004, c 179, pt of §1]



§88-341 - Rights of members separated from service.

§88-341  Rights of members separated from service.  (a)  [2006 amendment retroactive to July 1, 2004.  L 2006, c 169, §43.]  Any class H member who ceases to be an employee and who has fewer than five years of credited service, excluding unused sick leave, shall upon application to the board, be paid all of the former employee's accumulated contributions, and the former employee's membership shall thereupon terminate and all credited service shall be forfeited; provided that an individual shall not be paid the individual's accumulated contributions if either:

(1)  The individual becomes an employee again within fifteen calendar days from the date the individual ceased to be an employee; or

(2)  At the time the application for return of accumulated contributions is received by the board, the individual has become an employee again.

Regular interest shall be credited to the former employee's account until the former employee's accumulated contributions are withdrawn; provided that the former employee's membership shall not continue after the fourth full year following the calendar year in which the individual's employment terminates. If the former employee does not become an employee again and has not withdrawn the former employee's accumulated contributions, the system shall return the former employee's accumulated contributions to the former employee as soon as possible after the former employee attains age sixty-two.

(b)  Any class H member having five or more years of credited service who ceases to be an employee, upon application to the board, shall be paid an amount equal to the former employee's hypothetical account balance and the former employee's membership shall thereupon terminate and all credited service shall be forfeited; provided that the individual shall not be paid the individual's hypothetical account balance if either:

(1)  The individual becomes an employee again within fifteen calendar days from the date the individual ceased to be an employee; or

(2)  At the time the application for payment of the individual's hypothetical account balance is received by the board, the individual has become an employee again.

If the contributions are not withdrawn by the former employee after the individual's employment terminates, the former employee shall have vested benefit status and shall be eligible for the service retirement benefit in effect at the time of the former employee's retirement, payable in accordance with this chapter.

(c)  In case of the death after the termination of service and prior to retirement of any former class H member who has not withdrawn the member's contributions, there shall be paid to the former member's estate or to the person as the former member has nominated by written designation duly executed and filed with the board if either:

(1)  The former member had less than five years of credited service at the time of death, the former member's accumulated contributions; or

(2)  The former member had five or more years of credited service at the time of death, the former member's hypothetical account balance. [L 2004, c 179, pt of §1; am L 2005, c 58, §31; am L 2006, c 169, §39]



§88-342 - Return to service of a former member without vested benefit status.

§88-342  Return to service of a former member without vested benefit status.  (a)  When a former class H member who does not have vested benefit status returns to service, the former member shall become a member in the same manner and under the same conditions as anyone first entering service and, except as provided in subsection (b), to be eligible for any benefit, the member shall fulfill the membership service requirements for the benefit through membership service after again becoming a member in addition to meeting any other eligibility requirement established for the benefit; provided that the membership service requirement shall be exclusive of any former service acquired in accordance with section 88-324 or any other section in part II, VII, or VIII.

(b)  When a former class H member who does not have vested benefit status but who did not withdraw the former member's accumulated contributions returns to service, the member shall be credited with service credit for the service the member had when the member terminated employment and the member's new and previous accumulated contributions shall be combined. [L 2004, c 179, pt of §1; am L 2007, c 215, §27]



§88-343 - Return to service of a former member who has vested benefit status.

[§88-343]  Return to service of a former member who has vested benefit status.  If a former class H member who has a vested benefit status as provided in section 88-341(b) returns to service before the former member's retirement, the former member shall again become a member and shall contribute for membership service as provided by the law in effect during the member's reenrolled period of membership, and the former member shall be credited with service credit for the service the member had when the member terminated employment and the member's new and previous accumulated contributions shall be combined. [L 2004, c 179, pt of §1]



§88-344 - Return to service of a retirant.

§88-344  Return to service of a retirant.  (a)  Any retirant who retired under the provisions of this part and returns to service requiring active membership in the system as a class H member shall be reenrolled as an active member, and the retirant's retirement allowance shall be suspended.  When the member again retires, the retirement allowance shall be the sum of:

(1)  The allowance to which the member was entitled under the retirement allowance option selected when the member previously retired and which was suspended; and

(2)  For the period of service during the member's reemployment, the allowance to which the member is entitled for that service based on the retirement allowance option initially selected and computed for the member's age, average final compensation, and other factors in accordance with the benefit formula of a class H member under section 88-332 in existence at the time of the member's final retirement.

(b)  Any retirant who retired under the provisions of this part and returns to service requiring active membership in the system as a class A or class B member shall be reenrolled as an active member, and the retirant's retirement allowance shall be suspended.  When the member again retires, the retirement allowance shall be the sum of:

(1)  The allowance to which the member was entitled under the retirement allowance option selected when the member previously retired and which was suspended; and

(2)  For the period of service during the member's reemployment, the allowance to which the member is entitled for that service based on the retirement allowance option initially selected and computed for the member's age, average final compensation, and other factors in accordance with the benefit formula of a class A or class B member under section 88-74 in existence at the time of the member's final retirement.

(c)  Any retirant who received the special retirement incentive benefit under Act 253, Session Laws of Hawaii 2000, as amended by Act 131, Session Laws of Hawaii 2002, and is reemployed by the State or a county in any capacity shall:

(1)  Have the retirant's retirement allowance suspended;

(2)  Forfeit the special retirement incentive benefit and any related benefit provided by this chapter; and

(3)  Be subject to the age and service requirements under section 88-331 when the member again retires.

(d)  If a retirant's designation of beneficiary was irrevocable upon the retirant's initial retirement, the retirant may not change the retirant's designated beneficiary when the retirant returns to service or when the former retirant again retires.

(e)  A retirant who returns to service shall not be considered to be "in service", for the purposes of section 88-334, 88-336, 88-338, or 88-339, or any other provision of this chapter providing for benefits arising out of the disability or death of a member.  A retirant who returns to service and dies during the period of reemployment shall be considered to have retired again effective as of the first day of the month following the month in which the death occurs, except for death during the month of December when the effective date of retirement may be the last day of the month.

(f)  The board shall adopt any rules as may be required to administer this section. [L 2004, c 179, pt of §1; am L 2006, c 169, §40; am L 2007, c 215, §28]






CHAPTER 88D - TAX DEFERRED COMPENSATION PLANS FOR PUBLIC EMPLOYEES

§88D-1 - Definitions.

[§88D-1]  Definitions.  As used in this chapter, unless the context clearly indicates otherwise:

"Employee" shall have the same meaning as defined in section 76-11.

"Jurisdiction" shall have the same meaning as defined in section 76-11.

"Special pay plan" means a governmental retirement plan that meets the requirements of sections 401(a) and 414(d) of the Internal Revenue Code, and which may be a qualified pick-up plan under section 414(h)(2) of the Internal Revenue Code. [L 2003, c 109, pt of §2]



§88D-2 - Special pay plan; authority established; participation.

[§88D-2]  Special pay plan; authority established; participation.  (a)  Each jurisdiction may establish a special pay plan for its employees.

(b)  Eligibility and participation in a special pay plan shall be determined by each jurisdiction; provided that the plan shall be:

(1)  In accordance with chapter 89, for employees subject to a collective bargaining agreement; and

(2)  Mandatory for employees not subject to a collective bargaining agreement employed in a jurisdiction that has elected to establish a special pay plan. [L 2003, c 109, pt of §2]



§88D-3 - Special pay plans; implementation.

§88D-3  Special pay plans; implementation.  (a)  All accumulated vacation allowance of an employee who separates from service in a jurisdiction that has established a special pay plan shall be paid to the special pay plan.

(b)  The employer shall pick up any mandatory employee contribution of accumulated vacation allowance to the special pay plan within the meaning of section 414(h)(2) of the Internal Revenue Code.

(c)  No employee shall have the option of receiving their accumulated vacation allowance in cash in lieu of having a contribution made to the special pay plan by their employer.

(d)  The employer shall reimburse employees under the age of fifty-five who elect a withdrawal of their entire account balance from the special pay plan within sixty days from the date that the employee separated from service, an amount equal to the difference between the FICA and medicare tax savings to the employee, and any early withdrawal penalty imposed by the Internal Revenue Service. [L 2003, c 109, pt of §2; am L 2004, c 10, §3]



§88D-4 - Administration of a special pay plan.

[§88D-4]  Administration of a special pay plan.  (a)  Each jurisdiction that establishes a special pay plan shall be responsible for the administration of the plan.

(b)  Each jurisdiction, individually or jointly with other jurisdictions, may contract the services of a special pay plan provider to administer the respective jurisdiction or jurisdictions' special pay plan.  Each jurisdiction may adopt rules in accordance with chapter 91, and federal and state law, to effectuate the administration of the special pay plan. [L 2003, c 109, pt of §2]



§88D-5 - Costs of a special pay plan.

[§88D-5]  Costs of a special pay plan.  Costs associated with the implementation and administration of a special pay plan established pursuant to this chapter shall be borne by the selected plan provider. [L 2003, c 109, pt of §2]






CHAPTER 88E - DEFERRED COMPENSATION PLAN

§88E-1 - Definitions.

[§88E-1]  Definitions.  As used in this chapter, unless the context clearly indicates otherwise:

"County" means the counties of Hawaii, Kauai and Maui, and the city and county of Honolulu.

"Employee" means a person who is eligible to participate in the employees' retirement system of the State of Hawaii as defined in section 88-21.

"State" means the State of Hawaii. [L Sp 1981 1st, c 7, pt of §1]

Revision Note

Numeric designations deleted and definitions rearranged.



§88E-2 - State deferred compensation plan.

[§88E-2]  State deferred compensation plan.  The State may establish a deferred compensation plan in accordance with section 457 of the Internal Revenue Code of 1954, as amended, for the benefit of employees to defer a portion of their compensation to a future period of time.  Participation in the plan shall be by written agreement between the employee and the State.  The county may enter into a formal agreement with the State to extend the plan to employees of the county; provided that the agreement designates one of the county's agencies to locally coordinate the plan.  Participation in the plan by a county employee shall be by written agreement between the employee and the county.  An employee may authorize deductions to be made from the employee's wages for the purpose of participation in the plan. [L Sp 1981 1st, c 7, pt of §1]



§88E-3 - Board of trustees.

§88E-3  Board of trustees.  (a)  The authority to establish the plan and implement this chapter is vested in the board of trustees.  The board shall be placed within the department of human resources development for administrative purposes.

(b)  The board shall adopt such rules to carry out this chapter in accordance with chapter 91; provided that rules necessary for the plan to be in compliance with federal laws or regulations may be adopted without regard to chapter 91.  The board may engage services, as necessary, to establish, administer, or maintain the plan under its direction.  An administrator may be engaged only after a solicitation of proposals from interested persons in accordance with specifications deemed appropriate by the board. [L Sp 1981 1st, c 7, pt of §1; am L 1994, c 56, §21; am L 2000, c 253, §126]

Attorney General Opinions

Hawaii Public Procurement Code did not apply to board of trustees' current administrator and investment-product-provider contracts because they were entered into before Code's July 1, 1994 effective date.  The Code would apply to contracts entered into after that date if "public funds" are used to fund them.  Att. Gen. Op. 94-4.



§88E-4 - Composition of the board of trustees.

§88E-4  Composition of the board of trustees.  The board of trustees shall consist of seven members as follows:

(1)  The director of human resources development of the State who shall serve as its chairperson;

(2)  The director of finance of the State or a designated representative, ex officio;

(3)  Five other persons, three of whom shall be public employees and represent employee interests. [L Sp 1981 1st, c 7, pt of §1; am L 1988, c 287, §2; am L 1994, c 56, §21]



§88E-5 - Appointment and terms.

§88E-5  Appointment and terms.  Except for the directors of human resources development and finance, the members of the board shall be nominated and, by and with the advice and consent of the senate, appointed by the governor and shall serve terms of four years each; provided that of the trustees first appointed upon establishment of the board one shall be appointed for one year, one shall be appointed for two years, one shall be appointed for three years, and two shall be appointed for four years.

A vacancy on the board shall be filled by appointment of the governor.  The person appointed to fill a vacancy shall serve for the remainder of the unexpired term.  If by the end of a term a trustee is not reappointed or a successor is not appointed, the trustee shall serve until the trustee's successor is appointed.

Membership on the board shall not be deemed incompatible with the holding of any other public employment. [L Sp 1981 1st, c 7, pt of §1; gen ch 1985; am L 1994, c 56, §21]



§88E-6 - Compensation and expenses.

[§88E-6]  Compensation and expenses.  Each trustee shall serve without compensation but shall be reimbursed from the fund for any necessary expense incurred in the performance of the trustee's duties. [L Sp 1981 1st, c 7, pt of §1; gen ch 1985]



§88E-7 - Legal advisor.

[§88E-7]  Legal advisor.  The attorney general shall be the legal advisor of the board. [L Sp 1981 1st, c 7, pt of §1]



§88E-8 - Deferred funds.

§88E-8  Deferred funds.  Sums deferred under the plan, as well as property and rights purchased with such amounts and income attributable to such amounts, shall be held in trust outside the state treasury in accordance with section 457 of the Internal Revenue Code of 1986, as amended, for the exclusive benefit of participants and their beneficiaries. [L Sp 1981 1st, c 7, pt of §1; am L 1997, c 171, §1; am L 2000, c 253, §127]



§88E-9 - Investments.

§88E-9  Investments.  (a)  The board may create a trust or other special funds for the segregation of funds or assets resulting from compensation deferred and for the administration of the plan.

(b)  Participating employees shall invest their deferred compensation in the investment products permitted under the plan; provided that the investment products shall be provided by companies that are licensed to provide investment products and transact business in the State.

(c)  The investment products may include annuities, life insurance, savings accounts, mutual funds, or other types of investment products that are commonly offered in the securities industry or other deferred compensation plans and are determined by the board to be reasonably prudent investment products.

(d)  The investment products shall have been reviewed and selected by the board after a competitive bidding process based on the specifications and considerations deemed appropriate by the board.

(e)  The investments and investment products shall not be construed to be a prohibited use of general assets of the State.

(f)  Nothing in this chapter shall be construed to permit any type of investment prohibited by law. [L Sp 1981 1st, c 7, pt of §1; am L 2008, c 92, §2]

Attorney General Opinions

Hawaii Public Procurement Code did not apply to board of trustees' current administrator and investment-product-provider contracts because they were entered into before Code's July 1, 1994 effective date.  The Code would apply to contracts entered into after that date if "public funds" are used to fund them.  Att. Gen. Op. 94-4.



§88E-10 - REPEALED.

§88E-10  REPEALED.  L 2000, c 253, §137.



§88E-11 - Limitation on liability.

[§88E-11]  Limitation on liability.  The State or county shall not be liable for the sums deferred or the results of any investment product. [L Sp 1981 1st, c 7, pt of §1]



§88E-12 - Deferred amounts as compensation.

[§88E-12]  Deferred amounts as compensation.  Any compensation deferred pursuant to a plan established under this chapter shall be deemed regular compensation for the purpose of computing contributions or benefits under existing retirement, pension, or social security systems applicable to participating employees but shall not be included in the computation of federal income taxes withheld on behalf of any participating employee. [L Sp 1981 1st, c 7, pt of §1]



§88E-13 - Costs of the plan.

[§88E-13]  Costs of the plan.  Costs for implementing and administering the plan shall be borne by the plan and its participants, except for incidental expenses, such as, the cost of payroll deductions and the routine processing of forms. [L Sp 1981 1st, c 7, pt of §1]



§88E-14 - County deferred compensation plans.

[§88E-14]  County deferred compensation plans.  The counties may establish deferred compensation plans for their respective employees.  A plan so established need not be subject to the other provisions of this chapter, but shall be in compliance with applicable federal laws and regulations. [L Sp 1981 1st, c 7, pt of §1]



§88E-15 - Existing deferred compensation plans.

[§88E-15]  Existing deferred compensation plans.  This chapter shall not affect any existing deferred compensation plan established under section 457 of the Internal Revenue Code, as amended. [L Sp 1981 1st, c 7, pt of §1]






CHAPTER 88F - DEFERRED COMPENSATION RETIREMENT PLAN FOR PART-TIME, TEMPORARY, AND SEASONAL OR CASUAL EMPLOYEES

§88F-1 - Definitions.

[§88F-1]  Definitions.  As used in this chapter, unless the context clearly indicates otherwise:

"County" means the counties of Honolulu, Hawaii, Kauai, and Maui.

"Employee" means a part-time, temporary, seasonal or casual employee, as defined by rules of the board of trustees, who is not eligible to participate in the employees' retirement system of the State under chapter 88.

"State" means the State of Hawaii. [L 1996, c 212, pt of §2]



§88F-2 - State deferred compensation retirement plan for state and county part-time, temporary, and seasonal or casual employees.

§88F-2  State deferred compensation retirement plan for state and county part-time, temporary, and seasonal or casual employees.  The State may establish a deferred compensation retirement plan in accordance with sections 457 and 3121 of the Internal Revenue Code of 1986, as amended, for the benefit of employees to defer a portion of their compensation to a future period of time.  Participation in the plan shall be mandatory, with a mandatory payroll deduction by the employee equal to seven and five-tenths per cent of the employee's gross monthly wages, which shall be contributed to the plan.  A county may enter into a formal agreement with the State to extend the State's plan and its provisions to part-time, temporary, and seasonal or casual employees of the county; provided that:

(1)  The agreement designates one of the county's agencies to locally coordinate the plan; and

(2)  The department of human resources development may levy fees on the county pursuant to rules adopted in accordance with chapter 91. [L 1996, c 212, pt of §2; am L 2004, c 178, §2]



§88F-3 - Board of trustees.

§88F-3  Board of trustees.  (a)  The authority to establish the plan and implement this chapter is vested in the board of trustees which currently administers the state deferred compensation plan under chapter 88E.

(b)  The board shall adopt, in accordance with chapter 91, rules necessary to implement this chapter; provided that rules necessary for the plan to be in compliance with federal laws or regulations may be adopted without regard to chapter 91.  The board may engage services, as necessary, to establish, administer, or maintain the plan under its direction.  An administrator may be engaged only after a solicitation of proposals from interested persons in accordance with specifications deemed appropriate by the board. [L 1996, c 212, pt of §2; am L 2000, c 253, §128]



§88F-4 - Compensation and expenses.

[§88F-4]  Compensation and expenses.  Each trustee shall serve without compensation but shall be reimbursed by the plan for any necessary expense incurred in the performance of the trustee's duties pertaining to the plan. [L 1996, c 212, pt of §2]



§88F-5 - Legal adviser.

[§88F-5]  Legal adviser.  The attorney general shall be the legal adviser of the board. [L 1996, c 212, pt of §2]



§88F-6 - Deferred funds.

§88F-6  Deferred funds.  Sums deferred under the plan, as well as property and rights purchased with the amounts and income attributable to the amounts, shall be held in trust outside the state treasury in accordance with section 457 of the Internal Revenue Code of 1986, as amended, for the exclusive benefit of participants and their beneficiaries. [L 1996, c 212, pt of §2; am L 1997, c 171, §2; am L 2000, c 253, §129]



§88F-7 - Investments.

§88F-7  Investments.  (a)  The board may create a trust or other special funds for the segregation of funds or assets resulting from compensation deferred and for the administration of the plan.

(b)  Participating employees shall invest their deferred compensation in the investment products permitted under the plan; provided that the investment products shall be provided by companies that are licensed to provide investment products and transact business in the State.

(c)  The investment products may include annuities, life insurance, savings accounts, mutual funds, or other types of investment products that are commonly offered in the securities industry or other deferred compensation plans and are determined by the board to be reasonably prudent investment products.

(d)  The investment products shall have been reviewed and selected by the board after a competitive bidding process based on the specifications and considerations deemed appropriate by the board.

(e)  The investment products shall guarantee a full return of principal.

(f)  The investments and investment products shall not be construed to be a prohibited use of general assets of the State.

(g)  Nothing in this chapter shall be construed to permit any type of investment prohibited by law. [L 1996, c 212, pt of §2; am L 2008, c 92, §3]



§88F-8 - REPEALED.

§88F-8  REPEALED.  L 2000, c 253, §138.



§88F-9 - Limitation on liability.

[§88F-9]  Limitation on liability.  The State or county shall not be liable for the sums deferred or the results of any investment product. [L 1996, c 212, pt of §2]



§88F-10 - Deferred amounts as compensation.

[§88F-10]  Deferred amounts as compensation.  Any compensation deferred pursuant to a plan established under this chapter shall be deemed regular compensation, but shall not be included in the computation of federal income taxes withheld on behalf of any participating employee. [L 1996, c 212, pt of §2]



§88F-11 - Costs of the plan.

[§88F-11]  Costs of the plan.  Costs for implementing and administering the plan shall be borne by the plan and its participants, except for incidental expenses, such as the cost of payroll deductions and the routine processing of forms. [L 1996, c 212, pt of §2]



§88F-12 - County deferred compensation retirement plan for part-time, temporary, and seasonal or casual employees.

§88F-12  County deferred compensation retirement plan for part-time, temporary, and seasonal or casual employees.  A county may enter into a formal agreement with the State to extend the State's deferred compensation retirement plan and its provisions to part-time, temporary, and seasonal or casual employees of the county or establish a deferred compensation retirement plan independently in accordance with sections 457 and 3121 of the Internal Revenue Code of 1986, as amended, for their respective part-time, temporary, and seasonal or casual employees.  A plan so established under this section need not be subject to the other provisions of this chapter, but shall be in compliance with applicable federal laws and regulations.  A plan established by a county under this section shall be the sole responsibility of and administered by that county.  The board shall not be responsible or liable for any county plan established under this section. [L 1996, c 212, pt of §2; am L 2004, c 178, §3]



§88F-13 - Existing retirement and deferred compensation plans.

[§88F-13]  Existing retirement and deferred compensation plans.  This chapter shall not affect any existing retirement or deferred compensation plans established under section 457 of the Internal Revenue Code of 1986, as amended, or chapter 88E. [L 1996, c 212, pt of §2]






CHAPTER 89 - COLLECTIVE BARGAINING IN PUBLIC EMPLOYMENT

§89-1 - Statement of findings and policy.

§89-1  Statement of findings and policy.  (a)  The legislature finds that joint decision-making is the modern way of administering government.  Where public employees have been granted the right to share in the decision-making process affecting wages and working conditions, they have become more responsive and better able to exchange ideas and information on operations with their administrators.  Accordingly, government is made more effective.  The legislature further finds that the enactment of positive legislation establishing guidelines for public employment relations is the best way to harness and direct the energies of public employees eager to have a voice in determining their conditions of work; to provide a rational method for dealing with disputes and work stoppages; and to maintain a favorable political and social environment.

(b)  The legislature declares that it is the public policy of the State to promote harmonious and cooperative relations between government and its employees and to protect the public by assuring effective and orderly operations of government.  These policies are best effectuated by:

(1)  Recognizing the right of public employees to organize for the purpose of collective bargaining;

(2)  Requiring public employers to negotiate with and enter into written agreements with exclusive representatives on matters of wages, hours, and other conditions of employment, while, at the same time, maintaining the merit principle pursuant to section 76-1; and

(3)  Creating a labor relations board to administer the provisions of chapters 89 and 377. [L 1970, c 171, pt of §2; am L 1985, c 251, §2; am L 2000, c 253, §92]

Case Notes

The broad policy statements within this section do not impose binding duties or obligations upon any parties but, rather, provide a useful guide for determining legislative intent and purpose; these statements, therefore, do not implicate the prohibited practice provision of refusing or failing to comply with any provision of chapter 89, as set forth in §89-13(a)(7); thus, employee's claim that employer violated this section properly dismissed.  97 H. 528, 40 P.3d 930.

Order by Hawaii public employment relations board not in concert with policy and goals of collective bargaining, and constituted abuse of discretion.  5 H. App. 533, 704 P.2d 917.



§89-2 - Definitions.

§89-2  Definitions.  As used in this chapter:

"Appropriate bargaining unit" means the unit designated to be appropriate for the purpose of collective bargaining pursuant to section 89-6.

"Arbitration" means the procedure whereby parties involved in an impasse submit their differences to a third party, whether a single arbitrator or an arbitration panel, for an arbitration decision.  It may include mediation whereby the neutral third party is authorized to assist the parties in a voluntary resolution of the impasse.

"Board" means the Hawaii labor relations board created pursuant to section 89-5.

"Collective bargaining" means the performance of the mutual obligations of the public employer and an exclusive representative to meet at reasonable times, to confer and negotiate in good faith, and to execute a written agreement with respect to wages, hours, amounts of contributions by the State and counties to the Hawaii public employees health fund, and other terms and conditions of employment, except that by any such obligation neither party shall be compelled to agree to a proposal, or be required to make a concession.  For the purposes of this definition, "wages" includes the number of incremental and longevity steps, the number of pay ranges, and the movement between steps within the pay range and between the pay ranges on a pay schedule under a collective bargaining agreement.

"Cost items" means all items agreed to in the course of collective bargaining that an employer cannot absorb under its customary operating budgetary procedures and that require additional appropriations by its respective legislative body for implementation.

"Day" means a calendar day unless otherwise specified.

"Employee" or "public employee" [Repeal and reenactment on July 1, 2010.  L Sp 2008, c 5, §1.] means any person employed by a public employer, except elected and appointed officials and other employees who are excluded from coverage in section 89-6(g).

"Employee organization" [Repeal and reenactment on July 1, 2010.  L Sp 2008, c 5, §1.] means any organization of any kind in which public employees participate and which exists for the primary purpose of dealing with public employers concerning grievances, labor disputes, wages, hours, amounts of contributions by the State and counties to the Hawaii employer-union health benefits trust fund or a voluntary employees' beneficiary association trust, and other terms and conditions of employment of public employees.

"Employer" or "public employer" means the governor in the case of the State, the respective mayors in the case of the counties, the chief justice of the supreme court in the case of the judiciary, the board of education in the case of the department of education, the board of regents in the case of the University of Hawaii, the Hawaii health systems corporation board in the case of the Hawaii health systems corporation, and any individual who represents one of these employers or acts in their interest in dealing with public employees.  In the case of the judiciary, the administrative director of the courts shall be the employer in lieu of the chief justice for purposes which the chief justice determines would be prudent or necessary to avoid conflict.

"Exclusive representative" means the employee organization certified by the board under section 89-8 as the collective bargaining agent to represent all employees in an appropriate bargaining unit without discrimination and without regard to employee organization membership.

"Impasse" means failure of a public employer and an exclusive representative to achieve agreement in the course of collective bargaining.  It includes any declaration of an impasse under section 89-11.

"Jurisdiction" means the State, the city and county of Honolulu, the county of Hawaii, the county of Maui, the county of Kauai, the judiciary, and the Hawaii health systems corporation.

"Legislative body" means the legislature in the case of the State, including the judiciary, the department of education, the University of Hawaii, and the Hawaii health systems corporation; the city council, in the case of the city and county of Honolulu; and the respective county councils, in the case of the counties of Hawaii, Maui, and Kauai.

"Mediation" means assistance by a neutral third party to resolve an impasse between the public employer and the exclusive representative through interpretation, suggestion, and advice.

"Strike" means a public employee's refusal, in concerted action with others, to report for duty, or the employee's wilful absence from the employee's position, or the employee's stoppage of work, or the employee's abstinence in whole or in part from the full, faithful, and proper performance of the duties of employment, for the purpose of inducing, influencing, or coercing a change in the conditions, compensation, rights, privileges, or obligations of public employment; and except in the case of absences authorized by public employers, includes such refusal, absence, stoppage, or abstinence by any public employee out of sympathy or support for any other public employee who is on strike or because of the presence of any picket line maintained by any other public employee; provided that, nothing herein shall limit or impair the right of any public employee to express or communicate a complaint or opinion on any matter related to the conditions of employment. [L 1970, c 171, pt of §2; am L 1977, c 159, §16; am L 1980, c 252, §1; am L 1981, c 180, §2; am L 1984, c 254, §3; am L 1985, c 251, §3; gen ch 1985; am L 2000, c 253, §93; am L 2001, c 90, §8; am L 2002, c 232, §5; am L 2005, c 245, §§3, 8; am L 2007, c 294, §2]

Note

In definition of "collective bargaining", reference is made to "Hawaii public employees health fund" which is repealed chapter 87.  For current provisions, see chapter 87A.

Revision Note

Numeric designations deleted and definitions rearranged.

Attorney General Opinions

Cost items are those that require new or additional appropriation for implementation.  Att. Gen. Op. 72-10.

Case Notes

Dates upon which plaintiffs were paid not a "cost item" as that term is defined in this section.  125 F. Supp. 2d 1237.

"Impasse" means failure after good-faith negotiations.  56 H. 85, 528 P.2d 809.

Though designated as an "incumbent" employee, plaintiff was "essential employee" where plaintiff:  (1) received notice by same means as essential employee; (2) was prohibited from striking; and (3) was subject to discipline for not working if scheduled to work during a strike.  87 H. 191, 953 P.2d 569.

Where plaintiffs failed to demonstrate that bargaining over pay dates was one of the core subjects of collective bargaining that triggers a violation of article XIII, §2 of the Hawaii constitution, and failed to provide the supreme court with their collective bargaining agreement to support their contention that pay dates are bargainable, and these pay dates were not specifically incorporated into their contract, the Act 355, Session Laws of Hawaii 1997 amendment to §78-13 to unilaterally alter the "traditional practice" of being paid on the fifteenth day and last day of the month did not violate their right to collectively bargain pay periods.  111 H. 168, 140 P.3d 401.



§89-3 - Rights of employees.

§89-3  Rights of employees.  [Repeal and reenactment on July 1, 2010.  L Sp 2008, c 5, §1.]  Employees shall have the right of self-organization and the right to form, join, or assist any employee organization for the purpose of bargaining collectively through representatives of their own choosing on questions of wages, hours, and other terms and conditions of employment, including retiree health benefit contributions, and to engage in lawful, concerted activities for the purpose of collective bargaining or other mutual aid or protection, free from interference, restraint, or coercion.  An employee shall have the right to refrain from any or all of such activities, except for having a payroll deduction equivalent to regular dues remitted to an exclusive representative as provided in section 89-4. [L 1970, c 171, pt of §2; am L 1981, c 180, §3; am L 2000, c 253, §94; am L 2005, c 245, §§4, 8; am L 2007, c 294, §2]

Attorney General Opinions

Unilateral wage increases by employer pending representation elections as constituting interference, restraint or coercion.  Att. Gen. Op. 74-6.

Case Notes

Strike found unlawful and therefore not a protected activity under this section.  60 H. 361, 590 P.2d 993.

Where plaintiffs failed to demonstrate that bargaining over pay dates was one of the core subjects of collective bargaining that triggers a violation of article XIII, §2 of the Hawaii constitution, and failed to provide the supreme court with their collective bargaining agreement to support their contention that pay dates are bargainable, and these pay dates were not specifically incorporated into their contract, the Act 355, Session Laws of Hawaii 1997 amendment to §78-13 to unilaterally alter the "traditional practice" of being paid on the fifteenth day and last day of the month did not violate their right to collectively bargain pay periods.  111 H. 168, 140 P.3d 401.

As §84-13 prohibited the posting of campaign materials on a union bulletin board on the fourth floor of a state building, and nothing in chapter 89 was explicitly contrary to, or inconsistent with, that construction, there was no conflict between §84-13 and this section.  116 H. 73, 170 P.3d 324.

Where the posting of campaign materials on a union bulletin board on the fourth floor of a state building was prohibited by §84-13, and was thus not lawful, the postings were not protected under the express language of this section (2006). 116 H. 73, 170 P.3d 324.

Where the State, as employer, expressed a "legitimate" concern with campaign materials postings on the union bulletin board on the fourth floor of the department of transportation building, inasmuch as the supervisors at the department believed them to be in violation of §84-13 and an ethics commission bulletin entitled "Campaign Restrictions for State Officials and State Employees", and there was no Hawaii labor relations board finding of "union animus", the removal of campaign materials from the union bulletin board did not infringe on the "mutual aid or protection" clause of this section (2006).  116 H. 73, 170 P.3d 324.



§89-3.5 - Religious exemption from support of employee organization.

§89-3.5  Religious exemption from support of employee organization.  Notwithstanding any other provision of law to the contrary, any employee who is a member of and adheres to established and traditional tenets or teachings of a bona fide religion, body, or sect which has historically held conscientious objections to joining or financially supporting employee organizations shall not be required to join or financially support any employee organization as a condition of employment; except that an employee may be required in a contract between an employee's employer and employee organization in lieu of periodic dues and initiation fees, to pay sums equal to the dues and initiation fees to a nonreligious, nonlabor organization charitable fund exempt from taxation under section 501(c)(3) of the Internal Revenue Code, chosen by the employee from a list of at least three funds, designated in the contract or if the contract fails to designate any funds, then to any fund chosen by the employee.  If an employee who holds conscientious objections pursuant to this section requests the employee organization to use the grievance-arbitration procedure on the employee's behalf, the employee organization is authorized to charge the employee for the reasonable cost of using the procedure. [L 1982, c 102, §1; am L 1983, c 124, §3]



§89-4 - Payroll deductions.

§89-4  Payroll deductions.  (a)  Upon receiving from an exclusive representative a written statement specifying the amount of regular dues required of its members in the appropriate bargaining unit, the employer shall deduct this amount from the payroll of every member employee in the appropriate bargaining unit and remit the amount to the exclusive representative.  Additionally, the employer shall deduct an amount equivalent to the regular dues from the payroll of every nonmember employee in the appropriate bargaining unit, and shall remit the amount to the exclusive representative; provided that the deduction from the payroll of every nonmember employee shall be made only for an exclusive representative which provides for a procedure for determining the amount of a refund to any employee who demands the return of any part of the deduction which represents the employee's pro rata share of expenditures made by the exclusive representative for activities of a political and ideological nature unrelated to terms and conditions of employment.  If a nonmember employee objects to the amount to be refunded, the nonmember employee may petition the board for review thereof within fifteen days after notice of the refund has been received.  If an employee organization is no longer the exclusive representative of the appropriate bargaining unit, the deduction from the payroll of members and nonmembers shall terminate.

(b)  The employer shall, upon written authorization by an employee, executed at any time after the employee's joining an employee organization, deduct from the payroll of the employee the amount of membership dues, initiation fees, group insurance premiums, and other association benefits and shall remit the amount to the employee organization designated by the employee.

(c)  The employer shall continue all payroll assignments authorized by an employee prior to July 1, 1970 and all assignments authorized under subsection (b) until notification is submitted by an employee to discontinue the employee's assignments. [L 1970, c 171, pt of §2; am L 1981, c 180, §1; am L 1982, c 100, §1; gen ch 1985]

Revision Note

"July 1, 1970" substituted for "the effective date of this chapter".

Case Notes

Where plaintiff maintained that defendant union provided inadequate information to nonmembers prior to making union payroll deductions pursuant to this section in violation of Chicago Teachers Union v. Hudson, defendants were preliminarily enjoined from taking any action to demand and/or collect from plaintiff and class members, by any means, agency fees and from taking any other action to enforce subsection (a), until a mechanism for withdrawing agency fees that was in compliance with Hudson was devised by the parties and approved by the court.  269 F. Supp. 2d 1252.

Section held to be constitutional on its face since regulation of labor relations of state and local governments has been left to the states.  437 F. Supp. 368.

In the certification process for collective bargaining service fees, union not acting under color of state law.  472 F. Supp. 1123.



§89-5 - Hawaii labor relations board.

§89-5  Hawaii labor relations board.  (a)  There is created a Hawaii labor relations board to ensure that collective bargaining is conducted in accordance with this chapter and that the merit principle under section 76-1 is maintained.

(b)  The board shall be composed of three members of which (1) one member shall be representative of management, (2) one member shall be representative of labor, and (3) the third member, the chairperson, shall be representative of the public.  All members shall be appointed by the governor for terms of six years each.  Public employers and employee organizations representing public employees may submit to the governor for consideration names of persons to serve as members of the board and the governor shall first consider these persons in selecting the members of the board.

(c)  Each member shall hold office until the member's successor is appointed and qualified.  Because cumulative experience and continuity in office are essential to the proper administration of this chapter, it is declared to be in the public interest to continue board members in office as long as efficiency is demonstrated, notwithstanding the provision of section 26-34, which limits the appointment of a member of a board or commission to two terms.

(d)  The members shall devote full time to their duties as members of the board.  Effective July 1, 2005, the chairperson of the board shall be paid a salary set at eighty-seven per cent of the salary of the director of labor and industrial relations, and the salary of each of the other members shall be ninety-five per cent of the chairperson's salary.  No member shall hold any other public office or be in the employment of the State or a county, or any department or agency thereof, or any employee organization during the member's term.

(e)  Any action taken by the board shall be by a simple majority of the members of the board.  All decisions of the board shall be reduced to writing and shall state separately its finding of fact and conclusions.  Any vacancy in the board shall not impair the authority of the remaining members to exercise all the powers of the board.  The governor may appoint an acting member of the board during the temporary absence from the State or the illness of any regular member.  An acting member, during the acting member's term of service, shall have the same powers and duties as the regular member.

(f)  The chairperson of the board shall be responsible for the administrative functions of the board.  The board may appoint an executive officer, mediators, arbitrators, and hearing officers, and employ other assistants as it may deem necessary in the performance of its functions, prescribe their duties, and fix their compensation and provide for reimbursement of actual and necessary expenses incurred by them in the performance of their duties within the amounts made available by appropriations therefor.  Section 28-8.3 notwithstanding, an attorney employed by the board as a full-time staff member may represent the board in litigation, draft legal documents for the board, and provide other necessary legal services to the board and shall not be deemed to be a deputy attorney general.

(g)  The board shall be within the department of labor and industrial relations for budgetary and administrative purposes only.  All members of the board and employees other than clerical and stenographic employees shall be exempt from chapters 76 and 89.  Clerical and stenographic employees shall be appointed in accordance with chapter 76.

(h)  At the close of each fiscal year, the board shall make a written report to the governor on its activities, including the cases and their dispositions, and the names, duties, and salaries of its officers and employees.  Copies of the report shall be transmitted to the other chief executives, the exclusive representatives, and the legislative body of each jurisdiction.

(i)  In addition to the powers and functions provided in other sections of this chapter, the board shall:

(1)  Establish procedures for, investigate, and resolve, any dispute concerning the designation of an appropriate bargaining unit and the application of section 89-6 to specific employees and positions;

(2)  Establish procedures for, resolve disputes with respect to, and supervise the conduct of, elections for the determination of employee representation;

(3)  Resolve controversies under this chapter;

(4)  Conduct proceedings on complaints of prohibited practices by employers, employees, and employee organizations and take such actions with respect thereto as it deems necessary and proper;

(5)  Hold such hearings and make such inquiries, as it deems necessary, to carry out properly its functions and powers, and for the purpose of such hearings and inquiries, administer oaths and affirmations, examine witnesses and documents, take testimony and receive evidence, compel attendance of witnesses and the production of documents by the issuance of subpoenas, and delegate such powers to any member of the board or any person appointed by the board for the performance of its functions;

(6)  Determine qualifications and establish, after reviewing nominations submitted by the public employers and employee organizations, lists of qualified persons, broadly representative of the public, to be available to serve as mediators or arbitrators;

(7)  Establish a fair and reasonable range of daily or hourly rates at which mediators and arbitrators on the lists established under paragraph (6) are to be compensated;

(8)  Conduct studies on problems pertaining to public employee-management relations, and make recommendations with respect thereto to the legislative bodies; request information and data from state and county departments and agencies and employee organizations necessary to carry out its functions and responsibilities; make available to all concerned parties, including mediators and arbitrators, statistical data relating to wages, benefits, and employment practices in public and private employment to assist them in resolving issues in negotiations;

(9)  Adopt rules relative to the exercise of its powers and authority and to govern the proceedings before it in accordance with chapter 91; and

(10)  Execute all of its responsibilities in a timely manner so as to facilitate and expedite the resolution of issues before it.

(j)  For the purpose of minimizing travel and per diem expenses for parties who are not located on Oahu, the board shall utilize more cost efficient means such as teleconferencing which does not require appearances on Oahu, whenever practicable, to conduct its proceedings.  Alternatively, it shall consider conducting its proceedings on another island whenever it is more cost efficient in consideration of the parties and the witnesses involved. [L 1970, c 171, pt of §2; am L 1971, c 49, §1; am L 1974, c 17, §1 and c 116, §2; am L 1975, c 58, §11; am L 1976, c 41, §1; am L 1978, c 196, §1; am L 1982, c 129, §3; am L 1983, c 10, §1 and c 11, §1; am L 1985, c 251, §4; gen ch 1985; am L 1986, c 128, §3; am L 1989, c 329, §2; am L 1990, c 140, §3; am L Sp 1993, c 8, §53; am L 2000, c 253, §95; am L 2001, c 55, §5; am L 2002, c 232, §1; am L 2005, c 226, §3]

Attorney General Opinions

Member holding over will be a de jure, not merely a de facto, officer.  Att. Gen. Op. 73-7.

Case Notes

Hawaii public employment relations board is entitled to quasi-judicial immunity.  472 F. Supp. 1123.

Hawaii public employment relations board was empowered to make declaratory ruling regarding whether violation of collective bargaining agreement is a prohibited practice.  60 H. 436, 591 P.2d 113.

In exercising its jurisdiction to decide union complaint regarding State's request that union remove campaign materials from the union bulletin board on the fourth floor of state building to comply with the state ethics code, the Hawaii labor relations board was empowered to make such inquiries "as it deemed necessary and proper" under subsection (i)(4) with respect to the application of the ethics code; thus, during the hearing regarding the union's complaint, the board properly received the testimony of the executive director of the ethics commission pursuant to subsection (i)(5).  116 H. 73, 170 P.3d 324.

Subsection (b)(4) cited as empowering board to resolve disputes between employees and their unions.  2 H. App. 50, 625 P.2d 1046.



§89-6 - Appropriate bargaining units.

§89-6  Appropriate bargaining units.  [Repeal and reenactment on July 1, 2010.  L Sp 2008, c 5, §1.]  (a)  All employees throughout the State within any of the following categories shall constitute an appropriate bargaining unit:

(1)  Nonsupervisory employees in blue collar positions;

(2)  Supervisory employees in blue collar positions;

(3)  Nonsupervisory employees in white collar positions;

(4)  Supervisory employees in white collar positions;

(5)  Teachers and other personnel of the department of education under the same pay schedule, including part-time employees working less than twenty hours a week who are equal to one-half of a full-time equivalent;

(6)  Educational officers and other personnel of the department of education under the same pay schedule;

(7)  Faculty of the University of Hawaii and the community college system;

(8)  Personnel of the University of Hawaii and the community college system, other than faculty;

(9)  Registered professional nurses;

(10)  Institutional, health, and correctional workers;

(11)  Firefighters;

(12)  Police officers; and

(13)  Professional and scientific employees, who cannot be included in any of the other bargaining units.

(b)  Because of the nature of the work involved and the essentiality of certain occupations that require specialized training, supervisory employees who are eligible for inclusion in bargaining units (9) through (13) shall be included in bargaining units (9) through (13), respectively, instead of bargaining unit (2) or (4).

(c)  The classification systems of each jurisdiction shall be the bases for differentiating blue collar from white collar employees, professional from institutional, health and correctional workers, supervisory from nonsupervisory employees, teachers from educational officers, and faculty from nonfaculty.  In differentiating supervisory from nonsupervisory employees, class titles alone shall not be the basis for determination.  The nature of the work, including whether a major portion of the working time of a supervisory employee is spent as part of a crew or team with nonsupervisory employees, shall be considered also.

(d)  For the purpose of negotiating a collective bargaining agreement, the public employer of an appropriate bargaining unit shall mean the governor together with the following employers:

(1)  For bargaining units (1), (2), (3), (4), (9), (10), and (13), the governor shall have six votes and the mayors, the chief justice, and the Hawaii health systems corporation board shall each have one vote if they have employees in the particular bargaining unit;

(2)  For bargaining units (11) and (12), the governor shall have four votes and the mayors shall each have one vote;

(3)  For bargaining units (5) and (6), the governor shall have three votes, the board of education shall have two votes, and the superintendent of education shall have one vote;

(4)  For bargaining units (7) and (8), the governor shall have three votes, the board of regents of the University of Hawaii shall have two votes, and the president of the University of Hawaii shall have one vote.

Any decision to be reached by the applicable employer group shall be on the basis of simple majority, except when a bargaining unit includes county employees from more than one county.  In such case, the simple majority shall include at least one county.

(e)  In addition to a collective bargaining agreement under subsection (d), each employer may negotiate, independently of one another, supplemental agreements that apply to their respective employees; provided that any supplemental agreement reached between the employer and the exclusive representative shall not extend beyond the term of the applicable collective bargaining agreement and shall not require ratification by employees in the bargaining unit.

(f)  For the purposes of negotiating contributions by the State and the counties to a voluntary employees' beneficiary association trust as part of a collective bargaining agreement, all prospective retirees who retire on or after July 1, 2005, shall be considered members of the bargaining unit to which they belonged immediately prior to their retirement from the State or the counties.

(g)  The following individuals shall not be included in any appropriate bargaining unit or be entitled to coverage under this chapter:

(1)  Elected or appointed official;

(2)  Member of any board or commission; provided that nothing in this paragraph shall prohibit a member of a collective bargaining unit from serving on a local school board of a charter school or the charter school review panel established under chapter 302B;

(3)  Top-level managerial and administrative personnel, including the department head, deputy or assistant to a department head, administrative officer, director, or chief of a state or county agency or major division, and legal counsel;

(4)  Secretary to top-level managerial and administrative personnel under paragraph (3);

(5)  Individual concerned with confidential matters affecting employee-employer relations;

(6)  Part-time employee working less than twenty hours per week, except part-time employees included in bargaining unit (5);

(7)  Temporary employee of three months' duration or less;

(8)  Employee of the executive office of the governor or a household employee at Washington Place;

(9)  Employee of the executive office of the lieutenant governor;

(10)  Employee of the executive office of the mayor;

(11)  Staff of the legislative branch of the State;

(12)  Staff of the legislative branches of the counties, except employees of the clerks' offices of the counties;

(13)  Any commissioned and enlisted personnel of the Hawaii national guard;

(14)  Inmate, kokua, patient, ward, or student of a state institution;

(15)  Student help;

(16)  Staff of the Hawaii labor relations board;

(17)  Employee of the Hawaii national guard youth challenge academy; or

(18)  Employee of the office of elections.

(h)  Where any controversy arises under this section, the board, pursuant to chapter 91, shall make an investigation and, after a hearing upon due notice, make a final determination on the applicability of this section to specific individuals, employees, or positions. [L 1970, c 171, pt of §2; am L 1973, c 36, §1; am L 1975, c 162, §1; am L 1976, c 13, §1; am L 1977, c 191, §1; am L 1987, c 184, §1 and c 311, §1; am L 1988, c 394, §1 and c 399, §2; gen ch 1993; am L 1996, c 89, §5; am L 2000, c 253, §96; am L 2002, c 65, §4; am L 2005, c 202, §3 and c 245, §§5, 8; am L 2006, c 38, §32 and c 298, §7; am L 2007, c 115, §3 and c 294, §2]

Note

For amendments exempted from the repeal and reenactment condition placed on this section by L 2005, c 245, §8, as amended by L 2007, c 294, §2, see L 2006, c 38, §32 and c 298, §25; L 2007, c 115, §16; L 2008, c 16, §18.



§89-7 - Elections.

§89-7  Elections.  (a)  Whenever, in accordance with regulations as may be prescribed by the board pursuant to chapter 91, a petition is filed by an employee organization to determine whether or by which organization employees desire to be represented for the purpose of collective bargaining, the board shall conduct an investigation and may conduct an election where appropriate as specified herein.  A petition to decertify or to change the exclusive bargaining representative must be supported by fifty per cent of employees in an appropriate bargaining unit, through verifiable written proof of the names and signatures of employees.  Signatures of employees supporting such a petition must be obtained within two months of the date of the petition to be valid with the board.  In its investigation of the showing of interest, the board shall afford all interested parties a contested case hearing.

(b)  In any election where none of the choices on the ballot receives a majority of the votes cast, a runoff election shall be conducted with the ballot providing for a selection between the two choices receiving the largest number of valid votes cast in the election.  The board shall certify the election results and the employee organization receiving a majority of the votes cast shall be certified as the exclusive representative of all employees in the appropriate bargaining unit for the purpose of collective bargaining.  The employee organization shall remain certified as the exclusive representative until it is replaced by another employee organization, decertified, or dissolved.

(c)  No election shall be directed by the board in any appropriate bargaining unit within which (1) a valid election has been held in the preceding twelve months; or (2) a valid collective bargaining agreement is in force and effect.

(d)  The board shall adopt rules and regulations consistent with this section governing the conduct of elections to determine representation, including the time, place, manner of notification, and reporting the results of elections, and the manner for filing any petition for an election and decertification election or any petition concerning the results of an election.  No mail ballots shall be permitted by the board except when for reasonable cause a specific individual would otherwise be unable to cast a ballot.  No names, addresses or information regarding the work location of employees eligible to vote shall be provided to employee organizations involved in an election.  The board shall have the final determination on any controversy concerning the eligibility of an employee to vote. [L 1970, c 171, pt of §2; am L 1988, c 399, §3; am L 2000, c 253, §97]

Attorney General Opinions

Illegal and blank ballots are not counted in determining total number of votes cast.  Att. Gen. Op. 71-8.



§89-8 - Recognition and representation; employee participation.

§89-8  Recognition and representation; employee participation.  (a)  The employee organization which has been certified by the board as representing the majority of employees in an appropriate bargaining unit shall be the exclusive representative of all employees in the unit.  As exclusive representative, it shall have the right to act for and negotiate agreements covering all employees in the unit and shall be responsible for representing the interests of all such employees without discrimination and without regard to employee organization membership.  Any other provision herein to the contrary notwithstanding, whenever two or more employee organizations which have been duly certified by the board as the exclusive representatives of employees in bargaining units merge, combine, or amalgamate or enter into an agreement for common administration or operation of their affairs, all rights and duties of such employee organizations as exclusive representatives of employees in such units shall inure to and shall be discharged by the organization resulting from such merger, combination, amalgamation, or agreement, either alone or with such employee organizations.  Election by the employees in the unit involved, and certification by the board of such resulting employee organization shall not be required.

(b)  An individual employee may present a grievance at any time to the employee's employer and have the grievance heard without intervention of an employee organization; provided that the exclusive representative is afforded the opportunity to be present at such conferences and that any adjustment made shall not be inconsistent with the terms of an agreement then in effect between the employer and the exclusive representative.

(c)  Employee participation in the collective bargaining process conducted by the exclusive representative of the appropriate bargaining unit shall be permitted during regular working hours without loss of regular salary or wages.  The number of participants from each bargaining unit with over 2,500 members shall be limited to one member for each five hundred members of the bargaining unit.  For bargaining units with less than 2,500 members, there shall be at least five participants, one of whom shall reside in each county; provided that there need not be a participant residing in each county for the bargaining unit established by section 89-6(a)(8).  The bargaining unit shall select the participants from representative departments, divisions or sections to minimize interference with the normal operations and service of the departments, divisions or sections. [L 1970, c 171, pt of §2; am L 1971, c 212, §2; am L 1977, c 191, §3; gen ch 1985]

Case Notes

Where employee presented grievance to employer, was heard with respect thereto, and was notified that the remedy employee sought as an individual was denied, employer did not violate subsection (b) and the board was correct in determining that, on the relevant undisputed facts, the employer was entitled to summary judgment; thus, there was no §89-13(a)(7) or (8) prohibited practice violation of the collective bargaining agreement.  97 H. 528, 40 P.3d 930.



§89-8.5 - Negotiating authority; Hawaii health systems corporation.

[§89-8.5]  Negotiating authority; Hawaii health systems corporation.  Notwithstanding any law to the contrary, including section 89-6(d), the Hawaii health systems corporation or any of the regional boards, as a sole employer negotiator, may negotiate with the exclusive representative of any appropriate bargaining unit and execute memorandums of understanding for employees under its control to alter any existing or new collective bargaining agreement on any item or items subject to section 89-9. [L 2009, c 182, §5]



§89-9 - Scope of negotiations; consultation.

§89-9  Scope of negotiations; consultation.  (a)  [Repeal and reenactment on July 1, 2010.  L Sp 2008, c 5, §1.]  The employer and the exclusive representative shall meet at reasonable times, including meetings sufficiently in advance of the February 1 impasse date under section 89-11, and shall negotiate in good faith with respect to wages, hours, the amounts of contributions by the State and respective counties to the Hawaii employer-union health benefits trust fund or a voluntary employees' beneficiary association trust to the extent allowed in subsection (e), and other terms and conditions of employment that are subject to collective bargaining and that are to be embodied in a written agreement as specified in section 89-10, but the obligation does not compel either party to agree to a proposal or make a concession; provided that the parties may not negotiate with respect to cost items as defined by section 89-2 for the biennium 1999 to 2001, and the cost items of employees in bargaining units under section 89-6 in effect on June 30, 1999, shall remain in effect until July 1, 2001.

(b)  The employer or the exclusive representative desiring to initiate negotiations shall notify the other party in writing, setting forth the time and place of the meeting desired and the nature of the business to be discussed, sufficiently in advance of the meeting.

(c)  Except as otherwise provided in this chapter, all matters affecting employee relations, including those that are, or may be, the subject of a rule adopted by the employer or any director, shall be subject to consultation with the exclusive representatives of the employees concerned.  The employer shall make every reasonable effort to consult with exclusive representatives and consider their input, along with the input of other affected parties, prior to effecting changes in any major policy affecting employee relations.

(d)  [Repeal and reenactment on July 1, 2010.  L Sp 2008, c 5, §1.]  Excluded from the subjects of negotiations are matters of classification, reclassification, benefits of but not contributions to the Hawaii employer-union health benefits trust fund or a voluntary employees' beneficiary association trust; recruitment; examination; initial pricing; and retirement benefits except as provided in section 88-8(h).  The employer and the exclusive representative shall not agree to any proposal that would be inconsistent with the merit principle or the principle of equal pay for equal work pursuant to section 76-1 or that would interfere with the rights and obligations of a public employer to:

(1)  Direct employees;

(2)  Determine qualifications, standards for work, and the nature and contents of examinations;

(3)  Hire, promote, transfer, assign, and retain employees in positions;

(4)  Suspend, demote, discharge, or take other disciplinary action against employees for proper cause;

(5)  Relieve an employee from duties because of lack of work or other legitimate reason;

(6)  Maintain efficiency and productivity, including maximizing the use of advanced technology, in government operations;

(7)  Determine methods, means, and personnel by which the employer's operations are to be conducted; and

(8)  Take such actions as may be necessary to carry out the missions of the employer in cases of emergencies.

This subsection shall not be used to invalidate provisions of collective bargaining agreements in effect on and after June 30, 2007, and shall not preclude negotiations over the procedures and criteria on promotions, transfers, assignments, demotions, layoffs, suspensions, terminations, discharges, or other disciplinary actions as a permissive subject of bargaining during collective bargaining negotiations or negotiations over a memorandum of agreement, memorandum of understanding, or other supplemental agreement.

Violations of the procedures and criteria so negotiated may be subject to the grievance procedure in the collective bargaining agreement.

(e)  [Repeal and reenactment on July 1, 2010.  L Sp 2008, c 5, §1.]  Negotiations relating to contributions to the Hawaii employer-union health benefits trust fund or a voluntary employees' beneficiary association trust shall be for the purpose of agreeing upon the amounts that the State and counties shall contribute under sections 87A-32 through 87A-37, toward the payment of the costs for a health benefits plan, as defined in section 87A-1 and group life insurance benefits, and the parties shall not be bound by the amounts contributed under prior agreements; provided that section 89-11 for the resolution of disputes by way of arbitration shall not be available to resolve impasses or disputes relating to the amounts the State and counties shall contribute to the Hawaii employer-union health benefits trust fund or a voluntary employees' beneficiary association trust established under chapter 87D.

(f)  The repricing of classes within an appropriate bargaining unit may be negotiated as follows:

(1)  At the request of the exclusive representative and at times allowed under the collective bargaining agreement, the employer shall negotiate the repricing of classes within the bargaining unit.  The negotiated repricing actions that constitute cost items shall be subject to the requirements in section 89-10; and

(2)  If repricing has not been negotiated under paragraph (1), the employer of each jurisdiction shall ensure establishment of procedures to periodically review, at least once in five years, unless otherwise agreed to by the parties, the repricing of classes within the bargaining unit.  The repricing of classes based on the results of the periodic review shall be at the discretion of the employer.  Any appropriations required to implement the repricing actions that are made at the employer's discretion shall not be construed as cost items. [L 1970, c 171, pt of §2; am L 1975, c 31, §1 and c 164, §1; am L 1980, c 253, §6; am L 1984, c 254, §1; gen ch 1985; am L 1986, c 156, §1; am L 1987, c 27, §4; am L 1988, c 399, §4; am L 1993, c 364, §§16, 17; am L 1998, c 115, §13; am L 1999, c 100, §2; am L 2000, c 253, §98; am L 2002, c 232, §2; am L 2004, c 10, §4; am L 2005, c 245, §§6, 8; am L 2007, c 58, §1 and c 294, §2]

Note

For amendment exempted from the repeal and reenactment condition placed on this section by L 2005, c 245, §8, as amended by L 2007, c 294, §2, see L 2007, c 58, §3.

Attorney General Opinions

Pursuant to this section and §304-11, board of regents may enter into a collective bargaining agreement providing for tuition exemption for faculty and staff members.  Att. Gen. Op. 74-12.

Case Notes

Where dates upon which plaintiffs were paid were not a "cost item" as that term is defined in §89-2, plaintiffs' contention that timing of their paychecks as it stood on June 30, 1999 was continued another two years until July 1, 2001 by Act 100, L 1999 (which, inter alia, amended this section), lacked merit.  Even if payroll lag was a cost item, the collective bargaining agreement expired on June 30, 1999; plaintiffs' rights under the collective bargaining agreement expired on that day.  125 F. Supp. 2d 1237.

Board was empowered to make declaratory judgment regarding validity of collective bargaining agreement.  60 H. 436, 591 P.2d 113.

Section does not bar arbitration of grievances over tenure and promotion.  66 H. 207, 659 P.2d 717.

Does not limit board's power to order union to implement staffing of essential positions.  66 H. 461, 667 P.2d 783.

Policy statement was not bargainable to the extent that it constituted compliance with the Drug-Free Workplace Act.  Because the Act inherently mandated implementation, appellant need not wait until appellee attempted an implementation of an apparatus to effectuate the policy; because implementation would affect bargainable topics, appellant may initiate bargaining at any time upon such topics.  79 H. 154, 900 P.2d 161.

County did not violate collective bargaining statutes by refusing to bargain over effects of privatization where because privatization effort was contrary to law, it was outside scope of negotiable topics.  85 H. 61, 937 P.2d 397.

Section 2 of Act 100, L 1999 violated the rights of public employees under article XIII, §2 of the Hawaii constitution by amending this section to prohibit public employers and public employees' unions from collectively bargaining over cost items for the biennium 1999 to 2001.  100 H. 138, 58 P.3d 649.

Section 2 of Act 100, L 1999 (which amended subsection (a)) violated article XIII, §2 of the Hawaii constitution because it withdrew from the collective bargaining process core subjects such as wages, hours, and other conditions of employment that the voters contemplated would be part of the bargaining process when they ratified article XIII, §2.  101 H. 46, 62 P.3d 189.

The general prohibition in subsection (d) against a public employer and the exclusive representative of a collective bargaining unit agreeing to a "proposal inconsistent with merit principles" is subject to this subsection's provisions allowing for, inter alia, negotiation of promotion and demotion procedures in a collective bargaining agreement and a grievance process for violation thereof; §76-1, Revised Charter of Honolulu §§6-302, 6-306, 6-308, and rules of the civil service commission §§13-2 and 13-3 do not conflict with subsection (d).  106 H. 205, 103 P.3d 365.

In light of the plain language of subsection (d), labor relations board erred in concluding that the city's proposed transfer of refuse workers from one location to another was subject to collective bargaining under subsection (a).  106 H. 359, 105 P.3d 236.

As subsection (d) precludes collective bargaining over classification issues and thus places them out of the reach of an arbitrator, who derived jurisdiction and authority from the collective bargaining agreement, arbitrator lacked arbitral jurisdiction.  101 H. 11 (App.), 61 P.3d 522.

Hawaii Legal Reporter Citations

Mandatory subjects of negotiation--classification plans.  78-2 HLR 78-939.



§89-10 - Written agreements; enforceability; cost items.

§89-10  Written agreements; enforceability; cost items.  (a)  Any collective bargaining agreement reached between the employer and the exclusive representative shall be subject to ratification by the employees concerned, except for an agreement reached pursuant to an arbitration decision.  Ratification is not required for other agreements effective during the term of the collective bargaining agreement, whether a supplemental agreement, an agreement on reopened items, or a memorandum of agreement, and any agreement to extend the term of the collective bargaining agreement.  The agreement shall be reduced to writing and executed by both parties.  Except for cost items and any non-cost items that are tied to or bargained against cost items, all provisions in the agreement that are in conformance with this chapter, including a grievance procedure and an impasse procedure culminating in an arbitration decision, shall be valid and enforceable and shall be effective as specified in the agreement, regardless of the requirements to submit cost items under this section and section 89-11.

(b)  All cost items shall be subject to appropriations by the appropriate legislative bodies.  The employer shall submit within ten days of the date on which the agreement is ratified by the employees concerned all cost items contained therein to the appropriate legislative bodies, except that if any cost items require appropriation by the state legislature and it is not in session at the time, the cost items shall be submitted for inclusion in the governor's next operating budget within ten days after the date on which the agreement is ratified.  The state legislature or the legislative bodies of the counties acting in concert, as the case may be, may approve or reject the cost items submitted to them, as a whole.  If the state legislature or the legislative body of any county rejects any of the cost items submitted to them, all cost items submitted shall be returned to the parties for further bargaining.

(c)  Because effective and orderly operations of government are essential to the public, it is declared to be in the public interest that in the course of collective bargaining, the public employer and the exclusive representative for each bargaining unit shall by mutual agreement include provisions in the collective bargaining agreement for that bargaining unit for an expiration date which will be on June 30th of an odd-numbered year.

The parties may include provisions for reopening during the term of a collective bargaining agreement; provided that cost items as defined in section 89-2 shall be subject to the requirements of this section.

(d)  Whenever there is a conflict between the collective bargaining agreement and any of the rules adopted by the employer, including civil service or other personnel policies, standards, and procedures, the terms of the agreement shall prevail; provided that the terms are not inconsistent with section 89-9(d).

Whenever there are provisions in a collective bargaining agreement concerning a matter under chapter 76 or 78 that is negotiable under chapter 89, the terms of the agreement shall prevail; provided that the terms are not inconsistent with section 89-9(d). [L 1970, c 171, pt of §2; am L 1975, c 162, §2; am L 1988, c 399, §1; am L 2000, c 253, §99; am L 2002, c 195, §1]

Attorney General Opinions

Cost items that require new or additional appropriation and positions that exceed the maximum position count must be submitted to Legislature.  Att. Gen. Op. 72-10.

Legislature may reject cost items by failure to appropriate funds or by concurrent resolution or other means indicating views of both houses.  Att. Gen. Op. 72-10.

Legislature has power to pass law increasing salaries of one unit of state employees, but it would be inconsistent with the collective bargaining law to do so.  Att. Gen. Op. 74-6.

Case Notes

In interpretation of a collective bargaining agreement, extrinsic evidence of past practices and past interpretations is proper.  60 H. 513, 591 P.2d 621.



§89-10.5 - Collective bargaining and local school initiatives.

§89-10.5  Collective bargaining and local school initiatives.  Notwithstanding any other law to the contrary, any collective bargaining agreement concerning public school employees may include terms that would allow an employee to work a longer period each day and a longer school year.  Consideration of a longer school day or longer school year shall be related to state and local school initiatives and may be included in proposals submitted in connection with the incentive and innovation grant review process. [L 1993, c 364, pt of §11, §31; am L 1994, c 272, §34(2)]



§89-10.6 - Schools; waiver of policies, rules, or procedures.

§89-10.6  Schools; waiver of policies, rules, or procedures.  Any school may initiate a waiver from policies, rules, or procedures, including collective bargaining agreements, as provided for in section 302A-1126. [L 1993, c 364, pt of §11; am L 1994, c 272, §23; am L 1996, c 89, §6; am L 2004, c 51, §21]



§89-10.8 - Resolution of disputes; grievances.

[§89-10.8]  Resolution of disputes; grievances.  (a)  A public employer shall enter into written agreement with the exclusive representative setting forth a grievance procedure culminating in a final and binding decision, to be invoked in the event of any dispute concerning the interpretation or application of a written agreement.  The grievance procedure shall be valid and enforceable and shall be consistent with the following:

(1)  A dispute over the terms of an initial or renewed agreement shall not constitute a grievance;

(2)  No employee in a position exempted from chapter 76, who serves at the pleasure of the appointing authority, shall be allowed to grieve a suspension or discharge unless the collective bargaining agreement specifically provides otherwise; and

(3)  With respect to any adverse action resulting from an employee's failure to meet performance requirements of the employee's position, the grievance procedure shall provide that the final and binding decision shall be made by a performance judge as provided in this section.

(b)  The performance judge shall be a neutral third party selected from a list of persons whom the parties have mutually agreed are eligible to serve as a performance judge for the duration of the collective bargaining agreement.  The parties, by mutual agreement, may modify the performance judge list at any time and shall determine a process for selection from the list.

(c)  The performance judge shall use the conditions in section 76-41(b) as tests in reaching a decision on whether the employer's action, based on a failure by the employee to meet the performance requirements of the employee's position, was with or without merit.

(d)  If it is alleged that the adverse action was not due to a failure to meet performance requirements but for disciplinary reasons without just and proper cause, the performance judge shall first proceed with a determination on the merits of the employer's action under subsection (c).  If the performance judge determines that the adverse action may be based on reasons other than a failure to meet performance requirements, the performance judge shall then determine, based on appropriate standards of review, whether the disciplinary action was with or without proper cause and render a final and binding decision. [L 2000, c 253, §91]



§89-10.55 - Charter school collective bargaining; bargaining unit; employer; exclusive representative.

[§89-10.55]  Charter school collective bargaining; bargaining unit; employer; exclusive representative.  (a)  Employees of charter schools shall be assigned to an appropriate bargaining unit as specified in section 89-6; provided that if a charter school employee's job description contains the duties and responsibilities of an employee that could be assigned to more than one bargaining unit, the duties and responsibilities that are performed by the employee for the majority of the time, based on the employee's average workweek, shall be the basis of bargaining unit assignment for the employee.

(b)  For the purpose of negotiating a collective bargaining agreement for charter school employees who are assigned to an appropriate bargaining unit, the employer shall be determined as provided in section 89-6(d).

(c)  For the purpose of negotiating a memorandum of agreement or a supplemental agreement that only applies to employees of a charter school, the employer shall mean the local school board, subject to the conditions and requirements contained in the applicable sections of this chapter governing any memorandum of agreement or supplemental agreement.

(d)  Negotiations over matters covered by this section shall be conducted between the employer and exclusive representative pursuant to this chapter.  Cost items that are appropriated for and approved by the legislature and contained in a collective bargaining agreement, memorandum of agreement, or supplemental agreement covering, wholly or partially, employees in charter schools shall be allocated by the department of budget and finance to the charter school administrative office for distribution to charter schools.  However, if the charter school administrative office deems it appropriate, the cost items may be funded from a charter school's existing allocation or other sources of revenue received by a charter school. [L 2006, c 298, §5]



§89-11 - Resolution of disputes; impasses.

§89-11  Resolution of disputes; impasses.  (a)  A public employer and an exclusive representative may enter, at any time, into a written agreement setting forth an alternate impasse procedure culminating in an arbitration decision pursuant to subsection (f), to be invoked in the event of an impasse over the terms of an initial or renewed agreement.  The alternate impasse procedure shall specify whether the parties desire an arbitrator or arbitration panel, how the neutral arbitrator is to be selected or the name of the person whom the parties desire to be appointed as the neutral arbitrator, and other details regarding the issuance of an arbitration decision.  When an impasse exists, the parties shall notify the board if they have agreed on an alternate impasse procedure.  The board shall permit the parties to proceed with their procedure and assist at times and to the extent requested by the parties in their procedure.  In the absence of an alternate impasse procedure, the board shall assist in the resolution of the impasse at times and in the manner prescribed in subsection (d) or (e), as the case may be.  If the parties subsequently agree on an alternate impasse procedure, the parties shall notify the board.  The board shall immediately discontinue the procedures initiated pursuant to subsection (d) or (e) and permit the parties to proceed with their procedure.

(b)  An impasse during the term of a collective bargaining agreement on reopened items or items regarding a supplemental agreement shall not be subject to the impasse procedures in this section.  The parties may mutually agree on an impasse procedure, but if the procedure culminates in an arbitration decision, the decision shall be pursuant to subsection (f).

(c)  An impasse over the terms of an initial or renewed agreement and the date of impasse shall be as follows:

(1)  More than ninety days after written notice by either party to initiate negotiations, either party may give written notice to the board that an impasse exists.  The date on which the board receives notice shall be the date of impasse; and

(2)  If neither party gives written notice of an impasse and there are unresolved issues on January 31 of a year in which the agreement is due to expire, the board shall declare on January 31 that an impasse exists and February 1 shall be the date of impasse.

(d)  If an impasse exists between a public employer and the exclusive bargaining representative of bargaining unit (1), nonsupervisory employees in blue collar positions; bargaining unit (5), teachers and other personnel of the department of education; or bargaining unit (7), faculty of the University of Hawaii and the community college system, the board shall assist in the resolution of the impasse as follows:

(1)  Voluntary mediation.  During the first twenty days of the date of impasse, either party may request the board to assist in a voluntary resolution of the impasse by appointing a mediator or mediators, representative of the public from a list of qualified persons maintained by the board;

(2)  Mediation.  If the impasse continues more than twenty days, the board shall appoint a mediator or mediators representative of the public from a list of qualified persons maintained by the board, to assist the parties in a voluntary resolution of the impasse.  The board may compel the parties to attend mediation, reasonable in time and frequency, until the fiftieth day of impasse.  Thereafter, mediation shall be elective with the parties, subject to the approval of the board;

(3)  Report of the board.  The board shall promptly report to the appropriate legislative body or bodies the following circumstances as each occurs:

(A)  The date of a tentative agreement and whether the terms thereof are confidential between the parties;

(B)  The ratification or failure of ratification of a tentative agreement;

(C)  The signing of a tentative agreement;

(D)  The terms of a tentative agreement; or

(E)  On or about the fiftieth day of impasse, the failure of mediation.

The parties shall provide the board with the requisite information; and

(4)  After the fiftieth day of impasse, the parties may resort to such other remedies that are not prohibited by any agreement pending between them, other provisions of this chapter, or any other law.

(e)  If an impasse exists between a public employer and the exclusive representative of bargaining unit (2), supervisory employees in blue collar positions; bargaining unit (3), nonsupervisory employees in white collar positions; bargaining unit (4), supervisory employees in white collar positions; bargaining unit (6), educational officers and other personnel of the department of education under the same salary schedule; bargaining unit (8), personnel of the University of Hawaii and the community college system, other than faculty; bargaining unit (9), registered professional nurses; bargaining unit (10), institutional, health, and correctional workers; bargaining unit (11), firefighters; bargaining unit (12), police officers; or bargaining unit (13), professional and scientific employees, the board shall assist in the resolution of the impasse as follows:

(1)  Mediation.  During the first twenty days after the date of impasse, the board shall immediately appoint a mediator, representative of the public from a list of qualified persons maintained by the board, to assist the parties in a voluntary resolution of the impasse.

(2)  Arbitration.  If the impasse continues twenty days after the date of impasse, the board shall immediately notify the employer and the exclusive representative that the impasse shall be submitted to a three-member arbitration panel who shall follow the arbitration procedure provided herein.

(A)  Arbitration panel.  Two members of the arbitration panel shall be selected by the parties; one shall be selected by the employer and one shall be selected by the exclusive representative.  The neutral third member of the arbitration panel, who shall chair the arbitration panel, shall be selected by mutual agreement of the parties.  In the event that the parties fail to select the neutral third member of the arbitration panel within thirty days from the date of impasse, the board shall request the American Arbitration Association, or its successor in function, to furnish a list of five qualified arbitrators from which the neutral arbitrator shall be selected.  Within five days after receipt of such list, the parties shall alternately strike names from the list until a single name is left, who shall be immediately appointed by the board as the neutral arbitrator and chairperson of the arbitration panel.

(B)  Final positions.  Upon the selection and appointment of the arbitration panel, each party shall submit to the panel, in writing, with copy to the other party, a final position which shall include all provisions in any existing collective bargaining agreement not being modified, all provisions already agreed to in negotiations, and all further provisions which each party is proposing for inclusion in the final agreement.

(C)  Arbitration hearing.  Within one hundred twenty days of its appointment, the arbitration panel shall commence a hearing at which time the parties may submit either in writing or through oral testimony, all information or data supporting their respective final positions.  The arbitrator, or the chairperson of the arbitration panel together with the other two members, are encouraged to assist the parties in a voluntary resolution of the impasse through mediation, to the extent practicable throughout the entire arbitration period until the date the panel is required to issue its arbitration decision.

(D)  Arbitration decision.  Within thirty days after the conclusion of the hearing, a majority of the arbitration panel shall reach a decision pursuant to subsection (f) on all provisions that each party proposed in its respective final position for inclusion in the final agreement and transmit a preliminary draft of its decision to the parties.  The parties shall review the preliminary draft for completeness, technical correctness, and clarity and may mutually submit to the panel any desired changes or adjustments that shall be incorporated in the final draft of its decision.  Within fifteen days after the transmittal of the preliminary draft, a majority of the arbitration panel shall issue the arbitration decision.

(f)  An arbitration panel in reaching its decision shall give weight to the following factors and shall include in its written report or decision an explanation of how the factors were taken into account:

(1)  The lawful authority of the employer, including the ability of the employer to use special funds only for authorized purposes or under specific circumstances because of limitations imposed by federal or state laws or county ordinances, as the case may be;

(2)  Stipulations of the parties;

(3)  The interests and welfare of the public;

(4)  The financial ability of the employer to meet these costs; provided that the employer's ability to fund cost items shall not be predicated on the premise that the employer may increase or impose new taxes, fees, or charges, or develop other sources of revenues;

(5)  The present and future general economic condition of the counties and the State;

(6)  Comparison of wages, hours, and conditions of employment of the employees involved in the arbitration proceeding with the wages, hours, and conditions of employment of other persons performing similar services, and of other state and county employees in Hawaii;

(7)  The average consumer prices for goods or services, commonly known as the cost of living;

(8)  The overall compensation presently received by the employees, including direct wage compensation, vacation, holidays and excused time, insurance and pensions, medical and hospitalization benefits, the continuity and stability of employment, and all other benefits received;

(9)  Changes in any of the foregoing circumstances during the pendency of the arbitration proceedings; and

(10)  Such other factors, not confined to the foregoing, which are normally or traditionally taken into consideration in the determination of wages, hours, and conditions of employment through voluntary collective bargaining, mediation, arbitration, or otherwise between the parties, in the public service or in private employment.

(g)  The decision of the arbitration panel shall be final and binding upon the parties on all provisions submitted to the arbitration panel.  If the parties have reached agreement with respect to the amounts of contributions by the State and counties to the Hawaii employer-union health benefits trust fund by the tenth working day after the arbitration panel issues its decision, the final and binding agreement of the parties on all provisions shall consist of the panel's decision and the amounts of contributions agreed to by the parties.  If the parties have not reached agreement with respect to the amounts of contributions by the State and counties to the Hawaii employer-union health benefits trust fund by the close of business on the tenth working day after the arbitration panel issues its decision, the parties shall have five days to submit their respective recommendations for such contributions to the legislature, if it is in session, and if the legislature is not in session, the parties shall submit their respective recommendations for such contributions to the legislature during the next session of the legislature.  In such event, the final and binding agreement of the parties on all provisions shall consist of the panel's decision and the amounts of contributions established by the legislature by enactment, after the legislature has considered the recommendations for such contributions by the parties.  It is strictly understood that no member of a bargaining unit subject to this subsection shall be allowed to participate in a strike on the issue of the amounts of contributions by the State and counties to the Hawaii employer-union health benefits trust fund.  The parties shall take whatever action is necessary to carry out and effectuate the final and binding agreement.  The parties may, at any time and by mutual agreement, amend or modify the panel's decision.

Agreements reached pursuant to the decision of an arbitration panel and the amounts of contributions by the State and counties to the Hawaii employer-union health benefits trust fund, as provided herein, shall not be subject to ratification by the employees concerned.  All items requiring any moneys for implementation shall be subject to appropriations by the appropriate legislative bodies and the employer shall submit all such items within ten days after the date on which the agreement is entered into as provided herein, to the appropriate legislative bodies.

(h)  Any time frame provided in an impasse procedure, whether an alternate procedure or the procedures in this section, may be modified by mutual agreement of the parties.  In the absence of a mutual agreement to modify time frames, any delay, failure, or refusal by either party to participate in the impasse procedure shall not be permitted to halt or otherwise delay the process, unless the board so orders due to an unforeseeable emergency.  The process shall commence or continue as though all parties were participating.

(i)  Nothing in this section shall be construed to prohibit the parties from reaching a voluntary settlement on the unresolved issues at any time prior to the issuance of an arbitration decision.

(j)  The costs and expenses for mediation provided under subsection (d) or (e) shall be borne by the board.  The costs and expenses for any other services performed by neutrals pursuant to mutual agreement of the parties and the costs for a neutral arbitrator shall be borne equally by the parties.  All other costs incurred by either party in complying with this section, including the costs of its selected member on the arbitration panel, shall be borne by the party incurring them. [L 1970, c 171, pt of §2; am L 1978, c 108, §1; am L 1984, c 75, §1, c 219, §1, and c 254, §2; am L 1985, c 251, §5; gen ch 1985, 1993; am L 1995, c 202, §1 and c 208, §1; am L 2000, c 253, §100; am L 2001, c 90, §9; am L 2002, c 189, §1 and c 232, §3; am L Sp 2003, c 6, §1; am L 2004, c 10, §5]

Attorney General Opinions

Ombudsman has no jurisdiction over employee complaints covered by collective bargaining agreements.  Att. Gen. Op. 73-6.

Law Journals and Reviews

Public Employee Arbitration in Hawaii, A Study in Erosion.  2 UH L. Rev. 477.

Case Notes

Before board, on own motion, can declare that an impasse exists, it must determine that the party claiming impasse has been negotiating in good faith.  56 H. 85, 528 P.2d 809.

Based on plain language of section and collective bargaining agreement grievance procedure, plaintiff needed to pursue any claims arising from the agreement in the administrative forum rather than in circuit court.  92 H. 268, 990 P.2d 1150.

Where employee was not the exclusive representative of an appropriate bargaining unit and, thus, subsection (a) did not confer any right to submit employee's dispute to an agreed procedure or to the board for a final and binding decision, the board was correct in dismissing employee's claim, and there was no §89-13(a)(7) prohibited practice refusal or failure to comply with chapter 89 by the employer.  97 H. 528, 40 P.3d 930.



§89-12 - Strikes, rights and prohibitions.

§89-12  Strikes, rights and prohibitions.  (a)  It shall be unlawful for any employee to participate in a strike if the employee:

(1)  Is not included in the appropriate bargaining unit involved in an impasse; or

(2)  Is included in the appropriate bargaining unit involved in an impasse that has been referred to arbitration for a decision.

(b)  It shall be lawful for an employee, who is not prohibited from striking under subsection (a) and who is in the appropriate bargaining unit involved in an impasse, to participate in a strike under the following conditions:

(1)  The requirements of section 89-11 relating to the resolution of disputes have been complied with in good faith;

(2)  The proceedings for the prevention of any prohibited practices have been exhausted;

(3)  The collective bargaining agreement and any extension of the agreement has expired; and

(4)  The exclusive representative has given a ten-day notice of intent to strike, together with a statement of its position on all remaining issues in dispute, to the employer and the board.

Within three days of receipt of the notice of intent to strike, the employer shall submit its position on the remaining issues in dispute that are included in the statement transmitted by the exclusive representative with its notice of intent to strike.  The board shall immediately release the information on the positions of the parties to the public.

(c)  If any employee organization or any employee is violating or failing to comply with the requirements of this section, or if there is reasonable cause to believe that an employee organization or an employee will violate or fail to comply with such requirements, the public employer affected shall, forthwith, institute appropriate proceedings in the circuit in which the violation occurs to enjoin the performance of any acts or practices forbidden by this section, or to require the employee organization or employees to comply with the requirements of this section.  Jurisdiction to hear and dispose of all actions under this section is conferred upon each circuit court, and each court may issue in compliance with chapter 380, such orders and decrees, by way of injunction, mandatory injunction, or otherwise, as may be appropriate to enforce this section.  The right to a jury trial shall not apply to any proceeding brought under this section. [L 1970, c 171, pt of §2; am L 1980, c 252, §2; gen ch 1985; am L 2000, c 253, §101; am L 2001, c 90, §§7, 10; am L 2002, c 148, §6 and c 232, §4]

Case Notes

"Dispute" in subsection (a)(2) includes disputes not only with regard to initial or renewed agreement but also with regard to grievances.  54 H. 531, 511 P.2d 1080.

Subsection (c) does not require finding of irreparable harm as a prerequisite to relief for violation of subsection (a)(2).  54 H. 531, 511 P.2d 1080.

Injunctive relief under subsection (e) is available for violations of subsection (a)(2), notwithstanding the violations are also violations of contract under §89-13; applicability of chapter 380.  54 H. 531, 511 P.2d 1080.

Civil contempt for violating order enjoining strikes.  55 H. 386, 520 P.2d 422.

Strike settlement agreements are enforced in accordance with contract law.  60 H. 361, 590 P.2d 993.

Strike settlement did not have effect of condoning an illegal strike.  60 H. 361, 590 P.2d 993.

Board had authority to order union to implement the staffing of essential positions.  66 H. 461, 667 P.2d 783.

As plaintiff was designated an "essential employee", notice plaintiff received leading plaintiff to believe plaintiff could not strike was not a prohibited practice by employer.  87 H. 191, 953 P.2d 569.

Though designated as an "incumbent" employee, plaintiff was "essential employee" where plaintiff:  (1) received notice by same means as essential employee; (2) was prohibited from striking; and (3) was subject to discipline for not working if scheduled to work during a strike.  87 H. 191, 953 P.2d 569.



§89-13 - Prohibited practices; evidence of bad faith.

§89-13  Prohibited practices; evidence of bad faith.  (a)  It shall be a prohibited practice for a public employer or its designated representative wilfully to:

(1)  Interfere, restrain, or coerce any employee in the exercise of any right guaranteed under this chapter;

(2)  Dominate, interfere, or assist in the formation, existence, or administration of any employee organization;

(3)  Discriminate in regard to hiring, tenure, or any term or condition of employment to encourage or discourage membership in any employee organization;

(4)  Discharge or otherwise discriminate against an employee because the employee has signed or filed an affidavit, petition, or complaint or given any information or testimony under this chapter, or because the employee has informed, joined, or chosen to be represented by any employee organization;

(5)  Refuse to bargain collectively in good faith with the exclusive representative as required in section 89-9;

(6)  Refuse to participate in good faith in the mediation and arbitration procedures set forth in section 89-11;

(7)  Refuse or fail to comply with any provision of this chapter;

(8)  Violate the terms of a collective bargaining agreement;

(9)  Replace any nonessential employee for participating in a labor dispute; or

(10)  Give employment preference to an individual employed during a labor dispute and whose employment termination date occurs after the end of the dispute, over an employee who exercised the right to join, assist, or engage in lawful collective bargaining or mutual aid or protection through the labor organization involved in the dispute.

(b)  It shall be a prohibited practice for a public employee or for an employee organization or its designated agent wilfully to:

(1)  Interfere, restrain, or coerce any employee in the exercise of any right guaranteed under this chapter;

(2)  Refuse to bargain collectively in good faith with the public employer, if it is an exclusive representative, as required in section 89-9;

(3)  Refuse to participate in good faith in the mediation and arbitration procedures set forth in section 89-11;

(4)  Refuse or fail to comply with any provision of this chapter; or

(5)  Violate the terms of a collective bargaining agreement. [L 1970, c 171, pt of §2; gen ch 1985; am L 1992, c 214, §3; am L 2003, c 3, §2]

Attorney General Opinions

Unilateral wage increases by employer pending representation elections as constituting interference, restraint or coercion.  Att. Gen. Op. 74-6.

Case Notes

Only interference with a lawful employee activity may be subject of a prohibited practice charge under subsection (a)(1).  60 H. 361, 590 P.2d 993.

To prove a prohibited practice under subsection (b), a conscious, knowing, and deliberate intent to violate the provisions of chapter 89 must be proven.  66 H. 401, 664 P.2d 727.

The broad policy statements within §89-1 do not impose binding duties or obligations upon any parties but, rather, provide a useful guide for determining legislative intent and purpose; these statements, therefore, do not implicate the prohibited practice provision of refusing or failing to comply with any provision of chapter 89, as set forth in subsection (a)(7); thus, employee's claim that employer violated §89-1 properly dismissed.  97 H. 528, 40 P.3d 930.

Where employee presented grievance to employer, was heard with respect thereto, and was notified that the remedy employee sought as an individual was denied, employer did not violate §89-8(b) and the board was correct in determining that, on the relevant undisputed facts, the employer was entitled to summary judgment; thus, there was no subsection (a)(7) or (8) prohibited practice violation of the collective bargaining agreement.  97 H. 528, 40 P.3d 930.

Where employee was not the exclusive representative of an appropriate bargaining unit and, thus, §89-11(a) did not confer any right to submit employee's dispute to an agreed procedure or to the board for a final and binding decision, the board was correct in dismissing employee's claim, and there was no subsection (a)(7) prohibited practice refusal or failure to comply with chapter 89 by the employer.  97 H. 528, 40 P.3d 930.

Although an application of §84-13 was necessary to decide the union's complaint under this section, it could not be said that the question arose under chapter 84; where union filed the complaint with the board under §89-19, the board had "exclusive original jurisdiction" to determine prohibited practice complaints and the ethics commission would not have had jurisdiction to make that determination; thus, the board had the power to apply §84-13 in order to decide whether a prohibited practice  violation actually occurred and it did not exceed its jurisdiction in ruling that a violation did not occur based on the application of §84-13.  116 H. 73, 170 P.3d 324.

Hawaii Legal Reporter Citations

Violation of bargaining agreement.  78-2 HLR 1219.



§89-14 - Prevention of prohibited practices.

§89-14  Prevention of prohibited practices.  Any controversy concerning prohibited practices may be submitted to the board in the same manner and with the same effect as provided in section 377-9; provided that the board shall have exclusive original jurisdiction over such a controversy except that nothing herein shall preclude (1) the institution of appropriate proceedings in circuit court pursuant to section 89-12(e) or (2) the judicial review of decisions or orders of the board in prohibited practice controversies in accordance with section 377-9 and chapter 91.  All references in section 377-9 to "labor organization" shall include employee organization. [L 1970, c 171, pt of §2; am L 1982, c 27, §1; am L 1985, c 251, §6]

Case Notes

An action concerning prohibited practices may be brought before the board or in a court of competent jurisdiction.  2 H. App. 50, 625 P.2d 1046.



§89-15 - Financial reports to employees.

§89-15  Financial reports to employees.  Every employee organization shall keep an adequate record of its financial transactions.  It shall make available to all employees who pay the employee organization dues or its equivalent an annual financial report in the form of a balance sheet and an operating statement, certified as to accuracy by a certified public accountant, within one hundred twenty days after the end of its fiscal year.  In the event of failure to comply with this section, an employee may petition the board for an order compelling compliance.  The order shall be enforceable in the same manner as other orders of the board under this chapter. [L 1970, c 171, pt of §2; am L 1985, c 251, §7; am L 2000, c 253, §102]



§89-16 - Public records and proceedings.

§89-16  Public records and proceedings.  The complaints, orders, and testimony relating to a proceeding instituted by the board under section 377-9 shall be public records and be available for inspection or copying.  All proceedings pursuant to section 377-9 shall be open to the public. [L 1970, c 171, pt of §2; am L 1985, c 251, §8]



§89-16.5 - Access to personal records by an employee organization.

[§89-16.5]  Access to personal records by an employee organization.  Exclusive representatives shall be allowed access to an employee's personal records which are relevant to the investigation or processing of a grievance.  The exclusive representative shall not share or disclose the specific information contained in the personal records and shall notify the employee that access has been obtained. [L 1988, c 262, §2]



§89-16.6 - Disclosure to an exclusive representative.

§89-16.6  Disclosure to an exclusive representative.  (a)  The appropriate government agencies shall, upon written request, disclose to an exclusive representative information relating to the administration of payroll deductions as authorized by section 89-4, as follows:  name; mailing address; social security number; bargaining unit; date of change in bargaining unit status of the employee; full-time equivalence of the employee; the employee's leave without pay status with effective dates and duration; basic rate of pay; types and effective dates of personnel actions that affect the amount and payment of the basic rate of pay; salary scale and range or equivalent; salary step or equivalent; amounts and dates of differential pay; amounts and dates of statutory dues deductions; and amounts and dates of other authorized voluntary payroll deductions remitted to the exclusive representative; except that this provision shall not apply to information regarding present or former employees involved in an undercover capacity in a law enforcement agency.

(b)  Information disclosed to the exclusive representative under this section shall be provided within a reasonable time after receipt of the written request.

(c)  An exclusive representative receiving government records pursuant to this section shall be subject to the same restrictions on disclosure of the records as the originating agency.

(d)  Information disclosed pursuant to this section shall be provided in a form conducive to electronic data processing; provided the employer possesses appropriate data processing capability. [L 1990, c 250, §1; am L 1991, c 152, §1]



§89-17 - List of employee organizations and exclusive representatives.

§89-17  List of employee organizations and exclusive representatives.  The board shall maintain a list of employee organizations.  To be recognized as such and to be included in the list, an organization shall file with the board a statement of its name, the name and address of its secretary or other officer to whom notices may be sent, the date of its organization, and its affiliations, if any, with other organizations.  No other qualifications for inclusion shall be required, but every employee organization shall notify the board promptly of any change of name or of the name and address of its secretary or other officer to whom notices may be sent, or of its affiliations.

The board shall indicate on the list which employee organizations are exclusive representatives of appropriate bargaining units, the effective dates of their certification, and the effective date and expiration date of any agreement reached between the public employer and the exclusive representative.  Copies of the list shall be made available to interested parties upon request. [L 1970, c 171, pt of §2; am L 1985, c 251, §9]



§89-18 - Penalty.

§89-18  Penalty.  Any person who wilfully assaults, resists, prevents, impedes, or interferes with any member of the board or any of its agents or employees in the performance of duties pursuant to this chapter, shall be fined not more than $500 or imprisoned not more than one year, or both.  The term "agent" includes a neutral third party who assists in a resolution of an impasse under section 89-11. [L 1970, c 171, pt of §2; am L 1985, c 251, §10; am L 2000, c 253, §103]



§89-19 - Chapter takes precedence, when.

§89-19  Chapter takes precedence, when.  This chapter shall take precedence over all conflicting statutes concerning this subject matter and shall preempt all contrary local ordinances, executive orders, legislation, or rules adopted by the State, a county, or any department or agency thereof, including the departments of human resources development or of personnel services or the civil service commission. [L 1970, c 171, pt of §2; am L 1994, c 56, §15]

Attorney General Opinions

Ombudsman has no jurisdiction over employee complaints covered by collective bargaining agreements.  Att. Gen. Op. 73-6.

Case Notes

Mentioned with respect to applicability of chapter 380.  54 H. 531, 511 P.2d 1080.

Chapter 92F not a "conflicting statute on the same subject matter" as chapter 89, within the meaning of this section, and thus is not preempted by chapter 89 or any collective bargaining agreement negotiated under it.  83 H. 378, 927 P.2d 386.

Although an application of §84-13 was necessary to decide the union's complaint under §89-13, it could not be said that the question arose under chapter 84; where union filed the complaint with the board under this section, the board had "exclusive original jurisdiction" to determine prohibited practice complaints and the ethics commission would not have had jurisdiction to make that determination; thus, the board had the power to apply §84-13 in order to decide whether a prohibited practice  violation actually occurred and it did not exceed its jurisdiction in ruling that a violation did not occur based on the application of §84-13.  116 H. 73, 170 P.3d 324.

Employee must fully exhaust the remedies covered in collective bargaining agreement before employee can bring action in circuit court.  2 H. App. 50, 625 P.2d 1046.



§89-20 - Chapter inoperative, when.

§89-20  Chapter inoperative, when.  (a)  If any provision of this chapter jeopardizes the receipt by the State or any county of any federal grant-in-aid or other federal allotment of money, the provision shall, insofar as the fund is jeopardized, be deemed to be inoperative.

(b)  The federal Pro-Children Act, as it relates to smoking at public school indoor facilities, shall preempt this chapter to the extent the federal act imposes mandatory restrictions on smoking in the workplace. [L 1970, c 171, pt of §2; am L 2004, c 87, §3]



§89-23 - Classroom cleaning; exception.

§89-23  Classroom cleaning; exception.  No collective bargaining agreement or executive policy put forth after July 1, 1993, shall contain provisions that may preclude the implementation of the classroom cleaning project established in section 302A-1507, unless a contract waiver process exists between the parties. [L 1993, c 364, §21; am L 1996, c 89, §7]






CHAPTER 89A - OFFICE OF COLLECTIVE BARGAINING]

§89A-1 - Office of collective bargaining and managed competition.

§89A-1  Office of collective bargaining and managed competition.  (a)  There shall be established an office of collective bargaining and managed competition in the office of the governor to assist the governor in implementation and review of the managed process of public-private competition for particular government services through the managed competition process and negotiations between the State and the exclusive representatives on matters of wages, hours, and other negotiable terms and conditions of employment.

(b)  The position of chief negotiator for the State is hereby established to head the office.  The chief negotiator shall be experienced in labor relations.  The governor shall appoint the chief negotiator and may also appoint deputy negotiators to assist the chief negotiator.  The governor, at pleasure, may remove the chief negotiator and any deputy negotiator.  All other employees shall be appointed by the chief negotiator.  All employees in the office of collective bargaining and managed competition shall be included in any benefit programs generally applicable to employees of the State.

(c)  Subject to the approval of the governor, the office of collective bargaining and managed competition shall:

(1)  Assist the governor in formulating the State's philosophy for public collective bargaining and for the managed process for public-private competition for government services, including which particular service can be provided more efficiently, effectively, and economically considering all relevant costs; and

(2)  Coordinate and negotiate the managed competition process on behalf of the State with exclusive representatives of affected public employees and private contractors.

(d)  No employee of the office of collective bargaining and managed competition shall be included in the civil service, any civil service classification system, or any appropriate bargaining unit; provided that any civil service position in existence on July 1, 2002, shall not be exempted from civil service until the incumbent in that position on July 1, 2002, vacates that position.

(e)  If the State executes a contract with a private contractor pursuant to the managed competition process authorized under this section, the State may use the layoff provisions of the civil service laws and the respective collective bargaining contracts to release employees displaced from their positions by the managed competition process.  Prior to implementing any layoff provision of the civil service laws or a collective bargaining contract, the State shall use its resources for placing, retraining, and providing voluntary severance incentives for displaced employees.  Methods that may be used to minimize or avoid the adverse effects of an agency's decision to secure needed services from contractors may include:

(1)  Coordination with the private service provider awarded the contract under this section to continue a displaced employee's employment as an employee of the contractor;

(2)  Reassignment to another civil service position the employee is qualified to fill;

(3)  Retraining to qualify the employee for reassignment; and

(4)  Severance incentives.

(f)  As used in this section, "managed competition" means the process established in this section by which the State and a private contractor compete to provide government services. [L 1975, c 165, §2; am L 1977, c 191, §4; am L 1982, c 129, §4; am L 1985, c 29, §1; am L 1986, c 128, §4; am L 1989, c 329, §3; am L 2000, c 253, §104; am L 2001, c 55, §37 and c 90, §5; am L 2002, c 106, §2]

Note

Privatization; contracting of government services with the private sector (repealed June 30, 2007).  L 2001, c 90, §2.



§89A-2 - Functions of the office of collective bargaining and managed competition.

§89A-2  Functions of the office of collective bargaining and managed competition.  In addition to the powers and functions provided in other sections of this chapter, and subject to the approval of the governor, the office of collective bargaining and managed competition shall:

(1)  Assist the governor in formulating plans, including objectives, criteria to measure management's accomplishment of objectives, and programs through which the objectives are to be attained;

(2)  Assist the governor in formulating management's philosophy for public collective bargaining as well as planning bargaining strategies;

(3)  Conduct negotiations with the exclusive representatives of each employee organization and designate employer spokespersons for each negotiation;

(4)  Coordinate the State's resources in all mediation, fact-finding and interest arbitration cases as well as in all labor disputes;

(5)  Conduct systematic reviews of collective bargaining agreements for the purpose of contract negotiations;

(6)  Coordinate the systematic compilation of data by all agencies that is required for negotiating purposes;

(7)  Coordinate the establishment of cost data negotiated with each exclusive representative and assist the governor in making recommendations with respect thereto to the legislative bodies;

(8)  Prepare and submit an annual report and such other reports as may be requested to the governor and to the legislature on the implementation of the collective bargaining act. [L 1975, c 165, §3; gen ch 1993; am L 2002, c 106, §3]






CHAPTER 89C - PUBLIC OFFICERS AND EMPLOYEES EXCLUDED FROM COLLECTIVE BARGAINING

§89C-1 - Purpose.

§89C-1  Purpose.  The legislature finds that the appropriate authorities do not have sufficient flexibility to adjust the wages, hours, benefits, and other terms and conditions of employment for their respective excluded public officers and employees.  The organizational status and employment conditions of these individuals in the excluded group are diverse and include:  cabinet members, board and commission members, managerial employees, and non-managerial employees; appointees, civil service employees, and employees exempt from civil service; permanent and temporary employees; and full-time, part-time, seasonal, casual, and intermittent employees.  Sufficient flexibility must be provided so that timely and relevant adjustments can be made.  To this end, the legislature grants appropriate authorities the necessary flexibility to make adjustments as provided in this chapter; provided that nothing in this chapter shall be construed to interfere with or diminish authority already provided to them. [L 1978, c 197, pt of §2; am L 1982, c 159, pt of §1(1); am L 1984, c 254, §5; am L 2000, c 253, §106]



§89C-1.5 - Definitions.

[§89C-1.5]  Definitions.  As used in this chapter:

"Adjustment" means a change in wages, hours, benefits, or other term and condition of employment.

"Appropriate authority" means the governor, the respective mayors, the chief justice of the supreme court, the board of education, the board of regents, the Hawaii health [systems] corporation board, the auditor, the ombudsman, and the director of the legislative reference bureau.  These individuals or boards may make adjustments for their respective excluded employees.

"Excluded employee" or "employee" means any individual who is employed by an appropriate authority and is not included in an appropriate bargaining unit under section 89-6 and, therefore, is not entitled to collective bargaining coverage under chapter 89. [L 2000, c 253, §105]



§89C-2 - Adjustments authorized; limitations, restrictions.

§89C-2  Adjustments authorized; limitations, restrictions.  Each appropriate authority may make adjustments for their respective excluded employees subject to the following guidelines and limitations:

(1)  The compensation of excluded employees, whose pay is presently limited or fixed by legislative action, or prescribed by a salary commission, shall not be adjusted under this chapter and shall continue to be limited or fixed by the respective legislative body or salary commission;

(2)  The compensation of excluded employees exempt from civil service coverage, whose pay is set at the discretion of the appointing authority, shall continue to be adjusted at the discretion of the appointing authority from funds allowed for this purpose;

(3)  Any adjustment made for excluded civil service employees shall be consistent with the merit principle and shall not diminish any rights provided under chapter 76;

(4)  For excluded employees under the same classification systems as employees within collective bargaining units, adjustments shall be not less than those provided under collective bargaining agreements for employees hired on a comparable basis;

(5)  For excluded employees other than those under paragraph (4), adjustments shall, to the extent practicable, uniformly apply to every excluded employee within a homogeneous grouping, such as, cabinet members or managerial employees, to ensure fairness.  This does not preclude variable adjustments based on performance or other job criteria and specific adjustments warranted based on the nature of work performed or working conditions; and

(6)  No adjustment shall be made in benefits provided under chapter 88 unless specifically authorized by that chapter, or with respect to any other matter that the legislature may specifically prohibit or limit by law. [L 1978, c 197, pt of §2; am L 1982, c 152, §2 and c 159, pt of §1(1); am L 1984, c 254, §6; am L 1987, c 30, §1; am L 2000, c 253, §107; am L 2002, c 131, §1]

Attorney General Opinions

Expresses legislative intent to control public employee benefits, such as insurance benefits.  Att. Gen. Op. 85-1.

Under this section and section 89C-3, pay may be adjusted only for excluded police officers in managerial, white-collar compensation plan.  Att. Gen. Op. 85-5.



§89C-3 - Adjustments for excluded civil service employees.

§89C-3  Adjustments for excluded civil service employees.  (a)  Each jurisdiction shall provide adjustments for its respective excluded civil service employees based on recommendations from its respective personnel director.

(b)  In formulating recommendations to the appropriate authority, the respective director shall:

(1)  Establish procedures that allow excluded civil service employees and employee organizations representing them to provide input on adjustments that are relevant and important to them for the director's approval;

(2)  Ensure that adjustments for excluded civil service employees result in compensation and benefit packages that are at least equal to the compensation and benefit packages provided under collective bargaining agreements for counterparts and subordinates within the employer's jurisdiction; and

(3)  Ensure that proposed adjustments are consistent with chapter 76 and equivalent or not less than adjustments provided within the employer's jurisdiction. [L 1978, c 197, pt of §2; am L 1994, c 56, §16; am L 2000, c 253, §108; am L Sp 2005, c 2, §1]

Attorney General Opinions

Under this section and section 89C-2, pay may be adjusted only for excluded police officers in managerial, white-collar compensation plan; uniformity requirement applies to uniformity of pay adjustments within same class.  Att. Gen. Op. 85-5.



§89C-4 - Adjustments for excluded employees exempt from civil service.

§89C-4  Adjustments for excluded employees exempt from civil service.  Each appropriate authority shall determine the adjustments that are relevant for their respective excluded employees who are exempt from civil service in consideration of the compensation and benefit packages provided for other employees in comparable agencies.  For executive/managerial positions in the University of Hawaii system filled by excluded employees, proposed compensation or change in compensation shall be disclosed in open meeting for purposes of public comment. [L 1978, c 197, pt of §2; am L 1982, c 159, §1(2); gen ch 1985; am L 1994, c 56, §17; am L 2000, c 253, §109; am L Sp 2008, c 6, §2]



§89C-5 - Implementation; approval and appropriations.

§89C-5  Implementation; approval and appropriations.  (a)  Adjustments that do not require appropriations by the respective legislative bodies may be implemented without legislative action.

(b)  All other adjustments requiring appropriations shall be submitted to the respective legislative body for appropriations, at such time and in such manner as the legislative body may require.  The legislative body shall appropriate funds of the amount requested or funds of a different amount after discussing the reasons with the appropriate authority.

(c)  No adjustment shall be made and no funds shall be used for purposes of this chapter unless the legislative body has appropriated the funds necessary to implement the adjustment. [L 1978, c 197, pt of §2; am L 1982, c 159, §1(3); am L 2000, c 253, §110]

Attorney General Opinions

Suggests that pay adjustments for excluded workers not inappropriate where they correspond to pay increases obtained by collective bargaining unit employees.  Att. Gen. Op. 85-5.



§89C-6 - Chapter takes precedence, when.

§89C-6  Chapter takes precedence, when.  Adjustments made in accordance with this chapter shall take precedence over all contrary local ordinances, executive orders, legislation, or rules adopted by the State or a county, or any department, agency, board, or commission thereof, including the personnel departments or the merit appeals boards. [L 1978, c 197, pt of §2; am L 1994, c 56, §18; am L 2000, c 253, §111]



§89C-7 - Severability.

§89C-7  Severability.  If any provision of this chapter, or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable. [L 1978, c 197, pt of §2]






CHAPTER 90 - STATE POLICY CONCERNING THE UTILIZATION OF VOLUNTEER SERVICES

§90-1 - Definitions.

§90-1  Definitions.  As used in this chapter, unless the context requires otherwise:

The term "agency" means any state agency within the executive, legislative, and judicial branches, the office of Hawaiian affairs, and any agency within the executive and legislative branches of the several counties.

"Material donor" means any person who of the person's own free will provides funds or materials to an agency.

"Occasional-service volunteer" means any person who offers to provide a one-time, on call or single task service to an agency without receipt of any compensation, except as provided in this chapter.

The term "person" means any individual or organization.

"Regular-service volunteer" means any person engaged in specific voluntary service activities on an on-going or continuous basis to an agency without receipt of any compensation, except as provided in this chapter.

"Stipended volunteer" means any person who by receiving a support allowance is then able to provide voluntary service to an agency.  The allowance may be for food, lodging, or other personal living expenses and does not reflect compensation for work performed.

The term "volunteer" means any person who of the person's own free will provides goods or services to an agency with no monetary or material gain and includes material donors, occasional-service, regular-service, and stipended volunteers.  Without limiting the generality of the foregoing, the term "volunteer" specifically includes any health care provider accepted in writing by the department of health as a "volunteer" who provides free medical or dental treatment, diagnosis, or advice to indigent and medically underserved patients, whether acting individually or in cooperation with a nonprofit organization. [L 1978, c 10, pt of §2; am L 1982, c 137, §2; gen ch 1985; am L 1994, c 250, §1; am L 1998, c 295, §1]

Revision Note

Numeric designations deleted and definitions rearranged.



§90-2 - Scope of chapter; status of volunteers.

§90-2  Scope of chapter; status of volunteers.  (a)  An agency may recruit, train, and accept the services of volunteers.

(b)  No person shall on the basis of sex, age, race, color, ancestry, religion, national origin, marital status, physical or mental handicap, or political grounds, be excluded from participation in, or be denied the benefits of, any volunteer program or volunteer activity.

(c)  Volunteers recruited, trained, or accepted by an agency shall be excluded from any provision of law relating to state or county employment, from any collective bargaining agreement between the State and counties, with any employees' association or union, from any law relating to hours of work, rates of compensation, leaves, and employee benefits, and from any other provision of title 7, except those consistent with this chapter.

(d)  An agency may reimburse volunteers for expenses, consistent with the provisions of section 90-4, as deemed necessary to assist volunteers in performing their services.

(e)  An agency may designate a person or establish a position to coordinate and administer the volunteer activities of that agency. [L 1978, c 10, pt of §2; am L 1998, c 295, §2]



§90-3 - Rights, responsibilities, and expectations in volunteer relationships.

§90-3  Rights, responsibilities, and expectations in volunteer relationships.  (a)  Every person regardless of his present economic condition, race, color, ancestry, political affiliation, religious affiliation, sex, age, physical or mental handicap, or marital status has the right to volunteer his services to an agency.  An agency has the right to decline any voluntary offer of services, or if accepted, to release subsequently the volunteer who is no longer needed or who is found to be unacceptable.

(b)  A volunteer providing services to an agency may expect:

(1)  That he will be assigned a job that is worthwhile and challenging, and which permits him the freedom to use existing skills or develop new ones.

(2)  That he will be trusted with information that will help him carry out the assignment.

(3)  That he will be kept informed about what is going on in the specific volunteer areas.

(4)  That he will be provided orientation, training, and supervision for the job he accepts so he will know why he is being asked to do a particular task.

(5)  That his time will not be wasted by lack of planning, coordination, and cooperation within the organization.

(6)  That he will receive feedback as to whether his work is effective and how it can be improved.

(7)  That he will be reimbursed for out-of-pocket costs if it is the only way he can volunteer.

(8)  That he will receive letters of recommendation and reference from his supervisor upon request.

(9)  That he will be given appropriate recognition for his volunteer services.

(10)  That he will be provided a designated supervisor.

(c)  A volunteer providing services to an agency has the responsibility to:

(1)  Accept assignments given to him.

(2)  Fulfill his commitment or notify the designated person of his change of plans.

(3)  Follow guidelines and policies established by the agency.

(4)  Respect the values and beliefs of others.

(5)  Use time wisely and not interfere with the job performance of others.

(6)  Provide feedback, suggestions, and recommendations to his supervisor regarding the program.

(7)  Be considerate, respect competencies, and work as a member of a team with staff and other volunteers.

(d)  The agency utilizing the services of volunteers may expect:

(1)  That the volunteer will fulfill his assignment as agreed upon or will notify staff sufficiently in advance if he cannot complete it.

(2)  That the volunteer will not go beyond his competencies and authority.

(3)  That the volunteer will submit feedback, suggestions, and recommendations about the program to his supervisor.

(4)  That the volunteer will maintain confidentiality and will respect and treat the recipients of volunteer services with dignity.

(e)  The agency utilizing the services of volunteers has the responsibility to:

(1)  Use volunteers to extend services without displacing paid employees.

(2)  Provide each volunteer with a designated supervisor.

(3)  Provide staff orientation and training in the use and supervision of volunteers.

(4)  Define volunteer jobs that are meaningful to the volunteer and commensurate with his abilities.

(5)  Be alert to assignments for handicapped or disabled volunteers.

(6)  Make it possible for a volunteer to serve on a trial or probationary basis for a specified period.

(7)  Provide orientation and training to improve the volunteer's skills.

(8)  Provide volunteers with clear instructions and an adequate work space.

(9)  Accept the volunteer as part of the team, including him in training and staff meetings that pertain to his work.

(10)  Establish and communicate clearly defined lines of supervision so that the volunteer knows to whom he is responsible.

(11)  Provide appropriate recognition and appreciation to the volunteer.

(12)  Provide written guidelines governing the recruitment, screening, utilization, and supervision of volunteers.

(13)  Recognize an applicant's prior volunteer service in evaluating fulfillment of training and experience requirements for state employment pursuant to rules adopted by the department of human resources development, the judiciary, and the board of regents of the University of Hawaii.

(14)  Provide funds for volunteer benefits as specified in section 90-4.

(15)  Provide recognition of paid staff for support and supervision of volunteers. [L 1978, c 10, pt of §2; am L 1994, c 56, §21]



§90-4 - Volunteer benefits.

§90-4  Volunteer benefits.  Volunteer benefits shall be provided within the limits of an agency's budget as follows:

(1)  Meals may be furnished without charge or the cost thereof may be reimbursed to volunteers serving the agency.

(2)  Lodging may be furnished temporarily without charge or the cost thereof may be reimbursed to volunteers.

(3)  Transportation reimbursement including parking fees, bus and taxi fares may be furnished to volunteers.  Mileage reimbursement when provided for shall be furnished at a rate comparable to that of permanent employees performing similar duties.  Volunteers may be authorized to use state vehicles in the performance of official state duties.

(4)  Solely for the purposes of chapter 662, volunteers are hereby deemed "employees of the State," when acting for an agency in their capacity as volunteers.

(5)  Out-service training and conference reimbursement may be furnished for volunteers.

(6)  Personal liability insurance coverage may be furnished for volunteers.

(7)  Reasonable expenses incurred by volunteers in connection with their assignments may be reimbursed.

(8)  Recognition of volunteer service may include a recognition ceremony, certificates, and awards to be determined by the agency. [L 1978, c 10, pt of §2]

Attorney General Opinions

Budgetary limitation does not appear to apply to paragraph (4) in same manner as other listed paragraphs.  Att. Gen. Op. 85-8.



§90-5 - Agency reports, required information.

§90-5  Agency reports, required information.  A state agency as part of its annual report to the governor, the legislature, or the chief justice shall include estimates of:

(1)  The total number of volunteers and the total number of hours of service broken down into categories of regular-service volunteers, occasional volunteers, stipended volunteers, and material donors.

(2)  A list of volunteer job titles used by the agency. [L 1978, c 10, pt of §2; am L 1998, c 295, §3]






CHAPTER 90D - COMMISSION FOR NATIONAL AND COMMUNITY SERVICE]

§90D-1 - Definitions.

[§90D-1]  Definitions.  As used in this chapter, unless the context otherwise requires:

"Commission" means the [commission for national and community service]. [L 2002, c 88, pt of §1]



§90D-2 - Commission for national and community service; establishment.

[§90D-2  Commission for national and community service; establishment.]  There is established within the University of Hawaii, for administrative purposes only, the [commission for national and community service] to:

(1)  Encourage community service and volunteer participation as a means of community and state problem-solving;

(2)  Promote and support voluntary citizen involvement in government and private programs throughout the State;

(3)  Develop a long-term, comprehensive vision and plan for action for community service initiatives in Hawaii; and

(4)  Serve as the State’s liaison to national and state organizations that support its mission.

The establishment of this commission replaces the commission created by Executive Order 94-01. [L 2002, c 88, pt of §1]



§90D-3 - Commission; membership; vacancies.

§90D-3  Commission; membership; vacancies.  (a)  Members of the commission shall be appointed by the governor on a bipartisan basis subject to section 26-34.  The commission shall consist of not fewer than fifteen and not more than twenty-five members.  Not more than fifty per cent of the commission plus one member may be from the same political party.  To the extent possible, the commission shall be balanced according to race, ethnicity, age, disability, and gender characteristics.  All appointments shall be for three-year terms.  Members shall not serve more than two consecutive terms.  The commission shall include:

(1)  An individual with expertise in the educational, training, and developmental needs of youths, particularly disadvantaged youths;

(2)  An individual with experience in promoting the involvement of older adults in service and volunteerism;

(3)  A representative of community-based agencies or community-based organizations within the State;

(4)  The superintendent of education, or a designee;

(5)  A representative of county governments;

(6)  A representative of local labor organizations in the State;

(7)  A representative of business;

(8)  An individual between the ages of sixteen and twenty-five who is a participant or supervisor in a volunteer or service program; and

(9)  A representative of a national service program described in Title 42 United States Code section 12572(a), as amended, as a nonvoting, ex officio member.

(b)  The commission may include:

(1)  Members selected from among local educators;

(2)  Members selected from among experts in the delivery of human, educational, environmental, or public safety services to communities and persons;

(3)  Members selected from among out-of-school youths or other at-risk youths; and

(4)  Representatives of entities that receive assistance under the federal Domestic Volunteer Service Act of 1973.

(c)  Not more than twenty-five per cent of commission members may be employees of state government, though additional state agency representatives may sit on the commission as nonvoting, ex officio members.

(d)  Vacancies among the members, filled by the governor, shall serve for the remainder of the term.

(e)  The members shall serve without compensation, but shall be reimbursed their necessary and reasonable expenses incurred in the performance of their duties, including travel expenses.

(f)  Members currently serving under Executive Order 94-01 may be reappointed to a new three-year term and may serve two consecutive terms. [L 2002, c 88, pt of §1; am L 2006, c 56, §1]



§90D-4 - Officers.

[§90D-4]  Officers.  (a)  The officers of the commission shall be the chair and vice chair.  All officers shall be elected by the voting commission members from among their ranks and shall serve for a term of one year.  Vacancies in any offices shall be filled with an election by the commission for the remainder of the unexpired term.

(b)  The chair shall:

(1)  Preside at all meetings of the commission;

(2)  Appoint all committee chairs;

(3)  Assist all chairs in the planning of committee activities;

(4)  Supervise all chairs as to the management of committee plans;

(5)  Authorize and execute the wishes of the commission; and

(6)  Be an ex officio member of all committees.

(c)  The vice chair shall assist the chair, and, in the absence of the chair, perform the duties of the chair.  The vice chair shall accept special assignments from the chair and perform other duties as delegated by the commission. [L 2002, c 88, pt of §1]



§90D-5 - Meetings.

[§90D-5]  Meetings.  The commission shall meet at least quarterly.  Failure to attend at least seventy-five per cent of called meetings in any calendar year shall result in removal from the commission.  A quorum shall consist of a simple majority of voting members.  All meetings of the commission shall be conducted subject to chapter 92. [L 2002, c 88, pt of §1]



§90D-6 - Powers, duties, and functions.

[§90D-6]  Powers, duties, and functions.  The commission shall:

(1)  Ensure that its funding decisions meet all federal and state statutory requirements;

(2)  Recommend innovative, creative, statewide service programs to increase volunteer participation in all age groups and community-based problem-solving among diverse participants;

(3)  Prepare a national three-year service plan for the State, which follows state and federal guidelines;

(4)  Develop and implement a centralized, organized system of obtaining information and technical support concerning volunteerism and community service recruitment, projects, training methods, materials, and activities throughout Hawaii and share the information and support upon request;

(5)  Promote strong interagency collaboration as an avenue for maximizing resources and provide that model on the state level;

(6)  Provide public recognition and support of individual volunteer efforts and successful or promising private sector initiatives and public-private partnerships that address community needs;

(7)  Stimulate increased community awareness of the impact of volunteer services in Hawaii;

(8)  Use local, state, and federal resources to reinforce, expand, and initiate quality service programs;

(9)  Serve as the State’s liaison and voice to appropriate national and state organizations that support its mission;

(10)  Prepare the State's applications under Title 42 United States Code sections 12543 and 12582, as amended;

(11)  Assist in the preparation of the department of education's application for assistance under Title 42 United States Code section 12525;

(12)  Prepare the State’s application under Title 42 United States Code section 12582, as amended, for approved national service positions;

(13)  Make technical assistance available to enable applicants for assistance under Title 42 United States Code section 12571, as amended, to plan and implement service programs and to apply for assistance under the federal service laws such as the federal National Services Trust Program;

(14)  Assist in the provision of health care and child care benefits under Title 42 United States Code section 12594, as amended, to participants in national service programs that receive assistance under Title 42 United States Code section 12571, as amended;

(15)  Develop a state system for the recruitment and placement of participants in programs that receive assistance under the national service laws and disseminate information concerning national service programs that receive the assistance of approved national service positions;

(16)  Administer the State’s grant program in support of national service programs (using assistance provided to the State under Title 42 United States Code section 12571, as amended) including selection, oversight, and evaluation of grant recipients;

(17)  Coordinate its functions (including recruitment, public awareness, and training activities) with any division of the federal ACTION program or the Corporation for National and Community Services that carries out volunteer service programs in the State; and

(18)  Comply with the requirements and duties of the commission as provided by Title 42 United States Code section 12638, as amended. [L 2002, c 88, pt of §1]



§90D-7 - Expenses.

[§90D-7]  Expenses.  The commission may accept funds and in-kind services from other state and federal entities, as authorized by state law. [L 2002, c 88, pt of §1]



§90D-8 - Staff.

[§90D-8]  Staff.  The commission may establish and fill the following positions:

(1)  One executive director;

(2)  One senior program officer;

(3)  Two program officers;

(4)  One accountant; and

(5)  One secretary.

The commission may hire additional staff to assist in the performance of its duties and responsibilities.  The staff of the commission shall be hired without regard to chapter 76; provided that staff shall be eligible for participation in state employee benefit plans. [L 2002, c 88, pt of §1]



§90D-9 - Rules.

[§90D-9]  Rules.  The commission may adopt rules under chapter 91 to implement this chapter. [L 2002, c 88, pt of §1]









TITLE 8 - PUBLIC PROCEEDINGS AND RECORDS

CHAPTER 91 - ADMINISTRATIVE PROCEDURE

§91-1 - Definitions.

§91-1  Definitions.  For the purpose of this chapter:

(1)  "Agency" means each state or county board, commission, department, or officer authorized by law to make rules or to adjudicate contested cases, except those in the legislative or judicial branches.

(2)  "Persons" includes individuals, partnerships, corporations, associations, or public or private organizations of any character other than agencies.

(3)  "Party" means each person or agency named or admitted as a party, or properly seeking and entitled as of right to be admitted as a party, in any court or agency proceeding.

(4)  "Rule" means each agency statement of general or particular applicability and future effect that implements, interprets, or prescribes law or policy, or describes the organization, procedure, or practice requirements of any agency.  The term does not include regulations concerning only the internal management of an agency and not affecting private rights of or procedures available to the public, nor does the term include declaratory rulings issued pursuant to section 91-8, nor intra-agency memoranda.

(5)  "Contested case" means a proceeding in which the legal rights, duties, or privileges of specific parties are required by law to be determined after an opportunity for agency hearing.

(6)  "Agency hearing" refers only to such hearing held by an agency immediately prior to a judicial review of a contested case as provided in section 91-14. [L 1961, c 103, §1; Supp, §6C-1; HRS §91-1]

Law Journals and Reviews

The Protection of Individual Rights Under Hawai`i's Constitution.  14 UH L. Rev. 311.

Case Notes

Agency.

Generally.  55 H. 538, 524 P.2d 84.

Administrative agency is not a "person" under Civil Rights Act, 42 USCA 1983.  396 F. Supp. 375.

City council is not subject to the procedural requirements of Hawaii administrative procedure act when acting in either a legislative or nonlegislative capacity.  70 H. 361, 773 P.2d 250.

Executive director of Hawaii civil rights commission was not an "agency" because the director neither made rules nor adjudicated contested cases.  104 H. 158, 86 P.3d 449.

County of Hawai`i department of finance was an "agency" within the meaning of chapter 91, and was not a "person" entitled to appeal under §91-14 (prior to 1993 amendment).  77 H. 396 (App.), 885 P.2d 1137.

Agency hearing.

Hearing concerning transfer of prisoner to mainland prison not an "agency hearing".  63 H. 138, 621 P.2d 976.

Hearing before zoning board of appeals was properly denominated as the "agency hearing", as contemplated by the definition of "contested case" in paragraph (5), where appellant temple was permitted to introduce relevant evidence and cross-examine witnesses.  87 H. 217, 953 P.2d 1315.

Contested case.

Generally.  55 H. 538, 524 P.2d 84.

A hearing "required by law" includes those required by due process.  55 H. 478, 522 P.2d 1255.

"Contested case" construed.  56 H. 680, 548 P.2d 253.

Hearing "required by law" includes constitutional and statutory law.  58 H. 386, 570 P.2d 563.

Public hearing conducted pursuant to public notice has been deemed a contested case.  65 H. 506, 654 P.2d 874.

"Fair hearing" regarding the reduction of welfare benefits was a "contested case".  66 H. 485, 666 P.2d 1133.

Evidentiary hearing under PURPRA was contested case rather than rulemaking.  66 H. 538, 669 P.2d 148.

Granting of special management area permit did not involve a "contested case".  69 H. 81, 734 P.2d 161.

Because the subject matter of the underlying hearing did not involve the homestead lessees’ property interests, the Hawaiian homes commission hearing that transpired was not required by law and therefore was not a contested case as defined by paragraph (5). 76 H. 128, 870 P.2d 1272.

Public hearings held by department were "contested cases".  77 H. 64, 881 P.2d 1210.

Revocation of mooring permit not contested case.  3 H. App. 91, 641 P.2d 991.

In the context of parole hearings, the Hawaii paroling authority does not "adjudicate contested cases" because a Hawaii paroling authority parole proceeding is not a "contested case" as defined under this chapter.  93 H. 298 (App.), 1 P.3d 768.

Rules.

Generally.  55 H. 538, 524 P.2d 84.

Defendant's approval of use of wood preservative for treating structural lumber in Hawaii, together with defendant's conditions of approval, would appear to be rulemaking.  939 F. Supp. 746.

"General applicability;" "implement law or policy;" "internal management."  55 H. 478, 522 P.2d 1255.

Manual of instructions to personnel of department of social services and housing covering welfare fraud investigations dealt only with "internal management".  58 H. 94, 564 P.2d 1271.

Policy decisions governing transfer of prisoners from state to federal prison do not require publication.  58 H. 386, 570 P.2d 563.

Internal management; rule covering dress standards of visitors to prison.  59 H. 346, 581 P.2d 1164.

Hawaii administrative procedure act held not applicable to advisory functions of the county planning commission.  60 H. 428, 591 P.2d 602.

"Descriptive words and phrases" distributed by department to unemployment compensation appeals referees are rules.  62 H. 286, 614 P.2d 380.

Contract in which board of land and natural resources rented excess transmission capacity in Molokai Irrigation System is not a rule.  Concerned only internal management because it dealt with a matter within the custodial management of the board.  62 H. 546, 617 P.2d 1208.

Internal management.  63 H. 117, 621 P.2d 957.

Agency's requirement that no-fault claimants submit to insurer-ordered medical exams is a "rule".  67 H. 148, 682 P.2d 73.

Approval of use of specific breath testing apparatus was not rulemaking.  67 H. 451, 691 P.2d 365.

State hospital's bylaws regarding corrective action against a doctor are not "rules".  68 H. 422, 717 P.2d 1029.

Circular was sent only to other state agencies and did not command or prohibit any action by any member of the public or any public employee; by the clear language of paragraph (4), therefore, Hawaii administrative procedure act did not apply, and conclusion of law stating that circular was not a rule or regulation, but was merely a guideline and was not subject to provisions of Hawaii administrative procedure act was not wrong.  76 H. 332, 876 P.2d 1300.

Water resource management commission's distinctive treatment of "nonagricultural uses", such as golf course irrigation,  in its water use permit and policy decision did not constitute "illegal rulemaking" where commission did not propose any general rules automatically applicable in all circumstances, but instead devised a principled solution to a specific dispute based on "facts applied to rules that have already been promulgated by the legislature".  94 H. 97, 9 P.3d 409.

Planning and permitting department's policy of refusing to publicly disclose developer's engineering reports prior to their approval constituted a "rule"; as this policy was not "published or made available for public inspection" nor did plaintiff have actual knowledge of the policy prior to its initial request for the reports, department did not comply with this chapter and was proscribed from invoking this policy; thus, department violated this chapter by refusing to publicly disclose any unaccepted engineering reports and written comments, and all of its files, including developer's file, were public records that could be examined upon request.  119 H. 90, 194 P.3d 531.

Where city appraiser’s unwritten methodology for determining imparted value fell within definition of a rule for purposes of paragraph (4), city needed to follow rulemaking procedures set forth in §91-3 prior to applying imparted value deductions toward golf course assessments.  89 H. 381, 974 P.2d 21.

Agency's decision not a "rule" where it was made in a contested hearing that was accusatory in nature; distinction between rulemaking and adjudication discussed.  4 H. App. 463, 667 P.2d 850.

Police department regulation establishing procedures aimed at prescribing officers' activities regarding sobriety roadblocks was internal department regulation.  9 H. App. 98, 825 P.2d 1068.

Hawai`i county police department's field sobriety testing procedures are not "rules" subject to Hawaii administrative procedure act's rulemaking requirements.  9 H. App. 406, 844 P.2d 679.

Where Kauai police department's general order establishing authority and procedures at sobriety checkpoints concerned only the internal management of an agency and did not affect the private rights of or procedures available to the public, the general order was not required to be promulgated pursuant to this chapter.  111 H. 59 (App.), 137 P.3d 373.

Hawaii Legal Reporter Citations

Issuance of building permit.  79 HLR 79-0579.



§91-2 - Public information.

§91-2  Public information.  (a)  In addition to other rulemaking requirements imposed by law, each agency shall:

(1)  Adopt as a rule a description of the methods whereby the public may obtain information or make submittals or requests.

(2)  Adopt rules of practice, setting forth the nature and requirements of all formal and informal procedures available, and including a description of all forms and instructions used by the agency.

(3)  Make available for public inspection all rules and written statements of policy or interpretation formulated, adopted, or used by the agency in the discharge of its functions.

(4)  Make available for public inspection all final opinions and orders.

(b)  No agency rule, order, or opinion shall be valid or effective against any person or party, nor may it be invoked by the agency for any purpose, until it has been published or made available for public inspection as herein required, except where a person has actual knowledge thereof.

(c)  Nothing in this section shall affect the confidentiality of records as provided by statute. [L 1961, c 103, §2; Supp, §6C-2; HRS §91-2]

Case Notes

"Actual knowledge" referred to in section cannot give effect to rules not adopted in conformity with §91-3 and §91-4.  55 H. 478, 522 P.2d 1255.

Planning and permitting department's policy of refusing to publicly disclose developer's engineering reports prior to their approval constituted a "rule"; as this policy was not "published or made available for public inspection" nor did plaintiff have actual knowledge of the policy prior to its initial request for the reports, department did not comply with this chapter and was proscribed from invoking this policy; thus, department violated this chapter by refusing to publicly disclose any unaccepted engineering reports and written comments, and all of its files, including developer's file, were public records that could be examined upon request.  119 H. 90, 194 P.3d 531.

Cited:  904 F. Supp. 1098.



§91-2.5 - Fees for proposed and final rules.

[§91-2.5]  Fees for proposed and final rules.  (a)  Notwithstanding any law to the contrary, each agency may charge up to a maximum fee of ten cents per page, plus the actual costs of mailing, for the reproduction of paper copies of the following:

(1)  Proposed and final rules, whether new rules, amended rules, or repealed rules, in any format; and

(2)  Notices of proposed rulemaking actions pursuant to section 91-3(a)(1).

This section shall not apply to the reproduction by the office of the lieutenant governor of other agencies' rules, kept in the general collection of the office of the lieutenant governor.  Charges for the reproduction of paper copies of rules in the general collection of the office of the lieutenant governor shall be as stated in section 92-21.

(b)  Informational or educational publications that are produced by agencies for noncommercial use and which contain copies of state statutes, proposed or final rules, or both, shall be subject to the same fees as specified in subsection (a).

(c)  The fees specified in subsection (a) shall not include any charges for searching, identifying, or segregating rules in preparation for reproduction.  Agencies may charge separate fees for these activities in accordance with rules adopted by the office of information practices. [L 1999, c 301, pt of §2(1)]



§91-2.6 - Proposed rulemaking actions and rules; posting on the lieutenant governor's internet website.

[§91-2.6]  Proposed rulemaking actions and rules; posting on the lieutenant governor's internet website.  (a)  Beginning January 1, 2000, all state agencies, through the office of the lieutenant governor, shall make available on the website of the office of the lieutenant governor each proposed rulemaking action of the agency and the full text of the agency's proposed rules or changes to existing rules.  The internet website shall provide instructions regarding how to download the information regarding proposed rulemaking actions and the full text of the agency's proposed rules.

(b)  Each state agency, to the greatest extent feasible, shall:

(1)  Ensure that all information pertaining to that agency that is contained on the lieutenant governor's website is current and accurate; and

(2)  Advise individuals contacting the state agency of the availability of the proposed rulemaking actions and the full text of the agency's proposed rules on the lieutenant governor's website. [L 1999, c 301, pt of §2(1)]



§91-3 - Procedure for adoption, amendment, or repeal of rules.

§91-3  Procedure for adoption, amendment, or repeal of rules.  (a)  Except as provided in subsection (f), prior to the adoption of any rule authorized by law, or the amendment or repeal thereof, the adopting agency shall:

(1)  Give at least thirty days' notice for a public hearing.  The notice shall include:

(A)  A statement of the topic of the proposed rule adoption, amendment, or repeal or a general description of the subjects involved; and

(B)  A statement that a copy of the proposed rule to be adopted, the proposed rule amendment, or the rule proposed to be repealed will be mailed to any interested person who requests a copy, pays the required fees for the copy and the postage, if any, together with a description of where and how the requests may be made;

(C)  A statement of when, where, and during what times the proposed rule to be adopted, the proposed rule amendment, or the rule proposed to be repealed may be reviewed in person; and

(D)  The date, time, and place where the public hearing will be held and where interested persons may be heard on the proposed rule adoption, amendment, or repeal.

The notice shall be mailed to all persons who have made a timely written request of the agency for advance notice of its rulemaking proceedings, given at least once statewide for state agencies and in the county for county agencies.  Proposed state agency rules shall also be posted on the Internet as provided in section 91-2.6; and

(2)  Afford all interested persons opportunity to submit data, views, or arguments, orally or in writing.  The agency shall fully consider all written and oral submissions respecting the proposed rule.  The agency may make its decision at the public hearing or announce then the date when it intends to make its decision.  Upon adoption, amendment, or repeal of a rule, the agency, if requested to do so by an interested person, shall issue a concise statement of the principal reasons for and against its determination.

(b)  Notwithstanding the foregoing, if an agency finds that an imminent peril to the public health, safety, or morals, or to livestock and poultry health, requires adoption, amendment, or repeal of a rule upon less than thirty days' notice of hearing, and states in writing its reasons for such finding, it may proceed without prior notice or hearing or upon such abbreviated notice and hearing, including posting the abbreviated notice and hearing on the Internet as provided in section 91-2.6, as it finds practicable to adopt an emergency rule to be effective for a period of not longer than one hundred twenty days without renewal.

(c)  The adoption, amendment, or repeal of any rule by any state agency shall be subject to the approval of the governor.  The adoption, amendment, or repeal of any rule by any county agency shall be subject to the approval of the mayor of the county.  This subsection shall not apply to the adoption, amendment, and repeal of the rules of the county boards of water supply.

(d)  The requirements of subsection (a) may be waived by the governor in the case of the State, or by the mayor in the case of a county, whenever a state or county agency is required by federal provisions to adopt rules as a condition to receiving federal funds and the agency is allowed no discretion in interpreting the federal provisions as to the rules required to be adopted; provided that the agency shall make the adoption, amendment, or repeal known to the public by:

(1)  Giving public notice of the substance of the proposed rule at least once statewide prior to the waiver of the governor or the mayor; and

(2)  Posting the full text of the proposed rulemaking action on the Internet as provided in section 91-2.6.

(e)  No adoption, amendment, or repeal of any rule shall be invalidated solely because of:

(1)  The inadvertent failure to mail an advance notice of rulemaking proceedings;

(2)  The inadvertent failure to mail or the nonreceipt of requested copies of the proposed rule to be adopted, the proposed rule amendment, or the rule proposed to be repealed; or

(3)  The inadvertent failure on the part of a state agency to post on the website of the office of the lieutenant governor all proposed rulemaking actions of the agency and the full text of the agency's proposed rules as provided in section 91-2.6.

Any challenge to the validity of the adoption, amendment, or repeal of an administrative rule on the ground of noncompliance with statutory procedural requirements shall be forever barred unless the challenge is made in a proceeding or action, including an action pursuant to section 91-7, that is begun within three years after the effective date of the adoption, amendment, or repeal of the rule.

(f)  Whenever an agency seeks only to repeal one or more sections, chapters, or subchapters of the agency's rules because the rules are either null and void or unnecessary, and not adopt, amend, or compile any other rules:

(1)  The agency shall give thirty days' public notice at least once statewide of the proposed date of repeal and of:

(A)  A list of the sections, chapters, or subchapters, as applicable, being repealed; and

(B)  A statement of when, where, and during what times the sections, chapters, or subchapters proposed to be repealed may be reviewed in person;

(2)  The agency shall post the full text of the proposed sections, chapters, or subchapters to be repealed on the Internet as provided in section 91-2.6; and

(3)  Any interested person may petition the agency regarding the sections, chapters, or subchapters proposed to be repealed, pursuant to section 91-6.

This subsection does not apply to the repeal of one or more subsections, paragraphs, subparagraphs, clauses, words, phrases, or other material within a section that does not constitute the entire section to be repealed. [L 1961, c 103, §3; am L 1965, c 96, §139a; Supp, §6C-3; HRS §91-3; am L 1973, c 13, §1; am L 1979, c 64, §1; am L 1985, c 68, §2; am L 1989, c 64, §2; am L 1998, c 2, §§27, 28; am L 1999, c 301, §2(2); am L 2000, c 283, §6]

Cross References

Additional requirements for publication of notice of public hearings, see §92-41.

Attorney General Opinions

The "General Requirements and Covenants" of public works contracts are rules as defined by section 91-1 and any amendments require notice and a public hearing.  Att. Gen. Op. 66-10.

Section is limited to rules having the force and effect of law; AG Opinion 66-10 superseded.  Att. Gen. Op. 72-5.

State agency required by subsection (a)(1) to publish notice of hearing must in addition comply with publication requirements of section 92-41.  Att. Gen. Op. 73-12.

Board cannot adopt "policy" which would have the effect of amending a rule, without following HAPA requirements.  Att. Gen. Op. 81-11.

Notices are not required to be in the legal section of a newspaper.  Att. Gen. Op. 89-4.

Substantial changes in proposed rules made after public hearing require additional hearing where material is included on subject not covered in original notice or change was not advocated or discussed at original hearing.  Att. Gen. Op. 91-05.

For the repeal of rules, this section and §92-41 did not require individual notice to all property owners potentially affected by the change in the rules but only notice by publication, and a mailing to those persons who requested advance notice of department's rulemaking proceedings.  Att. Gen. Op. 97-4.

Case Notes

Where defendant did not give notice and hold public hearing pursuant to subsection (a) before issuing approval of use of wood preservative, defendant's approval, together with defendant's conditions of approval, would appear to be rulemaking.  939 F. Supp. 746.

Department provided adequate notice under this chapter of its intent to hold public hearings on proposed amendments to its administrative rules; nothing in chapter or case law requires that notice of public hearings on proposed amendments be published only after the effective date of the statute authorizing such amendments.  88 H. 307, 966 P.2d 619.

Where city appraiser's unwritten methodology for determining imparted value fell within definition of a rule for purposes of §91-1(4), city needed to follow rulemaking procedures set forth in this section prior to applying imparted value deductions toward golf course assessments.  89 H. 381, 974 P.2d 21.

Changes may be made in a rule between the original proposed and presented at a public hearing and as finally adopted.  Substantial change in a rule after a public hearing may require another public hearing.  50 H. 156, 434 P.2d 516.

Notice should fairly apprise interested parties of what is being proposed so they can formulate and present rational responses to the proposal.  64 H. 389, 642 P.2d 530.

"Substance" of proposed rules defined.  64 H. 389, 642 P.2d 530.

Rule enabling insurance commissioner to prescribe endorsements did not give carte blanche authority to sidestep the independent requirements of chapter 91.  67 H. 148, 682 P.2d 73.

Adoption by reference of future amendments unlawful.  67 H. 451, 691 P.2d 365.

No waiver of notice and hearing requirements allowed where agency had discretion to interpret federal provisions as to required rules.  68 H. 80, 705 P.2d 17.

Inadequate notice, discussed.  70 H. 135, 764 P.2d 1233.

Notice of public hearing met all requirements of this section; no merit to points on appeal that court erroneously dismissed claims that proposed hearing room was too small and that separate hearings should be held on neighbor islands.  10 H. App. 210, 863 P.2d 344.

Sections 183D-22 and 183D-10.5 provided the authority for the department of land and natural resources to require payment of a fee for a hunting-related article such as a stamp; however, since game bird hunting was an activity permitted under chapter 183D, the department was required under §183D-3 to adopt a rule pursuant to this section when setting the stamp fees for hunting.  117 H. 16 (App.), 175 P.3d 126.

Since the addition of two extra hunting days to each week of the hunting season concerned "conditions for entry into game management areas, and public hunting areas designated by the department of land and natural resources" and "open seasons" for hunting, the express language of §183D-3 mandated that in order to add the two weekdays for bird hunting, the department had to amend Hawaii administrative rule 13-122-4 pursuant to chapter 91.  117 H. 16 (App.), 175 P.3d 126.

Hawaii Legal Reporter Citations

Public hearing necessary before rules can be adopted.  77-2 HLR 77-793.

Substance of proposed rules.  78-2 HLR 781.



§91-4 - Filing and taking effect of rules.

§91-4  Filing and taking effect of rules.  (a)  Each agency adopting, amending, or repealing a rule, upon approval thereof by the governor or the mayor of the county, shall file forthwith certified copies thereof with the lieutenant governor in the case of the State, or with the clerk of the county in the case of a county.  In addition, the clerks of all of the counties shall file forthwith certified copies thereof with the lieutenant governor.  A permanent register of the rules, open to public inspection, shall be kept by the lieutenant governor and the clerks of the counties.

(b)  Each rule hereafter adopted, amended, or repealed shall become effective ten days after filing with the lieutenant governor in the case of the State, or with the respective county clerks in the case of the counties.

(1)  If a later effective date is required by statute or specified in the rule, the later date shall be the effective date; provided that no rule shall specify an effective date in excess of thirty days after the filing of the rule as provided herein.

(2)  An emergency rule shall become effective upon filing with the lieutenant governor in the case of the State, or with the respective county clerks in the case of the counties, for a period of not longer than one hundred twenty days without renewal unless extended in compliance with the provisions of subdivisions (1) and (2) of section 91-3(a), if the agency finds that immediate adoption of the rule is necessary because of imminent peril to the public health, safety, or morals.  The agency's finding and brief statement of the reasons therefor shall be incorporated in the rule as filed.  The agency shall make an emergency rule known to persons who will be affected by it by publication at least once in a newspaper of general circulation in the State for state agencies and in the county for county agencies within five days from the date of filing of the rule. [L 1961, c 103, §4; am L 1965, c 96, §139b; Supp, §6C-4; HRS §91-4]

Note

Validity of rules filed.  L 1989, c 64, §§3 to 5, 7.

Revision Note

In subsection (a), provision requiring approval of rule by the chairman of the board of supervisors, has been deleted as obsolete.

Case Notes

Approval of rules as required is necessary for their validity.  51 H. 673, 466 P.2d 1009.

Agency's resolution of a dispute was quasi-judicial and did not establish a rule.  70 H. 585, 779 P.2d 868.



§91-4.1 - Rulemaking actions; copies in Ramseyer format.

§91-4.1  Rulemaking actions; copies in Ramseyer format.  Each state agency adopting, amending, or repealing a rule shall prepare a certified copy of the rule changes according to the Ramseyer format.  Each state agency shall maintain a file of the copies in the Ramseyer format and shall make the file available for public inspection and copying at a cost as specified in section 91-2.5. [L 1979, c 216, pt of §2; am L 1994, c 279, §5; am L 1999, c 301, §2(3)]



§91-4.2 - Rule format; publication of index.

§91-4.2  Rule format; publication of index.  The revisor of statutes shall:

(1)  Prescribe a single format for the publication, filing, and indexing of rules by all state agencies.  Among other things, the revisor shall provide for the manner and form, including size, in which the agency rules shall be prepared, printed, and indexed, to the end that all rules, compilations, and codifications shall be prepared and published in a uniform manner at the earliest practicable date.  The format shall provide that each rule published shall be accompanied by a reference to the statutory authority pursuant to which the rule is adopted, the statutory section implemented by the rule, if any, and the effective date of the rule; and provide that whenever possible rules should incorporate any applicable sections of the Hawaii Revised Statutes by reference and not print the section in the rule.  The stipulated format shall also provide for access by the public to all of the rules with an index, both of which shall be located in the office of the lieutenant governor.

(2)  Compile and publish an index to all rules required to be filed with the lieutenant governor with annual supplements. [L 1979, c 216, pt of §2; am L 1980, c 67, §1]

Note

"Rules and Regulations Governing the Filing of Rules and Regulations by State and County Officers in the Office of the Lieutenant Governor as Required by Law", effective December 27, 1961, are superseded.  L 1980, c 67, §2.



§91-4.3 - Price.

[§91-4.3]  Price.  (a)  The lieutenant governor shall sell the Hawaii administrative rules index and its supplements at prices which as nearly as practicable will reimburse the State for all costs incurred for printing, publication, and distribution.

(b)  All money received from the sale of the Hawaii administrative rules index and its supplements shall be deposited in the state general fund. [L 1979, c 216, pt of §2]



§91-4.4 - Form of publication.

[§91-4.4]  Form of publication.  The revisor of statutes shall determine the form in which the Hawaii administrative rules index and its supplements shall be published.  Either or both of the publications may be issued in units, in bound or loose-leaf form, separately or in combination, at the same or different times, as the revisor considers most economical and best adapted to make the index available to interested persons and the public. [L 1979, c 216, pt of §2]



§91-5 - Publication of rules.

§91-5  Publication of rules.  (a)  Each agency shall compile, index, and publish, in the manner prescribed by the format established by the revisor of statutes under section 91-4.2(1), all rules adopted by the agency and remaining in effect.  Compilations shall be supplemented as often as necessary and shall be revised at least once every ten years.

(b)  Compilations and supplements shall be made available free of charge upon request by the state officers in the case of a state agency and by the county officers in the case of a county agency.  As to other persons, each agency may fix a price to cover mailing and publication costs as specified in section 91-2.5.  Each state agency adopting, amending, or repealing a rule shall file a copy with the revisor of statutes. [L 1961, c 103, §5; Supp, §6C-5; HRS §91-5; am L 1979, c 216, §5; am L 1994, c 279, §6; am L 1999, c 301, §2(4)]



§91-6 - Petition for adoption, amendment or repeal of rules.

§91-6  Petition for adoption, amendment or repeal of rules.  Any interested person may petition an agency requesting the adoption, amendment, or repeal of any rule stating reasons therefor.  Each agency shall adopt rules prescribing the form for the petitions and the procedure for their submission, consideration, and disposition.  Upon submission of the petition, the agency shall within thirty days either deny the petition in writing, stating its reasons for the denial or initiate proceedings in accordance with section 91-3. [L 1961, c 103, §6; Supp, §6C-6; HRS §91-6]



§91-7 - Declaratory judgment on validity of rules.

§91-7  Declaratory judgment on validity of rules.  (a)  Any interested person may obtain a judicial declaration as to the validity of an agency rule as provided in subsection (b) herein by bringing an action against the agency in the circuit court of the county in which petitioner resides or has its principal place of business.  The action may be maintained whether or not petitioner has first requested the agency to pass upon the validity of the rule in question.

(b)  The court shall declare the rule invalid if it finds that it violates constitutional or statutory provisions, or exceeds the statutory authority of the agency, or was adopted without compliance with statutory rulemaking procedures. [L 1961, c 103, §7; Supp, §6C-7; HRS §91-7]

Attorney General Opinions

Agency rule adopted under former version of statute without authority upon statute's amendment.  Att. Gen. Op. 85-13.

Case Notes

Plaintiff required to exhaust remedy under this section before resorting to federal court to attack regulation as unconstitutional.  252 F. Supp. 223.

Rules not adopted in compliance with chapter 91 are invalid.  55 H. 478, 522 P.2d 1255.

Dismissal of complaint for declaratory judgment for failure to join indispensable parties held erroneous.  58 H. 292, 568 P.2d 1189.

"Interested persons."  63 H. 166, 623 P.2d 431.

Plaintiff had standing under "injury in fact" test to bring action under this section where plaintiff alleged injury by insurer's denial of medical treatment, injury fairly traceable to agency's rules, and decision precluding use of rule would likely provide plaintiff relief.  82 H. 249, 921 P.2d 169.

A water management area designation under chapter 174C may not be challenged in an original action pursuant to this section.  83 H. 484, 927 P.2d 1367.

A plaintiff seeking "a judicial declaration as to the validity of an agency rule", pursuant to this section, must "reside or have its principal place of business" in the county in which the adjudicating circuit court sits; initiating an action under this section in the wrong circuit is a defect of jurisdiction mandating dismissal.  114 H. 87, 157 P.3d 526.

For purposes of declaratory actions brought pursuant to subsection (a), the circuit court of the plaintiff's domicile is the only circuit court that may exercise jurisdiction over the subject matter.  114 H. 87, 157 P.3d 526.

Under this section, court authorized to order ancillary, affirmative relief.  5 H. App. 419, 697 P.2d 43; 6 H. App. 160, 715 P.2d 813.

Cited:  939 F. Supp. 746.



§91-8 - Declaratory rulings by agencies.

§91-8  Declaratory rulings by agencies.  Any interested person may petition an agency for a declaratory order as to the applicability of any statutory provision or of any rule or order of the agency.  Each agency shall adopt rules prescribing the form of the petitions and the procedure for their submission, consideration, and prompt disposition.  Orders disposing of petitions in such cases shall have the same status as other agency orders. [L 1961, c 103, §8; Supp, §6C-8; HRS §91-8]

Case Notes

Hawaii public employment relations board was empowered to make declaratory ruling regarding whether violation of collective bargaining agreement is a prohibited practice.  60 H. 436, 591 P.2d 113.

Where an agency employee's only interest in obtaining a declaratory ruling from that agency stems from his or her work as an agency employee, that interest is insufficient to satisfy this section's standing requirements; where executive director's interest in filing the petition stemmed from the director's work as executive director, the Hawaii civil rights commission did not have jurisdiction to issue a declaratory order on the petition.  104 H. 158, 86 P.3d 449.

Orders disposing of petitions for declaratory rulings under this section are appealable to the circuit court pursuant to §91-14; thus, circuit court had proper jurisdiction to review Hawaii labor relations board order.  107 H. 178, 111 P.3d 587.

As both the title and the pertinent text make clear, the declaratory ruling procedure of this section is meant to provide a means of seeking a determination of whether and in what way some statute, agency rule, or order, applies to the factual situation raised by an interested person; it was not intended to allow review of concrete agency decisions for which other means of review are available.  114 H. 184, 159 P.3d 143.

Where department of planning and permitting director's declaratory ruling--that surfing instructor's use of hotel shop was a proper change in nonconforming use so long as that use remained within certain limits--was reasonably based on the evidence before the director, and constituted a reasonable application of the applicable zoning ordinance and the department's previous interpretation of that ordinance, director's ruling was not an abuse of discretion.  119 H. 452 (App.), 198 P.3d 715.



§91-8.5 - Mediation in contested cases.

[§91-8.5]  Mediation in contested cases.  (a)  An agency may encourage parties to a contested case hearing under this chapter to participate in mediation prior to the hearing subject to conditions imposed by the agency in rules adopted in accordance with this chapter.  The agency may suspend all further proceedings in the contested case pending the outcome of the mediation.

(b)  No mediation period under this section shall exceed thirty days from the date the case is referred to mediation, unless otherwise extended by the agency.

(c)  The parties may jointly select a person to conduct the mediation.  If the parties are unable to jointly select a mediator within ten days of the referral to mediation, the agency shall select the mediator.  All costs of the mediation shall be borne equally by the parties unless otherwise agreed, ordered by the agency, or provided by law.

(d)  No mediation statements or settlement offers tendered shall be admitted into any subsequent proceedings involving the case, including the contested case hearing or a court proceeding.

(e)  No preparatory meetings, briefings, or mediation sessions under this section shall constitute a meeting under section 92-2.  Any mediator notes under this section shall be exempt from section 92-21 and chapter 92F.  Section 91-10 shall not apply to mediation proceedings. [L 2003, c 76, §1]



§91-9 - Contested cases; notice; hearing; records.

§91-9  Contested cases; notice; hearing; records.  (a)  Subject to section 91-8.5, in any contested case, all parties shall be afforded an opportunity for hearing after reasonable notice.

(b)  The notice shall include a statement of:

(1)  The date, time, place, and nature of hearing;

(2)  The legal authority under which the hearing is to be held;

(3)  The particular sections of the statutes and rules involved;

(4)  An explicit statement in plain language of the issues involved and the facts alleged by the agency in support thereof; provided that if the agency is unable to state such issues and facts in detail at the time the notice is served, the initial notice may be limited to a statement of the issues involved, and thereafter upon application a bill of particulars shall be furnished;

(5)  The fact that any party may retain counsel if the party so desires and the fact that an individual may appear on the individual's own behalf, or a member of a partnership may represent the partnership, or an officer or authorized employee of a corporation or trust or association may represent the corporation, trust, or association.

(c)  Opportunities shall be afforded all parties to present evidence and argument on all issues involved.

(d)  Any procedure in a contested case may be modified or waived by stipulation of the parties and informal disposition may be made of any contested case by stipulation, agreed settlement, consent order, or default.

(e)  For the purpose of agency decisions, the record shall include:

(1)  All pleadings, motions, intermediate rulings;

(2)  Evidence received or considered, including oral testimony, exhibits, and a statement of matters officially noticed;

(3)  Offers of proof and rulings thereon;

(4)  Proposed findings and exceptions;

(5)  Report of the officer who presided at the hearing;

(6)  Staff memoranda submitted to members of the agency in connection with their consideration of the case.

(f)  It shall not be necessary to transcribe the record unless requested for purposes of rehearing or court review.

(g)  No matters outside the record shall be considered by the agency in making its decision except as provided herein.  [L 1961, c 103, §9; Supp, §6C-9; HRS §91-9; am L 1980, c 130, §1; gen ch 1985; am L 2003, c 76, §2]

Case Notes

Provision for waiver of any procedure includes procedural requirements of §91-11.  54 H. 10, 510 P.2d 358.

Subsection (c) applied.  55 H. 538, 524 P.2d 84.

There were no statutes which required that the prisoner be given a hearing on transfer from state to federal prison.  58 H. 386, 570 P.2d 563.

Full hearing, what constitutes.  60 H. 166, 590 P.2d 524.

State did not have to follow contested case procedures in canceling a lease of state land.  66 H. 632, 672 P.2d 1030.

Particularized notice of methodology used by public utilities commission in its ratemaking determinations not required.  67 H. 425, 690 P.2d 274.

Where board of land and natural resources improperly consulted outside sources, the violation was cured by the subsequent rehearing proceeding.  76 H. 259, 874 P.2d 1084.

Appellant failed to show that board of medical examiners violated subsection (g), where appellant contended that board violated subsection (g) by taking testimony from hearings officer during a hearing before the board en banc about matters not contained in the record.  78 H. 21, 889 P.2d 705.

Receiving a letter from party and taking a view of the premises after the public hearing was closed were irregularities leading to reversal.  2 H. App. 43, 625 P.2d 1044.

Not violated by agency's order that parties not make any further comments unless specifically requested.  4 H. App. 633, 675 P.2d 784.

Cited:  904 F. Supp. 1098.

Hawaii Legal Reporter Citations

Right to counsel.  77-1 HLR 76-295.

Contested case hearing.  79 HLR 79-0651.

No rules.  80-1 HLR 800114.

Hearing required.  80-1 HLR 800249; 83-1 HLR 830473.



§91-9.5 - Notification of hearing; service.

[§91-9.5]  Notification of hearing; service.  (a)  Unless otherwise provided by law, all parties shall be given written notice of hearing by registered or certified mail with return receipt requested at least fifteen days before the hearing.

(b)  Unless otherwise provided by law, if service by registered or certified mail is not made because of the refusal to accept service or the board or its agents have been unable to ascertain the address of the party after reasonable and diligent inquiry, the notice of hearing may be given to the party by publication at least once in each of two successive weeks in a newspaper of general circulation.  The last published notice shall appear at least fifteen days prior to the date of the hearing. [L 1976, c 100, §1]

Case Notes

For purposes of conducting a public hearing on a liquor license application, the notice provisions of §281-57 control over those in this section.  118 H. 320, 189 P.3d 432.



§91-10 - Rules of evidence; official notice.

§91-10  Rules of evidence; official notice.  In contested cases:

(1)  Except as provided in section 91-8.5, any oral or documentary evidence may be received, but every agency shall as a matter of policy provide for the exclusion of irrelevant, immaterial, or unduly repetitious evidence and no sanction shall be imposed or rule or order be issued except upon consideration of the whole record or such portions thereof as may be cited by any party and as supported by and in accordance with the reliable, probative, and substantial evidence.  The agencies shall give effect to the rules of privilege recognized by law;

(2)  Documentary evidence may be received in the form of copies or excerpts, if the original is not readily available; provided that upon request parties shall be given an opportunity to compare the copy with the original;

(3)  Every party shall have the right to conduct such cross-examination as may be required for a full and true disclosure of the facts, and shall have the right to submit rebuttal evidence;

(4)  Agencies may take notice of judicially recognizable facts.  In addition, they may take notice of generally recognized technical or scientific facts within their specialized knowledge; but parties shall be notified either before or during the hearing, or by reference in preliminary reports or otherwise, of the material so noticed, and they shall be afforded an opportunity to contest the facts so noticed; and

(5)  Except as otherwise provided by law, the party initiating the proceeding shall have the burden of proof, including the burden of producing evidence as well as the burden of persuasion.  The degree or quantum of proof shall be a preponderance of the evidence. [L 1961, c 103, §10; Supp, §6C-10; HRS §91-10; am L 1978, c 76, §1; am L 2003, c 76, §3]

Case Notes

Agencies are to admit any and all evidence, limited only by considerations of relevancy, materiality, and repetition.  54 H. 479, 510 P.2d 89; 5 H. App. 59, 678 P.2d 576.

Commissioner's "view" of premises in a land use boundary case without proper notice to party violated par. (4).  55 H. 538, 524 P.2d 84.

Paragraph (3) applied.  55 H. 538, 524 P.2d 84.

Mere admission of irrelevant or incompetent evidence not reversible error.  59 H. 388, 583 P.2d 313; 5 H. App. 59, 678 P.2d 576.

Acceptance of certain mathematical calculations not subject to cross-examination or rebuttal testimony.  65 H. 293, 651 P.2d 475.

Party was properly assigned burden of proof.  66 H. 538, 669 P.2d 148.

Agency properly disallowed rebuttal testimony involving no new evidence or argument.  67 H. 425, 690 P.2d 274.

Zoning board of appeals did not exceed its statutory authority by hearing evidence and considering documents verifying that appellants were permitting zoning violation to continue on their property; rules of evidence in administrative hearings allow admission of hearsay evidence.  77 H. 168, 883 P.2d 629.

Appellant had not met burden of demonstrating a violation of paragraph (3) by board of medical examiners; board did not err in admitting evidence of judgment of conviction and police reports.  78 H. 21, 889 P.2d 705.

Where unlikely that cross-examination of witnesses on appeal would have unearthed anything of particular value regarding legal arguments or subjective feelings of witnesses who had already testified before hearings officer, right to cross-examine witnesses not unduly infringed by department of land utilization's two-tiered mechanism of review.  87 H. 217, 953 P.2d 1315.

Agency properly disallowed repetitious testimony.  4 H. App. 633, 675 P.2d 784.



§91-11 - Examination of evidence by agency.

§91-11  Examination of evidence by agency.  Whenever in a contested case the officials of the agency who are to render the final decision have not heard and examined all of the evidence, the decision, if adverse to a party to the proceeding other than the agency itself, shall not be made until a proposal for decision containing a statement of reasons and including determination of each issue of fact or law necessary to the proposed decision has been served upon the parties, and an opportunity has been afforded to each party adversely affected to file exceptions and present argument to the officials who are to render the decision, who shall personally consider the whole record or such portions thereof as may be cited by the parties. [L 1961, c 103, §11; Supp, §6C-11; HRS §91-11]

Case Notes

Deviation from requirement that proposed decision be presented where the officials rendering the decision have not heard and examined all the evidence is not permissible.  52 H. 221, 473 P.2d 573.

Procedural requirements of section may be waived pursuant to §91-9(d).  54 H. 10, 501 P.2d 358.

Requirement that officials who are to render the decision personally consider the whole record or portions thereof cited by the parties is satisfied where the officials considered exceptions to the proposed decision and heard arguments thereon.  54 H. 10, 501 P.2d 358.

Submission of proposed decision is required whether a single official or a majority of the officials have not heard the evidence.  54 H. 134, 504 P.2d 1214.

"Final decision" construed.  57 H. 535, 560 P.2d 1292.

Person filing timely exceptions is entitled to opportunity to present written and oral arguments, and to have exceptions considered on merits based on record.  65 H. 257, 650 P.2d 574.

Under circumstances, board was not required to issue proposed decision.  65 H. 404, 652 P.2d 1143.

Transcript of hearing conducted by hearing officer not required for hearing on exceptions held pursuant to this section.  65 H. 411, 652 P.2d 632.

Where record reflected that the commissioner heard and examined all the evidence, and appellants pointed to no new evidence that the commissioner overlooked, the commissioner did not violate this section by amending hearing officer's recommended order, powers granted commissioner under Hawaii administrative rule §16-201-46, by failing to provide appellants yet another opportunity to repeat their previous arguments.  112 H. 90, 144 P.3d 1.

As it is possible to give effect to §281-59 and this section insofar as a public hearing on a license application must be regarded as a contested case subject to the requirements of chapter 91, this section does not conflict with §281-59.  118 H. 320, 189 P.3d 432.

Public hearings on liquor license applications held by the liquor commission are contested case hearings such that this section requires any commissioner who is not present at any stage of the public hearing to become familiar with the record before voting on a liquor license application, unless the application is automatically rejected pursuant to §281-59(a).   118 H. 320, 189 P.3d 432.

The liquor commission's failure to comply with this section, requiring that all commissioners personally consider the entire record before voting on a liquor license application, was not a "failure to act" such as would trigger the automatic approval provision of §91-13.5 where the liquor commission voted, albeit ineffectively, within the fifteen day period prescribed by §281-59.  118 H. 320, 189 P.3d 432.

Where a public hearing pertaining to the issuance of a liquor license was statutorily required under §§281-52 and 281-57, and petitioner's legal rights, duties, and privileges were determined based on the public hearing regarding the decision to grant or deny a liquor license to petitioner, the public hearing was a "contested case" hearing governed by chapter 91; thus, (1) petitioner was entitled to judicial review under §91-14, (2) this section applied to proceedings on petitioner's application for liquor license, and (3) the liquor commission did not comply with this section.  118 H. 320, 189 P.3d 432.

Phrase "officials of the agency who are to render the final decision" refers to all members of the agency.  2 H. App. 672, 638 P.2d 1386.

Board met minimum requirements of section by receiving briefs and hearing oral arguments.  5 H. App. 59, 678 P.2d 576.

Question not preserved for appeal when party failed to object to denial of claim in agency's proposed order.  5 H. App. 533, 704 P.2d 917.

Hawaii Legal Reporter Citations

Opportunity to file exceptions.  77-1 HLR 77-63.



§91-12 - Decisions and orders.

§91-12  Decisions and orders.  Every decision and order adverse to a party to the proceeding, rendered by an agency in a contested case, shall be in writing or stated in the record and shall be accompanied by separate findings of fact and conclusions of law.  If any party to the proceeding has filed proposed findings of fact, the agency shall incorporate in its decision a ruling upon each proposed finding so presented.  The agency shall notify the parties to the proceeding by delivering or mailing a certified copy of the decision and order and accompanying findings and conclusions within a reasonable time to each party or to the party's attorney of record. [L 1961, c 103, §12; Supp, §6C-12; HRS §91-12; am L 1980, c 232, §4; gen ch 1985]

Case Notes

Order of agency must conform to decision as reflected in agency minutes.  52 H. 221, 473 P.2d 573.

Although each proposed finding by a party must be ruled upon, a separate ruling on each proposed finding is not indispensable and the agency may incorporate its findings and rulings in its decision.  54 H. 134, 504 P.2d 1214; 4 H. App. 633, 675 P.2d 784.

Section applies to decision of criminal injuries compensation commission.  54 H. 294, 506 P.2d 444.

Agency must make its findings reasonably clear.  54 H. 663, 513 P.2d 1376.

A separate ruling on each proposed finding is not necessary.  57 H. 535, 560 P.2d 1292.

Findings merely summarizing testimony of witness do not constitute findings of basic fact.  57 H. 535, 560 P.2d 1292.

Sufficiency of particularity of ruling on proposed findings.  57 H. 535, 560 P.2d 1292.

Agency's findings of ultimate facts must be supported by findings of basic facts which must be supported by the evidence in the record.  60 H. 625, 594 P.2d 612.

Does not limit board's power to order union to implement staffing of essential positions.  66 H. 461, 667 P.2d 783.

Where commissioner followed all relevant administrative requirements in issuing cease and desist order, holding hearings, responding to exceptions, and scheduling oral arguments, and there was no indication that nine-month period  between oral argument and the final order was caused by an unjustified agency decision to postpone resolution of the matter, commissioner's action in issuing final order nine months after oral argument was not "characterized by an abuse of discretion or a clearly unwarranted exercise of discretion" or "made upon unlawful procedure".  112 H. 90, 144 P.3d 1.

Labor and industrial relations appeals board should generally state whether or not it has applied presumption that claim is for a covered work injury.  But failure to do so in instant case did not prejudice appellant's substantial rights.  1 H. App. 77, 613 P.2d 927.

Does not require notices of tax assessment be accompanied by findings of fact and conclusions of law.  6 H. App. 260, 718 P.2d 1122.

Labor department's decision vacated where decision did not comply with this section's requirement that decision be accompanied by separate findings of fact and conclusions of law as decision did not decide whether employee's stated reasons for quitting constituted good cause for terminating employment.  81 H. 84 (App.), 912 P.2d 581.

Cited:  9 H. App. 240, 833 P.2d 93.



§91-13 - Consultation by officials of agency.

§91-13  Consultation by officials of agency.  No official of an agency who renders a decision in a contested case shall consult any person on any issue of fact except upon notice and opportunity for all parties to participate, save to the extent required for the disposition of ex parte matters authorized by law. [L 1961, c 103, §13; Supp, §6C-13; HRS §91-13]

Attorney General Opinions

A division chief acting as a hearings officer must comply with this section, and may not consult any person in or outside of the division on any issue of fact, with the exception of ex parte matters authorized by law.  Att. Gen. Op. 98-6.

Case Notes

Where director's violation of this section by consulting materials and individuals outside the record did not prejudice appellant's substantial rights, harmless error.  87 H. 217, 953 P.2d 1315.



§91-13.1 - Administrative review of denial or refusal to issue license or certificate of registration.

§91-13.1  Administrative review of denial or refusal to issue license or certificate of registration.  Except as otherwise provided by law, any person aggrieved by the denial or refusal of any board or commission subject to the jurisdiction of the department of commerce and consumer affairs, to issue a license or certificate of registration, shall submit a request for a contested case hearing pursuant to chapter 91 within sixty days of the date of the refusal or denial.  Appeal to the circuit court under section 91-14, or any other applicable statute, may only be taken from a board or commission's final order. [L 1986, c 181, §1; am L 1994, c 279, §7]



§91-13.5 - Maximum time period for business or development-related permits, licenses, or approvals; automatic approval; extensions.

§91-13.5  Maximum time period for business or development-related permits, licenses, or approvals; automatic approval; extensions.  (a)  Unless otherwise provided by law, an agency shall adopt rules that specify a maximum time period to grant or deny a business or development-related permit, license, or approval; provided that the application is not subject to state administered permit programs delegated, authorized, or approved under federal law.

(b)  All such issuing agencies shall clearly articulate informational requirements for applications and review applications for completeness in a timely manner.

(c)  All such issuing agencies shall take action to grant or deny any application for a business or development-related permit, license, or approval within the established maximum period of time, or the application shall be deemed approved; provided that a delay in granting or denying an application caused by the lack of quorum at a regular meeting of the issuing agency shall not result in approval under this subsection; provided further that any subsequent lack of quorum at a regular meeting of the issuing agency that delays the same matter shall not give cause for further extension, unless an extension is agreed to by all parties.

(d)  Notwithstanding any other law to the contrary, any agency that reviews and comments upon an application for a business or development-related permit, license, or approval for a housing project developed under section 201H-38 shall respond within forty-five days of receipt of the application, or the application shall be deemed acceptable as submitted to the agency.

(e)  The maximum period of time established pursuant to this section shall be extended in the event of a national disaster, state emergency, or union strike, which would prevent the applicant, the agency, or the department from fulfilling application or review requirements.

(f)  This section shall not apply to:

(1)  Any proceedings of the public utilities commission; or

(2)  Any county or county agency that is exempted by county ordinance from this section.

(g)  For purposes of this section, "application for a business or development-related permit, license, or approval" means any state or county application, petition, permit, license, certificate, or any other form of a request for approval required by law to be obtained prior to the formation, operation, or expansion of a commercial or industrial enterprise, or for any permit, license, certificate, or any form of approval required under sections 46-4, 46-4.2, 46-4.5, 46-5, and chapters 183C, 205, 205A, 340A, 340B, 340E, 340F, 342B, 342C, 342D, 342E, 342F, 342G, 342H, 342I, 342J, 342L, and 342P. [L 1998, c 164, §3; am L 2005, c 68, §1; am L 2006, c 217, §3 and c 280, §2; am L 2007, c 249, §43]

Case Notes

The liquor commission's failure to comply with §91-11, requiring that all commissioners personally consider the entire record before voting on a liquor license application, was not a "failure to act" such as would trigger the automatic approval provision of this section where the liquor commission voted, albeit ineffectively, within the fifteen day period prescribed by §281-59.  118 H. 320, 189 P.3d 432.



§91-14 - Judicial review of contested cases.

§91-14  Judicial review of contested cases.  (a)  Any person aggrieved by a final decision and order in a contested case or by a preliminary ruling of the nature that deferral of review pending entry of a subsequent final decision would deprive appellant of adequate relief is entitled to judicial review thereof under this chapter; but nothing in this section shall be deemed to prevent resort to other means of review, redress, relief, or trial de novo, including the right of trial by jury, provided by law.  Notwithstanding any other provision of this chapter to the contrary, for the purposes of this section, the term "person aggrieved" shall include an agency that is a party to a contested case proceeding before that agency or another agency.

(b)  [L 2004, c 202, §8 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  Except as otherwise provided herein, proceedings for review shall be instituted in the circuit court within thirty days after the preliminary ruling or within thirty days after service of the certified copy of the final decision and order of the agency pursuant to rule of court, except where a statute provides for a direct appeal to the intermediate appellate court, subject to chapter 602.  In such cases, the appeal shall be treated in the same manner as an appeal from the circuit court to the intermediate appellate court, including payment of the fee prescribed by section 607-5 for filing the notice of appeal (except in cases appealed under sections 11-51 and 40-91).  The court in its discretion may permit other interested persons to intervene.

(c)  The proceedings for review shall not stay enforcement of the agency decisions or the confirmation of any fine as a judgment pursuant to section 92-17(g); but the reviewing court may order a stay if the following criteria have been met:

(1)  There is likelihood that the subject person will prevail on the merits of an appeal from the administrative proceeding to the court;

(2)  Irreparable damage to the subject person will result if a stay is not ordered;

(3)  No irreparable damage to the public will result from the stay order; and

(4)  Public interest will be served by the stay order.

(d)  Within twenty days after the determination of the contents of the record on appeal in the manner provided by the rules of court, or within such further time as the court may allow, the agency shall transmit to the reviewing court the record of the proceeding under review.  The court may require or permit subsequent corrections or additions to the record when deemed desirable.

(e)  If, before the date set for hearing, application is made to the court for leave to present additional evidence material to the issue in the case, and it is shown to the satisfaction of the court that the additional evidence is material and that there were good reasons for failure to present it in the proceeding before the agency, the court may order that the additional evidence be taken before the agency upon such conditions as the court deems proper.  The agency may modify its findings, decision, and order by reason of the additional evidence and shall file with the reviewing court, to become a part of the record, the additional evidence, together with any modifications or new findings or decision.

(f)  The review shall be conducted by the appropriate court without a jury and shall be confined to the record, except that in the cases where a trial de novo, including trial by jury, is provided by law and also in cases of alleged irregularities in procedure before the agency not shown in the record, testimony thereon may be taken in court.  The court shall, upon request by any party, hear oral arguments and receive written briefs.

(g)  Upon review of the record the court may affirm the decision of the agency or remand the case with instructions for further proceedings; or it may reverse or modify the decision and order if the substantial rights of the petitioners may have been prejudiced because the administrative findings, conclusions, decisions, or orders are:

(1)  In violation of constitutional or statutory provisions; or

(2)  In excess of the statutory authority or jurisdiction of the agency; or

(3)  Made upon unlawful procedure; or

(4)  Affected by other error of law; or

(5)  Clearly erroneous in view of the reliable, probative, and substantial evidence on the whole record; or

(6)  Arbitrary, or capricious, or characterized by abuse of discretion or clearly unwarranted exercise of discretion.

(h)  Upon a trial de novo, including a trial by jury as provided by law, the court shall transmit to the agency its decision and order with instructions to comply with the order. [L 1961, c 103, §14; Supp, §6C-14; HRS §91-14; am L 1973, c 31, §5; am L 1974, c 145, §1; am L 1979, c 111, §9; am L 1980, c 130, §2; am L 1983, c 160, §1; am L 1986, c 274, §1; am L 1993, c 115, §1; am L 2004, c 202, §8]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Rules of Court

Appeal to circuit court, see HRCP rule 72; appeal to appellate courts, see Hawaii Rules of Appellate Procedure.

Attorney General Opinions

Cost of record transmitted to the reviewing court is borne by the agency.  Att. Gen. Op. 64-4.

Law Journals and Reviews

Standing to Challenge Administrative Action in the Federal and Hawaiian Courts.  8 HBJ 37.

Appellate Standards of Review in Hawaii.  7 UH L. Rev. 273.  (See also 7 UH L. Rev. 449.)

An Analysis of the Standing and Jurisdiction Prerequisites for Direct Appeal of Agency Actions to the Circuit Court Under the Hawaii Administrative Procedure Act After Bush v. Hawaiian Homes Commission and Pele Defense Fund v. Puna Geothermal Venture.  17 UH L. Rev. 375.

Hawai‘i Appellate Standards of Review Revisited.  18 UH L. Rev. 645.

Case Notes

Section contained appropriate statute of limitations for State to file action in federal court under Education For All Handicapped Children Act.  695 F.2d 1154.

Plaintiff's 42 U.S.C. §1983 action against dental board barred by res judicata as plaintiff failed to seek state court judicial review of dental board's order failing plaintiff on dental exam.  60 F.3d 626.

Review of decision of civil service commission is on the record.  48 H. 278, 398 P.2d 155.

Question whether provision for appeal of preliminary ruling overrides provisions of specific statutes governing administrative agencies, raised but not decided.  50 H. 22, 428 P.2d 411.

Procedure applicable to grant of summary judgment after appeal to circuit court.  50 H. 169, 434 P.2d 312.

Subsection (g) referred to:  50 H. 426, 442 P.2d 61.

Where zoning variance is granted after public hearing, owner of land adjoining the property subject to variance is "person aggrieved."  52 H. 518, 479 P.2d 796.

"Person aggrieved", to be entitled to judicial review, must have been involved in the contested case.  53 H. 431, 495 P.2d 1180.

"Person aggrieved."  56 H. 260, 535 P.2d 1102; 64 H. 451, 643 P.2d 73.

Test under "clearly erroneous" standard is whether appellate court has a firm and definite conviction mistake was made.  56 H. 552, 545 P.2d 692; 4 H. App. 26, 659 P.2d 77.

Test under "clearly erroneous" standard is whether appellate court has a firm and definite conviction mistake was made.  56 H. 552, 545 P.2d 692; 4 H. App. 26, 659 P.2d 77.

Where tenure hearing not required, application did not create "contested case".  56 H. 680, 548 P.2d 253.

"Clearly erroneous" standard applies to review of labor and industrial relations appeals board decisions.  57 H. 296, 555 P.2d 855.

Nature of appeal to circuit court under this section discussed.  58 H. 292, 568 P.2d 1189.

Appeal from decision of administrative agency acting without jurisdiction confers no jurisdiction on appellate court.  60 H. 65, 587 P.2d 301.

Paragraph (g) cited as authority to remand a cause to the public utilities commission to make appropriate findings to support its order.  60 H. 166, 590 P.2d 524.

"Clearly erroneous" standard of review discussed.  60 H. 166, 590 P.2d 524; 66 H. 401, 664 P.2d 727; 67 H. 212, 685 P.2d 794; 2 H. App. 421, 633 P.2d 564.

Final order means an order ending the proceedings.  Appellee's actions were not clearly erroneous or arbitrary and capricious where appellant's filing of a grievance was untimely.  60 H. 513, 591 P.2d 621.

Standard of review under subsection (g) for decisions of administrative agencies acting within sphere of expertise.  60 H. 625, 594 P.2d 612; 5 H. App. 71, 678 P.2d 584.

Organization opposing reclassification of properties and which is composed of members who live in vicinity of properties is a "person aggrieved" under subsection (a).  61 H. 3, 594 P.2d 1079.

"Participation in contested case" discussed.  61 H. 3, 594 P.2d 1079.

Timely appeal.  61 H. 3, 594 P.2d 1079.

Mere failure to include name of agency (which rendered decision being appealed) in caption of notice of appeal does not render appeal defective.  62 H. 444, 616 P.2d 1368.

Finality of order, what determines.  63 H. 85, 621 P.2d 361.

So long as requirements of subsection (a) are met, the circuit court is vested with jurisdiction to hear appeal.  63 H. 85, 621 P.2d 361.

Land use commission.  Final order.  63 H. 529, 631 P.2d 588.

Court did not abuse discretion in refusing to allow expert witnesses to testify in court, or refusing to require transcript of oral comments before agency.  64 H. 27, 636 P.2d 158.

Decision of administrative agency was clearly erroneous.  65 H. 146, 648 P.2d 1107.

Department of education was not a "person" with standing to appeal administrative action.  65 H. 219, 649 P.2d 1140.

Granting of special management area permit by county planning commission.  65 H. 506, 654 P.2d 874.

Agency's decision to reduce welfare benefits is reviewable only by appeal under this section and not by declaratory judgment action.  66 H. 485, 666 P.2d 1133.

Agency's procedural irregularities did not prejudice appellant's substantial rights.  67 H. 342, 686 P.2d 831.

Board's denial of a motion for reconsideration is a "final order".  67 H. 603, 699 P.2d 26.

Police chief is a "person" with a standing to appeal civil service commission's ruling.  68 H. 432, 718 P.2d 1076.

Apprenticeship committee was not "person aggrieved" by labor director's rejection of its recommendation; apprentice denied back wages and attorney's fees and costs upon reinstatement was "person aggrieved".  68 H. 605, 723 P.2d 753.

Unincorporated association was "person aggrieved" by decision to grant special management area permit, but association did not participate in a "contested case".  69 H. 81, 734 P.2d 161.

Judicial review of an agency determination must be confined to issues properly raised in the record of the administrative proceedings.  69 H. 135, 736 P.2d 1271.

Does not give administrative agencies the right to take an appeal from an administrative action, but the agency may support an appeal taken by an aggrieved party.  71 H. 545, 798 P.2d 442.

Standard used by appellate court when reviewing circuit court's review of agency decision. 74 H. 599, 851 P.2d 311; 78 H. 21, 889 P.2d 705; 79 H. 154, 900 P.2d 161; 9 H. App. 198, 828 P.2d 1284.

Subsection (g)(1) applied under right/wrong standard in review of circuit court's review of employees' retirement system declaratory order, where issue presented to circuit court concerned a question of statutory interpretation.  75 H. 42, 856 P.2d 1227.

Without a statutory, rule-based, or constitutional mandate for a hearing, the Hawaiian homes commission hearing that took place was not required by law and therefore did not constitute a contested case for the purposes of obtaining appellate review pursuant to subsection (a); consequently, judicial review by circuit court of commission's denial of appellants' request for a contested case hearing as well as review of commission's approval of third- party agreements was unattainable due to lack of subject matter jurisdiction.  76 H. 128, 870 P.2d 1272.

Supreme court could not conclude that board of land and natural resources' findings regarding application for conservation district use permit were clearly erroneous.  76 H. 259, 874 P.2d 1084.

Circuit court properly concluded that it was vested with appellate jurisdiction pursuant to subsection (a).  With respect to issue of standing, certain appellees demonstrated sufficient participation and potential injury in fact to seek judicial review of agency decision; other appellees who did not sufficiently participate in contested case were precluded from seeking judicial review under subsection (a).  77 H. 64, 881 P.2d 1210.

"Clearly erroneous" standard applies to appeals from findings in decisions of labor and industrial relations appeals board.  77 H. 100, 881 P.2d 1246.

Appeal to circuit court of zoning board of appeals' final decision and order was timely, and circuit court properly exercised jurisdiction over the matter.  77 H. 168, 883 P.2d 629.

Supreme court lacked appellate jurisdiction where there was no final decision with respect to claimant's workers' compensation benefits for incident which labor and industrial relations appeals board determined to be compensable.  77 H. 305, 884 P.2d 368.

Circuit court's appellate jurisdiction proper where planning commission rendered its final view, appellant was involved "in" the contested case and sufficiently demonstrated standing to participate.  79 H. 425, 903 P.2d 1246.

A water management area designation is not the product of a contested case hearing, under this chapter, from which a direct appeal to the supreme court may be brought under §174C-60.  83 H. 484, 927 P.2d 1367.

Where director's violation of §91-13 by consulting materials and individuals outside the record did not prejudice appellant's substantial rights, harmless error.  87 H. 217, 953 P.2d 1315.

Where county planning director's decision that developer's proposed action was inconsistent with community plan did not meet any of the standards for reversal under subsection (g), circuit court erred in reversing decision.  88 H. 108, 962 P.2d 367.

Where no express procedure provided in Maui charter or Maui special management area rules for appeal of Maui planning director's decision on a minor permit application to the Maui planning commission, and commission delegated authority to render final decision on minor permit applications to director pursuant to §205A-22, director's decision not to process developer's application was a final decision equivalent to a denial of the application and was thus appealable under subsection (a).  88 H. 108, 962 P.2d 367.

A decision that finally adjudicates the matter of medical and temporary disability benefits under §§386-21, 386-31(b), and 386-32(b) is an appealable final order under subsection (a), even though the matter of permanent disability benefits under §§386-31(a) and 386-32(a) has been left for later determination.  89 H. 436, 974 P.2d 1026.

Where entitlement to permanent disability or disfigurement benefits is the right of the claimant that remains undetermined and is the matter for which jurisdiction is retained by the labor director, a decision of the labor and industrial relations appeals board that otherwise finally adjudicates the matters of medical and temporary disability benefits is an appealable final order under subsection (a).  89 H. 436, 974 P.2d 1026.

Where county board of appeals at no time questioned or disclaimed planning director's action, and director could not have issued denial of appeal on director's own authority, director acted on behalf of board when director summarily rejected plaintiffs' appeals as untimely; thus, director's denial constituted a "final decision" by the board under subsection (a), which circuit court had jurisdiction to review on appeal.  90 H. 384, 978 P.2d 822.

Where plaintiffs' members, as native Hawaiians who exercised such rights as were customarily and traditionally exercised for subsistence, cultural, and religious purposes, sufficiently demonstrated injury to their interests for purposes of appeal under this chapter, the trial court properly concluded that plaintiff had standing to invoke judicial resolution of the land use commission's decision.  94 H. 31, 7 P.3d 1068.

Where plaintiffs sufficiently demonstrated an "injury in fact" by alleging facts to show that its members were recreational users of the petition area and that land use commission's action would "diminish" such use, and also asserted their interests in protecting West Hawaii's scenic, aesthetic, historic, and biological resources, they were "persons aggrieved" within the meaning of this section and trial court did not err in concluding plaintiff had standing to seek judicial review of the commission's decision.  94 H. 31, 7 P.3d 1068.

An order regarding the award or denial of attorney’s fees and costs with respect to §386-93(b) is a final order under subsection (a) for purposes of appeal; this final order rule applies prospectively to prevent injustice; §386-93(b) allows assessment of attorney’s fees and costs against an employer if the employer loses the final appeal.  104 H. 164, 86 P.3d 973.

A contested case hearing pursuant to subsection (a) was not required in the determination by the labor director to register an apprenticeship program pursuant to §372-4.  104 H. 275, 88 P.3d 647.

District family courts may not exercise judicial review of administrative proceedings conducted pursuant to the Individuals with Disabilities Education Act.  105 H. 38, 93 P.3d 1145.

The agency-specific appellate procedure prescribed in §232-17 precluded appellants' resort to judicial review under subsection (a); jurisdiction to hear appellants' tax appeal rested exclusively with the tax appeal court.  106 H. 318, 104 P.3d 905.

Orders disposing of petitions for declaratory rulings under §91-8 are appealable to the circuit court pursuant to this section; thus, circuit court had proper jurisdiction to review Hawaii labor relations board order.  107 H. 178, 111 P.3d 587.

Where the purpose of the land use commission's hearing was not to determine the rights, duties, or privileges of specific parties, the hearing did not constitute a contested case for the purposes of obtaining judicial review pursuant to subsection (a), thus, the trial court did not err in dismissing plaintiff's appeal for lack of subject matter jurisdiction.  111 H. 124, 139 P.3d 712.

Where appellants failed to comply with the specific procedures promulgated by the department of land and natural resources, specifically, Hawaii administrative rule §13-1-29, in requesting a contested case hearing, such failure precluded judicial review pursuant to this section.  112 H. 28, 143 P.3d 1230.

Where a public hearing pertaining to the issuance of a liquor license was statutorily required under §§281-52 and 281-57, and petitioner's legal rights, duties, and privileges were determined based on the public hearing regarding the decision to grant or deny a liquor license to petitioner, the public hearing was a "contested case" hearing governed by chapter 91; thus, (1) petitioner was entitled to judicial review under this section, (2) §91-11 applied to proceedings on petitioner's application for liquor license, and (3) the liquor commission did not comply with §91-11.  118 H. 320, 189 P.3d 432.

Cited in reviewing decision of the labor and industrial relations appeal board.  1 H. App. 350, 619 P.2d 516.

In overturning agency's order, court was required to make detailed findings of fact and conclusions of law.  2 H. App. 92, 626 P.2d 199.

Finality of order.  2 H. App. 219, 629 P.2d 125.

Test under "clearly erroneous" standard is whether appellate court has a firm and definite conviction mistake was made.  56 H. 552, 545 P.2d 692; 4 H. App. 26, 659 P.2d 77.

Order of board not a "final order" where it remands a case to determine service-connected issue.  4 H. App. 526, 669 P.2d 638.

Review of agency decision confined to issues properly raised in record of proceedings leading up to decision.  5 H. App. 115, 678 P.2d 1101.

Public employers directly affected by agency's order were "aggrieved persons" and their filing of amicus briefs with agency was sufficient "adversary participation"; standard used by appellate court when reviewing circuit court's review of agency decision.  5 H. App. 533, 704 P.2d 917.

Does not require that all evidence before agency support its findings; sufficient if findings supported by reliable, probative, and substantial evidence.  6 H. App. 540, 735 P.2d 950.

No "contested case" occurred even though there are situations where a public hearing may be considered a contested case because department rules established procedures for contested cases.  8 H. App. 16, 791 P.2d 1267.

Service of certified copy of agency decision under this section is complete when certified copy is deposited in the mail.  9 H. App. 298, 837 P.2d 311.

Standard used in review of administrative agency decision. 9 H. App. 377, 842 P.2d 648.

County of Hawai‘i department of finance was an "agency" within the meaning of chapter 91, and was not a "person" entitled to appeal under this section (prior to 1993 amendment).  77 H. 396 (App.), 885 P.2d 1137.

Although not titled "Notice of Appeal", where document fairly communicated appellants' intent to appeal appeals administrator's decision and record contained no indication that the document misled or prejudiced department in any way, circuit court had jurisdiction over appellants' appeal.  98 H. 80 (App.), 42 P.3d 657.

Appellants were not entitled to be compensated for their costs in defending against department's efforts to recoup benefits allegedly overpaid to them as pursuant to subsection (g), there is no authority vested in the hearing officer, the circuit court, or the appellate court to award damages to appellants for these costs.  98 H. 80 (App.), 42 P.3d 657.

Because appellant did not demonstrate that it suffered concrete injury, it was not a person "aggrieved" by HLRB decision; thus, it did not have standing to appeal decision to circuit court.  80 H. 376 (App.), 910 P.2d 147.

Where lessee failed to timely appeal Hawaiian homes commission's decision to cancel lease, as required under this section, commission was left without jurisdiction to act on lessee's subsequent requests for reconsideration.  106 H. 246 (App.), 103 P.3d 406.

Where department of planning and permitting director's declaratory ruling--that surfing instructor's use of hotel shop was a proper change in nonconforming use so long as that use remained within certain limits--was reasonably based on the evidence before the director, and constituted a reasonable application of the applicable zoning ordinance and the department's previous interpretation of that ordinance, director's ruling was not an abuse of discretion.  119 H. 452 (App.), 198 P.3d 715.

Cited:  47 H. 1, 24, 384 P.2d 536; 50 H. 172, 435 P.2d 21.

Mentioned:  904 F. Supp. 1098.

Hawaii Legal Reporter Citations

Timeliness of appeal.  79 HLR 79-0643.



§91-15 - Appeals.

§91-15  Appeals.  Review of any final judgment of the circuit court under this chapter shall be governed by chapter 602. [L 1961, c 103, §15; Supp, §6C-15; HRS §91-15; am L 1979, c 111, §10]

Case Notes

Defendants argued they lacked fair notice of illegal conduct because code book was never adopted pursuant to these sections.  824 F.2d 780.

An administrative agency is "an aggrieved party" from a judgment which overturns a decision of the agency with respect to implementation of legislation.  60 H. 436, 591 P.2d 113.

Standard used by appellate court when reviewing circuit court's review of agency decision.  4 H. App. 633, 675 P.2d 784.

Hawaii Legal Reporter Citations

No appeal by administrative agency of an adverse decision.  79 HLR 79-0573.



§91-16 - Severability.

§91-16  Severability.  If any provision of this chapter or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable. [L 1961, c 103, §16; Supp, §6C-16; HRS §91-16]



§91-17 - Federal aid.

§91-17  Federal aid.  The provisions of section 91-14 shall not be applicable where such applicability would jeopardize federal aid or grants of assistance. [L 1961, c 103, §19; Supp, §6C-17; HRS §91-17]



§91-18 - Short title.

§91-18  Short title.  This chapter may be cited as the Hawaii Administrative Procedure Act. [L 1961, c 103, §20; Supp, §6C-18; HRS §91-18]






CHAPTER 92 - PUBLIC AGENCY MEETINGS AND RECORDS

§92-1 - Declaration of policy and intent.

PART I.  MEETINGS

Law Journals and Reviews

Hawai`i's Sunshine Law Compliance Criteria.  26 UH L. Rev. 21.

Attorney General Opinions

Department of agriculture advisory committee on plants and animals subject to provisions of this part; subcommittees not subject to this part.  Att. Gen. Op. 90-7.

§92-1  Declaration of policy and intent.  In a democracy, the people are vested with the ultimate decision-making power.  Governmental agencies exist to aid the people in the formation and conduct of public policy.  Opening up the governmental processes to public scrutiny and participation is the only viable and reasonable method of protecting the public's interest.  Therefore, the legislature declares that it is the policy of this State that the formation and conduct of public policy -the discussions, deliberations, decisions, and action of governmental agencies -shall be conducted as openly as possible.  To implement this policy the legislature declares that:

(1)  It is the intent of this part to protect the people's right to know;

(2)  The provisions requiring open meetings shall be liberally construed; and

(3)  The provisions providing for exceptions to the open meeting requirements shall be strictly construed against closed meetings. [L 1975, c 166, pt of §1]

Attorney General Opinions

This section and sections 92-7 and 92-9 require commission to specify subject matter of items on public meeting agenda.  Att. Gen. Op. 85-2.

Interpretation of "board" as excluding county council would be inconsistent with policy and intent of sunshine law.  Att. Gen. Op. 86-5.

Hawaii Legal Reporter Citations

Openness in governmental discussions, deliberations, decisions, and actions. 79 HLR 79-0117; 79 HLR 79-0543.



§92-1.5 - Administration of this part.

[§92-1.5]  Administration of this part.  The director of the office of information practices shall administer this part.  The director shall establish procedures for filing and responding to complaints filed by any person concerning the failure of any board to comply with this part.  The director of the office of information practices shall submit an annual report of these complaints along with final resolution of complaints, and other statistical data to the legislature, no later than twenty days prior to the convening of each regular session. [L 1998, c 137, §2]



§92-2 - Definitions.

§92-2  Definitions.  As used in this part:

(1)  "Board" means any agency, board, commission, authority, or committee of the State or its political subdivisions which is created by constitution, statute, rule, or executive order, to have supervision, control, jurisdiction or advisory power over specific matters and which is required to conduct meetings and to take official actions.

(2)  "Chance meeting" means a social or informal assemblage of two or more members at which matters relating to official business are not discussed.

(3)  "Meeting" means the convening of a board for which a quorum is required in order to make a decision or to deliberate toward a decision upon a matter over which the board has supervision, control, jurisdiction, or advisory power. [L 1975, c 166, pt of §1; am L 1976, c 212, §1]

Attorney General Opinions

Trustees of travel agency recovery fund comprise board subject to sunshine law.  Att. Gen. Op. 85-14.

Associated Students of University of Hawaii not a "board" subject to sunshine law.  Att. Gen. Op. 85-18.

"Board" includes committees or subgroups of the board.  Att. Gen. Op. 85-27.

County council is a "board".  Att. Gen. Op. 86-5.

Agency's retreat would be a "meeting" subject to sunshine law.  Att. Gen. Op. 86-19.

Law Journals and Reviews

Hawai`i's Sunshine Law Compliance Criteria.  26 UH L. Rev. 21.



§92-2.5 - Permitted interactions of members.

§92-2.5  Permitted interactions of members.  (a)  Two members of a board may discuss between themselves matters relating to official board business to enable them to perform their duties faithfully, as long as no commitment to vote is made or sought and the two members do not constitute a quorum of their board.

(b)  Two or more members of a board, but less than the number of members which would constitute a quorum for the board, may be assigned to:

(1)  Investigate a matter relating to the official business of their board; provided that:

(A)  The scope of the investigation and the scope of each member's authority are defined at a meeting of the board;

(B)  All resulting findings and recommendations are presented to the board at a meeting of the board; and

(C)  Deliberation and decisionmaking on the matter investigated, if any, occurs only at a duly noticed meeting of the board held subsequent to the meeting at which the findings and recommendations of the investigation were presented to the board; or

(2)  Present, discuss, or negotiate any position which the board has adopted at a meeting of the board; provided that the assignment is made and the scope of each member's authority is defined at a meeting of the board prior to the presentation, discussion or negotiation.

(c)  Discussions between two or more members of a board, but less than the number of members which would constitute a quorum for the board, concerning the selection of the board's officers may be conducted in private without limitation or subsequent reporting.

(d)  Discussions between the governor and one or more members of a board may be conducted in private without limitation or subsequent reporting; provided that the discussion does not relate to a matter over which a board is exercising its adjudicatory function.

(e)  Discussions between two or more members of a board and the head of a department to which the board is administratively assigned may be conducted in private without limitation; provided that the discussion is limited to matters specified in section 26-35.

(f)  Communications, interactions, discussions, investigations, and presentations described in this section are not meetings for purposes of this part. [L 1996, c 267, §2; am L 2005, c 84, §1]

Law Journals and Reviews

Hawai`i's Sunshine Law Compliance Criteria.  26 UH L. Rev. 21.

Case Notes

Although subsection (a) does not expressly preclude city counsel members from engaging in serial one-on-one conversations, when council members engaged in a series of one-on-one conversations relating to a particular item of council business, under §92-5(b), the spirit of the open meeting requirement was circumvented and the strong policy of having public bodies deliberate and decide its business in view of the public was thwarted and frustrated.  117 H. 1 (App.), 175 P.3d 111.



§92-3 - Open meetings.

§92-3  Open meetings.  Every meeting of all boards shall be open to the public and all persons shall be permitted to attend any meeting unless otherwise provided in the constitution or as closed pursuant to sections 92-4 and 92-5; provided that the removal of any person or persons who wilfully disrupts a meeting to prevent and compromise the conduct of the meeting shall not be prohibited.  The boards shall afford all interested persons an opportunity to submit data, views, or arguments, in writing, on any agenda item.  The boards shall also afford all interested persons an opportunity to present oral testimony on any agenda item.  The boards may provide for reasonable administration of oral testimony by rule. [L 1975, c 166, pt of §1; am L 1985, c 278, §1]

Attorney General Opinions

Sunshine law applies to meeting of standing or select committee of board of regents of University of Hawaii.  Att. Gen. Op. 85-27.

Opportunity to present testimony, when it must be afforded; cannot delegate committee to hear testimony.  Att. Gen. Op. 86-5.

Case Notes

Rule regarding confidentiality of development proposals neither conflicted with nor contradicted “mandate” of either this section or the Sunshine Law, chapter 92, as a whole; plaintiff not entitled to disclosure of development proposals under those statutory provisions.  74 H. 365, 846 P.2d 882.



§92-3.1 - Limited meetings.

§92-3.1  Limited meetings.  (a)  If a board determines that it is necessary to meet at a location that is dangerous to health or safety, or if a board determines that it is necessary to conduct an on-site inspection of a location that is related to the board's business at which public attendance is not practicable, and the director of the office of information practices concurs, the board may hold a limited meeting at that location that shall not be open to the public; provided that at a regular meeting of the board prior to the limited meeting:

(1)  The board determines, after sufficient public deliberation, that it is necessary to hold the limited meeting and specifies that the location is dangerous to health or safety or that the on-site inspection is necessary and public attendance is impracticable;

(2)  Two-thirds of all members to which the board is entitled vote to adopt the determinations required by paragraph (1); and

(3)  Notice of the limited meeting is provided in accordance with section 92-7.

(b)  At all limited meetings, the board shall:

(1)  Videotape the meeting, unless the requirement is waived by the director of the office of information practices, and comply with all requirements of section 92-9;

(2)  Make the videotape available at the next regular meeting; and

(3)  Make no decisions at the meeting. [L 1995, c 212, §1; am L 2008, c 20, §1]



§92-3.5 - Meeting by videoconference; notice; quorum.

§92-3.5  Meeting by videoconference; notice; quorum.  (a)  A board may hold a meeting by videoconference; provided that the videoconference system used by the board shall allow both audio and visual interaction between all members of the board participating in the meeting and the public attending the meeting, at any videoconference location.  The notice required by section 92-7 shall specify all locations at which board members will be physically present during a videoconference meeting.  The notice shall also specify that the public may attend the meeting at any of the specified locations.

(b)  Any board member participating in a meeting by videoconference shall be considered present at the meeting for the purpose of determining compliance with the quorum and voting requirements of the board.

(c)  A meeting held by videoconference shall be terminated if, after the meeting convenes, both the audio and video communication cannot be maintained with all locations where the meeting is being held, even if a quorum of the board is physically present in one location; provided that a meeting may be continued by audio communication alone, if:

(1)  All visual aids required by, or brought to the meeting by board members or members of the public have already been provided to all meeting participants at all videoconference locations where the meeting is held; or

(2)  Participants are able to readily transmit visual aids by some other means (e.g., fax copies), to all other meeting participants at all other videoconference locations where the meeting is held.  If copies of visual aids are not available to all meeting participants at all videoconference locations where the meeting is held, those agenda items related to the visual aids shall be deferred until the next meeting; and

(3)  No more than fifteen minutes shall elapse in implementing the requirements listed in paragraph (2). [L 1994, c 121, §1; am L 2000, c 284, §2; am L 2006, c 152, §1]



§92-4 - Executive meetings.

§92-4  Executive meetings.  A board may hold an executive meeting closed to the public upon an affirmative vote, taken at an open meeting, of two-thirds of the members present; provided the affirmative vote constitutes a majority of the members to which the board is entitled.  A meeting closed to the public shall be limited to matters exempted by section 92-5.  The reason for holding such a meeting shall be publicly announced and the vote of each member on the question of holding a meeting closed to the public shall be recorded, and entered into the minutes of the meeting. [L 1975, c 166, pt of §1; am L 1985, c 278, §2]

Attorney General Opinions

Transcript of agency hearing is a public record.  Att. Gen. Op. 64-4.

Executive meeting to develop criteria for superintendent of education position may not be closed.  Att. Gen. Op. 75-11.

Case Notes

Certain police records not public records.  42 H. 14, (decided prior to enactment of section).



§92-5 - Exceptions.

§92-5  Exceptions.  (a)  A board may hold a meeting closed to the public pursuant to section 92-4 for one or more of the following purposes:

(1)  To consider and evaluate personal information relating to individuals applying for professional or vocational licenses cited in section 26-9 or both;

(2)  To consider the hire, evaluation, dismissal, or discipline of an officer or employee or of charges brought against the officer or employee, where consideration of matters affecting privacy will be involved; provided that if the individual concerned requests an open meeting, an open meeting shall be held;

(3)  To deliberate concerning the authority of persons designated by the board to conduct labor negotiations or to negotiate the acquisition of public property, or during the conduct of such negotiations;

(4)  To consult with the board's attorney on questions and issues pertaining to the board's powers, duties, privileges, immunities, and liabilities;

(5)  To investigate proceedings regarding criminal misconduct;

(6)  To consider sensitive matters related to public safety or security;

(7)  To consider matters relating to the solicitation and acceptance of private donations; and

(8)  To deliberate or make a decision upon a matter that requires the consideration of information that must be kept confidential pursuant to a state or federal law, or a court order.

(b)  In no instance shall the board make a decision or deliberate toward a decision in an executive meeting on matters not directly related to the purposes specified in subsection (a).  No chance meeting, permitted interaction, or electronic communication shall be used to circumvent the spirit or requirements of this part to make a decision or to deliberate toward a decision upon a matter over which the board has supervision, control, jurisdiction, or advisory power. [L 1975, c 166, pt of §1; am L 1985, c 278, §3; gen ch 1985; am L 1996, c 267, §3; am L 1998, c 48, §1; am L 1999, c 49, §1]

Attorney General Opinions

Subsection (a)(1) is applicable only when a specific individual is involved.  Att. Gen. Op. 75-11.

Even if there is no quorum, meeting to discuss official business may be prohibited unless sunshine law followed.  Att. Gen. Op. 85-27.

Subsection (a)(2) and §92-9 read together permit board and commission members to disclose some matters deliberated or decided in executive session, but they cannot disclose matters which would be inconsistent with subsection (a)(2), i.e., matters affecting privacy of individuals under consideration for hire, and they must maintain this confidentiality for as long as disclosure would defeat purpose of convening the executive meeting.  Att. Gen. Op. 94-1.

Case Notes

Although §92-2.5(a) does not expressly preclude city counsel members from engaging in serial one-on-one conversations, when council members engaged in a series of one-on-one conversations relating to a particular item of council business, under subsection (b), the spirit of the open meeting requirement was circumvented and the strong policy of having public bodies deliberate and decide its business in view of the public was thwarted and frustrated.   117 H. 1 (App.), 175 P.3d 111.

In a suit deciding whether disclosure of county council executive session minutes was required, circuit court properly found that both chapter 92F and this chapter applied; if the meeting met an exception to the open meeting requirements put forth in this chapter, such as an exception enumerated in this section, the council was not required to disclose the minutes of that meeting to the public; if the meeting did not fall under such an exception, the council was required to disclose the minutes  pursuant to §92-9 and §92F-12.  120 H. 34 (App.), 200 P.3d 403.

Where it was clear from the county council executive session minutes that the county attorney consulted with the council consistently and at length throughout the executive session regarding the procedure to follow in conducting an investigation of the county police department and that the council's consultation with the attorney largely concerned the ramifications of the sunshine law on the council's investigation -- a legal question, the council was justified in closing the meeting to the public in executive session.  120 H. 34 (App.), 200 P.3d 403.

Where the county council executive session conversation consisted of either direct communication between the council members and the county attorney or communication among council members that flowed from consultation with the county attorney, the attorney-client portions of the executive session were so intertwined with other portions of the executive session that redacting the privileged portions and disclosing the remainder of the minutes was impractical.  120 H. 34 (App.), 200 P.3d 403.



§92-6 - Judicial branch, quasi-judicial boards and investigatory functions; applicability.

§92-6  Judicial branch, quasi-judicial boards and investigatory functions; applicability.  (a)  This part shall not apply:

(1)  To the judicial branch.

(2)  To adjudicatory functions exercised by a board and governed by sections 91-8 and 91-9, or authorized by other sections of the Hawaii Revised Statutes.  In the application of this subsection, boards exercising adjudicatory functions include, but are not limited to, the following:

(A)  Hawaii labor relations board, chapters 89 and 377;

(B)  Labor and industrial relations appeals board, chapter 371;

(C)  Hawaii paroling authority, chapter 353;

(D)  Civil service commission, chapter 26;

(E)  Board of trustees, employees' retirement system of the State of Hawaii, chapter 88;

(F)  Crime victim compensation commission, chapter 351; and

(G)  State ethics commission, chapter 84.

(b)  Notwithstanding provisions in this section to the contrary, this part shall apply to require open deliberation of the adjudicatory functions of the land use commission. [L 1975, c 166, pt of §1; am L 1976, c 92, §8; am L 1985, c 251, §11; am L 1998, c 240, §6]

Rules of Court

Applicability of Hawaii Rules of Civil Procedure, see HRCP rule 81(b)(12).

Case Notes

County planning commission's closed deliberations permissible under this section despite open meeting mandate of section 92-3.  64 H. 431, 643 P.2d 55.

Adjudicatory functions include adoption of conclusions of law.  4 H. App. 633, 675 P.2d 784.



§92-7 - Notice.

§92-7  Notice.  (a)  The board shall give written public notice of any regular, special, or rescheduled meeting, or any executive meeting when anticipated in advance.  The notice shall include an agenda which lists all of the items to be considered at the forthcoming meeting, the date, time, and place of the meeting, and in the case of an executive meeting the purpose shall be stated.

(b)  The board shall file the notice in the office of the lieutenant governor or the appropriate county clerk's office, and in the board's office for public inspection, at least six calendar days before the meeting.  The notice shall also be posted at the site of the meeting whenever feasible.

(c)  If the written public notice is filed in the office of the lieutenant governor or the appropriate county clerk's office less than six calendar days before the meeting, the lieutenant governor or the appropriate county clerk shall immediately notify the chairperson of the board, or the director of the department within which the board is established or placed, of the tardy filing of the meeting notice.  The meeting shall be canceled as a matter of law, the chairperson or the director shall ensure that a notice canceling the meeting is posted at the place of the meeting, and no meeting shall be held.

(d)  No board shall change the agenda, once filed, by adding items thereto without a two-thirds recorded vote of all members to which the board is entitled; provided that no item shall be added to the agenda if it is of reasonably major importance and action thereon by the board will affect a significant number of persons.  Items of reasonably major importance not decided at a scheduled meeting shall be considered only at a meeting continued to a reasonable day and time.

(e)  The board shall maintain a list of names and addresses of persons who request notification of meetings and shall mail a copy of the notice to such persons at their last recorded address no later than the time the agenda is filed under subsection (b). [L 1975, c 166, pt of §1; am L 1976, c 212, §2; am L 1984, c 271, §1; am L 1985, c 278, §4; am L 1995, c 13, §2]

Attorney General Opinions

This section and sections 92-1 and 92-9 require commission to specify subject matter of items on public meeting agenda.  Not sufficient to list broad categories of items.  Att. Gen. Op. 85-2.

Filing deadline should be established by using day, rather than hour increments.  Att. Gen. Op. 92-06.

Law Journals and Reviews

Hawai`i's Sunshine Law Compliance Criteria.  26 UH L. Rev. 21.



§92-8 - Emergency meetings.

§92-8  Emergency meetings.  (a)  If a board finds that an imminent peril to the public health, safety, or welfare requires a meeting in less time than is provided for in section 92-7, the board may hold an emergency meeting provided that:

(1)  The board states in writing the reasons for its findings;

(2)  Two-thirds of all members to which the board is entitled agree that the findings are correct and an emergency exists;

(3)  An emergency agenda and the findings are filed with the office of the lieutenant governor or the appropriate county clerk's office, and in the board's office; and

(4)  Persons requesting notification on a regular basis are contacted by mail or telephone as soon as practicable.

(b)  If an unanticipated event requires a board to take action on a matter over which it has supervision, control, jurisdiction, or advisory power, within less time than is provided for in section 92-7 to notice and convene a meeting of the board, the board may hold an emergency meeting to deliberate and decide whether and how to act in response to the unanticipated event; provided that:

(1)  The board states in writing the reasons for its finding that an unanticipated event has occurred and that an emergency meeting is necessary and the attorney general concurs that the conditions necessary for an emergency meeting under this subsection exist;

(2)  Two-thirds of all members to which the board is entitled agree that the conditions necessary for an emergency meeting under this subsection exist;

(3)  The finding that an unanticipated event has occurred and that an emergency meeting is necessary and the agenda for the emergency meeting under this subsection are filed with the office of the lieutenant governor or the appropriate county clerk's office, and in the board's office;

(4)  Persons requesting notification on a regular basis are contacted by mail or telephone as soon as practicable; and

(5)  The board limits its action to only that action which must be taken on or before the date that a meeting would have been held, had the board noticed the meeting pursuant to section 92-7.

(c)  For purposes of this part, an "unanticipated event" means:

(1)  An event which members of the board did not have sufficient advance knowledge of or reasonably could not have known about from information published by the media or information generally available in the community;

(2)  A deadline established by a legislative body, a court, or a federal, state, or county agency beyond the control of a board; or

(3)  A consequence of an event for which reasonably informed and knowledgeable board members could not have taken all necessary action. [L 1975, c 166, pt of §1; am L 1996, c 267, §4]



§92-9 - Minutes.

§92-9  Minutes.  (a)  The board shall keep written minutes of all meetings.  Unless otherwise required by law, neither a full transcript nor a recording of the meeting is required, but the written minutes shall give a true reflection of the matters discussed at the meeting and the views of the participants.  The minutes shall include, but need not be limited to:

(1)  The date, time and place of the meeting;

(2)  The members of the board recorded as either present or absent;

(3)  The substance of all matters proposed, discussed, or decided; and a record, by individual member, of any votes taken; and

(4)  Any other information that any member of the board requests be included or reflected in the minutes.

(b)  The minutes shall be public records and shall be available within thirty days after the meeting except where such disclosure would be inconsistent with section 92-5; provided that minutes of executive meetings may be withheld so long as their publication would defeat the lawful purpose of the executive meeting, but no longer.

(c)  All or any part of a meeting of a board may be recorded by any person in attendance by means of a tape recorder or any other means of sonic reproduction, except when a meeting is closed pursuant to section 92-4; provided the recording does not actively interfere with the conduct of the meeting. [L 1975, c 166, pt of §1]

Attorney General Opinions

This section and §§92-1 and 92-7 require commission to specify subject matter of items on public meeting agenda; agency responsible to make its minutes available to public.  Att. Gen. Op. 85-2.

This section and §92-5(a)(2) read together permit board and commission members to disclose some matters deliberated or decided in executive session, but they cannot disclose matters which would be inconsistent with §92-5(a)(2), i.e., matters affecting privacy of individuals under consideration for hire and they must maintain this confidentiality for as long as disclosure would defeat purpose of convening the executive meeting.  Att. Gen. Op. 94-1.

Case Notes

In a suit deciding whether disclosure of county council executive session minutes was required, circuit court properly found that both chapter 92F and this chapter applied; if the meeting met an exception to the open meeting requirements put forth in this chapter, such as an exception enumerated in §92-5, the council was not required to disclose the minutes of that meeting to the public; if the meeting did not fall under such an exception, the council was required to disclose the minutes  pursuant to this section and §92F-12.  120 H. 34 (App.), 200 P.3d 403.



§92-10 - Legislative branch; applicability.

§92-10  Legislative branch; applicability.  Notwithstanding any provisions contained in this chapter to the contrary, open meeting requirements, and provisions regarding enforcement, penalties and sanctions, as they are to relate to the state legislature or to any of its members shall be such as shall be from time to time prescribed by the respective rules and procedures of the senate and the house of representatives, which rules and procedures shall take precedence over this part.  Similarly, provisions relating to notice, agenda and minutes of meetings, and such other requirements as may be necessary, shall also be governed by the respective rules and procedures of the senate and the house of representatives. [L 1975, c 166, pt of §1]



§92-11 - Voidability.

§92-11  Voidability.  Any final action taken in violation of sections 92-3 and 92-7 may be voidable upon proof of violation.  A suit to void any final action shall be commenced within ninety days of the action. [L 1975, c 166, pt of §1; am L 2005, c 84, §2]

Case Notes

Violation not wilful.  4 H. App. 633, 675 P.2d 784.



§92-12 - Enforcement.

§92-12  Enforcement.  (a)  The attorney general and the prosecuting attorney shall enforce this part.

(b)  The circuit courts of the State shall have jurisdiction to enforce the provisions of this part by injunction or other appropriate remedy.

(c)  Any person may commence a suit in the circuit court of the circuit in which a prohibited act occurs for the purpose of requiring compliance with or preventing violations of this part or to determine the applicability of this part to discussions or decisions of the public body.  The court may order payment of reasonable attorney fees and costs to the prevailing party in a suit brought under this section.

(d)  The proceedings for review shall not stay the enforcement of any agency decisions; but the reviewing court may order a stay if the following criteria have been met:

(1)  There is likelihood that the party bringing the action will prevail on the merits;

(2)  Irreparable damage will result if a stay is not ordered;

(3)  No irreparable damage to the public will result from the stay order; and

(4)  Public interest will be served by the stay order. [L 1975, c 166, pt of §1; am L 1985, c 278, §5]

Case Notes

Entitles "any person" to "commence a suit in the circuit court of the circuit in which a prohibited act occurs", regardless of the person's participation in any proceeding.  74 H. 365, 846 P.2d 882.

Award of attorneys' fees under subsection (c) intended to apply where citizen prevails against government; prevailing defendant private party thus not entitled to attorneys' fees under this subsection.  86 H. 132, 948 P.2d 122.

Plaintiffs, as a "private attorney general", had standing pursuant to subsection (c) to present case to determine the applicability of the sunshine law to defendants' conduct--where five or more city council members participated in a series of private one-on-one conversations regarding, among other matters, the proposed reorganization of the council's standing committees--and to seek a declaration that it violated the sunshine law.   117 H. 1 (App.), 175 P.3d 111.

Trial court did not err in hearing plaintiffs' suit as to the allegations that defendants' conduct relating to a council resolution violated the sunshine law where exceptions to the mootness doctrine applied to the case, including the public interest exception when the question involved affects the public interest and is likely that similar questions arising in the future would likewise become moot before a needed authoritative determination by an appellate court, and the exception when the case is capable of repetition, yet evades review.  117 H. 1 (App.), 175 P.3d 111.

Where plaintiffs prevailed on some, but not all, of their claims, but plaintiffs' claims for relief involved a common core of facts and were based on related legal theories, and much of counsel's time was devoted generally to litigation as a whole, making it difficult to divide the hours expended on a claim-by-claim basis, trial court should not have reduced the plaintiffs' attorney's fees request by seventy-five per cent; plaintiffs were thus entitled to full attorney's fees pursuant to subsection (c).  117 H. 1 (App.), 175 P.3d 111.

As this chapter governs board meetings and board meeting minutes, including those of executive sessions, and this section, by its plain language, permits "any person," including the county, to bring suit in circuit court "to determine the applicability of part I of this chapter to the discussions or decisions" of the council, the circuit court did not err in determining it had jurisdiction pursuant to this chapter to determine whether county council's executive session minutes had to be disclosed.  120 H. 34 (App.), 200 P.3d 403.



§92-13 - Penalties.

§92-13  Penalties.  Any person who wilfully violates any provisions of this part shall be guilty of a misdemeanor, and upon conviction, may be summarily removed from the board unless otherwise provided by law. [L 1975, c 166, pt of §1]



§92-15 - Boards and commissions; quorum; number of votes necessary to validate acts.

PART II.  BOARDS:  QUORUM; GENERAL POWERS

Note

The sections of this part are renumbered to eliminate duplication of the section numbers in Part I, as enacted by L 1975, c 166.

[§92-15]  Boards and commissions; quorum; number of votes necessary to validate acts.  Whenever the number of members necessary to constitute a quorum to do business, or the number of members necessary to validate any act, of any board or commission of the State or of any political subdivision thereof, is not specified in the law or ordinance creating the same or in any other law or ordinance, a majority of all the members to which the board or commission is entitled shall constitute a quorum to do business, and the concurrence of a majority of all the members to which the board or commission is entitled shall be necessary to make any action of the board or commission valid; provided that due notice shall have been given to all members of the board or commission or a bona fide attempt shall have been made to give the notice to all members to whom it was reasonably practicable to give the notice.  This section shall not invalidate any act of any board or commission performed prior to April 20, 1937, which, under the general law then in effect, would otherwise be valid. [L 1937, c 40, §1; RL 1945, §482; RL 1955, §7-26; HRS §92-11; ren §92-15]

Attorney General Opinions

"Concurrence" means affirmative vote, not abstention.  Att. Gen. Op. 85-11.

Case Notes

Where the required majority exists without the vote of the disqualified member, disqualified member's participation will not invalidate the result.  63 H. 222, 624 P.2d 1353.



§92-15.5 - Nonattendance of board member; expiration of term.

[§92-15.5]  Nonattendance of board member; expiration of term.  (a)  Notwithstanding any law to the contrary, the term of a board member shall expire upon the failure of the member, without valid excuse, to attend three consecutive meetings duly noticed to all members of the board and where the board failed to constitute quorum necessary to transact board business.  The chair or acting chair of the board shall determine if the absence of the member is excusable.  The expiration of the member's term shall be effective immediately after the third consecutive unattended meeting and unexcused absence.  The vacancy shall be filled in the same manner as the original appointment.

(b)  This section shall not apply to ex officio members of a board.

(c)  Notwithstanding the definition of "board" in section 92-2, this section shall apply only to a state board and shall not apply to a board of any political subdivision of the State or whose authority is strictly advisory. [L 2004, c 234, §1]



§92-16 - Power of boards to issue subpoenas, administer oaths, appoint masters, etc.

[§92-16]  Power of boards to issue subpoenas, administer oaths, appoint masters, etc.  (a)  Any board (which term as used in this section means any board or commission of the State or of any political subdivision of the State) which is by law authorized or required to hold hearings for the purpose of receiving evidence, shall have the following powers, in addition to those provided for by any other law, in connection with the hearings:

(1)  To subpoena witnesses upon subpoena signed by the chairperson, acting chairperson, or any member, or executive secretary, or executive officer of or under the board who is so authorized by the board.  The subpoenas shall be served in the same manner, and the witnesses subpoenaed shall be entitled to the same witness fees, as in the case of a witness subpoenaed to testify before a circuit court.  Any circuit court, upon the written application of any member of the board or of any master appointed by it as in this section provided, shall have power to enforce obedience to the subpoena by contempt proceedings.

(2)  Through the chairperson, acting chairperson, or any member of the board, or through the executive secretary or executive officer of or under the board so authorized by the board, to administer oaths to witnesses and require the testimony of such witnesses on matters germane to the subject under inquiry at the hearing.  Any party to the hearing upon request shall be allowed to be represented by counsel and be allowed reasonable rights of examination and cross-examination of witnesses.  Any false swearing by a witness at the hearing upon any material issue or matter shall constitute perjury, and be punishable as such.

(3)  To appoint, by written resolution adopted by vote of a majority of the board, a master or masters (who may, but need not be, a member or members of the board, or a disinterested attorney at law or other person, or a combination of any of them) to hold the hearing and take testimony upon the matters involved in the hearing and report to the board the master's or their findings and recommendations, together with a transcript of the hearing or a summary of the evidence and testimony taken thereat, and to adopt the findings and recommendations, in whole or in part, or otherwise act upon the report and transcript or summary, and, in the board's discretion, to hold further hearings and take further evidence and testimony in connection therewith, before taking final action thereon.  Any master may be paid such reasonable compensation as shall be determined by the board, provided that no member of the board shall be eligible to receive any additional compensation for services as master.

(b)  Subpoena fees, master's fees, and other expenses in connection with the hearings shall be payable out of any moneys appropriated or available for expenditure by the board for personal services or current expenses, or both.  Any master so appointed shall have all of the powers which would be held and enjoyed by the board or the chairperson or any member thereof in connection with the hearing. [L 1949, c 329, §1; RL 1955, §7-27; HRS §92-12; am L 1973, c 31, pt of §21; ren §92-16; gen ch 1985, 1993]



§92-17 - Consumer complaints; procedures and remedies.

§92-17  Consumer complaints; procedures and remedies.  (a)  All boards as defined by section 92-2(1) established to license or regulate any profession, occupation, industry, or service, shall receive complaints from consumers and other persons claiming to be aggrieved by business practices related to their respective jurisdictions.

(b)  Upon receipt of a written complaint or upon receipt of an investigation report generated by the board on its own motion or upon staff investigation which establishes an alleged violation of any provision of law or rule, the board or its authorized representative shall notify the licensee or person regulated of the charge against the licensee or person and conduct a hearing in conformity with chapter 91 if the matter cannot be settled informally.  If the board finds that the charge constitutes a violation, the board may order one or more of the following remedies as appropriate relief:

(1)  Refunding the money paid as fees for services;

(2)  Correcting the work done in providing services;

(3)  Revocation of the licensee's permit or license;

(4)  Suspension of the licensee's permit or license;

(5)  Imposition of a fine; and

(6)  Any other reasonable means to secure relief as determined by the board.

The board may also assess the licensee, as a penalty, any cost incurred in publishing the notice of hearing when service by registered or certified mail to the address listed on the licensee's record is unsuccessful.

(c)  Notwithstanding any provision to the contrary:

(1)  No license or permit shall be suspended by the board for a period exceeding five years.

(2)  A person whose license or permit has been revoked by the board may not reapply for a license until the expiration of at least five years from the effective date of the revocation of the license or permit.

(3)  A suspended license or permit shall be reinstated at the end of the suspension; provided that the suspension does not carry forward to the next license period, and the person satisfies all licensing requirements and conditions contained in the order of the suspension.  If a suspension carries forward to the next license period, the board shall not renew the suspended license or permit during the usual renewal period.  At the end of the suspension period, a person whose license or permit was suspended may be reinstated upon filing a reinstatement form provided by the board and payment of the renewal fees, satisfaction of any other renewal requirements, and fulfillment of conditions, if any, contained in the order of suspension.  If the person fails to file for reinstatement within thirty days after the end of the suspension, the person's license or permit shall be forfeited.

(d)  The failure or refusal of the licensee to comply with any board order, including an order of license suspension, shall also constitute grounds for further disciplinary action, including a suspension or revocation of license, imposition of which shall be subject to chapter 91 and the procedural rules of the board.  The board may also apply to any circuit court for injunctive relief to compel compliance with the board's order.  Where appropriate, the board shall refer for prosecution to the proper authority any practice constituting a violation which is subject to criminal penalty.

(e)  If the subject matter of the complaint does not come within its jurisdiction, or if it is found that the charge does not constitute a violation, the board shall notify and inform the complainant in writing with regard to the reasons for its inability to act upon the complaint.

(f)  The complainant and the licensee or person regulated may agree to resolve the complaint through final and binding arbitration pursuant to chapter 658A.  In the event of an agreement to arbitrate, the board may enter an order dismissing any proceeding instituted pursuant to subsection (b); provided that the order of dismissal may be conditioned upon prompt and complete compliance with the arbitrator's award.  In the event that the licensee or person regulated fails to comply with the terms of the arbitrator's award, the board may reopen the proceeding and may, after a hearing in conformity with chapter 91, order one or more of the remedies set forth in subsection (b).

Notwithstanding any provision of chapter 658A to the contrary, an arbitration agreement entered into pursuant to this section shall be approved by the board, and the parties shall agree on an arbitrator within five days after execution of the agreement.  If the parties fail to agree on an arbitrator within the time above prescribed, the board may appoint an arbitrator from a list of arbitrators maintained for that purpose by the department of commerce and consumer affairs.

(g)  A fine levied in a final order of a board or commission pursuant to subsection (b) shall be confirmed as a judgment by a circuit court in which the respondent resides or has property or in which the act complained of had occurred, by filing the board or commission's final order any time after thirty days after the issuance of that final order.  The judgment issued thereon shall have the same force and effect and be enforceable and collectible as any other judgment issued in the circuit court.  Nothing herein shall impair the right of the board or commission to apply to the circuit court for injunctive relief pursuant to subsection (d). [L 1974, c 117, §2; HRS §92-13; ren §92-17; am L 1977, c 94, §1; am L 1978, c 158, §1; am L 1982, c 174, §1 and c 204, §8; am L 1983, c 181, §1; am L 1984, c 45, §3; am L 1985, c 45, §1; gen ch 1985; am L 1986, c 274, §2; am L 1993, c 109, §1; am L 2001, c 265, §4]



§92-21 - Copies of records; other costs and fees.

PART III.  COPIES OF RECORDS; COSTS AND FEES

§92-21  Copies of records; other costs and fees.  Except as otherwise provided by law, a copy of any government record, including any map, plan, diagram, photograph, photostat, or geographic information system digital data file, which is open to the inspection of the public, shall be furnished to any person applying for the same by the public officer having charge or control thereof upon the payment of the reasonable cost of reproducing such copy.  Except as provided in section 91-2.5, the cost of reproducing any government record, except geographic information system digital data, shall not be less than 5 cents per page, sheet, or fraction thereof.  The cost of reproducing geographic information system digital data shall be in accordance with rules adopted by the agency having charge or control of that data.  Such reproduction cost shall include but shall not be limited to labor cost for search and actual time for reproducing, material cost, including electricity cost, equipment cost, including rental cost, cost for certification, and other related costs.  All fees shall be paid in by the public officer receiving or collecting the same to the state director of finance, the county director of finance, or to the agency or department by which the officer is employed, as government realizations; provided that fees collected by the public utilities commission pursuant to this section shall be deposited in the public utilities commission special fund established under section 269-33. [L 1921, c 96, §1; RL 1925, §166; am L 1929, c 166, pt of §1; am L 1931, c 178, §1; RL 1935, §147; RL 1945, pt of §458; am L 1945, c 248, §1; am L 1949, c 345, §1; am L Sp 1949, c 23, §1; RL 1955, §7-1; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §92-21; am L 1974, c 145, §2; am L 1976, c 212, §3; am L 1991, c 145, §3; am L 1993, c 103, §1; am L 1994, c 226, §2; am L 1998, c 311, §4; am L 1999, c 160, §1 and c 301, §3(1)]

Cross References

Court documents, see §607-5.

Case Notes

Records not otherwise open to the public are not opened by this section.  42 H. 14.



§92-22 , 23 - REPEALED.

§§92-22, 23  REPEALED.  L 1989, c 14, §§18, 19.



§92-24 - Directors of finance and commerce and consumer affairs; fees.

§92-24  Directors of finance and commerce and consumer affairs; fees.  Except as provided in section 91-2.5, the director of finance and the director of commerce and consumer affairs each shall charge the following fees:

(1)  For administering any oath, $1;

(2)  For preparing every photostat copy of any document on record in the director's office, 50 cents per page or portion thereof;

(3)  For preparing every typewritten copy of any document on record in the director's office, 50 cents per page or portion thereof;

(4)  For preparing a certificate of compliance, $5 for the original certificate, and $1 for each additional copy thereof, of which $4 from each certificate and 75 cents of each additional copy shall be deposited in the compliance resolution fund established pursuant to section 26-9(o);

(5)  For comparing any document submitted for certification, 15 cents per page or portion thereof;

(6)  For certifying any document on record in the director's office, 25 cents for each certification;

(7)  For all other acts and duties, the fees of which are not otherwise provided for, such charges as each may from time to time prescribe. [CC 1859, §690; RL 1925, §1253; RL 1935, §2212; RL 1945, §5813; am L 1949, c 172, §1; RL 1955, §132-14; am L Sp 1959 2d, c 1, §§14, 15; am L 1963, c 114, §§1, 3; HRS §92-24; am L 1983, c 153, §1; am L 1988, c 141, §9; gen ch 1993; am L 1999, c 129, §4 and c 301, §3(2)]



§92-25 - No fees for copies of pleadings, etc.

§92-25  No fees for copies of pleadings, etc.  No fees shall be charged for the certification of copies of any pleadings, order or other paper or document filed in any court, or process thereon, or any transcript of testimony, upon the original filing or issuance thereof, nor for the certification of records on appeal in any proceeding in any court. [RL 1925, pt of §166; am L 1929, c 166, pt of §1; RL 1945, pt of §458; RL 1955, §7-2; HRS §92-25]



§92-26 - Fees; exemption.

§92-26  Fees; exemption.  One department of the state government shall not be required to pay any fee to any other department of the state government for the preparation and certification by the latter of any government record, nor shall section 92-21 be held to amend or repeal section 94-4. [L 1921, c 96, §2; RL 1925, §167; RL 1935, §148; RL 1945, §459; RL 1955, §7-3; HRS §92-26; am L 1991, c 145, §3]



§92-27 - Fees to be accounted for.

§92-27  Fees to be accounted for.  All official and departmental fees shall be accounted for and paid over into the public treasury, except fees designated and intended to be applied in compensation of the officers receiving the same.  No public officer in receipt of a salary for the officer's services, shall receive any other or further compensation therefor, unless specially allowed by law. [CC 1859, §1494; RL 1925, §168; RL 1935, §149; RL 1945, §460; RL 1955, §7-4; HRS §92-27; gen ch 1985]

Case Notes

Receipt of an additional fee, not provided for by law, violates section.  Officer is guilty of malfeasance thereby even if accepted in ignorance or mistake of law.  28 H. 733.



§92-28 - State service fees; increase or decrease of.

§92-28  State service fees; increase or decrease of.  Any law to the contrary notwithstanding, the fees or other nontax revenues assessed or charged by any board, commission, or other governmental agency may be increased or decreased by the body in an amount not to exceed fifty per cent of the statutorily assessed fee or nontax revenue, to maintain a reasonable relation between the revenues derived from such fee or nontax revenue and the cost or value of services rendered, comparability among fees imposed by the State, or any other purpose which it may deem necessary and reasonable; provided that:

(1)  The authority to increase or decrease fees or nontax revenues shall be subject to the approval of the governor and extend only to the following:  chapters 36, 92, 94, 142, 144, 145, 147, 150, 171, 188, 189, 231, 269, 271, 321, 338, 373, 412, 414, 414D, 415A, 417E, 419, 421, 421C, 421H, 421I, 425, 425E, 428, 431, 436E, 437, 437B, 438, 439, 440, 441, 442, 443B, 444, 447, 448, 448E, 448F, 448H, 451A, 451J, 452, 453, 453D, 454, 455, 456, 457, 457A, 457B, 457G, 458, 459, 460J, 461, 461J, 462A, 463, 463E, 464, 465, 466, 466K, 467, 467E, 468E, 468L, 468M, 469, 471, 482, 482E, 484, 485A, 501, 502, 505, 514A, 514B, 514E, 572, 574, and 846 (part II);

(2)  The authority to increase or decrease fees or nontax revenues under the chapters listed in paragraph (1) that are established by the department of commerce and consumer affairs shall apply to fees or nontax revenues established by statute or rule;

(3)  The authority to increase or decrease fees or nontax revenues established by the University of Hawaii under chapter 304A shall be subject to the approval of the board of regents; provided that the board's approval of any increase or decrease in tuition for regular credit courses shall be preceded by an open public meeting held during or prior to the semester preceding the semester to which the tuition applies;

(4)  This section shall not apply to judicial fees as may be set by any chapter cited in this section;

(5)  The authority to increase or decrease fees or nontax revenues pursuant to this section shall be exempt from the public notice and public hearing requirements of chapter 91; and

(6)  Fees for copies of proposed and final rules and public notices of proposed rulemaking actions under chapter 91 shall not exceed 10 cents a page, as required by section 91-2.5. [L 1964, c 32, §2; Supp, §7-4.5; HRS §92-28; am L 1983, c 167, §2; am L 1985, c 270, §4; am L 1987, c 283, §15; am L 1988, c 141, §10; am L 1989, c 89, §2; am L 1993, c 350, §3; am L 1995, c 95, §1; am L 1996, c 251, §2; am L 1999, c 301, §3(3); am L 2002, c 40, §3; am L 2003, c 210, §2; am L 2004, c 116, §2; am L 2006, c 75, §6 and c 229, §4; am L 2007, c 155, §§1, 2; am L 2009, c 11, §26]

Note

The 2009 amendment is retroactive to April 3, 2008.  L 2009, c 11, §76(2).

Attorney General Opinions

Basis against which the 50 per cent maximum is to be applied is the individual fee item or individual nontax revenue.  Att. Gen. Op. 64-24.



§92-29 - Reproduction of government records.

§92-29  Reproduction of government records.  Any public officer having the care and custody of any record, paper, or document may cause the same to be photographed, microphotographed, reproduced on film, or copied to an electronic format.  Any device or electronic storage system used to copy or reproduce the record, paper, or document shall accurately reflect the information in the original thereof in all details. [L 1945, c 26, pt of §1; RL 1955, §7-5; HRS §92-29; am L 1991, c 145, §2; am L 2005, c 177, §3]



§92-30 - Copy deemed original record.

§92-30  Copy deemed original record.  A photograph, microphotograph, reproduction on film, or electronic copy of a government record shall be deemed to be an original record for all purposes, including introduction in evidence in all courts or administrative agencies.  A transcript, exemplification, facsimile, or certified copy thereof, for all purposes recited in this section, shall be deemed to be a transcript, exemplification, facsimile, or certified copy of the original record. [L 1945, c 26, pt of §1; RL 1955, §7-6; HRS §92-30; am L 2005, c 177, §4]



§92-31 - Disposition of original record.

§92-31  Disposition of original record.  A photograph, microphotograph, reproduction on film, or electronic form of a government record shall be placed in conveniently accessible files and provisions made for preserving, examining, and using the same.  Thereafter, a public officer, after having first received the written approval of the comptroller as provided in section 94-3, may cause such record, paper, or document to be destroyed.  The comptroller may require, as a prerequisite to the granting of such approval, that a reproduction or print of such photograph, microphotograph, or reproduction on film, or electronic form of the record be delivered into the custody of the public archives for safekeeping.  The comptroller may also require the delivery into the custody of another governmental department or agency or a research library of any such record, paper, or document proposed to be destroyed under the provisions of this section. [L 1945, c 26, pt of §1; RL 1955, §7-7; am L 1959, c 7, §1; am L Sp 1959 2d, c 1, §12; HRS §92-31; am L 2005, c 177, §5]



§92-41 - Giving public notices.

[PART IV.  NOTICE OF PUBLIC HEARINGS]

§92-41  Giving public notices.  Notwithstanding any law to the contrary, all governmental agencies scheduling a public hearing shall give public notice in the county affected by the proposed action, to inform the public of the time, place, and subject matter of the public hearing.  This requirement shall prevail whether or not the governmental agency giving notice of public hearing is specifically required by law, and shall be in addition to other procedures required by law. [L 1972, c 188, §2; am L 1998, c 2, §29]

Attorney General Opinions

State agency required by section 91-3(a)(1) to publish notice of hearing must in addition comply with publication requirements of this section.  Att. Gen. Op. 73-12.

This section does not require a public hearing in each county where a notice of public hearing is published.  Att. Gen. Op. 73-13.

Notices must be published in a county newspaper and a newspaper with statewide circulation.  Att. Gen. Op. 89-4.

For the repeal of rules, this section and §91-3 did not require individual notice to all property owners potentially affected by the change in the rules but only notice by publication, and a mailing to those persons who requested advance notice of department's rulemaking proceedings.  Att. Gen. Op. 97-4.



§92-50 to 52 - REPEALED.

PART V.  PUBLIC RECORDS

§§92-50 to 52  REPEALED.  L 1988, c 262, §3.



§92-71 - Political subdivision of the State; applicability.

[PART VI.  GENERAL PROVISIONS]

[§92-71]  Political subdivision of the State; applicability.  The provisions contained in this chapter shall apply to all political subdivisions of the State.  Provided, however, in the event that any political subdivision of the State shall provide by charter, ordinance or otherwise, more stringent requirements relating to mandating the openness of meetings, the more stringent provisions of said charter, ordinance, or otherwise, shall apply. [L 1976, c 212, §5]

Attorney General Opinions

Interpretation of "board" as excluding county council would be inconsistent with this section.  Att. Gen. Op. 86-5.



§92-81 - Neighborhood board; notice and agenda; public input; quorum.

[Part VII.]  Neighborhood board

[§92-81]  Neighborhood board; notice and agenda; public input; quorum.  (a)  Any contrary provision in this chapter notwithstanding, the provisions of this part shall apply to neighborhood boards overseen by a neighborhood commission of the city and county of Honolulu, and such other neighborhood boards as may be created in other counties and overseen by a county-based commission.

(b)  The agenda required to be included in written public notice of a neighborhood board meeting may include an opportunity for the board to receive public input on issues not specifically noticed for consideration at the forthcoming meeting.

(c)  Any matter raised as part of the public input agenda allowed under subsection (b) may be discussed and information on the matter may be received by the board at the meeting; provided that the board shall not make a decision relating to the matter.  The board may make decisions on matters originally raised as part of a public input agenda only at a later meeting, where the agenda for the meeting shall give notice of decision-making on the matter.

(d)  A quorum for a meeting of a neighborhood board shall be required for:

(1)  Conducting official board business;

(2)  Discussions prior to and related to voting; and

(3)  Voting required to validate an act of the board as part of official board business.

A neighborhood board may receive information or testimony on a matter of official board business without a quorum; provided that the board shall not make a decision on the issue.  The board members, at the next meeting of the neighborhood board, shall report the matters presented as information or testimony. [L 2008, c 153, pt of §1]



§92-82 - Permitted interactions of neighborhood board members.

[§92-82]  Permitted interactions of neighborhood board members.  (a)  Two or more members of a neighborhood board, but fewer than the number of members necessary to constitute a quorum for the board, may attend informational meetings or presentations on matters relating to official board business, including meetings of another entity, seminars, and community meetings; provided that the presentation is not specifically and exclusively organized for or directed toward members of the board.

(b)  Neighborhood board members may participate in discussions, including discussions among themselves; provided that the discussions occur during and as part of the informational meeting or presentation allowed by subsection (a); and provided further that there is no commitment made relating to a vote on the issue.  The board members, at the next duly noticed meeting of the neighborhood board, shall report their attendance and the matters presented and discussed that related to official board business at the informational meeting or presentation. [L 2008, c 153, pt of §1]



§92-83 - Neighborhood board meeting; unanticipated events; public interest.

[§92-83]  Neighborhood board meeting; unanticipated events; public interest.  An unanticipated event that occurs after public notice of a neighborhood board meeting has been issued, but before the scheduled meeting, may be the subject of discussion at the scheduled meeting if timely action on the matter is necessary for public health, welfare, and safety.  At a duly noticed meeting, a board may take action on an unanticipated event in the public interest that is not on the agenda in the same manner as if the board had held an emergency meeting to take action on the issue, pursuant to section 92-8. [L 2008, c 153 pt of §1]






CHAPTER 92E - FAIR INFORMATION PRACTICE (CONFIDENTIALITY OF PERSONAL RECORD)

CHAPTER 92E

FAIR INFORMATION PRACTICE

(CONFIDENTIALITY OF PERSONAL RECORD)

REPEALED.  L 1988, c 262, §4.



CHAPTER 92F - UNIFORM INFORMATION PRACTICES ACT (MODIFIED)

§92F-1 - Short title.

PART I.  GENERAL PROVISIONS AND DEFINITIONS

[§92F-1]  Short title.  This chapter shall be known and may be cited as the Uniform Information Practices Act (Modified). [L 1988, c 262, pt of §1]



§92F-2 - Purposes; rules of construction.

[§92F-2]  Purposes; rules of construction.  In a democracy, the people are vested with the ultimate decision-making power.  Government agencies exist to aid the people in the formation and conduct of public policy.  Opening up the government processes to public scrutiny and participation is the only viable and reasonable method of protecting the public's interest.  Therefore the legislature declares that it is the policy of this State that the formation and conduct of public policy--the discussions, deliberations, decisions, and action of government agencies--shall be conducted as openly as possible.

The policy of conducting government business as openly as possible must be tempered by a recognition of the right of the people to privacy, as embodied in section 6 and section 7 of Article I of the Constitution of the State of Hawaii.

This chapter shall be applied and construed to promote its underlying purposes and policies, which are to:

(1)  Promote the public interest in disclosure;

(2)  Provide for accurate, relevant, timely, and complete government records;

(3)  Enhance governmental accountability through a general policy of access to government records;

(4)  Make government accountable to individuals in the collection, use, and dissemination of information relating to them; and

(5)  Balance the individual privacy interest and the public access interest, allowing access unless it would constitute a clearly unwarranted invasion of personal privacy. [L 1988, c 262, pt of §1]



§92F-3 - General definitions.

[§92F-3]  General definitions.  Unless the context otherwise requires, in this chapter:

"Agency" means any unit of government in this State, any county, or any combination of counties; department; institution; board; commission; district; council; bureau; office; governing authority; other instrumentality of state or county government; or corporation or other establishment owned, operated, or managed by or on behalf of this State or any county, but does not include the nonadministrative functions of the courts of this State.

"Government record" means information maintained by an agency in written, auditory, visual, electronic, or other physical form.

"Individual" means a natural person.

"Person" means an individual, corporation, government, or governmental subdivision or agency, business trust, estate, trust, partnership, association, or any other legal entity.

"Personal record" means any item, collection, or grouping of information about an individual that is maintained by an agency.  It includes, but is not limited to, the individual's education, financial, medical, or employment history, or items that contain or make reference to the individual's name, identifying number, symbol, or other identifying particular assigned to the individual, such as a finger or voice print or a photograph. [L 1988, c 262, pt of §1]

Case Notes

Nonprofit corporation was not an "agency" within the meaning of this section where because: (1) it was the sole title owner of its equipment and the lessee of its offices and facilities, it was not "owned" by the State; (2) the State did not manage its day-to-day operations and its employees were not state employees, it was not "operated" by the State; (3) the State did not control, direct, or exercise skill or judgment over corporation's activities or business affairs, it was not "managed" by the State; and (4) corporation's activities were not a required function of any government agency, it did not perform a government function "on behalf of" the State.  116 H. 337, 173 P.3d 484.

Where trial court determined that any unaccepted engineering reports were returned to the developer and there was  a lack of evidence suggesting that the city planning and permitting department "maintained" any reports or copies of the reports that were unaccepted by the department, trial court properly determined that, pursuant to this chapter, the reports submitted to the department in connection with the developer's subdivision application did not constitute "government records" prior to their acceptance by the department.  119 H. 90, 194 P.3d 531.



§92F-4 - Funding, services, and other federal assistance.

[§92F-4]  Funding, services, and other federal assistance.  Where compliance with any provision of this chapter would cause an agency to lose or be denied funding, services, or other assistance from the federal government, compliance with that provision shall be waived but only to the extent necessary to protect eligibility for federal funding, services, or other assistance. [L 1992, c 118, §1]



§92F-11 - Affirmative agency disclosure responsibilities.

PART II.  FREEDOM OF INFORMATION

[§92F-11]  Affirmative agency disclosure responsibilities.  (a)  All government records are open to public inspection unless access is restricted or closed by law.

(b)  Except as provided in section 92F-13, each agency upon request by any person shall make government records available for inspection and copying during regular business hours.

(c)  Unless the information is readily retrievable by the agency in the form in which it is requested, an agency shall not be required to prepare a compilation or summary of its records.

(d)  Each agency shall assure reasonable access to facilities for duplicating records and for making memoranda or abstracts.

(e)  Each agency may adopt rules, pursuant to chapter 91, to protect its records from theft, loss, defacement, alteration, or deterioration and to prevent manifestly excessive interference with the discharge of its other lawful responsibilities and functions. [L 1988, c 262, pt of §1]

Case Notes

Chapter 92F applies prospectively, requiring disclosure of records maintained by state agencies regardless of when the records came into existence.  83 H. 378, 927 P.2d 386.

Where trial court determined that any unaccepted engineering reports were returned to the developer and there was  a lack of evidence suggesting that the city planning and permitting department "maintained" any reports or copies of the reports that were unaccepted by the department, trial court properly determined that, pursuant to this chapter, the reports submitted to the department in connection with the developer's subdivision application did not constitute "government records" prior to their acceptance by the department.  119 H. 90, 194 P.3d 531.

Mentioned:  74 H. 365, 846 P.2d 882.



§92F-12 - Disclosure required.

§92F-12  Disclosure required.  (a)  Any other provision in this chapter to the contrary notwithstanding, each agency shall make available for public inspection and duplication during regular business hours:

(1)  Rules of procedure, substantive rules of general  applicability, statements of general policy, and interpretations of general applicability adopted by the agency;

(2)  Final opinions, including concurring and dissenting    opinions, as well as orders made in the adjudication of cases, except to the extent protected by section 92F-13(1);

(3)  Government purchasing information, including all bid results, except to the extent prohibited by section 92F-13;

(4)  Pardons and commutations, as well as directory information concerning an individual's presence at any correctional facility;

(5)  Land ownership, transfer, and lien records, including real property tax information and leases of state land;

(6)  Results of environmental tests;

(7)  Minutes of all agency meetings required by law to be public;

(8)  Name, address, and occupation of any person borrowing funds from a state or county loan program, and the amount, purpose, and current status of the loan;

(9)  Certified payroll records on public works contracts except social security numbers and home addresses;

(10)  Regarding contract hires and consultants employed by agencies:

(A)  The contract itself, the amount of compensation;

(B)  The duration of the contract; and

(C)  The objectives of the contract,

except social security numbers and home addresses;

(11)  Building permit information within the control of the   agency;

(12)  Water service consumption data maintained by the boards of water supply;

(13)  Rosters of persons holding licenses or permits granted by an agency that may include name, business address, type of license held, and status of the license;

(14)  The name, compensation (but only the salary range for employees covered by or included in chapter 76, and sections 302A-602 to 302A-640, and 302A-701, or bargaining unit (8)), job title, business address, business telephone number, job description, education and training background, previous work experience, dates of first and last employment, position number, type of appointment, service computation date, occupational group or class code, bargaining unit code, employing agency name and code, department, division, branch, office, section, unit, and island of employment, of present or former officers or employees of the agency; provided that this paragraph shall not require the creation of a roster of employees; and provided further that this paragraph shall not apply to information regarding present or former employees involved in an undercover capacity in a law enforcement agency;

(15)  Information collected and maintained for the purpose of making information available to the general public; and

(16)  Information contained in or compiled from a transcript, minutes, report, or summary of a proceeding open to the public.

(b)  Any provision to the contrary notwithstanding, each agency shall also disclose:

(1)  Any government record, if the requesting person has the prior written consent of all individuals to whom the record refers;

(2)  Government records which, pursuant to federal law or a statute of this State, are expressly authorized to be disclosed to the person requesting access;

(3)  Government records pursuant to a showing of compelling circumstances affecting the health or safety of any individual;

(4)  Government records requested pursuant to an order of a court;

(5)  Government records pursuant to a subpoena from either house of the state legislature; and

(6)  Information from the motor vehicle registration files, provided that the person requesting such files shall have a legitimate reason as determined by rules. [L 1988, c 262, pt of §1; am L 1989, c 160, §3; am L 1991, c 167, §1; am L 1992, c 185, §1; am L 1996, c 89, §8; am L 2000, c 253, §150; am L 2004, c 92, §3; am L 2005, c 85, §1; am L 2007, c 14, §1]

Case Notes

In a suit deciding whether disclosure of county council executive session minutes was required, circuit court properly found that both chapter 92 and 92F applied; if the meeting met an exception to the open meeting requirements put forth in this chapter 92, such as an exception enumerated in §92-5, the council was not required to disclose the minutes of that meeting to the public; if the meeting did not fall under such an exception, the council was required to disclose the minutes  pursuant to §92-9 and this section.  120 H. 34 (App.), 200 P.3d 403.



§92F-13 - Government records; exceptions to general rule.

§92F-13  Government records; exceptions to general rule.  This part shall not require disclosure of:

(1)  Government records which, if disclosed, would constitute a clearly unwarranted invasion of personal privacy;

(2)  Government records pertaining to the prosecution or defense of any judicial or quasi-judicial action to which the State or any county is or may be a party, to the extent that such records would not be discoverable;

(3)  Government records that, by their nature, must be confidential in order for the government to avoid the frustration of a legitimate government function;

(4)  Government records which, pursuant to state or federal law including an order of any state or federal court, are protected from disclosure; and

(5)  Inchoate and draft working papers of legislative committees including budget worksheets and unfiled committee reports; work product; records or transcripts of an investigating committee of the legislature which are closed by rules adopted pursuant to section 21-4 and the personal files of members of the legislature. [L 1988, c 262, pt of §1; am L 1993, c 250, §1]

Cross References

Auditor's working papers, see §23-9.5.

Case Notes

Development proposals were government records that, by their nature, must be kept confidential in order to avoid frustration of a legitimate government function within meaning of paragraph (3).  74 H. 365, 846 P.2d 882.



§92F-14 - Significant privacy interest; examples.

§92F-14  Significant privacy interest; examples.  (a)  Disclosure of a government record shall not constitute a clearly unwarranted invasion of personal privacy if the public interest in disclosure outweighs the privacy interest of the individual.

(b)  The following are examples of information in which the individual has a significant privacy interest:

(1)  Information relating to medical, psychiatric, or psychological history, diagnosis, condition, treatment, or evaluation, other than directory information while an individual is present at such facility;

(2)  Information identifiable as part of an investigation into a possible violation of criminal law, except to the extent that disclosure is necessary to prosecute the violation or to continue the investigation;

(3)  Information relating to eligibility for social services or welfare benefits or to the determination of benefit levels;

(4)  Information in an agency's personnel file, or applications, nominations, recommendations, or proposals for public employment or appointment to a governmental position, except:

(A)  Information disclosed under section 92F-12(a)(14); and

(B)  The following information related to employment misconduct that results in an employee's suspension or discharge:

(i)  The name of the employee;

(ii)  The nature of the employment related misconduct;

(iii)  The agency's summary of the allegations of misconduct;

(iv)  Findings of fact and conclusions of law; and

(v)  The disciplinary action taken by the agency;

when the following has occurred:  the highest non-judicial grievance adjustment procedure timely invoked by the employee or the employee's representative has concluded; a written decision sustaining the suspension or discharge has been issued after this procedure; and thirty calendar days have elapsed following the issuance of the decision; provided that this subparagraph shall not apply to a county police department officer except in a case which results in the discharge of the officer;

(5)  Information relating to an individual's nongovernmental employment history except as necessary to demonstrate compliance with requirements for a particular government position;

(6)  Information describing an individual's finances, income, assets, liabilities, net worth, bank balances, financial history or activities, or creditworthiness;

(7)  Information compiled as part of an inquiry into an individual's fitness to be granted or to retain a license, except:

(A)  The record of any proceeding resulting in the discipline of a licensee and the grounds for discipline;

(B)  Information on the current place of employment and required insurance coverages of licensees; and

(C)  The record of complaints including all dispositions;

(8)  Information comprising a personal recommendation or evaluation; and

(9)  Social security numbers. [L 1988, c 262, pt of §1; am L 1993, c 191, §1; am L 1995, c 242, §1; am L 2004, c 92, §4]

Attorney General Opinions

Board of education members may disclose reasons they voted as they did in executive session resulting in appointment of education superintendent; they cannot disclose information discussed in executive session if information is of the type listed in subsection (b) without first determining to what extent disclosure is in public interest.  Att. Gen. Op. 94-1.

Law Journals and Reviews

Driving into the Sunset:  A Proposal for Mandatory Reporting to the DMV by Physicians Treating Unsafe Elderly Drivers.  25 UH L. Rev. 59.

Case Notes

Information that must be disclosed pursuant to clause (b)(4)(B) regarding a public employee's employment-related misconduct and resulting discipline not "highly personal and intimate information" and thus not within scope of Hawaii's constitutional right to privacy.  83 H. 378, 927 P.2d 386.



§92F-15 - Judicial enforcement.

§92F-15  Judicial enforcement.  (a)  A person aggrieved by a denial of access to a government record may bring an action against the agency at any time within two years after the agency denial to compel disclosure.

(b)  In an action to compel disclosure the circuit court shall hear the matter de novo.  Opinions and rulings of the office of information practices shall be admissible.  The circuit court may examine the government record at issue, in camera, to assist in determining whether it, or any part of it, may be withheld.

(c)  The agency has the burden of proof to establish justification for nondisclosure.

(d)  If the complainant prevails in an action brought under this section, the court shall assess against the agency reasonable attorney's fees and all other expenses reasonably incurred in the litigation.

(e)  The circuit court in the judicial circuit in which the request for the record is made, where the requested record is maintained, or where the agency's headquarters are located shall have jurisdiction over an action brought under this section.

(f)  Except as to cases the circuit court considers of greater importance, proceedings before the court, as authorized by this section, and appeals therefrom, take precedence on the docket over all cases and shall be assigned for hearing and trial or for argument at the earliest practicable date and expedited in every way. [L 1988, c 262, pt of §1; am L 1989, c 192, §3]

Case Notes

"Denial of access" in subsection (a) synonymous with "withholding of access"; access is withheld by agency's non-response, claim that request is not specific enough, imposition of unauthorized or excessive fees as condition of access, or claim it does not have records sought.  83 H. 378, 927 P.2d 386.

Plaintiff was "person aggrieved" and had standing under this section where plaintiff requested access to government records and access to requested records was withheld.  83 H. 378, 927 P.2d 386.



§92F-15.3 - Notice to the office of information practices.

[§92F-15.3]  Notice to the office of information practices.  When filing a civil action that is under, related to, or is affected by this chapter, a person shall notify the office of information practices in writing at the time of the filing.  The office of information practices may intervene in the action. [L 1998, c 82, §1]



§92F-15.5 - Alternative method to appeal a denial of access.

§92F-15.5  Alternative method to appeal a denial of access.  (a)  When an agency denies a person access to a government record, the person may appeal the denial to the office of information practices in accordance with rules adopted pursuant to section 92F-42(12).  A decision to appeal to the office of information practices for review of the agency denial shall not prejudice the person's right to appeal to the circuit court after a decision is made by the office of information practices.

(b)  If the decision is to disclose, the office of information practices shall notify the person and the agency, and the agency shall make the record available.  If the denial of access is upheld, in whole or in part, the office of information practices shall, in writing, notify the person of the decision, the reasons for the decision, and the right to bring a judicial action under section 92F-15(a). [L 1989, c 192, §1]



§92F-16 - Immunity from liability.

[§92F-16]  Immunity from liability.  Anyone participating in good faith in the disclosure or nondisclosure of a government record shall be immune from any liability, civil or criminal, that might otherwise be incurred, imposed or result from such acts or omissions. [L 1988, c 262, pt of §1]



§92F-17 - Criminal penalties.

[§92F-17]  Criminal penalties.  (a)  An officer or employee of an agency who intentionally discloses or provides a copy of a government record, or any confidential information explicitly described by specific confidentiality statutes, to any person or agency with actual knowledge that disclosure is prohibited, shall be guilty of a misdemeanor, unless a greater penalty is otherwise provided for by law.

(b)  A person who intentionally gains access to or obtains a copy of a government record by false pretense, bribery, or theft, with actual knowledge that access is prohibited, or who intentionally obtains any confidential information by false pretense, bribery, or theft, with actual knowledge that it is prohibited [by] a confidentiality statute, shall be guilty of a misdemeanor. [L 1988, c 262, pt of §1]



§92F-18 - Agency implementation.

§92F-18  Agency implementation.  (a)  Each agency shall:

(1)  Issue instructions and guidelines necessary to effectuate this chapter; and

(2)  Take steps to assure that all its employees and officers responsible for the collection, maintenance, use, and dissemination of government records are informed of the requirements of this chapter.

(b)  Each agency shall compile a public report describing the records it routinely uses or maintains using forms prescribed by the office of information practices.  The public reports shall be filed with the office of information practices on or before December 31, 1994.  The public reports shall include:

(1)  The name and location of each set of records;

(2)  The authority under which the records are maintained;

(3)  The categories of individuals for whom records are maintained;

(4)  The categories of information or data maintained in the records;

(5)  The categories of sources of information in the records;

(6)  The categories of uses and disclosures made of the records;

(7)  The agencies and categories of persons outside of the agency which routinely use the records;

(8)  The records routinely used by the agency which are maintained by:

(A)  Another agency; or

(B)  A person other than an agency;

(9)  The policies and practices of the agency regarding storage, retrievability, access controls, retentions, and disposal of the information maintained in records;

(10)  The title, business address, and business telephone number of the agency officer or officers responsible for the records;

(11)  The agency procedures whereby an individual may request access to records; and

(12)  The number of written requests for access within the preceding year, the number denied, the number of lawsuits initiated against the agency under this part, and the number of suits in which access was granted.

(c)  Each agency shall supplement or amend its public report, or file a new report, on or before July 1 of each subsequent year, to ensure that the information remains accurate and complete.  Each agency shall file the supplemental, amended, or new report with the office of information practices, which shall make the reports available for public inspection. [L 1988, c 262, pt of §1; am L 1989, c 192, §4; am L 1991, c 167, §2; am L 1992, c 118, §2; am L 1993, c 57, §1]



§92F-19 - Limitations on disclosure of government records to other agencies.

§92F-19  Limitations on disclosure of government records to other agencies.  (a)  No agency may disclose or authorize disclosure of government records to any other agency unless the disclosure is:

(1)  Necessary for the performance of the requesting agency's duties and functions and is also:

(A)  Compatible with the purpose for which the information was collected or obtained; or

(B)  Consistent with the conditions or reasonable expectations of use and disclosure under which the information was provided;

(2)  To the state archives for the purposes of historical preservation, administrative maintenance, or destruction;

(3)  To another agency, another state, or the federal government, or foreign law enforcement agency or authority, if the disclosure is:

(A)  For the purpose of a civil or criminal law enforcement activity authorized by law; and

(B)  Pursuant to:

(i)  A written agreement or written request, or

(ii)  A verbal request, made under exigent circumstances, by an officer or employee of the requesting agency whose identity has been verified, provided that such request is promptly confirmed in writing;

(4)  To a criminal law enforcement agency of this State, another state, or the federal government, or a foreign criminal law enforcement agency or authority, if the information is limited to an individual's name and other identifying particulars, including present and past places of employment;

(5)  To a foreign government pursuant to an executive agreement, compact, treaty, or statute;

(6)  To the legislature, or a county council, or any committee or subcommittee thereof;

(7)  Pursuant to an order of a court of competent jurisdiction;

(8)  To authorized officials of another agency, another state, or the federal government for the purpose of auditing or monitoring an agency program that receives federal, state, or county funding;

(9)  To the offices of the legislative auditor, the legislative reference bureau, or the ombudsman of this State for the performance of their respective functions;

(10)  To the department of human resources development, county personnel agencies, or line agency personnel offices for the performance of their respective duties and functions, including employee recruitment and examination, classification and compensation reviews, the administration and auditing of personnel transactions, the administration of training and safety, workers' compensation, and employee benefits and assistance programs, and for labor relations purposes; or

(11)  Otherwise subject to disclosure under this chapter.

(b)  An agency receiving government records pursuant to subsection (a) shall be subject to the same restrictions on disclosure of the records as the originating agency. [L 1988, c 262, pt of §1; am L 1993, c 250, §2; am L 1994, c 56, §21]



§92F-21 - Individual's access to own personal record.

PART III.  DISCLOSURE OF PERSONAL RECORDS

Note

Part heading amended by L 1989, c 192, §5.

[§92F-21]  Individual's access to own personal record.  Each agency that maintains any accessible personal record shall make that record available to the individual to whom it pertains, in a reasonably prompt manner and in a reasonably intelligible form.  Where necessary the agency shall provide a translation into common terms of any machine readable code or any code or abbreviation employed for internal agency use. [L 1988, c 262, pt of §1]



§92F-21.5 - REPEALED.

§92F-21.5  REPEALED.  L 1990, c 250, §4.



§92F-22 - Exemptions and limitations on individual access.

§92F-22  Exemptions and limitations on individual access.  An agency is not required by this part to grant an individual access to personal records, or information in such records:

(1)  Maintained by an agency that performs as its or as a principal function any activity pertaining to the prevention, control, or reduction of crime, and which consist of:

(A)  Information or reports prepared or compiled for the purpose of criminal intelligence or of a criminal investigation, including reports of informers, witnesses, and investigators; or

(B)  Reports prepared or compiled at any stage of the process of enforcement of the criminal laws from arrest or indictment through confinement, correctional supervision, and release from supervision.

(2)  The disclosure of which would reveal the identity of a source who furnished information to the agency under an express or implied promise of confidentiality.

(3)  Consisting of testing or examination material or scoring keys used solely to determine individual qualifications for appointment or promotion in public employment, or used as or to administer a licensing examination or an academic examination, the disclosure of which would compromise the objectivity, fairness, or effectiveness of the testing or examination process.

(4)  Including investigative reports and materials, related to an upcoming, ongoing, or pending civil or criminal action or administrative proceeding against the individual.

(5)  Required to be withheld from the individual to whom it pertains by statute or judicial decision or authorized to be so withheld by constitutional or statutory privilege. [L 1988, c 262, pt of §1; am L 1993, c 250, §3]



§92F-23 - Access to personal record; initial procedure.

§92F-23  Access to personal record; initial procedure.  Upon the request of an individual to gain access to the individual's personal record, an agency shall permit the individual to review the record and have a copy made within ten working days following the date of receipt of the request by the agency unless the personal record requested is exempted under section 92F-22.  The ten-day period may be extended for an additional twenty working days if the agency provides to the individual, within the initial ten working days, a written explanation of unusual circumstances causing the delay. [L 1988, c 262, pt of §1; am L 2000, c 254, §1]



§92F-24 - Right to correct personal record; initial procedure.

[§92F-24]  Right to correct personal record; initial procedure.  (a)  An individual has a right to have any factual error in that person's personal record corrected and any misrepresentation or misleading entry in the record amended by the agency which is responsible for its maintenance.

(b)  Within twenty business days after receipt of a written request to correct or amend a personal record and evidence that the personal record contains a factual error, misrepresentation, or misleading entry, an agency shall acknowledge receipt of the request and purported evidence in writing and promptly:

(1)  Make the requested correction or amendment; or

(2)  Inform the individual in writing of its refusal to correct or amend the personal record, the reason for the refusal, and the agency procedures for review of the refusal. [L 1988, c 262, pt of §1]



§92F-25 - Correction and amendment; review procedures.

§92F-25  Correction and amendment; review procedures.  (a)  Not later than thirty business days after receipt of a request for review of an agency refusal to allow correction or amendment of a personal record, the agency shall make a final determination.

(b)  If the agency refuses upon final determination to allow correction or amendment of a personal record, the agency shall so state in writing and:

(1)  Permit, whenever appropriate, the individual to file in the record a concise statement setting forth the reasons for the individual's disagreement with the refusal of the agency to correct or amend it; and

(2)  Notify the individual of the applicable procedures for obtaining appropriate judicial remedy. [L 1988, c 262, pt of §1; am L 1989, c 192, §6]



§92F-26 - Rules.

§92F-26  Rules.  The office of information practices shall adopt rules, under chapter 91, establishing procedures necessary to implement or administer this part, which the agencies shall adopt, insofar as practicable, in order to ensure uniformity among state and county agencies. [L 1988, c 262, pt of §1; am L 1989, c 192, §7]



§92F-27 - Civil actions and remedies.

§92F-27  Civil actions and remedies.  (a)  An individual may bring a civil action against an agency in a circuit court of the State whenever an agency fails to comply with any provision of this part, and after appropriate administrative remedies under sections 92F-23, 92F-24, and 92F-25 have been exhausted.

(b)  In any action brought under this section the court may order the agency to correct or amend the complainant's personal record, to require any other agency action, or to enjoin such agency from improper actions as the court may deem necessary and appropriate to render substantial relief.

(c)  In any action brought under this section in which the court determines that the agency knowingly or intentionally violated a provision of this part, the agency shall be liable to the complainant in an amount equal to the sum of:

(1)  Actual damages sustained by the complainant as a result of the failure of the agency to properly maintain the personal record, but in no case shall a complainant (individual) entitled to recovery receive less than the sum of $1,000; and

(2)  The costs of the action together with reasonable attorney's fees as determined by the court.

(d)  The court may assess reasonable attorney's fees and other litigation costs reasonably incurred against the agency in any case in which the complainant has substantially prevailed, and against the complainant where the charges brought against the agency were frivolous.

(e)  An action may be brought in the circuit court where the complainant resides, the complainant's principal place of business is situated, or the complainant's relevant personal record is situated.  No action shall be brought later than two years after notification of the agency denial, or where applicable, the date of receipt of the final determination of the office of information practices. [L 1988, c 262, pt of §1; am L 1989, c 192, §8]

Cross References

Vexatious litigants, see chapter 634J.



§92F-27.5 - Alternative method to appeal a denial of access.

§92F-27.5  Alternative method to appeal a denial of access.  (a)  When an agency denies an individual access to that individual's personal record, the individual may appeal the denial to the office of information practices in accordance with rules adopted pursuant to section 92F-42(12).  A decision to appeal to the office of information practices for review of the agency denial shall not prejudice the individual's right to appeal to the circuit court after a decision is made by the office of information practices.

(b)  If the decision is to disclose, the office of information practices shall notify the individual and the agency, and the agency shall make the record available.  If the denial of access is upheld, in whole or in part, the office of information practices shall, in writing, notify the individual of the decision, the reasons for the decision, and the right to bring a judicial action under section 92F-27. [L 1989, c 192, §2]



§92F-28 - Access to personal records by order in judicial or administrative proceedings; access as authorized or required by other law.

[§92F-28]  Access to personal records by order in judicial or administrative proceedings; access as authorized or required by other law.  Nothing in this part shall be construed to permit or require an agency to withhold or deny access to a personal record, or any information in a personal record:

(1)  When the agency is ordered to produce, disclose, or allow access to the record or information in the record, or when discovery of such record or information is allowed by prevailing rules of discovery or by subpoena, in any judicial or administrative proceeding; or

(2)  Where any statute, administrative rules, rule of court, judicial decision, or other law authorizes or allows an individual to gain access to a personal record or to any information in a personal record or requires that the individual be given such access. [L 1988, c 262, pt of §1]



§92F-41 - Office of information practices; established.

PART IV.  OFFICE OF INFORMATION PRACTICES; DUTIES

§92F-41  Office of information practices; established.  (a)  There is established a temporary office of information practices for a special purpose within the office of the lieutenant governor for administrative purposes.

(b)  The governor shall appoint a director of the office of information practices to be its chief executive officer and who shall be exempt from chapter 76.

(c)  All powers and duties of the office of information practices are vested in the director and may be delegated to any other officer or employee of the office.

(d)  The director may employ any other personnel that are necessary, including but not limited to attorneys and clerical staff without regard to chapter 76. [L 1988, c 262, pt of §1; am L 1989, c 192, §9; am L 1998, c 137, §4; am L 2000, c 253, §150]



§92F-42 - Powers and duties of the office of information practices.

§92F-42  Powers and duties of the office of information practices.  The director of the office of information practices:

(1)  Shall, upon request, review and rule on an agency denial of access to information or records, or an agency's granting of access; provided that any review by the office of information practices shall not be a contested case under chapter 91 and shall be optional and without prejudice to rights of judicial enforcement available under this chapter;

(2)  Upon request by an agency, shall provide and make public advisory guidelines, opinions, or other information concerning that agency's functions and responsibilities;

(3)  Upon request by any person, may provide advisory opinions or other information regarding that person's rights and the functions and responsibilities of agencies under this chapter;

(4)  May conduct inquiries regarding compliance by an agency and investigate possible violations by any agency;

(5)  May examine the records of any agency for the purpose of paragraph (4) and seek to enforce that power in the courts of this State;

(6)  May recommend disciplinary action to appropriate officers of an agency;

(7)  Shall report annually to the governor and the state legislature on the activities and findings of the office of information practices, including recommendations for legislative changes;

(8)  Shall receive complaints from and actively solicit the comments of the public regarding the implementation of this chapter;

(9)  Shall review the official acts, records, policies, and procedures of each agency;

(10)  Shall assist agencies in complying with the provisions of this chapter;

(11)  Shall inform the public of the following rights of an individual and the procedures for exercising them:

(A)  The right of access to records pertaining to the individual;

(B)  The right to obtain a copy of records pertaining to the individual;

(C)  The right to know the purposes for which records pertaining to the individual are kept;

(D)  The right to be informed of the uses and disclosures of records pertaining to the individual;

(E)  The right to correct or amend records pertaining to the individual; and

(F)  The individual's right to place a statement in a record pertaining to that individual;

(12) Shall adopt rules that set forth an administrative appeals structure which provides for:

(A)  Agency procedures for processing records requests;

(B)  A direct appeal from the division maintaining the record; and

(C)  Time limits for action by agencies;

(13)  Shall adopt rules that set forth the fees and other charges that may be imposed for searching, reviewing, or segregating disclosable records, as well as to provide for a waiver of fees when the public interest would be served;

(14)  Shall adopt rules which set forth uniform standards for the records collection practices of agencies;

(15)  Shall adopt rules that set forth uniform standards for disclosure of records for research purposes;

(16)  Shall have standing to appear in cases where the provisions of this chapter are called into question;

(17)  Shall adopt, amend, or repeal rules pursuant to chapter 91 necessary for the purposes of this chapter; and

(18)  Shall take action to oversee compliance with part I of chapter 92 by all state and county boards including:

(A)  Receiving and resolving complaints;

(B)  Advising all government boards and the public about compliance with chapter 92; and

(C)  Reporting each year to the legislature on all complaints received pursuant to section 92-1.5. [L 1988, c 262, pt of §1; am L 1989, c 192, §10; am L 1998, c 137, §5]






CHAPTER 93 - GOVERNMENT PUBLICATIONS

§93-1 - Establishment of state publications distribution center.

PART I.  STATE PUBLICATIONS DISTRIBUTION CENTER

§93-1  Establishment of state publications distribution center.  There shall be established within the public library system and under the direction of the state librarian a state publications distribution center for depositing and distributing government publications and for promoting an orderly depository library system for state and county publications. [L 1965, c 175, pt of §2(b); Supp, §13-20; HRS §93-1; am L 1981, c 150, §2]



§93-2 - Definitions.

§93-2  Definitions.  "Print" includes all forms of printing and duplications, except administrative forms.

"Publication" includes any document, compilation, journal, report, statute, regulation, ordinance issued in print by any state or county agency, and confidential publications which shall be deposited in accordance with security regulations to be determined by the issuing agency.

"State and county agency" includes every state, city and county and county office, officer, department, board, commission, and agency, whether in the legislative, executive, or judicial branch. [L 1965, c 175, pt of §2(b); Supp, §13-21; HRS §93-2]

Revision Note

Numeric designations deleted and definitions rearranged.

Attorney General Opinions

"Publication" includes agency administrative rules.  Att. Gen. Op. 85-15.



§93-3 - Deposit of publications.

§93-3  Deposit of publications.  Every state and county agency shall immediately upon release of a publication, deposit fifteen copies with the state publications distribution center and one copy with the University of Hawaii.  Additional copies of the publications shall be deposited with the publications distribution center upon request of the state librarian so long as copies are available.

The state librarian may enter into depository agreements with private and public educational, historical, or scientific institutions or other libraries, within or without the State in order to achieve the objectives sought under this part. [L 1965, c 175, pt of §2(b); Supp, §13-22; HRS §93-3; am L 1970, c 121, §1; am L 1996, c 10, §1]



§93-4 - Depository library system.

§93-4  Depository library system.  The state librarian shall designate at least one government publications depository in each county and shall distribute to each depository one copy of each publication, as defined in this part. [L 1965, c 175, pt of §2(b); Supp, §13-23; HRS §93-4]



§93-5 - Rules.

§93-5  Rules.  The board of education may make such rules as are necessary to carry out the purposes of this part. [L 1965, c 175, pt of §2(b); Supp, §13-24; HRS §93-5; am L 1981, c 150, §3]



§93-11 - Disposition of statutes and court reports.

PART II.  PUBLICATIONS; SPECIFIC PROVISIONS

§93-11  Disposition of statutes and court reports.  In addition to the copies of Hawaiian statutes and supreme court reports that may be disposed of by sale, exchange, or presentation to public officers for official use, not more than fifty copies of each volume may be presented to libraries of educational, historical, or scientific institutions or other libraries of a public or quasi-public nature in the State and elsewhere. [L 1907, c 16, §1; am L 1919, c 29, §1; RL 1925, §27; RL 1935, §28; RL 1945, §28; RL 1955, §13-2; HRS §93-11]

Cross References

Statutes distributed by lieutenant governor, see §23G-18.



§93-12 - Annual reports.

§93-12  Annual reports.  All annual reports that are or shall be required to be submitted by a state agency to the governor or another state agency, shall be submitted on a fiscal year basis; provided that the governor may prescribe other due dates for annual reports when the fiscal year basis would not be feasible.  Further, any law to the contrary notwithstanding, in order to make optimal use of available state government resources, the governor may waive annual report requirements if information included in such reports is available in other reports and is acceptable for the purpose required or is deemed to be no longer pertinent for program reporting purposes.  If there is duplication of information in annual reports within an agency, these annual reports shall be consolidated.  In lieu of the submittal of individual annual reports by state departments, agencies, boards, or commissions, the governor may submit a consolidated annual report for the executive branch or direct the consolidation of one or more reports.  These provisions shall not preclude the legislature from requesting specific reports through concurrent resolution. [L 1961, c 42, §1; Supp, §7-46; HRS §93-12; am L 1985, c 71, §2]

Cross References

Publication of reports by department of taxation, see §231‑3.4.



§93-15 - Legislative journals; sale and distribution.

§93-15  Legislative journals; sale and distribution.  Each house of the legislature shall be responsible for the publication, sale, and distribution of their respective legislative journals.  The speaker of the house of representatives and the senate president shall:

(1)  Fix the price of their respective legislative journals; and

(2)  Determine who shall receive their respective legislative journals free of charge.

The money received from the sale of the legislative journals may be used by the respective houses of the legislature to defray any and all expenses of the respective houses. [L 1984, c 133, §1; am L 2003, c 28, §1]



§93-16 - Publication and distribution of reports.

[§93-16]  Publication and distribution of reports.  (a)  Notwithstanding any other statute, law, charter provision, ordinance, or rule to the contrary, whenever a government agency is required to submit a report to the legislature, the report shall be:

(1)  Available in printed form;

(2)  Submitted in printed form to the president of the senate, the speaker of the house of representatives, and the legislative reference bureau library; and

(3)  Posted on the designated central State of Hawaii website; or

(4)  Posted on the Internet in an easily-located manner.

(b)  If a government agency submits a report to the legislature that is a consolidation of reports mandated by law of that agency or other agencies that are administratively attached to the government agency submitting the consolidated report, then the agency submitting the consolidated report shall include:

(1)  A listing of each mandated report that is being included in the consolidated report; and

(2)  The specific time period covered by the particular government agency's report if different from the time period covered by the consolidated report.

(c)  For purposes of this section, "government agency" means the judiciary and each department, board, commission, or officer of the State or any of its political subdivisions. [L 2001, c 231, §2]

Revision Note

Section was enacted as an addition to chapter 1 but is renumbered to this chapter pursuant to §23G-15.






CHAPTER 94 - PUBLIC ARCHIVES; DISPOSAL OF RECORDS

§94-1 - Duties of department.

§94-1  Duties of department.  The department of accounting and general services shall collect all public archives; arrange, classify, and inventory the same; provide for their safekeeping; and compile and furnish information concerning them.  The department may adopt and use a seal and may adopt, amend, or revise from time to time such rules and regulations as it may consider expedient for the conduct of its business. [L 1905, c 24, §2; RL 1945, §31; am L 1945, c 238, §1; RL 1955, §13-5; am L Sp 1959 2d, c 1, §12; HRS §94-1]

Cross References

General authority of department, see §26-6.

Case Notes

Cited:  35 H. 608, 619.



§94-2 - Sale of duplicate government publications.

§94-2  Sale of duplicate government publications.  The department of accounting and general services may determine and from time to time revise prices to be charged and collected by the department for the sale of duplicate publications in its possession.  The funds realized under this section shall be paid into the treasury of the State as general fund realizations. [L 1953, c 160, §1; RL 1955, §13-7; am L Sp 1959 2d, c 1, §12; HRS §94-2]



§94-3 - Disposal of government records generally.

§94-3  Disposal of government records generally.  (a)  Each public officer, except public officers of the judiciary and the legislative branch of government, having the care and custody of any government records shall submit to the state comptroller a list of records for disposal, which shall include the name of the office, department, or bureau, the subject of the records for disposal and the inclusive dates of the records.  The comptroller shall determine the disposition of the records; stating whether the records should be retained by the office, department, or bureau; be transferred to the public archives, the University of Hawaii, the Hawaiian Historical Society, or other agency; or be destroyed.  The comptroller shall have full power of disposal of all records submitted for this purpose.  The records of all records disposed of, including lists submitted by the public officers, and the action taken by the comptroller, shall be kept on proper forms, specified by the comptroller, one copy of which shall be filed in the office, department, or bureau where the records originated, one copy shall be filed in the office of the attorney general, and the original shall be filed in the public archives.

(b)  If requested, the comptroller shall provide assistance to the legislative branch of government or any agency or entity therein in establishing policies relating to the disposal of government records. [L 1949, c 65, §1; RL 1955, §7-8; am L 1957, c 46, §§1, 2 and c 152, §1; am L Sp 1959 2d, c 1, §12; HRS §94-3; am L 1984, c 258, §2; am L 2005, c 177, §6]



§94-4 - Certificate to same.

§94-4  Certificate to same.  The comptroller of the State and the archivist or other officer performing the duties of archivist or custodian of the public archives are severally authorized and empowered to certify, as true and correct, copies or reproductions of any of the  books, documents, papers, writings, or other records, or excerpts therefrom in their custody.  Fees for copying, certification, and other services shall be prescribed by the comptroller in direct relation to the cost of the services.

The above fees shall not be charged where the work involved is required by any department or branch of the federal, state, or county governments. [L 1909, c 8, §2; RL 1925, §2603; am L 1932 2d, c 21, §1; RL 1935, §3842; RL 1945, §9890; am L 1945, c 109, §1; am L 1953, c 159, §1; RL 1955, §224-11; am L 1957, c 83, §1; am L Sp 1959 2d, c 1, §12; HRS §94-4]



§94-5 - Disposal of examination records.

§94-5  Disposal of examination records.  All statutory boards or commissions authorized or empowered to hold examinations for candidates or applicants shall preserve all records of each examination, including, without prejudice to the generality of the foregoing, applications, questions, answers, and grades, until after the end of the legislative session following the examination. [L 1941, c 198, §1; RL 1945, §461; RL 1955, §7-9; HRS §94-5]



§94-6 - Studies.

§94-6  Studies.  Within ten days following the initiation of any study to be done on a contractual basis by the State or one of its political subdivisions, or any agency thereof, the initiating department or agency shall notify the state archivist of the initiation of the study in the form of notice prescribed by the archivist.

The archivist shall maintain a complete and current index of all studies so initiated and shall, at least semi-annually send current copies of this index to the governor, the mayors of the respective counties, the legislative reference bureau and the legislative auditor.

The archivist may at any time request that a copy of any study or portion of a study be deposited with the archives and this request shall be complied with by the department or agency initiating the study.

This section shall apply to all studies of whatever nature; provided, however, that to the extent that the governor or mayor of any county initiating a study determines that compliance with any portion of this section would be contrary to the public interest they may waive compliance with respect to any study initiated under their jurisdiction. [L 1972, c 193, §1; am L 1973, c 198, §1]



§94-7 - Access to restricted records in the state archives.

§94-7  Access to restricted records in the state archives.  Historical records which are transferred to the state archives shall be retained for posterity and title shall vest in the state archives.  All restrictions on access to government records which have been deposited in the state archives, whether confidential, classified, or private, shall be lifted and removed eighty years after the creation of the record. [L 1989, c 79, §1; am L 1991, c 145, §2]






CHAPTER 95 - DESTROYING OR DEFACING OFFICIAL NOTICES

CHAPTER 95

DESTROYING OR DEFACING OFFICIAL NOTICES

REPEALED.  L 1991, c 223, §3.

Cross References

For present provision, see §710-1019.



CHAPTER 96 - THE OMBUDSMAN

§96-1 - Definitions.

§96-1  Definitions.  (a)  "Agency" includes any permanent governmental entity, department, organization, or institution, and any officer, employee, or member thereof acting or purporting to act in the exercise of the officer's, employee's, or member's official duties, except:

(1)  The judiciary and its staff;

(2)  The legislature, its committees, and its staff;

(3)  An entity of the federal government;

(4)  A multistate governmental entity;

(5)  The governor and the governor's personal staff;

(6)  The lieutenant governor and the lieutenant governor's personal staff;

(7)  The mayors of the various counties; and

(8)  The councils of the various counties.

(b)  "Administrative act" includes any action, omission, decision, recommendation, practice, or procedure, but does not include the preparation or presentation of legislation. [L 1967, c 306, §2; HRS §96-1; am L 1974, c 46, §1; gen ch 1985]



§96-2 - Ombudsman; office established, appointment, tenure, removal, qualifications, salary, vacancy.

§96-2  Ombudsman; office established, appointment, tenure, removal, qualifications, salary, vacancy.  The office of ombudsman is established.  The legislature, by a majority vote of each house in joint session, shall appoint an ombudsman who shall serve for a period of six years and thereafter until a successor shall have been appointed.  An ombudsman may be reappointed but may not serve for more than three terms.  The legislature, by two-thirds vote of the members in joint session, may remove or suspend the ombudsman from office, but only for neglect of duty, misconduct, or disability.

No person may serve as ombudsman within two years of the last day on which the person served as a member of the legislature, or while the person is a candidate for or holds any other state office, or while the person is engaged in any other occupation for reward or profit.  Effective July 1, 2005, the salary of the ombudsman shall be the same as the salary of the director of health.  The salary of the ombudsman shall not be diminished during the ombudsman's term of office, unless by general law applying to all salaried officers of the State.

If the ombudsman dies, resigns, becomes ineligible to serve, or is removed or suspended from office, the first assistant to the ombudsman becomes the acting ombudsman until a new ombudsman is appointed for a full term. [L 1967, c 306, §3; HRS §96-2; am L 1969, c 127, §6; am L 1974, c 46, §2; am L 1975, c 58, §33; am L 1982, c 129, §32(1); gen ch 1985; am L 1986, c 128, §30(1); am L 1989, c 329, §20(1); am L 2005, c 225, §6]

Attorney General Opinions

Funds for operation of office constitute funds for "expenses of the legislature" within meaning of Const., Art. VI, §5.  Att. Gen. Op. 69-4.

Law Journals and Reviews

The Ombudsman in Hawaii:  The Basic Premises.  7 HBJ 17.



§96-3 - Assistance, staff, delegation, funding.

§96-3  Assistance, staff, delegation, funding.  (a)  The ombudsman shall appoint a first assistant and other officers and employees as may be necessary to carry out this chapter.  All employees, including the first assistant, shall be hired by the ombudsman and shall serve at the ombudsman's pleasure.

(b)  In determining the salary of each employee, the ombudsman shall consult with the department of human resources development and shall follow as closely as possible the recommendations of the department.  Effective July 1, 2007, the first assistant's salary shall be not more than ninety-two per cent of the salary of the ombudsman.

(c)  The ombudsman and the ombudsman's full-time staff shall be entitled to participate in any employee benefit plan.

(d)  The ombudsman may delegate to the ombudsman's appointees any of the ombudsman's duties except those specified in sections 96-12 and 96-13; provided that during the absence of the ombudsman from the island of Oahu, or the ombudsman's temporary inability to exercise and discharge the powers and duties of the ombudsman's office, the powers and duties as contained in sections 96-12 and 96-13 shall devolve upon the first assistant during the ombudsman's absence or inability.

(e)  The funds for the support of the office of the ombudsman shall be provided for in the act providing for the expenses of the legislature. [L 1967, c 306, §4; HRS §96-3; am L 1974, c 46, §3; am L 1975, c 58, §34; am L 1982, c 129, §32(2); gen ch 1985; am L 1986, c 128, §30(2); am L 1989, c 329, §20(2); am L 1994, c 56, §21; am L 2005, c 225, §7; am L 2007, c 63, §3]



§96-4 - Procedure.

§96-4  Procedure.  The ombudsman may establish procedures for receiving and processing complaints, conducting investigations, and reporting the ombudsman's findings.  However, the ombudsman may not levy fees for the submission or investigation of complaints. [L 1967, c 306, §5; HRS §96-4; gen ch 1985]



§96-5 - Jurisdiction.

§96-5  Jurisdiction.  The ombudsman has jurisdiction to investigate the administrative acts of agencies and the ombudsman may exercise the ombudsman's powers without regard to the finality of any administrative act. [L 1967, c 306, §6; HRS §96-5; gen ch 1985]

Attorney General Opinions

Ombudsman has no jurisdiction over employee complaints covered by collective bargaining agreements executed under chapter 89.  Att. Gen. Op. 73-6.



§96-6 - Investigation of complaints.

§96-6  Investigation of complaints.  (a)  The ombudsman may investigate any complaint which the ombudsman determines to be an appropriate subject for investigation under section 96-8.

(b)  The ombudsman may investigate on the ombudsman's own motion if the ombudsman reasonably believes that an appropriate subject for investigation under section 96-8 exists. [L 1967, c 306, §7; HRS §96-6; am L 1974, c 46, §4; gen ch 1985]



§96-7 - Notice to complainant and agency.

§96-7  Notice to complainant and agency.  If the ombudsman decides not to investigate, he shall inform the complainant of that decision and shall state his reasons.

If the ombudsman decides to investigate, he shall notify the complainant of his decision and he shall also notify the agency of his intention to investigate. [L 1967, c 306, §8; HRS §96-7]



§96-8 - Appropriate subjects for investigation.

§96-8  Appropriate subjects for investigation.  An appropriate subject for investigation is an administrative act of an agency which might be:

(1)  Contrary to law;

(2)  Unreasonable, unfair, oppressive, or unnecessarily discriminatory, even though in accordance with law;

(3)  Based on a mistake of fact;

(4)  Based on improper or irrelevant grounds;

(5)  Unaccompanied by an adequate statement of reasons;

(6)  Performed in an inefficient manner; or

(7)  Otherwise erroneous.

The ombudsman may investigate to find an appropriate remedy. [L 1967, c 306, §9; HRS §96-8]



§96-9 - Investigation procedures.

§96-9  Investigation procedures.  (a)  In an investigation, the ombudsman may make inquiries and obtain information as the ombudsman thinks fit, enter without notice to inspect the premises of an agency, and hold private hearings.

(b)  The ombudsman is required to maintain secrecy in respect to all matters and the identities of the complainants or witnesses coming before the ombudsman except so far as disclosures may be necessary to enable the ombudsman to carry out the ombudsman's duties and to support the ombudsman's recommendations. [L 1967, c 306, §10; HRS §96-9; gen ch 1985]



§96-10 - Powers.

§96-10  Powers.  Subject to the privileges which witnesses have in the courts of this State, the ombudsman may:

(1)  Compel at a specified time and place, by a subpoena, the appearance and sworn testimony of any person who the ombudsman reasonably believes may be able to give information relating to a matter under investigation; and

(2)  Compel any person to produce documents, papers, or objects which the ombudsman reasonably believes may relate to a matter under investigation.

The ombudsman may bring suit in an appropriate state court to enforce these powers. [L 1967, c 306, §11; HRS §96-10]



§96-11 - Consultation with agency.

§96-11  Consultation with agency.  Before giving any opinion or recommendation that is critical of an agency or person, the ombudsman shall consult with that agency or person. [L 1967, c 306, §12; HRS §96-11]



§96-12 - Procedure after investigation.

§96-12  Procedure after investigation.  If, after investigation, the ombudsman finds that:

(1)  A matter should be further considered by the agency;

(2)  An administrative act should be modified or cancelled;

(3)  A statute or regulation on which an administrative act is based should be altered;

(4)  Reasons should be given for an administrative act; or

(5)  Any other action should be taken by the agency;

the ombudsman shall report the ombudsman's opinion and recommendations to the agency.  The ombudsman may request the agency to notify the ombudsman, within a specified time, of any action taken on the ombudsman's recommendations. [L 1967, c 306, §13; HRS §96-12; gen ch 1985]



§96-13 - Publication of recommendations.

§96-13  Publication of recommendations.  After a reasonable time has elapsed, the ombudsman may present the ombudsman's opinion and recommendations to the governor, the legislature, the public, or any of these.  The ombudsman shall include with this opinion any reply made by the agency. [L 1967, c 306, §14; HRS §96-13; gen ch 1985]



§96-14 - Notice to the complainant.

§96-14  Notice to the complainant.  After a reasonable time has elapsed, the ombudsman shall notify the complainant of the actions taken by the ombudsman and by the agency. [L 1967, c 306, §15; HRS §96-14; gen ch 1985]



§96-15 - Misconduct by agency personnel.

§96-15  Misconduct by agency personnel.  If the ombudsman has a reasonable basis to believe that there may be a breach of duty or misconduct by any officer or employee of an agency, the ombudsman may refer the matter to the appropriate authorities without notice to that person. [L 1967, c 306, §16; HRS §96-15; gen ch 1985; am L 1996, c 52, §2]



§96-16 - Annual report.

§96-16  Annual report.  The ombudsman shall submit to the legislature and the public an annual report discussing the ombudsman's activities under this chapter. [L 1967, c 306, §17; HRS §96-16; gen ch 1985]



§96-17 - Judicial review, immunity.

§96-17  Judicial review, immunity.  No proceeding or decision of the ombudsman may be reviewed in any court, unless it contravenes the provisions of this chapter.  The ombudsman has the same immunities from civil and criminal liability as a judge of this State.  The ombudsman and the ombudsman's staff shall not testify in any court with respect to matters coming to their attention in the exercise or purported exercise of their official duties except as may be necessary to enforce the provisions of this chapter. [L 1967, c 306, §18; HRS §96-17; gen ch 1985]



§96-18 - Agencies may not open letters to ombudsman.

§96-18  Agencies may not open letters to ombudsman.  A letter to the ombudsman from a person held in custody by an agency shall be forwarded immediately, unopened, to the ombudsman. [L 1967, c 306, §19; HRS §96-18]



§96-19 - Penalty for obstruction.

§96-19  Penalty for obstruction.  A person who willfully hinders the lawful actions of the ombudsman or the ombudsman's staff, or willfully refuses to comply with their lawful demands, shall be fined not more than $1,000. [L 1967, c 306, §20; HRS §96-19; gen ch 1985]






CHAPTER 97 - LOBBYISTS

§97-1 - Definitions.

§97-1  Definitions.  When used in this chapter:

(1)  "Administrative action" means the proposal, drafting, consideration, amendment, enactment, or defeat by any administrative agency of any rule, regulation, or other action governed by section 91-3.

(2)  "Administrative agency" means a commission, board, agency, or other body, or official in the state government that is not a part of the legislative or judicial branch.

(3)  "Contribution" includes a gift, subscription, forgiveness of a loan, advance, or deposit of money, or anything of value and includes a contract, promise, or agreement, whether or not enforceable, to make a contribution.

(4)  "Expenditure" includes a payment, distribution, forgiveness of a loan, advance, deposit, or gift of money, or anything of value and includes a contract, promise, or agreement, whether or not enforceable, to make an expenditure.  "Expenditure" also includes compensation or other consideration paid to a lobbyist for the performance of lobbying services.  "Expenditure" excludes the expenses of preparing written testimony and exhibits for a hearing before the legislature or an administrative agency.

(5)  "Legislative action" means the sponsorship, drafting, introduction, consideration, modification, enactment, or defeat of any bill, resolution, amendment, report, nomination, appointment, or any other matter pending or proposed in the legislature.

(6)  "Lobbyist" means any individual who for pay or other consideration engages in lobbying in excess of five hours in any month of any reporting period described in section 97-3 or spends more than $750 lobbying during any reporting period described in section 97-3.

(7)  "Lobbying" means communicating directly or through an agent, or soliciting others to communicate, with any official in the legislative or executive branch, for the purpose of attempting to influence legislative or administrative action or a ballot issue.

(8)  "Person" means a corporation, individual, union, association, firm, sole proprietorship, partnership, committee, club, or any other organization or a representative of a group of persons acting in concert. [L 1975, c 160, pt of §1; am L 1980, c 129, §1(a); am L 1982, c 105, §1; am L 1989, c 225, §1; am L 1995, c 220, §5]



§97-2 - Registration of lobbyists, requirements.

§97-2  Registration of lobbyists, requirements.  (a)  Every lobbyist shall file a registration form with the state ethics commission within five days of becoming a lobbyist.

(b)  Each lobbyist shall provide and certify the following information:

(1)  The name, mailing address, and business telephone number of the lobbyist.

(2)  The name and principal place of business of each person by whom the lobbyist is retained or employed or on whose behalf the lobbyist appears or works and a written authorization to act as a lobbyist from each person by whom the lobbyist is employed or with whom the lobbyist contracts.

(3)  The subject areas on which the lobbyist expects to lobby.

(c)  A lobbyist shall report any change in any of the information contained in the registration statement within ten days after the change has occurred.

(d)  A lobbyist shall file a notice of termination within ten days after the lobbyist ceases the activity which required the lobbyist's registration.  The lobbyist and the employer of the lobbyist shall remain subject, however, to the requirements of chapter 97 for the period during which the registration was effective.

(e)  This chapter shall not apply to:

(1)  Any individual who represents oneself and not any other person before the legislature or administrative agency; provided that such individual must nonetheless file a statement of expenditures if the individual meets any of the provisions of section 97-3(a);

(2)  Any federal, state, or county official or employee acting in the official's or employee's official capacity, unless the federal, state or county official, or employee contracts for the services of a lobbyist;

(3)  Any elected public official acting in the public official's official capacity, unless the public official contracts for the services of a lobbyist;

(4)  Any newspaper or other regularly published periodical or radio or television station (including any individual who owns, publishes, or is employed by a newspaper or periodical or radio or television station) while publishing in the regular course of business news items, editorials, or other comments, or paid advertisements, which directly or indirectly urge the passage or defeat of legislative or administrative action;

(5)  Any attorney who advises the attorney's clients on the construction or effect of proposed legislative or administrative action; provided that such attorney must nonetheless register if the attorney meets any of the provisions of section 97-1(6); and

(6)  Any person who possesses special skills and knowledge relevant to certain areas of legislation, whose skills and knowledge may be helpful to the legislative and executive branches of state government, and who makes an occasional appearance at the request of the legislature or an administrative agency, or the lobbyist even though receiving reimbursement or other payment from the legislature or administrative agency or the lobbyist for the appearance. [L 1975, c 160, pt of §1; am L 1980, c 129, §1(b); am L 1982, c 105, §2; gen ch 1985; am L 1992, c 53, §1]



§97-2.5 - Renewal of registration.

§97-2.5  Renewal of registration.  Each registered lobbyist shall renew the lobbyist's registration biennially by filing a registration and authorization form with the state ethics commission within ten days of the opening of the 1983 regular session of the legislature and on every odd-numbered year's session thereafter. [L 1980, c 129, §1(c); am L 1982, c 105, §3; gen ch 1985]



§97-3 - Contributions and expenditures; statement.

§97-3  Contributions and expenditures; statement.  (a)  The following persons shall file a statement of expenditures with the state ethics commission on March 31, May 31, and January 31 of each year:

(1)  Each lobbyist.

(2)  Each person who spends $750 or more of the person's or any other person's money in any six-month period for the purpose of attempting to influence legislative or administrative action or a ballot issue by communicating or urging others to communicate with public officials; provided that any amounts expended for travel costs, including incidental meals and lodging, shall not be included in the tallying of the $750.

(3)  Each person who employs or contracts for the services of one or more lobbyists, whether independently or jointly with other persons.  If the person is an industry, trade, or professional association, only the association is the employer of the lobbyist.

(b)  The March 31 report shall cover the period from January 1 through the last day of February.  The May 31 report shall cover the period from March 1 through April 30.  The January 31 report shall cover the period from May 1 through December 31 of the previous year.

(c)  The statement shall contain the following information:

(1)  The name and address of each person with respect to whom expenditures for the purpose of lobbying in the total sum of $25 or more per day was made by the person filing the statement during the statement period and the amount or value of such expenditure;

(2)  The name and address of each person with respect to whom expenditures for the purpose of lobbying in the aggregate of $150 or more was made by the person filing the statement during the statement period and the amount or value of such expenditures;

(3)  The total sum or value of all expenditures for the purpose of lobbying made by the person filing the statement during the statement period in excess of $750 during the statement period;

(4)  The name and address of each person making contributions to the person filing the statement for the purpose of lobbying in the total sum of $25 or more during the statement period and the amount or value of such contributions; and

(5)  The subject area of the legislative and administrative action which was supported or opposed by the person filing the statement during the statement period.

(d)  The receipt or expenditure of any money for the purpose of influencing the election or defeat of any candidate for an elective office or for the passage or defeat of any proposed measure at any special or general election is excluded from the reporting requirement of this section. [L 1975, c 160, pt of §1; am L 1979, c 91, §11; am L 1980, c 129, §1(d); am L 1982, c 105, §4; gen ch 1985; am L 1991, c 238, §1; am L 1995, c 220, §6]



§97-4 - Manner of filing; public records.

§97-4  Manner of filing; public records.  All statements required by this chapter to be filed with the state ethics commission:

(1)  Shall be deemed properly filed when delivered or deposited in an established post office within the prescribed time, duly stamped, registered, or certified, and directed to the state ethics commission; provided, however, in the event it is not received, a duplicate of the statement shall be promptly filed upon notice by the state ethics commission of its nonreceipt; and

(2)  Shall be preserved by the state ethics commission for a period of four years from the date of filing; and shall constitute part of the public records of the state ethics commission. [L 1975, c 160, pt of §1; am L 1979, c 91, §12; am L 1980, c 129, §1(e); am L 1993, c 52, §1]



§97-4.5 - Lobbyist list.

[§97-4.5]  Lobbyist list.  As soon as is feasible after the commencement of each regular session of the legislature, the state ethics commission shall publish a list of registered lobbyists, the names of the persons whom they represent, and other pertinent information but shall not include in such list the addresses of the lobbyists.  The list shall be supplemented from time to time as may be necessary. [L 1980, c 129, §1(f)]



§97-5 - Restricted activities.

[§97-5]  Restricted activities.  No lobbyist shall accept or agree to accept any payment in any way contingent upon the defeat, enactment, or outcome of any proposed legislative or administrative action. [L 1975, c 160, pt of §1]



§97-6 - Administration.

§97-6  Administration.  (a)  The state ethics commission shall administer and implement this chapter, and shall have the following powers and duties:

(1)  Initiate, receive, and consider charges concerning alleged violations of this chapter, and investigate or cause to be investigated on a confidential basis, the activities of any person to determine whether the person is in compliance with this chapter;

(2)  Prescribe forms for the statements and reports required by sections 97-2 and 97-3 and establish orderly procedures for implementing the requirements of those provisions;

(3)  Render advisory opinions upon the request of any person subject to this chapter.  If no advisory opinion is rendered within thirty days after the request is filed with the commission, it shall be deemed that an advisory opinion was rendered and that the facts and circumstances of that particular case do not constitute a violation of this chapter.  The opinion rendered or deemed rendered, until amended or revoked, shall be binding on the commission in any subsequent charges concerning the person subject to this chapter who sought the opinion and acted in reliance on it in good faith, unless material facts were omitted or misstated by the person in the request for an advisory opinion;

(4)  Issue subpoenas, administer oaths, and exercise those powers conferred upon the commission by section 92-16;

(5)  Adopt rules, not inconsistent with this chapter, as in the judgment of the commission seem appropriate for the carrying out of this chapter and for the efficient administration of this chapter, including every matter or thing required to be done or which may be done with the approval or consent or by order or under the direction or supervision of, or as prescribed by, the commission.  The rules, when adopted as provided in chapter 91, shall have the force and effect of law; and

(6)  Have jurisdiction for purposes of investigation and taking appropriate action on alleged violations of this chapter in all proceedings commenced within three years of an alleged violation of this chapter.  A proceeding shall be deemed commenced by the filing of a charge with the commission or by the signing of a charge by three or more members of the commission.  Nothing shall bar proceedings against a person who by fraud or other device prevents discovery of a violation of this chapter.

(b)  Charges concerning the violation of this chapter shall be in writing, signed by the person making the charge under oath, except that any charge initiated by the commission shall be signed by three or more members of the commission.  The commission shall notify in writing every person against whom a charge is received and afford the person an opportunity to explain the conduct alleged to be in violation of the chapter.  The commission may investigate, after compliance with this section, such charges and render an informal advisory opinion to the alleged violator.  The commission shall investigate all charges on a confidential basis, having available all the powers herein provided, and proceedings at this stage shall not be public.  If the informal advisory opinion indicates a probable violation, the person charged shall request a formal opinion or within a reasonable time comply with the informal advisory opinion.  If the person charged fails to comply with such informal advisory opinion or if a majority of the members of the commission determine that there is probable cause for belief that a violation of this chapter might have occurred, a copy of the charge and a further statement of the alleged violation shall be personally served upon the alleged violator.  Service shall be made by personal service upon the alleged violator wherever found or by registered or certified mail with request for a return receipt and marked deliver to addressee only.  If after due diligence service cannot be effected successfully in accordance with the above, service may be made by publication if so ordered by the circuit court of the circuit wherein the alleged violator last resided.  The commission shall submit to the circuit court for its consideration in issuing its order to allow service by publication an affidavit setting forth facts based upon the personal knowledge of the affiant concerning the methods, means, and attempts made to locate and effect service by personal service or by registered or certified mail in accordance with the above.  Service by publication when ordered by the court shall be made by publication once a week for four successive weeks of a notice in a newspaper of general circulation in the circuit of the alleged violator's last known state address.  The alleged violator shall have twenty days after service thereof to respond in writing to the charge and statement.

(c)  If after twenty days following service of the charge and further statement of alleged violation in accordance with this section, a majority of the members of the commission conclude that there is probable cause to believe that a violation of this chapter has been committed, then the commission shall set a time and place for a hearing, giving notice to the complainant and the alleged violator in the same manner as provided in subsection (b).  Upon the commission's issuance of a notice of hearing, the charge and further statement of alleged violation and the alleged violator's written response thereto shall become public records.  The hearing shall be held within ninety days of the commission's issuance of a notice of hearing.  If the hearing is not held within that ninety-day period, the charge and further statement of alleged violation shall be dismissed; provided that any delay that is at the request of, or caused by, the alleged violator shall not be counted against the ninety-day period.

All parties shall have an opportunity to:

(1)  Be heard;

(2)  Subpoena witnesses and require the production of any books or papers relative to the proceedings;

(3)  Be represented by counsel; and

(4)  Have the right of cross-examination.

All hearings shall be in accordance with chapter 91.  All witnesses shall testify under oath and the hearings shall be open to the public.  The commission shall not be bound by the strict rules of evidence but the commission's findings shall be based on competent and substantial evidence.

All testimony and other evidence taken at the hearing shall be recorded.  Copies of transcripts of the record shall be available only to the complainant and the alleged violator at their own expense.  All fees collected under this chapter shall be deposited into the general fund.

(d)  A decision of the commission pertaining to the conduct of any person subject to this chapter shall be in writing and signed by three or more of the members of the commission.  A decision of the commission rendered after a hearing together with findings and the record of the proceeding shall be a public record.

(e)  A person who files a frivolous charge with the commission against any person covered by this chapter shall be civilly liable to the person charged for all costs incurred in defending the charge, including but not limited to costs and attorneys' fees.  In any case where the commission does not issue a decision or final conclusion in which the commission concludes that a person has violated this chapter, the commission shall, upon the written request of the person charged, make a finding as to whether or not the charge was frivolous.  The person charged may initiate an action in the circuit court for recovery of fees and costs incurred in commission proceedings within one year after the commission renders a decision that the charge was frivolous.  The commission's decision shall be binding upon the court for purposes of a finding pursuant to section 607-14.5.

(f)  The commission shall cause to be published yearly summaries of decisions, advisory opinions, and informal advisory opinions.  The commission shall make sufficient deletions in the summaries to prevent disclosing the identity of persons involved in the decisions or opinions where the identity of such persons is not otherwise a matter of public record under this chapter. [L 1975, c 160, pt of §1; am L 1979, c 91, §13; am L 1980, c 129, §1(g); am L 1982, c 105, §5; am L 1995, c 220, §7; am L 1997, c 264, §1; am L 1998, c 17, §1; am L 2001, c 146, §1]



§97-6.5 - REPEALED.

§97-6.5  REPEALED.  L 2001, c 146, §3.



§97-7 - Penalties; administrative fines.

§97-7  Penalties; administrative fines.  (a)  Any person who:

(1)  Wilfully fails to file any statement or report required by this chapter;

(2)  Wilfully files a statement or report containing false information or material omission of any fact;

(3)  Engages in activities prohibited by section 97-5; or

(4)  Fails to provide information required by section 97-2 or 97-3;

shall be subject to an administrative fine imposed by the commission that shall not exceed $500 for each violation of this chapter.  All fines collected under this section shall be deposited into the general fund.

(b)  No fine shall be assessed unless:

(1)  The commission convenes a hearing in accordance with section 97-6(c) and chapter 91; and

(2)  A decision has been rendered by the commission. [L 1975, c 160, pt of §1; am L 1980, c 129, §1(h); am L 1995, c 220, §8; am L 2001, c 146, §2]









TITLE 9 - PUBLIC PROPERTY, PURCHASING AND CONTRACTING

CHAPTER 101 - EMINENT DOMAIN

§101-1 - Definitions.

PART I.  CONDEMNATION OF PRIVATE PROPERTY

§101-1  Definitions.  In this part, except where the context otherwise requires:

"County" means a county (except the county of Kalawao) and any agency of a county, including the board of water supply thereof, duly authorized to exercise the power of eminent domain.

"Plaintiff" means the State or any county or the public utility or other authority duly authorized to exercise the power of eminent domain.

"State" means the State or any agency of the State duly authorized to exercise the power of eminent domain. [L 1951, c 12, §1(a); RL 1955, §8-1; HRS §101-1]

Revision Note

Numeric designations deleted.



§101-2 - Taking private property for public use; disposal of excess property.

§101-2  Taking private property for public use; disposal of excess property.  Private property may be taken for public use.  Private property may also be taken by the State or any county in excess of that needed for such public use in cases where small remnants would otherwise be left or where other justifiable cause necessitates such taking to protect and preserve the contemplated improvement, or public policy demands such taking in connection with the improvement, in which case the condemning authority may sell or lease such excess property, with such restrictions as may be dictated by considerations of public policy in order to protect and preserve such improvements; provided that in the disposal of any such excess property, if such property is less than the minimum lot size requirements of the applicable zoning regulations, is of a configuration or topography which in the judgment of the appropriate county zoning authority cannot be put to a reasonable use in accordance with the applicable zoning regulations, or lacks proper access to a street, it shall be offered to the owner or owners of the abutting land for a reasonable price based on an appraisal; provided further that if such excess property conforms to said minimum lot size requirements, is of a configuration and topography which in the judgment of the appropriate county zoning authority can be put to a reasonable use in accordance with the applicable zoning regulations and has proper access to a street, then the State or the county, as the case may be, may sell such property at public auction.  If there is more than one abutting owner who is interested in purchasing any such excess property which is less than the minimum lot size requirements of the applicable zoning regulations, is of a configuration or topography which in the judgment of the appropriate county zoning authority cannot be put to a reasonable use in accordance with applicable zoning regulations, or lacks proper access to a street, it shall be sold by the condemning authority by sealed bid to the abutting owner submitting the highest offer above the appraised value; provided further that if any such excess property abuts more than one parcel, the condemning authority may make application for subdividing such property so that a portion thereof may be sold to each abutting owner at the appraised value if the public interest is best served by such subdivision and disposal.  All moneys received from the sale or lease of such excess property shall be paid into the fund or appropriation from which money was taken for the original condemnation and shall be available for the purposes of such fund or appropriation. [L 1896, c 45, §1; am L 1909, c 10, §1; RL 1925, §808; am L 1925, c 59, §1; RL 1935, §50; am L 1941, c 149, §1; RL 1945, §301; am L 1945, c 185, §1; am L 1951, c 12, §1(b); RL 1955, §8-2; HRS §101-2; am L 1975, c 110, §1; am L 1976, c 7, §1]

Cross References

County eminent domain provisions, see §§46-61 and 62, and county charters.

Sale of remnants of public lands, see §171-52.

Water for Hawaiian home lands, see HHCA §221.

Law Journals and Reviews

Hawaii's Land Reform Act:  Is It Constitutional?  6 HBJ 31.

The Amended Just Compensation Provision of the Hawaii Constitution:  A New Basis for Indemnification of the Condemnee. 6 HBJ 55.

Dolan v. City of Tigard:  Individual Property Rights v. Land Management Systems.  17 UH L. Rev. 193.

Case Notes

Proceedings under federal statute by United States to condemn land in Territory for public use.  1 U.S.D.C. Haw. 140, 179; 1 U.S.D.C. Haw. 222.

Supersedes the common law.  5 H. 57.  Statutes of this character are to be strictly followed.  6 H. 638.

Water, riparian rights.  31 H. 376, aff. 52 F.2d 356.

Taxpayer whose interests are not affected may not assail statute.  39 H. 67.

Public school sites include private lands set aside for such purpose through an act.  8 H. 60.  Exercise of power of eminent domain by State for purpose of taking land and then conveying it to the U.S. for a national park is for a public use.  44 H. 370, 355 P.2d 25.

Question of public use is ultimately judicial, public necessity is legislative, subject to judicial review.  43 H. 253.  Legislative determination to acquire additional lands for Honolulu civic center was valid although specific use of lands was not specified.  46 H. 279, 378 P.2d 882.

Voluntary deed given by condemnee, effect of on claim based on change of public use.  49 H. 365, 373, 418 P.2d 482.

Ejectment is available remedy notwithstanding defendant has power of eminent domain to establish the use complained of.  50 H. 189, 436 P.2d 207.

Sections 46-61 and 46-62 and this section neither limit counties’ general power of eminent domain as set out in §46-1.5(6), nor divest counties of authority to enact ordinances allowing for condemnation of land for any particular public purpose.  76 H. 46, 868 P.2d 1193.

Due process.

Hawaii may not change its laws governing property rights of riparian landowners to use of water without compensating owners for lost rights.  441 F. Supp. 559.

Due process violated by court decree stating property seaward of vegetation line belonged to the public since the decree resulted in a taking of private property and no title hearing was held.  460 F. Supp. 473.

Enactment of 1977 General Plan during pendency of appeal made it necessary to review condemnation in light of 1977 plan rather than 1964 plan.  62 H. 411, 616 P.2d 213.

Cited:  20 H. 365, 366; 36 H. 348, 350.



§101-3 - Entry upon private property by agreement.

§101-3  Entry upon private property by agreement.  In the event the State or a county thereof enters upon privately owned real property by authority of an agreement to acquire the real property either by voluntary action of the parties or by condemnation, the State or county is required to:

(1)  Reduce the agreement in writing;

(2)  File the executed written agreement promptly in the bureau of conveyances;

(3)  Complete its part of the agreement, including payment in full of any money, within the period of two years immediately succeeding the date upon which the agreement is filed.

If the State or county does not so complete its part of the agreement, the State or county shall pay to the property owner, in addition to the sum due, interest of six per cent a year on the sum due commencing with the end of the term of two years, and the property owner may bring suit against the State or any county to recover the sum together with interest. [L 1953, c 108, §1; RL 1955, §8-3; HRS §101-3]



§101-3.5 - Priority for lessees dislocated by condemnation proceedings.

[§101-3.5]  Priority for lessees dislocated by condemnation proceedings.  Notwithstanding any law to the contrary, any lessee engaged in commercial or industrial uses who has been or will be displaced from private property which is acquired by the State or any county for public use by the power of eminent domain or threat thereof shall have the right of first refusal to enter into a lease in an industrial park created under chapter 171, or on other state land, which has been designated as an appropriate relocation site for the displaced lessee by law or by resolution adopted by the board of land and natural resources and approved by the legislature by concurrent resolution. [L 1990, c 274, §2]



§101-4 - Right of eminent domain granted to public utilities and others.

§101-4  Right of eminent domain granted to public utilities and others.  The right and power of eminent domain is hereby granted to every person, operating a public utility, and engaged in the transportation of passengers or freight or any commodity by rail or bus, or by any other means, or the conveyance or transmission of telephone messages, or the production, conveyance, transmission, delivery, or furnishing of electricity, power, water, gas, or oil, within the State, as well as to corporations designated in section 101-41.  The right and power shall be exercised only in compliance with, and under, the conditions and procedures set forth in this part. [L 1896, c 45, §6; RL 1925, §809; RL 1935, §51; RL 1945, §302; am L 1951, c 12, §1(c); RL 1955, §8-4; HRS §101-4]

Case Notes

Cited:  20 H. 365, 367.



§101-5 - Fee simple or lesser estate may be acquired.

§101-5  Fee simple or lesser estate may be acquired.  In the taking of private property for a public use, a fee simple estate or any lesser estate may be acquired. [L 1896, c 45, §2; RL 1925, §810; RL 1935, §52; RL 1945, §303; am L 1951, c 12, §1(d); RL 1955, §8-5; HRS §101-5]

Case Notes

Condemning a fee simple estate subject to existing tenancy.  42 H. 415.

Undivided interests in parcels of land owned in fee simple are fee simple estates and may be taken in eminent domain proceedings.  50 H. 501, 443 P.2d 140.



§101-6 - What property may be taken.

§101-6  What property may be taken.  Property which may be taken by virtue of this part includes all real estate belonging to any person, together with all structures and improvements thereon, franchises or appurtenances thereunto belonging, water, water rights, and easements of every nature. [L 1896, c 45, §3; am L 1898, c 62, §1; RL 1925, §811; RL 1935, §53; RL 1945, §304; am L 1951, c 12, §1(e); RL 1955, §8-6; HRS §101-6]

Case Notes

Prior to statute change of grade of street not held to be taking of property without compensation.  7 H. 470.

Right of eminent domain does not extend to public property.  38 H. 329.

Access rights are property.  44 H. 343, 354 P.2d 981.



§101-7 - Superior public use.

§101-7  Superior public use.  Property already appropriated to some public use may be taken by the State or a county in the manner and under the conditions provided by part III.  An easement over, across or under property not owned by the State or a county and devoted to public use may be taken by any other person enjoying the right of eminent domain where such taking will not substantially impair the use for which the property has previously been appropriated. [L 1951, c 12, §1(f); RL 1955, §8-7; HRS §101-7]

Case Notes

Not applicable unless state or county owns the land.  70 H. 18, 757 P.2d 647.



§101-8 - Entering and surveying land.

§101-8  Entering and surveying land.  Any agent or servant of a plaintiff may, for the purpose of locating or surveying land to be condemned in accordance with this part, enter upon the land and make examinations and surveys.  The entry shall not constitute a cause of action in favor of the owner of the land, except for damages resulting from wilful acts or negligence on the part of the agent or servant. [L 1896, c 45, §7; am L 1917, c 108, §1; RL 1925, §812; RL 1935, §54; RL 1945, §305; am L 1951, c 12, §1(g); RL 1955, §8-8; HRS §101-8]



§101-9 - Actions; priority.

§101-9  Actions; priority.  In all actions brought under this chapter, to enforce the right of eminent domain, all courts shall give the actions preference over all other civil actions in the matter of setting the actions for hearing or trial, and in hearing them, to the end that all the actions shall be quickly heard and determined. [L 1959, c 18, §1; Supp, §8-8.5; HRS §101-9]



§101-10 - Circuit courts have jurisdiction.

§101-10  Circuit courts have jurisdiction.  [L 2004, c 202, §9 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  The circuit courts shall try and determine all actions arising under this part, subject only to an appeal in accordance with law.  The court, on its own motion or on motion of any party, may try and determine any issue in the case in advance of other issues. [L 1896, c 45, §5; RL 1925, §813; RL 1935, §55; RL 1945, §306; am L 1947, c 200, §1(a); RL 1955, §8-9; HRS §101-10; am L 2004, c 202, §9]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Case Notes

Cited:  20 H. 365, 367; 30 H. 1, 5; 39 H. 53, 57.



§101-11 - Procedure as in civil actions.

§101-11  Procedure as in civil actions.  Except as otherwise expressly provided in this part, the procedure shall be the same as in other civil actions. [L 1896, c 45, §20; RL 1925, §814; RL 1935, §56; RL 1945, §307; RL 1955, §8-10; HRS §101-11]

Case Notes

Condemnor has duty to open and close in presentation of evidence.  48 H. 101, 395 P.2d 932.

Based on the established common law convention of this jurisdiction at the time of adoption of the state constitution, as a general matter, a right to jury trial exists in state eminent domain proceedings.  91 H. 81, 979 P.2d 1107.

Cited:  30 H. 1, 5.



§101-12 - Evidence.

§101-12  Evidence.  In addition to rules of evidence otherwise provided by law, in all proceedings brought under this part the valuation claimed by the taxpayer shall be taken into account.  The valuation claimed by the taxpayer in any appeal regarding the assessment of real property tax shall be admissible in evidence as an admission of the fair market value of the real property as of the date of assessment irrespective of the fact that the assessed value from which the taxpayer appealed is adjusted to one hundred per cent fair market value; provided that the evidence shall not in any way affect the right of the taxpayer to severance damages, if any, to which the taxpayer may be entitled, and provided further that, if the taxpayer appealing the assessed value of the real property is a person under a contractual obligation to pay the tax assessed against the fee owner, whether such appeal is deemed consented to by the fee owner, the valuation claimed by such person shall not be admissible in evidence in any eminent domain proceeding against the fee owner. [L 1963, c 143, §4; Supp, §8-10.1; HRS §101-12; am L 1995, c 155, §1]

Rules of Court

Admission, see HRCP rule 36.

Case Notes

Recent sales of similar real estate is admissible as evidence of value in a condemnation case.  60 H. 393, 591 P.2d 1049.



§101-13 - Exercise of power by county.

§101-13  Exercise of power by county.  Whenever any county deems it advisable or necessary to exercise the right of eminent domain in the furtherance of any governmental power, the proceedings may be instituted as provided in section 101-14 after the governing authority (county council, or other governing board in the case of an independent board having control of its own funds) of the county has authorized such suit by resolution duly passed, or adopted and approved, as the case may be.  The resolution, in the case of the city and county of Honolulu or an independent board thereof, shall, after its introduction, be published in a daily newspaper with the ayes and noes, once (Sundays and legal holidays excepted) at least three days before final action upon it, and in the case of any other county or an independent board thereof, be published in a newspaper with the ayes and noes, at least one day (Sundays and legal holidays excepted), before final action upon it. [L 1919, c 63, §1; am L 1923, c 48, §1; RL 1925, §815; am imp L 1933, c 98, §2; RL 1935, §57; RL 1945, §308; am L 1951, c 12, §1(h); RL 1955, §8-11; HRS §101-13]

Revision Note

"County council" substituted for "board of supervisors".

Case Notes

Ordinance relating to residential condominium leasehold conversion did not entail the sort of impermissible delegation of the power of eminent domain from the city council to city's department of housing and community development that would violate this section.  76 H. 46, 868 P.2d 1193.



§101-14 - Plaintiff.

§101-14  Plaintiff.  The attorney general of the State may, at the request of the head of any department of the State, or as otherwise provided by law, institute proceedings for the condemnation of property as provided for in this part.  Any county may institute proceedings in the name and on behalf of the county for the condemnation of property within the county for any of the purposes provided in this part which are within the powers granted to the county. [L 1896, c 45, §4; am L 1917, c 108, §2; RL 1925, §816; RL 1935, §58; RL 1945, §309; am L 1947, c 200, §1(b); am L 1951, c 12, §1(i); RL 1955, §8-12; HRS §101-14]

Cross References

Hawaiian homes commission may institute proceedings in own name, see HHCA §221.

Case Notes

Proceeding by Territory to be in name of Territory.  20 H. 365.

Legislative delegation of authority to determine necessity of taking implied.  43 H. 253.



§101-15 - Complaint; defendants.

§101-15  Complaint; defendants.  Actions under and by virtue of this part, shall be commenced by filing a complaint and issuing a summons thereon.  All persons who are owners or claimants of the property sought to be condemned shall be joined as defendants.  In case the owner or claimant is unknown to plaintiff, it shall be sufficient if the complaint includes a statement of that fact, and the defendant may be joined in the complaint under a fictitious name.  In the event there is a class of persons owning or claiming some interest in the property sought to be condemned, who are too numerous to be served by personal service of the summons, or who would have to be ascertained by examination into the possible claims of a group of persons too numerous to permit identification of the defendants, the complaint may include a statement of that fact and the defendants may be joined in the complaint by describing them as a class, and in such case it shall be unnecessary to state in the complaint that the owners or claimants are unknown to the plaintiff. [L 1896, c 45, pt of §8; RL 1935, pt of §59; am L 1941, c 38, §1; RL 1945, pt of §310; RL 1955, §8-13; HRS §101-15]

Case Notes

Petition requirements.  3 U.S.D.C. Haw. 649.

An owner registered in bureau of conveyances is not unknown and must be personally served.  32 H. 745.

Variance of use and purpose between petition and final order, reversible error.  38 H. 592.

Cited:  20 H. 365, 369; 35 H. 608, 666.



§101-16 - Complaint; additional contents; map.

§101-16  Complaint; additional contents; map.  The complaint shall also contain a statement of the use to which the land sought to be condemned is to be put, a description of each and every piece of land sought to be condemned, and whether the same includes the whole or only a part of an entire tract or parcel.  A map shall accompany the complaint which shall correctly delineate the land sought to be condemned and its location. [L 1896, c 45, pt of §8; RL 1945, pt of §310; RL 1955, §8-14; HRS §101-16]

Case Notes

Cited:  35 H. 608, 666.



§101-17 - Different properties in one action.

§101-17  Different properties in one action.  All property necessary for any public use may be united in one action. [L 1896, c 45, §10; RL 1945, pt of §310; RL 1955, §8-15; HRS §101-17]



§101-18 - Joint or consolidated actions by governmental agencies.

§101-18  Joint or consolidated actions by governmental agencies.  Whenever two or more parcels of real property, or different interests in the same parcel of real property or improvements on real property or personal property in connection therewith, are to be acquired by eminent domain proceedings by two or more governmental agencies, and the properties to be so acquired are contiguous or are so interrelated that the taking of one of the properties or interests by one agency or the improvement contemplated in connection with the taking may affect the amount of the award which may be adjudged for the other of the properties, or vice versa, proceeding for the taking may be consolidated or the taking may be effected in one action brought in the name of one or more of the governmental agencies concerned in the taking pursuant to an agreement between the agencies.  In such case the awards, when made, shall be apportioned in such manner as is agreed upon between the agencies, or, if not determined by agreement, then the apportionment shall be made by the court in such manner as it deems equitable, based upon the evidence given in the action or upon the same and such additional evidence as may be necessary or proper to determine the apportionment.

As used in this section, the term "governmental agency" includes the State, and any county, and any department, division, board, commission, public corporation, or other agency or instrumentality of the State or of any county.

Notwithstanding any other provision of law to the contrary, any governmental agency having by law the power to acquire any properties by the exercise of the power of eminent domain, may enter into agreements with any other governmental agency to effect the consolidation or to join in one action for the acquisition of the properties as provided in this section. [L 1953, c 147, §§1-3; RL 1955, §8-16; HRS §101-18]



§101-19 - Amendments of complaints, citations.

§101-19  Amendments of complaints, citations.  In all proceedings under this part the court shall have power at any stage of the proceeding to allow amendments in form or substance in any complaint, citation, summons, process, answer, motion, order, verdict, judgment, or other proceeding, including amendment in the description of the lands sought to be condemned, whenever the amendment will not impair the substantial rights of any party in interest. [L 1937, c 184, §1; RL 1945, pt of §310; RL 1955, §8-17; HRS §101-19]

Case Notes

Cited:  42 H. 415, 435.



§101-20 - Notice.

§101-20  Notice.  When the owner or claimant of the land sought to be condemned is known, the summons shall be served by delivering to the owner or claimant, or to an agent authorized by appointment or by law to receive service of process, a certified copy thereof, together with a copy of the plaintiff's complaint.  If the owner or claimant, although known, was never a resident of the State or has removed therefrom or cannot for any reason be served with process within the State, or if the owner or claimant is unknown, then the service of the summons upon the owner or claimant may be made in the manner provided by sections 634-23, 634-24, and 634-26.  If the defendants are joined in the complaint by describing them as a class, then the service of the summons upon the defendants may be made by publication in a newspaper of general circulation in the county in which the property is situated, in the manner provided by sections 634-23(3) and 634-26, and by giving such further notice as the court may order.  The service of summons, as provided for in this section, shall be sufficient to give the court jurisdiction to proceed with and finally determine the case. [L 1896, c 45, §9; RL 1925, §818; RL 1935, §60; am L 1937, c 184, §2; am L 1941, c 38, §2; RL 1945, §311; RL 1955, §8-18; am L 1959, c 19, §1; HRS §101-20; am L 1973, c 30, §1; gen ch 1985]

Case Notes

Owner of a recorded title is known.  32 H. 745.

Cited:  3 U.S.D.C. Haw. 649, 656.



§101-21 - Intervenors.

§101-21  Intervenors.  Any person in occupation of or having any claim or interest in any property sought to be condemned or in the damages for the taking thereof though not named in the complaint, may appear, plead, and defend in respect to the person's own property or interest, in like manner as if named in the complaint. [L 1896, c 45, §11; RL 1925, §819; RL 1935, §61; RL 1945, §312; RL 1955, §8-19; HRS §101-21; gen ch 1985]

Rules of Court

Intervention, see HRCP rule 24.

Case Notes

Grantee from owner takes land subject to proceedings in condemnation.  61 F.2d 896.

One who purchases during action and makes no claim to compensation awarded to owner is bound by result.  31 H. 781, aff'd 61 F.2d 896.

"Person in occupation" means an occupant whose right of occupancy is sought to be taken.  50 H. 501, 443 P.2d 140.

This section limits the right to intervene to a person in occupation or having a claim or interest in the property sought to be taken or in the damages for the taking.  50 H. 501, 443 P.2d 140.

"Claim or interest" means prima facie claim or interest under section and HRCP 24(a)(1).  54 H. 56, 502 P.2d 378.

Court has no discretion to deny intervention to applicant who meets all requirements.  54 H. 56, 502 P.2d 378.

Court had discretion to allow lessees of property to be condemned to appear as parties.  68 H. 55, 704 P.2d 888.

Cited:  30 H. 1, 5.



§101-22 - Decision.

§101-22  Decision.  The court may determine all adverse or conflicting claims to the property sought to be condemned and to the compensation or damages to be awarded for the taking of the property. [L 1896, c 45, §12; RL 1925, §820; RL 1935, §62; RL 1945, §313; RL 1955, §8-20; HRS §101-22]



§101-23 - Damages assessed, how.

§101-23  Damages assessed, how.  In fixing the compensation or damages to be paid for the condemnation of any property, the value of the property sought to be condemned with all improvements thereon shall be assessed, and if any of the improvements are separately owned, the value thereof shall be separately assessed.  If the property sought to be condemned constitutes only a portion of a larger tract, the damages which will accrue to the portion not sought to be condemned by reason of its severance from the portion sought to be condemned, and the construction of the improvements in the manner proposed by the plaintiff shall also be assessed, and also how much the portion not sought to be condemned will be specifically benefited, if at all, by the construction of the improvement proposed by the plaintiff.  If the benefit shall be equal to the amount of compensation assessed for the property taken, and for damages by reason of its severance from another portion of the same tract, then the owner shall be allowed no compensation, but if the benefits shall be less than the amount so assessed as damages or compensation, then the former shall be deducted from the latter and the remainder shall be the amount awarded as compensation or damages.  In case of the exercise of the power of eminent domain by the city and county of Honolulu in furtherance of any governmental power under section 46-74.2 and the improvement ordinance of the city, the amount of damages or compensation assessed, or awarded, or agreed upon in any compromise approved by motion of the city council shall in no case be construed as limiting or affecting the power of the city council to distribute any portion of the cost upon any property found to be benefited thereby proportioned as provided by law in the exercise of their judgment whether under an improvement district or frontage improvement created before or after the acquisition of any such land.  If condemnation is for the purpose of widening or realigning any existing highway or other public road, the owner of the property condemned shall be entitled to full compensation for the property actually taken and special benefits shall be considered only insofar as the value of the benefits shall not exceed the damages which will accrue to the portion not sought to be condemned by reason of its severance from the portion sought to be condemned and the construction of the improvements in the manner proposed by the plaintiff.  That is, if the special benefits shall be equal to the severance damages, then the owner of the parcel shall be allowed no compensation except the value of the portion taken, but if the special benefits shall be less than the severance damages, then the former shall be deducted from the latter and the remainder shall be the only damages allowed in addition to the value of the land taken. [L 1896, c 45, §13; am L 1919, c 63, §2; RL 1925, §821; RL 1935, §63; RL 1945, §314; am L 1947, c 200, §1(c); am L 1953, c 269, §1; RL 1955, §8-21; HRS §101-23; am L 1990, c 34, §9]

Case Notes

Payment operates as consideration as well as damages.  126 F.2d 4.

Adequacy of expert witness' qualifications is matter of discretion of the trial court.  54 H. 385, 507 P.2d 1084.

Whether a taking is for a realignment is a matter of law.  55 H. 190, 516 P.2d 1250.

Valuation.

Rental value of lands in vicinity generally inadmissible.  74 F.2d 596.  Cost of filling to level of highway irrelevant.  31 H. 184.  No compensation for business losses, leases.  72 F. Supp. 903.

Capitalization of rental value is evidence of market value.  132 F.2d 699.  Rental value is evidence of market value.  91 F.2d 85.  Market value may include adaptability of land for subdivision purposes.  43 H. 195.

Landowner is generally held to be qualified to give landowner's opinion as to value of landowner's land.  45 H. 144, 363 P.2d 979.

Admissibility of comparable sales and leases.  48 H. 101, 395 P.2d 932; 48 H. 444, 404 P.2d 373.  Other sales to condemnor.  49 H. 640, 426 P.2d 324.

Trial court's determination of admissibility of comparable sales will not be upset unless it is a clear abuse of discretion.  54 H. 167, 504 P.2d 1223.

Enhancement of value resulting from proposed public improvement project not allowed.  43 H. 167; 48 H. 101, 395 P.2d 932.

Evidence may show reasonable use land may be put to in the future.  298 U.S. 342.

Evidence as to valuation; expert testimony.  48 H. 444, 404 P.2d 373.  Evidence of expenditures to prepare land for construction is admissible to show enhancement of value.  50 H. 195, 436 P.2d 3.

Partial taking for highway purposes; methods of valuation discussed.  45 H. 144, 363 P.2d 979; 48 H. 101, 395 P.2d 932.

In highway widening case, where there is no issue as to severance damages, evidence as to special benefits is inadmissible.  48 H. 101, 395 P.2d 932.  Special benefits defined and distinguished from general benefits.  46 H. 83, 375 P.2d 6.  Special benefits may be offset against total damages.  Id.

Before and after rule.  34 H. 859, criticized 45 H. 144, 363 P.2d 979.  Applicability of the "Unit Rule".  42 H. 547.

If taking does not affect value of remaining property, evidence as to its value is inadmissible.  122 F. 581.  Just compensation equals value of part taken plus damages to remainder.  34 H. 859.  Determination of just compensation discussed.  42 H. 199.

Land cannot be valued alone without buildings.  182 F.2d 172.  Improvements have only such value as they add to land.  48 H. 444, 404 P.2d 373.

Evidence of cost of development of land for its best use is admissible to show diminution of market value.  53 H. 582, 499 P.2d 663.

Anticipated profits, when admissible to show enhancement of value of land.  54 H. 385, 507 P.2d 1084.

Development expenses, admissible to show enhancement of value of land.  54 H. 385, 507 P.2d 1084.

Opponent's expert appraisers, when use permitted.  54 H. 385, 507 P.2d 1084.

Test used in determining whether parcel to be condemned is part of a larger tract of land is that there must be unity of title, physical unity, and unity of use.  54 H. 523, 511 P.2d 163.

Reasonable possibility of rezoning to higher use as result of partial taking may constitute special benefit.  55 H. 190, 516 P.2d 1250.

The "before and after" valuation is prejudicial when used as a format by jury to determine special benefits.  55 H. 190, 516 P.2d 1250.  "Before and after" method admissible as supportive evidence of expert's valuation of special benefits.  55 H. 212, 517 P.2d 24.

Valuation of property subject to several, independently held interests; allocation of compensation among the various interests.  55 H. 226, 517 P.2d 7.

In absence of evidence, value of land encumbered with roadway easement is nominal.  55 H. 305, 517 P.2d 779.

Subdividability and potential use are factors to be considered in determining fair market value.  60 H. 393, 591 P.2d 1049.

Admissibility of evidence of probable future uses of land; evidence as to compensation; admissibility; discretion of trial court; while an individual owner is qualified to state opinion of the value of owner's land, an officer of a corporate owner is not qualified unless officer is an expert.  63 H. 322, 628 P.2d 192.

County general plan map indicating possible redesignation of subject land, even though not adopted, was a document likely to be considered by informed sellers and buyers and thus admissible; no error in admitting evidence of development concept and plan for property adjoining condemned land; where paucity of comparable sales, allowance of discussion of transaction occurring several years after subject property's condemnation not necessarily an abuse of discretion.  64 H. 168, 637 P.2d 1131.

Juries.

Value of land sought to be taken by U.S. in the exercise of eminent domain is triable by jury.  122 F. 581.  Verdict of jury--review, substantial evidence test.  45 H. 144, 363 P.2d 979.  Damage verdict must stand unless so excessive as to have been brought about by passion or prejudice or is shocking to the conscience.  45 H. 144, 363 P.2d 979; 50 H. 195, 436 P.2d 3.

Damages.

Generally, 1 U.S.D.C. Haw. 222.  To adjacent land.  31 H. 787, aff. 61 F.2d 896.  To crops.  33 H. 379.  To lessee.  33 H. 647. For fishing rights.  91 F.2d 93.  For easement.  39 H. 514.

Interest.

30 H. 1; 40 H. 429.

Lessees.

Lessee of land partly condemned under eminent domain entitled to have rent reduced proportionately.  6 H. 653.  On lessee's rights under a condemnation clause of a lease; access rights. 44 H. 343, 354 P.2d 981.

Cited.

38 H. 592, 596.



§101-24 - Assessed as of day of summons.

§101-24  Assessed as of day of summons.  For the purpose of assessing compensation and damages, the right thereto shall be deemed to have accrued at the date of summons, and, except as provided in section 46-6, its actual value at that date shall be the measure of valuation of all property to be condemned, and the basis of damage to property by reason of its severance from the portion sought to be condemned, subject, however, to section 101-23.

No improvement put on the property subsequent to the date of the service of the summons shall be included in the assessment of compensation or damages. [L 1896, c 45, §15, pt of §16; RL 1925, §822; RL 1935, §64; RL 1945, §315; RL 1955, §8-22; am L 1959, c 19, §2; HRS §101-24]

Case Notes

Basis of case.  36 H. 348.

Date of summons is determinative of "the right" to compensation.  Applicable to amount and person.  61 F.2d 896.  Damages prior to assessment may not be considered.  91 F.2d 85, 93.  No claim can be made for improvements after date of summons.  34 H. 859.  Appreciation in value of property after date of summons is not an element of just compensation.  45 H. 650, 372 P.2d 348.

Severance damages are computed as of date of summons, and no claim can be allowed for retaining wall built after notification of condemnation but before date of summons.  54 H. 287, 506 P.2d 770.

Blight of summons damages: payable in form of interest; determination of rate of interest; set-off against interest.  45 H. 650, 372 P.2d 348.

Blight of summons damages are computed at 5% interest rate (State v. Coney, 45 H. 650, overruled).  54 H. 385, 507 P.2d 1084.

Blight of summons damages.  54 H. 523, 511 P.2d 163; 55 H. 226, 517 P.2d 7.

Procedure for determining blight of summons damages in leasehold conversion cases.  69 H. 247, 739 P.2d 248.

Damages.  1 U.S.D.C. Haw. 179.

Cited:  3 U.S.D.C. Haw. 644, 656; 30 H. 1, 6; 46 H. 83, 102, 375 P.2d 6.



§101-25 - Payment of judgment, penalties.

§101-25  Payment of judgment, penalties.  The plaintiff shall within two years after final judgment pay the amount assessed as compensation or damages and upon failure so to do all rights which may have been obtained by the judgment shall be lost to the plaintiff; and if such payment is delayed more than thirty days after final judgment, then interest shall be added at the rate of five per cent a year.  The payment shall be made to the clerk of the court rendering the judgment.  The plaintiff shall within thirty days after the payment deposit in the mails of the United States a written notice addressed to the defendants, who have filed answers or appeared in court in the proceedings, or to their attorneys of record in the proceedings, if so represented, at their last known address, that the payment has been made, and the clerk of the court shall distribute the payment to those entitled thereto in accordance with the order of the court.  If the plaintiff fails to make the payment as aforesaid, the defendant shall be entitled to recover judgment as provided in section 101-27.  If the plaintiff fails to give written notice of the payment as aforesaid, interest shall be added on the amount thereof at the rate of five per cent a year until the written notice is placed in the mails or until the defendant receives from the clerk of court the amount to which the defendant is entitled under the terms of the order of court, whichever event shall first occur. [L 1896, c 45, §17; RL 1925, §823; RL 1935, §65; am L 1937, c 184, §3; am L 1941, c 55, §1; RL 1945, §316; am L 1951, c 12, §1(j); RL 1955, §8-23; HRS §101-25; gen ch 1985]

Case Notes

Section does not apply to proceeding by U.S. 244 F. 923. Statute is substance and not procedure, therefore not applicable.  Id.

Interest.  4 U.S.D.C. Haw. 33.  Interest relates back to date of judgment upon delay in payment of judgment.  45 H. 650, 372 P.2d 348.

Final judgment means the judgment entered after disposition of an appeal to the supreme court.  50 H. 237, 437 P.2d 321.

Payment of post-judgment interest on award of fair market value in leasehold condemnation.  72 H. 383, 819 P.2d 82.

Cited:  4 U.S.D.C. Haw. 748; 30 H. 1, 6; 31 H. 781, 784; 48 H. 349, 353, 402 P.2d 683.



§101-26 - Final order of condemnation.

§101-26  Final order of condemnation.  When all payments required by the final judgment have been made, the court shall make a final order of condemnation, which shall describe the property condemned and the purposes of the condemnation, a certified copy of which shall be filed and recorded in the office of the registrar of conveyances, and thereupon the property described shall vest in the plaintiff. [L 1896, c 45, §18; RL 1925, §824; RL 1935, §66; RL 1945, §317; RL 1955, §8-24; HRS §101-26]

Case Notes

"Certified" interpreted.  2 U.S.D.C. Haw. 428.

Registration of deed is condition precedent to vesting of title.  2 U.S.D.C. Haw. 423.  Registration.  161 F. 303, reversing 2 U.S.D.C. Haw. 431.

Cited:  30 H. 1, 3; 31 H. 781, 784; 42 H. 415, 428; 48 H. 349, 353, 402 P.2d 683; 49 H. 494, 502, 421 P.2d 300.



§101-27 - Defendant allowed damages upon abandonment or dismissal of proceedings.

§101-27  Defendant allowed damages upon abandonment or dismissal of proceedings.  Whenever any proceedings instituted under this part are abandoned or discontinued before reaching a final judgment, or if, for any cause, the property concerned is not finally taken for public use, a defendant who would have been entitled to compensation or damages had the property been finally taken, shall be entitled, in such proceedings, to recover from the plaintiff all such damage as may have been sustained by the defendant by reason of the bringing of the proceedings and the possession by the plaintiff of the property concerned if the possession has been awarded including the defendant's costs of court, a reasonable amount to cover attorney's fees paid by the defendant in connection therewith, and other reasonable expenses; and the possession of the property concerned shall be restored to the defendant entitled thereto.  Issues of fact arising in connection with any claim for such damage shall be tried by the court without a jury unless a trial by jury is demanded by either party, pursuant to the rules of court, within ten days from the date of the entry of an order or judgment allowing the discontinuance of the proceedings, or dismissing the proceedings or denying the right of the plaintiff to take the property concerned for public use.  In the event judgment is entered in favor of the defendant and against the plaintiff, any moneys which have been paid, and any additional security which has been furnished, by the plaintiff to the clerk of the court under sections 101-28 and 101-29, shall be applied or enforced toward the satisfaction of the judgment.  In the case of the State or a county, if the moneys so paid to the clerk of the court are insufficient, then the balance of such judgment shall be paid from any moneys available or appropriated for the acquisition of the property concerned, or if that is insufficient then the same shall be paid from the general fund of the State or county, as the case may be. [L 1929, c 230, §1; RL 1935, §67; am L 1937, c 184, §4; RL 1945, §318; am L 1951, c 12, §1(k); RL 1955, §8-25; HRS §101-27; am L 1973, c 30, §2; gen ch 1985]

Case Notes

Section only applies to relief in eminent domain proceedings and does not authorize a collateral suit for damages or an independent suit for injunction and declaratory relief.  49 H. 365, 418 P.2d 482.  Section does not apply when there is an abandonment of the original public use.  Id.

Partial abandonment.  42 H. 415, 627.  Abandonment by amendment.  44 H. 557, 356 P.2d 386.  Abandonment may be any time before final judgment.  42 H. 415.

"Final judgment" means judgment entered after an appeal.  50 H. 237, 437 P.2d 321.

Manifests legislative intent to preclude recovery of attorney's fees and litigation costs where the property is condemned.  53 H. 582, 499 P.2d 663.

A landowner in a condemnation action is entitled to damages under this section where the property at issue is not finally taken in the context of a particular condemnation proceeding, irrespective of whether the government attempts to take the land through subsequent condemnation proceedings.  119 H. 352, 198 P.3d 615.

Cited:  39 H. 67; 44 H. 10, 13, 352 P.2d 320.



§101-28 - Possession pending action; immediate occupation by plaintiff.

§101-28  Possession pending action; immediate occupation by plaintiff.  At any time after the service of summons the court may, upon motion of the plaintiff and upon notice to the defendant, issue an order putting the plaintiff in possession of the land sought to be condemned and permitting the plaintiff to do such work thereon as may be required for the purpose for which the taking of the land is sought.  The motion shall contain a statement of the reasons for requiring an immediate occupation of the land sought to be condemned and a statement of the sum of money estimated by the plaintiff to be just compensation or damages for the taking of the land.  Upon the filing of the motion the court shall issue an order directed to the defendants and returnable not more than twenty days from the date of the filing of the motion, requiring the defendants to appear and show cause why the motion should not be granted.  The court may require proof by affidavit or otherwise of the right of the plaintiff to maintain the action and of the facts set forth in the motion and shall grant or deny the motion as the public interest and the rights of the parties may require.

Where the plaintiff is not the State or a county, the court may, upon motion of any defendant and good cause shown therefor, require the deposit with the clerk of the court, of such additional amount of money, or of a surety bond approved by the court in such additional amount, as the court deems necessary to reasonably secure the defendant in the collection of the final award which may be made thereafter, taking into consideration the adequacy of the initial estimate, the financial responsibility of the plaintiff and other pertinent circumstances. [L 1937, c 184, pt of §5; RL 1945, §319, pt of subs 1; am L 1947, c 200, pt of §1(d); am L 1951, c 12, pt of §1(l); RL 1955, §8-26; HRS §101-28]

Case Notes

Filing of motion for order of possession will not be restrained as defendants may be heard on order itself to protect their rights.  39 H. 53.

Section is generally available to condemnors while §101-29 is restricted to use by the State or a county.  49 H. 494, 421 P.2d 300.



§101-29 - Possession pending action; alternative procedure.

§101-29  Possession pending action; alternative procedure.  Where the plaintiff is the State or any county, the following alternative procedure may be followed.  At any time after the commencement of an action pursuant to this part, the State or any county may file a motion for an order of possession invoking this section and supported by an affidavit alleging, or by oral evidence prima facie showing:

(1)  The right of the State or county to maintain the action;

(2)  The public use for which the real property sought to be condemned is being taken; and

(3)  The sum of money estimated by the State or county to be just compensation or damages for the taking of the real property.

Upon such motion and upon payment of such estimated sum of money to the clerk of the court for the use of the persons entitled thereto, the court shall issue an order ex parte putting the State or county in possession of the real property sought to be condemned and permitting the State or county to do such work thereon as may be required for the purpose for which the taking of the property is sought.  The order placing the State or county in possession shall become effective upon the expiration of ten days after service thereof; provided that for good cause shown within the ten days, the court may vacate or modify the order or postpone the effective date thereof for an additional period of time.  Service of the order shall be made personally on those defendants who are in actual possession, and in other cases may be made by depositing a copy thereof in a United States post office, postage prepaid, registered mail addressed to the defendants at their last known addresses, or to their attorneys of record. [L 1951, c 12, pt of §1(l); RL 1955, §8-27; HRS §101-29]

Cross References

Service by certified mail, see §1-28.

Case Notes

Entry of order of possession is not a bar to abandonment.  42 H. 415.

Section includes no provision for interlocutory appeal.  44 H. 7, 352 P.2d 333.

Paragraph (2) only requires a showing of ultimate public use.  No showing of reasons for immediate occupation is required.  49 H. 494, 421 P.2d 300.

If no motion to vacate within ten days, condemning authority has absolute right to immediate possession.  49 H. 494, 421 P.2d 300.

Leasing on a temporary basis after possession obtained under this section.  49 H. 494, 500-03, 421 P.2d 300.

Purpose of section.  54 H. 385, 507 P.2d 1084.



§101-30 - Order of possession.

§101-30  Order of possession.  No order of possession shall issue unless the plaintiff has paid to the clerk of the court issuing the order, for the use of the persons entitled thereto, the amount of the estimated compensation or damages stated in the motion for the issuance of the order and, in the case of a plaintiff other than the State or a county, has so paid such additional amount, or furnished such additional security, as may be required by the court.

An order of possession issued under section 101-29 shall not become effective until (1) summons in the action has been served personally on the defendants within or without the State, as provided in section 101-20 or section 634-24, or (2) the first publication of the summons directed to the defendants has occurred and notice has been posted as provided in section 634-23, or (3) the papers mailed to the defendants have been received as provided in section 634-24, or (4) the best notice practicable under the circumstances has been given as ordered by the court for good cause shown. [L 1937, c 184, pt of §5; RL 1945, §319, pt of subs 1; am L 1947, c 200, pt of §1(d); am L 1951, c 12, pt of §1(l); RL 1955, §8-28; HRS §101-30; am L 1973, c 30, §3]

Case Notes

Remedy under section is adequate.  39 H. 53.



§101-31 - Payment of estimated compensation; effect thereof.

§101-31  Payment of estimated compensation; effect thereof.  Upon the application of the parties entitled thereto the court may order that the amount of the estimated compensation or damages stated in the motion and paid to the clerk of the court, or any part thereof, be paid forthwith for or on account of the just compensation to be awarded in the proceedings.  If an additional deposit of money has been paid to the clerk of the court pursuant to section 101-28 the amount of the additional deposit or of any portion thereof, shall not, without the consent of the plaintiff, be paid to the party.  A payment to any party as aforesaid shall be held to constitute an abandonment by the party of all defenses interposed by the party, excepting the party's claim for greater compensation or damages.  If the compensation or damages finally awarded in respect of the land or any parcel thereof exceeds the amount of the money so received by any person entitled, the court shall enter judgment for the amount of the deficiency.  The unexpended moneys and any additional security so deposited with the clerk of the court shall be available for, or for enforcement of, the payment of any final judgment awarded by the court. [L 1937, c 184, pt of §5; RL 1945, §319, pt of subs 1; am L 1947, c 200, pt of §1(d); am L 1951, c 12, pt of §1(l); RL 1955, §8-29; HRS §101-31; gen ch 1985]

Case Notes

Where estimate of compensation deposited to obtain immediate possession is in excess of final award, condemnee must make restitution with interest.  54 H. 385, 507 P.2d 1084.



§101-32 - Possession pending appeal.

§101-32  Possession pending appeal.  [L 2004, c 202, §10 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  At any time after judgment has been rendered in the circuit court for or in favor of the plaintiff, or pending an appeal by either plaintiff or defendant, the plaintiff, if not already in possession of the land sought to be condemned under an order entered pursuant to sections 101-28 and 101-29, may be put into possession thereof upon the payment, to the clerk of the court, of the amount assessed as compensation or damages and such further sum as may be required by the court as a fund to pay any further compensation or damages that may be awarded, as well as all damages that may be sustained by the defendant if for any cause the property is not finally taken for public use.  Upon such payment, the court shall make an order putting plaintiff into possession of the property sought to be condemned with the right to use the same during the pendency of and until the final conclusion of the litigation.  If the plaintiff has appealed, the amount shall be held by the clerk until the entry of final judgment, and the final judgment shall include, as part of the just compensation and damages awarded, interest at the rate provided in section 101-25 from the date of the order letting plaintiff into possession.  If the defendant who is entitled to the amount of money assessed as compensation or damages and paid into court under this section has appealed, the defendant shall have the right to demand and receive payment of the same at any time thereafter, upon filing a receipt therefor and an abandonment of all defenses to the action or proceeding, except as to the amount of compensation or damages that the defendant may be entitled to if a new trial shall be granted. [L 1896, c 45, §19; RL 1925, pt of §825; RL 1935, pt of §68; am L 1937, c 184, pt of §5; RL 1945, §319, subs 3; am L 1951, c 12, pt of §1(l); RL 1955, §8-30; HRS §101-32; gen ch 1985; am L 2004, c 202, §10]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Case Notes

Remedy under section is adequate.  39 H. 53.

"Final judgment" means judgment entered after an appeal.  50 H. 237, 437 P.2d 321.



§101-33 - Allowance of interest, etc.

§101-33  Allowance of interest, etc.  If an order is made letting the plaintiff into possession as provided for in sections 101-28, 101-29, and 101-32, the final judgment shall include, as part of the just compensation and damages awarded, interest at the rate provided in section 101-25 from the date of the order until paid by the plaintiff; provided that except in the case of an appeal by the plaintiff as provided in section 101-32, interest shall not be allowed upon any sum paid by the plaintiff to the clerk of the court from the date of the payment.  The court may fix and include in the order or judgment the time within which and the terms upon which the parties in possession shall be required to surrender possession to the plaintiff.  The court may make such orders in respect of encumbrances, liens, rentals, taxes, assessments, insurance, and other charges, if any, as shall be just and equitable. [L 1896, c 45, pt of §16; RL 1925, pt of §825; RL 1935, pt of §68; am L 1937, c 184, pt of §5; RL 1945, §319, subs 3; am L 1951, c 12, pt of §1(l); RL 1955, §8-31; HRS §101-33]

Case Notes

Section applied in computing rate of interest from order of possession to date of judgment.  45 H. 650, 372 P.2d 348.  Interest is allowable on amount stipulated as value.  48 H. 444, 404 P.2d 373.

Blight of summons damages are computed at 5% interest rate (State v. Coney, 45 H. 650, overruled).  54 H. 385, 507 P.2d 1084.

Blight of summons damages.  55 H. 226, 517 P.2d 7.

Section does not authorize award of "interest on interest" or require that interest be awarded for periods where condemnation trial continued at landowner's request.  64 H. 168, 637 P.2d 1131.

See 50 H. 237, 437 P.2d 321.

Cited:  30 H. 1, 6; 36 H. 348, 351.



§101-34 - Issue as to use may be set for immediate trial.

§101-34  Issue as to use may be set for immediate trial.  [L 2004, c 202, §11 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  If the defendant, in the defendant's answer or in return to the order to show cause, issued under section 101-28, denies that the use for which the property sought to be condemned is a public use, or a superior public use within the meaning of section 101-7, the issue, upon the motion of any party, may be set for immediate trial, without a jury and without regard to position on the calendar.  Notwithstanding any provision of section 641-1, an interlocutory appeal shall lie from the decision on the issue as of right, and the appeal shall be given precedence in the intermediate appellate court.  Failure of the defendant to raise the issue within ten days after service of an order granting immediate possession shall be deemed an admission that the use is a public use or a superior public use, as the case may be. [L 1951, c 12, pt of §1(l); RL 1955, §8-32; HRS §101-34; am L 1973, c 30, §4; gen ch 1985; am L 2004, c 202, §11]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Revision Note

Section "641-1" substituted for "641-2".

Case Notes

Interlocutory appeal is a matter of right on the issue of public use.  44 H. 7, 352 P.2d 333.  Appeal under section.  46 H. 279, 378 P.2d 882.

Trial should be held under this section with respect to issue of public use, rather than decide constitutionality of a statute by summary judgment.  65 H. 465, 653 P.2d 781.

Provides constitutional, adequate remedy to raise issue of public use in eminent domain proceedings under chapter 516.  72 H. 466, 822 P.2d 955.

Supreme court has jurisdiction under this section to hear appeal from order granting partial summary judgment in matter involving exercise of power of eminent domain.  79 H. 64, 898 P.2d 576.

Pursuant to this section, the trustee defendants were entitled as of right to an interlocutory appeal of the circuit court's adverse decision regarding public use.  100 H. 182, 58 P.3d 1229.

Cited:  39 H. 545, 547.



§101-35 - Tax official as party; certificates, etc.

§101-35  Tax official as party; certificates, etc.  Whenever an eminent domain proceeding is brought by the State or any county for the purpose of acquiring the fee simple estate in real property neither the director of taxation, county finance director, or any other tax official shall be joined as party respondent merely on account of any lien for state taxes set forth in title 14 or for county real property taxes.  The appropriate director or tax official, as the case may be, may intervene in the proceeding as provided by section 101-21.  Upon filing the complaint the plaintiff shall furnish a copy thereof to the appropriate director or tax official and shall also furnish the appropriate director or tax official a copy of any amended complaint. [L 1939, c 211, pt of §3; RL 1945, pt of §320; RL 1955, §8-33; am L Sp 1959 2d, c 1, §16; HRS §101-35; gen ch 1985; am L 1995, c 155, §2]



§101-36 - Certificate of deposit of moneys in court; notice of lien.

§101-36  Certificate of deposit of moneys in court; notice of lien.  If any moneys are paid into court by the plaintiff in the course of an eminent domain proceeding, the plaintiff or its attorney shall certify the fact of the payment to the director of taxation or county finance director, as the case may be, and shall further certify the date when possession of the land on account of which the payment was made was acquired by the plaintiff, or in the event of entry of a final order of condemnation without previous possession of the land, shall certify the date of the final order of condemnation.  A copy of the certificate shall be filed as part of the record in the case.  In the event of a final determination granting the application of any party for the payment to the party of any of the moneys so paid into court, or if a final order of condemnation is entered, then immediately upon receipt of the certificate the appropriate director shall certify to the clerk of the court in which the eminent domain proceeding is pending the amount of state taxes set forth in title 14 or county real property taxes, penalties, and interest constituting a lien upon the land so coming into the possession of the plaintiff, or constituting a lien upon the land which was the subject of the final order of condemnation, as the case may be.  In computing the amount of the lien the county director of finance shall cause the real property taxes due on the parcel of land or portion of a parcel of land so coming into the possession of the plaintiff or made the subject of the final order of condemnation, to be remitted for the balance of the taxation period or year from and after the date of possession or, in the event of entry of a final order of condemnation without previous possession by the plaintiff, from and after the date on which the final order of condemnation was entered, as the case may be.  The county director of finance or other tax official may remit the taxes in the manner provided by this section upon the receipt of the certificate. [L 1939, c 211, pt of §3; RL 1945, pt of §320; RL 1955, §8-34; am L Sp 1959 2d, c 1, §16; HRS §101-36; gen ch 1985; am L 1995, c 155, §3]



§101-37 - Payment of taxes out of deposit.

§101-37  Payment of taxes out of deposit.  The amount of the taxes, penalties, and interest so certified shall be paid to the tax official making the certificate by the clerk of the court from the moneys paid into court, and no clerk shall distribute any moneys so paid into court without the consent of the director of taxation or county finance director, as the case may be, unless the certificate has been furnished.  The clerk shall apportion the tax lien among the parties entitled to receive the moneys so paid into court in accordance with the direction of the court.  Any of the parties may petition the court for determination of the correct amount of taxes, making the appropriate director a party to the proceeding.  Upon the conclusion of the proceeding the appropriate director shall make a new certificate in accordance with the final decision upon the matter, and showing additional penalties and interest, if any. [L 1939, c 211, pt of §3; RL 1945, pt of §320; RL 1955, §8-35; am L Sp 1959 2d, c 1, §16; HRS §101-37; am L 1995, c 155, §4]



§101-38 - Further certificate of possession.

§101-38  Further certificate of possession.  In the event possession of any land which is the subject of eminent domain proceedings commenced for the acquisition of the fee simple estate in such lands is obtained by the State or any county, whether or not any moneys are paid into court at the time, the plaintiff or its attorney upon the request of any interested person shall certify the date of the possession to the director of taxation or county finance director, as the case may be, and upon receipt of the certificate the appropriate director or appropriate state or comparable county tax collector and other tax official may remit the taxes in the manner provided in section 101-36. [L 1939, c 211, pt of §3; RL 1945, pt of §320; RL 1955, §8-36; am L Sp 1959 2d, c 1, §16; HRS §101-38; am L 1995, c 155, §5]



§101-39 - Effect of abandonment of eminent domain proceedings.

§101-39  Effect of abandonment of eminent domain proceedings.  If (1) possession is abandoned at any time prior to the entry of final order of condemnation, or (2) proceedings are abandoned or discontinued before reaching final judgment, or (3) the final judgment does not provide for the taking of the land for public use, or (4) the final order of condemnation is not entered within two years after final judgment, then:

(A)   The amount of taxes remitted for the balance of the taxation period or year from and after the event enumerated in items (1), (2), (3), or (4) above shall be restored to the tax lists and tax rolls and shall be deemed delinquent if not paid within ten days after the mailing of notice and demand for payment; and

(B)   If the property has not been assessed for taxes in any year by reason of such possession by the plaintiff the property shall be assessed for taxes in the manner provided for property omitted from taxation, and the taxes due on the property for the balance of the taxation period or year from and after the event enumerated in items (1), (2), (3), or (4) above shall be placed on the tax lists and tax rolls and collected as in the case of property omitted from taxation. [L 1939, c 211, pt of §3; RL 1945, pt of §320; RL 1955, §8-37; HRS §101-39]



§101-41 - Special power of eminent domain.

PART II.  IRRIGATION CORPORATIONS

§101-41  Special power of eminent domain.  Corporations organized to develop, store, convey, distribute, and transmit water for irrigation, and which shall have at least $50,000 of fully paid in capital represented by cash or by tangible property of a market value equal to the amount at which the property is entered as assets on the books of the company, shall have the right to exercise the power of eminent domain as hereinafter provided. [L 1911, c 124, §1; RL 1925, §828; RL 1935, §71; RL 1945, §323; RL 1955, §8-38; HRS §101-41]

Case Notes

Cited:  74 F.2d 596, 601; 36 H. 692, 694, 698.



§101-42 - Rights-of-way.

§101-42  Rights-of-way.  Such corporations shall have the right to condemn rights-of-way over lands and property for ditches, tunnels, flumes and pipelines necessary or proper for the construction and maintenance of a system for conveying, distributing, and transmitting water for irrigation, fluming, mill use, generation of electricity, and domestic purposes; provided that no such corporation shall exercise the right of condemnation in more than one county. [L 1911, c 124, §2; RL 1925, §829; RL 1935, §72; am L 1943, c 186, §1; RL 1945, §324; RL 1955, §8-39; HRS §101-42]

Case Notes

Cited:  74 F.2d 596, 601.



§101-43 - Requirements prior to exercise of power.

§101-43  Requirements prior to exercise of power.  Any corporation having the power of eminent domain under section 101-41 may continue to exercise the power, provided that prior to the exercise of the power:

(1)  The corporation submits to the public utilities commission its intention to exercise the power, with a description of the property to be condemned; and

(2)  The public utilities commission finds that the proposed condemnation is in the public interest, that the proposed condemnation is necessary, and that the corporation will use the property for its operations as a public utility. [L 1961, c 134, pt of §6; Supp, §8-39.5; HRS §101-43]



§101-44 - Right-of-way lapses when.

§101-44  Right-of-way lapses when.  Any right-of-way which is obtained under sections 101-41 and 101-42 shall lapse and immediately revert to the previous owner thereof in either of the following events:

(1)  If the corporation fails during a period of one year, at any time after acquiring the property, to use the right-of-way for the purposes herein set forth; or

(2)  If the corporation uses or diverts or sells any of the water which is conducted through the right-of-way for a purpose other than irrigation, fluming, mill use, generation of electricity, and domestic purposes, as well as for the watering of livestock and industrial use if the industrial use does not exceed five per cent of the water conducted through the right-of-way. [L 1911, c 124, §4; RL 1925, §831; RL 1935, §74; am L 1943, c 186, §2; RL 1945, §326; RL 1955, §8-40; HRS §101-44]



§101-51 - Definitions.

PART III.  SPECIAL PROCEEDINGS RELATING TO

PUBLIC PROPERTY

§101-51  Definitions.  As used herein:  "Public property" means real property (1) owned by a political subdivision of the State or (2) owned by the State in its own right and not owned by the United States.  "Public property" shall not be deemed to include public lands, defined to be such by section 171-2. [L 1949, c 377, pt of §1; RL 1955, §8-50; HRS §101-51]



§101-52 - Proceedings authorized.

§101-52  Proceedings authorized.  [L 2004, c 202, §12 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  Any officer authorized to bring eminent domain proceedings under part I, and any county when thereunto authorized in the manner provided by section 101-13, which is made applicable to this part, may file or cause to be filed a special proceeding for the acquisition by the State or county, as the case may be, of public property required for public uses which are under the officer's or county's jurisdiction and control.  The circuit courts may try and determine the proceedings without a jury, subject only to an appeal in accordance with chapter 602, in the manner provided for civil appeals from the circuit courts.  The circuit court, on its own motion or on motion of any party, may try and determine any issue in the case in advance of other issues.  Compensation or damages shall be paid by the condemning authority for the condemnation of any public property taken under this chapter. [L 1949, c 377, pt of §1; RL 1955, §8-51; am L 1957, c 160, §1; HRS §101-52; am L 1973, c 30, pt of §5; am L 2004, c 202, §12]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."



§101-53 - Property already appropriated to a public purpose.

§101-53  Property already appropriated to a public purpose.  Whenever the public property sought to be acquired has already been appropriated to some public purpose, in order that the property be acquired by the petitioner it must appear that the use to which the property is sought to be put is more necessary than the purpose to which it has already been appropriated. [L 1949, c 377, pt of §1; RL 1955, §8-52; HRS §101-53]

Case Notes

Condemnation by railroad company of public property held as navigable waters denied.  11 H. 717.

Not applicable unless state or county owns the land.  70 H. 18, 757 P.2d 647.



§101-54 - Part I provisions adopted; consolidation of proceedings.

§101-54  Part I provisions adopted; consolidation of proceedings.  The provisions of part I are adopted for and made applicable to the proceedings authorized by this part, except insofar as the provisions of part I are inconsistent with the express provisions of this part.

Upon motion of any party, any special proceeding filed under this part may be consolidated for hearing and decision with any proceeding brought under part I for the same public use, and if so consolidated shall be heard and determined by the judge of the circuit court in which the proceeding under part I is pending, sitting without a jury. [L 1949, c 377, pt of §1; RL 1955, §8-53; HRS §101-54; am L 1973, c 30, pt of §5]



§101-71 - Taking private personal property for public use.

[PART IV.  ACQUISITION OF PRIVATE PERSONAL PROPERTY]

§101-71  Taking private personal property for public use.  In connection with the taking for public use of private real property, the State or any county may take for a public use private personal property which it deems necessary or convenient which has been permanently upon or has been used in connection with the real property being taken.  Just compensation must be paid for personal property so taken.  Actions under and by virtue of this section shall be commenced by filing a complaint and issuing a summons thereon.  If an action is initiated for the taking of the real property, the action for the taking of the personal property must be joined to it.  The complaint shall contain, with reference to the personal property sought to be condemned, a statement of the use to which the property is to be put and a description of the property and shall join as defendants all persons who are owners or claimants thereof.  The procedure for the acquisition of private personal property shall, except as otherwise expressly provided in this section, be the same as in other actions brought under this chapter unless the provision by its terms is clearly inapplicable to the acquisition of personal property. [L 1972, c 84, pt of §1; am L 1974, c 77, §1]



§101-72 - Negotiated purchase of private personal property under threat of condemnation.

[§101-72]  Negotiated purchase of private personal property under threat of condemnation.  Any law requiring governmental purchase of personal property pursuant to competitive bidding to the contrary notwithstanding, private personal property, sought to be acquired under threat of the exercise of the power of eminent domain, may be acquired through negotiated purchase. [L 1972, c 84, pt of §1]






CHAPTER 102 - CONCESSIONS ON PUBLIC PROPERTY

§102-1 - Definition.

§102-1  Definition.  The word "concession" as used in this chapter means the grant to a person of the privilege to:

(1)  Conduct operations involving the sale of goods, wares, merchandise, or services to the general public including but not limited to food and beverage establishments, retail stores, motor vehicle rental operations under chapter 437D, advertising, and communications and telecommunication services, in or on buildings or land under the jurisdiction of any government agency;

(2)  Operate a parking lot on property owned or controlled by the State with the exception of buildings, facilities, and grounds operated by or otherwise under the jurisdiction of the department of education; and

(3)  Use, for compensation, space on public property to display advertising, or to conduct operations for communications or telecommunications purposes. [L 1963, c 93, §1; Supp, §7B-1.5; am L 1967, c 189, §3; HRS §102-1; am L 1997, c 208, §2; am L 2001, c 303, §1]



§102-2 - Contracts for concessions; bid required, exception.

§102-2  Contracts for concessions; bid required, exception.  (a)  Except as otherwise specifically provided by law, no concession or concession space shall be leased, let, licensed, rented out, or otherwise disposed of either by contract, lease, license, permit or any other arrangement, except under contract let after public notice for sealed bids in the manner provided by law; provided that the duration of the grant of the concession or concession space shall be related to the investment required but in no event to exceed fifteen years; provided further that and subject to approval by county council resolution, the fifteen-year limit shall not apply to nonprofit corporations organized pursuant to chapter 414D.

(b)  The bidding requirements of subsection (a) shall not apply to concessions or space on public property set aside for the following purposes:

(1)  For operation of ground transportation services and parking lot operations at airports, except for motor vehicle rental operations under chapter 437D;

(2)  For lei vendors;

(3)  For airline and aircraft operations;

(4)  For automatic teller machines and vending machines, except vending machines located at public schools operated by blind or visually handicapped persons in accordance with section 302A-412;

(5)  For operation of concessions set aside without any charge;

(6)  For operation of concessions by handicapped or blind persons; except concessions operated in the public schools by blind or visually handicapped persons in accordance with section 302A-412;

(7)  For operation of concessions on permits revocable on notice of thirty days or less; provided that no such permits shall be issued for more than a one year period;

(8)  For operation of concessions or concession spaces for a beach service association dedicated to the preservation of the Hawaii beach boy tradition, incorporated as a nonprofit corporation in accordance with state law, and whose members are appropriately licensed or certified as required by law;

(9)  For operation of concessions at county zoos, botanic gardens, or other county parks which are environmentally, culturally, historically, or operationally unique and are supported, by nonprofit corporations incorporated in accordance with state law solely for purposes of supporting county aims and goals of the zoo, botanic garden, or other county park, and operating under agreement with the appropriate agency solely for such purposes, aims, and goals;

(10)  For operation of concessions that furnish goods or services for which there is only one source, as determined by the head of the awarding government agency in writing that shall be included in the contract file; and

(11)  For any of the operations of the Hawaii health systems corporation and its regional system boards.

(c)  The bidding requirements of subsection (a) shall not apply to any nonrenewable dispositions granting rights for a period not in excess of fourteen days. [L 1959, c 245, §1; am L 1960, c 14, §2; am L 1962, c 5, §2; am L 1963, c 93, §§2, 3; Supp, §7B-1; am L 1967, c 189, §§1, 2; HRS §102-2; am L 1986, c 185, §2; am L 1987, c 101, §1; am L 1991, c 232, §1; am L 1996, c 44, §1 and c 89, §9; am L 2001, c 303, §2; am L 2002, c 253, §6; am L 2004, c 201, §§2, 6; am L 2007, c 15, §1 and c 290, §14; am L Sp 2009, c 5, §2]

Attorney General Opinions

Chapter's bidding requirements not applicable to sale of broadcasting right to University of Hawaii athletic events.  Att. Gen. Op. 84-5.

Case Notes

Noninclusion of foreign exchange concessions under section emphasizes legislature's contemplation that foreign exchange concession at airport could be exclusive.  745 F.2d 1281.

Hawaii Legal Reporter Citations

Antitrust.  80-1 HLR 800049.



§102-3 - Qualification of bidders.

§102-3  Qualification of bidders.  Before any prospective bidder is entitled to submit any bid for the occupancy of any such space, the prospective bidder shall, not less than six calendar days prior to the day designated for opening bids, give written notice to the officer charged with letting the contract of the prospective bidder's intention to bid, and the officer shall satisfy oneself of the prospective bidder's financial ability, experience and competence to carry out the terms and conditions of any contract that may be awarded.  For this purpose, the officer may, in the officer's discretion, require prospective bidders to submit answers, under oath, to questions contained in a form of questionnaire setting forth a complete statement of the experience, competence and financial standing of the prospective bidders.  Whenever it appears to the officer, from answers to the questionnaire or otherwise, that any prospective bidder is not fully qualified and able to carry out the terms and conditions of the contract that may be awarded, the officer shall, after affording the prospective bidder an opportunity to be heard and if still of the opinion that the bidder is not fully qualified to carry out the terms and conditions of the contract that may be awarded, refuse to receive or consider any bid offered by the prospective bidder.  The officer charged with letting the contract shall not divulge or permit to be divulged the names and the number of persons who have submitted their notice of intention to bid until after the opening of bids.  All information contained in the answers to questionnaires shall remain confidential, and any government officer or employee who knowingly divulges or permits to be divulged any such information to any person not fully entitled thereto shall be fined not more than $250.  Questionnaires so submitted shall be returned to the bidders after having served their purpose. [L 1959, c 245, §2; am L 1962, c 5, §3; Supp, §7B-2; HRS §102-3; gen ch 1985]

Case Notes

Bidders qualifications may be considered after bids have been received and considered as well as before.  47 H. 499, 393 P.2d 60; 5 H. App. 13, 674 P.2d 1019.



§102-4 - Advertisement for bids.

§102-4  Advertisement for bids.  Public notice of a call for bids shall be made not less than three different days statewide, with respect to any state agency, or county-wide within the particular county with respect to any county or county agency. [L 1959, c 245, §3; Supp, §7B-3; HRS §102-4; am L 2001, c 303, §3]



§102-5 - Bids; opening; rejection.

§102-5  Bids; opening; rejection.  The time of opening of such tenders shall be not less than five days after the last publication.  All bids shall be sealed and delivered to the officer advertising therefor and shall be opened by the officer at the hour and place to be stated in the call for tenders in the presence of all bidders who attend, and may be inspected by any bidder.  All bids which do not comply with the requirements of the call for tenders shall be rejected.  The officer calling for bids may reject any or all bids and waive any defects when in the officer's opinion such rejection or waiver will be for the best interest of the public. [L 1959, c 245, §4; Supp, §7B-4; HRS §102-5; gen ch 1985]

Case Notes

Mandamus compelling acceptance of bid is inapplicable when officer has discretion to reject any and all bids.  47 H. 499, 393 P.2d 60.



§102-6 - Deposits of legal tender, etc.

§102-6  Deposits of legal tender, etc., to accompany bid.  (a)  All bids shall be accompanied by a deposit of legal tender or by a certificate of deposit, share certificate, cashier's check, treasurer's check, teller's check, or official check drawn by, or a certified check accepted by, a bank, savings institution, or credit union insured by the Federal Deposit Insurance Corporation or the National Credit Union Administration, in a sum not less than five per cent of the amount bid, payable at sight or unconditionally assigned to the officer advertising for tenders; provided that when the amount bid exceeds $50,000, the deposit shall be in a sum not less than $2,500 plus two per cent of the amount in excess of $50,000.

If the bid deposit is in the form of a surety bond, it shall be issued in accordance with subsection (b).

(b)  A bid may be accompanied by a surety bond executed to the officer calling for bids by the bidder as principal and by any bonding company listed in the United States Treasury List; provided that the bond furnished by any surety listed shall not exceed the bonding capacity rating of that surety on the Treasury List; in a sum of equal amount, conditioned upon the bidder entering into the contract and furnishing satisfactory security within ten days after the award or within any further time as the officer may allow, if the bidder is awarded the contract. [L 1959, c 245, §5; am L 1962, c 5, §4; Supp, §7B-5; am L 1967, c 142, §1; HRS §102-6; am L 1975, c 167, §2; am L 1976, c 88, §2; am L 1983, c 108, §1; am L 1990, c 345, §2; am L 1992, c 274, §2; am L Sp 1993, c 8, §3; am L 1994, c 186, §3]



§102-7 - Forfeiture of deposits, return thereof.

§102-7  Forfeiture of deposits, return thereof.  If the bidder to whom the contract is awarded fails or neglects to enter into the contract and furnish satisfactory security, as required by sections 102-11 and 102-12, within ten days after the award or within such further time as the officer awarding the contract may allow, the officer shall pay the amount of the deposit into the treasury as a realization of the State, county or other governmental agency, as the case may be.  If the contract is entered into and the security furnished within the required time, the deposit, certificate, or check shall be returned to the successful bidder.  The deposits made by the unsuccessful bidders shall be returned to them after the contract is entered into or, if the contract is not awarded or entered into, after the officer's determination to publish another call for tenders. [L 1959, c 245, §6; Supp, §7B-6; HRS §102-7]



§102-8 - Bond may be substituted for deposits.

§102-8  Bond may be substituted for deposits.  In lieu of the deposits prescribed by section 102-6, a bid may be accompanied by a surety bond executed to the officer calling for bids by the bidder as principal and by any corporation organized for the purpose of becoming surety on bonds, authorized under the laws of the United States or of the State to act as surety and doing business in the State under the laws of the United States or of the State, if a foreign corporation, and under the laws of the State, if a Hawaii corporation, as surety, in a penal sum of equal amount, conditioned upon the bidder entering into the contract and furnishing satisfactory security within ten days after the award or within any further time as the officer may allow, if the bidder is awarded the contract. [L 1959, c 245, §7; Supp, §7B-7; HRS §102-8; am L 1990, c 345, §3; am L 1992, c 274, §3]



§102-9 - Contracts to be in writing; highest responsible bidder.

§102-9  Contracts to be in writing; highest responsible bidder.  All such contracts shall be in writing, shall be executed by the officer letting the contract in the name of the State, county, or the board, bureau, or commission thereof authorized to let contracts in its own name, as the case may be, and shall be made with the highest responsible bidder, if such bidder qualifies by providing the security required by sections 102-11 and 102-12.  If the highest and best bid or any other bid is rejected, or if the bidder to whom the contract was awarded fails to enter into the contract and furnish satisfactory security, the officer may, in the officer's discretion, award the contract to the next highest and best remaining responsible bidder. [L 1959, c 245, §8; Supp, pt of §7B-8; HRS §102-9; gen ch 1985]

Case Notes

Mandamus will not be granted unsuccessful bidder where contract has been executed and there has been part performance by awardee; taxpayer's suit contesting award of contract under invalid specifications.  47 H. 499, 393 P.2d 60.



§102-10 - Modification of contract terms.

§102-10  Modification of contract terms.  If during the term of the contract (including contracts which have been executed and are presently in force) there has been a reduction of fifteen per cent or more in the volume of business of the concessionaire for a period of sixty days or more, computed on the average monthly gross income for the eighteen months just prior to the period or as long as the concessionaire has been in the business, whichever period is shorter, and such reduction as determined by the officer letting the contract is caused by construction work conducted during the period of time on, or within or contiguous to, the public property upon which the concession is located by either the state or county governments, or both, the officer, with the approval of the governor in the case of a state officer and the chief executive of the respective county in the case of a county officer, may modify any of the terms of the contract, including the agreed upon rent, for a period which will allow the concessionaire to recoup the amount lost by such reduction; provided that if the contract includes provisions allowing modification for the above contingencies, this section shall not be applicable thereto; provided further that this provision shall not apply to any particular concession if the application thereto may impair any contractual obligations with bondholders of the State or counties or with any other parties. [L 1963, c 93, §5; Supp, pt of §7B-8; HRS §102-10]



§102-11 - Security for performance; conditions.

§102-11  Security for performance; conditions.  (a)  Before any contract is entered into, the party with whom the contract is proposed to be made shall give security for the performance thereof as follows:

(1)  For a concession required to provide security under the contract in an amount less than four months' rental and other charges, if any:

(A)  A good and sufficient bond;

(B)  A deposit of legal tender; or

(C)  A certificate of deposit, share certificate, cashier's check, treasurer's check, teller's check, or official check drawn by, or a certified check accepted by, a bank, savings institution, or credit union insured by the Federal Deposit Insurance Corporation or the National Credit Union Administration; and

(2)  For a concession required to provide security under the contract in an amount equal to or greater than four months' rental and other charges, if any:  a good and sufficient bond.

(b)  All security provided under this section shall:

(1)  Be conditioned on the full and faithful performance of the contract in accordance with the terms and intent thereof;

(2)  Be in an amount not less than two months' rental and other charges, if any, required under the contract; provided that any contract for the sale and delivery of in bond merchandise at Honolulu International Airport shall require a bond in an amount not less than four months of the highest minimum annual rental guaranty required under the contract; and

(3)  By its terms inure to the benefit of the State or of the county, as the case may be. [L 1959, c 245, §9; Supp, §7B-9; HRS §102-11; am L 1982, c 141, §1; am L 2006, c 37, §2]



§102-12 - Surety on bond; justification.

§102-12  Surety on bond; justification.  A surety company authorized to do business under the laws of the State may be accepted as surety on the bond, whenever, in the opinion of the officer letting the contract, the rights of all parties in interest will be fully protected.  If the surety or sureties on the bond, whether individual or corporate, shall be other than a surety company authorized to do business under the laws of the State, there shall be not more than four sureties who shall severally justify in such amounts as, taken together, will aggregate the full amount of the bond; provided that in the case of the other sureties the officer letting the contract shall require that the surety shall also severally deposit with the officer certified checks, certificates of deposit, or share certificates (unconditionally assigned or on demand on or after such period as the officer may stipulate) or bonds, stocks, or other negotiable securities, or execute and deliver to the officer a deed of trust of real property, all of such character as shall be satisfactory to the officer, each surety to furnish the security to the full cash value of one hundred per cent of the amount for which the surety shall so have justified; provided further that the contracting officer, in the officer's discretion, may waive the necessity of furnishing the security, to any extent that the officer may deem warranted, in cases where, upon an actual examination, the officer is satisfied as to the financial responsibility of the proposed surety or sureties; provided that if there is but one personal surety the surety shall so justify for the full amount of the bond. [L 1959, c 245, §10; Supp, §7B-10; HRS §102-12; gen ch 1985; am L 1990, c 345, §4]



§102-13 - Amendment of contracts, when authorized.

§102-13  Amendment of contracts, when authorized.  Where there is an outstanding contract, lease, license, permit, or any other such arrangement for the operation of concessions or concession spaces on governmental property, the parties may amend the instrument to permit a related use with an increased rental adjustment where the lessee, licensee or permittee, as the case may be, can show financial hardship arising out of changes of circumstances or otherwise, if required to continue operation under the original permitted use. [L 1962, c 5, §5; Supp, §7B-11.5; HRS §102-13]



§102-14 - Use of public buildings by blind or visually handicapped persons.

§102-14  Use of public buildings by blind or visually handicapped persons.  (a)  For the purpose of providing blind or visually handicapped persons, as defined in sections 235-1, 347-1, and 347-2 with remunerative employment, enlarging their economic opportunities and stimulating them to greater efforts in striving to make themselves self-supporting, blind or visually handicapped persons registered by the department of human services under section 347-6 and issued permits under subsection (c) shall be authorized to operate vending facilities and machines in any state or county public building for the vending of newspapers, periodicals, confections, tobacco products, foods, beverages, and such other articles or services prepared on or off the premises in accordance with all applicable laws.

(b)  The department of human services, after consultation with authorities responsible for management of state or county public buildings, shall adopt rules in accordance with chapter 91, necessary for the implementation of this section, including, but not limited to rules to assure that priority be given to registered blind or visually handicapped persons in the operation of vending facilities in state or county public buildings and to establish, whenever feasible, one or more vending facilities in all state and county public buildings.

(c)  Assignment of vending facilities and space for vending machines shall be by permit issued by the department of human services.

(d)  No person shall advertise or otherwise solicit the sale of food or beverages for human consumption in any public building which is in competition with a vending facility or machine operated or maintained by a duly authorized blind or visually handicapped person as prescribed by rules and regulations established under chapter 91.  Any person who violates this subsection shall be subject to a fine of not more than $1,000.

(e)  After July 1, 1981, or upon the expiration of vending machine contracts in existence on June 10, 1981, no vending machines shall be placed in any state or county public building in which there is a vending facility or machine assigned by permit to a blind or visually handicapped person except pursuant to a permit issued by the department of human services.

(f)  Any permit granted pursuant hereto may be terminated by the department of human services if the department determines that the vending facility or machine is not being operated in accordance with prescribed rules.

(g)  This section shall not apply to the judiciary history center facilities in the Ali`iolani Hale building, University of Hawai`i system, public library system facilities, department of education facilities, department of transportation airport and harbor restaurant and lounge facilities and operations, public parks, and state and county facilities designed and intended for use as facilities for entertainment and other public events.

(h)  After July 1, 1981, any department, agency, or instrumentality of the State or any of its political subdivisions planning the construction, substantial alteration, or renovations of any building shall consider including plans for a vending facility maintained or operated by a blind or visually handicapped person.  The present vendor who is operating a vending facility shall not be displaced or dislocated from any state or county building because of renovations or substantial alterations, except for any temporary displacement or dislocation which may be necessary for the completion of the renovations or alterations.  Any such vendor shall have the first option to operate the facility upon completion of the renovations or substantial alterations. [L 1937, c 208, §1; RL 1945, §465; RL 1955, §7-20; am L 1959, c 246, §14; am L 1964, c 30, §2; HRS §102-14; am L 1981, c 131, §1; am L 1987, c 339, §4; am L 1993, c 328, §2; am L 1994, c 57, §3; am L 1996, c 138, §2]

Revision Note

In subsection (e), "June 10, 1981" substituted for "the effective date of this Act."

Cross References

Adoption of rules, see chapter 91.

Case Notes

As the federal adjudication path applied to disputes arising from the Hawaii Randolph-Sheppard Act, trial court lacked subject matter jurisdiction to decide the merits of the case.  112 H. 388, 146 P.3d 103.



§102-15 - Violation voids contract.

§102-15  Violation voids contract.  After May 31, 1959, any contract awarded or executed in violation of sections 102-1 to 102-12 shall be void. [L 1959, c 245, §11; Supp, §7B-11; HRS §102-15]



§102-16 - Penalty.

§102-16  Penalty.  Any officer of the State or of any municipal, county, or other political subdivision thereof, or any person acting under or for such officer or any other person who violates any provisions of sections 102-1 to 102-12 shall be fined not more than $1,000 or imprisoned not more than one year, or both. [L 1959, c 245, §12; Supp, §7B-12; HRS §102-16]






CHAPTER 103 - EXPENDITURE OF PUBLIC MONEY AND PUBLIC CONTRACTS

§103-1 - What warrants prohibited.

PART I.  GENERAL PROVISIONS

§103-1  What warrants prohibited.  No warrants shall be drawn for any sum on account of any salary or payroll in excess of the amount then due, nor shall any warrant for any purpose be drawn except in accordance with the provisions of law. [L 1909, c 62, §4; RL 1925, §1480; RL 1935, §110; RL 1945, §367; RL 1955, §9-1; HRS §103-1]



§103-1.5 - Definitions.

[§103-1.5]  Definitions.  The definitions of chapter 103D shall apply to this chapter unless the context clearly requires otherwise. [L 1999, c 149, §1]



§103-2 - General fund.

§103-2  General fund.  All revenues of the State or of any agency thereof not specifically appropriated to other purposes shall be general realizations of the State to be available for general use in financing government operations and services, which revenues and realizations in their aggregate are herein referred to as the "general fund."  Expenditures from this fund shall be authorized by the legislature through appropriations or otherwise, and expenditures shall be made in accordance with laws and regulations governing the expenditure of public funds generally. [L 1959, c 265, §2; Supp, §9-1.1; HRS §103-2]



§103-3 - REPEALED.

§103-3  REPEALED.  L Sp 1993, c 8, §25.

Note

L 1994, c 92, §1 purports to amend this section.



§103-4 - Expenditure from general appropriation unlawful, when.

§103-4  Expenditure from general appropriation unlawful, when.  Whenever a specific appropriation is made for a particular object, it shall be unlawful to make any expenditure from a general appropriation which would otherwise cover such particular object. [L 1909, c 62, §5; RL 1925, §1481; RL 1935, §111; RL 1945, §368; RL 1955, §9-3; HRS §103-4]

Case Notes

Use of prison labor on project exhausted of funds held proper.  8 H. 129.

Referred to:  39 H. 308, 321.



§103-5 - Emergency expenditures from general appropriations.

§103-5  Emergency expenditures from general appropriations.  No expenditure shall be made under any general appropriation for emergencies except for urgent causes arising when the legislature is not in session, or without the approval of the governor. [L 1909, c 62, §6; RL 1925, §1482; RL 1935, §112; RL 1945, §369; RL 1955, §9-4; HRS §103-5]



§103-6 - Temporary use of funds.

§103-6  Temporary use of funds.  The state and county directors of finance may, with the consent of the governor, in the case of state funds, and of the council, in the case of county funds, use any portion of moneys belonging to any funds under their control, except pension or retirement funds, funds set aside for the redemption of bonds or the payment of interest thereon, and private trust funds, for the purpose of paying warrants drawn against any fund temporarily depleted.  All sums so used shall be repaid to the credit of the fund from which taken immediately after the replenishment of such depleted fund.

Whenever there are moneys in any fund of any county, except pension or retirement funds, funds under the control of any independent board or commission, funds set aside for redemption of bonds or the payment of interest thereon, and private trust funds, which in the judgment of the director of the county are in excess of the amounts necessary for the immediate requirements of the respective funds, and where in the county director's judgment such action will not impede the necessary or desirable financial operations of the county, the county director may, with the consent of the council, make temporary transfers or loans therefrom, without interest, to other funds of the county for undertaking public improvements for which the issuance and sale of the general obligation bonds have been duly authorized by the legislature and by the council in accordance with chapter 47.  Such transfers shall be made only after passage by the council of an ordinance or resolution authorizing the public improvements.  Amounts transferred under this paragraph shall not, in any county, exceed the total sum of unissued authorized bonds of the county.  The funds from which the transfers or loans are made shall be reimbursed by the county director from the proceeds of the bond sales upon the eventual issuance and sale of the bonds, or by appropriations of the council. [L 1931, c 33, §1; am L 1933, c 74, §1; RL 1935, §113; RL 1945, §370; am L 1953, c 176, §1; RL 1955, §9-5; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §103-6; gen ch 1993]

Revision Note

References to county treasurers and boards of supervisors deleted to conform to county charters.

Attorney General Opinions

General obligation bond funds may be used to temporarily augment the general fund.  Att. Gen. Op. 72-11.



§103-7 - Capital improvements; authorizations for; emergency repairs or reconstruction, exception.

§103-7  Capital improvements; authorizations for; emergency repairs or reconstruction, exception.  All capital improvement projects requiring the use of general funds, special funds, general obligation bonds, and revenue bonds of the State, except projects covered by chapter 41D shall require authorization by the legislature and the governor. [L 1961, c 75, §1; Supp, §9-5.5; am L 1967, c 272, §1; HRS §103-7; am L 1989, c 261, §4]

Attorney General Opinions

Money appropriated for specific purpose cannot be used for another purpose.  Att. Gen. Op. 70-4.



§103-8 - REPEALED.

§103-8  REPEALED.  L 1989, c 389, §3.



§103-8.5 - Works of art special fund.

§103-8.5  Works of art special fund.  (a)  There is created a works of art special fund, into which shall be transferred one per cent of all state fund appropriations for capital improvements designated for the construction cost element; provided that this transfer shall apply only to capital improvement appropriations that are designated for the construction or renovation of state buildings.  The one per cent transfer requirement shall not apply to appropriations from the passenger facility charge special fund established by section 261-5.5 and the rental motor vehicle customer facility charge special fund established under section 261-5.6.

(b)  The works of art special fund shall be used solely for the following purposes:

(1)  Costs related to the acquisition of works of art, including any consultant or staff services required to carry out the art in public places and relocatable works of art programs;

(2)  Site modifications, display, and interpretive work necessary for the exhibition of works of art;

(3)  Upkeep services, including maintenance, repair, and restoration of works of art;

(4)  Storing and transporting works of art.

(c)  The one per cent amount, which is included in all capital improvement appropriations, shall be calculated at the time the appropriation bills are signed into law.  The moneys shall be transferred into the works of art special fund upon availability of moneys from the appropriations.  Each agency receiving capital improvement appropriations shall calculate the one per cent amount and transfer the moneys into the works of art special fund.

(d)  The comptroller and the state foundation on culture and the arts shall decide on the specific art objects to acquire, giving first consideration to placing appropriate pieces of art at the locations of the original appropriation.

The selection of, commissioning artists for, reviewing of design, execution, and placement of, and the acceptance of works of art shall be the responsibility of the comptroller and the state foundation on culture and the arts in consultation with the affected agency or department.

Expenditures from the works of art special fund shall be made by the comptroller.

(e)  The comptroller shall:

(1)  Provide each agency receiving capital improvement appropriations with information regarding items that shall be included and excluded from the one per cent amount;

(2)  Ensure that each agency calculates its one per cent amount correctly; and

(3)  Ensure that each agency transfers the correct amount to the works of art special fund in a timely manner.

(f)  The comptroller and the executive director shall track amounts due from each agency under the one per cent requirement as provided in this section. [L 1989, c 389, §1; am L 1999, c 80, §§5, 8(1); am L 2003, c 178, §59 and c 213, §16; am L 2004, c 101, §3; am L 2008, c 226, §5]

Note

Expedited procedures for programs using American Recovery and Reinvestment Act of 2009 funds; oversight commission (repealed June 30, 2011).  L 2009, c 150.

Cross References

Student art work, see §9-4.



§103-9 - False certificates or approval; penalty.

§103-9  False certificates or approval; penalty.  Any public officer or employee who falsely certifies or approves for payment any bill or voucher, or any claim against the State or any county; or who causes or authorizes the purchase of any materials or supplies or the performance of any service or labor on behalf or for the benefit of the State or any county, in the absence of any appropriations, or in excess of any appropriations made for such purposes, with the intent that the materials or supplies so purchased or the service or labor so performed shall be paid for by the State or county shall be fined not more than $500, or imprisoned not more than one year, or both. [L 1909, c 62, §7; am L 1915, c 86, §1; RL 1925, §1484; am L 1933, c 6, §1; RL 1935, §114; RL 1945, §371; RL 1955, §9-6; HRS §103-9; am L Sp 1993, c 8, §4]

Cross References

Use of appropriation for preservation of historical sites, see §6E-9.

Case Notes

Cited:  30 H. 791.



§103-10 - Payment for goods and services.

§103-10  Payment for goods and services.  (a)  Any person who renders a proper statement for goods delivered or services performed, pursuant to contract, to any agency of the State or any county, shall be paid no later than thirty calendar days following receipt of the statement or satisfactory delivery of the goods or performance of the services.  In the event circumstances prevent the paying agency from complying with this section, the person shall be entitled to interest from the paying agency on the principal amount remaining unpaid at a rate equal to the prime rate for each calendar quarter plus two per cent, commencing on the thirtieth day following receipt of the statement or satisfactory delivery of the goods or performance of the services, whichever is later, and ending on the date of the check.  As used in this subsection, "prime rate" means the prime rate as posted in the Wall Street Journal on the first business day of the month preceding the calendar quarter.

(b)  This section shall not apply in those cases where delay in payment is due to:

(1)  A bona fide dispute between the State or any county and the contractor concerning the services or goods contracted for;

(2)  A labor dispute;

(3)  A power or mechanical failure;

(4)  Fire;

(5)  Acts of God; or

(6)  Any similar circumstances beyond the control of the State or any county.

Where the time of payment is contingent upon the receipt of federal funds, or federal approval, the solicitation of bids for contracts shall clearly state that payment is contingent upon those conditions.  If the solicitation for bids contains the warning and a contract is awarded in response to the solicitation then interest shall not begin to accrue upon any unpaid voucher until the thirtieth day following receipt by the State or county of the contractor's statement or the thirtieth day following receipt of the federal funds or approval, whichever occurs later, and shall end as of the date of the check.

(c)  All goods or services purchased by a state agency which are less than $25, except those purchased through the use of a state procurement card, shall be paid from the petty cash funds of the agency; provided that the comptroller may establish a higher threshold for petty cash payments and may grant exceptions to this requirement.

(d)  Any other law to the contrary notwithstanding, the payments for goods and services obtained through use of any state or county procurement card shall be made under the terms and conditions specified in the contract under which the procurement card was established. [L 1967, c 292, §2; HRS §103-10; am L 1977, c 95, §1; am L 1984, c 235, §1; am L 1985, c 281, §1; am L 1988, c 389, §1; am L 1990, c 87, §1; am L 1996, c 213, §1; am L 2003, c 51, §2; am L 2004, c 203, §1]



§103-10.5 - Prompt payment.

§103-10.5  Prompt payment.  (a)  Any money paid to a contractor shall be disbursed to subcontractors within ten days after receipt of the money in accordance with the terms of the subcontract; provided that the subcontractor has met all the terms and conditions of the subcontract and there are no bona fide disputes on which the procurement officer has withheld payment.

(b)  Upon final payment to the contractor, full payment to the subcontractor, including retainage, shall be made within ten days after receipt of the money; provided there are no bona fide disputes over the subcontractor's performance under the subcontract.

(c)  Where a subcontractor has provided evidence to the contractor of satisfactorily completing all work under their subcontract and has provided a properly documented final payment request as described in subsection (d) of this section, and:

(1)  Has provided to the contractor an acceptable performance and payment bond for the project executed by a surety company authorized to do business in the State, as provided in section 103-32.1; or

(2)  The following has occurred:

(A)  A period of ninety days after the day on which the last of the labor was done or performed and the last of the material was furnished or supplied has elapsed without written notice of a claim given to contractor and the surety, as provided for in section 103D-324; and

(B)  The subcontractor has provided to the contractor:

(i)  An acceptable release of retainage bond, executed by a surety company authorized to do business in the State, in an amount of not more than two times the amount being retained or withheld by the contractor;

(ii)  Any other bond acceptable to the contractor; or

(iii)  Any other form of mutually acceptable collateral,

all sums retained or withheld from a subcontractor and otherwise due to the subcontractor for satisfactory performance under the subcontract shall be paid by the procurement officer to the contractor and subsequently, upon receipt from the procurement officer, by the contractor to the subcontractor within the applicable time periods specified in subsection (b) and section 103-10.  If the procurement officer or the contractor fails to pay in accordance with this section, a penalty of one and one-half per cent per month shall be imposed upon the outstanding amounts due that were not timely paid by the responsible party.  The penalty may be withheld from future payment due to the contractor, if the contractor was the responsible party.  If a contractor has violated subsection (b) three or more times within two years of the first violation, the contractor shall be referred by the procurement officer to the contractor license board for action under section 444-17(14).

(d)  A properly documented final payment request from a subcontractor, as required by subsection (c), shall include:

(1)  Substantiation of the amounts requested;

(2)  A certification by the subcontractor, to the best of the subcontractor's knowledge and belief, that:

(A)  The amounts requested are only for performance in accordance with the specifications, terms, and conditions of the subcontract;

(B)  The subcontractor has made payments due to its subcontractors and suppliers from previous payments received under the subcontract and will make timely payments from the proceeds of the payment covered by the certification, in accordance with their subcontract agreements and the requirements of this section; and

(C)  The payment request does not include any amounts that the subcontractor intends to withhold or retain from a subcontractor or supplier in accordance with the terms and conditions of their subcontract; and

(3)  The submission of documentation confirming that all other terms and conditions required under the subcontract agreement have been fully satisfied.

The procurement officer shall return any final payment request that is defective to the contractor within seven days after receipt, with a statement identifying the defect.

(e)  In the case of a construction contract, a payment request made by a contractor to the procurement officer that includes a request for sums that were withheld or retained from a subcontractor and are due to a subcontractor may not be approved under subsection (c) unless the payment request includes:

(1)  Substantiation of the amounts requested; and

(2)  A certification by the contractor, to the best of the contractor's knowledge and belief, that:

(A)  The amounts requested are only for performance in accordance with the specifications, terms, and conditions of the contract;

(B)  The subcontractor has made payments due to its subcontractors and suppliers from previous payments received under the contract and will make timely payments from the proceeds of the payment covered by the certification, in accordance with their subcontract agreements and the requirements of this section; and

(C)  The payment request does not include any amounts that the contractor intends to withhold or retain from a subcontractor or supplier in accordance with the terms and conditions of their subcontract.

The procurement officer shall return any final payment request that is defective to the contractor within seven days after receipt, with a statement identifying the defect.

(f)  This section shall not be construed to impair the right of a contractor or a subcontractor at any tier to negotiate and to include in their respective subcontracts provisions that provide for additional terms and conditions that are requested to be met before the subcontractor shall be entitled to receive final payment under subsection (c) of this section; provided that any such payments withheld shall be withheld by the procurement officer. [L 1983, c 277, §1; am L 2000, c 164, §2; am L 2006, c 291, §2]



§103-11 - Rules of comptroller.

§103-11  Rules of comptroller.  The comptroller shall adopt rules pursuant to chapter 91 as necessary, for the purposes of this chapter.  Any violation of the rules shall be subject to the penalties prescribed in section 103-9. [L 1911, c 47, §2; RL 1925, §1485; RL 1935, §115; RL 1945, §372; RL 1955, §9-7; am L 1957, c 152, §1; am L 1965, c 96, §3; HRS §103-11; am L 1999, c 149, §6]



§103-15 - REPEALED.

§103-15  REPEALED.  L 1999, c 149, §27.



§103-21 - REPEALED.

PART II.  PUBLIC WORKS AND CONTRACTS

§103-21  REPEALED.  L 1999, c 149, §28.



§103-22 - REPEALED.

§103-22  REPEALED.  L Sp 1993, c 8, §26.



§103-22.1 - REPEALED.

§103-22.1  REPEALED.  l 1999, C 149, §29.



§103-23 - REPEALED.

§103-23  REPEALED.  L Sp 1993, c 8, §27.



§103-23.2 - REPEALED.

§103-23.2  REPEALED.  L Sp 1993, c 8, §28.



§103-23.5 - REPEALED.

§103-23.5  REPEALED.  L Sp 1993, c 8, §29.



§103-24 - REPEALED.

§103-24  REPEALED.  L Sp 1993, c 8, §30.



§28 - purports to amend this section.

§103-24.5  REPEALED.  L 1994, c 186, §20.

Note

L 1994, c 186, §28 purports to amend this section.



§103-24.6 - REPEALED.

§103-24.6  REPEALED.  L 1999, c 149, §30.



§103-25 to 32 - REPEALED.

§§103-25 to 32  REPEALED.  L Sp 1993, c 8, §§31 to 38.



§103-32.1 - Contract provision for retainage; subcontractors.

§103-32.1  Contract provision for retainage; subcontractors.  [Repeal and reenactment on July 1, 2011.  L 2009, c 175, §14(2).]  (a)  Any retainage provided for in this section or requested to be withheld by the contractor shall be held by the procurement officer.

(b)  A dispute between a contractor and subcontractor of any tier shall not constitute a dispute to which the State or any county is a party, and there is no right of action against the State or any county.  The State and a county may not be interpleaded in any judicial or administrative proceeding involving such a dispute.

(c)  Any public contract may include a provision for the retainage of a portion of the amount due under the contract to the contractor to ensure the proper performance of the contract; provided that:

(1)  The sum withheld by the procurement officer from the contractor shall not exceed five per cent of the total amount due the contractor and that, after fifty per cent of the contract is completed and progress is satisfactory, no additional sum shall be withheld; provided further that if progress is not satisfactory, the procurement officer may continue to withhold, as retainage, sums not exceeding five per cent of the amount due the contractor; and

(2)  The retainage shall not include sums deducted as liquidated damages from moneys due or that may become due the contractor under the contract.

(d)  Where a subcontractor has provided evidence to the contractor of:

(1)  A valid performance and a payment bond for the project that is acceptable to the contractor and executed by a surety company authorized to do business in this State;

(2)  Any other bond acceptable to the contractor; or

(3)  Any other form of collateral acceptable to the contractor,

the retention amount withheld by the contractor from its subcontractor shall be not more than the same percentage of retainage as that of the contractor.  This subsection shall also apply to the subcontractors who subcontract work to other subcontractors.

(e)  This section shall not be construed to impair the right of a contractor or a subcontractor at any tier to negotiate, and to include in their subcontract, provisions that:

(1)  Permit the contractor or subcontractor to retain, without cause, a specified percentage of no more than ten per cent of each progress payment otherwise due to a subcontractor for satisfactory performance under the subcontract, without incurring any obligation to pay a late payment interest penalty, in accordance with terms and conditions agreed to by the parties to the subcontract, giving such recognition as the parties deem appropriate to the ability of a subcontractor to furnish a performance bond and a payment bond, subject however, to the limitations of subsection (d); and

(2)  Permit the contractor or subcontractor to make a determination that part or all of the subcontractor's payment request may be withheld by the procurement officer in accordance with the subcontract agreement, without incurring any obligation to pay interest or a late payment penalty if a written notice of any withholding is issued to a subcontractor, with a copy to the procurement officer, specifying the following:

(A)  The amount to be withheld;

(B)  The specific causes for the withholding under the terms of the subcontract; and

(C)  The remedial actions to be taken by the subcontractor to receive payment of the amounts withheld.

(f)  A contractor may not request payment from the procurement officer of any amount withheld or retained in accordance with subsection (e) until such time as the contractor has determined and certified to the procurement officer that the subcontractor is entitled to the payment of such amount.

(g)  The provisions of this section shall not be construed to require payment to subcontractors of retainage released to a contractor pursuant to an agreement entered into with the procurement officer meeting the requirements of section 103-32.2. [L 1976, c 167, pt of §1; am L 1999, c 149, §7; am L 2000, c 222, §2; am L 2006, c 291, §3; am L 2009, c 175, §8]

Note

L Sp 1993, c 8, §54 purports to amend this section.



§103-32.2 - Substitution of retainage.

§103-32.2  Substitution of retainage.  Any other law to the contrary notwithstanding, any public contract may provide that the procurement officer may enter into an agreement with the contractor which will allow the contractor to withdraw from time to time the whole or any portion of the sum retained under section 103-32.1 upon depositing with the procurement officer any general obligation bond of the State or its political subdivisions with a market value not less than the sum to be withdrawn; provided that the procurement officer may require that the total market value of such bond be greater than the sum to be withdrawn. [L 1976, c 167, pt of §1; am L 1977, c 32, §1; am L 1999, c 149, §8]



§103-33 - REPEALED.

§103-33  REPEALED.  L Sp 1993, c 8, §39.



§103-33.5 - REPEALED.

§103-33.5  REPEALED.  L Sp 1993, c 8, §40.



§103-34 to 39 - REPEALED.

§§103-34 to 39  REPEALED.  L Sp 1993, c 8, §§41 to 46.



§103-39.5 - Construction, renovation, or repair of school facilities; county permit exemption.

§103-39.5  Construction, renovation, or repair of school facilities; county permit exemption.  Any contract for the construction, renovation, or repair of public school facilities shall be exempt from any requirement of a county that related off-site improvements be made by the contracting government agency as a condition to the issuance of any permit. [L 1992, c 257, §1; am L 1999, c 149, §9]



§103-40 - Federal-aid highway contracts.

§103-40  Federal-aid highway contracts.  Anything in section 103D-309 to the contrary notwithstanding, any federal-aid highway contract shall be binding and of force if the director of finance certifies that the director anticipates the accrual of an amount in the highway fund sufficient to pay the State's share of the contract before the performance contracted for is completed. [L 1965, c 147, §1; Supp, §9-36.5; HRS §103-40; gen ch 1985; am L Sp 1993, c 8, §9]



§103-41 to 45 - REPEALED.

§§103-41 to 45  REPEALED.  L 1994, c 186, §21.

Note

L 1994, c 186, §§29 and 30 purport to amend §§103-42 and 103-43.



§103-45.5 - REPEALED.

§103-45.5  REPEALED.  L 1997, c 352, §20.



§103-46 to 48 - REPEALED.

§§103-46 to 48  REPEALED.  L 1994, c 186, §22.

Note

L 1994, c 186, §31 purports to amend §103-48.



§103-49 - REPEALED.

§103-49  REPEALED.  L 1999, c 149, §31.



§103-50 - Building design to consider needs of persons with disabilities.

§103-50  Building design to consider needs of persons with disabilities.  (a)  Notwithstanding any other law to the contrary, all plans and specifications for the construction of public buildings, facilities, and sites shall be prepared so that the buildings, facilities, and sites are accessible to and usable by persons with disabilities.  The buildings, facilities, and sites shall conform to the Americans with Disabilities Act Accessibility Guidelines, Title 36 Code of Federal Regulations Part 1191, and the requirements of the Federal Fair Housing Amendments Act of 1988, as established in Title 24 Code of Federal Regulations Part 100, Subpart D, as adopted and amended by the disability and communication access board under chapter 348F.

(b)  All state and county agencies subject to this section shall seek advice and recommendations from the disability and communication access board on any construction plans prior to commencing with construction.

(c)  The disability and communication access board shall adopt rules pursuant to chapter 91 for the design of buildings, facilities, and sites, by or on behalf of the State and counties to effectuate the purposes of this section, except that the board, without regard to chapter 91, instead, may adopt federal amendments to the Americans with Disabilities Act Accessibility Guidelines, Title 36 Code of Federal Regulations Part 1191.

(d)  The board may approve a site specific alternate design when an alternate design provides equal or greater access.

(e)  For the purposes of this section, "public buildings, facilities, and sites" means buildings, facilities, and sites that:

(1)  Are designed, constructed, purchased, or leased with the use of any state or county funds or federal funds administered by the State or a county;

(2)  House state or county programs, services, or activities that are intended to be accessed by the general public; or

(3)  Are constructed on state or county lands or lands that will be transferred to the State or a county. [L 1965, c 3, §2; Supp, §9-57; HRS §103-50; am L 1969, c 260, §1; am L 1989, c 382, §2; am L 1993, c 308, §2; am L 1996, c 163, §2; am L 1999, c 282, §3; am L 2002, c 42, §1]



§103-50.5 - REPEALED.

§103-50.5  REPEALED.  L 1999, c 282, §8.



§103-51 - REPEALED.

§103-51  REPEALED.  L 1994, c 186, §23.



§103-52 - REPEALED.

§103-52  REPEALED.  L Sp 1993, c 8, §47.



§103-53 - Contracts with the State or counties; tax clearances, assignments.

§103-53  Contracts with the State or counties; tax clearances, assignments.  (a)  All state and county officers and agents making contracts on behalf of the State or any county shall require, as a prerequisite to entering into these contracts, tax clearances from the director of taxation and the Internal Revenue Service to the effect that all tax returns due have been filed, and all taxes, interest, and penalties levied against the contractor or accrued under title 14 that are administered by the department of taxation and under the Internal Revenue Code have been paid.  The director of taxation may waive the Internal Revenue Service tax clearance requirement if the director determines that it is in the best interest of the State.

(b)  Notwithstanding the provisions under sections 40-57 and 40-58, if a contractor fails to timely file all tax returns and pay all taxes, interest, and penalties due to the State or Internal Revenue Service during the term of a contract, the state or county contracting officer or agent shall immediately assign any progress payment due to the contractor, if any (provided such payment is not subject to any restriction or encumbrance), to the State payable to the department of taxation or to the Internal Revenue Service to the credit of the contractor, whichever the case may be; provided that the department of taxation may first offset its tax debt against the sum owed to the contractor.  The state or county contracting officer or agent shall assign as many progress payments as necessary to cover the amount of the tax delinquency.

(c)  All state and county contracting officers or agents shall withhold final payment of a contract until the receipt of tax clearances from the director of taxation and the Internal Revenue Service.  Notwithstanding sections 40-57 and 40-58, if a contractor fails to provide the requisite tax clearances within six months of the completion date of the contract, the state or county contracting officer or agent shall first notify the department of taxation which in turn will notify the Internal Revenue Service, of amounts payable to the contractor on completed contracts.  The department of taxation and the Internal Revenue Service shall, within thirty days, request the contracting officer or agent to offset the amount of taxes due against any payment due to the contractor until the tax debt is paid in full to the State or the Internal Revenue Service or both.  No final bill or invoice from the contractor shall be required as a condition to the offset.  Any remaining contract balance shall revert to the appropriation under which it was encumbered.

(d)  Any assignment of a contract shall require the assignee, as a condition precedent to the assignment, to first obtain a bulk sales certificate if required under section 237-43, and present the certificate, or tax clearance as provided under subsection (a) if a bulk sales certificate is not required, to the state or county contracting officer or agent.

(e)  This section shall not apply to:

(1)  Any procurement of less than $25,000 or that is considered a small purchase under section 103D-305 and any state or county department contract of less than $25,000;

(2)  Emergency purchases for the procurement of goods, services, or construction under section 103D-307, disaster relief under chapter 127, or a civil defense emergency under chapter 128;

(3)  Grants and subsidies disbursed by a state agency pursuant to chapter 42F or in accordance with standards provided by law as required by article VII, section 4, of the State Constitution, or made by the counties pursuant to their respective charters or ordinances;

(4)  Contracts or agreements between government agencies;

(5)  Contracts or agreements to disburse funds:

(A)  To make payments to or on behalf of public officers and employees for salaries, fringe benefits, professional fees, and reimbursements;

(B)  To satisfy obligations required to be paid by law, including fees, judgments, settlements, and other payments for resolving claims;

(C)  To make refunds or return funds held by the State or county as trustee, custodian, or bailee;

(D)  For entitlement programs, including public assistance, unemployment, and workers' compensation programs, established by state or federal law;

(E)  For deposit, investment, or safekeeping, including sums to pay expenses related to their deposit investment, or safekeeping;

(F)  For loans under government-administered loan programs; or

(G)  To make periodic, recurring payments for utility services;

(6)  Rent for the use or occupation of the premises and facilities at Aloha Stadium, the convention center, or any other state or county large spectator events facility; and

(7)  Contracts or agreements of the Hawaii health systems corporation and its regional system boards.

(f)  This section shall not apply to a contractor if the department of taxation certifies that the contractor is in good standing under a plan in which delinquent taxes, interest, and penalties are being paid to the department of taxation (and the Internal Revenue Service, if applicable) in installments.

(g)  Any officer or employee of any governmental agency who intentionally or knowingly violates any provision under this section shall be fined not more than $1,000 or imprisoned not more than one year, or both.

(h)  The provisions of subsections (a), (b), (c) and (d) shall not apply to the extent and during the period that the validity of the taxes, penalties, or interest is being contested in an administrative or judicial appeal with the department of taxation or Internal Revenue Service. [L 1939, c 213, §2; RL 1945, §354; RL 1955, §9-46; am L Sp 1959 2d, c 1, §16; HRS §103-53; gen ch 1985; am L 1996, c 314, §1; am L 1997, c 352, §3; am L 2004, c 216, §16; am L 2007, c 290, §15]

Note

Expedited procedures for programs using American Recovery and Reinvestment Act of 2009 funds; oversight commission (repealed June 30, 2011).  L 2009, c 150.

Attorney General Opinions

Tax clearance required even in cases of personal service contracts not admitting of competition.  Att. Gen. Op. 62-14.

"Political subdivision" does not include redevelopment agencies created under chapter 53.  Att. Gen. Op. 62-14.

Case Notes

Claims owing to assignee are recognized.  39 H. 308.



§103-53.5 , 54 - REPEALED.

§§103-53.5, 54  REPEALED.  L 1999, c 149, §§32, 33.



§103-55 - Wages, hours, and working conditions of employees of contractors performing services.

§103-55  Wages, hours, and working conditions of employees of contractors performing services.  (a)  Before any offeror enters into a contract to perform services in excess of $25,000 for any governmental agency, the offeror shall certify that the services to be performed will be performed under the following conditions:

Wages.  The services to be rendered shall be performed by employees paid at wages or salaries not less than the wages paid to public officers and employees for similar work.

Compliance with labor laws.  All applicable laws of the federal and state governments relating to workers' compensation, unemployment compensation, payment of wages, and safety will be fully complied with.

(b)  No contract to perform services for any governmental contracting agency in excess of $25,000 shall be granted unless all the conditions of this section are met.  Failure to comply with the conditions of this section during the period of contract to perform services shall result in cancellation of the contract, unless such noncompliance is corrected within a reasonable period as determined by the procurement officer.  Final payment of a contract or release of bonds or both shall not be made unless the procurement officer has determined that the noncompliance has been corrected.

It shall be the duty of the governmental contracting agency awarding the contract to perform services in excess of $25,000 to enforce this section.

(c)  This section shall apply to all contracts to perform services in excess of $25,000, including contracts to supply ambulance service and janitorial service.

This section shall not apply to:

(1)  Managerial, supervisory, or clerical personnel.

(2)  Contracts for supplies, materials, or printing.

(3)  Contracts for utility services.

(4)  Contracts to perform personal services under paragraphs (2), (3), (12), and (15) of section 76-16, paragraphs (7), (8), and (9) of section 46-33, and paragraphs (7), (8), and (12) of section 76-77.

(5)  Contracts for professional services.

(6)  Contracts to operate refreshment concessions in public parks, or to provide food services to educational institutions.

(7)  Contracts with nonprofit institutions. [L 1907, c 98, §1; am L 1915, c 9, §1; am L 1917, c 194, §1; am imp L 1919, c 218, §1; RL 1925, §178; am L 1925, c 165, §1; am L 1929, c 86, §1; am L 1932 2d, c 36, §1; RL 1935, §92; am L 1937, c 34, §1; RL 1945, §362; RL 1955, §9-48; am L 1965, c 247, §1; HRS §103-55; am L 1975, c 41, §1; am L 1984, c 95, §1; am L 1985, c 73, §1; am L 1999, c 149, §10]

Note

In subsection (c)(4), reference to "paragraphs (2), (3), (12), and (15) of section 76-16" are to paragraphs under subsection (b) of that section.



§103-55.5 - Wages and hours of employees on public works construction contracts.

[§103-55.5]  Wages and hours of employees on public works construction contracts.  (a)  Before any bidder or offeror enters into a contract for construction of a public work project in excess of $2,000, which is subject to chapter 104, the bidder or offeror shall affirm the bidder's or offeror's intent to comply with the requirements of chapter 104 by certifying that:

(1)  Individuals engaged in the performance of the contract on the job site shall be paid:

(A)  Not less than the wages that the director of labor and industrial relations shall have determined to be prevailing for corresponding classes of laborers and mechanics employed on public works projects; and

(B)  Overtime compensation at one and one-half times  the basic hourly rate plus fringe benefits for hours worked on Saturday, Sunday, or a legal holiday of the State or in excess of eight hours on any other day; and

(2)  All applicable laws of the federal and state governments relating to workers' compensation, unemployment compensation, payment of wages, and safety shall be fully complied with.

(b)  No contract for construction of any public work project in excess of $2,000 shall be granted unless all the conditions of this section are met.

(c)  It shall be the duty of the governmental contracting agency awarding the contract for construction of a public work project in excess of $2,000 to enforce this section. [L 2002, c 215, §2]



§103-55.6 - Public works construction; apprenticeship agreement.

[§103-55.6]  Public works construction; apprenticeship agreement.  (a)  A governmental body, as defined in section 103D-104, that enters into a public works contract under this chapter having an estimated value of not less than $250,000, shall decrease the bid amount of a bidder by five per cent if the bidder is a party to an apprenticeship agreement registered with the department of labor and industrial relations for each apprenticeable trade the bidder will employ to construct the public works, and in conformance with chapter 372.  The lowest total bid, taking the preference into consideration, shall be awarded the contract unless the solicitation provides for additional award criteria.  The contract amount awarded, however, shall be the amount of the price offered, exclusive of the preference.

(b)  For purposes of subsection (a), in determining whether there is conformance with chapter 372, the procurement officer shall consider the actual number of apprentices enrolled in and the annual number of graduates of the apprenticeship program.

(c)  At the time of submission of a competitive sealed bid or a competitive sealed proposal by a bidder, the bidder shall furnish written proof of being a party to a registered apprenticeship agreement for each apprenticeable trade the bidder will employ to construct the public works and, if awarded the contract, shall continue to certify monthly in writing that the bidder is a party to a registered apprenticeship agreement for each apprenticeable trade the bidder will employ to construct the public works for the entire duration of the bidder's work on the project.  This subsection shall be deemed to be incorporated into a public works contract.  A bidder who is awarded a contract shall be subject to the following sanctions if, after commencement of work, the bidder at any time during the construction is no longer a party to a registered apprenticeship agreement for each apprenticeable trade the bidder will employ to construct the public works:

(1)  Temporary or permanent cessation of work on the project, without recourse to breach of contract claims by the bidder; provided that the governmental body shall be entitled to restitution for nonperformance or liquidated damages, as appropriate; or

(2)  Proceedings to debar or suspend under section 103D-702.

(d)  For purposes of this section, "bidder" means an entity that submits a competitive sealed bid under section 103D-302 or submits a competitive sealed proposal under section 103D-303. [L Sp 2009, c 17, §1]



§103-56 to 60 - REPEALED.

§§103-56 to 60  REPEALED.  L 1999, c 149, §§34 to 38.



§103-61 - REPEALED.

PART III.  POLLUTION CONTROL--REPEALED

§103-61  REPEALED.  L 1999, c 149, pt of §40.



§103-71 - REPEALED.

[PART IV.  ADDITIONAL PROCUREMENT PROCEDURES]

§103-71  REPEALED.  L 1999, c 149, §39.



§103-72 - Transcription of instructional materials.

§103-72  Transcription of instructional materials.  Contracts for the procurement of instructional materials shall include a provision whereby the State has the right to transcribe and reproduce the material in braille, large print, recordings, or other media for the use of physically-disabled students, including the visually impaired, unable to use the material in conventional print and form.  Such right shall include the right to make those corrections, revisions, and other modifications as may be necessary. [L 1987, c 358, §1; am L 1999, c 149, §11]



§103-81 to 83 - REPEALED.

PART V.  PRODUCTS AND SERVICES OF

HANDICAPPED INDIVIDUALS--REPEALED

§§103-81 to 83  REPEALED.  L 1999, c 149, pt of §40.






CHAPTER 103D - HAWAII PUBLIC PROCUREMENT CODE

§103D-101 - Requirement of good faith.

PART I.  GENERAL PROVISIONS

[§103D-101]  Requirement of good faith.  All parties involved in the negotiation, performance, or administration of state contracts shall act in good faith. [L Sp 1993, c 8, pt of §2]



§103D-102 - Application of this chapter.

§103D-102  Application of this chapter.  (a)  This chapter shall apply to all procurement contracts made by governmental bodies whether the consideration for the contract is cash, revenues, realizations, receipts, or earnings, any of which the State receives or is owed; in-kind benefits; or forbearance; provided that nothing in this chapter or rules adopted hereunder shall prevent any governmental body from complying with the terms and conditions of any other grant, gift, bequest, or cooperative agreement.

(b)  [Repeal and reenactment on July 1, 2012.  L 2009, c 175, §14(1).]  Notwithstanding subsection (a), this chapter shall not apply to contracts by governmental bodies:

(1)  Solicited or entered into before July 1, 1994, unless the parties agree to its application to a contract solicited or entered into prior to July 1, 1994;

(2)  To disburse funds, irrespective of their source:

(A)  For grants or subsidies as those terms are defined in section 42F-101, made by the State in accordance with standards provided by law as required by article VII, section 4, of the State Constitution; or by the counties pursuant to their respective charters or ordinances;

(B)  To make payments to or on behalf of public officers and employees for salaries, fringe benefits, professional fees, or reimbursements;

(C)  To satisfy obligations that the State is required to pay by law, including paying fees, permanent settlements, subsidies, or other claims, making refunds, and returning funds held by the State as trustee, custodian, or bailee;

(D)  For entitlement programs, including public assistance, unemployment, and workers' compensation programs, established by state or federal law;

(E)  For dues and fees of organizations of which the State or its officers and employees are members, including the National Association of Governors, the National Association of State and County Governments, and the Multi-State Tax Commission;

(F)  For deposit, investment, or safekeeping, including expenses related to their deposit, investment, or safekeeping;

(G)  To governmental bodies of the State;

(H)  As loans, under loan programs administered by a governmental body; and

(I)  For contracts awarded in accordance with chapter 103F;

(3)  To procure goods, services, or construction from a governmental body other than the University of Hawaii bookstores, from the federal government, or from another state or its political subdivision;

(4)  To procure the following goods or services which are available from multiple sources but for which procurement by competitive means is either not practicable or not advantageous to the State:

(A)  Services of expert witnesses for potential and actual litigation of legal matters involving the State, its agencies, and its officers and employees, including administrative quasi-judicial proceedings;

(B)  Works of art for museum or public display;

(C)  Research and reference materials including books, maps, periodicals, and pamphlets, which are published in print, video, audio, magnetic, or electronic form;

(D)  Meats and foodstuffs for the Kalaupapa settlement;

(E)  Opponents for athletic contests;

(F)  Utility services whose rates or prices are fixed by regulatory processes or agencies;

(G)  Performances, including entertainment, speeches, and cultural and artistic presentations;

(H)  Goods and services for commercial resale by the State;

(I)  Services of printers, rating agencies, support facilities, fiscal and paying agents, and registrars for the issuance and sale of the State's or counties' bonds;

(J)  Services of attorneys employed or retained to advise, represent, or provide any other legal service to the State or any of its agencies, on matters arising under laws of another state or foreign country, or in an action brought in another state, federal, or foreign jurisdiction, when substantially all legal services are expected to be performed outside this State;

(K)  Financing agreements under chapter 37D; and

(L)  Any other goods or services which the policy board determines by rules or the chief procurement officer determines in writing is available from multiple sources but for which procurement by competitive means is either not practicable or not advantageous to the State;

(5)  Which are specific procurements expressly exempt from any or all of the requirements of this chapter by:

(A)  References in state or federal law to provisions of this chapter or a section of this chapter, or references to a particular requirement of this chapter; and

(B)  Trade agreements, including the Uruguay Round General Agreement on Tariffs and Trade (GATT) which require certain non-construction and non-software development procurements by the comptroller to be conducted in accordance with its terms; and

(6)  With a bidder or offeror who is a United States General Services Administration-approved sole source vendor, who shall be exempt from complying with section 103D-302, 103D-303, or 103D-304, as applicable, in any procurement funded by state and federal matching funds, if the bidder or offeror was responsible for obtaining and was the recipient of the federal funds.

(c)  Notwithstanding subsection (a), this chapter shall not apply to contracts made by any regional system board of the Hawaii health systems corporation.

(d)  Governmental bodies making procurements which are exempt from this chapter are nevertheless encouraged to adopt and use provisions of this chapter and its implementing rules as appropriate; provided that the use of one or more provisions shall not constitute a waiver of the exemption conferred and subject the procurement or the governmental body to any other provision of this chapter. [L Sp 1993, c 8, pt of §2; am L 1994, c 186, §6; am L 1995, c 16, §1 and c 178, §3; am L 1996, c 13, §3; am L 1997, c 186, §§2, 5 and c 352, §23; am L 1999, c 149, §12; am L 2001, c 200, §4; am L 2002, c 182, §4; am L 2003, c 9, §3; am L 2007, c 290, §16; am L 2009, c 175, §1]

Note

The amendment made by L 1997, c 190, §6 is not included in this section.

Attorney General Opinions

The Code did not apply to board of trustees of deferred compensation plan's existing administrator or investment-product-provider contracts because they were entered into prior to July 1, 1994 applicability date in subsection (a) (Comp. 1993).  Att. Gen. Op. 94-4.

Case Notes

Subsection (b) precludes administrative review of a chief procurement officer's exemption determination; hearings officer correctly concluded that officer did not have jurisdiction to review chief procurement officer's determination that the interim library automation services contract at issue was exempt from the requirements of the procurement code.  93 H. 155, 997 P.2d 567.



§103D-103 - Retention of written determinations.

[§103D-103]  Retention of written determinations.  Written determinations required by this chapter shall be retained in the appropriate official files of the chief procurement officer or in the case of delegated authority, in the files of that purchasing agency. [L Sp 1993, c 8, pt of §2]



§103D-0104

§103D-104  Definitions.  As used in this chapter, unless the context clearly requires otherwise:

"Business" means any corporation, partnership, individual, sole proprietorship, joint stock company, joint venture, or any other private legal entity.

"Change order" means a written order signed by the procurement officer, directing the contractor to make changes which the changes clause of the contract authorizes the procurement officer to order without the consent of the contractor.

"Construction" means the process of building, altering, repairing, improving, or demolishing any public structure or building, or other public improvements of any kind to any public real property.  The term includes the routine operation, routine repair, or routine maintenance of existing structures, buildings, or real property.

"Contract" means all types of agreements, regardless of what they may be called, for the procurement or disposal of goods or services, or for construction.

"Contract modification" means any written alteration in specifications, delivery point, rate of delivery, period of performance, price, quantity, or other provisions of any contract accomplished by mutual action of the parties to the contract.

"Contractor" means any person having a contract with a governmental body.

"Cost-reimbursement contract" means a contract under which a contractor is reimbursed for costs which are allowable and allocable in accordance with the contract terms and the provisions of this chapter, and a fee, if any.

"Data" means recorded information, regardless of form or characteristic.

"Employee" means an individual drawing a salary from a governmental body, whether elected or not, and any noncompensated individual performing services for any governmental body.

"Established catalogue price" means the price included in a catalogue, price list, schedule, or other form that:

(1)  Is regularly maintained by a manufacturer or contractor;

(2)  Is either published or otherwise available for inspection by customers; and

(3)  States prices at which sales are currently or were last made to a significant number of any category of buyers or buyers constituting the general buying public for the goods or services involved.

"Goods" means all property, including but not limited to equipment, equipment leases, materials, supplies, printing, insurance, and processes, including computer systems and software, excluding land or a permanent interest in land, leases of real property, and office rentals.

"Governmental body" means any department, commission, council, board, bureau, authority, committee, institution, legislative body, agency, government corporation, or other establishment or office of the executive, legislative, or judicial branch of the State, including the office of Hawaiian affairs, and the several counties of the State.

"Grant" means the furnishing of assistance, whether financial or otherwise, to any person to support a program authorized by law.  The term does not include an award whose primary purpose is to procure an end product, whether in the form of goods, services, or construction; a contract resulting from such an award is not a grant but a procurement contract.

"Invitation for bids" means all documents, whether attached or incorporated by reference, utilized for soliciting bids.

"Policy board" means the procurement policy board created in section 103D-201.

"Procurement" means buying, purchasing, renting, leasing, or otherwise acquiring any good, service, or construction.  The term also includes all functions that pertain to the obtaining of any good, service, or construction, including description of requirements, selection and solicitation of sources, preparation and award of contracts, and all phases of contract administration.

"Procurement card" means a charge card, with predetermined limitations, used by government agencies in place of cash or purchase orders for the purchase of goods, services, or construction.

"Procurement officer" means any person authorized to enter into and administer contracts and make written determinations with respect thereto.  The term also includes an authorized representative acting within the limits of authority.

"Professional services" means those services within the scope of the practice of architecture, landscape architecture, professional engineering, land surveying, real property appraisal, law, medicine, accounting, dentistry, public finance bond underwriting, public finance bond investment banking, or any other practice defined as professional by the laws of this State or the professional and scientific occupation series contained in the United States Office of Personnel Management's Qualifications Standards Handbook.

"Purchase description" means the words used in a solicitation to describe the goods, services, or construction to be purchased, and includes specifications attached to, or made a part of, the solicitation.

"Purchasing agency" means any governmental body which is authorized by this chapter or its implementing rules and procedures, or by way of delegation, to enter into contracts for the procurement of goods, services, or construction.

"Request for proposals" means all documents, whether attached or incorporated by reference, utilized for soliciting proposals.

"Responsible bidder or offeror" means a person who has the capability in all respects to perform fully the contract requirements, and the integrity and reliability which will assure good faith performance.

"Responsive bidder" means a person who has submitted a bid which conforms in all material respects to the invitation for bids.

"Services" means the furnishing of labor, time, or effort by a contractor, not involving the delivery of a specific end product other than reports which are merely incidental to the required performance.

"Specifications" means any description of the physical or functional characteristics, or of the nature of a good, service, or construction item.  The term includes descriptions of any requirement for inspecting, testing, or preparing a good, service, or construction item for delivery.

"Using agency" means any governmental body which utilizes any goods, services, or construction procured under this chapter. [L Sp 1993, c 8, pt of §2; am L 1994, c 186, §7; am L 1996, c 71, §1; am L 1997, c 352, §23; am L 2003, c 51, §1]

Note

Definition of "state resident" for purposes of federal construction employment preferences.  L 2000, c 286, §§1, 2.

Case Notes

Bidder's submission of two bids in a sealed competitive bidding process that permitted submission of only one bid was a material deviation from the bid solicitation special conditions and nonresponsive; bid thus properly rejected.  89 H. 443, 974 P.2d 1033.

Where contractor was required to use a licensed plumbing subcontractor for the project and it was undisputed that contractor did not name in its bid a person or firm to be engaged by it as a plumbing subcontractor for the project, contractor's bid was nonresponsive.  101 H. 68 (App.), 62 P.3d 631.

Where the record amply indicated that contractor had the capability "in all respects to perform fully the contract requirements, and the integrity and reliability which will assure good faith performance", it was therefore a "responsible bidder" within the meaning of §103D-302(h) and this section.  101 H. 68 (App.), 62 P.3d 631.



§103D-104 - .

[§103D-104.5]  Agricultural products subject to this chapter.  The following agricultural products shall be subject to this chapter:

(1)  Fresh meats and produce; and

(2)  Animals and plants.

Except for the exemptions under section 103D-102(b), no exemptions under this chapter shall apply to this section. [L 2009, c 175, §3]



§103D-105 - Public access to procurement information.

§103D-105  Public access to procurement information.  Government records relating to procurement shall be available to the public as provided in chapter 92F.  Part I of chapter 92 shall not apply to discussions, deliberations, or decisions required to be conducted or made confidentially under this chapter. [L Sp 1993, c 8, pt of §2; am L 1995, c 178, §4]



§103D-106 - Penalties.

§103D-106 Penalties.  (a)  Any person who intentionally violates this chapter or any rules adopted pursuant to this chapter shall be guilty of a misdemeanor and shall be:

(1)  Subject to removal from office;

(2)  Liable to the State or the appropriate county for any sum paid by it in connection with the violation, and that sum, together with interest and costs, shall be recoverable by the State or county; and

(3)  Subject to imposition of an administrative fine under subsection (b).

(b)  After reasonable notice and reasonable opportunity to be heard, the chief procurement officer, after consultation with the using agency and the attorney general or corporation counsel, as applicable, may render a written decision or issue a written order providing for the assessment of an administrative fine against a person found to have violated this chapter; provided that:

(1)  The amount of the fine shall be set out in rules adopted by the policy board pursuant to section 103D-202; and

(2)  The written decision or order shall be final and conclusive, subject to an administrative review under section 103D-709. [L Sp 1993, c 8, pt of §2; am L 2007, c 142, §1]



§103D-107 - Compliance audit unit; establishment and purpose.

[§103D-107]  Compliance audit unit; establishment and purpose.  There is established a compliance audit unit within the office of the auditor.  The purpose of this unit shall be to:

(1)  Periodically review and audit procurement practices within government to ensure compliance with this chapter and all applicable rules; and

(2)  Advocate competition, fairness, and accountability in the procurement process.

Reports made by this unit shall be a matter of public record.  This unit shall utilize as part of the review process, a review of records and activities specifically for trends and patterns of occurrence. [L Sp 1993, c 8, pt of §2]



§103D-108 - Compliance audit unit; duties and responsibilities.

§103D-108  Compliance audit unit; duties and responsibilities.  The compliance audit unit shall:

(1)  Review and assess applicable innovations in procurement methods or processes in other governmental jurisdictions or as described in national or regional publications;

(2)  Review current or proposed statutes and rules to determine whether they promote fairness, efficiency, and accountability in the procurement process;

(3)  Review selected contracts awarded pursuant to section 103D-304;

(4)  Conduct studies, research, and analyses, and make reports and recommendations with respect to existing and new methods of procurement and other matters within the jurisdiction of the policy board;

(5)  Establish and maintain a procurement library;

(6)  Report to the appropriate agency and the chief procurement officer stating the areas of noncompliance and recommendations for remedial action; and

(7)  Be present at legislative hearings and policy board meetings to present the findings of the unit. [L Sp 1993, c 8, pt of §2; am L 1998, c 11, §5]



§103D-109 - Compliance audit unit; government officers and employees to cooperate.

[§103D-109]  Compliance audit unit; government officers and employees to cooperate.  The officers and employees of the State and of each county shall cooperate with this unit and furnish to them such information related to procurement activities as may be called for in connection with the research activities of this unit.  The information shall be provided in a timely manner and shall be free of charge. [L Sp 1993, c 8, pt of §2]



§103D-110 - Education and training.

§103D-110  Education and training.  (a)  The department of human resources development, either alone or in cooperation with any governmental body, including the department of labor and industrial relations, or in cooperation with other states, the federal government, or other persons may:

(1)  Conduct or participate in procurement education and training for persons not employed by the State; and

(2)  Sponsor a purchasing certification program conducted by a voluntary organization of procurement professionals.

(b)  The state procurement office, in cooperation with the department of human resources development, shall develop and maintain a procurement practices training and development program for procurement officers of the State and the several counties, to ensure that an agency's procurement practices are in compliance with the procurement code and that proper procurement decisions are made consistent with this chapter.  The program shall include a mandatory fundamental training and development session and follow-up training and development sessions.

(c)  Each state procurement officer of a department of the executive branch shall attend a mandatory fundamental training and development session within sixty days of being appointed or named to the position of procurement officer.

(d)  Each state procurement officer of a department of the executive branch whom the state procurement office determines is in need of further training and development based upon:

(1)  The history of procurement compliance to this chapter by the agency to which the particular procurement officer is attached; or

(2)  Any other need for training and development,

shall attend follow-up training and development sessions.

(e)  Attendance by state procurement officers at the follow-up training and development sessions, other than as required under subsection (d), and by county procurement officials at the fundamental and follow-up training and development sessions is optional, though encouraged. [L Sp 1993, c 8, pt of §2; am L 1994, c 56, §§1, 22; am L 2008, c 194, §1]



§103D-111 - Applicability of chapter 103.

[§103D-111]  Applicability of chapter 103.  Any provisions of chapter 103 not inconsistent with this chapter shall apply to the procurement of all goods, services, and construction under this chapter. [L Sp 1993, c 8, pt of §2]



§103D-201 - Creation and membership of the procurement policy board.

PART II.  PROCUREMENT ORGANIZATION

§103D-201  Creation and membership of the procurement policy board.  (a)  There is hereby created an autonomous state procurement policy board.  The policy board shall be assigned, for administrative purposes only, to the department of accounting and general services.

(b)  The policy board shall consist of seven members. Notwithstanding the limitations of section 78-4, the members of the board shall include:

(1)  The comptroller;

(2)  A county employee with significant high-level procurement experience; and

(3)  Five persons who shall not otherwise be full-time employees of the State or any county; provided that at least one member shall be a certified professional in the field of procurement, at least one member shall have significant high-level, federal procurement experience, and at least two members shall have significant experience in the field of health and human services.

Each appointed member shall have demonstrated sufficient business or professional experience to discharge the functions of the policy board.  The initial and subsequent members of the policy board, other than the comptroller, shall be appointed by the governor from a list of three individuals for each vacant position, submitted by a nominating committee composed of four individuals chosen as follows:  two persons appointed by the governor; one person appointed by the president of the senate; and one person appointed by the speaker of the house.  Except as provided in this section, the selection and terms of the policy board members shall be subject to the requirements of section 26-34.  No member of the policy board shall act concurrently as a chief procurement officer.  The members of the policy board shall devote such time to their duties as may be necessary for the proper discharge thereof.

(c)  The policy board shall be assisted by employees of the department of accounting and general services, which shall provide at least one full-time support staff and funding necessary to support the policy board.

(d)  Members of the policy board shall be reimbursed for any expenses, including travel expenses, reasonably incurred in the performance of their duties.

(e)  The chairperson of the policy board shall be elected annually by a majority of its members from among all of its members; provided that the state comptroller shall not be eligible to serve as the chairperson. [L Sp 1993, c 8, pt of §2; am L 1997, c 190, §4 and c 352, §4; am L 1999, c 149, §13; am L 2002, c 148, §7]



§103D-202 - Authority and duties of the policy board.

§103D-202  Authority and duties of the policy board.  Except as otherwise provided in this chapter, the policy board shall have the authority and responsibility to adopt rules, consistent with this chapter, governing the procurement, management, control, and disposal of any and all goods, services, and construction.  All rules shall be adopted in accordance with chapter 91; provided that the policy board shall have the power to issue interim rules by procurement directives, which shall be exempt from the public notice, public hearing, and gubernatorial approval requirements of chapter 91.  The interim rules shall be effective for not more than eighteen months.  The policy board shall consider and decide matters of policy within the scope of this chapter including those referred to it by a chief procurement officer.  The policy board shall have the power to audit and monitor the implementation of its rules and the requirements of this chapter, but shall not exercise authority over the award or administration of any particular contract, or over any dispute, claim, or litigation pertaining thereto. [L Sp 1993, c 8, pt of §2; am L 1994, c 186, §4; am L 1997, c 352, §23]



§103D-203 - Chief procurement officers.

§103D-203  Chief procurement officers.  (a)  The chief procurement officer for each of the following state entities shall be:

(1)  The judiciary--the administrative director of the courts;

(2)  The senate--the president of the senate;

(3)  The house of representatives--the speaker of the house of representatives;

(4)  The office of Hawaiian affairs--the chairperson of the board;

(5)  The University of Hawaii--the president of the University of Hawaii;

(6)  The department of education, excluding the Hawaii public library system--the superintendent of education;

(7)  The Hawaii health systems corporation--the chief executive officer of the Hawaii health systems corporation; and

(8)  The remaining departments of the executive branch of the State and all governmental bodies administratively attached to them--the administrator of the state procurement office of the department of accounting and general services.

(b)  The chief procurement officers for each of the several counties shall be:

(1)  The executive branch--the respective finance directors of the several counties, except as provided in paragraphs (3) and (4);

(2)  The legislative branch--the respective chairpersons of the councils of the several counties;

(3)  The Honolulu, Kauai, and Maui boards or departments of water supply--the managers and chief engineers of the respective boards or departments of water supply as designated by county charter; and

(4)  The Hawaii board of water supply--the manager of the board of water supply as designated by county charter;

provided that the chief procurement officers designated under paragraphs (1), (2), (3), and (4) shall not exercise their powers or duties over contracting in a manner contrary to the respective county's charter, ordinances, or rules adopted in accordance with chapter 91.

(c)  For purposes of applying this chapter to the judiciary, houses of the legislature, office of Hawaiian affairs, University of Hawaii, department of education, remaining departments of the executive branch and all governmental bodies administratively attached to them, and the several counties, unless otherwise expressly provided, "State" shall mean "judiciary", "state senate", "state house of representatives", "office of Hawaiian affairs", "University of Hawaii", "department of education", "executive branch", "county", and "board of water supply", or "department of water supply", respectively. [L Sp 1993, c 8, pt of §2; am L 1994, c 186, §8 and c 193, §§2, 5; am L 1996, c 262, §27; am L 1997, c 352, §§5, 19; am L 1999, c 149, §14; am L 2004, c 216, §17; am L 2006, c 283, §1]

Case Notes

Chief procurement officer authorized under §103D-204 (pre-1997) and this section to make substantial interest determination under subsection (f) for public library system was superintendent of education and not administrator of state procurement office.  85 H. 431, 946 P.2d 1.



§103D-204 - Establishment of the state procurement office; administrator.

§103D-204  Establishment of the state procurement office; administrator.  (a)  There shall be a state procurement office, placed for administrative purposes only, within the department of accounting and general services, which shall be headed by the administrator of the state procurement office.  The administrator shall be the chief procurement officer for those governmental bodies of the executive branch as provided in section [103D-203(a)(8)].  The administrator shall be a full-time public official.  The administrator shall serve a term of four years, and shall be paid a salary not to exceed eighty-seven per cent of the salary of the director of human resources development, without diminution during the administrator's term of office unless by general law applying to all deputies or assistants to department heads.

(b)  The administrator shall be appointed by the governor from a list of no less than three and no more than five names submitted by the policy board.  The appointment of the administrator shall require the advice and consent of the senate.  The administrator may only be removed from office by the governor, provided the governor shall give prior notification of such removal to the chairperson of the policy board, the president of the senate, and the speaker of the house of representatives.

(c)  The administrator shall have:

(1)  A minimum of five years experience in public procurement within twelve years preceding the date of appointment; and

(2)  Demonstrated executive and organizational ability.

(d)  The administrator shall operate independently of the comptroller.  The administrator may appoint and dismiss a private secretary without regard to chapters 76 and 89, who shall serve at the administrator's pleasure.  The comptroller shall provide support to permit the administrator to satisfy all of the administrator's responsibilities as the chief procurement officer for those governmental bodies of the executive branch of the State for which a chief procurement officer is not otherwise designated. [L Sp 1993, c 8, pt of §2; am L 1995, c 178, §5 and c 211, §7; am L 1997, c 352, §6; am L 2002, c 148, §8; am L 2005, c 226, §4]

Case Notes

Chief procurement officer authorized under §103D-203 (pre-1997) and this section to make substantial interest determination under subsection (f) for public library system was superintendent of education and not administrator of state procurement office.  85 H. 431, 946 P.2d 1.



§103D-205 - Authority and duties of the chief procurement officer.

§103D-205  Authority and duties of the chief procurement officer.  (a)  For their respective jurisdictions and unless otherwise specifically provided in this chapter, each chief procurement officer shall serve as the central procurement officer and:

(1)  Procure or supervise the procurement of all goods, services, and construction;

(2)  Exercise general supervision and control over all inventories of goods;

(3)  Sell, trade, or otherwise dispose of surplus goods; and

(4)  Establish and maintain programs for the inspection, testing, and acceptance of goods, services, and construction.

(b)  Consistent with the provisions of this chapter and rules adopted by the policy board to implement its provisions, the chief procurement officers may adopt operational procedures to assist in the performance of these duties and responsibilities. [L Sp 1993, c 8, pt of §2; am L 1997, c 352, §23]



§103D-206 - Additional duties of the administrator of the procurement office.

§103D-206  Additional duties of the administrator of the procurement office.  In addition to the duties referred to in section 103D-205, the administrator shall:

(1)  Perform periodic review of the procurement practices of all governmental bodies;

(2)  Assist, advise, and guide governmental bodies in matters relating to procurement;

(3)  Determine corrective actions; provided that if a  procurement officer under the jurisdiction of the administrator of the state procurement office or a chief procurement officer of any of the other state entities under section 103D-203, fails to comply with any determination rendered by the administrator within thirty days from the date of the issuance of the determination, or longer if permitted by the administrator upon request by the procurement officer or a chief procurement officer, the procurement officer or chief procurement officer shall be subject to an administrative fine under section 103D-106, for every day of noncompliance;

(4)  Develop and administer a statewide procurement orientation and training program;

(5)  Develop, distribute, and maintain a procurement manual for all state procurement officials; and

(6)  Develop, distribute, and maintain a procurement guide for vendors wishing to do business with the State and its counties. [L Sp 1993, c 8, pt of §2; am L 2003, c 52, §3; am L 2005, c 166, §3; am L 2008, c 203, §1]

Cross References

Procurement institute, see §304A-1352.



§103D-207 - Centralization of procurement authority.

[§103D-207]  Centralization of procurement authority.  Except as otherwise provided in sections 103D-208, 103D-209, and 103D-210, all rights, powers, duties, and authority relating to the procurement of goods, services, and construction, and the management, control, warehousing, sale, and disposal of goods, services, and construction now vested in, or exercised by, the governmental bodies of the State and counties are hereby transferred to the respective chief procurement officers. [L Sp 1993, c 8, pt of §2]



§103D-208 - Delegation of authority by the chief procurement officer.

§103D-208  Delegation of authority by the chief procurement officer.  Subject to the rules of the policy board, each chief procurement officer may delegate any authority or duty conferred upon the chief procurement officer by this chapter to designees or to any department, agency or official within their respective jurisdictions. [L Sp 1993, c 8, pt of §2; am L 1997, c 352, §23]



§103D-209 - Authority to contract for certain services.

§103D-209  Authority to contract for certain services.  Except as provided in section 28-8.3 with respect to agencies of the State of Hawaii, any governmental body of this State may act as a purchasing agency and contract on its own behalf for professional services subject to this chapter and rules adopted by the policy board.  The purchasing agency may consult with the chief procurement officer or the officer's designee when procuring these services. [L Sp 1993, c 8, pt of §2; am L 1994, c 92, §3 and c 188, §§2, 7; am L 1995, c 178, §§6, 16; am L 1998, c 11, §6]

Note

L 1996, c 262, §25 purports to extend repeal date of June 30, 1995 to June 30, 1998.



§103D-210 - REPEALED.

§103D-210  REPEALED.  L 1994, c 186, §25.



§103D-211 - Procurement rules.

[§103D-211]  Procurement rules.  (a)  The procurement policy board shall adopt all rules necessary to carry out the purposes of this chapter and to implement its provisions in accordance with chapter 91.  The policy board shall not delegate its power to adopt rules.

(b)  No rule shall change any commitment, right, or obligation of the State or of a contractor under a contract in existence on the effective date of such rule. [L Sp 1993, c 8, pt of §2; am L 1997, c 352, §23]



§103D-212 - Collection of data concerning public procurement.

[§103D-212]  Collection of data concerning public procurement.  The chief procurement officer and the heads of all purchasing agencies shall cooperate in the preparation of statistical data concerning the procurement, usage, and disposition of all goods, services, and construction, and employ such trained personnel as may be necessary to carry out this function.  All using agencies shall furnish such reports as the chief procurement officer may require concerning usage, needs, and stocks on hand, and the chief procurement officer may prescribe forms to be used by the using agencies in requisitioning, ordering, and reporting of goods, services, and construction. [L Sp 1993, c 8, pt of §2]



§103D-213 - Procurement advisory groups.

§103D-213  Procurement advisory groups.  (a)  The chief procurement officer may appoint advisory groups to assist in the development of specifications or procurement in specific areas, and any other matters within the authority of the chief procurement officer.

(b)  Members of procurement advisory groups may be reimbursed for expenses incurred in the performance of their duties, subject to such expenditure limitations prescribed by the policy board and applicable law. [L Sp 1993, c 8, pt of §2; am L 1997, c 352, §23]



§103D-214 - REPEALED.

§103D-214  REPEALED.  L 1995, c 178, §15.

Note

L 1997, c 352, §23 purports to amend this section.



§103D-301 - Methods of source selection.

PART III.  SOURCE SELECTION AND CONTRACT FORMATION

[§103D-301]  Methods of source selection.  Unless otherwise authorized by law, all contracts shall be awarded by competitive sealed bidding pursuant to section 103D-302, except as provided in:

(1)  Section 103D-303 (Competitive sealed proposals);

(2)  Section 103D-304 (Professional services procurement);

(3)  Section 103D-305 (Small purchases);

(4)  Section 103D-306 (Sole source procurement); and

(5)  Section 103D-307 (Emergency procurements). [L Sp 1993, c 8, pt of §2]



§103D-302 - Competitive sealed bidding.

§103D-302  Competitive sealed bidding.  (a)  Contracts shall be awarded by competitive sealed bidding except as otherwise provided in section 103D-301.  Awards of contracts by competitive sealed bidding may be made after single or multi-step bidding.  Competitive sealed bidding does not include negotiations with bidders after the receipt and opening of bids.  Award is based on the criteria set forth in the invitation for bids.

(b)  An invitation for bids shall be issued, and shall include a purchase description and all contractual terms and conditions applicable to the procurement.  If the invitation for bids is for construction, it shall specify that all bids include the name of each person or firm to be engaged by the bidder as a joint contractor or subcontractor in the performance of the contract and the nature and scope of the work to be performed by each.  Construction bids that do not comply with this requirement may be accepted if acceptance is in the best interest of the State and the value of the work to be performed by the joint contractor or subcontractor is equal to or less than one per cent of the total bid amount.

(c)  Adequate public notice of the invitation for bids shall be given a reasonable time before the date set forth in the invitation for the opening of bids.  The policy board shall adopt rules which specify:

(1)  The form that the notice is to take;

(2)  What constitutes a reasonable interim between publication and bid opening; and

(3)  How notice may be published, including publication in a newspaper of general circulation, notice by mail to all persons on any applicable bidders mailing list, publication by any public or private telecommunication information network, or any other method of publication it deems to be effective.

(d)  Bids shall be opened publicly in the presence of one or more witnesses, at the time and place designated in the invitation for bids.  The amount of each bid and other relevant information specified by rule, together with the name of each bidder shall be recorded.  The record and each bid shall be open to public inspection.

(e)  Bids shall be unconditionally accepted without alteration or correction, except as authorized in this chapter or by rules adopted by the policy board.

(f)  Bids shall be evaluated based on the requirements set forth in the invitation for bids.  These requirements may include criteria to determine acceptability such as inspection, testing, quality, workmanship, delivery, and suitability for a particular purpose.  Those criteria that will affect the bid price and be considered in evaluation for award shall be objectively measurable, such as discounts, transportation costs, and total or life cycle costs.  The invitation for bids shall set forth the evaluation criteria to be used.  No criteria may be used in bid evaluation that are not set forth in the invitation for bids.

(g)  Correction or withdrawal of inadvertently erroneous bids before or after award, or cancellation of invitations for bids, awards, or contracts based on such bid mistakes, shall be permitted in accordance with rules adopted by the policy board.  After bid opening no changes in bid prices or other provisions of bids prejudicial to the interest of the public or to fair competition shall be permitted.  Except as otherwise provided by rule, all decisions to permit the correction or withdrawal of bids, or to cancel awards or contracts based on bid mistakes, shall be supported by a written determination made by the chief procurement officer or head of a purchasing agency.

(h)  The contract shall be awarded with reasonable promptness by written notice to the lowest responsible and responsive bidder whose bid meets the requirements and criteria set forth in the invitation for bids.  In the event all bids exceed available funds as certified by the appropriate fiscal officer, the head of the purchasing agency responsible for the procurement in question is authorized in situations where time or economic considerations preclude resolicitation of work of a reduced scope to negotiate an adjustment of the bid price, including changes in the bid requirements, with the low responsible and responsive bidder, in order to bring the bid within the amount of available funds.

(i)  When it is not practicable to initially prepare a purchase description to support an award based on price, an invitation for bids, which requests the submission of unpriced offers to be followed by an invitation for bids limited to those bidders whose offers have been qualified under the criteria set forth in the first solicitation, may be used.  If a multi-step sealed bidding process is used, the notice and the invitation for bids shall describe each step to be used in soliciting, evaluating, and selecting unpriced offers. [L Sp 1993, c 8, pt of §2; am L 1994, c 186, §9; am L 1995, c 178, §7; am L 1997, c 352, §23]

Case Notes

Bidder’s submission of two bids in a sealed competitive bidding process that permitted submission of only one bid was a material deviation from the bid solicitation special conditions and nonresponsive; bid thus properly rejected.  89 H. 443, 974 P.2d 1033.

Question of whether construction company complied with the bidding process requirements of this section was not moot as it involved a matter of public concern and was capable of repetition, yet likely to evade appellate review.  99 H. 191, 53 P.3d 799.

As prerequisites for board of water supply's exercise of its authority to waive the mandatory subcontractor listing requirement under subsection (b) were indisputably present where board determined that it was in the best interest of the State to do so, hearings officer erred in interpreting subsection (b) to preclude waiver of a bidder's failure to list a subcontractor who had not been "lined up" prior to bid opening.  101 H. 68 (App.), 62 P.3d 631.

Where contractor was required to use a licensed plumbing subcontractor for the project and it was undisputed that contractor did not name in its bid a person or firm to be engaged by it as a plumbing subcontractor for the project, contractor's bid was nonresponsive.  101 H. 68 (App.), 62 P.3d 631.

Where the record amply indicated that contractor had the capability "in all respects to perform fully the contract requirements, and the integrity and reliability which will assure good faith performance", it was therefore a "responsible bidder" within the meaning of §103D-104 and this section.  101 H. 68 (App.), 62 P.3d 631.



§103D-303 - Competitive sealed proposals.

§103D-303  Competitive sealed proposals.  (a)  Competitive sealed proposals may be utilized to procure goods, services, or construction designated in rules adopted by the procurement policy board as goods, services, or construction which are either not practicable or not advantageous to the State to procure by competitive sealed bidding.  Competitive sealed proposals may also be utilized when the head of a purchasing agency determines in writing that the use of competitive sealed bidding is either not practicable or not advantageous to the State.

(b)  Proposals shall be solicited through a request for proposals.

(c)  Notice of the request for proposals shall be given in the same manner as provided in section 103D-302(c).

(d)  Proposals shall be opened so as to avoid disclosure of contents to competing offerors during the process of negotiation.  A register of proposals shall be prepared in accordance with rules adopted by the policy board and shall be open for public inspection after contract award.

(e)  The request for proposals shall state the relative importance of price and other evaluation factors.

(f)  Discussions may be conducted with responsible offerors who submit proposals determined to be reasonably susceptible of being selected for award for the purpose of clarification to assure full understanding of, and responsiveness to, the solicitation requirements.  Offerors shall be accorded fair and equal treatment with respect to any opportunity for discussion and revision of proposals, and revisions may be permitted after submissions and prior to award for the purpose of obtaining best and final offers.  In conducting discussions, there shall be no disclosure of any information derived from proposals submitted by competing offerors.

(g)  Award shall be made to the responsible offeror whose proposal is determined in writing to be the most advantageous taking into consideration price and the evaluation factors set forth in the request for proposals.  No other factors or criteria shall be used in the evaluation.  The contract file shall contain the basis on which the award is made.

(h)  In cases of awards made under this section, nonselected offerors may submit a written request for debriefing to the chief procurement officer or designee within three working days after the posting of the award of the contract.  Thereafter, the head of the purchasing agency shall provide the requester a prompt debriefing in accordance with rules adopted by the policy board.  Any protest by the requester pursuant to section 103D-701 following debriefing shall be filed in writing with the chief procurement officer or designee within five working days after the date that the debriefing is completed. [L Sp 1993, c 8, pt of §2; am L 1995, c 178, §§8, 9; am L 1997, c 352, §23; am L 2003, c 52, §4]



§103D-303.5 - Pre-bid conference.

[§103D-303.5]  Pre-bid conference.  (a)  At least fifteen days prior to submission of bids pursuant to section 103D-302 for a construction or design-build project with a total estimated contract value of $500,000 or more, and at least fifteen days prior to submission of proposals pursuant to section 103D-303 for a construction or design-build project with a total estimated contract value of $100,000 or more, the head of the purchasing agency shall hold a pre-bid conference and shall invite all potential interested bidders, offerors, subcontractors, and union representatives to attend.

(b)  The procurement policy board shall adopt rules under chapter 91 to effectuate this section. [L 2003, c 52, §2]

Revision Note

This section, enacted as an addition to part X, is redesignated to this part pursuant to §23G-15.



§103D-304 - Procurement of professional services.

§103D-304  Procurement of professional services.  (a)  Professional services shall be procured in accordance with sections 103D-302, 103D-303, 103D-305, 103D-306, or 103D-307, or this section; provided that design professional services furnished by licensees under chapter 464 shall be procured pursuant to this section or section 103D-307.  Contracts for professional services shall be awarded on the basis of demonstrated competence and qualification for the type of services required, and at fair and reasonable prices.

(b)  At a minimum, before the beginning of each fiscal year, the head of each purchasing agency shall publish a notice inviting persons engaged in providing professional services which the agency anticipates needing in the next fiscal year, to submit current statements of qualifications and expressions of interest to the agency.  Additional notices shall be given if:

(1)  The response to the initial notice is inadequate;

(2)  The response to the initial notice does not result in adequate representation of available sources;

(3)  New needs for professional services arise; or

(4)  Rules adopted by the policy board so specify.

The chief procurement officer may specify a uniform format for statements of qualifications.  Persons may amend these statements by filing a new statement prior to the date designated for submission.

(c)  The head of the purchasing agency shall designate a review committee consisting of a minimum of three persons with sufficient education, training, and licenses or credentials for each type of professional service which may be required.  In designating the members of the review committee, the head of the purchasing agency shall ensure the impartiality and independence of committee members.  The names of the members of the review committee established under this section shall be placed in the contract file.

The committee shall review and evaluate all submissions and other pertinent information, including references and reports, and prepare a list of qualified persons to provide these services.  Persons included on the list of qualified persons may amend their statements of qualifications as necessary or appropriate.  Persons shall immediately inform the head of the purchasing agency of any change in information furnished which would disqualify the person from being considered for a contract award.

(d)  Whenever during the course of the fiscal year the agency needs a particular professional service, the head of the purchasing agency shall designate a selection committee to evaluate the statements of qualification and performance data of those persons on the list prepared pursuant to subsection (c) along with any other pertinent information, including references and reports.  The selection committee shall be comprised of a minimum of three persons with sufficient education, training, and licenses or credentials in the area of the services required.  In designating the members of the selection committee, the head of the purchasing agency shall ensure the impartiality and independence of committee members.  The names of the members of a selection committee established under this section shall be placed in the contract file.

(e)  The selection criteria employed in descending order of importance shall be:

(1)  Experience and professional qualifications relevant to the project type;

(2)  Past performance on projects of similar scope for public agencies or private industry, including corrective actions and other responses to notices of deficiencies;

(3)  Capacity to accomplish the work in the required time; and

(4)  Any additional criteria determined in writing by the selection committee to be relevant to the purchasing agency's needs or necessary and appropriate to ensure full, open, and fair competition for professional services contracts.

(f)  The selection committee shall evaluate the submissions of persons on the list prepared pursuant to subsection (c) and any other pertinent information which may be available to the agency, against the selection criteria.  The committee may conduct confidential discussions with any person who is included on the list prepared pursuant to subsection (c) regarding the services which are required and the services they are able to provide.  In conducting discussions, there shall be no disclosure of any information derived from the competing professional service offerors.

(g)  The selection committee shall rank a minimum of three persons based on the selection criteria and send the ranking to the head of the purchasing agency.  The contract file shall contain a copy of the summary of qualifications for the ranking of each of the persons provided to the head of the purchasing agency for contract negotiations.  If more than one person holds the same qualifications under this section, the selection committee shall rank the persons in a manner that ensures equal distribution of contracts among the persons holding the same qualifications.  The recommendations of the selection committee shall not be overturned without due cause.

(h)  The head of the purchasing agency or designee shall negotiate a contract with the first ranked person, including a rate of compensation which is fair and reasonable, established in writing, and based upon the estimated value, scope, complexity, and nature of the services to be rendered.  If a satisfactory contract cannot be negotiated with the first ranked person, negotiations with that person shall be formally terminated and negotiations with the second ranked person on the list shall commence.  The contract file shall include documentation from the head of the purchasing agency, or designee, to support selection of other than the first ranked or next ranked person.  Failing accord with the second ranked person, negotiations with the next ranked person on the list shall commence.  If a contract at a fair and reasonable price cannot be negotiated, the selection committee may be asked to submit a minimum of three additional persons for the head of the purchasing agency to resume negotiations in the same manner provided in this subsection.  Negotiations shall be conducted confidentially.

(i)  Contracts awarded under this section for $5,000 or more shall be posted electronically within seven days of the contract award by the chief procurement officer or designee and shall remain posted for at least one year.  Information to be posted shall include, but not be limited to:

(1)  The names of the persons submitted under subsection (g);

(2)  The name of the person or organization receiving the award;

(3)  The dollar amount of the contract;

(4)  The name of the head of the purchasing agency or designee making the selection; and

(5)  Any relationship of the principals to the official making the award.

(j)  Contracts for professional services of less than the limits in section 103D-305, may be negotiated by the head of the purchasing agency, or designee, with at least any two persons on the list of qualified persons established pursuant to subsection (c).  Negotiations shall be conducted in the manner set forth in subsection (h), with ranking based on the selection criteria of subsection (e) as determined by the head of the agency.

(k)  In cases of awards made under this section, nonselected professional service providers may submit a written request for debriefing to the chief procurement officer or designee within three working days after the posting of the award of the contract.  Thereafter, the head of the purchasing agency shall provide the requester a prompt debriefing in accordance with rules adopted by the policy board.  Any protest by the requester pursuant to section 103D-701 following debriefing shall be filed in writing with the chief procurement officer or designee within five working days after the date that the debriefing is completed. [L Sp 1993, c 8, pt of §2; am L 1995, c 178, §10; am L 1997, c 21, §1 and c 352, §7; am L 2000, c 141, §1; am L 2003, c 52, §5; am L 2004, c 216, §1]

Note

L 1997, c 352, §23 purports to amend this section.



§103D-305 - Small purchases; prohibition against parceling.

§103D-305  Small purchases; prohibition against parceling.  [Repeal and reenactment on July 1, 2012.  L 2009, c 175, §14(1).]  (a)  Procurements of less than $100,000 for goods or services, or $250,000 for construction shall be made in accordance with procedures set forth in rules adopted by the policy board that are designed to ensure administrative simplicity and as much competition as is practicable; provided that multiple expenditures shall not be created at the inception of a transaction or project so as to evade the requirements of this chapter; and provided further that procurement requirements shall not be artificially divided or parceled so as to constitute a small purchase under this section.

(b)  Procurements of greater than $50,000 for construction under subsection (a) shall require security by a performance bond delivered to the purchasing agency that is:

(1)  In a form prescribed by the rules of the policy board;

(2)  Executed by a surety company authorized to do business in this State; and

(3)  In an amount equal to one hundred per cent of the price specified in the contract,

or shall otherwise be secured by a performance bond in a manner satisfactory to the purchasing agency.

(c)  Procurements of $25,000 to less than $100,000 shall be made in accordance with small purchase procedures; provided that small purchase procurements through an electronic system shall be required after the policy board has adopted rules for electronic procurement and provided training to the affected agency. [L Sp 1993, c 8, pt of §2; am L 1994, c 186, §10; am L 1995, c 178, §11; am L 1997, c 352, §8; am L 2006, c 283, §2; am L 2009, c 175, §2]

Note

The L 2006, c 283, §2 amendment to this section took effect on October 9, 2006 by the adoption of §§3-122-73 to 3-122-78, Hawaii Administrative Rules, as required by L 2006, c 283, §4.



§103D-306 - Sole source procurement.

§103D-306  Sole source procurement.  (a)  A contract may be awarded for goods, services, or construction without competition when the head of a purchasing agency determines in writing that there is only one source for the required good, service, or construction, the determination is reviewed and approved by the chief procurement officer, the written determination is posted in the manner described in rules adopted by the policy board, and no objection is outstanding.  The written determination, any objection, and a written summary of the disposition of any objection shall be included in the contract file.

(b)  The written determination shall contain such information as the rules of the policy board require.  Persons may file written objections to the issuance of a contract pursuant to this section.  Rules of the policy board shall provide for the disposition of objections, including a written summary of the disposition.

(c)  The rules of the policy board shall include a non-exhaustive list of procurements which constitute sole source procurements and criteria for determining when a particular procurement may be determined to be a sole source.  The rules shall also prescribe when cost or pricing data must be considered and how they are to be used in establishing the price, terms, and conditions, if any, for a contract awarded pursuant to this section. [L Sp 1993, c 8, pt of §2; am L 1995, c 178, §12; am L 1997, c 352, §23]



§103D-307 - Emergency procurements.

[§103D-307]  Emergency procurements.  (a)  The head of a purchasing agency may obtain a good, service, or construction essential to meet an emergency by means other than specified in this chapter when the following conditions exist:

(1)  A situation of an unusual or compelling urgency creates a threat to life, public health, welfare, or safety by reason of major natural disaster, epidemic, riot, fire, or such other reason as may be determined by the head of that purchasing agency;

(2)  The emergency condition generates an immediate and serious need for goods, services, or construction that cannot be met through normal procurement methods and the government would be seriously injured if the purchasing agency is not permitted to employ the means it proposes to use to obtain the goods, services, or construction; and

(3)  Without the needed good, service, or construction, the continued functioning of government, the preservation or protection of irreplaceable property, or the health and safety of any person will be seriously threatened.

(b)  The emergency procurement shall be made with such competition as is practicable under the circumstances and, where practicable, approval from the chief procurement officer shall be obtained prior to the procurement.  A written determination of the basis for the emergency and for the selection of the particular contractor shall be included in the contract file. [L Sp 1993, c 8, pt of §2]



§103D-308 - Cancellation of invitations for bids or requests for proposals.

§103D-308  Cancellation of invitations for bids or requests for proposals.  An invitation for bids, a request for proposals, or other solicitation may be canceled, or any or all bids or proposals may be rejected in whole or in part as may be specified in the solicitation, when it is in the best interests of the governmental body which issued the invitation, request, or other solicitation, in accordance with rules adopted by the policy board.  The reasons therefor shall be made part of the contract file. [L Sp 1993, c 8, pt of §2; am L 1997, c 352, §9]



§103D-309 - Contract not binding unless funds available.

§103D-309  Contract not binding unless funds available.  (a)  Contracts awarded pursuant to section 103D-302, 103D-303, or 103D-306, shall neither be binding nor have any force and effect of law unless the comptroller, the director of finance of a county, or the respective chief financial officers of the department of education, the judiciary, or the legislative branches of the State or county, as the case may be, endorses thereon a certificate that there is an appropriation or balance of an appropriation over and above all outstanding contracts, sufficient to cover the amount required by the contract; provided that if the contract is a multi-term contract, the comptroller, director of finance, or chief financial officer shall only be required to certify that there is an appropriation or balance of an appropriation over and above all outstanding contracts, that is sufficient to cover the amount required to be paid under the contract during the fiscal year or remaining portion of the fiscal year of each term of the multi-year contract; provided further that the administrator of the state procurement office shall attest in writing to any recommendation or solicitations.  This section shall not apply to any contract under which the total amount to be paid to the contractor cannot be accurately estimated at the time the contract is to be awarded, or to any contract for which consideration is in kind or forbearance, or to any contract awarded pursuant to section 103D-306 that is a one-time payment through a purchase order.

(b)  In any contract involving not only state or county funds but supplemental funds from the federal government, this section shall be applicable only to that portion of the contract price as is payable out of state or county funds.  As to the portion of the contract price as is expressed in the contract to be payable out of federal funds, the contract shall be construed to be an agreement to pay the portion to the contractor, only out of federal funds to be received from the federal government.  This subsection shall be liberally construed so as not to hinder or impede the State in contracting for any project involving financial aid from the federal government. [L Sp 1993, c 8, pt of §2; am L 1995, c 178, §13; am L 1999, c 149, §15]



§103D-310 - Responsibility of offerors.

§103D-310  Responsibility of offerors.  (a)  Unless the policy board, by rules, specifies otherwise, before submitting an offer, a prospective offeror, not less than ten calendar days prior to the day designated for opening offers, shall give written notice of the intention to submit an offer to the procurement officer responsible for that particular procurement.

(b)  Whether or not an intention to bid is required, the procurement officer shall determine whether the prospective offeror has the financial ability, resources, skills, capability, and business integrity necessary to perform the work.  For this purpose, the officer, in the officer's discretion, may require any prospective offeror to submit answers, under oath, to questions contained in a standard form of questionnaire to be prepared by the policy board.  Whenever it appears from answers to the questionnaire or otherwise, that the prospective offeror is not fully qualified and able to perform the intended work, a written determination of nonresponsibility of an offeror shall be made by the head of the purchasing agency, in accordance with rules adopted by the policy board.  The unreasonable failure of an offeror to promptly supply information in connection with an inquiry with respect to responsibility may be grounds for a determination of nonresponsibility with respect to such offeror.  The decision of the head of the purchasing agency shall be final unless the offeror applies for administrative review pursuant to section 103D-709.

(c)  All offerors, upon award of contract, shall comply with all laws governing entities doing business in the State, including chapters 237, 383, 386, 392, and 393.  Offerors shall produce documents to the procuring officer to demonstrate compliance with this subsection.  Any offeror making a false affirmation or certification under this subsection shall be suspended from further offerings or awards pursuant to section 103D-702.  The procuring officer shall verify compliance with this subsection for all contracts awarded pursuant to sections 103D-302, 103D-303, 103D-304, and 103D-306; provided that the attorney general may waive the requirements of this subsection for contracts for legal services if the attorney general certifies in writing that comparable legal services are not available in this State.

(d)  Information furnished by an offeror pursuant to this section shall not be disclosed to any person except to law enforcement agencies as provided by chapter 92F. [L Sp 1993, c 8, pt of §2; am L 1997, c 352, §§10, 23; am L 2003, c 52, §6; am L 2004, c 216, §4; am L 2005, c 211, §1]



§103D-311 - Prequalification of suppliers.

§103D-311  Prequalification of suppliers.  (a)  The policy board may adopt rules to prequalify prospective suppliers for particular types of goods, services, and construction or to limit a solicitation to prequalified vendors to meet statutory or licensing requirements applying to the solicitation or when the time necessary to verify vendor qualifications would jeopardize timely award of contracts.

(b)  A prospective supplier may be prequalified for a particular type of goods or services.  Solicitation mailing lists of potential contractors shall include, but shall not be limited to, prequalified suppliers. [L Sp 1993, c 8, pt of §2; am L 1997, c 352, §23]



§103D-312 - Cost or pricing data.

§103D-312  Cost or pricing data.  (a)  A contractor, except as provided in subsection (c), shall submit cost or pricing data and shall certify that, to the best of the contractor's knowledge and belief, the cost or pricing data submitted is accurate, complete, and current as of a mutually determined specified date prior to the date of:

(1)  The pricing of any contract awarded by competitive sealed proposals or pursuant to the sole source procurement authority, where the total contract amount is expected to exceed an amount established by rules adopted by the policy board; or

(2) The pricing of any change order or contract modification that is expected to exceed an amount established by rules adopted by the policy board.

(b)  Any contract, change order, or contract modification under which a certificate is required shall contain a provision that the price to the State, including profit or fee, shall be adjusted to exclude any significant sums by which the State finds that the price was increased because the contractor furnished cost or pricing data that was inaccurate, incomplete, or not current as of the date agreed upon between the parties.

(c)  The requirements of this section shall not apply to contracts:

(1)  Where the contract price is based on adequate price competition;

(2)  Where the contract price is based on established catalog prices or market prices;

(3)  Where the contract prices are set by law or rule; or

(4)  Where it is determined in writing in accordance with rules adopted by the policy board that the requirements of this section may be waived, and the reasons for the waiver are stated in writing. [L Sp 1993, c 8, pt of §2; am L 1997, c 352, §23]



§103D-313 - Types of contracts.

§103D-313  Types of contracts.  (a)  Subject to the limitations of this section, any type of contract that will promote the State's best interests may be used.

(b)  Cost-reimbursement and cost-plus-a-percentage-of-cost contracts may be used only when the chief procurement officer determines in writing that such a contract is likely to be less costly than any other type of contract or that it is impracticable to obtain the goods, services, or construction required except by means of such a contract.  Cost-reimbursement and cost-plus-a-percentage-of-cost contracts shall not be used if their use would jeopardize the receipt of federal assistance moneys or reduce the amount of such assistance under any applicable federal statute or regulation.

(c)  In addition to the requirements of subsections (a) and (b), a cost-plus-a-percentage-of-cost contract may not be awarded unless:

(1)  Notice is given to the head of the compliance audit unit, president of the senate, speaker of the house of representatives, and the chairpersons of the senate ways and means and house finance committees; and

(2)  Notice is conspicuously posted in an area accessible to the public in the office of the chief procurement officer and available for public inspection during normal business hours.

(d)  The policy board shall adopt rules to implement this section. [L Sp 1993, c 8, pt of §2; am L 1997, c 352, §23]



§103D-314 - Approval of accounting system.

[§103D-314]  Approval of accounting system.  Except with respect to firm fixed-price contracts, no contract shall be used unless it has been determined in writing by the chief procurement officer, the head of a purchasing agency, or a designee of either officer that:

(1)  The proposed contractor's accounting system will permit timely development of all necessary cost data in the form required by the specific contract type contemplated; and

(2)  The proposed contractor's accounting system is adequate to allocate costs in accordance with generally accepted accounting principles. [L Sp 1993, c 8, pt of §2]



§103D-315 - Multi-term contracts.

[§103D-315]  Multi-term contracts.  (a)  Unless otherwise provided by law, a contract for goods or services may be entered into for any period of time deemed to be in the best interests of the governmental body, provided the term of the contract and conditions of renewal or extension, if any, are included in the solicitation and funds are available for the first fiscal period at the time of contracting.  Payment and performance obligations for succeeding fiscal periods shall be subject to the availability and appropriation of funds therefor.

(b)  Prior to the utilization of a multi-term contract, it shall be determined in writing:

(1)  That estimated requirements cover the period of the contract and are reasonably firm and continuing;

(2)  That such a contract will serve the best interests of the governmental body by encouraging effective competition or otherwise promoting economies in procurement; and

(3)  That sufficient funds to pay for the initial term of the contract are available and the funds necessary for the remaining terms of the contract are likely to be available from sources which are identified in writing.

(c)  When funds are not appropriated or otherwise made available to support continuation of performance in a subsequent fiscal period, the contract shall be cancelled and the contractor shall be reimbursed for the reasonable value of any non-recurring costs incurred but not amortized in the price of goods or services delivered under the contract.  The cost of cancellation may be paid from any appropriations available for such purposes. [L Sp 1993, c 8, pt of §2]



§103D-316 - Right to inspect plant.

[§103D-316]  Right to inspect plant.  The State, at reasonable times, may inspect the part of the plant or place of business of a contractor or any subcontractor that is related to the performance of a contract awarded or to be awarded by the State. [L Sp 1993, c 8, pt of §2]



§103D-317 - Right to audit records.

[§103D-317]  Right to audit records.  (a)  The purchasing agency, at reasonable times and places, may audit the books and records of any person who has submitted cost or pricing data pursuant to section 103D-312 to the extent that such books and records relate to such cost or pricing data.  Any person who receives a contract, change order, or contract modification for which cost or pricing data is required, shall maintain such books and records that relate to such cost or pricing data for three years from the date of final payment under the contract, unless another period is otherwise authorized in writing.

(b)  The purchasing agency shall be entitled to audit the books and records of a contractor or any subcontractor under any negotiated contract or subcontract other than a fixed-price contract to the extent that such books and records relate to the performance of such contract or subcontract.  The books and records shall be maintained by the contractor for a period of three years from the date of final payment under the prime contract and by the subcontractor for a period of three years from the date of final payment under the subcontract, unless another period is otherwise authorized in writing. [L Sp 1993, c 8, pt of §2]



§103D-318 - Finality of determinations.

[§103D-318]  Finality of determinations.  The determinations required by sections 103D-302(g), 103D-303(a), 103D-303(g),  103D-306, 103D-307, 103D-310, 103D-312(c), 103D-313, and 103D-314 shall be final and conclusive unless they are clearly erroneous, arbitrary, capricious, or contrary to law. [L Sp 1993, c 8, pt of §2]



§103D-319 - Reporting of anticompetitive practices.

[§103D-319]  Reporting of anticompetitive practices.  When for any reason collusion or other anticompetitive practices are suspected among any bidders or offerors, a notice of the relevant facts shall be transmitted to the attorney general. [L Sp 1993, c 8, pt of §2]



§103D-320 - Retention of procurement records.

[§103D-320]  Retention of procurement records.  All procurement records shall be retained and disposed of in accordance with chapter 94 and records retention guidelines and schedules approved by the comptroller. [L Sp 1993, c 8, pt of §2]



§103D-321 - REPEALED.

§103D-321  REPEALED.  L 2001, c 43, §1.



§103D-322 - Multiple awards.

§103D-322  Multiple awards.  The policy board may adopt rules authorizing the use and prescribing the manner in which goods, services, or construction may be procured through multiple awards. [L Sp 1993, c 8, pt of §2; am L 1997, c 352, §23]



§103D-323 - Bid security.

§103D-323  Bid security.  (a)  Unless the policy board determines otherwise by rules, bid security shall be required only for construction contracts to be awarded pursuant to sections 103D-302 and 103D-303 and when the price of the contract is estimated by the procurement officer to exceed $25,000 or, if the contract is for goods or services, the purchasing agency secures the approval of the chief procurement officer.  Bid security shall be a bond provided by a surety company authorized to do business in the State, or the equivalent in cash, or otherwise supplied in a form specified in rules.

(b)  Bid security shall be in an amount equal to at least five per cent of the amount of the bid.

(c)  Unless, pursuant to rules, it is determined that a failure to provide bid security is nonsubstantial, all bids required to be accompanied by bid security shall be rejected when not accompanied by the required bid security.

(d)  After the bids are opened, they shall be irrevocable for the period specified in the invitation for bids, except as provided in section 103D-302(g).  If a bidder is permitted to withdraw its bid before award, no action shall be had against the bidder or the bid security. [L Sp 1993, c 8, pt of §2; am L 1994, c 186, §11; am L 1997, c 352, §23]



§103D-324 - Contract performance and payment bonds.

§103D-324  Contract performance and payment bonds.  (a)  Unless the policy board determines otherwise by rules, the following bonds or security shall be delivered to the purchasing agency and shall become binding on the parties upon the execution of the contract if the contract which is awarded exceeds $25,000 and is for construction, or the purchasing agency secures the approval of the chief procurement officer:

(1)  A performance bond in a form prescribed by the rules of the policy board, executed by a surety company authorized to do business in this State or otherwise secured in a manner satisfactory to the purchasing agency, in an amount equal to one hundred per cent of the price specified in the contract;

(2)  A payment bond in a form prescribed by the rules of the policy board, executed by a surety company authorized to do business in this State or otherwise secured in a manner satisfactory to the purchasing agency, for the protection of all persons supplying labor and material to the contractor for the performance of the work provided for in the contract.  The bond shall be in an amount equal to one hundred per cent of the price specified in the contract; or

(3)  A performance and payment bond which satisfies all of the requirements of paragraphs (1) and (2).

(b)  The policy board may adopt rules that authorize the head of a purchasing agency to reduce the amount of performance and payment bonds.

(c)  Nothing in this section shall be construed to limit the authority of the chief procurement officer to require a performance bond or other security in addition to those bonds, or in circumstances other than specified in subsection (a).

(d)  Every person who has furnished labor or material to the contractor for the work provided in the contract, in respect of which a payment bond or a performance and payment bond is furnished under this section, and who has not been paid amounts due therefor before the expiration of a period of ninety days after the day on which the last of the labor was done or performed or material was furnished or supplied, for which such a claim is made, may institute an action for the amount, or balance thereof, unpaid at the time of the institution of the action against the contractor and its sureties, on the payment bond or the performance and payment bond, and have their rights and claims adjudicated in the action, and judgment rendered thereon; subject to the State's priority on the bonds.  If the full amount of the liability of the sureties on the payment bond is insufficient to pay the full amount of the claims, then, after paying the full amount due the State, the remainder shall be distributed pro rata among the claimants.

As a condition precedent to any such suit, written notice shall be given to contractor and surety, within ninety days from the date on which the person did or performed the last labor or furnished or supplied the last of the material for which claim is made, stating with substantial accuracy the amount claimed and the name of the party to whom the material was furnished or supplied or for whom the labor was done or performed.

The written notice shall be served by registered or certified mailing of the notice, to the contractor and surety, at any place they maintain an office or conduct their business, or in any manner authorized by law to serve summons.

(e)  Every suit instituted under subsection (d) shall be brought in the circuit court of the circuit in which the project is located, but no such suit shall be commenced after the expiration of one year after the day on which the last of the labor was performed or material was supplied for the work provided in the contract.  The obligee named in the bond need not be joined as a party in any such suit.

The terms "labor" and "material" have the same meanings in this section as the terms are used in section 507-41. [L Sp 1993, c 8, pt of §2; am L 1997, c 349, §2 and c 352, §23]

Note

L 1997, c 349 amendment applies to all contracts awarded after July 1, 1997.  L 1997, c 349, §4.



§103D-325 - Bond forms and copies.

§103D-325  Bond forms and copies.  (a)  The policy board shall specify the form of the bonds required by this chapter by procurement directive.

(b)  Any person may request and obtain from the State a certified copy of a bond upon payment of the cost of reproduction of the bond and postage, if any.  A certified copy of a bond shall be prima facie evidence of the contents, execution, and delivery of the original. [L Sp 1993, c 8, pt of §2; am L 1997, c 352, §12]



§103D-326 - Fiscal responsibility.

[§103D-326]  Fiscal responsibility.  Every contract modification, change order, or contract price adjustment under a contract shall be subject to prior written certification by the appropriate fiscal officer for funding the project or the contract, as to the effect of the contract modification, change order, or adjustment in contract price on the total project budget or the total contract budget.  In the event that the certification of the fiscal officer discloses a resulting increase in the total project budget or the total contract budget, the procurement officer shall not execute or make such contract modification, change order, or adjustment in contract price unless sufficient funds are available therefor, or the scope of the project or contract is adjusted so as to permit the degree of completion that is feasible within the total project budget or total contract budget as it existed prior to the contract modification, change order, or adjustment in contract price under consideration; provided, that with respect to the validity, as to the contractor, of any executed contract modification, change order, or adjustment in contract price which the contractor has reasonably relied upon, it shall be presumed that there has been compliance with this section. [L Sp 1993, c 8, pt of §2]



§103D-327 - Safety and health programs for construction.

[§103D-327]  Safety and health programs for construction.  Contracts awarded for construction in excess of $100,000 shall comply with section 396-18. [L 1995, c 199, §1]



§103D-328 - Tax clearances; setoff for due and unpaid taxes.

[§103D-328]  Tax clearances; setoff for due and unpaid taxes.  (a)  Unless the director of taxation determines that waiver of the Internal Revenue Service tax clearance requirement is necessary to expedite or facilitate the procurement process and is in the best interest of the State, and waives the Internal Revenue Service tax clearance requirement, no contract shall be binding or effective until the contractor secures and the purchasing agency receives a tax clearance from the director of taxation and the Internal Revenue Service to the effect that all tax returns due have been filed, and all taxes, interest, and penalties levied or accrued, under title 14 that are administered by the department of taxation and under the Internal Revenue Code, against the contractor have been paid.

(b)  During the term of a contract, if a lien is imposed against the contractor for a tax debt under section 231-33 or the contractor fails to timely file all tax returns and pay all  taxes, interest, and penalties due to the Internal Revenue Service, the comptroller or respective county director of finance, upon request of the director of taxation, shall set off the amount of the tax debt against any payment due to the contractor until the tax debt is paid in full.

(c)  All state and county procurement officers or agents shall withhold final payment of a contract until the receipt of tax clearances from the director of taxation and the Internal Revenue Service.  Notwithstanding sections 40-57 and 40-58, if a contractor fails to provide the requisite tax clearances within six months of the completion of the contract, the state or county procurement officer or agent shall first notify the department of taxation which in turn will notify the Internal Revenue Service, of amounts payable to the contractor on completed contracts.  The department of taxation and the Internal Revenue Service, within thirty days, shall request the procurement officer or agent to set off the amount of taxes due against any payment due to the contractor until the tax debt is paid in full to the State or the Internal Revenue Service, or both.  No final bill or invoice from the contractor shall be required as a condition to the setoff.  Any remaining contract balance shall revert to the appropriation under which it was encumbered.

(d)  This section shall not apply to any contract of less than $25,000 or any contract entered into pursuant to section 103D-305 or 103D-307.

(e)  This section shall not apply to a contractor who the director of taxation certifies is:

(1)  Contesting the validity of a tax debt, or that any tax, penalty, or interest is due and owing the Internal Revenue Service in an administrative or judicial appeal; or

(2)  In good standing, having entered into a plan or plans in which the tax debt, or any tax, penalty, or interest due and owing the Internal Revenue Service is being paid to the department of taxation or the Internal Revenue Service. [L 1997, c 352, §1]



§103D-401 - Duties of the policy board.

PART IV.  SPECIFICATIONS

§103D-401  Duties of the policy board.  The policy board shall adopt rules governing the preparation, maintenance, and content of specifications for goods, services, and construction required by the State. [L Sp 1993, c 8, pt of §2; am L 1997, c 352, §23]



§103D-402 - Duties of the chief procurement officer.

[§103D-402]  Duties of the chief procurement officer.  The chief procurement officer shall prepare, issue, revise, maintain, and monitor the use of specifications for goods, services, and construction required by the State. [L Sp 1993, c 8, pt of §2]



§103D-403 - Exempted items.

[§103D-403]  Exempted items.  Specifications for goods, services, or construction items procured under section 103D-209, or those exempted pursuant to section 103D-210, may be prepared by a purchasing agency in accordance with this chapter and rules adopted hereunder. [L Sp 1993, c 8, pt of §2]



§103D-404 - Relationship with using agencies.

[§103D-404]  Relationship with using agencies.  The chief procurement officer shall obtain expert advice and assistance from personnel of using agencies in the development of specifications and may delegate in writing to a using agency the authority to prepare and utilize its own specifications. [L Sp 1993, c 8, pt of §2]



§103D-405 - Maximum practicable competition.

[§103D-405]  Maximum practicable competition.  (a)  All specifications shall seek to promote overall economy for the purposes intended and encourage competition in satisfying the State's needs, and shall not be unduly restrictive.

(b)  Specifications, to the extent practicable, shall emphasize functional or performance criteria while limiting design or other detailed physical descriptions to those necessary to meet the needs of the State.

(c)  The State shall procure standard commercial products whenever practicable.  In developing specifications, accepted commercial standards shall be used and unique requirements shall be avoided, to the extent practicable.

(d)  Outside contractors may be utilized to prepare specifications and work statements in the development of a solicitation.  Contractors paid for those services shall be precluded from bidding on or receiving a contract when they participated in any way in the development of the solicitation package or any resulting contract. [L Sp 1993, c 8, pt of §2]



§103D-406 - Specifications prepared by architects and engineers.

[§103D-406]  Specifications prepared by architects and engineers.  The requirements of this part regarding the purposes and nonrestrictiveness of specifications shall apply to all specifications, including, but not limited to, those prepared by architects, engineers, designers, and drafting professionals for public contracts. [L Sp 1993, c 8, pt of §2]



§103D-407 - Construction projects, roadway materials; recycled glass content requirements.

§103D-407  Construction projects, roadway materials; recycled glass content requirements.  (a)  When purchasing roadway materials or other high-value, end-use applications for public projects, state agencies shall, and county agencies may, purchase materials with minimum recycled glass content meeting specifications adopted by the policy board which, at a minimum, shall provide for:

(1)  A minimum recycled glass content of ten per cent crushed aggregate in treated or untreated basecourse in paving materials that shall not reduce the quality standards for highway and road construction; and

(2)  The use of one hundred per cent aggregate in nonstructural capital improvement applications.

(b)  All highway and road construction and improvement projects funded by the State or a county or roadways that are to be accepted by the State or a county as public roads shall utilize a minimum of ten per cent crushed glass aggregate as specified by the department of transportation in all basecourse (treated or untreated) and subbase when the glass is available to the quarry or contractor at a price no greater than that of the equivalent aggregate.

(c)  All state and county construction projects calling for nonstructural backfill shall utilize one hundred per cent crushed glass when available at a cost equal to or lower than the equivalent aggregate.

(d)  As used in this section:

"Basecourse" means the layer or layers of specified material or selected material of a designed thickness to support a surface course.

"Environmental management special fund" means the fund established by section 342G-63.

"Nonstructural backfill" means use as fill in areas not subject to structural loading, including but not limited to utility line bedding, drainage backfill behind retaining walls, drainage line backfill in leachfields or french drains, and similar uses. [L 1994, c 201, §3; am L 1997, c 92, §2; am L 1998, c 11, §7]

Cross References

Glass container recovery, see §§342G-81 to 87.

Preference for recycled products, see §103D-1005.



§103D-408 - Indigenous and Polynesian introduced plants; use in public landscaping.

[§103D-408]  Indigenous and Polynesian introduced plants; use in public landscaping.  (a)  Wherever and whenever feasible, all plans, designs, and specifications for new or renovated landscaping of any building, complex of buildings, facility, complex of facilities, or housing developed by the State with public moneys shall incorporate indigenous land plant species as defined in section 195D-2, and plant species brought to Hawaii by Polynesians before European contact, such as the kukui, noni, and coconut; provided that:

(1)  Suitable cultivated plants can be made available for this purpose without jeopardizing wild plants in their natural habitat; and

(2)  Wherever and whenever possible, indigenous plants shall be used for landscaping on the island or islands on which the species originated.

(b)  Each plant or group of plants used pursuant to subsection (a) shall be clearly identified with signs for the edification of the general public. [L 1999, c 149, pt of §2]



§103D-409 - Provisions for pollution control.

[§103D-409]  Provisions for pollution control.  All contracts shall make provisions for control of pollution when encountered in the performance of the contract. [L 1999, c 149, pt of §2]



§103D-410 - Energy efficiency through life-cycle costing.

[§103D-410]  Energy efficiency through life-cycle costing.  (a)  The procurement practices of the State shall include energy efficient standards and policies, including life-cycle costing.

(b)  In implementing life-cycle costing, the purchasing agency shall be guided by energy efficiency standards and policies for purchasing various items developed and promulgated by the United States Department of Energy and other federal agencies, and nationally recognized trade associations, including but not limited to the National Association of State Purchasing Officials, the National Institute of Governmental Purchasing, Inc., the National Association of Purchasing Management, and the Air Conditioning and Refrigeration Institute.  The purchasing agency shall notify bidders of information, procedures, and forms required in implementing energy efficiency standards and policies.  The information required shall include purchasing standards and policies developed by federal agencies and by nationally recognized agencies and associations, as well as energy consumption and life-cycle cost data.

(c)  The purchasing agency shall consider purchasing via the life-cycle costing method those classes of items for which nationally recognized energy efficiency data have been developed.  These items shall include but not be limited to automobiles and air conditioning systems.  The watt-saving variety of common-sized fluorescent lamps shall be purchased except where standard wattage of those lamps is specifically required by the using agency. [L 1999, c 149, pt of §2]



§103D-411 - Value engineering clauses.

[§103D-411]  Value engineering clauses.  The State shall insert clauses providing for value engineering incentives in all public works contracts for amounts in excess of $250,000.  The clauses shall provide:

(1)  That cost reduction proposals submitted by contractors:

(A)  Must require, in order to be applied to the contract, a change order thereto; and

(B)  Must result in savings to the State or county, as the case may be, by providing less costly items than those specified in the contract without impairing any of their essential functions and characteristics such as service life, reliability, substitutability, economy of operation, ease of maintenance, and necessary standardized features; and

(2)  That accepted cost reduction proposals shall result in an equitable adjustment of the contract price so that the contractor will share a portion of the realized cost reduction. [L 1999, c 149, pt of §2]



§103D-412 - Light-duty motor vehicle requirements.

§103D-412  Light-duty motor vehicle requirements.  (a)  The procurement policy for all agencies purchasing or leasing light-duty motor vehicles shall be to reduce dependence on petroleum for transportation energy.

(b)  Beginning January 1, 2010, all state and county entities, when purchasing new vehicles, shall seek vehicles with reduced dependence on petroleum-based fuels that meet the needs of the agency.  Priority for selecting vehicles shall be as follows:

(1)  Electric or plug-in hybrid electric vehicles;

(2)  Hydrogen or fuel cell vehicles;

(3)  Other alternative fuel vehicles;

(4)  Hybrid electric vehicles; and

(5)  Vehicles that are identified by the United States Environmental Protection Agency in its annual "Fuel Economy Leaders" report as being among the top performers for fuel economy in their class.

(c)  For the purposes of this section:

"Agency" means a state agency, office, or department.

"Alternative fuel" means alcohol fuels, mixtures containing eighty-five per cent or more by volume of alcohols with gasoline or other fuels, natural gas, liquefied petroleum gas, hydrogen, biodiesel, mixtures containing twenty per cent or more by volume of biodiesel with diesel or other fuels, other fuels derived from biological materials, and electricity provided by off-board energy sources.

"Covered fleet" has the same meaning as contained in 10 Code of Federal Regulations Part 490 Subpart C.

"Excluded vehicles" has the same meaning as provided in 10 Code of Federal Regulations Section 490.3.

"Light-duty motor vehicle" has the same meaning as contained in 10 Code of Federal Regulations Part 490[.], not including any vehicle incapable of traveling on highways or any vehicle with a gross vehicle weight rating greater than eight thousand five hundred pounds.

(d)  Agencies may apply to the chief procurement officer for exemptions from the requirements of this section to the extent that the vehicles required by this section are not available or do not meet the specific needs of the agency; provided that life cycle vehicle and fuel costs may be included in the determination of whether a particular vehicle meets the needs of the agency.  Estimates of future fuel costs shall be based on projections from the United States Energy Information Administration.

(e)  Vehicles acquired from another state agency and excluded vehicles are exempt from the requirements of this section.

(f)  Nothing in this section is intended to interfere with the ability of a covered fleet to comply with the vehicle purchase mandates required by 10 Code of Federal Regulations Part 490 Subpart C. [L 2005, c 216, §2; am L 2006, c 96, §28; am L 2009, c 156, §6]



§103D-501 - Contract clauses and their administration.

PART V.  MODIFICATION AND TERMINATION OF CONTRACTS

§103D-501  Contract clauses and their administration.  (a)  The policy board shall adopt rules requiring the inclusion of contract clauses providing for adjustments in prices, time of performance, or other contract provisions, as appropriate, and covering the following subjects:

(1)  The unilateral right of the governmental body to order in writing:

(A)  Changes in the work within the scope of the contract; and

(B)  Changes in the time of performance of the contract that do not alter the scope of the contract work;

(2)  Variations occurring between estimated quantities of work in a contract and actual quantities;

(3)  Suspension of work ordered by the governmental body; and

(4)  Site conditions differing from those indicated in the contract, or ordinarily encountered, except that differing site conditions clauses established by these rules need not be included in a contract:

(A)  When the contract is negotiated;

(B)  When the contractor provides the site or design; or

(C)  When the parties have otherwise agreed with respect to the risk of differing site conditions.

(b)  Adjustments in price permitted by rules adopted under subsection (a) shall be computed in one or more of the following ways:

(1)  By agreement on a fixed price adjustment before commencement of the pertinent performance;

(2)  By unit prices specified in the contract or subsequently agreed upon before commencement of the pertinent performance;

(3)  By the costs attributable to the events or situations under such clauses with adjustment of profit or fee, all as specified in the contract or subsequently agreed upon before commencement of the pertinent performance;

(4)  In any other manner as the contracting parties may mutually agree upon before commencement of the pertinent performance; or

(5)  In the absence of agreement by the parties:

(A)  For change orders with value not exceeding $50,000 by documented actual costs of the work, allowing for twenty per cent of the actual costs for overhead and profit on work done directly by the contractor and ten per cent on any subcontractor's billing to the contractor for the contractor's overhead and profit.  There shall be no cap on the total cost of the work if this method is used.  A change order shall be issued within fifteen days of submission by the contractor of proper documentation of completed force account work, whether periodic (conforming to the applicable billing cycle) or final.  The procurement officer shall return any documentation that is defective to the contractor within fifteen days after receipt, with a statement identifying the defect; or

(B)  For change orders with value exceeding $50,000 by a unilateral determination by the governmental body of the costs attributable to the events or situations under clauses with adjustment of profit or fee, all as computed by the governmental body in accordance with applicable sections of the rules adopted under section 103D-601 and subject to the provisions of part VII.  When a unilateral determination has been made, a unilateral change order shall be issued within ten days.  Costs included in the unilateral change order shall allow for twenty per cent of the actual costs for overhead and profit on work done directly by the contractor and ten per cent on any subcontractor's billing to the contractor for the contractor's overhead and profit.  Upon receipt of the unilateral change order, if the contractor does not agree with any of the terms or conditions, or the adjustment or nonadjustment of the contract time or contract price, the contractor shall file a notice of intent to claim within thirty days after the receipt of the written unilateral change order.  Failure to file a protest within the time specified shall constitute agreement on the part of the contractor with the terms, conditions, amounts, and adjustment or nonadjustment of the contract time or the contract price set forth in the unilateral change order.

A contractor shall be required to submit cost or pricing data if any adjustment in contract price is subject to the provisions of section 103D-312.  A fully executed change order or other document permitting billing for the adjustment in price under any method listed in paragraphs (1) through (4) shall be issued within ten days after agreement on the method of adjustment.

(c)  The policy board shall adopt rules requiring the inclusion in contracts of clauses providing for appropriate remedies and covering the following subjects:

(1)  Liquidated damages as appropriate;

(2)  Specified excuses for delay or nonperformance;

(3)  Termination of the contract for default; and

(4)  Termination of the contract in whole or in part for the convenience of the governmental body.

(d)  The chief procurement officer or the head of a purchasing agency may vary the clauses that may be required to be included in contracts under the rules adopted under subsections (a) and (c); provided that:

(1)  Any variations are supported by a written determination that states the circumstances justifying such variations; and

(2)  Notice of any such material variation be stated in the invitation for bids or request for proposals when the contract is awarded under section 103D-302 or 103D-303. [L Sp 1993, c 8, pt of §2; am L 1997, c 352, §23; am L 2000, c 164, §3; am L 2006, c 291, §4]



§103D-601 - Cost principles rules required.

PART VI.  COST PRINCIPLES

§103D-601  Cost principles rules required.  The policy board shall adopt rules setting forth cost principles which shall be used to determine the allowability of incurred costs for the purpose of reimbursing costs under contract provisions which provide for the reimbursement of costs, provided that if a written determination is approved at a level above the procurement officer, such cost principles may be modified by contract. [L Sp 1993, c 8, pt of §2; am L 1997, c 352, §23]



§103D-701 - Authority to resolve protested solicitations and awards.

PART VII.  LEGAL AND CONTRACTUAL REMEDIES

§103D-701  Authority to resolve protested solicitations and awards.  (a)  Any actual or prospective bidder, offeror, or contractor who is aggrieved in connection with the solicitation or award of a contract may protest to the chief procurement officer or a designee as specified in the solicitation.  Except as provided in sections 103D-303 and 103D-304, a protest shall be submitted in writing within five working days after the aggrieved person knows or should have known of the facts giving rise thereto; provided that a protest of an award or proposed award shall in any event be submitted in writing within five working days after the posting of award of the contract under section 103D-302 or 103D-303, if no request for debriefing has been made, as applicable; provided further that no protest based upon the content of the solicitation shall be considered unless it is submitted in writing prior to the date set for the receipt of offers.

(b)  The chief procurement officer or a designee, prior to the commencement of an administrative proceeding under section 103D-709 or an action in court pursuant to section 103D-710, may settle and resolve a protest concerning the solicitation or award of a contract.  This authority shall be exercised in accordance with rules adopted by the policy board.

(c)  If the protest is not resolved by mutual agreement, the chief procurement officer or a designee shall promptly issue a decision in writing to uphold or deny the protest.  The decision shall:

(1)  State the reasons for the action taken; and

(2)  Inform the protestor of the protestor's right to an administrative proceeding as provided in this part, if applicable.

(d)  A copy of the decision under subsection (c) shall be mailed or otherwise furnished immediately to the protestor and any other party intervening.

(e)  A decision under subsection (c) shall be final and conclusive, unless any person adversely affected by the decision commences an administrative proceeding under section 103D-709.

(f)  In the event of a timely protest under subsection (a), no further action shall be taken on the solicitation or the award of the contract until the chief procurement officer makes a written determination that the award of the contract without delay is necessary to protect substantial interests of the State.

(g)  In addition to any other relief, when a protest is sustained and the protestor should have been awarded the contract under the solicitation but is not, then the protestor shall be entitled to the actual costs reasonably incurred in connection with the solicitation, including bid or proposal preparation costs but not attorney's fees. [L Sp 1993, c 8, pt of §2; am L 1997, c 352, §23; am L 1999, c 162, §1; am L 2003, c 52, §7]

Note

Procurement statistics on protests (repealed July 1, 2011).  L 2009, c 175, §7.

Case Notes

A "substantial interest determination" pursuant to subsection (f) must specifically identify the state interests involved and articulate why it is necessary for the protection of those interests that the contract be awarded without delay.  85 H. 431, 946 P.2d 1.

Award and performance of library automation services contract violated subsection (f) where award of contract without delay was not necessary to protect any substantial state interest.  85 H. 431, 946 P.2d 1.

Chief procurement officer authorized under §§103D-203 and 103D-204 (pre-1997) to make substantial interest determination under subsection (f) for public library system was superintendent of education and not administrator of state procurement office.  85 H. 431, 946 P.2d 1.

Substantial interest determination improper and did not satisfy subsection (f) to the extent determination was based on assessment of merits of unsuccessful bidder's protest.  85 H. 431, 946 P.2d 1.

Where the evaluation process is so fundamentally flawed that determination of who should have been awarded the contract was not, and cannot be, made, and the contract has already been awarded in bad faith and in violation of subsection (f), a successful protester who was not awarded the contract is entitled to recover bid preparation costs under subsection (g).  85 H. 431, 946 P.2d 1.

Where timely protest made by unsuccessful bidder, award and execution of contract by agency head with successful bidder without substantial interest determination by chief procurement officer was violation of subsection (f) and in bad faith.  85 H. 431, 946 P.2d 1.



§103D-702 - Authority to debar or suspend.

§103D-702  Authority to debar or suspend.  (a)  After reasonable notice to the person involved and reasonable opportunity for that person to be heard, the chief procurement officer, after consultation with the using agency and the attorney general or corporation counsel, may debar a person for cause from consideration for award of all public contracts and from performance on any public contract.  The serious nature of debarment and suspension requires that these sanctions be imposed only in the public interest for a governmental body's protection and not for the purpose of punishment.  An agency shall impose debarment or suspension to protect a governmental body's interests and only for cause and in accordance with this section.  The debarment period shall not exceed three years.  The same officer, after consultation with the using agency and the attorney general or corporation counsel, may suspend a person from consideration for award of all public contracts and from performance on any public contract if there is probable cause for debarment.  The suspension period shall not exceed three months.  The authority to debar or suspend shall be exercised in accordance with the procedures prescribed by rules adopted by the policy board and shall be applied only to causes, convictions, and violations under subsection (b) after the effective date of the rules adopted by the policy board.

(b)  The causes for debarment or suspension include the following:

(1)  Conviction for commission of a criminal offense as an incident to obtaining or attempting to obtain a public or private contract or subcontract, or in the performance of the contract or subcontract;

(2)  Conviction under state or federal statutes relating to embezzlement, theft, forgery, bribery, falsification or destruction of records, receiving stolen property, or any other offense indicating a lack of business integrity or business honesty which currently, seriously, and directly affects responsibility as a contractor;

(3)  Conviction under state or federal antitrust statutes arising out of the submission of bids or proposals;

(4)  Violation of contract provisions, as set forth below, of a character that is regarded by the chief procurement officer to be so serious as to justify debarment action:

(A)  Deliberate failure without good cause to perform in accordance with the specifications or within the time limit provided in the contract; or

(B)  A recent record of failure to perform or of unsatisfactory performance in accordance with the terms of one or more contracts; provided that failure to perform or unsatisfactory performance caused by acts beyond the control of the contractor shall not be considered to be a basis for debarment;

(5)  Any other cause the chief procurement officer determines to be so serious and compelling as to affect responsibility as a contractor, including debarment by another governmental entity for any cause listed in the rules of the policy board; and

(6)  Violation of the ethical standards set forth in chapter 84 and its implementing rules, or the charters and ordinances of the several counties and their implementing rules.

(c)  The existence of a cause for debarment does not necessarily require that a contractor be debarred.  The seriousness of a contractor's acts or omissions and any remedial measure or mitigating factors shall be considered in making any debarment decision.  Before arriving at any debarment decision, the chief procurement officer shall consider factors such as the following:

(1)  Whether the contractor had effective standards of conduct and internal control systems in place at the time of the activity constituting cause for debarment or had adopted those procedures prior to any government investigation of the activity cited as the cause for debarment;

(2)  Whether the contractor brought the activity cited as the cause for debarment to the attention of the appropriate government agency in a timely manner;

(3)  Whether the contractor fully investigated the circumstances surrounding the cause for debarment and made the result of the investigation available to the chief procurement officer;

(4)  Whether the contractor cooperated fully with government agencies during the investigation and any court or administrative action;

(5)  Whether the contractor has paid or has agreed to pay all criminal, civil, and administrative liability for improper activity, including any investigative or administrative costs incurred by the governmental body, and has made or has agreed to make full restitution;

(6)  Whether the contractor has taken appropriate disciplinary action against the individuals responsible for the activity constituting the cause for debarment;

(7)  Whether the contractor has implemented or agreed to implement remedial measures, including any identified by the governmental body or the chief procurement officer;

(8)  Whether the contractor has instituted or agreed to institute new or revised review and control procedures and ethics training programs;

(9)  Whether the contractor has had adequate time to eliminate the circumstances within the contractor's organization that led to the cause for debarment; and

(10)  Whether the contractor's management recognizes and understands the seriousness of the misconduct giving rise to the cause for debarment and has implemented programs to prevent its recurrence.

The existence or nonexistence of any mitigating factors or remedial measures such as those set forth in this subsection shall not necessarily be determinative of a contractor's present responsibility.  If a cause for debarment exists, the contractor has the burden of demonstrating to the satisfaction of the chief procurement officer the contractor's present responsibility and that debarment is not necessary.

(d)  The chief procurement officer shall issue a written decision to debar or suspend.  The decision shall:

(1)  State the reasons for the action taken; and

(2)  Inform the debarred or suspended person involved of the person's rights to review as provided in this part.

(e)  A copy of the decision under subsection (d) shall be mailed or otherwise furnished immediately to the debarred or suspended person and any other party intervening.

(f)  The chief procurement officer shall transmit a copy of the decision to debar or suspend a contractor to the state procurement office, which shall distribute a list to all governmental bodies containing the names of persons or firms debarred or suspended from consideration for award of all public contracts and from performance on any public contract.

(g)  Upon written notification under subsection (f), the chief procurement officer shall make a written determination whether to allow the debarred or suspended person or firm to continue performance on any contract awarded prior to the effective date of the debarment or suspension.

(h)  A decision under subsection (d) shall be final and conclusive, unless the debarred or suspended person commences an administrative proceeding under section 103D-709. [L Sp 1993, c 8, pt of §2; am L 1997, c 352, §23; am L 1999, c 162, §2; am L 2004, c 216, §2]



§103D-703 - Authority to resolve contract and breach of contract controversies.

§103D-703  Authority to resolve contract and breach of contract controversies.  (a)  This section applies to controversies between a governmental body and a contractor which arise under, or by virtue of, a contract between them, including, without limitation, controversies based upon breach of contract, mistake, misrepresentation, or other cause for contract modification or rescission.

(b)  The chief procurement officer or a designee is authorized, prior to commencement of an action in a court brought pursuant to section 103D-711, to settle and resolve a controversy described in subsection (a).  This authority shall be exercised in accordance with rules adopted by the policy board.

(c)  If such a controversy is not resolved by mutual agreement, the chief procurement officer or a designee shall promptly issue a decision in writing.  The decision shall:

(1)  State the reasons for the action taken; and

(2)  Inform the contractor of the contractor's right to initiate a judicial action as provided in this part.

(d)  A copy of the decision under subsection (c) shall be mailed or otherwise furnished immediately to the contractor.

(e)  The decision under subsection (c) shall be final and conclusive unless the contractor commences a judicial action in accordance with section 103D-711.

(f)  If the chief procurement officer or a designee does not issue the written decision required under subsection (c) within ninety days after written request for a final decision, or within such longer period as may be agreed upon by the parties, then the contractor may proceed as if an adverse decision had been received. [L Sp 1993, c 8, pt of §2; am L 1997, c 352, §23; am L 1999, c 162, §3]



§103D-703.5 - Settlement of default by contractor.

§103D-703.5  Settlement of default by contractor.  Upon default of a contractor, the purchasing agency may accept moneys in satisfaction of the contractor's obligation on a contract whether the moneys are realized from the performance surety's obligation on its bond, an insurer's obligation on the contractor's policy, or any other source of moneys paid to satisfy a contractor's default.  Such moneys shall be deemed to be trust moneys and shall be deposited into a trust account with and under the control of the purchasing agency.  These moneys and the interest earned thereon shall be used for the completion of such contract.  Upon completion of the contract, any excess moneys shall be deposited in the general fund unless otherwise restricted. [L 1997, c 167, §1; am L 1999, c 149, §17]



§103D-704 - Exclusivity of remedies.

§103D-704  Exclusivity of remedies.  The procedures and remedies provided for in this part, and the rules adopted by the policy board, shall be the exclusive means available for persons aggrieved in connection with the solicitation or award of a contract, a suspension or debarment proceeding, or in connection with a contract controversy, to resolve their claims or differences.  The contested case proceedings set out in chapter 91 shall not apply to protested solicitations and awards, debarments or suspensions, or the resolution of contract controversies. [L Sp 1993, c 8, pt of §2; am L 1997, c 352, §23]

Case Notes

Procurement code was not relevant to employer's claim for breach of duty of loyalty.  338 F.3d 1082.

A protester is entitled to recover attorney's fees incurred in prosecuting its protest if the protester has proven the solicitation was in violation of this code, the contract was awarded in violation of §103D-701(f), and award of contract was in bad faith.  85 H. 431, 946 P.2d 1.



§103D-705 - Solicitations or awards in violation of law.

§103D-705  Solicitations or awards in violation of law.  The provisions of section 103D-706 and section 103D‑707 apply where it is determined by the chief procurement officer or a designee under section 103D-701 or 103D-703 or where it is determined administratively under section 103D-709, or upon judicial review under section 103D-710 or judicial action under section 103D-711, that a solicitation or award of a contract is in violation of the law. [L Sp 1993, c 8, pt of §2; am L 1999, c 162, §4]

Case Notes

Where, if after award of contract, chief procurement officer finds no violation of law, but after de novo review pursuant to §103D-709, hearings officer finds otherwise, this section requires hearings officer to determine whether to ratify or terminate contract as provided in §103D-707(1)(A) and (B).  85 H. 431, 946 P.2d 1.



§103D-706 - Remedies prior to an award.

[§103D-706]  Remedies prior to an award.  If prior to award it is determined that a solicitation or proposed award of a contract is in violation of law, then the solicitation or proposed award shall be:

(1)  Cancelled; or

(2)  Revised to comply with the law. [L Sp 1993, c 8, pt of §2]

Case Notes

Term "revise" includes remand and reconsideration; where cancellation of solicitation was contrary to purposes underlying procurement code, hearings officer's selection of cancellation of solicitation was abuse of discretion.  87 H. 147, 952 P.2d 1210.



§103D-707 - Remedies after an award.

§103D-707  Remedies after an award.  If after an award it is determined that a solicitation or award of a contract is in violation of law, then:

(1)  If the person awarded the contract has not acted fraudulently or in bad faith:

(A)  The contract may be ratified and affirmed, or modified; provided it is determined that doing so is in the best interests of the State; or

(B)  The contract may be terminated and the person awarded the contract shall be compensated for the actual expenses, other than attorney's fees, reasonably incurred under the contract, plus a reasonable profit, with such expenses and profit calculated not for the entire term of the contract but only to the point of termination;

(2)  If the person awarded the contract has acted fraudulently or in bad faith:

(A)  The contract may be declared null and void; or

(B)  The contract may be ratified and affirmed, or modified, if the action is in the best interests of the State, without prejudice to the State's rights to such damages as may be appropriate. [L Sp 1993, c 8, pt of §2; am L 1999, c 162, §5]

Case Notes

To determine whether ratification of an unlawfully awarded contract is in State's best interests, consideration must be given to State's interest in achieving the purposes of the procurement code.  85 H. 431, 946 P.2d 1.

Where, if after award of contract, chief procurement officer finds no violation of law, but after de novo review pursuant to §103D-709, hearings officer finds otherwise, §103D-705 requires hearings officer to determine whether to ratify or terminate contract as provided in paragraph (1)(A) and (B).  85 H. 431, 946 P.2d 1.

Whatever considerations may have driven the governmental body to terminate the contract, the hearings officer did not fail to carry out the officer's responsibilities under the procurement code because the officer did not need to consider the best interest of the State in accepting the parties' termination of the contract.  93 H. 155, 997 P.2d 567.



§103D-708 - Interest.

§103D-708  Interest.  Interest on amounts ultimately determined to be due to a contractor or the governmental body shall be payable at the statutory rate applicable to judgments against the State under chapter 662 from the date the governmental body receives notice of the written claim through the date of decision or judgment, whichever is later; except that if an action is initiated in circuit court pursuant to section 103D-711, interest under this section shall only be calculated until the time such action is initiated. [L Sp 1993, c 8, pt of §2; am L 1999, c 162, §6]



§103D-709 - Administrative proceedings for review.

§103D-709  Administrative proceedings for review.  [Repeal and reenactment on July 1, 2011.  L 2009, c 175, §14(2).]  (a)  The several hearings officers appointed by the director of the department of commerce and consumer affairs pursuant to section 26-9(f) shall have jurisdiction to review and determine de novo, any request from any bidder, offeror, contractor, or person aggrieved under section 103D-106, or governmental body aggrieved by a determination of the chief procurement officer, head of a purchasing agency, or a designee of either officer under section 103D-310, 103D-701, or 103D-702.

(b)  Hearings to review and determine any request made pursuant to subsection (a) shall commence within twenty-one calendar days of receipt of the request.  The hearings officers shall have power to issue subpoenas, administer oaths, hear testimony, find facts, make conclusions of law, and issue a written decision not later than forty-five days from the receipt of the request under subsection (a), that shall be final and conclusive unless a person or governmental body adversely affected by the decision commences an appeal in the circuit court of the circuit where the case or controversy arises under section 103D-710.

(c)  Only parties to the protest made and decided pursuant to sections 103D-701, 103D-709(a), 103D-310(b), and 103D-702(g) may initiate a proceeding under this section.  The party initiating the proceeding shall have the burden of proof, including the burden of producing evidence as well as the burden of persuasion.  The degree or quantum of proof shall be a preponderance of the evidence.  All parties to the proceeding shall be afforded an opportunity to present oral or documentary evidence, conduct cross-examination as may be required, and argument on all issues involved.  Fact finding under section 91-10 shall apply.

(d)  Any bidder, offeror, contractor, or person that is a party to a protest of a solicitation or award of a contract under section 103D-302 or 103D-303 that is decided pursuant to section 103D-701 may initiate a proceeding under this section; provided that:

(1)  For contracts with an estimated value of less than $1,000,000, the protest concerns a matter that is greater than $10,000; or

(2)  For contracts with an estimated value of $1,000,000 or more, the protest concerns a matter that is equal to no less than ten per cent of the estimated value of the contract.

(e)  The party initiating a proceeding falling within subsection (d) shall pay to the department of commerce and consumer affairs a cash or protest bond in the amount of:

(1)  $1,000 for a contract with an estimated value of less than $500,000;

(2)  $2,000 for a contract with an estimated value of $500,000 or more, but less than $1,000,000; or

(3)  One-half per cent of the estimated value of the contract if the estimated value of the contract is $1,000,000 or more; provided that in no event shall the required amount of the cash or protest bond be more than $10,000.

If the initiating party prevails in the administrative proceeding, the cash or protest bond shall be returned to that party.  If the initiating party does not prevail in the administrative proceeding, the cash or protest bond shall be deposited into the general fund.

(f)  The hearings officers shall ensure that a record of each proceeding which includes the following is compiled:

(1)  All pleadings, motions, intermediate rulings;

(2)  Evidence received or considered, including oral testimony, exhibits, and a statement of matters officially noticed;

(3)  Offers of proof and rulings thereon;

(4)  Proposed findings of fact;

(5)  A recording of the proceeding which may be transcribed if judicial review of the written decision is sought under section 103D-710.

(g)  No action shall be taken on a solicitation or an award of a contract while a proceeding is pending, if the procurement was previously stayed under section 103D-701(f).

(h)  The hearings officer shall decide whether the determinations of the chief procurement officer or the chief procurement officer's designee were in accordance with the Constitution, statutes, rules, and the terms and conditions of the solicitation or contract, and shall order such relief as may be appropriate in accordance with this chapter.

(i)  The policy board shall adopt such other rules as may be necessary to ensure that the proceedings conducted pursuant to this section afford all parties an opportunity to be heard.

(j)  As used in this section, "estimated value of the contract" or "estimated value," with respect to a contract, means the lowest responsible and responsive bid under section 103D-302, or the bid amount of the responsible offeror whose proposal is determined in writing to be the most advantageous under section 103D-303, as applicable. [L Sp 1993, c 8, pt of §2; am L 1997, c 352, §23; am L 1999, c 162, §7; am L 2001, c 251, §2; am L 2007, c 142, §2; am L 2009, c 175, §9]

Case Notes

Where, if after award of contract, chief procurement officer finds no violation of law, but after de novo review pursuant to this section, hearings officer finds otherwise, §103D-705 requires hearings officer to determine whether to ratify or terminate contract as provided in §103D-707(1)(A) and (B).  85 H. 431, 946 P.2d 1.

Where nothing in procurement code or this section gave hearings officer authority to remand award of contract to agency for reevaluation of proposals, remand was in excess of statutory authority.  85 H. 431, 946 P.2d 1.



§103D-710 - Judicial review.

§103D-710  Judicial review.  (a)  Only parties to proceedings under section 103D-709 who are aggrieved by a final decision of a hearings officer under that section may apply for judicial review of that decision.  The proceedings for review shall be instituted in the circuit court of the circuit where the case or controversy arises.

(b)  An application for judicial review shall not operate as a stay of the decision rendered under section 103D-709.

(c)  [Repeal and reenactment on July 1, 2011. L 2009, c 175, §14(2).]  Within ten calendar days of the filing of an application for judicial review, the hearings officer shall transmit the record of the administrative proceedings to the circuit court of the circuit where the case or controversy arises.

(d)  The review shall be scheduled as expeditiously as practicable.  It shall be conducted on the record of the administrative proceedings, and briefs and oral argument.  No new evidence shall be introduced, except that the circuit court may, if evidence is offered which is clearly newly discovered evidence and material to the just decision of the appeal, admit the same.

(e)  [Repeal and reenactment on July 1, 2011. L 2009, c 175, §14(2).]  No later than thirty days from the filing of the application for judicial review, based upon review of the record the circuit court may affirm the decision of the hearings officer issued pursuant to section 103D-709 or remand the case with instructions for further proceedings; or it may reverse or modify the decision and order if substantial rights may have been prejudiced because the administrative findings, conclusions, decisions, or orders are:

(1)  In violation of constitutional or statutory provisions;

(2)  In excess of the statutory authority or jurisdiction of the chief procurement officer or head of the purchasing agency;

(3)  Made upon unlawful procedure;

(4)  Affected by other error of law;

(5)  Clearly erroneous in view of the reliable, probative, and substantial evidence on the whole record; or

(6)  Arbitrary, or capricious, or characterized by abuse of discretion or clearly unwarranted exercise of discretion;

provided that if an application for judicial review is not resolved by the thirtieth day from the filing of the application, the court shall lose jurisdiction and the decision of the hearings officer shall not be disturbed.  All time limitations on actions, as provided for in section 103D-712, shall remain in effect.

(f)  Any party aggrieved by the decision of the circuit court may appeal in accordance with part I of chapter 641 and the appeal shall be given priority. [L Sp 1993, c 8, pt of §2; am L 1999, c 162, §8; am L 2001, c 251, §3; am L 2009, c 175, §10]

Case Notes

Supreme court has jurisdiction under this section to review decisions by hearings officer.  85 H. 431, 946 P.2d 1.



§103D-711 - Judicial action.

§103D-711  Judicial action.  (a)  Only parties to the contract aggrieved by a decision issued pursuant to section 103D-703 by a state chief procurement officer or a designee may initiate an action under section 661-1.

(b)  A person aggrieved by a decision issued pursuant to section 103D-703 by a county chief procurement officer or a designee may initiate an action under, or by virtue of, the contract in controversy in the circuit court.

(c)  A governmental body aggrieved by a decision issued pursuant to section 103D-703 by a state or county chief procurement officer or a designee may initiate an action under, or by virtue of, the contract in controversy in the circuit court.

(d)  To the extent the remedies provided in this part, including provisions for interest, differ from the remedies available against the State under chapter 661, the remedies shall be as provided in this part.  Only the attorney general may settle and resolve a matter filed in the courts against the State pursuant to this section. [L Sp 1993, c 8, pt of §2; am L 1999, c 162, §9]



§103D-712 - Time limitations on actions.

§103D-712  Time limitations on actions.  (a)  Requests for administrative review under section 103D-709 shall be made directly to the office of administrative hearings of the department of commerce and consumer affairs within seven calendar days of the issuance of a written determination under section 103D-310, 103D-701, or 103D-702.

(b)  Requests for judicial review under section 103D-710 shall be filed in the circuit court of the circuit where the case or controversy arises within ten calendar days after the issuance of a written decision by the hearings officer under section 103D-709.

(c)  Complaints to initiate judicial actions under section 103D-711 shall be filed in the circuit court within six months of the issuance of a written determination under section 103D-703. [L Sp 1993, c 8, pt of §2; am L 1999, c 162, §10; am L 2001, c 251, §4]

Case Notes

The term "issuance" as used in subsection (a) means the date of mailing, as evidenced by the postmark.  103 H. 163, 80 P.3d 984.



§103D-713 - Defense of a governmental body.

[§103D-713]  Defense of a governmental body.  (a)  No contract of less than $1,000,000 that is entered into on or after July 1, 2007, by any governmental body, and is exclusively for services that may only lawfully be provided by a person licensed under chapter 464, may require the contractor to defend the governmental body, or its officers, employees, or agents, from any liability, damage, loss, or claim, action, or proceeding arising out of the contractor's performance under the contract.

(b)  Subsection (a) notwithstanding, the contract may require the contractor providing the services to indemnify and hold harmless the governmental body and its officers, employees, and agents from and against any liability, damage, loss, cost, and expense, including reasonable attorneys' fees, and all claims, suits, and demands therefor arising out of or resulting from the negligent, reckless, intentional, or wrongful acts, errors, or omissions of the contractor, the contractor's employees, officers, agents, or subcontractors in the performance of the contract or the contractor's professional services, and the provisions may remain in full force and effect notwithstanding the expiration or early termination of the contract.

(c)  No person licensed under chapter 464 that has agreed in any contract to defend a governmental body, including those contracts entered into before or after July 1, 2007, shall be required to defend the governmental body in a lawsuit filed more than ten years beyond the substantial completion of the project, except that this subsection shall not apply to any lawsuit that has been filed prior to July 1, 2007.

(d)  As used in this section, "person" means any person, partnership, corporation, or other entity conducting business in the State. [L 2007, c 246, §2]

Note

Saving, severability, etc.  L 2007, c 246, §§3 to 5.



§103D-801 - Definitions.

PART VIII.  GOVERNMENTAL RELATIONS AND

COOPERATIVE PURCHASING

Note

Part heading amended by L 1997, c 352, §13.

§103D-801  Definitions.  As used in this part, unless the context requires otherwise:

"Cooperative purchasing" means procurement conducted by a public or external procurement unit with one or more public procurement units, external procurement units, or nonprofit private procurement units, pursuant to this chapter.

"External procurement unit" means any buying organization not located in this State which, if located in this State, would qualify as a public procurement unit.  An agency of the United States is an external procurement unit.

"Local public procurement unit" means any county of the State or public agency of any county, public authority, educational, health, or other institution, and to the extent provided by law, any other entity which expends public funds for the procurement of goods, services, and construction.

"Nonprofit private procurement unit" means a nonprofit health or human services organization that receives public funds to provide services to the public.

"Public procurement unit" means either a local public procurement unit or a state public procurement unit.

"State public procurement unit" means the office of the chief procurement officer and any other purchasing agency of this State. [L Sp 1993, c 8, pt of §2; am L 1994, c 186, §12; am L 1997, c 352, §§14, 21]



§103D-802 - Cooperative purchasing authorized.

§103D-802  Cooperative purchasing authorized.  A public procurement unit may either participate in, sponsor, conduct, or administer a cooperative purchasing agreement for the procurement of goods, services, or construction with one or more public procurement units, external procurement units, or nonprofit private procurement units pursuant to rules adopted by the policy board and an agreement entered into between the participants.  The cooperative purchasing may include, but shall not be limited to, joint or multi-party contracts between public procurement units, and state public procurement unit requirements contracts which are made available to local public procurement units.  Cooperative purchasing agreements may be exempt from preferences pursuant to part X. [L Sp 1993, c 8, pt of §2; am L 1994, c 186, §13; am L 1997, c 352, §15]



§103D-803 - Sale, acquisition, or use of goods by a public procurement unit.

§103D-803  Sale, acquisition, or use of goods by a public procurement unit.  Any public procurement unit may sell to, acquire from, or use any goods belonging to another public procurement unit or external procurement unit independent of the requirements of parts III and XII. [L Sp 1993, c 8, pt of §2; am L 1994, c 186, §14; am L 1998, c 11, §8]



§103D-804 - Cooperative use of goods or services.

§103D-804  Cooperative use of goods or services.  A public procurement unit may enter into an agreement, independent of the requirements of parts III and XII, with any other public procurement unit, external procurement unit, or nonprofit private health and human services organizations for the cooperative use of goods or services under the terms agreed upon between the parties pursuant to rules adopted by the policy board. [L Sp 1993, c 8, pt of §2; am L 1994, c 186, §15; am L 1997, c 352, §23; am L 1998, c 11, §9]



§103D-805 - Joint use of facilities.

§103D-805  Joint use of facilities.  Any public procurement unit may enter into agreements for the common use or lease of warehousing facilities, capital equipment, and other facilities with another public procurement unit or an external procurement unit under the terms agreed upon between the parties. [L Sp 1993, c 8, pt of §2; am L 1998, c 11, §10]



§103D-806 - Supply of personnel, information, and technical services.

§103D-806  Supply of personnel, information, and technical services.  (a)  Any public procurement unit is authorized, in its discretion, upon written request from another public procurement unit or external procurement unit, to provide personnel to the requesting public procurement unit or external procurement unit.  The public procurement unit or external procurement unit making the request shall pay the public procurement unit providing the personnel the direct and indirect cost of furnishing the personnel, in accordance with an agreement between the parties.

(b)  The informational, technical, and other services of any public procurement unit may be made available to any other public procurement unit or external procurement unit provided that the requirements of the public procurement unit tendering the services shall have precedence over the requesting public procurement unit or external procurement unit.  The requesting public procurement unit or external procurement unit shall pay for the expenses of the services so provided, in accordance with an agreement between the parties.

(c)  Upon request, the chief procurement officer may make available to public procurement units or external procurement units, any of the following services, among others:

(1)  Standard forms;

(2)  Printed manuals;

(3)  Product specifications and standards;

(4)  Quality assurance testing services and methods;

(5)  Qualified products lists;

(6)  Source information;

(7)  Common use commodities listings;

(8)  Supplier prequalification information;

(9)  Supplier performance ratings;

(10)  Debarred and suspended bidders lists;

(11)  Forms for invitations for bids, requests for proposals, instructions to bidders, general contract provisions, and other contract forms; and

(12)  Contracts or published summaries of contracts, including price and time of delivery information.

(b)  The informational, technical, and other services of any public procurement unit may be made available to any other public procurement unit or external procurement activity provided that the requirements of the public procurement unit tendering the services shall have precedence over the requesting public procurement unit or external procurement activity.  The requesting public procurement unit or external procurement activity shall pay for the expenses of the services so provided,  in accordance with an agreement between the parties.

(c)  Upon request, the chief procurement officer may make available to public procurement units or external procurement activities, any of the following services, among others:

(1)  Standard forms;

(2)  Printed manuals;

(3)  Product specifications and standards;

(4)  Quality assurance testing services and methods;

(5)  Qualified products lists;

(6)  Source information;

(7)  Common use commodities listings;

(8)  Supplier prequalification information;

(9)  Supplier performance ratings;

(10)  Debarred and suspended bidders lists;

(11)  Forms for invitations for bids, requests for proposals, instructions to bidders, general contract provisions, and other contract forms; and

(12)  Contracts or published summaries of contracts, including price and time of delivery information.

(d)  The State, through the chief procurement officer, may provide the following technical services, among others:

(1)  Development of product specifications;

(2)  Development of quality assurance test methods, including receiving, inspection, and acceptance procedures;

(3)  Use of product testing and inspection facilities; and

(4)  Use of personnel training programs.

(e)  The chief procurement officer may enter into contractual arrangements and publish a schedule of fees for the services provided under subsections (c) and (d). [L Sp 1993, c 8, pt of §2; am L 1998, c 11, §11]



§103D-807 - Use of payments received by a supplying public procurement unit.

§103D-807  Use of payments received by a supplying public procurement unit.  All payments from any public procurement unit or external procurement unit received by a public procurement unit supplying personnel or services shall be available to the supplying public procurement unit as authorized by law. [L Sp 1993, c 8, pt of §2; am L 1998, c 11, §12]



§103D-808 - Public procurement units in compliance with requirements of this chapter.

§103D-808  Public procurement units in compliance with requirements of this chapter.  Where the public procurement unit or external procurement unit administering a cooperative purchase complies with the requirements of this chapter, any public procurement unit participating in the purchase shall be considered to have complied with this chapter.  Public procurement units shall not enter into a cooperative purchasing agreement for the purpose of circumventing this chapter. [L Sp 1993, c 8, pt of §2; am L 1998, c 11, §13]



§103D-809 - Review of procurement requirements.

[§103D-809]  Review of procurement requirements.  The chief procurement officer may collect information concerning the type, cost, quality, and quantity of commonly used goods, services, or construction being procured or used by state public procurement units.  The chief procurement officer may also collect this information from local public procurement units.  The chief procurement officer may make available all such information to any public procurement unit upon request. [L Sp 1993, c 8, pt of §2; am L 1994, c 186, §16]



§103D-810 - Contract controversies.

[§103D-810]  Contract controversies.  Under a cooperative purchasing agreement, controversies arising between an administering public procurement unit and its bidders, offerors, or contractors shall be resolved in accordance with part VII. [L Sp 1993, c 8, pt of §2]



§103D-901 - Definitions.

PART IX.  ASSISTANCE TO SMALL BUSINESSES

§103D-901  Definitions.  As used in this part, unless the context clearly requires otherwise:

"Geographic bidding" includes the use of a competitive solicitation which provides for one or more contracts to be awarded on a regional or geographic basis with the State.

"Small business" means a business that is independently owned and defined by detailed criteria pursuant to rules adopted by the policy board.  The policy board shall adopt rules defining "small business" through detailed criteria that may include the number of employees and similar factors used by the United States Small Business Administration. [L Sp 1993, c 8, pt of §2; am L 1994, c 186, §17; am L 1997, c 352, §23; am L 2005, c 50, §3]



§103D-902 - Small business assistance.

§103D-902  Small business assistance.  The policy board shall adopt rules to assist small businesses in learning how to do business with the State. [L Sp 1993, c 8, pt of §2; am L 1997, c 352, §23]



§103D-903 - Duties of the chief procurement officer.

§103D-903  Duties of the chief procurement officer.  (a)  The chief procurement officer may coordinate the implementation of this part with any similar programs offered by the department of business, economic development, and tourism or any other governmental body.

(b)  The chief procurement officer may provide staff to provide service to designated state agencies to assist small businesses in learning how to do business with the State.

(c)  In carrying out this part, the chief procurement officer may:

(1)  Give special publicity to procurement procedures and issue special publications designed to assist small businesses in learning how to do business with the State;

(2)  Compile, maintain, and make available source lists of small businesses for the purpose of encouraging procurement from small business;

(3)  Include small businesses on solicitation mailing lists;

(4)  Develop and conduct training programs to assist small businesses;

(5)  Reduce the level or change the types of bonding normally required or accept alternative forms of security;

(6)  Make special provisions for progress payments;

(7)  Establish the goal that twenty per cent of the State's annual purchasing expenditure be awarded to small business; and

(8)  Impose mandatory evaluation criteria designed to encourage the use of small business as subcontractors on large contracts not susceptible to performance by small business. [L Sp 1993, c 8, pt of §2; am L 2005, c 50, §4]



§103D-904 - Geographic bidding.

[§103D-904]  Geographic bidding.  The chief procurement officer may utilize geographic bidding in providing goods, services, and construction to best meet the needs of the State. [L Sp 1993, c 8, pt of §2]



§103D-905 - REPEALED.

§103D-905  REPEALED.  L 1994, c 186, §26.



§103D-906 - Preference for small businesses; set-asides; use as subcontractors.

[§103D-906]  Preference for small businesses; set-asides; use as subcontractors.  The policy board shall adopt rules to promote the growth and development of small businesses that shall include:

(1)  Set-asides for small businesses in appropriate classifications of requirements suitable to performance by small businesses; and

(2)  Criteria designed to encourage the use of small businesses as subcontractors on large contracts. [L 2005, c 50, §2]



§103D-1001 - Definitions.

PART X.  PREFERENCES

§103D-1001  Definitions.  As used in this part, unless the context clearly requires otherwise:

"Direct labor" means all work required for preparation, processing, or packing of goods or performance of services, but not work relating to supervision, administration, inspection, or shipping.

"Fair market price" means the price of a product or service paid by a willing buyer to a willing seller, that is reasonably comparable to prices on the open market.

"Hawaii input" means the part of the cost of a product that is attributable to production, manufacturing, or other expenses arising within the State.  "Hawaii input" includes but is not limited to:

(1)  The cost to mine, excavate, produce, manufacture, raise, or grow the materials in Hawaii;

(2)  The added value of that portion of the cost of imported materials that is incurred after landing in Hawaii, including but not limited to other articles, materials, and supplies, added to the imported materials;

(3)  The cost of labor, variable overhead, utilities, and services, incurred in the production and manufacturing of materials or products in Hawaii; and

(4)  Fixed overhead cost and amortization or depreciation cost, if any, for buildings, tools, and equipment, situated and located in Hawaii and used in the production or manufacturing of a product.

"Hawaii products" means products that are mined, excavated, produced, manufactured, raised, or grown in the State and where the cost of the Hawaii input towards the product exceeds fifty per cent of the total cost of the product; provided that:

(1)  Where the value of the input exceeds fifty per cent of the total cost, the product shall be classified as class I; and

(2)  Where any agricultural, aquacultural, horticultural, silvicultural, floricultural, or livestock product is raised, grown, or harvested in the State, the product shall be classified as class II.

"Hawaii software development business" means any person, agency, corporation, or other business entity with its principal place of business or ancillary headquarters located in the State and that proposes to obtain eighty per cent of the labor for software development from persons domiciled in Hawaii.

"Office paper" includes computer paper, bond paper, ledger paper, xerographic copier paper, envelopes, and other related types of paper on which printing, writing, or drawing is intended.

"Person" means every individual, partnership, firm, society, unincorporated association, joint venture, group, hui, joint stock, company, corporation, trustee, personal representative, trust estate, decedent's estate, trust, or other entities, whether the persons are doing business for themselves or in any agency or fiduciary capacity.

"Person with disabilities" means any person who is so severely incapacitated by any physical or mental disability that the person cannot engage in normal competitive employment because of the disability.

"Post-consumer material" means a material or finished product that has served its intended use and has been discarded for disposal or recovery, having completed its life as a consumer item, and is a part of the broader category of recovered material.

"Printed material" includes business forms, stationery, business cards, brochures, reports, publications, advertising and promotional collateral, and other related materials, including reports, publications, and related materials commissioned as part of any professional services contract.

"Produced or manufactured" includes the processing, developing, and making of a thing into a new article with a distinct character and use through the application of input within the State including Hawaii products, labor, skill, or other services.  "Produced or manufactured" does not include the mere assembling or putting together of non-Hawaii products or material.

"Products" include materials, manufactures, supplies, merchandise, goods, wares, products, and foodstuffs.

"Public agency" means any agency of the State or county.

"Qualified community rehabilitation program" means a nonprofit community rehabilitation program for persons with disabilities that:

(1)  Is organized and incorporated under the laws of the United States or this State, and located in this State;

(2)  Is operated in the interest of and [employs] persons with disabilities;

(3)  Does not inure any part of its net income to any shareholder or other individual;

(4)  Complies with all applicable occupational health and safety standards required by the federal, state, and county governments; and

(5)  Holds a current certificate from the United States Department of Labor pursuant to the Fair Labor Standards Act, Title 29 United States Code section 214(c), and is certified by the state department of labor and industrial relations under section 387-9 and applicable administrative rules relating to the employment of persons with disabilities.

"Recovered material" means waste material and by-products that have been recovered or diverted from solid waste.  "Recovered material" does not include those materials and by-products generated from, and commonly reused within, an original manufacturing process.

"Software development" means any work related to feasibility studies, system requirements analysis, system design alternatives analysis, system external specifications, system internal specifications, programming, testing, debugging, or implementation for an electronic data processing system. [L 1994, c 186, pt of §1; am L 1999, c 149, §4; am L 2009, c 175, §5]



§103D-1001.5 - Application of this part.

§103D-1001.5  Application of this part.  The preferences in this part shall apply, when applicable, to procurements made pursuant to section 103D-302, or 103D‑303, or both. [L 1997, c 352, pt of §2; am L 1999, c 149, §18]



§103D-1002 - Hawaii products.

§103D-1002  Hawaii products.  (a)  A purchasing agency shall review all specifications in a bid or proposal for purchase of Hawaii products where these products are available.

(b)  All invitations for bids and requests for proposals shall:

(1)  Include a description of the products that are listed in the Hawaii products list established pursuant to this section, which may be used to complete the scope of work specified in the invitation for bids or request for proposals; or

(2)  Allow as part of the offer, self-certification that the Hawaii products qualify for preference;

provided that the offer may be evaluated along with any other published criteria in the solicitation, including but not limited to considerations such as specific nutritional content or its equivalent, timing of delivery, quality or freshness, and past performance, if applicable.

All Hawaii products in any bid or request for proposal shall be made available for inspection, or additional information may be requested to verify that the Hawaii product meets the minimum specifications.

(c)  All persons submitting bids or proposals to claim a Hawaii products preference shall designate in their bids which individual product and its price is to be supplied as a Hawaii product.

(d)  Where a bid or proposal contains both Hawaii and non-Hawaii products, then for the purpose of selecting the lowest bid or purchase price only, the price or bid offered for a Hawaii product item shall be decreased by subtracting ten per cent for class I Hawaii product items bid or offered, or fifteen per cent for class II Hawaii product items bid or offered.  The lowest total bid or proposal, taking the preference into consideration, shall be awarded the contract unless the bid or offer provides for additional award criteria.  The contract amount of any contract awarded, however, shall be the amount of the bid or price offered, exclusive of the preferences.

(e)  Upon receipt and approval of application for Hawaii products preference, the administrator shall include within the Hawaii products list, the names of producers and manufacturers in the State who are authorized to supply locally manufactured soil enhancement products to state agencies under subsection (k).  The administrator of the state procurement office shall maintain and distribute copies of the list to the purchasing agencies of the various governmental agencies.

(f)  Any person not on the Hawaii products list desiring a preference pursuant to this section shall certify the Hawaii product when submitting a response to a solicitation; provided that the person certifies under penalty of sanctions that the offered Hawaii products meet the requirements for the preference.

The procurement officer may request additional information deemed necessary to qualify a product and shall have sole discretion in determining qualification for the preference.

Any offeror whose product is deemed not qualified for the preference may appeal by filing a written request for reexamination of facts to the procurement officer.  Upon determining that the offeror is qualified for the preference, the procurement officer shall notify the administrator and the administrator shall place the offeror on the Hawaii products list.

(g)  Solicitations shall contain a provision notifying offerors who request application of the preference that in the event of any change that materially alters the offeror's ability to supply Hawaii products, the offeror shall immediately notify the chief procurement officer in writing and the parties shall enter into discussions for the purposes of revising the contract or terminating the contract for convenience.

(h)  Nothing in this section shall limit, restrict, or preclude a Hawaii product from any preferences, set-asides, or criteria that may be applied under section 103D-906, and this section shall operate instead to mutually enhance the purpose of this section and section 103D-906.

(i)  This section shall not apply whenever its application will disqualify any governmental agency from receiving federal funds or aid.

(j)  Any purchase made or any contract awarded or executed in violation of this section shall be void and no payment shall be made by any purchasing agency on account of the purchase or contract.

(k)  For the purposes of this section, "soil enhancement product" means any nonchemical soil preparation, conditioner, or compost mixture designed to supplement aeration or add organic, green waste, or decaying matter to the soil; provided that the term does not include any plant fertilizer intended to stimulate or induce plant growth through chemical means.  All state agencies shall include in their solicitations, when required, the soil enhancement products identified on the Hawaii products list pursuant to subsection (e). [L 1994, c 186, pt of §1; am L 1996, c 228, §2; am L 1997, c 352, §16; am L 2009, c 175, §6]



§103D-1002 - .

[§103D-1002.5]  Failure to adequately verify, deliver, or supply Hawaii products.  If the administrator or procurement officer who has awarded a contract under section 103D-1002, finds that in the performance of that contract there has been a failure to comply with section 103D-1002, the contract shall be voidable and the findings shall be referred for debarment or suspension proceedings under section 103D-702. [L 2009, c 175, §4]



§103D-1003 - Printing, binding, and stationery work.

§103D-1003  Printing, binding, and stationery work.  (a)  All bids submitted for a printing, binding, or stationery section 103D-302 contract in which all work will be performed in-state, including all preparatory work, presswork, bindery work, and any other production-related work, to include storage and shipping costs, shall receive a fifteen per cent preference for purposes of bid evaluation.

(b)  Where bids are for work performed in-state and out-of-state, then for the purpose of selecting the lowest bid submitted only, the amount bid for work performed out-of-state shall be increased by fifteen per cent.  The lowest total bid, taking the preference into consideration, shall be awarded the contract unless the solicitation provides for additional award criteria.  The contract amount awarded, however, shall be the amount of the price offered, exclusive of the preference. [L 1994, c 186, pt of §1; am L 1997, c 352, §17; am L 1999, c 149, §19]



§103D-1004 - Reciprocity.

§103D-1004  Reciprocity.  (a)  To ensure fair and open competition for Hawaii businesses engaged in contracting with other states, the chief procurement officer may impose a reciprocal preference against bidders from those states which apply preferences.  The amount of the reciprocal preference shall be equal to the amount by which the non-resident preference exceeds any preference applied by this State.

In determining whether a bidder qualifies as a resident bidder, the definition used by the other state in applying a preference shall apply.

(b)  The policy board shall adopt rules to implement this section.

(c)  This section shall not apply to any transaction if the provisions of the section conflict with any federal laws. [L 1994, c 186, pt of §1; am L 1997, c 352, §23]



§103D-1005 - Recycled products.

§103D-1005  Recycled products.  (a)  To encourage the use of recycled products, contracts shall be awarded to the lowest responsible and responsive bidders, with preference being given to the products containing recycled material.  The policy board shall adopt rules in accordance with chapter 91 governing preference for recycled products.  The rules shall establish percentages of preference and the method of determining the contents of recycled material to qualify various products for preference.

(b)  The state procurement office, with the assistance of the office of solid waste management in the department of health as provided in section 342G-42, shall develop a recycled product procurement program that shall require state purchasing agencies and urge county purchasing agencies to:

(1)  Apply preference to the purchase of products with recycled content before purchasing products without any recycled content;

(2)  Be consistent with applicable federal specification standards incorporated in Executive Order No. 12873, signed by the President of the United States on October 20, 1993, and any subsequent amendments to that order; and

(3)  Ensure, to the maximum extent economically feasible, the purchase of materials that may be recycled or reused when discarded, and to avoid the purchase of products deemed environmentally harmful.

(c)  In addition to the requirements for the purchase of office paper and printed material under subsection (e), and when appropriate, purchase specifications shall include, but not be limited to, paper, paper products, glass and glass by-products, plastic products, mulch and soil amendments, tires, batteries, oil, paving materials and base, subbase, and pervious backfill materials.  Paving materials to be considered shall include, but are not limited to, asphalt, tires, crushed concrete for base, subbase, and paving materials.  The standards and specifications shall provide for the use of recycled materials and shall not reduce the quality standards for highway and road construction.

(d)  The chief procurement officers shall periodically review their specifications to determine whether discrimination against procured goods with recycled contents exists and shall revise these specifications to eliminate any such discrimination.

(e)  When purchasing office paper and printed material, state purchasing agencies shall, and county purchasing agencies are urged to, purchase only office paper and printed material with recycled content, except when statutory, regulatory, or contractual requirements preclude the purchase of office paper or printed material with recycled contents of the same type and quantity as the office paper or printed material without recycled content. [L 1994, c 186, pt of §1; am L 1997, c 352, §23]



§103D-1006 - Software development businesses.

§103D-1006  Software development businesses.  (a)  In any expenditure of public funds for software development, the use of Hawaii software development businesses shall be preferred.  Where a package bid or response to a request for proposal contains both Hawaii and non-Hawaii software development businesses, then for the purpose of selecting the lowest bid or purchase price only, the bid or offer by a non-Hawaii software development business shall be increased by a preference percentage pursuant to rules adopted by the policy board.

(b)  This section shall not apply when precluded by federal requirements for competitive bidding. [L 1994, c 186, pt of §1; am L 1997, c 352, §18]



§103D-1007 - REPEALED.

§103D-1007  REPEALED.  L 2003, c 52, §8.



§103D-1008 - Taxpayer preference.

[§103D-1008]  Taxpayer preference.  For evaluation purposes, the bidder's tax-exempt price shall be increased by the applicable retail rate of general excise tax and the applicable use tax.  For competitive sealed bids, the lowest responsive, responsible bidder, taking into consideration the above increase, shall be awarded the contract, but the contract amount of any contract awarded shall be the amount of the price offered and shall not include the amount of the increase. [L 1999, c 149, pt of §3]



§103D-1009 - Preference for qualified community rehabilitation programs.

[§103D-1009]  Preference for qualified community rehabilitation programs.  When a governmental body contracts for services, a five per cent preference shall be given to services to be provided by nonprofit corporations or public agencies operating qualified community rehabilitation programs in conformance with criteria established by the department of labor and industrial relations pursuant to chapter 91; provided that contracts awarded under this section shall be exempt from the wages provision of section 103-55.  The policy board shall adopt rules under chapter 91 to establish the preference for nonprofit corporations or public agencies operating qualified community rehabilitation programs consistent with this section. [L 1999, c 149, pt of §3]

Note

Annual reports to legislature on §76-77(16) expenditures by department of human resources development.  L 2008, c 213, §2.

Cross References

County civil service exemption for services up to a year and costs of no more than $850,000, see §76-77(16).



§103D-1010 - Purchases from qualified community rehabilitation programs.

[§103D-1010]  Purchases from qualified community rehabilitation programs.  (a)  Any governmental body, without advertising or calling for bids, may purchase goods or services provided by qualified community rehabilitation programs serving persons with disabilities that have indicated an interest in supplying the goods or services and on an equitable basis may apportion the business among the interested programs; provided that the goods and services meet the specifications and needs of the purchasing agency and are purchased at a fair market price as determined by the appropriate public agency; and provided further that the programs comply with the following:

(1)  Meet all of the requirements of a qualified community rehabilitation program under section 103D-1001; and

(2)  Maintain a disabled to non-disabled employee ratio equal to or in excess of three-to-one for work hours of direct labor at all times on the work contracted.

(b)  The purchasing agency shall:

(1)  Receive and review proposals submitted by qualified community rehabilitation programs to provide goods or services and determine if they are suitable for purchase by the agency;

(2)  Negotiate the conditions and terms for the purchase, including the price of the offer, between the agency and the qualified community rehabilitation program; provided that the price of the offer shall not exceed the fair market price and there is assurance that the qualified community rehabilitation program proposal is in compliance with all administrative rules related to purchasing; and

(3)  Ensure that any goods or service purchased from a qualified community rehabilitation program shall not be placed on the Hawaii products list under section 103D-1002. [L 1999, c 149, pt of §3]



§103D-1011 - Qualified community rehabilitation program; proposal to provide goods and services.

[§103D-1011]  Qualified community rehabilitation program; proposal to provide goods and services.  A qualified community rehabilitation program shall be allowed to sell only goods or services, also to include building custodial and grounds maintenance services, to a governmental body.  A proposal shall be submitted to the purchasing agency containing the following information:

(1)  A description of the goods or service;

(2)  The price of the goods or service; and

(3)  Documents and information necessary to qualify as a qualified community rehabilitation program under section 103D-1001. [L 1999, c 149, pt of §3]



§103D-1012 - Biofuel preference.

[§103D-1012]  Biofuel preference.  (a)  Notwithstanding any other law to the contrary, contracts for the purchase of diesel fuel or boiler fuel shall be awarded to the lowest responsible and responsive bidders, with preference given to bids for biofuels or blends of biofuel and petroleum fuel.

(b)  When purchasing fuel for use in diesel engines, the preference shall be five cents per gallon of one hundred per cent biodiesel.  For blends containing both biodiesel and petroleum-based diesel, the preference shall be applied only to the biodiesel portion of the blend.

(c)  When purchasing fuel for use in boilers, the preference shall be five cents per gallon of one hundred per cent biofuel.  For blends containing both biofuel and petroleum-based boiler fuel, the preference shall be applied only to the biofuel portion of the blend.

(d)  As used in this section, "biodiesel" means a vegetable oil-based fuel that meets ASTM International standard D6751, "Standard Specification for Biodiesel (B100) Fuel Blend Stock for Distillate Fuels", as amended.

(e)  As used in this section, "biofuel" means fuel from non-petroleum plant or animal based sources that can be used for the generation of heat or power. [L 2006, c 240, §4]



§103D-1101 - Definitions.

PART XI.  FEDERAL AND STATE SURPLUS PROPERTY

[§103D-1101]  Definitions.  As used in this part, unless the context clearly requires otherwise:

"Personal property" means all tangible goods, including equipment, materials and supplies, except land, buildings, and improvement to the land.

"Surplus personal property" means any personal property that no longer has any use to this State or personal property acquired from the United States government.  "Surplus personal property" includes obsolete, scrap, and excess personal property that has completed its useful life cycle. [L 1994, c 186, pt of §1]



§103D-1102 - State agency for surplus property.

§103D-1102  State agency for surplus property.  The state procurement office shall be the state agency for federal and state surplus personal property unless otherwise specified in this chapter or rules adopted pursuant to chapter 91.

The administrator of the state procurement office shall appoint and prescribe the duties of a surplus property director and other personnel pursuant to chapter 76 and the appropriate collective bargaining agreement, executive order, executive directive, or rule and this chapter. [L 1994, c 186, pt of §1; am L 2002, c 148, §9]



§103D-1103 - Authority and duties.

§103D-1103  Authority and duties.  The state procurement office may:

(1)  Acquire from the United States under and in conformance with section 203(j) of the Federal Property and Administration Services Act of 1949, as amended, hereinafter referred to as the "Federal Act", any personal property under the control of any executive agency of the United States which has been determined to be surplus property under the Federal Act, warehouse the property, and distribute the property within the State to eligible recipients, as set forth in the Federal Act;

(2)  Receive applications from eligible health and educational institutions for the acquisition of federal and state surplus personal property, investigate, review, make recommendations and otherwise assist, supervise, and direct the processing of these applications for acquisition of federal personal property of the United States under section 203(k) of the Federal Act and state personal property under rules adopted by the policy board;

(3)  Appoint advisory boards or committees;

(4)  Take any action including making certifications, expenditures, contracts, agreements, and other undertakings, necessary in connection with the disposal of personal property hereunder;

(5)  Act as a clearinghouse of information for the eligible recipients referred to in paragraph (1) and other public and private nonprofit institutions, organizations, and agencies eligible to acquire federal or state surplus personal property; locate personal property available for acquisition from the United States or state agencies; ascertain the terms and conditions under which the property may be obtained; receive requests from eligible recipients, institutions, organizations, agencies, and counties and transmit to them all available information in reference to the property; and assist eligible recipients, institutions, organizations, agencies, and counties in every way possible in the consummation of acquisitions or transactions hereunder;

(6)  Cooperate to the fullest extent, consistent with the provisions of the Federal Act, with the departments or agencies of the United States; file a state plan of operation, operate in accordance therewith, and take any action that may be necessary to meet the minimum standards prescribed in the Federal Act; make any reports that the United States may from time to time require; and comply with the laws and regulations of the United States governing the allocation, transfer, use, or accounting for property donated or to be donated to the State;

(7)  Purchase from any other state the services of the agency responsible for the distribution of surplus property and sell to any other state the services of the state procurement office to ensure and promote the effective administration of this chapter and of the surplus property program.  The purchase or sale of services shall be made on a fee-for-service or other equitable and reasonable basis; provided that the fee or other basis of payment for services purchased or sold shall be computed to include the costs of salaries, travel, supplies, and equipment and any other item properly related to the cost of the service; and

(8)  Make certifications, take action, make expenditures, and enter into contracts and undertakings for and in the name of the State (including cooperative agreements with any federal agencies providing for utilization by and exchange between them of the property, facilities, personnel, and services of each by the other), require reports and make investigations that the agency may deem necessary or proper for the administration of this part, or that may be required by law or regulation of the United States in connection with the disposal of real property and the receipt, warehousing, and distribution of personal property received by the agency from the United States. [L 1994, c 186, pt of §1; am L 1997, c 352, §23]



§103D-1104 - Delegation of authority; bond.

[§103D-1104]  Delegation of authority; bond.  The administrator of the state procurement office may:

(1)  Delegate to any employee any power and authority deemed reasonable and proper for the effective administration of this part; and

(2)  Bond any employee of the agency handling money, signing checks, or receiving or distributing property from the United States or state agencies under authority of this part. [L 1994, c 186, pt of §1]



§103D-1105 - Authorized donee representatives.

§103D-1105  Authorized donee representatives.  Any other law to the contrary notwithstanding, the governing board, or in case there is none, the chief procurement officer or the head of a purchasing agency, or their respective designees, by written order or resolution, may confer upon any officer or employee the continuing authority to secure the transfer, to the state procurement office or the purchasing agency, of surplus property under this part through the state agency for surplus property under section 203(j) of the Federal Property and Administrative Services Act of 1949, as amended, and rules adopted by the policy board, and to obligate the State or county and its funds to the extent necessary to comply with the terms and conditions of the transfers.  The authority conferred upon the officer or employee by the order or resolution shall remain in effect until the order or resolution is duly revoked and written notice of the revocation is received by the state agency for surplus property. [L 1994, c 186, pt of §1; am L 1997, c 352, §23]



§103D-1106 - Transfer charges.

[§103D-1106]  Transfer charges.  Any charges or fees assessed by the surplus property director shall be limited to those reasonably related to the costs of care and handling with respect to the acquisition, receipt, warehousing, distribution, or transfer.  The charges and fees shall be limited to the reasonable administrative costs the surplus property director incurred in effecting transfer. [L 1994, c 186, pt of §1]



§103D-1107 - Revolving fund.

§103D-1107  Revolving fund.  There shall be in the state treasury a surplus federal property revolving fund, which shall be maintained in an amount adequate to defray the costs of procuring, storing, handling, and disposing of surplus property donated to the State under any federal act or rules adopted by the policy board making surplus federal and state property available. [L 1994, c 186, pt of §1; am L 1997, c 352, §23]



§103D-1201 - Definitions.

PART XII.  INVENTORY MANAGEMENT; STATE AND COUNTY PROPERTY

§103D-1201  Definitions.  As used in this part, unless the context clearly requires otherwise:

"Administrator of the state procurement office" means the chief procurement officer for the governmental bodies of the executive branch of the State, other than the University of Hawaii, department of education, the several counties, and those governmental bodies administratively attached thereto.

"Excess property" means any property which has a remaining useful life but which is no longer required by the using agency in possession of the property.

"Expendable property" means all property other than nonexpendable property.

"Nonexpendable property" means all property having a unit cost and useful life which is set by rules adopted by the policy board.

"Property" means all goods, including equipment, materials, supplies, land, buildings, and other improvements to the land, also non-tangible items such as patents, inventions, and copyrights.

"Surplus property" means any property that no longer has any use to the State.  "Surplus property" includes obsolete, scrap, and nonexpendable property that has completed its useful life cycle. [L 1994, c 186, pt of §1; am L 1997, c 352, §23]



§103D-1202 - Rules.

§103D-1202  Rules.  The policy board shall adopt rules in accordance with chapter 91 governing:

(1)  The management of properties during their entire life cycle;

(2)  The classes of property, whether expendable or nonexpendable;

(3)  The action to be taken in case of lost, stolen, damaged, unserviceable, or unsuitable property;

(4)  The sale, lease, trade-in, or disposal of surplus property by public auction, competitive sealed bidding, or other appropriate method designated by rules; provided that no employee of the owning or disposing agency shall be entitled to purchase this property; and

(5)  The transfer of excess property. [L 1994, c 186, pt of §1; am L 1997, c 352, §23]



§103D-1203 - Administrator of the state procurement office; duties.

§103D-1203  Administrator of the state procurement office; duties.  The administrator of the state procurement office shall:

(1)  Perform a periodic review of the inventory management system of all governmental bodies;

(2)  Enforce rules adopted by the policy board governing the management of state property;

(3)  Assist, advise, and guide governmental bodies in matters relating to the inventory management of state property; and

(4)  Establish, manage, and maintain a centralized property inventory record file for each department, board, commission, or office of the State having the care, custody, or control of any state property, other than the University of Hawaii, the department of education, the several counties, and those governmental bodies administratively attached thereto, unless otherwise specified in this chapter or in rules adopted pursuant to chapter 91. [L 1994, c 186, pt of §1; am L 1997, c 352, §23]



§103D-1204 - Others' responsibilities.

[§103D-1204]  Others' responsibilities.  The head of the department, or the head of any board, commission, agency, bureau, or office of the State shall be responsible for the accountability, protection, maintenance, and proper use of all state property pertaining to their office or department, whether they issue receipts for the same or not, and shall not transfer their responsibility to a successor during short periods or absence unless with the written consent of the governor.  Shortages occurring during the administration of one person shall not be the responsibility of the person's successor.  The new officer shall be responsible only for the property the office actually receives or for which the officer issues a receipt. [L 1994, c 186, pt of §1]



§103D-1205 - Internal control.

[§103D-1205]  Internal control.  The head of the department, or the head of any board, commission, agency, bureau, or office of the State and any county having the care, custody, or control of any state property is responsible for maintaining an adequate system of internal control to ensure the accountability, safekeeping, maintenance, and proper use of state property and verify that the internal control system continues to function effectively as designed. [L 1994, c 186, pt of §1]



§103D-1206 - Annual inventory reporting by state officers.

§103D-1206  Annual inventory reporting by state officers.  The chief procurement officers for their respective jurisdictions, the administrative heads of the executive departments, and all other persons, offices, and boards of a public character which are not by law under the control and direction of any of the officers specifically named in this section, before September 16 of each year, shall prepare and file with the administrator of the state procurement office an annual inventory return of state property in the possession, custody, control, or use of the officer making the return, or of the department or office of the government over which the officer presides.  Any officer, agent, or employee serving in a department or under a returning officer shall file an annual inventory return to the department head or the returning officer.  The officer making the return shall similarly file a copy with the administrator of the state procurement office.  The annual inventory return shall contain the following:

(1)  A summary and list by detailed item description and carrying value of all nonexpendable state property on hand as of July 1 of the year for which the return is made;

(2)  A summary and list by detailed item description and carrying value of all nonexpendable state property acquired and disposed of during the year elapsed since the return made as of the preceding July 1; and

(3)  A sworn statement certifying the information on the return, property listings, and carrying values provided with the return to be full, true, and correct to the best knowledge, information, and belief of the officer making the return. [L 1994, c 186, pt of §1; am L 1999, c 149, §21]



§103D-1207 - Annual inventory reporting by county mayors to administrator of the state procurement office.

§103D-1207  Annual inventory reporting by county mayors to administrator of the state procurement office.  Each county mayor, before September 16 of each year, shall prepare and file with the administrator of the state procurement office an annual inventory return of all nonexpendable state property in the use, custody, or possession for the time being of the county or any of its officers.  The annual inventory return shall contain the following:

(1)  A summary and list by detailed item description and carrying value of all nonexpendable state property on hand as of July 1 of the year for which the return is made;

(2)  A summary and list by detailed item description and carrying value of all nonexpendable state property disposed of during the year elapsed since the return made as of the preceding July 1; and

(3)  A sworn statement certifying the information on the return, property listings, and carrying values provided with the return to be full, true, and correct to the best knowledge, information, and belief of the officer making the return. [L 1994, c 186, pt of §1; am L 1999, c 149, §22]



§103D-1208 - Annual inventory reporting by county officers to council.

§103D-1208  Annual inventory reporting by county officers to council.  Every officer, head of department, agent, employee, and other person in the employ of the county, having in their custody or under their control or using property belonging to the county, each year within forty-five days following the close of the county's fiscal year, shall prepare and file with the council of the county an annual inventory return of all nonexpendable county property in the possession, custody, control, or use of the officer, head of department, agent, employee, or other person making the annual inventory return, or of the offices or departments over which the officer presides.  The annual inventory return shall contain the following:

(1)  A summary and list by detailed item description and carrying value of all nonexpendable county property on hand as of the close of the county's fiscal year for which the return is made;

(2)  A summary and list by detailed item description and carrying value of all nonexpendable county property acquired and disposed of during the year elapsed since the return made as of the preceding close of the fiscal year; and

(3)  A sworn statement certifying the information on the return, property listings, and carrying values provided with the return to be full, true, and correct to the best knowledge, information, and belief of the officer making the return. [L 1994, c 186, pt of §1; am L 1999, c 149, §23]



§103D-1209 - Authority to withhold salary.

[§103D-1209]  Authority to withhold salary.  The administrator of the state procurement office and the director of finance of each county shall ascertain if inventories have been filed as required by sections 103D-1206 and 103D-1208 respectively.  If any officer, head of department, agent, employee, or other person fails to file the required inventory within the time prescribed, the administrator of the state procurement office or director shall withhold the salary or wage due the officer, head of department, agent, employee, or other person until the inventory is filed; provided that at the discretion of administrator of the state procurement office or director the delay in filing the required inventory return within the time prescribed was for good cause. [L 1994, c 186, pt of §1]



§103D-1210 - Penalty; jurisdiction.

[§103D-1210]  Penalty; jurisdiction.  Any officer, member of a public board, assessor, or other person who fails to perform any of the duties imposed upon the person by this part shall be fined no more than $500 or imprisoned not more than six months.  District judges shall have jurisdiction to hear and determine all cases of alleged violations of this part committed within the circuit for which the judge was appointed. [L 1994, c 186, pt of §1]



§103D-1211 - Forms for annual inventory return.

[§103D-1211]  Forms for annual inventory return.  The administrator of the state procurement office shall prepare and print a general form upon which the inventories required under sections 103D-1206 and 103D-1207 shall be made, and before June 1 of each year, shall mail to each officer required under sections 103D-1206 and 103D-1207 to file an annual inventory return, as many forms as necessary to enable the officer to make a proper return.  The administrator of the state procurement office, at the same time, shall call to the attention of the officer, in writing, the requirements of this part. [L 1994, c 186, pt of §1]



§103D-1212 - Duties of the State and county.

[§103D-1212]  Duties of the State and county.  (a)  The administrator of the state procurement office shall examine each inventory return filed as required by sections 103D-1206 and 103D-1207 and the director of finance of each county shall examine each inventory return filed as required by section 103D-1208, and they shall add, if any, items of property which should have been included with their full cash value, correct and alter the valuations as may be required by truth and accuracy, and enter in one or more books to be kept for the purpose and to be available at all times for inspection by any taxpayer, all of the property and valuations named in the inventories, as added to, revised, corrected, and classified for convenience.

(b)  The administrator of the state procurement office or county director of finance shall charge the amounts of the inventories to proper accounts on the general ledgers of the State or county so that the values of the properties shall be shown and appear at all times in the balance sheet of the books of the State or county.

(c)  The director of taxation at all times shall advise or assist the administrator of the state procurement office in the valuation of all state property.

(d)  The county engineers shall advise or assist the director of finance of their respective counties as to the valuation of the property belonging to the county. [L 1994, c 186, pt of §1]



§103D-1213 - Sale of produce, etc.

[§103D-1213]  Sale of produce, etc.; disposition of proceeds; exceptions.  Except as otherwise provided by law or rules adopted by the governor, the sale by any governmental office, department, board, establishment, institution, or agency (hereafter referred to as "agency") of domestic animals such as hogs, poultry, etc.; of the produce of animal husbandry; of fruits, vegetables, and other agricultural produce; of manufactured articles; or the like (hereafter referred to as "products") where the raising, production, or manufacture of the same is a part of the usual or authorized activities of the agency, may be made by the agency in a manner to be determined by the head of the agency.  The proceeds of the sales, where not otherwise provided by law, shall be paid into the general fund as state realizations.  If any of the products are sold from one agency to any other agency, a reasonable sale price may be paid to the selling agency by the purchasing agency and credited to the current expense appropriation of the selling agency, subject to re-expenditure during the fiscal or other period in which the current expense appropriation is available, and any unexpended balance shall lapse at the end of the period.  This section shall not apply to public school activities, such as the sale of food in public school cafeterias, the proceeds of which are not considered as public funds payable into the treasury of the State, nor shall the same apply to activities of the University of Hawaii.  Nothing in this section shall be deemed to prohibit a transfer from one agency to another of the products without charge, if so ordered by the selling agency. [L 1994, c 186, pt of §1]



§103D-1214 - Proceeds.

[§103D-1214]  Proceeds.  Except as otherwise provided in section 103D-1213 or by any other law, all moneys received from the sale of any state property by any office, department, board, establishment, institution, or other agency shall be deposited with the director of finance to the credit of the general fund where the operation of the agency is financed from the general fund; provided that where any state property has been purchased with moneys in a special fund, the proceeds of the sale shall be paid into or credited to the special fund.  In any case of doubt as to the application of any such proceeds, the administrator of the state procurement office shall determine the fund or appropriation to which the proceeds shall be credited pursuant to this section, and the administrator's decision shall be final. [L 1994, c 186, pt of §1]



§103D-1301 - Short title.

[PART XIII.]  PREFERENCE FOR OIL PRODUCTS

WITH GREATER RECYCLED CONTENT

[§103D-1301]  Short title.  This part shall be referred to as the "Recycled Oil Act". [L 1999, c 53, pt of §2]



§103D-1302 - Definitions.

[§103D-1302]  Definitions.  As used in this part:

"Industrial oil" means any compressor, turbine, or bearing oil, hydraulic oil, metal working oil or refrigeration oil.

"Lubricating oil" means any oil intended for use in an internal combustion crankcase, transmission, gearbox or differential or an automobile, bus, truck, vessel, plane, train, heavy equipment, or machinery powered by an internal combustion engine.

"Procuring agency" means any state or county agency or any person contracting with that agency in respect to work performed under a contract for lubricating oil, industrial oil or involves the use of lubricating oil or industrial oil.

"Recycled oil" means used oil that has been prepared for reuse as a petroleum product by refining, reclaiming, reprocessing or other means provided that the preparation or use is operationally safe, environmentally sound and complies with all laws, rules, and regulations.

"Virgin oil" means oil which has been refined from crude oil and which has not been used or contaminated with impurities. [L 1999, c 53, pt of §2]



§103D-1303 - Preference for oil products with greater recycled content.

[§103D-1303]  Preference for oil products with greater recycled content.  Notwithstanding any law to the contrary, any procurement officer that purchases lubricating oil and industrial oil under this [part]  shall purchase the oil from the seller who certifies the oil product containing the greatest percentage of recycled oil.  The procurement office may purchase an oil product containing a lower percentage of recycled oil provided that the specific oil product containing recycled oil is:

(1)  Not available within a reasonable period of time or in quantities necessary to meet an agency's needs;

(2)  Not able to meet the performance requirements or standards recommended by the equipment or vehicle manufacturer, including any warranty requirements;

(3)  Available only at a cost greater than the cost of comparable virgin oil products; or

(4)  Likely to breach an existing warranty that requires the purchase of virgin oil products for exclusive use in vehicles or equipment whose warranties expressly prohibit the use of products containing recycled oil. [L 1999, c 53, pt of §2]



§103D-1304 - Affirmative program for procuring oils with recycled content.

[§103D-1304]  Affirmative program for procuring oils with recycled content.  (a)  Each chief procurement officer shall establish and maintain an affirmative program for procuring oils containing the maximum content of recycled oil.

(b)  An affirmative program shall include:

(1)  Placement of descriptions of the preference of recycled oil products in publications used to solicit bids from suppliers or vendors;

(2)  Descriptions of the recycled oil procurement program at the bidders' conferences;

(3)  Discussion of the preference program in lubricating oil and industrial oil procurement solicitations, invitations for bids, requests for proposals, or other solicitations for offers under this chapter; and

(4)  Efforts to inform trade associations about the preference program. [L 1999, c 53, pt of §2]






CHAPTER 103F - PURCHASES OF HEALTH AND HUMAN SERVICES

§103F-101 - Application of this chapter.

PART I.  GENERAL PROVISIONS

§103F-101  Application of this chapter.  (a)  This chapter shall apply to all contracts made by state agencies and may be used by county agencies to provide health or human services to Hawaii's residents; provided that this chapter shall not apply to:

(1)  Contracts to award grants or subsidies of state funds appropriated by the legislature to a specific organization or individual;

(2)  Transactions between or among government agencies, including but not limited to agreements, contracts, and grants;

(3)  Transactions expressly exempt from the requirements of this chapter; and

(4)  Transactions that the chief procurement officer determines are exempt under rules adopted by the policy board.

(b)  This chapter shall only apply to contracts solicited or entered into after July 1, 1998, unless the parties agree to its application to a contract solicited or entered into prior to that date.

(c)  Nothing in this chapter or rules adopted hereunder shall prevent any state or county agency from complying with the terms or conditions of any grant, bequest, or cooperative agreement, or from satisfying any requirement of federal statute or regulation to avoid the loss or reduction of federal assistance. [L 1997, c 190, pt of §2; am L 2002, c 182, §5; am L 2003, c 9, §4; am L 2005, c 169, §1]



§103F-102 - Definitions.

[§103F-102]  Definitions.  As used in this chapter, unless the context clearly requires otherwise:

"Administrator" means the administrator of the state procurement office.

"Agency" means any department, authority, commission, council, board, committee, institution, legislative body, agency, or other establishment or office of the executive, legislative, or judicial branch of the State, and includes the office of Hawaiian affairs.

"Chief procurement officer" means those officials designated by section 103D-203.

"Contract" means all types of agreements, regardless of what they may be called.

"Contract amendment" means any written alteration of scope of services, time of delivery, payment terms, amount of payment, or other provisions of any contract accomplished by mutual action of the parties to the contract.

"Data" means recorded information, regardless of form or characteristic.

"Health and human services" means services to communities, families, or individuals which are intended to maintain or improve health or social well-being.

"Provider" means an organization or individual contracted by a state agency to provide health or human services to the public on its behalf.

"Purchasing agency" means a state agency authorized to or responsible for entering into contracts to provide health or human services to the public.

"Request for proposals" means all documents, whether attached or incorporated by reference, soliciting providers to submit a detailed plan to provide health or human services to the public, on behalf of a state agency.

"Scope of service" means any description of the type of activity, including but not limited to, number served, outcomes being sought, target group, and geographic area in which the activity takes place.

"Treatment" means services to individuals and families by health or social work professionals which attempt to alleviate physical or mental illness or behavioral problems, including but not limited to, medical treatment, counseling, physical, occupational and other therapeutic services, and referral and case management services for medical treatment, counseling, and other therapeutic services. [L 1997, c 190, pt of §2]



§103F-103 - Education and training.

[§103F-103]  Education and training.  The administrator of the state procurement office, either alone or in cooperation with the heads of the purchasing agencies, may develop a comprehensive education and training program for the purchase of health and human services.  The program shall be available to agency employees, providers, and all other interested members of the public. [L 1997, c 190, pt of §2]



§103F-104 - Exemption from chapter 103D.

[§103F-104]  Exemption from chapter 103D.  Contracts to purchase health and human services required to be awarded pursuant to this chapter shall be exempt from the requirements of chapter 103D, unless a provision of this chapter imposes a requirement of chapter 103D on the contract or purchase. [L 1997, c 190, pt of §2]



§103F-105 - Preventing impairment of federal funds.

[§103F-105]  Preventing impairment of federal funds.  This chapter shall be liberally construed to not hinder or impede a state agency's application for, or receipt and use, of federal funds. [L 1997, c 190, pt of §2]



§103F-106 - Authority of the procurement policy board.

§103F-106  Authority of the procurement policy board.  The policy board established under section 103D-201 shall adopt all rules necessary to implement this chapter.  All rules shall be adopted in accordance with chapter 91.  The policy board shall consider and decide matters of policy within the scope of this chapter including those referred to it by chief procurement officers.  The policy board may audit and monitor implementation of its rules and the requirements of this chapter, but shall not exercise authority over the award or administration of any particular contract, or over any dispute or claim arising from a contract. [L 1997, c 190, pt of §2; am L 1998, c 267, §1]



§103F-107 - Medicaid contracts; nonprofits and for-profits; reporting requirements.

[§103F-107]  Medicaid contracts; nonprofits and for-profits; reporting requirements.  (a)  All nonprofit or for-profit medicaid healthcare insurance contractors, within one hundred and eighty days following the close of each fiscal year, shall submit an annual report to the department of human services, the insurance division of the department of commerce and consumer affairs, and the legislature.  The report shall be attested to by a plan executive located within the State and shall be made accessible to the public.

The report shall be based on contracts administered in the State and shall include:

(1)  An accounting of expenditures of MedQuest contract payments for the contracted services, including the percentage of payments:

(A)  For medical services;

(B)  For administrative costs;

(C)  Held in reserve; and

(D)  Paid to shareholders;

(2)  Employment information including:

(A)  Total number of full-time employees hired for the contracted services;

(B)  Total number of employees located in the State and the category of work performed; and

(C)  The compensation provided to each of the five highest paid Hawaii employees and to each of the five highest paid employees nationwide, and a description of each position;

(3)  Descriptions of any on-going state or federal sanction proceedings, prohibitions, restrictions, on-going civil or criminal investigations, and descriptions of past sanctions or resolved civil or criminal cases, within the past five years and related to the provision of medicare or medicaid services by the contracting entity, to the extent allowed by law;

(4)  Descriptions of contributions to the community, including the percentage of revenue devoted to Hawaii community development projects and health enhancements; provided that contracted services shall not be included in the percentage calculation; and

(5)  A list of any management and administrative service contracts for MedQuest services made in Hawaii and outside of the State, including a description of the purpose and cost of those contracts.

(b)  The department of human services shall include in all medicaid healthcare insurance plan contracts, the annual reporting requirements of subsection (a).

(c)  Any contract under this section shall be governed by the laws of the State of Hawaii.

(d)  Within ninety days of receipt of the reports required by this section, the department of human services shall provide a written analysis and comparative report to the legislature. [L Sp 2009, c 12, §2]



§103F-201 - Interagency committee on purchase of health and human services.

PART II.  PLANNING ORGANIZATION

[§103F-201]  Interagency committee on purchase of health and human services.  The administrator shall establish an interagency committee on purchase of health and human services comprised of heads of purchasing agencies or their designated representatives.  Staff shall be provided by the state procurement office.  The interagency committee shall assist the administrator in:

(1)  Securing input from providers to facilitate agency decision-making to assess needs, plan, budget, and purchase health and human services;

(2)  Establishing schedules for planning and purchasing health and human services in relation to the annual and biennial budget cycles;

(3)  Developing criteria to evaluate proposals to provide health and human services, and for restrictive purchases under section 103F-403; and

(4)  Meeting the needs of purchasing agencies and providers for education and training to improve planning for or purchasing of health and human services. [L 1997, c 190, pt of §2]



§103F-202 - Community council.

[§103F-202]  Community council.  (a)  There is established a community council on purchase of health and human services.  The community council shall be comprised of no more than nine voting members, and one non-voting, ex-officio member of the interagency committee on purchase of health or human services designated by the majority of the members of the committee.  There shall be a member from each county, except the county of Kalawao, and up to five members interested in health, human services, employment, or the provision of services to children and youth.

(b)  Voting members shall be appointed by the governor and serve for four years.  Each voting member shall serve until the member's successor is appointed.  Section 26-34 shall apply insofar as it relates to the number of terms and consecutive number of years a member may serve on the council.

(c)  Members shall serve without compensation, but shall be reimbursed for actual expenses, including travel expenses, necessary for the performance of their duties.

(d)  The community council shall advise the administrator about or assist the administrator in:

(1)  Market or business conditions facing providers;

(2)  Securing input from providers to facilitate agency decision-making to assess needs, plan, budget, and purchase health and human services;

(3)  Facilitating provider participation in the process used by state agencies to plan for and purchase health and human services;

(4)  Establishing schedules for planning and purchasing health and human services in relation to the annual and biennial budget cycles;

(5)  Developing criteria to evaluate proposals to provide health and human services, and for restrictive purchases under section 103F-403; and

(6)  The needs of purchasing agencies and providers for education and training to improve planning for or purchasing of health and human services. [L 1997, c 190, pt of §2]



§103F-203 - Collaboration of providers.

[§103F-203]  Collaboration of providers.  Provider participation in a state agency's efforts to plan or purchase health or human services, prior to the agency's release of a request for proposal under section 103F-402, including the sharing of information on community needs, best practices, and providers' resources, shall be encouraged, and, as determined by rules, shall not disqualify providers from submitting responses to requests for proposals. [L 1997, c 190, pt of §2]



§103F-301 - Powers and duties of the administrator.

PART III.  PROCUREMENT ORGANIZATION

§103F-301  Powers and duties of the administrator. The administrator of the state procurement office shall carry out the following duties:

(1)  Assist, advise, and guide state agencies in matters relating to planning and purchasing health and human services;

(2)  Establish and maintain a central health and human services contracts database;

(3)  Develop and administer a statewide orientation and training program for purchasing agency employees, provider organization employees, and all other interested parties on all matters relating to carrying out the purposes of this chapter;

(4)  Develop, distribute, and maintain a health and human service procurement manual for all state procurement officials;

(5)  Develop, distribute, and maintain a procurement guide for health and human service vendors wishing to do business with the State;

(6)  Perform periodic review of the procurement practices of all governmental bodies which purchase health and human services;

(7)  Contract for such services as may be necessary for the purposes of this chapter; and

(8)  Establish and fill such positions as may be necessary to carry out the functions of this chapter, without regard to chapters 76 and 89. [L 1997, c 190, pt of §2; am L 2002, c 148, §10]



§103F-302 - Delegation of authority of the administrator of the state procurement office.

[§103F-302]  Delegation of authority of the administrator of the state procurement office.  Subject to rules adopted pursuant to this chapter, the administrator may delegate any authority or responsibility conferred by this chapter to a head or the heads of purchasing agencies. [L 1997, c 190, pt of §2]



§103F-401 - Methods of selection.

PART IV.  SOURCE SELECTION AND CONTRACT FORMATION

[§103F-401]  Methods of selection.  Unless otherwise provided by law, all contracts for purchases of health and human services shall be awarded by competitive purchase of services pursuant to section 103F-402, except as provided in:

(1)  Section 103F-403 (Restrictive purchase of services);

(2)  Section 103F-404 (Treatment purchase of services);

(3)  Section 103F-405 (Small purchases); and

(4)  Section 103F-406 (Crisis purchase of services). [L 1997, c 190, pt of §2]



§103F-402 - Competitive purchase of services.

[§103F-402]  Competitive purchase of services.  (a)  State agencies to which the legislature has appropriated funds for the purchase of health and human services shall solicit proposals to provide health and human services by purchase of health and human services contracts, by publishing a notice requesting the submission of health and human service proposals.  Notice of the request for proposals shall be given a reasonable time before the date set forth in the request for submission of proposals.  The policy board shall adopt rules which specify:

(1)  The form of the notice;

(2)  What constitutes a reasonable interim between notice and the proposal submission deadline; and

(3)  How the notice is to be published, including but not limited to, whether the publication is to be completed in a newspaper of general circulation, by mail, through a public or private telecommunications network, or any other method or combination of methods which the board deems appropriate.

(b)  The request shall state all criteria which will be used to evaluate proposals, and the relative importance of the proposal evaluation criteria.

(c)  Any applicant who has a question regarding a request may submit the question to the head of the purchasing agency, or a designee, prior to the proposal submission deadline.  The head of the purchasing agency, or a designee, shall provide a response in the form of a clarification, or an amendment of the request, that shall be made available to all those who picked up a request.

(d)  Proposals shall be opened so as to avoid disclosure of contents to competing applicants during the process of proposal evaluation.  A register of proposals shall be prepared and available for public inspection after proposal submission.

(e)  If stated in the request, discussions, as provided by rule, may be held with applicants for the purpose of clarification to assure full understanding of, and responsiveness to, the solicitation requirements.  Applicants shall be accorded fair and equal treatment with respect to any opportunity for discussion and revision of proposals, and revisions may be permitted after submissions and prior to award for the purpose of obtaining best and final offers.  In conducting discussions, there shall be no disclosure of any information derived from proposals submitted by competing applicants. [L 1997, c 190, pt of §2]



§103F-403 - Restrictive purchase of services.

[§103F-403]  Restrictive purchase of services.  (a)  A contract for the purchase of health and human services may be awarded without competition when the head of a purchasing agency determines in writing that there is a basis for restricting the purchase to a purchase from one provider, and the chief procurement officer approves the restrictive purchase determination in writing.  Bases for restrictive purchase of services shall include, but are not limited to:

(1)  Need for a service in a geographic area available from only one provider;

(2)  Need for a service with a unique cultural approach designed for a limited target group available from only one provider; and

(3)  When only one provider satisfies limitations imposed by the source of funds for the procurement.

(b)  A purchasing agency shall submit the written determination with evidence supporting the request for a restrictive purchase of services to the chief procurement officer.  The determination shall be reviewed by the chief procurement officer and, if approved, a notice of intent to issue a restrictive purchase of services contract shall be posted in a manner that makes it accessible to the public.

(c)  The policy board shall adopt rules to allow a reasonable opportunity for objections to be filed, including:

(1)  The manner in which notice is to be posted;

(2)  The duration of notice posting; and

(3)  The contents of the notice including, but not limited to, the name of the provider to be issued the contract, the date on which the contract is to be awarded, a statement indicating that any person may file written objections to the issuance of the contract, the address of the person or agency with whom the objections are to be filed, and the date by which the objections are to be filed.

(d)  The written determination, any objections, and a written summary of the disposition of any objection shall be included in the contract database. [L 1997, c 190, pt of §2]



§103F-404 - Treatment purchase of services.

[§103F-404]  Treatment purchase of services.  (a)  Treatment services may be purchased in accordance with this section if either or both of the following circumstances are applicable:

(1)  Such services may become necessary from time to time, but cannot be anticipated accurately on an annual or biennial basis; and

(2)  When deferring treatment until solicitation, provider selection, and contract formation can be completed, the problem needing treatment would be rendered worse than at the time of diagnosis or assessment.

Contracts for treatment services shall be awarded on the basis of demonstrated competence and qualification for the type of service required, and at fair and reasonable prices.

(b)  At a minimum, before the beginning of each fiscal year, the administrator shall publish a notice describing the types of treatment services that may be needed throughout the year on a periodic basis and inviting providers engaged in providing these treatment services to submit current statements of qualification and expressions of interest to the office.  The chief procurement officer may specify a uniform format for statements of qualifications.  Providers may amend these statements by filing an amended or new statement prior to the date designated for submission.

(c)  The administrator shall form an initial review committee consisting of a minimum of three employees from a state agency or agencies with sufficient education, training, and licenses or credentials to evaluate the statements of qualifications which the administrator receives in response to the notice published pursuant to subsection (b).  The committee shall review and evaluate the submissions and other pertinent information, including references and reports, and prepare a list of qualified providers to provide treatment services during the fiscal year.  Providers included on the list of qualified treatment providers may amend their statements of qualifications as necessary or appropriate.  Providers shall immediately inform the administrator of any changes in information furnished which would disqualify the provider from being considered for a contract award.

(d)  When the need to purchase treatment arises, the head of a purchasing agency shall select the provider most qualified to provide the needed treatment from the list of qualified  providers.

(e)  The head of the purchasing agency, or a designee, shall negotiate a contract, including a rate of compensation which is fair and reasonable, established in writing, and based upon the estimated value, scope, nature, and complexity of the treatment services to be rendered, or use the rate established by the administrator, if any.  If negotiations fail, upon written notice of an impasse to the provider selected under subsection (d), the head of the purchasing agency shall choose another provider from the list of qualified providers, and conduct further negotiations.  Negotiations shall be conducted confidentially.

(f)  Contracts for treatment in excess of $100,000 or one year shall be procured using section 103F-402, competitive purchase of services, unless a waiver of this subsection is approved by the chief procurement officer. [L 1997, c 190, pt of §2]



§103F-405 - Small purchases.

[§103F-405]  Small purchases.  Purchases of health and human services of less than $25,000 are small purchases, and shall be made in accordance with section 103D-305 and rules adopted by the policy board to implement that section. [L 1997, c 190, pt of §2]



§103F-406 - Crisis purchase of services.

[§103F-406]  Crisis purchase of services.  (a)  The head of a purchasing agency may contract to purchase health and human services essential to meet a crisis by means other than specified in this chapter if:

(1)  The crisis results from domestic violence, physical or mental illness or injury, homelessness, lack of food, or such other reason, and seriously threatens life, the health, or the safety of any person; and

(2)  The crisis generates an immediate and serious need for health or human services which cannot be met through services available from the departments of health or human services, or under other provisions of this chapter.

(b)  The crisis purchase of services shall be made with such competition as is practicable under the circumstances and, where practicable, approval from the chief procurement officer shall be obtained prior to the purchase.  A written determination of the need to make a crisis purchase, and the reasons for selecting the provider shall be included in the contract file. [L 1997, c 190, pt of §2]



§103F-407 - Amendment and cancellation of requests.

[§103F-407]  Amendment and cancellation of requests.  A request may be amended or canceled, or any or all proposals may be rejected in whole or in part, as specified in the request or in accordance with rules adopted by the policy board, when it is in the best interest of the state agency which issued the request to amend or cancel the request, or reject proposals in whole or in part.  The reason for amending or canceling a request, or for rejecting proposals in whole or in part shall be set out in writing and included in the contract file, and made available to the public. [L 1997, c 190, pt of §2]



§103F-408 - Modification and termination of contracts.

[§103F-408]  Modification and termination of contracts.  (a)  The policy board shall adopt rules specifying when a contract clause providing for adjustments in time of performance, scope of service, payment amount and terms, or other contract provisions as appropriate, by prior written consent of the parties, may be included in a contract to purchase health and human services.

(b)  The policy board shall adopt rules requiring the inclusion of a contract clause providing for termination of the contract, either in whole or in part, for non-performance, reduction in funds available to pay the provider, or a change in the conditions upon which the need for the service was based.  The purchasing agency shall be required to provide advance written notice to the provider organization with the reasons for the termination. [L 1997, c 190, pt of §2]



§103F-409 - Types of contracts.

[§103F-409]  Types of contracts.  (a)  Any contract that will promote the State's best interests may be used.

(b)  A standard contract form for health and human services, including purchases, grants, and subsidies, shall be provided to governmental bodies by the attorney general that may be utilized, at the option of the head of the purchasing agency, without requiring prior approval as to form by the attorney general so long as no substantive changes are made to the form and the contents are appropriate.

(c)  Each contract shall expressly state that the recipient or provider is an independent contractor and provide that the recipient or provider shall indemnify and hold harmless the State, the appropriate contracting agency, and the appropriate officers, employees, and agents from and against all claims, damages, and costs arising out of or in connection with the acts or omissions of the recipient or provider. [L 1997, c 190, pt of §2]



§103F-410 - Multi-term contracts.

[§103F-410]  Multi-term contracts.  A contract for health and human services may be for any period of time and for multiple terms if the head of a purchasing agency deems it to be in the best interest of the purchasing agency to enter into an extended term or multi-term contract, provided the possibility of an extended term or multi-term contract is included in the request for proposals, if applicable, funds are available for the first fiscal period of the initial term of the contract when the contract is executed, and the contract expressly provides that extension or renewal is subject to the availability and appropriation of funds. [L 1997, c 190, pt of §2]



§103F-411 - Multiple awards.

[§103F-411]  Multiple awards.  Most contracts for the competitive purchase of health and human services will be through the award of multiple contracts, and the policy board shall adopt rules prescribing the manner in which multiple contracts are to be awarded. [L 1997, c 190, pt of §2]



§103F-412 - Time line.

[§103F-412]  Time line.  At least once annually, the administrator shall give public notice, as provided by rules, of the types of health and human services state agencies anticipate they will need so that providers may have advance notice of possible future opportunities to submit proposals. [L 1997, c 190, pt of §2]



§103F-413 - Interim measure for assuring continuation of services.

[§103F-413]  Interim measure for assuring continuation of services.  If funds are appropriated and available, the chief procurement officer, or a designee, may extend the term of a contract which has not terminated for up to six months after the termination date of the contract, to assure the provision of services to the public without disruption. [L 1997, c 190, pt of §2]



§103F-414 - Allotment.

[§103F-414]  Allotment.  Contracts to expend and appropriations for the purchase of health and human services shall be subject to the allotment system generally applicable to all appropriations made by the legislature. [L 1997, c 190, pt of §2]



§103F-501 - Protested awards.

PART V.  PROTESTS

[§103F-501]  Protested awards.  (a)  A person who is aggrieved by an award of a contract may protest a purchasing agency's failure to follow procedures established by this chapter, rules adopted by the policy board, or a request for proposals in selecting a provider and awarding a purchase of health and human services contract, provided the contract was awarded under section 103F-402 or 103F-403.  Amounts payable under a contract awarded under section 103F-402 or 103F-403, and all other awards of health and human services contracts may not be protested and shall be final and conclusive when made.

(b)  The protest shall be submitted to the head of the purchasing agency, in writing, within five working days after the postmark date on the notice of award.

(c)  The head of the purchasing agency, or a designee, may settle and resolve a protest by one or more of the following means:

(1)  Amending or canceling a request for proposal;

(2)  Terminating the contract which was awarded;

(3)  Initiating a new process to award a contract;

(4)  Declaring the contract null and void from the time of its award; or

(5)  Affirming the purchasing agency's contract award decision.

This authority shall be exercised in accordance with rules adopted by the policy board.

(d)  If the protest is not resolved by mutual agreement, the head of the purchasing agency, or a designee, shall promptly issue a decision in writing.  The decision shall:

(1)  State the reasons for the action taken; and

(2)  Inform the protesting person of the protester's right to reconsideration as provided in this part.

A copy of the written decision shall be mailed or otherwise furnished to the person who initiated the protest.

(e)  A decision under subsection (d) shall be final and conclusive unless a request for reconsideration is submitted to the chief procurement officer under section 103F-502. [L 1997, c 190, pt of §2]



§103F-502 - Right to request reconsideration.

[§103F-502]  Right to request reconsideration.  (a)  A request for reconsideration of a decision of the head of the purchasing agency under section 103F-501 shall be submitted to the chief procurement officer not later than five working days after the receipt of the written decision, and shall contain a specific statement of the factual and legal grounds upon which reversal or modification is sought.

(b)  A request for reconsideration may be made only to correct a purchasing agency's failure to comply with section 103F-402 or 103F-403, rules adopted to implement the sections, or a request for proposal, if applicable.

(c)  The chief procurement officer may uphold the previous decision of the head of the purchasing agency or reopen the protest as deemed appropriate.

(d)  A decision under subsection (c) shall be final and conclusive. [L 1997, c 190, pt of §2]



§103F-503 - Award of contract suspended during a protest.

[§103F-503]  Award of contract suspended during a protest.  In the event of a timely protest, or request for reconsideration, no further action to award the contract until the issue is resolved shall be taken, unless the chief procurement officer makes a written determination that the award of the contract without delay is necessary to protect the health, safety, or welfare of a person, as provided by rules. [L 1997, c 190, pt of §2]



§103F-504 - Exclusivity of remedies.

[§103F-504]  Exclusivity of remedies.  The procedures and remedies provided for in this part, and the rules adopted by the policy board, shall be the exclusive means available for persons aggrieved in connection with the award of a contract to resolve their concerns. [L 1997, c 190, pt of §2]






CHAPTER 104 - WAGES AND HOURS OF EMPLOYEES ON PUBLIC WORKS

§104-1 - Definitions.

PART I.  GENERAL PROVISIONS

Note

Sections 104-1 to 104-4 designated as Part I by L 1995, c 181, §1.

§104-1  Definitions.  As used in this chapter, the following words and phrases shall have the following meanings:

(1)  "Basic hourly rate" means the hourly wage paid to a laborer or mechanic for work performed during nonovertime hours, but shall not include the cost to an employer of furnishing fringe benefits whether paid directly or indirectly to the laborer or mechanic as provided in paragraph (7);

(2)  "Construction" includes alteration, repair, painting and decorating;

(3)  "Department" means the department of labor and industrial relations;

(4)  "Director" means the director of labor and industrial relations of the State;

(5)  "Governmental contracting agency" means the State, any county and any officer, bureau, board, commission, or other agency or instrumentality thereof;

(6)  "Overtime compensation" means compensation based on one and one-half times the laborers or mechanics basic hourly rate of pay plus the cost to an employer of furnishing a laborer or mechanic with fringe benefits as described in paragraph (7);

(7)  "Wages", "rate of wages", "wage rates", "minimum wages" and "prevailing wages" mean the basic hourly rate and the cost to an employer of furnishing a laborer or mechanic with fringe benefits, including but not limited to health and welfare benefits, vacation benefits, and pension benefits, whether paid directly or indirectly to the laborer or mechanic. [L 1955, c 133, pt of §2; RL 1955, §9A-1; am L Sp 1959 2d, c 1, §38; am L 1963, c 44, §1; HRS §104-1; am L 1987, c 288, §2; am L 1988, c 141, §11; am L 1995, c 181, §3]



§104-2 - Applicability; wages, hours, and other requirements.

§104-2  Applicability; wages, hours, and other requirements.  (a)  This chapter shall apply to every contract in excess of $2,000 for construction of a public work project to which a governmental contracting agency is a party; provided that this chapter shall not apply to experimental and demonstration housing developed pursuant to section 46-15 or housing developed pursuant to chapter 201H if the cost of the project is less than $500,000 and the eligible bidder or eligible developer is a private nonprofit corporation.

For the purposes of this subsection:

"Contract" includes but is not limited to any agreement, purchase order, or voucher in excess of $2,000 for construction of a public work project.

"Governmental contracting agency" includes any person or entity that causes either directly or indirectly the building or development of a public work.

"Party" includes eligible bidders for and eligible developers of any public work and any housing under chapter 201H; provided that this subsection shall not apply to any housing developed under section 46-15 or chapter 201H if the entire cost of the project is less than $500,000 and the eligible bidder or eligible developer is a private nonprofit corporation.

"Public work" means any project, including development of any housing pursuant to section 46-15 or chapter 201H and development, construction, renovation, and maintenance related to refurbishment of any real or personal property, where the funds or resources required to undertake the project are to any extent derived, either directly or indirectly, from public revenues of the State or any county, or from the sale of securities or bonds whose interest or dividends are exempt from state or federal taxes.

(b)  Every laborer and mechanic performing work on the job site for the construction of any public work project shall be paid no less than prevailing wages; provided that:

(1)  The prevailing wages shall be established by the director as the sum of the basic hourly rate and the cost to an employer of providing a laborer or mechanic with fringe benefits.  In making prevailing wage determinations, the following shall apply:

(A)  The director shall make separate findings of:

(i)  The basic hourly rate; and

(ii)  The rate of contribution or cost of fringe benefits paid by the employer when the payment of the fringe benefits by the employer constitutes a prevailing practice.  The cost of fringe benefits shall be reflected in the wage rate scheduled as an hourly rate; and

(B)  The rates of wages which the director shall regard as prevailing in each corresponding classification of laborers and mechanics shall be the rate of wages paid to the greatest number of those employed in the State, the modal rate, in the corresponding classes of laborers or mechanics on projects that are similar to the contract work;

(2)  The prevailing wages shall be not less than the wages payable under federal law to corresponding classes of laborers and mechanics employed on public works projects in the State that are prosecuted under contract or agreement with the government of the United States; and

(3)  Notwithstanding the provisions of the original contract, the prevailing wages shall be periodically adjusted during the performance of the contract in an amount equal to the change in the prevailing wage as periodically determined by the director.

(c)  No laborer or mechanic employed on the job site of any public work of the State or any political subdivision thereof shall be permitted or required to work on Saturday, Sunday, or a legal holiday of the State or in excess of eight hours on any other day unless the laborer or mechanic receives overtime compensation for all hours worked on Saturday, Sunday, and a legal holiday of the State or in excess of eight hours on any other day.  For purposes of determining overtime compensation under this subsection, the basic hourly rate of any laborer or mechanic shall not be less than the basic hourly rate determined by the director to be the prevailing basic hourly rate for corresponding classes of laborers and mechanics on projects of similar character in the State.

(d)  The contractor or the contractor's subcontractor shall pay all mechanics and laborers employed on the job site, unconditionally and not less often than once a week, and without deduction or rebate on any account, except as allowed by law, the full amounts of their wages including overtime, accrued to not more than five working days prior to the time of payment, at wage rates not less than those deemed to be prevailing, regardless of any contractual relationship which may be alleged to exist between the contractor or subcontractor and the laborers and mechanics.  The rates of wages to be paid shall be posted by the contractor in a prominent and easily accessible place at the job site, and a copy of the rates of wages required to be posted shall be given to each laborer and mechanic employed under the contract by the contractor at the time each laborer and mechanic is employed, except that where there is a collective bargaining agreement the contractor does not have to provide the contractor's employees the wage rate schedules.

(e)  The governmental contracting agency may withhold from the contractor so much of the accrued payments as the governmental contracting agency may consider necessary to pay to the laborers and mechanics employed by the contractor or any subcontractor on the job site the difference between the prevailing wages and the wages received and not refunded by the laborers and mechanics.

(f)  Every contract in excess of $2,000 for construction of a public work project and the specifications for such contract shall include provisions that set forth the requirements of subsections (a) to (e); provided that failure by the contracting agency to include those provisions in the contract or specifications shall not be a defense of the contractor or subcontractor for noncompliance with the requirements of this chapter.

(g)  For any public work project that is subject to this chapter but not directly caused by a governmental contracting agency, the director shall be responsible for enforcement of this chapter, including the collection and maintenance of certified copies of all payrolls that are subject to this chapter.  The director shall adopt rules pursuant to chapter 91 to effectuate the purposes of this section.

(h)  When:

(1)  The department of budget and finance enters a project agreement with a project party, as those terms are defined in chapter 39A, to finance or refinance a project with the proceeds of special purpose revenue bonds;

(2)  The project party has entered into a collective bargaining agreement with a bona fide labor union governing the project party's workforce; and

(3)  The collective bargaining agreement has been properly submitted to the director under section 104-34,

the terms of the collective bargaining agreement and associated provisions shall be deemed the prevailing wages and terms serving as the basis of compliance with this chapter for work on the project by the project party's workforce; provided that this subsection does not affect the director's enforcement powers contained in subsection (g). [L 1955, c 133, pt of §2; RL 1955, §9A-2; am L 1957, c 93, §1; am L 1959, c 27, §1 and c 98, §1; am L Sp 1959 2d, c 1, §27; am L 1965, c 198, §§1, 2; HRS §104-2; gen ch 1985; am L 1987, c 288, §3; am L 1990, c 294, §2; am L 1992, c 281, §2; am L 1997, c 350, §15; am L 2002, c 215, §3; am L 2005, c 229, §1; am L 2007, c 61, §2 and c 249, §11; am L Sp 2009, c 16, §1]

Cross References

General authority of labor and industrial relations department, see §26-20.

Attorney General Opinions

Chapter 104 applied to the county of Hawaii's Waikoloa employee housing project pursuant to §46-15.01 and the plain language of this section.  Att. Gen. Op. 06-1.



§104-2.5 - Public work requirements; private construction contracts.

[§104-2.5]  Public work requirements; private construction contracts.  (a)  Section 104-2 notwithstanding, for purposes of this chapter, public work shall also include a construction contract between private persons if more than fifty per cent of the assignable square feet of a project is leased or assigned for use by the State, any county, or any agency of the State or any county, whether or not the property is privately owned, and:

(1)  The lease or other agreement is entered into prior to the construction contract becoming effective; or

(2)  Construction work is performed according to a plan, specifications, or criteria established by the State, any county, or any agency of the State or any county.

(b)  Prior to the start of construction on a project, the construction project owner shall sign a lease or other agreement with the governmental leasing agency or the governmental agency accepting the construction project for its use to certify the construction project owner's compliance with this chapter, including payment of prevailing wages.

(c)  Copies of the lease or other agreement under subsection (b) shall be filed with the department and the department of accounting and general services.  The construction project owner shall submit weekly certified payrolls to the governmental leasing agency or the governmental agency accepting the construction project for its use, which shall be the governmental contracting agency for the construction project. [L 2007, c 62, §1]



§104-3 - Payrolls and payroll records.

§104-3  Payrolls and payroll records.  (a)  Every contract subject to this chapter and the specifications for those contracts shall contain a provision that a certified copy of all payrolls and a certified copy of a fringe benefit reporting form supplied by the department or any certified form that contains all of the required fringe benefit information shall be submitted weekly to the governmental contracting agency for review.  The fringe benefit reporting form shall itemize the cost of fringe benefits paid by the general contractor or subcontractor for:

(1)  Health and welfare benefits;

(2)  Pension and annuity benefits;

(3)  Vacation benefits;

(4)  Continuing education and training benefits; and

(5)  Other fringe benefit costs paid by the general contractor or subcontractor.

The general contractor shall be responsible for the submission of certified copies of the payrolls of all subcontractors.  The certification shall affirm that the payrolls are correct and complete, that the wage rates contained therein are not less than the applicable rates contained in the wage determination decision of the director of labor and industrial relations attached to the contract, and that the classifications set forth for each laborer or mechanic conform with the work the laborer or mechanic performed.  Any certification discrepancy found by the contracting agency shall be reported to the general contractor and the director to effect compliance.

(b)  Payroll records for all laborers and mechanics working at the site of the work shall be maintained by the general contractor and the general contractor's subcontractors, if any, during the course of the work and preserved for a period of three years thereafter.  The records shall contain the name of each employee, the employee's correct classification, rate of pay, the itemized fringe benefit reporting form pursuant to subsection (a), daily and weekly number of hours worked, deductions made, and actual wages paid.

(c)  The contractor shall make payroll records available for examination within ten days from the date of a written request by a governmental contracting agency, director, or any authorized representatives thereof.  Any contractor who:

(1)  Fails to make payroll records accessible within ten days;

(2)  Fails to provide information requested for the proper enforcement of this chapter within ten days; or

(3)  Fails to keep or falsifies any record required under this chapter,

shall be assessed a penalty as provided in section 104-22(b). [L 1959, c 167, §1; am L Sp 1959 2d, c 1, §27; Supp, §9A-2.5; HRS §104-3; gen ch 1985; am L 1998, c 280, §1; am L Sp 2009, c 10, §1]



§104-4 - Termination of work on failure to pay agreed wages; completion of work; contract and specifications provision.

§104-4  Termination of work on failure to pay agreed wages; completion of work; contract and specifications provision.  Every contract and the specifications for such contract shall contain a provision that if the governmental contracting agency finds that any laborer or mechanic employed on the job site by the contractor or any subcontractor has been or is being paid wages at a rate less than the required rate by the contract or the specifications, or has not received the laborer's or mechanic's full overtime compensation, the governmental contracting agency may, by written notice to the contractor, terminate the contractor's right, or the right of any subcontractor, to proceed with the work or with the part of the work in which the required wages or overtime compensation have not been paid and may complete such work or part by contract or otherwise, and the contractor and the contractor's sureties shall be liable to the governmental contracting agency for any excess costs occasioned thereby. [L 1955, c 133, pt of §2; RL 1955, §9A-3; HRS §104-4; gen ch 1985]

Attorney General Opinions

The notion of immediately suspending a contractor from doing work was contemplated as evidenced by this section's requirement that a public work contract contain specifications which allow the governmental contracting agency to "terminate the contractor's right...to proceed with the work or with the part of the work in which the required wages or overtime compensation have not been paid".  Att. Gen. Op. 97-8.



§104-5 to 11 - REPEALED.

§§104-5 to 11  REPEALED.  L 1995, c 181, §§5, 8.



§104-21 - Governmental contracting agency responsibilities.

PART II.  ADMINISTRATION AND ENFORCEMENT

§104-21  Governmental contracting agency responsibilities.  The governmental contracting agency shall:

(1)  Pay or cause to be paid, within sixty days of a determination made by the director, directly to laborers and mechanics or to the director, from any accrued payment withheld under the terms of the contract, any wages or overtime compensation found to be due to laborers or mechanics under the terms of the contract subject to this chapter, or any penalty assessed;

(2)  Order any contractor to pay, within sixty days of a determination made by the director, any wages or overtime compensation which the contractor, or any of the contractor's subcontractors, should have paid to any laborer or mechanic under any contract subject to this chapter, or any penalty assessed which the contractor, or any of the contractor's subcontractors, should have paid to the director; and

(3)  Report to the director any violation of this chapter, the rules adopted thereunder, or the terms of the contract subject to this chapter. [L 1995, c 181, pt of §2]



§104-22 - Investigation; penalties.

§104-22  Investigation; penalties.  (a)  The department may conduct investigations to determine compliance with this chapter.  The department may enter the job site, examine records of any contractor, either during or after the performance of any contract, or subpoena the records.  The department may also interview employees during working hours on the job.

(b)  If any contractor interferes with or delays any investigation by the department, the governmental contracting agency, on receipt of written notice from the director of the interference or delay, shall withhold from the contractor all further payments until the director has notified the governmental contracting agency in writing that the interference or delay has ceased.  Interference or delay includes failure to provide requested records under section 104-3; failure to allow employees to be interviewed during working hours on the job; and falsification of records required under this chapter.  The department shall assess a penalty of $1,000 per project for interference or delay.  For each day thereafter that the employer fails to cooperate, the director shall assess a penalty of $100 per project. [L 1995, c 181, pt of §2; am L 1998, c 280, §2]



§104-23 - Notification of violation.

§104-23  Notification of violation.  (a)  When the department, either as a result of a report by a contracting agency or as a result of the department's own investigation, finds that a violation of this chapter or of the terms of the contract subject to this chapter has been committed, the department shall issue a notification of violation to the contractor or subcontractor involved.

(b)  A notification of violation shall be final and conclusive twenty days after a copy was mailed to the violator, unless within the twenty-day period the violator files a written notice of appeal with the director.

(c)  A hearing on the written notice of appeal shall be held by a hearings officer appointed by the director in conformance with chapter 91.

Hearings on appeal shall be held within sixty days of the notice of appeal and a decision shall be rendered by the hearings officer within sixty days after the conclusion of the hearing, stating the findings of fact and conclusions of law.  The hearings officer may extend the due date for decision for good cause; provided that all parties agree. [L 1995, c 181, pt of §2; am L 1998, c 46, §1]

Case Notes

In the absence of an express time frame within which the labor director must issue a notice of violation (NOV) under this section, the department must issue notifications of violations within a reasonable time; department's two-year delay in issuing a third NOV was unreasonable as it did not have to wait until the appeal on the second NOV had been completed before determining whether another violation had taken place.  104 H. 412, 91 P.3d 494.



§104-24 - Violations; penalties.

§104-24  Violations; penalties.  (a)  Where the department finds that a first violation of this chapter has been committed, the department shall assess a penalty equal to ten per cent of the amount of back wages found due or $25 per offense, whichever is greater.

(b)  Where the department finds that a second violation of this chapter has been committed, whether on the same contract or another, within two years of the first notification of violation, the department, after proper notice and opportunity for hearing, shall order the person or firm in violation to pay a penalty equal to the amount of back wages found due or $100 for each offense, whichever is greater.

(c)  Where the department finds that a third violation of this chapter has been committed, whether on the same contract or another, within two years of the second notification of violation, the department, after proper notice and opportunity for hearing, shall order the person or firm in violation:

(1)  To pay a penalty equal to two times the amount of back wages found due or $200 for each offense, whichever is greater; and

(2)  To be suspended from doing any new work on any public work of a governmental contracting agency for a period of three years except as provided in section 104-25(a)(2).  "New work on any public work" includes any public works project in which the suspended person or firm has not begun work at the job site as of the date of the suspension order.

(d)  A first, second, or third violation refers to each investigation involving one or more projects in which the department finds that a contractor has failed to comply with this chapter.

(e)  For purposes of this section, "offense" means each section of this chapter under which the contractor is cited; provided that, with respect to prevailing wage and overtime citations under section 104-2, each employee and each project shall be considered a separate offense. [L 1995, c 181, pt of §2; am L 1999, c 251, §1]



§104-25 - Suspension.

§104-25  Suspension.  (a)  The director shall suspend a person or firm as follows:

(1)  For a first or second violation, if a person or firm fails to pay wages found due, any penalty assessed, or both, the person or firm shall be immediately suspended from doing any work on any public work of a governmental contracting agency until all wages and penalties are paid in full;

(2)  For a third violation, the suspension shall be as prescribed in section 104-24(c); provided that, if the person or firm continues to violate this chapter or fails to pay wages found due or any penalty assessed, or both, then the contractor shall immediately be suspended from doing any work on any public work of a governmental contracting agency for a mandatory three-year period.  If after the three-year suspension period the wages found due or penalties assessed are still unpaid, the suspension shall remain in force until payment is made in full; or

(3)  For falsification of records, or for delay or interference with an investigation pursuant to section 104-22, the contractor shall be suspended for a period of three years.

(b)  The director shall immediately notify the comptroller and the auditor or director of finance of the county of any suspension order.

(c)  No contract shall be awarded to the person or firm so suspended or to any firm, corporation, partnership, or association in which the person or firm has an interest, direct or indirect, until three years have elapsed from the date of suspension, unless the period of suspension is reduced as herein provided.  Any contract awarded in violation of this subsection shall be void. [L 1995, c 181, pt of §2; am L 1999, c 251, §2; am L 2008, c 146, §2]

Attorney General Opinions

Section required a contractor to be immediately suspended from doing work on existing contract and be prohibited from entering into new contracts for future work.  Att. Gen. Op. 97-8.



§104-26 - Judicial review.

§104-26  Judicial review.  (a)  Any party to an appeal under this chapter may obtain judicial review of the decision on the appeal in the manner provided in chapter 91.

(b)  Any suspension or dismissal of any complaint under this chapter shall be subject to appeal in circuit court by the aggrieved party, under section 91-14 and rule 72 of the Hawaii rules of civil procedure. [L 1995, c 181, pt of §2]



§104-27 - Liability.

§104-27  Liability.  If the accrued payments withheld under the terms of the contract are insufficient to reimburse all the laborers and mechanics for wages or overtime compensation due under this chapter, and the contractor has failed to pay the wages or overtime compensation, the contractor and the contractor's sureties shall be liable to the laborers and mechanics in the amount of the unpaid wages and overtime compensation due, and in an additional equal amount as liquidated damages.  However, any claim for liquidated damages, insofar as the surety or sureties are concerned, shall not be paid until the claims of all other creditors have been satisfied. [L 1995, c 181, pt of §2]



§104-28 - Civil action.

§104-28  Civil action.  (a)  The following civil actions may be instituted in any court of competent jurisdiction:

(1)  An action to recover unpaid wages or overtime compensation may be maintained by any one or more laborers or mechanics for and on behalf of oneself or themselves and others similarly situated; and

(2)  An action for injunctive and other relief against an employer that fails to pay the prevailing wage to its employees as required by this chapter by a joint labor-management committee established pursuant to section 175a of the federal Labor Management Cooperation Act of 1978 (29 U.S.C. 175a).

(b)  The court, in its action and in addition to any judgment awarded to the plaintiff or plaintiffs, shall allow reasonable attorney's fee and costs of the action to be paid by the defendant.

(c)  It shall be no defense that the laborers and mechanics accepted or agreed to accept less than the required rate of wages or overtime compensation or voluntarily made refunds.

(d)  When a written request is filed by any laborer or mechanic with the director claiming unpaid wages or overtime compensation under this chapter, the director, after receiving an assignment from the laborer or mechanic, may bring an action in any court of competent jurisdiction to recover the amount of the claim.  The consent of any laborer or mechanic to the bringing of such action by the director, unless the action is dismissed without prejudice on motion of the director, shall constitute a waiver by the laborer or mechanic of any right of action the laborer or mechanic may have under subsection (a).  Any amount recovered by the director before suit and accepted by the laborer or mechanic as payment in full shall constitute a waiver of any rights under this chapter. [L 1995, c 181, pt of §2; am L 2007, c 16, §1]



§104-29 - Rules.

§104-29  Rules.  Subject to chapter 91, the director shall adopt reasonable rules for determining the prevailing wages, enforcement, administration, and general purposes of this chapter.  These rules shall have the force and effect of law. [L 1995, c 181, pt of §2]



§104-30 - Application of this chapter to contracts entered into without regard to other laws.

§104-30  Application of this chapter to contracts entered into without regard to other laws.  The fact that a contract is or was entered into without regard to chapter 103D, or upon a cost-plus-a-fixed fee basis, or cost-plus-a-fixed percentage basis, or without advertising for proposals, shall not render this chapter inapplicable to the contract, if otherwise this chapter would be applicable. [L 1995, c 181, pt of §2]



§104-31 - Effect on other laws.

§104-31  Effect on other laws.  Neither this chapter nor any rule or other action under this chapter shall supersede or impair any minimum wage or maximum hour law or any authority otherwise granted by law to provide for the establishment of specific minimum or other wage rates. [L 1995, c 181, pt of §2]



§104-32 - Suspension during emergency.

§104-32  Suspension during emergency.  During a national emergency declared by the President or the Congress of the United States, or a state of emergency declared by the governor, subject to the provisions of section 127-10 or 128-7, the governor, by executive order in writing, may suspend this chapter; provided that the governor may not suspend this chapter except in the event such an emergency occurs and is so proclaimed. [L 1995, c 181, pt of §2; am L 2008, c 61, §1]



§104-33 - Inspection.

§104-33  Inspection.  (a)  If work performed in accordance with this chapter, in excess of eight hours in any day or on a Saturday, Sunday, or legal holiday of the State, requires inspection by the State or any political subdivision thereof, the inspection shall be conducted by the State or a political subdivision, as the case may be.

(b)  In such event, it shall be lawful, notwithstanding any other provision of law to the contrary, for the State or any political subdivision thereof to alter the normal working hours of public employees, as may be needed for these purposes, and to pay these public employees for all hours worked in excess of eight hours per day or on a Saturday, Sunday, or legal holiday of the State. [L 1995, c 181, pt of §2]



§104-34 - Submission of collective bargaining agreement to the director.

§104-34  Submission of collective bargaining agreement to the director.  (a)  Parties to a collective bargaining agreement covering classes of laborers or mechanics, which are included in the prevailing wage determinations made pursuant to this chapter, shall submit a copy of the agreement to the director within five days after execution of the agreement.

(b)  Except as otherwise provided herein, the terms of agreement shall be kept confidential by the director.  The director may disclose terms of the agreement to any federal or state agency for the purpose of enforcing this chapter. [L 1995, c 181, pt of §2; am L 2002, c 215, §4]






CHAPTER 105 - GOVERNMENT MOTOR VEHICLES

§105-1 - Government motor vehicles; certain uses prohibited.

§105-1  Government motor vehicles; certain uses prohibited.  Except as provided in section 105-2, it shall be unlawful for any person to use, operate, or drive any motor vehicle owned or controlled by the State, or by any county thereof, for personal pleasure or personal use (as distinguished from official or governmental service or use) including, without limitation to the generality of the foregoing, travel by or conveyance of any officer or employee of the State, or of any county thereof, directly or indirectly, from his place of service or from his work to or near his place of abode, or, directly or indirectly, from such place of abode to his place of service or to his work. [L 1919, c 227, pt of §1; RL 1945, pt of §462; am L 1949, c 389, pt of §1(a); RL 1955, §7-10; HRS §105-1]

Attorney General Opinions

State may hold employee responsible for negligent damage to vehicle under the employee's control.  Att. Gen. Op. 63-31.



§105-2 - Exceptions.

§105-2  Exceptions.  Section 105-1 shall not apply to:

(1)  The governor;

(2)  The mayor of any county;

(3)  Any member of a police department or a fire department or of the staff of a hospital, or any officer or employee of the board of water supply of the city and county of Honolulu, when using a motor vehicle for a personal purpose incidental to the person's service or work (but not for pleasure);

(4)  Any officer or employee of the State who, upon written recommendation of the comptroller, is given written permission by the governor to use, operate, or drive for personal use (but not for pleasure) any motor vehicle owned or controlled by the State;

(5)  Any officer or employee of any county who, upon written recommendation of the budget director, is given written permission by the mayor, to use, operate or drive for personal use (but not for pleasure) any motor vehicle owned or controlled by the county;

(6)  Any officer or employee of the State, or of any county, who, in case of emergency, because of the person's illness, or the person's incapacity caused by accident while at work, or because of the illness of a member of the person's immediate family including a reciprocal beneficiary while the person is at work, is conveyed in a motor vehicle to the person's place of abode, or to a hospital or other place, but every such use of such a motor vehicle shall be certified to by the officer or by the head of the department, commission, board, bureau, agency, or instrumentality controlling or possessing the motor vehicle immediately thereafter, and the certificate shall be forthwith filed with the comptroller, in the case of the State, or with the budget director, in the case of a county; and

(7)  The assigned driver of a Van Go Hawaii vehicle or any other state ridesharing program vehicle. [L 1919, c 227, pt of §1; RL 1945, pt of §462; am L 1949, c 389, pt of §1(a); RL 1955, §7-11; am L 1965, c 11, §1; HRS §105-2; am L 1981, c 49, §1; gen ch 1993; am L 1997, c 383, §34]

Attorney General Opinions

Narcotics enforcement division investigators have authority for personal use of state vehicles incident to law enforcement purposes where prior written permission has been obtained from governor upon written recommendation of comptroller.  Att. Gen. Op. 91-03.



§105-3 - Permits revocable.

§105-3  Permits revocable.  Permits under section 105-2 may be limited to hours, routes, purposes or character of use, may extend to general classes of officers or employees, and may be canceled or revoked at any time without notice.  The burden of proof shall be upon any officer or employee given a written permit under subdivisions (4) or (5) of section 105-2 to prove, in any proceedings, that the officer or employee had, at the time of so using, operating, or driving any such motor vehicle, an unrevoked written permit to so use, operate, or drive the same.  Likewise, the burden of proof shall be upon any person conveyed in any such motor vehicle as provided in subdivision (6), section 105-2 to prove, in any proceedings, that the officer, or head of the department, commission, board, bureau, agency, or instrumentality, controlling or possessing such motor vehicle certified to such use and filed such certificate as required by subdivision (6). [L 1919, c 227, pt of §1; RL 1945, pt of §462; am L 1949, c 389, pt of §1(a); RL 1955, §7-12; HRS §105-3; gen ch 1985]



§105-4 - Enforcement; duties of sheriffs and police officers.

§105-4  Enforcement; duties of sheriffs and police officers.  The sheriff and the sheriff's deputies, or any police officer, within their respective jurisdictions, shall investigate any violation, or suspected violation of, and shall enforce section 105-1. [L 1949, c 389, pt of §1(d); RL 1955, §7-13; am L 1963, c 85, §3; HRS §105-4; gen ch 1985]

Cross References

Sheriff, etc., see §26-14.6.



§105-5 - Penalties; dismissal.

§105-5  Penalties; dismissal.  Every person who violates section 105-1 shall be fined not more than $50 or imprisoned not more than ten days, or both.

Any person, then being an appointed officer or an employee of the State or of any county, who is found guilty more than twice by a court of competent jurisdiction of violating section 105-1 may be dismissed or discharged from the person's office or employment, any provision of chapter 76, or of any other law, to the contrary notwithstanding. [L 1949, c 389, pt of §1(d); RL 1955, §7-14; HRS §105-5; gen ch 1985]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§105-6 - Inscription on state motor vehicles.

§105-6  Inscription on state motor vehicles.  Unless excepted, every motor vehicle owned or controlled by the State shall bear on both sides thereof a facsimile of the state seal and beneath the seal the words "For Official Use Only" and the name of the department, commission, board, bureau, office, agency, or instrumentality thereof controlling or possessing such motor vehicle.  This section shall not apply to such motor vehicles as are furnished the governor, lieutenant governor, chief justice of the supreme court, and the president of the University of Hawaii or to such motor vehicles as are used in any ridesharing program of the State, for undercover investigative work, law enforcement, and other functions as approved by the comptroller.  Motor vehicles owned or controlled by the University of Hawaii may bear the University of Hawaii logo or seal, or both, in lieu of the state seal. [L 1919, c 227, pt of §2; RL 1945, pt of §463; am L 1949, c 389, pt of §1(b); RL 1955, §7-15; HRS §105-6; am L 1969, c 38, §1; am L 1981, c 49, §2; am L 1998, c 115, §14]



§105-7 - Inscription on county motor vehicles.

§105-7  Inscription on county motor vehicles.  Unless excepted every motor vehicle owned or controlled by any county shall bear on both sides thereof the following inscription: "For Official Use Only".  Underneath the inscription shall be the name or title of the county and the name of the department, commission, board, bureau, officer, agency, or instrumentality thereof controlling or possessing the motor vehicle; except that every motor vehicle owned or controlled by the board of water supply of the city and county of Honolulu shall bear on both sides thereof the following inscription: "Board of Water Supply - Conserve Water".  This section shall not apply to motor vehicles that are furnished to the mayor of the city and county of Honolulu or to the chairperson and executive officer of the council of any county, or to the chief of police and deputy chief of police of the city and county and counties or manager of the board of water supply of the city and county of Honolulu. [L 1919, c 227, pt of §2; RL 1945, pt of §463; am L 1949, c 389, pt of §1(b); RL 1955, §7-16; HRS §105-7; gen ch 1993; am L 1998, c 124, §9]



§105-8 - Character of inscription.

§105-8  Character of inscription.  The letters of such words as are required by sections 105-6 and 105-7 shall be painted or applied on all such motor vehicles in characters of a plain, bold size. [L 1919, c 227, pt of §2; RL 1945, §463; am L 1949, c 389, pt of §1(b); RL 1955, §7-17; HRS §105-8; am L 1969, c 38, §2]



§105-9 - Duty of performance.

§105-9  Duty of performance.  The duty of carrying out sections 105-6 to 105-8, insofar as they relate to motor vehicles, the property, or under the control, of the State, shall be vested in the comptroller, and, insofar as they relate to the several counties, shall be vested in the respective county councils, and insofar as they relate to independent boards and commissions having charge of their own funds shall be vested in the respective boards or commissions. [L 1919, c 227, §3; RL 1945, §464; am L 1949, c 389, §1(c); RL 1955, §7-18; am L Sp 1959 2d, c 1, §12; HRS §105-9]

Revision Note

"County councils" substituted for "boards of supervisors or city council".



§105-10 - Motor vehicles; shelter.

§105-10  Motor vehicles; shelter.  Except as otherwise permitted by section 105-2, every motor vehicle owned or controlled by the State, or by any county thereof, when not being used for official or governmental business or purposes, shall be kept in parking areas under cover if feasible at, or in the vicinity of, the office or place of business of the department, commission, board, bureau, officer, agency, or instrumentality controlling or possessing such motor vehicle.  The comptroller, in the case of the State and the county councils, in the case of the counties, or the respective board or commission, in case of an independent board or commission having charge of its own funds, shall direct and see that this section is carried out, and, in that regard, each officer and each head of a department, commission, board, bureau, agency, or instrumentality controlling or possessing any such motor vehicle shall, when so directed, provide such parking areas and shelter for such motor vehicles controlled or possessed by him or it. [L 1949, c 389, pt of §1(d); RL 1955, §7-19; am L Sp 1959 2d, c 1, §12; HRS §105-10]

Revision Note

"County councils" substituted for "respective boards of supervisors or city council".



§105-11 - State motor pool revolving fund.

[§105-11]  State motor pool revolving fund.  (a)  There shall be in the state treasury, a state motor pool revolving fund for acquisition, operation, repair, maintenance, storage, and disposal of state-owned vehicles assigned to the motor pool.

(b)  All proceeds collected from motor pool rentals shall be deposited in the state motor pool revolving fund and be expended by the comptroller to carry out the purposes of this section. [L 1986, c 68, §1]






CHAPTER 106 - INVENTORY, ACCOUNTING, AND DISPOSAL OF GOVERNMENT ASSETS

CHAPTER 106

INVENTORY, ACCOUNTING, AND DISPOSAL OF

GOVERNMENT ASSETS

REPEALED.  L 1994, c 186, §24.



CHAPTER 107 - PUBLIC IMPROVEMENTS

§107-1 - Management of internal improvements.

PART I.  GENERAL PROVISIONS

Note

Sections 107-1 to 107-11 designated as Part I by L 2007, c 82, §3.

§107-1  Management of internal improvements.  The comptroller is charged with the superintendence and management of the internal improvements of the State. [CC 1859, §167; RL 1925, §798; RL 1935, §1700; RL 1945, §4901; am L 1947, c 180, §1; RL 1955, §110-1; am L Sp 1959 2d, c 1, §12; HRS §107-1]

Cross References

General authority of comptroller, see §26-6.

Case Notes

Section gives no right to grant franchise for street railway in Honolulu.  6 H. 414.

Within duties to accept promise to pay for use of sewer.  19 H. 41.

County ordinances may not restrict duties under section.  23 H. 675.

No specific duties or improvements are imposed on contractors.  30 H. 132.

Cited:  7 H. 470.



§107-1.5 - Public works project assessment fund.

§107-1.5  Public works project assessment fund.  (a)  There shall be established in the department of accounting and general services a revolving fund to be known as the public works project assessment fund for the purposes of defraying costs involved in carrying out construction projects managed by the department; managing funds representing accumulated vacation and sick leave credits and retirement benefits for non-general funded employees in the construction program in accordance with section 78-23; equitably collecting and distributing the costs of other current expenses associated with capital improvement, repairs and maintenance, and repairs and alterations projects; and managing the payments of employee transportation requirements such as car mileage reimbursements in accordance with applicable law and collective bargaining agreements.

(b)  The comptroller shall make reasonable assessments on construction projects managed by the department of accounting and general services to carry out the program of centralized engineering services.  The assessments shall be based on a logarithmic curve developed by the department for such services.  All assessments collected shall be deposited into the public works project assessment fund.

(c)  All expenditures from the public works project assessment fund shall be made by the comptroller in accordance with applicable law and rules. [L 1996, c 113, §1; am L 2002, c 148, §11]



§107-2 - Surveys, maps, etc.

§107-2  Surveys, maps, etc., lands, harbors, etc.  The comptroller shall cause such surveys, maps, and plans of the government lands set aside for public purposes and of the harbors, and internal improvements to be made as the public interest may require, which surveys, maps, and plans shall be kept in the comptroller's office for public inspection and reference. [CC 1859, §45; Cp L §45; am imp Org Act, §73(q); RL 1925, §799; RL 1935, §1701; RL 1945, §4902; RL 1955, §110-2; am L Sp 1959 2d, c 1, §12; HRS §107-2; gen ch 1985]

Cross References

Public works affecting historical sites, see §6E-8.



§107-3 - Powers and duties of the department of accounting and general services.

§107-3  Powers and duties of the department of accounting and general services.  The powers and duties of the department of accounting and general services shall include:

(1)  The powers and duties heretofore attached to the surveyor general, except such as relate to the geodetic survey of the Hawaiian Islands;

(2)  The surveying, locating land boundaries, triangulation, mapping, subdividing, studying land titles and boundaries, preparing metes and bounds descriptions, marking land boundaries, and other work related thereto of all lands owned, controlled or in the possession of the State, when such action is required in order to use, sell, lease, exchange, or improve such lands, and, when requested, the performing of similar services with regard to private lands to be acquired by the State for public purposes;

(3)  Collaborating with the state departments and agencies in acquiring lands required by the State for public purposes, the cost in connection therewith to be borne by the department or agency acquiring the land. [L 1951, c 283, §1; RL 1955, §103-1; am L Sp 1959 2d, c 1, §12; HRS §107-3]



§107-4 - Duties of counties relating to maps, surveyors, reports.

§107-4  Duties of counties relating to maps, surveyors, reports.  Whenever any maps and metes and bounds descriptions are made by any county department or agency, a certified copy of such map and metes and bounds description shall be filed with the department of accounting and general services.  The land surveyors employed by county departments and agencies shall perform their surveying duties in conformance with professional standards to be prescribed by the department and shall report to it from time to time as may be required. [L 1951, c 283, §2; RL 1955, §103-2; am L Sp 1959 2d, c 1, §12; HRS §107-4]



§107-5 - Costs, fees and charges.

§107-5  Costs, fees and charges.  The department of accounting and general services shall be reimbursed for the reasonable costs incurred in furnishing supplies and performing services for any other state department or agency in accordance with a schedule of fees and charges approved by the director of finance after taking into consideration the amount of funds available to such department or agency for such purpose, provided that this section shall not apply to the department of land and natural resources. [L 1951, c 283, §3; RL 1955, §103-3; am L Sp 1959 2d, c 1, §§12, 14, 21; am L 1961, c 132, §1; am L 1963, c 114, §1; HRS §107-5]



§107-6 - Standards prescribed by department.

§107-6  Standards prescribed by department.  All matters pertaining to land surveying, mapping, studying land titles and boundaries, preparing metes and bounds descriptions, setting centerline highway monuments, and other work related thereto performed by the department of transportation shall be performed in conformance with the professional standards to be prescribed by the department of accounting and general services and the cost in connection therewith shall be borne by the department of transportation. [L 1951, c 283, §4; RL 1955, §103-4; am L Sp 1959 2d, c 1, §§12, 26; HRS §107-6]



§107-7 - Assistance of private employees authorized.

§107-7  Assistance of private employees authorized.  The performance of work under this chapter may include the employment of private land surveyors, engineers, and photogrammetric engineering assistance when necessary, and the cost in connection therewith shall be borne by the department or agency concerned. [L 1951, c 283, §5; RL 1955, §103-5; HRS §107-7]



§107-8 - REPEALED.

§107-8  REPEALED.  L 1993, c 280, §6.



§107-9 - Appraisers of property, number.

§107-9  Appraisers of property, number.  Whenever the laws of the State require the appraisal of property prior to sale or purchase, the number of appraisers shall be one or more but not more than three disinterested persons, the number to be determined in the discretion of the government agency or officer required to have the appraisal made. [L 1953, c 210, §1; RL 1955, §7-42; HRS §107-9]

Cross References

Appraisers for public lands, see §171-17.



§107-10 - Acquiring of real property; prior approval.

§107-10  Acquiring of real property; prior approval.  No real property or any right, title, or interest therein shall be acquired by agreement, purchase, gift, devise, eminent domain, or otherwise, for any purpose, by the State or any department, agency, board, commission, or officer thereof, without the prior approval of the attorney general as to form, exceptions, and reservations.  As to property acquired by the University of Hawaii, the attorney general may delegate to the University general counsel the authority to approve as to form, exceptions, and reservations.  In cases involving acquisitions by the University of Hawaii of interests in real property that do not require legislative appropriations, the general counsel for the University of Hawaii may give approval as to form, exceptions, and reservations. [L 1959, c 135, §1; Supp, §7-43; HRS §107-10; am L 2001, c 243, §5]



§107-11 - Parking; control by comptroller.

§107-11  Parking; control by comptroller.  (a)  The comptroller may assess and collect reasonable fees for parking for all government officials and employees, install parking meters, and restrict and otherwise control parking on all state lands within the comptroller's jurisdiction.

(b)  The comptroller may make such rules as may be found necessary to carry out the objects and provisions of this section relating to the control and restriction of parking on all lands of the State which are within the comptroller's jurisdiction.  The rules shall be adopted as provided in chapter 91.

(c)  Any person who violates any of the rules adopted by the comptroller shall be fined not more than $50 for each violation; provided that a person violating any provision of part III of chapter 291, or any rule adopted thereunder, shall be guilty of a traffic infraction under chapter 291D and shall be fined or otherwise penalized in accordance with part III of chapter 291.

(d)  The comptroller is authorized to confer the powers of police officers, including the power to serve and execute warrants, arrest offenders, and serve notices and orders, to employees of the department of accounting and general services who are engaged as special officers to enforce this section.

(e)  There is hereby created a fund to be known as the "state parking revolving fund" which shall be used to carry out the purposes of this section.  Such amounts shall be expended by the comptroller from the fund, as may be necessary, to defray the cost of paving parking areas, the purchase and installation of parking meters and the operation thereof, and of other parking facilities on state land within the comptroller's jurisdiction.  The state parking revolving fund shall be used to conform with the special fund depository requirements under section 39-62 for all revenues and user taxes received as the result of the issuance of any state parking facility undertaking or loan program revenue bonds.

(f)  All fees, charges, and other moneys collected pursuant to this section, and all revenues and user taxes received pursuant to section 39-62 as the result of the issuance of any state parking facility undertaking or loan program revenue bonds shall be deposited in the state parking revolving fund.

(g)  All moneys in excess of $500,000 remaining on balance in the state parking revolving fund on June 30 of each fiscal year shall lapse to the credit of the state general fund.  On July 1 of each year, the director of finance is authorized to transfer any excess funds in the state parking revolving fund to the state general fund. [L 1963, c 161, §1; Supp, §110-8; HRS §107-11; am L 1969, c 118, §1; am L 1976, c 223, §1; gen ch 1985; am L 1993, c 280, §5; am L 1995, c 29, §1; am L 1997, c 308, §3; am L 2004, c 43, §20 and c 52, §20]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.

Attorney General Opinions

Revolving fund may be used to operate other parking facilities.  Att. Gen. Op. 63-40.

Revenues from parking are a first charge toward payment of revenue bonds authorized by L 1963, c 166.  Att. Gen. Op. 63-48.



§107-21 - Definitions.

PART II.  STATE BUILDING CODE AND DESIGN STANDARDS

[§107-21]  Definitions.  As used in this part:

"Council" means the state building code council.

"Department" means the department of accounting and general services.

"Hurricane resistive criteria" means the design criteria for enhanced hurricane protection areas that are capable of withstanding a five hundred-year hurricane event, as developed by the state department of defense for public shelter and residential safe room design criteria.

"State building construction" means any building construction project or program initiated by a state agency or requiring the use of state funds. [L 2007, c 82, pt of §2]



§107-22 - State building code council.

[§107-22]  State building code council.  (a)  There is established a state building code council.  The council shall be placed within the department of accounting and general services for administrative purposes only.  The council shall consist of nine voting members and one nonvoting member, who shall be the comptroller or the comptroller's designee.  The council members shall serve four-year terms as defined in paragraphs (1) to (6).  The voting members shall include:

(1)  One county building official from each of the four counties appointed by the mayor;

(2)  One member representing the state fire council;

(3)  One member representing the department of health who has significant experience in building mechanical and sewage disposal systems;

(4)  One member representing the department of labor and industrial relations who has significant experience in elevator or fire safety;

(5)  One member representing the Structural Engineers Association of Hawaii; and

(6)  One member representing the American Institute of Architects, Hawaii State Council.

(b)  Six voting members shall constitute a quorum.  The chairperson of the council shall be elected annually from among its members by a majority vote of the members of the council.

(c)  Members shall serve without compensation, but shall be reimbursed for expenses, including travel expenses necessary for the performance of their duties. [L 2007, c 82, pt of §2]



§107-23 - Executive director and executive assistant.

[§107-23]  Executive director and executive assistant.  The council shall appoint, exempt from chapters 76 and 89, an executive director, who shall serve at the pleasure of the council, and who shall have administrative abilities and expertise in engineering or architecture.  The council shall also appoint, exempt from chapters 76 and 89, an executive assistant, who shall have experience in statutory and administrative rulemaking processes. [L 2007, c 82, pt of §2]



§107-24 - Authority and duties of the council.

[§107-24]  Authority and duties of the council.  (a)  Any law to the contrary notwithstanding, the council shall establish a comprehensive state building code.

(b)  The council shall appoint a subcommittee comprised of the four council members representing county building officials, whose duty shall be to recommend any necessary or desirable state amendments to the model codes.  Any recommended state amendments shall require the unanimous agreement of the subcommittee.

(c)  The council may appoint other investigative, technical expertise committees, which may include council members.

(d)  The council shall consult with general building contractor associations and building trade associations to gather information and recommendations on construction practices and training relevant to building codes and standards.

(e)  The council shall review and adopt, as appropriate, new model building codes within eighteen months of the official publication date.

(f)  The council may make expenditures for technical references, equipment and supplies, and other operating expenses, and may contract for the conduct of research studies and other technical services.

(g)  The council shall provide education and technical training and administrative assistance in the form of services or grants at the state and county levels relating to the implementation and enforcement of the state building code adopted pursuant to this part. [L 2007, c 82, pt of §2]



§107-25 - State building code; requirements.

[§107-25]  State building code; requirements.  There is established a state building code applicable to all construction in the State of Hawaii.  The state building code shall include:

(1)  The latest edition of the state fire code as adopted by the state fire council;

(2)  The latest edition of the Uniform Plumbing Code, as copyrighted and published by the International Association of Plumbing and Mechanical Officials, including its appendices;

(3)  The latest edition of the International Building Code, as published by the International Code Council;

(4)  Hawaii design standards implementing the criteria pursuant to Act 5, Special Session Laws of Hawaii, 2005, as applicable to:

(A)  Emergency shelters built to comply with hurricane resistant criteria, including enhanced hurricane protection areas capable of withstanding a five hundred-year hurricane event as well as other storms and natural hazards; and

(B)  Essential government facilities requiring continuity of operations; and

(5)  Code provisions based on nationally published codes or standards that include, but are not limited to, residential and hurricane resistive standards for residential construction, fire, elevator, electrical, plumbing, mechanical, flood and tsunami, existing buildings, and energy conservation standards for building design and construction, and onsite sewage disposal. [L 2007, c 82, pt of §2]



§107-26 - State building code; prohibitions.

[§107-26]  State building code; prohibitions.  In adopting a state building code, the council shall not adopt provisions that:

(1)  Relate to administrative, permitting, or enforcement and inspection procedures of each county; or

(2)  Conflict with chapter 464. [L 2007, c 82, pt of §2]



§107-27 - Exemptions.

[§107-27]  Exemptions.  (a)  Upon adoption of rules under this chapter, the design of all state building construction shall be in compliance with the state building code within one year of its effective date, and state building construction shall be allowed to be exempted from:

(1)  County codes that have not adopted the state building code;

(2)  Any county code amendments that are inconsistent with the minimum performance objectives of the state building code or the objectives enumerated in this part; or

(3)  Any county code amendments that are contrary to code amendments adopted by another county.

(b)  Exemptions shall include county ordinances allowing the exercise of indigenous Hawaiian architecture adopted in accordance with section 46-1.55. [L 2007, c 82, pt of §2]



§107-28 - County building code authority to amend the state model building code without state approval.

[§107-28]  County building code authority to amend the state model building code without state approval.  (a)  The governing body of each county shall amend the state building code as it applies within its respective jurisdiction, in accordance with section 46-1.5(13), without approval of the council.  Each county shall use the model codes and standards listed in section 107-25, as the referenced model building codes and standards for its respective county building code ordinance, no later than two years after the adoption of the state building code.

(b)  If a county does not amend the statewide model code within the two-year timeframe, the state building code shall become applicable as an interim county building code until the county adopts the amendments. [L 2007, c 82, pt of §2]



§107-29 - Rules.

[§107-29]  Rules.  The department shall adopt rules pursuant to chapter 91 necessary for the purposes of this part. [L 2007, c 82, pt of §2]



§107-30 - Annual report.

[§107-30]  Annual report.  The department shall report to the legislature, no later than twenty days prior to the convening of each regular legislative session, on the council's activities and accomplishments. [L 2007, c 82, pt of §2]



§107-31 - State building code; compliance.

[§107-31]  State building code; compliance.  The design of all state building construction shall be in compliance with the state building code within one year of its effective date. [L 2007, c 82, pt of §2]






CHAPTER 109 - STADIUMS AND RECREATIONAL FACILITIES

§109-1 - Stadium authority; appointment, terms.

§109-1  Stadium authority; appointment, terms.  (a)  There shall be within the department of accounting and general services for administrative purposes only, a stadium authority whose responsibility shall be to maintain, operate, and manage the stadium and facilities attached thereto and to provide for the maintenance, operation, management, and promotion of the Kapolei recreational sports complex.  The authority shall consist of nine members who shall be appointed by the governor in the manner prescribed by section 26-34.  Each member of the authority shall have been a citizen of the United States and a resident of the State for at least five years next preceding the member's appointment.  The president of the University of Hawaii and the superintendent of education shall be ex officio members of the authority but shall not vote.

(b)  The chairperson of the authority shall be elected by the majority of the authority.  The term of each member shall be four years, provided that of the members initially appointed three members shall serve for four years, three members shall serve for three years and the remaining three members shall serve for two years.  No person shall be appointed consecutively to more than two terms as a member of the authority.  Vacancies shall be filled for the remainder of any unexpired term in the same manner as original appointments.

(c)  The members of the authority shall serve without compensation and shall be allowed their actual and necessary expenses incurred in the performance of their duties. [L 1970, c 172, §1; am L 1971, c 125, pt of §1; am L 1980, c 302, pt of §2; gen ch 1985, 1993; am L 1999, c 160, §7]



§109-2 - Stadium authority; powers and duties.

§109-2  Stadium authority; powers and duties.  The powers and duties of the stadium authority shall be as follows:

(1)  To maintain, operate, and manage the stadium and related facilities, and to provide for the maintenance, operation, management, and promotion of the Kapolei recreational sports complex;

(2)  To prescribe and collect rents, fees, and charges for the use or enjoyment of the stadium or any of its facilities;

(3)  To make and execute contracts and other instruments necessary or convenient to exercise its powers under this chapter and subject to any limitations in this chapter, to exercise all powers necessary, incidental, or convenient to carry out and effectuate the purposes and provisions of this chapter, including entering into contracts under chapter 102 or 103D for the management of the Kapolei recreational sports complex, to include but not be limited to the operation, maintenance, and promotion of the complex in a manner that is beneficial to both the State and the contractor.  These contracts may contain revenue sharing incentives based on increased usage of the complex;

(4)  To adopt, amend, and repeal in accordance with chapter 91 rules it may deem necessary to effectuate this chapter and in connection with its projects, operations, and facilities;

(5)  To appoint a manager and a deputy manager who shall have such qualifications as the authority deems necessary and who shall hold their respective offices at the pleasure of the authority.  The manager and deputy manager shall be exempt from the requirements of chapters 76 and 89.  Effective July 1, 2005, the manager shall be paid a salary not to exceed eighty-seven per cent of the salary of the director of human resources development.  Effective July 1, 2005, the deputy manager shall be paid a salary not to exceed eighty-five per cent of the manager's salary.  The manager shall have full power to administer the affairs of the stadium and related facilities, and to provide for a management contract for the Kapolei recreational sports complex, subject to the direction and approval of the authority.  The manager shall, subject to the approval of the authority, have power to appoint, suspend, and discharge a secretary who shall be exempt from the requirements of chapters 76 and 89, and such other employees, subordinates, and assistants as may be necessary for the proper conduct of the business of the authority.  Except for persons hired on contract or otherwise as provided in section 109-3 and except for the manager, deputy manager, and secretary, all appointments, suspensions, or discharges shall be made in conformity with the applicable provisions of chapter 76; and

(6)  To plan, promote, and market the stadium, its related facilities, and the Kapolei recreational sports complex. [L 1970, c 172, §2; am L 1971, c 125, pt of §1; am L 1975, c 172, §1; am L 1976, c 158, §1; am L 1982, c 129, §5; am L 1986, c 128, §5; am L 1989, c 329, §4; am L 1995, c 149, §1; am L 1999, c 160, §8; am L 2000, c 253, §150; am L 2002, c 148, §12; am L 2005, c 226, §5]



§109-3 - Stadium special fund.

§109-3  Stadium special fund.  There is created a special fund to be known as the stadium special fund into which funds collected by the authority shall be deposited; provided that all funds received pursuant to this section shall be kept completely separate from the Kapolei recreational sports complex special fund.  Moneys may not be transferred between the stadium special fund and the Kapolei recreational sports complex special fund.  The stadium special fund shall be applied, used, and disposed of for the payment of:

(1)  The expenses of the operation, maintenance, promotion, and management of; and

(2)  All or a portion of the cost of financing any capital improvement project for;

the stadium and related facilities; provided that all services required for the stadium and related facilities shall be performed by persons hired on contract or otherwise, without regard for chapter 76; provided further that the authority shall report to the legislature all receipts and expenditures of the stadium special fund account twenty days prior to the convening of each regular session. [L 1970, c 172, §3; am L 1971, c 125, pt of §1 and c 173, §4; am L 1975, c 172, §2; am L 1993, c 280, §7; am L 1995, c 149, §2; am L 1999, c 160, §9; am L 2000, c 253, §150]



§109-4 - Employee benefits.

§109-4  Employee benefits.  All full-time employees of the authority shall be entitled to any benefit program generally applicable to the officers and employees of the State. [L 1975, c 172, §3]



§109-5 - Security personnel, powers.

§109-5  Security personnel, powers.  The person employed as the chief security officer by the authority shall have all of the powers of police officers, including the power of arrest; provided that such powers shall remain in force and in effect only while the person is in the actual performance of the person's duties at the stadium or the Kapolei recreational sports complex. [L 1976, c 118, §1; gen ch 1985; am L 1999, c 160, §10]



§109-6 - Stadium special account.

[§109-6]  Stadium special account.  The stadium authority is authorized to set up a special account into which shall be deposited all receipts collected by the authority from the sale of admission tickets for events held at the stadium, including any money deposited with the authority by users to assure the payment of charges for the use of the stadium.  Money in the account shall be kept in a depository as defined in section 38-1.  Disbursements from the account shall be made in accordance with procedures adopted by the authority and approved by the director of finance. [L 1978, c 73, §1]



§109-7 - Enforcement; penalty.

§109-7  Enforcement; penalty.  (a)  Any law enforcement officer who has police powers to arrest offenders and issue citations, including any police officer of the counties, shall have the authority to enforce any rule promulgated pursuant to section 109-2(4).

(b)  Any person violating any rule of the stadium authority regulating conduct on the stadium or Kapolei recreational sports complex premises shall be guilty of a petty misdemeanor punishable by a fine not exceeding $1,000, or imprisonment not exceeding thirty days, or both.

(c)  Any person violating any rule of the stadium authority regulating parking or traffic on the stadium or Kapolei recreational sports complex premises shall have committed a traffic infraction as set forth in chapter 291D, the adjudication of which shall be subject to the provisions contained therein. [L 1982, c 235, §1; am L 1996, c 159, §1; am L 1999, c 160, §11]



§109-8 - Lost and found money or property at the stadium.

§109-8  Lost and found money or property at the stadium.  All money or property found at the stadium shall be reported or delivered by the finder to the stadium lost and found, and when so delivered shall be held by the stadium for forty-five days or until claimed by some person who establishes title or right of custody thereto to the satisfaction of the stadium manager, whichever is shorter.  In the event of establishment of title or right of custody, the money or property shall be delivered to the claimant by the manager or the manager's agent.  If after forty-five days no claimant establishes a right to the money or property, the money or property may be claimed by the person who delivered it to the stadium lost and found; provided that if the person who delivered it to the stadium lost and found fails to claim the money or property within thirty days after being notified by the manager, the manager shall deposit the money into the state treasury to the credit of the stadium special fund or shall dispose of the property by public auction.  The manager shall give public notice, giving details as to time and place of the auction and giving notice to all persons interested in claiming the property that unless claims are made by persons who can provide satisfactory proof of ownership before a specified date, the property will be sold at public auction to the highest bidder; provided that if the manager considers the highest bid to be insufficient, the manager shall have the right to decline the sale to the highest bidder and may reoffer the property at a subsequent public auction.  On the day and at the place specified in the notice, all property for which no satisfactory proof of ownership is made shall be sold by auction by or under the direction of the manager.

If any property which is of a perishable nature or which is unreasonably expensive to keep or safeguard remains unclaimed at the stadium, the manager may sell that property at public auction, at a time and after notice that is reasonable under the circumstances.  If the manager determines that any property delivered to the manager pursuant to this section has no apparent commercial value, the manager at any time thereafter may destroy or otherwise dispose of the property.

The manager shall deposit into the stadium special fund all moneys received from the sale, destruction, or disposition of any property.  No action or proceeding shall be brought or maintained against the State or any officer thereof on account of such sale, destruction, or disposition.  The purchaser of property at any sale conducted by the manager pursuant to this section shall receive good title to the property purchased and shall take possession of the property free from any and all claims of the owner, prior owners, and any person claiming title.

For purposes of this section, notice by regular mail to the last known address of the person who delivered the money or property to the stadium lost and found shall be deemed sufficient. [L 1983, c 162, §1; am L 1998, c 2, §30]



§109-9 - Kapolei recreational sports complex special fund.

[§109-9]  Kapolei recreational sports complex special fund.  There is created a special fund to be known as the Kapolei recreational sports complex special fund into which funds appropriated by the legislature, received pursuant to a management contract under section 109-2(3), or collected by the authority from the operations of the Kapolei recreational sports complex shall be deposited subject to contracts entered into pursuant to section 109-2(3); provided that all funds received pursuant to this section shall be kept completely separate from the stadium special fund.  Moneys may not be transferred between the Kapolei recreational sports complex special fund and the stadium special fund.  The Kapolei [recreational] sports complex special fund shall be applied, used, and disposed of for the payment of:

(1)  The expenses of the operation, maintenance, promotion, and management of; and

(2)  All or a portion of the cost of financing any capital improvement project for;

the Kapolei recreational sports complex; provided that all services required for the Kapolei recreational sports complex shall be performed by persons hired on contract or otherwise, without regard for chapter 76; provided further that the authority shall report annually to the legislature all receipts and expenditures of the Kapolei recreational [sports] complex special fund account no later than twenty days prior to the convening of each regular session. [L 1999, c 160, §5; am L 2000, c 253, §150]






CHAPTER 110 - STATE-OWNED CEMETERIES

§110-1 - Responsibility for state-owned cemeteries.

[§110-1]  Responsibility for state-owned cemeteries.  The comptroller shall be responsible for the operation, maintenance, improvement, redevelopment, and disposal of state-owned cemeteries; for the determination of ownership of plots therein; and for the proper maintenance of records pertaining to the cemeteries, including cemetery plot plans, and records of plot ownership, interments, and disinterments. [L 1987, c 368, pt of §2]



§110-2 - Powers and duties of the comptroller.

§110-2  Powers and duties of the comptroller.  In carrying out the responsibility assigned by this chapter, the comptroller may:

(1)  Adopt rules pursuant to chapter 91 to establish policies and rules governing the use of state-owned cemeteries, including, but not limited to, establishment of fees and charges, recordkeeping, entitlement to and procedures for interments and disinterments, the maintenance of order and security, placement and relocation of graves and grave markers, and kinds of markers that may be allowed;

(2)  Determine, on the basis of evidence provided by claimants, ownership of or interest in cemetery plots and entitlement to interment and disinterment;

(3)  Enter into agreements with churches, cemetery associations, and other not-for-profit organizations for the use of property within any state-owned cemetery; provided that the agreements shall specify the responsibilities of the organization for maintenance, care, and security of property, fees that may be charged members of the organization, the maintenance of such records as the comptroller may deem necessary, and such other requirements as the comptroller may impose;

(4)  Redevelop cemeteries for other public purposes, and take such action as may be deemed necessary to reduce the number of state-owned cemeteries or to reduce the size of existing state-owned cemeteries;

(5)  Contract for services necessary for the maintenance, improvement, redevelopment, or disposal of cemeteries; for the disinterment and relocation of remains; and for any other services as may be deemed necessary by the comptroller;

(6)  Delegate to one or more subordinates authority to manage and maintain state-owned cemeteries;

(7)  Hire temporary personnel exempt from chapter 76 to carry out management or maintenance functions; and

(8)  Take such actions as the comptroller may deem necessary. [L 1987, c 368, pt of §2; am L 2000, c 253, §150]



§110-3 - Removal of remains; public hearing and other requirements.

§110-3  Removal of remains; public hearing and other requirements.  The comptroller may disinter and relocate remains in any state-owned cemetery or between state-owned cemeteries to improve, redevelop, or reduce the size of any state-owned cemetery, or to facilitate the subsequent disposition of any state-owned cemetery; provided that:

(1)  Before disinterring any remains, the comptroller shall hold at least one public hearing to afford the public an opportunity to review the plans to improve, redevelop, reduce the size of, or dispose of the cemetery and to submit comments and views on the proposed project; and

(2)  The comptroller shall notify in writing the known relative of a deceased person whose remains are to be disinterred and relocated of the public hearing required by paragraph (1); if the relatives of the deceased are unknown the comptroller shall give at least one public notice of the public hearing statewide. [L 1987, c 368, pt of §2; am L 1998, c 2, §31]



§110-4 - Disposition of real property.

[§110-4]  Disposition of real property.  Any state-owned cemetery, or any part thereof, which is cleared of the remains of deceased persons and is no longer needed as a cemetery shall be offered to the county in which the cemetery is located for use as a public park.  If the county does not accept the vacated property for use as a public park, the property shall be transferred to the control of the department of land and natural resources for disposition in accordance with applicable law. [L 1987, c 368, pt of §2]






CHAPTER 111 - ASSISTANCE TO DISPLACED PERSONS

§111-1 - Findings and declaration of legislative purpose.

§111-1  Findings and declaration of legislative purpose.  The legislature hereby finds and declares that it is in the public interest that persons lawfully residing on or lawfully occupying real property and displaced by any action undertaken by any state or county governmental agency should be compensated for such displacement under certain circumstances.  The purpose of this chapter is to establish a uniform policy for the fair and equitable treatment of owners, tenants, other persons, and business concerns lawfully residing on or lawfully occupying real property and displaced by the acquisition of real property for public or other purposes in the public interest and by building, zoning, and housing code enforcement activities. [L 1970, c 166, §1; am L 1979, c 54, §1; am L 1987, c 10, §1 and c 162, §1]

Cross References

Dislocated lessees, see §§101-3.5 and 171-142.

Case Notes

Adequate relocation assistance must be provided prior to eviction.  61 H. 144, 598 P.2d 161; 61 H. 156, 598 P.2d 168.



§111-2 - Definitions.

§111-2  Definitions.  As used in this chapter, the term:

"Business" means any lawful activity conducted (1) primarily for the purchase and resale, manufacture, processing or marketing of products, commodities, or any other personal property; (2) primarily for the sale of services to the public; or (3) by a nonprofit organization.

"Code" means the housing, building, and zoning codes of the counties.

"Displaced person" means any person who is lawfully residing on or lawfully occupying real property and is required to move from any real property on or after June 25, 1970, as a result of the acquisition or imminence of acquisition of such real property, in whole or in part, by a state agency or who moves from such real property as a result of the acquisition or imminence of acquisition by such state agency of other real property on which such person is lawfully conducting a business or farm operation.  "Displaced person" also includes the foregoing movements from real property by any person lawfully residing on or lawfully occupying real property who is required to move from any real property as a result of code enforcement activities.  "Displaced person" as defined in this chapter shall not include a tenant upon or occupier of state land under a revocable permit which is issued or renewed on or after June 7, 1974, provided that those persons who are issued revocable permits on state land which they had previously occupied as lawful tenants or lawful occupiers of private land which is subsequently acquired by the State, by virtue of which acquisition the revocable permits are issued immediately upon acquisition, shall be entitled to assistance as displaced persons upon displacement at the termination of the revocable permits.  "Displaced persons" as defined in this chapter shall also not include a squatter or trespasser upon state land or any person unlawfully residing on or unlawfully occupying any real property.

"Family" means two or more individuals living together in the same dwelling unit who are related to each other by blood, marriage, adoption, or legal guardianship.

"Farm operation" means any lawful activity conducted solely or primarily for the production of one or more agricultural products or commodities for sale and home use, and customarily producing such products or commodities in sufficient quantity to be capable of contributing materially to the operator's support.

"Person" means (1) any individual, partnership, or corporation or association which is the owner of a business; (2) any owner, part-owner, tenant, or sharecropper operating a farm; (3) the head of a family; (4) an individual not a member of a family; (5) a nonprofit organization exempted from taxation under section 235-9.

"State agency" means an agency or instrumentality created by the State and includes, for purposes of this chapter, county governmental agencies. [L 1970, c 166, §2; am L 1974, c 181, §1; am L 1979, c 54, §2; am L 1987, c 10, §§2, 3 and c 162, §§2, 3]

Case Notes

City building department and the city department of housing and community development are state agencies.  61 H. 144, 598 P.2d 161.

Tenants forced to vacate when city building department ordered landlord to demolish building deemed to be in substandard condition were persons displaced "as a result of a governmental program of...code enforcement activities".  61 H. 144, 598 P.2d 161.



§111-3 - Relocation payments.

§111-3  Relocation payments.  (a)  Except as provided in subsection (f) below, if any state agency displaces persons described herein, it shall make fair and reasonable relocation payments to such displaced persons as required by this chapter.

(b)  A relocation payment to a displaced person shall be for the person's or its actual and reasonable moving expenses.

(c)  Optional payments (dwelling).  Any displaced person who moves from a dwelling who elects to accept the payments authorized by this subsection in lieu of the payments authorized by subsection (b) may receive:  (1) a moving expense allowance determined according to a schedule established by the state agency involved not to exceed $300; and (2) a dislocation allowance in the amount of $200.

(d)  Optional payments (business and farm operations).  Any displaced person who moves or discontinues the person's business or farm operations who elects to accept the payment authorized by this subsection in lieu of the payment authorized by subsection (a) of this section may receive a fixed relocation payment in an amount equal to the average annual net earnings of the business or farm operation, or $5,000, whichever is the lesser.  In the case of a business, no payment shall be made under this subsection unless the state agency involved is satisfied that the business (1) cannot be relocated without a substantial loss of its existing patronage; and (2) it is not part of a commercial enterprise having at least one other establishment, not being acquired by the state agency which is engaged in the same or similar business.

(e)  In lieu of the payments authorized by subsections (b), (c), and (d), the state agency may at its option and at its expense undertake to move as applicable the personal effects or business or farm operation to the site to which the displaced person is to be relocated.

(f)  If any state agency displaces any person as a result of code enforcement, that person shall be entitled to benefits under this section unless the displaced person is in any way responsible for the violation.  The state agency shall have the right to recover from the party responsible for a code violation any moneys paid out under chapter 111. [L 1970, c 166, §3; am L 1973, c 67, §1(1); gen ch 1985; am L 1987, c 10, §4 and c 162, §4; am L 1988, c 94, §1]



§111-4 - Replacement housing.

§111-4  Replacement housing.  (a)  In addition to any amount authorized in this chapter, the state agency involved in acquiring any real property shall make a payment to the owner of real property improved by a single-family, two-family, or three-family dwelling actually owned and occupied by the owner for not less than one year prior to the first written offer by the state agency for the acquisition of such property.  Such payment, not to exceed $15,000, shall be the amount, if any, which when added to the acquisition payment, equals the average price required for a comparable dwelling determined, in accordance with standards established by the state agency to be a decent, safe, and sanitary dwelling adequate to accommodate the displaced owner, reasonably accessible to public services and places of employment, and available on the private market.  Such payment shall be made only to a displaced owner who purchases and occupies a dwelling within one year subsequent to the date on which the owner is required to move from the dwelling on the real property acquired for public purposes.

(b)  In addition to any amount authorized in this chapter, the state agency shall make a payment to any individual or family displaced from any dwelling not eligible to receive a payment under subsection (a) which dwelling was actually and lawfully occupied by such individual or family for not less than ninety days prior to the first written offer by the state agency for acquisition of such property.  Such payment, not to exceed $4,000, shall be the amount which is necessary to enable such person to lease or rent for a period not to exceed two years or to make the downpayment on the purchase of a decent, safe, and sanitary dwelling of standards adequate to accommodate such individual or family in areas not generally less desirable in regard to public utilities and public and commercial facilities. [L 1970, c 166, §4; gen ch 1985; am L 1988, c 95, §1]



§111-5 - Not treated as income.

[§111-5]  Not treated as income.  No payment received under this chapter shall be considered as income for purposes of the state income tax law; nor shall such payments be considered as income to any recipient of public assistance and such payment shall not be deducted from the amount of aid to which the recipient would otherwise be entitled under state welfare program. [L 1970, c 166, §5]



§111-6 - Relocation assistance programs.

[§111-6]  Relocation assistance programs.  (a)  When actions of a state agency displace or will displace any person, it shall assure that a relocation assistance program for such displaced person offering the services herein prescribed is available to reduce hardship to those affected and to reduce delays in improvements and other programs for public or other purposes in the public interest.  If the state agency determines that other persons, business concerns, farm operations, or nonprofit organizations occupying property adjacent to any real property acquired are caused substantial economic injury because of the public improvement for which property is acquired, it may provide such persons, business concerns, farm operations, or nonprofit organizations relocation services under such program.

(b)  Each relocation assistance program required by subsection (a) shall include such measures, facilities, or services as may be necessary or appropriate in order (1) to determine the needs of displaced persons for relocation assistance; (2) to assist owners of displaced business concerns and farm operations in obtaining and becoming established in suitable business locations or replacement farms; (3) to supply information concerning programs of the federal government offering assistance to displaced persons and business concerns; (4) to assist in minimizing hardships to displaced persons in adjusting to relocation; and (5) to secure to the greatest extent practicable the coordination of relocation activities with other project activities and other planned or proposed state agency action in the community or nearby areas which may affect the carrying out of the relocation program. [L 1970, c 166, §6]



§111-7 - Assurance of availability of housing.

[§111-7]  Assurance of availability of housing.  If any state agency displaces any person or persons, it shall provide a feasible method for the relocation of families and individuals displaced from the property acquired and assurance that there are or are being provided in areas not generally less desirable in regard to public utilities and public and commercial facilities and at rents or prices within the financial means of the families and individuals displaced, decent, safe, and sanitary dwellings equal in number to the number of displaced families and individuals and available to such displaced families and individuals and reasonably accessible to their places of employment. [L 1970, c 166, §7]



§111-8 - Authority of Hawaii housing finance and development corporation.

§111-8  Authority of Hawaii housing finance and development corporation.  (a)  The Hawaii housing finance and development corporation shall make such regulations as may be necessary to assure:  (1) that relocation payments authorized by section 111-3 are fair and reasonable; (2) that a displaced person that makes proper application for a relocation payment authorized by this chapter is, if personal property is disposed of and replaced for use at the new location, paid an amount equal to the reasonable expenses that would have been required in removing such personal property to the new location; (3) that a displaced person making proper application for and entitled to receive a relocation payment authorized by this chapter is paid promptly after the relocation; (4) that a displaced person has a reasonable time from the date of displacement in which to apply for a relocation payment authorized by this chapter.

(b)  In order to prevent unnecessary expense and duplication of functions and to promote uniform and effective administration of relocation assistance programs for displaced persons, the Hawaii housing finance and development corporation may require that any other state or county agency may make relocation payments or provide relocation services or otherwise carry out its functions under this chapter by utilizing the facilities, personnel, and services of an already existing agency designated by the Hawaii housing finance and development corporation or shall establish an organization for conducting relocation assistance programs or of any other agency conducting comparable programs.  The Hawaii housing finance and development corporation, or other agency providing such services may charge a reasonable fee to any other agency utilizing its relocation assistance services. [L 1970, c 166, §8; am L 1987, c 337, §16; am L 1997, c 350, §14; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§111-8.5 - Reimbursement procedure.

§111-8.5  Reimbursement procedure.  (a)  The state agency shall make a written demand for the amount due under this chapter from any person responsible for a code violation.  Such amount shall be recoverable by the state agency in the same manner as a debt due.

(b)  If the owner of real property from which persons are forced to move because of code enforcement is the person responsible for the code violation, and the owner fails to pay the state agency within sixty days after written demand, the state agency may claim a lien against the real property from which persons are displaced.  This lien shall be in addition to any other remedy the state agency may have.  Such lien may be foreclosed in the same manner as liens for state taxes and in accordance with sections 231-61 to 231-68.

(c)  Payments in accordance with this section to the state agency by the party responsible for the code violation shall not relieve the party from complying with the notices ordering compliance with codes issued by the state agency. [L 1973, c 67, §1(2); gen ch 1985; am L 1987, c 10, §5 and c 162, §5; am L 1989, c 14, §2]



§111-9 - Rules and regulations.

§111-9  Rules and regulations.  The Hawaii housing finance and development corporation may adopt and amend rules and regulations to carry out the purposes of this chapter and may adopt all or any part of applicable federal rules and regulations which are necessary or desirable to obtain federal assistance in making payments hereunder. [L 1970, c 166, §9; am L 1987, c 337, §16; am L 1997, c 350, §14; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§111-10 - Conflicts between state and federal requirements.

[§111-10]  Conflicts between state and federal requirements.  If the funds for relocating any displaced person have been loaned or furnished, wholly or in part, by the United States, or any instrumentality thereof, under terms and provisions contrary to this chapter, the terms and provisions required by the United States, or any such instrumentality, shall govern and are made applicable, and the officer expending such funds shall conform to such requirements as the United States, or any such instrumentality, shall provide or require, any law or laws of the State to the contrary notwithstanding. [L 1970, c 166, §10]



§111-11 - Fund availability.

[§111-11]  Fund availability.  The state agency shall include the cost specified in this chapter as a part of the cost of construction of the project for which a land acquisition program is initiated, or as part of the cost of any other program which displaces persons.  Any funds appropriated or otherwise available to any state agency for a particular program or project shall be available also for obligation and expenditure to carry out the provisions of this chapter as applied to that program or project. [L 1970, c 166, §11]



§111-12 - Appeals.

§111-12  Appeals.  Any person aggrieved by a state agency's determination concerning eligibility for an amount of relocation payments authorized by this chapter or by a determination that the party is responsible for a code violation may appeal such determination to the circuit court of the circuit in which the displaced person or party then resides.  The appeal shall be made pursuant to the administrative procedure act set forth in chapter 91. [L 1970, c 166, §12; am L 1973, c 67, §1(3); am L 1987, c 10, §6 and c 162, §6]






CHAPTER 113 - LAND ACQUISITION POLICIES FOR FEDERALLY ASSISTED PROGRAMS

§113-1 - Application.

[§113-1]  Application.  This chapter shall be applicable to the acquisition of real property under the laws of the State for use in any project or program in which federal or federal-aid funds are used. [L 1971, c 32, §1]



§113-2 - Property acquired; reimbursement of owner.

[§113-2]  Property acquired; reimbursement of owner.  In acquiring real property for use in any project or program in which federal or federal-aid funds are used, the State shall as soon as practicable after the date of payment of the purchase price or the date of deposit into court of funds to satisfy a judgment in a condemnation proceeding to acquire real property, whichever is the earlier, reimburse the owner, to the extent the State deems fair and reasonable, for expenses the owner necessarily incurred for (1) recording fees, transfer taxes and similar expenses incidental to conveying such real property to the State; (2) penalty costs for prepayment of any preexisting recorded mortgage loan entered into in good faith and encumbering such real property; and (3) the pro rata portion of real property taxes paid which are allocable to a period subsequent to the date of vesting title in the State, or the effective date of possession of such real property by the State, whichever is the earlier. [L 1971, c 32, §2; gen ch 1985]



§113-3 - Property not acquired; reimbursement of owner.

[§113-3]  Property not acquired; reimbursement of owner.  Where a condemnation proceeding is instituted by the State to acquire real property for use in any project or program in which federal or federal-aid funds are used and (1) the final judgment is that the real property cannot be acquired by condemnation or (2) the proceeding is abandoned, the State shall pay the owner of any right, title or interest in such real property such sums as will, in the opinion of the State, reimburse such owner for the owner's reasonable attorney, appraisal and engineering fees actually incurred because of the condemnation proceedings. [L 1971, c 32, §3; gen ch 1985]



§113-4 - Proceeding by owner.

[§113-4]  Proceeding by owner.  Where an inverse condemnation proceeding is instituted by the owner of any right, title or interest in real property because of use of the owner's property in any program or project in which federal or federal-aid funds are used, the court, rendering a judgment for the plaintiff in such proceeding and awarding compensation for the taking of property, or the State's attorney effecting a settlement of any such proceeding, shall determine and award or allow to such plaintiff, as a part of such judgment or settlement, such sums as will, in the opinion of the court or the State's attorney, reimburse such plaintiff for the plaintiff's reasonable costs, disbursements and expenses, including reasonable attorney, appraisal and engineering fees, actually incurred because of such proceeding. [L 1971, c 32, §4; gen ch 1985]



§113-5 - Policy provisions.

§113-5  Policy provisions.  In acquiring real property for any project or program in which federal or federal-aid funds are used, the State shall comply with the following policies:

(1)  Every reasonable effort shall be made to acquire expeditiously real property by negotiation.

(2)  Real property shall be appraised before the initiation of negotiations, and the owner or the owner's designated representative shall be given an opportunity to accompany the appraiser during the appraiser's inspection of the property; provided that the State may proceed without an appraisal in cases involving the donation of property or the voluntary conveyance of property for nominal value or where the property has fair market value of $2,500 or less.

(3)  Before the initiation of negotiations for real property, an amount shall be established which is reasonably believed to be just compensation therefor and such amount shall be offered for the property.  In no event shall such amount be less than the approved appraisal of the fair market value of such property.

(4)  No owner shall be required to surrender possession of real property before the agreed purchase price is paid or before there is deposited with the state court, in accordance with applicable law, for the benefit of the owner an amount not less than the approved appraisal of the fair market value of such property, or the amount of the judgment in the condemnation proceeding involving the property.

(5)  The construction or development of a public improvement shall be so scheduled that, to the greatest extent practicable, no person lawfully occupying real property shall be required to move from a dwelling (assuming a replacement dwelling will be available) or to move the person's business or farm operation without at least ninety days' written notice from the date by which such move is required.

(6)  If an owner or tenant is permitted, on a rental basis, to occupy the real property acquired for a short term or for a period subject to termination by the State on short notice, the amount of rent required shall not exceed the fair rental value of the property to a short-term occupier.

(7)  In no event shall the time of condemnation be advanced, on negotiations or condemnation and the deposit of funds in court for the use of the owner be deferred, or any other coercive action be taken to compel an agreement on the price to be paid for the property.

(8)  If an interest in real property is to be acquired by exercise of the power of eminent domain, formal condemnation proceedings shall be instituted.  The State shall not intentionally make it necessary for an owner to institute legal proceedings to prove the fact of the taking of the owner's real property.

(9)  If the acquisition would leave the owner with an uneconomic remnant, the State shall offer to acquire that remnant.  For the purposes of this section, an "uneconomic remnant" is a parcel of real property in which the owner is left with an interest after the partial acquisition of the owner's property and which the State has determined to have little or no value or utility to the owner.

(10)  All buildings, structures, or other improvements which must be removed or which are adversely affected by the use to which the real property acquired will be put, shall be acquired.

(11)  Notwithstanding the obligation of a tenant or lessee, as owner, to remove a building, structure or other improvement at the expiration of the tenant's or lessee's term, just compensation shall be paid to the owner for the taking of such building, structure or other improvement, just compensation being the value which such building, structure or other improvement contributes to the fair market value of the real property, or the fair market value of such building, structure, or improvement alone, whichever is the greater; provided that payment for such buildings, structures or other improvements shall not result in duplication of payments unless otherwise authorized by state law; and provided further that no such payment shall be made unless the owner of the land involved disclaims all interest in the improvements of the tenant.  Nothing herein shall be construed to deprive the tenant of the tenant's right to reject the proffered payment and to seek compensation for the tenant's property interest through other laws of the State.

(12)  After the owner is fully informed of the owner's right to receive just compensation for property being acquired under this chapter, the owner may donate such property, any part thereof, any interest therein, or any compensation to be paid therefor to the State.

(13)  The term "State", as used in this chapter, means the State of Hawaii and any department, agency, or instrumentality of the State, or a political subdivision of the State.

(14)  The term "appraisal" means a written statement, independently and impartially prepared by a qualified appraiser who meets qualification criteria established by the State, setting forth an opinion of the fair market value of adequately described property as of a specific date, supported by the presentation and analysis of relevant market information. [L 1971, c 32, §5; gen ch 1985; am L 1989, c 52, §1]






CHAPTER 115 - PUBLIC ACCESS TO COASTAL AND INLAND RECREATIONAL AREAS

§115-1 - Findings and purpose.

§115-1  Findings and purpose.  The legislature finds that miles of shorelines, waters, and inland recreational areas under the jurisdiction of the State are inaccessible to the public due to the absence of public rights-of-way; that the absence of public rights-of-way is a contributing factor to mounting acts of hostility against private shoreline properties and properties bordering inland recreational areas; that the population of the islands is increasing while the presently accessible beach, shoreline, and inland recreational areas remain fixed; and that the absence of public access to Hawaii's shorelines and inland recreational areas constitutes an infringement upon the fundamental right of free movement in public space and access to and use of coastal and inland recreational areas.  The purpose of this chapter is to guarantee the right of public access to the sea, shorelines, and inland recreational areas, and transit along the shorelines, and to provide for the acquisition of land for the purchase and maintenance of public rights-of-way and public transit corridors. [L 1974, c 244, §1; am L 1977, c 164, §3]



§115-2 - Acquisition of lands for public rights-of-way and public transit corridors.

§115-2  Acquisition of lands for public rights-of-way and public transit corridors.  When the provisions of section 46-6.5 are not applicable, the various counties shall purchase land for public rights-of-way to the shorelines, the sea, and inland recreational areas, and for public transit corridors where topography is such that safe transit does not exist. [L 1974, c 244, §2; am L 1977, c 164, §4]



§115-3 - Criteria for public rights-of-way.

[§115-3]  Criteria for public rights-of-way.  A distance at reasonable intervals taking into consideration the topography and physical characteristics of the land the public is desirous of reaching is established as the maximum between public rights-of-way for the purposes of this chapter. [L 1974, c 244, §3]



§115-3.5 - Restricting passage over rights-of-way.

[§115-3.5]  Restricting passage over rights-of-way.  A county may restrict passage over a public right-of-way by resolution or ordinance, provided that the resolution or ordinance sets forth criteria for determining that the restriction is in the public interest. [L 1993, c 113, §1]



§115-4 - Right of transit along shorelines.

§115-4  Right of transit along shorelines.  The right of access to Hawaii's shorelines includes the right of transit along the shorelines. [L 1974, c 244, §4; am L 1991, c 37, §2]



§115-5 - Transit area and public transit corridor defined.

[§115-5]  Transit area and public transit corridor defined.  The right of transit along the shoreline exists below the private property line which is defined as being along the upper reaches of the wash of waves, usually evidenced by the edge of vegetation or by the debris left by the wash of waves.  However, in areas of cliffs or areas where the nature of the topography is such that there is no reasonably safe transit for the public along the shoreline below the private property lines, the counties by condemnation shall establish along the makai boundaries of the property lines public transit corridors which shall be not less than six feet wide. [L 1974, c 244, §5]



§115-6 - Procedure.

[§115-6]  Procedure.  The provisions of this chapter shall be executed under provisions of chapter 101. [L 1974, c 244, §6]



§115-7 - State and county co-sponsorship of programs.

[§115-7]  State and county co-sponsorship of programs.  The department of land and natural resources shall enter into agreements with the council of any county providing for the acquisition of public rights-of-way and public transit corridors pursuant to this chapter; provided that the county shall match the funds which have been appropriated by the legislature.  The development and maintenance of the rights-of-way and public transit corridors shall be the responsibility of the county. [L 1974, c 244, §7]



§115-8 - Expending agency.

[§115-8]  Expending agency.  The department of land and natural resources shall expend all sums appropriated for the purposes of this chapter and in accordance with section 115-7. [L 1974, c 244, §8]



§115-9 - Obstructing access to public property; penalty.

[§115-9]  Obstructing access to public property; penalty.  (a)  A person commits the offense of obstructing access to public property if the person, by action or by having installed a physical impediment, intentionally prevents a member of the public from traversing:

(1)  A public right-of-way;

(2)  A transit area; or

(3)  A public transit corridor;

and thereby obstructs access to the sea, the shoreline, or any inland public recreational area.

(b)  Physical impediments that may prevent traversing include but are not limited to the following:

(1)  Gates;

(2)  Fences;

(3)  Walls;

(4)  Constructed barriers;

(5)  Rubbish;

(6)  Security guards; and

(7)  Guard dogs or animals.

(c)  Obstructing access to public property is a misdemeanor.

(d)  Minimum fines for violation under this section shall be as follows:

(1)  $1,000 for a second conviction; and

(2)  $2,000 for any conviction after a second conviction.

(e)  As used in this section:

"Person" means a natural person or a legal entity.

"Public recreational area" means public lands or bodies of water opened to the public for recreational use. [L 2004, c 169, §2]












Volume 03

TITLE 10 - PUBLIC SAFETY AND INTERNAL SECURITY

CHAPTER 121 - MILITIA; NATIONAL GUARD

§121-1 - Militia.

§121-1  Militia.  The militia of the State shall consist of every resident able-bodied citizen of the United States who is seventeen years old or older and under forty-six years of age and all other able-bodied residents of that age who have declared their intention to become citizens of the United States.  The militia shall be composed of four classes:

(1)  The federally organized and recognized national guard,

(2)  The remainder of the organized militia to be known as the Hawaii state defense force,

(3)  The naval militia,

(4)  The unorganized militia.

The unorganized militia shall consist of those members of the militia who are not members of the national guard, the naval militia, or the state defense force.  The unorganized militia shall be subject to active military duty only when called or ordered into the service of the State for such period as is required.  They may be assigned to existing organizations of the Hawaii national guard, the naval militia, or the state defense force, or otherwise as the exigencies require. [L 1967, c 196, pt of §1; HRS §121-1; am L 1969, c 15, §1(a); am L 1988, c 135, §1]

Cross References

Department of defense, generally, see §26-21.



§121-2 - Exemptions.

§121-2  Exemptions.  The following are exempt from military duty:  all persons exempted from military duty under the laws of the United States, all judges of the several courts, and the members of the legislature. [L 1967, c 196, pt of §1; HRS §121-2]

Revision Note

Reference to "magistrates" following "judges", deleted as unnecessary in view of L 1970, c 188.



§121-3 - Government employees.

§121-3  Government employees.  In case of a state of war, insurrection, rebellion, or of resistance to the execution of the laws of the United States, or of the State, proclaimed by the President or by the governor as appropriate, all employees of the State and political subdivisions thereof who are not physically disabled and who are not members of the national guard, naval militia, or state defense force shall, upon the order of the governor, report for duty with organizations designated by the governor. [L 1967, c 196, pt of §1; HRS §121-3; am L 1980, c 6, §1; am L 1988, c 135, §1]

Case Notes

When martial law may be put in force.  Early case:  10 H. 29.

See also note to Organic Act §7.



§121-4 - Composition.

§121-4  Composition.  The Hawaii national guard shall consist of the army national guard, the air national guard, the inactive national guard, and other organizations and units authorized by the laws of the United States or the regulations issued thereunder for the national guard which are recognized by the federal government, and in which federally recognized officers, warrant officers, and enlisted personnel are appointed or enlisted. [L 1967, c 196, pt of §1; HRS §121-4; am L 1969, c 15, §1(b)]



§121-5 - Command.

§121-5  Command.  The governor shall be the commander in chief of the forces comprising the militia.  The governor is authorized to promulgate such rules, regulations, and forms therefor as are not inconsistent with law, and to carry into full effect the law relative thereto.  The provisions of chapter 91 shall not apply.  The rules, regulations, and forms shall have the force of law. [L 1967, c 196, pt of §1; HRS §121-5; gen ch 1985]

Cross References

Governor, commander in chief under Hawaii Const. Art. V, §5.

President, commander in chief when militia called into actual service of United States under U.S. Const. Art. II, §2.



§121-6 - Organization and reorganization of units.

§121-6  Organization and reorganization of units.  The governor may organize, alter, divide, annex, consolidate, and reorganize the army and air national guard into divisions, brigades, regimental combat teams, regiments, battle groups, battalions, squadrons, batteries, companies, and similar organizations in accordance with their strength as authorized from time to time and in conformity with the tables of organization prescribed by the secretaries of the army and of the air force.  The governor may change the location of units, and subject to the approval of the appropriate secretary, redesignate units or organizations. [L 1967, c 196, pt of §1; HRS §121-6; gen ch 1985]



§121-7 - Adjutant general; appointment.

§121-7  Adjutant general; appointment.  The adjutant general shall be the executive head of the department of defense and commanding general of the militia of the State.  The adjutant general shall be appointed and be subject to removal as set forth in section 26-31.  The adjutant general shall serve for the term as set forth in section 6, article V, of the Constitution.  No person shall be eligible for appointment as adjutant general unless the person holds or has held a commission of at least a field grade officer, federally recognized as such, or its equivalent in the national guard, state defense force, or other branch of the armed forces of this or any other state or territory of the United States, or in the armed forces of the United States or a reserve component thereof and has served as a commissioned officer in one or more of the armed services for at least ten years. [L 1967, c 196, pt of §1; HRS §121-7; gen ch 1985; am L 1987, c 28, §1; am L 1988, c 135, §1]

Cross References

General authority and organization, see §26-21.



§121-8 - Adjutant general; rank, salary.

§121-8  Adjutant general; rank, salary.  The adjutant general shall have the grade of a general officer.  The salary of the adjutant general shall be subject to section 26-52. [L 1967, c 196, pt of §1; HRS §121-8; am L 1982, c 129, §6]



§121-9 - Adjutant general; duties.

§121-9  Adjutant general; duties.  The adjutant general shall perform such duties as are prescribed by law and such other military duties consistent with the regulations and customs of the armed forces of the United States as required by the governor.

The adjutant general shall supervise all of the forces comprising the military components of the department of defense of the State.  The supervisory power shall include the command, discipline, training, and recruiting of the armed forces of the State, military operations, distribution of troops, inspections, armament, military education and instruction, fiscal operations, administration, and supply.

The adjutant general is authorized to confer the powers of police officers, including the power to arrest, to employees of the department who are engaged as security guards for national guard and civil defense facilities; provided that such powers shall remain in force and effect only while the security guards are in the actual performance of their duties as security guards. [L 1967, c 196, pt of §1; HRS §121-9; am L 1969, c 249, §1; am L 1973, c 65, §1; gen ch 1985]



§121-10 - Administration.

§121-10  Administration.  The adjutant general shall from time to time make and publish such orders and regulations, not inconsistent with law, as are necessary to bring the organization, armament, equipment, and discipline of the organized militia to a state of efficiency as nearly as possible approaching that of the army and air force of the United States.  The adjutant general shall attest all commissions issued to military officers, appointments issued to warrant officers, maintain personnel records, superintend preparation of all letters and reports required by the United States from the State.  The adjutant general shall have charge of the state military reservations, armories, and all other property of the State kept or used for military purposes.  The adjutant general shall take an inventory at least once each year of all military stores, property, and funds under the adjutant general's jurisdiction.  The adjutant general shall be the official custodian of the military records of all persons from the State who served in the armed forces of the United States during times of war or grave national emergency, including those records which are turned over to the State by the federal agency of selective service.  The records shall be preserved perpetually in accordance with rules and regulations established by the adjutant general.

The adjutant general shall make an annual report of the operations of the adjutant general's department. [L 1967, c 196, pt of §1; HRS §121-10; gen ch 1985]

Cross References

Annual report, see §93-12.



§121-11 - Deputy adjutant general.

§121-11  Deputy adjutant general.  The adjutant general may appoint and remove at the adjutant general's pleasure a deputy adjutant general, who shall have a grade no higher than brigadier general.  The deputy adjutant general shall perform duties assigned to the deputy adjutant general by the adjutant general and shall act for and in the place of the adjutant general during the adjutant general's absence or disability. [L 1967, c 196, pt of §1; HRS §121-11; gen ch 1985]



§121-12 - Staff for military components, organization.

§121-12  Staff for military components, organization.  (a)  The headquarters staff of the national guard shall be composed of the army national guard component, which shall include a selective service section, and the air national guard component.  The headquarters shall be staffed by such officers, warrant officers and enlisted personnel, in the grades and branches of service as may be authorized by the secretaries of the army and the air force.  The army division and the air division shall each be headed by an assistant adjutant general, who shall, while holding the office, have a grade no higher than brigadier general.  The assistant adjutants general, when in the full-time employment of the department of defense, may receive the pay and allowance of their grade as fixed by the tables of the regular army or air force of the United States.

(b)  The army national guard shall be organized and equipped as prescribed from time to time by the secretary of the army.  Subject to the foregoing, it shall consist of not less than one brigade, or the equivalent thereof, to be organized by the order of the governor and be located throughout the State in accordance with military needs.

(c)  The air national guard shall be organized and equipped as prescribed from time to time by the secretary of the air force.

(d)  The inactive national guard consists of officers, warrant officers, and enlisted personnel transferred to it from the national guard in accordance with regulations promulgated by the secretaries of the army and the air force as appropriate.  Members shall be assigned appropriately within the state headquarters for administration only, and attached to an active unit or organization for potential assignment and service with the unit or organization. [L 1967, c 196, pt of §1; HRS §121-12; am L 1969, c 15, §1(b)]



§121-13 - Commissioned by commander in chief.

§121-13  Commissioned by commander in chief.  All commissioned officers of the army or air national guard shall be commissioned by the commander in chief but the commander in chief may refuse to issue a commission to any person, if in the commander in chief's opinion, the person is in any way unqualified or unworthy to be an officer.  All commissions in the military service of this State shall be in the name and by authority of the State, sealed with the state seal, signed by the governor, attested by the adjutant general, and recorded in rosters periodically prepared and printed by the department of defense. [L 1967, c 196, pt of §1; HRS §121-13; gen ch 1985]



§121-14 - Officers and warrant officers; qualifications, appointment, tenure.

§121-14  Officers and warrant officers; qualifications, appointment, tenure.  Commissioned officers and warrant officers shall be citizens of the United States and shall be at least twenty-one years of age or such lower age as may be authorized for appointment as reserve officers of the army or the air force by federal laws and regulations.  They shall be appointed upon the order of the governor, subject to federal recognition as commissioned officers and warrant officers in the army or air national guard, except as to those officers appointed as aides-de-camp to the governor and staff positions not requiring federal recognition.  Officers and warrant officers whose appointments are subject to federal recognition shall meet the qualifications prescribed by the secretary of the army or the air force, as the case may be.  The commissions of all officers and appointments of warrant officers shall continue in force indefinitely and until they are separated from the service of the national guard in accordance with this chapter. [L 1967, c 196, pt of §1; HRS §121-14]



§121-15 - Commissioned and warrant officers; transfer to inactive list, retirement, separation.

§121-15  Commissioned and warrant officers; transfer to inactive list, retirement, separation.  Officers may be transferred to the inactive or retired lists, or separated from the service as follows:

(1)  An officer may be honorably discharged by reason of resignation, removal of residence from the State, failure to meet or maintain the requirements for federal recognition, or acceptance of an incompatible office.

(2)  An officer who is eligible to be placed on the retired list under federal law, or who has completed the years of service required for retirement under chapter 67 of Title 10, United States Code, may at the officer's request be discharged, or with the approval of the governor be placed on the retired list.

(3)  Any commissioned officer who has served in the same grade in the military service of the State for a continuous period of not less than ten years, upon the commissioned officer's own request, may be honorably discharged or placed on the retired list.

(4)  Any officer who is rendered surplus by the disbandment of the officer's unit, or who changes the officer's residence within the State and is unable to serve with the unit to which the officer was assigned, shall be absorbed in another unit of the army or air national guard, or if there be no such other available unit the officer shall be transferred to an inactive status as authorized by the secretary of the army or of the air force, and may be ordered to perform appropriate duties.

(5)  At any time the moral character, capacity, and general fitness for the service of any officer may be investigated and determined by an efficiency board of three commissioned or warrant officers, senior in rank to the officer if possible, to be appointed by the governor.  The investigation shall be thorough and impartial, and may include misconduct in civil life for which the officer is not amenable to trial by court-martial.  If the findings are unfavorable to the officer and are approved by the governor, the officer shall be discharged.

(6)  At any time the physical fitness for the service of any officer, upon order of the governor, may be investigated and determined by a board of not less than three commissioned officers, not less than two of whom shall be medical officers.  If the board reports the officer to be physically unable to perform the duties of the officer's office, and the report is approved by the governor, the officer may be discharged or placed on the retired list.

(7)  Any officer who is under sentence of imprisonment by a civil court for any offense involving moral turpitude, whether suspended or not, or who has been absent without leave for three months, or who refuses or neglects to report before the board provided in paragraph (5) or (6) within a period of three months from the time the officer is ordered to report before the board may be discharged with the approval of the governor.

(8)  Upon the approval by the governor of a sentence of dismissal rendered by a court-martial, the officer shall be dismissed. [L 1967, c 196, pt of §1; HRS §121-15; gen ch 1985; am L 1986, c 339, §1]



§121-16 - Examination of officers and warrant officers.

§121-16  Examination of officers and warrant officers.  Every officer and warrant officer of the army or air national guard, except those for whom federal recognition is not required shall, upon the officer's or warrant officer's appointment to an office and assignment to a unit, upon official orders, appear before an examining board and successfully pass such test as to the officer's or warrant officer's physical, moral, and professional fitness as may be prescribed by the secretary of the army or the air force. [L 1967, c 196, pt of §1; HRS §121-16; gen ch 1985]



§121-17 - Resignations.

§121-17  Resignations.  Resignations of officers and warrant officers shall be in writing addressed to the adjutant general and shall state the reasons for the resignation.  Resignations shall be transmitted through immediate commanding officers, who shall make indorsements thereon, and shall take effect when accepted by the adjutant general and announced in orders. [L 1967, c 196, pt of §1; HRS §121-17]



§121-18 - Retired list.

§121-18  Retired list.  Officers shall be placed on the retired list in the grade held at the time of retirement and may if promoted by the commander in chief be placed on such list in the next higher grade.  Retired officers shall only be placed on active duty by order of the commander in chief and while on active duty shall rank next to officers of like grade upon the active list. [L 1967, c 196, pt of §1; HRS §121-18]



§121-19 - Regulations governing armories, etc.

§121-19  Regulations governing armories, etc.  Any law to the contrary notwithstanding, the adjutant general may make regulations to establish procedures governing the care and custody of armories, rifle ranges, reservations and installations that are either set aside to the department of defense or on license from the federal government.  The adjutant general may permit the use of or may temporarily rent to civic, community, veterans and other nonprofit public organizations and groups, such portions of armories, rifle ranges, reservations and installations as will not interfere with the military use thereof.  The adjutant general shall establish the rentals to be charged for their use and all moneys received from the rentals shall be deposited into the general fund of the State.  Chapter 91 shall not apply. [L 1967, c 196, pt of §1; HRS §121-19; am L 1975, c 108, §2; gen ch 1985]

Attorney General Opinions

Allowance of use of armories for private functions must be in accordance with this section if armories are on license from the federal government, and in accordance with §171-11 if armories are on lands set aside by executive orders.  Att. Gen. Op. 71-1.



§121-20 - Enlistment.

§121-20  Enlistment.  Enlistment in the army or air national guard shall be in a manner, form, and for a period of time as may be provided by the laws of the United States, and regulations issued from time to time.  No person shall be enlisted in the army or air national guard whose services during the person's preceding term of enlistment have not been honest and faithful. [L 1967, c 196, pt of §1; HRS §121-20; gen ch 1985]



§121-21 - Discharge.

§121-21  Discharge.  Discharges shall be granted for the convenience of the State and for the same reasons and in like manner as are from time to time prescribed by federal laws and regulations for the army or air national guard. [L 1967, c 196, pt of §1; HRS §121-21]



§121-22 - Warrants of noncommissioned officers.

§121-22  Warrants of noncommissioned officers.  The warrants of noncommissioned officers and appointments of private first-class and rated specialists shall be continued in force after discharge by reason of expiration of term of service if they reenlist on the day following their discharge and the vacancy caused by their discharge has not been filled. [L 1967, c 196, pt of §1; HRS §121-22]



§121-23 - Oath required.

§121-23  Oath required.  Every person appointed or commissioned as an officer or who enlists or reenlists shall sign and take an oath of allegiance to the State and the United States, in a form as may be prescribed by the regulations issued by the commander in chief.  A person making a false oath as to any statement contained in any enlistment paper or oath shall be guilty of perjury and upon conviction thereof shall be sentenced as provided by law. [L 1967, c 196, pt of §1; HRS §121-23]



§121-24 - Oaths and affirmations; false swearing; perjury.

§121-24  Oaths and affirmations; false swearing; perjury.  (a)  All commissioned officers of the army or air national guard shall have the power to administer oaths and affirmations in all matters pertaining to or concerning military service or property, but in no case shall they charge any fee therefor.  Any person who falsely swears or affirms to any oath or affirmation so administered may be tried before any circuit court, and, upon conviction, shall be deemed guilty of perjury and sentenced for such offense as prescribed by law.

(b)  For purposes of initial entry into the Hawaii national guard, any commissioned officer of the active or reserve components of any of the armed forces of the United States shall have the power to administer appropriate oaths and affirmations. [L 1967, c 196, pt of §1; HRS §121-24; am L 1988, c 52, §1]

Cross References

Perjury, see §§710-1060 to 710-1068.



§121-25 - Exemption from arrest and service.

§121-25  Exemption from arrest and service.  No member of the army or air national guard or of the militia of the State shall be arrested or subjected to service under any civil process while going to, remaining at, or returning from any place of military duty in pursuance of an order of the President of the United States or the governor. [L 1967, c 196, pt of §1; HRS §121-25]



§121-26 - Relief from civil or criminal liability.

§121-26  Relief from civil or criminal liability.  Members of the army or air national guard or the militia ordered into active service of the State by any proper authority shall not be liable, civilly or criminally, for any act or acts done by them in pursuance of duty in such service.  The attorney general, the attorney general's deputy, special deputy, or appointee shall defend all actions brought civilly or criminally for acts or omissions against any member of the army, air national guard, or militia which reasonably appear to have occurred during the performance of service under this chapter, or chapter 122, or during a call-up under section 121-30, and reasonably done within the line or performance of duty.  No action or proceedings shall be prosecuted or maintained against a member of a military court or an officer or person acting under its authority or reviewing its proceedings, on account of the approval or imposition or collection of a fine or penalty, or the execution of any writ, warrant, execution, process, or mandate of a military court. [L 1967, c 196, pt of §1; HRS §121-26; am L 1976, c 21, §1; gen ch 1985]

Note

Chapter 122 referred to in text is repealed.  For similar provisions see Hawaii state defense force, chapter 122A.



§121-27 - Dishonorable discharge, effect.

§121-27  Dishonorable discharge, effect.  Any officer or enlisted member of the militia who is dishonorably dismissed or discharged from the national guard, shall be disqualified from holding any office or employment in the service of the State, or any county, unless pardoned by the governor. [L 1967, c 196, pt of §1; HRS §121-27; am L 1969, c 15, §1(c)]



§121-28 - Report for service, drills, and exercises.

§121-28  Report for service, drills, and exercises.  Every member of the army or air national guard not excused therefrom shall report for active service whenever so ordered or called by the President of the United States or the governor.  Every member not excused therefrom shall participate in assemblies for drill and instruction at any designated armory or rendezvous, encampments, maneuvers, or other exercise, to the extent prescribed by regulations of the department of the army and department of the air force of the United States.  Failure to comply with this section shall be punishable as a court-martial may direct. [L 1967, c 196, pt of §1; HRS §121-28]

Attorney General Opinions

Pursuant to Uniformed Services Employment and Reemployment Rights Act of 1994, as well as state law, it appeared that Hawaii police department was precluded from refusing request by an employee for military leave if the employee had been so ordered to duty.  Att. Gen. Op. 97-7.



§121-29 - Active service.

§121-29  Active service.  Active service is any duty or service done under or in pursuance of an order or call of the President of the United States or an order of the governor.  Any officer or body of troops while on active service may be relieved from duty by order of the proper authority. [L 1967, c 196, pt of §1; HRS §121-29]



§121-30 - Order to active service.

§121-30  Order to active service.  In case of war, insurrection, invasion, riot, or imminent danger thereof, or any forcible obstruction to the execution of the laws, or reasonable apprehension thereof, or for assistance to civil authorities in disaster relief or civil defense, the governor may order the national guard or other component of the militia or any part thereof into active service.  The governor or the governor's designated representative also may order the national guard into active service in nonemergency situations for duty and training in addition to the drill and instruction required by section 121-28. [L 1967, c 196, pt of §1; HRS §121-30; am L 1983, c 70, §1]

Attorney General Opinions

Pursuant to Uniformed Services Employment and Reemployment Rights Act of 1994, as well as state law, it appeared that Hawaii police department was precluded from refusing request by an employee for military leave if the employee had been so ordered to duty.  Att. Gen. Op. 97-7.



§121-31 - Hawaii Code of Military Justice to apply.

§121-31  Hawaii Code of Military Justice to apply.  Whenever any portion of the militia, including the army or air national guard, is on active service pursuant to the order of the governor, or is on duty or ordered to assemble for duty in time of war, insurrection, invasion, public danger, or to aid the civil authorities on account of any breach of the peace, tumult, riot, resistance to the process of the State, or imminent danger thereof, or while engaged in disaster relief or for any other cause, the Hawaii Code of Military Justice and rules adopted to administer and implement that Code, shall be enforced and regarded as a part of this chapter until the forces are relieved from duty. [L 1967, c 196, pt of §1; HRS §121-31; am L 1982, c 171, §3]



§121-32 - REPEALED.

§121-32  REPEALED.  L 1982, c 171, §5.



§121-33 - Interference by civilian, penalty.

§121-33  Interference by civilian, penalty.  Every commanding officer when on duty may ascertain and fix the necessary bounds and limits to the commanding officer's parade or encampment.  Whoever intrudes within the limits of the parade or encampment after being forbidden, or whoever interrupts, molests, or obstructs any officer or soldier while on duty shall be guilty of a misdemeanor and shall be punishable by a fine not exceeding $25.  The person may be put and kept under guard until the parade, encampment, or duty is concluded.  The commanding officer, as soon as practicable, shall turn over the person to any police officer. [L 1967, c 196, pt of §1; HRS §121-33; gen ch 1985]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§121-34 - Right-of-way on street, violation, and penalty.

§121-34  Right-of-way on street, violation, and penalty.  Any portion of the army or air national guard while parading, drilling, moving in convoy, or performing any military duty pursuant to orders and according to law, shall have the right-of-way in any street or highway through which they may pass; provided that the carriage of the United States mail or the legitimate functions of the police and the progress and operations of fire engines and fire departments shall not be interfered with thereby.  Any person who wilfully interferes or obstructs such right-of-way shall be guilty of a misdemeanor and shall be punishable by a fine not exceeding $100. [L 1967, c 196, pt of §1; HRS §121-34]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§121-35 - Property of State.

§121-35  Property of State.  All property purchased by the State for the army or air national guard shall be and remain the property of the State.  All property of the United States issued to the army or air national guard or to the militia shall, for the purpose of this chapter, and any other similar and applicable law, be deemed to be the property of the State. [L 1967, c 196, pt of §1; HRS §121-35]



§121-36 - Responsibility for property.

§121-36  Responsibility for property.  Every officer commanding a unit shall be charged with and be responsible for the arms, accouterments, ammunition, clothing, or other military property or stores issued to or belonging to the officer's command, and shall be accountable to the State for the same in case of their being lost or damaged otherwise than by unavoidable accident, or in actual service.  All officers and members of the militia having arms or other property of the State in their possession shall be accountable to the State in a like manner. [L 1967, c 196, pt of §1; HRS §121-36; gen ch 1985]



§121-37 - Failure to return arms, etc.

§121-37  Failure to return arms, etc.  Every member of the militia who wilfully neglects to return to the armory or headquarters of the unit to which the member belongs, any arms, uniform, or equipment issued to the member by the State or its officers, within six days after being notified by the member's commanding officer to do so, shall be guilty of a misdemeanor, and shall be punishable by a fine not exceeding $50 or imprisonment for not more than thirty days. [L 1967, c 196, pt of §1; HRS §121-37; gen ch 1985]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§121-38 - Wearing of uniform for private purposes.

§121-38  Wearing of uniform for private purposes.  Any member of the national guard or other component of the militia wearing a uniform or any portion thereof issued by the United States or the State, except for military purposes, without permission being first obtained from an officer authorized to grant this permission by the governor, is guilty of a misdemeanor, and shall be punishable by a fine not exceeding $25, or imprisonment for not more than thirty days. [L 1967, c 196, pt of §1; HRS §121-38]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§121-39 - Pay of officers and warrant officers while on active duty.

§121-39  Pay of officers and warrant officers while on active duty.  Officers and warrant officers of the army or air national guard while on active duty of the State shall receive the pay and allowances of officers and warrant officers of similar grades of the United States Army and Air Force, respectively; provided that:

(1)  The State shall allow officers and warrant officers to directly deposit their pay by electronic means to their personal banking accounts; and

(2)  No pay or allowances shall be made to officers or warrant officers for any service for which they receive military pay and allowances from the United States. [L 1967, c 196, pt of §1; HRS §121-39; am L 2007, c 31, §1]



§121-40 - Pay of enlisted personnel while on active duty.

§121-40  Pay of enlisted personnel while on active duty.  Enlisted personnel of the army and air national guard while on active duty in the service of the State, except during periods of annual field training or year-round field training, shall receive the same pay and allowances as enlisted personnel of similar rank in the United States Army and Air Force respectively; provided that the:

(1)  State shall allow enlisted personnel to directly deposit their pay by electronic means to their personal banking accounts; and

(2)  Aggregate of the pay and allowances, computed on a daily basis, shall in no event be less than the amount equal to ten times the hourly wage specified in section 387-2. [L 1967, c 196, pt of §1; HRS §121-40; am L 1969, c 15, §1(b); am L 1981, c 198, §1; am L 1986, c 339, §2; am L 2007, c 31, §2]



§121-41 - Uniform maintenance allowance for enlisted personnel.

§121-41  Uniform maintenance allowance for enlisted personnel.  [(a)]  Enlisted personnel of the army or air national guard while participating in annual training or year-round training, when federal pay is authorized, or when ordered to state active duty in accordance with section 121-30, shall, except when actually called or ordered into the service of the United States by or under the authority of the President, receive a uniform maintenance allowance of $1.50 per day from the State.

[(b)]  Enlisted personnel of the army or air national guard who receive a uniform maintenance allowance from the state department of defense, regardless of the source of the funds, may designate a financial institution account into which the department of accounting and general services is authorized to deposit the member's uniform maintenance allowance. [L 1967, c 196, pt of §1; HRS §121-41; am L 1969, c 15, §1(b); am L 1975, c 49, §2; am L 2005, c 171, §5]

Note

Subsection (b) was enacted as a new section to chapter 121 but is codified as an addition to this section pursuant to §23G-15.



§121-42 - No pay without orders.

§121-42  No pay without orders.  No officer or enlisted member of the army or air national guard shall be entitled to receive the pay herein provided unless the orders detailing the officer or enlisted member for duty or subsequent orders, specify that pay is to be received for the service rendered. [L 1967, c 196, pt of §1; HRS §121-42; am L 1969, c 15, §1(c); gen ch 1985]



§121-43 - Nonforfeiture for absence.

[§121-43]  Nonforfeiture for absence.  (a)  Every employee of a private employer who is a member of the national guard shall be entitled to absent oneself from the employee's employment duties while engaged in the performance of ordered national guard service and while going to and returning from such service.  Such person shall:

(1)  If still qualified to perform the person's employment duties, be restored by such employer or the employer's successor in interest to such position or to a position of like seniority, status, and pay; or

(2)  If not qualified to perform the person's employment duties, by reason of disability sustained during ordered national guard service, but qualified to perform the duties of any other position in the employ of such employer or the employer's successor in interest, be offered employment and, if such person so requests, be employed by such employer or the employer's successor in interest in such other position the duties of which such person is qualified to perform as will provide such person like seniority, status, and pay, or the nearest approximation thereof consistent with the circumstances in such person's case,

unless the employer's circumstances have so changed as to make it impossible or unreasonable to do so.

(b)  (1)  Any person who is restored to or employed in a position in accordance with the provisions of subsection (a) shall be considered as having been on furlough or leave of absence; shall be so restored or reemployed without loss of seniority; shall be entitled to participate in insurance or other benefits offered by the employer pursuant to established rules and practices relating to employees on furlough or leave of absence in effect with the employer at the time such person was ordered to national guard service; and shall not be discharged from such employment position without cause within one year after such restoration or reemployment.

(2)  Any person who is restored to or employed in a position in accordance with the provisions of subsection (a) should be so restored or reemployed in such manner as to give such person such status in the person's employment as the person would have enjoyed if such person had continued in such employment continuously from the time such person became engaged in the performance of ordered national guard service until the time of such person's restoration to such employment, or reemployment.

(3)  Any person who holds a position described in subsection (a) shall not be denied retention in employment or any promotion or other incident or advantage of employment because of any obligation as a member of the national guard. [L 1979, c 5, §1; gen ch 1985]



§121-44 - Youth challenge program.

[§121-44]  Youth challenge program.  (a)  Notwithstanding any other law to the contrary, the department may receive, expend, use, manage, and invest money, services, or property, real, personal, or mixed, that may be given, bequeathed, devised, or in any other manner provided, from sources other than the legislature or the federal government, for any purpose authorized under the Hawaii national guard youth challenge program, as described in that certain grant program under the National Guard Bureau, and not inconsistent with any terms or conditions imposed by the donor, this section, or chapter 84.

(b)  A gift of money shall be deposited by the director of finance in a separate account in the state treasury and expended in accordance with law and any terms and conditions that may pertain to the gift.  Unless otherwise specified as a term or condition, the department may convert a gift of property into money.  Income derived from property or the conversion of property may be used for the purposes described in this section and to pay for the storage, handling, management, repair, maintenance, and distribution of other properties held by the department for these purposes.

(c)  All expenditures made pursuant to this section shall be subject to the approval of the adjutant general.

(d)  In the case of services and property, real, personal, or mixed received, the department shall thereafter be responsible for their management, repair, and maintenance.

(e)  The source making the gift shall not be liable upon any claim for injury arising from the donated property; provided that this provision shall not affect the responsibility or liability of manufacturers of defective products nor shall it affect the responsibilities of negligent persons who cause dangerous conditions that result in injury.

(f)  The department shall maintain records of each gift, the essential facts of gift management, details relating to expenditures of all money made pursuant to this section, and the current disposition, use, and condition of each gift held by the department.  This information shall be compiled and reported annually to the legislature and the governor, and shall be made available to the general public free of charge. [L 1995, c 233, §2]



§121-45 - Tuition assistance for Hawaii national guard personnel to attend the University of Hawaii.

§121-45  Tuition assistance for Hawaii national guard personnel to attend the University of Hawaii.  (a)  The adjutant general, subject to the availability of funds, may award tuition assistance to qualified enlisted persons, warrant officers, and company grade officers (0-1 through 0-3) in the Hawaii national guard who are:

(1)  Residents of the State, as defined by the board of regents pursuant to section [304A-402]; and

(2)  Undergraduate students working toward a degree on any campus of the University of Hawaii.

(b)  The adjutant general shall adopt rules in accordance with this chapter to carry out the purposes of this section.  The rules shall include:

(1)  Descriptions of the minimum military and academic qualification of personnel who may be awarded full or partial tuition assistance under this section;

(2)  Listings of acceptable fields of study, degrees, and periods of eligibility for personnel who may be awarded tuition assistance under this section;

(3)  Procedures for demonstrating the ongoing, satisfactory military and academic performance of personnel who have accepted tuition assistance under this section;

(4)  Explanations of any reenlistment obligations for personnel who have accepted tuition assistance under this section;

(5)  Procedures for administratively transferring moneys for tuition assistance awarded under this section from the department of defense to the University of Hawaii; and

(6)  Procedures for enforcing this subsection.

(c)  Chapters 42F, 103D, and 103F shall not apply to this section. [L 1996, c 291, §2; am L 1997, c 190, §6; am L 2006, c 75, §7]






CHAPTER 122 - HAWAII STATE GUARD

CHAPTER 122

HAWAII STATE GUARD

REPEALED.  L 1987, c 35, §2.



CHAPTER 122A - HAWAII STATE DEFENSE FORCE

§122A-1 - Short title.

§122A-1  Short title.  This chapter shall be known and may be cited as the Hawaii State Defense Force Act. [L 1987, c 35, pt of §1; am L 1988, c 135, §1]



§122A-2 - Hawaii state defense force established.

§122A-2  Hawaii state defense force established.  The Hawaii state defense force is established as a component of the militia of the State. [L 1987, c 35, pt of §1; am L 1988, c 135, §1]



§122A-3 - Rules.

§122A-3  Rules.  The governor shall adopt rules pursuant to section 121-5 governing the recruitment, organization, administration, equipment, facilities, training, and discipline of the Hawaii state defense force.  Such rules shall, to the extent practicable, conform to regulations governing the national guard and shall be consistent with federal law and regulations pertaining to state defense forces. [L 1987, c 35, pt of §1; am L 1988, c 135, §1]



§122A-4 - Composition; enlistment; appointment.

§122A-4  Composition; enlistment; appointment.  (a)  The Hawaii state defense force shall consist of persons over the age of eighteen years voluntarily enlisted or appointed therein and such members of the unorganized militia as may be enrolled therein by draft or as otherwise provided by law.

(b)  The officers of the Hawaii state defense force shall be appointed by the governor.

(c)  The governor shall prescribe by rules the qualifications for and terms of enlistment and appointment in the Hawaii state defense force.  Persons so enlisted or appointed shall subscribe to such oath as may be prescribed by the governor. [L 1987, c 35, pt of §1; am L 1988, c 135, §1]



§122A-5 - Uniform; rank precedence and command.

§122A-5  Uniform; rank precedence and command.  (a)  The Hawaii state defense force shall be uniformed.  The governor shall prescribe by rules a distinctive uniform and insignia of the Hawaii state defense force.

(b)  Grades and ranks shall exist in the Hawaii state defense force and shall be the same as those prescribed by federal law and regulations to exist in the army national guard.  Members of the Hawaii state defense force in the same grade shall rank among themselves in the same manner as is prescribed by federal law and regulations for members of the army national guard in like grade.

(c)  The senior officer present in any organization or formation of the Hawaii state defense force shall command, unless the governor shall designate another commanding officer.  When in the active service of the State, an officer of the national guard assigned to any organization or formation of the Hawaii state defense force is eligible to command that organization or formation, but an officer of the Hawaii state defense force is not eligible to command an organization or formation of the national guard. [L 1987, c 35, pt of §1; am L 1988, c 135, §1]



§122A-6 - Discipline.

§122A-6  Discipline.  (a)  The discipline of the Hawaii state defense force shall, to the extent practicable, conform to that of the Hawaii army national guard.

(b)  When in the active service of the Hawaii state defense force, members of the Hawaii state defense force are subject to chapter 124A.  Members are deemed to be in the active service of the Hawaii state defense force from the date and time specified in any order lawfully calling them into such service. [L 1987, c 35, pt of §1; am L 1988, c 135, §1]



§122A-7 - Discharge; dismissal.

§122A-7  Discharge; dismissal.  (a)  Upon expiration of the term of service for which enlisted or appointed, a member of the Hawaii state defense force shall be entitled to a discharge; provided that no member shall be discharged by reason of expiration of term of service while employed in the active service of the Hawaii state defense force under section 122A-11.

(b)  Subject to rules adopted by the governor, a member of the Hawaii state defense force may be discharged or dismissed prior to the expiration of the member's term of service for misconduct, inefficiency, personal hardship, or such other cause as the governor may prescribe.

(c)  No officer shall be dismissed or discharged under conditions other than honorable, except by sentence of a court-martial or by order of the governor upon recommendation of a board of officers.

(d)  Subject to rules adopted by the governor, every discharge of a member of the Hawaii state defense force shall reflect the character of the member's service. [L 1987, c 35, pt of §1; am L 1988, c 135, §1]



§122A-8 - Pay and allowances.

§122A-8  Pay and allowances.  (a)  When in the active service of the State, members of the Hawaii state defense force shall receive from the State the same basic pay and allowance for subsistence as prescribed by federal law and regulations for members of the army national guard, of like grade and length of service, when in the active service of the United States.  Subject to rules adopted by the governor, members may be subsisted in kind in lieu of a monetary allowance therefor.

(b)  Subject to rules adopted by the governor, members of the Hawaii state defense force when in the active service of the State may be quartered at the expense of the State or paid a monetary allowance in lieu thereof. [L 1987, c 35, pt of §1; am L 1988, c 135, §1]



§122A-9 - Arms and equipment; facilities.

§122A-9  Arms and equipment; facilities.  (a)  Subject to the availability of funds, the Hawaii state defense force shall be armed and equipped as prescribed by the governor.

(b)  The governor, on such terms and conditions as may be prescribed by federal law and regulations and deemed acceptable by the governor, may accept arms, equipment, supplies, and facilities made available by the United States or any agency or instrumentality thereof for the use of the Hawaii state defense force.

(c)  To the extent permitted by federal law and regulations, armories and other facilities of the national guard, and such other state facilities as may be available may be utilized for:

(1)  Storage and maintenance of arms, equipment, and supplies of the Hawaii state defense force; and

(2)  Assembly, drill, and instruction of its members;

provided that such use shall not interfere with use of armories or other national guard facilities by the national guard. [L 1987, c 35, pt of §1; am L 1988, c 135, §1]



§122A-10 - Training.

§122A-10  Training.  (a)  Each organization of the Hawaii state defense force shall assemble for training, drill, and instruction as ordered by the governor or the adjutant general.

(b)  To the extent authorized and permitted by federal law and regulations, the governor or the adjutant general may:

(1)  Detail officers and members of the national guard to train and instruct the Hawaii state defense force; and

(2)  Provide for the attendance of members of the Hawaii state defense force at service schools and other courses of training or instruction conducted by the armed forces of the United States.

(c)  When actually engaged in training, drill, or instruction prescribed by this section, a member of the Hawaii state defense force shall be deemed to be in the active service of the State. [L 1987, c 35, pt of §1; am L 1988, c 135, §1]



§122A-11 - Employment.

§122A-11  Employment.  Whenever the governor determines that, because of invasion, insurrection, riot, civil disorder, unlawful combination or conspiracy, catastrophe, natural or human caused disaster, or imminent danger thereof, the public safety and order cannot be preserved or the laws cannot be enforced by the civil authorities or the national guard, or as otherwise provided by law, the governor may call the Hawaii state defense force, or such part of it as may be required, into the active service of the State for the duration of the condition which required its call. [L 1987, c 35, pt of §1; am L 1988, c 135, §1]



§122A-12 - Federal service.

§122A-12  Federal service.  Nothing in this chapter shall be construed as authorizing the Hawaii state defense force or any part thereof to be called, ordered, or in any manner drafted as such into the military service of the United States; provided no person by reason of the person's enlistment or appointment in the Hawaii state defense force shall be exempted from military service under any law of the United States. [L 1987, c 35, pt of §1; am L 1988, c 135, §1]



§122A-13 - Civil groups.

§122A-13  Civil groups.  No civil organization, society, club, post, order, fraternity, association, brotherhood, body, union, league, or other combination of persons or civil group shall be enlisted in the Hawaii state defense force as an organization or unit. [L 1987, c 35, pt of §1; am L 1988, c 135, §1]



§122A-14 - Acceptance of gratuities.

§122A-14  Acceptance of gratuities.  No member of the Hawaii state defense force, by reason of membership therein, shall solicit or accept any compensation, gift, donation, gratuity, or thing of value from any source whatever except the pay and allowances provided under this chapter.  Any person who violates this section shall be punished as may be directed by nonjudicial punishment or a court-martial. [L 1987, c 35, pt of §1; am L 1988, c 135, §1]



§122A-15 - Immunities.

§122A-15  Immunities.  (a)  No member of the Hawaii state defense force, while in the active service of the State or while going to or returning from the place where the member is required to be while performing that service, shall be arrested on any warrant except for treason or felony, or required to serve upon any jury or posse comitatus.

(b)  No member of the Hawaii state defense force shall be civilly liable for any act or omission occurring while in the active service of the State if that act or omission shall have been in the line of duty and in compliance with lawful military orders. [L 1987, c 35, pt of §1; am L 1988, c 135, §1]



§122A-16 - Courts-martial; nonjudicial punishment.

[§122A-16]  Courts-martial; nonjudicial punishment.  Any limitations in chapter 124A to the contrary notwithstanding, whenever this chapter specifically authorizes an act to be punished by court-martial or nonjudicial punishment, the court-martial may be convened or nonjudicial punishment imposed and punishment administered as though the act complained of were a violation of the punitive articles of chapter 124A. [L 1987, c 35, pt of §1]






CHAPTER 123 - NAVAL MILITIA

§123-1 - Organization.

§123-1  Organization.  The governor may organize a naval militia to consist of not more than four divisions and to be known as the naval militia of the State of Hawaii.  The naval militia shall be a portion of the organized militia of the State and shall conform to such regulation as may be prescribed by the Secretary of the Navy.

The governor shall appoint a commission of five to be known as the naval militia board and who shall serve without compensation for the service.  Three members of the board shall consist of the commanding officer of the naval militia, one staff officer of the naval militia, and one other commissioned officer of the naval militia with the rank of lieutenant or higher.  The board shall direct and audit the expenditure of all sums of money appropriated or available for the use of the naval militia.  The senior commissioned officer of naval militia shall be chairperson of the board.  The senior commissioned officer may call special meetings of the board when it becomes necessary or expedient by giving ten days' notice of the meeting; provided the meetings may be held at any time without such notice upon the consent of all of the members of the board.  The board shall hold regular quarterly meetings at Honolulu, at the established headquarters of the board.  The board shall keep a record of the proceedings, and may employ a secretary capable of attending to the technical details of the board, who shall keep a record of its meetings.  It may arrange for the headquarters of the naval militia in the armory or armories in the State as the governor may designate and provide necessary stationery and furniture; provision such ship or ships as may be loaned the State by the United States, and provide suitable moorings for the same; promulgate and submit to the governor for the governor's approval such rules and regulations for the government of the naval militia as it deems for the good of the service.  The rules and regulations, shall govern the naval militia the same as the rules and regulations of the United States navy govern the navy of the United States.  The rules and regulations to be promulgated shall conform as nearly as practicable to the articles, rules, and regulations of the United States navy.  The articles, rules, and regulations of the United States navy shall govern the naval militia until otherwise ordered by the governor on the recommendation of the board.  Members of the board shall hold office for four years.  Three or more members of the board shall constitute a quorum for the transaction of business. [L 1915, c 151, §1; RL 1925, §271; RL 1935, §7860; RL 1945, §13080; RL 1955, §354-1; HRS §123-1; gen ch 1985, 1993]



§123-2 - Divisions; formation of.

§123-2  Divisions; formation of.  Divisions may be formed in the discretion of the governor, on the islands of Oahu, Maui, Hawaii, and Kauai, not to exceed the maximum force of four divisions for the State. [L 1915, c 151, §2; RL 1925, §272; RL 1935, §7861; RL 1945, §13081; RL 1955, §354-2; HRS §123-2]



§123-3 - Commander in chief; powers of.

§123-3  Commander in chief; powers of.  The governor as commander in chief of the militia of the State, may prescribe the organization for the naval militia of the State, in such manner and form as to make the organization conform to the requirements for the naval militia under the laws of the United States.  For that purpose the governor may alter, divide, annex, consolidate, disband, organize, or recognize the whole or any unit or part of the naval militia, so as to conform to any organization system, drill, instruction, or discipline which may be prescribed by law for the organization, government and discipline of the naval militia of the United States, and for that purpose the number of commissioned, warrant or petty officers, of any grade or rating in any organization of the naval militia, may be increased or diminished, and the designation and grade or rating of any officers may be altered to the extent necessary to secure uniformity. [L 1915, c 151, §3; RL 1925, §273; RL 1935, §7862; RL 1945, §13082; RL 1955, §354-3; HRS §123-3; gen ch 1985]



§123-4 - Officers; appointment; term.

§123-4  Officers; appointment; term.  The officers of the naval militia shall be appointed by the governor and shall consist of a commander, a lieutenant commander, a surgeon and a paymaster, each with rank of lieutenant, and such other officers as may be designated by the secretary of the navy.  The term of commission shall be for four years. [L 1915, c 151, §4; RL 1925, §274; RL 1935, §7863; RL 1945, §13083; RL 1955, §354-4; HRS §123-4]



§123-5 - Enlisted personnel; term of service.

§123-5  Enlisted personnel; term of service.  The term of service for enlisted personnel shall be three years for the first enlistment and two years thereafter.  The requirements for enlistment and discharge shall be as prescribed by the secretary of the navy. [L 1915, c 151, §5; RL 1925, §275; RL 1935, §7864; RL 1945, §13084; RL 1955, §354-5; HRS §123-5; gen ch 1993]



§123-6 - Vessels; instructors.

§123-6  Vessels; instructors.  The governor may apply to the navy department of the United States for the loan of a vessel or vessels for the use of the naval militia and for the detail of commissioned, warrant, or petty officers of the navy to act as inspectors or instructors. [L 1915, c 151, pt of §7; RL 1925, §277; RL 1935, §7865; RL 1945, §13085; RL 1955, §354-6; HRS §123-6]



§123-7 - Battalions and divisions.

§123-7  Battalions and divisions.  A battalion of naval militia shall be considered the equivalent of a battalion of land militia, and a division of naval militia shall be considered the equivalent of a company of land militia and equal in the state service, and they shall be entitled to equal rights, privileges, and allowances when not inconsistent with law. [L 1915, c 151, pt of §7; RL 1925, §278; RL 1935, §7866; RL 1945, §13086; RL 1955, §354-7; HRS §123-7]



§123-8 - Pay.

§123-8  Pay.  When engaged in exercises afloat or participating in encampments for instructions ashore, and when serving on general courts-martial, officers and men shall receive the same pay as is at the time allowed by law to those holding similar positions in the United States navy. [L 1915, c 151, §8; RL 1925, §279; RL 1935, §7867; RL 1945, §13087; RL 1955, §354-8; HRS §123-8]






CHAPTER 124 - MILITARY COURTS-MARTIAL

CHAPTER 124

MILITARY COURTS-MARTIAL

REPEALED.  L 1982, c 171, §6.

Cross References

For present provisions, see chapter 124A.



CHAPTER 124A - HAWAII CODE OF MILITARY JUSTICE

§124A-1 - Definitions.

PART I.  GENERAL PROVISIONS

[§124A-1]  Definitions.  In this chapter, unless the context otherwise requires:

"Accuser" means a person who signs and swears to charges, any person who directs that charges nominally be signed and sworn to by another, and any person who has an interest other than an official interest in the prosecution of the accused.

"Active state duty" means duty in the active military service of the State under an order of the governor issued under authority vested in the governor by law, and includes travel to and from such duty.

"Adjutant general" means the adjutant general of the State as defined in section 121-7.

"Commanding officer" includes only commissioned officers.

"Commissioned officer" includes a commissioned warrant officer.

"Convening authority" includes, in addition to the person who convened the court, a commissioned officer commanding for the time being, or a successor in command.

"Duty status other than active state duty" means any time when members and units of the state military forces assemble for drill or other equivalent training, instruction, or duty or participate in field training, encampments, maneuvers, schools, conferences, cruises, or other similar duties as may be prescribed by the laws of the United States (including but not limited to title 32 of the United States Code) or of the State and any regulations issued thereunder, and includes travel to and from such duty.

"Enlisted member" means a person in an enlisted grade.

"Governor" means the governor of the State.

"Grade" means a step or degree, in a graduated scale of office or military rank, that is established and designated as a grade by law or regulation.

"Law officer" means an official of a general court-martial detailed in accordance with section 124A-45.

"Law specialist" means a commissioned officer of the organized militia of the State designated for special duty.

"Legal officer" means any commissioned officer of the organized militia of the State designated to perform legal duties for a command.

"Military" refers to any or all of the armed forces.

"Military court" means a court-martial, a court of inquiry, or a provost court.

"Officer" means commissioned or warrant officer.

"Rank" means the order of precedence among members of the state military forces.

"State judge advocate" means the commissioned officer responsible for supervising the administration of the military justice in the state military forces.

"State military forces" means the national guard of the State, as defined in section 101(3) of title 32, United States Code, the organized naval militia of the State, and any other military force organized under the laws of the State.

"Superior commissioned officer" means a commissioned officer superior in rank or command. [L 1982, c 171, pt of §2; gen ch 1985]

Revision Note

Numeric designations deleted.



§124A-2 - Persons subject to this chapter.

[§124A-2]  Persons subject to this chapter.  This chapter applies to all members of the state military forces who are not in federal service, but who are on active state duty or on duty status other than active state duty. [L 1982, c 171, pt of §2]



§124A-3 - Jurisdiction to try certain personnel.

[§124A-3]  Jurisdiction to try certain personnel.  (a)  Each person discharged from the state military forces who is later charged with having fraudulently obtained the person's discharge is, subject to section 124A-68, subject to trial by court-martial on that charge and is after apprehension subject to this chapter while in the custody of the military for that trial.  Upon conviction of that charge the person is subject to trial by court-martial for all offenses under this chapter committed before the fraudulent discharge.

(b)  No person who has deserted from the state military forces may be relieved from amenability to the jurisdiction of this chapter by virtue of a separation from any later period of service. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-4 - Dismissal of commissioned officer.

[§124A-4]  Dismissal of commissioned officer.  (a)  If any commissioned officer, dismissed by order of the governor, makes a written application for trial by court-martial, setting forth, under oath, that the officer has been wrongfully dismissed, the governor, as soon as practicable, shall convene a general court-martial to try that officer on the charges on which the officer was dismissed.  A court-martial so convened has jurisdiction to try the dismissed officer on those charges, and the officer shall be considered to have waived the right to plead any statute of limitations applicable to any offense with which the officer is charged.  The court-martial may, as part of its sentence, adjudge the affirmance of the dismissal, but if the court-martial acquits the accused or if the sentence adjudged, as finally approved or affirmed, does not include dismissal, the adjutant general shall substitute for the dismissal ordered by the governor a form of discharge authorized for administrative issue.

(b)  If the governor fails to convene a general court-martial within six months from the presentation of an application for trial under this chapter, the adjutant general shall substitute for the dismissal ordered by the governor a form of discharge authorized for administrative issue.

(c)  If a discharge is substituted for a dismissal under this chapter, the governor alone may reappoint the officer of such commissioned grade and with such rank as, in the opinion of the governor, that former officer would have attained had the former officer not been dismissed.  The reappointment of such a former officer may be made only if a vacancy is available under applicable tables of organization.  All time between the dismissal and the reappointment shall be considered as actual service for all purposes.

(d)  If an officer is discharged from the organized militia by administrative action or by board proceedings under law, or is dropped from the rolls by order of the governor, the officer has no right to trial under this section. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-5 - Territorial applicability of the chapter.

[§124A-5]  Territorial applicability of the chapter.  (a)  This chapter applies throughout the State.  It also applies to all persons otherwise subject to this chapter while they are serving outside the State, and while they are going to and returning from such service outside the State, in the same manner and to the same extent as if they were serving inside the State.

(b)  Courts-martial and courts of inquiry may be convened and held in units of the state military forces while those units are serving outside the State with the same jurisdiction and powers as to persons subject to this chapter as if the proceedings were held inside the State, and offenses committed outside the State may be tried and punished either inside or outside the State. [L 1982, c 171, pt of §2]



§124A-6 - Judge advocates and legal officers.

[§124A-6]  Judge advocates and legal officers.  (a)  The governor, on the recommendation of the adjutant general, shall appoint an officer of the state military forces as state judge advocate.  To be eligible for appointment, an officer must be a member of the bar of the highest court of the State and must have been a member of the bar of the State for at least five years.

(b)  The adjutant general may appoint as many assistant state judge advocates as the adjutant general considers necessary.  To be eligible for appointment, assistant state judge advocates must be officers of the state military forces and members of the bar of the highest court of the State.

(c)  The state judge advocate or the state judge advocate's assistants shall make frequent inspections in the field in supervision of the administration of military justice.

(d)  Convening authorities shall at all times communicate directly with their staff judge advocates or legal officer in matters relating to the administration of military justice; and the staff judge advocate or legal officer of any command may communicate directly with the staff judge advocate or legal officer of a superior or subordinate command, or with the state judge advocate.

(e)  No person who has acted as member, law officer, trial counsel, assistant trial counsel, defense counsel, assistant defense counsel, or investigating officer, or who has been a witness for either the prosecution or defense, in any case may later act as staff judge advocate or legal officer to any reviewing authority upon the same case. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-11 - Apprehension.

PART II.  APPREHENSION AND RESTRAINT

[§124A-11]  Apprehension.  (a)  Apprehension is the taking of a person into custody.

(b)  Any person authorized by this chapter, or by rules issued under it, to apprehend persons subject to this chapter, any marshal of a court-martial appointed pursuant to this chapter, and any peace officer authorized to do so by law, may do so upon reasonable belief that an offense has been committed and that the person apprehended committed it.

(c)  Commissioned officers, warrant officers, petty officers, and noncommissioned officers may quell quarrels, affrays, and disorders among persons subject to this chapter and apprehend persons subject to this chapter who take part therein. [L 1982, c 171, pt of §2]



§124A-12 - Apprehension of deserters.

[§124A-12]  Apprehension of deserters.  Any civil officer having authority to apprehend offenders under the laws of the United States or this State or of a state, territory, commonwealth, or possession, or the District of Columbia may summarily apprehend a deserter from the state military forces and deliver the deserter into the custody of the state military forces.  If an offender is apprehended outside the State, the offender's return to the area shall be in accordance with normal extradition procedures or reciprocal agreement. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-13 - Imposition of restraint.

[§124A-13]  Imposition of restraint.  (a)  Arrest is the restraint of a person by an order, not imposed as a punishment for an offense, directing the person to remain within certain specified limits.  Confinement is the physical restraint of a person.

(b)  An enlisted member may be ordered into arrest or confinement by any commissioned officer by an order, oral or written, delivered in person or through other persons subject to this chapter or through any person authorized by this chapter to apprehend persons.  A commanding officer may authorize warrant officers, petty officers, or noncommissioned officers to order enlisted members of the commanding officer's command or subject to the commanding officer's authority into arrest or confinement.

(c)  A commissioned officer or a warrant officer may be ordered apprehended or into arrest or confinement only by a commanding officer to whose authority the commissioned officer or warrant officer is subject, by an order, oral or written, delivered in person or by another commissioned officer.  The authority to order such persons apprehended or into arrest or confinement may not be delegated.

(d)  No person may be ordered apprehended or into arrest or confinement except for probable cause.

(e)  This section does not limit the authority of persons authorized to apprehend offenders to secure the custody of an alleged offender until proper authority may be notified. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-14 - Restraint of persons charged with offenses.

[§124A-14]  Restraint of persons charged with offenses.  Any person subject to this chapter charged with an offense under this chapter shall be ordered into arrest or confinement, as circumstances may require; but when charged only with an offense normally tried by a summary court-martial, such person shall not ordinarily be placed in confinement.  When any person subject to this chapter is placed in arrest or confinement prior to trial, immediate steps shall be taken to inform the person of the specific wrong of which the person is accused and to try the person or to dismiss the charges and release the person. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-15 - Confinement in jails.

[§124A-15]  Confinement in jails.  Persons confined other than in a guardhouse, whether before, during, or after trial by a military court, shall be confined in state correctional facilities designated by the governor or by such person as the governor may authorize to act. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-16 - Reports and receiving of prisoners.

[§124A-16]  Reports and receiving of prisoners.  (a)  No provost marshal, commander of a guard, master at arms, warden, keeper, or officer of a state correctional facility designated under section 124A-15, may refuse to receive or keep any prisoner committed to his charge, when the committing person furnishes a statement, signed by him, of the offense charged against the prisoner.

(b)  Every commander of a guard, master at arms, warden, keeper, or officer of a state correctional facility designated under section 124A-15, to whose charge a prisoner is committed shall, within twenty-four hours after that commitment or as soon as he is relieved from guard, report to the commanding officer of the prisoner the name of the prisoner, the offense charged against him, and the name of the person who ordered or authorized the commitment. [L 1982, c 171, pt of §2]



§124A-17 - Punishment prohibited before trial.

[§124A-17]  Punishment prohibited before trial.  Subject to section 124A-83, no person, while being held for trial or as the result of trial, may be subjected to punishment or penalty other than arrest or confinement upon the charges pending against the person, nor shall the arrest or confinement imposed upon the person be any more rigorous than the circumstances require to insure the person's presence, but the person may be subjected to minor punishment during that period for infractions of discipline. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-18 - Delivery of offenders to civil authorities.

[§124A-18]  Delivery of offenders to civil authorities.  (a)  Under such rules as may be adopted under this chapter, a person subject to this chapter who is on active state duty or on duty status other than active state duty who is accused of an offense against civil authority may be delivered, upon request, to the civil authority for trial.

(b)  When delivery under this section is made to any civil authority of a person undergoing sentence of a court-martial, the delivery, if followed by conviction in a civil tribunal, interrupts the execution of the sentence of the court-martial, and the offender after having answered to the civil authorities for the offender's offense shall, upon the request of competent military authority, be returned to military custody for the completion of the offender's sentence. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-21 - Commanding officer's nonjudicial punishment.

PART III.  NONJUDICIAL PUNISHMENT

[§124A-21]  Commanding officer's nonjudicial punishment.  (a)  Under such rules as the governor may adopt, any commanding officer may, in addition to or in lieu of admonition or reprimand, impose one of the following disciplinary punishments for minor offenses without the intervention of a court-martial:

(1)  Upon an officer of the commanding officer's command:

(A)  Withholding of privileges for not more than two consecutive weeks;

(B)  Restriction to certain specified limits, with or without suspension from duty, for not more than two consecutive weeks; or

(C)  If imposed by the governor, the commanding officer of a force of the state military forces, or the commanding general of a division, a fine or forfeiture of pay and allowances of not more than $75;

(2)  Upon other military personnel of the commanding officer's command:

(A)  Withholding of privileges for not more than two consecutive weeks;

(B)  Restriction to certain specified limits, with or without suspension from duty, for not more than two consecutive weeks;

(C)  Extra duties for not more than fourteen days, which need not be consecutive, and for not more than two hours a day, holidays included;

(D)  Reduction to next inferior grade if the grade from which demoted was established by the command or an equivalent or lower command;

(E)  If imposed upon a person attached to or embarked in a vessel, confinement for not more than seven consecutive days; or

(F)  If imposed by an officer exercising special court-martial jurisdiction over the offender, a fine or forfeiture of pay and allowances of not more than $10.

(b)  The governor may, by rule, place limitations on the powers granted by this section with respect to the kind and amount of punishment authorized and the categories of commanding officers authorized to exercise those powers.

(c)  An officer in charge may, for minor offenses, impose on enlisted members assigned to the unit of which the officer is in charge, such of the punishments authorized to be imposed by commanding officers as the governor may by rule specifically prescribe, as provided in subsections (a) and (b).

(d)  A person punished under this section who considers the person's punishment unjust or disproportionate to the offense may, through the proper channel, appeal to the next superior authority.  The appeal shall be promptly forwarded and decided, but the person punished may in the meantime be required to undergo the punishment adjudged.  The officer who imposes the punishment, the officer's successor in command, and superior authority may suspend, set aside, or remit any part or amount of the punishment and restore all rights, privileges, and property affected.

(e)  The imposition and enforcement of disciplinary punishment under this section for any act or omission is not a bar to trial by court-martial for a serious crime or offense growing out of the same act or omission, and not properly punishable under this section; but the fact that a disciplinary punishment has been enforced may be shown by the accused upon trial, and when shown shall be considered in determining the measure of punishment to be adjudged in the event of a finding of guilty.

(f)  Whenever a punishment of forfeiture of pay and allowances is imposed under this section, the forfeiture may apply to pay or allowances accruing on or after the date that punishment is imposed and to any pay and allowances accrued before that date. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-31 - Courts-martial of state military forces not in federal service; composition; jurisdiction; powers and proceedings.

PART IV.  COURTS-MARTIAL JURISDICTION

[§124A-31]  Courts-martial of state military forces not in federal service; composition; jurisdiction; powers and proceedings.  (a)  In the state military forces not in federal service, there are general, special, and summary courts-martial constituted like similar courts of the armed forces of the United States.  They have the jurisdiction and powers, except as to punishments, and shall follow the forms and procedures provided for those courts.

(b)  The three kinds of courts-martial are:

(1)  General courts-martial, consisting of a law officer and not less than five members;

(2)  Special courts-martial, consisting of not less than three members; and

(3)  Summary courts-martial, consisting of one commissioned officer. [L 1982, c 171, pt of §2]



§124A-32 - Jurisdiction of courts-martial in general.

[§124A-32]  Jurisdiction of courts-martial in general.  Each force of the state military forces has court-martial jurisdiction over all persons subject to this chapter.  The exercise of jurisdiction by one force over personnel of another force shall be in accordance with rules adopted by the governor. [L 1982, c 171, pt of §2]



§124A-33 - Jurisdiction of general courts-martial.

[§124A-33]  Jurisdiction of general courts-martial.  Subject to section 124A-32, general courts-martial have jurisdiction to try persons subject to this chapter for any offense made punishable by this chapter and may, under such limitations as the governor may prescribe, adjudge any of the following punishments:

(1)  A fine of not more than $200;

(2)  Forfeiture of pay and allowances;

(3)  A reprimand;

(4)  Dismissal or dishonorable discharge;

(5)  Reduction of a noncommissioned officer to the ranks; or

(6)  Any combination of these punishments. [L 1982, c 171, pt of §2]



§124A-34 - Jurisdiction of special courts-martial.

[§124A-34]  Jurisdiction of special courts-martial.  Subject to section 124A-32, special courts-martial have jurisdiction to try persons subject to this chapter for any offense for which they may be punished under this chapter.  A special court-martial has the same powers of punishment as a general court-martial, except that a fine imposed by a special court-martial may not be more than $100 for a single offense. [L 1982, c 171, pt of §2]



§124A-35 - Jurisdiction of summary courts-martial.

[§124A-35]  Jurisdiction of summary courts-martial.  (a)  Subject to section 124A-32, summary courts-martial have jurisdiction to try persons subject to this chapter, except officers, for any offense made punishable by this chapter.

(b)  No person with respect to whom summary courts-martial have jurisdiction may be brought to trial before a summary court-martial if the person objects thereto, unless under section 124A-21 the person has been permitted and has elected to refuse punishment under that section.  If objection to trial by summary court-martial is made by an accused who has not been permitted to refuse punishment under section 124A-21, trial shall be ordered by special or general court-martial, as may be appropriate.

(c)  A summary court-martial may sentence to a fine of not more than $25 for a single offense, to forfeiture of pay and allowances, and to reduction of a noncommissioned officer to the ranks. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-36 - Sentences of dismissal or dishonorable discharge to be approved by the governor.

[§124A-36]  Sentences of dismissal or dishonorable discharge to be approved by the governor.  In the organized militia not in federal service, no sentence of dismissal or dishonorable discharge may be executed until it is approved by the governor. [L 1982, c 171, pt of §2]



§124A-37 - Complete record of proceedings and testimony if dishonorable discharge, bad conduct discharge, or dismissal adjudged.

[§124A-37]  Complete record of proceedings and testimony if dishonorable discharge, bad conduct discharge, or dismissal adjudged.  A dishonorable discharge, bad conduct discharge, or dismissal may not be adjudged by any court-martial unless a complete record of the proceedings and testimony before the court has been made. [L 1982, c 171, pt of §2]



§124A-38 - Confinement instead of fine.

[§124A-38]  Confinement instead of fine.  In the state military forces not in federal service, a court-martial may, instead of imposing a fine, sentence to confinement for not more than one day for each dollar of the authorized fine. [L 1982, c 171, pt of §2]



§124A-41 - Who may convene general courts-martial.

PART V.  APPOINTMENT AND COMPOSITION OF COURTS-MARTIAL

[§124A-41]  Who may convene general courts-martial.  In the state military forces not in federal service, general courts-martial may be convened by the governor or by the adjutant general. [L 1982, c 171, pt of §2]



§124A-42 - Special courts-martial of state military forces not in federal service; who may convene.

[§124A-42]  Special courts-martial of state military forces not in federal service; who may convene.  (a)  In the state military forces not in federal service, the commanding officer of a garrison, fort, post, camp, air base, auxiliary air base, or other place where troops are on duty, or of a brigade, regiment, wing, group, detached battalion, separate squadron, or other detached command, may convene special courts-martial.  Special courts-martial may also be convened by superior authority.  When any such officer is an accuser, the court shall be convened by superior competent authority.

(b)  A special court-martial may not try a commissioned officer. [L 1982, c 171, pt of §2]



§124A-43 - Summary courts-martial of state military forces not in federal service; who may convene.

[§124A-43]  Summary courts-martial of state military forces not in federal service; who may convene.  (a)  In the state military forces not in federal service, the commanding officer of a garrison, fort, post, camp, air base, auxiliary air base, or other place where troops are on duty, or of a brigade, regiment, wing, group, detached battalion, detached squadron, detached company, or other detachment, may convene a summary court-martial consisting of one commissioned officer.  The proceedings shall be informal.

(b)  When only one commissioned officer is present with a command or detachment the officer shall be the summary court-martial of that command or detachment and shall hear and determine all summary court-martial cases brought before the officer.  Summary courts-martial may, however, be convened in any case by superior competent authority when considered desirable by the superior authority. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-44 - Who may serve on courts-martial.

[§124A-44]  Who may serve on courts-martial.  (a)  Any commissioned officer of or on duty with the state military forces is eligible to serve on all courts-martial for the trial of any person who may lawfully be brought before such courts for trial.

(b)  Any warrant officer of or on duty with the state military forces is eligible to serve on general or special courts-martial for the trial of any person, other than a commissioned officer, who may lawfully be brought before such courts for trial.

(c)  Any enlisted member of the state military forces who is not a member of the same unit as the accused is eligible to serve on general and special courts-martial for the trial of any enlisted member who may lawfully be brought before such courts for trial, but the enlisted member shall serve as a member of a court only if, before the convening of the court, the accused personally has requested in writing that enlisted members serve on it.  After such a request, the accused may not be tried by a general or special court-martial the membership of which does not include enlisted members in a number comprising at least one-third of the total membership of the court, unless eligible members cannot be obtained on account of physical conditions or military exigencies.  If such members cannot be obtained, the court may be convened and the trial held without them, but the convening authority shall make a detailed written statement, to be appended to the record, stating why they could not be obtained.

(d)  In this section, the word "unit" means any regularly organized body of the state military forces not larger than a company, a squadron, a division of the naval militia, or a body corresponding to one of them.

(e)  When it can be avoided, no person subject to this chapter may be tried by a court-martial any member of which is junior to the person in rank or grade.

(f)  When convening a court-martial, the convening authority shall detail as members thereof such members as, in the convening authority's opinion, are best qualified for the duty by reason of age, education, training, experience, length of service, and judicial temperament.  No member is eligible to serve as a member of a general or special court-martial when the member is the accuser or a witness for the prosecution or has acted as investigating officer or as counsel in the same case.  If within the command of the convening authority there is present and not otherwise disqualified a commissioned officer who is a member of the bar of the highest court of the State and of appropriate rank and grade, the convening authority shall appoint the commissioned officer as president of a special court-martial.  Although this requirement is binding on the convening authority, failure to meet it in any case does not divest a military court of jurisdiction. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-45 - Law officer of a general court-martial.

[§124A-45]  Law officer of a general court-martial.  (a)  The authority convening a general court-martial shall detail as law officer thereof a commissioned officer who is a member of the bar of the highest court of the State, or a member of the bar of a federal court, and who is certified to be qualified for such duty by the state judge advocate.  No person is eligible to act as law officer in a case if the person is the accuser or a witness for the prosecution or has acted as investigating officer or as counsel in the same case.

(b)  The law officer may not consult with the members of the court, other than on the form of the findings as provided in section 124A-64, except in the presence of the accused, trial counsel, and defense counsel, nor may the law officer vote with the members of the court. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-46 - Detail of trial counsel and defense counsel.

[§124A-46]  Detail of trial counsel and defense counsel.  (a)  For each general and special court-martial the authority convening the court shall detail trial counsel and defense counsel, and such assistants as the convening authority considers appropriate.  No person who has acted as investigating officer, law officer, or court member in any case may act later as trial counsel, assistant trial counsel, or, unless expressly requested by the accused, as defense counsel, or assistant defense counsel in the same case.  No person who has acted for the prosecution may act later in the same case for the defense, nor may any person who has acted for the defense act later in the same case for the prosecution.

(b)  Trial counsel or defense counsel detailed for a general court-martial:

(1)  Must be a person who is a member of the bar of the highest court of the State, or a member of the bar of a federal court;

(2)  Must be certified as competent to perform such duties by the state judge advocate.

(c)  In the case of a special court-martial:

(1)  If the trial counsel is qualified to act as counsel before a general court-martial, the defense counsel detailed by the convening authority must be a person similarly qualified; and

(2)  If the trial counsel is a member of the bar of the highest court of the State, the defense counsel detailed by the convening authority must be one of the foregoing. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-47 - Detail or employment of reporters and interpreters.

[§124A-47]  Detail or employment of reporters and interpreters.  Under such rules as the governor may adopt, the convening authority of a general or special court-martial or court of inquiry shall detail or employ qualified court reporters, who shall record the proceedings of and testimony taken before that court.  Under like rules the convening authority of a military court may detail or employ interpreters who shall interpret for the court. [L 1982, c 171, pt of §2]



§124A-48 - Absent and additional members.

[§124A-48]  Absent and additional members.  (a)  No member of a general or special court-martial may be absent or excused after the accused has been arraigned except for physical disability or as the result of a challenge or by order of the convening authority for good cause.

(b)  Whenever a general court-martial is reduced below five members, the trial may not proceed unless the convening authority details new members sufficient in number to provide not less than five members.  When the new members have been sworn, the trial may proceed after the recorded testimony of each witness previously examined has been read to the court in the presence of the law officer, the accused, and counsel.

(c)  Whenever a special court-martial is reduced below three members, the trial may not proceed unless the convening authority details new members sufficient in number to provide not less than three members.  When the new members have been sworn, the trial shall proceed as if no evidence has previously been introduced, unless a verbatim record of the testimony of previously examined witnesses or a stipulation thereof is read to the court in the presence of the accused and counsel. [L 1982, c 171, pt of §2]



§124A-51 - Charges and specifications.

PART VI.  PRE-TRIAL PROCEDURE

[§124A-51]  Charges and specifications.  (a)  Charges and specifications shall be signed by a person subject to this chapter under oath before a person authorized by this chapter to administer oaths and shall state:

(1)  That the signer has personal knowledge of, or has investigated, the matters set forth therein; and

(2)  That they are true in fact to the best of the signer's knowledge and belief.

(b)  Upon the preferring of charges, the proper authority shall take immediate steps to determine what disposition should be made thereof in the interest of justice and discipline, and the person accused shall be informed of the charges against the accused as soon as practicable. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-52 - Compulsory self-incrimination prohibited.

[§124A-52]  Compulsory self-incrimination prohibited.  (a)  No person subject to this chapter may compel any person to incriminate the person's self or to answer any question the answer to which may tend to incriminate the person.

(b)  No person subject to this chapter may interrogate, or request any statement from, an accused or a person suspected of an offense without first informing the person of the nature of the accusation and advising the person that the person does not have to make any statement regarding the offense of which the person is accused or suspected and that any statement made by the person may be used as evidence against the person in a trial by court-martial.

(c)  No person subject to this chapter may compel any person to make a statement or produce evidence before any military tribunal if the statement or evidence is not material to the issue and may tend to degrade the person.

(d)  No statement obtained from any person in violation of this section, or through the use of coercion, unlawful influence, or unlawful inducement may be received in evidence against the person in a trial by court-martial. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-53 - Investigation.

[§124A-53]  Investigation.  (a)  No charge or specification may be referred to a general court-martial for trial until a thorough and impartial investigation of all the matters set forth therein has been made.  This investigation shall include inquiry as to the truth of the matter set forth in the charges, consideration of the form of charges, and a recommendation as to the disposition which should be made of the case in the interest of justice and discipline.

(b)  The accused shall be advised of the charges against the accused and of the accused's right to be represented at that investigation by counsel.  Upon the accused's own request the accused shall be represented by civilian counsel if provided by the accused, or military counsel of the accused's own selection if such counsel is reasonably available, or by counsel detailed by the officer exercising general court-martial jurisdiction over the command.  At that investigation full opportunity shall be given to the accused to cross-examine witnesses against the accused if they are available and to present anything the accused may desire in the accused's own behalf, either in defense or mitigation, and the investigating officer shall examine witnesses requested by the accused.  If the charges are forwarded after the investigation, they shall be accompanied by a statement of the substance of the testimony taken on both sides and a copy thereof shall be given to the accused.

(c)  If an investigation of the subject matter of an offense has been conducted before the accused is charged with the offense, and if the accused was present at the investigation and afforded the opportunities for representation, cross-examination, and presentation prescribed in subsection (b), no further investigation of that charge is necessary under this section unless it is demanded by the accused after the accused is informed of the charge.  A demand for further investigation entitles the accused to recall witnesses for further cross-examination and to offer any new evidence in the accused's own behalf.

(d)  The requirements of this section are binding on all persons administering this chapter but failure to follow them does not divest a military court of jurisdiction. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-54 - Forwarding of charges.

[§124A-54]  Forwarding of charges.  When a person is held for trial by general court-martial the commanding officer shall, within eight days after the accused is ordered into arrest or confinement, if practicable, forward the charges, together with the investigation and allied papers, to the governor.  If that is not practicable, the commanding officer shall report in writing to the governor the reasons for delay. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-55 - Advice of state judge advocate and reference for trial.

[§124A-55]  Advice of state judge advocate and reference for trial.  (a)  Before directing the trial of any charge by general court-martial, the convening authority shall refer it to the state judge advocate for consideration and advice.  The convening authority may not refer a charge to a general court-martial for trial unless the convening authority has found that the charge alleges an offense under this chapter and is warranted by evidence indicated in the report of the investigation.

(b)  If the charges or specifications are not formally correct or do not conform to the substance of the evidence contained in the report of the investigating officer, formal corrections and such changes in the charges and specifications as are needed to make them conform to the evidence may be made. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-56 - Service of charges.

[§124A-56]  Service of charges.  The trial counsel to whom court-martial charges are referred for trial shall cause to be served upon the accused a copy of the charges upon which trial is to be had.  In time of peace no person may, against the person's objection, be brought to trial before a general court-martial within a period of five days after the service of the charges upon the person, or before a special court-martial within a period of three days after the service of the charges upon the person. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-61 - Governor to adopt rules.

PART VII.  TRIAL PROCEDURE

[§124A-61]  Governor to adopt rules.  Pretrial, trial, and post-trial procedures, including modes of proof, for cases arising under this chapter triable in courts-martial and other military tribunals, and procedures for courts of inquiry, shall be prescribed by the governor by rules, which shall apply the principles of law and the rules of evidence generally recognized in the trial of criminal cases in the courts of the State, but which may not be contrary to or inconsistent with this chapter. [L 1982, c 171, pt of §2]



§124A-62 - Unlawfully influencing action of court.

[§124A-62]  Unlawfully influencing action of court.  No authority convening a general, special, or summary court-martial nor any other commanding officer, or officer serving on the staff thereof, may censure, reprimand, or admonish the court or any member, law officer, or counsel thereof, with respect to the findings or sentence adjudged by the court, or with respect to any other exercise of its or his functions in the conduct of the proceeding.  No person subject to this chapter may attempt to coerce or, by any unauthorized means, influence the action of the court-martial or any other military tribunal or any member thereof, in reaching the findings or sentence in any case, or the action of any convening, approving, or reviewing authority with respect to his judicial acts. [L 1982, c 171, pt of §2]



§124A-63 - Duties of trial counsel and defense counsel.

[§124A-63]  Duties of trial counsel and defense counsel.  (a)  The trial counsel of a general or special court-martial shall prosecute in the name of the State, and shall, under the direction of the court, prepare the record of the proceedings.

(b)  The accused has the right to be represented in the accused's defense before a general or special court-martial by civilian counsel if provided by the accused, or by military counsel of the accused's own selection if reasonably available, or by the defense counsel detailed under section 124A-46.  Should the accused have counsel of the accused's own selection, the defense counsel, and assistant defense counsel, if any, who were detailed, shall, if the accused so desires, act as the accused's associate counsel; otherwise they shall be excused by the president of the court.

(c)  In every court-martial proceeding, the defense counsel may, in the event of conviction, forward for attachment to the record of proceedings a brief of such matters the defense counsel feels should be considered in behalf of the accused on review, including any objection to the contents of the record which the defense counsel considers appropriate.

(d)  An assistant trial counsel of a general court-martial may, under the direction of the trial counsel or when the assistant trial counsel is qualified to be a trial counsel as required by section 124A-46, perform any duty imposed by law, rule, or the custom of the service upon the trial counsel of the court.  An assistant trial counsel of a special court-martial may perform any duty of the trial counsel.

(e)  An assistant defense counsel of a general or special court-martial may, under the direction of the defense counsel or when the assistant defense counsel is qualified to be the defense counsel as required by section 124A-46, perform any duty imposed by law, rule, or the custom of the service upon counsel for the accused. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-64 - Sessions.

[§124A-64]  Sessions.  Whenever a general or special court-martial deliberates or votes, only the members of the court may be present.  After a general court-martial has finally voted on the findings, the court may request the law officer and the reporter to appear before the court to put the findings in proper form, and those proceedings shall be on the record.  All other proceedings, including any other consultation of the court with counsel or the law officer, shall be made a part of the record and shall be in the presence of the accused, the defense counsel, the trial counsel, and in general court-martial cases, the law officer. [L 1982, c 171, pt of §2]



§124A-65 - Continuances.

[§124A-65]  Continuances.  A court-martial may, for reasonable cause, grant a continuance to any party for such time, and as often, as may appear to be just. [L 1982, c 171, pt of §2]



§124A-66 - Challenges.

[§124A-66]  Challenges.  (a)  Members of a general or special court-martial and the law officer of a general court-martial may be challenged by the accused or the trial counsel for cause stated to the court.  The court shall determine the relevancy and validity of challenges for cause, and may not receive a challenge to more than one person at a time.  Challenges by the trial counsel shall ordinarily be presented and decided before those by the accused are offered.

(b)  Each accused and the trial counsel is entitled to one preemptory challenge, but the law officer may not be challenged except for cause. [L 1982, c 171, pt of §2]



§124A-67 - Oaths.

[§124A-67]  Oaths.  (a)  The law officer, interpreters, and, in general and special courts-martial, members, trial counsel, assistant trial counsel, defense counsel, assistant defense counsel, and reporters shall take an oath or affirmation in the presence of the accused to perform their duties faithfully.

(b)  Each witness before a military court shall be examined on oath or affirmation. [L 1982, c 171, pt of §2]



§124A-68 - Statute of limitations.

§124A-68  Statute of limitations.  (a)  A person charged with desertion or absence without leave in time of war, or with aiding the enemy or with mutiny may be tried and punished at any time without limitation.

(b)  Except as otherwise provided in this section, a person charged with desertion in time of peace or with the offense punishable under section 124A-151 is not liable to be tried by court-martial if the offense was committed more than three years before the receipt of sworn charges and specifications by an officer exercising summary court-martial jurisdiction over the command.

(c)  Except as otherwise provided in this section, a person charged with any offense is not liable to be tried by court-martial or punished under section 124A-21 if the offense was committed more than two years before the receipt of sworn charges and specifications by an officer exercising summary court-martial jurisdiction over the command or before the imposition of punishment under section 124A-21.

(d)  Periods in which the accused was absent from territory in which the State has the authority to apprehend the accused, or in the custody of civil authorities, or in the hands of the enemy, shall be excluded in computing the period of limitation prescribed in this section. [L 1982, c 171, pt of §2; am L 1983, c 124, §4; gen ch 1985]



§124A-69 - Former jeopardy.

[§124A-69]  Former jeopardy.  (a)  No person may, without the person's consent, be tried a second time in any military court of the State for the same offense.

(b)  No proceeding in which an accused has been found guilty by a court-martial upon any charge or specification is a trial in the sense of this section until the finding of guilty has become final after review of the case has been fully completed.

(c)  A proceeding which, after the introduction of evidence but before a finding, is dismissed or terminated by the convening authority or on motion of the prosecution for failure of available evidence or witnesses without any fault of the accused is a trial in the sense of this section. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-70 - Pleas of the accused.

[§124A-70]  Pleas of the accused.  If an accused arraigned before a court-martial makes an irregular pleading, or after a plea of guilty sets up matter inconsistent with the plea, or if it appears that the accused has entered the plea of guilty improvidently or through lack of understanding of its meaning and effect, or if the accused fails or refuses to plead, a plea of not guilty shall be entered in the record, and the court shall proceed as though the accused had pleaded not guilty. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-71 - Opportunity to obtain witnesses and other evidence.

[§124A-71]  Opportunity to obtain witnesses and other evidence.  (a)  The trial counsel, the defense counsel, and the court-martial shall have equal opportunity to obtain witnesses and other evidence in accordance with such rules as the governor may adopt.

(b)  The president of a court-martial or a summary court officer may:

(1)  Issue a warrant for the arrest of any accused person who having been served with a warrant and a copy of the charges, disobeys a written order by the convening authority to appear before the court;

(2)  Issue subpoenas duces tecum and other subpoenas;

(3)  Enforce by attachment the attendance of witnesses and the production of books and papers; and

(4)  Sentence for refusal to be sworn or to answer, as provided in actions before civil courts of the State.

(c)  Process issued in court-martial cases to compel witnesses to appear and testify and to compel the production of other evidence shall run to any part of the State and shall be executed by civil officers as prescribed by the laws of the State. [L 1982, c 171, pt of §2]



§124A-72 - Refusal to appear or testify.

[§124A-72]  Refusal to appear or testify.  Any person not subject to this chapter who:

(1)  Has been duly subpoenaed to appear as a witness or to produce books and records before a military court or before any military or civil officer designated to take a deposition to be read in evidence before such a court;

(2)  Has been duly paid or tendered the fees and mileage of a witness at the rates allowed to witnesses attending the circuit court; and

(3)  Wilfully neglects or refuses to appear, or refuses to qualify as a witness or to testify or to produce any evidence which that person may have been legally subpoenaed to produce;

is guilty of an offense against the State and a military court may punish the person in the same manner as the civil courts of the State. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-73 - Contempts.

[§124A-73]  Contempts.  A military court may punish for contempt any person who uses any menacing word, sign, or gesture in its presence, or who disturbs its proceedings by any riot or disorder.  The punishment may not exceed confinement for thirty days or a fine of $100, or both. [L 1982, c 171, pt of §2]



§124A-74 - Depositions.

[§124A-74]  Depositions.  (a)  At any time after charges have been signed, as provided in section 124A-51, any party may take oral or written depositions unless an authority competent to convene a court-martial for the trial of those charges forbids it for good cause.  If a deposition is to be taken before charges are referred for trial, such an authority may designate commissioned officers to represent the prosecution and the defense and may authorize those officers to take the deposition of any witness.

(b)  The party at whose instance a deposition is to be taken shall give to every other party reasonable written notice of the time and place for taking the deposition.

(c)  Depositions may be taken before and authenticated by any military or civil officer authorized by the laws of the State or by the laws of the place where the deposition is taken to administer oaths.

(d)  A duly authenticated deposition taken upon reasonable notice to the other parties, so far as otherwise admissible under the rules of evidence, may be read in evidence before any court-martial or in any proceeding before a court of inquiry, if it appears:

(1)  That the witness resides or is beyond the county in which the court-martial or court of inquiry is ordered to sit;

(2)  That the witness by reason of death, age, sickness, bodily infirmity, imprisonment, military necessity, nonamenability to process, or other reasonable cause, is unable or refuses to appear and testify in person at the place of trial or hearing; or

(3)  That the present whereabouts of the witness is unknown. [L 1982, c 171, pt of §2]



§124A-75 - Admissibility of records of courts of inquiry.

[§124A-75]  Admissibility of records of courts of inquiry.  (a)  In any case not extending to the dismissal of a commissioned officer, the sworn testimony, contained in the duly authenticated record of proceedings of a court of inquiry, of a person whose oral testimony cannot be obtained, may, if otherwise admissible under the rules of evidence, be read in evidence by any party before a court-martial if the accused was a party before the court of inquiry and if the same issue was involved or if the accused consents to the introduction of such evidence.

(b)  Such testimony may be read in evidence only by the defense in cases extending to the dismissal of a commissioned officer.

(c)  Such testimony may also be read in evidence before a court of inquiry or a military board. [L 1982, c 171, pt of §2]



§124A-76 - Voting and rulings.

[§124A-76]  Voting and rulings.  (a)  Voting by members of a general or special court-martial upon questions of challenge, on the findings, and on the sentence shall be by secret written ballot.  The junior member of the court shall in each case count the votes.  The count shall be checked by the president, who shall forthwith announce the result of the ballot to the members of the court.

(b)  The law officer of a general court-martial and the president of a special court-martial shall rule upon interlocutory questions, other than challenge, arising during the proceedings.  Any such ruling made by the law officer of a general court-martial or by the president of a special court-martial upon any interlocutory questions other than a motion for a finding of not guilty, or the question of accused's sanity, is final and constitutes the ruling of the court.  However, the law officer or president may change the ruling at any time during the trial except a ruling on a motion for a finding of not guilty that was granted.  Unless the ruling is final, if any member objects thereto, the court shall be cleared and closed and the question decided by a voice vote as provided in section 124A-77 beginning with the junior in rank.

(c)  Before a vote is taken on the findings, the law officer of a general court-martial and the president of a special court-martial shall, in the presence of the accused and counsel, instruct the court as to the elements of the offense and charge the court:

(1)  That the accused must be presumed to be innocent until the accused's guilt is established by legal and competent evidence beyond reasonable doubt;

(2)  That in the case being considered, if there is a reasonable doubt as to the guilt of the accused, the doubt must be resolved in favor of the accused and the accused must be acquitted;

(3)  That, if there is a reasonable doubt as to the degree of guilt, the finding must be in a lower degree as to which there is no reasonable doubt; and

(4)  That the burden of proof of establishing the guilt of the accused beyond reasonable doubt is upon the State. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-77 - Number of votes required.

[§124A-77]  Number of votes required.  (a)  No person may be convicted of an offense, except by the concurrence of two-thirds of the members present at the time that the vote is taken.

(b)  All sentences shall be determined by the concurrence of two-thirds of the members present at the time that the vote is taken.

(c)  All other questions to be decided by the members of a general or special court-martial shall be determined by a majority vote.  A tie vote on a challenge disqualifies the member challenged.  A tie vote on a motion for a finding of not guilty or on a motion relating to the question of the accused's sanity is a determination against the accused.  A tie vote on any other question is a determination in favor of the accused. [L 1982, c 171, pt of §2]



§124A-78 - Court to announce action.

[§124A-78]  Court to announce action.  A court-martial shall announce its findings and sentence to the parties as soon as determined. [L 1982, c 171, pt of §2]



§124A-79 - Record of trial.

[§124A-79]  Record of trial.  (a)  Each court-martial shall keep a separate record of the proceedings of the trial of each case brought before it and the record shall be authenticated by the signatures of the president and the law officer.  If the record cannot be authenticated by either the president or the law officer, by reason of the president's or law officer's death, disability, or absence, it shall be signed by a member in lieu of the president or law officer.  If both the president and the law officer are unavailable, the record shall be authenticated by two members.  A record of the proceedings of a trial in which the sentence adjudged includes a bad-conduct discharge or is more than that which could be adjudged by a special court-martial shall contain a verbatim account of the proceedings and testimony before the court.  All other records of trial shall contain such matter and be authenticated in such manner as the governor may by rule prescribe.

(b)  A copy of the record of the proceedings of each general and special court-martial shall be given to the accused as soon as it is authenticated.  If a verbatim record of trial by general court-martial is not required by subsection (a), but has been made, the accused may buy such a record under such rules as the governor may adopt. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-81 - Cruel and unusual punishments prohibited.

PART VIII.  SENTENCES

[§124A-81]  Cruel and unusual punishments prohibited.  Cruel or unusual punishment may not be adjudged by any court-martial or inflicted upon any person subject to this chapter.  The use of irons, single or double, except for the purpose of safe custody, is prohibited. [L 1982, c 171, pt of §2]



§124A-82 - Maximum limits.

[§124A-82]  Maximum limits.  The punishment which a court-martial may direct for an offense may not exceed limits prescribed by this chapter. [L 1982, c 171, pt of §2]



§124A-83 - Effective date of sentences.

[§124A-83]  Effective date of sentences.  (a)  Whenever a sentence of a court-martial as lawfully adjudged and approved includes a forfeiture of pay or allowances in addition to confinement not suspended, the forfeiture may apply to pay or allowances becoming due on or after the date the sentence is approved by the convening authority.  No forfeiture may extend to any pay or allowances accrued before that date.

(b)  Any period of confinement included in a sentence of a court-martial begins to run from the date the sentence is adjudged by the court-martial but periods during which the sentence to confinement is suspended shall be excluded in computing the service of the term of confinement.  Rules adopted by the governor may provide that sentences of confinement may not be executed until approved by designated officers.

(c)  All other sentences of courts-martial are effective on the date ordered executed. [L 1982, c 171, pt of §2]



§124A-84 - Execution of confinement.

[§124A-84]  Execution of confinement.  (a)  A sentence of confinement adjudged by a military court, whether or not the sentence includes discharge or dismissal, and whether or not the discharge or dismissal has been executed, may be carried into execution by confinement in any place of confinement under the control of any of the forces of the state military forces or in any state correctional facility designated for that purpose.  Persons so confined in a state correctional facility are subject to the same discipline and treatment as persons confined or committed to a state correctional facility by the courts of the State.

(b)  The omission of the words "hard labor" from any sentence or punishment of a court-martial adjudging confinement does not deprive the authority executing that sentence or punishment of the power to require hard labor as a part of the punishment.

(c)  The keepers, officers, and wardens of state correctional facilities designated by the governor, or by such person as the governor may authorize to act under section 124A-15, shall receive persons ordered into confinement before trial and persons committed to confinement by a military court and shall confine them according to law.  No such keeper, officer, or warden may require payment of any fee or charge for so receiving or confining a person. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-91 - Execution of sentence; suspension of sentence.

PART IX.  REVIEW OF COURTS-MARTIAL

[§124A-91]  Execution of sentence; suspension of sentence.  Except as provided in sections 124A-37 and 124A-97, a court-martial sentence, unless suspended, may be ordered executed by the convening authority when approved by the convening authority.  The convening authority shall approve the sentence or such part, amount, or commuted form of the sentence as the convening authority sees fit, and may suspend the execution of the sentence as approved by the convening authority. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-92 - Initial action on the record.

[§124A-92]  Initial action on the record.  After a trial by court-martial the record shall be forwarded to the convening authority, as reviewing authority, and action thereon may be taken by the person who convened the court, a commissioned officer commanding for the time being, a successor in command, or by the governor. [L 1982, c 171, pt of §2]



§124A-93 - General court-martial records; opinion by staff judge advocate.

[§124A-93]  General court-martial records; opinion by staff judge advocate.  The convening authority shall refer the record of each general court-martial to the staff judge advocate who shall submit the staff judge advocate's written opinion thereon to the convening authority.  If the final action of the court has resulted in an acquittal of all charges and specifications, the opinion shall be limited to questions of jurisdiction. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-94 - Reconsideration and revision.

[§124A-94]  Reconsideration and revision.  (a)  If a specification before a court-martial has been dismissed on motion and the ruling does not amount to a finding of not guilty, the convening authority may return the record to the court for reconsideration of the ruling and any further appropriate action.

(b)  Where there is an apparent error or omission in the record or where the record shows improper or inconsistent action by a court-martial with respect to a finding or sentence which can be rectified without material prejudice to the substantial rights of the accused, the convening authority may return the record to the court for appropriate action.  In no case, however, may the record be returned:

(1)  For reconsideration of a finding of not guilty, or a ruling which amounts to a finding of not guilty;

(2)  For reconsideration of a finding of not guilty of any charge, unless the record shows a finding of guilty under a specification laid under that charge, which sufficiently alleges a violation of some section of this chapter; or

(3)  For increasing the severity of the sentence unless the sentence prescribed for the offense is mandatory. [L 1982, c 171, pt of §2]



§124A-95 - Rehearings.

[§124A-95]  Rehearings.  (a)  If the convening authority disapproves the findings and sentence of a court-martial, the convening authority may, except where there is lack of sufficient evidence in the record to support the findings, order a rehearing.  In such a case the convening authority shall state the reasons for disapproval.  If the convening authority disapproves the findings and sentence and does not order a rehearing, the convening authority shall dismiss the charges.

(b)  Each rehearing shall take place before a court-martial composed of members not members of the court-martial which first heard the case.  Upon a rehearing the accused may not be tried for any offense of which the accused was found not guilty by the first court-martial, and no sentence in excess of or more severe than the original sentence may be imposed, unless the sentence is based upon a finding of guilty of an offense not considered upon the merits in the original proceedings, or unless the sentence prescribed for the offense is mandatory. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-96 - Approval by the convening authority.

[§124A-96]  Approval by the convening authority.  In acting on the findings and sentence of a court-martial, the convening authority may approve only such findings of guilty, and the sentence or such part or amount of the sentence, as the convening authority finds correct in law and fact and as the convening authority in the convening authority's discretion determines should be approved.  Unless the convening authority indicates otherwise, approval of the sentence is approval of the findings and sentence. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-97 - Review of records; disposition.

[§124A-97]  Review of records; disposition.  (a)  If the convening authority is the governor, the convening authority's action on the review of any record of trial is final, subject only to an appeal for judicial review pursuant to section 124A-105.

(b)  In all other cases not covered by subsection (a), if the sentence of a special court-martial as approved by the convening authority includes a bad-conduct discharge, whether or not suspended, the entire record shall be sent to the appropriate staff judge advocate or legal officer of the state force concerned to be reviewed in the same manner as a record of trial by general court-martial.  The record and the opinion of the staff judge advocate or legal officer shall then be sent to the state judge advocate for review.

(c)  All other special and summary court-martial records shall be sent to the law specialist or legal officer of the appropriate force of the state military forces and shall be acted upon, transmitted, and disposed of as may be prescribed by rules adopted by the governor; provided that any final disposition of any special court-martial under this subsection is subject to appeal for judicial review pursuant to section 124A-105.

(d)  The state judge advocate shall review the record of trial in each case sent to the state judge advocate for review as provided under subsection (b).  If the final action of the court-martial has resulted in an acquittal of all charges and specifications, the opinion of the state judge advocate is limited to questions of jurisdiction.

(e)  The state judge advocate shall take final action in any case reviewable by the state judge advocate, subject only to an appeal for judicial review pursuant to section 124A-105.

(f)  In a case reviewable by the state judge advocate under this section, the state judge advocate may act only with respect to the findings and sentence as approved by the convening authority.  The state judge advocate may affirm only such findings of guilty, and the sentence or such part or amount of the sentence, as the state judge advocate finds correct in law and fact and determines, on the basis of the entire record, should be approved.  In considering the record, the state judge advocate may weigh the evidence, judge the credibility of witnesses, and determine controverted questions of fact, recognizing that the trial court saw and heard the witnesses.  If the state judge advocate sets aside the findings and sentence, the state judge advocate may, except where the setting aside is based on lack of sufficient evidence in the record to support the findings, order a rehearing.  If the state judge advocate sets aside the findings and sentence and does not order a rehearing, the state judge advocate shall order that the charges be dismissed.

(g)  In a case reviewable by the state judge advocate under this section, the state judge advocate shall instruct the convening authority to act in accordance with the state judge advocate's decision on the review.  If the state judge advocate has ordered a rehearing but the convening authority finds a rehearing impracticable, the state judge advocate may dismiss the charges.

(h)  The state judge advocate may order one or more boards of review each composed of not less than three commissioned officers of the state military forces, each of whom must be a member of the bar of the highest court of the State.  Each board of review shall review the record of any trial by special court-martial, including a sentence to a bad-conduct discharge, referred to it by the state judge advocate.  Boards of review have the same authority on review as the state judge advocate has under this section. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-98 - Error of law; lesser included offense.

[§124A-98]  Error of law; lesser included offense.  (a)  A finding or sentence of a court-martial may not be held incorrect on the ground of an error of law unless the error materially prejudices the substantial rights of the accused.

(b)  Any reviewing authority with the power to approve or affirm a finding of guilty may approve or affirm so much of the finding as includes a lesser included offense. [L 1982, c 171, pt of §2]



§124A-99 - Review counsel.

[§124A-99]  Review counsel.  (a)  Upon the final review of a sentence of a general court-martial or of a sentence to a bad-conduct discharge, the accused has the right to be represented by counsel before the reviewing authority, before the staff judge advocate or legal officer, as the case may be, and before the state judge advocate.

(b)  Upon the request of an accused entitled to be so represented, the state judge advocate shall appoint a lawyer who is a member of the state military forces and who has the qualifications prescribed in section 124A-46, if available, to represent the accused before the reviewing authority, before the staff judge advocate or legal officer, as the case may be, and before the state judge advocate, in the review of cases specified in subsection (a) of this section.

(c)  If provided by the accused, an accused entitled to be so represented may be represented by civilian counsel before the reviewing authority, before the staff judge advocate or legal officer, as the case may be, and before the state judge advocate. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-100 - Vacation of suspension.

[§124A-100]  Vacation of suspension.  (a)  Before the vacation of the suspension of a special court-martial sentence which as approved includes a bad-conduct discharge, or of any general court-martial sentence, the officer having special court-martial jurisdiction over the probationer shall hold a hearing on the alleged violation of probation.  The probationer shall be represented at the hearing by counsel if the probationer so desires.

(b)  The record of the hearing and the recommendation of the officer having special court-martial jurisdiction shall be sent for action to the governor in cases involving a general court-martial sentence and to the commanding officer of the force of the state military forces of which the probationer is a member in all other cases covered by subsection (a).  If the governor or commanding officer vacates the suspension, any unexecuted part of the sentence except a dismissal shall be executed.

(c)  The suspension of any other sentence may be vacated by any authority competent to convene, for the command in which the accused is serving or assigned, a court of the kind that imposed the sentence. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-101 - Petition for a new trial.

[§124A-101]  Petition for a new trial.  At any time within two years after approval by the convening authority of a court-martial sentence which extends to dismissal, dishonorable or bad-conduct discharge, the accused may petition the governor for a new trial on ground of newly discovered evidence or fraud on the court-martial. [L 1982, c 171, pt of §2]



§124A-102 - Remission and suspension.

[§124A-102]  Remission and suspension.  (a)  A convening authority may remit or suspend any part or amount of the unexecuted part of any sentence, including all uncollected forfeitures.

(b)  The governor may, for good cause, substitute an administrative form of discharge for a discharge or dismissal executed in accordance with the sentence of a court-martial. [L 1982, c 171, pt of §2]



§124A-103 - Restoration.

[§124A-103]  Restoration.  (a)  Under such rules as the governor may adopt, all rights, privileges, and property affected by an executed part of a court-martial sentence which has been set aside or disapproved, except an executed dismissal or discharge, shall be restored unless a new trial or rehearing is ordered and such executed part is included in a sentence imposed upon a new trial or rehearing.

(b)  If a previously executed sentence of dishonorable or bad-conduct discharge is not imposed on a new trial, the governor shall substitute therefor a form of discharge authorized for administrative issuance unless the accused is to serve out the remainder of the accused's enlistment.

(c)  If a previously executed sentence of dismissal is not imposed on a new trial, the governor shall substitute therefor a form of discharge authorized for administrative issue, and the commissioned officer dismissed by that sentence may be reappointed by the governor alone to such commissioned grade and with such rank as in the opinion of the governor that former officer would have attained had the former officer not been dismissed.  The reappointment of such a former officer may be made if a position vacancy is available under applicable tables of organization.  All time between the dismissal and reappointment shall be considered as service for all purposes, including the right to pay and allowances. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-104 - Finality of proceedings, findings, and sentences.

[§124A-104]  Finality of proceedings, findings, and sentences.  The proceedings, findings, and sentences of courts-martial as reviewed and approved, as required by this chapter, and all dismissals and discharges carried into execution under sentences by courts-martial following review and approval, as required by this chapter, are final and conclusive, subject only to an appeal for judicial review pursuant to section 124A-105.  Orders publishing the proceedings of courts-martial and all action taken pursuant to those proceedings are binding upon all departments, courts, agencies, and officers of the State, subject only to action upon a petition for a new trial as provided in section 124A-101 or upon an appeal for judicial review pursuant to section 124A-105. [L 1982, c 171, pt of §2]



§13 - amendment repealed on June 30, 2010.

§124A-105  Judicial review.  [L 2004, c 202, §13 amendment repealed on June 30, 2010.  L 2006, c 94, §1.]  (a)  An accused, who was tried by a special or general court-martial and who still deems the accused's self aggrieved after the accused has exhausted all of the accused's rights of review under this part, shall be entitled to appeal the judgment or sentence of the special or general court-martial, as may have been modified on review under this part prior to judicial review under this section, subject to chapter 602, in the manner provided for civil appeals from the circuit courts, and within the time provided by the rules of court.

(b)  The filing of an appeal pursuant to subsection (a) shall not of itself stay the execution of the judgment or sentence appealed from, but the appellate court may stay the same upon motion upon such conditions as it may deem proper, notwithstanding any conflicting or contrary provision in this chapter relating to the effective date or execution of sentences or any other contrary provision of law.

(c)  In reviewing the judgment or sentence of a special or general court-martial, as may have been modified on review prior to judicial review, the appellate court may take any of the actions, and exercise any of the powers specified in section 641-16 as the court may deem appropriate in reviewing a judgment or sentence of a military court-martial, and the court shall follow as appropriate or applicable the standards and requirements in section 641-16.

(d)  Upon the request of the accused, the state judge advocate shall appoint a lawyer, who is a member of the bar of the highest court of the State and who has been certified under section 124A-45, to represent the accused in the accused's appeal of the court-martial judgment or sentence.  If the accused wishes to be represented by civilian counsel, rather than by appointed military counsel, the accused may do so at the accused's own expense. [L 1982, c 171, pt of §2; gen ch 1985; am L 2004, c 202, §13]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."



§124A-111 - Persons to be tried or punished; offenses subject to jurisdiction; conflicts over jurisdiction with civil authority or courts.

PART X.  PUNITIVE ARTICLES

[§124A-111]  Persons to be tried or punished; offenses subject to jurisdiction; conflicts over jurisdiction with civil authority or courts.  (a)  No person may be tried or punished for any offense provided for in sections 124A-112 to 124A-155 unless it was committed while the person was in a duty status.

(b)  The jurisdiction of courts-martial and the imposition of disciplinary punishment by a commanding officer for minor offenses without the intervention of a court-martial shall be limited to violations of the punitive articles (sections 124A-112 to 124A-155), including violations of any rules adopted by the governor, under section 124A-155, specifying or defining "disorders and neglects to the prejudice of good order and discipline in the state military forces".  Jurisdiction over crimes or offenses not enumerated in or covered by the punitive articles of this chapter is reserved to civil authority and the civil courts.  Conflicts or doubts over jurisdiction shall be resolved in favor of civil jurisdiction.

The delivery to civil authority of any person subject to this chapter who is on active state duty or on duty status other than active state duty and accused of an offense against civil authority shall be governed by section 124A-18. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-112 - Principals.

[§124A-112]  Principals.  Any person subject to this chapter who:

(1)  Commits an offense punishable by this chapter, or aids, abets, counsels, commands, or procures its commission; or

(2)  Causes an act to be done which if directly performed by the person would be punishable by this chapter;

is a principal. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-113 - Accessory after the fact.

[§124A-113]  Accessory after the fact.  Any person subject to this chapter who, knowing that an offense punishable by this chapter has been committed, receives, comforts, or assists the offender in order to hinder or prevent the offender's apprehension, trial, or punishment shall be punished as a court-martial may direct. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-114 - Conviction of lesser included offense.

[§124A-114]  Conviction of lesser included offense.  An accused may be found guilty of an offense necessarily included in the offense charged or of an attempt to commit either the offense charged or an offense necessarily included therein. [L 1982, c 171, pt of §2]



§124A-115 - Attempts.

[§124A-115]  Attempts.  (a)  An act, done with specific intent to commit an offense under this chapter, amounting to more than mere preparation and tending, even though failing, to effect its commission, is an attempt to commit that offense.

(b)  Any person subject to this chapter who attempts to commit any offense punishable by this chapter shall be punished as a court-martial may direct, unless otherwise specifically prescribed.

(c)  Any person subject to this chapter may be convicted of an attempt to commit an offense although it appears on the trial that the offense was consummated. [L 1982, c 171, pt of §2]



§124A-116 - Conspiracy.

[§124A-116]  Conspiracy.  Any person subject to this chapter who conspires with any other person to commit an offense under this chapter shall, if one or more of the conspirators does an act to effect the object of the conspiracy, be punished as a court-martial may direct. [L 1982, c 171, pt of §2]



§124A-117 - Solicitation.

[§124A-117]  Solicitation.  (a)  Any person subject to this chapter who solicits or advises another or others to desert in violation of section 124A-120 or mutiny in violation of section 124A-129 shall, if the offense solicited or advised is attempted or committed, be punished with the punishment provided for the commission of the offense, but, if the offense solicited or advised is not committed or attempted, the person shall be punished as a court-martial may direct.

(b)  Any person subject to this chapter who solicits or advises another or others to commit an act of misbehavior before the enemy in violation of section 124A-134 or sedition in violation of section 124A-129 shall, if the offense solicited or advised is committed, be punished with the punishment provided for the commission of the offense, but, if the offense solicited or advised is not committed, the person shall be punished as a court-martial may direct. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-118 - Fraudulent enlistment, appointment, or separation.

[§124A-118]  Fraudulent enlistment, appointment, or separation.  Any person who:

(1)  Procures the person's own enlistment or appointment in the state military forces by knowingly false representation or deliberate concealment as to the person's qualifications for that enlistment or appointment and receives pay or allowances thereunder; or

(2)  Procures the person's own separation from the state military forces by knowingly false representation or deliberate concealment as to the person's eligibility for that separation;

shall be punished as a court-martial may direct. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-119 - Unlawful enlistment, appointment, or separation.

[§124A-119]  Unlawful enlistment, appointment, or separation.  Any person subject to this chapter who effects an enlistment or appointment in or a separation from the state military forces of any person who is known to the person to be ineligible for that enlistment, appointment, or separation because it is prohibited by law, rule, or order shall be punished as a court-martial may direct. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-120 - Desertion.

[§124A-120]  Desertion.  (a)  Any member of the state military forces who:

(1)  Without authority goes or remains absent from the member's unit, organization, or place of duty with intent to remain away therefrom permanently;

(2)  Quits the member's unit, organization or place of duty with intent to avoid hazardous duty or to shirk important service; or

(3)  Without being regularly separated from one of the state military forces enlists or accepts an appointment in the same or another one of the state military forces, or in one of the armed forces of the United States, without fully disclosing the fact that the member has not been regularly separated;

is guilty of desertion.

(b)  Any commissioned officer of the state military forces who, after tender of the commissioned officer's resignation and before notice of its acceptance, quits the commissioned officer's post or proper duties without leave and with intent to remain away therefrom permanently is guilty of desertion.

(c)  Any person found guilty of desertion or attempt to desert shall be punished as a court-martial may direct. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-121 - Absence without leave.

[§124A-121]  Absence without leave.  Any person subject to this chapter who, without authority:

(1)  Fails to go to the person's appointed place of duty at the time prescribed;

(2)  Goes from that place; or

(3)  Absents the person's self or remains absent from the person's unit, organization, or place of duty at which the person is required to be at the time prescribed;

shall be punished as a court-martial may direct. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-122 - Missing movement.

[§124A-122]  Missing movement.  Any person subject to this chapter who through neglect or design misses the movement of a ship, aircraft, or unit with which the person is required in the course of duty to move shall be punished as a court-martial may direct. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-123 - Contempt towards officials.

[§124A-123]  Contempt towards officials.  Any person subject to this chapter who uses contemptuous words against the President, the governor, or the governor of any other state, territory, commonwealth, or possession in which that person may be serving, shall be punished as a court-martial may direct. [L 1982, c 171, pt of §2]



§124A-124 - Disrespect towards superior commissioned officer.

[§124A-124]  Disrespect towards superior commissioned officer.  Any person subject to this chapter who behaves with disrespect towards the person's superior commissioned officer shall be punished as a court-martial may direct. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-125 - Assaulting or wilfully disobeying superior commissioned officer.

[§124A-125]  Assaulting or wilfully disobeying superior commissioned officer.  Any person subject to this chapter who:

(1)  Strikes the person's superior commissioned officer or draws or lifts up any weapon or offers any violence against the superior commissioned officer while the officer is in the execution of this office; or

(2)  Wilfully disobeys a lawful command of the person's superior commissioned officer;

shall be punished as a court-martial may direct. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-126 - Insubordinate conduct toward warrant officer, noncommissioned officer, or petty officer.

[§124A-126]  Insubordinate conduct toward warrant officer, noncommissioned officer, or petty officer.  Any warrant officer or enlisted member who:

(1)  Strikes or assaults a warrant officer, noncommissioned officer or petty officer, while that officer is in the execution of the officer's office;

(2)  Wilfully disobeys the lawful order of a warrant officer, noncommissioned officer, or petty officer; or

(3)  Treats with contempt or is disrespectful in language or deportment toward a warrant officer, noncommissioned officer, or petty officer, while that officer is in the execution of the officer's office;

shall be punished as a court-martial may direct. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-127 - Failure to obey order or regulation.

[§124A-127]  Failure to obey order or regulation.  Any person subject to this chapter who:

(1)  Violates or fails to obey any lawful general order or regulation;

(2)  Having knowledge of any other lawful order issued by a member of the state military forces which it is the person's duty to obey, fails to obey the order; or

(3)  Is derelict in the performance of the person's duties;

shall be punished as a court-martial may direct. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-128 - Cruelty and maltreatment.

[§124A-128]  Cruelty and maltreatment.  Any person subject to this chapter who is guilty of cruelty toward, or oppression or maltreatment of, any person subject to the person's orders shall be punished as a court-martial may direct. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-129 - Mutiny or sedition.

[§124A-129]  Mutiny or sedition.  (a)  Any person subject to this chapter who:

(1)  With intent to usurp or override lawful military authority refuses, in concert with any other person, to obey orders or otherwise do the person's duty or creates any violence or disturbance is guilty of mutiny;

(2)  With intent to cause the overthrow or destruction of lawful civil authority, creates, in concert with any other person, revolt, violence, or other disturbance against that authority is guilty of sedition;

(3)  Fails to do the person's utmost to prevent and suppress a mutiny or sedition being committed in the person's presence, or fails to take all reasonable means to inform the person's superior commissioned officer or commanding officer of a mutiny or sedition which the person knows or has reason to believe is taking place, is guilty of a failure to suppress or report a mutiny or sedition.

(b)  A person who is found guilty of attempted mutiny, mutiny, sedition, or failure to suppress or report a mutiny or sedition shall be punished as a court-martial may direct. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-130 - Resistance, breach of arrest, and escape.

[§124A-130]  Resistance, breach of arrest, and escape.  Any person subject to this chapter who resists apprehension or breaks arrest or who escapes from physical restraint lawfully imposed shall be punished as a court-martial may direct. [L 1982, c 171, pt of §2]



§124A-131 - Releasing prisoner without proper authority.

[§124A-131]  Releasing prisoner without proper authority.  Any person subject to this chapter who, without proper authority, releases any prisoner committed to the person's charge, or who through neglect or design suffers any such prisoner to escape, shall be punished as a court-martial may direct, whether or not the prisoner was committed in strict compliance with law. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-132 - Unlawful detention of another.

[§124A-132]  Unlawful detention of another.  Any person subject to this chapter who, except as provided by law or rule, apprehends, arrests, or confines any person shall be punished as a court-martial may direct. [L 1982, c 171, pt of §2]



§124A-133 - Noncompliance with procedural rules.

[§124A-133]  Noncompliance with procedural rules.  Any person subject to this chapter who:

(1)  Is responsible for unnecessary delay in the disposition of any case of a person accused of an offense under this chapter; or

(2)  Knowingly and intentionally fails to enforce or comply with any provision of this chapter regulating the proceedings before, during, or after trial of an accused;

shall be punished as a court-martial may direct. [L 1982, c 171, pt of §2]



§124A-134 - Misbehavior before the enemy.

[§124A-134]  Misbehavior before the enemy.  Any person subject to this chapter who before or in the presence of the enemy:

(1)  Runs away;

(2)  Shamefully abandons, surrenders, or delivers up any command, unit, place, or military property which it is the person's duty to defend;

(3)  Through disobedience, neglect, or intentional misconduct endangers the safety of any such command, unit, place, or military property;

(4)  Casts away the person's arms or ammunition;

(5)  Is guilty of cowardly conduct;

(6)  Quits the person's place of duty to plunder or pillage;

(7)  Causes false alarms in any command, unit, or place under control of the armed forces of the United States or the state military forces;

(8)  Wilfully fails to do the person's utmost to encounter, engage, capture, or destroy any enemy troops, combatants, vessels, aircraft, or any other thing, which it is the person's duty so to encounter, engage, capture, or destroy; or

(9)  Does not afford all practicable relief and assistance to any troops, combatants, vessels, or aircraft of the armed forces belonging to the United States or their allies, to the State, or to any other state, when engaged in battle;

shall be punished as a court-martial may direct. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-135 - Subordinate compelling surrender.

[§124A-135]  Subordinate compelling surrender.  Any person subject to this chapter who compels or attempts to compel the commander of any of the state military forces of the State, or of any other state, to give it up to an enemy or to abandon it, or who strikes the colors or flag to an enemy without proper authority, shall be punished as a court-martial may direct. [L 1982, c 171, pt of §2]



§124A-136 - Improper use of countersign.

[§124A-136]  Improper use of countersign.  Any person subject to this chapter who in time of war discloses the parole or countersign to any person not entitled to receive it, or who gives to another who is entitled to receive and use the parole or countersign a different parole or countersign from that which, to the person's knowledge, the person was authorized and required to give, shall be punished as a court-martial may direct. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-137 - Forcing a safeguard.

[§124A-137]  Forcing a safeguard.  Any person subject to this chapter who forces a safeguard shall be punished as a court-martial may direct. [L 1982, c 171, pt of §2]



§124A-138 - Captured or abandoned property.

[§124A-138]  Captured or abandoned property.  (a)  All persons subject to this chapter shall secure all public property taken from the enemy for the service of the United States, and shall give notice and turn over to the proper authority without delay all captured or abandoned property in their possession, custody, or control.

(b)  Any person subject to this chapter who:

(1)  Fails to carry out the duties prescribed in subsection (a);

(2)  Buys, sells, trades, or in any way deals in or disposes of captured or abandoned property, whereby the person receives or expects any profit, benefit, or advantage to the person's self or another directly or indirectly connected with the person's self; or

(3)  Engages in looting or pillaging;

shall be punished as a court-martial may direct. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-139 - Aiding the enemy.

[§124A-139]  Aiding the enemy.  Any person subject to this chapter who:

(1)  Aids, or attempts to aid, the enemy with arms, ammunition, supplies, money, or other things; or

(2)  Without proper authority, knowingly harbors or protects or gives intelligence to, or communicates or corresponds with or holds any intercourse with the enemy, either directly or indirectly;

shall be punished as a court-martial may direct. [L 1982, c 171, pt of §2]



§124A-140 - Misconduct of a prisoner.

[§124A-140]  Misconduct of a prisoner.  Any person subject to this chapter who, while in the hands of the enemy in time of war:

(1)  For the purpose of securing favorable treatment by the person's captors acts without proper authority in a manner contrary to law, custom, or rule, to the detriment of others of whatever nationality held by the enemy as civilian or military prisoners; or

(2)  While in a position of authority over such persons maltreats them without justifiable cause;

shall be punished as a court-martial may direct. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-141 - False official statements.

[§124A-141]  False official statements.  Any person subject to this chapter, who, with intent to deceive, signs any false record, return, rule, order, or other official document, knowing it to be false, or makes any other false official statement knowing it to be false, shall be punished as a court-martial may direct. [L 1982, c 171, pt of §2]



§124A-142 - Military property; loss, damage, destruction, or wrongful disposition.

[§124A-142]  Military property; loss, damage, destruction, or wrongful disposition.  Any person subject to this chapter who, without proper authority:

(1)  Sells or otherwise disposes of;

(2)  Wilfully or through neglect damages, destroys, or loses; or

(3)  Wilfully or through neglect suffers to be damaged, destroyed, sold, or wrongfully disposed of;

any military property of the United States or of the State shall be punished as a court-martial may direct. [L 1982, c 171, pt of §2]

Revision Note

"Or" substituted for "of" in section heading.



§124A-143 - Property other than military property; waste, spoilage, or destruction.

[§124A-143]  Property other than military property; waste, spoilage, or destruction.  Any person subject to this chapter who, while in a duty status, wilfully or recklessly wastes, spoils, or otherwise wilfully and wrongfully destroys or damages any property other than military property of the United States or of the State shall be punished as a court-martial may direct. [L 1982, c 171, pt of §2]



§124A-144 - Improper hazarding of vessel.

[§124A-144]  Improper hazarding of vessel.  (a)  Any person subject to this chapter who wilfully and wrongfully hazards or suffers to be hazarded any vessel of the armed forces of the United States or of the state military forces shall be punished as a court-martial may direct.

(b)  Any person subject to this chapter who negligently hazards or suffers to be hazarded any vessel of the armed forces of the United States or of the state military forces shall be punished as a court-martial may direct. [L 1982, c 171, pt of §2]



§124A-145 - Drunken or reckless driving.

[§124A-145]  Drunken or reckless driving.  Any person subject to this chapter who operates any vehicle while drunk, or in a reckless or wanton manner, shall be punished as a court-martial may direct. [L 1982, c 171, pt of §2]



§124A-146 - Drunk on duty; sleeping on post; leaving post before relief.

[§124A-146]  Drunk on duty; sleeping on post; leaving post before relief.  Any person subject to this chapter who is found drunk on duty or sleeping upon the person's post, or who leaves the person's post before the person is regularly relieved, shall be punished as a court-martial may direct. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-147 - Dueling.

[§124A-147]  Dueling.  Any person subject to this chapter who fights or promotes, or is concerned in or connives at fighting a duel, or who, having knowledge of a challenge sent or about to be sent, fails to report the fact promptly to the proper authority, shall be punished as a court-martial may direct. [L 1982, c 171, pt of §2]



§124A-148 - Malingering.

[§124A-148]  Malingering.  Any person subject to this chapter who for the purpose of avoiding work, duty or service in the state military forces:

(1)  Feigns illness, physical disablement, mental lapse or derangement; or

(2)  Intentionally inflicts self-injury;

shall be punished as a court-martial may direct. [L 1982, c 171, pt of §2]



§124A-149 - Riot or breach of peace.

[§124A-149]  Riot or breach of peace.  Any person subject to this chapter who causes or participates in any riot or breach of the peace shall be punished as a court-martial may direct. [L 1982, c 171, pt of §2]



§124A-150 - Provoking speeches or gestures.

[§124A-150]  Provoking speeches or gestures.  Any person subject to this chapter who uses provoking or reproachful words or gestures towards any other person subject to this chapter shall be punished as a court-martial may direct. [L 1982, c 171, pt of §2]



§124A-151 - Perjury.

[§124A-151]  Perjury.  Any person subject to this chapter who in a judicial proceeding or in a court of justice conducted under this chapter wilfully and corruptly gives, upon a lawful oath or in any form allowed by law to be substituted for an oath, any false testimony material to the issue or matter of inquiry is guilty of perjury and shall be punished as a court-martial may direct. [L 1982, c 171, pt of §2]



§124A-152 - Frauds against the government.

[§124A-152]  Frauds against the government.  Any person subject to this chapter:

(1)  Who, knowing it to be false or fraudulent:

(A)  Makes any claim against the United States, the State, or any officer thereof; or

(B)  Presents to any person in the civil or military service thereof, for approval or payment any claim against the United States, the State, or any officer thereof;

(2)  Who, for the purpose of obtaining the approval, allowance, or payment of any claim against the United States, the State, or any officer thereof:

(A)  Makes or uses any writing or other paper knowing it to contain any false or fraudulent statements;

(B)  Makes any oath to any fact or to any writing or other paper knowing the oath to be false; or

(C)  Forges or counterfeits any signature upon any writing or other paper, or uses any such signature knowing it to be forged or counterfeited;

(3)  Who, having charge, possession, custody, or control of any money, or other property of the United States or the State, furnished or intended for the armed forces of the United States or the state military forces, knowingly delivers to any person having authority to receive it, any amount thereof less than that for which the person receives a certificate or receipt; or

(4)  Who, being authorized to make or deliver any paper certifying the receipt of any property of the United States or the State, furnished or intended for the armed forces of the United States or the state military forces, makes or delivers to any person such writing without having full knowledge of the truth of the statements therein contained and with intent to defraud the United States or the State;

shall, upon conviction, be punished as a court-martial may direct. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-153 - Larceny and wrongful appropriation.

[§124A-153]  Larceny and wrongful appropriation.  (a)  Any person subject to this chapter who wrongfully takes, obtains, or withholds, by any means, from the possession of the owner or of any other person any money, personal property, or article of value of any kind:

(1)  With intent permanently to deprive or defraud another person of the use and benefit of property or to appropriate it to the person's own use or the use of any person other than the owner, steals that property and is guilty of larceny; or

(2)  With intent temporarily to deprive or defraud another person of the use and benefit of property or to appropriate it to the person's own use or the use of any person other than the owner, is guilty of wrongful appropriation.

(b)  Any person found guilty of larceny or wrongful appropriation shall be punished as a court-martial may direct. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-154 - Conduct unbecoming an officer.

[§124A-154]  Conduct unbecoming an officer.  Any commissioned officer who is convicted of conduct unbecoming an officer shall be punished as a court-martial may direct. [L 1982, c 171, pt of §2]



§124A-155 - General article.

[§124A-155]  General article.  Though not specifically mentioned in this chapter, all disorders and neglects to the prejudice of good order and discipline in the state military forces as shall be specified or defined by the governor by rules, of which persons subject to this chapter may be guilty, shall be taken cognizance of by a general, special, or summary court-martial, according to the nature and degree of the offense, and shall be punished at the discretion of that court. [L 1982, c 171, pt of §2]



§124A-161 - Courts of inquiry.

PART XI.  MISCELLANEOUS PROVISIONS

[§124A-161]  Courts of inquiry.  (a)  Courts of inquiry to investigate any matter may be convened by the governor or by any other person designated by the governor for that purpose, whether or not the persons involved have requested such an inquiry.

(b)  A court of inquiry consists of three or more commissioned officers.  For each court of inquiry the convening authority shall also appoint counsel for the court.

(c)  Any person subject to this chapter whose conduct is subject to inquiry shall be designated as a party.  Any person subject to this chapter or employed in the department of defense, who has a direct interest in the subject of inquiry has the right to be designated as a party upon request to the court.  Any person designated as a party shall be given due notice and has the right to be present, to be represented by counsel, to cross-examine witnesses, and to introduce evidence.

(d)  Members of a court of inquiry may be challenged by a party, but only for cause stated to the court.

(e)  The members, counsel, the reporter, and interpreters of courts of inquiry shall take an oath or affirmation to faithfully perform their duties.

(f)  Witnesses may be summoned to appear and testify and be examined before courts of inquiry, as provided for courts-martial.

(g)  Courts of inquiry shall make findings of fact but may not express opinions or make recommendations unless required to do so by the convening authority.

(h)  Each court of inquiry shall keep a record of its proceedings, which shall be authenticated by the signatures of the president and counsel for the court and forwarded to the convening authority.  If the record cannot be authenticated by the president, it shall be signed by a member in lieu of the president.  If the record cannot be authenticated by the counsel for the court, it shall be signed by a member in lieu of the counsel. [L 1982, c 171, pt of §2]



§124A-162 - Authority to administer oaths.

[§124A-162]  Authority to administer oaths.  (a)  The following members of the state military forces may administer oaths for the purposes of military administration, including military justice, and affidavits may be taken for those purposes before persons having the general powers of a notary public:

(1)  The state judge advocate and all assistant state judge advocates;

(2)  All law specialists;

(3)  All summary courts-martial;

(4)  All adjutants, assistant adjutants, acting adjutants, and personnel adjutants;

(5)  All commanding officers of the naval militia;

(6)  All legal officers;

(7)  The president, law officer, trial counsel, and assistant trial counsel for all general and special courts-martial;

(8)  The president and the counsel for the court of any court of inquiry;

(9)  All officers designated to take a deposition;

(10)  All persons detailed to conduct an investigation; and

(11)  All other persons designated by rules of the governor.

(b)  Officers of the state military forces may not be authorized to administer oaths as provided in this section unless they are on active duty in or with those forces under orders of the governor as prescribed in this chapter.

(c)  The signature without seal of any such person, together with the title of the person's office, is prima facie evidence of the person's authority. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-163 - Military justice training.

§124A-163  Military justice training.  The procedures and provisions of this chapter shall be carefully explained to every enlisted member at the time of the member's enlistment or transfer or induction into, or at the time of the member's order to duty in or with any of the state military forces or within ninety days thereafter.  They shall also be explained at least once every three years to each unit of the state military forces.  A complete text of this chapter and of the rules adopted by the governor thereunder shall be made available to any member of the state military forces by the member's commander, upon the member's request, for the member's personal examination. [L 1982, c 171, pt of §2; gen ch 1985; am L 1988, c 53, §1; am L 1994, c 36, §1]



§124A-164 - Complaints of wrongs.

[§124A-164]  Complaints of wrongs.  Any member of the state military forces who believes the member's self wronged by the member's commanding officer, and who, upon due application to that commanding officer, is refused redress, may complain to any superior commissioned officer, who shall forward the complaint to the governor or adjutant general. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-165 - Redress of injuries to property.

[§124A-165]  Redress of injuries to property.  (a)  Whenever complaint is made to any commanding officer that wilful damage has been done to the property of any person or that the person's property has been wrongfully taken by members of the state military forces, the commanding officer may, subject to such rules as the governor may adopt, convene a board to investigate the complaint.  The board shall consist of from one to three commissioned officers and, for the purpose of that investigation, it has power to summon witnesses and examine them upon oath or affirmation, to receive depositions or other documentary evidence, and to assess the damages sustained against the responsible parties.  The assessment of damages made by the board is subject to the approval of the commanding officer, and in the amount approved by the commanding officer shall be charged against the pay of the offenders.  The order of the commanding officer directing charges herein authorized is conclusive, except as provided in subsection (c), on any disbursing officer for the payment by the disbursing officer to the injured parties of the damages so assessed and approved.

(b)  If the offenders cannot be ascertained, but the organization or detachment to which they belong is known, charges totaling the amount of damages assessed and approved may be paid to the injured parties from the military funds of the units of the state military forces to which the offenders belonged.

(c)  Any person subject to this chapter who is accused of causing wilful damage to property has the right to be represented by counsel, to summon witnesses in the person's behalf, and to cross-examine those appearing against the person.  The person has the right of appeal to the next higher commander. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-166 - Execution of process and sentence.

[§124A-166]  Execution of process and sentence.  In the state military forces not in federal service, the processes and sentences of its courts-martial shall be executed by the civil officers prescribed by the laws of the State. [L 1982, c 171, pt of §2]



§124A-167 - Process of military courts.

[§124A-167]  Process of military courts.  (a)  Military courts may issue any process or mandate necessary to carry into effect their powers.  Such a court may issue subpoenas and subpoenas duces tecum and enforce by attachment attendance of witnesses and production of books and records, when it is sitting within the State and the witnesses, books, and records sought are also so located.

(b)  Process and mandates may be issued by summary courts-martial, provost courts, or the president of other military courts and may be directed to and may be executed by the marshals of the military court or any peace officer and shall be in such form as may be prescribed by rules issued under this chapter.

(c)  All officers to whom process or mandates may be so directed shall execute them and make return of their acts thereunder according to the requirements of those documents.  Except as otherwise specifically provided in this chapter, no such officer may demand or require payment of any fee or charge for receiving, executing, or returning such a process or mandate or for any service in connection therewith. [L 1982, c 171, pt of §2]



§124A-168 - Payment of fines and disposition thereof.

[§124A-168]  Payment of fines and disposition thereof.  Fines imposed by a military court may be paid to it or to an officer executing its process.  The amount of such fine may be noted upon any state roll or account for pay of the delinquent and deducted from any pay or allowance due or thereafter to become due the delinquent, until the fine is liquidated.  Any sum so deducted shall be returned to the military court which imposed the fine.  The officer collecting a fine or penalty imposed by a military court upon an officer or enlisted person shall pay it within thirty days to the director of finance to the credit of the state general fund. [L 1982, c 171, pt of §2; gen ch 1985, 1993]



§124A-169 - Immunity for action of military courts or nonjudicial punishment.

§124A-169  Immunity for action of military courts or nonjudicial punishment.  No accused may bring an action or proceeding against:

(1)  The convening authority or a member of a military court or officer or person acting under its authority or reviewing its proceedings because of the approval, imposition, or execution of any sentence or the imposition or collection of a fine or penalty, or the execution of any process or mandate of a military court; or

(2)  A commanding officer for imposing any authorized nonjudicial punishment. [L 1982, c 171, pt of §2; am L 1987, c 11, §1]



§124A-170 - Presumption of jurisdiction.

[§124A-170]  Presumption of jurisdiction.  The jurisdiction of the military courts and boards established by this chapter shall be presumed and the burden of proof rests on any person seeking to oust those courts or boards of jurisdiction in any action or proceeding. [L 1982, c 171, pt of §2]



§124A-171 - Delegation of authority by the governor; rulemaking authority of governor.

[§124A-171]  Delegation of authority by the governor; rulemaking authority of governor.  (a)  The governor may delegate any authority vested in the governor under this chapter, and may provide for the subdelegation of any such authority, except the power given the governor by sections 124A-36 and 124A-41.

(b)  The governor, in accordance with chapter 91, may adopt such rules as the governor may deem necessary to administer and implement this chapter.  Any rules required to be adopted by any provision in this chapter shall be adopted in accordance with chapter 91.  Chapter 91 shall apply notwithstanding section 121-5 or any other contrary provision of law. [L 1982, c 171, pt of §2; gen ch 1985]



§124A-172 - Uniformity of interpretation.

[§124A-172]  Uniformity of interpretation.  This chapter shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it and, so far as practical, to make that law uniform with the law of the United States. [L 1982, c 171, pt of §2]






CHAPTER 125 - PROCUREMENT AND CONTROL OF DISTRIBUTION OF NECESSARY COMMODITIES

§125-1 - quot;Emergency" defined.

§125-1  "Emergency" defined.  As used in this chapter, unless otherwise indicated by the context, "emergency" means any state of affairs or circumstances which imperils the availability to the public of commodities necessary to public health, safety, or welfare or which results in any substantial interruption of commerce to or within the State. [L Sp 1949, c 21, §1; RL 1955, §357-1; HRS §125-1; am L 1973, c 195, §1]

Attorney General Opinions

Nothing in chapter authorizes the governor to provide for the succession to the offices of the governor and lieutenant governor.  Att. Gen. Op. 61-87.



§125-2 - Powers in an emergency.

§125-2  Powers in an emergency.  If the governor declares that an emergency as defined in section 125-1 exists, the governor or the governor's authorized representatives, to make available commodities necessary to the public health, safety, or welfare, or to insure the availability of commodities required to maintain commerce to or within the State under normal conditions, may:

(1)  Whenever the availability of shipping space depends upon determination by the governor or the governor's authorized representatives, of the emergency needs of the population, allocate space to and among types of commodities and consignees, such distribution of space among consignees to be upon an equitable basis so far as reasonably practicable.

(2)  Charter or affreight a ship or ships, make any other arrangements, including contracts of guaranty, for the procurement of ships and any other means of transportation, and transport cargoes to the State. Cargoes from the State may be transported on any return voyage.

(3)  Purchase and resell, or otherwise distribute commodities.

(4)  Control the distribution of commodities by rules and regulations promulgated pursuant to chapter 91. [L Sp 1949, c 21, §2; RL 1955, §357-2; HRS §125-2; am L 1973, c 195, §2; am L 1974, c 5, §2; gen ch 1985]



§125-3 - Charges.

§125-3  Charges.  Whenever under this chapter any transportation or services are furnished or commodities sold by the State, such charges shall be made and collected therefor as will compensate the State for its expenditures in connection therewith.  Any moneys realized are reappropriated for the purposes of this chapter. [L Sp 1949, c 21, §3; RL 1955, §357-3; HRS §125-3]



§125-4 - Personnel, delegation of powers.

§125-4  Personnel, delegation of powers.  The governor may appoint or employ boards, agencies, officers, employees, and other persons, or any of them, for the purpose of carrying out the provisions of this chapter, and may delegate to the boards, agencies, or persons, or to any government board, agency, officer, or employee, state or otherwise, any of the governor's duties or powers under this chapter.  All such officers and employees on a temporary basis, whether or not employed by contract, shall be exempt from and neither subject to nor entitled to the benefits of the provisions of chapters 76 and 88, or any other law, appropriate collective bargaining agreement, executive order, executive directive, or rule that is inapplicable to temporary employees of the State. [L Sp 1949, c 21, §4; RL 1955, §357-4; HRS §125-4; gen ch 1985; am L 2002, c 148, §13]



§125-5 - Contributions.

§125-5  Contributions.  The governor or the governor's authorized representative may receive, expend, or use contributions or grants in money or property, or special contributions thereof for special purposes provided for by this chapter, and may establish suitable funds in the treasury for the deposit and expenditures of the moneys.  The contributions or grants are appropriated for the purpose of this chapter, or for such special purposes, as the case may be. [L Sp 1949, c 21, §5; RL 1955, §357-5; HRS §125-5; gen ch 1985]



§125-6 - Investigations, surveys.

§125-6  Investigations, surveys.  The governor and the governor's authorized representative may make investigations and surveys for the purpose of ascertaining facts to be used in administering this chapter, and in making the investigations and surveys, may require the making, filing, or keeping of applications, schedules, records, reports, or statements, under oath or otherwise, administer oaths, take evidence under oath, subpoena witnesses, and require the production of books, papers, and records.  Witnesses shall be allowed their fees and mileage as in cases in the circuit courts.  The circuit court of any circuit or judge thereof may enforce by proper proceedings the attendance and testimony of any witness subpoenaed to appear within the circuit, or the production of books, papers, and records. [L Sp 1949, c 21, §6; RL 1955, §357-6; HRS §125-6; gen ch 1985]



§125-7 - Fraud, misdemeanor.

§125-7  Fraud, misdemeanor.  Any person required by the governor or the governor's authorized representative, pursuant to section 125-6, to make, keep, or file any application, schedule, record, report, or statement, whether or not under oath, who intentionally makes, files, or keeps a false or fraudulent application, schedule, record, report, or statement or intentionally conceals therein any material fact, and any person who in any other manner intentionally deceives or attempts to deceive the governor or the governor's authorized representative with respect to any fact to be used in administering this chapter, and any person who fails to observe and comply with the rules and regulations promulgated under this chapter, shall be fined not more than $1,000 or imprisoned not more than six months, or both. [L Sp 1949, c 21, §7; RL 1955, §357-7; HRS §125-7; am L 1974, c 5, §3; gen ch 1985]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.






CHAPTER 125C - PROCUREMENT, CONTROL, DISTRIBUTION AND SALE OF PETROLEUM PRODUCTS

§125C-1 - Findings and purpose.

PART I.  GENERAL POWERS AND PROCEDURES DURING A SHORTAGE

Note

Part heading added by L 1984, c 238, §1.

§125C-1  Findings and purpose.  The legislature finds that adequate supplies of petroleum products are essential to the health, welfare, and safety of the people of Hawaii, and that any severe disruption in petroleum product supplies for use within the State would cause grave hardship, pose a threat to the economic well-being of the people of the State, and have significant adverse effects upon public confidence and order and effective conservation of petroleum products.  The purpose of this chapter is to grant to the governor or the governor's authorized representative the clear authority, when shortages of petroleum products occur or are anticipated, to control the distribution and sale of petroleum products in this State, to procure such products, and to impose rules that will provide extraordinary measures for the conservation of petroleum products and for their distribution and sale in an orderly, efficient, and safe manner. [L 1975, c 38, pt of §1; am L 1984, c 238, §2; gen ch 1985]



§125C-2 - quot;Shortage" defined.

§125C-2  "Shortage" defined.  As used in this chapter, unless otherwise indicated by the context, a "shortage" exists whenever the governor determines that there is an increase in the demand for any petroleum product or there is a decrease in the available supply for the petroleum product in question, or both; and such decrease in the available supply of or increase in the demand for the petroleum product in question, or both, may cause a major adverse impact on the economy, public order, or the health, welfare, or safety of the people of Hawaii and may not be responsibly managed within the free market distribution system.  Further, the governor may require importers of any petroleum product or other fuel to monitor and report to the department of business, economic development, and tourism relevant supply and demand data.  The governor shall review the status of a shortage within one hundred twenty days after the governor's initial determination of a shortage as defined under this chapter; thenceforth, the governor shall conduct a review of the shortage to make a new determination every thirty days until a shortage no longer exists. [L 1975, c 38, pt of §1; am L 1979, c 142, §1; am L 1984, c 238, §3; gen ch 1985; am L 1991, c 102, §2]



§125C-3 - Powers in a shortage.

§125C-3  Powers in a shortage.  When a shortage as defined in section 125C-2 exists, the governor or the governor's authorized representative, to ensure that petroleum products are made available to the public in an orderly, efficient, and safe manner, may:

(1)  Control the retail distribution and sale of petroleum products by adopting rules that may include, but are not limited to, the following measures:

(A)  Restricting the sale of petroleum products to specific days of the week, hours of the day or night, odd- and even-numbered calendar days, and vehicles having less than a specified amount of gasoline in their tanks, with exceptions for certain designated geographical areas;

(B)  Restricting sales of petroleum products by dealers to daily allocations, which shall be determined by dividing the monthly allocation by the number of selling days per month;

(C)  Requiring dealers to post signs designating their hours of operation and the sell-out of daily allocation;

(D)  Instituting a statewide rationing plan; and

(E)  Allowing for special handling for commercial and emergency-user vehicles;

(2)  Require that a percentage of petroleum products, not to exceed five per cent, be set aside to alleviate hardship; provided that aviation gasoline set aside shall not exceed ten per cent;

(3)  Purchase and resell or otherwise distribute petroleum products, and purchase and resell or otherwise distribute ethanol that is produced within the State and can be used as a substitute for petroleum products;

(4)  Receive, expend, or use contributions or grants in money or property, or special contributions thereof for special purposes not inconsistent with this chapter;

(5)  Borrow and expend moneys needed to exercise the powers granted under this section;

(6)  Contract in the name of the State for the purpose of implementing this chapter or any part thereof; and

(7)  Exercise the powers granted under this section to the degree and extent deemed by the governor to be necessary, including the temporary or indefinite suspension of all or part of the measures taken, as the governor deems appropriate. [L 1975, c 38, pt of §1; am L 1984, c 238, §4; gen ch 1985; am L 1992, c 182, §3; am L 1994, c 59, §1]



§125C-4 - Adopting, filing, and taking effect of rules.

§125C-4  Adopting, filing, and taking effect of rules.  The governor or the governor's authorized representative shall adopt rules pursuant to chapter 91, to insure that petroleum products are made available to the public in an orderly, efficient, and safe manner, to become effective when a shortage, as defined in section 125C-2, exists.  If additional and unforeseen measures are required to insure that petroleum products are distributed in an orderly, efficient, and safe manner, the governor or the governor's authorized representative may proceed without prior notice or hearing or upon such abbreviated notice and hearing as the governor finds practicable to adopt additional rules authorized under this chapter with the additional rules to be effective for a period of not longer than one hundred twenty days without renewal.  Any rule so adopted may be amended or repealed by the governor without prior notice or hearing or upon abbreviated notice and hearing prior to the expiration of the one hundred twenty-day period; provided that no amendment shall extend the rule beyond the original period of one hundred and twenty days.  To be effective after the one hundred twenty-day period, the rules shall be adopted pursuant to chapter 91.  Each rule adopted, amended, or repealed shall become effective as adopted, amended, or repealed upon approval by the governor and filing with the lieutenant governor.  Each rule in effect shall have force and effect of law, but the effect of each rule may be temporarily or indefinitely suspended by the governor by written declaration filed with the lieutenant governor.  Each rule temporarily suspended shall take effect again immediately upon expiration of the suspension period.  Each rule indefinitely suspended shall take effect immediately upon the filing with the lieutenant governor of the written declaration by the governor terminating the suspension. [L 1975, c 38, pt of §1; am L 1979, c 105, §10; am L 1981, c 18, §1; am L 1984, c 238, §5; gen ch 1985; am L 1986, c 216, §1]



§125C-5 - Publication of rules and declarations.

[§125C-5]  Publication of rules and declarations.  Within five days after the date of filing with the lieutenant governor of each rule or declaration, the governor shall make the rule or determination known to the persons affected by it by publication at least once in a newspaper of general circulation in the State and in a newspaper that is printed and issued at least twice weekly in the county within which those affected persons reside. [L 1975, c 38, pt of §1]



§125C-6 - Petition for adoption, amendment, repeal, or suspension of rules.

[§125C-6]  Petition for adoption, amendment, repeal, or suspension of rules.  Any interested person may petition the governor or the governor's authorized representative requesting the adoption, amendment, repeal, or suspension of any rule and stating reasons therefor.  The governor or the governor's authorized representative shall prescribe the form for the petitions and the procedures for their submission, consideration, and disposition, and within thirty days after submission of the petition shall either deny the petition in writing, stating the governor's or the governor's authorized representative's reasons for the denial, or grant the petition and adopt, amend, repeal, or suspend the rule accordingly. [L 1975, c 38, pt of §1; gen ch 1985]



§125C-7 - REPEALED.

§125C-7  REPEALED.  L 2003, c 178, §1.



§125C-8 - Personnel; delegation of powers.

§125C-8  Personnel; delegation of powers.  The governor may appoint or employ temporary boards, agencies, officers, employees, and other persons, or any of them, for the purpose of carrying out the provisions of this chapter.  All such temporarily appointed or employed officers and employees, whether or not employed by contract, shall be exempt from and not subject to nor entitled to the benefits of the provisions of chapters 76 and 88, or any other law, collective bargaining agreement, executive order, executive directive, or rule that is inapplicable to temporary employees of the State. [L 1975, c 38, pt of §1; am L 2002, c 148, §14]



§125C-9 - Investigations and surveys.

[§125C-9]  Investigations and surveys.  The governor or the governor's authorized representative may make investigations and surveys for the purpose of ascertaining facts to be used in administering this chapter, and in making the investigations and surveys, may require the making, filing, or keeping of applications, schedules, records, reports, or statements, under oath or otherwise, administer oaths, take evidence under oath, subpoena witnesses, and require the production of books, papers, and records.  Witnesses shall be allowed their fees and mileage as in cases in the circuit courts.  The circuit court of any circuit or judge thereof may enforce by proper proceedings the attendance and testimony of any witness subpoenaed to appear within the circuit, or the production of books, papers, and records. [L 1975, c 38, pt of §1; gen ch 1985]



§125C-10 - Fraud; misdemeanor.

[§125C-10]  Fraud; misdemeanor.  Any person required by the governor or the governor's authorized representative, pursuant to section 125C-9, to make, keep or file any application, schedule, record, report, or statement, whether or not under oath, who intentionally makes, files, or keeps a false or fraudulent application, schedule, report, or statement or intentionally conceals therein any material fact, and any person who in any other manner intentionally deceives or attempts to deceive the governor or the governor's authorized representative with respect to any fact to be used in administering this chapter, and any person who intentionally fails to observe and comply with any rule promulgated under this chapter, shall be guilty of a misdemeanor. [L 1975, c 38, pt of §1; gen ch 1985]



§125C-11 - REPEALED.

§125C-11  REPEALED.  L 1992, c 182, §5.



§125C-21 - Definitions.

PART II.  HARDSHIP SET-ASIDE AND ALLOCATION OF PETROLEUM

PRODUCTS DURING A SHORTAGE

§125C-21  Definitions.  "Petroleum product" means heating oils, light and heavy diesel oil, motor gasoline, propane, butane, residual fuel oils, kerosene, and aviation fuels used for emergency and essential intrastate air transport services, but excluding all other aviation fuels.

"Prime supplier" means any individual, trustee, agency, partnership, association, corporation, company, municipality, political subdivision or other legal entity which makes the first sale of any liquid fossil fuel into the state distribution system for consumption within the State. [L 1984, c 238, pt of §7; am L 1994, c 59, §2]



§125C-22 - When set-aside required.

§125C-22  When set-aside required.  When a shortage as defined in section 125C-2 exists, all prime suppliers shall set aside supplies of each petroleum product for which there is a shortage.  The amount set aside shall be in accordance with the rules adopted by the state energy resources coordinator. [L 1984, c 238, pt of §7]



§125C-23 - Set-aside system.

§125C-23  Set-aside system.  The state energy resources coordinator shall adopt rules establishing a petroleum products set-aside system.  The purpose of this system shall be:

(1)  The protection of public health, safety, and welfare;

(2)  The maintenance of public services, utilities, and transportation, including emergency and essential intrastate air transport services;

(3)  The maintenance of agricultural operations, including farming, horticulture, dairy, fishing, and related services;

(4)  The preservation of economically sound and competitive industry, through the equitable acquisition and distribution of petroleum products; and

(5)  The promotion of efficiency, with minimum economic disruptions, during a shortage of petroleum products.

The rules establishing the set-aside system shall be adopted in accordance with chapter 91. [L 1984, c 238, pt of §7; am L 1994, c 59, §3]



§125C-31 - Biennial state energy emergency preparedness plan.

[PART III.]  ENERGY EMERGENCY PLANNING

[§125C-31]  Biennial state energy emergency preparedness plan.  (a)  The department of business, economic development, and tourism shall prepare a comprehensive and integrated biennial state energy emergency preparedness plan to be implemented in the event of, or in anticipation of, a change in the State's petroleum supply or demand situation that is judged by the governor to be unmanageable by the free market.  The department of business, economic development, and tourism shall prepare a biennial state energy emergency preparedness plan in every even-numbered year in accordance with the following:

(1)  The biennial state energy emergency preparedness plan shall replace the energy emergency plan developed by the energy resources coordinator, who shall act as the governor's authorized representative under this chapter;

(2)  In preparing the biennial state energy emergency preparedness plan, the department shall:

(A)  Solicit input, comment, and review from the governor's energy emergency preparedness advisory committee composed of representatives of federal, state, and county governments; private energy suppliers; consumer and other public interest groups; and the public at-large; and

(B)  Establish other task forces and advisory groups, as may be deemed necessary, to assist in the preparation and review of the biennial state energy emergency preparedness plan;

(3)  The biennial state energy emergency preparedness plan shall be comprehensive and encompassing, and shall integrate into its analytic and planning framework the plans of electric and gas utilities and other energy suppliers, relevant state agencies, including the department of transportation, counties, and such other entities as deemed appropriate; and

(4)  The biennial state energy emergency preparedness plan shall include a review and update of the previous biennial state energy emergency preparedness plan and a review of the energy emergency plans prepared by the counties.

(b)  The department shall prepare an energy emergency communication plan, which shall be updated biennially and shall be consistent with the energy emergency preparedness plans prepared by the counties.  The energy emergency communication plan shall be used by the State and counties to communicate and otherwise coordinate state and county actions taken in response to implementing the biennial state energy emergency preparedness plan. [L 1992, c 182, pt of §2]



§125C-32 - Biennial county energy emergency preparedness plans.

[§125C-32]  Biennial county energy emergency preparedness plans.  The mayor of each county, or the mayor's authorized representative, shall prepare a comprehensive county energy emergency preparedness plan.  The plan shall be prepared in coordination with and be consistent with the biennial state energy emergency preparedness plan, and shall be implemented in coordination with the state energy emergency preparedness plan upon declaration of an energy emergency by the governor.  Not later than September 30 of every even-numbered year, each county shall prepare and transmit to the director of business, economic development, and tourism the county's biennial county energy emergency preparedness plan. [L 1992, c 182, pt of §2]






CHAPTER 126 - FEDERAL FLOOD INSURANCE

§126-1 - Authorization to director.

§126-1  Authorization to director.  The director of finance is authorized to enable the State to qualify and participate in the federal flood insurance program, pursuant to any applicable provisions of Public Law 1016, Eighty-fourth Congress, second session.  The director of finance shall be vested with the functions, powers, and duties which are necessary to enable the State to qualify and participate in the flood insurance program. [L 1957, c 178, §2; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; Supp, §358B-2; HRS §126-1; gen ch 1985]

Cross References

County authorization, see §46-11.






CHAPTER 127 - DISASTER RELIEF

§127-1 - Definitions.

§127-1  Definitions.  As used in this chapter:

"Disaster relief" means the preparation for and the carrying out of all emergency functions, other than functions for which military forces are primarily responsible, to minimize and repair injury and damage resulting from disasters caused by fire, flood, tidal wave, volcanic eruption, earthquake, or other natural causes, or by enemy attack, sabotage, or other hostile action.  These functions include, without limitation, fire fighting services, police services, medical and health services, rescue, engineering, air raid warning services, communications, radiological, chemical, and other special weapons defense, evacuation of persons from stricken areas, emergency welfare services, emergency transportation, protection of important installations, temporary restoration of public utility services, and other functions related to civilian protection, together with all other activities necessary or incidental to the preparation for and carrying out of the foregoing functions.

"Local organization for disaster relief" means an organization created in accordance with this chapter to perform local disaster relief functions in a political subdivision of the State.

"Mobile reserve unit" means an organization for disaster relief created in accordance with this chapter, to be dispatched to supplement local organizations for disaster relief in a stricken area.

"Political subdivisions" means the counties of Hawaii, Maui, Kauai, and the city and county of Honolulu. [L 1949, c 320, §3; RL 1955, §358-2; HRS §127-1]

Note

Prior status of chapter, see L 1951, c 268, §1; L 1957, c 58, §1; L 1959, c 2, §2.

Revision Note

Numeric designations deleted.

Cross References

Disaster relief and rehabilitation, see chapter 209.

Emergency agricultural loans, see §155-9(e).

Housing for displaced persons, see §53-21.

Public lands, see chapter 171, pt. III.C.

Tax relief, see chapter 234.

Urban renewal projects in disaster areas, see §53-7.

Attorney General Opinions

Nothing in chapter authorizes the governor to provide for the succession to the offices of the governor and lieutenant governor.  Att. Gen. Op. 61-87.



§127-2 - Disaster relief agency.

§127-2  Disaster relief agency.  (a)  There shall be within the executive branch of the state government a division of disaster relief, hereinafter called the "disaster relief agency".  The director of disaster relief, hereinafter called the "director", who shall be appointed and removed in the manner provided by section 26-34, and who shall receive such compensation as the governor may determine, shall be in charge of the disaster relief agency.

(b)  There shall be a vice-director of disaster relief who shall be appointed by the director.  The vice-director shall be the chief administrative assistant to the director and shall, in the absence of the director, have all the duties and responsibilities of the director.

(c)  The director shall, with the approval of the county council, appoint a deputy director for each political subdivision.  Deputy directors shall serve without pay.  They may hold other office or employment in the state government, or any political subdivision.

(d)  The director may employ such technical, clerical, stenographic, and other personnel and may make such expenditures as may be necessary to carry out the purposes of this chapter.

(e)  The director shall be responsible for formulating and carrying out programs for disaster relief.  The director shall coordinate the activities of all organizations for disaster relief, public or private, and shall cooperate with state and federal disaster relief agencies.  The director shall be responsible for carrying out this chapter and in the event of disaster beyond local control the director may assume direct operational control over all or any part of the disaster relief functions within the State. [L 1949, c 320, §4; RL 1955, §358-3; HRS §127-2; gen ch 1985]

Revision Note

In subsection (c), the words "board of supervisors or" preceding "council" have been deleted.

Cross References

General authority of the department of defense, see §26-21.



§127-3 - Disaster relief advisory council.

§127-3  Disaster relief advisory council.  There shall be a disaster relief advisory council, called the "council", which shall consist of seven members to be appointed by the governor, one of whom shall be designated as chairperson.  The council shall advise the director of disaster relief on all matters pertaining to disaster relief.  Members of the council shall receive no compensation, but shall be reimbursed for their travel and other reasonable and necessary expenses incurred.  Persons holding public office or employment in the state government, or any political subdivision, shall be eligible for appointment to the council. [L 1949, c 320, §5; RL 1955, §358-4; HRS §127-3; gen ch 1993]

Cross References

Appointment by governor, generally, see §26-34.



§127-4 - Additional disaster relief powers of the director.

§127-4  Additional disaster relief powers of the director.  In performing the director's duties under this chapter, the director of disaster relief may:

(1)  Make, amend, and rescind, with the approval of the governor, all orders, rules, and regulations necessary to carry out this chapter.  Chapter 91 shall not apply to such orders, rules or regulations.

(2)  Prepare comprehensive plans and programs for disaster relief, these plans and programs to be integrated and coordinated with the plans of the federal government to the fullest possible extent, and coordinate the preparation of plans and programs for disaster relief by the political subdivisions of the State, the plans to be integrated into and coordinated with the disaster relief plan and program of the State to the fullest possible extent.

(3)  In accordance with the plans and programs for disaster relief, procure supplies and equipment, institute public information and training programs, and take all other preparatory steps including the partial or full mobilization of disaster relief organizations in advance of actual disaster to insure the furnishing of adequately trained and equipped disaster relief units in time of need.

(4)  Make such studies and surveys of the industries, resources, and facilities in this State as may be necessary to ascertain the capabilities of the State for disaster relief, and plan for the most efficient emergency use thereof.

(5)  Coordinate mutual aid plans between political subdivisions.

(6)  Delegate any administrative authority vested in the director under this chapter, and provide for the subdelegation of any authority. [L 1949, c 320, §6; RL 1955, §358-5; HRS §127-4; am L 1971, c 99, §1; gen ch 1985]



§127-5 - Mobile reserve units.

§127-5  Mobile reserve units.  The director of disaster relief may create and establish and provide for the administration of such number of mobile reserve units as may be necessary to supplement disaster relief organizations in stricken areas and with due consideration of the plans of the federal government.  The director may appoint a commander for each unit who shall have primary responsibility for the organization, administration, and operation of the unit.  Mobile reserve units or any portion or member thereof shall be called to duty upon orders of the director and may be dispatched to any political subdivision in the State whenever the governor proclaims that a state of disaster there exists. [L 1949, c 320, §7; RL 1955, §358-6; HRS §127-5]



§127-6 - Local organization for disaster relief.

§127-6  Local organization for disaster relief.  Each county shall establish local organizations for disaster relief in accordance with the state disaster relief plan and program.  Each local organization for disaster relief shall have a deputy director appointed by the director of disaster relief with the approval of the council of the county for which the deputy director is appointed.  The deputy director shall have direct responsibility for the organization and administration of the local organization for disaster relief, subject to the direction and control of the council and in accordance with the state disaster relief program and plan.  In the event of a local disaster, the deputy director shall have direct responsibility for the operation of the local organization for disaster relief, subject to the direction and control of the council.  In the event of enemy attack, sabotage, or other hostile action, or if the governor has proclaimed that a state of disaster exists, the deputy director shall be subject to the direction and control of the director.  Each local organization for disaster relief shall perform disaster relief functions within the territorial limits of the political subdivision within which it is organized, and, in addition, shall conduct such functions outside of such territorial limits as may be required pursuant to this chapter.

In carrying out this chapter each political subdivision, in which the governor has proclaimed a state of disaster to exist, shall have the power to enter into contracts and incur obligations necessary to combat the disaster, protecting the health and safety of persons and property, and providing emergency assistance to the victims of the disaster.  Each political subdivision may exercise the powers vested under this section in the light of the exigencies of the extreme emergency situation without regard to time-consuming procedures and formalities prescribed by law pertaining to the performance of public work, entering into contracts, the employment of temporary workers, the rental of equipment, the purchase of supplies and materials, and the appropriation and expenditure of public funds. [L 1949, c 320, §8; RL 1955, §358-7; HRS §127-6; gen ch 1985]

Revision Note

References to "board of supervisors" deleted as obsolete.



§127-7 - Compensation, rights, privileges, and immunities.

§127-7  Compensation, rights, privileges, and immunities.  No person engaged in actual disaster relief pursuant to this chapter, including a volunteer whose services are accepted by any person authorized by the director of disaster relief, shall be liable, civilly or criminally, for any act or acts done by the person in pursuance of the person's duty; provided that nothing herein shall preclude recovery by any person for injury or damage sustained from the operation of any vehicle which may be insured under section 41D-8, and the director is hereby authorized to insure vehicles owned by the State or in the custody and use of the disaster relief agency.

All persons, including volunteers whose services have been accepted by persons authorized by the director, shall, while engaged in the performance of duty pursuant to this chapter, including duty performed during periods of training, be deemed state employees and shall have the powers, duties, rights, and privileges of employees in the performance of their duty.  All persons who may otherwise be employees of the State or of any political subdivision shall continue to receive the compensation they would otherwise receive; and shall for the purposes of the employees retirement system, or any applicable workers' compensation law be deemed to be engaged in the performance of their ordinary duties.  All other persons when engaged in actual disaster relief, including volunteers whose services have been accepted by persons authorized by the director, shall be entitled to compensation from the State at the rate paid to jurors; provided this provision shall not be construed to prohibit the contracting for medical or other technical services at higher rates of compensation.  Further, in case of injury or death arising out of and in the performance of duty pursuant to this chapter, including duty performed during periods of training, such persons or their dependents shall be entitled to all of the benefits provided in chapter 386, including medical services and supplies; provided that for the purposes of the benefits, average weekly wages shall be computed upon the basis of earnings from the usual employment of such persons.  The cost thereof shall be a charge upon the state insurance fund.  Nothing herein shall affect the right of any person to receive any benefits or compensation under any act of Congress. [L 1949, c 320, §9; RL 1955, §358-8; HRS §127-7; am L 1975, c 41, §1; gen ch 1985; am L 1992, c 87, §2]



§127-8 - Appropriations and authority to accept services, gifts, grants, and loans.

§127-8  Appropriations and authority to accept services, gifts, grants, and loans.  (a)  Each political subdivision may make appropriations in the manner provided by law for making appropriations for the ordinary expenses of the political subdivision for the purposes and the payment of expenses of its local organization for disaster relief.

(b)  Whenever the federal government or any agency or officer thereof, or any other agency, public or private, shall offer to the State or to any political subdivision services, equipment, supplies, materials, or funds by way of gift, grant, or loan for purposes of disaster relief, the director of disaster relief on behalf of the State or a deputy director on behalf of the political subdivision may accept the offer and receive the services, equipment, supplies, materials, or funds, subject to the conditions and terms of the offer. [L 1949, c 320, §10; RL 1955, §358-9; HRS §127-8]



§127-9 - Utilization of existing services and facilities.

§127-9  Utilization of existing services and facilities.  In carrying out this chapter, the director of disaster relief and deputy directors, and the councils of the political subdivisions shall utilize all available services of nongovernmental agencies, relief organizations, community associations and other civil groups, and the services, equipment, supplies and facilities of existing governmental departments, offices, and agencies of the State and of the political subdivisions to the maximum extent practicable, and the officers and personnel of all the departments, offices, and agencies shall cooperate with and extend such services and facilities as may properly be requested to the disaster relief organization of the State and the political subdivisions. [L 1949, c 320, §11; RL 1955, §358-10; HRS §127-9]

Revision Note

"Councils" substituted for "boards of supervisors or council".



§127-10 - Disaster relief during suspension of preceding sections.

§127-10  Disaster relief during suspension of preceding sections.  During any period in which sections 127-1 to 127-9 are not in effect, the governor and political subdivisions may exercise any and all of their powers under chapter 128 or that relate to disasters resulting from enemy attacks, to provide other disaster relief.  All provisions of law that relate to disasters resulting from enemy attacks during the period and all provisions of chapter 128 are made applicable to other disaster relief, including without limitation, provisions making or authorizing appropriations or expenditures.

As used in this section, "other disaster relief" means the preparation for and the carrying out of all functions, other than functions for which military forces are primarily responsible, to minimize and repair injury and damage resulting from disasters caused by fire, flood, tidal wave, volcanic eruption, earthquake, or other natural causes and major disasters caused by acts of man including massive oil spills, nuclear accidents, airplane crashes, and civil disturbances. [L 1951, c 218, §§1, 2; RL 1955, §358-11; HRS §127-10; am L 1971, c 50, §1; am L 2009, c 76, §3]



§127-11 - Major disaster fund.

§127-11  Major disaster fund.  The director shall submit requests to the legislature to appropriate from the general revenues of the State sufficient moneys as may be necessary for expenditure by or under the direction of the governor for immediate relief in the event of the occurrence of any major disaster in any part of the State; provided that:

(1)  The governor may not expend in excess of $2,000,000 for immediate relief of any single major disaster or emergency; and

(2)  In addition to the funds in paragraph (1), an additional $2,000,000 shall be available solely for the purpose of matching federal disaster relief funds when these funds become available following a presidential disaster declaration.

In expending the moneys, the governor may allot any portion thereof to any agency, office, or employee, federal, state, or county, for the more speedy and efficient relief of the conditions created by the disasters.  The governor may determine whether a major disaster contemplated by this section has occurred. [L 1957, c 272, §§1, 2, 3; am L 1964, c 46, §4; Supp, §358-12; HRS §127-11; am L 1980, c 99, §1; am L 1981, c 188, §1; am L 1989, c 194, §1; am L 2006, c 115, §1]






CHAPTER 128 - CIVIL DEFENSE AND EMERGENCY ACT

§128-1 - Policy and purposes.

§128-1  Policy and purposes.  (a)  Because of the importance of the State as a strategic defense area, the dependence of the State upon seaborne commerce for food supplies and other commodities essential to the public health, safety, and welfare and to the economic life of its people, the danger of shortages of such supplies and commodities, and other emergency conditions affecting the readiness of this community to do its part in the existing national emergency which was declared by the President on December 16, 1950, and the possibility of disasters or emergencies of great destructiveness resulting from enemy attack, sabotage, or other hostile action, therefore in order to insure that preparations of this State and the government provided for this State will be adequate to deal with disasters or emergencies, to make adequate provision against such shortages, to maintain the strength, resources, and economic life of the community and provide for prompt and effective action, as the circumstances develop and in cooperation with the federal government, to further and promote the national defense and civil defense and to protect the public health, safety, and welfare, the provisions of this chapter are hereby found and declared to be necessary.

(b)  It is further declared to be a purpose of this chapter and a policy of the State that all civil defense functions of this State be coordinated to the maximum extent with the comparable functions of the federal government including its various departments and agencies, with those of other states and localities, and with those of private agencies of every type, to the end that the most effective preparation and use may be made of all personnel, resources, and facilities for dealing with any disaster that may occur.  It further is the intent of the legislature that all other emergency functions be coordinated to the maximum extent with the comparable functions of the federal government, its departments and agencies.

(c)  It is declared to be the intent of the legislature to provide for and confer comprehensive powers for the purposes stated.  This chapter shall be liberally construed to effectuate its purposes, provided that this chapter shall not be construed as conferring any power or permitting any action which is inconsistent with the Constitution and laws of the United States, but, in so construing this chapter, due consideration shall be given to the circumstances as they exist from time to time.  This chapter shall not be deemed to have been amended by an act hereafter enacted at the same or any other session of the legislature, unless this chapter is amended by express reference hereto. [L 1951, c 268, pt of §2; RL 1955, §359-1; HRS §128-1; gen ch 1993]

Attorney General Opinions

Nothing in chapter authorizes the governor to provide for the succession to the offices of the governor and lieutenant governor.  Att. Gen. Op. 61-87.



§128-2 - Definitions.

§128-2  Definitions.  When used in this chapter, unless the context otherwise requires:

"Attack" means any attack or series of attacks by an enemy of the United States causing, or which may cause, damage or injury to civilian property or persons in the United States in any manner by the use of bombs, shellfire, or atomic, radiological, chemical, bacteriological, or biological means or other weapons or processes; sabotage; and any form of hostile action;

"Blackout" includes, but is not limited to, the effective screening or extinguishing of lights and lighting devices and appliances;

"Civil defense" means the preparation for and the carrying out of all functions, other than functions for which military forces are primarily responsible, to prevent, minimize, and repair injury and damage resulting, or which would result, from disasters caused by an attack.  The disasters include without limitation those that result from or arise out of action in resisting or combating an attack or apparent attack.  Civil defense functions include all those provided for by this chapter which are for the purposes stated in this paragraph and, without limitation, fire fighting services, police services, medical and health services, rescue engineering, air raid warning services, communications, radiological, chemical, and other special weapons defense, evacuation of persons from stricken or danger areas, or from security areas established by or under authority of the United States, emergency housing and other emergency welfare services, emergency transportation, protection of important installations, and other functions related to civilian protection, together with all other activities necessary or incidental to the preparation for and carrying out of the foregoing functions.  "Civil defense" is deemed to encompass, but is not limited to, all those activities and measures which, by the Federal Civil Defense Act of 1950, are defined to be within the term "civil defense", insofar as the activities and measures relate to preparation for, or relate to functioning in respect of, an attack upon the State, but for the purposes of section 128-10(1) and (3) shall not be deemed to be restricted geographically;

"Civil defense emergency period" means the period of existence of a state of civil defense emergency proclaimed in accordance with the Federal Civil Defense Act of 1950 by the President or the Congress, if so proclaimed on a national basis or for any geographic area that includes the State, and also means any period so proclaimed by the governor, as provided by section 128-7;

"Emergency functions" means civil defense powers and functions and all other powers and functions provided for by this chapter;

"Facilities", except as otherwise provided in this chapter, includes buildings and other structures, shelters, land, and appurtenant materials;

"Federal Civil Defense Act of 1950" means Public Law 920, 81st Congress, 2d Session, chapter 1228, as the same may be amended or supplemented from time to time;

"Federal program" means a program of the federal government, its departments, and agencies, for rationing or conservation of materials, supplies, commodities, equipment, or facilities, for assigning priorities with respect thereto, for price control thereof, for wage controls, for the mobilization of personnel, for alien property control or control of trading with the enemy, for the welfare of veterans, for defense production, construction, or transportation, or any program or function of the department of defense or the federal civil defense administration;

"Highways" have the meaning as defined by section 264-1, and further include all public rights of way, whether or not included in the definition;

"Laws" includes ordinances, and rules, regulations, and orders prescribed under laws or ordinances and having the force and effect of law;

"Local organization for civil defense" means an organization created in accordance with this chapter to perform civil defense functions in a political subdivision of the State;

"Materials" includes medicines, supplies, products, commodities, articles, equipment, machinery, and component parts;

"Mobile support unit" means an organization for civil defense created in accordance with this chapter to be dispatched to supplement local organizations for civil defense in stricken areas;

"Necessary" means and refers to such means, measures, or other actions or determinations as are necessary in the opinion of the governor, or the governor's authorized representative;

"Political subdivisions" means the counties of Hawaii, Maui, and Kauai, and the city and county of Honolulu;

"Protective device", without prejudice to any other meaning associated with the word, includes any article or substance used or useful in the protection of persons or property;

"Shelter" without prejudice to any other meaning associated with the word, includes any structure, excavation, or other shelter used or useful in the protection of persons or property;

"States" includes the several states, the District of Columbia, and the possessions of the United States, and also includes, for the purposes of section 128-10(1) and (3), the State of Hawaii, and to the extent authorized by or under federal law, foreign countries and their provinces and states;

"Traffic control" includes plans and regulations for the control of traffic to provide for the rapid and safe movements or evacuation over highways of people, troops, or vehicles and materials for civil defense or national defense or for use in any defense industry, and for the movement and cessation of movement of pedestrians and vehicular traffic during, before and after blackouts, drills, alerts, or attacks. [L 1951, c 268, pt of §2; RL 1955, §359-2; HRS §128-2; gen ch 1985, 1993]



§128-3 - Civil defense agency.

§128-3  Civil defense agency.  (a)  The director of civil defense may, from funds allotted therefor, employ technical, clerical, stenographic, and other personnel and make such expenditures as may be necessary.

(b)  The director, subject to the direction and control of the governor, shall be the executive head of the civil defense agency.  The director shall coordinate the activities of all organizations for civil defense within the State, public or private, and shall maintain liaison with and cooperate with other civil defense agencies as provided in this chapter.

(c)  There shall be a vice-director of civil defense who shall be appointed and may be removed by the director.  The vice-director shall be the first assistant to the director and shall, in the absence of the director, have all the duties and responsibilities of the director.  The vice-director shall be paid a salary not to exceed eighty-seven per cent of the salary of the director of human resources development.  Chapter 76 shall not apply to the vice-director.

(d)  The director shall, with the approval of the county council, appoint for each political subdivision a deputy director who may be removed by the director.  Deputy directors shall serve without compensation from the State but shall receive such compensation as may be provided by the political subdivision pursuant to chapter 77.  Chapter 76 shall apply to full-time deputy directors.  Part-time deputy directors may hold other office or employment in the state government, or any political subdivision.  Each deputy director, subject to the direction and control of the director, shall be the head of all local organizations for civil defense within the political subdivision for which the deputy director is appointed. [L 1951, c 268, pt of §2; RL 1955, §359-3; am L Sp 1959 2d, c 1, §28; am L 1960, c 6, §2; HRS §128-3; gen ch 1985; am L 1990, c 157, §2; am L 2005, c 226, §6]

Revision Note

In subsection (d), reference to "board of supervisors" deleted as obsolete.

Cross References

Adjutant general as director of civil defense, authority and organization, generally, see §26-21.



§128-4 - Civil defense advisory council.

§128-4  Civil defense advisory council.  To provide a public body with whom the governor may consult and by whom the governor may be advised in the performance of the governor's duties and in the exercise of the governor's powers in matters pertaining to civil defense, there shall be a civil defense advisory council, called the "council" which shall consist of seven members to be appointed by the governor, one of whom shall be designated as chairperson.  The council on the request of the governor shall confer with and advise the governor in regard to matters pertaining to civil defense.  Members of the council shall receive no compensation, but shall be reimbursed for their travel and other reasonable and necessary expenses incurred.  Persons holding public office or employment in the state government, or any political subdivision thereof, are eligible for appointment to the council. [L 1951, c 268, pt of §2; RL 1955, §359-4; HRS §128-4; gen ch 1985, 1993]



§128-5 - Powers on whom conferred; delegation of powers.

§128-5  Powers on whom conferred; delegation of powers.  Except as otherwise expressly provided, all of the powers conferred by this chapter are conferred on the governor, who may delegate to agencies, officers, employees, and other persons, or any of them, created, appointed, or employed under, or engaged in carrying out this chapter, or to any government agency, officer, or employee, state or otherwise, or provide for the subdelegation of, any of the powers, except the power (1) to proclaim a civil defense emergency period or to proclaim the period terminated, or to make any other proclamation provided for by this chapter, (2) to prescribe rules or regulations having the force and effect of law, and (3) to make allotments of funds appropriated or available for the purposes of this chapter.  Unless otherwise directed by the governor, all of the powers pertaining to civil defense, hereby authorized to be delegated by the governor, shall be deemed to have been delegated by the governor to the director of civil defense, with the further authority to subdelegate the powers to any agency or person to whom the governor could delegate these powers. [L 1951, c 268, pt of §2; RL 1955, §359-5; HRS §128-5; gen ch 1985]

Attorney General Opinions

Governor may not issue standing instruction that would automatically declare a state of emergency in case of military attack.  Att. Gen. Op. 61-87.



§128-6 - Civil defense powers, in general.

§128-6  Civil defense powers, in general.  The governor may:

(1)  Plans and programs.  Prepare comprehensive plans and programs for the civil defense of this State, the plans and programs to be integrated into and coordinated with the civil defense plans of the federal government and of other states to the fullest possible extent; and coordinate the preparation of plans and programs for civil defense by the political subdivisions of the State, the plans to be integrated into and coordinated with the civil defense plans and programs of the State to the fullest possible extent.

(2)  Training, public information.  Institute training programs and public information programs.

(3)  Direct operational control, when.  In the event of disaster or emergency beyond local control, or which in the opinion of the governor is such as to make state operational control necessary, assume direct operational control over all or any part of the civil defense functions within this State.

(4)  Insignia.  Provide or authorize suitable insignia of authority for all authorized personnel.

(5)  Registration and blood typing.  Provide for:

(A)  Compulsory registration and identification to the extent that voluntary registration and identification has not been accomplished under chapter 846, part II; and

(B)  Compulsory RHo blood typing on females of child bearing age or younger, and such other compulsory blood typing as may be approved by competent medical authority.

(6)  Protection of facilities.  Require each public utility, or any person owning, controlling, or operating a vital facility, to protect and safeguard its or the person's property, or to provide for the protection and safeguarding; and provide for the protection and safeguarding of all public properties, or such other properties as the governor may consider advisable; provided that without prejudice to the generality of the foregoing two clauses, the protecting and safeguarding may include the regulation or prohibition of public entry thereon, or the permission of the entry upon such terms and conditions as the governor may prescribe.

(7)  Explosives, etc.  Whenever in the governor's opinion the laws of the State do not adequately provide for the common defense, public health, safety, and welfare, investigate, regulate, or prohibit the storage, transportation, use, possession, maintenance, furnishing, sale, or distribution of, as well as any transaction related to, explosives, firearms, and ammunition (including the power to require the reregistration of firearms), inflammable materials and other objects, implements, substances, businesses, or services of a hazardous or dangerous character, or particularly capable of misuse by disloyal persons or the enemy, or obstructive of or tending to obstruct military operations or civil defense, including, without limitation, intoxicating liquor and the liquor business; and authorize the seizure and forfeiture of any such objects, implements, or substances unlawfully possessed, as provided in section 128-28.

(8)  Air raid drills, etc.  Direct or control, as may be necessary for civil defense:

(A)  Air raid drills, and other alerts, tests, and exercises;

(B)  Blackouts and practice blackouts;

(C)  Partial or full mobilization of civil defense organizations in advance of actual disaster;

(D)  Warnings and signals for drills, alerts, or attacks, and the mechanical devices to be used in connection therewith;

(E)  Shutting off water mains, gas mains, electric power connections, or suspension of other services; and to the extent permitted by or under federal law, suspension of radio transmission;

(F)  The conduct of civilians and the movement and cessation of movement of pedestrians and vehicular traffic during, before, and after blackouts, drills, alerts, or attacks;

(G)  Traffic control;

(H)  The congregation of the public in stricken or danger areas or under dangerous conditions; and

(I)  The evacuation and reception of the civilian population, provided that only during a civil defense emergency period shall there be instituted under this paragraph mandatory or prohibitory requirements having the force and effect of law. [L 1951, c 268, pt of §2; RL 1955, §359-6; HRS §128-6; gen ch 1985; am L 1986, c 339, §3]



§128-7 - Civil defense emergency period.

§128-7  Civil defense emergency period.  The term "civil defense emergency period" includes (1) a period of civil defense emergency proclaimed pursuant to the Federal Civil Defense Act of 1950, or (2) the period of the existence of a state of civil defense emergency in the State hereby authorized to be proclaimed by the governor if the governor finds that an attack upon the State has occurred or that there is danger or threat thereof, or that there has arisen any state of affairs or circumstances of such a grave nature as to affect the common defense or the readiness of the community to meet an attack, and which requires the invocation of provisions of this chapter that are effective only during a period of civil defense emergency.  The governor shall be the sole judge of the existence of the danger, threat, state of affairs, or circumstances.  A period of civil defense emergency proclaimed pursuant to the Federal Civil Defense Act of 1950 shall terminate as therein provided, and a period of civil defense emergency proclaimed by the governor shall terminate upon proclamation by the governor. [L 1951, c 268, pt of §2; RL 1955, §359-7; HRS §128-7; gen ch 1985]

Case Notes

Effect of proclamation.  6 H. App. 582, 733 P.2d 1224.



§128-8 - Additional powers in a civil defense emergency period.

§128-8  Additional powers in a civil defense emergency period.  The governor, in the event of a civil defense emergency period, may exercise the following additional powers pertaining to civil defense:

(1)  Protective devices, shelters, first aid stations.

(A)  Require that persons provide themselves with protective devices;

(B)  Require the installation or provision of protective devices and shelters in or appurtenant to dwellings, hotels, factories, and other places of business, office buildings, hospitals, schools, and theaters, and other places where the public congregate; and

(C)  Require the installation or provision of first aid stations with the necessary materials and personnel in or appurtenant to hotels, factories, and other places of business, office buildings, schools, and theaters, and other places where the public congregate.

(2)  Quarantine, immunization, etc., nuisances.  Provide for and require the quarantine or segregation of persons who are affected with any infectious, communicable, or other disease dangerous to the public health and safety, or persons who are the source of other contamination, in any case where in the governor's opinion the existing laws are not adequate to assure the public health and safety; provide for the care and treatment of the persons; supplement the provisions of sections 325-32 to 325-37 concerning compulsory immunization of persons against disease and institute additional compulsory immunization programs; provide for the isolation or closing of property which is a source of contamination or is in a dangerous condition in any case where, in the governor's opinion, the existing laws are not adequate to assure the public health and safety, and designate as public nuisances acts, practices, conduct, or conditions which are dangerous to the public health or safety or to property; authorize that public nuisances be summarily abated, and if need be that the property be destroyed, by any police officer or authorized person, or provide for the cleansing or repair of property, and if the cleansing or repair is to be at the expense of the owner, the procedure therefor shall follow as nearly as may be the provisions of section 322-2, which are made applicable; further, authorize without the permission of the owners or occupants, entry on private premises for any of such purposes.

(3)  Police and fire departments.  Summarily remove or suspend, any other law to the contrary notwithstanding, any member of a police commission, chief of police, chief of a fire department, police officer, or firefighter.

(4)  Suspension of laws.  Suspend any law which impedes or tends to impede or be detrimental to the expeditious and efficient execution of, or to conflict with, civil defense or other emergency functions, including without limitation, laws which by this chapter specifically are made applicable to civil defense personnel. [L 1951, c 268, pt of §2; RL 1955, §359-8; HRS §128-8; am L 1977, c 191, §2; am L 1983, c 124, §15; gen ch 1985; am L 1986, c 339, §4]



§128-9 - Emergency functions.

§128-9  Emergency functions.  The governor shall have the following further emergency functions and powers, irrespective of the existence of a civil defense emergency period:

(1)  Prevention of hoarding, waste, etc.  To the extent necessary to prevent hoarding, waste, or destruction of materials, supplies, commodities, accommodations, facilities, and services, to effectuate equitable distribution thereof, or to establish priorities therein as the public welfare may require, to investigate, and any other law to the contrary notwithstanding, to regulate or prohibit, by means of licensing, rationing, or otherwise, the storage, transportation, use, possession, maintenance, furnishing, sale, or distribution thereof, and any business or any transaction related thereto.

(2)  Daylight saving time.  To provide for greater productive effort by instituting daylight saving time.

(3)  Hours of business.  To suspend any law, or provision having the force and effect of law, as to opening and closing hours of business and substitute other hours.

(4)  Continuity of service.  To assure the continuity of service by public utilities and other facilities, both publicly and privately owned, by regulating or, if necessary to the continuation of the service thereof, by taking over and operating the same.

(5)  Further provisions for greater productive effort.  To fix or revise the hours of government business, and to suspend section 8-1, relating to state holidays, except the last paragraph which shall remain unaffected, and in the event of the suspension the governor may establish state holidays by proclamation.

(6)  Election hours.  To adjust the hours for voting to take into consideration the working hours of the voters during the national emergency and other emergency conditions, and for the purpose to suspend those provisions of section 11-131 which fix the hours for voting, and fix other hours by stating the same in the election proclamation or notice, as the case may be.

(7)  Furtherance of federal programs.  To further and promote federal programs by making rules and regulations adopting and giving the force and effect of state law to federal laws, rules, regulations, and orders whenever the governor finds that the same serve the purposes of this chapter, including, without limitation, federal price control and wage control measures; and also to further and promote federal programs by suspending laws that impede the same, by prescribing for any license, permit, registration, or certificate, additional requirements that serve as a means of enforcing, or checking on the enforcement, of a federal law, rule, regulation, or order, and by transferring to the federal government at its request the state employment service with its personnel, records, facilities, equipment, and supplies, and making similar requested transfers of other services when the governor finds that the most effective functioning of the services will result therefrom.  Nothing in this subsection shall be deemed to be in limitation of any of the powers conferred upon the governor by this chapter.

(8)  Relief of hardships, inequities, etc.  To relieve hardships and inequities, or obstructions to the public health, safety, or welfare, found by the governor to exist in the laws and to result from the operation of federal programs or measures taken under this chapter, by suspending the laws, in whole or in part, or by alleviating the provisions of laws on such terms and conditions as the governor may impose, including, without limitation, licensing laws, quarantine laws, and laws relating to labels, grades, and standards. [L 1951, c 268, pt of §2; RL 1955, §359-9; HRS §128-9; am L 1979, c 105, §11; gen ch 1985]



§128-10 - Other powers.

§128-10  Other powers.  The governor further, irrespective of the existence of a civil defense emergency period, may:

(1)  Cooperate with the President and the heads of the armed forces, and the civil defense agency of the United States, and with the officers and agencies of other states in matters pertaining to the civil defense of the State and nation and the incidents thereof, and take any measures which the governor may consider proper to carry into effect any request of the President or the appropriate federal officers and agencies, for any action looking to civil defense;

(2)  Lease, lend, or otherwise furnish, on such terms and conditions as the governor may consider necessary to promote the public welfare and protect the interest of the State, any real or personal property of the state government or its political subdivisions, to the President, the heads of the armed forces, or to the civil defense agency of the United States;

(3)  On behalf of the State enter into mutual aid agreements or compacts with the federal government and with other states.  The agreements or compacts shall be limited to civil defense.  It may be provided in an interstate compact, and the governor with the advice and consent of the political subdivisions included within the scope of the compact, may agree on behalf of the State that:

(A)  Each party state shall extend to the civil defense forces of any other party state, while operating within its state limits under the terms and conditions of the compact, the same powers (except that of arrest unless specifically authorized by the receiving state), duties, rights, privileges, and immunities as if they were performing their duties in the state in which normally employed or rendering services;

(B)  Whenever any person holds a license, certificate, or other permit issued by any state evidencing the meeting of qualifications for professional, mechanical, or other skills, the person may render aid involving this skill in any party state to meet an emergency or disaster and the state shall give due recognition to such license, certificate, or other permit as if issued in the state in which aid is rendered;

(C)  No party state or its officers or employees rendering aid in another state pursuant to the compact shall be liable on account of any act or omission on the part of the forces while so engaged, or on account of the maintenance or use of any materials, equipment, goods, or facilities in connection therewith;

(D)  As an alternative to paragraph (C), such other or modified form of immunity as the governor may find acceptable;

(E)  Each party state shall provide for the payment of compensation and death benefits to injured members of the civil defense forces of that state and the representatives of deceased members of the forces in case the members sustain injuries or are killed while rendering aid pursuant to the compact, in the same manner and on the same terms as if the injury or death were sustained within the state;

(F)  Any party state rendering aid in another state pursuant to the compact shall be reimbursed by the party state receiving aid, or by the United States government under plans approved by it, for any loss or damage to, or expense incurred in the operation of any equipment answering a request for aid, and for all costs incurred in connection with requests for aid; provided that this paragraph shall not be deemed to preclude the State, if it is the aiding state, from assuming in whole or in part the loss, damage, expense, or other cost, or from loaning the equipment or donating the services to the receiving party state without charge or cost;

(G)  Any party state receiving evacuees shall be reimbursed generally for the out-of-pocket expenses incurred in receiving and caring for the evacuees, for expenditures for transportation, food, clothing, medicines, and medical care, and like items; the expenditures shall be reimbursed by the party state of which the evacuees are residents, or by the United States government under plans approved by it; and

(H)  In the event of an evacuation, the party state of which the evacuees are residents shall, after the termination of the emergency or disaster, assume the responsibility for the ultimate support or repatriation of the evacuees;

(4)  Sponsor and develop mutual aid plans and agreements for civil defense between the political subdivisions of the State and between one or more political subdivisions and other public or private agencies, for the furnishing or exchange of food, clothing, medicine, and other materials; engineering services, emergency housing; police services; health, medical, and related services; fire fighting, rescue, transportation, and construction services and facilities; personnel necessary to provide or conduct these services; and such other materials, facilities, personnel, and services as may be needed.  The mutual aid plans and agreements may be made with or without provisions for reimbursement of costs and expenses, and on such terms and conditions as are deemed necessary;

(5)  Order and direct government agencies, officers, and employees, state or local, to take such action and employ such measures for law enforcement, medical, health, fire fighting, traffic control, warnings, and signals, engineering, rescue, construction, emergency housing, and other welfare, hospitalization, transportation, water supply, public information, training, and other civil defense and emergency functions as may be necessary, and utilize the services, materials, and facilities of the agencies and officers.  All such agencies and officers shall cooperate with and extend their services, materials, and facilities to the governor as the governor may request;

(6)  Take possession of, use, manage, control, and reallocate any public property, state or county, real or personal, required by the governor for the purposes of this chapter, including, without limitation, airports, parks, playgrounds, and schools, and other public buildings.  Whenever the property is so taken the governor shall have power to make such provision for the temporary accommodation of the government service affected thereby as the governor may deem advisable.  Like provisions may be made at any time whenever it is necessary to relocate any government service because of any emergency condition;

(7)  Utilize all services, materials, and facilities of nongovernmental agencies, relief organizations, community associations, and other civil groups and private agencies that may be made available;

(8)  Receive, expend, or use contributions or grants in money, property, or services, or loans of property, or special contributions or grants in money, property, or services, or loans of property, for special purposes provided for by this chapter; establish funds in the treasury for the deposit and expenditure of the moneys; procure federal aid as the same may be available, and apply the provisions of chapter 29 in cases of federal aid even though not in the form of money.  The contributions or grants are appropriated for the purposes of this chapter, or for the special purposes;

(9)  Provide for the repair and maintenance of public property, whenever adequate provision therefor is not otherwise made; insure the property against any war risk, including without limitation damage or loss resulting from or arising out of an attack or action in resisting or combating an attack or apparent attack; provide for the restoration, renovation, replacement, or reconstruction of insured property in the event of damage or loss, and make temporary restoration of public utilities and other vital facilities in the event of an attack or other disaster;

(10)  Purchase, make, produce, construct, rent, lease, or procure by condemnation or otherwise, transport, store, install, maintain, and insure, repair, renovate, restore, replace, or reconstruct, and distribute, furnish, or otherwise dispose of, with or without charges therefor, materials and facilities for civil defense and other emergency functions; procure federal aid therefor whenever feasible; and take any measures which may, in the governor's opinion, secure, stimulate, or increase similar activities by private or public persons or organizations.  Chapter 103D, sections 103-50, 103-50.5, 103-53, 103-55, 105-1 to 105-10, and 464-4 shall not apply to any civil defense or other emergency functions if and to the extent that the governor finds that the provisions, in whole or in part, impede or tend to impede the expeditious discharge of the functions, or that compliance therewith is impracticable due to existing conditions.  In cases of extreme urgency during a civil defense emergency period the governor may suspend the penal provisions of sections 46-45 and 103-9, except those provisions that concern falsification;

(11)  Appoint, employ, train, equip, and maintain, with compensation, or on a volunteer basis without compensation and without regard to chapters 76, 78, and 88, such agencies, officers, and other persons as the governor deems necessary to carry out this chapter; determine to what extent any law prohibiting the holding of more than one office or employment applies to the agencies, officers, and other persons; and subject to section 128-15, provide for and effect the interchange of personnel, by detail, transfer, or otherwise, between the State and any political subdivision, or among any agencies or departments of the State;

(12)  Make charges in such cases and in such amounts as the governor deems advisable, for any property sold, work performed, services rendered, or accommodations or facilities furnished by the government under this chapter; and make charges for licenses or permits to cover administrative expense connected therewith;

(13)  Make such contracts as may be necessary to carry out this chapter;

(14)  Establish special accounting forms and practices whenever necessary; and

(15)  Take any and all steps necessary or appropriate to carry out the purposes of this chapter and to provide for civil defense and other emergency functions.

The powers and authority conferred upon the governor by this chapter are in addition to any other powers or authority conferred upon the governor by the laws of the United States and of the State for the same or a like purpose, and shall not be construed as abrogating, limiting, or modifying any such powers, or authority. [L 1951, c 268, pt of §2; RL 1955, §359-10; HRS §128-10; gen ch 1985; am L Sp 1993, c 8, §15; am L 1994, c 186, §18; am L 1999, c 149, §24; am L 2002, c 148, §15]

Note

Section 103-50.5 referred to in text is repealed.



§128-10.3 - Civil defense powers; mitigation of hazardous situations.

[§128-10.3]  Civil defense powers; mitigation of hazardous situations.  (a)  Even in the absence of a civil defense activity or other emergency, the governor may authorize designated state employees to enter private property at reasonable times to mitigate situations deemed by the governor to be hazardous to the health and safety of the public; provided that this section shall be applicable only to the following actions:

(1)  Cutting, trimming, or removing dangerous trees or branches that pose a hazard to other properties;

(2)  Stabilizing or removing unstable rock and soil hazards; or

(3)  Cleaning streams and waterways to mitigate or prevent flooding or other disasters;

provided further that at least ten days' notice shall be provided to the landowner and to the occupier of the private property of the governor's intention to authorize designated state employees to enter the property to mitigate the hazardous situation; provided further that the landowner or occupier shall be given a reasonable opportunity to mitigate the hazardous situation without assistance of the State before designated state employees may enter the property.

(b)  Written notice sent to the landowner's last known address by certified mail, postage prepaid, return receipt requested, shall be deemed sufficient notice.  If land ownership cannot be determined, notice shall be given once in a daily or weekly publication of general circulation in the county where any action or proposed action will be taken.

(c)  If entry is refused, the governor may apply to the district court in the circuit in which the property is located for a warrant to enter the premises.  The district court may issue a warrant directing the chief of the appropriate county police to assist the governor in gaining entry onto the premises during regular working hours or at other reasonable times.

(d)  The governor may seek recovery and reimbursement, by appropriate proceedings, of all costs and expenses incurred in the mitigation of a hazardous situation under this section, and any costs and expenses imposed against any landowner shall be a lien upon the landowner's property. [L 2009, c 76, §2]



§128-10.5 - Public shelters; accommodation of pet animals.

[§128-10.5]  Public shelters; accommodation of pet animals.  (a)  The governor shall prescribe rules, pursuant to section 128-27, for the purpose of establishing criteria, requirements, conditions, and limitations for providing suitable arrangements and accommodations for the sheltering of pet animals in public shelters under this chapter.

(b)  The director of civil defense shall identify, in coordination with other organizations engaged in civil defense functions relating to providing shelter, or the management or operation of a public shelter under this chapter, those public shelters that are suitable for the sheltering of pet animals.

(c)  The director may also identify, in coordination with private owners, operators, or controllers of real property, private shelters that are suitable for the sheltering of pet animals; provided that any private shelter so identified shall not be subject to the rules prescribed by the governor for the operation of a public shelter that has been identified for the sheltering of pet animals pursuant to subsection (b).

(d)  A public shelter identified for the sheltering of pet animals pursuant to subsection (b) need not be subject to the criteria developed pursuant to section 5 of Act 5, Special Session Laws of Hawaii 2005, unless the particular shelter has been specifically identified as a shelter for both pet animals and the public.

(e)  For purposes of this section, "pet animal" shall have the same meaning as defined in section 711-1100. [L 2006, c 117, §2]



§128-11 - Allotments, etc.

§128-11  Allotments, etc.  (a)  There shall be available for allotment by the governor under this chapter:

(1)  Any moneys appropriated for the purposes of this chapter, or reappropriated pursuant to subsection (b) and any unexpended moneys appropriated for disaster relief or administration thereof by any act, but only within the scope and purposes of the appropriations so made by the legislature;

(2)  Any unexpended moneys appropriated for the purposes of Act 21 of the Special Session Laws of Hawaii 1949, relating to making available necessary commodities in an emergency;

(3)  Contributions, as provided by section 128-10; and

(4)  The governor's contingent fund.

(b)  Any sums realized under this chapter from the sale of property by the State, or from work done, services rendered, or accommodations or facilities furnished by the State, or from insurance against damage or loss of property the premiums for which have been paid by the State under this chapter, are reappropriated for the purposes of this chapter and may be expended or allotted in the same manner as other appropriations made by or available for the purposes of this chapter.

(c)  The governor may allot any moneys appropriated or available for the purposes of this chapter, to any agency, officer, or employee, created, appointed, or employed under this chapter, or to any government agency, officer, or employee, state or county, to whom powers or duties have been delegated pursuant to this chapter, to be expended in carrying out the provisions of this chapter or Act 21 of the Special Session Laws of Hawaii 1949, and in the case of county agencies, officers, or employees, to order the allotment paid over to be held, disbursed, and accounted for as other county funds or as the governor shall provide.

(d)  In the event of a deficit in the general fund of the State, any appropriation made or available for the purposes of this chapter and needed for allotment under this chapter shall take priority over other appropriations from the general fund.

(e)  Any appropriation made or available for the purposes of this chapter may be expended notwithstanding the existence of a specific or other appropriation for the same or a like purpose, and without prejudice to the expenditure of the other appropriation.  The powers granted by this section are in addition to, and not restrictive of, the powers granted by any other section.

(f)  Any order by the governor made pursuant to this section may be amended or revoked. [L 1951, c 268, pt of §2; RL 1955, §359-11; HRS §128-11; am L 1981, c 82, §16]



§128-12 - Local organizations for civil defense.

§128-12  Local organizations for civil defense.  Each political subdivision shall establish local organizations for civil defense in accordance with state civil defense plans and programs.  The deputy director for each political subdivision shall have direct responsibility for the organization, administration, and operation of the local organizations for civil defense, subject to the direction and control of the governor and director of civil defense, and subject to the assumption of direct operational control by the governor or the director as provided in this chapter.  Each local organization for civil defense shall perform civil defense functions within the territorial limits of the political subdivision within which it is organized, and, in addition, shall conduct such functions outside of such territorial limits as may be required pursuant to this chapter. [L 1951, c 268, pt of §2; RL 1955, §359-12; HRS §128-12]



§128-13 - Power and authority of local organizations.

§128-13  Power and authority of local organizations.  Each political subdivision shall have the power and authority:

(1)  Deputy director's staff.  To provide, for the deputy director of such political subdivision, an assistant or assistants whose appointment shall be approved by the director of civil defense, and such technical, clerical, stenographic, and other personnel, office space, furniture, equipment, supplies, and funds as may be necessary to carry out the purposes of this chapter.  Chapter 76 shall apply to the full-time deputy director or the deputy director's first assistant.

(2)  Appropriations, etc.  To make appropriations and authorize expenditures for the purposes of this chapter, including the power to place under the control of the governor, for expenditure as matching funds for federal aid, or for any purpose within the powers of the governor, moneys appropriated by it; to make appropriations and authorize expenditures for the purposes of this chapter out of the normal revenues or fund balances or surpluses of the political subdivision, notwithstanding any legal restrictions upon the purposes for which the funds may be expended, except that pension and retirement funds, funds set aside for the redemption of bonds or the payment of interest thereon, trust funds, loan funds, and funds received from the federal government or from any person for specific purposes shall not be affected.

(3)  Procurement, etc.  To purchase, make, produce, construct, rent, lease, or procure by condemnation, or otherwise, transport, store, install, maintain, and insure, repair, renovate, restore, replace or reconstruct, and distribute, furnish or otherwise dispose of, with or without charges, materials and facilities for civil defense; and to procure federal aid therefor whenever feasible.  Chapter 103D, sections 103-50, 103-50.5, 103-53, 103-55, 105-1 to 105-10, and 464-4 shall not apply to any civil defense functions of and to the extent that the mayor finds that the provisions, in whole or in part, impede or tend to impede the expeditious discharge of the functions, or that compliance therewith is impracticable due to existing conditions.

(4)  Personnel.  To provide for the appointment, employment, training, equipping, and maintaining, with compensation, or on a volunteer basis without compensation and without regard to chapters 76, 78, and 88 of such agencies, officers, and other persons as it deems necessary to carry out this chapter; to determine to what extent any law prohibiting the holding of more than one office or employment applies to the agencies, officers, and other persons; and subject to section 128-15, to provide for the interchange of personnel, by detail, transfer or otherwise, between agencies or departments of the political subdivision, or between political subdivisions.

(5)  Contributions.  To receive, expend, or use contributions or grants in money, property, or services, or loans of property, or special contributions or grants in money, property, or services, or loans of property, for special purposes provided for by this chapter.

(6)  Charges.  To make charges in such cases and in such amounts as it deems advisable, for any property sold, work performed, services rendered, or accommodations or facilities furnished by the political subdivision under this chapter.

(7)  Contracts.  To make or authorize such contracts as may be necessary to carry out this chapter.

(8)  Mutual aid plans.  To participate in and carry out mutual aid plans and agreements or compacts, sponsored or developed by the state civil defense agency.

(9)  Continuity of government.  To insure continuity of government during a civil defense emergency period, the legislative body of a county may by ordinance, unless otherwise provided by law, provide the procedure for the appointment and designation of stand-by officers for the legislative body and the elected chief executive of the county for the emergency period, who shall serve in the event of the unavailability of the officers for whom they stand by. [L 1951, c 268, pt of §2; RL 1955, §359-13; am L 1960, c 6, §3; am L 1964, c 4, §2; HRS §128-13; gen ch 1985; am L Sp 1993, c 8, §16; am L 1999, c 149, §25; am L 2002, c 148, §16]

Note

Section 103-50.5 referred to in text is repealed.



§128-14 - Mobile support units.

§128-14  Mobile support units.  (a)  The governor may create and establish mobile support units for the reinforcement of civil defense organizations in stricken areas with due consideration of the plans of the federal government.  The governor shall appoint a commander for each unit who shall have primary responsibility for the organization, administration, and operation of the unit.  Mobile support units shall be called to duty upon orders of the governor and shall perform their functions in any part of the State.

(b)  All personnel of mobile support units shall, while on duty, be subject to the operational control of the authority in charge of civil defense activities in the area in which they are serving, and, in addition to any other compensation to which they may be entitled, shall be reimbursed for their travel and other reasonable and necessary expenses. [L 1951, c 268, pt of §2; RL 1955, §359-14; HRS §128-14; gen ch 1985]



§128-15 - Status of regular government employees.

§128-15  Status of regular government employees.  If any government officer or employee, state or county, is engaged in carrying out this chapter in lieu of the officer's or employee's regular office or employment, the amount of the officer's or employee's compensation shall not be adversely affected, and the officer's or employee's rights in or under the laws relating to vacations and leaves, the retirement system, civil service or the like, shall not be adversely affected. [L 1951, c 268, pt of §2; RL 1955, §359-15; HRS §128-15; gen ch 1985]



§128-16 - Status of personnel other than regular officers and employees.

§128-16  Status of personnel other than regular officers and employees.  All persons, including volunteers whose services have been accepted by authorized persons, while engaged in the performance of duty pursuant to this chapter, including duty performed during periods of training, shall be deemed state employees or employees of a political subdivision, as the case may be, and shall have the powers, duties, rights, and privileges of such in the performance of their duties, except as, pursuant to this chapter, may be prescribed by or under the authority of the governor or the political subdivision. [L 1951, c 268, pt of §2; RL 1955, §359-16; HRS §128-16; am L 2006, c 48, §3]



§128-17 - Rights under chapter 386.

§128-17  Rights under chapter 386.  In case of injury or death arising out of and in the performance of duty pursuant to this chapter, including duty performed during periods of training, all persons having the status of officers or employees of the State or a political subdivision, pursuant to sections 128-15 and 128-16, and their dependents, shall be entitled to all of the benefits provided in chapter 386, including medical services and supplies, and in case of the injury or death no public official shall be excluded from the coverage of chapter 386 by reason of being an elected official.  For the purposes of the benefits, average weekly wages shall be computed upon the basis set forth in section 386-51, or upon the basis of earnings from the usual employment of the person, or upon the basis of earnings at the rate of $20 per week, whichever is most favorable to the claimant or claimants.  The costs thereof, in cases of state employees, shall be a charge upon the state insurance fund; provided that the governor may effect such insurance in respect of the obligations assumed pursuant to this section and section 128-10(3) as may be available under any act of Congress.  Nothing herein shall adversely affect the right of any person to receive any benefits or compensation under any act of Congress. [L 1951, c 268, pt of §2; RL 1955, §359-17; HRS §128-17]



§128-18 - Immunities; rights.

§128-18  Immunities; rights.  (a)  Neither:

(1)  The State;

(2)  Any political subdivision of the State;

(3)  Any public utility or vital facility;

(4)  Private agencies or entities; nor

(5)  Except in cases of wilful misconduct, persons engaged in civil defense functions pursuant to this chapter (including volunteers whose services are accepted by any authorized person),

shall be civilly liable for the death of or injury to persons, or property damage, as a result of any act or omission in the course of the employment or duties under this chapter.

(b)  No act or omission shall be imputed to the owner of any vehicle by reason of the owner's ownership thereof; provided that nothing herein shall preclude recovery by any person for injury or damage sustained from the operation of any vehicle which may be insured under section 41D-8 to the extent of the insurance, and unless specifically provided, insurance effected under section 41D-8 shall not include coverage of such risk during a civil defense emergency period.  The governor may insure vehicles owned by the State or in the custody and use of the civil defense agency, but insurance effected under section 41D-8 on vehicles used for purposes other than civil defense need not necessarily include coverage of the insured vehicle against the risk incurred or which would be incurred under this chapter as a result of the use of the insured vehicle for civil defense.

(c)  Members of the United States army, air force, navy, marines, or coast guard on any duty or service done under or in pursuance of an order or call of the President of the United States or any proper authority, and the national guard from any other state ordered into service by any proper authority, to assist civil authorities engaged in civil defense functions pursuant to this chapter shall not be liable, civilly or criminally, for any act done or caused by them in pursuance of duty in such service. [L 1951, c 268, pt of §2; RL 1955, §359-18; HRS §128-18; gen ch 1985; am L 1992, c 87, §3; am L 2002, c 220, §2]

Case Notes

County immune when engaged in disaster relief, whether or not governor issues disaster proclamation.  6 H. App. 582, 733 P.2d 1224.



§128-19 - Immunity from liability of private shelter.

§128-19  Immunity from liability of private shelter.  Any individual, partnership, firm, society, unincorporated association, joint venture group, hui, joint stock company, corporation, trustee, personal representative, trust estate, decedent's estate, trust, or other legal entity whether doing business for itself or in a fiduciary capacity, owning or controlling real property, who voluntarily and without compensation grants a license or privilege for, or otherwise permits, the designation by the director of civil defense for the use of the whole or any part of the property for the purpose of sheltering persons during an actual, impending, mock or practice attack shall, together with its successors in interest, if any, not be civilly liable for negligently causing the death of or injury to any person or damage to any personal property on the property of the licensor in connection with the use of the licensed premises for the purposes designated.  For purposes of this section, the consideration paid by any guest or person for transient accommodation lodging shall not be considered compensation. [L 1965, c 24, §1; Supp, §359-18.5; HRS §128-19; am L 1976, c 200, pt of §1; gen ch 1985; am L 2002, c 220, §3]



§128-20 - Political activity prohibited.

§128-20  Political activity prohibited.  No organization for civil defense established under the authority of this chapter shall participate in any form of political activity, nor shall it be employed directly or indirectly for political purposes. [L 1951, c 268, pt of §2; RL 1955, §359-19; HRS §128-20]



§128-21 - Civil defense personnel's oath.

§128-21  Civil defense personnel's oath.  To comply with the Federal Civil Defense Act of 1950 each person appointed to serve in an organization for civil defense who is so required by the Federal Civil Defense Act of 1950, before entering upon the person's duties, shall take such oath as may be required by federal law. [L 1951, c 268, pt of §2; RL 1955, §359-20; HRS §128-21; gen ch 1985; am L 2006, c 48, §4]



§128-22 - Notice of requisition.

§128-22  Notice of requisition.  The governor may requisition and take over any materials, facilities, real property or improvements, required for the purposes of this chapter, or requisition and take over the temporary use thereof.  The requisition shall be made by serving notice thereof which notice may be served upon any person found in occupation of the premises or having the property in the person's custody, possession, or control; provided that a like notice shall also be served upon any person who has filed with the governor, or with such person as the governor may designate for the purpose, a request for notice with respect to the property; provided further that whenever all persons entitled to compensation for the property have not been served in the manner aforesaid, the governor shall publish a notice of the requisition at the earliest practicable date. [L 1951, c 268, pt of §2; RL 1955, pt of §359-21; HRS §128-22; gen ch 1985]



§128-23 - Determination of compensation.

§128-23  Determination of compensation.  Whenever the governor requisitions and takes over any property or the temporary use thereof, the owner, or other person entitled thereto, shall be paid as compensation for the property or use, such sum as the governor determines to be fair and just, within twenty days after it has been requisitioned and taken; provided that the compensation for temporary use may be paid in monthly or lesser installments.  If any person is unwilling to accept, as full and complete compensation for the property or use, the sum determined by the governor, the person shall be paid seventy-five per cent of the sum determined by the governor, and shall be entitled to sue the State for such additional sum as, when added to the sum already received by the person, the person may consider fair and just compensation for such property or use, in the manner provided by chapter 661; provided that the suit is instituted within two years after the requisition in the case of the taking of real property in fee simple, or within one year after the requisition in all other cases, subject, to sections 657-13 to 657-15 which are hereby made applicable to such a suit; except that no more than six months shall be allowed for the bringing of a suit after the appointment of a conservator of the person under disability, or the removal of the disability, or after the appointment of personal representatives; provided further that recovery shall be confined to the fair market value of the property or its fair rental value, as the case may be, without any allowance for prospective profits, punitive or other damages.  Whenever the owner of property, or other person entitled to compensation on account of the requisitioning of property or the use thereof, is under a disability, or has died, and no conservator or personal representative has been appointed, the State acting through the attorney general, may apply for the appointment of a conservator, or for the appointment of a personal representative. [L 1951, c 268, pt of §2; RL 1955, pt of §359-21; HRS §128-23; am L 1976, c 200, pt of §1; am L 1986, c 339, §5; am L 2004, c 161, §2]



§128-24 - Determination of damages.

§128-24  Determination of damages.  [L 2004, c 202, §14  amendment repealed on June 30, 2010.  L 2006, c 94, §1.]  The governor shall appoint a board of three disinterested appraisers with whom may be filed any claim for damages arising out of any failure to return private property, the temporary use of which was requisitioned, or which was leased, or any claim for damages arising out of the condition in which the private property is returned; provided that no such claim shall be filed for deterioration of property resulting from ordinary wear and tear, not for any deterioration or damage except such as is shown to have resulted from the taking or use of the property.  The claim shall be filed within thirty days after the return of the property or after the governor proclaims that all private property has been returned to the owners, whichever is earlier.  The decision of the appraisers shall be final and binding upon both the governor and the claimant, provided that either party may file a petition in the circuit court within sixty days after the rendering of a decision of the board, praying for the decision of the court upon the claim.  The petition, if filed by the government, shall be entitled in the name of the State, by the attorney general, and shall be heard and decided by the circuit court without the intervention of a jury.  If filed by any other party, the petition shall be filed, heard, and decided in the manner provided for suits against the State.  Appellate review may be had, subject to chapter 602, in the manner provided for civil appeals from the circuit courts.  The court may order the joinder of other parties or may allow other parties to intervene.  Any award which has become final shall be paid out of any funds available under this chapter, and if not sufficient, out of the general revenues of the State not otherwise appropriated. [L 1951, c 268, pt of §2; RL 1955, pt of §359-21; HRS §128-24; am L 2004, c 202, §14]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."



§128-25 - Investigations and surveys.

§128-25  Investigations and surveys.  The governor may make investigations and surveys for the purpose of ascertaining facts to be used in administering this chapter, and in making the investigations and surveys may require the making or filing of schedules or statements, under oath or otherwise, may administer oaths, take evidence under oath, subpoena witnesses, make inspections, and require the production of books, papers, and records.  The circuit court of any circuit or judge thereof, may enforce by proper proceedings the making or filing of the schedules or statements, the attendance and testimony of any witness subpoenaed to appear within the circuit, or the production of books, papers, and records.  The proceedings shall be in addition to, and not exclusive of, any other means or methods of enforcement.

No person shall be excused from attending and testifying, or from producing books, papers, or records before the governor or in obedience to the subpoena of the governor, or in any cause or proceeding, criminal or otherwise, based upon or growing out of any alleged violation of this chapter or any rule, regulation, or order thereunder, on the ground, or for the reason, that the testimony or evidence, documentary or otherwise, required of the person may tend to incriminate the person or subject the person to a penalty or forfeiture; but no individual shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which the person is compelled after having claimed the person's privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that any individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying.

Witnesses shall be allowed their fees and mileage as in cases in the circuit courts. [L 1951, c 268, pt of §2; RL 1955, §359-22; HRS §128-25; gen ch 1985]



§128-26 - Proclamations, how made; service of papers.

§128-26  Proclamations, how made; service of papers.  Every proclamation of the governor for which provision is made by this chapter, shall be promulgated by publication thereof, or when immediate promulgation is necessary in the opinion of the governor, who shall be the sole judge thereof, by official announcement thereof by means of radio broadcast or such other means as may be available.

Any process, notice, or order, service of which is provided for by this chapter, may be served by any police officer or person authorized by the governor, any other provision of law to the contrary notwithstanding. [L 1951, c 268, pt of §2; RL 1955, §359-23; HRS §128-26]



§128-27 - Rules, regulations, and orders.

§128-27  Rules, regulations, and orders.  For the purpose of carrying out any provision of this chapter, the governor may prescribe rules and regulations, which may, if so stated in the rules or regulations, have the force and effect of law.  Even though the rules and regulations are prescribed pursuant to a power conferred, or having mandatory or prohibitive effect, only in the event of a civil defense emergency period, the rules and regulations nevertheless may be prescribed prior thereto if stated therein to have the force and effect of law only in the event of a civil defense emergency period.  All the rules and regulations, and likewise all other action taken under this chapter, shall be made and taken with due consideration of the orders, rules, regulations, actions, recommendations, and requests of federal authorities relevant thereto.  In these rules and regulations reasonable classifications, exceptions, and exemptions may be made and granted.  Chapter 91 shall not apply to such rules and regulations.

The power to prescribe rules and regulations having the force and effect of law shall not be deemed in derogation of the power of the governor, or the governor's duly authorized representatives, to make orders for the enforcement of this chapter or the rules and regulations issued thereunder.  The rules and regulations may provide for the making of administrative findings by duly authorized representatives, or for the application of the rules or regulations by such representatives as the circumstances may require, and the issuance of orders therefor.

Rules and regulations prescribed pursuant to this chapter shall be promulgated as herein provided, and may be made effective upon the promulgation.  The rules and regulations shall be promulgated by publishing the same in a newspaper of general circulation in the State, or, where only known persons are concerned, the same may be promulgated by service upon these persons by registered mail, or by personal service; provided that when immediate promulgation of the rules or regulations is necessary in the opinion of the governor, who shall be the sole judge thereof, in lieu of publication, the same may be promulgated by radio broadcast or such other means as may be available; provided further that the rules or regulations shall be published thereafter, as hereinbefore provided at the earliest practicable date. [L 1951, c 268, pt of §2; RL 1955, §359-24; am L 1965, c 96, §135; HRS §128-27; am L 1972, c 46, §1; gen ch 1985]



§128-28 - Forfeitures.

§128-28  Forfeitures.  The forfeiture of any property unlawfully possessed, pursuant to paragraph (2) of section 128-8, may be adjudged upon conviction of the offender found to be unlawfully in possession of the same, where no person other than the offender is entitled to notice and hearing with respect to the forfeiture, or the forfeiture may be enforced by an appropriate civil proceeding brought in the name of the State.  The district courts and circuit courts shall have concurrent jurisdiction of the civil proceedings.  Any property forfeited as provided in this section may be ordered destroyed, or may be ordered delivered for public use to such agency as shall be designated by the governor or the governor's representative, or may be ordered sold, wholly or partially, for the account of the State. [L 1951, c 268, pt of §2; RL 1955, §359-25; HRS §128-28; gen ch 1985]



§128-29 - Preliminary or interlocutory injunctions and temporary restraining orders.

§128-29  Preliminary or interlocutory injunctions and temporary restraining orders.  Any provision of law to the contrary notwithstanding, no preliminary or interlocutory injunction, or temporary restraining order, suspending, enjoining, or restraining the enforcement, operation, or execution of, or setting aside, in whole or in part, on the ground of unconstitutionality or for any other reason or reasons, any provision of this chapter or any proclamation, order, rule, or regulation prescribed, made or issued under the authority of this chapter, shall be issued or granted by any court of the State, or by any judge thereof, unless the application for the same is presented to a circuit judge, and is heard and determined by the circuit judge sitting with two other circuit judges, and unless a majority of the judges concur in granting the application.  When the application is presented to a judge, the judge shall immediately notify the chief justice of the supreme court of the State; or in the event of the chief justice's absence or incapacity or a vacancy in the office, the senior associate justice, who shall forthwith assign two other circuit judges to sit with the circuit judge in hearing and determining the application.  The application shall not be heard or determined before at least five days' notice of the hearing has been given to the governor, to the attorney general, and to such other persons as may be defendants or respondents in the suits; provided that in cases where immediate irreparable damage would otherwise ensue to the petitioner, the circuit judge to whom the application is made may, after giving notice to the governor and the attorney general and allowing them an opportunity to appear, grant a temporary stay or suspension, in whole or in part, of the operation of the statutory provision, proclamation, order, rule, or regulation, the stay or suspension to remain in force only until the hearing and determination of the application for a preliminary or interlocutory injunction, and in any event for not more than ten days from the date of the order of the judge, provided further that if the two additional circuit judges have been assigned to the case, no temporary stay or suspension shall be ordered unless a majority of the three circuit judges shall concur.  In a case of the stay or suspension, the order of the judge or judges shall contain a finding or findings, based upon evidence submitted to the judge or judges and incorporated in the order by reference thereto, that irreparable damage would result to the petitioner, and specifying the nature of the damage and why it is immediate and irreparable.  The three circuit judges assigned to sit in the case may, upon a like finding and for good cause shown, appearing from reasons entered of record, continue the temporary stay or suspension for an additional ten-day period, but for only one such period unless the party against whom the order is directed consents that it may be extended for a longer period.  The hearing upon an application for a preliminary or interlocutory injunction shall be given precedence and shall be in every way expedited and be assigned for hearing at the earliest practicable day.  If a temporary stay or suspension has been allowed, the application for a preliminary or interlocutory injunction shall be set for hearing within five days after the granting of the stay or suspension.  When the matter comes on for hearing, the party who obtained the temporary stay or suspension shall proceed with the application for a preliminary or temporary injunction.  Otherwise the temporary order shall be dissolved forthwith.  No extension of time shall be granted without the approval of at least two of the three judges.  Upon the final hearing of any such suit the same requirement as to judges and the same procedure as to expedition shall apply. [L 1951, c 268, pt of §2; RL 1955, §359-26; HRS §128-29; gen ch 1985]

Rules of Court

Section not modified by rule of court, see HRCP rule 65(e).



§128-30 - Enforcement of injunction proceedings; interventions.

§128-30  Enforcement of injunction proceedings; interventions.  (a)  Whenever in the judgment of the governor any person has engaged or is about to engage in any act or practice which constitutes or will constitute a violation of any provision of this chapter, or any rule or regulation of the governor issued under this chapter, having the force and effect of law, the governor may make application to the appropriate court in the name of the State for an order enjoining the acts or practices, or for such other order as will enforce compliance with the provisions, and upon a showing by the governor in such manner and form as is usual in injunction cases, that the person has engaged or is about to engage in any such act or practice, a permanent or temporary injunction, restraining order, or other appropriate order shall be granted without bond.

(b)  The governor may intervene in the name of the State in any action or proceeding wherein a party asserts a right or relies for ground of relief or defense upon this chapter or upon any rule or regulation of the governor issued hereunder, or wherein, in the judgment of the governor, there is an issue to be presented which involves enforcement of this chapter or the rules or regulations. [L 1951, c 268, pt of §2; RL 1955, §359-27; HRS §128-30]

Rules of Court

Intervention, see HRCP rule 24.

Temporary restraining order, security, see HRCP rule 65(c).



§128-31 - Civil defense personnel; law enforcement powers, when.

§128-31  Civil defense personnel; law enforcement powers, when.  The governor may authorize appropriate members of the civil defense agency and civil defense organizations, during a civil defense emergency period, to make arrests and exercise other powers of police officers for the purpose of enforcing this chapter, rules and regulations issued under this chapter, and such laws as the governor may specify. [L 1951, c 268, pt of §2; RL 1955, §359-28; HRS §128-31]



§128-32 - Misdemeanors.

§128-32  Misdemeanors.  Any person violating any rule or regulation of the governor prescribed and promulgated pursuant to this chapter and having the force and effect of law, shall, if it shall be so stated in the rule or regulation, be guilty of a misdemeanor.  Upon conviction the person shall be fined not more than $5,000, or imprisoned not more than one year, or both.

Any person who, wilfully or through gross negligence, destroys, damages, or loses any shelter, protective device, or warning or signal device, shall if the same was installed or constructed by the United States, the State, or a political subdivision, or is the property of the United States, the State, or a political subdivision, be fined not more than $2,000 or imprisoned not more than ninety days, or both.  The governor, by rule or regulation, may make further provisions for the protection from misuse of shelters, protective devices, and warning and signal devices. [L 1951, c 268, pt of §2; RL 1955, §359-29; HRS §128-32]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§128-33 - Penalties prescribed by this chapter additional to other penalties.

§128-33  Penalties prescribed by this chapter additional to other penalties.  If conduct prohibited by or under the authority of this chapter is also made unlawful by another or other laws, the offender may be convicted as provided in section 128-32 or for the violation of the other law or laws. [L 1951, c 268, pt of §2; RL 1955, §359-30; HRS §128-33]



§128-34 - Effect of this chapter on other laws.

§128-34  Effect of this chapter on other laws.  All laws inconsistent with the provisions of this chapter, or of any rule or regulation issued under the authority of this chapter, shall be suspended during the period of time and to the extent that the conflict exists, and may be, by the governor, designated as so suspended. [L 1951, c 268, pt of §2; RL 1955, §359-31; HRS §128-34]

Rules of Court

See HRCP rule 65(c).






CHAPTER 128D - ENVIRONMENTAL RESPONSE LAW

§128D-1 - Definitions.

PART I.  HAWAII ENVIRONMENTAL RESPONSE LAW

Note

Sections 128D-1 to 128D-23 designated as Part I by L 1997, c 377, §3.

§128D-1  Definitions.  As used in this chapter, unless the context otherwise requires:

"Bona fide prospective purchaser" means a person (or a tenant of a person) who acquires ownership of a facility after October 1, 2009, and establishes each of the following by a preponderance of the evidence:

(1)  All disposal of hazardous substances at the facility occurred before the person acquired the facility;

(2)  The person carried out all appropriate inquiries when, on or before the date on which the person acquired the facility:

(A)  The person made all appropriate inquiries into the previous ownership and uses of the facility in accordance with generally accepted good commercial and customary standards and practices in accordance with subparagraphs (B) and (C);

(B)  The standards and practices referred to in 42 United States Code section 9601(35)(B)(ii) and (iv) and 40 Code of Federal Regulations part 312 are used unless the director requires otherwise by rules adopted pursuant to chapter 91; and

(C)  In the case of property in residential use or other similar use at the time of purchase by a nongovernmental or noncommercial entity, a facility inspection and title search that reveal no basis for further investigation shall be considered to satisfy the requirements of this paragraph;

(3)  The person provides all legally required notices with respect to the discovery or release of any hazardous substances at the facility;

(4)  The person exercises appropriate care with respect to hazardous substances found at the facility by taking reasonable steps to:

(A)  Stop any continuing release;

(B)  Prevent any threatened future release; and

(C)  Prevent or limit human, environmental, or natural resource exposure to any previously released hazardous substance;

(5)  The person provides full cooperation, assistance, and access to persons who are authorized to conduct response actions or natural resource restoration at a vessel or facility (including the cooperation and access necessary for the installation, integrity, operation, and maintenance of any complete or partial response actions or natural resource restoration at the vessel or facility);

(6)  The person:

(A)  Is in compliance with any land use restrictions established or relied on in connection with the response action at a vessel or facility; and

(B)  Does not impede the effectiveness or integrity of any institutional control employed at the vessel or facility in connection with a response action;

(7)  The person complies with any request for information or administrative subpoena issued by the President of the United States under 42 United States Code chapter 103, by the director under chapter 128D, or issued by any state or federal court; and

(8)  The person is not:

(A)  Potentially liable, or affiliated with any other person who is potentially liable, for response costs at a facility through:

(i)  Any direct or indirect familial relationship; or

(ii)  Any contractual, corporate, or financial relationship (other than a contractual, corporate, or financial relationship that is created by the instruments by which title to the facility is conveyed or financed or by a contract for the sale of goods or services); or

(B)  The result of a reorganization of a business entity that was potentially liable.

"CERCLA" means the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, P.L. 96-510 (42 U.S.C. §§9601-9675), as amended.

"Clean Water Act" means the Federal Water Pollution Control Act of 1972, P.L. 92-500 (33 U.S.C. §§1251-1387), as amended.

"Contractual relationship" means relationships involving land contracts, deeds or other instruments transferring title or possession.

"Department" means the department of health.

"Director" means the director of health.

"Environment" means any waters, including surface water, ground water, or drinking water supply, any land surface or any subsurface strata, or any ambient air within the State of Hawaii or under the jurisdiction of the State.

"Facility" means any building, structure, installation, equipment, pipe or pipeline (including any pipe into a sewer or publicly owned treatment works), well, pit, pond, lagoon, impoundment, ditch, landfill, storage container, motor vehicle, rolling stock, or aircraft, or any site or area where a hazardous substance or pollutant or contaminant has been deposited, stored, disposed of, or placed, or otherwise comes to be located; but does not include any consumer product in consumer use.

"Federal on-scene coordinator" means the federal official predesignated by the United States Environmental Protection Agency or the United States Coast Guard to coordinate and direct federal responses under subpart D, or the official designated by the lead agency to coordinate and direct removal under subpart E, of the National Contingency Plan.

"Fund" means the environmental response revolving fund.

"Hazardous substance" includes any substance designated pursuant to section 311(b)(2)(A) of the Clean Water Act; any element, compound, mixture, solution, or substance designated pursuant to section 102 of CERCLA; any hazardous waste having the characteristics identified under or listed pursuant to section 3001 of the Solid Waste Disposal Act; any toxic pollutant listed under section 307(a) of the Clean Water Act; any hazardous air pollutant listed under section 112 of the Clean Air Act, as amended (42 U.S.C. §§7401-7626); any imminently hazardous chemical substance or mixture regulated under section 7 of the Toxic Substances Control Act, as amended (15 U.S.C. §§2601-2671), oil, trichloropropane, and any other substance or pollutant or contaminant designated by rules adopted pursuant to this chapter.

In adopting rules, the director shall consider any substance or mixture of substances, including but not limited to feedstock materials, products, or wastes, which, because of their quantity, concentration, or physical, chemical, or infectious characteristics, may:

(1)  Cause or significantly contribute to an increase in serious irreversible or incapacitating reversible illness; or

(2)  Pose a substantial present or potential hazard to human health, to property, or to the environment when improperly stored, transported, released, or otherwise managed.

"National contingency plan" means the national contingency plan published under section 311(c) of the Clean Water Act or revised pursuant to section 105 of CERCLA.

"Natural resources" means land, fish, wildlife, biota, air, water, ground water, drinking water supplies, and other such resources belonging to, managed by, held in trust by, appertaining to, or otherwise controlled by the State of Hawaii, any county, or by the United States to the extent that the latter are subject to state law.

"Oil" means oil of any kind or in any form, including, but not limited to, petroleum, fuel oil, sludge, oil refuse, oil mixed with wastes, crude oil or any fraction or residue.

"Owner" or "operator" means:

(1)  In the case of a vessel, any person owning, operating, or chartering by demise the vessel;

(2)  In the case of an onshore facility or an offshore facility, any person owning or operating the facility; and

(3)  In the case of any facility, title or control of which was conveyed due to bankruptcy, foreclosure, tax delinquency, abandonment, or similar means to a unit of a state or local government, any person who owned, operated, or otherwise controlled activities at the facility immediately beforehand.

"Owner" or "operator" does not include a person who, without participating in the management of the vessel or facility, holds indicia of ownership primarily to protect its security interest in the vessel or facility.  Until such time as the department adopts rules pertaining to lenders, the provisions of the Asset Conservation, Lender Liability and Deposit Insurance Protection Act of 1996 shall apply to the actions of lenders after July 1, 1997.

"Person" means any individual, firm, corporation, association, partnership, consortium, joint venture, commercial entity, state, county, commission, political subdivision of the State, or, to the extent they are subject to this chapter, the United States or any interstate body.

"Pollutant or contaminant" means any element, substance, compound, or mixture, which after release into the environment and upon exposure, ingestion, inhalation, or assimilation into any organism either directly from the environment or indirectly by ingestion through food chains, will or may reasonably be anticipated to cause death, disease, behavioral abnormalities, cancer, genetic mutation, physiological malfunctions (including malfunctions in reproduction) or physical deformations, in such organisms or their offspring.

"Release" means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing of any hazardous substance or pollutant or contaminant into the environment, (including the abandonment or discarding of barrels, containers, and other closed receptacles containing any hazardous substance or pollutant or contaminant); but excludes:

(1)  Any release which results in exposure of persons solely within a workplace, with respect to a claim which such exposed persons may assert against their employer;

(2)  Emissions from the engine exhaust of a motor vehicle, rolling stock, aircraft, vessel, or pipeline pumping station engine;

(3)  Release of source, byproduct, or special nuclear material from a nuclear incident, as those terms are defined in the Atomic Energy Act of 1954 (42 U.S.C. §2011), if such release is subject to requirements with respect to financial protection established by the Nuclear Regulatory Commission under 42 U.S.C. §2210;

(4)  Any release resulting from the normal application of fertilizer;

(5)  Any release resulting from the legal application of a pesticide product registered under the Federal Insecticide, Fungicide, and Rodenticide Act;

(6)  Releases from sewerage systems collecting and conducting primarily domestic wastewater; or

(7)  Any release permitted by any federal, state, or county permit or other legal authority.

"Remedy" or "remedial action" means those actions consistent with permanent correction taken instead of or in addition to removal actions in the event of a release or threatened release of a hazardous substance or pollutant or contaminant into the environment, to prevent or minimize the release of hazardous substances so that they do not migrate to cause substantial danger to present or future public health or welfare or the environment.

(1)  The term includes, but is not limited to, such actions at the location of the release as storage, confinement, perimeter protection using dikes, trenches, or ditches, clay cover, neutralization, cleanup of released hazardous substances or pollutants or contaminants or associated contaminated materials, recycling or reuse, diversion, destruction, segregation of reactive wastes, dredging or excavations, repair or replacement of leaking containers, collection of leachate and runoff, onsite treatment or incineration, provision of alternative water supplies, and any monitoring reasonably required to assure that such actions protect the public health or welfare or the environment.

(2)  The term includes the costs of permanent relocation of residents and businesses and community facilities where the director determines that, alone or in combination with other measures, such relocation is more cost-effective than and environmentally preferable to the transportation, storage, treatment, destruction, or secure disposition offsite of hazardous substances or pollutants or contaminants, or may otherwise be necessary to protect the public health or welfare.

(3)  The term does not include the offsite transport of hazardous substances or pollutants or contaminants, or the storage, treatment, destruction, or secure disposition offsite of such hazardous substances or pollutants or contaminants or contaminated materials unless the director determines that such actions:  are more cost-effective than other remedial actions; will create new capacity to manage hazardous substances in addition to those located at the affected facility; or are necessary to protect public health or welfare or the environment from a present or potential risk which may be created by further exposure to the continued presence of such hazardous substances or pollutants or contaminants.

"Remove" or "removal action" means the cleanup of released hazardous substances or pollutants or contaminants from the environment, such actions as may be necessary to take in the event of the threat of release of hazardous substances or pollutants or contaminants into the environment, such actions as may be necessary to monitor, assess, and evaluate the release or threat of release of hazardous substances or pollutants or contaminants, the disposal of removed material, or the taking of such other actions as may be necessary to prevent, minimize, or mitigate damage to the public health or welfare or to the environment, which may otherwise result from a release or threat of release.  The term includes, in addition, without being limited to, security fencing or other measures to limit access, provision of alternative water supplies, temporary evacuation and housing of threatened individuals not otherwise provided for, and any emergency assistance.

"Respond" or "response" means remove, removal, remedy, or remedial action; and all such terms include government enforcement activities related thereto.

"SARA" means the Superfund Amendments and Reauthorization Act of 1986, P.L. 99-499.

"State on-scene coordinator" means the state official designated by the department of health to coordinate and direct responses under this chapter.

"Vessel" means every description of watercraft or other artificial contrivance used, or capable of being used, as a means of transportation on water. [L 1988, c 148, pt of §2; am L 1990, c 298, pt of §18; am L 1991, c 280, §2; am L 1993, c 324, §1; am L 1997, c 377, §4; am L 2009, c 125, §2]



§128D-2 - Environmental response revolving fund; uses.

§128D-2  Environmental response revolving fund; uses.  (a)  There is created within the state treasury an environmental response revolving fund, which shall consist of moneys appropriated to the fund by the legislature, moneys paid to the fund as a result of departmental compliance proceedings, moneys paid to the fund pursuant to court-ordered awards or judgments, moneys paid to the fund in court-approved or out-of-court settlements, all interest attributable to investment of money deposited in the fund, moneys generated by the environmental response tax established in section 243-3.5, and moneys allotted to the fund from other sources; provided that when the total balance of the fund exceeds $20,000,000, the department of health shall notify the department of taxation of this fact in writing within ten days.  The department of taxation then shall notify all distributors liable for collecting the tax imposed by section 243-3.5 of this fact in writing, and the imposition of the tax shall be discontinued beginning the first day of the second month following the month in which notice is given to the department of taxation.  If the total balance of the fund thereafter declines to less than $3,000,000, the department of health shall notify the department of taxation which then shall notify all distributors liable for collecting the tax imposed by section 243-3.5 of this fact in writing, and the imposition of the tax shall be reinstated beginning the first day of the second month following the month in which notice is given to the department of taxation.

(b)  Moneys from the fund shall be expended by the department for response actions and preparedness, including removal and remedial actions, consistent with this chapter; provided that the revenues generated by the "environmental response tax" and deposited into the environmental response revolving fund:

(1)  Shall also be used:

(A)  For oil spill planning, prevention, preparedness, education, research, training, removal, and remediation;

(B)  For direct support for county used oil recycling programs; and

(C)  For deposit into the energy security special fund, established under section 201-12.8, as may be appropriated by the legislature; and

(2)  May also be used to support environmental protection and natural resource protection programs, including but not limited to energy conservation and alternative energy development, and to address concerns related to air quality, global warming, clean water, polluted runoff, solid and hazardous waste, drinking water, and underground storage tanks, including support for the underground storage tank program of the department and funding for the acquisition by the State of a soil remediation site and facility. [L 1988, c 148, pt of §2; am L 1990, c 298, pt of §18; am L 1991, c 157, §8 and c 280, §3; am L 1992, c 259, §2; am L 1993, c 300, §4; am L 1994, c 205, §1; am L 1997, c 260, §2; am L 1998, c 141, §8; am L 2000, c 245, §1; am L 2008, c 208, §4]

Note

Transfer of certain interest earnings to general fund until June 30, 2015.  L 2009, c 79, §30(a)(2).

Cross References

Raising the legislative ceiling of the fund, see §128D-4(e).



§128D-2.5 - Toxicologists.

[§128D-2.5]  Toxicologists.  The department may establish permanent exempt positions known as toxicologists for the purpose of assessing human health risk.  The positions shall be appointed by the director without regard to chapter 76.  The funds for these positions shall come from the environmental response revolving fund established in section 128D-2. [L 1997, c 146, §2; am L 2000, c 253, §150]



§128D-2.6 - Ecological risk assessor.

[§128D-2.6]  Ecological risk assessor.  The department may establish a permanent exempt position for an ecological risk assessor for the purpose of assessing ecological risks and damages.  The position shall be appointed by the director without regard to chapter 76.  The funds for this position shall come from the environmental response revolving fund established in section 128D-2; provided that the duties of the ecological risk assessor shall bear a rational nexus to the intent and purposes of [this chapter]. [L 1999, c 211, §2; am L 2000, c 253, §150]



§128D-3 - Reportable quantities; duty to report.

§128D-3  Reportable quantities; duty to report.  (a)  The director shall adopt rules pursuant to chapter 91 establishing the quantities of designated hazardous substances, and specifying the periods of time within which such quantities, when released, are reportable pursuant to this chapter.  The director, at a minimum, shall adopt hazardous substances and reportable quantities as designated by the United States Environmental Protection Agency pursuant to parts 117 and 302 of Title 40 of the Code of Federal Regulations, and by the United States Department of Transportation pursuant to parts 171 and 172 of Title 49 of the Code of Federal Regulations.  The designated quantity released of any hazardous substance shall be a reportable quantity, regardless of the medium into which the hazardous substance is released.

(b)  Any person in charge of a vessel or an offshore or onshore facility shall immediately notify the department as soon as the person has any knowledge of any release (other than a federal or state permitted release) of a hazardous substance from the vessel or facility in quantities equal to or greater than those determined pursuant to section 102 of CERCLA or rules adopted pursuant to this chapter.  Releases which occurred prior to July 1, 1990, are excluded from this requirement.  Unless the director requires otherwise by rule, the regulations adopted under section 103(b) of CERCLA shall apply to the implementation of this section.

(c)  Any person who fails to report a hazardous substance release to the department immediately upon knowledge of the release shall be subject to a civil penalty in an amount not to exceed $10,000 for each day of failure to report or subject to prosecution for a criminal misdemeanor.  Notification received by the department pursuant to this section or information obtained by the exploitation of such notification shall not be used against any such person in any criminal case, except for a prosecution for perjury or for giving a false statement; or a violation of section 128D-10. [L 1988, c 148, pt of §2; am L 1990, c 298, pt of §18; am L 1991, c 280, §4]



§128D-4 - State response authorities; uses of fund.

§128D-4  State response authorities; uses of fund.  (a)  Whenever any hazardous substance is released or there is a substantial threat of such a release into the environment, or there is a release or substantial threat of such release into the environment of any pollutant or contaminant that may present a substantial danger to the public health, welfare, or the environment, the director is authorized to act, consistent with the state contingency plan, to remove or arrange for the removal of, and provide for remedial action relating to such hazardous substance, pollutant, or contaminant at any time, including its removal from any contaminated natural resources, or take any other response measure consistent with the state contingency plan which the director deems necessary to protect the public health or welfare or the environment.  The director may:

(1)  Issue an administrative order or conduct any other enforcement or compliance activities necessary to compel any known responsible party or parties to take appropriate removal or remedial action necessary to protect the public health and safety and the environment;

(2)  Upon determining that there may be an imminent and substantial endangerment to the public health or welfare or the environment because of an actual or threatened release of a hazardous substance, issue without a hearing, such orders as may be necessary to protect the public health, welfare, and the environment;

(3)  Solicit the cooperation of responsible parties prior to issuing an order to encourage voluntary cleanup efforts; and, if necessary, negotiate enforcement agreements with responsible parties to conduct needed response actions according to deadlines established in compliance orders or settlement agreements;

(4)  Undertake those investigations, monitoring, surveys, testing, sampling, and other information gathering necessary to identify the existence, source, nature, and extent of the hazardous substances or pollutants or contaminants involved and the extent of danger to the public health or welfare or to the environment;

(5)  Perform any necessary removal or remedial actions so as to abate any immediate danger to the public health or welfare or to the environment; and

(6)  Contract the services of appropriate organizations to perform the actions set forth in paragraphs (1), (2), (3), (4), and (5).

(b)  For the purposes of determining or investigating an actual release or a suspected release, or choosing or taking any response action, or conducting any study, or enforcing this chapter, any person who has or may have information relevant to any of the following, upon the reasonable and necessary request of any duly authorized representative of the department, shall furnish information or documents in the person's possession relating to such matter:

(1)  The identification, nature, and quantity of hazardous substances or pollutants or contaminants which have been or are generated, treated, or stored or disposed of at a facility or vessel or transported to a facility or vessel.

(2)  The nature and extent of a release or threatened release of a hazardous substance or pollutant or contaminant from a facility or vessel.

(3)  Information relating to the ability of a person to pay for or perform the cleanup.

In addition, upon reasonable notice, such person shall grant any such authorized representative of the department access at all reasonable times to any facility, vessel, establishment, site, place, property, or location to inspect same and to review and copy all documents or records relating to such matters or shall copy and furnish the officer, employee, or representative of the department all such documents or records, at the option and expense of such person.

(c)  Moneys in the fund may be expended by the director for any of the following purposes:

(1)  Payment of all costs of removal or remedial actions incurred by the State or the counties in response to a release or threatened release of a hazardous substance or pollutant or contaminant; or

(2)  Payment for the State's share of a removal or remedial action pursuant to section 104(c)(3) of CERCLA;

(3)  Payment of all costs incurred by the State in the restoration, rehabilitation, or replacement or acquisition of the equivalent of any natural resources injured, destroyed, or lost as a result of a release of a hazardous substance or pollutant or contaminant;

(4)  Payment of all costs of response action for a release due to the legal application of a pesticide product registered under the Federal Insecticide, Fungicide, and Rodenticide Act; or

(5)  Payment of all costs or remedial action for any release permitted by any federal, state or local permit or other legal authority.

(d)  No response actions taken pursuant to this chapter by the department shall duplicate federal response actions.

(e)  The governor may raise the legislative ceiling established in the environmental response revolving fund if, in the governor's determination, sufficient funds do not exist within the ceiling to conduct emergency response actions pursuant to this chapter. [L 1988, c 148, pt of §2; am L 1990, c 298, pt of §18; am L 1991, c 280, §5; am L 1997, c 260, §3]



§128D-5 - Recovery of costs.

§128D-5  Recovery of costs.  (a)  Except for costs incurred in responding to a release or threatened release of any pollutant or contaminant and except for costs incurred in accordance with section 128D-4(c)(4), and (5), and except for costs incurred in accordance with section 128D-4(c)(3) for natural resources damage occurring wholly prior to July 1990, any costs incurred and payable from the fund shall be recovered by the attorney general, upon the request of the department, from the liable person or persons.  The amount of any costs which may be recovered pursuant to this section for a remedial or removal action paid from the fund shall include the amount paid from the fund and legal interest.

(b)  Moneys recovered by the attorney general pursuant to this section shall be deposited into the account of the fund.

(c)  Any action for recovery of response costs referred to in section 128D-6(a)(4)(A) and (C) must be commenced within six years after the date of completion of all response actions.

(d)  Any action for recovery of natural resource damages referred to in section 128D-6(a)(4)(B) must be commenced within three years after the later of the following:  (1) the date of the discovery of the loss and its connection with the release in question; or (2) the date on which the final regulations are promulgated under section 301(c) of CERCLA. [L 1988, c 148, pt of §2; am L 1990, c 298, pt of §18; am L 1991, c 280, §6]



§128D-6 - Liability.

§128D-6  Liability.  (a)  Notwithstanding any other provision or rule of law, and subject only to the defenses set forth in subsection (c):

(1)  The owner or operator or both of a facility or vessel;

(2)  Any person who at the time of disposal of any hazardous substance owned or operated any facility at which such hazardous substances were disposed of;

(3)  Any person who by contract, agreement, or otherwise arranged for disposal or treatment, or arranged with a transporter for transport for disposal or treatment, of hazardous substances owned or possessed by such person, by any other party or entity, at any facility or on any vessel owned or operated by another party or entity and containing such hazardous substances; and

(4)  Any person who accepts or accepted any hazardous substances for transport to disposal or treatment facilities or sites selected by such person, from which there is a release, or a threatened release, which causes the incurrence of response costs of a hazardous substance;

shall be strictly liable for (A) all costs of removal or remedial actions incurred by the State or any other person; to the extent such costs and actions are consistent with this chapter, the state contingency plan, and any other state rules; (B) damages for injury to, destruction of, or loss of natural resources, including the reasonable costs of assessing such injury, destruction, or loss resulting from such release; and (C) the costs of any health assessment or health effects study carried out consistent with this chapter, the state contingency plan, or any other state rules.

(b)  The amounts recoverable in an action under this section shall include interest on the amounts recoverable under section 128D-6(a)(A) through (C).  Such interest shall accrue from the later of (1) the date payment of a specified amount is demanded in writing, or (2) the date of the expenditure concerned.  The rate of interest on the outstanding unpaid balance of the amounts recoverable under this section shall be the same rate as is specified for interest on investments of the State's fund.

(c)  There shall be no liability under subsection (a) for a defendant otherwise liable who can establish by a preponderance of the evidence that the release or threat of release of a hazardous substance and the damages resulting therefrom were caused solely by:

(1)  Any unanticipated grave natural disaster or other natural phenomenon of an exceptional, inevitable, and irresistible character, the effect of which could not have been prevented or avoided by the exercise of due care or foresight;

(2)  An act of war;

(3)  An act or omission of a third party other than an employee or agent of the defendant, or than one whose act or omission occurs in connection with a contractual relationship, existing directly or indirectly, with the defendant, if the defendant establishes by a preponderance of the evidence that the defendant exercised due care with respect to the hazardous substance concerned, taking into consideration the characteristics of such hazardous substance, in light of all relevant facts and circumstances; and the defendant took precautions against foreseeable acts or omissions of any such third party and the consequences that could foreseeably result from such acts or omissions; or

(4)  Any combination of the foregoing paragraphs.

(d)  A defendant may also avoid liability under subsection (a) where the defendant is able to establish that the real property on which the facility concerned is located was acquired by the defendant after the disposal or placement of the hazardous substance on, in, or at the facility.  In addition to establishing the foregoing, the defendant shall establish that the defendant has satisfied the requirements of section 128D-6(c)(3) and one or more of the following circumstances described in paragraphs (1), (2), (3), (4), or (5) is also established by the defendant by a preponderance of the evidence:

(1)  At the time the defendant acquired the facility, the defendant did not know and had no reason to know that any hazardous substance which is the subject of the release or threatened release was disposed on, in, or at the facility;

(2)  The defendant is a government entity that acquired the facility by escheat, through any other involuntary transfer or acquisition, or through the exercise of eminent domain authority by purchase or condemnation;

(3)  The defendant acquired the facility by inheritance or bequest;

(4)  At the time the defendant acquired the facility, the defendant met the definition of "bona fide prospective purchaser"; or

(5)  The defendant was a contiguous property owner, as described in subsection (k).

To establish that the defendant had no reason to know, as provided in paragraph (1), the defendant shall have undertaken, at the time of acquisition, all appropriate inquiry into the previous ownership and uses of the property consistent with good commercial or customary practice in an effort to minimize liability.  For purposes of the preceding sentence, the court shall take into account any specialized knowledge or experience on the part of the defendant, the relationship of the purchase price to the value of the property if uncontaminated, commonly known or reasonably ascertainable information about the property, the obviousness of the presence or likely presence of contamination at the property, and the ability to detect such contamination by appropriate inspection.

Nothing in this subsection or in section 128D-6(c)(3) shall diminish the liability of any previous owner or operator of such facility who would otherwise be liable under this chapter.  Notwithstanding this definition, if the defendant obtained actual knowledge of the release or threatened release of a hazardous substance at such facility when the defendant owned the real property and then subsequently transferred ownership of the property to another person without disclosing such knowledge, the defendant shall be treated as liable under section 128D-6(a)(1) and no defense under section 128D-6(c)(3) shall be available to the defendant.

Nothing in this subsection shall affect the liability under this chapter of a defendant who, by any act or omission, caused or contributed to the release or threatened release of a hazardous substance which is the subject of the action relating to the facility.

(e)  No person shall be liable under this chapter or otherwise under the laws of the State or any of the counties, including the common law, to any government or private parties for costs, damages, or penalties as a result of actions taken or omitted in the course of rendering care, assistance, or advice in compliance with this chapter, the National Contingency Plan, or at the direction of a federal or state on-scene coordinator, with respect to an incident creating a danger to public health or welfare or the environment as a result of any release of a hazardous substance or pollutant or contaminant or the threat thereof.  This subsection shall not preclude liability for costs, damages, or penalties as the result of gross negligence or intentional misconduct on the part of such person.

(f)  No county or local government shall be liable under this chapter for costs or damages as a result of actions taken in response to an emergency created by the release or threatened release of a hazardous substance or pollutant or contaminant generated by or from a facility owned by another person.  This subsection shall not preclude liability for costs or damages as a result of gross negligence or intentional misconduct by the county or local government.

(g)  No indemnification, hold harmless, or similar agreement or conveyances shall be effective to transfer from the owner or operator of any vessel or facility or from any person who may be liable for a release or threat of release under this section, to any other person, the liability imposed under this section.  Nothing in this subsection shall bar any agreement to insure, hold harmless, or indemnify a party to such agreement for any liability under this section.  Nothing in this chapter shall bar a cause of action that an owner or operator or any person subject to liability under this section, or a guarantor, has or would have, by reason of subrogation or otherwise against any person.

(h)  In the case of an injury to, destruction of, or loss of natural resources under section 128D-6(a)(4)(B), liability shall be solely to the State for natural resources within the State or belonging to, managed by, controlled by, or appertaining to the State.  The natural resource trustee for the State shall act on behalf of the public as trustee of such natural resources to recover for such damages.  Sums recovered by the natural resource trustee under section 128D-6(a)(4)(B) shall not be limited by the sums which can be used to restore or replace such resources.  Any damages recovered by the state attorney general for damages to natural resources shall be deposited in the fund and credited to a special account for the purposes provided above.

(i)  Provided that no liability shall be imposed under this chapter, where the party sought to be charged has demonstrated that the damages to natural resources complained of were specifically identified as an irreversible and irretrievable commitment of natural resources in an environmental impact statement, or other comparable environmental analysis, and the decision to grant a permit or license authorizes such commitment of natural resources, and the facility or project was otherwise operating within the terms of its permit or license.  There shall be no double recovery under this chapter for natural resource damages, including the costs of damage assessment or restoration, rehabilitation, or acquisition for the same release and natural resources.  Notwithstanding any other provision of this chapter, there shall be no recovery under this chapter for natural resource damages where such damages have occurred wholly before July 1, 1990.

(j)  No person other than a government entity may recover costs or damages under this chapter arising from a release which occurred before July 1, 1990.

(k)  Contiguous properties shall be treated as stated in this subsection, except as specifically noted:

(1)  A person shall not be considered to be an owner or operator under the following conditions:

(A)  In general, a person who owns real property that is contiguous to or otherwise similarly situated with respect to, and that is or may be contaminated by a release or threatened release of a hazardous substance from, real property that is not owned by that person shall not be considered to be an owner or operator of a vessel or facility under section 128D-6(a) solely by reason of the contamination if:

(i)  The person did not cause, contribute to, or consent to the release or threatened release;

(ii)  The person is not potentially liable, or affiliated with any other person who is potentially liable, for response costs at a facility through any direct or indirect familial relationship or any contractual, corporate, or financial relationship (other than a contractual, corporate, or financial relationship that is created by a contract for the sale of goods or services); or the result of a reorganization of a business entity that was potentially liable;

(iii)  The person takes reasonable steps to stop any continuing release; prevent any threatened future release; and prevent or limit human, environmental, or natural resource exposure to any hazardous substance released on or from property owned by that person;

(iv)  The person provides full cooperation, assistance, and access to persons who are authorized to conduct response actions or natural resource restoration at the vessel or facility from which there has been a release or threatened release (including the cooperation and access necessary for the installation, integrity, operation, and maintenance of any complete or partial response action or natural resource restoration at the vessel or facility);

(v)  The person is in compliance with any land use restrictions established or relied on in connection with the response action at the facility, and the person does not impede the effectiveness or integrity of any institutional control employed in connection with a response action;

(vi)  The person complies with any request for information or administrative subpoena issued by the President of the United States under 42 United States Code chapter 103, by the director under chapter 128D, or issued by any state or federal court;

(vii)  The person provides all legally required notices with respect to the discovery or release of any hazardous substances at the facility; and

(viii)  At the time at which the person acquired the property, the person conducted all appropriate inquiry within the meaning of 42 United States Code section 9601(35)(B) with respect to the property, and the person did not know or have reason to know that the property was or could be contaminated by a release or threatened release of one or more hazardous substances from other real property not owned or operated by the person;

(B)  To qualify as a person described in subparagraph (A), a person shall establish by a preponderance of the evidence that the conditions in clauses (i) through (viii) of subparagraph (A) have been met;

(C)  Any person who does not qualify as a person described in this paragraph because the person had, or had reason to have, knowledge specified in subparagraph (A)(viii) at the time of acquisition of the real property may qualify as a bona fide prospective purchaser as defined under section 128D-1, if the person is otherwise described in that section;

(D)  With respect to a hazardous substance from one or more sources that are not on the property of a person that is a contiguous property owner that enters ground water beneath the property of the person solely as a result of subsurface migration in an aquifer, subparagraph (A)(iii) shall not require the person to conduct ground water investigations or to install ground water remediation systems, except as the director may deem necessary or in accordance with the policy of the Environmental Protection Agency concerning owners of property containing contaminated aquifers, dated May 24, 1995;

(2)  With respect to a person described in this subsection, nothing in this subsection:

(A)  Limits any defense to liability that may be available to the person under any other provision of law; or

(B)  Imposes liability on the person that is not otherwise imposed by section 128D-6(a);

(3)  The director may:

(A)  Issue an assurance that no enforcement action under chapter 128D shall be initiated against a person described in paragraph (1); and

(B)  Grant a person described in paragraph (1) protection against a cost recovery or contribution action under section 128D-5. [L 1988, c 148, pt of §2; am L 1990, c 298, pt of §18; am L 1991, c 280, §7; am L 1993, c 324, §2; am L 2009, c 125, §3]



§128D-6.5 - Limitation of liability for heavy fuel oil releases.

[§128D-6.5]  Limitation of liability for heavy fuel oil releases.  (a)  Notwithstanding any law to the contrary, the liability of any person under section 128D-6 for any release of heavy fuel oil from a tank barge carrying heavy fuel oil interisland shall not exceed $700,000,000.

(b)  For the purposes of subsection (a):

"Heavy fuel oil" includes petroleum that is no. 6 technical grades of fuel oil and other grades such as navy special fuel oil and bunker C.

"Release of heavy fuel oil" means a release subject to the federal Oil Pollution Act of 1990.

"Tank barge" means any vessel that carries oil in bulk as cargo or in residue and is not equipped with a means of self propulsion. [L 1996, c 315, §1]



§128D-7 - State contingency plan; rules.

§128D-7  State contingency plan; rules.  (a)  The department shall adopt, by rules, and from time to time update a Hawaii state contingency plan which, as nearly as the department deems appropriate and practicable, shall comport with and complement the National Contingency Plan prepared under the authority of the Clean Water Act and CERCLA.  The state contingency plan shall include methods and criteria for evaluating the degree of hazard present at a site with releases of hazardous substances or pollutants or contaminants, including whether the site poses an imminent or substantial hazard, and whether it is a priority site, and whether response actions are feasible and effective.  In preparing the plan, the department shall consider and take into account regionally and locally developed contingency plans.

(b)  The department shall adopt, by rules, the criteria for the selection and for the priority ranking of sites pursuant to subsection (c) for removal and remedial action under this chapter, and shall adopt criteria for the ranking of sites in order of priority.  The criteria shall take into account the pertinent factors relating to the public health and the environment, which shall include, but are not limited to, potential hazards to public health and the environment, the risk of fire or explosion, toxic hazards, the extent to which the deferral of remedial action will result, or is likely to result, in a rapid increase in cost or in a hazard to human health and the environment.  The criteria may include a minimum hazard threshold below which sites shall not be listed pursuant to this section.

(c)  The department shall publish and revise, at least annually, a listing of the sites subject to this chapter and any de minimis settlements made under this chapter.  The sites shall be categorized and placed on one of the following lists:

(1)  A list of the sites with releases of hazardous substances for which the department has identified a responsible party, and the responsible party is in compliance, as determined by the department, with an order issued, or an enforceable agreement entered into.

(2)  A list of the sites with releases of hazardous substances for which all of the following apply:

(A)  The department has not been able to identify a responsible party or the responsible party is not in compliance, as determined by the department, with an order issued or an enforceable agreement entered into;

(B)  The nature and extent of the release of hazardous substances at the site have not been adequately characterized by the responsible party or the department.

(d)  Funds appropriated to the department for response actions shall be expended in conformance with the priority ranking of sites, as established on the list of sites specified in subsection (c), except that funds appropriated for removal action may be expended without conforming to the priority ranking if any of the following apply:

(1)  The funds are necessary to monitor removal actions conducted by private parties at sites listed pursuant to subsection (c)(1);

(2)  State funds are necessary for the State's share of a removal or remedial action pursuant to section 104(c)(3) of CERCLA;

(3)  The funds are used to assess, evaluate, and characterize the nature and extent of a release of hazardous substances or pollutants or contaminants at sites listed pursuant to this section; or

(4)  The director determines that immediate removal action at a facility or site is necessary because there may be an imminent and substantial endangerment to the public health or welfare or the environment.

(e)  The criminal penalties set forth in sections 128D-3 and 128D-10 shall not take effect until the state contingency plan has been adopted.  Until the state contingency plan is adopted, the National Contingency Plan, as it exists on the effective date of this chapter, will be considered to be the state contingency plan for purposes of enforcing the remaining sections of this chapter.

(f)  The department may adopt such rules, as it deems necessary for the implementation, administration, and enforcement of this chapter, CERCLA, the Clean Water Act, and other pertinent laws. [L 1988, c 148, pt of §2; am L 1990, c 298, pt of §18; am L 1991, c 280, §8]

Note

Effective date of L 1991, c 280 is June 17, 1991.



§128D-8 - Civil penalties.

§128D-8  Civil penalties.  (a)  Any person who is liable for a release, or threat of a release, of hazardous substances, and who fails, without sufficient cause, to properly provide removal or remedial action pursuant to an administrative order issued by the director, may be liable to the department for punitive damages up to three times the amount of any costs incurred by the fund pursuant to this chapter as a result of the failure to perform the actions specified in the order.  The director is authorized to commence a civil action against any such person to recover the punitive damages, which shall be in addition to any costs recovered from such person pursuant to section 128D-5.

(b)  In addition to liability for costs incurred by the State for the investigation, assessment, containment, and removal of a release or a threat of a release of hazardous substances, any person who wilfully, knowingly, or recklessly violates or fails or refuses to comply with any provision of this chapter, or any order issued, or rule adopted under this chapter, shall be subject to a civil penalty not to exceed $50,000 for each separate violation.  Each day a violation continues shall constitute a separate violation.  The director is authorized to commence a civil action in the appropriate circuit court to recover such penalties.

(c)  Any rule issued pursuant to this chapter shall be adopted in accordance with chapter 91.

(d)  Civil penalties collected under this chapter shall be paid to the department for deposit into the revolving fund and may be recovered in a civil action in a court of competent jurisdiction where the violation is alleged to have occurred.

(e)  In determining the amount of any civil penalty assessed pursuant to this section, the court shall take into account the nature, circumstances, extent, and gravity of the violation or violations and, with respect to the violator, ability to pay, any prior history of such violations, the degree of culpability, economic benefit of savings, if any, resulting from the violation, and such other matters as justice may require.  The director may compromise and settle any claim for a penalty pursuant to this chapter. [L 1990, c 298, pt of §17; am L 1991, c 280, §§9, 10]



§128D-9 - Injunctive relief.

[§128D-9]  Injunctive relief.  The director may institute a civil action in any court of competent jurisdiction for injunctive relief to prevent any violation of this chapter, of any rule adopted pursuant to this chapter, or of any order issued pursuant to this chapter.  The court shall grant relief in accordance with the Hawaii rules of civil procedure. [L 1990, c 298, pt of §17]



§128D-10 - Knowing releases.

§128D-10  Knowing releases.  Any person who knowingly releases a hazardous substance into the environment in an amount above the reportable quantity established in the rules (other than a permitted release pursuant to and in accord with a federal, state, or county permit), shall be subject to prosecution for a class C felony or shall be punished by a civil penalty of not more than $100,000 per day of violation. [L 1990, c 298, pt of §17; am L 1991, c 280, §11]



§128D-11 - Recordkeeping requirements.

§128D-11  Recordkeeping requirements.  No person, with intent to avoid, evade, prevent, or obstruct compliance in whole or in part with any investigative action or request made under this chapter, or any enforcement action taken under this chapter, shall remove from any place, conceal, withhold, destroy, mutilate, alter, or by any other means falsify any record, report, or information that is the subject of or who has reason to believe that they may be the subject of any investigative action or request under section 128D-4(a) and (b). [L 1990, c 298, pt of §17; am L 1991, c 280, §12]



§128D-12 - Confidentiality of information.

§128D-12  Confidentiality of information.  (a)  Any record, report, or information obtained from any persons under section 128D-4(a) and (b) shall be available to the public, except as provided in subsection (b).

(b)  Upon a showing satisfactory to the department that public disclosure of records, reports, or information, or a particular part thereof, obtained by the department, its personnel or contractors pursuant to this chapter, would divulge commercial or financial information entitled to protection under state or federal law, the department shall consider such information to be confidential and not a public record open to disclosure.

(c)  No records, reports, or information for which confidentiality is claimed by the person from whom they are obtained shall be disclosed until such person has received reasonable notice under the procedures set forth in 40 Code of Federal Regulations Part 2, Section 2.201 et seq. and has had the opportunity to demonstrate why these should not be disclosed, including a reasonable opportunity to obtain judicial relief.  In any such proceeding, confidentiality shall be accorded to any documents which satisfy the criteria set forth in 40 Code of Federal Regulations Part 2 or any rules adopted by the department.

(d)  No confidential information, obtained pursuant to this chapter by any official or employee of the department within the scope and cause of this official's or employee's employment in the prevention, control, or cleanup of releases of hazardous substances or pollutants or contaminants into the environment, shall be disclosed by the official or employee with the following exception:  the document or information may be disclosed to officers, employees, or authorized representatives of the State or of the United States, including local government entities, who have been charged with carrying out this chapter, including a cost recovery or an enforcement action, or to comply with any state law, CERCLA, or the Clean Water Act, or when relevant in any proceeding under this chapter.  Persons receiving information pursuant to this subsection shall maintain the confidentiality of the information which is provided in this section to the maximum extent allowed by law. [L 1990, c 298, pt of §17; am L 1991, c 280, §13]



§128D-13 - Reporting requirements.

[§128D-13]  Reporting requirements.  The department shall submit to the legislature an annual report, including a comprehensive budget to implement remedial action plans requiring funding by the environmental response revolving fund.  This report shall identify those sites eligible for remedial action under CERCLA, including a statement as to any appropriation that may be necessary to pay the State's share of the plan. [L 1990, c 298, pt of §17]



§128D-14 - Public participation.

[§128D-14]  Public participation.  Public participation activities may be implemented by the department and required of responsible parties, in accordance with the state contingency plan, or any other state rule. [L 1990, c 298, pt of §17]



§128D-15 - Employee protection.

§128D-15  Employee protection.  No person shall terminate from employment or in any other way discriminate against, or cause to be eliminated from employment or discriminated against, any person on the grounds that the person has provided information to the State, filed, instituted, or caused to be filed or instituted any proceeding under this chapter, or has testified or is about to testify in any proceeding resulting from the administration or enforcement of this chapter, or has refused to act because of the good faith belief that one would be acting in violation of this chapter.  No criminal penalty shall be imposed under this chapter upon any person for action taken in the course and scope of his or her employment if the person does not possess managerial or supervisory authority. [L 1990, c 298, pt of §17; am L 1991, c 280, §14]



§128D-16 - REPEALED.

§128D-16  REPEALED.  L 1991, c 280, §16.



§128D-17 - Judicial review.

§128D-17  Judicial review.  (a)  Any person who receives and complies with the terms of any order issued under this chapter may bring and maintain an action in the circuit court to review the order as provided for in this section, prior to the completion of all action required in this order, provided that the person shall not seek any form of injunctive relief and at all times is in compliance with the order.

(b)  The director's order may be issued without a hearing and shall be supported by an administrative record consisting of the documents and other papers and materials considered by the director in issuing the order.  The order shall be effective immediately unless it provides otherwise.  The person receiving the order may supplement the administrative record with other documents, writings, or material within thirty days after receipt of the order.  In the sole discretion of the director, the administrative record may be supplemented further by a proceeding in which testimony and other evidence may be received.  A person aggrieved by the order who is and continues to be in compliance with the order may petition the circuit court for an expedited review of the order after service of a certified copy of the order.  The review by the court shall be confined to the administrative record.  The court shall, upon request by any party, hear oral arguments and receive written briefs.  Discovery shall not be permitted.  The court shall affirm the order or, if it finds that the order is arbitrary and capricious, it shall reverse or modify the order.  The court's order in any expedited review shall be without prejudice to any party in any other proceeding.

(c)  In an expedited review of the director's order concerning the determination that the aggrieved party is subject to liability under this chapter, the court shall affirm the order unless it is clearly shown to be arbitrary and capricious.

(d)  If the court reverses the director's determination that the objecting party is subject to liability under this chapter, the court shall vacate the order of the director in its entirety and award the objecting party reimbursement from the fund, or if sufficient funds are not available, then from the State, of all costs incurred in complying with the order, which may include the party's reasonable attorney's fees.

(e)  In reviewing a director's order under this section, the court shall uphold the director's decision on technical issues, including the nature and scope of the action ordered, unless the objecting party demonstrates, based on the administrative record, that the decision is arbitrary and capricious.

(f)  If the court finds that the director's order is arbitrary and capricious under subsection (e), the court shall issue findings of fact and conclusions of law sufficient to advise the parties of the deficiencies in the order.  The court shall thereafter allow the contesting parties a thirty-day period following the entry of its findings of fact and conclusions of law to agree to mutually acceptable technical modifications to the challenged order.  However, if the contesting parties are unable to reach agreement within the thirty-day period, then the parties shall notify the court and each party shall select a technical panel member in accordance with subsection (g) at the conclusion of the thirty-day period.  The court shall order that the outstanding issues be submitted to a technical panel for binding resolution of the issues identified by the court in a manner consistent with the court's findings and conclusions, and the state contingency plan.

(g)  The technical panel shall consist of three members, each of whom shall have expertise in engineering, or expertise in the physical, chemical, biological, or health sciences.

(h)  A majority of the technical panel members shall determine an appropriate resolution to the technical issues identified by the court in the period of time the court orders.  The technical panel members shall be selected as follows:

(1)  One member shall be selected by the director;

(2)  One member shall be selected by the objecting party, or a majority of the objecting parties challenging the order; and

(3)  The foregoing two members shall select the third member of the panel within thirty days of their selection.

(i)  After making a decision that resolves the technical issues, the technical panel shall submit its final decision to the court.  The court shall vacate the order found arbitrary and capricious and enter an order adopting the decision submitted by the technical panel unless the court finds that:

(1)  The decision is not consistent with the court's findings of fact and conclusions of law and the state contingency plan;

(2)  The decision was procured by corruption, fraud, or undue means;

(3)  There was evident partiality or corruption in the panel, or any of the members;

(4)  The panel was guilty of misconduct by which the rights of any party have been prejudiced; or

(5)  The panel exceeded its powers or so imperfectly executed them that a mutual, final, and definite decision upon the subject matter submitted was not made.

(j)  Any action for concurrent review under this section shall have priority on the civil trial calendar of the circuit court.

(k)  The petitioner, in any action pursuant to section 128D-19, may seek judicial review of any partial or complete denial of the petition.  The review shall be conducted pursuant to section 91-14.  In addition to any other relief that may be awarded, the court may award to the petitioner reimbursement from the fund, or if there are insufficient funds then from the State, which may include appropriate costs, fees, and other expenses, including reasonable attorney's fees.

(l)  In reviewing alleged procedural errors, the court may disallow costs or damages only if the errors were so serious and related to matters of such central relevance to the action that the action would have been significantly changed had the errors not been committed. [L 1990, c 298, pt of §17; am L 1991, c 280, §15]



§128D-18 - Apportionment and contribution.

[§128D-18]  Apportionment and contribution.  (a)  Liability to the State for any costs or expenditures under this chapter shall be joint and several.  Wholly apart from such liability to the State, as between parties who are liable under this chapter, there shall be the rights of apportionment and contribution as provided in this section.

(b)  Any party found liable for any costs or expenditures may institute an action for apportionment under this section at any time after receiving an order or after costs or expenditures are incurred by the liable party.  Any party found liable for any costs or expenditures may join any other parties that may be liable under section 128D-6 in an action for apportionment.

(c)  Any action for apportionment under this section shall be without prejudice to any other action that may be brought by an objecting party under this chapter.

(d)  Any party who has incurred removal or remedial action costs in accordance with this chapter may seek contribution or indemnity from any person who is liable pursuant to this chapter.  An action to enforce a claim for indemnity or contribution may be brought by any defendant in an action brought pursuant to this chapter or in a separate action after the party seeking contribution or indemnity has paid removal or remedial action costs in accordance with this chapter.  In resolving claims for indemnity or contribution, the court may allocate costs among liable parties using those equitable principles which are appropriate.

(e)  Any party who receives compensation for response costs or damages or claims pursuant to this chapter shall be precluded from recovering compensation for the same response costs or damages or claims pursuant to any other state or federal law.  Any party who receives compensation for response costs or damages or claims pursuant to any other state or federal law shall be precluded from receiving compensation for the same response costs of damages or claims as provided in this chapter.

(f)  Any party found liable for any costs or expenditures under this chapter except under section 128D-5, who establishes by a preponderance of the evidence that only a portion of those costs or expenditures are attributable to that party's actions, shall be required to pay only for that portion.  All recoverable costs or expenditures shall be allocated by the court.  If any share of the response costs is not paid by a liable party because of insolvency or otherwise, that share shall be assigned to an orphan share.  If there is an orphan share, the court shall adjust the allocations of the remaining liable parties so that in addition to paying their allocated shares, they proportionately pay the entire orphan share.

(g)  In the process of apportionment of costs among the parties found liable and the establishment of the orphan share, the court shall consider the following criteria:

(1)  The volume of hazardous substances transported to the site by each party.  For purposes of determining volume, the volume of each transport of a hazardous substance shall be allocated between the arranger for the transport and the transporter of a hazardous substance in apportioning a percentage share of response costs;

(2)  The anticipated impact of the hazardous substance and control of the hazardous substance on the cost of response activity at the site;

(3)  The degree of care exercised in the disposal or treatment, or both of the hazardous substance by each party that may be liable under section 128D-6;

(4)  The manner in which the site was operated and the degree of care exercised by the owner or operator;

(5)  The degree of a party's involvement in site operations;

(6)  Whether all applicable permits and licenses required by law were obtained and complied with;

(7)  The degree to which the party cooperated with federal, state, or local officials to prevent, minimize, respond to, or remedy the release or threat of release; and

(8)  Any other aggravating or mitigating factor that the court determines to be relevant.

(h)  If the court finds the evidence insufficient to establish each party's portion of the costs or expenditures under subsection (f), the court shall apportion those costs or expenditures, to the extent practicable, according to equitable principles, among the parties.

(i)  Any costs or expenditures required by this chapter made by a liable party shall be credited toward the party's apportioned share.  Costs shall include reasonable attorney's fees. [L 1991, c 280, pt of §1]



§128D-19 - Administrative review of orders.

[§128D-19]  Administrative review of orders.  (a)  Any person who receives and complies with the terms of any order issued under this chapter, within sixty days after completion of the required order, may petition the director to appoint a hearings officer for review of the order and for reimbursement from the fund or the State for the reasonable costs of complying with the order, including interest.

(b)  Within thirty days of receipt of the petition, the hearings officer shall commence a contested case hearing in compliance with chapter 91, and, within thirty days of the completion of the hearing, grant in whole or in part, or deny the petition.

(c)  In the contested case hearing, in order to obtain reimbursement, the petitioner shall establish by clear and convincing evidence that the petitioner is not liable under this chapter and that the costs for which the petitioner seeks reimbursement are reasonable in light of the action required by the order.

(d)  A petitioner who is liable under this chapter may recover the petitioner's reasonable costs of compliance with the order from the fund, or, if there are not sufficient moneys in the fund to satisfy the claims, then from the State, to the extent that the petitioner can demonstrate, on the administrative record, that the director's decision in selecting the action ordered was arbitrary and capricious or was otherwise not in accordance with the law.  Reimbursement awarded under this subsection shall include all costs incurred by the petitioner pursuant to the order.  If only a portion of the order is found to be arbitrary and capricious or otherwise not in accordance with law, reimbursement awarded under this paragraph shall include all costs incurred by the petitioner pursuant to the portions of the order found to be arbitrary and capricious or otherwise not in accordance with the law.

(e)  Reimbursement awarded under subsections (c) and (d) may include appropriate costs, fees, and other expenses, including reasonable attorney's fees. [L 1991, c 280, pt of §1]



§128D-20 - De minimis settlements.

[§128D-20]  De minimis settlements.  (a)  Whenever practicable and in the public interest, the director, in consultation with the attorney general, as promptly as possible, shall reach a final settlement with a potentially responsible party in any administrative or civil action brought under this chapter, provided that the settlement involves only a minor portion of the response costs at the facility concerned and, in the judgment of the director, the conditions in either paragraph (1) or (2) are met:

(1)  Both the amount of the hazardous substances contributed by that party to the facility and the toxic or other hazardous effects of the substances contributed by that party to the facility are minimal in comparison to other hazardous substances at the facility; or

(2)  The potentially responsible party is the owner of the real property on or in which the facility is located, and did not conduct or permit the generation, transportation, storage, treatment, or disposal of any hazardous substance at the facility, and did not contribute to the release or threat of release of a hazardous substance at the facility through any action or omission.

This subsection shall not apply if the potentially responsible party purchases the real property with actual or constructive knowledge that the property was used for the generation, storage, treatment, or disposal of any hazardous substance.

(b)  The director may provide a covenant not to sue with respect to the facility concerned to any party who has entered into a settlement under this section unless such a covenant would be inconsistent with the public interest.

(c)  The director shall reach any such settlement or grant such covenant not to sue as soon as possible after the director has available the information necessary to reach such a settlement or grant such a covenant.

(d)  A settlement under this section shall be entered as a consent decree or embodied in an administrative order setting forth the terms of the settlement.  Any state court with jurisdiction may enforce any such consent decree or administrative order.

(e)  A party who has resolved its liability to the State under this section shall not be liable for claims for contribution or indemnity regarding matters addressed in the settlement.  Such settlement does not discharge any of the other potentially responsible parties unless its terms so provide, but it reduces the potential liability of the others by the amount of the settlement.

(f)  Nothing in this section shall be construed to affect the authority of the director to reach settlements with other potentially responsible parties. [L 1991, c 280, pt of §1]



§128D-21 - Citizen's suits.

[§128D-21]  Citizen's suits.  (a)  Except as provided in subsections (c) and (d) and in section 128D-17, any person may commence a civil action in the circuit court on the person's own behalf against:

(1)  Any person, including the State and any other governmental instrumentality or agency, who is alleged to be in violation of any rule, requirement, or order that has become effective pursuant to this chapter; or

(2)  The director, where there is alleged a failure of the director to perform any act or duty under this chapter, that is not discretionary with the director.

(b)  The circuit court shall have jurisdiction in actions brought under subsection (a)(1) to enforce the rule, requirement, or order concerned, to order such action as may be necessary to correct the violation, and to impose any civil penalty provided for the violation.  The circuit court shall have jurisdiction in actions brought under subsection (a)(2) to order the director to perform the act or duty concerned.

(c)  The following shall apply to actions brought pursuant to subsection (a)(1):

(1)  No action may be commenced before sixty days after the plaintiff has given notice in accordance with rules adopted under chapter 91 of the violation to:

(A)  The director; and

(B)  Any alleged violator of the rule, requirement, or order concerned; and

(2)  No action may be commenced if the director has issued a notice letter to the violator concerning the violation or has undertaken a response action, including investigation, with respect to the violation.

(d)  No action may be commenced under subsection (a)(2) before the sixtieth day following the date on which the plaintiff gives notice to the director that the plaintiff will commence the action.  Notice under this subsection shall be given in such manner as the director shall adopt by rule.

(e)  The court, in issuing any final order in any action brought pursuant to this section, may award costs of litigation (including reasonable attorney and expert witness fees) to the prevailing or the substantially prevailing party whenever the court determines such an award is appropriate.

(f)  The State, if not a party to any action under this section, may intervene as a matter of right.

(g)  This chapter does not affect or otherwise impair the rights of any person under federal, state, or common law, except with respect to the timing of review as provided in section 128D-17.

(h)  No action shall be brought under this section for two years following June 17, 1991. [L 1991, c 280, pt of §1]

Revision Note

"June 17, 1991" substituted for "the effective date of this Act".



§128D-22 - Exemption from duplicative regulation.

[§128D-22]  Exemption from duplicative regulation.  When there has been a response to a release pursuant to an order issued under federal law, the director may use this chapter to address the same release provided that:

(1)  The release creates an imminent and substantial harm to the public health or welfare; and

(2)  The federal law has not provided a remedy consistent with the state contingency plan.

In those circumstances, the director shall avoid actions in conflict with federal law.  A single release may be addressed either by CERCLA or by this chapter, but not both, except in the case of a joint enforcement.  Nothing in this chapter shall prevent the director from taking action pursuant to the common law or other statutory provisions necessary to protect the public health and welfare, safety, or the environment. [L 1991, c 280, pt of §1]



§128D-23 - Exemption from state and county permits.

§128D-23  Exemption from state and county permits.  No state or county permit shall be required for the portion of any removal or remedial action conducted entirely on site where such response action is carried out in compliance with this chapter, or where such removal or remedial action is in response to a release of a hazardous substance or pollutant or contaminant that occurred in or on the coastal waters of the State and such removal or remedial action is carried out in compliance with this chapter, the National Contingency Plan, or at the direction of a federal or state on-scene coordinator. [L 1991, c 280, pt of §1; am L 1993, c 324, §3]



§128D-31 - General provisions.

[PART II.]  VOLUNTARY RESPONSE PROGRAM

§128D-31  [General provisions.]  (a)  Except as otherwise provided in this part, all requirements of rules adopted pursuant to part I shall apply to voluntary response actions conducted pursuant to this part.  All voluntary response actions, where an exemption from liability may be granted by the department, shall follow the public participation requirements of the remedial process as described in rules adopted pursuant to part I.

(b)  Additionally, within ten days of receiving an application and processing fee, the department shall:

(1)  Post a sign at the site notifying the public of participation in the voluntary response program, the public's opportunity to comment, and how a copy of the application may be obtained; and

(2)  Send a brief summary of the application to the office of environmental quality control for publication in the office's bulletin along with instructions for obtaining a copy of the application and commenting procedures to the department.

The comment period shall run concurrently with and shall not delay the application process.

(c)  This part shall apply to any person who chooses to conduct a voluntary response action.  However, the exemption from liability in section 128D-40 shall only apply to prospective purchasers. [L 1997, c 377, pt of §2; am L 1998, c 233, §1]



§128D-32 - Definitions.

§128D-32  Definitions.  As used in this part, unless the context otherwise requires:

"Prospective purchaser" means a prospective owner, operator, tenant, developer, lender, or any other party who would not otherwise be liable under section 128D-6, prior to a voluntary response action being conducted.

"Requesting party" means the person or persons submitting an application to conduct a voluntary response action.

"Voluntary response action" means a response conducted voluntarily by a requesting party. [L 1997, c 377, pt of §2; am L 2005, c 133, §2]



§128D-33 - Eligibility.

§128D-33  Eligibility.  (a)  This part shall apply to all releases or threats of releases to which the director is authorized to respond under section 128D-4, except:

(1)  A site listed or proposed to be listed on the National Priorities List (NPL) pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA);

(2)  Those sites with respect to which an order or other enforcement actions has been issued or entered under CERCLA and is still in effect;

(3)  A site where the United States Coast Guard has issued a federal Letter of Interest;

(4)  A site that is subject to corrective action under Subtitle C of the Resource Conservation and Recovery Act (RCRA) or chapter 342J; and

(5)  A site that poses an imminent and substantial threat to human health, the environment, or natural resources as determined by the director.

(b)  The requesting party shall provide the department with written consent from the property owner to conduct the voluntary response action including any restrictions of property rights.

(c)  The requesting party shall pay a nonrefundable processing fee of $1,000 with each application to be eligible for a voluntary response action. [L 1997, c 377, pt of §2; am L 1998, c 233, §2]



§128D-34 - Application.

§128D-34  Application.  (a)  For each site at which a requesting party chooses to conduct a voluntary response action, an application and $1,000 nonrefundable processing fee shall be submitted.  In the case of a requesting party that is a public or nonprofit agency, the director may reduce or waive this fee if the director deems it to be in the public interest.

(b)  The department shall review each application in a timely manner and approve or deny the application based upon the requirements in this section and sections 128D-33 and [128D-35].

(c)  Each application shall include but not be limited to the following information:

(1)  The requesting party's name, mailing address, telephone number, facsimile number, if applicable, or electronic mail address;

(2)  The property owners' names, mailing addresses, telephone numbers, facsimile numbers, if applicable, or electronic mail addresses;

(3)  The property location, mailing address, street or physical location address, latitude and longitude, tax map key numbers, and telephone number for the requesting party;

(4)  A brief description of the site, its operational history, and any known or suspected contamination;

(5)  A listing of any permits obtained by any facility on the property;

(6)  A description of the intended scope of work;

(7)  A description of any civil, criminal, or administrative actions relative to the environmental matters of the subject property;

(8)  A written consent by the property owner supporting the proposed voluntary response action including any restrictions of property rights; and

(9)  The signature of the requesting party.

(d)  The requesting party shall provide the department with any and all reports and data pertaining to environmental investigations or response actions on the subject property.

(e)  Within sixty days after initial approval of the application, the requesting party and the department shall negotiate an agreement for conducting the voluntary response action.  The agreement shall contain guarantees of completion, such as letters of credit, personal guarantees, insurance, or similar measures of guarantee.  If, after sixty days, an agreement cannot be negotiated in good faith, the department may deny the application.

(f)  The department's decision on an application shall be final, with no right of appeal. [L 1997, c 377, pt of §2; am L 2005, c 133, §3]



§128D-35 - Denial of application.

§128D-35  Denial of application.  (a)  The director may deny an application submitted under section 128D-34.  In denying an application, the director may consider the following:

(1)  The nature and extent of any past, current, or future actions by the department regarding the proposed site and the impact the voluntary response action might have on these past, current, or future actions;

(2)  Site eligibility based on the criteria in section 128D-33;

(3)  Completeness and accurateness of the application:

(A)  If an application is denied because it is incomplete or inaccurate, the director, not later than forty-five days after receipt of the application, shall identify the omission or inaccuracy for the requesting party.  A requesting party whose application has been denied because it is incomplete or inaccurate, may resubmit an  application for the same response action without submitting an additional application fee; and

(B)  If a requesting party's application is denied a second time, the director may require an additional $1,000 processing fee for any subsequent submittal;

(4)  Inappropriate or inadequate scope of work;

(5)  Pending litigation;

(6)  The capacity of the requesting party or the requesting party's agent to carry out the response action properly;

(7)  Whether the public will receive substantial benefit from the cleanup, including but not limited to environmental improvement and economic development;

(8)  Whether the continued operation of the site or new site development, with the exercise of due care, will aggravate or contribute to the existing contamination or interfere with the department's response action;

(9)  Whether the continued operation or new development of the property will pose health risks to the community and those persons likely to be present at the site; or

(10)  The financial viability of the prospective purchaser.

(b)  If the director finally denies the application, the director shall:

(1)  Notify the requesting party that the application has been denied; and

(2)  Explain the reasons for denial of the application. [L 1997, c 377, pt of §2; am L 1998, c 233, §3]



§128D-36 - Funding.

§128D-36  Funding.  (a)  The department shall establish an account, to be called the voluntary response action account, within the environmental response revolving fund pursuant to section 128D-2, for the purpose of administration and oversight of this part.

(b)  The $1,000 nonrefundable application fee shall be deposited into the voluntary response action account.

(c)  Upon initial approval of an application, the department may require a deposit of up to $5,000 to initiate a site-specific account.  The department may require an additional deposit of up to $5,000, whenever the balance of the site-specific account falls below $1,000.

(d)  If a site-specific account balance is inadequate to support oversight, the department may discontinue oversight on the voluntary response action.  The department may pursue enforcement action against the requesting party and any other person liable under section 128D-6, pursuant to part I of this chapter, when an account balance is inadequate to support further oversight by the department.

(e)  At the completion of the voluntary response action, or at the termination of the agreement, except when the voluntary response action requires continuing oversight, the department shall provide a final accounting of the site-specific account and return the balance to the requesting party. [L 1997, c 377, pt of §2; am L 2005, c 133, §4]



§128D-37 - Oversight costs.

§128D-37  Oversight costs.  (a)  The department's oversight costs shall be calculated at $100 for each hour of staff time plus actual expenses incurred or one hundred twenty-five per cent of actual cost when contracting for oversight services.  If a requesting party is a public or nonprofit agency, the director may reduce or waive this fee if the director deems it to be in the public interest.

(b)  The department shall provide each requesting party or parties a summary of the oversight costs for the party's specific site on an annual basis. [L 1997, c 377, pt of §2; am L 2005, c 133, §5]



§128D-38 - Exempt positions.

§128D-38  Exempt positions.  There are established such positions as necessary to support the voluntary response program and other voluntary activities pursuant to this chapter.  These positions shall be appointed by the director without regard to chapter 76.  These positions shall be included in any benefit program generally applicable to the officers and employees of the State. [L 1997, c 377, pt of §2; am L 2000, c 253, §150; am L 2005, c 133, §6]



§128D-39 - Letter of completion.

§128D-39  Letter of completion.  (a)  Within thirty days of satisfactory completion of the voluntary response action, the director shall issue a letter of completion for the response action completed by the requesting party.

(b)  The letter of completion shall identify the specific hazardous substances, pollutants, contaminants, media, and land area addressed in the response action.

(c)  If contamination is left on the site, the letter of completion shall specify terms and conditions necessary to protect the public health and environment.

(d)  The letter of completion shall be noted on the property deed and shall be sent to the county agency that issues building permits.  The exemption from future liability and other benefits and restrictions identified in the letter of completion shall run with the land and apply to all future owners of the property.  The exemption from liability noted in section 128D-40 shall not apply to those persons who were liable pursuant to section 128D-6 prior to conducting the voluntary response action. [L 1997, c 377, pt of §2; am L 1998, c 233, §4; am L 2005, c 133, §7]



§128D-40 - Exemption from liability.

§128D-40  Exemption from liability.  (a)  To qualify for an exemption from liability, a requesting party that is also a prospective purchaser shall enter into a voluntary response agreement with the department prior to becoming the owner or operator of the property that is the subject of the agreement.

(b)  Prospective purchasers who complete a voluntary response action and receive a letter of completion from the department are exempt from future liability to the department for those specific hazardous substances, pollutants, contaminants, media, and land area addressed in the voluntary response action and specified in a letter of completion from the department.  Prospective purchasers of property for which an owner has completed a voluntary response action and received a letter of completion from the department are exempt from future liability to the department for those specific hazardous substances, pollutants, contaminants, media, and land area addressed in the voluntary response action and specified in the letter of completion issued to the party who conducted the voluntary response action.

(c)  The exemption from future liability to the department referenced in subsection (b) applies only to those specific hazardous substances, pollutants, and contaminants cleaned up to a risk-based standard of not more than one total lifetime cancer risk per one million and only to the specific media and land area addressed in the voluntary response action; provided that the exemption only applies to the contamination which occurred prior to conducting the voluntary response action.

(d)  A party who is exempt from future liability to the department under subsections (b) and (c) shall not be liable for claims for contribution or indemnity regarding matters addressed in the voluntary response action.

(e)  The department reserves the right to take action consistent with this chapter against responsible parties.

(f)  The exemption from liability shall not be effective:

(1)  If a letter of completion is acquired by fraud, misrepresentation, or failure to disclose material information;

(2)  Where transactions were made for the purpose of avoiding liability under part I; or

(3)  If a prospective purchaser fails to comply with the terms and conditions specified in the letter of completion.

(g)  There shall be no exemption from liability for other laws or requirements. [L 1997, c 377, pt of §2; am L 1998, c 233, §5; am L 2005, c 133, §8]



§128D-41 - Termination of voluntary response action.

[§128D-41]  Termination of voluntary response action.  (a)  An agreement under this part may be terminated by the requesting party at any time.

(b)  The director may terminate an agreement pursuant to this section when:

(1)  There is an imminent and substantial threat to public health, the environment, or natural resources;

(2)  The requesting party is not acting in good faith;

(3)  Inadequate funds remain in the site-specific account;

(4)  An applicant becomes ineligible after initiating the action pursuant to sections [128D-33] and [128D-35];

(5)  An applicant fails to comply with the terms of the agreement noted in section [128D-34(e)]; or

(6)  The draft remedial action is inadequate.

(c)  Termination of the agreement pursuant to this section does not affect any right the director may have under any law to recover costs or to take enforcement action.

(d)  Nothing in this part prohibits the department from taking enforcement action prior to completion of the voluntary response action.  Furthermore, the director may, at any time, use the director's authority under section 128D-4 when it is deemed necessary. [L 1997, c 377, pt of §2]






CHAPTER 128E - HAWAII EMERGENCY PLANNING AND COMMUNITY RIGHT-TO-KNOW ACT

§128E-1 - Definitions.

[§128E-1]  Definitions.  As used in this chapter, unless the context otherwise requires:

"Administrator" means the administrator of the United States Environmental Protection Agency.

"CERCLA" means the Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended, 42 U.S.C. §§9601-9675.

"Commission" means the Hawaii state emergency response commission.

"Committee" means the local emergency planning committee within each county responsible for preparing hazardous material plans and performing other functions under the Emergency Planning and Community Right-to-Know Act of 1986 and [this chapter].

"County agency" means a county or any officer or agency thereof.

"Department" means the department of health.

"Director" means the director of health.

"EPCRA" means the Emergency Planning and Community Right-to-Know Act of 1986, as amended, 42 U.S.C. §§11001-11050.

"Environment" means any waters, including surface water, ground water, or drinking water; any land surface or any subsurface strata; or any ambient air, within the State or under the jurisdiction of the State.

"Extremely hazardous substance" means any substance listed in Appendix A of 40 Code of Federal Regulations Part 355, as amended, or as defined by rules adopted by the commission.

"Facility" means any building, structure, installation, equipment, pipe or pipeline (including any pipe into a sewer or publicly-owned treatment works), well, pit, pond, lagoon, impoundment, ditch, landfill, storage container, motor carrier, rolling stock, aircraft, site, or area where a hazardous substance or pollutant or contaminant has been deposited, stored, disposed of, or placed, or otherwise comes to be located.  The term does not include any consumer product in consumer use.

"Hazardous material" or "hazardous substance" means any hazardous substance as defined in chapter 128D.

"HEPCRA" means the Hawaii Emergency Planning and Community Right-to-Know Act.

"Person" means an individual, firm, corporation, association, partnership, consortium, joint venture, commercial entity, state, county, commission, or, to the extent the United States or an interstate body is subject to this chapter, the United States or the interstate body.

"Release" means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing of any hazardous substance, or pollutant or contaminant into the environment, including the abandonment or discarding of barrels, containers, and other closed receptacles containing a hazardous substance, or pollutant or contaminant.  The term does not include:

(1)  Any release that results in the exposure of persons solely within a workplace, with respect to claims that these persons may assert against their employer;

(2)  Emissions from the engine exhaust of a motor vehicle, rolling stock, aircraft, vessel, or pipeline pumping station engine;

(3)  Release of a source, byproduct, or special nuclear material from a nuclear incident, as those terms are defined in the Atomic Energy Act of 1954, as amended, 42 U.S.C. §2011 et seq., if this release is subject to requirements with respect to financial protection established by the Nuclear Regulatory Commission under 42 U.S.C. §2210;

(4)  Any release resulting from the normal application of fertilizer;

(5)  Any release resulting from the legal application of a pesticide product registered under the Federal  Insecticide, Fungicide, and Rodenticide Act, as amended; or

(6)  Any release from sewerage systems collecting and conducting primarily domestic wastewater.

"Reportable quantity" means the quantity of a hazardous material stated on the various lists of hazardous substances as defined in chapter 128D.

"Threshold planning quantity" means the threshold planning quantity for an "extremely hazardous substance" as defined in 40 Code of Federal Regulations Part 355.

"Toxic chemical" means a substance appearing on the list of chemicals described in section 313 of the Emergency Planning and Community Right-to-Know Act of 1986, as set forth in 40 Code of Federal Regulations Part 372. [L 1993, c 300, pt of §1]



§128E-2 - Designation and functions of the Hawaii state emergency response commission.

§128E-2  Designation and functions of the Hawaii state emergency response commission.  (a)  There is created the Hawaii state emergency response commission, which shall be placed within the department for administrative purposes and carry out the requirements of this chapter.

(b)  The commission shall consist of the following members, who shall be appointed by the governor as provided in section 26-34:

(1)  The director of health;

(2)  The chairperson of the board of agriculture;

(3)  The adjutant general;

(4)  The director of labor and industrial relations;

(5)  The chairperson of the board of land and natural resources;

(6)  The director of the office of environmental quality control;

(7)  The director of business, economic development, and tourism;

(8)  The director of transportation;

(9)  The dean of the University of Hawaii school of public health or the dean of the University of Hawaii school of medicine, as determined by the governor;

(10)  The director of the environmental center of the University of Hawaii;

(11)  One representative from each committee designated by the mayor of each respective county; and

(12)  Other persons appointed by the governor to meet the minimum requirements of the Emergency Planning and Community Right-to-Know Act of 1986.

(c)  A state officer who serves as a member of the commission may designate, in writing, another person to act in place of the officer.  The designated person shall have all the powers of a commission member.

(d)  The director shall be the chairperson of the commission.  A vice-chairperson shall be designated by the chairperson to serve in the chairperson's absence.  The chairperson or the vice-chairperson may assign, delegate, or transfer tasks, duties, and responsibilities to members of the commission.

(e)  Commission members shall serve without compensation, but shall be reimbursed for actual and necessary expenses, including travel expenses, incurred in carrying out their duties.

(f)  Commission and committee support personnel shall be supervised and administered by the chairperson as the primary agent responsible for performing the functions and duties of the commission.  The department shall employ such professional, technical, administrative, and other staff personnel as may be deemed necessary to carry out the purposes of this chapter.

(g)  The commission shall:

(1)  Carry out the duties and responsibilities of a state emergency response commission as specified in the Emergency Planning and Community Right-to-Know Act of 1986;

(2)  Develop state contingency plans relating to the implementation of this chapter;

(3)  Supervise, coordinate, and provide staff support to the committees for the implementation of this chapter and the Emergency Planning and Community Right-to-Know Act of 1986;

(4)  Develop a public information, education, and participation program for the public and facility owners covering the requirements of this chapter, and the interpretation of the chemical information collected pursuant to this chapter and the risks that these chemicals pose to the public health and environment;

(5)  Appoint the members of the committees;

(6)  Develop a state chemical inventory form to be used in lieu of the federal Tier II form and chemical list requirements; and

(7)  Do all other things necessary for the implementation of this chapter and the requirements of the Emergency Planning and Community Right-to-Know Act of 1986. [L 1993, c 300, pt of §1; am L 2002, c 60, §2]



§128E-3 - Powers; rulemaking; appointment of hearing officers.

[§128E-3]  Powers; rulemaking; appointment of hearing officers.  (a)  The commission may adopt rules in accordance with chapter 91 to implement this chapter.  The rules shall include, but not be limited to, requirements for reporting releases.  Any person heard at a public hearing on the adoption of any rule shall be given written notice of the action taken by the commission with respect to the rule.

(b)  In addition to other specific powers provided in this chapter, the commission may appoint, without regard to chapter 76, hearing officers to conduct public participation activities, including public hearings and public information meetings. [L 1993, c 300, pt of §1; am L 2000, c 253, §150.



§128E-4 - Establishment of emergency planning districts.

[§128E-4]  Establishment of emergency planning districts.  Each county is designated as an emergency planning district for the purposes of this chapter; provided that the department shall be responsible for Kalawao county. [L 1993, c 300, pt of §1]



§128E-5 - Establishment and functions of local emergency planning committees.

[§128E-5]  Establishment and functions of local emergency planning committees.  (a)  A minimum of one local emergency planning committee shall be established in each county.  The committee shall be subject to the requirements of this chapter and section 303 of the Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C. §11003.

(b)  The members of a committee shall be appointed by the commission, based upon the recommendations of the respective mayor of a county.  The list of recommended persons shall contain at least one person from each of the groups listed in subsection (c).  The commission may reject any recommendation made by the mayor of a county and appoint persons who did not receive a recommendation from the mayor.

(c)  A committee shall be composed of at least one person from each of the following groups:

(1)  Elected state and county officials;

(2)  Law enforcement, first aid, health, environmental, hospital, and transportation personnel;

(3)  Firefighting personnel;

(4)  Civil defense and emergency management personnel;

(5)  Broadcast and print media personnel;

(6)  Community groups not affiliated with emergency service groups;

(7)  Owners and operators of facilities subject to the requirements of the Emergency Planning and Community Right-to-Know Act of 1986; and

(8)  Other groups recommended by the mayor and appointed by the commission.

(d)  Not more than sixty days after the occurrence of a vacancy, the commission, based upon the recommendations of the mayor, shall appoint a successor member to the committee, unless the requirements of subsection (c) have been fulfilled.

(e)  Upon the failure of the mayor of a county to submit a list of nominees to the commission not more than forty-five days after notice of a vacancy, the commission shall make the appointment on its own initiative unless the requirements of subsection (c) have been fulfilled.

(f)  Each committee shall:

(1)  Adopt bylaws and other administrative procedures to carry out the duties, requirements, and responsibilities set forth in this chapter, and as required by the commission and the Emergency Planning and Community Right-to-Know Act of 1986;

(2)  Take appropriate actions to ensure the preparation, implementation, and annual update and review of the local emergency response plan required by this chapter and the Emergency Planning and Community Right-to-Know Act of 1986.  The local emergency response plans shall include, but not be limited to, the following:

(A)  Identification of each facility subject to the requirements of section 303 of the Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C. §11003 and within the emergency planning district; identification of routes likely to be used for the transportation of substances on the list of extremely hazardous substances; and identification of additional facilities contributing or subjected to additional risk due to their proximity to facilities subject to the requirements of this section, such as hospitals or natural gas facilities;

(B)  Methods and procedures to be followed by facility owners and operators and local emergency and medical personnel in responding to any release of these substances;

(C)  Designation of a community emergency coordinator and facility emergency coordinators, who shall make determinations necessary to implement the plan;

(D)  Procedures providing reliable, effective, and timely notification by facility emergency coordinators and the community emergency coordinator to persons designated in the emergency plan, and the public, that a release has occurred, consistent with the notification requirements of this chapter and section 304 of the Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C. §11004;

(E)  Methods for determining the occurrence of a release, and the area or population likely to be affected by the release;

(F)  A description of emergency equipment and facilities in the county and at each facility in the county subject to the requirements of this section, and the identification of the persons responsible for the equipment and facilities;

(G)  Evacuation plans, including provisions for precautionary evacuation and alternate traffic routes;

(H)  Training programs, including schedules for training of local emergency response and medical personnel; and

(I)  Methods and schedules for exercising the emergency plan;

(3)  Request additional information from the facilities, if necessary, to develop emergency response plans;

(4)  Submit local emergency response plans to the commission for review, and to other affected agencies upon request;

(5)  Report to the commission on alleged violations of this chapter;

(6)  Prepare reports, recommendations, and other information related to the implementation of this chapter, as requested by the commission;

(7)  Have the primary responsibility for receiving, processing, and managing hazardous chemical information forms and data, trade secrets, and public information requests pursuant to this chapter;

(8)  Accept and deposit into the state treasury any grants, gifts, or other funds received for the purpose of carrying out this chapter; and

(9)  Evaluate the need for resources necessary to develop, implement, and exercise the emergency plan, and make recommendations with respect to additional resources that may be required and the means for providing these additional resources.

(g)  The administrative and operational expenses of a committee may be paid by the State. [L 1993, c 300, pt of §1]



§128E-6 - Reporting requirements.

§128E-6  Reporting requirements.  (a)  The owner or operator of a facility in the State that stores, uses, or manufactures any hazardous substance shall comply with the following requirements:

(1)  Each owner or operator of a facility in the State shall comply with the emergency planning and notification requirements of sections 302 and 303 of the Emergency Planning and Community Right-to-Know Act of 1986, 42 United States Code sections 11002 and 11003, if an extremely hazardous substance is present at the facility in an amount in excess of the threshold planning quantity established for the substance;

(2)  Each owner or operator of a facility in this State that is required to prepare or have available a material safety data sheet for a hazardous chemical under the Occupational Safety and Health Act of 1970, as amended, 15 United States Code section 651 et seq., and regulations promulgated under that Act, for:

(A)  All hazardous substances, except for extremely hazardous substances, present at the facility in amounts not less than ten thousand pounds; and

(B)  All extremely hazardous substances present at the facility in amounts not less than five hundred pounds, or the threshold planning quantity for that substance, whichever is less,

shall comply with the following reporting requirements:

(i)  Complete a chemical list by March 1 of each year and submit material safety data sheets not more than thirty days after a request;

(ii)  Complete the state chemical inventory form by March 1 of each year; provided that a Tier II list shall be used until a state form is available;

(iii)  Submit facility diagrams and location area maps by March 1 of each year, and update the maps annually as needed; and

(iv)  Submit emergency response plans required under state or federal law.

The documents required in clauses (i) through (iv) shall be submitted by March 1 of each year to the commission, the respective committee, and the respective fire department;

(3)  Each owner or operator of a facility in this State that is subject to Section 313 of the Emergency Planning and Community Right-to-Know Act of 1986, 42 United States Code section 11023, shall comply with the toxic chemical release form requirements of Section 323 of the Emergency Planning and Community Right-to-Know Act of 1986 by July 1 of each year; and

(4)  Each owner or operator of a facility in this State covered under Section 304 of the Emergency Planning and Community Right-to-Know Act of 1986, 42 United States Code section 11004, shall comply with the notification requirements of Section 304 of the Emergency Planning and Community Right-to-Know Act of 1986, and section 128E-7, if a release of an extremely hazardous substance occurs from the facility.

(b)  The commission shall adopt rules in accordance with chapter 91 establishing the specific information required on the state chemical inventory form.  The chemical inventory form shall facilitate ease in complying with the requirements of [this chapter] by consolidating the necessary information into one form.  The chemical inventory form may include, but is not limited to:

(1)  The chemical name;

(2)  Quantity stored on the site;

(3)  Hazardous components;

(4)  Health and physical hazards; and

(5)  Storage information. [L 1993, c 300, pt of §1; am L 2008, c 87, §2]



§128E-7 - Emergency notification requirements.

[§128E-7]  Emergency notification requirements.  The commission shall adopt rules in accordance with chapter 91 establishing the contents of hazardous substance release reports.  The rules shall address, but are not limited to, the following:

(1)  The quantities of designated hazardous substances that are deemed reportable pursuant to this chapter when released;

(2)  The specific periods of time within which these quantities are deemed reportable pursuant to this chapter after being released;

(3)  The agencies to which reports of releases must be made; and

(4)  The format in which the release is to be reported. [L 1993, c 300, pt of §1]



§128E-8 - Funds for operation.

§128E-8  Funds for operation.  (a)  The department shall establish an account, to be called the local emergency response planning committees account, within the environmental response revolving fund pursuant to section 128D-2, for the purpose of administration and oversight of this chapter.

(b)  All moneys to meet the general operating needs and expenses of the emergency planning and community right-to-know program of the department shall be allocated by the legislature through appropriations out of the state general fund and the environmental response revolving fund; provided that the appropriations from the environmental response revolving fund shall not exceed the amount of moneys collected from the filing fees assessed in section 128E-9.  The department shall include in its budgetary request for each upcoming fiscal period the amounts necessary to effectuate the purposes of this chapter.

(c)  The department of health, with the assistance of the department of budget and finance and department of accounting and general services, shall prepare a report for the legislature concerning the amount of moneys collected during the preceding fiscal year, the amount of moneys collected to date during the current fiscal year, and the amount of moneys to be collected during the upcoming fiscal year, pursuant to sections 128E-9 and 128E-11.  The department shall submit the foregoing report to the legislature not less than twenty days prior to the convening of each regular session of the legislature. [L 1993, c 300, pt of §1; am L 1997, c 260, §4]



§128E-9 - Filing fees.

§128E-9  Filing fees.  Facilities that are required to report according to section 128E-6(a)(2), shall remit $100 with each submission of chemical inventory forms or Tier II forms to the commission by March 1 of each year.  All moneys collected by the department pursuant to this section shall be deposited in the state treasury and accrue to the credit of the environmental response revolving fund established in section 128D-2. [L 1993, c 300, pt of §1; am L 1997, c 260, §5]



§128E-10 - Immunity from civil liability.

[§128E-10]  Immunity from civil liability.  (a)  No employee, representative, or agent of a state or county agency, or persons requested by a state or county agency to engage in any emergency service or response activities involving a hazardous material release at a facility or transportation accident site, shall be liable for the death of or any injury to persons, or the loss of or damage to property, resulting from that hazardous material release, except for any acts or omissions that constitute wilful misconduct.

(b)  No commission or committee member shall be liable for the death of or any injury to persons, the loss of or damage to property, or any civil damages, resulting from any act or omission arising out of the performance of the functions, duties, and responsibilities of the commission or a committee, except for acts or omissions that constitute wilful misconduct. [L 1993, c 300, pt of §1]



§128E-11 - Penalties and fines.

[§128E-11]  Penalties and fines.  (a)  Any person who violates any of the emergency reporting, planning, or notification requirements of section 128E-6 or 128E-7, or fails to pay the fees required by section 128E-9, shall be subject to a civil penalty of not less than $1,000 but not more than $25,000 for each separate offense.  Each day of each violation shall constitute a separate offense.

(b)  Any person who:

(1)  Knowingly fails to report the release of a hazardous substance or extremely hazardous substance, as required by section 128E-7, shall be guilty of a misdemeanor and, upon conviction, be fined not less than $1,000 but not more than $25,000 for each separate offense, or imprisoned for not more than one year, or both.  For the purposes of this paragraph, each day of each violation shall constitute a separate offense; or

(2)  Intentionally obstructs or impairs, by force, violence, physical interference, or obstacle, a representative of the department, a hazardous materials response team, or a committee attempting to perform the duties and functions set forth in section 128E-5, shall be guilty of a misdemeanor and, upon conviction, be fined not less than $5,000 but not more than $25,000 for each separate offense, or be imprisoned for not more than one year, or both.

(c)  All moneys collected under this section shall be deposited in the state treasury and accrue to the credit of the state general fund. [L 1993, c 300, pt of §1]



§128E-12 - Enforcement.

[§128E-12]  Enforcement.  If the commission determines that any person has violated or is violating this chapter, or any rule adopted pursuant to this chapter, the commission:

(1)  Shall cause written notice to be served upon the alleged violator or violators.  The notice shall specify the alleged violation and may contain an order specifying a reasonable time during which the facility shall submit the required reports, forms, and notifications;

(2)  May require the alleged violator or violators to appear before the commission for a hearing at a time and place specified in the notice or to be set later, and to answer the charges complained of; and

(3)  May impose penalties as provided in section 128E-11 by sending a written notice describing the violation, either by certified mail or personal service, to the alleged violator or violators. [L 1993, c 300, pt of §1]



§128E-13 - Relationship to other laws.

[§128E-13]  Relationship to other laws.  (a)  This chapter shall be read in conjunction with the federal statutes and regulations providing for the identification, labeling, and reporting of information concerning hazardous material releases, and any other health and safety provisions relating to hazardous materials, and is intended to supplement federal statutes and regulations in the interest of protecting the health and safety of the citizens of the State.

(b)  Nothing in this chapter shall affect or modify in any way the obligations or liabilities of any person under other laws of the State.

(c)  This chapter shall preempt any ordinances passed or adopted by any county that are effective on, before, or after June 21, 1993, to the extent that these ordinances conflict or are inconsistent with the provisions of this chapter. [L 1993, c 300, pt of §1]

Revision Note

"June 21, 1993" substituted for "the effective date of this chapter".






CHAPTER 128F - EMERGENCY MANAGEMENT ASSISTANCE COMPACT

§128F-1 - Name.

[§128F-1]  Name.  This chapter may be cited as the Emergency Management Assistance Compact. [L 2006, c 55, pt of §2]



§128F-2 - Terms and provisions of compact.

[§128F-2]  Terms and provisions of compact.  The legislature of the State of Hawaii hereby authorizes the governor of the State of Hawaii to enter into a compact on behalf of the State of Hawaii with any other state legally joining therein, in the form substantially as follows:

Emergency Management Assistance Compact

Article I.  Purpose and Authorities

This compact is made and entered into by and between the participating member states which enact this compact, hereinafter called party states.  For the purposes of this compact, the term "states" is taken to mean the several states, the Commonwealth of Puerto Rico, the District of Columbia, and all United States territorial possessions.

The purpose of this compact is to provide for mutual assistance between the states entering into this compact in managing any emergency or disaster that is duly declared by the governor of the affected state, whether arising from natural disaster, technological hazard, man-made disaster, civil emergency aspects of resources shortages, community disorders, insurgency, or enemy attack.

This compact shall also provide for mutual cooperation in emergency-related exercises, testing, or other training activities using equipment and personnel simulating performance of any aspect of the giving and receiving of aid by party states or subdivisions of party states during emergencies, such actions occurring outside actual declared emergency periods.  Mutual assistance in this compact may include the use of the states' National Guard forces, either in accordance with the National Guard Mutual Assistance Compact or by mutual agreement between states.

ARTICLE II.  GENERAL IMPLEMENTATION

Each party state entering into this compact recognizes that many emergencies transcend political jurisdictional boundaries and that intergovernmental coordination is essential in managing these and other emergencies under this compact.  Each state further recognizes that there will be emergencies which require immediate access and present procedures to apply outside resources to make a prompt and effective response to such an emergency.  This is because few, if any, individual states have all the resources they may need in all types of emergencies or the capability of delivering resources to areas where emergencies exist.

The prompt, full, and effective utilization of resources of the participating states, including any resources on hand or available from the federal government or any other source, that are essential to the safety, care, and welfare of the people in the event of any emergency or disaster declared by a party state, shall be the underlying principle on which all articles of this compact shall be understood.

On behalf of the governor of each state participating in the compact, the legally designated state official who is assigned responsibility for emergency management will be responsible for formulation of the appropriate interstate mutual aid plans and procedures necessary to implement this compact.

ARTICLE III.  PARTY STATE RESPONSIBILITIES

A.  It shall be the responsibility of each party state to formulate procedural plans and programs for interstate cooperation in the performance of the responsibilities listed in this article.  In formulating such plans, and in carrying them out, the party states, insofar as practical, shall:

(1)  Review individual state hazards analyses and, to the extent reasonably possible, determine all those potential emergencies the party states might jointly suffer, whether due to natural disaster, technological hazard, man-made disaster, emergency aspects of resource shortages, civil disorders, insurgency, or enemy attack;

(2)  Review party states' individual emergency plans and develop a plan which will determine the mechanism for the interstate management and provision of assistance concerning any potential emergency;

(3)  Develop interstate procedures to fill any identified gaps and to resolve any identified inconsistencies or overlaps in existing or developed plans;

(4)  Assist in warning communities adjacent to or crossing the state boundaries;

(5)  Protect and assure uninterrupted delivery of services, medicines, water, food, energy and fuel, search and rescue, and critical lifeline equipment, services, and resources, both human and material;

(6)  Inventory and set procedures for the interstate loan and delivery of human and material resources, together with procedures for reimbursement or forgiveness; and

(7)  Provide, to the extent authorized by law, for temporary suspension of any statutes or ordinances that restrict the implementation of the responsibilities enumerated above.

B.  The authorized representative of a party state may request assistance of another party state by contacting the authorized representative of that state.  The provisions of this compact shall only apply to requests for assistance made by and to authorized representatives.  Requests may be verbal or in writing.  If verbal, the request shall be confirmed in writing within thirty days of the verbal request.  Requests shall provide the following information:

(1)  A description of the emergency service function for which assistance is needed, including but not limited to fire services, law enforcement, emergency medical, transportation, communications, public works and engineering, building inspection, planning and information assistance, mass care, resource support, health and medical services, and search and rescue;

(2)  The amount and type of personnel, equipment, materials and supplies needed, and a reasonable estimate of the length of time they will be needed; and

(3)  The specific place and time for staging of the assisting party's response and a point of contact at that location.

C.  There shall be frequent consultation between state officials who have assigned emergency management responsibilities and other appropriate representatives of the party states with affected jurisdictions and the United States government, with free exchange of information, plans, and resource records relating to emergency capabilities.

ARTICLE IV.  LIMITATIONS

Any party state requested to render mutual aid or conduct exercises and training for mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms hereof; provided that it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for such state.

Each party state shall afford to the emergency forces of any party state, while operating within its state limits under the terms and conditions of this compact, the same powers (except that of arrest unless specifically authorized by the receiving state), duties, rights, and privileges as are afforded forces of the state in which they are performing emergency services.  Emergency forces will continue under the command and control of their regular leaders, but the organizational units will come under the operational control of the emergency services authorities of the state receiving assistance.  These conditions may be activated, as needed, only subsequent to a declaration of a state of emergency or disaster by the governor of the party state that is to receive assistance or upon commencement of exercises or training for mutual aid and shall continue so long as the exercises or training for mutual aid are in progress, the state of emergency or disaster remains in effect or loaned resources remain in the receiving states, whichever is longer.

ARTICLE V.  LICENSES AND PERMITS

Whenever any person holds a license, certificate, or other permit issued by any state party to the compact evidencing the meeting of qualifications for professional, mechanical, or other skills, and when such assistance is requested by the receiving party state, such person shall be deemed licensed, certified, or permitted by the state requesting assistance to render aid involving such skill to meet a declared emergency or disaster, subject to such limitations and conditions as the governor of the requesting state may prescribe by executive order or otherwise.

Officers or employees of a party state rendering aid in another state pursuant to this compact shall be considered agents of the requesting state for tort liability and immunity purposes.  No party state or its officers or employees rendering aid in another state pursuant to this compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged or on account of the maintenance or use of any equipment or supplies in connection therewith.  Good faith in this article shall not include willful misconduct, gross negligence, or recklessness.

ARTICLE VII.  SUPPLEMENTARY AGREEMENTS

Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two or more states may differ from that among the states that are party hereto, this compact contains elements of a broad base common to all states, and nothing contained in this compact shall preclude any state from entering into supplementary agreements with another state or affect any other agreements already in force between states.  Supplementary agreements may comprehend, but shall not be limited to, provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel, and equipment and supplies.

ARTICLE VIII.  COMPENSATION

Each party state shall provide for the payment of compensation and death benefits to injured members of the emergency forces of that state and representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within their own state.

ARTICLE IX.  REIMBURSEMENT

Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to or expense incurred in the operation of any equipment and the provision of any service in answering a request for aid and for the costs incurred in connection with such requests; provided, that any aiding party state may assume in whole or in part such loss, damage, expense, or other cost, or may loan such equipment or donate such services to the receiving party state without charge or cost; and provided further, that any two or more party states may enter into supplementary agreements establishing a different allocation of costs among those states.  Article VIII expenses shall not be reimbursable under this article.

ARTICLE X.  EVACUATION

Plans for the orderly evacuation and interstate reception of portions of the civilian population as the result of any emergency or disaster of sufficient proportions to so warrant, shall be worked out and maintained between the party states and the emergency management/services directors of the various jurisdictions where any type of incident requiring evacuations might occur.  Such plans shall be put into effect by request of the state from which evacuees come and shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing, and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends, and the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies, and all other relevant factors.  Such plans shall provide that the party state receiving evacuees and the party state from which the evacuees come shall mutually agree as to reimbursement of out-of-pocket expenses incurred in receiving and caring for such evacuees, for expenditures for transportation, food, clothing, medicines and medical care, and like items.  Such expenditures shall be reimbursed as agreed by the party state from which the evacuees come.  After the termination of the emergency or disaster, the party state from which the evacuees come shall assume the responsibility for the ultimate support of repatriation of such evacuees.

ARTICLE XI.  IMPLEMENTATION

A.  This compact shall become operative immediately upon its enactment into law by any two states; thereafter, this compact shall become effective as to any other state upon its enactment by such state.

B.  Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until thirty days after the governor of the withdrawing state has given notice in writing of such withdrawal to the governors of all other party states.  Such action shall not relieve the withdrawing state from obligations assumed hereunder prior to the effective date of withdrawal.

C.  Duly authenticated copies of this compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and with the Federal Emergency Management Agency and other appropriate agencies of the United States government.

ARTICLE XII.  VALIDITY

This compact shall be construed to effectuate the purposes stated in Article I hereof.  If any provision of this compact is declared unconstitutional, or the applicability thereof to any person or circumstances is held invalid, the constitutionality of the remainder of this compact and the applicability thereof to other persons and circumstances shall not be affected thereby.

ARTICLE XIII.  ADDITIONAL PROVISIONS

Nothing in this compact shall authorize or permit the use of military force by the National Guard of a state at any place outside that state in any emergency for which the President is authorized by law to call into federal service the militia, or for any purpose for which the use of the Army or the Air Force would in the absence of express statutory authorization be prohibited under Section 1385 of Title 18, United States Code. [L 2006, c 55, pt of §2]






CHAPTER 129 - BLACKOUTS AND ILLUMINATION CONTROL

CHAPTER 129

BLACKOUTS AND ILLUMINATION CONTROL

REPEALED.  L 1989, c 135, §2.



CHAPTER 130 - EMERGENCY SEAT OF GOVERNMENT

§130-1 - Emergency seat of state government.

§130-1  Emergency seat of state government.  Whenever, due to an emergency resulting from the effects of enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient, or impossible to conduct the affairs of state government at the normal location of the seat thereof in Honolulu, city and county of Honolulu, the governor shall, as often as the exigencies of the situation require, by proclamation, declare an emergency temporary location, or locations, for the seat of government at such place, or places, within or without the State as the governor may deem advisable under the circumstances, and shall take such action and issue such orders as may be necessary for an orderly transition of the affairs of state government to the emergency temporary location, or locations.  The emergency temporary location, or locations, shall remain as the seat of government until the legislature shall by law establish a new location, or locations, or until the emergency is declared to be ended by the governor and the seat of government is returned to its normal location. [L 1959, c 16, §1; Supp, §359A-1; HRS §130-1; gen ch 1985]



§130-2 - Effect of official state acts.

§130-2  Effect of official state acts.  During such time as the seat of government remains at an emergency temporary location, or locations, all official acts required by law to be performed at the seat of government by any officer, agency, department, or authority of the State, including the convening and meeting of the legislature in any kind of session, shall be as valid and binding when performed at the emergency temporary location, or locations, as if performed at the normal location of the seat of government. [L 1959, c 16, §2; Supp, §359A-2; HRS §130-2]



§130-3 - Emergency seat of county government.

§130-3  Emergency seat of county government.  Whenever, due to an emergency resulting from the effects of enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient, or impossible to conduct the affairs of county government at the regular or usual place or places thereof, the governing body of each county may meet at any place within or without the territorial limits of the county on the call of the presiding officer or any two members of the governing body, and shall proceed to establish and designate by ordinance, resolution, or other manner, alternate or substitute sites or places as the emergency temporary location, or locations, of government where all, or any part, of the public business may be transacted and conducted during the emergency situation.  The sites or places may be within or without the territorial limits of the county and may be within or without the State. [L 1959, c 16, §3; Supp, §359A-3; HRS §130-3]



§130-4 - Effect of official county acts.

§130-4  Effect of official county acts.  During the period when the public business is being conducted at the emergency temporary location, or locations, the governing body and other officers of a county shall have and possess and shall exercise, at the location, or locations, all of the executive, legislative, and judicial powers and functions conferred upon the body and officers by or under the laws of the State.  The powers and functions may be exercised in the light of the exigencies of the emergency situation without regard to or compliance with time-consuming procedures and formalities prescribed by law and pertaining thereto, and all acts of such body and officers shall be as valid and binding as if performed within the territorial limits of their county. [L 1959, c 16, §4; Supp, §359A-4; HRS §130-4]



§130-5 - Applicability.

§130-5  Applicability.  This chapter shall control and be supreme in the event it shall be employed notwithstanding any statutory, charter, or ordinance provision to the contrary or in conflict herewith. [L 1959, c 16, §5; Supp, §359A-5; HRS §130-5]






CHAPTER 131 - COMMISSION ON SUBVERSIVE ACTIVITIES

CHAPTER 131

COMMISSION ON SUBVERSIVE ACTIVITIES

REPEALED.  L 1969, c 123, §1.



CHAPTER 132 - FIRE PROTECTION

§132-1 - County fire chiefs; powers and duties.

§132-1  County fire chiefs; powers and duties.  (a)  Records.  The fire chief of each county shall keep in the county fire chief's office a record of all fires occurring in the county and of all facts concerning the same, and shall make such compilations and statistical investigations as the fire chief may deem proper, all of which shall be kept as permanent records in the fire chief's office.  All records shall be public, except that any evidence in any investigation may, in the discretion of the county fire chief, be withheld from the public.

(b)  Investigations, generally.  The fire chief of each county shall:

(1)  Investigate the cause, origin, and circumstances of fires;

(2)  Supervise and make or cause to be made periodically a thorough inspection of all property which might constitute a fire hazard within the county;

(3)  Summon and compel the attendance of witnesses and production of evidence and hold hearings and make orders in any matter under the fire chief's jurisdiction;

(4)  Cooperate with any and all other governmental officers or agencies having jurisdiction in the matters. [L 1917, c 115, pt of §49; RL 1925, pt of §3463; RL 1935, pt of §6839; am L 1939, c 239, §1(1, 3, 9); RL 1945, §8525; RL 1955, §184-1; am L Sp 1959 2d, c 1, §15; am L 1963, c 114, §3; HRS §132-1; am L 1978, c 241, §2(1); gen ch 1985]



§132-2 - General power to make rules.

§132-2  General power to make rules.  Subject to chapter 91, the fire chief of each county may adopt rules which shall not be inconsistent with the provisions of any ordinance relating to the protection of persons and property against fire. Such rules may relate to:

(1)  Prevention of fires, and the inspection of property, periodically or otherwise, or for the prevention of or reduction of loss by fire, or to promote the safety of persons in case of fire;

(2)  Manufacture, storage, sale, and use of combustibles and explosives;

(3)  Installation and maintenance of automatic, or other fire alarm systems, and fire extinguishing equipment;

(4)  Fire escape and other means of exits from or access to buildings or parts of buildings or other property in case of fire including the exterior approaches to exits of places of assembly. [L 1917, c 115, pt of §49; RL 1925, pt of §3463; RL 1935, pt of §6839; am L 1939, c 239, §1(2); RL 1945, §8526; am L 1949, c 364, §1; RL 1955, §184-2; am L 1965, c 96, §125; HRS §132-2; am L 1978, c 241, §2(2)]



§132-3 - Adoption of state fire code.

§132-3  Adoption of state fire code.  The state fire council shall, after public hearings pursuant to chapter 91, adopt a state fire code setting forth minimum requirements relative to the protection of persons and property from fire loss including without limitation:  (1) the storage, handling and use of hazardous substances, materials and devices; and (2) the control of conditions hazardous to life or property in the design, use or occupancy of buildings and premises.  The state fire code shall become part of the state building code as provided in section 107-25.  The state fire council shall meet annually to review and amend the state fire code. [L 1941, c 176, §§1, 4; RL 1945, §8527; RL 1955, §184-3; am L 1965, c 96, §126; HRS §132-3; am L 1978, c 241, §2(3); am L 2001, c 55, §6; am L 2008, c 18, §1]



§132-4 - OLD REPEALED.

§132-4  [OLD] REPEALED.  L 1978, c 241, §2(4).

§132-4  Investigation of fires; criminal prosecutions.  The fire chief of the county in which any fire occurs shall immediately investigate the cause, origin, and circumstances of fire by which property has been destroyed or damaged and so far as possible determine whether the fire was the result of carelessness or design.

If after any investigation the county fire chief is of the opinion that the evidence in relation to the fire indicates that a crime has been committed, the fire chief shall present the evidence to the prosecuting officer of the county in which the supposed offense was committed, with the request that the prosecuting officer institute such criminal proceedings as the evidence may warrant. [L 1917, c 115, pt of §49; RL 1925, pt of §3463; RL 1935, pt of §6839; am L 1939, c 239, §1(6, 7, 8); RL 1945, §8529; RL 1955, §184-5; HRS §132-5; am and ren L 1978, c 241, §2(5); gen ch 1985]

Case Notes

Transmittal of circular on fire regulation to violator does not constitute notice of violation.  5 H. 41.



§132-4.5 - Investigation of fires; immunity for information received from insurers.

[§132-4.5]  Investigation of fires; immunity for information received from insurers.  (a)  The fire chief of each county may require any insurer in writing to release information relating to any investigation the insurer has made concerning a loss or potential loss due to fire of suspicious or incendiary origin which information shall include but not be limited to:

(1)  An insurance policy relating to such loss;

(2)  Policy premium records;

(3)  History of previous claims; and

(4)  Other relevant material relating to such loss or potential loss.

(b)  If any insurer has reason to suspect that a fire loss to its insured's real or personal property was caused by incendiary means, the insurer shall furnish the county fire chief with all relevant material acquired during its investigation of the fire loss, cooperate with and take such action as may be required of it by the county fire chief, and permit any person ordered by the court to inspect any of its records pertaining to the policy and the loss.  Such insurer may request the county fire chief to release information relating to any investigation the fire chief has made concerning any such fire loss of suspicious or incendiary origin.

(c)  In the absence of fraud, malice, or criminal act, no insurer or person who furnishes information on its behalf, shall be liable for damages in a civil action or be subject to criminal prosecution for any oral or written statement made that is necessary to supply information required pursuant to this section.

(d)  The county fire chief receiving any information furnished pursuant to this section shall hold the information in confidence until such time as its release is required in furtherance of a criminal or civil proceeding.

(e)  The county fire chief, in person or by officers or members of the fire chief's fire department, may be required to testify as to any information in the fire chief's possession regarding the fire loss of real or personal property in any civil action in which any person seeks recovery under a policy against any insurance company for the fire loss. [L 1979, c 215, §1; gen ch 1985]



§132-5 - Right of entry for inspection; unlawful to obstruct.

§132-5  Right of entry for inspection; unlawful to obstruct.  The county fire chief or the chief's designees, at all reasonable hours may enter any buildings, structures, or premises within the fire chief's jurisdiction, except the interior of private dwellings, to make any inspection, investigation, or examination that is authorized to be made under this chapter.  The county fire chief or the chief's designees may enter any private dwelling whenever the fire chief or the chief's designees have reason to believe that dangerous conditions creating a fire hazard exist in the dwelling.  The county fire chief or the chief's designees may enter any private dwelling when a fire has occurred in the dwelling.  It shall be unlawful to obstruct, hinder, or delay any person having the right to make the inspection, investigation, or examination in the performance of duty.

The county fire chief or the chief's designees are authorized to make an inspection of all buildings and facilities, except state-owned airport facilities, the frequency of which shall be made in accordance with section 132-6, and shall make a report to the authorities responsible for the maintenance of any building or facility when it is found that a building or facility does not meet minimum standards of fire and safety protection. [L 1917, c 115, pt of §49; RL 1925, pt of §3463; RL 1935, pt of §6839; am L 1939, c 239, §1(13); RL 1945, §8530; RL 1955, §184-6; am L 1959, c 114, §1; HRS §132-6; am and ren L 1978, c 241, §2(6); gen ch 1985; am L 2001, c 6, §1; am L 2007, c 10, §2; am L 2009, c 105, §1]



§132-6 - Duties of county fire chiefs; periodic inspections; orders to remove fire hazards; appeals.

§132-6  Duties of county fire chiefs; periodic inspections; orders to remove fire hazards; appeals.  (a)  Each county fire chief, in person or by officers or members of the fire chief's fire department designated by the fire chief for that purpose, shall inspect all buildings, premises, and public thoroughfares, except the interiors of private dwellings and state-owned airport facilities, for the purpose of ascertaining and causing to be corrected any conditions liable to cause fire or any violation of any law, ordinance, rule, or order relating to fire hazard or to the prevention of fires.

(b)  The inspection shall be made:

(1)  At least once each year at all public schools; and

(2)  At least once every five years, or as often as deemed practicable or necessary by the county fire chief at all other buildings and premises to provide fire prevention and pre-fire planning within the jurisdiction of the county fire chief.

The State shall conduct fire and safety inspections at all state-owned airport facilities at least once a year.

(c)  A written report of each inspection shall be kept on file in the office of the county fire chief.

(d)  A copy of any report showing a change in the hazard or any violation of law, ordinance, rule or order relating to the fire hazard upon any risk, shall be given by the county fire chief to any rating bureau making written request of the fire chief therefor.

(e)  Each county fire chief is vested with the power and jurisdiction over, and shall have supervision of, every building and premises in the county as may be necessary to enforce any law, ordinances, rule, and order relating to protection from fire loss; provided that this provision shall not in any manner limit the jurisdiction or authority which any other county official may have over such building or premises under any other law or ordinance.  Whenever as a result of inspection or upon complaint or otherwise the county fire chief determines that a law, ordinance, rule or order relating to protection from fire loss has been violated or that a condition exists which creates an unreasonable risk of fire loss, the fire chief shall prepare and serve upon the owner, occupant or other person responsible for the building or premises a written order setting forth the nature of the alleged violation or condition, the law, ordinance, rule or order violated, and the protections, safeguards, or other means or methods required to render the building or premises safe as required by law, ordinance, or rule.  The order shall be complied with by the owner or occupant or person responsible for the building or premises within the time therein specified unless a timely appeal is taken pursuant to subsection (f) of this section.

(f)  Owner's appeal to county fire appeals board.  The owner or occupant may, within five days, appeal from any order made by the county fire chief to the county fire appeals board, which shall, within thirty days, and after a hearing pursuant to chapter 91, review the order and file its decision thereon, modifying, affirming, or revoking the order.  Each county shall by ordinance establish a county fire appeals board and shall provide for its composition.

(g)  Notwithstanding the provisions of subsection (e) of this section where the county fire chief determines that a clear and immediate risk of fire loss exists, the fire chief may after notice to the owner or occupant or other person responsible for the building or premises, and after a hearing pursuant to chapter 91, order such person to take all actions reasonably necessary to render the building or premises safe from fire loss; provided that no notice or hearing shall be required where the county fire chief determines that the risk of fire loss is sufficiently immediate that delay would be dangerous to the public safety and welfare.  If any owner, occupant or other person responsible for the building or premises fails to comply with the order of the county fire chief, the county fire chief may take such action and make such expenditure as may be necessary and if the owner, occupant, or other person responsible neglects or refuses to pay to the county fire chief the expense incurred by the fire chief, the county shall have a prior lien on the real property as provided for in section 132-7. [L 1917, c 115, pt of §49; RL 1925, pt of §3463; RL 1935, pt of §6839; am L 1939, c 239, §1(10, 11); RL 1945, §8531; RL 1955, §184-7; HRS §132-7; am and ren L 1978, c 241, §2(7); gen ch 1985; am L 1998, c 282, §1; am L 2007, c 10, §3; am L 2009, c 105, §2]



§132-7 - Duty of owner to remove fire hazard; expense; lien.

§132-7  Duty of owner to remove fire hazard; expense; lien.  If the owner or occupant, to whom the order is directed, fails to comply with the order, or with the order as modified on appeal, and within the time therein fixed, then the county fire chief may cause the buildings, structures, or premises to be repaired, torn down, demolished, materials removed, and all dangerous conditions remedied, as the case may be, at the expense of the owner or occupant, and, if the owner or occupant within thirty days thereafter fails, neglects, or refuses to pay the county fire chief the expense incurred thereby by the fire chief, the county shall have a prior lien for the expense on the real estate on which the buildings or structures were located, or on the premises involved, by the filing of a notice of lien in the bureau of conveyances or in the office of the assistant registrar of the land court, or both, as appropriate. [L 1917, c 115, pt of §49; RL 1925, pt of §3463; RL 1935, pt of §6839; am L 1939, c 239, §1(12); RL 1945, §8532; RL 1955, §184-8; HRS §132-8; am and ren L 1978, c 241, §2(8); gen ch 1985; am L 1998, c 219, §3]



§132-8 - Duties of owners generally.

§132-8  Duties of owners generally.  (a)  Every owner or other person having charge of or control over any building, structure, or other premises, in this chapter designated "owner," shall construct, keep, and make the building, structure, or other premises, in this chapter designated "building," reasonably safe from loss of life or injury to persons or property by fire, in this chapter designated "fire loss," in view of the type of construction, the use of the building, and all other pertinent circumstances.

(b)  No owner shall permit the occupancy or use of any building which is not reasonably safe from fire loss and no owner shall fail to furnish, provide, and use reasonably adequate protection and safeguards against fire, or fail to adopt and use processes and methods reasonably adequate to render the building safe from fire loss; and no owner or other person shall fail or neglect to do every other thing reasonably necessary to prevent a fire loss in any building under the owner's or person's charge or control. [L 1917, c 115, pt of §49; RL 1925, pt of §3463; RL 1935, pt of §6839; am L 1939, c 239, §1(14); RL 1945, §8533; RL 1955, §184-9; HRS §132-9; am and ren L 1978, c 241, §2(9); gen ch 1985]

Law Journals and Reviews

Tort and Insurance "Reform" in a Common Law Court.  14 UH L. Rev. 55.

Case Notes

Fireman's Rule adopted.  72 H. 191, 811 P.2d 821.



§132-8.5 - Automatic elevators.

§132-8.5  Automatic elevators.  (a)  Every owner, as defined in section 132-8, of a building in a county with more than five floors above or below ground, in which there is an elevator having automatic operation, shall provide that one or more elevators in such building shall be arranged for use by firefighters as follows:

(1)  A key-operated switch with light jewel shall be provided adjacent to the elevator at the street floor landing and may be provided at other landings subject to the discretion of the county fire chief.  The key-operated switch shall remove the elevator from normal service and place it on firefighters' service.

(2)  The key-operated switch shall, when operated, cancel existing car calls, prevent registration of further car calls, prevent the opening of the elevator doors except at the landing at which the switch is located, and cause the car to travel to that landing bypassing other landing calls.  The light jewel shall be illuminated when the car is returning to the firefighters' landing in response to the operation of the key-operated switch.

(3)  When the car arrives at the firefighters' landing, the doors shall open and remain open until closed by the operation of the elevator from the car.

(4)  A key-operated switch shall be provided in the car which can be operated only by the key which operates the firefighters' landing switch and which, when operated, shall permit operation of the elevator only from the car-operating buttons and cause the elevator to bypass landing calls.

(b)  In any case where a contract for the installation of an elevator in a building with more than five floors above or below ground, has been entered on or after July 1, 1974, the elevator shall meet all requirements of the American National Standard Safety Code for Elevators, A17.1-1971, and supplements A17.1a-1972 and A17.1b-1973, as amended from time to time.

(c)  The installation, operation, and maintenance of the safety feature prescribed in subsection (a) shall comply with Appendix E of the American National Standard Safety Code for Elevators A17.1-1971, as amended from time to time, and with rules promulgated in conformity with chapter 91 by each county fire chief.

(d)  Each county fire chief shall, after consultation with the director of labor and industrial relations as administrator of the Hawaii Occupational Safety and Health Law under chapter 396, promulgate rules in conformity with chapter 91 necessary for the purposes of this section as it applies to all elevators contracted for, before July 1, 1974.

(e)  Any person who violates this section shall be subject to the penalties provided in section 132-13. [L 1972, c 24, §2; am L 1974, c 67, §1; HRS §132-9.5; am L 1977, c 191, §2; am and ren L 1978, c 241, §2(10)]



§132-9 - Submission of building plans for approval.

§132-9  Submission of building plans for approval.  Before work commences upon the construction of any building of the types hereinafter enumerated, or upon an alteration or addition to any building, the plans and specifications for the work shall be submitted to the county fire chief.  Neither the person causing the construction, alteration, or addition to be made, nor the person's architect or agent, shall authorize, order, or permit the work thereon to start and no contractor, builder, or other person may start the work, before approval of the plans and specifications by the county fire chief.

The foregoing provisions shall be applicable to buildings, the whole or any part of which are being, or intended to be, used as:

(1)  Hospitals, sanitariums, asylums, children's nurseries, and other such institutions;

(2)  Hotels, apartment houses, rooming houses, and tenement houses; provided that when any such building to be constructed or upon which alterations or additions are to be made, is only one story high, with living accommodations permanently designated and intended for less than twenty-five persons, this section shall not apply;

(3)  Schools, churches, auditoriums, halls, gymnasiums, dance halls, nightclubs, factories, office buildings, stores, and all other such buildings where persons work, congregate, or assemble; provided that when any such building to be constructed, or upon which alterations or additions are to be made, is only one story high, and is permanently designated and intended for a total accommodation at any one time of less than one hundred persons, this section shall not apply.

This section shall be applicable to the State and the counties, and other municipal subdivisions, and their officers, as well as to private persons. [L 1945, c 166, §1; RL 1955, §184-10; am L 1963, c 3, §1; HRS §132-10; am and ren L 1978, c 241, §2(11); gen ch 1985]



§132-10 - Witnesses; fees.

§132-10  Witnesses; fees.  The county fire appeals board or the county fire chief shall in all proceedings have the same powers respecting administering oaths, compelling the attendance of witnesses and the production of documentary evidence, and examining witnesses as are possessed by circuit courts.  In case of disobedience by any person of any order of the county fire appeals board or the county fire chief or of any subpoena issued by either of them or of the refusal of any witness to testify to any matter regarding which the witness may be questioned lawfully, any circuit judge, on application by the county corporation counsel, shall compel obedience as in case of disobedience of all requirements of a subpoena issued from a circuit court or a refusal to testify therein.  The fees and traveling expenses of witnesses shall be the same as are allowed witnesses in the circuit courts and shall be paid by the appropriate county out of any appropriation or funds available for the expenses of the county fire chief. [L 1917, c 115, pt of §49; RL 1925, pt of §3463; RL 1935, pt of §6839; am L 1939, c 239, §1(19); RL 1945, §8535; RL 1955, §184-12; HRS §132-12; am L 1973, c 31, pt of §21; am and ren L 1978, c 241, §2(13); gen ch 1985]

Rules of Court

Subpoena, see HRCP rule 45.



§132-11 - OLD REPEALED.

§132-11  [OLD]  REPEALED.  L 1978, c 241, §2(12).

§132-11  Recorded order of county fire chiefs as evidence.  A duplicate original of every order made by each county fire chief shall be filed in the fire chief's office and such duplicate original shall be admissible as evidence in any prosecution for the violation of any of its provisions.  Unless an appeal has been instituted and is pending, the provisions of any order shall be presumed to be reasonable and lawful and to fix a reasonable and proper standard and requirement of safety from fire loss. [L 1917, c 115, pt of §49; RL 1925, pt of §3463; RL 1935, pt of §6839; am L 1939, c 239, §1(18); RL 1945, §8436; RL 1955, §184-13; HRS §132-13; am and ren L 1978, c 241, §2(14); gen ch 1985]



§132-12 - Court aid.

§132-12  Court aid.  Each county fire chief may invoke the aid of any court of competent jurisdiction to enforce any order or action made or taken by the fire chief in pursuance of law. [L 1917, c 115, pt of §49; RL 1925, pt of §3463; RL 1935, pt of §6839; am L 1939, c 239, §1(20); RL 1945, §8537; RL 1955, §184-14; am L 1965, c 96, §127; HRS §132-14; am and ren L 1978, c 241, §2(15); gen ch 1985; am L 1993, c 6, §7]



§132-13 - Penalty.

§132-13  Penalty.  Any owner, occupant, or other person having control over or charge of any building, structure, or other premises who violates any provision of this chapter or any law, ordinance, or rule relating to protection from fire loss or who fails or refuses to comply with any order of the county fire chief shall be fined not more than $500 or imprisoned not more than thirty days, or both. [L 1917, c 115, pt of §49; RL 1925, pt of §3463; am L 1929, c 24, §1; am imp L 1932 1st, c 13; am L 1933-4, c 28, §1; RL 1935, pt of §6839; am L 1939, c 239, §1(21); RL 1945, §8538; RL 1955, §184-15; HRS §132-15; am and ren L 1978, c 241, §2(16)]



§132-14 - Educational powers of county fire chiefs.

§132-14  Educational powers of county fire chiefs.  The fire chiefs of each county may:

(1)  Appoint advisers, promote and secure the appointment and service of committees of commercial, industrial, labor, civic, and other organizations, who shall, without compensation, assist the county fire chief in establishing standards of safety;

(2)  Establish and maintain museums and exhibits of safety and fire prevention in which shall be exhibited equipment, safeguards, and other means and methods for protection against fire loss, and publish and distribute bulletins on any phase of this general subject;

(3)  Cause lectures to be delivered, illustrated by stereopticon or other views, diagrams, or pictures, for the information of owners or other persons and the general public, in regard to the causes and prevention of fires and related subjects. [L 1917, c 115, pt of §49; RL 1925, pt of §3463; RL 1935, pt of §6839; am L 1939, c 239, §1(15); RL 1945, §8539; RL 1955, §184-16; HRS §132-16; am and ren L 1978, c 241, §2(17)]



§132-15 - Powers of director of labor and industrial relations.

§132-15  Powers of director of labor and industrial relations.  Nothing contained in this chapter shall be construed to deprive the director of labor and industrial relations of any power or jurisdiction over or relative to the storage of explosives. [L 1917, c 115, pt of §49; RL 1925, pt of §3463; RL 1935, pt of §6839; am L 1939, c 239, §1(17); RL 1945, §8540; RL 1955, §184-17; HRS §132-17; am and ren L 1978, c 241, §2(18)]



§132-16 - State fire council; composition; functions.

§132-16  State fire council; composition; functions.  (a)  There is established a state fire council which shall be placed within the department of labor and industrial relations for administrative purposes.  The state fire council shall consist of the fire chiefs of the counties.  The state fire council may appoint an advisory committee to assist it in carrying out its functions under this chapter.  The advisory committee may include the heads of the various county building departments, a licensed architect recommended by the Hawaii Society of the American Institute of Architects, a licensed electrical engineer and a licensed mechanical engineer recommended by the Consulting Engineers Council of Hawaii, a representative of the Hawaii Rating Bureau, a representative of the Hawaii firefighters association, representatives of the county fire departments, and such other members of the public as the state fire council may determine can best assist it.  The state fire council shall elect a chairperson from among its members.

(b)  [See note below.]  In addition to adopting a state fire code pursuant to section 132-3, the state fire council shall:

(1)  Administer the requirements for reduced ignition propensity cigarettes, in accordance with chapter 132C; and

(2)  Serve as a focal point through which all applications to the federal government for federal grant assistance for fire-related projects shall be made.  Upon the receipt of any such federal grants, the state fire council shall administer those federal grants.

(c)  The state fire council may also:

(1)  Appoint advisory committees comprised of representatives from each county fire department to assist in drafting the state fire code and coordinating statewide training, data collection, and contingency planning needs for firefighters; and

(2)  Advise and assist the county fire departments where appropriate, may prescribe standard procedures and forms relating to inspections, investigations, and reporting of fires, may approve plans for cooperation among the county fire departments, and may advise the governor and the legislature with respect to fire prevention and protection, life safety, and any other functions or activities for which the various county fire departments are generally responsible. [L 1978, c 241, §2(19); am L 1985, c 103, §1; am L 1987, c 271, §1; gen ch 1992; am L 2000, c 12, §1; am L 2005, c 190, §2; am L 2008, c 218, §2; am L 2008, c 218, §2]

Note

The L 2008, c 218 amendment to subsection (b) is repealed if a federal reduced cigarette ignition propensity standard that preempts L 2008, c 218 is adopted and becomes effective.  L 2008, c 218, §3.






CHAPTER 132C - REDUCED IGNITION PROPENSITY CIGARETTES LAW

§132C-1 - Purpose.

[§132C-1]  Purpose.  It is the intent of this chapter to require that only reduced ignition propensity cigarettes be sold in the State.  Although these cigarettes are not guaranteed to self-extinguish, they are expected to reduce accidental fires and related personal injury and property damage caused by cigarette smoking. [L 2008, c 218, pt of §1]



§132C-2 - Definitions.

[§132C-2]  Definitions.  For the purposes of this chapter, unless the context otherwise requires:

"Cigarette" means:

(1)  Any roll for smoking, whether made wholly or in part of tobacco or any other substance, irrespective of size or shape, and whether or not the tobacco or substance is flavored, adulterated, or mixed with any other ingredient, with a wrapper or cover that is made of paper or any other substance or material, other than tobacco; or

(2)  Any roll for smoking wrapped in any substance containing tobacco, which, due to its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to or purchased by consumers as a cigarette as described in paragraph (1).

"Dealer" means the same as defined in section 245-1.

"Manufacturer" means:

(1)  Any entity that manufactures or otherwise produces cigarettes or causes cigarettes to be manufactured or produced anywhere, and intends to sell these cigarettes:

(A)  In this State; or

(B)  Anywhere in the United States through an importer;

(2)  The first purchaser anywhere that intends to resell in the United States cigarettes manufactured anywhere that the original manufacturer or maker does not intend to be sold in the United States; or

(3)  Any entity that becomes a successor of an entity described in paragraph (1) or (2).

"Quality control and quality assurance program" means laboratory procedures implemented to ensure that operator bias, systematic and nonsystematic methodological errors, and equipment-related problems do not affect the results of the testing and to ensure that the testing repeatability remains within the required repeatability value for any test trial used to certify cigarettes under this chapter.

"Repeatability" means the range of values within which the repeat results of cigarette test trials from a single laboratory will fall ninety-five per cent of the time.

"Sale" or "selling" means any transfer of title or possession, exchange, or barter, conditional or otherwise, and includes the giving of cigarettes as samples, prizes, or gifts, and the exchange of cigarettes for any consideration.

"Wholesaler" means the same as defined in section 245-1. [L 2008, c 218, pt of §1]



§132C-3 - Cigarettes; reduced ignition propensity; manufacturer testing.

[§132C-3]  Cigarettes; reduced ignition propensity; manufacturer testing.  (a)  Except as provided in sections 132C-7 and 132C-8, no cigarettes may be sold or offered for sale in this State or offered for sale or sold to persons located in this State unless the cigarettes have been tested in accordance with the test method and meet the performance standard specified in this section, and the manufacturer has filed a written certification with the state fire council in accordance with section 132C-4(a) and the cigarettes have been marked in accordance with section 132C-4(b).

(1)  Testing of cigarettes shall be conducted in accordance with the American Society of Testing and Materials standard E2187-04 "Standard Test Method for Measuring the Ignition Strength of Cigarettes".  The state fire council may adopt as rules pursuant to chapter 91, a subsequent American Society of Testing and Materials Standard Test Method for Measuring the Ignition Strength of Cigarettes upon a finding that the subsequent method does not result in a change in the percentage of full-length burns exhibited by any tested cigarette when compared to the percentage of full-length burns the same cigarette would exhibit when tested in accordance with American Society of Testing and Materials standard E2187-04 and the performance standard of this section;

(2)  Testing of cigarettes shall be conducted on ten layers of filter paper;

(3)  No more than twenty-five per cent of the cigarettes tested in a test trial shall exhibit full-length burns.  Forty replicate tests shall constitute a complete test trial for each cigarette tested;

(4)  The performance standard required by this section shall only be applied to a complete test trial;

(5)  Written certifications shall be based upon testing conducted by a laboratory that has been accredited pursuant to standard ISO/IEC 17025 of the International Organization for Standardization/International Electrotechnical Commission, or other comparable accreditation standard required by the state fire council;

(6)  Laboratories that conduct tests in accordance with this section shall implement a quality control and quality assurance program that includes a procedure to determine the repeatability of the testing results.  The repeatability value shall be no greater than 0.19;

(7)  Each cigarette listed in a certification that uses lowered permeability bands in the cigarette paper to achieve compliance with the performance standard in this section shall have at least two nominally identical bands on the paper surrounding the tobacco column.  At least one complete band shall be located at least fifteen millimeters from the lighting end of the cigarette.  For cigarettes on which the bands are positioned by design, there shall be at least two bands located at least fifteen millimeters from the lighting end and ten millimeters from the filter end of the tobacco column.  In the case of an unfiltered cigarette, the two complete bands shall be located at least fifteen millimeters from the lighting end and ten millimeters from the labeled end of the tobacco column; and

(8)  The manufacturer of a cigarette that the state fire council determines cannot be tested in accordance with the test method required by this section shall propose to the state fire council a test method and performance standard for that cigarette.  The state fire council may approve a test method and performance standard that the state fire council determines is equivalent to the requirement of this section, and the manufacturer may use that test method and performance standard for certification pursuant to section 132C-4.  If the state fire council determines that another state has enacted reduced cigarette ignition propensity standards that include a test method and performance standard that are the same as those contained in this chapter, and the state fire council finds that the officials responsible for implementing those requirements have approved the proposed alternative test method and performance standard for a particular cigarette proposed by a manufacturer as meeting the fire safety standards of that state's law or regulation under a legal provision comparable to this section, then the state fire council shall authorize that manufacturer to employ the alternative test method and performance standard to certify that cigarette for sale in this State, unless the state fire council demonstrates a reasonable basis why the alternative test should not be accepted.  All other applicable requirements of this section shall apply to the manufacturer.

(b)  A manufacturer shall retain copies of the reports of testing conducted on cigarettes offered for sale in the State for a period of three years.  The manufacturer shall provide copies of these reports to the state fire council and the attorney general upon written request.  Any manufacturer who fails to make copies of these reports available within sixty days of receiving a written request shall be subject to a civil penalty not to exceed $10,000 for each day after the sixtieth day that the manufacturer does not make the copies available.

(c)  This section shall not require additional testing if cigarettes are tested consistent with this chapter for any other purpose.

(d)  Testing performed or sponsored by the state fire council to determine a cigarette's compliance with the performance standard required by this section shall be conducted in accordance with this section.

(e)  The state fire council shall review the effectiveness of this section and report every three years to the legislature the state fire council's findings and, if appropriate, recommendations for legislation to improve the effectiveness of this chapter.  The report and legislative recommendations shall be submitted no later than June 30 following the conclusion of each three-year period. [L 2008, c 218, pt of §1]



§132C-4 - Certification; marking.

[§132C-4]  Certification; marking.  (a)  Each manufacturer shall submit to the state fire council written certification attesting that each cigarette has been tested in accordance with, and has met the performance standard required under section 132C-3.  The description of each cigarette listed in the certification shall include:

(1)  The brand or trade name on the package;

(2)  Style, such as light or ultra light;

(3)  Length in millimeters;

(4)  Circumference in millimeters;

(5)  Flavor, such as menthol, if applicable;

(6)  Filter or nonfilter;

(7)  Package description, such as a soft pack or box;

(8)  The mark approved pursuant to subsection (b);

(9)  The name, address, and telephone number of the laboratory, if different than the manufacturer that conducted the test; and

(10)  The date that the testing occurred.

Each cigarette certified under this subsection shall be recertified every three years.  For each cigarette listed in a certification, a manufacturer shall pay to the state fire council a $375 fee.  The state fire council is authorized to annually adjust this fee to ensure it defrays the actual costs of the processing, testing, enforcement, and oversight activities required by this chapter.

The certifications shall be made available to the attorney general for purposes consistent with this chapter.

(b)  Cigarettes that have been certified pursuant to subsection (a) shall be marked pursuant to the following requirements:

(1)  The marking shall be in a font of at least eight-point type and shall include one of the following:

(A)  Modification of the product's universal product code to include a visible mark printed at or around the area of the universal product code.  The mark may consist of one or more alphanumeric or symbolic characters permanently stamped, engraved, embossed, or printed in conjunction with the universal product code;

(B)  Any visible combination of alphanumeric or symbolic characters permanently printed, stamped, engraved, or embossed on the cigarette package or the cellophane wrap; and

(C)  Printed, stamped, engraved, or embossed text that indicates that the cigarettes meet the standards of this section; and

(2)  Prior to the certification of any cigarette, a manufacturer shall request approval of a proposed marking from the state fire council.  Upon receipt of the request, the state fire council shall approve or disapprove the marking offered, except that the state fire council shall approve:

(A)  Any marking approved and in use for the sale of cigarettes in the state of New York; or

(B)  The letters "FSC", which signifies fire standards compliant, appearing in eight-point type or larger and permanently printed, stamped, engraved, or embossed on the package at or near the universal product code.

A marking shall be deemed approved if the state fire council fails to act within ten business days of receiving a request for approval.  A manufacturer shall not use a modified marking unless the modification has been approved in accordance with this chapter.  A manufacturer shall use only one marking and shall apply this marking uniformly for all packages, including packs, cartons, and cases, and brands marketed by that manufacturer.

(c)  The state fire council shall be notified as to the marking that is selected.

(d)  A manufacturer shall provide a copy of certifications to all wholesalers to which the manufacturer sells cigarettes and shall provide sufficient copies of an illustration of the packaging marking approved and used by the manufacturer pursuant to subsection (b) for each of the dealers that purchases cigarettes from any of those wholesalers.  Wholesalers shall provide a copy of the illustration to all dealers to which they sell cigarettes.  Wholesalers and dealers shall permit the state fire council and the attorney general to inspect markings on cigarette packaging at any time. [L 2008, c 218, pt of §1]



§132C-5 - State fire council; rules; implementation.

[§132C-5]  State fire council; rules; implementation.  The state fire council:

(1)  May adopt rules pursuant to chapter 91 necessary to effectuate the purposes of this chapter;

(2)  May examine the books, papers, invoices, and other records of any person in possession, control, or occupancy of any premises where cigarettes are placed, stored, sold or offered for sale, as well as the stock of cigarettes on the premises to enforce the provisions of this chapter, through its duly authorized representatives, or the attorney general and its duly authorized representatives, or other law enforcement personnel.  Every person in the possession, control, or occupancy of any premises where cigarettes are placed, sold or offered for sale, shall give the state fire council, the attorney general, their duly authorized representatives, and other law enforcement personnel, the means, facilities, and opportunity for the examinations authorized by this paragraph; and

(3)  Shall ensure that the implementation of this chapter is in accordance with the implementation and substance of the New York fire safety standards for cigarettes. [L 2008, c 218, pt of §1]



§132C-6 - Penalties; enforcement; attorney general.

[§132C-6]  Penalties; enforcement; attorney general.  (a)  The following civil penalties may be assessed:

(1)  Against a manufacturer, wholesaler, or any other person or entity that knowingly sells cigarettes, except by licensed retail sales, in violation of section 132C-3, a civil penalty not to exceed $100 for each pack of cigarettes sold or offered for sale; provided that in no case shall the penalty exceed $100,000 during any thirty-day period;

(2)  Against a manufacturer that knowingly makes a false certification pursuant to section 132C-4, a civil penalty of at least $75,000 and not to exceed $250,000 for each false certification;

(3)  Against a dealer that knowingly sells or offers for sale cigarettes in violation of section 132C-3, a civil penalty not to exceed $100 for each pack of cigarettes sold or offered for sale; provided that in no case shall the penalty exceed $25,000 for sales or offers to sell during any thirty-day period; and

(4)  Against any other person that violates this chapter, a civil penalty for a first offense not to exceed $1,000, and for a subsequent offense not to exceed $5,000 for each violation.

(b)  Any cigarettes sold or offered for sale that do not comply with the performance standard required by section 132C-3 shall be subject to forfeiture under chapter 712A.  Cigarettes forfeited pursuant to this subsection shall be destroyed.

(c)  Whenever any law enforcement officer or duly authorized representative of the state fire council discovers any cigarettes that have not been marked in the manner required under section 132C-4, the officer or representative may seize and take possession of the cigarettes.  The cigarettes shall be considered contraband and may be seized with or without a warrant and turned over to the attorney general.  The contraband cigarettes shall be subject to forfeiture under chapter 712A.  Cigarettes seized pursuant to this subsection shall be destroyed.

(d)  In addition to any other remedy provided by law, the attorney general may file an action for a violation of this section, including petitioning for injunctive relief, recovery of costs or damages suffered by the State as the result of a violation of this section, including enforcement costs relating to the specific violation and attorney fees.  Each violation of this chapter or of any rule adopted pursuant to this chapter shall constitute a separate civil violation for which the attorney general may obtain relief. [L 2008, c 218, pt of §1]



§132C-7 - Exemption.

[§132C-7]  Exemption.  Nothing in this chapter shall be construed to prohibit any person from manufacturing or selling cigarettes that do not meet the requirements of this chapter, if the cigarettes are or will be stamped for sale in another state or are to be sold outside the United States. [L 2008, c 218, pt of §1]



§132C-8 - Existing inventories; consumer testing.

[§132C-8]  Existing inventories; consumer testing.  The requirement that cigarettes sold in Hawaii must be in compliance with this chapter shall not prohibit:

(1)  Wholesalers or dealers from selling existing cigarette inventories on or after September 30, 2009; provided that the wholesaler or dealer can establish both of the following to the satisfaction of the state fire council:

(A)  The Hawaii tax stamps were affixed to the cigarettes pursuant to chapter 245 prior to September 30, 2009; and

(B)  The inventory was purchased prior to September 30, 2009, and the purchased inventory is comparable to the amount of inventory purchased during the same period the previous year; or

(2)  The sale of cigarettes solely for the purpose of consumer testing.  For the purposes of this paragraph, the term "consumer testing" means an assessment of cigarettes that is conducted by or under the control and direction of a manufacturer for the purpose of evaluating consumer acceptance of cigarettes, using only the quantity of cigarettes that is reasonably necessary for the assessment, and in a controlled setting where the cigarettes are either consumed on-site or returned to the testing administrators at the conclusion of the testing. [L 2008, c 218, pt of §1]

Revision Note

"September 30, 2009" substituted for "the effective date of this Act".






CHAPTER 132D - FIREWORKS

§132D-1 - Title.

[§132D-1]  Title.  This chapter shall be known and may be cited as the "Fireworks Control Law". [L 1994, c 180, pt of §1]



§132D-2 - Definitions.

§132D-2  Definitions.  As used in this chapter unless the context requires otherwise:

"Aerial device" means any fireworks containing one hundred thirty milligrams or less of explosive materials that produces an audible or visible effect and is designed to rise into the air and explode or detonate in the air or to fly about above the ground, and that is prohibited for use by any person who does not have a permit for display issued by a county under section 132D-16.  "Aerial devices" classified as fireworks under UN0336 and UN0337 by the United States Department of Transportation as set forth in Title 49 Code of Federal Regulations include firework items commonly known as bottle rockets, sky rockets, missile-type rockets, helicopters, torpedoes, daygo bombs, roman candles, flying pigs, and jumping jacks that move about the ground farther than a circle with a radius of twelve feet as measured from the point where the item was placed and ignited, aerial shells, and mines.

"Articles pyrotechnic" means pyrotechnic devices for professional use similar to consumer fireworks in chemical composition and construction but not intended for consumer use that meet the weight limits for consumer fireworks but are not labeled as such, and that are classified as UN0431 or UN0432 by the United States Department of Transportation.

"Consumer fireworks" means any fireworks designed primarily for retail sale to the public during authorized dates and times, that produces visible or audible effects by combustion, and that is designed to remain on or near the ground and, while stationary or spinning rapidly on or near the ground, emits smoke, a shower of colored sparks, whistling effects, flitter sparks, or balls of colored sparks, and includes combination items that contain one or more of these effects.  "Consumer fireworks" shall comply with the construction, chemical composition, and labeling regulations of the United States Consumer Product Safety Commission as set forth in Title 16 Code of Federal Regulations and fireworks classified as UN0336 and UN0337 by the United States Department of Transportation as set forth in Title 49 Code of Federal Regulations.  "Consumer fireworks" include firework items commonly known as firecrackers that are single paper cylinders not exceeding one and one-half inches in length excluding the fuse and one-quarter of an inch in diameter and contain a charge of not more than fifty milligrams of pyrotechnic composition, snakes, sparklers, fountains, and cylindrical or cone fountains that emit effects up to a height not greater than twelve feet above the ground, illuminating torches, bamboo cannons, whistles, toy smoke devices, wheels, and ground spinners that when ignited remain within a circle with a radius of twelve feet as measured from the point where the item was placed and ignited, novelty or trick items, combination items, and other fireworks of like construction that are designed to produce the same or similar effects.

"Cultural" means relating to the arts, customs, traditions, mores, and history of all of the various ethnic groups of Hawaii.

"Display" means the use of aerial devices, display fireworks, or articles pyrotechnic for any activity, including such activities as movie or television production.

"Display fireworks" means any fireworks designed primarily for exhibition display by producing visible or audible effects and classified as display fireworks or contained in the regulations of the United States Department of Transportation and designated as UN0333, UN0334, or UN0335, and includes salutes containing more than two grains (one hundred and thirty milligrams) of explosive materials, aerial shells containing more than forty grams of pyrotechnic compositions, and other display pieces which exceed the limits of explosive materials for classification as "consumer fireworks".  This term also includes fused setpieces containing components, which together exceed fifty milligrams of salute power.  The use of display fireworks shall be prohibited for use by any person who does not have a display permit issued by a county.

"Fireworks" means any combustible or explosive composition, or any substance or combination of substances, or article prepared for the purpose of producing a visible or audible effect by combustion, explosion, deflagration, or detonation and that meets the definition of aerial device or consumer or display fireworks as defined by this section and contained in the regulations of the United States Department of Transportation as set forth in Title 49 Code of Federal Regulations.  The term "fireworks" shall not include any explosives or pyrotechnics regulated under chapter 396 or automotive safety flares, nor shall the term be construed to include toy pistols, toy cannons, toy guns, party poppers, pop-its, or other devices which contain twenty-five hundredths of a grain or less of explosive substance.

"Import" (and any nounal, verbal, adjectival, adverbial, and other equivalent form of the term used interchangeably in this chapter) means to bring or attempt to bring fireworks into the State or to cause fireworks to be brought into the State.

"License" means a nontransferable, formal authorization, valid for a period not to exceed one calendar year from the date of issuance and which the department is hereby authorized to issue under this chapter, to engage in the act or acts specifically designated herein.

"Permit" means a nontransferable, formal authorization, valid for a period not to exceed one calendar year from the date of issuance and which a county is hereby authorized to issue under this chapter, to engage in the act or acts specifically designated herein.

"Pyrotechnic composition" or "pyrotechnic contents" means the combustible or explosive component of fireworks. [L 1994, c 180, pt of §1; am L 2000, c 233, §§4, 16; am L 2006, c 183, §§2, 3, 20; am L 2008, c 38, §1]



§132D-3 - Permissible uses of consumer fireworks.

§132D-3  Permissible uses of consumer fireworks.  Consumer fireworks may be set off, ignited, discharged, or otherwise caused to explode within the State only:

(1)  From 9:00 p.m. on New Year's Eve to 1:00 a.m. on New Year's Day; from 7:00 a.m. to 7:00 p.m. on Chinese New Year's Day; and from 1:00 p.m. to 9:00 p.m. on the Fourth of July; or

(2)  From 9:00 a.m. to 9:00 p.m. as allowed by permit pursuant to section 132D-10 if the proposed cultural use is to occur at any time other than during the periods prescribed in paragraph (1);

provided that the purchase of not more than five thousand individual consumer fireworks commonly known as firecrackers shall be allowed under each permit. [L 1994, c 180, pt of §1; am L 2000, c 233, §5; am L 2006, c 183, §4]



§132D-4 - Permissible uses of display fireworks, articles pyrotechnic, and aerial devices.

§132D-4  Permissible uses of display fireworks, articles pyrotechnic, and aerial devices.  Display fireworks, articles pyrotechnic, and aerial devices may be purchased, set off, ignited, or otherwise caused to explode in the State only if for display and permitted in writing pursuant to sections 132D-10 and 132D-16. [L 1994, c 180, pt of §1; am L 2000, c 233, §6; am L 2006, c 183, §5]



§132D-5 - General prohibitions.

§132D-5  General prohibitions.  (a)  It shall be unlawful for any person without a permit issued under section 132D-10 by a county fire department to:

(1)  Remove or extract the pyrotechnic contents from any fireworks;

(2)  Throw any ignited fireworks:

(A)  From, at, or into a vehicle;

(B)  At a person or an animal; and

(C)  From above the first floor of any building; or

(3)  Set off, ignite, discharge, or otherwise cause to explode any fireworks:

(A)  Above the first floor of any building;

(B)  In any vehicle;

(C)  At any time not within the periods for use prescribed in section 132D-3;

(D)  Within one thousand feet of any operating hospital, licensed convalescent home, licensed home for the elderly, zoo, licensed animal shelter, or licensed animal hospital;

(E)  In any school building, or on any school grounds and yards without first obtaining authorization from appropriate school officials;

(F)  On any highway, alley, street, sidewalk, or other public way; in any park; on any public beach; in any officially designated forest or wildlife preserve; within fifty feet of a canefield; or within one thousand feet of any building used for public worship during the periods when services are held; and

(G)  Within five hundred feet of any hotel.

(b)  It shall be unlawful to purchase consumer fireworks more than five calendar days before the time periods for permissible use under section 132D-3.

(c)  It shall be unlawful to sell consumer fireworks after 12:01 a.m. on New Year's Day, 6:00 p.m. on Chinese New Year's Day, and 8:00 p.m. on the Fourth of July. [L 1994, c 180, pt of §1; am L 2006, c 183, §6; am L 2008, c 38, §2]



§132D-6 - Exceptions.

[§132D-6]  Exceptions.  The prohibitions in section 132D-5 do not apply to:

(1)  The use of flares, noisemakers, or signals for warning, pest control, or illumination purposes by police and fire departments, utility companies, transportation agencies, and other governmental or private agencies or persons, including agricultural operations, in connection with emergencies, their duties, or business; and

(2)  The sale or use of blank cartridges for a show or theater, or for signal, commercial, or institutional purposes in athletics or sports. [L 1994, c 180, pt of §1]



§132D-7 - License or permit required.

§132D-7  License or permit required.  A person shall not:

(1)  Import, store, offer to sell, or sell, at wholesale or retail, aerial devices, display fireworks, articles pyrotechnic, or consumer fireworks unless the person has a valid license issued by the county; or

(2)  Possess aerial devices, display fireworks, or articles pyrotechnic without a valid license to import, store, or sell aerial devices, display fireworks, or articles pyrotechnic, or a valid display permit as provided for in this chapter. [L 1994, c 180, pt of §1; am L 2000, c 233, §7; am L 2006, c 183, §7]



§132D-8 - Application for license.

§132D-8  Application for license.  (a)  All licenses required under section 132D-7 shall be issued by the county and shall be nontransferable.  Licenses to import shall specify the date of issuance or effect and the date of expiration, which shall be March 31 of each year.  The application shall be made on a form setting forth the date upon which the importations are to begin, the address of the location of the importer, and the name of the proprietor or, if a partnership, the name of the partnership and the names of all partners or, if a corporation, the name of the corporation and the names of its officers.  If the state fire council or county discovers at a later date that a licensee has been convicted of a felony under this chapter, the licensee's license shall be revoked and no new license shall be issued to the licensee for two years.

(b)  Each storage, wholesaling, and retailing site shall be required to obtain a separate license.  The license shall specify the date of issuance or effect and the date of expiration, which shall be March 31 of each year.  The application shall be made on a form setting forth the date upon which the storage, sale, or offers for sale are to begin, the address of the location of the licensee, and the name of the proprietor, or, if a partnership, the name of the partnership and the names of all partners or, if a corporation, the name of the corporation and the name of its officers.  Any license issued pursuant to this chapter may be revoked by the county if the licensee violates any provision of this chapter or if the licensee stores or handles the fireworks in such a manner as to present an unreasonable safety hazard.

(c)  It shall be unlawful for any licensee, other than a wholesaler who is selling or transferring fireworks or articles pyrotechnic to a licensed retailer, to sell or offer to sell, exchange for consideration, give, transfer, or donate any fireworks or articles pyrotechnic at any time to any person who does not present a permit duly issued as required by section 132D-10 or 132D-16.  The permit shall be signed by the seller or transferor at the time of sale or transfer of the fireworks or articles pyrotechnic, and the seller or transferor shall indicate on the permit the amount and type of fireworks or articles pyrotechnic sold or transferred.  No person shall sell or deliver fireworks to any permittee in any amount in excess of the amount specified in the permit, less the amount shown on the permit to have been previously purchased; provided that no fireworks shall be sold to a permittee holding a permit issued for purposes of section 132D-3, more than five calendar days before the applicable time period under section 132D-3.

(d)  Aerial devices, display fireworks, or articles pyrotechnic shall only be sold or transferred by a wholesaler to a person with a valid permit under sections 132D-10 and 132D-16.  No person with a valid permit under sections 132D-10 and 132D-16 shall sell or transfer aerial devices, display fireworks, or articles pyrotechnic to any other person.

(e)  Any license issued pursuant to this chapter shall be prominently displayed in public view at each licensed location. [L 1994, c 180, pt of §1; am L 2000, c 233, §8; am L 2006, c 183, §8]



§132D-8.5 - Importation of aerial devices, display fireworks, or articles pyrotechnic for display.

§132D-8.5  Importation of aerial devices, display fireworks, or articles pyrotechnic for display.  Aerial devices, display fireworks, or articles pyrotechnic shall only be imported and stored, if necessary, in an amount sufficient for an anticipated three-month inventory; provided that if a licensee under section 132D-7 provides aerial devices, display fireworks, or articles pyrotechnic for displays as allowed under section 132D-16 more than once a month, the licensee may import or store, if necessary, sufficient aerial devices, display fireworks, or articles pyrotechnic for a six-month inventory. [L 2000, c 233, §2; am L 2006, c 183, §9]



§132D-8.6 - Requirements of licensee.

§132D-8.6  Requirements of licensee.  (a)  Any person who has obtained a license under section 132D-7 and ships fireworks or articles pyrotechnic into the State shall:

(1)  Clearly designate the types of fireworks or articles pyrotechnic in each shipment on the bill of lading or shipping manifest with specificity;

(2)  Declare on the bill of lading or shipping manifest the gross weight of aerial devices, consumer fireworks, display fireworks, and articles pyrotechnic to be imported in each shipment and the location of the storage facility, if applicable, in which the fireworks or articles pyrotechnic are to be stored;

(3)  Prior to shipment and when booking each shipment of fireworks or articles pyrotechnic notify the appropriate county official as determined by the county regarding whether the shipment will be distributed from:

(A)  Pier to pier;

(B)  Pier to warehouse or storage facility; or

(C)  Pier to redistribution; and

(4)  At the time shipping is booked, the importer or consignee shall notify the appropriate county official as determined by the county in writing of the expected shipment's landing date.

(b)  The fire department of a county, in which a shipment of fireworks or articles pyrotechnic has landed and becomes subject to the jurisdiction of the fire department, shall be allowed to inspect, if it chooses, any shipment declared on the shipping manifest as fireworks or articles pyrotechnic.

(c)  The facility in which fireworks or articles pyrotechnic are to be stored shall:

(1)  Have received approval fifteen days prior to the shipment's arrival from the appropriate county fire department; and

(2)  Meet all state and county fire and safety codes.

(d)  Any fireworks or articles pyrotechnic landed in the State shall be subject to seizure and forfeiture if:

(1)  The importer or consignee does not have in the importer's or consignee's possession a valid license to import fireworks or articles pyrotechnic under section 132D-7;

(2)  The consignee does not have a valid license to store fireworks or articles pyrotechnic under section 132D-7; or

(3)  The fireworks or articles pyrotechnic have not been declared or have been misdeclared in violation of subsection (a).

(e)  No person holding a retailer license to sell consumer fireworks shall be allowed to sell consumer fireworks commonly known as firecrackers in a packet size larger than five thousand individual units.  Any person violating this subsection shall be guilty of a misdemeanor.

(f)  Any person violating subsection (a), (c), or (d) shall be subject to the following for shipments of fireworks or articles pyrotechnic of:

(1)  Twenty-five pounds or less gross weight shall be a petty misdemeanor;

(2)  Over twenty-five pounds to three hundred pounds gross weight shall be a misdemeanor;

(3)  Over three hundred pounds to ten thousand pounds gross weight shall be a class C felony; and

(4)  More than ten thousand pounds gross weight shall be a class B felony. [L 2000, c 233, §3; am L 2006, c 183, §10]



§132D-9 - Application for permit.

§132D-9  Application for permit.  The permit required under section 132D-10 or 132D-16 shall be issued by the county or its authorized designees and be nontransferable.  The county or its authorized designees shall issue all permits for which complete applications have been submitted and which contain only correct information.  The permit shall specify the date of issuance or effect and the date of expiration but in no case for a period to exceed one year.  The permit for the purchase of consumer fireworks for the purposes of section 132D-3 shall not allow purchase for more than one event as set forth in section 132D-3.  The application shall be made on a form setting forth the dates for which the permit shall be valid, the location where the permitted activity is to occur, and the name of the proprietor or, if a partnership, the name of the partnership and the names of all partners or, if a corporation, the name of the corporation and the names of its officers.  The permit application may be denied if the proposed use of fireworks or articles pyrotechnic presents a substantial inconvenience to the public or presents an unreasonable fire or safety hazard.  Any permit issued pursuant to this chapter shall be prominently displayed in public view at the site. [L 1994, c 180, pt of §1; am L 2000, c 233, §9; am L 2006, c 54, §2 and c 183, §11]

Revision Note

Subsection designation deleted pursuant to §23G-15(1).



§132D-10 - Permits.

§132D-10  Permits.  A permit shall be required for the purchase and use of:

(1)  Any consumer fireworks commonly known as firecrackers upon payment of a fee of $25;

(2)  Any aerial devices, display fireworks, or articles pyrotechnic for the purposes of section 132D-16 upon payment of a fee of $110; and

(3)  Any consumer fireworks for the purposes of section 132D-5 or for cultural uses that occur at any time other than during the periods prescribed in section 132D-3(1) upon a payment of a fee of $25. [L 1994, c 180, pt of §1; am L 2000, c 233, §10; am L 2006, c 183, §12; am L 2008, c 38, §3]



§132D-11 - Fee.

§132D-11  Fee.  (a)  The fee for the license required under section 132D-7 shall be $3,000 for importers, $2,000 for each wholesaler's site, $1,000 for each storage site, and $500 for each retailer's site for each year or fraction of a year in which the licensee plans to conduct business and shall be payable to the county.  The license fees shall be used solely by each county fire department to pay for the salary of an auditor of fireworks and articles pyrotechnic records and all expenses incurred to fulfill the duties required, including the inspection of inventory and storage facilities, maintenance of required records, and the training of the auditor.  The auditor shall monitor strict inventory and recordkeeping requirements to ensure that sales of fireworks or articles pyrotechnic are made only to license or permit holders under this chapter.  The county shall provide an exemption from the fees under this section to nonprofit community groups for importation and storage of fireworks or articles pyrotechnic for displays once a year.

(b)  The fee for the license required under section 132D-7 shall be the fee specified in subsection (a) for each year, fraction of a year, or event in which the licensee plans to conduct business and shall be payable to the county in which the permitted activity is to occur. [L 1994, c 180, pt of §1; am L 2000, c 233, §11; am L 2006, c 183, §13]



§132D-12 - Sale to minors; sale by minors; prohibited.

§132D-12  Sale to minors; sale by minors; prohibited.  It shall be unlawful for any person to offer for sale, sell, or give any fireworks or articles pyrotechnic to minors, and for any minor to possess, purchase, sell, or set off, ignite, or otherwise cause to explode any fireworks or articles pyrotechnic, except as provided in section 132D-13. [L 1994, c 180, pt of §1; am L 2006, c 183, §14; am L 2008, c 38, §4]



§132D-13 - Liability of parents or guardians.

§132D-13  Liability of parents or guardians.  The parents, guardian, and other persons having the custody or control of any minor, who knowingly permit the minor to possess, purchase, or set off, ignite, or otherwise cause to explode any fireworks or articles pyrotechnic, shall be deemed to be in violation of this chapter and shall be subject to the penalties thereunder, except that the parents or guardian may allow the minor to use consumer fireworks while under the immediate supervision and control of the parent or guardian, or under the supervision and control of another adult. [L 1994, c 180, pt of §1; am L 2006, c 183, §15]



§132D-14 - Penalty.

§132D-14  Penalty.  (a)  Any person:

(1)  Importing aerial devices, display fireworks, or articles pyrotechnic without having a valid license under section 132D-7 shall be guilty of a class C felony;

(2)  Purchasing, possessing, setting off, igniting, or discharging aerial devices, display fireworks, or articles pyrotechnic without a valid permit under sections 132D-10 and 132D-16, or storing, selling, or possessing aerial devices, display fireworks, or articles pyrotechnic without a valid license under section 132D-7:

(A)  If the total weight of the aerial devices, display fireworks, or articles pyrotechnic is twenty-five pounds or more, shall be guilty of a class C felony; or

(B)  If the total weight of the aerial devices, display fireworks, or articles pyrotechnic is less than twenty-five pounds, shall be guilty of a misdemeanor;

(3)  Who transfers or sells aerial devices, display fireworks, or articles pyrotechnic to a person who does not have a valid permit under sections 132D-10 and 132D-16, shall be guilty of a class C felony; and

(4)  Who removes or extracts the pyrotechnic contents from any fireworks or articles pyrotechnic and uses the contents to construct fireworks, articles pyrotechnic, or a fireworks or articles pyrotechnic related device shall be guilty of a misdemeanor.

(b)  Except as provided in subsection (a) or as otherwise specifically provided for in this chapter, any person violating any other provision of this chapter, shall be fined not more than $2,000 for each violation.

(c)  The court shall collect the fines imposed in subsections (a) and (b) for violating this chapter and of the fines collected shall pay twenty per cent to the State and eighty per cent to the county in which the fine was imposed which shall be expended by the county for law enforcement purposes. [L 1994, c 180, pt of §1; am L 2000, c 233, §12; am L 2006, c 183, §16]



§132D-15 - Notice requirements.

[§132D-15]  Notice requirements.  Each licensed retail outlet shall post adequate notice that clearly cautions each person purchasing fireworks of the prohibitions, liabilities, and penalties incorporated in sections 132D-12, 132D-13, and 132D-14. [L 1994, c 180, pt of §1]



§132D-16 - Permit for display.

§132D-16  Permit for display.  (a)  Any person desiring to set off, ignite, or discharge aerial devices, display fireworks, or articles pyrotechnic for a display shall apply to, and obtain a permit as required by section 132D-10, from the county not less than twenty days before the date of the display.

(b)  The application shall state, among other things:

(1)  The name, age, and address of the applicant;

(2)  The name, age, and address of the person who will operate the display, and verification that the person is a licensed pyrotechnic operator;

(3)  The time, date, and place of the display;

(4)  The type and quantity of aerial devices, display fireworks, or articles pyrotechnic to be displayed; and

(5)  The purpose or occasion for which the display is to be presented.

(c)  No permit shall be issued under this section unless the applicant presents, at the applicant's option, either:

(1)  A written certificate of an insurance carrier, which has been issued to or for the benefit of the applicant, or a policy providing for the payment of damages in the amount of not less than $5,000 for injury to, or death of, any one person, and subject to the foregoing limitation for one person; in the amount of not less than $10,000 for injury to, or death of, two or more persons; and in the amount of not less than $5,000 for damage to property, caused by reason of the authorized display and arising from any tortious acts or negligence of the permittee, the permittee's agents, employees, or subcontractors.  The certificate shall state that the policy is in full force and effect and will continue to be in full force and effect for not less than ten days after the date of the display; or

(2)  The bond of a surety company duly authorized to transact business within the State, or a bond with not less than two individual sureties who together have assets in the State equal in value to not less than twice the amount of the bond, or a deposit of cash, in the amount of not less than $10,000 conditioned upon the payment of all damages that may be caused to any person or property by reason of the authorized display and arising from any tortious acts or negligence of the permittee, the permittee's agents, employees, or subcontractors.  The security shall continue to be in full force and effect for not less than ten days after the date of the display.

The county may require coverage in amounts greater than the minimum amounts set forth in paragraph (1) or (2) if deemed necessary or desirable in consideration of such factors as the location and scale of the display, the type of aerial devices, display fireworks, or articles pyrotechnic to be used, and the number of spectators expected.

(d)  The county, pursuant to duly adopted rules, shall issue the permit after being satisfied that the requirements of subsection (c) have been met, the display will be handled by a pyrotechnic operator duly licensed by the State, the display will not be hazardous to property, and the display will not endanger human life.  The permit shall authorize the holder to display aerial devices, display fireworks, or articles pyrotechnic only at the place and during the time set forth therein, and to acquire and possess the specified aerial devices, display fireworks, or articles pyrotechnic between the date of the issuance of the permit and the time during which the display of those aerial devices, display fireworks, or articles pyrotechnic is authorized. [L 1994, c 180, pt of §1; am L 2000, c 233, §13; am L 2006, c 183, §17; am L 2007, c 9, §5]



§132D-17 - Inconsistent county ordinances, rules.

§132D-17  Inconsistent county ordinances, rules.  Notwithstanding any other law to the contrary, no county shall enact ordinances or adopt any rules regulating fireworks or articles pyrotechnic, except as required in this chapter, that is inconsistent with or more restrictive than, the provisions of this chapter.  Any ordinances and rules regulating fireworks or articles pyrotechnic that were enacted or adopted by a county before March 31, 1995, except those provisions which are not inconsistent with, or more restrictive than those of this chapter, are declared void. [L 1994, c 180, pt of §1; am L 2000, c 233, §14; am L 2006, c 183, §18]

Revision Note

"March 31, 1995" substituted for "the effective date of this section".



§132D-18 - Effect on other laws.

[§132D-18]  Effect on other laws.  Nothing in this chapter shall be construed to apply to the possession, storage, sale, or use of explosives and combustibles in accordance with chapter 396. [L 1994, c 180, pt of §1]



§132D-19 - REPEALED.

§132D-19  REPEALED.  L 2000, c 233, §17.



§132D-20 - Enforcement.

§132D-20  Enforcement.  This chapter shall be enforced by each county.  The counties are authorized to enforce and administer the provisions of this chapter. [L 1994, c 180, pt of §1; am L 2000, c 233, §15]



§132D-21 - Health care facilities; report of fireworks and articles pyrotechnic incidents.

§132D-21  Health care facilities; report of fireworks and articles pyrotechnic incidents.  Health care facilities in this State shall report all incidents of serious injuries and fatalities caused by legal and illegal fireworks or articles pyrotechnic to the department of health and the police department of the county in which the person was attended or treated.  All reports shall be in writing or in the manner specified by the department of health.

As used in this section, "health care facilities" includes any outpatient clinic, emergency room, or physician's office, private or public, whether organized for profit or not, used, operated, or designed to provide medical diagnosis, treatment, nursing, rehabilitative, or preventive care to any person or persons.  The term includes but is not limited to health care facilities that are commonly referred to as hospitals, extended care and rehabilitation centers, nursing homes, skilled nursing facilities, intermediate care facilities, hospices for the terminally ill that require licensure or certification by the department of health, kidney disease treatment centers, including freestanding hemodialysis units, outpatient clinics, organized ambulatory health care facilities, emergency care facilities and centers, home health agencies, health maintenance organizations, and others providing similarly organized services regardless of nomenclature. [L 2000, c 117, §1; am L 2006, c 183, §19]






CHAPTER 133 - COMBUSTIBLES

CHAPTER 133

COMBUSTIBLES

REPEALED.  L 1978, c 241, §3.



CHAPTER 134 - FIREARMS, AMMUNITION AND DANGEROUS WEAPONS

§134-1 to 18 - OLD REPEALED.

PART I.  [OLD] GENERAL REGULATIONS

§§134-1 to 18  [OLD]  REPEALED.  L 1988, c 275, §4.

PART I.  GENERAL REGULATIONS

§134-1  Definitions.  As used in this chapter, unless the context indicates otherwise:

"Acquire" means gain ownership of.

"Antique pistol or revolver" means any pistol or revolver manufactured before 1899 and any replica thereof if it either is not designed or redesigned for using rimfire or conventional centerfire fixed ammunition or is designed or redesigned to use rimfire or conventional centerfire fixed ammunition that is no longer manufactured in the United States and is not readily available in the ordinary channels of commercial trade.

"Assault pistol" means a semiautomatic pistol which accepts a detachable magazine and which has two or more of the following characteristics:

(1)  An ammunition magazine which attaches to the pistol outside of the pistol grip;

(2)  A threaded barrel capable of accepting a barrel extender, flash suppressor, forward hand grip, or silencer;

(3)  A shroud which is attached to or partially or completely encircles the barrel and which permits the shooter to hold the firearm with the second hand without being burned;

(4)  A manufactured weight of fifty ounces or more when the pistol is unloaded;

(5)  A centerfire pistol with an overall length of twelve inches or more; or

(6)  It is a semiautomatic version of an automatic firearm;

but does not include a firearm with a barrel sixteen or more inches in length, an antique pistol as defined in this section or a curio or relic as those terms are used in 18 United States Code §921(16) or 27 Code of Federal Regulations 178.11.

"Automatic firearm" means any firearm that shoots, is designed to shoot, or can be readily modified to shoot automatically more than one shot, without a manual reloading, by a single function of the trigger.  This term shall also include the frame or receiver of any such firearm, any part designed and intended solely and exclusively, or any combination of parts designed and intended, for use in converting a firearm into an automatic firearm, and any combination of parts from which an automatic firearm can be assembled if the parts are in the possession or under the control of a single person.

"Chief of police" means the chief of police of the counties of Hawaii, Maui, Kauai, or the city and county of Honolulu.

"Crime of violence" means any offense, as defined in title 37, that involves injury or threat of injury to the person of another.

"Electric gun" means any portable device that is electrically operated to project a missile or electromotive force.  It does not include any electric livestock prod used in animal husbandry and any automatic external defibrillator used in emergency medical situations.

"Firearm" means any weapon, for which the operating force is an explosive, including but not limited to pistols, revolvers, rifles, shotguns, automatic firearms, noxious gas projectors, mortars, bombs, and cannon.

"Firearm loaded with ammunition" and "loaded firearm" means a firearm with ammunition present within the firing chamber, revolving cylinder, or within a magazine which is inserted in a firearm.

"Fugitive from justice" means any person (1) who has fled from any state, territory, the District of Columbia, or possession of the United States, to avoid prosecution for a felony or to avoid giving testimony in any criminal proceeding or (2) who has fled from any country other than the United States and is avoiding lawful extradition back to that country.

"Pistol" or "revolver" means any firearm of any shape with a barrel less than sixteen inches in length and capable of discharging loaded ammunition or any noxious gas.

"Public highway" shall have the same meaning as defined in section 264-1(a).

"Semiautomatic" means the mode of operation by which a firearm uses the energy of the explosive in a fixed cartridge to extract a fired cartridge and chamber a fresh cartridge with each single pull of a trigger. [L 1988, c 275, pt of §2 and am c 271, §2; am L 1989, c 263, §§2, 3; am L 1990, c 195, §1; am L 1992, c 286, §1; am L 1994, c 204, §2; am L 2001, c 252, §2]



§134-2 - Permits to acquire.

§134-2  Permits to acquire.  (a)  No person shall acquire the ownership of a firearm, whether usable or unusable, serviceable or unserviceable, modern or antique, registered under prior law or by a prior owner or unregistered, either by purchase, gift, inheritance, bequest, or in any other manner, whether procured in the State or imported by mail, express, freight, or otherwise, until the person has first procured from the chief of police of the county of the person's place of business or, if there is no place of business, the person's residence or, if there is neither place of business nor residence, the person's place of sojourn, a permit to acquire the ownership of a firearm as prescribed in this section.  When title to any firearm is acquired by inheritance or bequest, the foregoing permit shall be obtained before taking possession of a firearm; provided that upon presentation of a copy of the death certificate of the owner making the bequest, any heir or legatee may transfer the inherited or bequested firearm directly to a dealer licensed under section 134-31 or licensed by the United States Department of Justice without complying with the requirements of this section.

(b)  The permit application form shall include the applicant's name, address, sex, height, weight, date of birth, place of birth, country of citizenship, social security number, alien or admission number, and information regarding the applicant's mental health history and shall require the fingerprinting and photographing of the applicant by the police department of the county of registration; provided that where fingerprints and photograph are already on file with the department, these may be waived.

(c)  An applicant for a permit shall sign a waiver at the time of application, allowing the chief of police of the county issuing the permit access to any records that have a bearing on the mental health of the applicant.  The permit application form and the waiver form shall be prescribed by the attorney general and shall be uniform throughout the State.

(d)  The chief of police of the respective counties may issue permits to acquire firearms to citizens of the United States of the age of twenty-one years or more, or duly accredited official representatives of foreign nations, or duly commissioned law enforcement officers of the State who are aliens; provided that any law enforcement officer who is the owner of a firearm and who is an alien shall transfer ownership of the firearm within forty-eight hours after termination of employment from a law enforcement agency.  The chief of police of each county may issue permits to aliens of the age of eighteen years or more for use of rifles and shotguns for a period not exceeding sixty days, upon a showing that the alien has first procured a hunting license under chapter 183D, part II.  The chief of police of each county may issue permits to aliens of the age of twenty-one years or more for use of firearms for a period not exceeding six months, upon a showing that the alien is in training for a specific organized sport-shooting contest to be held within the permit period.  The attorney general shall adopt rules, pursuant to chapter 91, as to what constitutes sufficient evidence that an alien is in training for a sport-shooting contest.  Notwithstanding any provision of the law to the contrary and upon joint application, the chief of police may issue permits to acquire firearms jointly to spouses who otherwise qualify to obtain permits under this section.

(e)  The permit application form shall be signed by the applicant and by the issuing authority.  One copy of the permit shall be retained by the issuing authority as a permanent official record.  Except for sales to dealers licensed under section 134-31, or dealers licensed by the United States Department of Justice, or law enforcement officers, or where a license is granted under section 134-9, or where any firearm is registered pursuant to section 134-3(a), no permit shall be issued to an applicant earlier than fourteen calendar days after the date of the application; provided that a permit shall be issued or the application denied before the twentieth day from the date of application.  Permits issued to acquire any pistol or revolver shall be void unless used within ten days after the date of issue.  Permits to acquire a pistol or revolver shall require a separate application and permit for each transaction.  Permits issued to acquire any rifle or shotgun shall entitle the permittee to make subsequent purchases of rifles or shotguns for a period of one year from the date of issue without a separate application and permit for each acquisition, subject to the disqualifications under section 134-7 and subject to revocation under section 134-13; provided that if a permittee is arrested for committing a felony or any crime of violence or for the illegal sale of any drug, the permit shall be impounded and shall be surrendered to the issuing authority.  The issuing authority shall perform an inquiry on an applicant who is a citizen of the United States by using the National Instant Criminal Background Check System before any determination to issue a permit or to deny an application is made.  If the applicant is not a citizen of the United States and may be eligible to acquire a firearm under this chapter, the issuing authority shall perform an inquiry on the applicant, by using the National Instant Criminal Background Check System, to include a check of the Immigration and Customs Enforcement databases, before any determination to issue a permit or to deny an application is made.

(f)  In all cases where a pistol or revolver is acquired from another person within the State, the permit shall be signed in ink by the person to whom title to the pistol or revolver is transferred and shall be delivered to the person who is transferring title to the firearm, who shall verify that the person to whom the firearm is to be transferred is the person named in the permit and enter on the permit in the space provided the following information:  name of the person to whom the title to the firearm was transferred; names of the manufacturer and importer; model; type of action; caliber or gauge; and serial number as applicable.  The person who is transferring title to the firearm shall sign the permit in ink and cause the permit to be delivered or sent by registered mail to the issuing authority within forty-eight hours after transferring the firearm.

In all cases where receipt of a firearm is had by mail, express, freight, or otherwise from sources without the State, the person to whom the permit has been issued shall make the prescribed entries on the permit, sign the permit in ink, and cause the permit to be delivered or sent by registered mail to the issuing authority within forty-eight hours after taking possession of the firearm.

In all cases where a rifle or shotgun is acquired from another person within the State, the person who is transferring title to the rifle or shotgun shall submit, within forty-eight hours after transferring the firearm, to the authority which issued the permit to acquire, the following information, in writing:  name of the person who transferred the firearm, name of the person to whom the title to the firearm was transferred; names of the manufacturer and importer; model; type of action; caliber or gauge; and serial number as applicable.

(g)  Effective July 1, 1995, no person shall be issued a permit under this section for the acquisition of a pistol or revolver unless the person, at any time prior to the issuance of the permit, has completed:

(1)  An approved hunter education course as authorized under section 183D-28;

(2)  A firearms safety or training course or class available to the general public offered by a law enforcement agency of the State or of any county;

(3)  A firearms safety or training course offered to law enforcement officers, security guards, investigators, deputy sheriffs, or any division or subdivision of law enforcement or security enforcement by a state or county law enforcement agency; or

(4)  A firearms training or safety course or class conducted by a state certified or National Rifle Association certified firearms instructor or a certified military firearms instructor that provides, at a minimum, a total of at least two hours of firing training at a firing range and a total of at least four hours of classroom instruction, which may include a video, that focuses on:

(A)  The safe use, handling, and storage of firearms and firearm safety in the home; and

(B)  Education on the firearm laws of the State.

An affidavit signed by the certified firearms instructor who conducted or taught the course, providing the name, address, and phone number of the instructor and attesting to the successful completion of the course by the applicant shall constitute evidence of certified successful completion under this paragraph.

(h)  No person shall sell, give, lend, or deliver into the possession of another any firearm except in accordance with this chapter.

(i)  No fee shall be charged for permits, or applications for permits, under this section, except for a single fee chargeable by and payable to the issuing county, for individuals applying for their first permit, in an amount equal to the fee actually charged by the Federal Bureau of Investigation to the issuing police department for a fingerprint check in connection with that application or permit.  In the case of a joint application, the fee provided for in this section may be charged to each person to whom no previous permit has been issued. [L 1988, c 275, pt of §2; am L 1992, c 287, §2; am L 1994, c 204, §3; am L 1995, c 11, §1; am L 1996, c 200, §§2, 3; am L 1997, c 53, §2 and c 278, §1; am L 2006, c 27, §1; am L 2007, c 9, §6]



§134-2.5 - Permits for motion picture films or television program production.

[§134-2.5  Permits for motion picture films or television program production.]  (a)  Upon a finding that public safety is not endangered, the chief of police of the appropriate county may issue permits, initially valid for a period of one year and renewable annually thereafter, for the possession, transportation, or use, with blank cartridges, of firearms or explosives solely as props for motion picture films or television program production upon a showing that good cause exists for the issuance of a permit to the applicant and upon sufficient proof of a federal firearms license and a state film permit required under section 201-3.  No permit shall be issued to a person who is under twenty years of age or who is disqualified under section 134-7.

(b)  Applications for permits shall be in writing, signed by the individual applicant or by a member or officer qualified to sign if the applicant is a firm or corporation, and shall state the name, business in which engaged, business address, and a full description of the use to which the firearms or explosives are to be put, including the names of the persons who will actually use the props.  The application shall also require the fingerprinting and photographing of the applicant.  Applications and permits shall be uniform throughout the State on forms prescribed by the attorney general.

(c)  The attorney general shall establish rules pursuant to chapter 91 concerning security requirements for storing and transporting firearms or explosives for which permits are issued.  Permits shall be issued only upon a showing of the applicant's ability to meet these security requirements.

(d)  A fee of $50 should be charged for each permit issued under this section.

(e)  Every applicant to whom a permit is issued shall keep it on the applicant's person or at the place where the firearms or explosives are stored.  The permit, firearms and explosives, shall be available for inspection by any law enforcement officer or any other person designated by the respective chief of police.

(f)  Every firearm or explosive for which a permit is issued shall bear a unique identifying number.  If the firearm or explosive does not bear a unique identifying number, the chief of police of the appropriate county shall assign a number that shall be stamped or placed thereon.

(g)  The chief of police of the respective county shall revoke permits issued under this section any time it appears that the holder of the permit has used the firearms or explosives for purposes other than those allowed by the permit or that the holder of the permit has not exercised great care in retaining custody of any firearms or explosive possessed under the permit. [L 1988, c 272, §3]



§134-3 - Registration, mandatory, exceptions.

§134-3  Registration, mandatory, exceptions.  (a)  Every person arriving in the State who brings or by any other manner causes to be brought into the State a firearm of any description, whether usable or unusable, serviceable or unserviceable, modern or antique, shall register the firearm within three days after arrival of the person or of the firearm, whichever arrives later, with the chief of police of the county of the person's place of business or, if there is no place of business, the person's residence or, if there is neither a place of business nor residence, the person's place of sojourn.  A nonresident alien may bring firearms not otherwise prohibited by law into the State for a continuous period not to exceed ninety days; provided that the person meets the registration requirement of this section and the person possesses:

(1)  A valid Hawaii hunting license procured under chapter 183D, part II, or a commercial or private shooting preserve permit issued pursuant to section 183D-34;

(2)  A written document indicating the person has been invited to the State to shoot on private land; or

(3)  Written notification from a firing range or target shooting business indicating that the person will actually engage in target shooting.

The nonresident alien shall be limited to a nontransferable registration of not more than ten firearms for the purpose of the above activities.

(b)  Every person who acquires a firearm pursuant to section 134-2 shall register the firearm in the manner prescribed by this section within five days of acquisition.  The registration shall be on forms prescribed by the attorney general, which shall be uniform throughout the State, and shall include the following information:  name of the manufacturer and importer; model; type of action; caliber or gauge; serial number; and source from which receipt was obtained, including the name and address of the prior registrant.  If the firearm has no serial number, the permit number shall be entered in the space provided for the serial number, and the permit number shall be engraved upon the receiver portion of the firearm prior to registration.  All registration data that would identify the individual registering the firearm by name or address shall be confidential and shall not be disclosed to anyone, except as may be required for processing the registration or as may be required by a law enforcement agency for the lawful performance of its duties or as may be required by order of a court.

(c)  Dealers licensed under section 134-31 or dealers licensed by the United States Department of Justice shall register firearms pursuant to this section on registration forms prescribed by the attorney general and shall not be required to have the firearms physically inspected by the chief of police at the time of registration.

(d)  Registration shall not be required for:

(1)  Any device that is designed to fire loose black powder or that is a firearm manufactured before 1899;

(2)  Any device not designed to fire or made incapable of being readily restored to a firing condition; or

(3)  All unserviceable firearms and destructive devices registered with the Bureau of Alcohol, Tobacco, and Firearms of the United States Department of Justice pursuant to Title 27, Code of Federal Regulations.

(e)  No fee shall be charged for the registration. [L 1988, c 275, pt of §2; am L 1994, c 204, §4; am L 1999, c 217, §2; am L 2007, c 9, §7]



§134-3.5 - Disclosure for firearm permit and registration purposes.

[§134-3.5]  Disclosure for firearm permit and registration purposes.  A health care provider or public health authority shall disclose health information, including protected health care information, relating to an individual's mental health history, to the appropriate county chief of police in response to a request for the information from the chief of police; provided that:

(1)  The information shall be used only for the purpose of evaluating the individual's fitness to acquire or own a firearm; and

(2)  The individual has signed a waiver permitting release of the health information for that purpose. [L 2001, c 252, §1]



§134-4 - Transfer, possession of firearms.

§134-4  Transfer, possession of firearms.  (a)  No transfer of any rifle having a barrel length of sixteen inches or over or any shotgun having a barrel length of eighteen inches or over, whether usable or unusable, serviceable or unserviceable, modern or antique, registered under prior law or by a prior owner, or unregistered shall be made to any person under the age of eighteen years, except as provided by section 134-5.

(b)  No person shall possess any firearm that is owned by another, regardless of whether the owner has consented to possession of the firearm, without a permit from the chief of police of the appropriate county, except as provided in subsection (c) and section 134-5.

(c)  Any lawfully acquired rifle or shotgun may be lent to an adult for use within the State for a period not to exceed fifteen days without a permit; provided that where the rifle or shotgun is to be used outside of the State, the loan may be for a period not to exceed seventy-five days.

(d)  No person shall knowingly lend a firearm to any person who is prohibited from ownership or possession of a firearm under section 134-7.

(e)  After July 1, 1992, no person shall bring or cause to be brought into the State an assault pistol.  No assault pistol may be sold or transferred on or after July 1, 1992, to anyone within the State other than to a dealer licensed under section 134-32 or the chief of police of any county except that any person who obtains title by bequest or intestate succession to an assault pistol registered within the State shall, within ninety days, render the weapon permanently inoperable, sell or transfer the weapon to a licensed dealer or the chief of police of any county, or remove the weapon from the State. [L 1988, c 275, pt of §2; am L 1992, c 286, §2]

Case Notes

Where defendant's conviction and sentence under §708-840 was an included offense under §134-6(a) and defendant's convictions under both §708-840 and subsection (a) violated §701-109(1)(a), defendant’s conviction and sentence under §708-840 reversed.  91 H. 33, 979 P.2d 1059.



§134-5 - Possession by licensed hunters and minors; target shooting; game hunting.

§134-5  Possession by licensed hunters and minors; target shooting; game hunting.  (a)  Any person of the age of sixteen years, or over or any person under the age of sixteen years while accompanied by an adult, may carry and use any lawfully acquired rifle or shotgun and suitable ammunition while actually engaged in hunting or target shooting or while going to and from the place of hunting or target shooting; provided that the person has procured a hunting license under chapter 183D, part II.  A hunting license shall not be required for persons engaged in target shooting.

(b)  A permit shall not be required when any lawfully acquired firearm is lent to a person, including a minor, upon a target range or similar facility for purposes of target shooting; provided that the period of the loan does not exceed the time in which the person actually engages in target shooting upon the premises.

(c)  A person may carry unconcealed and use a lawfully acquired pistol or revolver while actually engaged in hunting game mammals, if that pistol or revolver and its suitable ammunition are acceptable for hunting by rules adopted pursuant to section 183D-3 and if that person is licensed pursuant to part II of chapter 183D.  The pistol or revolver may be transported in an enclosed container, as defined in section 134-25 in the course of going to and from the place of the hunt, notwithstanding section 134-26. [L 1988, c 275, pt of §2; am L 1997, c 254, §§1, 4; am L 2000, c 96, §1; am L 2002, c 79, §1; am L 2006, c 66, §2]

Case Notes

As question of whether defendant possessed a hunting license under this section posed a fact peculiarly within defendant's knowledge, and lack of a hunting license is not a material element of §134-6, prosecution was not required to prove that defendant did not have a hunting license pursuant to this section.  93 H. 87, 997 P.2d 13.



§134-6 - REPEALED.

§134-6  REPEALED.  L 2006, c 66, §6.



§134-7 - Ownership or possession prohibited, when; penalty.

§134-7  Ownership or possession prohibited, when; penalty.  (a)  No person who is a fugitive from justice or is a person prohibited from possessing firearms or ammunition under federal law shall own, possess, or control any firearm or ammunition therefor.

(b)  No person who is under indictment for, or has waived indictment for, or has been bound over to the circuit court for, or has been convicted in this State or elsewhere of having committed a felony, or any crime of violence, or an illegal sale of any drug shall own, possess, or control any firearm or ammunition therefor.

(c)  No person who:

(1)  Is or has been under treatment or counseling for addiction to, abuse of, or dependence upon any dangerous, harmful, or detrimental drug, intoxicating compound as defined in section 712-1240, or intoxicating liquor;

(2)  Has been acquitted of a crime on the grounds of mental disease, disorder, or defect pursuant to section 704-411; or

(3)  Is or has been diagnosed as having a significant behavioral, emotional, or mental disorders as defined by the most current diagnostic manual of the American Psychiatric Association or for treatment for organic brain syndromes;

shall own, possess, or control any firearm or ammunition therefor, unless the person has been medically documented to be no longer adversely affected by the addiction, abuse, dependence, mental disease, disorder, or defect.

(d)  No person who is less than twenty-five years old and has been adjudicated by the family court to have committed a felony, two or more crimes of violence, or an illegal sale of any drug shall own, possess or control any firearm or ammunition therefor.

(e)  No minor who:

(1)  Is or has been under treatment for addiction to any dangerous, harmful, or detrimental drug, intoxicating compound as defined in section 712-1240, or intoxicating liquor;

(2)  Is a fugitive from justice; or

(3)  Has been determined not to have been responsible for a criminal act or has been committed to any institution on account of a mental disease, disorder, or defect;

shall own, possess, or control any firearm or ammunition therefor, unless the minor has been medically documented to be no longer adversely affected by the addiction, mental disease, disorder, or defect.

For the purposes of enforcing this section, and notwithstanding section 571-84 or any other law to the contrary, any agency within the State shall make its records relating to family court adjudications available to law enforcement officials.

(f)  No person who has been restrained pursuant to an order of any court, including an ex parte order as provided in this subsection, from contacting, threatening, or physically abusing any person, shall possess, control, or transfer ownership of any firearm or ammunition therefor, so long as the protective order, restraining order, or any extension is in effect, unless the order, for good cause shown, specifically permits the possession of a firearm and ammunition.  The restraining order or order of protection shall specifically include a statement that possession, control, or transfer of ownership of a firearm or ammunition by the person named in the order is prohibited.  Such person shall relinquish possession and control of any firearm and ammunition owned by that person to the police department of the appropriate county for safekeeping for the duration of the order or extension thereof.  In the case of an ex parte order, the affidavit or statement under oath that forms the basis for the order shall contain a statement of the facts that support a finding that the person to be restrained owns, intends to obtain or to transfer ownership of, or possesses a firearm, and that the firearm may be used to threaten, injure, or abuse any person.  The ex parte order shall be effective upon service pursuant to section 586-6.  At the time of service of a restraining order involving firearms and ammunition issued by any court, the police officer may take custody of any and all firearms and ammunition in plain sight, those discovered pursuant to a consensual search, and those firearms surrendered by the person restrained.  If the person restrained is the registered owner of a firearm and knows the location of the firearm, but refuses to surrender the firearm or refuses to disclose the location of the firearm, the person restrained shall be guilty of a misdemeanor.  In any case, when a police officer is unable to locate the firearms and ammunition either registered under this chapter or known to the person granted protection by the court, the police officer shall apply to the court for a search warrant pursuant to chapter 803 for the limited purpose of seizing the firearm and ammunition.

For the purposes of this subsection, good cause shall not be based solely upon the consideration that the person subject to restraint pursuant to an order of any court, including an ex parte order as provided for in this subsection, is required to possess or carry firearms or ammunition during the course of the person's employment.  Good cause consideration may include but not be limited to the protection and safety of the person to whom a restraining order is granted.

(g)  Any person disqualified from ownership, possession, control, or the right to transfer ownership of firearms and ammunition under this section shall surrender or dispose of all firearms and ammunition in compliance with section 134-7.3.

(h)  Any person violating subsection (a) or (b) shall be guilty of a class C felony; provided that any felon violating subsection (b) shall be guilty of a class B felony.  Any person violating subsection (c), (d), (e), (f), or (g) shall be guilty of a misdemeanor. [L 1988, c 275, pt of §2; am L 1990, c 191, §1; am L 1993, c 215, §1; am L 1994, c 204, §§6, 7; am L 1995, c 189, §§2, 26; am L 1998, c 133, §5; am L 1999, c 297, §1; am L 2000, c 127, §2; am L 2004, c 4, §1; am L 2006, c 27, §2]

Law Journals and Reviews

Empowering Battered Women:  Changes in Domestic Violence Laws in Hawai‘i.  17 UH L. Rev. 575.

Case Notes

Felon convicted of possessing firearm properly sentenced under this section instead of §706-610.  68 H. 622, 725 P.2d 799.

Defendant exercised control when defendant sold gun.  70 H. 219, 768 P.2d 230.

Previously convicted felon must have intentionally, knowingly, or recklessly possessed or controlled the firearm.  70 H. 509, 778 P.2d 704.

Defendant may not assert the invalidity of the prior conviction as a defense under this section.  71 H. 101, 784 P.2d 872.

Convicted person may not assert the invalidity of the prior offense as a defense to this section.  71 H. 111, 784 P.2d 873.

Subsection (b) applies to felons who are convicted through a nolo contendere plea.  83 H. 507, 928 P.2d 1.

Where defendant’s convictions were premised upon the use of "any firearm" and language of indictments and trial court’s instructions "to wit, a semiautomatic pistol" did not alter the statutory elements of §§708-840, 134-6, or this section, trial court’s error of not providing definition of "semiautomatic firearm" did not warrant reversal of convictions of first degree robbery, carrying or use of firearm in commission of separate felony, or felon in possession of firearm.  91 H. 33, 979 P.2d 1059.

For the purposes of subsection (b), "possession" must be analyzed using a two-pronged analysis: (1) the voluntary act of "possession" of an object "itself" is, by way of §702-202, satisfied where an individual acts knowingly with respect to his or her conduct; and (2) the requisite state of mind with respect to the attendant circumstances--i.e., the particular qualities of the object that make it illegal to possess it--is, by way of §702-204, satisfied by a reckless state of mind.  93 H. 87, 997 P.2d 13.

Where one bag containing a gun was found on truck seat next to defendant and another bag with two guns was found on truck floor where defendant had been sitting, jury could have inferred from totality of circumstances that defendant had the state of mind requisite to commit possession of a firearm and/or ammunition by a person convicted of certain crimes.  93 H. 87, 997 P.2d 13.

A person commits the offense of attempted prohibited possession of a firearm, pursuant to §705-500(1)(b) and (3), and subsection (b), if he or she intentionally engages in conduct that, under the circumstances as he or she believes them to be, constitutes a substantial step in a course of conduct intended to culminate in his or her commission of the offense of prohibited possession of a firearm.  93 H. 199, 998 P.2d 479.

As the offense of attempted prohibited possession of a firearm under this section does not include a result-of-conduct element and §705-500(2) does not therefore apply, trial court instruction erroneously defined the state of mind necessary to prove the offense of attempted prohibited possession of a firearm as something less than intentional, as required by §705-500(1)(b).  93 H. 199, 998 P.2d 479.

Pursuant to §§701-109(4)(b), 705-500(1)(b) and (3), and subsection (b), attempted prohibited possession of a firearm is an included offense of prohibited possession of a firearm.  93 H. 199, 998 P.2d 479.

Requisite state of mind for a violation of subsection (b) is that of acting intentionally, knowingly, or recklessly; failure to instruct jury on state of mind element, as required by §701-114(1)(b), was prejudicial and not harmless error.  78 H. 422 (App.), 895 P.2d 173.

Where State failed to establish defendant's prior felony conviction and no lesser included offense of a felon in possession of a firearm or ammunition in chapter 134, defendant's convictions of being a felon in possession of a firearm and firearm ammunition under subsection (b) reversed.  82 H. 517 (App.), 923 P.2d 934.

Under subsection (b), multiple punishments are not authorized for violating the prohibition against possession of "any firearm or ammunition therefor"; thus, where defendant was already convicted of possessing a firearm, defendant could not be convicted for possession of ammunition loaded into that firearm.  89 H. 59 (App.), 968 P.2d 1070.

Although evidence that defendant had previously been convicted of a felony was relevant for purposes of this section, evidence that defendant may have received ineffective assistance of counsel during that prior felony trial would not have any bearing on the validity of that felony conviction; thus, trial court did not err in precluding evidence that defendant may have received ineffective assistance during prior trial.  90 H. 489 (App.), 979 P.2d 85.

Unless expressly permitted by the court, subsection (f) unqualifiedly prohibits a person subject to a chapter 586 order from possession and control of a firearm during the pendency of that order; this prohibition is effective irrespective of whether the respondent owned the firearms involved.  91 H. 438 (App.), 984 P.2d 1264.

Trial court erred in sentencing defendant to ten years of incarceration with a mandatory minimum term of ten years under §706-660.1(3)(c) as convicting defendant of being a felon in possession of a firearm pursuant to subsection (b) and sentencing defendant to a mandatory minimum term of imprisonment pursuant to §706-660.1(3)(c) essentially punished defendant twice for a single possession of a firearm; a rational interpretation of §706-660.1 is that the legislature did not intend its application for felonies where the entirety of the felonious conduct is the use or possession of a firearm.  107 H. 273 (App.), 112 P.3d 759.

In a prosecution of a felon under subsection (b) for possession of firearm ammunition, the State must prove, whether by direct or circumstantial evidence, that the ammunition was "actually loaded"; given detective's authoritative identification of the bullets as ammunition, and in the absence of evidence that the ammunition was not loaded or otherwise incapable of being fired, was substantial evidence that the ammunition was actually loaded.  108 H. 124 (App.), 117 P.3d 856.

Mentioned:  9 H. App. 333, 839 P.2d 1186.



§134-7.3 - Seizure of firearms upon disqualification.

§134-7.3  Seizure of firearms upon disqualification.  (a)  If any applicant is denied a permit, the chiefs of police of the respective counties shall send, by certified mail, a notice setting forth the reasons for the denial and may require that the applicant voluntarily surrender all firearms and ammunition to the chief of police where the applicant resides or dispose of all firearms and ammunition.  If an applicant fails to voluntarily surrender or dispose of all firearms and ammunition within thirty days from the date notice was mailed, the chief of police may seize all firearms and ammunition.

(b)  Any person disqualified from ownership, possession, or control of firearms and ammunition under section 134-7 shall voluntarily surrender all firearms and ammunition to the chief of police where the person resides or dispose of all firearms and ammunition.  If any person fails to voluntarily surrender or dispose of all firearms and ammunition within thirty days from the date of disqualification, the chief of police may seize all firearms and ammunition.

(c)  For the purposes of this section, "dispose" means selling the firearms to a gun dealer licensed under section 134-31, transferring ownership of the firearms to any person who meets the requirements of section 134-2, or surrendering all firearms to the chief of police where the person resides for storage or disposal; provided, for a person subject to section 134-7(f), "dispose" shall not include transferring ownership of the firearms to any person who meets the requirements of section 134-2.

(d)  The chief of police of the respective counties shall adopt procedures to implement and administer the provisions of this section by December 31, 2001. [L 2000, c 127, §1; am L 2004, c 4, §2]



§134-7.5 - Seizure of firearms in domestic abuse situations; requirements; return of.

[§134-7.5]  Seizure of firearms in domestic abuse situations; requirements; return of.  (a)  Any police officer who has reasonable grounds to believe that a person has recently assaulted or threatened to assault a family or household member may seize all firearms and ammunition that the police officer has reasonable grounds to believe were used or threatened to be used in the commission of the offense.  The police officer may seize any firearms or ammunition that are in plain view of the officer or were discovered pursuant to a consensual search, as necessary for the protection of the officer or any family or household member.  Firearms seized under this section shall be taken to the appropriate county police department for safekeeping or as evidence.

(b)  Upon taking possession of a firearm or ammunition, the officer shall give the owner or person who was in lawful possession of the firearm or ammunition a receipt identifying the firearm or ammunition and indicating where the firearm or ammunition can be recovered.

(c)  The officer taking possession of the firearm or ammunition shall notify the person against whom the alleged assault or threatened assault was inflicted of remedies and services available to victims of domestic violence, including the right to apply for a domestic abuse restraining order.

(d)  The firearm or ammunition shall be made available to the owner or person who was in lawful possession of the firearm or ammunition within seven working days after the seizure when:

(1)  The firearm or ammunition are not retained for use as evidence;

(2)  The firearm or ammunition are not retained because they are possessed illegally;

(3)  The owner or person who has lawful possession of the firearm or ammunition is not restrained by an order of any court from possessing a firearm or ammunition; and

(4)  No criminal charges are pending against the owner or person who has lawful possession of the firearm or ammunition when a restraining order has already issued. [L 1996, c 201, §1]



§134-8 - Ownership, etc.

§134-8  Ownership, etc., of automatic firearms, silencers, etc., prohibited; penalties.  (a)  The manufacture, possession, sale, barter, trade, gift, transfer, or acquisition of any of the following is prohibited:  assault pistols, except as provided by section 134-4(e); automatic firearms; rifles with barrel lengths less than sixteen inches; shotguns with barrel lengths less than eighteen inches; cannons; mufflers, silencers, or devices for deadening or muffling the sound of discharged firearms; hand grenades, dynamite, blasting caps, bombs, or bombshells, or other explosives; or any type of ammunition or any projectile component thereof coated with teflon or any other similar coating designed primarily to enhance its capability to penetrate metal or pierce protective armor; and any type of ammunition or any projectile component thereof designed or intended to explode or segment upon impact with its target.

(b)  Any person who installs, removes, or alters a firearm part with the intent to convert the firearm to an automatic firearm shall be deemed to have manufactured an automatic firearm in violation of subsection (a).

(c)  The manufacture, possession, sale, barter, trade, gift, transfer, or acquisition of detachable ammunition magazines with a capacity in excess of ten rounds which are designed for or capable of use with a pistol is prohibited.  This subsection shall not apply to magazines originally designed to accept more than ten rounds of ammunition which have been modified to accept no more than ten rounds and which are not capable of being readily restored to a capacity of more than ten rounds.

(d)  Any person violating subsection (a) or (b) shall be guilty of a class C felony and shall be imprisoned for a term of five years without probation.  Any person violating subsection (c) shall be guilty of a misdemeanor except when a detachable magazine prohibited under this section is possessed while inserted into a pistol in which case the person shall be guilty of a class C felony. [L 1988, c 275, pt of §2; am L 1989, c 261, §6 and c 263, §4; am L 1992, c 286, §§3, 4]

Case Notes

Trial court is mandated to sentence defendant to a term of imprisonment without any suspension of the sentence.  69 H. 458, 746 P.2d 976.

Section not unconstitutionally vague or overbroad on its face or as applied to defendant for "possession of a bomb".  87 H. 71, 951 P.2d 934.



§134-9 - Licenses to carry.

§134-9  Licenses to carry.  (a)  In an exceptional case, when an applicant shows reason to fear injury to the applicant's person or property, the chief of police of the appropriate county may grant a license to an applicant who is a citizen of the United States of the age of twenty-one years or more or to a duly accredited official representative of a foreign nation of the age of twenty-one years or more to carry a pistol or revolver and ammunition therefor concealed on the person within the county where the license is granted.  Where the urgency or the need has been sufficiently indicated, the respective chief of police may grant to an applicant of good moral character who is a citizen of the United States of the age of twenty-one years or more, is engaged in the protection of life and property, and is not prohibited under section 134-7 from the ownership or possession of a firearm, a license to carry a pistol or revolver and ammunition therefor unconcealed on the person within the county where the license is granted.  The chief of police of the appropriate county, or the chief's designated representative, shall perform an inquiry on an applicant by using the National Instant Criminal Background Check System, to include a check of the Immigration and Customs Enforcement databases where the applicant is not a citizen of the United States, before any determination to grant a license is made.  Unless renewed, the license shall expire one year from the date of issue.

(b)  The chief of police of each county shall adopt procedures to require that any person granted a license to carry a concealed weapon on the person shall:

(1)  Be qualified to use the firearm in a safe manner;

(2)  Appear to be a suitable person to be so licensed;

(3)  Not be prohibited under section 134-7 from the ownership or possession of a firearm; and

(4)  Not have been adjudged insane or not appear to be mentally deranged.

(c)  No person shall carry concealed or unconcealed on the person a pistol or revolver without being licensed to do so under this section or in compliance with sections 134-5(c) or 134-25.

(d)  A fee of $10 shall be charged for each license and shall be deposited in the treasury of the county in which the license is granted. [L 1988, c 275, pt of §2; am L 1994, c 204, §8; am L 1997, c 254, §§2, 4; am L 2000, c 96, §1; am L 2002, c 79, §1; am L 2006, c 27, §3 and c 66, §3; am L 2007, c 9, §8]

Case Notes

Where plaintiff asserted that §§134-6 and 134-9 violated rights guaranteed by Article I and the Second, Fifth, Ninth, and Fourteenth Amendments of the U.S. Constitution, defendants' motions to dismiss plaintiff's complaint granted; among other things, plaintiff did not have standing to challenge this chapter on the basis of an alleged deprivation of Second Amendment or Ninth Amendment rights, this chapter is not an impermissible bill of attainder with respect to plaintiff, and this chapter imposes no impairment of a contractual right possessed by plaintiff.  548 F. Supp. 2d 1151.

Mentioned:  74 H. 197, 840 P.2d 374.



§134-10 - Alteration of identification marks prohibited.

§134-10  Alteration of identification marks prohibited.  No person shall wilfully alter, remove, or obliterate the name of the make, model, manufacturer's number, or other mark of identity of any firearm or ammunition.  Possession of a firearm or ammunition upon which any mark of identity has been altered, removed, or obliterated shall be presumptive evidence that the possessor has altered, removed, or obliterated the mark of identity. [L 1988, c 275, pt of §2]



§134-10.5 - Storage of firearm; responsibility with respect to minors.

[§134-10.5]  Storage of firearm; responsibility with respect to minors.  No person shall store or keep any firearm on any premises under the person's control if the person knows or reasonably should know that a minor is likely to gain access to the firearm without the permission of the parent or guardian of the minor, unless the person:

(1)  Keeps the firearm in a securely locked box or other container or in a location that a reasonable person would believe to be secure; or

(2)  Carries the firearm on the person or within such close proximity thereto that the person readily can retrieve and use it as if it were carried on the person.

For purposes of this section, "minor" means any person under the age of sixteen years. [L 1992, c 288, §1]



§134-11 - Exemptions.

§134-11  Exemptions.  (a)  Sections 134-7 to 134-9 and 134-21 to 134-27, except section 134-7(f), shall not apply:

(1)  To state and county law enforcement officers; provided that such persons are not convicted of an offense involving abuse of a family or household member under section 709-906;

(2)  To members of the armed forces of the State and of the United States and mail carriers while in the performance of their respective duties if those duties require them to be armed;

(3)  To regularly enrolled members of any organization duly authorized to purchase or receive the weapons from the United States or from the State; provided the members are either at, or going to or from, their places of assembly or target practice;

(4)  To persons employed by the State, or subdivisions thereof, or the United States while in the performance of their respective duties or while going to and from their respective places of duty if those duties require them to be armed;

(5)  To aliens employed by the State, or subdivisions thereof, or the United States while in the performance of their respective duties or while going to and from their respective places of duty if those duties require them to be armed; and

(6)  To police officers on official assignment in Hawaii from any state which by compact permits police officers from Hawaii while on official assignment in that state to carry firearms without registration.  The governor of the State or the governor's duly authorized representative may enter into compacts with other states to carry out this paragraph.

(b)  Sections 134-2 and 134-3 shall not apply to such firearms or ammunition that are a part of the official equipment of any federal agency.

(c)  Sections 134-8, 134-9, and 134-21 to 134-27, shall not apply to the possession, transportation, or use, with blank cartridges, of any firearm or explosive solely as props for motion picture film or television program production when authorized by the chief of police of the appropriate county pursuant to section 134-2.5 and not in violation of federal law. [L 1988, c 275, pt of §2 and am c 272, §2; am L 1989, c 211, §10; am L 1990, c 281, §11; am L 1996, c 60, §§1, 2; am L 1999, c 202, §1 and c 297, §2; am L 2006, c 66, §4]

Cross References

Sheriff, etc., see §26-14.6.



§134-12 - REPEALED.

§134-12  REPEALED.  L 1991, c 166, §10.



§134-12.5 - Forfeiture of firearms, ammunition, deadly or dangerous weapons, and switchblade knives; when.

[§134-12.5]  Forfeiture of firearms, ammunition, deadly or dangerous weapons, and switchblade knives; when.  All firearms, ammunition, deadly or dangerous weapons, and switchblade knives possessed, used in violation of this chapter or the Hawaii penal code shall be forfeited to the State according to the provisions of chapter 712A and shall be destroyed or, if not destroyed, transferred to the chief of police of the county in which the violation took place for use by and under control of the police department. [L 1991, c 166, §9]



§134-13 - Revocation of permits.

§134-13  Revocation of permits.  All permits and licenses provided for under this part may be revoked, for good cause, by the issuing authority or by the judge of any court. [L 1988, c 275, pt of §2]



§134-14 - Report.

§134-14  Report.  Within ten days after the last day of each month, each of the authorities authorized in this chapter to issue or revoke permits and licenses shall make a report to the department of the attorney general of all permits and licenses issued or revoked by the authority as of the last day of the preceding month.  The report shall be in the manner and form as the attorney general may prescribe. [L 1988, c 275, pt of §2]



§134-15 - Restriction of materials for manufacture of pistols or revolvers.

§134-15  Restriction of materials for manufacture of pistols or revolvers.  (a)  It shall be unlawful for any person, including a licensed manufacturer, licensed importer, or licensed dealer, to possess, sell, or deliver any pistol or revolver the frame or receiver of which is a die casting of zinc alloy which has a melting temperature of less than 800 degrees Fahrenheit.

(b)  This section shall not apply to any pistol or revolver duly registered prior to July 1, 1975, pursuant to section 134-3 or to any antique pistol or revolver. [L 1988, c 275, pt of §2]



§134-16 - Restriction on possession, sale, gift, or delivery of electric guns.

§134-16  Restriction on possession, sale, gift, or delivery of electric guns.  (a)  It shall be unlawful for any person, including a licensed manufacturer, licensed importer, or licensed dealer, to possess, offer for sale, hold for sale, sell, give, lend, or deliver any electric gun.

(b)  Any electric gun in violation of subsection (a) shall be confiscated and disposed of by the chief of police.

(c)  This section shall not apply to law enforcement officers of county police and sheriff departments of this State, or vendors providing electric guns to those entities; provided that electric guns shall at all times remain in the custody and control of the county police or sheriff departments.

(d)  The county police and sheriff departments of this State shall maintain records regarding every electric gun in their custody and control.  Such records shall report every instance of usage of the electric guns; in particular, records shall be maintained in a similar manner as for those of discharging of firearms.  The county police and sheriff departments shall annually report to the legislature regarding these records twenty days before the beginning of each session. [L 1988, c 275, pt of §2; am L 2001, c 252, §3; am L 2002, c 16, §5]



§134-17 - Penalties.

§134-17  Penalties.  (a)  If any person gives false information or offers false evidence of the person's identity in complying with any of the requirements of this part, that person shall be guilty of a misdemeanor, provided, however that if any person intentionally gives false information or offers false evidence concerning their psychiatric or criminal history in complying with any of the requirements of this part, that person shall be guilty of a class C felony.

(b)  Any person who violates section 134-3(a) shall be guilty of a petty misdemeanor.

(c)  Any person who violates section 134-2, 134-4, 134-10, 134-15, or 134-16(a) shall be guilty of a misdemeanor.  Any person who violates section 134-3(b) shall be guilty of a petty misdemeanor and the firearm shall be confiscated as contraband and disposed of, if the firearm is not registered within five days of the person receiving notice of the violation. [L 1988, c 275, pt of §2; am L 1994, c 204, §9]

Note

Section is set forth as amended by L 1994, c 204, §9.  The omitted portion read:

"(d)  Any person who violates section 134-9 shall be guilty of a class C felony."

Cross References

Liability of firearm owners, see §663-9.5.



§134-18 - Qualified immunity for physicians, psychologists, or psychiatrists who provide information on permit applicants.

§134-18  Qualified immunity for physicians, psychologists, or psychiatrists who provide information on permit applicants.  There shall be no civil liability for any physician, psychologist, or psychiatrist who provides information or renders an opinion in response to an inquiry made for purposes of issuing a firearm permit under section 134-2 or for purposes of investigating the continuing mental health of the holder of a valid firearm permit provided that the physician, psychologist, or psychiatrist acted without malice. [L 1992, c 287, §1; am L 1994, c 204, §10]

Cross References

Health records release, see §323C-34.5.



§134-21 - Carrying or use of firearm in the commission of a separate felony; penalty.

[§134-21]  Carrying or use of firearm in the commission of a separate felony; penalty.  (a)  It shall be unlawful for a person to knowingly carry on the person or have within the person's immediate control or intentionally use or threaten to use a firearm while engaged in the commission of a separate felony, whether the firearm was loaded or not, and whether operable or not; provided that a person shall not be prosecuted under this subsection when the separate felony is:

(1)  A felony offense otherwise defined by this chapter;

(2)  The felony offense of reckless endangering in the first degree under section 707-713;

(3)  The felony offense of terroristic threatening in the first degree under section 707-716(1)(a), 707-716(1)(b), or [707-716(1)(e)]; or

(4)  The felony offenses of criminal property damage in the first degree under section 708-820 or criminal property damage in the second degree under section 708-821 and the firearm is the instrument or means by which the property damage is caused.

(b)  A conviction and sentence under this section shall be in addition to and not in lieu of any conviction and sentence for the separate felony; provided that the sentence imposed under this section may run concurrently or consecutively with the sentence for the separate felony.

(c)  Any person violating this section shall be guilty of a class A felony. [L 2006, c 66, pt of §1]



§134-22 - Possession of a firearm with intent to facilitate the commission of a felony drug offense; penalty.

[§134-22]  Possession of a firearm with intent to facilitate the commission of a felony drug offense; penalty.  (a)  It shall be unlawful for a person to knowingly possess a firearm with the intent to facilitate the commission of a felony offense involving the distribution of a controlled substance, whether the firearm was loaded or not, and whether operable or not.

(b)  For the purposes of this section:

"Controlled substance" shall have the same meaning as defined in section 329-1.

"Distribution" means the selling, transferring, prescribing, giving or delivering to another, or the leaving, bartering, or exchanging with another, or the offering or agreeing to do the same.

(c)  A conviction and sentence under this section shall be in addition to and not in lieu of any conviction and sentence for the separate felony; provided that the sentence imposed under this section may run concurrently or consecutively with the sentence for the separate felony.

(d)  Any person violating this section shall be guilty of a class A felony. [L 2006, c 66, pt of §1]



§134-23 - Place to keep loaded firearms other than pistols and revolvers; penalty.

[§134-23]  Place to keep loaded firearms other than pistols and revolvers; penalty.  (a)  Except as provided in section 134-5, all firearms shall be confined to the possessor's place of business, residence, or sojourn; provided that it shall be lawful to carry unloaded firearms in an enclosed container from the place of purchase to the purchaser's place of business, residence, or sojourn, or between these places upon change of place of business, residence, or sojourn, or between these places and the following:

(1)  A place of repair;

(2)  A target range;

(3)  A licensed dealer's place of business;

(4)  An organized, scheduled firearms show or exhibit;

(5)  A place of formal hunter or firearm use training or instruction; or

(6)  A police station.

"Enclosed container" means a rigidly constructed receptacle, or a commercially manufactured gun case, or the equivalent thereof that completely encloses the firearm.

(b)  Any person violating this section by carrying or possessing a loaded firearm other than a pistol or revolver shall be guilty of a class B felony. [L 2006, c 66, pt of §1]



§134-24 - Place to keep unloaded firearms other than pistols and revolvers; penalty.

[§134-24]  Place to keep unloaded firearms other than pistols and revolvers; penalty.  (a)  Except as provided in section 134-5, all firearms shall be confined to the possessor's place of business, residence, or sojourn; provided that it shall be lawful to carry unloaded firearms in an enclosed container from the place of purchase to the purchaser's place of business, residence, or sojourn, or between these places upon change of place of business, residence, or sojourn, or between these places and the following:

(1)  A place of repair;

(2)  A target range;

(3)  A licensed dealer's place of business;

(4)  An organized, scheduled firearms show or exhibit;

(5)  A place of formal hunter or firearm use training or instruction; or

(6)  A police station.

"Enclosed container" means a rigidly constructed receptacle, or a commercially manufactured gun case, or the equivalent thereof that completely encloses the firearm.

(b)  Any person violating this section by carrying or possessing an unloaded firearm other than a pistol or revolver shall be guilty of a class C felony. [L 2006, c 66, pt of §1]



§134-25 - Place to keep pistol or revolver; penalty.

[§134-25]  Place to keep pistol or revolver; penalty.  (a)  Except as provided in sections 134-5 and 134-9, all firearms shall be confined to the possessor's place of business, residence, or sojourn; provided that it shall be lawful to carry unloaded firearms in an enclosed container from the place of purchase to the purchaser's place of business, residence, or sojourn, or between these places upon change of place of business, residence, or sojourn, or between these places and the following:

(1)  A place of repair;

(2)  A target range;

(3)  A licensed dealer's place of business;

(4)  An organized, scheduled firearms show or exhibit;

(5)  A place of formal hunter or firearm use training or instruction; or

(6)  A police station.

"Enclosed container" means a rigidly constructed receptacle, or a commercially manufactured gun case, or the equivalent thereof that completely encloses the firearm.

(b)  Any person violating this section by carrying or possessing a loaded or unloaded pistol or revolver shall be guilty of a class B felony. [L 2006, c 66, pt of §1]



§134-26 - Carrying or possessing a loaded firearm on a public highway; penalty.

[§134-26]  Carrying or possessing a loaded firearm on a public highway; penalty.  (a)  It shall be unlawful for any person on any public highway to carry on the person, or to have in the person's possession, or to carry in a vehicle any firearm loaded with ammunition; provided that this section shall not apply to any person who has in the person's possession or carries a pistol or revolver in accordance with a license issued as provided in section 134-9.

(b)  Any vehicle used in the commission of an offense under this section shall be forfeited to the State, subject to the notice and hearing requirements of chapter 712A.

(c)  Any person violating this section shall be guilty of a class B felony. [L 2006, c 66, pt of §1]



§134-27 - Place to keep ammunition; penalty.

[§134-27]  Place to keep ammunition; penalty.  (a)  Except as provided in sections 134-5 and 134-9, all ammunition shall be confined to the possessor's place of business, residence, or sojourn; provided that it shall be lawful to carry ammunition in an enclosed container from the place of purchase to the purchaser's place of business, residence, or sojourn, or between these places upon change of place of business, residence, or sojourn, or between these places and the following:

(1)  A place of repair;

(2)  A target range;

(3)  A licensed dealer's place of business;

(4)  An organized, scheduled firearms show or exhibit;

(5)  A place of formal hunter or firearm use training or instruction; or

(6)  A police station.

"Enclosed container" means a rigidly constructed receptacle, or a commercially manufactured gun case, or the equivalent thereof that completely encloses the ammunition.

(b)  Any person violating this section shall be guilty of a misdemeanor. [L 2006, c 66, pt of §1]



§134-31 - License to sell and manufacture firearms; fee.

PART II.  FIREARMS, DEALERS' LICENSES

§134-31  License to sell and manufacture firearms; fee.  Any person desiring to engage in the business to sell and manufacture firearms for sale in the State either at wholesale or retail, shall annually file an application for a license therefor with the director of finance of each county of the State.  The annual fee for the issuance of such license shall be $10 and shall be payable to said director of finance.  A license issued hereunder shall expire on June 30 next following the date of issuance of the license unless sooner terminated.  Application for renewal of license shall be filed on or before June 30 of each year. [L 1921, c 13, pt of §1; RL 1925, §2033; RL 1935, §2554; RL 1945, §7195; am L 1953, c 155, §1(a); RL 1955, §157-30; HRS §134-31; am L 1972, c 30, §1]



§134-32 - License to sell and manufacture firearms; conditions.

§134-32  License to sell and manufacture firearms; conditions.  Every license issued pursuant to this part shall be issued and shall be regarded as having been accepted by the licensee subject to the following conditions:

(1)  That the licensee at all times shall comply with all provisions of law relative to the sale of firearms.

(2)  That the license during any time of national emergency or crisis, as defined in section 134-34, may be canceled or suspended.

(3)  That all firearms in the possession and control of any licensee at any time of national emergency or crisis, as defined in section 134-34, may be seized and held in possession or purchased by or on the order of the governor until such time as the national emergency or crisis has passed, or until such time as the licensee and the government of the United States or the government of the State may agree upon some other disposition of the same.

(4)  That all firearms in the possession and control of the licensee or registered pursuant to section 134-3(c) by the licensee shall be subject to physical inspection by the chief of police of each county during normal business hours at the licensee's place of business.

(5)  That the license may be revoked for a violation of any of the conditions of this section. [L 1921, c 13, pt of §1; RL 1925, §2034; RL 1935, §2555; RL 1945, §7196; am L 1953, c 155, §1(b); RL 1955, §157-31; HRS §134-32; am L 1988, c 275, §3; am L 1989, c 261, §7; am L 1994, c 204, §11]



§134-33 - Punishment for violations of section 134-32.

§134-33  Punishment for violations of section 134-32.  Any person who manufactures or sells any firearms within the State without having a valid license so to do, or who being a holder of a license violates any of the terms or conditions of the same, shall be fined not less than $100 nor more than $1,000 or imprisoned not less than three months nor more than one year. [L 1921, c 13, pt of §1; RL 1925, §2036; RL 1935, §2557; RL 1945, §7198; am L 1953, c 155, §1(c); am L 1955, c 54, §2; RL 1955, §157-33; HRS §134-33]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§134-34 - National emergency, when.

§134-34  National emergency, when.  A national emergency or crisis shall be deemed to have arisen when the governor and the senior United States military commander headquartered in the State or, in the absence of the commander, a duly designated representative have, in the exercise of their discretion, so determined. [L 1921, c 13, pt of §1; RL 1925, §2035; RL 1935, §2556; RL 1945, §7197; RL 1955, §157-32; HRS §134-34; am L 1989, c 215, §2]



§134-51 - Deadly weapons; prohibitions; penalty.

[PART III.  DANGEROUS WEAPONS]

§134-51  Deadly weapons; prohibitions; penalty.  (a)  Any person, not authorized by law, who carries concealed upon the person's self or within any vehicle used or occupied by the person or who is found armed with any dirk, dagger, blackjack, slug shot, billy, metal knuckles, pistol, or other deadly or dangerous weapon shall be guilty of a misdemeanor and may be immediately arrested without warrant by any sheriff, police officer, or other officer or person.  Any weapon, above enumerated, upon conviction of the one carrying or possessing it under this section, shall be summarily destroyed by the chief of police or sheriff.

(b)  Whoever knowingly possesses or intentionally uses or threatens to use a deadly or dangerous weapon while engaged in the commission of a crime shall be guilty of a class C felony. [L 1937, c 123, §1; RL 1945, §11114; RL 1955, §267-25; HRS §727-25; ren L 1972, c 9, pt of §1; am L 1977, c 191, §2; am L 1983, c 267, §1; gen ch 1985; am L 1989, c 211, §10; am L 1990, c 195, §3 and c 281, §11; am L 1992, c 87, §4; am L 1993, c 226, §1; am L 1999, c 285, §2]

Cross References

Sheriff, etc., see §26-14.6.

Rules of Court

Arrest without warrant, see HRPP rule 5(a).

Case Notes

Probable cause for violation of section when police officer saw gun in vehicle stopped for speeding.  430 F.2d 58.

License to carry weapon as justification.  10 H. 585.

Weapons discovered in automobile lawfully stopped for traffic offense; legality of search and seizure considered.  50 H. 461, 443 P.2d 149.

Mentioned in connection with arrest without warrant after seeing pistol in automobile.  52 H. 497, 479 P.2d 800.

"Other deadly or dangerous weapon" is limited to instruments whose sole design and purpose is to inflict bodily injury or death.  55 H. 531, 523 P.2d 299.

A "diver's knife" is neither a "dangerous weapon" nor a "dagger".  "Deadly and dangerous weapon" is one designed primarily as a weapon or diverted from normal use and prepared for combat.  56 H. 374, 537 P.2d 14.

Cane, butterfly and kitchen knives are not deadly or dangerous weapons.  56 H. 642, 547 P.2d 587.  Sheathed sword-cane and wooden knuckles with shark's teeth were "deadly or dangerous weapons".  58 H. 514, 572 P.2d 1222.

Statute does not require that weapons be "concealed" within the vehicle.  58 H. 514, 572 P.2d 1222.

Vehicle stop being proper, seizure of weapons in plain view was authorized.  58 H. 514, 572 P.2d 1222.

Shotgun is a deadly or dangerous weapon.  61 H. 135, 597 P.2d 210.

A .22 caliber rifle is a "deadly or dangerous weapon."  63 H. 147, 621 P.2d 384.

Nunchaku sticks are not per se deadly or dangerous weapons.  64 H. 485, 643 P.2d 546.

The crime underlying a subsection (b) offense is, as a matter of law, an included offense of the subsection (b) offense, within the meaning of §701-109(4)(a), and defendant should not have been convicted of both the subsection (b) offense and the underlying second degree murder offense; thus, defendant’s conviction of the subsection (b) offense reversed.  88 H. 407, 967 P.2d 239.

"Billy" as used in this section refers to "policeman’s club" or "truncheon"; a club-like implement designed for purpose of striking or killing fish is not a "billy"; section extends only to weapons deadly or dangerous to people.  10 H. App. 404, 876 P.2d 1348.

Cited:  10 H. App. 584, 880 P.2d 213.



§134-52 - Switchblade knives; prohibitions; penalty.

§134-52  Switchblade knives; prohibitions; penalty.  (a)  Whoever knowingly manufactures, sells, transfers, possesses, or transports in the State any switchblade knife, being any knife having a blade which opens automatically (1) by hand pressure applied to a button or other device in the handle of the knife, or (2) by operation of inertia, gravity, or both, shall be guilty of a misdemeanor.

(b)  Whoever knowingly possesses or intentionally uses or threatens to use a switchblade knife while engaged in the commission of a crime shall be guilty of a class C felony. [L 1959, c 225, §1; Supp, §264-9; HRS §769-1; ren L 1972, c 9, pt of §1; am L 1990, c 195, §4]

Case Notes

A butterfly knife is not a switchblade knife.  73 H. 89, 828 P.2d 272.



§134-53 - Butterfly knives; prohibitions; penalty.

[§134-53]  Butterfly knives; prohibitions; penalty.  (a)  Whoever knowingly manufactures, sells, transfers, possesses, or transports in the State any butterfly knife, being a knife having a blade encased in a split handle that manually unfolds with hand or wrist action with the assistance of inertia, gravity or both, shall be guilty of a misdemeanor.

(b)  Whoever knowingly possesses or intentionally uses or threatens to use a butterfly knife while engaged in the commission of a crime shall be guilty of a class C felony. [L 1999, c 285, §1]






CHAPTER 135 - EMERGENCY USE OF PRIVATE REAL PROPERTY

§135-1 - Definitions.

[§135-1]  Definitions.  As used in this chapter:

"Chief of police" means the chief of police of the respective counties and their authorized representatives.

"County" means any county or political subdivision of the State.

"Emergency" means the imminent or actual occurrence of an event, which has the likelihood of causing extensive injury, death, property damage, or impedes the safe and necessary movement of persons or vehicles over public highways, including but not limited to the spillage of hazardous material on a public highway or public place.

"Emergency area" means the area in which an emergency occurs or is likely to occur.

"Owner" means any individual, partnership, firm, society, unincorporated association, joint venture group, hui, joint stock company, corporation, trustee, personal representative, trust estate, decedent's estate, trust, or other legal entity whether doing business for itself or in a fiduciary capacity, that owns or controls the real property.

"Public highway" means all state and county roads, alleys, streets, ways, lanes, bikeways, and bridges.

"Traffic accident" means an accident involving motorists, pedestrians, or bicyclists, or a combination, on [a] public highway which impedes the safe and necessary movement of persons or vehicles. [L 1997, c 313, pt of §2]



§135-2 - Authority of chief of police and their authorized representatives.

[§135-2]  Authority of chief of police and their authorized representatives.  In times of an emergency or traffic accident, the chief of police may divert vehicles, pedestrians, bicyclists, or a combination thereof, onto existing private roads or pathways on private real property for the purpose of accommodating the movement of people and vehicles away from an emergency or traffic accident area. [L 1997, c 313, pt of §2]



§135-3 - Owner's immunities.

[§135-3]  Owner's immunities.  In the event the chief of police diverts vehicles, pedestrians, bicyclists, or a combination thereof, onto an owner's real property during an emergency or traffic accident, the owner, together with the owner's successors in interest, if any, shall not be civilly liable for negligently causing the death of, or injury to, any person or damage to any personal property, in connection with the use of the real property for the purposes as provided in section 135-2. [L 1997, c 313, pt of §2]



§135-4 - Government's immunities.

[§135-4]  Government's immunities.  The State and counties and their respective officers and employees shall not be liable for the death of, or injury to, persons or for damage to property, as a result of the use of an owner's real property for the diversion of vehicles, pedestrians, bicyclists, or a combination thereof, during an emergency or traffic accident, as provided in section 135-2. [L 1997, c 313, pt of §2]






CHAPTER 136 - LASER POINTING DEVICES

§136-1 - Definitions.

[§136-1]  Definitions.  As used in this chapter, "laser pointing device" means any hand-held laser device, which is not designed as a sighting device for a weapon nor for use in a medical procedure.  This term includes the commercially-available device, which is commonly known as a "laser pen" or "laser pointer". [L 1999, c 94, pt of §1]



§136-2 - Harassment; prohibited.

[§136-2]  Harassment; prohibited.  No person eighteen years of age or over shall intentionally focus, point, or shine a laser pointing device directly or indirectly into the eye or eyes of another person, or upon another person or animal, in such a manner as would reasonably be expected to annoy, harass, or alarm the person or animal. [L 1999, c 94, pt of §1]



§136-3 - Sale to minors; prohibited.

[§136-3]  Sale to minors; prohibited.  It shall be unlawful to sell or furnish a laser pointing device to any minor. [L 1999, c 94, pt of §1]



§136-4 - Possession of laser pointing devices by minors prohibited.

[§136-4]  Possession of laser pointing devices by minors prohibited.  It shall be unlawful for any minor to possess a laser pointing device. [L 1999, c 94, pt of §1]



§136-5 - Exemptions.

[§136-5]  Exemptions.  Sections 136-3 and 136-4 shall not apply to any hand-held laser devices used in a recreational activity commonly referred to as "laser tag", and which activity is offered for a fee by an amusement or recreation facility, provided that the devices shall be collected by the operator of the facility following their use. [L 1999, c 94, pt of §1]



§136-6 - Penalties.

[§136-6]  Penalties.  (a)  Any violation of section 136-2 is punishable by a fine of not less than $100 and not more than $500 or imprisonment for a definite term to be fixed by the court not to exceed thirty days, or both.

(b)  Any violation of section 136-3 or 136-4 is punishable by a fine of not less than $100 and not more than $500. [L 1999, c 94, pt of §1]






CHAPTER 137 - SEARCH AND RESCUE REIMBURSEMENT ACT

§137-1 - Definitions.

[§137-1]  Definitions.  As used in this chapter, unless the context otherwise requires:

"Government entity" means any department, unit, or agency, of the federal, state, or county governments.

"Search and rescue expenses" include the following expenses incident to, and incurred by, a government entity or any person or private entity in a search or rescue operation:

(1)  Any and all actual hourly wages, salaries, and employment-related benefits, of persons participating in a search or rescue operation;

(2)  Any and all equipment costs, including rental, lease, use, repair, and/or replacement costs of equipment used in a search or rescue operation;

(3)  Any and all fuel expenses incident to a search or rescue operation;

(4)  Any and all other expenses relating to a search and rescue operation.

"Warning or notice" means any warning or notice issued by a government entity posted on any type of sign. [L 1999, c 66, pt of §2]



§137-2 - Reimbursement.

[§137-2]  Reimbursement.  (a)  Whenever any government entity engages in a search or rescue operation for the purpose of searching for or rescuing a person, and incurs search and rescue expenses therein, the government entity may seek reimbursement from the following:

(1)  The person on whose behalf search or rescue operations were conducted, including the person's estate, guardians, custodians, or other entity responsible for the person's safety;

(2)  A person who ultimately benefited from a search or rescue operation by being rescued; or

(3)  Any entity responsible for placing the person in the position of danger for which the search or rescue operation was initiated.

(b)  Reimbursement under subsection (a) shall be allowed only if the need for search or rescue was caused by any act or omission by the person searched for or rescued, constituting intentional disregard for the person's safety, including, but not limited to, intentionally disregarding a warning or notice. [L 1999, c 66, pt of §2]



§137-3 - Action.

[§137-3]  Action.  (a)  Whenever a government entity seeks reimbursement of search and rescue expenses, including expenses paid or owing to private persons or entities by the government entity, in connection with a search and rescue, the government entity may bring an action in any court of competent jurisdiction; provided the reimbursement sought shall not in any case exceed the total cost incurred for the search and rescue operation.

(b)  This chapter is not intended to restrict or diminish the right of any government entity to settle or compromise its rights provided in this chapter. [L 1999, c 66, pt of §2]






CHAPTER 138 - ENHANCED 911 SERVICES FOR MOBILE PHONES

§138-1 - Definitions.

[§138-1]  Definitions.  As used in this chapter, unless the context requires otherwise:

"Automatic location identification" means a wireless enhanced 911 service capability that enables the automatic display of information indicating the approximate geographic location of the wireless telephone used to place a 911 call in accordance with the Federal Communications Commission order.

"Automatic number identification" means a wireless enhanced 911 service capability that enables the automatic display of the ten-digit wireless telephone number used to place a 911 call in accordance with the Federal Communications Commission order.

"Board" means the wireless enhanced 911 board established under this chapter.

"Commercial mobile radio service" means commercial mobile radio service under sections 3(27) and 332(d) of the Federal Telecommunications Act of 1996, 47 U.S.C. 151 et seq., and the Omnibus Budget Reconciliation Act of 1993, P.L. 103-66, August 10, 1993, 107 Stat. 312.

"Commercial mobile radio service connection" means each active wireless telephone number assigned to a commercial mobile radio service customer, including end-users of resellers whose place of primary use is within the State.

"Federal Communications Commission order" means the original order issued in the Federal Communications Commission Docket No. 94-102 governing wireless enhanced 911 service and any other Federal Communication Commission orders related to the provision of wireless enhanced 911 service.

"Proprietary information" means customer lists and other related information (including the number of customers), technology descriptions, technical information, or trade secrets, and the actual or developmental costs of wireless enhanced 911 service that are developed, produced, or received internally by a wireless provider or by a provider's employees, directors, officers, or agents.

"Public safety agency" means a functional division of the State or county that provides or has authority to provide, or a private entity contracted by a state or county agency that provides, firefighting, law enforcement, ambulance, medical, or other emergency services.

"Public safety answering point" means the public safety agency that receives incoming 911 calls and dispatches appropriate public safety agencies to respond to those calls.

"Reseller" means a person or entity that purchases commercial mobile radio service from a wireless provider for the purpose of reselling commercial mobile radio service to end-users.

"Wireless enhanced 911 commercial mobile radio service costs" means all capital, nonrecurring, and recurring costs directly related to the implementation and operation of phase I or phase II wireless enhanced 911 services pursuant to the Federal Communications Commission order.

"Wireless enhanced 911 fund" or "fund" means the statewide special fund established to ensure adequate cost recovery for the deployment of phase I and phase II wireless enhanced 911 service in Hawaii.

"Wireless provider" means a person or entity that is authorized by the Federal Communications Commission to provide facilities-based commercial mobile radio service within the State. [L 2004, c 159, pt of §2]



§138-2 - Wireless enhanced 911 board.

§138-2  Wireless enhanced 911 board.  (a)  There is created within the department of accounting and general services, for administrative purposes, a wireless enhanced 911 board consisting of eleven voting members; provided that the membership shall consist of:

(1)  The comptroller or the comptroller's designee;

(2)  Three representatives from wireless providers, who shall be appointed by the governor as provided in section 26-34, except as otherwise provided by law;

(3)  One representative each from the public safety answering points for Oahu, Hawaii, Kauai, Maui, and Molokai, who shall be appointed by the governor, as provided in section 26-34, except as otherwise provided by law, from a list of five names submitted by each respective public safety answering point;

(4)  The consumer advocate or the consumer advocate's designee; and

(5)  One representative of the current wireline provider of enhanced 911.

(b)  Six members shall constitute a quorum, whose affirmative vote shall be necessary for all actions by the board.

(c)  The chairperson of the board shall be elected by the members of the board by simple majority and shall serve a term of one year.

(d)  The board shall meet upon the call of the chairperson, but not less than quarterly.

(e)  The members representing wireless providers shall be appointed by the governor for terms of two years, except that terms of the two members initially appointed shall be for eighteen months.

(f)  Each member shall hold office until the member's successor is appointed and qualified.  Section 26-34 shall apply only insofar as it relates to succession, vacancies, and suspension of board members, and as provided in subsection (a).

(g)  The members shall serve without compensation.  Members shall be entitled to reimbursements from the wireless enhanced 911 fund for reasonable traveling expenses incurred in connection with the performance of board duties.

(h)  The board or its chairperson, with the approval of the board, may retain independent, third-party accounting firms, consultants, or other third party to:

(1)  Create reports, make payments into the fund, process checks, and make distributions from the fund, as directed by the board and as allowed by this chapter; and

(2)  Perform administrative duties necessary to administer the fund or oversee operations of the board, including providing technical advisory support.

(i)  The board shall develop reasonable procedures to ensure that all wireless providers receive adequate notice of board meetings and information concerning board decisions. [L 2004, c 159, pt of §2; am L 2005, c 49, §1; am L 2008, c 22, §2]



§138-3 - Wireless enhanced 911 fund.

§138-3  Wireless enhanced 911 fund.  There is established outside the state treasury a special fund, to be known as the wireless enhanced 911 fund, to be administered by the board.  The fund shall consist of amounts collected under section 138-4.  The board shall place the funds in an interest-bearing account at any federally insured financial institution, separate and apart from the general fund of the State.  Moneys in the fund shall be expended exclusively by the board for the purposes of ensuring adequate cost recovery for the deployment of phase I and phase II wireless enhanced 911 service and for expenses of administering the fund.  Any funds that accumulate in the wireless enhanced 911 fund shall be retained in the fund unless determined by the legislature to be in excess. [L 2004, c 159, pt of §2; am L 2009, c 79, §2]



§138-4 - Surcharge.

[§138-4]  Surcharge.  (a)  A monthly wireless enhanced 911 surcharge, subject to this chapter, shall be imposed upon each commercial mobile radio service connection.

(b)  The effective date of the surcharge shall be July 1, 2004.  The rate of the surcharge shall be set at 66 cents per month for each commercial mobile radio service connection.  The surcharge shall have uniform application and shall be imposed on each commercial mobile radio service connection operating within the State except:

(1)  Connections billed to federal, state, and county government entities; and

(2)  Prepaid connections.

(c)  All wireless providers and resellers shall bill to and collect from each of their customers a monthly surcharge at the rate established for each commercial mobile radio service connection.  The wireless provider or reseller may list the surcharge as a separate line item on each bill.  If a wireless provider or reseller receives a partial payment for a monthly bill from a commercial mobile radio service customer, the wireless provider or reseller shall apply the payment against the amount the customer owes the wireless provider or reseller, before applying the partial payment against the surcharge.

(d)  A wireless provider that:

(1)  Is collecting the surcharge and remitting appropriate portions of the surcharge to the fund pursuant to this chapter; and

(2)  Has been requested by a public safety answering point to provide phase I or phase II wireless enhanced 911 service in a particular county or counties,

may recover wireless enhanced 911 commercial mobile radio service costs as provided in this chapter.

(e)  Each wireless provider or reseller may retain two per cent of the amount of surcharges collected to offset administrative expenses associated with billing and collecting the surcharge.

(f)  A wireless provider or reseller shall remit to the wireless enhanced 911 fund, within sixty days after the end of the calendar month in which the surcharge is collected, an amount that represents the surcharges collected less amounts retained for administrative expenses incurred by the wireless provider or reseller, as provided in subsection (e).

(g)  The surcharges collected by the wireless provider or reseller pursuant to this section shall not be subject to any tax, fee, or assessment, nor are they considered revenue of the provider or reseller.

(h)  Each customer who is subject to this chapter shall be liable to the State for the surcharge until it has been paid to the wireless provider.  Wireless providers shall have no liability to remit surcharges that have not been paid by customers.  A wireless provider or reseller shall have no obligation to take any legal action to enforce the collection of the surcharge for which any customer is billed.  However, the board may initiate a collection action against the customer.  If the board prevails in such a collection action, reasonable attorney's fees and costs shall be awarded.

(i)  At any time the members deem it necessary and appropriate, the board may meet to make recommendations to the legislature as to whether the surcharge and fund should be discontinued, continued as is, or amended.

(j)  When considering whether to discontinue, continue as is, or amend the fund or surcharge, the board's recommendations shall be based on the latest available information concerning costs associated with providing wireless enhanced 911 service in accordance with the Federal Communications Commission order. [L 2004, c 159, pt of §2]



§138-5 - Recovery from the fund.

[§138-5]  Recovery from the fund.  (a)  After January 1, 2005, every public safety answering point shall be eligible to seek reimbursement from the fund solely to pay for the reasonable costs to lease, purchase, or maintain all necessary equipment, including computer hardware, software, and database provisioning, required by the public safety answering point to provide technical functionality for the wireless enhanced 911 service pursuant to the Federal Communications Commission order.  All other expenses necessary to operate the public safety answering point, including but not limited to those expenses related to overhead, staffing, and other day-to-day operational expenses, shall continue to be paid through the general funding of the respective counties.

(b)  After January 1, 2005, each wireless provider may request reimbursement from the fund of wireless enhanced 911 commercial mobile radio service costs incurred; provided that the costs:

(1)  Are recoverable under section 138-4(d); and

(2)  Have not already been reimbursed to the wireless provider from the fund.

In no event shall a wireless provider be reimbursed for any amount above its actual wireless enhanced 911 commercial mobile radio service costs allowed to be recovered under section 138-4(d).

(c)  After the expenses of the board are paid, the public safety answering points shall be allocated two-thirds of the remaining balance of the fund.  The remaining one-third shall be available for wireless provider cost recovery.  The board shall determine the reimbursement amounts for the public safety answering points, based on the limitations set forth in section 138-5(a).  The reimbursement level for each wireless provider shall be limited:

(1)  To the total contribution made by the wireless provider to the wireless provider cost recovery portion of the fund; and

(2)  As provided in section 138-5(b). [L 2004, c 159, pt of §2]



§138-6 - Report to the legislature.

[§138-6]  Report to the legislature.  The board shall submit an annual report to the legislature, including:

(1)  The total aggregate surcharge collected by the State in the last fiscal year;

(2)  The amount of disbursement from the fund;

(3)  The recipient of each disbursement and a description of the project for which the money was disbursed;

(4)  The conditions, if any, placed by the board on disbursements from the fund;

(5)  The planned expenditures from the fund in the next fiscal year;

(6)  The amount of any unexpended funds carried forward for the next fiscal year;

(7)  A cost study to guide the legislature towards necessary adjustments to the fund and the monthly surcharge; and

(8)  A progress report of jurisdictional readiness for wireless E911 services, including public safety answering points, wireless providers, and wireline providers.  The report shall include the status of requirements outlined in the Federal Communications Commission Order 94-102 and subsequent supporting orders related to phase I and phase II wireless 911 services. [L 2004, c 159, pt of §2]



§138-7 - Audits.

[§138-7  Audits.]  (a)  During any period in which a wireless enhanced 911 surcharge is imposed upon customers, the board may request an audited report prepared by an independent certified public accountant that demonstrates that the request for cost recovery from public safety answering points and wireless providers recovers only costs and expenses directly related to the provision of phase I or phase II wireless enhanced 911 service as authorized by this chapter.  The cost of the audited reports shall be considered expenses of the board.  The board shall prevent public disclosure of proprietary information contained in the audited report, unless required by court order or appropriate administrative agency decision.

(b)  The board shall select an independent third party to audit the fund every two years to determine whether the fund is being managed in accordance with this chapter.  The board may use the audit to determine whether the amount of the surcharge assessed on each commercial mobile radio service connection is required to be adjusted.  The costs of the audit shall be an administrative cost of the board recoverable from the fund. [L 2004, c 159, pt of §2]



§138-8 - Proprietary information.

[§138-8]  Proprietary information.  (a)  All proprietary information submitted to the board by any third party used by the board in connection with its duties or any public safety answering point in deploying wireless 911 service shall be retained in confidence.  Proprietary information submitted pursuant to this chapter shall not be released to any person, other than to the submitting wireless provider or reseller, the board, or any independent, third-party accounting firm retained by the board, without the express permission of the submitting wireless provider or reseller.  General information collected by the board shall be released or published only in aggregate amounts that do not identify or allow identification of numbers of subscribers or revenues attributable to an individual wireless provider.

(b)  The board, any third parties it may retain, and any public safety answering point shall take appropriate measures to maintain the confidentiality of the proprietary information that may be submitted by a wireless provider.  The board shall hold all propriety information in confidence and shall adopt reasonable procedures to prevent disclosure or providing access to the proprietary information to the public and competitors, including members of the board representing other wireless providers.  Members of the board shall not disclose the information to any third parties, including their employers, without the written consent of the wireless provider whose proprietary information is to be disclosed.

(c)  A committee consisting of all board members, except the three wireless provider representatives, shall have the power to act for the board on the specific matters defined by the board, when at least two-thirds of the members of the board determine that a board action may be conducted by the committee to prevent disclosure of proprietary information to the wireless provider representatives. [L 2004, c 159, pt of §2]



§138-9 - Limitation of liability.

[§138-9]  Limitation of liability.  (a)  Notwithstanding any law to the contrary, in no event shall any wireless provider,  reseller, or their respective employees, directors, officers, assigns, affiliates, or agents, except in cases of gross negligence or wanton and wilful misconduct, be liable for any civil damages or criminal liability resulting from death or injury to a person or from damage to property incurred by any person in connection with any act or omission in developing, designing, adopting, establishing, installing, participating in, implementing, maintaining, or providing access to phase I or phase II wireless enhanced 911 or any other wireless service intended to help persons obtain emergency assistance.  In addition, no wireless provider, reseller, or their respective employees, directors, officers, assigns, affiliates, or agents shall be liable for civil damages or criminal liability in connection with the release of customer information to any governmental entity, including any public safety answering point, as required under this chapter.

(b)  In no event shall any public safety answering point, or its employees, assigns, or agents, or emergency response personnel, except in cases of gross negligence or wanton and wilful misconduct, be liable for any civil damages or criminal liability resulting from death or injury to the person or from damage to property incurred by any person in connection with any act or omission in the development, installation, maintenance, operation, or provision of phase I or phase II wireless enhanced 911 service. [L 2004, c 159, pt of §2]



§138-10 - Database or location information.

[§138-10]  Database or location information.  (a)  Any commercial mobile radio service location information obtained by any public safety answering point or public safety agency or its personnel for public safety purposes is not a government record open to disclosure under chapter 92F.

(b)  A person shall not disclose or use, for any purpose other than the wireless enhanced 911 calling system, information contained in the database of the wireless provider's network portion of the wireless enhanced 911 calling system established pursuant to this chapter, without the prior written consent of the wireless provider. [L 2004, c 159, pt of §2]



§138-11 - Dispute resolution.

[§138-11]  Dispute resolution.  (a)  Any wireless provider, reseller, or public safety answering point aggrieved by a decision of the board shall have the right to petition the board for reconsideration within ten days following the rendering of the board's decision.  As part of its petition for reconsideration, the aggrieved party may present any reasonable evidence or information for the board to consider.  The board shall render its decision on the reconsideration petition as soon as reasonably possible, but no later than thirty days after the reconsideration request is made.

(b)  An aggrieved party, following the completion of the reconsideration petition process, upon agreement of the other party, may have the dispute resolved through final and binding arbitration by a single arbitrator in accordance with the Wireless Industry Arbitration Rules of the American Arbitration Association.  The costs of the arbitration, including the fees and expenses of the arbitrator, shall be borne by the nonprevailing party of any arbitration proceeding.  The arbitrator's decision shall be final and binding and may be confirmed and enforced in any court of competent jurisdiction.

(c)  Nothing in this section shall preclude any wireless provider, reseller, or public safety answering point from pursuing any existing right or remedy to which it is entitled in any court having jurisdiction thereof. [L 2004, c 159, pt of §2]



§138-12 - Service contracts.

[§138-12]  Service contracts.  A wireless provider shall not be required to provide wireless enhanced 911 service until the wireless provider and the public safety answering point providing wireless enhanced 911 service in the county or counties in which the wireless provider is licensed to provide commercial mobile radio service have entered into a written agreement setting forth the basic terms of service to be provided. [L 2004, c 159, pt of §2]









TITLE 11 - AGRICULTURE AND ANIMALS

CHAPTER 141 - DEPARTMENT OF AGRICULTURE

§141-1 - Duties in general.

§141-1  Duties in general.  The department of agriculture shall:

(1)  Gather, compile, and tabulate, from time to time, information and statistics concerning:

(A)  Entomology and plant pathology: Insects, scales, blights, and diseases injurious or liable to become injurious to trees, plants, or other vegetation, and the ways and means of exterminating pests and diseases already in the State and preventing the introduction of pests and diseases not yet here; and

(B)  General agriculture:  Fruits, fibres, and useful or ornamental plants and their introduction, development, care, and manufacture or exportation, with a view to introducing, establishing, and fostering new and valuable plants and industries;

(2)  Encourage and cooperate with the agricultural extension service and agricultural experiment station of the University of Hawaii and all private persons and organizations doing work of an experimental or educational character coming within the scope of the subject matter of chapters 141, 142, and 144 to 150A, and avoid, as far as practicable, duplicating the work of those persons and organizations;

(3)  Enter into contracts, cooperative agreements, or other transactions with any person, agency, or organization, public or private, as may be necessary in the conduct of the department's business and on such terms as the department may deem appropriate; provided that the department shall not obligate any funds of the State, except the funds that have been appropriated to the department.  Pursuant to cooperative agreement with any authorized federal agency, employees of the cooperative agency may be designated to carry out, on behalf of the State the same as department personnel, specific duties and responsibilities under chapters 141, 142, 150A, and rules adopted pursuant to those chapters, for the effective prosecution of pest control and animal disease control and the regulation of import into the State and intrastate movement of regulated articles;

(4)  Secure copies of the laws of other states, territories, and countries, and other publications germane to the subject matters of chapters 141, 142, and 144 to 150A, and make laws and publications available for public information and consultation;

(5)  Provide buildings, grounds, apparatus, and appurtenances necessary for the examination, quarantine, inspection, and fumigation provided for by chapters 141, 142, and 144 to 150A; for the obtaining, propagation, study, and distribution of beneficial insects, growths, and antidotes for the eradication of insects, blights, scales, or diseases injurious to vegetation of value and for the destruction of injurious vegetation; and for carrying out any other purposes of chapters 141, 142, and 144 to 150A;

(6)  Formulate and recommend to the governor and legislature additional legislation necessary or desirable for carrying out the purposes of chapters 141, 142, and 144 to 150A;

(7)  Publish at the end of each year a report of the expenditures and proceedings of the department and of the results achieved by the department, together with other matters germane to chapters 141, 142, and 144 to 150A and that the department may deem proper;

(8)  Administer a program of agricultural planning and development, including the formulation and implementation of general and special plans, including but not limited to the functional plan for agriculture; administer the planning, development, and management of the agricultural park program; plan, construct, operate, and maintain the state irrigation water systems; review, interpret, and make recommendations with respect to public policies and actions relating to agricultural land and water use; assist in research, evaluation, development, enhancement, and expansion of local agricultural industries; and serve as liaison with other public agencies and private organizations for the above purposes.  In the foregoing, the department shall act to conserve and protect agricultural lands and irrigation water systems, promote diversified agriculture, increase agricultural self-sufficiency, and ensure the availability of agriculturally suitable lands; and

(9)  Manage, administer, and exercise control over any public lands, as defined under section 171-2, that are designated important agricultural lands pursuant to section 205-44.5, including but not limited to establishing priorities for the leasing of these public lands within the department's jurisdiction. [L 1903, c 44, pt of §5; RL 1925, pt of §586; RL 1935, pt of §176; am L 1941, c 228, §1; RL 1945, pt of §1006; RL 1955, pt of §18-7; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §141-1; am L 1982, c 73, §1; am L 1983, c 215, §2; am L 1984, c 275, §3; am L 1985, c 127, §2; am L 1987, c 91, §1; am L 1995, c 80, §1; am L 1998, c 67, §1; am L 2000, c 147, §1; am L 2008, c 233, §15]



§141-2 - Rules.

§141-2  Rules.  Subject to chapter 91 the department of agriculture shall adopt, amend, and repeal rules not inconsistent with law, for and concerning:

(1)  The introduction, transportation, and propagation of trees, shrubs, herbs, and other plants;

(2)  The quarantine, inspection, fumigation, disinfection, destruction, or exclusion, either upon introduction into the State, or at any time or place within the State, of any nursery-stock, tree, shrub, herb, vine, cut-flower, cutting, graft, scion, bud, seed, leaf, root, or rhizome; any nut, fruit, or vegetable; any grain, cereal, or legume in the natural or raw state; any moss, hay, straw, dry-grass, or other forage; any unmanufactured log, limb, or timber; or any other plant growth or plant product unprocessed or in the raw state; any sand, soil, or earth; any live bird, reptile, insect, or other animal, in any stage of development, that is in addition to the so-called domestic animals, which are provided for in section 142-2; and any box, barrel, crate, or other containers in which the articles, substances, or objects have been transported or contained, and any packing material used in connection therewith, that is or may be diseased or infested with insects or likely to assist in the transmission or dissemination of any insect or plant disease injurious, harmful, or detrimental, or likely to become injurious, harmful, or detrimental to the agricultural or horticultural industries or the forests of the State, or that is or may be in itself injurious, harmful, or detrimental to the same (included therein may be rules governing the transportation of any of the articles, substances, or objects enumerated above in this section between different localities on any one of the islands within the State);

(3)  The prohibition of importation into the State, from any or all foreign countries or from other parts of the United States, or the shipment from one island within the State to another island therein, or the transportation from one part or locality of any island to another part or locality of the same island, of any specific article, substance, or object or class of articles, substances, or objects, among those enumerated above in this section, that is diseased or infested with insects or likely to assist in the transmission or dissemination of any insect or plant disease injurious, harmful, or detrimental or likely to be injurious, harmful, or detrimental to the agricultural or horticultural industries, or the forests of the State, or that is or may be in itself injurious, harmful, or detrimental to the same;

(4)  The preparation by cargo carriers of manifests of cargo transported into the State or between islands of the State and the submission of the manifests to the department; and

(5)  The manner in which agricultural product promotion and research activities may be undertaken, after coordinating with the agribusiness development corporation.

All rules adopted under this section shall have the force and effect of law. [L 1903, c 44, pt of §5; am L 1913, c 36, §1; am L 1917, c 232, §1; RL 1925, pt of §586; am L 1927, c 54, §2; RL 1935, pt of §176; RL 1945, pt of §1006; RL 1955, pt of §18-8; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; am L 1965, c 96, §13; HRS §141-2; am L 1983, c 141, §2; am L 1996, c 166, §3; am L 2008, c 236, §3]



§141-2.5 - Aquaculture program.

[§141-2.5]  Aquaculture program.  (a)  There is established within the department an aquaculture program that shall:

(1)  Maintain cognizance of actions taken by industry and by federal, state, county, and private agencies in activities relating to aquaculture, and promote and support worthwhile aquaculture activities;

(2)  Serve as an information clearinghouse for aquaculture activities;

(3)  Coordinate development projects to investigate and solve biological and technical problems involved in raising selected species with commercial potential;

(4)  Actively seek federal funding for aquaculture activities;

(5)  Undertake activities required to develop and expand the aquaculture industry; and

(6)  Perform such other functions and activities as may be assigned by law.

(b)  The chairperson of the board may employ temporary staff exempt from chapter 76. [L 1998, c 176, §3; am L 2000, c 253, §150]



§141-2.6 - Fees for aquaculture services.

[§141-2.6]  Fees for aquaculture services.  The department of agriculture may establish and assess fees pursuant to chapter 91 for:

(1)  Aquatic animal and plant health diagnostic services; and

(2)  Any items or expert services purchased from the department related to aquaculture planning, disease management, and the marketing of seafood products;

provided that the assessment of these fees does not violate any other provision of this chapter. [L 2000, c 193, pt of §1]



§141-2.7 - Aquaculture development special fund.

[§141-2.7]  Aquaculture development special fund.  (a)  There is established in the state treasury the aquaculture development special fund into which shall be deposited:

(1)  Appropriations from the legislature;

(2)  Moneys collected as fees for special microbiological and histological procedures and expert aquaculture-related services;

(3)  Moneys collected from the sale of any item related to aquaculture development that is purchased from the department;

(4)  Moneys directed to the aquaculture development program from any other sources, including but not limited to grants, gifts, and awards; and

(5)  Moneys derived from interest, dividend, or other income from the above sources.

(b)  Moneys in the aquaculture development special fund shall be used to:

(1)  Implement the aquatic disease management programs and activities of the department, including provision of state funds to match federal grants; and

(2)  Support research and development programs and activities relating to the expansion of the state aquaculture industry.  Research and development programs and activities funded under this paragraph may be conducted by department personnel or through contracts with the University of Hawaii or other qualified persons. [L 2000, c 193, pt of §1]



§141-3 - Designation of pests; control or eradication of pests; emergency power.

§141-3  Designation of pests; control or eradication of pests; emergency power.  (a)  The department of agriculture shall designate the coqui frog as a pest.  All other pest designations shall be established by rule, including the criteria and procedures for the designation of pests for control or eradication.

(b)  The department of agriculture shall, so far as reasonably practicable, assist, free of cost to individuals, in the control or eradication of insects, mites, diseases, noxious weeds, or other pests injurious to the environment or vegetation of value; and in the investigation, suppression, and eradication of contagious, infectious, and communicable diseases among domestic animals; and shall in like manner distribute to points where needed, beneficial insects, or pathogens and other antidotes for the control of insects, mites, diseases, or other pests injurious to the environment or vegetation of value, and for the control or eradication of vegetation of a noxious character.

(c)  Notwithstanding subsection (a), if the department finds the incipient infestation of a pest that has an adverse effect on the environment or that is injurious or deleterious or that is likely to become injurious or deleterious to the agricultural, horticultural, aquacultural, or livestock industries of the State without immediate action, it may proceed without prior notice or upon a minimum of forty-eight hours notice and hearing to adopt an emergency rule for the eradication of the pest to be effective for a period of not longer than one hundred eighty days without renewal. [L 1903, c 44, §19; am L 1905, c 82, §1; RL 1925, §587; RL 1935, §177; RL 1945, §1007; RL 1955, §18-13; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §141-3; am L 1989, c 267, §2; am L 1992, c 72, §1; am L 2006, c 108, §1]



§141-3.5 - Control or eradication programs.

[§141-3.5]  Control or eradication programs.  (a)  The department of agriculture shall develop and implement a detailed control or eradication program for any pest designated in section 141-3, using the best available technology in a manner consistent with state and federal law.

(b)  For any pest designated by emergency rule as provided in section 141-3, the department shall implement an emergency program using the best available technology in a manner consistent with state and federal law. [L 1989, c 267, pt of §1]



§141-3.6 - Entry of private property to control or eradicate any pests.

§141-3.6  Entry of private property to control or eradicate any pests.  (a)  The department of agriculture shall give at least five days notice to the landowner and the occupier of any private property of its intention to enter the property for the control or eradication of a pest.  Written notice sent to the landowner's last known address by certified mail, postage prepaid, return receipt requested, shall be deemed sufficient notice.  In the event that certified mail is impractical because the department, despite diligent efforts, cannot determine land ownership or because of urgent need to initiate control or eradication measures, notice given once in a daily or weekly publication of general circulation, in the county where any action or proposed action will be taken, or notice made as otherwise provided by law, shall be deemed sufficient notice.  The notice shall set forth all pertinent information on the pest control program and the procedures and methods to be used for control or eradication.

(b)  After notice as required by subsection (a), any member of the department or any agent authorized by the department may enter at reasonable times any private property other than dwelling places to maintain a pest control or eradication program, being liable only for damage caused by acts beyond the scope of the person's authority, or the person's negligence, gross negligence, or intentional misconduct.  If entry is refused, the department member or agent may apply to the district court in the circuit in which the property is located for a warrant to enter on the premises to effectuate the purposes of this chapter.  The district court may issue a warrant directing a police officer of the circuit to assist the department member or agent in gaining entry onto the premises during regular working hours or at other reasonable times. [L 1989, c 267, pt of §1; am L 1992, c 72, §2; am L 1993, c 56, §1; am L 1997, c 62, §1]

Cross References

Entry of private property for enforcement, see §150A-11.5.



§141-4 - Weights of coffee; rules.

§141-4  Weights of coffee; rules.  The department of agriculture may make rules respecting the weighing of coffee prior to its shipment to points outside the State, and providing for the certification of weights thereof.  Further, a reasonable schedule of fees to defray the expense of administering this section shall be established by the department, which fees shall be collected and deposited with the state director of finance to the credit of the general fund; provided that the department shall consult the appropriate industries, organizations, and agencies prior to the promulgation of the rules. [L 1955, JR 38, §1; RL 1955, §18-15.5; am L Sp 1959 2d, c 1, §§14, 22; am L 1961, c 132, §2; am L 1963, c 114, §1 and c 193, §6; HRS §141-4]

Cross References

Measurement standards, see chapter 486.

Rulemaking procedure, see chapter 91.



§141-5 - Charges for inspection, etc.

§141-5  Charges for inspection, etc.  The department of agriculture, with the approval of the governor, shall adopt a reasonable scale of charges, which may be changed from time to time, for the inspection, disinfection, fumigation, and quarantine that is authorized, required, or permitted by this chapter or chapter 142, 150, or 150A.  Certificates and permits in these chapters concerning articles or animals imported, or proposed to be imported, into the State, and the charges provided for, shall be paid for in advance before any certificate or permit is delivered, or any of the articles or animals are permitted to be landed.  If thereafter further expense is incurred in the inspection, treatment, or quarantine of any of the articles or animals, the charges shall be paid before any of the articles or animals shall be delivered. [L 1903, c 44, §15; am L 1905, c 82, §2; RL 1925, §642; RL 1935, §238; RL 1945, §1364; RL 1955, §18-16; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §141-5; am L 2008, c 236, §4]



§141-6 - Appeal from inspector's decision.

§141-6  Appeal from inspector's decision.  Any person who feels aggrieved at any decision of any inspector of the department of agriculture shall have the right to appeal from the decision to the board of agriculture.  The board shall give a prompt hearing to the appellant and the inspector upon the appeal, and decide the question at issue, which decision shall be subject to judicial review as provided in chapter 91. [L 1903, c 44, §17; RL 1925, §643; RL 1935, §239; RL 1945, §1365; RL 1955, §18-17; am L 1965, c 96, §14; HRS §141-6]



§141-7 - General penalty.

§141-7  General penalty.  (a)  Any person violating any of the provisions of chapters 141, 142, or 144 to 149A, for which violation a penalty is not otherwise provided, or violating any rule of the department of agriculture, or any master of any vessel which brings into the State any article which the department at any time shall prohibit from being imported into the State, or the master of any vessel from which is landed any article required in chapters 141, 142, or 144 to 149A to be inspected, before the master has received a permit to land the articles from the department or its officer or inspector, as provided by chapters 141, 142, and 144 to 149A, shall be fined not more than $500.

(b)  When any landowner or land occupier fails to cooperate with the department in its pest control or eradication programs, the department may proceed with its program at the expense of the landowner or land occupier.  Any person who violates this chapter or any rule adopted by the department pursuant to section 141-3 shall be fined not less than $100 nor more than $500 for the first offense, and not less than $1,000 nor more than $5,000 for each offense thereafter. [L 1903, c 44, §16; am L 1905, c 82, §3; am L 1907, c 112, §1; RL 1925, §644; RL 1935, §240; RL 1945, §1031; RL 1955, §18-18; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §141-7; gen ch 1985; am L 1986, c 339, §7; am L 1992, c 72, §3]



§141-8 - Crop damage; civil liability.

[§141-8]  Crop damage; civil liability.  (a)  Any person who wilfully or knowingly damages or destroys any crop, including silvicultural crops or agricultural commodities as defined in section 145-21, that is known by the person to be intended for personal or commercial purposes, or for research and development purposes by any private or public research facility, federal, state, or local government agency, or university shall be liable for twice the value of the crop or commodity damaged or destroyed.

(b)  Damages available under this section shall be limited to twice the market value of the crop or commodity and the production, research, testing, replacement, and crop or commodity development costs directly related to the damaged or destroyed crop or commodity.

(c)  Rights and remedies under this section are in addition to any other rights or remedies otherwise available or penalties that may otherwise be imposed. [L 2001, c 298, §1]



§141-9 - Energy feedstock program.

[§141-9]  Energy feedstock program.  (a)  There is established within the department of agriculture an energy feedstock program that shall:

(1)  Maintain cognizance of actions taken by industry and by federal, state, county, and private agencies in activities relating to the production of energy feedstock, and promote and support worthwhile energy feedstock production activities in the State;

(2)  Serve as an information clearinghouse for energy feedstock production activities;

(3)  Coordinate development projects to investigate and solve biological and technical problems involved in raising selected species with commercial energy generating potential;

(4)  Actively seek federal funding for energy feedstock production activities;

(5)  Undertake activities required to develop and expand the energy feedstock production industry; and

(6)  Perform other functions and activities as may be assigned by law, including monitoring the compliance provisions under section 205-4.5(a)(15).

(b)  The chairperson of the board of agriculture shall consult and coordinate with the energy resources coordinator under chapter 196 to establish milestones and objectives for the production of energy feedstock that is grown in the State.  The chairperson and the coordinator shall report the State's progress toward meeting such milestones and objectives annually to the legislature.

(c)  The chairperson of the board of agriculture shall also consult and coordinate with research programs and activities at the University of Hawaii that will assist in the further growth and promotion of the energy feedstock production industry in Hawaii.

(d)  The chairperson of the board of agriculture may employ temporary staff exempt from chapters 76 and 89.  The board may adopt rules pursuant to chapter 91 to effectuate the purposes of this section. [L 2007, c 159, §5]






CHAPTER 142 - ANIMALS, BRANDS, AND FENCES

§142-1 - Information and statistics.

PART I.  ANIMAL DISEASES AND QUARANTINE

§142-1  Information and statistics.  The department of agriculture shall gather, compile, and tabulate, from time to time information and statistics concerning domestic animals in the State, their protection and use, inquire into and report upon the causes of contagious, infectious and communicable diseases among them, and the means for the prevention, suppression, and cure of the same. [L 1905, c 82, pt of §4; RL 1925, §607; RL 1935, §202; am L 1941, c 228, §2; RL 1945, §1051; RL 1955, §20-1; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §142-1]



§142-2 - Rules.

§142-2  Rules.  Subject to chapter 91 the department of agriculture may make and amend rules for the inspection, quarantine, disinfection, or destruction, either upon introduction into the State or at any time or place within the State, of animals and the premises and effects used in connection with the animals.  Included therein may be rules governing the control and eradication of transmissible diseases of animals and the transportation of animals between the different islands of the State and along the highways thereof, as well as rules requiring the owner or captain of any vessel or aircraft arriving in the State with animals aboard and the managers or agents of trucking and air and water transportation companies carrying animals within the State to report on the number and class of animals carried, names of owners and consignees, the places to and from which the animals are shipped, the manner of handling the animals, the number of deaths or injuries to animals occurring in transit or while being loaded or unloaded together with the causes of the deaths or injuries, and all other matters which may be deemed necessary by the department for a full and complete record of the shipping and handling of animals.  The department may also prohibit the importation into the State from any foreign country or other parts of the United States or the movement from one island within the State to another island therein or to one locality from another locality on the same island, of animals known to be or suspected of being infected with a contagious, infectious, or communicable disease or known to have been exposed to any of those diseases. [L 1905, c 82, pt of §4; am L 1909, c 114, §1; RL 1925, §608; RL 1935, §203; RL 1945, §1052; am L 1955, c 28, §1; RL 1955, §20-2; am L Sp 1959 2d, c 1, §22; am L 1961, c 103 and c 132, §2; HRS §142-2; am L 1986, c 36, §1]

Law Journals and Reviews

Hawaii's Quarantine Laws:  Can Spot Come Home?  13 UH L. Rev. 175.

Case Notes

Department established quarantine pursuant to this section; without reasonable modifications to quarantine requirement for benefit of visually-impaired individuals who rely on guide dogs, quarantine requirement effectively prevented those persons from enjoying benefits of state services and activities in violation of Americans with Disabilities Act.  81 F.3d 1480.

In case arising from plaintiff and plaintiff's hearing guide dog's encounter with Hawaii's animal quarantine laws, where plaintiff alleged that in the course of enforcing animal quarantine laws, defendants deprived plaintiff of various constitutional, statutory, and common law rights, plaintiff's claim, among others, under (1) Americans with Disabilities Act (ADA) against defendant in defendant's individual capacity dismissed, as an action under Title II of the ADA may not be maintained against public actors in their individual capacities; and (2) §504 of the Rehabilitation Act of 1973 dismissed as plaintiff did not allege that the program received federal financial assistance.  128 F. Supp. 2d 684.



§142-3 - Department, duties.

§142-3  Department, duties.  The department of agriculture shall have charge, direction, and control of all matters relating to the inspection of animals and the prevention and eradication of contagious, infectious, and communicable diseases among animals and of all matters relating to animal industry within this chapter. [L 1905, c 82, pt of §4; am L 1915, c 136, §8; RL 1925, §609; RL 1935, §204; RL 1945, §1053; RL 1955, §20-3; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §142-3]



§142-3.5 - Authority to contract or rent facilities.

§142-3.5  Authority to contract or rent facilities.  The board of agriculture may contract with third parties for the use or rental of animal quarantine property or facilities; provided that:

(1)  The board determines the property or facilities are not required for use by the animal quarantine program during the term of use by the third party;

(2)  The property or facilities shall be leased or rented at a reasonable lease rent as determined by the board of agriculture;

(3)  The property or facilities shall be used for animal welfare, including emergency shelters for animals, or agriculture-related purposes; and

(4)  The property or facilities shall be used only by the third party.

Revenues generated by the use or rental of the animal quarantine property or facilities shall be used to defray the operational costs of the animal quarantine program and to minimize animal quarantine fees. [L 2005, c 161, §2; am L 2008, c 109, §1]



§142-4 - Entry of animals without inspection prohibited.

§142-4  Entry of animals without inspection prohibited.  No animal shall be allowed to enter the State except after inspection by the department of agriculture and the issuance of a permit by the department to the consignee or owner; provided that no fees for inspection shall be charged, nor delays caused, concerning the landing of any domestic animal for which a certificate of health has been issued as prescribed by the Federal Cattle Contagious Disease Act.  Every carrier, owner, or handler bringing animals into the State shall be required to present these animals to the department of agriculture for inspection. [L 1905, c 82, pt of §4; RL 1925, §611; RL 1935, §206; RL 1945, §1055; RL 1955, §20-5; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §142-4; am L 1986, c 263, §1]



§142-4.5 - Health certificate.

[§142-4.5]  Health certificate.  Any animal entering the State pursuant to this chapter shall be accompanied by a valid health certificate.  The health certificate shall include information as to the animal's identification, approximate age, species, and sex if the animal's sex can be practicably and reasonably determined.  The animal shall be free of certain internal and external parasites as prescribed by departmental rules.  A statement confirming this parasite-free status shall be noted on the health certificate.  The animal shall also appear to be free of any infectious or contagious diseases and to the best of the issuing veterinarian's knowledge, shall not have been exposed to any of those diseases.  A statement to this effect shall also be noted on the health certificate.  In addition to the requirements of this section, any person responsible for any live animal entering the State, shall comply with appropriate departmental rules. [L 1986, c 265, §1]



§142-5 - Landing of animals.

§142-5  Landing of animals.  The landing of any animal for the purpose of inspection or quarantine shall not be construed to be an entry into the State for any purpose whatsoever, except as herein provided, and if in the opinion of the department of agriculture it shall be necessary or proper to quarantine any animal, it may do so at the expense of the owner or consignee.

The landing of any domestic animal known to be affected with any contagious, infectious, or communicable disease shall constitute an unlawful entry; provided that with the permission of the department, the animals may be landed for quarantine or destruction and disposal at the expense of the owner or consignee. [L 1905, c 82, pt of §4; RL 1925, §612; RL 1935, §207; RL 1945, §1056; am L 1947, c 177, §1; RL 1955, §20-6; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §142-5]



§142-5.5 - Guide, signal, or service dogs.

[§142-5.5]  Guide, signal, or service dogs.  Any person with a disability who uses the services of a guide, signal, or service dog, as defined in section 515-3, shall be permitted to reside on site for the duration of quarantine, if housing is available. [L 1991, c 178, §3]



§142-6 - Quarantine.

§142-6  Quarantine.  The department of agriculture may quarantine any animal known to be affected with, to have been exposed to, or to be susceptible to, any contagious, infectious, or communicable disease, and destroy the same, when in the opinion of the department, such measure is necessary to prevent the spread of the disease.  The department of agriculture may also require disinfection of premises and materials contaminated by or exposed to disease, including the proper disposition of hides and carcasses if, in the opinion of the department, such measures are necessary to prevent the spread of disease. [L 1905, c 82, pt of §4; RL 1925, §613; RL 1935, §208; RL 1945, §1057; RL 1955, §20-7; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §142-6; am L 2002, c 99, §2]



§142-7 - Breeding in quarantine prohibited.

§142-7  Breeding in quarantine prohibited.  The use of any animal for breeding purposes while the animal is quarantined is prohibited, except that the department of agriculture may, with the written permission of the owner and under rules adopted by the department, permit the collection of semen from the male animal or the artificial insemination of the female animal while in quarantine by a licensed veterinarian under the supervision of an agent of the department. [L 1935, c 32, §§1, 2; RL 1945, §1058; RL 1955, §20-8; HRS §142-7; am L 1969, c 35, §1; am L 1986, c 5, §1]



§142-8 - Notification of arrival.

§142-8  Notification of arrival.  The captain of any vessel or aircraft transporting any live animal to any port in this State shall immediately upon arrival in the State notify the department of agriculture.  No animal so transported, nor any portion of the food or water nor any effects connected therewith or provided for the animal's use during transit, shall be removed from the wharf or airport until the department has inspected and passed the same.  The department, at the owner's or shipper's expense, may require that the animal be moved to a more suitable location for inspection. [L 1882, c 34, §3; am L 1884, c 29, §1; RL 1925, §614; RL 1935, §209; RL 1945, §1059; RL 1955, §20-9; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §142-8; am L 1986, c 266, §1]



§142-9 - Quarantine between islands.

§142-9  Quarantine between islands.  Live animals passing between the islands of the State may be quarantined as provided by law, at either the port of shipment or of delivery, on good cause shown to the department of agriculture at the port of entry nearest to the port of shipment or delivery. [L 1882, c 34, §5; RL 1925, §615; RL 1935, §210; RL 1945, §1060; RL 1955, §20-10; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §142-9]



§142-10 - Importing prohibited, when.

§142-10  Importing prohibited, when.  The governor, notwithstanding anything in this chapter, may, from time to time by proclamation declaring any port or country to be infected, absolutely prohibit the introduction of any animals therefrom until the restriction is removed. [L 1882, c 34, §6; RL 1925, §616; RL 1935, §211; RL 1945, §1061; RL 1955, §20-11; HRS §142-10]



§142-11 - Forfeiture of animals, etc.

§142-11  Forfeiture of animals, etc.  All animals, fodder, fittings, or effects landed contrary to this chapter or taken or removed from quarantine before being duly discharged, shall be forfeited to the use of the State.  All animals brought into quarantine grounds or placed with any animals under quarantine or placed into provisional quarantine, shall be deemed to come under this chapter and shall be subject to all the conditions of the same. [L 1882, c 34, §7; am L 1905, c 81, §2; RL 1925, §617; RL 1935, §212; RL 1945, §1062; RL 1955, §20-12; HRS §142-11; am L 1986, c 115, §1]



§142-12 - Penalties.

§142-12  Penalties.  (a)  Any person violating any provision of this chapter or any rule adopted pursuant thereto, for which action a penalty is not otherwise provided, is guilty of a misdemeanor and, upon conviction thereof, shall be punished as follows:

(1)  For the first conviction, by a fine of not more than $1,000 or by imprisonment of not more than one year, or both.

(2)  For a second conviction within one year of a previous conviction, by a fine of not less than $500 nor more than $1,000 or by imprisonment of not more than one year, or both.

(3)  For a third conviction within five years of the first conviction, by a fine of not less than $1,000 or by imprisonment of one year, or both.

(b)  Any person, carrier, or handler who has been convicted of a violation of this chapter more than three times within a five-year period or whose violation poses a grave or serious health threat to the State's citizens, animal industry, wildlife, or domestic animals, shall be guilty of a class C felony and upon conviction shall be punished as follows:

(1)  For the first conviction, by a fine of not more than $5,000 or by imprisonment of not more than five years, or both.

(2)  For a second conviction within five years of a previous conviction, by a fine of not less than $3,000 nor more than $5,000 or by imprisonment of not more than five years, or both.

(3)  For a third or subsequent conviction within five years of the first conviction, by a fine of not less than $5,000 or by imprisonment of not more than five years, or both.

(c)  In addition to the penalties in subsection (a) or (b) and for the first conviction, the department of agriculture may impound, seize, confiscate, destroy, quarantine, sell, auction, or dispose of any animal, animal product, container, crate, or any other item under the jurisdiction of this chapter in the best interest of the State.

(d)  Persons found to be in possession of any animal, fodder, fittings, or effects contrary to this chapter shall be found guilty and upon conviction shall be punished in accordance with this section. [L 1882, c 34, §8; am L 1903, c 8, §1; RL 1925, §621; RL 1935, §216; RL 1945, §1066; RL 1955, §20-13; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §142-12; am L 1972, c 86, §2; am L 1983, c 130, §1; am L 1986, c 262, §1]



§142-13 - Reporting disease; penalty.

§142-13  Reporting disease; penalty.  Any person knowing or having reason to believe that any animal on or about that person's premises or the premises of another is affected with any infectious or contagious disease who fails to promptly report the same to the department of agriculture, shall be fined not less than $25 nor more than $500. [L 1884, c 29, pt of §2; am L 1905, c 81, §3; am L 1909, c 138, §1; RL 1925, §618; RL 1935, §213; RL 1945, §1063; RL 1955, §20-14; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §142-13; gen ch 1985; am L 1986, c 63, §1]



§142-14 - Sale of diseased animals; penalty.

§142-14  Sale of diseased animals; penalty.  Any person who sells or offers for sale, or uses, or exposes, or who causes or procures to be sold, or offered for sale, or used, or to be exposed, any horse or any other animal having the disease known as glanders, or farcy, or any other contagious or infectious disease, known by the person to be dangerous to human life, or which are diseased past recovery, shall be guilty of a petty misdemeanor. [L 1884, c 51, §6; RL 1925, §619; RL 1935, §214; RL 1945, §1064; RL 1955, §20-15; HRS §142-14; am L 1980, c 232, §5]



§142-15 - REPEALED.

§142-15  REPEALED.  L 1986, c 269, §1.



§142-16 - Dairy and breeding cattle; tuberculin tests.

§142-16  Dairy and breeding cattle; tuberculin tests.  All dairy and breeding cattle within the State shall be tuberculin tested by the department of agriculture as often as in its judgment such testing is necessary in order to prevent, suppress, and eradicate bovine tuberculosis.  All cattle so tested shall be marked by the department with some distinguishing mark.  The department may, for the purpose of making the tests, go upon any property where such cattle are kept. [L 1923, c 124, §1; RL 1925, §626; am L 1925, c 5, §1; am L Sp 1932 2d, c 39, §1; am L 1933, c 57, §1; RL 1935, §222; am L 1939, c 111, §1; RL 1945, §1076; am L 1945, c 104, §1; RL 1955, §20-17; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §142-16]



§142-17 - Branding of tuberculous cattle.

§142-17  Branding of tuberculous cattle.  All cattle found to be tuberculous either upon physical examination or by means of the tuberculin test shall be branded upon the left cheek with the registered brand "T." [L 1923, c 124, §2; RL 1925, §627; am L Sp 1932 2d, c 39, §2; RL 1935, §223; RL 1945, §1077; RL 1955, §20-18; HRS §142-17]



§142-18 - Disposal of tuberculous animals.

§142-18  Disposal of tuberculous animals.  The owner of all cattle reacting to the tuberculin test shall, subject to section 142-16, cause them to be segregated immediately and, within a reasonable time thereafter, to be delivered for slaughter at such time and place as may be designated by the department of agriculture.  The slaughter shall be under the direct supervision of the department and in accordance with the meat inspection regulations of the United States Department of Agriculture. [L 1923, c 124, §3; RL 1925, §628; am L 1927, c 215, §1; RL 1935, §224; am L 1939, c 111, §2; RL 1945, §1078; RL 1955, §20-19; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §142-18; am L 1986, c 7, §1]



§142-19 - Indemnification for tuberculous animals.

§142-19  Indemnification for tuberculous animals.  For any animal slaughtered, under section 142-18, the owner shall be paid one-third the difference between the appraised value of each animal so destroyed and the value of the salvage thereof; provided that in no case shall the payment exceed $25 per head; except when no lesions are found, when a payment not to exceed $50 shall be made; and provided further that no compensation shall be paid for tubercular steers or unregistered bulls.

The department of agriculture may agree with the owner of any animal as to the valuation thereof.  In case no agreement can be reached as to the valuation of any animal, the department shall choose some disinterested citizen, the owner another, and the two so chosen shall designate a third, the three to act as appraisers who shall appraise the animal and whose decision or the decision of a majority thereof shall be final.  All appraisals of cattle under this section, whether by agreement or by the appraisers, shall be based upon the market value of the animal so condemned on the day of appraisal, whether for breeding purposes or for milk production.  All appraisals shall be signed by the owner and the appraisers and shall be reported to the department.  Compensation for appraisers shall be $2.50 per day and their necessary traveling expenses, which compensation shall be borne by the owner in case the appraisers fail to increase the valuation made by the department; otherwise, the appraisers shall be paid by the department.

The amount of indemnification having thus been ascertained, the owner may present to the state comptroller a claim against the State therefor.  A warrant for the payment of the claim shall be made upon vouchers approved by the department and supported by the inspector's report on the presence or otherwise of tubercular lesions; provided that no indemnification shall be paid:

(1)  Unless the owner has cooperated with the department in complying with all rules and regulations issued by the department relative to the control and eradication of bovine tuberculosis and has presented the owner's whole herd for testing;

(2)  For any animal which has been placed in herds known to be infected at the time, unless the animal is found upon post mortem not to be tubercular;

(3)  For any imported animal condemned on retest while in quarantine and before release from quarantine unless the animal is found upon post mortem not to be affected with tuberculosis;

(4)  On any animal if introduced into a herd under supervision within a period of less than six months prior to condemnation, unless the animal was obtained from a herd under state and federal supervision for the eradication of tuberculosis;

(5)  For any animal condemned for tuberculosis in any dairy herd under supervision where it appears that any untested animal has been allowed to mingle or mix with the herd; and

(6)  For any animal from any dairy herd under supervision, if any animal from the herd is allowed to mingle or come in contact with other cattle not under supervision, unless the cattle not under supervision are proved by the tuberculosis test to be free from tuberculosis.

In case of any report or ruling adverse to the owner thereof, the owner shall be given a hearing before the department before a final ruling is made. [L 1923, c 124, §4; RL 1925, §629; am L 1927, c 215, §2; am L 1929, c 99, §1; am L Sp 1932 2d, c 39, §3; am L 1933, c 57, §2; RL 1935, §225; RL 1945, §1079; RL 1955, §20-20; am L 1957, c 152, §1; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §142-19; gen ch 1985]



§142-20 - Premises from which tuberculous cattle removed to be disinfected.

§142-20  Premises from which tuberculous cattle removed to be disinfected.  Any premises upon which have been kept animals affected with tuberculosis shall be disinfected promptly after the removal of the animals and in a manner satisfactory to the department of agriculture and at the expense of the owner. [L 1923, c 124, §5; RL 1925, §630; RL 1935, §226; RL 1945, §1080; RL 1955, §20-21; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §142-20]



§142-21 - Cooperation with federal authorities.

§142-21  Cooperation with federal authorities.  The department of agriculture may cooperate with the United States Department of Agriculture in its efforts to eradicate bovine tuberculosis or any other transmissible disease of animals, and may make appraisals of condemned animals and report on the salvage derived from the sale of the animals in conformity with the regulations of the United States Department of Agriculture. [L 1923, c 124, §6; RL 1925, §631; RL 1935, §227; RL 1945, §1081; RL 1955, §20-22; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §142-21; am L 1986, c 6, §1]



§142-22 - Anaplasmosis; indemnity for slaughtered cattle.

§142-22  Anaplasmosis; indemnity for slaughtered cattle.  The department of agriculture may pay indemnities to owners of cattle sent to slaughter as reactors to the anaplasmosis test.  The payment shall be in the amount of one-third of the difference between the appraised value of each animal slaughtered and the value of the salvage value thereof to owners of cattle reacting positively to the anaplasmosis test and sent to slaughter within thirty days of official notification in writing of the reaction; provided that in no case shall this amount exceed $100 per animal; and provided further that no indemnity shall be paid for steers, spayed heifers, or unregistered bulls.

The department may agree with the owner of any animal as to the valuation thereof.  In case no agreement can be reached as to the valuation of any animal, the department shall choose some disinterested citizen, the owner another, and the two so chosen shall designate a third, the three to act as appraisers who shall appraise such animal and whose decision or the decision of a majority thereof shall be final.  All appraisals of cattle under this section, whether by agreement or by the appraisers, shall be based upon the market value of the animal so condemned on the day of appraisal, whether for breeding purposes or for milk production.  All appraisals shall be signed by the owner and the appraisers and shall be reported to the department.  Compensation for appraisers shall be $10 per day and their necessary traveling expenses, which compensation shall be borne by the owner in case the appraisers fail to increase the valuation made by the department; otherwise the appraisers shall be paid by the department.

The amount of indemnification having been thus ascertained, the owner may present to the state comptroller a claim against the State therefor.  A warrant for the payment of the claim shall be made upon vouchers approved by the department and supported by the inspector's report; provided that no indemnification shall be paid:

(1)  Unless the owner has cooperated with the department in complying with all rules and regulations issued by the department relative to the control and eradication of anaplasmosis and has presented the owner's whole herd for testing;

(2)  For any animal which has been placed in herds known to be infected at the time;

(3)  For any imported animal condemned on retest while in quarantine and before release from quarantine;

(4)  On any animal if introduced into a herd under supervision within a period of less than six months prior to condemnation, unless the animal was obtained from a herd under state and federal supervision for the eradication of anaplasmosis;

(5)  For any animal condemned for anaplasmosis in any herd under supervision where it appears that any untested animal has been allowed to mingle or mix with the herd; and

(6)  For any animal from any herd under supervision, if any animal from the herd is allowed to mingle or come in contact with other cattle not under supervision, unless the cattle not under supervision are proven by the anaplasmosis test to be free from anaplasmosis. [L 1955, c 244, §2; RL 1955, §20-22.5; am L 1957, c 152, §1; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §142-22; gen ch 1985]



§142-23 - Brucellosis testing; indemnity for slaughtered cattle.

§142-23  Brucellosis testing; indemnity for slaughtered cattle.  The department of agriculture may institute and conduct a brucellosis testing program.

The department may pay indemnities to owners of cattle sent to slaughter as reactors to the brucellosis test.  The payment shall be in the amount of one-third of the difference between the appraised value of each animal slaughtered and the salvage value thereof to owners of cattle reacting positively to the brucellosis test and sent to slaughter; provided that in no case shall this amount exceed $75 per animal; and provided further that no indemnity shall be paid for steers and spayed heifers.  The department shall prescribe and enforce rules under which the amount of indemnification shall be ascertained, pursuant to this section.

The amount of indemnification having been thus ascertained, the owner may present to the state comptroller a claim against the State therefor.  A warrant for the payment of the claim shall be made upon vouchers approved by the department and supported by the inspector's report.

The department may take such action that it may deem necessary to further the provisions of this section over any ensuing fiscal period. [L 1957, c 229, §§1-3; am L 1957, c 152, §1; am L Sp 1959 1st, c 13, §2; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; Supp, §20-22.8; HRS §142-23]



§142-23.1 - Hog cholera eradication; indemnity.

§142-23.1  Hog cholera eradication; indemnity.  When swine are destroyed by the state veterinarian as being infected with hog cholera, or when noninfected swine are ordered destroyed to depopulate an infected herd in accordance with procedures adopted in the national hog cholera eradication program, the department of agriculture may indemnify the owners of such swine; provided that the amount of the indemnity shall not exceed fifty per cent of the difference between the appraised value and the salvage value of the slaughtered swine; and provided further that in no case shall the amount exceed the maximum amount authorized to be paid for such swine by the federal government.

No indemnification shall be paid when the state veterinarian finds that (1) the owner has not cooperated with the department in complying with all rules and regulations issued by the department relative to the control and eradication of hog cholera; or (2) the swine died of hog cholera prior to the first report by the owner to the state veterinarian of the existence of a disease in the herd.  The determination of the state veterinarian that no indemnification be paid the owner for the destruction of the owner's swine, may be appealed by the owner to the board of agriculture within twenty days after notice of such determination is sent to the owner.  The board shall hold a hearing in accordance with chapter 91.

Valuation may be determined by agreement in writing between the owner and the state veterinarian, the state veterinarian's assistant or deputy making the diagnosis of hog cholera, subject to approval by the board.  In the event agreement on valuation cannot be so reached, valuation shall be determined by a board of appraisers consisting of a disinterested citizen appointed by the chairperson of the board of agriculture, a person selected by the owner, and a third person selected by the two initially selected appraisers.  The board of appraisers shall appraise the value of the destroyed swine and the decision of a majority of the board of appraisers shall be final and binding.

All valuation of swine under this section, whether by agreement or by the board of appraisers, shall be based upon the market value of the swine so destroyed as of the date of appraisal, whether for breeding or feeding purposes.

Compensation for the board of appraisers shall be the amount of the state per diem and necessary travel expenses, which compensation shall be paid by the owner if the board of appraisers does not increase the valuation made by the state veterinarian, the state veterinarian's assistant or deputy, with the approval of the board of agriculture; otherwise, it shall be paid by the department.

When the amount of indemnification has been agreed to or decided by the board of appraisers, the owner shall present to the state comptroller a claim against the State therefor.  A warrant for the payment of such claim shall be issued upon vouchers approved by the chairperson of the board and supported by the inspector's report. [L 1969, c 165, §2; am L 1970, c 39, §1; gen ch 1993]



§142-23.5 - Garbage feeding prohibited; penalty.

[§142-23.5]  Garbage feeding prohibited; penalty.  (a)  The feeding of garbage to swine is prohibited, unless:

(1)  A permit to process (cook) garbage for such use is obtained from the department of agriculture's division of animal industry; and

(2)  The garbage has been processed (cooked) under conditions and procedures established by departmental rules.

(b)  Any person who violates the provisions of subsection (a) of this section shall be fined not more than $1,000 or imprisoned not more than one year, or both. [L 1982, c 148, §1]



§142-24 to 27 - REPEALED.

§§142-24 to 27  REPEALED.  L 1993, c 280, §8.



§142-28 - REPEALED.

§142-28  REPEALED.  L 1998, c 210, §2.



§142-28.5 - Animal quarantine special fund.

§142-28.5  Animal quarantine special fund.  There is established the animal quarantine special fund to be administered by the board of agriculture.  All moneys received by the board of agriculture from:

(1)  Fees for the quarantine of cats, dogs, and other carnivores pursuant to this chapter;

(2)  Moneys received for the use of animal quarantine property or facilities pursuant to section 142-3.5; or

(3)  State appropriations or other moneys made available,

shall be deposited into the special fund.  All interest earned or accrued on moneys deposited in the special fund shall become part of the special fund.  Moneys in the special fund shall be expended to cover all costs of quarantine but not limited to the costs of salaries, fringe benefits, operating expenses, including the defraying of quarantine fees, equipment, motor vehicles, contract with any qualified person or entity for animal care services, operation and maintenance of the quarantine station, and promotional expenses.  A reserve shall be appropriated and maintained in the special fund to cover contingency costs, including but not limited to accrued vacation leave, unemployment insurance, and workers' compensation. [L 1998, c 210, §1; am L 2000, c 278, §2; am L 2005, c 161, §3]



§142-29 - Enforcement; citation and summons.

§142-29  Enforcement; citation and summons.  Violations of the provisions of this chapter or of any rule adopted pursuant thereto may be enforced by citation and summons issued by:

(1)  Any state or county law enforcement officer; or

(2)  Any officer or employee of the department of agriculture, authorized and designated by the board of agriculture to investigate and enforce the provisions of this chapter and all rules adopted by the department pursuant thereto. [L 1972, c 86, pt of §1; gen ch 1985; am L 1986, c 264, §1; am L 1997, c 62, §2]



§142-30 - Form of citation and summons.

§142-30  Form of citation and summons.  (a)  In issuing citations and summons for violations of this chapter, law enforcement officers other than those described in section 142-29(2) shall use the summons and complaint citation books issued by the judiciary for violations of the traffic code.

(b)  Citations issued by officers and employees as described in section 142-29(2) shall use citation and summons forms that shall warn the person to appear and answer the charge against the person at a place and at a time within thirty days after the citation.  The citation and summons shall be so designed to include all necessary information to make it valid and legal under the laws and rules of the State.

The citation and summons shall be in a form that allows a carbon copy to be provided to the accused.  The district courts may provide for the disposition of the original and any other copies.  Every citation and summons shall be consecutively numbered and each carbon copy shall bear the number of its respective original. [L 1972, c 86, pt of §1; am L 1986, c 17, §1; am L 1997, c 62, §3]



§142-31 - Administration of oath.

§142-31  Administration of oath.  When a complaint is made by officers and employees as described in section 142-29(2) to any prosecuting officer of the violation of the provisions of this chapter and all rules adopted pursuant thereto, the officer or employee who issued the citation and summons shall subscribe to it under oath administered by another official of the department of agriculture whose name has been submitted to the prosecuting officer and who has been designated by the chairperson of the board of agriculture to administer oaths. [L 1972, c 86, pt of §1; am L 1986, c 18, §1; gen ch 1993; am L 1997, c 62, §4]



§142-41 - Brands to be recorded, etc.

PART II.  BRANDS

§142-41  Brands to be recorded, etc.  Every owner of livestock in the State shall have the owner's brand or mark, in order to secure its validity and individuality, recorded in a separate book kept for that purpose by the department of agriculture to be known as the "Hawaii Brand Book."  No brand or mark shall be recorded which may be similar or approximate in design to any brand or mark which has been previously recorded.  The fee for each application for registration shall be established by rule adopted pursuant to chapter 91.  The application may be made directly to the department, through its duly authorized agents, or through any duly authorized police officer.  The chief of police of the respective counties shall authorize police officers to receive applications for registration of brands under this section.  All moneys so received shall be paid to the director of finance.  A signed and dated receipt shall be issued for each paid application.  All applications shall be promptly forwarded to the department.  If it is determined that the application seeks the registration of a brand which either has not already been recorded by another person or is not similar in design to any other previously recorded brand which has not expired, then a certificate showing that such brand or mark has been duly recorded shall be issued forthwith to the applicant.  No record shall be made of any earmark, except only as supplemental identification of a brand.  Numerals from 1 to 9 and 0, not used in combination or with symbols, as a brand, shall not be subject to preemptive use but shall be the common property of all persons. [L 1888, c 35, §19; am L 1911, c 58, §1; RL 1925, §681; RL 1935, §259; am L 1939, c 104, §7; am L 1943, c 62, §21 and c 64, §22; RL 1945, §1068; am L 1953, c 235, §1(a); am L 1955, c 73, §1(a); RL 1955, §20-40; am L Sp 1959 2d, c 1, §§14, 22; am L 1961, c 132, §2; am L 1963, c 114, §1; HRS §142-41; am L 1982, c 149, §1; gen ch 1985]



§142-42 - Expiration of registration, reregistration.

§142-42  Expiration of registration, reregistration.  Each brand registered under section 142-41 shall expire on December 31, 1960, and at each five year interval thereafter unless reregistered during the one hundred twenty days preceding date of expiration. [L 1893-4, c 57, §1; RL 1925, §682; RL 1935, §260; RL 1945, §1069; am L 1955, c 73, §1(b); RL 1955, §20-41; HRS §142-42]



§142-43 - Right to a brand determined by department.

§142-43  Right to a brand determined by department.  The department of agriculture shall determine conflicting claims by the applicants for a brand of similar or approximate design and in so doing shall be guided by the length of time each has used the brand, record of original registration, the number of animals then branded by each, and the priority of application. [L 1892, c 55, §1; RL 1925, §683; am L 1927, c 57, §1; RL 1935, §261; RL 1945, §1070; am L 1953, c 235, §1(b); am L 1955, c 73, §1(c); RL 1955, §20-42; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §142-43]



§142-44 - Owners of unbranded animals.

§142-44  Owners of unbranded animals.  All cattle, horses, mules, donkeys, sheep, goats, and swine, over twelve months of age, not marked or branded, which may be running wild at any time on any lands in the State, shall belong to and be the property of the owners or lessees of the lands on which the animals are then running. [L 1870, c 30, §1; am L 1874, c 27, §1; RL 1925, §684; RL 1935, §262; RL 1945, §1071; am L 1951, c 32, §1; RL 1955, §20-43; HRS §142-44]



§142-45 - Using other's brand prohibited; penalty.

§142-45  Using other's brand prohibited; penalty.  It shall be unlawful for any person other than the registered owner to use any brand or mark that has been duly registered or reregistered according to law and for which the registration or reregistration has not expired, except by the consent of the registered owner, the registered owner's personal representatives or assigns.  Any person violating this section shall be fined $200 for each animal so branded or marked. [L 1888, c 35, §20; am L 1903, c 8, §2; RL 1925, §685; RL 1935, §263; RL 1945, §1072; am L 1953, c 235, §1(c); RL 1955, §20-44; HRS §142-45; am L 1976, c 200, pt of §1; am L 1984, c 8, §1; gen ch 1985]



§142-46 - Using unregistered brand prohibited; penalty.

§142-46  Using unregistered brand prohibited; penalty.  It shall be unlawful for any person to use any brand that has not been duly registered according to law.  Any person using any brand that has not been duly registered according to law shall be fined not less than $1 nor more than $200 for each animal so branded. [L 1893-4, c 39, §1; am L 1903, c 8, §2; RL 1925, §686; RL 1935, §264; RL 1945, §1073; RL 1955, §20-45; HRS §142-46; am L 1984, c 8, §2]



§142-47 - Obliterating brand; penalty.

§142-47  Obliterating brand; penalty.  Any person who obliterates any brand or mark, on any animal, by placing another brand or mark over the same, or otherwise, although without felonious intent, shall be fined not more than $200 for every brand or mark so obliterated. [PC 1869, c 83, §2 (same as CC 1859, §249); RL 1925, §687; RL 1935, §265; RL 1945, §1074; RL 1955, §20-46; HRS §142-47; am L 1984, c 8, §3]



§142-48 - Felonious branding; penalty.

§142-48  Felonious branding; penalty.  Whoever wilfully and feloniously brands, or otherwise marks, any kine, horse, mule, sheep, goat, or other cattle belonging to another, with one's mark, or with the mark of another not the owner of the animal so branded or marked, with the intent to convert it to one's own use, or to the use of another shall be imprisoned not more than one year, or fined not more than $200 for each kine, horse, mule, sheep, goat or other cattle thus branded or marked. [PC 1869, c 25, §1; am L 1903, c 12, §1; RL 1925, §688; RL 1935, §266; RL 1945, §1075; RL 1955, §20-47; HRS §142-48; gen ch 1985]



§142-49 - Livestock ownership and movement certification.

§142-49  Livestock ownership and movement certification.  Every owner, upon sale or transportation of livestock, including cattle, horses, sheep, goats, pigs, bison, or llamas, shall complete a certificate describing the animal or animals including sex, breed, age, and brand and indicating the seller or owner, buyer or consignee, and origin and destination.  Two copies of the certificate shall accompany the shipment, one copy shall be given to the department of agriculture, and a copy shall be retained by the owner.  One of the copies of the certificate shall be presented upon request to a law enforcement officer or other officer or employee as described in section 142-29. [L 1986, c 62, §1; am L 1997, c 62, §5]



§142-61 - Lawful fence; penalty.

PART III.  FENCES AND TRESPASSES BY ANIMALS

Rules of Court

Applicability of District Court Rules of Civil Procedure, see DCRCP rule 81(b)(3).

§142-61  Lawful fence; penalty.  (a)  Every fence made of stone, posts and rails, posts and boards, posts and wire, or other suitable materials shall be a lawful fence, provided that it is not less than four feet in height, substantially built, strong and close, existing in good state of repair, and capable of turning either all stock or all stock excepting swine, attempting to pass through the fence.

(b)  Woven wire, or what is otherwise known also as hog-wire, used as a type of wire by itself or with a combination of barbed wire or plain wire, when supported on posts and properly fastened thereto and meeting the minimum height and stock turning requirements prescribed in subsection (a), shall be a lawful fence.

(c)  The sea, rivers, ponds, and natural perpendicular bluffs, whenever impassable, shall be lawful fences.

(d)  Whenever fences are built on any boundary, or within the exterior boundaries of any privately owned land or lot, or within the exterior boundaries of any leased public land or lot, to keep animals confined to certain areas or to keep farms protected against the trespass of animals, except on the boundary of any government road, it shall be lawful to have fence wire electrically charged, provided such wire is fastened to insulators supported on posts, and provided also that the charge supplied shall be through an approved electric fence controller which shall be labeled or listed as conforming to the standards of either the National Bureau of Standards, the Underwriter's Laboratories, Inc., or any other similar institutions of recognized standing, and provided that an electric fence controller intended for use in the State shall bear a recognized commercial trade name and the name of the selling agency of same.

(e)  Whenever fences are built on any boundary, including on the boundary of any government road, within the exterior boundaries of any privately owned land or lot, or within the exterior boundaries of any leased public land or lot, to keep animals confined to certain areas or to keep farms protected against the trespass of animals, it shall be lawful to attach electrically charged attachments to the interior side of the fence; provided that in the case of wire fences, it shall be lawful to attach electrically charged attachments only to the interior side of posts supporting the wire; and provided further that no person shall be subject to injury by the electrically charged attachments while the person is on or touches the exterior side of the fence or fence posts.

(f)  Any person who constructs or maintains an electrically charged fence or fence with electrically charged attachments not conforming to the requirements of this section shall be fined not more than $500, or imprisoned not more than one year, or both.

(g)  Any person who constructs or maintains an electrically charged fence or fence with electrically charged attachments along the boundary of any government road or within the exterior boundaries of any leased public land or lot shall defend, indemnify, and hold harmless, the State, county, or other public entity from all claims, suits, or judgments arising from the use of an electrically charged fence or fence with electrically charged attachments. [L 1907, c 125, §10; RL 1925, §698; RL 1935, §276; am L 1941, c 284, §1; RL 1945, §1082; RL 1955, §20-60; HRS §142-61; am L 1984, c 210, §1; am L 1990, c 23, §2]

Cross References

Fences and boundaries, see chapter 664.

Trespass, see §708-813.



§142-62 - Breaking, etc.

§142-62  Breaking, etc., of fence; penalty.  If any person maliciously and designedly opens a gateway, or breaks a fence, so as to allow any animal ingress or egress, so that it may commit a trespass, or maliciously and designedly drives or leads any animal into another locality where it may commit a trespass, the person shall, for every offense, be fined not more than $100, or imprisoned not more than one year. [L 1907, c 125, §11; RL 1925, §699; RL 1935, §277; RL 1945, §1083; RL 1955, §20-61; HRS §142-62; gen ch 1985]



§142-63 - Trespass on fenced cultivated land.

§142-63  Trespass on fenced cultivated land.  If any cattle, horse, mule, ass, swine, sheep, or goat, trespasses on any properly fenced cultivated ground, the owner thereof shall pay upon proof, the full amount of the damage or loss to the landowners, or to any person in possession of the land, whoever suffers the damage or loss. [L 1907, c 125, §12; RL 1925, §700; RL 1935, §278; RL 1945, §1084; RL 1955, §20-62; HRS §142-63; am L 1975, c 40, pt of §1]



§142-64 - On unfenced cultivated land.

§142-64  On unfenced cultivated land.  If any of the animals mentioned in section 142-63 trespasses on any unfenced cultivated ground, the owner thereof shall pay upon proof, the full amount of the damage or loss to the landowner or to any person in possession of the land, whoever suffers the damage or loss. [L 1907, c 125, §13; RL 1925, §701; RL 1935, §279; RL 1945, §1085; RL 1955, §20-63; HRS §142-64; am L 1975, c 40, pt of §1]



§142-65 - On uncultivated land.

§142-65  On uncultivated land.  If any of the animals mentioned in section 142-63 trespasses on any properly fenced uncultivated land, the owner of the animals shall pay upon proof, the full amount of the damage or loss to the landowner or to any person in possession of the land, whoever suffers the damage or loss. [L 1907, c 125, §14; RL 1925, §702; RL 1935, §280; RL 1945, §1086; RL 1955, §20-64; HRS §142-65; am L 1975, c 40, pt of §1]

Case Notes

Rights of parties under prior law.  1 H. 402.



§142-66 - On public roads, lands.

§142-66  On public roads, lands.  If any animal mentioned in section 142-63 trespasses or strays on any of the government roads bounded on both sides by legal fence, or upon any government land which is not used for animal husbandry situated in the counties of Hawaii, Maui and Kauai and the city and county of Honolulu, any police officer or such person as may be thereunto authorized by ordinance of the councils of said counties and city and county, may take up the animal and impound the same as said councils shall provide.  The owner of the animals so taken up or impounded shall pay to the police officer or such person as may be authorized fees as provided in section 142-70 hereof.  In addition, if any damage is done by the animals to a government road or land or improvements thereon, the owner thereof shall further pay such amount as shall be fixed by the directors of finance of said counties or city and county.  In case the charges and pound fees are not paid, the animals impounded shall be sold at public auction as provided by any ordinance relating thereto. [L 1907, c 125, §15; am L 1919, c 219, §1; RL 1925, §703; RL 1935, §281; RL 1945, §1087; am L 1947, c 15, §1; RL 1955, §20-65; HRS §142-66; am L 1974, c 63, §1]

Case Notes

Under prior law it was held that right to impound animals for trespass is altogether a statutory right.  8 H. 710.

Cited:  21 H. 532, 536.



§142-67 - REPEALED.

§142-67  REPEALED.  L 1987, c 58, §2.



§142-68 - Fine for continued trespassing by animals.

§142-68  Fine for continued trespassing by animals.  In case cattle, horses, mules, asses, sheep, swine, or goats trespass on any land, the owner of the animals, if known, shall be notified by the owner or occupier of the land trespassed upon, and if the owner of the animals does not remove them within twenty-four hours, if the animals are trespassing on a homesite, garden, or truck farm, or within forty-eight hours, if the animals are trespassing on any other type of land, the owner of the animals shall be subject to penalties as provided in section 142-12. [L 1945, c 266, §1; RL 1955, §20-67; HRS §142-68; gen ch 1985; am L 1987, c 58, §1]



§142-69 - Stallions.

§142-69  Stallions.  Every person on whose land any stallion of twelve months old or upwards is found trespassing, may, without any notice, cause the stallion to be impounded, and the owner shall pay to the person upon whose land the trespass is committed $10 for every trespass, to be collected by the pound keeper as provided by any ordinance relating thereto. [L 1907, c 125, §17; RL 1925, §705; RL 1935, §283; RL 1945, §1089; RL 1955, §20-68; HRS §142-69]



§142-70 - Expenses, driving, etc.

§142-70  Expenses, driving, etc.  In all cases when animals are taken up for trespass, the actual expenses reasonably incurred, which shall include, but not be limited to allowances for employees' wages, equipment cost, transportation cost, feeding cost, cost of advertising notice, and other costs related to the catching, driving and conveying of animals, to be established by ordinance by the councils of the counties of Hawaii, Maui and Kauai and the city and county of Honolulu, in addition to forfeits and damages specified in the preceding sections of this part may be assessed against the owner of the animals. [L 1907, c 125, §18; am L 1923, c 137, §1; RL 1925, §706; RL 1935, §284; RL 1945, §1090; am L 1947, c 15, §2; RL 1955, §20-69; HRS §142-70; am L 1974, c 63, §2]



§142-71 - Procedure to recover animals; owner notified before impounding.

§142-71  Procedure to recover animals; owner notified before impounding.  Where any animals are taken up for trespass, the owner, if known, shall be immediately notified, if reasonably practicable, of the fact, and of the amount of damage and trespass fees claimed, and if the owner refuses or fails to pay the legal charges, or in case the owner is unknown, then the animals shall be impounded forthwith. [L 1907, c 125, §19; RL 1925, §707; RL 1935, §285; RL 1945, §1091; RL 1955, §20-70; HRS §142-71; gen ch 1985]

Case Notes

Held under prior statute that statutory remedy not exclusive, may bring action for damages without impounding.  10 H. 23.  See also 1 H. 402.

Where animals are taken up, known owner must be notified or impounding is illegal.  29 H. 294.



§142-72 - Procedure, if owner believes impounding illegal.

§142-72  Procedure, if owner believes impounding illegal.  If the owner of any animal taken up for trespass, has reason to believe that the taking up or impounding of the animal was illegal, or if he regards the claim for damages or expenses as excessive, he may have his animal returned to him upon his delivering to the landowner or to the pound keeper, if the animal has been impounded, a certificate from any district judge of the circuit, stating that he has deposited with the judge the amount claimed by the landowner, together with the pound fees, if any, or a good and sufficient bond for the same and the costs of an action before him. [L 1907, c 125, §20; RL 1925, §708; RL 1935, §286; RL 1945, §1092; RL 1955, §20-71; HRS §142-72; am L 1970, c 188, §§39, 40]

Case Notes

Impounding held illegal under prior law.  6 H. 569.



§142-73 - Jurisdiction; appeal.

§142-73  Jurisdiction; appeal.  The judge shall upon receiving the amount claimed, including pound fees, if any, or a good and sufficient bond for the amount, and the costs of the action, issue the required certificate, and at the same time summon the parties to appear before the judge with their witnesses; and after a fair hearing the judge shall decide between them.  No appeal shall be allowed from the judge's decision unless taken and perfected within five days after the decision has been rendered.  In case of appeal the judge shall send up the costs deposited, and the amount claimed or the bond given in lieu of the amount, to the appellate court together with the certificate of appeal.  If it appears on trial that the impounding was illegal, the landowner shall be compelled to pay the pound fees. [L 1907, c 125, §21; RL 1925, §709; RL 1935, §287; RL 1945, §1093; RL 1955, §20-72; HRS §142-73; am L 1970, c 188, §39]



§142-74 - Liability of dog owner; penalty.

§142-74  Liability of dog owner; penalty.  (a)  If any dog, while on private property without the consent of the owner of that property, injures or destroys any sheep, cattle, goat, hog, fowl, or other property belonging to any person other than the owner of the dog, the owner of the dog shall be liable in damages to the person injured for the value of the property so injured or destroyed.  The owner of the dog shall confine or destroy the dog, and if the owner of the dog neglects or refuses to do so, the owner of the dog, in the event of any further damage being done to the person or property of any person by the dog, in addition to paying the person injured for the damage, shall pay the costs of the trial together with the penalty imposed under section 142-12, and it shall be lawful for any other person to destroy the dog.

(b)  Each county may enact and enforce ordinances regulating persons who own, harbor, or keep any dog that has injured, maimed, or destroyed an animal belonging to another person.  No ordinance enacted under this subsection shall be held invalid on the ground that it covers any subject or matter embraced within any statute or rule of the State; provided that the ordinance shall not affect the civil liability of a person owning, harboring, or keeping the dog.  Upon enactment of an ordinance, whether enacted on, before, or after June 30, 2001, the ordinance shall have full force and effect; provided that the ordinance is consistent with this section. [PC 1869, c 23, §9; RL 1925, §667; RL 1935, §252; RL 1945, §1094; RL 1955, §20-73; HRS §142-74; gen ch 1985; am L 1986, c 64, §1; am L 2001, c 222, §1]

Case Notes

Under charge of malicious injury, facts shown that dog was trespasser and seen carrying off something were justification for attack on dog.  8 H. 115.



§142-75 - Human bitten by dog; duty of dog owners; action against owner.

§142-75  Human bitten by dog; duty of dog owners; action against owner.  (a)  The owner of any dog that has bitten a human being shall have the duty to take such reasonable steps as are necessary to prevent the recurrence of such incident.

(b)  Whenever a dog has bitten a human being on at least two separate occasions for which none of the exceptions specified in section 663-9.1 apply, any person may bring an action against the owner of the dog in the district court of the judicial circuit in which the owner resides, to determine whether conditions of the treatment or confinement of the dog or other circumstances existing at the time of the bites have been changed so as to remove the danger to other persons presented by such animal.  The court, after hearing, may make any order it deems appropriate to prevent the recurrence of such an incident, including but not limited to the removal of the animal from the area or its destruction by its owner.  In making its decision, the court may consider:

(1)  The vicious or dangerous propensities of the animal;

(2)  The ability of the owner to adequately confine or remove the animal; and

(3)  The necessity of any destruction of an animal in light of the health, safety, and welfare of the community.

This section shall not preclude any existing common law remedies.

(c)  Each county may enact and enforce ordinances regulating persons who own, harbor, or keep any dog that has bitten, injured, or maimed a person.  No ordinance enacted under this subsection shall be held invalid on the ground that it covers any subject or matter embraced within any statute or rule of the State; provided that the ordinance shall not affect the civil liability of a person owning, harboring, or keeping the dog.  Upon enactment of an ordinance, whether enacted on, before, or after June 30, 2001, the ordinance shall have full force and effect; provided that the ordinance is consistent with this section. [L 1980, c 283, §2; am L 2001, c 222, §2]



§142-91 - Destruction of animals ferae naturae.

PART IV.  MISCELLANEOUS PROVISIONS

§142-91  Destruction of animals ferae naturae.  (a)  No person shall shoot or otherwise destroy any animal ferae naturae or its progeny within ten years of the introduction of the species into the State.

(b)  Nothing in this section shall be construed to prohibit the destruction of such animals as shall be proved to be common nuisances. [PC 1869, c 85, pt of §8; am L 1870, c 13, §2; RL 1925, §668; RL 1935, §253; RL 1945, §1095; RL 1955, §20-90; HRS §142-91; am L 1986, c 268, §1]



§142-92 - Mongoose; keeping or breeding; penalty.

§142-92  Mongoose; keeping or breeding; penalty.  It shall be unlawful for any person to introduce, keep or breed any mongoose within the State except upon and according to the terms of a written permit which may be granted therefor by the department of agriculture, in its discretion, to scientists, scientific institutions, associations, or colleges, or to officers, boards, or commissions of the State or any county.  The department shall not issue a permit authorizing the keeping or breeding of mongoose within either the county of Kauai or the island of Lanai.  Any person who violates this section shall be fined not less than $250 nor more than $1,000 for each mongoose introduced, kept or bred contrary to this section. [L 1892, c 48, §1; am L 1903, c 8, §2; RL 1925, §672; RL 1935, §257; am L 1937, c 185, §1; RL 1945, §1096; RL 1955, §20-91; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §142-92; am L 1986, c 8, §2]



§142-93 - Harboring mongoose; penalty.

§142-93  Harboring mongoose; penalty.  Any person harboring, feeding, or in any way caring for a mongoose, except upon and according to the terms of a written permit which may be granted therefor by the department of agriculture, in its discretion, to scientists, scientific institutions, associations, or colleges, or to officers, boards, or commissions of the State or any county, shall be penalized pursuant to section 142-12. [L 1907, c 137, §7; RL 1925, §680; RL 1935, §258; am L 1937, c 185, §2; RL 1945, §1097; RL 1955, §20-92; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §142-93; am L 1986, c 8, §3]



§142-93.5 - Mongoose; killing allowed.

[§142-93.5]  Mongoose; killing allowed.  No person shall be prohibited from killing a mongoose in any manner not prohibited by law, including by trapping. [L 1986, c 8, §1]



§142-94 - Destruction of unconfined rabbits and Belgian hares.

§142-94  Destruction of unconfined rabbits and Belgian hares.  Any police officer or other person may destroy any rabbit or Belgian hare found unconfined and no officer or other person destroying any rabbits or Belgian hares so found shall be liable for any damages for such destruction to any person claiming the ownership of the animals; provided that no officer or other person shall enter any inhabited enclosure for the purpose of taking or destroying any rabbits or Belgian hares without authority of law or under a warrant duly issued. [L 1890, c 61, §3; am L 1917, c 50, §4; RL 1925, §671; RL 1935, §256; RL 1945, §1100; RL 1955, §20-93; HRS §142-94]



§142-95 - Rabbits, Belgian hares, to be kept off ground; penalty.

§142-95  Rabbits, Belgian hares, to be kept off ground; penalty.  Any person who breeds, raises or keeps rabbits or Belgian hares shall keep them off the ground.

Any person who violates this section shall be fined not more than $100 or imprisoned not more than six months, or both. [L 1957, c 298, §§1, 2; Supp, §20-94; HRS §142-95]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§142-96 - Frightening animals; penalty.

§142-96  Frightening animals; penalty.  Whoever frightens, exasperates, or animates a horse or other animal, and thereby endangers the personal safety or the personal property of any person, or the animal itself, being that of another, shall, in case the personal safety of any person is thereby imminently endangered, be fined not less than $5 nor more than $500; or in case the personal safety of any person is not so endangered, be fined not less than $5 nor more than $100. [PC 1869, c 26, §4; RL 1925, §4393; RL 1935, §6285; RL 1945, §11704; RL 1955, §311-4; HRS §142-96]



§142-97 - Wild cattle through street; penalty.

§142-97  Wild cattle through street; penalty.  Whoever drives, leads, or otherwise conducts any wild bull, bullock, cattle, or other ferocious or dangerous animal in the street of any village, or in any place of public resort, shall, in case the personal safety of any person is thereby imminently endangered, be fined not less than $5, nor more than $500, or in case the personal safety of any person is not so endangered, be fined not less than $5, nor more than $100. [PC 1869, c 26, §3; RL 1925, §4394; RL 1935, §6286; RL 1945, §11705; RL 1955, §311-5; HRS §142-97]

Cross References

Riding of animals heedlessly, see §291-2.



§142-98 - Fees.

§142-98  Fees.  (a)  The department of agriculture may establish and assess fees pursuant to chapter 91 for facilities usage, vaccination programs, emergency transportation of quarantined animals, insecticides, medication, and other goods and services deemed necessary and provided by the department of agriculture in enforcing the provisions of this chapter; provided that the assessment of these fees does not violate any other provision of this chapter.

(b)  All fees and expenses, other than for the initial inspection, relating to quarantine, confinement, investigation, overtime, meals, transportation, recapture, vaccination, examination, treatment, dipping, and any other function deemed necessary by the department shall be the responsibility of the owner, consignee, or handler.

(c)  Notwithstanding any other law to the contrary, any payments due and owing to the State for any fees for goods and services received from the State at the animal quarantine station may be made by means of credit cards as may be deemed acceptable by the comptroller.  The use of credit cards shall be exempt from section 40-35.  A service fee may be required by the department for this use. [L 1986, c 267, §1; am L 1995, c 75, §1]

Cross References

Animal quarantine special fund, see §142-28.5.



§142-99 - Lost or rescued animals; penalty.

[§142-99]  Lost or rescued animals; penalty.  (a)  Except as otherwise provided in section 143-10, any person who exerts control over a lost animal shall immediately notify the owner of the animal, if known, or an animal control officer of the local humane society chapter of the county in which the animal is found and release the animal to the owner, animal control officer, or humane society chapter.  For purposes of this section, "exert control" means any act which constrains an animal including leashing, chaining, or otherwise confining an animal.

(b)  Any person who violates this section shall be fined not more than $500. [L 1991, c 226, §1]



§142-101 - Definitions.

[PART V.]  PIGEONS

[§142-101]  Definitions.  As used in this part, unless the context otherwise provides:

"Carrier pigeon" means homing and racing pigeons which are banded on the leg with an identification leg band.

"Department" means the department of agriculture.

"Identification leg band" means the band placed around the pigeon's leg identifying the owner by name or initials or containing numbers or letters or a combination thereof.

"Pigeon" includes all carrier and show birds but does not pertain to birds raised for food or for similar commercial purposes.

"Racing pigeon" means any pigeon whose leg band identification is registered with any county, state, national, or international pigeon racing organization.

"Show pigeon" means any pigeon intended for show purposes which bears an identification leg band. [L 1989, c 9, pt of §2]



§142-102 - Pigeon permits.

[§142-102]  Pigeon permits.  The department shall issue a pigeon ownership permit to any person who raises pigeons and shall adopt rules pursuant to chapter 91 to effectuate this part. [L 1989, c 9, pt of §2]



§142-103 - Exercise, training, and racing.

[§142-103]  Exercise, training, and racing.  Any owner of carrier pigeons, to whom the department has issued a pigeon permit, or person acting for the owner, having in the owner's or person's control or possession and under restraint not more than twenty-five pairs of carrier pigeons in an area zoned for residential or for hotel and apartment uses shall be allowed to fly the pigeons for necessary exercise, training, and racing.  Any owner or person maintaining the carrier pigeons in areas zoned for other land uses shall fly not more than two hundred birds for necessary exercise, training, and racing.  Show pigeons which are not allowed to fly free are not within the foregoing control on carrier pigeons. [L 1989, c 9, pt of §2]



§142-111 - Definitions.

[PART VI.]  AVIARY GAME BIRDS

[§142-111]  Definitions.  As used in this part, unless the context otherwise requires:

"Aviary game bird" includes the various species of pheasant which are of rare nature and are generally propagated and raised for its ornamental and aesthetic purposes, but does not pertain to birds raised for food, fighting, baiting, or for similar commercial purposes.

"Department" means the department of agriculture. [L 1989, c 9, pt of §3]



§142-112 - Aviary game bird permits.

[§142-112]  Aviary game bird permits.  The department shall issue an aviary game bird permit to any person who raises aviary game birds and shall adopt rules pursuant to chapter 91 to effectuate this part. [L 1989, c 9, pt of §3]






CHAPTER 143 - ANIMALS:  LICENSES AND REGULATIONS

§143-1 - Definitions.

§143-1  Definitions.  Whenever used in this chapter, unless the context otherwise requires:

"Officer" means any sheriff, deputy, any member of a police force in counties with a population of less than 100,000 and animal control officers of the several counties of the State;

"Owner" includes every person owning, harboring, or keeping a dog; provided that if the owner is a minor under the age of eighteen years, the parent, guardian, or other person having the care, custody, or control of the minor shall be irrebuttably presumed to be the owner;

"Unlicensed dog" means any dog for which the license for the current year has not been paid or to which the tag provided for in this chapter is not attached. [L 1941, c 268, §1; RL 1945, §7151; RL 1955, §156-1; am L 1963, c 85, §3; HRS §143-1; am L 1983, c 227, §2; am L 1989, c 211, §10; am L 1990, c 281, §11]

Revision Note

Definitions rearranged.

Cross References

Sheriff, etc., see §26-14.6.



§143-2 - License required.

§143-2  License required.  It shall be unlawful for any person to own or harbor a dog unless the dog is licensed as provided by this chapter, provided that the legislative bodies of the several counties may, by ordinance, dispense with or modify the licensing requirements of this chapter.  This chapter shall not apply to dogs under the age of three months which do not run at large, dogs in quarantine and dogs brought into the State exclusively for the purpose of entering them in a dog show or dog exhibition and not allowed to run at large. [L 1941, c 268, §2; RL 1945, §7152; RL 1955, §156-2; HRS §143-2; am L 1973, c 146, §1]



§143-2.5 - Regulation of other animals.

[§143-2.5]  Regulation of other animals.  Nothing in this chapter shall be construed as a limitation on the authority of the counties to regulate, including by licensure, animals other than dogs. [L 1988, c 270, §2]



§143-2.6 - Animal desertion.

[§143-2.6]  Animal desertion.  It shall be unlawful for the owner of any animal or any person in possession of an animal that belongs to another person to leave the animal without the intention of returning to it.

Any person who violates this section shall be guilty of a petty misdemeanor. [L 1992, c 223, §1]



§143-3 - License fee controlled by ordinance.

§143-3  License fee controlled by ordinance.  Except where licenses are dispensed with pursuant to section 143-2, each county council shall have the power to fix the license fee for dogs on a biennial basis.  Until and unless otherwise provided by ordinance the biennial license fee for each dog shall be $4.  Any person owning or having the custody or control of any dog shall pay the license fee to the director of finance of the county in which the dog is owned, kept, or controlled.  The license fee shall be due and payable on January 2 of every second year and shall be paid before March 11 of every second year, or within thirty days after the exemption ceases in the case of dogs becoming subject to this chapter.

The full amount of the fee shall be paid for any fraction of the license period for which a license is issued.

All moneys received by the director of finance under this chapter shall be paid into the general fund of such county. [L 1941, c 268, §3; RL 1945, §7153; RL 1955, §156-3; am L 1959, c 120, §1; HRS §143-3; am L 1973, c 146, §2; am L 1980, c 148, §1]



§143-4 - Issuance of license and tags.

§143-4  Issuance of license and tags.  Upon the receipt of the license fee the director of finance shall issue to the person paying the fee a license stating the following:

(1)  The name and address of the person to whom the license is issued;

(2)  The year for which the license is paid;

(3)  The date of payment;

(4)  A description of the dog for which the license is issued;

(5)  The number of the metal tag issued for the dog; and

(6)  Any dog approved by the director of finance pursuant to rules established by the director to be a guide, signal, or service dog shall be so designated on the license.

The director of finance shall at the same time issue and deliver to the person a metal tag of such form and design as the director of finance may designate with a serial number and the year for which it is issued plainly inscribed thereon, which tag shall be attached to a collar around the neck of the dog for which the license has been issued.  The fee for the tag shall be set by each county council; provided that until and unless provided by ordinance the fee shall be 10 cents.

The director of finance, pursuant to chapter 91, shall adopt rules for the licensing of guide, signal, and service dogs. [L 1941, c 268, §4; RL 1945, §7154; RL 1955, §156-4; HRS §143-4; am L 1983, c 227, §3; gen ch 1985; am L 1991, c 178, §4]



§143-5 - Removal and imitation of dog tags.

§143-5  Removal and imitation of dog tags.  It shall be unlawful for any person to remove any tag from any dog not owned by the person or under the person's control, or to place on any dog any license tag not issued as herein provided, or to make or have in possession or to place on a dog any counterfeit or imitation of any license tag provided for in this chapter. [L 1941, c 268, §5; RL 1945, §7155; RL 1955, §156-5; HRS §143-5; gen ch 1985]



§143-6 - Lost dog tags.

§143-6  Lost dog tags.  If any license tag is lost or stolen, the person to whom the tag was issued shall be entitled to receive a duplicate thereof by presenting to the director of finance who issued the license the original license and satisfactory proof that the tag was lost or stolen. [L 1941, c 268, §6; RL 1945, §7156; RL 1955, §156-6; HRS §143-6; am L 1987, c 201, §1]



§143-7 - Pounds and animal control officers.

§143-7  Pounds and animal control officers.  The council of each county may establish and maintain pounds for the impounding of dogs under this chapter, and may provide for the appointment and compensation of animal control officers who shall have all the powers of a sheriff or police officer in carrying out this chapter. [L 1941, c 268, §13; RL 1945, §7164; RL 1955, §156-7; am L 1963, c 85, §3; HRS §143-7; am L 1983, c 227, §4; am L 1989, c 211, §10; am L 1990, c 281, §11]

Cross References

Sheriff, etc., see, §26-14.6.

Case Notes

Under prior law duties of pound-keeper must be strictly carried out.  8 H. 212.



§143-8 - Seizure and redemption of unlicensed dogs.

§143-8  Seizure and redemption of unlicensed dogs.  Except where licensing requirements are dispensed with, every officer shall seize any unlicensed dog found running at large or found upon any public highway, street, alley, court, place, square, or grounds, or upon any unfenced lot, or not within a sufficient enclosure, whether in the immediate presence of the owner or otherwise, and confine it in a pound or any suitable enclosure for a period of forty-eight hours, during which time it shall be subject to redemption by its owner by payment of the license due, if any, and a penalty to be set by each county council; provided that until and unless provided by ordinance the penalty shall be $2.50.  If not so redeemed, the dog shall be sold by the officer for the amount of the license and penalty due, or as much more as can be obtained therefor; provided that the officer may neuter or require the neutering of the dog prior to sale, and if not so sold it shall be humanely destroyed.  The owner of any unlicensed dog impounded and not claimed within forty-eight hours as provided in this section, may redeem the dog at any time before sale or destruction of the dog by paying to the officer, in addition to the amount of the license and penalty, an impoundment fee per day for the number of days over two days the dog was impounded.  Each county council shall have the power to fix the impoundment fee for dogs; provided that until and unless otherwise provided by ordinance the impoundment fee shall be $2.50 a day.  Of the money so received the amount of the license fee shall be paid to the director of finance and the balance shall be retained by the officer to defray the expenses of collecting, keeping, and feeding the dog. [L 1941, c 268, §7; RL 1945, §7157; RL 1955, §156-8; HRS §143-8; am L 1973, c 146, §3; am L 1983, c 227, §5]



§143-9 - Redemption of dog after sale.

§143-9  Redemption of dog after sale.  The owner of any dog which has been seized and sold as provided in this chapter, at any time within thirty days after the sale, may redeem the dog from the purchaser by paying to the purchaser the amount of the purchase price paid by the purchaser and an impoundment fee per day as provided in section 143-8, for the number of days from the date of sale to and including the date of the redemption.  If the dog has been neutered in the manner provided in section 143-8, the owner shall pay to the purchaser the amount of the neutering charge. [L 1941, c 268, §8; RL 1945, §7158; RL 1955, §156-9; HRS §143-9; am L 1983, c 227, §6; gen ch 1985]



§143-10 - Stray dogs.

§143-10  Stray dogs.  Every person who takes into the person's possession any stray dog shall immediately notify the animal control officer and release the dog to the animal control officer upon demand.  If there is attached to the dog a license tag for the then current year, the animal control officer shall notify in writing the person to whom the license was issued, at the address given in the license certificate, and, upon demand made within twenty-four hours thereafter and without charge, shall release the dog to the person.  If no person lawfully entitled to the dog, within nine days after the date of giving the notice, shall claim the dog, the dog may be sold or destroyed by the animal control officer in the manner provided in section 143-8 for unlicensed dogs. [L 1941, c 268, §9; RL 1945, §7159; RL 1955, §156-10; HRS §143-10; am L 1983, c 227, §7; gen ch 1985]



§143-11 - Redemption of stray licensed dogs.

§143-11  Redemption of stray licensed dogs.  The owner of any licensed dog impounded and not claimed within twenty-four hours as provided in section 143-10, may redeem the dog at any time before the sale or destruction of the dog by paying to the animal control officer an impoundment fee per day as provided in section 143-8, for the number of days the dog was impounded. [L 1941, c 268, §10; RL 1945, §7160; RL 1955, §156-11; HRS §143-11; am L 1983, c 227, §8]



§143-12 - Seizure and disposal of diseased dogs; penalty.

§143-12  Seizure and disposal of diseased dogs; penalty.  Any police officer or animal control officer may seize and, after notice to the owner if the owner can be found, may kill any dog running at large which is so obviously diseased as to be a menace to the health of persons or animals.

Any owner of any dog so diseased, who recovers the dog from the police officer or animal control officer, after notice as aforesaid, and does not furnish forthwith suitable medical treatment and care for, or destroy, the diseased dog, shall be guilty of a misdemeanor. [L 1937, c 217, §§1, 2; RL 1945, §7161; RL 1955, §156-12; HRS §143-12; am L 1983, c 227, §9; gen ch 1985]



§143-13 - Destruction of diseased or unfit dogs.

§143-13  Destruction of diseased or unfit dogs.  All dogs taken into the custody of the animal control officer which by reason of age, disease, or other causes, are unfit for further use or are dangerous to keep impounded, may be forthwith humanely destroyed by the animal control officer. [L 1941, c 268, §11; RL 1945, §7162; RL 1955, §156-13; HRS §143-13; am L 1983, c 227, §10]



§143-14 - Female dogs.

§143-14  Female dogs.  It shall be unlawful for the owner of any female dog, licensed or unlicensed, to permit it to run at large while the dog is in the copulating season. [L 1941, c 268, §12; RL 1945, §7163; RL 1955, §156-14; HRS §143-14]



§143-15 - Contracts for seizing and impounding dogs.

§143-15  Contracts for seizing and impounding dogs.  Any county may contract with any society or organization formed for the prevention of cruelty to animals, or similar dog protective organization, for the seizure and impounding of all unlicensed dogs, and for the maintenance of a shelter or pound for unlicensed dogs, and for lost, strayed, and homeless dogs, and for the destruction or other disposition of seized dogs not redeemed as provided in this chapter.  The county may prescribe in the contract the manner in which the work is to be done by the society or organization and it may also direct the disposition to be made of all dogs seized pursuant to this chapter. [L 1941, c 268, §14; RL 1945, §7165; RL 1955, §156-15; HRS §143-15]

Attorney General Opinions

The plain language and legislative history of this section and §143-16 made very clear that legislature intended to authorize county reliance upon private humane societies to impound stray dogs within their borders; this can be accomplished only if §§76-16(17) and 76-77(10) are interpreted broadly.  Att. Gen. Op. 97-6.



§143-16 - Contract between county of Kauai and Kauai Humane Society.

§143-16  Contract between county of Kauai and Kauai Humane Society.  Pursuant to the authorization provided in section 143-15 the county council of the county of Kauai shall contract with the Kauai Humane Society, an incorporated nonprofit association organized under the laws of the State for the prevention of cruelty to animals, upon the subject matters contained in section 143-15 and shall appropriate the moneys collected by the director of finance of the county of Kauai under section 143-3 for use by the Kauai Humane Society.

In addition to the matter contained in section 143-15 the Kauai Humane Society may expend funds turned over by the county to construct a dog pound on Kauai; provided that the county council shall first approve the plans for the construction and location of the dog pound. [L 1953, c 117, §1; am L 1955, c 8, §1; RL 1955, §156-16; HRS §143-16]

Revision Note

"County council" substituted for "board of supervisors", and "director of finance" substituted for "treasurer" to reflect present titles under county charter.

Attorney General Opinions

The plain language and legislative history of this section and §143-15 made very clear that legislature intended to authorize county reliance upon private humane societies to impound stray dogs within their borders; this can be accomplished only if §§76-16(17) and 76-77(10) are interpreted broadly.  Att. Gen. Op. 97-6.



§143-17 - Wrongful interference with officers.

§143-17  Wrongful interference with officers.  It shall be unlawful for any person to resist or obstruct any officer in the exercise of the officer's duties as provided in this chapter. [L 1941, c 268, §15; RL 1945, §7166; RL 1955, §156-17; HRS §143-17; gen ch 1985]



§143-18 - Unlawful disposition of impounded dogs.

§143-18  Unlawful disposition of impounded dogs.  It shall be unlawful for any officer to knowingly sell or give any impounded dog to any person, firm, corporation, association, medical college, or university for the purpose of animal experimentation. [L 1941, c 268, §16; RL 1945, §7167; RL 1955, §156-18; HRS §143-18]



§143-19 - Penalty.

§143-19  Penalty.  Any person violating any of the provisions of this chapter for which no special penalty is provided shall be fined not more than $50. [L 1941, c 268, §18; RL 1945, §7168; RL 1955, §156-19; HRS §143-19]






CHAPTER 144 - FEED

§144-1 - OLD REPEALED.

§144-1  [OLD] REPEALED.  L 1983, c 214, pt of §2.

§144-1  Administration.  This chapter shall be administered by the department of agriculture, hereinafter referred to as the "department".  [L 1959, c 275, pt of §1; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; Supp, §24-2; HRS §144-2; ree L 1979, c 186, pt of §1; ren L 1983, c 214, pt of §2]



§144-2 - Definitions.

§144-2  Definitions.  When used in this chapter:

(1)  The term "person" includes individual, partnership, corporation, and association.

(2)  The term "distribute" means to offer for sale, sell, barter, or otherwise supply feed, commercial feeds or custom-mixed feeds.  The term "distributor" means any person who distributes.

(3)  The term "sell" or "sale" includes exchange.

(4)  The term "official name" of a feed ingredient means the name of a feed ingredient which is defined in the current official publication of the Association of American Feed Control Officials, Incorporated.

(5)  The term "feed" means all edible materials consumed by animals, other than dogs, cats, or other domestic pets, which contribute energy or nutrients to the animal's diet, and which are distributed or imported.

(6)  The term "commercial feed" means all feed except:

(A)  Whole seeds unmixed or physically altered entire unmixed seeds, when not adulterated within the meaning of section 144-6, which are distributed for use as feed or for mixing in feed.

(B)  Hay, straw, stover, silage, cobs, husks, and hulls (i) when unground or (ii) when unmixed with other materials.

(C)  Wet garbage.

(D)  Individual chemical compound when not mixed with other materials.

(E)  Unmixed feeding cane molasses, unmixed pineapple pulp, unmixed pineapple hay, and unmixed sugarcane hay.

(7)  The term "feed ingredient" means each of the constituent materials making up a feed.

(8)  The term "mineral feed" means a substance or mixture of substances designed or intended to supply primarily mineral elements or inorganic nutrients.

(9)  The term "drug" means any article intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in animals other than human and articles other than feed intended to affect the structure or any function of the animal body.

(10)  The term "manufacture" means to grind, mix, or blend, or further process a commercial feed for distribution.

(11)  The term "custom-mixed feed" means a special commercial mixture which is formulated by the manufacturer or processor in accordance with the specific instructions of the final purchaser and contains feed material or materials wholly or partly supplied by such manufacturer or processor.

(12)  The term "toll-milled feed" means a special feed which is processed by the processor (A) from materials entirely delivered by the owner thereof or the owner's authorized agent, and (B) in accordance with the specific instructions of such owner, and which is not distributed.

(13)  The term "commercial mixed feed" means a commercial feed which is a mixture or blend of more than one feed ingredient.

(14)  The term "commercial simple feed" means a commercial feed that consists of only one feed ingredient.

(15)  The term "brand name" means any word, name, symbol, or device or any combination thereof identifying the commercial feed of a distributor and distinguishing it from that of others.

(16)  The term "product name" means the name of the commercial feed which identifies it as to kind, class, or specific use.

(17)  The term "label" means a display of written, printed, or graphic matter upon or affixed to the container in which a commercial feed is distributed or imported, or on the invoice or delivery slip with which a commercial feed or custom-mixed feed is distributed or imported.

(18)  The term "ton" means a net weight of two thousand pounds avoirdupois.

(19)  The term "per cent" or "percentage" means percentage by weight.

(20)  The term "official sample" means any sample of feed taken by the department or its agent and designated as "official" by the department. [L 1959, c 275, pt of §1; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; Supp, §24-3; HRS §144-3; am L 1969, c 27, §§1, 2; am L 1979, c 186, pt of §1; am and ren L 1983, c 214, pt of §2; gen ch 1985]

Revision Note

Section "144-6" substituted for "144-7".



§144-3 - Registration.

§144-3  Registration.  (a)  Each commercial feed shall be registered before being distributed in this State or imported; provided that custom-mixed feed and toll-milled feed are exempt from registration.  The application for registration shall be submitted on forms furnished by the department and also shall be accompanied by a label or other printed matter describing the product.  All registrations shall remain in effect until withdrawn in writing by the registrant or canceled pursuant to this chapter or rules of the department.  A registration fee shall be paid to the department for each commercial feed registered.  Upon approval by the department a copy of the registration shall be furnished to the applicant.  The application shall include the information required by section 144-4(a).

(b)  A distributor or importer shall not be required to register any brand of commercial feed which is already registered under this chapter by another person.

(c)  Minor changes in the guarantee of either chemical or ingredient composition of a registered commercial feed may be permitted as provided in department rules; provided there is satisfactory evidence that the changes would not result in a lowering of the feeding value of the product for the purpose for which designed.

(d)  The department may refuse registration of any application not in compliance with this chapter or rules adopted under this chapter and may cancel any registration subsequently found not to be in compliance with this chapter or rules adopted under this chapter; provided that no registration shall be refused or canceled until the registrant has been given an opportunity to be heard before the department and to amend the registrant's application in order to comply with the requirements of this chapter. [L 1959, c 275, pt of §1; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; Supp, §24-4; HRS §144-4; am L 1979, c 186, pt of §1; am and ren L 1983, c 214, pt of §2; gen ch 1985; am L 1993, c 84, §2]



§144-4 - Labeling.

§144-4  Labeling.  (a)  Any commercial feed, other than custom-mixed or toll-milled feed, distributed in this State or imported shall be accompanied by a legible label bearing the following information:

(1)  The net weight.

(2)  The product name or brand name under which the commercial feed is distributed.

(3)  The guaranteed analysis stated in such terms as the department by rule determines is required to advise the user of the composition of the commercial feed or to support claims made in the labeling.  In all cases the substances or elements must be determinable by laboratory methods published by the Association of Official Analytical Chemists.

(4)  The common or official name of each ingredient used in the manufacture of the commercial feed, except as the department may, by rule, permit the use of a collective term for a group of ingredients all of which perform the same function.

(5)  The name and principal address of the person responsible for distributing the commercial feed.

(6)  Adequate directions for use for all commercial feeds containing drugs and for such other commercial feeds as the department may require by rule as necessary for their safe and effective use.

(7)  Such precautionary statements as the department by rule determines are necessary for the safe and effective use of the commercial feed.

(b)  When a commercial feed is distributed in this State in bags or other containers, the label shall be placed on or affixed to the container; when a commercial feed is distributed in bulk the label shall accompany delivery and be furnished to the purchaser at time of delivery.

(c)  A custom-mixed feed shall be labeled by numbered invoice.  The invoice, which is to accompany delivery and be supplied to the purchaser at the time of delivery, shall bear the following information:

(1)  Name and address of the mixer.

(2)  Name and address of the purchaser.

(3)  Date of sale.

(4)  Product name and brand name, if any, of each registered commercial feed used in the mixture and the name and number of pounds of each other feed ingredient added.

(5)  The term "custom-mixed feed."

(6)  Adequate directions for use for all custom-mixed feeds containing drugs and for such other custom-mixed feeds as the department may require by rule as necessary for their safe and effective use.

(7)  Such precautionary statements as the department by rule determines are necessary for the safe and effective use of the custom-mixed feed.

(d)  A toll-milled feed shall be labeled with the term, "toll-milled feed" and the name and address of the owner thereof.

(e)  If a commercial, custom-mixed, or toll-milled feed contains (1) a nonnutritive substance which is intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease or which is intended to affect the structure or any function of the animal body or (2) a food additive, the department may require the label of the commercial or toll-milled feed, or the invoice of the custom-mixed feed to show the amount present, directions for use, or warnings against misuse.

(f)  Whenever a manufacturer, processor, mixer, or distributor of feed makes a claim or guarantee relative to the content of the feed on or with the package containing the same, which claim or guarantee is in addition to those required by law, the manufacturer, processor, mixer, or distributor shall be responsible for maintaining the claim or guarantee, and may be required to submit information and records pertinent to the claim or guarantee. [L 1959, c 275, pt of §1; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; Supp, §24-5; HRS §144-5; am L 1969, c 27, §§3, 4; am L 1979, c 186, pt of §1; am and ren L 1983, c 214, pt of §2; gen ch 1985]

Cross References

Administrative hearings, see chapter 91.



§144-5 - Inspection fees and tonnage reports.

§144-5  Inspection fees and tonnage reports.  (a)  There shall be paid to the department for all feeds distributed or imported for use or sale in this State, inspection fees as established by the rules of the department; provided that the department shall exempt by rule the payment of inspection fees on feed not subject to specific requirements of this chapter or rules adopted under this chapter.  All inspection fees collected shall be deposited with the state director of finance to the credit of the general fund.

(b)  Every person, except as hereinafter provided, who distributes or imports for use or sale feed in this State shall:

(1)  File, not later than the last day of January, last day of April, last day of July, and last day of October of each year, quarterly statements, setting forth the number of net tons of feeds distributed or imported in this State during the preceding calendar quarter; and upon filing the statements shall pay the inspection fees.  Inspection fees which are due and owing and have not been remitted to the department within thirty days following the due date shall have a penalty fee in an amount established by rules of the department added to the amount due when payment is finally made.  The assessment of this penalty fee shall not prevent the department from taking other action as provided in this chapter.  When more than one person is involved in the distribution or importation of a feed, the person who imports or distributes to the consumer is responsible for reporting the tonnage and paying the inspection fee unless the report and payment have been made by a prior distributor, seller, or exporter of the feed.  The forms used for the quarterly statements shall be provided by the department.

(2)  Keep such records as may be necessary or required by rules of the department to indicate accurately the tonnage of feed distributed in this State, and the department shall have the right to examine the records to verify statements of tonnage.  Failure to make accurate statement of tonnage or to pay the inspection fee or to comply as provided herein shall constitute sufficient cause for the cancellation of all registrations on file for the distributor and the imposition of administrative penalties.

(c)  The department may require the filing of further reports with respect to importation and distribution of feed by carriers, seller's agents, distributors, and named consignees. [L 1979, c 186, pt of §1; am and ren L 1983, c 214, pt of §2; am L 1984, c 88, §1; am L 1993, c 84, §3]



§144-6 - OLD REPEALED.

§144-6  [OLD] REPEALED.  L 1973, c 46, §1.

§144-6  Adulteration.  A feed shall be deemed to be adulterated:

(1)  If it bears or contains any poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance, such feed shall not be considered adulterated under this section if the quantity of such substance in such feed does not ordinarily render it injurious to health;

(2)  If it bears or contains any added poisonous, added deleterious, or added nonnutritive substance which is unsafe within the meaning of section 406 of the Federal Food, Drug, and Cosmetic Act (other than one which is (A) a pesticide chemical in or on a raw agricultural commodity; or (B) a food additive);

(3)  If it is, or it bears or contains any food additive which is unsafe within the meaning of section 409 of the Federal Food, Drug, and Cosmetic Act;

(4)  If it is a raw agricultural commodity and it bears or contains a pesticide chemical which is unsafe within the meaning of section 408(a) of the Federal Food, Drug, and Cosmetic Act; provided that where a pesticide chemical has been used in or on a raw agricultural commodity in conformity with an exemption granted or a tolerance prescribed under section 408 of the Federal Food, Drug, and Cosmetic Act and such raw agricultural commodity has been subjected to processing such as canning, cooking, freezing, dehydrating, or milling, the residue of such pesticide chemical remaining in or on such processed feed shall not be deemed unsafe if such residue in or on the raw agricultural commodity has been removed to the extent possible in good manufacturing practice and the concentration of such residue in the processed feed is not greater than the tolerance prescribed for the raw agricultural commodity, unless the feeding of such processed feed will result or is likely to result in a pesticide residue in the edible product of the animal, which is unsafe within the meaning of section 408(a) of the Federal Food, Drug, and Cosmetic Act;

(5)  If it is, or it bears or contains any color additive which is unsafe within the meaning of section 706 of the Federal Food, Drug, and Cosmetic Act;

(6)  If any valuable constituent has been in whole or in part omitted or abstracted therefrom or any less valuable substance substituted therefor;

(7)  If its composition or quality falls below or differs from that which it is purported or is represented to possess by its labeling;

(8)  If it contains a drug and the methods used in or the facilities or controls used for its manufacture, processing, or packaging do not conform to current good manufacturing practice rules adopted by the department to assure that the drug meets the requirement of this chapter as to safety and has the identity and strength and meets the quality and purity characteristics which it purports or is represented to possess.  In adopting such rules, the department shall adopt the current good manufacturing practice regulations for medicated feed premixes and for medicated feeds established under authority of the Federal Food, Drug, and Cosmetic Act, unless it determines that they are not appropriate to the conditions which exist in this State; or

(9)  If it contains viable weed seeds in amounts exceeding the limits which the department shall establish by rule. [L 1959, c 275, pt of §1; Supp, §24-7; HRS §144-7; am L 1979, c 186, pt of §1; am and ren L 1983, c 214, pt of §2]



§144-7 - Misbranding.

§144-7  Misbranding.  No person shall distribute or import misbranded feed.  A commercial, toll-milled, or custom-mixed feed shall be deemed to be misbranded:

(1)  If its labeling is false or misleading in any particular.

(2)  If it is distributed under the name of another feed.

(3)  If it is not labeled as required in section 144-4 and in rules prescribed under this chapter.

(4)  If it purports to be or is represented as a commercial feed, or if it purports to contain or is represented as containing a feed ingredient, unless such commercial feed or feed ingredient conforms to the definition of identity, if any, prescribed by rules of the department.  In the adoption of such rules the department shall give due regard to commonly accepted definitions such as those issued by the Association of American Feed Control Officials.

(5)  If any word, statement, or other information required by or under authority of this chapter to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or devices, in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use. [L 1959, c 275, pt of §1; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; Supp, §24-8; HRS §144-8; am L 1979, c 186, pt of §1; am and ren L 1983, c 214, pt of §2]

Revision Note

Section "144-4" substituted for "144-5".



§144-8 - Prohibited acts.

§144-8  Prohibited acts.  The following acts and the causing thereof within this State by any person are prohibited:

(1)  The manufacture or distribution of any feed that is adulterated or misbranded.

(2)  The adulteration or misbranding of any feed.

(3)  The removal or disposal of a feed in violation of an order under section 144-11.

(4)  The failure or refusal to register in accordance with section 144-3.

(5)  The violation of section 144-12(f).

(6)  Failure to pay inspection fees and file reports as required by section 144-5.

(7)  The refusal to permit entry upon any public or private premises including any vehicle of transport during business hours in order that the department or its authorized agents can have access to any feed and to records relating to the feed.

(8)  The distribution of any toll-milled feed.

(9)  The redistribution of any custom-mixed feed.

(10)  The distribution within the State or importation into the State of commercial feeds, other than custom-mixed feed, which have not been registered in the manner provided in this chapter.

(11)  The distribution within this State or importation into the State of commercial or custom-mixed feeds which have not been labeled in the manner provided in this chapter.

(12)  The storage or transportation of toll-milled feeds which have not been labeled in the manner provided in this chapter. [L 1959, c 275, pt of §1; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; Supp, §24-9; HRS §144-9; am L 1979, c 186, pt of §1; am and ren L 1983, c 214, pt of §2]

Revision Note

Section "144-3" substituted for "144-4", "144-5" substituted for "144-6", "144-11" substituted for "144-12", and "144-12(f)" substituted for "144-13(f)".



§144-9 - Inspection, sampling, analysis.

§144-9  Inspection, sampling, analysis.  (a)  For the purpose of enforcement of this chapter, and in order to determine whether its provisions have been complied with, including whether or not any operation may be subject to such provisions, officers or employees duly designated by the department, upon presenting appropriate credentials, are authorized:

(1)  To enter, during normal business hours, any factory, warehouse, or establishment within the State in which feeds are manufactured, processed, packed, or held for distribution, or to enter any vehicle being used to transport or hold such feeds; and

(2)  To inspect at reasonable times and within reasonable limits and in a reasonable manner, such factory, warehouse, establishment, or vehicle and all pertinent equipment, finished and unfinished materials, containers, and labeling therein.  The inspection may include the verification of only such records, and production and control procedures as may be necessary to determine compliance with the good manufacturing practice rules established under section 144-6(8).

(b)  If the officer or employee making such inspection of a factory, warehouse, or other establishment has obtained a sample in the course of the inspection, upon completion of the inspection and prior to leaving the premises the officer or employee shall give to the owner, operator, or agent in charge a receipt describing the samples obtained.

(c)  If the owner of any factory, warehouse, or establishment described in subsection (a), or the owner's agent, refuses to admit the officer or the officer's agent to inspect in accordance with subsection (a), the department may obtain from any state court a warrant directing such owner or the owner's agent to submit the premises described in such warrant to inspection.

(d)  For the enforcement of this chapter, the department or its duly designated agent may enter upon any public or private premises, including any vehicle of transport during regular business hours to have access to, and to obtain samples, and to examine records relating to distribution of feeds.

(e)  Sampling and analysis shall be conducted in accordance with methods published by the Association of Official Analytical Chemists or in accordance with other generally recognized methods.

(f)  The results of all analyses of official samples shall be forwarded by the department to the person named on the label or to the purchaser.  When the inspection and analysis of an official sample indicates feed has been adulterated or misbranded and upon request within thirty days following receipt of the analysis, the department shall furnish to the registrant a portion of the sample concerned.

(g)  The department, in determining for administrative purposes whether a commercial feed is deficient or excessive in any component, shall be guided by the official sample as defined in section 144-2(20) and obtained and analyzed as provided for in subsections (b), (d), and (e) of this section. [L 1959, c 275, pt of §1; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; Supp, §24-10; HRS §144-10; am L 1979, c 186, pt of §1; am L 1980, c 232, §6; am and ren L 1983, c 214, pt of §2; gen ch 1985]

Revision Note

Section "144-2(20)" substituted for "144-3(19)" and "144-6(8)" substituted for "144-7(8)".



§144-10 - Rules.

§144-10  Rules.  (a)  The department may adopt rules for feeds as are specifically authorized in this chapter and other reasonable rules as may be necessary for the efficient enforcement of this chapter.  In the interest of uniformity, the department shall by rule adopt, unless it determines that they are inconsistent with this chapter or are not appropriate to conditions which exist in this State, the following:

(1)  The official definitions of feed ingredients and official feed terms adopted by the Association of American Feed Control Officials and published in the official publication of that organization; and

(2)  Any regulation promulgated pursuant to the authority of the Federal Food, Drug, and Cosmetic Act, provided that the department shall have the authority under this chapter independently to adopt these regulations.

(b)  The department shall enforce this chapter and, subject to chapter 91, may adopt rules with respect to:

(1)  Providing for registration and inspection fees;

(2)  Providing for penalties for deficiencies of official samples and other violations of this chapter;

(3)  Determining responsibilities and procedures for payment of registration, inspection, and penalty fees;

(4)  Such other matters as may be necessary in order to implement this chapter.

(c)  Notwithstanding the foregoing provisions, the chairperson of the board of agriculture, for the purpose of enforcement of this chapter and without regard to the notice and public hearing requirements of chapter 91, may adopt rules for procedures, tolerance levels, and regulatory or action levels to determine if feed is adulterated, all federal regulations or guidelines of the United States established in 40 Code of Federal Regulations, parts 180 and 186; 21 Code of Federal Regulations, chapter 1, parts 1 to 1299; or the United States Food and Drug Administration Compliance Policy Guides, as they apply to feed, including changes made from time to time.  Prior to the effective date of any such rules, the department shall publish in a newspaper of general circulation a notice that includes:

(1)  Either a statement of the substance of the proposed rule adoption, amendment, or repeal; or a general description of the subjects involved and the purposes to be achieved by the proposed rule adoption, amendment, or repeal; and

(2)  A statement that a copy of the proposed rule to be adopted, the proposed rule amendment, or the rule proposed to be repealed will be mailed to any interested person who requests a copy, together with a description of where and how the requests may be made.

The notice shall be mailed to all persons who have made a timely written request of the department for advance notice of these rules or of the department's rulemaking proceedings.  The department may require reimbursement for the cost of preparing and mailing the copies. [L 1959, c 275, pt of §1; am L Sp 1959 2d, c 1, §22; am L 1961, c 103 and c 132, §2; Supp, §24-11; HRS §144-11; am L 1973, c 46, §1(2); am L 1979, c 186, pt of §1; am and ren L 1983, c 214, pt of §2; am L 1996, c 110, §1]



§144-11 - Detained feeds.

§144-11  Detained feeds.  (a)  "Withdrawal from distribution" orders.  When the department or its authorized agent has reasonable cause to believe any lot of feed is being distributed in violation of this chapter or of any of the prescribed rules under this chapter, it may issue and enforce a written or printed "withdrawal from distribution" order, warning the distributor not to dispose of the lot of feed in any manner until written permission is given by the department or the circuit court.  The department shall release the lot of feed so withdrawn when the chapter and rules have been complied with.  If compliance is not obtained within thirty days, the department may begin, or upon request of the distributor or owner shall begin, proceedings for condemnation.

(b)  "Condemnation and confiscation".  Any lot of feed not in compliance with the chapter and rules shall be subject to seizure on complaint of the department to a court of competent jurisdiction in the area in which the feed is located.  In the event the court finds the feed to be in violation of this chapter and rules and orders the condemnation of the feed, it shall be disposed of in any manner consistent with the quality of the feed and the laws of the State; provided that in no instance shall the disposition of the feed be ordered by the court without first giving the claimant an opportunity to apply to the court for release of the feed or for permission to process or relabel the feed to bring it into compliance with this chapter. [L 1959, c 275, pt of §1; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; Supp, §24-12; HRS §144-12; am L 1979, c 186, pt of §1; am and ren L 1983, c 214, pt of §2]



§144-12 - Penalties.

§144-12  Penalties.  (a)  Any person convicted of violating any of the provisions of this chapter or the rules issued thereunder or who shall impede, obstruct, hinder, or otherwise prevent or attempt to prevent the department or its duly authorized agent in performance of the agent's duty in connection with this chapter, shall be adjudged guilty of a misdemeanor.  In all prosecutions under this chapter involving the composition of a lot of feed, a certified copy of the official analysis signed by the chemist shall be accepted as prima facie evidence of the composition.

(b)  Nothing in this chapter shall be construed as requiring the department or its representative to report for prosecution or for the institution of seizure proceedings as a result of minor violations of the chapter when the department or its representative believes that the public interest will be best served by a suitable notice of warning in writing.

(c)  Each county attorney or prosecuting attorney to whom any violation is reported shall cause appropriate proceedings to be instituted and prosecuted in a court of competent jurisdiction without delay.  Before the department reports a violation for prosecution, an opportunity shall be given the distributor or owner to present the distributor's or owner's view to the department.

(d)  The department may apply for and the court may grant a temporary or permanent injunction restraining any person from violating or continuing to violate this chapter or any rule promulgated under the chapter notwithstanding the existence of other remedies at law.  The injunction is to be issued without bond.

(e)  Any person adversely affected by an act, order, or ruling made pursuant to this chapter may within forty-five days thereafter bring action in the circuit court for new trial of the issues bearing upon the act, order, or ruling, and upon trial the court may issue and enforce such orders, judgments, or decrees as the court may deem proper, just, and equitable.

(f)  Any person who uses to the person's advantage, or reveals to other than departmental officers or to the courts when relevant in any judicial proceeding, any information acquired under the authority of this chapter, concerning any method, records, formulations, or processes which as a trade secret is entitled to protection, is guilty of a misdemeanor; provided that this prohibition shall not be deemed as prohibiting the department, or its duly authorized agent, from exchanging information of a regulatory nature with duly appointed officials of the United States government, or of other states, who are similarly prohibited by law from revealing this information. [L 1959, c 275, pt of §1; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; Supp, §24-13; HRS §144-13; am L 1979, c 186, pt of §1; am and ren L 1983, c 214, pt of §2; gen ch 1985]

Cross References

Administrative hearings and review, see chapter 91.

Rules of Court

Appeal to circuit court, see HRCP rule 72.



§144-13 - Cooperation with other entities.

§144-13  Cooperation with other entities.  The department may cooperate with and enter into agreements with governmental agencies of this State, other states, agencies of the federal government, and private associations to carry out the purpose and provisions of this chapter. [L 1979, c 186, pt of §1; ree and ren L 1983, c 214, pt of §2]



§144-14 - Publications.

§144-14  Publications.  The department shall publish at least annually in such forms as it may deem proper, information concerning the distribution of feeds, together with such data on their production and use as it may consider advisable, and a report of the results of the analyses of official samples of feeds distributed within the State as compared with the analyses guaranteed in the registration and on the label; provided that the information concerning production and use of feeds shall not disclose the operations of any person. [L 1959, c 275, pt of §1; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; Supp, §24-14; HRS §144-14; am and ren L 1979, c 186, pt of §1; am and ren L 1983, c 214, pt of §2]






CHAPTER 145 - REGULATION OF FARM PRODUCE

§145-1 - Definitions.

PART I.  REGULATION OF DEALERS

Note

Sections 145-1 to 145-15 designated as Part I by L 1999, c 186, §4.

§145-1  Definitions.  For the purpose of this chapter, unless otherwise required by the context:

"Agent" means any person who, on behalf of any commission merchant, dealer, broker, processor, or retail merchant receives, contracts for, or solicits any farm products from a producer thereof, or who negotiates the consignment or purchase of any farm product on behalf of any commission merchant, dealer, broker, processor, or retail merchant;

"Broker" means any person, other than a commission merchant or dealer, who negotiates the purchase or sale of any farm product; provided, however, that no broker may obtain possession of any farm product involved;

"Commission merchant" means any person who receives on consignment or solicits from the producer thereof any farm product for sale on commission on behalf of the producer, or who accepts any farm product in trust from the producer thereof for the purpose of resale, or who sells or offers for sale on commission any farm product, or who in any way handles for the account of or as an agent of the producer thereof any farm product;

"Consignor" means any person who ships or delivers to any commission merchant, dealer, processor, or retail merchant any farm product for handling, sale, or resale;

"Consumer" means any person purchasing farm products for the person's own family use or consumption;

"Dealer" means any person who solicits or obtains from the producer thereof title, possession or control of any farm product at a specified unit price for the purpose of resale in its natural state to other than the consumer thereof; provided, however, that no dealer shall obtain title, possession or control of any farm product except by contract of purchase, wherein the quantity and price to be paid by the dealer to the producer are designated in the contract;

"Department" means the department of agriculture;

"Farm produce" or "farm product" means all agricultural, horticultural, and vegetable produce of the soil; poultry, poultry products, livestock, and livestock products, but shall not include (1) timber or timber products; (2) milk or milk products; (3) sugarcane or sugarcane products; or (4) pineapple or pineapple products, other than fresh pineapple purchased from a producer for resale in its natural state;

"Processed" means to can, preserve, freeze, pickle, dry, or otherwise prepare with or without added ingredients;

"Processor" means any person who contracts for or obtains possession of any farm product from the producer thereof for resale in a processed form, but shall not include hotels, restaurants, or other persons furnishing meals, nor shall it include any person who processes any farm produce solely for sale directly to a consumer;

"Producer" means any person engaged in the business of growing or producing any farm produce in the State and shall include any agricultural cooperative organization composed of producers;

"Retail merchant" means any person who solicits or obtains from a producer thereof title, possession or control of any farm product at a specified unit price for sale at retail to a consumer.  For the purposes of this definition, sales to the United States armed forces, restaurants, hotels, hospitals, or institutions are not retail sales. [L 1951, c 74, pt of §1; am L 1955, c 99, §1; RL 1955, §23-1; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §145-1; am L 1972, c 39, §1; gen ch 1985]



§145-2 - Licenses.

§145-2  Licenses.  No person shall act as a commission merchant, dealer, broker, agent, processor, or retail merchant without having obtained a license as prescribed by rules of the department.

In addition to the general requirements applicable to all classes of applications as prescribed by rule, the following requirements shall apply to each class of application noted:

(1)  Commission merchants and brokers:  Each application shall include a schedule of commissions and charges for services, and the designated commissions and charges shall not be changed or varied for the license period except by written contract between the parties.  In addition, each application shall be accompanied by the surety bond required by section 145-4.

(2)  Agents:  Each application shall include the name and address of each commission merchant, dealer, or broker represented or sought to be represented by the agent, the written indorsement or nomination of the commission merchant, dealer, or broker, and such additional information as the department may consider proper or necessary.  The department shall thereupon issue to the applicant a license entitling the applicant to conduct the business described in the application at the place named in the application for a year from the date thereof, or until the same is revoked for cause; provided that the license of an agent shall expire upon the date of expiration of the license of the principal for whom the agent acts.  The department may also issue to each agent a card or cards which shall bear the signature of the agent, separate cards being required for each principal.  Any agent shall show the card or cards upon the request of any interested person.  Any agent who displays a void or expired license card shall be punished as provided in section 145-12.

Fraud or misrepresentation in making any application shall ipso facto work a revocation of any license granted thereunder.  All indicia of the possession of a license shall be at all times the property of the State and each licensee shall be entitled to the possession thereof only for the duration of the license.

For filing the application for license, each applicant shall pay a fee as prescribed by the department.

Should any commission merchant, dealer, broker, agent, processor, or retail merchant refuse, fail, or neglect to apply for the renewal of a preexisting license within thirty days after the expiration thereof, a penalty of forty per cent shall apply to and be added to the original fee as prescribed by the department, and shall be paid by the applicant before the renewal license may be issued.

Any person who has applied for and obtained a license within the classification of commission merchant, in the manner and upon payment of the fee set forth, may apply for and secure a license in the other classifications without payment of further fee, and upon further complying with those provisions of this part regulating the licensing of the other particular classification involved.  All licenses held by any licensee under this section shall automatically expire on the expiration date for the particular license for which the license fee was paid. [L 1951, c 74, pt of §1; RL 1955, §23-2; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §145-2; am L 1972, c 39, §2; am L 1983, c 258, §2; am L 1984, c 116, §1]



§145-3 - Records.

§145-3  Records.  Every produce dealer shall keep a record of each lot, shipment, or consignment of farm produce received or taken by the produce dealer, which shall be in such form and in such detail as may be prescribed by the department of agriculture. [L 1951, c 74, pt of §1; RL 1955, §23-3; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §145-3; gen ch 1985]



§145-4 - Bonding of commission merchant and broker.

§145-4  Bonding of commission merchant and broker.  Before any license is issued to any commission merchant or broker, the applicant shall execute and deliver to the department a surety bond in the amount specified in the rules of the department, but not to exceed $10,000, executed by the applicant as principal and by a surety company qualified and authorized to do business in this State as surety.  The bond shall be conditioned upon compliance with this chapter and upon the faithful and honest handling or negotiation of the purchase or sale of farm products in accordance with this chapter.  The bond shall be to the State in favor of every producer-consignor of farm products grown within the State.  Any producer-consignor of farm products grown within the State claiming to be injured by the fraud, deceit, or wilful negligence of any commission merchant or broker may bring action upon the bond against both principal and surety in any court of competent jurisdiction to recover the damages caused by such fraud, deceit, or wilful negligence, or the failure to comply with this chapter.  In case of failure by a commission merchant to pay producer-consignor creditors for farm products received from the consignors to be sold or failure by a broker to pay producer-consignor creditors for farm products delivered to and paid for by a buyer as a result of a negotiated sale by the broker on behalf of the producer, the department shall proceed forthwith to ascertain the names and addresses of all producer-consignor creditors of the commission merchant or broker, together with the amounts due and owing to them and each of them by the commission merchant or broker, and shall request all the producer-consignor creditors to file a verified statement of their respective claims with the department.  The request shall be addressed to each known producer-consignor creditor at its last known address.  If a producer-consignor creditor so addressed fails, refuses, or neglects to file in the office of the department its verified claim as requested by the department within ninety days from the date of such request, the department shall thereupon be relieved of further duty or action hereunder on behalf of the producer-consignor creditor.

Upon ascertaining all claims and statements in the manner herein set forth, the department may then make demand upon the bond on behalf of those claimants whose statements have been filed, and shall have the power to settle or compromise the claims with the surety company on the bond, and is empowered in such cases to execute and deliver a release and discharge of the bond involved.  Upon the refusal of the surety company to pay demand, the department shall thereupon bring an action on the bond in behalf of the producer-consignor creditors.  Upon any action being commenced on the bond, the department may require the filing of a new bond and immediately upon the recovery in any action on the bond such commission merchant or broker shall file a new bond and upon failure to file the same within ten days in either case, such failure shall constitute ground for the suspension or revocation of the commission merchant's or broker's license. [L 1951, c 74, pt of §1; RL 1955, §23-4; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §145-4; am L 1983, c 258, §3; am L 1984, c 116, §2; gen ch 1985]



§145-5 - Reports of consignment sales.

§145-5  Reports of consignment sales.  Every commission merchant shall make a written report to the producer for farm produce handled on consignment in behalf of said producer which shall be within such time and in such detail as may be prescribed by the department.  Making a false or incorrect report shall constitute a misdemeanor under section 145-12. [L 1951, c 74, pt of §1; RL 1955, §23-5; HRS §145-5; am L 1972, c 39, §3]



§145-6 - Remittances.

§145-6  Remittances.  Every commission merchant, dealer, broker, agent, processor, or retail merchant shall make payment in full to the producer within such time as may be prescribed by the department.  Payment in full means payment of the price agreed upon by the producer and the commission merchant, dealer, broker, agent, processor, or retail merchant, except that, in the case of consignment transactions, the full amount realized from sales, including collections for damage claims, less the agreed commission and other charges, shall be paid. [L 1951, c 74, pt of §1; RL 1955, §23-6; HRS §145-6; am L 1972, c 39, §4]



§145-7 - Credit for loss or dumping.

§145-7  Credit for loss or dumping.  No claim or credit in any payment, accounting, or settlement shall be made or taken against a producer by any commission merchant, dealer, processor, or retail merchant for any damage to, or loss, dumping, or disposal, of any farm produce unless such claim or credit has been agreed to in writing by the producer and the licensee has secured and is in possession of a certificate issued by an agent of the department of agriculture showing that the produce has no commercial value, or a certificate issued by a county or state health officer, or other duly authorized officer, stating that the produce has been destroyed or otherwise disposed of as unfit for human consumption. [L 1951, c 74, pt of §1; RL 1955, §23-7; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §145-7; am L 1972, c 39, §5]

Case Notes

Cited:  46 H. 292, 307, 380 P.2d 156.



§145-8 - Duty of department.

§145-8  Duty of department.  The department of agriculture shall administer and enforce this chapter. [L 1951, c 74, pt of §1; RL 1955, §23-8; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §145-8]



§145-9 - Complaints and investigations.

§145-9  Complaints and investigations.  The department of agriculture may receive verified complaints from any producer against any commission merchant, dealer, broker, agent, processor, or retail merchant or any person assuming or attempting to act as such and upon receipt of the verified complaint may make any and all necessary investigations relative to the complaint.  In conducting any investigation, the department or its authorized agent may examine any ledgers, books, accounts, memoranda, and other documents, farm produce, scales, measures, and any other articles and things used in connection with the business of the person of whom the complaint has been made. [L 1951, c 74, pt of §1; RL 1955, §23-9; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §145-9]



§145-10 - Administrative penalties.

§145-10  Administrative penalties.  (a)  The department may, after notice and opportunity for hearing, revoke or suspend any license issued under this chapter for any violation of this chapter.

(b)  The department may, after notice and opportunity for hearing, fine any person who violates this chapter or any rule adopted under this chapter, not more than $5,000 for each separate offense.  Each day or instance of violation shall constitute a separate offense.  Any action taken to impose or collect the penalty provided for in this subsection shall be considered a civil action. [L 1951, c 74, pt of §1; RL 1955, §23-10; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §145-10; am L 1983, c 258, §4; am L 1985, c 110, §1]

Cross References

Administrative procedure, see chapter 91.



§145-11 - Nuisance may be enjoined, abated.

§145-11  Nuisance may be enjoined, abated.  Violation of this chapter is declared a public nuisance and may be enjoined or abated in like manner as other public nuisances. [L 1951, c 74, pt of §1; RL 1955, §23-11; HRS §145-11]

Rules of Court

Injunction, see HRCP rule 65.



§145-12 - Misdemeanor.

§145-12  Misdemeanor.  Any person who violates this chapter shall be fined not more than $1,000 or imprisoned not more than one year, or both. [L 1951, c 74, pt of §1; RL 1955, §23-12; HRS §145-12]



§145-13 - Remedies and penalties not exclusive.

§145-13  Remedies and penalties not exclusive.  The penalties and remedies provided in this chapter with respect to any violation of this chapter shall not be deemed exclusive of each other or of any other civil or criminal rights, remedies, or penalties provided or allowed by law with respect to any such violation. [L 1951, c 74, pt of §1; RL 1955, §23-13; HRS §145-13]



§145-14 - Disposition of fees and charges.

§145-14  Disposition of fees and charges.  All fees, charges, expenses, and other moneys collected pursuant to this chapter shall be deposited with the state director of finance to the credit of the general fund. [L 1951, c 74, pt of §1; RL 1955, §23-14; am L 1963, c 114, §1 and c 193, §13; HRS §145-14]



§145-15 - Rules and regulations.

[§145-15]  Rules and regulations.  The department shall have the necessary powers to make rules and regulations as may be necessary to carry out the intent and purpose of this chapter, including but not limited to the following:

(1)  Definition of terms;

(2)  Establishing licensing requirements, licensing fees, bonding requirements and bonding procedures;

(3)  Establishing criteria and limitations on claims for credit due to loss or dumping of farm products;

(4)  Providing for the department on its own motion or upon the verified complaint of any interested party, to conduct investigations, audit records and conduct hearings;

(5)  Providing for the denial, revocation or suspension of licenses. [L 1971, c 103, §1]



§145-21 - Definitions.

PART II.  OWNERSHIP AND MOVEMENT OF

AGRICULTURAL COMMODITIES

§145-21  Definitions.  For purposes of this part:

"Agricultural commodity" means any fruit, nut, or vegetable that is the food product of any tree, vine, or plant, or any aquacultural, horticultural, silvicultural, or floricultural product.

"Person" means any individual, firm, corporation, partnership, or association. [L 1999, c 186, pt of §2; am L 2003, c 20, §1]



§145-22 - Agricultural commodities; ownership and movement certification.

§145-22  Agricultural commodities; ownership and movement certification.  (a)  Every person, upon sale of any agricultural commodity or upon transportation of lots of any agricultural commodity of more than two hundred pounds or with a value of at least $100 that is marketed for commercial purposes, shall complete a certificate describing the commodity and indicating:

(1)  The seller, owner, buyer, or consignee;

(2)  The origin; and

(3)  The destination.

Two copies of the certificate shall accompany the shipment, and a copy shall be retained by the person completing the certificate.  One of the copies of the certificate shall be presented upon request to a state or county law enforcement officer or other officer, employee, or any other person as described in section 145-25.

(b)  This section shall not apply to the retail sale of an agricultural commodity to the final consumer. [L 1999, c 186, pt of §2; am L 2003, c 20, §2]



§145-23 - Lack of proof of ownership as a violation.

§145-23  Lack of proof of ownership as a violation.  The failure of any person who sells, transports, or possesses after sale or transport, agricultural commodities to maintain a certificate of ownership or other written proof of ownership of the agricultural commodity, as described in section 145-22, is a violation of this part. [L 1999, c 186, pt of §2; am L 2003, c 20, §3]



§145-24 - Authorization to inspect.

[§145-24]  Authorization to inspect.  Every law enforcement officer or other officer or employee as described in section 145-25 having probable cause to believe that the possession, sale, or transportation of agricultural commodities is unlawful, may take reasonable steps to detain the person having possession, selling, or transporting the agricultural commodities and request from the person being detained proof of ownership of the commodities. [L 1999, c 186, pt of §2]



§145-25 - Enforcement; citation and summons.

§145-25  Enforcement; citation and summons.  Violations of this part or any rule adopted pursuant thereto may be enforced by citation and summons issued by:

(1)  Any state or county law enforcement officer; or

(2)  Any officer or employee of the department of agriculture, or any other person, authorized and designated by the board of agriculture to investigate and enforce this chapter and all rules adopted by the department pursuant thereto. [L 1999, c 186, pt of §2; am L 2003, c 20, §4]



§145-26 - Form of citation and summons.

[§145-26]  Form of citation and summons.  (a)  In issuing citations and summons for violations of this part, state and county law enforcement officers shall use the summons and complaint citation books issued by the judiciary for violations of the traffic code.

(b)  Citations issued by officers and employees as described in section 145-25(2) shall use citation and summons forms that shall warn the person to appear and answer the charge against the person at a place and at a time within thirty days after the citation.

The citation and summons shall be in a form that allows a carbon copy to be provided to the accused.  The district courts may provide for the disposition of the original and any other copies.  Every citation and summons shall be consecutively numbered and each carbon copy shall bear the number of its respective original. [L 1999, c 186, pt of §2]



§145-27 - Authorization to seize and hold commodities; disposition.

[§145-27]  Authorization to seize and hold commodities; disposition.  (a)  In addition to the issuance of a citation and summons, upon reasonable belief that the person is in unlawful possession of agricultural commodities a law enforcement officer or other officer or employee as described in section 145-25 shall be authorized to hold the agricultural commodity for not longer than forty-eight hours to investigate and ascertain the ownership of the agricultural commodity.  If the lawful owner is determined and located, the agricultural, aquacultural, or horticultural commodity shall be released to the lawful owner.

(b)  If for any reason the agricultural commodity is not released to the lawful owner after being in the custody of the law enforcement officer or other officer or employee as described in section 145-25 for forty-eight hours, or less in the case of highly perishable commodities, the commodity may be sold at fair market value to any retailer, wholesaler, or packer of the commodity.  All of the proceeds derived from the sale shall be held by the law enforcement officer or other officer or employee as described in section 145-25 for not longer than six months, during which time the lawful owner of the commodity may submit satisfactory proof of ownership and obtain possession of the proceeds.  The owner may be held responsible for any costs and expenses that may be incurred by the law enforcement officer or other officer or employee as described in section 145-25.  Any proceeds of sale not recovered within six months for lack of a claim or for insufficient proof shall be treated as unclaimed property of the State.

(c)  Any commodity that remains unsold after being offered for sale pursuant to this section may be donated to a nonprofit charitable organization or destroyed at the discretion of the law enforcement officer or other officer or employee as described in section 145-25. [L 1999, c 186, pt of §2]



§145-28 - Administration of oath.

[§145-28]  Administration of oath.  When a complaint is made by officers and employees as described in section 145-25(2) to any prosecuting officer of the violation of this part or of any rules adopted pursuant thereto, the officer or employee who issued the citation and summons shall subscribe to it under oath administered by another official of the department whose name has been submitted to the prosecuting officer and who has been designated by the chairperson of the board of agriculture to administer the oaths. [L 1999, c 186, pt of §2]






CHAPTER 145D - DONATION OF FOOD

§145D-1 - Definitions.

§145D-1  Definitions.  Whenever used in this chapter unless the context otherwise requires:

"Charitable, religious, or nonprofit organization" means any organization which was organized and is operating in the State for charitable or religious purposes or to promote social welfare, which is exempt from income taxation under chapter 235, and which distributes food products at no cost to needy persons.

"Donor" means any person, partnership, corporation, company, or association engaged in the farming, processing, distribution, wholesaling, or retailing of food products who donates such products, without remuneration, to a charitable, religious, or nonprofit organization.

"Food product" means any fowl, seafood, animal, vegetable, or other stuff, product, or article which is customary food fit for human consumption, including prepared, canned, milk, dairy, and farm products, before or after the expiration date stamped on the products, if any.

"Needy person" means any person who lacks adequate or proper means of subsistence. [L 1982, c 260, pt of §2; am L 1990, c 55, §1]



§145D-2 - Exceptions to liability.

[§145D-2]  Exceptions to liability.  (a)  Any donor of food products, who in good faith donates the food for the use or distribution by a charitable, religious, or nonprofit organization to needy persons shall not be liable for any civil damages or criminal penalties for any injuries or illnesses including, but not limited to injuries or illnesses resulting from the nature, age, condition, packaging, or handling of the donated food products, except for such damages as may result from the donor's gross negligence or wanton acts or omissions.

(b)  A charitable, religious, or nonprofit organization which in good faith receives food, apparently fit for human consumption, and distributes it to needy persons at no charge, shall not be liable for any civil damages or criminal penalties resulting from the condition of the food unless an injury or illness results from its gross negligence, or wanton acts or omissions.

(c)  This section shall not relieve any organization from any other duty imposed upon them by law for the inspection of donated food products or for any provisions regarding the handling of such products. [L 1982, c 260, pt of §2]



§145D-3 - Sale of donated food, prohibited; fines.

[§145D-3]  Sale of donated food, prohibited; fines.  (a)  No person or organization shall sell, or offer for sale, any food product donated or distributed under this chapter.

(b)  Any violation of this section is punishable by a fine not to exceed $1,000. [L 1982, c 260, pt of §2]



§145D-4 - Labeling of donated food.

[§145D-4]  Labeling of donated food.  Any charitable, religious, or nonprofit organization which receives and distributes donated food pursuant to this chapter shall affix a label upon such food or upon the individual container or package of such food stating that the food is not for resale and stating that it was fit for human consumption at the date that it left control of the charitable organization. [L 1982, c 260, pt of §2]



§145D-5 - Reserving the State's authority to regulate, inspect, or ban the use of donated food.

[§145D-5]  Reserving the State's authority to regulate, inspect, or ban the use of donated food.  Nothing in this chapter is intended to restrict the authority of the department of health or the department of agriculture to regulate, inspect, or ban the use of such donated foods for human consumption. [L 1982, c 260, pt of §2]






CHAPTER 146 - SLAUGHTERING OPERATIONS AND SLAUGHTERHOUSES

§146-1 to 14 - REPEALED.

PART I. GENERALLY

Cross References

Slaughter regulations, see chapter 159.

§§146-1 to 14  REPEALED.  L 1969, c 214, §2.



§146-21 - Retention of the hide of butchered calf, heifer, cow, steer, and bull; subject to public inspection.

PART II.  HIDES AND BEEF

§146-21  Retention of the hide of butchered calf, heifer, cow, steer, and bull; subject to public inspection.  Every person slaughtering a calf, heifer, cow, steer, and bull butchered for purposes of human consumption shall, for a period of two weeks after the killing of a calf, heifer, cow, steer, and bull, retain the hide of the same and allow any interested person, in the usual business hours during that period, to inspect the same; provided that disposition may be made of a hide within the period aforesaid upon receipt from the officer in charge of recording brands of written permission so to do; provided further that the retention of hides shall not be required if the purpose of the slaughter is for personal consumption.  For the purpose of this section, "personal consumption" means for one's own use or for use by one's family. [L 1923, c 7, §1; RL 1925, §4188; am imp L 1932 1st, §1; RL 1935, §5980; RL 1945, §11380; am L 1953, c 244, §1; RL 1955, §290-1; HRS §146-21; am L 1986, c 163, §1]

Cross References

Brands, see chapter 142, pt II.



§146-22 - Reports.

§146-22  Reports.  Every person who slaughters a calf, heifer, cow, steer, or bull, whether wild or domesticated, at any place other than a duly licensed slaughterhouse shall comply with section 146-21 and, in addition thereto, shall forthwith report such slaughtering to the officer in charge of recording brands.  Such report shall include a description of the animal slaughtered, including its sex and a full description of each and every brand on the animal, the date and place of slaughter, and the name of the person from whom, and date when, the animal was acquired.  If any of the described brands on the animal appear to be obliterated, as described in section 142-47, or to be felonious, as described in section 142-48, the person shall make a report of the obliterated or felonious brand to the appropriate law enforcement agency pursuant to rules adopted by the department of agriculture. [L 1953, c 244, §2; RL 1955, §290-2; HRS §146-22; gen ch 1985; am L 1986, c 163, §2]



§146-23 - Duty of vendor of butchered beef to disclose identity of person from whom obtained.

§146-23  Duty of vendor of butchered beef to disclose identity of person from whom obtained.  It shall be the duty of every vendor of butchered beef to know and truthfully state to any inquirer the name and residence of the person from whom the vendor obtained the beef which the vendor has for sale. [L 1923, c 7, §2; RL 1925, §4189; RL 1935, §5981; RL 1945, §11381; RL 1955, §290-3; HRS §146-23; gen ch 1985]



§146-24 - Violations; penalty.

§146-24  Violations; penalty.  A violation of section 146-21, 146-22, or 146-23 shall be punishable by a fine of not more than $500 or imprisonment of not more than one year, or both. [L 1923, c 7, §3; RL 1925, §4190; RL 1935, §5982; RL 1945, §11382; RL 1955, §290-4; HRS §146-24; am L 1986, c 163, §3]






CHAPTER 147 - GRADES AND STANDARDS

§147-1 - Definitions.

PART I.  FRESH FRUITS, VEGETABLES,

NUTS, HONEY, AND COFFEE

Note

Part heading amended by L 2008, c 167, §2.

§147-1  Definitions.  As used in this part, the term:

"Agricultural commodity" means fresh fruits and fresh vegetables of every kind and character, whether or not frozen or packed in ice, whether produced in the State or imported, nuts, and coffee, whether cherry or parchment, or green beans, which have been produced in the State, and raw unprocessed honey, whether produced in the State or imported.

"Consumer" means any person or firm purchasing agricultural commodities for human consumption or animal consumption;

"Department" means the department of agriculture;

"Offgrade" is a descriptive term applicable to agricultural commodities which have a market value, and designates a quality lower than the lowest applicable in Hawaii, other states or the United States grade for each agricultural commodity;

"Produce dealer" means any person other than a producer who is engaged in the selling, marketing, or distributing of any agricultural commodity or in the business of soliciting or negotiating the sale of any farm product, but does not include any person selling solely at retail.  For the purposes of this definition, sales to the United States army or navy, restaurants, hotels, hospitals, or other institutions are not retail sales;

"Producer" means any person engaged within the State in the growing or production for market of any agricultural commodity, or any cooperative association of such persons.

"Raw unprocessed honey" means honey that has not been heated above one hundred twenty degrees Fahrenheit, or filtered through a fine screen of less than one-sixty-fourth inch mesh, or treated with diatomaceous earth, or in any other way that results in the loss of any natural constituent of honey, such as plant pollen and enzymes. [L 1945, c 252, §1; RL 1955, §22-1; am L Sp 1959 2d, c 1, §22; am L 1961, c 64, §1 and c 132, §2; am L 1965, c 73, §§1 to 3; HRS §147-1; am L 1983, c 257, §2; am L 2008, c 167, §3]

Revision Note

Numeric designations deleted and definitions rearranged.



§147-2 - Duties of department; violations; proceedings; penalties.

§147-2  Duties of department; violations; proceedings; penalties.  The department shall administer and enforce this part and rules adopted by the department pursuant thereto.

The following penalties, remedies, procedures, and actions shall apply in instances of violations and complaints of violations of this part, or of the rules adopted by the department under the authority of this part:

(1)  Administrative penalty.  The department may, after notice and opportunity for hearing, fine any person who violates this part or any rule adopted under this part, not more than $1,000 for each separate offense.  Each day or instance of violation shall constitute a separate offense.  Any action taken to impose or collect the penalty provided for in this paragraph shall be considered a civil action;

(2)  Nuisance may be enjoined, abated.  Violation of this part or of any rule adopted thereunder is declared a public nuisance and may be enjoined or abated as such in a suit filed and prosecuted in the circuit court by the department or the attorney general.  The several circuit courts are hereby vested with jurisdiction to prevent and restrain violation of this part or of any rule effective thereunder;

(3)  Misdemeanor.  Any person who violates this part or any rule adopted under this part shall be fined not more than $1,000 or imprisoned not more than one year, or both;

(4)  The penalties and remedies prescribed in this section with respect to any violation mentioned in this section shall be concurrent and alternative and neither singly nor combined shall the same be exclusive and either singly or combined the same shall be cumulative with any and all other civil, criminal, or alternative rights, remedies, or penalties provided or allowed by law with respect to any such violation. [L 1945, c 252, §2; RL 1955, §22-2; am L Sp 1959 2d, c 1, §§14, 22; am L 1961, c 132, §2; am L 1963, c 114, §1 and c 193, §8; HRS §147-2; am L 1983, c 257, §3; am L 1985, c 111, §1]

Cross References

Administrative hearing, see chapter 91.

Rules of Court

Injunction, see HRCP rule 65.



§147-3 - REPEALED.

§147-3  REPEALED.  L 1991, c 134, §2.



§147-4 - Rules.

§147-4  Rules.  The department may make rules, subject to chapter 91:

(1)  Defining grades and grade labeling requirements of agricultural commodities and standard containers for packing of particular agricultural commodities;

(2)  Prohibiting the sale, offering for sale, or transportation of agricultural commodities unless packed in standard containers and labeled with the appropriate grade or offgrade designation; provided that this prohibition shall not apply to the sale, offering for sale, or transportation to a plant for grading, packing, or processing, or transportation to a warehouse for storage;

(3)  Prohibiting the use of grade terms or abbreviations of grade terms on agricultural commodities for which no grades have been established under this part;

(4)  Defining "suitable shipping condition" for agricultural commodities which are to be shipped for sale from one island to another within the State or to points outside the State, and prohibiting such shipment for sale of agricultural commodities which do not meet the minimum standards set for "suitable shipping condition";

(5)  Prescribing records to be kept in connection with purchases of agricultural commodities by persons, other than produce dealers purchasing from a producer or producers, for purposes of resale five or more tons of agricultural commodities during any one calendar month; and

(6)  Prescribing records to be kept by produce dealers in connection with the purchase, sale, transport for sale, solicitation, or negotiation of sale with respect to an agricultural commodity.

In making the rules the department shall take into account, among other things, the factors of maturity, condition, soundness, color, shape, size, and freedom from defects of the agricultural commodity in question and shall also take into consideration the official standards, grades or classifications adopted by the secretary of the Department of Agriculture of the United States, commonly known as U.S. Grades. [L 1945, c 252, §4; RL 1955, §22-4; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; am L 1965, c 73, §4; HRS §147-4; am L 1991, c 134, §1]

Cross References

Measurement standards, see chapter 486, pt V.

Rulemaking procedure, see chapter 91.



§147-5 - Prohibition of deceptive packing.

§147-5  Prohibition of deceptive packing.  No person shall sell, expose, or offer for sale, or transport for sale in open or closed packages agricultural commodities packed in such manner that the face or shown surface is so superior to the unexposed portion as to quality, size, condition, or in any other respect as to materially misrepresent the contents. [L 1945, c 252, §5; RL 1955, §22-5; HRS §147-5]



§147-6 - REPEALED.

§147-6  REPEALED.  L 1991, c 134, §3.



§147-7 - Inspection and classification of agricultural commodities; fees.

§147-7  Inspection and classification of agricultural commodities; fees.  (a)  The department may contract with the United States Department of Agriculture for obtaining the services of a supervising inspector employed by the federal department and the establishment of a cooperative inspection service with the United States government.  The department, or the supervising inspector, with the approval of the department, may designate any competent employee or agent of the department as an inspector to inspect or classify agricultural commodities in accordance with rules of the department, and at the time and places designated by the supervising inspector or the department.

(b)  The inspectors shall be authorized to inspect or classify agricultural commodities at the request of persons having a financial interest in the commodities, or as mandated by subsection (d), and to ascertain and certify to the persons the grade, classification, quality, condition, or origin of them and other pertinent facts.

(c)  The department may fix, assess, and collect or cause to be collected fees for the services when they are performed by employees of the department.  The fees shall be on a uniform basis and in an amount reasonably necessary to cover the cost of inspection and the administration of this part; provided that the department may prescribe a reasonable charge for traveling expenses and extraordinary services when the performance of the services involves unusual cost in their performance.  No fee shall be charged for an inspection unless the inspection was requested by a person having a financial interest in the inspected commodity or the inspection was mandated by subsection (d).

(d)  All Hawaii-grown green coffee beans shall be inspected and certified by the department for grade and origin unless otherwise specified by rules of the department.

(e)  The department may adopt rules establishing the requirements, procedures, restrictions, and other criteria necessary for establishing a program of self inspection and certification of agricultural commodities. [L 1945, c 252, §7; RL 1955, §22-6; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §147-7; am L 1978, c 12, §1; am L Sp 1995, c 8, §2; am L 1997, c 345, §2]



§147-7.5 - REPEALED.

§147-7.5  REPEALED.  L 2003, c 49, §11.



§147-8 - Appeal for classification; fee.

§147-8  Appeal for classification; fee.  Whenever any quantity of any agricultural commodity has been inspected under section 147-7 and a question arises as to whether the certificate issued with respect to the inspection shows true grade, class, quality, condition, or origin of the product, any person having a financial interest in the inspected commodity, subject to any rules adopted by the department, may appeal to the department for a reinspection and the department may reinspect and conduct appropriate tests to determine and issue a written certificate of the true grade, class, quality, condition, or origin of the product.

Whenever any appeal is made to the department under this section it shall charge and collect or cause to be collected a reasonable fee.  The amount of the fee shall be fixed by rule and shall be refunded if the appeal is sustained. [L 1945, c 252, §8; RL 1955, §22-7; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §147-8; am L 1997, c 345, §3]



§147-9 - Certificate as evidence.

§147-9  Certificate as evidence.  Any certificate made by an inspector pursuant to section 147-7 or any written finding of the board of agriculture pursuant to section 147-8 shall be admissible in evidence in all courts of the State as presumptive evidence of all facts and matters therein stated. [L 1945, c 252, §9; RL 1955, §22-8; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §147-9]



§147-10 - Income from certification and agriculture control activities.

§147-10  Income from certification and agriculture control activities.  Except for fees collected by the department pursuant to part VII, all fees, expenses, and penalties collected by the department pursuant to this part shall be deposited with the director of finance to the credit of the general fund. [L 1945, c 252, §10; RL 1955, §22-9; am L 1959, c 265, §5; am L Sp 1959 2d, c 1, §§14, 22; am L 1961, c 132, §2; am L 1963, c 114, §1; HRS §147-10; am L 1969, c 95, §1; am L Sp 1995, c 8, §3; am L 2003, c 49, §3]



§147-21 - Definitions.

PART II.  EXPORTS:  FRUITS, VEGETABLES,

NUTS, COFFEE, AND HONEY

Note

Part heading amended by L 1983, c 257, §5.

Part heading amended by L 2008, c 167, §4.

§147-21  Definitions.  For the purposes of this part, unless otherwise required by the context:

"Agricultural commodity" means fruits, [vegetables], nuts, coffee, and raw unprocessed honey.

"Commercial exporter" means any person who is engaged in the business of exporting fresh or processed agricultural commodities to points outside the State;

"Department" means the department of agriculture;

"Processed" means canned, preserved, frozen, pickled, dried, or otherwise prepared with or without any ingredients added thereto;

"Raw unprocessed honey" means honey that has not been heated above one hundred twenty degrees Fahrenheit, or filtered through a fine screen of less than one-sixty-fourth inch mesh, or treated with diatomaceous earth, or in any other way that results in the loss of any natural constituent of honey, such as plant pollen and enzymes.

"Style" means the kind or class of any particular processed agricultural commodity as determined by its physical characteristics, usually the size and shape thereof. [L 1955, c 258, §3; RL 1955, §22-21; am L 1959, c 267, §1; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §147-21; am L 1983, c 257, pt of §5; am L 2008, c 167, §5]

Revision Note

Definitions rearranged.



§147-22 - Rules.

§147-22  Rules.  The department shall have the necessary powers to carry out and effectuate the purposes of this part, including the following:

To establish, prescribe, modify, or alter, by rules, such grades, standards, grade labels, and classifications as shall be the minimum requirements for fresh and processed agricultural commodities destined for shipment by commercial exporters to points outside the State; provided that the provisions of such grades, standards, grade labels, and classifications shall not excuse failure to comply with the provisions of the federal and state food, drug, and cosmetic acts.  The department in establishing such rules shall consult with appropriate state and federal agencies and with any appropriate industry or trade organization.  The standards, grades, grade labels, and classifications so established shall be on the basis of what the department may deem best suited to the agricultural, horticultural, or other interests of the State; provided that the minimum requirements for the grades, standards, grade labels, and classifications so established for processed agricultural commodities shall not be higher than that of any standardized product which is sanitary and which has been demonstrated to be a commercially-acceptable product of the class to which it belongs and for which a market has been established; provided further that different minimum requirements may be applied to different styles of processed agricultural commodities; and provided further that any processed pineapple product, in which the fruit ingredient is at least ninety-five per cent pineapple in compliance with the provisions of the federal and state food, drug, and cosmetic acts, may be exported from the State. [L 1955, c 258, §4; RL 1955, §22-22; am L 1959, c 267, §1; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §147-22; am L 1983, c 257, pt of §5; am L 1985, c 5, §1]

Cross References

General rulemaking requirements, see chapter 91.



§147-23 - Prohibited acts.

§147-23  Prohibited acts.  (a)  No commercial exporter shall ship any fresh or processed agricultural commodities to points outside the State unless such products meet the quality, condition, and labeling requirements of the rules adopted under this part.

(b)  No Hawaii-grown green coffee beans shall be shipped outside the area of their geographic origin to any point within the State or outside the State unless they have been inspected and certified as required in section 147-7(d) or by rules adopted under section [147-7(e)].  Areas of geographic origin shall be defined by rules of the department. [L 1955, c 258, §5; RL 1955, §22-23; am L 1959, c 267, §1; HRS §147-23; am L 1983, c 257, pt of §5; am L 1985, c 5, §2; am L 1997, c 345, §4]



§147-24 - Inspection.

§147-24  Inspection.  The board of agriculture may designate any employee or agent of the department to inspect or classify fresh and processed agricultural commodities. [L 1955, c 258, §6; RL 1955, §22-24; am L 1959, c 267, §1; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §147-24; am L 1983, c 257, pt of §5]



§147-25 - Duties of department; violations; proceedings; penalties.

§147-25  Duties of department; violations; proceedings; penalties.  (a)  The department shall administer and enforce the provisions of this part and rules adopted thereunder.

(b)  In respect of violations or complaints of violation of this part or rules adopted by the department pursuant thereto, the department shall have all the rights and powers conferred upon it by section 147-2, with respect to violations or complaints of violation of part I or rules adopted by the department pursuant thereto; and all remedies, procedures, or actions contained in section 147-2 for violations or complaints of violation of part I or rules adopted by the department thereunder, shall be severally and respectively conferred, granted, practiced, and exercised for violations or complaints of violation of the provisions of this part or rules adopted by the department pursuant thereto. [L 1955, c 258, §7; RL 1955, §22-25; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §147-25; am L 1983, c 257, pt of §5]

Rules of Court

Injunction, see HRCP rule 65.



§147-31 - Definitions.

PART III.  EXPORTS:  FLOWERS AND FOLIAGE

§147-31  Definitions.  For the purposes of this part, unless otherwise required by the context:

"Commercial exporter" means any person who exports or causes to be exported from the State of Hawaii:  (1) any fresh or processed flowers or foliage to a wholesaler or retailer for sale or resale or for distribution for commercial or promotional purposes, or (2) any fresh or processed flowers or foliage as a gift for subsequent sale or resale;

"Container" means package used for the export shipment;

"Department" means the department of agriculture;

"Export" means shipment to any point outside the State;

"Flowers and foliage" means cut flowers, foliage, and plants with roots attached;

"Method of packaging" means the manner in which flowers are placed in the container and procedures used to insure retention of desirable qualities in the flowers and foliage;

"Packing material" means anything used in packaging flowers or foliage for shipment other than the container;

"Person" means any individual, firm, corporation, partnership, or association. [L 1959, c 267, pt of §2; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2 and c 139, §1; am L 1963, c 193, §9; Supp, §22-26.2; HRS §147-31; am L 1977, c 20, §1]

Revision Note

Definitions rearranged.

Cross References

Importation of flowers and foliage, see §150A-5.



§147-32 - Rules and regulations.

§147-32  Rules and regulations.  The department of agriculture shall have the necessary powers to carry out and effectuate the purposes of this part, including the following:

To establish, prescribe, modify, or alter, by rules and regulations, which shall have the force and effect of law, grades, standards, and classifications for fresh and processed flowers and foliage, and minimum requirements for fresh and processed flowers and foliage destined for shipment by commercial exporters to points outside, and minimum requirements for containers, packing materials, methods of packing, and requirements for labeling to be used in packaging fresh and processed flowers and foliage destined for shipment by commercial exporters to points outside the State.

The department in establishing such rules and regulations shall consult with appropriate state and federal agencies and with any appropriate industry or trade organization.  The grades, standards, classifications, minimum requirements for flowers and foliage and requirements for containers, packing material, methods of packing, and labeling shall be on the basis of what the department may deem best suited to the agricultural, horticultural, or other interests of the State. [L 1959, c 267, pt of §2; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2 and c 139, §2; Supp, §22-26.3; HRS §147-32]

Cross References

Rulemaking, see chapter 91.



§147-33 - Prohibited acts.

§147-33  Prohibited acts.  No commercial exporter shall ship any fresh or processed flowers or foliage to points outside the State unless such products meet the minimum export quality and condition requirements and are so packaged in containers with such packaging material and in such a manner as to meet the minimum packaging requirements established by rules and regulations promulgated under this part. [L 1959, c 267, pt of §2; Supp, §22-26.4; HRS §147-33]



§147-34 - Inspection; certification fees.

§147-34  Inspection; certification fees.  The board of agriculture may designate any employee or agent of the department as an inspector to classify and inspect fresh and processed flowers and foliage for quality and condition and to determine if containers, packing materials, and methods of packing meet the minimum requirements established.  In addition the inspector may classify and inspect flowers and foliage for quality and condition at the request of persons having a financial interest in the commodities in order to ascertain and to certify to those persons the grade, classification, quality, or condition thereof and other pertinent facts.  The department may fix, assess, and collect or cause to be collected fees for those certification services when they are performed by the employees of the department.  The fees shall be on a uniform basis and in an amount reasonably necessary to cover the cost of certification services provided at the request of persons having a financial interest.  Except for fees collected by the department pursuant to part VII, all fees collected by the department pursuant to this part shall be deposited with the state director of finance to the credit of the general fund. [L 1959, c 267, pt of §2; am L Sp 1959 2d, c 1, §§14, 22; am L 1961, c 132, §2; am L 1963, c 114, §1 and c 193, §10; Supp, §22-26.5; HRS §147-34; am L 2003, c 49, §4]



§147-35 - REPEALED.

§147-35  REPEALED.  L 1993, c 55, §1.



§147-36 - REPEALED.

§147-36  REPEALED.  L 1991, c 74, §1.



§147-37 - Duties of department; violations; proceedings; penalties.

§147-37  Duties of department; violations; proceedings; penalties.  (a)  It shall be the duty of the department to administer and enforce the provisions of this part and rules promulgated thereunder.

(b)  In respect of violations or complaints of violation of this part or rules adopted by the department pursuant thereto, the department shall have all the rights and powers conferred upon it by section 147-2, with respect to violations or complaints of violation of part I or rules adopted by the department pursuant thereto; and all remedies, procedures, or actions contained in section 147-2 for violations or complaints of violation of part I or rules adopted by the department thereunder, shall be severally and respectively conferred, granted, practiced, and exercised for violations or complaints of violation of the provisions of this part or rules adopted by the department pursuant thereto. [L 1959, c 267, pt of §2; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; am L 1963, c 114, §1 and c 193, §11; Supp, §22-26.8; HRS §147-37; am L 1983, c 257, §7]

Rules of Court

Injunctions, see HRCP rule 65.



§147-51 - Definitions.

PART IV.  PROCESSED FOOD

§147-51  Definitions.  For the purpose of this part, unless otherwise required by the context:

"Department" means the department of agriculture;

"Food product" or "product" means any and all fruits, vegetables, nuts, and coffee, or part or parts thereof, produced and processed within the State, any and all honey produced and processed within the State or imported, and also any and all fish and fishery products processed within the State.

"Process" means to can, preserve, freeze, pickle, dry, or otherwise prepare, with or without any added ingredients.

"Processed honey" means honey that has been heated above one hundred twenty degrees Fahrenheit, or filtered through a fine screen of less than one-sixty-fourth inch mesh, or treated with diatomaceous earth, or in any other way that results in the loss of any natural constituent of honey, such as plant pollen and enzymes. [L 1947, c 195, §1; RL 1955, §22-40; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §147-51; am L 1983, c 257, §8; am L 2008, c 167, §6]

Revision Note

Definitions rearranged.



§147-52 - Grades, standards and classifications; changes.

§147-52  Grades, standards and classifications; changes.  The standards for grading and classifying food products that have been or may be hereafter adopted, prescribed, or announced by the United States Department of Agriculture or by or under authority of the Congress of the United States are hereby declared to be the official standards for grading and classifying such food products for the State; provided that the department of agriculture may establish and prescribe other and different, or additional, standards for grading and classifying any such products, to the extent permitted by the laws of the United States, which standards, so established and prescribed by the department, shall be the official standards for grading and classifying any such food products for the State.  The department may also establish and prescribe official standards for grading and classifying any or all food products for which no standards have been adopted, prescribed, or announced by the United States Department of Agriculture or by or under authority of the Congress.  The department may change any standards established and prescribed by it hereunder from time to time. [L 1947, c 195, §2; RL 1955, §22-41; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §147-52]



§147-53 - Department; grades, standards and classifications; factors.

§147-53  Department; grades, standards and classifications; factors.  In establishing any grades, standards, or classifications for any food product, the department of agriculture, in addition to such factors as may be specified in any other law, shall take into account and base the grades, standards, or classifications upon such of the following factors as shall be applicable to the product involved:  degree of maturity; size, measured by dimensions or weight; degree of freshness, as determined by physical examination or chemical test or analysis; moisture content; uniformity; color; firmness; tenderness; defects; injury; damage; diseases; appearance; mixture of varieties; decay; conformation; soundness; varietal characteristics or type; number of specimens per pound; nature of pack; presence of dirt or other foreign material; condition as to temperature and extent to which the product is hot or heating or is in a sour condition; extent to which product is satisfactory for human or other consumption or use; extent to which the product has been affected by handling or treatment; extent to which the product has a commercially objectionable flavor or odor; and other factors indicative of class, quality, or condition, and of the value or suitability of the product involved for the commercial or other use to be made thereof.  In addition the department shall take into account any grades, standards, or classifications for such product established by the United States Department of Agriculture and also applicable federal grades and standard laws. [L 1947, c 195, §3; RL 1955, §22-42; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §147-53]



§147-54 - Department, consideration of use.

§147-54  Department, consideration of use.  The factors required to be considered by the department of agriculture in establishing any grades, standards, or classifications for any food product shall be applied in accordance with the extent to which and manner in which the same relate to the quality and condition of that product and the value and suitability thereof for the commercial or other use to which it is normally put. [L 1947, c 195, §4; RL 1955, §22-43; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §147-54]



§147-55 - Department, notice of hearing.

§147-55  Department, notice of hearing.  In establishing and prescribing the standards, or any alterations or modifications to the standards, the department of agriculture shall call a public hearing and give notice thereof in conformity with chapter 91. [L 1947, c 195, §5; RL 1955, §22-44; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; am L 1965, c 96, §20; HRS §147-55]



§147-56 - Department, hearing, determination.

§147-56  Department, hearing, determination.  After holding a public hearing upon the establishment, alteration, or modification of any grades, standards, or classifications, the department of agriculture shall consider the facts and arguments presented at the hearing and shall establish and prescribe, by rule and regulation, such grades, standards, and classifications, or modify or alter such grades, standards, and classifications, as it may deem best suited to the agricultural, horticultural, or other interests of the State and the inhabitants thereof. [L 1947, c 195, §6; RL 1955, §22-45; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §147-56]



§147-57 - Department, rules and regulations, contracts, cooperation, fees.

§147-57  Department, rules and regulations, contracts, cooperation, fees.  The department of agriculture, in addition to powers granted by this part or any other law, shall have all powers necessary or convenient to carry out and effectuate this part, including the following:

(1)  To prescribe rules and regulations, not inconsistent with this part, respecting:  the standards for grading and classifying, and the grades, standards, and classification for, food products; the inspection, grading, and classification of food products; the determination and certification of the grade, classification, quality, and condition of food products and such other pertinent facts as the department may deem advisable; the licensing of inspectors, graders, and samplers and the duties of such inspectors, graders, and samplers; methods of test, analysis, and examination in determining the grade, classification, quality, and condition of food products; the official word or words, figure, or letter to indicate official grade or standards of quality or condition of food products; the design, form, and use of official labels and statements for use on packages or containers of products inspected, graded, classified, and certified under this part; and continuous factory inspection, grading, classification, and certification of food products;

(2)  To contract with the United States Department of Agriculture for the services of an inspector or inspectors employed by the department and the establishment of a cooperative inspection service with the United States government;

(3)  To cooperate with the United States or any department thereof, in accomplishing the matters or things provided for herein;

(4)  To fix, assess, and collect, or cause to be collected, fees for inspecting or classifying food products, such fees to be on a uniform basis in an amount reasonably necessary to cover, as nearly as may be, the cost of the inspection and the administration of this part; provided that the department may adjust the fees to be collected hereunder to meet the expenses necessary to carry out the provisions hereof and may prescribe a different scale of fees for different localities; and provided further that the department may prescribe a reasonable charge for traveling expenses and services.  Charges for continuous factory inspection and grading may be fixed, assessed, and collected on such contract basis as will reimburse the State for the salary and all expenses of the factory inspector or grader, to which shall be added an appropriate percentage of charges assessed to cover, as nearly as practicable, administrative overhead expense. [L 1947, c 195, §7; RL 1955, §22-46; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §147-57]

Cross References

Rulemaking, see chapter 91.



§147-58 - Department; inspections, etc.

§147-58  Department; inspections, etc.; request necessary.  The board of agriculture may designate any employee or agent of the department of agriculture to inspect or classify food products, in accordance with such regulations as the department may prescribe, at the request of persons having an interest in the products, and to ascertain and certify to the persons the grade, classification, quality, or condition thereof and other pertinent facts as the department may require.  The inspections, classifications, and certifications shall be requested, and in no case shall be required by the department. [L 1947, c 195, §8; RL 1955, §22-47; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §147-58; am L 1978, c 12, §2; am L Sp 1995, c 8, §4]



§147-59 - Continuous factory inspection; request necessary; labels or marks.

§147-59  Continuous factory inspection; request necessary; labels or marks.  The board of agriculture may designate any employee or agent of the department of agriculture to perform continuous factory inspection or classification of food products, in accordance with such rules and regulations as the department may prescribe, at the request of persons having an interest in the products, and to ascertain and certify to the persons the grade, classification, quality, or condition thereof and such other pertinent facts as the department may require.  Such inspections, classifications and certifications shall be requested, and in no case shall be required by the department.

Subject to rules and regulations prescribed by the department, an appropriate state label or mark or marks, established and adopted by the department, may be used on packages or containers of food products which are so continuously inspected and graded and are found to meet the official grades or standards of the department shown on the label or by the mark or marks.  The labels shall include a statement of the official grade or standard of the product contained in the package or container, as graded or classified under this part, and may include, in whole or in part, a facsimile of the seal of the department.  The department may register any label as a trademark under the laws of the State or may register it with the United States government and any state or foreign government.

The department may fix, assess, and collect, or cause to be collected, fees for the use of labels or marks or may print and sell the labels, at charges to be fixed by the department, to persons authorized to use them on packages or containers, or may rent dies or cuts of labels or marks, at a charge to be fixed by the department, to persons authorized to use them. [L 1947, c 195, §9; RL 1955, §22-48; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §147-59]

Cross References

Trademarks, see chapter 482.



§147-60 - Certificate, appeal to department.

§147-60  Certificate, appeal to department.  Whenever any quantity of any food product has been inspected and certified hereunder and a question arises as to whether the certificate issued therefor shows the true grade, classification, quality, or conditions of the product, any interested person, subject to such regulations as the department of agriculture may prescribe, may appeal the question to the board of agriculture, and the board may cause such investigation to be made and such tests to be applied as it may deem necessary and determine and issue a finding as to the true grade or classification of the product or the quality or condition thereof.  Whenever an appeal is taken to the board under this section it shall charge, assess, and collect, or cause to be collected, a reasonable fee, to be fixed by the board, which shall be refunded if the appeal is sustained. [L 1947, c 195, §10; RL 1955, §22-49; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §147-60]



§147-61 - Certificate, prima facie evidence.

§147-61  Certificate, prima facie evidence.  A certificate, when not superseded by a finding on appeal, or a finding on appeal of the grade, classification, quality, or condition of any food product, issued under this part and all certificates issued under authority of the Congress of the United States relating to the grade, classification, quality, or condition of food products shall be accepted in any court of this State as prima facie evidence of the true grade, classification, quality, or condition of such food product at the time of its inspection. [L 1947, c 195, §11; RL 1955, §22-50; HRS §147-61]



§147-62 - Misrepresentation as to grade, etc.

§147-62  Misrepresentation as to grade, etc., penalties.  (a)  If any quantity of any food product has been inspected and a certificate issued hereunder showing the grade, classification, quality, or condition thereof, no person shall represent that the grade, classification, quality, or condition of the product at the time and place of the inspection was other than as shown by the certificate.

(b)  If any lot or lots of any food product has been inspected and a certificate issued hereunder showing the grade, classification, quality, or condition of the lot or lots, no person shall represent that the certificate is descriptive of or relates to any other lot or lots of food products not inspected hereunder and not covered by the certificate.

(c)  Whenever any standard for the grading or classification of any food product becomes effective under this part, and any word or words, figure, or mark or marks, or letter, has been established and adopted by the department to indicate the grade or quality of the food product contained in any package or container, it shall be unlawful for any person to use any of the words, letters, figures, or marks, in connection with any package or container, to represent the grade or quality of the food product contained therein, to be sold or offered for sale, if the product does not meet the requirements of the grade indicated by the marking.

(d)  Whenever any standard for the grading or classification of any food product becomes effective under this part, and any label has been established and adopted by the department to indicate the grade, quality or condition of the food product contained in any package or container, it shall be unlawful for any person to use any label, in connection with any package or container, unless authorized so to use it by, or under the rules prescribed by, the department. [L 1947, c 195, §12; RL 1955, §22-51; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §147-62; am L 1983, c 257, §9]



§147-63 - Remedies, extension of other powers.

§147-63  Remedies, extension of other powers.  In respect of violations or complaints of violation of this part or rules adopted by the department pursuant thereto, the department shall have all the rights and powers conferred upon it by section 147-2, with respect to violations or complaints of violation of part I or rules adopted by the department pursuant thereto; and all remedies, procedures, or actions contained in section 147-2 for violations or complaints of violation of part I or rules adopted by the department thereunder, shall be severally and respectively conferred, granted, practiced, and exercised for violations or complaints of violation of the provisions of this part or rules adopted by the department pursuant thereto. [L 1947, c 195, §13; RL 1955, §22-52; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §147-63; am L 1983, c 257, §10]



§147-64 - Deposit of moneys.

§147-64  Deposit of moneys.  Except for fees collected by the department pursuant to part VII, all fees, charges, expenses, civil penalties, and other moneys collected by the department under this part or any rules prescribed by the department pursuant to this part shall be deposited with the state director of finance to the credit of the general fund. [L 1947, c 195, §14; RL 1955, §22-53; am L Sp 1959 2d, c 1, §§14, 22; am L 1961, c 132, §2; am L 1963, c 114, §1 and c 193, §12; HRS §147-64; am L 2003, c 49, §5]



§147-71 - Words and phrases defined.

PART V.  CHICKEN EGGS

§147-71  Words and phrases defined.  Whenever used in this part, unless the context otherwise requires:

"Addled" or "white rot" means an egg which is putrid or rotten;

"Adherent yolk" means an egg in which the yolk has settled to one side and become fastened to the shell;

"Black rot" means an egg which has deteriorated to such an extent that the whole interior presents a blackened appearance before the candle;

"Blood ring" means an egg which contains blood;

"Consumer" means any person purchasing eggs for the person's own family use or consumption, or a restaurant, hotel, boarding house, bakery, or other institution purchasing eggs for serving to guests or patrons, or for its or their use in cooking or baking;

"Eggs" means chicken eggs in the following forms:

(1)  Uncooked in the shell; and

(2)  Liquid, frozen, or dried whole egg meats, whites of eggs or egg yolks;

"Moldy" means an egg in which mold has developed inside the shell;

"Retailer" means any person, firm, corporation, or association which sells eggs to a consumer. [L 1931, c 70, §2; RL 1935, §1074; RL 1945, §1305; RL 1955, §22-70; am L 1959, c 5, §1(b); HRS §147-71; am L 1985, c 18, §1; gen ch 1985]

Revision Note

Definitions rearranged.



§147-72 - Sale of bad eggs.

§147-72  Sale of bad eggs.  No person shall sell, or offer to sell, or expose for sale, any eggs unfit for human food unless they are broken in shell and then denatured so that they cannot be used for human food.  For the purposes of this part an egg is deemed unfit for human food if it is addled or moldy, if it contains a black spot, black rot, white rot, or blood ring; if it has an adherent yolk or a bloody or green white (albumen), or if it consists in whole or in part of a filthy, decomposed or putrid substance. [L 1931, c 70, §1; RL 1935, §1073; RL 1945, §1304; RL 1955, §22-71; HRS §147-72]



§147-73 - Enforcement.

§147-73  Enforcement.  The department of agriculture is empowered through its authorized agents, deputies and inspectors to enforce this part and to have supervision and control of all enforcement officers of this part in the State. [L 1931, c 70, §3; RL 1935, §1075; am L 1939, c 92, §1; RL 1945, §1306; RL 1955, §22-72; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §147-73]



§147-74 - Grading standards and regulations.

§147-74  Grading standards and regulations.  Subject to chapter 91, the department of agriculture may make rules with respect to:

(1)  Sale and transportation for sale of eggs for human consumption;

(2)  Specific grades or standards of quality, condition and size or weight classes which shall conform when practical to those established by the United States Department of Agriculture as local conditions will permit;

(3)  Inspection and classification;

(4)  Assessment and collection of fees for requested certification as to grade, standard of quality, condition, and size or weight classes;

(5)  Labeling of containers of imported and locally produced eggs and marking of individual imported eggs as to origin;

(6)  Seller's invoice for sale of eggs;

(7)  Records of imported shell eggs of foreign origin;

(8)  Methods of determining egg quality, which shall not include recandling or any other method applied to eggs in interstate commerce which is discriminatory or impairs that commerce in any way or requires a cost increase of eggs in interstate commerce;

(9)  Enforcement of this part and of the rules adopted under this part. [L 1931, c 70, §4; RL 1935, §1076; RL 1945, §1307; am L 1955, c 167, §1; RL 1955, §22-73; am L 1959, c 54, §1; am L Sp 1959 2d, c 1, §22; am L 1961, c 103 and c 132, §2; HRS §147-74; am L 1972, c 67, §1 and c 147, §2; am L 1983, c 177, §2]

Case Notes

Cited:  41 H. 565, 566.



§147-75 - Notice of grade and size; designation of origin of imported eggs.

§147-75  Notice of grade and size; designation of origin of imported eggs.  It shall be unlawful for any person to sell, or offer to sell, or expose for sale to a consumer, any eggs, other than those of the person's own production at the place of production, intended for human consumption, without notifying, by suitable sign or label, the person purchasing or intending to purchase the same whether the same are imported from the mainland United States or foreign countries or of island production, and the exact grade or quality and the size or weight of the eggs, according to the standards prescribed by the department of agriculture.

The word "island" shall be used to designate the geographic origin of eggs produced in this State.

Eggs imported from the mainland United States or foreign countries shall be individually marked as to origin.  Imported eggs shall not be removed from any dock or landing without permission of the department of agriculture and shall not be processed, sold, or offered for sale until the consignee thereof has been furnished with a certificate from the department of agriculture certifying that the eggs contained in the shipment in which the eggs arrived are marked as provided in this section and rules of the department of agriculture; provided that eggs which are intended for hatching or sale as balut and eggs which are preserved with an outer covering of ashes and salt need not be marked as herein provided. [L 1931, c 70, §5; RL 1935, §1077; am L 1935, c 164, §1; am L 1939, c 175, §1; RL 1945, §1308; am L 1953, c 242, §1; am L 1955, c 167, §§2, 4; RL 1955, §22-74; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §147-75; am L 1983, c 177, §3; gen ch 1985; am L 1989, c 55, §1]

Case Notes

Cited:  41 H. 565, 571; 47 H. 652, 660, 394 P.2d 618.



§147-76 - Advertisement of eggs and price.

§147-76  Advertisement of eggs and price.  It shall be unlawful to advertise in newspaper or by sign, handbill, placard, or otherwise, the price at which eggs are offered for sale without plainly indicating in conjunction with price, the full and correct designation of grade, size of the eggs according to the standards in this chapter, of geographic origin of eggs, and of shell treatment if applicable.  The designations shall be in a typeface or other conspicuous letters as provided in the rules of the department of agriculture. [L 1959, c 22, §1; Supp, §22-74.1; HRS §147-76; am L 1989, c 87, §1]



§147-77 - Signs and labels on cartons, crates, etc.

§147-77  Signs and labels on cartons, crates, etc.  The signs and labels required by section 147-75 shall likewise be affixed to the cartons, crates, and cases containing eggs required to be marked as in the section provided. [L 1953, c 90, §1; RL 1955, §22-75; HRS §147-77]



§147-78 - Seller's invoice.

§147-78  Seller's invoice.  Every person, in selling eggs to a retailer, shall furnish to the retailer an invoice showing the exact grade or quality and the size or weight of the eggs according to the standards prescribed by the department of agriculture.  A copy of the invoice shall be kept on file by the person selling and by the retailer at their respective places of business for a period of thirty days, and shall be available for inspection at all reasonable times by accredited inspectors or representatives of the department. [L 1931, c 70, §6; RL 1935, §1078; RL 1945, §1309; am L 1955, c 167, §3; RL 1955, §22-76; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §147-78]



§147-79 - Penalties.

§147-79  Penalties.  Every person who violates this part shall be fined not more than $1,000 or imprisoned not more than one year, or both. [L 1931, c 70, §7; RL 1935, §1079; RL 1945, §1310; RL 1955, §22-77; HRS §147-79; am L 1983, c 177, §4]



§147-80 - Administrative penalties.

§147-80  Administrative penalties.  The department of agriculture may, after notice and opportunity for hearing, fine any person who violates this part or any rule adopted under this part, not more than $1,000 for each separate offense.  Each day or instance of violation shall constitute a separate offense.  Any action taken to impose or collect the penalty provided for in this section shall be considered a civil action. [L 1983, c 177, pt of §5; am L 1985, c 18, §2]



§147-81 - Remedies and penalties not exclusive.

[§147-81]  Remedies and penalties not exclusive.  The penalties and remedies provided in this part with respect to any violation of this part shall not be deemed exclusive of each other or of other civil or criminal rights, remedies, or penalties provided or allowed by law with respect to any such violation. [L 1983, c 177, pt of §5]



§147-91 - Standard grades; rules and regulations.

PART VI.  BEEF, PORK, AND POULTRY CARCASSES

§147-91  Standard grades; rules and regulations.  The department of agriculture shall adopt standard grades for beef, pork, mutton, and lamb carcasses and make rules and regulations relating thereto, subject to chapter 91, which shall have the force and effect of law, and shall be applicable only to carcasses previously inspected and passed for wholesomeness.  The rules and regulations may include provisions for the enforcement thereof, including the definitions of prohibited acts and the penalties therefor, and may fix reasonable fees for the grading services, furnished under this part.  The fees shall be on a uniform basis and in an amount reasonably necessary to cover the cost of inspection and the administration of this part, but not to exceed the maximum fees charged by the federal grading service. [L 1955, c 272, §1; RL 1955, §22-90; am L 1957, c 172, §1(a); am L Sp 1959 2d, c 1, §22; am L 1961, c 103 and c 132, §2; HRS §147-91]



§147-92 - Federal standards.

§147-92  Federal standards.  The department of agriculture may adopt the federal grade standards for the grading of beef, pork, mutton and lamb. [L 1955, c 272, §2; RL 1955, §22-91; am L 1957, c 172, §1(b); am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §147-92]



§147-93 - Cooperating with federal authority.

§147-93  Cooperating with federal authority.  The department of agriculture may enter into cooperative agreements with the United States Department of Agriculture for the purpose of grading beef, pork, mutton, and lamb carcasses. [L 1957, c 172, §1(c); am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; Supp, §22-92; HRS §147-93; am L 2003, c 49, §6]



§147-94 - Grading voluntary.

§147-94  Grading voluntary.  The grading of beef, pork, mutton, and lamb carcasses by trained graders cooperating with or employed by the department of agriculture shall be voluntary with the producer or the producer's agent. [L 1955, c 272, §3; RL 1955, §22-92; ren and am L 1957, c 172, §1(d) and (e); am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §147-94; gen ch 1985]



§147-95 - Regulation of advertising.

§147-95  Regulation of advertising.  The department of agriculture may regulate advertising in regard to grading, inspection, and origin of carcasses or parts thereof by slaughterers, wholesalers, and retailers of beef, pork, or poultry carcasses offered for sale, regardless of the origin of such carcasses. [L 1955, c 272, §4; RL 1955, §22-93; ren L 1957, c 172, §1(d); am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §147-95]



§147-96 - Public hearings.

§147-96  Public hearings.  Before adopting any rules or regulations authorized by this part, the department of agriculture shall first hold a public hearing upon the proposed rules or regulations on each island. [L 1955, c 272, §5; RL 1955, §22-94; ren L 1957, c 172, §1(d); am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §147-96]

Cross References

Rulemaking, see chapter 91.



§147-97 - Disposition of fees.

§147-97  Disposition of fees.  All fees collected under this part shall be paid into a special fund established by the department of agriculture and shall be expended for the purposes of this part. [L 1957, c 172, §1(f); Supp, §22-96; HRS §147-97; am L 2003, c 49, §7]



§147-101 - Certification services revolving fund.

PART VII.  CERTIFICATION SERVICES REVOLVING FUND

Note

Part heading amended by L 2003, c 49, pt of §8.

§147-101  Certification services revolving fund.  There is established a certification services revolving fund for use by the department of agriculture to support certification or audit services established under parts I, III, IV, VIII, and IX.  Moneys in the fund may be expended for materials, salaries, equipment, training, travel, and other costs related to providing certification or audit services.  Notwithstanding sections 147-10, 147-34, 147-64, 147-114 and 147-126, moneys derived from the certification or audit services provided by temporary inspectors employed under this part or from charges for traveling expenses or extraordinary services shall be deposited into the fund. [L 1994, c 264, §3; am L 2000, c 253, §150; am L 2003, c 49, pt of §8]



§147-102 - Certification and audit services.

[§147-102]  Certification and audit services.  The department of agriculture shall fix, assess, and collect fees for certification or audit services provided by temporary inspectors employed under this part.  The fees shall be in amounts necessary to cover all costs of the administration and provision of the certification or audit services provided under this part; provided that the department of agriculture shall establish charges for traveling expenses and extraordinary services when the performance of the services involves unusual cost.  The fees and charges established by the department of agriculture shall not be subject to chapter 91.  The department of agriculture may employ temporary inspectors to assist in providing certification or audit services under parts I, III, IV, VIII, and IX, and those temporary inspectors shall be exempt from chapter 76. [L 2003, c 49, §2]



§147-111 - Definitions.

[PART VIII.]  AGRICULTURAL SAFETY AND SECURITY

[§147-111]  Definitions.  As used in this part, unless the context otherwise requires:

"Department" means the department of agriculture. [L 2003, c 49, pt of §1]



§147-112 - Cooperative agreements and contracts to provide auditing and certification services.

[§147-112]  Cooperative agreements and contracts to provide auditing and certification services.  The department may enter into cooperative agreements with the United States Department of Agriculture or other agreements and contracts with private parties or other governmental agencies for the purposes of:

(1)  Auditing and certifying that applicants are following good agricultural, handling, processing, and manufacturing practices; and

(2)  Maintaining food security and product traceability. [L 2003, c 49, pt of §1]



§147-113 - Audits and certification; requests necessary.

[§147-113]  Audits and certification; requests necessary.  The department may designate any employee or agent of the department to conduct the audits and certification authorized under this part at the request of persons having a financial interest in the business or product.  These audits and certification may be requested, but in no case shall be required by the department. [L 2003, c 49, pt of §1]



§147-114 - Fees and deposit of moneys.

[§147-114]  Fees and deposit of moneys.  (a)  The department shall fix, assess, and collect fees for the audit and certification services provided under this part.  The fees shall be as established under cooperative agreement with the United States Department of Agriculture or other governmental agencies or, if not applicable, as established by rule under section 147-7.  The department may also charge an amount necessary to cover all costs of traveling expenses and extraordinary services when the performance of the services involves unusual cost in their performance.

(b)  Except for fees collected by the department pursuant to part VII, all fees and expenses collected by the department pursuant to this part shall be deposited with the director of finance to the credit of the general fund. [L 2003, c 49, pt of §1]



§147-115 - Certificate as evidence.

[§147-115]  Certificate as evidence.  A certificate issued under this part and all certificates issued under the authority of the Congress of the United States relating to matters covered by this part shall be acceptable in any court of this State as prima facie evidence of the status of a business or product at the time of its audit. [L 2003, c 49, pt of §1]



§147-121 - Official certifying agency.

[PART IX.]  SEED CERTIFICATION

[§147-121]  Official certifying agency.  The department is designated as the official certifying agency for certifying seed concerning genetic purity, identity, quality, and condition for the State.  The department may appoint an appropriate agent to do the work necessary for the certifications in compliance with established standards. [L 2003, c 49, pt of §1]



§147-122 - Definitions.

[§147-122]  Definitions.  As used in this part, unless the context otherwise requires:

"Certifying agency" means:

(1)  An agency authorized under the laws of a state, territory, or possession of the United States to officially certify seed and which has standards and procedures approved by the United States Secretary of Agriculture to assure the genetic purity, identity, quality, and condition of the seed certified; or

(2)  An agency of a foreign country determined by the United States Secretary of Agriculture to adhere to procedures and standards for seed certification comparable to those adhered to generally by seed certifying agencies under paragraph (1).

"Department" means the department of agriculture.

"Seed" means:

(1)  The seed of grass, forage, cereal, and fiber crops;

(2)  Other kinds of seed commonly recognized as agricultural or vegetable seed; and

(3)  Other kinds of propagating materials. [L 2003, c 49, pt of §1]



§147-123 - Cooperative agreements and contracts to provide agricultural crop certification services.

[§147-123]  Cooperative agreements and contracts to provide agricultural crop certification services.  The department may enter into cooperative agreements with the United States Department of Agriculture or other agreements and contracts with private parties or other governmental agencies for the purposes of certifying seed. [L 2003, c 49, pt of §1]



§147-124 - Certification; requests necessary.

[§147-124]  Certification; requests necessary.  The department may designate any employee or agent of the department to conduct the inspections and certification authorized under this part at the request of persons having a financial interest in the seed. These inspections and certification may be requested, but in no case shall be required by the department. [L 2003, c 49, pt of §1]



§147-125 - Rules.

[§147-125]  Rules.  The department shall have the necessary powers to carry out and effectuate the purposes of this part, and, subject to chapter 91, may adopt rules with respect to:

(1)  Standards for grades, genetic purity, identity, quality, and condition of seed;

(2)  Procedures for certifying seed; and

(3)  Other matters necessary to carry out the purposes of this part. [L 2003, c 49, pt of §1]



§147-126 - Fees and deposit of moneys.

[§147-126]  Fees and deposit of moneys.  (a)  The department shall fix, assess, and collect fees for the inspection and certification services provided under this part.  The fees shall be as established under cooperative agreement with the United States Department of Agriculture or other government agencies or, if not applicable, as established by rule under section 147-7.  The department may also charge an amount necessary to cover all costs of traveling expenses and extraordinary services when the performance of the services involves unusual cost in their performance.

(b)  Except for fees collected by the department pursuant to part VII, all fees and expenses collected by the department pursuant to this part shall be deposited with the director of finance to the credit of the general fund. [L 2003, c 49, pt of §1]



§147-127 - Certificate as evidence.

[§147-127]  Certificate as evidence.  A certificate issued under this part and all certificates issued under the authority of the Congress of the United States relating to matters covered by this part shall be acceptable in any court of this State as prima facie evidence of the genetic purity, identity, quality, and condition of seed at the time of its inspection. [L 2003, c 49, pt of §1]






CHAPTER 148 - ADVERTISING AND MARKETING

§148-1 - Definitions.

PART I.  FRUITS, VEGETABLES, AND COFFEE

§148-1  Definitions.  As used in this part:

"Chairperson" means chairperson of the board of agriculture or the chairperson's authorized agents;

"Department" means the department of agriculture;

"Fresh fruits, fresh vegetables, and coffee" means any fresh fruit, fresh vegetable and coffee whether imported or produced in the State. [L 1961, c 73, §1 and c 132, §2; am L 1963, c 206, §2; Supp, §22C-1; HRS §148-1; am L 1969, c 72, §1; gen ch 1985, 1993]



§148-2 - Rules and regulations.

§148-2  Rules and regulations.  To carry out and effectuate the purpose of this part, the department of agriculture may, subject to chapter 91, establish, prescribe, modify, or alter rules and regulations, which shall have the force and effect of law to control the advertisement of fresh fruits, fresh vegetables, or coffee including requirement for specifying size, grade, geographic origin, or quality, in conjunction with price.

The department in establishing such rules and regulations shall consult with appropriate state and federal agencies and with any appropriate industry or trade organization.  The rules and regulations for controlling advertising and requirements for specifying size, grade, geographic origin, or quality in conjunction with price shall be on the basis of what the department may deem best suited to the interest of the consumer, the producer, and the public. [L 1961, c 73, §2, c 103, and c 132, §2; Supp, §22C-2; HRS §148-2]



§148-3 - Duties of chairperson; violations; proceedings; penalties.

§148-3  Duties of chairperson; violations; proceedings; penalties.  The chairperson shall enforce this part and any rule made by the department.

The following penalties and remedies shall apply in instances of violations of this part or the rules issued by the department:

(1)  Violation of this part or of any rule issued thereunder is declared a public nuisance and may be enjoined or abated; and

(2)  Every person who violates this part or any rule issued thereunder shall, after notice and opportunity for hearing, be fined not less than $50 nor more than $500.  Each day a violation continues shall constitute a separate offense.  Any action taken to impose or collect the penalty provided for in this section shall be considered a civil action.

The penalties and remedies prescribed in this part shall be concurrent and alternative with any and all other civil, criminal, or alternative rights, remedies or penalties provided by law. [L 1961, c 73, §3; am L 1963, c 206, §2; Supp, §22C-3; HRS §148-3; am L 1985, c 99, §1; gen ch 1993]

Rules of Court

Injunctions, see HRCP rule 65.



§148-11 to 20 - REPEALED.

PART II.  POULTRY

§§148-11 to 20  REPEALED.  L 1983, c 75, §2.



§148-31 - REPEALED.

PART III.  PORK--REPEALED

§148-31  REPEALED.  L 2000, c 30, §1.



§148-51 - REPEALED.

PART IV.  PESTICIDES--REPEALED

§148-51  REPEALED.  L 1995, c 32, §1.



§148-61 - Establishment of a seal of quality program.

[PART V.]  SEAL OF QUALITY

[§148-61]  Establishment of a seal of quality program.  There is established within the department of agriculture a seal of quality program, which may include a certificate of origin. This program shall establish official seals of quality for fresh and processed agricultural products that are produced within the State.  The seals of quality may be in the form of seals, brands, labels, or trademarks. [L 2002, c 163, pt of §2]



§148-62 - Authorization to contract with nonprofit corporations; duties.

[§148-62]  Authorization to contract with nonprofit corporations; duties.  (a)  The department of agriculture may enter into contracts with nonprofit corporations to engage in the activities in subsections (b), (c), and (d).  These nonprofit corporations shall:

(1)  Maintain status as a nonprofit corporation pursuant to section 501(c) of the Internal Revenue Code of 1986, as amended; and

(2)  Consist of a board of directors comprised of representatives from a cross-section of agricultural organizations, commodity groups, and governmental agencies.

(b)  The nonprofit corporations contracted under subsection (a) may develop and recommend to the department of agriculture for adoption, rules relating to:

(1)  The design of a seal of quality for agricultural products that are grown, processed, or manufactured in Hawaii;

(2)  The standards and criteria for agricultural products grown, processed, or manufactured in Hawaii that must be satisfied to obtain use of the seal of quality; and

(3)  The license fees required for use of the seal of quality.

(c)  The nonprofit corporations contracted under subsection (a) shall:

(1)  Develop and implement marketing programs for products licensed to use the seal of quality;

(2)  Issue licenses for the use of the seal of quality and collect the license fees established by rules of the department of agriculture; and

(3)  Develop promotional materials and establish and collect fees for the use of these promotional materials.

(d)  The nonprofit corporations contracted under subsection (a) may:

(1)  Assist the department of agriculture in monitoring compliance with the requirements for the use of the seal of quality; and

(2)  Accept gifts or grants in any form from any public agency or any other source. [L 2002, c 163, pt of §2]



§148-63 - Rules.

[§148-63]  Rules.  Subject to chapter 91, the department of agriculture shall adopt rules, as necessary, with respect to:

(1)  Definition of terms;

(2)  The design of the seals of quality for identifying fresh or processed agricultural commodities that are produced within the State;

(3)  The categories of fresh or processed agricultural commodities that are eligible to use the seals of quality;

(4)  The minimum quality of fresh or processed agricultural commodities that are eligible to use the seals of quality;

(5)  The minimum per cent of wholesale value added within the State to qualify for use of the seals of quality;

(6)  Minimum packaging and labeling requirements for fresh or processed agricultural commodities using a seal of quality;

(7)  Application forms for the license to use the seals of quality and the information required to be included on the application forms;

(8)  Assessment and collection of license fees for the use of the seals of quality to cover the costs of providing the service;

(9)  Assessment and collection of charges for stickers, placards, and other promotional materials provided by the department of agriculture;

(10)  Provisions for the appropriate use of seals of quality, including use in advertisements;

(11)  Record keeping requirements for parties licensed to use the seals of quality;

(12)  Administrative penalties for violation of this part; and

(13)  Enforcement of this part. [L 2002, c 163, pt of §2]



§148-64 - Enforcement.

[§148-64]  Enforcement.  (a)  The department of agriculture, through its authorized agents and employees, shall enforce this part.

(b)  The department of agriculture or its authorized agent may examine, during normal business hours, any ledgers, books, accounts, memoranda, and other documents, fresh or processed agricultural products, supplies, and equipment, and any other articles and things used in connection with the business of a person licensed under this part. [L 2002, c 163, pt of §2]



§148-65 - Prohibited acts.

[§148-65]  Prohibited acts.  No person shall:

(1)  Use a seal of quality established under this part without being licensed;

(2)  Use a seal of quality on a fresh or processed agricultural commodity that does not meet the requirements of this part;

(3)  Use a device, symbol, indicia, or by any other means imitate the seal of quality established by this part; or

(4)  Make any claim that a fresh or processed agricultural commodity is permitted to use a seal of quality when it is not. [L 2002, c 163, pt of §2]



§148-66 - Administrative penalties.

[§148-66]  Administrative penalties.  (a)  The department of agriculture, after notice and opportunity for hearing, may revoke or suspend any license issued under this part for any violation of this part.

(b)  The department of agriculture, after notice and opportunity for hearing, may fine any person who violates this part, not more than $1,000 for each separate offense.  Each day or instance of violation shall constitute a separate offense.  Any action taken to impose or collect the penalty provided for in this section shall be considered a civil action. [L 2002, c 163, pt of §2]



§148-67 - Seal of quality special fund.

[§148-67]  Seal of quality special fund.  (a)  There is established in the state treasury the seal of quality special fund, into which shall be deposited:

(1)  All revenues from the operations of the seal of quality program established under section 148-61;

(2)  Fines collected under section 148-66; and

(3)  Any appropriations made by the legislature to the fund.

(b)  Moneys in the special fund may be expended for all costs associated with the seal of quality program, including:

(1)  Conducting trade shows, retail shows, conferences, seminars, and other promotional activities;

(2)  Expenses for designs, program labels, items and materials, displays, brochures, media advertisements, inspection, and review and investigative activities relating to application and enforcement of the program;

(3)  Printing, mailing, airfare and per diem, lei, decors, rental of facilities and audio visual equipment, display and booth fees, participation fees, general supplies; and

(4)  Any other expense necessary to administer the program. [L 2007, c 120, §1]






CHAPTER 148D - AQUACULTURE ADVISORY COUNCIL

CHAPTER 148D

AQUACULTURE ADVISORY COUNCIL

REPEALED.  L 2000, c 71, §1.



CHAPTER 149 - ECONOMIC POISONS

CHAPTER 149

ECONOMIC POISONS

REPEALED.  L 1972, c 58, §2.



CHAPTER 149A - HAWAII PESTICIDES LAW

§149A-1 - Short title.

PART I.  GENERAL PROVISIONS

§149A-1  Short title.  This chapter may be cited as the "Hawaii Pesticides Law". [L 1972, c 58, pt of §1; ree L 1975, c 126, pt of §1]



§149A-2 - Definitions.

§149A-2  Definitions.  As used in this chapter, unless the context clearly requires otherwise:

"Active ingredient" means:

(1)  In the case of a pesticide other than a plant regulator, defoliant, or desiccant, an ingredient which will prevent, destroy, repel, or mitigate any pest;

(2)  In the case of a plant regulator, an ingredient which, through physiological action, will accelerate or retard the rate of growth or maturation or otherwise alter the behavior of ornamental or crop plants or the produce thereof;

(3)  In the case of a defoliant, an ingredient which will cause the leaves or foliage to drop from a plant; and

(4)  In the case of a desiccant, an ingredient which will artificially accelerate the drying of plant tissues.

"Adulterated" means any pesticide if its strength or purity falls below the professed standard of quality as expressed on its labeling under which it is sold, or if any substance has been substituted wholly or in part for the pesticide, or if any valuable constituent of the pesticide has been wholly or in part abstracted.

"Animal" means all vertebrate and invertebrate species, including but not limited to humans and other mammals, birds, fish, and shellfish.

"Board" means board of agriculture.

"Certified pesticide applicator" means any individual who is certified under section 149A-33(1) as authorized to use or supervise the use of any pesticide which is classified for restricted use.

"Chairperson" means chairperson of the board of agriculture.

"Commercial pesticide applicator" means any certified pesticide applicator, whether or not the applicator is a private pesticide applicator with respect to some uses, who uses or supervises the use of any pesticide which is classified for restricted use for any purpose or on any property other than as provided by section 149A-2.

"Defoliant" means any substance or mixture of substances intended for causing the leaves or foliage to drop from a plant, causing or without causing abscission.

"Department" means department of agriculture.

"Desiccant" means any substance or mixture of substances intended for artificially accelerating the drying of plant tissues.

"Device" means any instrument or contrivance, other than a firearm, which is intended for trapping, destroying, repelling, or mitigating any pest or any form of plant or animal life (other than humans and other than bacteria, viruses, or other microorganisms on or living in humans or other animals); but not including equipment used for application of pesticides when sold separately therefrom.

"Distribute or sell" means to distribute, sell, offer for sale, hold for distribution, hold for sale, hold for shipment, ship, deliver for shipment, release for shipment, or receive and deliver or offer to deliver; provided that the term does not include the holding or application of registered pesticides or the use of dilutions of registered pesticides by any applicator who provides a service of controlling pests without delivering any unapplied pesticide to any person so served.

"Environment" includes water, air, land, and all plants and humans and other animals living therein, and the interrelationships which exist among these.

"EPA" means the United States Environmental Protection Agency.

"FIFRA" means the Federal Insecticide, Fungicide and Rodenticide Act, as amended.

"Fungi" means all nonchlorophyll-bearing thallophytes including rusts, smuts, mildews, molds, yeasts, and bacteria, except those on or living in humans or other animals and those on or in processed foods, beverages, or pharmaceuticals.

"General use pesticide" means a pesticide other than one designated as restricted pesticide.

"Imminent hazard" means a situation which exists when the continued use of a pesticide during the time required for a cancellation proceeding would likely result in unreasonable adverse effects on the environment or will involve unreasonable hazard to the survival of a species declared endangered by the Secretary of the Interior under the Endangered Species Act.

"Inert ingredient" means an ingredient which is not an active ingredient.

"Ingredient statement" means:

(1)  A statement of the name and percentage of each active ingredient, together with the total percentage of the inert ingredients, in the pesticide; and

(2)  In case the pesticide contains arsenic in any form, a statement of the percentages of total and water soluble arsenic, each calculated as elemental arsenic.

"Insect" means invertebrate animals belonging to the class insecta, including beetles, bugs, bees, flies, and other allied classes of arthropods, including spiders, mites, ticks, centipedes, and wood lice.

"Integrated pest management" means a sustainable approach to managing pests by combining biological, cultural, physical, and chemical tools in a way that minimizes economic, health, and environmental risks.

"Label" means the written, printed, or graphic matter on or attached to the pesticide or device or any of its containers or wrappers.

"Labeling" means all labels and other written, printed, or graphic matter accompanying the pesticide or device at any time or to which reference is made on the label or in literature accompanying the pesticide or device, except to current official publications of the EPA, the United States Departments of Agriculture and the Interior, the United States Department of Health and Human Services, state experiment stations, state agriculture colleges, or other similar federal or state institutions or agencies authorized by law to conduct research in the field of pesticides.

"License" means the process of being allowed to register a pesticide product pursuant to provisions of this chapter.  "Licensee" means a person who has been licensed to register a product pursuant to provisions of this chapter.

"Misbranded" includes any of the following:

(1)  The labeling of the pesticide or device bears any statement, design, or graphic representation relative thereto or to its ingredients or functions which is false or misleading in any particular;

(2)  The pesticide is contained in a package or other container or wrapping which does not conform to the standards established by federal law;

(3)  The pesticide is an imitation or is offered for sale under the name of another pesticide;

(4)  The label does not bear the federal registration number assigned to each establishment in which it was produced;

(5)  Any word, statement, or other information required by or under authority of the federal law to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or graphic matter in the labeling) and in terms to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

(6)  The labeling accompanying the pesticide does not contain directions for use which are necessary for effecting the purpose for which the product is intended and if complied with, together with any requirements imposed under FIFRA are adequate to protect health and the environment;

(7)  The label does not contain a warning or caution statement which may be necessary and if complied with, together with any requirements imposed under federal law, is adequate to protect health and the environment;

(8)  The label does not bear an ingredient statement on that part of the immediate container (and on the outside container or wrapper of the retail package, if there be one, through which the ingredient statement on the immediate container cannot be clearly read) which is presented or displayed under customary conditions of purchase, except that a pesticide is not misbranded under this section if:

(A)  The size or form of the immediate container, or the outside container or wrapper of the retail package, makes it impracticable to place the ingredient statement on the part which is presented or displayed under customary conditions of purchase; and

(B)  The ingredient statement appears prominently on another part of the immediate container, or outside container or wrapper, permitted by the department;

(9)  The labeling does not contain a statement of the use classification under which the product is registered;

(10)  There is not affixed to its container, and to the outside container or wrapper of the retail package, if there be one, through which the required information on the immediate container cannot be clearly read, a label bearing:

(A)  The name and address of the producer, registrant, or person for whom produced;

(B)  The name, brand, or trademark under which the pesticide is sold;

(C)  The net weight or measure of the content; provided that the EPA Administrator may permit reasonable variations; and

(D)  When required by federal regulations to effectuate the purposes of this law, the registration number assigned to the pesticide under federal law and the use classification; and

(11)  The pesticide contains any substance or substances in quantities highly toxic to humans, unless the label shall bear, in addition to any other matter required by this law:

(A)  The skull and crossbones;

(B)  The word "poison" prominently in red on a background of distinctly contrasting color; and

(C)  A statement of a practical treatment (first aid or otherwise) in case of poisoning by the pesticide.

"Nematode" means invertebrate animals of the phylum nemathelminthes and the class nematoda, including unsegmented round worms with elongated fusiform or sac-like bodies covered with cuticle, and inhabiting soil, water, plants, or plant parts.

"Nonrestricted use pesticide" means a pesticide other than one designated as restricted use pesticide.

"Person" means any individual, firm, corporation, association, or partnership or any organized group of persons whether incorporated or not.

"Pest" means any insect, rodent, nematode, fungus, weed, or any other form of terrestrial or aquatic plant or animal life or virus, bacterium, or any other microorganism, except viruses, bacterium, or any other microorganisms on or in living humans or other living animals, which the Administrator of the United States Environmental Protection Agency determines to be a pest pursuant to the [Federal Insecticide, Fungicide and Rodenticide Act].

"Pest control operator" means a commercial pesticide applicator, who is required to possess a valid license for pest control under chapter 460J.

"Pesticide" means:

(1)  Any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any pest; and

(2)  Any substance or mixture of substances intended for use as a plant regulator, defoliant, or desiccant.

"Plant regulator" means any substance or mixture of substances intended, through physiological action, for accelerating or retarding the rate of growth or maturation or for otherwise altering the behavior of plants or the produce thereof, but does not include substances to the extent that they are intended as plant nutrients, trace elements, nutritional chemicals, plant inoculants, and soil amendments.

"Private pesticide applicator" means a certified pesticide applicator who uses or supervises the use of any pesticide which is classified for restricted use for purposes of producing any agricultural commodity on property owned or rented by the applicator or the applicator's employer if applied without compensation other than trading of personal services between producers of agricultural commodities on the property of another person.

"Producer" means any person who manufactures, prepares, compounds, propagates, or processes any pesticide or device. "Produce" means to manufacture, prepare, compound, propagate, or process any pesticide or device.

"Protect health and the environment" or "protection of health and the environment" means protection against unreasonable adverse effects on the environment.

"Restricted use pesticide" means:

(1)  A pesticide or pesticide use classified by the Administrator, EPA, for use by certified applicators or competent persons under their direct supervision and so designated on its label; or

(2)  A pesticide or pesticide use classified by the board for use by certified applicators or competent persons under their direct supervision.

"Registrant" means the person registering or licensing any pesticide pursuant to this chapter.

"Sell or distribute" means to distribute, solicit, sell, offer for sale, hold for sale, transport, or deliver for transportation in intrastate commerce or between points within the State through any point outside the State.

"Under the direct supervision of a certified applicator" means, unless otherwise prescribed by its labeling, a pesticide shall be considered to be applied under the direct supervision of a certified applicator if it is applied by a competent person acting under the instructions and control of a certified applicator who is available if and when needed, even though the certified applicator is not physically present at the time and place the pesticide is applied.

"Unreasonable adverse effects on the environment" means any unreasonable risk to humans or the environment, taking into account the economic, social, and environmental costs and benefits of the use of the pesticide.

"Weed" means any plant which grows where not wanted. [L 1972, c 58, pt of §1; am L 1975, c 126, pt of §1; am L 1981, c 33, §1; am L 1985, c 131, §3; gen ch 1985; am L 1987, c 310, §1; gen ch 1993; am L 2000, c 154, §1; am L 2007, c 71, §1 and c 174, §2]

Revision Note

Reference to "149A-2(28)" in definition of commercial pesticide applicator changed to "149A-2".



§149A-3 - Delegation of duties.

§149A-3  Delegation of duties.  All authority vested in the board or chairperson by virtue of this chapter may with like force and effect be exercised by those employees of the department as the board or chairperson may from time to time designate for the purpose. [L 1972, c 58, pt of §1; ree L 1975, c 126, pt of §1; am L 1987, c 310, §2]



§149A-4 - Effect of chapter on department of health.

§149A-4  Effect of chapter on department of health.  Nothing in this chapter shall be construed to amend or alter the functions, duties, and powers of the department of health relative to chapters 321, 322, 328, and 330. [L 1972, c 58, pt of §1; am L 1975, c 126, pt of §1]



§149A-11 - Prohibited acts.

PART II.  PESTICIDE LICENSING AND SALE

§149A-11  Prohibited acts.  (a)  Except as otherwise exempted in section 149A-12, it shall be unlawful for any person to distribute, solicit, sell, offer for sale, hold for sale, transport, deliver for transportation, or receive and having so received, deliver or offer to deliver to any person in intrastate commerce or between points within this State through any point outside this State any of the following:

(1)  Any pesticide which is not licensed pursuant to section 149A-13, or any pesticide if any of the claims made for it or any of the directions for its use differ in substance from the representations made in connection with its licensing, or if the composition of a pesticide differs from its composition as represented in connection with its licensing; provided that in the discretion of the department, a change in the labeling or formula of a pesticide may be made within a licensing period without requiring an additional licensing of the product.

(2)  Any pesticide unless it is in the licensee's or the manufacturer's unbroken immediate container, and there is affixed to the container and to the outside container or wrapper of the retail package, if any, through which the required information on the immediate container cannot be clearly read, a label bearing information pursuant to section 149A-15.

(3)  Any pesticide which contains any substance or substances in quantities highly toxic to humans, determined as provided in section 149A-19, unless the label bears, in addition to any other matter required by this chapter:

(A)  A symbol of the skull and crossbones;

(B)  The word "POISON" prominently, in red, on a background of distinctly contrasting color; and

(C)  A statement of emergency medical treatment or an antidote when appropriate for the pesticide.

(4)  Pesticides containing any of the ingredients commonly known as standard lead arsenate, basic lead arsenate, calcium arsenate, magnesium arsenate, zinc arsenate, zinc arsenite, sodium fluoride, sodium fluosilicate, or barium fluosilicate, unless they have been distinctly colored or discolored, or any other white powder pesticide which the board requires to be distinctly colored or discolored after investigation of and after a public hearing on the necessity for and feasibility of coloring or discoloring the pesticide for the protection of the public health, unless it has been so colored or discolored pursuant to section 149A-16.

(5)  Any pesticide or device which is adulterated or misbranded as defined in section 149A-2.

(6)  Any pesticide or device that is an imitation of another pesticide or device.

(7)  Any restricted use pesticide unless the person has a permit issued in accordance with section 149A-17.

(8)  Any restricted use pesticide to persons other than a certified pesticide applicator or any uncertified personnel under the certified pesticide applicator's supervision, or a licensed dealer, wholesaler, or retailer.

(b)  It shall be unlawful to:

(1)  Detach, alter, deface, or destroy, in whole or in part, any label or alter any labeling of a pesticide unless it is approved by the department to correct an improper label or labeling under section 24(c), FIFRA;

(2)  Add any substance to, or take any substance from, a pesticide in a manner that may defeat the purpose of this chapter;

(3)  Use for a person's own advantage or reveal any information relative to formulas of products acquired in the administration of this chapter, to persons other than to the chairperson or proper officials or employees of the State or the federal government; to the courts of this State or the federal government in response to a subpoena; to physicians; or, in emergencies, to pharmacists and other qualified persons for use in the preparation of antidotes;

(4)  For any pesticide dealer, wholesaler, or retailer to expose or to offer for sale or to solicit or receive orders for the sale of restricted use pesticides unless the dealer, wholesaler, or retailer has applied for and has obtained a license from the department;

(5)  For any pesticide dealer, wholesaler, or retailer to expose or to offer for sale or to solicit or receive orders for the sale of restricted use pesticides to any person other than a certified pesticide applicator;

(6)  For any pesticide dealer, wholesaler, or retailer to make any verbal or written claim or representation relating to any pesticide product that is inconsistent with the specific pesticide product label; or

(7)  For any pesticide dealer to expose to, offer for sale to, or solicit or receive orders for the sale of restricted use pesticides to any pest control operator or to an employee of the pest control operator acting on the pest control operator's behalf without satisfactory proof that the pest control operator holds, or has held within the previous one hundred twenty days, a pest control license and, when applicable, without satisfactory proof that the employee is employed by the pest control operator. [L 1972, c 58, pt of §1; am L 1975, c 126, pt of §1; am L 1979, c 88, §1; am L 1980, c 232, §7; am L 1981, c 33, §2; gen ch 1985; am L 1987, c 310, §3; gen ch 1993; am L 2007, c 71, §2]



§149A-12 - Exemptions.

§149A-12  Exemptions.  (a)  The prohibitions of section 149A-11(a) shall not apply to:

(1)  Any carrier while lawfully engaged in transporting a pesticide within this State, if the carrier, upon request of the chairperson or the chairperson's duly designated officer or employee, permits the officer or employee to copy all records showing the transactions in and movement of the pesticide or device;

(2)  Public officials of the State and the federal government engaged in the performance of their official duties in administering state or federal pesticide law or rule;

(3)  The manufacturer or shipper of a pesticide intended only for experimental use:

(A)  By or under the supervision of an agency of the State or of the federal government authorized by law to conduct research in the field of pesticides;

(B)  If the pesticide is not sold and if the container is plainly and conspicuously marked "For Experimental Use Only--Not to be Sold" together with the manufacturer's name and address;

(4)  Any person who establishes a guaranty signed by, and containing the name and address of, the licensee or person residing in the United States from whom the person purchased or received in good faith the pesticide in the same unbroken package, to the effect that the pesticide was lawfully licensed at the time of sale and delivery to the person and it complies with the other requirements of FIFRA.  In this case the guarantor shall be subject to the penalties which would otherwise attach to the person holding the guaranty under the provisions of FIFRA; and

(5)  Any person using or possessing any pesticide as provided by an experimental use permit in effect with respect to that pesticide and that use or possession.

(b)  No article shall be deemed in violation of this chapter when intended solely for export to a foreign country, and when prepared or packed according to the specifications or directions of the purchaser.  If not so exported, all the provisions of this chapter shall apply. [L 1972, c 58, pt of §1; am L 1975, c 126, pt of §1; gen ch 1985; am L 1987, c 310, §4]



§149A-13 - Procedure for licensing pesticides.

§149A-13  Procedure for licensing pesticides.  (a)  Any pesticide which is received, used, sold, offered for sale, or distributed within this State shall be licensed by the board.  Any pesticide product which has been sold in this State but for which the license is not renewed can be used by the purchaser.  However, the product cannot be sold, resold, or distributed within the State before its license is renewed.  The licensee shall file with the department a statement including:

(1)  The name and address of the licensee and the name and address of the person whose name will appear on the label, if other than the licensee;

(2)  The name of the pesticide;

(3)  A complete copy of the labeling accompanying the pesticide and a statement of all claims to be made for it, including directions for use; and

(4)  If requested by the department, a full description of the tests made and the results thereof upon which the claims are based.

(b)  The licensee shall pay $75 for each year, or fraction thereof, that the pesticide is licensed.  Licensing fees may be increased or decreased from time to time by rules and may vary according to the amount or quantity of pesticide to be sold, offered for sale, or distributed.  The term of the license shall be for a period of up to three years.  A license shall expire on December 31 of the third year.  In case of renewal of license, a statement shall be required only with respect to information which is different from that furnished when the pesticide was licensed or last relicensed.

(c)  When a licensee discontinues the distribution of a pesticide which has been licensed in this State, the licensee will be required to continue licensing of this pesticide until no more remains on the retailer's shelves, or for three years after written notice to the department of the date of discontinuance; provided that the continued sale is not specifically prohibited by the department or the EPA.

(d)  The department, whenever it deems necessary in the administration of this chapter, may require the submission of the complete formula of any pesticide.  If it appears to the department that the composition of the pesticide is complete as to warrant the proposed claims for it and if the pesticide and its labeling and other material required to be submitted comply with the requirements of section 149A-15, the department shall license the pesticide.

(e)  Notwithstanding any other provision of this chapter, licensing of a pesticide is not required in the case of a pesticide shipped from one plant within this State to another plant within this State when both plants are operated by the same person. [L 1972, c 58, pt of §1; am L 1975, c 126, pt of §1; am L 1981, c 33, §3; am L 1985, c 243, §1; am L 1987, c 310, §5; am L 1996, c 281, §2]



§149A-13.5 - Pesticide use revolving fund; pesticide training workshops; training fee.

§149A-13.5  Pesticide use revolving fund; pesticide training workshops; training fee.  (a)  There is established within the treasury of the State, a pesticide use revolving fund.  The fund shall be administered by the department for the purposes of this section.  The fund shall consist of:

(1)  Licensing and registration fees and charges collected by the department under section 149A-13(b); and

(2)  All fees collected by the department through the collection of training fees in accordance with subsection (c).

(b)  Moneys in the pesticide use revolving fund shall be expended by the department to support the pesticide program's registration and licensing, certification and education, and compliance monitoring activities.  The department shall also expend revolving fund moneys on the establishment of pesticide training workshops, educational programs, development of integrated pest management strategies, and other services for pesticide users such as the agricultural pest control industry, the structural pest control industry, and consumer users of pesticides, which provide pesticide instruction in areas including but not limited to the collection, disposal, and recycling of pesticide containers and all other pesticide services deemed necessary by the department.  Moneys from the revolving fund may be used for personnel, services, materials, and equipment for the purposes of this section; provided that the use of moneys from the revolving fund for personnel costs shall be limited to those employees under the registration and education section of the department's pesticides branch.

Moneys expended by the department from the pesticide use revolving fund for training workshops, educational programs, and other services for the agricultural pest control industry, the structural pest control industry, and consumer groups shall be expended in a manner that appropriately addresses the needs of each category of pesticide user.

(c)  The department may set fees for the educational services and training provided under this section.

(d)  All interest earned on the deposit or investment of the moneys in the fund shall become a part of the fund.

(e)  All unobligated, unencumbered, or unexpended funds remaining in the fund in excess of $250,000 at the close of each fiscal year shall lapse to the state general fund.

(f)  The department shall submit an annual report to the legislature on all moneys deposited into, and disbursed from, the pesticide use revolving fund.  The report shall be submitted to the legislature not fewer than twenty days prior to the convening of each regular session.  The report shall group all moneys deposited into, and disbursed from, the revolving fund according to the categories established in subsections (a) to (e). [L 1996, c 281, §1; am L 2000, c 154, §2]



§149A-14 - Refusal, cancellation, or suspension of the license.

§149A-14  Refusal, cancellation, or suspension of the license.  (a)  The department may refuse to license a pesticide when it has been determined that:

(1)  The pesticide or its labeling does not comply with this chapter or the rules adopted under this chapter; or

(2)  The licensee fails to comply with the licensing procedures set forth by rules; or

(3)  The claims, representations, or other statements on the label are false or misleading; or

(4)  The proposed use would result in unreasonable adverse effect on the environment.

(b)  To protect the health and environment, the department may, after hearing, cancel the license of a pesticide.  This cancellation shall be made after the department has determined that the continued use of the pesticide would result in unreasonable adverse effects on the environment.

(c)  If the department determines that action is necessary to prevent an imminent hazard during the time required for cancellation proceedings, the department may suspend the license of a pesticide immediately.  The suspension order shall be in effect until the department issues its final order either cancelling or denying the cancellation of the license.

(d)  The licensee shall be entitled to contest under chapter 91, the determinations of the department relative to refusing, cancelling, or suspending a pesticide license. [L 1972, c 58, pt of §1; am L 1975, c 126, pt of §1; am L 1987, c 310, §6]



§149A-15 - Labeling requirements.

§149A-15  Labeling requirements.  Each container of pesticides shall bear or have attached in a conspicuous place, a plainly written or printed label in the English language providing the following information:

(1)  Name, brand, or trademark under which the pesticide is sold or distributed;

(2)  Ingredient statement as specified by rules;

(3)  Direction for use which if complied with will adequately protect the health and environment;

(4)  Warning or caution statement as specified by rules;

(5)  Name and address of the manufacturer, registrant, or person for whom manufactured;

(6)  Weight or measure of content;

(7)  The EPA registration and establishment numbers; and

(8)  Any other labeling requirement as prescribed under FIFRA. [L 1972, c 58, pt of §1; am L 1975, c 126, pt of §1; am L 1987, c 310, §7]



§149A-15.5 - Pesticide information signs.

[§149A-15.5]  Pesticide information signs.  (a)  Every retailer that sells pesticides to the public shall post a warning sign with respect to the sale of pesticides, pursuant to rules adopted by the department; provided that retailers may post the warning sign or place the warning sign at the product display areas.

(b)  The department shall adopt rules pursuant to chapter 91 and subsection (a) to require the posting of pesticide warning signs containing but not limited to the following information:

(1)  The proper handling, storage, and disposal of all pesticides sold;

(2)  Emergency telephone numbers to call in case of poisoning from the pesticides; and

(3)  Any other related information the department deems helpful and appropriate for consumers.

The department may also adopt any other rules pursuant to chapter 91 necessary to effectuate this section, including rules relating to the size and placement of warning signs. [L 2007, c 174, §1]



§149A-16 - Coloration of certain pesticides.

§149A-16  Coloration of certain pesticides.  The department may require, by rule, the distinct coloration of certain pesticides as the EPA determines or, for a product registered pursuant to section 149A-19(a)(6), as the department determines to be necessary to protect public health and the environment. [L 1972, c 58, pt of §1; am L 1975, c 126, pt of §1; am L 1987, c 310, §8; am L 2000, c 154, §3]



§149A-17 - Sales, permit, and record.

§149A-17  Sales, permit, and record.  In addition to licensing requirements applicable to pesticides, every person who sells or distributes restricted use pesticides shall obtain an annual permit from the department.  Conditions, procedures, and fees for the permit shall conform to the rules adopted under this section.

All persons permitted to sell restricted use pesticides shall keep records of the individual sales of these pesticides.  Records shall be kept at the principal place of business of the permittee for a period specified by the rules and shall be available to the department on request. [L 1972, c 58, pt of §1; am L 1975, c 126, pt of §1; am L 1987, c 310, §9]



§149A-18 - Denial, suspension, or revocation of permit.

§149A-18  Denial, suspension, or revocation of permit.  The department may deny issuance of a permit to sell a restricted use pesticide for reasonable cause.  Any permit issued pursuant to rules adopted under section 149A-17 may be suspended or revoked by the department, after due hearing, for violation of any condition of the permit or of any law or rule pertaining to the sale of pesticides.

Any order made by the department for the suspension or revocation of a permit shall be in writing and shall set forth the reasons for the suspension or revocation.

The action of the department in suspending or in revoking a permit may be reviewed in the manner provided by chapter 91. [L 1972, c 58, pt of §1; am L 1975, c 126, pt of §1; am L 1986, c 339, §8; am L 1987, c 310, §10]



§149A-19 - Determination; rules; uniformity.

§149A-19  Determination; rules; uniformity. (a)  The board, after having afforded interested and affected parties an opportunity to be heard and, in instances in which human health is affected, after consultation with the director of health, shall adopt rules to:

(1)  Determine the pesticides that are highly toxic to humans, designate pesticides as restricted use or nonrestricted use, and establish a system of control over the distribution and use of certain pesticides and devices purchased by the consuming public;

(2)  Determine standards of coloring for pesticides, and subject pesticides to the requirements of section 149A-16;

(3)  Establish procedures, conditions, and fees for the issuance of licenses for sale of restricted use pesticides;

(4)  Establish fees for the licensing of pesticides within the limitations of section 149A-13(b);

(5)  Establish procedures for the licensing of pesticides;

(6)  Establish procedures for the registration of pesticides under provisions of section 24(c), FIFRA;

(7)  Establish procedures for the disposal of pesticides; and

(8)  Establish procedures to issue experimental use permits under provisions of section 5 of FIFRA.

(b)  The board, after public hearing, shall make and adopt appropriate rules for carrying out this chapter, including rules providing for the collection and examination of samples of pesticides or devices.

(c)  The board, after public hearing, shall adopt rules applicable to and in conformity with the primary standards established by this chapter or as prescribed by FIFRA with respect to pesticides. [L 1972, c 58, pt of §1; am L 1975, c 126, pt of §1; am L 1981, c 33, §4; am L 1987, c 310, §11; gen ch 1993; am L 2000, c 154, §4]



§149A-20 - Seizures; "stop-sale" and "removal from sale" orders.

§149A-20  Seizures; "stop-sale" and "removal from sale" orders.  (a)  Any pesticide or device that is distributed, sold, offered for sale, transported, or delivered for transportation in violation of this chapter, may be seized.  Any pesticide product or device seized hereunder shall, after entry of decree, be disposed of by destruction or sale as the court directs and the proceeds, if the pesticide product or device is sold, less legal costs, shall be paid to the general fund of the State; provided that the pesticide product or device shall not be sold contrary to this chapter; and provided that upon payment of costs and execution and delivery of a good and sufficient bond conditioned that the pesticide product or device shall not be disposed of unlawfully, the court may direct the pesticide product or device to be delivered to the owner thereof for relabeling or reprocessing as the case may be.

(b)  The chairperson or the chairperson's authorized agent may issue and enforce a written or printed "stop-sale" or "removal from sale" order to withhold from sale any pesticide or device that is distributed, sold, offered for sale, transported, or delivered for transportation in violation of this chapter. [L 1972, c 58, pt of §1; am L 1975, c 126, pt of §1; gen ch 1985; am L 1987, c 310, §12]



§149A-21 - Enforcement.

§149A-21  Enforcement.  (a)  If it appears that a pesticide or device fails to comply with this chapter, the department may refer the facts with a copy of the results of the analysis or the examination of the pesticide product or device to the appropriate governmental agency for prosecution.  A warning notice shall be issued before prosecution proceedings are initiated.

(b)  The governmental agency to which any violation is reported may cause appropriate proceedings to be instituted in the appropriate court without delay if so warranted.

(c)  The department shall, by publication in such manner as it may prescribe, give notice of all judgments entered in actions instituted under this chapter. [L 1972, c 58, pt of §1; am L 1975, c 126, pt of §1]



§149A-22 - Authority.

§149A-22  Authority.  The board shall have authority to adopt rules, as necessary, consistent with section 5(f) and section 24(c) of FIFRA, to develop and implement state programs for registration of pesticides for special local needs and issuance of experimental use permits. [L 1975, c 126, pt of §1; am L 1987, c 310, §13]



§149A-23 - Cooperation.

§149A-23  Cooperation.  The department may cooperate or enter into agreements with any other agency of the State or any agency of the federal government for the purpose of carrying out this chapter and securing uniformity of rules. [L 1972, c 58, pt of §1; am L 1975, c 126, pt of §1; am L 1987, c 310, §14]



§149A-31 - Prohibited acts.

PART III.  PESTICIDE USE

§149A-31  Prohibited acts.  No person shall:

(1)  Use any pesticide in a manner inconsistent with its label, except that it shall not be unlawful to:

(A)  Apply a pesticide at any dosage, concentration, or frequency less than that specified on the label or labeling; provided that the efficacy of the pesticide is maintained and further provided that, when a pesticide is applied by a commercial applicator, the deviation from the label recommendations must be with the consent of the purchaser of the pesticide application services;

(B)  Apply a pesticide against any target pest not specified in the labeling if the application is to a crop, animal, or site specified on the label or labeling; provided that the label or labeling does not specifically prohibit the use on pests other than those listed on the label or labeling;

(C)  Employ any method of application not prohibited by the labeling;

(D)  Mix a pesticide or pesticides with a fertilizer when such mixture is not prohibited by the label or labeling; or

(E)  Use in a manner determined by rule not to be an unlawful act;

(2)  Use, store, transport, or discard any pesticide or pesticide container in any manner which would have unreasonable adverse effects on the environment;

(3)  Use or apply restricted use pesticides unless the person is a certified pesticide applicator or under the direct supervision of a certified pesticide applicator with a valid certificate issued pursuant to rules adopted under section 149A-33(1); provided that it shall be prohibited to use or apply a restricted use pesticide for structural pest control uses for a fee or trading of services, unless the user or applicator is a pest control operator or is employed by a pest control operator licensed under chapter 460J;

(4)  Use or apply pesticides in any manner that has been suspended, canceled, or restricted pursuant to section 149A-32.5;

(5)  Falsify any record or report required to be made or maintained by rules adopted pursuant to this chapter; or

(6)  Fill with water, through a hose, pipe, or other similar transmission system, any tank, implement, apparatus, or equipment used to disperse pesticides, unless the tank, implement, apparatus, equipment, hose, pipe, or other similar transmission system is equipped with an air gap or a reduced-pressure principle backflow device meeting the requirements under section 340E-2 and the rules adopted thereunder. [L 1972, c 58, pt of §1; am L 1975, c 126, pt of §1; am L 1986, c 339, §9; am L 1987, c 167, §1 and c 310, §15; am L 2007, c 71, §3]



§149A-32 - REPEALED.

§149A-32  REPEALED.  L 1985, c 131, §2.



§149A-32.5 - Cancellation or suspension of pesticide uses.

§149A-32.5  Cancellation or suspension of pesticide uses.  Notwithstanding any law, rule, or executive order to the contrary, the chairperson of the board of agriculture, in consultation with the advisory committee on pesticides and also with the approval of the director of health, shall suspend, cancel, or restrict the use of certain pesticides or specific uses of certain pesticides when the usage is determined to have unreasonable adverse effects on the environment.  In addition to other circumstances which may require a determination as to whether unreasonable adverse effects exist, a determination shall be made:

(1)  When residues of the pesticides are detected in drinking water; or

(2)  When a use under special local needs registration involves a pesticide for which any use has been suspended or canceled by the EPA. [L 1985, c 131, §1; am L 1987, c 310, §16]



§149A-33 - Rules.

§149A-33  Rules.  The department shall have the authority to carry out and effectuate the purpose of this chapter by rules, including but not limited to the following:

(1)  To establish fees, procedures, conditions, and standards to certify persons for the use of restricted use pesticides under section 4 of FIFRA;

(2)  To establish limitations and conditions for the application of pesticides by aircraft, power rigs, mist blowers, and other equipment;

(3)  To establish, as necessary, specific standards and guidelines which specify those conditions which constitute unreasonable adverse effects on the environment;

(4)  To establish, as necessary, record keeping requirements for pesticide use by applicators; and

(5)  To establish, as necessary, procedures for the issuance of guidelines to specify those conditions that constitute use of a pesticide in a manner inconsistent with its label. [L 1972, c 58, pt of §1; am L 1975, c 126, pt of §1; am L 1979, c 88, §2; am L 1987, c 310, §17]



§149A-34 - Denial, suspension, or revocation of certificate.

§149A-34  Denial, suspension, or revocation of certificate.  The department may deny issuance of a certificate for reasonable cause.  Any certificate issued pursuant to rules adopted under section 149A-33(1) may be suspended or revoked by the department, after hearing, for violation of any condition of the certificate or of any law or rule pertaining to the use of any restricted use pesticide.  Any order made by the department for the suspension or revocation of a certificate shall be in writing and shall set forth the reasons for the suspension or revocation.  The action of the department in suspending or revoking a certificate may be reviewed in the manner provided by chapter 91. [L 1972, c 58, pt of §1; am L 1975, c 126, pt of §1; am L 1987, c 310, §18]



§149A-35 - Cooperation.

§149A-35  Cooperation.  The department is authorized and empowered to cooperate with and enter into agreements with any agency of the State, the federal government, or any other agency for the purpose of carrying out this chapter.  The University of Hawaii cooperative extension service and other educational agencies shall provide educational programs aimed at assisting users and prospective users of pesticides and shall solicit the aid of the department in providing technical assistance and advice on the authorized use of pesticides. [L 1972, c 58, pt of §1; am L 1975, c 126, pt of §1]



§149A-36 - Authority to inspect.

§149A-36  Authority to inspect.  The department or any authorized representative or employee of the department may enter upon any public or private property, according to law at any reasonable time to examine and inspect application methods and equipment, to examine and collect samples of plants, soil, and other materials, and to perform any other duty for the purpose of carrying out and effectuating the purposes of this chapter. [L 1972, c 58, pt of §1; am L 1975, c 126, pt of §1]



§149A-37 - Exemptions.

§149A-37  Exemptions.  (a)  Exemption from this chapter may be granted by the department to the University of Hawaii and other state and federal agencies for experimental or research work directed toward obtaining knowledge of the characteristics and proper usage of unspecified or experimental pesticides.  Research and experimental work conducted by private agencies with adequate research facilities may also be similarly exempted upon approval by the department.  Approval shall be in writing stating the specific exemptions and conditions.

(b)  Any pesticide exempted by the Administrator of the EPA pursuant to Title 7, United States Code, section 136w(b), shall be exempt from this chapter, if the pesticide product meets the terms and conditions of the EPA's exemption, except for pesticides that the department has determined by rule may cause unreasonable adverse effects on the environment. [L 1972, c 58, pt of §1; am L 1975, c 126, pt of §1; am L 2000, c 154, §5]



§149A-38 - REPEALED.

§149A-38  REPEALED.  L 1975, c 126, pt of §1.



§149A-41 - Violations, warning notice, and penalties.

PART IV.  VIOLATIONS, WARNING NOTICE, AND PENALTIES

Note

Part heading amended by L 1977, c 104, §1.

§149A-41  Violations, warning notice, and penalties.  (a)  Warning notice.  Any person who violates this chapter or any rule issued under this chapter may upon the first violation be issued a written warning notice citing the specific violation and necessary corrective action.

(b)  Administrative penalties.

(1)  In general, any registrant, commercial applicator, wholesaler, dealer, retailer, or other distributor who violates any provision of this chapter may be assessed an administrative penalty by the board of not more than $5,000 for each offense;

(2)  Any private applicator or other person not included in paragraph (1) who violates any provision of this chapter relating to the use of pesticides while on property owned or rented by that person or the person's employer, subsequent to receiving a written warning from the department or following a citation for a prior violation, may be assessed an administrative penalty by the board of not more than $1,000 for each offense.  Any private applicator or other person not included in paragraph (1) who violates any provision of this chapter relating to licensing, transport, sale, distribution, or application of a pesticide for commercial purposes may be assessed an administrative penalty as provided in paragraph (1);

(3)  No administrative penalty shall be assessed unless the person charged shall have been given notice and an opportunity for a hearing on the specific charge in the county of the residence of the person charged.  The administrative penalty and any proposed action contained in the notice of finding of violation shall become a final order unless, within twenty days of receipt of the notice, the person or persons charged make a written request for a hearing.  In determining the amount of penalty, the board shall consider the appropriateness of the penalty to the size of the business of the person charged, the effect on the person's ability to continue business, and the gravity of the violation; and

(4)  In case of inability to collect the administrative penalty or failure of any person to pay all or such portion of the administrative penalty as the board may determine, the board shall refer the matter to the attorney general, who shall recover the amount by action in the appropriate court.  For any judicial proceeding to recover the administrative penalty imposed, the attorney general need only show that notice was given, a hearing was held or the time granted for requesting a hearing has expired without such a request, the administrative penalty was imposed, and that the penalty remains unpaid.

(c)  Criminal penalties.

(1)  In general, any registrant, commercial applicator, wholesaler, dealer, retailer, or other distributor who knowingly violates any provision of this chapter shall be guilty of a misdemeanor and shall on conviction be fined not more than $25,000, or imprisoned for not more than one year, or both.

(2)  Any private applicator or other person not included in paragraph (1) who knowingly violates any provision of this chapter shall be guilty of a misdemeanor and shall on conviction be fined not more than $1,000, or imprisoned for not more than one year, or both.

(3)  Any person, who, with intent to defraud, uses or reveals information relative to formulas of products acquired under the authority of section 3, Federal Insecticide, Fungicide and Rodenticide Act (FIFRA), as amended, shall be fined not more than $10,000, or imprisoned for not more than three years, or both.

(d)  Liabilities.  When construing and enforcing the provisions of this chapter, the act, omission, or failure of any officer, agent, or other person acting for or employed by any person shall in every case be also deemed to be the act, omission, or failure of such person as well as that of the person employed. [L 1972, c 58, pt of §1; HRS §149A-22; ren L 1975, c 126, pt of §1; am L 1977, c 104, pt of §1; am L 1979, c 88, §3; am L 1987, c 310, §19; am L 1996, c 281, §3; am L 2000, c 154, §6]



§149A-51 - Advisory committee.

PART V.  ADVISORY COMMITTEE

Note

Part heading amended by L 1975, c 126, pt of §1.

§149A-51  Advisory committee.  There shall be an advisory committee on pesticides composed of but not limited to the chairperson, or the chairperson's designated representative, who shall head the committee and one representative each from the department of health, department of land and natural resources, University of Hawaii college of tropical agriculture and human resources, sugar industry, pineapple industry, Hawaii Farm Bureau Federation, pesticide industry, structural pest control industry, an environmental organization, a citizen group, and a landscape professional.  Members of the advisory committee shall be appointed by the governor from a list of persons recommended by the respective agencies and industries in accordance with section 26-34.  The committee shall advise and assist the department in developing or revising laws and rules to carry out and effectuate the purposes of this chapter and in advising the department in pesticide problems. [L 1972, c 58, pt of §1; HRS §149A-41; ren L 1975, c 126, pt of §1; gen ch 1985; am L 1986, c 282, §1; am L 1987, c 310, §20; am L 2005, c 4, §1]



§149A-52 - Severability.

§149A-52  Severability.  If any provision of this chapter is declared unconstitutional, or the applicability thereof to any person or circumstance is held invalid, the constitutionality of the remainder of this chapter and applicability thereof to other persons and circumstances shall not be affected. [L 1972, c 58, pt of §1; HRS §149A-42; ren L 1975, c 126, pt of §1]



§149A-53 - Applicability of chapter 91.

§149A-53  Applicability of chapter 91.  The board shall, in the administration of this chapter, conform to the provisions of chapter 91. [L 1972, c 58, pt of §1; HRS §149A-43; ren L 1975, c 126, pt of §1]






CHAPTER 150 - SEEDS

§150-1 to 4 - OLD REPEALED.

PART I.  GENERAL PROVISIONS

Note

Part heading amended by L 1987, c 164, pt of §2.

§§150-1 to 4  [OLD]  REPEALED.  L 1973, c 69, §3.

§150-1  Short title.  This chapter shall be known and may be cited as the Hawaii Seed Law. [L 1987, c 164, pt of §2]



§150-2 - REPEALED.

§150-2  REPEALED.  L 2003, c 49, §12.



§150-21 - Definitions.

PART II.  REGULATION OF SALE OF SEEDS

§150-21  Definitions.  As used in this chapter:

"Advertisement" means all representations, other than those on the label, disseminated in any manner or by any means, relating to seed within the scope of this chapter.

"Agricultural seed" includes the seed of grass, forage, cereal, and fiber crops and other kinds of seed commonly recognized within the State as agricultural seed and mixtures of these seed.

"Blend" means agricultural seed consisting of more than one variety of a kind, each in excess of five per cent by weight of the whole.

"Certifying agency".  DELETED.

"Department" means the Hawaii department of agriculture.

"Kind" means one or more related species or subspecies which singly or collectively is known by one common name, for example, corn, barley, lettuce, and alfalfa.

"Label" or "labeling" includes all written, printed, or graphic representations in any form whatsoever, accompanying or pertaining to any seed, whether in bulk or in containers, and includes representations on invoices.

"Lot" means a definite quantity of seed identified by a number or other identification, every portion or bag of which is uniform, within permitted tolerances, for the factors which appear in the labeling.

"Mixture" or "mixed" means agricultural seed consisting of more than one kind, each in excess of five per cent of the whole.

"Noxious weed seed" means the seed of plant species designated by the department by rule as being highly destructive and difficult to control or eradicate in the State by ordinary, good cultural practices, herbicides, and other control measures, or is, or which may be likely to become injurious, harmful, or deleterious to the agricultural, horticultural, aquacultural, or livestock industry of the State and to forest and recreational areas and conservation districts of the State.

"Person" includes any individual, partnership, corporation, company, society, or association.

The terms "pure seed," "germination," and other seed labeling and testing terms in common usage shall be defined as in the Rules for Seed Testing published by the Association of Official Seed Analysts.

"Record" means all label information such as analysis and test results, and other information relating to the shipment and sale of seed, such as invoices, vouchers, and freight bills.

"State" means the State of Hawaii.

"Stop sale order" means any written or printed notice or order given or issued by the department restraining the sale of agricultural and vegetable seed.

"Variety" means a subdivision of a kind characterized by growth, plant, fruit, seed, or other characters by which it can be differentiated from other plants of the same kind.

"Vegetable seed" includes the seed of those crops which are grown in gardens and on truck farms and are generally known and sold under the name of vegetable seed in the State.

"Vendor" means any person engaged in selling or offering for sale agricultural or vegetable seed for planting purposes.

"Weed seed" includes noxious weed seed and the seed of all plants generally recognized as weeds within the State. [L 1945, c 90, pt of §2; RL 1955, §26-5; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §150-21; am L 1987, c 164, §3; am L 1991, c 73, §1; am L 2003, c 49, §10]



§150-22 - Rules.

§150-22  Rules.  Subject to chapter 91, the department may adopt rules with respect to:

(1)  Designation of noxious weed seed for the purpose of this chapter;

(2)  Maximum amount of noxious weed seed and other weed seed which may be found in agricultural or vegetable seed sold in the State;

(3)  Germination standards for agricultural and vegetable seed;

(4)  Inspection, sampling, and testing of seed at the request of interested persons, and charges to be made for these services; and

(5)  Other requirements regarding the sale and labeling of seed and seed licenses, including the license fee, as it deems necessary to effectuate this chapter.

In adopting rules with respect to standards for agricultural and vegetable seed and tolerances of noxious weed seed, the department shall follow as closely as practicable the standards and tolerances of the Federal Seed Act, or as adopted by the Association of Official Seed Analysts. [L 1945, c 90, pt of §2; RL 1955, §26-6; am L Sp 1959 2d, c 1, §22; am L 1961, c 103 and c 132, §2; HRS §150-22; am L 1979, c 87, §1; am L 1987, c 164, §4; am L 1991, c 73, §2; am L 1992, c 98, §1; am L 2003, c 49, §9]



§150-23 - Prohibiting sales; germination tests.

§150-23  Prohibiting sales; germination tests.  A person may not sell, offer, or expose for sale within the State any agricultural or vegetable seed for planting purposes if any one or more of the following conditions exist:

(1)  The seed has not been labeled in accordance with sections 150-24 and 150-25;

(2)  A false or misleading advertisement has been made with respect to the seed;

(3)  The amount of noxious weed seed and other weed seed is in excess of tolerances established by rules of the department;

(4)  A testing of the seed, to determine the percentages of germination, has not been completed within nine months, exclusive of the calendar month in which the test was completed, before the date of sale or offer or exposure for sale.  The department, by rule, may extend the nine-month limitation for seed that has been packaged or processed under conditions that would greatly extend the viability of the seed;

(5)  Descriptive words or phrases on labels are not clearly distinguishable from the kind and variety names; or

(6)  The seed has a false or misleading label. [L 1945, c 90, pt of §2; RL 1955, §26-7; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §150-23; am L 1973, c 14, §1; am L 1987, c 164, §5; am L 1991, c 73, §3; am L 1992, c 98, §2]

Cross References

Noxious weed control, see chapter 152.



§150-24 - Agricultural seed; labels.

§150-24  Agricultural seed; labels.  Each container of agricultural seed that is sold or offered for sale within the State for planting purposes shall bear or have attached, in a conspicuous place, a plainly written or printed label or tag in the English language, giving the following information:

(1)  Commonly accepted name of the kind and variety, or kind and the phrase "variety not stated" of each agricultural seed component in excess of five per cent of the whole, and the percentage by weight of each in the order of its predominance.

(2)  Where more than one component is required to be named, the words "mixture" or "mixed" for seed consisting of more than one kind, or "blend" for seed consisting of more than one variety of the same kind.

(3)  Lot number or other lot identification.

(4)  Percentage by weight of all weed seed.

(5)  Name and approximate number of each kind of noxious weed seed to the extent required by rules of the department.

(6)  Percentage by weight of agricultural seed other than those required to be named on the label.

(7)  Percentage by weight of inert matter.

(8)  For each named agricultural seed:

(A)  The percentage of germination, exclusive of hard seed;

(B)  The percentage of hard seed, if present; and

(C)  The calendar month and year the test was completed to determine the percentages.

Following (A) and (B), the additional statement, "total germination and hard seed," may be stated if desired.

(9)  Name and address of the person who labeled the seed or who sells, offers, or exposes the seed for sale within the State.

The department, by rule, may require additional information on the label or tag for agricultural seed that is packaged or processed, such as pelleted or coated seed, and sold in specialized containers such as packets, hermetically sealed containers, tapes, or any other innovative method or container. [L 1945, c 90, pt of §2; RL 1955, §26-8; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §150-24; am L 1979, c 87, §2; am L 1987, c 164, §6; am L 1991, c 73, §4]



§150-25 - Vegetable seed; labels.

§150-25  Vegetable seed; labels.  Each container of vegetable seed that is sold or offered for sale within the State for planting purposes shall bear or have attached, in a conspicuous place, a plainly written or printed label or tag in the English language, giving the following information:

(1)  Name of kind and variety of seed.

(2)  For seed which germinates less than the standard established by rules of the department:

(A)  Percentage of germination, exclusive of hard seed.

(B)  Percentage of hard seed, if present.

(C)  The calendar month and year the test was completed to determine the percentages.

(D)  The words "below standard" in not less than eight-point type.

(3)  Name and address of the person who labeled the seed or who sells, offers, or exposes the seed for sale within the State.

The department, by rule, may require additional information on the label or tag for vegetable seed that is packaged or processed, such as pelleted or coated seed, and sold in specialized containers such as packets, hermetically sealed containers, tapes, or any other innovative method or container. [L 1945, c 90, pt of §2; RL 1955, §26-9; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §150-25; am L 1979, c 87, §3; am L 1987, c 164, §7; am L 1991, c 73, §5]



§150-26 - Removal from sale.

§150-26  Removal from sale.  Any seed offered for sale in violation of this chapter or any rule adopted thereunder, shall be removed from sale by the vendor upon receiving a stop sale order from the department.  The vendor shall withhold the seed from sale until the violation has been corrected and a written release has been issued by the department. [L 1945, c 90, pt of §2; RL 1955, §26-10; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §150-26; gen ch 1985; am L 1987, c 164, §8; am L 1991, c 73, §6]



§150-27 - Duties and authority of the department.

§150-27  Duties and authority of the department.  (a)  The department may, through its authorized agents and inspectors:

(1)  Enter any premises during regular business hours in order to have access to seed and records related to seed subject to this chapter.

(2)  Cooperate with the United States Department of Agriculture and other agencies or associations in seed law enforcement.

(3)  Enforce a stop sale order issued to the vendor for any agricultural or vegetable seed in violation of this chapter.

(b)  It is the duty of the department to:

(1)  Inspect, sample, make analysis of, and test seed to determine whether the seed is in compliance with this chapter.

(2)  Inspect records to determine whether the seed is in compliance with this chapter.

(3)  Forward to the appropriate party, a report of the analysis and test result, and a stop sale order if necessary, upon completion of the analysis and test of the seed.

(4)  Provide on request, seed testing and analyzing service to any person. [L 1945, c 90, pt of §2; RL 1955, §26-11; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §150-27; am L 1987, c 164, §9; am L 1991, c 73, §7]



§150-28 - Laboratory and analytical procedure.

§150-28  Laboratory and analytical procedure.  (a)  The department shall maintain a properly equipped laboratory for making tests required under this chapter.

(b)  The method of sampling and testing of seed shall be based upon the rules for seed testing adopted by the Association of Official Seed Analysts or as published in subchapter K of the Federal Seed Act. [L 1945, c 90, pt of §2; RL 1955, §26-12; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §150-28; am L 1987, c 164, §10]



§150-29 - Seed licenses.

§150-29  Seed licenses.  A seed license from the department is required of:

(1)  Every person whose name and address are required on the label or who imports into the State for sale or resale, agricultural or vegetable seed for planting purposes.

(2)  Every person who opens any bag or container of agricultural or vegetable seed and sells the contents for planting purposes within the State.

Application for the license shall be made to the department in accordance with rules adopted by the department.  All licenses shall expire on June 30 of each year. [L 1945, c 90, pt of §2; RL 1955, §26-13; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §150-29; am L 1979, c 87, §4; am L 1987, c 164, §11; am L 1991, c 73, §8]



§150-30 - Disposition of fees and charges.

§150-30  Disposition of fees and charges.  All fees and charges received pursuant to this chapter shall be deposited with the state director of finance to the credit of the general fund. [L 1945, c 90, pt of §2; RL 1955, §26-14; am L 1963, c 114, §1 and c 193, §16; HRS §150-30; am L 1987, c 164, §12]



§150-31 - Violations; penalties.

§150-31  Violations; penalties.  Every person who violates this chapter or any rule adopted by the department pursuant to section 150-22, shall be fined not less than $100 nor more than $1,000 for the first offense, and not less than $1,000 nor more than $5,000 for each offense thereafter. [L 1945, c 90, pt of §2; RL 1955, §26-15; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §150-31; am L 1987, c 164, §13]



§150-41 - REPEALED.

PART III.  SEED DISTRIBUTION--REPEALED

§150-41  REPEALED.  L 2000, c 247, §3.

Cross References

For present provision, see §304A-2263.






CHAPTER 150A - PLANT AND NON-DOMESTIC ANIMAL QUARANTINE AND MICROORGANISM IMPORT

§150A-1 - Short title.

PART I.  GENERAL PROVISIONS

[§150A-1]  Short title.  This chapter may be cited as the "Hawaii Plant Quarantine Law." [L 1973, c 69, pt of §1]



§150A-2 - Definitions.

§150A-2  Definitions.  As used in this chapter the term:

"Algae" means any plant containing chlorophyll, which lacks true roots, stems, and leaves, and typically inhabits moist habitats, except those algae on or in humans or animals in Hawaii and those in or on processed foods, beverages, or pharmaceuticals.

"Animal" means any invertebrate or vertebrate species of the animal kingdom including but not limited to mammal, bird, fish, reptile, mollusk, crustacean, insect, mite, and nematode, other than common domestic animal such as dog and cat.

"Bacteria" means any prokaryotic or archaeobacterial organism, except those bacteria on or in humans or animals in Hawaii, and those in or on processed foods, beverages, or pharmaceuticals.

"Board" means the board of agriculture.

"Chairperson" means the chairperson of the board of agriculture, or the chairperson's duly authorized agents.

"Department" means the department of agriculture.

"Freight" means nonpassenger goods, cargo, or lading, transported for pay.

"Fungus" means all nonchlorophyll-bearing thallophytes, except those fungi on or in humans or animals in Hawaii, and those on or in processed foods, beverages, or pharmaceuticals.

"Import" means shipment to the State from any point outside of the State.

"Insect" means an invertebrate animal belonging to the class Insecta, including beetle, bug, fly, and other arthropods, such as spider, mite, tick, centipede, and wood louse.

"Inspect" means to examine material to ascertain the presence or absence of quarantine pests and to otherwise determine compliance with the provisions of this chapter or any rule adopted under this chapter.

"Inspector" means any employee or official of the department authorized by the board to administer and enforce the provisions of this law.

"Label" means the written, printed, or graphic matter upon the container of any article as pertaining to plant quarantine laws and regulations.

"Microbial product" means any product manufactured with known cultures of microorganisms for the purpose of bioremediation or bioaugmentation, including products such as microbial pesticides.

"Microorganism" means any unicellular microscopic organism including but not limited to algae, bacteria, fungi, protozoa, and viruses.

"Net weight" means the gross weight of the freight minus the container weight, if any.

"Passed" means the clearance status for entry given an article for import after inspection or quarantine requirements have been met.

"Pest" means any animal, insect, disease agent or other organism in any stage of development that is detrimental or potentially harmful to agriculture, or horticulture, or animal or public health, or natural resources including native biota or has an adverse effect on the environment as determined by the board.

"Protozoa" means any nonphotosynthetic eukaryotic organisms, either unicellular or composed of a group of more or less identical cells, generally motile by means of appendages or movements of the cell itself at some or all stages of their life cycle, except those protozoa on or in humans or animals in Hawaii, and those in or on processed foods, beverages, or pharmaceuticals.

"Soil" means that part of the upper layer of earth in which plants can grow; this material may or may not contain organic matter and includes such planting media as deteriorated peat, except clean coral, sand, pottery and industrial clay, volcanic cinders and other similar soil-free material.

"Unlisted microorganism" means any microorganism not on the lists of nonrestricted or restricted microorganisms or on the list of select human pathogen microorganisms.

"Vehicle" means any automobile, truck, tractor and similar equipment.

"Virus" means any or a class of noncellular submicroscopic obligate parasite, chiefly nucleoprotein in composition but often reducible to crystalline form, except those viruses on or in humans, or animals in Hawaii, and those on or in processed foods, beverages, or pharmaceuticals. [L 1973, c 69, pt of §1; gen ch 1985; am L 1990, c 243, §1; am L 1991, c 104, §1; gen ch 1993; am L 1995, c 193, §1; am L 1996, c 153, §2; am L 1997, c 63, §1; am L 1999, c 177, §2; am L 2000, c 211, §2; am L Sp 2008, c 3, §2]



§150A-3 - Delegation of duties.

[§150A-3]  Delegation of duties.  All authority vested in the board or chairperson by virtue of this chapter may with like force and effect be exercised by such employees of the department as the board or chairperson may from time to time designate for the purpose. [L 1973, c 69, pt of §1; gen ch 1993]



§150A-4 - Effect on department of land and natural resources and the department of health.

§150A-4  Effect on department of land and natural resources and the department of health.  Nothing in this chapter shall be construed to amend or alter the functions, duties, and powers of the department of land and natural resources and the department of health relative to chapters 171, 183D, 187A, 197, 321, and 328. [L 1973, c 69, pt of §1; am L 1987, c 230, §4 and c 283, §16]



§150A-4.5 - Pest inspection, quarantine, and eradication fund.

§150A-4.5  Pest inspection, quarantine, and eradication fund.  (a)  There is established in the state treasury the pest inspection, quarantine, and eradication fund, into which shall be deposited:

(1)  Legislative appropriations for inspection, quarantine, and eradication services;

(2)  Service fees, charges, and penalties collected under section 150A-5.3;

(3)  Federal funds received for pest inspection, quarantine, and eradication programs;

(4)  Grants and gifts;

(5)  All interest earned or accrued on moneys deposited in the fund; and

(6)  Any other moneys made available to the fund.

(b)  The moneys in the pest inspection, quarantine, and eradication fund shall be expended by the department for the operation of pest inspection, quarantine, eradication, biosecurity, and monitoring programs, related facilities, and the execution of emergency remedial measures when pests are detected in the course of inspection and quarantine activities by the department. [L Sp 2007, c 9, pt of §1; am L 2008, c 236, §5]



§150A-5 - Conditions of importation.

§150A-5  Conditions of importation.  The importation into the State of any of the following articles, viz., nursery-stock, tree, shrub, herb, vine, cut-flower, cutting, graft, scion, bud, seed, leaf, root, or rhizome; nut, fruit, or vegetable; grain, cereal, or legume in the natural or raw state; moss, hay, straw, dry-grass, or other forage; unmanufactured log, limb, or timber, or any other plant-growth or plant-product, unprocessed or in the raw state; soil; microorganisms; live bird, reptile, nematode, insect, or any other animal in any stage of development (that is in addition to the so-called domestic animal, the quarantine of which is provided for in chapter 142); box, vehicle, baggage, or any other container in which such articles have been transported or any packing material used in connection therewith shall be made in the manner hereinafter set forth:

(1)  Notification of arrival.  Any person who receives for transport or brings or causes to be brought to the State as freight, air freight, baggage, or otherwise, for the purpose of debarkation or entry therein, or as ship's stores, any of the foregoing articles, shall, immediately upon the arrival thereof, notify the department, in writing, of the arrival, giving the waybill number, container number, name and address of the consignor, name and address of the consignee or the consignee's agent in the State, marks, number of packages, description of contents of each package, port at which laden, and any other information that may be necessary to locate or identify the same, and shall hold such articles at the pier, airport, or any other place where they are first received or discharged, in such a manner that they will not spread or be likely to spread any infestation or infection of insects or diseases that may be present until inspection and examination can be made by the inspector to determine whether or not any article, or any portion thereof, is infested or infected with or contains any pest.  The department may adopt rules to require identification of specific articles on negotiable and non-negotiable warehouse receipts, bills of lading, or other documents of title for inspection of pests.  In addition, the department shall adopt rules to designate restricted articles that shall require:

(A)  A permit from the department in advance of importation; or

(B)  A department letter of authorization or registration in advance of importation.

The restricted articles shall include but not be limited to certain microorganisms or living insects.  Failure to obtain the permit, letter of authorization, or registration in advance is a violation of this section;

(2)  Individual passengers, officers, and crew.

(A)  It shall be the responsibility of the transportation company to distribute, prior to the debarkation of passengers and baggage, the State of Hawaii plant and animal declaration form to each passenger, officer, and crew member of any aircraft or vessel originating in the continental United States or its possessions or from any other area not under the jurisdiction of the appropriate federal agency in order that the passenger, officer, or crew member can comply with the directions and requirements appearing thereon.  All passengers, officers, and crew members, whether or not they are bringing or causing to be brought for entry into the State the articles listed on the form, shall complete the declaration, except that one adult member of a family may complete the declaration for other family members.  Any person who defaces the declaration form required under this section, gives false information, fails to declare restricted articles in the person's possession or baggage, or fails to declare in cargo manifests is in violation of this section;

(B)  Completed forms shall be collected by the transportation company and be delivered, immediately upon arrival, to the inspector at the first airport or seaport of arrival.  Failure to distribute or collect declaration forms or to immediately deliver completed forms is a violation of this section; and

(C)  It shall be the responsibility of the officers and crew of an aircraft or vessel originating in the continental United States or its possessions or from any other area not under the jurisdiction of the appropriate federal agency to immediately report all sightings of any plants and animals to the plant quarantine branch.  Failure to comply with this requirement is a violation of this section;

(3)  Plant and animal declaration form.  The form shall include directions for declaring domestic and other animals cited in chapter 142, in addition to the articles enumerated in this chapter;

(4)  Labels.  Each container in which any of the above-mentioned articles are imported into the State shall be plainly and legibly marked, in a conspicuous manner and place, with the name and address of the shipper or owner forwarding or shipping the same, the name or mark of the person to whom the same is forwarded or shipped or the person's agent, the name of the country, state, or territory and locality therein where the product was grown or produced, and a statement of the contents of the container.  Upon failure to comply with this paragraph, the importer or carrier is in violation of this section;

(5)  Authority to inspect.  Whenever the inspector has good cause to believe that the provisions of this chapter are being violated, the inspector may:

(A)  Enter and inspect any aircraft, vessel, or other carrier at any time after its arrival within the boundaries of the State, whether offshore, at the pier, or at the airport, for the purpose of determining whether any of the articles or pests enumerated in this chapter or rules adopted thereto, is present;

(B)  Enter into or upon any pier, warehouse, airport, or any other place in the State where any of the above-mentioned articles are moved or stored, for the purpose of ascertaining, by inspection and examination, whether or not any of the articles is infested or infected with any pest or disease or contaminated with soil or contains prohibited plants or animals; and

(C)  Inspect any baggage or personal effects of disembarking passengers, officers, and crew members on aircraft or vessels arriving in the State to ascertain if they contain any of the articles or pests enumerated in this chapter.  No baggage or other personal effects of the passengers or crew members shall be released until the baggage or effects have been passed.

Baggage or cargo inspection shall be made at the discretion of the inspector, on the pier, vessel, or aircraft or in any quarantine or inspection area.

Whenever the inspector has good cause to believe that the provisions of this chapter are being violated, the inspector may require that any box, package, suitcase, or any other container carried as ship's stores, cargo, or otherwise by any vessel or aircraft moving between the continental United States and Hawaii or between the Hawaiian Islands, be opened for inspection to determine whether any article or pest prohibited by this chapter or by rules adopted pursuant thereto is present.  It is a violation of this section if any prohibited article or any pest or any plant, fruit, or vegetable infested with plant pests is found;

(6)  Request for importation and inspection.  In addition to requirements of the United States customs authorities concerning invoices or other formalities incident to importations into the State, the importer shall be required to file a written statement with the department, signed by the importer or the importer's agent, setting forth the importer's desire to import certain of the above-mentioned articles into the State and:

(A)  Giving the following additional information:

(i)  The kind (scientific name), quantity, and description;

(ii)  The locality where same were grown or produced;

(iii)  Certification that all animals to be imported are the progeny of captive populations or have been held in captivity for a period of one year immediately prior to importation or have been specifically approved for importation by the board;

(iv)  The port from which the same were last shipped;

(v)  The name of the shipper; and

(vi)  The name of the consignee; and

(B)  Containing:

(i)  A request that the department, by its duly authorized agent, examine the articles described;

(ii)  An agreement by the importer to be responsible for all costs, charges, or expenses; and

(iii)  A waiver of all claims for damages incident to the inspection or the fumigation, disinfection, quarantine, or destruction of the articles, or any of them, as hereinafter provided, if any treatment is deemed necessary.

Failure or refusal to file a statement, including the agreement and waiver, is a violation of this section and may, in the discretion of the department, be sufficient cause for refusing to permit the entry of the articles into the State;

(7)  Place of inspection.  If, in the judgment of the inspector, it is deemed necessary or advisable to move any of the above-mentioned articles, or any portion thereof, to a place more suitable for inspection than the pier, airport, or any other place where they are first received or discharged, the inspector is authorized to do so.  All costs and expenses incident to the movement and transportation of the articles to such place shall be borne by the importer or the importer's agent. If the importer, importer's agent, or transportation company requests inspection of sealed containers of the above-mentioned articles at locations other than where the articles are first received or discharged and the department determines that inspection at such place is appropriate, the department may require payment of costs necessitated by these inspections, including overtime costs;

(8)  Disinfection or quarantine.  If, upon inspection, any article received or brought into the State for the purpose of debarkation or entry therein is found to be infested or infected or there is reasonable cause to presume that it is infested or infected and the infestation or infection can, in the judgment of the inspector, be eradicated, a treatment shall be given such article.  The treatment shall be at the expense of the owner or the owner's agent, and the treatment shall be as prescribed by the department.  The article shall be held in quarantine at the expense of the owner or the owner's agent at a satisfactory place approved by the department for a sufficient length of time to determine that eradication has been accomplished.  If the infestation or infection is of such nature or extent that it cannot be effectively and completely eradicated, or if it is a potentially destructive pest or it is not widespread in the State, or after treatment it is determined that the infestation or infection is not completely eradicated, or if the owner or the owner's agent refuses to allow the article to be treated or to be responsible for the cost of treatment and quarantine, the article, or any portion thereof, together with all packing and containers, may, at the discretion of the inspector, be destroyed or sent out of the State at the expense of the owner or the owner's agent.  Such destruction or exclusion shall not be made the basis of a claim against the department or the inspector for damage or loss incurred;

(9)  Disposition.  Upon completion of inspection, either at the time of arrival or at any time thereafter should any article be held for inspection, treatment, or quarantine, the inspector shall affix to the article or the container or to the delivery order in a conspicuous place thereon, a tag, label, or stamp to indicate that the article has been inspected and passed.  This action shall constitute a permit to bring the article into the State; and

(10)  Ports of entry.  None of the articles mentioned in this section shall be allowed entry into the State except through the airports and seaports in the State designated and approved by the board. [L 1973, c 69, pt of §1; am L 1974, c 232, §1; am L 1977, c 114, §2; am L 1980, c 265, §2; am L 1985, c 133, §1; gen ch 1985; am L 1990, c 243, §2; am L 1992, c 229, §3; am L 2000, c 211, §3; am L 2005, c 64, §2]



§150A-5.3 - Inspection, quarantine, and eradication service fee and charge.

§150A-5.3  Inspection, quarantine, and eradication service fee and charge.  There is imposed a fee for the inspection, quarantine, and eradication of invasive species contained in any freight, including but not limited to marine commercial container shipment, air freight, or any other means of transporting freight, foreign or domestic, that is brought into the State.  The fee shall be paid by the person responsible for paying the freight charges to the transportation company, who shall collect the fee and forward the payment to the department at the port of disembarkation; provided that the transportation company shall not be liable for any fee that is not paid by the person responsible for paying the freight charges to the transportation company.  The department shall deposit the fee into the pest inspection, quarantine, and eradication fund under section 150A-4.5.

The fee shall be assessed on the net weight of the imported freight computed on the basis of 50 cents for every one thousand pounds of freight brought into the State, or part thereof. [L Sp 2007, c 9, pt of §1; am L 2008, c 16, §4; am L Sp 2008, c 3, §3]



§150A-5.5 - What constitutes importation.

§150A-5.5  What constitutes importation.  (a)  The landing of any article for the purpose of inspection or quarantine shall not be construed to give the article any status or the owner any right incident to articles which have actually been passed and allowed into the State.

(b)  In legal effect, articles landed for the purpose of inspection or quarantine shall be construed to be still outside the State seeking entry, and shall not, in whole or in part, be considered suitable for entry into the State unless a tag, label, or stamp has been affixed to the article, its container, or its delivery order by the inspector as provided in section 150A-5(9), except that articles quarantined in the biocontrol containment facilities of the department or of other government agencies engaged in joint projects with the department may be released upon issuance of a permit approved by the board.

(c)  Notwithstanding subsections (a) and (b), the import of articles in violation of this chapter or rules adopted under this chapter may subject the importer to penalty although the articles have not been passed for entry. [L 1985, c 133, §4; am L 1990, c 243, §3; am L 1996, c 153, §3]



§150A-5.6 - Exceptions to the right to import.

[§150A-5.6]  Exceptions to the right to import.  Nothing in this chapter shall permit the importation of any animal or article if the same, or any of them, has, by rule of the department been prohibited. [L 1985, c 133, §5]



§150A-6 - Soil, plants, animals, etc.

§150A-6  Soil, plants, animals, etc., importation or possession prohibited.  No person shall transport, receive for transport, or cause to be transported to the State, for the purpose of debarkation or entry thereinto, any of the following:

(1)  Soil; provided that limited quantities of soil may be imported into the State for experimental or other scientific purposes under permit with conditions prescribed by the department;

(2)  Rocks, plants, plant products, or any article with soil adhering thereto;

(3)  Any live snake, flying fox, fruit bat, Gila monster, injurious insect, or eels of the order Anguilliformes, or any other animal, plant, or microorganism in any stage of development that is detrimental or potentially harmful to agriculture, horticulture, animal or public health, or natural resources, including native biota, or has an adverse effect on the environment as determined by the board, except, as provided in this chapter and provided that, notwithstanding the list of animals prohibited entry into the State, the department may bring into and maintain in the State four live, sterile brown tree snakes of the male sex for the purpose of research or training of snake detector dogs, and, further, that a government agency may bring into and maintain in the State not more than two live, nonvenomous snakes of the male sex solely for the purpose of exhibition in a government zoo, but only after:

(A)  The board is presented with satisfactory evidence that the sex of the snakes was established to be male prior to the shipment; and

(B)  The board gives written approval conditioned upon such terms as the board may deem necessary, which terms shall include measures to assure the prevention of escape, continuing supervision and control by the board with respect to any department import under this paragraph, and the manner in which the snakes shall be disposed of or destroyed.

In case of the death of one or more snakes, the department or government agency may import and maintain replacements subject to the conditions described in this paragraph; and

(4)  Any live or dead honey bees, or used bee equipment that is not certified by the department to be free of pests; provided that nothing in this paragraph shall be construed to prohibit the importation of bee semen. [L 1973, c 69, pt of §1; am L 1974, c 232, §2; am L 1985, c 133, §2 and c 179, §2; am L 1990, c 243, §4; am L 1994, c 48, §1; am L 1996, c 153, §4; am L 1997, c 63, §2; am L 1998, c 10, §1, c 28, §1, and c 244, §1; am L 1999, c 21, §1 and c 177, §3; am L 2000, c 211, §4; am L 2003, c 10, §1]

Cross References

Home-based agriculturally produced honey, see §§328-79, 80.

Honey bee exports, see §150A-31.



§150A-6.1 - Plant import.

§150A-6.1  Plant import.  (a)  The board shall maintain a list of restricted plants that require a permit for entry into the State.  Restricted plants or any portion thereof shall not be imported into the State without a permit issued pursuant to rules.

(b)  The department shall designate, by rule, as restricted plants, specific plants that may be detrimental or potentially harmful to agriculture, horticulture, the environment, or animal or public health, or that spread or may be likely to spread an infestation or infection of an insect, pest, or disease that is detrimental or potentially harmful to agriculture, horticulture, the environment, or animal or public health.  In addition, plant species designated by rule as noxious weeds are designated as restricted plants.

(c)  The department may regulate or prohibit the sale of specific plants on the list of restricted plants by rule.

(d)  Noxious weeds may be imported only for research, by permit, and shall not be offered for sale or sold in the State.

(e)  No person shall import, offer for sale, or sell within the State any plant or propagative portion of Salvinia molesta or Salvinia minima and Pistia stratiotes. [L 2000, c 211, pt of §1; am L 2003, c 85, §9; am L 2004, c 10, §16; am L 2008, c 40, §2]



§150A-6.2 - Animal import.

§150A-6.2  Animal import.  (a)  The board shall maintain:

(1)  A list of conditionally approved animals that require a permit for import into the State;

(2)  A list of restricted animals that require a permit for both import into the State and possession; and

(3)  A list of animals that are prohibited entry into the State.

(b)  The board shall adopt rules, pursuant to chapter 91, to establish an advisory committee of no fewer than three members with applicable expertise in vertebrate biology to identify whether an animal is a prohibited hybrid animal when the department suspects that the lineage of the animal is not as stated by the owner or on other official documents.

(c)  Animals on the lists of conditionally approved and restricted animals shall be imported only by permit.  Any animal that is not on the lists of conditionally approved, restricted, or prohibited animals shall be prohibited until the board's review and determination for placement on one of these lists; provided that the department may issue a special permit on a case-by-case basis for the importation and possession of an animal that is not on the lists of prohibited, restricted, or conditionally approved animals, for the purpose of remediating medical emergencies or agricultural or ecological disasters, or conducting medical or scientific research in a manner that the animal will not be detrimental to agriculture, the environment, or humans, if the importer of the animal can meet permit requirements as determined by the board; and provided further that the department may issue a short-term special permit on a case-by-case basis not to exceed ninety days for the importation and possession of an animal that is not on the lists of prohibited, restricted, or conditionally approved animals for the purpose of filming, performance, or exhibition, if the importer of the animal can meet permit and bonding requirements as determined by the board. [L 2000, c 211, pt of §1]



§150A-6.3 - Microorganism import.

§150A-6.3  Microorganism import.  (a)  The board shall maintain:

(1)  A list of nonrestricted microorganisms allowed entry into the State without a permit;

(2)  A list of restricted microorganisms that require a permit for import into the State and possession; and

(3)  A list of microorganisms that are select human pathogens allowed entry into the State without a permit but that require the department to notify the department of health of entry for the purpose of possible department of health inspection and monitoring.

Import of a microorganism on these lists, as well as import of any unlisted microorganism, shall be subject to the notification, labeling, and inspection requirements of section 150A-5, and is allowed only as provided herein.

(b)  Import of a microorganism on the restricted list of microorganisms shall be by permit issued pursuant to rules and subject to conditions established by rules; provided that, if the department in its discretion determines that import of a microorganism on the restricted list or the microorganism's proposed use presents a high risk to agriculture, horticulture, the environment, or animal or public health, the import request shall be subject to advisory committee review and board approval, including a determination that the importer is able to comply with conditions established by the board, before a permit may be issued.

(c)  Import and possession of an unlisted microorganism may be allowed based on the department's determination of the level of risk presented by the import, including its proposed use, to agriculture, horticulture, the environment, or animal or public health.  Import shall be either by letter of authorization or special permit issued by the department, without advisory committee review or board approval, or, alternatively, by special permit issued by the department subsequent to advisory committee review and board approval, according to risk level as provided by rule; provided that in the latter instance the importer is able to comply with conditions established by the board.

(d)  The department may issue an emergency permit on a case-by-case basis to a state or federal agency or state university to allow import and possession of a microorganism on the list of restricted microorganisms or an unlisted microorganism for the purpose of remediating any emergency or disaster affecting agriculture, horticulture, the environment, animal or public health, or for emergency preparedness; provided that:

(1)  The board, without advisory committee review, first obtains advice from qualified persons with relevant expertise;

(2)  The board determines that import in less time than is required for issuance of a special permit under subsections (b) and (c) as applicable, is necessary to remediate the emergency or disaster; and

(3)  The importer is able to meet conditions established by the board.

(e)  Microbial products may be imported as follows:

(1)  Microbial products containing certain strains of microorganisms on the nonrestricted list of microorganisms, as identified by rule, may enter the State without a permit but shall not be imported without a registration issued pursuant to rules.  Import of an unregistered microbial product required to be registered with the department is a violation of this section; and

(2)  Import of microbial products other than those products required to be registered pursuant to paragraph (1) shall be by permit or letter of authorization, as provided in subsections (b) and (c) as applicable.

(f)  The requirements of this section other than the notification, labeling, and inspection requirements of section 150A-5 shall not apply to import of microorganisms by the following:

(1)  The state department of health or Tripler Army Medical Center for their laboratories; provided that the department of health shall develop and implement within its laboratories a mechanism for coordinated oversight and inventory control of microorganisms imported for its laboratories and implement internal procedures to assure proper biosafety containment and laboratory practices commensurate with microorganism risk levels; and

(2)  A laboratory certified under the Clinical Laboratories Improvement Amendments of 1988 (42 U.S.C. 263 et seq.); provided that the certified laboratory is registered with the department pursuant to rules and imports microorganisms that are applicable to the category of examinations or procedures for which the foregoing certification was approved.

The department of health and Tripler Army Medical Center may transfer any such imported microorganisms between their respective laboratories without approval from the department of agriculture, but with notification to the department of agriculture prior to the transfer; provided that transfer of such imported microorganisms from the department of health, Tripler Army Medical Center, or a laboratory certified and registered as described in paragraph (2) to other entities in the State shall require prior approval from the department of agriculture in the form of a letter of authorization or a permit for possession.

(g)  The board may amend conditions in permits, letters of authorization, and registrations, or cancel permits, letters of authorization, and registrations, as necessary, if the board determines that the classification of the microorganism being imported or the conditions attendant to the microorganism's import and use must be changed due to newly discovered risks to agriculture, horticulture, the environment, or animal or public health. [L 2000, c 211, pt of §1; am L 2002, c 61, §2; am L 2003, c 12, §1]



§150A-6.4 - Permit and other import document issuance; requirements.

§150A-6.4  Permit and other import document issuance; requirements.  Except as otherwise provided in this part, all permits, letters of authorization, or registrations referenced in sections 150A-6 through 150A-6.3 shall be issued pursuant to rules.  Any violation of conditions listed on the permits, letters of authorization, or registrations shall be a violation of this chapter. [L 2000, c 211, pt of §1; am L 2002, c 61, §3]



§150A-6.5 - Animals; prohibition against possession, etc.

§150A-6.5  Animals; prohibition against possession, etc.; exception.  No person shall possess, propagate, sell, transfer, or harbor any animal included on the list of prohibited animals maintained by the board, except upon a determination that the species:

(1)  Was initially permitted entry and later prohibited entry into the State; or

(2)  Was continually prohibited but unlawfully introduced and is currently established in the State; and

(3)  Is not significantly harmful to agriculture, horticulture, or animal or public health, and the environment.

Under the circumstances described in this [section], the board may permit possession of the individual animal through its registration with the department while still prohibiting the same species of animal from importation, propagation, transfer, and sale. [L 2000, c 211, pt of §1]



§150A-6.6 - Import lists amendment.

§150A-6.6  Import lists amendment.  Without regard to the notice and public hearing requirements of chapter 91, the board may adopt rules to make additions to or deletions from the lists required to be maintained in sections 150A-6.1 through

150A-6.3; provided that the board shall adopt rules pursuant to chapter 91 to establish methods to obtain public input and notify the public of additions to or deletions from the lists required under sections 150A-6.1 through 150A-6.3. [L 2000, c 211, pt of §1]



§150A-6.7 - Permit revolving fund.

§150A-6.7  Permit revolving fund.  (a)  There is established in the state treasury a revolving fund to be known as the permit revolving fund to be administered by the department.  The permit revolving fund shall consist of:

(1)  Legislative appropriations;

(2)  User fees as authorized by rule;

(3)  All interest earned on or accrued to moneys deposited in the permit revolving fund;

(4)  Grants and gifts; and

(5)  Any other moneys made available to the permit revolving fund from other sources.

(b)  The department shall expend moneys in the permit revolving fund to:

(1)  Facilitate the processing and issuance of permits;

(2)  Amend lists of creatures prohibited or allowed for import;

(3)  Comply with monitoring activities;

(4)  Train personnel, and provide educational workshops, materials, and equipment; and

(5)  For any other purpose deemed necessary to carry out the purposes of this part. [L 2000, c 211, pt of §1]



§150A-7 - Disposition.

§150A-7  Disposition.  (a)  It is a violation of sections 150A-5 and 150A-6 to bring into the State contrary to those sections any plant, plant product, animal, microorganism, or any article infested with pests or contaminated with soil and the same shall be refused admittance and may, in the discretion of the inspector, be seized and treated, destroyed, or excluded at the expense of the owner or the owner's agent.

(b)  It is a violation of this part to bring to or possess in the State any living creature that is prohibited or restricted, without a permit issued by the department, except as expressly provided in this part.  The creature shall constitute contraband and shall be seized immediately upon discovery, whenever found, and be destroyed, donated to a government zoo, or sent out of the State, at the discretion of the department.  Any expense or loss in connection therewith shall be borne by the owner or the owner's agent.

(c)  Whenever any living creature introduced or admitted under rules of the department escapes, or is found to be free from confinement, the department may confiscate or capture it and any progeny at the expense of the owner.  The department may destroy the creature, donate it to a government zoo, or send it out of the State after five days at the discretion of the department.  Any expense or loss in connection therewith shall be borne by the owner or the owner's agent. [L 1973, c 69, pt of §1; am L 1985, c 133, §3; am L 1990, c 243, §5; am L 1992, c 229, §4; am L 1998, c 10, §2; am L 1999, c 177, §4; am L 2000, c 211, §5]



§150A-7.5 - User fees.

§150A-7.5  User fees.  Fees may be assessed for the processing and issuance of permits issued by the department under this part, for inspections related to permit conditions, and for the registration of microbial products containing certain strains of microorganisms, as established by rule. [L 1996, c 153, §1; am L 1999, c 177, §5; am L 2000, c 211, §6]



§150A-8 - Transporting in State.

§150A-8  Transporting in State.  Flora and fauna specified by rules and regulations of the department shall not be moved from one island to another island within the State or from one locality to another on the same island except by a permit issued by the department. [L 1973, c 69, pt of §1; am L 1974, c 232, §3; am L 1977, c 114, §3]



§150A-9 - Rules and regulations.

[§150A-9]  Rules and regulations.  The department shall have the authority to carry out and effectuate the purposes of this chapter by rules and regulations. [L 1973, c 69, pt of §1]



§150A-9.5 - Interim rules.

§150A-9.5  Interim rules.  (a)  The department shall have the power, subject to the provisions of this section, to establish, implement, and enforce interim rules governing the transporting of flora and fauna into and within the State.  Such rules shall not be subject to chapter 91.

(b)  An interim rule may be adopted in the event that the importation or movement of any flora or fauna, in the absence of effective rules, creates a situation dangerous to the public health and safety or to the ecological health of flora or fauna present in the State which is so immediate in nature as to constitute an emergency.  No interim rule shall be adopted without such a finding by the advisory committee on plants and animals created under section 150A-10.

(c)  Interim rules adopted by the department pursuant to this section shall be effective as stated by such rules; provided that:

(1)  Any interim rule shall be published at least once statewide within twelve days of issuance; and

(2)  No interim rule shall be effective for more than one year.

(d)  Any person may appeal the reasonableness of any interim rule or determination of the advisory committee to the circuit court. [L 1977, c 114, §1; am L 1999, c 177, §6; am L 2000, c 211, §7; am L 2003, c 85, §10; am L 2004, c 10, §16]



§150A-10 - Advisory committee on plants and animals.

§150A-10  Advisory committee on plants and animals.  There shall be an advisory committee on plants and animals composed of the chairperson of the board or the chairperson's representative who shall be chairperson of the committee, the chairperson of the board of land and natural resources, the director of the office of environmental quality control, the director of department of health or their designees, and five other members, with expertise in plants, animals, or microorganisms, and who, by virtue of their vocation or avocation, also are thoroughly conversant with modern ecological principles and the variety of problems involved in the adequate protection of our natural resources.  The latter five members shall be chosen by the chairperson.  The committee shall advise and assist the department in developing or revising laws and regulations to carry out and effectuate the purposes of this chapter and in advising the department in problems relating to the introduction, confinement, or release of plants, animals, and microorganisms.

The chairperson may create ad hoc or permanent subcommittees, as needed. [L 1973, c 69, pt of §1; gen ch 1985; am L 1990, c 243, §6; gen ch 1993]



§150A-11 - Enforcement.

[§150A-11]  Enforcement.  Inspectors shall enforce the provisions of this chapter and related rules promulgated by the department.

Inspectors shall be provided with suitable badges or insignia of office by the department, and shall have power to serve and execute warrants in all matters relating to the quarantine laws, to issue a citation for any violation of this chapter and related rules, and to seize contraband articles throughout the State. [L 1985, c 133, §6]



§150A-11.5 - Entry of private property for enforcement.

[§150A-11.5]  Entry of private property for enforcement.  Whenever any member of the department of agriculture deems it necessary for the protection of animal or public health, agriculture, or the environment, to enter any land, building, vessel or aircraft for the purpose of seizing, capturing, confiscating or removing any living creature that is prohibited or restricted and without a permit, the member may make complaint to the district judge in whose circuit the alleged violation is occurring, and the district judge may thereupon issue a warrant, directed to any police officer of the circuit, commanding the police officer to take sufficient aid, and being accompanied by the member of the department, to go to the place described in the complaint, and to seize, capture, confiscate or remove, under directions of the member, the prohibited or restricted creature. [L 1992, c 229, §2]

Cross References

Entry to control or eradicate pests, see §141-3.6.



§150A-12 - Citation and summons.

[§150A-12]  Citation and summons.  There shall be printed a form of citation and summons for use in citing violators warning the person to appear and answer the charge against the person at a certain place and at a time within seven days after the citation.  The citation and summons shall be so designed to include all necessary information to make it valid and legal within the laws and rules of the State.  The form and contents of such citation and summons shall be adopted or prescribed by the district courts.

In every case when a citation and summons is issued, the original of the same shall be given to the accused; provided that the district courts may prescribe the issuance to the accused of a carbon copy of the citation and summons and provide for the disposition of the original and any other copies.

Every citation and summons shall be consecutively numbered and each carbon copy shall bear the number of its original. [L 1985, c 133, §7]



§150A-13 - Administration of oath.

[§150A-13]  Administration of oath.  When a complaint is made to any prosecuting officer of the violation of the provisions of this chapter or the rules promulgated and adopted pursuant thereto, the inspector who issued the citation and summons shall subscribe to the complaint under oath. [L 1985, c 133, §8]



§150A-14 - Penalty.

§150A-14  Penalty.  (a)  Any person who violates any provision of this chapter other than sections 150A-5, 150A-6(3), and 150A-6(4) or who violates any rule adopted under this chapter other than those rules involving an animal that is prohibited or a plant, animal, or microorganism that is restricted, without a permit, shall be guilty of a misdemeanor and fined not less than $100.  The provisions of section 706-640 notwithstanding, the maximum fine shall be $10,000.  For a second offense committed within five years of a prior offense, the person or organization shall be fined not less than $500 and not more than $25,000.

(b)  Any person who violates section 150A-5 shall be fined not less than $100 and not more than $10,000.  For a second violation committed within five years of a prior violation, the person may be fined not less than $500 and not more than $25,000.

(c)  Notwithstanding section 706-640:

(1)  Any person or organization that violates section 150A-6(3) or 150A-6(4), or owns or intentionally transports, possesses, harbors, transfers, or causes the importation of any snake or other prohibited animal seized under section 150A-7(b), or whose violation involves an animal that is prohibited or a plant, animal, or microorganism that is restricted, without a permit, shall be guilty of a misdemeanor and subject to a fine of not less than $5,000, but not more than $20,000; and

(2)  Any person or organization who intentionally transports, harbors, or imports with the intent to propagate, sell, or release any animal that is prohibited or any plant, animal, or microorganism that is restricted, without a permit, shall be guilty of a class C felony and subject to a fine of not less than $50,000, but not more than $200,000.

(d)  Whenever a court sentences a person or organization pursuant to subsection (a) or (c) for an offense which has resulted in the escape or establishment of any pest and caused the department to initiate a program to capture, control, or eradicate that pest, the court shall also require that the person or organization pay to the state general fund an amount of money to be determined in the discretion of the court upon advice of the department, based upon the cost of the development and implementation of the program.

(e)  The department may, at its discretion, refuse entry, confiscate, or destroy any prohibited articles or restricted articles that are brought into the State without a permit issued by the department, or order the return of any plant, fruit, vegetable, or any other article infested with pests to its place of origin or otherwise dispose of it or such part thereof as may be necessary to comply with this chapter.  Any expense or loss in connection therewith shall be borne by the owner or the owner's agent.

(f)  Any person or organization that voluntarily surrenders any prohibited animal or any restricted plant, animal, or microorganism without a permit issued by the department, prior to the initiation of any seizure action by the department, shall be exempt from the penalties of this section.

(g)  For purposes of this section "intent to propagate" shall be presumed when the person or organization in question is found to possess, transport, harbor, or import:

(1)  Any two or more animal specimens of the opposite sex that are prohibited or restricted, without a permit;

(2)  Any three or more animal specimens of either sex that are prohibited or restricted, without a permit;

(3)  Any plant or microorganism having the inherent capability to reproduce that is restricted, without a permit; or

(4)  Any specimen that is in the process of reproduction. [L 1985, c 133, §9; am L 1990, c 243, §7; am L 1991, c 104, §2; am L 1992, c 229, §5; am L 1998, c 222, §1; am L 2000, c 211, §§8 to 10; am L 2008, c 101, §2]

Revision Note

Subsection (g) redesignated pursuant to §23G-15(1).



§150A-15 - Failure to obey summons.

[§150A-15]  Failure to obey summons.  Any person who fails to appear at the place and time specified in the citation and summons issued to that person by the inspector upon the person's citation for violation of the quarantine laws or rules shall be guilty of a misdemeanor and, on conviction, fined not more than $500 or imprisoned not more than six months, or both.

If any person fails to comply with a citation and summons issued to the person, the inspector shall cause a complaint to be entered against the person and secure the issuance of a warrant for that person's arrest.

When a complaint is made to any prosecuting officer of the violation of any quarantine law or any rule promulgated thereunder, the inspector who issued the complaint and summons shall subscribe to it under oath. [L 1985, c 133, §10; gen ch 1985]



§150A-21 - Certification for shipment.

PART III.  NURSERY STOCK EXPORT SHIPMENTS

[§150A-21]  Certification for shipment.  The department may certify as to the pest condition or post treatment of shipments when officially required.  Fees may be charged for certificates in certain instances. [L 1977, c 114, pt of §4]



§150A-22 - Responsibility for treatment.

[§150A-22]  Responsibility for treatment.  Any treatment of nursery stock which may be required under the provisions of law shall be at the risk and at the expense of the owner or persons in charge or in possession thereof at the time of treatment, unless otherwise provided. [L 1977, c 114, pt of §4]



§150A-23 - Nursery stock certificate.

[§150A-23]  Nursery stock certificate.  The department may issue and authorize the use of nursery stock certificates by any shipper complying with its regulation for nursery inspection.  Shipments accompanied by these certificates may move to other localities within the county or to other counties without inspection at destination.  Nursery stock certificates may be issued for interstate shipments.  Fees may be charged for nursery certification.  Nursery stock certificates shall not be altered or misused.

The department may revoke or suspend the right to use any nursery stock certificate which is issued to any person who fails to comply with requirements for their use. [L 1977, c 114, pt of §4]



§150A-31 - Certificate for shipment.

[PART IV.  OTHER EXPORTS]

[§150A-31]  Certificate for shipment.  The department may certify as to the pest condition of honey bee shipments when health certificates are officially required.  Fees to cover the department's certification costs may be charged for health certificates as provided by rule.  Health certificates shall not be altered or misused. [L 1996, c 111, §1]

Cross References

Home-based agriculturally produced honey, see §§328-79, 80.



§150A-41 - Microorganism import.

PART V.  CERTIFIED IMPORTERS OF MICROORGANISMS

§150A-41  Microorganism import.  (a)  Notwithstanding the permit requirements of sections 150A-5 and 150A-6.3, the board may issue a certificate to an importer of microorganisms authorizing import and possession of microorganisms on the list of restricted microorganisms or unlisted microorganisms referenced in section 150A-6.3; provided that:

(1)  The import and possession is for medical or scientific purposes;

(2)  The microorganisms are contained in a laboratory or other contained system approved by the department;

(3)  The microorganisms are used in a manner that will not be detrimental to agriculture, horticulture, the environment, animals, or humans; and

(4)  The importer is able to meet requirements established by the board,

as further verified through site inspection by the department.

(b)  Import by a certified importer of microorganisms other than those listed in the importer's certificate or for uses other than specified for each type of microorganism listed in the certificate shall be pursuant to section 150A-6.3.

(c)  A certified importer importing pursuant to certificate shall comply with the provisions of part II other than the permit requirement, as applicable, in particular, the notification, labeling, and inspection requirements of section 150A-5. [L 1999, c 177, pt of §1; am L 2000, c 211, §11]



§150A-42 - Certificate.

[§150A-42]  Certificate.  (a)  An importer requesting a certificate under this part shall complete and submit an application to the department providing information as required by rule.

(b)  Fees may be assessed for the processing and issuance of a certificate and for inspections related to the certificate, as established by rule.  Fees may vary according to the type of certification issued and the costs incurred for inspections.

(c)  A certificate issued under this part shall be valid for no more than two years from date of issuance.  A certified importer may reapply for certification pursuant to subsection (a). [L 1999, c 177, pt of §1]



§150A-43 - Suspension or revocation of certificate.

[§150A-43]  Suspension or revocation of certificate.  Any certificate issued pursuant to this part may be suspended or revoked by the department, after hearing, for violation of any certificate requirement or condition or any provision of this chapter or rule adopted under this part.  Any order made by the department for the suspension or revocation of a certificate shall be in writing and shall set forth the reasons for the suspension or revocation.  The action of the department in suspending or revoking a certificate may be reviewed in the manner provided in chapter 91. [L 1999, c 177, pt of §1]



§150A-44 - Summary suspension.

[§150A-44]  Summary suspension.  Notwithstanding any law to the contrary, the department may cause the immediate suspension of an importer's certificate, subject to subsequent notice and hearing or other adequate procedures, upon the department's determination that there is an impending danger of escape or release of, or contamination from or exposure to microorganisms imported pursuant to certificate so as to present a threat to public health or safety, animal health, agriculture, horticulture, or the environment, or in the event of a medical emergency or agricultural or ecological disaster resulting from escape or release of, or contamination from or exposure to microorganisms imported pursuant to certificate.

The department may order the summary suspension of the certificate for a period not to exceed twenty days.  The order of suspension shall be served upon the certified importer at the same time as the notice of hearing for further suspension or revocation and the hearing shall be scheduled prior to the expiration of the order of suspension.  The period of suspension prior to the hearing shall not be extended beyond twenty days except upon the request of the importer for a reasonable continuance to adequately prepare the importer's defense.  Any attempt by the importer to continue the certified activity while the certificate has been summarily suspended shall of itself be sufficient to warrant a permanent revocation of the certificate and shall subject the importer to all penalties prescribed by this chapter or any rule or order of the department. [L 1999, c 177, pt of §1]



§150A-45 - Emergency remediation.

[§150A-45]  Emergency remediation.  In conjunction with summary suspension of an importer's certificate, upon the department's determination that there is an impending danger of escape or release of, or contamination from or exposure to microorganisms imported pursuant to certificate so as to present a threat to public health or safety, animal health, agriculture, horticulture, or the environment, or in the event of a medical emergency or agricultural or ecological disaster resulting from escape or release of, or contamination from or exposure to microorganisms imported pursuant to certificate, the department may, at the expense of the importer, seize, quarantine, remediate, condemn, or destroy the imported microorganisms, or any contaminated material, containment equipment, and laboratory or other contained system approved by the department, as the department in its discretion determines is necessary to address the threat, emergency, or disaster. [L 1999, c 177, pt of §1]



§150A-46 - Conditions of importation under certification.

[§150A-46]  Conditions of importation under certification.  (a)  A certificate issued to an importer under this part is non-transferable.

(b)  Every importer issued a certificate shall comply with the requirements of the certificate.

(c)  Any department employee or authorized representative may enter the premises under certification at any reasonable time to examine and inspect any microorganism, records, laboratory or other contained system approved by the department, equipment, procedures, manuals, and other related materials pertaining to the microorganism imported pursuant to certificate, and may conduct tests, collect samples, or perform any other duty for the purpose of carrying out and effectuating the purposes of this chapter. [L 1999, c 177, pt of §1]



§150A-47 - Penalties.

[§150A-47]  Penalties.  In addition to penalties that may be applicable under section 150A-14, certified importers are subject to penalties as follows:

(1)  A certified importer who violates any of the foregoing sections in this part shall be guilty of a petty misdemeanor and, notwithstanding section 706-640, shall be subject to a fine of not less than $1,000 and not more than $10,000; and

(2)  A certified importer who intentionally imports a microorganism not allowed by the importer's certification with the intent to propagate, sell, or release the microorganism shall be guilty of a class C felony and, notwithstanding section 706-640, shall be subject to a fine of not less than $50,000 but not more than $500,000. [L 1999, c 177, pt of §1]



§150A-48 - Microorganism import certification revolving fund.

[§150A-48]  Microorganism import certification revolving fund.  (a)  There is established in the state treasury the microorganism import certification revolving fund which shall be administered by the department for the purposes of this section.  The microorganism import certification revolving fund shall consist of:

(1)  Legislative appropriations to the microorganism import certification revolving fund;

(2)  Certification and inspection fees, as authorized by rule;

(3)  All fines collected pursuant to this part;

(4)  Reimbursements for any costs paid by the department to remediate any impending danger or actual emergencies involving microorganisms imported pursuant to certificate;

(5)  All interest earned on or accrued to moneys deposited in the microorganism import certification revolving fund;

(6)  Grants and gifts to the microorganism import certification revolving fund; and

(7)  Any other moneys made available to the microorganism import certification revolving fund from other sources.

(b)  The balance in the microorganism import certification revolving fund shall not exceed $500,000.  All amounts in excess of $500,000 shall be deposited to the credit of the state general fund.

(c)  The department shall expend moneys in the microorganism import certification revolving fund for the development, administration, and operation of the microorganism import certification program, including but not limited to personnel, training, materials and equipment, compliance monitoring activities, educational workshops for certified importers and applicants for certification, evaluation and remediation of impending threat or actual emergencies related to microorganisms imported pursuant to certificate, and for any other purpose deemed necessary to carry out the purposes of this part.

(d)  The department may set fees, by rule, for educational workshops for certified importers or applicants for certification. [L 1999, c 177, pt of §1]



§150A-51 - Biosecurity program; establishment.

[PART VI.]  BIOSECURITY PROGRAM

[§150A-51]  Biosecurity program; establishment.  The department shall establish a biosecurity program authorized under this chapter that shall interface with other relevant state law; provided that the biosecurity program is not inconsistent with federal law. [L 2008, c 236, pt of §2]



§150A-52 - Objectives of biosecurity program.

[§150A-52]  Objectives of biosecurity program.  The objectives of the biosecurity program shall be to:

(1)  Establish a multi-dimensional system to prevent the entry into the State and interisland movement of pests and prohibited or restricted organisms without a permit; and

(2)  Respond effectively to eradicate, control, reduce, and suppress incipient pest populations and established pests and seize and dispose of prohibited or restricted organisms without a permit. [L 2008, c 236, pt of §2]



§150A-53 - General actions to achieve objectives.

[§150A-53]  General actions to achieve objectives.  To achieve the objectives of the biosecurity program, the department shall plan for and, within available legislative appropriations, implement the following:

(1)  Work with government agencies and agricultural commodity exporters of other states and countries to establish pre-entry inspection programs under which inbound cargo into the State is inspected at the ports of departure or other points outside the State;

(2)  Establish, operate, or participate in operating port-of-entry facilities where multiple government agencies may inspect, quarantine, fumigate, disinfect, destroy, or exclude as appropriate, articles that may harbor pests or exclude articles that are prohibited or restricted without a permit, with the goals of:

(A)  Performing inspections in an efficient, effective, and expeditious manner for the government agencies involved and for cargo owners, carriers, and importers; and

(B)  Providing for the proper and safe storage and handling of cargo, especially agricultural and food commodities, awaiting inspection;

(3)  Develop, implement, and coordinate post-entry measures to eradicate, control, reduce, and suppress pests and, as appropriate, eradicate or seize and dispose of prohibited or restricted organisms without a permit that have entered the State;

(4)  Collaborate with relevant government agencies, agricultural commodity importers, and other persons to examine and develop joint integrated systems to better implement the biosecurity program;

(5)  Improve cargo inspection capabilities and methods, including enhancement of the content and submission requirements for cargo manifests and agricultural commodity ownership and movement certificates;

(6)  Promote the production of agricultural commodities in the State to reduce cargo shipments of imported commodities into the State; and

(7)  Provide public education on the negative effects of pests and prohibited or restricted organisms without a permit, to the environment and economy of the State. [L 2008, c 236, pt of §2]



§150A-54 - Biosecurity program; charges; costs.

[§150A-54]  Biosecurity program; charges; costs.  (a)  The department shall set and impose charges for the inspection, quarantine, and eradication of pests in accordance with this chapter and chapter 141.  The department shall deposit the charges into the pest inspection, quarantine, and eradication fund established pursuant to section 150A-4.5.

(b)  The department shall set the charges at amounts intended to generate revenues that, when combined with federal and other funds, are sufficient to pay for the operating and maintenance cost of the program and debt service on bonds issued to fund facilities constructed for the program. [L 2008, c 236, pt of §2]



§150A-55 - Federal and other funds.

[§150A-55]  Federal and other funds.  The department shall place high priority on seeking and applying for federal and other funds for the biosecurity program. [L 2008, c 236, pt of §2]



§150A-56 - Schedule of appropriations and expenditures for program.

[§150A-56]  Schedule of appropriations and expenditures for program.  (a)  By January 1, 2009, the department shall prepare a schedule of proposed annual appropriations for the biosecurity program for the ensuing six fiscal years that represents the department's realistic expectation as to the amounts necessary to effectively operate the program, yet remain within the constraints of projected state revenue growth.

(b)  By January 1 of each fiscal year thereafter, the department shall update the schedule to include the following information, as applicable, for the immediate past fiscal year, current fiscal year, and ensuing five fiscal years:

(1)  The proposed appropriations submitted or to be submitted by the department to the governor for the biosecurity program;

(2)  The proposed appropriations submitted or to be submitted by the governor to the legislature in the executive or supplemental budget;

(3)  The actual appropriations by the legislature; and

(4)  The actual expenditures.

(c)  The department shall submit each required schedule to the legislature no later than twenty days prior to the convening of each regular session of the legislature.

(d)  The department may submit with each schedule a narrative commenting on the effects of any variance between the actual expenditure for the biosecurity program during a fiscal year and proposed appropriation submitted by the department to the governor for that fiscal year. [L 2008, c 236, pt of §2]



§150A-57 - Annual report.

[§150A-57]  Annual report.  The department shall submit an annual report on the biosecurity program to the legislature no later than twenty days prior to the convening of each regular session of the legislature.  The schedule required under section 150A-56 shall be included in the pertinent annual report. [L 2008, c 236, pt of §2]






CHAPTER 151 - WEED CONTROL

CHAPTER 151

WEED CONTROL

REPEALED.  L 1972, c 58, §2.



CHAPTER 152 - NOXIOUS WEED CONTROL

§152-1 - Definitions.

§152-1  Definitions.  For the purpose of this chapter, unless otherwise required by context:

"Control noxious weed" means to limit the spread of a specific noxious weed and to reduce its density to a degree where its injurious, harmful, or deleterious effect is reduced to a tolerable level.

"Cooperative agreement" means an agreement between the department and the landowner and land occupier for the control or eradication of a noxious weed infestation.

"Department" means the department of agriculture.

"Eradicate noxious weed" means to completely destroy and eliminate existing plant growth, seeds, and vegetative reproductive plant parts of a specific noxious weed from a given locality.

"Land occupier" means a person who occupies, resides on, or utilizes land or real estate of a landowner.

"Landowner" means the possessor of a fee simple absolute title in land or real estate and shall include the State and its political subdivisions in their capacities as owners of public lands.

"Noxious weed" means any plant species which is, or which may be likely to become, injurious, harmful, or deleterious to the agricultural, horticultural, aquacultural, or livestock industry of the State and to forest and recreational areas and conservation districts of the State, as determined and designated by the department from time to time.

"Person" means any individual, firm, corporation, association, or partnership. [L 1957, c 319, pt of §1; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; Supp, §27A-2; HRS §152-1; am L 1974, c 234, §1; am L 1975, c 44, pt of §1; am L 1987, c 92, §1]



§152-2 - Rules.

§152-2  Rules.  Subject to chapter 91, the department may make rules to effectuate this chapter, including but not limited to the following:

(1)  Establishment of criteria and procedures for the designation of plant species as noxious weeds for the purposes of this chapter;

(2)  Establishment of procedures and conditions for the initiation of cooperative agreements with landowners and land occupiers for the purpose of eradicating or controlling noxious weed infestations;

(3)  Control or eradication of noxious weeds when deemed economically feasible. [L 1957, c 319, pt of §1; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; Supp, §27A-3; HRS §152-2; am L 1975, c 44, pt of §1; am L 1987, c 92, §2]



§152-3 - Prohibited acts.

§152-3  Prohibited acts.  It shall be unlawful to introduce or to transport specific noxious weeds or their seeds or vegetative reproductive parts into any area designated pursuant to section 152-5 as free or reasonably free of those noxious weeds; provided that the introduction or transportation of those noxious weeds may be permitted for educational or research purposes when authorized by a permit issued by the department. [L 1975, c 44, pt of §1; am L 1987, c 92, §3]



§152-4 - Designation of noxious weed.

§152-4  Designation of noxious weed.  The department may designate certain plant species as noxious weeds following the criteria and procedures established under section 152-2(1).  The department shall publish and make available a list of noxious weeds to interested persons. [L 1975, c 44, pt of §1; am L 1987, c 92, §4]



§152-5 - Designation of areas declared free or reasonably free of noxious weeds.

§152-5  Designation of areas declared free or reasonably free of noxious weeds.  The department may declare the entire State, an island, or a section of an island as free or reasonably free of a specific noxious weed.  The department shall take necessary measures to restrict the introduction and establishment of specific noxious weeds in areas declared free or reasonably free of those noxious weeds. [L 1975, c 44, pt of §1; am L 1987, c 92, §5]



§152-6 - Duties of the department; noxious weed control and eradication.

§152-6  Duties of the department; noxious weed control and eradication.  (a)  The department shall maintain a constant vigilance for incipient infestations of specific noxious weeds on islands declared reasonably free from those weeds, and shall use those procedures and methods to control or eradicate the infestations of noxious weeds as are determined to be feasible and practicable.

(b)  When the department determines that an infestation of a certain noxious weed exists on an island declared reasonably free from the weed, the department shall immediately conduct investigations and surveys as are necessary to determine the feasibility and practicability of controlling or eradicating the infestation.  The department may also conduct investigations and surveys to determine the feasibility and practicability of controlling widespread noxious weed infestations.  The methods of control or eradication adopted by the department for any noxious weed infestation shall cause as little damage to crops and property as possible.

(c)  Upon determining that control or eradication of an infestation is practicable and feasible, the department shall immediately serve notice, either oral or written, on both the landowner of the property and the occupant of the property on which the infestations exist.  Written notice sent to the landowner's address last known to the department by certified mail, postage prepaid, return receipt requested, shall be deemed sufficient notice.  In the event that certified mail is impractical because the department, despite diligent efforts, cannot determine land ownership or because of urgent need to initiate control or eradication measures, notice given once in a daily or weekly publication of general circulation, in the county where any action or proposed action will be taken, or notice made as otherwise provided by law, shall be deemed sufficient notice.  The notice shall set forth all pertinent information with respect to the infestation and notify the landowner and the land occupant of the procedure and methods of control or eradication.

(d)  Upon the department's notification pursuant to subsection (c) above, the department may enter into a cooperative agreement with the landowner and land occupier for the control or eradication of the noxious weed infestation.  The procedures and conditions for executing the cooperative agreement shall be in accordance with rules adopted under section 152-2(2).

(e)  Upon the department's notification pursuant to subsection (c) above, the department may entirely undertake the eradication or control project when it has been determined that the owner, occupier, or lessee of the land on which the noxious weed infestation is located will not benefit materially or financially by the control or eradication of the noxious weed; or when the noxious weed infestation is on state-owned land not leased or under control of private interest. [L 1957, c 319, pt of §1; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; Supp, §27A-4; HRS §152-3; ren and am L 1975, c 44, pt of §1; am L 1987, c 92, §6; am L 1997, c 62, §6]



§152-7 - REPEALED.

§152-7  REPEALED.  L 1989, c 267, §3.

Cross References

For present provisions, see §141-3.6.






CHAPTER 153 - AGRICULTURAL PRODUCTS PROGRAM

CHAPTER 153

AGRICULTURAL PRODUCTS PROGRAM

REPEALED.  L 1994, c 264, §5.



CHAPTER 154 - FRUIT AND NUT ORCHARDS

CHAPTER 154

FRUIT AND NUT ORCHARDS

REPEALED.  L 1987, c 49, §2.

Note

The repeal of this chapter shall not apply to any agreements or exemptions entered into or approved by the board of agriculture before May 29, 1987.  L 1987, c 49, §3.



CHAPTER 155 - AGRICULTURAL LOANS

§155-1 - Definitions.

§155-1  Definitions.  Whenever used in this chapter:

"Cooperative" means a nonprofit association of farmers organized under chapter 421.

"Farm land" means land used for agricultural purposes, including general farming, cane growing, fruit growing, flower growing, grazing, dairying, the production of any form of livestock or poultry, and any other form of agricultural activity.  It includes land required for an adequate farm dwelling and other essential farm buildings, roads, and wasteland.

"Farm sustainable projects" means projects that improve the operation's viability but are not directly tied to farm crop production.  Projects may include but are not limited to photovoltaic energy, hydroelectric power, wind power generation, methane generation, food safety, product traceability, biodiesel production, and ethanol production.

"Food manufacturers" means entities that process Hawaii-grown agricultural products or that utilize Hawaii-grown agricultural products as an ingredient in the manufacturing process.  Processed and manufactured agricultural food products include items such as chips, dairy products, guava and papaya puree, macadamia nut products, fruit drinks, juices, nectars, jams, jellies, packaged coffee, processed vegetables, freeze-dried and fresh poi, processed meat products, cookies, and candies.

"Mortgage" includes classes of liens on farm land and other authorized security as are approved by the department of agriculture and the credit instruments secured thereby.

"New farmer program" means a new farm enterprise for qualified new farmers, including persons who are:

(1)  Displaced from employment in an agricultural production enterprise;

(2)  College graduates in agriculture;

(3)  Community college graduates in agriculture;

(4)  Members of the Hawaii Young Farmer Association and Future Farmer of America graduates with farming projects;

(5)  Persons who have not less than two years' experience as part-time farmers;

(6)  Persons who have been farm tenants or farm laborers;

(7)  Other individuals who for the two years last preceding their application have obtained the major portion of their income from farming operations; and

(8)  Persons who by reason of ability, experience, and training as vocational trainees are likely to successfully operate a farm, who otherwise meet the eligibility requirements of section 155-10.

"Part-time farmer" means a person of proven farming ability who:

(1)  Has been operating the person's farm for at least two years on land owned by the person in fee or on land rented or leased from others;

(2)  Is presently devoting a portion of the person's time to farming; and

(3)  Derives between twenty-five to fifty per cent of the person's net cash income from direct participation in farming in its broadest sense.

"Private lender" includes banks, savings and loan associations, credit unions, mortgage companies, and other qualified companies whose business includes the making of loans in the State.

"Qualified farmer" means a person of proven farming ability who operates the person's own farm on land owned by the person in fee or on land rented or leased from others and who is presently devoting, has recently devoted, or intends to devote most of the person's time or who derives a major portion of the person's net cash income from direct participation in farming in its broadest sense.  It includes:

(1)  Hawaii partnerships controlled by at least seventy-five per cent by persons who would qualify individually and would meet the eligibility requirements of section 155-10;

(2)  Small corporations where at least seventy-five per cent of each class of stock issued by the corporation is owned by persons who qualify individually and would meet the eligibility requirements of section 155-10 and where seventy-five per cent of the directors are qualified farmers;

(3)  Corporations incorporated in the State primarily for agricultural production purposes; actively engaged in agricultural production for a minimum of two years; and with at least seventy-five per cent of each class of stock owned by persons who are residents of this State or entities that are domiciled in this State;

(4)  Trusts with situs in Hawaii in which the trustee or other individual or entity in control of the operations of the trust would qualify and meet the eligibility requirements of section 155-10; and

(5)  Any other legal entity recognized by the State that conducts business in the State and that is capable of acquiring, holding, encumbering, transferring, or otherwise administering property, whether real or personal, or tangible or intangible, and which entity is owned and controlled by persons or other entities, at least seventy-five per cent of which would qualify and would meet the eligibility requirements of section 155-10. [L 1959, c 278, pt of §1; am L Sp 1959 2d, c 1, §25; am L 1961, c 104, §1(a), (b) and c 132, §2; Supp, §102-1; HRS §155-1; am L 1972, c 87, §1; am L 1974, c 231, §2(1); am L 1975, c 135, §1; am L 1979, c 210, §1; gen ch 1985; am L 1996, c 23, §1; am L 1999, c 32, §1; am L 2000, c 51, §2; am L 2001, c 141, §1; am L 2008, c 209, §1]



§155-2 - Objectives.

§155-2  Objectives.  One of the objectives of the department of agriculture shall be to promote the agricultural development of the State by stimulating, facilitating, and granting loans to qualified farmers and food manufacturers.

The department shall encourage the growth, development, and well-being of agriculture in the State by:

(1)  Maximizing the use of limited state funds and resources in encouraging development of new farmers and new crops;

(2)  Assisting qualified farmers and food manufacturers with loans;

(3)  Encouraging private lenders to make loans to qualified farmers and food manufacturers directly, or in cooperation, or in participation with the State; and

(4)  Providing relief to farmers in times of emergencies.

The department shall also establish standards and criteria pursuant to which loans may be provided to qualified farmers and food manufacturers who cannot secure credit from other sources at reasonable rates and terms.  Any assessment of the program shall consider its purpose and intent that involves credit risk beyond that of banks and other private lenders, and the assessment shall be based on standards of similar programs. [L 1959, c 278, pt of §1; am L Sp 1959 2d, c 1, §25; am L 1961, c 132, §2; Supp, §102-3; HRS §155-2; am L 1979, c 222, §2; am L 2000, c 51, §3]



§155-3 - Restriction.

§155-3  Restriction.  Loans provided for by this chapter shall be authorized only if these loans cannot be made by two lenders, which may include any of the following:

(1)  Private lenders;

(2)  Members of the farm credit system; or

(3)  The United States Department of Agriculture; provided that the board of agriculture may waive this requirement for emergency loans. [L 1961, c 104, §2; Supp, §102-3.5; HRS §155-3; am L 1979, c 222, §3; am L 1990, c 259, §1; am L 1997, c 258, §1; am L 1999, c 32, §2]



§155-4 - Powers and duties of the department.

§155-4  Powers and duties of the department.  The department of agriculture shall have the following powers:

(1)  Employ a secretary, who may be exempt from chapter 76, and other full-time and part-time employees, subject to chapter 76, as are necessary to effectuate the purposes of this chapter, subject further to the limitation of funds in the agricultural loan reserve fund;

(2)  Designate agents throughout the State as may be necessary for property appraisal, the consideration of loan applications, and the supervision of farming operations of borrowers.  The agents may be compensated for their services at rates the department in its discretion may fix;

(3)  Initiate and carry on a continuing research and education program, utilizing and coordinating the services and facilities of other government agencies and private lenders to the maximum, to inform qualified farmers concerning procedures for obtaining loans and to inform private lenders concerning the advantages of making loans to qualified farmers;

(4)  Cooperate with private and federal government farm loan sources to increase the amount of loan funds available to qualified farmers in the State;

(5)  Assist individual qualified farmers in obtaining loans from other sources.  Insofar as available funds and staff permit, counsel and assist individual farmers in establishing and maintaining proper records to prove their farming ability for loan purposes;

(6)  Insure loans made to qualified farmers and food manufacturers by private lenders under section 155-5;

(7)  Participate in loans made to qualified farmers and food manufacturers by private lenders under section 155-6;

(8)  Make direct loans to qualified farmers and food manufacturers under section 155-8;

(9)  Borrow money for loan purposes;

(10)  Assign and sell mortgages;

(11)  Hold title to, maintain, use, manage, operate, sell, lease, or otherwise dispose of personal and real property acquired by way of foreclosure, voluntary surrender, or otherwise, to recover moneys loaned;

(12)  Sue and be sued in the name of the "State of Hawaii";

(13)  Exercise incidental powers as are deemed necessary or requisite to fulfill its duty in carrying out the purposes of this chapter;

(14)  Delegate authority to its chairperson to approve loans, where the requested amount plus any principal balance on existing loans to the applicant, does not exceed $25,000 of state funds; and

(15)  Adopt rules pursuant to chapter 91 necessary for the purpose of this chapter. [L 1959, c 278, pt of §1; am L Sp 1959 2d, c 1, §25; am L Sp 1960, c 10, §1; am L 1961, c 132, §2; am L 1965, c 96, §83; Supp, §102-4; HRS §155-4; am L 1968, c 53, §2; am L 1979, c 222, §4; am L 1982, c 63, §2; am L 1989, c 27, §1; am L 1997, c 258, §2; am L 2000, c 51, §4 and c 253, §150]

Attorney General Opinions

If position of secretary is placed within provision of chapter 76, position must be filled by open competitive examination.  Att. Gen. Op. 62-34.



§155-5 - Loans insured by the department.

§155-5  Loans insured by the department.  (a)  The department of agriculture may insure up to ninety per cent of the principal balance of a loan, plus interest due thereon, made to a qualified farmer, qualified new farmer, or qualified food manufacturer by a private lender who is unable to otherwise lend the applicant sufficient funds at reasonable rates; provided that at no time shall the aggregate amount of the State's liability, contingent or otherwise, on loans insured under this section and section 155-6 exceed $10,000,000.

(b)  Loans insured under this section shall be limited by the provisions of sections 155-9 through 155-13 for purposes of class "A" through class "F"; provided that class "E" loans to food manufacturers shall not be subject to section 155-10.

(c)  Interest charged on an insured loan made under the provisions of this section shall be determined by the department of agriculture based on the market rate of interest charged by the private lender for similar type of loan.

(d)  When the application for an insured loan has been approved by the department, the department shall issue to the lender a guaranty for that percentage of the loan on which it insures payment of principal and interest.  The lender shall collect all payments from the borrower and otherwise service the loan.

(e)  In return for the department's guaranty, the lender shall remit a one-time insurance fee of two per cent on the principal amount of the insured portion of the loan, at the time the loan is booked, except for the following:

(1)  On loans of $75,000 or less with a maturity exceeding twelve months, a reduced fee of one per cent; and

(2)  On all guaranteed loans with a maturity of twelve months or less, a reduced fee of one per cent;

shall be paid.

This fee may be paid by the borrower as a cost for the loan.

(f)  When any installment of principal and interest has been due for sixty days and has not been paid by the borrower, the department shall issue, on request of the lender, a check for the percentage of the overdue payment guaranteed, thereby acquiring a division of interest in the collateral pledged by the borrower in proportion to the amount of the payment.  The department shall be reimbursed for any amounts so paid plus the applicable interest rate, where payment is collected from the borrower.

(g)  Under conditions specified in regulations of the department, the lender may request that a portion or all of the guaranteed percentage of the principal balance of the loan be converted to a participating share held by the department subject to section 155-6.

(h)  Should the lender deem that foreclosure proceedings are necessary to collect moneys due from the borrower, it shall so notify the department.  Within thirty days of the notification, the department may elect to request an assignment of the loan on payment in full to the lender of the principal balance and interest due.  Foreclosure proceedings shall be held in abeyance in the interim.

(i)  The lender may reduce the percentage of the principal balance insured under this section at any time. [L 1959, c 278, pt of §1; am L Sp 1959 2d, c 1, §25; am L 1961, c 104, §1(c), (d), (e) and c 132, §2; Supp, §102-5; HRS §155-5; am L 1968, c 53, §3; am L 1976, c 234, §1; am L 1979, c 222, §5; am L 1989, c 222, §1; am L 1995, c 79, §1; am L 2000, c 51, §5]



§155-5.5 - Loans guaranteed by the department.

§155-5.5  Loans guaranteed by the department.  (a)  The department of agriculture may guarantee up to ninety per cent of the principal balance of a loan, plus interest due thereon, made to a qualified farmer, qualified food manufacturer, or cooperative by a private lender; provided that at no time shall the aggregate amount of the State's liability, contingent or otherwise, on loans guaranteed under this section and sections 155-5, 155-6, and 155-6.5 exceed $10,000,000.

(b)  Loans guaranteed under this section shall be limited by the provisions of sections 155-9 through 155-13 for purposes of classes "A", "B", "C", and "E"; provided that class "E" loans to food manufacturers shall not be subject to section 155-10.  No class "D" and "F" loans shall be made under this section.

(c)  Loans made under this section shall not be subject to the restrictions in section 155-3.

(d)  Interest charged on a guaranteed loan made under this section shall not be more than two percentage points above the prime rate charged by the lender.

(e)  When the application for a guaranteed loan has been approved by the department, the department shall issue to the lender a guaranty for that percentage of the loan on which it guarantees payment of principal and interest.  The lender shall collect all payments from the borrower and otherwise service the loan.

(f)  In return for the department's guaranty, the lender shall remit a one-time insurance fee of two per cent on the principal amount of the guaranteed portion of the loan, at the time the loan is booked, except that for the following loans a reduced fee of one per cent shall be paid:

(1)  Loans of $75,000 or less with a maturity exceeding twelve months;

(2)  All guaranteed loans with a maturity of twelve months or less.

This fee may be paid by the borrower as a cost for the loan.

(g)  When any installment of principal and interest has been due for sixty days and has not been paid by the borrower, the department shall issue, on request of the lender, a check for the percentage of the overdue payment guaranteed, thereby acquiring a division of interest in the collateral pledged by the borrower in proportion to the amount of the payment.  The department shall be reimbursed for any amounts so paid plus interest at the applicable rate, where payment is collected from the borrower.

(h)  Under conditions specified in department rules, the lender may request that a portion or all of the guaranteed percentage of the principal balance of the loan be converted to a participating share held by the department subject to section 155-6.

(i)  Should the lender deem that foreclosure proceedings are necessary to collect moneys due from the borrower, it shall so notify the department.  Within thirty days of the notification, the department may elect to request an assignment of the loan on payment in full to the lender of the principal balance and interest due.  Foreclosure proceedings shall be held in abeyance in the interim.

(j)  The lender may reduce the percentage of the principal balance guaranteed under this section at any time. [L 1999, c 148, §2; am L 2000, c 51, §6]



§155-5.6 - Loan guaranty; important agricultural lands; agricultural and aquacultural loans.

[§155-5.6]  Loan guaranty; important agricultural lands; agricultural and aquacultural loans.  (a)  From July 1, 2009, the chairperson of the board of agriculture may guarantee loans made by commercial lenders authorized to do business in this State, to agricultural producers for the purpose of developing and implementing agricultural projects; provided that the chairperson of the board of agriculture shall determine that:

(1)  The agricultural projects are located on lands designated as important agricultural lands pursuant to part III of chapter 205; and

(2)  The commercial lender has completed its due diligence in approving the loan, including ensuring adequate collateral.

The chairperson of the board of agriculture may impose other conditions that the chairperson deems reasonable to implement the loan guaranty.

(b)  In addition to the conditions that the chairperson of the board of agriculture may impose under subsection (a), any loan guaranty made pursuant to this section shall meet the following conditions:

(1)  For any loan that finances operating costs, the maximum term of the loan shall be ten years;

(2)  For any loan that finances capital improvement costs, the maximum term of the loan shall be twenty years;

(3)  The interest rate charged on any loan shall be one per cent below the commercial lender's prime rate for as long as the loan guaranty is in effect;

(4)  The loan guaranty may be up to eighty-five per cent of the outstanding principal amount of any single loan, but shall not include any fees or accrued interest associated with the loan or its collection; and

(5)  The total principal amount of the guaranteed portion of all loans outstanding at any time shall not exceed $2,500,000.

(c)  The department of agriculture may adopt rules pursuant to chapter 91 to effectuate this section.

(d)  As used in this section:

"Agricultural producer" means a farmer, cooperative association, or landowner who derives at least fifty per cent of its gross income from agricultural or aquacultural activities.

"Agricultural project" means a project relating to agricultural or aquacultural operations or capital improvements. [L 2008, c 233, §8]



§155-6 - Participation in loans by the department.

§155-6  Participation in loans by the department.  (a)  The department of agriculture may provide funds for a share, not to exceed ninety per cent, of the principal amount of a loan made to a qualified farmer, qualified new farmer, or qualified food manufacturer by a private lender who is unable otherwise to lend the applicant sufficient funds at reasonable rates.

(b)  Participating loans under this section shall be limited by sections 155-9 to 155-13 for purposes of class "A" through class "F", the department's share not to exceed the maximum amounts specified therefor; provided that class "E" loans to food manufacturers shall not be subject to section 155-10.

(c)  Interest charged on the private lender's share of the loan shall not be more than the sum of two per cent above the lowest rate of interest charged by all state or national banks authorized to accept or hold deposits in the State of Hawaii, on unsecured short term loans made to borrowers who have the highest credit rating with those banks.

(d)  The private lender's share of the loan may be insured by the department up to ninety per cent of the principal balance of the loan, under the provisions of section 155-5.

(e)  When a participating loan has been approved by the department, its share may be paid to the participating private lender for disbursement to the borrower.

(f)  Out of interest collected, the private lender may be paid a service fee to be determined by the department which fee shall not exceed one per cent of the unpaid principal balance of the loan; provided that this fee shall not be added to any amount which the borrower is obligated to pay; and further provided that the private lender services the loan.

(g)  The participating private lender may take over a larger percentage or the full principal balance of the loan at any time that it has determined, to the satisfaction of the department, that the borrower is able to pay any increased interest charges resulting.

(h)  Security for participating loans shall be limited by the provisions of section 155-11.  All collateral documents shall be held by the private lender.  Division of interest in collateral received shall be in proportion to participation by the department and the private lender. [L 1959, c 278, pt of §1; am L Sp 1959 2d, c 1, §25; am L 1961, c 104, §1(f), (g), (h), and c 132, §2; Supp, §102-6; HRS §155-6; am L 1968, c 53, §§4, 5; am L 1989, c 222, §2 and c 261, §8; am L 1993, c 350, §4; am L 1997, c 258, §3; am L 1999, c 32, §3; am L 2000, c 51, §7]



§155-6.5 - Cooperation in loans by the department.

[§155-6.5]  Cooperation in loans by the department.  (a)  The department of agriculture, for a fee, may underwrite and service loans for cooperating private lenders and government loan programs providing loan funds to qualified farmers and qualified food manufacturers.  All fees shall be deposited into the agricultural loan reserve fund.

(b)  Loans underwritten or serviced under this section shall not be subject to the restrictions in section 155-3.

(c)  Loans underwritten or serviced under this section shall be limited by sections 155-1 and 155-9 to 155-12; provided that class "E" loans to food manufacturers shall not be subject to section 155-10.  No class "D" and "F" loans shall be underwritten or serviced under this section.

(d)  Loans underwritten or serviced under this section shall bear simple interest on the unpaid principal balance charged on the actual amount disbursed to the borrower.  The interest rate on class "A", "B", "C", and "E" loans shall be at a rate of two per cent above the prime rate or at a rate of eight and one-half per cent a year, whichever is less.  For purposes of this subsection, the prime rate shall be determined on January 1 and July 1 of each year and shall be the prime rate charged by the two largest banks in the State identified by the department of commerce and consumer affairs.  If the prime rates of the two largest banks are different, the higher prime rate of the two shall apply.

The director of commerce and consumer affairs shall publish a notice statewide pursuant to section 1-28.5 to specify the prime rate.

(e)  For loans underwritten or serviced under this section, funds shall be disbursed in accordance with rules adopted by the department pursuant to chapter 91.

(f)  The department and the cooperating lender may charge a filing fee for any application made under this section.  However, the applicant shall pay for any actual expenses incurred.

(g)  The department and the cooperating lender may mutually agree on underwriting criteria, functions, responsibilities, and fees for loan underwriting and loan servicing, by way of a memorandum of agreement.  The memorandum of agreement shall be approved by the chairperson of the board of agriculture. [L 1999, c 294, §2; am L 2000, c 51, §8]



§155-7 - REPEALED.

§155-7  REPEALED.  L 1997, c 258, §21.



§155-8 - Direct loans.

§155-8  Direct loans.  (a)  The department of agriculture may make loans directly to qualified farmers, qualified new farmers, or qualified food manufacturers who are unable to obtain sufficient funds at reasonable rates from private lenders either independently or under sections 155-5, 155-5.5, and 155-6.

(b)  Loans made under this section shall be limited by sections 155-9 to 155-13; provided that class "E" loans to food manufacturers shall not be subject to [section] 155-10.

(c)  Loans made under this section shall bear simple interest on the unpaid principal balance, charged on the actual amount disbursed to the borrower.  The interest rate on loans of class "A", "B", "C", "E", and "G" shall be at a rate of one per cent below the prime rate or at a rate of seven and one-half per cent a year, whichever is less.  For purposes of this subsection, the prime rate shall be determined on January 1 and July 1 of each year, and shall be the prime rate charged by the two largest banks in the State identified by the department of commerce and consumer affairs.  If the prime rates of the two largest banks are different, the lower prime rate of the two shall apply.  The interest rate on class "F" loans shall be six per cent a year.  The interest rate of class "H" loans shall be three per cent a year.  If the money loaned is borrowed by the department, then the interest on loans of the classes shall be the rate as determined above or one per cent over the cost to the State of borrowing the money, whichever is greater.  Interest on class "D" loans shall not be less than three per cent a year.

(d)  For loans made under this section, funds shall be disbursed in accordance with regulations of the department. [L 1959, c 278, pt of §1; am L Sp 1959 2d, c 1, §25; am L 1961, c 104, §1(j) and c 132, §2; Supp, §102-8; HRS §155-8; am L 1968, c 53, §6; am L 1972, c 87, §2; am L Sp 1977 1st, c 19, §1; am L 1979, c 222, §6; am L 1989, c 222, §3 and c 317, §2; am L 1990, c 259, §2; am L 1997, c 258, §4; am L 2000, c 51, §9; am L 2008, c 209, §3]



§155-9 - Classes of loans; purposes, terms, eligibility.

§155-9  Classes of loans; purposes, terms, eligibility.  (a)  Loans made under this chapter shall be for the purposes and in accordance with the terms specified in classes "A" through "H" in this section and shall be made only to applicants who meet the eligibility requirements specified therein and except as to class "B" loans to associations and class "E" loans, the eligibility requirements specified in section 155-10.  The maximum amount of a loan for class "A", "C", "D", and "F" loans to an individual applicant shall also apply to any loan application submitted by a partnership, corporation, or other entity, and for the purpose of determining whether the maximum loan amount to any individual will be exceeded, outstanding loans to any partnership, corporation, or other entity that the individual has a legal or equitable interest in excess of twenty per cent shall be taken into account.

(b)  Class A:  Farm ownership and improvement loans shall provide for:

(1)  The purchase or improvement of farm land;

(2)  The purchase, construction, or improvement of adequate farm dwellings, and other essential farm buildings; and

(3)  The liquidation of indebtedness incurred for any of the foregoing purposes.

The loans shall be for an amount not to exceed $800,000 and for a term not to exceed forty years.  To be eligible, the applicant shall (A) derive, or present an acceptable plan to derive, a major portion of the applicant's income from and devote, or intend to devote, most of the applicant's time to farming operations; and (B) have or be able to obtain the operating capital, including livestock and equipment, needed to successfully operate the applicant's farm.

(c)  Class B:  Soil and water conservation loans shall provide for:

(1)  Soil conservation practices;

(2)  Water development, conservation, and use;

(3)  Drainage; and

(4)  The liquidation of indebtedness incurred for any of the foregoing purposes.

The loans shall be for an amount not to exceed $35,000 to an individual or $200,000 to an association and shall be for a term not to exceed twenty years for a loan to an individual and forty years to an association.  To be eligible, an individual applicant shall have sufficient farm and other income to pay for farm operating and living expenses and to meet payments on the applicant's existing debts, including the proposed soil and water conservation loan.  An association, to be eligible, shall be a nonprofit organization primarily engaged in extending services directly related to the purposes of the loan to its members, and at least sixty per cent of its membership shall meet the eligibility requirements specified in section 155-10.

(d)  Class C:  Farm operating loans shall be for the purpose of carrying on and improving a farming operation, including:

(1)  The purchase of farm equipment and livestock;

(2)  The payment of production and marketing expenses, including materials, labor, and services;

(3)  The payment of living expenses;

(4)  The liquidation of indebtedness incurred for any of the foregoing purposes; and

(5)  The exportation of crops and livestock.

The loans shall be for an amount not to exceed $800,000 and for a term not to exceed ten years.  To be eligible, an applicant shall derive, or present an acceptable plan to derive, a major portion of the applicant's income from and devote, or intend to devote, most of the applicant's time to farming operations.

Qualified farmers affected by state eradication programs may also be eligible for loans under this subsection.  Loans made for rehabilitation from eradication programs shall be subject to the terms of class "C" loans; provided that the interest rate shall be three per cent a year and the requirements in section 155-3 shall be waived and paragraph (4) shall not apply.

(e)  Class D:  Emergency loans shall be for the purpose of providing relief and rehabilitation to qualified farmers without limit as to purpose:

(1)  In areas stricken by extraordinary rainstorms, windstorms, droughts, tidal waves, earthquakes, volcanic eruptions, and other natural catastrophes;

(2)  On farms stricken by livestock disease epidemics and crop blights;

(3)  On farms seriously affected by prolonged shipping and dock strikes;

(4)  During economic emergencies caused by overproduction, excessive imports, and the like; and

(5)  During other emergencies as determined by the board of agriculture.

The maximum amounts and period for the loans shall be determined by the board of agriculture; provided that the board shall require that any settlement or moneys received by qualified farmers as a result of an emergency declared under this section shall first be applied to the repayment of an emergency loan made under this chapter.

(f)  Class E:  Loans to farmers' cooperatives, corporations, and food manufacturers shall provide credit to entities engaged in marketing, purchasing, and processing, and providing farm business services, including:

(1)  Facility loans to purchase or improve land, building, and equipment for an amount not to exceed $500,000 and a term not to exceed twenty years;

(2)  Operating loans to finance inventories of supplies and materials, warehousing, and shipping commodities, extension of consumer credit to justified farmer-members, and other normal operating expenses for an amount not to exceed $300,000 and a term not to exceed seven years; and

(3)  The exportation of crops and livestock.

To be eligible, a farmers' cooperative or corporation shall have a majority of its board of directors and a majority of its membership as shareholders who meet the eligibility requirements of section 155-10 and who devote most of their time to farming operations, and the facility loans shall be for an amount not to exceed $500,000 or eighty per cent of the cost of the project, whichever is less.

To be eligible, a food manufacturer shall be licensed to do business in the State, and the controlling interest of the entity shall possess a minimum of two years of relevant processing or manufacturing experience as acceptable to the department of agriculture.  The entity shall process Hawaii-grown agricultural products or use Hawaii-grown agricultural products as an ingredient in the manufacturing process.  Facility loans shall be for an amount not to exceed $500,000 or eighty per cent of the cost of the project, whichever is less.  The requirements in section 155-10 shall be waived for food manufacturing loans; however, the entity shall be a sound credit risk with the ability to repay the money borrowed.

(g)  Class F:  Loans for new farmer programs shall provide for costs of a new farm enterprise for qualified new farmers:

(1)  Initial loans made under this class shall be for purposes and in accordance with the terms specified in class "A" and "C" only, and shall be made only for full-time farming.  The loans shall be made for an amount not to exceed $100,000 or eighty-five per cent of the cost of the project, whichever is less;

(2)  Any subsequent loan shall be made from classes "A" to "D", respectively, depending upon the purpose for which the loan funds are used; and

(3)  Borrowers shall comply with special term loan agreements as may be required by the department and shall take special training courses as the department deems necessary.

(h)  Class G:  Loans to part-time farmers shall be for farm improvement and operating purposes for carrying on and improving farming operations, including loans for:

(1)  The purchase, construction, and improvement of farm production and growing structures;

(2)  The purchase of farm equipment or livestock; and

(3)  The payment of production and marketing expenses, including materials, labor, and services.

The liquidation of indebtedness incurred for any of the purposes under this subsection and for living expenses shall not be authorized purposes.  Each loan shall be for an amount not to exceed $25,000 and for a term not to exceed ten years.

(i)  Class H:  Farm sustainable project loans shall provide for:

(1)  The purchase, construction, or improvement of essential farm buildings, including the improvement of existing farm buildings related to the project;

(2)  The improvement of land that may be required by the project;

(3)  The purchase of equipment and payment of any related expenses, including materials, labor, and services;

(4)  Operating expenses associated with the project; or

(5)  The liquidation of indebtedness incurred for any of the foregoing purposes.

The loans shall be for an amount not to exceed $1,500,000 or eighty-five per cent of the project cost, whichever is less, and for a term not to exceed forty years.

To be eligible, the applicant shall be a qualified farmer of sound credit rating with the ability to repay the money borrowed, as determined by the department.  Income from the applicant's farming activities and any supplemental income that may be generated from the project shall be the sole criterion for the department's determination of the applicant's ability to repay the money borrowed.  The department's determination may be based on projections of income and expenses. [L 1959, c 278, pt of §1; am L 1961, c 104, §1(k); Supp, §102-9; HRS §155-9; am L 1969, c 49, §1; am L 1972, c 87, §3; am L 1979, c 222, §7; am L 1982, c 63, §3; gen ch 1985; am L 1989, c 222, §4; am L 1990, c 230, §1; am L 1996, c 253, §1; am L 1999, c 32, §4 and c 157, §2; am L 2000, c 51, §10; am L 2001, c 267, §2; am L 2008, c 209, §4]



§155-10 - General eligibility requirements for loans.

§155-10  General eligibility requirements for loans.  To be eligible for loans under this chapter, an applicant shall be:

(1)  A qualified farmer, a person under the new farmer program, or a part-time farmer;

(2)  A citizen of the United States who has resided in the State for at least three years, or any permanent resident alien who has resided in the State for at least three years; provided that this requirement shall not apply to applicants for class "D" loans who otherwise qualify;

(3)  A sound credit risk with the ability to repay the money borrowed; and

(4)  Willing to carry out recommended farm management practices. [L 1959, c 278, pt of §1; am L 1961, c 104, §1(1); Supp, §102-10; HRS §155-10; am L 1974, c 231, §2(2); am L 1990, c 259, §3; am L 2000, c 51, §11; am L 2001, c 141, §2]



§155-11 - Security for loans; mortgages.

§155-11  Security for loans; mortgages.  (a)  Loans made under this chapter may be secured by duly recorded first mortgages upon the following property within the State:

(1)  Fee simple land;

(2)  Leaseholds of land where the lease has an unexpired term at least two years longer than the term of the loan;

(3)  Crops, livestock, and equipment; and

(4)  Other chattels.

(b)  It also shall be lawful for the department of agriculture to require and accept as security for any loan:

(1)  A junior mortgage; or

(2)  Written agreements such as an assignment of income.

(c)  For purposes of class "A" loans, no loan shall exceed eighty-five per cent of the value of the security offered.  For purposes of class "B" and class "E" facility loans, no loan shall exceed eighty-five per cent of the value of the security offered.  For purposes of class "C" loans and class "E" operating loans, the ratio of loan to the value of the security offered shall be discretionary with the department.  For purposes of class "D" loans, the department, with the approval of the governor, may modify or waive any or all security requirements or any limitation with respect thereto.

(d)  All security instruments for purposes of direct loans under section 155-8 shall be executed to and by the department. For purposes of insured loans under section 155-5, all security instruments shall be executed to and by the private lender; for purposes of participating loans under section 155-6 to and by the department and the private lender jointly.

(e)  In case of the sale or transfer of the mortgaged land or goods in which the department has a security interest, as that term is defined in section 490:1-201, the department may permit the mortgage or encumbrance to be assumed by the purchaser.  In case of the death of the borrower, the borrower's heir or heirs, or the borrower's legal representative or representatives, shall have the option within six months of the death to assume the mortgage of the deceased.  The department or its agents, pending the exercise of the option and pending possession being taken by the heirs or representatives, may take possession of all mortgaged property and carry on the operation connected therewith, and the expense of the same shall be added to the principal due upon the mortgage to bear interest at the applicable rate.

(f)  If a loan is granted, the department shall cause the title to real property to be examined and a mortgage drawn and recorded.  The applicant shall pay the actual costs involved.  No class "A" loans shall be made on unsurveyed lands. [L 1959, c 278, pt of §1; am L Sp 1959 2d, c 1, §25; am L 1961, c 104, §1(m), (q) and c 132, §2; Supp, §102-11; HRS §155-11; am L 1969, c 49, §2; gen ch 1985; am L 1990, c 230, §2; am L 1996, c 253, §2; am L 1997, c 161, §1; am L 2000, c 51, §12; am L 2004, c 162, §2]



§155-12 - Conditions.

§155-12  Conditions.  Every borrower who is granted a loan under this chapter shall comply with the following conditions:

(1)  Expend no portion of the borrower's loan for purposes other than those sanctioned by the department of agriculture;

(2)  Carry out recommended management practices, including the keeping of proper records;

(3)  Not sell or otherwise dispose of the mortgaged property except on written consent of the lender, and except upon conditions as may be prescribed in writing by the lender;

(4)  Undertake to pay, when due, all taxes, liens, judgments, or assessments that may be lawfully assessed against the property mortgaged, together with the costs and expense of any foreclosure of the mortgage;

(5)  Keep insured to the satisfaction of the department all buildings and other insurable property covered by the mortgage.  Insurance shall be made payable to the mortgagee as its interests may appear at the time of the loss.  At the option of the lender, and subject to the general regulations of the department, sums so received may be used to pay for reconstruction of the buildings destroyed, or for decreasing the amount of the indebtedness;

(6)  Keep buildings in good repair; provide proper care for improvements, stock, and implements; keep land free from noxious weeds; and practice good systems of husbandry;

(7)  All of the above conditions shall be held and construed to be a provision of any mortgage executed by virtue of this chapter whether appearing as a provision of the mortgage or not; and

(8)  If the borrower is in default in respect to the above conditions, or any other conditions, or any other condition or covenant of the mortgage, the whole of the loan shall, at the option of the lender become due and payable forthwith.  The lender may, with or without notice, take possession of the mortgaged property pending a foreclosure and may carry on the business pursuits upon the mortgaged premises, expending all reasonable sums therefor.  The sums shall be a lien on the mortgaged premises and be recoverable in any foreclosure proceedings or otherwise.  The lender may foreclose the mortgage by any method provided for by law. [L 1959, c 278, pt of §1; am L Sp 1959 2d, c 1, §25; am L 1961, c 104, §1(n) and c 132, §2; Supp, §102-12; HRS §155-12; gen ch 1985; am L 2000, c 51, §13]



§155-13 - Repayment; refinancing.

§155-13  Repayment; refinancing.  (a)  Loans made under this chapter shall be repaid in accordance with a payment plan specified by the lender, with payments applied first to interest and then to principal.

(b)  Additional payments in any sums, or the payment of the entire principal, may be made at any date within the time period of the loan.

(c)  The lender may, for satisfactory cause and at its discretion, extend the time within which the installments of principal may be paid for a period not to exceed two years; provided that the lender may further extend the time beyond the said two years for an additional period not to exceed three years if the borrower is in a state of extreme financial hardship which is caused by factors beyond the borrower's control, which factors include, but not limited to, the following:  depressed prices, extended poor weather conditions, persistent crop failures, and rapidly increasing production costs not accompanied by a corresponding increase in the crop price.

(d)  For loans in class "C" which are made to plant and cultivate land used for crops requiring eighteen months or more before first maturing, the department of agriculture may defer the first payment of principal and interest until the crop first matures; provided that:

(1)  The chairperson shall determine the commencement date for payment of the first installment.  The chairperson may defer the initial payment on the principal of a loan, not to exceed five years from the date of issuance of the loan; and

(2)  The chairperson may defer the interest on the principal of a loan, not to exceed two years from the date of issuance of the loan.

For purposes of this subsection, "chairperson" means the chairperson of the board of agriculture.

(e)  The borrower will be expected to refinance the balance owed on any direct loan as soon as the borrower is able to obtain credit from other sources at reasonable rates and terms. [L 1959, c 278, pt of §1; am L Sp 1959 2d, c 1, §25; am L 1961, c 104, §1(o), (p) and c 132, §2; Supp, §102-13; HRS §155-13; am L 1978, c 190, §1; gen ch 1985; am L 1995, c 78, §1; am L 1997, c 162, §1]



§155-14 - Funds; application of payments.

§155-14  Funds; application of payments.  (a)  There is created a special fund to be known as the agricultural loan revolving fund, from which moneys shall be loaned by the department of agriculture under this chapter.  The department, by its board of agriculture, may transfer moneys from the agricultural loan revolving fund to the aquaculture loan revolving fund, from which moneys shall be disbursed by the department pursuant to chapter 219, and may transfer moneys from that revolving fund to the agricultural loan revolving fund for disbursement pursuant to this chapter; provided that:

(1)  The amount of moneys transferred shall not exceed $1,000,000 for each revolving fund within the calendar year; and

(2)  Twenty days prior to the convening of each regular session of the legislature, the department shall report to the legislature all transfers that were made between the agricultural loan revolving fund and the aquaculture loan revolving fund during the preceding calendar year and the balance of each revolving fund as of December 31 of each year.

(b)  All interest and fees collected by the department shall be deposited in the agricultural loan reserve fund to the extent needed to carry on the operations of the department including payments for consultative services that would strengthen the agriculture loan program; any moneys surplus to these needs shall be transferred to the agricultural loan revolving fund at the discretion of the department.  All payments received on account of principal shall be credited to the agricultural loan revolving fund.

(c)  A proper reserve shall be maintained in the agricultural loan revolving fund to guarantee payment of loans under section 155-5.

(d)  All funds of the department shall be paid out on warrants signed by the chairperson of the board of agriculture. [L 1959, c 278, pt of §1; am L Sp 1959 2d, c 1, §25; am L 1961, c 132, §2; am L 1963, c 206, §2; Supp, §102-14; HRS §155-14; am L 1979, c 222, §8; am L 1987, c 110, §1; am L 1989, c 347, §2; am L 1992, c 69, §2; gen ch 1993; am L 1995, c 11, §2; am L 1996, c 253, §3; am L 1997, c 2, §3]



§155-15 - REPEALED.

§155-15  REPEALED.  L 1995, c 77, §1.






CHAPTER 155D - LIVESTOCK REVITALIZATION PROGRAM

§155D-1 - Definitions.

[§155D-1]  Definitions.  As used in this chapter:

"Administrative costs" means costs associated with reviewing, approving, and recording expenditures and completing any reporting requirements associated with the grant program.

"Department" means the department of agriculture.

"Milk" means the lacteal secretion, practically free from colostrums, obtained by the milking of healthy cows normally produced or marketed through the channels of the fluid milk trade.

"Poultry products" means chicken eggs, uncooked in shell, egg-laying chicks, meat bird chicks, pullets, broilers, fryers, and laying chicken hens.

"Qualified producer" means any person that at the time of application for and disbursement of funds under this chapter is in the business of producing:

(1)  Milk from a herd, located in Hawaii, of not less than three hundred fifty cows;

(2)  Poultry products from a flock, raised and located in Hawaii, of not less than three thousand birds;

(3)  Pork from a herd, raised and located in Hawaii, of not less than fifty sows; or

(4)  Beef, that is grown, slaughtered, processed, and marketed in Hawaii.  Producers who finish at least one hundred head of beef cattle annually shall be eligible for this program. [L 2007, c 221, pt of §2]



§155D-2 - Grants.

[§155D-2]  Grants.  (a)  Applications for grants by qualified producers shall be submitted [on] a form furnished by the department and shall be filed with accompanying documentation of animal feed costs; provided that:

(1)  The applicant shall comply with applicable federal and state laws prohibiting discrimination against any person on the basis of race, color, national origin, religion, creed, sex, age, sexual orientation, or disability;

(2)  The applicant shall have applied for or received all applicable licenses or permits;

(3)  The applicant shall indemnify and hold harmless the State and its officers, agents, and employees from all claims arising out of or resulting from the feed purchased;

(4)  The subsidy shall not be allowed within a fiscal quarter if the flock or herd size falls five per cent or more below the required minimum of:

(A)  Three thousand birds;

(B)  Three hundred fifty cows;

(C)  Fifty sows in any two months of the applicable fiscal quarter; or

(D)  One hundred finished beef cattle annually;

(5)  The grant shall not exceed a total of $250,000 per qualified producer per year; and

(6)  The department may request an applicant to provide necessary information for the purposes of verifying flock or herd size and feed purchases.

(b)  Documentation of animal feed costs, as requested by the department, shall be filed for feed purchased within the immediate preceding fiscal quarter of filing and shall be effective for feed costs incurred after July 1, 2007.

(c)  The applicant shall submit a quarterly financial statement of farm revenues and expenses along with other supporting documents as deemed necessary by the department, and filed with the documentation of the feed costs.  An annual financial statement shall be filed with the department within ninety days following the close of the business' fiscal year after June 28, 2007 for final reconciliation of any reimbursement paid during the previous three quarters within the fiscal year.  The financial statements shall be certified as accurate by the applicant and the preparer of the financial statement on forms prepared by the department.

(d)  Funds shall be disbursed upon approval by the department to the qualifying producer for up to:

(1)  Sixty per cent of the feed costs incurred for production of poultry products;

(2)  Forty per cent of the feed costs incurred for milk production;

(3)  Fifty per cent of the feed costs incurred for pigs raised in Hawaii and slaughtered for local consumption; or

(4)  Fifty per cent of the feed costs for beef cattle raised in Hawaii and slaughtered in Hawaii for local consumption.

(e)  Feed costs shall be limited to only the feed fed to the qualifying flock or herd and shall not include the feed purchases for resale or gift, or the cost of transportation to Hawaii.  In no case shall costs be reimbursed to a qualified producer when, after evaluation and verification by the department, the department determines that the amount of reimbursement will result in an annual profit of more than:

(1)  Twelve per cent for milk producers;

(2)  Eight per cent for poultry producers;

(3)  Eight per cent for pork producers; or

(4)  Eight per cent for beef producers. [L 2007, c 221, pt of §2]

Revision Note

"June 28, 2007" substituted for "the effective date of this Act".



§155D-3 - Exemption from chapter 42F.

[§155D-3]  Exemption from chapter 42F.  Chapter 42F shall not apply to the grants made pursuant to this chapter, but all reimbursements shall be made only in accordance with the standards and conditions specified in section 155D‑2. [L 2007, c 221, pt of §2]






CHAPTER 156 - FARM ADVISORY BOARD

CHAPTER 156

FARM ADVISORY BOARD

REPEALED.  L 1977, c 100, §1.



CHAPTER 157 - MILK CONTROL ACT

§157-1 - Definitions.

PART I.  GENERAL PROVISIONS

§157-1  Definitions.

"Board" means the board of agriculture, department of agriculture.

"Buttermilk" or "cultured buttermilk" means a fluid product resulting from the souring or treatment, by means of a lactic acid or other culture, of pasteurized skim milk or pasteurized reconstituted skim milk.  It contains not less than 8.25 per cent nonfat milk solids.

"Class I milk" includes all Hawaii-produced fresh milk or fresh milk constituents to be utilized in fluid form for human consumption, including pasteurized milk, cream, half-and-half, whole milk, skim milk, buttermilk, flavored milk, flavored skim milk, reconstituted or recombined milk, and filled milk.  All Hawaii-produced fresh milk, up to one hundred per cent of the total production quotas for all milk sheds in the State, shall be deemed to be utilized as class I unless utilization is in an excess pool, or as plant shrinkage and route returns are proven.

"Class II milk" includes all fresh milk or fresh milk constituents to be utilized in non-fluid form for human consumption, including ice cream, ice cream mix, cottage cheese, and yogurt.

"Consumer" means any person who purchases milk for consumption.

"Cream" means the fatty liquid or semi-liquid separated from milk and contains not less than eighteen per cent butterfat.

"Distributor" means any person not producing milk who buys, processes, and containerizes milk for sale to consumers, stores, or others.  It shall also include a producer-distributor functioning in the producer-distributor's capacity as a distributor.

"Excess pool" means a special pooling technique to be used when fresh milk produced in excess of the total class I and class II requirements of the market and allowable plant shrinkage and route returns is disposed of either at a complete loss or at its highest practical salvage value.

"Filled milk" is any milk, cream or skim milk, whether fresh or recombined, to which has been added or which has been blended or compounded with any fat or oil other than butterfat so that the resulting product is in imitation or semblance of any form of fresh whole milk or cream.

"Flavored milk" or "flavored skim milk" means a beverage or confection consisting of either milk or skimmed milk, to which has been added a syrup or flavor made from wholesome ingredients.

"Half-and-half" means a product consisting of a mixture of milk and cream which contains not less than 10.5 per cent butterfat.

"Licensee" means a licensed producer, licensed producer-distributor, or licensed distributor.

"Milk" is the lacteal secretion, practically free from colostrum, obtained by the complete milking of one or more healthy cows; which contains not less than 8.25 per cent milk solids-not-fat and not less than 3.25 per cent milkfat.  For the purpose of milk control, "milk" is any product, containing milk solids, normally produced or marketed through the channels of the fluid milk trade and includes raw milk, pasteurized milk, cream, buttermilk, flavored milk, recombined or reconstituted milk, filled milk, and sterilized milk.  "Milk" shall not include butter, cheese, ice cream, or condensed or evaporated milk contained in hermetically sealed cans.

"Milk shed" means any county or portion thereof in the State wherein milk control is established.

"Order" means an order or agreement issued by the board under this chapter implementing rules and formulas adopted pursuant to chapter 91, pertaining to the production, transportation, processing, storage, distribution, and delivery of milk, and the establishment of quotas and the setting of minimum prices of milk within any milk shed in the State during any specified period or periods.

"Pasteurized milk" means fresh milk which has been heated to at least 145 degrees Fahrenheit for at least thirty continuous minutes, or to at least 161 degrees Fahrenheit for at least fifteen continuous seconds, in approved and properly operated equipment.

"Plant shrinkage" means the loss of fresh milk occurring during the processing of milk or milk products and is attributable to such events as leakage, spillage, and unrecoverable milk from vats, pipes, and processing equipment.

"Producer" means any person producing milk or any agricultural cooperative that markets milk for sale to distributors or producer-distributors.

"Producer-distributor" means any person who produces milk, or who produces and buys milk, and processes and containerizes milk for sale to consumers, stores, or others.

"Recombined milk" or "reconstituted milk" means a product which results from the recombining of milk constituents with potable water and which complies with the standards for butterfat and nonfat milk solids of whole milk.

"Route return" means fresh milk returned from retail stores or by retail route customers.

"Shortage" means that the production of Hawaii-produced milk is less than one hundred per cent of the total production quotas for all of the milk sheds in the State.

"Skim milk" or "skimmed milk" means fresh milk from which a sufficient portion of butterfat has been removed to reduce the milk's butterfat content to less than five-tenths per cent.

"Sterilized milk" means an absolutely sterile, preheated product, of natural appearance and flavor, without additives or adulterants, retaining the vitamins and constituents of normal milk and aseptically containerized. [L 1967, c 260, §3; HRS §157-1; am L 1971, c 184, §1; am L 1972, c 40, §1; am L 1977, c 65, §1 and c 96, §1; gen ch 1985; am L 1986, c 61, §1; am L 1988, c 25, §1; am L 1994, c 144, §1; am L 1997, c 118, §§1, 6; am L 1998, c 19, §1; am L 2008, c 46, §2]



§157-11 , 12 - REPEALED.

PART II.  ADMINISTRATION, POWERS AND DUTIES

§§157-11, 12  REPEALED.  L 1986, c 61, §§3, 4.



§157-13 - General powers.

§157-13  General powers.  The department of agriculture through its board is hereby vested with the following powers:

(1)  To regulate and supervise in a milk shed the production, transportation, processing, storage, distribution, and delivery of milk, the establishment of quotas and the setting of minimum prices to be paid to producers by producer-distributors and distributors; provided that nothing contained in this chapter shall be construed to abrogate or affect the status, force or operation of any provision of the laws on public utilities, public health, expenditure of public funds or any local health ordinance or health regulation.

(2)  To investigate all matters in a milk shed pertaining to the production, transportation, processing, storage, distribution, and delivery of milk, and the establishment of quotas and the setting of minimum prices to be paid to producers by producer-distributors and distributors; to subpoena producers, producer-distributors and distributors, their records, books and accounts, and any other person from whom information may be desired to carry out the purpose and intent of this chapter; and by leave of a circuit court, to order the taking of depositions of witnesses absent from the State.  Any authorized employee may sign and issue subpoenas and may administer oaths to witnesses and conduct hearings and investigations.  In case of failure of any person to comply with any subpoena issued under authority of this chapter, or the refusal of a witness to testify to any matter regarding which the witness may be lawfully interrogated, the judge of the district court of the circuit in which the person resides or of the circuit in which the person may be personally served, on application of the board or its authorized representatives, shall compel obedience, as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify therein.

(3)  To assist all industry-wide programs pertaining to the production, transportation, processing, storage, distribution, and delivery of milk, feed, supplies, animals, and other related agricultural commodities.  Such programs may include advertising, feed storage and ensilage programs, heifer replacement program, agricultural park programs, relocation of dairies, and other related programs that would make the milk shed more viable, thereby assuring the production of an adequate supply of wholesome milk for the consumer.

(4)  To control the intrastate shipment of milk including shipment of milk between counties.

(5)  To make and enforce all rules and regulations and all orders necessary to carry out this chapter.

The operation and effect of any provision of this chapter conferring a general power shall not be impaired or qualified by the granting of a specific power or powers. [L 1967, c 260, §6; HRS §157-13; am L 1970, c 188, §§39, 40; am L 1971, c 184, §3; am L 1973, c 31, §6; am L 1977, c 65, §2; gen ch 1985]

Cross References

Rulemaking, see chapter 91.

Unlawful traffic or use of engraved milk bottles, see §§482-11 and 12.



§157-14 - Inspection and investigation.

§157-14  Inspection and investigation.  For the purpose of enforcing this chapter, including but not limited to the provisions on licensing, setting of minimum prices and quotas, the board of agriculture or any of its authorized employees may enter at all reasonable hours all places within the State where milk is being produced, sold, stored, processed, or containerized, or where the books, papers, records, or documents relating to such transactions are kept, and shall have power to inspect and copy the same.  It may administer oaths and take testimony for the purpose of ascertaining facts which in its judgment are necessary to administer this chapter. [L 1967, c 260, §7; HRS §157-14]



§157-15 - Audit of books and accounts.

§157-15  Audit of books and accounts.  The board of agriculture may examine and audit the books and accounts of licensed producers, producer-distributors, and distributors for the purpose of determining how payments to producers and producer-distributors are computed, whether the amounts of the payments are fair, or whether any provisions of this chapter affecting such payments, directly or indirectly, have been or are being violated.  The board may also examine and audit the costs of the production, handling, processing, distribution, and marketing of milk as they may affect such payments, directly or indirectly.  The board shall conduct a monthly audit with Federal Milk Marketing Order specifications which examines and verifies milk utilization by the processing plants.  The board may also contract for an independent audit with Federal Milk Marketing Order specifications to examine and verify milk utilization by the processing plants at least once during the fiscal year for each processor when:

(1)  A class I milk only situation exists; and

(2)  Milk is utilized for other than class I purposes or rejected for reasons other than antibiotics, high temperature, low cryoscope, off-flavor, somatic cell count, or as determined necessary by the board.

The audit report for each processing plant shall be made available after completion. [L 1967, c 260, §8; HRS §157-15; am L 1988, c 25, §2; am L 1994, c 144, §2]



§157-16 - REPEALED.

§157-16  REPEALED.  L 1989, c 109, §2.



§157-17 - Accounting of licensees.

§157-17  Accounting of licensees.  Every producer-distributor, distributor, and agricultural cooperative subject to license or regulation under this chapter, in making payments to producers for milk sold or delivered to such producer-distributor, distributor or cooperative, shall clearly set forth the unit price for such milk, whether determined pursuant to federal or state authority or pursuant to agreement, together with the amount of all premiums, subsidies, differentials, deductions, service fees, hauling charges, supply expenses, costs, or adjustments of any nature whatsoever, in such a manner as to fully disclose to the producer the rate, basis and manner of computing such payments. [L 1967, c 260, §10; HRS §157-17]



§157-18 - Report to governor.

§157-18  Report to governor.  At the end of each license year, the board of agriculture shall submit to the governor a report relating to the activities of the milk control program. [L 1967, c 260, §11; HRS §157-18; am L 1986, c 61, §2]

Cross References

Annual reports, see §93-12.



§157-21 - Licensing.

PART III.  LICENSING

§157-21  Licensing.  It shall be unlawful for any producer, producer-distributor, or distributor to produce, sell, process, or distribute milk in a milk shed unless the person is duly licensed as provided by this chapter.  It shall be unlawful for any such person to sell, buy, process, or distribute milk which the person knows or has reason to believe has been produced or handled in violation of this chapter. [L 1967, c 260, §12; HRS §157-21; gen ch 1985]



§157-22 - Application for license and payment of fee.

§157-22  Application for license and payment of fee.  An applicant for an original or renewal license to operate as a producer, producer-distributor, or distributor shall file an application upon a form prepared by the board of agriculture, containing such information which the board deems necessary for the administration of this chapter.  The board shall establish a reasonable application fee for an original or renewal license which the applicant shall remit when application is filed.  An agricultural cooperative all of whose producer-members have complied with the licensing provisions of this chapter shall be exempt from the payment of the application fee.

The license year shall be from July 1 to the following June 30.  All applications for renewal of licenses must be duly made at least thirty days before the commencement of the license year. [L 1967, c 260, §13; HRS §157-22; am L 1977, c 65, §4]



§157-23 - License fees.

§157-23  License fees.  In order to meet the expenditures necessary to administer this chapter, the board of agriculture shall establish license fees to be paid by producers, producer-distributors and distributors.  In determining these fees, the board shall, at least thirty days before the new license year begins:

(1)  Project the reasonable expenditures necessary to administer the chapter for the license year;

(2)  Project the amount to be paid by applicants for original or renewal licenses for the license year;

(3)  Project the reasonable expenditures necessary to conduct an independent monthly audit;

(4)  Estimate the total volume of milk to be produced and processed for the license year;

(5)  Using (1), (2), (3), and (4) above, establish a reasonable rate per hundred-weight or other unit as determined by the board; and

(6)  Collect such fees monthly, or at such other intervals as may be determined by the board, during the license year based on actual milk produced and processed.

To facilitate the collection of license fees, the board may require a producer-distributor or distributor to withhold from any payment owing to any producer a part or all of the license fee due under this chapter by such producer.  For any such withholding required by the board, the producer-distributor or distributor shall be paid a reasonable fee by the board.  The amount of the fee shall be set by the board.  An agricultural cooperative all of whose producer-members have complied with the licensing provisions of this chapter shall be exempt from the payment of the license fee. [L 1967, c 260, §14; HRS §157-23; am L 1977, c 65, §5; am L 1988, c 25, §3]



§157-24 - Granting, suspending, and revoking licenses.

§157-24  Granting, suspending, and revoking licenses.  (a)  No license shall be denied unless the board of agriculture finds, after due notice and opportunity of hearing to the applicant or licensee, one or more of the following:

(1)  That the applicant is not qualified or does not possess equipment to conduct the business properly.

(2)  That the issuance of the license will tend to promote destructive or demoralizing competition in a market already adequately served.

(3)  That the issuance of the license is otherwise not in the public interest.

(b)  The board may refuse to renew a license or may suspend or revoke a license, upon due notice and opportunity of hearing to the licensee, when it finds any of the following:

(1)  That any licensee has, without reasonable cause, refused to accept milk delivered or failed to deliver milk as agreed, except where a contract has been terminated.

(2)  That any licensee has failed to account or make payment, without reasonable cause, for any milk purchased.

(3)  That any licensee has been adjudged a bankrupt.

(4)  That any licensee has continued in a course of dealing of such a nature as to indicate the licensee's inability or unwillingness to properly conduct the business of producing, processing, delivering, receiving, or selling milk or of the licensee's intent to deceive or defraud producers, producer-distributors, distributors or consumers.

(5)  That any licensee has violated the state antitrust law, chapter 480.

(6)  That any licensee has failed to keep records or to furnish the statements or information required by the board.

(7)  That any licensee has intentionally made a false or misleading statement upon which the license was issued.

(8)  That the licensee has violated or failed to comply with this chapter.

(9)  That the licensee has ceased to operate the milk business for which the license was issued.

(c)  The board may conditionally renew a license or may conditionally decline to suspend or revoke a license, but such condition shall have appropriate relation to the administration of this chapter. [L 1967, c 260, §15; HRS §157-24; gen ch 1985]

Cross References

Administrative hearing, see chapter 91.

Case Notes

Section violates commerce clause.  590 F. Supp. 778.



§157-25 - Proceedings to review.

§157-25  Proceedings to review.  The action of the board of agriculture in refusing to grant or renew a license, or in revoking or suspending a license, or in conditioning or limiting the granting or renewal of a license, may be reviewed in the manner provided by chapter 91. [L 1967, c 260, §16; HRS §157-25]



§157-26 - Records of licensees.

§157-26  Records of licensees.  The board of agriculture may require licensees to keep such records and information as it deems necessary for the proper enforcement of this chapter. [L 1967, c 260, §17; HRS §157-26]



§157-27 - Reports of licensees.

§157-27  Reports of licensees.  Each licensee shall as required by rule or order of the board of agriculture, file a verified report on forms prescribed by the board of matters on account of which a record is required to be kept, together with such other information or facts as may be pertinent and material within the scope of this chapter. [L 1967, c 260, §18; HRS §157-27]



§157-28 - REPEALED.

§157-28  REPEALED.  L 1998, c 211, §2.



§157-29 - Milk control special fund.

[§157-29]  Milk control special fund.  There is established the milk control special fund to be administered by the board of agriculture.  All moneys received by the board of agriculture as application fees and for licenses or otherwise under this chapter, and any state appropriations or other moneys made available to carry out the purposes of this chapter, shall be deposited into the special fund.  All interest earned or accrued on moneys deposited in the special fund shall become part of the special fund.  Moneys in the special fund shall be expended to cover all costs of administering this chapter including but not limited to the costs of salaries, fringe benefits, operating expenses, equipment, motor vehicles, contracts for services, and promotional expenses.  Moneys in the special fund may be transferred to the general fund for salaries and fringe benefits of other state employees assisting in administering this chapter and other related costs.  A reserve shall be maintained in the special fund to cover contingency costs including but not limited to accrued vacation leave, unemployment insurance, and workers' compensation. [L 1998, c 211, §1]



§157-30 - Petition to establish or terminate a milk shed.

PART IV.  ESTABLISHMENT OF A MILK SHED AND THE

SETTING OF MINIMUM PRICES AND QUOTAS

Note

Part heading amended by L 1971, c 184, §4.

§157-30  Petition to establish or terminate a milk shed.  Upon petition by fifty-five per cent of all producers and producer-distributors, or by fifty-five per cent of all producers in a prospective milk shed, or upon the board's own motion, the board shall hold a public hearing to establish or terminate a milk shed in a county comprising one island or on one or more islands or a portion of an island comprising a county. [L 1971, c 184, pt of §4; ree L 1972, c 40, pt of §2]



§157-31 - Petition to establish, revise, or terminate minimum prices, salvage values, and quotas.

§157-31  Petition to establish, revise, or terminate minimum prices, salvage values, and quotas.  (a)  Upon petition by the producers and producer-distributors who produce fifty-five per cent of the milk in a milk shed, or by fifty-five per cent of all producers in a milk shed, or upon the board's own motion, the board shall adopt rules pursuant to chapter 91 to:

(1)  Establish, revise, or terminate the minimum prices or salvage values for milk to be paid to producers and producer-distributors or the quotas for the production of milk in a milk shed, or any of them; or

(2)  Establish specific formulas or criteria for determining the minimum prices or salvage values for milk to be paid to producers and producer-distributors or the quotas for the production of milk in a milk shed, or any of them.

For the purposes of this section, each producer-member of an agricultural cooperative shall be counted as a producer, and an agricultural cooperative shall not be counted as a producer or as a producer-distributor.

(b)  Public hearings to establish, revise, or terminate minimum prices, salvage values, and quotas or to establish specific formulas or criteria for setting minimum prices, salvage values, or quotas, shall not constitute a contested case as defined by chapter 91. [L 1967, c 260, §20; HRS §157-31; am L 1971, c 184, pt of §4; ree L 1972, c 40, pt of §2; am L 1977, c 96, §2; am L 1997, c 118, §§2, 6; am L 1998, c 19, §1]



§157-32 - Standards to determine minimum prices.

§157-32  Standards to determine minimum prices.  (a)  As a guide to determining the minimum prices of milk to be paid to producers and producer-distributors, the board shall take into consideration the following items based on the operations of a reasonably efficient producer:

(1)  The price to producers necessary to assure the production of an adequate supply of wholesome milk for the market.

(2)  The price necessary to return to the producer, the producer's cost of production, plus a fair return on the producer's invested capital, the producer's family labor and the producer's management skills.

(3)  The costs incurred in obtaining, feeding, managing and maintaining dairy animals at optimum production capacity.

(4)  The prevailing wages and perquisites of employees.

(5)  The ordinary fixed charges and operating expenses incident to the ownership, operation and management of the dairy.

(b)  In establishing minimum prices for milk under this chapter, the board, shall further consider the effect thereof on the consumer. [L 1967, c 260, §21; HRS §157-32; ree and am L 1972, c 40, pt of §2; gen ch 1985]



§157-33 - Order fixing minimum price, salvage value.

§157-33  Order fixing minimum price, salvage value.  (a)  Without regard to the notice and public hearing requirements of chapter 91 and based on the specific formulas or criteria adopted under section 157-31(a)(2), the board may establish by order the minimum prices and salvage values for milk to be paid to producers by producer-distributors and distributors.

(1)  Prior to the effective date of any order, the department shall give public notice that includes:

(A)  Either a statement of the substance of the proposed order; or a statement of the minimum prices or salvage values for milk to be established, and

(B)  A statement that a copy of the proposed order will be mailed to any interested person who requests a copy, together with a description of where and how the requests may be made.

(2)  The notice shall be mailed to all persons who have made a timely written request of the department for advance notice of these orders or of the department's rulemaking proceedings.  The department may require reimbursement for the cost of preparing and mailing the copies.

(b)  The minimum prices and salvage values within each milk shed may vary according to the classes or classifications established by the board; provided that the minimum prices and salvage values for each such class or classification within a milk shed shall be uniform.  The minimum prices and salvage values may vary from county to county.  The board may adopt rules to prescribe how producers shall be paid for milk sold by them to distributors and producer-distributors. [L 1967, c 260, §22; HRS §157-33; am L 1971, c 184, pt of §4; ree L 1972, c 40, pt of §2; am L 1997, c 118, §§3, 6; am L 1998, c 2, §32 and c 19, §1; am L 2004, c 20, §1]



§157-34 - Determination of quotas.

§157-34  Determination of quotas.  (a)  To promote a proper balance between supply and demand for milk, the board shall provide that the price to be paid to producers shall be based upon quota assigned each producer by the board, which quota shall be determined as follows:  upon petition or chairperson's motion as set out in section 157-31, there shall be established an initial quota for each producer and producer-distributor, which shall be the average of the amount of milk that the producer or producer-distributor produced and delivered during the three-year period prior to January 1, 1967; provided that if a producer or producer-distributor had not been in business for such period, the board may also take into account the producer's or producer-distributor's prior production, contract and the producer's or producer-distributor's investment; and provided further that in any milk shed established subsequent to January 1, 1971, the board shall establish an initial quota for each producer and producer-distributor which shall be the average of the amount of milk that the producer or producer-distributor produced and delivered during the twelve-month period immediately prior to the date of petition or chairperson's motion, and may also take into account prior production, contract and investment factors where any of the producers or producer-distributors shall not have been in business for such twelve-month period.  The board shall set the initial quota of a newly licensed producer or producer-distributor entering the market by taking into account all relevant market conditions and the capabilities of the licensee.  The board may adjust the initial quotas on a pro rata basis to meet changes in market requirements.

(b)  For each milk shed in which quota control or price control or both is to be established, producers or producer-distributors whose dairies are located outside such milk shed shall participate in said quota control or price control, or both, for milk regularly supplied within the affected milk shed.  However, in setting the minimum price for the milk the board shall consider only those costs incurred by producers located within the affected milk shed.  Any milk delivered and utilized in a milk shed shall be subject to all the provisions and regulations applicable to that milk shed.

(c)  When the amount of milk resold for human consumption as fluid milk does not exceed the sum of the quotas to be regularly supplied a distributor or producer-distributor, such fluid consumption milk shall be deemed taken ratably from the quotas actually supplied, and payment shall be made accordingly.  The board shall determine which producers, not under written contract with a distributor or producer-distributor, are regular suppliers of milk.  The remaining milk not used for human fluid consumption shall be paid for according to its use.  However, when the producer-distributor or distributor resells milk, other than recombined or reconstituted milk, for fluid consumption in an amount in excess of all quotas assigned producers or producer-distributors regularly supplying the producer-distributor or distributor milk, then the fluid consumption prices shall apply pro rata to surplus milk, in the ratio that a producer's quota bears to the sum of the quotas.  However, whenever there is quota milk available for purchase within the milk shed, surplus milk may not be used as milk to be resold for human consumption as fluid milk.

(d)  From time to time when required to meet changes in conditions, the board may alter, revise, or adjust the total quota in any milk shed by rule, pursuant to section 157-31(a)(1), or by order, without regard for the notice and public hearing requirements of chapter 91, based on [the] specific formulas or criteria adopted under section 157-31(a)(2).  An order to alter, revise, or adjust the total quota for the production of milk in a milk shed shall be subject to the notice requirements set forth in sections 157-33(a)(1) and 157-33(a)(2) for an order fixing minimum prices or salvage values.

(e)  The board may adopt rules governing the transfer of quotas. [L 1967, c 260, §23; HRS §157-34; am L 1971, c 184, pt of §4; ree and am L 1972, c 40, pt of §2; gen ch 1985, 1993; am L 1997, c 118, §§4, 6; am L 1998, c 19, §1; am L 2008, c 46, §3]

Cross References

Rulemaking, see chapter 91.



§157-34.5 - Milk shortage.

[§157-34.5]  Milk shortage.  In the event of a shortage, the board shall require all milk produced within the milk shed first serve the needs of the consumers within the milk shed. [L 1988, c 25, §4]



§157-35 - Compensatory payment.

§157-35  Compensatory payment.  Whenever any distributor or producer-distributor sells recombined or reconstituted milk for fluid human consumption in a milk shed, the distributor or producer-distributor shall pay the board a compensatory payment to be distributed to all producers who supply milk to the distributor or producer-distributor.

In determining the compensatory payment, the board shall hold a public hearing whenever it deems it necessary to establish the loss of quota suffered by the producers from the sale of recombined or reconstituted milk, the reasonable rate of return the producers would have received if recombined or reconstituted milk were not sold to the public, and the pro rata share each producer should receive from the compensatory fund.  The board may, at the request of a distributor or producer-distributor or on its own motion, suspend the operation of this section during periods when the production of milk by producers is inadequate to meet consumer requirements. [L 1967, c 260, §24; HRS §157-35; ree and am L 1972, c 40, pt of §2]



§157-41 - Remedies; penalties.

PART V.  REMEDIES, VIOLATIONS, COMPACTS, CONSTRUCTION

§157-41  Remedies; penalties.  (a)  The board of agriculture may institute such action as may be necessary to enforce compliance with this chapter.

(b)  Any person who violates this chapter shall be guilty of a misdemeanor and subject to a fine of not less than $250 or more than $1,000 or imprisonment for not more than one year, or both.

(c)  The board of agriculture, after notice and opportunity for hearing, may fine any person who violates this chapter or any rule adopted under this chapter, not less than $250 or more than $1,000 for each separate offense.  Each day or instance of violation shall constitute a separate offense.  Any action taken to impose or collect the penalty provided for in this subsection shall be considered a civil action.

(d)  Lawful compliance with this chapter shall not be deemed a violation of chapter 480. [L 1967, c 260, §25; HRS §157-41; am L 1989, c 115, §1]



§157-42 - Interstate and federal compacts.

§157-42  Interstate and federal compacts.  The board of agriculture may confer with authorities of other states and of the United States with respect to uniform milk control with states or as between states, and with the federal government in its control of prices of milk handled in interstate commerce, and may exercise its powers hereunder to effect uniform milk control.  It may join with such other authorities, federal and state, in conducting joint investigations, holding joint hearings, and issue joint or concurrent orders, or orders supplementary to those of the federal government, and shall have the power to employ or designate a joint agent or joint agencies to carry out and enforce such joint, concurrent, or supplementary orders. [L 1967, c 260, §26; HRS §157-42]



§157-43 - Construction.

§157-43  Construction.  The license required by this chapter shall be in addition to any other license required by law.  This chapter shall not be construed to affect in any manner the relations between any cooperative marketing association and its members organized pursuant to the laws of Hawaii or the United States. [L 1967, c 260, pt of §27; HRS §157-43]






CHAPTER 159 - HAWAII MEAT INSPECTION ACT

§159-1 - Short title.

PART I.  GENERAL PROVISIONS

[§159-1]  Short title.  This chapter shall be known as the "Hawaii Meat Inspection Act". [L 1969, c 214, pt of §1]



§159-2 - Findings and declaration of necessity.

[§159-2]  Findings and declaration of necessity.  It is hereby declared that the meat industry is a paramount agricultural industry of this State and the production and marketing of meat is an enterprise that is of significant importance to the economy of this State and to the health of the consuming public.  It is essential to the public health and welfare of consumers that they be protected by assuring that meat and meat products distributed to them are wholesome, not adulterated, and properly marked, labeled, and packaged.  Unwholesome, adulterated, or misbranded meat or meat products are injurious to the public health and welfare, destroy markets for wholesome, unadulterated, and properly labeled and packaged meat and meat products and result in sundry losses to livestock producers and processors of meat and meat products, as well as injury to consumers.  The unwholesome, adulterated, mislabeled, or deceptively packaged articles can be sold at lower prices and compete unfairly with the wholesome, unadulterated, and properly labeled and packaged articles, to the detriment of consumers and the public generally.  It is hereby found that regulation by the department of agriculture and cooperation by this State with the United States Department of Agriculture as contemplated by this Hawaii Meat Inspection Act is appropriate to protect the health and welfare of consumers and otherwise to effectuate the purposes of this chapter.

Congress enacted the Meat Inspection Act in 1907 (Public Law 59-242), as amended by the Wholesome Meat Act in 1967 (Public Law 90-201) which is now redesignated as the Federal Meat Inspection Act.  The Federal Meat Inspection Act is intended to protect the consuming public from adulterated or misbranded meat and meat products and to assist the states in their efforts to accomplish this objective.  The Federal Meat Inspection Act authorizes the Secretary of Agriculture to furnish financial and related assistance to states for the administration of meat inspection programs which conform to established federal standards up to fifty per cent of the estimated total cost of the cooperative program.  Presently, the meat processing industry in this State is not subject to any meat inspection law or rules and regulations that meet the minimum federal requirement in this area.  This State, in order to qualify for the cooperative program, must demonstrate "progressive action" by November 15, 1969; and, further, all physical facilities must be upgraded in accordance with the established federal standards by November 15, 1970.  Failure to comply with the federal standards prescribed by the Federal Meat Inspection Act will result in federal control of the meat and meat processing industries of the State.  Accordingly, the State deems it to be in the best interest of the public health and welfare to take those steps as are necessary to qualify for federal financial and related assistance for the administration of a meat inspection program which conforms to federal standards prescribed in the Federal Meat Inspection Act. [L 1969, c 214, pt of §1]



§159-3 - Definitions.

§159-3  Definitions.  As used in this chapter unless the context otherwise requires:

"Act" means the "Hawaii Meat Inspection Act".

"Adulterated" shall apply to any carcass, part thereof, meat or meat products under one or more of the following circumstances:

(1)  If it bears or contains any poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance, the meat or meat products shall not be considered adulterated under this paragraph if the quantity of the substance in or on the meat or meat products does not ordinarily render it injurious to health.

(2)  (A)  If it bears or contains (by reason of administration of any substance to the live animal or otherwise) any added poisonous or added deleterious substance (other than one which is (i) a pesticide chemical in or on a raw agricultural commodity; (ii) a food additive; or (iii) a color additive) which, in the judgment of the board, may make the meat or meat products unfit for human consumption.

(B)  If it is, in whole or in part, a raw agricultural commodity and the commodity bears or contains a pesticide chemical which is unsafe within the meaning of the Hawaii Food, Drug, and Cosmetic Act or section 408 of the Federal Food, Drug, and Cosmetic Act.

(C)  If it bears or contains any food additive which is unsafe within the meaning of the Hawaii Food, Drug, and Cosmetic Act or section 409 of the Federal Food, Drug, and Cosmetic Act.

(D)  If it bears or contains any color additive which is unsafe within the meaning of the Hawaii Food, Drug, and Cosmetic Act or section 706 of the Federal Food, Drug, and Cosmetic Act, provided that meat or meat products which are unadulterated under subparagraphs (B), (C), or (D) shall nevertheless be deemed adulterated if use of the pesticide chemical, food additive, or color additive in or on the meat or meat products is prohibited by rules of the board in establishments at which inspection is maintained under part IV.

(3)  If it consists, in whole or in part, of any filthy, putrid, or decomposed substance or is for any other reason unsound, unhealthful, unwholesome, or otherwise unfit for human food.

(4)  If it has been prepared, packed, or held under unsanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered injurious to health.

(5)  If it is, in whole or in part, the product of an animal which had died otherwise than by slaughter.

(6)  If its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health.

(7)  If it has been intentionally or unintentionally subjected to radiation, unless the use of the radiation was in conformity with a rule, regulation, or exemption in effect pursuant to the Hawaii Food, Drug, and Cosmetic Act or section 409 of the Federal Food, Drug, and Cosmetic Act.

(8)  If any valuable constituent has been in whole or in part omitted or abstracted therefrom; or if any substance has been substituted, wholly or in part therefor; or if damage or inferiority has been concealed in any manner; or if any substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight, or reduce its quality or strength, or make it appear better or of greater value than it is.

(9)  If it is margarine containing animal fat and any of the raw material used therein consisted in whole or in part of any filthy, putrid, or decomposed substance.

"Board" means the board of agriculture of the State.

"Capable of use as human food" shall apply to any carcass, or part or product of a carcass, of any animal, unless it is denatured or otherwise identified as required by regulations prescribed by the board to deter its use as human food, or it is naturally inedible by humans.

"Certification" means the act of applying the official certificate or official mark by persons performing official functions under this chapter.

"Commercial carrier" means any person owning, controlling, operating, or managing any vehicle, directly or indirectly, for public use in the transportation of goods or passengers for compensation over land or water, or by air.

"Department" means the department of agriculture of the State.

"Exotic animal" means any cloven-hoofed ruminant animal considered feral in nature, other than domestic cattle, sheep, goats, or equines.  For the purposes of this chapter, domestic rabbits shall be considered exotic animals.

"Federal Food, Drug, and Cosmetic Act" means the Act so entitled, approved June 25, 1938 (52 Stat. 1040), including any amendments thereto.

"Federal Meat Inspection Act" means the Act so entitled, approved March 4, 1907 (34 Stat. 1260) as amended by the Wholesome Meat Act of 1967 (81 Stat. 584), including any amendments thereto.

"Inspector" means any meat inspector of the State.

"Intrastate commerce" means commerce within the State.

"Label" means a display of written, printed, or graphic matter upon the immediate container (not including package liners) of any meat or meat products, or other products.

"Labeling" means all labels and other written, printed, or graphic matter upon any meat or meat products or any of its containers or wrappers, or accompanying the meat or meat products.

"Licensee" means a person issued a license under part III of this chapter.

"Meat broker" means any person who sells or offers to sell, or buys or offers to buy, carcasses, parts of carcasses, meat or meat products of cattle, sheep, swine, goats, horses, mules, other equines, or exotic animals on commission or who otherwise negotiates the purchase, sale, or exchange of the meat or meat products other than for the person's own account or as an employee of another person.

"Meat or meat products" means any product capable of use as human food which is made wholly or in part from any meat or other portions of the carcass of any cattle, sheep, swine, or goats, excepting products which contain meat or other portions of the carcasses only in a relatively small proportion or historically have not been considered by consumers as products of the meat food industry, and which are exempted from the definition as meat products by the board under the conditions as it may prescribe to assure that the meat or other portions of the carcasses contained in the products are not adulterated and that the products are not represented as meat products.  This term as applied to food products of equines shall have a meaning comparable to that provided in this definition with respect to cattle, sheep, swine, and goats.

"Meat or meat products derived from exotic animals" means any product capable of use as human food which is made wholly or in part from any meat or other portions of the carcass of any exotic animal, excepting products which contain meat or other portions of the carcasses only in a relatively small proportion or historically have not been considered by consumers as products of the meat food industry, and which are exempted from the definition as meat products by the board under the conditions as it may prescribe to assure that the meat or other portions of the carcasses contained in the products are not adulterated and that the products are not represented as meat products.

"Misbranded" shall apply to any carcass, part thereof, meat or meat products under one or more of the following circumstances:

(1)  If its labeling is false or misleading in any particular.

(2)  If it is offered for sale under the name of another food.

(3)  If it is an imitation of another food, unless its label bears, in type of uniform size and prominence, the word "imitation" and immediately thereafter, the name of the food imitated.

(4)  If its container is made, formed, or filled as to be misleading.

(5)  If in a package or other container unless it bears a label showing:

(A)  The name and place of business of the manufacturer, packer, or distributor.

(B)  An accurate statement of the quantity of the contents in terms of weight, measure, or numerical count; provided that reasonable variations may be permitted and exemptions as to small packages may be prescribed by the board.

(6)  If any word, statement, or other information required by or under authority of this chapter to appear on the label or other labeling is not prominently placed thereon with the conspicuousness as compared with other words, statements, designs, or devices, in the labeling and in the terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

(7)  If it purports to be or is represented as a food for which a definition and standard of identity or composition has been prescribed by the board under this chapter unless:

(A)  It conforms to the definition and standard.

(B)  Its label bears the name of the food specified in the definition and standard and, insofar as may be required by the regulations, the common names of optional ingredients (other than spices, flavoring, and coloring) present in the food.

(8)  If it purports to be or is represented as a food for which a standard of fill of container has been prescribed by the board under this chapter, and it falls below the standard of fill of container applicable thereto, unless its label bears, in the manner and form as the board prescribes, a statement that it falls below the standard.

(9)  If it is not subject to paragraph (7), unless its label bears:

(A)  The common or usual name of the food, if any there be.

(B)  In case it is fabricated from two or more ingredients, the common or usual name of each ingredient; except that spices, flavorings, and colorings may with the approval of the board be designated as spices, flavorings, and colorings without naming each; provided that to the extent that compliance with the requirements of this subparagraph is impracticable, or results in deception or unfair competition, exemptions shall be established by the board.

(10)  If it purports to be or is represented for special dietary uses, unless its label bears the information concerning its vitamin, mineral, and other dietary properties as the board, after consultation with the Secretary of Agriculture and concurrence by the department of health, determines to be and prescribes as necessary in order fully to inform purchasers as to its value for the uses.

(11)  If it bears or contains any artificial flavoring, artificial coloring, or chemical preservative, unless it bears labeling stating that fact; provided that to the extent that compliance with this paragraph is impracticable, exemptions shall be established by the board.

(12)  If it fails to bear, directly thereon or on its container, as the board may prescribe, the inspection legend and, unrestricted by any of the foregoing, other information as the board may require to assure that it will not have false or misleading labeling and that the public will be informed of the manner of handling required to maintain the meat or meat products in a wholesome condition.

"Official certificate" means any certificate prescribed by the board for issuance by veterinarians, inspectors, or other persons performing official functions under this chapter.

"Official device" means any device described or authorized by the board for use in applying any official mark.

"Official inspection legend" means any symbol prescribed by the board showing that meat or meat products were inspected and passed in accordance with this chapter.

"Official mark" means the official inspection legend or any other symbol prescribed by the board to identify the status of any meat or meat products or animal under this chapter.

"Person" means any individual, firm, corporation, association, or partnership, or any organized group of persons whether incorporated or not.

"Pesticide chemical", "food additive", "color additive", and "raw agricultural commodity" shall have the same meanings for purposes of this chapter as under the Federal Food, Drug, and Cosmetic Act.

"Prepared" or "processed" means slaughtered, canned, salted, rendered, boned, cut up, or otherwise manufactured or processed.

"Reinspection" means the re-examination of meat and meat products previously inspected and the inspection of meat and meat products during processing.

"Renderer" means any person engaged in the business of rendering carcasses, or parts or products of the carcasses, of cattle, sheep, swine, goats, horses, mules, other equines, or exotic animals, except rendering conducted under inspection under part IV.

"Secretary of Agriculture" means the Secretary of Agriculture of the United States.

"State" means the State of Hawaii.

"Veterinarian" means the state veterinarian or any of the veterinarian's duly authorized representatives.

"Wholesaler" means any person who buys or sells carcasses, parts of carcasses, meat or meat products of cattle, sheep, swine, goats, horses, mules, other equines, or exotic animals in trade channels other than retail.  For the purpose of this chapter, a wholesaler who also has retail operations will be deemed to be a wholesaler. [L 1969, c 214, pt of §1; gen ch 1985; am L 1986, c 206, §2; am L 1990, c 139, §2; am L 1991, c 88, §1; am L 1993, c 248, §1; am L 1995, c 90, §1]

Cross References

Hawaii Food, Drug, and Cosmetic Act, see chapter 328.



§159-6 - Administration.

PART II.  ADMINISTRATION, POWERS AND DUTIES

[§159-6]  Administration.  The department shall administer this chapter subject to the supervision of the board.  The board may delegate any of its powers except the power to make rules and regulations or may direct any of its duties to be performed by any appropriate agents, officers, or employees of the board.

The board may employ on a full or part-time basis veterinarians and inspectors, subject to chapter 76, as are necessary to carry out a uniform inspection system of meat or meat products in the State.  All inspectors shall be under the supervision and control of a veterinarian employed by the board. [L 1969, c 214, pt of §1]



§159-7 - General powers.

§159-7  General powers.  The department, through its board, may:

(1)  Regulate, supervise, inspect, and control the slaughtering of animals and the manufacture, processing, transportation, packaging, labeling, and disposal of meat or meat products involved in intrastate commerce;

(2)  Adopt, amend, and repeal rules as are necessary to implement this chapter, subject to chapter 91, on the following matters:

(A)  The issuance of licenses, including the class of licenses to be issued;

(B)  The type of equipment or facilities that may be used in slaughtering and meat processing operations;

(C)  The internal operations of slaughterhouses and meat processing establishments;

(D)  The procedures for ante-mortem and post-mortem inspections and the reinspection of meat or meat products used in processing, and the disposal of diseased carcasses and parts of carcasses and meat or meat products found to be unwholesome or otherwise unfit for human consumption;

(E)  The hours of slaughtering and processing, and the conditions under which slaughtering and processing may be conducted at other than scheduled times;

(F)  The labeling and packaging of meat or meat products;

(G)  The storing, handling, and transportation of meat or meat products;

(H)  The sanitary conditions of all establishments where animals are slaughtered, and where meat or meat products are processed or prepared; and

(I)  Any other matter as may be necessary or desirable to implement this chapter.  Notwithstanding the foregoing provisions, the board, without regard to the notice and public hearing requirements of chapter 91, may adopt all federal meat inspection regulations, including changes made from time to time by the United States Secretary of Agriculture, as rules for the efficient administration of this chapter.  Prior to the effective date of any such rules, the department shall publish in a newspaper of general circulation a notice that includes:

(i)  Either a statement of the substance of the proposed rule adoption, amendment, or repeal; or a general description of the subjects involved and the purposes to be achieved by the proposed rule adoption, amendment, or repeal; and

(ii)  A statement that a copy of the proposed rule to be adopted, the proposed rule amendment, or the rule proposed to be repealed will be mailed to any interested person who requests a copy, together with a description of where and how the requests may be made.

The notice shall be mailed to all persons who have made a timely written request of the department for advance notice of these rules or of the department's rulemaking proceedings.  The department may require reimbursement for the cost of preparing and mailing the copies.

(3)  Provide for the inspection and certification of meat derived from exotic animals when these services are requested by producers of these products, and obtain from users of these services reimbursement for all costs incurred in the provision of these services. [L 1969, c 214, pt of §1; am L 1990, c 139, §3; am L 1991, c 88, §1; am L 1995, c 90, §2]



§159-8 - Information, investigation, hearings.

[§159-8]  Information, investigation, hearings.  For the purpose of enforcing this chapter, the board may:

(1)  Gather and compile information which relates to the business operations of persons being regulated under this chapter and such other information necessary to effectuate the purposes of this chapter.  Confidential information shall not be disclosed by the board except under order of court.

(2)  Hold hearings, take testimony, administer oaths, subpoena witnesses and issue subpoenas for the production of records, or documents of any kind.  Upon failure or refusal of any witness to obey any subpoena, the board may petition the circuit court, and upon proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence.  Failure to obey the order of court shall be punishable as a contempt of court.

No person shall be excused from attending and testifying or from producing documentary evidence before the board in obedience to a subpoena of the board on the ground or for the reason that the testimony or evidence, documentary, or otherwise, required of the person may tend to incriminate the person or subject the person to a penalty or forfeiture; but no person shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which the person is compelled, after having claimed the person's privilege of self-incrimination, to testify, or produce evidence, documentary or otherwise, before the board in obedience to a subpoena issued by the board; provided that no person so testifying shall be exempt from prosecution for perjury committed in so testifying.

(3)  Request the attorney general to seek relief from the appropriate circuit courts for writs of mandamus commanding any person to comply with this chapter or any order of the board made in pursuance thereof or to enjoin any violation of this chapter or any order of the board.

Witnesses summoned before the board shall be paid the same fees and mileage that are paid witnesses in the circuit courts of the State, and witnesses whose depositions are taken and the persons taking them shall severally be entitled to the same fees as are paid for like services in the courts. [L 1969, c 214, pt of §1; gen ch 1985]



§159-11 - Certificate of sanitation.

PART III.  LICENSING

§159-11  Certificate of sanitation.  (a)  The board may issue certificates of sanitation to slaughterhouses and meat processors which are subject to this chapter and which meet minimum sanitary specifications required for:

(1)  The slaughtering of animals for use of the meat or meat products in intrastate commerce.

(2)  The processing, rendering, transporting, storing, and handling of the meat or meat products in intrastate commerce.  The board may adopt rules, subject to chapter 91, governing the minimum sanitary specifications and prescribing forms, requiring reports, and providing for periodic renewals of the certificates.

(b)  Notwithstanding any other law or rule under this chapter which requires the renovation or upgrading of the physical facilities of slaughterhouses and meat processors in order to obtain a certificate of sanitation, the board shall nonetheless issue certificates of sanitation to slaughterhouses and meat processors licensed by the State; provided that:

(1)  The facilities of the slaughterhouses and meat processors are sanitary and the products which emerge from their respective operations are wholesome, not adulterated, and fit for human consumption; and

(2)  Upon the sale or transfer of any of the foregoing businesses, the person to whom the business is transferred shall be required to meet all of the requirements and the rules under this chapter. [L 1969, c 214, pt of §1; am L 1990, c 139, §4; am L 1991, c 88, §1; am L 1993, c 248, §2]



§159-12 - License required.

[§159-12]  License required.  It shall be unlawful for any person to engage in the business of slaughtering cattle, sheep, swine, goats, horses, mules and other equines or manufacturing or processing of meat or meat products without a license as required by this part. [L 1969, c 214, pt of §1]



§159-13 - Application for a license.

§159-13  Application for a license.  The board may issue licenses to slaughterhouses and meat processing establishments having certificates of sanitation issued under section 159-11.  An applicant for an original or renewal license to operate as a slaughterhouse operator or meat processor shall file an application upon a form prepared by the board, containing the information which the board deems necessary for the administration of this chapter.

The license year shall be from July 1 to June 30.  All applications for renewal of licenses shall be made at least thirty days prior to the commencement of the license year. [L 1969, c 214, pt of §1; am L 1993, c 248, §3]



§159-14 - License fees.

[§159-14]  License fees.  An annual fee of $25 shall be assessed.  The license fees collected shall be deposited in the state general fund. [L 1969, c 214, pt of §1]



§159-15 - Bonding.

§159-15  Bonding.  Upon a person being granted a license to slaughter animals for the purpose of using the meat or meat products thereof in intrastate commerce, the board shall exact from the licensee a bond, or other form of surety acceptable to the board or an appropriate agent, officer, or employee designated by the board, in the penal sum of $5,000, the bond or other form of surety to be obtained from a surety company or financial institution authorized to do business in the State and to be so conditioned that the licensee shall be required to keep a full and accurate record concerning every animal which the licensee may purchase, kill, or sell; and that the licensee will at all times during regular business hours keep the record open for the inspection by representatives of the board who may desire to examine the same.  The record shall contain:

(1)  The sex of the animal.

(2)  A full description of each and every brand on the animal, stating the position of each brand on the animal.  If any of the described brands on the animal appear to be obliterated, as described in section 142-47, or to be felonious, as described in section 142-48, the person shall make a report of the obliterated or felonious brand to the appropriate law enforcement agency pursuant to rules adopted by the department of agriculture.

(3)  Ear tag number or other mark of identification.

(4)  The principal color of the animal.

(5)  The name of the person who sold the animal to the licensee.

(6)  The date when the animal was sold to the licensee.

(7)  The date when the animal was delivered to the licensee.

(8)  The date when the animal was killed. [L 1969, c 214, pt of §1; gen ch 1985; am L 1986, c 163, §4; am L 1989, c 92, §1]



§159-16 - Granting, suspending and revoking licenses.

[§159-16]  Granting, suspending and revoking licenses.  (a)  The action of the board in refusing to grant or renew a license, or in revoking or suspending a license, may be judicially reviewed in the manner provided by chapter 91.

(b)  No license shall be denied unless the board finds after due notice and an opportunity of hearing in accordance with chapter 91, to the applicant any of the following:

(1)  That the applicant does not qualify or possess the facilities to conduct a business properly.

(2)  That the applicant does not have the financial responsibility to conduct a business properly.

(3)  That the issuance of a license is otherwise not in the public interest.

(c)  The board may refuse to renew a license or may suspend or revoke a license upon due notice and opportunity of hearing in accordance with chapter 91, to the licensee when it finds any of the following:

(1)  The licensee has been adjudged a bankrupt.

(2)  The licensee has violated chapter 480 and the violation is directly or indirectly involved with the state meat industry.

(3)  The licensee has failed to keep records or to furnish the statements or information required by the board.

(4)  The licensee has intentionally made a false or misleading statement upon which the license was issued.

(5)  The licensee has violated or failed to comply with this chapter.

(6)  The licensee has ceased to operate the business for which the license was issued.

(d)  The board may conditionally renew a license or may conditionally decline to suspend or revoke a license, but the condition shall have appropriate relation to the administration of this chapter. [L 1969, c 214, pt of §1]



§159-17 - Records of licensees.

[§159-17]  Records of licensees.  The board may require licensees to keep the records and information as it deems necessary for the proper enforcement of this chapter. [L 1969, c 214, pt of §1]



§159-21 - Ante-mortem inspection.

PART IV.  INSPECTION REQUIREMENTS

§159-21  Ante-mortem inspection.  (a)  For the purpose of preventing the use in intrastate commerce of meat or meat products which are adulterated, the board shall cause to be made, by a veterinarian or inspector appointed for that purpose, an examination and inspection of all animals before they shall be allowed to enter into any slaughtering, packing, meat-canning, rendering, or similar establishment in the State in which slaughtering and preparation of meat or meat products of the animals are conducted solely for intrastate commerce; and all animals found on the inspection to show symptoms of disease shall be set apart from all other animals and slaughtered or otherwise disposed of as provided in the rules and regulations, and when slaughtered, the carcasses of the animals shall be subject to a careful examination and inspection, all as prescribed by the board.

(b)  For the purpose of preventing the inhumane slaughtering of animals, the board shall cause to be made, by inspectors appointed for that purpose, an examination and inspection of the method by which the animals are slaughtered and handled in connection with slaughter in the slaughtering establishments inspected under this chapter.  The board may refuse to provide inspection to a new slaughtering establishment or may cause inspection to be temporarily suspended at a slaughtering establishment, if the board finds that any animal has been slaughtered or handled in connection with slaughter at such establishment by any method not in accordance with subsection (c), until the establishment furnishes assurances satisfactory to the board that all slaughtering and handling in connection with slaughter of animals is in accordance with a method specified in subsection (c).

(c)  Either of the following two methods of slaughtering of animals and handling in connection with slaughter are found to be humane:

(1)  By rendering the animal insensible to pain by a single blow or gunshot or an electrical, chemical, or other means that is rapid and effective, before being shackled, hoisted, thrown, cast, or cut; or

(2)  By slaughtering or handling in connection with slaughtering in accordance with the ritual requirements of the Jewish faith or any other religious faith that prescribes a method of slaughter whereby the animal suffers loss of consciousness by anemia of the brain caused by the simultaneous and instantaneous severance of the carotid arteries with a sharp instrument.

(d)  For the purposes of this section "animals" means cattle, sheep, swine, goats, horses, mules, or other equines. [L 1969, c 214, pt of §1; am L 1980, c 178, §1]



§159-22 - Post-mortem inspection; reinspection.

[§159-22]  Post-mortem inspection; reinspection.  The board shall cause to be made post-mortem examination and inspection of the carcasses and parts thereof of all cattle, sheep, swine, goats, horses, mules, and other equines, capable of use as human food, to be prepared at any slaughtering, meat-canning, salting, packing, rendering, or similar establishment in this State in which the meat or meat products are prepared solely for intrastate commerce; and the carcasses and parts thereof of all the animals found to be unadulterated shall be marked, stamped, tagged, or labeled, as "Hawaii Inspected and Passed"; and the inspector shall label, mark, stamp, or tag as "Hawaii Inspected and Condemned", all carcasses and parts thereof of animals found to be adulterated; and all carcasses and parts thereof thus inspected and condemned shall be destroyed for food purposes by the establishment in the presence of an inspector, and the board may remove the inspector from the establishment which fails to destroy any such condemned carcass or part thereof.  The inspector, after any inspection shall, when the inspector deems it necessary, reinspect any carcasses or parts thereof to determine whether since the prior inspection the same shall have become adulterated and if any carcass or any part thereof shall, upon examination and inspection subsequent to the prior examination and inspection, be found to be adulterated, it shall be destroyed for food purposes by the establishment in the presence of an inspector, and the board may withdraw inspection from any establishment which fails to destroy any condemned carcass or part thereof.

The foregoing provisions, including those in section 159-21, shall apply to all cattle, sheep, swine, goats, horses, mules, and other equines and to all carcasses or parts of carcasses, meat or meat products thereof, capable of use as human food, which may be brought into any slaughtering, meat-canning, salting, packing, rendering, or similar establishment, where inspection under this part is maintained, and the examination and inspection shall be had before the carcasses or parts thereof shall be allowed to enter into any establishment wherein the same are to be treated and prepared for meat products; and the foregoing provisions shall also apply to all products which, after having been issued from any such slaughtering, meat-canning, salting, packing, rendering, or similar establishment, shall be returned to the same or to any similar establishment where the inspection is maintained.  The board may limit the entry of carcasses, part of carcasses, meat or meat products, and other materials into any establishment at which inspection under this part is maintained, under conditions as it may prescribe to assure that allowing the entry of meat or meat products into the inspected establishment will be consistent with the purpose of this chapter.

The board shall cause to be made by veterinarian and inspector appointed for that purpose an examination and inspection of all meat or meat products prepared in any slaughtering, meat-canning, salting, packing, rendering, or similar establishment, where the meat or meat products are prepared only for intrastate commerce and for the purpose of any examination and inspection, the inspector shall have access at all times, by day or night, whether the establishment be operated or not, to every part of the establishment; and the inspector shall mark, stamp, tag, or label as "Hawaii Inspected and Passed" all the products found to be unadulterated; and the inspector shall label, mark, stamp, or tag as "Hawaii Inspected and Condemned" all the products found adulterated, and all condemned meat or meat products shall be destroyed for food purposes, as hereinbefore provided, and the board may withdraw inspection from any establishment which fails to destroy the condemned meat or meat products. [L 1969, c 214, pt of §1; gen ch 1985]



§159-23 - Labeling, marking, and branding.

[§159-23]  Labeling, marking, and branding.  (a)  When any meat or meat products prepared for intrastate commerce which has been inspected and marked "Hawaii Inspected and Passed" shall be placed or packed in any can, pot, tin, canvas, or other receptacle or covering in any establishment where inspection under this chapter is maintained, the person preparing the product shall cause a label to be attached to the can, pot, tin, canvas, or other receptacle or covering, under supervision of an inspector, which label shall state that the contents thereof have been "Hawaii Inspected and Passed" under this chapter, and no inspection and examination of meat or meat products deposited or inclosed in cans, tins, pots, canvas, or other receptacle or covering in any establishment where inspection under this chapter is maintained shall be deemed to be complete until the meat or meat products have been sealed or inclosed in the can, tin, pot, canvas, or other receptacle or covering under the supervision of an inspector.

(b)  All carcasses, parts of carcasses, meat or meat products inspected at any establishment under the authority of this chapter and found to be unadulterated, shall at the time they leave the establishment bear, in distinctly legible form directly thereon or on their containers, as the board may require, the information required under the definition of the word "misbranded" in section 159-3.

(c)  The board, whenever it determines that action is necessary for the protection of the public, may prescribe:

(1)  The styles and sizes of type to be used with respect to material required to be incorporated in labeling to avoid false or misleading labeling of any meat or meat products or animals subject to this chapter.

(2)  Definitions and standards of identity or composition for meat or meat products subject to this chapter and standards of fill of container for such meat or meat products not inconsistent with any such standards established under the Hawaii or Federal Food, Drug, and Cosmetic Act, or under the Federal Meat Inspection Act, and there shall be consultation between the board and the Secretary of Agriculture prior to the issuance of the standards to avoid inconsistency between the state standards and the federal standards.

(d)  No meat or meat products subject to this chapter shall be sold or offered for sale by any person in intrastate commerce, under any name or other marking or labeling which is false or misleading, or in any container of a misleading form or size, but established trade names and other marking and labeling and containers which are not false or misleading and which are approved by the board are permitted.

(e)  If the board has reason to believe that any marking or labeling or the size or form of any container in use or proposed for use with respect to any meat or meat products or other products subject to this chapter is false or misleading in any particular, it may direct that the use be withheld unless the marking, labeling, or container is modified in the manner as it may prescribe so that it will not be false or misleading.  If the person using or proposing to use the marking, labeling or container does not accept the determination of the board, the person may request a hearing before the board but the use of the marking, labeling, or container shall, if the board directs, be withheld pending hearing and final determination by the board.  Any determination by the board shall be conclusive unless, within thirty days after receipt of notice of final determination, the person adversely affected thereby appeals to the circuit court.  The appeal shall be based on the record upon which the determination was based. [L 1969, c 214, pt of §1]



§159-24 - Sanitation.

[§159-24]  Sanitation.  The board shall cause to be made by veterinarian or meat inspector, the inspection of all slaughtering, meat-canning, salting, packing, rendering, or similar establishments in which cattle, sheep, swine, goats, horses, mules, and other equines are slaughtered and the meat or meat products thereof are prepared solely for intrastate commerce as may be necessary to inform itself concerning the sanitary conditions of the same, and to prescribe the sanitation under which the establishments shall be maintained; and where the sanitary conditions of any establishments are such that the meat or meat products are rendered adulterated, it shall refuse to allow the meat or meat products to be labeled, marked, stamped, or tagged as "Hawaii Inspected and Passed". [L 1969, c 214, pt of §1]



§159-25 - Slaughter, transportation, and selling.

§159-25  Slaughter, transportation, and selling.  No person shall, with respect to cattle, sheep, swine, goats, horses, mules, or other equines, or carcasses, parts of carcasses, meat or meat products of animals:

(1)  Slaughter any animal or prepare any meat or meat products which are capable of use as human food, at any establishment preparing such meat or meat products solely for intrastate commerce, except in compliance with the requirements of this chapter.

(2)  Slaughter or handle in connection with slaughter any such animal in any manner not in accordance with section 159-21(c).

(3)  Sell, transport, offer for sale or transportation, or receive for transportation, in intrastate commerce:

(A)  Any meat or meat products which

(i)  Are capable of use as human food, and

(ii)  Are adulterated or misbranded at the time of the sale, transportation, offer for sale or transportation, or receipt for transportation.

(B)  Any meat or meat products required to be inspected under this chapter unless they have been so inspected and passed.

(4)  Do, with respect to any such meat or meat products which are capable of use as human food, any act while they are being transported in intrastate commerce or held for sale after transportation, which is intended to cause or has the effect of causing meat or meat products to be adulterated or misbranded. [L 1969, c 214, pt of §1; am L 1973, c 7, §1; am L 1980, c 178, §2]

Cross References

Further regulation, see chapter 146, pt. II.



§159-26 - Forgery of mark, brand, or label.

[§159-26]  Forgery of mark, brand, or label.  (a)  No brand manufacturer, printer, or other person shall cast, print, lithograph, or otherwise make any device containing any official mark, any label bearing any such mark, any form of official certificate, or simulation thereof, except as authorized by the board.

(b)  No person, firm, or corporation shall:

(1)  Forge any official device, mark, or certificate.

(2)  Use any official device, mark, or certificate, or simulation thereof, or alter, detach, deface, or destroy any official device, mark, or certificate without authorization from the board.

(3)  Fail to use, or to detach, deface, or destroy any official device, mark, or certificate contrary to the regulations prescribed by the board.

(4)  Knowingly possess, without promptly notifying the board or its representative, any official device or any counterfeit, simulated, forged, or improperly altered official certificate or any device or label or any carcass of any animal, or part or product thereof, bearing any counterfeit, simulated, forged, or improperly altered official mark.

(5)  Knowingly make any false statement in any shipper's certificate or other nonofficial or official certificate provided for in the regulations prescribed by the board.

(6)  Knowingly represent that any meat or meat products have been inspected and passed, or exempted, under this chapter when, in fact, it has, respectively not been so inspected and passed, or exempted.

(c)  No person shall sell, transport, offer for sale or transportation, or receive for transportation, in intrastate commerce, any carcasses of horses, mules, or other equines or parts of such carcasses, or the meat or meat products thereof, unless they are plainly and conspicuously marked or labeled or otherwise identified as prescribed by the board to show the kinds of animals from which they were derived.  When required by the board with respect to establishments at which inspection is maintained under this chapter, the animals and their carcasses, parts thereof, meat or meat products shall be prepared in establishments separate from those in which cattle, sheep, swine, or goats are slaughtered or their carcasses, parts thereof, meats or meat products are prepared. [L 1969, c 214, pt of §1]



§159-27 - Inspector.

§159-27  Inspector.  Veterinarians and inspectors shall examine and inspect all cattle, sheep, swine, goats, horses, mules, and other equines the inspection of which is hereby provided for, and all carcasses and parts thereof, and all meat or meat products thereof, and the sanitary conditions of all establishments in which the meat or meat products are prepared; veterinarians and inspectors shall refuse to stamp, mark, tag, or label any carcass or any part thereof, or meat products therefrom, prepared in any establishment, until the same shall have actually been inspected and found to be unadulterated; and veterinarians and inspectors shall perform other duties as are provided by this chapter and by the rules adopted by the board and the board, from time to time, shall adopt such rules in accordance with chapter 91 which are necessary for the efficient execution of this chapter, and all inspections and examinations made under this chapter shall be made in a manner as described in the rules adopted by the board not inconsistent with this chapter. [L 1969, c 214, pt of §1; am L 1990, c 139, §5; am L 1991, c 88, §1]



§159-28 - Bribery.

§159-28  Bribery.  Any person or employee of any person, who shall give, pay, or offer, directly or indirectly, to any inspector, or any other officer or employee of the State authorized to perform any of the duties prescribed by this chapter or by the rules of the board, any money or other thing of value, with intent to influence the inspector, or other officer or employee of this State, in the discharge of any duty shall be guilty of a class C felony; provided the minimum sentence shall be a $5,000 fine and a three-year term of imprisonment.  Any inspector, or other officer or employee of this State authorized to perform any of the duties prescribed by this chapter, who shall accept any money, gift, or other thing of value from any person, or officers, agents, or employees thereof, given with intent to influence the inspector's, officer's, or employee's official action, or who shall receive or accept from any person engaged in intrastate commerce subject to this chapter any gift, money, or other thing of value given with or without intent to influence the inspector's, officer's, or employee's official actions, shall be discharged from office and shall be guilty of a class C felony, provided the minimum fine shall be $1,000. [L 1969, c 214, pt of §1; gen ch 1985; am L 1990, c 139, §6; am L 1991, c 88, §1]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-610(2), 640, 660.



§159-29 - Exemptions.

§159-29  Exemptions.  (a)  This chapter requiring inspection of the slaughtering of animals and the preparation of the carcasses, parts thereof, and meat or meat products at establishments conducting such operations shall not apply:

(1)  To the slaughtering by any person of animals of the person's own raising, and the preparation and transportation by the person of the carcasses, parts thereof, and meat or meat products of the animals exclusively for use by the person, members of the person's household, and the person's nonpaying guests and employees; provided that the slaughter of the animals is performed in compliance with part II of chapter 146.

(2)  To the custom slaughter by any person of cattle, sheep, swine, or goats delivered by the owner thereof or the owner's agent for slaughter, and the preparation by that slaughterer of the carcasses, parts thereof, and meat or meat products of the animals exclusively for use, in the household of the owner, by the owner, members of the owner's household, and the owner's nonpaying guests and employees; nor:

(3)  To the custom preparation by any person of carcasses, parts thereof, and meat or meat products derived from the slaughter by any person of cattle, sheep, swine, or goats of the owner's own raising or from exotic animals delivered by the owner thereof for that custom preparation, and transportation of those custom prepared articles exclusively for use, in the household of the owner, by the owner, members of the owner's household, and the owner's nonpaying guests and employees.

(4)  To the person engaging in custom operations at an establishment at which inspection under this chapter is maintained; provided that:

(A)  Any carcasses, parts thereof, and meat or meat products wherever handled on a custom basis, or any containers or packages containing those articles, are separated at all times from carcasses, parts thereof, and meat or meat products prepared for sale; and

(B)  All articles prepared on a custom basis, or any containers or packages containing such articles, are plainly marked "not for sale" immediately after being prepared and kept so identified until delivered to the owner.

A person conducting custom exempt operations shall be registered with the board as a custom exempt operator under this paragraph and obtain a permit for exemption from the board to conduct those operations.  The board may refuse, withdraw, or modify any permit for exemption under this paragraph in its discretion whenever it determines the action is necessary to effectuate the purposes of this chapter.

(b)  The custom slaughter of animals and preparation of meat or meat products shall be conducted in accordance with the sanitary conditions and the recordkeeping, registration, and disease control provisions that the board may prescribe.

(c)  The transportation by commercial carrier of carcasses, parts thereof, or meat or meat products produced without inspection under subsection (a) is prohibited, except under permit issued by the board.

(d)  This chapter requiring inspection of meat or meat products shall not apply to operations of types traditionally and usually conducted at retail stores and restaurants, when conducted at any retail store or restaurant or similar retail-type establishment for sale at the establishments in normal retail quantities or service of meat or meat products to consumers; provided that the meat or meat products shall have been inspected and passed previously in compliance with this chapter and that the preparation, handling, and storage of meat or meat products is conducted in accordance with the sanitary conditions that the board may prescribe.

(e)  In order to accomplish the objectives of this chapter, the board, by rule, may exempt operations which the board determines would best be exempted to further the purposes of this chapter, to the extent that the exemptions conform to the Federal Meat Inspection Act and the regulations thereunder.

(f)  The adulteration and misbranding provisions of this chapter, other than the requirement of the official inspection legend, shall apply to meat or meat products which are not required to be inspected under this section. [L 1969, c 214, pt of §1; am L 1977, c 202, §1; am L 1978, c 37, §1; gen ch 1985; am L 1990, c 139, §7; am L 1991, c 88, §1]



§159-30 - Storing, handling and transporting.

[§159-30]  Storing, handling and transporting.  The board may prescribe conditions under which carcasses, parts of carcasses, meat or meat products of cattle, sheep, swine, goats, horses, mules, or other equines, capable of use as human food, shall be stored or otherwise handled by any person engaged in the business of buying, selling, freezing, storing or transporting, in or for intrastate commerce, such meat or meat products, whenever the board deems action necessary to assure that such meat or meat products will not be adulterated or misbranded when delivered to the consumer.  The violation of any regulation is prohibited. [L 1969, c 214, pt of §1]



§159-31 - Inspection of exotic animals.

[PART IVA.]  EXOTIC ANIMALS; REIMBURSABLE INSPECTION

[§159-31]  Inspection of exotic animals.  Persons desiring certification as to wholesomeness and unadulteration for meat and meat products derived from exotic animals may request the department to conduct an inspection under this chapter. [L 1990, c 139, pt of §1; am L 1991, c 88, §1]



§159-32 - Reimbursement for inspection.

[§159-32]  Reimbursement for inspection.  The department may perform inspection of meat and meat products derived from exotic animals when requested by persons desiring such inspection.  Persons requesting and receiving inspection service under this part shall reimburse the State for all costs incurred by the State in the provision of the service.  All such reimbursements shall be deposited into the general fund. [L 1990, c 139, pt of §1; am L 1991, c 88, §1]



§159-33 - Conduct of exotic animal inspection.

[§159-33]  Conduct of exotic animal inspection.  Inspection of exotic animals, their carcasses, and meat and meat products derived therefrom, shall be conducted in accordance with this chapter and rules adopted pursuant to this chapter.  Persons requesting and receiving inspection service under this part, and the meat and meat products derived from exotic animals that are inspected by the department under this part, shall be subject to all requirements and penalties of this chapter and of the rules adopted under this chapter. [L 1990, c 139, pt of §1; am L 1991, c 88, §1]



§159-34 - Prohibitions.

[§159-34]  Prohibitions.  The preparation, sale, offering for sale, or transportation or receipt for transportation in intrastate commerce of meat and meat products derived from exotic animals, unless inspected and passed as provided for under this part, is prohibited.  Violators shall be subject to all requirements and penalties of this chapter. [L 1990, c 139, pt of §1; am L 1991, c 88, §1]



§159-36 - Articles not intended for human food.

PART V.  MEAT PROCESSORS AND RELATED INDUSTRIES

§159-36  Articles not intended for human food.  Inspection is not provided under this chapter at any establishment for the slaughter of cattle, sheep, swine, goats, horses, mules, or other equines, or the preparation of any carcasses or parts or products of animals, which are not intended for use as human food.  All meat or meat products, prior to their offer for sale or transportation in intrastate commerce, unless naturally inedible by humans, shall be denatured or otherwise identified as prescribed by the board to deter their use for human food.  No person shall buy, sell, transport, or offer for sale or transportation, or receive for transportation, in intrastate commerce, any carcasses, parts thereof, or meat or meat products of any animals, which are not intended for use as human food unless they are denatured or otherwise identified as required by the rules adopted by the board or are naturally inedible by humans. [L 1969, c 214, pt of §1; am L 1990, c 139, §8; am L 1991, c 88, §1; am L 1993, c 248, §4]



§159-37 - Records; subject to examination.

§159-37  Records; subject to examination.  (a)  For the enforcement of this chapter, the following classes of persons shall keep records as the board may prescribe and all persons subject to the requirements shall, at all reasonable times, upon notice by a duly authorized representative of the board, afford the representative or any duly authorized representative of the Secretary of Agriculture access to their places of business and opportunity to examine the facilities, inventory, and records thereof, to copy all of those records, and to take reasonable samples of their inventory upon payment of the fair market value therefor:

(1)  Any person who engages, in or for intrastate commerce, in the business of slaughtering any cattle, sheep, swine, goats, horses, mules, or other equines, or preparing, freezing, packaging, or labeling any carcasses, or parts or products of carcasses, of any animals, for use as human food or animal food.

(2)  Any person who engages in the business of buying or selling as meat broker, wholesaler or otherwise, or transporting in intrastate commerce, or storing in or for commerce, any carcasses, or parts or products of carcasses, of any animals.

(3)  Any person who engages in business, in or for intrastate commerce, as a renderer, or engages in the business of buying, selling, or transporting, in commerce, any dead, dying, disabled, or diseased cattle, sheep, swine, goats, horses, mules, or other equines, or parts of the carcasses of the animals that died otherwise than by slaughter.

(4)  Any person who engages in the business of custom slaughtering or preparing any cattle, sheep, swine, goats, horses, or other equines for use as human food or animal food.

(b)  Any record required to be maintained by this section shall be maintained for the period of time as the board may prescribe. [L 1969, c 214, pt of §1; am L 1990, c 139, §9; am L 1991, c 88, §1; am L 1993, c 248, §5]



§159-38 - Registration.

[§159-38]  Registration.  No person shall engage in business, in or for intrastate commerce, (1) as a meat broker, renderer, or animal food manufacturer, or (2) as a wholesaler of any carcasses, or parts or products of the carcasses, of any cattle, sheep, swine, goats, horses, mules, or other equines, whether intended for human food or other purposes, or (3) as a public warehouse worker storing any meat or meat products in or for commerce, or (4) in buying, selling, or transporting any dead, dying, disabled, or diseased animals of the specified kinds, or parts of the carcasses of any animal that died otherwise than by slaughter, unless the person has registered with the board the person's name, and the address of each place of business at which, and all trade names under which, the person conducts such business. [L 1969, c 214, pt of §1; gen ch 1985, 1993]



§159-39 - Dead, dying, disabled, or diseased animals.

§159-39  Dead, dying, disabled, or diseased animals.  No person engaged in the business of buying, selling, or transporting in intrastate commerce, dead, dying, disabled, or diseased animals, or any parts of the carcasses of any animals that died otherwise than by slaughter, shall buy, sell, transport, offer for sale or transportation, or receive for transportation, in commerce, any dead, dying, disabled, or diseased cattle, sheep, swine, goats, horses, mules, or other equines, or parts of the carcasses of any such animals that died otherwise than by slaughter, unless the transaction or transportation is made in accordance with the rules that the board may adopt to assure that the animals, or the parts or products thereof, will be prevented from being used for human food purposes. [L 1969, c 214, pt of §1; am L 1990, c 139, §10; am L 1991, c 88, §1]



§159-46 - Inspection; overtime compensation.

PART VI.  INSPECTION SERVICE, WITHDRAWAL AND COMPENSATION

§159-46  Inspection; overtime compensation.  All animals slaughtered by any slaughterhouse duly licensed under this part shall be inspected by an inspector duly authorized by the department, both before and after slaughtering, and no animal shall be slaughtered, or after slaughter be sold, transported, offered for sale or transportation, or received for transportation in commerce unless the slaughtering thereof or the use thereof in commerce, after slaughtering, is approved by an inspector.

The management of any processing establishment, slaughterhouse, or the owner of any animal to be slaughtered requiring the services of an inspector in excess of eight consecutive hours on any workday, or in excess of forty hours in any workweek, or on legal holidays, shall pay to the department for overtime inspection services, the current state overtime rate for each hour of work performed by the inspector.

The department shall pay the inspector for all overtime inspection services performed; provided that the party requesting or requiring the overtime inspection services shall sufficiently in advance of the overtime period arrange with the department for the services. [L 1969, c 214, pt of §1; am L 1990, c 139, §11; am L 1991, c 88, §1]



§159-47 - REPEALED.

§159-47  REPEALED.  L 1986, c 206, §4.



§159-48 - Refusal and withdrawal of inspection.

§159-48  Refusal and withdrawal of inspection.  The board, for the period, or indefinitely, as it deems necessary to effectuate the purposes of this chapter, may refuse to provide, or withdraw, inspection service under this chapter with respect to any establishment if it determines, after opportunity for a hearing is accorded to the applicant for or a recipient of the service, that the applicant or recipient is unfit to engage in any business requiring inspection under this chapter because the applicant or recipient, or anyone responsibly connected with the applicant or recipient, has been convicted, in any federal or state court, of (1) any felony, or (2) more than one violation of any law, based upon the acquiring, handling, or distributing of unwholesome, mislabeled, or deceptively packaged food or upon fraud in connection with transactions in food.  This section shall not affect, in any way, the other provisions of this chapter for withdrawal of inspection services from establishments failing to maintain sanitary conditions or to destroy condemned carcasses, parts thereof, or meat or meat products.

For the purpose of this section a person shall be deemed to be responsibly connected with the business if the person was a partner, officer, director, holder, or owner of ten per cent or more of its voting stock or an employee in a managerial or executive capacity.  The determination and order of the board with respect thereto under this section shall be final and conclusive unless the affected applicant for, or recipient of, inspection service files application for judicial review within thirty days after the effective date of such order in the appropriate court as provided in part VII.  Judicial review of any such order shall be upon the record upon which the determination and order are based. [L 1969, c 214, pt of §1; gen ch 1985; am L 1990, c 139, §12; am L 1991, c 88, §1]



§159-51 - Interstate and federal compacts.

PART VII.  VIOLATIONS, PENALTIES, PROSECUTION, COMPACTS,

CONSTRUCTION

§159-51  Interstate and federal compacts.  (a)  The board is hereby designated as the state agency which is responsible for cooperating with the Secretary of Agriculture under section 301 of the Federal Meat Inspection Act, and the board is directed to cooperate with the Secretary of Agriculture in administering the meat inspection program of this State under this chapter to assure that its requirements remain at least equal to those imposed under the Federal Meat Inspection Act and in administering the program of this State under this chapter in a manner that will effectuate the purposes of this chapter, the Federal Meat Inspection Act, and rules and regulations adopted thereunder.

(b)  In cooperative efforts, the board may accept from the Secretary of Agriculture advisory assistance in administering the state program, technical and laboratory assistance and training, including necessary curricular and instructional materials and equipment, and financial and other aid for administration of the program.

(c)  The board may recommend to the Secretary of Agriculture, the officials or employees of this State as the board shall designate for appointment to the advisory committees provided for in section 301 of the Federal Meat Inspection Act; and the board shall serve as the representative of the governor for consultation with the Secretary of Agriculture under paragraph (c) of section 301 of the Federal Meat Inspection Act unless the governor shall select another representative. [L 1969, c 214, pt of §1; am L 1990, c 139, §13; am L 1991, c 88, §1]



§159-52 - Penalties; prosecution.

§159-52  Penalties; prosecution.  (a)  Whenever any carcass, part of a carcass, or meat or meat product of cattle, sheep, swine, goats, horses, mules, or other equines or any product exempted from the definition of a meat or meat product or any dead, dying, disabled, or diseased cattle, sheep, swine, goat, or equine is found by any authorized representative of the board upon any premises where it is held for purposes of, or during or after distribution in, intrastate commerce and there is reason to believe that any meat or meat product is adulterated or misbranded and is capable of use as human food, or that it has not been inspected in violation of this chapter, the Federal Meat Inspection Act, or the Hawaii or Federal Food, Drug, and Cosmetic Act, or that the meat or meat product or animal has been or is intended to be distributed in violation of any provisions, it may be detained by the representative for a period not to exceed twenty days, pending action or notification of any federal authorities having jurisdiction over the meat or meat product or animal, and shall not be moved by any person from the place at which it is located when detained unless released by the representative.  All official marks may be required by the representative to be removed from the meat or meat product or animal before it is released unless it appears to the satisfaction of the board that the meat or meat product or animal is eligible to retain the marks.

(b)  Any carcass, part of a carcass, or meat or meat product of cattle, sheep, swine, goats, horses, mules, or other equines or any dead, dying, disabled, or diseased cattle, sheep, swine, goat, or equine that is being transported in commerce or is held for sale in the State after being so transported and that (1) is or has been prepared, sold, transported, or otherwise distributed or offered or received for distribution in violation of this chapter, or (2) is capable of use as human food and is adulterated or misbranded, or (3) in any other way is in violation of this chapter, shall be liable to be proceeded against and seized and condemned, at any time, in any court within the jurisdiction of which the meat or meat product or animal is found.  If the meat or meat product or animal is condemned, it shall, after entry of the decree, be disposed of by destruction or sale as the court may direct and the proceeds, if sold, less the court costs and fees and storage and other proper expenses, shall be paid into the general fund of the State, but the meat or meat product or animal shall not be sold contrary to this chapter, the Federal Meat Inspection Act, or the Hawaii or Federal Food, Drug, and Cosmetic Act; provided that upon the execution and delivery of a good and sufficient bond issued on the condition that the meat or meat product or animal shall not be sold or otherwise disposed of contrary to this chapter or the laws of the United States, the court may direct that the meat or meat product or animal be delivered to the owner thereof subject to supervision by authorized representatives of the board as is necessary to ensure compliance with the applicable laws.  When a decree of condemnation is entered against the meat or meat product or animal and it is released under bond, or destroyed, court costs and fees and storage and other proper expenses shall be awarded against the person, if any, intervening as claimant of the meat or meat product or animal.

(c)  The circuit courts of the State are vested with jurisdiction specifically to enforce and to prevent and restrain violations of this chapter and shall have jurisdiction in all other kinds of cases arising under this chapter; provided that the district courts of the State shall have jurisdiction over misdemeanors committed under this chapter.

(d)  Any person who forcibly assaults, resists, opposes, impedes, intimidates, or interferes with any person engaged in the performance of, or on account of, official duties under this chapter shall be fined not more than $5,000 or imprisoned not more than five years, or both.

(e)  Any person who violates any provision of this chapter for which no other criminal penalty is provided by this chapter shall be fined not more than $1,000 or imprisoned not more than one year, or both, but if the violation involves intent to defraud or any distribution or attempted distribution of meat or meat product that is adulterated, the person shall be fined not more than $10,000 or imprisoned for not more than five years, or both; provided that no person shall be subject to penalties under this section for receiving for transportation any meat or meat product or animal in violation of this chapter if the receipt was made in good faith, unless the person refuses to furnish on request of a representative of the board the name and address of the person from whom the meat or meat product or animal was received and copies of all documents, if any there be, pertaining to the delivery of the meat or meat product or animal.

(f)  Nothing in this chapter shall be construed as requiring the board to issue citations and summons or to report for prosecution or injunction proceedings minor violations of this chapter whenever it believes that the public interest will be adequately served by a suitable written notice of warning.  In determining whether the public interest will be adequately served by a written notice of warning, the board shall take into account, among other factors:

(1)  The compliance history of those persons;

(2)  The magnitude of the violation;

(3)  Whether compliance with this chapter would likely result from that notice; and

(4)  Whether the violation is of a minor or technical nature.

(g)  Any person who neglects or refuses to attend and testify or to answer any lawful inquiry or to produce documentary evidence, if in that person's power to do so in obedience to the subpoena or lawful requirement of the board, shall be guilty of an offense and, upon conviction thereof by a court of competent jurisdiction, shall be fined not more than $1,000 or imprisoned not more than one year, or both.

(h)  Any person who wilfully makes, or causes to be made, any false entry or statement of fact in any report required to be made under this chapter, or who wilfully makes, or causes to be made, any false entry in any account, record, or memorandum kept by any person subject to this chapter, or wilfully neglects or fails to make, or causes not to be made, full, true, and correct entries in the accounts, records, or memoranda of all facts and transactions appertaining to the business of the person, or wilfully removes out of the jurisdiction of the State, or wilfully mutilates, alters, or by any other means falsifies any documentary evidence of any person, or wilfully refuses to submit to the board or to any of its authorized agents, for the purpose of inspection and taking copies, any documentary evidence of any person in the person's possession or within the person's control, shall be fined not more than $1,000 or imprisoned not more than one year, or both.

(i)  If any person required by this chapter to file any annual or special report fails to do so within the time fixed by the board and the failure continues for thirty days after notice of default, that person shall forfeit to the State the sum of $100 for each day of the continuance of the failure, which forfeiture shall be payable into the state general fund and shall be recoverable in a civil suit in the name of the State brought in the county where the person's principal office is located or in any county in which the person does business.  It shall be the duty of the county attorneys or corporation counsel of the respective counties within the State, upon request of the attorney general, to prosecute for the recovery of the forfeitures.

(j)  Any officer or employee of the State who makes public any confidential information obtained by the board, unless directed by a court, shall be fined not more than $1,000 or imprisoned not more than one year, or both. [L 1969, c 214, pt of §1; gen ch 1985; am L 1986, c 206, §3; am L 1990, c 139, §§14, 15; am L 1991, c 88, §1]

Cross References

Classification of offenses and authorized punishment, see §§701-107, 706-610(2), 640, 660, 663.



§159-53 - Construction.

[§159-53]  Construction.  The licenses required by this chapter shall be in addition to any other licenses required by law.

The requirements of this chapter shall apply to persons, establishments, animals, and meat or meat products regulated under the Federal Meat Inspection Act only to the extent provided for in section 408 of the Federal Meat Inspection Act.

The operation and effect of this chapter conferring a general power shall not be impaired or qualified by the granting of a specific power or powers.  Each provision of this chapter is intended to be construed liberally in light of the declaration set forth in section 159-2.

If any of the foregoing provisions are in conflict with any existing statute, ordinance or regulation, the provisions of this chapter shall take precedence. [L 1969, c 214, pt of §1]



§159-54 - Enforcement.

[§159-54]  Enforcement.  (a)  Inspectors shall enforce this chapter and related rules adopted by the department.

(b)  Inspectors shall be provided with suitable badges or insignia of office by the department, and shall have power to detain or impound meat or meat product that is in violation of this chapter.  The division head of the division of animal industry of the department or the division head's designees shall have the power to serve and execute warrants in all matters relating to the meat inspection laws and to issue a citation for any violation of this chapter or related rules. [L 1986, c 206, pt of §1]



§159-55 - Citation and summons.

[§159-55]  Citation and summons.  (a)  There shall be printed a form of citation and summons for use in citing violators warning the person to appear and answer the charge against the person at a certain place and at a time within seven days after the citation.  The citation and summons shall be so designed to include all necessary information to make it valid and legal within the laws and rules of the State.  The form and contents of the citation and summons shall be adopted or prescribed by the district courts.

(b)  In every case when a citation and summons is issued, the original of the same shall be given to the accused; provided that the district courts may prescribe the issuance to the accused of a carbon copy of the citation and summons and provide for the disposition of the original and any other copies.

(c)  Every citation and summons shall be consecutively numbered and each carbon copy shall bear the number of its original. [L 1986, c 206, pt of §1]



§159-56 - Administration of oath.

[§159-56]  Administration of oath.  When a complaint is made to any prosecuting officer of the violation of this chapter or the rules adopted pursuant thereto, the division head or the division head's designee who issued the citation and summons shall subscribe to the complaint under oath. [L 1986, c 206, pt of §1]



§159-57 - Failure to obey summons.

[§159-57]  Failure to obey summons.  (a)  Any person who fails to appear at the place and time specified in the citation and summons issued to that person by the division head or the division head's designee upon the person's citation for violation of the meat inspection laws or rules shall be guilty of a misdemeanor and, upon conviction, fined not more than $500 or imprisoned not more than six months, or both.

(b)  If any person fails to comply with a citation and summons issued to that person, the division head or the division head's designee shall cause a complaint to be entered against the person and secure the issuance of a warrant for that person's arrest.

(c)  When a complaint is made to any prosecuting officer of the violation of any provision of this chapter or any rule adopted thereunder, the division head or the division head's designee who issued the complaint and summons shall subscribe to it under oath. [L 1986, c 206, pt of §1]






CHAPTER 161 - POULTRY INSPECTION

§161-1 - Short title.

PART I.  GENERAL PROVISIONS

[§161-1]  Short title.  This chapter shall be known and may be cited as the "Hawaii Poultry Inspection Act." [L 1969, c 212, §1]



§161-2 - Findings and declaration of necessity.

§161-2  Findings and declaration of necessity.  It is hereby declared that the poultry industry is a paramount agricultural industry of this State and the production and marketing of poultry is an enterprise that is of significant importance to the economy of the State and to the health of the consuming public.  It is essential to the public health and welfare of consumers that they be protected by assuring that poultry or poultry products distributed to them are wholesome, not adulterated, and properly marked, labeled, and packaged.  Unwholesome, adulterated, or misbranded poultry or poultry products are injurious to the public health and welfare, destroy markets for wholesome, not adulterated, and properly labeled and packaged poultry or poultry products, and result in sundry losses to poultry producers and processors of poultry as well as injury to consumers.  The unwholesome, adulterated, mislabeled, or deceptively packaged articles can be sold at lower prices and compete unfairly with the wholesome, not adulterated, and properly labeled and packaged articles, to the detriment of consumers and the public generally.  It is hereby found that regulation by the department of agriculture and cooperation by this State with the United States Department of Agriculture as contemplated by this chapter is appropriate to protect the health and welfare of consumers and otherwise to effectuate the purposes of this chapter.

The 90th Congress enacted Public Law 90-492, entitled "The Wholesome Poultry Products Act", which is now redesignated as the "Poultry Products Inspection Act".  The Poultry Products Inspection Act is intended to protect the consuming public from adulterated or misbranded poultry or poultry products and to assist the states in their efforts to accomplish this objective.  The Poultry Products Inspection Act authorizes the United States Secretary of Agriculture to furnish financial and related assistance to states for the administration of poultry inspection programs which conform to established federal standards up to fifty per cent of the estimated total cost of the cooperative program.  Hawaii's poultry industry is not subject to poultry inspection law or rules and regulations that meet the minimum federal requirement in this area.  In order to qualify for the cooperative program, the State must demonstrate "progressive action" by July 18, 1970; and, further, all physical facilities must be upgraded in accordance with the established federal standards by July 18, 1971.  Failure to comply with the standards prescribed by the Poultry Products Inspection Act will result in federal control of the poultry or poultry processing industries of the State.  Accordingly, the State of Hawaii deems it to be in the interest of the State's public health and welfare to take such steps as are necessary to qualify for federal financial and related assistance for the administration of a poultry inspection program which conforms to federal standards prescribed in the Poultry Products Inspection Act. [L 1969, c 212, §2; am L 1993, c 92, §1]



§161-3 - Definitions.

§161-3  Definitions.

"Adulterated" includes any poultry or poultry product in one or more of the following circumstances:

(1)  It bears or contains any poisonous or deleterious substance which may render it injurious to health; provided that if the substance is not an added substance, the poultry or poultry product shall not be considered adulterated if the quantity of the substance in or on the poultry or poultry product does not ordinarily render it injurious to health.

(2)  (A)  It bears or contains by reason of administering any substance to the live poultry, including any added poisonous or added deleterious substance other than one which is (i) a pesticide chemical in or on a raw agricultural commodity; (ii) a food additive; or (iii) a color additive, which may make the poultry or poultry product unfit for human consumption in the judgment of the board.

(B)  It is, in whole or in part, a raw agricultural commodity and the commodity bears or contains a pesticide chemical which is unsafe under the Federal Food, Drug, and Cosmetic Act or chapter 328.

(C)  It bears or contains any food additive which is unsafe under the Federal Food, Drug, and Cosmetic Act or chapter 328.

(D)  It bears or contains any color additive which is unsafe under the Federal Food, Drug, and Cosmetic Act or chapter 328.

(E)  Poultry or poultry products which are not adulterated under (B), (C) or (D) shall nevertheless be deemed adulterated if use of the pesticide chemical, food additive, or color additive in or on the poultry or poultry products is prohibited by the board in establishments subject to inspection under part IV.

(3)  It consists in whole or in part of any filthy, putrid, or decomposed substance or is for any other reason unsound, unhealthful, unwholesome, or unfit for human consumption.

(4)  It has been prepared, packed, or held under unsanitary conditions, whereby it may be contaminated with filth or whereby it may be injurious to health.

(5)  It is, in whole or in part, a product of poultry that has died other than by slaughter.

(6)  Its container is composed, in whole or in part, of any poisonous or deleterious substance that may render the contents injurious to health.

(7)  It has been intentionally or unintentionally subjected to radiation unless the use of the radiation was in conformity with both the Federal Food, Drug, and Cosmetic Act and chapter 328.

(8)  Any valuable constituent has been in whole or in part omitted or abstracted from it; or any substance has been substituted wholly or in part for it; or damage or inferiority has been concealed in any manner; or any substance has been added or mixed into it or packed with it so as to increase its bulk or weight, or to reduce its quality or strength, or to make it appear better or of greater value than it is.

"Board" means the board of agriculture or its designated representative.

"Capable of use as human food" refers to any poultry carcass, poultry part, or poultry product unless it is denatured or identified by rule to deter its use as human food, or unless it is naturally inedible by humans.

"Commercial carrier" means any person owning, controlling, operating, or managing any vehicle, directly or indirectly, for public use in the transportation by land, water, or air of goods or passengers for compensation.

"Department" means the department of agriculture.

"Federal Food, Drug, and Cosmetic Act" means the federal Act so entitled, approved June 25, 1938 (Public Law 75-675; 52 Stat. 1040; 21 U.S.C.A. section 301 et seq.), and all amendments to that Act.

"Intrastate commerce" means commerce within this State.

"Label" means a display of written, printed, or graphic matter upon the immediate container, not including package liners, of any poultry or poultry product.

"Labeling" means all labels and other written, printed, or graphic matter (1) upon any poultry or poultry product or any of its containers or wrappers, or (2) accompanying any poultry or poultry product.

"Licensee" means a person issued a license under part III of this chapter.

"Misbranded" includes any poultry or poultry product in one or more of the following circumstances:

(1)  Its labeling is false or misleading in any particular.

(2)  It is offered for sale under the name of another food.

(3)  It is an imitation of another food, unless its label bears, in type of uniform size and prominence, the word "imitation" and immediately thereafter the name of the food imitated.

(4)  Its container is made, formed, or filled as to be misleading.

(5)  It is in a package or other container unless it bears a label showing:

(A)  The name and place of business of the manufacturer, packer, or distributor; and

(B)  An accurate statement of the quantity of the contents in terms of weight, measure, or numerical count; provided that the board may permit reasonable variations, and may prescribe exemptions for small packages.

(6)  Any word, statement, or other information required by this chapter to appear on the label or other labeling is not prominently placed with adequate conspicuousness, as compared with other words, statements, designs, or devices, on the labeling, and in adequate terms to be likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

(7)  It purports to be or is represented as a food for which a definition and standard of identity or composition has been prescribed by the board under this chapter, unless (A) it conforms to that definition and standard, and (B) its label bears the name of the food specified in the definition and standard, and bears the common names of optional ingredients, as may be required, other than spices, flavoring, and coloring, present in the food.

(8)  It purports to be or is represented as a food for which a standard or standards of fill of container have been prescribed by the board under this chapter, and it falls below the applicable standard of fill of container, unless its label bears, in the manner and form that the board prescribes, a statement that it falls below that standard.

(9)  It is not subject to item (7), unless its label bears, (A) the common or usual name of the food, if any, and, (B) in case it is fabricated from two or more ingredients, the common or usual name of each ingredient, except that spices, flavorings, and colorings may, when authorized by the board, be designated as spices, flavorings, and colorings without naming each; provided that to the extent that compliance with this requirement is impracticable, or results in deception or unfair competition, exemptions shall be established by the board.

(10)  It purports to be or is represented for special dietary uses, unless its label bears information concerning its vitamin, mineral, and other dietary properties that the board, after consultation with the United States Secretary of Agriculture, determines to be and prescribes as necessary, in order to fully inform purchasers as to its value for such uses.

(11)  It bears or contains any artificial flavoring, artificial coloring, or chemical preservative, unless it bears labeling stating that fact; provided that to the extent that compliance with this requirement is impracticable, exemptions shall be established by the board.

(12)  It fails to bear, directly on it or on its container, as the board may prescribe, the inspection legend and, unrestricted by any of the foregoing, other information as the board may require, to assure that the labeling will not be false or misleading and that the public will be informed of the manner of handling required to maintain the poultry or poultry products in a wholesome condition.

"Official certificate" means any certificate prescribed by the board for issuance by veterinarians, inspectors, or other persons performing official functions under this chapter.

"Official device" means any device prescribed or authorized by the board for use in applying any official mark.

"Official inspection legend" means any symbol prescribed by the board showing that poultry or poultry products were inspected and passed in accordance with this chapter.

"Official mark" means the official inspection legend or any other symbol prescribed by the board to identify the status of any poultry or poultry product under this chapter.

"Person" means any individual, firm, corporation, association, partnership, or any organized group of persons whether incorporated or not.

"Pesticide chemical", "food additive", "color additive", and "raw agricultural commodity" shall have the same meanings for purposes of this chapter as under the Federal Food, Drug, and Cosmetic Act.

"Poultry" means any domesticated bird, whether live or dead.

"Poultry broker" means any person engaged in the business of buying or selling poultry or poultry products on commission, or who otherwise negotiates the purchase, sale, or exchange of poultry or poultry products other than for the person's own account or as an employee of another person, firm, or corporation.

"Poultry product" means any poultry carcass or part thereof, or any food product which is made wholly or in part from any poultry carcass or part thereof, excepting products which contain poultry ingredients only in a relatively small proportion or historically have not been considered by consumers as products of the poultry food industry, and which are exempted by the board from definition as poultry food product under conditions as the board may prescribe to assure that the poultry ingredients in the products are not adulterated and that the products are not represented as poultry products.

"Poultry Products Inspection Act" means the federal Act so entitled, approved August 28, 1957 (Public Law 85-172; 71 Stat. 441; 21 U.S.C.A. section 451 et seq.), as amended by the Wholesome Poultry Products Act (Public Law 90-492; 82 Stat. 791; 21 U.S.C.A. section 451 et seq.), and all amendments to those Acts.

"Prepared" or "processed" includes, but is not limited to, slaughtered, canned, boned, salted, stuffed, rendered, cut up, or otherwise manufactured.

"Reinspection" means the re-examination of poultry and poultry products previously inspected and the inspection of poultry and poultry products during processing.

"Renderer" means any person engaged in the business of rendering carcasses, parts, or products of the carcasses of poultry, except rendering conducted under inspection or exemption under this chapter.

"State" means the State of Hawaii.

"Veterinarian" means the state veterinarian or any of the veterinarian's duly authorized representatives.

"Wholesaler" means any person who buys or sells poultry or poultry products in trade channels other than retail.  For the purpose of this chapter, a wholesaler who also has retail operations will be deemed to be a wholesaler. [L 1969, c 212, §3; gen ch 1985; am L 1986, c 207, §2; am L 1993, c 92, §2; am L 1995, c 89, §1]



§161-6 - Division of animal industry.

PART II.  ADMINISTRATION, POWERS AND DUTIES

[§161-6]  Division of animal industry.  The division of animal industry of the department of agriculture shall administer this chapter subject to the supervision of the board.  The board may delegate any of its powers under this chapter, except the power to make rules and regulations, or may direct any of its duties to be performed by any appropriate agents, officers, or employees of the board.

The board may employ on a full or part-time basis veterinarians and poultry inspectors, subject to chapter 76, to carry out a uniform inspection system of poultry or poultry products throughout the State.  All poultry inspectors shall be under the supervision and control of a veterinarian employed by the board. [L 1969, c 212, §4; am L 2000, c 253, §150]



§161-7 - General powers.

§161-7  General powers.  The department, through its board, may:

(1)  Regulate, supervise, inspect, and control the slaughtering of poultry and the manufacture, processing, transportation, packaging, labeling, and disposal of poultry or poultry products involved in intrastate commerce; and

(2)  Adopt, amend, and repeal rules as are necessary to implement this chapter, subject to chapter 91, on the following matters:

(A)  The issuance of licenses, including the class of licenses to be issued;

(B)  The type of equipment or facilities that may be used in poultry slaughtering and poultry processing operations;

(C)  The internal operations of poultry slaughterhouses and poultry processing establishments;

(D)  The procedures for ante-mortem and post-mortem inspections and the reinspection of poultry or poultry products used in processing, and the disposal of diseased carcasses and parts of carcasses and poultry or poultry products found unwholesome or otherwise unfit for human consumption;

(E)  The hours of slaughtering and processing, and the conditions under which slaughtering and processing may be conducted at other than scheduled times;

(F)  The labeling and packaging of poultry or poultry products;

(G)  The storing, handling, and transportation of poultry or poultry products;

(H)  The sanitary conditions of all establishments where poultry is slaughtered or poultry products are processed or prepared; and

(I)  Any other matter as may be necessary or desirable to effectuate the purposes of this chapter.  Notwithstanding the foregoing provisions, the board, without regard to the notice and public hearing requirements of chapter 91, may adopt all federal poultry inspection regulations, including changes made from time to time by the United States Secretary of Agriculture, as rules for the efficient administration of this chapter.  Prior to the effective date of any such rules, the department shall publish in a newspaper of general circulation a notice that includes:

(i)  Either a statement of the substance of the proposed rule adoption, amendment, or repeal; or a general description of the subjects involved and the purposes to be achieved by the proposed rule adoption, amendment, or repeal; and

(ii)  A statement that a copy of the proposed rule to be adopted, the proposed rule amendment, or the rule proposed to be repealed will be mailed to any interested person who requests a copy, together with a description of where and how the requests may be made.

The notice shall be mailed to all persons who have made a timely written request of the department for advance notice of these rules or of the department's rulemaking proceedings.  The department may require reimbursement for the cost of preparing and mailing the copies. [L 1969, c 212, §5; am L 1995, c 89, §2]



§161-8 - Information, investigations, hearings.

[§161-8]  Information, investigations, hearings.  For the purpose of enforcing the provisions of this chapter, the board may:

(a)  Gather and compile information which relates to the business operations of persons being regulated under this chapter and such other information necessary to effectuate the purposes of this chapter.  Information obtained in confidence by the board shall be kept confidential and shall not be disclosed by the board except under order of court.

(b)  Hold hearings, take testimony, administer oaths, subpoena witnesses and issue subpoenas for the production of records, or documents of any kind.  Upon failure or refusal of any witness to obey any subpoena, the board may petition the circuit court, and upon proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence.  Failure to obey the order of court shall be punishable as a contempt of court.

No person shall be excused from attending and testifying or from producing documentary evidence before the board in obedience to a subpoena of the board on the ground or for the reason that the testimony or evidence, documentary, or otherwise, required of the person may tend to incriminate the person or subject the person to a penalty or forfeiture; but no person shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which the person is compelled, after having claimed the person's privilege of self-incrimination, to testify, or produce evidence, documentary or otherwise, before the board in obedience to a subpoena issued by the board; provided that no person so testifying shall be exempt from prosecution for perjury committed in so testifying.

(c)  Request the attorney general of this State to seek relief from the appropriate circuit courts for writs of mandamus commanding any person, firm, or corporation to comply with the provisions of this chapter or any order of the board made in pursuance thereof or to enjoin any violation of this chapter or any order of the board.

Witnesses summoned before the board shall be paid the same fees and mileage that are paid witnesses in the circuit courts of this State, and witnesses whose depositions are taken and the persons taking them shall severally be entitled to the same fees as are paid for like services in the courts. [L 1969, c 212, §6; gen ch 1985]



§161-11 - Certificate of sanitation.

PART III.  LICENSING

§161-11  Certificate of sanitation.  The board may issue certificates of sanitation to poultry slaughterhouses and poultry processors which are subject to this chapter and which meet minimum sanitary specifications required for (1) the slaughtering of poultry for use of the poultry or poultry products in intrastate commerce, and (2) for the processing, transporting, storing, and handling of poultry or poultry products in intrastate commerce.  The board may adopt rules subject to chapter 91 governing the minimum sanitary specifications and prescribing forms, requiring reports, and providing for periodic renewals of certificates of sanitation.

Notwithstanding any requirement under this chapter or the rules adopted under this chapter which require the renovation or upgrading of the physical facilities of poultry slaughterhouses or poultry processors in order to obtain a certificate of sanitation, the board, as of July 1, 1970, shall continue to issue certificates of sanitation to poultry slaughterhouses and poultry processors now licensed by the State, and shall allow them to continue their operations; provided that the facilities of the poultry slaughterhouses and poultry processors shall be sanitary and that the products which emerge from their respective operations are wholesome, not adulterated, and fit for human consumption; and provided further that upon the sale or transfer of any of the foregoing businesses, the person to whom the business is transferred shall be required to meet all of the requirements of this chapter and the rules adopted under this chapter. [L 1969, c 212, §7; am L 1993, c 92, §3]



§161-12 - License required.

[§161-12]  License required.  It shall be unlawful for any person to engage in the business of slaughtering poultry or manufacturing or processing of poultry or poultry products without a license as required under this part. [L 1969, c 212, §8]



§161-13 - Application for a license.

[§161-13]  Application for a license.  The board may issue licenses to poultry slaughterhouses and poultry processing establishments having certificates of sanitation issued under section 161-11.  An applicant for an original or renewal license to operate as a poultry slaughterhouse operator or poultry processor shall file an application upon a form prepared by the board, containing such information which the board deems necessary for the administration of this chapter.

The license year shall be from July 1 to the following June 30.  All applications for renewal of licenses must be made at least thirty days before the commencement of the license year. [L 1969, c 212, §9]



§161-14 - License fees.

[§161-14]  License fees.  A fee of $25 per license year shall be assessed.  The license fees collected shall be deposited with the state general fund. [L 1969, c 212, §10]



§161-15 - Granting, suspending, and revoking licenses.

[§161-15]  Granting, suspending, and revoking licenses. The action of the board in refusing to grant or renew a license, or in revoking or suspending a license, may be reviewed in the manner provided by chapter 91.

(a)  No license shall be denied unless the board finds after due notice and opportunity of hearing in accordance with chapter 91, one or more of the following:

(1)  That the applicant does not qualify or does not possess the facilities to conduct a business properly.

(2)  That the applicant does not have the financial responsibility to conduct a business properly.

(3)  That the issuance of a license is otherwise not in the public interest.

(b)  The board may refuse to renew a license or may suspend or revoke a license upon due notice and opportunity of hearing in accordance with chapter 91, to the licensee when it finds any of the following:

(1)  The licensee has been adjudged a bankrupt.

(2)  The licensee has violated chapter 480, and said violation is directly or indirectly involved with the state poultry industry.

(3)  The licensee has failed to keep records or to furnish the statements or information required by the board.

(4)  The licensee has intentionally made a false or misleading statement upon which the license was issued.

(5)  The licensee has violated or failed to comply with any of the provisions of this chapter.

(6)  The licensee has ceased to operate the business for which the license was issued.

(c)  The board may conditionally renew a license or may conditionally decline to suspend or revoke a license, but such condition shall have appropriate relation to the administration of this chapter. [L 1969, c 212, §11]



§161-16 - Records of licensees.

[§161-16]  Records of licensees.  The board may, by regulations, require licensees to keep such records and information as it deems necessary for the proper enforcement of this chapter. [L 1969, c 212, §12]



§161-21 - Ante-mortem inspection.

PART IV.  INSPECTION, LABELING, SANITATION, AND EXEMPTIONS

[§161-21]  Ante-mortem inspection.  For the purpose of preventing the use in intrastate commerce of poultry or poultry products which are adulterated, the board shall cause to be made, by veterinarians and poultry inspectors appointed for that purpose, an examination and inspection of all poultry, before they are allowed to enter into any poultry slaughtering, packing, poultry-canning, or similar establishment in this State in which slaughtering and processing of poultry or poultry products are conducted solely for intrastate commerce; and all poultry found on such inspection to show symptoms of disease shall be set apart from all other poultry and slaughtered or otherwise disposed of as provided in the rules and regulations, and when so slaughtered, the carcasses of the poultry shall be subject to a careful examination and inspection, all as provided by the rules and regulations to be prescribed by the board. [L 1969, c 212, §13]



§161-22 - Post-mortem inspection; reinspection.

[§161-22]  Post-mortem inspection; reinspection.  A post-mortem examination and inspection of the carcasses and parts thereof of all poultry capable of use as human food, to be processed at any slaughtering, poultry-canning, packing, or similar establishment in this State in which such poultry or poultry products are prepared solely for intrastate commerce; and the carcasses and parts thereof of all such poultry or poultry products found to be not adulterated shall be marked, stamped, tagged, or labeled, as "Hawaii Inspected and Passed"; and said inspectors shall label, mark, stamp, or tag as "Hawaii Inspected and Condemned", all carcasses and parts thereof of poultry or poultry products found to be adulterated; and all carcasses and parts thereof thus inspected and condemned shall be destroyed for food purposes by the establishment in the presence of an inspector, and the board may remove inspectors from any such establishment which fails to so destroy any condemned carcass or part thereof, and the inspectors, after the first inspection shall, when they deem it necessary, reinspect the carcasses or parts thereof to determine whether since the first inspection the same have become adulterated and if any carcass or any part thereof shall, upon examination and inspection subsequent to the first examination and inspection, be found to be adulterated, it shall be destroyed for food purposes by the establishment in the presence of an inspector, and the board may withdraw inspection from any establishment which fails to so destroy any condemned carcass or part thereof.

The foregoing provisions, including those in section 161-21, shall apply to all poultry and carcasses or parts of carcasses of poultry or poultry products thereof, capable of use as human food, which may be brought into any poultry slaughtering, poultry-canning, packing, or similar establishment, where inspection under this part is maintained, and such examination and inspection shall be made before the carcasses or parts thereof shall be allowed to enter into any establishment wherein the same are to be treated and prepared for poultry products; and the foregoing provisions shall also apply to all such products which, after having been issued from any poultry slaughtering, poultry-canning, packing, or similar establishment, shall be returned to the same or to any similar establishment where such inspection is maintained.  The board may limit the entry of poultry or poultry products, and other materials into any establishment at which inspection under this part is maintained, under such conditions it may prescribe to assure that allowing the entry of such poultry or poultry products into such inspected establishments will be consistent with the purpose of this chapter.

The board shall cause to be made by veterinarians and poultry inspectors appointed for that purpose an examination and inspection of all poultry or poultry products processed in any poultry slaughtering, poultry-canning, packing, or similar establishment, where such poultry or poultry products are prepared solely for intrastate commerce and for the purposes of any examination and inspection the inspectors shall have access at all times, by day or night, whether the establishment is operating or not, to every part of said establishment; and the inspectors shall mark, stamp, tag or label as "Hawaii Inspected and Passed" all such poultry or poultry products found to be not adulterated; and said inspectors shall label, mark, stamp, or tag as "Hawaii Inspected and Condemned" all such poultry or poultry products found adulterated, and all condemned poultry or poultry products shall be destroyed for food purposes and the board may withdraw inspection from any establishment which fails to so destroy such condemned poultry or poultry products. [L 1969, c 212, §14]



§161-23 - Labeling, marking, and branding.

§161-23  Labeling, marking, and branding.  (a)  When any poultry or poultry products processed for intrastate commerce which has been inspected as hereinbefore provided and marked "Hawaii Inspected and Passed" is placed or packed in any can, pot, tin, canvas, or other receptacle or covering in any establishment where inspection under this chapter is maintained, the person processing the product shall cause a label to be attached to the can, pot, tin, canvas, or other receptacle or covering, under supervision of an inspector, which label shall state that the contents thereof have been "Hawaii Inspected and Passed" under this chapter, and no inspection and examination of poultry or poultry products deposited or inclosed in cans, tins, pots, canvas, or other receptacle or covering in any establishment where inspection under this chapter is maintained shall be deemed to be complete until such poultry or poultry products have been sealed or inclosed in said can, tin, pot, canvas, or other receptacle or covering under the supervision of an inspector.

(b)  All carcasses, parts of carcasses, poultry or poultry products inspected at any establishment under this chapter and found to be not adulterated, shall at the time they leave the establishment bear, in distinctly legible form, directly thereon or on their containers, as the board may require, the information required under the definition of the word "misbranded" in section 161-3.

(c)  The board, whenever it determines such action is necessary for the protection of the public, may prescribe by rules:  (1) the styles and sizes of type to be used with respect to material required to be incorporated in labeling to avoid false or misleading labeling of any poultry or poultry products subject to this chapter; (2) definitions and standards of identity or composition for poultry or poultry products subject to this chapter and standards of fill of container for such poultry or poultry products not inconsistent with any standards established under the Federal Food, Drug, and Cosmetic Act, or under the Poultry Products Inspection Act, and there shall be consultation between the board and the United States Secretary of Agriculture prior to the issuance of the standards to avoid inconsistency between those standards and the federal standards.

(d)  No poultry or poultry product subject to this chapter shall be sold or offered for sale by any person in intrastate commerce, under any name or other marking or labeling which is false or misleading, or in any container of a misleading form or size, but established trade names and other marking and labeling and containers which are not false or misleading and which are approved by the board, are permitted.

(e)  If the board has reason to believe that any marking or labeling or the size or form of any container in use or proposed for use with respect to any poultry or poultry product or other products subject to this chapter is false or misleading in any particular, it may direct that use be withheld unless the marking, labeling, or container is modified in such manner as it may prescribe so that it will not be false or misleading.  If the person using or proposing to use the marking, labeling, or container does not accept the determination of the board, such person may request a hearing before the board but the use of the marking, labeling, or container shall, if the board so directs, be withheld pending hearing and final determination by the board.  Any such determination by the board shall be conclusive unless, within thirty days after receipt of notice of a final determination, the person adversely affected appeals to the circuit court.  The appeal shall be based on the record upon which the determination was based. [L 1969, c 212, §15; am L 1993, c 92, §4]



§161-24 - Sanitation.

[§161-24]  Sanitation.  The board shall cause to be made by veterinarians or poultry inspectors, an inspection of the sanitary conditions of all poultry slaughtering, poultry-canning, packing, or similar establishments in which poultry are slaughtered and the poultry or poultry products thereof are processed solely for intrastate commerce and to prescribe the rules and regulations of sanitation under which such establishments shall be maintained; and where the sanitary conditions of any such establishment are such that the poultry or poultry products are rendered adulterated, it shall refuse to allow the poultry or poultry products to be labeled, marked, stamped, or tagged as "Hawaii Inspected and Passed". [L 1969, c 212, §16]



§161-25 - Slaughter, processing, transportation, and selling.

[§161-25]  Slaughter, processing, transportation, and selling.  No person shall, with respect to any poultry or poultry product:

(1)  Slaughter any such poultry or process any such poultry or poultry products which are capable of use as human food, at any establishment processing such poultry or poultry products solely for intrastate commerce, except in compliance with the requirements of this chapter.

(2)  Sell, transport, offer for sale or transportation, or receive for transportation, in intrastate commerce, (A) any such poultry or poultry products which are capable of use as human food, and are adulterated or misbranded at the time of such sale, transportation, offer for sale or transportation, or receipt for transportation; or (B) any poultry or poultry products required to be inspected under this chapter unless they have been so inspected and passed.

(3)  Do, with respect to any such poultry or poultry products which are capable of use as human food, any act while they are being transported in intrastate commerce or held for sale after such transportation, which is intended to cause or has the effect of causing such poultry or poultry product to be adulterated or misbranded. [L 1969, c 212, §17]



§161-26 - Forgery of mark, brand, or label.

[§161-26]  Forgery of mark, brand, or label.  (a)  No brand manufacturer, printer, or other person shall cast, print, lithograph, or otherwise make any device containing any official mark or simulation thereof, or any label bearing any such mark or simulation, or any form of official certificate or simulation thereof, except as authorized by the board.

(b)  No person shall:

(1)  Forge any official device, mark, or certificate;

(2)  Without authorization from the board, use any official device, mark, or certificate, or simulation thereof, or alter, detach, deface, or destroy any official device, mark, or certificate;

(3)  Contrary to the regulations prescribed by the board, fail to use, or to detach, deface, or destroy any official device, mark, or certificate;

(4)  Knowingly possess, without promptly notifying the board or its representative, any official device or any counterfeit, simulated, forged, or improperly altered official certificate or any device or label or any poultry or poultry product bearing any counterfeit, simulated, forged, or improperly altered official mark;

(5)  Knowingly make any false statement in any shipper's certificate or other nonofficial or official certificate provided for in the regulations prescribed by the board; or

(6)  Knowingly represent that any poultry or poultry product has been inspected and passed, or exempted, under this chapter when, in fact, it has, respectively, not been so inspected and passed, or exempted. [L 1969, c 212, §18]



§161-27 - Inspectors.

[§161-27]  Inspectors.  Veterinarians and poultry inspectors shall examine and inspect all poultry, all carcasses and parts thereof, and all poultry products, and the sanitary conditions of all establishments in which poultry or poultry products are processed; and the veterinarians and poultry inspectors shall refuse to stamp, mark, tag, or label any carcass or any part thereof, or poultry product, prepared in any establishment until it shall have actually been inspected and found to be not adulterated; and shall perform such other duties as are provided by this chapter and by the rules and regulations to be prescribed by the board and the board shall, from time to time, make such rules and regulations in accordance with chapter 91, as are necessary for the efficient execution of this chapter, and all inspections and examinations made under this chapter shall be in accordance with the rules and regulations prescribed by the board and this chapter. [L 1969, c 212, §19]



§161-28 - Bribery.

§161-28  Bribery.  (a)  Any person or employee of any person, who gives, pays, or offers, directly or indirectly, to any inspector, or to any other officer or employee of the State authorized to perform any of the duties prescribed by this chapter or by the rules adopted by the board, any money or other thing of value, with intent to influence the inspector or other officer or employee of this State in the discharge of any duty shall be guilty of a class C felony.  The minimum fine shall be $5,000.

(b)  Any inspector or other officer or employee of this State authorized to perform any of the duties prescribed by this chapter who accepts any money, gift, or other thing of value from any person, officer, agent, or employee of any person, given with intent to influence the state inspector's, officer's, or employee's official actions, shall be discharged from office and shall be guilty of a class C felony.  The minimum fine shall be $1,000.

(c)  Notwithstanding subsection (a), any inspector or other officer or employee of this State authorized to perform any of the duties prescribed by this chapter who receives or accepts from any person who is engaged in intrastate commerce and is subject to this chapter any gift, money, or other thing of value given with or without intent to influence the inspector's, officer's, or employee's official actions, shall be discharged from office and shall be guilty of a class C felony.  The minimum fine shall be $1,000. [L 1969, c 212, §20; gen ch 1985; am L 1993, c 92, §5]



§161-29 - Exemptions.

§161-29  Exemptions.  (a)  The provisions of this chapter requiring inspection of the slaughtering of poultry and the processing of carcasses, parts thereof, and poultry products at establishments conducting those operations shall not apply:

(1)  To the slaughtering by any person of poultry of the person's own raising, and the processing by the person of the carcasses, parts thereof, and poultry products of the poultry exclusively for use by the person and members of the person's household and the person's nonpaying guests and employees;

(2)  To the slaughtering or processing of poultry or poultry products which are wholesome, unadulterated, and fit for human consumption by a producer on the producer's own premises and of the producer's own raising for sale to a consumer and received directly by the consumer on the producer's premises for exclusive use by the consumer and members of the consumer's household, the consumer's nonpaying guests, and employees; or

(3)  To the custom slaughter by any person of poultry delivered by the owner thereof or the owner's agent for slaughter, and the processing by the slaughterer of the carcasses, parts thereof, and poultry product of the poultry, exclusively for use in the household of the owner, by the owner, and members of the owner's household and the owner's nonpaying guests and employees; provided that the custom slaughterer does not engage in the business of buying or selling any carcasses, parts thereof, of poultry or poultry products, capable of use as human food; and provided further that the slaughter of poultry and processing of poultry or poultry products shall be conducted in accordance with the sanitary conditions, record keeping, registration, and disease control provisions specified by rule.

(b)  The transportation by commercial carrier of carcasses, parts thereof, poultry, or poultry products produced without inspection under subsection (a) is prohibited, except under permit issued by the board.

(c)  The provisions of this chapter requiring inspection of poultry or poultry products shall not apply to operations of a type traditionally and usually conducted at retail stores or restaurants, when conducted at any retail store or restaurant or similar retail-type establishment for sale at the establishments in normal retail quantities or service of poultry or poultry products to consumers; provided that:

(1)  The poultry or poultry products have been inspected and passed previously in compliance with this chapter; and

(2)  The processing, handling, and storage of poultry or poultry products shall be conducted in accordance with sanitary conditions the board may specify by rule.

(d)  In order to accomplish the objectives of this chapter, the board may by rule exempt operations which the board determines would best be exempted to further the purposes of this chapter, to the extent that the exemptions conform to the Poultry Products Inspection Act and the regulations thereunder.

(e)  A person conducting custom exempt operations shall register with the board as a custom exempt operator under this subsection and shall obtain a permit for exemption from the board to conduct those operations.  In its discretion, the board may refuse, withdraw, or modify any permit for exemption under this subsection if it determines that the action is necessary to effectuate the purposes of this chapter.

(f)  The adulteration and misbranding provisions of this chapter, other than the requirement of the inspection legend, shall apply to poultry or poultry products which are not required to be inspected under this section. [L 1969, c 212, §21; gen ch 1985; am L 1993, c 92, §6]



§161-30 - Storing, handling, and transporting.

[§161-30]  Storing, handling, and transporting.  The board may by regulations prescribe conditions under which poultry or poultry products, capable of use as human food, shall be stored or otherwise handled by any person engaged in the business of buying, selling, freezing, storing or transporting, in or for intrastate commerce, such poultry or poultry products, whenever the board deems such action necessary to assure that the poultry or poultry products will not be adulterated or misbranded when delivered to the consumer.  Violation of any such regulation is prohibited. [L 1969, c 212, §22]



§161-36 - Records; subject to examination.

PART V.  POULTRY PROCESSORS AND RELATED

INDUSTRIES

§161-36  Records; subject to examination.  (a)  For the enforcement of this chapter, the following classes of persons shall keep records, as the board by rule may require, that will fully and correctly disclose all transactions; and all persons subject to these requirements shall, at all reasonable times, upon notice by an authorized representative of the board, afford that representative or any authorized representative of the United States Secretary of Agriculture access to their places of business and opportunity to examine the facilities, inventory, and records thereof, to copy all those records, and to take reasonable samples of their inventory upon payment of the fair market value therefor:

(1)  Any person that is engaged, in or for intrastate commerce, in the business of slaughtering any poultry or processing, freezing, packaging, or labeling any carcasses, or parts or products of carcasses, of any poultry capable of use as human or animal food, including any person operating under the exemptions in section 161-29(a)(2) or (3);

(2)  Any person that is engaged in the business of buying or selling, as poultry brokers, wholesalers, or otherwise, or transporting in intrastate commerce, or storing in or for intrastate commerce, any carcasses, or parts or products of carcasses, of any poultry;

(3)  Any person that is engaged in business, in or for intrastate commerce, as renderers, or engaged in the business of buying, selling, or transporting, in intrastate commerce, any dead, dying, disabled, or diseased poultry, or parts of the carcasses of any such poultry that died otherwise than by slaughter.

(b)  Any record required to be maintained by this section shall be maintained for the period specified by rule. [L 1969, c 212, §23; am L 1993, c 92, §7]



§161-37 - Articles not intended for human food.

§161-37  Articles not intended for human food.  Inspection shall not be made under this chapter at any establishment for the slaughter of poultry or the processing of any carcasses or parts or products of poultry, which are not intended for use as human food, provided that the poultry or poultry products shall, prior to their offer for sale or transportation in intrastate commerce, unless naturally inedible by humans, be denatured or otherwise identified as specified by rule to deter their use for human food.  No person shall buy, sell, transport, or offer for sale or transportation, or receive for transportation, in intrastate commerce, any carcasses, parts thereof, poultry, or poultry products of any poultry which are not intended for use as human food unless they are denatured or otherwise identified as required by the rules adopted by the board or are naturally inedible by humans. [L 1969, c 212, §24; am L 1993, c 92, §8]



§161-38 - Dead, dying, disabled, or diseased poultry.

§161-38  Dead, dying, disabled, or diseased poultry.  No person engaged in the business of buying, selling, or transporting in intrastate commerce dead, dying, disabled, or diseased poultry, or any parts or carcasses of any poultry that died otherwise than by slaughter, shall buy, sell, transport, offer for sale or transportation, or receive for transportation in intrastate commerce any dead, dying, disabled, or diseased poultry or parts or carcasses of any poultry that died otherwise than by slaughter, unless the transaction or transportation is made in accordance with rules that the board may adopt to assure that the poultry, or the unwholesome parts or products thereof, will be prevented from being used for human food purposes. [L 1969, c 212, §25; am L 1993, c 92, §9]



§161-39 - Registration.

[§161-39]  Registration.  No person shall engage in business in or for intrastate commerce, as a poultry broker, renderer, or animal food manufacturer, or as the wholesaler of any carcasses, or parts or products of the carcasses, of any poultry, whether intended for human food or other process, or engage in business as a public warehouse worker storing any such articles in or for intrastate commerce, or engage in the business of buying, selling, or transporting in intrastate commerce, any dead, dying, disabled, or diseased poultry or parts of the carcasses of any poultry that died otherwise than by slaughter, unless the person has registered with the board the person's name and the address of each place of business at which, and all trade names under which, the person conducts such business. [L 1969, c 212, §26; gen ch 1985, 1993]



§161-41 - Inspection; compensation.

PART VI.  INSPECTION SERVICE, WITHDRAWAL,

AND COMPENSATION

§161-41  Inspection; compensation.  All poultry slaughtered by any slaughterhouse licensed under this part shall be inspected by inspectors authorized by the department, both before and after slaughtering, and no poultry shall be slaughtered, or after slaughter, be sold, transported, offered for sale or transportation, or received for transportation, in intrastate commerce unless the slaughtering or the use after slaughtering in intrastate commerce is approved by an inspector.

The management of any processing establishment or slaughterhouse, or the owner of any poultry to be slaughtered requiring the services of an inspector in excess of eight consecutive hours on any workday, or in excess of forty hours in any work week, or on legal holidays, shall pay to the department for any overtime inspection services the current state overtime rate for each hour of work performed by the inspector.

The department shall pay the inspector, or inspectors, for all overtime inspection services performed, provided that the party requesting or requiring the overtime inspection services shall, sufficiently in advance of the overtime period, arrange with the department for the services. [L 1969, c 212, §27; am L 1993, c 92, §10]



§161-42 - Refusal and withdrawal of inspection.

[§161-42]  Refusal and withdrawal of inspection.  The board may, for such period, or indefinitely, as it deems necessary to effectuate the purposes of this chapter, refuse to provide, or withdraw, inspection service under this chapter with respect to any establishment if it determines, after opportunity for a hearing is accorded to the applicant for, or recipient of, the service, that the applicant or recipient is unfit to engage in any business requiring inspection under this chapter because the applicant or recipient, or anyone responsibly connected with the applicant or recipient, has been convicted, in any federal or state court, of (1) any felony, or (2) more than one violation under any law, based upon the acquiring, handling, or distributing of adulterated, mislabeled, or deceptively packaged food or upon fraud in connection with transactions in food.  This section shall not affect in any way other provisions of this chapter for withdrawal of inspection services from establishments failing to maintain sanitary conditions or to destroy condemned carcasses, poultry or poultry products.

For the purpose of this section a person shall be deemed to be responsibly connected with the business if the person was a partner, officer, director, holder, or owner of ten per cent or more of its voting stock or employee in a managerial or executive capacity.  The determination and order of the board with respect thereto under this section shall be final and conclusive unless the affected applicant for, or recipient of, inspection service files application for judicial review within thirty days after the effective date of such order in the appropriate court as provided in part VII.  Judicial review of any such order shall be upon the record upon which the determination and order are based. [L 1969, c 212, §28; gen ch 1985]



§161-46 - Interstate and federal compacts.

PART VII.  VIOLATIONS, PENALTIES, PROSECUTION, COMPACTS,

CONSTRUCTION

[§161-46]  Interstate and federal compacts.  (a)  The board is designated as the state agency which shall be responsible for cooperating with the United States Secretary of Agriculture under section 5 of the Federal Poultry Products Inspection Act and the board is directed to cooperate with the United States Secretary of Agriculture in developing and administering the poultry inspection program of this State under this chapter to assure that not later than July 18, 1970, its requirements will be at least equal to those imposed under the Federal Poultry Products Inspection Act, and in developing and administering the program of this State under this chapter in a manner that will effectuate the purposes of this chapter and the Federal Act.

(b)  In such cooperative efforts, the board is authorized to accept from the United States Secretary of Agriculture advisory assistance in planning and otherwise developing the state program, technical and laboratory assistance and training, including necessary curricular and instructional materials and equipment, and financial and other aid for the administration of such program.

(c)  The board is also authorized to recommend to the United States Secretary of Agriculture such officials or employees of this State as the board may designate, for appointment to the advisory committees provided for in section 5 of the Federal Poultry Products Inspection Act; and the board shall serve as the representative of the governor for consultation with the United States Secretary of Agriculture unless the governor selects another representative. [L 1969, c 212, §29]



§161-47 - Penalties; prosecution.

§161-47  Penalties; prosecution.  (a)  Whenever any carcass, part of a carcass, poultry, or poultry product or any product exempted from the definition of a poultry product is found by any authorized representative of the board upon any premises where it is held for purposes of, or during or after distribution in, intrastate commerce and there is reason to believe that any poultry or poultry product is adulterated or misbranded and is capable of use as human food, or that it has not been inspected in violation of this chapter or of the Poultry Products Inspection Act or chapter 328, or that the poultry or poultry product has been or is intended to be distributed in violation of any of those laws, it may be detained by the representative for a period not to exceed twenty days, pending action or notification of any federal authorities having jurisdiction over the poultry or poultry product, and shall not be moved by any person from the place at which it is located when detained until released by the representative.  All official marks may be required by the representative to be removed from the poultry or poultry product before it is released unless it appears to the satisfaction of the board that the poultry or poultry product is eligible to retain the marks.

(b)  Any carcass, part of a carcass, poultry, or poultry product, or any dead, dying, disabled, or diseased poultry that is being transported in intrastate commerce or is held for sale in the State after being so transported and that (1) is or has been prepared, sold, transported, or otherwise distributed or offered or received for distribution in violation of this chapter, or (2) is capable of use as human food and is adulterated or misbranded, or (3) in any other way is in violation of this chapter, shall be liable to be proceeded against and seized and condemned, at any time, in any court within the jurisdiction of which the poultry or poultry product is found.  If the poultry or poultry product is condemned, it shall, after entry of the decree, be disposed of by destruction or sale as the court may direct and the proceeds, if sold, less the court costs and fees and storage and other proper expenses, shall be paid into the general fund of the State, but the poultry or poultry product shall not be sold contrary to this chapter or the Poultry Products Inspection Act or the Hawaii or Federal Food, Drug, and Cosmetic Act; provided that upon the execution and delivery of a good and sufficient bond issued on the condition that the poultry or poultry product shall not be sold or otherwise disposed of contrary to this chapter or the laws of the United States, the court may direct that the poultry or poultry product be delivered to the owner thereof subject to supervision by authorized representatives of the board as is necessary to insure compliance with the applicable laws.  When a decree of condemnation is entered against the poultry or poultry product and it is released under bond, or destroyed, court costs and fees and storage and other proper expenses shall be awarded against the person, if any, intervening as claimant of the poultry or poultry product.

(c)  The circuit courts of the State are vested with jurisdiction specifically to enforce and to prevent and restrain violations of this chapter and shall have jurisdiction in all other kinds of cases arising under this chapter; provided that the district courts of the State shall have jurisdiction over misdemeanors committed under this chapter.

(d)  Any person who forcibly assaults, resists, opposes, impedes, intimidates, or interferes with any person engaged in the performance of official duties under this chapter shall be guilty of a class C felony.

(e)  Any person who violates any provision of this chapter for which no other criminal penalty is provided by this chapter shall be guilty of a misdemeanor; but if the violation involves intent to defraud or any distribution or attempted distribution of poultry or poultry product that is adulterated, the person shall be guilty of a class C felony; provided that no person shall be subject to penalties under this section for receiving for transportation any poultry or poultry product in violation of this chapter if the receipt was made in good faith, unless the person refuses to furnish on request of a representative of the board the name and address of the person from whom the poultry or poultry product was received and copies of all documents, if there are any, pertaining to the delivery of the poultry or poultry product.

(f)  Nothing in this chapter shall be construed as requiring the board to issue citations and summons or to report for prosecution or injunction proceedings for minor violations of this chapter whenever it believes that the public interest will be adequately served by a suitable written notice of warning.  In determining whether the public interest will be adequately served by a written notice of warning, the board shall take into account, among other factors:

(1)  The compliance history of the persons responsible;

(2)  The magnitude of the violation;

(3)  Whether compliance with this chapter would likely result from that notice; and

(4)  Whether the violation is of a minor or technical nature.

(g)  Any person who neglects or refuses to attend and testify or to answer any lawful inquiry or to produce documentary evidence, if in that person's power to do so in obedience to the subpoena or lawful requirement of the board, shall be guilty of an offense and, upon conviction thereof by a court of competent jurisdiction, shall be fined not more than $1,000 or imprisoned not more than one year, or both.

(h)  Any person who wilfully makes, or causes to be made, any false entry or statement of fact in any report required to be made under this chapter, or who wilfully makes, or causes to be made, any false entry in any account, record, or memorandum kept by any person subject to this chapter, or wilfully neglects or fails to make, or causes not to be made, full, true, and correct entries in the accounts, records, or memoranda of all facts and transactions appertaining to the business of the person, or wilfully removes out of the jurisdiction of the State, or wilfully mutilates, alters, or by any other means falsifies any documentary evidence of any person, or wilfully refuses to submit to the board or to any of its authorized agents, for the purpose of inspection and taking copies, any documentary evidence of any person in the person's possession or within the person's control, shall be fined not more than $1,000 or imprisoned not more than one year, or both.

(i)  If any person required by this chapter to file any annual or special report fails to do so within the time fixed by the board and the failure continues for thirty days after notice of default, that person shall forfeit to the State the sum of $100 for each day of the continuance of the failure, which forfeiture shall be payable into the state general fund and shall be recoverable in a civil suit in the name of the State brought in the county where the person's principal office is located or in any county in which the person does business.  It shall be the duty of the county attorneys or corporation counsel of the respective counties within the State, upon request of the attorney general, to prosecute for the recovery of the forfeitures.

(j)  Any officer or employee of the State who makes public any confidential information obtained by the board, unless directed by a court, shall be fined not more than $1,000 or imprisoned not more than one year, or both. [L 1969, c 212, §30; gen ch 1985; am L 1986, c 207, §3; am L 1993, c 92, §§11, 12]



§161-48 - Construction.

§161-48  Construction.  The licenses required by this chapter shall be in addition to any other licenses required by law.

The requirements of this chapter shall apply to persons, establishments, poultry, and poultry products regulated under the Poultry Products Inspection Act only to the extent provided for in section 23 of the Act.

The operation and effect of and provision of this chapter conferring a general power shall not be impaired or qualified by the granting of a specific power or powers.  Each provision of this chapter is intended to be construed liberally in light of the declaration stated in section 161-2.

If any of the provisions of this chapter are in conflict with any statute, rule, or ordinance, this chapter shall take precedence. [L 1969, c 212, §31; am L 1993, c 92, §13]



§161-49 - Enforcement.

[§161-49]  Enforcement.  (a)  Inspectors shall enforce this chapter and related rules adopted by the department.

(b)  Inspectors shall be provided with suitable badges or insignia of office by the department, and shall have power to detain or impound poultry or poultry product that is in violation of this chapter.  The division head of the division of animal industry of the department or the division head's designees shall have the power to serve and execute warrants in all matters relating to the poultry inspection laws, to issue a citation for any violation of this chapter and related rules. [L 1986, c 207, pt of §1]



§161-50 - Citation and summons.

[§161-50]  Citation and summons.  (a)  There shall be a printed form of citation and summons for use in citing violators warning the person to appear and answer the charge against the person at a certain place and at a time within seven days after the citation.  The citation and summons shall be so designed to include all necessary information to make it valid and legal within the laws and rules of the State.  The form and content of the citation and summons shall be adopted or prescribed by the district courts.

(b)  In every case when a citation and summons is issued, the original of the same shall be given to the accused; provided that the district courts may prescribe the issuance to the accused of a carbon copy of the citation and summons and provide for the disposition of the original and any other copies.

(c)  Every citation and summons shall be consecutively numbered and each carbon copy shall bear the number of its original. [L 1986, c 207, pt of §1]



§161-51 - Administration of oath.

[§161-51]  Administration of oath.  When a complaint is made to any prosecuting officer of the violation of this chapter or the rules adopted pursuant thereto, the division head or the division head's designee who issued the citation and summons shall subscribe to the complaint under oath. [L 1986, c 207, pt of §1]



§161-52 - Failure to obey summons.

[§161-52]  Failure to obey summons.  (a)  Any person who fails to appear at the place and time specified in the citation and summons issued to that person by the division head or the division head's designee upon the person's citation for violation of the poultry inspection laws or rules shall be guilty of a misdemeanor and, upon conviction, fined not more than $500 or imprisoned not more than six months, or both.

(b)  If any person fails to comply with a citation and summons issued to that person, the division head or the division head's designee shall cause a complaint to be entered against the person and secure the issuance of a warrant for that person's arrest.

(c)  When a complaint is made to any prosecuting officer of the violation of any provision of this chapter or any rule adopted thereunder, the division head or the division head's designee who issued the complaint and summons shall subscribe to it under oath. [L 1986, c 207, pt of §1]






CHAPTER 163 - MARKETING ORDERS AND AGREEMENTS

CHAPTER 163

MARKETING ORDERS AND AGREEMENTS

REPEALED.  L 1994, c 264, §5.



CHAPTER 163D - AGRIBUSINESS DEVELOPMENT CORPORATION

§163D-1 - Findings and purpose.

[PART I.  GENERAL PROVISIONS]

Note

Part designation added by revisor.

[§163D-1]  Findings and purpose.  The legislature finds that the downsizing of the sugar and pineapple industries is presenting an unprecedented opportunity for the conversion of agriculture into a dynamic growth industry.  Within the next decade, seventy-five thousand acres of agricultural lands and fifty million gallons per day of irrigation water are expected to be released by plantations.  The downsizing of the sugar and pineapple industries will idle a valuable inventory of supporting infrastructure including irrigation systems, roads, drainage systems, processing facilities, workshops, and warehouses.  The challenge to government and business is to conserve and convert the arable lands and their associated production infrastructure in a timely manner into new productive uses that are based upon strategies developed from detailed marketing analysis and monitoring of local, national, and international opportunities.  Constantly evolving economies require an aggressive and dynamic leadership for the promotion and development of agricultural enterprises, and centralized leadership to coordinate industry development, provide industry-wide services, provide marketing assistance, and facilitate investments and coventures in viable enterprises.

The purpose of this chapter is to create a vehicle and process to make optimal use of agricultural assets for the economic, environmental, and social benefit of the people of Hawaii.  This chapter establishes a public corporation to administer an aggressive and dynamic agribusiness development program.  The corporation shall coordinate and administer programs to assist agricultural enterprises to facilitate the transition of agricultural infrastructure from plantation operations into other agricultural enterprises, to carry on the marketing analysis to direct agricultural industry evolution, and to provide the leadership for the development, financing, improvement, or enhancement of agricultural enterprises. [L 1994, c 264, pt of §1]



§163D-2 - Definitions.

[§163D-2]  Definitions.  As used in this chapter, unless the context clearly requires otherwise:

"Agriculture" means the production for marketing and exporting of plant and animal life on land and within ponds and other bodies of water for food, fiber, and raw materials for value-added products, and any agricultural enterprise or enterprises organized for the production of agricultural materials or value-added products based on detailed marketing analysis and strategies to exploit profitable potentials in local, national, and international markets, including general farming, cane growing, fruit growing, flower growing, aquaculture, growing of timber and forest products, apiary, grazing, dairying, and the production of any form of livestock or poultry, and their appurtenant services and facilities.

"Board" means the board of directors of the agribusiness development corporation.

"Coordinating entrepreneur" means a qualified person capable of organizing, operating, and assuming the risk for enterprises that may include securing land and seed capital, locating farmers, arranging right-to-till agreements, supplying materials, maintaining equipment and infrastructure, and providing for the processing and marketing of products.

"Corporation" means the agribusiness development corporation.

"Coventure" means an investment by the corporation in qualified securities of an enterprise in which a substantial investment is also being made or has been made by a professional investor to provide seed capital to an enterprise.  A guarantee by the corporation of qualified securities provided by a professional investor shall be classified as a coventure.  An investment made by the corporation, which is a direct investment, may later be classified as a coventure upon an investment by a professional investor.

"Direct investment" means an investment by the corporation in qualified securities of an enterprise in which no investment is being or has been made by a professional investor to provide seed capital to the enterprise.

"Enterprise" means a business with its principal place of business in Hawaii, which is, or proposes to be, engaged in agricultural crop development, development of new value-added products, enhancement of existing agricultural commodities, and the application of existing agricultural appurtenant facilities to productive uses; provided that the majority of whatever the corporation produces shall be produced for export.

"Export crops" means crops whose majority of production shall be for export outside the State or whose majority of the value-added products shall be exported.

"Fund" means the Hawaii agricultural development revolving fund.

"Private lender" includes banks, savings and loan associations, mortgage companies, and other qualified companies whose business includes the making of loans in the State.

"Professional investor" means any bank, bank holding company, savings institution, farm credit institution, trust company, insurance company, investment company registered under the federal Investment Company Act of 1940, financial services loan company, pension or profit-sharing trust or other financial institution or institutional buyer, licensee under the federal Small Business Investment Act of 1958, or any person, partnership, or other entity of whose resources, a substantial amount is dedicated to investing in securities or debt instruments, and whose net worth exceeds $250,000.

"Project" means a specific undertaking, improvement, or system consisting of work or improvement, including personal property or any interest therein, acquired, constructed, reconstructed, rehabilitated, improved, altered, or repaired by the corporation.

"Project cost" means the total of all costs incurred by the corporation in carrying out all undertakings that it considers reasonable and necessary for the development of a project, including, but not limited to:  studies; plans; specifications; architectural, engineering, or any other development related services; acquisition of land and any improvement thereon; site preparation and development; construction; reconstruction; rehabilitation; the necessary expenses in administering this chapter; and the cost of financing the project; and relocation costs.

"Project facilities" includes roads and streets, utility and service corridors, utility lines where applicable, water and irrigation systems, lighting systems, security systems, sanitary sewerage systems, and other community facilities where applicable.

"Qualified person" includes any individual, partnership, corporation, or public agency possessing the competence, expertise, experience, and resources, including financial, personnel, and tangible qualifications, as may be deemed desirable by the corporation in administering this chapter.

"Qualified security" means any note, stock, treasury stock bond, debenture, evidence of indebtedness, certificate of interest or participation in any profit-sharing agreement, preorganization certificate of subscription, transferable share, investment contract, certificate of deposit for a security, certificate of interest or participation in a patent or patent application, or in royalty or other payments under such a patent or application, or, in general, any interest or instrument commonly known as a "security" or any certificate for, receipt for, or option, warrant, or right to subscribe to or purchase any of the foregoing.

"Revenue bonds" means bonds, notes, or other evidence of indebtedness of the corporation issued to finance any project facility.

"Right-to-till agreement" means a contract with a farmer assigning the farmer to a particular parcel or parcels with conditions set to specify the crop or crops that are to be grown, when the crops are to be grown, and how the crops are to be grown.

"Seed capital" means financing that is provided for the development, refinement, and commercialization of a product or process and other working capital needs.

"Trustee" means a national or state bank or trust company, within or outside the State, that enters into a trust indenture.

"Trust indenture" means an agreement by and between the corporation and a trustee that sets forth the duties of the trustee with respect to the revenue bonds, the security thereof, and other provisions as may be deemed necessary or convenient by the corporation to secure the revenue bonds.

"Value-added" means any activity that increases, by means of processing or any other means, the value of raw agricultural materials. [L 1994, c 264, pt of §1]



§163D-3 - Agribusiness development corporation; board of directors; established.

§163D-3  Agribusiness development corporation; board of directors; established.  (a)  There is established the agribusiness development corporation, which shall be a public body corporate and politic and an instrumentality and agency of the State.  The corporation shall be headed by a board of directors.  The corporation shall be placed within the department of agriculture for administrative purposes, but the corporation may later incorporate as a nonprofit corporation if this proves desirable to further its objectives; provided that such reorganization as a nonprofit corporation shall not adversely affect the federal tax status of the interest on any bonds issued to finance any project or project facility.

(b)  The board of directors of the corporation shall consist of eleven voting members, of whom eight shall be appointed by the governor.  The terms of these eight members shall be four years; provided that, commencing on July 1, 2005, the governor shall reduce the terms of those initially appointed so as to provide, as nearly as can be, for the expiration of an equal number of terms at intervals of one year.  The eight members shall be selected on the basis of their knowledge, experience, and proven expertise in small and large businesses within the agricultural industry, agricultural economics, banking, real estate, finance, promotion, marketing, and management.  Of these eight members, one shall be from the city and county of Honolulu, one shall be from the county of Hawaii, one shall be from the county of Maui, one shall be from the county of Kauai, and four shall be appointed at-large.  The director of business, economic development, and tourism; the chairperson of the board of agriculture; and the chairperson of the board of land and natural resources, or their designated representatives, shall be ex-officio, voting members of the board.  All members shall continue in office until their respective successors have been appointed and qualified.  The board shall annually elect its chairperson from among its members; provided that the chairperson shall not be an ex-officio member.

(c)  The members of the board shall serve without compensation, but shall be reimbursed for actual expenses incurred in the performance of their duties.

(d)  The board shall appoint an executive director, who shall serve at the pleasure of the board and shall be exempt from chapter 76.  The salary of the executive director shall be set by the board.

(e)  The board, through its executive director, may appoint officers, agents, and employees; prescribe their duties and qualifications; and fix their salaries, without regard to chapter 76. [L 1994, c 264, pt of §1; am L 1998, c 111, §5 and c 176, §5; am L 1999, c 117, §§1, 3, 6(1); am L 2000, c 253, §150; am L 2001, c 213, §§2, 3; am L 2003, c 91, §§1 to 3; am L 2004, c 29, §2]



§163D-4 - Powers; generally.

§163D-4  Powers; generally.  (a)  Except as otherwise limited by this chapter, the corporation may:

(1)  Sue and be sued;

(2)  Have a seal and alter the same at its pleasure;

(3)  Make and alter bylaws for its organization and internal management;

(4)  Adopt rules under chapter 91 necessary to effectuate this chapter in connection with its projects, operations, and properties;

(5)  Make and execute contracts and all other instruments necessary or convenient for the exercise of its powers and functions under this chapter;

(6)  Carry out surveys, research, and investigations into technological, business, financial, consumer trends, and other aspects of agricultural production in the national and international community;

(7)  Acquire or contract to acquire by grant or purchase any real, personal, or mixed property or any interest therein for its immediate or future use for the purposes of this chapter; own, hold, improve, and rehabilitate any real, personal, or mixed property acquired, and sell, assign, exchange, transfer, convey, lease, or otherwise dispose of, or encumber the same;

(8)  By itself, or in partnership with qualified persons, acquire, construct, reconstruct, rehabilitate, improve, alter, or repair any infrastructure or accessory facilities in connection with any project; own, hold, sell, assign, transfer, convey, exchange, lease, or otherwise dispose of, or encumber any project;

(9)  In cooperation with the department of agriculture, pursuant to chapter 167, or otherwise through direct investment or coventure with a professional investor or enterprise or any other person, or otherwise, to acquire, construct, operate, and maintain water facilities for conveying, distributing, and transmitting water for irrigation and agricultural uses at rates or charges determined by the corporation; provided that:

(A)  This chapter shall not be construed to permit or allow the department of agriculture or any agribusiness development corporation to:

(i)  Amend or modify rights or entitlements to water as provided for by article XI, section 7, of the Constitution of the State of Hawaii, or the Hawaiian Homes Commission Act, 1920, as amended, and chapter 168;

(ii)  Diminish or abridge the traditional and customary rights of ahupua`a tenants who inhabited the Hawaiian Islands prior to 1778 under sections 1-1 and 7-1; and

(iii)  Impair, abridge, or terminate the legal rights or interests to water and its uses, whether by lease, easement, or other means, which are possessed or held by organizations whose primary purpose is to benefit people of Hawaiian ancestry; and

(B)  All usage of water shall be in accordance with chapter [174C] and other applicable laws in the State;

(10)  Assist agricultural enterprises by conducting detailed marketing analysis and developing marketing and promotional strategies to strengthen the position of those enterprises and to better exploit local, national, and international markets;

(11)  Carry out specialized programs designed to develop new markets for Hawaii agricultural products;

(12)  Receive, examine, and determine the acceptability of  applications of qualified persons for allowances or grants for the development of new crops and agricultural products, the expansion of established agricultural enterprises, and the altering of existing agricultural enterprises;

(13)  Coordinate its activities with any federal or state farm credit programs;

(14)  Grant options to purchase any project or to renew any lease entered into by it in connection with any of its projects, on the terms and conditions it deems advisable;

(15)  Provide advisory, consultative, training, and educational services, technical assistance, and advice to any person, partnership, or corporation, either public or private, in order to carry out the purposes of this chapter, and engage the services of consultants on a contractual basis for rendering professional and technical assistance and advice;

(16)  Procure insurance against any loss in connection with its property and other assets and operations in such amounts and from such insurers as it deems desirable;

(17)  Accept gifts or grants in any form from any public agency or any other source; and

(18)  Do all things necessary or proper to carry out the purposes of this chapter.

(b)  The corporation shall develop, promote, assist, and market export crops and other crops for local markets. [L 1994, c 264, pt of §1; am L 1999, c 117, §2]



§163D-5 - Hawaii agribusiness plan.

[§163D-5]  Hawaii agribusiness plan.  (a)  The corporation shall prepare the Hawaii agribusiness plan which shall define and establish goals, objectives, policies, and priority guidelines for its agribusiness development strategy.  The plan shall include but not be limited to:

(1)  An inventory of agricultural lands with suitable adequate water resources that are or will become available due to the downsizing of the sugar and pineapple industries that can be used to meet present and future agricultural production needs;

(2)  An inventory of agricultural infrastructure that will be abandoned by sugar and pineapple industries such as irrigation systems, drainage systems, processing facilities, and other accessory facilities;

(3)  An analysis of imported agricultural products and the potential for increasing local production to replace imported products in a manner that complements existing local producers and increases Hawaii's agricultural self-sufficiency;

(4)  Alternatives in the establishment of sound financial programs to promote the development of diversified agriculture;

(5)  Feasible strategies for the promotion, marketing, and distribution of Hawaii agricultural products in local, national, and international markets;

(6)  Programs to promote and facilitate the absorbing of displaced agricultural workers into alternative agricultural enterprises;

(7)  Strategies to insure the provision of adequate air and surface transportation services and supporting facilities to support the agricultural industry in meeting local, national, and international market needs;

(8)  Proposals to improve the gathering of data and the timely presentation of information on market demands and trends that can be used to plan future harvests and production; and

(9)  Strategies for federal and state legislative actions that will promote the development and enhancement of Hawaii's agricultural industries.

(b)  The corporation shall revise the Hawaii agribusiness plan from time to time and shall incorporate the plan in its annual report to the governor and the legislature as provided in section 163D-19. [L 1994, c 264, pt of §1]



§163D-6 - Subsidiaries; establishment.

§163D-6  Subsidiaries; establishment.  (a)  The corporation may exercise its powers through one or more subsidiary corporations.  The corporation, by resolution, may direct any of its members, officers, or employees to organize a subsidiary corporation pursuant to either chapter 414 or chapter 414D; provided that the organization of a subsidiary corporation shall not adversely affect the federal tax status of the interest on any bonds issued to finance any project or project facility.  The resolution shall prescribe the purposes for which the subsidiary corporation is established.  The subsidiary corporation shall remain a subsidiary of the corporation as long as more than one-half of its voting shares are owned or held by the corporation, or a majority of its directors are designated by the corporation; provided that the corporation shall not convey or otherwise dispose of any subsidiary corporation or surrender the right to designate a majority of the directors of any subsidiary corporation if the sale or surrender has an adverse affect on the federal tax status of the interest on any bonds issued to finance any project or project facility.  The subsidiary corporation may be operated, maintained, and enhanced at the full discretion of the corporation or its designee.

(b)  If the corporation acquires the assets of a private or other corporation, then, notwithstanding any law to the contrary:

(1)  Neither the corporation nor any subsidiary corporation vested with the assets shall be subject to chapter 91 with respect to the assets;

(2)  Employees retained to operate the assets shall not be subject to chapter 76;

(3)  Assets constituting real property interest shall not be subject to chapter 171;

(4)  No investment, loan, or use of funds by the corporation or a subsidiary corporation vested with the assets shall be subject to chapter 42F or 103; and

(5)  Neither the corporation nor a subsidiary corporation vested with the assets shall constitute a public utility or be subject to the jurisdiction of the public utilities commission under chapter 269.

(c)  The corporation may transfer to any subsidiary corporation any moneys, any real, personal, or mixed property, or any project, in order to carry out the purposes of this chapter.  Each subsidiary corporation shall have all the powers of the corporation. [L 1994, c 264, pt of §1; am L 1998, c 111, §6; am L 2000, c 253, §150; am L 2002, c 40, §4; am L 2004, c 216, §18]



§163D-7 - Agricultural projects; agricultural development plans.

§163D-7  Agricultural projects; agricultural development plans.  (a)  The corporation may develop and implement agricultural projects where large tracts of agricultural land have been or will be taken out of productive agriculture or where, through detailed analysis, opportunities exist to exploit potential local, national, and international markets.

(b)  The corporation may initiate and coordinate the preparation of business and agricultural development plans for its projects.  The plans shall include a proposal for the organization of the enterprise, a marketing information and strategy, the impact on existing agricultural operations throughout the State, and a recommendation for the construction, reconstruction, rehabilitation, improvement, alteration, or repair of any infrastructure or accessory facilities in connection with any project.

(c)  The corporation may enter into cooperative agreements with coordinating entrepreneurs or public agencies when the powers, services, and capabilities of the persons or agencies are deemed necessary and appropriate for the development and implementation of the business and agricultural development plans.

(d)  The corporation may purchase, accept, and maintain permanent conservation easements, or transfer these easements to a qualified land trust in accordance with the federal Natural Resources Conservation Service farm and ranch lands protection program.

(e)  Notwithstanding any provision of this chapter to the contrary, when leasing corporation-controlled agricultural land, the corporation may contract with a financial institution chartered under chapter 412 or a federal financial institution, as defined under section 412:1-109, that transacts business in this State to provide lease management services.  For the purposes of this subsection, "lease management services" includes the collection of lease rent and any other moneys owed to the corporation related to the lease of agricultural land under the corporation's control.

(f)  The agricultural planning activities of the corporation shall be coordinated with the county planning departments and the county land use plans, policies, and ordinances.

(g)  The corporation may amend the business and agricultural development plans as may be necessary.

(h)  Any undertaking by the corporation pursuant to this chapter shall be with the express written consent of the landowner or landowners directly affected. [L 1994, c 264, pt of §1; am L 2008, c 234, §2]



§163D-8 - Project facility program.

§163D-8  Project facility program.  (a)  The corporation may develop a project to identify necessary project facilities within a project area.

(b)  Unless and except as otherwise provided by law, whenever the corporation undertakes, or causes to be undertaken, any project facility as part of a project, the cost of providing the project facilities shall be assessed against the real property in the project area specially benefiting from the project facilities.  Subject to the express written consent of the landowners directly affected, the corporation shall determine the properties that will benefit from the project facilities to be undertaken and may establish assessment areas that include the properties specially benefiting from the project facilities.  The corporation may issue and sell bonds in such amounts as may be authorized by the legislature to provide funds to finance the project facilities.  The corporation shall fix the assessments against the real property specially benefited.

(c)  Unless and except as otherwise provided by law, the corporation may adopt rules pursuant to chapter 91 to establish the method of undertaking and financing project facilities in a project area.

(d)  Unless and except as otherwise provided by law, bonds issued to provide funds to finance project facilities shall be secured solely by the real properties benefited or improved and the assessments thereon, or by the revenues derived from the project for which the bonds were issued, including reserve accounts and earnings thereon, insurance proceeds, and other revenues, or any combination thereof.  The bonds may be additionally secured by the pledge or assignment of loans and other agreements or any note or other undertaking, obligation, or property held by the corporation.  The bonds shall be issued according to and subject to the rules adopted pursuant to this section.  Any other law to the contrary notwithstanding, in assessing real property for project facilities, the corporation shall assess the real property within a project area according to the special benefits conferred upon the real property by the project facilities.  These methods may include assessment on a frontage basis or according to the area of real property within a project area, or any other assessment method that assesses the real property according to the special benefit conferred, or any combination thereof.  No such assessment levies against real property specially benefited under this chapter shall constitute a tax on real property within the meaning of any law.

(e)  The rules adopted pursuant to this section may include, but are not limited to:

(1)  The methods of establishing assessment areas within a project area;

(2)  The method of assessing real properties specially benefited;

(3)  The costs to be borne by the corporation, the county in which the project facilities are situated, and the property owners;

(4)  The procedures before the corporation relating to the creation of the assessment areas by the owners of real property therein, including provisions for petitions, bids, contracts, bonds, and notices;

(5)  Provisions relating to assessments;

(6)  Provisions relating to financing, such as bonds, the Hawaii agricultural development revolving fund, advances from available funds, special funds for the payment of bonds, the payment of principal and interest, and the sale and use of bonds;

(7)  Provisions relating to funds and the refunding of outstanding debts; and

(8)  Provisions relating to limitations on time to sue, and other related provisions.

(f)  Any other provisions to the contrary notwithstanding, the corporation, at its discretion, may enter into any agreement with the county in which project facilities are located, to implement the purposes of this section.

(g)  All sums collected under this section shall be deposited in the fund established by section 163D-17, except that all moneys collected on account of assessments and interests thereon for any specific project facilities financed by the issuance of bonds, shall be set apart in a separate special fund and applied solely to the payment of:

(1)  The principal and interest on these bonds;

(2)  The cost of administering, operating, and maintaining the program;

(3)  The establishment of reserves; and

(4)  Other purposes as may be authorized in the proceedings providing for the issuance of the bonds.

If any surplus remains in any special fund after the payment of the bonds chargeable against that special fund, the surplus shall be credited to and become a part of the fund.  Notwithstanding any other law to the contrary, moneys in the fund may be used to make up any deficiencies in the special fund.

(h)  If the project facilities to be financed through bonds by the corporation may be dedicated to the county in which the project facilities are to be located, the corporation shall ensure that the project facilities are designed and constructed to meet county requirements. [L 1994, c 264, pt of §1; am L 1998, c 111, §7]



§163D-8.5 - Approval of projects, plans, and programs.

[§163D-8.5  Approval of projects, plans, and programs.]  All agricultural projects, agricultural development plans, and project facility programs developed by the corporation must be approved by the board of agriculture before implementation. [L 1994, c 264, §7]



§163D-9 - Bonds.

§163D-9  Bonds.  (a)  The corporation, with the approval of the governor, may issue, from time to time, revenue bonds in amounts not exceeding the total amount of bonds authorized to be issued by the legislature for the purpose of constructing, acquiring, remodeling, furnishing, and equipping any project facility, including the acquisition of the site thereof; acquiring agricultural lands through purchase to sustain and preserve viable agricultural enterprises within a contiguous geographic area; or acquiring agricultural lands for the protection of agricultural lands, public land banking, or the promotion of farm ownership and diversified agriculture.

(b)  All revenue bonds shall be issued pursuant to part III of chapter 39, except as provided in this chapter.

(c)  The revenue bonds shall be issued in the name of the corporation and not in the name of the State.  The final maturity date of the revenue bonds may be any date not exceeding thirty years from the date of issuance. [L 1994, c 264, pt of §1; am L 2008, c 234, §7]



§163D-10 - Revenue bonds; payment and security.

[§163D-10]  Revenue bonds; payment and security.  (a)  The revenue bonds shall be payable from and secured by the real properties benefited or improved and the assessments thereon, or by the revenues derived from the project facility for which the revenue bonds were issued, including revenue derived from insurance proceeds and reserve accounts, and earnings thereon.

(b)  The corporation may pledge revenues derived from the project facility financed from the proceeds of the revenue bonds to the punctual payment of the principal, interest, and redemption premiums, if any, on the revenue bonds.

(c)  The revenue bonds may be additionally secured by the pledge or assignment of the loans and other agreements or any note or other undertaking, obligation, or property held by the corporation to secure the loans.

(d)  Any pledge made by the corporation shall create a perfected security interest in the revenues, moneys, or property so pledged and thereafter received by the corporation from and after the time that the financing statement with respect to the revenues, moneys, or property so pledged and thereafter received are filed with the bureau of conveyances.  Upon this filing, the revenues, moneys, or property so pledged and thereafter received by the corporation shall immediately be subject to a lien of any such pledge without any physical delivery thereof or having claims of any kind in tort, contract, or otherwise against the corporation, irrespective of whether the parties have notice thereof.  This section shall apply to any financing statement heretofore or hereafter filed with the bureau of conveyances with respect to any pledge made to secure revenue bonds issued under this chapter. [L 1994, c 264, pt of §1]



§163D-11 - Revenue bonds; interest rate, price, and sale.

[§163D-11]  Revenue bonds; interest rate, price, and sale.  (a)  The revenue bonds issued pursuant to this chapter shall bear interest at such rate or rates and shall be payable on such date or dates, as the corporation shall determine.

(b)  The corporation shall include the costs of undertaking the project facility for which the revenue bonds are issued in determining the principal amount of revenue bonds to be issued.  In determining the cost of undertaking the project facility, the corporation may include:

(1)  The cost of constructing, acquiring, remodeling, furnishing, and equipping the project facility, including the acquisition of the site thereof;

(2)  The cost of purchasing or funding loans or other agreements entered into for the project facility;

(3)  The costs of studies and surveys;

(4)  Insurance premiums;

(5)  Underwriting fees;

(6)  Financial consultant, legal, accounting, and marketing services incurred;

(7)  Reserve account, trustee, custodian, and rating agency fees; and

(8)  Any capitalized interest.

(c)  The revenue bonds may be sold at public or private sale, and for a price as may be determined by the corporation. [L 1994, c 264, pt of §1]



§163D-12 - Revenue bonds; investment of proceeds, and redemption.

[§163D-12]  Revenue bonds; investment of proceeds, and redemption.  Subject to any agreement with the holders of its revenue bonds, the corporation may:

(1)  Invest its moneys not required for immediate use, including proceeds from the sale of revenue bonds, in any investment in accordance with procedures prescribed in a trust indenture; and

(2)  Purchase its revenue bonds out of any fund or money of the corporation available therefor, and hold, cancel, or resell the revenue bonds. [L 1994, c 264, pt of §1]



§163D-13 - Revenue bonds; special funds.

[§163D-13]  Revenue bonds; special funds.  (a)  A separate special fund shall be established for each project facility financed from the proceeds of the revenue bonds secured under the same trust indenture.  Each fund shall be designated "project facility revenue bond special fund" and shall bear additional designation as the corporation deems appropriate to properly identify the fund.

(b)  Notwithstanding any other law to the contrary, including section [163D-17], all revenues, income, and receipts derived from the project facility for which the revenue bonds are issued shall be paid into the project facility revenue bond fund established for that project facility and applied as provided in the proceedings authorizing the issuance of the revenue bonds. [L 1994, c 264, pt of §1]



§163D-14 - Trustee; designation, duties.

[§163D-14]  Trustee; designation, duties.  (a)  The corporation shall designate a trustee for each issue of revenue bonds secured under the same trust indenture.

(b)  The trustee shall be authorized by the corporation to hold and administer the project facility revenue bond special fund established pursuant to section [163D-13], to receive and receipt for, hold, and administer the revenues derived by the corporation from the project facility for which the revenue bonds were issued, and to apply these revenues to the payment of the cost:

(1)  Of undertaking the project facility;

(2)  Of administering and operating the proceedings providing for the issuance of the revenue bonds;

(3)  To pay the principal or interest on these bonds;

(4)  To the establishment of reserves; and

(5)  To other purposes as may be authorized in the proceedings providing for the issuance of the revenue bonds.

(c)  Notwithstanding section 39-68 to the contrary, the director of finance may appoint the trustee to serve as fiscal agent for:

(1)  The payment of the principal of and interest on the revenue bonds; and

(2)  The purchase, registration, transfer, exchange, and redemption of the bonds.

(d)  The trustee shall perform additional functions with respect to the payment, purchase, registration, transfer, exchange, and redemption of the bonds, as the director of finance may deem necessary, advisable, or expeditious, including the holding of the revenue bonds and coupons that have been paid and the supervision of the destruction thereof in accordance with applicable law.

(e)  Nothing in this chapter shall limit or be construed to limit the powers granted to the director of finance in sections 36-3, 39-13, and 39-68(a), to appoint the trustee or others as fiscal agents, paying agents, and registrars for the revenue bonds or to authorize and empower those fiscal agents, paying agents, and registrars to perform the functions referred to in those sections. [L 1994, c 264, pt of §1]



§163D-15 - Trust indenture.

[§163D-15]  Trust indenture.  (a)  A trust indenture may contain covenants and provisions authorized by part III of chapter 39, and as may be deemed necessary or convenient by the corporation for the purposes of this chapter.

(b)  A trust indenture may allow the corporation to pledge and assign to the trustee loans and other agreements related to the project facility, and the rights of the corporation thereunder, including the right to receive revenues thereunder and to enforce the provision thereof.

(c)  A trust indenture shall also contain provisions as to:

(1)  The investment of the proceeds of the revenue bonds, the investment of any reserve for the bonds, the investment of the revenues of the project facility, and the use and application of the earnings from investments; and

(2)  The terms and conditions upon which the holders of the revenue bonds or any portion of them or any trustee thereof may institute proceedings for the foreclosure of any loan or other agreement or any note or other undertaking, obligation, or property securing the payment of the bonds and the use and application of the moneys derived from the foreclosure.

(d)  A trust indenture may also contain provisions deemed necessary or desirable by the corporation to obtain or permit, by grant, interest, subsidy, or otherwise, the participation of the federal government in the financing of the costs of undertaking the project facility. [L 1994, c 264, pt of §1]



§163D-15.5 - Waiahole water system revolving fund.

§163D-15.5  Waiahole water system revolving fund.  (a)  There is established within the state treasury a revolving fund to be known as the Waiahole water system revolving fund, which shall be administered by the corporation and into which shall be deposited all revenues from assessments, tolls, appropriations made by the legislature to the fund, interest on investments attributable to the Waiahole water system, and other income, receipts, and revenues received by the corporation from the operation of the Waiahole water system.  Moneys in the Waiahole water system revolving fund shall be expended by the corporation for the acquisition, planning, design, improvement, construction, equipping, furnishing, administering, operating, and maintaining of the Waiahole water system and any other purpose deemed necessary by the corporation for the purpose of acquiring and operating the Waiahole water system.  The corporation may utilize contributions of money, labor, materials, and property that may be otherwise available from any person or instrumentality.

(b)  No expenditure, use, or transfer of funds from the Waiahole water system revolving fund by the corporation shall be subject to chapter 42F or 103. [L 1998, c 111, §3; am L 2004, c 216, §19]

Note

Acquisition of Waiahole water system shall not affect the powers and authority of the commission on water resource management or its powers to modify water allocations.  L 1998, c 111, §15.



§163D-15.6 - Commitment and preservation of agricultural leases.

§163D-15.6  Commitment and preservation of agricultural leases.  (a)  The agribusiness development corporation shall work toward obtaining commitments from landowners in the leeward and central districts of Oahu that their agricultural leases shall be for a duration of twenty or more years and shall not be amended or revoked to allow for a nonagricultural use of the land; provided that for lands in central Oahu acquired under Act 234, Session Laws of Hawaii 2008, the agricultural leases shall be for no more than fifty-five years.

(b)  To further ensure the preservation of agriculture in the leeward and central districts of Oahu, the agribusiness development corporation shall monitor the agricultural leases of lands using the water from the Waiahole water system.  In the event of any proposed amendment or revocation of any lease, the corporation shall do all things within its powers under this chapter to protect and defend the interests of the agricultural leaseholders to ensure the continuation of agricultural use for those lands. [L 1998, c 111, §16; am L 2008, c 234, §4]



§163D-16 - Use of public lands; acquisition of state lands.

[§163D-16]  Use of public lands; acquisition of state lands.  (a)  Notwithstanding chapter 171 to the contrary, the governor may transfer lands located within a project area to the corporation for its use.

(b)  If state lands under the control and management of other public agencies are required by the corporation for its purposes, the agency having the control and management of those required lands, upon request by the corporation and with the approval of the governor, may lease the lands to the corporation upon such terms and conditions as may be agreed to by the parties.

(c)  Notwithstanding subsection (b) to the contrary, no public lands shall be leased to the corporation if the lease would impair any covenant between the State or any county, or any department or board thereof, and the holders of bonds issued by the State or the county, department, or board. [L 1994, c 264, pt of §1]



§163D-17 - Hawaii agricultural development revolving fund; established; use of corporation funds.

§163D-17  Hawaii agricultural development revolving fund; established; use of corporation funds.  (a)  There is established the Hawaii agricultural development revolving fund, to which shall be credited any state appropriations to the fund or other moneys made available to the fund, to be expended as directed by the corporation.

(b)  The corporation shall hold the fund in an account or accounts separate from other funds.  The corporation shall invest and reinvest the fund and the income thereof to:

(1)  Purchase qualified securities issued by enterprises for the purpose of raising seed capital; provided that the investment shall comply with the requirements of this chapter;

(2)  Make grants, loans, and provide other monetary forms of assistance necessary to carry out the purposes of this chapter; and

(3)  Purchase securities as may be lawful investments for fiduciaries in the State.

All appropriations, grants, contractual reimbursements, and other funds not designated for this purpose may be used to pay for the proper general expenses and to carry out the purposes of the corporation.

(c)  The corporation shall purchase qualified securities issued by an enterprise only after:

(1)  Receiving:

(A)  An application from the enterprise containing a business plan, which is consistent with the business and agricultural development plan, including a description of the enterprise and its management, product, and market;

(B)  A statement of the amount, timing, and projected use of the capital required;

(C)  A statement of the potential economic impact of the enterprise, including the number, location, and types of jobs expected to be created; and

(D)  Any other information as the corporation shall require;

(2)  Determining, based upon the application submitted, that:

(A)  The proceeds of the investment will be used only to cover the seed capital needs of the enterprise, except as authorized in this section;

(B)  The enterprise has a reasonable chance of success;

(C)  The enterprise has the reasonable potential to create employment within the State and offers employment opportunities to residents;

(D)  The coordinating entrepreneur and other founders of the enterprise have already made or are prepared to make a substantial financial and time commitment to the enterprise;

(E)  The securities to be purchased are qualified securities;

(F)  There is reasonable possibility that the corporation will recoup at least its initial investment; and

(G)  Binding commitments have been made to the corporation by the enterprise for adequate reporting of financial data to the corporation, which shall include a requirement for an annual or other periodic audit of the books of the enterprise, and for control by the corporation that it considers prudent over the management of the enterprise, in order to protect the investment of the corporation, including membership on the board of directors of the enterprise, ownership of voting stock, input in management decisions, and the right of access to the financial and other records of the enterprise; and

(3)  Entering into a binding agreement with the enterprise concerning the manner of payback by the enterprise of the funds advanced, granted, loaned, or received from the corporation.  The manner of payback may include the payment of dividends, returns from the public sale of corporate securities or products, royalties, and other methods of payback acceptable to the corporation.  In determining the manner of payback the corporation shall establish a rate of return or rate of interest to be paid on any investment, loan, or grant of corporation funds under this section.

(d)  If the corporation makes a direct investment, it shall also find that a reasonable effort has been made to find a professional investor to make an investment in the enterprise as a coventure, and that the effort was unsuccessful.  The findings, when made by the corporation, shall be conclusive.

(e)  The corporation shall not make investments in qualified securities issued by an enterprise in excess of the following limits:

(1)  Not more than $500,000 shall be invested in the securities of any one enterprise, except that more than a total of $500,000 may be invested in the securities of any one enterprise, if the corporation finds, after its initial investment, that additional investments in that enterprise are required to protect the initial investment of the corporation, and the other findings set forth in subsections (d) and (e) are made as to the additional investment;

(2)  The corporation shall not own securities representing more than forty-nine per cent of the voting stock of any one enterprise at the time of purchase by the corporation after giving effect to the conversion of all outstanding convertible securities of the enterprise, except that in the event of severe financial difficulty of the enterprise, threatening the investment of the corporation in the enterprise, a greater percentage of those securities may be owned by the corporation; and

(3)  Not more than fifty per cent of the assets of the corporation shall be invested in direct investments at any time.

(f)  No investment, loan, grant, or use of corporate funds for the purposes of this chapter shall be subject to chapter 42F. [L 1994, c 264, pt of §1; am L 1997, c 190, §6; am L 1998, c 111, §8; am L 2004, c 216, §20]



§163D-18 - Exemption from taxation.

[§163D-18]  Exemption from taxation.  The corporation shall not be required to pay state taxes of any kind. [L 1994, c 264, pt of §1]



§163D-19 - Annual report.

[§163D-19]  Annual report.  The corporation shall submit to the governor and the legislature, no later than twenty days prior to the convening of each regular session, a complete and detailed report of its plans and activities. [L 1994, c 264, pt of §1]



§173A-2.4 to 2 - .

[PART II.  ACQUISITION OF IMPORTANT AGRICULTURAL LANDS]

Note

Part designation added by revisor.

Cross References

Acquisition of resource value lands, see chapter 173A.

Legacy land conservation commission, see §§173A-2.4 to 2.6.

[§163D-31]  Acquisitions of important agricultural lands authorized by the legislature.  (a)  The legislature may authorize the corporation to acquire agricultural lands for the protection of agricultural lands, public land banking, or the promotion of farm ownership and diversified agriculture.

(b)  The acquisition shall be authorized by a bill enacted into law and shall contain:

(1)  A statement of the value of the interest in land as a resource to the State;

(2)  A description of the specific parcel of land or agricultural easement proposed to be acquired;

(3)  The name of the owner of the property; and

(4)  The estimated costs of acquiring the interest in the land.

(c)  The landowner shall receive payment for the interest in the land in a lump sum, through an installment purchase agreement as determined pursuant to section 163D-32, or from revenues derived from the issuance of revenue bonds pursuant to section 163D-9. [L 2008, c 234, pt of §6]

Note

Acquisition of certain agricultural lands owned by the Galbraith Estate; department of land and natural resources powers, etc. L 2008, c 234, §§8 to 10.



§163D-32 - Acquisitions; payment.

[§163D-32]  Acquisitions; payment.  (a)  If the landowner agrees to the sale of the interest in lands pursuant to section 163D-31, the landowner and the corporation shall agree on whether the landowner shall receive payment for the interest in a lump sum or through an installment purchase agreement pursuant to section 163D-33.

(b)  The corporation may make payments from moneys appropriated by the legislature. [L 2008, c 234, pt of §6]



§163D-33 - Installment purchase agreements; interest payment.

[§163D-33]  Installment purchase agreements; interest payment.  (a)  The legislature may authorize the corporation to negotiate installment purchase agreements for the acquisition of specific parcels of land for the protection of agricultural lands, public land banking, or the promotion of farm ownership and diversified agriculture.  The installment purchase agreements shall be structured pursuant to the requirements of the Internal Revenue Code of 1986, as amended, to defer recognition of capital gain until all of the purchase price is paid.  The agreement shall include provisions for the periodic payment of a portion of the purchase price with the remainder of the purchase price paid at the end of the term of the agreement.  The legislature shall authorize the purchase of United States Treasury zero coupon bonds for the installment purchase agreement with a maturity date equal to the term of the agreement.

(b)  The interest rate paid on the installment purchase agreement shall be not less than the interest rate on the zero coupon bonds at the closing of the agreement or eight per cent, whichever is higher.

(c)  The corporation shall make semi-annual interest payments on the outstanding balance of the installment purchase agreement purchase price. [L 2008, c 234, pt of §6]






CHAPTER 164 - AGRICULTURE COORDINATING COMMITTEE

CHAPTER 164

AGRICULTURE COORDINATING COMMITTEE

REPEALED.  L 1996, c 166, §5.



CHAPTER 165 - HAWAII RIGHT TO FARM ACT

§165-1 - Findings and purpose.

§165-1  Findings and purpose.  The legislature finds that when nonagricultural land uses extend into agricultural areas, farming operations often become the subject of nuisance lawsuits that may result in the premature removal of lands from agricultural use and may discourage future investments in agriculture.  The legislature also finds that under the Hawaii State Planning Act, it is a declared policy of this State to "foster attitudes and activities conducive to maintaining agriculture as a major sector of Hawaii's economy."  Accordingly, it is the purpose of this chapter to reduce the loss to the State of its agricultural resources by limiting the circumstances under which farming operations may be deemed to be a nuisance. [L 1982, c 256, pt of §1; am L 1986, c 242, §1]



§165-2 - Definitions.

§165-2  Definitions.  As used in this chapter, unless the context otherwise requires:

"Farming operation" means a commercial agricultural, silvicultural, or aquacultural facility or pursuit conducted, in whole or in part, including the care and production of livestock and livestock products, poultry and poultry products, apiary products, and plant and animal production for nonfood uses; the planting, cultivating, harvesting, and processing of crops; and the farming or ranching of any plant or animal species in a controlled salt, brackish, or freshwater environment.  "Farming operation" also includes but shall not be limited to:

(1)  Marketed produce at roadside stands or farm markets;

(2)  Noises, odors, dust, and fumes emanating from a commercial agricultural or an aquacultural facility or pursuit;

(3)  Operation of machinery and irrigation pumps;

(4)  Ground and aerial seeding and spraying;

(5)  The application of chemical fertilizers, conditioners, insecticides, pesticides, and herbicides; and

(6)  The employment and use of labor.

A farming operation that conducts processing operations or salt, brackish, or freshwater aquaculture operations on land that is zoned for industrial, commercial, or other nonagricultural use shall not, by reason of that zoning, fall beyond the scope of this definition; provided that those processing operations form an integral part of operations that otherwise meet the requirements of this definition.

"Nuisance" means any interference with reasonable use and enjoyment of land, including but not limited to smoke, odors, dust, noise, or vibration; provided that nothing in this chapter shall in any way restrict or impede the authority of the State to protect the public health, safety, and welfare.  "Nuisance" as used in this chapter, includes all claims that meet the requirements of this definition regardless of whether a complainant designates such claims as brought in nuisance, negligence, trespass, or any other area of law or equity; provided that nuisance as used in this chapter does not include an alleged nuisance that involves water pollution or flooding. [L 1982, c 256, pt of §1; am L 1986, c 242, §2; am L 1993, c 162, §2; am L 2001, c 26, §1]



§165-3 - Declaration of public purpose.

[§165-3]  Declaration of public purpose.  The preservation and promotion of farming is declared to be in the public purpose and deserving of public support. [L 1982, c 256, pt of §1]



§165-4 - Right to farm.

§165-4  Right to farm.  No court, official, public servant, or public employee shall declare any farming operation a nuisance for any reason if the farming operation has been conducted in a manner consistent with generally accepted agricultural and management practices.  There shall be a rebuttable presumption that a farming operation does not constitute a nuisance. [L 1982, c 256, pt of §1; am L 1986, c 242, §3; am L 2001, c 26, §2]

Revision Note

Subsection designation deleted pursuant to §23G-15.



§165-5 - Frivolous lawsuits.

[§165-5]  Frivolous lawsuits.  Any nuisance action, found to be frivolous by the court, in which a farming operation is alleged to be a nuisance as defined in section 165-2, shall be governed by section 607-14.5. [L 1993, c 162, pt of §1]

Cross References

Vexatious litigants, see chapter 634J.



§165-6 - Liberal construction.

[§165-6]  Liberal construction.  This chapter is remedial in nature and shall be liberally construed to effectuate its purposes. [L 1993, c 162, pt of §1]






CHAPTER 166 - AGRICULTURAL PARKS

§166-1 - Legislative findings.

[§166-1]  Legislative findings.  The legislature finds that important agricultural lands should be preserved for productive purposes; the contribution of diversified agriculture and aquaculture to export and local markets should be expanded, thereby increasing its importance in the State's economy; and continued use of the State's agricultural land resources should be ensured by providing lands to new farmers, displaced farmers, and other qualified farmers.  In order to meet these goals, the objectives of the State shall include the provision of:  lands of appropriate size and productive potential, with an adequate supply of water, to ensure economically viable farm operations; lands at reasonable cost with long term tenure and security from urbanization pressure; and lands with common facilities and activities to encourage farm production and distribution economies. [L 1986, c 222, pt of §1]



§166-2 - Definitions.

[§166-2]  Definitions.  For the purpose of this chapter:

"Agricultural activities" means the care and production of livestock, livestock products, poultry, or poultry products, or apiary, horticultural, or floricultural products, or the planting, cultivating, and harvesting of crops or trees, including tree farms.

"Agricultural park" means any agricultural or aquacultural complex so designated by the board, for which state land or state funds are used, in order to meet the goals and objectives stated in section 166-1.  Agricultural buildings, farm residences, and employee dwellings necessary to the production and distribution of agricultural and aquacultural commodities may be considered part of the agricultural park.

"Aquacultural activities" means the farming or ranching of any plant or animal species in a controlled salt, brackish, or freshwater environment; provided that such farm or ranch is on or directly adjacent to land.

"Board" means the board of agriculture.

"Department" means the department of agriculture. [L 1986, c 222, pt of §1]



§166-3 - Authority to plan, develop, and manage agricultural parks.

§166-3  Authority to plan, develop, and manage agricultural parks.  The department of agriculture shall plan, develop, and manage agricultural parks in accordance with this chapter, on public lands set aside by the governor for use as agricultural parks pursuant to section 171-11; on other lands with the approval of the board of agriculture as may be subject to a partnership agreement pursuant to sections 166-4 and 166-5; and on lands acquired by the department by way of foreclosure, voluntary surrender, or otherwise pursuant to section 155-4(11). [L 1986, c 222, pt of §1; am L 1993, c 102, §1; am L 1998, c 11, §14]



§166-3.5 - Commercial activity.

[§166-3.5]  Commercial activity.  The department may allow, in each of its existing and future agricultural parks, the disposition of no more than two lots within an agricultural park for the processing, marketing, and displaying of agricultural crops or commodities, which shall include any product created through value-added processes as defined by rules adopted by the board.  The department shall allow agricultural-based commercial venture operations that may sell to the general public; provided that any such lots shall be leased and operated by an agricultural park lessee in good standing with the department. [L 1999, c 277, §2]



§166-4 - Park development.

§166-4  Park development.  Except as herein provided, the department may develop, on behalf of the State or in partnership with a federal agency, a county, or a private party, agricultural parks which, at the option of the board, shall be exempt from all statutes, ordinances, charter provisions, and rules of any governmental agency relating to planning, zoning, construction standards for subdivisions, development and improvement of land, and the construction of buildings thereon; provided that:

(1)  The board finds the agricultural park is consistent with the purpose and intent of this chapter, and meets minimum requirements of health and safety;

(2)  The development of the proposed agricultural park does not contravene any safety standards or tariffs approved by the public utilities commission for public utilities;

(3)  The legislative body of the county in which the agricultural park is to be situated shall have approved the agricultural park.

(A)  The legislative body shall approve or disapprove the agricultural park within forty-five days after the department has submitted the preliminary plans and specifications for the agricultural park to the legislative body.  If after the forty-fifth day an agricultural park is not disapproved, it shall be deemed approved by the legislative body.

(B)  No action shall be prosecuted or maintained against any county, its officials, or employees, on account of actions taken by them in reviewing, approving, or disapproving the plans and specifications.

(C)  The final plans and specifications for the agricultural park shall be deemed approved by the legislative body if the final plans and specifications do not substantially deviate from the preliminary plans and specifications.  The final plans and specifications for the project shall constitute the planning, zoning, building, construction, and subdivision standards for that agricultural park.  For purposes of sections 501-85 and 502-17, the chairperson of the board of agriculture or the responsible county official may certify maps and plans of lands connected with the agricultural park as having complied with applicable laws and ordinances relating to consolidation and subdivision of lands, and such maps and plans shall be accepted for registration or recordation by the land court and registrar; and

(4)  The State shall assume the responsibility of maintaining all roads within the agricultural park if the roads are developed exempt from applicable county ordinances, charter provisions, and rules regarding roads. [L 1986, c 222, pt of §1; am L 1987, c 111, §1; am L 1990, c 52, §1]



§166-5 - Joint ventures.

§166-5  Joint ventures.  Any agricultural park developed by the department in partnership with a federal agency, a county, or a private party shall be subject to a partnership agreement approved by the board of agriculture, which agreement shall provide, at a minimum:

(1)  A determination by the board that it is in the public interest to enter into the partnership agreement;

(2)  Long-term assurance that the land will be utilized for agricultural or aquacultural purposes;

(3)  Board approval of the agricultural park development plans and specifications;

(4)  Selection and management of lessees in a manner approved by the board; and

(5)  Conditions to ensure a public benefit from any state funds expended for the project. [L 1986, c 222, pt of §1; am L 1988, c 22, §1; am L 1990, c 52, §2; am L 1993, c 102, §2]



§166-6 - Disposition.

§166-6  Disposition.  (a)  Any provision of this chapter to the contrary notwithstanding, the board may by negotiation, drawing of lot, or public auction, directly dispose of public lands and related facilities set aside and designated for use as agricultural parks, and any other lands and facilities under the jurisdiction of the department pursuant to section 166-3 and notwithstanding chapter 171.  Except as provided by subsection (c), dispositions may be by lease and shall be subject to the requirements set forth in rules adopted by the board in conformity with section 166-9, and subject also to the following limitations:

(1)  The property shall be disposed of for agricultural or aquacultural purposes only;

(2)  The lessee shall derive the major portion of the lessee's total annual income from the lessee's activities on the premises; provided that this restriction shall not apply if failure to meet the restriction results from mental or physical disability or the loss of a spouse, or if the premises are fully utilized in the production of crops or products for which the disposition was granted;

(3)  The lessee shall comply with all federal and state laws regarding environmental quality control;

(4)  The board shall determine the specific uses for which the disposition is intended; parcel the land into minimum size economic units sufficient for the intended uses; make, or require the lessee to make improvements as are required to achieve the intended uses; set the upset price or lease rent based upon an appraised evaluation of the property value adjustable as provided in rules adopted in accordance with chapter 91 to the specified use of the lot; set the term of the lease, which shall be not less than fifteen years nor more than fifty-five years, including any extension granted for mortgage lending or guarantee purposes; and establish other terms and conditions as it may deem necessary, including but not limited to restrictions against alienation and provisions for withdrawal by the board;

(5)  No lease shall be made to any person who is in arrears in the payment of taxes, rents, or other obligations owing the State or any county; and

(6)  Any transferee, assignee, or sublessee of an agricultural park lease shall first qualify as an applicant under this chapter.  For the purpose of this paragraph, any transfer, assignment, sale, or other disposition of any interest, excluding a security interest, of any legal entity which holds an agricultural park lease shall be treated as a transfer of the agricultural park lease and shall be subject to the approval of the board of agriculture upon reasonable terms and conditions, not inconsistent with this chapter or rules of the board, which the board may deem necessary.  No transfer shall be approved by the board if the disposition of the stock, or assets or other interest of the legal entity would result in the failure of the entity to qualify for an agricultural park lease.

(b)  The violation of any provision contained in this section shall be sufficient cause for the board, after due notice of breach or default as provided in rules adopted by the board in conformance with section 166-9, to cancel the lease and take possession of the land.

(c)  The board of agriculture may issue easements, permits, and rights of entry covering agricultural park lands for uses consistent with the purposes for which the lands were set aside or are otherwise subject to the authority of the department pursuant to section 166-3. [L 1986, c 222, pt of §1; am L 1988, c 22, §2; am L 1990, c 52, §3; am L 1993, c 102, §3; am L 1994, c 218, §1]



§166-7 - Applicants.

§166-7  Applicants.  Any person, including a revocable living trust, partnership, corporation, limited liability company, association, or an agricultural cooperative organized under chapter 421 at least seventy-five per cent of the trustees, partners, officers and stockholders, or members of which qualify individually, may apply for an agricultural park lease if the person, trustees, partners, officers and stockholders, or members are eligible and qualified according to criteria set forth in rules adopted by the board in conformance with section 166-9. [L 1986, c 222, pt of §1; am L 1988, c 22, §3; am L 1990, c 52, §4; am L 1999, c 40, §1]



§166-8 - Preference right.

§166-8  Preference right.  Any person who is otherwise qualified to take an agricultural park lot, who is a veteran with an honorable discharge, or who qualifies as a displaced farmer, or who operates a farm located in a zoning district where such use is a nonconforming use, or who qualifies as a new farmer, shall be given preference in obtaining an agricultural park lot. [L 1986, c 222, pt of §1; am L 1988, c 22, §4; am L 1990, c 52, §5]



§166-8.5 - Rights of holders of security interests.

[§166-8.5]  Rights of holders of security interests.  (a)  For the purpose of this section:

"Institutional lender" means a federal, state, or private lending institution licensed to do business in the State of Hawaii in making loans to qualified applicants under section 166-7 on the basis of a lease for security, in whole or in part, together with any other entity who acquires all or substantially all of an institutional lender's loan portfolio.

"Making a loan" means lending of new money after June 28, 1999 or the renewal or extension of indebtedness owing by a qualified applicant to an institutional lender.

"Security interest" means any interest created or perfected by a mortgage, assignment by way of mortgage, or by a financing statement and encumbering a lease, land demised by the lease, or personal property located at, affixed or to be affixed to, or growing or to be grown upon the demised land.

(b)  Board action shall be required when an institutional lender acquires the lessee's interest through a foreclosure sale, judicial or nonjudicial, or by way of assignment in lieu of foreclosure, or when the institutional lender sells or causes the sale of the lessee's interest in a lease by way of a foreclosure sale, judicial or nonjudicial.  The institutional lender shall convey a copy of the sale or assignment as recorded in the bureau of conveyances.

(c)  Notwithstanding any provisions of this chapter or any law to the contrary, if any lease is subject to a security interest held by an institutional lender, and provided the institutional lender has given to the board a copy of such encumbrance as recorded in the bureau of conveyances:

(1)  If the lease is canceled for violation of any non-monetary lease term or condition, or if the lease is deemed terminated or rejected under bankruptcy laws, [then] in either event, the institutional lender shall be entitled to issuance of a new lease in its name for a term equal to the term of the lease remaining immediately prior to the cancellation, termination, or rejection, with all terms and conditions being the same as in the canceled, terminated, or rejected lease, except only for such liens, claims, and encumbrances, if any, which were superior to the institutional lender prior to the cancellation, termination, or rejection.  If a lease is rejected or deemed rejected under bankruptcy law, the lease shall be deemed to be canceled and terminated for all purposes under state law;

(2)  If the lessee's interest under a lease is transferred to an institutional lender, including by reason of the provisions of paragraph (1) by reason of acquisition of lessee's interest pursuant to a foreclosure sale, judicial or nonjudicial, and by reason of an assignment in lieu of foreclosure, then:

(A)  The institutional lender shall be liable for the obligations of the lessee under the lease for the period of time during which the institutional lender is the holder of lessee's interest but shall not be liable for any obligations of the lessee arising after the institutional lender has assigned the lease;

(B)  The provisions of subsections 166-6(a)(1) and (2) shall not apply to the lease or the demised land during such time the institutional lender holds the lease; provided, however, that for non-monetary lease violations, the institutional lender shall first remedy the lease terms which caused the cancellation, termination, or rejection to the satisfaction of the board; provided further that the new lease issued to the institutional lender shall have a sunset date (one hundred twenty days from the effective date of issuance), when the institutional lender shall either sell or assign the lease, after which date the provisions of subsection 166-6(a) shall become applicable to the new lease;

(3)  As long as there is a delinquent loan balance secured by a security interest, the lease may not be canceled or terminated, except for cancellation by reason of default of the lessee, and no increase over and above the fair market rent, based upon the actual use of the land demised and subject to the use restrictions imposed by the lease and applicable laws, may be imposed or become payable, and no lands may be withdrawn from the lease, except by eminent domain proceedings beyond the control of the board, except with prior written consent by the institutional lender and such consent shall not be unreasonably withheld; and

(4)  If the lease contains any provision requiring the payment of a premium to the lessor on assignment of the lease, any premium shall be assessed only after all amounts owing by any debt secured by a security interest held by [an] institutional lender shall have been paid in full.

(d)  Ownership of both the lease and the security interest by an institutional lender shall not effect or cause a merger thereof, and both interests shall remain distinct and in full force and effect unless the institutional lender elects in writing to merge said estates with the consent of the board.

(e)  The board may include in any consent form or document such provisions not inconsistent with the intent of this section as may be required to make a lease mortgageable or more acceptable for mortgageability by an institutional lender.

(f)  The purchaser, including junior lien holder, of the institutional lender's security interest, and the same is assigned to such purchaser, then the rights herein shall be exercisable by such transferee as successor in interest to the institutional lender, except that such purchase shall conform with subsection (c)(4) and, further, the transfer of such rights shall be reserved unto and exercisable only to an institutional lender.  Other purchasers may not be precluded in acquiring the institutional lender's security interest but cannot have exercisable rights as successor in interest to the original institutional lender. [L 1999, c 160, §19]

Revision Note

"June 28, 1999" substituted for "the effective date of this Act".



§166-9 - Rules.

§166-9  Rules.  The board shall adopt rules in accordance with chapter 91 in order to effectuate the purposes of this chapter.  Such rules shall provide, without limitation, for definitions; planning generally and for intensive agricultural uses; general eligibility requirements; qualifications of applicants; preference rights; disposition of leases; lease provisions; lease restrictions generally and for intensive agricultural uses; and notice of breach or default.  Rules adopted by the board for the purposes of this chapter shall be consistent with sections 171-11 and 171-20. [L 1986, c 222, pt of §1; am L 1988, c 22, §5; am L 1990, c 52, §6]



§166-10 - Agricultural park special fund.

§166-10  Agricultural park special fund.  (a)  There is created in the state treasury a special fund to be designated as the agricultural park special fund.  The proceeds in the fund shall be used for the following purposes:

(1)  Payment of agricultural park lease rents of privately owned lands under lease to the State pursuant to sections 171-112 and 166-3;

(2)  Establishing, operating, maintaining, and improving infrastructure improvements in agricultural parks designated by the department pursuant to section 166-3; and

(3)  Any other purposes deemed necessary by the department for the purpose of maintaining and operating those agricultural parks and related facilities designated by the department pursuant to section 166-3.

For the purpose of paragraph (2), infrastructure improvements may include, but shall not be limited to:  irrigation water system projects, wind power or hydro power and pumping systems, waste disposal systems, domestic water systems, roads, street lights, land and roads drainage, and bridges.

(b)  Moneys appropriated for the purpose of the fund; any other provision of the law to the contrary notwithstanding, all moneys received or collected from an agricultural park project designated pursuant to section 166-3, including residential and agricultural lot lease rents; and all money collected or received by the department for the use and maintenance of domestic and irrigation water systems within an agricultural park and other systems enumerated in subsection (a) shall be deposited into the agricultural park special fund.  All interest earned or accrued on moneys deposited in the fund shall become a part of the fund.  Moneys in the fund shall be expended upon warrants drawn by the comptroller. [L 1986, c 222, pt of §1; am L 1990, c 52, §7]



§166-11 - Lease negotiation.

[§166-11]  Lease negotiation.  (a)  The department of agriculture may negotiate and enter into leases with any person who:

(1)  As of July 1, 1996, holds a revocable permit for agricultural purposes; or

(2)  Has formerly held an agricultural lease which expired within the last ten years preceding July 1, 1996, and has continued to occupy the state land; and

(3)  Does not own agriculturally-zoned land of twenty-five acres or more in the State, individually or jointly with a spouse, or whose spouse does not own twenty-five acres or more of agriculturally-zoned land in the State.

(b)  The land eligible for lease negotiations under this section are limited to those lands:

(1)  Zoned and used for agricultural purposes;

(2)  Set aside by governor's executive order to the department of agriculture for agricultural uses only; and

(3)  Not needed by any state or county agency for any other public purpose.

(c)  In negotiating and executing a lease as authorized, the board of agriculture shall:

(1)  Require the appraisal of the parcel to determine the fair market value;

(2)  Require the payment of annual lease rent based on the fair market value established by appraisal;

(3)  Require the payment of a premium, computed at twenty-five per cent of the annual lease rent, with the premium to be added to the annual lease rent for each year of the lease equal to the number of years the lessee has occupied the land, except that the premium period shall not exceed four years; and

(4)  Recover from the lessee the costs of expenditures required by the department to convert the parcel into leasehold.

Within six months from July 1, 1996, the department shall notify in writing the permittees of lands eligible for lease negotiations under this section and shall inform the permittees of the terms, conditions, and restrictions provided by this section.  Any permittee may apply for a lease; provided that the application shall be submitted to the department in writing within thirty days from the date of receipt of notification; provided further that the department may require documentary proof from any applicant to determine that the applicant meets eligibility and qualification requirements for a lease as specified by this section. [L 1996, c 88, §2]

Revision Note

"July 1, 1996," substituted for "the effective date of this Act" and "the effective date of this section".






CHAPTER 166E - NON-AGRICULTURAL PARK LANDS

§166E-1 - Legislative findings.

[§166E-1]  Legislative findings.  The legislature finds that article XI, section 10, of the state constitution establishes that "the public lands shall be used for the development of farm and homeownership on as widespread a basis as possible, in accordance with procedures and limitations prescribed by law".

Therefore, the legislature finds that certain public lands classified for agricultural use by the department of land and natural resources should be transferred to the department of agriculture, with the approval of the board of land and natural resources and the board of agriculture, for purposes and in a manner consistent with article XI, section 10, of the state constitution.

The purpose of this chapter is to ensure the long-term productive use of public lands leased or available to be leased by the department of land and natural resources for agricultural purposes by allowing these lands to be transferred to and managed by the department of agriculture. [L 2003, c 90, pt of §1]

Note

L 2003, c 90, §3 provides:

"SECTION 3.  This Act shall not be applied so as to impair any contract existing as of the effective date of this Act [May 28, 2003] in a manner violative of either the Constitution of the State of Hawaii or Article I, Section 10, of the United States Constitution."



§166E-2 - Definitions.

§166E-2  Definitions.  For the purposes of this chapter:

"Agricultural activities" means the care and production of livestock, livestock products, poultry, or poultry products, or apiary, horticultural, or floricultural products, or the planting, cultivating, and harvesting of crops or trees.

"Aquacultural activities" means the farming or ranching or any plant or animal species in a controlled salt, brackish, or freshwater environment; provided that the farm or ranch is on or directly adjacent to land.

"Board" means the board of agriculture.

"Department" means the department of agriculture.

"Non-agricultural park lands" means lands that are not designated as agricultural parks pursuant to chapter 166. [L 2003, c 90, pt of §1; am L 2006, c 157, §2]



§166E-3 - Transfer and management of non-agricultural park lands and related facilities to the department of agriculture.

§166E-3  Transfer and management of non-agricultural park lands and related facilities to the department of agriculture.  (a)  Upon mutual agreement and approval of the board and the board of land and natural resources:

(1)  The department may accept the transfer of and manage certain qualifying non-agricultural park lands; and

(2)  Certain assets, including position counts, related to the management of existing encumbered and unencumbered non-agricultural park lands and related facilities shall be transferred to the department.

(b)  The department shall administer a program to manage the transferred non-agricultural park lands under rules adopted by the board pursuant to chapter 91.  The program and its rules shall be separate and distinct from the agricultural park program and its rules.  Non-agricultural park lands are not the same as, and shall not be selected or managed as are lands under agricultural park leases.  Notwithstanding any other law to the contrary, the program shall include the following conditions pertaining to encumbered non-agricultural park lands:

(1)  The lessee or permittee shall perform in full compliance with the existing lease or permit;

(2)  The lessee or permittee shall not be in arrears in the payment of taxes, rents, or other obligations owed to the State or any county;

(3)  The lessee's or permittee's agricultural operation shall be economically viable as specified by the board; and

(4)  No encumbered or unencumbered non-agricultural park lands with soils classified by the land study bureau's detailed land classification as overall (master) productivity rating class A or B shall be transferred for the use or development of golf courses, golf driving ranges, and country clubs.

The transfer of non-agricultural park lands shall be done in a manner to be determined by the board of agriculture.

(c)  For any encumbered or unencumbered non-agricultural park lands transferred to the department that are not being utilized or required for the public purpose stated, the order setting aside the lands shall be withdrawn and the lands shall be returned to the department of land and natural resources. [L 2003, c 90, pt of §1; am L 2004, c 25, §1]



§166E-4 - Conversion of qualified and encumbered other agricultural lands.

[§166E-4]  Conversion of qualified and encumbered other agricultural lands.  The department shall establish criteria and rules pursuant to chapter 91 and subject to approval by the board to convert qualified and encumbered non-agricultural park lands to department leases or other forms of encumbrance. [L 2003, c 90, pt of §1]



§166E-5 - Extension of qualified and encumbered non-agricultural park lands transferred to and managed by the department.

§166E-5  Extension of qualified and encumbered non-agricultural park lands transferred to and managed by the department.  Notwithstanding chapter 171, the board shall establish criteria and rules to allow the cancellation, renegotiation, and extension of transferred encumbrances by the department.  Notwithstanding any law to the contrary, qualified and encumbered non-agricultural park lands transferred to the department shall not have the respective length of term of the lease or rents reduced over the remaining fixed term of the applicable encumbrances. [L 2003, c 90, pt of §1; am L 2004, c 25, §2]



§166E-6 - Rules.

§166E-6  Rules.  The board shall adopt rules pursuant to chapter 91, including eligibility requirements for each disposition and applicant qualifications, to effectuate the purposes of this chapter. [L 2003, c 90, pt of §1; am L 2006, c 157, §3]



§166E-7 - Non-agricultural park lands special fund; established.

[§166E-7]  Non-agricultural park lands special fund; established.  (a)  There is established in the state treasury the non-agricultural park lands special fund, into which shall be deposited:

(1)  Legislative appropriations to the fund; and

(2)  All lease rent, fees, penalties, and any other revenue or funds collected from non-agricultural park lands that are transferred, or in the process of being transferred, to the department under this chapter.

(b)  Moneys in the special fund shall be used to defray the costs incurred in managing, administering, and overseeing non-agricultural park lands that are transferred, or in the process of being transferred, to the department under this chapter.

(c)  The department shall administer the non-agricultural park lands special fund. [L 2005, c 234, §1]



§166E-8 - Disposition.

[§166E-8]  Disposition.  (a)  Any provision of this chapter to the contrary notwithstanding, the department may dispose of:

(1)  Public lands and related facilities set aside and designated for use pursuant to this chapter; and

(2)  Other lands and facilities under the jurisdiction of the department pursuant to section 166E‑9 and notwithstanding chapter 171,

by negotiation, drawing of lot, conversion, or public auction.

Except as provided by subsection (d), the department shall dispose of public lands by lease.

(b)  In all dispositions, the department shall be subject to the requirements set forth in rules adopted by the board consistent with section 166E-6 and subject to the following:

(1)  All land and facilities shall be disposed of for purposes of agricultural or aquacultural activities only;

(2)  Each lessee shall derive a major portion of the lessee's total annual income earned from the lessee's activities on the premises; provided that this restriction shall not apply if:

(A)  Failure to meet the restriction results from mental or physical disability or the loss of a spouse; or

(B)  The premises are fully used in the production of crops or products for which the disposition was granted;

(3)  The lessee shall comply with all federal and state laws regarding environmental quality control;

(4)  The board shall:

(A)  Determine the specific uses for which the disposition is intended;

(B)  Parcel the land into minimum size economic units sufficient for the intended uses;

(C)  Make, or require the lessee to make, improvements that are required to achieve the intended uses;

(D)  Set the upset price or lease rent based upon an appraised evaluation of the property value, adjustable to the specified use of the lot;

(E)  Set the term of the lease that shall be not less than fifteen years nor more than sixty-five years, including any extension granted for mortgage lending or guarantee purposes; and

(F)  Establish other terms and conditions it deems necessary, including but not limited to restrictions against alienation and provisions for withdrawal by the board; and

(5)  Any transferee, assignee, or sublessee of a non-agricultural park lease shall first qualify as an applicant under this chapter.  For the purpose of this paragraph, any transfer, assignment, sale, or other disposition of any interest, excluding a security interest, by any legal entity that holds a non-agricultural park lease shall be treated as a transfer of the non-agricultural park lease and shall be subject to the approval of the board and to reasonable terms and conditions, consistent with this chapter or rules of the board that the board may deem necessary.  No transfer shall be approved by the board if the disposition of the stock or assets or other interest of the legal entity would result in the failure of the entity to qualify for a non-agricultural park land lease.

(c)  After notice of the breach or default as provided in rules adopted by the board consistent with section 166E-6, a violation of any provision in this section shall be cause for the board to cancel the lease and take possession of the land.

(d)  The board may issue easements, licenses, permits, and rights-of-entry for uses that are consistent with the purposes for which the lands were set aside or are otherwise subject to the authority of the department pursuant to section 166E‑9. [L 2006, c 157, pt of §1]



§166E-9 - Authority to plan, develop, and manage non-agricultural park lands.

[§166E-9]  Authority to plan, develop, and manage non-agricultural park lands.  In accordance with this chapter, the department may plan, develop, and manage non-agricultural park lands on:

(1)  Public lands set aside by executive order for use as non-agricultural park lands pursuant to section 171‑11;

(2)  Other lands with the approval of the board that may be subject to a joint venture partnership agreement pursuant to section 166E‑10; and

(3)  Lands acquired by the department by way of foreclosure, voluntary surrender, or otherwise pursuant to section 155-4(11). [L 2006, c 157, pt of §1]



§166E-10 - Non-agricultural park land development.

[§166E-10]  Non-agricultural park land development.  On behalf of the State or in partnership with a federal agency, a county, or a private party and except as provided in this section, the department may develop non-agricultural park lands that, at the option of the board, may be exempt from all statutes, ordinances, charter provisions, and rules of any governmental agency relating to planning, zoning, construction standards for subdivisions, development and improvement of land, and construction of buildings thereon; provided that:

(1)  The board finds the development is consistent with the public purpose and intent of this chapter and meets minimum health and safety requirements;

(2)  The development of the proposed non-agricultural park land does not contravene any safety standards or tariffs approved by the public utilities commission for public utilities;

(3)  The county in which the non-agricultural park development is proposed shall approve the non-agricultural park development; and provided further that:

(A)  The county shall approve or disapprove the development within forty-five days after the department submits preliminary plans and specifications for the development to the county.  If the county does not disapprove the development after the forty-fifth day, the development shall be deemed approved;

(B)  No action shall be prosecuted or maintained against any county, its officials, or employees, on any actions taken by them in reviewing, approving, or disapproving the plans and specifications; and

(C)  The final plans and specifications for the development shall be deemed approved by the county if the final plans and specifications do not substantially deviate from the preliminary plans and specifications.  The final plans and specifications for the project shall constitute the planning, zoning, building, construction, and subdivision standards for that development.  For purposes of sections 501-85 and 502-17, the chairperson of the board or the responsible county official may certify maps and plans of lands connected with the development as having complied with applicable laws and ordinances relating to consolidation and subdivision of lands, and the maps and plans shall be accepted for registration or recordation by the land court and registrar; and

(4)  The State shall assume the responsibility of maintaining all roads and infrastructure improvements within the boundaries if the improvements are developed exempt from applicable county ordinances, charter provisions, and rules regarding development. [L 2006, c 157, pt of §1]



§166E-11 - Lease negotiation.

[§166E-11]  Lease negotiation.  (a)  The department may negotiate and enter into leases with any person who:

(1)  Holds a revocable permit for agricultural purposes;

(2)  Has formerly held an agricultural lease or a holdover lease of public land that expired within the last ten years and has continued to occupy the land; or

(3)  Is determined by the department to have a beneficial impact on agriculture.

(b)  Lands eligible for lease negotiations under this section are limited to lands that are:

(1)  Zoned and used for agricultural purposes;

(2)  Set aside for agricultural uses only, by the governor through an executive order to the department; and

(3)  Not needed by any state or county agency for any other public purpose.

(c)  In negotiating and executing a lease as authorized, the board shall:

(1)  Require the appraisal of the parcel using standards of national appraiser organizations to determine the rental, including percentage rent;

(2)  Require the payment of a premium, computed at twenty-five per cent of the annual lease rent, with the premium to be added to the annual lease rent for each year of the lease equal to the number of years the lessee has occupied the land, except that the premium period shall not exceed four years; and

(3)  Recover from the lessee the costs of expenditures required by the department to convert the parcel into leasehold.

The department shall notify in writing those eligible for lease negotiations under this section and shall inform the applicants of the terms, conditions, and restrictions provided by this section.  Any eligible person may apply for a lease by submitting a written application to the department within thirty days from the date of receipt of notification; provided that the department may require documentary proof from any applicant to determine that the applicant meets eligibility and qualification requirements for a lease. [L 2006, c 157, pt of §1]



§166E-12 - Policy.

[§166E-12]  Policy.  Notwithstanding chapter 171, disposition of lands set aside for use pursuant to this chapter shall not be subject to the prior approval of the board of land and natural resources. [L 2006, c 157, pt of §1]



§166E-13 - Rights of holders of security interests.

[§166E-13]  Rights of holders of security interests.  (a)  Prior board action shall be required when an institutional lender acquires the lessee's interest through a foreclosure sale, judicial or nonjudicial, or by way of assignment in lieu of foreclosure, or when the institutional lender sells or causes the sale of the lessee's interest in a lease by way of a foreclosure sale, judicial or nonjudicial.  The institutional lender shall convey a copy of the sale or assignment as recorded in the bureau of conveyances.

(b)  Notwithstanding any provisions of this chapter, if any lease is subject to a security interest held by an institutional lender and if the institutional lender has given to the board a copy of the encumbrance as recorded in the bureau of conveyances:

(1)  If the lease is canceled for violation of any non-monetary lease term or condition, or if the lease is deemed terminated or rejected under bankruptcy laws, the institutional lender shall be entitled to issuance of a new lease in its name for a term equal to the term of the lease remaining immediately prior to the cancellation, termination, or rejection, with all terms and conditions being the same as in the canceled, terminated, or rejected lease, except only for the liens, claims, and encumbrances, if any, that were superior to the institutional lender before the cancellation, termination, or rejection.  If a lease is rejected or deemed rejected under bankruptcy law, the lease shall be deemed canceled and terminated for all purposes under state law;

(2)  If the lessee's interest under a lease is transferred to an institutional lender, including by reason of the provisions of paragraph (1), by reason of acquisition of the lessee's interest pursuant to a foreclosure sale, judicial or nonjudicial, and by reason of an assignment in lieu of foreclosure:

(A)  The institutional lender shall be liable for the obligations of the lessee under the lease for the period of time during which the institutional lender is the holder of the lessee's interest but shall not be liable for any obligations of the lessee arising after the institutional lender has assigned the lease; and

(B)  The provisions of section 166E‑8(b)(1) and (2) shall not apply to the lease or the demised land during such time as the institutional lender holds the lease; provided that:

(i)  For non-monetary lease violations, the institutional lender shall first remedy the lease terms that caused the cancellation, termination, or rejection to the satisfaction of the board; and

(ii)  The new lease issued to the institutional lender shall terminate one hundred twenty days from the effective date of issuance, when the institutional lender shall either sell or assign the lease,

after which date section 166E‑8(b)(1) and (2) shall apply to the new lease;

(3)  As long as there is a delinquent loan balance secured by a security interest, the lease may not be canceled or terminated, except for cancellation by reason of default of the lessee, and no increase over and above the fair market rent, based upon the actual use of the land demised and subject to the use restrictions imposed by the lease and applicable laws, may be imposed or become payable, and no lands may be withdrawn from the lease, except by eminent domain proceedings beyond the control of the board, except with prior written consent by the institutional lender and that consent shall not be unreasonably withheld; and

(4)  If the lease contains any provision requiring the payment of a premium to the lessor on assignment of the lease, any premium shall be assessed only after all amounts owing by any debt secured by a security interest held by an institutional lender shall have been paid in full.

(c)  Ownership of both the lease and the security interest by an institutional lender shall not effect or cause a merger thereof, and both interests shall remain distinct and in full force and effect unless the institutional lender elects in writing to merge the estates with the consent of the board.

(d)  The board may include in any consent form or document provisions consistent with the intent of this section as may be required to make a lease mortgageable or more acceptable for mortgageability by an institutional lender.

(e)  The rights of a purchaser, assignee, or transferee of an institutional lender's security interest, including a junior lien holder, shall be exercisable by the purchaser, assignee, or transferee as successor in interest to the institutional lender; provided that:

(1)  The purchase, assignment, or transfer shall conform with subsection (b)(4); and

(2)  The purchase, assignment, or transfer of such rights shall be reserved for and exercisable only by an institutional lender.

Other purchasers may not be precluded from acquiring the institutional lender's security interest but shall not have exercisable rights as successor in interest to the original institutional lender.

(f)  For the purposes of this section:

"Institutional lender" means a federal, state, or private lending institution licensed to do business in the State and that makes loans to qualified applicants under this chapter on the basis of a lease awarded pursuant to this chapter for security, in whole or in part, together with any other entity that acquires all or substantially all of an institutional lender's loan portfolio.

"Making a loan" means lending of new money or the renewal or extension of indebtedness owing by a qualified applicant to an institutional lender, after June 30, 2006.

"Security interest" means any interest created or perfected by a mortgage, assignment by way of mortgage, or by a financing statement and encumbering a lease, land demised by the lease, or personal property located at, affixed or to be affixed to, or growing or to be grown upon the demised land. [L 2006, c 157, pt of §1]






CHAPTER 167 - IRRIGATION WATER DEVELOPMENT

§167-1 - Findings and declaration of necessity.

[§167-1]  Findings and declaration of necessity.  It is important to the welfare of the people of Hawaii that agricultural production be developed as fully as possible.  It is further found that water presently tapped for irrigation is inadequate for the fullest development of the economy of the State.  It is therefore hereby declared that additional water and water facilities are necessary for the development of agriculture in the State.

It is the intent of the legislature that no project under this chapter shall be organized in the city and county of Honolulu or other counties without the board of agriculture first consulting the board of water supply of the city and county of Honolulu or the water board or department of each county. [L 1987, c 306, pt of §1]



§167-2 - Definitions.

[§167-2]  Definitions.  The following terms, whenever used and referred to in this chapter, have the following respective meanings, unless a different meaning clearly appears in the context:

"Acreage assessments" means any levy imposed pursuant to this chapter on the agricultural and pasture land within an irrigation project and any amount charged to the State or to the Hawaiian homes commission for the purpose of acquiring, establishing, or maintaining irrigation facilities for an irrigation project.

"Agricultural land" means that portion of the land of a land occupier lying within an existing or proposed irrigation project and of such location and character as may be profitably employed in the growing of irrigated crops; and "pasture land" means that portion of the land of a land occupier lying within an existing or proposed irrigation project and of such location and character as may be suitable with the use of water for irrigated pasture and may be profitably employed in the production of livestock or poultry.

"Board" means the board of agriculture.

"Farming" means agricultural pursuits, including the care and production of livestock and poultry, engaged in by a land occupier owning or leasing land, within any existing or proposed irrigation project.

"Government" includes the State and the United States and any political subdivision, agency, or instrumentality, corporate or otherwise, of either of them.

"Land occupier" means the owner or in the case of leased land, the lessee of lands lying within an irrigation project organized or to be organized under this chapter.

"Leased land", "leasehold", and similar expressions wherever used in this chapter shall be deemed to include land subject to and held under lease or other tenancy, purchase or homestead agreement; "lease" wherever used in this chapter means such lease, tenancy, purchase, or homestead agreement; "lessor" wherever used in this chapter includes the lessor, landlord, seller, or State as grantor of the homestead; and "lessee" wherever used in this chapter includes the lessee, tenant, purchaser, or homesteader under such lease or other agreement, as the case may be.

"Project" or "irrigation project" means an area, contiguous or noncontiguous, established under this chapter within which water is supplied to the State or the Hawaiian homes commission for the development and opening of lands for farming or to land occupiers engaged in farming.

"Water facility" includes all real and personal property, together with all improvements to the same, acquired or constructed pursuant to a plan or undertaking to provide water within a project for irrigation under this chapter.

"Water tolls" means any charges established by the board for irrigation water supplied by it to the State, the Hawaiian homes commission, and land occupiers. [L 1987, c 306, pt of §1]



§167-3 - Engineering program manager.

[§167-3]  Engineering program manager.  The board of agriculture shall appoint a registered professional engineer who shall act as engineering program manager of the irrigation water development program and have such qualifications as the board may deem necessary.  The appointment and removal of the engineering program manager shall be in accordance with chapter 76 and the engineering program manager shall perform the duties as set forth by the board. [L 1987, c 306, pt of §1; am L 2000, c 253, §150]



§167-4 - Interested members of the board or employees.

[§167-4]  Interested members of the board or employees.  No member of the board of agriculture or employees of the board shall acquire any interest, direct or indirect, in any water facility or project or in any property, included or planned to be included in any facility or project, nor shall any member of the board or employee of the board have any interest, direct or indirect, in any contract or proposed contract, for materials or services to be furnished or used in connection with any water facility or project.  If any member of the board or employee of the board owns or controls an interest, direct or indirect, in any property included or planned to be included in any water facility or project, the member of the board or employee of the board shall immediately disclose the same in writing to the board and the disclosure shall be entered upon the minutes of the board.  The member of the board or employee shall be immediately disqualified from taking any part of the action of the board relative to the water facility or project.  Failure to so disclose the interest shall constitute misconduct in office. [L 1987, c 306, pt of §1]



§167-5 - Powers.

[§167-5]  Powers.  In addition to any other powers granted to the board of agriculture for the purpose of carrying out all of its functions and duties, the board shall have the following powers for the purposes of this chapter:

(1)  To acquire by eminent domain, water and water sources either above or underground, watershed, reservoir sites, rights-of-way over lands and property for paths, trails, roads, and landing sites, ditches, tunnels, flumes, reservoirs, and pipelines necessary or proper for the construction and maintenance of water facilities for conveying, distributing, and transmitting water for irrigation and domestic use and for such other purposes as may properly fall within the scope of its activities in creating, managing, controlling, operating, and maintaining irrigation water facilities, any of which purposes shall be held to be for a public use and purpose;

(2)  To make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the board, including, without prejudice to the generality of the foregoing, contracts and other instruments for the purchase or sale of water and for the purchase or lease of water facilities for irrigation of the area, including but not limited to the production of agricultural products and the land on which the facilities are situated, and for securing to the owners and occupiers of land already using water in a project a priority right to so much water from those of their sources and facilities which are taken over for the project as is required for the purposes or needs of the land, whether agricultural or nonagricultural in nature, as such purposes or needs exist at the inception of the project or are then contemplated in the immediate future;

(3)  To make and from time to time amend and repeal bylaws and rules, not inconsistent with this chapter, which upon compliance with chapter 91 shall have the force and effect of law, to carry into effect the powers and purposes of the board;

(4)  To make surveys for the purposes of determining the engineering and economic feasibility of each project;

(5)  To conduct or have prepared comprehensive studies of the crops, livestock, and poultry which may be profitably grown or produced within each project and the probable market for such crops, livestock, and poultry;

(6)  To conduct feasibility studies of the economic potential of the area;

(7)  To determine the probable costs and value of providing water for irrigation in any proposed project;

(8)  To investigate and make surveys of water resources, including the possibility and feasibility of inducing rain by artificial or other means;

(9)  To define and redefine the boundaries of projects and to consolidate or separate projects, existing or proposed pursuant to this chapter, provided that in the event the redefinition of the boundaries or the consolidation or separation previously effected increased the total amount required to be derived from acreage assessments upon lands within the existing project or projects by more than five per cent or will require an increase in the tolls charged for water supplied to the lands or will reduce the amount of water normally available for distribution to the lands, then the redefinition, consolidation, or separation may be accomplished only after notice has been published and a public hearing held as required for the formation of a project upon the initiative of the board.  At the hearing, right to protest and the procedure relative to protest shall be the same as specified in section 167-17 concerning the formation of projects, and the proposed redefinition of boundaries, consolidation, or separation of projects shall not be accomplished if protests, such as would be sufficient to prevent the action if it were the formation of a project, are filed by owners and lessees of land within the existing projects or projects affected thereby.

The board is empowered, upon petition of land occupiers as provided by section 167-13, or upon petition of the Hawaiian homes commission or upon its own initiative, to prepare detailed plans for the acquisition or construction of facilities for irrigation or for economic development which in its opinion are economically feasible, to prepare estimates of the probable cost of each, and to prepare estimates of the water tolls and acreage assessments required for the cost of operation and the amortization of the investment of each project, so that the project shall be self-supporting. [L 1987, c 306, pt of §1]



§167-6 - Further powers.

§167-6  Further powers.  (a)  The board of agriculture shall also have the power to:

(1)  Establish and certify the total amount of acreage assessments to be levied annually and collect the assessments within each project;

(2)  Set and from time to time revise tolls that it shall charge for the water provided by its facilities, subject to the rate policies established hereunder;

(3)  Establish priorities between the several lands included in a project according to the use to which the lands are put or other reasonable basis for classification;

(4)  Govern the furnishing of water in the event of a shortage of supply and to correlate water tolls with these priorities;

(5)  Charge and collect water tolls, fees, and other charges established in connection herewith;

(6)  Sell, exchange, transfer, assign, or pledge any property, real or personal, or any interest therein, to any person, firm, corporation, or government, except as prohibited by the laws of the State;

(7)  Hold, clear, and improve property;

(8)  Borrow money for any of the purposes hereunder;

(9)  Insure or provide for the insurance of the property or operations of the board against such risks as the board may deem advisable;

(10)  Include in any construction contract executed in connection with a project, stipulations requiring that the contractor and any subcontractors comply with requirements as to minimum wages and maximum hours of labor, and comply with any conditions that the federal government may have attached to its financial aid of the project;

(11)  Delegate to the chairperson or employees of the department, subject to the board's control and responsibility, powers and duties as may be lawful or proper for the performance of the functions vested in the board;

(12)  Set, charge, and collect interest and a service charge on delinquent payments due on water tolls, acreage assessments, or other related accounts; provided that the rate of interest shall not exceed one per cent per month and the service charge shall not exceed $7 for each delinquent payment;

(13)  Collect delinquent acreage assessments in accordance with sections 231-61 to 231-70; provided that the chairperson shall have all of the powers provided to the director of taxation or state tax collector under chapter 231 that may be necessary or convenient to collect delinquent acreage assessments;

(14)  Accept a security interest in real or personal property for a debt restructured under a payment plan for delinquent water tolls, acreage assessments, or other related irrigation project accounts subject to the rate of interest set forth in paragraph (12); and

(15)  Foreclose upon or otherwise enforce the security interest accepted under paragraph (14) by any method provided for by law and to hold title to, maintain, use, manage, operate, sell, lease, or otherwise dispose of that personal or real property to recover the debt secured.

(b)  The board shall also have the power to enter into any repayment or other contracts with the United States for the construction, operation, and maintenance of any projects as may be required or provided for by the federal reclamation laws, or acts amendatory thereof or supplementary thereto, or other federal laws, and further to borrow money or accept grants or assistance from the federal government, or any department, bureau, or agency thereof with respect to the engineering, construction, operation, and financing of any project hereunder.  The board shall make every effort to obtain all federal aid possible for the purposes of this chapter.

(c)  In making surveys, studies, and investigations, in planning and designing, and in constructing projects and facilities for irrigation, the board shall also have power to include therein surveys, studies, and investigations of, plans and designs for, and construction of facilities for flood control and the utilization of water for the production of hydroelectric power, where the same may be practicable in conjunction with the formation and operation of an irrigation project or projects. [L 1987, c 306, pt of §1; am L 1992, c 97, §1; am L 1998, c 102, §1]



§167-7 - Issuance of revenue bonds.

§167-7  Issuance of revenue bonds.  (a)  The board of agriculture shall have the power to issue revenue bonds in the name of the department in amounts as may be authorized by the legislature.  All revenue bonds shall be issued pursuant to part III of chapter 39, except as provided in this chapter, to finance in whole or in part, the cost of construction, acquisition, or maintenance of any water facility or irrigation project hereunder, and, in connection therewith, to pledge or assign for the punctual payment of the revenue bonds, and interest thereon, any and all revenues derived from any project or projects undertaken by the board, in an amount sufficient to pay the principal and interest of the revenue bonds as they become due, and to create and maintain reasonable reserves or sinking funds therefor.  Funds of the board, not otherwise required, may be advanced to pay necessary expenses incurred in making preparation for the issuance of revenue bonds under this chapter, and to take any other action necessary or proper in connection therewith.

(b)  All revenue bonds issued pursuant to this chapter shall be issued in the name of the department and not in the name of the State.

(c)  The board, with the approval of the governor, may designate by resolution all or any portion of an irrigation project or projects undertaken pursuant to this chapter; provided that for the purposes of this section, "undertaking" shall have the same meaning as used in part III of chapter 39. [L 1987, c 306, pt of §1; am L 1995, c 139, §2]



§167-8 - Investment of funds.

[§167-8]  Investment of funds.  The director of finance may authorize the investment of any funds held in reserves, or any funds not required for immediate disbursement, in property or securities in which savings banks may legally invest funds subject to their control. [L 1987, c 306, pt of §1]



§167-9 - Security for funds deposited by board.

[§167-9]  Security for funds deposited by board.  The board of agriculture may by resolution provide that all moneys deposited by it shall be secured:

(1)  By any securities by which funds deposited by the director of finance of the State may be legally secured, as provided in section 38-3; or

(2)  By an undertaking with such sureties as shall be approved by the board faithfully to keep and pay over upon the order of the board any such deposits and agreed interest thereon, and all banks and trust companies are authorized to give any such security for the deposits. [L 1987, c 306, pt of §1]



§167-10 - Eligibility of revenue bonds for investment.

[§167-10]  Eligibility of revenue bonds for investment.  It shall be legal for the State and any of its political subdivisions, or any political or public corporation, including the employees' retirement system of the State, or any instrumentality of the State, or any insurance company, building and loan association, savings bank, trust company, or any bank or other financial institution operating under the laws of the State, or for any personal representative, guardian, trustee, or other fiduciary, or any educational, charitable, or eleemosynary institution to invest their funds or moneys in their custody in the revenue bonds issued hereunder; provided that the foregoing shall not be deemed to obviate or otherwise affect any statutory or other requirement with respect to the use of judgment and care in investing any such funds.  No holder of any revenue bonds issued hereunder, however, shall have the right to compel any exercise of the taxing power of the State to pay the bonds or interest thereon. [L 1987, c 306, pt of §1]



§167-11 - Rate policy; sale of excess water.

§167-11  Rate policy; sale of excess water.  The board of agriculture shall have the power to fix and adjust rates and charges for the furnishing of irrigation or domestic water and for water service so that the revenues derived therefrom shall be sufficient to cover the cost of operation, maintenance, replacement, and debt service on revenue bonds in compliance with part III of chapter 39, and may make charges as may be necessary to cover the capital cost of the system or other costs incurred in connection with the system.

Nothing in this chapter shall be construed to prevent the board from selling water to persons other than land occupiers and other consumers within a water project in the event and to the extent that water in excess of the needs of the land occupiers and other consumers may from time to time be available. [L 1987, c 306, pt of §1; am L 1995, c 139, §3]



§167-12 - Lands included within irrigation projects.

[§167-12]  Lands included within irrigation projects.  Except as otherwise expressly permitted in the chapter, lands to be included within an irrigation project shall be only those used or to be used in farming.  The number of acres of agricultural and pasture land of each land occupier within the project shall be determined by the board of agriculture and shall not be increased or decreased, nor shall any such land included within a project thereafter be withdrawn, after final determination to construct the project, except in the manner and with the limitations specified in this chapter by redefining the boundaries of a project.  The project shall include only such lands as can be adequately irrigated by the quantity of water and facilities to be provided under normal conditions of supply.  No land which at the time of formation of the project is irrigated, or is devoted to the cultivation for commercial purposes of sugar, pineapples, coffee, bananas, citrus, papayas, or macadamia nuts, or other horticultural crops, whether or not the land so devoted is irrigated, or is being devoted to an industrial or townsite or other use of greater economic value than agriculture shall be included in the project if the owner of the land (or the land occupier thereof if other than the owner, in the event that the land occupier is legally chargeable with the acreage assessments) shall object in writing to the inclusion.  The foregoing provisions of this paragraph shall be applicable to all irrigation projects.

Notwithstanding the limitation expressed in the foregoing paragraph, lands of the State used by the University of Hawaii for experimental farms may be included in irrigation projects, provided the board of regents undertakes the payment of water tolls and acreage assessments and for the purposes of the inclusion the University of Hawaii shall be deemed a land occupier within the meaning of this chapter.  Lands within the farms shall be assessed accordingly as the same are of the character of agricultural or pasture lands, as defined in this chapter, although they are used for experimental purposes.  The assessments shall not, however, become a lien upon the lands. [L 1987, c 306, pt of §1]



§167-13 - Petition of land occupiers for formation of water project.

[§167-13]  Petition of land occupiers for formation of water project.  Land occupiers, including the Hawaiian homes commission, comprising at least sixty per cent of the acreage of lands lying within an area proposed to be organized into a water project may file a petition with the board of agriculture requesting that the project be organized.  Where any of the lands of the petitioners in the proposed area are leased lands, it shall be necessary for the lessor and lessee to join in the petition.  The petition shall contain a general description and the acreage of the area proposed to be organized into a water project and shall state the acreage owned or leased by each of the petitioners within that area.  Before the board shall commence any water project involving homesteaded lands of the Hawaiian homes commission, it shall require the commission to assure the payment of any acreage assessment thereon, in pursuance of section 208(5) of the Hawaiian Homes Commission Act, 1920. [L 1987, c 306, pt of §1]



§167-14 - Petition of Hawaiian homes commission for formation of irrigation project, community pastures.

[§167-14]  Petition of Hawaiian homes commission for formation of irrigation project, community pastures.  The Hawaiian homes commission may petition the board of agriculture to organize irrigation projects for any of the lands designated as "available lands" in the Hawaiian Homes Commission Act, 1920, whether or not the lands are occupied in whole or in part.  If the lands for which the proposed project is to be organized are not occupied or are occupied by persons whose rights to occupancy will expire before the project water will be supplied to the lands, no notice need be published nor public hearing held as in section 167-16 required.  Project water may be supplied to community pastures established by the Hawaiian homes commission within any project even though the pastures exceed one hundred acres in area.  Before the board commences any irrigation project involving community pastures it shall require agreement from the Hawaiian homes commission that tolls for water supplied to and acreage assessments upon the pastures shall be paid by the commission.  Before the board commences any irrigation project involving available lands which the Hawaiian homes commission desires to develop and open for small scale farming it shall require agreement from the Hawaiian homes commission that in the event the development and opening of the lands does not enable the making of acreage assessments sufficient to repay the costs of construction of the project that the same will be paid by the commission.  The payments referred to in this section may be made by the Hawaiian homes commission from any of its funds designated or created by Congress for that purpose. [L 1987, c 306, pt of §1]



§167-15 - State lands, formation of irrigation project.

[§167-15]  State lands, formation of irrigation project.  The board of agriculture may organize irrigation projects for lands under its control, whether or not the lands are occupied in whole or in part.  If the lands for which the proposed project is to be organized are not occupied or are occupied by persons whose rights to occupancy will expire before the project water will be supplied to the lands, no notice need be published nor public hearing held as in section 167-16 required.  The costs of construction of the project, shall be paid by the board, in the event and to the extent that the development and opening of the lands does not enable the making of acreage assessments sufficient to repay construction costs, from any funds in the state treasury derived from the lease or license of public lands or waters, which funds are hereby made available for such purposes. [L 1987, c 306, pt of §1]



§167-16 - Consideration of petitions; notice and hearing.

[§167-16]  Consideration of petitions; notice and hearing.  When more than one petition is filed covering portions of the same territory, the board of agriculture may consolidate the petitions.  Having received the petitions, on the basis of such evidence as may be submitted to it by the petitioners and on the findings of investigations or surveys made by or for it, or by other governmental agencies, the board shall establish such irrigation projects as it deems necessary to carry out the purposes of this chapter.  Before making a final determination to establish a project or projects, the board shall hold a hearing, notice of which shall be duly advertised in the same manner and form, as nearly as may be, as provided in section 167-17. [L 1987, c 306, pt of §1]



§167-17 - Formation of irrigation project on initiative of board; notice and hearing; protests.

§167-17  Formation of irrigation project on initiative of board; notice and hearing; protests.  The board of agriculture may organize irrigation projects upon its own initiative.  In this event, it shall fix a date for public hearing upon the proposed project, which date shall not be less than sixty days after the first public notice thereof in the county in which the project is proposed.  The notice shall be given once in each of four successive weeks, describing or identifying the area to be included in and general details of the proposed project, stating the time and place of the public hearing.  If the owners of fifty-five per cent of the acreage of agricultural and pasture lands proposed to be organized into an irrigation project at the hearing or prior thereto file written protest against the proposed project, the project shall not be made and proceedings shall not be renewed within twelve months from the date of closing the public hearing, unless each and every owner protesting withdraws each and every owner's protest; provided that any lessee of any agricultural or pasture lands included within the proposed project, who, by the express terms of the lessee's lease must pay the assessment contemplated hereunder shall be subrogated to all the rights of the owner to protest by filing at the hearing or prior thereto written protest against the proposed project, the written protest to be accompanied by a certified copy of the lease; provided further that any lessor, at any time before the closing of the public hearing, may make void the protest of the lessor's lessee on consideration of the filing with the board a duly acknowledged waiver of the provision in the lease which requires the lessee to pay the assessment, and a written undertaking of the lessor to pay the assessment to be made on account of the proposed project; and further provided that a project may be instituted without further public notice for a smaller acreage within the acreage described in the public notice in the event the board determines the smaller project to be economically feasible, if written protests by the owners, or lessees subrogated to the right to protest, of fifty-five per cent of the smaller acreage shall not be filed. [L 1987, c 306, pt of §1; am L 1998, c 2, §33]



§167-18 - Approval of legislature, appropriations.

[§167-18]  Approval of legislature, appropriations.  Funds for acquisition or construction of irrigation facilities for each project, established by the board of agriculture under sections 167-13, 167-14, 167-15, and 167-17, may be requested from the legislature, as an appropriation to be repaid without interest to the general funds of the State by the board from water tolls, acreage assessments, and other receipts of the board within such period as may be specified in the act making the appropriation. [L 1987, c 306, pt of §1]



§167-19 - Administration of irrigation project; acreage assessments; liens.

§167-19  Administration of irrigation project; acreage assessments; liens.  (a)  All irrigation projects established pursuant to this chapter shall be administered by the board of agriculture.  In making the final determination to establish a project, the board shall:

(1)  Determine the proportion of acreage assessments to be borne by the agricultural land and pasture land within the project; and

(2)  Have the engineering program manager prepare a map setting forth in detail the exterior boundaries of the lands to be included within the project and an acreage assessment roll listing all known land occupiers whose lands are to be included within the project.  The proportion of acreage assessments to be borne by pasture land, at the discretion of the board, may be less than but not more than the proportion to be borne by agricultural land, in which event the agricultural land shall be first served with water in times of drought or shortage of supply.  The proportions to be borne by agricultural and pasture lands shall be certified by the board and shall not be changed after final determination to establish the project, except in conjunction with a redefinition of the boundaries of or consolidation or separation of the project, and then only in the manner and within the limitations specified in conjunction therewith.

The board shall determine and certify on or before June 30 of each year the amount of acreage assessments necessary in that fiscal year for the acquisition, construction, operation, and maintenance of irrigation facilities for each project, and the acreage of agricultural and pasture land of each land occupier within the project.  The department shall immediately notify the land occupiers of the amounts assessed on the respective properties and the payment due date.

(b)  Upon the board's certification, the chairperson or the chairperson's designee shall determine the acreage assessment to be levied against the property of each land occupier in the following manner:

(1)  By determining the amount of acreage assessments to be borne by the agricultural land and the pasture land within the project according to the proportion previously certified by the board;

(2)  By dividing the amount of acreage assessment to be borne by the agricultural land by the number of cultivatable acres, excluding streams, dry gulches, and uncultivatable or unusable lands, within the project and multiplying the quotient by the number of  cultivatable acres of agricultural land, except the board may by rules adopted pursuant to chapter 91 set a minimum acreage assessment for uncultivatable or unusable lands, of the occupier within the project; and

(3)  By dividing the amount of acreage assessment to be borne by the pasture land by the number of acres of pasture land within the project and multiplying the quotient by the number of acres of pasture land of the land occupier within the project.

The acreage assessments shall be in addition to any real property taxes, and shall be collected by the board together with the monthly water tolls.  Except in the case of public lands and lands designated as "available lands" under the Hawaiian Homes Commission Act, 1920, acreage assessments shall be a paramount lien against the entire tract, including improvements, of the land occupier of which the assessed agricultural or pasture land, or both, of the land occupier included within the project forms a part.  Acreage assessments levied pursuant to this chapter shall be a lien against each lot or parcel of land assessed from the date of board certification declaring the assessment, and these liens shall have priority over all other liens except real property tax liens and prior recorded state tax liens on real property.  The lien may be foreclosed in the same manner as liens for taxes in accordance with sections 231-61 to 231-70.  In case of the foreclosure of any homestead land pursuant to sections 231-61 to 231-70, the foreclosure sale shall be subject to chapter 171.  In the case of public lands and lands designated as "available lands" under the Hawaiian Homes Commission Act, 1920, acreage assessments shall not constitute a lien on the property involved and notice of any delinquent acreage assessment shall be served upon either the board of land and natural resources or the Hawaiian homes commission, as applicable, for payment.

(c)  All or any portion of the acreage assessments collected under this chapter, as determined by the board, exclusive of acreage assessments imposed on lands within an irrigation project financed through the issuance of revenue bonds, shall be deposited into the irrigation system revolving fund.  Acreage assessments imposed on lands within an irrigation project financed through the issuance of revenue bonds shall be deposited into the irrigation water development special fund.

(d)  Water tolls fixed by the board for each project under this chapter shall be collected by the board under such reasonable rules and procedures as it may establish and may modify from time to time.

(e)  All water tolls, acreage assessments, and receipts from properties sold by way of foreclosure for failure to pay acreage assessments shall be realizations of the board. [L 1987, c 306, pt of §1; am L 1992, c 97, §2; am L 1995, c 139, §4; am L 1999, c 225, §1; am L 2001, c 140, §1]



§167-20 - Furnishing domestic water.

[§167-20]  Furnishing domestic water.  In conjunction with any irrigation project which it has established, and subject to pertinent provisions of law governing the supply, the board of agriculture may establish a system for and supply water for domestic purposes to residents within and in close proximity to the irrigation project.  The system shall be established only if (1) the board determines that it would be advisable and in the public interest to provide the domestic supply; (2) its construction and operation by the board has been consented to by the board of water supply of the county in which the project is situated, and by a majority of the land occupiers within the irrigation project; and (3) if under normal conditions of water availability, the operation of the system will not prejudice or interfere with the supply of irrigation water to the land occupiers within the project.  The board may also subject to the limitations previously set forth in this section, take over, improve, and operate any existing system for the supply of domestic water if requested so to do by the owners and operators of the system. [L 1987, c 306, pt of §1]



§167-21 - Repayment of certain state advances.

[§167-21]  Repayment of certain state advances.  (a)  Whenever under legislative authorization, past, present or future, general obligation bonds of the State are issued or the proceeds of general obligation bonds of the State are used, by way of advancement, for the establishment and construction of any specific project under the jurisdiction of the board of agriculture in its irrigation water program, the board may repay the same to the director of finance, upon the expiration of ten years from the time of initial irrigation service to the project, which ten-year term shall be the development period, as repayment on account of the advancement.  Such payments shall be made over the period of the next succeeding forty years after the termination of the development period, the total of which payments shall be sufficient to reimburse the State for redemption of the bonds together with interest paid by the State in respect of the same.

(b)  The foregoing method of repayment of advances shall be effective for each phase of any multiphase project, the amortization period for the advancement commencing ten years from the time that facilities to provide irrigation service for each new project phase are put into operation.

(c)  In the event that changing use of the land in a project substantially increases revenues, or other circumstances make it reasonably possible or desirable for the board to accelerate the amortization of advances it shall be permitted to do so. [L 1987, c 306, pt of §1]



§167-22 - Irrigation system revolving fund.

§167-22  Irrigation system revolving fund.  (a)  There is established the irrigation system revolving fund, into which shall be deposited:

(1)  All legislative appropriations to the irrigation system revolving fund; and

(2)  All or any portion of the receipts and revenues collected under this chapter, as determined by the board of agriculture, exclusive of the receipts and revenues deposited into the irrigation water development special fund.

(b)  The irrigation system revolving fund shall be administered by the department of agriculture.  Moneys in the revolving fund shall be expended for:

(1)  Administrative costs, engineering surveys, economic studies, plans, and maps; and

(2)  Other water projects or purposes of the board of agriculture.

In the event any moneys are expended from the revolving fund for engineering surveys, economic studies, plans, and other expenses directly attributable to any water project, or for the establishment of any water project, the amount of the expenditures shall be reimbursed to the revolving fund from any funds received by the board for and on account of the project. [L 1987, c 306, pt of §1; am L 1995, c 139, §5]



§167-22.5 - Irrigation water development special fund.

[§167-22.5]  Irrigation water development special fund.  (a)  There is established in the state treasury the irrigation water development special fund, into which shall be deposited:

(1)  Appropriations by the legislature to the irrigation water development special fund;

(2)  All receipts and revenues derived from irrigation projects financed through the issuance of revenue bonds;

(3)  All or any portion of the receipts and revenues collected under this chapter, as determined by the board, whether or not receipts or revenues are derived from irrigation projects financed through the issuance of revenue bonds; and

(4)  Interest earned or accrued on moneys in the irrigation water development special fund.

(b)  Moneys in the irrigation water development special fund shall be used by the board for the following purposes:

(1)  Planning, design, improvement, construction, land acquisition, and equipment necessary for the development, operation, or maintenance of an irrigation project;

(2)  Payment of debt service on revenue bonds issued by the department for irrigation project purposes, and the establishment of debt service and other revenues deemed necessary by the board;

(3)  Reimbursement of the general fund for debt service on general obligation bonds issued to finance irrigation projects where the bonds are designated to be reimbursable out of the irrigation water development special fund; and

(4)  Any other purpose deemed necessary by the board for the purpose of planning, designing, improving, constructing, developing, operating, and maintaining irrigation projects. [L 1995, c 139, §1]



§167-23 - Molokai irrigation system water users advisory board; establishment; meetings.

[§167-23]  Molokai irrigation system water users advisory board; establishment; meetings.  (a)  There is established a Molokai irrigation system water users advisory board, to be appointed by the governor under section 26-34.  The advisory board shall consist of six members, as follows:

(1)  A homestead farmer user on Molokai;

(2)  A nonhomestead farmer user on Molokai;

(3)  The designee (by name rather than office) of the Molokai Farm Bureau;

(4)  The designee (by name rather than office) of Hikiola Cooperative, Inc.;

(5)  The designee (by name rather than office) of the Molokai-Lanai soil and water conservation district; and

(6)  The designee (by name rather than office) of the department of Hawaiian home lands.

The members of the advisory board shall serve without compensation, but shall be entitled to reimbursement for necessary expenses while attending meetings and while in the discharge of their duties.  For administrative purposes, and pursuant to section 26-35, the advisory board shall be placed within the department of agriculture.

(b)  The advisory board shall meet with the department of agriculture at least six times each year.  The meetings shall be held on Molokai, whenever possible.

The advisory board's duties and responsibilities shall be to advise the department on matters of concern to the users of the system, to provide support for improvements to the irrigation facilities, to participate in the long-range planning of the system, and to act as liaison between the users and the department. [L 1992, c 131, §3]



§167-24 - Irrigation repair and maintenance special fund.

[§167-24]  Irrigation repair and maintenance special fund.  (a)  There is established in the state treasury the irrigation repair and maintenance special fund that shall be administered by the board.

(b)  Moneys in the irrigation repair and maintenance special fund shall be used to fund repair and maintenance of the following irrigation systems:

(1)  East Kauai irrigation system;

(2)  Kekaha ditch;

(3)  Kokee ditch;

(4)  Maui Land/Pioneer Mill irrigation system;

(5)  Waiahole ditch;

(6)  Lower Hamakua irrigation system;

(7)  Molokai irrigation system;

(8)  Upcountry Maui irrigation system;

(9)  Waimanalo irrigation system;

(10)  Waimea irrigation system;

(11)  East Maui irrigation system;

(12)  Kauai coffee irrigation system;

(13)  West Maui irrigation system;

(14)  Kau irrigation system;

(15)  Honomalino irrigation system;

(16)  Wahiawa reservoir and ditch system; and

(17)  Other privately-owned irrigation systems on former sugarcane and pineapple plantation lands that have been converted to diversified agriculture.

(c)  The irrigation repair and maintenance special fund shall be funded by legislative appropriations, including general obligation bond funds and federal funds.

(d)  Landowners may apply for funding assistance from the irrigation repair and maintenance special fund; provided that the landowner:

(1)  Provides matching funding equal to the amount received from the irrigation repair and maintenance special fund;

(2)  Agrees to file a petition for declaratory ruling pursuant to section 205-45 designating a majority of all land served by the water produced by the irrigation system as important agricultural lands as defined under section 205-42 and notifies the board and county of the petition and designation for the purpose of inclusion on maps; and

(3)  Agrees to use, or provide for the use of, all lands owned or controlled by the landowner and served by the water produced by the irrigation system for agricultural production.

The board shall develop processes, policies, standards, and criteria for selecting the landowners that are to receive funding and the amount of such funding.  The board shall also develop processes, policies, standards, and criteria for determining the amount of funding provided to irrigation systems in subsection (b) owned by the State.

(e)  As used in this section:

"Diversified agriculture" means agricultural operations that produce diversified agricultural products, including flowers, nursery products, vegetables, herbs, melons, seed crops, macadamia nuts, aquaculture, coffee, milk, cattle, eggs, hogs, and fruit.

"Irrigation system" means the agricultural system of intakes, diversions, wells, ditches, siphons, pipes, reservoirs, and accessory facilities established to provide water for agricultural production.

"Landowner" means a private entity that:

(1)  Owns agricultural land, formerly used as a sugarcane or pineapple plantation, that contains a privately-owned irrigation system that is necessary for the sustained production of diversified agriculture on the land served by the irrigation system; or

(2)  Owns, or partially owns, an irrigation system listed in subsection (b)(1) through (17). [L 2006, c 233, §1]






CHAPTER 168 - IRRIGATION AND WATER UTILIZATION PROJECTS

§168-1 - Administration of chapter.

[§168-1]  Administration of chapter.  The board of agriculture in its irrigation water development program is charged with the administration of this chapter. [L 1987, c 306, pt of §2]



§168-2 - Powers.

§168-2  Powers.  In addition to any other powers conferred upon the board of agriculture, the board shall have the powers hereinafter set forth.  The board shall have the power to make preliminary surveys and engineering studies, and to construct irrigation and water utilization projects, designed to serve and supply the owners and occupants of lands, and to manage, control, operate, and maintain the projects in accordance with this chapter.  If, in the board's reasonable discretion, existing civil service staff is inadequate to service the projects or the project facilities, the board shall also have the power to contract for services with the private sector for operation or maintenance of project facilities with any qualified person.  It shall also have the power to contract with domestic water users including the counties.  It shall further have the power to contract with the government of the United States or any bureau or agency thereof with regard to the construction or the financing of a system.

The board shall have power to fix, charge, and collect reasonable water rates for service from the water system to defray the cost of operation, maintenance, and replacements of the system.  It shall also have the power to acquire by eminent domain, water and water sources either above or underground watersheds, reservoir sites, rights-of-way over lands and property for paths, trails, roads, and landing sites, ditches, tunnels, flumes, reservoirs, and pipelines necessary or proper for the construction and maintenance of a system for conveying, distributing, and transmitting water for irrigation and domestic use and for such other purposes as may properly fall within the scope of its activities in creating, managing, controlling, operating, and maintaining an irrigation and water utilization system.  The power of eminent domain shall be exercised in the manner and under the procedure provided by law. [L 1987, c 306, pt of §2; am L 1998, c 289, §1]



§168-3 - Funds.

[§168-3]  Funds.  The board of agriculture shall pay all receipts and revenues received by it from the operation of an irrigation and water utilization system into the irrigation system revolving fund established under section 167-22.  The fund shall be used and expended for the following purposes:

(1)  Payment of the operating and maintenance costs of the system;

(2)  Repairs, replacements, additions, and extensions;

(3)  Reimbursement to the State the amount of any principal or interest due upon any bond issue under this chapter. [L 1987, c 306, pt of §2]



§168-4 - Preference.

[§168-4]  Preference.  To the extent that the same may be necessary from time to time for the satisfaction of their water needs, domestic and agricultural, the Hawaiian homes commission and lessees of the Hawaiian homes commission shall at all times, upon actual need therefor being shown to the board of agriculture, have a prior right to two-thirds of the water developed for the Molokai irrigation and water utilization project by the tunnel development extending to Waikolu valley and ground water developed west of Waikolu valley, which was planned by the board of land and natural resources as the first stage of the Molokai irrigation project. [L 1987, c 306, pt of §2]



§168-5 - Irrigation systems account.

§168-5  Irrigation systems account.  (a)  There shall be a special account in the irrigation system revolving fund of the board of agriculture to be known as the "irrigation systems account".  The director of finance may make temporary use of any portion or all of the money not immediately needed for construction and operation of an irrigation system for the purpose of paying warrants drawn on the treasury for current indebtedness of the State, or for deposit in the state sinking fund for the repayment of bonds, or for investment in state bonds; provided that sufficient of the sums so taken, deposited or invested shall be redeposited to the credit of the irrigation systems account prior to the time when any engagement for the payment from the account falls due.

The moneys from the account shall be expended upon warrants drawn by the comptroller for the purposes of this chapter.

(b)  In connection with the construction, operation, or maintenance of a project, the board may use such contributions of labor, materials, and property, including money, as may be allocated or otherwise made available by any person or instrumentality whatsoever, if in the judgment of the board the acceptance thereof, will not limit the scope of construction or operation of a project provided for by this chapter.

(c)  Money received and accepted under this section shall be available for expenditure for the purposes for which contributed in like manner as if the sums had been specifically appropriated for such purposes.

(d)  Any provision of this chapter or any other state law to the contrary notwithstanding, it is expressly provided that, in the event that it is found possible to secure federal funds made available under any act of Congress to be expended in connection with or for the construction of a project authorized by this chapter, the board may enter into such undertakings with the proper officers or agencies of the federal government, agree to such conditions, and do and perform such other acts and things as may be necessary, or be required by such acts of Congress or any regulations or requirements of the federal government, as a condition to securing the federal funds for the project.

(e)  Any other provision of law to the contrary notwithstanding, any bonds issued under this chapter may, with the approval of the governor, be deposited with and pledged to, or be otherwise disposed of to, the United States or any board, agency, or instrumentality of the United States government, to secure the repayment, or in actual payment, of any loans or advances made or to be made, under any act or acts of Congress authorizing the loans or advances, by the United States or any such board, agency, or instrumentality to the State for the construction, in whole or in part, of a project authorized under this chapter or the cost of which, or any portion thereof, would be payable or could legally be paid, out of the proceeds of the bonds if sold.

(f)  Any other provision of law to the contrary notwithstanding, the board may use moneys from the irrigation [systems] account to contract for operation or maintenance of the project facilities if the board deems such action to be in the public interests. [L 1987, c 306, pt of §2; am L 1998, c 289 §2]



§168-6 - Development period.

[§168-6]  Development period.  The board of agriculture shall fix a development period for a project authorized by this chapter not to exceed ten years from and including the first calendar year in which water is first delivered for the lands in the project.  During the development period the board shall annually fix the tolls to be charged for water use and for acreage service charges, so that the cost of operation and maintenance of the project during the development period plus any amounts reimbursable to the State under section 168-3 will be returned over the full development period. [L 1987, c 306, pt of §2]



§168-7 - Construction, when.

[§168-7]  Construction, when.  No actual construction of the physical features of a project shall be undertaken unless (1) lands or interests in lands deemed by the board of agriculture to be necessary for the construction and operation of the major features of the project works have been secured, or negotiations therefor have been initiated and it is indicated that the lands or interests in lands can be secured, at prices satisfactory to the board; and (2) the board has found (A) that water rights adequate for the purposes of the project have been acquired with titles and at prices satisfactory to the board or have been initiated and can be perfected in conformity with the law of the State and in a manner satisfactory to the board, and (B) that the water rights can be utilized for the purposes of the projects in a manner satisfactory to the board. [L 1987, c 306, pt of §2]



§168-8 - Rules.

[§168-8]  Rules.  The board of agriculture may perform any and all acts and make such rules as may be necessary and proper for the purpose of carrying out this chapter, which upon compliance with chapter 91 shall have the force and effect of law. [L 1987, c 306, pt of §2]






CHAPTER 169 - PRIVATE AGRICULTURAL PARKS

§169-1 - Private agricultural parks.

[§169-1]  Private agricultural parks.  The owners of one or more contiguous parcels, including public lands, within the agricultural district may establish a private agricultural park.  The owners shall register the private agricultural park agreement with the department of agriculture, on forms prescribed and prepared by the department, which shall include the following information for each private agricultural park:

(1)  The names and addresses of all the parties;

(2)  The tax map parcel numbers and number of acres in each parcel to be included in the private agricultural park;

(3)  The types of agricultural activities and products being produced or to be produced by each party, including non-agricultural by-products that may include renewable sources of energy for the production of electrical energy or liquid fuel and cold water for cooling, processing, and air conditioning purposes; and

(4)  Other information that the department of agriculture determines may be of assistance in promoting the private agricultural park;

provided that, by subsequent filings, a private agricultural park may add or delete parties and parcels from its original filing. [L 2009, c 122, pt of §2]



§169-2 - Activities permitted in a private agricultural park.

[§169-2]  Activities permitted in a private agricultural park.  Within a private agricultural park, pursuant to private agreements between any or all of the parties of the private agricultural park agreement, one or more of the parties may:

(1)  Engage in the generation of electrical energy from fossil fuel or renewable energy sources, including the use of falling water, biomass, wind, and solar energy.  Any electrical energy generated within the boundaries of the private agricultural park, whether by a party or parties to the agreement or through an agreement between a party or parties and a nonparty independent energy producer, may be produced, sold, transmitted, and consumed by any other party of the private agricultural park agreement; provided that the electrical energy generated is used for agricultural purposes including but not limited to the pumping of agricultural water, cooling, air conditioning, or agricultural processing; provided further that the electrical energy generated is used within the established boundaries of the private agricultural park; and provided further that the transmission and distribution system is solely owned by a party of the private agricultural park agreement;

(2)  Collect, sell, and distribute cold water to any other party of the private agricultural park agreement to operate cooling and processing facilities for agricultural products or for air conditioning;

(3)  Collect, store, sell, and distribute nonpotable water for irrigation purposes to any other party of the private agricultural park agreement; and

(4)  Engage in any other lawful activity within the boundaries of the private agricultural park for the benefit of one or more of its parties. [L 2009, c 122, pt of §2]



§169-3 - Annual report.

[§169-3]  Annual report.  (a)  Every private agricultural park shall file with the chairperson of the board of agriculture an annual report as prescribed by the chairperson.  A copy of the report shall be submitted to the parties of the private agricultural park agreement at an annual meeting or mailed to each party of the private agricultural park agreement.

(b)  The annual report shall include an affidavit that electricity generated and distributed within the private agricultural park was used solely for agricultural purposes within the private agricultural park. [L 2009, c 122, pt of §2]









TITLE 12 - CONSERVATION AND RESOURCES

CHAPTER 171 - PUBLIC LANDS, MANAGEMENT AND DISPOSITION OF

§171-1 - Definitions.

PART I.  GENERAL PROVISIONS

§171-1  Definitions.  In this chapter, if not inconsistent with the context:

"Abandoned property" or "property abandoned" means any and all property, including personal property, items, materials, equipment, fixtures, motor vehicles, or vessels, that has been left unattended on land owned or controlled by the State without authority for a continuous period of more than twenty-four hours.

"Accreted lands" means lands formed by the gradual accumulation of land on a beach or shore along the ocean by the action of natural forces.

"Agriculture or agricultural" means the planting, cultivating, harvesting, and processing of crops, including those planted, cultivated, harvested, and processed for food, ornamental, grazing, or forestry purposes, and including aquatic life farmed or ranched as aquaculture as defined by section 187A-1.

"Animal unit" means one mature cow or horse; two yearling steers or heifers; five mature sheep; twelve weaned lambs; two colts.

"Board" means the board of land and natural resources.

"Carrying capacity" means the maximum number of animal units which an area will support over a period of years without injury to the soil, forage resources, tree growth, watershed, or unwarranted interference with other services of the land.

"Chairperson" means the chairperson of the board of land and natural resources.

"Department" means the department of land and natural resources.

"District" means the land district as constituted under this chapter.

"Holder of record having a security interest" is a person who is the owner or possessor of a security interest in any land covered in section 171-21 and who has filed with the bureau of conveyances of the State and with the department a copy of the interest.

"Land" includes all interests therein and natural resources including water, minerals, and all such things connected with land, unless otherwise expressly provided.

"Land agent" means the land agent of the public lands of the district where the land is situated.

"Land license" means a privilege granted to enter land for a certain special purpose such as the removal of timber, soil, sand, gravel, stone, hapuu, and plants, but not including water rights, ground or surface, nor removal of minerals.

"Land patent" means a government grant of real estate in fee simple.

"Lease" means the right to possess and use land for a term of years.

"Person" includes individual, partnership, corporation, and association, except as otherwise defined in this chapter.

"Public purpose", as used in this chapter, unless the context clearly indicates otherwise, includes but shall not be limited to all public uses, the straightening of boundaries of public lands, acquisition of access to landlocked public lands, the consolidation of the holdings of public lands, development of houselots, farmlots, and industrial parks.

"Seized property" or "property seized" means any and all property, including personal property, items, materials, equipment, fixtures, motor vehicles, or vessels, that has been seized by the State as the result of an unauthorized use of or encroachment on land owned or controlled by the State.

"Unencumbered public lands" means any lands defined as public lands by section 171-2 and which have not been:

(1)  Set aside for any purpose, by statute, executive order, or other means to a governmental agency; or

(2)  Encumbered by lease, license, permit, easement, or other document issued by the department.

Unencumbered public lands include, but are not limited to, beach and coastal areas, submerged lands, and mountainous nonforest reserve, wildlife, or park areas. [L 1962, c 32, pt of §2; am L 1965, c 239, §1; Supp, §103A-1; HRS §171-1; am L 1971, c 30, §1; am L 1973, c 68, §2; am L 1986, c 184, §2; am L 1988, c 136, §1 and c 361, §2; am L 1993, c 81, §2; gen ch 1993; am L 2003, c 73, §1]

Law Journals and Reviews

For an account of the change from the ancient Hawaiian land system, see The Hawaiian Land Revolution, Jon J. Chinen, 5 HBJ 11.

Case Notes

"Town lots".  17 H. 539.

Person seeking to enforce mechanic's lien is not within term "holder of record of any security interest".  51 H. 87, 451 P.2d 809.

Overall purpose of this chapter is preservation of assets of the State.  60 H. 228, 588 P.2d 430.

Surety on lease not necessarily a "holder of a security interest".  2 H. App. 118, 627 P.2d 284.



§171-2 - Definition of public lands.

§171-2  Definition of public lands.  "Public lands" means all lands or interest therein in the State classed as government or crown lands previous to August 15, 1895, or acquired or reserved by the government upon or subsequent to that date by purchase, exchange, escheat, or the exercise of the right of eminent domain, or in any other manner; including accreted lands not otherwise awarded, submerged lands, and lands beneath tidal waters which are suitable for reclamation, together with reclaimed lands which have been given the status of public lands under this chapter, except:

(1)  Lands designated in section 203 of the Hawaiian Homes Commission Act, 1920, as amended;

(2)  Lands set aside pursuant to law for the use of the United States;

(3)  Lands being used for roads and streets;

(4)  Lands to which the United States relinquished the absolute fee and ownership under section 91 of the Hawaiian Organic Act prior to the admission of Hawaii as a state of the United States unless subsequently placed under the control of the board of land and natural resources and given the status of public lands in accordance with the State Constitution, the Hawaiian Homes Commission Act, 1920, as amended, or other laws;

(5)  Lands to which the University of Hawaii holds title;

(6)  Lands to which the Hawaii housing finance and development corporation in its corporate capacity holds title;

(7)  Lands to which the Hawaii community development authority in its corporate capacity holds title;

(8)  Lands to which the department of agriculture holds title by way of foreclosure, voluntary surrender, or otherwise, to recover moneys loaned or to recover debts otherwise owed the department under chapter 167;

(9)  Lands which are set aside by the governor to the Aloha Tower development corporation; lands leased to the Aloha Tower development corporation by any department or agency of the State; or lands to which the Aloha Tower development corporation holds title in its corporate capacity;

(10)  Lands which are set aside by the governor to the agribusiness development corporation; lands leased to the agribusiness development corporation by any department or agency of the State; or lands to which the agribusiness development corporation in its corporate capacity holds title; and

(11)  Lands to which the high technology development corporation in its corporate capacity holds title. [L 1962, c 32, pt of §2; am L 1965, c 239, §37; Supp, §103A-2; HRS §171-2; am L 1981, c 116, §1; am L 1984, c 19, §1; am L 1987, c 337, §7(1); am L 1989, c 27, §2; am L 1990, c 86, §12; am L 1997, c 350, §14; am L 1998, c 102, §2 and c 176, §6; am L 2003, c 47, §1, c 73, §2, and c 93, §2; am L 2005, c 196, §26(b); am L 2006, c 180, §16]

Cross References

Generally, see notes to Organic Act §73.

Legislative approval of sale or gift of lands, see §171-64.7.

Attorney General Opinions

Inasmuch as the genetic material or composition of the natural resources and things connected to public lands, including ceded lands, are an integral part of those resources and things, title to biogenetic resources will still be held by State if it has not sold the land.  Legal title to biogenetic resources gathered from state public lands will not still be vested in the State if third persons were allowed to remove from public lands the natural resource or thing from which the biogenetic resources were extracted or the State sold or leased title to a parcel of public land without reserving title or retaining control of the resources or things connected to the transferred land, or their biogenetic contents.  Att. Gen. Op. 03-3.

Law Journals and Reviews

Biopiracy in Paradise?:  Fulfilling the Legal Duty to Regulate Bioprospecting in Hawai`i.  28 UH L. Rev. 387.



§171-3 - Department of land and natural resources.

§171-3  Department of land and natural resources.  (a)  The department of land and natural resources shall be headed by an executive board to be known as the board of land and natural resources.  The department shall manage, administer, and exercise control over public lands, the water resources, ocean waters, navigable streams, coastal areas (excluding commercial harbor areas), and minerals and all other interests therein and exercise such powers of disposition thereof as may be authorized by law.  The department shall also manage and administer the state parks, historical sites, forests, forest reserves, aquatic life, aquatic life sanctuaries, public fishing areas, boating, ocean recreation, coastal programs, wildlife, wildlife sanctuaries, game management areas, public hunting areas, natural area reserves, and other functions assigned by law.

(b)  Notwithstanding subsection (a), beginning January 1, 2010, the authority to manage, administer, and exercise control over any public lands that are designated important agricultural lands pursuant to section 205-44.5, shall be transferred to the department of agriculture. [L 1962, c 32, pt of §2; am L 1963, c 135, §4; Supp, §103A-3; HRS §171-3; am L 1981, c 116, §2; am L 1983, c 15, §2; am L 1991, c 272, §4; am L 1999, c 6, §2; am L 2008, c 233, §16]

Cross References

Functions and authority, generally, see Const. Art. XI, §2 and §26-15.



§171-4 - Board of land and natural resources; terms and qualifications of members of the board; organization; expenses.

§171-4  Board of land and natural resources; terms and qualifications of members of the board; organization; expenses.  (a)  The board of land and natural resources shall be composed of seven members, one from each land district and three at large, to be nominated and, by and with the advice and consent of the senate, appointed by the governor as provided in section 26-34.  The term and removal of a member of the board and the filling of a vacancy on the board shall also be as provided in section 26-34.  There shall be not more than three members on the board from the same political party.  At least one member of the board shall have a background in conservation and natural resources, as evidenced by:

(1)  A college degree in a relevant field, including forestry, wildlife conservation, geology, environmental science, or marine biology; or

(2)  Work history sufficient to demonstrate an appropriate level of knowledge in the subject of land and natural resources, including parks and recreation, public lands management, natural area reserves, aquatic resources, boating and recreation, forestry and wildlife, water resources management, or conservation and resources.

(b)  Each member shall disclose and file with the board a list of all transactions with the department of land and natural resources in which the member has a direct interest.  The member shall also disclose all transactions with the department involving any corporation, association, partnership, or joint venture in which the member is an officer, partner, or employee.  Any member having any interest, direct or indirect, in any matter before the board shall disqualify oneself from voting on or participating in the discussion of the matter.

(c)  The governor shall select a chairperson of the board from among its members.  The chairperson shall call and preside at meetings and may appoint a member of the board as secretary.  The members of the board shall choose one of their number to act as chairperson during the absence or disability of the chairperson.

(d)  The members of the board shall serve without pay but shall be entitled to reimbursement for necessary expenses while attending meetings and while in the discharge of their duties. [L 1962, c 32, pt of §2; am L 1963, c 10, §1; Supp, §103A-4; HRS §171-4; gen ch 1985, 1993; am L 2001, c 215, §2; am L 2005, c 9, §2]



§171-5 - Meetings, regular, special; quorum.

§171-5  Meetings, regular, special; quorum.  Regular meetings of the board of land and natural resources shall be held not less than once a month and the board shall provide in its rules and regulations the number and dates for the regular meetings.  Special meetings may be called by the chairperson at any time by giving notice thereof to each member present in the State at least five days prior to the date of the special meeting; provided that notice shall not be required if all members present in the State agree and sign a written waiver of the notice.

However, no final action involving disposition of public lands may be had at such special meeting.

Any action taken by the board shall be by a simple majority of the members of the board; provided that a simple majority of the members present at a meeting and qualified to vote shall be required to allow any decision pursuant to section 183C-6(b).  Four members of the board shall constitute a quorum to do business.  The board shall keep accurate records and minutes of all meetings, special and regular, and they shall be public records.  Copies of portions of the agenda relating to dispositions of land shall be made available to the public in the land office of each district at least three days before the meeting at which the matter will be discussed or voted upon. [L 1962, c 32, pt of §2; Supp, §103A-5; HRS §171-5; gen ch 1993; am L 2001, c 215, §3]

Cross References

Meetings and records, see chapter 92.

Case Notes

A quorum of the board is sufficient to conduct business, but any board action must be authorized by a majority of the total membership of the board (pre-2001 amendment).  102 H. 257, 75 P.3d 160.

Where a majority of the board (pre-2001 amendment) did not affirmatively approve or disapprove of electric company's application to modernize and expand electric generating station on conservation land within the time established, the board failed to render a "decision" so as to avoid the 180-day default mechanism of §183-41; thus, electric company was allowed to subject land to the use applied for.  102 H. 257, 75 P.3d 160.



§171-6 - Powers.

§171-6  Powers.  Except as otherwise provided by law, the board of land and natural resources shall have the powers and functions granted to the heads of departments and the board of land and natural resources under chapter 26.

In addition to the foregoing, the board may:

(1)  Adopt a seal;

(2)  Administer oaths;

(3)  Prescribe forms of instruments and documents;

(4)  Adopt rules which, upon compliance with chapter 91, shall have the force and effect of law;

(5)  Set, charge, demand, and collect reasonable fees for the preparation of documents to be issued, for the surveying of public lands, and for the issuing of certified copies of its government records, which fees, when collected, shall be deposited into the state general fund, unless otherwise specified in this chapter;

(6)  Establish additional restrictions, requirements, or conditions, not inconsistent with those prescribed in this chapter, relating to the use of particular land being disposed of, the terms of sale, lease, license, or permit, and the qualifications of any person to draw, bid, or negotiate for public land;

(7)  Reduce or waive the lease rental at the beginning of the lease on any lease of public land to be used for any agricultural or pastoral use, or for resort, commercial, industrial, or other business use where the land being leased requires substantial improvements to be placed thereon; provided that such reduction or waiver shall not exceed two years for land to be used for any agricultural or pastoral use, or exceed one year for land to be used for resort, commercial, industrial, or other business use;

(8)  Delegate to the chairperson or employees of the department of land and natural resources, subject to the board's control and responsibility, such powers and duties as may be lawful or proper for the performance of the functions vested in the board;

(9)  Utilize arbitration under chapter 658A to settle any controversy arising out of any existing or future lease;

(10)  Set, charge, and collect reasonable fees in an amount sufficient to defray the cost of performing or otherwise providing for the inspection of activities permitted upon the issuance of a land license involving a commercial purpose;

(11)  Appoint masters or hearing officers to conduct public hearings as provided by law and under such conditions as the board by rules shall establish;

(12)  Bring such actions as may be necessary to remove or remedy encroachments upon public lands.  Any person causing an encroachment upon public land shall:

(A)  Be fined not more than $1,000 a day for the first offense;

(B)  Be fined not less than $1,000 nor more than $4,000 per day upon the second offense and thereafter;

(C)  If required by the board, restore the land to its original condition if altered and assume the costs thereof;

(D)  Assume such costs as may result from adverse effects from such restoration; and

(E)  Be liable for administrative costs incurred by the department and for payment of damages;

(13)  Set, charge, and collect interest and a service charge on delinquent payments due on leases, sales, or other accounts.  The rate of interest shall not exceed one per cent a month and the service charge shall not exceed $50 a month for each delinquent payment; provided that the contract shall state the interest rate and the service charge and be signed by the party to be charged;

(14)  Set, charge, and collect additional rentals for the unauthorized use of public lands by a lessee, licensee, grantee, or permittee who is in violation of any term or condition of a lease, license, easement, or revocable permit, retroactive to the date of the occurrence of the violation.  Such amounts shall be considered delinquent payments and shall be subject to interest and service charges as provided in paragraph (13);

(15)  Set, charge, and collect reasonable fines for violation of this chapter or any rule adopted thereunder.  Any person engaging in any prohibited use of public lands or conducting any prohibited activity on public lands, or violating any of the other provisions of this chapter or any rule adopted thereunder, for which violation a penalty is not otherwise provided, shall be:

(A)  Fined not more than $5,000 per violation for a first violation or a violation beyond five years of the last violation, provided that, after written or verbal notification from the department, an additional $1,000 per day per violation may be assessed for each day in which the violation persists;

(B)  Fined not more than $10,000 per violation for a second violation within five years of the last violation, provided that, after written or verbal notification from the department, an additional $2,000 per day per violation may be assessed for each day in which the violation persists;

(C)  Fined not more than $20,000 per violation for a third or subsequent violation within five years of the last violation, provided that, after written or verbal notification from the department, an additional $4,000 per day per violation may be assessed for each day in which the violation persists; and

(D)  Liable for administrative costs and expenses incurred by the department and for payment for damages, including but not limited to natural resource damages.

In addition to the fines, administrative costs, and damages provided for hereinabove, for damage to or theft of natural resources, the board may also set, charge, and collect a fine that, in its discretion, is appropriate considering the value of the natural resource that is damaged or the subject of the theft.  In arriving at an appropriate fine, the board may consider the market value of the natural resource damaged or taken and any other factor it deems appropriate, such as the loss of the natural resource to its natural habitat and environment and the cost of restoration or replacement.  The remedies provided for in this paragraph are cumulative and in addition to any other remedies allowed by law.

No person shall be sanctioned pursuant to this section for the exercise of native Hawaiian gathering rights and traditional cultural practices as authorized by law or as permitted by the department pursuant to article XII, section 7, of the Hawaii state constitution;

(16)  Issue revenue bonds, subject to the approval of the legislature.  All revenue bonds shall be issued pursuant to part III of chapter 39, except as provided in this chapter.  All revenue bonds shall be issued in the name of the department and not in the name of the State.  The final maturity date of the revenue bonds may be any date not exceeding thirty years from the date of issuance;

(17)  Pledge or assign all or any part of the receipts and revenues of the department.  The revenue bonds shall be payable from and secured solely by the revenue derived by the department from the industrial park or parks for which the bonds are issued;

(18)  Reimburse the state general fund for debt service on general obligation bonds or reimbursable general obligation bonds issued by the State for purposes of this chapter; and

(19)  Do any and all things necessary to carry out its purposes and exercise the powers granted in this chapter. [L 1962, c 32, pt of §2; am L 1965, c 239, §2; Supp, §103A-6; HRS §171-6; am L 1974, c 70, §1; am L 1982, c 109, §1; am L 1983, c 170, §2; am L 1984, c 117, §1; am L 1985, c 39, §1; am L 1989, c 249, §1; am L 1991, c 89, §1 and c 145, §3; am L 1994, c 162, §2; am L 2001, c 265, §4; am L 2008, c 215, §2]

Case Notes

Board does not have power to settle legal disputes without approval of attorney general.  57 H. 259, 554 P.2d 761.

There is no statutory requirement that board promulgate rules relative to the determination of parcel sizes for leasing.  60 H. 228, 588 P.2d 430.



§171-6.4 - General administrative penalties.

[§171-6.4]  General administrative penalties.  (a)  Except as otherwise provided by law, the board or its authorized representative by proper delegation may set, charge, and collect administrative fines or bring legal action to recover administrative fees and costs as documented by receipts or affidavit, including attorneys' fees and costs; or bring legal action to recover administrative fines, fees, and costs, including attorneys' fees and costs, or payment for damages resulting from a violation of this chapter or any rule adopted pursuant to this chapter.  The administrative fines shall be as follows:

(1)  For a first violation, a fine of not more than $2,500;

(2)  For a second violation within five years of a previous violation, a fine of not more than $5,000;

(3)  For a third or subsequent violation within five years of the last violation, a fine of not more than $10,000.

(b)  Any criminal action against a person for any violation of this chapter or any rule adopted pursuant to this chapter shall not be deemed to preclude the State from pursuing civil legal action against that person.  Any civil legal action against a person to recover administrative fines and costs for any violation of this chapter or any rule adopted pursuant to this chapter shall not be deemed to preclude the State from pursuing any criminal action against that person.  Each day of each violation shall constitute a separate offense. [L 2004, c 142, §4]



§171-6.5 - REPEALED.

§171-6.5  REPEALED.  L 2004, c 142, §7.



§171-7 - General duties of the board.

§171-7  General duties of the board.  Except as provided by law the board of land and natural resources through the chairperson shall:

(1)  Maintain an accurate inventory of public lands;

(2)  Prevent illegal activities on, unlawful occupation of, or trespassing on public lands;

(3)  Cause all trespassers and persons unlawfully occupying public lands, and their effects, and all animals trespassing on the lands to be removed therefrom and to impound the animals according to law;

(4)  Enter on any public land in order to take possession thereof, and to resume possession of any public land in case of surrender, forfeiture, or escheat;

(5)  Enforce contracts respecting sales, leases, licenses, permits, or other disposition of public lands;

(6)  Conduct all public auctions and sales pertaining to the disposition of public lands and other property authorized by the board;

(7)  Recover money due the State for damage done to any public lands by wrongful entry and occupation or by wrongful removal therefrom or destruction of any property;

(8)  Bring such actions and proceedings as may be necessary to carry out the powers and duties of the board in the name of the State and to defend such actions brought against the State as may be authorized;

(9)  Keep a record of all official transactions, relating to public lands within the chairperson's jurisdiction and such record shall be a public record;

(10)  Administer oaths in all matters pertaining to the administration of the public lands. [L 1962, c 32, pt of §2; am L 1965, c 239, §3; Supp, §103A-7; HRS §171-7; am L 1984, c 154, §1; gen ch 1985, 1993]

Cross References

Conservation and resources enforcement program, see chapter 199.

Case Notes

Decisions under prior law.

Action for summary possession of leased lands properly brought in name of Territory.  18 H. 640.

Cited:  40 H. 675, 684.



§171-8 - Land agents and other employees.

§171-8  Land agents and other employees.  The board shall be represented in each land district by a district land agent.  The board may employ other necessary employees.

The district land agent shall exercise the powers and duties delegated by the board and shall report to the designated representative of the board.

The appointment, removal, and compensation of district land agents and other employees shall be determined in accordance with chapter 76. [L 1962, c 32, pt of §2; am L 1965, c 202, §1; Supp, §103A-8; HRS §171-8; am L 1971, c 154, §1; am L 1981, c 116, §3; am L 2000, c 253, §150]



§171-8.5 - Koke‘e state park advisory council.

[§171-8.5  Koke‘e state park advisory council.]  (a)  There is established a Koke‘e state park advisory council, to be placed within the department of land and natural resources for administrative purposes only.  The advisory council shall consist of nine voting members appointed in equal numbers by the governor, the speaker of the house of representatives and the president of the senate in accordance with section 26-34, and four ex-officio nonvoting members.

(b)  The voting members of the advisory council shall be Kaua‘i residents and shall possess general knowledge of at least one of the four strategic areas listed below:

(1)  Education;

(2)  Cultural resources;

(3)  The environment; or

(4)  Native plants, animals, and ecosystems.

(c)  The ex-officio nonvoting members shall be as follows:

(1)  A representative of the United States Fish and Wildlife Service;

(2)  A representative of the department of land and natural resources forestry and wildlife division, as designated by the chairperson of the board of land and natural resources;

(3)  A representative of the department of land and natural resources state parks division, as designated by the chairperson of the board of land and natural resources; and

(4)  A representative of the county of Kauai, as designated by the Kauai county council.

(d)  The voting members of the advisory council shall serve not more than two consecutive three-year terms, with each term beginning on July 1; provided that the initial terms of the appointed members that commence after June 30, 2008, shall be staggered as follows:

(1)  Three members to serve three-year terms;

(2)  Three members to serve two-year terms; and

(3)  Three members to serve a one-year term.

For the initial appointments, the governor, the president of the senate, and the speaker of the house of representatives shall designate each of their appointees to serve a one, two, or three-year term.

(e)  The members of the advisory council shall not receive compensation for their services but shall be reimbursed for expenses, including travel expenses, incurred in their duties relating to the council.

(f)  A chairperson shall be elected annually by the advisory council from among the council's voting members; provided that no member may serve as chairperson for more than two consecutive years.

(g)  Five voting members of the advisory council shall constitute a quorum to do business and any action taken by the advisory council shall be validated by a simple majority of the quorum.

(h)  The advisory council's responsibilities shall include:

(1)  Reviewing and assisting in updating and revising the Koke‘e state park master plan;

(2)  Advising and assisting in the management of the Koke‘e recreational cabin leases;

(3)  Enhancing community education and cultural awareness of Koke‘e state park;

(4)  Participating in the protection and preservation of Koke‘e state park's natural and cultural resources; and

(5)  Advising and assisting in the overall implementation of the Koke‘e state park master plan. [L 2008, c 223, §3]

Note

Enforcement of recreation-residential use lease agreements.  L 2008, c 223, §4.



§171-9 - Land districts.

§171-9  Land districts.  For the purposes of this chapter the State is divided into the following land districts:

First land district:  The island of Hawaii and the reefs and reef lands off the shores of the island of Hawaii.

Second land district:  The islands of Maui, Molokai, Lanai, Kahoolawe, and Molokini and the reefs and reef lands off the shores of these islands.

Third land district:  The island of Oahu and all other islands and reefs in the State of Hawaii not included in the other districts.

Fourth land district:  The islands of Kauai, Niihau, Lehua, and Kaula, and the reefs and reef lands off the shores of these islands. [L 1962, c 32, pt of §2; Supp, §103A-9; HRS §171-9]

Cross References

Districts, generally, see §4-1.



§171-10 - Classes of lands.

§171-10  Classes of lands.  The board of land and natural resources shall classify all public lands and in doing so be guided by the following classifications:

1.  Intensive agricultural use

(A)  First class--Lands highly productive of intensive crops such as sugarcane, pineapples, truck crops, and orchard crops.

(B)  Second class--Lands having medium productivity for intensive crops.

(C)  Third class--Lands having fair to marginal productivity for intensive crops.

2.  Special livestock use

(A)  First class--Lands highly suitable for special livestock uses such as swine, dairy, and poultry production.  In making the determination, consideration shall be given to drainage, climate, topography, proximity to market, and transportation and compatibility to adjoining land use, among other considerations.  "Dairy" as used for disposition purposes means a "dry lot" dairy without allowance for grazing.

(B)  Second class--Lands suitable for special livestock uses, but inferior to those of first class.

3.  Pasture use

(A)  First class--Lands having a potentially high economic animal unit carrying capacity and capable of correspondingly high liveweight gains per acre per year, such as, less than five acres per animal unit per year and more than one hundred pounds live beef gains per animal unit per acre per year.

(B)  Second class--Lands having a potentially medium economic animal unit carrying capacity and capable of moderate liveweight gains per acre per year, such as, five to twenty acres per animal unit per year and twenty to one hundred pounds live beef gains per animal unit per acre per year.

(C)  Third class--Lands having a relatively low animal unit carrying capacity and producing correspondingly low liveweight gains per acre per year, such as, more than twenty acres per animal unit per year and less than twenty pounds average live beef gains per animal unit per acre per year.

4.  Commercial timber use

(A)  First class--Lands of high suitability for growth of merchantable timber having mean annual growth potential under normal forest management practices with yields exceeding amounts such as one thousand board feet per acre, and with location and terrain presenting favorable logging, transportation, and marketing conditions.

(B)  Second class--Lands of high suitability for growth of merchantable timber having mean annual growth potential under normal forest management practices with yields exceeding amounts such as one thousand board feet per acre, and with location and terrain presenting less favorable logging, transportation, and marketing conditions.

(C)  Third class--Lands of medium suitability for growth of merchantable timber having mean annual growth potential in amounts such as five hundred to one thousand board feet per acre under normal forest management practices, and with location and terrain presenting favorable logging, transportation, and marketing conditions.

(D)  Fourth class--Lands of medium suitability for growth of merchantable timber having mean annual growth potential in amounts such as five hundred to one thousand board feet per acre under normal forest management practices, and with location and terrain presenting less favorable logging, transportation, and marketing conditions.

(E)  Fifth class--Lands of relatively low suitability for growth of merchantable timber having mean annual growth potential less than an amount such as five hundred board feet per acre, and with location and terrain presenting favorable logging, transportation, and marketing conditions.

(F)  Sixth class--Lands of relatively low suitability for growth of merchantable timber having mean annual growth potential less than an amount such as five hundred board feet per acre, and with location and terrain presenting less favorable logging, transportation, and marketing conditions.

5.  Quarry use

Lands having sufficient quantity and quality of rock, gravel, and sand for purpose of commercial use.

6.  Mining use

Lands bearing sufficient quantity and quality of mineral products for purpose of commercial mining and use.

7.  Recreational use

Lands suitable for use and development as parks, playgrounds, historical sites, natural area, camp grounds, wildlife refuge, scenic sites, and other such uses.

8.  Watershed use

Lands suitable for the use and development as watersheds or for the development of water, and requiring necessary restrictions on other uses.

9.  Residential use

Lands suitable and economically feasible for residential development and use.

10.  Commercial and industrial use

Lands suitable and economically feasible for commercial and industrial development and use.

11.  Hotel, apartment, and motel use

Lands suitable and economically feasible for hotel, apartment, and motel development and use.

12.  Resort use

Lands suitable and economically feasible for resort development and use.

13.  Unclassified uses

Lands not otherwise classifiable under the foregoing sections. [L 1962, c 32, pt of §2; Supp, §103A-10; HRS §171-10]

Case Notes

Nothing in this chapter requires board to establish a general plan to determine best use of property.  60 H. 228, 588 P.2d 430.

Former similar law cited:  17 H. 539, 546.



§171-11 - Public purposes, lands set aside by the governor; management.

§171-11 Public purposes, lands set aside by the governor; management.  The governor may, with the prior approval of the board of land and natural resources, set aside public lands to any department or agency of the State, the city and county, county, or other political subdivisions of the State for public use or purpose.  All withdrawals of the lands or portions thereof so set aside shall be made by the governor.

Any public lands set aside by the governor prior to the enactment of this chapter, or any public lands set aside by the governor of the Territory of Hawaii, shall be subject to the provisions of this section.

Lands while so set aside for such use or purpose or when acquired for roads and streets shall be managed by the department, agency, city and county, county, or other political subdivisions of the State having jurisdiction thereof, unless otherwise provided by law.  Such department, agency of the State, the city and county, county, or other political subdivisions of the State in managing such lands shall be authorized to exercise all of the powers vested in the board in regard to the issuance of leases, easements, licenses, revocable permits, concessions, or rights of entry covering such lands for such use as may be consistent with the purposes for which the lands were set aside on the same terms, conditions, and restrictions applicable to the disposition of public lands, as provided by this chapter all such dispositions being subject to the prior approval of the board; provided that any nonrenewable dispositions granting rights for a period not in excess of fourteen days shall not require (1) the approval of the board or (2) public auction or public advertisement for sealed tenders; and provided further that disposition of lands set aside for use as agricultural parks pursuant to chapter 166 shall not be subject to the prior approval of the board.  If at the time of the disposition of any such leases the board shall have approved the same, any order withdrawing or setting aside any or all of such lands for any other public purpose shall be made subject to such leases.  Subject to section 5(f) of the Act of March 18, 1959 (73 Stat. 6), all proceeds from such lands shall be deposited into the appropriate funds provided by law.

This section shall also apply where the purposes are the uses and purposes of the United States; provided that all revenues derived from the lands and improve­ments thereon shall be paid to the department of land and natural resources by the United States.

Whenever lands set aside for a public purpose to the various departments and agencies of the State, or to any city and county, county, or other political subdivi­sions of the State, or to the United States, are not being utilized or required for the public purpose stated, the order setting aside the lands shall be withdrawn and the lands shall be returned to the department.  The governor may withdraw public lands and, with the prior approval of the board of land and natural resources, set aside the withdrawn lands to another department or agency of the State, the city and county, county, or political subdivision of the State, or to the United States for public use or purpose, provided that no structure on such lands shall be built, demolished or altered until after the legislative action or inaction as hereinbelow provided.

The power granted to the governor in this section to set aside or withdraw or withdraw and set aside public lands shall be exercised subject to disapproval by the legislature by two-thirds vote of either the senate or the house of representatives or by the majority vote of both, in any regular or special session next following the date of the setting aside or withdrawal, or withdrawal and setting aside.

Whenever portions of lands set aside for a public purpose to the various departments and agencies of the State, or to any city and county, county, or other political subdivision of the State are not presently utilized or required for the public purpose stated, the board shall have the power, without withdrawing the order setting aside the lands, to dispose of any and all real property interest less than the fee in the portions of such lands where the disposition is for a use which is consistent or inconsistent with the purpose for which the land was set aside.  All funds derived from disposition by the board shall be deposited in the general fund of the State or be paid to the appropriate account; provided that all such dispositions shall be with the prior written approval of the department, agency, city and county, county, or other political subdivisions of the State and the governor, and shall be undertaken in compliance with all other applicable sections of this chapter. [L 1962, c 32, pt of §2; am L 1963, c 173, §1; am L 1965, c 239, §8; Supp, §103A-11; am L 1967, c 189, §4 and c 234, §1; HRS §171-11; am L 1974, c 16, §1; am L 1981, c 116, §4; am L 1988, c 22, §6]

Cross References

Act of March 18, 1959 is the Hawaii Admission Act, see volume 1.

Attorney General Opinions

Allowance of use of armories for private functions must be in accordance with this section if armories are on lands set aside by executive orders, and in accordance with §121-19 if armories are on license from federal government.  Att. Gen. op. 71-1.

Law Journals and Reviews

Kapiolani Park Preservation Society v. City and County of Honolulu: The Lease of Public Park Land as a Breach of a Charitable Trust.  11 UH L. Rev. 199.

Case Notes

Kapiolani Park Preservation Society v. City and County of Honolulu: The Lease of Public Park Land as a Breach of a Charitable Trust.  11 UH L. Rev. 199.



§171-12 - Permanent register of applicants for public lands.

§171-12  Permanent register of applicants for public lands.  The board of land and natural resources shall establish and maintain in each land district a register in which all persons desiring to acquire public lands in the district may register.  The board may require the persons to submit information in writing and under oath to determine the eligibility of any registrant to acquire such lands. [L 1962, c 32, pt of §2; Supp, §103A-12; HRS §171-12]



§171-13 - Disposition of public lands.

§171-13  Disposition of public lands.  Except as otherwise provided by law and subject to other provisions of this chapter, the board may:

(1)  Dispose of public land in fee simple, by lease, lease with option to purchase, license, or permit; and

(2)  Grant easement by direct negotiation or otherwise for particular purposes in perpetuity on such terms as may be set by the board, subject to reverter to the State upon termination or abandonment of the specific purpose for which it was granted, provided the sale price of such easement shall be determined pursuant to section 171-17(b).

No person shall be eligible to purchase or lease public lands, or to be granted a license, permit, or easement covering public lands, who has had during the five years preceding the date of disposition a previous sale, lease, license, permit, or easement covering public lands cancelled for failure to satisfy the terms and conditions thereof. [L 1962, c 32, pt of §2; Supp, §103A-13; HRS §171-13; am L 1973, c 205, §1; am L 1976, c 193, §1; am L 1980, c 4, §1; am L 1983, c 25, §1; am L Sp 2001 3d, c 15, §§12, 13; am L 2002, c 69, §1]

Note

Relief for airport concessionaires (repealed July 1, 2011).  L Sp 2009, c 33.

Case Notes

Former similar law cited:  40 H. 675, 684; 41 H. 461, 467; 47 H. 28, 32, 384 P.2d 581.



§171-14 - Auction.

§171-14  Auction.  Except as otherwise specifically provided, all disposition of public lands shall be made at public auction after public notice as provided in section 171-16.  All such auctions shall be held at the door of the office of the land agent or at such other place as is convenient in the district in which the land is located, and shall be conducted by the chairperson or the land agent or by any other authorized employee of the department of land and natural resources under the direction of the board of land and natural resources, all of whom shall perform this service without extra compensation. [L 1962, c 32, pt of §2; am L 1963, c 28, §1; am L 1965, c 239, §3; Supp, §103A-14; HRS §171-14; gen ch 1993]

Case Notes

Decisions under prior law.

Lease of Hawaiian hotel property.  4 H. 472.

A lease made privately is invalid and is not validated by consent of minister.  8 H. 12.

Mere irregularity in the sale of lease not sufficient to justify intervention by taxpayer.  40 H. 675.  Commissioner may impose conditions on sales of public lands.  41 H. 461.  No lease may be made inconsistent with the terms of the notice of sale as published.  47 H. 28, 384 P.2d 581, aff'd 47 H. 466, 390 P.2d 737.



§171-14.5 - Auction pre-qualification; agricultural and pasture leases.

§171-14.5  Auction pre-qualification; agricultural and pasture leases.  (a)  Whenever used in this section, unless otherwise apparent from the context:

"Farm" also means "ranch" and "farmer" also means "rancher".

"Individual" means a natural person who is not a part of a partnership, corporation, or joint venture which is a potential bidder under this section.

"Nonindividual concern" means a partnership, corporation, or joint venture properly formed under law and which is a potential bidder under this section.

(b)  Any other law to the contrary notwithstanding, to be eligible to bid in an auction for agricultural or pasture leases, a potential bidder shall be a bona fide individual farmer or a nonindividual farm concern:

(1)  Who has spent not less than two years, full-time, in farming operations;

(2)  Who is an owner-operator of an established farm conducting a substantial farming operation;

(3)  Who for a substantial period of the individual's adult life resided on a farm and depended on farm income for a livelihood;

(4)  Who is an individual who has been a farm tenant or farm laborer or other individual, who has for the two years last preceding the auction obtained the major portion of their income from farming operations;

(5)  Is an individual with a college degree in agriculture;

(6)  Is an individual who by reason of ability, experience, and training as a vocational trainee is likely to successfully operate a farm;

(7)  Who has qualified for and received a commitment for a loan under the Bankhead-Jones Farm Tenant Act as amended, or as may hereafter be amended, for the acquisition of a farm;

(8)  Who is an individual who is displaced from employment in an agricultural production enterprise;

(9)  Who is a member of the Hawaii Young Farmer Association or a Future Farmer of America graduate with two years of training with farming projects;

(10)  Who possesses the qualifications under the new farmer program pursuant to section 155-1; or

(11)  Who possesses other qualifications as the board of land and natural resources may prescribe pursuant to section 171-6 and this section. [L 1982, c 131, §1; am L 2000, c 51, §14]



§171-15 - Drawing.

§171-15  Drawing.  Whenever public lands are to be sold or leased by drawing, the board of land and natural resources shall notify by publication of applications for the drawing as provided in section 171-16 with such details concerning the drawing as it shall deem necessary and desirable.  Applications to participate in the drawing must be filed with the board within two weeks after the last publication date.  Within forty-five days after the closing date for applications, the board shall screen the qualifications of the applicants, select those qualified to participate, notify all applicants of the selection and conduct a drawing.  The date of the drawing shall be published as set forth in section 171-16.  The award shall be made within one week and all applicants shall be notified of the result of the drawing.  The lease or patent shall be issued within ninety days after the drawing or when conditions of sale are fulfilled. [L 1962, c 32, pt of §2; Supp, §103A-15; HRS §171-15]



§171-16 - Notices.

§171-16  Notices.  (a)  Auctions.  Public notice of any proposed disposition by auction shall be given at least once statewide and once in the county where the land being disposed of is located.  Notice of the auction shall contain the following:

(1)  Time and place of the auction;

(2)  General description of the land, including the address and tax map key;

(3)  Specific use for which the disposition is intended; and

(4)  Upset price or rental to be charged.  The maps showing the metes and bounds description and the classification of the land shall be kept in the office of the board of land and natural resources and of its land agent in the county in which the land is situated, and shall be open for inspection at all reasonable hours.

(b)  Drawings.  Whenever a disposition by drawing by lots is proposed, public notice inviting applications to participate in the drawing shall be given once statewide and once in the county where the land being disposed of is located.  The notice shall contain:

(1)  The qualifications required of applicants;

(2)  A general description of the land, including the address and tax map key;

(3)  Specific use for which the disposition is intended; and

(4)  Date by which all applications must be filed, which date shall be not less than fourteen days after the last notice.

Within forty-five days after the closing date for applications, the board shall select those qualified to participate in the drawing, notify all applicants as to whether or not they qualified, and conduct the drawing.

The notice of selection of applicants qualified to participate in the drawing, together with the notice of drawing, shall be mailed to each applicant, whether or not the applicant, in fact, qualified.  The notice of the drawing shall state the time and place of the drawing.  Upon completion of the drawing, the award shall be announced within one week, and the lease or patent issued within ninety days after the drawing or when the conditions of the sale are fulfilled.

(c)  Negotiation.  Public notice of a proposed disposition by negotiation shall be given at least once statewide and once in the county where the land being disposed of is located; provided that the notices are not required for permits, and dispositions of remnants.  The notice shall invite proposals and state in general terms the size, location, and prices or rental of lots to be sold or leased, the terms of sale or lease, and the last date on which application will be received by the board, which date shall not be less than thirty days after the last date of the notice.  The notice shall also state the times and places at which more detailed information with respect to the sale or lease may be secured by interested persons.

(d)  Exchanges; quitclaim; submerged and reclaimed lands; reservations and easements.  Whenever it is proposed to exchange public lands for private land pursuant to section 171-50, quitclaim public land or any interests of the State in private land pursuant to section 171-51, dispose of submerged or reclaimed public land pursuant to subsections (b) and (d) of section 171-53, dispose of a land license by negotiation pursuant to section 171-54, or dispose of reserved rights and easements pursuant to section 171-57, public notice of the disposition shall be given at least once statewide and once in the county where the land or other interests being disposed of are located.  The notice shall state in general terms the size and location of the public lands proposed to be disposed.

(e)  In addition to giving public notice, any public notice required under this section shall also be posted on the Internet in an easily-located manner. [L 1962, c 32, pt of §2; am L 1963, c 28, §2; am L 1965, c 239, §9; Supp, §103A-16; am L 1967, c 234, §§2, 4; HRS §171-16; am L 1974, c 78, §1; gen ch 1985; am L 1998, c 2, §34; am L 2001, c 202, §1]

Case Notes

Decisions under prior law.

Lease conforming to published notice cannot be reformed.  47 H. 28, 384 P.2d 581.

Mentioned:  53 H. 567, 498 P.2d 631.



§171-17 - Appraisals.

§171-17  Appraisals.  (a)  The appraisal of public lands for sale or lease at public auction for the determination of the upset price may be performed by an employee of the board of land and natural resources qualified to appraise lands, or by one but not more than three disinterested appraisers whose services shall be contracted for by the board; provided that the upset price or upset rental shall be determined by disinterested appraisal whenever prudent management so dictates.  No such lands shall be sold or leased for a sum less than the value fixed by appraisal; provided that for any sale or lease at public auction, the board may establish the upset sale or rental price at less than the appraisal value set by an employee of the board and the land may be sold or leased at that price.  The board shall be reimbursed by the purchaser or lessee for the cost of any appraisal required to be made by a disinterested appraiser or appraisers contracted for by the board.

(b)  The sale price or lease rental of lands to be disposed of by drawing or by negotiation shall be no less than the value determined by:

(1)  An employee of the board qualified to appraise lands; or

(2)  A disinterested appraiser or appraisers whose services shall be contracted for by the board, and such appraisal, and any further appraisal with the approval of the board, shall be at the cost of the purchaser;

provided that the sale price or lease rental shall be determined by disinterested appraisal whenever prudent management so dictates; provided further that should the purchaser fail to agree upon the sale price or lease rental, the purchaser may appoint an appraiser who together with the board's appraiser shall appoint a third appraiser, and the sale price or lease rental shall be determined by arbitration as provided for in chapter 658A which shall be final and binding.  The purchaser shall pay for all appraisal costs, except that the cost of the third appraiser shall be borne equally by the purchaser and the board.

(c)  In the repurchase of any land by the board, the board shall have the option to repurchase the land for the original sale price or the fair market value at the time of repurchase, whichever is the lower.  Any improvements affixed to the realty shall be purchased at their fair market value.  At the time of the repurchase, the fair market value of the land, and the improvements, if any, shall be determined by a qualified appraiser whose services shall be contracted for by the board; provided should the owner fail to agree upon the value, the owner may appoint the owner's own appraiser who together with the board's appraiser shall appoint a third appraiser, and the value shall be determined by arbitration as provided in chapter 658A.  The owner shall pay for all appraisal costs, except that the cost of the third appraiser shall be borne equally by the purchaser and the board.

(d)  In the event of reopening of the rental to be paid on a lease, the rental for any ensuing period shall be the fair market rental at the time of reopening.  At least six months prior to the time of reopening, the fair market rental shall be determined by:

(1)  An employee of the department qualified to appraise lands; or

(2)  A disinterested appraiser whose services shall be contracted for by the board;

and the lessee shall be promptly notified of the determination; provided that should the lessee fail to agree upon the fair market rental, the lessee may appoint the lessee's own appraiser who together with the board's appraiser shall appoint a third appraiser and the fair market rental shall be determined by arbitration as provided in chapter 658A.  The lessee shall pay for the lessee's own appraiser, the board shall pay for its appraiser, and the cost of the third appraiser shall be borne equally by the lessee and the board.  Any language in present leases to the contrary notwithstanding, the provisions of this subsection, when possible and notwithstanding the six-month notice required, shall apply to leases with original lease rental reopening dates effective before and after July 1, 1996.

(e)  Whenever more than one appraiser is appointed each shall prepare and submit an independent appraisal.  All appraisal reports shall be available for study by the public. [L 1962, c 32, pt of §2; am L 1963, c 135, §§1, 2, 3; am L 1965, c 239, §10; Supp, §103A-17; HRS §171-17; am L 1976, c 147, §1; am L 1985, c 116, §1; gen ch 1985; am L 1986, c 48, §1; am L 1993, c 132, §1; am L 1996, c 233, §1 and c 234, §1; am L 2001, c 265, §4]

Case Notes

Decisions under prior law.

Payment.  25 H. 406.



§171-18 - Public land trust.

§171-18  Public land trust.  All funds derived from the sale or lease or other disposition of public lands shall be appropriated by the laws of the State; provided that all proceeds and income from the sale, lease, or other disposition of lands ceded to the United States by the Republic of Hawaii under the joint resolution of annexation, approved July 7, 1898 (30 Stat. 750), or acquired in exchange for lands so ceded, and returned to the State of Hawaii by virtue of section 5(b) of the Act of March 18, 1959 (73 Stat. 6), and all proceeds and income from the sale, lease or other disposition of lands retained by the United States under sections 5(c) and 5(d) of the Act and later conveyed to the State under section 5(e) shall be held as a public trust for the support of the public schools and other public educational institutions, for the betterment of the conditions of native Hawaiians as defined in the Hawaiian Homes Commission Act, 1920, as amended, for the development of farm and home ownership on as widespread a basis as possible, for the making of public improvements, and for the provision of lands for public use. [L 1962, c 32, pt of §2; Supp, 103A-18; HRS §171-18]

Cross References

Act of March 18, 1959 is the Hawaii Admission Act, see volume 1.

Attorney General Opinions

Provides that ceded or public trust land may be alienated.  Att. Gen. Op. 95-3.

Law Journals and Reviews

Hawaii's Ceded Lands, Comment, 3 UH L. Rev. 101.

Case Notes

Former similar law cited:  40 H. 675, 686.



§171-18.5 - Sugarcane lands conveyed for the development of housing projects.

§171-18.5  Sugarcane lands conveyed for the development of housing projects.  (a)  This section applies to the amount to which the department of Hawaiian home lands is entitled pursuant to article XII, section 1 of the state constitution, from land as designated in subsection (e) previously cultivated as sugarcane land under any provision of law that is conveyed by the department to the Hawaii housing finance and development corporation for the development of housing projects as defined under section 201H-1.  The amount to which the department of Hawaiian home lands is entitled shall be determined by multiplying the fair market value of the land by thirty per cent.  For the purpose of this section:

"Fair market value" means the amount of money that a purchaser willing but not obliged to buy the land would pay to an owner willing but not obliged to sell it, taking into consideration the highest and best use of the land.

"Highest and best use" means the most profitable, probable, and legal use to which the land can be put.

(b)  Fair market value shall be determined on a per acre basis pursuant to appraisals performed in conformance with the uniform standards of professional appraisal practice as adopted by the department of commerce and consumer affairs, not more than ninety days before the conveyance of the land to the Hawaii housing finance and development corporation.  The appraisals shall be performed by two disinterested appraisers each of whose services shall be contracted by the department and the department of Hawaiian home lands, respectively.  If the land is sugarcane lands and of the public land trust, as defined in section 10-2, the department of Hawaiian home lands and the office of Hawaiian affairs shall contract the services of one appraiser.  The parties shall contract the services of the two appraisers within thirty days after the department gives written notice to the department of Hawaiian home lands, together with the office of Hawaiian affairs if the land is sugarcane lands and of the public land trust, of the proposed conveyance of the land to the Hawaii housing finance and development corporation.

If any party fails or refuses to contract the services of an appraiser, then the other party may petition the circuit court in the county where the land is located to appoint the other of the two appraisers.  If the two appraisers are unable to agree on a fair market value, then within thirty days thereafter, the department and the department of Hawaiian home lands, together with the office of Hawaiian affairs if the land is sugarcane lands and of the public land trust, shall contract for the services of a mutually agreed upon third appraiser and the decision of the majority of the appraisers shall be final with respect to determination of the fair market value of the land.  If the department and the department of Hawaiian home lands, together with the office of Hawaiian affairs if the land is sugarcane lands and of the public land trust, are unable to agree on the selection of the third appraiser, any party may petition the circuit court in the county where the land is located to appoint the third appraiser.

(c)  The amount due to the department of Hawaiian home lands shall be due and payable by the State on the date of conveyance of the land to the Hawaii housing finance and development corporation.  Payment to the department of Hawaiian home lands may be in the form of public lands or moneys.  If payment is to be made in the form of public lands, the lands shall be mutually agreed upon by the department of land and natural resources and the department of Hawaiian home lands, and shall be of value comparable to the amount due to the department of Hawaiian home lands.  Any monetary payment shall be an obligation of the Hawaii housing finance and development corporation.  Any portion of that amount that is not paid on the date of conveyance shall be subject to simple interest annually, established pursuant to the fifteen year treasury rate at the time of the conveyance and payable annually by the State to the department of Hawaiian home lands.

(d)  Thirty per cent of the revenue received by the Hawaii housing finance and development corporation from commercial, industrial, or other nonresidential use of the land shall be paid annually to the department of Hawaiian home lands; provided that:

(1)  The department of Hawaiian home lands shall not receive payment under this subsection until the Hawaii housing finance and development corporation recovers all moneys previously paid to the department of Hawaiian home lands for that portion of land used for commercial, industrial, or other nonresidential purposes;

(2)  If borrowed moneys are used to finance the development of land for commercial, industrial, or other nonresidential purposes, annual payments due to the department of Hawaiian home lands under this subsection shall be made pursuant to the following order of priority:

(A)  The Hawaii housing finance and development corporation satisfies as a first priority the amount computed annually on the pro rata portion (not the total debt service over the life of the debt) of its total debt service on the borrowed moneys;

(B)  The Hawaii housing finance and development corporation satisfies as a second priority its operating expense obligations directly incurred from the development and operating of land used for commercial, industrial, or other nonresidential purposes in an amount not exceeding one per cent of revenues; and

(C)  After the first and second priorities are satisfied, the Hawaii housing finance and development corporation shall make annual payments due to the department of Hawaiian home lands under this subsection from any remaining revenues; and

(3)  In the event of a sale of land used for commercial, industrial, or other nonresidential purposes, the department of Hawaiian home lands shall receive thirty per cent of the revenue received by the Hawaii housing finance and development corporation.

(e)  This section shall only apply to the Hawaii housing finance and development corporation's developments known as the villages of Leali‘i, Maui, and villages of La‘i‘opua, Hawaii. [L 1992, c 317, §1; am L 1997, c 350, §§14, 15; am L 2005, c 196, §26(b); am L 2006, c 180, §16; am L 2007, c 249, §12]

Note

Applies only to housing finance and development corporation's developments known as Kealakehe and Lahaina.  L 1992, c 317, §2.

Cross References

Other applications on Kealakehe and Lahaina developments, see §10-13.6.



§171-19 - Special land and development fund.

§171-19  Special land and development fund.  (a)  There is created in the department a special fund to be designated as the "special land and development fund".  Subject to the Hawaiian Homes Commission Act of 1920, as amended, and section 5(f) of the Admission Act of 1959, all proceeds of sale of public lands, including interest on deferred payments; all moneys collected under section 171-58 for mineral and water rights; all rents from leases, licenses, and permits derived from public lands; all moneys collected from lessees of public lands within industrial parks; all fees, fines, and other administrative charges collected under this chapter and chapter 183C; a portion of the highway fuel tax collected under chapter 243; all moneys collected by the department for the commercial use of public trails and trail accesses under the jurisdiction of the department; transient accommodations tax revenues collected pursuant to section 237D-6.5(b)(2); and private contributions for the management, maintenance, and development of trails and accesses shall be set apart in the fund and shall be used only as authorized by the legislature for the following purposes:

(1)  To reimburse the general fund of the State for advances made that are required to be reimbursed from the proceeds derived from sales, leases, licenses, or permits of public lands;

(2)  For the planning, development, management, operations, or maintenance of all lands and improvements under the control and management of the board, including but not limited to permanent or temporary staff positions who may be appointed without regard to chapter 76;

(3)  To repurchase any land, including improvements, in the exercise by the board of any right of repurchase specifically reserved in any patent, deed, lease, or other documents or as provided by law;

(4)  For the payment of all appraisal fees; provided that all fees reimbursed to the board shall be deposited in the fund;

(5)  For the payment of publication notices as required under this chapter; provided that all or a portion of the expenditures may be charged to the purchaser or lessee of public lands or any interest therein under rules adopted by the board;

(6)  For the management, maintenance, and development of trails and trail accesses under the jurisdiction of the department;

(7)  For the payment to private land developers who have contracted with the board for development of public lands under section 171-60;

(8)  For the payment of debt service on revenue bonds issued by the department, and the establishment of debt service and other reserves deemed necessary by the board;

(9)  To reimburse the general fund for debt service on general obligation bonds issued to finance departmental projects, where the bonds are designated to be reimbursed from the special land and development fund;

(10)  For the protection, planning, management, and regulation of water resources under chapter 174C; and

(11)  For other purposes of this chapter.

(b)  Notwithstanding the above provisions, but subject to the restrictions contained in section 5(f) of the Admission Act, whenever the board sells remnants to abutting owners, the proceeds therefrom including interest on deferred payments, shall be deposited into the general fund; provided that such proceeds shall be set apart to the appropriate fund where mandatory federal requirements affecting federal funds so require.

(c)  Notwithstanding the above limitations on use of the proceeds of sale, where the board sells public lands including the buildings thereon once used but no longer necessary for school purposes at the recommendation and request of the board of education, all net proceeds derived from the sales shall be used for the acquisition of land or for the erection of buildings for school purposes to the extent of an approved building plan in the departmental school district wherein the sales occur.  In the absence of any school building program in the district or in the event of any surplus remaining after the completion of buildings constructed pursuant to the approved plan then the proceeds or surplus shall be used in other departmental school districts in the county wherein the sales occur.

(d)  When use of the fund is authorized by the legislature for the development of public lands for a particular project, to be disposed of by sale, lease, license, or permit, the board may pay from the fund the costs of the development, including the costs of surveys, construction of roads, water lines, sewer lines, and such other improvements as may be necessary for the development of the lands; provided that the project shall meet with the zoning and subdivision requirements of the appropriate county government in which the lands are located, except that plans and specifications for recreational projects, including access roads therefor, shall not be required to meet with such approval; and provided further that no such development of public lands for disposal by sale, lease, license, or permit shall be made unless appropriate roads, water lines, and other improvements are installed which will make the land usable for the purpose for which it is being disposed at the time of disposition.

(e)  All unexpended and unencumbered moneys remaining on balance with the fund at the close of each fiscal year which are deemed, by the director of finance, to be in excess of the moneys necessary to carry out the purposes of this section over the next following fiscal year shall lapse to the credit of the state general fund. [L 1962, c 32, pt of §2; am L 1963, c 29, §1; am L 1964, c 35, §2 and c 49, §1; am L 1965, c 239, §40; Supp, §103A-19; am L 1967, c 234, §5; HRS §171-19; am L 1970, c 83, §1; am L 1976, c 50, §1; am L 1981, c 82, §17; am L 1985, c 40, §1; am L 1988, c 361, §3; am L 1989, c 25, §1; am L 1993, c 280, §53; am L 1997, c 106, §1; am L 1999, c 160, §16; am L 2000, c 122, §1, c 203, §1, and c 253, §150; am L 2003, c 113, §1]

Note

Transfers to general fund.  L 1998, c 141, §7.

Transfer of certain interest earnings to general fund until June 30, 2015.  L 2009, c 79, §30(a)(3).

Cross References

Schools, state responsibility, see chapter 27, pt II.



§171-19.5 - Infrastructure development fund; establishment.

§171-19.5  Infrastructure development fund; establishment.  (a)  There is established in the state treasury the infrastructure development fund to be administered by the department of land and natural resources.  Funds transferred or appropriated by the legislature and moneys received or collected by the department of land and natural resources, as authorized by the legislature, shall be deposited into the infrastructure development fund.

(b)  The infrastructure development fund shall be used to provide funding for infrastructure development in the Kikala-Keokea area on the island of Hawaii to benefit residents of Kalapana who have been dispossessed of their homes and lands as a result of the continued volcanic eruptions on the island of Hawaii, which began on January 3, 1983.  Proceeds of this fund may be used for necessary expenses in the administration of the fund.

(c)  Upon fulfillment of the purposes of this section, any unexpended or unencumbered funds appropriated by the legislature or remaining in the infrastructure development fund as of the close of business on December 31, 2004, shall not lapse into that fund or to the credit of the general fund, but shall be transferred to the credit of the Kikala-Keokea housing revolving fund established in section 201H-81 as of that date; provided that any unexpended or unencumbered moneys that were provided by the office of Hawaiian affairs and deposited into the infrastructure development fund for the purpose of infrastructure development shall be refunded to the office of Hawaiian affairs upon the completion of the fund's intended purpose.  No funds shall be transferred until all funding commitments entered into by the department of land and natural resources to complete the design and construction of infrastructure improvements have been executed. [L 2001, c 144, §2; am L 2003, c 43, §1; am L 2007, c 249, §13]



§171-20 - Notice of breach or default.

§171-20  Notice of breach or default.  Except as otherwise specifically provided in this chapter, in the event of a breach or default of any term, covenant, restriction, or condition of any lease or patent heretofore or hereafter issued under this chapter, the board of land and natural resources shall deliver a written notice of the breach or default by personal service or by registered or certified mail to the party in default and to each holder of record having any security interest in the land covered by or subject to the lease or patent making demand upon the party to cure or remedy the breach or default within sixty days from the date of receipt of the notice; provided that where the breach involves a failure to make timely rental payments pursuant to the lease or patent heretofore or hereafter issued under this chapter, the written notice shall include a demand upon the party to cure the breach within less than sixty days, but not less than five business days, after receipt of the notice.  Upon failure of the party to cure or remedy the breach or default within the time period provided herein or within such additional period as the board may allow for good cause, the board may, subject to section 171-21 exercise such rights as it may have at law or as set forth in the lease or patent. [L 1962, c 32, pt of §2; am L 1965, c 239, §11; Supp, §103A-20; HRS §171-20; am L 1981, c 160, §1; am L 1991, c 185, §1]

Case Notes

Sufficiency of notice.  2 H. App. 118, 627 P.2d 284.



§171-21 - Rights of holder of security interest.

§171-21  Rights of holder of security interest.  Whenever any notice of breach or default is given to any party under section 171-20, or under the terms of any lease, patent, license, agreement, or other instrument issued or to be issued under this chapter, a copy of the notice shall be delivered by the board of land and natural resources to all holders of record of any security interest in the land or interest covered by the lease, patent, license, agreement, or other instrument whose security interest has been recorded with the board.  Should the board seek to forfeit the privilege, interest, or estate created by the lease, license, agreement, patent, or other instrument, each holder may, at its option, cure or remedy the breach or default, if the same can be cured or remedied, by the payment of money or, if such is not the case, by performing or undertake in writing to perform all the terms, covenants, restrictions, or conditions of any lease, patent, license, agreement, or other instrument capable of performance by the holder, as determined by the board, within the time period provided in section 171-20 or within such additional period as the board may allow for good cause and add the cost thereof to the mortgage debt and the lien of the mortgage.  Any lease, patent, license, agreement, or other instrument transferred pursuant to this section shall not be subject to the requirements in section 171-14.  Upon failure of the holder to exercise its option, the board may:

(1)  Pay to the holder from any moneys at its disposal, including the special land and development fund, which is made available for that purpose, the amount of the mortgage debt, together with interest and penalties, and secure an assignment of the debt and mortgage from the holder, or if ownership of the interest or estate shall then have vested in the holder by way of foreclosure or action in lieu thereof the board shall be entitled to a conveyance of the interest or estate upon payment to the holder of the amount of the mortgage debt, including interest and penalties, and all reasonable expenses incurred by the holder in connection with the foreclosure and preservation of its security interest, less appropriate credits, including income received from the privilege, interest, or estate subsequent to the foreclosure; or

(2)  If the property cannot be reasonably reassigned without loss to the State, then terminate the outstanding privilege, interest, or estate without prejudice to any other right or remedy for arrears of rent or for any preceding or other breach or default, and use its best efforts to redispose of the affected land to a qualified and responsible person free and clear of the mortgage and the debt thereby secured; provided that a reasonable delay by the board in instituting or prosecuting any right or remedy it may have under this section shall not operate as a waiver of the right or to deprive it of the remedy when it may still hope otherwise to resolve the problems created by the breach or default involved.

Section 171-19 to the contrary notwithstanding, the proceeds of any redisposition under paragraph (2) shall be applied:  first, to reimburse the board for costs and expenses in connection with the redisposition; second, to discharge in full any unpaid purchase price or other indebtedness owing the State in connection with the privilege, interest, or estate terminated; third, to the mortgagee to the extent of the value received by the State upon redisposition which exceeds the fair market lease value of the land as previously determined by the State's appraiser; and fourth, to the owner of the privilege, interest, or estate.  Nothing contained in this section shall be construed in a manner as to infringe upon or prejudice in any way the rights of a holder of record having a security interest which shall have vested prior to the effective date hereof, and to the extent that this section and section 171-98 shall or may conflict and adversely affect such interests, the same shall be of no force and effect. [L 1962, c 32, pt of §2; am L 1963, c 193, §65; am L 1965, c 239, §12; Supp, §103A-21; am L 1967, c 234, §6; HRS §171-21; am L 1981, c 160, §2; am L 1986, c 215, §2; am L 1999, c 160, §20]

Case Notes

Person seeking to enforce mechanic's lien is not within term "holder of record of any security interest."  51 H. 87, 451 P.2d 809.



§171-22 - Consent to mortgage.

§171-22  Consent to mortgage.  Whenever under this chapter or under any lease, license, permit, or other instrument issued by the board of land and natural resources, consent of the State is required as a condition precedent to the mortgage of, or the creation of a security interest in public land, the chairperson of the board may, upon due application, grant the consent, and if the mortgage or security interest is to a recognized lending institution authorized to do business as a lending institution in either the State or elsewhere in the United States, the consent may extend to foreclosure and sale at the foreclosure to any purchaser, including the mortgagee, without regard to whether or not the purchaser is qualified under this chapter to lease, own, or otherwise acquire and hold the land or any interest therein.  The interest of the mortgagee or holder shall be freely assignable.  The term "holder" includes an insurer or guarantor of the obligation or condition of the mortgage, including the Federal Housing Administration, the Federal National Mortgage Association, the Veterans Administration, the Small Business Administration, the United States Department of Agriculture, or any other federal agency and their respective successors and assigns, or any lending institution authorized to do business in the State or elsewhere in the United States; provided that the consent to mortgage to a nongovernmental holder shall not confer any greater rights or powers in the holder than those which would be required by any of the aforementioned federal agencies.

Notwithstanding any provision in this chapter to the contrary, in leases or sales for residential purposes, the board may waive or modify any restrictions of the lease or sale or any restrictions contained in any such lease or sale if the waiver or modification is necessary to enable any of the aforementioned federal agencies or any lending institution authorized to do business in the State or elsewhere in the United States to participate in any loan secured by a mortgage on the land or the leasehold interest; provided any such waiver or modification shall not confer any greater rights or powers in the holder than those which would be required by the Federal Housing Administration or the United States Department of Agriculture. [L 1962, c 32, pt of §2; am L 1963, c 189, §1; am L 1965, c 239, §13; Supp, §103A-22; HRS §171-22; am L 1985, c 50, §1; ree L 1986, c 252, §1; am L 1997, c 258, §5]



§171-23 - Land patents and deeds, issued when.

§171-23  Land patents and deeds, issued when.  Except as otherwise provided, a land patent or a deed shall issue under the seal of the department of land and natural resources to the purchaser in fee simple of any public land or other land disposable by the board of land and natural resources or to any holder of an award from the board [of] commissioners to quiet titles upon payment of the commutation, if any, required under sections 172-1 to 172-6 and upon presentation of satisfactory proof by the claimant to the lands covered by the award of sufficient right, title, and interest to the awarded land. [L 1962, c 32, pt of §2; Supp, §103A-23; HRS §171-23]

Case Notes

Decisions under prior law.

Patent not void on its face can only be set aside in equity. 3 H. 270.  Set aside only on a clear showing of fraud or mistake in issue.  3 H. 359.  Patents based on awards do not confer or confirm title.  3 H. 783.  Canceled royal patent has no existence for any purpose.  4 H. 239.

Action to cancel royal patent.  5 H. 47.

Where descriptions of two commission's awards overlap each other, title to disputed area goes to first awardee.  11 H. 30.  The earlier award determines title to land not the earlier survey.  11 H. 30.

Parol evidence is admissible for removing latent ambiguities and locating land described in a patent.  13 H. 127.

Land patents valid on their face may be attacked and declared void in action at law provided evidence shows it to be void for want of authority.  25 H. 651.

Award by metes and bounds only includes land within outer boundaries.  30 H. 666.

Royal patent issued on land commission award, validity of reservation of mineral rights.  49 H. 429, 421 P.2d 570.  Royal patent on land commission award, significance if award defective.  49 H. 456, 479, 421 P.2d 550.  Royal patent issued on land commission award, whether schoolhouse site included or excluded.  49 H. 537, 425 P.2d 83.

Cited:  32 H. 310, 315.



§171-24 - Land conveyances, preparation, signing, record, copies.

§171-24  Land conveyances, preparation, signing, record, copies.  Except for the preparation and execution of leases and licenses and the issuance of revocable permits and rights of entry by the department of transportation, in its harbor and airport functions, all land patents, deeds, leases, grants, or other conveyances of any public land or any interest therein, shall be prepared by the department of land and natural resources.  The department of transportation shall, within thirty days after the execution or issuance of such documents, file or record as directed by the board of land and natural resources the original of the same with the board.

Documents setting aside lands for public purposes or withdrawing the same shall be signed by the governor.  All other documents prepared by the department of land and natural resources shall be signed by its chairperson or any authorized employee.

The board shall keep a complete record of all such documents.  The record shall be open to public inspection and the board shall furnish a certified copy, under its official seal, of any document to any person applying therefor, upon payment of reasonable charges set by the board for certified copies. [L 1962, c 32, pt of §2; am L 1965, c 239, §3; Supp, §103A-24; HRS §171-24; am L 1989, c 145, §1]

Cross References

Reservation of mineral rights, see chapter 182.

Case Notes

Lease let at public auction is not subject to reformation.  47 H. 28, 384 P.2d 581.



§171-25 - Irrigation projects.

§171-25  Irrigation projects.  In any patent, agreement, or lease a condition may be provided requiring the inclusion of the land being disposed in any irrigation project formed or to be formed by the state agency responsible therefor and making the land subject to assessments made or to be made for such project and constituting such assessments a first lien upon the land which if not paid shall result in the forfeiture of the land subject to notice of default as provided in section 171-20. [L 1962, c 32, pt of §2; Supp, §103A-25; HRS §171-25]

Cross References

Assessments and liens, see §174-19.



§171-26 - Rights-of-way to the sea, game management areas, and public hunting areas.

§171-26  Rights-of-way to the sea, game management areas, and public hunting areas.  Prior to the disposition of any public lands, the board of land and natural resources shall lay out and establish over and across such lands a reasonable number of rights-of-way from established highways to the public beaches, game management areas, public hunting areas, and public forests and forest reserves in order that the right of the people to utilize the public beaches, game management areas, public hunting areas, and public forests and forest reserves shall be protected.

Prior to the leasing of any lands, the board shall determine the feasibility of hunting on such lands, and if any of them is suitable for hunting or may during the term of the lease become suitable for hunting, the board may reserve such lands as game management areas or public hunting areas.  Where the board finds that hunting on such lands would not be consistent with the rights of the lessee or for other good cause, the board need not reserve such lands as game management areas or public hunting areas.

The cost of such rights-of-way and any fencing which may be required shall be borne by the State, lessee or jointly as the board may deem appropriate prior to the leasing of such lands. [L 1962, c 32, pt of §2; am L 1965, c 239, §14; Supp, §103A-26; HRS §171-26; am L 1970, c 83, §2; am L 1981, c 116, §5]

Cross References

Fish and game, generally, see chapters 183D and 187A to 190.

Law Journals and Reviews

Beach Access:  A Public Right?  23 HBJ 65.

Public Beach Access:  A Right for All?  Opening the Gate to Iroquois Point Beach.  30 UH L. Rev. 495.

Case Notes

Claim for relief against state officials based on alleged illegality of exchange of ceded lands was barred by State's sovereign immunity.  73 H. 578, 837 P.2d 1247.



§171-27 - Taxes.

§171-27  Taxes.  Any provision to the contrary notwithstanding, leases and licenses issued by the board of land and natural resources and permits issued to permittees, who are holdover lessees or licensees, shall be subject to real property taxes which shall be assessed on a pro rata basis against the lessee, licensee or the permittee and the lessee's, licensee's or permittee's successor in interest.

The board shall notify the lessee, licensee, or permittee and each holder of record having a security interest as provided in section 171-21 of any default in the payment of the taxes and upon failure to remedy the default within sixty days after receipt of notice of default, the board shall cancel and terminate the lease, license, or permit without prejudice to any other remedies the State may have against the lessee, licensee, or permittee. [L 1962, c 32, pt of §2; Supp, §103A-27; am L 1967, c 234, §7; HRS §171-27; gen ch 1985]

Case Notes

Decisions under prior law.

Not in violation of 5th or 14th Amendment of the U.S. Constitution.  23 H. 621.

Lessee liable for taxes assessed on property as of first day of January of the last year of the term even though the lease expires prior to the last day of that calendar year.  30 H. 334.

Cited:  26 H. 46, 49; 27 H. 604, 606.



§171-28 - Government-owned Hawaiian fish ponds.

§171-28  Government-owned Hawaiian fish ponds.  (a)  The board may investigate and develop scientific commercial management practices for government-owned Hawaiian fish ponds and reconstruct, rehabilitate, improve, and stock the fish ponds; and expend moneys from the special land and development fund.  All revenues derived from any government-owned Hawaiian fish pond shall be deposited in the fund.

(b)  The board may lease government-owned Hawaiian fish ponds with legislative authorization as provided under section 171-53(c); provided that in lieu of legislative authorization, the board may lease such fish ponds if:

(1)  A public hearing is conducted on the proposed lease on the island where the fish pond is located;

(2)  The board finds that the proposed lease does not cause a substantial adverse environmental or ecological impact on the fish pond or surrounding area; and

(3)  The proposed lease is not in violation of applicable federal, state, or county laws. [L 1962, c 32, pt of §2; Supp, §103A-28; HRS §171-28; am L 1994, c 69, §1]



§171-29 - Report to legislature on all dispositions.

§171-29  Report to legislature on all dispositions.  (a)  The board of land and natural resources shall submit a written report annually to the legislature within ten days of the convening of each regular session, of all land dispositions made in the preceding year, including sales, leases, leases with options to purchase, licenses, concessions, permits, exchanges, and setting aside of lands by executive orders, the persons to whom made, the size of each disposition, the purpose for which made, the land classification of each, the tax map key number, the per unit price paid or set, and whether the disposition was by auction, by drawing, or by negotiation.  When land originally leased by the board is, in turn, subleased by the board's lessee or sublessee, the report shall include, in addition to the foregoing information, the reason for approval of the sublease by the board and the estimated net economic result accruing to the State, lessee and sublessee.

(b)  Whenever in this chapter any sale, lease, easement, license, executive order, quitclaim, exchange, or other disposition is made subject to disapproval of the legislature, a written report thereof containing the information required in subsection (a) of this section shall be submitted to the legislature in the session next following the date of the disposition within ten days of the convening of the session. [L 1962, c 32, pt of §2; Supp, §103A-29; am L 1967, c 234, §8; HRS §171-29; am L 1972, c 173, §2]



§171-30 - Acquisition of real property; general.

§171-30  Acquisition of real property; general.  (a)  The board of land and natural resources shall have the exclusive responsibility, except as provided herein, of acquiring, including by way of dedications:

(1)  All real property or any interest therein and the improvements thereon, if any, required by the State for public purposes, including real property together with improvements, if any, in excess of that needed for such public use in cases where small remnants would otherwise be left or where other justifiable cause necessitates the acquisition to protect and preserve the contemplated improvements, or public policy demands the acquisition in connection with such improvements.

(2)  Encumbrances, in the form of leases, licenses, or otherwise on public lands, needed by any state department or agency for public purposes or for the disposition for houselots or for economic development.

The board shall upon the request of and with the funds from the state department or agency effectuate all acquisitions as provided under this section.

(b)  Except as provided in subsection (c), the department of accounting and general services shall be responsible for the acquisition of any office space in a nonstate owned building for use by a state department or agency.

(c)  A state department or agency may directly acquire such real property for its purposes whenever the acquisition by the department or agency is required to conform to mandatory requirements of the United States in the case where federal funds are furnished to the department or agency.

(d)  Property which may be acquired under this section includes all real property together with all structures and improvements thereon, franchises or appurtenances thereunto belonging, water, water rights, easements, and interests in land of every nature.

(e)  The appraisal of private property to be acquired by the State may be performed by not more than three disinterested appraisers whose services shall be contracted for by the State, and no land shall be purchased for a sum greater than the highest value fixed by the appraiser or appraisals; provided that the State, after review of the appraisals by the appraiser or appraisers or the attorney general, may purchase the property at a value greater than the highest value if the higher value is determined by the appraiser or appraisers or the attorney general to be justified and within the range of market value; provided further that this limitation shall not apply where acquisition is by condemnation.  After the private property has been acquired or the State abandons the acquisition, these appraisal reports shall be available for inspection and copying by the public. [L 1962, c 32, pt of §2; am L 1965, c 239, §15; Supp, §103A-30; HRS §171-30; am L 1989, c 49, §1; am L 1993, c 132, §2]

Case Notes

Compromise agreement resolving legal disputes between board and private party is not binding without approval of attorney general.  57 H. 259, 554 P.2d 761.



§171-31 - Depository for documents; filing, record.

§171-31  Depository for documents; filing, record.  The department of land and natural resources is designated as a depository for purpose of recordation with the registrar of conveyances, all documents pertaining to real property or any interest therein conveyed to the Territory or State or to any political subdivision thereof.

The officer in charge of any department of the State or any department of any political subdivision thereof, who is authorized to negotiate for the acquisition of real property or any interests therein shall within thirty days after the execution of the necessary documents involved, file all the documents pertaining to the real property or any interest therein with the department.  Two blueprint plans of the real property shall also be filed with the department.

All such documents shall be offered for record by direction of the board of land and natural resources and recorded by the registrar of conveyances free of charge. [L 1962, c 32, pt of §2; Supp, §103A-31; HRS §171-31]



§171-31.5 - Disposition of abandoned or seized property.

§171-31.5  Disposition of abandoned or seized property.  (a)  The department may sell, donate, or otherwise dispose of property abandoned or seized on land owned by the State upon compliance with the requirements of this section.

(b)  The department shall send notice by certified mail, at least thirty days prior to disposition of the abandoned or seized property, to the address of the owner of the property abandoned or seized if the owner is known or can be determined.  The notice shall apprise the owner of the identity and location of the property abandoned or seized and of the intent of the department to sell, donate, or otherwise dispose of the property.  Where the identity or the address of the owner is unknown or cannot be determined, the notice shall be posted on the premises where the property was abandoned or seized.

(c)  If the abandoned or seized property has an estimated value of $1,000 or more, the department shall also give public notice of the disposition at least once either statewide or in a publication of local circulation where the property was abandoned or seized; provided that the disposition shall not take place less than five days after the notice of intent to dispose of the property.

(d)  The sale of abandoned or seized property having an estimated value of $1,000 or more shall be by public auction through oral tenders in the county where the property was abandoned or seized.  Where no bid is received, the property may be sold by negotiation, disposed of or sold as junk, kept by the department, or donated to any other government agency or a charitable organization.

(e)  Any person entitled to the abandoned or seized property may repossess the property prior to its disposition upon proof of entitlement and payment of all unpaid rent, debts, charges, and fines owing and all handling, storage, appraisal, advertising, and any other expenses incurred in connection with the proposed disposition of the abandoned or seized property.

(f)  The requirement of public notice and public auction pursuant to subsections (c) and (d) shall not apply when the value of the abandoned or seized property is less than $1,000.  In that event, the property may be sold by negotiation, disposed of or sold as junk, kept by the department, or donated to any other government agency or a charitable organization.

(g)  The proceeds of the sale of abandoned or seized property, after deduction of all charges and fines and all expenses of handling, storage, appraisal, advertising, and other sale expenses, shall be first offset against any amounts owed by the owner to the State.  Any amount remaining shall be held in trust for the owner of the property for thirty days, after which time the proceeds shall be paid into the department's appropriate special fund or to the general fund if no special fund exists.

(h)  The remedies available to the owner of abandoned or seized property are limited to those provided in subsections (e) and (g) of this section.  The State, its officers, employees, and agents shall not be liable to the owner of abandoned or seized property because of any disposition of the property made pursuant to this section.

(i)  For purposes of this section, "department" includes the department of land and natural resources and any other state department or agency that manages land owned or controlled by the State. [L 1986, c 184, §1; am L 1998, c 2, §§35, 36; am L 2001, c 63, §1; am L 2002, c 16, §6]

Case Notes

Where plaintiffs alleged that defendants violated their constitutional rights to due process by depriving them of their dwelling without constitutionally adequate process, and relied almost entirely on their assertion that defendants violated this section in support of their argument that they received inadequate process, plaintiffs’ reliance on this section was misplaced.  832 F. Supp. 1399.



§171-31.6 - Criminal penalties.

[§171-31.6]  Criminal penalties.  (a)  Any person found guilty of a violation of this chapter or any rules adopted thereunder shall be guilty of a petty misdemeanor and shall be punished as follows:

(1)  For a first offense, by a mandatory fine of not less than $500, or imprisonment of not more than thirty days, or both;

(2)  For a second offense within five years of a previous conviction under this section, by a mandatory fine of not less than $1,000, or imprisonment of not more than thirty days, or both; and

(3)  For a third or subsequent offense within five years of two prior convictions under this section, by a mandatory fine of not less than $2,000, or imprisonment of not more than thirty days, or both.

(b)  Any criminal action against a person for any violation under this section shall not be deemed to preclude the State from pursuing civil legal action to recover administrative fines and costs against the person.  Any civil legal action against a person to recover administrative fines and costs for any violation of this chapter or any rules adopted thereunder shall not be deemed to preclude the State from pursuing any criminal action against that person pursuant to this section. [L 2008, c 216, §1]



§171-32 - Policy.

PART II. DISPOSITIONS, GENERALLY

A.  Policy and Planning

§171-32  Policy.  Unless otherwise specifically authorized in this chapter or by subsequent legislative acts, all dispositions shall be by lease only, disposed of by public auction in accordance with the procedure set forth in sections 171-14 and 171-16. [L 1962, c 32, pt of §2; am L 1965, c 239, §4; Supp, §103A-32; HRS §171-32]

Case Notes

Rental of excess transmission capacity in facilities of Molokai irrigation system did not constitute disposition of public lands.  62 H. 546, 617 P.2d 1208.



§171-33 - Planning; generally.

§171-33  Planning; generally.  Prior to any notice of intended disposition, the board of land and natural resources shall:

(1)  Classify the land according to its use or uses as provided in this chapter;

(2)  Determine the specific use or uses for which the disposition is intended;

(3)  Parcel land into units of minimum size areas related to the intended specific use or uses and sufficient for an economic operation, hereinafter called an "economic unit";

(4)  Determine the requirements for the construction of building or other improvements, which are necessary or desirable to encourage the highest use of the land;

(5)  Determine the upset price or lease rental, based upon the fair market value of the land employed to the specific use or uses for which the disposition is being made, with due consideration for all of the terms and conditions of the disposition;

(6)  Determine the necessary conditions of disposition which will discourage speculation;

(7)  In the case of leases, determine the minimum tenure necessary to support the intended use or uses and the necessity for periodic rent openings in long-term leases to assure the State a fair return;

(8)  Prepare the proposed documents and make them available for public inspection;

(9)  Determine, two years before the expiration of the term of any lease, whether the premises are to be demised for the same use or uses under a new lease or whether all or any part thereof is to be reserved for other use or uses and then promptly notify the lessee of the determination. [L 1962, c 32, pt of §2; am L 1965, c 239, §16; Supp, §103A-33; HRS §171-33]

Case Notes

Absent showing that lot sizes were unrelated to intended use and insufficient for economic operation, court held board did not abuse discretion in setting lot size.  60 H. 228, 588 P.2d 430.

Former similar law cited:  18 H. 221, 240.



§171-34 - Planning; intensive agricultural and pasture uses.

§171-34  Planning; intensive agricultural and pasture uses.  In addition to the requirements set forth in section 171-33, if the intended disposition is for intensive agricultural or pasture uses, the board of land and natural resources shall:

(1)  Make or cause to be made an on-the-ground inspection of the land;

(2)  Secure data or information from the land study bureau relating to such parcel;

(3)  Review any other pertinent information with respect to the land and the surrounding area; and

(4)  Based upon information obtained, prepare a written report on the land, which report shall include the following:

(A)  The class of the land within the specific use for which disposition is intended;

(B)  The condition of the land with respect to its state of development;

(C)  Existing improvements, if any;

(D)  Extent of uncontrolled erosion if any;

(E)  Nature of forage; and

(F)  Extent of infestation with noxious weeds. [L 1962, c 32, pt of §2; Supp, §103A-34; HRS §171-34]

Case Notes

Absent showing that lot sizes were unrelated to intended use and insufficient for economic operation, court held board did not abuse discretion in setting lot size.  60 H. 228, 588 P.2d 430.



§171-35 - Lease provisions; generally.

B.  Leases or Sales

Cross References

Civil relief for state military forces, see chapter 657D.

Disposition of state boating facility properties, see §200-2.5.

§171-35  Lease provisions; generally.  Every lease issued by the board of land and natural resources shall contain:

(1)  The specific use or uses to which the land is to be employed;

(2)  The improvements required; provided that a minimum reasonable time be allowed for the completion of the improvements;

(3)  Restrictions against alienation as set forth in section 171-36;

(4)  The rent, as established by the board or at public auction, which shall be payable not more than one year in advance, in monthly, quarterly, semiannual, or annual payments;

(5)  Where applicable, adequate protection of forests, watershed areas, game management areas, wildlife sanctuaries, and public hunting areas, reservation of rights-of-way and access to other public lands, public hunting areas, game management areas, or public beaches, and prevention of nuisance and waste; and

(6)  Such other terms and conditions as the board deems advisable to more nearly effectuate the purposes of the state constitution and of this chapter. [L 1962, c 32, pt of §2; am L 1965, c 239, §17; Supp, §103A-35; HRS §171-35; am L 1981, c 116, §6; am L 1989, c 253, §1]

Attorney General Opinions

Land board may require compliance with county ordinances except planning and zoning laws. Att. Gen. Op. 86-3.

Law Journals and Reviews

Beach Access:  A Public Right?  23 HBJ 65.

Case Notes

Cited:  53 H. 567, 498 P.2d 631.

Decisions under prior law.

"General leases" discussed.  23 H. 621.  General lease is any lease not described by the Revised Laws.  Id.

Refusal of lessee after notice of withdrawal to part with possession constitutes breach of a condition of the lease and works a forfeiture thereof.  24 H. 165.

Leases let at public auction not subject to reformation.  47 H. 28, 384 P.2d 581.



§171-36 - Lease restrictions; generally.

§171-36  Lease restrictions; generally.  (a)  Except as otherwise provided, the following restrictions shall apply to all leases:

(1)  Options for renewal of terms are prohibited;

(2)  No lease shall be for a longer term than sixty-five years, except in the case of a residential leasehold which may provide for an initial term of fifty-five years with the privilege of extension to meet the requirements of the Federal Housing Administration, Federal National Mortgage Association, Federal Land Bank of Berkeley, Federal Intermediate Credit Bank of Berkeley, Berkeley Bank for Cooperatives, or Veterans Administration requirements; provided that the aggregate of the initial term and extension shall in no event exceed seventy-five years;

(3)  No lease shall be made for any land under a lease which has more than two years to run;

(4)  No lease shall be made to any person who is in arrears in the payment of taxes, rents, or other obligations owing the State or any county;

(5)  No lease shall be transferable or assignable, except by devise, bequest, or intestate succession; provided that with the approval of the board of land and natural resources, the assignment and transfer of a lease or unit thereof may be made in accordance with current industry standards, as determined by the board; provided further that prior to the approval of any assignment of lease, the board shall have the right to review and approve the consideration to be paid by the assignee and may condition its consent to the assignment of the lease on payment by the lessee of a premium based on the amount by which the consideration for the assignment, whether by cash, credit, or otherwise, exceeds the depreciated cost of improvements and trade fixtures being transferred to the assignee; provided further that with respect to state agricultural leases, in the event of foreclosure or sale, the premium, if any, shall be assessed only after the encumbrances of record and any other advances made by the holder of a security interest are paid;

(6)  The lessee shall not sublet the whole or any part of the demised premises except with the approval of the board; provided that prior to the approval, the board shall have the right to review and approve the rent to be charged to the sublessee; provided further that in the case where the lessee is required to pay rent based on a percentage of its gross receipts, the receipts of the sublessee shall be included as part of the lessee's gross receipts; provided further that the board shall have the right to review and, if necessary, revise the rent of the demised premises based upon the rental rate charged to the sublessee including the percentage rent, if applicable, and provided that the rent may not be revised downward;

(7)  The lease shall be for a specific use or uses and shall not include waste lands, unless it is impractical to provide otherwise;

(8)  Mineral and metallic rights and surface and ground water shall be reserved to the State; and

(9)  No lease of public lands, including submerged lands, nor any extension of any such lease, shall be issued by the State to any person to construct, use, or maintain a sunbathing or swimming pier or to use the lands for such purposes, unless such lease, or any extension thereof, contains provisions permitting the general public to use the pier facilities on the public lands and requiring that a sign or signs be placed on the pier, clearly visible to the public, which indicates the public's right to the use of the pier.  The board, at the earliest practicable date, and where legally possible, shall cause all existing leases to be amended to conform to this paragraph.  The term "lease", for the purposes of this paragraph, includes month-to-month rental agreements and similar tenancies.

(b)  The board, from time to time, upon the issuance or during the term of any intensive agricultural, aquaculture, commercial, mariculture, special livestock, pasture, or industrial lease, may:

(1)  Modify or eliminate any of the restrictions specified in subsection (a);

(2)  Extend or modify the fixed rental period of the lease; or

(3)  Extend the term of the lease

to the extent necessary to qualify the lease for mortgage lending or guaranty purposes with any federal mortgage lending agency, to qualify the lessee for any state or private lending institution loan, private loan guaranteed by the State, or any loan in which the State and any private lender participates, or to amortize the cost of substantial improvements to the demised premises that are paid for by the lessee without institutional financing, such extension being based on the economic life of the improvements as determined by the board or an independent appraiser; provided that the approval of any extension shall be subject to the following:

(1)  The demised premises have been used substantially for the purpose for which they were originally leased;

(2)  The aggregate of the initial term and any extension granted shall not be for more than fifty-five years;

(3)  In the event of a reopening, the rental for any ensuing period shall be the fair market rental at the time of reopening;

(4)  Any federal or private lending institution shall be qualified to do business in the State;

(5)  Proceeds of any mortgage or loan shall be used solely for the operations or improvements on the demised premises;

(6)  Where improvements are financed by the lessee, the lessee shall submit receipts of expenditures within a time period specified by the board, otherwise the lease extension shall be canceled; and

(7)  The rules of the board, setting forth any additional terms and conditions, which shall ensure and promote the purposes of the demised lands.

(c)  The board at any time during the term of any intensive agricultural, aquaculture, or mariculture lease and when justified by sound economic practices or other circumstances, may permit an alternative agricultural, aquaculture, or mariculture use or uses for any portion or portions of the land demised.  As a condition to permitting alternative uses, the board may require such other modifications, including rental adjustments or changes in the lease as may be necessary to effect or accommodate the alternative use or uses.  An alternative use or uses may be allowed by the board upon:

(1)  The application of the lessee;

(2)  Consent of each holder of record having a security interest in the leasehold; and

(3)  A finding by the board that the alternative use or uses are in the public interest.

(d)  The board, from time to time, during the term of any agriculture, intensive agriculture, aquaculture, commercial, mariculture, special livestock, pasture, or industrial lease, may modify or eliminate any of the [restrictions] specified in subsection (a), extend or modify the fixed rental period of the lease, or extend the term of the lease upon a showing of significant economic hardship directly caused by:

(1)  State disaster, pursuant to chapter 209, including seismic or tidal wave, tsunami, hurricane, volcanic eruption, typhoon, earthquake, flood, or severe drought; or

(2)  A taking of a portion of the area of the lease by government action by eminent domain, withdrawal, or conservation easement; provided that the portion taken shall not be less than ten per cent of the entire leased area unless otherwise approved by the board; and provided that the board determines that the lessee will not be adequately compensated pursuant to the lease provisions.

(e)  The approval of any extension granted pursuant to subsection (d) shall be subject to the following:

(1)  The demised premises has been used substantially for the purposes for which they were originally leased;

(2)  The aggregate of the initial term and any extension granted shall not be for more than fifty-five years;

(3)  The rental shall not be less than the rental for the preceding term;

(4)  The rules of the board, setting forth any additional terms and conditions which shall ensure and promote the purposes of the demised lands; and

(5)  The length of the extension shall not exceed a reasonable length of time for the purpose of providing relief and shall in no case exceed five years. [L 1962, c 32, pt of §2; am L 1965, c 239, §18; Supp, §103A-36; am L 1967, c 234, §14; HRS §171-36; am L 1969, c 217, §1; am L 1971, c 19, §1 and c 38, §1; am L 1976, c 196, §1; am L 1978, c 191, §1; am L 1982, c 37, §1 and c 55, §1; am L 1988, c 159, §2; am L 1989, c 104, §1; am L 1990, c 242, §1; am L 1992, c 283, §1; am L 1994, c 114, §1; am L 1997, c 67, §1, c 206, §1, c 258, §6, and c 286, §1; am L 1999, c 160, §21; am L 2000, c 261, §§2, 5; am L 2002, c 68, §2, c 103, §1, and c 180, §1; am L 2005, c 129, §2]

Note

L 2005, c 129, §3, provides in part:  "... the department of land and natural resources is urged to commence using the prevailing real property tax assessment value of the fast land in determining lease rent for a lease of the state submerged land or land beneath tidal water entered into after July 1, 2006."

Cross References

Mineral rights and leases, see chapter 182.



§171-36.1 - Reservation of rights to prehistoric and historic remains on leased public lands.

[§171-36.1]  Reservation of rights to prehistoric and historic remains on leased public lands.  The board of land and natural resources shall, in leases of public lands retain the rights to all prehistoric and historic remains found on such lands. [L 1969, c 216, §7]



§171-36.2 - Public lands for historic preservation and restoration.

§171-36.2  Public lands for historic preservation and restoration.  (a)  Any law to the contrary notwithstanding, the board may lease public lands in the State for use in historic preservation and restoration projects:

(1)  Through negotiations; and

(2)  For a price which shall be determined by the board.

(b)  The department shall adopt rules pursuant to chapter 91 to determine what constitutes historic preservation and restoration projects for the purposes of this section; provided that no definition or criteria established shall conflict with any federal, state, or county law.

(c)  All subleases of land disposed of pursuant to this section shall be subject to the approval of the board. [L 1985, c 33, §2; am L 2002, c 114, §1]



§171-37 - Lease restrictions; intensive agricultural and pasture uses.

§171-37  Lease restrictions; intensive agricultural and pasture uses.  In addition to the restrictions provided in section 171-36, the following restrictions shall apply to all leases for intensive agricultural and pasture uses:

(1)  The lease term shall be not less than fifteen years nor more than thirty-five years, except that if the type of disposition requires the lessee to occupy the premises as the lessee's own personal residence, it may be longer than thirty-five years, but not in excess of seventy-five years, and except in the case of a tree-crop orchard lease the term of which shall not be in excess of forty-five years.

(2)  If the land being leased is not immediately productive and requires extensive expenditures for clearing, conditioning of the soil, the securing of water, the planting of grasses, or the construction of improvements, as the result of which a longer term is necessary to amortize the lessee's investment, then the lease term may be longer than thirty-five years, but not in excess of fifty-five years.

(3)  The land leased hereunder, or any portion thereof, shall be subject to withdrawal by the board of land and natural resources at any time during the term of the lease with reasonable notice and without compensation, except as provided herein, for public uses or purposes, including residential, commercial, industrial, or resort developments, for constructing new roads or extensions, or changes in line or grade of existing roads, for rights-of-way and easements of all kinds, and shall be subject to the right of the board to remove soil, rock, or gravel as may be necessary for the construction of roads and rights-of-way within or without the demised premises; provided that upon the withdrawal, or upon the taking which causes any portion of the land originally demised to become unusable for the specific use or uses for which it was demised, the rent shall be reduced in proportion to the value of the land withdrawn or made unusable, and if any permanent improvement constructed upon the land by the lessee is destroyed or made unusable in the process of the withdrawal or taking, the proportionate value thereof shall be paid based upon the unexpired term of the lease; provided further that no withdrawal or taking shall be had as to those portions of the land which are then under cultivation with crops until the crops are harvested, unless the board pays to the lessee the value of the crops; and provided further that upon withdrawal any person with a long-term lease shall be compensated for the present value of all permanent improvements in place at the time of withdrawal that were legally constructed upon the land by the lessee to the leased land being withdrawn.  In the case of tree crops, the board shall pay to the lessee the residual value of the trees taken and, if there are unharvested crops, the value of the crops also.

"Tree-crop", as used in this section, shall be exclusive of papaya and banana. [L 1962, c 32, pt of §2; am L 1965, c 239, §19; Supp, §103A-37; am L 1967, c 234, §15; HRS §171-37; am L 1973, c 68, §1; am L 1982, c 198, §1; gen ch 1985; am L 1987, c 88, §1]

Case Notes

Decisions under prior law.

Land may not be withdrawn from lease for exchange unless lease so states.  30 H. 210.



§171-38 - Condemnation of leases.

§171-38  Condemnation of leases.  The lease shall provide that whenever a portion of the public land under lease is condemned for public purposes by the State, or any county or city and county, or any other governmental agency or subdivision, the rental shall be reduced in proportion to the value of the portion of the premises condemned, and the lessee shall be entitled to receive from the condemning authority (1) the value of growing crops, if any, which the lessee is not permitted to harvest and (2) the proportionate value of the lessee's permanent improvements so taken in the proportion that it bears to the unexpired term of the lease; provided that the lessee may, in the alternative, remove and relocate the lessee's improvements to the remainder of the lands occupied by the lessee.  The foregoing rights of the lessee shall not be exclusive of any other to which the lessee may be entitled by law.  Where the portion so taken renders the remainder unsuitable for the uses for which the land was leased, the lessee shall have the option to surrender the lessee's lease and be discharged for any further liability therefor; provided that the lessee may remove the lessee's permanent improvements within such reasonable period allowed by the board of land and natural resources. [L 1962, c 32, pt of §2; Supp, §103A-38; HRS §171-38; gen ch 1985]



§171-39 - Leases; forfeiture.

§171-39  Leases; forfeiture.  Upon the violation of any condition or term of any lease to be observed or performed by the lessee or tenant, the board of land and natural resources shall, after the notice of default as provided in section 171-20, and subject to the rights of each holder of record having a security interest as provided in section 171-21, terminate the lease or tenancy and take possession of the leased land, without demand or previous entry and without legal process, together with all improvements placed thereon and shall retain all rent paid in advance as damages for the violations. [L 1962, c 32, pt of §2; Supp, §103A-39; HRS §171-39]

Case Notes

Former similar law cited:  18 H. 640, 644.



§171-40 - Expired leases; holdover.

§171-40  Expired leases; holdover.  Upon expiration of the lease term, if the leased land is not otherwise disposed of, the board of land and natural resources may allow the lessee to continue to hold the land for a period not exceeding one year upon such rent, terms, and conditions as the board may prescribe; provided that if, immediately prior to the expiration of the lease, the land was cultivated with crops having ratoons for at least one cycle, as defined hereinafter, the board may permit the lessee to continue to hold the leased land until the crops from the last remaining cycle have been harvested.  The term "cycle" as used in this section means the period required to plant and cultivate the original crop, including the harvesting of the first ratoon, being a period exceeding two years.

Upon expiration of the one-year extension, if the board has not yet decided upon the re-lease of the land or reservation for other purposes, the board may issue a temporary permit to the lessee, subject to section 171-55 and the rent and such other terms and conditions as the board may prescribe. [L 1962, c 32, pt of §2; Supp, §103A-40; HRS §171-40]



§171-41 - Commercial, industrial, and other business uses.

§171-41  Commercial, industrial, and other business uses.  (a)  Leases for commercial, industrial, and other business uses shall be made only pursuant to a development plan which provides for careful placement of complementary enterprises consistent with county zoning requirements; except that development plans for leases of parcels in industrial parks developed under section 171-134(b) shall provide for careful placement of complementary enterprises consistent with the final plans and specifications under section 171-134(b).  Where a disposition for any such use is made without advance parcelization, the board shall make adequate provisions for the compatibility of the proposed enterprises with any existing surrounding private developments.  The board, wherever possible, shall control the landscaping and architecture of the enterprises and protect the public against the creation of nuisances of smoke, soot, irritating odors and gases, and harmful wastes.

(b)  The board may sell public land in fee simple for commercial, industrial, or other business uses with the prior approval of the governor and subject to disapproval by two-thirds vote of either the senate or the house of representatives or by majority vote of both in any regular or special session next following the date of disposition; provided the above restrictions shall not apply to any sale of land initially acquired for highway purposes with participating federal funds and which land is later found to be in excess of the need for highway purposes. [L 1962, c 32, pt of §2; am L 1963, c 196, §1; am L 1965, c 239, §20; Supp, §103A-41; HRS §171-41; am L 1972, c 38, §1; am L 1988, c 361, §4]



§171-41.5 - Amendment of commercial, hotel, or industrial lease.

§171-41.5  Amendment of commercial, hotel, or industrial lease.  (a)  The board of land and natural resources, after notification and public hearing as provided in subsection (b), may amend the height, density, and other building restrictions or requirements and the specific use or uses contained in a lease for hotel, commercial, or industrial use of public land to another or an additional specific hotel, commercial, or industrial use or uses, or restriction; provided that the lease has been in effect twenty years or more, and upon:

(1)  The application of the lessee;

(2)  Consent of each holder of record having a security interest in any improvements made by the lessee to the leased public land;

(3)  A finding by not less than two-thirds of the total membership of the board that the amended use or uses or restriction is in the public interest; and

(4)  Agreement by the lessee that the lessee, commencing from the effective date of the amendment, shall pay a revised annual rent equal to the annual fair market rental value of the land based on the amendment.  The annual fair market value of the land shall be determined and set by the board.  Such amendments shall not be construed to permit the construction of improvements not otherwise permitted by county zoning regulations applicable to the public land.

(b)  Before any amendment to a state lease, the board of land and natural resources shall give no fewer than fourteen days' public notice statewide and, in addition, in the county where the subject property is situated.  A full hearing shall be given by the board of land and natural resources, to all who desire to be heard upon the subject matter of the notice.  The hearing shall be public, on the island where the subject property is situated, and shall be conducted under rules that the board may adopt. [L 1986, c 252, §2; am L 1990, c 73, §1; am L 1998, c 2, §37]



§171-42 - Hotel and resort uses.

§171-42  Hotel and resort uses.  Public land may be leased for hotel or resort development, if the department of business, economic development, and tourism finds that the land possesses the amenities for a successful hotel and resort development and that the advantages of its placement for such use outweigh those inherent in free public use in its natural state.  Where the land being disposed of for hotel or resort use is divisible into more than one economic unit, the division shall be made prior to disposition, provided that firm use controls shall be imposed to assure that the development of each unit is compatible with the others.  Provisions for community operations of shopping areas, golf courses, and other similar facilities shall be encouraged, with special assessments for the maintenance of these community facilities.  Where public land disposed of for hotel or resort use is adjacent to any beach, waterway, or historic monument or landmark, the disposition shall be subject to reservations of public right-of-way or public access at all times to such beach, waterway, historic monument, or landmark.

The board of land and natural resources may, with the prior approval of the governor, and subject to disapproval by the legislature by two-thirds vote of either the senate or the house of representatives or by majority vote of both, in any regular session next following the date of disposition, sell in fee simple or lease with option to purchase, raw, unimproved public land for hotel and resort use; provided that:

(1)  The board first finds that the land is suitable for resort development and that its use for resort purposes will promote the economic development of the State;

(2)  The purchaser submits development plans for the area to be purchased which conform with applicable county or city and county zoning and subdivision requirements;

(3)  The board finds upon independent study of these plans that the proposed development is compatible with the developments in the area in general and consistent with good sound planning;

(4)  The purchaser agrees to construct, improve, and put in all off-site and on-site improvements as may be required by the board which may include any or all of the following--all major and minor auxiliary roads and highways as well as all local streets, all connecting water lines and mains to existing lines and mains, all necessary sewer lines, sewage treatment, or disposal plants, all pumping stations, all reservoirs, golf courses, recreational areas, shopping centers, and all other improvements necessary to develop the raw land into an economic resort enterprise;

(5)  The purchaser agrees to complete all improvements within the time limitations set by the board;

(6)  The title to the land shall remain in the State until the purchaser has made all payments required in the terms of the sale and has constructed the improvements as agreed; provided that where the purchaser finds it necessary to secure a loan to finance the construction of the improvements the board may issue a patent or deed upon the execution in favor of the State of a performance and payment bond conditioned upon the payment of an amount equal to one hundred per cent of the improvement cost.  The bond shall by its terms inure to the benefit of the State;

(7)  The board shall sell for resort uses only that portion of the public lands in the proposed resort area which it finds to be absolutely necessary to give the purchaser self-sustaining economic operations; provided that no public land shall be included in the sale for these purposes which will not actually be improved and used in the resort area for resort purposes;

(8)  The lessee with an option to purchase shall not be permitted to exercise the option until the lessee has complied with all the terms and conditions of the lease, including but not limited to the construction or erection of improvements as may be required by the board.

In any disposition under this section the board shall give consideration to the needs of the public for beach area above the high water mark.

Upon a finding by the board that the public interest demands it, the board may lease, lease with option to purchase, or sell in fee simple such public lands by negotiation; subject to the provisions contained in this section and to such other terms and conditions contained in this chapter. [L 1962, c 32, pt of §2; am L 1963, c 2, §1 and c 196, §§2, 3, 4; am L 1965, c 239, §21; Supp, §103A-42; HRS §171-42; gen ch 1985; am L 1987, c 336, §7; am L 1990, c 293, §8]

Law Journals and Reviews

Beach Access:  A Public Right?  23 HBJ 65.



§171-43 - Lease of campsites or sites for youth athletic and/or educational activities.

§171-43  Lease of campsites or sites for youth athletic and/or educational activities.  The board of land and natural resources may directly lease without recourse to public auction to any eleemosynary or religious organization campsites or sites for youth athletic and/or educational activities in a state park area or on lands under the control of the department of land and natural resources at nominal consideration.  Where the lease is for campsites, the lease shall provide that the lessee shall permit the public to use the campsites at the rates approved by the board in its rules and regulations.  Except as provided herein, the terms and conditions of sections 171-33, 171-35 and 171-36 shall apply. [L 1963, c 203, §1; am L 1965, c 239, §22; Supp, §103A-42.5; HRS §171-43; am L 1971, c 83, §1]



§171-43.1 - Lease to eleemosynary organizations.

§171-43.1  Lease to eleemosynary organizations.  The board may lease, at a nominal consideration, by direct negotiation and without recourse to public auction, public lands to an eleemosynary organization which has been certified to be tax exempt under sections 501(c)(1) or 501(c)(3) of the Internal Revenue Code of 1986, as amended.  The lands shall be used by such eleemosynary organizations for the purposes for which their charter was issued and for which they were certified by the Internal Revenue Service. [L 1970, c 83, §5; am L 1971, c 100, §1; am L 1982, c 202, §1; am L 1991, c 212, §3]



§171-44 - Lease for recreation-residence use.

§171-44  Lease for recreation-residence use.  Notwithstanding any limitations to the contrary, the board of land and natural resources may lease, by direct negotiation and without recourse to public auction, lands within a state park or forest reserve and other lands set aside under executive orders, for recreation-residence use for a period not to exceed twenty years on such terms and conditions as may be prescribed by the board. [L 1965, c 239, §38; Supp, §103A-42.8; HRS §171-44]

Note

Enforcement of recreation-residence use lease agreements.  L 2008, c 223, §4.

Cross References

Koke‘e state park advisory council, see §171-8.5.



§171-45 - Residence lots; sale or leases.

C.  Residential Uses

Cross References

Civil relief for state military forces, see chapter 657D.

§171-45  Residence lots; sale or leases.  The board may dispose of public land for personal residence purposes (1) by sale in fee simple or lease at public auction as provided in sections 171-14 and 171-16, or (2) by sale or lease of lots by drawing as provided in sections 171-15 and 171-16. [L 1962, c 32, pt of §2; Supp, §103A-43; HRS §171-45; am L 1970, c 184, §1]

Cross References

Oahu land development, see chapter 206.



§171-46 - Residential sales or leases; planning.

§171-46  Residential sales or leases; planning.  Prior to the disposition of public land for residential lots, whether by sale in fee simple or by lease, in addition to the requirements of section 171-33, the board of land and natural resources shall:

(1)  Make a determination of the demand for houselots in the area of the intended disposition;

(2)  Make a thorough investigation of the costs of the residential development;

(3)  Wherever possible locate the residential development adjacent to an existing urban center;

(4)  Subdivide and improve the land, in conformity with county or city and county zoning and subdivision requirements, including the construction of necessary roads; and

(5)  Plan the development to meet the economic need and circumstance of the persons for whom the development is intended. [L 1962, c 32, pt of §2; am L 1964, c 47, §2; am L 1965, c 239, §23; Supp, §103A-44; HRS §171-46]



§171-47 - Residence lots; improvement districts.

§171-47  Residence lots; improvement districts.  Notwithstanding any provision of law to the contrary, the board of land and natural resources is authorized, in like manner and subject to the same conditions, including the imposition of liens and the payment of costs, as any subdivider of private lands, to petition for the construction of necessary subdivision improvements pursuant to applicable improvement district statutes or ordinances of any county or city and county in subdividing public lands for residential purposes.  The board shall dispose of the residential lots so improved subject to liens consisting of the improvement assessments.  For the purpose of this section the board is authorized to encumber and impose liens on public lands. [L 1965, c 239, §24; Supp, §103A-44.5; HRS §171-47]



§171-48 - Residence lots, requirements.

§171-48  Residence lots, requirements.  In the disposition of lots for residence purposes:

(1)  No person shall purchase or lease, directly or indirectly through an agent, nominee, third person, or otherwise, any interest in more than one lot.

(2)  No person and no unmarried minor child, whose spouse or parent purchases or leases a lot, shall be qualified to purchase or lease any lot.

(3)  The board shall require the lessee or purchaser to construct, within three years after disposition, a dwelling of such size and value as shall be prescribed by the board and to use the lot and dwelling as the lessee's or purchaser's principal domicile; provided that the board may, for good and sufficient cause and to alleviate hardship, extend the building deadline for a period not exceeding two years, at six-month intervals based on a demonstration of the lessee's or purchaser's progress towards satisfying improvement requirements.

(4)  The board shall establish such additional restrictions, requirements or conditions in accordance with the powers granted to it in section 171-6(6).

(5)  No person shall be qualified to purchase or lease any lot by drawing if the person's gross income including the gross income of the person's spouse exceeds $20,000 per year.  In determining gross income, the standard income tax exemption for each of the person's dependents, as determined by the income tax laws of the State, shall be allowed.

(6)  No person shall be qualified to purchase or lease any lot who, or whose spouse, or both of them, owns or is a lessee, under a residential lease for a term exceeding twenty years (including any periods for which the lease may be extended or renewed at the option of the lessee), of any land situated within or without the State suitable for residential use. [L 1962, c 32, pt of §2; Supp, §103A-45; HRS §171-48; am L 1970, c 184, §2; am L 1972, c 37, §1; am L 1973, c 18, §1; am L 1977, c 49, §1; gen ch 1985]



§171-49 - Residence lots: unsold; forfeited; surrendered.

§171-49  Residence lots:  unsold; forfeited; surrendered. Any lot not sold or leased at public auction or drawing, or sold or leased and forfeited, or surrendered after sale or lease with the consent of the board of land and natural resources, which consent is authorized, may, subject to section 171-21, be disposed of by the board as follows:

(1)  The board shall hold the lot without disposition for a period of thirty days, during which time, any person otherwise qualified to bid interested in securing the lot may apply therefor in writing.

(2)  Upon the expiration of thirty days, if not more than one person has applied for the lot, the board may dispose of the lot to the sole applicant without public auction at not less than the prior upset price; provided that if the lot is one among several available lots and there are more applicants than available lots, this paragraph shall not apply.

(3)  If more than one person has applied for the lot, or if there are more applicants than available lots, upon the expiration of thirty days, the board shall by sale or lease dispose of the lot or all of the available lots, as the case may be, at drawing as provided in section 171-15 or at public auction as provided in sections 171-14 and 171-16, at the prior upset price or, if the drawing or public auction is held more than six months after the date of the prior drawing or public auction, at the upset price fixed by a reappraisal. [L 1962, c 32, pt of §2; Supp, §103A-46; HRS §171-49; am L 1970, c 184, §3]



§171-49.5 - Resale, first offer to board; limitation on resale price.

[§171-49.5]  Resale, first offer to board; limitation on resale price.  Any lot [sold] or leased for residential use pursuant to this part shall not be sold or transferred again by the purchaser, the purchaser's personal representative, or the purchaser's heirs for a period of ten years from date of disposition unless the purchaser first offers the land or lease and improvements for sale and surrender to the board in accordance with the provisions of section 171-17(c) or section 171-81, as the case may be. [L 1970, c 184, §6; am L 1976, c 200, pt of §1; gen ch 1985]



§171-49.7 - Public lands suitable and available for residential development; inventory.

[§171-49.7]  Public lands suitable and available for residential development; inventory.  The department of land and natural resources shall complete and maintain a current inventory of all public lands placed in the urban district by the land use commission under chapter 205 which are or may be suitable and available for residential development.  This inventory shall be updated at the end of each quarter and shall contain the following information:  the island and area in which the land is situated, the acreage, and such other information which the department determines may be necessary to identify and inventory the land. [L 1977, c 63, §1]



§171-50 - Exchanges.

D.  Miscellaneous

Cross References

Civil relief for state military forces, see chapter 657D.

Disposition of state boating facility properties, see §200-2.5.

§171-50  Exchanges.  (a)  Purpose.  No exchange of public land for private land shall be made except for public purposes, including but not limited to (1) consolidation of holdings of public lands; (2) straightening of boundaries of public lands; (3) acquisition of adequate access for landlocked public lands which have development potential; or (4) acquisition of lands suitable for residential use.  Exchanges shall be effected without public auction.  Public notice of any proposed exchange shall be given in accordance with the applicable provisions set forth in section 171-16(d).  All private lands conveyed to the State by way of exchanges shall thereafter become public lands.

(b)  Value.  The public land exchanged shall be of substantially equal value to that of the private land.  In any exchange, the fair market value of the private land and the public land shall be separately determined by a disinterested qualified appraiser or appraisers and the cost shall be borne equally between the owner and the board.  No payment by the State shall be required should the private land exceed the value of the public land, but any difference in value of the public land over the private land shall be paid to the State at the time of the exchange; provided no exchange shall be made should public land exceed one hundred twenty per cent of the value of the private land.

(c)  Legislative disapproval.  Any exchange of public land for private land shall be subject to disapproval by the legislature by two thirds vote of either the senate or the house of representatives or by majority vote of both in any regular or special session following the date of the board of land and natural resources' approval in principle of the exchange.  The department shall submit for introduction to the legislature a resolution for review of action on any exchange to be consummated by the board wherein exchange deeds will be executed by the parties together with the following information:  (1) the location and area of the parcels of land to be exchanged; (2) the value of the lands to be conveyed by the State and the private party; (3) the name or names of the appraiser or appraisers; (4) the date of the appraisal valuation; and (5) the purpose for which the lands are being exchanged.  A copy of the resolution shall also be submitted to the office of Hawaiian affairs when it is submitted to the legislature.

(d)  Exception.  Notwithstanding any limitations set forth in this section, the board may exchange public land for Hawaiian homes commission's available land of equal value in order to consolidate its holdings or the holdings of the commission or to effectuate better the purposes of this chapter or of the Hawaiian Homes Commission Act of 1920, as amended. [L 1962, c 32, pt of §2; am L 1965, c 239, §25; Supp, §103A-47; am L 1967, c 234, §3; HRS §171-50; am L 1969, c 281, §1; am L 1970, c 184, §4; am L 1972, c 175, §1; am L 1975, c 69, §§1, 2; am L 1977, c 17, §1; am L 2003, c 75, §1; am L 2009, c 176, §3]

Case Notes

Claim for relief against state officials based on alleged illegality of exchange of ceded lands was barred by State's sovereign immunity.  73 H. 578, 837 P.2d 1247.

Former similar law cited:  18 H. 221, 225; 28 H. 462.



§171-50.1 - Acquisition of lands for exchange under chapter 516.

[§171-50.1]  Acquisition of lands for exchange under chapter 516.  The board may acquire private lands by negotiated purchase to be exchanged to effect the conversion of leasehold lands to fee simple ownership under section 171-50.2.  The legislature declares that such acquisition is for the public purpose of encouraging home ownership on as widespread a basis as possible. [L 1975, c 184, pt of §3]



§171-50.2 - Exchanges for conversion of leasehold lands to fee simple ownership.

§171-50.2  Exchanges for conversion of leasehold lands to fee simple ownership.  The board may exchange public lands for private lands to be condemned or involuntarily sold pursuant to chapter 516.  Such exchange shall be requested by the executive director of the Hawaii housing finance and development corporation, and shall be effected in conformity with section 171-50; provided that such exchange shall be subject to legislative disapproval; provided further that the private lands conveyed to the State shall be disposed of pursuant to chapter 516; and provided further that lands exchanged need not be of like-kind or comparable use; provided further that no lands classified as conservation shall be exchanged for private lands. [L 1975, c 184, pt of §3; am L 1987, c 337, §7(2); am L 1997, c 350, §14; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§171-51 - Quitclaim.

§171-51  Quitclaim.  The board of land and natural resources may, after giving public notice as required in section 171-16(d):

(1)  Quitclaim public lands by deed or land patent in exchange for deeds of private lands by way of compromise or equitable settlement of rights of claimants without auction;

(2)  Execute quitclaim deeds quitclaiming any and all interests of the State in private land for the purpose of perfecting title to such private land in private individuals who have defective titles; provided that no quitclaim may issue where the title to private land is subject to reversion to the State or to a right of entry by the State upon breach of condition subsequent or where the title to the private land is conveyed by the State for specific uses or purposes; provided further that no exchange or quitclaim may be entered into or made where the interest of the State arises by reason of any provision in a deed or patent issued by the State, which prescribes the specific use to which the land may be put or the specific purpose for which the land was conveyed; provided further that any exchange or quitclaim shall be subject to disapproval by the legislature by a two-thirds vote of either the senate or the house of representatives or by majority vote of both, in any regular or special session next following the date of the exchange or quitclaim. [L 1962, c 32, pt of §2; am L 1965, c 239, §26; Supp, §103A-48; am L 1967, c 234, §3; HRS §171-51]

Case Notes

Decisions under prior law.

Power of commissioner to exchange lands prior to am Org. Act, May 27, 1910.  18 H. 22.

Applied in compromise settlement.  42 H. 627.

Predecessor statute referred to.  49 H. 456, 486-87, 421 P.2d 550.

Cited:  28 H. 462.



§171-52 - Remnant.

§171-52  Remnant.  (a)  Definition.  The term "remnant" means a parcel of land economically or physically unsuitable or undesirable for development or utilization as a separate unit by reason of location, size, shape, or other characteristics.  A remnant may be:

(1)  Land acquired by condemnation which is in excess of the needs for which condemned;

(2)  Vacated, closed, abandoned, or discontinued road, street or alley or walk, railroad, ditch, or other right-of-way.

(b)  Disposition restriction.  No parcel shall be disposed of as a remnant solely for the reason that it lacks an adequate access.

(c)  Disposition.  Remnants or portions thereof may be disposed of by the board of land and natural resources without recourse to public auction in the manner set forth herein.  Any remnant or portion thereof to be disposed of shall be first offered for sale to the abutting owner for a reasonable period of time at a reasonable price based on appraised value.  In the event that one abutting landowner lacks access to a street, and such access can be secured by disposition of the remnant, such remnant shall be first offered for sale to such abutting owner, or subdivided so as to protect the access of all abutting landowners.  If there is more than one abutting owner who is interested in purchasing the remnant, it shall be sold to the one submitting a sealed bid containing the highest offer above the appraised value.  If the remnant abuts more than one parcel, the board may subdivide the remnant so that a portion thereof may be sold to each abutting owner at the appraised value; provided that no remnant shall be sold to any abutting owner unless the remnant, when combined or consolidated with the abutting property, shall constitute a lot acceptable to the appropriate agency of the county in which the remnant lies; and provided further that appropriate language shall be included in any document of conveyance of such remnant to assure use of the remnant in accordance with the applicable ordinances, rules, and regulations of the county concerned.

(d)  Appraisal.  The value of the remnant or portion thereof shall be appraised by an independent appraiser, which appraisal shall take into consideration the limited market for the remnant and the resulting enhancement to an abutting owner's property by the addition of the remnant.  The value of a remnant or portion thereof which is surplus to state highway requirements and is in the inventory of such surplus remnants as of December 31, 1981, may be appraised by an employee of the State qualified to appraise lands. [L 1962, c 32, pt of §2; am L 1965, c 239, §27; Supp, §103A-49; HRS §171-52; am L 1976, c 12, §1; am L 1977, c 3, §1; am L 1982, c 6, §1]



§171-53 - Reclamation and disposition of submerged or reclaimed public land.

§171-53  Reclamation and disposition of submerged or reclaimed public land.  (a)  Any submerged public land or land beneath tidal waters shall not hereafter be reclaimed by private abutting owners, except as hereinafter provided.

(b)  As to presently reclaimed land, the board of land and natural resources, after finding that its disposition is not prejudicial to the best interest of the State, community or area in which such reclaimed land is located and after giving public notice in accordance with section 171-16(d) of its intention to dispose, may dispose of it, without recourse to public auction, to the abutting owner, by sale or lease; provided that if the reclaimed land has been filled in or made with the prior approval of government authorities, and not otherwise filled in or made contrary to the public interest, it may be disposed of at fair market value or fair market rental of the submerged public land, but if the reclaimed land has been filled or made otherwise, it shall be disposed of at the fair market value or fair market rental of the reclaimed land.

(c)  The board, with the prior approval of the governor and the prior authorization of the legislature by concurrent resolution, may lease state submerged lands and lands beneath tidal waters under the terms, conditions, and restrictions provided in this chapter; provided that the authorization of the legislature shall not be required for leases issued under chapter 190D; and provided further that the approval of the governor and authorization of the legislature shall not be required for any grant of easement or lease of state submerged lands or lands beneath tidal waters used for moorings, cables, or pipelines; provided further that this exemption shall not apply to easements for cables used for interisland electrical transmission or slurry pipelines used for transportive materials, mined at sea, or waste products from the processing of the same.

The lease shall provide that the lands shall be reclaimed at the expense of the lessee.  Title to the reclaimed lands shall remain in the State.

(d)  Whenever in connection with reclaimed lands or the reclamation of submerged lands or lands beneath tidal waters by authority of law, the board deems it advantageous to the State in order to settle the rights (littoral or otherwise), if any, of an abutting owner, to create public beaches, or to consolidate the holdings of public lands in the vicinity or provide public ways or access to the public lands, it may, with the prior approval of the governor, sell, lease, or transfer by way of an exchange, without recourse to public auction but subject to the limitations contained in section 171-50 and to the other provisions of this chapter, lands having the status of public lands. [L 1962, c 32, pt of §2; am L 1965, c 239, §28; Supp, §103A-50; am L 1967, c 234, §3; HRS §171-53; am L 1981, c 199, §2; am L 1987, c 367, §2; am L 1999, c 176, §1; am L 2000, c 261, §§3, 5; am L 2002, c 68, §2 and c 103, §1(2); am L 2005, c 129, §2]

Note

L 2005, c 129, §3, provides in part:  "... the department of land and natural resources is urged to commence using the prevailing real property tax assessment value of the fast land in determining lease rent for a lease of the state submerged land or land beneath tidal water entered into after July 1, 2006."

Cross References

Generally, see chapter 173.



§171-54 - Land license.

§171-54  Land license.  The board of land and natural resources may issue land licenses affecting public lands for a period not exceeding twenty years.  No land license shall be disposed of except at public auction as provided in this chapter; provided that the board may, after publication of notice in accordance with section 171-16(d), dispose of a land license by negotiation, without recourse to public auction, if it determines that the public interest will best be served thereby.  The disposition of a land license by negotiation shall be upon such terms and conditions as the board determines shall best serve the public interest. [L 1962, c 32, pt of §2; am L 1965, c 239, §29; Supp, §103A-51; am L 1967, c 234, §9; HRS §171-54]



§171-55 - Permits.

§171-55  Permits.  Notwithstanding any other law to the contrary, the board of land and natural resources may issue permits for the temporary occupancy of state lands or an interest therein on a month-to-month basis by direct negotiation without public auction, under conditions and rent which will serve the best interests of the State, subject, however, to those restrictions as may from time to time be expressly imposed by the board.  A permit on a month-to-month basis may continue for a period not to exceed one year from the date of its issuance; provided that the board may allow the permit to continue on a month-to-month basis for additional one year periods. [L 1962, c 32, pt of §2; Supp, §103A-52; am L 1967, c 234, §11; HRS §171-55; am L 1990, c 90, §1]



§171-55.5 - Agricultural plots.

[§171-55.5]  Agricultural plots.  The department of land and natural resources, in cooperation with the department of agriculture and the city and county of Honolulu, shall adopt rules in accordance with chapter 91 to allow for use of vacant public lands for farming or agricultural recreation. [L 1974, c 243, §2]



§171-56 - Contract or license for concessions or concession space.

§171-56  Contract or license for concessions or concession space.  The board of land and natural resources may, subject to chapter 102, dispose of concessions, as defined in chapter 102, and shall enter into contracts or issue licenses for such concessions; provided that the duration of the contract or license shall be related to the investment required, but in no event to exceed fifteen years. [L 1962, c 32, pt of §2; am L 1963, c 93, §4; Supp, §103A-53; am L 1967, c 189, §5; HRS §171-56]



§171-57 - Reserved rights and easements.

§171-57  Reserved rights and easements.  Notwithstanding any limitations to the contrary, where public land is disposed of with reservation in the State of quarry rights to rock, sand or gravel or an easement, and if the board of land and natural resources finds that a disposition of the reserved right or easement is not prejudicial to the best interest of the State, community or area in which the land is situated, it may, after giving public notice of the intended disposition as provided in section 171-16(d), dispose of the reserved right or easement to the owner of the land by direct sale or by lease without public auction. [L 1962, c 32, pt of §2; am L 1965, c 239, §5; Supp, §103A-54; am L 1967, c 234, §3; HRS §171-57; am L 1971, c 18, §1]



§171-58 - Minerals and water rights.

§171-58  Minerals and water rights.  (a)  Except as provided in this section the right to any mineral or surface or ground water shall not be included in any lease, agreement, or sale, this right being reserved to the State; provided that the board may make provisions in the lease, agreement, or sale, for the payment of just compensation to the surface owner for improvements taken as a condition precedent to the exercise by the State of any reserved rights to enter, sever, and remove minerals or to capture, divert, or impound water.

(b)  Disposition of mineral rights shall be in accordance with the laws relating to the disposition of mineral rights enacted or hereafter enacted by the legislature.

(c)  Disposition of water rights may be made by lease at public auction as provided in this chapter or by permit for temporary use on a month-to-month basis under those conditions which will best serve the interests of the State and subject to a maximum term of one year and other restrictions under the law; provided that any disposition by lease shall be subject to disapproval by the legislature by two-thirds vote of either the senate or the house of representatives or by majority vote of both in any regular or special session next following the date of disposition; provided further that after a certain land or water use has been authorized by the board subsequent to public hearings and conservation district use application and environmental impact statement approvals, water used in nonpolluting ways, for nonconsumptive purposes because it is returned to the same stream or other body of water from which it was drawn, essentially not affecting the volume and quality of water or biota in the stream or other body of water, may also be leased by the board with the prior approval of the governor and the prior authorization of the legislature by concurrent resolution.

(d)  Any lease of water rights shall contain a covenant on the part of the lessee that the lessee shall provide from waters leased from the State under the lease or from any water sources privately owned by the lessee to any farmer or rancher engaged in irrigated pasture operations, crop farming, pen feeding operations, or raising of grain and forage crops, or for those public uses and purposes as may be determined by the board, at the same rental price paid under the lease, plus the proportionate actual costs, as determined by the board, to make these waters available, so much of the waters as are determined by the board to be surplus to the lessee's needs and for that minimum period as the board shall accordingly determine; provided that in lieu of payment for those waters as the State may take for public uses and purposes the board may elect to reduce the rental price under the lease of water rights in proportion to the value of the waters and the proportionate actual costs of making the waters available.  Subject to the applicable provisions of section 171-37(3), the board, at any time during the term of the lease of water rights, may withdraw from waters leased from the State and from sources privately owned by the lessee so much water as it may deem necessary to (1) preserve human life and (2) preserve animal life, in that order of priority; and that from waters leased from the State the board, at any time during the term of the lease of water rights, may also withdraw so much water as it may deem necessary to preserve crops; provided that payment for the waters shall be made in the same manner as provided in this section.

(e)  Any new lease of water rights shall contain a covenant that requires the lessee and the department of land and natural resources to jointly develop and implement a watershed management plan.  The board shall not approve any new lease of water rights without the foregoing covenant or a watershed management plan.  The board shall prescribe the minimum content of a watershed management plan; provided that the watershed management plan shall require the prevention of the degradation of surface water and ground water quality to the extent that degradation can be avoided using reasonable management practices.

(f)  Upon renewal, any lease of water rights shall contain a covenant that requires the lessee and the department of land and natural resources to jointly develop and implement a watershed management plan.  The board shall not renew any lease of water rights without the foregoing covenant or a watershed management plan.  The board shall prescribe the minimum content of a watershed management plan; provided that the watershed management plan shall require the prevention of the degradation of surface water and ground water quality to the extent that degradation can be avoided using reasonable management practices.

(g)  The department of land and natural resources shall notify the department of Hawaiian home lands of its intent to execute any new lease, or to renew any existing lease of water rights.  After consultation with affected beneficiaries, these departments shall jointly develop a reservation of water rights sufficient to support current and future homestead needs.  Any lease of water rights or renewal shall be subject to the rights of the department of Hawaiian home lands as provided by section 221 of the Hawaiian Homes Commission Act. [L 1962, c 32, pt of §2; am L 1965, c 239, §32; Supp, §103A-55; HRS §171-58; am L 1970, c 101, §1; am L 1987, c 367, §1; am L 1990, c 201, §1; am L 1991, c 325, §3]

Cross References

Reservation of mineral rights, see §182-2.

Law Journals and Reviews

Native Hawaiian Homestead Water Reservation Rights:  Providing Good Living Conditions for Native Hawaiian Homesteaders.  25 UH L. Rev. 85.

Case Notes

Rental by board of excess transmission capacity in Molokai Irrigation System did not "dispose" of state water where the proportionate amount of state water in the system was not diminished.  62 H. 546, 617 P.2d 1208.

Decisions under prior law.

Reservation as self-effectuating.  49 H. 429, 440, 421 P.2d 570.

Reservation of mineral rights in royal patent issued on land commission award, validity of.  49 H. 429, 421 P.2d 570.



§171-58.5 - Prohibitions.

§171-58.5  Prohibitions.  The mining or taking of sand, dead coral or coral rubble, rocks, soil, or other marine deposits seaward from the shoreline is prohibited with the following exceptions:

(1)  The taking from seaward of the shoreline of such materials, not in excess of one gallon per person per day for reasonable, personal, noncommercial use;

(2)  For the replenishment or protection of public shoreline areas and adjacent public lands seaward of the shoreline, or construction or maintenance of state approved lagoons, harbors, launching ramps, or navigational channels with a permit authorized under chapter 183C;

(3)  The clearing of such materials from existing drainage pipes and canals and from the mouths of streams including clearing for the purposes under section 46-11.5; provided that the sand removed shall be placed on adjacent areas unless this placement would result in significant turbidity; or

(4)  The cleaning of areas seaward of the shoreline for state or county maintenance purposes including the purposes under section 46-12; provided that the sand removed shall be placed on adjacent areas unless such placement would result in significant turbidity. [L 1988, c 375, §2; am L 1989, c 356, §3; am L 1995, c 11, §3 and c 69, §2]

Cross References

Mining or taking of sand, etc., see §205A-44.



§171-59 - Disposition by negotiation.

§171-59  Disposition by negotiation.  (a)  A lease of public land may be disposed of through negotiation upon a finding by the board of land and natural resources that the public interest demands it.  Where the public land is being sought under this section by a sugar or pineapple company, and the company is the owner or operator of a mill or cannery, then, for the purposes of this section, the economic unit shall be that acreage of public land which when taken together with the lands already owned or controlled or available to the company, when cultivated is found by the board to be necessary for the company's optimum mill or cannery operation.  In all other cases, public land to be sold under this section shall be an economic unit as provided in section 171-33(3).

After a determination is made to negotiate the disposition of a lease, the board shall:

(1)  Give public notice as in public auction, in accordance with the procedure set forth in section 171-16(a), of its intention to lease public land through negotiation setting forth the minimum conditions thereunder, the use for which the public land will be leased.  Any person interested in securing the lease shall file an application with the board not later than forty-five days after the first publication of the notice;

(2)  Establish reasonable criteria for the selection of the lessee; provided that where the intended use of the land is agriculture, the department of agriculture shall establish the criteria;

(3)  Determine the applicants who meet the criteria for selection set by the board or the department of agriculture, as the case may be, and notify all applicants of its determination.  Any applicant may examine the basis of the determination, which shall be in writing, to ascertain whether or not the conditions and criteria established by the board or the department of agriculture were followed; provided that if any applicant does not notify the board of the applicant's objections, and the grounds therefor, in writing, within twenty days of the receipt of the notice, the applicant shall be barred from proceeding to seek legal remedy for any alleged failure of the board to follow the conditions and criteria.

If only one applicant meets the criteria for selection of the lessee, the board may, after notice as provided in (3), above, dispose of the lease by negotiation.

If two or more applicants meet the criteria for the selection of the lessee, the board shall select the lessee who submits the highest offer contained in a sealed bid deposited with the board.

(b)  Disposition of public lands for airline, aircraft, airport-related, agricultural processing, cattle feed production, aquaculture, marine, maritime, and maritime-related operations may be negotiated without regard to the limitations set forth in subsection (a) and section 171-16(c); provided that:

(1)  The disposition encourages competition within the aeronautical, airport-related, agricultural, aquaculture, maritime, and maritime-related operations;

(2)  The disposition shall not exceed a maximum term of thirty-five years, except in the case of maritime and maritime-related operations, which may provide for a maximum term of seventy years; and

(3)  The method of disposition of public lands for cattle feed production as set forth in this subsection shall not apply after December 31, 1988.

For the purposes of this subsection:

"Agricultural processing" means the processing of agricultural products, including dairying, grown, raised, or produced in Hawaii.

"Airport-related" means a purpose or activity that requires air transportation to achieve that purpose or activity.

"Maritime-related" means a purpose or activity that requires and is directly related to the loading, off-loading, storage, or distribution of goods and services of the maritime industry. [L 1962, c 32, pt of §2; Supp, §103A-56; am L 1967, c 189, §6; HRS §171-59; am L 1970, c 101, §2; am L 1980, c 48, §1; am L 1984, c 278, §1; gen ch 1985; am L 1992, c 283, §2; am L 2001, c 77, §2; am L 2003, c 127, §2; am L 2008, c 200, §2]



§171-60 - Development through private developer.

§171-60  Development through private developer.  (a)  Leasehold projects.  Notwithstanding anything in this chapter to the contrary, the board, by negotiation and without recourse to public auction, with the prior approval of the governor and authorization of the legislature by concurrent resolution approving a development project, the concurrent resolution to be adopted by each house no earlier than forty-eight hours after printed copies thereof have been made available to members of that house, may lease public lands, including submerged lands to be reclaimed at the developer's or developers' expense, to a private developer or developers, or enter into a development agreement with a private developer or developers, for development and subdivision of the lands as a leasehold project for agricultural, industrial, single-family or multiple-family residential, commercial, business, or hotel and resort uses, as provided in this subsection.

Prior to leasing any public land to, or entering into a development contract with, a developer or developers, the board shall:

(1)  Determine:

(A)  Whether the lands shall be developed by disposition or contract;

(B)  The location, area, and size of the lands to be developed;

(C)  The use or uses to which the lands shall be put, which shall be in conformity with the applicable state, city and county, or county zoning and subdivision laws, ordinances, or regulations;

(D)  The estimated period of time to construct and complete the development;

(E)  Minimum requirements for on-site and off-site improvements, if any;

(F)  Whether any beach rights-of-way or public game preserves should be established; and

(G)  Other terms and conditions that are deemed necessary by the board;

(2)  Set the minimum rental of the lands to be developed on the basis of an appraisal report prepared by an appraiser for the board determining the fair market value of the lands to be developed;

(3)  Give public notice of the proposed disposition or contract at least once in each of three successive weeks statewide and, in addition, in the appropriate county, if the land is situated in the first, second, and fourth districts.  The notice shall invite interested persons to submit applications to be selected as the developer or developers for the project and sealed bids for the development of the lands.  The notice shall also state in general terms the size, location, and minimum rental of the area to be leased to the developer or developers, the minimum requirements for any required off-site and on-site improvement, the maximum estimated period of time to install and complete the construction of any required improvement, the use or uses to which the lands shall be put, the last date on which applications and sealed bids will be received by the board, which date shall not be less than thirty days or more than ninety days after the last notice, and the times and places at which more detailed information with respect to the disposition or contract may be secured by interested persons.

Each applicant shall include, together with the applicant's sealed bid, a financial statement, and performance and experience records in real estate development; provided that the board, in its discretion, may require the applicant to submit answers, under oath, to questions contained in a questionnaire prepared by the board; the applicant's sealed bid shall include a development plan in as much detail as possible and including but not limited to the following:  the applicant's proposal as to how and when the applicant intends to develop the land, including any permitted incremental development, the amount of money the applicant intends to commit to the total project, the method of recovery of the applicant's costs and profits, the amount the applicant agrees to pay to lease or contract to develop the land, and the income the State will receive from leases;

(4)  Establish reasonable criteria for the selection of the private developer or developers; and

(5)  Determine within forty-five days of the last day for filing applications the applicant or applicants who meet the criteria for selection set by the board, and notify all applicants of its determination within seven days of a determination.  Any applicant may examine the basis of the determination, which shall be in writing, to ascertain whether or not the conditions and criteria established by the board were followed; provided that if any applicant does not notify the board of any objections and the grounds therefor, in writing, within ten days of the receipt of a notice, the applicant shall be barred from proceeding to seek legal remedy for an alleged failure of the board to follow the conditions and criteria.

If only one applicant meets the criteria for selection as the developer, the board then may negotiate the details of the disposition of the public lands to, or enter into a development contract with, the developer; provided that the terms of the disposition or contract shall not be less than those proposed by the developer in the application and shall be subject to the concurrence of the governor.  If two or more applicants meet the criteria for selection, the board shall consider all of the relevant facts of the disposition or contract, the proposals submitted by each applicant, the experience and financial capability of each applicant, and within forty-five days from the date of selection of the applicants that met the criteria, shall select the applicant who submitted the best offer.  The board then may negotiate the details of the disposition of the public lands or enter into a development contract with the developer; provided that the terms of the disposition or contract shall not be less than those proposed by the developer in the application and shall be subject to the concurrence of the governor.

The terms of any disposition or development contract shall include the following, wherever appropriate:

(A)  The development and subdivision shall comply with appropriate state, county, and city and county zoning and subdivision requirements;

(B)  The developer or developers shall file with the board a good and sufficient bond conditioned upon the full and faithful performance of all the terms, covenants, and conditions of the disposition or development contract;

(C)  The use or uses to which the land will be put.  Development of large, though economic, tracts of land with multiple but complementary uses should be encouraged;

(D)  The dates on which the developer must submit preliminary plans and final plans and specifications for the total development to the board for approval, which approval shall not be arbitrarily or capriciously withheld.  No construction shall commence until the board has approved the final plans and specifications; provided that with board approval construction on an incremental basis may be permitted;

(E)  The date of completion of the total development, including the date of completion of any permitted incremental development;

(F)  The minimum requirements for off-site and on-site improvements that the developer must install, construct, and complete by the date of completion of the total development.  The board may permit incremental development and establish the minimum requirements for off-site and on-site improvements that must be installed, constructed, and completed prior to the date of completion of the total development;

(G)  In the event of a lease the developer may be permitted, after the developer has completed construction of any required off-site improvement, to assign or sublease with board approval portions of the leased lands in which the construction of any required off-site improvement has been completed to a purchaser or sublessee who shall assume the obligations of the developer relative to the parcel being assigned or subleased, including the construction of any on-site improvement.  The board may permit a developer to share in the lease rent for a fixed period in order to recover costs and profit;

(H)  A development agreement may provide that the board shall issue a lease to the nominee or nominees of the developer, including the developer, pursuant to the terms previously negotiated and agreed upon between the developer and the board, including the lease rent to the lessee and the method of recoupment of expenses and profit by the developer;

(I)  The board shall lay out and establish a number of rights-of-way from proposed or established highways to the public beaches and game preserves in order that the right of the people to utilize the public beach or beaches and public game preserves shall be protected.

Prior to leasing or entering into any development contract, the board shall determine the feasibility of hunting on the lands, and if any of them is suitable for hunting or during the term of the lease may become suitable for hunting, the board may reserve the lands as game preserves.  Where the board finds that hunting on the lands would not be consistent with the rights of the lessee or for other good cause, the board need not reserve the lands as game preserves.

The cost of the rights-of-way and any fencing which may be required shall be borne by the State, lessee, or jointly as the board may deem appropriate prior to the leasing of the lands.

In any disposition of beach-front lands, the board shall give consideration to the needs of the public for beach area above and below the high-water mark;

(J)  The board may include in any development contract or lease, provisions concerning notice of breach or default, rights of a holder of a security interest, and consent to mortgage as set forth in sections 171-20, 171-21, and 171-22, respectively; and

(K)  Any other terms and conditions set by the board.

The term "developer" as used in this subsection means a person, firm, corporation, partnership, association, trust, or other legal entity, or a combination of any thereof, who or which has experience in the development and subdivision of land for single-family, multiple-family, industrial, hotel and resort, business commercial, or agricultural uses and has the financial ability satisfactory to the board to develop and subdivide land.

(b)  Fee simple residential development.  Notwithstanding anything in this chapter to the contrary, the board, by negotiation and without recourse to public auction, with the prior approval of the governor and authorization of the legislature by concurrent resolution approving the development project, the concurrent resolution to be adopted by each house no earlier than twenty-four hours after printed copies thereof have been made available to the members of that house, may dispose of public lands, including submerged lands to be reclaimed at developer's or developers' expense, by sale of the fee, for single-family or multiple-family residential uses, as provided in this subsection.

Prior to the sale in fee of any public land to a developer or developers, the board shall:

(1)  Determine:

(A)  The location, area, and size of the lands to be developed;

(B)  The use or uses to which the lands shall be put, which shall be in conformity with the applicable state, city and county, or county zoning and subdivision laws, ordinances, or regulations;

(C)  The estimated period of time to construct and complete the development;

(D)  Minimum requirements for on-site and off-site improvements, if any;

(E)  Whether any beach rights-of-way or game preserves should be established; and

(F)  Any other terms and conditions deemed necessary by the board;

(2)  Set the minimum sale price of the lands to be developed on the basis of an appraisal report prepared by an appraiser for the board determining the fair market value of the lands to be developed;

(3)  Give public notice of the proposed disposition at least once in each of three successive weeks statewide and, in addition, in the appropriate county if the land is situated in the first, second, and fourth districts.  The notice shall invite interested persons to submit applications to be selected as the developer or developers for the project and sealed bids for the development of the lands.  The notice shall also state in general terms the size, location, and minimum sale price of the area to be sold to the developer or developers, the minimum requirements for any required off-site and on-site improvements, the maximum estimated period of time to install and complete the construction of any required improvements, the use or uses to which the lands shall be put, the last date on which applications and sealed bids will be received by the board, which date shall not be less than thirty days or more than ninety days after the last notice, and the times and places at which more detailed information with respect to the disposition may be secured by interested persons.

Each applicant shall include, together with the applicant's sealed bid, a financial statement and the applicant's performance and experience records in real estate development; provided that the board, in its discretion, may require the applicant to submit answers, under oath, to questions contained in a questionnaire prepared by the board; the applicant's sealed bid shall include a development plan in as much detail as possible and including but not limited to the following:  the applicant's proposal as to how and when the applicant intends to develop the land, including any permitted incremental development, the amount of money the applicant intends to commit to the total project, the method of recovery of the applicant's costs and profits, and the amount the applicant agrees to pay to purchase the land;

(4)  Establish reasonable criteria for the selection of the private developer or developers;

(5)  Determine within forty-five days of the last day for filing applications, the applicant or applicants who meet the criteria for selection set by the board, and notify all applicants of its determination within seven days of its determination.  Any applicant may examine the basis of the determination, which shall be in writing, to ascertain whether or not the conditions and criteria established by the board were followed; provided that if any applicant does not notify the board of the applicant's objections and the grounds therefor, in writing, within ten days of the receipt of the notice, the applicant shall be barred from proceeding to seek legal remedy for any alleged failure of the board to follow the conditions and criteria.

If only one applicant meets the criteria for selection as the developer, the board may then negotiate the details of the disposition of the public lands to the developer; provided that the terms of the disposition shall not be less than those proposed by the developer in the developer's application and shall be subject to the concurrence of the governor.  If two or more applicants meet the criteria for selection, the board shall consider all of the relevant facts of the disposition, the proposals submitted by each applicant, the experience and financial capability of each applicant and within forty-five days from the date of selection of the applicants that met the criteria, shall select the applicant who submitted the best offer.  The board may then negotiate the details of the disposition of the public lands with the developer; provided that the terms of the disposition shall not be less than those proposed by the developer in the developer's application and shall be subject to the concurrence of the governor.

The terms of the disposition shall include the following:

(A)  The development and subdivision shall comply with appropriate state, county, and city and county zoning and subdivision requirements;

(B)  The developer or developers shall file with the board a good and sufficient bond conditioned upon the full and faithful performance of all the terms, covenants, and conditions of the disposition;

(C)  The use or uses to which the land will be put;

(D)  The dates on which the developer must submit preliminary plans and final plans and specifications for the total development to the board for approval, which approval shall not be arbitrarily or capriciously withheld.  No construction shall commence until the board has approved the final plans and specifications; provided that with board approval construction on an incremental basis may be permitted;

(E)  The date of completion of the total development, including the date of completion of any permitted incremental development;

(F)  The minimum requirements for off-site and on-site improvements that the developer must install, construct, and complete by the date of completion of the total development.  The board may permit incremental development and establish the minimum requirements for off-site and on-site improvements that must be installed, constructed, and completed prior to the date of completion of the total development;

(G)  The title to the land shall remain in the State until the purchaser has made all payments required in the terms of the sale and has constructed the improvements as agreed; provided that the developer may assign, with the approval of the board, the developer's sales agreement with the board as security for a loan to finance the balance of or a part of either the purchase price of the land or the cost of improvements, or both; provided further that if incremental development is permitted and the developer has completed construction of the required improvements in the increment and is able to pay or has paid for the agreed purchase price of the land within the increment, then the developer shall be entitled to a land patent or a deed to the land within the completed increment;

(H)  The board shall lay out and establish over and across the lands a reasonable number of rights-of-way from proposed or established highways to the public beaches and game preserves in order that the right of people to utilize the public beach or beaches and public game preserves shall be protected.

The board may provide for the reservation of any lands within the lands to be disposed as game preserves if the board determines the establishment of the game preserves to be in the public interest.

The cost of rights-of-way and fencing which may be required shall be borne by the State, developer, or jointly as the board may deem appropriate prior to the disposition of the lands.

In any disposition of beach-front lands, the board shall give consideration to the needs of the public for beach area above and below the high-water mark;

(I)  The board may include in any sales agreement provisions concerning notice of breach or default, rights of a holder of a security interest, and consent to mortgage as set forth in sections 171-20, 171-21, and 171-22, respectively; and

(J)  Other terms and conditions set by the board.

The term "developer" as used in this subsection means a person, firm, corporation, partnership, association, trust, or other legal entity, or a combination of any thereof, who or which has experience in the development and subdivision of land for single-family or multiple-family residential uses and has the financial ability satisfactory to the board to develop and subdivide land. [L 1965, c 239, §39; Supp, §103A-56.1; HRS §171-60; am L 1968, c 68, §2; am L 1970, c 83, §§3, 4; am L 1981, c 199, §3; am L 1983, c 178, §2; gen ch 1985; am L 1998, c 2, §38]

Law Journals and Reviews

Beach Access:  A Public Right?  23 HBJ 65.



§171-61 - Cancellation, surrender.

§171-61  Cancellation, surrender.  When public land is disposed of with a building requirement and, thereafter, prior to the erection of the building, the land becomes or is discovered to be unfit for the erection of the building, or by change of conditions it becomes impossible or impractical to erect the building, the board of land and natural resources may cancel the disposition, repossess the land, and return to the party from the special land and development fund, notwithstanding the order of priority set forth, the aggregate amount of principal and interest theretofore paid by the party.

Whenever land or a portion thereof under lease can be re-leased or sold for a higher and better use, or for the existing use to a greater economic benefit to the State, the board, subject to the consent of the lessee, the lessee's successors, or assigns, and each holder of record having a security interest, may cancel the lease without compensation to the lessee or withdraw a portion of the land from the lease and re-lease or sell the same; provided that in the event of withdrawal of a portion, the board may in its discretion allow a proportionate reduction in rent; and provided further that in the event buildings and improvements have been erected by the lessee, as permitted under the lease, on the land or portion thereof under lease affected by the cancellation or withdrawal, the board shall pay to the lessee a sum not to exceed the replacement value, less depreciation at the rates used for real property tax purposes. [L 1962, c 32, pt of §2; Supp, §103A-57; am L 1967, c 234, §12; HRS §171-61; am L 1973, c 49, §1; gen ch 1985]



§171-62 - Sales; payment, default.

§171-62  Sales; payment, default.  When the board of land and natural resources is authorized to sell, it may do so upon part credit and part cash, the balance to be paid in stated installments, and deliver possession of the premises under an agreement of sale.  The rate of interest on the agreement of sale shall not exceed the current rate of interest.  Upon payment of the purchase price, plus interest, and upon due performance of the conditions of the sale, the purchaser shall be entitled to a land patent or a deed to the premises.

If any default is made in payment or in the performance or observance of any condition of sale, the sale or agreement of sale shall be forfeited upon notice of default by the board as provided in section 171-20. [L 1962, c 32, pt of §2; Supp, §103A-58; HRS §171-62]

Case Notes

Decisions under prior law.

Commissioner may impose conditions on sales of public lands. 41 H. 461.



§171-63 - Waiver of restrictions.

§171-63  Waiver of restrictions.  (a)  Use.  Upon application by the owner and consent therefor having been given by each holder of record having a security interest, and after a finding that the public interest will be served thereby, the board of land and natural resources may amend or waive the conditions restricting the use of land contained in any agreement of sale, deed, or patent upon the condition that the grantee or patentee pay to the board the difference between the fair market value of the land based upon its restricted use and the fair market value with the restrictive condition amended or waived.  The foregoing authority granted to the board shall not be construed to authorize the board to waive the condition contained in any agreement of sale, deed, or patent which provides that upon change in use or breach of a condition, the title automatically reverts back to the State, or the State shall have power of termination.

(b)  Residential lots.  In case of a residential lot, the board, subject to the consent of each holder of record having a security interest, may waive strict adherence to the use thereof for residential purposes, if the owner or lessee desires to utilize part of the land for agricultural purposes together with the owner's or lessee's residence, provided that the agricultural use is not inconsistent or contrary to local applicable health or zoning ordinances and upon the condition that the grantee or patentee pay to the board the difference between the fair market value of the land based upon its restricted use and the fair market value with the restrictive condition amended or waived.  The foregoing authority granted to the board shall not be construed to authorize the board to waive the condition contained in any agreement of sale, deed, or patent which provides that upon change in use or breach of a condition, the title automatically reverts back to the State, or the State shall have power of termination.  Anything in this chapter to the contrary notwithstanding, in case of a residential lot sold in fee simple:

(1)  All restrictions relating to the use thereof shall expire ten years after the date of the issuance of the patent or deed by the State or fifteen years after the date of the sale by the State, whichever is sooner, provided that any change in use of the lot after the ten or fifteen years, as the case may be, shall be in accordance with applicable state and county zoning requirements; and

(2)  Upon an application signed by all land owners in the subdivision, the board may waive any restrictive covenant upon the land, as long as the waiver shall not cause a violation of any state or county zoning requirements. [L 1962, c 32, pt of §2; Supp, §103A-59; am L 1967, c 234, §13; HRS §171-63; gen ch 1985; am L 1992, c 168, §1]

Case Notes

Restrictive covenant pertaining to height did not expire; term "use" refers to the use of the property for residential purposes.  70 H. 321, 770 P.2d 414.



§171-64 - Covenants against discrimination.

§171-64  Covenants against discrimination.  The board of land and natural resources shall provide in every patent, deed, lease, agreement, license, or permit that the use and enjoyment of the premises being granted shall not be in support of any policy which discriminates against anyone based upon race, creed, color, national origin, sex or a physical handicap.  The board shall not dispose of any public land to any person who practices discrimination based upon race, creed, color, national origin, sex or a physical handicap.  As used in this section "physical handicap" means a physical impairment which substantially limits one or more of a person's major life activities. [L 1962, c 32, pt of §2; am L 1965, c 239, §6; Supp, §103A-60; HRS §171-64; am L 1976, c 159, §1; am L 1981, c 116, §7]



§171-64.5 - Nonconventional uses; department of health; approval and authorization; Waimano ridge.

[§171-64.5]  Nonconventional uses; department of health; approval and authorization; Waimano ridge.  The department of health shall provide at least ninety days notification to the affected neighborhood boards and legislators that represent the district where Waimano ridge is located, and obtain the approval of the governor prior to new uses or the expanded use of the land as a sex offender treatment facility, drug treatment facility, state laboratory, or other uses. [L Sp 2005, c 7, §2]



§171-64.7 - Legislative approval of sale or gift of lands.

[§171-64.7]  Legislative approval of sale or gift of lands.  (a)  This section applies to all lands or interest therein owned or under the control of state departments and agencies classed as government or crown lands previous to August 15, 1895, or acquired or reserved by the government upon or subsequent to that date by purchase, exchange, escheat, or the exercise of the right of eminent domain, or any other manner, including accreted lands not otherwise awarded, submerged lands, and lands beneath tidal waters which are suitable for reclamation, together with reclaimed lands which have been given the status of public lands under this chapter, including:

(1)  Land set aside pursuant to law for the use of the United States;

(2)  Land to which the United States relinquished the absolute fee and ownership under section 91 of the Organic Act prior to the admission of Hawaii as a state of the United States;

(3)  Land to which the University of Hawaii holds title;

(4)  Land to which the Hawaii housing finance and development corporation in its corporate capacity holds title;

(5)  Land to which the department of agriculture holds title by way of foreclosure, voluntary surrender, or otherwise, to recover moneys loaned or to recover debts otherwise owed the department under chapter 167;

(6)  Land that is set aside by the governor to the Aloha Tower development corporation; or land to which the Aloha Tower development corporation holds title in its corporate capacity;

(7)  Land that is set aside by the governor to the agribusiness development corporation; or land to which the agribusiness development corporation in its corporate capacity holds title; and

(8)  Land to which the high technology development corporation in its corporate capacity holds title.

(b)  Notwithstanding any law to the contrary, no sale of lands described in subsection (a) in fee simple including land sold for roads and streets, or gift of lands described in subsection (a) in fee simple to the extent such gift is otherwise permitted by law, shall occur without the prior approval of the sale or gift by the legislature by concurrent resolution to be adopted by each house by at least a two-thirds majority vote of the members to which each house is entitled in a regular or special session at which a concurrent resolution is submitted for approval of the sale; provided that the provisions of this section shall not apply to remnants, as that term is defined in section 171-52, or portions thereof; and provided further that this section shall not apply to the issuance of licenses, permits, easements, and leases executed in conformance with the laws applicable to the lands listed in subsection (a).

(c)  The state department or agency proposing to sell or give any state land described in subsection (a) shall submit for introduction to the legislature a concurrent resolution for review of the proposed sale or gift.  The concurrent resolution shall contain a list of all sales or gifts of state land proposed by the state department or agency.  The concurrent resolution shall contain the following information:

(1)  The location and area of the parcels of land to be sold or given;

(2)  The appraisal value of the land to be sold or given;

(3)  The names of all appraisers performing appraisals of the land to be sold or given;

(4)  The date of the appraisal valuation;

(5)  The purpose for which the land is being sold or given; and

(6)  A detailed summary of any development plans for the land to be sold or given.

A copy of the concurrent resolution for the prior approval of a sale or gift of land shall also be submitted to the office of Hawaiian affairs when it is submitted to the legislature.

(d)  If the legislature fails to approve the concurrent resolution by at least a two-thirds majority vote of both houses, the transaction shall be abandoned by the state department or agency.

(e)  Prior to finalizing any proposal for the sale or gift of lands described in subsection (a) to a person or entity other than the State, its agencies, or its entities, and prior to submission of the concurrent resolution to the legislature under subsection (c), the State, agency, or entity, as appropriate, shall hold an informational briefing on the proposed sale or gift in the community where the land to be sold or given is located.

(f)  This section shall not apply to sales or gifts of lands described in subsection (a) between state departments or agencies, and to sales of available lands under the Hawaiian Homes Commission Act. [L 2009, c 176, §2]

Revision Note

Section was enacted as a new part but is designated to this part pursuant to §23G-15.



§171-65 - Leases, leases with option to purchase, sales permitted; when.

PART III.  SPECIAL DISPOSITIONS; SALES AND LEASES PERMITTED

WITHOUT PUBLIC AUCTION

A.  Certain Agricultural Uses,

Including Special Livestock and Pasture

§171-65  Leases, leases with option to purchase, sales permitted; when.  Land intended for disposition as farm lot for truck crops or for horticultural, pasture, or special livestock use, may be disposed of by lease, lease with option to purchase, or in fee simple.  Such disposition may be by drawing of lot, without recourse to public auction, notwithstanding any other provision in this chapter to the contrary; provided that the right to any values in the land not attributable to these agricultural uses shall be reserved to the State.

Dispositions under this section shall be made only to individuals who satisfy the requirements established by the board and then only if the individual, either oneself or whose spouse, or both, does not already own lands of comparable use in the State; provided that the ownership by the individual or the individual's spouse of lands of comparable use shall not be a disqualification in applying for a lease within an agricultural park. [L 1962, c 32, pt of §2; Supp, §103A-61; HRS §171-65; am L 1974, c 231, §3(1); am L 1975, c 121, §2; gen ch 1985]



§171-66 - Planning.

§171-66  Planning.  In addition to the requirements set forth in sections 171-33 and 171-34, prior to making these dispositions, the board of land and natural resources shall:

(1)  Determine the economic feasibility and need for proposed disposition;

(2)  Determine the minimum economic unit required for the successful undertaking of the specific use intended, taking into consideration soil fertility, soil condition, and availability of water; and

(3)  Subdivide the land into economic units and make such improvements as are necessary in conformity with applicable county or city and county zoning and subdivision requirements, including the construction of necessary roads and irrigation facilities. [L 1962, c 32, pt of §2; Supp, §103A-62; HRS §171-66]



§171-67 - Restrictions; conditions.

§171-67  Restrictions; conditions.  In addition to such other restrictions or conditions that may be established by the board of land and natural resources to carry out the purpose of this chapter and of the provisions of the state constitution, all sale, lease, or lease with option to purchase, of a farm lot shall be subject to the following conditions, which shall be covenants running with the land:

(1)  The lot shall be used for farm purposes only;

(2)  The purchaser or lessee shall reside on the premises granted; provided that with the consent of the board, the purchaser or lessee may live off the premises if the purchaser's or lessee's residence is within a reasonable distance therefrom;

(3)  The purchaser or lessee shall derive the major portion of the purchaser's or lessee's total annual income from the production of the crops or products for which production the land is granted to the purchaser or lessee; provided that this restriction shall not apply if the purchaser or lessee becomes enfeebled or is widowed;

(4)  In the case of a lease, those provisions set forth in sections 171-35, 171-36 and 171-37, unless otherwise specifically provided in this section;

(5)  In the case of a fee simple sale, the improvement required and the specific use or uses intended;

(6)  For a period of five years after the issuance of a patent or lease, the purchaser or lessee shall not sell, sublet, assign, transfer, or in other manner dispose or encumber the whole or any part of the farm lot to any person not qualified to take a farm lot except by way of mortgage, testamentary bequest or devise, intestate succession, or except to a purchaser at or after sale upon the foreclosure of a mortgage.

The violation of any of such restrictions or conditions shall be sufficient for the board, upon failure of the purchaser or lessee within a reasonable period of time to remedy the default after notice thereof as provided in section 171-20 to take possession of the premises without demand or previous entry and with or without legal process and thereby determine the estate, subject to the provisions contained in section 171-21. [L 1962, c 32, pt of §2; am L 1965, c 239, §33; Supp, §103A-63; HRS §171-67; gen ch 1985]



§171-68 - Applicants; qualifications of.

§171-68  Applicants; qualifications of.  (a)  A person shall be eligible to apply for a farm if the person has the qualifications as follows:

(1)  The person has been a resident in the State at any time for at least three years;

(2)  The person is a bona fide farmer:

(A)  Who has not less than two years' experience as a full-time farmer; or

(B)  Who was an owner-operator of an established farm conducting a substantial farming operation and who for a substantial period of the person's life resided on a farm or depended on farm income for the person's livelihood; or

(C)  Who has been a farm tenant or farm laborer or other individual, who has for the two years last preceding the person's application obtained the major portion of the person's income from farming operations; or

(D)  Who has a college degree in agriculture; or

(E)  Who by reason of ability, experience, and training as a vocational trainee is likely to successfully operate a farm; or

(F)  Who has qualified for and received a commitment for a loan under the Bankhead-Jones Farm Tenant Act as amended, or as may hereafter be amended, for the acquisition of a farm; or

(G)  Who is displaced from employment in an agricultural production enterprise; or

(H)  Who is a member of the Hawaii Young Farmer Association or a Future Farmer of America graduate with two years of training with farming projects; or

(3)  The person meets such other qualifications as the board of land and natural resources may prescribe pursuant to section 171-6.

(b)  No person shall be entitled to apply for a farm:

(1)  Who, or whose husband or wife, has previously taken or held land for farm or homesteading under any certificate, lease, or agreement or under any homestead lease or patent based thereon; or

(2)  Who, or whose husband or wife, or both of them, owns in fee simple other land in the State, the combined area of which with the land in question exceeds eighty acres; provided that:

(A)  The ownership of a residence lot or tract, not exceeding three acres in area, shall not disqualify any person otherwise qualified from applying for and receiving any form of farm;

(B)  Any person who would otherwise qualify to take a farm lot shall not be disqualified by reason of taking, holding or owning land for farm or homesteading or otherwise, if the land so taken, held or owned becomes unusable for the purpose of farming as defined in section 171-65.

(c)  The terms "farm" and "farmer" as used herein also mean ranch and rancher respectively for the purposes of this section. [L 1962, c 32, pt of §2; am L 1965, c 239, §34; Supp, §103A-64; HRS §171-68; am L 1975, c 135, §2; gen ch 1985]



§171-69 - Preference right.

§171-69  Preference right.  Any person otherwise qualified to take a farm lot shall have preference in any drawing for farm lots, if the person:

(1)  Is a veteran (defined herein as a person who served in the military forces of the United States during any war between the United States and any other nation and who was discharged or released therefrom under conditions other than dishonorable); or

(2)  Has, within a period of not longer than five years prior to the filing of the person's application, been an owner in possession, or a lessee in possession having an unexpired lease term of more than one year, of farm premises which were taken by any governmental authority for any public purpose and who was displaced by reason of the taking or which became unusable for farm purposes because the use was declared a public nuisance or was displaced by reason of a natural disaster. [L 1962, c 32, pt of §2; Supp, §103A-65; HRS §171-69; gen ch 1985]



§171-70 - Findings and declaration of necessity.

B.  Residential Leases

Cross References

Infrastructure development fund (Kikala-Keokea), see §171-19.5.

§171-70  Findings and declaration of necessity.  It is hereby found and declared that:

(1)  There is a shortage within the State of lands suitable for residential use, available to persons whose incomes and circumstances are such that they do not qualify for or do not require publicly provided low-rent housing accommodations and who are able to secure financing for the construction of their own homes, but who are unable through lack of sufficient financial ability to purchase land in fee simple or to pay the premiums for the rentals under leases offered by private landowners;

(2)  This group includes persons whose residential property has been taken for public purposes and who, while they have received the full and fair value of their property, by purchase or condemnation, are unable to replace the property taken with the proceeds paid or other available funds because of the shortage of similar property in the community;

(3)  This group also includes those persons who are in low-rent housing accommodations and are discouraged from increasing their annual income for fear that they may forfeit their low-rent public housing;

(4)  Experience has demonstrated that when public lands are subdivided and sold in fee simple at public auction, for residential use, the demands for residential property have forced the price of such lands beyond the financial reach of the persons previously mentioned, and that neither the program of opening public lands for sale in fee simple as residence lots, nor the programs for providing low-rent public housing, for urban redevelopment or for urban renewal are adequate or designed to provide the opportunity for such persons to provide themselves with decent, safe, sanitary, and uncongested residence accommodations consistent with their financial ability and necessary to provide the environment conducive to promoting their own and their children's good citizenship;

(5)  To alleviate this shortage of land suitable for residential use, to promote home ownership on as widespread a basis as possible, and to promote the accomplishment of the purposes of the programs for public low-rent housing, urban redevelopment and urban renewal, including the elimination of slum and other conditions detrimental to the public health, safety, and welfare, it is necessary that public lands be made available on terms within the financial means of those residents who, because of the shortage before mentioned, are unable to purchase public or private lands in fee simple or to lease private lands for use for residential purposes.  Making public lands available for such purposes, pursuant to this part, is hereby declared to be a public purpose. [L 1962, c 32, pt of §2; Supp, §103A-66; HRS §171-70]



§171-71 - Definitions.

§171-71  Definitions.  As used in this part if not inconsistent with the context:

"Appraisers" means one or more, but not more than three, real estate appraisers appointed by the board;

"Lessee" means the lessee under a residential lease and the successors in interest of the lessee;

"Person" means one or more individuals and does not include any partnership, firm, or corporation;

"Residential lease" or "lease" means a residential lease made by the board of land and natural resources under this part. [L 1962, c 32, pt of §2; Supp, §103A-67; HRS §171-71]

Revision Note

Definitions rearranged.



§171-72 - Subdivision, improvement and lease of public lands.

§171-72  Subdivision, improvement and lease of public lands.  Any public land suitable for residential use, including single-family, multiple-family, apartment, cluster, and row housing and situated in a locality suitable for the general type of residential construction anticipated by the board of land and natural resources, may be subdivided and improved in accordance with this part; provided that any such lands being subdivided for single-family residence shall be subdivided into lots of not less than five thousand square feet and not more than fifteen thousand square feet.  The subdivision shall comply with appropriate county or city and county zoning and subdivision requirements; provided that the board may put in such other improvements as may be necessary or desirable.  The lots in the subdivision may be leased by the board under residential leases without public auction to persons qualified thereunder, without public notice or advertising, other than as required by this part. [L 1962, c 32, pt of §2; Supp, §103A-68; HRS §171-72]



§171-73 - Term, rent, and other conditions of residential leases.

§171-73  Term, rent, and other conditions of residential leases.  Residential leases made by the board of land and natural resources may be for an initial term of fifty-five years with the privilege of extension to meet Federal Housing Administration requirements, provided the aggregate of the initial terms and extension shall in no event exceed seventy-five years.  It may contain such terms and conditions as the board may in its discretion determine, except that the following shall in any event be complied with in each residential lease:

(1)  Rent and taxes.  The annual rent shall be not less than an amount representing a fair return on the value of the premises at the inception of the rental period under the lease, which value shall be determined by appraisers.  The lessee shall pay all real property taxes, assessments for the lessee's pro rata share of the costs of the improvements of the tract in which the land is located, and such other charges made against or levied upon the lessee's premises.  "Value of premises" as used in this section means the fair market value of the raw land, including in such value the pro rata share of the cost of improvements only if the lessee has not already been assessed or has not already paid the lessee's pro rata share thereof or if the State has not assumed the costs.

(2)  Construction of residence.  Each residential lease shall contain requirements that the lessee construct a residence upon the premises, pursuant to plans and specifications approved by the board and using a licensed contractor, within such time and having such minimum value or ground floor area as may be determined by the board in its discretion.

(3)  Use.  Upon the completion of improvements upon the premises, the lessee shall use and occupy the premises as the lessee's residence and shall not rent or use for any business purposes the whole or any part of the premises, except with the written consent of the board.

(4)  Alienation.  Each residential lease shall contain conditions prohibiting the lessee from subletting or parting with the possession of the whole or any part of the premises and from selling, assigning, transferring, or otherwise disposing of or encumbering, except by way of mortgage as hereinafter permitted, any interest in the lease or any improvements erected on the premises, except with the written consent of the board.

(5)  Right of purchase.  Each residential lease shall also state that no right or privilege of purchasing the fee title to the land demised shall be created by the lease, except as provided in section 171-79, notwithstanding any other provision of the law to the contrary.

(6)  Construction and mortgages.  Each residential lease shall provide that the lessee may mortgage the lease and improvements only for the purpose of financing the construction of a residence upon the premises or, after the requirement of construction of a residence upon the premises has been fulfilled, for the purpose of financing the purchase of the lease and improvements.  The mortgages shall be made only to recognized lending institutions and may provide for foreclosure and for sale at the foreclosure to any purchaser, without regard to whether the purchaser at the sale is qualified or disqualified to take a residential lease under this part.  The mortgagee's interest in any such mortgage shall be freely assignable.

(7)  Mortgage qualification.  The foregoing provisions to the contrary notwithstanding, the board is authorized from time to time, upon the issuance of any such lease to adopt or modify or eliminate any provision contained in sections 171-70 to 171-83, to the extent necessary to qualify the lease for mortgage lending or guaranty purposes with the Federal Housing Administration, Federal National Mortgage Association, and Veterans Administration, and their respective successors and assigns. [L 1962, c 32, pt of §2; Supp, §103A-69; HRS §171-73; gen ch 1985]



§171-74 - Qualifications of lessees.

§171-74  Qualifications of lessees.  To qualify for a residential lease under this part, the lessee shall:

(1)  Be of legal age and have at least one person, related to the lessee by blood or marriage and solely dependent upon the lessee for support, who will occupy the premises with the lessee; provided that this requirement shall not apply to a husband and wife or to reciprocal beneficiaries who are joint lessees, even if both are employed;

(2)  Be a citizen and a resident of the State for not less than five years immediately preceding the issuance of the lease;

(3)  Have a gross income not in excess of $20,000 a year, including the gross income of the lessee's spouse or reciprocal beneficiary.  In determining gross income, the standard income tax exemption for each of the lessee's dependents, as determined by the income tax laws of the State, shall be allowed; and

(4)  Have such other qualifications as may be established by the board of land and natural resources.

Any person who, after taking a residential lease, through change or circumstances, loses the qualifications initially required of the person or becomes disqualified to take a residential lease, shall not thereby be required to surrender the person's residential lease, but shall be entitled to continue to hold the same. [L 1962, c 32, pt of §2; Supp, §103A-70; HRS §171-74; am L 1970, c 184, §5; gen ch 1985; am L 1997, c 383, §35]



§171-75 - Persons disqualified to take residential leases.

§171-75  Persons disqualified to take residential leases.  No person shall be qualified to take a residential lease under this part who, or whose husband or wife, or both of them:

(1)  Has previously taken from or held under the Territory or State any certificate of occupation, right of purchase lease, cash freehold agreement, special homestead agreement or homestead lease, or patent based on any of the foregoing, or has previously taken residential lease or patent or deed to any residential lot under this part; provided that a person who has previously taken from or held under the Territory or State or under this part any such certificate, lease, agreement, patent, or deed to any land shall not be disqualified, if the person has been displaced at any time from the land by governmental authority for any public purpose or by reason of any natural disaster;

(2)  Owns other land in the State suitable for residential use;

(3)  Owns other land not suitable for residential use if the value thereof exceeds the value of the residence lot applied for;

(4)  Is the lessee under a lease having an unexpired term of more than five years of other land in the State suitable for residential use and which lease does not prohibit the lessee from using the land for such purposes;

(5)  Had voluntarily sold or otherwise disposed of, within one year prior to the filing of the person's application, any land or lease described in (2), (3) and (4). [L 1962, c 32, pt of §2; Supp, §103A-71; HRS §171-75; gen ch 1985]



§171-76 - Preference right to residential lease.

§171-76  Preference right to residential lease.  In any drawing to determine the person to whom a residential lease is to be made, preference shall be given to an otherwise qualified person, who has:

(1)  Within a period of not longer than five years prior to the filing of the person's application for a residential lease, been an owner in possession, or a lessee in possession having an unexpired lease term of more than one year, of residential premises which were taken by any governmental authority for any public purpose and who was displaced by reason of such taking; or

(2)  Been displaced by reason of any natural disaster as defined in section 171-85.

After the above preference, any person who is a citizen of the United States and who is otherwise qualified shall be given preference over non-citizens. [L 1962, c 32, pt of §2; Supp, §103A-72; HRS §171-76; gen ch 1985]



§171-77 - Transfers of title by bequest, devise, intestate succession, or by operation of law, and upon foreclosure.

§171-77  Transfers of title by bequest, devise, intestate succession, or by operation of law, and upon foreclosure.  Notwithstanding the prohibitions contained in section 171-73, title to a residential lease or to the fee of the premises if purchased by the lessee, and to the improvements upon the premises, may be transferred only by testamentary bequest or devise, intestate succession, or otherwise by operation of law.  No person, corporation, or agency of government, disqualified under section 171-74 or 171-75 to take a residential lease, may succeed to and take title to a residential lease and improvements, except by such transfer or by purchasing at or after a sale upon a foreclosure of a mortgage permitted by this part.

If the lessee purchases the fee as provided in section 171-79, no person, corporation, or agency of government, disqualified under sections 171-74 and 171-75, may, without the express written consent of the board of land and natural resources, within the ten-year period following the issuance to the lessee of a patent or deed in fee simple to the premises, succeed to and take the fee title to the premises formerly leased, and improvements, except by testamentary bequest or devise, intestate succession, or otherwise by operation of law, or by purchasing at or after a sale upon the foreclosure of a mortgage permitted by this part. [L 1962, c 32, pt of §2; am L 1965, c 239, §7; Supp, §103A-73; HRS §171-77]



§171-78 - Notice; drawing.

§171-78  Notice; drawing.  No residential lease shall be made unless notice of the board of land and natural resources' intention to lease, with such details concerning the intended lease and method of application for the lease as the board deems necessary or desirable, is published as provided in section 171-16(b).  The person entitled to the lease shall be determined by drawing from among the qualified applicants who have submitted evidence satisfactory to the board of loan commitments, still in force, from recognized lending institutions to finance the construction of a residence upon the premises.  Only those who are entitled to preference may participate in the drawing, and one of them shall be entitled to the lease of the lot offered, or if more than one lot is offered, they shall have their choice among the lots offered, according to the numbers drawn by them.  If there are more lots than qualified applicants entitled to preference, those without preference may participate in the drawing after all preferred qualified applicants have made their choices.  Any lease referred to in the published notice which is not taken upon the drawing may thereafter be leased to any qualified applicant for a residential lease having a loan commitment, still in force, from a recognized lending institution to finance the construction of a residence upon the premises, notwithstanding the person was not an applicant at the date of the drawing, without further publication of notice and without further drawing, if the lease is made within one year of the date of the drawing of which notice was published. [L 1962, c 32, pt of §2; Supp, §103A-74; HRS §171-78]



§171-79 - Purchase of fee title by lessee.

§171-79  Purchase of fee title by lessee.  At any time after the requirement of construction of a residence upon the premises has been fulfilled and after ten years from the date of the issuance of the lessee's residential lease, any residential lessee who is financially able to purchase the fee title to the premises demised to the lessee by the lessee's residential lease may, if not in default under the terms of the lessee's lease, purchase the fee title at its fair market value determined as of the date of the exercise of the lessee's option to purchase.  The fair market value shall be determined by appraisers and shall exclude the value of improvements erected by the lessee and shall be determined as if the premises were not subject to the residential lease or to any mortgage made by the lessee.  The patent or deed issued upon purchase shall state that within the ten-year period following the date of issuance of the patent or deed, the land or any interest therein shall not, without the written consent of the board of land and natural resources, be sold, leased, or otherwise transferred to any person disqualified under sections 171-74 and 171-75, except that the lessee may mortgage the premises and improvements, without the board's consent, to recognized lending institutions, which mortgage may be freely assigned by the mortgagee and the fee title sold to any person or corporation or agency of government at or after foreclosure. [L 1962, c 32, pt of §2; Supp, §103A-75; HRS §171-79; gen ch 1985]

Case Notes

Fee simple interest may be purchased under §171-99(a) by payment of "fair market price", which, under this section and §171-99(a), requires appraisers to ignore both the value of improvements erected on the premises and the lease encumbrances.  85 H. 217, 941 P.2d 300.



§171-80 - Cancellation of leases.

§171-80  Cancellation of leases.  Whenever the board of land and natural resources has reason to believe that any term or condition of a residential lease has been violated, it shall give notice to the lessee of the suspected violation as provided in section 171-20, and shall afford the lessee an opportunity to be heard.  If upon the hearing, the board finds that the lessee has violated the terms and conditions of the lease, it may declare the lessee's interest in the lease and improvements forfeited and order the premises to be vacated within a reasonable time.  No such forfeiture shall, however, operate to forfeit the interest of any mortgagee in the lease and improvements, and the board shall pay from the special land and development fund the amount due upon and secured by the mortgage; provided that payment need not be made if a new lease of the premises and improvements is made to a new lessee who is willing to assume, and if the mortgagee is willing to accept the new lessee's assumption of, the mortgage and the debt secured thereby. [L 1962, c 32, pt of §2; Supp, §103A-76; HRS §171-80]

Cross References

Administrative hearing, see chapter 91.



§171-81 - Surrender of lease.

§171-81  Surrender of lease.  If at any time the lessee desires to surrender the lessee's lease and improvements, the board of land and natural resources may accept the surrender and purchase the improvements for their fair market value, as determined by appraisers, with funds from the special land and development fund, provided the board has a firm offer from a person, who is qualified to take the residential lease under this part, to take the lease and purchase the improvements for not less than the amount to be paid therefor by the board and who has a commitment from a recognized lending institution to finance the purchase.  Upon acceptance of the surrender and purchase of the improvements, the board shall sell the improvements to that person and make a new lease to the person. [L 1962, c 32, pt of §2; Supp, §103A-77; HRS 171-81; gen ch 1985]



§171-82 - Approval by board.

§171-82  Approval by board.  All subdivisions of public lands and premises covered by residential leases, all purchases and sales of improvements erected by lessees upon lots under residential leases, and all purchases of the fee titles to the leasehold premises by the lessees, and all sales of such fee simple titles during the ten-year period following issuance of a patent or deed thereupon to any person not disqualified under sections 171-74 and 171-75, shall be subject to approval by the board of land and natural resources. [L 1962, c 32, pt of §2; Supp, §103A-78; HRS §171-82]



§171-83 - Costs of, and realization from, residential leasing.

§171-83  Costs of, and realization from, residential leasing.  The board of land and natural resources is authorized to expend from the special land and development fund sufficient moneys to meet all costs of the planning, development, and subdivision of public lands for residential leasing, the sale of residential leases and otherwise to effectuate the purposes of this part, and all realizations from residential leases and the selling of any improvements purchased from lessees shall be paid into the fund. [L 1962, c 32, pt of §2; Supp, §103A-79; HRS §171-83]



§171-84 - Leases to certain developers of housing for low and moderate income families.

§171-84  Leases to certain developers of housing for low and moderate income families.  Sections 171-73 to 171-76, or any other law to the contrary notwithstanding, residential public lands may be leased on a first priority basis, without a drawing or public auction, by the board of land and natural resources to a developer or mortgagor who qualifies under the federal housing programs for low and moderate income families under the National Housing Act or state housing program for low and moderate income families as approved by the board of land and natural resources, or to a nonprofit or limited distribution corporation or association as defined in section 221(d)(3) of the National Housing Act which conforms to the standards of section 221(d)(3) but which is not a mortgagor under section 221(d)(3), all of which are regulated or supervised under federal or state laws or by political subdivisions of the State, or agencies thereof, as to rents, charges, sales prices, capital structure, rate of return, and methods of operation from the time of issuance of the building permit for the project.  The lease under this section shall include terms to meet Federal Housing Administration requirements, if any, and the annual rental of the premises shall not exceed $1 a year to the lessee.  The subleasing of individual lots will be allowed with lessee retaining first right of purchase for resale to a qualified low and moderate income family in conformance with the board of land and natural resources requirements. [L 1967, c 278, §23; HRS §171-84; am L 1970, c 109, §1]



§171-85 - Definitions.

C.  Disposition to Victims of Natural Disaster

1.  disposition for other than residential

or agricultural purposes

§171-85  Definitions.  As used in this part III C:

"Disaster area" means an area proclaimed by the governor to be a disaster area;

"Natural disaster" means any disaster caused by seismic or tidal wave, tsunami, hurricane, volcanic eruption, typhoon, earthquake, or flood;

"Person" means an individual (citizen and noncitizen), partnership, corporation, and association. [L 1962, c 32, pt of §2; Supp, §103A-80; HRS §171-85]

Revision Note

Numeric designations deleted.



§171-86 - Purpose.

§171-86  Purpose.  It is the purpose of this part, in the public interest, to provide for immediate relocation and rehabilitation of disaster victims by making public lands available in the manner hereinafter provided, when a natural disaster strikes the State and devastates large tracts of lands and causes the necessity for immediate relocation of persons from the devastated areas. [L 1962, c 32, pt of §2; Supp, §103A-81; HRS §171-86]



§171-87 - Disposition to victims of natural disaster, when.

§171-87  Disposition to victims of natural disaster, when.  Notwithstanding any law to the contrary, the board of land and natural resources may dispose of public land to victims of a natural disaster by negotiation and without recourse to public auction for purposes other than the personal residences of the victims or for agricultural purposes as hereinafter provided.

To effectuate disposition for the purpose of relocating victims onto public lands and placing them in circumstances similar to those which existed prior to the natural disaster the board shall:

(1)  Subdivide and improve public lands, including the construction of roads, in conformity with applicable county or city and county zoning and subdivision requirements and good planning;

(2)  Lease the lands at fair market rental as determined by the board, based on appraisals by at least one but not more than three disinterested appraisers, provided that the board shall waive rental for the first two years of the terms of the lease;

(3)  Limit the size of any lot leased under this part in accord with need and use, provided that such lot shall not exceed four acres of usable land;

(4)  Lease only one lot to a person eligible under this part; provided that if the person owned, leased, or occupied another lot in the devastated area which was used for a different purpose, the board may lease a maximum of two lots to the person if there is a different use for each lot;

(5)  Include in the instrument of lease, in addition to other terms and conditions, the following:

(A)  The lessee, for the first five years of the term of the lease, shall use the leased land for the same business use or undertaking as that in which the lessee was engaged at the time of the natural disaster or for a use approved by the board;

(B)  The lessee shall complete the construction of improvements required under the lessee's lease within one year from the commencement of the lease, unless the board extends the time of completion, and if the lessee defaults with respect to the construction of the improvements and fails to remedy or cure the default after proper notice thereof as provided in section 171-20, the board may, at its option, subject to the provisions of section 171-21, declare a forfeiture of all the right, title, and interest of the lessee in and to the leased land;

(C)  The lessee shall not assign, mortgage, or sublet the whole of the leasehold premises, without the prior approval of the board, provided that the lessee may sublet a part of the leasehold premises without approval of the board; and

(D)  The lease rental shall be subject to redetermination and renegotiation during the lease term in the manner and at such intervals as the board may specify in the lease. [L 1962, c 32, pt of §2; Supp, §103A-82; HRS §171-87; gen ch 1985]



§171-88 - Option to purchase.

§171-88  Option to purchase.  Any owner in fee simple of private land in a disaster area who leases or who presently has a lease of public land under this part shall be entitled to an option to purchase in fee simple the public land so leased if the owner's private land was or is condemned or purchased for a public purpose by a governmental agency at any time between the date of the natural disaster and the date of expiration of the first two years of the term of the lease to the person.

If private land in a disaster area owned at the time of the natural disaster by a lessee under this part is not condemned or purchased for a public purpose by a governmental agency at the expiration of the first two years of the term of the lease of the lessee, the person shall be entitled to an option to purchase in fee simple the public land leased under this part, provided that the lessee first offers the board of land and natural resources a period of six months in which to exercise an option to purchase in fee simple the lessee's private land in the disaster area which the lessee held at the time of the natural disaster.  The offer shall be made to the board by the lessee within thirty calendar days next following the first two years of the term of the lease of the lessee.  The lessee shall then have a period of six months next following the board's rejection or exercise of its option in which to reject or exercise the lessee's option to purchase the public lands.  The acquisition or purchase of the private lands in a disaster area by the board under this part is declared to be for a public purpose.

During the period that the board and the lessee are considering their respective options to purchase, the board shall waive the lease rental of the lessee.

Public land under lease shall be sold and private land of the lessee shall be purchased at fair market value as determined by appraisal as set forth in section 171-17.  The fair market value shall not include the value of improvements erected by the lessee and shall be determined as if the premises were not subject to the lease or to any mortgage made by the lessee. [L 1962, c 32, pt of §2; Supp, §103A-83; am L 1966, c 27, §2; HRS §171-88; gen ch 1985]



§171-89 - Applications.

§171-89  Applications.  All applications for a lease shall be filed with the board of land and natural resources within three months after the date of the natural disaster, provided that the board may extend the time for filing applications for an additional period not to exceed three months. [L 1962, c 32, pt of §2; Supp, §103A-84; HRS §171-89]



§171-90 - Eligibility.

§171-90  Eligibility.  Any person shall be eligible to apply for a lease under this part if the person was an owner, lessee, or tenant in actual possession of real property in a disaster area and whose business activity or undertaking, not primarily agricultural in character, was substantially destroyed or made unsuitable on or after May 22, 1960, by a natural disaster and whose property or the property on which the person is a lessee or tenant was substantially damaged on or after May 22, 1960, by a natural disaster, so as to render the property unfit or economically unfit for the purpose or use made prior to the disaster, provided that an owner or lessor not in actual possession of the owner's or lessor's property shall not be eligible unless the owner or lessor first fully releases all lessees or tenants from all obligations under the owner's or lessor's lease or agreement of tenancy.

Any owner or lessee of real property in a disaster area who was engaged in the business of renting homes or apartments shall be deemed an owner or lessee or tenant in actual possession of real property in a disaster area as provided for in this section.

Property shall be deemed unfit or economically unfit for the purpose or use made prior to the disaster when so determined by the board of land and natural resources, which determination shall be final, or if any law, ordinance, or regulation of any governmental agency prohibits the construction of improvements on land in a disaster area.

The determination by the board as to who is an eligible applicant shall be final. [L 1962, c 32, pt of §2; Supp, §103A-85; HRS §171-90; gen ch 1985]



§171-91 - Notice of availability of leases; selection of lessees.

§171-91  Notice of availability of leases; selection of lessees.  Notice of availability of land to be offered to qualified applicants for lease shall be by publication in accordance with the same procedure as set forth in section 171-16(b), but limited to the county in which the land is situated.  The notice shall contain, in addition to such other information as the board of land and natural resources deems proper, a reference to the qualification of applicants, a brief description of the land to be leased, its locality, area, and quality, with reference to the survey, and the date by which the applications must be filed for a lease of the land.  The board shall, as soon as practicable following the closing date for applications, review the qualifications of the applicants, determine their respective needs, fix the terms, covenants, and conditions of leases to be issued, as more particularly provided in section 171-87, and, within the limits of availability of the land for which notice has been published, issue leases to selected applicants. [L 1962, c 32, pt of §2; Supp, §103A-86; HRS §171-91]



§171-92 - Existing public leases.

§171-92  Existing public leases.  Where a person has an unexpired lease, including a residential lease, of public land damaged by a natural disaster and rebuilding on such land is not prohibited, the board of land and natural resources may negotiate an extension of the lease to make it economically feasible to rebuild, or may, by mutual agreement with the lessee and the holder of record having security interest, cancel the unexpired term of the lease and negotiate a new lease with the person. [L 1962, c 32, pt of §2; Supp, §103A-87; HRS §171-92]



§171-93 - Authorization.

2.  disposition for residential purposes

Cross References

Infrastructure development fund (Kikala-Keokea), see §171-19.5.

§171-93  Authorization.  The board of land and natural resources may dispose of by sale, lease, or lease with option to purchase, public land through drawing by lots and without recourse to public auction to persons dispossessed or displaced as a result of a natural disaster, as determined by proclamation of the governor, under the following terms and conditions:

(1)  The department of land and natural resources shall subdivide and improve, including roads, the land to be disposed of;

(2)  Such land shall be sold at fair market value or leased at fair market lease rental, as determined by appraisal, based on the land as improved;

(3)  The instrument of conveyance or lease shall contain, in addition to the usual terms, the restriction that the land shall be used only for residential purposes for a period of ten years following the date of the conveyance or lease, which restriction shall be a covenant running with the land and enforceable by the board or by any surrounding owner or lessee of public land that is subject to the same restriction;

(4)  If the purchaser or lessee decides to sell, lease, or sublease the land within ten years from the date of the conveyance or lease, the board shall have the first option to repurchase the interest of the purchaser or lessee at fair market value.  In the event the land is acquired by the Federal Housing Administration, pursuant to a contract of mortgage insurance, or is anywise acquired by the Small Business Administration, Federal National Mortgage Association, Veterans Administration, or any bank, or savings and loan institution chartered to do business in the State or by the federal government, this restriction shall be null and void during the period of such ownership, and, to this extent, the board may waive any rights accruing to the State contained in any deed, land patent, sales agreement, or lease made pursuant to this part;

(5)  The size of any lot sold under this part shall not exceed two acres; and

(6)  A person eligible under this part may draw one lot for the person's property destroyed by natural disaster. [L 1962, c 32, pt of §2; Supp, §103A-88; HRS §171-93; gen ch 1985]



§171-94 - Persons dispossessed or displaced.

§171-94  Persons dispossessed or displaced.  For the purposes of this part, a person dispossessed or displaced by natural disaster means any owner of land in possession or any lessee or tenant of land in possession, who has used the property for residential purposes immediately prior to the date the property was substantially destroyed by or as a result of a natural disaster or was made unfit for such purposes by or as a result of any urban redevelopment project which resulted from a natural disaster.  Property shall be deemed unfit for residence purposes when so determined by the board of land and natural resources, which determination shall be final, or if any law, ordinance, or regulation of any governmental agency prohibits the construction of improvements on land in a disaster area. [L 1962, c 32, pt of §2; am L 1963, c 177, §1; Supp, §103A-89; HRS §171-94]



§171-95 - Disposition to governments, governmental agencies, public utilities, and renewable energy producers.

D.  Disposition to Government Agencies and Public Utilities

§171-95  Disposition to governments, governmental agencies, public utilities, and renewable energy producers.  (a)  Notwithstanding any limitations to the contrary, the board of land and natural resources may, without public auction:

(1)  Sell public lands at such price and on such other terms and conditions as the board may deem proper to governments, including the United States, city and county, counties, other governmental agencies authorized to hold lands in fee simple and public utilities;

(2)  Lease to the governments, agencies, public utilities, and renewable energy producers public lands for terms up to, but not in excess of, sixty-five years at such rental and on such other terms and conditions as the board may determine;

(3)  Grant licenses and easements to the governments, agencies, public utilities, and renewable energy producers on such terms and conditions as the board may determine for road, pipeline, utility, communication cable, and other rights-of-way;

(4)  Exchange public lands with the governments and agencies;

(5)  Execute quitclaim deeds to the governments and agencies, with or without consideration, releasing any claim to the property involved made upon disputed legal or equitable grounds, whenever the board in its discretion deems it beneficial to the State; and

(6)  Waive or modify building and other requirements and conditions contained in deeds, patents, sales agreements, or leases held by the governments and agencies whenever such waiver or modification is beneficial to the State.

(b)  In any disposition to public utilities under this section:

(1)  The sale price or lease rental shall be no less than the value determined in accordance with section 171-17(b); provided that such sale price or lease rental may be on a nominal basis, if the board finds that such easement is required in connection with a government project;

(2)  The board shall provide that in case the land ceases to be used at any future time for the use for which the disposition was made, the board shall have the right to repurchase the land at the original sale price or fair market value, whichever is lower, and to purchase improvements thereon at the depreciated value or fair market value, whichever is lower;

(3)  Disposition shall not be made to any public utility if the utility has suitable lands of its own;

(4)  The disposition to public utilities shall be subject to disapproval by the legislature by two-thirds vote of either the senate or the house of representatives or by majority vote of both, in any regular or special session next following the date of the disposition; and

(5)  For the purposes of this section, the definition of "public utility" as defined in section 269-1 is hereby incorporated herein by reference.

(c)  For the purposes of this section, "renewable energy producer" means:

(1)  Any producer of electrical or thermal energy produced by wind, solar energy, hydropower, landfill gas, waste-to-energy, ocean thermal energy conversion, cold seawater, wave energy, biomass, including municipal solid waste, biofuels or fuels derived from organic sources, hydrogen fuels derived primarily from renewable energy, or fuel cells where the fuel is derived primarily from renewable sources that sell all of the net power produced from the demised premises to an electric utility company regulated under chapter 269 or that sells all of the thermal energy it produces to customers of district cooling systems; provided that up to twenty-five per cent of the power produced by a renewable energy producer and sold to the utility or to district cooling system customers may be derived from fossil fuels; or

(2)  Any grower or producer of plant or animal materials used primarily for the production of biofuels or other fuels; provided that nothing herein is intended to prevent the waste product or byproduct of the plant or animal material grown or produced for the production of biofuel, other fuels, electrical energy, or thermal energy, from being used for other useful purposes. [L 1962, c 32, pt of §2; am L 1963, c 40, §§1, 2, 3; am L 1965, c 239, §35; Supp, §103A-90; HRS §171-95; am L 1983, c 179, §1; am L 2002, c 102, §1; am L 2007, c 205, §5; am L 2008, c 90, §2]



§171-95.3 - Renewable energy producers; lease of public lands without public auction.

[§171-95.3]  Renewable energy producers; lease of public lands without public auction.  (a)  The board may lease or renew a lease of public lands to renewable energy producers, as defined in section 171-95, without public auction only pursuant to a public process that includes public notice under section 1-28.5 providing other interested renewable energy producers opportunity to participate in the process; provided that nothing in this section shall be construed to prevent the board from conducting direct negotiations; provided further that the renewable energy producer shall be required to submit as part of the proposal for the board's evaluation, as assisted by the department of business, economic development, and tourism, the following:

(1)  A timeline for completion of the project;

(2)  A description of a financial plan for project financing;

(3)  A description of the conceptual design of the project;

(4)  A description of the business concept for the project; and

(5)  A description of landscape and acreage requirements including public and private lands.

Upon completion of the board's evaluation and determination to award or not award a lease to a renewable energy producer, the board shall prepare a report outlining the reasons for the decision.

(b)  A lease to a renewable energy producer under this section shall not result in the involuntary termination of a lease of public land held by an existing lessee who is currently in compliance with the terms of the lease.

(c)  To inform the public prior to the lease of public land or the renewal of a lease of public land for a proposed renewable energy project under this section, the department of land and natural resources shall conduct not less than two public hearings on the island where the public land to be leased for the proposed renewable energy project is located; provided that the notice of the hearing shall be published as provided in section 1-28.5.  The board shall prepare and distribute an outline of the proposals for the renewable energy project and receive testimony from interested parties and the general public at each public hearing.

(d)  Any action taken by the board upon a proposal subject to this section shall take place on the island where the public land to be leased for the proposed renewable energy project is located.

(e)  For any lease issued pursuant to this section, the renewable energy producer shall have the right of first refusal upon renewal of the lease. [L Sp 2009, c 19, §1]



§171-95.5 - Lease to public charter schools.

[§171-95.5]  Lease to public charter schools.  Notwithstanding any limitations to the contrary, the board may lease to charter schools, at nominal consideration, by direct negotiation and without recourse to public auction, public lands and buildings under the control of the department.  Except as provided in this section, the terms and conditions of sections 171‑33 and 171‑36 shall apply.  The lands and buildings leased under this section shall be used by the charter schools for educational purposes only.  This section shall not apply to conversion charter schools. [L 2006, c 298, §23]



§171-96 - Lease to foreign governments.

§171-96  Lease to foreign governments.  Notwithstanding any limitations to the contrary, the board of land and natural resources may, with the prior approval of the governor, lease public lands for consulate purposes without recourse to public auction to foreign governments.  The manner of disposition and the terms and conditions thereto shall be in accordance with sections 171-33, 171-35 and 171-36. [L 1965, c 239, §31; Supp, §103A-90.1; HRS §171-96]



§171-97 - Definition.

PART IV.  RELATING TO EXISTING HOMESTEAD RIGHTS;

CONTINUATION THEREOF AND REMOVAL OF CERTAIN RESTRICTIONS

§171-97  Definition.  As used in this part:

"Cash freehold" means a right of possession to land under an agreement called a freehold agreement under section 73 of the Hawaiian Organic Act;

"Certificate of occupation" means an instrument preliminary to a homestead lease, giving the applicant possession of land;

"Freeholder" means a person holding land under a freehold agreement;

"Homestead lease" means a lease of land made for a term of nine hundred and ninety-nine years, under provisions of law which were repealed by section 3 of Joint Resolution 12, Session Laws of 1949, ratified by the Congress of the United States by the Act of September 1, 1950 (64 Stat. 572);

"Occupier" means a person entitled to the possession of land under a certificate of occupation. [L 1962, c 32, pt of §2; Supp, §103A-91; HRS §171-97]

Case Notes

Decisions under prior law.

To reside on premises and to continuously maintain a home thereon do not mean the same thing.  Residing is all that the statute requires.  19 H. 1.  However residence must be in good faith to establish a home.  21 H. 104.

Cultivation of premises must be done by freeholder not another.  An agreement that another may enter the freehold to grow and harvest constitutes an assignment.  21 H. 104.

L 1929, c 160 only applies prospectively.  35 H. 550.

Deed of homestead land under prior law to citizen son of alien who furnished consideration, trust for other children.  49 H. 62, 412 P.2d 326.



§171-98 - Release of restrictions.

§171-98  Release of restrictions.  It being in the public interest, all public land for which any certificate, lease, agreement, or patent has heretofore been issued imposing restrictions against alienation and forfeiture provisions prescribed by Public Law 192, 61st Congress, 2d Session, 36 Statutes at Large 444 (1910), and Public Law 234, 76th Congress, 1st Session, 53 Statutes at Large 1126 (1939), (section 73(g) and 73(h) of the Hawaiian Organic Act), be and the same is hereby wholly released from such restrictions and provisions; provided nothing herein contained shall be construed to defeat or in any way impair the interest of any mortgagee or holder of record having a security interest or owner of vested rights in and to the public land affected by the release aforesaid.  Though no form of documentation shall be required to effect the release provided by this section, the board of land and natural resources is authorized to issue to any owner of the land affected by the release, upon payment of such documentary fees as may be provided by the board, an appropriate certificate of release suitable for recording. [L 1962, c 32, pt of §2; Supp, §103A-92; HRS §171-98]



§171-99 - Continuation of rights under existing homestead leases, certificates of occupation, right of purchase leases, and cash freehold agreements.

§171-99  Continuation of rights under existing homestead leases, certificates of occupation, right of purchase leases, and cash freehold agreements.  (a)  Issuance of land patents to occupier or lessee of homestead lands.  A fee simple patent shall be issued to every existing occupier under a certificate of occupation issued heretofore, and to every lessee under a nine hundred and ninety-nine year homestead lease issued heretofore, of public lands, where the lands have been improved under the certificate or lease, or have been used as a place of residence by the occupier or lessee for an aggregate continuous period of not less than ten years upon payment to the board of land and natural resources of a fair market price, disregarding the value of the improvements made by the occupier or lessee, which price shall be determined by appraisal as provided for in this chapter; provided that the board may exclude from these patents areas required as roadways to other lots.

(b)  Issuance of patent, lessee of right of purchase lease.  The lessee of any existing right of purchase lease, at a time and under conditions that are contained in the lease, shall be entitled to a land patent from the board conveying to the lessee a fee simple title to the land described in the lessee's lease upon the payment of the fair market price of the land as determined by appraisal as provided for in this chapter; provided that the lessee has reduced to cultivation twenty-five per cent of the premises and has resided thereon not less than two years and has substantially performed all other conditions of the lessee's lease.

(c)  Cash freeholds, agreement, patent, conditions.  At the end of three years from the date of the payment of the first installment, the holder of a freehold agreement is entitled to a land patent for the premises described therein, if the following conditions, in addition to those set forth herein, have been substantially performed:

(1)  Payment of the balance of the purchase price in equal installments, in one, two, and three years respectively, from the date of the freehold agreement with interest annually at the rate of four per cent; provided that the freeholder may pay the installment before it is due and thereby stop the corresponding interest;

(2)  Cultivation of not less than twenty-five per cent of the area of the premises, and the planting and care of not less than an average of ten timber, shade, or fruit trees per acre, if agricultural land, at any one time before the end of the third year, or fencing in the premises if pastoral land within that time; provided that if the premises are classed as pastoral-agricultural land, the foregoing alternative conditions shall apply respectively to the two kinds of land;

(3)  Maintenance by the freeholder of the freeholder's home on the premises from the end of the first to the end of the third year;

(4)  Conditions for the prevention of waste, the planting of trees or the protection of trees growing or to be planted on the premises, or for the destruction of vegetable pests that may be on the premises or the prevention of the future introduction of pests thereon;

(5)  Payment of all taxes that may be due on account of the premises.

The holder of a freehold agreement shall allow the land agents to enter and examine the premises at all reasonable times to see that the conditions are being performed.  The holder shall not assign or sublet, conditionally or otherwise, the holder's interest or any part thereof, under the freehold agreement, without the written consent of the board indorsed on the agreement; and provided further that freeholders having the whole interest in a freehold agreement, at any time when all the conditions thereof to be performed by the freeholder up to that time shall have been substantially performed, may surrender to the government the interest by delivery of the freehold agreement to the land agent, with the intention to surrender the interest clearly indorsed thereon and signed by them and duly attested.  The surrender shall release the freeholders from all further duty or performance of the conditions of the instrument surrendered.  But no surrender shall be permitted if any freeholders are under the age of eighteen years, unless the minors are represented by statutory guardians; and provided further that any freeholder over the age of eighteen may assign the freeholder's interest to the freeholder's cotenants.

(d)  Right of purchase lease; termination, forfeiture, or surrender.  Upon the termination of a right of purchase lease by lapse of time, or upon the forfeiture or surrender of the lease or a freehold agreement, the board, in its discretion and within the limit of its authority, may open the premises or any part thereof for disposition in the manner or for the uses as provided in this chapter.  Before the disposition, the fair market value thereof shall be established by appraisal.  The value attributable to the improvements in the appraisal shall be paid to the surrendering lessees or freeholders, upon resale of the premises, and the director of finance shall pay the amount of the valuation upon the requisition of the board out of the funds.

(e)  Assignment; certificate of occupation or homestead lease.  No existing certificate of occupation or existing homestead lease, or fractional interest thereof, shall be transferable or assignable except by conveyance, devise, bequest, or intestate succession and with the prior approval of the board of land and natural resources; provided that transfer or assignment by conveyance, devise, or bequest shall be limited to a member or members of the occupier's or lessee's family.

For the purposes of this section, "family" means the spouse, reciprocal beneficiary, children, parents, siblings, grandparents, grandchildren, nieces, nephews, a parent's siblings, children of a parent's siblings, and grandchildren of a parent's siblings, of the occupier or lessee.

All the successors shall be subject to the performance of the unperformed conditions of the certificate of occupation or the homestead lease.

(f)  Option of cotenant to compel others to buy or sell.  In case two or more persons become cotenants under any existing right of purchase lease, certificate of occupation, or homestead lease by inheritance or otherwise, any one or more of the persons, less than the whole number, may file in the office of the land agent an offer to the remainder of the persons to buy their interest in the premises or to sell them their own interest therein at a stated price, according to the proportion of the respective interest in question, and may deposit with the land agent the amount of the offered price in money, with a fee of $10.  The land agent shall thereupon notify the persons to whom the offer is made of the nature of the offer and order them to file with the land agent their answer within sixty days whether they will buy or sell according to the offer.  If the persons to whom the offer is made file with the land agent within sixty days of the time of their receiving the notification, their answer stating that they will sell their interest according to the terms of the offer, the land agent shall indorse the fact of the sale with the amount of the consideration on the lease and pay to the persons the amount of the consideration deposited with the land agent according to their individual interest; and the interest of the persons shall thereupon vest in the persons making the offer.  The fact of the transfer shall be properly recorded in the official records of the land agent and indorsed upon the lease held by the lessee.

If, however, the persons to whom the offer is made fail to answer within sixty days from the time of their being notified of the offer or within sixty days from the time the notice of the offer [is] mailed to their last known place or places of abode, or shall answer within sixty days that they will buy the interest of the persons making the offer on the terms offered, but fail within sixty days after the notification to deposit the amount representing the value of the interest according to the terms offered, their interest shall vest in the persons making the offer and the amount of the consideration shall be paid by the land agent of them individually or their respective representatives upon application.  In such case, the fact of the transfer shall be recorded and indorsed as above provided.

In the event that any funds held by the land agent hereunder are not paid to the persons to whom properly payable, because of the inability of the land agent to locate those persons, the funds, after the expiration of one year, shall be deposited in the department of budget and finance of the State and there abide the claim of any person thereto lawfully entitled; provided that no claim to the funds shall be allowed unless the claim is made within five years after the deposit.  Payment of any claim duly filed may be made if the department of budget and finance and the board concur in finding the claim valid and proper, but if the claimant fails to obtain concurrency of the department of budget and finance and the board within sixty days of the filing of the claimant's claim, the claimant may present a petition to the circuit court of the first judicial circuit in that behalf, notice whereof shall be given to the attorney general, who may appear and defend on behalf of the State, and if the court renders a judgment in favor of the claimant, the department of budget and finance shall pay the amount due without interest.

But if the persons to whom the offer is made, within sixty days from the time of the notification, shall make answer to the land agent that they will buy the interest of the offering parties and shall deposit within sixty days with the land agent the amount required for the purpose according to the terms of the offer, the land agent shall indorse and record the fact of the sale as above provided, and pay to the offering parties the amount according to their individual interest; and the interest of the offering parties shall thereupon vest in the answering parties.  In such case, the consideration money deposited by the offering parties shall be returned to them.

(g)  Forfeiture; existing certificate of occupation or homestead lease.  The violation of any of the conditions of any existing certificate of occupation or homestead lease shall be sufficient cause for the board, upon failure of the occupier or lessee within a reasonable period of time to remedy the default, after notice thereof in the manner provided in section 171-20, to take possession of the demised premises without demand or previous entry, with or without legal process, and thereby, subject to section 171-21, terminate the estate created.

(h)  Forfeiture; cash freeholds.  In the case of default in the payment of any of the installments due on any cash freehold agreement for thirty days after the installments are due, or failure of performance of any other conditions, the board may take possession of the premises, upon failure of the freeholder within a reasonable period of time to remedy the default, after notice thereof in the manner provided in section 171-20, without demand or previous entry, with or without legal process, and thereby subject to section 171-21, terminate the estate created.

(i)  Mortgage of homestead leases.  Whenever an existing homestead lease is mortgaged pursuant to section 171-22, the consent to mortgage from the board of land and natural resources may contain a condition exempting the lease from subsection (e) for the duration of the mortgage. [L 1962, c 32, pt of §2; am L 1963, c 114, §1; Supp, §103A-93; HRS §171-99; am L 1980, c 17, §1; am L 1981, c 15, §1; gen ch 1985; am L 1997, c 383, §36; am L 2000, c 166, §2; am L 2004, c 187, §1]

Case Notes

Fee simple interest may be purchased under subsection (a) by payment of "fair market price", which, under this section and §171-79, requires appraisers to ignore both the value of improvements erected on the premises and the lease encumbrances.  85 H. 217, 941 P.2d 300.



§171-100 - Successor determination program.

§171-100  Successor determination program.  (a)  The office of Hawaiian affairs may establish a successor determination program to assist persons with an interest or presumed interest in a nine hundred ninety-nine-year homestead lease to determine their legal interests under the provisions of section 171-99(e).

(b)  The successor determination program may provide:

(1)  Genealogy data and information;

(2)  Assistance and guidance regarding genealogy research;

(3)  Research services;

(4)  Mediation services; and

(5)  Binding and nonbinding arbitration.

(c)  The arbitration program shall:

(1)  Establish a panel of persons knowledgeable in matters of genealogy who will be available as arbitrators for the arbitration program;

(2)  Within one hundred twenty days of April 24, 1995, adopt written procedures under chapter 91 for the conduct of arbitrations under this section; provided that if no such written procedures are adopted within one hundred twenty days, the commercial arbitration rules of the American Arbitration Association shall apply to the extent not inconsistent with this section until such time as other written procedures are adopted; provided further that any proceedings that are commenced under the commercial arbitration rules of the American Arbitration Association shall be completed under those rules;

(3)  Provide for notice of the arbitration proceeding in the same manner as required for a probate court determination of heirs;

(4)  Provide an opportunity for all persons claiming an interest in the subject nine hundred ninety-nine-year leasehold to participate;

(5)  Provide for binding arbitration if all participants who respond to a notice of arbitration indicate that they desire the arbitration to be binding.  If any participant fails to indicate, or indicates that the participant desires nonbinding arbitration, the arbitration shall be nonbinding;

(6)  Apply section 171-99(e), to determine the legal interests of the participants in the subject nine hundred ninety-nine-year lease;

(7)  Provide a written arbitration award setting forth the legal interests of the participants in the subject nine hundred ninety-nine-year lease; and

(8)  Conduct arbitrations under and subject to chapter 658A, and subject to confirmation by the circuit court upon application of any participant in the arbitration pursuant to section 658A-22. [L 1995, c 30, §2; am L 2001, c 265, §2]



§171-111 - REPEALED.

PART V.  LANDS FOR AGRICULTURAL PURPOSES

§171-111  REPEALED.  L 1986, c 222, §4.



§171-112 - Acquisition.

§171-112  Acquisition.  The board of land and natural resources is authorized to acquire by lease, exchange, direct purchase, or eminent domain private property for disposition for agricultural purposes, including but not limited to agricultural parks.  After June 30, 1986, any lands acquired for the foregoing purposes may be designated and set aside under section 171-11 to the department of agriculture upon its request for use as an agricultural park. [L 1972, c 110, pt of §2; am L 1974, c 231, pt of §3(2); am L 1986, c 222, §2]



§171-113 to 116 - .

§§171-113 to 116.5  REPEALED.  L 1986, c 222, §5.



§171-117 - Public lands; agricultural park lands.

§171-117  Public lands; agricultural park lands.  (a)  Public lands may be used for agricultural parks under this part.

(b)  Public lands designated or in use as agricultural parks on June 30, 1986, may be set aside under section 171-11 to the department of agriculture upon its request for use as agriculture parks.  Notwithstanding any lease term to the contrary, after June 30, 1986, revenues from the rent, use, or maintenance of leased lots in agricultural parks set aside under this subsection shall be deposited into the agricultural park special fund established under section 166-10. [L 1974, c 231, pt of §3(2); am L 1986, c 222, §3]



§171-118 - REPEALED.

§171-118  REPEALED.  L 1986, c 222, §6.



§171-121 - Molokai forest lands, management program established.

[PART VI.  ECONOMIC DEVELOPMENT]

[§171-121]  Molokai forest lands, management program established.  (a)  There is established in the department of land and natural resources a Molokai forest lands management program to accelerate improved management of Molokai forest lands, including improved management in the following areas:

(1)  Internal access;

(2)  Scheduling of tree harvesting; and

(3)  Scheduling of new plantings and replantings by designated areas with priority to harvesting and replanting for sustained yields of fast growing species suitable for energy production known to thrive in this State.  Such new planting and replanting shall not include the use of native forest and watershed land.

(b)  The board of land and natural resources shall adopt rules under chapter 91 to implement this section. [L 1983, c 250, §2]



§171-131 - Definitions.

PART VII.  INDUSTRIAL PARKS

§171-131  Definitions.  For the purposes of this part:

"Eligible lessee" means a person who is:

(1)  Engaged or proposing to engage in an industrial use; and

(2)  Qualified to lease public lands under this chapter.

"Industrial park" means an area of public lands which is designated an industrial park in accordance with this part.

"Industrial use" means the manufacturing, refining, sorting, processing, storing, maintaining, or repairing of materials, substances, products, or equipment.

"Infrastructure" includes water, drainage, sewer, waste disposal, and waste treatment systems, roads, and street lighting. [L 1988, c 361, pt of §1; am L 1991, c 173, §1]



§171-132 - Designation of industrial park.

§171-132  Designation of industrial park.  A contiguous area of not less than five acres of public lands which is classified or otherwise determined by the board as suitable and economically feasible for industrial use may be designated as an industrial park:

(1)  By resolution adopted by the board of land and natural resources, and approved by the legislature by concurrent resolution; or

(2)  By law. [L 1988, c 361, pt of §1; am L 2002, c 139, §1]



§171-133 - Authority to plan, improve, develop, operate, and maintain industrial parks.

[§171-133]  Authority to plan, improve, develop, operate, and maintain industrial parks.  The board shall plan, improve, develop, operate, and maintain each industrial park designated pursuant to section 171-132.  The planning, improving, developing, operation, and maintenance of an industrial park shall be in accordance with this chapter. [L 1988, c 361, pt of §1]



§171-134 - Industrial park development.

[§171-134]  Industrial park development.  (a)  The department may develop an area of public lands as an industrial park.  Any development shall commence after designation of the area of public lands as an industrial park in accordance with section 171-132.  Planning activities for the proposed or potential designation of an industrial park may precede a designation.

(b)  At the option of the board, the development of an industrial park shall be exempt from all statutes, ordinances, charter provisions, and rules of any governmental agency relating to planning, zoning, construction standards for subdivision development and improvement of land, and the construction of buildings thereon; provided that:

(1)  The board finds that the industrial park meets the minimum requirements of health and safety;

(2)  The development of the industrial park does not contravene any safety standards or tariffs approved by the public utilities commission for public utilities;

(3)  The legislative body of the county in which the industrial park is proposed to be situated approves the industrial park.

(A)  The legislative body shall approve or disapprove the industrial park within forty-five days after the department has submitted preliminary plans and specifications for the industrial park to the legislative body.  If after the forty-fifth day, an industrial park is not disapproved, it shall be deemed approved by the legislative body.

(B)  No action shall be prosecuted or maintained against any county, its officials, or employees, on account of actions taken by them in reviewing, approving, or disapproving the plans and specifications.

(C)  The final plans and specifications for the industrial park shall be deemed approved by the legislative body if the final plans and specifications for the industrial park do not substantially deviate from the preliminary plans and specifications.  The determination that the final plans and specifications do not substantially deviate from the preliminary plans and specifications of the industrial park shall rest with the board.  The final plans and specifications for the park shall constitute the planning, zoning, building, improvement, construction, and subdivision standards for that industrial park.  For the purposes of sections 501-85 and 502-17, the chairperson of the board or the responsible county official may certify maps and plans of land connected with the industrial park as having complied with applicable laws and ordinances relating to consolidation and subdivision of lands, and such maps and plans shall be accepted for registration or recordation by the land court and registrar; and

(4)  The board shall assume the responsibility of all infrastructure within the industrial park, if the infrastructure developed is exempt from applicable county ordinances, charter provisions, and rules.

(c)  If the board does not exercise the option under subsection (b), the board shall develop an industrial park in compliance with the statutes, ordinances, charter provisions, and rules of applicable government agencies. [L 1988, c 361, pt of §1]



§171-135 - Joint venture or development agreement.

§171-135  Joint venture or development agreement.  (a)  An industrial park may be developed under section 171-134 by the department in partnership or under a development agreement with a federal agency, county, or private party subject to a partnership or development agreement executed by the chairperson of the board; provided that if the industrial park is to be developed in partnership or under a development agreement with a private party, the private party shall be selected in accordance with section 103D-302 or 103D-303.  At a minimum, the agreement shall provide for:

(1)  A determination by the board that the partnership agreement or the development agreement is for a public purpose;

(2)  Long-term assurance that the public land within the industrial park will be utilized for industrial uses;

(3)  Final approval by the board of the plans and specifications for the industrial park;

(4)  Exclusive authority by the board to issue leases or master leases within the industrial park; and

(5)  Conditions to ensure a public benefit from any state funds expended for the industrial park.

(b)  Notwithstanding any other provision of law to the contrary, a partnership or development agreement entered into pursuant to subsection (a) may provide for:

(1)  The board to issue master leases within an industrial park by negotiation, without regard to the limitations provided in sections 171-16(c) and 171-59(a), to the entity that developed the industrial park or the nominee or nominees of the entity that developed the industrial park; and

(2)  A master lease with terms and conditions upon which the master lessee may issue tenant subleases within the industrial park without the consent of the board. [L 1988, c 361, pt of §1; am L 1991, c 173, §2; am L 2002, c 139, §2]



§171-136 - Disposition of public lands within industrial park.

§171-136  Disposition of public lands within industrial park.  The board shall dispose of economic units within an industrial park only by lease to eligible lessees or lessees engaged in commercial uses as provided under paragraph (1)(B).  The leases shall be issued by the board in accordance with this chapter, subject to the following:

(1)  Only industrial uses shall be allowed on the public lands leased; provided that:

(A)  The eligible lessee may be allowed to engage in nonindustrial uses and activities ancillary and necessary to the eligible lessee's industrial use; and

(B)  The board may lease public lands within the industrial park for commercial uses if the uses are necessary or desirable to serve other lessees in the industrial park or their employees;

(2)  Each eligible lessee shall be subject to a development plan formulated pursuant to section 171-41 and make the improvements to the leased public lands required under the development plan; and

(3)  Each eligible lessee shall pay all assessments for improvements of infrastructure or other public or common facilities within the industrial park, if the board requires the improvements or assessments as conditions of the lease. [L 1988, c 361, pt of §1; am L 1991, c 173, §3]



§171-137 - Preference.

[§171-137]  Preference.  Preference for a lease of public lands within an industrial park shall be given to an eligible lessee who is a small business.  For the purpose of this section, "small business" means the same as "small business concern" under section 210-1. [L 1988, c 361, pt of §1]



§171-138 - REPEALED.

§171-138  REPEALED.  L 2000, c 122, §2.



§171-139 - Acquisition.

[§171-139]  Acquisition.  The board may acquire by exchange, direct purchase, or eminent domain, lands to which private persons or other public agencies hold title for designation as or inclusion in an industrial park.  The acquisition of lands shall be in accordance with this chapter. [L 1988, c 361, pt of §1]



§171-140 - Rules.

[§171-140]  Rules.  The board may adopt rules in accordance with chapter 91 in order to effectuate the purposes of this part. [L 1988, c 361, pt of §1]



§171-141 - Lease for eligible permittee in industrial park.

§171-141  Lease for eligible permittee in industrial park.  (a)  Notwithstanding any other provision of law to the contrary:

(1)  A parcel of the public lands within an industrial park which had been occupied and used under a permit on the day before the date of designation of that industrial park shall be an economic unit in that industrial park.  For the purpose of this section:

(A)  "Date of designation" means the effective date of the resolution or law which designates an industrial park; and

(B)  "Eligible economic unit" means an economic unit referred to under this paragraph;

(2)  A person with a permit to use an eligible economic unit on the day before the date of designation of that industrial park shall be given first preference to lease that unit after the date of designation if the person is an eligible lessee.  For the purpose of this section, an "eligible permittee" means a person referred to under this paragraph;

(3)  The board shall issue a lease to an eligible permittee for an eligible economic unit under mutually agreeable terms, conditions, and lease rent.  The lease shall be issued through negotiations, without regard to the limitations set forth in section 171-16(c) and section 171-59(a).  The terms, conditions, and rent under the lease shall be in conformance with this chapter, and the board shall include lease covenants in each lease for the placement and construction of improvements in accordance with minimum standards established by applicable county building codes;

(4)  The board shall negotiate in good faith with each eligible permittee.  If the board and eligible permittee cannot agree to a lease within one hundred eighty days from the date of designation, the board shall have no further obligation to negotiate with or issue a lease to the eligible permittee and may issue a lease for the eligible economic unit to another person after the one hundred eighty-day period; provided that any lease for the eligible economic unit issued subsequent to the termination of the one hundred eighty-day period shall not include terms and conditions which are less restrictive, and a lease rent which is less, than the terms, conditions, and lease rent last offered in writing by the eligible permittee and received by the board; and

(5)  The board, in lieu of issuing a lease under paragraph (3), may issue a master lease to a corporation whose members or shareholders shall be either eligible permittees or eligible sublessees of the industrial park, through negotiations and without regard to the limitations provided in section 171‑16(c) and section 171-59(a).  The master lease shall provide for the issuance of subleases to eligible permittees and other sublessees approved by the board, on terms and conditions approved by the board.  The terms and conditions of a master lease concerning the authority to sublease shall supersede any contrary term or condition in a development agreement executed prior to the issuance of the master lease; provided that all other terms and conditions of the development agreement shall be incorporated and made a part of the master lease.  All terms, conditions, and rents under the master lease and subleases shall be in conformance with this chapter, and the board shall include lease covenants in the master lease and each sublease for the placement and construction of improvements in accordance with minimum standards established by applicable county building codes.  The lessee under the master lease shall assume the responsibility of administering and monitoring permittee compliance with all sublease obligations.

(b)  It is the intent of the legislature that persons occupying and using under a month-to-month or revocable permit public lands which have been designated as part of an industrial park be given the opportunity to lease the same public lands occupied and used prior to the designation.  The application, construction, and interpretation of this section shall reflect this intent. [L 1988, c 361, pt of §1; am L 1991, c 173, §4; am L 2002, c 139, §3]



§171-142 - Lease for lessees dislocated by condemnation proceedings.

[§171-142]  Lease for lessees dislocated by condemnation proceedings.  (a)  For purposes of this section:

(1)  "Dislocated lessee" means any lessee engaged in commercial or industrial uses who has been or will be displaced from private property which is acquired by the State or any county for public use by the power of eminent domain or threat thereof; and

(2)  "Eligible relocation site" means a site in an industrial park created under this chapter or on other state land, designated as an appropriate relocation site for dislocated lessees by law, or by resolution adopted by the board of land and natural resources and approved by the legislature by concurrent resolution.

(b)  Notwithstanding any law to the contrary, any dislocated lessee shall have the right of first refusal to enter into a lease for an eligible relocation site.

(c)  The board shall issue a lease to a dislocated lessee for an eligible relocation site under mutually agreeable terms, conditions, and lease rent.  The lease shall be issued through negotiations, without regard to the limitations set forth in section 171-16(c) and section 171-59(a).  The terms, conditions and rent under the lease shall be in conformance with chapter 171, and the board shall include lease covenants in each lease for the placement and construction of improvements in accordance with minimum standards established by applicable county building codes.

(d)  The board shall negotiate in good faith with each dislocated lessee.  If the board and dislocated lessee cannot agree to a lease within one hundred and eighty days from the date the dislocated lessee receives notice of the availability of an eligible relocation site, the board shall have no further obligation to negotiate with or issue a lease to the dislocated lessee for that economic unit, and may issue a lease for the economic unit to another person after the one hundred and eighty-day period according to the provisions of chapter 171. [L 1990, c 274, §3]



§171-143 - Rate policy.

[§171-143]  Rate policy.  The board may:

(1)  Charge fees to eligible lessees of public lands within industrial parks in an amount sufficient to cover the costs of operation, maintenance, and debt service on revenue bonds and reasonable reserves, in compliance with part III of chapter 39; and

(2)  Charge eligible lessees as may be necessary to cover capital costs or other costs incurred in connection with the industrial parks. [L 1994, c 162, pt of §1]



§171-144 - Issuance of revenue bonds.

[§171-144]  Issuance of revenue bonds.  (a)  The board may issue revenue bonds in the name of the department in such amounts as may be authorized by the legislature.  Except as provided in this chapter, all revenue bonds shall be issued pursuant to part III of chapter 39 to finance, in whole or in part, the costs of construction, acquisition, or maintenance of any industrial park and to pledge or assign for the punctual payment of the revenue bonds, and interest thereon, any and all revenues derived from any industrial park or parks undertaken by the board, in an amount sufficient to pay the principal and interest of the revenue bonds as they become due, and to create and maintain reasonable reserves or sinking funds therefor.  Funds of the board, not otherwise required, may be advanced to pay necessary expenses incurred in preparation for the issuance of the revenue bonds.  The board may take any other appropriate action in connection with the issuance of revenue bonds.

(b)  All revenue bonds issued pursuant to this chapter shall be issued in the name of the department and not in the name of the State.

(c)  The board, with the approval of the governor, may designate by resolution one or more industrial parks undertaken pursuant to this chapter as an "undertaking" as defined in section 39-51 and for purposes of part III of chapter 39. [L 1994, c 162, pt of §1]



§171-151 - Definitions.

[PART VIII.]  RESTORATION OF BEACH LANDS

[§171-151]  Definitions.  For the purposes of this part:

"Beach lands" means all lands in the shoreline area including sand, rocky, or cobble beaches, dune systems, landward and seaward sand reserves, and all such lands subject to the natural processes of erosion and accretion.  The term includes easements and rights in such land and any improvements on land.

"Beach restoration" means the placement of sand, with or without stabilizing structures, on an eroded beach from an outside source such as offshore sand deposits, streams, channels or harbor mouths, or an upland sand quarry.

"Coastal lands" means all land within the state coastal zone management area; provided that any leasing or development of public lands shall be limited to all fast lands up to one mile mauka of the shoreline and all submerged lands. [L 1999, c 84, pt of §2]



§171-152 - General powers.

[§171-152]  General powers.  (a)  In carrying out its functions under this part, the board may do all things necessary, useful, and convenient in connection with the restoration of beach lands, subject to all applicable laws, and may provide any necessary assistance to any county or nongovernmental organization in the restoration of beach lands so long as the public interest is served; provided that for beach restoration on privately-owned lands, the board shall be required to obtain authorization from affected property owners.

(b)  The board or the board's designee, subject to this chapter and chapters 183C and 205A, shall maintain and manage beach lands restored pursuant to this part as well as a beach restoration plan described in section 171-153, subject to available funds. [L 1999, c 84, pt of §2]



§171-153 - Beach restoration plan.

[§171-153]  Beach restoration plan.  The department shall prepare and, from time to time, revise plans for the restoration of beach lands of the State.  These plans shall guide the board in identifying those beach lands in need of restoration which have been degraded as a result of natural or human actions and shall designate suitable coastal lands for the purpose of generating revenues to carry out the purposes of this section.  In preparing these plans, the department may institute studies pertaining to the need for restoration of such lands and shall consider any plan relating to the restoration of such lands that has been prepared by any federal, state, county, or private agency or entity.  The department may also institute other studies as necessary to support the development of beach restoration projects, including the development of socioeconomic profiles, environmental studies pertaining to sand source analysis, and ecological effects of beach restoration, cost-benefit analysis for project viability, and coastal engineering studies including data gathering. [L 1999, c 84, pt of §2]



§171-154 - Authority to lease coastal lands.

[§171-154]  Authority to lease coastal lands.  The board, subject to this chapter, may lease public coastal lands under the board's jurisdiction for the purpose of generating revenues to be deposited into the beach restoration [special] fund.  Any terms and conditions imposed by the board on the lessee shall run with the land and shall be binding on the lessee's heirs, successors, and assigns.  The board may seek enforcement of such terms and conditions in any court of appropriate jurisdiction. [L 1999, c 84, pt of §2]



§171-155 - Development of public coastal lands.

[§171-155]  Development of public coastal lands.  On the lands subject to this part, the board may undertake appropriate development to generate revenues for beach restoration which is consistent with this chapter and chapters 183C and 205A and other applicable laws.  These revenues shall be deposited in the beach restoration [special] fund.  For purposes of this section, "development" includes:

(1)  Any building or mining operation;

(2)  Any material change in use, intensity of use, or appearance of any structure or land, fast or submerged; or

(3)  The division of land into two or more parcels. [L 1999, c 84, pt of §2]



§171-156 - Beach restoration special fund.

[§171-156]  Beach restoration special fund.  (a)  There is established in the state treasury a special fund to be designated as the "beach restoration special fund" to carry out the purposes of this part.  The following moneys shall be deposited into the beach restoration special fund:

(1)  Proceeds from the lease or development of public coastal lands designated pursuant to a beach restoration plan, subject to the Hawaiian Homes Commission Act of 1920, as amended, and section 5(f) of the Admission Act of 1959;

(2)  Proceeds from the lease of public lands pursuant to this part for an existing seawall or revetment;

(3)  Fines collected for unauthorized shoreline structures on state submerged land or conservation district land;

(4)  Appropriations made by the legislature for deposit into this fund;

(5)  Donations and contributions made by private individuals or organizations for deposit into this fund;

(6)  Fees collected for the processing of applications for coastal and beach erosion control projects; and

(7)  Grants provided by governmental agencies or any other source.

(b)  The beach restoration special fund may be used by the department for one or more of the following purposes:

(1)  Planning, designing, development, or implementation of beach restoration projects pursuant to this part; and

(2)  Providing grants to the counties, nongovernmental organizations, and the University of Hawaii for the restoration of beach lands and for research or engineering studies necessary to support beach restoration projects, subject to this part. [L 1999, c 84, pt of §2]

Note

Transfer of certain interest earnings to general fund until June 30, 2015.  L 2009, c 79, §30(a)(4).






CHAPTER 172 - LAND COMMISSION AWARDS; SURVEYS

§172-1 - Department to list lands on which commutation payable; public notice; notice to pay.

§172-1  Department to list lands on which commutation payable; public notice; notice to pay.  The department of land and natural resources shall prepare a list of all lands on which commutation to extinguish the government's right therein is payable.  Upon completion of the list the department shall give public notice thereof throughout the State, at least once each week for four successive weeks, together with notice that the amount of commutation ascertained shall thereafter bear interest at the rate of six per cent a year and be subject to collection in the manner provided by law. [L 1909, c 90, §1; RL 1925, §570; RL 1935, §1601; RL 1945, §4631; RL 1955, §100-1; am L Sp 1959 2d, c 1, §21; am L 1961, c 132, §2; HRS §172-1; am L 1998, c 2, §39]



§172-2 - Department to appraise lands; determine commutation; interest; lien.

§172-2  Department to appraise lands; determine commutation; interest; lien.  The department of land and natural resources shall cause to be appraised each piece of property upon which commutation shall then be due.  The value of the property for the purposes of this chapter shall be fixed by the appraisers as nearly as may be at the value of the land without improvements as of the date of the award of the property made by the board of commissioners to quiet land titles.

Upon the value so ascertained the department shall determine the amount of the commutation due according to the terms of the award.  The commutation so fixed shall bear interest from and after January 1, 1910, until paid, at the rate of six per cent a year and the commutation and interest is hereby made a lien upon the land superior to all other encumbrances. [L 1909, c 90, §2; RL 1925, §571; RL 1935, §1602; RL 1945, §4632; RL 1955, §100-2; am L Sp 1959 2d, c 1, §21; am L 1961, c 132, §2; HRS §172-2]



§172-3 - Enforcement of payment.

§172-3  Enforcement of payment.  The attorney general shall proceed at any time after the determination of the commutation due as hereinbefore provided, to enforce payment of the same by any proper proceedings brought in the name of the State.  The attorney general may foreclose the lien herein provided by suit in equity as hereinafter provided, and jurisdiction to hear and determine all such suits is hereby conferred upon the respective circuit courts.  In any such suit service of process may be made by publication thereof in a newspaper of general circulation in the State once each week for three successive weeks, in form substantially as follows:

FORECLOSURE OF LIEN

FOR COMMUTATION

In the Circuit Court of the State of Hawaii,

.........................Circuit

To (here insert the names of the owners of the property so far as known) and to all whom it may concern:

Whereas, a complaint has been filed by the State to foreclose its lien for commutation to extinguish the government's rights in the following described land:

(Here insert description of land sufficient to identify the same, giving number of land commission award, name of awardee and date of award.)

You are hereby ordered to appear before the Honorable ................., circuit judge of the ............... circuit, at the courthouse at ............... on the island of ............... on the ..... day of ............... A.D. 19....., at ..... o'clock .....M., to show cause, if any you have, why the complaint of the State to foreclose its lien for the commutation on the above land in the sum of ............... dollars, should not be granted.  And unless you appear before the circuit judge at the time and place stated, your default will be entered and the complaint for foreclosure will be taken as confessed and you will be forever barred from contesting the complaint for foreclosure or any decree or order entered thereafter.

Witness the presiding judge of the circuit court, said circuit, this ..... day of ............... 19.....

Attest:                        ...........................

Clerk.

The return day of the notice shall be not less than twenty-one nor more than sixty days from the date of issue.

A copy of the published notice shall be mailed by the clerk to every person named therein whose address is known.  A duly attested copy of the notice shall be sent to the registrar of conveyances, who shall make and keep a record of the notice. The certificate of the clerk of the circuit judge that the clerk has served the notice as directed by the court, by publishing or mailing, shall be filed in the case before the return day and shall be conclusive proof of the service. [L 1909, c 90, §3; RL 1925, §572; RL 1935, §1603; RL 1945, §4633; RL 1955, §100-3; am L Sp 1959 2d, c 1, §21; am L 1961, c 132, §2; HRS §172-3; am L 1973, c 31, pt of §21; gen ch 1985]

Rules of Court

As to one form of action whether at law or in equity, see HRCP rules 1, 2, 81(i).

Process, service, return, see HRCP rule 4.



§172-4 - General default.

§172-4  General default.  If no person appears and answers within the time allowed, the judge may at once upon motion of the State order a general default to be recorded and the complaint for foreclosure of the government's lien for commutation to be taken as confessed.  By the description in the notice "to all whom it may concern," all the world is made party defendant and shall be concluded by the default and order. [L 1909, c 90, §4; RL 1925, §573; RL 1935, §1604; RL 1945, §4634; RL 1955, §100-4; HRS §172-4]

Rules of Court

Default, see HRCP rule 55(b).



§172-5 - Hearing, foreclosure.

§172-5  Hearing, foreclosure.  If in any case, an appearance is entered and answer filed, the cause shall be set down for hearing on the motion of either party, but an order of default may first be entered against all persons who do not appear and answer in the manner provided in section 172-4.  If on the trial of the cause it appears that commutation is due the State on the land in question, or in case of an order of default having been entered, the judge may make an order that unless the amount of the commutation, together with all costs accrued, is paid within thirty days, the property or so much thereof as may be necessary, shall be sold at public auction to the highest bidder to satisfy the government's lien for commutation, together with interest, costs of appraisement, the costs of publication of the notice herein provided for, costs of court and of sale, and that the owner or owners of the property and their predecessors in title shall be forever foreclosed and barred from any right to redeem the property so sold. [L 1909, c 90, §5; RL 1925, §574; RL 1935, §1605; RL 1945, §4635; RL 1955, §100-5; HRS §172-5]

Rules of Court

Assignment of cases for trial, see HRCP rule 40.



§172-6 - Proof.

§172-6  Proof.  The award by the board of commissioners to quiet land titles, together with a certificate by the department of land and natural resources of the date and amount of the appraisement and the amount of the government's commutation determined thereon, and that the same has not been paid, together with the certificate of the clerk of publication as hereinbefore provided, shall be prima facie proof of the right of the government to the commutation claimed. [L 1909, c 90, §6; RL 1925, §575; RL 1935, §1606; RL 1945, §4636; RL 1955, §100-6; am L Sp 1959 2d, c 1, §21; am L 1961, c 132, §2; HRS §172-6]

Case Notes

History of land titles under the Kingdom discussed.  6 H. 63.



§172-7 - Unsurveyed lands; listing by comptroller.

§172-7  Unsurveyed lands; listing by comptroller.  The comptroller shall prepare a list of all ahupuaas, iliainas, and leles within the State (including those owned by the government), on which there has been no legal description of survey determined by metes and bounds, either by incorporation of same in land commission award, or patent in confirmation of award, or patent grant, or government deed, or deed of the commissioners of crown lands, or land court survey, or certificate of boundaries, or by decree of a court of competent jurisdiction of the State. [L 1919, c 208, §1; am L 1923, c 155, §1; RL 1925, §564; RL 1935, §1690; RL 1945, §4637; RL 1955, §100-7; am L Sp 1959 2d, c 1, §12; HRS §172-7]



§172-8 - Notice to owners to have boundaries determined.

§172-8  Notice to owners to have boundaries determined.  Upon the completion of a list, the comptroller shall give public notice thereof throughout the State at least once each week for four successive weeks, together with name or names of the last known owner or owners, and with a notice that unless the unsurveyed lands have had their boundaries properly and legally determined prior to July 1, 1925, the State shall proceed in the manner hereinafter provided for. [L 1919, c 208, §2; am L 1923, c 155, §2; RL 1925, §565; RL 1935, §1691; RL 1945, §4638; RL 1955, §100-8; am L Sp 1959 2d, c 1, §12; HRS §172-8; am L 1998, c 2, §40]



§172-9 - Upon failure of owners, comptroller to have boundaries determined at owner's expense.

§172-9  Upon failure of owners, comptroller to have boundaries determined at owner's expense.  The comptroller shall list all lands which have not had their boundaries determined in compliance with the requirements of section 172-8, and shall proceed to make the necessary surveys and shall thereupon have the boundaries of the lands adjudicated as provided by law, and the expense of the surveys and of the adjudication shall be determined and is hereby made a lien upon the lands superior to all other incumbrances. [L 1919, c 208, §3; am L 1923, c 155, §2; RL 1925, §566; RL 1935, §1692; RL 1945, §4639; RL 1955, §100-9; am L Sp 1959 2d, c 1, §12; HRS §172-9]



§172-10 - Enforcement of payment of expenses by owners.

§172-10  Enforcement of payment of expenses by owners.  The attorney general shall proceed, at any time after the determination of the sum due as hereinbefore provided, to enforce payment of the same by any proper proceedings brought in the name of the State in such manner as provided for in sections 172-1 to 172-6, in the foreclosure of lien for commutation. [L 1919, c 208, §4; am L 1923, c 155, §2; RL 1925, §567; RL 1935, §1693; RL 1945, §4640; RL 1955, §100-10; HRS §172-10]



§172-11 - Land patents on land commission awards; to whom, for whose benefit.

§172-11  Land patents on land commission awards; to whom, for whose benefit.  Every land patent issued upon an award of the board of commissioners to quiet land titles, shall be in the name of the person to whom the original award was made, even though the person is deceased, or the title to the real estate thereby granted has been alienated; and all land patents so issued shall inure to the benefit of the heirs and assigns of the holder of the original award. [L 1872, c 21, §1; RL 1925, §568; RL 1935, §1587; RL 1945, §4641; RL 1955, §100-11; HRS §172-11]

Case Notes

Land commission award held good against later royal patent.  1 H. 69; 1 H. 90.  Award cannot be collaterally attacked.  1 H. 90.  Certificate of award of land commission, with its accompanying survey, are admissible in evidence.  2 H. 202.

Patents based as awards do not confer or confirm title of later holders.  It is merely a quitclaim interest of the government in lands.  3 H. 783; 11 H. 587, 589.

Court is inclined not to disturb award of land commission long adjudicated.  5 H. 354.

Mahele of 1848 considered and defined.  6 H. 195.

Award may be to deceased person; heirs must determine their own respective rights.  15 H. 648.  Section does not authorize the issuance of grant to deceased person.  26 H. 382, 397.

Review of case law and effect of patent.  49 H. 429, 421 P.2d 570.

Cited:  35 H. 608, 630, 658.



§172-12 - Land patents issued after boundary and commutation settled.

§172-12  Land patents issued after boundary and commutation settled.  Upon presentation to the department of land and natural resources of a certificate of a commissioner of boundaries defining the boundaries of a portion of an ahupuaa, ili, or other denomination of land, the department shall cause an appraisement to be made of the unimproved value of that portion of land; and upon payment to the department of the government commutation in that portion of land, upon the appraisement as above provided, the department shall cause to be issued a land patent for that portion of land, which land patent shall define the boundaries of that portion of land. [L 1872, c 21, §3; RL 1925, §569; RL 1935, §1588; RL 1945, §4642; RL 1955, §100-12; am L Sp 1959 2d, c 1, §21; am L 1961, c 132, §2; HRS §172-12]

Cross References

A patent cannot be issued on an award by name without the boundaries being defined, see §664-5.

Case Notes

Patent is merely quitclaim interest of government in lands.  3 H. 783; 11 H. 587, 589.

Value of land at time of award is the basis of its appraisement for commutation of government interest.  8 H. 125.

Patent is evidence that government right to commutation therein is extinguished.  6 H. 315.

Patent, valid on its face, may be attacked and declared void in action at law provided evidence shows it to be void for want of authority for its issue.  25 H. 651.

Royal patent issued on land commission award, validity of reservation of mineral rights.  49 H. 429, 421 P.2d 570.  Royal patent on land commission award, significance if award defective.  49 H. 456, 479, 421 P.2d 550.  Royal patent issued on land commission award, whether schoolhouse site included or excluded.  49 H. 537, 425 P.2d 83.

Cited:  35 H. 608, 658.



§172-13 - Destruction, defacing or removal of survey monuments; penalty.

[§172-13  Destruction, defacing or removal of survey monuments; penalty.]  It shall be unlawful, without the written consent of the state comptroller, for any person to destroy, deface, change, or remove to another place, any trigonometrical survey station, boundary line mark or monument, corner post, or any other government line of survey, or to cut down any witness tree or any tree blazed to mark the line of a government survey, or any bench mark in any government survey.  Any person who violates this chapter, shall be fined not more than $500, or imprisoned not more than four months, or both. [L 1911, c 106, §1; RL 1925, §4304; RL 1935, §5780; RL 1945, §11170; RL 1955, §274-1; am L Sp 1959 2d, c 1, §12; HRS §732-1; ren L 1972, c 9, pt of §1]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.






CHAPTER 173 - RECLAMATION OF LANDS

§173-1 - Issuance of revenue bonds.

§173-1  Issuance of revenue bonds.  Revenue bonds, as provided for by part III of chapter 39, may be issued to finance in whole or in part the cost of construction of such new land areas and means of access thereto, the acquisition, by condemnation, purchase, or otherwise, of littoral or other private rights, if any, which may be affected by such construction, and of rights-of-way to the shore and such shore lands as may be necessary to enable such construction, and the costs of maintenance, betterment, and extension of such new land areas and means of access thereto.  The revenues derived from the lease of the new land areas shall be pledged for the punctual payment of the bonds, and interest thereon, and the revenues are hereby charged with the payment of the principal and interest.  Each reclamation project, including a specific new land area or areas and all of the matters relating thereto enumerated in the first sentence of this section, is designated as an "undertaking" within the meaning of part III of chapter 39.  The department of land and natural resources is charged with the administration of such undertakings. [L 1957, JR 45, §4; am L Sp 1959 2d, c 1, §21; am L 1961, c 132, §2; Supp, §99D-4; HRS §173-1]

Cross References

Reclamation of submerged lands, see §171-53.



§173-2 - Advances and transfers.

§173-2  Advances and transfers.  For the purpose of paying the cost of the issuance of bonds authorized by this [chapter] and other preliminary expenses, including but not limited to expenses for engineering and surveys, plans and designs, and appraisals and the costs of services of other departments and agencies, the department of land and natural resources may make advances of such sums as may be necessary from, and as are not then otherwise required for use in, the special land and development fund, which fund shall be reimbursed for the advances upon the issuance of the revenue bonds issued to finance the reclamation project in connection with which such costs and expenses are incurred.  The state director of finance may also make temporary transfers to the department for such purposes in conformity with the provisions of section 39-72.

The governor may make advances from loan funds, derived from the issuance of general obligation bonds, for public improvements authorized by section 173-1, and the advances shall be repaid from the proceeds of the revenue bonds when issued, before any other advances are reimbursed therefrom. When reimbursed the loan funds shall be available for expenditure for the public improvements the financing of which by the issuance of general obligation bonds theretofore was authorized. [L 1957, JR 45, §5; am L Sp 1959 2d, c 1, §§14, 21; am L 1961, c 132, §2; am L 1962, c 32, §7; am L 1963, c 114, §1; Supp, §99D-5; HRS §173-2]

Revision Note

Section "39-72" substituted for "39-67".



§173-3 - Authorization of revenue bonds.

§173-3  Authorization of revenue bonds.  The department of land and natural resources may issue, as provided by part III of chapter 39, revenue bonds in a total amount not exceeding $25,000,000 to finance in whole or in part the costs of construction of new land areas under this [chapter], and other costs as provided in section 173-1. [L 1957, JR 45, §6; am L Sp 1959 2d, c 1, §21; am L 1961, c 132, §2; Supp, §99D-6; HRS §173-3]






CHAPTER 173A - ACQUISITION OF RESOURCE VALUE LANDS]

§173A-1 - Purpose.

[§173A-1]  Purpose.  The State has provided for the regulation of land use and development throughout the State under the provisions of the land use law, and has provided through that law for the controlled regulation of land use and development of lands which have natural, environmental, recreational, scenic or historic value.  However, these lands, though protected by the land use law, may in many instances require placement under public ownership and management in order that they can be made accessible to all of the people of the State.  The purpose of this chapter is to provide for the acquisition and management of such lands in those instances in which such acquisition and management are considered necessary by the State. [L 1973, c 77, §1]



§173A-2 - Definitions.

§173A-2  Definitions.  As used in this chapter:

"Board" means the board of land and natural resources.

"Department" means the department of land and natural resources.

"Land" means the earth, water, and air, above, below, or on the surface, and includes easements and rights in land, and any improvement on land.

"Land having value as a resource to the State" includes land having natural, environmental, recreational, scenic, cultural, agricultural production, or historic value, and may also include park and trail systems that provide access to any such land. [L 1973, c 77, §2; am L 2005, c 156, §3]



§173A 2 - .4 Legacy land conservation commission.

[§173A‑2.4]  Legacy land conservation commission.  (a)  There is established within the department of land and natural resources a legacy land conservation commission.  The commission shall consist of nine members, with at least one member from each of the counties, who shall be appointed in the manner and serve for the term set forth in section 26-34 as follows:

(1)  Four of the members of the commission shall be persons possessing scientific qualifications as evidenced by an academic degree in wildlife or marine biology, botany, forestry, ecology, resource management, biogeography, zoology, or geology;

(2)  One member shall be a person possessing membership in an environmental organization organized in the State;

(3)  One member shall be a person possessing membership in a land conservation organization organized in the State;

(4)  One member shall be a person possessing membership in a statewide agricultural association; and

(5)  One member shall be a person knowledgeable about native Hawaiian culture.

The chairperson of the natural area reserves system commission shall serve as an ex officio voting member and the chairperson of the commission.  The members shall receive no compensation for their services on the commission but shall be entitled to reimbursement for necessary expenses, including travel expenses, incurred in the discharge of their duties.

(b)  Any action taken by the commission shall be by a simple majority of its members.  Five members of the commission shall constitute a quorum.

(c)  Except as otherwise provided in this chapter, the commission shall be subject to sections 26-34, 26-35, 26-35.5, and 26-36.

(d)  The commission may adopt rules pursuant to chapter 91 to carry out its duties. [L 2006, c 254, pt of §1]



§173A 2 - .5 Responsibilities of the legacy land conservation commission.

[§173A‑2.5]  Responsibilities of the legacy land conservation commission.  The responsibilities of the commission shall include, but not be limited to:

(1)  Advising the department and the board on any proposal, public or private, for the acquisition of any interest or rights in land having value as a resource to the State;

(2)  Advising the department and the board on any requests for grants from the fund to a qualifying state or county agency or nonprofit land conservation organization for the preservation of lands having value as a resource to the State;

(3)  Recommending to the board the acquisition of interests or rights in certain lands having value as a resource to the State; and

(4)  Reviewing and adopting rules relating to the criteria it applies in advising the department and the board and making recommendations to the board regarding land acquisitions and grants made pursuant to this chapter. [L 2006, c 254, pt of §1]



§173A 2 - .6 Land acquisition priorities.

[§173A‑2.6]  Land acquisition priorities.  In advising the department and the board, the commission shall give the following lands priority in its recommendations for acquisitions:

(1)  Lands having exceptional value due to the presence of:

(A)  Unique aesthetic resources;

(B)  Unique and valuable cultural or archaeological resources; or

(C)  Habitats for threatened or endangered species of flora, fauna, or aquatic resources;

(2)  Lands that are in imminent danger of development;

(3)  Lands that are in imminent danger of being modified, changed, or used in a manner to diminish its value;

(4)  Lands providing critical habitats for threatened or endangered species that are in imminent danger of being harmed or negatively impacted;

(5)  Lands containing cultural or archaeological sites or resources that are in danger of theft or destruction; and

(6)  Lands that are unique and productive agricultural lands. [L 2006, c 254, pt of §1]



§173A-3 - Resource land acquisition plan.

§173A-3  Resource land acquisition plan.  In consultation with the senate president and speaker of the house of representatives, the department shall prepare and, from time to time, revise a plan for the acquisition of land having value as a resource to the State.  This plan shall guide the board in acquiring such land in the exercise of its powers under this chapter.  In preparing this plan, the department may institute studies relating to the need for such land and shall consider any plan relating to the acquisition of such land that has been prepared by any state or county agency. [L 1973, c 77, §3; am L 2006, c 254, §2]



§173A-4 - Authority to acquire and convey.

§173A-4  Authority to acquire and convey.  (a)  In consultation with the senate president and speaker of the house of representatives, the board may acquire, by purchase, gift, or the exercise of the power of eminent domain as authorized by chapter 101, any land having value as a resource to the State.  Such acquisition is hereby declared to be for a public use.

(b)  The board may, subject to chapter 171, in consultation with the senate president and speaker of the house of representatives, and with the approval of the governor, sell, lease, or otherwise convey any such land subject to terms and conditions that it deems appropriate and that will ensure that the transferee shall not use the land in a manner that is inconsistent with the purposes for which it was acquired by the board.  The terms and conditions shall run with the land and shall be binding on the transferee's heirs, successors, and assigns.  The board may seek enforcement of the terms and conditions in any court of appropriate jurisdiction.

(c)  The board may, in consultation with the senate president and the speaker of the house of representatives, require as a condition of the receipt of funds that state, county, and nonprofit land conservation organizations receiving funds under this chapter provide a conservation easement under chapter 198, or an agricultural easement or deed restriction or covenant to an appropriate land conservation organization or county, state, or federal natural resource conservation agency, that shall run with the land and be recorded with the land to ensure the long-term protection of land having value as a resource to the State and preserve the interests of the State. [L 1973, c 77, §4; am L 2006, c 254, §3; am L 2008, c 139, §1]



§173A-4.5 - Appraisal of land.

[§173A-4.5]  Appraisal of land.  (a)  Notwithstanding section 171-30, the appraisal of land having value as a resource to the State and acquired by the State under this chapter may be performed as follows:

(1)  The board may review, approve, and accept any existing appraisal prepared on behalf of a nonprofit organization if:

(A)  The appraisal was completed within one year before the decision by the board to approve the acquisition of land; and

(B)  The board finds that the appraisal was performed according to applicable and accepted professional standards for land appraisal; or

(2)  The board may contract for an independent appraisal from no more than three disinterested appraisers who shall follow applicable and accepted professional standards for land appraisal.

The board shall submit the appraisal to the attorney general for review and approval before it acquires the land having value as a resource to the State.

(b)  No land shall be purchased for a sum greater than the highest value fixed by any appraisal accepted or performed under subsection (a); provided that this limitation shall not apply to any acquisition that is made by condemnation.

(c)  After the land having value as a resource to the State has been acquired or the State abandons the acquisition, the appraisal reports shall be made available for inspection and copying by the public.

(d)  Anything contained in this section notwithstanding, no appraisal shall be required under this section in the event that any interest in land having value as a resource to the State is donated to the State. [L 2007, c 158, §1]



§173A-5 - Land conservation fund.

§173A-5  Land conservation fund.  (a)  A land conservation fund, hereinafter called "fund", is hereby established.

(b)  The proceeds from the sale of any general obligation bonds authorized and issued for purposes of this chapter shall be deposited in or credited to the fund.

(c)  Any net proceeds or revenue from the operation, management, sale, lease, or other disposition of land or the improvements on the land acquired or constructed by the board under the provisions of this chapter shall also be deposited in or credited to the fund.

(d)  The appropriate percentage identified under section 247-7 of all taxes imposed and collected under chapter 247 shall be deposited in or credited to the fund every fiscal year.

(e)  Moneys from any other private or public source may be deposited in or credited to the fund; provided that mandates, regulations, or conditions on these funds do not conflict with the use of the fund under this chapter.  Moneys received as a deposit or private contribution shall be deposited, used, and accounted for in accordance with the conditions established by the agency or person making the contribution.

(f)  The fund shall be administered and managed by the department.

(g)  The acquisition of interests or rights in land having value as a resource to the State for the preservation of the following shall constitute a public purpose for which public funds may be expended or advanced:

(1)  Watershed protection;

(2)  Coastal areas, beaches, and ocean access;

(3)  Habitat protection;

(4)  Cultural and historical sites;

(5)  Recreational and public hunting areas;

(6)  Parks;

(7)  Natural areas;

(8)  Agricultural production; and

(9)  Open spaces and scenic resources.

(h)  The fund shall be used for:

(1)  The acquisition of interests or rights in land having value as a resource to the State, whether in fee title or through the establishment of permanent conservation easements under chapter 198 or agricultural easements;

(2)  The payment of any debt service on state financial instruments relating to the acquisition of interests or rights in land having value as a resource to the State;

(3)  Annual administration costs for the fund, not to exceed five per cent of annual fund revenues of the previous year[; and]

(4)  Costs related to the operation, maintenance, and management of lands acquired by way of this fund that are necessary to protect, maintain, or restore resources at risk on these lands, or that provide for greater public access and enjoyment of these lands; provided that the costs related to the operation, maintenance, and management of lands acquired by way of this fund do not exceed five per cent of annual fund revenues of the previous year.

(i)  Based on applications from state agencies, counties, and nonprofit land conservation organizations, the department, in consultation with the senate president and speaker of the house of representatives, shall recommend to the board specific parcels of land to be acquired, restricted with conservation easements, or preserved in similar fashion.  The board shall review the selections and approve or reject the selections according to the availability of moneys in the fund.  To be eligible for grants from the fund, state and county agencies and nonprofit land conservation organizations shall submit applications to the department that contain:

(1)  Contact information for the project;

(2)  A description of the project;

(3)  The request for funding;

(4)  Cost estimates for acquisition of the interest in the land;

(5)  Location and characteristics of the land; and

(6)  Other similar, related, or relevant information as determined by the department.

(j)  For applications approved by the board, the board may acquire land having value as a resource to the State, pursuant to section 173A-4, or the board may award grants from the fund to the qualifying state or county agencies or nonprofit land conservation organizations for the preservation of the real property.  Where the recipient of a grant is a county agency or nonprofit land conservation organization, the board shall require additional matching funds of at least twenty-five per cent of the total project costs.  Matching funds may be in the form of:

(1)  Direct moneys;

(2)  A combination of public and private funds;

(3)  Land value donation;

(4)  In-kind contributions; or

(5)  Any combination of the above.

(k)  Evidence of the matching funds in subsection (j) shall be made available by the qualifying entities prior to distribution of the fund grant.

(l)  The board shall:

(1)  Track amounts disbursed from the fund;

(2)  Prepare and submit an annual report to the governor and the legislature at least twenty days prior to the convening of each regular session.  The annual report shall include:

(A)  A summary of all interests or rights in land acquired during the preceding fiscal year;

(B)  A summary of what value each newly acquired land has as a resource to the State;

(C)  Proposals for future land acquisitions, including a summary of the resource value that the land may possess;

(D)  A financial report for the preceding fiscal year; and

(E)  Objectives and budget projections for the following fiscal year; and

(3)  Make copies of the annual report available to the public. [L 1973, c 77, §5; am L 2005, c 156, §4; am L 2006, c 254, §4; am L 2007, c 145, §1; am L 2008, c 139, §2; am L 2009, c 59, §2]

Note

Transfer of certain interest earnings to general fund until June 30, 2015.  L 2009, c 79, §30(a)(5).



§173A-6 - Acquisition of land.

[§173A-6]  Acquisition of land.  The board shall prepare an annual program for the purchase or acquisition by eminent domain of land having value as a resource to the State. [L 1973, c 77, §6]



§173A-7 - Administration and management.

[§173A-7]  Administration and management.  The board shall, subject to chapter 171, administer, maintain, and manage any land acquired under the provisions of this chapter, may charge such fees for the use of any such land as it considers to be reasonable, and may construct on such land any improvement which it deems to be necessary to carry out the purposes of this chapter.  The board may adopt and from time to time amend regulations implementing the provisions of this chapter. [L 1973, c 77, §7]



§173A-8 - Development of land acquired by the board.

[§173A-8]  Development of land acquired by the board.  On the land acquired under this chapter the board may undertake any development which is consistent with the land use law and all other laws applicable to the land and development.

For purposes of this section, "development" includes (1) any building or mining operation; (2) any material change in use, intensity of use, or appearance of any structure or land; or (3) the division of land into two or more parcels. [L 1973, c 77, §8]



§173A-9 - Grants to state agencies, counties, and nonprofit land conservation organizations.

§173A-9  Grants to state agencies, counties, and nonprofit land conservation organizations.  After consultation with the senate president and speaker of the house of representatives, and subject to the approval of the governor, the board may make grants to state agencies, counties, and nonprofit land conservation organizations from available funds for the purchase or acquisition of interests or rights in land having value as a resource to the State, whether in fee title or through the purchase of permanent conservation easements under chapter 198, and approved for purchase or acquisition by the board, or for the operation, maintenance, and management of lands acquired under this chapter that are necessary to protect, maintain, or restore resources at risk on these lands, or that provide for greater public access and enjoyment of these lands.  Any land so acquired by any state agency or county may be sold, leased, or otherwise disposed of, subject to chapter 171, with the prior written approval of the board.  Any land acquired by any nonprofit land conservation organization under this chapter may be sold, leased, or otherwise disposed of with the prior written approval of the board.  Any permanent conservation easement established under this section that includes partnership with a federal land conservation program may be transferred only as provided by rules of the federal program. [L 1973, c 77, §9; am L 2005, c 156, §5; am L 2006, c 254, §5; am L 2008, c 139, §3]



§173A-10 - Proceeds of sale, lease, or other disposition.

§173A-10  Proceeds of sale, lease, or other disposition.  Whenever any such land is sold by any state agency, county, or nonprofit land conservation organization, that portion of the net proceeds (sale price less actual expenses of sale) of such sale equal to the proportion that the grant by the State bears to the original cost of the land or other property shall be paid to the State.  In the event any such land or other property is leased, rented, or otherwise disposed of, that portion of the rental or proceeds equal to the proportion that the grant by the State bears to the original cost of the land or other property shall be paid to the State.  Any proceeds received by the State pursuant to this section that were originally paid out of the fund pursuant to section 173A-9 shall be redeposited in or credited to the fund.  This section shall not apply to rents of property protected by permanent conservation easements established by grants from the fund. [L 1973, c 77, §10; am L 2005, c 156, §6]



§173A-11 - General powers.

[§173A-11]  General powers.  In carrying out its functions under this chapter the board may do all things necessary, useful, and convenient in connection with the acquisition, administration, maintenance, and management of lands having value as a resource to the State, subject to all applicable laws, and may provide any necessary assistance to any county in the acquisition of land having value as a resource to the State.  The authority to acquire land which is conferred by this chapter is in addition and supplemental to any authority to acquire land which is conferred on the board by any other chapter. [L 1973, c 77, §11]



§173A-12 - Federal and other grants.

[§173A-12]  Federal and other grants.  The board and any county may comply with any condition, regulation, restriction, or requirement imposed by the United States or any other governmental agency, or by any person in any program providing grants or other funds for the acquisition of land having value as a resource to the State. [L 1973, c 77, §12]






CHAPTER 174 - WATER AND LAND DEVELOPMENT

§174-1 - Findings and declaration of necessity.

§174-1  Findings and declaration of necessity.  It is hereby found that it is important to the welfare of the people of Hawaii that the overall economy of the State including but not limited to agricultural production, be developed as fully as possible.  It is further found that water presently tapped for consumption is inadequate for the fullest development of the economy of the State.  It is therefore hereby declared that additional land and water facilities are necessary for the development of the overall economy of the State.

It is the intent of the legislature that no project under this chapter shall be organized in the city and county of Honolulu or other counties without the board of land and natural resources first consulting the board of water supply of the city and county of Honolulu or the water board or department of each county. [L 1961, c 166, pt of §3; Supp, §86-1; HRS §174-1; am L 1987, c 306, §3]

Cross References

Irrigation and water utilization projects, see chapter 168.

Irrigation water development, see chapter 167.



§174-2 - Definitions.

§174-2  Definitions.  The following terms, whenever used and referred to in this chapter, have the following respective meanings, unless a different meaning clearly appears in the context:

"Acreage assessments" means any levy imposed pursuant to this chapter on the land within a project and any amount charged to the State or to the Hawaiian homes commission for the purpose of acquiring, establishing, or maintaining land or water facilities.

"Board" means the board of land and natural resources.

"Government" includes the State and the United States and any political subdivision, agency, or instrumentality, corporate or otherwise, of either of them.

"Land occupier" means the owner or in the case of leased land, the lessee of lands lying within a project organized or to be organized under this chapter.

"Leased land", "leasehold", and similar expressions wherever used in this chapter shall be deemed to include land subject to and held under lease or other tenancy, purchase or homestead agreement; "lease" wherever used herein means such lease, tenancy, purchase or homestead agreement; "lessor" wherever used herein includes the lessor, landlord, seller, or State as grantor of the homestead; and "lessee" wherever used herein includes the lessee, tenant, purchaser, or homesteader under such lease or other agreement, as the case may be.

"Project" means an area, contiguous or noncontiguous, established under this chapter within which water is supplied to the State or the Hawaiian homes commission for the development and opening of lands or to land occupiers.

"Water facility" includes all real and personal property, together with all improvements to the same, acquired or constructed pursuant to a plan or undertaking to provide water within a project for economic development, under this chapter.

"Water tolls" means any charges established by the board for water supplied by it to the State, the Hawaiian homes commission, and land occupiers. [L 1961, c 166, pt of §3; Supp, §86-2; HRS §174-2; am L 1987, c 306, §4]



§174-3 - Manager-chief engineer.

§174-3  Manager-chief engineer.  The board of land and natural resources shall appoint a registered professional engineer who shall act as manager-chief engineer of the water and land development program and have such qualifications as the board may deem necessary.  The appointment and removal of the manager-chief engineer shall be in accordance with chapter 76 and the manager-chief engineer shall perform the duties as set forth by the board. [L 1961, c 166, pt of §3; Supp, §86-3; HRS §174-3; gen ch 1985; am L 2000, c 253, §150]



§174-4 - Interested members of the board or employees.

§174-4  Interested members of the board or employees.  No member of the board of land and natural resources or employees of the board shall acquire any interest, direct or indirect, in any land or water facility or project or in any property, included or planned to be included in any facility or project, nor shall any member of the board or employee of the board have any interest, direct or indirect, in any contract or proposed contract, for materials or services to be furnished or used in connection with any land or water facility or project.  If any member of the board or employee of the board owns or controls an interest, direct or indirect, in any property included or planned to be included in any land or water facility or project, the member of the board or employee of the board shall immediately disclose the same in writing to the board and the disclosure shall be entered upon the minutes of the board.  The member of the board or employee shall be immediately disqualified from taking any part in the action of the board relative to the land or water facility or project.  Failure to so disclose the interest shall constitute misconduct in office. [L 1961, c 166, pt of §3; Supp, §86-4; HRS §174-4; gen ch 1985; am L 1987, c 306, §5]



§174-5 - Powers.

§174-5  Powers.  (a)  In addition to all the powers granted to the board of land and natural resources in chapter 171 for the purpose of carrying out all of its functions and duties, the board shall have the following powers for the purposes of this chapter:

(1)  To acquire by eminent domain, water and water sources either above or underground, watershed, reservoir sites, rights-of-way over lands and property for paths, trails, roads, and landing sites, ditches, tunnels, flumes, reservoirs, and pipelines necessary or proper for the construction and maintenance of water facilities for conveying, distributing, and transmitting water for domestic use and for such other purposes as may properly fall within the scope of its activities in creating, managing, controlling, operating, and maintaining water facilities, any of which purposes shall be held to be for a public use and purpose;

(2)  To make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the board, including, without prejudice to the generality of the foregoing, contracts and other instruments for the purchase or sale of water and for the purchase or lease of water facilities for the overall economic development of the area, including but not limited to the land on which the facilities are situated, and for securing to the owners and occupiers of land already using water in a project a priority right to so much water from those of their sources and facilities which are taken over for the project as is required for the purposes or needs of the land, as such purposes or needs exist at the inception of the project or are then contemplated in the immediate future;

(3)  To make and from time to time amend and repeal bylaws and rules not inconsistent with this chapter, which upon compliance with chapter 91 shall have the force and effect of law, to carry into effect the powers and purposes of the board;

(4)  To make surveys for the purpose of determining the engineering and economic feasibility of each project;

(5)  To conduct feasibility studies of the economic potential of the area;

(6)  To determine the probable costs and value of providing water for economic development in any proposed project;

(7)  To investigate and make surveys of water resources, including the possibility and feasibility of inducing rain by artificial or other means;

(8)  To define and redefine the boundaries of projects and to consolidate or separate projects, existing or proposed pursuant to this chapter, provided that in the event the redefinition of the boundaries of or the consolidation or separation previously effected increases the total amount required to be derived from acreage assessments upon lands within the existing project or projects by more than five per cent or will require an increase in the tolls charged for water supplied to the lands or will reduce the amount of water normally available for distribution to the lands, then the redefinition, consolidation, or separation may be accomplished only after notice has been published and a public hearing held as required for the formation of a project upon the initiative of the board.

At the hearing, right to protest and the procedure relative to protest shall be the same as specified in section 174-17 concerning the formation of projects, and the proposed redefinition of boundaries, consolidation, or separation of projects shall not be accomplished if protests, such as would be sufficient to prevent the action if it were the formation of a project, are filed by owners and lessees of land within the existing project or projects affected thereby.

(b)  The board is empowered, upon petition of land occupiers as provided by section 174-13, or upon petition of the Hawaiian homes commission or upon its own initiative, to prepare detailed plans for the acquisition or construction of facilities for economic development which in its opinion are economically feasible, to prepare estimates of the probable cost of each, and to prepare estimates of the water tolls and acreage assessments required for the cost of operation and the amortization of the investment of each project, so that the project shall be self-supporting. [L 1961, c 166, pt of §3; am L 1965, c 96, §58; Supp, pt of §86-5; HRS §174-5; am L 1987, c 306, §6]

Cross References

Acquisition of real property, attorney general's approval, see §107-10.

Case Notes

Board's powers generally and under Small Reclamation Project Act of 1956.  506 F.2d 572.



§174-6 - Further powers.

§174-6  Further powers.  (a)  The board of land and natural resources shall also have power:

(1)  To establish the total amount of acreage assessments to be levied annually within each project;

(2)  To set and from time to time revise tolls which it shall charge for the water provided by its facilities, subject to the rate policies established hereunder; to establish priorities between the several lands included in a project according to the use to which the lands are put or other reasonable basis for classification; to govern the furnishing of water in the event of a shortage of supply and to correlate water tolls with such priorities;

(3)  To charge and collect such tolls, fees, and other charges established in connection herewith;

(4)  To sell, exchange, transfer, assign, or pledge any property, real or personal, or any interest therein, to any person, firm, corporation, or government, except as prohibited by the laws of the State;

(5)  To hold, clear, and improve property;

(6)  To borrow money for any of the purposes hereunder;

(7)  To insure or provide for the insurance of the property or operations of the board against such risks as the board may deem advisable;

(8)  To include in any construction contract let in connection with a project stipulations requiring that the contractor and any subcontractors comply with requirements as to minimum wages and maximum hours of labor, and comply with any conditions which the federal government may have attached to its financial aid of the project.

The board shall also have the power to enter into any repayment or other contracts with the United States for the construction, operation, and maintenance of any projects as may be required or provided for by the federal reclamation laws, or acts amendatory thereof or supplementary thereto, or other federal laws, and further to borrow money or accept grants or assistance from the federal government, or any department, bureau, or agency thereof with respect to the engineering, construction, operation, and financing of any project hereunder.  The board shall make every effort to obtain all federal aid possible for the purposes of this chapter.

(b)  In making surveys, studies, and investigations, in planning and designing, and in constructing projects and facilities for economic development, the board shall also have power to include therein surveys, studies, and investigations of, plans and designs for and construction of facilities for flood control and the utilization of water for the production of hydroelectric power, where the same may be practicable in conjunction with the formation and operation of a project or projects. [L 1961, c 166, pt of §3; Supp, pt of §86-5; HRS §174-6; am L 1987, c 306, §7]

Case Notes

Board's powers generally and under Small Reclamation Project Act of 1956.  506 F.2d 572.



§174-7 - Issuance of revenue bonds.

§174-7  Issuance of revenue bonds.  The board of land and natural resources shall have the power to issue revenue bonds, as provided by part III of chapter 39 to finance in whole or in part, the cost of construction, acquisition, or maintenance of any facility or project hereunder, and, in connection therewith, to pledge for the punctual payment of the bonds, and interest thereon, any and all revenues derived from the project or projects for the construction, acquisition, or maintenance of which the bonds were issued, and the revenue of other or all projects, in an amount sufficient to pay the principal and interest of the bonds as they become due, and to create and maintain reasonable reserves or sinking funds therefor.  Funds of the board, not otherwise required, may be advanced to pay necessary expenses incurred in making preparation for the initial issuance of bonds under this chapter, and to take any other action necessary or proper in connection therewith.  Any project authorized by this chapter shall be designated an "undertaking" within the meaning of part III of chapter 39 and shall be the public undertaking, the revenues of which are hereby charged with the payment of the principal and interest of the bonds. [L 1961, c 166, pt of §3; Supp, §86-6; HRS §174-7]



§174-8 - Investment of funds.

§174-8  Investment of funds.  The director of finance may authorize the investment of any funds held in reserves, or any funds not required for immediate disbursement, in property or securities in which savings banks may legally invest funds subject to their control. [L 1961, c 166, pt of §3; am L 1963, c 114, §1; Supp, §86-7; HRS §174-8]



§174-9 - Security for funds deposited by board.

§174-9  Security for funds deposited by board.  The board of land and natural resources may by resolution provide that all moneys deposited by it shall be secured:

(1)  By any securities by which funds deposited by the director of finance of the State may be legally secured, as provided in section 38-3; or

(2)  By an undertaking with such sureties as shall be approved by the board faithfully to keep and pay over upon the order of the board any such deposits and agreed interest thereon, and all banks and trust companies are authorized to give any such security for the deposits. [L 1961, c 166, pt of §3; am L 1963, c 114, §1; Supp, §86-8; HRS §174-9]

Revision Note

Section "38-3" substituted for "38-2".



§174-10 - Eligibility of revenue bonds for investment.

§174-10  Eligibility of revenue bonds for investment.  It shall be legal for the State and any of its political subdivisions, or any political or public corporation, including the employees' retirement system of the State, or any instrumentality of the State, or any insurance company, building and loan association, savings bank, trust company, or any bank or other financial institution operating under the laws of the State, or for any personal representative, guardian, trustee, or other fiduciary, or any educational, charitable, or eleemosynary institution to invest their funds or moneys in their custody in the revenue bonds issued hereunder; provided that the foregoing shall not be deemed to obviate or otherwise affect any statutory or other requirement with respect to the use of judgment and care in investing any such funds.  No holder of any revenue bonds issued hereunder, however, shall have the right to compel any exercise of the taxing power of the State to pay the bonds or interest thereon. [L 1961, c 166, pt of §3; Supp, §86-9; HRS §174-10; am L 1976, c 200, pt of §1]



§174-11 - Rate policy; sale of excess water.

§174-11  Rate policy; sale of excess water.  The board of land and natural resources shall have the power to fix and adjust rates and charges for the furnishing of domestic water and for water service so that the revenues derived therefrom may be sufficient to cover the cost of operation, maintenance, and replacement and may make such charges as may be necessary to cover the capital cost of the system or other costs incurred in connection with such system.

Nothing in this chapter shall be construed to prevent the board from selling water to persons other than land occupiers and other consumers within a water project in the event and to the extent that water in excess of the needs of the land occupiers and other consumers may from time to time be available. [L 1961, c 166, pt of §3; Supp, §86-10; HRS §174-11; am L 1981, c 72, §1; am L 1987, c 306, §8]



§174-12 - REPEALED.

§174-12  REPEALED.  L 1987, c 306, §16.



§174-13 - Petition of land occupiers for formation of water project.

§174-13  Petition of land occupiers for formation of water project.  Land occupiers, including the Hawaiian homes commission, comprising at least sixty per cent of the acreage of lands lying within an area proposed to be organized into a water project may file a petition with the board of land and natural resources requesting that the project be organized.  Where any of the lands of the petitioners in the proposed area are leased lands, it shall be necessary for the lessor and lessee to join in the petition.  The petition shall contain a general description and the acreage of the area proposed to be organized into a water project and shall state the acreage owned or leased by each of the petitioners within that area.  Before the board shall commence any water project involving homesteaded lands of the Hawaiian homes commission, it shall require the commission to assure the payment of any acreage assessment thereon, in pursuance of section 208(5) of the Hawaiian Homes Commission Act, 1920. [L 1961, c 166, pt of §3; Supp, §86-12; HRS §174-13]



§174-14 , 15 - REPEALED.

§§174-14, 15  REPEALED.  L 1987, c 306, §§17, 18.



§174-16 - Consideration of petitions; notice and hearing.

§174-16  Consideration of petitions; notice and hearing.  When more than one petition is filed covering portions of the same territory, the board of land and natural resources may consolidate the petitions.  Having received the petitions, on the basis of such evidence as may be submitted to it by the petitioners and on the findings of investigations or surveys made by or for it, or by other governmental agencies, the board shall establish such projects as it deems necessary to carry out the purposes of this chapter.  Before making a final determination to establish a project or projects, the board shall hold a hearing, notice of which shall be duly advertised in the same manner and form, as nearly as may be, as provided in section 174-17.  The department shall assure that adequate water is reserved for future development and use on Hawaiian home lands that could be served by the proposed water project. [L 1961, c 166, pt of §3; Supp, §86-15; HRS §174-16; am L 1987, c 306, §9; am L 1991, c 325, §4]

Law Journals and Reviews

Native Hawaiian Homestead Water Reservation Rights:  Providing Good Living Conditions for Native Hawaiian Homesteaders.  25 UH L. Rev. 85.



§174-17 - Formation of a project on initiative of board; notice and hearing; protests.

§174-17  Formation of a project on initiative of board; notice and hearing; protests.  The board of land and natural resources may organize projects upon its own initiative.  In this event, it shall fix a date for public hearing upon the proposed project, which date shall not be less than sixty days after the first public notice thereof in the county in which the project is proposed.  The notice shall be given once in each of four successive weeks, and shall include notice of the area to be included in and general details of the proposed project, stating the time and place of the public hearing.  If the owners of fifty-five per cent of the acreage of lands proposed to be organized into a project at the hearing or prior thereto shall file written protest against the proposed project, the project shall not be made and proceedings shall not be renewed within twelve months from the date of closing the public hearing, unless each and every owner protesting withdraws each and every owner's protest; provided that any lessee of any lands included within the proposed project, who, by the express terms of the lessee's lease must pay the assessment contemplated hereunder shall be subrogated to all the rights of the owner to protest by filing at the hearing or prior thereto written protest against the proposed project, the written protest to be accompanied by a certified copy of the lease; provided further that any lessor, at any time before the closing of the public hearing, may void the protest of the lessor's lessee on consideration of the filing with the board a duly acknowledged waiver of the provision in the lease which requires the lessee to pay the assessment, and a written undertaking of the lessor to pay the assessment to be made on account of the proposed project; and further provided that a project may be instituted without further public notice for a smaller acreage within the acreage described in the original public notice in the event the board determines the smaller project to be economically feasible, if written protests by the owners, or lessees subrogated to the right to protest, of fifty-five per cent of the smaller acreage shall not be filed.  The department shall assure that adequate water is reserved for future development and use on Hawaiian home lands that could be served by the proposed water project. [L 1961, c 166, pt of §3; Supp, §86-16; HRS §174-17; gen ch 1985; am L 1987, c 306, §10; am L 1991, c 325, §5; am L 1998, c 2, §41]

Law Journals and Reviews

Native Hawaiian Homestead Water Reservation Rights:  Providing Good Living Conditions for Native Hawaiian Homesteaders.  25 UH L. Rev. 85.



§174-18 - Approval of legislature, appropriations.

§174-18  Approval of legislature, appropriations.  Funds for acquisition or construction of facilities for each project, established by the board of land and natural resources under sections 174-13 and 174-17, may be requested from the legislature, as an appropriation to be repaid without interest to the general funds of the State by the board from water tolls, acreage assessments, and other receipts of the board within such period as may be specified in the act making the appropriation. [L 1961, c 166, pt of §3; Supp, §86-17; HRS §174-18; am L 1987, c 306, §11]



§174-19 - Administration of project; acreage assessments; liens.

§174-19  Administration of project; acreage assessments; liens.  All projects established pursuant to this chapter shall be administered by the board of land and natural resources.  In making the final determination to establish a project, the board shall determine the proportion of acreage assessments to be borne by the land within the project.  The board shall determine and certify to the director of taxation on or before March 31 of each year (1) the amount of acreage assessments necessary in that calendar year for acquisition, construction, and maintenance of facilities for each project, and (2) the acreage of each land occupier within the project.

Upon the certification the director of taxation or the director's properly authorized deputies or other assistants, shall determine the acreage assessment to be levied against the property of each land occupier by determining the amount of acreage assessments to be borne by the land within the project according to the proportion previously certified to the director by the board.  The acreage assessments shall be collected by the director of taxation in the same manner as state taxes.  Except in the case of public lands and lands designated as "available lands" under the Hawaiian Homes Commission Act, 1920, acreage assessments shall be a paramount lien against the entire tract, including improvements, of the land occupier of which the assessed land, or both, of the land occupier included within the projects forms a part.  The lien may be foreclosed in the same manner as liens for state taxes and in accordance with sections 231-61 to 231-68.  In case of the foreclosure of any homestead land pursuant to such sections the foreclosure sale shall be subject to chapter 171.  In the case of public lands and lands designated as "available lands" under the Hawaiian Homes Commission Act, 1920, acreage assessments shall not constitute a lien on the property involved and notice of any delinquent acreage assessment shall be served upon the board of land and natural resources or the Hawaiian homes commission, as the case may be, for payment.

Acreage assessments shall be deemed revenues within the meaning of part III of chapter 39 and shall be used for the payment of the principal and interest of any revenue bonds issued hereunder.

Water tolls fixed by the board for each project under this chapter shall be collected by the board under such reasonable rules and procedures as it may establish and may modify from time to time.

All water tolls, acreage assessments, and receipts from properties sold by way of foreclosure for failure to pay acreage assessments shall be realizations of the board. [L 1961, c 166, pt of §3; Supp, §86-18; HRS §174-19; gen ch 1985; am L 1987, c 306, §12; am L 1989, c 14, §3]

Cross References

Conditions in land patents, see §171-25.



§174-20 - Furnishing domestic water.

§174-20  Furnishing domestic water.  In conjunction with any project which it has established, and subject to pertinent provisions of law governing the supply, the board of land and natural resources may establish a system for and supply water for domestic purposes to residents within and in close proximity to the project.  The system shall be established only if (1) the board determines that it would be advisable and in the public interest to provide the domestic supply; (2) its construction and operation by the board has been consented to by the board of water supply of the county in which the project is situated, and by a majority of the land occupiers within the project; and (3) if under normal conditions of water availability, the operation of the system will not prejudice or interfere with the supply of water to the land occupiers within the project.  The board may also subject to the limitations previously set forth in this section, take over, improve, and operate any existing system for the supply of domestic water if requested so to do by the owners and operators of the system. [L 1961, c 166, pt of §3; am L 1963, c 193, §27; Supp, §86-19; HRS §174-20; am L 1987, c 306, §13]

Case Notes

Contract in which board rented excess transmission capacity in Molokai irrigation system without consent of homesteaders does not violate this section.  62 H. 546, 617 P.2d 1208.



§174-21 - Repayment of certain state advances.

§174-21  Repayment of certain state advances.  Whenever under legislative authorization, past, present or future, general obligation bonds of the State are issued or the proceeds of general obligation bonds of the State are used, by way of advancement, for the establishment and construction of any specific project under the jurisdiction of the board of land and natural resources in its water program, the board may repay the same to the director of finance, upon the expiration of ten years from the time of initial service to the project, which ten-year term shall be the development period, as repayment on account of the advancement.  Such payments shall be made over the period of the next succeeding forty years after the termination of the development period, the total of which payments shall be sufficient to reimburse the State for redemption of the bonds together with interest paid by the State in respect of the same.

The foregoing method of repayment of advances shall be effective for each phase of any multi-phase project, the amortization period for the advancement commencing ten years from the time that facilities to provide service for each new project phase are put into operation.

In the event that changing use of the land in a project substantially increases revenues, or other circumstances make it reasonably possible or desirable for the board to accelerate the amortization of advances it shall be permitted to do so. [L 1961, c 166, pt of §3; am L 1963, c 114, §1; Supp, §86-20; HRS §174-21; am L 1987, c 306, §14]



§174-22 - Land and water development projects; source of funds; disposition of receipts.

§174-22  Land and water development projects; source of funds; disposition of receipts.  All moneys necessary for administrative costs, engineering surveys, economic studies, plans, maps, and for other water projects or purposes of the board of land and natural resources shall be allocated by the legislature out of appropriations made from the state general fund.  The department shall include in its budgetary request for each upcoming fiscal period, the amounts necessary to carry out the purposes of this chapter.  In the event any moneys are expended for engineering surveys, economic studies, plans, and other expenses directly attributable to any land or water project, or for the establishment of any land or water project, the amount of the expenditures shall be reimbursed to the state general fund from any funds received by the board for and on account of the project. [L 1961, c 166, pt of §3; Supp, §86-21; HRS §174-22; am L 1987, c 306, §15; am L 1993, c 280, §49]






CHAPTER 174C - STATE WATER CODE

§174C-1 - Short title.

PART I.  ADMINISTRATIVE STRUCTURE

[§174C-1]  Short title.  This chapter shall be known and may be cited as the State Water Code. [L 1987, c 45, pt of §2]



§174C-2 - Declaration of policy.

§174C-2  Declaration of policy.  (a)  It is recognized that the waters of the State are held for the benefit of the citizens of the State.  It is declared that the people of the State are beneficiaries and have a right to have the waters protected for their use.

(b)  There is a need for a program of comprehensive water resources planning to address the problems of supply and conservation of water.  The Hawaii water plan, with such future amendments, supplements, and additions as may be necessary, is accepted as the guide for developing and implementing this policy.

(c)  The state water code shall be liberally interpreted to obtain maximum beneficial use of the waters of the State for purposes such as domestic uses, aquaculture uses, irrigation and other agricultural uses, power development, and commercial and industrial uses.  However, adequate provision shall be made for the protection of traditional and customary Hawaiian rights, the protection and procreation of fish and wildlife, the maintenance of proper ecological balance and scenic beauty, and the preservation and enhancement of waters of the State for municipal uses, public recreation, public water supply, agriculture, and navigation.  Such objectives are declared to be in the public interest.

(d)  The state water code shall be liberally interpreted to protect and improve the quality of waters of the State and to provide that no substance be discharged into such waters without first receiving the necessary treatment or other corrective action.  The people of Hawaii have a substantial interest in the prevention, abatement, and control of both new and existing water pollution and in the maintenance of high standards of water quality.

(e)  The state water code shall be liberally interpreted and applied in a manner which conforms with intentions and plans of the counties in terms of land use planning. [L 1987, c 45, pt of §2; am L 1999, c 197, §1]

Case Notes

As water code expressly reserves the counties' authority with respect to land use planning and policy, commission allegedly imposing a "directive" on the counties to designate priorities among proposed uses did not usurp counties' land use planning and zoning authority.  94 H. 97, 9 P.3d 409.

Commission did not err in excluding golf course irrigation from the category of "agricultural use".  94 H. 97, 9 P.3d 409.

Commission on water resource management's conclusion that "no evidence was presented" to suggest that the rights of native Hawaiians would be adversely affected by permit applicant's proposed use erroneously shifted the burden of proof to complainants; thus, commission failed to adhere to the proper burden of proof standard to maintain the protection of native Hawaiians' traditional and customary gathering rights in discharging its public trust obligations.  116 H. 481, 174 P.3d 320.



§174C-3 - Definitions.

§174C-3  Definitions.  As used in this chapter, unless the context otherwise requires:

"Agricultural use" means the use of water for the growing, processing, and treating of crops, livestock, aquatic plants and animals, and ornamental flowers and similar foliage.

"Authorized planned use" means the use or projected use of water by a development that has received the proper state land use designation and county development plan/community plan approvals.

"Board" means the board of land and natural resources.

"Chairperson" means the chairperson of the commission on water resource management.

"Change in use" means any modification or change in water use from or to domestic, municipal, military, agriculture (including agricultural processing), or industrial uses.

"Channel alteration" means:  (1) to obstruct, diminish, destroy, modify, or relocate a stream channel; (2) to change the direction of flow of water in a stream channel; (3) to place any material or structures in a stream channel; and (4) to remove any material or structures from a stream channel.

"Commission" means the commission on water resource management.

"Continuous flowing water" means a sufficient flow of water that could provide for migration and movement of fish, and includes those reaches of streams which, in their natural state, normally go dry seasonally at the location of the proposed alteration.

"Department" means the department of land and natural resources.

"Domestic use" means any use of water for individual personal needs and for household purposes such as drinking, bathing, heating, cooking, noncommercial gardening, and sanitation.

"Emergency" means the absence of a sufficient quantity and quality of water in any area whether designated or not which threatens the public health, safety, and welfare as determined by the commission.

"Existing agricultural use" means replacing or alternating the cultivation of any agricultural crop with any other agricultural crop, which shall not be construed as a change in use.

"Ground water" means any water found beneath the surface of the earth, whether in perched supply, dike-confined, flowing, or percolating in underground channels or streams, under artesian pressure or not, or otherwise.

"Hydrologic unit" means a surface drainage area or a ground water basin or a combination of the two.

"Impoundment" means any lake, reservoir, pond, or other containment of surface water occupying a bed or depression in the earth's surface and having a discernible shoreline.

"Instream flow standard" means a quantity or flow of water or depth of water which is required to be present at a specific location in a stream system at certain specified times of the year to protect fishery, wildlife, recreational, aesthetic, scenic, and other beneficial instream uses.

"Instream use" means beneficial uses of stream water for significant purposes which are located in the stream and which are achieved by leaving the water in the stream.  Instream uses include, but are not limited to:

(1)  Maintenance of fish and wildlife habitats;

(2)  Outdoor recreational activities;

(3)  Maintenance of ecosystems such as estuaries, wetlands, and stream vegetation;

(4)  Aesthetic values such as waterfalls and scenic waterways;

(5)  Navigation;

(6)  Instream hydropower generation;

(7)  Maintenance of water quality;

(8)  The conveyance of irrigation and domestic water supplies to downstream points of diversion; and

(9)  The protection of traditional and customary Hawaiian rights.

"Interim instream flow standard" means a temporary instream flow standard of immediate applicability, adopted by the commission without the necessity of a public hearing, and terminating upon the establishment of an instream flow standard.

"Municipal use" means the domestic, industrial, and commercial use of water through public services available to persons of a county for the promotion and protection of their health, comfort, and safety, for the protection of property from fire, and for the purposes listed under the term "domestic use".

"Noninstream use" means the use of stream water that is diverted or removed from its stream channel and includes the use of stream water outside of the channel for domestic, agricultural, and industrial purposes.

"Nonregulated use" means any use of water which is exempted from regulation by the provisions of this code.

"Person" means any and all persons, natural or artificial, including an individual, firm, association, organization, partnership, business trust, corporation, company, the United States of America, the State of Hawaii, and all political subdivisions, municipalities, and public agencies thereof.

"Reasonable-beneficial use" means the use of water in such a quantity as is necessary for economic and efficient utilization, for a purpose, and in a manner which is both reasonable and consistent with the state and county land use plans and the public interest.

"Stream" means any river, creek, slough, or natural watercourse in which water usually flows in a defined bed or channel.  It is not essential that the flowing be uniform or uninterrupted.  The fact that some parts of the bed or channel have been dredged or improved does not prevent the watercourse from being a stream.

"Stream channel" means a natural or artificial watercourse with a definite bed and banks which periodically or continuously contains flowing water.  The channel referred to is that which exists at the present time, regardless of where the channel may have been located at any time in the past.

"Stream diversion" means the act of removing water from a stream into a channel, pipeline, or other conduit.

"Stream reach" means a segment of a stream channel having a defined upstream and downstream point.

"Stream system" means the aggregate of water features comprising or associated with a stream, including the stream itself and its tributaries, headwaters, ponds, wetlands, and estuary.

"Surface water" means both contained surface water--that is, water upon the surface of the earth in bounds created naturally or artificially including, but not limited to, streams, other watercourses, lakes, reservoirs, and coastal waters subject to state jurisdiction--and diffused surface water--that is, water occurring upon the surface of the ground other than in contained water bodies.  Water from natural springs is surface water when it exits from the spring onto the earth's surface.

"Sustainable yield" means the maximum rate at which water may be withdrawn from a water source without impairing the utility or quality of the water source as determined by the commission.

"Time of withdrawal or diversion" means, in view of the nature, manner, and purposes of a reasonable and beneficial use of water, the most accurate method of describing the time when the water is withdrawn or diverted, including description in terms of hours, days, weeks, months, or physical, operational, or other conditions.

"Water" or "waters of the State" means any and all water on or beneath the surface of the ground, including natural or artificial watercourses, lakes, ponds, or diffused surface water and water percolating, standing, or flowing beneath the surface of the ground.

"Watercourse" means a stream and any canal, ditch, or other artificial watercourse in which water usually flows in a defined bed or channel.  It is not essential that the flowing be uniform or uninterrupted.

"Water management area" means a geographic area which has been designated pursuant to section 174C-41 as requiring management of the ground or surface water resource, or both.

"Water source" means a place within or from which water is or may be developed, including but not limited to:  (1) generally, an area such as a watershed defined by topographic boundaries, or a definitive ground water body; and (2) specifically, a particular stream, other surface water body, spring, tunnel, or well or related combination thereof.

"Well" means an artificial excavation or opening into the ground, or an artificial enlargement of a natural opening by which ground water is drawn or is or may be used or can be made to be usable to supply reasonable and beneficial uses within the State. [L 1987, c 45, pt of §2; am L 1998, c 101, §2]

Case Notes

Commission did not err in excluding golf course irrigation from the category of "agricultural use".  94 H. 97, 9 P.3d 409.

The "reasonable-beneficial use" standard and the related criterion of "consistent with the public interest" demand examination of the proposed use not only standing alone, but also in relation to other public and private uses and the particular water source in question; thus, permit applicants requesting water diverted from streams must duly take into account the public interest in instream flows.  94 H. 97, 9 P.3d 409.

Where it could not be said that closure of hotel and golf course would have no impact on applicant's proposed uses in light of commission on water resource management's findings and conclusions pursuant to the "reasonable-beneficial use" standard set forth in §174C-49 and defined in this section, commission's reliance on §174C-58(4), allowing applicant four years to fulfill its proposed uses before the commission may suspend or revoke a permit, was misplaced; as commission failed to consider the impact the closures may have on applicant's proposed uses when it made its proposed use allocation decision, proposed use permit vacated.  116 H. 481, 174 P.3d 320.



§174C-4 - Scope.

[§174C-4]  Scope.  (a)  All waters of the State are subject to regulation under the provisions of this chapter unless specifically exempted.  No provision of this chapter shall apply to coastal waters.  Nothing in this chapter to the contrary shall restrict the planning or zoning power of any county under chapter 46.

(b)  No state or county government agency may enforce any statute, rule, or order affecting the waters of the State controlled under the provisions of this chapter, whether enacted or promulgated before or after July 1, 1987, inconsistent with the provisions of this chapter.  Nothing in this chapter to the contrary shall restrict the power of any county to plan or zone as provided in chapter 46.

(c)  No state or county government agency or other person having the power of eminent domain or condemnation under the laws of the State, may exercise the power with respect to condemning property if the condemnation will materially affect water resources in the State, without the written permission of the commission.

(d)  No right, title, or interest in the use of any water resources of the State can be acquired by prescription. [L 1987, c 45, pt of §2]

Note

Interpretation of county function.  L 1987, c 45, §6.

Revision Note

"July 1, 1987" substituted for "the effective date of this chapter".

Case Notes

As water code expressly reserves the counties' authority with respect to land use planning and policy, commission allegedly imposing a "directive" on the counties to designate priorities among proposed uses did not usurp counties' land use planning and zoning authority.  94 H. 97, 9 P.3d 409.



§174C 5 - General powers and duties.

§174C‑5  General powers and duties.  The general administration of the state water code shall rest with the commission on water resource management.  In addition to its other powers and duties, the commission:

(1)  Shall carry out topographic surveys, research, and investigations into all aspects of water use and water quality;

(2)  Shall designate water management areas for regulation under this chapter where the commission, after the research and investigations mentioned in paragraph (1), shall consult with the appropriate county council and county water agency, and after public hearing and published notice, finds that the water resources of the areas are being threatened by existing or proposed withdrawals of water;

(3)  Shall establish an instream use protection program designed to protect, enhance, and reestablish, where practicable, beneficial instream uses of water in the State;

(4)  May contract and cooperate with the various agencies of the federal government and with state and local administrative and governmental agencies or private persons;

(5)  May enter, after obtaining the consent of the property owner, at all reasonable times upon any property other than dwelling places for the purposes of conducting investigations and studies or enforcing any of the provisions of this code, being liable, however, for actual damage done.  If consent cannot be obtained, reasonable notice shall be given prior to entry;

(6)  Shall cooperate with federal agencies, other state agencies, county or other local governmental organizations, and all other public and private agencies created for the purpose of utilizing and conserving the waters of the State, and assist these organizations and agencies in coordinating the use of their facilities and participate in the exchange of ideas, knowledge, and data with these organizations and agencies.  For this purpose the commission shall maintain an advisory staff of experts;

(7)  Shall prepare, publish, and issue printed pamphlets and bulletins as the commission deems necessary for the dissemination of information to the public concerning its activities;

(8)  May appoint and remove agents, including hearings officers and consultants, necessary to carry out the purposes of this chapter, who may be engaged by the commission without regard to the requirements of chapter 76 and section 78-1;

(9)  May hire employees in accordance with chapter 76;

(10)  May acquire, lease, and dispose of such real and personal property as may be necessary in the performance of its functions, including the acquisition of real property for the purpose of conserving and protecting water and water related resources as provided in section 174C-14;

(11)  Shall identify, by continuing study, those areas of the State where salt water intrusion is a threat to fresh water resources and report its findings to the appropriate county mayor and council and the public;

(12)  Shall provide coordination, cooperation, or approval necessary to the effectuation of any plan or project of the federal government in connection with or concerning the waters of the State.  The commission shall approve or disapprove any federal plans or projects on behalf of the State.  No other agency or department of the State shall assume the duties delegated to the commission under this paragraph; except that the department of health shall continue to exercise the powers vested in it with respect to water quality, and except that the department of business, economic development, and tourism shall continue to carry out its duties and responsibilities under chapter 205A;

(13)  Shall plan and coordinate programs for the development, conservation, protection, control, and regulation of water resources, based upon the best available information, and in cooperation with federal agencies, other state agencies, county or other local governmental organizations, and other public and private agencies created for the utilization and conservation of water;

(14)  Shall catalog and maintain an inventory of all water uses and water resources; and

(15)  Shall determine appurtenant water rights, including quantification of the amount of water entitled to by that right, which determination shall be valid for purposes of this chapter. [L 1987, c 45, pt of §2; am L 1988, c 141, §12; am L 1990, c 293, §8; am L 2000, c 253, §150; am L 2002, c 35, §1; am L 2006, c 300, §7]

Case Notes

Insofar as the commission on water resource management, as the agency authorized to administer the state water code, determines the contents of the Hawaii water plan, which includes the designation of hydrologic units and sustainable yields, and the commission's "interpretation of its own rules is entitled to deference unless it is plainly erroneous or inconsistent with the underlying legislative purpose", it is within the commission's authority to limit reservations of water to specific aquifers.  103 H. 401, 83 P.3d 664.



§174C-5.5 - Water resource management fund.

[§174C-5.5]  Water resource management fund.  (a)  There is established in the department a special fund to be designated as the water resource management fund.  The fund shall be administered by the commission.  The water resource management fund shall be used for the following:

(1)  Monitoring programs and activities concerning water resource quality, protection, and management;

(2)  Research programs and activities concerning water conservation and investigation of alternative sources of water;

(3)  Preparation and dissemination of information to the public concerning activities authorized under this chapter;

(4)  Data collection, development, and updating of long-range planning documents authorized under this chapter; and

(5)  Any other protection, management, operational, or maintenance functions authorized and deemed necessary by the commission, including but not limited to funding permanent or temporary staff positions.

(b)  The following shall be deposited into the water resource management fund:

(1)  Appropriations by the legislature to the water resource management fund;

(2)  All fees and administrative charges collected under this chapter or any rule adopted thereunder;

(3)  Moneys collected as fines or penalties imposed under this chapter or any rule adopted thereunder;

(4)  Moneys derived from public and private sources to benefit water resource protection and management;

(5)  Any moneys collected from the sale of retail items by the department related to water resources;

(6)  Any other moneys collected pursuant to chapter 174C; and

(7)  Moneys derived from interest, dividend, or other income from the above sources. [L 2000, c 204, §1]



§174C-6 - Deputy to the chairperson of the commission on water resource management.

§174C-6  Deputy to the chairperson of the commission on water resource management.  (a)  There shall be a first deputy to the chairperson of the commission on water resource management ("deputy for water resource management") who shall be in addition to any other first deputy to the chairperson as the chairperson of the board of land and natural resources.  The deputy shall have experience in the area of water resources and shall be appointed by the chairperson with the approval of a majority of the commission.

(b)  The duties of the deputy for water resource management shall be to administer and implement, under the direction of the commission, the state water code and all rules, and other directives promulgated in accordance therewith by the commission.  Nothing in this provision shall be construed as limiting the authority of the commission as to matters regarding water resources.

(c)  The position of deputy for water resource management is not subject to chapter 76.

(d)  The salary of the deputy for water resource management shall be as provided in section 26-53 for first deputies or first assistants to the head of any department. [L 1987, c 45, pt of §2; am L 1992, c 87, §5; am L 2000, c 253, §150]



§174C-7 - Commission on water resource management.

§174C-7  Commission on water resource management.  (a)  There is established within the department a commission on water resource management consisting of seven members which shall have exclusive jurisdiction and final authority in all matters relating to implementation and administration of the state water code, except as otherwise specifically provided in this chapter.

(b)  Five members shall be appointed by the governor subject to confirmation by the senate, in a manner prescribed in subsection (d).  Each member shall have substantial experience in the area of water resource management; provided that at least one member shall have substantial experience or expertise in traditional Hawaiian water resource management techniques and in traditional Hawaiian riparian usage such as those preserved by section 174C-101.  The chairperson of the board of land and natural resources shall be the chairperson of the commission.  The director of health shall serve as an ex officio voting member.

(c)  The members of the commission shall serve without compensation but shall be reimbursed for expenses, including travel expenses, necessary for the performance of their duties.

(d)  In appointing a member to the commission, the governor shall select from a list submitted by a nominating committee.  The nominating committee shall be composed of four individuals chosen as follows:  two persons appointed by the governor; one person appointed by the president of the senate; and one person appointed by the speaker of the house.  The committee shall solicit applications and send to the governor the names of at least three individuals for each open position.

(e)  Except as otherwise provided in this chapter, the commission shall be subject to sections 26-34, 26-35, and 26-36. [L 1987, c 45, pt of §2; am L 2003, c 184, §1]



§174C-8 - Adoption of rules concerning water resources by the commission.

[§174C-8]  Adoption of rules concerning water resources by the commission.  The commission shall adopt and enforce such rules as may be necessary or convenient to administer this chapter.  The initial set of rules, subject to later amendment, revisions, or additions, shall be adopted no later than two years after July 1, 1987.  Rules shall be adopted in conformity with chapter 91. [L 1987, c 45, pt of §2]

Revision Note

"July 1, 1987" substituted for "the effective date of this chapter".



§174C-9 - Proceedings before the commission concerning water resources.

[§174C-9]  Proceedings before the commission concerning water resources.  All proceedings before the commission concerning the enforcement or application of any provision of this chapter or any rule adopted pursuant thereto, or the issuance, modification, or revocation of any permit or license under this code by the commission, shall be conducted in accordance with chapter 91.  Hearings regarding particular water resources shall be conducted on the island where those water resources are located. [L 1987, c 45, pt of §2]



§174C-10 - Dispute resolution.

[§174C-10]  Dispute resolution.  The commission shall have jurisdiction statewide to hear any dispute regarding water resource protection, water permits, or constitutionally protected water interests, or where there is insufficient water to meet competing needs for water, whether or not the area involved has been designated as a water management area under this chapter.  The final decision on any matter shall be made by the commission. [L 1987, c 45, pt of §2]



§174C-11 - Hearings officers.

[§174C-11]  Hearings officers.  (a)  The chairperson may appoint hearings officers, not subject to chapter 76, to hear and reach a preliminary decision on any matter concerning the implementation or administration of the state water code which the commission may refer to the hearings officers by rule or otherwise.

(b)  In assigning matters to hearings officers, the chairperson shall make the assignments in a manner which ensures that hearings officers will develop familiarity and expertise with given geographic areas.

(c)  In conducting a hearing on any matter referred by the commission, a hearings officer shall solicit and consider the views of the appropriate county officials responsible for planning, economic development, and resource management and such other county officials and others as the commission shall direct.  Any affected county agency shall be admitted as a party upon request.

(d)  Each hearings officer is deemed to be an agent of the commission with all powers associated with such designation.

(e)  In order to facilitate dispute resolution, the commission may employ mediation methods where practicable including the use of masters.

(f)  The commission shall adjudicate disputes where there is insufficient water to meet competing needs. [L 1987, c 45, pt of §2; am L 2000, c 253, §150]



§174C-12 - Judicial review of rules and orders of the commission concerning the water code.

[§174C-12]  Judicial review of rules and orders of the commission concerning the water code.  Judicial review of rules and orders of the commission under this chapter shall be governed by chapter 91.  Trial de novo is not allowed on review of commission actions under this chapter. [L 1987, c 45, pt of §2]



§174C-13 - Citizen complaints.

[§174C-13]  Citizen complaints.  The commission shall adopt, pursuant to chapter 91, procedural rules for the processing of citizen complaints including the right of appeal to the commission.  If any person files a complaint with the commission that any other person is wasting or polluting water or is making a diversion, withdrawal, impoundment, consumptive use of waters or any other activity occurring within or outside of a water management area, not expressly exempted under this code, without a permit where one is required, the commission shall cause an investigation to be made, take appropriate action, and notify the complainant thereof. [L 1987, c 45, pt of §2]



§174C-14 - Acquisition of real property.

[§174C-14]  Acquisition of real property.  (a)  The legislature declares it to be necessary for the public health and welfare that water and water related resources be conserved and protected.  The acquisition of real property for this objective shall constitute a public purpose for which public funds may be expended.

(b)  The commission may acquire real property and easements by purchase, gift, devise, lease, eminent domain, or otherwise for flood control, water management, or water and water-related resource conservation.

(c)  Land, water areas, and related resources which may be acquired for this purpose include, but are not limited to, streams and other watercourses, parks and recreation areas, beaches, submerged lands, and other open areas, as well as necessary access sites and rights-of-way.

(d)  This section does not limit the exercise of similar powers delegated by statute to any state or local government agency.  This section is not intended to limit, in any way, the powers of the commission in regards to the acquisition of real property under any other statute. [L 1987, c 45, pt of §2]



§174C-15 - Penalties and common law remedies.

§174C-15  Penalties and common law remedies.  (a)  The commission may enforce its rules and orders adopted pursuant to this chapter by suit for injunction or for damages or both.

(b)  Any person who violates any provision of this chapter, or any rule adopted pursuant to this chapter, may be subject to a fine imposed by the commission.  Such fine shall not exceed $5,000.  For a continuing offense, each day during which the offense is committed is a separate violation.

(c)  No provision of this chapter shall bar the right of any injured person to seek other legal or equitable relief against a violator of this chapter.

(d)  Except as otherwise provided by law, the commission or its authorized representative by proper delegation may set, charge, and collect administrative fines or bring legal action to recover administrative fees and costs as documented by receipts or affidavit, including attorneys' fees and costs; or bring legal action to recover administrative fines, fees, and costs, including attorneys' fees and costs, or payment for damages resulting from a violation of this chapter or any rule adopted pursuant to this chapter. [L 1987, c 45, pt of §2; am L 2004, c 142, §6]



§174C-15.5 - Administrative violation system.

[§174C-15.5]  Administrative violation system.  With the mutual consent of both the commission and the department, the commission may use the civil natural resource violations system of the department of land and natural resources; provided that the commission shall act whenever the board is authorized to act, to process violations of chapter 174C or any rules adopted thereunder. [L 2004, c 142, §5]

Cross References

Civil natural resource violations act, see chapter 199D.



§174C-16 - Severability.

[§174C-16]  Severability.  If any provision of this chapter or the application thereof to any person or circumstance is held invalid, this invalidity does not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable. [L 1987, c 45, pt of §2]



§174C-26 - Filing of declaration.

PART II.  REPORTS OF WATER USE

§174C-26  Filing of declaration.  (a)  Any person making a use of water in any area of the State shall file a declaration of the person's use with the commission within one year from the effective date of rules adopted to implement this chapter.

(b)  When the commission requires filing of declarations by rules, it shall cause public notice of the rule to be given statewide for filings in the city and county of Honolulu and areawide or countywide and statewide for filings in counties other than the city and county of Honolulu.  The commission shall also cause notice of the rules to be given by mail to any person required to file of whom the commission has or could readily obtain knowledge or who has requested mailed notice to be given when the commission adopts rules requiring the filing of declarations.

(c)  The declarations shall be in such form and contain such information as the commission by rule prescribes, including the quantity of water used, the purpose or manner of the use, the time of taking the water, and the point of withdrawal or diversion of the water.  Each declaration shall contain a statement, signed and sworn to by the person required to file the declaration, or by some other person duly authorized in the person's behalf, to the effect that the contents thereof are true to the best of the person's knowledge and belief.

(d)  If no declaration is filed, the commission, in its discretion, may conclusively determine the extent of the uses required of declaration.

(e)  The commission shall act upon a declaration within six months after its filing. [L 1987, c 45, pt of §2; am L 1998, c 2, §42]



§174C-27 - Issuance of certificate.

[§174C-27]  Issuance of certificate.  (a)  When a declaration has been filed in accordance with this section and the commission has determined that the use declared is a reasonable, beneficial use, the commission shall issue a certificate describing the use.  The certificate shall be deemed to constitute a description of the use declared.  With respect to certificates for water use, the confirmed usage shall be recognized by the commission in resolving claims relating to existing water rights and uses including appurtenant rights, riparian and correlative use.

(b)  The commission shall hold a hearing upon the request of any person adversely affected by the certification or the refusal to certify any water use.

(c)  Whenever a certified use of water is terminated, the owner of the certificate shall file a report with the commission, providing all information prescribed in the rules of the commission. [L 1987, c 45, pt of §2]

Case Notes

The rule of correlative rights applies to all ground waters of the State.  94 H. 97, 9 P.3d 409.

Where petitioners did not establish any "existing" correlative uses, under the controlling water code permitting provisions, they had no superior "right" to a permit.   94 H. 97, 9 P.3d 409.



§174C-31 - Hawaii water plan.

PART III.  HAWAII WATER PLAN

§174C-31  Hawaii water plan.  (a)  The Hawaii water plan shall consist of four parts:

(1)  A water resource protection plan which shall be prepared by the commission;

(2)  Water use and development plans for each county which shall be prepared by each separate county and adopted by ordinance, setting forth the allocation of water to land use in that county;

(3)  A state water projects plan which shall be prepared by the agency which has jurisdiction over such projects in conjunction with other state agencies; and

(4)  A water quality plan which shall be prepared by the department of health.

(b)  All water use and development plans shall be prepared in a manner consistent with the following conditions:

(1)  Each water use and development plan shall be consistent with the water resource protection and water quality plans;

(2)  Each water use and development plan and the state water projects plan shall be consistent with the respective county land use plans and policies including general plan and zoning as determined by each respective county;

(3)  The water use and development plan for each county shall also be consistent with the state land use classification and policies;

(4)  The cost to develop the initial water use and development plan for each county shall be funded by the State in an amount not exceeding $150,000 per county;

(5)  The cost of maintaining the water use and development plan shall be borne by the counties; state water capital improvement funds appropriated to the counties shall be deemed to satisfy article VIII, section 5 of the state constitution; and

(6)  Each county in order to be eligible for state appropriations for county water projects must have developed an acceptable water use and development plan within the time frame established by this chapter.

(c)  To prepare the water resource protection and water quality plans, the commission shall:

(1)  Study and inventory the existing water resources of the State and the means and methods of conserving and augmenting such water resources;

(2)  Review existing and contemplated needs and uses of water including state and county land use plans and policies and study their effect on the environment, procreation of fish and wildlife, and water quality;

(3)  Study the quantity and quality of water needed for existing and contemplated uses, including irrigation, power development, geothermal power, and municipal uses;

(4)  Identify rivers or streams, or a portion of a river or stream, which appropriately may be placed within a wild and scenic rivers system, to be preserved and protected as part of the public trust.  For the purposes of this paragraph, the term "wild and scenic rivers" means rivers or streams, or a portion of a river or stream of high natural quality or that possess significant scenic value, including but not limited to, rivers or streams which are within the natural area reserves system.  The commission shall report its findings to the legislature twenty days prior to the convening of each regular legislative session; and

(5)  Study such other related matters as drainage, reclamation, flood hazards, floodplain zoning, dam safety, and selection of reservoir sites, as they relate to the protection, conservation, quantity, and quality of water.

(d)  The water resource protection plan shall include, but not be limited to:

(1)  Nature and occurrence of water resources in the State;

(2)  Hydrologic units and their characteristics, including the quantity and quality of available resource, requirements for beneficial instream uses and environmental protection, desirable uses worthy of preservation by permit, and undesirable uses for which permits may be denied;

(3)  Existing and contemplated uses of water, as identified in the water use and development plans of the State and the counties, their impact on the resource, and their consistency with objectives and policies established in the water resource protection and water quality plans;

(4)  Programs to conserve, augment, and protect the water resource; and

(5)  Other elements necessary or desirable for inclusion in the plan.

Thereafter, the commission in coordination with the counties and the department of health shall formulate an integrated coordinated program for the protection, conservation, and management of the waters in each county based on the above studies.  This program, with such amendments, supplements, and additions as may be necessary, shall be known as the water resource protection and water quality plans.

Thereafter, each county shall prepare a water use and development plan and the appropriate state agency shall prepare the state water projects plan.

(e)  The department of agriculture shall prepare a state agricultural water use and development plan for agricultural uses in the State in accordance with chapter 167 and this chapter, and subsequently modify and update the plan as necessary.  The state agricultural water use and development plan shall include but not be limited to a master irrigation inventory plan that shall:

(1)  Inventory public and private irrigation water systems;

(2)  Identify the extent of rehabilitation needed for each system;

(3)  Identify sources of water used by agricultural operations and particularly those on lands identified and designated as important agricultural lands under part III of chapter 205;

(4)  Identify current and future water needs for agricultural operations and particularly those on lands identified and designated as important agricultural lands under part III of chapter 205;

(5)  Subsidize the cost of repair and maintenance of the systems;

(6)  Establish criteria to prioritize the rehabilitation of the systems;

(7)  Develop a five-year program to repair the systems; and

(8)  Set up a long-range plan to manage the systems.

The commission shall coordinate the incorporation of the state agricultural water use and development plan into the state water projects plan.

(f)  Each county water use and development plan shall include but not be limited to:

(1)  Status of water and related land development, including an inventory of existing water uses for domestic, municipal, and industrial users, agriculture, particularly agriculture on lands designated as important agricultural lands under part III of chapter 205, aquaculture, hydropower development, drainage, reuse, reclamation, recharge, and resulting problems and constraints;

(2)  Future land uses and related water needs; and

(3)  Regional plans for water developments, including recommended and alternative plans, costs, adequacy of plans, and relationship to the water resource protection and water quality plans.

(g)  The Hawaii water plan shall be directed toward the achievement of the following objectives:

(1)  The attainment of maximum reasonable-beneficial use of water for such purposes as those referred to in subsection (a);

(2)  The proper conservation and development of the waters of the State;

(3)  The control of the waters of the State for such public purposes as navigation, drainage, sanitation, and flood control;

(4)  The attainment of adequate water quality as expressed in the water resource protection and water quality plans; and

(5)  The implementation of the water resources policies expressed in section 174C-2.

(h)  The Hawaii water plan shall divide each county into sections which shall each conform as nearly as practicable to a hydrologic unit.  The commission shall describe and inventory:

(1)  All water resources and systems in each hydrologic unit;

(2)  All presently exercised uses;

(3)  The quantity of water not presently used within that hydrologic unit; and

(4)  Potential threats to water resources, both current and future.

(i)  Within each hydrologic unit the commission shall establish the following:

(1)  An instream use and protection program for the surface watercourses in the area; and

(2)  Sustainable yield.  The sustainable yield shall be determined by the commission using the best information available and shall be reviewed periodically.  Where appropriate the sustainable yield may be determined to reflect seasonal variation.

(j)  The commission shall condition permits under part IV of this chapter in such a manner as to protect instream flows and maintain sustainable yields of ground water established under this section.

(k)  The commission shall give careful consideration to the requirements of public recreation, the protection of the environment, and the procreation of fish and wildlife.  The commission may prohibit or restrict other future uses on certain designated streams which may be inconsistent with these objectives.

(l)  The commission may designate certain uses in connection with a particular source of supply which, because of the nature of the activity or the amount of water required, would constitute an undesirable use for which the commission may deny a permit under the provisions of part IV.

(m)  The commission may also designate certain uses in connection with a particular source of supply which, because of the nature of the activity or amount of water required, would result in an enhancement or improvement of the water resources of the area.  Such uses shall be preferred over other uses in any action pursuant to sections 174C-50(h) and 174C-54.

(n)  The commission may add to the Hawaii water plan any other information, directions, or objectives it feels necessary or desirable for the guidance of the counties in the administration and enforcement of this chapter.

(o)  In formulating or revising the plans, each county and the commission shall consult with and carefully evaluate the recommendations of concerned federal, state, and county agencies.

(p)  The commission shall not adopt, approve, or modify any portion of the Hawaii water plan which affects a county or any portion thereof without first holding a public hearing on the matter on the island on which the water resources are located.  At least ninety days in advance of such hearing, the commission shall notify the affected county and shall give notice of such hearing by publication within the affected region and statewide.

(q)  In formulating or revising each county's water use and development plan, the state water projects plan, the water resource protection plan and the water quality plan, each county and the commission shall incorporate the current and foreseeable development and use needs of the department of Hawaiian home lands for water as provided in section 221 of the Hawaiian Homes Commission Act.

Each county shall update and modify its water use and development plans as necessary to maintain consistency with its zoning and land use policies. [L 1987, c 45, pt of §2; am L 1988, c 276, §1; am L 1991, c 325, §6; am L 1998, c 101, §1; am L 1999, c 197, §2; am L 2008, c 233, §10]

Law Journals and Reviews

Water Regulation, Land Use and the Environment.  30 UH L. Rev. 49.



§174C-32 - Coordination.

§174C-32  Coordination.  (a)  Respective portions of the water resource protection and water quality plans, and the water use and development plans of each county, shall be developed together to achieve maximum coordination.

(b)  The development of the Hawaii water plan or any portion thereof shall proceed in coordination with and with attention to the Hawaii state plan described in chapter 226.

(c)  The Hawaii water plan and its constituent parts, except for the water quality plan, shall be adopted by the commission not later than three years from July 1, 1987.  The commission shall receive the water quality plan from the department of health and incorporate this part in the Hawaii water plan. [L 1987, c 45, pt of §2; am L 1999, c 197, §3]

Revision Note

"July 1, 1987" substituted for "the effective date of this chapter".



§174C-41 - Designation of water management area.

PART IV.  REGULATION OF WATER USE

Case Notes

A water management area designation may not be challenged in an original action pursuant to §91-7.  83 H. 484, 927 P.2d 1367.

§174C-41  Designation of water management area.  (a)  When it can be reasonably determined, after conducting scientific investigations and research, that the water resources in an area may be threatened by existing or proposed withdrawals or diversions of water, the commission shall designate the area for the purpose of establishing administrative control over the withdrawals and diversions of ground and surface waters in the area to ensure reasonable-beneficial use of the water resources in the public interest.

(b)  The designation of a water management area by the commission may be initiated upon recommendation by the chairperson or by written petition.  It shall be the duty of the chairperson to make recommendations when it is desirable or necessary to designate an area and there is factual data for a decision by the commission.  The chairperson, after consultation with the appropriate county council, county mayor, and county water board, shall act upon the petition by making a recommendation for or against the proposed designation to the commission within sixty days after receipt of the petition or such additional time as may be reasonably necessary to determine that there is factual data to warrant the proposed designation.

(c)  Designated ground water areas established under chapter 177, the Ground-Water Use Act, and remaining in effect on July 1, 1987, shall continue as water management areas. [L 1987, c 45, pt of §2; am L 1999, c 197, §4]

Revision Note

"On July 1, 1987" substituted for "at the effective date of this chapter".



§174C-42 - Notice; public hearing required.

§174C-42  Notice; public hearing required.  When a recommendation for designation of a water management area has been accepted, the commission shall hold a public hearing at a location in the vicinity of the area proposed for designation and give public notice of the hearing setting forth:

(1)  A description of the land area proposed to be designated in terms of appropriate legal subdivisions and tax map keys;

(2)  The purpose of the public hearing; and

(3)  The time, date, and place of the public hearing where written or oral testimony may be submitted and heard.

The notice shall be given once each week for three successive weeks in the appropriate county and the last notice shall be not less than ten days nor more than thirty days before the date set for the hearing.  The notice of public hearing shall be considered as sufficient notice to all landowners and water users who might be affected by the proposed designation. [L 1987, c 45, pt of §2; am L 1998, c 2, §43]



§174C-43 - Investigations required.

§174C-43  Investigations required.  Before any proposed water management area is designated by the commission, the chairperson may conduct, cooperate with the appropriate federal or county water agency in conducting, or administer contracts for the conduct of, any scientific investigation or study deemed necessary for the commission to make a decision to designate a water management area.  In connection with such investigation or study, the chairperson from time to time may require reports from water users as to the amount of water being withdrawn and as to the manner and extent of the beneficial use.  Such reports shall be made on forms furnished by the commission. [L 1987, c 45, pt of §2; am L 1999, c 197, §5]



§174C-44 - Ground water criteria for designation.

§174C-44  Ground water criteria for designation.  In designating an area for water use regulation, the commission shall consider the following:

(1)  Whether an increase in water use or authorized planned use may cause the maximum rate of withdrawal from the ground water source to reach ninety per cent of the sustainable yield of the proposed ground water management area;

(2)  There is an actual or threatened water quality degradation as determined by the department of health;

(3)  Whether regulation is necessary to preserve the diminishing ground water supply for future needs, as evidenced by excessively declining ground water levels;

(4)  Whether the rates, times, spatial patterns, or depths of existing withdrawals of ground water are endangering the stability or optimum development of the ground water body due to upconing or encroachment of salt water;

(5)  Whether the chloride contents of existing wells are increasing to levels which materially reduce the value of their existing uses;

(6)  Whether excessive preventable waste of ground water is occurring;

(7)  Serious disputes respecting the use of ground water resources are occurring; or

(8)  Whether water development projects that have received any federal, state, or county approval may result, in the opinion of the commission, in one of the above conditions.

Notwithstanding an imminent designation of a ground water management area conditioned on a rise in the rate of ground water withdrawal to a level of ninety per cent of the area's sustainable yield, the commission, when such level reaches the eighty per cent level of the sustainable yield, may invite the participation of water users in the affected area to an informational hearing for the purposes of assessing the ground water situation and devising mitigative measures. [L 1987, c 45, pt of §2; am L 1999, c 197, §6]

Case Notes

Commission did not err in regulating the Waiahole Ditch infrastructure as a unified system as independent designation of water management areas does not preclude consolidated regulation where a water delivery system draws water from several different water management areas and the consolidated regulation of a single diversion works comports entirely with the commission's function of comprehensive water planning and management.  94 H. 97, 9 P.3d 409.

Given the undisputed direct interrelationship between the surface and ground waters in the Waiahole Ditch case, the designation of Windward Oahu as a ground water management area subjects both ground and surface water diversions from the designated area to the statutory permit requirement.  94 H. 97, 9 P.3d 409.



§174C-45 - Surface water criteria for designation.

[§174C-45]  Surface water criteria for designation.  In designating an area for water use regulation, the commission shall consider the following:

(1)  Whether regulation is necessary to preserve the diminishing surface water supply for future needs, as evidenced by excessively declining surface water levels, not related to rainfall variations, or increasing or proposed diversions of surface waters to levels which may detrimentally affect existing instream uses or prior existing off stream uses;

(2)  Whether the diversions of stream waters are reducing the capacity of the stream to assimilate pollutants to an extent which adversely affects public health or existing instream uses; or

(3)  Serious disputes respecting the use of surface water resources are occurring. [L 1987, c 45, pt of §2]



§174C-46 - Findings of fact; decision of commission.

§174C-46  Findings of fact; decision of commission.  After public hearing and any investigations deemed necessary have been completed, the chairperson, after consultation with the appropriate county council, county mayor, and county water board, shall make a recommendation to the commission for decision.  The commission shall render its decision within ninety days after the chairperson's recommendation to the commission.  If the commission decides to designate a water management area, it shall cause a public notice of its decision to be given in the appropriate county and when so given, its decision shall be final unless judicially appealed. [L 1987, c 45, pt of §2; am L 1998, c 2, §44 and c 101, §3; am L 1999, c 197, §7]



§174C-47 - Modifying and rescinding designated areas.

[§174C-47]  Modifying and rescinding designated areas.  The modification of the boundaries or the rescinding of existing water management areas by the commission may be initiated by the chairperson or by a petition to the commission by any person with proper standing.  The procedure for modifying the boundaries of an existing water management area or for rescinding an existing water management area shall be substantially similar to that for the designation of a water management area. [L 1987, c 45, pt of §2]



§174C-48 - Permits required.

[§174C-48]  Permits required.  (a)  No person shall make any withdrawal, diversion, impoundment, or consumptive use of water in any designated water management area without first obtaining a permit from the commission.  However, no permit shall be required for domestic consumption of water by individual users, and no permit shall be required for the use of a catchment system to gather water.  An existing use in newly designated areas may be continued until such time as the commission has acted upon the application subject to compliance with section 174C-51.

(b)  In its regulation of water resources in designated water management areas, the commission shall delegate to the county boards of water supply the authority to allocate the use of water for municipal purposes, subject to the limits of water supply allocated to the county boards of water supply in their role as water purveyors. [L 1987, c 45, pt of §2]

Case Notes

Given the undisputed direct interrelationship between the surface and ground waters in the Waiahole Ditch case, the designation of Windward Oahu as a ground water management area subjects both ground and surface water diversions from the designated area to the statutory permit requirement.  94 H. 97, 9 P.3d 409.



§174C-49 - Conditions for a permit.

§174C-49  Conditions for a permit.  (a)  To obtain a permit pursuant to this part, the applicant shall establish that the proposed use of water:

(1)  Can be accommodated with the available water source;

(2)  Is a reasonable-beneficial use as defined in section 174C-3;

(3)  Will not interfere with any existing legal use of water;

(4)  Is consistent with the public interest;

(5)  Is consistent with state and county general plans and land use designations;

(6)  Is consistent with county land use plans and policies; and

(7)  Will not interfere with the rights of the department of Hawaiian home lands as provided in section 221 of the Hawaiian Homes Commission Act.

(b)  Within sixty days after receipt of a notice of a permit application, the county shall inform the commission if the proposed use is inconsistent with county land use plans and policies.

(c)  The common law of the State to the contrary notwithstanding, the commission shall allow the holder of a use permit to transport and use surface or ground water beyond overlying land or outside the watershed from which it is taken if the commission determines that such transport and use are consistent with the public interest and the general plans and land use policies of the State and counties.

(d)  The commission, by rule, may reserve water in such locations and quantities and for such seasons of the year as in its judgment may be necessary.  Such reservations shall be subject to periodic review and revision in the light of changed conditions; provided that all presently existing legal uses of water shall be protected.

(e)  All permits issued by the commission shall be subject to the rights of the department of Hawaiian home lands as provided in section 221 of the Hawaiian Homes Commission Act, whether or not the condition is explicitly stated in the permit. [L 1987, c 45, pt of §2; am L 1991, c 325, §7]

Law Journals and Reviews

Native Hawaiian Homestead Water Reservation Rights:  Providing Good Living Conditions for Native Hawaiian Homesteaders.  25 UH L. Rev. 85.

Case Notes

Permit applicants must demonstrate their actual needs and, within the constraints of available knowledge, the propriety of draining water from public streams to satisfy those needs.  94 H. 97, 9 P.3d 409.

The "reasonable-beneficial use" standard and the related criterion of "consistent with the public interest" demand examination of the proposed use not only standing alone, but also in relation to other public and private uses and the particular water source in question; thus, permit applicants requesting water diverted from streams must duly take into account the public interest in instream flows.  94 H. 97, 9 P.3d 409.

Waiahole Ditch water use permittees being required to fund subsequent stream studies and monitoring activities was not an illegal "tax" where the studies directly benefited permittees by helping them prove as required under this section that their uses were "reasonable-beneficial" and "consistent with the public interest" and by also allowing them exclusive use of public resources in the interim, despite the present absence of such proof.  94 H. 97, 9 P.3d 409.

Where permit applicant failed to obtain development plan approval, commission did not err in denying permit request and  requiring compliance with county zoning classifications.  94 H. 97, 9 P.3d 409.

Although the Hawaii administrative rules denominate aquifer-specific reservations of water to the department of Hawaiian home lands, such a limitation for purposes of water resource management does not divest the department of its right to protect its reservation interests from interfering water uses in adjacent aquifers.  103 H. 401, 83 P.3d 664.

A "reservation" of water does not constitute an "existing legal use" within the meaning of subsection (a)(3).  103 H. 401, 83 P.3d 664.

As commission's findings of fact with respect to subsection (a)(4), (5), and (6) established the findings under subsection (c) that transport of water outside the watershed of origin was consistent with the public interest and the general plans and land use policies of the State and counties, applicant was allowed to transport and use ground water outside the original aquifer system.  103 H. 401, 83 P.3d 664.

Commission did not abuse its discretion in imposing a well monitoring program as a condition to granting applicant a water use permit, and utilizing a well located in a different aquifer system for such purpose.  103 H. 401, 83 P.3d 664.

Where commission on water resource management failed to render the requisite findings of fact and conclusions of law with respect to whether applicant had satisfied its burden as mandated by the state water code, it violated its public trust duty to protect the department of Hawaiian home lands' reservation rights under the Hawaiian Homes Commission Act, the state water code, the state constitution, and the public trust doctrine in balancing the various competing interests in the state water resources trust.  103 H. 401, 83 P.3d 664.

Where commission on water resource management's findings supporting its conclusion that the proposed use of water would not interfere with department of Hawaiian home lands' reservation rights under §221 of the Hawaiian Homes Commission Act failed to address whether the proposed user had adduced sufficient evidence with respect to the impact of the proposed use on the department's reservation in the adjacent aquifer system, commission erred in concluding that proposed user had met its burden under this section to obtain a water use permit.  103 H. 401, 83 P.3d 664.

Where proposed well constituted a "new" use, irrespective of whether a portion of the water derived therefrom would be utilized for existing purposes, commission erred in granting an "interim" use permit, ostensibly pursuant to subsection (a); §174C-50 provides for the issuance of an interim use permit only for "existing legal uses".  103 H. 401, 83 P.3d 664.

As the department of Hawaiian home lands' reservation of water did not constitute an "existing legal use" for purposes of subsection (a)(3) but a public trust "purpose", commission on water resource management was obligated to take this reservation into account in the planning and allocation of water resources and to protect it whenever feasible, as this public trust purpose status made it superior to private interests in the resources at any given time; however, commission was not precluded from approving uses which may compromise this reservation, as long as commission's decision was "made with a level of openness, diligence, and foresight".  116 H. 481, 174 P.3d 320.

Commission did not err by relying on the sustainable yield determination in spite of evidence that the aquifer may have been overdrawn and the sustainable yield actually lower where commission was mandated by this code to determine a sustainable yield for each hydrological unit within the State "using the best information available", and this code precluded the ad hoc revision of the sustainable yield such that it would have been inappropriate for the commission to reevaluate the sustainable yield figure in a permit application proceeding.  116 H. 481, 174 P.3d 320.

Commission on water resource management failed in its public trust duty to hold permit applicant to its burden of demonstrating the absence of other practicable alternative sources of water when it reserved consideration of feasible alternative sources of water until after the "new uses" water permit had been granted; commission thus failed to establish an adequate basis for the amount of "new uses" water allocated to applicant.  116 H. 481, 174 P.3d 320.

Despite evidence that permit applicant violated chapter 340E, neither the water code nor the public trust precluded the commission on water resource management from allocating water to applicant to supply water to domestic end users from a delivery system that may not comply with chapter 340E; as this jurisdiction separately regulates water allocation and drinking water standards, and there was no discernable legislative intent to make water use permit applications subject to compliance with chapter 340E, violations of chapter 340E were not germane to a review of the propriety of water allocation under the water code and the public trust.  116 H. 481, 174 P.3d 320.

Where commission on water resource management's findings of fact with respect to subsection (a)(4), (5), and (6) established the findings as set forth in subsection (c)--the impact that permit applicant's use would have on the Molokai economy and environment, that applicant's uses were consistent with state and county general plans, land use designations, and county land use plans and policies, applicant was allowed to transport and use water from well overlying aquifer system.  116 H. 481, 174 P.3d 320.

Where it could not be said that closure of hotel and golf course would have no impact on permit applicant's proposed uses in light of commission on water resource management's findings and conclusions pursuant to the "reasonable-beneficial use" standard set forth in this section and defined in §174C-3, commission's reliance on §174C-58(4), allowing applicant four years to fulfill its proposed uses before the commission may suspend or revoke a permit, was misplaced; as commission failed to consider the impact the closures may have on applicant's proposed uses when it made its proposed use allocation decision, proposed use permit vacated.  116 H. 481, 174 P.3d 320.



§174C-50 - Existing uses.

§174C-50  Existing uses.  [2001 amendment retroactive to July 1, 1987.  L 2001, c 10, §3.]  (a)  All existing uses of water in a designated water management area, except those exempted from regulation by this chapter, may be continued after the effective date of designation only with a permit issued in accordance with sections 174C-51, 174C-52, and 174C-53(b).

(b)  After publication as provided in section 174C-52, the commission shall issue a permit for the continuation of a use in existence on the effective date of designation, if the criteria in subsection (a) are met and the existing use is reasonable and beneficial.

Whether the existing use is a reasonable-beneficial use and is allowable under the common law of the State shall be determined by the commission after a hearing; provided that the commission may make such a determination without a hearing, if the quantity of water applied for does not exceed an amount per month established by rule or if the quantity of water applied for exceeds an amount per month established by rule, but no objection to the application is filed by any person having standing to file an objection.  In determining whether an application does not exceed the amount per month established by rule, the commission shall consider an average of water use over the three-month period immediately preceding the filing of the application.

(c)  An application for a permit to continue an existing use must be made within a period of one year from the effective date of designation.  Except for appurtenant rights, failure to apply within this period creates a presumption of abandonment of the use, and the user, if the user desires to revive the use, must apply for a permit under section 174C-51.  If the commission determines that there is just cause for the failure to file, it may allow a late filing.  However, the commission may not allow a late filing more than five years after the effective date of rules implementing this chapter.  The commission shall send two notices, one of which shall be by registered mail, to existing users to file for an application for a permit to continue an existing use.

(d)  An application shall be acted upon by the commission within ninety calendar days of an application not requiring a hearing, or within one hundred eighty calendar days of an application requiring a hearing.  The time periods prescribed in this subsection shall not be deemed to run for any period in which an application is not complete in all material respects in the judgment of the commission.

(e)  The commission shall issue an interim permit; provided that the existing use meets the conditions of subsection (b).  The commission shall also issue an interim permit for an estimated, initial allocation of water if the quantity of water consumed under the existing use is not immediately verifiable, but the existing use otherwise meets the conditions of subsection (b) for a permit or an interim permit.  An interim permit is valid for such time period specified therein.  The commission may issue successive interim permits of limited duration.  Interim permits are subject to revocation under section 174C-58.  Whenever interim permits are to be issued, the time periods specified in subsection (d) apply to the issuance or nonissuance of interim permits.

(f)  A permit to continue an existing use shall be for a quantity of water not exceeding that quantity being consumed under the existing use.  The quantity being consumed shall be determined and verified by the best available means not unduly burdensome on the applicant, as determined by the commission.  The commission may prescribe the installation of metering or gauging devices, and, if so prescribed, such metering or gauging devices shall be in place and operational for at least one year before a determination is made as to the quantity of water being consumed in an existing use and a final permit is issued.

(g)  If an interim permit is issued pending verification of the actual quantity of water being consumed under the existing use, a final determination of that quantity shall be made within five years of the filing of the application to continue the existing use.  In the final determination, the commission may increase or reduce the amount initially granted the permittee.

(h)  Two or more existing uses of water are deemed to be competing when they draw water from the same hydrologically controllable area and the aggregate quantity of water consumed by the users exceeds the appropriate sustainable yield or instream flow standards established pursuant to law for the area.  If applications are made to continue existing uses which are competing and the uses otherwise meet the requirements of subsection (b), the commission shall hold a hearing to determine the quantity of water that may be consumed and the conditions to be imposed on each existing use.

(i)  A permit user of water with a continuous reduced water usage shall be given priority to reobtain its permitted level of water usage over any other application; provided that the use remains the same and is reasonable and beneficial and water is available. [L 1987, c 45, pt of §2; am L 1999, c 197, §8; am L 2001, c 10, §1]

Revision Note

"July 1, 1987" substituted for "the effective date of this chapter".

Case Notes

The legislature (pre-2001 amendment) intended the term "existing use" to refer to uses existing on July 1, 1987, the effective date of the code.  94 H. 97, 9 P.3d 409.

Where proposed well constituted a "new" use, irrespective of whether a portion of the water derived therefrom would be utilized for existing purposes, commission erred in granting an "interim" use permit, ostensibly pursuant to §174C-49(a); this section provides for the issuance of an interim use permit only for "existing legal uses".  103 H. 401, 83 P.3d 664.

Despite evidence that permit applicant violated chapter 340E, neither the water code nor the public trust precluded the commission on water resource management from allocating water to applicant to supply water to domestic end users from a delivery system that may not comply with chapter 340E; as this jurisdiction separately regulates water allocation and drinking water standards, and there was no discernable legislative intent to make water use permit applications subject to compliance with chapter 340E, violations of chapter 340E were not germane to a review of the propriety of water allocation under the water code and the public trust.  116 H. 481, 174 P.3d 320.

Where, even assuming that subsequent landowner's application constituted a legitimate amendment of the timely existing use application filed by former landowner, such an amendment did not preserve subsequent landowner's existing uses where subsequent landowner was not identified as an applicant for existing uses in the application filed within the statutory one-year deadline pursuant to subsection (c); thus, commission on water resource management erred by considering subsequent landowner's untimely request for existing uses.  116 H. 481, 174 P.3d 320.



§174C-51 - Application for a permit.

[§174C-51]  Application for a permit.  All permit applications filed under this part shall contain the following:

(1)  The name and address of the applicant and landowner; provided that:

(A)  In the event the applicant is an association, organization, partnership, trust, corporation, or any other legal entity doing business in Hawaii, the address of its principal place of business shall be stated in the application; and

(B)  In the event a lessee, licensee, developer, or any other person with a terminable interest or estate in the land, which is the water source of the permitted water, applies for a water permit, the landowner shall also be stated as a joint applicant for the water permit;

(2)  The date of application;

(3)  The water source of the water supply;

(4)  The quantity of water requested;

(5)  The use of the water and any limitations thereon;

(6)  The location of the use of water;

(7)  The location of the well or point of diversion; and

(8)  Such other relevant information that the commission may request from time to time.

The commission in its discretion may allow a person to apply for several related withdrawals in the same application for a water permit. [L 1987, c 45, pt of §2]



§174C-51.5 - Dual line water supply systems; installation in new industrial and commercial developments located in designated water management areas.

[§174C-51.5]  Dual line water supply systems; installation in new industrial and commercial developments located in designated water management areas.  (a)  The commission, as a condition for issuing permits pursuant to this part, may require the use of dual line water supply systems in new industrial and commercial developments located in designated water management areas.  The commission shall not require the use of dual line water supply systems if:

(1)  There is a threat to existing water quality or to public health and safety, as determined by the department of health;

(2)  A source of nonpotable water will not be reasonably available in the near future as determined by the commission; or

(3)  There is a serious threat to permitted ground or surface water uses within a designated water management area as determined by the commission.

(b)  The county boards of water supply, in consultation with the department of health, shall adopt standards for nonpotable water distributed through dual line water supply systems, and rules regarding the use of nonpotable water.  The standards and rules shall be adopted in accordance with chapter 91 and shall protect existing water quality and the health and safety of the public.

(c)  For the purposes of this section, the term:

"Developments" means one or more commercial or industrial subdivisions approved after May 30, 2000.  It shall not apply to any modification, addition to, or replacement of, any commercial or industrial subdivision in existence prior to May 30, 2000.

"Dual line water supply system" means a supply system that distributes potable and nonpotable water through parallel but separate distribution lines. [L 2000, c 144, §2]

Revision Note

"May 30, 2000" substituted for "the effective date of this Act".



§174C-52 - Notice.

[§174C-52]  Notice.  (a)  Upon receipt of the application, the commission shall cause a notice thereof to be published in a newspaper having general circulation within the affected area.  The notice shall be published at least once a week for two consecutive weeks.  In addition, the commission shall cause a copy of such notice to be sent to any person who has filed a written request for notification of any pending applications affecting a particular designated area and to the mayor and the water board of the affected county.  This notification shall be sent by regular mail before the date of last publication.  The commission shall also make available to the public, upon request, a monthly bulletin of all pending applications.

(b)  The notice and the monthly bulletin shall contain the name and address of the applicant; the date of filing; the date set for a hearing, if any; the source of the water supply; the quantity of water applied for; the use to be made of the water and any limitations thereon; the place of the use; and the location of the well point or diversion.

(c)  The notice shall state that written objections to the proposed permit may be filed with the commission by a specified date.  The commission shall establish by rules the time limits within which objections must be filed.  The commission, at its discretion, may request further information from either applicant or objectors, and a reasonable time shall be allowed for such responses.  Each applicant shall be notified by the commission of the objections filed to an application. [L 1987, c 45, pt of §2]



§174C-53 - Permit issuance.

[§174C-53]  Permit issuance.  (a)  The commission shall determine, after a hearing, if required, whether the conditions set forth in section 174C-49(a) have been established; provided that the commission may make such determination without a hearing if the quantity of water applied for does not exceed an average amount per month to be established by rule or if the quantity of water applied for exceeds an average amount per month to be established by rule, but no objection to the application is filed by any person having standing to file an objection.

(b)  In acting upon any application, the commission need consider only those objections filed by a person who has some property interest in any land within the hydrologic unit from which the water sought by the applicant is to be drawn or who will be directly and immediately affected by the water use proposed in the application.  The commission shall adopt rules governing the filing of objections and the persons having standing to file objections.

(c)  An application shall be acted upon within ninety calendar days of an application not requiring a hearing, or within one hundred eighty calendar days of an application requiring a hearing.  The time periods prescribed in this section shall not be deemed to run for any period in which an application is not complete in all material respects, in the judgment of the commission.

(d)  As a condition for the issuance of a permit the commission may require the permittee to install meters, gauges, or other appropriate measuring devices. [L 1987, c 45, pt of §2]

Case Notes

Section allows for the consolidated regulation of a single diversion works such as the Waiahole Ditch System.  94 H. 97, 9 P.3d 409.



§174C-54 - Competing applications.

[§174C-54]  Competing applications.  If two or more applications which otherwise comply with section 174C-49 are pending for a quantity of water that is inadequate for both or all, or which for any other reason are in conflict, the commission shall first, seek to allocate water in such a manner as to accommodate both applications if possible; second, if mutual sharing is not possible, then the commission shall approve that application which best serves the public interest. [L 1987, c 45, pt of §2]

Case Notes

Petitions for interim instream flow standard amendments are not among the water use permit applications "competing" under this section; the statute relating to instream use protection, §174C-71, operates independently of the procedures for water use regulation outlined in this part.  94 H. 97, 9 P.3d 409.



§174C-55 - Duration of permits.

[§174C-55]  Duration of permits.  Each permit for water use in a designated water management area shall be valid until the designation of the water management area is rescinded, unless revoked as provided in section 174C-58 or modified as provided in section 174C-57. [L 1987, c 45, pt of §2]



§174C-56 - Review of permits.

[§174C-56]  Review of permits.  At least once every twenty years, the commission shall conduct a comprehensive study of all permits issued under this chapter to determine whether the conditions on such permits are being complied with.  The commission shall prepare a formal report to the legislature which shall be available to the public. [L 1987, c 45, pt of §2]



§174C-57 - Modification of permit terms.

[§174C-57]  Modification of permit terms.  (a)  A permittee may seek modification of any term of a permit.  A permittee who seeks to change the use of water subject to the permit, whether or not such change in use is of a material nature, or to change the place of use of the water or to use a greater quantity of water than allowed under the permit or to make any change in respect to the water which may have a material effect upon any person or upon the water resource, shall make application pursuant to section 174C-51 in respect to such a change.  Modification of one aspect or condition of a permit may be conditioned on the permittee's acceptance of changes in other aspects of the permit.

(b)  All permit modification applications shall be treated as initial permit applications and be subject to sections 174C-51 to 174C-56; except that if the proposed modification involves an increase in the quantity of water not exceeding an average amount per month to be established by rule, the commission, at its discretion, may approve the proposed modification without a hearing provided that the permittee establishes that:

(1)  A change in conditions has resulted in the water allowed under the permit becoming inadequate for the permittee's needs; or

(2)  The proposed modification would result in a more efficient utilization of water than is possible under the existing permit.

(c)  County agencies are exempt from the requirements of this section except where the modification involves a change in the quantity of water to be used or where the new use would adversely affect the quality of the water or quantity of use of another permittee. [L 1987, c 45, pt of §2]



§174C-58 - Revocation of permits.

[§174C-58]  Revocation of permits.  After a hearing, the commission may suspend or revoke a permit for:

(1)  Any materially false statement in the application for the water permit, a modification of a permit term, or any materially false statement in any report or statement of fact required of the user pursuant to this part.

(2)  Any wilful violation of any condition of the permit.

(3)  Any violation of any provision of this chapter.

(4)  Partial or total nonuse, for reasons other than conservation, of the water allowed by the permit for a period of four continuous years or more.  The commission may permanently revoke the permit as to the amount of water not in use unless the user can prove that the user's nonuse was due to extreme hardship caused by factors beyond the user's control.  The commission and the permittee may enter into a written agreement that, for reasons satisfactory to the commission, any period of nonuse may not apply towards the four-year revocation period.  Any period of nonuse which is caused by a declaration of water shortage pursuant to section 174C-62 shall not apply towards the four-year period of forfeiture.

The commission may cancel a permit, permanently and in whole, with the written consent of the permittee. [L 1987, c 45, pt of §2]

Case Notes

The state water code both expressly and impliedly authorizes the commission to issue a water use permit that allocates water in excess of a four-year time frame; paragraph (4) is an enforcement mechanism by which the commission may suspend or revoke a water use permit upon knowledge that a permitted allocation of water, which the commission has expected to be used within a four-year time frame, has not been utilized.  103 H. 401, 83 P.3d 664.

Where it could not be said that closure of hotel and golf course would have no impact on applicant's proposed uses in light of commission on water resource management's findings and conclusions pursuant to the "reasonable-beneficial use" standard set forth in §174C-49 and defined in §174C-3, commission's reliance on paragraph (4), allowing applicant four years to fulfill its proposed uses before the commission may suspend or revoke a permit, was misplaced; as commission failed to consider the impact the closures may have on applicant's proposed uses when it made its proposed use allocation decision, proposed use permit vacated.  116 H. 481, 174 P.3d 320.



§174C-59 - Transfer of permit.

§174C-59  Transfer of permit.  A permit may be transferred, in whole or in part, from the permittee to another, if:

(1)  The conditions of use of the permit, including, but not limited to, place, quantity, and purpose of the use, remain the same; and

(2)  The commission is informed of the transfer within ninety days.

Failure to inform the commission of the transfer invalidates the transfer and constitutes a ground for revocation of the permit.  A transfer which involves a change in any condition of the permit, including a change in use covered in section 174C-57, is also invalid and constitutes a ground for revocation. [L 1987, c 45, pt of §2; am L 1999, c 197, §9]

Case Notes

Where conditions of the permit remained unchanged upon transfer and the parties notified the commission of the transfer, the parties complied with the plain language of this section and, thus, the transfer was valid.  105 H. 1, 93 P.3d 643.



§174C-60 - Contested cases.

[§174C-60]  Contested cases.  Chapter 91 shall apply except where it conflicts with this chapter.  In such a case, this chapter shall apply.  Any other law to the contrary notwithstanding, including chapter 91, any contested case hearing under this section shall be appealed upon the record directly to the supreme court for final decision. [L 1987, c 45, pt of §2]

Case Notes

A water management area designation is not the product of a contested case hearing, under chapter 91, from which a direct appeal to the supreme court may be brought under this section.  83 H. 484, 927 P.2d 1367.

This section is inconsistent with and cannot stand together with §§602-5 and 602-57, as amended by Act 202, L 2004, and was deemed amended by implication, effective July 1, 2006, to authorize appeals from the water commission to the intermediate appellate court, not to the supreme court.  113 H. 52, 147 P.3d 836.



§174C-61 - Fees.

[§174C-61]  Fees.  The commission shall promulgate a schedule of application and permit fees.  The fees shall be used to defray the administrative costs of the permit systems established under this chapter.  A public agency shall not be subject to the payment of any fees. [L 1987, c 45, pt of §2]



§174C-62 - Declaration of water shortage.

[§174C-62]  Declaration of water shortage.  (a)  The commission shall formulate a plan for implementation during periods of water shortage.  As a part of the plan, the commission shall adopt a reasonable system of permit classification according to source of water supply, method of extraction or diversion, use of water, or a combination thereof.

(b)  The commission, by rule, may declare that a water shortage exists within all or part of an area when insufficient water is available to meet the requirements of the permit system or when conditions are such as to require a temporary reduction in total water use within the area to protect water resources from serious harm.  The commission shall publish a set of criteria for determining when a water shortage exists.

(c)  In accordance with the plan adopted under subsection (a), the commission may impose such restrictions on one or more classes of permits as may be necessary to protect the water resources of the area from serious harm and to restore them to their previous condition.

(d)  A declaration of water shortage and any measures adopted pursuant thereto may be rescinded by rule by the commission.

(e)  When a water shortage is declared, the commission shall cause a notice thereof to be published in a prominent place in a newspaper of general circulation throughout the area.  The notice shall be published each day for the first week of the shortage and once a week thereafter until the declaration is rescinded.  Publication of such notice shall serve as notice to all water users in the area of the condition of water shortage.

(f)  The commission shall cause each permittee in the area to be notified by regular mail of any change in the conditions of the permittee's permit, any suspension thereof, or of any other restriction on the use of water for the duration of the water shortage.

(g)  If an emergency condition arises due to a water shortage within any area, whether within or outside of a water management area, and if the commission finds that the restrictions imposed under subsection (c) are not sufficient to protect the public health, safety, or welfare, or the health of animals, fish, or aquatic life, or a public water supply, or recreational, municipal, agricultural, or other reasonable uses, the commission may issue orders reciting the existence of such an emergency and requiring that such actions as the commission deems necessary to meet the emergency be taken, including but not limited to apportioning, rotating, limiting, or prohibiting the use of the water resources of the area.  Any party to whom an emergency order is directed may challenge such an order but shall immediately comply with the order, pending disposition of the party's challenge.  The commission shall give precedence to a hearing on such challenge over all other pending matters. [L 1987, c 45, pt of §2]



§174C-63 - Appurtenant rights.

[§174C-63]  Appurtenant rights.  Appurtenant rights are preserved.  Nothing in this part shall be construed to deny the exercise of an appurtenant right by the holder thereof at any time.  A permit for water use based on an existing appurtenant right shall be issued upon application.  Such permit shall be subject to sections 174C-26 and 174C-27 and 174C-58 to 174C-62. [L 1987, c 45, pt of §2]



§174C-66 - Jurisdiction over water quality.

PART V.  WATER QUALITY

[§174C-66]  Jurisdiction over water quality.  The department of health shall exercise the powers and duties vested in it for the administration of the State's water quality control program as provided by law. [L 1987, c 45, pt of §2]



§174C-67 - Exchange of information.

§174C-67  Exchange of information.  (a)  The department of health shall submit to the commission such information as the commission shall require as prescribed in its rules, provided it does not jeopardize any pending or ongoing enforcement action.

(b)  The commission shall submit to the department of health such information as the department of health shall require, for the performance of its water quality functions. [L 1987, c 45, pt of §2; am L 1999, c 197, §10]



§174C-68 - Water quality plan.

§174C-68  Water quality plan.  (a)  The department of health shall formulate a state water quality plan for all existing and potential sources of drinking water and that plan shall become part of the Hawaii water plan described in part III.  Requirements for the plan shall be governed by chapters 340E and 342.  The state water quality plan shall include water quality criteria for the designation of ground water management areas and surface water management areas pursuant to section 174C-44 and 174C-45.

(b)  The state water quality plan shall be periodically reviewed and revised by the department of health as needed.

(c)  In formulating or revising the state water quality plan, the department of health shall consult with and carefully evaluate the recommendations of concerned federal, state, and local agencies, particularly county water supply agencies.

(d)  The department of health may ban the importation into this State of any substances which the department of health reasonably believes may present a danger to the water quality of this State. [L 1987, c 45, pt of §2; am L 1999, c 197, §11]

Cross References

Water pollution, see chapter 342D.



§174C-71 - Protection of instream uses.

PART VI.  INSTREAM USES OF WATER

§174C-71  Protection of instream uses.  The commission shall establish and administer a statewide instream use protection program.  In carrying out this part, the commission shall cooperate with the United States government or any of its agencies, other state agencies, and the county governments and any of their agencies.  In the performance of its duties the commission shall:

(1)  Establish instream flow standards on a stream-by-stream basis whenever necessary to protect the public interest in waters of the State;

(A)  The commission, on its own motion, may determine that the public interest in the waters of the State requires the establishment of an instream flow standard for streams;

(B)  In acting upon the establishment of instream flow standards, the commission shall set forth in writing its conclusion that the public interest does or does not require, as is appropriate, an instream flow standard to be set for the stream, the reasons therefor, and the findings supporting the reasons;

(C)  Each instream flow standard shall describe the flows necessary to protect the public interest in the particular stream.  Flows shall be expressed in terms of variable flows of water necessary to protect adequately fishery, wildlife, recreational, aesthetic, scenic, or other beneficial instream uses in the stream in light of existing and potential water developments including the economic impact of restriction of such use;

(D)  Establishment or modification of an instream flow standard shall be initiated by the commission by providing notice of its intention to set an instream flow standard in a newspaper of general circulation published in the vicinity of the stream in question, to the mayor of the appropriate county, and to persons who have previously requested such notice in writing;

(E)  After giving notice of its intention to set an instream flow standard, the commission or other agencies in participation with the commission shall investigate the stream.  During the process of this investigation, the commission shall consult with and consider the recommendations of the department of health, the aquatic biologist of the department of land and natural resources, the natural area reserves system commission, the University of Hawaii cooperative fishery unit, the United States Fish and Wildlife Service, the mayor of the county in which the stream is located, and other agencies having interest in or information on the stream, and may consult with and consider the recommendations of persons having interest in or information on the stream.  In formulating the proposed standard, the commission shall weigh the importance of the present or potential instream values with the importance of the present or potential uses of water from the stream for noninstream purposes, including the economic impact of restriction of such uses.  In order to avoid or minimize the impact on existing uses of preserving, enhancing, or restoring instream values, the commission shall consider physical solutions, including water exchanges, modifications of project operations, changes in points of diversion, changes in time and rate of diversion, uses of water from alternative sources, or any other solution;

(F)  Before adoption of an instream flow standard or modification of an established instream flow standard, the commission shall give notice and hold a hearing on its proposed standard or modification;

(2)  Establish interim instream flow standards;

(A)  Any person with the proper standing may petition the commission to adopt an interim instream flow standard for streams in order to protect the public interest pending the establishment of a permanent instream flow standard;

(B)  Any interim instream flow standard adopted under this section shall terminate upon the establishment of a permanent instream flow standard for the stream on which the interim standards were adopted;

(C)  A petition to adopt an interim instream flow standard under this section shall set forth data and information concerning the need to protect and conserve beneficial instream uses of water and any other relevant and reasonable information required by the commission;

(D)  In considering a petition to adopt an interim instream flow standard, the commission shall weigh the importance of the present or potential instream values with the importance of the present or potential uses of water for noninstream purposes, including the economic impact of restricting such uses;

(E)  The commission shall grant or reject a petition to adopt an interim instream flow standard under this section within one hundred eighty days of the date the petition is filed.  The one hundred eighty days may be extended a maximum of one hundred eighty days at the request of the petitioner and subject to the approval of the commission;

(F)  Interim instream flow standards may be adopted on a stream-by-stream basis or may consist of a general instream flow standard applicable to all streams within a specified area;

(3)  Protect stream channels from alteration whenever practicable to provide for fishery, wildlife, recreational, aesthetic, scenic, and other beneficial instream uses;

(A)  The commission shall require persons to obtain a permit from the commission prior to undertaking a stream channel alteration; provided that routine streambed and drainageway maintenance activities and maintenance of existing facilities are exempt from obtaining a permit;

(B)  Projects which have commenced construction or projects reviewed and approved by the appropriate federal, state, or county agency prior to July 1, 1987, shall not be affected by this part;

(C)  The commission shall establish guidelines for processing and considering applications for stream channel alterations consistent with section 174C-93;

(D)  The commission shall require filing fees by users to accompany each application for stream channel alteration;

(4)  Establish an instream flow program to protect, enhance, and reestablish, where practicable, beneficial instream uses of water.  The commission shall conduct investigations and collect instream flow data including fishing, wildlife, aesthetic, recreational, water quality, and ecological information and basic streamflow characteristics necessary for determining instream flow requirements.

The commission shall implement its instream flow standards when disposing of water from state watersheds, including that removed by wells or tunnels where they may affect stream flow, and when regulating use of lands and waters within the state conservation district, including water development. [L 1987, c 45, pt of §2; am L 1988, c 276, §2]

Case Notes

Commission's designation of water otherwise available for instream purposes as a "nonpermitted ground water buffer" that the commission could use to satisfy future permit applications without amending the interim instream flow standards for windward streams was not authorized by the code, offended the public trust, and the spirit of the instream use protection scheme.  94 H. 97, 9 P.3d 409.

In requiring the commission to establish instream flow standards at an early planning stage, the code contemplates the designation of the standards based not only on scientifically proven facts, but also on future predictions, generalized assumptions, and policy judgments; thus neither the Hawaii constitution nor the code constrains the commission to wait for full scientific certainty in fulfilling its duty towards the public interest in minimum instream flows.  94 H. 97, 9 P.3d 409.

Petitions for interim instream flow standard amendments are not among the water use permit applications "competing" under §174C-54; this section, relating to instream use protection,  operates independently of the procedures for water use regulation outlined in part IV.  94 H. 97, 9 P.3d 409.

The code allows the amendment of interim instream flow standards.  94 H. 97, 9 P.3d 409.



§174C-81 - Definitions.

PART VII.  WELLS

[§174C-81]  Definitions.  As used in this part, unless the context otherwise requires, the terms:

"Abandoned well" means any well that has been permanently discontinued.  Any well shall be deemed abandoned which is in such a state of disrepair that continued use for the purpose of obtaining ground water is impractical.

"Installation of pumps and pumping equipment" means the procedure employed in the placement and preparation for operation of pumps and pumping equipment, including all construction involved in making entrance to the well, and establishing seals and repairs to existing installations.

"Pump installation contractor" means any person, firm, or corporation which is in the business of installing or repairing pumps and pumping equipment.

"Pumps and pumping equipment" means any equipment or materials utilized or intended for use in withdrawing or obtaining ground water.  It includes seals, tanks, fittings, and controls.

"Repairs" means any change, replacement, or other alteration of any well, pump, or pumping equipment which requires a breaking or opening of the well seal.

"Well" shall be as defined in section 174C-3.

"Well construction" means the producing of any well, including the construction, alteration, or repair thereof, but excluding the installation of pumps and pumping equipment.

"Well driller" means any person, firm, or corporation which constructs, alters, or repairs wells.

"Well seal" means an approved arrangement or device used to cap a well or to establish and maintain a junction between the casing or curbing of a well and the piping or equipment installed therein, the purpose or function of which is to prevent pollutants from entering the well at the other terminal. [L 1987, c 45, pt of §2]



§174C-82 - Powers and duties of the commission.

[§174C-82]  Powers and duties of the commission.  In addition to its other powers and duties, the commission shall:

(1)  Require registration of all existing wells, as provided in section 174C-83;

(2)  Require permits for well construction and for installation of pumps and pumping equipment as provided in section 174C-84;

(3)  Require well completion reports, as provided in section 174C-85;

(4)  Develop well construction and installation standards for pumps and pumping equipment, as provided in section 174C-86; and

(5)  Adopt, modify, and enforce all rules and orders necessary to carry out this part. [L 1987, c 45, pt of §2]



§174C-83 - Registration of all existing wells.

[§174C-83]  Registration of all existing wells.  Any person owning or operating any well shall register the well with the commission.  Registration shall be on the forms provided by the commission.  The registration report shall include such information as prescribed by the commission, including the water use permit number; the location of the well; the diameter of the well; the maximum capacity of the well; the name of the well driller who constructed the well; and the name of the pump installation contractor who installed the pump and pumping equipment.

The commission may deny the issuance of a water use permit under part IV, until such time as the applicant registers all wells which the applicant owns or operates. [L 1987, c 45, pt of §2]



§174C-84 - Permits for well construction and pump installation.

[§174C-84]  Permits for well construction and pump installation.  (a)  No well construction and no installation of pumps and pumping equipment shall commence without appropriate permit from the commission.  An application for a permit for well construction shall be required for all areas of the State including water management areas and shall be made by the well driller who will construct the well.  An application for a permit for installation of a pump and pumping equipment shall be made by the pump installation contractor who will install the pump and pumping equipment.

(b)  Every application shall contain such data prescribed by the commission, including the applicant's name; the applicant's license number; the name and address of the person who will control and operate the well; in water management areas, the water use permit number; the location of the well; the proposed depth and method of well construction; the size and expected capacity of the well; and a description of the pump and pumping equipment to be installed.

(c)  The commission may issue a permit only if the proposed construction complies with all applicable laws, rules, and standards.  Before acting on any application, the commission shall cause the application to be reviewed by the department of health for compliance with their rules and standards concerning, among other things, the appropriateness of the well location.

(d)  Every permit shall direct the well driller and pump installation contractor to file a well completion report, as provided in section 174C-85.  The permit shall be prominently displayed at the site of the well at all times until the well construction or the pump and pumping equipment installation is completed.

(e)  The holder of a permit for well construction, with the approval of the commission, may change the location of the well before construction is completed.  An application to change the location shall describe the location, the proposed depth and method of construction, and the size and expected capacity of the new well.  It shall also describe the manner of sealing or plugging the incomplete and abandoned well.  The commission shall cause all such applications to be reviewed by the department of health for compliance with their rules and standards concerning, among other things, the appropriateness of the location of the well.  The commission may issue an amended permit if it determines that the proposed new well location will serve the same use as the original well and draw upon the same supply of water and will not be contrary to any applicable law, rule, order, or regulation, and that the incomplete and abandoned well will be sealed or plugged in a manner to prevent waste of water and damage to the water supply and to protect the public from harm.

(f)  Any applicant whose application is rejected may obtain a hearing before the commission by filing within thirty days of the mailing of the notice of rejection a written petition requesting such a hearing.  The hearing shall be conducted pursuant to part I.

(g)  The commission may suspend or revoke a permit, after notice and hearing, on any of the following grounds:

(1)  Material misstatement or misrepresentation in the application for a permit;

(2)  Failure to comply with the provisions set forth in the permit;

(3)  Wilful disregard or violation of any provision of this part or any rule adopted pursuant thereto; or

(4)  Material change of circumstances or conditions existing at the time the permit was issued. [L 1987, c 45, pt of §2]



§174C-85 - Well completion report.

[§174C-85]  Well completion report.  Within thirty days after the completion of the well, the well driller and pump installation contractor shall file with the commission a written report containing such information prescribed by the commission, including, as appropriate:  the depth, thickness, and character of the different strata penetrated and the location of water-bearing strata; the date of completion of the well; the length, size, and weight of the casing and a description of the placement of the casing; the size of the drilled hole; where the well is sealed off; the type of seal; the number of cubic feet per second or gallons per minute of flow from the well; the pressure in pounds per square inch, if a flowing well, and the static water level and water temperature, if a nonflowing well; and a chemical analysis of a water sample drawn from the well. [L 1987, c 45, pt of §2]



§174C-86 - Well construction and pump installation standards.

[§174C-86]  Well construction and pump installation standards.  (a)  The commission shall adopt minimum standards for the construction of wells and the installation of pumps and pumping equipment.  The standards shall be such as to ensure the safe and sanitary maintenance and operation of wells, the prevention of waste, and the prevention of contamination of the waters.  The minimum standards for well construction shall include the criteria for well location and the procedures for grouting, sealing, capping, and plugging wells.  They shall also provide for the installation of devices to measure the amount of ground water being withdrawn from the wells.  The minimum standards for the installation of pumps and pumping equipment shall include the required equipment characteristics and construction.

(b)  If any well construction or pump installation standard is violated and as a consequence ground water is wasted or any well is contaminated, the commission, after giving notice of the defect to the owner of the land on which the well is located and giving such owner a reasonable time to correct the defect, may itself correct the defect and charge the landowner for the cost of such correction.  Such cost constitutes a lien on the land until paid.  The lien may be foreclosed in any court of competent jurisdiction, and in such foreclosure suit, the court shall allow the commission reasonable attorney's fees. [L 1987, c 45, pt of §2]



§174C-87 - Abandonment of wells.

§174C-87  Abandonment of wells.  When a well is abandoned, the owner shall fill and seal the well in a manner approved by the commission.  Before abandonment, the owner shall file with the commission a report showing the owner's name and address; the water use permit number, if any; the name and address of the well driller who will be employed to perform the work required for abandonment; the reason for abandonment; a description of the work to be performed to effect the abandonment; and such other information as the commission may require. [L 1987, c 45, pt of §2; am L 1999, c 197, §12]



§174C-91 - Definition.

PART VIII.  STREAM DIVERSION WORKS

[§174C-91]  Definition.  In this part:

"Stream diversion works" means any artificial or natural structure emplaced within the stream for the purpose of diverting stream water. [L 1987, c 45, pt of §2]



§174C-92 - Registration of existing stream diversion works.

[§174C-92]  Registration of existing stream diversion works.  Any person owning or operating a stream diversion works within or outside of a water management area shall register such work with the commission.  Registration shall be on the forms provided by the commission.  Reporting requirements on the registration forms shall be reasonable. [L 1987, c 45, pt of §2]



§174C-93 - Permits for construction or alteration.

[§174C-93]  Permits for construction or alteration.  No person shall construct or alter a stream diversion works, other than in the course of normal maintenance, without first obtaining a permit from the commission.  The commission may impose such reasonable conditions as are necessary to assure that the construction or alteration of such stream diversion works will not be inconsistent with the general plan and land use policies of the State and the affected county.  Nothing in this section shall be construed to be inconsistent with part IV.

A person proposing to construct or alter a stream diversion work shall apply to the commission for a permit authorizing such construction or alteration.  The application shall contain the following:

(1)  Name and address of the applicant;

(2)  Name and address of the owner or owners of the land upon which the works are to be constructed and a legal description of such land;

(3)  Location of the work;

(4)  Engineering drawings showing the detailed plans of construction;

(5)  Detailed specifications of construction;

(6)  Name and address of the person who prepared the plans and specifications for construction;

(7)  Name and address of the person who will construct the proposed work;

(8)  General purpose of the proposed work; and

(9)  Such other information as the commission may require. [L 1987, c 45, pt of §2]



§174C-94 - Completion report.

[§174C-94]  Completion report.  Within thirty days after the completion of construction or alteration of any stream diversion work, the permittee shall file a written statement of completion with the commission.  The commission shall designate the form of such statement and such information as it shall require. [L 1987, c 45, pt of §2]



§174C-95 - Abandonment.

[§174C-95]  Abandonment.  Any owner of any stream diversion work wishing to abandon or remove such work shall first obtain a permit to do so from the commission. [L 1987, c 45, pt of §2]



§174C-101 - Native Hawaiian water rights.

PART IX.  NATIVE HAWAIIAN WATER RIGHTS

§174C-101  Native Hawaiian water rights.  (a)  Provisions of this chapter shall not be construed to amend or modify rights or entitlements to water as provided for by the Hawaiian Homes Commission Act, 1920, as amended, and by chapters 167 and 168, relating to the Molokai irrigation system.  Decisions of the commission on water resource management relating to the planning for, regulation, management, and conservation of water resources in the State shall, to the extent applicable and consistent with other legal requirements and authority, incorporate and protect adequate reserves of water for current and foreseeable development and use of Hawaiian home lands as set forth in section 221 of the Hawaiian Homes Commission Act.

(b)  No provision of this chapter shall diminish or extinguish trust revenues derived from existing water licenses unless compensation is made.

(c)  Traditional and customary rights of ahupua`a tenants who are descendants of native Hawaiians who inhabited the Hawaiian Islands prior to 1778 shall not be abridged or denied by this chapter.  Such traditional and customary rights shall include, but not be limited to, the cultivation or propagation of taro on one's own kuleana and the gathering of hihiwai, opae, o`opu, limu, thatch, ti leaf, aho cord, and medicinal plants for subsistence, cultural, and religious purposes.

(d)  The appurtenant water rights of kuleana and taro lands, along with those traditional and customary rights assured in this section, shall not be diminished or extinguished by a failure to apply for or to receive a permit under this chapter. [L 1987, c 45, pt of §2; am L 1991, c 325, §8]

Law Journals and Reviews

Native Hawaiian Homestead Water Reservation Rights:  Providing Good Living Conditions for Native Hawaiian Homesteaders.  25 UH L. Rev. 85.

Case Notes

Although the Hawaii administrative rules denominate aquifer-specific reservations of water to the department of Hawaiian home lands, such a limitation for purposes of water resource management does not divest the department of its right to protect its reservation interests from interfering water uses in adjacent aquifers.  103 H. 401, 83 P.3d 664.

Insofar as the commission on water resource management, as the agency authorized to administer the state water code, determines the contents of the Hawaii water plan, which includes the designation of hydrologic units and sustainable yields, and the commission's "interpretation of its own rules is entitled to deference unless it is plainly erroneous or inconsistent with the underlying legislative purpose", it is within the commission's authority to limit reservations of water to specific aquifers.  103 H. 401, 83 P.3d 664.

Pursuant to article XI, §§1 and 7 of the Hawaii constitution, §220(d) of the Hawaiian Homes Commission Act, and subsection (a), a reservation of water constitutes a public trust purpose.  103 H. 401, 83 P.3d 664.

Where commission on water resource management failed to render the requisite findings of fact and conclusions of law with respect to whether applicant had satisfied its burden as mandated by the state water code, it violated its public trust duty to protect the department of Hawaiian home lands' reservation rights under the Hawaiian Homes Commission Act, the state water code, the state constitution, and the public trust doctrine in balancing the various competing interests in the state water resources trust.  103 H. 401, 83 P.3d 664.

Where commission on water resource management refused to permit cross examination of water use applicant's oceanography expert regarding the limu population along the shoreline, in effect precluding the commission from effectively balancing the applicant's proposed private commercial use of water against an enumerated public trust purpose, the commission failed adequately to discharge its public trust duty to protect native Hawaiians' traditional and customary gathering rights, as guaranteed by the Hawaiian Homes Commission Act, §220, article XII, §7 of the Hawaii constitution, and this section.  103 H. 401, 83 P.3d 664.

Commission on water resource management's conclusion that "no evidence was presented" to suggest that the rights of native Hawaiians would be adversely affected by permit applicant's proposed use erroneously shifted the burden of proof to complainants; thus, commission failed to adhere to the proper burden of proof standard to maintain the protection of native Hawaiians' traditional and customary gathering rights in discharging its public trust obligations.  116 H. 481, 174 P.3d 320.






CHAPTER 175 - MOLOKAI IRRIGATION AND WATER UTILIZATION PROJECT

CHAPTER 175

MOLOKAI IRRIGATION AND WATER UTILIZATION PROJECT

REPEALED.  L 1987, c 306, §19.

Cross References

For present provisions, see chapters 167 and 168.



CHAPTER 176 - WATER RESOURCES

CHAPTER 176

WATER RESOURCES

REPEALED.  L 1987, c 45, §8.



CHAPTER 176D - PROTECTION OF INSTREAM USES OF WATER

CHAPTER 176D

PROTECTION OF INSTREAM USES OF WATER

REPEALED.  L 1987, c 45, §8.



CHAPTER 177 - GROUND-WATER USE

CHAPTER 177

GROUND-WATER USE

REPEALED.  L 1987, c 45, §8.

Cross References

Continuation of existing water management areas, see §174C-41(c).



CHAPTER 178 - WELLS, GENERALLY

CHAPTER 178

WELLS, GENERALLY

REPEALED.  L 1987, c 45, §8.



CHAPTER 179 - FLOOD CONTROL AND FLOOD WATER CONSERVATION

§179-1 - Declaration of purpose.

§179-1  Declaration of purpose.  It is declared:

(1)  That floods caused by heavy rainstorms and abnormal tidal action are detrimental to the health, safety, and general welfare of the people of the State, resulting in jeopardy to and the loss of life and property, disruption of commerce, and interruption of transportation and communications; that the reduction of flood damage is therefore of primary importance to the people of the State; and the conservation and beneficial use of flood water is an essential adjunct to rainfall drainage and flood control.

(2)  It is the purpose of this chapter to provide for the coordination by the State of all federal and state flood control projects undertaken in Hawaii and for such technical or financial assistance to its political subdivisions as may be desirable or necessary to assure maximum benefits to the people of the State from the expenditure of state funds for flood control purposes.

(3)  Nothing in this chapter shall prevent any political subdivision through its proper officials from requesting federal aid on its own initiative and at its own expense without having to secure state approval. [L 1961, c 34, §1; am L 1963, c 148, pt of §1; Supp, §87C-1; HRS §179-1]

Cross References

Participation in federal flood insurance program, see chapter 126.  For county provisions, see §46-11.



§179-2 - Definitions.

§179-2  Definitions.  The following terms, whenever used and referred to in this chapter, shall have the following respective meanings, unless a different meaning clearly appears in the context:

"Abnormal tidal action" includes high seas or surf, hurricane floods, and tsunami or seismic waves.

"Board" means the board of land and natural resources.

"Department" means the department of land and natural resources.

"Drainage" means the collection and conveyance of surface or subsurface water, storm runoff, or any other water to a disposal area, or into a watercourse or standing body of water to reduce damage to lands which are not necessarily adjacent to the watercourse or standing body of water, or to reclaim lands for beneficial use.

"Drainage facilities" means any manmade construction undertaken for drainage purposes and shall include conduits, ditches, canals, dikes, embankments, dams, reservoirs, and other appropriate facilities.

"Drainage measures" includes drainage facilities, land treatment, statutory and building code requirements relating to drainage, and any other measures intended to accomplish drainage purposes.

"Flood" means the temporary inundation of usable lands caused by the overflow of an adjacent natural watercourse or standing body of water.

"Flood control", "flood water control", and "flood prevention", mean the minimizing of flood damage, by appropriate protective, preventive, and corrective measures.

"Flood control measures" includes flood control works, land treatment, master planning and zoning to establish encroachment zones along watercourses and adjacent to standing bodies of water, training of flood fighting units, flood disaster plans and operations, and any other measures relating to flood control, flood water conservation and flood damage.

"Flood control plan", "general flood control plan", and "plan" mean the report entitled General Flood Control Plan for Hawaii (Volume II of Flood Control and Flood Water Conservation in Hawaii), published by the board in January, 1963.

"Flood control program" when referring to a specific watershed or subwatershed, means all existing or planned flood control measures relating to such area; when referring to the statewide flood control program means the general flood control plan and all activities of the board and department pursuant to this chapter.

"Flood control project", "federal flood control project", and "state flood control project" mean, respectively:  (1) specific flood control works which comprise all or a portion of the works needed to complete a specific flood control program; (2) a flood control project authorized and implemented pursuant to the Federal Flood Control Act of 1936 or the Watershed Protection and Flood Prevention Act of 1958, as amended or supplemented, and (3) a flood control project sponsored and financed by the State and authorized and implemented pursuant to section 179-4(3).

"Flood control works", "works of improvement", "works", or "flood control facilities" mean any manmade construction undertaken to confine storm runoff within a natural watercourse, conserve such runoff, or lessen the energy and effect of abnormal tidal action, and shall include conduits, ditches, canals, levees, dikes, embankments, dams, reservoirs, breakwaters, groins, seawalls, and other appropriate facilities.

"Flood water conservation" means the confinement, storage, and beneficial utilization of storm runoff by the construction, operation, maintenance, and supervision of drainage and flood control facilities.

"Political subdivision" means any of the several counties under existence in the State by virtue of the laws of Hawaii or any legally organized district or political incorporation thereof.

"Standing body of water" means a fresh water pond, lake, or reservoir, or the Pacific Ocean along an extended shoreline or a tidal inlet such as a bay, harbor, pond, or estuary.

"United States" means the United States of America, including the agencies, instrumentalities, officers, agents, or employees thereof.

"Watercourse" or "natural watercourse" means any river, stream, gulch, gully, valley floor, or any other naturally formed channel having a bed and sides or banks in which water flows either perennially or intermittently.  "Natural watercourse" shall also include a drainage ditch in existence after seven years from installation but shall not include a ravine, swale, or similar depression within which water flows only during rainfall. [L 1961, c 34, §2; am L 1963, c 148, pt of §1; Supp, §87C-2; HRS §179-2]

Revision Note

Definitions rearranged.



§179-3 - Statewide flood control agency and program.

§179-3  Statewide flood control agency and program.  (a)  The board of land and natural resources, whose functions include under the existing laws of Hawaii, the management and administration of water resources of the State, is hereby designated as the state agency responsible for the accomplishment of the purposes of this chapter.

(b)  All flood control and flood water conservation and related activities, and any attendant powers and duties, heretofore assigned to other state departments or agencies, but not including flood disaster operations, shall be transferred to the board upon the enactment of this law.

(c)  It is declared that the general flood control plan is to be regarded as a general guide for the orderly and coordinated implementation of the statewide flood control program and the specific existing and planned flood control programs comprising the plan to be financed by state funds.  This declaration is not to be construed so as to constitute approval of the specific flood control programs included in the plan.  Nor shall this declaration be construed so as to prohibit the development of lands bordering watercourses or standing bodies of water.  The board may, from time to time, modify the plan to the extent that it finds such to be necessary or desirable. [L 1961, c 34, §3; am L 1963, c 148, pt of §1; Supp, §87C-3; HRS §179-3]



§179-4 - Powers, duties, and jurisdiction of the board.

§179-4  Powers, duties, and jurisdiction of the board.  In addition to those powers and responsibilities of the board of land and natural resources established by existing law, the board is authorized to implement the declared purposes of this chapter with regard to flood control and flood water conservation in the following manner:

(1)  Coordinate the programs and activities of all agencies of the State, in conformance with the objectives of the statewide flood control program.

(2)  Compile, evaluate, interpret, and disseminate information for technical use and for the general information and education of the people of the State.

(3)  Render technical assistance to the political subdivisions and other agencies of the State only upon request of the affected agencies in matters of master planning, zoning, qualifying for, and constructing federal and state flood control projects, the training of flood fighting units, and related flood control activities.

(4)  With regard to federal flood control projects:

(A)  Review plans submitted by federal agencies for state approval and make appropriate recommendations to the governor;

(B)  Formulate and recommend to the legislature a general policy for state participation with the political subdivisions in the assurances of local cooperation required by federal flood control acts;

(C)  Review requests from political subdivisions for financial assistance in meeting local participation requirements and make appropriate recommendations to the legislature; and

(D)  Execute and administer agreements with political subdivisions to implement state assurances of participation in federal flood control projects.

(5)  For meritorious proposed projects which do not meet feasibility standards for federal flood control projects:

(A)  Formulate state feasibility criteria and project funding procedures;

(B)  Study, evaluate, and determine the feasibility of proposed projects in accordance with established criteria and make recommendations to the legislature;

(C)  Execute and administer agreements with political subdivisions to assure compliance with the conditions of state projects; and

(D)  Design, prepare plans and specifications, obtain bids, let contracts, and supervise the construction of state flood control works.

(6)  With regard to projects initiated and financed entirely by political subdivisions, render coordination and aid only if requested by the respective agencies.

(7)  With regard to state ownership of drainageways, coordinate the resolution of drainageway maintenance problems with the appropriate state agency or agencies.

(8)  With regard to multiple jurisdiction of drainageways, the board shall coordinate the resolution of drainageway maintenance problems with all affected political subdivisions.

(9)  With regard to certain streambeds, streambanks, and drainageways whose ownership is not claimed nor determined, the board shall coordinate the resolution of streambed, streambank, and drainageway maintenance problems with the appropriate state agency or agencies.

(10)  The board may promulgate rules to implement this chapter. [L 1961, c 34, §4; am L 1963, c 148, pt of §1; Supp, §87C-4; HRS §179-4; am L 1986, c 121, §3]

Cross References

County maintenance of streams and drainageways, see §46-11.5.






HRS0179D

§179D-1 - Short title.

PART I.  GENERAL PROVISIONS

Note

Sections 179D-1 to 179D-9 designated as Part I by L 2007, c 262, §2.

§179D-1  Short title.  This chapter shall be known and may be cited as the "Hawaii Dam and Reservoir Safety Act of 2007". [L 1987, c 199, pt of §1; am L 2007, c 262, §3]



§179D-2 - Declaration of purpose.

§179D-2  Declaration of purpose.  The purpose of this chapter is to provide for the inspection and regulation of construction, enlargement, repair, alteration, maintenance, operation, and removal of all dams or reservoirs to protect the health, safety, and welfare of the citizens of the State by reducing the risk of failure of the dams or reservoirs.  The legislature finds and declares that the inspection and regulation of all dams or reservoirs are properly a matter of regulation under the police powers of the State, unless specifically exempted.

The board shall have jurisdiction of all dams and reservoirs until the department has completed its statewide inspections and has established and implemented rules and criteria for a five year dams and reservoirs inspection and classification processes and the board declares which dams or reservoirs are to be removed from its jurisdiction. [L 1987, c 199, pt of §1; am L 2007, c 262, §4]



§179D-3 - Definitions.

§179D-3  Definitions.  The following terms, whenever used and referred to in this chapter, shall have the following meanings, unless a different meaning clearly appears in the context:

"Application approval" means authorization in writing issued by the board to an owner who has applied to the board for permission to construct, enlarge, repair, alter, remove, maintain, or operate a dam or reservoir and that specifies the condition or limitations under which work is to be performed by the owner or under which approval is granted.

"Appurtenant works" or "appurtenance" means any structure, such as spillways in the dam or separate therefrom, the reservoir and its rim, low level outlet works, and water conduits, such as tunnels, pipelines, or penstocks, through the dam or its abutment.

"Board" means the board of land and natural resources.

"Certificate of approval to impound" means authorization in writing issued by the board to an owner of an existing dam or reservoir, or an owner who has completed construction, enlargement, repair, or alteration of a dam or reservoir, that specifies the conditions or limitations under which the dam or reservoir is to be maintained and operated.

"Dam" means any artificial barrier, including appurtenant works that impounds or diverts water and that:

(1)  Is twenty-five feet or more in height from the natural bed of the stream or watercourse measured at the downstream toe of the barrier, or from the lowest elevation of the outside limit of the barrier if it is not across a stream channel or watercourse to a maximum water storage elevation;

(2)  Has an impounding capacity at maximum water storage elevation of fifty acre-feet or more.  This chapter shall not apply to any artificial barrier that is less than six feet in height regardless of storage capacity or that has a storage capacity at maximum water storage elevation less than fifteen acre-feet regardless of height; or

(3)  Meets additional criteria or is specifically exempt as determined pursuant to rules adopted by the board.

"Department" means the department of land and natural resources.

"Emergency" includes but is not limited to breaches and all conditions leading to or causing a breach, overtopping, or any other condition in a dam or reservoir and its appurtenant works that may be construed as unsafe or threatening to life and property.

"Enlargement" means any change in or addition to an existing dam or reservoir that raises or may raise the water storage elevation of the water impounded by the dam or reservoir.

"Hazard potential" means the possible adverse incremental consequences that result from the release of water or stored contents due to the failure of the dam or reservoir or the misoperation of the dam, reservoir, or appurtenances.  The hazard potential classification of a dam or reservoir shall not reflect in any way on the current condition of the dam or reservoir and its appurtenant works, including the dam's or reservoir's safety, structural integrity, or flood routing capacity.

"High hazard" means a dam's or reservoir's failure will result in probable loss of human life.

"Low hazard" means a dam's or reservoir's failure will result in no probable loss of human life and low economic loss or environmental loss, or both.  Economic losses are principally limited to the owner's property.

"Operator" means any person who controls, manages, maintains, or supervises the condition and functions of a dam or reservoir.

"Owner" means any person who has a right, title, or interest in or to the dam or reservoir or to the property upon which the dam, reservoir, or appurtenant works is located or proposed to be located.

"Person" means any natural person, partnership, firm, association, organization, corporation, county, county authority, trust, receiver or trustee, limited liability company, limited liability partnership, or company, or any state department, agency, or political subdivision, or any other commercial or legal entity.  Whenever used in a section prescribing and imposing a penalty or sanction, the term "person" includes the members of an association or organization, and the officers of a corporation, company, county, or county authority.

"Physical clear access" means a roadway or path that allows timely access for inspection to a dam, reservoir, and its appurtenant works.  If by a roadway, the roadway shall be maintained in an accessible condition by a four-wheel drive vehicle even during inclement weather conditions.

"Probable" means more likely than not to occur; reasonably expected; realistic.

"Removal" means complete or partial elimination of the dam or reservoir embankment or structure to restore the approximate original topographic contours of the valley.

"Reservoir" means any basin that contains or will contain water impounded by a dam, including appurtenant works.

"Significant hazard" means a dam's or reservoir's failure will result in no probable loss of human life but can cause major economic loss, environmental damage, disruption of lifeline facilities, or impact other concerns.  Significant hazard potential classification dams or reservoirs are often located in predominantly rural or agricultural areas but could be located in areas with population and significant infrastructure. [L 1987, c 199, pt of §1; am L 2007, c 262, §5]



§179D-4 - Liability for damages.

§179D-4  Liability for damages.  (a)  Nothing contained in this chapter shall be construed to constitute a waiver of any immunity of the State and no action or failure to act under this chapter shall be construed to create any liability in the State, board, department, or its officers or employees, for the recovery of damages caused by the action or failure to act.

(b)  Nothing in this chapter and no order, action, or advice of the State, board, department, or any representative thereof, shall be construed to relieve an owner or operator of a dam or reservoir of the legal duties, obligations, or liabilities incident to the ownership or operation of a dam or reservoir; provided that an owner or operator of a dam or reservoir shall not be liable for damages as a result of only natural causes such as earthquakes of an average recurrence interval of one thousand years, hurricanes, or extraordinary rains of an average recurrence interval in excess of two hundred fifty years.

(c)  The State assumes no ownership obligations, responsibilities, or liability for any action pursuant to section 179D-24. [L 1987, c 199, pt of §1; am L 2007, c 262, §6]



§179D-5 - REPEALED.

§179D-5  REPEALED.  L 2007, c 262, §11.



§179D-6 - General powers and duties of the board of land and natural resources.

§179D-6  General powers and duties of the board of land and natural resources.  (a)  All dams or reservoirs in the State shall be under the jurisdiction of the board until the board declares which dams or reservoirs are to be removed from its jurisdiction.

(b)  The board shall administer the dam and reservoir safety program established by this chapter.  In carrying out this chapter, the board shall cooperate, advise, consult, contract, and enter into cooperative agreements with the United States government or any of its agencies, other state agencies, and the county governments or any of their agencies.  In the performance of its duties, the board shall:

(1)  Establish by rules adopted under chapter 91, policies, requirements, or standards governing the design, construction, operation, maintenance, enlargement, alteration, repair, removal, and inspection of dams, reservoirs, and appurtenant works for the protection of life and property from structural failure of dams and reservoirs;

(2)  Conduct investigations and the collection of data, including technological advances made in dam and reservoir safety practices elsewhere, as may be needed for the proper review and study of the various features of the design, construction, repair, removal, inspection, operation, maintenance, alteration, and enlargement of dams, reservoirs, and appurtenant works.  The board may require submittal of reports of investigations from all owners;

(3)  Conduct investigations and require reports from all owners to be made from time to time, including watershed investigations and studies, as may be necessary to keep abreast of developments affecting stream runoff and as required to facilitate its decisions;

(4)  Be authorized to enter upon such private property of the dam or reservoir as may be necessary in making, at the owner's expense, any investigation or inspection required or authorized by this chapter.  The entry shall not constitute a cause of action in favor of the owner of the land, except for damages resulting from wilful acts or negligence by the board or its agents;

(5)  Require the owners to apply for, and obtain from the board written approval of plans and specifications on the construction of any new dam or reservoir or the enlargement of any dam or reservoir prior to commencement of any work;

(6)  Require the owners to file an application and secure the written approval of the board before commencing the repair, alteration, or removal of a dam or reservoir, including the alteration or removal of a dam or reservoir so that it no longer constitutes a dam or reservoir as defined in this chapter.  Repairs shall not be deemed to apply to routine maintenance not affecting the safety of the structure;

(7)  Require owners to secure the written approval of the board to impound water;

(8)  Require fees to cover the board's costs in carrying out the administration of dam and reservoir safety;

(9)  Cooperate with all public and private agencies created for the purpose of enhancing dam and reservoir safety activities and training, assist these organizations and agencies in coordinating the use of their facilities, and participate in the exchange of ideas, knowledge, and data with these organizations and agencies;

(10)  Prepare, publish, and issue printed pamphlets, bulletins, or advisories, or conduct training as the board deems necessary for the dissemination of information to the public;

(11)  Appoint and remove agents and employees, including hearing officers, specialists, and consultants, as necessary to carry out the purposes of this chapter, who may be engaged by the board without regard to the requirements of chapter 76;

(12)  Catalog and maintain an inventory of all regulated dams and reservoirs in the State pursuant to this chapter without regard to chapter 91;

(13)  Establish similar or consistent hazard potential classifications in conjunction with other applicable state or federal guidelines for all regulated dams and reservoirs in the State pursuant to this chapter without regard to chapter 91;

(14)  Examine and approve or disapprove applications for approval of construction, enlargement, repair, alteration, or removal of a dam or reservoir and applications for certificates of approval to impound;

(15)  Order the suspension, revocation, or both, of any application approval or certificate of approval to impound for any act or failure to comply with this chapter or with any rules or orders adopted pursuant to this chapter, or with any of the conditions contained in or attached to the application approval or certificate of approval to impound;

(16)  Issue orders requiring the adoption by an owner of remedial measures necessary for the safety of life or public or private property, or for carrying out this chapter or rules issued under this chapter;

(17)  Order the immediate cessation of any act that is started or continued without an application approval or certificate of approval to impound as required by this chapter;

(18)  Enter private property and immediately take actions necessary to provide protection to life or property at the owner's expense, including removal of the dam or reservoir.  The entry shall not constitute a cause of action in favor of the owner of the land, except for damages resulting from wilful acts or gross negligence by the board or its agents;

(19)  Recover from the owner, in the name of the State, the expenses incurred in taking any action required by the owner of the dam or reservoir in the same manner debts are recoverable by law;

(20)  Assess civil penalties for violation of this chapter or any rule or standard adopted or order issued by the board pursuant to this chapter;

(21)  Place liens, as needed, on the owner's property, to be collected as delinquent taxes against the lands and property, if the owner neglects to pay any costs, expenses, or penalties chargeable to the owner under this chapter or any rule, order, or condition adopted, issued, or required under this chapter;

(22)  With the assistance of the attorney general, institute and prosecute all court actions that may be necessary to obtain the enforcement of any order issued by the board in carrying out this chapter; and

(23)  Take any and all other actions as may be necessary to carry out this chapter. [L 1987, c 199, pt of §1; am L 2007, c 262, §7]



§179D-7 - Administrative and judicial review.

§179D-7  Administrative and judicial review.  (a)  The findings and order of the board, and the board's approval or disapproval of an application issued by the State are final, conclusive, and binding upon all owners, state agencies, and other government agencies, regulatory or otherwise, as to the safety of design, construction, enlargement, repair, alteration, removal, maintenance, and operation of any dam or reservoir.  The board's approval of an application or a certificate of approval to impound shall not be considered final if it can be demonstrated to the board that the board's approval of the relevant application or certificate of approval was based on one or more misrepresentations.

(b)  Any person who is aggrieved or adversely affected by an order or action of the board shall be entitled to administrative and judicial review in accordance with chapter 91; provided that the order or action shall remain in force until modified or set aside on appeal. [L 1987, c 199, pt of §1; am L 2007, c 262, §8]



§179D-8 - Violations; penalties.

§179D-8  Violations; penalties.  (a)  Except as otherwise provided by law, the board may set, charge, and collect administrative penalties and recover administrative fees and costs, including attorney's fees and costs, or bring legal action to recover administrative penalties, fees, and costs, including attorney's fees and costs, or payment for damages or for the cost to correct damages resulting from a violation of this chapter or any rule, order, or condition adopted, issued, or required under this chapter.  The administrative penalty shall not exceed $25,000 per day of a violation, and each day during which the violation continues shall constitute an additional, separate, and distinct violation.  The board shall effectuate rules, procedures, and fee schedules to carry out the purposes of this section.

(b)  Any person who negligently or after written notice to comply, violates this chapter or any rule, order, or condition adopted, issued, or required under this chapter, or knowingly obstructs, hinders, or prevents the department's agents or employees from performing duties under this chapter, shall be guilty of a class C felony, and upon conviction thereof, shall be punished as follows:

(1)  For a first conviction, by a mandatory fine of not less than $2,500 but not more than $25,000 per day of violation, imprisonment, or both; and

(2)  For a second or subsequent conviction, by a mandatory fine of not less than $5,000 but not more than $50,000 per day of violation, imprisonment, or both.

(c)  Any criminal action against a person for any violation of this chapter shall not preclude the State from pursuing civil legal action to recover administrative penalties, fees, and costs against that person.  Any civil action against a person to recover administrative penalties, fees, and costs for any violation of this chapter or any rule, order, or condition adopted, issued, or required under this chapter shall not preclude the State from pursuing any criminal action against that person.

(d)  With the assistance of the attorney general, the board may seek an injunction and damages in the enforcement of this chapter.

(e)  All penalties, fees, and costs collected pursuant to this section or rules adopted by the board pursuant to this chapter, shall be deposited in the dam and reservoir safety special fund. [L 1987, c 199, pt of §1; am L 2007, c 262, §9]



§179D-9 - Enactment of rules.

§179D-9  Enactment of rules.  The department shall adopt the necessary rules not later than one and one-half years after July 1, 2007. [L 1987, c 199, pt of §1; am L 2007, c 262, §10]



§179D-21 - Certificate of approval to impound.

[PART II.]  DAM AND RESERVOIR SAFETY

[§179D-21]  Certificate of approval to impound.  No owner of a dam or reservoir shall impound water without a valid certificate of approval to impound water at the dam or reservoir. [L 2007, c 262, pt of §1]



§179D-22 - Entry upon property.

[§179D-22]  Entry upon property.  (a)  The department shall have the right to direct and conduct investigations as it may reasonably deem necessary to carry out its duties as prescribed in this part.  For this purpose, the agents or employees of the department or any authorized representatives may enter at reasonable times, without prior notice, any property, public or private, for the purpose of investigating the condition, construction, or operation of any dam, reservoir, or other artificial barrier dealt with in this chapter; provided that if an emergency situation arises as determined by the department, the agents or employees of the department, or any authorized representatives shall have the right to enter without prior notice, any property, public or private, for the purpose of investigating the condition, construction, or operation of any dam, reservoir, or other artificial barrier subject to this chapter, and to take any remedial actions, without a search warrant or liability for trespass.

(b)  It shall be unlawful for any person to refuse entry or access to any authorized representative of the department who requests entry for purposes of inspection and who presents appropriate credentials.  It shall also be unlawful to obstruct, hamper, or interfere with any representative while in the process of carrying out the representative's official duties.

(c)  Notwithstanding any other provision of law to the contrary, the board and its agents, engineers, and other employees, for the purposes of enforcing this chapter, may enter upon any land or water in the State that is the subject of an inspection, investigation, or remedial actions without a search warrant or liability for trespass. [L 2007, c 262, pt of §1]



§179D-23 - Injunctive relief.

[§179D-23]  Injunctive relief.  Whenever in the judgment of the department any person has engaged in or is about to engage in any act or practice that constitutes or will constitute an unlawful action under this chapter, the department may apply to the circuit court of the county in which the unlawful act or practice has been or is about to be engaged in, or in which jurisdiction is appropriate, for an order enjoining the act or practice, or for an order requiring compliance with this chapter.  Upon a showing by the department that a person has engaged in or is about to engage in any unlawful act or practice, a permanent or temporary injunction, restraining order, or other order shall be granted without the necessity of showing lack of an adequate remedy at law. [L 2007, c 262, pt of §1]



§179D-24 - Emergency actions.

[§179D-24]  Emergency actions.  (a)  If, in the opinion of the department, conditions of any dam or reservoir are so dangerous to the health and safety of life or property as to not permit time for issuance and enforcement of an order relative to construction, modification, maintenance, or repair of the dam or reservoir, or the dam or reservoir is threatened by any large flood or other natural disaster, the department may immediately employ remedial measures necessary to protect life and property.

(b)  The department shall provide coordination and assistance to the proper state or county agency or agencies to maintain control of any dam or reservoir that, pursuant to subsection (a), has been determined to be dangerous to life or property until the dam or reservoir is deemed safe, or until any emergency conditions that precipitated taking control of the dam or reservoir, pursuant to subsection (a), have been abated.  The department may determine the proper time at which to relinquish control of the dam or reservoir.

(c)  Any necessary and reasonable costs and expenses incurred by the department in fulfilling the duties mandated by subsections (a) and (b) in connection with a remedial or emergency action shall be recoverable by the department from the owner of any dangerous or threatened dam or reservoir.

(d)  Any owner failing or refusing, after written notice has been given, to pay the reasonable costs and expenses incurred by the department pursuant to subsection (c) shall be, upon complaint by the department to the attorney general, subject to reasonable attorney fees incurred in the recovery of the costs and expenses.

(e)  All moneys collected by the department pursuant to subsection (c) shall be credited to the dam and reservoir safety special fund created in section 179D-25.

(f)  If a condition arises that in the opinion of the department may pose a danger to the health and safety of persons or property and sufficient time permits, the board may issue orders reciting the existence of the condition and require any actions the board deems necessary.  Any person to whom an order is directed, may challenge the order, but shall immediately comply with the order, pending disposition of the person's challenge.  The board shall give precedence to a hearing on the challenge over all other pending matters.

(g)  The legislature finds and declares that emergency actions under this section are in the public interest and for the public health, safety, and general welfare of the State, and authorizes the board to take any necessary actions. [L 2007, c 262, pt of §1]



§179D-25 - Establishment of dam and reservoir safety special fund.

[§179D-25]  Establishment of dam and reservoir safety special fund.  (a)  There is established in the department a special fund, to be designated the dam and reservoir safety special fund.  The fund shall be administered by the board.  The following shall be deposited into the dam and reservoir safety special fund:

(1)  Appropriations by the legislature;

(2)  All fees and administrative charges collected under this chapter or any rule adopted thereunder;

(3)  Moneys collected as fines or penalties imposed under this chapter or any rule adopted thereunder;

(4)  Moneys derived from public or private sources to benefit dam and reservoir safety;

(5)  Moneys collected in full or partial satisfaction of liens created under this chapter;

(6)  Any moneys collected from the sale of retail items by the department relating to dam and reservoir safety;

(7)  Any other moneys collected pursuant to this chapter or any rules adopted thereunder; and

(8)  Moneys derived from interest, dividends, or other income from other sources.

(b)  The board may expend moneys from the dam and reservoir safety special fund for:

(1)  Conducting investigations, research, and the collection of data, including technological advances made in dam and reservoir safety practices elsewhere;

(2)  Conducting investigations, monitoring, and inspection programs and activities, and enforcement;

(3)  Preparing and disseminating information to the public concerning activities authorized under this chapter;

(4)  Training and providing educational activities for department staff and dam and reservoir owners;

(5)  Employing any necessary remedial measures to protect persons and property in accordance with this chapter;

(6)  The costs and expenses of the coordination, assistance, control, regulation, abatement, and inspection provided by this chapter; and

(7)  Other purposes for the administration of the dam and reservoir safety program under this chapter or any rule adopted thereunder, including but not limited to funding permanent or temporary positions that may be appointed without regard to chapter 76.

The board shall provide coordination and assistance to the proper state or county agency or agencies to control any dam, reservoir, and appurtenances subject to section 179D-24 until they have been rendered safe or the emergency has terminated.

(c)  Moneys on balance in the dam and reservoir safety special fund at the close of each fiscal year shall remain in that fund and shall not be transferred or lapsed to the credit of the general fund. [L 2007, c 262, pt of §1]

Note

Transfer of certain interest earnings to general fund until June 30, 2015.  L 2009, c 79, §30(a)(6).



§179D-26 - Liens.

[§179D-26]  Liens.  (a)  Costs of construction, enlargement, repair, alteration, or removal work done to render a dam, reservoir, or appurtenances safe shall constitute a statutory lien against all property of the owner.  Notwithstanding any other law to the contrary, the lien shall be considered prior and superior to all other mortgages, liens, or encumbrances of record even if those other mortgages, liens, or encumbrances were filed before the lien pursuant to this subsection becomes due.

(b)  Liens pursuant to subsection (a) may be perfected and foreclosed in advance of construction, enlargement, repair, alteration, or removal or after completion of the construction, enlargement, repair, alteration, or removal.  If perfected in advance, the lien shall be perfected by the filing of an affidavit of the board setting forth the estimate of the costs of construction, enlargement, repair, alteration, or removal within the county in which the dam or reservoir is located in the same manner as prescribed for mechanic's liens.  When the affidavit is filed, the amount set forth in the affidavit shall be a lien in that amount against all property of the owner.  If the actual cost of construction, enlargement, repair, alteration, or removal exceeds the estimated cost, the board may amend the affidavit setting forth the additional estimated cost.  If the estimated cost exceeds the actual costs of construction, enlargement, repair, alteration, or removal at completion, the board shall file an amended affidavit at completion.  If a lien is perfected in advance and the construction, enlargement, repair, alteration, or removal is not commenced within two years from the date of perfection, the lien shall be void.  The board shall file a satisfaction of lien upon payment of the costs of construction, enlargement, repair, alteration, or removal by the owner. [L 2007, c 262, pt of §1]



§179D-27 - Dams and reservoirs completed prior to July 6, 2007.

[§179D-27]  Dams and reservoirs completed prior to July 6, 2007.  (a)  Every owner of a dam or reservoir that falls within the definition of a dam or reservoir in this chapter and was completed prior to July 6, 2007 shall file with the board a separate application for a certificate of approval to impound and any other supporting information as required by the board for each dam or reservoir.  Each application shall also be accompanied by application fees as required by the board.  During the application process for a certificate of approval to impound, the owner or operator of a dam or reservoir may continue to impound water, unless the board determines that the dam or reservoir may pose a danger to the health and safety of persons or property.

(b)  The board shall give notice to file an application for certificate of approval to impound to owners of dams or reservoirs who have failed to file such applications as required by this chapter.

(c)  The notice provided for in this section shall be delivered by certified mail to the owner at the owner's last address of record in the office of the county tax assessor in which the dam or reservoir is located.  The mailing shall constitute service.

(d)  The board shall make inspections of any dams and reservoirs, unless the data, records, and inspection reports on file with it are found adequate to enable a determination of whether or not the certificate of approval to impound should be issued.

(e)  The board shall require owners of the dams and reservoirs to perform at their expense any work or tests as may reasonably be required to disclose information sufficient to enable the board to determine whether to issue certificates of approval to impound, or to issue orders directing further work at the owner's expense necessary to safeguard life and property.  For this purpose, the board may require an owner or operator to lower the water level of, or to drain, the dam or reservoir.

(f)  If, upon inspection or upon completion to the satisfaction of the board of all work that may be ordered, the board finds that the dam and reservoir are safe to impound water, a certificate of approval to impound shall be issued.  The board may find that the dam or reservoir will not safely impound water and may refuse to issue a certificate of approval to impound.  Upon finding that the dam or reservoir is unsafe to impound water, the board shall issue a written notice to the owner.  After receipt of the notice, the owner shall no longer cause or allow the dam and reservoir to impound water. [L 2007, c 262, pt of §1]

Revision Note

"July 6, 2007" substituted for "effective date of this Act" and "the effective date of this Act" respectively.



§179D-28 - Dams and reservoirs under construction, enlargement, repair, alteration, or removal before July 6, 2007.

[§179D-28]  Dams and reservoirs under construction, enlargement, repair, alteration, or removal before July 6, 2007.  (a)  Any dam or reservoir that falls within the definitions of a dam or reservoir in this chapter and which the board finds was under construction, enlargement, repair, alteration, or removal, and based on its findings not more than ninety per cent constructed, enlarged, repaired, altered, or removed on July 6, 2007, except as provided in subsection (b), shall be subject to the same provisions in this section as a dam or reservoir commenced after that date.  Every owner of a dam or reservoir subject to this section shall file an application with the board for the board's written application approval of the plans and specifications for the dam or reservoir.

(b)  Construction, enlargement, repair, alteration, or removal work on the dam or reservoir may proceed; provided an application for approval of the plans and specifications is filed; until:

(1)  An application approval is received by the owner approving the dam or reservoir; or

(2)  An order is received by the owner specifying how the construction, enlargement, repair, alteration, or removal must be performed to render the dam or reservoir safe.

After receipt of an application approval or order specifying how construction, enlargement, repair, alteration, or removal of the dam or reservoir must be performed, work thereafter must be in accordance with the application approval or order. [L 2007, c 262, pt of §1]

Revision Note

"July 6, 2007" substituted for "effective date of this Act" and "the effective date of this Act" respectively.



§179D-29 - Annual report.

[§179D-29] Annual report.  The department shall submit an annual report to the governor and the legislature by January 5 of each year concerning the activities of the department relating to this chapter for the preceding fiscal year.  The report shall include but not be limited to information on the following:

(1)  Approvals of plans and specifications for the construction of dams and reservoirs and for alterations, modifications, repairs, removal, and enlargements of any dams and reservoirs;

(2)  A listing of dam and reservoir safety inspections made;

(3)  Use of appropriated funds;

(4)  Rules adopted or amended;

(5)  Enforcement orders and proceedings;

(6)  Dam and reservoir failures and department evaluations of the reasons for the failure, if known; and

(7)  Any other available data regarding the effectiveness of the State's dam and reservoir safety program. [L 2007, c 262, pt of §1]



§179D-30 - Dam and reservoir owners; general requirements and responsibilities.

[§179D-30]  Dam and reservoir owners; general requirements and responsibilities.  Dam and reservoir owners subject to regulation under this chapter shall, among other general requirements and responsibilities:

(1)  Maintain an operation and maintenance plan, including an owner or operator, as the case may be, inspection and monitoring program, with written, regularly scheduled reports to the board, to maintain and keep the structure, its appurtenant works, and access in the state of repair and operating condition required by the exercise of due care, with regard for the safety of persons or property, sound and accepted engineering principles, and the rules adopted by the board;

(2)  Establish an emergency action plan for high and significant hazard potential dams and reservoirs and provide this plan to the board, state and county civil defense agencies, and other necessary parties, with regard for the safety of persons or property, sound and accepted engineering principles, and the rules adopted by the board;

(3)  Cooperate with the board's agents, engineers, and employees in carrying out this chapter;

(4)  Facilitate access by any necessary state agencies or authorized representative, to the dam, reservoir, or appurtenances.  Access by a four-wheeled-drive vehicle to the dam or reservoir site, and appurtenances if required by the board, shall be maintained at all times; provided that if vehicular access to the dam or reservoir site cannot be maintained during periods of inclement weather, the dam or reservoir owner for high and significant hazard potential dams or reservoirs shall have redundant early warning systems in place, as approved by the board; and

(5)  Furnish upon request the plans, specifications, operating and maintenance data, or other information that is pertinent to the dam and reservoir structure and appurtenances as indicated in this chapter. [L 2007, c 262, pt of §1]






CHAPTER 180 - SOIL AND WATER CONSERVATION DISTRICTS

§180-1 - Definitions.

§180-1  Definitions.  Whenever used in this chapter:

"Director" means a member of the governing body of a district;

"District" or "soil and water conservation district" means a governmental subdivision of this State, and a public body corporate and politic, organized in accordance with this chapter;

"Due notice" means notice given during a ten-day period by publication or if no means of publication is available by posting at a reasonable number of conspicuous places within the affected area;

"Land occupier" or "occupier of land" includes any person, firm, or corporation who leases or holds title to lands for agricultural designation or use within a district organized, or to be organized, under this chapter. [L 1947, c 191, §3; RL 1955, §28-2; am L Sp 1959 2d, c 1, §38; am L 1961, c 53, §1; HRS §180-1; am L 1991, c 94, §2]



§180-2 - General powers and duties of department.

§180-2  General powers and duties of department.  The department of land and natural resources shall keep a record of its official actions, and may perform such acts, and promulgate such rules and regulations as may be necessary for the execution of its functions under this chapter.  It may call upon the attorney general for legal services, or employ its own counsel in conformity with section 103D-209(b).  It may delegate to any member, agent or employee, such powers and duties as it may deem proper.  Upon request of the department, other agencies of the state government shall, insofar as available appropriations and resources will permit, assign staff members or personnel to the department, and make such reports, surveys, or studies as the department may request. [L 1947, c 191, pt of §4; RL 1955, §28-5; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; am L 1967, c 145, §§1, 2; HRS §180-2; am L Sp 1993, c 8, §53]



§180-3 - Additional powers and duties of department.

§180-3  Additional powers and duties of department.  The department of land and natural resources may:

(1)  Offer appropriate assistance to the directors of districts in carrying out their powers and programs;

(2)  Keep districts informed of the activities of other such districts and facilitate cooperation between them;

(3)  Coordinate district programs so far as that may be done by advice and consultation;

(4)  Obtain the assistance of the United States and of other state agencies in the work of the districts;

(5)  Disseminate information throughout the State concerning district activities and programs and encourage the formation of districts in appropriate areas. [L 1947, c 191, pt of §4; RL 1955, §28-6; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; am L 1967, c 145, §§1, 2; HRS §180-3]



§180-4 - Creation of soil and water conservation districts; petition.

§180-4  Creation of soil and water conservation districts; petition.  Occupiers of land representing a total of twenty-five or more votes lying within an area proposed to be organized into a district may file a petition with the department of land and natural resources asking that the district be organized.  The department shall prescribe the form of the petitions, which shall state:

(1)  The proposed name of the district, and

(2)  A general description of the area proposed to be organized as a district.

Where more than one petition is filed covering parts of the same territory, the department may consolidate the petitions.  The area of a district need not be contiguous but shall not include any of the area of any other district. [L 1947, c 191, pt of §5; RL 1955, §28-7; am L Sp 1959 2d, c 1, §22; am L 1961, c 53, §1 and c 132, §2; am L 1967, c 145, §§1, 2; HRS §180-4]



§180-5 - Hearing on petition.

§180-5  Hearing on petition.  Within thirty days after the filing of such a petition, the department of land and natural resources shall cause due notice to be given of a public meeting to consider the question of the need for the creation of the district, whether local public sentiment is in favor of its creation and the area that should be included within its boundaries.  After such meeting, if the department determines that there is a need for the district and public sentiment favors its creation, it shall define the boundaries for the proposed district.  Should the department deny any petition to organize a district, subsequent petitions covering the same or substantially the same area may be filed with the department after six months after the date of the denial of the petition. [L 1947, c 191, pt of §5; RL 1955, §28-8; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; am L 1967, c 145, §§1, 2; HRS §180-5]



§180-6 - Referendum on creation; election of officers.

§180-6  Referendum on creation; election of officers.  After the department of land and natural resources has determined that there is need for and local public sentiment is in favor of the creation of a proposed district it shall, within a reasonable time, give due notice of and hold a referendum upon the question of the creation of the district, and, at the same time, hold an election to elect three directors for the district.  Nominating petitions may be filed with the department to nominate candidates for directors but must be filed at least ten days prior to the election and must be subscribed by occupiers of lands representing a total of twenty-five or more votes within the proposed district.  Land occupiers may sign more than one such petition.

Occupiers of lands lying within the proposed district shall be entitled to vote on the proposition of the creation of the district and in the election of district directors.  Voting shall be by ballots on which shall appear the words "For Creation of the--Soil and Water Conservation District," and "Against Creation of the--Soil and Water Conservation District," with a square before each proposition and a direction to mark the square before one or the other of the propositions as favored by the voter.  The names of candidates nominated for district directors shall also appear on ballots with a square before each name and a direction to mark the square before any three names to indicate the voter's preference; provided that if the number of candidates nominated for district directors does not exceed the number of vacancies, the department of land and natural resources shall certify the election of the candidates nominated.  The department shall adopt rules and regulations relating to the conduct and payment of all expenses relating to the referenda and elections.

Any other provision contained in this chapter to the contrary notwithstanding, a referendum upon the question of the creation of the district need not be held if the petition asking for the organization of the district is signed by all of the land occupiers within the same. [L 1947, c 191, pt of §5; RL 1955, §28-9; am L 1959, c 39, §1; am L Sp 1959 2d, c 1, §22; am L 1961, c 53, §1 and c 132, §2; am L 1967, c 145, §§1, 2; HRS §180-6; am L 1969, c 140, §1]



§180-7 - Determining feasibility of operation of district.

§180-7  Determining feasibility of operation of district.  The department of land and natural resources shall, within a reasonable time thereafter, determine whether the operation of the proposed district would be administratively practicable and feasible; provided that it shall not have the authority to determine in favor of the creation of the district unless at least a majority of the votes cast in the referendum shall have been cast in favor thereof.  In making such determination and in determining the need for a proposed district, the department shall give due regard to the topography, composition of soils, distribution of erosion, prevailing land use practices within the proposed district, the probable expense of carrying on erosion control operations within the district and other relevant geographical, physical, economic, and social factors.  If the department determines in favor of the creation of a district it shall make public the result of the election to elect directors.  The three candidates who receive the largest number, respectively, of the votes cast in the election, shall be the elected directors for the district and the department shall appoint two directors to act with the three elected directors as the governing body of the district. [L 1947, c 191, pt of §5; RL 1955, §28-10; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; am L 1967, c 145, §§1, 2; HRS §180-7]



§180-8 - Organization of district.

§180-8  Organization of district.  To complete the organization of the district, the department of land and natural resources shall present to the lieutenant governor a statement setting out the name of the district and its boundaries, and certifying that the procedures prescribed in this chapter for the organization of a district have been fully complied with in organizing this district.  The statement shall request the lieutenant governor to issue a certificate of organization to the district.  The lieutenant governor shall record the statement in the lieutenant governor's office and shall issue to the directors of the district a certificate, under the seal of the State, of the due organization of the district. [L 1947, c 191, pt of §5; RL 1955, §28-11; am L Sp 1959 2d, c 1, §§9, 22; am L 1961, c 132, §2; am L 1967, c 145, §§1, 2; HRS §180-8; gen ch 1985]



§180-9 - Renewal of petition to create.

§180-9  Renewal of petition to create.  After six months after the date of a determination by the department of land and natural resources that the operation of a proposed district would not be administratively practicable and feasible, subsequent petitions covering the same or substantially the same territory may be filed as aforesaid. [L 1947, c 191, pt of §5; RL 1955, §28-12; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; am L 1967, c 145, §§1, 2; HRS §180-9]



§180-10 - Adding territory; petition.

§180-10  Adding territory; petition.  Petitions for adding territory to an existing district may be filed with the department of land and natural resources and the proceedings herein provided for the organization of a district shall be observed in such case.  Where the number of land occupier votes in the area proposed to be added is less than twenty-five, the petition may be filed when signed by a majority of such occupiers and in such case no referendum need be held. [L 1947, c 191, pt of §5; RL 1955, §28-13; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; am L 1967, c 145, §§1, 2; HRS §180-10]



§180-11 - Consolidating districts; petition.

§180-11  Consolidating districts; petition.  Petitions for the consolidation of two or more districts may be filed with the department of land and natural resources.  The petitions must be signed by a majority of the members of the governing body, or by twenty-five or more land occupier votes in, each district proposed to be consolidated.  In such event the procedures herein provided for organizing districts shall be observed, insofar as they are applicable; provided that the votes cast in the referendum on the question of consolidation shall be counted separately for each district and the department shall not have authority to determine in favor of the proposed consolidation unless a majority of the votes cast with respect to each separate district shall have been cast in favor thereof.  The provisions of sections 180-6 to 180-8 governing the selection of district governing bodies and the completion of the organization of districts shall apply to the selection of a governing body for and the completion of the organization of any new district resulting from a consolidation of districts.  The terms of office of the directors of the consolidating districts shall expire and the terms of office of the directors of the new consolidated district shall commence, upon the issuance by the lieutenant governor of a certificate of the due organization of the consolidated district.  Upon such a consolidation, all the property rights and liabilities of the several consolidating districts shall be vested in and assumed by the consolidated district. [L 1947, c 191, pt of §5; RL 1955, §28-14; am L Sp 1959 2d, c 1, §§9, 22; am L 1961, c 132, §2; am L 1967, c 145, §§1, 2; HRS §180-11]



§180-12 - Appointment, election, qualifications, and tenure of directors.

§180-12  Appointment, election, qualifications, and tenure of directors.  The terms of office of the two district directors appointed pursuant to section 180-7 shall be three years, except that those first appointed shall be for one and two years, respectively.  The terms of the three elected directors shall be three years.  Unexpired terms shall be filled by a majority vote of the district's remaining directors.  Successors to full terms shall be appointed or elected, as originally selected.  The directors shall either live or work in the districts they represent.  The districts shall conduct their own elections and submit the results to the department for certification.  Land occupiers representing individual farms, ranches, or plantations are eligible to have one vote for each one hundred acres or less lying within a district.  Each acreage can be accounted for only once, with priority voting in order of land occupier, and land owner, respectively; provided that to be eligible to vote, a land occupier shall first provide the district with its name, address, and information clearly identifying the acreage.  The directors shall designate a chairperson and may, from time to time, change the designation.  A majority of the directors shall constitute a quorum and the concurrence of a majority upon any official matter shall be necessary.  Directors shall receive no compensation for their services, but shall be entitled to necessary expenses.  They may employ and fix the compensation of such officers and employees as they may require, and shall provide for surety bonds for employees or officers who are entrusted with funds.  Directors shall keep a record of proceedings, resolutions, rules, and orders issued or adopted, and accounts of receipts and disbursements, and shall furnish to the department copies of such documents, instruments, or information concerning their activities as the department may request. [L 1947, c 191, §6; RL 1955, §28-15; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; am L 1967, c 145, §§1, 2; HRS §180-12; am L 1991, c 94, §3]



§180-13 - Powers of districts and directors.

§180-13  Powers of districts and directors.  A district organized under this chapter, and the directors thereof, shall have, in addition to other powers granted in this chapter, the power to:

(1)  Provide for and encourage surveys, investigations, and research relating to soil and water conservation, and publish and disseminate information concerning such subjects;

(2)  Provide for and encourage demonstrations relative to control and prevention of erosion and conservation of soil and water resources, and carry out preventive and control measures, on publicly owned lands within the district with the consent of the agency having jurisdiction thereof, and on other lands with the consent of the occupier of the lands;

(3)  Cooperate or enter into agreements with, and furnish financial or other aid, including machinery, equipment, fertilizer, seeds, and other material, to any agency or any occupier of lands within the district, for carrying on soil and water control conservation and operations, subject to such conditions as the directors may deem necessary;

(4)  Acquire property, real or personal, or rights or interest therein; maintain, administer, and improve the property, receive income from it, and expend the income in carrying out the purposes of this chapter; and sell, lease, or otherwise dispose of any of such property;

(5)  Construct, improve, and maintain any structures necessary for carrying out the purposes of this chapter;

(6)  Develop plans for conservation of soil and water resources and control and prevention of erosion within the district, and publish or otherwise bring them to the attention of district land occupiers;

(7)  Accept contributions in money, services, materials or otherwise from any source, and use or expend them in carrying out its operations;

(8)  Sue and be sued; have a seal, which seal shall be judicially noticed; and make and execute any necessary contracts or other instruments;

(9)  As a condition to the extending of benefits, or the performance of work upon lands under this chapter, require land occupiers to contribute money, services, materials, or otherwise to any operations conferring such benefits, and impose any other reasonable conditions therefor;

(10)  Form associations to coordinate their policies, objectives, and actions, with power to create staffs, set policies, obtain and administer soil and water conservation district program funds, provide surety bonds, coordinate soil and water conservation district projects, and conduct director training.  Other powers shall require the approval of the districts; and

(11)  Appoint associate directors to aid districts, but without director voting powers. [L 1947, c 191, §7; RL 1955, §28-16; HRS §180-13; am L 1991, c 94, §4]



§180-14 - State agencies to cooperate.

§180-14  State agencies to cooperate.  Agencies of the state government, or other governmental subdivisions of the State, which have jurisdiction over publicly owned lands lying within any soil and water conservation district, may cooperate with the district in the effectuation of programs and operations of the district.  District directors shall be given access to enter and perform work upon the lands. [L 1947, c 191, §8; RL 1955, §28-17; am L 1961, c 53, §1; HRS §180-14]

Attorney General Opinions

Cooperative agreement with Hawaii county held authorized.  Att. Gen. Op. 63-9.



§180-15 - Discontinuance of districts.

§180-15  Discontinuance of districts.  At any time after five years after the organization of a district under this chapter, any occupiers of land representing twenty-five or more votes lying within the district may petition the department of land and natural resources to terminate the existence of the district.  The department may conduct such meetings and hearings upon the petition as may be necessary and, within sixty days after the filing of such a petition, shall hold a referendum upon the proposal.  All occupiers of lands within the district shall be eligible to vote in the referendum.

After such referendum the department shall determine whether the continued operation of the district is necessary or practicable and feasible.  The department shall not have authority to determine in favor of the continued operation of the district unless a majority of the votes cast in the referendum were in favor of the continued operation.  If the department determines in favor of the discontinuance of the district, it shall certify such determination to the district directors and to the lieutenant governor.  The lieutenant governor shall issue to the directors a certificate of dissolution and record a copy of the certificate in the lieutenant governor's office.  Upon receipt of the certificate the directors shall terminate the affairs of the district.  The directors shall dispose of all property belonging to the district at public auction and pay over the proceeds into the state treasury, and render to the department, a full accounting of the properties and proceeds of the sale.  All contracts theretofore entered into, to which the district is a party, shall remain in force and effect for the period provided in the contracts.  The department shall be substituted for the district as party to the contracts.  The department shall not entertain petitions for the discontinuance of any district more often than once in five years. [L 1947, c 191, §9; RL 1955, §28-18; am L Sp 1959 2d, c 1, §§9, 22; am L 1961, c 132, §2; am L 1967, c 145, §§1, 2; HRS §180-15; gen ch 1985]



§180-16 - Budget.

§180-16  Budget.  The department of land and natural resources shall submit to the director of finance, annually the budgetary estimates and information required by chapter 37, and shall include therein estimates of the financial requirements of the department.  All contributions, moneys, and funds received by any district shall be deposited to the credit of the state general fund. [L 1947, c 191, §10; RL 1955, §28-19; am L Sp 1959 1st, c 13, §2; am L Sp 1959 2d, c 1, §§14, 22; am L 1961, c 132, §2; am L 1963, c 114, §1; am L 1967, c 145, §§1, 2; HRS 180-16; am L 1993, c 280, §51]



§180-17 - REPEALED.

§180-17  REPEALED.  L 1993, c 280, §52.






CHAPTER 180C - SOIL EROSION AND SEDIMENT CONTROL

§180C-1 - Definitions.

[§180C-1]  Definitions.  "Conservation plan" or "plan" means a plan for the control of soil erosion and sediment resulting from a land disturbing activity.

"Conservation standards" or "standards" means standards adopted within ninety days of the passage of this chapter by the department of health.

"County" means all the county governments of Honolulu, Maui, Kauai, or Hawaii.

"Department of health" or "department" shall mean the department of health of the State of Hawaii.

"Land disturbing activity" means any land change which may result in soil erosion from water or wind and the movement of sediment into state waters or onto lands in the State including, but not limited to, tilling, clearing, grading, excavating, transporting, and filling of land other than federal lands, except that the term shall not include such minor land disturbing activities as home gardens and individual home landscaping, repairs, and maintenance work.

"Persons" means any individual, partnership, firm, association, joint-venture, public or private corporation, trust, estate, commission, board, public or private institution, utility, cooperative, municipality, and other political subdivisions of the State, any interstate body or any other legal entity.

"Soil and water conservation districts" or "district" means a governmental subdivision of this State, and a public body corporate and politic, organized under chapter 180.

"State waters" means all waters, fresh, brackish or salt, around and within the State, including, but not limited to, coastal waters, streams, rivers, drainage ditches, ponds, reservoirs, canals, ground waters, and lakes; provided that drainage ditches, ponds, and reservoirs required as a part of a pollution control system are excluded. [L 1974, c 249, pt of §2]

Revision Note

Numeric designations deleted and definitions rearranged.



§180C-2 - Erosion and sediment control.

[§180C-2]  Erosion and sediment control.  (a)  The county governments, in cooperation with the soil and water conservation districts and other appropriate state and federal agencies, shall enact ordinances for the purpose of controlling soil erosion and sediment.

(b)  The ordinance for erosion and sediment control shall include but not be limited to the following:

(1)  Be based on relevant physical and developmental information concerning the watersheds and drainage basins of the county and/or State including but not limited to data relating to land use, soil, hydrology and geology, size of land area being disturbed, approximate water bodies and their characteristics, transportation, and public facilities and services.

(2)  Include such survey of land and waters as may be deemed appropriate by the county or required by any applicable law to identify areas including multi-jurisdictional and watershed areas with critical erosion and sediment problems.

(3)  Contain standards for various types of soil and land uses, which standards shall include criteria, techniques, and methods for the control of erosion and sediment resulting from land disturbing activities.

(4)  Include a provision whereby standards shall be deemed met if it can be shown that the land is being managed in accordance with soil conservation practices acceptable to the applicable soil and water conservation district directors, and that a comprehensive conservation program is being actively pursued. [L 1974, c 249, pt of §2]

Case Notes

The public trust duties imposed on the State under article XI, §1 of the Hawaii constitution also applied to the county, as a political subdivision of the State; article XI, §1 mandates that the county has an obligation to conserve and protect the State's natural resources; the county's power under the general laws with respect to its public trust duty to protect the natural resources of the State can be found in this chapter; thus, the county had a duty to protect the waters located adjacent to defendant's property.  111 H. 205, 140 P.3d 985.



§180C-3 - Limitation of enactment of ordinances.

[§180C-3]  Limitation of enactment of ordinances.  The counties shall enact ordinances within one year from June 15, 1974. [L 1974, c 249, pt of §2]

Revision Note

"June 15, 1974" substituted for "the date of this law".



§180C-4 - Department of health.

[§180C-4]  Department of health.  The department of health shall adopt conservation standards within ninety days after passage of this chapter.  Upon the failure of any county or counties to enact soil erosion and sediment control ordinances within one year from the date of this bill, the department of health shall then, promulgate rules and regulations within one hundred eighty days, to be effective within those counties failing to enact such ordinances. [L 1974, c 249, pt of §2]






CHAPTER 181 - STRIP MINING

§181-1 - Definitions.

§181-1  Definitions.  Whenever used in this chapter, unless a different meaning is plainly required by the context:

"Board" means the board of land and natural resources.

"Mineral" or "minerals" means any or all of the oil, gas, coal, phosphate, sodium, sulphur, iron, titanium, gold, silver, bauxite, bauxitic clay, diaspore, boehmite, laterite, gibbsite, alumina, all ores of aluminum and, without limitation thereon, all other mineral substances and ore deposits whether solid, gaseous, or liquid, in, on, or under any land; but does not include sand, rock, gravel, and other materials suitable for use and used in road construction.

"Operator" means an individual, firm, or corporation engaged in strip mining operations.

"Pit" means a tract of land of which the surface soil has been removed or is being removed or is proposed to be removed for mining.

"Strip mining" means mining of mineral by uncovering therefrom the surface soil above mineral deposits and mining directly from the mineral exposed for the purpose of carrying on a business of mining or selling mineral removed by the process.

Definitions and rules of construction stated in chapter 1 apply. [L 1957, c 161, §2; am L 1959, c 20, §1; am L Sp 1959 2d, c 1, §21; am L 1961, c 132, §2; Supp, §98C-2; HRS §181-1]

Cross References

General authority, see §26-15.



§181-2 - Powers of board.

§181-2  Powers of board.  (a)  The board of land and natural resources shall grant upon application therefor being made under section 181-4 a permit to strip mine, and may modify, suspend, revoke, or cancel the permit for cause as set forth in subsection (b) of section 181-4.  The board shall also have full power and authority to carry out and administer this chapter and may designate one or more agents to act in its stead.

(b)  The board on its own motion whenever it has reason to believe cause therefor exists may, and upon the sworn complaint in writing of any person setting forth facts which, if proved, would constitute grounds for refusal, suspension, revocation, or cancellation of a permit, shall investigate the acts or omissions of any person holding or claiming to hold a permit under this chapter or any acts or omissions of any person constituting a violation of this chapter.

(c)  The board may enter upon the lands of any operator at any time for the purpose of inspection to determine whether this chapter has been complied with.  For such purpose the board shall have access to all parts of the land upon which the pit is located and may use any right-of-way or easement available to the operator over any adjoining land.

(d)  This chapter shall apply to the public lands of the State to the extent that they are not inconsistent with the laws of Hawaii relating to public lands.  Nothing contained in this chapter shall be construed to limit, restrict, or otherwise affect the powers of the board over the public lands of the State as provided by the laws of Hawaii relating to public lands.

(e)  Notwithstanding any act relating to forest reserves and water reserves, this chapter shall apply to mineral lands in such reserves.  No act hereafter approved shall be deemed to repeal any provision of this chapter unless so specifically provided. [L 1957, c 161, §3; am L 1959, c 20, §2; am L Sp 1959 2d, c 1, §21; am L 1961, c 132, §2; Supp, §98C-3; HRS §181-2]

Cross References

Public lands, see chapter 171.



§181-3 - Prohibitions.

§181-3  Prohibitions.  (a)  It shall be unlawful for any person to engage in strip mining without first obtaining from the board of land and natural resources a permit so to do, in the form hereinafter provided.

(b)  It shall be unlawful for any operator to cause or permit any poisonous or noxious matter to be discharged into any stream or shore water in such manner as to constitute a public nuisance. [L 1957, c 161, §4; am L 1959, c 20, §3; am L Sp 1959 2d, c 1, §21; am L 1961, c 132, §2; Supp, §98C-4; HRS §181-3]



§181-4 - Application for permit; fee.

§181-4  Application for permit; fee.  (a)  Any operator desiring to engage in strip mining shall make written application to the board of land and natural resources for a permit.  Application for the permit shall be made upon the form furnished by the board, which form shall require a description of the pit with such particularity as the board may require, the approximate number of acres of mineral land that will be mined annually, the approximate date upon which mining operations shall commence and such other information as the board may require.  The application shall be accompanied by an annual fee determined by the number of acres to be stripped in one year, as follows:

Less than ten acres.................................. $100

Ten to twenty-four acres.............................. 200

Twenty-five to forty-nine acres....................... 300

Fifty to ninety-nine acres............................ 400

One hundred acres..................................... 500

The application together with the proper fee shall also be accompanied by a bond meeting the requirements of section 181-5.

Upon receipt of the application, fee, and bond, the board shall issue a permit to the applicant which, upon the applicant's filing the plan required by subsection (a) of section 181-6 shall entitle the applicant for a period of one year next following to engage in strip mining of the land identified in the application in the manner and subject to the provisions set forth in the plan.  The board shall refuse to issue a permit if the application is not in proper form or is not accompanied by the correct amount of the fee or if the bond does not meet the requirements of section 181-5.

(b)  Each permit shall be renewed each year by the board upon receipt by it of the required annual fee and the filing of the bond required by section 181-5.  The permit, whether originally issued or renewed, shall remain in effect until terminated through lapse of time, or suspended, revoked, or cancelled by the board following a hearing as provided in subsection (b) of section 181-7, for failure of the operator to comply with the terms thereof or the requirements of this chapter. [L 1957, c 161, §5; am L 1959, c 20, §4; am L Sp 1959 2d, c 1, §21; am L 1961, c 132, §2; Supp, §98C-5; HRS §181-4; gen ch 1985]



§181-5 - Bond.

§181-5  Bond.  Contemporaneously with and as a condition precedent to the issuance of the permit, the operator shall file with the board of land and natural resources and thereafter shall keep in full force and effect until the operator shall be released therefrom as hereinafter provided, a bond payable to the State, conditioned that the operator shall faithfully and fully perform all duties and requirements to be performed and observed by the operator as provided in the permit and by this chapter.  The bond shall be signed by the operator as principal and by a surety company authorized to do business in the State.  The penalty of the bond shall be in an amount fixed by the board based on the reasonable cost of restoring and rehabilitating the land covered by the permit but not to exceed $300 an acre of land proposed thereafter by the operator to be subjected to strip mining for the ensuing year.  The penalty of the bond shall from time to time be increased or reduced by the board pro tanto in accordance with the number of acres added to the land for strip mining operations or in accordance with the number of acres to which the bond is no longer operative because of the operator's withdrawal of acreage or by reason of the operator's performance of the operator's obligations subsequent to the issuance of the permit.

Any operator may execute the bond without surety if the operator deposits with the board cash in the amount of the bond fixed by the board as provided in this section covering the land proposed by the operator to be stripped in the ensuing year and the permit issued shall therefor be limited to the number of acres for which the deposit is made or may be increased later by the board on receipt by it of additional deposits.  The deposits shall be retained by the board as a guaranty by the operator for the faithful performance of the operator's bond.  Should the operator fail to carry out the requirements set forth in section 181-6 or to carry out the plan of reclamation, the board may cause them to be carried out and may use the funds deposited or may proceed against the bond to pay therefor.  The board shall release any bond and shall repay any deposits no longer necessary to be maintained for the purposes of this chapter, upon showing by the operator that this chapter has been complied with. [L 1957, c 161, §6; am L 1959, c 20, §5; am L Sp 1959 2d, c 1, §21; am L 1961, c 132, §2; Supp, §98C-6; HRS §181-5; gen ch 1985]



§181-6 - Reclamation.

§181-6  Reclamation.  (a)  Prior to the commencement of any strip mining the operator shall submit to the board of land and natural resources a plan, which must be approved in writing, or approved as amended, which plan shall include, inter alia, a contour basis for the mining operations, the depth to which and the direction in which the operations are proposed to be conducted, the proposed disposition of boulders and tailings, and provisions for the stripping, storage, and, if required, the replacement of the topsoil.  The operator shall have the right of appeal as provided by section 181-8 for any decision, order, or action of the board in respect of such plan.

(b)  As soon as practicable following the completion or abandonment of strip mining of any pit or of such portion thereof as may be specified in the plan, the operator shall submit to the board a proposal for the reclamation thereof.  A pit shall be deemed abandoned if mining operations with respect thereto shall not have been resumed on a substantial scale following six months cessation of operations.  The proposal shall require the operator to:

(1)  Strike off peaks and ridges and fill in deep depressions created or left by the mining operations and grade the surface of the pit to contour which will minimize erosion and be suitable for planting as provided in this section.

(2)  Dispose of all debris, rubble, and tailings in such manner as to enhance the contour of the pit or to provide erosion and drainage control in adjacent areas.

(3)  Provide such drains, ditches, and outlets as may be necessary to prevent the accumulation of water in the pit and to remove water from the pit in such a way as to minimize erosion of the pit and the surrounding land.

(4)  Utilize the overburden removed from the surface of the pit in such manner as best to recondition or reclaim the mined area, or the area where the tailings have been disposed, if in an area other than the pit.

(5)  Provide a reasonable means of access to the pit.

(6)  Revegetate or rehabilitate the pit, which shall include, inter alia, provisions for:

(A)  Replacing the topsoil, if required;

(B)  Liming, if mining produces deleterious changes in soil acidity from the original soil condition of the area, or if needed for the establishment of satisfactory fertility under subparagraph (C) hereafter;

(C)  Applying fertilizer to reestablish satisfactory fertility and crop production in soils of areas cultivated to agricultural crops prior to the inception of mining, and, in areas used for grazing or forest prior to the inception of mining, fertilizer to provide a grass forage cover suitable for an annual carrying capacity of not less than one head of cattle for each three acres;

(D)  Planting in all instances a cover crop of good pasture grass to stabilize the exposed surface and to minimize erosion, unless immediate crop production shall be affected, or unless relieved therefrom by the board in writing.  In pits intended for restoration to forest, rehabilitation shall include a quick cover crop followed by forest plantings, respecting which the board shall advise on types, availability, and spacing of species to be planted;

(E)  Achieving, where possible, as a minimum goal of restoration, comparable fertility and use of land to that existing prior to strip mining.

If in the judgment of the board the aforesaid proposal is reasonable and meets the requirements of this section, the board shall approve the proposal; if not, it shall notify the operator of the reasons for its disapproval in writing.  The operator shall thereupon submit an amended proposal.  If the board disapproves of the amended proposal, the operator may appeal the action to the circuit court in accordance with section 181-8; otherwise, the operator shall submit another amended proposal until approval is obtained.  Upon approval being obtained, or the issuance of an order in the event of an appeal, the operator shall commence work under the reclamation proposal and shall prosecute the work required thereunder with reasonable diligence and effect reclamation within a period of two years next following the approval or issuance of the order, unless the time is extended by the board.  The operator shall notify the board upon completion of reclamation, whereupon an inspection shall be made of the pit by the board and a determination made of the satisfactory performance by the operator of the proposal.  In the event that the proposal and this chapter has been complied with, the board shall take such action as is required under sections 181-5 and 181-7.  In the event that the performance shall not be satisfactory, the board shall serve upon the operator written directions for additional performance, and unless an appeal is taken therefrom under section 181-8, the operator shall forthwith comply with the directions.

(c)  At the completion of each year, and at the time the operator makes application to the board for a renewal of the operator's permit under section 181-4, the operator shall submit in duplicate to the board a map in a form approved by the board, setting forth such description as will identify the land from which the operator removed any mineral by strip mining during the preceding permit year, with a legend upon the map showing the number of acres affected and the extent that the topography has been disturbed by the mining.  The accuracy of the map may be checked by the board and if found to be erroneous, it shall be corrected by the operator prior to the issuance of a renewal permit. [L 1957, c 161, §7; am L 1959, c 20, §6; am L Sp 1959 2d, c 1, §21; am L 1961, c 132, §2; Supp, §98C-7; HRS §181-6; gen ch 1985]



§181-7 - Termination, revocation of permit; release.

§181-7  Termination, revocation of permit; release.  (a)  Any unexpired permit shall be effective only so long as the operator possesses the legal right and power by legal estate owned to strip mine from the land described in the permit. All authority of the board of land and natural resources to enforce the requirements prescribed in section 181-6 shall terminate within ten years after the end of the permit year in which strip mining was completed or abandoned upon the land unless before the end of the period he has served upon the operator written directions to comply therewith.  The board shall release from the effect of this chapter, either by reason of compliance or limitation of time, all or any part of the land affected by this chapter by filing in the bureau of conveyances of the State, or in the office of the assistant registrar of the land court, or both, as appropriate, a written release in form prepared by the board.

(b)  No permit shall be refused, modified, suspended, canceled, or revoked by the board until after a hearing on written charges has been had before the board after not less than ten days' written notice, fixing date and place of the hearing, has been given to the operator. [L 1957, c 161, §8; am L Sp 1959 2d, c 1, §21; am L 1961, c 132, §2; Supp, §98C-8; HRS §181-7; am L 1998, c 219, §4]

Cross References

Administrative hearings generally, see chapter 91.



§181-8 - Appeal.

§181-8  Appeal.  Any operator aggrieved by any decision, order, or action of the board of land and natural resources refusing, modifying, suspending, cancelling, or revoking a permit or disapproving an amended plan of reclamation may appeal from such decision, order, or action to the circuit court of the circuit in which is located any part of the land described in the permit.  The appeal shall be governed by the provisions of Rule 72 of the Hawaii Rules of Civil Procedure and chapter 91.  The appellant shall file a bond with the clerk of the circuit court to which the appeal is taken, in such amount and with such surety or sureties as the clerk may fix and prescribe, conditioned to pay all costs if the appeal be decided adversely to the appellant.  On motion of the board the court may require the penalty of the bond to be increased to such amount and to be so conditioned that the operator filing the appeal shall be bound to perform all requirements of this chapter.  The court shall have the power to reverse, affirm, or modify in whole or part, the decision, order, or action appealed from. [L 1957, c 161, §9; am L Sp 1959 2d, c 1, §21; am L 1961, c 132, §2; am L 1965, c 96, §80; Supp, §98C-9; HRS §181-8]



§181-9 - Penalty; injunction.

§181-9  Penalty; injunction.  Any person violating section 181-3(a) shall forfeit to the State not more than $5,000 for every violation, to be recovered by action brought in the name of the State by the board of land and natural resources.  Any person violating section 181-3(a) or this chapter or any permit issued pursuant thereto may be enjoined by the circuit court from continuing the violation.  The penalty and remedy provided by this section shall be in addition to any criminal or civil penalty provided by any other law. [L 1957, c 161, §10; am L 1959, c 20, §7; am L Sp 1959 2d, c 1, §21; am L 1961, c 132, §2; Supp, §98C-10; HRS §181-9]



§181-10 - Funds.

§181-10  Funds.  All fees and fines collected under this chapter and all moneys forfeited under any bond or deposit shall be paid into the treasury of the State as general realizations. [L 1957, c 161, §11; am L Sp 1959 2d, c 1, §21; am L 1961, c 132, §2; Supp, §98C-11; HRS §181-10; am L 1993, c 280, §50]






CHAPTER 182 - RESERVATION AND DISPOSITION OF GOVERNMENT MINERAL RIGHTS

§182-1 - Definitions.

§182-1  Definitions.  In this chapter, if not inconsistent with the context:

"Board" means the board of land and natural resources.

"Force majeure" means any fire, explosion, flood, volcanic activity, seismic or tidal wave, mobilization, war (whether declared or undeclared), act of any belligerent [of] any such war, riot, rebellion, the elements, power shortages, strike, lock-out, difference of workers, any cause which prevents the economic mining of the lease, or any other cause beyond the reasonable control of the party affected, whether or not of the nature or character hereinabove specifically enumerated.

"Geothermal resources" means the natural heat of the earth, the energy, in whatever form, below the surface of the earth present in, resulting from, or created by, or which may be extracted from, such natural heat, and all minerals in solution or other products obtained from naturally heated fluids, brines, associated gases, and steam, in whatever form, found below the surface of the earth, but excluding oil, hydrocarbon gas, other hydrocarbon substances, and any water, mineral in solution, or other product obtained from naturally heated fluids, brines, associated gases, and steam, in whatever form, found below the surface of the earth, having a temperature of 150 degrees Fahrenheit or less, and not used for electrical power generation.

"Minerals" means any or all of the oil, gas, coal, phosphate, sodium, sulphur, iron, titanium, gold, silver, bauxite, bauxitic clay, diaspore, boehmite, laterite, gibbsite, alumina, all ores of aluminum and, without limitation thereon, all other mineral substances and ore deposits whether solid, gaseous, or liquid, including all geothermal resources, in, on, or under any land, fast or submerged; but does not include sand, rock, gravel, and other materials suitable for use and used in general construction.

"Mining lease" means a lease of the right to conduct mining operations, including geothermal resource development, on state lands and on lands sold or leased by the State or its predecessors in interest with a reservation of mineral rights to the State.

"Mining operations" means the process of excavation, extraction, and removal of minerals, and the development of any and all geothermal resources, from the ground, design engineering, other engineering, erection of transportation facilities and port facilities, erection of necessary plants, other necessary operations or development approved by the board preceding or connected with the actual extraction of minerals and the development of geothermal resources.

"Occupier" means any person who owns in fee the surface of the land or any person entitled to the possession of land under a certificate of occupation, a nine hundred and ninety-nine year homestead lease, a right of purchase lease, a cash freehold agreement, and any person entitled to possession under a general lease from the State, and also means and includes the assignee of any one of the above.

"Reserved lands" means those lands owned or leased by any person in which the State or its predecessors in interest has reserved to itself expressly or by implication the minerals or right to mine minerals, or both.

"State lands" includes all public and other lands owned or in possession, use and control of the then Territory of Hawaii or the State of Hawaii, or any of its agencies and this chapter shall apply thereto. [L 1963, c 11, pt of §1; Supp, §99A-1; HRS §182-1; am L 1974, c 241, §2; am L 1978, c 135, §1; am L 1990, c 207, §1; gen ch 1993]

Case Notes

Reservation of mineral rights in royal patent issued on land commission award, validity of.  49 H. 429, 421 P.2d 570.



§182-2 - Mineral rights reserved to the State.

§182-2  Mineral rights reserved to the State.  (a)  All minerals in, on, or under state lands or lands which hereafter become state lands are reserved to the State; provided that the board of land and natural resources may release, cancel, or waive the reservation whenever it deems the land use, other than mining, is of greater benefit to the State as provided for in section 182-4.  Such minerals are reserved from sale or lease except as provided in this chapter.  A purchaser or lessee of any such lands shall acquire no right, title, or interest in or to the minerals.  The right of the purchaser or lessee shall be subject to the reservation of all the minerals and to the conditions and limitations prescribed by law providing for the State and persons authorized by it to prospect for, mine, and remove the minerals, and to occupy and use so much of the surface of the land as may be required for all purposes reasonably extending to the mining and removal of the minerals therefrom by any means whatsoever.

(b)  Subject to subsection (a), all land patents, leases, grants, or other conveyance of state lands shall be subject to and contain a reservation to the State of all the minerals, and shall also contain a reservation to the State, and persons authorized by it, of the right to prospect for, mine, and remove the minerals by deep mining, strip mining, drilling, and any other means whatsoever, and to occupy and use so much of the surface as may be required therefor. [L 1963, c 11, pt of §1; Supp, §99A-2; HRS §182-2]

Cross References

General authority, see §26-15.

Other general provisions, see §171-58.

Case Notes

Reservation as self-effectuating.  49 H. 429, 440, 421 P.2d 570.



§182-3 - Bond; compensation to occupiers.

§182-3  Bond; compensation to occupiers.  (a)  Every lessee of a mining lease granted under this chapter and every assignee thereof shall file with the board of land and natural resources a bond, in a form and in an amount approved by the board, made payable to the State and which shall be conditioned upon the faithful performance by the lessee of all the requirements of this chapter and of the mining lease, and also conditioned upon the full payment by the lessee of all damages suffered by the occupiers hereinunder mentioned.  If the State sells or leases its mineral rights on land which it or its predecessors in interest have granted or leased, or which it may hereafter sell or lease, and the land thereof including any crops or improvements is damaged by any mining or other incidental operations, including exploratory work, or by the failure of the lessee of the mining lease to properly restore the land after termination of the operations, the occupier shall be reimbursed the full extent of the damages caused by the mining operations of the lessee to be allocated between the lessee and the fee owner in accordance with the lease terms, if any.

(b)  Nothing herein shall be construed to prevent the occupier from demanding and receiving rentals from the lessee of the mining lease or to forbid and prevent the occupier and the lessee from agreeing upon the amount of damages to be paid and the terms and conditions of payment.  The occupier may in writing before or within thirty days after the public auction notify the board that the occupier elects to have the amount of damages and the amount of rentals to be paid as a result of the mining lease determined by arbitration with the successful bidder.  In such event, the occupier shall notify the successful bidder of the occupier's election to arbitrate, and the arbitration shall proceed in accordance with chapter 658A.  The arbitrators in fixing the amount of damages to be paid to the occupier shall award the occupier the amount which in their judgment shall fairly compensate the occupier for the damages the occupier may suffer to the occupier's crops or improvements or to the surface or condition of the occupier's land caused by the mining or other incidental operations, including exploratory work, and a reasonable rental for the use of the surface. [L 1963, c 11, pt of §1; Supp, §99A-3; HRS §182-3; am L 1978, c 135, §2; gen ch 1985; am L 2001, c 265, §4]



§182-4 - Mining leases on state lands.

§182-4  Mining leases on state lands.  (a)  If any mineral is discovered or known to exist on state lands, any interested person may notify the board of land and natural resources of the person's desire to apply for a mining lease.  The notice shall be accompanied by a fee of $100 together with a description of the land desired to be leased and the minerals involved and any information and maps that the board by rule may prescribe.  As soon as practicable thereafter, the board shall cause a public notice to be given in the county where the lands are located, at least once in each of three successive weeks, setting forth the description of the land, and the minerals desired to be leased.  The board may hold the public auction of the mining lease within six months from the date of the first notice or any further time that may be reasonably necessary.  Whether or not the state land sought to be auctioned is then being utilized or put to some productive use, the board, after due notice of public hearing to all parties in interest, within six weeks from the date of the first notice or any further time that may be reasonably necessary, shall determine whether the proposed mining operation or the existing or reasonably foreseeable future use of the land would be of greater benefit to the State.  If the board determines that the existing or reasonably foreseeable future use would be of greater benefit to the State than the proposed mining use of the land, it shall disapprove the application for a mining lease of the land without putting the land to auction.  The board shall determine the area to be offered for lease and, after due notice of public hearing to all parties in interest, may modify the boundaries of the land areas.  At least thirty days prior to the holding of any public auction, the board shall cause a public notice to be given in the State at least once in each of three successive weeks, setting forth the description of the land, the minerals to be leased, and the time and place of the auction.  Bidders at the public auction may be required to bid on the amount of annual rental to be paid for the term of the mining lease based on an upset price fixed by the board, a royalty based on the gross proceeds or net profits, cash bonus, or any combination or other basis and under any terms and conditions that may be set by the board.

(b)  Any provisions to the contrary notwithstanding, if the person who discovers the mineral discovers it as a result of exploration permitted under section 182-6, and if that person bids at the public auction on the mining lease for the right to mine the discovered mineral and is unsuccessful in obtaining such lease, that person shall be reimbursed by the person submitting the highest bid at public auction for the direct or indirect costs incurred in the exploration of the land, excluding salaries, attorneys fees and legal expenses.  The department shall have the authority to review and approve all expenses and costs that may be reimbursed. [L 1963, c 11, pt of §1; Supp, §99A-4; HRS §182-4; am L 1978, c 135, §3; am L 1983, c 296, §2; gen ch 1985; am L 1998, c 2, §45]

Revision Note

In subsection (b), "attorneys fees" substituted for "attorney fee's".

Cross References

Strip mining, see chapter 181.



§182-5 - Mining leases on reserved lands.

§182-5  Mining leases on reserved lands.  If any mineral is discovered or known to exist on reserved lands, any interested person may notify the board of land and natural resources of the person's desire to apply for a mining lease.  The notice shall be accompanied by a fee of $100 together with a description of the land desired to be leased and the minerals involved and such information and maps as the board may by regulation prescribe.  The board may grant a mining lease on reserved lands in accordance with section 182-4, or the board may, by the vote of two-thirds of its members to which the board is entitled, without public auction, grant a mining lease on reserved lands to the occupier thereof.  Such a mining lease may be granted to a person other than the occupier if the occupier has assigned the occupier's rights to apply for a mining lease to another person, in which case only such an assignee may be granted a mining lease.  Any provisions to the contrary notwithstanding, if the board decides that it is appropriate to grant a geothermal mining lease on the reserved lands, the surface owner or the owner's assignee shall have the first right of refusal for a mining lease; however, the granting of a geothermal mining lease does not create the presumption that a geothermal resource subzone will be designated, nor shall geothermal development activities occur on land within the geothermal mining lease until the area is designated a geothermal resource subzone.  If the occupier or the occupier's assignee of the right to obtain a mining lease should fail to apply for a mining lease within six months from the date of notice from the board of a finding by the board that it is in the public interest that the minerals on the reserved lands be mined, a mining lease shall be granted under section 182-4; provided that bidders at the public auction shall bid on an amount to be paid to the State for a mining lease granting to the lessee the right to exploit minerals reserved to the State. [L 1963, c 11, pt of §1; Supp, §99A-5; HRS §182-5; am L 1978, c 135, §4; gen ch 1985; am L 1988, c 378, §2]



§182-6 - Exploration.

§182-6  Exploration.  Any person wishing to conduct exploration on such state lands shall apply to the board of land and natural resources who shall issue exploration permits upon such terms and conditions as it shall by regulation prescribe.  During and as a result of the exploration, no minerals of such types and quantity beyond that reasonably required for testing and analysis shall be extracted and removed from such state lands.  Upon termination of the exploration permit, the drill logs and the results of the assays resulting from the exploration shall be turned over to the board and kept confidential by the board.  If the person shall not make application for a mining lease of the lands within a period of six months from the date the information is turned over to the board, the board in its discretion need not keep the information confidential. [L 1963, c 11, pt of §1; Supp, §99A-6; HRS §182-6]



§182-7 - Lease.

§182-7  Lease.  (a)  Prior to the public auction contemplated in section 182-4 or 182-5, or the granting of mining lease without public auction contemplated in section 182-5, the board of land and natural resources shall cause a mining lease for the land in question to be drawn.  The lease shall describe the land and shall contain, in addition to such other provisions which the board may deem appropriate, specific provisions as provided in this section.

(b)  The term of the lease shall be sixty-five years or for a lesser period at the discretion of the board.

(c)  The payments to the State as fixed by the board shall be specified; provided that:

(1)  In the case of bauxite, bauxitic clay, gibbsite, diaspore, boehmite, and all ores of aluminum, the amount of royalties for each long dry ton of ore as beneficiated shall not be less than twenty-five cents or the equivalent of the price of one pound of virgin pig aluminum, whichever is higher, nor shall it exceed the equivalent of the price of three pounds of virgin pig aluminum;

(2)  The rate of royalty for ore processed into aluminous oxide in the State shall be set at eighty per cent of the rate of royalty for ore not processed to aluminous oxide in the State; and

(3)  The royalty shall be fixed at a rate which will tend to encourage the establishment and continuation of the mining industry in the State.

The prices of virgin pig aluminum for the purpose of determining the royalties under this section shall be the basic price on the mainland United States market for virgin pig, not refined, f.o.b. factory.  The royalties shall be in lieu of any severance or other similar tax on the extracting, producing, winning, beneficiating, handling, storing, treating, or transporting of the mineral or any product into which it may be processed in the State, and shall not be subject to reopening or renegotiating for and during the first twenty years of the lease term.

In the event the lessee desires to mine other minerals, the lessee, before mining the minerals, shall so notify the board in writing, and the board and the lessee shall negotiate and fix the royalties for the minerals.

Any other law to the contrary notwithstanding, thirty per cent of all royalties received by the State from geothermal resources shall be paid to the county in which mining operations covered under a state geothermal resource mining lease are situated.

(d)  The lessee shall covenant and agree that the lessee shall commence mining operations upon the leased lands within three years from the date of execution of the lease; provided that so long as the lessee is actively and on a substantial scale engaged in mining operations on at least one such lease on the same minerals, the covenant shall be suspended as to all other leases held by the lessee.

Any interested party may, however, request that a mining lease contain a research period under which the lessees shall be required to expend money in research and development to establish a method to make economical the mining and processing of the mineral deposits contained in the lease.  If the board determines that the research period would be beneficial it shall fix the period of research and shall also fix a minimum expenditure for labor performed or money spent by the lessee in research and development and the method by which the lessee shall establish that such expenditure in fact be made.  In such leases, the obligation to commence mining operations within three years shall not commence until the expiration of the research period.

(e)  For the period of the lease the lessee shall have the exclusive right of possession of the minerals leased and the exclusive rights to mine and remove the minerals by means which shall be reasonable and satisfactory to the board and to occupy and use so much of the surface of the land as may reasonably be required, subject to the provisions of section 182-3.  The right to use the surface shall include the right to erect transportation facilities thereon, construct plants for beneficiating, drying, and processing the minerals for electric power generation and transmission and such other uses as may be necessary or convenient to the winning and processing of the minerals; provided that the lessee shall comply with all water and air pollution control laws, and rules of the State or its political subdivisions.

(f)  The lessee may retain all minerals separated from the land as a part of the process of mining the minerals specified in the mining lease; provided that the lease may prescribe the accounting and testing procedures by which the amount and quality of such additional materials shall be determined for the purpose of computing the excise tax thereon. [L 1963, c 11, pt of §1; Supp, §99A-7; HRS §182-7; am L 1978, c 135, §5; am L 1991, c 315, §1]



§182-8 - Number of leases; acreage limitations; area covered by lease.

§182-8  Number of leases; acreage limitations; area covered by lease.  The board is authorized to impose a limitation on the number of leases or acres which a mining lessee or the mining lessee's transferee may hold under such terms and conditions as the board determines to be in the best interest of the State.  No lease shall grant and include an area of land exceeding four square miles of contiguous land, in which the longest dimension of the area demised shall exceed its narrowest dimension by more than six times unless otherwise approved by the board. [L 1963, c 11, pt of §1; Supp, §99A-8; HRS §182-8; am L 1978, c 135, §6; gen ch 1985]



§182-9 - Deposit; first year's rental.

§182-9  Deposit; first year's rental.  All bidders shall prior to the date of public auction post with the board of land and natural resources a deposit of $500.  The board shall refund to unsuccessful bidders such amount within two days after the auction.  All bidders, prior to the auction, shall satisfy the board of their financial ability to conduct mining operations and of their capability to develop a mine.  The successful bidder shall pay to the board the amount of the first year's rental within two days after the acceptance of the bid by the board and the $500 deposit shall be credited against such sum.  If the deposit exceeds the first year's rental, the excess shall be refunded.  All rentals thereafter are payable in advance once a year. [L 1963, c 11, pt of §1; Supp, §99A-9; HRS §182-9]



§182-9.5 - Unitization.

[§182-9.5]  Unitization.  Upon motion by the board or petition filed by any mining lessee, the board, in its discretion, may order such lessees or owners of mineral rights on adjoining properties to collectively adopt, and operate under, a cooperative or unit plan of development, if the board finds that such a plan will prevent the waste of any mineral, increase the ultimate recovery, avoid the drilling, digging, or excavating of any unnecessary well, or for such other reason that would encourage and promote the development of any mineral resource. [L 1978, c 135, §8]



§182-10 - Revocation of mining leases.

§182-10  Revocation of mining leases.  A mining lease may be revoked if the lessee fails to pay rentals when due or if any of the terms of the lease or of law are not complied with, or if the lessee wholly ceases all mining operations for other than reasons of force majeure or the uneconomic operation of the mining lease for a period of one year without the written consent of the board of land and natural resources; provided that the board shall give the lessee notice of any default and the lessee shall have six months or such other time limit as provided by the rules and regulations from the date of the notice to remedy the default. [L 1963, c 11, pt of §1; Supp, §99A-10; HRS §182-10; am L 1978, c 135, §7]



§182-11 - Assignment.

§182-11  Assignment.  Any mining lease may be assigned in whole or in part, subject to the approval of the board of land and natural resources, to an assignee who shall have the same qualifications as any bidder for a mining lease.  The assignee shall be bound by the terms of the lease to the extent as if the assignee were the original lessee.  The approval of the assignment by the board shall release the assignor from any liabilities or duties under the mining lease as to the portion thereof assigned except for any liability or duty which arose prior to the approval of the assignment by the board and which remains unsatisfied or unperformed. [L 1963, c 11, pt of §1; Supp, §99A-11; HRS §182-11]



§182-12 - Acquisition of rights-of-way.

§182-12  Acquisition of rights-of-way.  The State may, at its discretion, acquire by eminent domain, by negotiation or otherwise, such real property, rights-of-way, and interest in, over, across, under, and through any real property which may be necessary for the transportation or communication facilities in connection with any mining operations and may assign, lease, or otherwise transfer such property or rights to persons or corporations engaged in mining operations. [L 1963, c 11, pt of §1; Supp, §99A-12; HRS §182-12]



§182-13 - Surrender of mining leases.

§182-13  Surrender of mining leases.  Any lessee of a mining lease, who has complied fully with all the terms, covenants, and conditions of the existing lease, may, with the consent of the board of land and natural resources, surrender at any time and from time to time all or any part of a mining lease or the land contained therein upon payments as consideration therefor two years' rent prorated upon the portion of the lease or land surrendered.  The lessee shall thereupon be relieved of any further liability or duty with respect to the land or lease so surrendered; provided that nothing herein contained shall constitute a waiver of any liability or duty the lessee may have with respect to the land or lease surrendered as a result of any previous activities conducted on the land or under the lease.  Upon the termination, cancellation, or surrender of any mining lease or any portion thereof, the lessee shall have the right to remove any and all equipment, buildings, and plants placed on the land surrendered by the holder of the mining lease.  A mining lease may also be surrendered if as a result of a final determination by a court of competent jurisdiction, the lessee is found to have acquired no rights in or to the minerals on reserved lands, nor the right to exploit the same, pursuant to the lease, and, in such event, the lessee shall be reimbursed for rentals paid to the State pursuant to the lease. [L 1963, c 11, pt of §1; Supp, §99A-13; HRS §182-13]



§182-14 - Rules and regulations.

§182-14  Rules and regulations.  Subject to chapter 91, the board of land and natural resources may make, promulgate and amend such rules and regulations as it deems necessary to carry out this chapter and to perform its duties thereunder, all commensurate with and for the purpose of protecting the public interest.  All such rules and regulations shall have the force and effect of law. [L 1963, c 11, pt of §1; Supp, §99A-14; HRS §182-14]



§182-15 - Other use of surface of state lands.

§182-15  Other use of surface of state lands.  Where mining leases are granted on state lands, the board of land and natural resources may reserve to the State the right to lease, sell, or otherwise dispose of the surface of the lands embraced within the lease.  The lease, sale, or other disposal of the surface, if made, shall be subject to the rights of the holder of the mining lease. [L 1963, c 11, pt of §1; Supp, §99A-15; HRS §182-15]



§182-16 - Levy and assessment of general excise tax.

[§182-16]  Levy and assessment of general excise tax.  Notwithstanding any provision to the contrary, the levy and assessment of the general excise tax on the gross proceeds from any manner of sale of (1) geothermal resources or (2) electrical energy produced by the geothermal resources producer from such geothermal resources, shall be made only as a tax on the business of a producer, at the rate assessed producers, under section 237-13(2)(A). [L 1978, c 135, §10]



§182-17 - Penalty for violation.

[§182-17]  Penalty for violation.  Any person who violates any provision of this chapter, or any regulation adopted pursuant hereto, shall be fined not more than $500 for each offense.  If any person after receiving written notice for a violation fails to cure such violation within such time and under such conditions as determined by the rules and regulations, such person shall be subject to a citation for a new and separate violation.  There shall be a fine not more than $500 for each additional violation. [L 1978, c 135, §9]



§182-18 - Geothermal royalties.

[§182-18]  Geothermal royalties.  (a)  The board shall fix the payment of royalties to the State for the utilization of geothermal resources at a rate which will encourage the initial and continued production of such resources.  With respect to all geothermal mining leases previously issued or to be issued, where the board determines that it is necessary to encourage the initial or continued production of geothermal resources, the board shall have the authority to waive royalty payments to the State for any fixed period of time up to but not exceeding eight years.

(b)  The board shall adopt, amend, or repeal rules pursuant to chapter 91 to establish the basis upon which the amount and duration of royalty payments to the State will be fixed or waived.  The board's assessment of each application shall include, but not be limited to, the examination of such factors as the progress of geothermal development taking place in the State at the time of the application, the technical and financial capabilities of the applicant to undertake the project, and the need for providing a financial incentive in order for the applicant to proceed.  The granting of any favorable terms to an applicant for the payment of royalties under this section may be revoked by the board if the applicant fails to satisfy any of the terms and conditions established by the board, or if the applicant wholly ceases operations and for reasons other than events which are outside the control of the parties and which could not be avoided by the exercise of due care by the parties.

(c)  The board shall submit a written report of all geothermal royalty dispositions to the legislature in accordance with section 171-29. [L 1985, c 138, §1]

Cross References

Royalty to counties, see §182-7(c).






CHAPTER 183 - FOREST RESERVES, WATER DEVELOPMENT, ZONING

§183-1 - Definitions.

PART I. GENERAL

§183-1  Definitions.  As used in this chapter, unless the context indicates otherwise:

"Board" means the board of land and natural resources.

"Department" means the department of land and natural resources. [L 1981, c 85, §2; am L 1985, c 174, §1]

Revision Note

This section is new.  Former §183-1 renumbered as 183-1.5.



§183-1.5 - Duties in general.

§183-1.5  Duties in general.  The department shall:

(1)  Gather and compile information and statistics concerning the area, location, character, and increase and decrease of forests in the State;

(2)  Gather and compile information as necessary concerning trees, plants, and shrubs recommended for planting in different localities, including the care and propagation of trees and shrubs for protective, productive, and aesthetic purposes and other useful information, which the department deems proper;

(3)  Have the power to manage and regulate all lands which may be set apart as forest reserves;

(4)  Devise ways and means of protecting, extending, increasing, and utilizing the forests and forest reserves, more particularly for protecting and developing the springs, streams, and sources of water supply to increase and make that water supply available for use;

(5)  Devise and carry into operation, ways and means by which forests and forest reserves can, with due regard to the main objectives of title 12, be made self-supporting in whole or in part;

(6)  Devise and carry into operation, ways and means of reforesting suitable state lands;

(7)  Formulate and from time to time recommend to the governor and legislature such additional legislation as it deems necessary or desirable for better implementing the objectives of title 12;

(8)  Publish, at the end of each year, a report of the expenditures and proceedings of the department and of the results achieved by the department, together with such other matters as are germane to the subject matter under title 12 and which the department deems proper. [L 1903, c 44, pt of §5; am L 1919, c 65, §1; RL 1925, §586; RL 1935, pt of §176; am L 1941, c 228, §1; RL 1945, pt of §1006; RL 1955, pt of §18-7; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §1; HRS §183-1; am L 1981, c 85, §3; am L 1985, c 174, §2; am L 1988, c 337, §6; am L 1990, c 315, §3]

Revision Note

This section is former §183-1.

Cross References

General authority, see §26-15.



§183-2 - Rules.

§183-2  Rules.  Subject to chapter 91, the department shall adopt, amend, and repeal rules for and concerning the preservation, protection, regulation, extension, and utilization of forest reserves designated by the department.

All rules shall have the force and effect of law. [L 1903, c 44, pt of §5; am L 1913, c 36, §1; am L 1917, c 232, §1; RL 1925, pt of §586; am L 1927, c 54, pt of §2; RL 1935, pt of §176; RL 1945, pt of §1006; RL 1955, pt of §18-8; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §1; am L 1965, c 96, §13; HRS §183-2; am L 1981, c 85, §4; am L 1985, c 174, §3]



§183-3 - Administrator.

§183-3  Administrator.  The board shall:

(1)  Appoint an administrator of forestry and wildlife, hereinafter called "administrator", who shall have charge, direction, and control (subject to the direction and control of the board) of all matters relating to forestry and wildlife management under title 12 and such other matters as the board may direct.  The administrator shall be trained and educated in natural resource management;

(2)  Appoint and remove foresters and wildlife biologists and such other persons as the board may employ. [L 1903, c 44, pt of §5; am L 1915, c 136, §4; RL 1925, pt of §586; am L 1927, c 54, §3; am L 1931, c 34, §1; RL 1935, pt of §176; RL 1945, pt of §1006; RL 1955, §18-9; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §1; HRS §183-3; am L 1975, c 111, §1; am L 1980, c 18, §1; am L 1981, c 85, §5]



§183-4 - General penalty.

§183-4  General penalty.  Any person violating any of the provisions of chapters 183 to 185, for which violation a penalty is not otherwise provided, or violating any rule or regulation of the department of land and natural resources, and any master of any vessel which brings into the State any article which the department shall at any time prohibit from being imported into the State, and the master of any vessel from which is landed any article required in chapters 183 to 185 to be inspected, before the master has received a permit to land the articles from the department or its officer or inspector, as in such chapters provided, shall be fined not more than $500. [L 1903, c 44, §16; am L 1905, c 82, §2; am L 1907, c 112, §1; RL 1925, §644; RL 1935, §240; RL 1945, §1031; RL 1955, §18-18; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §1; HRS §183-4; gen ch 1985]



§183-5 - General administrative penalties.

[§183-5]  General administrative penalties.  (a)  Except as otherwise provided by law, the board or its authorized representative may:

(1)  Set, charge, and collect administrative fines;

(2)  Bring legal action to recover administrative fines, fees, and costs, including attorney's fees and costs and costs associated with land or habitat restoration; and

(3)  Collect administrative fees and costs pursuant to paragraph (2),

resulting from a violation of this chapter, any rule adopted, or permit issued thereunder.

(b)  The administrative fines for violation of this chapter shall be as follows:

(1)  For a first violation, or any violation not preceded within a five-year period by a violation of this chapter, a fine of not more than $2,500 per violation;

(2)  For a second violation within five years of a previous violation of this chapter, a fine of not more than $5,000 per violation; and

(3)  For a third or subsequent violation within five years of the last violation of this chapter, a fine of not more than $10,000 per violation.

(c)  In addition:

(1)  A fine of up to $10,000 per violation of section 183-17 may be levied for each destroyed or harvested koa tree, or portion thereof, larger than six inches in diameter at ground level; and

(2)  A fine of up to $2,000 per violation of section 183-17 may be levied for each destroyed or harvested tree or plant, other than koa, or portion thereof, larger than six inches in diameter at ground level.

(d)  Any criminal prosecution for any violation of this chapter or any rule adopted thereunder shall not be deemed to preclude the State from recovering additional administrative fines, fees, and costs, including attorney's fees and costs.

(e)  No person shall be sanctioned pursuant to this section for the exercise of native Hawaiian gathering rights and traditional cultural practices as authorized by law or as permitted by the department pursuant to article xii, section 7 of the Hawaii state constitution.

(f)  The department shall submit an annual report outlining the revenues generated by the penalties to the legislature at least twenty days before the convening of each regular session. [L 2006, c 174, §1]



§183-11 - Government land for forest reserves.

PART II.  [FOREST RESERVES]

§183-11  Government land for forest reserves.  The governor may, with the approval of the department of land and natural resources, after a hearing or hearings as hereinafter provided, from time to time set apart any government land or lands, whether under lease or not, as forest reserves.  On lands under lease the reserve shall not take effect until the expiration of the existing lease, or in any way affect the rights acquired under the lease.  Any land or lands while so set apart shall not be leased or sold by the government or used in any way for any purposes inconsistent with this chapter.  The governor may from time to time, with the approval of the department, after a hearing or hearings as hereinafter provided, revoke, modify, or suspend any and all the orders and proclamations or any part thereof, which set apart the lands. [L 1903, c 44, §6; am L 1905, c 65, §1; am L 1907, c 4, §1; RL 1925, §588; RL 1935, §178; RL 1945, §1013; RL 1955, §19-1; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §1; HRS §183-11; am L 1988, c 337, §6]



§183-12 - Notice of hearing.

§183-12  Notice of hearing.  Before setting apart any government lands under this chapter or before revoking, modifying, or suspending any orders and proclamations or any part thereof which set apart the lands as forest reserves, the governor shall give not less than fourteen days' public notice statewide of the governor's intention to consider either the setting apart of government land for forest reserves under this chapter, or the revoking, modifying, or suspending of any orders and proclamations or any part thereof which set apart the lands.  The notice or notices shall contain the name or names of the island or islands and of the district or districts in which the land or lands are located and shall further appoint a time or times, place or places for hearing evidence and arguments either for or against the setting apart of the proposed forest reserves or the revoking, modifying, and suspending of any forest reserve made under this chapter. [L 1903, c 44, §8; am L 1905, c 65, §2; RL 1925, §590; RL 1935, §179; RL 1945, §1014; RL 1955, §19-2; HRS §183-12; gen ch 1985; am L 1988, c 337, §6; am L 1998, c 2, §46]

Cross References

Rulemaking procedure, see chapter 91.



§183-13 - Hearing.

§183-13  Hearing.  At the time and place named, a full hearing shall be given by the department of land and natural resources, to all who desire to be heard upon the subject matter of the notice.  The hearing shall be public, and shall be conducted under such rules as the department may adopt. [L 1903, c 44, §9; RL 1925, §591; RL 1935, §180; RL 1945, §1015; RL 1955, §19-3; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §1; HRS §183-13; am L 1988, c 337, §2]



§183-14 - Vested rights protected.

§183-14  Vested rights protected.  Nothing in sections 183-11 to 183-13 contained shall be held in any way to interfere or conflict with any vested rights under or arising out of any grant, lease, or license of or concerning any government lands or water rights, or rights-of-way.  Nor shall anything in such sections contained be construed to change any rights in or concerning any water upon or flowing from or through any land set apart or surrendered as a forest reserve, or as depriving or limiting any state officer from exercising any existing power or authority or any power which may hereafter be created to deal with such water or water rights, or rights-of-way. [L 1903, c 44, §10; RL 1925, §592; RL 1935, §181; RL 1945, §1016; RL 1955, §19-4; HRS §183-14; am L 1988, c 337, §6]



§183-15 - Surrender of private land.

§183-15  Surrender of private land.  Any person may, on agreement with the department of land and natural resources, at any time surrender to the government the care, custody and control of any lands, whether held under lease or in fee, as forest or water reserve lands, either for a term of not less than twenty years, or forever.  The surrender agreement may reserve to the surrendering party all, part, or none of the rights to the water located or arising on or flowing through such surrendered lands.  The agreement shall be in writing and shall contain the proviso that the government may develop and improve the lands through plantings and erosion control and may construct such improvements thereon as may be allowed by the agreement.  On any land that is surrendered after May 19, 1972, the government shall not retain title to any improvement, and the party surrendering shall not, at the end of the surrender period, be required to pay the government the value of any timber or other crops planted during the term of surrender.

No taxes shall be levied or collected on any private lands so surrendered so long as the land remains exclusively under the control of the government as a forest reserve; provided that if the lands so surrendered are withdrawn without the consent of the department prior to the expiration of the twenty-year period as provided for above, the tax exemption privilege shall be cancelled retroactive to the date of the agreement of surrender and all taxes that would have been due shall be payable with a five per cent per annum penalty from the respective dates that these payments would have been due; provided that nothing herein shall be deemed to limit the power of the department to impose, as a condition to the granting of its consent, conditions, including, without limiting the generality of the foregoing, those relating to the use of such lands, and may also require the payment of a portion of the taxes that would have been due.  Nothing in this paragraph shall preclude the State from pursuing any other remedy to enforce the agreement entered into at the time of surrender. [L 1903, c 44, §11; RL 1925, §593; RL 1935, §182; RL 1945, §1017; RL 1955, §19-5; am L 1957, c 234, §4; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §1; am L 1965, c 265, §1; HRS §183-15; am L 1972, c 97, §1; am L 1988, c 337, §6]



§183-16 - Revenue from forest reserves.

§183-16  Revenue from forest reserves.  Any moneys accrued from:

(1)  The harvest of non-native forest products from forest reserves;

(2)  The harvest of native forest products from degraded forests as defined in section 186-5.5, within forest reserves;

(3)  The sale of forest products found dead and lying on the ground;

(4)  The sale of tree seedlings from state nurseries;

(5)  The sale of any other products or services, or anything of value derived from forest reserves not described above; or

(6)  The imposition of fines or penalties for violations of this chapter and chapters 185 and 195F or any rule adopted thereunder,

shall be deposited into the forest stewardship fund. [L 1903, c 44, §12; RL 1925, §594; RL 1935, §183; RL 1945, §1018; RL 1955, §19-7; am L 1959, c 265, §3(a); am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §183-16; am L 1988, c 337, §6; am L 1997, c 256, §2; am L 1999, c 144, §2; am L 2006, c 174, §4]

Cross References

Forest stewardship fund, see §195F-4.



§183-16.5 - Harvesting from state-owned lands.

[§183-16.5]  Harvesting from state-owned lands.  All harvesting of trees on public lands shall be done in accordance with a management plan approved by the board, and in accordance with the provisions regarding conservation of aquatic life, wildlife, and land plants, and the provisions regarding environmental impact statements.  For any harvesting of native trees from public lands, the department shall use existing fire prevention and management programs and ensure that appropriate silvicultural practices are used to encourage native biodiversity and ecosystem processes.  No native forests on public lands shall be converted to introduced forest plantations. [L 1997, c 256, §1]



§183-17 - Timber trespass in forest reserves.

§183-17  Timber trespass in forest reserves.  The cutting, killing, destroying, girdling, chopping, injuring, or otherwise damaging, or the removal of any timber, young tree growth, or products of tree growth on lands in the forest reserves belonging to the State, except as authorized by law or by permission from the department of land and natural resources, is prohibited. [L 1919, c 83, §1; RL 1925, §595; RL 1935, §184; RL 1945, §1019; RL 1955, §19-8; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §1; HRS §183-17; am L 1988, c 337, §6]



§183 18 - Criminal penalties.

§183‑18  Criminal penalties.  Any person who violates section 183-17, upon conviction thereof, is guilty of a misdemeanor and shall be fined not more than $2,000 or imprisoned not more than one year, or both.  In addition to any other penalty imposed under this section, a fine of up to $2,000 shall be levied for each tree illegally destroyed or harvested under section 183‑17. [L 1919, c 83, §2; RL 1925, §596; RL 1935, §185; RL 1945, §1020; RL 1955, §19-9; HRS §183-18; am L 1981, c 85, §6; am L 2006, c 174, §2]

Cross References

General administrative penalties, see §183-5.



§183-19 - Exclusion of livestock from forest reserves, game management areas, public hunting areas, and natural area reserves; notice.

§183-19  Exclusion of livestock from forest reserves, game management areas, public hunting areas, and natural area reserves; notice.  When branded wild cattle or horses are found on any forest land, game management area, public hunting area, or natural area reserve in the State, which land is duly set apart and established as a forest reserve, game management area, public hunting area, or natural area reserve, or if the land is privately owned and surrendered as defined in section 183-15, the department, in all cases where the land is so set apart and established as a forest reserve, game management area, public hunting area, or natural area reserve, whether from privately owned lands or public lands, may remove, shoot, or destroy the cattle or horses without compensation to the owner, after thirty days' public notice of the intended action in the county where the cattle or horses are found. [L 1903, c 44, pt of §5; am L 1919, c 65, pt of §1; RL 1925, §586, pt of subs 9; RL 1935, §192; RL 1945, §1027; RL 1955, §19-10; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §1; HRS §183-19; am L 1981, c 85, §7; am L 1983, c 59, §1; am L 1988, c 337, §3; am L 1998, c 2, §47]



§183-20 - Disposition.

§183-20  Disposition.  The department, at any time, without notice to the owners, may remove any and all cattle or horses found on any forest reserve, game management area, public hunting area, or natural area reserve and may hold and care for the cattle or horses in some convenient place, at the expense of the owners, subject to the lien for charges and expenses as herein provided.  The owners of the cattle or horses shall pay to the department the actual expenses reasonably incurred, which shall include, but not be limited to, allowances for employees' wages, equipment cost, transportation cost, feeding cost, cost of public notice, and other costs related to the catching, driving, and transportation of animals.  After the cattle or horses have been removed and held, the owners shall be notified personally of this fact, if the owners are known, and shall be notified of the total amount of the charges and expenses to be paid for the release of the cattle or horses.

When the owners are unknown or cannot be found, the department shall give public notice in the county in which the cattle or horses are held.  The notice shall set forth the general description and the brands of all the cattle or horses so removed and held and shall notify the owners and the public generally that unless the charges and costs to be specified in the notice shall have been paid on or before the date therein specified, which date shall not be less than two weeks from the date of the last notice, the cattle or horses therein described shall be sold at public auction for cash to the highest bidder for the purpose of satisfying the lien on the same for the costs and charges in the notice set forth.  The notice shall be given once a week for four consecutive weeks.  If the charges and costs, together with any additional expenses that may have been incurred since the first notice, are not paid before the date stated in the notice, the cattle or horses on that date shall be sold and all charges and other expenses shall be satisfied out of the proceeds of the sale and the balance paid to the owner or owners of the cattle or horses.  If no claim is made for any balance within sixty days after the date of sale, the balance shall be deposited in the treasury of the State as a government realization and all private rights therein and thereto shall be thereafter forever barred. [L 1921, c 222, pt of §2; RL 1925, §586, subs 10; am L 1927, c 54, §4; RL 1935, §193; RL 1945, §1028; RL 1955, §19-11; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §1; HRS §183-20; am L 1981, c 85, §8; am L 1988, c 337, §4; am L 1998, c 2, §48]



§183-21 - Penalties.

§183-21  Penalties.  Any person who receives actual notice from the department that one or more cattle or horses belonging to such person have been found to be and are on any forest reserve, game management area, public hunting area, or natural area reserve referred to in section 183-19, excepting in the case of the owner of the land, and who fails or neglects within ten days after the receipt of the notice to remove the cattle or horses from any area or reserve, or to shoot or destroy the cattle or horses, shall be fined $10 for each animal belonging to the person thereafter found on any forest reserve, game management area, public hunting area, or natural area reserve and proven to have been thereon at the time of the service of the notice.  If any cattle or horses are still found on any forest reserve, game management area, public hunting area, or natural area reserve, more than ten days after the notice has been served on the owner regarding those same cattle or horses, the department may remove, shoot, or destroy the cattle or horses without compensation to the owner.  All cattle or horses found on any forest reserve, game management area, public hunting area, or natural area reserve shall be deemed prima facie to be the property of the person whose brand if any they bear. [L 1921, c 222, pt of §2; RL 1925, §586, subs 11; RL 1935, §194; RL 1945, §1029; RL 1955, §19-12; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §1; HRS §183-21; am L 1986, c 339, §10; am L 1988, c 337, §5]



§183-22 - Disposition of fines, etc.

§183-22  Disposition of fines, etc.  All fines, costs, and other charges imposed or collected pursuant to sections 183-19 to 183-21, shall be deposited in the treasury of the State for use by the department of land and natural resources for forestry purposes and all such sums as may be so collected and deposited are appropriated for those purposes. [L 1921, c 222, pt of §2; RL 1925, §586, subs 12; RL 1935, §195; RL 1945, §1030; RL 1955, §19-13; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §1; HRS §183-22]



§183-31 - Watershed areas.

PART III.  WATER DEVELOPMENT

§183-31  Watershed areas.  The department of land and natural resources shall determine, after public hearing held in the same manner as provided in section 91-3, areas which are watersheds.

The term "watershed" as used in this part means (1) an area from which the domestic water supply of any city, town or community is or may be obtained, or (2) an area where water infiltrates into artesian or other ground-water areas from which the domestic water supply of any city, town or community is or may be obtained. [L 1949, c 274, §2; RL 1955, §19-21; am L 1965, c 96, §15; HRS §183-31]

Cross References

Other water development provisions, see chapter 174.



§183-32 - Use of funds, etc.

§183-32  Use of funds, etc.  Such funds as may be appropriated shall only be used by the department of land and natural resources (1) to acquire by purchase or exchange any land, or any interest in any land, within an area which the department has, pursuant to section 183-31 determined to be a watershed and (2) to acquire by condemnation forest reserve easements in any such area; provided that no land shall be subject to such condemnation by the department if the owner thereof, prior to commencement of condemnation proceedings, has surrendered in perpetuity the care, custody, and control of the land to the State as a forest reserve; provided that no funds appropriated by this part shall be used to condemn all or any portion of, or any interest in, any parcel of land now held in fee simple by one or more persons, which parcel has a total area of twenty acres or less, if on July 1, 1949, any portion of the parcel was improved or used for residential purposes, unless the lot or lots are, after July 1, 1949, subdivided for transfer of title into lot sizes of less than one-third acre, in which case all the lots of less than one-third acre may be condemned, and the prohibition thereof shall also be applicable to any lots into which any such parcel shall be subdivided whether or not the lots after the subdivision shall be improved or unimproved.  Nothing herein shall prevent the department to accept surrenders for a term of years as provided in section 183-15.

The term "forest reserve easement" as used in this part means and includes the right to the possession and control of land for the purposes of protecting and promoting forest growth thereon and of protecting the surface and underground waters from pollution or contamination, including, without limitation to the general­ity of the foregoing, the right to exclude the owner in fee (except as hereinafter provided) and all others from the land; provided that the term shall not include any water right, nor shall it authorize the department to deprive the fee simple owner or the owner's lessee of the right to enter upon the owner's land for the purpose of taking, developing, or storing water, or for any other purpose incidental to the full use and enjoyment of the owner's water rights, or of any other rights in the land, provided reasonable means be taken to prevent undue destruction of forest cover and pollution or contamination of water by such activity.

When any forest reserve easement is acquired, the department shall protect and promote the forest growth thereon to the end that the water rights of the fee simple owner will not be impaired.  [L 1949, c 274, §3; RL 1955, §19-22; am L 1959, c 263, §4(a); am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §1; HRS §183-32; gen ch 1985]



§183-33 - Effect on other agencies.

§183-33  Effect on other agencies.  This part shall not amend, limit or in any other manner affect the powers of condemnation conferred upon the several counties, the board of water supply of the city and county of Honolulu, the department of land and natural resources and public utility water companies, by any other law, it being the intent of this part to provide additional funds for the use of the department and to only limit them in the use of the additional funds. [L 1949, c 274, §5; RL 1955, §19-24; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §1; HRS §183-33]



§183-34 - Use of lands and funds.

§183-34  Use of lands and funds.  No land or interest therein acquired under this part shall be used for other than forest reserve purposes, or purposes directly connected with water supply development except as otherwise provided by act of the legislature, nor shall any provision of this part be construed to authorize the expenditure of funds herein appropriated for the acquisition of any water rights. [L 1949, c 274, §6; RL 1955, §19-25; HRS §183-34]



§183-35 - Vouchers for expenditures.

§183-35  Vouchers for expenditures.  Such moneys herein as may be appropriated shall be expended upon warrants drawn by the comptroller of the State upon vouchers signed by the department of land and natural resources. [L 1949, c 274, §7; RL 1955, §19-26; am L 1957, c 152, §1; am L 1959, c 263, §4(b); am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §1; HRS §183-35]



§183-41 - REPEALED.

PART IV.  ZONING

§183-41  REPEALED.  L 1994, c 270, §3.

Cross References

For present provisions, see chapter 183C.



§183-42 - Strip mining; prior approval of license or permit.

§183-42  Strip mining; prior approval of license or permit.  No original permit or license for strip mining on land within the forest reserve boundaries shall be issued by any officer or agency of the State without the prior approval and concurrence of the department.  In determining whether to grant or withhold such approval, the department shall be guided by the standards set forth in chapter 183C. [L 1957, c 234, §3; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; Supp, §19-71; HRS §183-42; am L 1981, c 85, §9; am L 1995, c 11, §4 and c 69, §3]



§183-43 - REPEALED.

§183-43  REPEALED.  L 1994, c 270, §4.

Cross References

For present provision, see §183C-8.



§183-44 - Fishponds; rules.

§183-44  Fishponds; rules.  (a)  The board shall adopt rules concerning the application and issuance of permits for the repair, strengthening, reinforcement, and maintenance of fishponds pursuant to chapter 183C.  The rules shall specify the extent:

(1)  Of repairs, strengthening, reinforcement, and maintenance for which no permit is necessary, but for which the owner shall be required to notify the board in writing of the owner's intent to perform them which notification shall be submitted not less than ten days before performing the repairs, strengthening, reinforcement, or maintenance, and for which receipt and lack of action by the board within the ten-day notice period shall constitute approval;

(2)  Of repairs, strengthening, reinforcement, and maintenance for which a permit shall be required which shall be requested in writing by the owner.

(b)  For the purposes of this section:

(1)  "Emergency repairs" means that work necessary to repair damages to fishponds arising from natural forces or events of human creation not due to the wilful neglect of the owner, of such a character that the efficiency, esthetic character or health of the fishpond, neighboring activities of persons, or existing flora or fauna will be endangered in the absence of correction of existing conditions by repair, strengthening, reinforcement, or maintenance.

(2)  "Repairs and maintenance" of fishponds means any work performed relative to the walls, floor, or other traditional natural feature of the fishpond and its appurtenances, the purposes of which are to maintain the fishpond in its natural state and safeguard it from damage from environmental and natural forces.

Repairs, strengthening, reinforcement, and maintenance and emergency repair of fishponds shall not be construed as actions "proposing any use" within the context of section 343-5. [L 1975, c 27, pt of §2; am L 1976, c 57, §2; gen ch 1985; am L 1995, c 11, §5 and c 69, §4]

Revision Note

Section "343-5" substituted for "343-4".



§183-45 - Accreted land.

§183-45  Accreted land.  No structure, retaining wall, dredging, grading, or other use which interferes or may interfere with the future natural course of the beach, including further accretion or erosion, shall be permitted on accreted land as judicially decreed under section 501-33 or 669-1(e).  This section shall not in any way be construed to affect state or county property.

Any structure or action in violation of this section shall be immediately removed or stopped and the property owner shall be fined in accordance with section 183C-7.  Any action taken to impose or collect the penalty provided for in this section shall be considered a civil action. [L 1985, c 221, §1; am L 1995, c 11, §6]






CHAPTER 183B - HAWAIIAN FISHPONDS

§183B-1 - Definitions.

[§183B-1]  Definitions.  As used in this chapter:

"Hawaiian fishponds" means the unique, traditional system and methodology of aquaculture practiced by the aboriginal people of Hawaii, and found nowhere else in the world.  Generally referred to as "loko i`a", the system mastered by ancient Hawaiians includes but is not limited to loko kuapa, loko umeiki, and loko pu`uone.  Loko i`a are natural or artificial enclosures; loko kuapa are enclosures built upon a reef, loko umeiki are a type of permanent fish-trap structure, and loko pu`uone are enclosed by sand.  The term does not include any fishpond designed in a manner or constructed for purposes other than those associated with traditional loko i`a management and culture. [L 1995, c 177, pt of §2]



§183B-2 - Exemption from environmental impact statement law.

[§183B-2]  Exemption from environmental impact statement law.  The proposed reconstruction, restoration, repair, or use of any Hawaiian fishpond shall be exempt from the requirements of chapter 343; provided that it will comply with the following conditions:

(1)  The fishpond is not adjacent to a sandy beach;

(2)  The fishpond stocks only native aquatic organisms;

(3)  The fishpond does not operate as an intensive culture system in which cultured organisms require frequent or periodic artificial feeding, artificial aeration of water, or artificial pumping of water through the fishponds for their growth and survival;

(4)  Bulk chemicals are not added to the water for the control of pathogens or parasites;

(5)  Coastal access is allowed to any person mauka of the fishpond and makai of walls;

(6)  The fishpond and its operations do not harm any threatened or endangered species; and

(7)  The fishpond is not used for water recreational purposes except those recreational activities customarily and traditionally practiced in Hawaiian fishponds prior to 1778. [L 1995, c 177, pt of §2]



§183B-3 - Department assistance.

[§183B-3]  Department assistance.  The department of land and natural resources shall actively assist applicants applying for permits, certifications, and approvals to reconstruct, restore, repair, and use Hawaiian fishponds.  The program shall assist applicants in sending permit applications to all affected agencies. [L 1995, c 177, pt of §2]






CHAPTER 183C - CONSERVATION DISTRICT

§183C-1 - Findings and purpose.

[§183C-1]  Findings and purpose.  The legislature finds that lands within the state land use conservation district contain important natural resources essential to the preservation of the State's fragile natural ecosystems and the sustainability of the State's water supply.  It is therefore, the intent of the legislature to conserve, protect, and preserve the important natural resources of the State through appropriate management and use to promote their long-term sustainability and the public health, safety and welfare. [L 1994, c 270, pt of §1]



§183C-2 - Definitions.

[§183C-2]  Definitions.  As used in this chapter, unless the context otherwise requires:

"Board" means the board of land and natural resources.

"Chairperson" means the chairperson of the board of land and natural resources.

"Conservation district" means those lands within the various counties of the State bounded by the conservation district line, as established under provisions of Act 187, Session Laws of Hawaii 1961, and Act 205, Session Laws of Hawaii 1963, or future amendments thereto.

"Department" means the department of land and natural resources.

"Kuleana" means those lands granted to native tenants pursuant to L. 1850, p. 202 entitled "An Act Confirming Certain Resolutions of the King and Privy Council, Passed on the 21st Day of December, A.D. 1849, Granting to the Common People Allodial Titles for Their Own Lands and House Lots, and Certain Other Privileges," as originally enacted and as amended.

"Land" means all real property, fast or submerged, and all interests therein, including fauna, flora, minerals, and all such natural resources, unless otherwise expressly provided.

"Landowner" means an owner of land or any estate or interest in that land.

"Land use" means:

(1)  The placement or erection of any solid material on land;

(2)  The grading, removing, harvesting, dredging, mining, or extraction of any material or natural resource on land;

(3)  The subdivision of land; or

(4)  The construction, reconstruction, demolition, or alteration of any structure, building, or facility on land.

"Nonconforming" use means the lawful use of any building, premises or land for any trade, industry, residence or other purposes which is the same as and no greater than that established prior to October 1, 1964, or prior to the inclusion of the building, premises, or land within the conservation district. [L 1994, c 270, pt of §1]



§183C-3 - Powers and duties of the board and department.

[§183C-3]  Powers and duties of the board and department.  The board and department shall:

(1)  Maintain an accurate inventory of lands classified within the state conservation district by the state land use commission, pursuant to chapter 205;

(2)  Identify and appropriately zone those lands classified within the conservation district;

(3)  Adopt rules, in compliance with chapter 91 which shall have the force and effect of law;

(4)  Set, charge, and collect reasonable fees in an amount sufficient to defray the cost of processing applications for zoning, use, and subdivision of conservation lands;

(5)  Establish categories of uses or activities on conservation lands, including allowable uses or activities for which no permit shall be required;

(6)  Establish restrictions, requirements, and conditions consistent with the standards set forth in this chapter on the use of conservation lands; and

(7)  Establish and enforce land use regulations on conservation district lands including the collection of fines for violations of land use and terms and conditions of permits issued by the department. [L 1994, c 270, pt of §1]

Case Notes

Section 13-5-23(L-6), Hawaii Administrative Rules, allowing for construction of single family residences within floodplains and coastal high hazard areas when granted permit approval from the board of land and natural resources, was not facially unconstitutional under the equal protection clause of the Fourteenth Amendment to the U.S. Constitution because it was rationally related to the State's legitimate interests.  438 F. Supp. 2d 1186.



§183C-4 - Zoning; amendments.

§183C-4  Zoning; amendments.  (a)  The department, after notice and hearing as provided in this section, shall review and redefine the boundaries of the zones within the conservation district.

(b)  The department shall adopt rules governing the use of land within the boundaries of the conservation district that are consistent with the conservation of necessary forest growth, the conservation and development of land and natural resources adequate for present and future needs, and the conservation and preservation of open space areas for public use and enjoyment.  No use except a nonconforming use as defined in section 183C-5, shall be made within the conservation district unless the use is in accordance with a zoning rule.

(c)  The department may allow a temporary variance from zoned use where good cause is shown and where the proposed temporary variance is for a use determined by the department to be in accordance with good conservation practices.

(d)  The department shall establish zones within the conservation district, which shall be restricted to certain uses.  The department, by rules, may specify the land uses permitted therein which may include, but are not limited to, farming, flower gardening, operation of nurseries or orchards, growth of commercial timber, grazing, recreational or hunting pursuits, or residential use.  The rules may control the extent, manner, and times of the uses, and may specifically prohibit unlimited cutting of forest growth, soil mining, or other activities detrimental to good conservation practices.

(e)  Whenever any landowner or government agency whose property will be directly affected makes an application to change the boundaries or land uses of any zone, or to establish a zone with certain land uses, or where the department proposes to make the change or changes itself, the change or changes shall be put in the form of a proposed rule by the applicant and the department shall then give public notice thereof during three successive weeks statewide and in the county in which the property is located.  The notice shall be given not less than thirty days prior to the date set for the hearing, and shall state the time and place of the hearing and the changes proposed.  Any proposed rules and the necessary maps shall be made available for inspection by interested members of the public.  The hearing shall be held in the county in which the land is located and may be delegated to an agent or representative of the board as may otherwise be provided by law and in accordance with rules adopted by the board.  For the purpose of its public hearing or hearings, the board may summon witnesses, administer oaths, and require the giving of testimony. [L 1994, c 270, pt of §1; am L 1998, c 2, §49]



§183C-5 - Nonconforming uses.

[§183C-5]  Nonconforming uses.  Neither this chapter nor any rules adopted hereunder shall prohibit the continuance of the lawful use of any building, premises, or land for any trade, industrial, residential, or other purpose for which the building, premises, or land was used on October 1, 1964, or at the time any rule adopted under authority of this part takes effect.  All such existing uses shall be nonconforming uses.  Any land identified as a kuleana may be put to those uses which were historically, customarily, and actually found on the particular lot including, if applicable, the construction of a single family residence.  Any structures may be subject to conditions to ensure they are consistent with the surrounding environment. [L 1994, c 270, pt of §1]



§183C-6 - Permits and site plan approvals.

§183C-6  Permits and site plan approvals.  (a)  The department shall regulate land use in the conservation district by the issuance of permits.

(b)  The department shall render a decision on a completed application for a permit within one-hundred-eighty days of its acceptance by the department.  If within one-hundred-eighty days after acceptance of a completed application for a permit, the department shall fail to give notice, hold a hearing, and render a decision, the owner may automatically put the owner's land to the use or uses requested in the owner's application.  When an environmental impact statement is required pursuant to chapter 343, or when a contested case hearing is requested pursuant to chapter 91, the one-hundred-eighty days may be extended an additional ninety days at the request of the applicant.  Any request for additional extensions shall be subject to the approval of the board.

(c)  The department shall hold a public hearing in every case involving the proposed use of land for commercial purposes, at which hearing interested persons shall be afforded a reasonable opportunity to be heard.  Public notice of the time and place of the hearing shall be given at least once statewide and in the county in which the property is located.  The notice shall be given not less than twenty days prior to the date set for the hearing.  The hearing shall be held in the county in which the land is located and may be delegated to an agent or representative of the board as may otherwise be provided by law and in accordance with rules adopted by the board.  For the purposes of its public hearing or hearings, the department shall have the power to summon witnesses, administer oaths, and require the giving of testimony.  As used in this subsection, the term "commercial purposes" shall not include the use of land for utility purposes.

(d)  The department shall regulate the construction, reconstruction, demolition, or alteration of any structure, building, or facility by the issuance of site plan approvals.

(e)  Any permit for the reconstruction, restoration, repair, or use of any Hawaiian fishpond exempted from the requirements of chapter 343 under section 183B-2 shall provide for compliance with the conditions of section 183B-2. [L 1994, c 270, pt of §1; am L 1995, c 177, §4; am L 1998, c 2, §50]

Case Notes

Decisions under prior law (§183-41).

Where a majority of the board (pre-2001 amendment to §171-5) did not affirmatively approve or disapprove of electric company's application to modernize and expand electric generating station on conservation land within the time established, the board failed to render a "decision" so as to avoid the 180-day default mechanism of §183-41; thus, electric company was allowed to subject land to the use applied for.  102 H. 257, 75 P.3d 160.



§183C-7 - Penalty for violation.

§183C-7  Penalty for violation.  (a)  The department shall prescribe administrative procedures as it deems necessary for the enforcement of this chapter and any zoning rule adopted in accordance therewith.  These rules may be enforced by court order at the suit of the department or of the owner or owners of real estate directly affected by the rules.  The provisions of section 607-25 shall apply to this chapter.

(b)  Any person violating this chapter or any rule adopted in accordance with this chapter shall be fined not more than $15,000 per violation in addition to administrative costs, costs associated with land or habitat restoration, and damages to public land or natural resources, or any combination thereof.  After written or verbal notification from the department, wilful violation of this chapter or any rule adopted in accordance with this chapter may incur an additional fine of up to $15,000 per day per violation for each day in which the violation persists.  The board may set, charge, and collect the fine based on the value of the natural resource that is damaged, the market value of the natural resource damaged, and any other factor it deems appropriate, such as the loss of the natural resource to its natural habitat and environment and the cost of restoration or replacement.  The remedies provided for in this subsection are cumulative and in addition to any other remedies allowed by law.

(c)  This section shall not be construed to prohibit any person from exercising native Hawaiian gathering rights or traditional cultural practices as authorized by law or as permitted by the department pursuant to article XII, section 7, of the Hawaii constitution. [L 1994, c 270, pt of §1; am L 2003, c 16, §1; am L 2008, c 217, §1]



§183C-8 - Zoning order; appeal to circuit court.

[§183C-8]  Zoning order; appeal to circuit court.  Any final order of the department based upon this [chapter] may be appealed to the circuit court of the circuit in which the land in question is found.  The appeal shall be in accord with chapter 91 and the Hawaii rules of civil procedure. [L 1994, c 270, pt of §1]

Rules of Court

Appeal to circuit court, see HRCP rule 72.






CHAPTER 183D - WILDLIFE

§183D-1 - Definitions.

PART I.  GENERAL PROVISIONS

§183D-1  Definitions.  As used in this chapter, unless the context indicates otherwise:

"Aquaculture" means the propagation, cultivation, or farming of aquatic plants and animals in controlled or selected environments for research purposes, commercial purposes, or stocking purposes.

"Aquatic life" means any type of species of mammal, fish, amphibian, reptile, mollusk, crustacean, arthropod, invertebrate, coral, or other animal that inhabits the freshwater or marine environment, and includes any part, product, egg, or offspring thereof; or freshwater or marine plants, including seeds, roots, and other parts thereof.

"Board" means the board of land and natural resources.

"Department" means the department of land and natural resources.

"Game" means birds and mammals designated by law or by rule for hunting.

"Game birds" means birds designated by law or by rule for hunting.

"Game mammals" means mammals designated by law or by rule for hunting.

"Predators" means animals destructive of wildlife by nature of their predatory habits, including mongooses, cats, dogs, and rats.

"Take" means to injure, hunt, shoot, wound, kill, trap, net, capture, or possess.

"Wild birds" means birds, other than game birds, living in a wild and undomesticated state, and the young and eggs of those birds.

"Wildlife" means any nondomesticated member of the animal kingdom, including game, whether reared in captivity or not, and includes any part, product, egg, or offspring thereof, except aquatic life as defined in this section.

"Wild mammals" means mammals, other than game mammals, living in a wild and undomesticated state, and the young of those mammals. [L 1985, c 174, pt of §4; am L 1986, c 272, §1; am L 2001, c 177, §1]



§183D-2 - Powers and duties of department.

§183D-2  Powers and duties of department.  The department shall:

(1)  Manage and administer the wildlife and wildlife resources of the State;

(2)  Enforce all laws relating to the protecting, taking, hunting, killing, propagating, or increasing the wildlife within the State and the waters subject to its jurisdiction;

(3)  Establish and maintain wildlife propagating facility or facilities;

(4)  Subject to the provisions of title 12, import wildlife for the purpose of propagating and disseminating the same in the State and the waters subject to its jurisdiction;

(5)  Distribute, free of charge, as the department deems to be in the public interest, game for the purpose of increasing the food supply of the State; provided that when in the discretion of the department the public interest will not be materially interfered with by so doing, the department may propagate and furnish wildlife to private parties, upon such reasonable terms, conditions, and prices as the department may determine;

(6)  Ascertain, compile, and disseminate, free of charge, information and advice as to the best methods of protecting, propagating, and distributing wildlife in the State and the waters subject to its jurisdiction;

(7)  Gather and compile information and statistics concerning the area, location, character, and increase and decrease of wildlife in the State;

(8)  Gather and compile information concerning wildlife recommended for release in different localities, including the care and propagation of wildlife for protective, productive, and aesthetic purposes and other useful information, which the department deems proper;

(9)  Have the power to manage and regulate all lands which may be set apart as game management areas, public hunting areas, and wildlife sanctuaries;

(10)  Pursuant to section 183D-65 of this chapter, destroy predators deemed harmful to wildlife;

(11)  Formulate, and from time to time recommend to the governor and legislature, such additional legislation necessary or desirable to implement the objectives of title 12; and

(12)  Preserve, protect, and promote public hunting. [L 1985, c 174, pt of §4; am L 1999, c 122, §2]



§183D-3 - Rules.

§183D-3  Rules.  Subject to chapter 91, the department shall adopt, amend, and repeal rules:

(1)  Concerning the preservation, protection, regulation, extension, and utilization of, and conditions for entry into wildlife sanctuaries, game management areas, and public hunting areas designated by the department;

(2)  Protecting, conserving, monitoring, propagating, and harvesting wildlife;

(3)  Concerning size limits, bag limits, open and closed seasons, and specifications of hunting gear which may be used or possessed; and

(4)  Setting fees for activities permitted under this chapter, unless otherwise provided for by law.

The rules may vary from county to county or in any part of the county and may specify certain days of the week or certain hours of the day in designating open seasons, except that any fees established by rule shall be the same for each county.  All rules shall have the force and effect of law. [L 1985, c 174, pt of §4; am L 1988, c 12, §1]

Case Notes

Sections 183D-22 and 183D-10.5 provided the authority for the department of land and natural resources to require payment of a fee for a hunting-related article such as a stamp; however, since game bird hunting was an activity permitted under this chapter, the department was required under this section to adopt a rule pursuant to §91-3 when setting the stamp fees for hunting.  117 H. 16 (App.), 175 P.3d 126.

Since the addition of two extra hunting days to each week of the hunting season concerned "conditions for entry into game management areas, and public hunting areas designated by the department of land and natural resources" and "open seasons" for hunting, the express language of this section mandated that in order to add the two weekdays for bird hunting, the department had to amend Hawaii administrative rule 13-122-4 pursuant to chapter 91.  117 H. 16 (App.), 175 P.3d 126.



§183D-4 - Game management areas, wildlife sanctuaries, public hunting areas.

§183D-4  Game management areas, wildlife sanctuaries, public hunting areas.  (a)  For the purposes of preserving, protecting, conserving, and propagating wildlife, the department shall establish, maintain, manage, and operate game management areas, wildlife sanctuaries, and public hunting areas on land under its control and, as it deems desirable, enter into agreements for taking control of privately owned lands for those purposes.

(b)  For the purposes of this section:

"Game management area" means an area so designated by either executive order, rule, cooperative agreement, or action of the board of land and natural resources that has been set aside for the primary purpose of managing, sustaining, and enhancing habitat and populations of game mammals and/or game birds, and providing public hunting and, secondarily, other compatible uses.

"Public hunting area" means those lands designated by the board of land and natural resources as areas where the public may hunt game birds and mammals, including:

(1)  Game management areas;

(2)  Forest reserves and surrendered lands;

(3)  Natural area reserves;

(4)  Restricted watersheds;

(5)  Cooperative game management areas;

(6)  Military training areas;

(7)  Unencumbered state lands;

(8)  Designated sanctuaries; and

(9)  Other lands designated by the board. [L 1985, c 174, pt of §4; am L 1999, c 122, §1; am L 2001, c 118, §1]



§183D-5 - Penalties.

§183D-5  Penalties.  (a)  Any person violating section 183D-21, 183D-25, 183D-33, or 183D-63 or any rule adopted under this chapter shall be guilty of a petty misdemeanor, and upon conviction thereof, shall be punished as follows:

(1)  For a first conviction, by a mandatory fine of not less than $100, or imprisonment of not more than thirty days, or both;

(2)  For a second conviction within five years of a previous conviction, by a mandatory fine of not less than $500, or by imprisonment of not more than thirty days, or both, and all firearms used in the commission of such violations shall be considered contraband to be forfeited to and disposed of by the State; and

(3)  For a third or subsequent conviction within five years of the first two or more convictions, by a mandatory fine of not less than $1,000, or by imprisonment of not more than thirty days, or both, and all firearms used in the commission of such violations shall be considered contraband to be forfeited to and disposed of by the State.

(b)  Any person violating section 183D-25.5, 183D-26, 183D-27, 183D-32, 183D-62, or 183D-64 shall be guilty of a misdemeanor, and upon conviction thereof, shall be punished as follows:

(1)  For a first conviction by a mandatory fine of not less than $200, or by imprisonment of not more than one year, or both;

(2)  For a second conviction within five years of a previous conviction, by a mandatory fine of not less than  $1,000, or by imprisonment of not more than one year, or both, and all firearms used in the commission of such violations shall be considered contraband to be forfeited to and disposed of by the State; and

(3)  For a third or subsequent conviction within five years of the first two or more convictions, by a mandatory fine of not less than $2,000, or by imprisonment of not more than one year, or both, and all firearms used in the commission of such violations shall be considered contraband to be forfeited to and disposed of by the State.

(c)  Any person who violates section 183D-35, 183D-36, 183D-37, 183D-38, 183D-39, 183D-40, or 183D-42 shall be guilty of a petty misdemeanor, and upon conviction thereof, shall be fined not less than $100 or imprisoned not more than thirty days, or both.

(d)  In addition to any other penalty imposed under this section, a mandatory fine of $100 shall be levied for each bird illegally taken under this chapter and a mandatory fine of $500 shall be levied for each mammal illegally taken under this chapter.

(e)  Any person who is convicted of violating any of the game laws of the State shall immediately have their hunting license forfeited and any person convicted for a second offense shall not be granted a license to hunt for a period of three years after the date of the second conviction.

(f)  The court, in lieu of the actual cash payment of any mandatory fine, may allow the defendant to perform such community service as directed by the department of land and natural resources at the rate of one hour of service for every $10 of mandatory fine imposed.

(g)  Any criminal action against a person for any violation of this chapter shall not be deemed to preclude the State from pursuing civil legal action to recover administrative fines and costs against that person.  Any civil legal action against a person to recover administrative fines and costs for any violation of subtitle 4 of title 12 or any rule adopted thereunder shall not be deemed to preclude the State from pursuing any criminal action against that person. [L 1985, c 174, pt of §4; am L 1996, c 50, §2 and c 152, §2; am L 1999, c 196, §1]



§183D-6 - Permits for taking wildlife for scientific, educational, or propagation purposes.

§183D-6  Permits for taking wildlife for scientific, educational, or propagation purposes.  (a)  Notwithstanding the provisions of any other law, the department may take wildlife for scientific, educational, or propagation purposes, except as prohibited by chapter 195D.

(b)  Notwithstanding the provisions of any other law, the department may issue permits to any person to take wildlife in any part of the State, for scientific, educational, or propagation purposes, except as prohibited by chapter 195D and subject to the rules adopted by the department.  The department may revoke any permit for any infraction of the terms and conditions of the permit.  Any person whose permit has been revoked shall not be eligible to apply for another permit until the expiration of one year from the date of revocation.

(c)  Any wildlife taken under the authority of the permit shall be accompanied by the permit while being taken or transported and shall be exempt from seizure while being transported or while in possession, in accordance with the permit. [L 1985, c 174, pt of §4]



§183D-7 - Expenditures.

§183D-7  Expenditures.  (a)  The department may expend all appropriations made for the purpose of effectuating the objectives of title 12.  The department may expend proceeds in the wildlife revolving fund, without appropriation or allotment as authorized under section 37-40, for the purposes specified under section 183D-10.5.  All expenditures by the department shall be approved and certified by the board.

(b)  To further the purposes of title 12, the department may use lands set apart for its use by the governor, and may accept gifts and contributions of property or service or enter into contracts for the furtherance of the purposes of this chapter, from the State or from any county or other government or from private parties. [L 1985, c 174, pt of §4; am L 1988, c 67, §2]



§183D-8 - Cooperation with other governmental authorities.

§183D-8  Cooperation with other governmental authorities.  The department shall endeavor to secure the cooperation and assistance of and shall cooperate with the appropriate agency of the United States, or other governmental authorities having an interest in the subject matter of this chapter, in every way possible, for the promotion of the purposes of this chapter.  More specifically the department may permit the appropriate agency of the United States to occupy any land or building and use any appliance, apparatus, or property held or controlled by the department, either independently or in conjunction with the department, upon such terms and conditions as the department and the agency may mutually agree. [L 1985, c 174, pt of §4]

Cross References

Wildlife restoration projects, cooperation of Interior Department, see 55 Stat. 632, §367.



§183D-9 - Federal aid in wildlife restoration.

§183D-9  Federal aid in wildlife restoration.  The State assents to the provisions of the Pittman-Robertson Federal Aid in Wildlife Restoration Act (50 Stat. 917, 16 U.S.C. §669), as amended.  The department shall perform those acts as may be necessary to the conduct and establishment of cooperative wildlife restoration and management projects, as defined in the Act of Congress and in compliance with the Act and rules and regulations promulgated by the Secretary of the Interior thereunder; provided that federal aid funds granted under the Act shall be used for the purposes of approved projects, and no funds accruing to the State from license fees paid by hunters shall be diverted for any purpose other than as provided for in the Act and rules and regulations promulgated pursuant thereto. [L 1985, c 174, pt of §4]



§183D-10 - REPEALED.

§183D-10  REPEALED.  L 1988, c 67, §4.



§183D-10.5 - Wildlife revolving fund; establishment.

§183D-10.5  Wildlife revolving fund; establishment.  (a)  There is established a wildlife revolving fund under the department of land and natural resources.

(b)  The following proceeds shall be retained by or transmitted to the department of land and natural resources for deposit into the wildlife revolving fund:

(1)  Moneys collected as fees for hunting licenses, attendance of hunter education training programs, and use of public target ranges;

(2)  Moneys collected under the provision of any law relating to the importation, taking, catching, or killing of game, wildlife, and products thereof;

(3)  Moneys, other than informers' fees authorized under section 183D-11, collected as fines or bail forfeitures for violation of this chapter or any provision of chapter 195D concerning wildlife conservation; and

(4)  Moneys collected from the sale of:

(A)  Any article, in addition to a hunting license, which a person is required to purchase from the department in order to hunt, when the requirement is established by law or rule; and

(B)  Any work of art upon which the article under subparagraph (A) is based.

(c)  Expenditures from the wildlife revolving fund shall be limited to the following:

(1)  For programs and activities to implement or enforce this chapter, including the provision of state funds to match federal aid grants under the Pittman-Robertson Federal Aid in Wildlife Restoration Act (50 Stat. 917, 16 U.S.C. §669), as amended, for projects concerning wildlife;

(2)  For programs and activities to implement or enforce chapter 195D concerning wildlife conservation;

(3)  For acquisition of the use, development, or maintenance of trails and accessways into or through forest reserves, natural area reserves, game management areas, wildlife sanctuaries, public hunting areas, private and commercial shooting preserves, or private lands where hunting or hiking by the public is authorized; and

(4)  For research programs and activities concerning wildlife conservation and management.  Research programs and activities funded under this paragraph may be conducted by personnel of the department or through grants-in-aid to or contracts with the University of Hawaii or other qualified persons.

(d)  The proceeds of the wildlife revolving fund shall not be used as security for, or pledged to the payment of principal or interest on, any bonds or other instruments of indebtedness.

(e)  In addition to subsections (c) and (f), the department may use moneys in the wildlife revolving fund for the importation into, and the management, preservation, propagation, and protection of, game or wildlife in the State; provided that the department prior to authorizing expenditures or expending funds from the wildlife revolving fund shall first use those funds to maximize the State's participation to secure federal funds under the Pittman-Robertson Federal Aid in Wildlife Restoration Act, as amended.

(f)  Nothing in this section shall be construed as prohibiting the funding with general funds or other funds of programs and activities to implement or enforce this chapter or chapter 195D concerning wildlife conservation.

(g)  The department shall prepare and submit an annual report on the status of the wildlife revolving fund to the legislature no later than twenty days prior to the convening of each regular session.  The report shall include but not be limited to:

(1)  The source and application of moneys deposited into the fund, including a description of the criteria and process used to determine funding priorities;

(2)  A description of programs and activities supported by the fund;

(3)  A summary of program highlights and accomplishments; and

(4)  A description of future program plans, including specific goals and objectives. [L 1988, c 67, §1; am L 1990, c 83, §1; am L 1991, c 290, §1]

Case Notes

Section 183D-22 and this section provided the authority for the department of land and natural resources to require payment of a fee for a hunting-related article such as a stamp; however, since game bird hunting was an activity permitted under this chapter, the department was required under §183D-3 to adopt a rule pursuant to §91-3 when setting the stamp fees for hunting.  117 H. 16 (App.), 175 P.3d 126.



§183D-11 - Informer's fee.

§183D-11  Informer's fee.  One-half of the fine imposed and collected in all cases where the defendant has been convicted for a violation of any of the provisions of this chapter or chapter 195D shall be paid to the person giving the information leading to the arrest of the person so convicted; provided that this section shall not apply, if the informer is a regular salaried sheriff, deputy sheriff, police officer, warden or constable, or officer or agent of the department. [L 1985, c 174, pt of §4; am L 1987, c 283, §17; am L 1989, c 211, §10; am L 1990, c 281, §11]

Cross References

Sheriff, etc., see §26-14.6.



§183D-12 - General administrative penalties.

[§183D-12]  General administrative penalties.  (a)  Except as otherwise provided by law, the board is authorized to set, charge, and collect administrative fines or bring legal action to recover administrative costs of the department or payment for damages or for the cost to correct damages resulting from a violation of subtitle 4 of title 12 or any rule adopted thereunder.  The administrative fines shall be as follows:

(1)  For a first violation, by a fine of not more than $10,000;

(2)  For a second violation within five years of a previous violation, by a fine of not more than $15,000; and

(3)  For a third or subsequent violation within five years of the last violation, by a fine of not more than $25,000.

(b)  In addition, an administrative fine of up to $5,000 may be levied for each specimen of wildlife taken, killed, injured, or damaged in violation of subtitle 4 of title 12 or any rule adopted thereunder.

(c)  Any criminal action against a person for any violation of subtitle 4 of title 12 or any rule adopted thereunder shall not be deemed to preclude the State from pursuing civil legal action to recover administrative fines and costs against that person.  Any civil legal action against a person to recover administrative fines and costs for any violation of subtitle 4 of title 12 or any rule adopted thereunder shall not be deemed to preclude the State from pursuing any criminal action against that person. [L 1996, c 152, §1]



§183D-21 - Hunting licenses required.

PART II.  HUNTING IN GENERAL

§183D-21  Hunting licenses required.  No person shall hunt, pursue, kill, or take any game bird or mammal without first procuring a hunting license; provided that section 183D-32 to the contrary notwithstanding, no license shall be required of persons who may be authorized in writing by the board to destroy game birds or game mammals injurious to forest growth or agriculture, or that constitute a nuisance or a health hazard. [L 1985, c 174, pt of §4; am L 1998, c 88, §1]



§183D-22 - Application and issuance of licenses; fees.

§183D-22  Application and issuance of licenses; fees.  (a)  A hunting license shall be issued to a person by an agent of the department upon:

(1)  Written application in the form prescribed by the department;

(2)  Payment of a hunting license fee or any other hunting related fee the board may require as provided in this chapter; except that payment of the fee shall be waived for any employee of the department who is required to have a license to carry out duties of the department; and

(3)  Showing of a valid Hawaii hunter education certificate or written exemption issued under section 183D-28 or upon showing proof of completion of an approved hunter education course described in section 183D-28(b)(2).

The application shall require a statement under oath of the applicant's name, address, domicile or residence, length of residence in the State, age, race, height, weight, and color of hair and eyes.

(b)  The hunting license fee shall be:

(1)  $10 for any person who has resided in the State for one year or longer, or who is a member of the armed forces of the United States on active duty and the spouse and children thereof, or who elects to forgo the exemption provided in paragraph (4);

(2)   $95 for all other persons;

(3)  $50 for a three-day period and $95 for a seven-day period for hunting on a private and commercial shooting preserve for persons who do not meet the requirements of paragraph (1) or (4); and

(4)  Free to all Hawaii residents sixty-five years of age or older and to all persons with Hansen's disease who are residents of Kalaupapa, Molokai.

(c)  The department shall suspend, refuse to renew, reinstate, or restore, or deny any license if the department has received certification from the child support enforcement agency pursuant to section 576D-13 that the licensee or applicant is not in compliance with an order of support or has failed to comply with a subpoena or warrant relating to a paternity or child support proceeding.  The department shall issue, renew, restore, or reinstate such a license only upon receipt of an authorization from the child support enforcement agency, the office of child support hearings, or the family court. [L 1985, c 174, pt of §4; am L 1988, c 12, §2 and c 31, §1; am L 1989, c 96, §1; am L 1992, c 127, §1; am L 1997, c 293, §10; am L 1998, c 88, §2; am L 1999, c 224, §1; am L 2007, c 129, §1]

Case Notes

Section 183D-10.5 and this section provided the authority for the department of land and natural resources to require payment of a fee for a hunting-related article such as a stamp; however, since game bird hunting was an activity permitted under this chapter, the department was required under §183D-3 to adopt a rule pursuant to §91-3 when setting the stamp fees for hunting.  117 H. 16 (App.), 175 P.3d 126.



§183D-23 - Licenses expire when.

§183D-23  Licenses expire when.  All licenses shall expire on June 30 next following the date of issuance, except for licenses obtained pursuant to section 183D-22(b)(3). [L 1985, c 174, pt of §4; am L 2007, c 129, §2]



§183D-24 - Duplicate licenses.

§183D-24  Duplicate licenses.  Duplicate licenses may be issued upon application stating under oath that the original license has been lost or destroyed and upon payment of a fee of fifty per cent of the current cost of a resident license as provided in section 183D-22(b)(1). [L 1985, c 174, pt of §4; am L 1998, c 288, §1]



§183D-25 - Licenses; display thereof.

§183D-25  Licenses; display thereof.  No person to whom a hunting license has been issued shall permit any other person to carry, display, or use the license in any way.  Every person to whom a hunting license has been issued shall physically possess the license when hunting and shall show the license upon the demand of any officer authorized to enforce the game laws of the State.  No person, upon the request of an officer, shall refuse to show the license or withhold permission to inspect the person's game bag, container, hunting coat or jacket, or carrier, or vehicle of any kind where game might be concealed. [L 1985, c 174, pt of §4]



§183D-25.5 - Hunting guides; licensing and reporting requirements.

[§183D-25.5]  Hunting guides; licensing and reporting requirements.  (a)  No person shall engage in the business of soliciting and guiding clients for the purpose of taking any game bird or mammal without first procuring a hunting guide license.

(b)  A hunting guide license shall be issued to any person who possesses a valid state hunting license and registers with the department; provided that hunting guides shall provide service only to clients with a current state hunting license, unless the client is otherwise exempted by the department.

(c)  Hunting guides shall provide an annual report to the department of their guide activities that shall include the number of clients served and the clients' residency status.  The reports shall be submitted within thirty days after the expiration of the hunting guide license issued pursuant to this section.  The failure to submit an annual report within the time specified shall be grounds for the revocation and nonrenewal of the hunting guide license. [L 1996, c 50, §1]



§183D-26 - Hunting on private lands prohibited.

§183D-26  Hunting on private lands prohibited.  (a)  No person shall enter upon any land or premises belonging to, held, or occupied by another, for the purpose of hunting or to take any kind of wildlife including game without first having obtained permission from the owner or a duly appointed agent, if the owner is the occupier or holder, or if the owner has let another occupy or hold the same, without having first obtained the permission of the occupier or holder thereof, or the duly appointed agent of the occupier or holder.

(b)  No prosecution shall be brought under this section, except upon the sworn complaint of the owner, occupier, or holder of the land or premises, or a duly appointed agent, or if the owner, occupier, or holder is either a corporation or a partnership, then the complaint shall be sworn to by an officer of the corporation or by one of the members of the partnership. [L 1985, c 174, pt of §4]



§183D-27 - Night hunting on private lands; prohibition.

§183D-27  Night hunting on private lands; prohibition.  Notwithstanding section 183D-26, no person shall take or pursue any game bird, game mammal, wild bird, or wild mammal at night on privately owned lands, except as authorized by the department pursuant to section 183D-61.  For the purpose of this section, "night" means the period between one-half hour after sunset and one-half hour before sunrise. [L 1985, c 174, pt of §4; am L 1987, c 156, §1]



§183D-27 - .

[§183D-27.5]  Harassment of hunters; prohibition.  (a)  No person shall intentionally prevent or attempt to prevent the lawful taking of game by a person licensed pursuant to section 183D-21 by:

(1)  Placing the person's self in a location in which human presence may affect the behavior of game to be taken or the feasibility of taking such game;

(2)  Creating a visual, aural, olfactory, or physical stimulus to affect the behavior of game to be taken;

(3)  Affecting the condition or placement of personal property intended for use in the taking; or

(4)  Obstructing the person's access to areas in which the person intends to lawfully take game.

(b)  No person shall enter or remain upon public lands or waters, or upon private lands or waters, without permission of the owner or the owner's agent, with intent to violate this section.

(c)  The maximum penalty for violation of subsection (a) or (b) is a fine of $500, thirty days imprisonment, or both. [L 1995, c 186, §1]



§183D-28 - Hunter education program.

§183D-28  Hunter education program.  (a)  The department shall establish a hunter education program to provide instruction in hunter safety, principles of conservation, and sportsmanship.  Upon successful completion of the program, the department shall issue to the graduate a hunter education certificate which shall be valid for the life of the person.  This certification shall be rescinded by judicial action upon the conviction of a wildlife and/or firearms violation.  No person shall be eligible for a hunting license unless the person possesses a valid hunter education certificate or meets the requirements for exemption provided in subsection (b)(2), and is either:

(1)  Born after December 31, 1971; or

(2)  Born before January 1, 1972, and has never been issued a hunting license in the State.

(b)  A person who meets the minimum age requirements adopted pursuant to subsection (c) shall be exempt from the requirements of subsection (a) if the person:

(1)  Was born before January 1, 1972, and at one time possessed a hunting license issued by the State; provided that the person shows satisfactory proof to the department that the person had possessed the hunting license;

(2)  Has successfully completed a course or program of hunter education and safety that is approved by the International Hunter Education Association and meets the requirements of chapter 12 of the United States Fish and Wildlife Service Federal Aid Manual, as revised; provided that the person shows satisfactory proof in the form of a certificate, wallet card, or other document issued by a state, province, or country evidencing successful completion of the course or program; or

(3)  Obtains a three-day or a seven-day hunting license pursuant to section 183D-22(b)(3) to hunt on a private and commercial shooting preserve, accompanied by a hunting guide licensed pursuant to section 183D-25.5; provided that:

(A)  All hunting shall be conducted on a licensed private and commercial shooting preserve and under the direction of a hunting guide who has successfully completed a Hawaii hunter education certification course and meets the requirements of section 183D-25.5;

(B)  Prior to licensing, a hunter safety class and field training session shall be provided to the licensee that includes hunter safety and hunting equipment use and safe discharge;

(C)  While hunting under these provisions, a hunting guide shall guide not more than two unaccompanied clients at any time while hunting;

(D)  All hunting guides and clients shall wear a hunter safety blaze-orange outer garment while hunting;

(E)  The private and commercial shooting preserve operator, hunting guides, and clients agree to be subject to inspection while engaged in hunting activities by department representatives or authorized law enforcement officers; and

(F)  The private and commercial shooting preserve owner and operator assume responsibility and liability for public and hunter safety while operating under these provisions and agree to report any injuries to the department.

Upon application and satisfaction of the requirements of paragraph (1), the department shall issue a written exemption that shall be valid for the life of the person.  The department shall develop and maintain a list of approved hunter education courses described in paragraph (2) for reference by the public and license agents.

(c)  The department, by rules adopted pursuant to chapter 91, shall establish minimum age requirements for issuance of the hunter education certificate, or the exemption therefrom, required to obtain a hunting license pursuant to section 183D-22(a)(3).

(d)  The department may establish a hunter education officer position to administer the program, outline all phases of instruction, conduct general supervision of individual programs, and distribute information on the program, or may contract the program to a qualified organization.

(e)  The department may construct, operate, and maintain public outdoor and indoor target ranges for the program.

(f)  The department shall prepare reports as may be necessary to seek approval under Public Law 91-503 for federal assistance in this program of hunter safety, conservation, and sportsmanship. [L 1985, c 174, pt of §4; am L 1989, c 96, §2; am L 1991, c 176, §1; am L 1992, c 127, §2; am L 1999, c 224, §2; am L 2007, c 129, §3]



§183D-29 - Agents to collect application fees and sell licenses.

§183D-29  Agents to collect application fees and sell licenses.  (a)  The department may designate agents to collect hunting application fees and sell hunting licenses in accordance with this section.  Agents shall report all collections of application fees and sales of licenses to the department monthly and not later than the fifteenth day of the month following the month covered by the report.  Wilful failure to make a report shall be cause for cancellation of the agency and upon the cancellation a full accounting and settlement for all applications and licenses shall be made forthwith.  All fees collected including application fees shall be remitted to the department at the same time as the report of license sales is made.  If the agents prepay for the licenses, then the fees collected shall be retained by the agents, rather than remitted to the department.

(b)  Agents shall receive ten per cent of the value of application fees collected and licenses sold.  All reports on application fee collections and license sales shall be made on forms supplied by the department.  The duly authorized agents of the department may administer oaths as required in license applications.  Chapter 40 shall not apply to the agents. [L 1985, c 174, pt of §4; am L 1987, c 160, §1; am L 1988, c 12, §3]



§183D-31 - Game birds, declaration by department.

PART III.  GAME BIRDS

§183D-31  Game birds, declaration by department.  (a)  The department may declare, by rule adopted pursuant to chapter 91, any bird which has been or may be introduced into the State to be propagated for hunting purposes, to be a game bird within the meaning of this chapter.

(b)  Nothing in this section shall be construed as permitting the taking, stalking, pursuing, or killing of any game bird under domestication or in the legal possession or control of any person, or where otherwise prohibited by law or rule of the department. [L 1985, c 174, pt of §4]



§183D-32 - Open and closed seasons and bag limits on game birds.

§183D-32  Open and closed seasons and bag limits on game birds.  (a)  No person shall intentionally, knowingly, or recklessly take, kill, pursue, or have in possession any bird declared as a game bird by law or by rule of the department at any time, except during an open season duly established and designated by the department for taking, killing, or possessing the same, or except as provided in sections 183D-21, 183D-33, 183D-34, 183D-35, 183D-36, 183D-37, 183D-38, 183D-39, 183D-40, 183D-41, or 183D-42.

(b)  Nothing in this section shall be construed as making it unlawful for any person to possess under refrigeration, a number of game birds, legally killed, greater than that fixed as a bag limit by any rule of the department, but not in excess of the daily bag limit for five days. [L 1985, c 174, pt of §4]



§183D-33 - Shooting certain pigeons prohibited.

§183D-33  Shooting certain pigeons prohibited.  No person, other than the owner thereof, shall shoot, maim, kill, or detain any Antwerp, messenger, or homing pigeon. [L 1985, c 174, pt of §4]



§183D-34 - Private and commercial shooting preserve and farmer's license.

§183D-34  Private and commercial shooting preserve and farmer's license.  (a)  For the purpose of encouraging private and commercial shooting preserves, game bird farming, and the domestication and propagation of game birds, a license authorizing the licensee to engage in the business of conducting a private and commercial shooting game preserve, or breeding and selling game birds, as limited in this section, shall be issued by the department pursuant to rules as may be adopted by the department, to any responsible resident person duly applying therefor.  The licenses shall expire on June 30 of each year.

(b)  The fee for private and commercial shooting preserves and farmer's licenses shall be set by the department; provided that the department may authorize any governmental agency to breed and sell game birds, and may authorize any person to possess lawfully obtained game birds.  The fees collected under this subsection shall be deposited into the wildlife revolving fund under section 183D‑10.5. [L 1985, c 174, pt of §4; am L 1995, c 135, §§1, 3; am L 1996, c 50, §3; am L 1999, c 224, §3; am L 2007, c 129, §4]



§183D-35 - Importation; sale of game birds.

§183D-35  Importation; sale of game birds.  (a)  Any responsible resident of good character who is a holder of the license defined in section 183D-34 may bring within the State and have the custody of, for the purpose of conducting a private and commercial shooting preserve, domestication, propagation, or selling, as provided in this chapter, any game bird, except those prohibited by section 150A-6.

(b)  Any game bird brought within the State or reared in captivity within the State may be sold or transported for propagation, for food, or for other purposes, if tagged as provided in section 183D-36. [L 1985, c 174, pt of §4]



§183D-36 - Carcass to be tagged.

§183D-36  Carcass to be tagged.  Any licensee may possess, transport, or sell any game bird brought into the State or raised in captivity within the State as set forth in this section.  The carcasses of the game birds may be possessed, transported, or sold at any time, if tagged as directed by the department with an indestructible tag or seal to be supplied by the department to the licensee upon payment of the actual cost. [L 1985, c 174, pt of §4]



§183D-37 - Retail dealer's license.

§183D-37  Retail dealer's license.  The keeper of a hotel, restaurant, boarding house, or club, or any retail dealer in meats, may sell carcasses or parts thereof purchased or received from a licensed game bird farm, tagged and sealed, to any patron or consumer for actual consumption, after securing a license for those purposes from the county director of finance.  The license shall cost $5 a year, and shall expire on June 30 of each year. [L 1985, c 174, pt of §4]



§183D-38 - Transportation.

§183D-38  Transportation.  Any common carrier, at any time, may transport game birds, if the carcasses or parts thereof are tagged or sealed, but to every coop or package containing tagged or sealed game birds, there shall be affixed an additional tag or label upon which shall be plainly printed or written the name of the licensee, the name of the consignee, the name of the person by whom the same was tagged or sealed, and the number of game birds, the carcasses, or parts thereof contained therein. [L 1985, c 174, pt of §4]



§183D-39 - Report by licensed private and commercial shooting preserve operator; farmer.

§183D-39  Report by licensed private and commercial shooting preserve operator; farmer.  The licensee shall make quarterly reports on the first of July, October, January, and April to the department on forms to be furnished by the department.  The report shall give a correct statement of:

(1)  The total number of game birds owned, killed, transported, or sold during the period under this chapter;

(2)  The names of the persons to whom the same were transported or sold;

(3)  The names of the persons by whom the same were tagged and sealed;

(4)  The increase of all classes of game birds; and

(5)  Such other data as the department deems necessary for the proper protection of the public and observance of the game laws.

Each report shall be verified by the affidavit of the licensee. [L 1985, c 174, pt of §4]



§183D-40 - Permit; authority under.

§183D-40  Permit; authority under.  After first having obtained a permit from the department, a licensee may obtain any number of game birds from any state game farm or from city park boards from another county, state, or foreign jurisdiction, or, with the consent of the department, transfer to another licensee any game bird taken or secured under this chapter.  A licensee, after obtaining a permit may sell, give away, or dispose of the eggs of any game bird, lawfully in the licensee's possession, for propagation purposes only. [L 1985, c 174, pt of §4]



§183D-41 - Game birds when exclusive property.

§183D-41  Game birds when exclusive property.  Game birds maintained upon enclosed land, upon which notice has been posted that the same is a game farm or upon any land or property upon which notice has been posted that the same is a private and commercial shooting preserve, shall be the exclusive property of the licensed holder. [L 1985, c 174, pt of §4]



§183D-42 - Inspection of private and commercial shooting preserve and game farm.

§183D-42  Inspection of private and commercial shooting preserve and game farm.  Any member of the board or an authorized representative may enter, at any time, upon any private and commercial shooting preserve or game farm of a licensee for the purpose of inspection thereof, or for the purpose of enforcing this chapter or any game law. [L 1985, c 174, pt of §4]



§183D-51 - Game mammals defined; exception.

PART IV.  GAME MAMMALS

§183D-51  Game mammals defined; exception.  (a)  For the purposes of enforcing the wildlife laws of the State the following named mammals are hereby designated as game mammals when living in a wild or feral state not under domestication: deer (family Cervidae), pronghorn (family Antilocapridae), goat (Capra hircus), sheep (Ovis aries), cattle (Bos taurus), pig (Sus scrofa), and any other mammal that may be or has been introduced into the State and released for hunting and for which a hunting season is established by law or by rule of the department.

(b)  Nothing in this section shall permit the taking, catching, pursuing, or killing of any mammal in the legal possession or control of any person, or where otherwise prohibited by law or by rule of the department. [L 1985, c 174, pt of §4]



§183D-61 - Permits to take wild birds, game birds, and game mammals.

PART V.  WILD BIRDS AND OTHER WILDLIFE

§183D-61  Permits to take wild birds, game birds, and game mammals.  (a)  Notwithstanding the provisions contained in this chapter, the department may adopt rules pursuant to chapter 91:

(1)  Authorizing the taking and collecting of wild birds, game birds, and game mammals for scientific and educational purposes, or for the purpose of distributing wild birds to different localities in the State pursuant to this title;

(2)  Authorizing the keeping of wild birds in captivity for the protection, treatment for injury or disease, propagation, and other similar purposes consistent with the preservation, protection, and conservation of wild birds;

(3)  Authorizing the taking and destruction of those wild birds, game birds, and game mammals the department may have found after investigation to be destructive to crops or to other game birds and game mammals or otherwise harmful to agriculture or aquaculture, or to constitute a nuisance or a health hazard; or

(4)  Authorizing without requiring permits or reports, the destruction within a district of wild birds, game birds, and game mammals which are generally destructive to crops or otherwise harmful to agriculture or aquaculture, or constitute a nuisance or a health hazard within the district.

(b)  Except as provided in subsection (a)(4), the rules shall require the person or persons seeking authority to apply for and obtain a written permit from the department.  The permits may prescribe terms and conditions the department deems necessary to prevent abuse of the authority granted thereby, and may be canceled by the department, after notice and hearing, for the violation of any term or condition. [L 1985, c 174, pt of §4; am L 1986, c 272, §2; am L 1987, c 156, §2]



§183D-62 - Taking, injuring, or destroying wild birds prohibited.

§183D-62  Taking, injuring, or destroying wild birds prohibited.  Except as provided in section 183D-61, no person shall intentionally, knowingly, or recklessly take, catch, injure, kill, or destroy, or attempt to take, catch, injure, kill, or destroy, any wild bird, or to keep or have possession of any wild bird, dead or alive, or to damage or destroy a nest of any wild bird. [L 1985, c 174, pt of §4]



§183D-63 - Keeping wild birds in captivity prohibited.

§183D-63  Keeping wild birds in captivity prohibited.  Except as provided in section 183D-61, no person shall keep in captivity any wild bird unless the bird was lawfully imported into the State or was bred in captivity from birds lawfully imported. [L 1985, c 174, pt of §4]



§183D-64 - Transportation of wild birds from the State prohibited.

§183D-64  Transportation of wild birds from the State prohibited.  No person shall transport or cause to be transported by any means any wild bird from any part of the State; provided that specimens of wild birds required for scientific or educational purposes may be exported from the State only when authorized under permits issued by the department. [L 1985, c 174, pt of §4]



§183D-65 - Posting; destruction of predators.

§183D-65  Posting; destruction of predators.  (a)  On any game management area, public hunting area, or forest reserve or other lands under the jurisdiction of the department, predators deemed harmful to wildlife by the department may be destroyed by any means deemed necessary by the department.

(b)  Where the predators are dogs and the methods of destruction may endanger pets or hunting dogs, all major points of entrance into the area where the predators are to be destroyed shall be posted with signs indicating that a program of predator destruction in the area is in progress.  Any predator may be destroyed in a posted area without claim or penalty whether or not the predator is the property of some person. [L 1985, c 174, pt of §4]






CHAPTER 184 - STATE PARKS AND RECREATION AREAS

§184-1 - Definitions.

PART I.  STATE PARKS

§184-1  Definitions.  As used in this part, unless otherwise indicated by the context:

"Department" means the department of land and natural resources;

"Land", without prejudice to the generality of the term, includes upland, land under water, beaches, water, and water rights;

"Park" means an area which, by reason of location, natural features, scenic beauty or legendary, historical, or scientific interest, possesses distinctive physical, aesthetic, intellectual, creative, or social values;

"Parkway" means an elongated park transversed by a pleasure vehicle road, but does not include the road;

"State park system" means the parks and parkways designated by the department, control of which is acquired by the department as provided in this part. [L 1949, c 185, pt of §1; RL 1955, §19-30; am L Sp 1959 2d, c 1, §21; am L 1961, c 132, §2; HRS §184-1]



§184-2 - State park system.

§184-2  State park system.  The department of land and natural resources may designate and bring under its control and management, as parts of the state park system, parks and parkways as follows:

(1)  Government owned land within the state forest reserves or otherwise under the jurisdiction of the department may be set aside as a state park or parkway by resolution of the department, subject to the approval of the governor by executive order setting the land aside for such purposes; provided that no lands within the state forest reserve areas that are the watersheds from which the domestic water supply of any city, town or community is or may be obtained shall be so set aside without the prior approval of the state department of health and the prior approval of the board of water supply or county council.

(2)  County parks may be acquired for the state park system by consent of the council of the county, if such council and the department agree that the park is of such interest and importance to the people of the whole State as to make such action appropriate.

(3)  New parks and parkways may be established:

(A)  By acquisition of property in the name of the State, as the department may deem necessary or proper for the development, extension, or improvement of the state park system, and as provided in section 184-3.

(B)  By the setting aside of government owned land for such purposes by the governor, as provided by law. [L 1949, c 185, pt of §1; RL 1955, §19-33; am L Sp 1959 2d, c 1, §§19, 21; am L 1961, c 132, §2; HRS §184-2]

Note

Transfer of parks between State and counties.  L 1991, c 312.

Revision Note

References to board of supervisors deleted to conform to county charters.



§184-3 - Powers of department.

§184-3  Powers of department.  The department of land and natural resources, in addition to the other powers herein granted, for the purpose of performing its duties and functions may:

(1)  Acquire land in the name of the State or any estate, right, or interest therein or appurtenance thereto, by agreement, gift, devise, lease, or condemnation in accordance with chapter 101, and the department of accounting and general services shall assist the department of land and natural resources therein, at its request, and assign thereto state officers and employees under its supervision for the making of surveys, abstracts, and otherwise as may be of assistance, without reimbursement for such services;

(2)  Receive gifts, bequests, or contributions of money or other property;

(3)  Accept such condition imposed upon any gift or devise of land, money, or other property as may be acceptable to the department and not inconsistent with the proper discharge of its duties and functions;

(4)  Accept transfers and conveyances of rights and titles vested in the United States government to land and buildings within this State, or lease the same under such conditions as the government of the United States may impose;

(5)  Make expenditures from funds available for the care, supervision, improvement, development, and protection of the state park system;

(6)  Construct and operate suitable public services, facilities, and conveniences on any land under its jurisdiction and control, with power to charge and collect reasonable fees for the use of the same, or in its discretion, enter into contracts, leases, or licenses for the construction or operation of any services, facilities, or conveniences on any land under its jurisdiction and control upon such terms and conditions as are deemed by it to be in the public interest, including in the area covered by the contract, lease, or license the amount of land deemed by it to be reasonably necessary to the success of the undertaking;

(7)  Acquire, by condemnation or otherwise, rights appurtenant to abutting property for light, air, and access, whenever necessary or proper for the establishment, development, improvement, or extension of any parkway;

(8)  Cooperate with counties, and other political subdivisions and agencies of the State, and with the states and with the United States government in matters relating to planning, establishing, developing, improving, or maintaining any park, parkway, or recreational area;

(9)  Accept from a county, park lands which may include related improvements, personnel, equipment, and functions; and

(10)  Transfer to a county, park lands which may include related improvements, personnel, equipment, and functions. [L 1949, c 185, pt of §1; RL 1955, §19-34; am L Sp 1959 2d, c 1, §§12, 21; am L 1961, c 132, §2; HRS §184-3; am L 1987, c 335, §2]

Note

Transfer of parks between State and counties.  L 1991, c 312.

Cross References

Exchange of park property with county, see §46-65.5.

State beach park lifeguard services, see §46-12.5.

Statewide trail and access system, see chapter 198D.



§184-3.4 - State parks special fund.

§184-3.4  State parks special fund.  (a)  There is established within the state treasury a fund to be known as the state parks special fund, into which shall be deposited:

(1)  All proceeds collected by the state parks programs involving park user fees, any leases or concession agreements, the sale of any article purchased from the department to benefit the state parks programs, or any gifts or contributions; provided that proceeds derived from the operation of Iolani Palace shall be used to supplement its educational and interpretive programs; and

(2)  Transient accommodations tax revenues pursuant to section 237D-6.5; provided that these moneys shall be expended in response to a master plan developed in coordination with the Hawaii tourism authority.

(b)  The department shall expend the moneys from the state parks special fund for the following purposes:

(1)  Permanent and temporary staff positions;

(2)  Planning and development of state parks programs, including the aina hoomalu state parks program;

(3)  Construction, repairs, replacement, additions, and extensions of state parks facilities;

(4)  Operation and maintenance costs of state parks and state parks programs; and

(5)  Administrative costs of the division of state parks.

(c)  There is established within the state parks special fund, a Diamond Head State Monument sub-account, into which shall be deposited fifty-five per cent of all proceeds collected from the admission fees charged at the Diamond Head State Monument.  The department shall expend the moneys from the Diamond Head State Monument sub-account for repair, maintenance, and operating costs incurred by the State in the management of the Diamond Head State Monument. [L 2000, c 120, §1; am L 2002, c 250, §2; am L 2005, c 235, §2; am L 2007, c 292, §1]

Note

Transfer of certain interest earnings to general fund until June 30, 2015. L 2009, c 79, §30(a)(7).



§184-3.5 - Park acquisition trust fund; "acquire a park" program.

[§184-3.5]  Park acquisition trust fund; "acquire a park" program.  (a)  There is established in the state treasury a fund to be known as the park acquisition trust fund, which shall be administered by the department to acquire lands for the state park system through the condemnation of private lands.

(b)  There shall be deposited into the fund the following:

(1)  Contributions received by the State that are designated for a particular proposed or existing park or parks;

(2)  All other gifts, bequests, appropriations, or other contributions of money or other property not otherwise conditioned; and

(3)  All interest earned or accrued on moneys in the fund.

(c)  All moneys in the fund shall be expended by the department for the condemnation of private lands to:

(1)  Create new proposed state parks; and

(2)  Expand existing state parks.

(d)  All contributions to the fund pursuant to subsection (b)(1) that are earmarked for a particular proposed or existing park or parks shall be expended for that purpose; provided that if no condemnation action has been initiated within five years after the receipt of that contribution, the contribution may be applied toward the condemnation for any other state park in the county for which the contribution was originally earmarked.

(e)  The chairperson of the board of land and natural resources shall establish an "acquire a park" program to encourage state residents to assist in the acquisition of lands for the state park system through the condemnation of private lands.  As part of this program, the chairperson shall identify and provide a description of proposed parks to be acquired by the State and advertise this information in newspapers of general circulation in the State and in the county in which the proposed park is to be situated, as well as other appropriate broadcast and electronic media, including the Internet.

(f)  The chairperson of the board of land and natural resources, with the assistance of the director of taxation, shall adopt rules pursuant to chapter 91 to implement this section. [L 1997, c 242, §2]



§184-4 - REPEALED.

§184-4  REPEALED.  L 1991, c 312, §9.



§184-5 - Rules and enforcement; penalty.

§184-5  Rules and enforcement; penalty.  (a)  The department may, subject to chapter 91, make, amend, and repeal rules having the force and effect of law, governing the use and protection of the state park system, including state monuments as established under section 6E-31, and including any private property over which there has been granted to the State any right of free public access or use for recreational, park, viewing of any historical, archaeological, natural, or scientific feature, object, or site, or related purpose, or property thereon, and also governing the use and protection of any recreational, scenic, historical, archaeological, natural, scientific, and related resources of state and private lands, and enforce those rules.  Any person who violates any of the rules so prescribed shall be held liable for restoration of or restitution for any damages to public or private property and shall also be subject to the confiscation of any tools and equipment used in the violation and of any plants, objects, or artifacts removed illegally from such properties.  Except as otherwise provided by the department, the more restrictive rules of the department shall apply in any unit of the state park system or any public use area which is also governed by the rules of any forest reserve, public hunting ground, or other department district or area.

(b)  Except as provided in subsection (c), any person violating this chapter, any rule adopted pursuant thereto, or the terms and conditions of any permit issued thereunder, in addition to any other penalties, shall be guilty of a petty misdemeanor and shall be fined not less than:

(1)  $100 for a first offense;

(2)  $200 for a second offense; and

(3)  $500 for a third or subsequent offense.

(c)  Any person violating this chapter, any rule adopted pursuant thereto, or the terms and conditions of any permit issued thereunder, regulating vehicular parking or traffic movement shall have committed a traffic infraction as set forth in chapter 291D, the adjudication of which shall be subject to the provisions contained therein.  A person found to have committed such a traffic infraction shall be fined not more than:

(1)  $100 for a first violation;

(2)  $200 for a second violation; and

(3)  $500 for a third or subsequent violation.

(d)  The fines specified in this section shall not be suspended or waived.  Each day of each violation shall constitute a separate offense.

(e)  Any civil penalty for any violation of this chapter or any rule adopted thereunder shall not be deemed to preclude the State from pursuing any criminal action against that person.

(f)  The department may confer on the director of state parks and upon other employees of the division the powers of police officers, including the power to serve and execute warrants and arrest, or issue summons or citations to, offenders in all matters relating to the enforcement, in any state park, parkway, or state monument, or in any private property over which there has been granted to the State any right of free public access or use for recreational, park, viewing of any historical, archaeological, natural, or scientific feature, object, or site, or related purpose of:

(1)  The laws applicable to the state parks and parkways and to historical objects and sites and the rules adopted under the provisions of this section; and

(2)  Traffic laws and ordinances.

Those police powers shall also extend to the enforcement of laws of the State and the rules of the department relative to the protection and proper use of the recreational, scenic, historical, natural, and archaeological, scientific, and related resources of state and private lands.  The conferring of powers shall include the designation of those employees as state parks enforcement officers. [L 1949, c 185, pt of §1; RL 1955, §19-36; am L Sp 1959 2d, c 1, §21; am L 1961, c 132, §2; am L 1965, c 96, §16; HRS §184-5; am L 1974, c 245, §1; am L 1975, c 24, §5; am L 1979, c 105, §13; am L 2002, c 24, §2; am L 2008, c 101, §3]



§184-5.1 - Arrest.

[§184-5.1]  Arrest.  Except when authorized by law to immediately take a person arrested for violation of the state parks, historical objects and sites, and outdoor recreation laws and regulations; traffic laws and ordinances; and the laws of the State and the rules and regulations of the department relative to the protection and proper utilization of the recreational, scenic, historical, natural and archaeological, scientific and related resources of state and private lands before a magistrate, any state parks enforcement officer upon arresting any person for violation of the state parks, historical objects and sites, and outdoor recreation laws and regulations; traffic laws and ordinances; and laws of the State and the rules and regulations of the department relative to the protection and proper utilization of the recreational, scenic, historical, natural and archaeological, scientific and related resources of state and private lands shall take the name, address, social security number and other pertinent information of the person and shall issue to the person a summons and citation, printed in the form hereinafter described, mandating warning the person to appear and answer to the charge against the person at a certain place and at a time within seven days after the arrest. [L 1974, c 245, pt of §2; gen ch 1985]



§184-5.2 - Summons or citations.

[§184-5.2]  Summons or citations.  There shall be a form of summons or citation for use in citing violators of the state parks, historical objects and sites, and outdoor recreation laws and regulations; traffic laws and ordinances; and the laws of the State and the rules and regulations of the department relative to the protection and proper utilization of the recreational, scenic, historical, natural and archaeological, scientific and related resources of state lands and lands within the conservation district which do not mandate the physical arrest of the violators.  The summons or citation shall be printed in a form commensurate with the form of other summons or citations used in modern methods of arrest and shall be so designed to include all necessary information to make it valid and legal within the laws and regulations of the State.  The form and content of the summons or citations shall be as adopted or prescribed by the district courts.

In every case when a summons or citation is issued the original of the same shall be given to the violator; provided that the district courts may prescribe the issuance to the violator of a carbon copy of the summons or citation and provide for the disposition of the original and any other copies.

Every summons or citation shall be consecutively numbered and each carbon copy shall bear the number of its respective original. [L 1974, c 245, pt of §2]



§184-5.3 - Failure to obey summons.

§184-5.3  Failure to obey summons.  Any person who fails to appear at the place and within the time specified in the summons or citation issued to the person by the state park enforcement officer upon the person's arrest for violation of the state parks, historical objects and sites, and outdoor recreation laws and regulations, traffic laws and ordinances; and the laws of the State and the rules and regulations of the department relative to the protection and proper utilization of the recreational, scenic, historical, natural and archaeological, scientific and related resources of state lands and lands within the conservation district, shall be guilty of a petty misdemeanor.

If any person fails to comply with a summons or citation issued to the person, or if any person fails or refuses to deposit bail as required and within the time permitted, the officer shall cause a complaint to be entered against the person and secure the issuance of a warrant for the person's arrest.

When a complaint is made to any prosecuting officer of the violation of any state parks, historical objects and sites, and outdoor recreation laws and regulations, traffic laws and ordinances; and the laws of the State and the rules and regulations of the department relative to the protection and proper utilization of the recreational, scenic, historical, natural and archaeological, scientific and related resources of state lands and lands within the conservation district, the officer who issued the summons or citation shall subscribe to it under oath administered by another official or officials of the department of land and natural resources whose names have been submitted to the prosecuting officer and who have been designated by the chairperson of the board of land and natural resources to administer the same. [L 1974, c 245, pt of §2; am L 1975, c 24, §6 and c 87, §1; gen ch 1985, 1993]



§184-5.5 - General administrative penalties.

[§184-5.5]  General administrative penalties.  (a)  Except as otherwise provided by law, the board or its authorized representative by proper delegation may set, charge, and collect administrative fines to recover administrative fees and costs as documented by receipts or affidavits, including attorney's fees and costs; or bring legal action to recover administrative fines, fees, and costs, including attorney's fees and costs; or payment for damages or for the cost to correct damages resulting from a violation of this chapter, any rule adopted, or permit issued thereunder.

(b)  The administrative fines shall be as follows:

(1)  For a first violation, a fine of not more than $2,500;

(2)  For a second violation within five years of a previous violation, a fine of not more than $5,000; and

(3)  For a third or subsequent violation within five years of the last violation, by a fine of not more than $10,000.

(c)  In addition, a fine of up to $5,000 may be levied for each:

(1)  Archaeological or historical feature appropriated, damaged, removed, excavated, disfigured, defaced, or destroyed;

(2)  Geological feature destroyed, disturbed, mutilated, dug, removed, excavated, quarried, blasted, or exploded;

(3)  Public property destroyed, defaced, removed, damaged, or possessed;

(4)  Wildlife molested, disturbed, injured, trapped, taken, caught, possessed, poisoned, introduced, or killed; or

(5)  Habitat disturbed,

in violation of this chapter or any rule adopted thereunder.

(d)  Any criminal penalty for any violation of this chapter or any rule adopted thereunder shall not be deemed to preclude the State from recovering additional administrative fines, fees, and costs, including attorney's fees and costs. [L 2002, c 24, §1]



§184-6 - Duties of department.

§184-6  Duties of department.  The department of land and natural resources shall preserve the parks and parkways in the state park system in their natural condition so far as may be consistent with their use and safety, and improve them in such manner as to retain to a maximum extent their natural scenic, historic, and wildlife values for the use and enjoyment of the public. [L 1949, c 185, pt of §1; RL 1955, §19-37; am L Sp 1959 2d, c 1, §21; am L 1961, c 132, §2; HRS §184-6]



§184-7 - County contributions.

§184-7  County contributions.  Any county may donate, grant, convey, lease upon a nominal consideration or appropriate land, money or other property for the development, improvement, extension, operation, or maintenance of the state park system by the department of land and natural resources as provided in this part. [L 1949, c 185, pt of §1; RL 1955, §19-38; am L Sp 1959 2d, c 1, §21; am L 1961, c 132, §2; HRS §184-7]



§184-8 - Budget.

§184-8  Budget.  The department of land and natural resources shall submit to the director of finance, annually, the budgetary estimates and information required by chapter 40 and shall include therein estimates of the financial requirements of the department for the operation of a state parks system as provided by this part. [L 1949, c 185, §7; RL 1955, §19-39; am L Sp 1959 1st, c 13, §2; am L Sp 1959 2d, c 1, §§14, 21; am L 1961, c 132, §2; am L 1963, c 114, §1; HRS §184-8]



§184-11 to 15 - REPEALED.

PART II.  STATE RESORT CAMPS AND SERVICES

§§184-11 to 15  REPEALED.  L 1987, c 4, §1.



§184-21 - Acquisition and conveyance of lands for National Parks.

PART III.  NATIONAL PARKS

§184-21  Acquisition and conveyance of lands for National Parks.  Those provisions of various Acts of Congress authorizing the acquisition of private lands for purposes of the Hawaii National Park and City of Refuge National Historical Park by exchanges or otherwise, such exchanges not to be limited by restrictions of the land laws of the State of Hawaii, or authorizing the governor of Hawaii to acquire and convey to the United States lands and interests in lands, which provisions are "Territorial laws" pursuant to section 15 of Public Law 86-3 of the 86th Congress, are hereby ratified and adopted as laws of the State of Hawaii without any termination or expiration date. [L Sp 1959 1st, c 6, §1; HRS §184-21]



§184-31 - Aina hoomalu state parks program established; designation of aina hoomalu sites.

[PART IV.]  AINA HOOMALU STATE PARKS

[§184-31]  Aina hoomalu state parks program established; designation of aina hoomalu sites.  The department shall establish and manage a state parks interpretive program to be known as the "aina hoomalu state parks program".  The aina hoomalu state parks program shall consist of those parks which contain unique and significant natural or cultural history or features.  The department shall designate those state parks throughout the State which are to be included in the aina hoomalu state parks program and shall develop interpretive programs for these parks. [L 1991, c 312, pt of §8]



§184-32 - REPEALED.

§184-32  REPEALED.  L 2000, c 120, §2.






CHAPTER 185 - LAND FIRE PROTECTION LAW

§185-1 - Definitions.

[§185-1]  Definitions.  As used in this chapter, unless the context otherwise requires:

"Administrator" means the administrator of forestry and wildlife.

"Board" means the board of land and natural resources.

"Branch" means an area comprising a county of the State.

"Department" means the department of land and natural resources.

"Manager" means the forestry and wildlife manager of a designated branch. [L 1994, c 140, §1]

Revision Note

This section is new.  Former §185-1 renumbered as §185-1.5.



§185-1.5 - Responsible agency.

[§185-1.5]  Responsible agency.  The department shall take measures for the prevention, control, and extinguishment of wildland fires within forest reserves, public hunting areas, wildlife and plant sanctuaries, and natural area reserves and shall cooperate with established fire control agencies of the counties and the federal government in developing plans and programs and mutual aid agreements for assistance for the prevention, control, and extinguishment of fires on forest, grass, brush, and watershed lands not within the department's fire protection responsibilities described above. [L 1953, c 100, §3; RL 1955, §19-51; am L 1957, c 98, §1; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §1; HRS §185-1; am L 1974, c 64, pt of §1; am L 1988, c 338, §1; ren and am L 1994, c 140, §2]

Revision Note

This section is former §185-1.



§185-2 - Administrator and managers.

§185-2  Administrator and managers.  The administrator shall be responsible for coordinating the work of managers and reviewing their plans for fire protection and control within the meaning of this chapter.  A manager shall be in charge of lands within forest reserves, public hunting areas, wildlife and plant sanctuaries, and natural area reserves for the manager's branch, and shall be in charge or in support of all measures for the prevention, control, and execution of wildland fire protection in the manager's branch. [L 1953, c 100, §4; RL 1955, §19-52; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §1; HRS §185-2; am L 1974, c 64, pt of §1; am L 1994, c 140, §3]



§185-3 - Powers and duties of the administrator and managers.

§185-3  Powers and duties of the administrator and managers.  (a)  The administrator shall be responsible to the board for supervision of the organization plans and actions of the managers.

(b)  The administrator shall have the power and duty to:

(1)  Review and approve plans prepared by the managers;

(2)  Establish procedures and guidelines for the prevention, control, and extinguishment of fires coming within the meaning of this chapter;

(3)  Establish procedures, guidelines, and conditions for the issuance of burning permits and for determining periods when forest reserves, public hunting areas, wildlife and plant sanctuaries, and natural area reserves shall be closed;

(4)  Close or partially close forest reserves, public hunting areas, wildlife and plant sanctuaries, and natural area reserves, by restricting certain activities when necessary;

(5)  Summon, when necessary, additional firefighting assistance, equipment, supplies, and materials needed to extinguish fires; and

(6)  Do any act which the manager is empowered to perform under this chapter.

(c)  The manager shall have the power and duty to:

(1)  Prepare a plan for fire protection within the meaning of section [185-1.5];

(2)  Take necessary measures for the prevention, control, and extinguishment of fires coming within the meaning of this chapter;

(3)  Issue fire warning notices during dry periods or other seasons when fire hazards are great;

(4)  Close forest reserves, public hunting areas, wildlife and plant sanctuaries, and natural area reserves to public access or restrict their use during dry periods when necessary, to reduce fire risk;

(5)  Close public access to areas in which fire control operations are ongoing;

(6)  Issue burning permits as provided in section 185-7;

(7)  Receive, audit, and if correct, approve and transmit to the department through the administrator, all reports and accounts for expenses incurred in the prevention, control, and extinguishment of any fires which come within the meaning of this chapter;

(8)  Summon, when necessary, additional firefighting assistance, equipment, supplies, or materials to assist in fighting a fire;

(9)  Assume full responsibility for directing the control and extinguishment of any fire coming within the meaning of this chapter, including directing the control and extinguishment of any fire on or threatening any lands included in section [185-1.5] as may be provided for under mutual aid agreements with other fire control agencies; and

(10)  Conduct educational work in the protection of forest reserves, public hunting areas, wildlife and plant sanctuaries, and natural area reserves against fires. [L 1953, c 100, §5; RL 1955, §19-53; am L 1957, c 98, §2; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §1; HRS §185-3; am L 1974, c 64, pt of §1; gen ch 1985; am L 1988, c 338, §2; am L 1994, c 140, §4]



§185-4 - Payment for firefighting.

§185-4  Payment for firefighting.  (a)  No federal or county agency summoned by the administrator or manager to assist in extinguishing a fire shall be reimbursed for expenses incurred in such firefighting unless specified by mutual aid agreement.

(b)  No owner, lessee, or occupier of any lands upon which a fire has occurred, nor any employee of such persons, nor any person who has any vested interest in and to the lands or that person's employees shall be entitled to the compensation provided for in this chapter, for services and materials rendered in and upon the land in the extinguishment of any fire; provided that the prohibition shall not apply to owners or persons holding interests to any lands which have been surrendered to the department under agreement as a public forest reserve for a period of ten years or more or as a public hunting area for a period of five years or more or to any owner who suffered a fire as a result of allowing use of the owner's land by the general public without compensation.

(c)  All reimbursable expenses incurred in controlling or extinguishing a fire by the administrator or a manager shall be payable from the firefighter's contingency fund, provided the fire suppression budget is exceeded, and the owner, lessee, or agency having control over the lands has not been negligent in starting or failing to control or extinguish a fire.  Any person, agency, or corporation summoned by the administrator or a manager to assist in extinguishing a fire eligible under this chapter to claim for reimbursement for wages, equipment use, supplies, or materials must submit an itemized statement of such claims to the administrator through the manager within forty-five working days after the fire has been extinguished in order to have it honored.

(d)  There shall be established under the control of the department a firefighter's contingency fund into which shall be deposited appropriations made by the legislature. [L 1953, c 100, §6; RL 1955, §19-54; am L 1957, c 98, §3; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §1; HRS §185-4; am L 1974, c 64, pt of §1; am L 1978, c 93, §1; am L 1986, c 209, §1; am L 1993, c 161, §1; am L 1994, c 140, §5]

Note

Transfer of certain interest earnings to general fund until June 30, 2015. L 2009, c 79, §30(a)(8).



§185-5 - Rates of pay for firefighting.

§185-5  Rates of pay for firefighting.  Persons summoned by the administrator or a manager or by anyone authorized by the administrator or a manager for controlling or extinguishing a fire, within the meaning of this chapter, and who are eligible for compensation under this chapter, shall receive compensation at an hourly rate equivalent to the prevailing entry level rate of the civil service classification for the skill for which the person is called on to perform.  The rental rates of equipment shall not exceed the prevailing interdepartmental rates for equipment of similar type as established by the department of accounting and general services and supplies or material expended shall be paid for at the actual cost of replacement. [L 1953, c 100, §7; RL 1955, §19-55; am L Sp 1959 2d, c 1, §12; HRS §185-5; am L 1974, c 64, pt of §1; gen ch 1985; am L 1994, c 140, §6]



§185-6 - Insurance protection.

§185-6  Insurance protection.  All persons who have performed services required under this chapter, which services are made compensable under the terms of this chapter, shall, in case of injury or death arising out of and in the performance of the functions pursuant to this chapter, or their dependents, be entitled to all of the benefits provided in chapter 386 including medical services and supplies; provided that for the purposes of such benefits, average weekly wages shall be computed on the basis of earnings from the usual employment of such persons.  The cost thereof shall be a charge upon the appropriate fund. [L 1953, c 100, §8; RL 1955, §19-56; HRS §185-6; am L 1974, c 64, pt of §1]



§185-7 - Fire danger periods, burning permits, setting fires, penalties.

§185-7  Fire danger periods, burning permits, setting fires, penalties.  (a)  During periods of weather when the threat of fire is particularly dangerous within forest reserves, public hunting areas, wildlife and plant sanctuaries, and natural area reserves in any branch, the manager shall establish a fire danger period by causing a fire warning to be issued by publishing a notice containing information setting forth the type of closure and a designation of the affected areas or by posting notices in public places with similar information.  During fire danger periods, the manager may:

(1)  Totally close or limit use within an area;

(2)  Prohibit any burning;

(3)  Prohibit smoking in specified areas, including in automobiles operating in the area; and

(4)  Prohibit camping in certain areas.

However, in areas where fire control operations are in progress, a manager may prohibit public access and use without prior notice for purposes of effective fire control operations and public safety.

(b)  The manager will minimize the threat of fires by maintaining control through the issuance and management of burning permits or the establishment of rules by the department, pursuant to chapter 91.  On other lands where the department has direct fire protection responsibility, as described in section [185-1.5], and on adjoining property that offer a significant threat to those lands, the department shall establish agreements with the department [of] health to require burning plans acceptable to the managers and the county fire chief.  The issuance of permits shall be at the discretion of the issuing officer who shall take into account whether the issuance of a permit is compatible with safety.  Holders of permits shall start no fires during a heavy wind or without sufficient help present to control same and shall maintain a constant watch over the fires until they have been extinguished.

(c)  Any person who violates any restriction of a closure or any person who discards burning material within a closed fire area, or, every person who sets a fire on land within the closed fire area without a permit, or, every person who wilfully, maliciously, or negligently sets a fire which burns property not owned, leased, or controlled by the person shall be guilty of a misdemeanor.  Any person violating this section shall be fined not less than $250 nor more than $4,000 and shall be held liable for restitution for any suppression costs and damages to public or private property.  Setting fires or causing them to be set or allowing them to escape shall be prima facie evidence of wilfulness, malice, or negligence under this section; provided that nothing herein contained shall apply to a person who, in good faith, sets a back fire to check a fire already burning.  A "closed fire area" is defined as the area wherein a total closure or specific burning restrictions are in effect during a fire danger period. [L 1953, c 100, §9; RL 1955, §19-57; HRS §185-7; am L 1974, c 64, pt of §1; gen ch 1985; am L 1994, c 140, §7]



§185-8 - OLD REPEALED.

§185-8  [OLD] REPEALED.  L 1972, c 9, §1.

§185-8  Government agencies to assist.  All agencies of the State or its political subdivisions shall assist in extinguishing any fire when duly summoned by the administrator or any manager. [L 1953, c 100, §11; RL 1955, §19-59; HRS §185-9; ren and am L 1974, c 64, pt of §1; am L 1994, c 140, §8]



§185-9 - Obstructing the administrator or managers; penalty.

§185-9  Obstructing the administrator or managers; penalty.  Any person who obstructs or interferes with or prevents the administrator or any manager or any person in the performance of any duty authorized by this chapter shall be fined not less than $500 nor more than $2,000. [L 1953, c 100, §12; RL 1955, §19-60; HRS §185-10; ren and am L 1974, c 64, pt of §1; am L 1994, c 140, §9]



§185-10 - Renumbered L 1974, c 64, pt of §1.

§185-10  Renumbered  L 1974, c 64, pt of §1.






CHAPTER 186 - TREE FARMS

§186-1 - Definitions.

§186-1  Definitions.  When used herein:

"Board" means the board of land and natural resources;

"Department" means the department of land and natural resources;

"Owner" shall include any person leasing the real property of another under a lease having a stated term of not less than thirty years;

"Stumpage value" means the value that a willing buyer will pay to a willing seller per thousand board feet for trees standing and uncut.  This value shall not include logging costs. [L 1963, c 141, §2; Supp, §87D-2; HRS §186-1]

Revision Note

Numeric designations deleted and definitions rearranged.



§186-2 - Eligibility.

§186-2  Eligibility.  (a)  Any property of not less than ten acres:

(1)  Included within the agricultural district pursuant to section 205-2; or

(2)  Included within the conservation district and zoned for commercial forest use;

is eligible for classification as tree farm property if it is suited for the raising of commercial tree species and other forest products in quantity sufficient to establish a business in the sale thereof.

(b)  Property on which the owner is already growing trees of commercial species and other forest products in quantity sufficient to establish a business in the sale thereof under good forestry management practices and which the owner agrees to manage in accordance with a management plan approved by the board is eligible for classification as tree farm property.  Additional noncontiguous property of five acres or more, under the same ownership and in the same vicinity, is also eligible for classification along with the main acreage sought to be classified.  No real property under a lease having an unexpired term of less than twenty years is eligible for classification as tree farm property. [L 1963, c 141, §3; Supp, §87D-3; HRS §186-2; am L 1989, c 50, §1]



§186-3 - Applications; management plans.

§186-3  Applications; management plans.  (a)  The owner of any property which complies with the requirements specified in section 186-2 may apply to the board for classification of the owner's property as tree farm property.  The application shall comply with rules adopted by the department to implement this section and shall include any additional information required by the board.  The application shall be signed by all persons having an interest in or holding any encumbrance upon the property and shall state that all of them will comply with the management plan upon its approval.

(b)  All public hearings required by statute or rules of the department shall be held before any management plan is approved.  The management plan shall be available to the public not less than thirty days before approval.  Notice of its availability shall be published in the bulletin of the office of environmental quality control.  The plan shall be reviewed periodically by the board or its employees or authorized agents at intervals of no more than every five years.  The review shall determine whether the owner has met the objectives in the management plan.  The board may approve or require in consultation with the landowner alteration of the management plan to adapt to current conditions. [L 1963, c 141, §4; Supp, §87D-4; HRS §186-3; gen ch 1985; am L 1989, c 50, §2; am L 1994, c 207, §2]



§186-4 - Classification; rules.

§186-4  Classification; rules.  (a)  If the board finds that the property identified in the application is suited for the raising of commercial tree species and other forest products in quantity sufficient to establish a business in the sale thereof, and that the use will not have a significant negative effect on a native forest ecosystem, the property may be classified by the board as tree farm property.

(b)  The board shall adopt rules pursuant to chapter 91 necessary for the purposes of this chapter to include procedures, conditions, and fees for establishing tree farms. [L 1963, c 141, §5; Supp, §87D-5; HRS §186-4; am L 1969, c 170, §32; am L 1975, c 157, §29; am L 1989, c 50, §3; am L 1994, c 207, §3]



§186-5 - Agreement with owner.

§186-5  Agreement with owner.  Upon classification, the board shall be responsible for preparing, executing, and administering an agreement with the applicant and others having an interest in or encumbrance upon the tree farm property.  The agreement shall be for a period of not less than twenty years but shall contain, inter alia, the following conditions:

(1)  The agreement shall be canceled and terminated and the tree farm property shall thereby be declassified if, upon investigation, the board determines that the owner of the property is not complying with this chapter or the management plan;

(2)  Any owner of tree farm property desiring to withdraw all or part of the property from the operations of this chapter may at any time make written application to the board;

(3)  The owner shall develop and maintain trees of commercial species and other forest products as specified in the management plan.

The agreement shall also contain other terms and conditions deemed advisable by the board. [L 1963, c 141, §6; Supp, §87D-6; HRS §186-5; am L 1989, c 50, §4]



§186-5.5 - Right to harvest.

[§186-5.5]  Right to harvest.  (a)  The owner of land shall have the right to harvest new trees generated according to a management plan approved by the department on lands within the agricultural district as provided by section 186-2(a)(1), or on degraded forest and pasture lands within the conservation district and zoned for commercial forest use as provided by section 186-2(a)(2); provided that this right shall be subject to the power of the State to protect health, safety, and welfare.

(b)  The State's liability as a result of the right to harvest new trees shall be limited to actions taken only by the State and shall not extend to any private property rights.

(c)  As used in this section, "degraded forests" means areas which have had considerable disturbance, are altered from their natural state, and contain less than twenty per cent crown canopy of native tree species. [L 1994, c 207, §1]



§186-6 - Development and maintenance of tree farm property.

§186-6  Development and maintenance of tree farm property.  The applicant shall implement the tree farm management plan according to the schedule set forth in the plan.  If the board determines that a satisfactory crop has not been established within the schedule set forth in the management plan, the property shall be declassified from its status as tree farm property. [L 1963, c 141, §7; Supp, §87D-7; HRS §186-6; am L 1989, c 50, §5]



§186-7 to 10 - REPEALED.

§§186-7 to 10  REPEALED.  L 1989, c 50, §§7 to 10.



§186-11 - Additional lands.

§186-11  Additional lands.  An owner of land may at any time apply to the board to have more acreage classified as tree farm property subject either to a new agreement or to the original agreement. [L 1963, c 141, §12; Supp, §87D-12; HRS §186-11; am L 1989, c 50, §6]



§186-12 - REPEALED.

§186-12  REPEALED.  L 1989, c 50, §11.






CHAPTER 187 - GENERAL PROVISIONS RELATING TO AQUATIC RESOURCES AND WILDLIFE

SUBTITLE 5.  AQUATIC RESOURCES AND

WILDLIFE

Note

Subtitle heading amended by L 1981, c 85, §10.

CHAPTER 187

GENERAL PROVISIONS RELATING TO AQUATIC RESOURCES

AND WILDLIFE

REPEALED.  L 1986, c 275, §1.



CHAPTER 187A - AQUATIC RESOURCES

§187A-1 - Definitions.

PART I.  GENERAL PROVISIONS

§187A-1  Definitions.  As used in this subtitle, unless the context indicates otherwise:

"Aquaculture" means the propagation, cultivation, or farming of aquatic plants and animals in controlled or selected environments for research purposes, commercial purposes, or stocking purposes.

"Aquatic life" means any type or species of mammal, fish, amphibian, reptile, mollusk, crustacean, arthropod, invertebrate, coral, or other animal that inhabits the freshwater or marine environment and includes any part, product, egg, or offspring thereof; or freshwater or marine plants, including seeds, roots, products, and other parts thereof.

"Board" means the board of land and natural resources.

"Commercial marine dealer" means any person who sells or exchanges, or who is an agent in the transfer of marine life obtained directly from a commercial marine licensee, or any commercial marine licensee who sells or exchanges marine life at retail.

"Commercial marine license" means a license issued to take marine life within or outside the State for commercial purpose.

"Commercial marine licensee" means a person who has been issued a commercial marine license pursuant to section 189-2.

"Commercial purpose" means the taking of marine life for profit or gain or as a means of livelihood where the marine life is taken in or outside of the State, or where the marine life is sold, offered for sale, landed, or transported for sale anywhere in the State.

"Department" means the department of land and natural resources.

"Fishing" or "to fish" means catching, taking, or harvesting, or attempting to catch, take, or harvest, aquatic life.  The use of a pole, line, hook, net, trap, spear, or other gear which is designed to catch, take, or harvest aquatic life, by any person who is in the water, or in a vessel on the water, or on or about the shore where aquatic life can be caught, taken, or harvested, shall be deemed to be fishing.

"Harvest" means the taking and retaining of marine life by any means whatsoever.

"Marine life" means any type or species of saltwater fish, shellfish, mollusks, crustaceans, coral, or other marine animals, including any part, product, egg, or offspring thereof; or seaweeds or other marine plants, including any part, product, seed, or root thereof.

"Qualified aquaculturist" means a person, or association of persons, actively engaged in aquaculture farming, aquaculture produce processing, or aquaculture product development activities.

"Shark" means any member of the class Chondrichthyes, including but not limited to:  inshore species of galapagos shark (Carcharhinus galapagensis), reef blacktip shark (Carcharhinus melanopterus), gray reef shark (Carcharhinus amblyrhynchos), big-nosed shark (Carcharhinus altimus), tiger shark (Galeocerdo cuvier), blacktip shark (Carcharhinus limbatus), smooth hammerhead shark (Sphyrna zygaena), reef whitetip shark (Triaenodon obesus), scalloped hammerhead shark (Sphyrna lewini), sandbar shark (Carcharhinus plumbeus), offshore species of white shark (Carcharodon carcharias), shortfin mako shark (Isurus oxyrinchus), silky shark (Carcharhinus falciformis), blue shark (Prionace glauca), whale shark (Rhincodon typus), thresher shark (Alopias vulpinus), oceanic whitetip shark (Carcharhinus longimanus), cookie cutter shark (Isistius brasiliensis), and megamouth shark (Megachasma pelagios). [L 1985, c 94, pt of §1; am L 1991, c 160, §§1, 4; am L 2000, c 277, §3; am L 2001, c 177, §2]



§187A-1.5 - State marine waters.

[§187A-1.5]  State marine waters.  As used in this chapter, state marine waters shall be defined as extending from the upper reaches of the wash of the waves on shore seaward to the limit of the State's police power and management authority, including the United States territorial sea, notwithstanding any law to the contrary. [L 1990, c 126, §1]



§187A-1.6 - Applicability of statutes and rules.

[§187A-1.6]  Applicability of statutes and rules.  This subtitle and any rules under this subtitle relating to fishing which are applicable to state marine waters shall also apply to the following persons in waters outside state marine waters but within the federal conservation zone:

(1)  Residents of the State;

(2)  Any commercial marine licensee; and

(3)  Any permittee or licensee under this subtitle. [L 1991, c 160, §2]



§187A-2 - Powers and duties of department.

§187A-2  Powers and duties of department.  The department shall:

(1)  Manage and administer the aquatic life and aquatic resources of the State;

(2)  Establish and maintain aquatic life propagating station or stations;

(3)  Establish, manage, and regulate public fishing areas, artificial reefs, fish aggregating devices, marine life conservation districts, shoreline fishery management areas, refuges, and other areas pursuant to title 12;

(4)  Subject to this title, import aquatic life for the purpose of propagating and disseminating the same in the State and the waters subject to its jurisdiction;

(5)  Distribute, free of charge, as the department deems to be in the public interest, aquatic life, for the purpose of increasing the food supply of the State; provided that when, in the discretion of the department, the public interest shall not be materially interfered with by so doing, the department may propagate and furnish aquatic life to private parties, upon such reasonable terms, conditions, and prices determined by the department;

(6)  Gather and compile information and statistics concerning the habitat and character of, and increase and decrease in, aquatic resources in the State, including the care and propagation of aquatic resources for protective, productive, and aesthetic purposes, and other useful information, which the department deems proper;

(7)  Enforce all laws relating to the protecting, taking, killing, propagating, or increasing of aquatic life within the State and the waters subject to its jurisdiction; and

(8)  Formulate and from time to time recommend to the governor and legislature such additional legislation necessary or desirable to implement the objectives of title 12. [L 1985, c 94, pt of §1; am L 1998, c 176, §7]

Cross References

Aquaculture advisory council, see chapter 189G.

Law Journals and Reviews

Protecting Hawai‘i's Fisheries:  Creating an Effective Regulatory Scheme to Sustain Hawai‘i's Fish Stocks.  29 UH L. Rev. 243.



§187A-3 - REPEALED.

§187A-3  REPEALED.  L 1998, c 176, §9.



§187A-3.5 - Aquaculturist license and license to sell prohibited aquatic life.

[§187A-3.5]  Aquaculturist license and license to sell prohibited aquatic life.  (a)  Notwithstanding the provisions in subtitle 5 of title 12, or administrative rules adopted thereunder, the department may issue to any qualified aquaculturist a license to fish, possess, rear, and sell any aquatic life whose fishing, possession or sale is prohibited by closed season, minimum size, or bag limit; provided that the qualified aquaculturist rears or reared the aquatic life in an aquaculture facility.

(b)  The department may further issue to any person a license to possess or sell or offer for sale any aquatic life whose possession or sale is prohibited by a closed season, minimum size, or bag limit; provided that the aquatic life was reared by a licensed qualified aquaculturist in an aquaculture facility pursuant to subsection (a).

(c)  The department may adopt rules pursuant to chapter 91, to implement this section by establishing the licenses, fees, and terms or conditions necessary for the fishing, possession, or sale of aquatic life whose fishing, possession, or sale is prohibited by closed season, minimum size, or bag limit. [L 1995, c 111, §1]



§187A-4 - Administrator.

§187A-4  Administrator.  The board shall appoint an administrator of aquatic resources who shall have charge, direction, and control of all matters relating to aquatic resources management, conservation, and development activities under this title, and such other matters as the board may direct.  The administrator shall be trained and educated in natural resource management. [L 1985, c 94, pt of §1]



§187A-5 - Rules.

§187A-5  Rules.  Subject to chapter 91, the department shall adopt, amend, and repeal rules for and concerning the protection and propagation of introduced and transplanted aquatic life, or the conservation and allocation of the natural supply of aquatic life in any area.  The rules may include the following:

(1)  Size limits;

(2)  Bag limits;

(3)  Open and closed fishing seasons;

(4)  Specifications and numbers of fishing or taking gear which may be used or possessed; and

(5)  Prescribe and limit the kind and amount of bait that may be used in taking aquatic life, and the conditions for entry into areas for taking aquatic life.

The rules may vary from one county to another and may specify certain days of the week or certain hours of the day in designating open seasons.  All rules shall have the force and effect of law.  Any person who violates any of the rules adopted pursuant to this section shall be guilty of a petty misdemeanor and upon conviction thereof shall be punished as provided by section 188-70. [L 1985, c 94, pt of §1]



§187A-5.5 - Consistency of state and federal fisheries regulations.

[§187A-5.5]  Consistency of state and federal fisheries regulations.  (a)  The department shall adopt administrative rules pursuant to chapter 91 for fisheries located in both state and federal waters, that are equivalent to and consistent with federal fisheries regulations for the same waters, to create uniform, complementary, and comprehensive management measures to improve efficiencies in management and effectiveness of enforcement, under the following conditions:

(1)  A federal agency with responsibility for the management of fisheries in federal marine waters around the Hawaiian Islands has:

(A)  Declared that a fishery is in a state of overfishing, is overfished, or is in some other state of unsustainability; and

(B)  Promulgated or amended federal fisheries regulations to correct the decline in the fishery; and

(2)  The fishery occurs in both state and federal marine waters.

(b)  The board shall annually establish a fishing season, a total fishing quota, or individual fishing quotas, or adopt rules pursuant to chapter 91 relating to bag, size, and gear limits, consistent with federal fisheries regulations that are adopted or declared by the federal government to prevent overfishing and with similar state rules adopted under subsection (a).

(c)  If the federal fisheries agency declares a fishery to be sustainable and amends or repeals its regulations accordingly, the department shall amend or repeal any rules for that fishery adopted under subsection (a).

(d)  Nothing contained in this section shall be construed to prohibit any person from exercising native Hawaiian gathering rights or traditional cultural practices authorized by law or  permitted by the department pursuant to article XII, section 7, of the Hawaii constitution.

(e)  This section shall not apply to the Papahanaumokuakea Marine National Monument.

(f)  As used in this section, unless the context clearly indicates otherwise:

"Declared" or "declares" means a public announcement made by a federal agency with the responsibility for the management of fisheries in federal marine waters around the Hawaiian Islands pursuant to the provisions of the Magnuson-Stevens Fishery Conservation and Management Act (P.L. 94-265), as amended by the Magnuson-Stevens Fishery Conservation and Management Reauthorization Act of 2006 (P.L. 109-479), that a fishery in state marine waters is in a state of overfishing, overfished, or in some other state of unsustainability.

"Federal fisheries regulations" means regulations relating to the management of marine fisheries adopted by federal agencies such as the National Marine Fisheries Service or the United States Department of Commerce, and codified in the Code of Federal Regulations.

"Federal marine waters" means the Exclusive Economic Zone established by Presidential Proclamation 5030, 3 Code of Federal Regulations 22, dated March 10, 1983, and is that area adjacent to the United States which, except where modified to accommodate international boundaries, encompasses all waters from a baseline starting at the seaward boundary of state territorial seas extending seaward two hundred nautical miles.

"Fishery" or "fisheries" means one or more stocks of marine resources other than marine mammals and birds that can be treated as a unit for purposes of conservation and management and that are identified on the basis of geographical, scientific, technical, recreational, and economic characteristics; and any fishing for such stocks.

"Overfishing" or "overfished" means a rate or level of fishing mortality that jeopardizes the capacity of a fishery to produce the maximum sustainable yield on a continuing basis. [L 2008, c 112, §1]



§187A-6 - Special activity permits.

§187A-6  Special activity permits.  (a)  Notwithstanding the provisions of any other law, the department may take aquatic life or possess or use any fishing gear for scientific, educational, management, or propagation purposes, for removal of aquatic species, or for implementing the powers and duties as described by section 187A-2; subject to chapter 195D.  The department shall consider using chemicals or electrofishing devices only when it has determined that no other reasonable alternative would be appropriate.  The application of chemicals or operation of electrofishing devices shall be in accordance with established procedures and with the proper training to ensure that the intended results are achieved.

(b)  Notwithstanding the provisions of any other law, the department may issue permits, not longer than one year in duration, to any person to take aquatic life, possess or use fishing gear, or engage in any feeding, watching, or other such non-consumptive activity related to aquatic resources, otherwise prohibited by law, in any part of the State, for scientific, educational, management, or propagation purposes, subject to chapter 195D and subject to those restrictions the department deems desirable.  The department may revoke any permit for any infraction of the terms and conditions of the permit.  Any person whose permit has been revoked shall not be eligible to apply for another permit until the expiration of one year from the date of revocation.

(c)  The department may adopt rules pursuant to chapter 91 for the purpose of this section.

(d)  For the purposes of this section, unless the context clearly indicates otherwise:

"Fishing gear" means any device, including the use of any chemical or electricity that is either designed to take aquatic life or could be used to take aquatic life. [L 1985, c 94, pt of §1; am L 1991, c 160, §3; am L 1992, c 96, §1; am L 2002, c 96, §1]



§2 -

187A-6.5  Release and confiscation of harmful aquatic life.  (a)  No person shall release any live non-native fish or other live non-native aquatic life being held in an aquarium or other confinement for scientific study, exhibition, display, sale, or for any other purpose, into any waters of the State, except as provided in section 187A-2(4).

(b)  The department or its agents may seize, confiscate, or destroy, as a public nuisance, any fish or other aquatic life found in any waters of the State and whose importation is prohibited or restricted pursuant to rules of the department of agriculture. [L 1993, c 256, §1; am L 1999, c 195, §2]



§187A-7 - Expenditures.

§187A-7  Expenditures.  (a)  The department may expend all appropriations made for the purpose of effectuating the objects of title 12.

(b)  To further the purposes of title 12, the department may:

(1)  Use lands set apart for the department's use by the governor; and

(2)  Accept gifts and contributions or enter into contracts.  Gifts and contributions may be accepted from, or contracts entered into with, public or private agencies or individuals.  Any gifts and contributions accepted under this section to benefit sport fish or sport fishing shall be subject to the requirements specified under section 187A-9.5.

(c)  All expenditures by the department shall be approved and certified by the board. [L 1985, c 94, pt of §1; am L 1993, c 143, §2]



§187A-8 - Cooperation with other governmental authorities.

§187A-8  Cooperation with other governmental authorities.  The department shall endeavor to secure the cooperation and assistance of and shall cooperate with the appropriate agency of the United States or other governmental authorities having an interest in the subject matter of title 12, in every way possible, for the promotion of the purposes of title 12.  More specifically, the department may permit the appropriate agency of the United States or other governmental authorities to occupy any land or building and use any appliance, apparatus, or property held or controlled by the department, either independently or in conjunction with the department, upon such terms and conditions as the department and the agency may mutually agree. [L 1985, c 94, pt of §1]



§187A-9 - Federal aid in sport fish restoration.

§187A-9  Federal aid in sport fish restoration.  The State hereby assents to the provisions of the Federal Aid in Sport Fish Restoration (Dingell-Johnson/Wallop-Breaux) Act (64 Stat. 430, 16 U.S.C. §777), as amended.  The department shall perform those acts as may be necessary to the conduct and establishment of cooperative aquatic life restoration, management, development, aquatic education, and recreational boating access projects, as defined in the Act of Congress and in compliance with the Act and regulations adopted by the Secretary of the Interior thereunder; provided that federal aid funds granted under the Act shall be used for the purposes of approved projects, and no funds accruing to the State from license fees paid by sport fishers, including any interest, dividend, or other income earned from the license fees, shall be diverted for any purpose other than as provided for in the Act and regulations adopted pursuant thereto. [L 1985, c 94, pt of §1; am L 1993, c 143, §3]



§187A-9.5 - Sport fish special fund.

§187A-9.5  Sport fish special fund.  (a)  There is established in the department a sport fish special fund.

(b)  The following proceeds shall be retained by or transmitted to the department for deposit into the sport fish special fund:

(1)  Moneys collected as fees for sport fishing licenses and permits, attendance of aquatic resources education programs, use of public fishing areas or other fishing grounds for sport fishing purposes, and use of sport fisheries-related facilities;

(2)  Moneys collected under the provision of any law or rule relating to the importation, taking, catching, or killing of any sport fish;

(3)  Moneys, other than informers' fees authorized under section 187A-14, collected as fines or bail forfeitures for sport fishing violations of this chapter and chapters 188, 189, and 190;

(4)  Moneys collected from the sale of any article purchased from the department related to sport fish or sport fishing;

(5)  Any monetary contributions or moneys collected from the sale of non-monetary gifts to benefit sport fish or sport fishing; and

(6)  Moneys derived from interest, dividend, or other income from the above sources.

(c)  Expenditures from the sport fish special fund shall be limited to the following:

(1)  For programs and activities to implement title 12, subtitle 5, including the provision of state funds to match federal grants under the Federal Aid in Sport Fish Restoration (Dingell-Johnson/Wallop-Breaux) Act (64 Stat. 430, 16 U.S.C. §777), as amended, for projects concerning sport fish;

(2)  For acquisition of the use, development, or maintenance of trails and accessways into public fishing areas, fishery management areas, marine life conservation districts, or private lands where public sport fishing is authorized; and

(3)  For research programs and activities concerning sport fish conservation and management.  Research programs and activities conducted under this paragraph may be conducted by personnel of the department or through grants-in-aid to or contracts with the University of Hawaii or other qualified organizations or individuals.

(d)  The proceeds of the sport fish special fund shall not be used as security for, or pledged to the payment of principal or interest on, any bonds or instruments of indebtedness.

(e)  In addition to subsection (c), the department may use moneys in the sport fish special fund for the importation into, and the management, preservation, propagation, enforcement, and protection of sport fishes in, the State; provided that the department, prior to authorizing expenditures or expending funds from the sport fish special fund, first shall attempt to use those funds to maximize the State's participation to secure federal funds under the Federal Aid in Sport Fish Restoration (Dingell-Johnson/Wallop-Breaux) Act, as amended.

(f)  Nothing in this section shall be construed as prohibiting the funding with general funds or other funds of programs and activities to implement or enforce title 12, subtitle 5, concerning sport fish management and conservation. [L 1993, c 143, §1; am L 2002, c 86, §3]



§187A-10 - Agents to sell licenses.

§187A-10  Agents to sell licenses.  (a)  The department may designate agents to sell fishing licenses in accordance with this section.  Agents shall report all sales of licenses to the department monthly and not later than the fifteenth day of the month following the month covered by the report.  Wilful failure to make a report shall be cause for cancellation of the agency and upon the cancellation a full accounting and settlement for all licenses shall be made forthwith.  All fees collected shall be remitted to the department at the same time as the report of license sales is made.  If the agents prepay for the licenses, then the fees collected shall be retained by agents, rather than remitted to the department.

(b)  Agents shall receive ten per cent of the value of licenses sold.  All reports on license sales shall be made on forms supplied by the department.  The duly authorized agents of the department may administer oaths as required in license applications.  Chapter 40 shall not apply to the agents. [L 1985, c 94, pt of §1; am L 1987, c 93, §1]



§187A-11 - REPEALED.

§187A-11  REPEALED.  L 2002, c 86, §8.



§187A-12 - University of Hawaii may use land, etc.

§187A-12  University of Hawaii may use land, etc.  The University of Hawaii shall have the privilege, free of charge, of using the land, buildings, apparatus, and appliances of the department for the purposes of a biological laboratory and for research and investigation in connection therewith, so far as the same can be done without material interference with the use of the same as an aquatic life propagation station or for other aquatic-resources activities.  The university shall render to the department, in return therefor, such assistance as is reasonably practicable, in connection with the aquatic life propagation station or for other aquatic-resources activities, and as may be mutually agreed upon. [L 1985, c 94, pt of §1]



§187A-12.4 - Misrepresentation or false statement in receipts and reports.

[§187A-12.4  Misrepresentation or false statement in receipts and reports.]  Any person who knowingly misrepresents any material fact or makes a false statement in any document required by subtitle 5 of title 12, or any rule adopted thereunder, shall be guilty of a petty misdemeanor and punished as provided by law. [L 1999, c 195, §1]



§187A-12.5 - General administrative penalties.

[§187A-12.5]  General administrative penalties.  (a)  Except as otherwise provided by law, the board is authorized to set, charge, and collect administrative fines and to recover administrative fees and costs, including attorney's fees and costs, or bring legal action to recover administrative fines, fees, and costs, including attorney's fees and costs, or payment for damages or for the cost to correct damages resulting from a violation of subtitle 5 of title 12 or any rule adopted thereunder.

(b)  For violations involving threatened or endangered species, the administrative fines shall be as follows:

(1)  For a first violation, a fine of not more than $5,000;

(2)  For a second violation within five years of a previous violation, a fine of not more than $10,000; and

(3)  For a third or subsequent violation within five years of the last violation, a fine of not more than $15,000.

(c)  For all other violations the administrative fines shall be as follows:

(1)  For a first violation, a fine of not more than $1,000;

(2)  For a second violation within five years of a previous violation, a fine of not more than $2,000; and

(3)  For a third or subsequent violation within five years of the last violation, a fine of not more than $3,000.

(d)  In addition to subsection (b), a fine of up to $5,000 may be levied for each specimen of threatened or endangered aquatic life taken, killed, or injured in violation of subtitle 5 of title 12 or any rule adopted thereunder.

(e)  In addition to subsection (c), a fine of up to $1,000 may be levied for each specimen of all other aquatic life taken, killed, or injured in violation of subtitle 5 of title 12 or any rule adopted thereunder.

(f)  Any criminal penalty for any violation of subtitle 5 of title 12 or any rule adopted thereunder shall not be deemed to preclude the State from recovering additional administrative fines, fees, and costs, including attorney's fees and costs. [L 1998, c 243, §1]



§187A-13 - General penalty.

§187A-13  General penalty.  (a)  Any person violating this chapter or any rule adopted thereunder for which a penalty is not otherwise provided, shall be guilty of a petty misdemeanor and, in addition to any other penalties, shall be fined not less than:

(1)  $250 for a first offense;

(2)  $500 for a second offense; and

(3)  $1,000 for a third or subsequent offense.

(b)  The fines specified in this section shall not be suspended or waived. [L 1985, c 94, pt of §1; am L 1999, c 195, §3]



§187A-14 - Informer's fee.

§187A-14  Informer's fee.  One-half of the fine imposed and collected in all cases wherein the defendant has been convicted for a violation of subtitle 5 of title 12 or any rule adopted thereunder shall be paid to the person giving the information leading to the arrest of the person so convicted; provided that this section shall not apply if the informer is a regular salaried sheriff, deputy sheriff, police officer, warden or constable, or officer or agent of the department. [L 1985, c 94, pt of §1; am L 1989, c 211, §10; am L 1990, c 281, §11; am L 1999, c 195, §4]

Cross References

Sheriff, etc., see §26-14.6.



§187A-15 - Rights of inspection of catch.

§187A-15  Rights of inspection of catch.  Any agent of the department upon whom the board has conferred powers of police officers or any other enforcement officer of the State shall have the authority to conduct examinations and searches of:

(1)  The contents of any bag or container of any kind used to carry aquatic life; or

(2)  Any vehicle or conveyance used to transport aquatic life;

if such agent or officer has probable cause, as provided by law, to believe that such bag, container, vehicle, or conveyance contains evidence of a violation of subtitle 5 of title 12 or any rule adopted thereunder.  No person shall refuse any enforcement officer of the department or any other enforcement officer of the State such examination and search. [L 1991, c 202, §1; am L 1999, c 195, §5]



§187A-21 - Public fishing grounds.

PART II.  FISHING RIGHTS

§187A-21  Public fishing grounds.  Except as otherwise provided by law, all fishing grounds appertaining to any government land or otherwise belonging to the government, except ponds, shall be and are forever granted to the people, for the free and equal use by all persons; provided that for the protection of these fishing grounds, the department may manage and regulate the taking of aquatic life. [L 1985, c 94, pt of §1]

Law Journals and Reviews

Protecting Hawai‘i's Fisheries:  Creating an Effective Regulatory Scheme to Sustain Hawai‘i's Fish Stocks.  29 UH L. Rev. 243.



§187A-22 - Use of adjoining lands.

§187A-22  Use of adjoining lands.  No person who has bought any government land, or obtains the land by lease or other title, has or shall have greater right than any other person over any fishing ground not included in the title, although adjacent to the land. [L 1985, c 94, pt of §1]



§187A-23 - Konohiki rights.

§187A-23  Konohiki rights.  (a)  The fishing grounds from the reefs, and where there happens to be no reefs, from the distance of one geographical mile seaward of the beach at low watermark, in law, shall be considered the private fishery of the konohiki, whose lands by ancient regulations, belong to the same.  These vested fishing rights for the private fishery must be established by proceedings in conformity with section 96 of the Organic Act, and for which judgment has been entered in any circuit court.  The established private fishery shall not be disturbed, except to the extent of the reservations and prohibitions set forth in this section, or by law or rule.

(b)  The konohiki shall be considered in law to hold the private fishery for the equal use by the konohiki and the tenants on their respective lands, and the tenants shall be allowed to take for home consumption or commercial purposes, any aquatic life of the fisheries, subject to the restrictions imposed by the konohiki as provided in this section, or by law or rule.

(c)  A konohiki each year may set apart one given species or variety of aquatic life natural to the private fishery, by giving public notice by posting at least three written or printed notices in conspicuous places on the land or fishery, to the tenants and others residing on the land, signifying by name, the kind of aquatic life which has been set apart for exclusive use by the konohiki; provided that the konohiki may not reserve more than one kind of aquatic life, if the konohiki possesses other private fisheries which are immediately adjacent to each other.  The notice shall be substantially in the following form:

NOTICE

Fishing for (name of aquatic life) in private fishery

is hereby prohibited between (specific period).

_______________________

Konohiki.

The specific aquatic life set apart shall be exclusively for the use of the konohiki within the specified period, and neither the tenants nor others shall take the reserved aquatic life within the private fishery.  The konohiki may bring legal action against any person to recover the value of the reserved aquatic life which has been taken within the private fishery.

(d)  The konohiki, upon consultation with the tenants of their lands and in lieu of setting apart one given species or variety of aquatic life for exclusive use as allowed in this section, may prohibit during certain months of the year, all taking of aquatic life within the private fishery; provided that during the fishing season within the private fishery, the konohiki may exact up to one-third of the aquatic life taken within the private fishery from each fisher among the tenants.  In such case, the konohiki shall give notice as prescribed in this section.

(e)  If the specific aquatic life which has been reserved within the private fishery for exclusive use by the konohiki goes onto the public fishing grounds, such aquatic life may be taken by any person.

(f)  The konohiki shall not have any power to impose any tax or restriction upon the tenants regarding the private fisheries, except as provided by this section, or by law or rule.

(g)  The vested fishing rights for a private fishery when established may be condemned for use as a public ground; provided that the private fishery shall continue until judgment is entered upon the condemnation proceedings and the compensation named therein has been paid or tendered to the konohiki, or others interested therein, or until an order of possession has been issued as provided in sections 101-28 to 101-32.

(h)  Any person who takes any aquatic life which has been set apart for the konohiki's exclusive use or to which the konohiki is otherwise entitled as provided in this section or who aids and abets the taking or who without lawful authority fishes in or upon the private fishery shall be punished as provided in section 187A-13. [L 1985, c 94, pt of §1]



§187A-31 - Definitions.

[PART III.]  ALIEN AQUATIC ORGANISMS

[§187A-31]  Definitions.  For the purposes of this part, "high risk vessel" includes fishing and recreational vessels and floating structures, such as barges, dry docks, drilling rigs, and cranes, which have spent extended periods of time tied up in out-of-state ports. [L 2000, c 134, pt of §2]



§187A-32 - Alien aquatic organisms; lead agency; rules.

[§187A-32]  Alien aquatic organisms; lead agency; rules.  (a)  The department is designated as the lead state agency for preventing the introduction and carrying out the destruction of alien aquatic organisms through the regulation of ballast water discharges and hull fouling organisms.  The department may establish an interagency team to address the concerns relating to alien aquatic organisms.

(b)  The department may adopt rules in accordance with chapter 91, including penalties, to carry out the purposes of this part.  The rules may include standards for the department and the United States Coast Guard to use as part of their respective inspection protocols.  The rules may also include implementation of a course of action in relation to the arrival or pending arrival of a high risk vessel.

(c)  The governor may enter into an agreement with the United States Secretary of Transportation to carry out the purposes of this part, including but not limited to the enforcement of state law. [L 2000, c 134, pt of §2]






CHAPTER 188 - FISHING RIGHTS AND REGULATIONS

§188-1 to 14 - REPEALED.

PART I.  FISHING RIGHTS

§§188-1 to 14  REPEALED.  L 1985, c 94, §7.



§188-21 , 22 - REPEALED.

PART II.  FISHING REGULATIONS, GENERALLY

Cross References

Nonapplicability of fishing regulations to patients of Kalaupapa Settlement, see §326-29.

Law Journals and Reviews

Protecting Hawai‘i's Fisheries:  Creating an Effective Regulatory Scheme to Sustain Hawai‘i's Fish Stocks.  29 UH L. Rev. 243.

§§188-21, 22  REPEALED.  L 1981, c 85, §§31, 32.



§188-22.5 - State marine waters.

[§188-22.5]  State marine waters.  As used in this chapter, state marine waters shall be defined as extending from the upper reaches of the wash of the waves on shore seaward to the limit of the State's police power and management authority, including the United States territorial sea, notwithstanding any law to the contrary. [L 1990, c 126, §2]



§188-22.6 - Designation of community based subsistence fishing area.

[§188-22.6]  Designation of community based subsistence fishing area.  (a)  The department of land and natural resources may designate community based subsistence fishing areas and carry out fishery management strategies for such areas, through administrative rules adopted pursuant to chapter 91, for the purpose of reaffirming and protecting fishing practices customarily and traditionally exercised for purposes of native Hawaiian subsistence, culture, and religion.

(b)  Proposals may be submitted to the department of land and natural resources for the department's consideration.  The proposal shall include:

(1)  The name of the organization or group submitting the proposal;

(2)  The charter of the organization or group;

(3)  A list of the members of the organization or group;

(4)  A description of the location and boundaries of the marine waters and submerged lands proposed for designation;

(5)  Justification for the proposed designation including the extent to which the proposed activities in the fishing area may interfere with the use of the marine waters for navigation, fishing, and public recreation; and

(6)  A management plan containing a description of the specific activities to be conducted in the fishing area, evaluation and monitoring processes, methods of funding and enforcement, and other information necessary to advance the proposal.

Proposals shall meet community based subsistence needs and judicious fishery conservation and management practices.

(c)  For the purposes of this section:

(1)  "Native Hawaiian" means any descendant of the races inhabiting the Hawaiian Islands prior to 1778; and

(2)  "Subsistence" means the customary and traditional native Hawaiian uses of renewable ocean resources for direct personal or family consumption or sharing. [L 1994, c 271, §1]

Law Journals and Reviews

Propagating Cultural Kīpuka:  The Obstacles and Opportunities of Establishing a Community-Based Subsistence Fishing Area.  31 UH L. Rev. 193.



§188-22.7 - Miloli‘i fisheries management area.

[§188-22.7]  Miloli‘i fisheries management area.  The Miloli‘i fisheries management area, as defined in the administrative rules of the department of land and natural resources, shall be designated a community based subsistence fishing area, as provided in section 188-22.6.  The department of land and natural resources shall adopt management strategies and other rules consistent with section 188-22.6 that:

(1)  Ensure long-term sustainable populations of fish and other marine species; and

(2)  Encourage the scientific study and understanding of subsistence fishing management. [L 2005, c 232, §2]

Law Journals and Reviews

Propagating Cultural Kīpuka:  The Obstacles and Opportunities of Establishing a Community-Based Subsistence Fishing Area.  31 UH L. Rev. 193.



§188-22.8 - Limu management area.

[§188-22.8]  Limu management area.  (a)  There is established a limu management area from the shoreline and extending one hundred fifty feet seaward in Ewa beach from the gunnery range to the boat ramp on Muumuu street.

(b)  No person, including a person with a commercial fishing license, shall pick, gather, harvest, or otherwise take limu from within the limu management area beginning no sooner than January 1, 2007; provided that this section shall not apply to a person who has obtained a special permit to pick limu for purposes of replanting.

(c)  Beginning no sooner than January 1, 2010, a person, including a person with a commercial fishing license, may hand-pick limu in the limu management area from 6:00 a.m. to 6:00 p.m., only during the months of July, November, and December of each year.  A maximum of one pound for all types of limu combined may be hand-picked per day by any person, including any person possessing a commercial fishing license.

(d)  This section shall not apply to any person exercising native Hawaiian gathering rights and traditional cultural practices as authorized by law or as permitted by the department of land and natural resources pursuant to article xii, section 7 of the Hawaii state constitution.

(e)  The department of land and natural resources shall adopt rules pursuant to chapter 91 necessary for the purposes of this section. [L 2006, c 293, §2]



§188-22.9 - Ha‘ena community-based subsistence fishing area; restrictions; regulations.

[§188-22.9]  Ha‘ena community-based subsistence fishing area; restrictions; regulations.  (a)  There is designated the Ha‘ena community‑based subsistence fishing area on the northwestern coast of Kauai, which shall consist of all state waters and submerged lands bounded by:

(1)  The shoreline of the Ha‘ena district;

(2)  A line that follows an imaginary extension of the boundary between Hae‘na state park and Na Pali state park that extends seaward for one mile from the shoreline;

(3)  An irregular line one mile offshore that is parallel to the contours of the shoreline; and

(4)  A line that follows an imaginary extension of the boundary between Hae‘na and Wainiha, as specified in the tax map of the county of Kauai, that extends seaward for one mile from the shoreline.

(b)  In addition to the provisions of this chapter, the following uses or activities shall be regulated in the Ha‘ena community-based subsistence fishing area:

(1)  Any activities with a commercial purpose, as defined in section 187A‑1;

(2)  The issuance of any commercial marine license, as defined in section 187A‑1;

(3)  The issuance of any aquarium fish permits, pursuant to section 188‑31;

(4)  Fishing with the use of gill nets;

(5)  Fishing with self‑contained underwater breathing apparatus and spears; and

(6)  Any other use or activity that the department of land and natural resources, in consultation with the inhabitants of the ahupua‘a of Ha‘ena and other interested parties, deems appropriate.

(c)  The department of land and natural resources, as soon as practical, shall consult with as broad a base as possible, group of inhabitants of the ahupua‘a of Ha‘ena and other interested parties to establish rules for the Ha‘ena community-based subsistence fishing area, to include but not be limited to:

(1)  A determination of fishing practices that are customarily and traditionally exercised for purposes of native Hawaiian subsistence, culture, and religion in the fishing area;

(2)  A management plan recognizing existing marine activities permitted by the department of land and natural resources and containing a description of specific activities to be conducted in the fishing area, including evaluation and monitoring processes and methods of funding and enforcement;

(3)  Limits on the harvest of aquatic life, as those terms are defined in section 187A‑1, in the fishing area;

(4)  The establishment of no harvesting zones within the fishing area without depriving ahupua‘a inhabitants of access to traditional sources of subsistence; and

(5)  A process for the expansion of the fishing area to include other ahupua‘a.

The department of land and natural resources shall adopt rules pursuant to chapter 91 necessary for the purpose of this section. [L 2006, c 241, §3]

Law Journals and Reviews

Propagating Cultural Kīpuka:  The Obstacles and Opportunities of Establishing a Community-Based Subsistence Fishing Area. 31 UH L. Rev. 193.



§188-23 - Possession or use of explosives, electrofishing devices, and poisonous substances in state waters prohibited; exception.

§188-23  Possession or use of explosives, electrofishing devices, and poisonous substances in state waters prohibited; exception.  (a)  It is unlawful to possess or use on, in, or near state waters, any explosives, electrofishing devices, or any source of electrical energy with appurtenant devices for the introduction of electricity into the water, for the purpose of taking aquatic life, except under the terms and conditions of a permit first obtained by the user from the department.  The department may issue permits for the possession or use of electrofishing devices consistent with other legal requirements.

(b)  It is unlawful to deposit in, permit to pass into, or place where it can pass into the state waters for the purpose of taking aquatic life any of the following:

(1)  Any petroleum, coal or oil tar, lampblack, aniline, asphalt, bitumen, or residuary product of petroleum or carbonaceous material or substance;

(2)  Hypochlorous acid or any of its salts, including bleaches commonly sold under various trade names, such as Clorox and Purex, and bleaching powders;

(3)  Preparations containing rotenone, tephrosin, saponins, or plant materials from Barringtonia acutangula, Barringtonia asiatica, Barringtonia racemosa, Barringtonia longiracemosa, Barringtonia speciosa, Careya australis, Cocculus ferrandianus, Cocculus trilobus, Cocos nucifera, Hura crepitans, Hura polyandra, Piscidia acuminata, Piscidia carthagenensis, Piscidia erythrina, Planchonia careya, Tephrosia purpurea, Tephrosia piscatoria, Wikstroemia; and

(4)  Any other substance or material deleterious to aquatic life; except under the terms and conditions of a permit first obtained by the user from the department.

The department may issue permits to allow the possession or use of stated amounts of these substances poisonous to aquatic life if the department deems the amount in possession is for legitimate purposes or in quantities too small to harm aquatic life.

The possession or use of these substances without a permit by any person on, in, or near the water where aquatic life can be taken, or aboard any fishing vessel or boat is prima facie evidence of a violation of this section.

The department may revoke any permit for any infraction of the terms and conditions of the permit.  Any person whose permit has been revoked shall not be eligible to apply for another permit until the expiration of one year from the date of revocation.

Nothing in this section shall be held or construed to be an amendment of the rules of the department of transportation. [L 1888, c 30, §1; RL 1925, §761; am L 1925, c 41, §2; RL 1935, §366; RL 1945, §1221; RL 1955, §21-54; HRS §188-23; am L 1981, c 85, §33; am L 1982, c 147, §9; am L 2002, c 96, §2]



§188-24 - REPEALED.

§188-24  REPEALED.  L 1981, c 85, §34.



§188-25 - REPEALED.

§188-25  REPEALED.  L 1999, c 85, §5.



§188-25.5 - REPEALED.

§188-25.5  REPEALED.  L 1999, c 85, §6.



§188-26 , 27 - REPEALED.

§§188-26, 27  REPEALED.  L 1981, c 85, §§36, 37.



§188-28 - REPEALED.

§188-28  REPEALED.  L 1977, c 129, §3.



§188-29 - REPEALED.

§188-29  REPEALED.  L 1999, c 85, §7.



§188-29.1 - REPEALED.

§188-29.1  REPEALED.  L 1999, c 85, §8.



§188-30 - REPEALED.

§188-30  REPEALED.  L 1999, c 85, §9.



§188-30.2 - REPEALED.

§188-30.2  REPEALED.  L 1999, c 85, §10.



§188-30.5 - REPEALED.

§188-30.5  REPEALED.  L 1999, c 85, §11.



§188-31 - Permits to take aquatic life for aquarium purposes.

§188-31  Permits to take aquatic life for aquarium purposes.  (a)  Except as prohibited by law, the department, upon receipt of a written application, may issue an aquarium fish permit, not longer than one year in duration, to use fine meshed traps, or fine meshed nets other than throw nets, for the taking of marine or freshwater nongame fish and other aquatic life for aquarium purposes.

(b)  Except as prohibited by law, the permits shall be issued only to persons who can satisfy the department that they possess facilities to and can maintain fish and other aquatic life alive and in reasonable health.

(c)  It shall be illegal to sell or offer for sale any fish and other aquatic life taken under an aquarium fish permit unless those fish and other aquatic life are sold alive for aquarium purposes.

The department may adopt rules pursuant to chapter 91 for the purpose of this section.

(d)  For the purposes of this section:

(1)  "Aquarium purposes" means to hold salt water fish, freshwater nongame fish, or other aquatic life alive in a state of captivity as pets, for scientific study, or for public exhibition or display, or for sale for these purposes; and

(2)  "Aquarium fish permit" means a permit issued by the board for the use of fine mesh nets and traps to take salt water fish, freshwater nongame fish, or other aquatic life for aquarium purposes. [L 1953, c 124, §§1, 2, 3; RL 1955, §21-64; am L 1961, c 30, §§1, 2 and c 132, §2; HRS §188-31; am L 1979, c 154, §1; gen ch 1985; am L 1992, c 96, §2]



§188-31.5 - Aquarium fish for export; monthly count.

[§188-31.5]  Aquarium fish for export; monthly count.  The department of land and natural resources shall adopt rules in accordance with chapter 91 to monitor the aquarium fish catch report and fish dealer's report for export of aquarium fish taken from the waters of the State for aquarium purposes pursuant to section 188-31.  A monthly count of the quantities taken of each individual species of aquarium fish exported shall be reported to the board. [L 1989, c 319, §1]



§188-32 , 33 - REPEALED.

§§188-32, 33  REPEALED.  L 1981, c 85, §§41, 42.



§188-34 - Fishing in Honolulu harbor, Hilo harbor, Kahului harbor, restricted.

§188-34  Fishing in Honolulu harbor, Hilo harbor, Kahului harbor, restricted.  (a)  It is unlawful to take or kill fish by means of any draw, drag, or seine net in the waters of the harbor of Honolulu; provided that commercial marine licensees as defined in chapter 187A may take bait fish by means of any draw, drag, or seine net during periods scheduled by the harbor master.

(b)  It is unlawful to take or kill fish by means of any net in the waters of that portion of the bay of Hilo bounded by the breakwater, a line from the outer end of the breakwater to Alealea Point, and the shoreline from Alealea Point to the inshore end of the breakwater; provided that commercial marine and pond operators with appropriate licenses issued by the department of land and natural resources may take bait fish or pua, or persons may use throw net, opae net, crab net, or nehu net not longer than fifty feet to take nehu for family consumption or bait purposes.

(c)  It is unlawful to take or kill fish by means of any net in the waters of Kahului harbor; provided that persons may use throw net, opae net, crab net, or nehu net not longer than fifty feet to take nehu for family consumption or bait purposes. [L 1911, c 38, §1; RL 1925, §769; RL 1935, §383; am L 1941, c 223, §1; RL 1945, §1230; RL 1955, §21-67; am L 1961, c 110, §1; HRS §188-34; am L 1981, c 85, §43; am L 1986, c 339, §11; am L 1987, c 131, §1; am L 2005, c 218, §1]

Note

Repeal and reenactment of this section.  Upon the effective date of administrative rules adopted by the department of land and natural resources regarding user conflicts at Kahului harbor, this section is repealed and reenacted to how it read on June 29, 2007.  L 2006, c 241, §5.

Law Journals and Reviews

Protecting Hawai‘i's Fisheries:  Creating an Effective Regulatory Scheme to Sustain Hawai‘i's Fish Stocks.  29 UH L. Rev. 243.



§188-35 - Fishing in certain waters.

§188-35  Fishing in certain waters.  (a)  Except as otherwise provided in this section, it is unlawful for any person to fish in or take aquatic life from the waters:

(1)  Of the Waikiki reclamation canal, Oahu;

(2)  Of the drainage canal constructed in connection with Kapiolani Boulevard, Oahu;

(3)  Of the Kapalama drainage canal, Oahu;

(4)  Off Heeia-Kea wharf, Oahu;

(5)  Within that portion of Waialua Bay delineated on the seaward boundary by lines drawn one hundred yards seaward of and parallel to the Haleiwa Harbor Breakwater and one hundred yards seaward of and parallel to the Haleiwa Beach Groin including the extension to the intercept of these lines and the inland boundary consisting of a line drawn ten yards downstream of and parallel to the Anahulu Bridge, Oahu;

(6)  Within that portion of Pokai Bay including the Pokai Boat Harbor and the Waianae Small Boat Harbor delineated on the seaward boundary by a straight line drawn from Kaneilio Point to Lahilahi Point with the northwestern boundary to be delineated by a straight line extending from the southernmost tip of the point immediately seaward of Waianae High School on a southwest azimuth to the intercept of the seaward boundary extending from Kaneilio Point to Lahilahi Point, Oahu; and

(7)  Of the Kapaa and Waikaea canals, Kauai.

(b)  With reference to any of the places or areas named above, any person may, subject to applicable laws and rules, fish with one line, or one rod and line, provided the line shall not have more than two hooks; or may take crabs with not more than ten nets, provided the nets shall not exceed two feet in diameter; or may take shrimps for bait purposes only with a hand net, provided the net shall not exceed three feet in any dimension; provided that in the Waikiki reclamation canal any person may take up to fifty tabai or mosquito fish, or o`opu akupa, or tilapia or any combination thereof, per day, for noncommercial purposes only, with a single small mesh net, provided that the net including any handle and other attachment thereto shall not exceed three feet in any dimension.

(c)  An owner or operator of a fish pond may take pua or other small fish, using nets, with a license obtained from the department of land and natural resources and under rules the department may adopt, for the purpose of stocking the fish pond.

(d)  Commercial marine licensees, with a license from the department of land and natural resources, may take nehu, iao, or any other species of baitfish as authorized by section 188-45, using nets for bait purposes only.

(e)  The department may issue licenses at its discretion and at any time may revoke any or all licenses when, in its judgment, the action is necessary to preserve the stock of fish in the canals or waters. [L 1923, c 41, §§1, 2; RL 1925, §770; RL 1935, §384; am L 1943, c 26, §1 and c 195, §§1, 2; RL 1945, §1231; am L 1947, c 19, §1; am L 1949, c 154, §1; am L 1951, c 58, §1; am L 1955, c 118, §1; RL 1955, §21-68; am L 1957, c 230, §1; am L Sp 1959 2d, c 1, §22; am L 1961, c 29, §1 and c 132, §2; HRS §188-35; am L 1974, c 169, §1; am L 1978, c 164, §1; am L 1979, c 38, §1; am L 1981, c 85, §44; am L 1983, c 145, §1; am L 1987, c 21, §1; am L 1989, c 101, §1; am L 1993, c 80, §1]

Cross References

Rulemaking, see chapter 91.

Law Journals and Reviews

Protecting Hawai‘i's Fisheries:  Creating an Effective Regulatory Scheme to Sustain Hawai‘i's Fish Stocks.  29 UH L. Rev. 243.



§188-36 - Hawaii marine laboratory refuge.

§188-36  Hawaii marine laboratory refuge.  It is unlawful for any person within the Hawaii marine laboratory refuge to take any aquatic life.  Nothing in this section shall apply to any officer, faculty member, employee, or student of the University of Hawaii or licensee of the board of regents of the University of Hawaii, while employed in catching or taking aquatic life for scientific purposes.

The Hawaii marine laboratory refuge consists of the reefs and bay waters surrounding the island of Moku-o-loe located in Kaneohe Bay, island of Oahu, from the high water mark on the island extending outward to "twenty-five feet beyond the outer edges of the reefs."

All laws enacted for the protection of aquatic life or wildlife shall likewise apply to the Hawaii marine laboratory refuge, except that no person or persons, other than those designated by this section, shall be authorized to catch or take aquatic life in the refuge.

The Hawaii marine laboratory refuge shall continue only as long as the regents of the University of Hawaii maintain the Hawaii marine laboratory on the island of Moku-o-loe, island of Oahu. [L 1953, c 85, §§1, 2; RL 1955, §21-69; HRS §188-36; am L 1981, c 85, §45]

Law Journals and Reviews

Protecting Hawai‘i's Fisheries:  Creating an Effective Regulatory Scheme to Sustain Hawai‘i's Fish Stocks.  29 UH L. Rev. 243.



§188-37 - Fishing in the Northwestern Hawaiian Islands.

§188-37  Fishing in the Northwestern Hawaiian Islands.  (a)  The department of land and natural resources may adopt rules relating to the taking of marine life in the Northwestern Hawaiian Islands, where, in the judgment of the department the action will not deplete the stocks of marine life in the area; the rules may include open and closed seasons, size limits, methods and appliances, and establishment of permits for taking marine life.

(b)  Those islands, reefs, and shoals, as well as their respective appurtenant reefs and territorial waters, of the Hawaiian Islands chain beginning and including Nihoa Island to and including Kure Island shall be referred to as the Northwestern Hawaiian Islands.

(c)  The department may issue permits to those persons with a valid commercial marine license issued pursuant to section 189-2 who own or operate a vessel deemed capable by the department for effectively taking marine life within the Northwestern Hawaiian Islands, and whenever the department deems necessary, it may limit the number of permits issued to take marine life in any particular area and such limitation shall be on the basis of the order of application for permits.  Issuance of permits shall be limited to persons utilizing methods or appliances approved by rule of the department, which need not be legal elsewhere within the State, and these permittees may take species of marine life, when and as approved by rule of the department.  The fee for the Northwestern Hawaiian Islands taking permit shall be established by the department by rules adopted in accordance with chapter 91.

The department may revoke any permit for any infraction of the terms and conditions of the permit.  Any person whose permit has been revoked shall not be eligible to apply for another permit until the expiration of one year from the date of revocation. [L 1953, c 57, §§1, 2; RL 1955, §21-70; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §188-37; am L 1978, c 97, §1; am L 1981, c 85, §46; am L 1988, c 117, §1; am L 2002, c 86, §4]



§188-38 , 39 - REPEALED.

§§188-38, 39  REPEALED.  L 1981, c 85, §§47, 48.



§188-39.5 - Manta rays; prohibitions, penalties and fines.

[§188-39.5]  Manta rays; prohibitions, penalties and fines.  (a)  No person shall knowingly capture or kill a manta ray within state marine waters.

(b)  Any person violating this section or any rule adopted pursuant to this section shall be guilty of a misdemeanor and shall be fined:

(1)  $500 for a first offense;

(2)  $2,000 for a second offense; and

(3)  $10,000 for a third or subsequent offense.

(c)  In addition to any other penalty imposed under this section, a person violating this section shall be subject to:

(1)  An administrative fine of not more than $10,000 for each manta ray captured or killed in violation of this section;

(2)  Seizure and forfeiture of any captured manta rays, commercial marine license, vessel, and fishing equipment; and

(3)  Assessment of administrative fees and costs, and attorney's fees and costs.

(d)  The criminal penalties and administrative fines and costs shall be assessed per manta ray captured or killed in violation of this section.

(e)  This section shall not prohibit special activity permits allowed under section 187A-6; provided that the permit issued does not allow a take that exceeds the potential biological removal level; and provided further that the department shall adopt rules to define a "take" and determine when a take exceeds the potential biological removal level. [L 2009, c 92, §2]



§188-40 - REPEALED.

§188-40  REPEALED.  L 1999, c 85, §§12, 17; L 2002, c 151, §1.



§188-40.5 - Sharks; prohibitions; administrative penalties.

[§188-40.5]  Sharks; prohibitions; administrative penalties.  (a)  No person shall knowingly harvest shark fins from the territorial waters of the State, or land shark fins in the State, unless the fins were taken from a shark landed whole in the State.

(b)  Any person violating this section or any rule adopted thereunder shall be subject to:

(1)  Seizure and forfeiture of shark fins, commercial marine license, vessel, and fishing equipment; and

(2)  An administrative fine of not less than $5,000 and not more than $15,000.  In addition, the violator may be assessed administrative fees and costs, and attorney's fees and costs.

(c)  Any criminal prosecution or penalty imposed for violation of this section or any rule adopted thereunder shall not preclude seizure and forfeiture pursuant to chapter 712A, or the imposition of any administrative fines and costs or attorney's fees and costs under this section.

(d)  This section shall apply to the following vessels when fishing outside the territorial waters of the State:

(1)  Vessels that hold a fishing license or permit issued by the State as a prerequisite to participation in the fishery, or that have owners or captains who hold a fishing license or permit issued by the State as a prerequisite to participation in the fishery;

(2)  Vessels that are registered under section 200-31; or

(3)  Vessels with federal documentation that lists as a homeport a location within the State;

provided that the enforcement of this section on these vessels outside the territorial waters of the State shall not apply if enforcement of this section is in violation of, or in conflict with, federal law.

(e)  Notwithstanding anything to the contrary, this section shall apply only to vessels that off-load cargo in the State or its territorial waters.

(f)  As used in this section:

"Land" or "landed" means when the shark or any part thereof is first brought to shore.

"Shark fin" means the raw or dried fin of a shark with the shark carcass removed.

"Whole" means the entire shark with its head and flesh intact, allowing for the removal of the blood, internal organs, and tail at sea. [L 2000, c 277, §2]



§188-40.6 - Shark feeding; prohibitions; exceptions; penalties.

[§188-40.6]  Shark feeding; prohibitions; exceptions; penalties.  (a)  Except as provided in subsection (b), or as otherwise provided by law, it shall be unlawful for any person to conduct any activity related to the feeding of sharks in state marine waters.

(b)  Persons may engage in the feeding of sharks for traditional Hawaiian cultural or religious practices; provided that the feeding is not part of a commercial activity.

(c)  Persons engaged in the taking of marine life that results in captured, injured, or dead fish being incidentally eaten by sharks shall not be considered in violation of this section; provided that the purpose of the taking of marine life is not the feeding of sharks.

(d)  The department may issue permits to engage in activities otherwise prohibited by law, in accordance with section 187A-6, or as may be otherwise authorized by law.

(e)  As used in this section:

"Commercial activity" means to engage in any action or to attempt to engage in any action for compensation in any form.  The action or actions may include, but are not limited to, providing, or attempting to provide, guide services, charters, tours, and transportation to and from the location or locations for which such services are provided.

"Compensation" means money, barter, trade, credit, and other instruments of value, goods, and other forms of payment.

"Feeding" means the introduction of or an attempt to introduce any food or other substance into the water to attract marine life for any purpose other than to take the marine life. [L 2002, c 127, §2]



§188-41 - REPEALED.

§188-41  REPEALED.  L 1999, c 85, §§13, 17; L 2002, c 151, §1.



§188-42 - REPEALED.

§188-42  REPEALED.  L 1981, c 85, §49.



§188-42.5 - Hihiwai, hapawai, and opae kala`ole selling prohibited.

[§188-42.5]  Hihiwai, hapawai, and opae kala`ole selling prohibited.  It shall be unlawful for any person at any time to sell or offer for sale any hihiwai, hapawai, and opae kala`ole taken from any of the waters within the jurisdiction of the State. [L 1993, c 48, §1]



§188-43 - Hinana and oopu, taking of, prohibited.

§188-43  Hinana and oopu, taking of, prohibited.  It is unlawful for any person to fish for, or attempt to take any of the fish known as hinana or oopu, by means of traps or weirs. [L 1937, c 41, §§1, 2; RL 1945, §1235; RL 1955, §21-76; HRS §188-43; am L 1981, c 85, §50]



§188-44 - Licenses for mullet.

§188-44  Licenses for mullet.  (a)  The department may issue a license to any owner or operator of a fish pond to lawfully catch the young mullet known as pua during the closed season, for the purpose of stocking the owner's or operator's pond, and lawfully sell pond raised mullet during the closed season.

(b)  The department may adopt rules pursuant to chapter 91 necessary for the purpose of this section and to set reasonable fees. [L 1888, c 58, §§1, 2, 3; am L 1903, c 8, §2; RL 1925, §§763, 764, 765; am L 1925, c 193, §§1, 2, 3; am imp L 1927, c 264; am L 1933, c 174, §2; RL 1935, §§370, 371; am L 1935, c 85, §1; RL 1945, §1236; RL 1955, §21-77; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §188-44; am L 1981, c 85, §51; gen ch 1985; am L 1991, c 184, §2; am L 1992, c 163, §1; am L 1999, c 85, §§1, 17; am L 2002, c 151, §1]



§188-45 - Licenses for nehu, iao, and other baitfish.

§188-45  Licenses for nehu, iao, and other baitfish.  The department may issue to commercial marine licensees, as defined in chapter 187A, licenses to take nehu, iao, or any other species for use as bait only.  The department may adopt rules pursuant to chapter 91 for the purposes of this section.  The licenses may be issued by the department upon terms and conditions the department may deem necessary to conserve the supply of the fish within state waters.  The license may be summarily revoked for a violation of any term or condition of the license, and any or all licenses may be revoked summarily whenever, in the judgment of the department, the action is necessary for the conservation of the fish. [L 1929, c 206, §§1, 2; am L 1931, c 258, §1; am L 1933, c 54, §1; RL 1935, §390; am L 1943, c 54, §1; RL 1945, §1237; am L 1947, c 179, §1; RL 1955, §21-78; am L Sp 1959 2d, c 1, §22; am L 1961, c 101, §1 and c 132, §2; HRS §188-45; am L 1974, c 222, §1; am L 1981, c 85, §52; gen ch 1985; am L 1986, c 339, §12; am L 1999, c 85, §§2, 17; am L 2002, c 151, §1]



§188-46 - REPEALED.

§188-46  REPEALED.  L 1999, c 85, §§14, 17; L 2002, c 151, §1.



§188-47 to 49 - REPEALED.

§§188-47 to 49  REPEALED.  L 1981, c 85, §§54 to 56.



§188-50 - License; application; fees; restrictions.

§188-50  License; application; fees; restrictions.  (a)  It is unlawful for any person, except children below nine years of age, to fish, take, or catch any introduced freshwater game fish without first obtaining a license.  Children exempt by this section may fish, provided they are accompanied by a licensed person.  The department of land and natural resources may adopt rules pursuant to chapter 91 necessary for the purposes of this chapter and to set fees for freshwater game fish fishing.

(b)  The licenses may be issued by agents of the department of land and natural resources upon written application in such form as may be prescribed by the department together with payment of a fee.  The fees for licenses and duplicate licenses shall be established by the department by rules adopted in accordance with chapter 91.

(c)  No person to whom a license has been issued under this section shall permit any other person to carry, display, or use the license for any purpose.  Every person to whom a license has been issued under this section shall show the license upon demand of any officer authorized to enforce the fishing laws of the State.  No person shall refuse any officer the examination or inspection of any bag or container of any kind used to carry fish or any vehicle or conveyance used to transport fish.

The department, upon written application, may issue a permit to a club or group of minors, not less than five in number, for unlicensed fishing where such activity will be supervised by responsible adults.  All adults accompanying the excursions, however, shall themselves be licensed.  The application shall state the area to be visited, the dates for the excursion, the name of the organization or group, and shall be signed by an adult advisor of the group.  The permits shall expire and become void thirty days after issuance.  The department may determine other terms and conditions of the permits.

(d)  Where a bag limit is specified for the catching of freshwater fish, each licensee may take only one bag per day.  This restriction to one bag applies to each minor participating in unlicensed group excursions for which permits have been issued under this section.  The catch of a child below the age of nine years shall be deemed part of the catch of the licensed adult accompanying the child.

(e)  The department may revoke any license for any infraction of the terms and conditions of the license.  Any person whose license has been revoked shall not be eligible to apply for another license until expiration of one year from the date of revocation.

(f)  The department shall suspend, refuse to renew, reinstate, or restore, or deny any license or application if the department has received certification from the child support enforcement agency pursuant to section 576D-13 that the licensee or applicant is not in compliance with an order of support as defined in section 576D-1 or has failed to comply with a subpoena or warrant relating to a paternity or child support proceeding.  The department shall issue, renew, restore, or reinstate a license only upon receipt of an authorization from the child support enforcement agency, the office of child support hearings, or the family court. [L Sp 1949, c 57, §2; am L 1955, c 29, §2; RL 1955, §21-83; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §188-50; am L 1974, c 224, §1; am L 1981, c 85, §57; gen ch 1985; am L 1988, c 117, §2; am L 1997, c 293, §11; am L 2002, c 86, §5]



§188-51 , 52 - REPEALED.

§§188-51, 52  REPEALED.  L 1981, c 85, §§58, 59.



§188-52.5 - REPEALED.

§188-52.5  REPEALED.  L 1985, c 94, §8.



§188-53 - Fishing reserves, refuges, and public fishing areas.

§188-53  Fishing reserves, refuges, and public fishing areas.  (a)  For the purposes of managing, preserving, protecting, conserving, and propagating introduced freshwater fishes, and other freshwater or marine life, the department of land and natural resources may establish, maintain, manage, and operate freshwater or marine fishing reserves, refuges, and public fishing areas in areas under its control as it may deem desirable and may enter into agreements for the taking of control of privately owned waters, lands, or fisheries for such purposes.  The department may make, adopt, and amend rules and may issue permits as it deems necessary for managing the fishing reserves, refuges, public fishing areas, and other waters or lands under the jurisdiction or control of the State.

(b)  It is unlawful for any person to enter any area established under this section without first obtaining a permit from the department, if permits are required, or to violate any rule adopted by the department governing same.

The department may revoke any permit for any infraction of the terms and conditions of the permit.  Any person whose permit has been revoked shall not be eligible to apply for another permit until the expiration of one year from the date of revocation. [L 1953, c 58, pt of §1; RL 1955, §21-86; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §188-53; am L 1981, c 85, §60]

Cross References

Rulemaking procedure, see chapter 91.



§188-54 , 54 - .

§§188-54, 54.1, 54.2, 55, and 56  REPEALED.  L 1981, c 85, §§61 to 65.



§188-57 - Licenses for certain crustaceans.

§188-57  Licenses for certain crustaceans.  (a)  Any commercial marine dealer may sell, or any hotel, restaurant, or other public eating house may serve, during the closed season, Kona crabs or lobsters lawfully caught during the open season by first procuring a license to do so.

(b)  The department may adopt rules pursuant to chapter 91 necessary for the purpose of this chapter and to set fees for selling or serving Kona crab and lobster during the closed season. [L 1925, c 72, §§1, 2, 3; RL 1935, §396; am L 1935, c 107, §1; RL 1955, §21-90; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §188-57; am L 1977, c 55, §1; am L 1981, c 85, §66; am L 1990, c 12, §1; am L 1991, c 184, §3; am L 1992, c 163, §2; am L 1999, c 85, §§3, 17; am L 2002, c 151, §1]

Cross References

Out-of-season lobsters from Northwestern Hawaiian Islands, see §189-6.

Taking or killing of female lobsters and crabs prohibited, see §188-58.5.



§188-58 - REPEALED.

§188-58  REPEALED.  L 1999, c 85, §§15, 17; L 2002, c 151, §1.



§188-58.5 - Female ula (spiny lobsters), Kona crabs, and Samoan crabs; taking or killing prohibited.

[§188-58.5]  Female ula (spiny lobsters), Kona crabs, and Samoan crabs; taking or killing prohibited.  (a)  Unless otherwise exempted by law, it shall be unlawful for any person to take or kill any female ula (spiny lobster or Panulirus), Kona crab (Ranina ranina), or Samoan crab (Scylla serrata).

(b)  This section shall not prohibit the taking or killing of female marine invertebrates identified in subsection (a) if they are the product of commercial aquaculture and not removed from their natural environment. [L 2006, c 77, §1]



§188-59 to 67 - REPEALED.

§§188-59 to 67  REPEALED.  L 1981, c 85, §§68 to 76.



§188-68 - Permits for coral and rock with marine life attached.

§188-68  Permits for coral and rock with marine life attached.  The department may issue permits, as authorized by this section, section 187A-6, chapter 183C, or under rules adopted pursuant to chapter 91 necessary for collecting live stony corals or marine life visibly attached to rocks placed in the water for a commercial purpose. [L 1988, c 374, §1; am L 1990, c 69, §2; am L 1991, c 184, §4; am L 1993, c 256, §3; am L 1995, c 11, §7 and c 69, §5; am L 1999, c 85, §§4, 17; am L 2002, c 151, §1]



§188-70 - Penalties.

§188-70  Penalties.  (a)  Any person violating any provision of or any rule adopted pursuant to this chapter, except sections 188-23 and 188-39.5, is guilty of a petty misdemeanor and, in addition to any other penalties, shall be fined not less than:

(1)  $100 for a first offense;

(2)  $200 for a second offense; and

(3)  $500 for a third or subsequent offense.

(b)  Any person violating section 188-23, is guilty of a class C felony and shall be sentenced pursuant to chapter 706; provided that the court, in addition to any term of imprisonment or any other terms and conditions of probation, shall order the defendant to pay a fine of not less than $1,000.  Notwithstanding section 706-669 and any other law to the contrary, any person in violation of subsection (b), as a first offense, shall be sentenced to a mandatory minimum period of imprisonment without possibility of parole for thirty days.  Repeat offenders shall be sentenced pursuant to chapter 706.

(c)  The fines specified in this section shall not be suspended or waived. [L 1981, c 85, §77; am L 1988, c 374, §2; am L 1993, c 256, §4; am L 1999, c 195, §6; am L 2009, c 92, §3]

Cross References

General administrative penalties, see §187A-12.5.

Case Notes

As sentencing court limited to alternatives expressly enumerated in this section and probation not an enumerated alternative, offense of fishing with gill nets under §188-30.2 nonprobationable; thus, under §853-4(5), deferred acceptance of no contest plea not allowed for that offense.  87 H. 102, 952 P.2d 390.



§188-71 - Harassment of fishermen; prohibition.

[§188-71]  Harassment of fishermen; prohibition.  (a)  No person shall intentionally prevent or attempt to prevent the lawful taking of fish by a person licensed pursuant to section 188-50 by:

(1)  Placing the person's self in a location in which human presence may affect the behavior of fish to be taken or the feasibility of taking such fish;

(2)  Creating a visual, aural, olfactory, or physical stimulus to affect the behavior of fish to be taken;

(3)  Affecting the condition or placement of personal property intended for use in the taking; or

(4)  Obstructing the person's access to areas in which the person intends to lawfully take fish.

(b)  No person shall enter or remain upon public lands or waters, or upon private lands or waters, without permission of the owner or the owner's agent, with intent to violate this section.

(c)  The maximum penalty for violation of subsection (a) or (b) is a fine of $500, thirty days imprisonment, or both. [L 1995, c 186, §2]

Cross References

General administrative penalties, see §187A-12.5.






CHAPTER 188E - HAWAII FISHERIES COORDINATING COUNCIL

CHAPTER 188E

HAWAII FISHERIES COORDINATING COUNCIL

REPEALED.  L 1996, c 127, §1.



CHAPTER 188F - WEST HAWAII REGIONAL FISHERY MANAGEMENT AREA

§188F-1 - Definitions.

[§188F-1]  Definitions.  As used in this chapter, unless the context requires otherwise:

"Department" means the department of land and natural resources.

"Management area" means the West Hawaii regional fishery management area established in section 188F-2.

"Plan" means the West Hawaii regional fishery management area plan established in section 188F-4. [L 1998, c 306, pt of §2]



§188F-2 - West Hawaii regional fishery management area; establishment.

[§188F-2]  West Hawaii regional fishery management area; establishment.  The department of land and natural resources shall establish the West Hawaii regional fishery management area to improve the management of consumptive and nonconsumptive uses of aquatic resources encompassing the regional ocean area on the west coast of Hawaii Island, from Ka Lae, Kau (South Point) to Upolu Point, North Kohala, but not including Kawaihae commercial harbor. [L 1998, c 306, pt of §2]



§188F-3 - West Hawaii regional fishery management area; purpose.

[§188F-3]  West Hawaii regional fishery management area; purpose.  The purpose of the West Hawaii regional fishery management area shall be to:

(1)  Ensure the sustainability of the State's nearshore ocean resources;

(2)  Identify areas with resource and use conflicts;

(3)  Provide management plans as well as implementing regulations for minimizing user conflicts and resource depletion, through the designation of sections of coastal waters in the West Hawaii regional fishery management area as fish replenishment areas where certain specified fish harvesting activities are prohibited, and other areas where anchoring and ocean recreation activities are restricted;

(4)  Establish a system of day-use mooring buoys in high-use coral reef areas and limit anchoring in some of these areas to prevent anchor damage to corals;

(5)  Identify areas and resources of statewide significance for protection;

(6)  Carry out scientific research and monitoring of the nearshore resources and environment; and

(7)  Provide for substantive involvement of the community in resource management decisions for this area through facilitated dialogues with community residents and resource users. [L 1998, c 306, pt of §2]



§188F-4 - West Hawaii regional fishery management area plan.

[§188F-4]  West Hawaii regional fishery management area plan.  The department shall develop a West Hawaii regional fishery management area plan that identifies and designates appropriate areas of the management area as follows:

(1)  Designates a minimum of thirty per cent of coastal waters in the West Hawaii regional fishery management area as fish replenishment areas in which aquarium fish collection is prohibited;

(2)  Establishes a day-use mooring buoy system along the coastline of the West Hawaii regional fishery management area and designates some high-use areas where no anchoring is allowed;

(3)  Establishes a portion of the fish replenishment areas as fish reserves where no fishing of reef-dwelling fish is allowed; and

(4)  Designates areas where the use of gill nets as set nets shall be prohibited. [L 1998, c 306, pt of §2]



§188F-5 - Review.

[§188F-5]  Review.  A review of the effectiveness of the West Hawaii regional fishery management area plan shall be conducted every five years by the department of land and natural resources, in cooperation with the University of Hawaii.  The department shall submit a report of its findings and recommendations based on the review to the legislature no later than twenty days before the convening of the regular session following the review. [L 1998, c 306, pt of §2]



§188F-6 - Rules.

[§188F-6]  Rules.  The department shall adopt rules to effectuate the purposes of this chapter in accordance with chapter 91. [L 1998, c 306, pt of §2]






CHAPTER 189 - COMMERCIAL FISHING

§189-1 - REPEALED.

PART I.  LICENSE AND REGULATION

§189-1  REPEALED.  L 1981, c 85, §78.



§189-1.5 - State marine waters.

[§189-1.5]  State marine waters.  As used in this chapter, state marine waters shall be defined as extending from the upper reaches of the wash of the waves on shore seaward to the limit of the State's police power and management authority, including the United States territorial sea, notwithstanding any law to the contrary. [L 1990, c 126, §3]



§189-2 - Commercial marine license.

§189-2  Commercial marine license.  (a)  No person shall take marine life for commercial purposes whether the marine life is caught or taken within or outside of the State, without first obtaining a commercial marine license as provided in this section.

(b)  Additionally, any person providing vessel charter services in the State for the taking of marine life in or outside of the State shall obtain a commercial marine license.

(c)  The department may adopt rules pursuant to chapter 91 necessary for the purpose of this section and to set fees for commercial marine licensing.

(d)  The fees for commercial marine licenses and duplicate commercial marine licenses shall be established by the department by rules adopted in accordance with chapter 91.

(e)  The department shall suspend, shall refuse to renew, reinstate, or restore, or shall deny any license issued under this section if the department has received certification from the child support enforcement agency pursuant to section 576D-13 that the licensee or applicant is not in compliance with an order of support or has failed to comply with a subpoena or warrant relating to a paternity or child support proceeding.  The department shall issue, renew, reinstate, or restore such a license only upon receipt of authorization from the child support enforcement agency, the office of child support hearings, or the family court.

(f)  The department shall not renew or reinstate, or shall deny or suspend any license or application, if the department has received certification from an administering entity pursuant to chapter 436C that the licensee or applicant is in default or breach of any obligation under any student loan, student loan repayment contract, or scholarship contract that financed the licensee's or applicant's education, or has failed to comply with a repayment plan.

The department in receipt of a certification pursuant to chapter 436C shall, as applicable, and without further review or hearing:

(1)  Suspend the license;

(2)  Deny the application or request for renewal of the license; or

(3)  Deny the request for reinstatement of the license,

and unless otherwise provided by law, shall renew, reinstate, or grant the license only upon receipt of an authorization from the administering entity. [L 1929, c 187, §2; RL 1935, §331; RL 1945, §1257; am L 1947, c 39, §2; am L 1949, c 272, §2; am L 1955, c 96, §3; RL 1955, §21-111; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §189-2; am L 1977, c 128, §2; am L 1981, c 85, §79; am L 1985, c 242, §2; am L 1988, c 117, §3; am L 1998, c 83, §1; am L 1999, c 9, §1; am L 2002, c 86, §6; am L 2003, c 133, §4]

Attorney General Opinions

Public disclosure of commercial marine licenses not permitted, but disclosure of some information allowed.  Att. Gen. Op. 85-23.



§189-2.4 - Commercial fisheries special fund.

§189-2.4  Commercial fisheries special fund.  (a)  There is established in the treasury of the State a special fund to be known as the commercial fisheries special fund which shall be administered by the department.

(b)  The following revenues shall be deposited into the commercial fisheries special fund:

(1)  Moneys collected as fees for licenses and permits related to commercial fishing and the sale of aquatic life, use of public fishing grounds for commercial fishing purposes, and use of commercial fisheries-related facilities;

(2)  Moneys collected under the provision of any law or rule related to the importation, rearing, fishing, taking, catching, or killing of any aquatic life for commercial purposes;

(3)  Moneys, other than informers' fees authorized under section 187A-14, collected as fines or bail forfeitures or administrative fines for violations of this chapter;

(4)  Moneys collected from the sale of any article purchased from the department related to aquatic life used for commercial purposes or fishing for commercial purposes;

(5)  Any monetary contributions or moneys collected from the sale of nonmonetary gifts to benefit aquatic life used for commercial purposes or fishing for commercial purposes; and

(6)  Moneys derived from interest, dividend, or other income from the above sources.

(c)  The commercial fisheries special fund shall be used for the following:

(1)  Programs and activities for projects concerning aquatic life used for commercial purposes;

(2)  Developing and conducting resource monitoring programs, conducting studies to determine the sustainable use of aquatic life for commercial purposes, and developing recommendations for acceptable levels of use;

(3)  Research programs and activities concerning the conservation and management of aquatic life for commercial purposes;

(4)  Programs and activities concerning the importation and management, preservation, propagation, enforcement, and protection of aquatic life used for commercial purposes; and

(5)  Payroll for personnel of the department or the awarding of grants-in-aid to or contracts with the University of Hawaii or other qualified organizations or individuals to develop or implement the programs and activities for the conservation and management of aquatic life for commercial purposes.

(d)  The proceeds of the commercial fisheries special fund shall not be used as security for, or pledged to the payment of principal or interest on, any bonds or instruments of indebtedness.

(e)  Nothing in this section shall be construed to prohibit the use of general funds or the funds of other programs and activities to implement or enforce title 12, subtitle 5, concerning management and conservation of aquatic life used for commercial purposes. [L 2000, c 121, §1; am L 2002, c 86, §7]

Note

Transfer of certain interest earnings to general fund until June 30, 2015. L 2009, c 79, §30(a)(9).



§189-2.5 - Longline fishing; description; prohibition.

[§189-2.5]  Longline fishing; description; prohibition.  (a)  For the purpose of this section, longline fishing means fishing conducted with gear consisting of at least one mainline over one nautical mile in length, to which is attached a number of branchlines with baited hooks and which is suspended below the surface of the ocean by floatlines attached to surface floats.

(b)  It is unlawful to engage in longline fishing or to sell or offer for sale, any marine life taken with longline fishing gear within the boundaries of the State's territorial sea.

(c)  Pursuant to and in cooperation with the joint federal-state Western Pacific Regional Fishery Management Council (WPRFMC also known as WESPAC), of which Hawaii is a member, the State adopts and incorporates by reference the rules adopted by the Western Pacific Regional Fishery Management Council through the National Oceanic and Atmospheric Administration (NOAA) for the management and regulation of longline fishing activities.

(1)  Accordingly, it is unlawful for any person to possess, land, sell, or offer for sale any marine life taken by longline fishing gear which is prohibited by or in violation of rules properly adopted by the Western Pacific Regional Fishery Management Council through the National Oceanic and Atmospheric Administration, which by incorporation and acceptance are also the law of Hawaii.

(2)  Any person or any fishing vessel fishing with gear of at least one mainline over one nautical mile in length within the area prohibited by rules properly adopted by the Western Pacific Regional Fishery Management Council through the National Oceanic and Atmospheric Administration and incorporated by the State shall be in violation of this section.

(d)  The State shall have authority to enforce this section and the rules adopted by the Western Pacific Regional Fishery Management Council through the National Oceanic and Atmospheric Administration and incorporated by reference into state law within:

(1)  The State's marine waters as defined in section 189-1.5; and

(2)  Those areas under the Western Pacific Regional Fishery Management Council's jurisdiction where properly adopted rules have been established to govern, regulate, and manage longline fishing activities; provided that the Western Pacific Regional Fishery Management Council shall have accepted and entered into a mutual working agreement with the State to carry out these rules, including the joint deputizing of law enforcement officials.

(e)  The commercial marine license of any person convicted of violating this section shall be revoked and penalties pursuant to section 199-7, including equipment and gear seizure and forfeiture, shall be assessed.  Any person whose license has been revoked shall not be eligible to apply for another license until the expiration of one year from the date of revocation. [L 1991, c 161, §1]



§189-3 - Monthly catch report.

§189-3  Monthly catch report.  (a)  Upon the demand of the department, every commercial marine licensee shall furnish to the department a report or reports with respect to the marine life taken and any other information the department may require for the purposes of this section.

(b)  Any information submitted to the department by any person in compliance with any requirement under this section shall be confidential and shall not be disclosed, except when required under court order or pursuant to subpoena issued by the department of the attorney general, or with the prior written consent of the person submitting the information, or under cooperative agreements with government agencies of the United States for exchange and use of the information specifically to manage marine life.  The department, by rule, may establish procedures necessary to preserve the confidentiality, except that the department may release or make public any of the information in the aggregate or summary form which does not directly or indirectly disclose the identity of any person who submits information. [L 1929, c 187, §4; RL 1935, §333; RL 1945, §1258; am L 1947, c 39, §3; am L 1949, c 272, §3; am L 1955, c 96, §4; RL 1955, §21-112; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §189-3; am L 1981, c 85, §80; am L 1985, c 113, §1; am L 1999, c 9, §2]



§189-3.5 - Catch report; shared jurisdiction of fisheries.

[§189-3.5]  Catch report; shared jurisdiction of fisheries.  (a)  Where there is a shared jurisdiction between the state and federal government over a fishery, the department shall adopt rules necessary to effectuate the federal requirements.

(b)  Any information submitted to the department by any person in compliance with any requirement under this section shall be confidential and shall not be disclosed, except when required under court order or pursuant to subpoena issued by the department of the attorney general, or with the prior written consent of the person who submitted the information, or under cooperative agreements with government agencies of the United States for exchange and use of the information specifically to manage marine life.  The department, by rule, may establish procedures necessary to preserve the confidentiality, except that the department may release or make public any information in the aggregate or summary form which does not directly or indirectly disclose the identity of any person who submits information.

(c)  This section shall not apply to the Papahanaumokuakea Marine National Monument. [L 2008, c 113, §2]



§189-4 - Penalties.

§189-4  Penalties.  (a)  Any person violating any of the provisions of this chapter for which a penalty is not otherwise provided, or any rule of the department adopted thereunder, shall be guilty of a petty misdemeanor and punishable as provided in subsection (b); provided that in the case of a corporation violating any of the provisions only the fine shall be imposed, but any officer of the corporation who wilfully procures or permits the violation of the provisions by the corporation shall be punishable as in the case of an individual violating the same.

(b)  The punishment, in addition to any other penalties, shall be a fine of not less than:

(1)  $250 for a first offense;

(2)  $500 for a second offense;

(3)  $1,000 for a third or subsequent offense.

(c)  The fines specified in this section shall not be suspended or waived. [L 1929, c 187, §5; RL 1935, §334; RL 1945, §1259; am L 1947, c 39, §5; am L 1949, c 272, §5; am L 1955, c 96, §5; RL 1955, §21-114; HRS §189-4; am L 1981, c 85, §81; am L 1999, c 195, §7]



§189-5 - Aliens not admitted to United States.

§189-5  Aliens not admitted to United States.  It is unlawful for any person who has not been lawfully admitted to the United States to engage in taking marine life for commercial purposes in the waters of the State.  The term "United States" as used in this section, includes the several states and the territories and possessions of the United States. [L 1929, c 187, §7; RL 1935, §336; RL 1945, §1260; am L 1947, c 39, §6; am L 1955, c 96, §6; RL 1955, §21-115; HRS §189-5; am L 1981, c 85, §82]



§189-6 - Licenses for marine life from waters not within state jurisdiction.

§189-6  Licenses for marine life from waters not within state jurisdiction.  Any other provision of law to the contrary notwithstanding, wherever the possession or sale of marine life or products within the State is prohibited as for instance by a closed season, the prohibition shall not apply where the marine life or products have been taken from or caught outside of the waters of the State and the possession or sale has been licensed by the department of land and natural resources under rules adopted by the department.  The department may make rules pursuant to chapter 91 governing the issuance, suspension, and revocation and all other terms of the licenses.  In addition, the department may specify in the rules that any berried, undersized, or out-of-season lobsters taken from the waters of the Northwestern Hawaiian Islands may not be possessed and sold under authority of the license. [L 1929, c 187, §8; RL 1935, §337; RL 1945, §1261; am L 1947, c 39, §7; am L 1955, c 96, §7; RL 1955, §21-116; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §189-6; am L 1981, c 85, §83; am L 1999, c 234, §1]

Cross References

Fishing in Northwestern Hawaiian Islands, see §188-37.



§189-7 to 9 - REPEALED.

§§189-7 to 9 REPEALED.  L 1971, c 58, §2.



§189-10 - Commercial marine dealers.

§189-10  Commercial marine dealers.  (a)  The department may require a license of any commercial marine dealer to sell or offer for sale, to purchase or attempt to purchase, to exchange, or to act as an agent in the transfer of, any marine life taken within the jurisdiction of the State for commercial purposes.  It is unlawful for any commercial marine dealer to sell or offer for sale, to purchase or attempt to purchase, to exchange, or to act as an agent in the transfer of, any marine life taken within the jurisdiction of the State for commercial purpose, that is obtained from any person whom the department has required to have, but does not have, a valid commercial marine license, commercial marine dealer license, or other license or permit authorizing such sale, purchase, exchange, or transfer for commercial purpose.

(b)  The department may require a license of any person to export any marine life taken within the jurisdiction of the State for commercial purpose.

(c)  Upon the written demand of the department, a commercial marine dealer shall render to the department a true and correct statement showing the name of the commercial marine dealer; year; month; day; weight; number; value of each of the species of marine life purchased, transferred, exchanged, or sold during the previous month; name and current license number of the commercial marine licensee from whom the marine life was obtained; and such other information as the department may require.

(d)  The department may require any term or condition of the licenses issued pursuant to this section, including, but not limited to, reports, fees and exemptions.  The department may adopt rules pursuant to chapter 91 for the purposes of this section. [L 1925, c 202, §1; am L 1929, c 115, §1; RL 1935, §380; RL 1945, §1265; am L 1945, c 24, §1; RL 1955, §21-122; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §189-10; am L 1981, c 85, §84; am L 1986, c 2, §1; am L 1997, c 307, §1]



§189-11 - Receipts in duplicate.

§189-11  Receipts in duplicate.  Every commercial marine dealer shall issue receipts to the person from whom marine life is obtained and shall provide the following information in the receipt:

(1)  The date of the issuance;

(2)  The name of the person to whom the receipt is issued;

(3)  The following information with respect to each of the varieties of marine life as the department shall require including:

(A)  The weight in pounds of each of the varieties received;

(B)  The numbers of marine life when they average a pound or more; and

(C)  The price per pound paid; and

(D)  With regard to aquarium fish, regardless of weight, the number and species of the fishes; and

(4)  The signature of the dealer who issues the receipt.

Any dealer taking the dealer's own marine life or handling any marine life taken by commercial marine licensees working for or with the dealer, shall make out the same receipt, giving market price for the marine life as prevails on the date of receipt.  A duplicate copy of this receipt shall be kept on file at the premise where the marine life was sold by the dealer issuing the same for a period of twelve months from the date of issuance, and the duplicate copy shall be available for inspection upon the demand of any conservation officer authorized to enforce the laws of the State. [L 1925, c 202, §2; am L 1929, c 115, §2; RL 1935, §381; RL 1945, §1266; am L 1945, c 24, §2; RL 1955, §21-123; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §189-11; am L 1981, c 85, §85; gen ch 1985; am L 1986, c 2, §2; am L 1997, c 307, §2]



§189-12 - REPEALED.

§189-12  REPEALED.  L 1981, c 85, §86.



§189-13 - REPEALED.

§189-13  REPEALED.  L 1999, c 195, §11.

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§189-14 - Rights of entry, penalties.

§189-14  Rights of entry, penalties.  The department may board any vessel, whether commercial or non-commercial, capable of being used in taking marine life, or enter any place of business where marine life is sold, stored, processed, cooked, canned, or cured, for purposes of investigation and inspection, and inspect any and all books and records containing account of the marine life taken, bought, or sold.

Any person who fails to permit an inspection as provided in this section, or who refuses to produce any book or record containing any information of the marine life taken, bought, or sold, and any person who interferes with any officer or agent of the department in the performance of the officer's or agent's duty as authorized in this section, shall be guilty of a petty misdemeanor and punished as provided by section 189-4. [L 1929, c 235, §§1, 2; RL 1935, §338; RL 1945, §1268; RL 1955, §21-126; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §189-14; am L 1981, c 85, §87; gen ch 1985; am L 1999, c 195, §8]



§189-15 - Authority.

[§189-15]  Authority.  The department of land and natural resources may promulgate and enforce rules concerning the use of fish aggregation devices deployed under the Statewide Fish Aggregating System.  The rules may include provisions that prohibit attaching, mooring, or tying any boat or other watercraft to the fish aggregating devices, or boarding, defacing, damaging, removing or destroying such devices; provided that the department may engage in such activities as deemed necessary to enhance the fish aggregating system. [L 1981, c 80, pt of §2]



§189-16 - REPEALED.

§189-16  REPEALED.  L 1999, c 195, §12.



§189-21 - Definitions.

PART II.  LARGE FISHING VESSEL PURCHASE, CONSTRUCTION,

RENOVATION, MAINTENANCE, AND REPAIR LOAN PROGRAM

Note

Part heading amended by L 1975, c 167, §4; L 1976, c 70, §1.

§189-21  Definitions.  As used in this part:

"Department" means the department of business, economic development, and tourism.

"Director" means the director of business, economic development, and tourism.

"Large fishing vessel" means any vessel five net tons and over designed to be used in the Hawaii commercial fisheries for catching fish, processing, or transporting fish loaded on the high seas that derives at least fifty-one per cent of that vessel's gross annual income from commercial (as opposed to recreational) operations, or any vessel outfitted for such activity.

"National Marine Fisheries Service" means the Financial Assistance Division, National Marine Fisheries Service, National Oceanic and Atmospheric Administration, United States Department of Commerce.

"SBA" means the Federal Small Business Administration. [L 1965, c 193, §2; Supp, §21-101; HRS §189-21; am L 1975, c 167, pt of §4; am L 1976, c 70, pt of §1; am L 1987, c 336, §7; am L 1990, c 293, §8]

Note

"Financial Assistance Division", National Marine Fisheries Service, now known as "Financial Services Division".

Revision Note

Numeric designations deleted and definitions rearranged.



§189-22 - Hawaii large fishing vessel purchase, construction, renovation, maintenance, and repair loan program.

§189-22  Hawaii large fishing vessel purchase, construction, renovation, maintenance, and repair loan program.  There is hereby created the Hawaii large fishing vessel purchase, construction, renovation, maintenance, and repair loan program which shall be administered by the director in accordance with the spirit and intent of this part. [L 1965, c 193, §3; Supp, §21-102; HRS §189-22; am L 1975, c 167, pt of §4; am L 1976, c 70, pt of §1]



§189-23 - REPEALED.

§189-23  REPEALED.  L 1996, c 143, §5.



§189-24 - Functions, powers, and duties of director.

§189-24  Functions, powers, and duties of director.  In the performance of, and with respect to, the functions, powers, and duties vested in the director by this part, the director shall:

(1)  Prescribe the qualifications for eligibility of applicants for loans and, in so doing, be guided by requirements as set forth in Public Law 88-498.

(2)  Establish preferences and priorities in determining eligibility for loans.

(3)  Establish the conditions, consistent with the purposes of this part, for the granting of the loan.

(4)  Provide for inspection, at reasonable hours, of the vessel, books, and records of an individual or enterprise who has applied for or has been granted a loan and to require the submission of progress and final reports.

(5)  Adopt rules and regulations under chapter 91 to carry out this part. [L 1965, c 193, §5; Supp, §21-104; HRS §189-24; am L 1968, c 28, §2; am L 1975, c 167, pt of §4; am L 1976, c 70, pt of §1; gen ch 1985]



§189-25 - Loans, terms, and restrictions.

§189-25  Loans, terms, and restrictions.  The department may make loans to individuals or businesses for the financing of the purchase, construction, renovation, maintenance, or repair of vessels.  The loans may be made in conjunction with loans made by other financial institutions including the Financial Assistance Division of the National Marine Fisheries Service and the SBA.  Where the loans made by the department are secured, such security may be subordinated to the loans made by other financial institutions, when subordination is required in order to obtain loans from the institutions.  The necessity for and the extent of security required in any loan shall be determined by the director.

The foregoing powers shall be subject, however, to the following restrictions and limitations:

(1)  No loan of state funds shall exceed eighty per cent of the cost of purchase, construction, renovation, maintenance, or repair of a vessel.

(2)  No loan for renovation, maintenance, or repair of a fishing vessel shall exceed $50,000 nor for a term exceeding ten years.

(3)  No loan for purchase or construction of a fishing vessel shall be made for a term exceeding twenty years.

(4)  Each loan shall bear simple interest at the rate of seven and one-half per cent a year.

(5)  The commencement date for the repayment of the first installment on the principal of each loan may be deferred by the director, but in no event shall such initial payment be deferred in excess of two years.

(6)  In the event the State repossesses any vessel financed under this program, the repossessed vessel shall not be resold to the individual to whom the loan has been made, or to anyone with a financial interest in the vessel. [L 1965, c 193, §6; Supp, §21-105; HRS §189-25; am L 1968, c 28, §3; am L 1975, c 167, pt of §4; am L 1976, c 70, pt of §1]

Note

"Financial Assistance Division", National Marine Fisheries Service, now known as "Financial Services Division".



§189-26 - Reports.

§189-26  Reports.  The department shall make an annual report for the period ending December 31 to the governor, the president of the senate, and the speaker of the house of representatives, on the progress made under this part.  The report shall be submitted not later than February 1 immediately following the calendar-year period covered by the report. [L 1965, c 193, §7; Supp, §21-106; HRS §189-26; am L 1975, c 167, pt of §4; am L 1976, c 70, pt of §1]



§189-31 to 35 - REPEALED.

PART III.  FISHERMAN TRAINING

§§189-31 to 35  REPEALED.  L 1973, c 79, §1.



§189-41 - Findings and purpose.

PART IV.  HAWAII SMALL FISHING VESSEL LOAN PROGRAM

Note

Part heading amended by L 1976, c 70, pt of §2.

§189-41  Findings and purpose.  The purpose of this part is to insure the continued orderly development of Hawaii's small commercial fishing vessel fleet by providing financial assistance for the maintenance and repair of small commercial fishing vessels in order to increase productivity in traditional state fishing grounds and to foster development of new fishing grounds by Hawaii's small commercial fishing vessels.  The legislature finds that:  (1) the several financial assistance programs available to Hawaii's commercial marine licensees are primarily for new vessel construction with national agency program emphasis on large fishing vessels; (2) that the large majority of Hawaii's commercial fishing vessels are small vessels (under 5 net tons, i.e., under 31 feet long) whose owners often do not have the financial resources of the larger vessels; (3) there is no financial program specializing in providing financial assistance for the maintenance and repair of smaller commercial fishing vessels; (4) that the nature of commercial fishing is noted for occasional poor years when reduced landings adversely affect the economic resources of commercial marine licensees, especially those with the smaller vessels; (5) that the recently released report "Hawaii and the Sea - 1974" calls for further development of measures to strengthen Hawaii's commercial fishing fleet, for example, by expanding the present Hawaii Fisheries New Vessel Construction Loan Program (Act 193, Session Laws of Hawaii 1965, as amended by Act 28, Session Laws of Hawaii 1968); (6) that the Hawaii Fisheries New Vessel Construction Loan Program does not include maintenance and repair of small commercial fishing vessels; (7) that the creation of a maintenance and repair loan program would help fulfill the intent of "Hawaii and the Sea -1974"; (8) that some usually efficient commercial marine licensees, due to the above reasons, are unable to upgrade their vessels in order to take advantage of new fishing gear and technology; and (9) that the State of Hawaii should make every effort to strengthen its small commercial fishing vessel fleet. [L 1975, c 167, §7; am L 1976, c 70, pt of §2; gen ch 1993]



§189-42 - Definitions.

§189-42  Definitions.  As used in this part:

"Department" means the department of business, economic development, and tourism.

"Director" means the director of business, economic development, and tourism.

"National Marine Fisheries Service" means Financial Assistance Division, National Marine Fisheries Service, National Oceanic and Atmospheric Administration, United States Department of Commerce.

"SBA" means the Federal Small Business Administration.

"Small fishing vessel" means any vessel under five net tons designed to be used in catching fish, processing, or transporting fish loaded on the high seas that derives at least fifty-one per cent of that vessel's gross annual income from commercial (as opposed to recreational) operations, or any vessel outfitted for such activity. [L 1975, c 167, §8; am L 1976, c 70, pt of §2; am L 1987, c 336, §7; am L 1990, c 293, §8]

Note

"Financial Assistance Division", National Marine Fisheries Service, now known as "Financial Services Division".

Revision Note

Numeric designations deleted and definitions rearranged.



§189-43 - REPEALED.

§189-43  REPEALED.  L 1996, c 143, §6.



§189-44 - Functions, powers, and duties of the director.

§189-44  Functions, powers, and duties of the director.  In performance of, and with respect to, the functions, powers, and duties vested in the director by this part, the director shall:

(1)  Prescribe the qualifications for eligibility of applicants for loans.

(2)  Establish preferences and priorities in determining eligibility for loans.

(3)  Establish the conditions, consistent with the purposes of this part, for the granting of the loan.

(4)  Provide for inspection, at reasonable hours, of the vessel, records and books of an individual or enterprise who has applied for or has been granted a loan and to require the submission of periodic reports.

(5)  Adopt rules and regulations under chapter 91 to carry out this part. [L 1975, c 167, §10; am L 1976, c 70, pt of §2; gen ch 1985]



§189-45 - Loans, terms, and restrictions.

§189-45  Loans, terms, and restrictions.  The department may make loans to individuals or businesses for the financing of expenses incurred in the purchase, construction, renovation, maintenance, and repair of small fishing vessels.  The loans may be made in conjunction with loans made by other financial institutions including the Small Business Administration or loans guaranteed by the National Marine Fisheries Service.  Where the loans made by the department are secured, such security may be subordinated to the loans made by other financial institutions, when such subordination is required in order to obtain loans from such institutions.  The necessity for and the extent of security required in any loan shall be determined by the director.

The foregoing powers shall be subject, however, to the following restrictions and limitations:

(1)  No loan shall exceed $50,000.

(2)  No loan shall be made for a term exceeding ten years.

(3)  Each loan shall bear simple interest at the rate of seven and one-half per cent a year.

(4)  The commencement date for the repayment of the first installment on the principal of each loan may be deferred by the director, but in no event shall such initial payment be deferred in excess of two years. [L 1975, c 167, §11; am L 1976, c 70, pt of §2]



§189-46 - Reports.

§189-46  Reports.  The department shall make a report for the period ending December 31 of each year to the governor, the president of the senate, and the speaker of the house of representatives, on the progress made under this part.  The report shall be submitted not later than February 1 immediately following the period covered by the report. [L 1975, c 167, §12; am L 1976, c 70, pt of §2]






CHAPTER 189G - AQUACULTURE ADVISORY COUNCIL

CHAPTER 189G

AQUACULTURE ADVISORY COUNCIL

REPEALED.  L 1998, c 176, §10.



CHAPTER 190 - MARINE LIFE CONSERVATION PROGRAM

§190-1 - Conservation area; administration.

§190-1  Conservation area; administration.  All marine waters of the State are hereby constituted a marine life conservation area to be administered by the department of land and natural resources subject to this chapter and any other applicable laws not inconsistent herewith or with any rules adopted pursuant hereto.  No person shall fish for or take any fish, crustacean, mollusk, live coral, algae or other marine life, or take or alter any rock, coral, sand or other geological feature within any conservation district established pursuant to this chapter except in accordance with section 190-4 and rules adopted by the department pursuant hereto. [L 1955, c 192, §2; RL 1955, §21-131; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §190-1; am L 1981, c 16, §1]

Law Journals and Reviews

Protecting Hawai‘i's Fisheries:  Creating an Effective Regulatory Scheme to Sustain Hawai‘i's Fish Stocks.  29 UH L. Rev. 243.



§190-1.5 - State marine waters.

[§190-1.5]  State marine waters.  As used in this chapter, state marine waters shall be defined as extending from the upper reaches of the wash of the waves on shore seaward to the limit of the State's police power and management authority, including the United States territorial sea, notwithstanding any law to the contrary. [L 1990, c 126, §4]



§190-2 - Establishment and modifications of conservation district.

§190-2  Establishment and modifications of conservation district.  The department of land and natural resources may establish and from time to time modify the limits of one or more conservation districts in each county and may, if it deems necessary, declare all waters within any county a conservation district. [L 1955, c 192, §5; RL 1955, §21-134; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §190-2]



§190-3 - Rules.

§190-3  Rules.  The department of land and natural resources pursuant to chapter 91, shall adopt rules governing the taking or conservation of fish, crustacean, mollusk, live coral, algae, or other marine life as it determines will further the state policy of conserving, supplementing and increasing the State's marine resources.  The rules may prohibit activities that may disturb, degrade, or alter the marine environment, establish open and closed seasons, designate areas in which all or any one or more of certain species of fish or marine life may not be taken, prescribe and limit the methods of fishing, including the type and mesh and other description of nets, traps, and appliances, and otherwise regulate the fishing and taking of marine life either generally throughout the State or in specified districts or areas.  The rules shall upon taking effect supersede any state laws inconsistent therewith. [L 1955, c 192, §6; RL 1955, §21-135; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §190-3; am L 1981, c 16, §2]



§190-4 - Permits.

§190-4  Permits.  The department of land and natural resources may, in any conservation district, prohibit the taking of marine life or the engaging in activities prohibited by this chapter and rules adopted thereunder, except by permit issued by it for scientific, education, or other public purposes on such terms and conditions deemed necessary to minimize any adverse effect within the conservation district.  The department may revoke any permit for any infraction of the terms and conditions of the permit.  Any person whose permit has been revoked shall not be eligible to apply for another permit until the expiration of one year from the date of revocation. [L 1955, c 192, §7; RL 1955, §21-136; am L Sp 1959 2d, c 1, §22; am L 1961, c 132, §2; HRS §190-4; am L 1981, c 16, §3]



§190-4.5 - Anchoring, boating, and mooring in marine life conservation districts; rules.

§190-4.5  Anchoring, boating, and mooring in marine life conservation districts; rules.  (a)  The department shall, pursuant to chapter 91, adopt rules for the regulation of anchoring and mooring in each marine life conservation district established under this chapter.

(b)  Within its jurisdiction over ocean recreational boating and coastal activities, the department shall adopt rules pursuant to chapter 91 for the regulation of boating in each marine life conservation district established under this chapter. [L 1988, c 381, §1; am L 1991, c 183, §1]



§190-5 - Penalty.

§190-5  Penalty.  (a)  Any person violating this chapter, any rule adopted pursuant thereto, or the terms and conditions of any permit issued under section 190-4, shall be guilty of a petty misdemeanor and punished as provided in subsections (b) and (c).

(b)  The punishment, in addition to any other penalties, shall be a fine of not less than:

(1)  $250 for a first offense;

(2)  $500 for a second offense; and

(3)  $1,000 for a third or subsequent offense.

(c)  The fines specified in this section shall not be suspended or waived. [L 1955, c 192, §8; RL 1955, §21-137; HRS §190-5; am L 1981, c 16, §4; am L 1999, c 195, §9]

Cross References

General administrative penalties, see §187A-12.5.






CHAPTER 190D - OCEAN AND SUBMERGED LANDS LEASING

§190D-1 - Short title.

PART I.  SHORT TITLE; PURPOSE; DEFINITIONS

[§190D-1]  Short title.  This chapter shall be known as the Hawaii Ocean and Submerged Lands Leasing Act. [L 1986, c 91, pt of §1]



§190D-2 - Findings and purpose.

§190D-2  Findings and purpose.  Article XI of the constitution of the State of Hawaii relating to the conservation, control, and development of resources, provides in section 6 that the State shall have the power to manage and control the marine, seabed, and other resources located within the boundaries of the State, including its archipelagic waters, and reserves to the State all such rights outside state boundaries not specifically limited by federal or international law.

The legislature finds that the State's marine waters offer the people of Hawaii sources of energy, minerals, food, and usable space.  The legislature further finds that the proper management and development of these ocean resources require defined rights of usage and tenure.

The purpose of this chapter is to establish procedures for the leasing of state marine waters and to guarantee property rights and protection for any activities approved under these procedures. [L 1986, c 91, pt of §1; am L 1999, c 176, §§2, 11; am L 2002, c 203, §1]



§190D-3 - Definitions.

§190D-3  Definitions.  As used in this chapter, unless the context clearly requires otherwise:

"Agency" means any federal, state, local, or foreign government or any entity of any such government.

"Application" means a conservation district use application.

"Board" means the board of land and natural resources.

"Chairperson" means the chairperson of the board of land and natural resources.

"Commercial lease" means a lease of state marine waters or submerged lands for marine activities designed for profit.

"Department" means the department of land and natural resources.

"Economic unit" means the water column, state submerged lands beneath the water column, and water surface above the water column which shall be treated as one economic unit for the calculation of lease rents.

"Lessee" means the holder of a valid lease granted pursuant to this chapter.

"Mariculture" means the aquaculture, cultivation, and production for research, development, demonstration, and commercial purposes of aquatic plants and animals within state marine waters, but excludes floating structures that are not anchored.

"Marine activities" means ocean thermal energy conversion (OTEC); mariculture; and other energy or water research, scientific, and educational activities in, on, or under state marine waters, which are exclusive, non-transient in nature, and which occupy a discrete area of state marine waters.

"Noncommercial lease" means a lease of state marine waters for marine activities not designed for profit.

"OTEC" means ocean thermal energy conversion.

"OTEC facility" means an ocean thermal energy conversion facility which is located onshore, standing on submerged lands, or moored in state marine waters, and which is designed to use temperature differences in ocean water to produce energy or energy product equivalents and includes any surface and subsurface structures, intake and discharge pipes, and underwater power cables integrated with or appurtenant to such a facility.

"State marine waters" means all waters of the State, including the water column, water surface, and state submerged lands, extending from the upper reaches of the wash of the waves on shore seaward to the limit of the State's police power and management authority, including the United States territorial sea, notwithstanding any law to the contrary.

"Water column" means the vertical extent of marine waters, including the surface, above submerged lands. [L 1986, c 91, pt of §1; am L 1990, c 126, §5; am L 1999, c 176, §§3, 11; am L 2002, c 203, §1]



§190D-11 - Conservation district use application.

PART II.  CONSERVATION DISTRICTS

§190D-11  Conservation district use application.  (a)  Any person desiring to lease state marine waters shall submit to the board an application for specific activities in any specific area or areas.  Applications made pursuant to this chapter shall contain:

(1)  An environmental assessment or, if required, an environmental impact statement which shall be prepared and accepted in compliance with the rules adopted under chapter 343;

(2)  A description of the location and boundaries of the state marine waters to be used and a description of the nature of the use desired;

(3)  A statement of the reasons for selecting the proposed location;

(4)  A description of the activities to be conducted, including a specification as to whether such activities are commercial or noncommercial, a timetable for construction, deployment, and operation of facilities, and planned levels of production;

(5)  Where the application is for mariculture, a description of the species to be cultivated and produced;

(6)  A statement on the extent to which the proposed activities will interfere with the use of the state marine waters for the purposes of navigation, fishing, and public recreation;

(7)  A description of any enclosure, fences, stakes, buoys, or monuments proposed to mark off the desired area;

(8)  An initial description of current users (military, governmental, commercial, recreational, and cultural) and their uses of the state marine waters requested for lease, including any practitioners of traditional and customary Hawaiian rights; and

(9)  Other information which the board determines to be necessary or appropriate, including financial and technical information.

(b)  The department shall process the application pursuant to chapter 183C.  Within sixty days after the submission of a completed application with a request for a lease for marine activities in state marine waters and the receipt of the related environmental assessment or environmental impact statement, the department shall issue a public notice that the application has been received.  The public notice shall describe:

(1)  The state marine waters for which application has been made;

(2)  The nature of the exclusive use sought; and

(3)  The purpose for which the application has been made.

The notice shall be given on three separate days statewide and in the county nearest the state marine waters for which application has been made.  The public notice shall invite public comment.

(c)  Notice of hearings shall be provided and hearings shall be conducted in accordance with department rules regarding applications.  If the area described in the application adjoins any private property or adjoins or overlaps, above or below, any leased state marine waters, or if the proposed activity will affect the property or property rights of private property owners or lessees of state marine waters, the department also shall notify the owners or lessees of the adjoining, overlapping, or affected property.  Notice shall be given in writing, by personal service or by registered or certified mail, and shall describe:

(1)  The state marine waters for which application has been made;

(2)  The nature of the exclusive use sought; and

(3)  The purpose for which the application has been made.

(d)  The board shall consider in its evaluation of each application:

(1)  The extent to which the proposed activity may have a significant adverse effect upon any existing private industry or public activity, including the use of state marine waters for the purposes of navigation, fishing, and public recreation;

(2)  Whether the proposed activity may have an adverse or permanent effect upon the wildlife, aquatic life, or environment of the surrounding area; and

(3)  Other potential uses of the area, including competing uses, which may be in the public interest.

(e)  The board shall not approve an application unless it finds that:

(1)  The applicant has the capacity to carry out the entire project; and

(2)  The proposed project is clearly in the public interest upon consideration of the overall economic, social, and environmental impacts.

(f)  The board may impose conditions so that the proposed use or extent of the area in which the proposed activity may take place is no greater than is required to conduct the approved activity properly. [L 1986, c 91, pt of §1; am L 1995, c 11, §8 and c 69, §6; am L 1998, c 2, §51; am L 1999, c 176, §§4, 11; am L 2002, c 203, §1]



§190D-21 - Leasing of state marine waters and submerged lands for private uses.

PART III.  OCEAN LEASING GENERALLY; PROCEDURES; PROVISIONS

§190D-21  Leasing of state marine waters and submerged lands for private uses.  (a)  The board may lease state marine waters for marine activities upon compliance with section 171-53 and with the concurrence of the director of transportation.  Leases may be issued only for marine activities which are allowed pursuant to an approved application.  The board shall make a determination that each lease is a commercial or noncommercial lease.

(b)  The board shall not lease state marine waters when existing programs of the department, such as the marine life conservation district program, shoreline fisheries management area program, or the natural area reserve program will suffer adverse impacts as a consequence of the proposed activities; provided that no lease shall be awarded within state marine waters designated as being necessary for national defense purposes, as determined by the department in consultation with the appropriate federal agencies.

(c)  The board shall not lease state marine waters unless the board finds that a lease for the proposed activity, after detailed consideration of the present uses, is clearly in the public interest upon consideration of the overall economic, social, and environmental impacts and consistent with other state policy goals and objectives.

(d)  The board shall not lease state marine waters unless the board finds that the applicant for a lease has complied with applicable federal, state, and county statutes, ordinances, and rules.

(e)  The board may require any person who has obtained approval of an application for marine activities or the operation of an OTEC facility in state marine waters to enter into a lease for the conduct of those activities.

(f)  The board shall not approve an application, if in so doing it would fail to protect the public's use and enjoyment of the reefs in the state marine waters. [L 1986, c 91, pt of §1; am L 1999, c 176, §§5, 11; am L 2002, c 203, §1]



§190D-22 - Leasing procedure.

§190D-22  Leasing procedure.  (a)  Any person who wants to obtain a lease for marine activities in state marine waters shall request a lease from the board at the time of filing an application.

(b)  Upon receipt of a completed application and authorization of a lease, the board shall:

(1)  Negotiate with and grant a lease to the applicant; or

(2)  Conduct a public auction and grant the lease to the highest qualified bidder.

Public auctions shall be conducted in accordance with chapter 171.  If an auction is held and the applicant submitting a completed application is not the highest qualified bidder, the board shall require the highest qualified bidder to indemnify the applicant for all legitimate costs incurred  in the preparation of any environmental assessment or environmental impact statement included in the application pursuant to chapter 343 and the rules adopted thereunder.  In establishing and following internal procedures for lease applications, the board shall attempt to minimize costs to those applicants submitting completed applications.

(c)  The board shall not revoke or modify its approval of an application in such a way as to invalidate, impair, limit, or affect, directly or indirectly, in whole or in part, the rights of a lessee as set forth in the lease granted to the lessee pursuant to this chapter. [L 1986, c 91, pt of §1; am L 1999, c 176, §§6, 11; am L 2002, c 203, §1]



§190D-23 - Lease provisions.

§190D-23  Lease provisions.  (a)  Leases issued by the board shall be drawn up in accordance with the following requirements, in addition to any other requirements determined by the board:

(1)  Each lease shall specify the term of the lease and the nature of the exclusive use of the area being granted;

(2)  Each lease shall specify the marine activities or other resources which may be cultivated, produced, harvested, removed, or used pursuant to the lease;

(3)  Each lease shall specify an annual rent set by the board for the leased area.  The basic rental charged in a commercial lease may be supplemented by royalty payments.  No royalty shall be charged in a noncommercial lease;

(4)  Leases may specify that failure of the lessee to perform substantially the activities for which the lease was granted shall constitute grounds for revocation of the lease and forfeiture to the State of all structures and, in the case of mariculture activities, all plants or animals cultivated, in and upon the leased area;

(5)  Each lease shall require that the lessee execute a bond conditioned upon the substantial performance of the activities described in the lease.  The amount of the bond so executed shall be appropriate to the size, scale, and risk of the activity for which the lease is granted, and shall be sufficient to protect the public interest in the removal of all structures and, in the case of mariculture activities, all marine plants or animals cultivated, as well as to restore or remediate the water and state submerged lands to the satisfaction of the department in and upon the leased state marine waters, if the lease is forfeited for nonperformance or the board requires the removal or eradication of marine plants or animals pursuant to paragraph (11);

(6)  Each lease shall specify that if a lessee abandons a leased area, the board may order the removal or sale at public auction of all improvements, assets, marine plants or animals, and equipment remaining in and upon the leased area, and shall transmit to the state general fund the entire amount received from any public auction and any proceeds received from the lessee's performance bond.  Alternatively, the board may permit the use of the improvements, assets, marine plants or animals, and equipment for purposes which benefit the general public;

(7)  Each lease for mariculture shall specify that the marine plants or animals described in the lease to be cultivated and contained within the leased area are the exclusive harvest of the lessee; provided that any marine plant or animal which escapes from the leased area and is not clearly identifiable as the property of the lessee, shall become common property and may be taken or caught by any person, subject to the fishing laws of the State, without violating the rights of the lessee;

(8)  Each lease for mariculture shall specify that:

(A)  The lessee is responsible for the removal of any cultivated marine plants or animals found outside the leased area but within state marine waters if removal is required to protect the environment or public health and safety, and removal is demanded by the board;

(B)  The lessee is solely responsible for all costs of removal of such marine plants or animals; and

(C)  If action must be taken by the department to eradicate escaped marine plants or animals, all costs of eradication shall be borne by the lessee; provided that the costs borne by the lessee shall be no greater than the amount of the bond required under paragraph (5);

(9)  Leases may specify that the lessee shall construct and maintain gates, openings, or lanes at reasonable distances from one another throughout a leased area which includes surface waters and in which any type of enclosure is an obstacle to free navigation, unless public transit in or through the enclosed waters will cause undue interference with the operation being conducted by the lessee within the leased area;

(10)  Leases may require, where necessary, that:

(A)  All lessees mark off the areas under lease by appropriate ranges, monuments, stakes, buoys, fences, or any other devices placed so that they do not interfere unnecessarily with navigation and other traditional uses of the water surface;

(B)  All lessees identify the area under lease and the names of the lessees on signs appropriately placed pursuant to specifications established by the board; and

(C)  All limitations upon the use by the public of an ocean area under lease shall be clearly posted by the lessee pursuant to specifications established by the board;

(11)  Leases shall specify that if the chairperson finds or has reasonable cause to believe that an activity conducted by the lessee in or upon the area described in the lease is causing an immediate danger to human or marine life or the environment of the state marine waters, the chairperson may direct a temporary or permanent suspension of commercial or research activities in the affected area.  The chairperson shall then notify the board.  The board shall immediately order the lessee or lessees affected by such notice to show cause why their activities should not be terminated, or why any structures, cultivated marine plants or animals, or equipment should not be removed from state marine waters.  The board shall proceed to hold a public hearing and issue its order with respect to such hearing within a reasonable period.  In its order following such hearing, the board may direct a temporary or permanent suspension of commercial or research activities in the affected area, removal of equipment or cultivated marine plants or animals, or such other measures as shall be deemed necessary for protection of human or marine life and environment of state marine waters, including forfeiture to and destruction by the State of any marine plant or animal species;

(12)  Each lease shall specify that the lease may be assigned in whole or in part, or amended, only if the board determines that such assignment or amendment is in the public interest and meets the provisions of this chapter and consents to the assignments.  The board may consent to the mortgage of a lease pursuant to section 171-22;

(13)  Each lease shall specify that the lease may be revoked by the board for violation of any lease provision.  The board shall deliver a written notice of the breach or default of any lease agreement by registered or certified mail to the party in default and to each holder of record having any security interest in the state marine waters covered by or subject to the lease, making demand upon the party to cure or remedy the breach or default within sixty days from the date of receipt of the notice.  Upon failure of the party to cure or remedy the breach or default within sixty days from the date of receipt of the notice, or within such additional period the board may allow for good cause, the board may revoke the lease; and

(14)  Each lease shall contain a statement describing the degree of exclusivity or access to the site by the public that will be based on an analysis of the user listing and descriptions provided in the application, and comments made by the public and in consideration of, but not limited to the following:  compatibility of the operation with existing uses, perceived liability to the lessee and the public, and perceived risk to the lessee's investment.

(b)  The chairperson or chairperson's authorized agents shall have the authority to enter and inspect any and all areas leased by the board for the purpose of determining compliance with the terms and provisions of any such lease. [L 1986, c 91, pt of §1; am L 1999, c 176, §§7, 11; am L 2002, c 203, §1]



§190D-24 - Konohiki fishing rights.

[§190D-24]  Konohiki fishing rights.  (a)  The provisions of this chapter shall not abridge or alter in any way konohiki fishing rights recognized in chapter 187A, including the right to sublease private konohiki fishing grounds for marine activities.  No lease shall be granted by the board which conflicts with or impairs konohiki fishing rights.

(b)  Any traditional fishing or marine activity conducted within konohiki fishing grounds is subject to all applicable state laws and rules enacted pursuant to the State's police powers over fisheries and navigable waters. [L 1986, c 91, pt of §1]



§190D-31 - Enforcement.

PART IV.  ADMINISTRATION AND ENFORCEMENT

[§190D-31]  Enforcement.  Enforcement of this chapter shall be in accordance with chapter 199. [L 1986, c 91, pt of §1]



§190D-32 - Rules.

§190D-32  Rules.  The board may adopt such rules as are necessary and appropriate to carry out the purposes and provisions of this chapter.  The adoption of these rules shall be in accordance with chapter 91. [L 1986, c 91, pt of §1; am L 1999, c 176, §§8, 11; am L 2002, c 203, §1]



§190D-33 - Revenues.

§190D-33  Revenues.  The revenues obtained from the leasing of state marine waters pursuant to this chapter shall be deposited into the special land and development fund to be used for planning, research, and development of the aquaculture industry; provided that the portion of revenues subject to chapter 10, shall be deposited into the public land trust fund as provided by law. [L 1986, c 91, pt of §1; am L 1999, c 176, §§9, 11; am L 2002, c 203, §1]



§190D-34 - Penalties.

§190D-34  Penalties.  Any person who conducts any mariculture or OTEC activities prohibited by a lease granted by the board, or who conducts these activities in or upon state marine waters without having obtained the approval of the board, shall be fined not more than $10,000 for each separate offense.  Each day of violation shall constitute a separate offense.  Any action taken to impose or collect the penalty provided for in this section shall be considered a civil action. [L 1986, c 91, pt of §1; am L 1999, c 176, §§10, 11; am L 2002, c 203, §1]

Cross References

General administrative penalties, see §187A-12.5.



§190D-35 - Civil liability.

[§190D-35]  Civil liability.  Any person who wilfully or recklessly damages, disturbs, or interferes with any mariculture or OTEC activity which has been approved by the board, or who wilfully or recklessly damages, disturbs, interferes with, takes, or possesses any improvements, assets, marine plants or animals, or equipment in an area leased to a person, without the permission of that person, shall be subject to civil proceedings initiated by any person damaged thereby, notwithstanding the result in any criminal proceedings commenced under section 190D-36. [L 1986, c 91, pt of §1]



§190D-36 - Criminal liability.

[§190D-36]  Criminal liability.  Any person who negligently or wilfully damages, disturbs, or interferes with any mariculture or OTEC activity which has been approved by the board or who negligently or wilfully damages, disturbs, interferes, takes, or possesses any improvements, assets, marine plants or animals, or equipment in an area leased to a person, without the permission of that person, shall be treated in accordance with the applicable provisions of chapter 708. [L 1986, c 91, pt of §1]






CHAPTER 191 - BIRDS AND MAMMALS

CHAPTER 191

BIRDS AND MAMMALS

REPEALED.  L 1985, c 174, §5.

Cross References

For present provisions, see chapter 183D.



CHAPTER 192 - SHOOTING PRESERVES AND GAME BIRD FARMING

CHAPTER 192

SHOOTING PRESERVES AND GAME BIRD FARMING

REPEALED.  L 1985, c 174, §6.

Cross References

For present provisions, see chapter 183D.



CHAPTER 193 - CONSERVATION:  EMPLOYMENT PROGRAMS

§193-1 , 2 - REPEALED.

PART I.  CORPS OF CIVILIAN WORKERS

§§193-1, 2  REPEALED.  L 1980, c 97, §2.



§193-11 to 13 - REPEALED.

PART II.  YOUTH CONSERVATION CORPS

§§193-11 to 13  REPEALED.  L 1980, c 97, §2.



§193-21 - Authorization.

PART III.  YOUTH EMPLOYMENT PROGRAM

§193-21  Authorization.  The governor is authorized to avail the State of the benefits of any law or laws of the United States, now existing or to be enacted, which will enable young persons to work for state, local, and private nonprofit agencies in programs related to the public interest such as hospital, education, or welfare activities as well as state conservation projects. [L 1963, c 74, §9; Supp, §98N-22; HRS §193-21; am L 1980, c 97, §1]



§193-22 - Administration.

§193-22  Administration.  To carry out the program authorized by this part, the governor may:

(1)  Enter into an agreement or agreements, or designate the department of labor and industrial relations, or any department or departments of the state government as the state agency or state agencies to enter into an agreement or agreements, with the proper authorities of the United States;

(2)  Designate the department of labor and industrial relations, or any department or departments of the state government to design programs which would permit or contribute to a public undertaking or service that would not otherwise be provided, in order to provide useful work experience opportunities for unemployed youths so that their employability may be increased through the use of the local area youth employment programs authorized by federal law, in accordance with the provisions of the applicable federal law; the designated department or departments may also make appropriate rules and regulations to carry out the programs so designed; and

(3)  Defray one-half of all costs incurred with respect to the programs, or any other proportion of the costs of the programs which may be required by the applicable laws of the United States out of any moneys appropriated to any department or departments which may be designated by the governor to participate in the programs, without regard to the original purpose of the appropriations. [L 1963, c 74, §10; Supp, §98N-23; HRS §193-22]



§193-23 - Personnel laws; applicability.

§193-23  Personnel laws; applicability.  The provisions of chapters 76, 78, and 88 and the appropriate collective bargaining agreement, executive order, executive directive, or rule and except provisions of state law relating to the application of the Social Security Act of the United States to the extent that the Act shall be applicable under the federal law establishing the youth programs, shall not apply to persons employed under this part. [L 1963, c 74, §11; Supp, §98N-24; HRS §193-23; am L 1979, c 105, §17; am L 2002, c 148, §17]



§193-31 - Authorization.

[PART IV.]  YOUTH CONSERVATION CORPS

[§193-31]  Authorization.  The governor is authorized to avail the State of the benefits of any law or laws of the United States, now existing or to be enacted, such as Title 16 United States Code, sections 1701 to 1706, or any other law or laws of similar purport. [L 2001, c 268, pt of §1]



§193-32 - Administration.

[§193-32]  Administration.  To carry out the program authorized by this part, the governor may:

(1)  Enter into an agreement or agreements, or designate the department of land and natural resources, or any other state department or departments as the state agency or agencies to enter into an agreement or agreements, with the proper authorities of the United States;

(2)  Designate the department of land and natural resources, or any state department or departments to design programs to provide healthful outdoor training and employment for young persons and to advance the conservation, development, and management of natural resources and recreational areas, in accordance with the applicable federal law; provided that the designated department or departments may also adopt appropriate rules under chapter 91 to carry out the programs so designed; and

(3)  Defray one-half of all costs incurred with respect to the programs or any other proportion of the costs of the programs, which may be required by the applicable laws of the United States, out of any moneys appropriated to the department or departments designated to participate in the programs, without regard to the original purpose of the appropriations. [L 2001, c 268, pt of §1]



§193-33 - Personnel laws; applicability.

[§193-33]  Personnel laws; applicability.  The provisions of chapters 76 to 80, and 88, except provisions of state law relating to the application of the Social Security Act of the United States to the extent that the Act shall be applicable under the federal law establishing the youth programs, shall not apply to persons employed under this part. [L 2001, c 268, pt of §1]

Note

Chapters 77, 79, and 80 referred to in text are repealed.






CHAPTER 194 - INVASIVE SPECIES COUNCIL]

§194-1 - Definitions.

[§194-1  Definitions.]  As used in this [chapter], unless the context requires otherwise:

"Council" means the [invasive species council].

"Department" means any entity that is a member of the [invasive species council] established under section [194-2(a)]. [L 2003, c 85, §2; am L 2004, c 10, §16; am L 2006, c 109, §2]



§194-2 - Establishment of council; duties.

§194-2  [Establishment of council; duties.]  (a)  There is established the invasive species council for the special purpose of providing policy level direction, coordination, and planning among state departments, federal agencies, and international and local initiatives for the control and eradication of harmful invasive species infestations throughout the State and for preventing the introduction of other invasive species that may be potentially harmful.  The council shall:

(1)  Maintain a broad overview of the invasive species problem in the State;

(2)  Advise, consult, and coordinate invasive species-related efforts with and between the departments of agriculture, land and natural resources, health, and transportation, as well as state, federal, international, and privately organized programs and policies;

(3)  Identify and prioritize each lead agency's organizational and resource shortfalls with respect to invasive species;

(4)  After consulting with appropriate state agencies, create and implement a plan that includes the prevention, early detection, rapid response, control, enforcement, and education of the public with respect to invasive species, as well as fashion a mission statement articulating the State's position against invasive species; provided that the appropriate state agencies shall collaborate with the counties and communities to develop and implement a systematic approach to reduce and control coqui frog infestations on public lands that are near or adjacent to communities, and shall provide annual reports on the progress made in achieving this objective;

(5)  Coordinate and promote the State's position with respect to federal issues, including:

(A)  Quarantine preemption;

(B)  International trade agreements that ignore the problem of invasive species in Hawaii;

(C)  First class mail inspection prohibition;

(D)  Whether quarantine of domestic pests arriving from the mainland should be provided by the federal government;

(E)  Coordinating efforts with federal agencies to maximize resources and reduce or eliminate system gaps and leaks, including deputizing the United States Department of Agriculture's plant protection and quarantine inspectors to enforce Hawaii's laws;

(F)  Promoting the amendment of federal laws as necessary, including the Lacey Act Amendments of 1981, Title 16 United States Code sections 3371-3378; Public Law 97-79, and laws related to inspection of domestic airline passengers, baggage, and cargo; and

(G)  Coordinating efforts and issues with the federal Invasive Species Council and its National Invasive Species Management Plan;

(6)  Identify and record all invasive species present in the State;

(7)  Designate the department of agriculture, health, or land and natural resources as the lead agency for each function of invasive species control, including prevention, rapid response, eradication, enforcement, and education;

(8)  Identify all state, federal, and other moneys expended for the purposes of the invasive species problem in the State;

(9)  Identify all federal and private funds available to the State to fight invasive species and advise and assist state departments to acquire these funds;

(10)  Advise the governor and legislature on budgetary and other issues regarding invasive species;

(11)  Provide annual reports on budgetary and other related issues to the legislature twenty days prior to each regular session;

(12)  Include and coordinate with the counties in the fight against invasive species to increase resources and funding and to address county-sponsored activities that involve invasive species;

(13)  Review state agency mandates and commercial interests that sometimes call for the maintenance of potentially destructive alien species as resources for sport hunting, aesthetic resources, or other values;

(14)  Review the structure of fines and penalties to ensure maximum deterrence for invasive species-related crimes;

(15)  Suggest appropriate legislation to improve the State's administration of invasive species programs and policies;

(16)  Incorporate and expand upon the department of agriculture's weed risk assessment protocol to the extent appropriate for the council's invasive species control and eradication efforts; and

(17)  Perform any other function necessary to effectuate the purposes of this chapter.

(b)  The council shall be placed within the department of land and natural resources for administrative purposes only and shall be composed of:

(1)  The president of the University of Hawaii, or the president's designated representative;

(2)  The director, or the director's designated representative, of each of the following departments:

(A)  Business, economic development, and tourism;

(B)  Health; and

(C)  Transportation; and

(3)  The chairperson, or the chairperson's designated representative, of each of the following departments:

(A)  Agriculture; and

(B)  Land and natural resources.

(c)  Representatives of federal agencies, the legislature, and members of the private sector shall be asked to participate or consulted for advice and assistance.  Representatives of the legislature shall consist of eight members, as follows:

(1)  Four senators, one from each county, to be selected by the senate president; and

(2)  Four representatives, one from each county, to be selected by the speaker of the house of representatives.

(d)  The council shall meet no less than twice annually to discuss and assess progress and recommend changes to the invasive species programs based on results of current risk assessments, performance standards, and other relevant data.  Notwithstanding any law to the contrary:

(1)  A simple majority of voting members of the council shall constitute a quorum to do business; and

(2)  Any action taken by the council shall be by a simple majority of the voting members.

(e)  The council shall submit a report of its activities to the governor and legislature annually. [L 2003, c 85, §3; am L 2004, c 10, §16; am L 2006, c 109, §§1, 2; am L 2008, c 160, §1]



§194-3 - Lead agencies; accountability.

[§194-3  Lead agencies; accountability.]  A state department that is designated as a lead agency under section [194-2(a)(7)], with respect to a particular function of invasive species control, shall have sole administrative responsibility and accountability for that designated function of invasive species control.  The lead agency shall:

(1)  Coordinate all efforts between other departments and federal and private agencies to control or eradicate the designated invasive species;

(2)  Prepare a biennial multidepartmental budget proposal for the legislature forty days before the convening of the regular session of the legislature in each odd-numbered year, showing the budget requirements of each of the lead agency's assigned invasive species function that includes the budget requirements of all departments that it leads for that species, as well as other federal and private funding for that invasive species;

(3)  Prepare and distribute an annual progress report forty days prior to the convening of each regular session of the legislature to the governor and the legislature that includes the status of each assigned function; and

(4)  Any other function of a lead agency necessary to effectuate the purposes of this [chapter]. [L 2003, c 85, §4; am L 2004, c 10, §16; am L 2006, c 109, §2]



§194-4 - Relation of chapter to other laws.

[§194-4  Relation of chapter to other laws.]  Notwithstanding any other law to the contrary, and in addition to any other authority provided by law that is not inconsistent with the purposes of this [chapter], a department is authorized to examine, control, and eradicate all instances of invasive species identified by the council for control or eradication and found on any public or private premises or in any aircraft or vessel landed or docked in waters of the State. [L 2003, c 85, §5; am L 2004, c 10, §16; am L 2006, c 109, §2]



§194-5 - Entry; private property.

[§194-5  Entry; private property.]  (a)  Whenever any invasive species identified by the council for control or eradication is found on private property, a department may enter such premises to control or eradicate the invasive species after reasonable notice is given to the owner of the property and, if entry is refused, pursuant to the court order in subsection (d).

(b)  If applicable, a duplicate of the notice so given shall be left with one or more of the tenants or occupants of the premises.  If the premises are unoccupied, notice shall be mailed to the last known place of residence of the owner, if residing in the State.  If the owner resides out of the State or cannot be expeditiously provided with notice, notice left at the house or posted on the premises shall be sufficient.

(c)  The department may instead cause notice to be given, and order the owner to control or eradicate the invasive species, if such species was intentionally and knowingly established by the owner on the owner's property and not naturally dispersed from neighboring properties, at the owner's expense within such reasonable time as the department may deem proper, pursuant to the notice requirements of this section.

(d)  If the owner thus notified fails to comply with the order of the department, or its agent, within the time specified by the department, or if entry is refused after notice is given pursuant to subsection (a) and, if applicable subsection (b), the department or its agent may apply to the district court of the circuit in which the property is situated for a warrant, directed to any police officer of the circuit, commanding the police officer to take sufficient aid and to assist the department member or its agent in gaining entry onto the premises, and executing measures to control or eradicate the invasive species.

(e)  The department may recover by appropriate proceedings the expenses incurred by its order from any owner who, after proper notice, has failed to comply with the department's order.

(f)  In no case shall the department or any officer or agent thereof be liable for costs in any action or proceeding that may be commenced pursuant to this [chapter]. [L 2003, c 85, §6; am L 2004, c 10, §16; am L 2006, c 109, §2]



§194-6 - Entry; public property.

[§194-6  Entry; public property.]  (a)  Whenever any invasive species is found on state or county property or on a public highway, street, lane, alley, or other public place controlled by the State or county, notice shall be given by the department or its agent, as the case may be, to the person officially in charge thereof, and the person shall be reasonably notified and ordered by the department to control or eradicate the invasive species.

(b)  In case of a failure to comply with the order, the mode of procedure shall be the same as provided in case of private persons in section [194-5]. [L 2003, c 85, §7; am L 2004, c 10, §16; am L 2006, c 109, §2]



§194-7 - Rules.

[§194-7  Rules.]  The invasive species council may adopt rules pursuant to chapter 91, to effectuate this [chapter]. [L 2003, c 85, §8; am L 2004, c 10, §16; am L 2006, c 109, §2]






CHAPTER 195 - NATURAL AREA RESERVES SYSTEM

§195-1 - Findings and declaration of necessity.

[§195-1]  Findings and declaration of necessity.  The legislature finds and declares that (1) the State of Hawaii possesses unique natural resources, such as geological and volcanological features and distinctive marine and terrestrial plants and animals, many of which occur nowhere else in the world, that are highly vulnerable to loss by the growth of population and technology; (2) these unique natural assets should be protected and preserved, both for the enjoyment of future generations, and to provide base lines against which changes which are being made in the environments of Hawaii can be measured; (3) in order to accomplish these purposes the present system of preserves, sanctuaries and refuges must be strengthened, and additional areas of land and shoreline suitable for preservation should be set aside and administered solely and specifically for the aforesaid purposes; and (4) that a statewide natural area reserves system should be established to preserve in perpetuity specific land and water areas which support communities, as relatively unmodified as possible, of the natural flora and fauna, as well as geological sites, of Hawaii. [L 1970, c 139, pt of §1]



§195-2 - Definitions.

§195-2  Definitions.  As used in this chapter, unless otherwise indicated by the context:

"Board" means the board of land and natural resources.

"Commission" means the natural area reserves system commission.

"Cooperating entity" or "cooperator" means a private nonprofit land-holding organization or any other body deemed by the department as satisfactorily able to assist in the identification, acquisition, and management of natural area reserves.

"Department" means the department of land and natural resources.

"Heritage program" means a comprehensive natural resource inventory data base for public information that includes the location of rare plants, animals, and natural communities (ecosystems) in the State.

"Landowner" means any person or entity having the fee simple interest in land in the State.

"Natural area reserve" means an area designated as a part of the Hawaii natural area reserves system, pursuant to criteria established by the commission. [L 1970, c 139, pt of §1; am L 1987, c 350, §2; am L 1991, c 326, §2]



§195-3 - Hawaii natural area reserves system.

[§195-3]  Hawaii natural area reserves system.  There shall be a Hawaii natural area reserves system, hereinafter called the "reserves system", which shall consist of areas in the State of Hawaii which are designated in the manner hereinafter provided as natural area reserves.  The reserve system shall be managed by the department of land and natural resources. [L 1970, c 139, pt of §1]



§195-4 - Powers and duties of the department.

§195-4  Powers and duties of the department.  (a)  To preserve, manage, and protect the reserves system, the department is authorized, in addition to any other powers, to:

(1)  Designate and bring under its control and management, as part of the reserves system, any areas as follows:

(A)  State owned land under the jurisdiction of the department may be set aside as a natural area reserve by resolution of the department, subject to the approval of the governor by executive order setting the land aside for that purpose;

(B)  New natural area reserves may be established:

(i)  By gift, devise, grant, reimbursement to cooperators, exchange, or purchase of land or any interest therein, including, but not limited to, conservation easements;

(ii)  By eminent domain pursuant to chapter 101; or

(iii)  By the setting aside of state owned land for that purpose by the governor, as provided in section 171-11;

(2)  Cooperate or contract with any federal, state, or county governmental agency, quasi-governmental agency, private organization, or individual in carrying out the purpose of this chapter;

(3)  Acquire by gift, devise, grant, or donation any personal property to be used in the acquisition or management, or both, of natural area reserves;

(4)  Implement, after consultation with the commission and based on the most comprehensive up-to-date compilation of scientific data, the acquisition, management, protection, and use of natural area reserves; and

(5)  Prepare and take the necessary steps to implement the management plan set forth in section 195-11.

(b)  The department, with at least twenty days public notice, shall conduct one or more public hearings before terminating state funding for a management plan approved by the board under the natural area partnership program, requesting the governor to revoke or modify an executive order that sets aside lands for the reserves system, or prior to the designation of the following types of lands into the reserves system:

(1)  State lands under the jurisdiction of the department;

(2)  State lands that are removed from other uses or modified by the governor through an executive order that sets aside land for the natural area reserves system;

(3)  Lands acquired by eminent domain pursuant to chapter 101; and

(4)  State lands proposed by the governor for inclusion into the reserves system, as provided in section 171-11.

The notice shall be given in the county where the proposed natural area reserve or natural area partnership is located and also statewide.  The notice shall contain, but not be limited to, the time and place of the hearing, the location of the land, and the proposed changes. [L 1970, c 139, pt of §1; am L 1987, c 350, §3; am L 1991, c 326, §3; am L 1992, c 180, §1; am L 1998, c 2, §52]



§195-5 - Rules and regulations.

[§195-5]  Rules and regulations.  (a)  The department of land and natural resources may, subject to chapter 91, make, amend and repeal rules and regulations having the force and effect of law, governing the use, control and protection of the areas included within the reserves system, provided that no rule or regulation which relates to the permitted use of any area assigned to the reserves system shall be valid and no use of any such area shall be permitted unless such rule or regulation or permitted use shall have been specifically approved by the natural area reserves system commission.

(b)  The department may confer upon such of its employees as it deems reasonable and necessary the powers to serve and execute warrants and arrest offenders or issue citations in all matters relating to the enforcement within the reserves system of the law and rules and regulations applicable thereto. [L 1970, c 139, pt of §1]



§195-6 - Natural area reserves system commission.

§195-6  Natural area reserves system commission.  There shall be a natural area reserves system commission, hereinafter called the "commission."  The commission shall consist of thirteen members who shall be appointed in the manner and serve for the term set in section 26-34.  Six of the members of the commission shall be persons possessing scientific qualifications as evidenced by an academic degree in wildlife or marine biology, botany, forestry, ecology, resource management, biogeography, zoology, or geology; one member shall be a person possessing membership in a hiking organization organized in the State; and one member shall be a person possessing membership in a hunting organization organized in the State.  The chairperson of the board of land and natural resources, the superintendent of education, the director of the office of planning, the chairperson of the board of agriculture and the president of the University of Hawaii, or their designated representatives, shall serve as ex officio voting members.  The governor shall appoint the chairperson from one of the appointed members of the commission.  The members shall receive no compensation for their services on the commission but shall be entitled to reimbursement for necessary expenses while attending meetings and while in the discharge of their duties.

The commission shall be a part of the department for administrative purposes as provided in section 26-35.

Any action taken by the commission shall be by a simple majority of its members.  Seven members of the commission shall constitute a quorum to do business.

The commission may engage employees necessary to perform its duties, including administrative personnel, as provided by section 26-35.

The commission shall adopt rules guiding its conduct and shall maintain a record of its activities and actions. [L 1970, c 139, pt of §1; am L 1987, c 336, §8 and c 350, §4; am L 1993, c 274, §1; am L 1996, c 299, §3]



§195-6.5 - Natural area partnership program.

§195-6.5  Natural area partnership program.  (a)  There is established in the department, a natural area partnership program to provide state funds on a two-for-one basis with private funds for the management of private lands that are dedicated to conservation.  Payments shall be made from the natural area reserve fund with funds specifically appropriated for this purpose.

(b) In order to qualify under this program, an applicant shall be a landowner or a cooperating entity of private land of natural area reserve quality and shall agree to:

(1)  Dedicate the private land in perpetuity through transfer of fee title or a conservation easement to the State or a cooperating entity; provided that:

(A)  The dedication may be revoked if state funding is terminated without the concurrence of the landowner and cooperating entity; and

(B)  If a private landowner or cooperating entity elects to withdraw from the program, the perpetual conservation easement shall remain in effect;

(2)  Have the private land managed by the cooperating entity or qualified landowner according to a management plan prepared by the cooperating entity or landowner and approved by the board that meets the standards established by the department for the system.  The management plan shall include provisions to allow public hunting wherever feasible; provided that:

(A)  Hunting activities shall be in compliance with applicable laws; and

(B)  Game animals shall not be introduced to any partnership area and hunting shall be conducted as a conservation purpose of this program.

In-kind services such as heavy equipment and existing sources of labor may be utilized as a portion of the private contribution in implementing the management plan;

(3)  A penalty payback provision in the event the landowner or cooperating entity ceases to implement the approved management plan, unless the board approves modifications to the plan or state funding is terminated;

(4)  Submit an annual report to the board detailing the year's management accomplishments, areas needing technical advice, proposed modifications to the plan, and objectives and budget for the coming year.  To facilitate the review, the department shall have the right to make inspections of the land after notifying the landowner; and

(5)  Any other conditions the department shall require by rules adopted pursuant to chapter 91. [L 1991, c 326, pt of §1; am L 1992, c 180, §2]



§195-6.6 - Reports.

§195-6.6  Reports.  The department shall submit annually a comprehensive status report on the natural area reserves system and the natural area partnership program to include, but not be limited to:

(1)  A description of activities and accomplishments;

(2)  Compliance with chapter 42F requirements;

(3)  An analysis of the problems and issues encountered in meeting or failing to meet the objectives set forth in the management plans;

(4)  The status of public hunting opportunities;

(5)  The financial condition of the fund, including receipts and expenditures for the fund for the previous fiscal year; and

(6)  Plans and management objectives for the next fiscal year.

The report shall be submitted to the governor and the legislature no later than twenty days prior to the convening of each regular legislative session. [L 1991, c 326, pt of §1; am L 1992, c 180, §3; am L 1997, c 190, §6]



§195-7 - Powers and duties.

§195-7  Powers and duties.  The commission shall:

(1)  Establish criteria to be used in determining whether an area is suitable for inclusion with the reserves system;

(2)  Conduct studies of areas for possible inclusion within the reserves system;

(3)  Recommend to the governor and the department areas suitable for inclusion within the reserves system;

(4)  Establish policies and criteria regarding the management, protection, and permitted uses of areas which are part of the reserves system;

(5)  Advise the governor and the department on any matter relating to the preservation of Hawaii's unique natural resources;

(6)  Develop ways and means of extending and strengthening presently established preserves, sanctuaries, and refuges within the State;

(7)  Advise the department and other public agencies managing state-owned land or natural resources regarding areas under their respective jurisdictions which are or may be appropriate for designation as natural area reserves; and

(8)  In carrying out the above duties, consult the most comprehensive up-to-date compilation of scientific data on the communities of natural flora and fauna of Hawaii. [L 1970, c 139, pt of §1; am L 1987, c 350, §5]



§195-8 - Penalty.

§195-8  Penalty.  (a)  Any person who violates any of the laws and rules applicable to the reserves system, upon conviction thereof, shall be guilty of a misdemeanor and shall be fined not less than $1,000 or imprisoned not more than one year, or both, for each offense.

(b)  Except as otherwise provided by law, the board or its authorized representative by proper delegation is authorized to set, charge, and collect administrative fines or bring legal action to recover administrative fees and costs as documented by receipts or affidavit, including attorneys' fees and costs; or bring legal action to recover administrative fines, fees, and costs, including attorneys' fees and costs, or payment for damages or for the cost to correct damages resulting from a violation of this chapter or any rule adopted thereunder.  The administrative fines shall be as follows:

(1)  For a first violation, a fine of not more than $2,500;

(2)  For a second violation within five years of a previous violation, a fine of not more than $5,000; and

(3)  For a third or subsequent violation within five years of the last violation, a fine of not more than $10,000.

(c)  Any criminal action against a person for any violation of this chapter or any rule adopted thereunder shall not be deemed to preclude the State from pursuing civil legal action to recover administrative fines and costs against that person.  Any civil legal action against a person to recover administrative fines and costs for any violation of this chapter or any rule adopted thereunder shall not be deemed to preclude the State from pursuing any criminal action against that person. [L 1970, c 139, pt of §1; am L 1981, c 74, §1; am L 2001, c 93, §1]



§195-9 - Natural area reserve fund; heritage program; established.

§195-9  Natural area reserve fund; heritage program; established.  (a)  There is hereby established in the state treasury a special fund known as the natural area reserve fund to implement the purposes of this chapter, including the identification, establishment, and management of natural area reserves, the acquisition of private lands for new natural area reserves, the operation of the heritage program, and the provision of matching funds for the natural area partnership program.  The fund shall be administered by the department.

(b)  The fund shall consist of moneys received from any public or private sources.  The fund shall be held separate and apart from all other moneys, funds, and accounts in the state treasury, except that any moneys received from the federal government or from private contributions shall be deposited and accounted for in accordance with conditions established by the agencies or persons from whom the moneys are received.  Investment earnings credited to the assets of the fund shall become a part of the assets of the fund.  Any balance remaining in the fund at the end of any fiscal year shall be carried forward in the fund for the next fiscal year. [L 1987, c 351, §1; am L 1988, c 32, §1; am L 1991, c 326, §4]

Note

Transfer of certain interest earnings to general fund until June 30, 2015. L 2009, c 79, §30(a)(10).

Cross References

Biological survey; designation, see §6E-61.



§195-10 - Alienation of natural area reserves.

[§195-10]  Alienation of natural area reserves.  Natural area reserves shall be held in trust and shall not be alienated except to another public use upon a finding by the department of an imperative and unavoidable public necessity. [L 1987, c 350, pt of §1]



§195-11 - Reserves system management plan.

[§195-11]  Reserves system management plan.  The department, after consulting the most comprehensive up-to-date compilation of scientific data on the communities of the natural flora and fauna of Hawaii, shall prepare a comprehensive reserves system management plan based upon such information to accomplish the purposes of this chapter. [L 1987, c 350, pt of §1]



§195 12 - Kaena point natural area reserve; vehicular access prohibited.

[§195‑12]  Kaena point natural area reserve; vehicular access prohibited.  (a)  The use of any vehicle within or traversing the Kaena point natural area reserve is prohibited, except as provided in this section.  Any violation of this section shall be subject to section 195-8.

(b)  The department may adopt rules pursuant to chapter 91 to allow a limited number of persons vehicular access to the Kaena point natural area reserve for department-permitted fishing and camping activities.

(c)  This prohibition shall not apply to:

(1)  Vehicles operated by personnel or agents of the department of land and natural resources necessary for the management and maintenance of the Kaena point natural area reserve and its resources; and

(2)  Emergency vehicles, including emergency medical ambulances, police department vehicles, and fire department vehicles.

(d)  For purposes of this section, "vehicle" means every motorized device in, upon, or by which any person or property is or may be transported or drawn, including all-terrain vehicles and mopeds. [L 2006, c 89, §2]






CHAPTER 195D - CONSERVATION OF AQUATIC LIFE, WILDLIFE, AND LAND PLANTS

§195D-1 - Findings and declaration of necessity.

[PART I.  GENERAL PROVISIONS]

§195D-1  Findings and declaration of necessity.  Since the discovery and settlement of the Hawaiian Islands by humans, many species of aquatic life, wildlife, and land plants that occurred naturally only in Hawaii have become extinct and many are threatened with extinction, primarily because of increased human use of the land and disturbance to native ecosystems.

All indigenous species of aquatic life, wildlife, and land plants are integral parts of Hawaii's native ecosystems and comprise the living heritage of Hawaii, for they represent a natural resource of scientific, cultural, educational, environmental, and economic value to future generations of Hawaii's people.

To insure the continued perpetuation of indigenous aquatic life, wildlife, and land plants, and their habitats for human enjoyment, for scientific purposes, and as members of ecosystems, it is necessary that the State take positive actions to enhance their prospects for survival. [L 1975, c 65, pt of §1; am L 1983, c 111, §2; gen ch 1993]

Law Journals and Reviews

Palila v. Hawaii Department of Land and Natural Resources:  State Governments Fall Prey to the Endangered Species Act of 1973, Jack R. Nelson.  10 Ecology Law Quarterly 281.

Case Notes

In light of this chapter and having sought to secure financial advantages under the federal Endangered Species Act, the State has impliedly consented to be sued under that Act and may be required to eradicate feral sheep and goats.  471 F. Supp. 985.



§195D-2 - Definitions.

§195D-2  Definitions.  As used in this chapter:

"Aquatic life" means any type of species of mammal, fish, amphibian, reptile, mollusk, crustacean, arthropod, invertebrate, coral, or other animals that inhabit the freshwater or marine environment, and includes any part, product, egg, or offspring thereof, or freshwater or marine plants, including seeds, roots, and other parts thereof;

"Board" means the board of land and natural resources;

"Candidate species" means any species being considered by the United States Secretary of the Interior for listing as an endangered or threatened species, but not yet the subject of a proposed rule;

"Conserve", "conserving", and "conservation" mean to use and the use of all methods and procedures which are necessary to bring any endangered species or threatened species to the point at which the measures provided pursuant to this chapter and the Endangered Species Act are no longer necessary.  Such methods and procedures include, but are not limited to, all activities associated with scientific resources management such as research, census, habitat acquisition and maintenance, propagation, live capture, law enforcement, and transplantation;

"Department" means department of land and natural resources;

"Direct payments" means governmental compensation of landowners for their discovery, care, maintenance, and recovery of endangered, threatened, proposed, or candidate species or their essential habitat;

"Ecosystem" means all natural elements, physical and biological, of the habitat or site in which any aquatic life, wildlife, or land plant species is found, and upon which it is dependent;

"Endangered species" means any species whose continued existence as a viable component of Hawaii's indigenous fauna or flora is determined to be in jeopardy and has been so designated pursuant to section 195D-4;

"Endangered Species Act" means the Endangered Species Act of 1973, 87 Stat. 884, or as such Act may be subsequently amended;

"Habitat banking" means a program that would allow a landowner, on whose property are found endangered, threatened, proposed, or candidate species or their essential habitat that would be impacted by a project being conducted on the property to purchase another property on which those affected species are found for the purposes of preserving those species as part of an approved habitat conservation plan;

"Indigenous species" means any aquatic life, wildlife, or land plant species growing or living naturally in Hawaii without having been brought to Hawaii by humans;

"Jeopardize the continued existence of an endangered or threatened, proposed, or candidate species" means any action that would be expected, directly or indirectly, to reduce the likelihood of the survival or recovery of the species in the wild, including the loss of genetic diversity of its populations where the species is a plant species;

"Landowner" means an owner of land or any estate or interest in that land when acting with the consent of the fee owner.  In the case of government-owned lands, the consent shall be required of any government department or agency to which management or control of that land has been assigned;

"Land plant" means any member of the plant kingdom, including seeds, roots and other parts thereof, except freshwater or marine plants;

"License" means written permission by the department of land and natural resources to do a particular act or series of acts which without such permission would be unauthorized or prohibited;

"Natural communities" means a natural assemblage of plants or animals that occurs within certain elevation, moisture, and habitat conditions;

"Person" means an individual, corporation, partnership, trust, association, or any other private entity, or any officer, employee, agent, department, or instrumentality of the federal government, of any state or political subdivision thereof, or of any foreign government;

"Private lands" mean lands that are not "public lands", as defined in this section;

"Proposed species" means any species that is the subject of a proposed rule for listing as an endangered or threatened species pursuant to the Endangered Species Act;

"Public lands" means lands owned by the federal government, the State, or a county, or lands owned by any political subdivision of the federal government, the State, or a county;

"Recovery" or "recover" means that the number of individuals of the protected species has increased to the point that the measures provided under this chapter or the federal Endangered Species Act are no longer needed;

"Species" means and shall include any subspecies or lower taxa of aquatic life, wildlife, or land plants;

"State marine waters" means all waters of the State extending from the upper reaches of the wash of the waves on shore seaward to the limit of the State's police power and management authority, including the United States territorial sea, notwithstanding any law to the contrary;

"Take" means to harass, harm, pursue, hunt, shoot, wound, kill, trap, capture, or collect endangered or threatened species of aquatic life or wildlife, or to cut, collect, uproot, destroy, injure, or possess endangered or threatened species of aquatic life or land plants, or to attempt to engage in any such conduct;

"Threatened species" means any species of aquatic life, wildlife, or land plant which appears likely, within the foreseeable future, to become endangered and has been so designated pursuant to section 195D-4; and

"Wildlife" means any nondomesticated member of the animal kingdom, whether reared in captivity or not, including any part, product, egg, or offspring thereof, except aquatic life as defined in this section. [L 1975, c 65, pt of §1; am L 1983, c 111, §3; am L 1990, c 126, §6; gen ch 1993; am L 1997, c 380, §3; am L 2002, c 152, §1; am L 2003, c 35, §3]

Cross References

Indigenous and Polynesian introduced plants in public landscaping, see §103-24.6.



§195D-3 - Determination by the department relating to conservation of particular species.

§195D-3  Determination by the department relating to conservation of particular species.  (a)  The department is authorized to conduct investigations on any species of aquatic life, wildlife, and land plants in order to develop information relating to their biology, ecology, population, status, distribution, habitat needs, and other limiting factors to determine conservation measures necessary for their continued ability to sustain themselves successfully.

(b)  The department is authorized to adopt pursuant to chapter 91, rules relating to the taking, possession, transportation, transplantation, importation, exportation, processing, selling, offering for sale, or shipment of any species of aquatic life, wildlife, and land plant for the purpose of conserving the same.

(c)  Except as permitted by rules adopted by the department, it shall be unlawful for any person to take, possess, transport, transplant, export, process, sell, offer for sale, or ship any species of aquatic life, wildlife, or land plants deemed by the department to be in need of conservation pursuant to this section. [L 1975, c 65, pt of §1; am L 1983, c 111, §4; am L 1988, c 68, §1]



§195D-4 - Endangered species and threatened species.

§195D-4  Endangered species and threatened species.  (a)  Any species of aquatic life, wildlife, or land plant that has been determined to be an endangered species pursuant to the Endangered Species Act shall be deemed to be an endangered species under this chapter and any indigenous species of aquatic life, wildlife, or land plant that has been determined to be a threatened species pursuant to the Endangered Species Act shall be deemed to be a threatened species under this chapter.  The department may determine, in accordance with this section, however, that any such threatened species is an endangered species throughout all or any portion of the range of such species within this State.

(b)  In addition to the species that have been determined to be endangered or threatened pursuant to the Endangered Species Act, the department, by rules adopted pursuant to chapter 91, may determine any indigenous species of aquatic life, wildlife, or land plant to be an endangered species or a threatened species because of any of the following factors:

(1)  The present or threatened destruction, modification, or curtailment of its habitat or range;

(2)  Overutilization for commercial, sporting, scientific, educational, or other purposes;

(3)  Disease or predation;

(4)  The inadequacy of existing regulatory mechanisms; or

(5)  Other natural or artificial factors affecting its continued existence within Hawaii.

(c)  The department shall make determinations required by subsection (b) on the basis of all available scientific, commercial, and other data after consultation, as appropriate, with federal agencies, other interested state and county agencies, and interested persons and organizations.

(d)  The department shall issue rules containing a list of all species of aquatic life, wildlife, and land plants that have been determined, in accordance with subsections (a) to (c), as endangered species and a list of all such species so designated as threatened species.  Each list shall include the scientific, common, and Hawaiian names, if any, and shall specify with respect to each such species over what portion of its range it is endangered or threatened.

Except with respect to species of aquatic life, wildlife, or land plants determined to be endangered or threatened pursuant to the Endangered Species Act, the department, upon its own recommendation or upon the petition of three interested persons who have presented to the department substantial evidence that warrants review, shall conduct a review of any listed or unlisted indigenous species proposed to be removed from or added to the lists published pursuant to this subsection.

(e)  With respect to any threatened or endangered species of aquatic life, wildlife, or land plant, it is unlawful, except as provided in subsections (f), (g), and (j) for any person to:

(1)  Export any such species from this State;

(2)  Take any such species within this State;

(3)  Possess, process, sell, offer for sale, deliver, carry, transport, or ship, by any means whatsoever, any such species;

(4)  Violate any rule pertaining to the conservation of the species listed pursuant to this section and adopted by the department pursuant to this chapter; or

(5)  Violate the terms of, or fail to fulfill the obligations imposed and agreed to under, any license issued under subsection (f), (g), or (j) any habitat conservation plan authorized under section 195D-21, or any safe harbor agreement authorized under section 195D-22.

(f)  The department may issue temporary licenses, under such terms and conditions as it may prescribe, to allow any act otherwise prohibited by subsection (e), for scientific purposes or to enhance the propagation or survival of the affected species.

(g)  After consultation with the endangered species recovery committee, the board may issue a temporary license as a part of a habitat conservation plan to allow a take otherwise prohibited by subsection (e) if the take is incidental to, and not the purpose of, the carrying out of an otherwise lawful activity; provided that:

(1)  The applicant, to the maximum extent practicable, shall minimize and mitigate the impacts of the take;

(2)  The applicant shall guarantee that adequate funding for the plan will be provided;

(3)  The applicant shall post a bond, provide an irrevocable letter of credit, insurance, or surety bond, or provide other similar financial tools, including depositing a sum of money in the endangered species trust fund created by section 195D-31, or provide other means approved by the board, adequate to ensure monitoring of the species by the State and to ensure that the applicant takes all actions necessary to minimize and mitigate the impacts of the take;

(4)  The plan shall increase the likelihood that the species will survive and recover;

(5)  The plan takes into consideration the full range of the species on the island so that cumulative impacts associated with the take can be adequately assessed;

(6)  The measures, if any, required under section 195D-21(b) shall be met, and the department has received any other assurances that may be required so that the plan may be implemented;

(7)  The activity, which is permitted and facilitated by issuing the license to take a species, does not involve the use of submerged lands, mining, or blasting;

(8)  The cumulative impact of the activity, which is permitted and facilitated by the license, provides net environmental benefits; and

(9)  The take is not likely to cause the loss of genetic representation of an affected population of any endangered, threatened, proposed, or candidate plant species.

Board approval shall require an affirmative vote of not less than two-thirds of the authorized membership of the board after holding a public hearing on the matter on the affected island.  The department shall notify the public of a proposed license under this section through publication in the periodic bulletin of the office of environmental quality control and make the application and proposed license available for public review and comment for not less than sixty days prior to approval.

(h)  Licenses issued pursuant to this section may be suspended or revoked for due cause, and if issued pursuant to a habitat conservation plan or safe harbor agreement, shall run with the land for the term agreed to in the plan or agreement and shall not be assignable or transferable separate from the land.  Any person whose license has been revoked shall not be eligible to apply for another license until the expiration of two years from the date of revocation.

(i)  The department shall work cooperatively with federal agencies in concurrently processing habitat conservation plans, safe harbor agreements, and incidental take licenses pursuant to the Endangered Species Act.  After notice in the periodic bulletin of the office of environmental quality control and a public hearing on the islands affected, which shall be held jointly with the federal agency, if feasible, whenever a landowner seeks both a federal and a state safe harbor agreement, habitat conservation plan, or incidental take license, the board, by a two-thirds majority vote, may approve the federal agreement, plan, or license without requiring a separate state agreement, plan, or license if the federal agreement, plan, or license satisfies, or is amended to satisfy, all the criteria of this chapter.  All state agencies, to the extent feasible, shall work cooperatively to process applications for habitat conservation plans and safe harbor agreements on a consolidated basis including concurrent processing of any state land use permit application that may be required pursuant to chapter 183C or 205, so as to minimize procedural burdens upon the applicant.

(j)  Subsection (e) and any other provision of law to the contrary notwithstanding, the department shall adopt rules in accordance with chapter 91 authorizing the propagation, possession, ownership, and sale of selected endangered and threatened land plant species grown from cultivated nursery stock and not collected or removed from the wild. [L 1975, c 65, pt of §1; am L 1983, c 111, §5; am L 1997, c 380, §4 and c 381, §2; am L 1998, c 237, §1; am L 2004, c 144, §2]

Note

No new safe harbor agreements, habitat conservation plans, or incidental take licenses shall be approved or issued subsequent to July 1, 2012.  L 1997, c 380, §13; L 2001, c 3, §1; L 2006, c 90, §1.

Revision Note

Subsection (j) redesignated pursuant to §23G-15(1).

Cross References

Interim rules, see §195D-6.5.

Case Notes

Destruction of habitat not covered by statute.  538 F. Supp. 149.



§195D-5 - Conservation programs.

§195D-5  Conservation programs.  (a)  The department shall conduct research on indigenous aquatic life, wildlife, and land plants, and on endangered species and their associated ecosystems, and shall utilize the land acquisition and other authority vested in the department to carry out programs for the conservation, management, and protection of such species and their associated ecosystems.  In addition, the department is hereby authorized to acquire by purchase, donation or otherwise, lands or interests therein needed to carry out the programs relating to the intent and purpose of this chapter.

(b)  The office of the governor shall review other programs administered by the department and, to the extent practicable, utilize such programs in furtherance of the purposes of this chapter.  The governor or the governor's authorized representative shall also encourage all federal agencies to utilize their authority in furtherance of the purposes of this chapter.  All other state agencies shall use their authority in furtherance of the purposes of this chapter by:

(1)  Carrying out programs for the protection of threatened and endangered species; and

(2)  Taking such action as may be necessary to ensure that actions authorized, funded, or carried out by them do not jeopardize the continued existence of threatened or endangered species.

In carrying out programs authorized by this chapter, the department may enter into agreements with federal agencies, counties, private landowners, and organizations for the administration and management of any area or facility established under section 195D-21 or 195D-22, or public lands utilized for conserving, managing, enhancing, or protecting indigenous aquatic life, wildlife, land plants, threatened and endangered species, and their habitat.

(c)  In carrying out programs authorized by this section, the department may enter into agreements with federal agencies and with the counties for administration and management of any area established under this section, or utilized for conserving, managing, enhancing, or protecting indigenous aquatic life, wildlife, land plants, and endangered species.

(d)  In carrying out programs authorized by this section, priority shall be given to the conservation and protection of those endangered aquatic life, wildlife, and land plant species and their associated ecosystems, whose extinction within the State would imperil or terminate, respectively, their existence in the world.

(e)  The department shall coordinate with the natural area reserves commission and the animal species advisory commission all research, investigations, lists of indigenous and endangered aquatic life, wildlife, and land plants, and programs for the conservation, management, enhancement, and protection of species that are authorized by this chapter.

(f)  The department may permit, under terms and conditions adopted by rule, the taking, possession, transportation, or exportation of any indigenous aquatic life, wildlife, or land plant on the endangered species list for scientific purposes and for propagation of such species in captivity for preservation purposes. [L 1975, c 65, pt of §1; am L 1981, c 17, §1; am L 1983, c 111, §6; gen ch 1985; am L 1997, c 380, §5]



§195D-5.1 - Protection of Hawaii's unique flora and fauna.

[§195D-5.1]  Protection of Hawaii's unique flora and fauna.  The department of land and natural resources shall initiate amendments to the conservation district boundaries consistent with section 205-4 in order to include high quality native forests and the habitat of rare native species of flora and fauna within the conservation district.  The department may seek assistance from appropriate public, private, and nonprofit agencies and may employ consultants as necessary to implement this section. [L 1987, c 82, §2]

Cross References

Biological survey; designation, see §6E-61.



§195D-5.5 - Products to support the environment.

[§195D-5.5]  Products to support the environment.  (a)  There is established within the department a program to financially benefit the environment by the development of environmentally-themed products such as collectible stamps, credit cards, and coins to be commercially sold to the public.  The department may enter into contracts with private entities for the production of existing and new environmentally-themed products as the department deems appropriate.

(b)  Each product developed under this program shall require the approval of the chairperson of the board of land and natural resources and the governor, after consultation with appropriate environmental organizations.

(c)  Except for direct costs to administer, produce, and market the products, all revenues from the sale of products under this section shall be paid into the endangered species trust fund established pursuant to section 195D-31 to support programs of the department that:

(1)  Benefit the environment; and

(2)  Are related to the environmental theme of the product sold.

(d)  The department shall submit an annual report of the program's products, costs, and revenues to the legislature no later than twenty days before the convening of each regular session. [L 2002, c 186, §2]

Revision Note

Section was enacted as addition to chapter 195 but was renumbered pursuant to §23G-15(1).



§195D-6 - Rules.

§195D-6  Rules.  The department may adopt rules pursuant to chapter 91 necessary to carry out the purposes of this chapter. [L 1975, c 65, pt of §1; am L 1983, c 111, §7; am L 1997, c 380, §6]



§195D-6.5 - Interim rulemaking.

[§195D-6.5]  Interim rulemaking.  (a)  The department,  subject to the provisions of this section, may declare any indigenous species as endangered and establish, implement, and enforce interim rules governing the exportation from the State or the taking, possession, sale, offer for sale, delivery, or transport within the State, by any means whatsoever, of any such endangered species.  These rules shall not be subject to chapter 91.

(b)  An interim rule may be adopted in the event that the exportation, taking, possession, sale, offer for sale, delivery, or transport of any indigenous species, in the absence of effective rules, creates a significant risk of a local extirpation or species extinction, which is so imminent in nature as to constitute an emergency.  No interim rule may be adopted without such finding by the department.

(c)  Interim rules adopted pursuant to this section shall be effective as stated by the rules; provided that:

(1)  Any interim rule shall be published statewide at least once as provided in section 1-28.5(a)(1) within five days after issuance; and

(2)  No interim rule shall be effective for more than one hundred eighty days. [L 2004, c 32, §2]



§195D-7 - Enforcement.

§195D-7  Enforcement.  (a)  Any employee or agent of the department upon whom the board has conferred powers of police officers, including the power to serve and execute warrants and arrest offenders, or issue citations throughout the State, and any police officer of the counties of this State shall have the authority to enforce any of the provisions of this chapter or any rule adopted under this chapter.

(b)  Any employee or agent of the department, for the purpose of enforcing the terms and conditions of any license issued under this chapter and upon written notification to the affected landowner, may enter upon, cross over, be upon, or remain upon privately owned lands for such purposes and shall not be subject to arrest for trespass while so engaged or for such cause thereafter.

(c)  A landowner of property on which an endangered species exists shall not be liable for civil damages for injuries to employees of, or persons under contract with the department if injury to those employees or persons caused by their own negligence occurs while those employees or persons are enforcing the terms and conditions of any license issued under this chapter. [L 1975, c 65, pt of §1; am L 1983, c 111, §8; am L 1997, c 380, §7]



§195D-8 - Search and seizure.

§195D-8  Search and seizure.  Any officer or agent authorized pursuant to section 195D-7 shall have the authority to conduct searches as provided by law and to seize any equipment, business records, merchandise, aquatic life, wildlife, or land plant taken, possessed, transported, sold, offered for sale, or used in violation of any section of this chapter or any rule adopted hereunder, and any of the foregoing so seized shall be held by the department pending disposition of court proceedings, or the department prior to forfeiture, may direct the transfer of aquatic life, wildlife, or land plants so seized to a qualified ichthyological, zoological, botanical, educational, or scientific institution for safekeeping, costs thereof to be paid by the defendant.  Upon conviction of the person or persons from whom the seizure was made, the court shall declare the items seized forfeited to the State.  Such items shall be destroyed or disposed of in any manner as the department may deem appropriate. [L 1975, c 65, pt of §1; am L 1983, c 111, §9]



§195D-9 - Penalty.

§195D-9  Penalty.  (a)  Any person who violates any of the provisions [or] this chapter of the provisions of any rule adopted hereunder shall be guilty of a misdemeanor and shall be punished as follows:

(1)  For a first offense by a fine of not less than $250 or by imprisonment of not more than one year, or both; and

(2)  For a second or subsequent offense within five years of a previous conviction by a fine of not less than $500 or by imprisonment of not more than one year, or both.

(b)  In addition to the above penalties, except for violations under approved habitat conservation plans under section 195D-21 or approved safe harbor agreements under section 195D-22 as determined by the board, a fine of $5,000 for each specimen of a threatened species and $10,000 for each specimen of an endangered species intentionally, knowingly, or recklessly killed or removed from its original growing location, shall be levied against the convicted person.

(c)  The disposition of fines collected for violations of the provisions concerning wildlife conservation shall be subject to section 183D-10.5.

(d)  Except as otherwise provided by law, the board or its authorized representative by proper delegation is authorized to set, charge, and collect administrative fines or bring legal action to recover administrative fees and costs as documented by receipts or affidavit, including attorneys' fees and costs, or bring legal action to recover administrative fines, fees, and costs, including attorneys' fees and costs, or payment for damages or for the cost to correct damages resulting from a violation of this chapter or any rule adopted thereunder.  The administrative fines shall be as follows:

(1)  For a first violation, a fine of not more than $2,500;

(2)  For a second violation within five years of a previous violation, a fine of not more than $5,000; and

(3)  For a third or subsequent violation within five years of the last violation, a fine of not more than $10,000.

(e)  In addition, an administrative fine of up to $5,000 may be levied for each specimen of wildlife or plant taken, killed, injured, or damaged in violation of this chapter or any rule adopted thereunder.

(f)  Any criminal action against a person for any violation of this chapter or any rule adopted thereunder shall not be deemed to preclude the State from pursuing civil legal action to recover administrative fines and costs against that person.  Any civil legal action against a person to recover administrative fines and costs for any violation of this chapter or any rule adopted thereunder shall not be deemed to preclude the State from pursuing any criminal action against that person. [L 1975, c 65, pt of §1; am L 1983, c 111, §10; am L 1988, c 67, §3; am L 2001, c 93, §2]



§195D-10 - Severability.

§195D-10  Severability.  Should any section, subsection, sentence, clause, or phrase of this chapter, or any rule adopted pursuant thereto be for any reason held by a court of competent jurisdiction to be invalid, such decision shall not affect the validity of the remaining portions of this chapter or rule adopted pursuant thereto. [L 1975, c 65, pt of §1; am L 1983, c 111, §11]



§195D-21 - Habitat conservation plans.

[PART II.  RECOVERY]

§195D-21  Habitat conservation plans.  (a)  The department may enter into a planning process with any landowner for the purpose of preparing and implementing a habitat conservation plan.  An agreement may include multiple landowners.  Applications to enter into a planning process shall identify:

(1)  The geographic area encompassed by the plan;

(2)  The ecosystems, natural communities, or habitat types within the plan area that are the focus of the plan;

(3)  The endangered, threatened, proposed, and candidate species known or reasonably expected to occur in the ecosystems, natural communities, or habitat types in the plan area;

(4)  The measures or actions to be undertaken to protect, maintain, restore, or enhance those ecosystems, natural communities, or habitat types within the plan area;

(5)  A schedule for implementation of the proposed measures and actions; and

(6)  An adequate funding source to ensure that the proposed measures and actions are undertaken in accordance with the schedule.

After a habitat conservation plan is prepared, the board shall notify the public of the proposed habitat conservation plan through the periodic bulletin of the office of environmental quality control and make the proposed plan and the application available for public review and comment not less than sixty days prior to approval.  The notice shall include, but not be limited to, identification of the area encompassed by the plan, the proposed activity, and the ecosystems, natural communities, and habitat types within the plan area.  The notice shall solicit public input and relevant data.

(b)  (1)  Except as otherwise provided by law, the board, upon recommendation from the department, in cooperation with other state, federal, county, or private organizations and landowners, after a public hearing on the island affected, and upon an affirmative vote of not less than two-thirds of its authorized membership, may enter into a habitat conservation plan, if it determines that:

(A)  The plan will further the purposes of this chapter by protecting, maintaining, restoring, or enhancing identified ecosystems, natural communities, or habitat types upon which endangered, threatened, proposed, or candidate species depend within the area covered by the plan;

(B)  The plan will increase the likelihood of recovery of the endangered or threatened species that are the focus of the plan; and

(C)  The plan satisfies all the requirements of this chapter.

In the event the board votes to enter into a habitat conservation plan for which the majority of the endangered species recovery committee recommended disapproval, the board may not enter into the habitat conservation plan unless the plan is approved by a two-thirds majority vote of both houses of the legislature.  Habitat conservation plans may allow conservation rental agreements, habitat banking, and direct payments.  Any habitat conservation plan approved pursuant to this section shall be based on the best available scientific and other reliable data available at the time the plan is approved.

(2)  Each habitat conservation plan shall:

(A)  Identify the geographic area encompassed by the plan; the ecosystems, natural communities, or habitat types within the plan area that are the focus of the plan; and the endangered, threatened, proposed, and candidate species known or reasonably expected to be present in those ecosystems, natural communities, or habitat types in the plan area;

(B)  Describe the activities contemplated to be undertaken within the plan area with sufficient detail to allow the department to evaluate the impact of the activities on the particular ecosystems, natural communities, or habitat types within the plan area that are the focus of the plan;

(C)  Identify the steps that will be taken to minimize and mitigate all negative impacts, including without limitation the impact of any authorized incidental take, with consideration of the full range of the species on the island so that cumulative impacts associated with the take can be adequately assessed; and the funding that will be available to implement those steps;

(D)  Identify those measures or actions to be undertaken to protect, maintain, restore, or enhance the ecosystems, natural communities, or habitat types within the plan area; a schedule for implementation of the measures or actions; and an adequate funding source to ensure that the actions or measures, including monitoring, are undertaken in accordance with the schedule;

(E)  Be consistent with the goals and objectives of any approved recovery plan for any endangered species or threatened species known or reasonably expected to occur in the ecosystems, natural communities, or habitat types in the plan area;

(F)  Provide reasonable certainty that the ecosystems, natural communities, or habitat types will be maintained in the plan area, throughout the life of the plan, in sufficient quality, distribution, and extent to support within the plan area those species typically associated with the ecosystems, natural communities, or habitat types, including any endangered, threatened, proposed, and candidate species known or reasonably expected to be present in the ecosystems, natural communities, or habitat types within the plan area;

(G)  Contain objective, measurable goals, the achievement of which will contribute significantly to the protection, maintenance, restoration, or enhancement of the ecosystems, natural communities, or habitat types; time frames within which the goals are to be achieved; provisions for monitoring (such as field sampling techniques), including periodic monitoring by representatives of the department or the endangered species recovery committee, or both; and provisions for evaluating progress in achieving the goals quantitatively and qualitatively; and

(H)  Provide for an adaptive management strategy that specifies the actions to be taken periodically if the plan is not achieving its goals.

(c)  The board shall disapprove a habitat conservation plan if the board determines, based upon the best scientific and other reliable data available at the time its determination is made, that the cumulative activities, if any, contemplated to be undertaken within the areas covered by the plan are not environmentally beneficial, or that implementation of the plan:

(1)  Is likely to jeopardize the continued existence of any endangered, threatened, proposed, or candidate species identified in the plan area;

(2)  Is likely to cause any native species not endangered or threatened at the time of plan submission to become threatened or endangered;

(3)  Fails to meet the criteria of subsections (a) and (b); or

(4)  Fails to meet the criteria of section 195D-4(g).

The habitat conservation plan shall contain sufficient information for the board to ascertain with reasonable certainty the likely effect of the plan upon any endangered, threatened, proposed, or candidate species in the plan area and throughout its habitat range.

(d)  Notwithstanding any other law to the contrary, the board shall suspend or revoke the approval of any habitat conservation plan approved under this section if the board determines that:

(1)  Any parties to the plan, or their successors, have breached their obligations under the plan or under any agreement implementing the plan and have failed to cure the breach in a timely manner, and the effect of the breach is to diminish the likelihood that the plan will achieve its goals within the time frames or in the manner set forth in the plan;

(2)  The plan no longer has the funding source specified in subsection (a) or another sufficient funding source to ensure the measures or actions specified in subsection (b) are undertaken in accordance with this section; or

(3)  Continuation of the permitted activity would appreciably reduce the likelihood of survival or recovery of any threatened or endangered species in the wild.

(e)  The rights and obligations under any habitat conservation plan shall run with the land and shall be recorded by the department in the bureau of conveyances or the land court, as may be appropriate.

(f)  Participants in a habitat conservation plan shall submit an annual report to the department within ninety days of each fiscal year ending June 30, that includes a description of activities and accomplishments, analysis of the problems and issues encountered in meeting or failing to meet the objectives set forth in the habitat conservation plan, areas needing technical advice, status of funding, and plans and management objectives for the next fiscal year, including any proposed modifications thereto. [L 1997, c 380, pt of §2; am L 1998, c 237, §2; am L 2003, c 35, §4; am L 2004, c 10, §6]

Note

No new safe harbor agreements, habitat conservation plans, or incidental take licenses shall be approved or issued subsequent to July 1, 2012.  L 1997, c 380, §13; L 2001, c 3, §1; L 2006, c 90, §1.



§195D-22 - Safe harbor agreements.

§195D-22  Safe harbor agreements.  (a)  To encourage landowners to voluntarily engage in efforts that benefit endangered, threatened, proposed, and candidate species, except as otherwise provided by law, the board, upon approval by not less than two-thirds of the board's authorized membership, after a public hearing on the island affected, may enter into a safe harbor agreement with one or more landowners to create, restore, or improve habitats or to maintain currently unoccupied habitats that threatened or endangered species can be reasonably expected to use, if the board determines that the cumulative activities, if any, contemplated to be undertaken within the areas covered by the agreement are environmentally beneficial.  In the event the board votes to enter into a safe harbor agreement for which the majority of the endangered species recovery committee recommended disapproval, the board may not enter into the safe harbor agreement unless the agreement is approved by a two-thirds majority vote of both houses of the legislature.  The board shall notify the public of the proposed safe harbor agreement through the periodic bulletin of the office of environmental quality control and make the proposed agreement available for public review and comment not less than sixty days prior to approval.

(b)  A safe harbor agreement may authorize the take of an endangered, threatened, proposed, or candidate species incidental to an otherwise lawful activity in or affecting the created, restored, maintained, or improved habitat; provided that based on the best scientific and other reliable data available at the time the safe harbor agreement is approved, if these data are applicable:

(1)  The take would not jeopardize the continued existence of any endangered, threatened, proposed, or candidate species;

(2)  The take would not reduce the population of endangered, threatened, proposed, or candidate species below the number found on the property prior to entering into the agreement;

(3)  The agreement proposes to create, restore, maintain, or improve significant amounts of habitat for a minimum of five years for private lands and for a minimum of fifteen years for public lands;

(4)  There is adequate funding for the agreement and the source of that funding is identified;

(5)  The safe harbor agreement increases the likelihood that the endangered or threatened species for which a take is authorized will recover;

(6)  Any take authorized pursuant to this subsection shall occur only in the habitat created, restored, maintained, or improved; and

(7)  The cumulative impact of the activity, which is permitted and facilitated by the take, provides net environmental benefits.

(c)  Notwithstanding any other law to the contrary, the board shall suspend or rescind any safe harbor agreement approved under this section if the board determines that:

(1)  Any parties to the safe harbor agreement, or their successors, have breached their obligations under the safe harbor agreement or under any other agreement implementing the safe harbor agreement and have failed to cure the breach in a timely manner, and the effect of the breach is to diminish the likelihood that the agreement will achieve its goals within the time frames or in the manner set forth in the agreement;

(2)  To the extent that funding is or will be required, the funding source specified in subsection (b) no longer exists and is not replaced by another sufficient funding source to ensure that the measures or actions specified in subsection (b) are undertaken in accordance with this section; or

(3)  Continuation of the permitted activity would appreciably reduce the likelihood of survival or recovery of any threatened or endangered species in the wild.

(d)  The rights and obligations under any safe harbor agreement shall run with the land for the term agreed to in the agreement and shall be recorded by the department in the bureau of conveyances or the land court, as may be appropriate. [L 1997, c 380, pt of §2; am L 1998, c 237, §3; am L 2003, c 35, §5]

Note

No new safe harbor agreements, habitat conservation plans, or incidental take licenses shall be approved or issued subsequent to July 1, 2012.  L 1997, c 380, §13; L 2001, c 3, §1; L 2006, c 90, §1.

Law Journals and Reviews

Safe Harbor Agreements Under the Endangered Species Act:  Are They Right for Hawai`i?  23 UH L. Rev. 507.



§195D-23 - Incentives.

[§195D-23]  Incentives.  (a)  After approval of a habitat conservation plan or safe harbor agreement, or issuance of an incidental take license pursuant to this chapter, no agencies or departments of the State, in order to protect a threatened or endangered species, may impose any new requirements or conditions on, or modify any existing requirements or conditions applicable to, a landowner or successor to the landowner, to mitigate or compensate for changes in the conditions or circumstances of any species or ecosystem, natural community, or habitat covered by the plan, agreement, or license unless:

(1)  The landowner, or the landowner's successor, expressly consents to the requirement, condition, or modification;

(2)  The board has found, in accordance with those special procedures agreed to by the board and the landowner, or in the absence of any special procedures, in accordance with those procedures that govern the findings generally, that:

(A)  The requirement, condition, or modification does not impose any additional restriction on any parcel of land or body of water available for use or development under the plan or agreement; and

(B)  The requirement, condition, or modification will not increase the cost to the landowner or other parties to the plan or agreement of implementing the plan or agreement;

(3)  The department is prepared to exercise its authority to:

(A)  Pay the landowner for the costs of any new requirement or condition or any modification of any existing requirement or condition, which costs may be determined through binding arbitration; and

(B)  Take any other action to ensure that any party to the plan or agreement is not, without the party's consent, unduly burdened by the requirement, condition, or modification, in which case the department shall implement that necessary requirement, condition, or modification upon committing to pay the costs, mitigate the actions, or undertake the action;

(4)  The board has revoked the approval of the plan or rescinded the agreement in accordance with section 195D-21(d) or 195D-22(c); or

(5)  Extraordinary new circumstances or information indicate that failure to modify the plan or agreement is likely to appreciably reduce the likelihood of the survival or recovery of any threatened or endangered species in its natural habitat.  If additional mitigation measures are subsequently deemed necessary to provide for the conservation of a species that was otherwise adequately covered under the terms of a habitat conservation plan, safe harbor agreement, or incidental take license as a result of extraordinary circumstances, the primary obligation for executing mitigation measures shall rest with the State, or the federal government with its consent, and not with the landowner.

(b)  Entry by a landowner into a habitat conservation plan or safe harbor agreement shall be voluntary.

(c)  The department may establish a landowner contact and recognition program that:

(1)  Contacts landowners who may have threatened or endangered species or their habitat on their land and that sends information on the species or habitat in question.  If the landowner is willing, a nonbinding memorandum of understanding may be signed, which states a general intention to protect the species or habitat found on the land;

(2)  If available, provides participating landowners with a current supply of information on the conservation of species and habitat found on their land;

(3)  On an annual basis, recognizes one or more private landowners who have demonstrated, through past and current efforts, sound conservation practices and principles on their land; and

(4)  On an annual basis, awards a private landowner participating in a habitat conservation plan an "Outstanding Participant of the Year" award.

(d)  The department may establish a habitat conservation technical assistance program to assist landowners in developing habitat conservation plans by providing technical assistance.

(e)  Persons participating within voluntary programs under this chapter may receive consideration from the board to use adjacent public lands for commercial nature tourism activities that increase public education and support for endangered species; provided that an agreed percentage of the fees charged for nature tourism activities shall be donated to the trust fund to implement this chapter.

(f)  The execution of habitat conservation plans and safe harbor agreements under sections 195D-21 and 195D-22, respectively, shall, for the purposes of providing incentives and assistance to landowners, be deemed to be a public purpose and in the public interest, and for the general welfare of the State. [L 1997, c 380, pt of §2]



§195D-24 - Confidentiality.

§195D-24  Confidentiality.  All information submitted to the board by a landowner pursuant to section 195D-21 or 195D-22, in the course of preparing a habitat conservation plan or safe harbor agreement for private lands, respectively, shall be kept confidential until notice of the proposed plan or agreement is published in the periodic bulletins of the office of environmental quality control.  For habitat conservation plans or safe harbor agreements for private lands, the precise location of any threatened or endangered species may remain confidential. [L 1997, c 380, pt of §2; am L 2003, c 35, §6]



§195D-25 - Endangered species recovery committee.

§195D-25  Endangered species recovery committee.  (a)  There is established within the department for administrative purposes only, the endangered species recovery committee, which shall serve as a consultant to the board and the department on matters relating to endangered, threatened, proposed, and candidate species.  The committee shall consist of two field biologists with expertise in conservation biology, the chairperson of the board or the chairperson's designee, the ecoregion director of the United States Fish and Wildlife Service or the director's designee, the director of the United States Geological Survey, Biological Resources Division or the director's designee, and the director of the University of Hawaii Environmental Center or the director's designee.

Nongovernmental members shall be appointed by the governor pursuant to section 26-34.  Nongovernmental members shall not serve for more than two consecutive terms.  Nongovernmental members shall serve for four-year staggered terms, except that one of the members first appointed shall serve for two years.

Governmental members from the federal agencies are requested but not required to serve on the committee.  The ability of the committee to carry out its functions and purposes shall not be affected by the vacancy of any position allotted to a federal governmental member.

(b)  The endangered species recovery committee shall:

(1)  Review all applications and proposals for habitat conservation plans, safe harbor agreements, and incidental take licenses and make recommendations, based on a full review of the best available scientific and other reliable data and at least one site visit to each property that is the subject of the proposed action, and in consideration of the cumulative impacts of the proposed action on the recovery potential of the endangered, threatened, proposed, or candidate species, to the department and the board as to whether or not they should be approved, amended, or rejected;

(2)  Review all habitat conservation plans, safe harbor agreements, and incidental take licenses on an annual basis to ensure compliance with agreed to activities and, on the basis of any available monitoring reports, and scientific and other reliable data, make recommendations for any necessary changes;

(3)  Consider and recommend appropriate incentives to encourage landowners to voluntarily engage in efforts that restore and conserve endangered, threatened, proposed, and candidate species;

(4)  Perform such other duties as provided in this chapter;

(5)  Consult with persons possessing expertise in such areas as the committee may deem appropriate and necessary in the course of exercising its duties; and

(6)  Not conduct more than one site visit per year to each property that is the subject of a habitat conservation plan or safe harbor agreement. [L 1997, c 380, pt of §2; am L 1998, c 237, §4; am L 2003, c 35, §7]



§195D-26 - Annual report; endangered species.

[§195D-26]  Annual report; endangered species.  The department, after consultation with the endangered species recovery committee, by December 31 of each year, shall prepare a report summarizing:

(1)  The status of all endangered, threatened, proposed, and candidate species for which incidental take licenses pursuant to sections 195D-4 and 195D-22 have been issued and the effectiveness of all habitat conservation plans and safe harbor agreements that have been approved;

(2)  The condition of the trust fund established under this chapter, including receipts and expenditures over the previous fiscal year; and

(3)  Any recommendations to further the purposes of this chapter.

The report and all information pertaining to incidental take licenses shall be available to the public. [L 1997, c 380, pt of §2]



§195D-27 - Administrative enforcement of rules, plans, agreements, or licenses.

§195D-27  Administrative enforcement of rules, plans, agreements, or licenses.  (a)  Any person may petition the chairperson to appoint a hearings officer to hear a request to enjoin any person, including the State and any other government agency, alleged to be in violation of this chapter, including any rule adopted pursuant to this chapter, habitat conservation plan, safe harbor agreement, or incidental take license, or to require the State to take action to enforce this chapter, including any rule adopted pursuant to this chapter or any term of a habitat conservation plan, safe harbor agreement, or incidental take license.

(b)  Upon receipt of a petition, the chairperson shall make a diligent effort to resolve the subject matter of the petition and, if appropriate, to cause the noncomplying or other responsible party to comply with the habitat conservation plan, safe harbor agreement, or incidental take license.  If the chairperson is unable to resolve the subject matter of the petition within a period of time deemed reasonable under the circumstances, but in no event more than ninety days; or if the petitioner is not satisfied with the chairperson's resolution of the subject matter, then the chairperson shall appoint a hearings officer to hear the petition.  The hearings officer shall commence a contested case hearing in accordance with chapter 91 and, within thirty days of the completion of the hearing, grant in whole or in part, or deny the petition.

(c)  Nothing in this section shall grant any authority whatsoever upon a hearings officer to assess monetary damages or criminal penalties against any party found to be in violation of this chapter, however, the hearings officer shall issue findings of fact and, if appropriate, an order directing the party found to be in violation to take specific action to comply with this chapter.

(d)  Any person who believes that a violation of a habitat conservation plan, safe harbor agreement, or incidental take license has occurred, is occurring, or is likely to occur, may petition the chairperson for an immediate hearing.  The petition shall be accompanied by an affidavit alleging:

(1)  Specific facts showing that the continued existence of an endangered or threatened species is likely to be jeopardized unless the alleged violation is immediately enjoined; and

(2)  The efforts that have been made to notify the landowner of the alleged violation.

If the chairperson finds that there exists good cause for a hearing, then a hearings officer shall be appointed who shall conduct a hearing forthwith, and in any event within forty-eight hours after the filing of the petition.  If the hearings officer determines that there is a substantial likelihood that the continued existence of an endangered or threatened species will be jeopardized unless the violation is immediately enjoined, then the hearings officer shall order temporary injunctive relief, which shall expire upon such terms as the hearings officer determines. [L 1997, c 380, pt of §2; am L 1998, c 237, §5]



§195D-28 - Relation of chapter to other laws.

[§195D-28]  Relation of chapter to other laws.  The rights and remedies in this chapter shall be cumulative and in addition to any and all rights and remedies that may exist under applicable state and federal laws. [L 1997, c 380, pt of §2]



§195D-29 - Release or establishment of endangered or threatened species outside its current range.

[§195D-29]  Release or establishment of endangered or threatened species outside its current range.  The department may authorize the release or establishment of any population, including eggs, propagules, or individuals, of an endangered or threatened species outside its current or historic range, after consulting with the endangered species recovery committee, if the release or establishment is likely to further the conservation of the species. [L 1997, c 380, pt of §2]



§195D-30 - Net gain in recovery of species.

[§195D-30]  Net gain in recovery of species.  All habitat conservation plans, safe harbor agreements, incidental take licenses, and subsequent actions authorized under those plans, agreements, and licenses shall be designed to result in an overall net gain in the recovery of Hawaii's threatened and endangered species. [L 1997, c 380, pt of §2]



§195D-31 - Trust fund.

§195D-31  Trust fund.  (a)  There is established within the state treasury a trust fund to be known as the endangered species trust fund to be administered by the department to implement the purposes of this chapter.

The fund shall consist of moneys from the following sources:

(1)  Moneys accrued from the sale of retail items officially sponsored by the department for the fund;

(2)  Private contributions for the management and recovery of Hawaii's unique plants and animals;

(3)  Fees and assessments charged for the commercial use of public land and waters and designated for the fund;

(4)  Penalties, fines, or auctions resulting from enforcement violations;

(5)  Legislative appropriations; and

(6)  Moneys deposited to implement the obligations of a habitat conservation plan or as security for habitat conservation plan funding.

(b)  The fund shall be held separate and apart from all other moneys, funds, and accounts in the state treasury; provided that moneys received as deposits or contributions from private sources shall be deposited and accounted for in accordance with the conditions established by the agencies or persons making the contribution.  Earnings on the investment of the assets of the fund shall become a part of the fund.  Any balance in the fund at the end of a fiscal year shall be carried forward to the next fiscal year.  [L 1997, c 380, pt of §2; am L 2004, c 144, §3]



§195D-32 - Citizen suits.

[§195D-32]  Citizen suits.  (a)  Except as provided in subsection (b), any person, acting as a private attorney general, may commence a civil suit on the person's behalf:

(1)  Against any state or county agency or instrumentality that is alleged to be in violation of the terms of, or [fails] to fulfill the obligations imposed and agreed to under any habitat conservation plan or safe harbor agreement and accompanying license for public lands as authorized under sections 195D-21 and 195D-22; or

(2)  Against the department or board, where there is alleged a failure of the department or board to perform any act or duty required under a habitat conservation plan or safe harbor agreement and accompanying license issued for public lands.

(b)  The circuit courts shall have jurisdiction to enforce this section or to order the department or board to perform any act or duty required under this section, provided that:

(1)  No action may be commenced under subsection (a)(1) less than sixty days after written notice of the alleged violation has been given to the department, and to the state or county agency or instrumentality alleged to be in violation of this section, except that the action may be brought immediately after the notification in the case of an emergency posing a significant risk to the well-being of any species of fish, wildlife, or plant; and

(2)  No action may be commenced under subsection (a)(2) less than sixty days after written notice of the alleged violation has been given to the department, except that the action may be brought immediately after the notification in the case of an emergency posing a significant risk to the well-being of any species of fish or wildlife, or plant.

(c)  Any suit brought pursuant to this section may be brought in the judicial circuit where the alleged violation occurred or is occurring.  In any suit brought pursuant to this section, where the State is not a party, the attorney general, at the request of the department, may intervene on behalf of the State as a matter of right.

(d)  The injunctive relief provided by this section shall not restrict any right that any person or class of persons may have under any other law, including common law, to seek enforcement of any standard or limitation or to seek any other relief, including relief against any instrumentality or agency of the State. [L 2003, c 35, §2]






CHAPTER 195F - FOREST STEWARDSHIP

§195F-1 - Findings and purpose.

[§195F-1]  Findings and purpose.  The legislature finds that:

(1)  Much of the forest land in Hawaii is privately owned;

(2)  The capacity to protect important watersheds and native Hawaiian plants and animals and to produce renewable forest resources is significantly dependent on these privately owned forest and formerly forested lands;

(3)  The factors essential to the quality of life in Hawaii, including our water and air quality, mild climate, and habitat available for plants and animals unique to these islands, can be maintained and improved through good stewardship of private forest lands;

(4)  To accomplish these purposes, the present system of state and federal financial and technical assistance programs needs to be expanded to promote the long-term management of additional privately owned forest and formerly forested lands throughout the State; and

(5)  A forest stewardship program should be established to supplement the natural area reserves system's programs under chapter 195 by encouraging private landowners of privately owned forest and formerly forested lands that cannot qualify as potential natural area reserves to make long-term commitments to protect, maintain, and restore important watersheds, timber resources, fish and wildlife habitats, isolated populations of rare and endangered plants, native vegetation, and other lands that provide significant public benefits.

The purpose of this chapter is to establish a program to financially assist landowners in managing, protecting, and restoring important natural resources in Hawaii's forested and formerly forested lands. [L 1991, c 327, pt of §2]



§195F-2 - Definitions.

§195F-2  Definitions.  As used in this chapter:

"Board" means the board of land and natural resources.

"Department" means the department of land and natural resources.

"Fund" means the forest stewardship fund as established by section 195F-4.

"Landowner" means any person having an interest in or holding any encumbrance upon land in the State, including any person having a lease interest in the real property with an unexpired term of ten or more years.

"Native vegetation" means a diverse vegetation consisting mostly of plants endemic or indigenous to Hawaii.

"Potential natural area reserve" means land or water areas within the protective subzone of the conservation district established pursuant to chapter 183C, intact native natural communities identified by the heritage program under chapter 195, and other lands or waters meeting criteria established by the natural area reserves system commission.

"Program" means the forest stewardship program established in section 195F-3. [L 1991, c 327, pt of §2; am L 1995, c 11, §9 and c 69, §7]



§195F-3 - Establishment of the forest stewardship program.

§195F-3  Establishment of the forest stewardship program.  (a)  There is established a forest stewardship program to be administered by the board to assist private landowners in managing, protecting, and restoring important watersheds, native vegetation, timber resources, fish and wildlife habitats, isolated populations of rare and endangered plants, and other lands that are not recognized as potential natural area reserves.

(b)  The program shall reimburse landowners for a portion of the landowners' total costs in developing and implementing approved forest stewardship management plans pursuant to this chapter.

(c)  The program shall assist in the forest stewardship of public lands and in developing education and training programs for sustainable forestry pursuant to section 195F-4(a)(2). [L 1991, c 327, pt of §2; am L 1999, c 144, §3]



§195F-4 - Forest stewardship fund.

§195F-4  Forest stewardship fund.  (a)  There is established a special fund within the state treasury known as the forest stewardship fund which shall be used as follows:

(1)  Payments shall be made by the board pursuant to agreements entered into with qualified landowners to further the purposes of this chapter;

(2)  Moneys collected from:

(A)  The harvest of non-native forest products from forest reserves;

(B)  The harvest of native forest products from degraded forests as defined in section 186-5.5, within forest reserves;

(C)  The sale of forest products found dead and lying on the ground;

(D)  The sale of tree seedlings from state nurseries;

(E)  The sale of any other products or services, or anything of value derived from forest reserves not described above; or

(F)  The imposition of fines or penalties for violations of this chapter and chapters 183 and 185 or any rule adopted thereunder;

shall be used for:  (i) replanting, managing, and maintaining designated timber management areas; (ii) enhancing the management of public forest reserves with an emphasis on restoring degraded koa forests; and (iii) developing environmental education and training programs pertaining to sustainable forestry; provided that the activities described in clauses (ii) and (iii) may not be funded unless the activities described in approved management plans pertaining to clause (i) are adequately funded; and

(3)  Moneys deposited into the fund as authorized by section 247-7 may also be used by the department to administer the program and manage the forest reserve system.

(b)  The fund shall consist of moneys received from any public or private sources.  The fund shall be held separate and apart from all other moneys, funds, and accounts in the state treasury; provided that any moneys received from the federal government or from private contributions shall be deposited and accounted for in accordance with conditions established by the agencies or persons from whom the moneys are received.

Investment earnings credited to the fund shall become a part of the assets of the fund.  Any balance remaining in the fund at the end of any fiscal year shall be carried forward in the fund for the next fiscal year. [L 1991, c 327, pt of §2; am L 1999, c 144, §4; am L 2001, c 152, §1; am L 2006, c 174, §5; am L 2007, c 9, §9]

Note

Transfer of certain interest earnings to general fund until June 30, 2015. L 2009, c 79, §30(a)(11).



§195F-5 - Forest stewardship management plans; approved activities.

[§195F-5]  Forest stewardship management plans; approved activities.  (a)  To participate in the forest stewardship program, the applicant landowner shall prepare and submit to the board a forest stewardship management plan that shall:

(1)  Identify and describe activities to be undertaken by the landowner to protect soil, water, aesthetic quality, recreation, timber, water, fish, wildlife, and native plant resources on the land in a manner that is compatible with the objectives of the program, is consistent with this chapter, and qualifies under the board's list of approved activities;

(2)  Be signed by all parties having an interest in or holding any encumbrance upon the property, and shall state that the parties agree to comply with the plan upon its approval; and

(3)  Be approved by the board and available for public review.

(b)  The board and other cooperating natural resource management agencies shall develop a list of approved management activities and practices that shall be eligible for cost-share assistance under the program in the following areas:

(1)  Enhanced management and maintenance of vegetation on vital watershed lands;

(2)  Sustainable growth and management of forests for timber and other forest products on lands from which all or most of the native vegetation had been removed prior to January 1, 1991;

(3)  Protection, restoration, and enhancement of native plants and animals;

(4)  Management, maintenance, and restoration of forests for shelterbelts, windbreaks, aesthetic quality, and other conservation purposes on lands from which all or most of the native vegetation had been removed prior to January 1, 1991;

(5)  Agroforestry management on lands from which all or most of the native vegetation had been removed prior to January 1, 1991;

(6)  Management and maintenance of native fish and wildlife habitats;

(7)  Management of outdoor recreational opportunities; and

(8)  Other activities approved by the board, which are consistent with this chapter.

(c)  The board shall encourage the use of private agencies, consultants, organizations, and firms to the extent feasible for the preparation of individual forest stewardship management plans and implementation of approved activities. [L 1991, c 327, pt of §2]



§195F-6 - Qualifications and conditions.

§195F-6  Qualifications and conditions.  (a)  Payments from the forest stewardship fund shall not exceed fifty per cent of the total cost of the landowner in developing and implementing an approved management plan.  Total payments to any one landowner shall be determined by the board, and the reasonable value of material, goods, and services contributed toward the plan by the landowner shall be included in determining the amount of the landowner's cost.  The landowner shall be required to spend private funds before reimbursements are made.  In-kind services such as heavy equipment and existing sources of labor may be utilized as a portion of the landowner's contribution in implementing the management plan that is consistent with this chapter.

(b)  The board shall determine the appropriate reimbursement rate for making cost-share payments and the schedule of the payments after determining consistency with this chapter and giving appropriate consideration to:

(1)  Protecting and enhancing key watershed areas in the public interest;

(2)  Developing or adapting new forestry and conservation techniques for Hawaii;

(3)  Providing rural employment and economic diversification opportunities; and

(4)  Preserving or restoring especially valuable natural resources, including native plants, animals, and ecosystems.

(c)  To receive funds under the forest stewardship program, an applicant shall:

(1)  Be a landowner of private forest that is not managed under existing federal, state, or private sector financial and technical assistance programs and that is not recognized as a potential natural area reserve.  Private forest lands managed under existing federal, state, or private sector financial and technical assistance programs may be eligible for assistance under this program if the landowner agrees to comply with the requirements of the program or if forest management activities are expanded or enhanced to meet the requirements of this chapter;

(2)  Prepare and submit a forest stewardship management plan as set forth in section 195F-5; and

(3)  Enter into an agreement with the board to do the following:

(A)  Undertake and maintain the approved activities under the management plan for not fewer than ten years, unless the board approves modifications in the plan;

(B)  Complete all approved activities under the management plan within the timetable agreed upon by the board and the landowner consistent with the intent of this chapter;

(C)  Submit an annual progress report to be reviewed by the board for each year in which the landowner receives support under the program.  This report shall detail accomplishments, areas requiring technical advice, and any proposed modifications of the plan; and

(D)  Other conditions deemed necessary by the board to implement the purposes of this chapter.

(d)  The board shall review the annual progress report and shall determine whether the landowner has met the objectives of the plan.  To facilitate the review, the department shall have the right to make inspections of the forest land after prior landowner notification.  The board may approve alteration of the plan to adapt to current conditions.  Amendments to the plan shall be available for public review.

(e)  The board shall submit annually a detailed report to the governor and legislature that shall:

(1)  Identify management objectives that have been completed on private lands resulting from payments made pursuant to section 195F-4(a)(1) and provide an analysis of problems and issues encountered in meeting or failing to meet objectives as set forth in the management plans;

(2)  Identify all reforestation, forest management, education, and training objectives that have been completed as a result of any expenditures made pursuant to section 195F-4(a)(2);

(3)  Describe the financial condition of the fund, including receipts and expenditures from the previous fiscal year; and

(4)  Set forth plans and management objectives for the next fiscal year. [L 1991, c 327, pt of §2; am L 1992, c 180, §4; am L 1999, c 144, §5]



§195F-7 - Penalty payback provisions.

[§195F-7]  Penalty payback provisions.  The board shall establish and implement a penalty payback provision to be applied in the event that a landowner terminates any approved practice required under the forest stewardship management plan, as agreed to by the board and the landowner. [L 1991, c 327, pt of §2]



§195F-8 - Rules.

[§195F-8]  Rules.  The department shall adopt rules pursuant to chapter 91 to carry out the purposes of this chapter. [L 1991, c 327, pt of §2]






CHAPTER 196 - [ENERGY RESOURCES]

§196-1 - Findings and declaration of necessity.

PART I.  GENERAL PROVISIONS

Note

Sections 196-1 to 196-7 designated as Part I by L 2002, c 77, §10.

Developing guidelines.  L 2002, c 77, §§11 to 14.

Photovoltaic rebate program (repealed June 30, 2013).  L 2008, c 151.

Cross References

Renewable energy facility siting process, see chapter 201N.

§196-1  Findings and declaration of necessity.  The legislature finds that:

(1)  The global demand for petroleum and its derivatives has resulted in a significant and fundamental market escalation in oil prices, has caused severe economic hardships throughout the State, and threatens to impair the public health, safety, and welfare.

The State of Hawaii, with its near total dependence on imported fossil fuel, is particularly vulnerable to dislocations in the global energy market.  This situation can be changed, as there are few places in the world so generously endowed with natural energy: geothermal, solar radiation, ocean temperature differential, wind, biomass, waves, and currents, which are all potential non-polluting power sources;

(2)  There is a real need for comprehensive strategic planning in the effort towards achieving full use of Hawaii's energy resources and the most effective allocation of energy resources throughout the State.  Planning is necessary and desirable in order that the State may recognize and declare the major problems and opportunities in the field of energy resources.  Both short-range and long-range planning will permit the articulation of:

(A)  Broad policies, goals, and objectives;

(B)  Criteria for measuring and evaluating accomplishments of objectives;

(C)  Identification and implementation of programs that will carry out such objectives; and

(D)  A determination of requirements necessary for the optimum development of Hawaii's energy resources.

Such planning efforts will identify present conditions and major problems relating to energy resources, their exploration, development, production, and distribution.  It will show the projected nature of the situation and rate of change, present conditions for the foreseeable future based on a projection of current trends in the development of energy resources in Hawaii, and include initiatives designed to fundamentally change how Hawaii consumes energy by accelerating the production of renewable and alternative energy, increasing energy efficiency, developing and adopting new technologies, and ensuring the State's energy security;

(3)  The State requires an in-depth understanding of the causes and effects of any transitional issues and trends related to changes in the State's energy resources, systems, and markets;

(4)  There are many agencies of the federal, state, and county governments in Hawaii, as well as many private agencies and a broad set of non-governmental entities, engaged in, or expressing an interest in, various aspects of the exploration, research, distribution, transportation, storage, conservation, and production of all forms of energy resources in Hawaii.  Some of these agencies include the University of Hawaii; the department of land and natural resources; the department of business, economic development, and tourism; the division of consumer advocacy; the public utilities commission; the state civil defense agency; the federal energy office; and various county agencies, as well as Hawaii's energy and energy-related companies; and

(5)  There is an ongoing need in this State to coordinate the efforts of statewide industry and government energy interests; maintain the technical capability and adequate capacity to quantitatively and qualitatively evaluate, analyze, develop, and coordinate implementation of private and public sector energy planning efforts; recommend market-based policies to develop Hawaii's energy resources, systems, and markets; establish and coordinate programs to preserve and protect the State's energy security, maintain a robust energy emergency preparedness program, and effectuate the conservation of energy resources to provide for the equitable distribution thereof; and to formulate plans for the development and use of alternative energy sources.  There is a need for coordination, capability, and capacity, so that there will be maximum conservation and use of energy resources in the State. [L 1974, c 237, §1; am L 1987, c 336, §7; am L 1990, c 293, §8; am L 2006, c 96, §5; am L 2009, c 153, §2]



§196-1.5 - Priority permitting process for renewable energy projects.

[§196-1.5  Priority permitting process for renewable energy projects.]  All agencies shall provide priority handling and processing for all state permits required for renewable energy projects.

For purposes of this section, "agencies" means any executive department, independent commission, board, bureau, office, or other establishment of the State, or any quasi-public institution that is supported in whole or in part by state  funds. [L 2007, c 205, §3]

Cross References

For similar provisions, see §§46-19.4 and 226-18(c)(10).



§196-2 - Definitions.

§196-2  Definitions.  As used in this chapter, unless the context requires otherwise:

"Commission" means the public utilities commission.

"Coordinator" means the energy resources coordinator.

"Distributor" means:

(1)  Every person who refines, manufactures, produces, or compounds fuel in the State and sells it at wholesale or retail, or who uses it directly in the manufacture of products or for the generation of power;

(2)  Every person who imports or causes to be imported into the State, or exports or causes to be exported from the State, any fuel;

(3)  Every person who acquires fuel through exchanges with another distributor; and

(4)  Every person who purchases fuel for resale at wholesale or retail rates from any person described in paragraph (1), (2), or (3).

"Electricity" means all electrical energy produced by combustion of any fuel, or generated or produced using wind, the sun, geothermal heat, ocean water, falling water, currents, and waves, or any other source.

"Energy" means work or heat that is, or may be, produced from any fuel or source whatsoever.

"Energy resources" means fuel, and also includes all electrical or thermal energy produced by combustion of any fuel, or generated or produced using wind, the sun, geothermal heat, ocean water, falling water, currents, waves, or any other source.

"Fuel" means fuels, whether liquid, solid, or gaseous, commercially usable for energy needs, power generation, and fuels manufacture, that may be manufactured, grown, produced, or imported into the State or that may be exported therefrom, including petroleum and petroleum products and gases to include all fossil fuel-based gases, coal tar, vegetable ferments, biomass, municipal solid waste, biofuels, hydrogen, agricultural products used as fuels and as feedstock to produce fuels, and all fuel alcohols.

"Townhouse" means a series of individual houses, having architectural unity and a common wall between each unit. [L 1974, c 237, §2; am L 1993, c 15, §1; am L 2009, c 153, §3]



§196-3 - Energy resources coordinator.

§196-3  Energy resources coordinator.  The director of business, economic development, and tourism shall serve as energy resources coordinator. [L 1974, c 237, §3; am L 1978, c 136, §1; am L 1991, c 31, §1]



§196-4 - Powers and duties.

§196-4  Powers and duties.  Subject to the approval of the governor, the coordinator shall:

(1)  Formulate plans, including objectives, criteria to measure accomplishment of objectives, programs through which the objectives are to be attained, and financial requirements for the optimum development of Hawaii's energy resources;

(2)  Conduct systematic analysis of existing and proposed energy resource programs, evaluate the analysis conducted by government agencies and other organizations and recommend programs that represent the most effective allocation of resources for the development of energy resources;

(3)  Formulate and recommend specific proposals, as necessary, for conserving energy resources, including the allocation and distribution thereof;

(4)  Assist public and private agencies in implementing energy conservation and efficiency programs, the development of indigenous energy resources, and related measures;

(5)  Coordinate the State's energy programs with those of the federal government, other state governments, governments of nations with interest in common energy resources, and the political subdivisions of the State;

(6)  Develop programs to encourage private and public exploration, research, and development of indigenous energy resources that will benefit the State;

(7)  Conduct public education programs to inform the public of the energy resources situation, as it may exist, from time to time and of the government actions taken;

(8)  Serve as consultant to the governor, public agencies, and private industry on energy-related matters;

(9)  Contract for services when required for the implementation of this chapter;

(10)  Review proposed state actions that the coordinator finds to have significant effect on the State's energy objectives and report to the governor their effect on the energy program, and perform other services as may be required by the governor and the legislature;

(11)  Prepare and submit an annual report and other reports as may be requested to the governor and to the legislature on the implementation of this chapter and all matters related to energy resources;

(12)  Formulate a systematic process, including the development of requirements, to identify geographic areas that are rich with renewable energy resource potential that can be developed in a cost-effective and environmentally benign manner and designate these areas as renewable energy zones;

(13)  Develop and recommend incentives, plans, and programs to encourage the development of renewable energy resource projects within the renewable energy zones;

(14)  Assist public and private agencies in identifying utility transmission projects or infrastructure required to accommodate and facilitate the development of renewable energy resources;

(15)  Assist public and private agencies, in coordination with the department of budget and finance, in accessing the use of special purpose revenue bonds to finance the engineering, design, and construction of transmission projects and infrastructure that are deemed critical to the development of renewable energy resources;

(16)  Develop the criteria or requirements for identifying and qualifying specific transmission projects and infrastructure that are critical to the development of renewable energy resources, including providing assistance in accessing the use of special purpose revenue bonds to finance the projects or infrastructure;

(17)  Develop and maintain a comprehensive and systematic quantitative and qualitative capacity to analyze the status of energy resources, systems, and markets, both in-state and those to which Hawaii is directly tied, particularly in relation to the State's economy, and to recommend, develop proposals for, and assess the effectiveness of policy and regulatory decisions, and conduct energy emergency planning; and

(18)  Adopt rules for the administration of this chapter pursuant to chapter 91. [L 1974, c 237, §4; am L 1978, c 136, §2; gen ch 1985; am L 2009, c 153, §4; and c 155, §5]

Cross References

County development of alternative energy resources, see §46-19.



§196-5 - Gas appliances with pilot light prohibited; exemptions.

[§196-5]  Gas appliances with pilot light prohibited; exemptions.  (a)  No new residential type gas appliance that is equipped with a pilot light shall be sold or installed in the State after June 30, 1980.  Gas appliances sold after June 30, 1980, shall be equipped with an intermittent ignition system or other ignition devices in lieu of gas pilot lights.

(b)  Beginning ninety days after May 30, 1978, the energy resources coordinator or its successor entity shall notify, in writing, all retail sellers of gas appliances doing business in the State of the provisions of this section.

(c)  The provisions of this section shall not apply to any hot water heaters with pilot lights or to any gas appliance which can be conclusively demonstrated by the equipment manufacturer, to the satisfaction of the energy resources coordinator or its successor entity, that the gas pilot device in the appliance:

(1)  Has a substantial lower life cycle cost than an electric ignition or other alternate ignition system;

(2)  Is more energy efficient than available alternatives; or

(3)  Is necessary to safeguard public health and safety.

(d)  The provisions of this section shall not apply to people living in areas that are served with unreliable electric service or where it is not available.

(e)  As used in this section:

(1)  "Gas appliance" includes any new residential type heater, refrigerator, stove, range, dishwasher, dryer, air conditioner, decorative fireplace, or other similar devices;

(2)  "Intermittent ignition device" means an ignition device which is activated only when the gas appliance is in operation; and

(3)  "Pilot light" means any gas operated device that remains continually operated or lighted in order to ignite a gas appliance to normal operation. [L 1978, c 137, §2]

Revision Note

"May 30, 1978" substituted for "the effective date of this Act".



§196-6 - Energy efficient storage hot water heaters.

§196-6  Energy efficient storage hot water heaters.  (a)  No new storage hot water heater which is not certified as meeting the energy efficiency standards of the American Society of Heating, Refrigerating and Air Conditioning Engineers, Inc., as set forth as the current ASHRAE 90 Standard, shall be sold or installed in the State after June 1, 1985; provided, however, that nothing contained herein shall prevent sales from being made in the State for use outside the State.

(b)  Any violation of subsection (a) shall be a misdemeanor; provided a fine of not less than $50 nor more than $500 shall be imposed, and all fines shall be imposed consecutively.  Each storage hot water heater sold in violation of this section shall constitute a separate offense. [L 1984, c 124, §1; am L 2009, c 153, §5]

Revision Note

"May 18, 1984" substituted for "the effective date of this Act".



§196-6.5 - Solar water heater system required for new single-family residential construction.

§196-6.5  Solar water heater system required for new single-family residential construction.  (a)  On or after January 1, 2010, no building permit shall be issued for a new single-family dwelling that does not include a solar water heater system that meets the standards established pursuant to section 269-44, unless the energy resources coordinator approves a variance.  A variance application shall only be accepted if submitted by an architect or mechanical engineer licensed under chapter 464, who attests that:

(1)  Installation is impracticable due to poor solar resource;

(2)  Installation is cost-prohibitive based upon a life cycle cost-benefit analysis that incorporates the average residential utility bill and the cost of the new solar water heater system with a life cycle that does not exceed fifteen years;

(3)  A renewable energy technology system, as defined in section 235-12.5, is substituted for use as the primary energy source for heating water; or

(4)  A demand water heater device approved by Underwriters Laboratories, Inc., is installed; provided that at least one other gas appliance is installed in the dwelling.  For the purposes of this paragraph, "demand water heater" means a gas-tankless instantaneous water heater that provides hot water only as it is needed.

(b)  A request for a variance shall be submitted to the energy resources coordinator on an application prescribed by the energy resources coordinator and shall include a description of the location of the property and justification for the approval of a variance using the criteria established in subsection (a).  A variance shall be deemed approved if not denied within thirty working days after receipt of the variance application.  The energy resources coordinator shall publicize:

(1)  All applications for a variance within seven days after receipt of the variance application; and

(2)  The disposition of all applications for a variance within seven days of the determination of the variance application.

(c)  Nothing in this section shall preclude any county from establishing procedures and standards required to implement this section.

(d)  Nothing in this section shall preclude participation in any utility demand-side management program or public benefits fund under part VII of chapter 269. [L 2008, c 204, §2; am L 2009, c 155, §14]

Note

Photovoltaic rebate program (repealed June 30, 2013).  L 2008, c 151.



§196-7 - Placement of solar energy devices.

§196-7  Placement of solar energy devices.  (a)  Notwithstanding any law to the contrary, no person shall be prevented by any covenant, declaration, bylaws, restriction, deed, lease, term, provision, condition, codicil, contract, or similar binding agreement, however worded, from installing a solar energy device on any single-family residential dwelling or townhouse that the person owns.  Any provision in any lease, instrument, or contract contrary to the intent of this section shall be void and unenforceable.

(b)  Every private entity shall adopt rules by December 31, 2006, that provide for the placement of solar energy devices.  The rules shall facilitate the placement of solar energy devices and shall not unduly or unreasonably restrict that placement so as to render the device more than twenty-five per cent less efficient or to increase the cost of the device by more than fifteen per cent.  No private entity shall assess or charge any homeowner any fees for the placement of any solar energy device.

(c)  Any person may place a solar energy device on any single-family residential dwelling or townhouse unit owned by that person, provided that:

(1)  The device is in compliance with the rules and specifications adopted pursuant to subsection (b);

(2)  The device is registered with the private entity of record within thirty days of installation; and

(3)  If the device is placed on a common element or limited common element as defined by a project's declaration, the homeowner shall first obtain the consent of the private entity; provided further that such consent shall be given if the homeowner agrees in writing to:

(A)  Comply with the private entity's design specification for the installation of the device;

(B)  Engage a duly licensed contractor to install the device; and

(C)  Within fourteen days of approval of the solar device by the private entity, provide a certificate of insurance naming the private entity as an additional insured on the homeowner's insurance policy.

(d)  If a solar energy device is placed on a common element or limited common element:

(1)  The owner and each successive owner of the single-family residential dwelling or townhouse unit on which the device is placed shall be responsible for any costs for damages to the device, the common elements, limited common elements, and any adjacent units, arising or resulting from the installation, maintenance, repair, removal, or replacement of the device.  The repair, maintenance, removal, and replacement responsibilities shall be assumed by each successive owner until the solar energy device has been removed from the common elements or limited common elements.  The owner and each successive owner shall at all times have and maintain a policy of insurance covering the obligations of the owner under this paragraph and shall name the private entity as an additional insured under said policy; and

(2)  The owner and any successive owner of the single-family residential dwelling or townhouse unit on which the device is placed shall be responsible for removing the solar energy device if reasonably necessary or convenient for the repair, maintenance, or replacement of the common elements or limited common elements.

(e)  If a material or labor roof warranty exists at the time a solar energy device is installed on a roof that is a common element or limited common element, the homeowner shall obtain confirmation in writing from the company that issued the warranty that the installation of the solar energy device will not void the roof warranty.  The homeowner shall provide the private entity with a copy of the confirmation.

(f)  For the purposes of this section:

"Private entity" means any association of homeowners, community association, condominium association, cooperative, or any other non-governmental entity with covenants, bylaws, and administrative provisions with which the homeowner's compliance is required.

"Solar energy device" means any identifiable facility, equipment, apparatus, or the like, including a photovoltaic cell application, that is applicable to a single-family residential dwelling or townhouse and makes use of solar energy for heating, cooling, or reducing the use of other types of energy dependent upon fossil fuel for generation; provided that "solar energy device" shall not include skylights or windows. [L 1992, c 268, §1; am L 2005, c 157, §2]



§196-8 - REPEALED.

§196-8  REPEALED.  L 2006, c 96, §14.

Note

L 2006, c 240, §3 purports to amend this section.



§196-8.5 - Placement of clotheslines.

[§196-8.5]  Placement of clotheslines.  (a)  Notwithstanding any law to the contrary, no person shall be prevented by any covenant, declaration, bylaws, restriction, deed, lease, term, provision, condition, codicil, contract, or similar binding agreement, however worded, from installing a clothesline on any single-family residential dwelling or townhouse that the person owns.  Any provision in any lease, instrument, or contract contrary to the intent of this section shall be void and unenforceable.

(b)  Every private entity may adopt rules that reasonably restrict the placement and use of clotheslines for the purpose of drying clothes on the premises of any single-family residential dwelling or townhouse; provided that those restrictions do not prohibit the use of clotheslines altogether.  No private entity shall assess or charge any homeowner any fees for the placement of any clothesline.

(c)  For the purposes of this section:

"Clothesline" means a rope, cord, wire, or similar device on which laundry is hung to dry.

"Private entity" means any association of homeowners, community association, condominium association, cooperative, or any other nongovernmental entity with covenants, bylaws, and administrative provisions with which the homeowner's compliance is required. [L 2009, c 192, §2]



§196-9 - Energy efficiency and environmental standards for state facilities, motor vehicles, and transportation fuel.

[§196-9]  Energy efficiency and environmental standards for state facilities, motor vehicles, and transportation fuel.  (a)  Each agency is directed to implement, to the extent possible, the following goals during planning and budget preparation and program implementation.

(b)  With regard to buildings and facilities, each agency shall:

(1)  Design and construct buildings meeting the Leadership in Energy and Environmental Design silver or two green globes rating system or another comparable state‑approved, nationally recognized, and consensus‑based guideline, standard, or system, except when the guideline, standard, or system interferes or conflicts with the use of the building or facility as an emergency shelter;

(2)  Incorporate energy‑efficiency measures to prevent heat gain in residential facilities up to three stories in height to provide R-19 or equivalent on roofs, R-ll or equivalent in walls, and high-performance windows to minimize heat gain and, if air conditioned, minimize cool air loss.  R-value is the constant time rate resistance to heat flow through a unit area of a body induced by a unit temperature difference between the surfaces.  R-values measure the thermal resistance of building envelope components such as roof and walls.  The higher the R-value, the greater the resistance to heat flow.  Where possible, buildings shall be oriented to maximize natural ventilation and day-lighting without heat gain and to optimize solar for water heating.  This provision shall apply to new residential facilities built using any portion of state funds or located on state lands;

(3)  Install solar water heating systems where it is cost-effective, based on a comparative analysis to determine the cost-benefit of using a conventional water heating system or a solar water heating system.  The analysis shall be based on the projected life cycle costs to purchase and operate the water heating system.  If the life cycle analysis is positive, the facility shall incorporate solar water heating.  If water heating entirely by solar is not cost-effective, the analysis shall evaluate the life cycle, cost-benefit of solar water heating for preheating water.  If a multi-story building is centrally air conditioned, heat recovery shall be employed as the primary water heating system.  Single family residential clients of the department of Hawaiian home lands and any agency or program that can take advantage of utility rebates shall be exempted from the requirements of this paragraph so they may continue to qualify for utility rebates for solar water heating;

(4)  Implement water and energy efficiency practices in operations to reduce waste and increase conservation;

(5)  Incorporate principles of waste minimization and pollution prevention, such as reducing, revising, and recycling as a standard operating practice in programs, including programs for waste management in construction and demolition projects and office paper and packaging recycling programs;

(6)  Use life cycle cost-benefit analysis to purchase energy efficient equipment such as ENERGY STAR products and use utility rebates where available to reduce purchase and installation costs; and

(7)  Procure environmentally preferable products, including recycled and recycled-content, bio-based, and other resource-efficient products and materials.

(c)  With regard to motor vehicles and transportation fuel, each agency shall:

(1)  Comply with Title 10, Code of Federal Regulations, Part 490, Subpart C, "Mandatory State Fleet Program", if applicable;

(2)  Comply with all applicable state laws regarding vehicle purchases;

(3)  Once federal and state vehicle purchase mandates have been satisfied, purchase the most fuel-efficient vehicles that meet the needs of their programs; provided that life cycle cost-benefit analysis of vehicle purchases shall include projected fuel costs;

(4)  Purchase alternative fuels and ethanol blended gasoline when available;

(5)  Evaluate a purchase preference for biodiesel blends, as applicable to agencies with diesel fuel purchases;

(6)  Promote efficient operation of vehicles;

(7)  Use the most appropriate minimum octane fuel; provided that vehicles shall use 87-octane fuel unless the owner's manual for the vehicle states otherwise or the engine experiences knocking or pinging;

(8)  Beginning with fiscal year 2005-2006 as the baseline, collect and maintain, for the life of each vehicle acquired, the following data:

(A)  Vehicle acquisition cost;

(B)  United States Environmental Protection Agency rated fuel economy;

(C)  Vehicle fuel configuration, such as gasoline, diesel, flex-fuel gasoline/E85, and dedicated propane;

(D)  Actual in-use vehicle mileage;

(E)  Actual in-use vehicle fuel consumption; and

(F)  Actual in-use annual average vehicle fuel economy; and

(9)  Beginning with fiscal year 2005-2006 as the baseline with respect to each agency that operates a fleet of thirty or more vehicles, collect and maintain, in addition to the data in paragraph (8), the following:

(A)  Information on the vehicles in the fleet, including vehicle year, make, model, gross vehicle weight rating, and vehicle fuel configuration;

(B)  Fleet fuel usage, by fuel;

(C)  Fleet mileage; and

(D)  Overall annual average fleet fuel economy and average miles per gallon of gasoline and diesel. [L 2006, c 96, §4]



§196-10 - Hawaii renewable hydrogen program.

[§196-10]  Hawaii renewable hydrogen program.  There is established, within the department of business, economic development, and tourism, a Hawaii renewable hydrogen program to manage the State's transition to a renewable hydrogen economy.  The program shall design, implement, and administer activities that include:

(1)  Strategic partnerships for the research, development, testing, and deployment of renewable hydrogen technologies;

(2)  Engineering and economic evaluations of Hawaii's potential for renewable hydrogen use and near-term project opportunities for the State's renewable energy resources;

(3)  Electric grid reliability and security projects that will enable the integration of a substantial increase of electricity from renewable energy resources on the island of Hawaii;

(4)  Hydrogen demonstration projects, including infrastructure for the production, storage, and refueling of hydrogen vehicles;

(5)  A statewide hydrogen economy public education and outreach plan focusing on the island of Hawaii, to be developed in coordination with Hawaii's public education institutions;

(6)  Promotion of Hawaii's renewable hydrogen resources to potential partners and investors;

(7)  A plan, for implementation during the years 2007 to 2010, to more fully deploy hydrogen technologies and infrastructure capable of supporting the island of Hawaii's energy needs, including:

(A)  Expanded installation of hydrogen production facilities;

(B)  Development of integrated energy systems, including hydrogen vehicles;

(C)  Construction of additional hydrogen refueling stations; and

(D)  Promotion of building design and construction that fully incorporates clean energy assets, including reliance on hydrogen-fueled energy generation;

(8)  A plan, for implementation during the years 2010 to 2020, to transition the island of Hawaii to a hydrogen-fueled economy and to extend the application of the plan throughout the State; and

(9)  Evaluation of policy recommendations to:

(A)  Encourage the adoption of hydrogen-fueled vehicles;

(B)  Continually fund the hydrogen investment capital special fund; and

(C)  Support investment in hydrogen infrastructure, including production, storage, and dispensing facilities. [L 2006, c 240, §6]

Cross References

Hydrogen investment capital special fund, see §211F-5.7.



§196-11 - Definitions.

[PART II.]  ENERGY EFFICIENCY IN STATE FACILITIES

§196-11  Definitions.  As used in this part:

"Acquisition" means acquiring by contract supplies or services, including construction, by and for the use of the State through purchase or lease, whether the supplies or services are already in existence or must be created, developed, demonstrated, or evaluated.  Acquisition begins at the point when agency needs are established and includes the description of requirements to satisfy agency needs, solicitation and selection of sources, award of contracts, contract financing, contract performance, contract administration, and those technical and management functions directly related to the process of fulfilling agency needs by contract.

"Agency" means any executive department, independent commission, board, bureau, office, or other establishment of the State, or any quasi-public institution that is supported in whole or in part by state funds.

"Commissioning" means a quality-oriented process, which takes place during design and construction, for achieving, verifying, and documenting that the performance of facilities, systems, and assemblies meets defined objectives and criteria with regards to energy conservation design strategies and the energy performance of buildings.

"Energy performance contract" shall have the same meaning as in section 36-41(d), and shall additionally include commissioning and retro-commissioning.

"ENERGY STAR" means a labeling program introduced by the United States Environmental Protection Agency in 1992 as a voluntary labeling program designed to identify and promote energy-efficient products, in order to reduce carbon dioxide emissions.

"Exempt facility" or "exempt mobile equipment" means a facility or mobile equipment for which an agency utilizes criteria established by the energy resources coordinator to determine that compliance with this part is not practical.

"Facility" means a building or buildings or similar structure owned or leased by, or otherwise under the jurisdiction of, an agency.

"Life-cycle cost-effective" means the life-cycle costs of a product, project, or measure that are estimated to be equal to or less than the base case, i.e., current or standard practice or product.

"Life-cycle costs" means the sum of the present values of investment costs, capital costs, installation costs, energy costs, operating costs, maintenance costs, and disposal costs, over the lifetime of the project, product, or measure.

"Mobile equipment" means any state-owned vessel, aircraft, or off-road vehicle.

"Renewable energy" means energy produced by solar, energy conserved by passive solar design/daylighting, ocean thermal, wind, wave, geothermal, waste-to-energy, or biomass power.

"Renewable energy technology" means technology that uses renewable energy to provide light, heat, cooling, or mechanical or electrical energy for use in facilities or other activities.  The term includes the use of integrated whole-building designs that rely upon renewable energy resources, including passive solar design/daylighting.

"Retro-commissioning" means a quality-oriented process, which takes place after systems have been placed in operation, for achieving, verifying, and documenting that the performance of facilities, systems, and assemblies perform as closely as possible to defined performance criteria, with regards to energy conservation design strategies and the energy performance of buildings.

"Source energy" means the energy that is used at a site and consumed in producing and delivering energy to a site, including power generation, transmission, and distribution losses, and that is used to perform a specific function, such as space conditioning, lighting, or water heating.

"Utility" means a public utility as defined in section 269-1.  Utility includes federally owned nonprofit producers, county organizations, and investor or privately owned producers regulated by the state or federal government, cooperatives owned by members and providing services mostly to their members, and other nonprofit state and county agencies serving in this capacity.

"Utility energy-efficiency service" means demand-side management services provided by a utility to improve the efficiency of use of the commodity, such as electricity and gas being distributed.  Services may include energy efficiency and renewable energy project auditing, financing, design, installation, operation, maintenance, and monitoring. [L 2002, c 77, pt of §9; am L 2007, c 157, §§1, 2]



§196-12 to 17 - REPEALED.

§§196-12 to 17  REPEALED.  L 2006, c 96, §§15 to 20.



§196-18 - REPEALED.

§196-18  REPEALED.  L 2008, c 25, §1.



§196-19 - Life-cycle cost analysis.

[§196-19]  Life-cycle cost analysis.  Agencies shall use life-cycle cost analysis in making decisions about their investments in products, services, construction, and other projects to lower the State's costs and to reduce energy and water consumption.  Where appropriate, agencies shall consider the life-cycle costs of combinations of projects, particularly to encourage bundling of energy efficiency projects with renewable energy projects.

Agencies shall retire inefficient equipment on an accelerated basis where replacement results in lower life-cycle costs.  Agencies that minimize life-cycle costs with efficiency measures shall be recognized in their scorecard evaluations established under section 196-17(a). [L 2002, c 77, pt of §9]

Note

Section 196-17(a) referred to in text is repealed.



§196-20 - REPEALED.

§196-20  REPEALED.  L 2006, c 96, §21.



§196-21 - Financing mechanisms.

§196-21  Financing mechanisms.  (a)  Agencies shall maximize their use of available alternative financing contracting mechanisms, including energy-savings contracts, when life-cycle cost-effective, to reduce energy use and cost in their facilities and operations.  Energy-savings contracts shall include:

(1)  Energy performance contracts;

(2)  Municipal lease and purchase financing; and

(3)  Utility energy-efficiency service contracts.

Energy-savings contracts shall provide significant opportunities for making state facilities more energy efficient at no net cost to taxpayers.

(b)  Agencies that perform energy efficiency and renewable energy system retrofitting may continue to receive budget appropriations for energy expenditures at an amount that will not fall below the pre-retrofitting energy budget but will rise in proportion to any increase in the agency's overall budget for the duration of the performance contract or project payment term.  A portion of the moneys saved through efficiency and renewable energy system retrofitting shall be set aside to pay for any costs directly associated with administering energy efficiency and renewable energy system retrofitting programs incurred by the agency.

(c)  Notwithstanding any law to the contrary relating to the award of public contracts, any agency desiring to enter into an energy performance contract shall do so in accordance with the following provisions:

(1)  The agency shall issue a public request for proposals, advertised in the same manner as provided in chapter 103D, concerning the provision of energy-efficiency services or the design, installation, operation, and maintenance of energy equipment.  The request for proposals shall contain terms and conditions relating to submission of proposals, evaluation, and selection of proposals, financial terms, legal responsibilities, and other matters as may be required by law and as the agency determines appropriate;

(2)  Upon receiving responses to the request for proposals, the agency shall select the most qualified proposal or proposals and may base its determination on the basis of the experience and qualifications of the proposers, the technical approach, the financial arrangements, the overall benefits to the agency, or other factors determined by the agency to be relevant and appropriate;

(3)  The agency thereafter may negotiate and enter into an energy performance contract with the person or company whose proposal is selected as the most qualified based on the criteria established by the agency;

(4)  The term of any energy performance contract entered into pursuant to this section shall not exceed twenty years;

(5)  Any energy performance contract may provide that the agency ultimately shall receive title to the energy system being financed under the contract; and

(6)  Any energy performance contract shall provide that total payments shall not exceed total savings. [L 2002, c 77, pt of §9; am L 2006, c 96, §7; am L 2007, c 157, §3]



§196-22 - State energy projects.

§196-22  State energy projects.  State energy projects may be implemented under this chapter with the approval of the comptroller and the director of finance or their designees.  In addition, this section shall be construed to provide the greatest possible flexibility to agencies in structuring agreements so that economic benefits and existing energy incentives may be used and maximized, and financing and other costs to agencies may be minimized.  The specific terms of energy performance contracting under section 36-41 may be altered if deemed advantageous to the agency and approved by the director of finance and the comptroller. [L 2002, c 77, pt of §9; am L 2004, c 216, §21; am L 2006, c 96, §8; am L 2007, c 157, §4]



§196-23 - Energy efficient products.

§196-23  Energy efficient products.  (a)  Agencies shall select, when life-cycle cost-effective, ENERGY STAR and other energy efficient products when acquiring energy‑using products.  For product groups where ENERGY STAR labels are not yet available, agencies may select products that are in the upper twenty-five per cent of energy efficiency as designated by the United States Department of Energy, Office of Energy Efficiency and Renewable Energy, federal energy management program.

(b)  Agencies shall incorporate energy‑efficient criteria consistent with designated energy‑efficiency levels into product specification language developed for all purchasing procedures.

(c)  The State shall consider the creation of financing agreements with private sector suppliers to provide private funding to offset higher up-front costs of efficient products.

(d)  Agencies entering into leases, including the renegotiation or extension of existing leases, shall:

(1)  Incorporate lease provisions that encourage energy and water efficiency wherever life-cycle cost-effective.  Build-to-suit lease solicitations shall contain criteria encouraging sustainable design and development, energy efficiency, and verification of facility performance;

(2)  Include a preference for facilities having an ENERGY STAR building label in their selection criteria for acquiring leased facilities; and

(3)  Encourage lessors to apply for an ENERGY STAR building label and to explore and implement projects that will reduce costs to the State, including projects carried out through the lessors' energy-savings contracts. [L 2002, c 77, pt of §9; am L 2006, c 96, §9]



§196-24 to 29 - REPEALED.

§§196-24 to 29  REPEALED.  L 2006, c 96, §§22 to 27.



§196-30 - Public buildings; benchmarks; retro-commissioning guidelines; energy savings performance contracts.

[§196-30]  Public buildings; benchmarks; retro-commissioning guidelines; energy savings performance contracts.  (a)  By December 31, 2010, each state department with responsibilities for the design and construction of public buildings and facilities shall benchmark every existing public building that is either larger than five thousand square feet or uses more than eight thousand kilowatt-hours of electricity or energy per year and shall use the benchmark as a basis for determining the State's investment in improving the efficiency of its own building stock.  Benchmarking shall be conducted using the ENERGY STAR portfolio management or equivalent tool.  The energy resources coordinator shall provide training to affected departments on the ENERGY STAR portfolio management or equivalent tool.

(b)  Public buildings shall be retro-commissioned no less often than every five years.  The energy resources coordinator shall establish retro-commissioning guidelines by January 1, 2010.

(c)  Departments may enter into energy savings performance contracts with a third party to cover the capital costs of energy-efficiency measures and distributed generation provided the terms of the energy savings performance contracts conform to the benchmark standard.  The comptroller may review and exempt specific projects as appropriate to take into account cost-effectiveness.

Energy savings performance contracts shall be executed according to state guidelines issued by the comptroller, and the contracts shall be reviewed by the comptroller.  To expedite energy savings performance contracting for public buildings, the department of accounting and general services shall develop a master energy savings performance contracts agreement that any department may use to contract with an energy savings performance contracts provider for energy-efficiency and renewable energy services.

(d)  For existing public buildings that undergo a major retrofit or renovation, the department or departments responsible for design and construction shall make investments in efficiency; provided that the cost of the measures shall be recouped within twenty years. [L 2009, c 155, pt of §11]



§269-91 to 269 - 95.

[PART III.  OTHER PROVISIONS]

[§196-41]  State support for achieving renewable portfolio standards.  (a)  The department of land and natural resources and department of business, economic development, and tourism shall facilitate the private sector's development of renewable energy projects by supporting the private sector's attainment of the renewable portfolio standards in section 269-92.  Both departments shall provide meaningful support in areas relevant to the mission and functions of each department as provided in this section, as well as in other areas the directors of each department may deem appropriate.

(b)  The department of land and natural resources shall:

(1)  Develop and publish a catalog by December 31, 2006, and every five years thereafter, of potential sites for the development of renewable energy; and

(2)  Work with electric utility companies and with other renewable energy developers on all applicable planning and permitting processes to expedite the development of renewable energy resources.

(c)  The department of business, economic development, and tourism shall:

(1)  Develop a program to maximize the use of renewable energy and cost-effective conservation measures by state government agencies;

(2)  Work with federal agencies to develop as much research, development and demonstration funding, and technical assistance as possible to support Hawaii in its efforts to achieve its renewable portfolio standards; and

(3)  Biennially, beginning in January 2006, issue a progress report to the governor and legislature. [L 2004, c 95, pt of §2]

Revision Note

Section was enacted as addition to chapter 269, but is renumbered to this chapter pursuant to §23G-15.

Cross References

Renewable portfolio standards, see §§269-91 to 269-95.



§196-42 - State support for achieving alternate fuels standards.

[§196-42]  State support for achieving alternate fuels standards.  The State shall facilitate the development of alternate fuels and support the attainment of a statewide alternate fuel standard of ten per cent of highway fuel demand to be provided by alternate fuels by 2010, fifteen per cent by 2015, and twenty per cent by 2020.  For purposes of the alternate fuels standard, ethanol produced from cellulosic materials shall be considered the equivalent of 2.5 gallons of noncellulosic ethanol.  "Alternate fuels" shall have the same meaning as contained in 10 Code of Federal Regulations Part 490; provided that it shall also include liquid or gaseous fuels produced from renewable feedstocks such as organic wastes, or from water using electricity from renewable energy sources. [L 2006, c 240, §5]






CHAPTER 196D - GEOTHERMAL AND CABLE SYSTEM DEVELOPMENT]

§196D-1 - Short title.

[§196D-1]  Short title.  This chapter shall be known and may be cited as the Geothermal and Cable System Development Permitting Act of 1988. [L 1988, c 301, pt of §1]



§196D-2 - Findings and declaration of purpose.

[§196D-2]  Findings and declaration of purpose.  The legislature hereby finds and declares that:

(1)  The development of Hawaii's geothermal resources, which are located principally on the island of Hawaii and possibly on the island of Maui, represents a substantial and long-term source of indigenous renewable alternate energy that could be used to generate electric energy to meet the State's electric energy needs and concurrently help to reduce the State's need for imported fossil fuels;

(2)  The State has deemed it appropriate that the private sector should develop these geothermal resources, and, to that end, has sought to encourage private sector exploration and development of geothermal resources;

(3)  The private sector companies seeking to develop geothermal resources are, however, unable or unwilling to expend the substantial amounts of funds needed to develop these resources to their full extent without an assured and sufficiently large market for the electric energy to be generated therefrom, and the present and projected electric energy demand on the island of Hawaii does not provide an assured and sufficiently large market;

(4)  The greatest present and projected demand for geothermally generated electric energy is located on the island of Oahu;

(5)  The State, with the support and assistance of the federal and county of Hawaii governments, has been exploring for several years the technical, engineering, economic, and financial feasibility of an interisland deep water electrical transmission cable system that would be capable of transmitting geothermally generated electric energy from the island of Hawaii to the islands of Maui and Oahu, and believes that a cable system may be feasible and desirable;

(6)  The development of such a cable system will not be undertaken without the firm assurance that a sufficient amount of geothermally generated electric energy will be continuously available to be transmitted through a cable system once it becomes operational;

(7)  The fundamental interrelationship between the development of geothermal resources and a cable system and the magnitude of the cost to undertake each of these developments clearly indicate that neither will be undertaken without the firm assurance that the other also will be undertaken in a synchronized and coordinated manner to enable both developments in substance to be completed concurrently, thereby ensuring that revenues will be available to begin amortizing the costs of each of these developments;

(8)  A major and fundamental difficulty in the development of both geothermal resources and a cable system is the diverse array of federal, state, and county land use, planning, environmental, and other related laws and regulations that currently control the undertaking of all commercial projects in the State;

(9)  These controls attempt to ensure that commercial development projects in general are undertaken in a manner consistent with land use, planning, environmental, and other public policies, except that some of these specific laws, regulations, and controls may be repetitive, duplicative, and uncoordinated;

(10)  To a limited extent, the State and counties have sought to ameliorate this difficulty through the enactment or adoption of measures to improve the coordination and efficiency of land use and planning controls and specifically to facilitate the development of geothermal resources;

(11)  Notwithstanding these efforts, the complexities, the magnitude in scope and cost, the fundamental interrelationship between the development of geothermal resources and a cable system, the inherent requirement for the coordinated development of the geothermal resources and a cable system, the substantial length of time required to undertake and complete both developments, and the desirability of private funding for both developments require that affected state and county agencies be directed to pursue and develop to the maximum extent under existing law the coordination and consolidation of regulations and controls pertinent to the development of geothermal resources and a cable system;

(12)  The development of geothermal resources and a cable system, both individually and collectively, would represent the largest and most complex development ever undertaken in the State;

(13)  Because of the complexities of both projects, there is a need to develop a consolidated permit application and review process to provide for and facilitate the firm assurances that companies will require before committing the substantial amounts of funds, time, and effort necessary to undertake these developments, while at the same time ensuring the fulfillment of fundamental state and county land use and planning policies;

(14)  The development of geothermal resources and a cable system are in furtherance of the State's policies, as expressed in the state plan and elsewhere, to develop the State's indigenous renewable alternate energy resources and to decrease the State's dependency on imported fossil fuels; and

(15)  A consolidated permit application and review process for the development of the State's geothermal resources and the cable system should be established by an act of the legislature. [L 1988, c 301, pt of §1]



§196D-3 - Definitions.

[§196D-3]  Definitions.  As used in this chapter unless the context clearly requires otherwise:

"Agency" means any department, office, board, or commission of the State or a county government which is a part of the executive branch of that government, but does not include any public corporation or authority that may be established by the legislature for the purposes of the project.

"Applicant" means any person who, pursuant to statute, ordinance, rule, or regulation, requests approval or a permit of the proposed project.

"Approval" means a discretionary consent required from an agency prior to the actual implementation of the project.

"Department" means the department of land and natural resources or any successor agency.

"Discretionary consent" means a consent, sanction, or recommendation from an agency for which judgment and free will may be exercised by the issuing agency, as distinguished from a ministerial consent.

"Environmental impact statement" means, as applicable, an informational document prepared in compliance with chapter 343 or with the National Environmental Policy Act of 1969 (Public Law 91-190).

"Interagency group" means the body established pursuant to section 196D-6.

"Permit" means any license, permit, certificate, certification, approval, compliance schedule, or other similar document or decision pertaining to any regulatory or management program which is related to the protection, conservation, use of, or interference with the natural resources of land, air, or water in the State and which is required prior to or in connection with the undertaking of the project.

"Person" includes any individual, partnership, firm, association, trust, estate, corporation, joint venture, consortium, any public corporation or authority that may be established by the legislature for the purposes of the project, or other legal entity other than an agency.

"Project" means the commercial development, construction, installation, financing, operation, maintenance, repair, and replacement, including without limitation all applicable exploratory, testing, and predevelopment activities related to the foregoing of:

(1)  A geothermal power plant or plants, including all associated equipment, facilities, wells, and transmission lines, on the island of Hawaii for the purpose of generating electric energy for transmission primarily to the island of Oahu through the cable system; and

(2)  An interisland deep water electrical transmission cable system, including all land-based transmission lines and other ancillary facilities, to transmit geothermally generated electric energy from the island of Hawaii to the island of Oahu, regardless of whether the cable system is used to deliver electric energy to any intervening point. [L 1988, c 301, pt of §1]



§196D-4 - Consolidated permit application and review process.

[§196D-4]  Consolidated permit application and review process.  (a)  The department is designated as the lead agency for the purposes of this chapter and, in addition to its existing functions, shall establish and administer the consolidated permit application and review process provided for in this chapter, which shall incorporate the permitting functions of those agencies involved in the development of the project which are transferred by section 196D-10 to the department to effectuate the purposes of this chapter.

(b)  The consolidated permit application and review process shall incorporate:

(1)  A list of all permits required for the project;

(2)  The role and functions of the department as the lead agency and the interagency group;

(3)  All permit review and approval deadlines;

(4)  A schedule for meetings and actions of the interagency group;

(5)  A mechanism to resolve any conflicts that may arise between or among the department and any other agencies, including any federal agencies, as a result of conflicting permit, approval, or other requirements, procedures, or agency perspectives;

(6)  Any other administrative procedures related to the foregoing; and

(7)  A consolidated permit application form to be used for the project for all permitting purposes.

(c)  The department shall perform all of the permitting functions for which it is currently responsible and which are transferred to it by section 196D-10 for the purposes of the project, and shall coordinate and consolidate all required permit reviews by other agencies, and to the fullest extent possible by all federal agencies, having jurisdiction over any aspect of the project. [L 1988, c 301, pt of §1]



§196D-5 - Consolidated permit application and review procedure.

§196D-5  Consolidated permit application and review procedure.  (a)  The department shall serve as the lead agency for the consolidated permit application and review process established pursuant to section 196D-4(b) and as set forth in this section for the project.  All agencies whose permitting functions are not transferred by section 196D-10 to the department for the purposes of the project are required to participate in the consolidated permit application and review process.

(b)  To the greatest extent possible, the department and each agency whose permitting functions are not transferred by section 196D-10 to the department for the purposes of the project shall complete all of their respective permitting functions for the purposes of the project, in accordance with the timetable for regulatory review set forth in the joint agreement described in subsection (c)(3) and within the time limits contained in the applicable permit statutes, ordinances, regulations, or rules; except that the department or any agency shall have good cause to extend, if and as permitted, the applicable time limit if the permit-issuing agency must rely on another agency, including any federal agency, for all or part of the permit processing and the delay is caused by the other agency.

(c)  The procedure shall be as follows:

(1)  The applicant shall submit the consolidated permit application using the consolidated permit application form, which shall include whatever data about the proposed project that the department deems necessary to fulfill the purposes of this chapter and to determine which other agencies may have jurisdiction over any aspect of the proposed project.

(2)  Upon receipt of the consolidated permit application, the department shall notify all agencies whose permitting functions are not transferred by section 196D-10 to the department for the purposes of the project, as well as all federal agencies, that the department determines may have jurisdiction over any aspect of the proposed project as set forth in the application, and shall invite the federal agencies so notified to participate in the consolidated permit application process.  The agencies, and those federal agencies that accept the invitation, thereafter shall participate in the consolidated permit application and review process.

(3)  The representatives of the department and the state, county, and federal agencies and the applicant shall develop and sign a joint agreement among themselves which shall:

(A)  Identify the members of the consolidated permit application and review team;

(B)  Identify all permits required for the project;

(C)  Specify the regulatory and review responsibilities of the department and each state, county, and federal agency and set forth the responsibilities of the applicant;

(D)  Establish a timetable for regulatory review, the conduct of necessary hearings, the preparation of an environmental impact statement if necessary, and other actions required to minimize duplication and to coordinate and consolidate the activities of the applicant, the department, and the state, county, and federal agencies; and

(E)  Provide that a hearing required for a permit shall be held on the island where the proposed activity shall occur.

(4)  A consolidated permit application and review team shall be established and shall consist of the members of the interagency group established pursuant to section 196D-6(a).  The applicant shall designate its representative to be available to the review team, as it may require, for purposes of processing the applicant's consolidated permit application.

(5)  The department and each agency whose permitting functions are not transferred by section 196D-10 to the department for the purposes of the project, and each federal agency shall issue its own permit or approval based upon its own jurisdiction.  The consolidated permit application and review process shall not affect or invalidate the jurisdiction or authority of any agency under existing law, except to the extent that the permitting functions of any agency are transferred by section 196D-10 to the department for the purposes of the project.

(6)  The applicant shall apply directly to each federal agency that does not participate in the consolidated permit application and review process.

(7)  The department shall review for completeness and thereafter shall process the consolidated permit application submitted by an applicant for the project, and shall monitor the processing of permit application by those agencies whose permitting functions are not transferred by section 196D-10 to the department for the purposes of the project.  The department shall coordinate, and seek to consolidate where possible, the permitting functions and shall monitor and assist in the permitting functions conducted by all of these agencies, and to the fullest extent possible the federal agencies, in accordance with the consolidated permit application and review process.

(8)  Once the processing of the consolidated permit application has been completed and the permits requested have been issued to the applicant, the department shall monitor the applicant's work undertaken pursuant to the permits to ensure the applicant's compliance with the terms and conditions of the permits.

(d)  [L 2004, c 202, §15 amendment repealed on June 30, 2010.  L 2006, c 94, §1.]  Where the contested case provisions under chapter 91 apply to any one or more of the permits to be issued by the agency for the purposes of the project, the agency, if there is a contested case involving any of the permits, may be required to conduct only one contested case hearing on the permit or permits within its jurisdiction.  Any appeal from a decision made by the agency pursuant to a public hearing or hearings required in connection with a permit shall be made directly on the record to the intermediate appellate court, subject to chapter 602. [L 1988, c 301, pt of §1; am L 2004, c 202, §15]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."



§196D-6 - Interagency group.

[§196D-6]  Interagency group.  (a)  The department shall establish an interagency group comprised of those agencies whose permitting functions are not transferred by section 196D-10 to the department for the purposes of the project and which have jurisdiction over any aspect of the project.  Each of these agencies shall designate an appropriate representative to serve on the interagency group as part of the representative's official responsibilities.  The interagency group shall perform liaison and assisting functions as required by this chapter and the department.  The department shall invite and encourage the appropriate federal agencies having jurisdiction over any aspect of the project to participate in the interagency group.

(b)  The department and agencies shall cooperate with the federal agencies to the fullest extent possible to minimize duplication between and, where possible, promote consolidation of federal and state requirements.  To the fullest extent possible, this cooperation shall include, among other things, joint environmental impact statements with concurrent public review and processing at both levels of government.  Where federal law has requirements that are in addition to but not in conflict with state law requirements, the department and the agencies shall cooperate to the fullest extent possible in fulfilling their requirements so that all documents shall comply with all applicable laws.

(c)  If the legislature establishes any public corporation or authority for the purposes of the project, then upon its establishment, the public corporation or authority shall be a member of the interagency group. [L 1988, c 301, pt of §1]



§196D-7 - Streamlining activities.

[§196D-7]  Streamlining activities.  In administering the consolidated permit application and review process, the department shall:

(1)  Monitor all permit applications submitted under this chapter and the processing thereof on an ongoing basis to determine the source of any inefficiencies, delays, and duplications encountered and the status of all permits in process;

(2)  Adopt and implement needed streamlining measures identified by the interagency group, in consultation with those agencies whose permitting functions are not transferred by section 196D-10 to the department for the purposes of the project and with members of the public;

(3)  Design, in addition to the consolidated permit application form, other applications, checklists, and forms essential to the implementation of the consolidated permit application and review process;

(4)  Recommend to the legislature, as appropriate, suggested changes to existing laws to eliminate any duplicative or redundant permit requirements;

(5)  Coordinate with agencies to ensure that all standards used in any agency decisionmaking for any required permits are clear, explicit, and precise; and

(6)  Incorporate, where possible, rebuttable presumptions based upon requirements met for permits issued previously under the consolidated permit application and review process. [L 1988, c 301, pt of §1]



§196D-8 - Information services.

[§196D-8]  Information services.  The department shall:

(1)  Operate a permit information and coordination center during normal working hours, which will provide guidance to potential applicants for the project with regard to the permits and procedures that may apply to the project; and

(2)  Maintain and update a repository of the laws, rules, procedures, permit requirements, and criteria of agencies whose permitting functions are not transferred by section 196D-10 to the department for the purposes of the project and which have control or regulatory power over any aspect of the project and of federal agencies having jurisdiction over any aspect of the project. [L 1988, c 301, pt of §1]



§196D-9 - Construction of the chapter; rules.

[§196D-9]  Construction of the chapter; rules.  This chapter shall be construed liberally to effectuate its purposes, and the department shall have all powers which may be necessary to carry out the purposes of this chapter, including the authority to make, amend, and repeal rules to implement this chapter; provided that all procedures for public information and review under chapter 91 shall be preserved; and provided further that the consolidated permit application and review process shall not affect or invalidate the jurisdiction or authority of any agency under existing law.  The adoption, amendment, and repeal of all rules shall be subject to chapter 91. [L 1988, c 301, pt of §1]

Revision Note

In title, "chapter" substituted for "Act".



§196D-10 - Transfer of functions.

[§196D-10]  Transfer of functions.  (a)  Those functions identified in paragraphs (1) and (2) insofar as they relate to the permit application, review, processing, issuance, and monitoring of laws, and rules and to the enforcement of terms, conditions, and stipulations of permits and other authorizations issued by agencies with respect to the development, construction, installation, operation, maintenance, repair, and replacement of the project, or any portion or portions thereof, are transferred to the department.  With respect to each of the statutory authorities cited in paragraphs (1) and (2), the transferred functions include all enforcement functions of the agencies or their officials under the statute cited as may be related to the enforcement of the terms, conditions, and stipulations of permits, including but not limited to the specific sections of the statute cited.  "Enforcement", for purposes of this transfer of functions, includes monitoring and any other compliance or oversight activities reasonably related to the enforcement process.  These transferred functions include:

(1)  Such functions of the land use commission related to:  district boundary amendments as set forth in section 205-3.1 et seq.; and changes in zoning as set forth in section 205-5; and

(2)  The permit approval and enforcement functions of the director of transportation or other appropriate official or entity in the department of transportation related to permits or approvals issued for the use of or commercial activities in or affecting the ocean waters and shores of the State under chapter 266.

(b)  Nothing in this section shall be construed to relieve an applicant from the laws, ordinances, and rules of any agency whose functions are not transferred by this section to the department for the purposes of the project.

(c)  This section shall not apply to any permit issued by the public utilities commission under chapter 269.

(d)  Notwithstanding any other provision of this chapter, this section shall take effect on July 1, 1989. [L 1988, c 301, pt of §1]

Note

"July 1, 1989" substituted for "a date that is one year after the effective date of this chapter".



§196D-11 - Annual report.

[§196D-11]  Annual report.  The department shall submit an annual report to the governor and the legislature on its work during the preceding year, the development status of the project, any problems encountered, and any legislative actions that may be needed further to improve the consolidated permit application and review process and implement the intent of this chapter. [L 1988, c 301, pt of §1]



§196D-12 - Severability.

[§196D-12]  Severability.  If any provision of this chapter or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of this chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared severable. [L 1988, c 301, pt of §1]



§196D-13 - Exemptions from certain state laws.

§196D-13  Exemptions from certain state laws.  In order to promote the purposes of this chapter, all persons hired by the department to effectuate this chapter are excepted from chapters 76 and 89. [L 1988, c 301, pt of §1; am L 2002, c 148, §18]



§196D-14 - Development of geothermal resources on Maui.

[§196D-14]  Development of geothermal resources on Maui.  To the extent an applicant's proposed project includes the development of geothermal resources on the island of Maui and the delivery of electric energy generated from these resources to the island of Oahu through the cable system, this chapter shall apply to that proposed project. [L 1988, c 301, pt of §1]






CHAPTER 197 - GENERAL PROVISIONS RELATING TO AQUATIC RESOURCES AND WILDLIFE

§197-1 - Definitions.

§197-1  Definitions.  As used in this chapter, unless the context indicates otherwise:

"Aquatic life" means any type or species of mammal, fish, amphibian, reptile, mollusk, crustacean, arthropod, invertebrate, coral or other animal that inhabits the freshwater and marine environment and includes any part, product, egg or offspring thereof; or freshwater and marine plants, including seeds, roots, and other parts thereof.

"Board" means the board of land and natural resources.

"Commission" means the animal species advisory commission.

"Committee" means the aquatic life and wildlife advisory committee established in each of the counties of the State.

"Conservation" means to use and the use of all methods and procedures for the purpose of managing populations of aquatic life and wildlife and their habitats.

"Department" means the department of land and natural resources.

"Habitat" means a locality or environment in which aquatic life, wildlife or land plants (as defined in chapter 195D) grow or live.

"Indigenous species" means any aquatic life, wildlife, or land plant (as defined in chapter 195D) growing or living naturally in Hawaii without having been brought directly or indirectly to Hawaii.

"Introduction" means an act of establishing aquatic life or wildlife into a habitat to which it is not indigenous.

"Take" means to fish, trap, hook, net, spear, harvest, pick or withdraw aquatic life from the water, or to injure, hunt, shoot, wound, kill, trap, net, capture, or possess wildlife.

"Wildlife" means any non-domesticated member of the animal kingdom, including game birds and mammals designated by law or rules for hunting, whether reared in captivity or not, and includes any part, product, egg or offspring thereof, except aquatic life as defined in this section. [L 1985, c 74, pt of §1]



§197-2 - Animal species advisory commission.

§197-2  Animal species advisory commission.  (a)  There is established within the department an animal species advisory commission which may serve in an advisory capacity to the board.  The commission shall consist of thirteen members to be appointed by the governor in the manner provided in section 26-34.  The chairperson of each aquatic life and wildlife advisory committee established pursuant to this chapter and three members of the department designated by the chairperson of the department, one each from the professional fields of aquatic life, wildlife, and conservation and resources enforcement shall serve as members of the commission.  Six of the members shall be scientists in the fields of botany, mammalogy, ichthyology, entomology, ornithology, and invertebrate zoology.  The commission shall select its own chairperson.

(b)  The commission may advise the board on every proposal for the deliberate introduction of aquatic life and wildlife by the department into any habitat within the State, whether the introduction proposed is from without the State into the State, or from one area in the State into another area in the State.

(c)  The commission may also advise the board on any matter affecting the taking and conservation of aquatic life and wildlife including proposed rules.  The commission may hear such persons and acquire such information as it desires and shall communicate its findings and recommendations to the board. [L 1985, c 74, pt of §1]



§197-3 - Introduction of aquatic life and wildlife.

§197-3  Introduction of aquatic life and wildlife.  (a)  No species of aquatic life and wildlife shall be deliberately introduced by the department under this chapter into any habitat within the State, whether the introduction is from without the State into the State or from one area in the State into another area in the State unless the introduction is recommended by the department and authorized by rules of the department pursuant to chapter 91.

(b)  The department, in determining whether to recommend the deliberate introduction of aquatic life and wildlife, shall make the following findings:

(1)  The factors which limit the distribution and abundance of the species in its native habitat have been studied and its probable dispersal pattern appraised;

(2)  Whether in the area where the species is proposed to be introduced there is or had been stock of a desirable, ecologically comparable indigenous species which can be increased or rehabilitated by reintroduction or by encouraging extension of its range;

(3)  Whether the species proposed to be introduced would threaten the existence and stability of any indigenous species as predator; competitor for food, cover, or breeding sites; or in any other way arising from its characteristics and ecological requirements;

(4)  The availability of socially acceptable methods of eliminating the species or keeping it under control in the area where it is proposed to be introduced and in adjoining areas;

(5)  The extent to which the species will enhance the economic and aesthetic values of the area where it is proposed to be introduced;

(6)  That the individuals to be introduced are free of communicable diseases and parasites and that there is no reason to believe that any communicable disease or parasite constitutes an important factor in the control of population; and

(7)  That there is no foreseeable risk of conflict on account of the introduction with land use policies in the area where a species is proposed to be introduced or in adjoining areas to which the species might spread.

(c)  Before any species of aquatic life or wildlife is introduced, under this chapter, into a habitat, the suitability of the introduction shall be tested, if there is available an experimental area which can be fully controlled with a habitat typical of the area where the species is proposed to be introduced.

(d)  When a species of aquatic life or wildlife is deliberately introduced into a habitat under this section, and until the species becomes established there on a stable basis, the department shall conduct studies of the introduced species in its new habitat, including studies of its rate of spread and impact on the habitat.

(e)  Any person who violates this section or any rule adopted pursuant to this section shall be subject to the penalties provided in section 197-5. [L 1985, c 74, pt of §1]



§197-4 - Aquatic life and wildlife advisory committees.

§197-4  Aquatic life and wildlife advisory committees.  (a)  There is established in each of the counties of the State an aquatic life and wildlife advisory committee.  Each committee shall be composed of members of the board representing the county, who shall serve ex officio and shall be nonvoting members, and five members appointed by the governor in accordance with section 26-34, who shall be knowledgeable in the taking and conservation of aquatic life and wildlife.  The members shall serve for four-year terms.  Each committee shall select its own chairperson from its voting members, and three voting members shall constitute a quorum.  Members of the committees shall receive no compensation but shall be reimbursed by the board for all necessary expenses, including stenographic services.

(b)  A committee shall meet at the call of its chairperson or of any three of its members for the consideration of any matter affecting the taking and conservation of aquatic life and wildlife within the county, including proposed rules and the enforcement thereof.  Each committee may hear such persons and acquire such information as it desires and shall communicate its findings and recommendations to the department. [L 1985, c 74, pt of §1]



§197-5 - General penalty.

§197-5  General penalty.  Any person violating any of the provisions of this chapter, or any rule adopted pursuant to this chapter, shall be guilty of a petty misdemeanor and upon conviction thereof shall be punished as provided by law. [L 1985, c 74, pt of §1]






CHAPTER 198 - CONSERVATION EASEMENTS

§198-1 - Conservation easement defined.

§198-1  Conservation easement defined.  For the purposes of this chapter, a "conservation easement" is an interest in real property created by deed, restrictions, covenants, or conditions, the purpose of which is to:

(1)  Preserve and protect land predominantly in its natural, scenic, forested, or open-space condition;

(2)  Preserve and protect the structural integrity and physical appearance of cultural landscapes, resources, and sites which perpetuate indigenous native Hawaiian culture;

(3)  Preserve and protect historic properties as defined in section 6E-2, and traditional and family cemeteries; or

(4)  Preserve and protect land for agricultural use. [L 1985, c 149, pt of §1; am L 1996, c 194, §1; am L 2007, c 145, §2]



§198-2 - Nature.

[§198-2]  Nature.  (a)  A conservation easement is freely transferable in whole or in part for the purposes stated in section 198-1 by any lawful method for the transfer of interests in real property in this State.

(b)  A conservation easement shall be perpetual in duration.

(c)  A conservation easement shall not be deemed personal in nature and shall constitute an interest in real property notwithstanding the fact that it may be negative in character.

(d)  The particular characteristics of a conservation easement shall be those granted or specified in the instrument creating or transferring the easement. [L 1985, c 149, pt of §1]



§198-3 - Holders.

[§198-3]  Holders.  Any public body and any organization which qualifies for and holds an income tax exemption under section 501(c) of the federal Internal Revenue Code of 1954, as amended, and whose organizational purposes are designed to facilitate the purposes of this chapter, may acquire and hold conservation easements by purchase, agreement, donation, devise, or bequest, but not by eminent domain. [L 1985, c 149, pt of §1]



§198-4 - Recordation.

[§198-4]  Recordation.  Instruments creating, assigning, or otherwise transferring conservation easements shall be recorded in the bureau of conveyances, or the land court, as the case may be, and such instruments shall be subject in all respects to the requirements of chapters 501 and 502. [L 1985, c 149, pt of §1]



§198-5 - Enforcement of easement.

[§198-5]  Enforcement of easement.  (a)  All conservation easements, whether held by public bodies or qualifying private organizations, shall be considered to run with the land, whether or not such fact is stipulated in the instrument of conveyance or ownership, and no conservation easement shall be unenforceable on account of the lack of privity of estate or contract, or on account of such conservation easement not being an appurtenant easement, or because such easement is a general easement.

(b)  Actual or threatened injury to or impairment of a conservation easement, or actual or threatened violation of its terms, may be prohibited or restrained, or the interest intended for protection by such easement may be enforced, by injunctive relief granted by any court of competent jurisdiction in a proceeding initiated by the grantor or by the holder of the easement.

(c)  In addition to the remedy of injunctive relief, the holder of a conservation easement shall be entitled to recover money damages for any injury to such easement or to the interest being protected thereby or for the violation of the terms of such easement.  In assessing such damages there may be taken into account, in addition to the cost of restoration, the loss of scenic, aesthetic, or environmental value to the real property subject to the easement, and other damages.

(d)  The court may award to the prevailing party in any action authorized by this section the costs of litigation, including reasonable attorney's fees. [L 1985, c 149, pt of §1]



§198-6 - Construction.

[§198-6]  Construction.  This chapter shall not be construed to imply that any easement, covenant, condition, or restriction which does not have the benefit of this chapter shall on account of any provisions of this chapter be unenforceable.  Nothing in this chapter shall diminish the powers granted by any general or special law to acquire, by purchase, gift, eminent domain, or otherwise, and to use land for public purposes. [L 1985, c 149, pt of §1]






CHAPTER 198D - HAWAII STATEWIDE TRAIL AND ACCESS SYSTEM

§198D-1 - Definitions.

[§198D-1]  Definitions.  For the purpose of this chapter:

"Access" means an easement or way:

(1)  Over which the general public has the right to travel; and

(2)  Which is used by the general public or intended for use by the general public primarily to reach or depart a public beach, shore, park, trail, or other public recreational area.

It includes a lateral easement along the shoreline, coastline, or beach.

"Department" means the department of land and natural resources.

"Trail" means an identifiable linear course used primarily for or used to get a recreational, educational, or inspirational experience.  It includes, but is not limited to:

(1)  A corridor trail, which is a designated route, segregated from a highway, providing a continuous linkage between or among major urban areas, fragmented accesses, and major trail areas;

(2)  A segment or connector trail, which is a designated route from one locale to another; and

(3)  A special use trail, which is a designated course for a special activity or function. [L 1988, c 236, pt of §2]



§198D-2 - Establishment of Hawaii statewide trail and access program.

§198D-2  Establishment of Hawaii statewide trail and access program.  (a)  There is established the Hawaii statewide trail and access program, to be known as Na Ala Hele.  The department of land and natural resources shall plan, develop, acquire land or rights for public use of land, construct, restore, and engage in coordination activities to implement the program in accordance with this chapter.

(b)  The trail and access program shall use funding for the management, maintenance, and development of trails and trail accesses under the jurisdiction of the department from the following sources:

(1)  A portion of the highway fuel taxes collected under chapter 243;

(2)  Federal government grants;

(3)  Private contributions;

(4)  Fees, established pursuant to administrative rules and charged by the department for the commercial and other use of trails and trail accesses under the jurisdiction of the department; and

(5)  Transient accommodations tax revenues pursuant to section 237D-6.5.

(c)  The moneys specified in subsection (b)(2) shall be deposited in the state treasury; provided that moneys received as deposits or contributions from the federal government shall be accounted for in accordance with the conditions established by the agencies making the contribution.

(d)  The moneys specified in subsection (b)(1), (3), (4), and (5) shall be deposited in the special land and development fund under section 171-19 for the management, maintenance, and development of trails and trail accesses under the jurisdiction of the department; provided that the moneys specified in subsection (b)(5) shall be expended for the management, maintenance, and development of trails and access areas frequented by visitors in response to a master plan developed in coordination with the Hawaii tourism authority. [L 1988, c 236, pt of §2; am L 1993, c 273, §1; am L 1997, c 106, §2; am L 2002, c 250, §3; am L 2005, c 235, §3]



§198D-3 - Inventory.

§198D-3  Inventory.  (a)  The department shall establish, maintain, and amend, as required, an inventory of all trails and accesses in the State, whether wholly or partly on public or private lands and whether or not under the jurisdiction of the department, and a separate inventory of all trails and accesses to public hunting areas in the State.  The inventories shall include:

(1)  Maps and lists of all trails and accesses;

(2)  Name and length of each trail or access;

(3)  The person or agency having management responsibility for each trail or access;

(4)  The predominant transportation mode for each trail or access;

(5)  The development standard, condition, and grade of each trail and access;

(6)  The description of amenities or other features on or in close proximity to each trail or access;

(7)  The status of availability to the general public of each trail or access; and

(8)  Other information for each trail or access deemed necessary or desirable by the department.

(b)  The department shall publish and periodically update documents, which shall be available to the general public.  The documents shall contain that portion of the inventories which include trails and accesses available for the use of the general public.  The department may charge an appropriate fee for the documents and any updates. [L 1988, c 236, pt of §2; am L 1990, c 53, §1(1)]



§198D-4 - Classification.

§198D-4  Classification.  The department shall classify each trail and access in the inventories according to the following:

(1)  Function;

(2)  Type;

(3)  Theme;

(4)  Actual and desired use intensity; and

(5)  Any other classification deemed necessary or desirable by the department. [L 1988, c 236, pt of §2; am L 1990, c 53, §1(2)]



§198D-5 - Identification of proposed, potential, and needed trails and accesses.

§198D-5  Identification of proposed, potential, and needed trails and accesses.  (a)  In addition to the inventories under section 198D-3, the department shall identify and maintain a listing of:

(1)  Proposed trails and accesses which may be opened to the public;

(2)  Potential expansions of trails and accesses;

(3)  Potential or desirable connectors between existing trail systems;

(4)  Public beach, shore, park, trail, and other recreational areas to which access is unavailable or inadequate; and

(5)  Trails and accesses to public hunting areas.

(b)  The listing may be published in the inventories required under section 198D-3. [L 1988, c 236, pt of §2; am L 1990, c 53, §1(3)]



§198D-6 - Regulation of use of trails and accesses.

§198D-6  Regulation of use of trails and accesses.  The department, by rule adopted in accordance with chapter 91, may regulate the use of trails and accesses under the department's jurisdiction.  Regulation of the use of trails and accesses shall be established for the following purposes:

(1)  To preserve the integrity, condition, naturalness, or beauty of the trails or accesses;

(2)  To protect the public safety; or

(3)  To restrict or regulate public access to protected or endangered wildlife habitats, except for scientific or educational purposes. [L 1988, c 236, pt of §2; am L 1990, c 53, §1(4)]



§198D-7 - Examination of legal issues.

[§198D-7]  Examination of legal issues.  The department, in consultation with the attorney general, shall examine legal issues relating to trails and accesses.  The legal issues examined shall include:

(1)  Theories, options, and doctrines by which trails and accesses may be placed into or retained in public use;

(2)  The validity and feasibility of dedication requirements to obtain public use of trails and accesses;

(3)  The extent of liability exposure of the State, counties, and private landowners when allowing trails and accesses under their respective jurisdictions to be used by the general public; and

(4)  Strategies to reduce or limit the liability exposure of the State, counties, and private landowners in order to promote public use of trails and accesses under their respective jurisdictions which are closed to the general public. [L 1988, c 236, pt of §2]



§198D-7.5 - Agreements to defend and indemnify.

§198D-7.5  Agreements to defend and indemnify.  (a)  The department may enter into agreements with owners of public or private land to further the purposes of this chapter.  Agreements between the State and an owner may provide that the State will defend the owner, its affiliates, and their respective heirs, executors, administrators, representatives, successors, trustees, guardians, assigns, lessees, officers, directors, stockholders, employees, agents, and partners, from claims made by public users of the owner’s land.

(b)  These agreements may also provide that the State will indemnify the owner, its affiliates, and their respective heirs, executors, administrators, representatives, successors, trustees, guardians, assigns, lessees, officers, directors, stockholders, employees, agents, and partners, for property losses incurred due to public use, subject to the following provisions:

(1)  The attorney general may review any claim;

(2)  The attorney general may refer a claim associated with property loss to the chairperson of the board of land and natural resources for informal resolution subject to the terms of an agreement;

(3)  All claims of property loss that are subject to the terms of an agreement shall be reviewed in the first instance by the chairperson for resolution as provided for in an agreement.  The chairperson may compromise or settle claims for property loss from the trail and access program special funds for an amount not exceeding $10,000 per fiscal year, and the chairperson may pay claims for property loss up to this amount without the review of the attorney general;

(4)  Upon referral by the chairperson, the attorney general, in the attorney general's discretion, shall make determinations of whether a claim for property loss would or would not be subject to the terms of an agreement; and

(5)  Claims greater than $10,000 per fiscal year shall be subject to appropriation and allotment.

(c)  The existence of an agreement does not allow an action to be brought against the State.  The State shall not be made a party in any action solely because of the existence of an agreement to defend or indemnify.  Any action defended by the State pursuant to an agreement shall be deemed an action against the owner, and the State may assert all defenses available to the owner, its affiliates, and their respective heirs, executors, administrators, representatives, successors, trustees, guardians, assigns, lessees, officers, directors, stockholders, employees, agents, and partners.

(d)  If the agreement provides for indemnification by the State, no judgment shall be executed against an owner, its affiliates, and their respective heirs, executors, administrators, representatives, successors, trustees, guardians, assigns, lessees, officers, directors, stockholders, employees, agents, and partners, until the legislature has reviewed and approved the judgment. [L 1992, c 216, §1; am L 2005, c 175, §2]



§198D-7.6 - Limitation on liability.

[§198D-7.6]  Limitation on liability.  The State shall not be liable for any injury to any person arising from the person's use of unimproved lands owned or controlled by the State and regulated under section 198D-6, unless the injury results from gross negligence on the part of the State. [L 1999, c 106, §1]



§198D-8 - Request to acquire rights for public use of additional trails and accesses.

§198D-8  Request to acquire rights for public use of additional trails and accesses.  The department may request the legislature for appropriations to acquire rights to trails and accesses which are closed to public use or which are necessary to effectuate the trail and access program. [L 1988, c 236, pt of §2; am L 1993, c 273, §2]



§198D-9 - Other powers and duties of department.

§198D-9  Other powers and duties of department.  The department:

(1)  May establish signing and design standards for classifications of trails and accesses;

(2)  Shall establish advisory councils to solicit advice and assistance in the implementation of the trail and access program.  The appointment of members to advisory councils shall be made by the department.  If advisory councils are established, the members of the advisory councils shall serve part-time and shall not be compensated for official duties performed.  Advisory councils may be established on regional, islandwide, countywide, or statewide bases.  The statewide council shall include representatives of motorized as well as nonmotorized trail users;

(3)  Shall serve as the centralized information agency for matters relating to the trail and access program;

(4)  Shall coordinate its activities under this chapter, including its compilation of the inventories and classifications of trails and accesses, with other public agencies;

(5)  Shall advise and, when able, assist other public agencies in the development, construction, operation, maintenance, and regulation of trails and accesses under the other agencies' jurisdiction;

(6)  Shall advocate before the legislature, governor, and public agencies, for the implementation of the trail and access program; and

(7)  Shall submit an annual report to the governor and legislature on activities engaged in under this chapter; provided that the annual report shall include a comprehensive description of the status of the trail and access program and the financial information specified in section 198D-2(b). [L 1988, c 236, pt of §2; am L 1990, c 53, §1(5); am L 1993, c 273, §3]



§198D-10 - Limitation on chapter's provisions.

[§198D-10]  Limitation on chapter's provisions.  (a)  Nothing in this chapter shall be construed as conferring or imposing upon the department any rights, powers, and duties over:

(1)  Lands not under its jurisdiction; or

(2)  The activities of other public agencies; except if provided by other law or agreement.

(b)  The designation as part of the statewide trail and access system of trails and accesses, the use to which the public has no rights, shall not be construed as establishing public rights to use those trails and accesses. [L 1988, c 236, pt of §2]



§198D-11 - Rules.

[§198D-11]  Rules.  The department may adopt rules in accordance with chapter 91 for the purposes of this chapter. [L 1988, c 236, pt of §2]



§198D-12 - General administrative penalties.

[§198D-12]  General administrative penalties.  (a)  Except as otherwise provided by law, the board or its authorized representative by proper delegation may set, charge, and collect administrative fines or bring legal action to recover administrative fees and costs as documented by receipts or affidavit, including attorneys' fees and costs; or bring legal action to recover administrative fines, fees, and costs, including attorneys' fees and costs, or payment for damages or for the cost to correct damages resulting from a violation of this chapter or any rule adopted pursuant to this chapter.  The administrative fines shall be as follows:

(1)  For a first violation, a fine of not more than $2,500;

(2)  For a second violation within five years of a previous violation, a fine of not more than $5,000; and

(3)  For a third or subsequent violation within five years of the last violation, a fine of not more than $10,000.

(b)  Any criminal action against a person for any violation of this chapter or any rule adopted pursuant to this chapter shall not be deemed to preclude the State from pursuing civil legal action to recover administrative fines and costs against that person.  Any civil legal action against a person to recover administrative fines and costs for any violation of this chapter or any rule adopted pursuant to this chapter shall not be deemed to preclude the State from pursuing any criminal action against that person. [L 2001, c 34, pt of §1]



§198D-13 - Criminal penalties.

[§198D-13]  Criminal penalties.  (a)  In addition to any other penalties, any person violating this chapter, any rule adopted pursuant to this chapter, or the terms and conditions of any permit issued in accordance with this chapter shall be guilty of a petty misdemeanor and shall be fined not less than:

(1)  $100 for a first offense;

(2)  $200 for a second offense; and

(3)  $500 for a third or subsequent offense.

(b)  The fines specified in this section shall not be suspended or waived.  Each day of each violation shall constitute a separate offense.

(c)  Any criminal action against a person for any violation of this chapter or any rule adopted pursuant to this chapter shall not be deemed to preclude the State from pursuing civil legal action to recover administrative fines and costs against that person.  Any civil legal action against a person to recover administrative fines and costs for any violation of this chapter or any rule adopted pursuant to this chapter shall not be deemed to preclude the State from pursuing any criminal action against that person. [L 2001, c 34, pt of §1]






CHAPTER 199 - CONSERVATION AND RESOURCES ENFORCEMENT PROGRAM

§199-1 - Board of land and natural resources, powers and duties.

§199-1  Board of land and natural resources, powers and duties.  The board of land and natural resources shall establish within the department of land and natural resources a conservation and resources enforcement program relating to the enforcement of title 12, chapters 6D, 6E, and 6K, and rules adopted thereunder, and shall employ or appoint, and remove, the following persons, subject to chapter 76 and section 78-1, who shall be provided with suitable badges or insignia of office by the department of land and natural resources:

(1)  An enforcement chief of the department of land and natural resources, who shall be the head of the conservation and resources enforcement program and shall have charge, direction, and control, subject to the direction and control of the board, of all matters relating to the enforcement of title 12, chapters 6D, 6E, and 6K, and rules adopted thereunder and such other matters as the board may from time to time direct.  The enforcement chief shall be an administrator experienced in conservation and resources law enforcement and management; and

(2)  Personnel and enforcement officers of the conservation and resources enforcement program, including but not limited to enforcement officers on a voluntary basis and without pay. [L 1978, c 171, pt of §1; am L 2000, c 253, §150; am L 2004, c 142, §8]



§199-2 - Board of land and natural resources, delegation of authority.

§199-2  Board of land and natural resources, delegation of authority.  The board of land and natural resources may delegate to enforcement officers within the conservation and resources enforcement program, such authority as may be required for enforcement of title 12, chapters 6D, 6E, and 6K, and rules adopted thereunder. [L 1978, c 171, pt of §1; am L 2004, c 142, §9]



§199-3 - Conservation and resources enforcement officers, duties; other law enforcement officers.

§199-3  Conservation and resources enforcement officers, duties; other law enforcement officers.  (a)  The conservation and resources enforcement officers, with respect to all state lands, including public lands, state parks, forest reserves, forests, aquatic life and wildlife areas, Kaho‘olawe island reserve, and any other lands and waters within the State, shall:

(1)  Enforce title 12, chapters 6D, 6E, and 6K, and rules adopted thereunder;

(2)  Investigate complaints, gather evidence, conduct investigations, and conduct field observations and inspections as required or assigned;

(3)  Cooperate with enforcement authorities of the State, counties, and federal government in development of programs and mutual aid agreements for conservation and resources enforcement activities within the State;

(4)  Cooperate with established search and rescue agencies of the counties and the federal government in developing plans and programs and mutual aid agreements for search and rescue activities within the State;

(5)  Check and verify all leases, permits, and licenses issued by the department of land and natural resources;

(6)  Enforce the laws relating to firearms, ammunition, and dangerous weapons contained in chapter 134;

(7)  Enforce the laws in chapter 291E relating to operating a vessel on or in the waters of the State while using intoxicants;

(8)  Whether through a specifically designated marine patrol or otherwise, enforce the rules in the areas of boating safety, conservation, and search and rescue relative to the control and management of boating facilities owned or controlled by the State, ocean waters, and navigable streams and any activities thereon or therein, and beaches encumbered with easements in favor of the public, and the rules regulating vessels and their use in the waters of the State; and

(9)  Carry out other duties and responsibilities as the board of land and natural resources from time to time may direct.

(b)  Every state and county officer charged with the enforcement of laws and ordinances shall enforce and assist in the enforcement of title 12, chapters 6E and 6K, and rules adopted thereunder and in the enforcement of chapters 266 and 267 and of all rules adopted thereunder. [L 1978, c 171, pt of §1; am L 1981, c 85, §112; am L 1987, c 364, §1; am L 1991, c 272, §5; am L 1996, c 296, §2; am L 1997, c 17, §1; am L 2000, c 189, §24; am L 2004, c 142, §10]

Note

Chapter 267 referred to in text is repealed.



§199-4 - Board of land and natural resources, police powers.

§199-4  Board of land and natural resources, police powers.  (a)  The board of land and natural resources shall have police powers and may appoint and commission enforcement officers within the conservation and resources enforcement program. Persons appointed and commissioned under this section shall have and may exercise all of the powers and authority of a police officer, including the power of arrest, and in addition to enforcing title 12, chapters 6D, 6E, and 6K, and rules adopted thereunder, may enforce all other state laws and rules, and county ordinances within all lands and waters of the State; provided that such powers shall remain in force and effect only while in actual performance of their duties, which shall include off-duty employment when such employment is for other state departments or agencies.  These enforcement officers shall consist of personnel whose primary duty will be the enforcement of title 12, chapters 6D, 6E, and 6K, and the rules adopted thereunder within the areas under the jurisdiction of the department of land and natural resources.

(b)  An enforcement officer, upon arresting any person for violation of title 12, chapter 6D, 6E, or 6K, or any rule adopted thereunder, may immediately take the person arrested to a police station or before a district judge, or take the name, address, and the number of the fishing, hunting, or other licenses or permits, if any, of the person, and note the violation of the law or rule by the person, and issue the person a summons or citation, printed in the form described in section 199-5, warning the person to appear and to answer to the charge against the person at a certain place and time within seven days after the arrest.  Any person failing to obey a summons issued pursuant to this section shall be subject to section 199-6. [L 1978, c 171, pt of §1; am L 1981, c 226, §1; am L 1982, c 147, §10; gen ch 1985; am L 2004, c 142, §11]



§199-5 - Summons or citation.

§199-5  Summons or citation.  There shall be a form of summons or citation for use in citing violators of title 12, chapters 6D, 6E, and 6K, and rules adopted thereunder, which do not mandate the physical arrest of the violators.  The summons or citation shall be printed in a form commensurate with the form of other summons or citation used in modern methods of arrest and shall be so designed to include all necessary information to make it valid and legal within the laws and rules of the State.  The form and content of the summons or citation shall be adopted or prescribed by the district courts.

In every case where a summons or citation is issued, the original of the same shall be given to the violator; provided that the district courts may prescribe the issuance to the violator of a carbon copy of the summons or citation and provide for the disposition of the original and any other copies.  Every summons or citation shall be consecutively numbered and each carbon copy shall bear the number of its respective original. [L 1978, c 171, pt of §1; am L 1981, c 85, §113; am L 1997, c 17, §2; am L 2004, c 142, §12]



§199-6 - Failure to obey a summons.

§199-6  Failure to obey a summons.  Any person who fails to appear at the place and within the time specified in the summons or citation issued by the officers or their agents or subordinates, upon that person's arrest for violation of title 12, chapters 6D, 6E, and 6K, and rules adopted thereunder, shall be guilty of a petty misdemeanor and, upon conviction, shall be fined not more than $500 or be imprisoned not more than thirty days, or both.

If any person fails to comply with a summons or citation issued, or if any person fails or refuses to deposit bail as required and within the time permitted, the officers shall cause a complaint to be entered against the person and secure the issuance of a warrant for the person's arrest.

When a complaint is made to any prosecuting officer of the violation of title 12, chapters 6D, 6E, and 6K, and rules adopted thereunder, the officer who issued the summons or citation shall subscribe to it under oath administered by another official or officials of the department of land and natural resources whose names have been submitted to the prosecuting officer and who have been designated by the chairperson of the board of land and natural resources to administer the same. [L 1978, c 171, pt of §1; am L 1981, c 85, §114; gen ch 1985, 1993; am L 1997, c 17, §3; am L 2004, c 142, §13]



§199-7 - Search and seizure; forfeiture of property.

§199-7  Search and seizure; forfeiture of property.  (a)  Any police officer or agent of the department of land and natural resources upon whom the board of land and natural resources has conferred powers of police officers, shall have the authority to conduct searches on probable cause as provided by law and to seize any equipment, article, instrument, aircraft, vehicle, vessel, business records, or natural resource used or taken in violation of the provisions contained in chapters 6D, 6E, and 6K, or title 12, or any rules adopted thereunder.  For purposes of this section, "natural resource" includes any archaeological artifacts, minerals, any aquatic life or wildlife or parts thereof, including their eggs, and any land plants or parts thereof, including seeds.

(b)  Any equipment, article, instrument, aircraft, vehicle, vessel, business records, or natural resource seized is subject to forfeiture pursuant to chapter 712A.  Unless otherwise directed by the court pursuant to chapter 712A, any item, other than a natural resource, seized shall be ordered forfeited to the State for disposition as determined by the department, or may be destroyed, or may be kept and retained and utilized by the department or any other state agency.  If not needed or required by the department or other state agency, the forfeited items shall be disposed of as provided by chapter 712A.  Notwithstanding any other law to the contrary, any live natural resource seized may be immediately returned to its natural environment or suitable habitat or may be disposed of as determined by the department; provided that if the natural resource disposed of was unlawfully seized, the department shall be liable to the owner for the fair market value of the items disposed of.

(c)  The department of land and natural resources shall compile a list of all equipment, articles, instruments, aircraft, vehicles, vessels, or any natural resource forfeited as provided in this section and shall publish the list in its annual report.

(d)  Notwithstanding any other law to the contrary, the department of land and natural resources may sell or take actions to cause the sale of any perishable natural resource that is seized to prevent the waste of the natural resource and to ensure the economic value of such natural resource; provided that the department may not sell or cause the sale of any threatened or endangered species or any other species whose sale is prohibited by law.  The department of land and natural resources may require the person or persons who took the natural resources to sell the seized natural resources at fair market value.  The department of land and natural resources may require any person purchasing any seized natural resource to deliver the proceeds of the sale to the department of land and natural resources or its authorized representative.  Any person who refuses to sell the seized natural resources at fair market value or any person who fails to deliver the proceeds of the sale, as directed by the department of land and natural resources, shall be in violation of this subsection and punishable as provided by law.  The department of land and natural resources shall deposit and keep the proceeds of the sale in an interest bearing account until such time as the suspected violation is settled between the person or persons who took the natural resource, consignee or consignees, if any, and the department of land and natural resources.  Should a settlement not be reached, the department of land and natural resources shall submit the proceeds of the sale to the court.  The proceeds of the sale, after deducting any reasonable costs of the sale incurred by the department of land and natural resources, shall be subject to any administrative or judicial proceedings in the same manner as the seized natural resource would have been, including an action in rem for the forfeiture of the proceeds.  Seizure and sale of a natural resource is without prejudice to any other remedy or sanction authorized by law. [L 1978, c 171, pt of §1; am L 1983, c 99, §1; am L 1985, c 222, §1; am L 1989, c 122, §1 and c 261, §9; am L 1997, c 17, §4; am L 1998, c 2, §53; am L 1999, c 233, §1; am L 2004, c 142, §14]






CHAPTER 199D - CIVIL NATURAL RESOURCE VIOLATIONS ACT

§199D-1 - Civil natural resource violations system authorization.

[§199D-1]  Civil natural resource violations system authorization.  (a)  There is established, within the department of land and natural resources, a civil natural resource violations system, whose purpose shall be to process violations of departmental regulations for which administrative penalties have been authorized by law or rules adopted thereunder.

(b)  The department shall adopt, amend, and repeal rules, subject to chapter 91, for the purposes of this chapter.

(c)  The rules may include, but are not limited to, the following:

(1)  Notice of natural resource infraction;

(2)  A form of the answer that shall be made pursuant to a notice of natural resource infraction, which answer may be an admission of the infraction, a denial of the infraction, or an admission of the infraction with mitigating circumstances;

(3)  The action to be taken after an answer is received or when a person fails to answer the notice of natural resource infraction;

(4)  Administrative hearings under this chapter;

(5)  The imposition and enforcement of monetary assessments made pursuant to this chapter; and

(6)  Means of assuring that the alleged violator who answers the notice of natural resource infraction by an admission of the infraction or an admission of the infraction with mitigating circumstances has knowingly and voluntarily elected to use the civil natural resource violations system and waive the appeal provided for in section 91-14. [L 2004, c 142, pt of §2]



§199D-2 - Applicability.

[§199D-2]  Applicability.  Notwithstanding any other provision of law to the contrary, all natural resource infractions that the department identifies as subject to administrative penalties may be adjudicated pursuant to this chapter.  This chapter may be applied by all of the divisions of the department. [L 2004, c 142, pt of §2]






CHAPTER 200 - OCEAN RECREATION AND COASTAL AREAS PROGRAMS

§200-1 - Definitions.

PART I.  GENERAL PROVISIONS

§200-1  Definitions.  As used in this chapter, unless the context otherwise requires:

"Beaches encumbered with easements in favor of the public" means any lands which lie along the shores of the State which are now, or may hereafter be, encumbered by easements granted in favor of the public for bathing, swimming, or other similar or related purposes and for foot passage.

"Board" means the board of land and natural resources.

"Chairperson" means the chairperson of the board of land and natural resources.

"Department" means the department of land and natural resources.

"Ocean waters" means all waters seaward of the shoreline within the jurisdiction of the State.

"Sailing school vessel" means a vessel:

(1)  Less than five hundred gross tons, carrying six or more individuals who are sailing school students or sailing school instructors principally equipped for propulsion by sail even if the vessel has an auxiliary means of propulsion; and

(2)  Owned or leased by a corporation, association, organization, or other duly chartered entity determined under the Internal Revenue Code to be exempt from the federal income tax and operated for the purpose of providing sailing instruction and therapeutic, educational, recreational, vocational, or family counseling services to emotionally disturbed youth or to youth sentenced by the family court to a rehabilitative sailing program and their families.

"Shoreline" means the upper reaches of the wash of the waves, usually evidenced by the edge of vegetation growth or by the upper limit of debris left by the wash of the waves. [L 1991, c 272, pt of §2; am L 1996, c 188, §3]



§200-2 - Board of land and natural resources, powers and duties.

§200-2  Board of land and natural resources, powers and duties.  (a)  The board shall have the primary responsibility for administering the ocean recreation and coastal areas programs and performing the functions heretofore performed by the department of transportation and the department of public safety in the areas of boating safety, conservation, search and rescue, and security of small boat harbor environs.

(b)  The board shall not transfer its jurisdiction, management, or operations of the small boat harbors to any other department or agency or any county in any manner unless expressly provided by law. [L 1991, c 272, pt of §2; am L 1996, c 296, §3; am L 2007, c 270, §2]

Cross References

Alien aquatic organisms, see §187A-32(b).



§200 2 - .5 Disposition of state boating facility properties.

[§200‑2.5]  Disposition of state boating facility properties.  (a)  Notwithstanding any law to the contrary, the board may lease fast lands within an existing state boating facility by public auction or by direct negotiation pursuant to section 171-59, for private development, management, and operation.  For the purpose of this section, the term "state boating facility" means a state small boat harbor, launching ramp, offshore mooring, pier, wharf, landing, or any other area under the jurisdiction of the department pursuant to this chapter.

(b)  The permissible uses under any lease disposed of under this section shall be consistent with the purpose for which the land was set aside by the governor pursuant to section 171‑11.  Permissible uses may include any use that will complement or support the maritime activities of state boating facilities.

(c)  Disposition of public lands of state boating facilities constructed, maintained, and operated in accordance with this chapter shall not exceed a maximum term of fifty-five years.

(d)  All revenues due to the State derived from leases of state boating facilities shall be deposited in the boating special fund. [L 2001, c 299, §2]



§200-3 - Ocean recreation and coastal areas programs.

[§200-3]  Ocean recreation and coastal areas programs.  The board shall assume the following functions of the department of transportation:

(1)  Managing and administering the ocean-based recreation and coastal areas programs of the State;

(2)  Planning, developing, operating, administering, and maintaining small boat harbors, launching ramps, and other boating facilities and associated aids to navigation throughout the State;

(3)  Developing and administering an ocean recreation management plan;

(4)  Administering and operating a vessel registration system for the State;

(5)  Regulating the commercial use of boating facilities;

(6)  Regulating boat regattas and other ocean water events;

(7)  Administering a marine casualty and investigation program;

(8)  Assisting in abating air, water, and noise pollution;

(9)  Conducting public education in boating safety;

(10)  Administering the boating special fund;

(11)  Assisting in controlling shoreline erosion;

(12)  Repairing seawalls and other existing coastal protective structures under the jurisdiction of the State; and

(13)  Removing nonnatural obstructions and public safety hazards from the shoreline, navigable streams, harbors, channels, and coastal areas of the State. [L 1991, c 272, pt of §2]

Law Journals and Reviews

Wiping Out the Ban on Surfboards at Point Panic.  27 UH L. Rev. 303.



§200-4 - Rules.

[§200-4]  Rules.  (a)  The chairperson may adopt rules necessary:

(1)  To regulate the manner in which all vessels may enter the ocean waters and navigable streams of the State and moor, anchor, or dock at small boat harbors, launching ramps, and other boating facilities owned or controlled by the State;

(2)  To regulate the embarking and disembarking of passengers at small boat harbors, launching ramps, other boating facilities, and public beaches;

(3)  For the safety of small boat harbors, launching ramps, and other boating facilities, the vessels anchored or moored therein;

(4)  For the conduct of the public using small boat harbors, launching ramps, and other boating facilities owned or controlled by the State;

(5)  To regulate and control recreational and commercial use of small boat harbors, launching ramps, and other boating facilities owned or controlled by the State and the ocean waters and navigable streams of the State;

(6)  To prevent the discharge or throwing into small boat harbors, launching ramps, other boating facilities, ocean waters, and navigable streams, of rubbish, refuse, garbage, or other substances likely to affect the quality of the water or that contribute to making the small boat harbors, launching ramps, other boating facilities, ocean waters, and streams unsightly, unhealthful, or unclean, or that are liable to fill up, shoal, or shallow the waters in, near, or affecting small boat harbors, launching ramps, and other boating facilities and the ocean waters and navigable streams of the State, and likewise to prevent the escape of fuel or other oils or substances into the waters in, near, or affecting small boat harbors, launching ramps, or other boating facilities and the ocean waters and navigable streams of the State from any source point, including, but not limited to, any vessel or from pipes or storage tanks upon land.  The rules may include:

(A)  Requirements for permits and fees for:

(i)  The mooring, docking, or anchoring of recreational and commercial vessels or the launching of recreational or commercial vessels at small boat harbors, launching ramps, and other boating facilities; or

(ii)  Other uses of these facilities;

(B)  Requirements for permits and fees for use of a vessel as a principal place of habitation while moored at a state small boat harbor;

(C)  Requirements governing:

(i)  The transfer of any state commercial, mooring, launching, or any other type of use or other permit, directly or indirectly, including, but not limited to, the imposition or assessment of a business transfer fee upon transfer of ownership of vessels operating commercially from, within or in any way related to the state small boat harbors; and

(ii)  The use of state small boat harbors, launching ramps, or other boating facilities belonging to or controlled by the State, including, but not limited to, the establishment of minimum amounts of annual gross receipts required to renew a commercial use permit, and conditions under which a state commercial, mooring, launching, or any other type of use or other permit may be terminated, canceled, or forfeited; and

(D)  Any other rule necessary to implement this chapter pertaining to small boat harbors, launching ramps, and other boating facilities belonging to or controlled by the State;

(7)  To continue the ocean recreational and coastal areas programs and govern the ocean waters and navigable streams of the State, and beaches encumbered with easements in favor of the public to protect and foster public peace and tranquility and to promote public safety, health, and welfare in or on the ocean waters and navigable streams of the State, and on beaches encumbered with easements in favor of the public.  The rules may include:

(A)  Regulating the anchoring and mooring of vessels, houseboats, and other contrivances outside of any harbor or boating facility, including:

(i)  The designation of offshore mooring areas;

(ii)  The licensing and registration of vessels, houseboats, and other contrivances; and the issuance of permits for offshore anchoring and mooring of vessels, houseboats, and other contrivances; and

(iii)  The living aboard on such vessels, houseboats, or other contrivances while they are anchored or moored within ocean waters or navigable streams of the State.

The rules shall provide for consideration of environmental impacts on the State's aquatic resources in the issuance of any permits for offshore mooring;

(B)  Safety measures, requirements, and practices in or on the ocean waters and navigable streams of the State;

(C)  The licensing and registration of persons or organizations engaged in commercial activities in or on the ocean waters and navigable streams of the State;

(D)  The licensing and registration of equipment utilized for commercial activities in or on the ocean waters and navigable streams of the State;

(E)  For beaches encumbered with easements in favor of the public, the prohibition or denial of the following uses and activities:

(i)  Commercial activities;

(ii)  The storage, parking, and display of any personal property;

(iii)  The placement of structures or obstructions;

(iv)  The beaching, landing, mooring, or anchoring of any vessels; and

(v)  Other uses or activities that may interfere with the public use and enjoyment of these beaches; and

(F)  Any other matter relating to the safety, health, and welfare of the general public; and

(8)  To regulate the examination, guidance, and control of harbor agents and their assistants.

(b)  All rules shall be adopted in accordance with chapter 91 and shall have the force and effect of law. [L 1991, c 272, pt of §2]

Law Journals and Reviews

Wiping Out the Ban on Surfboards at Point Panic.  27 UH L. Rev. 303.



§200-5 - Commercial harbors excluded.

[§200-5]  Commercial harbors excluded.  For purposes of this chapter, ocean waters and navigable streams shall not include the commercial harbors of the State. [L 1991, c 272, pt of §2]



§200-6 - Limitation of private use of ocean waters and navigable streams.

[§200-6]  Limitation of private use of ocean waters and navigable streams.  (a)  No person shall erect or place any structure or similar object, or sink any type of watercraft or other sizeable object, or abandon any type of watercraft or other sizeable object, either sunk or unsunk, on or within the ocean waters or navigable streams of the State without a written permit from the department.  The department may require any person violating this section to remove any structure, similar object, watercraft, or other sizeable object on or within the ocean waters or navigable streams of the State.  If any person fails to remove the same within a time limit set by the department, the department may effect the removal and charge the person with the cost thereof.  The department may enforce compliance with this section by the use of any appropriate remedy including, but not limited to, injunction or other equitable or legal process in the courts of the State.

(b)  No person shall anchor, moor, or otherwise place any vessel, houseboat, or other contrivance on or within the ocean waters or navigable streams of the State without a permit from the department.  This section shall not apply to:

(1)  Vessels owned by the United States;

(2)  Vessels engaged in interstate or foreign commerce; or

(3)  Pleasure craft or fishing vessels temporarily anchored for a period of less than seventy-two hours.

The department may require any person violating this section to remove any vessel, houseboat, or other contrivance from the ocean waters or navigable streams of the State.  If any person fails to remove the same within the time limit set by the department, the department may effect the removal and charge the person with the cost thereof.  The department may enforce compliance with this section by the use of any appropriate remedy, including, but not limited to, injunction or other equitable or legal process in the courts of the State.  As used in this section:

"Contrivance" means any human-made object or artificial arrangement not used or intended to be used for transportation which may be floated upon or suspended within the water.

"Houseboat" means any vessel which is fitted for use as a permanent or temporary place of habitation, and is either stationary or capable of being moved by oars, sweeps, or towing.

"Vessel" means every description of watercraft used or capable of being used as a means of transportation on water, including, but not limited to, power boats, ships, tugs, sailing vessels, barges, scows, lighters, ferry boats, pleasure craft, floating equipment, floating gear, dry docks, and any and all other watercraft.

(c)  The permittee shall pay fees to the department for the offshore mooring permit issued by the department.  The fees shall be based on, but not limited to, the use of the vessel, its effect on the waters and aquatic resources of the State, and the administrative expenses incurred by the department and other state agencies in administering offshore mooring.  All revenues collected under this section shall be deposited in the boating special fund. [L 1991, c 272, pt of §2]

Case Notes

No commerce clause violation by state anchoring and mooring regulations where State's interest in having regulations for public safety is substantial and there is little burden on interstate commerce.  42 F.3d 1185.



§200-7 - Waiver of mooring charges.

§200-7  Waiver of mooring charges.  The department shall waive the mooring charge for:

(1)  Any and all sea scout craft using moorings belonging to or controlled by the State, when moorings are available as determined by the department; provided that the craft are owned and used exclusively for the purpose of regular organized sea scout groups; and

(2)  Any and all sailing school vessels. [L 1991, c 272, pt of §2; am L 1996, c 188, §4]



§200-8 - Boating program; payment of costs.

[§200-8]  Boating program; payment of costs.  The cost of administering a comprehensive statewide boating program, including, but not limited to, the cost of:

(1)  Operating, maintaining, and managing all boating facilities under the control of the department;

(2)  Improving boating safety;

(3)  Operating a vessel registration and boating casualty investigation and reporting system; and

(4)  Other boating program activities,

shall be paid from the boating special fund.  The amortization (principal and interest) of the costs of capital improvements for boating facilities appropriated after July 1, 1975, including, but not limited to, berths, slips, ramps, related accommodations, general navigation channels, breakwaters, aids to navigation, and other harbor structures, may be paid from the boating special fund or from general revenues as the legislature may authorize in each situation.  Revenues provided in this chapter for the boating special fund shall be at least sufficient to pay the special fund costs established in this section. [L 1991, c 272, pt of §2]



§200-9 - Purpose and use of state small boat harbors.

§200-9  Purpose and use of state small boat harbors.  (a)  State small boat harbors are constructed, maintained, and operated for the purposes of:

(1)  Recreational boating activities;

(2)  Landing of fish; and

(3)  Commercial vessel activities.

For the purpose of this section, "recreational boating activities" means the utilization of watercraft for sports, hobbies, or pleasure, and "commercial vessel activities" means the utilization of vessels for activities or services provided on a fee basis.  To implement these purposes, only vessels in good material and operating condition that are regularly navigated beyond the confines of the small boat harbor, and which are used for recreational activities, the landing of fish, or commercial vessel activities shall be permitted to moor, anchor, or berth at such harbor or use any of its facilities.

(b)  Vessels used for purposes of recreational boating activities which are also the principal habitation of the owners shall occupy no more than one hundred twenty-nine berths at Ala Wai boat harbor and thirty-five berths at Keehi boat harbor, which is equal to fifteen per cent of the respective total moorage space that was available as of July 1, 1976, at the Ala Wai and Keehi boat harbors.  Notwithstanding the purposes of small boat harbors, moorage for commercial vessels and commercial vessel activities is not permitted in the Ala Wai and Keehi boat harbors; provided that commercial catamarans, for which valid permits or registration certificates have been issued by the department which allow the catamarans to operate upon Waikiki shore waters for hire, may be permitted to moor in Ala Wai boat harbor at facilities leased for commercial purposes.  The department shall allow a sole proprietor of a catamaran operating with a valid commercial registration certificate issued by the department for a commercial catamaran to land its commercial catamaran on Waikiki beach and to operate upon Waikiki shore waters for hire, to transfer the ownership of the vessel from personal ownership to corporate or other business ownership without terminating the right to operate under the commercial registration certificate.  The existing commercial registration certificate shall be reissued in a timely manner in the name of the transferee corporation or other business entity.  No commercial registration issued to an owner of a commercial catamaran operating in the Waikiki area shall be denied or revoked without a prior hearing held in accordance with chapter 91.

(c)  Notwithstanding any limitations on commercial permits for Maui county small boat facilities, vessels engaging in inter-island ferry service within Maui county shall be afforded preferential consideration for ferry landings, including the issuance of a commercial operating permit and the waiver of any applicable fees, at Maui county small boat facilities; provided that:

(1)  The vessel operator has been issued a certificate of public convenience and necessity for the purpose of engaging in inter-island ferry service that includes a route within Maui county;

(2)  The design and performance characteristics of the vessel will permit safe navigation within the harbor entrance channel and safe docking within Maui county small boat facilities;

(3)  The vessel operations will not result in unreasonable interference with the use of Maui county small boat facilities by other vessels; and

(4)  All preferential consideration and waivers, including any commercial permits issued under this section, shall cease upon the vessel operator's termination of inter-island ferry service within Maui county.

(d)  The chairperson may adopt rules pursuant to chapter 91 to further implement this section. [L 1991, c 272, pt of §2; am L 1995, c 86, §2; am L 1997, c 160, §4; am L 1999, c 266, §1; am L 2001, c 9, §1; am L 2006, c 123, §1]

Note

L 1999, c 266, §2 provides:

"SECTION 2.  Any corporation holding a valid commercial registration certificate issued by the department as of January 1, 1999, to operate a commercial catamaran upon Waikiki shore waters for hire and to land on Waikiki beach shall not have its commercial registration certificate revoked on the basis of a past error or omission executed by the department in allowing the transfer of ownership of the vessel from personal ownership to corporate or other business ownership."

Cross References

Intra-island water ferry transportation system, see §268-2.5.



§200-10 - Permits and fees for state small boat harbors.

§200-10  Permits and fees for state small boat harbors.  (a)  No person shall moor a vessel in a state small boat harbor without:

(1)  First obtaining a use permit from the department; and

(2)  Being the owner of the vessel.

(b)  In order to obtain a permit or a permit renewal, the owner of a vessel shall provide, at the owner's own expense:

(1)  A marine surveyor's inspection no more than two years old, certifying that the surveyor has inspected the vessel and considers it to fulfill the requirements set by the department; and

(2)  Documentation that the person is the owner of the vessel.  The documentation shall meet requirements established by the department.

(c)  The permittee shall pay moorage fees to the department for the use permit that shall be based on, but not limited to, the use of the vessel, its effect on the harbor, use of facilities, and the cost of administering this mooring program; and, furthermore:

(1)  Moorage fees shall be established by the department and shall be higher for nonresidents;

(2)  An application fee shall be collected when applying for moorage in state small boat harbors and shall thereafter be collected annually when the application is renewed.  The application fee shall be:

(A)  Set by the department; and

(B)  Not less than $100 for nonresidents;

(3)  If a recreational vessel is used as a place of principal habitation, the permittee shall pay, in addition to the moorage fee, a liveaboard fee that shall be calculated at a rate of:

(A)  $5.20 a foot of vessel length a month if the permittee is a state resident; and

(B)  $7.80 a foot of vessel length a month if the permittee is a nonresident;

provided that the liveaboard fees established by this paragraph may be increased by the department at the rate of the annual cost-of-living index, but not more than five per cent in any one year, beginning January 1 of each year; and

(4)  If a vessel is used for commercial purposes from its permitted mooring, the permittee shall pay, in lieu of the moorage and liveaboard fee, a fee based on three per cent of the gross revenues derived from the use of the vessel or two times the moorage fee assessed for a recreational vessel of the same size, whichever is greater.

(d)  The department shall not renew or issue a permit to a person who is not the owner of the vessel which is moored or which the person desires to moor in a state small boat harbor.  Any individual who is an owner of a vessel used for commercial purposes, including commercial fishing as a principal means of livelihood, and possesses a valid mooring permit or commercial permit, or both, in accordance with the rules adopted by the chairperson pursuant to chapter 91, may transfer ownership of the vessel from personal ownership to corporate or other business ownership without terminating the right to moor or operate the vessel under the permit or permits.  The existing permit or permits shall be reissued in the name of the transferee corporation or other business entity.

For the purposes of this section, "person" means any individual, firm, partnership, corporation, trust, association, joint venture, organization, institution, or any other legal entity, and "owner" includes the legal owner of a vessel where there is no security interest held by anyone on the vessel, a buyer under a purchase money security interest, a debtor under any security interest, a demise charterer of a vessel, or a lessee or charterer of a vessel under a lease or charter which provides the lessee or charterer with exclusive right to possession of the vessel to the exclusion of the lessor or the person from whom the vessel is chartered.  No permittee shall be allowed to moor a leased vessel in a berth unless the terms of the lease are set at fair market value.  A "legal owner" includes a person who holds unencumbered title to a vessel or is a secured party under a security interest in the vessel.  An owner who is issued a permit to moor a vessel in a state small boat harbor shall notify the department in writing of a transfer of interest or possession in the vessel within seven days of transfer.

Any person owning an interest in a corporation or other business entity possessing a valid commercial permit issued by the department, in accordance with rules adopted by the chairperson pursuant to chapter 91, may transfer any or all stock or other interest to another person without terminating the right of the corporation or business entity to retain or renew its commercial permit or any other permit issued to it by the department; provided that:

(1)  The corporation or business entity has been engaged in the same commercial vessel activity, as defined in section 200-9, for a minimum of one year; and

(2)  The seller shall pay the department a business transfer fee based on the passenger-carrying capacity of the vessels owned or operated by the corporation or business entity as provided by rules adopted by the chairperson pursuant to chapter 91.

Any person possessing a commercial permit shall be required to meet minimum revenue standards, as a condition of retaining or renewing the commercial permit.

(e)  The department may designate moorage space within state small boat harbors to accommodate commercial fishing vessels and transient vessels.

(f)  All revenues from the foregoing operations shall be deposited in the boating special fund. [L 1991, c 272, pt of §2; am L 2005, c 126, §1]

Case Notes

A vessel and its accompanying mooring and live-aboard permits are constitutionally protected "property", of which an individual may not be deprived without notice and an opportunity to be heard.  91 H. 1, 979 P.2d 586.



§200-10.5 - Sailing school vessels; rules.

[§200-10.5]  Sailing school vessels; rules.  The department shall adopt rules for the regulation and operation of sailing school vessels.  Until the rules are adopted, sailing school vessels shall be classified as recreational vessels and subject to rules adopted under sections 200-4 and 200-9 that pertain to recreational vessels; provided that sailing school vessels shall be exempt from:

(1)  All requirements for permits and fees; and

(2)  All rules pertaining to:

(A)  Mooring or anchoring of recreational vessels at any offshore mooring area; and

(B)  Living aboard a vessel while the vessel is moored within ocean waters of the State. [L 1996, c 188, §2]



§200-11 - Existing permits.

[§200-11]  Existing permits.  An owner of a vessel used as a principal place of habitation holding a permit for that use in a state small boat harbor on June 9, 1976, may continue to moor the vessel in that harbor for such purpose and be permitted to obtain a new mooring permit; provided that the owner conforms to conditions set forth in sections 200-9 and 200-10. [L 1991, c 272, pt of §2]



§200-12 - Administration of state small boat harbors.

[§200-12]  Administration of state small boat harbors.  The department shall include a separate administrative unit which shall administer the state small boat harbors and the state comprehensive recreational boating program.  The unit shall:

(1)  Adopt necessary rules under section 200-4 for the purposes of this section;

(2)  Organize a comprehensive recreational boating program; and

(3)  Develop standard permits, and fees, for moorage in state small boat harbors to comply with section 200-10. [L 1991, c 272, pt of §2]



§200-13 - Marine inspections.

§200-13  Marine inspections.  (a)  The department shall:

(1)  Develop a list of minimum requirements for the marine inspection of vessels seeking permits to moor in state small boat harbors;

(2)  Approve qualified marine surveyors to inspect vessels seeking permits to moor in state small boat harbors; and

(3)  Approve a fee schedule for marine surveyors' inspections.

(b)  Vessels failing the marine inspection for a permit or a permit renewal shall have thirty days to correct deficiencies and complete the inspection.

(c)  Owners of vessels that fail the marine inspection may contest the inspection before an arbitration board of three inspectors approved by the department.  The inspector who performed the original inspection shall not be a member of the arbitration board. [L 1991, c 272, pt of §2; am L 1994, c 113, §1]

Cross References

Alien aquatic organisms, see §187A-32(b).



§200-14 - Violation of rules; penalty.

§200-14  Violation of rules; penalty.  (a)  Except as provided in subsection (b), any person who violates any rule adopted by the department under this part or who violates this part, shall be fined not more than $1,000 or less than $50 for each violation, and any vessel, the agents, owner, or crew of which violate the rules of the department or this part, shall be fined not more than $1,000 or less than $50 for each violation; provided that in addition to or as a condition to the suspension of the fines and penalties, the court may deprive the offender of the privilege of operating or mooring any vessel in state waters for a period of not more than thirty days.

(b)  Any person who violates any rule adopted by the department under this part regulating vehicular parking or traffic movement shall have committed a traffic infraction as set forth in chapter 291D, the adjudication of which shall be subject to the provisions contained therein.  A person found to have committed such a traffic infraction shall be fined not more than:

(1)  $100 for a first violation;

(2)  $200 for a second violation; and

(3)  $500 for a third or subsequent violation.

(c)  Notwithstanding the provisions of subsection (a) establishing a fine of not more than $1,000 or less than $50 for each violation, any person who violates any rule adopted by the department relating to unauthorized discharge, dumping, or abandoning, in any state boating facility or state waters, of any petroleum product, hazardous material, or sewage in violation of the state water quality standards established by the department of health, shall be fined not more than $10,000 for each day of violation, and any vessel, the agents, owner, or crew of which violate the rules of the department shall be fined not more than $10,000 for each day of violation. [L 1991, c 272, pt of §2; am L 1994, c 38, §1; am L 1997, c 204, §1; am L 2008, c 101, §4]



§200-14.5 - General administrative penalties.

[§200-14.5]  General administrative penalties.  (a)  Except as otherwise provided by law, the board is authorized to set, charge, and collect administrative fines and to recover administrative fees and costs, including attorney's fees and costs, or bring legal action to recover administrative fines and fees and costs, including attorney's fees and costs, or payment for damages or for the cost to correct damages resulting from a violation of subtitle 8 of title 12 or any rule adopted thereunder.  Each day or instance of violation shall constitute a separate offense.

(b)  For violations involving pollution of the waters of the State, the administrative fine shall be as follows:

(1)  For a first violation or a violation beyond five years of a previous violation, a fine of not more than $10,000;

(2)  For a second violation within five years of a previous violation, by a fine of not more than $15,000; and

(3)  For a third or subsequent violation within five years of the last violation, by a fine of not more than $25,000.

(c)  For all other violations the administrative fine shall be as follows:

(1)  For a first violation or a violation beyond five years of a previous violation, a fine of not more than $5,000;

(2)  For a second violation within five years of a previous violation, by a fine of not more than $10,000; and

(3)  For a third or subsequent violation within five years of the last violation, by a fine of not more than $15,000.

(d)  Any criminal action against a person for any violation of subtitle 8 of title 12 or any rule adopted thereunder shall not preclude the State from pursuing civil legal action to recover administrative fines, fees and costs, or damages against that person.  Any civil legal action to recover administrative fines, fees and costs, or damages for any violation of subtitle 8 of title 12 or any rule adopted thereunder shall not preclude the State from pursuing any appropriate criminal action against that person.  All fines, fees and costs, or damages recovered by the department under this section shall be deposited in the boating special fund. [L 1999, c 41, §1]



§200-15 - Vessels or property taken into legal custody; unauthorized control.

[§200-15]  Vessels or property taken into legal custody; unauthorized control.  No person shall exercise control over a vessel or other property that is under legal custody, seizure, or detention by the department. [L 1991, c 272, pt of §2]



§200-16 - Mooring of unauthorized vessel in state small boat harbors and offshore mooring areas; impoundment and disposal proceedings.

§200-16  Mooring of unauthorized vessel in state small boat harbors and offshore mooring areas; impoundment and disposal proceedings.  (a)  No person shall moor a vessel in a state small boat harbor or offshore mooring area without obtaining a use permit; nor shall a person continue to moor a vessel in any state small boat harbor or offshore mooring area if the use permit authorizing the vessel to moor has expired or otherwise been terminated.  A vessel moored without a use permit or with a use permit that has expired or been terminated is an unauthorized vessel and is subject to this section.

(b)  The department shall cause to be placed upon, or as near to the unauthorized vessel as possible, a notice to remove vessel, which shall indicate that the vessel is in violation of this section, the date and time the notice was posted, and that the vessel must be removed within seventy-two hours from the time the notice was posted.

(c)  An unauthorized vessel may be impounded by the department at the sole cost and risk of the owner of the vessel, if the vessel is not removed after the seventy-two-hour period or if during that period the vessel is removed and remoored in the harbor or mooring or anchorage area or any other state harbor or mooring or anchorage area without a use permit.

(d)  Custody of an unauthorized vessel shall be returned to the person entitled to possession upon payment to the department of all fees and costs due, and fines levied by the department or a court.  In addition, the department, within seventy-two hours of impoundment, shall send by certified mail, return receipt requested, a notice of impoundment to the registered or documented owner or any lien holder or operator of the impounded vessel on record with the department or the United States Coast Guard.  The owner, lien holder, or operator of the impounded vessel shall have ten days after receipt of notice of impoundment of the vessel to request in writing an administrative hearing.  This administrative hearing is solely for the purpose of allowing the owner, lien holder, or operator of an impounded vessel to contest the basis given by the department for the impoundment of the vessel.  The hearing must be held within five working days of the department's receipt of the written request.  The department shall adopt rules pursuant to chapter 91 to implement the requirement for this post-seizure administrative hearing process.

(e)  Any unauthorized vessel impounded under this section, which remains unclaimed for more than thirty days by the registered or documented owner, a lien holder, or operator of record, may be sold by the department at public auction.  If the department is unable to sell the vessel at public auction, or if its appraised value is less than $5,000 as determined by an independent appraiser with at least one year of experience in the sale and purchase of vessels, the department, after giving public notice of intended disposition if that notice was not previously included in a public auction notice, may sell the vessel by negotiation, retain and use the vessel, donate it to any other government agency, or dispose of it as junk. [L 1991, c 272, pt of §2; am L 1994, c 113, §2; am L 2004, c 70, §1]

Case Notes

Impoundment fees set by State not unlawful where no evidence to suggest that charges were arbitrary or unfounded.  91 H. 1, 979 P.2d 586.

Section does not provide statutory mechanism for recouping fees assessed against vessel owner for unauthorized mooring of vessel prior to non-repossessed vessel’s impoundment.  91 H. 1, 979 P.2d 586.



§200-16.5 - Responsibility of vessel owner; evidence of unauthorized mooring.

[§200-16.5]  Responsibility of vessel owner; evidence of unauthorized mooring.  (a)  In any proceeding for violation of any statute or rule relating to the mooring of vessels, evidence of ownership including:

(1)  The state registration number;

(2)  The documented name or number of a vessel; or

(3)  Any other identifying name or number;

affixed to a vessel involved in the violation shall create a presumption that the owner of the vessel was the person who unlawfully moored or placed the vessel at the point where, and during the time when, the violation occurred.

(b)  A vessel owner may present competent evidence that the vessel was sold, transferred, or stolen, or was moored or placed in accordance with prior written permission of the State or due to an emergency berthing condition to rebut the presumption established in subsection (a). [L 1996, c 188, §1]



§200-17 - Designated slip for Coast Guard auxiliary.

[§200-17]  Designated slip for Coast Guard auxiliary.  (a)  The department may designate one boat slip, that is not contiguous to the United States Coast Guard, in each harbor to be dedicated to a Coast Guard auxiliary vessel and designated as an auxiliary operational facility.  The slip shall be occupied by a Coast Guard auxiliary vessel that shall be equipped and operated to answer emergency search and rescue calls.  The Coast Guard shall pay the regular slip rate.

(b)  The department may adopt rules pursuant to chapter 91 in consultation with the United States Coast Guard to implement this section. [L 1995, c 86, §1]



§200-18 - Records of suspensions and revocations of operating privileges to be maintained.

[§200-18]  Records of suspensions and revocations of operating privileges to be maintained.  (a)  The department shall maintain a record of all persons adjudicated of violations under part III of chapter 291E and the period of suspension or revocation of operator privileges ordered by the director under that part.

(b)  The department shall maintain a record of all persons convicted of offenses or violations under part IV of chapter 291E and the period of suspension or revocation of operator privileges ordered by the court under that part. [L 2001, c 157, §2]



§200-19 - Private financing of small boat harbor improvements.

[§200-19]  Private financing of small boat harbor improvements.  (a)  Notwithstanding any law to the contrary, the board may enter into a capital advancement contract with a private party for any public improvement to or construction of a state small boat harbor, if the chairperson determines that a capital advancement contract promotes the best interest of the State by finding that:

(1)  Private development is likely to be less costly than any other type of contract;

(2)  Private development provides needed public improvements on a significantly more timely basis; or

(3)  Public financing for the public improvements is not available on a timely basis.

(b)  A capital advancement contract under subsection (a) may be financed by legislative appropriation to reimburse the private party or by credit against the private party's future rental or tariff payments to the State; provided that the terms of the contract shall ensure that the State benefits financially from the arrangement and that public use of the facility is maintained; provided further that capital advancement contracts under this section shall not be general obligations of the State for which the full faith and credit of the department is pledged and the legislature shall have no obligation to appropriate funds to reimburse a private party to a capital advancement contract.

(c)  A capital advancement contract under subsection (a) shall be subject to the requirements of chapters 103 and 103D and be subject to the approval of the board; provided that all related transactions shall be subject to state audit.

(d)  The board may execute capital advancement contracts pursuant to subsection (a) with a total contract value of $2,000,000 or less without legislative approval.  If the total value of a capital advancement contract pursuant to subsection (a) is greater than $2,000,000 then the board shall obtain legislative approval in the form of the adoption of a concurrent resolution affirming the purpose, project, and contract issuance prior to executing the capital advancement contract.  The total aggregate value of all capital advancement contracts entered into by the board pursuant to this section shall not exceed $5,000,000 in any calendar year.

(e)  For the purposes of this section:

"Capital advancement contract" means an agreement between the board and a private party whereby the private party agrees to furnish capital, labor, or materials for a public improvement to or construction of a state small boat harbor and in return for which the private party may be reimbursed in a manner to be determined by the board.

"Total value" includes any contract extension, project redesign, add-ons, or any other occurrence, act, or material cost that may increase the cost of the contracted project. [L 2001, c 285, §2]



§200-20 - Hawaiian outrigger canoes on state shoreline areas.

[§200-20]  Hawaiian outrigger canoes on state shoreline areas.  Hawaiian outrigger canoe clubs registered with the Hawaiian Canoe Racing Association, Hui Wa‘a Association, its affiliates, or its successor organization may keep their Hawaiian outrigger canoes at no charge on state shoreline areas; provided that:

(1)  The club shall indemnify, hold harmless, and defend the State, its officers, agents, and employees from and against any and all claims arising out of or resulting from activities carried out or undertaken under this section, and shall procure sufficient insurance to provide this indemnification if requested by the department;

(2)  The club shall coordinate the placement of canoes with the applicable state or county authority to appropriately accommodate all beach users; and

(3)  Where required, the club shall secure an annual revocable permit from the applicable state or county agency. [L 2005, c 220, §2]



§200-21 - Declaration of policy.

PART II.  BOATING LAW

[§200-21]  Declaration of policy.  The legislature hereby finds, determines, and declares that this part is necessary to promote and attain:

(1)  The full use and enjoyment of the waters of the State;

(2)  The safety of persons and the protection of property as related to the use of the waters of the State;

(3)  A reasonable uniformity of laws and rules regarding the use of the waters of the State; and

(4)  Conformity with, and implementation of, federal laws and requirements. [L 1991, c 272, pt of §2]



§200-22 - Purpose.

[§200-22]  Purpose.  The purpose of this part is to authorize the chairperson to adopt rules for the regulation of vessels and their use in the waters of the State, which, together with the provisions of this part, shall conform with and supplement federal laws and requirements to fully implement the declared policy of section 200-21. [L 1991, c 272, pt of §2]



§200-23 - Definitions.

§200-23  Definitions.  As used in this part unless the context otherwise requires:

"Boat dealer" means a person engaged wholly or partly, for gain or compensation, in the business of selling vessels or offering vessels for sale, buying or taking in vessels for the purpose of resale, or exchanging vessels.

"Boating accident" means any occurrence involving a vessel or its equipment that results in:

(1)  The death of a person;

(2)  The loss of consciousness by any person, the receipt of medical treatment by any person, or the incapacity of any person for more than twenty-four hours;

(3)  Damage to the vessel and other property totaling more than $200; or

(4)  The disappearance of a person from the vessel under circumstances that indicate possible death or injury.

"Boat livery" means the business of holding out vessels for rent, lease, or charter.

"Boat manufacturer" means a person engaged in:

(1)  The manufacture, construction, or assembly of boats or associated equipment;

(2)  The manufacture or construction of components for boats and associated equipment to be sold for subsequent assembly; or

(3)  The importation into the United States for sale of boats, associated equipment, or components thereof.

"Certificate" means certificate of number for an undocumented vessel.

"C.F.R." means the Code of Federal Regulations.

"Coast Guard" means the Coast Guard of the United States, or its successor agency.

"Commercial high speed boating" means the use of an open power boat to provide high speed rides to passengers who pay compensation for the rides.  "Commercial high speed boating" does not include:

(1)  The use of an open ocean racing boat during an official racing competition; or

(2)  The use of an open ocean racing boat while practicing for racing competition; provided that no passenger pays compensation for riding the boat during the practice.

"Federal laws and requirements" means all statutes, rules, and other laws of the United States, which may apply to any and all subject matter of this part, and of the rules adopted pursuant to this part.

"Length" means the measurement of a vessel from end to end over the deck.

"Open ocean racing boat" means a motorized vessel which:

(1)  Is designed, modified, or restored for the primary purpose of high speed boat racing; and

(2)  Has the capacity to carry not more than the operator and five passengers.

"Operate" means to navigate or otherwise use a vessel on or in the waters of the State.

"Operator" means a person who operates, or who has charge of the navigation or use of, a vessel.

"Parasailing" means the activity in which an individual is transported or carried aloft by a parachute, sail, or other material attached to a towline which is towed by a vessel.

"Person" means an individual, partnership, firm, corporation, association, or other legal entity.

"Recreational vessel" means any vessel that is being used for pleasure.

"State" means the State of Hawaii.

"Thrill craft" means any motorized vessel that falls into the category of personal watercraft, and which:

(1)  Is generally less than thirteen feet in length as manufactured;

(2)  Is generally capable of exceeding a speed of twenty miles per hour;

(3)  Can be operated by a single operator, but may have the capacity to carry passengers while in operation; or

(4)  Is designed to provide similar operating performance as a personal watercraft through a combination of small size, power plant, and hull design.

The term includes, but is not limited to, a jet ski, waverunner, wet bike, surf jet, miniature speed boat, hovercraft, and every description of vessel which uses an internal combustion engine powering a water jet pump as its primary source of motive propulsion, and is designed to be operated by a person or persons sitting, standing, or kneeling on, or being towed behind the vessel.

"Underway" means that a vessel is not at anchor, or made fast to the shore, or aground.

"Undocumented vessel" means any vessel which does not have and is not required to have a valid marine document as a vessel of the United States.

"Vessel" means all description of watercraft, used or capable of being used as a means of transportation on or in the water, except a seaplane.

"Water sledding" means the activity in which an individual is transported or carried over the surface of the water on an apparatus that is more than twelve inches wide and is attached to a towline which is towed by a vessel.  If the apparatus is round with a hollow center, the width shall be measured as a straight line:

(1)  Starting from a point on the outer edge of the apparatus;

(2)  Bisecting the hollow center; and

(3)  Ending at the farthest point on the opposite outer edge.

"Waters of the State" means any waters within the jurisdiction of the State, the marginal seas adjacent to the State, and the high seas when navigated as part of a journey or ride to or from the shores of the State. [L 1991, c 272, pt of §2; am L 1992, c 172, §1; am L 1995, c 140, §1 and c 165, §§2, 3]



§200-24 - Rules.

[§200-24]  Rules.  The department shall adopt rules pursuant to chapter 91 to implement the policy and purpose of this part, and to classify vessels into appropriate categories and classes.

The department shall adopt rules pursuant to chapter 91 with respect to the following:

(1)  The registration and numbering of vessels;

(2)  The operation, use, and equipment of vessels on or in the waters of the State;

(3)  The conduct of persons involved in boating accidents and in the reporting of accidents and other casualties and losses to the department; and

(4)  The designation of areas of the waters of the State and time periods during which thrill craft may be operated, and waters on or above which, and time periods during which, persons may engage in parasailing, commercial high speed boating, and water sledding; provided that in designating the areas, the department shall use the official recommendation of the National Marine Fisheries Service with regard to the protection of protected marine life and habitats in adopting rules to implement this section, except as otherwise provided by law. [L 1991, c 272, pt of §2]



§200-25 - Fines and penalties.

§200-25  Fines and penalties.  Any person violating this part, or any rule adopted pursuant to this part, shall be fined not less than $50 and not more than $1,000 or sentenced to a term of imprisonment of not more than thirty days, or both, for each violation; provided that in addition to, or as a condition to the suspension of, the fines and penalties, the court may deprive the offender of the privilege of operating any vessel, including but not limited to any thrill craft or vessel engaged in parasailing or water sledding, in the waters of the State for a period of not more than thirty days. [L 1991, c 272, pt of §2; am L 1997, c 204, §2]



§200-26 - Arrest or citation.

[§200-26]  Arrest or citation.  (a)  Except when required by state law to take immediately before a district judge a person arrested for a violation of any provision of this part, including any rule adopted pursuant to this part, any person authorized to enforce this part, hereinafter referred to as an enforcement officer, upon arresting a person for violation of any provision of this part, including any rule adopted pursuant to this part, in the discretion of the enforcement officer, shall either:

(1)  Issue to the purported violator a summons or citation, printed in the form described, warning the purported violator to appear and answer to the charge against the purported violator at a certain place and at a time within seven days after such arrest; or

(2)  Take the purported violator without unnecessary delay before a district judge.

(b)  The summons or citation shall be printed in a form comparable to the form of other summonses and citations used for arresting offenders and shall be designed to provide for inclusion of all necessary information.  The form and content of such summons or citation shall be adopted or prescribed by the district courts.

The original of the summons or citation shall be given to the purported violator and the other copy or copies distributed in the manner prescribed by the district courts; provided that the district courts may prescribe alternative methods of distribution for the original and any other copies.

Summonses and citations shall be consecutively numbered and the carbon copy or copies of each shall bear the same number.

(c)  Any person who fails to appear at the place and within the time specified in the summons or citation issued to the person by the enforcement officer, upon the person's arrest for violation of any provision of this part, including any rule adopted pursuant to this part, shall be guilty of a misdemeanor.

In the event any person fails to comply with a summons or citation issued to that person, or if any person fails or refuses to deposit bail as required, the enforcement officer shall cause a complaint to be entered against that person and secure the issuance of a warrant for the person's arrest.

(d)  When a complaint is made to any prosecuting officer of the violation of any provision of this part, including any rule adopted thereunder, the enforcement officer who issued the summons or citation shall subscribe to it under oath administered by another official of the department whose name has been submitted to the prosecuting officer and who has been designated by the chairperson to administer the same. [L 1991, c 272, pt of §2]



§200-27 - Police reports.

[§200-27]  Police reports.  For the purpose of enforcement, it shall be incumbent upon the director of public safety and the police chief of each county to transmit to the department a copy of every investigation report submitted by the director of public safety and the police chief's subordinate officers which relate to boating accidents or the theft, loss, or recovery of vessels required to be registered and numbered pursuant to section 200-31. [L 1991, c 272, pt of §2]



§200-28 - Duty of operator involved in, and at the scene of, a boating accident; limitations on liability.

[§200-28]  Duty of operator involved in, and at the scene of, a boating accident; limitations on liability.  (a)  An operator involved in a boating accident, if and so far as the operator can do so without serious danger to the operator's own vessel, or person aboard, shall render such assistance as may be practicable and necessary to other persons and any property in order to save them from danger caused by the accident.  The operator shall also make every reasonable effort to identify oneself by giving the operator's name and address and the identification of the vessel the operator was operating to:

(1)  All persons injured;

(2)  All owners of properties damaged; and

(3)  All operators of other vessels involved in the accident.

It shall further be the operator's duty to reasonably cooperate with all duly authorized personnel of governmental agencies investigating the accident.

(b)  Any person who renders assistance in compliance with subsection (a) and any person who in good faith without remuneration or expectation of remuneration renders assistance at the scene of a vessel collision, accident, or other casualty without objection of any person assisted, shall not be liable for any civil damages resulting from the person's acts or omissions in providing or arranging towage, medical treatment, or other assistance, except for damages as may result from the person's gross negligence or wanton acts or omissions. [L 1991, c 272, pt of §2]



§200-29 - Accident reports by operators; confidential nature.

[§200-29]  Accident reports by operators; confidential nature.  The operator of:

(1)  Any vessel involved in a boating accident in the waters of the State; and

(2)  Any vessel required to be registered, or registered, with the department and involved in a boating accident in any waters,

shall file a written report with the department truthfully setting forth all relevant information required by the department; provided that the report need not be filed with the department where the operator is required by federal laws and requirements to report the accident to the Coast Guard.

The department shall transmit information of all boating accidents to the Coast Guard as may be requested by the agency for compilation, analysis, and publication of statistics.

The accident reports required by this section shall be used only to enable the department and the Coast Guard to make findings with respect to the causes of accidents and recommendations for their prevention, and to compile information for use in making statistical reports; except that the accident reports may also be used in the prosecution of the filing of false accident reports. [L 1991, c 272, pt of §2]



§200-30 - Reciprocal agreements and courtesy.

[§200-30]  Reciprocal agreements and courtesy.  The department may enter into, amend, revise, suspend, or revoke reciprocal agreements or arrangements with appropriate and duly authorized agencies of other jurisdictions whereby vessels properly numbered and equipped under the laws and regulations of this State are granted the same or substantially similar privileges, exemptions, and benefits enjoyed by vessels properly registered and equipped in such other jurisdictions in exchange for substantially similar privileges, exemptions, and benefits granted to properly registered and equipped vessels from other jurisdictions by the State.  The department by appropriate rules may define the extent and nature of privileges, exemptions, and benefits which may be extended, as a matter of courtesy, to vessels properly numbered and equipped in other jurisdictions not covered by reciprocal agreements or arrangements.

Notwithstanding the preceding language of this section, the department shall recognize the validity of a number awarded to any vessel by:

(1)  Another state under a numbering system approved by the Coast Guard under appropriate federal laws and requirements; or

(2)  By the Coast Guard, for a period of at least sixty days. [L 1991, c 272, pt of §2]



§200-31 - Vessels required to be registered and numbered.

[§200-31]  Vessels required to be registered and numbered.  Every undocumented vessel shall be registered and numbered before its use or operation on or in the waters of the State on an annual basis in accordance with the rules of the department except:

(1)  Foreign vessels temporarily using the waters of this State;

(2)  Public vessels of the United States;

(3)  Ships' life boats; and

(4)  Other vessels exempted by the department, if federal laws and requirements permit the department to exempt the vessels. [L 1991, c 272, pt of §2]



§200-32 - Fees and charges.

[§200-32]  Fees and charges.  (a)  Except for vessels for which fees and charges are provided in subsection (b), the department shall assess and collect from the owner of each vessel required to be registered and numbered by section 200-31, the following fees and charges:

(1)  Initial annual registration fee.  For the issuance of an original certificate:

(A)  For each vessel less than twenty feet in length, $13;

(B)  For each vessel twenty feet or more in length, $25; and

(C)  For each amphibious vehicle licensed as a motor vehicle, $15;

(2)  Annual certificate renewal fee.  For the annual renewal of a certificate:

(A)  For each vessel less than twenty feet in length, $10;

(B)  For each vessel twenty feet or more in length, $15; and

(C)  For each amphibious vehicle licensed as a motor vehicle, $10;

(3)  Reregistration fee.  For the reregistration of a vessel, after a certificate has been canceled or voided, the appropriate amount provided in paragraph (1);

(4)  Transfer fee.  For the transfer of a certificate, $5;

(5)  Certificate and registration sticker replacement fee.  For the issuance of a replacement certificate or a replacement set of vessel registration stickers, $5;

(6)  Certificate modification fee.  For modifying a certificate, $5;

(7)  Penalty charges for late registration, etc.  For each month or fraction thereof that a registration, renewal, reregistration, or transfer is delinquent, one-tenth of the appropriate fee shall be added to the normal fee, and the department may take such other enforcement action it deems appropriate; and

(8)  Exemptions.  The department may reasonably establish, by rules, exemptions from the fees required by this section.

(b)  For vessels owned by or operated under the custody or control of a boat manufacturer or boat dealer, the manufacturer or dealer shall pay, in lieu of the fees and charges provided for in subsection (a):

(1)  Boat manufacturer and boat dealer annual certificate fee.  For each certificate, a fee of $20;

(2)  Annual certificate renewal fee.  For the annual renewal of a certificate, a fee of $15;

(3)  Certificate reissuance.  For the reissuance of a certificate after a certificate has been canceled or voided, a fee of $20; and

(4)  Certificate and registration sticker replacement fee.  For the replacement of a certificate or registration sticker, a fee of $5. [L 1991, c 272, pt of §2]



§200-33 - Future fee and charge increases or decreases.

[§200-33]  Future fee and charge increases or decreases.  Notwithstanding section 200-32, all future fee and charge increases or decreases for vessels required to be registered and numbered pursuant to section 200-31 or for vessels owned by or operated under the custody of a boat manufacturer or boat dealer shall be established by rules adopted by the department pursuant to chapter 91.  Fees and charges established pursuant to this section shall supersede the fees and charges set forth in section 200-32. [L 1991, c 272, pt of §2]



§200-34 - Disposition of revenues.

§200-34  Disposition of revenues.  All fees and penalties collected pursuant to sections 200-10, 200-14, 200-14.5, 200-25, and 200-32, and all fees and penalties established by rules adopted pursuant to sections 200-4 and 200-24, shall be deposited in the boating special fund. [L 1991, c 272, pt of §2; am L 2005, c 126, §2]



§200-35 - Uniformity.

[§200-35]  Uniformity.  This part shall be interpreted and construed in the manner best able to effectuate the general purposes of attaining uniformity in the laws of the State, and with the laws of other states and the United States. [L 1991, c 272, pt of §2]



§200-36 - Preemption of local law and special rules.

[§200-36]  Preemption of local law and special rules.  If any ordinance or rule of any county of the State conflicts or is inconsistent with this part or with the rules adopted pursuant thereto, the ordinance or rule shall be void.

Any county of the State, at any time, may make formal request to the chairperson for the department to adopt special rules with reference to the operation and use of vessels on any waters within its jurisdiction.  The request shall set forth the reasons which make these special rules necessary or appropriate.

The department may make special rules with reference to the operation and use of vessels on any waters of the State as may be reasonably necessary to implement the declared policy of section 200-21. [L 1991, c 272, pt of §2]



§200-37 - Operation of thrill craft; parasailing; water sledding; commercial high speed boating.

§200-37  Operation of thrill craft; parasailing; water sledding; commercial high speed boating.  (a)  No person shall operate a thrill craft unless the person is fifteen years of age or older.

(b)  The department shall adopt rules to designate areas where, and time periods during which, thrill craft may be operated and parasailing, water sledding, and commercial high speed boating may be engaged in.

(c)  [Subsection effective until June 30, 2014.  For subsection effective July 1, 2014, see below.]  No person shall operate a thrill craft in the waters of the State, except:

(1)  In areas and during time periods designated by the department;

(2)  Through areas designated by the department to serve as avenues for the ingress and egress of thrill craft between the areas designated under paragraph (1) and the shore;

(3)  Authorized government personnel conducting operations approved by the department; or

(4)  Authorized film production permit holders conducting operations approved by the department.

(c)  [Subsection effective July 1, 2014.  For subsection effective until June 30, 2014, see above.]  No person shall operate a thrill craft in the waters of the State, except:

(1)  In areas and during time periods designated by the department;

(2)  Through areas designated by the department to serve as avenues for the ingress and egress of thrill craft between the areas designated under paragraph (1) and the shore; or

(3)  Authorized government personnel conducting operations approved by the department.

(d)  No person shall:

(1)  Engage in parasailing; or

(2)  Operate a motorized vessel towing a person engaged in parasailing;

on or above the waters of the State, except on or above areas and during time periods designated by the department.

(e)  No person shall:

(1)  Engage in water sledding; or

(2)  Operate a motorized vessel towing a person engaged in water sledding;

in the waters of the State, except in areas and during time periods designated by the department.

(f)  No person shall engage in commercial high speed boating or operate an open power boat capable of exceeding forty miles per hour for commercial high speed boating purposes in the waters of the State, except:

(1)  In areas, along routes, and during time periods designated by the department; and

(2)  In accordance with a permit issued by the department.

(g)  During all weekends and state and federal holidays, no commercial operator shall operate a thrill craft, or engage in parasailing, water sledding, or commercial high speed boating, or operate a motor vessel towing a person engaged in water sledding or parasailing in Maunalua Bay on Oahu as provided for in section 200-38.

(h)  On Sundays, all commercial ocean recreation activities, including those listed in this section, shall be prohibited on Oahu in Maunalua Bay as provided for in section 200-38.

(i)  Between December 15 and May 15 of each year, no person shall operate a thrill craft, or engage in parasailing, water sledding, or commercial high speed boating, or operate a motor vessel towing a person engaged in water sledding or parasailing on the west and south shore of Maui as provided in section 200-38.

(j)  All commercial use and operator permits issued by the department for commercial thrill craft, and parasailing activities shall be fully transferable upon the payment of a business transfer fee in an amount determined by the department, which shall be no greater than six per cent of the transfer price; provided that no more than one transfer every two years shall be authorized with respect to any given permit, except transfers between family members for the purpose of business reorganization.

(k)  The department may immediately revoke a commercial use permit without a hearing for any activity that endangers or may endanger the health or safety of passengers or the public, and may suspend or revoke a commercial use permit for violation of any rules of the department if, after seventy-two hours notice by the department of the violation, the permit holder fails to cure the violation; provided that the permit holder shall have ten days from receipt of the notice of suspension or revocation to request in writing an administrative hearing.  The administrative hearing is solely for the purpose of allowing the permit holder to contest the basis for the suspension or revocation of the permit.  The hearing shall be held within five working days of the department's receipt of the written request.  The chairperson shall adopt rules pursuant to chapter 91 to implement the procedures governing the administrative hearing process.  Within ten days after the conclusion of the hearing, the department shall either:

(1)  Lift the suspension;

(2)  Suspend the permit for a period of not longer than one year; or

(3)  Revoke the permit.

(l)  All new commercial use and operator permits issued by the department for commercial thrill craft, and parasailing activities after June 18, 1996 shall be issued at public auction.

(m)  Each commercial use and operator permit issued by the department for commercial thrill craft, and parasailing activities shall be valid for five years from the date of issuance and shall be renewed by the department for additional five-year periods, not to exceed a maximum of twenty years; provided that the permit holder shall have met the following conditions:

(1)  The permit holder shall be in compliance with all applicable rules of the department;

(2)  The permit holder shall have timely filed and paid all applicable state taxes during the year; and

(3)  The permit holder shall have a good safety record regarding the operation of a commercial thrill craft, or parasailing activity.

(n)  Upon expiration of the twenty-year period, the permit may be offered for public auction as provided in this chapter; provided that the previous permit holder shall be offered the right of first refusal in accordance with departmental rules; and provided further that the permit holder shall agree to match the highest bid offered at the public auction.

(o)  All commercial use and operator permits issued by the department for commercial thrill craft, and parasailing activities shall be subject to an annual review by the department which shall include but not be limited to:

(1)  The permit holder's compliance with applicable rules of the department;

(2)  The permit holder's timely filing and payment of all applicable state taxes during the year; and

(3)  The permit holder's safety record regarding the operation of a commercial thrill craft, or parasailing activity.

(p)  The department shall adopt rules to encourage water safety education and programs with respect to thrill craft, or parasailing activities. [L 1991, c 272, pt of §2; am L 1993, c 317, §3(2); am L 1995, c 140, §2; am L 1996, c 258, §1; am L 1998, c 129, §1; am L 2009, c 89, §§1, 2]

Note

L 1996, c 258, §§3 and 4 as amended by L 1998, c 4, §4 provides:

"SECTION 3.  This Act [amending section 200-37] shall not apply to existing permits issued by the department of land and natural resources pursuant to section 200-39, Hawaii Revised Statutes.

SECTION 4.  This Act [amending section 200-37] shall take effect upon its approval [June 18, 1996]; provided that the term of each commercial use and operator permit validly issued as of the effective date of this Act [June 18, 1996] shall be extended by the department to conform with this Act if the permit holder:

(1) Is in compliance with applicable rules of the department;

(2) Has timely filed and paid all applicable state taxes during the year; and

(3) Has a good safety record regarding the operation of a commercial thrill craft or parasailing activity;

provided further that no permit validly issued as of the effective date shall be put up for public auction by operation of this Act until the end of the extended term of the permit."

Implementation of L 2009, c 89, §1 amendment; reports to legislature through 2014.  L 2009, c 89, §3.

Revision Note

"June 18, 1996" substituted for "the effective date of this Act" in subsection (l).

Case Notes

Appellants' right to operate vessels under federal maritime coasting licenses did not preempt Hawaii law prohibiting parasailing off the coast of Maui during limited portions of the year to protect mating humpback whales; among other things, because the parasailing ban furthers the legitimate governmental purpose of protecting humpback whales, the statute is reasonable.  508 F.3d 1189.

Defendants' motion for summary judgment granted, where, inter alia, plaintiffs argued that subsection (i) impermissibly restricted the coastwise trade of plaintiff's vessels in contravention of plaintiff's federal licenses.  380 F. Supp. 2d 1160.

Subsection (i) and all rules and regulations derived from the statute are not preempted by the Marine Mammal Protection Act.  380 F. Supp. 2d 1166.



§200-37.5 - Emergency communication devices.

[§200-37.5]  Emergency communication devices.  (a)  It shall be unlawful to operate in the waters of the State beyond one mile of shore, any:

(1)  Vessel required to be registered by the State or documented by the United States Coast Guard; or

(2)  Manual or sail-propelled vessel not required to be registered by the State or documented by the United States Coast Guard,

unless the vessel is equipped with a properly functioning fixed mount or handheld marine VHF-FM radio (156-162 MHz band) or emergency position indicating radio beacon.

Canoes, thrill craft, surfboards, and paddleboards shall be exempt from this section.  Kayaks and training sailboats shall be exempt from this section when accompanied by at least one vessel that complies with this section.

(b)  Notwithstanding the provisions of section 200-25, any person who violates this section shall be fined not more than $100 for each separate offense.  Each day of each violation constitutes a separate offense.  Any action taken to impose or collect the fine provided by this section shall be considered a civil action.

(c)  As used in this section, an "emergency position indicating radio beacon" is an electronic device that, when activated, transmits a distress call on a designated emergency frequency to a radio or satellite receiver and is used by rescue personnel to locate the position of the signal.  Emergency position indicating radio beacons shall be approved by the Federal Communications Commission and COSPAS-SARSAT, an international search and rescue organization.  The 406 MHz class of emergency position indicating radio beacons shall be registered with the National Oceanic and Atmospheric Administration.  The applicable United States Coast Guard regulations relating to emergency position indicating radio beacons shall prevail for commercial vessels. [L 2003, c 54, §2]



§200-38 - Ocean recreation management areas.

§200-38  Ocean recreation management areas.  (a)  Notwithstanding any other law to the contrary, no commercial operator shall operate a thrill craft, engage in parasailing, water sledding, or commercial high speed boating, operate a motorized vessel towing a person engaged in parasailing, or operate a motor vessel towing a person engaged in water sledding during all weekends and state and federal holidays on Oahu in Maunalua Bay from Kawaihoa (Portlock) Point to Wailupe Peninsula and commercial zones a, b, and c.

(b)  Notwithstanding any other law to the contrary, all commercial ocean recreation activities shall be prohibited on all Sundays on Oahu in Maunalua Bay.

(c)  Notwithstanding any other law to the contrary, no person shall operate a thrill craft, engage in parasailing, operate a motorized vessel towing a person engaged in parasailing, engage in commercial water sledding or commercial high speed boating, or operate a commercial motor vessel towing a person engaged in water sledding between December 15 and May 15 of each year in the waters of west and south Maui from Pu`u Ola`i to Hawea Point.

(d)  The department may adopt rules pursuant to chapter 91 to further implement this section. [L 1991, c 272, pt of §2; am L 1993, c 317, §§3(3), 7; am L 1998, c 4, §3]

Note

Repeal of 1993 amendment to subsections (a) and (b) on July 1, 1998 by L 1993, c 317, §7 deleted by L 1998, c 4, §3.



§200-39 - Kaneohe Bay ocean use activities; permits; restrictions.

§200-39  Kaneohe Bay ocean use activities; permits; restrictions.  (a)  For the purposes of this section, "ocean use activities" means commercial operation of thrill craft, high speed boating, parasailing, water sledding, sailing and snorkeling tours, glassbottom boat tours, or any other similar commercial ocean recreation activity for hire.

(b)  Any other provision of this chapter to the contrary notwithstanding, no person shall operate thrill craft, parasailing, water sledding, or commercial high speed boating unless the person meets the requirements of section 200-37 and all rules adopted by the department that regulate or restrict these activities.

(c)  Permits issued by the department for the commercial operation of ocean use activities in Kaneohe Bay shall be limited to the number and locations, by permit type and vessel and passenger capacity, provided in the Kaneohe Bay master plan developed pursuant to Act 208, Session Laws of Hawaii 1990, until applicable rules consistent with the master plan are adopted by the department; provided that the passenger capacity for snorkeling tours and glassbottom boat tours shall be set through rules adopted pursuant to chapter 91.  No thrill craft permit may be transferred after June 21, 1998; provided that transfers of permits may be made at any time between family members.

(d)  On Sundays and federal holidays, all commercial ocean use activities shall be prohibited.

(e)  All rules adopted by the department with regard to Kaneohe Bay shall be drafted in consultation with the Kaneohe Bay regional council.  For those provisions of the Kaneohe Bay master plan previously adopted by the legislature, the rules adopted by the department shall be in accordance with those provisions.  Notwithstanding subsection (c) to the contrary, if the department determines for safety or environmental protection reasons that a permitted use should be relocated, the department may relocate the permitted use and the department shall have discretion to permit vessel substitution with a similar length vessel; provided that the increase is not greater than ten per cent of the current vessel length.

For those provisions of the Kaneohe Bay master plan developed pursuant to Act 208, Session Laws of Hawaii 1990, not previously adopted by the legislature, the master plan shall be used as the recommended guideline in the adoption and implementation of rules with regard to the regulation of all activities in Kaneohe Bay. [L 1993, c 317, §3(1); am L 1998, c 4, §2 and c 129, §2; am L 2000, c 110, §1]

Note

L 1998, c 129, §6 as amended by L 2000, c 110, §2 provides:

"SECTION 6.  Notwithstanding any law to the contrary, the department of land and natural resources shall not implement any provision relating to the locations of the commercial operation of ocean use activities in Kaneohe Bay recommended in the Kaneohe Bay master plan developed pursuant to Act 208, Session Laws of Hawaii 1990, until the department adopts rules relating to these activities pursuant to chapter 91, Hawaii Revised Statutes, and in accordance with section 200-39(e), Hawaii Revised Statutes."



§200-41 - Disposition by chairperson of certain abandoned vessels.

PART III.  ABANDONED VESSELS ON PUBLIC AND

PRIVATE PROPERTY GENERALLY

[§200-41]  Disposition by chairperson of certain abandoned vessels.  Any vessel which:

(1)  Has been left unattended for a continuous period of more than thirty days; and

(2)  Is within the waters of the State or on public property, or is on private property without authorization of the owner or occupant of the property,

may be caused by the chairperson to be taken into custody and disposed of pursuant to this part. [L 1991, c 272, pt of §2]



§200-42 - Notice to owner.

§200-42  Notice to owner.  Upon taking custody of any vessel, a written notice shall immediately be posted on the vessel and a duplicate original sent by registered or certified mail, with a return receipt requested, to the owner registered with the department or documented by the United States Coast Guard or any lien holder or operator of the vessel on record with the department or the United States Coast Guard at their respective last known address on record with the department or the United States Coast Guard.  The notice shall contain a brief description of the vessel, the location of custody, and the intended disposition of the vessel if not repossessed within twenty days after the mailing of the notice.  Such owner, lien holder, or operator, of the vessel shall have ten days after receipt of the mailed notice to request in writing an administrative hearing.  This administrative hearing is solely for the purpose of allowing the owner, lien holder, or operator of an impounded vessel to contest the basis given by the department for the impoundment of the vessel.  The hearing must be held within five working days of the department's receipt of the written request. [L 1991, c 272, pt of §2; am L 2004, c 70, §2]



§200-43 - Public auction.

§200-43  Public auction.  If the vessel is not repossessed within twenty days after the mailing of the notice, the vessel shall be disposed of by public auction, through oral tenders, or by sealed bids, after public notice has been given at least once; provided that the public auction shall not be held less than five days after the notice is given.  Where no bid is received, the vessel may be sold by negotiation, disposed of as junk, or donated to any governmental agency. [L 1991, c 272, pt of §2; am L 1998, c 2, §54]



§200-44 - Possession by interested party.

§200-44  Possession by interested party.  Any person having an interest in the vessel may take possession of the vessel prior to the date of public auction upon payment to the department of all use fees, towing, handling and storage charges, appraisal and advertising expenses, and any other expenses incurred by the department in connection with the vessel.  If the person taking possession of the vessel is not the registered or documented owner, the person, prior to taking possession of the vessel, shall pay the foregoing expenses and post security satisfactory to the department which shall not exceed the value of the vessel.  The security, if not forfeited, shall be returned to the person posting it within two years after receipt. [L 1991, c 272, pt of §2; am L 2004, c 70, §3]

Case Notes

State had no statutory basis upon which to charge fees for the impoundment and disposal of vessel under §200-49 or this section where vessel had not been repossessed and State had engaged in the negotiated sale of the vessel for a purchase price of $0.00.  91 H. 1, 979 P.2d 586.



§200-45 - When public auction not required.

§200-45  When public auction not required.  Public auction shall not be required when the appraised value of any vessel is less than $5,000, as determined by an independent appraiser who has at least one year of experience in the sale or purchase of vessels.  Upon that determination, after public notice of intended disposition has been given at least once, the department may sell the vessel by negotiation, dispose of it as junk, or donate the vessel to any governmental agency. [L 1991, c 272, pt of §2; am L 2004, c 70, §4]



§200-46 - Effect of sale.

[§200-46]  Effect of sale.  The transfer of interest by sale hereunder shall be evidenced by a bill of sale from the department, shall be considered a transfer by operation of law, and shall be governed by provisions applicable thereto. [L 1991, c 272, pt of §2]



§200-47 - Disposition of proceeds.

§200-47  Disposition of proceeds.  The department shall deposit that portion of the proceeds of the sale of a vessel that represents the mooring or other fees and charges due the department, the expenses of the auction, and any other expense incurred by the department in taking into custody and disposing of an abandoned vessel, derelict vessel, or vessel impounded under section 200-16, into the boating special fund from which the expenses incurred in connection with the vessel were paid.  The balance, if any, shall be deposited into the general fund of the State.  The owner may recover any balance of the proceeds from the State only if the owner files a claim therefor with the department of budget and finance within one year after the execution of the bill of sale.  If no claim is made within the year allowed, the money shall become a state realization.  A lien holder shall receive priority in payment from the balance of the proceeds to the extent of the lien holder's lien on the vessel.  If the proceeds of the sale are insufficient to cover the mooring and other fees and charges, the expenses of the auction and the other expenses incurred by the department in taking into custody and disposing of the vessel, the department may bring an action for the deficiency in a court of appropriate jurisdiction against the registered or documented owner or any person who had an interest in the vessel when custody was taken by the department. [L 1991, c 272, pt of §2; am L 2004, c 70, §5]



§200-47.5 - Vessel aground on state property.

§200-47.5  Vessel aground on state property.  (a)  All vessels grounded on state submerged lands, shorelines, or coral reefs shall be removed immediately by the owner or operator at the owner's or operator's expense.  Vessels grounded on a sand beach, sandbar, or mudflat and not in imminent danger of breaking up shall be removed within seventy-two hours, unless otherwise agreed to by the department.  Damage to state or private property caused by a grounded vessel shall be the sole responsibility of the vessel's owner or operator.

(b)  Solely for the purposes of removal and with no liability to the department, the department may assume control of any vessel that:

(1)  Is grounded on a coral reef or in imminent danger of breaking up; and

(2)  Cannot be immediately removed by the owner within seventy-two hours in a manner that is reasonably safe, as determined by the department.

Once the department assumes control over the vessel, the vessel shall be removed by conventional salvage methods to minimize damage to the natural resources and not become a hazard to navigation.  All costs and expenses of removing the vessel and damage to state or private property shall be the sole responsibility of the vessel's owner or operator.  This section shall apply whether the vessel is attended or deemed derelict under section 200-48.

(c)  The department may take legal action to collect any costs or expenses incurred by the department for any removal under this section.  All moneys collected shall be deposited in the boating special fund.

(d)  Any person who renders assistance to the department when it acts pursuant to subsection (b) and any person who, in good faith and without remuneration or expectation of remuneration, renders assistance at the scene of a vessel grounded on a coral reef or in imminent danger of breaking up shall not be liable for any civil damages resulting from the person's acts or omissions in providing or arranging towage or other assistance, except for damages caused by the person's gross negligence or wanton acts or omissions. [L 2006, c 134, §1; am L 2008, c 96, §1]



§200-48 - Derelict vessel.

[§200-48]  Derelict vessel.  A vessel which has been left unattended for a continuous period of more than twenty-four hours is a derelict if:

(1)  The vessel is sunk or in immediate danger of sinking, is obstructing a waterway, or is endangering life or property; or

(2)  The vessel has been moored or otherwise left in the waters of the State or on public property contrary to law, or rules having the force and effect of law, or the vessel has been left on private property without authorization of the owner or occupant of the property and if:

(A)  The vessel's registration certificate or marine document has expired and the registered owner no longer resided at the address listed in the vessel registration or marine document records of the department or the United States Coast Guard;

(B)  The last registered owner of record disclaims ownership and the current owner's name or address cannot be determined;

(C)  The vessel identification numbers and other means of identification have been removed so as to hinder or nullify efforts to locate or identify the owner; or

(D)  The vessel registration records of the department and the marine document records of the United States Coast Guard contain no record that the vessel has ever been registered or documented and the owner's name or address cannot be determined. [L 1991, c 272, pt of §2]



§200-49 - Disposition of derelict vessel.

§200-49  Disposition of derelict vessel.  (a)  The chairperson may cause a derelict vessel to be immediately taken into custody.  Upon taking custody of a derelict vessel, the department, as soon as reasonably possible shall:

(1)  Give public notice of intended disposition and procedure for requesting an administrative hearing;

(2)  When possible, post a notice of intended disposition and procedure for requesting an administrative hearing on the vessel; and

(3)  Serve a duplicate original of the notice of intended disposition and procedure for requesting an administrative hearing by certified mail, return receipt requested on:

(A)  The registered or documented owner of the vessel, if known, at the owner's last known address on record with the department or the United States Coast Guard;

(B)  All lien holders who have properly filed a financing statement, referencing the name of the registered or documented owner, in the bureau of conveyances or who are shown on the records of the department or the United States Coast Guard; and

(C)  Any operator of the vessel on record with the department or the United States Coast Guard.

(b)  The owner, lien holder, or operator of the vessel shall have ten days after the date of the public notice or receipt of the mailed notice, whichever occurs later, to request in writing an administrative hearing.  This administrative hearing is solely for the purpose of allowing the owner, lien holder, or operator of an impounded vessel to contest the basis given by the department for the impoundment of the vessel.  The hearing must be held within five working days of the department's receipt of the written request.

(c)  If the vessel is not repossessed within twenty days after the date of the public notice or mailing of the notice, whichever occurs later, the vessel may be disposed of by negotiated sale except that, when two or more purchasers indicate an interest in purchasing the vessel, the vessel will be sold at public auction to the highest bidder, unless the vessel is exempt from public auction under section 200-45.  If no purchaser expresses a desire to purchase the vessel, the vessel may be destroyed or donated to any governmental agency. [L 1991, c 272, pt of §2; am L 1998, c 2, §55; am L 2004, c 70, §6]

Case Notes

A vessel and its accompanying mooring and live-aboard permits are constitutionally protected "property", of which an individual may not be deprived without notice and an opportunity to be heard.  91 H. 1, 979 P.2d 586.

State had no statutory basis upon which to charge fees for the impoundment and disposal of vessel under §200-44 or this section where vessel had not been repossessed and State had engaged in the negotiated sale of the vessel for a purchase price of $0.00.  91 H. 1, 979 P.2d 586.

Where an owner's right to a hearing subsequent to impoundment of a derelict vessel was not clearly established under §200-48, this section, or other law at the time of state boating officers' actions, it was not unreasonable for officers to have believed it was lawful to dispose of vessel without a hearing; thus officers, in individual capacities, entitled to qualified immunity in 42 U.S.C. §1983 action.  91 H. 1, 979 P.2d 586.



§200-51 - Disposition of vessels by persons in vessel repair business, private marinas, or yacht clubs.

PART IV.  VESSELS ABANDONED ON BUSINESS PREMISES OF PERSONS ENGAGED IN REPAIR BUSINESS, PRIVATE MARINAS, AND YACHT CLUBS

Note

Part heading amended by L 1999, c 232, §1.

§200-51  Disposition of vessels by persons in vessel repair business, private marinas, or yacht clubs.  When any person abandons a vessel upon the premises of a vessel repair business, a private marina, or a yacht club, the owner of the business or private marina, or the owner's representative, or the designated representative of the yacht club, may sell or dispose of the vessel in accord with this part. [L 1991, c 272, pt of §2; am L 1999, c 232, §2]



§200-52 - When vessel deemed abandoned.

§200-52  When vessel deemed abandoned.  A vessel shall be deemed to be abandoned upon satisfaction of all the following conditions:

(1)  The service requested or required by a person whose vessel is navigated, towed, or brought to a vessel repair business, private marina, or yacht club, such as mooring, storage, towing, and rendering estimates of the cost of repairs, has been performed;

(2)  No authorization is given to perform any further service respecting the vessel, or to allow mooring, or storage, but the vessel is left on the repair business, private marina, or yacht club premises;

(3)  The owner of the repair business or private marina, or the owner's authorized representative, or the designated representative of the yacht club, has given notice by registered or certified mail, to the registered owner of the vessel at the address on record at the vessel repair business, private marina, or yacht club, and the address on record at the department or United States Coast Guard, and to any person with a recorded interest in the vessel stating that, if the vessel is not repossessed within thirty days after the mailing of the notice, it will be sold or disposed of.  The notice also shall contain a description of the vessel and its location.  The notice need not be sent to an owner or any person with an unrecorded interest in the vessel whose name or address cannot be determined and, absent evidence to the contrary, a notice shall be deemed received by the legal or registered owner five calendar days after the mailing; and

(4)  The vessel is not repossessed within the thirty-day period. [L 1991, c 272, pt of §2; am L 1999, c 232, §3]



§200-53 - Sale or disposition of vessel.

§200-53  Sale or disposition of vessel.  When a vessel is abandoned, the owner of the vessel repair business, or private marina, or the owner's authorized representative, or the designated representative of the yacht club, after one public advertisement in a newspaper of general circulation in the State, may negotiate a sale of the vessel or dispose of it; provided that the vessel shall not be sold or disposed of less than five calendar days after the publication of the advertisement.  Upon the sale or disposal of the vessel under this part, the owner of the vessel repair business, or private marina, or the owner's authorized representative, or the designated representative of the yacht club, shall file an affidavit with the department stating to whom the vessel was sold or, if the vessel was not sold, the manner in which the vessel was disposed of pursuant to this part. [L 1991, c 272, pt of §2; am L 1999, c 232, §4]



§200-54 - Disposition of proceeds.

[§200-54]  Disposition of proceeds.  The authorized seller of the vessel shall be entitled to the proceeds of the sale to the extent of the compensation that is due the seller for services rendered in connection with the vessel, including reasonable and customary charges for towing, handling, and storage, and the cost of notices and advertising required by this part.  A lien holder shall receive priority in payment from the balance to the extent of the lien holder's lien.  Any remaining balance shall be forwarded to the registered owner of the vessel, if the registered owner can be found.  If the registered owner cannot be found, the balance shall be deposited with the director of finance of the State and shall be paid out to the registered owner of the vessel, if a proper claim is filed thereof within one year from the execution of the sale agreement.  If no claim is made within the year allowed, the money shall become a state realization. [L 1991, c 272, pt of §2]



§200-55 - Effect of transfer of title.

[§200-55]  Effect of transfer of title.  The transfer of title and interest by sale under this part is a transfer by operation of law; provided that a bill of sale executed by an authorized seller is satisfactory evidence authorizing the transfer of the title or interest. [L 1991, c 272, pt of §2]



§200-61 - Definitions.

PART V.  TRESPASS TO VESSEL

[§200-61]  Definitions.  As used in this part:

"Enforcement officer" means a police officer and any other state or county officer charged with the enforcement of state laws.

"Vessel" means every description of watercraft used or capable of being used as a means of transportation on water.

"Waters of the State" means any waters within the jurisdiction of the State, the marginal seas adjacent to the State, and the high seas when navigated as part of a journey or ride to or from the shores of the State. [L 1991, c 272, pt of §2]



§200-62 - Trespass to vessel; penalty.

[§200-62]  Trespass to vessel; penalty.  Whoever, without right, boards or remains in or upon any vessel of another within the waters of the State shall be guilty of a misdemeanor. [L 1991, c 272, pt of §2]



§200-63 - Questioning and detaining suspected persons aboard a vessel.

[§200-63]  Questioning and detaining suspected persons aboard a vessel.  An enforcement officer may detain any person found upon a vessel under circumstances as reasonably justify a suspicion that the person boarded without permission for the purpose of demanding, and may demand of the person, the person's name, address, and the nature of the person's business upon the vessel.  If the enforcement officer has reason to believe that the person has no right to be upon the vessel, the enforcement officer may arrest the person without a warrant on the charge of violating section 200-62. [L 1991, c 272, pt of §2]



§200-71 - Hull, defined.

PART VI.  VESSEL IDENTIFICATION NUMBERS

[§200-71]  Hull, defined.  As used in this part, "hull" means the shell, frame, or body of a vessel, exclusive of masts, yards, sails, riggings, machinery, and equipment. [L 1991, c 272, pt of §2]



§200-72 - Defacing, etc.

[§200-72]  Defacing, etc., vessel hull identification numbers.  No person shall wilfully deface, destroy, remove, or alter the vessel hull identification number which is carved, burned, stamped, embossed, or otherwise permanently affixed to the hull of a vessel by the manufacturer, or by the owner in the case of restoration, for the purpose of identifying the hull.  This section does not prohibit the restoration by an owner of an original number when the restoration is authorized by the department, nor prevent any manufacturer from placing in the ordinary course of business, numbers or marks upon new hulls. [L 1991, c 272, pt of §2]



§200-73 - Unlawful to possess certain vessels or hulls.

[§200-73]  Unlawful to possess certain vessels or hulls.  No person shall possess a vessel or hull, knowing that the vessel hull identification number, placed on the same by the manufacturer or the owner for the purpose of identification, has been changed, altered, erased, or mutilated for the purpose of changing the identity of the vessel or hull thereof.  Any vessel or hull from which the vessel hull identification number carved, burned, stamped, embossed, or otherwise permanently affixed to the hull by the manufacturer or by the owner, has been removed, defaced, or altered shall be caused by the chairperson to be taken into custody and, if not identified, disposed of pursuant to part III.  If identified, the chairperson shall:

(1)  Notify the owner at the owner's last known address or the address shown on the records of the department or United States Coast Guard, and all lien holders who have properly filed a financing statement, referencing the name of the registered owner, in the bureau of conveyances or who are shown on the records of the department or United States Coast Guard;

(2)  Authorize restoration of the original vessel hull identification number or if unknown, assign a new number; and

(3)  Restore the vessel or hull to the owner upon payment to the State of all costs and expenses incurred by the State causing the vessel to be taken into custody. [L 1991, c 272, pt of §2]



§200-74 - Penalty.

[§200-74]  Penalty.  Any person who violates this part shall be guilty of a misdemeanor. [L 1991, c 272, pt of §2]



§200-81 to 96 - REPEALED.

PART VII.  ALCOHOL AND BOATING SAFETY--REPEALED

§§200-81 to 96  REPEALED.  L 2000, c 189, §27.






CHAPTER 200D - KANEOHE BAY REGIONAL COUNCIL

§200D-1 - Definitions.

§200D-1  Definitions.  As used in this chapter, unless the context clearly requires otherwise:

"Council" means the Kaneohe Bay regional council.

"Lead agency" means the department of land and natural resources.

"Master plan" means the Kaneohe Bay master plan developed pursuant to Act 208, Session Laws of Hawaii 1990, and amended by section 200D-3.

"Members" means the members of the Kaneohe Bay regional council. [L 1993, c 317, pt of §2; am L 1998, c 129, §3]



§200D-2 - Kaneohe Bay regional council; establishment.

§200D-2  Kaneohe Bay regional council; establishment.  (a)  There is established within the department of land and natural resources, for administrative purposes only, the Kaneohe Bay regional council, which shall be composed of seven voting members appointed by the governor in accordance with section 26-34 and ex officio nonvoting members as provided in subsection (c).  The members shall serve without compensation.

(b)  The voting members of the council shall include one representative from each of the following:  the Kaneohe neighborhood board, the Kahaluu neighborhood board, the Kaneohe Bay Commercial Operators Association, the Kaneohe Bay fishing panel established by this chapter, a Kaneohe Bay recreational boating association, the Hawaii institute of marine biology of the University of Hawaii, and the office of Hawaiian affairs.

(c)  The director of health; the superintendent of education; two representatives of the department of land and natural resources, including one from the division of boating and ocean recreation and one from the aquatic resources division; the commanding officer of the Kaneohe Marine Corps Air Station; the director of the office of planning; and the director of business, economic development, and tourism; or their designated representatives shall serve as ex officio nonvoting members of the council.  Additionally, the council may designate representatives of other appropriate agencies as ex officio nonvoting members of the council.

(d)  Four voting members shall constitute a quorum to do business and any action taken by the council shall be validated by a simple majority of the quorum.

(e)  A chairperson shall be elected annually by the council from among the council's voting members; provided that:

(1)  Only a nongovernmental member shall be elected as chairperson; and

(2)  No member may serve as chairperson for more than two consecutive years. [L 1993, c 317, pt of §2; am L 1996, c 299, §3]



§200D-3 - Kaneohe Bay regional council; general powers, duties, and functions.

§200D-3  Kaneohe Bay regional council; general powers, duties, and functions.  The council shall have the following powers and duties and perform the following functions:

(1)  Facilitate the implementation of the master plan as it relates to ocean use activities;

(2)  Review and periodically amend the master plan as it relates to ocean use activities;

(3)  Serve as a central coordinative clearinghouse of public and private activities in Kaneohe Bay, and as a repository and disseminator of information on the bay;

(4)  Facilitate productive interaction between users of the bay and the general public in order to develop a common vision and make recommendations for public policy related to the bay;

(5)  Recommend research, studies, data collection, and planning activities designed to provide additional information on Kaneohe Bay, with particular reference to the specific needs of the bay, and to publicize the results thereof, to the extent that these functions do not duplicate or supplant activities provided by other state or county agencies;

(6)  Advise and make recommendations to the State and the county on matters regarding the use of Kaneohe Bay by the general public, marine research programs, and commercial ocean use activities, including legislative matters;

(7)  Develop short- and long-term goals based on the master plan, resources, and programs for Kaneohe Bay;

(8)  Educate the public and users of Kaneohe Bay on the problems and needs of the bay through public education programs;

(9)  Serve as the public advocate for Kaneohe Bay;

(10)  Initiate and maintain contact with public, private, county, and state organizations, agencies, and individuals engaging in activities in Kaneohe Bay;

(11)  Establish a Kaneohe Bay fishing panel to monitor fishing activities in the bay, as recommended in the master plan as it relates to ocean use activities; and

(12)  Hold annual public hearings until 1999 on the status of the implementation of the master plan as it relates to ocean use activities and research being conducted by the Hawaii institute of marine biology. [L 1993, c 317, pt of §2; am L 1998, c 129, §4]



§200D-4 - Meetings.

[§200D-4]  Meetings.  All meetings of the council shall be conducted in accordance with chapter 92, and shall be held on the first Wednesday of each calendar quarter in each year of its operation. [L 1993, c 317, pt of §2]



§200D-5 - Annual report.

[§200D-5]  Annual report.  The council shall submit semi-annual reports on its activities to the governor and the legislature, which may include recommendations consistent with the purposes of this chapter. [L 1993, c 317, pt of §2]












Volume 04

TITLE 13 - PLANNING AND ECONOMIC DEVELOPMENT

CHAPTER 201 - DEPARTMENT OF BUSINESS, ECONOMIC DEVELOPMENT, AND TOURISM

§201-1 - Definitions.

PART I.  RESEARCH AND ECONOMIC DEVELOPMENT

§201-1  Definitions.  The following terms, whenever used in this part, shall have the following respective meanings, unless a different meaning clearly appears in the context:

"Agriculture" and "agricultural" mean the planting, cultivating, and harvesting of crops, including those so planted, cultivated, and harvested for food, ornamental, grazing, or forest purposes.  Once the crops are harvested and transported to a point of distribution, they cease to be agricultural in the terms of this part.

"Department" means the department of business, economic development, and tourism.

"Government" means the State, or any of its political subdivisions, agencies, and instrumentalities, corporate or otherwise.

"Industry" and "industrial" mean the manufacture, processing, or assembly of raw, semimanufactured, or manufactured products, including agricultural products, but for the purposes of this part, shall not include the growing, cultivation, or harvesting of agricultural products. [L 1957, c 23, §1; am L Sp 1959 2d, c 1, §§10, 25; am L 1963, c 2, §3; Supp, §28A-1.5; HRS §201-1; am L 1987, c 336, §7; am L 1990, c 293, §8]

Revision Note

Numeric designations deleted and definitions rearranged.



§201-2 - General objective, functions, and duties of department.

§201-2  General objective, functions, and duties of department.  It shall be the objective of the department of business, economic development, and tourism to make broad policy determinations with respect to economic development in the State and to stimulate through research and demonstration projects those industrial and economic development efforts that offer the most immediate promise of expanding the economy of the State.  The department shall endeavor to gain an understanding of those functions and activities of other governmental agencies and of private agencies that relate to the field of economic development.  It shall, at all times, encourage initiative and creative thinking in harmony with the objectives of the department.

The department of business, economic development, and tourism shall have sole jurisdiction over the land use commission under chapter 205, state planning under chapter 225M, and the Hawaii State Planning Act under chapter 226.  Due to the inherently interdependent functions of development, planning, and land use, these functions shall not be transferred by executive order, directive, or memorandum, to any other department, nor shall these functions be subject to review or approval by any other department. [L 1955, c 264, pt of §1; RL 1955, §28A-5; am L 1957, c 23, §4; am L Sp 1959 2d, c 1, §§10, 25; am L 1963, c 2, §3; HRS §201-2; am L 1987, c 336, §7; am L 1990, c 293, §8; am L Sp 2005, c 12, §2]

Cross References

Organization, generally, see §26-18.

Facilitation of permit processing, see §§201-61 to 65.



§201-2.5 - Fees for services rendered and products provided.

§201-2.5  Fees for services rendered and products provided.  (a)  The department of business, economic development, and tourism may establish reasonable fees for services rendered and products provided by the department.  The department shall maintain a reasonable relationship between the revenues derived from fees and the cost or fair value of services rendered and products provided.

(b)  The department shall adopt rules pursuant to chapter 91 to carry out its responsibilities under this section. [L 1987, c 122, §2 and am c 336, §7; am L 1990, c 293, §8]



§201-3 - Specific research and promotional functions of the department.

§201-3  Specific research and promotional functions of the department.  Without prejudice to its general functions and duties, the department of business, economic development, and tourism shall have specific functions in the following areas:

(1)  Industrial development.  The department shall:

(A)  Determine through technical and economic surveys the profit potential of new or expanded industrial undertakings;

(B)  Develop through research projects and other means new and improved industrial products and processes;

(C)  Promote studies and surveys to determine consumer preference as to design and quality and to determine the best methods of packaging, transporting, and marketing the State's industrial products;

(D)  Disseminate information to assist the present industries of the State, to attract new industries to the State, and to encourage capital investment in present and new industries in the State;

(E)  Assist associations of producers and distributors of industrial products to introduce these products to consumers; and

(F)  Make grants or contracts as may be necessary or advisable to accomplish the foregoing;

(2)  Land development.  The department shall:

(A)  Encourage the most productive use of all land in the State in accordance with a general plan developed by the department;

(B)  Encourage the improvement of land tenure practices on leased private lands;

(C)  Promote an informational program directed to landowners, producers of agricultural and industrial commodities, and the general public regarding the most efficient and most productive use of the lands in the State; and

(D)  Make grants or contracts as may be necessary or advisable to accomplish the foregoing;

(3)  Credit development.  The department shall:

(A)  Conduct a continuing study of agricultural and industrial credit needs;

(B)  Encourage the development of additional private and public credit sources for agricultural and industrial enterprises;

(C)  Promote an informational program to acquaint financial institutions with agricultural and industrial credit needs and the potential for agricultural and industrial expansion, and inform producers of agricultural and industrial products as to the manner in which to qualify for loans; and

(D)  Make grants or contracts as may be necessary or advisable to accomplish the foregoing;

(4)  Promotion.  The department shall:

(A)  Disseminate information developed for or by the department pertaining to economic development to assist present industry in the State;

(B)  Attract new industry and investments to the State; and

(C)  Assist new and emerging industry with good growth potential or prospects in jobs, exports, and new products.

The industrial and economic promotional activities of the department may include the use of literature, advertising, demonstrations, displays, market testing, lectures, travel, motion picture and slide films, and other promotional and publicity devices as may be appropriate; and

(5)  Self-sufficiency standard.  The department shall establish and update biennially a self-sufficiency standard that shall incorporate existing methods of calculation, and shall reflect, at a minimum, costs relating to housing, food, child care, transportation, health care, clothing and household expenses, federal and state tax obligations, family size, children's ages, geography, and the number of household wage earners.  The department shall report to the legislature concerning the self-sufficiency standard no later than twenty days prior to the convening of the regular session of 2009, and every odd-numbered year thereafter.  The recommendations shall address, among other things, the use of any federal funding that may be available for the purposes of establishing and updating the self-sufficiency standard.

The department shall be the central agency to coordinate film permit activities in the State. [L 1955, c 264, pt of §1; RL 1955, §28A-6; am L 1957, c 23, §5; am L Sp 1959 2d, c 1, §§10, 25; am L 1963, c 2, §3; HRS §201-3; am L 1974, c 85, §1; am L 1977, c 12, §1; am L 1981, c 98, §5; am L 1983, c 235, §2; am L 1984, c 81, §1; am L 1987, c 336, §7; am L 1990, c 293, §8; am L 1996, c 166, §4; am L 1998, c 156, §6 and c 176, §8; am L Sp 2008, c 12, §2; am L Sp 2009, c 5, §3]

Revision Note

Paragraph (5) redesignated pursuant to §23G-15(1).

Cross References

Firearms permit for motion picture and television production, see §134-2.5.

New industry training, see §394-8.



§201-4 - Contracts.

§201-4  Contracts.  The department of business, economic development, and tourism may contract with qualified private and public agencies, associations, firms, or individuals within or without the State in pursuance of its duties and functions; provided that preference shall be given to contractors within the State; provided further that preference shall be given to qualified parties who agree to match department funds in whole or in part with funds, equipment, materials, or services; provided further that funds to assist associations of producers, processors, or distributors of industrial products to introduce products which are new or inadequately known to consumers shall be matched by funds equal to at least forty per cent of the funds contracted for by the department or expenses incurred by the department in behalf of the associations; provided further that in instances where the promotion program will benefit one or more of the commodity groups as a whole or where a new or fragile commodity association or industry has the potential for growth but is unable to contribute its full matching share, the department may waive matching fund requirements for the first three years of any contract, but shall require twenty per cent matching funds for the fourth year of any such contract, and at least forty per cent matching funds for the fifth and all subsequent years of any such contract.

The contracts shall be approved in writing by the department and shall specify the name of the contractor, the nature of the work to be performed, the manner in which funds may be expended, and such data as the state comptroller may require.

When necessary to effectuate the purposes of this part, funds to state agencies may authorize expenditures for the purchase of machinery and equipment and the erection and conversion of structures, laboratories, and buildings within the State, which facilities shall be and remain under the jurisdiction of the agencies.  Private agencies, associations, firms, or individuals shall provide all structures and equipment necessary to effectuate the purposes of funds made to them, in which cases the value which may be attributed to the use of the facilities shall be considered as matching funds.  The department shall retain under its own jurisdiction only such furniture, office equipment, and other equipment as is necessary for administration purposes.

The director of business, economic development, and tourism may prescribe rules, pursuant to chapter 91, to carry out provisions of this section relating to the manner in which associations of producers, processors, or distributors may be assisted.  The rules may prescribe the qualifications for eligibility of associations for assistance under this section, the preferences and priorities in determining eligibility for such assistance, and the conditions, consistent with the purpose of this chapter, for the granting or the continuance of assistance to such associations. [L 1955, c 264, pt of §1; RL 1955, §28A-3; am L 1957, c 152, §1; am L 1959, c 51, §1; am L Sp 1959 2d, c 1, §§10, 14, 25; am L 1963, c 2, §3 and c 114, §1; HRS §201-4; am L 1977, c 12, §2; am L 1981, c 98, §6; am L 1982, c 89, §1; am L 1987, c 336, §7; am L 1990, c 293, §8]



§201-5 - Promotion director and employees.

§201-5  Promotion director and employees.  The director of business, economic development, and tourism shall employ a promotion director who shall be experienced in industrial and economic promotional activities, and who shall be exempt from chapter 76.  The director of business, economic development, and tourism may employ other persons and the director shall determine their qualifications, duties, and compensations subject to chapter 76.  The compensation of the promotion director shall be determined by the director of business, economic development, and tourism. [L 1955, c 264, pt of §1; RL 1955, §28A-3; am L 1957, c 23, §3; am L Sp 1959 2d, c 1, §25; am L 1963, c 2, §3; HRS §201-5; gen ch 1985; am L 1987, c 336, §7; am L 1990, c 293, §8; am L 2000, c 253, §150]



§201-6 - Interested members or employees.

§201-6  Interested members or employees.  No member or employee of the department of business, economic development, and tourism shall have any pecuniary interest, direct or indirect, in any contract entered into by the department.  If any such person has an interest, the person shall immediately disclose the same in writing to the department which shall enter the disclosure upon its minutes.  Failure to so disclose such interest shall constitute misconduct in office. [L 1955, c 264, pt of §1; RL 1955, §28A-4; am L 1959, c 51, §2; am L Sp 1959 2d, c 1, §§10, 25; am L 1963, c 2, §3; HRS §201-6; gen ch 1985; am L 1987, c 336, §7; am L 1990, c 293, §8]



§201-7 - Advisory committees.

§201-7  Advisory committees.  The department of business, economic development, and tourism may appoint advisory committees as it deems advisable for the purpose of obtaining expert and specialized counsel and advice on specific matters under consideration by the department and may include as members of the committees officers and employees of any government department or agency.  The department may assign its own staff to aid and assist the advisory committees and may reimburse any member of any committee for necessary expenses incurred in the performance of the member's work for the department. [L 1955, c 264, pt of §1; RL 1955, §28A-7; am L 1957, c 23, §6; am L Sp 1959 2d, c 1, §§10, 25; am L 1963, c 2, §3; HRS §201-7; gen ch 1985; am L 1987, c 336, §7; am L 1990, c 293, §8]



§201-8 - Recommendations to agencies.

§201-8  Recommendations to agencies.  On the basis of submitted reports and such other information as the department of business, economic development, and tourism may obtain, it may, as it deems it desirable for the best coordination and effectiveness of economic development activities in the State, make recommendations in writing to any agency of the state government. [L 1955, c 264, pt of §1; RL 1955, §28A-8; am L 1957, c 23, §7; am L Sp 1959 2d, c 1, §§10, 25; am L 1963, c 2, §3; HRS §201-8; am L 1987, c 336, §7; am L 1990, c 293, §8]



§201-9 - Cooperation with other agencies; acceptance and spending of grants; dissemination of findings.

§201-9  Cooperation with other agencies; acceptance and spending of grants; dissemination of findings.  The department of business, economic development, and tourism shall seek the widest possible cooperation, under law, with public and private agencies and the federal government in achieving the purpose of this part.  It may accept funds from individuals and other agencies, public and private, and agree to such lawful and reasonable conditions and terms as the donor of funds may require, all toward the end of furthering the purposes of this part.  The funds may be expended by the department on vouchers approved by its director, or may be transferred to other state agencies for expenditure by them in effectuating the purposes of this part.

To the end of stimulating cooperation toward the economic development of Hawaii and of disseminating useful information which it obtains, the department shall from time to time publish the results of its research, its findings, and recommendations. [L 1955, c 264, pt of §1; RL 1955, §28A-9; am L 1959, c 51, §3; am L Sp 1959 2d, c 1, §§10, 25; am L 1963, c 2, §3; HRS §201-9; am L 1987, c 336, §7; am L 1990, c 293, §8]



§201-10 - Reports.

§201-10  Reports.  The department of business, economic development, and tourism shall at least once a year, not later than February 15, file a report of its activities for the preceding year with the governor, and shall report to the legislature in every year in which it meets in regular session.  The reports may include recommendations with reference to additional legislation or other action that may be necessary to carry out the purposes of this part.

Upon the written request of the department, approved by the governor, any state or county agency engaged in activities relating to economic development shall supply to the department such reports on these activities as the department deems necessary to the effectuation of its functions. [L 1955, c 264, pt of §1; RL 1955, §28A-10; am L Sp 1959 2d, c 1, §§10, 25; am L 1963, c 2, §3; HRS §201-10; am L 1987, c 336, §7; am L 1990, c 293, §8]

Cross References

Due date of annual reports, see §93‑12.



§201-11 - Expenditures.

§201-11  Expenditures.  Expenditures by the department of business, economic development, and tourism, except as otherwise provided by this part, shall be made on the basis of vouchers approved by the director of business, economic development, and tourism, or by a subordinate so authorized by the director. [L 1955, c 264, pt of §2; RL 1955, §28A-12; am L Sp 1959 2d, c 1, §§10, 25; am L 1963, c 2, §3; HRS §201-11; am L 1987, c 336, §7; am L 1990, c 293, §8]



§201-12 - State program for energy planning and conservation.

[§201-12]  State program for energy planning and conservation.  The department shall develop a state program for energy planning and conservation.  The program shall consist of short and long-range planning for the development and promulgation of methods to encourage voluntary conservation of gasoline, diesel oil, natural gas, propane, heating oils, other fuels, and electrical energy, and efficient development of new or alternative sources of such fuels and energy.  The information resulting from such methods is to be disseminated to the people of Hawaii through all forms of mass communication media, public and private schools, private and civic organizations, and all other appropriate means.  Public information offices of other state and county agencies may be called upon for assistance in the development of such program. [L 1974, c 240, §2]



§201-12.5 - Renewable energy facilitator; establishment; duties.

§201-12.5  Renewable energy facilitator; establishment; duties.  (a)  There is established within the department of business, economic development, and tourism the position of renewable energy facilitator, which shall be a full-time, temporary position exempt from chapters 76 and 89.  The renewable energy facilitator shall possess a requisite level of knowledge and expertise in the areas of renewable energy, state and county permitting processes, and management necessary to carry out the duties of the position.

(b)  The renewable energy facilitator shall have the following duties:

(1)  Facilitate the efficient permitting of renewable energy projects, including:

(A)  The land parcel on which the facility is situated;

(B)  Any renewable energy production structure or equipment;

(C)  Any energy transmission line from the facility to a public utility's electricity system; and

(D)  Any on-site infrastructure necessary for the production of electricity or biofuel from the renewable energy site;

(2)  Initiate the implementation of key renewable energy projects by permitting various efficiency improvement strategies identified by the department;

(3)  Administer the day-to-day coordination for renewable energy projects on behalf of the department and the day-to-day operations of the renewable energy facility siting process established in chapter 201N; and

(4)  Submit periodic reports to the legislature on renewable energy facilitation activities and the progress of the renewable energy facility siting process.

(c)  The renewable energy facilitator position shall be funded by the energy security special fund. [L 2008, c 208, §2; am L 2009, c 155, §6]



§201-12.8 - Energy security special fund; uses.

[§201-12.8]  Energy security special fund; uses.  (a)  There is created within the state treasury an energy security special fund, which shall consist of:

(1)  Moneys appropriated to the fund by the legislature;

(2)  All interest attributable to investment of money deposited in the fund; and

(3)  Moneys allotted to the fund from other sources.

(b)  Moneys from the fund shall be expended by the department of business, economic development, and tourism for the following purposes and shall be used for no other purposes except for those set forth in this section:

(1)  To support its energy program, including projects that ensure dependable, efficient, and economical energy, promote energy self-sufficiency, and provide greater energy security for the State; and

(2)  To fund the renewable energy facilitator pursuant to section 201-12.5 and any other positions necessary for the purposes of paragraph (1) as determined by the legislature. [L 2008, c 208, §3]



§201-13 - Powers and duties of the department of business, economic development, and tourism in marine affairs.

§201-13  Powers and duties of the department of business, economic development, and tourism in marine affairs.  The department of business, economic development, and tourism shall:

(1)  Assist state agencies in developing and analyzing plans, including objectives, criteria to measure the accomplishment of objectives, programs through which the objectives are to be attained, and financial requirements for the total and optimum development of Hawaii's marine resources based on the needs and goals of the State;

(2)  Develop and analyze plans for future economic development projects, including objectives and criteria to measure the accomplishment of objectives; develop and implement programs through which the objectives are to be attained; and determine financial requirements for the total and optimum development of Hawaii's marine resources based on the needs and goals of the State;

(3)  Assist those departments having interests in marine affairs, coordinate those activities which involve the responsibilities of multiple state agencies, and encourage the timely and effective implementation of all authorized marine projects and programs;

(4)  Coordinate the dissemination of information to the federal government, other state governments, governments of nations with interests in the Pacific basin, private and public organizations involved in marine science and technology, and commercial enterprises of Hawaii's leadership potential as the center for marine affairs;

(5)  Coordinate the State's involvement in national and international efforts to investigate, develop and utilize the marine resources of the Pacific basin;

(6)  Develop programs to continuously encourage private and public marine exploration and research projects which will result in the development of improved technological capabilities in Hawaii; and

(7)  Formulate and assist state agencies in formulating specific program and project proposals to solicit increased investment by the federal government and other sources to develop Hawaii's marine resources. [L 1982, c 281, §2; am L 1984, c 262, §1; am L 1987, c 336, §7; am L 1990, c 293, §8]



§201-13.5 , 13 - .

§§201-13.5, 13.6  REPEALED.  L 1990, c 293, §§6, 7.

Cross References

Office of tourism, see §§201‑91 to 99.



§201-13.7 - Federal funds.

[§201-13.7]  Federal funds.  Where the governor or the department with the approval of the governor is able to secure federal funds made available under any act of the Congress of the United States to be expended in connection with or for planning grants and community development block grants, the governor or department shall have the power to enter into such undertakings with the proper officers or agencies of the federal government.  The department may adopt rules pursuant to chapter 91 as may be necessary to administer and effectuate federal grants and programs that it has been assigned. [L 1987, c 336, pt of §2]



§201-13.8 - Data or information collection.

§201-13.8  Data or information collection.  (a)  The director, in consultation with all affected governmental agencies, shall assess the need for statistics and other information as to the number, characteristics, needs, and movement of people into, out of, or within Hawaii, including residents, migrants, and visitors, and such other information as the director may deem necessary, for the purposes of sound economic research and analysis.  The director shall be responsible for collecting, analyzing, and disseminating such information to governmental agencies on a timely basis, and is authorized to use any appropriate method to collect the information, including but not limited to conducting an entry and exit census or survey of all individuals entering, leaving, or living within the State, and obtaining data or information acquired by other agencies, both public and private.  All governmental agencies shall cooperate with and assist the director to implement this section.

(b)  To the extent that it is identifiable to an individual, information obtained by the department or its agents through surveys, questionnaires, or other information gathering efforts shall be held confidential and not disclosed or opened to public inspection, except that such information may be shared with other government agencies as provided in section 92F-19.

(c)  Public disclosure of information gathered by the department could place businesses at a competitive disadvantage.  Consequently, where disclosure would result in the impairment of the department's ability to obtain such information and the frustration of a legitimate government function, the department may withhold from public disclosure competitively sensitive information including:

(1)  Completed survey and questionnaire forms;

(2)  Coding sheets; and

(3)  Database records of such information.

(d)  The director may adopt necessary rules pursuant to chapter 91, to administer this section. [L 1987, c 336, pt of §2; am L 1998, c 156, §7]



§201-14 - Consolidated film permit processing.

§201-14  Consolidated film permit processing.  (a)  The department shall consult with state and county agencies in order to identify sites that can be used for making visually recorded productions under terms and conditions as may be determined by the state or county agency having jurisdiction over the sites.

(b)  The department may accept an application from any person who proposes to make a motion picture, television show, television commercial, or other visually recorded production at one or more sites on state or county lands, whether or not set aside under section 171-11.

(c)  The applicant shall identify the sites to be covered by the permit and provide other information as may be required by the department.

(d)  The department may approve and issue a permit to film at any of the sites identified by the appropriate state or county agency under subsection (a).  If any site requested for use by the applicant is not identified under subsection (a), the department shall consult with the appropriate state or county agency having jurisdiction over the site to obtain a permit.  If the matter of a permit cannot be resolved in this manner, the department shall refer the application to the appropriate state or county agency to obtain a permit.

(e)  The department is authorized to make changes to, and extensions of, any approved permits so long as the changes and extensions do not conflict with the policies, terms, and conditions set forth by the agency having jurisdiction over the site in question.

(f)  The department may establish memoranda of agreement or adopt rules to implement the intent and purposes of this section.

(g)  Nothing in this section shall be construed as waiving the authority of any county or the department of transportation of the State to require a person to obtain a permit from the department or county where the production takes place on or from a public highway.

(h)  A vessel engaged in temporary use for film production purposes in accordance with a film permit issued by the department shall not be considered to be a "commercial vessel" within the meaning of section 200-9, 200-10, or 200-39; provided that:

(1)  The period of temporary use does not exceed fourteen hours per day, five days per week, excluding weekends, and for a period not to exceed thirty calendar days; and

(2)  The department may make allowances to include weekends for film production purposes due to inclement weather conditions during the weekday period. [L 1987, c 357, §1; am L 1997, c 298, §1]



§201-15 - REPEALED.

§201-15  REPEALED.  L 2003, c 178, §2.



§201-16 - Annual report; workforce development.

[§201-16]  Annual report; workforce development.  The department of business, economic development, and tourism shall submit an annual report to the legislature on the department's efforts to increase the number of high-skilled jobs in targeted industry clusters consistent with the efforts of the workforce development council.  The department of business, economic development, and tourism shall post the annual report electronically on the Internet. [L 2003, c 148, §2]



§201 17 - Office of international affairs; established.

[§201‑17]  Office of international affairs; established.  (a)  There is established, within the department of business, economic development, and tourism, an office of international affairs.

(b)  The office shall:

(1)  Develop policies that promote and strengthen relations with other countries in the areas of international business, economy, culture, and the arts;

(2)  Develop policies that promote transportation between, and tourism with, other countries;

(3)  Develop and promote international telecommunications and high technology exchanges;

(4)  Encourage the development of international sister-city programs, pairing Hawaii cities with cities around the globe for artistic, cultural, economic, educational, and faith-based exchanges;

(5)  Develop and promote Hawaii as the economic, trade, commerce, transportation, banking, and tourism hub of the Pacific;

(6)  Develop an international affairs and peace education curriculum that includes studies of international affairs and peace initiatives and takes a proactive, strategic approach to the development of policies that promote the prevention of national and international conflict, nonviolent intervention, mediation, peaceful resolution of conflict, and structured mediation of conflict; and

(7)  Provide for exchanges of individuals between Hawaii and other nations to develop international and peace-based initiatives.

(c)  Notwithstanding any other law to the contrary, if any of the responsibilities or duties of the office of international affairs under this section overlap with the responsibilities or duties of another agency or authority under this chapter, the office of international affairs shall have exclusive jurisdiction and authority over those responsibilities and duties. [L 2006, c 172, §2]



§201-18 - Brownfields cleanup revolving loan fund.

[§201-18]  Brownfields cleanup revolving loan fund.  (a)  There is established in the state treasury the brownfields cleanup revolving loan fund, into which shall be deposited:

(1)  Funds from federal or private funding sources;

(2)  Moneys received as repayment of loans and interest payments; and

(3)  Any fees collected by the department under this section.

(b)  Moneys in the brownfields cleanup revolving loan fund shall be used to provide low interest loans or other authorized financial assistance to eligible public, private, and nonprofit borrowers for cleanup activities of contaminated sites, and site monitoring activities necessary to determine the effectiveness of a cleanup.  All environmental response activities receiving funding shall be in accordance with the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, P.L. 96-510 (42 U.S.C. §§9601-9675), as amended, and shall be consistent with the National Oil and Hazardous Substances Pollution Contingency Plan at 40 Code of Federal Regulations Part 300.  Moneys from the fund may be used to cover administrative and legal costs of fund management and site management associated with individual loans, to include personnel, services, materials, equipment, and travel for the purposes of this section; provided that the moneys used for these purposes shall not exceed the amounts allowed by the United States Environmental Protection Agency's Brownfields Cleanup Revolving Loan Fund Pilot Program.

(c)  The fund shall be administered by the department of business, economic development, and tourism.  Appropriations or authorizations from the fund shall be expended by the department.  The department may contract with other public or private entities for the provision of all or a portion of the services necessary for the administration and implementation of the loan fund program.  The department may set fees or charges for fund management and technical site assistance provided under this section.  The department may adopt rules pursuant to chapter 91 to carry out the purposes of this section.

(d)  All interest earned on the deposit or investment of the moneys in the fund shall become a part of the fund.

(e)  The department shall provide an annual report to the governor and the legislature describing all transactions and activities involved in the administration of the brownfields cleanup revolving loan fund. [L 2002, c 173, §2; am L 2007, c 20, §2]



§201-19 - Research and statistics for growth industries.

§201-19  Research and statistics for growth industries.  (a)  The department shall maintain a program for the purpose of:

(1)  Measuring and analyzing new economic development trends within growth industries such as:

(A)  Ocean sciences and technology;

(B)  Biotechnology and life sciences;

(C)  Astronomy;

(D)  Technology and information services;

(E)  Film and creative media;

(F)  Diversified agriculture;

(G)  Aquaculture; and

(H)  Specialty tourism;

(2)  Providing economic information to policy makers, the public, and the various growth industries under paragraph (1) for use in setting policies, objectives, and goals.  This includes collecting, analyzing, and publishing available data on an annual basis relating but not limited to:

(A)  Economic diversification, income and income distribution, and issues and measures of the State's natural resources in relation to state sustainable economy goals;

(B)  The technology sector of the State, including but not limited to defining the sector, estimating employment, and compiling available information on patents registered in Hawaii;

(C)  Technology change in the economy, including but not limited to technical jobs outside the technology sector, and the changing applications of technology in the private economy and government;

(D)  The technology-based workforce, including but not limited to management, technical, and professional jobs, and technology education and training;

(E)  Innovation and enterprise, including but not limited to available information on startup companies, venture capital investment, private and government research and development activities, small business innovation research grants, and technology licensing;

(F)  The dollar value of research and development conducted at, or in association with, the University of Hawaii;

(G)  Global connections, including but not limited to diversification of export and visitor markets, foreign business travel, and the manufacturing of export products; and

(H)  Venture capital investments in Hawaii, including but not limited to the size of local venture investments and their annual growth.

(b)  The department shall submit to the legislature no later than twenty days prior to the convening of each regular legislative session, a report that provides an update on the criteria used to measure growth of these emerging growth industries.  In updating its reports on growth of emerging industries each year, the department shall develop updated measurements and analyses in collaboration with the University of Hawaii, county economic development boards, and private, nonprofit economic research activities. [L 2007, c 148, §2; am L 2009, c 167, §1]



§201-20 - Building energy efficiency revolving loan fund.

[§201-20]  Building energy efficiency revolving loan fund.  (a)  There is established in the state treasury the building energy efficiency revolving loan fund which shall be administered by the department, and into which shall be deposited:

(1)  Funds from federal, state, county, private, or other funding sources;

(2)  Moneys received as repayment of loans and interest payments; and

(3)  Any fees collected by the department under this section.

(b)  Moneys in the building energy efficiency revolving loan fund shall be used to provide low or no interest loans or other authorized financial assistance to eligible public, private, and nonprofit borrowers to make energy efficiency improvements in buildings.  Moneys from the fund may be used to cover administrative and legal costs of fund management and management associated with individual loans, to include personnel, services, technical assistance, data collection and reporting, materials, equipment, and travel for the purposes of this section.

(c)  Appropriations or authorizations from the fund shall be expended by the department.  The department may contract with other public or private entities for the provision of all or a portion of the services necessary for the administration and implementation of the loan fund program.  The department may set fees or charges for fund management and technical site assistance provided under this section.  The department may adopt rules pursuant to chapter 91 to carry out the purposes of this section.

(d)  All interest earned on the deposit or investment of the moneys in the fund shall become a part of the fund.

(e)  The department may establish subaccounts within the fund as necessary. [L 2009, c 155, §12]



§201-21 to 31 - REPEALED.

PART II.  PLANNING

§§201-21 to 31  REPEALED.  L 1987, c 336, §9.

Cross References

State planning, see chapter 225M.



§201-41 to 43 - REPEALED.

PART III.  [OLD] PLANNING INFORMATION

§§201-41 to 43  REPEALED.  L 1979, c 58, §2.

[PART III.  NEW] PLANNING INFORMATION

§§201-43.5 to 45  REPEALED.  L 1987, c 336, §9.



§201-41 to 43 - REPEALED.

PART III.  [OLD] PLANNING INFORMATION

§§201-41 to 43  REPEALED.  L 1979, c 58, §2.

[PART III.  NEW] PLANNING INFORMATION

§§201-43.5 to 45  REPEALED.  L 1987, c 336, §9.



§201-61 - Definitions.

[PART IV.]  FACILITATION OF PERMIT PROCESSING

Note

Short title, see L 1985, c 237, §1; L 1987, c 87, §1.

§201-61  Definitions.  As used in this part, unless the context otherwise requires:

"Department" means the department of business, economic development, and tourism.

"Permit" means any license, permit, certificate, certification, approval, compliance schedule, or other similar document or decision pertaining to any regulatory or management program which is related to the protection, conservation, use of, or interference with the natural resources of land, air, or water in the State, and which is required prior to constructing or operating a project.

"Project" means any land or water use activity or any construction or operation which requires permits from one or more state agencies or permits from a state agency and a county or federal agency.  Construction or operation of an activity may include, but need not be limited to housing, industrial, and commercial operations and developments. [L 1985, c 237, pt of §4; am L 1987, c 87, pt of §1 and am c 336, §7; am L 1990, c 293, §8]



§201-62 - Facilitated application process.

§201-62  Facilitated application process.  (a)  State agencies are required, and county agencies are authorized and encouraged, to participate in the facilitated application process set forth herein.

(b)  The department shall serve as the lead agency for the facilitated application procedure and shall be the lead agency to administer the facilitated application procedure for any project that requires both county permit applications and state agency approval.

(c)  The procedure shall be as follows:

(1)  An applicant for two or more state permits may apply in writing to the department requesting a facilitated application process for the consideration of the application.  The written request shall include sufficient data about the proposed project for the department to determine which other agencies or authorities may have jurisdiction;

(2)  Upon receiving a written request for the facilitated application process, the department shall notify all federal, state, and county agencies or authorities that the department determines may have jurisdiction over part or all of the proposed project, and require those state agencies or authorities and invite those county and federal agencies or authorities to participate in the facilitated application process;

(3)  The applicant and each agency or authority required or agreeing to participate in the facilitated application process shall designate a representative to serve on the facilitated application review team;

(4)  Any state agency or authority designated by the department as a party to an application review that is not able to participate, shall submit an explanation, in writing, to the department as to the reasons and circumstances for noncompliance;

(5)  The representatives of the agencies, authorities, and the applicant may develop and sign a joint agreement among themselves identifying the members of the facilitated application review team, specifying the regulatory and review responsibilities of each government agency and setting forth the responsibilities of the applicant, and establishing a timetable for regulatory review, the conduct of necessary hearings, preparation of an environmental impact statement if necessary, and other actions required to minimize duplication and coordinate the activities of the applicant, agencies, and authorities;

(6)  Each agency or authority shall issue its own permit or approval based upon its own jurisdiction.  The facilitated application process shall not affect or invalidate the jurisdiction or authority of any agency under existing law; and

(7)  The applicant shall apply directly to each federal or county agency that does not participate in the facilitated application process.

(d)  If a state regulatory permit is necessary to obtain a county permit, then a county agreeing to participate in the facilitated application process may advise the applicant of the facilitated application procedure.  To apply for the facilitated application procedure, applicants for county permits involving state permit approvals shall submit a form, which shall be issued by the department; provided that this procedure shall apply only to state permits that need to be approved by a state agency following a review of the plans and certifications submitted by the applicant.  State permits that are approved by rule require only that the licensed design professional certify that the plans and specifications are in compliance with state rules.  No review by a state agency is required for state approval.  Plans and specifications requiring state agency review shall be submitted with the facilitated application procedure to the appropriate state agency, with a copy to the department.  If a state permit is approved by rule, then the participating county shall provide a set of drawings and specifications submitted by the applicant to the state agency that developed the rules.

In developing the procedures for approval by rule and by review, permit requirements shall be clearly stated.  Performance standards, rather than specific technologies or procedures, shall be specified when appropriate.

(e)  For purposes of this section:

"Permit by review" means permits approved by the appropriate state departments.

"Permit by rule" means permits approved by administrative rule. [L 1985, c 237, pt of §4; am L 1987, c 87, pt of §1; am L 1997, c 127, §3; am L 1999, c 243, §2]

Cross References

Business action center, see chapter 201D.

Concurrent processing, see §46‑15.7.



§201-62.5 - REPEALED.

§201-62.5  REPEALED.  L 2003, c 3, §18.

Note

Leasing of Hawaii film studio and continuity of film industry branch.  L 1997, c 127, §§5, 6.



§201-63 - Information services.

[§201-63]  Information services.  The department shall:

(1)  Operate a permit information and coordination center for public use during normal working hours, which provides guidance in regard to the permits and procedures that may apply to specific projects; and

(2)  Maintain and update a repository of the laws, rules, procedures, permit requirements, and criteria of federal, state, and county agencies having control or regulatory power over land and water use for development or the control or regulatory power over natural, cultural, or environmental resources. [L 1985, c 237, pt of §4; am L 1987, c 87, pt of §1]



§201-64 - Streamlining activities.

[§201-64]  Streamlining activities.  The department may:

(1)  Monitor permits on an ongoing basis to determine the source of inefficiencies, delays, and duplications and the status of permits in progress;

(2)  Pursue the implementation of streamlining measures including, but not necessarily limited to, those measures defined in consultation with affected state agencies, county central coordinating agencies, and members of the public; and

(3)  Design applications, checklists, and other forms essential to the implementation of approved streamlining measures in coordination with involved state and county regulatory agencies, and members of the public. [L 1985, c 237, pt of §4; am L 1987, c 87, pt of §1]



§201-65 - Reporting.

[§201-65]  Reporting.  The department shall report biennially to the legislature on actions taken, problems encountered, and legislative actions that may be needed to further implement the intent of this part. [L 1985, c 237, pt of §4; am L 1987, c 87, pt of §1]



§201-71 - Definitions.

PART V.  OFFICE OF AEROSPACE DEVELOPMENT

Note

Part heading amended by L 2007, c 149, §2(1).

§201-71  Definitions.  As used in this part:

"Director" means the director of the office of aerospace development.

"Office" means the office of aerospace development. [L 1988, c 355, pt of §2; am L 2007, c 149, §2(2)]



§201-72 - Office of aerospace development; establishment.

§201-72  Office of aerospace development; establishment.  (a)  There is established an office of aerospace development in the department of business, economic development, and tourism.

(b)  The director shall have experience, knowledge, and expertise in space-related activities and development.  The director shall be nominated and appointed by the governor without regard to chapter 76.

(c)  The director shall hire staff necessary to carry out the purposes of this part.

(d)  The director and employees of the office shall be included in any benefit program generally applicable to the officers and employees of the State. [L 1988, c 355, pt of §2; am L 1990, c 293, §8; am L 2000, c 253, §150; am L 2007, c 149, §2(3)]

Revision Note

In subsection (c), "part" substituted for "chapter".



§201-72.5 - Aerospace advisory committee.

[§201-72.5]  Aerospace advisory committee.  (a)  There is established an aerospace advisory committee within the office of aerospace development of the department of business, economic development, and tourism for administrative purposes.  The committee shall be composed of sixteen members appointed by the governor, as provided in section 26-34, except as otherwise provided in this section.  Of the sixteen members:

(1)  Three members shall be representatives of the aerospace industry.  One member shall be appointed from a list of nominees submitted by the president of the senate, and one member shall be appointed from a list of nominees submitted by the speaker of the house of representatives;

(2)  Three members shall be representatives of the aerospace industry in this State.  One member shall be appointed from a list of nominees submitted by the president of the senate, and one member shall be appointed from a list of nominees submitted by the speaker of the house of representatives;

(3)  One member shall be a representative of investment banking;

(4)  Four members shall represent the economic development boards of Kauai, Oahu, Maui, and Hawaii, respectively, to be appointed, respectively, from a list of nominees submitted by each of these economic development boards;

(5)  Four members shall represent the department of education, the University of Hawaii at Manoa, the University of Hawaii at Hilo, and the University of Hawaii community college system, respectively, to be appointed, one each, from a list of nominees submitted by the department of education, the University of Hawaii at Manoa, the University of Hawaii at Hilo, and the University of Hawaii community college system, respectively; and

(6)  One member, not appointed under paragraphs (1) through (5) of this subsection, to serve as chairperson, who shall have experience, knowledge, and expertise in space-related activities and development in the global and state aerospace industry.

(b)  All members shall serve for a term of two years.  Any vacancies occurring in the membership of the committee shall be filled for the remainder of the unexpired term in the same manner as the original appointments.

(c)  The purpose of the aerospace advisory committee shall be to advise and assist the legislature and state agencies in monitoring, assessing, and promoting aerospace development statewide by:

(1)  Tracking state, national, and global trends and priorities in aerospace development;

(2)  Assisting in identifying and promoting opportunities to expand and diversify aerospace development and aerospace-related industries in this State;

(3)  Supporting the office of aerospace development's effort in networking with national and international aerospace agencies, institutions, and organizations to develop public-private partnerships to support the growth of aerospace development and aerospace-related industries in this State;

(4)  Recommending innovative scientific, educational, and economic strategies and government and education policies to promote the growth and diversification of the aerospace industry in this State; and

(5)  Appointing temporary working groups, as deemed appropriate in the committee's discretion, to assist the office of aerospace development in research and analysis activities required to complete any report to be submitted to the legislature and the governor by the office of aerospace development.

(d)  Members of the aerospace advisory committee shall receive no compensation but shall be reimbursed for necessary expenses, including travel expenses, incurred in the performance of their duties as members of the committee.

(e)  The committee shall convene for quarterly meetings in the city and county of Honolulu; provided that any member who is not a state resident may attend a meeting by teleconference.

(f)  Administrative support to the committee, including the development and dissemination of reports and advisory opinions, shall be provided by the department of business, economic development, and tourism.  [L 2009, c 52, §1]



§201-73 - Powers and duties of director.

§201-73  Powers and duties of director.  In addition to any other powers and duties provided in this part, the director shall:

(1)  Oversee, supervise, and direct the planning, evaluation, and coordination of space-related activities and identify and promote opportunities for expanding and diversifying aerospace-related industries in the State, which may include a Pacific international center for space exploration systems to support space exploration and settlement;

(2)  Initiate discussions for private and international involvement in space-related activities in the State;

(3)  Assist the University of Hawaii, local companies, research institutions, and other interested organizations in establishing partnerships with corporate, government, and university entities that can promote and enhance the State's aerospace industry;

(4)  Leverage aerospace and related technological capabilities in the State's academic, public, and private sectors to enhance the State's ability to procure both federal and private research and development grants and to increase the State's competitiveness in national and global aerospace markets;

(5)  Promote innovative education and workforce development programs that will enhance public awareness of the State's aerospace potential and enable residents to pursue employment in Hawaii's aerospace industry;

(6)  Monitor national and global trends in the aerospace industry and recommend programs and policies that can support aerospace industry development statewide;

(7)  Review the effectiveness of present publications, pamphlets, and other sources of information about Hawaii's space-related activities produced and distributed by the State;

(8)  Serve as a clearinghouse for information on Hawaii's space-related activities to include but not be limited to those of the University of Hawaii and federal agencies located in Hawaii;

(9)  Target existing businesses that can provide products or services of importance to the space industry to support the expansion of these businesses in Hawaii;

(10)  Increase contact and maintain liaison with the National Aeronautics and Space Administration and other federal agencies and facilities;

(11)  Institute procedures by which citizen input on proposed space facilities development shall be invited at the earliest possible time in the development process;

(12)  Adopt, amend, and repeal rules pursuant to chapter 91 necessary to carry out this part;

(13)  Contract for services as may be necessary for the purposes of this part; and

(14)  Do all other things necessary or proper to carry out the purposes of this part. [L 1988, c 355, pt of §2; am L 2007, c 149, §2(4)]

Revision Note

In first paragraph, "part" substituted for "chapter".



§201-74 - REPEALED.

§201-74  REPEALED.  L 2007, c 149, §2(5).



§201-75 - Space vehicles; prohibitions.

[§201-75]  Space vehicles; prohibitions.  Any vehicle launched into space from the land or ocean territory of the State shall not carry weapons of destruction, nuclear waste materials, or use radioactive materials as a power source. [L 1990, c 172, §1]



§201-81 - Establishment of out-of-state offices; purposes.

[PART VI.]  OUT-OF-STATE OFFICES

§201-81  Establishment of out-of-state offices; purposes.  The department of business, economic development, and tourism may establish and operate offices in out-of-state locations, including foreign nations, to effectuate the following purposes:

(1)  Develop programs to reach targeted companies or industries in the respective area and surrounding regions;

(2)  Monitor out-of-state government policies and regulations that have an impact on business, markets, sales, tourism, and related activities;

(3)  Host government and business officials at conferences, meetings and social occasions, or other events on matters pertaining to business opportunities and attraction of investments for the State;

(4)  Develop and conduct advertising efforts, promotional events, media coverage, and educational programs regarding commerce in the State; and

(5)  Conduct related operations as needed, such as hiring or contracting for consultants. [L 1988, c 366, pt of §1; am L 1990, c 293, §8]



§201-82 - Powers of the department.

§201-82  Powers of the department.  The department, subject to the approval of the director of budget and finance, shall have the following general powers to operate out-of-state offices established:

(1)  To enter into contracts, leases, or cooperative agreements, or perform other transactions with any person, firm, partnership, association, company, corporation, or foreign nation, as may be necessary in the conduct of its business and on such terms as the department may deem appropriate, using competitive procurement practices, to the extent practicable, in accordance with rules adopted by the policy board;

(2)  To establish operational bank accounts in out-of-state locations, including foreign denomination accounts, as may be necessary in the conduct of its business, notwithstanding the provisions of chapter 38;

(3)  To receive by gifts, grants, devises, bequests, or otherwise from private sources or a foreign nation, any property, real, personal, or mixed, intangible or tangible, absolutely or in trust, to be used and disposed of, either the principal or the income therefrom, in accordance with the conditions under which it was received;

(4)  To sell, lease, rent, hold, maintain, use, and operate any property, real, personal, or mixed, tangible or intangible, in accordance with the conditions under which it was received;

(5)  To hire such personnel as may be necessary in the conduct of its business and on such terms as the department may deem appropriate; and

(6)  To do any or all other acts reasonably necessary to carry out the objects and purposes of this part, provided that the department shall not obligate any funds of the State not appropriated to the department. [L 1988, c 366, pt of §1; am L Sp 1993, c 8, §17; am L 1997, c 352, §23]



§201-83 - Rules.

[§201-83]  Rules.  The department may adopt rules in accordance with chapter 91 for the purposes of this part. [L 1988, c 366, pt of §1]

Revision Note

"Part" substituted for "chapter".



§201-84 - Annual report.

§201-84  Annual report.  The department of business, economic development, and tourism shall submit an annual report to the legislature on the operations of its out-of-state offices.  For each out-of-state office the report shall describe and include, but not be limited to:

(1)  The programs developed to reach targeted companies or industries in the respective area or surrounding region, and the result of these programs;

(2)  The major out-of-state government policies and regulations affecting business and economic development in Hawaii;

(3)  The major advertising efforts, promotional events, media coverage, and educational programs developed and conducted regarding business opportunities in the State; and

(4)  An expenditure report which shall include a detailed description of expenditures involving staffing and contracted personal services. [L 1988, c 366, pt of §1; am L 1990, c 293, §8]



§201-85 - Exemptions.

§201-85  Exemptions.  The department is authorized to hire employees necessary to staff its out-of-state offices subject to chapter 76 and legislative appropriations.  The department may also appoint such other employees exempt from chapter 76 as may be necessary to administer the affairs of its out-of-state offices.  The initial appointment shall not exceed three years, during which time the department shall submit to the legislature a request for approval prior to continuation of the position. The department shall set the duties, responsibilities, salaries, holidays, vacations, leaves, hours of work, and working conditions for these employees.  Subject to the approval of the director of budget and finance, the department may be exempted from the following state laws only to the extent necessary for the conduct of its business in operating out-of-state offices:

(1)  Sections 36-27 and 36-30, relating to special fund transfers and reimbursements to the general fund;

(2)  Chapter 36, relating to management of state funds;

(3)  Chapter 38, relating to deposits of public funds;

(4)  Chapter 40, relating to audit and accounting, except that the department shall comply with section 40-81;

(5)  Chapter 76, relating to civil service;

(6)  Chapter 77, relating to compensation;

(7)  Section 78-1, relating to public employment, except when expressly hiring personnel subject to section 78-1; and

(8)  Section 171-30, relating to acquisition of real property.

All moneys necessary for the establishment and operation of out-of-state offices shall be allocated by the legislature through appropriations out of the state general fund.  The department shall include in its budgetary request for each upcoming fiscal period, the amounts necessary to effectuate the purposes of this section. [L 1988, c 366, §2; am L 1993, c 280, §21; am L Sp 1993, c 8, §54; am L 2000, c 253, §150; am L 2004, c 216, §22]

Note

Chapter 77 referred to in text is repealed.



§201-91 to 99 - REPEALED.

PART VII.  TOURISM--REPEALED

§§201-91 to 99  REPEALED.  L 2002, c 38, §2.

Cross References

For similar provisions, see chapter 201B.



§201-101 - Development of markets for recycled materials.

PART VIII.  RECYCLING

§201-101  Development of markets for recycled materials.  The department, to the extent possible, and with the assistance of the office of solid waste management, shall coordinate state efforts to develop markets for recycled materials.  The department shall integrate this activity with its other programs, specifically those programs relating to business development and energy.  The department shall coordinate market activities with the counties and clarify their respective roles and responsibilities. [L 1991, c 324, pt of §3]

Cross References

Construction projects; recycled glass requirements, see §103D-407.

Glass container recovery, see §§342G-81 to 89.

Integrated solid waste management, see chapter 342G.



§201-101.5 - Definitions.

[§201-101.5]  Definitions.  As used in this part:

"Department" means the department of business, economic development, and tourism.

"Director" means the director of business, economic development, and tourism. [L 1999, c 112, pt of §1]



§201-102 - Advisory committees.

§201-102  Advisory committees.  (a)  The director of business, economic development, and tourism may form advisory committees to assist in the formulation of recommendations concerning the development of markets for recycled materials.  The recommendations shall address the removal of impediments to, as well as the establishment of incentives for, the use of recycled materials by businesses or energy producers in order to expand markets for recyclable materials.

(b)  At the discretion of the director, committee members may include, but need not be limited to:

(1)  The director of health;

(2)  The director of the office of planning;

(3)  The chairperson of the board of land and natural resources;

(4)  The comptroller;

(5)  The chairperson of the public utilities commission;

(6)  The director of transportation;

(7)  The county integrated solid waste management coordinators;

(8)  One representative each from the not-for-profit recycling industry, the for-profit recycling industry, the solid waste collection industry, the recycling processing industry, the recycling brokerage and marketing industry, the shipping industry, and an  environmental advocacy group; and

(9)  An elected official from each county;

or their designated representatives. [L 1991, c 324, pt of §3; am L 1996, c 299, §3]



§201-103 - Studies.

[§201-103]  Studies.  The director of business, economic development, and tourism may conduct studies necessary to prepare recommendations on the development of markets for recycled materials. [L 1991, c 324, pt of §3]



§201-104 - Report.

[§201-104]  Report.  The director of business, economic development, and tourism shall incorporate the activities of the past year and any recommendations for specific actions to develop markets for recycled materials in the department's annual report. [L 1991, c 324, pt of §3]



§201-105 - Legislation and rules.

[§201-105]  Legislation and rules.  The department, with the assistance of the office of solid waste management, shall coordinate the following activities, as necessary, to develop markets for recycled materials:

(1)  The development and introduction of proposed legislation; and

(2)  The development of rules by the appropriate state agencies.

It is the intent of the legislature that implementation of the department's recommendations be expedited. [L 1991, c 324, pt of §3]



§201-106 - REPEALED.

§201-106  REPEALED.  L 2003, c 178, §3.



§201-111 - Definitions.

[PART IX.]  HAWAII TELEVISION AND FILM DEVELOPMENT

[§201-111]  Definitions.  As used in this part:

"Applicant" means a person applying for a grant or venture capital investment from the board under this part.

"Board" means the Hawaii television and film development board.

"Eligible Hawaii project" or "project" means an entertainment project in which at least seventy-five per cent of the budget for the production costs, excluding salaries and costs for the producer, director, writer, screenplay, and actors in the project, is dedicated for the purchase or lease of goods or services from a vendor or supplier who is located and doing business in the State.

"Fund" means the Hawaii television and film development special fund.

"Venture capital investment" means any of the following investments in a project:

(1)  Common or preferred stock and equity securities without a repurchase requirement for at least five years;

(2)  A right to purchase stock or equity securities;

(3)  Any debenture, whether or not convertible or having stock purchase rights, which is subordinated, together with security interests against the assets of the borrower, by their terms to all borrowings of the borrower from other institutional lenders, and that is for a term of not less than three years, and that has no part amortized during the first three years; and

(4)  General or limited partnership interests. [L 2000, c 285, pt of §2]



§201-112 - Hawaii television and film development board.

[§201-112]  Hawaii television and film development board.  (a)  There is established the Hawaii television and film development board.  The board shall be attached to the department of business, economic development, and tourism for administrative purposes only.  The board shall administer the grant and venture capital investment programs and the Hawaii television and film development special fund established under this part.  The board shall also assess and consider the overall viability and development of the television and film industries and make recommendations to appropriate state or county agencies.

(b)  The board shall be composed of nine members, four of whom shall be appointed by the governor pursuant to section 26-34, and all of whom shall serve four-year staggered terms.  One of the governor's appointments shall be made from a list of nominees submitted by the president of the senate and another appointment shall be made from a list of nominees submitted by the speaker of the house of representatives.  The four appointed members shall possess a current working knowledge of the film, television, or entertainment industry.  The director of business, economic development, and tourism, and the chairs of the four county film commissions or its equivalent, shall serve as ex officio voting members, who may be represented on the board by designees.

The chairperson and vice chairperson of the board shall be selected by the board by majority vote.  Five members shall constitute a quorum, whose affirmative vote shall be necessary for all actions by the board.  The members shall serve without compensation but shall be reimbursed for expenses, including travel expenses, necessary for the performance of their duties.

(c)  The film industry branch development manager shall serve as the executive secretary of the board.

(d)  The board may adopt rules pursuant to chapter 91 to effectuate the purposes of this part. [L 2000, c 285, pt of §2]



§201-113 - Hawaii television and film development special fund.

[§201-113]  Hawaii television and film development special fund.  (a)  There is established in the state treasury the Hawaii television and film development special fund into which shall be deposited:

(1)  Appropriations by the legislature;

(2)  Donations and contributions made by private individuals or organizations for deposit into the fund;

(3)  Grants provided by governmental agencies or any other source; and

(4)  Any profits or other amounts received from venture capital investments.

(b)  The fund shall be used by the board to assist in, and provide incentives for, the production of eligible Hawaii projects that are in compliance with criteria and standards established by the board in accordance with rules adopted by the board pursuant to chapter 91.  In particular, the board shall adopt rules to provide for the implementation of the following programs:

(1)  A grant program.  The board shall adopt rules pursuant to chapter 91 to provide conditions and qualifications for grants.  Applications for grants shall be made to the board and shall contain such information as the board shall require by rules adopted pursuant to chapter 91.  At a minimum, the applicant shall agree to the following conditions:

(A)  The grant shall be used exclusively for eligible Hawaii projects;

(B)  The applicant shall have applied for or received all applicable licenses and permits;

(C)  The applicant shall comply with applicable federal and state laws prohibiting discrimination against any person on the basis of race, color, national origin, religion, creed, sex, age, or physical handicap;

(D)  The applicant shall comply with other requirements as the board may prescribe;

(E)  All activities undertaken with funds received shall comply with all applicable federal, state, and county statutes and ordinances;

(F)  The applicant shall indemnify and save harmless the State of Hawaii and its officers, agents, and employees from and against any and all claims arising out of or resulting from activities carried out or projects undertaken with funds provided hereunder, and procure sufficient insurance to provide this indemnification if requested to do so by the department;

(G)  The applicant shall make available to the board all records the applicant may have relating to the project, to allow the board to monitor the applicant's compliance with the purpose of this chapter; and

(H)  The applicant, to the satisfaction of the board, shall establish that sufficient funds are available for the completion of the project for the purpose for which the grant is awarded; and

(2)  A venture capital program.  The board shall adopt rules pursuant to chapter 91 to provide conditions and qualifications for venture capital investments in eligible Hawaii projects.  The program may include a written agreement between the borrower and the board, as the representative of the State, that as consideration for the venture capital investment made under this part, the borrower shall share any royalties, licenses, titles, rights, or any other monetary benefits that may accrue to the borrower pursuant to terms and conditions established by the board by rule pursuant to chapter 91.  Venture capital investments may be made on such terms and conditions as the board shall determine to be reasonable, appropriate, and consistent with the purposes and objectives of this part. [L 2000, c 285, pt of §2]



§201-114 - Inspection of premises and records.

[§201-114]  Inspection of premises and records.  The board shall have the right to inspect, at reasonable hours, the plant, physical facilities, equipment, premises, books, and records of any applicant in connection with the processing of a grant to the applicant. [L 2000, c 285, pt of §2]






CHAPTER 201B - HAWAII TOURISM AUTHORITY

§201B-1 - Definitions.

PART I.  GENERAL PROVISIONS

§201B-1  Definitions.  As used in this chapter:

"Agency" means any agency, department, authority, board, commission, the University of Hawaii, or any other unit of the State or its political subdivisions.

"Authority" means the Hawaii tourism authority established in section 201B-2.

"Board" means the board of directors of the Hawaii tourism authority established in section 201B-2, and any successor thereto.

"Convention center facility" or "convention center" means any combination of land, buildings, and improvements thereon, acquired or developed by the State, and includes exhibition halls, meeting rooms, a plenary session hall, and support space that reflect a Hawaiian sense of place; any other structure or facility required or useful for the operation of a convention center, including commercial, office, community service, parking, garage, and other supporting service structures; and, all necessary, useful, and related equipment, furnishings, and appurtenances.

"Public agency" means any office, department, board, commission, bureau, division, public corporation agency, or instrumentality of the federal, state, or county government. [L 1998, c 156, pt of §2; am L 2002, c 253, §3]



§201B-2 - Hawaii tourism authority; establishment; board; president and chief executive officer.

§201B-2  Hawaii tourism authority; establishment; board; president and chief executive officer.  (a)  There is established the Hawaii tourism authority, which shall be a body corporate and a public instrumentality of the State, for the purpose of implementing this chapter.  The authority shall be placed within the department of business, economic development, and tourism for administrative purposes only.

(b)  The authority shall be headed by a policy-making board of directors that shall consist of twelve members; provided that:

(1)  The members shall be appointed by the governor as provided in section 26-34, except as otherwise provided by law;

(2)  The members shall include at least one representative each from the city and county of Honolulu and the counties of Hawaii, Kauai, and Maui; the remaining members shall be appointed at-large;

(3)  Three members shall be appointed by the governor from a list of three names submitted for each appointment by the president of the senate, and three members shall be appointed by the governor from a list of three names submitted for each appointment by the speaker of the house of representatives; provided that if fewer than three names are submitted for each appointment, the governor may disregard the list;

(4)  At least six members shall have knowledge, experience, and expertise in the area of visitor industry management, marketing, promotion, transportation, retail, entertainment, or visitor attractions, and at least one shall have knowledge, experience, and expertise in the area of Hawaiian cultural practices; provided that no more than three members shall represent, be employed by, or be under contract to any sector of the industry represented on the board;

(5)  The governor shall make appointments to ensure the fulfillment of all requirements; provided that any appointments made after July 1, 2002, shall be made to fulfill the requirements in place when the appointments are made; and

(6)  No person who has served as a member of the board of directors of the Hawaii Visitors and Convention Bureau shall be eligible to sit as a member of the board of directors of the Hawaii tourism authority until at least two years have expired between the person's termination from service on the Hawaii Visitors and Convention Bureau board and the person's appointment to the authority's board of directors.

(c)  Members shall be appointed by the governor for terms of four years.  Each member shall hold office until the member's successor is appointed and qualified.  Section 26-34 shall be applicable insofar as it relates to the number of terms and consecutive number of years a member may serve on the board.

(d)  The board shall elect a chairperson from among the members.

(e)  Seven members shall constitute a quorum and a minimum of seven affirmative votes shall be necessary for all actions by the authority.  The members shall serve without compensation, but shall be reimbursed for expenses, including traveling expenses, necessary for the performance of their duties.

(f)  [Repeal and reenactment on June 30, 2010.  L Sp 2009, c 5, §12.]  The board shall appoint one person to serve as president and chief executive officer, exempt from chapters 76 and 88 who shall oversee the authority staff; provided that the compensation package, including salary, shall not exceed nine per cent of the five per cent authorized for administrative expenses under section 201B-11(c); and provided further that the compensation package shall not include private sector moneys or other contributions.  The board shall set the president and chief executive officer's duties, responsibilities, holidays, vacations, leaves, hours of work, and working conditions.  It may grant other benefits as it deems necessary. [L 1998, c 156, pt of §2; am L 2000, c 253, §150; am L 2002, c 143, §2 and c 148, §19; am L 2003, c 3, §3; am L 2004, c 10, §7 and c 58, §§6, 14(2); am L 2005, c 22, §50 and c 235, §4; am L 2006, c 306, §1; am L 2007, c 187, §2; am L Sp 2009, c 5, §4]

Note

The following acts exempted their amendments from the June 30, 2010 repeal and reenactment condition of L 2006, c 306, §1:

L 2004, c 10, §7 as amended by L 2005, c 22, §46; L Sp 2009, c 5, §4.

Revision Note

In subsection (b)(5), "July 1, 2002" substituted for "the effective date of this Act".



§201B-2.5 - Authority, private attorneys.

[§201B-2.5]  Authority, private attorneys.  (a)  The board may appoint or retain by contract one or more attorneys who are independent of the attorney general to provide legal services for the board solely in cases of contract negotiations in which the attorney general lacks sufficient expertise; provided that the independent attorney shall consult and work in conjunction with the designated deputy attorney general assigned to the Hawaii tourism authority.

(b)  The board may fix the compensation of the attorneys appointed or retained pursuant to this section.  Attorneys appointed or retained by contract shall be exempt from chapters 76, 78, and 88. [L 2004, c 58, §§1, 14(2); am L 2005, c 22, §50; am L 2006, c 306, §1; am L Sp 2009, c 5, §12]



§201B-3 - Powers and duties.

§201B-3  Powers and duties.  (a)  Except as otherwise limited by this chapter, the authority may:

(1)  Sue and be sued;

(2)  Have a seal and alter the same at pleasure;

(3)  Through its president and chief executive officer, make and execute contracts and all other instruments necessary or convenient for the exercise of its powers and functions under this chapter; provided that the authority may enter into contracts and agreements for a period of up to five years, subject to the availability of funds; and provided further that the authority may enter into agreements for the use of the convention center facility for a period of up to ten years;

(4)  Make and alter bylaws for its organization and internal management;

(5)  Unless otherwise provided in this chapter, adopt rules in accordance with chapter 91 with respect to its projects, operations, properties, and facilities;

(6)  Through its president and chief executive officer, represent the authority in communications with the governor and the legislature;

(7)  Through its president and chief executive officer, provide for the appointment of officers, agents, a sports coordinator, and employees, subject to the approval of the board, prescribing their duties and qualifications, and fixing their salaries, without regard to chapters 76 and 78, if there is no anticipated revenue shortfall in the tourism special fund and funds have been appropriated by the legislature and allotted as provided by law;

(8)  Through its president and chief executive officer, purchase supplies, equipment, or furniture;

(9)  Through its president and chief executive officer, allocate the space or spaces that are to be occupied by the authority and appropriate staff;

(10)  Through its president and chief executive officer, engage the services of qualified persons to implement the State's tourism marketing plan or portions thereof as determined by the authority;

(11)  Through its president and chief executive officer, engage the services of consultants on a contractual basis for rendering professional and technical assistance and advice;

(12)  Procure insurance against any loss in connection with its property and other assets and operations in amounts and from insurers as it deems desirable;

(13)  Contract for or accept revenues, compensation, proceeds, and gifts or grants in any form from any public agency or any other source, including any revenues or proceeds arising from the operation or use of the convention center;

(14)  Develop, coordinate, and implement state policies and directions for tourism and related activities taking into account the economic, social, and physical impacts of tourism on the State and its natural resources infrastructure; provided that the authority shall support the efforts of other state and county departments or agencies to manage, improve, and protect Hawaii's natural environment and areas frequented by visitors;

(15)  Have a permanent, strong focus on marketing and promotion;

(16)  Conduct market development-related research as necessary;

(17)  Coordinate all agencies and advise the private sector in the development of tourism-related activities and resources;

(18)  Work to eliminate or reduce barriers to travel to provide a positive and competitive business environment, including coordinating with the department of transportation on issues affecting airlines and air route development;

(19)  Market and promote sports-related activities and events;

(20)  Coordinate the development of new products with the counties and other persons in the public sector and private sector, including the development of sports, culture, health and wellness, education, technology, agriculture, and nature tourism;

(21)  Establish a public information and educational program to inform the public of tourism and tourism-related problems;

(22)  Encourage the development of tourism educational, training, and career counseling programs;

(23)  Establish a program to monitor, investigate, and respond to complaints about problems resulting directly or indirectly from the tourism industry and taking appropriate action as necessary;

(24)  Develop and implement emergency measures to respond to any adverse effects on the tourism industry, pursuant to section 201B-9;

(25)  Set and collect rents, fees, charges, or other payments for the lease, use, occupancy, or disposition of the convention center facility without regard to chapter 91;

(26)  Notwithstanding chapter 171, acquire, lease as lessee or lessor, own, rent, hold, and dispose of the convention center facility in the exercise of its powers and the performance of its duties under this chapter; and

(27)  Acquire by purchase, lease, or otherwise, and develop, construct, operate, own, manage, repair, reconstruct, enlarge, or otherwise effectuate, either directly or through developers, a convention center facility.

(b)  The authority shall be responsible for:

(1)  Promoting, marketing, and developing the tourism industry in the State;

(2)  Arranging for the conduct of research through contractual services with the University of Hawaii or any agency or other qualified persons concerning social, economic, and environmental aspects of tourism development in the State;

(3)  Providing technical or other assistance to agencies and private industry upon request;

(4)  Creating a vision and developing a long-range strategic plan for tourism in Hawaii; and

(5)  Reviewing annually the expenditure of public funds by any visitor industry organization with which the authority contracts to perform tourism promotion, marketing, and development and making recommendations necessary to ensure the effective use of the funds for the development of tourism.  The authority shall also prepare annually a report of expenditures, including descriptions and evaluations of programs funded, together with any recommendations the authority may make and shall submit the report to the governor and the legislature as part of the annual report required under section 201B-16.

(c)  The authority shall do any and all things necessary to carry out its purposes, to exercise the powers and responsibilities given in this chapter, and to perform other functions required or authorized by law. [L 1998, c 156, pt of §2; am L 2002, c 38, §1, c 143, §3, c 148, §20, and c 253, §7; am L 2003, c 3, §4; am L 2004, c 9, §1; am L 2005, c 235, §5; am L 2007, c 201, §2; am L Sp 2009, c 5, §5]



§201B-4 - Meetings of the board.

[§201B-4]  Meetings of the board.  (a)  The meetings of the board shall be open to the public as provided in section 92-3, except that when it is necessary for the board to receive information that is proprietary to a particular enterprise or the disclosure of which might be harmful to the business interests of the enterprise, the board may enter into an executive meeting that is closed to the public.

(b)  The board shall be subject to the procedural requirements of section 92-4, and this authorization shall be in addition to the exceptions listed in section 92-5, to enable the authority board to respect the proprietary requirements of enterprises with which it has business dealings. [L 1998, c 156, pt of §2]



§201B-5 - Exemption of Hawaii tourism authority from administrative supervision of boards and commissions.

§201B-5  Exemption of Hawaii tourism authority from administrative supervision of boards and commissions.  Notwithstanding any law to the contrary, the authority shall be exempt from section 26-35 with the exception of section 26-35(a)(2), (3), (7), (8) and subsection (b). [L 1998, c 156, pt of §2; am L 2004, c 16, §2; am L 2005, c 22, §4]



§201B-6 - Tourism marketing plan; measures of effectiveness.

§201B-6  Tourism marketing plan; measures of effectiveness.  (a)  The authority shall be responsible for developing a tourism marketing plan that shall be updated every year and includes the following:

(1)  Statewide promotional efforts and programs;

(2)  Targeted markets;

(3)  Efforts to enter into brand marketing projects that make effective use of cooperative advertising programs;

(4)  Measures of effectiveness for the authority's promotional programs; and

(5)  Coordination of marketing plans of all destination marketing organizations receiving state funding prior to finalization of the authority's marketing plan.

(b)  In accordance with subsection (a), the authority shall develop measures of effectiveness to assess the overall benefits and effectiveness of the marketing plan and include documentation of the directly attributable benefits of the plan to the following:

(1)  Hawaii's tourism industry;

(2)  Employment in Hawaii;

(3)  State taxes; and

(4)  The State's lesser known and underused destinations. [L 1998, c 156, pt of §2; am L 1999, c 178, §7; am L 2004, c 9, §2; am L Sp 2009, c 5, §6]



§201B-7 - Tourism-related activities.

§201B-7  Tourism-related activities.  (a)  The authority may enter into contracts and agreements that include the following:

(1)  Tourism promotion, marketing, and development;

(2)  Market development-related research;

(3)  Product development and diversification issues focused on visitors;

(4)  Promotion, development, and coordination of sports-related activities and events;

(5)  Promotion of Hawaii, through a coordinated statewide effort, as a place to do business, including high technology business, and as a business destination;

(6)  Reduction of barriers to travel;

(7)  Marketing, management, use, operation, or maintenance of the convention center facility, including the purchase or sale of goods or services, logo items, concessions, sponsorships, and license agreements, or any use of the convention center facility as a commercial enterprise; provided that effective January 1, 2003, and thereafter, the contract for management of the convention center facility shall include marketing for all uses of the facility;

(8)  Tourism research and statistics to:

(A)  Measure and analyze tourism trends;

(B)  Provide information and research to assist in the development and implementation of state tourism policy;

(C)  Provide tourism information on:

(i)  Visitor arrivals, visitor characteristics, and expenditures;

(ii)  The number of transient accommodation units available, occupancy rates, and room rates;

(iii)  Airline-related data including seat capacity and number of flights;

(iv)  The economic, social, and physical impacts of tourism on the State; and

(v)  The impact of ongoing marketing programs of the authority on Hawaii's tourism industry, employment in Hawaii, state taxes, and the State's lesser known and underused destinations; and

(9)  Any and all other activities necessary to carry out the intent of this chapter;

provided that for any contract or agreement valued at $25,000 and over, the authority shall provide notice to the speaker of the house of representatives and the president of the senate on the same day that such notification is given to the governor.

(b)  The authority may delegate to staff the responsibility for soliciting, awarding, and executing contracts, and monitoring and facilitating any and all functions developed in accordance with subsection (a). [L 1998, c 156, pt of §2; am L 2000, c 297, §20; am L 2002, c 143, §4 and c 253, §8; am L Sp 2009, c 5, §7]



§201B-7.5 - Applicability of Hawaii public procurement code; convention center contractor; construction contracts.

[§201B-7.5]  Applicability of Hawaii public procurement code; convention center contractor; construction contracts.  The construction contracts for the maintenance of the convention center facility by the private contractor that operates the convention center, by its direct or indirect receipt of, and its expenditure of, public funds from the department of business, economic development, and tourism or the authority, or both, shall be subject to part III of chapter 103D. [L Sp 2009, c 5, §1]



§201B-8 - Convention center enterprise special fund.

§201B-8  Convention center enterprise special fund.  (a)  There is established the convention center enterprise special fund, into which shall be deposited:

(1)  A portion of the revenues from the transient accommodations tax, as provided by section 237D-6.5;

(2)  All revenues or moneys derived from the operations of the convention center to include all revenues from the food and beverage service, all revenues from the parking facilities or from any concession, and all revenues from the sale of souvenirs, logo items, or any other items offered for purchase at the convention center;

(3)  Private contributions, interest, compensation, gross or net revenues, proceeds, or other moneys derived from any source or for any purpose arising from the use of the convention center facility; and

(4)  Appropriations by the legislature, including any transfers from the tourism special fund established under section 201B-11 for marketing the facility pursuant to section 201B-7(a)(7).

(b)  Moneys in the convention center enterprise special fund shall be used by the authority for the payment of any and all debt service relating to the convention center, any expense arising from any and all use, operation, maintenance, alteration, improvement, or any unforeseen or unplanned repairs of the convention center, including without limitation the food and beverage service and parking service provided at the convention center facility, the sale of souvenirs, logo items, or other items, for any future major repair, maintenance, and improvement of the convention center facility as a commercial enterprise or as a world class facility for conventions, entertainment, or public events, and for marketing the facility pursuant to section 201B-7(a)(7).

(c)  Moneys in the convention center enterprise special fund may be:

(1)  Placed in interest-bearing accounts; provided that the depository in which the money is deposited furnishes security as provided in section 38-3; or

(2)  Otherwise invested by the authority until such time as the moneys may be needed; provided that the authority shall limit its investments to those listed in section 36-21.

All interest accruing from investment of the moneys shall be credited to the convention center enterprise special fund. [L 2002, c 253, §2; am L 2005, c 235, §6]



§201B-9 - Tourism emergency.

§201B-9  Tourism emergency.  (a)  If the board determines that the occurrence of a world conflict, terrorist threat, national or global economic crisis, natural disaster, outbreak of disease, or other catastrophic event adversely affects Hawaii's tourism industry by resulting in a substantial interruption in the commerce of the State and adversely affecting the welfare of its people, the board shall submit a request to the governor to declare that a tourism emergency exists.

(b)  Upon declaration by the governor that a tourism emergency exists pursuant to subsection (a), the authority shall develop and implement measures to respond to the tourism emergency, including providing assistance to tourists during the emergency; provided that any tourism emergency response measure implemented pursuant to this subsection shall not include any provision that would adversely affect the organized labor force in tourism-related industries.  With respect to a national or global economic crisis only, in addition to the governor's declaration of the existence of a tourism emergency, no action in response to the tourism emergency declaration may be taken by the authority without the governor's express approval. [L 2007, c 201, pt of §1; am L Sp 2009, c 5, §8]



§201B-10 - Tourism emergency trust fund.

[§201B-10]  Tourism emergency trust fund.  (a)  There is established outside the state treasury a tourism emergency trust fund to be administered by the board as trustee, into which shall be deposited the revenues prescribed by section 237D‑6.5(b).  All investment earnings from moneys in the trust fund shall be credited to the tourism special fund.

(b)  Moneys in the trust fund shall be used exclusively to provide for the development and implementation of emergency measures to respond to any tourism emergency pursuant to section 201B-9, including providing emergency assistance to tourists during the tourism emergency.

(c)  Use of the trust fund, consistent with subsection (b), shall be provided for in articles, bylaws, resolutions, or other instruments executed by the board as trustee for the trust fund. [L 2007, c 201, pt of §1]



§201B-11 - Tourism special fund.

PART II.  TOURISM SPECIAL FUND; EXEMPTIONS; REPORTS

§201B-11  Tourism special fund.  (a)  [Repeal and reenactment on June 30, 2010.  L Sp 2009, c 5, §12.]  There is established the tourism special fund, into which shall be deposited:

(1)  A portion of the revenues from any transient accommodations tax, as provided by section 237D-6.5;

(2)  Appropriations by the legislature to the tourism special fund;

(3)  Gifts, grants, and other funds accepted by the authority; and

(4)  All interest and revenues or receipts derived by the authority from any project or project agreements.

(b)  Moneys in the tourism special fund may be:

(1)  Placed in interest-bearing accounts; provided that the depository in which the money is deposited furnishes security as provided in section 38-3; or

(2)  Otherwise invested by the authority until such time as the moneys may be needed; provided that the authority shall limit its investments to those listed in section 36-21.

All interest accruing from the investment of these moneys shall be credited to the tourism special fund.

(c)  [Repeal and reenactment on June 30, 2010.  L Sp 2009, c 5, §12.]  Moneys in the tourism special fund shall be used by the authority for the purposes of this chapter; provided that:

(1)  Not more than five per cent of this amount shall be used for administrative expenses, including $15,000 for a protocol fund to be expended at the discretion of the president and chief executive officer; and

(2)  At least $1,000,000 shall be made available to support efforts to manage, improve, and protect Hawaii's natural environment and areas frequented by visitors. [L 1998, c 156, pt of §2; am L 2002, c 38, §4, c 143, §5, and c 250, §4; am L 2004, c 58, §§7, 14(2); am L 2005, c 22, §50 and c 235, §7; am L 2006, c 306, §1; am L Sp 2009, c 5, §9]

Note

The L Sp 2009, c 5, §9 amendment is exempt from the June 30, 2010 repeal and reenactment condition of L 2006, c 306, §1.  L Sp 2009, c 5, §12.

Deposit of transient accommodations tax revenues into the tourism special fund for fiscal year 2010-2011.  L Sp 2009, c 5, §11.



§201B-12 - Exemption of authority from taxation and Hawaii public procurement code.

[§201B-12]  Exemption of authority from taxation and Hawaii public procurement code.  (a)  All revenues and receipts derived by the authority from any project or a project agreement or other agreement pertaining thereto shall be exempt from all state taxation.  Any right, title, and interest of the authority in any project shall also be exempt from all state taxation.  Except as otherwise provided by law, the interest of a qualified person or other user of a project or a project agreement or other agreements related to a project shall not be exempt from taxation to a greater extent than it would be if the costs of the project were directly financed by the qualified person or user.

(b)  The authority shall not be subject to chapter 103D and any and all other requirements of law for competitive bidding for project agreements, construction contracts, lease and sublease agreements, or other contracts unless a project agreement with respect to a project otherwise shall require. [L 1998, c 156, pt of §2]



§201B-13 - Assistance by state and county agencies; advisory group.

§201B-13  Assistance by state and county agencies; advisory group.  (a)  Any state or county agency may render services upon request of the authority.

(b)  The authority may establish an advisory group that may meet monthly or as the authority deems necessary, which may include the director of business, economic development, and tourism, director of transportation, chairperson of the board of land and natural resources, and executive director of the state foundation on culture and the arts to advise the authority on matters relating to their respective departments or agency in the preparation and execution of suggested:

(1)  Measures to respond to tourism emergencies pursuant to section 201B-9;

(2)  Programs for the management, improvement, and protection of Hawaii's natural environment and other areas frequented by visitors;

(3)  Measures to address issues affecting airlines, air routes, and barriers to travel to Hawaii; and

(4)  Programs to perpetuate the cultures of Hawaii and engage local communities to sustain and preserve the native Hawaiian culture. [L 1998, c 156, pt of §2; am L Sp 2009, c 5, §10]



§201B-14 - Declaration of public function, purpose, and necessity.

[§201B-14]  Declaration of public function, purpose, and necessity.  The powers and functions granted to and exercised by the Hawaii tourism authority under this chapter are declared to be public and governmental functions, exercised for a public purpose, and matters of public necessity. [L 1998, c 156, pt of §2]



§201B-15 - Court proceedings; preferences; venue.

§201B-15  Court proceedings; preferences; venue.  (a)  Any action or proceeding to which the authority, the State, or the county may be a party, in which any question arises as to the validity of this chapter, shall be preferred over all other civil cases, except election cases, in the circuit court of the circuit where the case or controversy arises, and shall be heard and determined in preference to all other civil cases pending therein except election cases, irrespective of position on the calendar.

(b)  Upon application of counsel to the authority, the same preference shall be granted in any action or proceeding questioning the validity of this chapter in which the authority may be allowed to intervene.

(c)  Any action or proceeding to which the authority, the State, or the county may be party, in which any question arises as to the validity of this chapter or any portion of this chapter, or any action of the authority may be filed in the circuit court of the circuit where the case or controversy arises, which court is hereby vested with original jurisdiction over the action.

(d)  Notwithstanding any provision of law to the contrary, declaratory relief from the circuit court may be obtained for any action.

(e)  Any party aggrieved by the decision of the circuit court may appeal in accordance with part I of chapter 641 and the appeal shall be given priority. [L 1998, c 156, pt of §2; am L 2001, c 251, §5]

Case Notes

In action for declaratory and injunctive relief brought under this section, petitioner lacked standing to assert claims for relief where petitioner failed to allege or create a genuine issue of material fact as to whether there was an actual or threatened injury resulting from the authority's conduct or that the injury was fairly traceable to the authority's challenged action, and failed to establish that petitioner's injury was likely to be remedied by the court's grant of injunctive or declaratory relief.  100 H. 242, 59 P.3d 877.



§201B-16 - Annual report.

[§201B-16]  Annual report.  The authority shall submit a complete and detailed report of its activities, expenditures, and results to the governor and the legislature at least twenty days prior to the convening of each regular session of the legislature. [L 1998, c 156, pt of §2]






CHAPTER 201C - FINANCIAL SERVICES ASSISTANCE PROGRAM

§201C-1 - Definitions.

[§201C-1]  Definitions.  For the purposes of this chapter:

"Department" means the department of business, economic development, and tourism.

"Financial mall" means an array of financial service industry operations connected by telecommunications and not restricted to location in a single physical facility.

"Financial services industry" means trading and brokering operations, including but not limited to securities, commodities, debt instruments, currencies, options, futures, and other derivatives. [L 1990, c 107, pt of §3]



§201C-2 - Establishment.

[§201C-2]  Establishment.  The department of business, economic development, and tourism shall establish a financial services assistance program for the purpose of promoting the growth and development of a financial services industry and other support services including the telecommunications infrastructure.  The department may also hire contractors and consultants to effectuate the purpose of this chapter. [L 1990, c 107, pt of §3]

Revision Note

"Chapter" substituted for "Act".



§201C-3 - Financial assistance program; source of funds.

§201C-3  Financial assistance program; source of funds.  (a)  All moneys to carry out the purposes of the financial services assistance program under this chapter shall be allocated by the legislature through appropriations out of the Hawaii capital loan revolving fund established pursuant to section 210-3.  The department shall include in its budgetary request for each upcoming fiscal period, the amounts necessary to effectuate the purposes of this section.

(b)  All moneys received in repayment of loan principal, payment of interest, or fees, under this chapter shall be deposited to the credit of [the] Hawaii capital loan revolving fund established pursuant to section 210-3. [L 1990, c 107, pt of §3; am L 1993, c 280, §17; am L 1998, c 176, §14]



§201C-4 - Purposes and terms of assistance.

[§201C-4]  Purposes and terms of assistance.  (a)  The department may utilize the money held in the financial services assistance program for economic development projects within the State that have the potential of creating new jobs for residents of the State or retaining current jobs within the State.

(b)  Financial assistance provided by the financial services assistance program may be used for any purpose consistent with the objectives and policies for the economy in the state plan, including but not limited to:

(1)  The acquisition, improvement, or rehabilitation of land and buildings;

(2)  The acquisition of equipment or services;

(3)  Working capital; and

(4)  Any other purpose reasonably related to an economic development project concerning the financial services industry, including but not limited to consulting and other related services.

(c)  The department, for economic development projects relating to the financial services industry, may:

(1)  Procure insurance, a guarantee, or a letter of credit from any source for all or a part of a loan, debenture, or lease of others, public or private;

(2)  Procure insurance, a guarantee, or a letter of credit for either a single loan, debenture, or lease or for any combination of loans, debentures, or leases; and

(3)  Procure consulting and related services for the purposes of this chapter.

(d)  Loans provided by the financial services assistance program may be provided to qualified applicants with the following terms and conditions:

(1)  The maximum term of a loan shall not exceed twenty years;

(2)  Each loan shall bear simple interest at a rate of not less than three and not more than ten per cent a year, depending on the nature of the loan; and

(3)  The commencement date for the repayment of the first installment on principal and interest of each loan may be deferred by the director of business, economic development, and tourism for a period not to exceed two years.

(e)  The department shall adopt rules pursuant to chapter 91 to carry out the purposes of this chapter. [L 1990, c 107, pt of §3]



§201C-5 - Annual report.

[§201C-5]  Annual report.  The department shall report to the governor and the legislature on the revolving fund's revenues and expenditures for each fiscal year.  The report shall be submitted no later than twenty days prior to the convening of each regular session. [L 1990, c 107, pt of §3]






CHAPTER 201D - BUSINESS ACTION CENTER

CHAPTER 201D

BUSINESS ACTION CENTER

REPEALED.  L 2005, c 62, §3.

Cross References

For present provisions, see chapter 474.



CHAPTER 201E - HOUSING FINANCE AND DEVELOPMENT CORPORATION

CHAPTER 201E

HOUSING FINANCE AND DEVELOPMENT CORPORATION

REPEALED.  L 1997, c 350, §18.

Note

L 1998, c 272, §3 purports to amend §§201E-61 and 201E-221.

Cross References

For present provisions, see chapter 201G.



CHAPTER 201F - RENTAL HOUSING TRUST FUND

CHAPTER 201F

RENTAL HOUSING TRUST FUND

REPEALED.  L 1997, c 350, §18.

Cross References

For present provisions, see chapter 201G.



CHAPTER 201G - HOUSING AND COMMUNITY DEVELOPMENT CORPORATION OF HAWAII

CHAPTER 201G

HOUSING AND COMMUNITY DEVELOPMENT

CORPORATION OF HAWAII

REPEALED.  L 2006, c 180, §29.

Note

The following acts from the 2006 session purport to amend this chapter:  24, 38, 94, 100, 179, 180, and 217.

Cross References

For present provisions, see:

Hawaii housing finance and development corporation, chapter 201H.

Hawaii public housing authority, chapter 356D.



CHAPTER 201H - HAWAII HOUSING FINANCE AND DEVELOPMENT CORPORATION

§201H-1 - Definitions.

[PART I.  GENERAL PROVISIONS]

Revision Note

Part I designation added by revisor.

§201H-1  Definitions.  The following terms, wherever used or referred to in this chapter, shall have the following respective meanings, unless a different meaning clearly appears from the context:

"Board" means the board of directors of the Hawaii housing finance and development corporation.

"Bonds" means any bonds, interim certificates, notes, debentures, participation certificates, pass-through certificates, mortgage-backed obligations, or other evidences of indebtedness of the corporation issued pursuant to this chapter.

"Community facilities" include real and personal property; buildings, equipment, lands, and grounds for recreational or social assemblies, or educational, health, or welfare purposes; and necessary or convenient utilities, when designed primarily for the benefit and use of the corporation or the occupants of the dwelling.

"Contract" means any agreement of the corporation with an obligee or a trustee for the obligee, whether contained in a resolution, trust indenture, mortgage, lease, bond, or other instrument.

"Corporation" means the Hawaii housing finance and development corporation.

"Dwelling", "dwelling unit", or "unit" means any structure or room for sale, lease, or rent, that provides shelter.

"Elderly housing project" means a housing project that is intended and operated as housing that satisfies the definition of housing for older persons under 42 United States Code section 3607(b)(2).

"Executive director" means the executive director of the Hawaii housing finance and development corporation.

"Federal government" includes the United States and any agency or instrumentality, corporate or otherwise, of the United States.

"Government" or "government agency" includes the State and the United States and any political subdivision, agency, or instrumentality, corporate or otherwise, of either of them.

"Household member" means a person who:

(1)  Is a co-applicant; or

(2)  Will reside in the dwelling unit purchased or leased from the corporation.

"Housing project" or "project":

(1)  Includes all real and personal property, buildings and improvements, commercial spaces, lands for farming and gardening, and community facilities acquired or constructed or to be acquired or constructed, and all tangible or intangible assets held or used in connection with the housing project; and

(2)  May also be applied to the planning of the buildings and improvements, the acquisition of property by purchase, lease, or otherwise, the demolition of existing structures, the construction, reconstruction, alteration, and repair of the improvements, and all other work in connection therewith.

"Land" or "property" includes vacant land or land with site improvements, whether partially or entirely finished in accordance with governmental subdivision standards, or with complete dwellings.

"Mortgage holder" includes the United States Department of Housing and Urban Development, Federal Housing Administration, the United States Department of Agriculture, or other federal or state agency engaged in housing activity, United States Department of Veterans Affairs, Federal National Mortgage Association, Government National Mortgage Association, Federal Home Loan Mortgage Corporation, private mortgage lender, private mortgage insurer, and their successors, grantees, and assigns.

"Mortgage lender" means any bank, trust company, savings bank, national banking association, savings and loan association, building and loan association, mortgage banker, credit union, insurance company, or any other financial institution, or a holding company for any of the foregoing, that:

(1)  Is authorized to do business in the State;

(2)  Customarily provides service or otherwise aids in the financing of mortgages on single-family or multifamily residential property; and

(3)  Is a financial institution whose accounts are federally insured or is an institution that is an approved mortgagee for the Federal Housing Administration, an approved lender for the United States Department of Veterans Affairs or the United States Department of Agriculture, or an approved mortgage loan servicer for the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation.

"Nonprofit organization" means a corporate entity, association, or other duly chartered entity that is registered with the State and has received a written determination from the Internal Revenue Service that it is exempt under either section 501(c)(3), section 501(c)(4), or so much of section 501(c)(2) as applied to title holding entities that turn over their income to organizations that are exempt under either section 501(c)(3) or 501(c)(4), of the Internal Revenue Code of 1986, as amended.

"Obligee of the corporation" or "obligee" includes any bondholder, trustee or trustees for any bondholders, any lessor demising property to the corporation used in connection with a housing project, or any assignee or assignees of the lessor's interest or any part thereof, and the United States, when it is a party to any contract with the corporation.

"Real property" includes lands, land under water, structures, and any and all easements, franchises, and incorporeal hereditaments and every estate and right therein, legal and equitable, including terms for years and liens by way of judgment, mortgage, or otherwise.

"Trustee" means a national or state bank or trust company located within or outside the State that enters into a trust indenture.

"Trust indenture" means an agreement by and between the corporation and the trustee, which sets forth the duties of the trustee with respect to the bonds, the security therefor, and other provisions as deemed necessary or convenient by the corporation to secure the bonds. [L 2005, c 196, pt of §20; am L 2006, c 180, §6; am L 2007, c 249, §40]



§201H-2 - Hawaii housing finance and development corporation; establishment, staff.

§201H-2  Hawaii housing finance and development corporation; establishment, staff.  (a)  There is established the Hawaii housing finance and development corporation to be placed within the department of business, economic development, and tourism for administrative purposes only.  The corporation shall be a public body and a body corporate and politic.

(b)  The corporation shall employ, exempt from chapter 76 and section 26-35(a)(4), an executive director and an executive assistant.  The executive director shall be paid a salary not to exceed eighty-five per cent of the salary of the director of human resources development.  The executive assistant shall be paid a salary not to exceed ninety per cent of the executive director's salary.  The corporation may employ, subject to chapter 76, technical experts and officers, agents, and employees, permanent and temporary, as required.  The corporation may also employ officers, agents, and employees, prescribe their duties and qualifications, and fix their salaries, not subject to chapter 76, when in the determination of the corporation, the services to be performed are unique and essential to the execution of the functions of the corporation.  The corporation may call upon the attorney general for legal services as it may require.  The corporation may delegate to one or more of its agents or employees its powers and duties as it deems proper. [L 2005, c 196, pt of §20; am L 2006, c 180, §7]



§201H-3 - Board; establishment, functions, duties.

§201H-3  Board; establishment, functions, duties.  (a)  There is created a board of directors of the Hawaii housing finance and development corporation consisting of nine members, of whom six shall be public members appointed by the governor as provided in section 26-34.  At least four of the public members shall have knowledge and expertise in public or private financing and development of affordable housing.  Public members shall be appointed from each of the counties of Honolulu, Hawaii, Maui, and Kauai.  At least one public member shall represent community advocates for low-income housing, affiliated with private nonprofit organizations that serve the residents of low-income housing.  The public members of the board shall serve four-year staggered terms; provided that the initial appointments shall be as follows:

(1)  Two members to be appointed for four years;

(2)  Two members to be appointed for three years; and

(3)  Two members to be appointed for two years.

The director of business, economic development, and tourism and the director of finance, or their designated representatives, and a representative of the governor's office, shall be ex officio voting members.  The corporation shall be headed by the board.

(b)  The board of directors shall select a chairperson and vice chairperson from among its members; provided that the chairperson shall be a public member.  The director of business, economic development, and tourism, director of finance, and the governor's representative shall be ineligible to serve as chairperson of the board.

(c)  Five members shall constitute a quorum, whose affirmative vote shall be necessary for all actions by the corporation.  The members shall receive no compensation for services, but shall be entitled to necessary expenses, including travel expenses, incurred in the performance of their duties. [L 2005, c 196, pt of §20; am L 2006, c 180, §8]



§201H-4 - General powers.

§201H-4  General powers.  (a)  The corporation may:

(1)  Sue and be sued;

(2)  Have a seal and alter the same at pleasure;

(3)  Make and execute contracts and other instruments necessary or convenient to the exercise of its powers;

(4)  Adopt bylaws and rules in accordance with chapter 91 for its organization, internal management, and to carry into effect its purposes, powers, and programs; and

(5)  Notwithstanding any law to the contrary, establish and collect fees for administrative expenses incurred by the corporation to process applications for loans, grants, services, and real estate documents related to the corporation's functions under this chapter.

(b)  In addition to other powers conferred upon it, the corporation may do all things necessary and convenient to carry out the powers expressly provided in this chapter. [L 2005, c 196, pt of §20; am L 2006, c 180, §15; am L 2009, c 143, §2]



§201H-5 - Fair housing law to apply.

[§201H-5]  Fair housing law to apply.  Notwithstanding any law to the contrary, the provisions of chapter 515 shall apply in administering this chapter. [L 2005, c 196, pt of §20]



§201H-6 - Housing advocacy and information system.

§201H-6  Housing advocacy and information system.  (a)  The corporation, with the assistance of other agencies of the State and counties with related responsibilities, shall develop and maintain a housing advocacy and information system to aid the corporation in meeting the needs and demands of housing consumers.

(b)  In establishing and maintaining the housing advocacy and information system, the corporation shall conduct market studies, engage in community outreach, and solicit recommendations from, and statistics and research developed by, agencies of the United States, the State, the counties, private research organizations, nonprofit community groups, trade associations, including those of the construction and real estate industries, departments, individuals at the University of Hawaii, and housing consumers.

(c)  The corporation shall analyze the information received and make recommendations to the appropriate agencies and developers.

(d)  The corporation, through the housing advocacy and information system, shall act as a clearinghouse for information relating to housing conditions, needs, supply, demand, characteristics, developments, trends in federal housing programs, and housing laws, ordinances, rules, and regulations.

(e)  The housing advocacy and information system may be used by housing researchers, planners, administrators, and developers and shall be coordinated with other housing research efforts.  The corporation shall maintain a current supply of information, including means to gather new information through surveys, contracted research, and investigations.

(f)  The corporation, through the housing advocacy and information system, shall develop and maintain an affordable housing inventory registry to identify:

(1)  Affordable housing projects developed by the corporation utilizing moneys in the rental housing trust fund or the dwelling unit revolving fund;

(2)  State and federal public housing projects identified by the Hawaii public housing authority;

(3)  United States Department of Housing and Urban Development Region 9 federally supported and privately managed housing projects; and

(4)  State and county lands that may be developed for affordable housing, as defined in section 201H-57(b). [L 2005, c 196, pt of §20; am L 2006, c 180, §15; am L 2007, c 222, §2]



§201H-7 - Housing research.

§201H-7  Housing research.  (a)  The corporation may study the plans of any government regarding the clearing, replanning, or reconstruction of an area where unsafe or unsanitary dwelling or housing conditions exist.

(b)  The corporation may purchase materials for the development of land and the construction of dwelling units in the manner it concludes to be most conducive to lower costs, including purchase from other states or from foreign countries for drop shipment in the State or on cost‑plus contracts for materials with persons or firms doing business in the State, or otherwise.

(c)  The corporation may conduct, or cause to be conducted, research on housing needs, materials, design, or technology, and apply the findings of the investigation to housing projects, including the following:

(1)  Sociocultural investigation of housing and community utilization, preferences, or needs of residents within the housing need classification of the housing functional plan;

(2)  Development of technology for the application of innovative building systems or materials, to provide energy or resource conservation or cost savings in the construction or operation of a housing project;

(3)  Investigation of the applicability of locally-produced building materials and systems to dwelling unit construction;

(4)  Investigation of new forms of project construction, maintenance, operation, financing, or ownership, involving tenants, homeowners, financing agencies, and others; or

(5)  Other necessary or appropriate research that may lower the long-term costs of housing, conserve resources, or create communities best suited to the needs of residents.

(d)  In the development and construction of a housing project, the corporation may provide for an on‑the-job training program or other projects as it may deem justifiable, including innovative projects to develop a larger qualified work force in the State. [L 2005, c 196, pt of §20; am L 2006, c 180, §9]



§201H-8 - Housing counseling.

[§201H-8]  Housing counseling.  The corporation may provide the following services for the programs it administers:

(1)  Listing and referral services to tenants seeking to rent homes;

(2)  Counseling to tenants on matters such as financial management and budgeting, basic housekeeping, communicating effectively and getting along with others, and other matters as may be desirable or necessary;

(3)  Counseling to prospective homeowners on the rudiments of owning a home;

(4)  Assistance to any person or government agency regarding the nature and availability of federal assistance for housing development and community development or redevelopment;

(5)  Counseling and guidance services to aid:  any person or government agency in securing the financial aid or cooperation of the federal government in undertaking, constructing, maintaining, operating, or financing any housing designated for elders; persons displaced by governmental action; university and college students and faculty; and any other persons; and

(6)  Assistance to a county agency upon request from the agency in the development of programs to correct or eliminate blight and deterioration and to effect community development. [L 2005, c 196, pt of §20; am L 2006, c 180, §15]



§201H-9 - Acquisition, use, and disposition of property.

[§201H-9]  Acquisition, use, and disposition of property.  (a)  The corporation may acquire any real or personal property or interest therein by purchase, exchange, gift, grant, lease, or other means from any person or government to provide housing.  Exchange of real property shall be in accordance with section 171-50.

(b)  The corporation may own or hold real property.  All real property owned or held by the corporation shall be exempt from mechanic's or materialman's liens and also from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same nor shall any judgment against the corporation be a charge or lien upon its real property; provided that this subsection shall not apply to or limit the right of obligees to foreclose or otherwise enforce any mortgage of the corporation or the right of obligees to pursue any remedies for the enforcement of any pledge or lien given by the corporation on its rents, fees, or revenues.  The corporation and its property shall be exempt from all taxes and assessments.

(c)  The corporation may lease or rent all or a portion of any housing project and establish and revise the rents or charges therefor.  The corporation may sell, exchange, transfer, assign, or pledge any property, real or personal, or any interest therein to any person or government.

(d)  The corporation may insure or provide for the insurance of its property or operations against risks as it deems advisable. [L 2005, c 196, pt of §20; am L 2006, c 180, §15]



§201H-10 - Cooperative agreements with other governmental agencies.

§201H-10  Cooperative agreements with other governmental agencies.  (a)  The corporation may:

(1)  Obtain the aid and cooperation of governmental agencies in the planning, construction, and operation of housing projects and enter into agreements and arrangements as it deems advisable to obtain aid and cooperation;

(2)  Arrange or enter into agreements with any governmental agency for the acquisition of property, options, or property rights or for the furnishing, installing, opening, or closing of streets, roads, alleys, sidewalks, or other places, or for the furnishing of property, services, parks, sewage, water, and other facilities in connection with housing projects, or for the changing of the map of a political subdivision or the planning, replanning, zoning, or rezoning of any part of a political subdivision;

(3)  Procure insurance or guarantees from any governmental agency for the payment of any debts or parts thereof incurred by the corporation, including the power to pay premiums on any such insurance; and

(4)  Agree to make payments to any state or county agency, if the agency is authorized to accept payments, as the corporation deems consistent with the maintenance of the character of housing projects or the purposes of this chapter.  (b)  For the purpose of aiding and cooperating in the planning, construction, and operation of housing projects located within their respective territorial boundaries, any state or county agency, upon those terms, with or without consideration, as it determines, may:

(1)  Dedicate, grant, sell, convey, or lease any of its property or grant easements, licenses, or any other rights or privileges therein to the corporation or to the federal government;

(2)  To the extent that it is within the scope of the agency:

(A)  Cause the services customarily provided by the agency to be rendered for the benefit of housing projects and the occupants thereof;

(B)  Provide and maintain parks, sewage, water, lights, and other facilities adjacent to or in connection with housing projects;

(C)  Open, close, pave, install, or change the grade of streets, roads, roadways, alleys, sidewalks, or other related facilities; and

(D)  Change the map of a political subdivision or plan, replan, zone, or rezone any part of a political subdivision;

(3)  Enter into agreements with the corporation with respect to the exercise of their powers relating to the repair, closing, or demolition of unsafe, unsanitary, or unfit dwellings;

(4)  Employ, notwithstanding any other law as to what constitutes legal investments, any available funds belonging to them or within their control, including funds derived from the sale or furnishing of property or facilities to the corporation, in the purchase of bonds or other obligations of the corporation; and exercise all the rights of any holder of the bonds or other obligations;

(5)  Do any and all things necessary or convenient to aid and cooperate in the planning, undertaking, and construction of those housing projects; and

(6)  Enter into contracts with the corporation or the federal government for any period agreeing to exercise any of the powers conferred hereby or to take any other action in aid of those housing projects.

In connection with the exercise of this power, any political subdivision may incur the entire expense of any public improvements located within its territorial boundaries without assessment against abutting property owners.

For the purpose of aiding and cooperating in the planning, construction, and operation of housing projects, the department of land and natural resources, the Hawaiian homes commission, and any other agency of the State having power to manage or dispose of its public lands, with the approval of the governor and with or without consideration, may grant, sell, convey, or lease, for any period, any parts of those public lands, without limit as to area, to the corporation or to the federal government.

Any law to the contrary notwithstanding, any gift, grant, sale, conveyance, lease, or agreement provided for in this section may be made by the state or county government without appraisal, public notice, advertisement, or public bidding.

If at any time title to, or possession of, any housing project is held by any governmental agency authorized by law to engage in the development or administration of low-income housing or slum clearance projects, any agreement made under this chapter relating to the project shall inure to the benefit of and may be enforced by that governmental agency.

Insofar as this subsection is inconsistent with the provisions of any other law, this subsection shall be controlling.

(c)  Any county in which a housing project is located or is about to be located may make donations or advances to the corporation in sums as the county in its discretion may determine.  The advances or donations shall be made for the purpose of aiding or cooperating in the construction and operation of the housing project.  The corporation, when it has money available therefor, shall reimburse the county for all advances made by way of a loan to it. [L 2005, c 196, pt of §20; am L 2006, c 180, §15; am L 2007, c 249, §14; am L 2009, c 143, §3]



§201H-11 - Agents, including corporations.

[§201H-11]  Agents, including corporations.  The corporation may exercise any or all of the powers conferred upon it, either generally or with respect to any specific housing project through an agent that it may designate, including any corporation that is formed under the laws of this State, and for such purposes the corporation may cause one or more corporations to be formed under the laws of this State or may acquire the capital stock of any corporation.  Any corporate agent, all of the stock of which shall be owned by the corporation or its nominee, to the extent permitted by law, may exercise any of the powers conferred upon the corporation in this chapter. [L 2005, c 196, pt of §20; am L 2006, c 180, §15]



§201H-12 - Development of property.

§201H-12  Development of property.  (a)  The corporation, in its own behalf or on behalf of any federal, state, or county agency, may:

(1)  Clear, improve, and rehabilitate property;

(2)  Plan, develop, construct, and finance housing projects; and

(3)  In cooperation with the department of education and department of accounting and general services, plan educational facilities and related infrastructure as a necessary and integral part of its housing projects, using all its innovative powers toward achieving that end expeditiously and economically; provided that the educational facilities comply with the department of education's educational specifications, timelines, and siting requirements.

(b)  The corporation may develop public land in an agricultural district subject to the prior approval of the land use commission, when developing lands greater than fifteen acres in size, and public land in a conservation district subject to the prior approval of the board of land and natural resources.  The corporation shall not develop state monuments, historical sites, or parks.  When the corporation proposes to develop public land, it shall file with the department of land and natural resources a petition setting forth the purpose for the development.  The petition shall be conclusive proof that the intended use is a public use superior to that which the land has been appropriated.

(c)  The corporation may develop or assist in the development of federal lands with the approval of appropriate federal authorities.

(d)  The corporation shall not develop any public land where the development may endanger the receipt of any federal grant, impair the eligibility of any government agency for a federal grant, prevent the participation of the federal government in any government program, or impair any covenant between the government and the holder of any bond issued by the government.

(e)  The corporation may contract or sponsor with any county, housing authority, or person, subject to the availability of funds, an experimental or demonstration housing project designed to meet the needs of elders; the disabled; displaced or homeless persons; low- and moderate-income persons; teachers or other government employees; or university and college students and faculty. [L 2005, c 196, pt of §20; am L 2006, c 180, §10]



§201H-13 - Eminent domain, exchange or use of public property.

[§201H-13]  Eminent domain, exchange or use of public property.  The corporation may acquire any real property, including fixtures and improvements, or interest therein:  through voluntary negotiation; through exchange of land in accordance with section 171-50, provided that the public land to be exchanged need not be of like use to that of the private land; or by the exercise of the power of eminent domain which it deems necessary by the adoption of a resolution declaring that the acquisition of the property described therein is in the public interest and required for public use.  The corporation shall exercise the power of eminent domain granted by this section in the same manner and procedure as is provided by chapter 101 and otherwise in accordance with all applicable provisions of the general laws of the State; provided that condemnation of parcels greater than fifteen acres shall be subject to legislative disapproval expressed in a concurrent resolution adopted by majority vote of the senate and the house of representatives in the first regular or special session following the date of condemnation.

The corporation may acquire by the exercise of the power of eminent domain property already devoted to a public use; provided that no property belonging to any government may be acquired without its consent, and that no property belonging to a public utility corporation may be acquired without the approval of the public utilities commission, and subject to legislative disapproval expressed in a concurrent resolution adopted by majority vote of the senate and the house of representatives in the first regular or special session following the date of condemnation. [L 2005, c 196, pt of §20; am L 2006, c 180, §15]



§201H-14 - Contracts with the federal government.

§201H-14  Contracts with the federal government.  (a)  The corporation may:

(1)  Borrow money or accept grants from the federal government for or in aid of any housing project that the corporation is authorized to undertake;

(2)  Take over any land acquired by the federal government for the construction or operation of a housing project with the approval of the federal government or at the request of the federal government;

(3)  Procure insurance or guarantees from the federal government for the payment of any debts or parts thereof secured by mortgages made or held by the corporation on any property included in any housing project;

(4)  Comply with any conditions required by the federal government in any contract for financial assistance; and

(5)  Execute contracts with the federal government.

(b)  It is the purpose and intent of this part to authorize the corporation to do any and all things necessary to secure the financial aid and the cooperation of the federal government in the undertaking, construction, maintenance, and operation of any housing project that the corporation is empowered to undertake. [L 2005, c 196, pt of §20; am L 2006, c 180, §11]



§201H-15 - Administration of low-income housing credit allowed under section 235-110.

[§201H-15]  Administration of low-income housing credit allowed under section 235-110.8.  (a)  The corporation is designated as a state housing credit agency to carry out section 42(h) (with respect to limitation on aggregate credit allowable with respect to a project located in a state) of the Internal Revenue Code of 1986, as amended.  As a state housing credit agency, the corporation shall determine the eligibility basis for a qualified low-income building, make the allocation of housing credit dollar amounts within the State, and determine the portion of the State's housing credit ceiling set aside for projects involving qualified nonprofit organizations.  The corporation shall file any certifications and annual reports required by section 42 (with respect to low-income housing credit) of the Internal Revenue Code of 1986, as amended.

(b)  The state aggregate housing credit dollar amount shall be allocated annually as required by section 42 of the Internal Revenue Code of 1986, as amended, by the corporation in an amount equal to $1.25 multiplied by the state population in the calendar year or such greater or lesser amount as provided by section 42(h) of the Internal Revenue Code of 1986, as amended.

(c)  The corporation shall adopt rules under chapter 91 necessary to comply with federal and state requirements for determining the amount of the tax credit allowed under section 42 of the Internal Revenue Code of 1986, as amended, and section 235-110.8.  The corporation may establish and collect reasonable fees for administrative expenses incurred in providing the services required by this section, including fees for processing developer applications for the credit.  All fees collected for administering these provisions, including developer application fees, shall be used to cover the administrative expenses of the corporation.

(d)  All claims for allocation of the low-income housing credit under section 235-110.8 shall be filed with the corporation.  The corporation shall determine the amount of the credit allocation, if necessary, and return the claim to the taxpayer.  The taxpayer shall file the credit allocation with the taxpayer's tax return with the department of taxation. [L 2005, c 196, pt of §20; am L 2006, c 180, §15]



§201H-16 - Administration of federal programs.

[§201H-16]  Administration of federal programs.    (a)  The corporation may carry out federal programs designated to be carried out by a housing finance or housing development entity.

(b)  The corporation shall adopt necessary rules in accordance with chapter 91, including the establishment and collection of reasonable fees for administering the program, to carry out any federal program in subsection (a).

(c)  All fees collected for administering the program may be deposited into an appropriate special fund of the corporation and may be used to cover the administrative expenses of the corporation. [L 2005, c 196, pt of §20; am L 2006, c 180, §15]



§201H-17 - Federal funds outside of state treasury.

[§201H-17]  Federal funds outside of state treasury.  Notwithstanding chapter 38, the corporation may establish and manage federal funds outside of the state treasury to be used for federal housing programs.  The corporation shall invest those funds in permitted investments in accordance with chapter 36. [L 2005, c 196, pt of §20; am L 2006, c 180, §15]



§201H-18 - Public works contracts.

[§201H-18]  Public works contracts.  The corporation may make, execute, and carry out contracts for, or in connection with, any housing project in the manner provided under chapter 103D and section 103-53; provided that with regard to the contracts, the term "officers", as used in chapter 103D, shall mean the corporation or officer authorized by the corporation to act as its contracting officer.  Unless made and executed in the name of the State, each contract made and executed as authorized in this section shall state therein that it is so made and executed. [L 2005, c 196, pt of §20; am L 2006, c 180, §15]



§201H-19 - Remedies of an obligee: mandamus; injunction; possessory action; receiver; accounting; etc.

[§201H-19]  Remedies of an obligee:  mandamus; injunction; possessory action; receiver; accounting; etc.  An obligee of the corporation shall have the right, in addition to all other rights that may be conferred on the obligee subject only to any contractual restrictions binding upon the obligee, and subject to the prior and superior rights of others:

(1)  By mandamus, suit, action, or proceeding in law or equity to compel the corporation, and the members, officers, agents, or employees thereof to perform each and every item, provision, and covenant contained in any contract of the corporation, and to require the carrying out of any or all covenants and agreements of the corporation and the fulfillment of all duties imposed upon the corporation by this chapter;

(2)  By suit, action, or proceeding in equity to enjoin any acts or things that may be unlawful, or the violation of any of the rights of the obligee of the corporation;

(3)  By suit, action, or proceeding in any court of competent jurisdiction to cause possession of any housing project or any part thereof to be surrendered to any obligee having the right to possession pursuant to any contract of the corporation;

(4)  By suit, action, or proceeding in any court of competent jurisdiction, upon the happening of an event of default (as defined in a contract of the corporation), to obtain the appointment of a receiver of any housing project of the corporation or any part or parts thereof, and if the receiver is appointed, the receiver may enter and take possession of the housing project or any part or parts thereof and operate and maintain same, and collect and receive all fees, rents, revenues, or other charges thereafter arising therefrom in the same manner as the corporation itself might do and shall keep the moneys in a separate account or accounts and apply the same in accordance with the obligations of the corporation as the court shall direct; and

(5)  By suit, action, or proceeding in any court of competent jurisdiction to require the corporation and the members thereof to account as if it and they were the trustees of an express trust. [L 2005, c 196, pt of §20; am L 2006, c 180, §15]



§201H-20 - Subordination of mortgage to agreement with government.

[§201H-20]  Subordination of mortgage to agreement with government.  The corporation may agree in any mortgage made by it that the mortgage shall be subordinate to a contract for the supervision by a governmental agency of the operation and maintenance of the mortgaged property and the construction of improvements thereon.  In that event, any purchaser or purchasers at a sale of the property of the corporation pursuant to a foreclosure of the mortgage or any other remedy in connection therewith shall obtain title subject to the contract. [L 2005, c 196, pt of §20; am L 2006, c 180, §15]



§201H-21 - Duty to make reports.

[§201H-21]  Duty to make reports.  Except as otherwise provided by law, the corporation shall:

(1)  File at least once a year with the governor a report of its activities for the preceding fiscal year;

(2)  Report to the state comptroller on moneys deposited in depositories other than the state treasury under section 40-81 and rules adopted thereunder; and

(3)  Submit an annual report to the legislature on all corporation program areas and funds organized by program area, and by fund within each program area, no later than twenty days prior to the convening of each regular session, which shall provide the following information on the status of its programs and finances:

(A)  A description of programs being developed in the current fiscal biennium, including a summary listing of the programs, the status of each program, the methods of project financing or loans, and other information deemed significant;

(B)  A description of programs planned for development during the two ensuing fiscal bienniums, including a summary listing of the proposed programs, the methods of project financing or loans, and other information deemed significant;

(C)  A status report of actual expenditures made in the prior completed fiscal year from each fund established under this chapter, estimated expenditures anticipated for the current fiscal year, and projected expenditures for the ensuing fiscal years to be described in relation to specific projects developed to implement the purposes of any program or fund established under this chapter;

(D)  A financial audit and report conducted on an annual basis by a certified public accounting firm; and

(E)  Recommendations with reference to any additional legislation or other action that may be necessary to carry out the purposes of this [chapter]. [L 2005, c 196, pt of §20; am L 2006, c 180, §15]



§201H-22 - Quitclaim deeds.

[§201H-22]  Quitclaim deeds.  Unless otherwise provided by law, the corporation shall issue quitclaim deeds and leases whenever it conveys, transfers, sells, or assigns any property developed, constructed, or sponsored under this chapter. [L 2005, c 196, pt of §20; am L 2006, c 180, §15]



§201H-23 - For-sale developments.

[§201H-23]  For-sale developments.  Any law to the contrary notwithstanding, new multifamily for-sale housing condominium developments of seventy-five units or more per acre on privately owned lands and privately financed without federal, state, or county financing assistance or subsidies, including tax credits, shall:

(1)  Be exempt from the corporation's shared appreciation equity program;

(2)  Be subject to three-year occupancy requirements and transfer restrictions; provided that the three-year occupancy requirement shall begin upon the sale of each unit; and

(3)  Not be subject to the ten-year occupancy requirements and transfer restrictions in sections 201H-47 and 201H-49, respectively;

provided that, in order for paragraphs (1), (2), and (3) to apply, the primary purpose of constructing the new multifamily for-sale housing condominium development of seventy-five units or more per acre shall be to augment the existing affordable housing unit inventory in the State and not for the purpose of satisfying any affordable housing or reserved housing requirement under this chapter, section 206E-4(18), or any other law or ordinance.

As used in this section:

"Affordable housing" means the same as defined under section 201H-57.

"Reserved housing" means the same as defined under section 206E-101. [L 2008, c 123, §1]



§201H-31 - Criteria.

[PART II.]  HOUSING DEVELOPMENT PROGRAMS

[§201H-31]  Criteria.  In administering this chapter and other laws of the State applicable to the supplying of housing or the assistance in obtaining housing, the corporation shall give preference to those applicants most in need of assistance in obtaining housing, in light of the amount of moneys available for the various programs.  In doing so, the corporation shall take into consideration the applicant's household income and number of dependents; the age of the applicant; the physical disabilities of the applicant or those living with the applicant; whether or not the present housing of the applicant is below standard; whether or not the applicant's need for housing has arisen by reason of displacement of the applicant by governmental actions; and other factors as it may deem pertinent. [L 2006, c 180, pt of §3]



§201H-32 - Definitions.

[§201H-32]  Definitions.  The following terms, wherever used or referred to in this part, shall have the following respective meanings unless a different meaning clearly appears from the context:

"Develop" or "development" means the planning, financing and acquisition of real and personal property; demolition of existing structures and clearance of real property; construction, reconstruction, alteration, or repairing of approaches, streets, sidewalks, utilities, and services, or other site improvements; construction, reconstruction, repair, remodeling, extension, equipment, or furnishing of buildings or other structures; or any combination of the foregoing, of any housing project.  It also includes any and all undertakings necessary therefor, and the acquisition of any housing, in whole or in part.

"Eligible bidder" means a person, partnership, firm, or corporate entity determined by the corporation:

(1)  To be qualified by experience and financial responsibility to construct housing of the type proposed to be contracted; and

(2)  To have submitted the lowest acceptable bid.

"Eligible developer" means any person, partnership, cooperative including limited-equity housing cooperatives as defined in chapter 421H, firm, nonprofit or for-profit entity, or public agency determined by the corporation:

(1)  To be qualified by experience, financial responsibility, and support to construct housing of the type described and of the magnitude encompassed by the given project;

(2)  To have submitted plans for a housing project adequately meeting the objectives of this chapter, the maintenance of aesthetic values in the locale of the project, and the requirements of all applicable environmental statutes and rules; and

(3)  To meet all other requirements the corporation deems to be just and reasonable, and all requirements stipulated in this chapter.

"Purchaser's equity" means the difference between the original cost of the dwelling unit to the purchaser, and the principal amount of any mortgages, liens, or notes outstanding.

"Qualified resident" means a person who:

(1)  Is a citizen of the United States or a resident alien;

(2)  Is at least eighteen years of age;

(3)  Is domiciled in the State and physically resides in the dwelling unit purchased or rented under this chapter;

(4)  In the case of the purchase of real property in fee simple or leasehold, has a gross income sufficient to qualify for the loan to finance the purchase; or in the case of a rental, demonstrates an ability to pay rent as determined by the corporation and meets any additional criteria established by the corporation for the respective rental housing development for which the applicant is applying; and

(5)  Meets the following qualifications:

(A)  Is a person who either by the person's self, or together with spouse or household member, does not own a majority interest in fee simple or leasehold lands suitable for dwelling purposes or a majority interest in lands under any trust agreement or other fiduciary arrangement in which another person holds the legal title to the land; and

(B)  Is a person whose spouse or household member does not own a majority interest in fee simple or leasehold lands suitable for dwelling purposes or more than a majority interest in lands under any trust agreement or other fiduciary arrangement in which another person holds the legal title to the land, except when husband and wife are living apart under a decree of separation from bed and board issued by the family court pursuant to section 580-71;

provided that for purchasers of market-priced units in an economically integrated housing project, the term "qualified resident" means a person who is a citizen of the United States or a resident alien; is domiciled in the State and shall physically reside in the dwelling unit purchased; is at least eighteen years of age; and meets other qualifications as determined by the developer.

"Short-term project notes" means evidences of indebtedness issued by the State for specified housing projects and secured by the projects, the terms of which call for complete repayment by the State of the face amount in not less than two nor more than ten years. [L 2006, c 180, pt of §3]



§201H-33 - Powers and duties, generally.

[§201H-33]  Powers and duties, generally.  (a)  The corporation may develop fee simple or leasehold property, construct dwelling units thereon, including condominiums, planned units, and cluster developments, and sell, lease, or rent or cause to be leased or rented, at the lowest possible price to qualified residents, nonprofit organizations, or government agencies, with an eligible developer or in its own behalf:

(1)  Fully completed dwelling units with the appropriate interest in the land on which the dwelling unit is located;

(2)  Dwelling units that are substantially complete and habitable with the appropriate interest in the land on which the dwelling unit is located; or

(3)  The land with site improvements (other than the dwelling unit) either partially or fully developed.

(b)  The corporation shall require all applicants for the purchase of dwelling units to make application therefor under oath, and may require additional testimony or evidence under oath in connection with any application.  The determination of any applicant's eligibility under this chapter by the corporation shall be conclusive as to all persons thereafter dealing with the property; provided that the making of any false statement knowingly by the applicant or other person to the corporation in connection with any application shall constitute perjury and be punishable as such.  The corporation shall establish a system to determine preferences by lot in the event that it receives more qualified applications than it has dwelling units available.

(c)  The corporation shall adopt, pursuant to chapter 91, rules on health, safety, building, planning, zoning, and land use that relate to the development, subdivision, and construction of dwelling units in housing projects in which the State, through the corporation, shall participate.  The rules shall not contravene any safety standards or tariffs approved by the public utilities commission, and shall follow existing law as closely as is consistent with the production of lower cost housing with standards that meet minimum requirements of good design, pleasant amenities, health, safety, and coordinated development.

When adopted, the rules shall have the force and effect of law and shall supersede, for all housing projects in which the State, through the corporation, shall participate, all other inconsistent laws, ordinances, and rules relating to the use, zoning, planning, and development of land, and the construction of dwelling units thereon.  The rules, before becoming effective, shall be presented to the legislative body of each county in which they will be effective and the legislative body of any county may within forty-five days approve or disapprove, for that county, any or all of the rules by a majority vote of its members.  On the forty-sixth day after submission, any rules not disapproved shall be deemed to have been approved by the county.

(d)  The corporation may acquire, by eminent domain, exchange, or negotiation, land or property required within the foreseeable future for the purposes of this chapter.  Whenever land with a completed or substantially complete and habitable dwelling or dwellings thereon is acquired by exchange or negotiation, the exchange value or purchase price for each dwelling, including land, shall not exceed its appraised value. Land or property acquired in anticipation of future use may be leased for the interim period by the corporation for such term and rent as it deems appropriate.

(e)  Upon authorization by the legislature, the corporation shall cause the State to issue general obligation bonds to finance:

(1)  Land acquisition;

(2)  The development and improvement of land;

(3)  The construction of dwelling units;

(4)  The purchase, lease, or rental of land and dwelling units by qualified residents, nonprofit organizations, or government agencies under this chapter;

(5)  Payment for any services contracted for under this chapter, including profit or recompense paid to partners, and including community information and advocacy services deemed necessary by the corporation to provide for citizen participation in the development of housing projects, the implementation of this chapter, and the staffing of any citizen advisory committee the corporation may establish;

(6)  The cost of the repurchase of units under section 201H‑47;

(7)  Loans for the rehabilitation and renovation of existing housing; and

(8)  Any other moneys required to accomplish the purposes of this chapter.

(f)  The corporation shall do all other things necessary and convenient to carry out the purposes of this chapter. [L 2006, c 180, pt of §3]



§201H-34 - Additional powers; development.

[§201H-34]  Additional powers; development.  Notwithstanding section 103-7, but with the approval of the governor, the corporation may enter into and carry out agreements and undertake projects or participate in projects authorized by this chapter. [L 2006, c 180, pt of §3]



§201H-34.5 - Authority to modify and amend development agreements with eligible developers.

[§201H-34.5]  Authority to modify and amend development agreements with eligible developers.  The corporation is authorized to amend, delete, restate, and otherwise modify the terms, conditions, plans, specifications, and all other matters relating, directly or indirectly, to any housing project that was previously approved by the corporation, including the terms, covenants, and conditions of any development agreement for a housing project between the corporation and an eligible developer. [L 2009, c 143, §1]



§201H-35 - Bond financing.

[§201H-35]  Bond financing.  The director of finance may issue general obligation bonds and short-term project notes of the State in an aggregate amount not to exceed $105,000,000 for the dwelling unit revolving fund created by section 201H-191.  Pending the receipt of funds from the issuance and sale of the bonds and notes, the amount required for the purposes of this chapter shall be advanced from the general fund of the State.  Upon the receipt of the bond or note funds, the general fund shall be reimbursed.  The director of finance may sequester and separate the proceeds from the sale of the bonds and notes into separate funds and the amounts in either fund may be used for any of the purposes set forth in this chapter. [L 2006, c 180, pt of §3]



§201H-36 - Exemption from general excise taxes.

[§201H-36]  Exemption from general excise taxes.  (a)  In accordance with section 237-29, the corporation may approve and certify for exemption from general excise taxes any qualified person or firm involved with a newly constructed, or moderately or substantially rehabilitated project:

(1)  Developed under this part;

(2)  Developed under a government assistance program approved by the corporation, including but not limited to the United States Department of Agriculture 502 program and Federal Housing Administration 235 program;

(3)  Developed under the sponsorship of a private nonprofit organization providing home rehabilitation or new homes for qualified families in need of decent, low-cost housing; or

(4)  Developed by a qualified person or firm to provide affordable rental housing where at least fifty per cent of the available units are for households with incomes at or below eighty per cent of the area median family income as determined by the United States Department of Housing and Urban Development, of which at least twenty per cent of the available units are for households with incomes at or below sixty per cent of the area median family income as determined by the United States Department of Housing and Urban Development.

(b)  All claims for exemption under this section shall be filed with and certified by the corporation and forwarded to the department of taxation.  Any claim for exemption that is filed and approved, shall not be considered a subsidy for the purpose of this part.

(c)  For the purposes of this section:

"Moderate rehabilitation" means rehabilitation to upgrade a dwelling unit to a decent, safe, and sanitary condition, or to repair or replace major building systems or components in danger of failure.

"Substantial rehabilitation":

(1)  Means the improvement of a property to a decent, safe, and sanitary condition that requires more than routine or minor repairs or improvements.  It may include but is not limited to the gutting and extensive reconstruction of a dwelling unit, or cosmetic improvements coupled with the curing of a substantial accumulation of deferred maintenance; and

(2)  Includes renovation, alteration, or remodeling to convert or adapt structurally sound property to the design and condition required for a specific use, such as conversion of a hotel to housing for elders.

(d)  The corporation may establish, revise, charge, and collect a reasonable service fee, as necessary, in connection with its approvals and certifications under this section.  The fees shall be deposited into the dwelling unit revolving fund. [L 2006, c 180, pt of §3]



§201H-37 - Exemption from tax on income and obligations.

[§201H-37]  Exemption from tax on income and obligations.  Income earned and obligations issued by a nonprofit entity determined to constitute a "public housing agency" pursuant to Section 3(6) of the United States Housing Act of 1937, as amended, and which income and obligations are declared by the United States Department of Housing and Urban Development to be exempt from all taxation imposed by the United States pursuant to Section 11(b) of the Act, shall be exempt from all taxation now or hereafter imposed by the State. [L 2006, c 180, pt of §3]



§201H-38 - Housing development; exemption from statutes, ordinances, charter provisions, and rules.

§201H-38  Housing development; exemption from statutes, ordinances, charter provisions, and rules.  (a)  The corporation may develop on behalf of the State or with an eligible developer, or may assist under a government assistance program in the development of, housing projects that shall be exempt from all statutes, ordinances, charter provisions, and rules of any government agency relating to planning, zoning, construction standards for subdivisions, development and improvement of land, and the construction of dwelling units thereon; provided that:

(1)  The corporation finds the housing project is consistent with the purpose and intent of this chapter, and meets minimum requirements of health and safety;

(2)  The development of the proposed housing project does not contravene any safety standards, tariffs, or rates and fees approved by the public utilities commission for public utilities or of the various boards of water supply authorized under chapter 54;

(3)  The legislative body of the county in which the housing project is to be situated shall have approved the project with or without modifications:

(A)  The legislative body shall approve, approve with modification, or disapprove the project by resolution within forty-five days after the corporation has submitted the preliminary plans and specifications for the project to the legislative body.  If on the forty-sixth day a project is not disapproved, it shall be deemed approved by the legislative body;

(B)  No action shall be prosecuted or maintained against any county, its officials, or employees on account of actions taken by them in reviewing, approving, modifying, or disapproving the plans and specifications; and

(C)  The final plans and specifications for the project shall be deemed approved by the legislative body if the final plans and specifications do not substantially deviate from the preliminary plans and specifications.  The final plans and specifications for the project shall constitute the zoning, building, construction, and subdivision standards for that project.  For purposes of sections 501-85 and 502-17, the executive director of the corporation or the responsible county official may certify maps and plans of lands connected with the project as having complied with applicable laws and ordinances relating to consolidation and subdivision of lands, and the maps and plans shall be accepted for registration or recordation by the land court and registrar; and

(4)  The land use commission shall approve, approve with modification, or disapprove a boundary change within forty-five days after the corporation has submitted a petition to the commission as provided in section 205-4.  If, on the forty-sixth day, the petition is not disapproved, it shall be deemed approved by the commission.

(b)  For the purposes of this section, "government assistance program" means a housing program qualified by the corporation and administered or operated by the corporation or the United States or any of their political subdivisions, agencies, or instrumentalities, corporate or otherwise. [L 2006, c 180, pt of §3; am L 2007, c 249, §32]

Law Journals and Reviews

The Scramble to Protect the American Dream in Paradise:  Is Affordable Housing Possible in Hawaii?  10 HBJ No. 13, at pg. 37.



§201H-39 - Starter homes; design standards; applicant eligibility; authority to incorporate starter homes into housing projects of the corporation.

[§201H-39]  Starter homes; design standards; applicant eligibility; authority to incorporate starter homes into housing projects of the corporation.  (a)  The corporation shall adopt rules in accordance with chapter 91 to establish design and construction standards for starter homes configured to expand incrementally over time.  For the purposes of this section, "starter home" means a dwelling unit that is designed to meet the basic living capacity requirements of homebuyers with families of limited size by eliminating unnecessary design and space amenities, but which nonetheless enables future expansion, modification, and improvement by the owner to accommodate increased occupancy over time as may be necessary.  The rules shall include building, setback, minimum lot size, infrastructure, and architectural standards for the construction and development of starter homes.

(b)  In addition to the requirements of subsection (a), the corporation shall adopt rules in accordance with chapter 91 to establish the basic requirements for families eligible to purchase starter homes under this section.  The rules shall include guidelines and restrictions on occupancy standards initially permitted in a starter home, as well as the income ranges of families eligible to qualify for purchases under this section.

(c)  The corporation may incorporate starter homes into any affordable housing project developed by the corporation under this chapter.  The corporation shall determine on a project-by-project basis the number of starter home units to be included in each particular project.

(d)  The corporation shall include in its annual report to the legislature a report on the number of starter homes constructed and developed by the corporation in accordance with the authorization provided in this section. [L 2006, c 180, pt of §3]



§201H-40 - Housing projects; construction and sponsorship.

[§201H-40]  Housing projects; construction and sponsorship.  (a)  The corporation, on behalf of the State or with eligible developers and contractors, shall develop real property and construct dwelling units thereon; provided that not less than ten per cent of the total number of units in single-family projects consisting of fifty units or more sponsored by the corporation shall be first offered to owner‑builders or to nonprofit organizations assisting owner‑builders in the construction of units thereon.  Qualifications for developers and contractors shall be provided by rules adopted by the corporation in accordance with chapter 91.  Any person, if qualified, may act as both the developer and the contractor.

(b)  In selecting the eligible developers or in contracting any services or materials for the purposes of this chapter, the corporation shall not be subject to the competitive bidding laws.

(c)  If working in partnership with an eligible developer, the corporation shall have sole control of the partnership, shall keep all books of the partnership, and shall ascertain all costs of the partnership, including the cost of services performed by any other partners, and the corporation shall audit the same.  The other partners shall perform services for the partnership under the direction of the corporation and shall be reimbursed for all costs relating to the project as certified by the corporation, including administrative and overhead costs.  Additionally, the other partners, upon transfer of title by the corporation to the purchaser, shall be entitled to a guaranteed gross share if the actual cost of the project does not exceed the original project cost.  The gross share shall not exceed fifteen per cent of the original project cost prorated to the dwelling units, less any amount subsidized by the State. Subsidies shall include unrecovered development and land costs and any other subsidized items as defined in rules adopted by the corporation pursuant to chapter 91.  The percentage of the share shall be determined by the corporation by contract with the partners based upon the nature of the services rendered by them.  For purposes of this subsection, "original project cost" means the original budget of a project as approved by the corporation without modification at a later date.

(d)  The corporation may require that performance bonds be posted to the benefit of the State with surety satisfactory to the corporation guaranteeing performance by the other partners, or the State may act as a self-insurer requiring security, if any, from the other partners, as the corporation shall deem necessary. [L 2006, c 180, pt of §3]



§201H-41 - Independent development of projects.

[§201H-41]  Independent development of projects.  (a)  In any county, the corporation may develop or may enter into agreements to develop housing projects with an eligible developer if in the corporation's reasonable judgment a project is primarily designed for lower income housing.  The agreement may provide for the housing to be placed under the control of the corporation, or to be sold by the corporation, or to be sold to the corporation as soon as the units are completed and shall contain terms, conditions, and covenants as the corporation, by rules, deems appropriate.  Every agreement shall provide for the developer to furnish a performance bond in favor of the corporation, assuring the timely and complete performance of the housing project.  Sureties on the bond shall be satisfactory to the corporation.

(b)  The plans and specifications for the housing project shall:

(1)  Provide for economically integrated housing by stipulation and design;

(2)  Provide for the sale of all dwelling units in fee simple or in leasehold either to the corporation or to the purchaser and in all cases subject to all of the provisions of sections 201H-47, 201H-49, and 201H‑50 excepting units sold at market price; and

(3)  Encompass the use of lands adequately suited to the size, design, and types of occupancies designated in subsection (a), properly located for occupancy by the group for which the project was primarily designed, properly districted for the use intended prior to the agreement, and appropriately zoned within an urban land use district or appropriate in its situation and surroundings for more intensive or denser zoning.

(c)  The corporation may accept and approve housing projects independently initiated by private developers that fully comply with subsections (a) and (b).  The corporation may review the plans, specifications, districting, and zoning of the project for the purpose of exempting the project from all statutes, ordinances, charter provisions, and rules of any government agency relating to zoning and construction standards for subdivisions, development, and improvement of land and the construction, improvement, and sale of dwelling units thereon; provided that the procedures in section 201H-38(a)(1), (2), and (3) have been satisfied. [L 2006, c 180, pt of §3]



§201H-42 - Private development of projects.

[§201H-42]  Private development of projects.  (a)  The corporation may enter into contracts with any eligible bidder to provide for the construction of a housing project or projects.  Each contract shall provide that the housing project or projects shall be placed under the control of the corporation as soon as the unit is available for occupancy.  Each contract also shall provide that the capital stock of the mortgagor (where the mortgagor is a corporate entity) be transferred to the corporation when the housing project or projects have been completed.  Each contract shall contain terms and conditions that the corporation may determine to be necessary to protect the interests of the State.  Each contract shall provide for the furnishing by the contractor of a performance bond and a payment bond with sureties satisfactory to the corporation, and the furnishings of the bonds shall be deemed a sufficient compliance with the provisions of law and no additional bonds shall be required.  Before the corporation shall enter into any contract as authorized by this section for the construction of a housing project or projects, it shall invite the submission of competitive bids after giving public notice in the manner prescribed by law.

(b)  Notwithstanding any other law to the contrary, the corporation may:

(1)  Acquire the capital stock of mortgagors holding property covered by a mortgage guarantee under this chapter and established by this section; to exercise the rights as holder of the capital stock during the life of the mortgage and, upon the termination of the mortgage, to dissolve the mortgagor;

(2)  Guarantee the payment of notes or other legal instruments of the mortgagors; and

(3)  Make payments thereon.

All housing projects placed under the control of the corporation pursuant to this section shall be deemed to be housing projects under the jurisdiction of the State.

(c)  On request by the corporation, the attorney general shall furnish to the corporation an opinion as to the sufficiency of title to any property on which a housing project is proposed for construction, or on which housing projects have been constructed, under this section.  If the opinion of the attorney general is that the title to the property is good and sufficient, the corporation is authorized to guarantee, or enter into a commitment to guarantee, the mortgagee against any losses that may thereafter arise from adverse claims to the title.  None of the proceeds of any mortgage loan hereafter insured shall be used for title search and title insurance costs; provided that, if the corporation determines in the case of any housing project that the financing of the construction of the project is impossible unless title insurance is provided, the corporation may provide for the payment of the reasonable costs necessary for obtaining title search and title insurance.  Any determination by the corporation under this subsection shall be set forth in writing, together with the reasons therefor.

(d)  The State shall be authorized to guarantee the repayment of one hundred per cent of the principal and interest of loans from commercial lenders for the purposes of this section pursuant to rules adopted by the corporation which shall conform as closely as is possible to the practices of the Federal Housing Administration in insuring loans under Sections 203 and 207 of the United States Housing Act of 1937, as amended; provided that at no time shall the State's liability, contingent or otherwise, on the guarantees exceed $10,000,000. [L 2006, c 180, pt of §3]



§201H-43 - Interim financing of projects.

[§201H-43]  Interim financing of projects.  (a)  The corporation may provide interim construction loans to eligible developers.  In addition to the rate of interest charged on interim loans, the corporation may charge loan commitment fees to be determined by rules adopted by the corporation.

(b)  The interim loans shall be secured by a duly recorded primary or secondary mortgage upon the fee simple or leasehold interest in the land upon which the dwelling units are constructed, or the corporation may require other security interests and instruments as it deems necessary to secure the indebtedness and such other conditions consistent with the production and marketing of dwelling units at the lowest possible prices.  The corporation may also set the conditions of a loan in a building and loan agreement between the eligible developer and the corporation to secure the loan and the performance of the developer to complete the project. [L 2006, c 180, pt of §3]



§201H-44 - Commercial, industrial, and other uses.

[§201H-44]  Commercial, industrial, and other uses.  (a)  In connection with the development of any dwelling units under this chapter, the corporation may also develop commercial, industrial, and other properties if it determines that the uses can be an integral part of the development and can help to preserve the lifestyles of the purchasers of dwelling units in the development.  The corporation may designate any portions of the development for commercial, industrial, or other use and shall have all the powers granted under this chapter with respect thereto, including the power to bypass statutes, ordinances, charter provisions, and rules of any government agency pursuant to section 201H-38.  For this purpose, the corporation may use any of the funds authorized under this chapter.

(b)  The corporation shall adopt rules that shall provide the manner in which the uses of properties shall be designated, and shall provide that any commercial, industrial, or other properties so developed shall be sold or leased at cost or at economic rents or sales prices.  Sale or lease shall be made at cost to owners of commercial, industrial, or other facilities displaced by the corporation.  All other leases or sales shall be at economic rents or sales prices determined by the corporation, after appraisal, to be consistent with rents or sales prices in similar locations or with similar terms.  The net proceeds of all such sales or leases, less costs to the corporation, shall be deposited in the dwelling unit revolving fund.

The rules may also provide that during the first twenty years after its purchase, any commercial, industrial, or other property so developed and sold may be resold or assigned only to the corporation at the original purchase price plus the cost of any improvements made by the purchaser together with simple interest on all of the purchaser's equity in the property at the rate of seven per cent a year.  Rules may also provide that ownership of the commercial, industrial, or other property cannot be separated from ownership of the residential property in connection with which it was sold or leased. [L 2006, c 180, pt of §3]



§201H-45 - Sale; mortgage, agreement of sale, and other instruments.

[§201H-45]  Sale; mortgage, agreement of sale, and other instruments.  (a)  The corporation shall sell completed dwelling units or dwelling units that are substantially completed and habitable, developed and constructed hereunder, to qualified residents in fee simple, or shall cause them to be leased or rented to qualified residents at a price or rental based on costs as determined by the corporation.  The gross share to the other partners or contract payments and any amounts subsidized by the State, including but not limited to the land, need not be counted as cost so as to increase the price.  These costs may be borne by the State, pursuant to rules adopted by the corporation subject to reimbursement upon sale as provided in section 201H‑47.

(b)  If a qualified purchaser is unable to obtain sufficient funds at reasonable rates from private lenders, the corporation, by way of mortgage, agreement of sale, or other instrument to secure the indebtedness, may loan to the purchaser up to one hundred per cent of the purchase price.  The purchaser in that event shall execute with the corporation an agreement of sale, mortgage, or other instrument under the terms of which the unpaid principal and the interest thereon shall be paid in monthly installments over a period of not more than forty years.

(c)  Every mortgage, agreement of sale, other instrument to secure the indebtedness, or instrument of indebtedness executed by the corporation may contain other provisions as are usually found in such instruments and shall provide that the purchaser may repay the whole or any part of the unpaid balance of the purchase price plus accrued interest at any time without prepayment penalty.

(d)  If the purchaser defaults on the payment of any loan, the corporation shall take all necessary action to collect the delinquent principal and interest on the loan and may take all actions allowed to holders of obligations, including the power to repossess, lease, rent, repair, renovate, modernize, and sell the property foreclosed, subject to the restrictions described in this section.

(e)  The mortgages, agreements of sale, and other instruments of indebtedness, at the direction of the corporation, may be assigned to and serviced by commercial banks and other lending institutions doing business in the State at a fee of not more than one-half of one per cent of the amount loaned to the purchaser.

(f)  Subsections (a) to (e) need not apply to market-priced dwelling units in an economically integrated housing project, except as otherwise determined by the developer of the units; provided that preference shall be given to qualified residents in the initial sale of market-priced units. [L 2006, c 180, pt of §3]



§201H-46 - Co-mortgagor.

[§201H-46]  Co-mortgagor.  For purposes of qualifying for a mortgage loan to finance the purchase of a dwelling unit under this part, a "qualified resident" as defined in section 201H‑32 may be assisted by a co-mortgagor who is a family member as defined by the corporation, who may own other lands in fee simple or leasehold suitable for dwelling purposes, whose interest in the dwelling unit to be purchased is limited to no more than one per cent, and who certifies that the co-mortgagor does not intend to reside in the dwelling unit.  The income and assets of the co-mortgagor shall not be counted in determining the eligibility of the "qualified resident" under this chapter. [L 2006, c 180, pt of §3]



§201H-47 - Real property; restrictions on transfer; waiver of restrictions.

§201H-47  Real property; restrictions on transfer; waiver of restrictions.  (a)  The following restrictions shall apply to the transfer of real property developed and sold under this chapter, whether in fee simple or leasehold:

(1)  For a period of ten years after the purchase, whether by lease, assignment of lease, deed, or agreement of sale, if the purchaser wishes to transfer title to the real property, the corporation shall have the first option to purchase the real property at a price that shall not exceed the sum of:

(A)  The original cost to the purchaser, as defined in rules adopted by the corporation;

(B)  The cost of any improvements added by the purchaser, as defined in rules adopted by the corporation; and

(C)  Simple interest on the original cost and capital improvements to the purchaser at the rate of one per cent a year;

(2)  The corporation may purchase the real property either:

(A)  By conveyance free and clear of all mortgages and liens; or

(B)  By conveyance subject to existing mortgages and liens.

If the real property is conveyed in the manner provided in subparagraph (A), it shall be conveyed to the corporation only after all mortgages and liens are released.  If the real property is conveyed in the manner provided in subparagraph (B), the corporation shall acquire the property subject to any first mortgage created for the purpose of securing the payment of a loan of funds expended solely for the purchase of the real property by the seller; and any mortgage or lien created for any other purpose provided that the corporation has previously consented to it in writing.

The corporation's interest created by this section shall constitute a statutory lien on the real property and shall be superior to any other mortgage or lien except for:

(i)  Any first mortgage created for the purpose of securing the payment of a loan of funds expended solely for the purchase of the real property by the seller;

(ii)  Any mortgage insured or held by a federal housing agency; and

(iii)  Any mortgage or lien created for any other purpose; provided that the corporation has previously consented to it in writing.

The amount paid by the corporation to the seller shall be the difference, if any, between the purchase price determined by paragraph (1)(A) to (C), and the total of the outstanding principal balances of the mortgages and liens assumed by the corporation;

(3)  A purchaser may refinance real property developed and sold under this chapter; provided that the purchaser shall not refinance the real property within ten years from the date of purchase for an amount in excess of the purchase price as determined by paragraph (1)(A) to (C); provided further that the purchaser shall obtain the corporation's written consent if any restriction on the transfer of the real property remains applicable;

(4)  After the end of the tenth year from the date of initial purchase or execution of an agreement of sale, the purchaser may sell the real property and sell or assign the property free from any price restrictions; provided that the purchaser shall be required to pay to the corporation the sum of:

(A)  The balance of any mortgage note, agreement of sale, or other amount owing to the corporation;

(B)  Any subsidy or deferred sales price made by the corporation in the acquisition, development, construction, and sale of the real property, and any other amount expended by the corporation not counted as costs under section 201H-45 but charged to the real property by good accounting practice as determined by the corporation whose books shall be prima facie evidence of the correctness of the costs;

(C)  Interest on the subsidy or deferred sales price, if applicable, and any other amount expended at the rate of seven per cent a year computed as to the subsidy or deferred sales price, if applicable, from the date of purchase or execution of the agreement of sale, and as to any amount expended, from the date of expenditure; provided that the computed interest shall not extend beyond thirty years from the date of purchase or execution of the agreement of sale of the real property.  If any proposed sale or transfer will not generate an amount sufficient to pay the corporation the sum as computed under this paragraph, the corporation shall have the first option to purchase the real property at a price that shall not exceed the sum as computed under paragraphs (1) and (2); and

(D)  The corporation's share of appreciation in the real property as determined under rules adopted pursuant to chapter 91, when applicable;

(5)  Notwithstanding any provision in this section to the contrary, pursuant to rules adopted by the corporation, the subsidy or deferred sales price described in paragraph (4)(B) and any interest accrued pursuant to paragraph (4)(C) may be paid, in part or in full, at any time; and

(6)  Notwithstanding any provision in this section to the contrary, the corporation's share of appreciation in the real property described in paragraph (4)(D):

(A)  Shall apply when the sales price of the real property that is developed and sold under this chapter is less than the then-current, unencumbered, fair market value of the real property as determined by a real property appraisal obtained prior to the closing of the sale;

(B)  Shall be a restriction that runs with the land until it is paid in full and released by the corporation, or extinguished pursuant to subsection (e); and

(C)  May be paid, in part or in full, at any time after recordation of the sale.

(b)  For a period of ten years after the purchase, whether by lease, assignment of lease, deed, or agreement of sale, if the purchaser wishes to transfer title to the real property, and if the corporation does not exercise the option to purchase the real property as provided in subsection (a), then the corporation shall require the purchaser to sell the real property to a "qualified resident" as defined in section 201H‑32, and upon the terms that preserve the intent of this section and sections 201H-49 and 201H-50, and in accordance with rules adopted by the corporation.

(c)  The corporation may waive the restrictions prescribed in subsection (a) or (b) if:

(1)  The purchaser wishes to transfer title to the real property by devise or through the laws of descent to a family member who would otherwise qualify under rules established by the corporation;

(2)  The sale or transfer of the real property would be at a price and upon terms that preserve the intent of this section without the necessity of the State repurchasing the real property; provided that, in this case, the purchaser shall sell the real property and sell or assign the real property to a person who is a "qualified resident" as defined in section 201H-32; and provided further that the purchaser shall pay to the corporation its share of appreciation in the real property as determined in rules adopted pursuant to chapter 91, when applicable; or

(3)  The sale or transfer is of real property subject to a sustainable affordable lease as defined in section 516-1.

(d)  The corporation may release the restrictions prescribed in subsection (a) or (b) if the real property is financed under a federally subsidized mortgage program and the restrictions would jeopardize the federal government's ability to recapture any interest credit subsidies provided to the homeowner.

(e)  The restrictions prescribed in this section and sections 201H-49 to 201H-51 shall be automatically extinguished and shall not attach in subsequent transfers of title when a mortgage holder or other party becomes the owner of the real property pursuant to a mortgage foreclosure, foreclosure under power of sale, or a conveyance in lieu of foreclosure after a foreclosure action is commenced; provided that the mortgage is the initial purchase money mortgage, or that the corporation consented to and agreed to subordinate the restrictions to the mortgage when originated, if the mortgage is not the initial purchase money mortgage; or when a mortgage is assigned to a federal housing agency.  Any law to the contrary notwithstanding, a mortgagee under a mortgage covering real property or leasehold interest encumbered by the first option to purchase in favor of the corporation, prior to commencing mortgage foreclosure proceedings, shall notify the corporation in writing of:

(1)  Any default of the mortgagor under the mortgage within ninety days after the occurrence of the default; and

(2)  Any intention of the mortgagee to foreclose the mortgage under chapter 667 forty-five days prior to commencing mortgage foreclosure proceedings;

provided that the mortgagee's failure to provide written notice to the corporation shall not affect the mortgage holder's rights under the mortgage.  The corporation shall be a party to any foreclosure action, and shall be entitled to its share of appreciation in the real property as determined under this chapter in lien priority when the payment is applicable, and if foreclosure occurs within the ten-year period after the purchase, the corporation shall also be entitled to all proceeds remaining in excess of all customary and actual costs and expenses of transfer pursuant to default, including liens and encumbrances of record; provided that the person in default shall be entitled to an amount that shall not exceed the sum of amounts determined pursuant to subsection (a)(1)(B) and (C).

(f)  The provisions of this section shall be incorporated in any deed, lease, agreement of sale, or any other instrument of conveyance issued by the corporation.  In any sale by the corporation of real property for which a subsidy or deferred sales price was made by the corporation, the amount of the subsidy or deferred sales price described in subsection (a)(4)(B), a description of the cost items that constitute the subsidy or deferred sales price, and the conditions of the subsidy or deferred sales price shall be clearly stated at the beginning of the contract document issued by the corporation.  In any sale in which the corporation's share of appreciation in real property is a restriction, the terms of the shared appreciation equity program shall be clearly stated and included as an exhibit in any deed, lease, agreement of sale, or any other instrument of conveyance.

(g)  This section need not apply to market-priced units in an economically integrated housing project, except as otherwise determined by the developer of the units; provided that preference shall be given to qualified residents in the initial sale of market-priced units.

(h)  The corporation is authorized to waive any of the restrictions set forth in this section in order to comply with or conform to requirements set forth in federal law or regulations governing mortgage insurance or guarantee programs or requirements set forth by federally chartered secondary mortgage market participants. [L 2006, c 180, pt of §3; am L 2007, c 186, §1; am L 2009, c 38, §2]



§201H-48 - Exception of current owners in corporation projects.

[§201H-48]  Exception of current owners in corporation projects.  The corporation may allow a person who is a current owner of a dwelling unit in a multifamily housing project sponsored by the corporation to apply for the purchase of a larger dwelling unit in a project sponsored by the corporation if the applicant's current family size exceeds the permissible family size for the applicant's current dwelling unit, as determined by prevailing county building or housing codes.  The applicant shall be required to sell the applicant's current dwelling unit back to the corporation.  Notwithstanding any law to the contrary, any applicant, as it pertains to for-sale housing, shall be a "qualified resident" who:

(1)  Is a citizen of the United States or a resident alien;

(2)  Is at least eighteen years of age;

(3)  Is domiciled in the State and shall physically reside in the dwelling unit purchased under this section;

(4)  In the case of purchase of real property in fee simple or leasehold, has a gross income sufficient to qualify for the loan to finance the purchase; and

(5)  Except for the applicant's current residence, meets the following qualifications:

(A)  Is a person who either oneself or together with the person's spouse or a household member, does not own a majority interest in fee simple or leasehold lands suitable for dwelling purposes, or a majority interest in lands under any trust agreement or other fiduciary arrangement in which another person holds the legal title to the land; and

(B)  Is a person whose spouse or a household member does not own a majority interest in fee simple or leasehold lands suitable for dwelling purposes, or a majority interest in lands under any trust agreement or other fiduciary arrangement in which another person holds the legal title to the land, except when husband and wife are living apart under a decree of separation from bed and board issued by the family court pursuant to section 580‑71. [L 2006, c 180, pt of §3]



§201H-49 - Real property; restrictions on use.

[§201H-49]  Real property; restrictions on use.  (a)  Real property purchased under this chapter shall be occupied by the purchaser at all times during the ten-year restriction period set forth in section 201H-47, except in hardship circumstances where the inability to reside on the property arises out of unforeseeable job or military transfer, a temporary educational sabbatical, serious illness of the person, or in other hardship circumstances as determined by the corporation on a case-by-case basis.

The corporation may waive the owner-occupancy requirement for a total of not more than ten years after the purchase of the dwelling, during which time the dwelling unit may be rented or leased.  Waivers may be granted only to qualified residents who have paid resident state income taxes during all years in which they occupied the dwelling, who continue to pay resident state income taxes during the waiver period, and whose inability to reside on the property does not stem from a natural disaster.  The ten-year owner-occupancy requirement shall be extended by one month for every month or fraction thereof that the owner-occupancy requirement is waived.

The corporation shall adopt rules under chapter 91 to implement the letter and spirit of this subsection and to prescribe necessary terms and conditions.  The rules shall include:

(1)  Application and approval procedures for the waivers;

(2)  Exceptions authorized by this subsection;

(3)  The amounts of rents that may be charged by persons allowed to rent or lease a dwelling unit; and

(4)  Schedules of fees needed to cover administrative expenses and attorneys' fees.

No qualified resident who fails to reoccupy a dwelling unit after any waiver period shall receive more than the maximum to which the person would be entitled under section 201H-47.  Any person who disagrees with the corporation's determination under this section shall be entitled to a contested case proceeding under chapter 91.

(b)  From time to time the corporation may submit a verification of owner-occupancy form to the purchaser.  Failure to respond to the verification in a timely manner or violation of subsection (a) shall be sufficient reason for the corporation, at its option, to purchase the unit as provided in section 201H-47(a)(1), (2), or (4), as applicable.

(c)  Any deed, lease, agreement of sale, or other instrument of conveyance issued by the corporation shall expressly contain the restrictions on use prescribed in this section.

(d)  The restrictions prescribed in subsection (a) shall terminate and shall not attach in subsequent transfers of title if the corporation releases the restrictions when the real property is financed under a federally subsidized mortgage program.

(e)  Subsections (a) to (c) need not apply to market-priced units in an economically integrated housing project, except as otherwise determined by the developer of the units; provided that preference shall be given to qualified residents in the initial sale of market-priced units.

(f)  The corporation shall be authorized to waive any of the restrictions set forth in this section in order to comply with or conform to requirements set forth in federal law or regulations governing mortgage insurance or guarantee programs or requirements set forth by federally chartered secondary mortgage market participants. [L 2006, c 180, pt of §3]



§201H-50 - Restrictions on use, sale, and transfer of real property; effect of amendment or repeal.

§201H-50  Restrictions on use, sale, and transfer of real property; effect of amendment or repeal.  (a)  Restrictions on the use, sale, and transfer of real property shall be made as uniform as possible in application to purchasers of all real property, and restrictions shall be conformed with agreement of the purchaser to reflect change or repeal made by any subsequent legislative act, ordinance, rule, or regulation.  Purchasers shall be permitted at their election to sell or transfer real property subject to restrictions in effect at the time of their sale or transfer; provided that the corporation is paid its share of appreciation in the real property as determined by rules adopted pursuant to chapter 91, as applicable.

(b)  The corporation, any department of the State, or any county housing agency maintaining restrictions, through contract, deed, other instrument, or by rule, shall notify purchasers of any substantial change in restrictions made by law, ordinance, rule, or regulation not more than one hundred eighty days after a change in restrictions.  The notice shall clearly state the enacted or proposed new provisions, the date or dates upon which they are to be effective, and offer to each purchaser of real property constructed and sold prior to the effective date an opportunity to modify the existing contract or other instrument to incorporate the most recent provisions.  Public notice shall also be given at least three times in the State for state agencies and at least three times in a county for county agencies.

(c)  For all purchasers of real property prior to June 25, 1990, where the restrictions on use and transfer of property apply for a period of time, the period of time shall not be increased beyond the date calculated from the date of original purchase.

(d)  No purchaser shall be entitled to modify the restrictions on use, transfer, or sale of the real property, without the written permission of the holder of a duly-recorded first mortgage on the dwelling unit and the owner of the fee simple or leasehold interest in the land underlying the unit, unless the holder of the first mortgage or the owner is an agency of the State or its political subdivisions.

(e)  This section shall apply to all real property developed, constructed, and sold pursuant to this chapter and similar programs in the State or its political subdivisions and which are sold on the condition that the purchaser accepts restrictions on the use, sale, or transfer of interest in the real property purchased.

(f)  The provisions of this section shall be incorporated in any deed, lease, instrument, rule, or regulation relating to restrictions on use, sale, or transfer of dwelling units, entered into after June 20, 1977.

(g)  The restrictions of this section shall terminate as to a particular real property and shall not attach in subsequent transfers of title of that real property if the corporation releases the restrictions when the real property is financed under a federally subsidized mortgage program. [L 2006, c 180, pt of §3; am L 2009, c 38, §3]



§201H-51 - Corporation's right to repurchase or rent real property; authority to seek recovery.

[§201H-51]  Corporation's right to repurchase or rent real property; authority to seek recovery.  (a)  Notwithstanding any provisions to the contrary, during the period in which the restrictions in section 201H-47 are in effect, the following provisions shall apply when dwelling units developed, constructed, financed, purchased, or sold pursuant to Act 105, Session Laws of Hawaii 1970, as amended, are found to have a substantial construction defect, or when vacant lands developed, financed, purchased, or sold pursuant to Act 105, Session Laws of Hawaii 1970, as amended, are found to have a substantial soil defect:

(1)  The corporation shall have the right, but not the obligation, to repurchase a dwelling unit or land that has a defect, regardless of whether or not the owner wishes to sell; provided that those repurchases shall be in accordance with the following provisions:

(A)  The corporation may repurchase a dwelling unit or land if:

(i)  The dwelling unit or land is deemed unsafe by the county building department;

(ii)  The defects are irreparable; or

(iii)  In the opinion of the corporation, the defect is of such magnitude that it will take longer than one year to repair;

(B)  The corporation's purchase price shall be based on the formula set forth in section 201H‑47(a)(1);

(C)  After repairs to the unit or land are completed, the former owner shall have the first right of refusal to repurchase the real property;

(D)  The corporation shall give preference in all other projects of the corporation to all owners whose real property is repurchased by the corporation under this subsection, and the corporation may waive certain eligibility requirements for these owners; and

(E)  If the corporation exercises its right to repurchase defective real property against an owner's wishes pursuant to this paragraph, the corporation shall provide relocation assistance to that owner as provided in chapter 111;

(2)  If the corporation does not opt to repurchase defective real property, the corporation shall also have the right, but not the obligation, to enter into a contract to repair a dwelling unit which has a construction defect or land which has a soil defect.  During the period that the real property is being repaired, the corporation shall rent that real property from the owner for an amount not to exceed the owner's present mortgage payments; and

(3)  If the corporation does not execute either a contract to repurchase the real property or an agreement to repair and rent the real property within ninety days after written notice is given to the corporation of a construction defect, the owner may pursue any other available legal remedies.

For the purposes of this section:

"Substantial construction defect" includes but is not limited to:

(1)  Structural defects such as shifting foundations and bearing walls;

(2)  Structural deficiencies due to the use of defective or undersized materials; and

(3)  Defects affecting the health and safety of occupants.

"Substantial soil defect" means shifting, sliding, or sinking ground of such degree as to affect the dwelling unit on the land or the health and safety of the occupants of the land.

(b)  If moneys are expended by the corporation pursuant to subsection (a)(1) and (2), the corporation shall have the authority to take necessary legal action against the developer, co‑developer, general contractor, and their subcontractors, consultants, and other parties notwithstanding chapter 657.

(c)  If real property developed, constructed, financed, purchased, or sold pursuant to Act 105, Session Laws of Hawaii 1970, as amended, is found to have a substantial construction or soil defect, the corporation shall have the right, but not the obligation, to file or cause to be filed a legal action on behalf of or by the owner or lessee of the real property for the recovery of damages or for injunctive relief against the developer, co-developer, general contractor, and their subcontractors, consultants, and other parties notwithstanding chapter 657.  Additionally, notwithstanding any provision of rule 23 of the Hawaii rules of civil procedure, the corporation may file or cause to be filed a legal action brought under this subsection as a class action on behalf of or by at least two owners or lessees of real property that have similar substantial construction or soil defects.

(d)  Nothing in this chapter shall be construed to diminish the rights or remedies of the corporation otherwise provided under common law, by law, or by contract.

(e)  The corporation shall adopt rules pursuant to chapter 91 necessary for the purposes of this section.

(f)  This section shall not apply to a particular real property and shall not apply after subsequent transfers of title of that real property if the corporation releases the restrictions when the real property is financed under a federally subsidized mortgage program.

(g)  If any subsection, sentence, clause, or phrase of this section, or its application to any person or transaction or other circumstances, is for any reason held to be unconstitutional or invalid, the remaining subsections, sentences, clauses, and phrases of this section, or the application of this section to other persons or transactions or circumstances, shall not be affected.  The legislature hereby declares that it would have passed this section and each subsection, clause, or phrase thereof, irrespective of the fact that any one or more subsections, sentences, clauses, or phrases of this section, or its application to any person or transaction or other circumstance, may be declared unconstitutional or invalid. [L 2006, c 180, pt of §3]



§201H-52 - Nonprofit organizations and government agencies.

[§201H-52]  Nonprofit organizations and government agencies.  (a)  The corporation may retain dwelling units in a project to the extent it determines necessary and appropriate, for sale, lease, or rental to nonprofit organizations and government agencies.  The dwelling units shall be used by the nonprofit organizations and government agencies to provide housing opportunities and related support services to special needs individuals or families.  These purposes include but are not limited to the use of dwelling units for group homes and congregate living facilities and for government employees in special situations.  The corporation, in consultation with other appropriate government agencies, shall adopt rules pursuant to chapter 91 necessary to implement this subsection, including but not limited to rules relating to the eligibility and qualifications of nonprofit organizations and government agencies; the eligibility and qualifications of clients of nonprofit organizations and government agencies to whom housing opportunities may be made available; and restrictions on the use, sale, or transfer of, and authorizing repurchase of, dwelling units sold, leased, or rented pursuant to this subsection.

The corporation, to the extent appropriate, shall have the same powers with respect to nonprofit organizations and government agencies purchasing, leasing, or renting dwelling units as the corporation has with respect to qualified residents purchasing, leasing, or renting dwelling units.

(b)  In connection with the development of any residential units under this chapter, the corporation may provide for the development of appropriate community facilities. The corporation may:

(1)  Sell, lease, or rent vacant land or land with site improvements to nonprofit organizations or government agencies to develop community facilities; or

(2)  Develop, on behalf of the State or with an eligible developer, the community facilities and then sell, lease, rent, or otherwise transfer or make available these facilities to nonprofit organizations or government agencies.

The corporation shall adopt rules pursuant to chapter 91 necessary to implement this subsection. [L 2006, c 180, pt of §3]



§201H-53 - Rate of wages for laborers and mechanics.

[§201H-53]  Rate of wages for laborers and mechanics.  The corporation shall require an eligible bidder or eligible developer of a housing project developed under this part to comply with the requirements of section 104-2 for those laborers and mechanics hired to work on that housing project; provided that this section shall not apply to a housing project developed under this part if the entire cost of the project is less than $500,000 and the eligible bidder or eligible developer is a private nonprofit organization. [L 2006, c 180, pt of §3]



§201H-57 - Land leases to nonprofit organizations providing affordable housing.

[§201H-57]  Land leases to nonprofit organizations providing affordable housing.  (a)  Notwithstanding any provision to the contrary, the [corporation], pursuant to section 201H-4(b), may lease land to any qualified nonprofit organization providing affordable housing, under the following terms and conditions:

(1)  Leases shall be for ninety-nine years at $1 per year per parcel; and

(2)  The instrument of lease shall include provisions, enforceable by the [corporation], that the land shall:

(A)  Be used only for providing affordable housing through long-term, renewable, and transferable leases or other means that are in accordance with rules adopted by the [corporation] under chapter 91; and

(B)  Revert back to the [corporation] if:

(i)  The land is used for any purpose other than as provided under subparagraph (A); or

(ii) The qualified nonprofit organization ceases operations.

(b)  For the purposes of this section:

"Affordable housing" means housing that is affordable to households with incomes at or below one hundred forty per cent of the median family income as determined by the United States Department of Housing and Urban Development.

"Qualified nonprofit organization" means any private entity that is organized and operated:

(1)  In accordance with section 501(c)(3) of the Internal Revenue Code of 1986, as amended; and

(2)  For the purpose of providing affordable housing through long-term, renewable, and transferable leases. [L 2006, c 101, §1]



§201H 58 - Leases; self-help housing.

[§201H‑58]  Leases; self-help housing.  (a)  The [corporation] may lease parcels that it deems suitable for affordable housing at $1 per year for up to fifty years to organizations or community trusts to develop the parcel with ownership units through self-help development.

(b)  The [corporation] may extend or modify the fixed rental period of the lease or extend the term of the lease.

(c)  Parcels leased under this section may be transferred or assigned by devise, bequest, or intestate succession, and may be sublet with the approval of the [corporation]. [L 2006, c 179, §4]



§201H-70 - Additional powers.

[§201H-70]  Additional powers.  The powers conferred upon the corporation by this part shall be in addition and supplemental to the powers conferred by any other law, and nothing in this part shall be construed as limiting any powers, rights, privileges, or immunities so conferred. [L 2006, c 180, pt of §3]



§201H-71 - Bonds; authorization.

[PART III.]  FINANCING PROGRAMS

A.  General Provisions

[§201H-71]  Bonds; authorization.  (a)  The corporation, with the approval of the governor, may issue from time to time bonds (including refunding bonds to pay, retire, or provide for the retirement of bonds previously issued by the corporation) in amounts not exceeding the total amount of bonds authorized to be issued by the legislature for any of its corporate purposes.  Bonds may also be issued in connection with any program whose primary purpose is to provide housing for active or retired United States military personnel, their families, and other persons authorized by any branch of the United States military to reside in the housing; provided that the aggregate principal amount of all outstanding bonds issued by the corporation for military housing projects shall total no more than $2,000,000,000.

(b)  All bonds shall be issued pursuant to part III of chapter 39, except as provided in this part.

(c)  The bonds shall be issued in the name of the corporation, and not in the name of the State.  The final maturity date of the revenue bonds may be any date not exceeding sixty years from the date of issuance.

(d)  The corporation may issue such types of bonds as it may determine, including without limitation bonds payable from and secured, in whole or in part, by:

(1)  Income and revenues derived from the housing project or projects financed from the proceeds of bonds;

(2)  Receipts derived from any grant from the federal government made in aid of a housing project or projects financed from the proceeds of bonds;

(3)  Income and revenues derived from a particular designated housing project or projects whether or not financed, in whole or in part, from the proceeds of bonds;

(4)  Receipts derived from any payment for "eligible loans", "eligible improvement loans", or "eligible project loans", as the terms are defined in subpart B, or any other agreement or agreements entered into for a "housing loan program", as the term is defined in subpart B or D, or any other loan program administered by the corporation and financed from the proceeds of bonds;

(5)  Receipts derived from loans to mortgage lenders or from the payment on account of principal of or interest on loans purchased from mortgage lenders, as provided in subpart B which loans to mortgage lenders or loans purchased are financed from the proceeds of bonds;

(6)  Moneys in any funds or accounts established in connection with the issuance of bonds, and any earnings thereon;

(7)  Proceeds derived from any insurance;

(8)  Income and revenues of the corporation generally; or

(9)  Any combination of paragraphs (1) through (8).

The term "income and revenues" includes income and revenues derived from the sale of land or from both land and improvements thereon serviced from infrastructure financed from the proceeds of bonds as permitted by this subpart.  The provisions of this subsection are in addition and supplemental to part III of chapter 39.

(e)  Any of the bonds may be additionally secured by a pledge of any revenues or a mortgage of any housing project, other property of the corporation, the pledge or assignment of any loans or other agreements, or any note or other undertaking, obligation, or property held by or on behalf of the corporation to secure loans made from the proceeds of bonds for any "housing loan program", as the term is defined in subpart B or D, or any other loan program administered by the corporation and financed from the proceeds of bonds.

(f)  Any pledge made by the corporation shall create a perfected security interest in the revenues, moneys, or property so pledged and thereafter received by the corporation from and after the time that a financing statement with respect to the revenues, moneys, or property so pledged and thereafter received shall be filed with the bureau of conveyances.  Upon the filing, the revenues, moneys, or property so pledged and thereafter received by the corporation shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be prior to the lien of all parties having claims of any kind in tort, contract, or otherwise against the corporation, irrespective of whether the parties have notice thereof.  This section shall apply to any financing statement heretofore or hereafter filed with the bureau of conveyances with respect to any pledge made to secure revenue bonds issued under this part.

(g)  Any housing project or projects authorized by, and undertaken pursuant to, this chapter shall constitute an "undertaking" within the meaning of that term as defined and used in part III, chapter 39.  Any loan program authorized by, and undertaken pursuant to, this chapter, including without limitation "housing loan programs" defined in and authorized by subparts B and D, shall constitute a "loan program" within the meaning of that term as defined and used in part III, chapter 39.  The corporation shall constitute a "department" and the board shall constitute a "governing body" within the meaning of those terms as defined and used in part III, chapter 39.

(h)  Neither the members of the board nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof. [L 2006, c 180, pt of §4]



§201H-72 - Issuance of bonds for the development of infrastructure.

[§201H-72]  Issuance of bonds for the development of infrastructure.  Without limiting section 201H-71, the corporation, pursuant to and in accordance with this subpart, is hereby authorized to issue bonds for the purpose of financing the development of infrastructure on land owned by the corporation. [L 2006, c 180, pt of §4]



§201H-73 - Issuance of bonds for the preservation of low income housing projects.

[§201H-73]  Issuance of bonds for the preservation of low‑income housing projects.  The corporation, pursuant to and in accordance with this subpart, may issue bonds to purchase low-income housing projects financed by the United States Department of Housing and Urban Development to preserve these projects.  Upon the payment of all interest and principal stemming from the issuance of these bonds, the corporation may transfer title to these projects to qualified nonprofit organizations.  Nothing in this section shall be construed to:

(1)  Prohibit qualified nonprofit or for-profit organizations from operating these projects on behalf of the corporation, or providing for the repair and maintenance of these projects, before the payment of all interest and principal stemming from the issuance of these bonds; or

(2)  Prohibit the corporation from transferring title to these projects to qualified nonprofit or for-profit organizations if these bonds can be secured to the satisfaction of the bondholders.

As used in this section, "qualified nonprofit organization" includes community-based nonprofit organizations and resident councils. [L 2006, c 180, pt of §4]



§201H-74 - Bonds; interest rate, price, and sale.

[§201H-74]  Bonds; interest rate, price, and sale.  (a)  The bonds shall bear interest at rates payable at times that the corporation, with the approval of the governor, may determine except for deeply discounted bonds that are subject to redemption or retirement at their accreted value; provided that the discounted value of the bonds shall not exceed ten per cent of any issue; and provided further that no bonds may be issued without the approval of the director of finance and the governor.  Notwithstanding any other law to the contrary, the corporation, subject to the approval of the director of finance and the governor, may issue bonds pursuant to section 201H‑72, in which the discounted value of the bonds exceeds ten per cent of the issue.

(b)  The corporation may include the costs of undertaking and maintaining any housing project or projects or loan program for which the bonds are issued in determining the principal amount of bonds to be issued.  In determining the costs of undertaking and maintaining the housing projects, the corporation may include the cost of studies and surveys; insurance premiums; underwriting fees; financial consultant, legal, accounting, and other services incurred; reserve account, trustee, custodian, and rating agency fees; and interest on the bonds for a period determined by the corporation, or the estimated expenditure of borrowed funds for any loan program for which the bonds are issued. [L 2006, c 180, pt of §4]



§201H-75 - Trustee; designation, duties.

[§201H-75]  Trustee; designation, duties.  (a)  The corporation may designate a trustee for each issue of bonds secured under the same trust indenture; provided that the trustee shall be approved by the director of finance.

(b)  The trustee shall be authorized by the corporation to receive and receipt for, hold, and administer the proceeds of the bonds, and to apply the proceeds to the purposes for which the bonds are issued.

(c)  The trustee shall also be authorized by the corporation to hold and administer any housing project bond special funds and housing loan program revenue bond special funds established pursuant to section 201H-80.  The trustee may receive and receipt for, hold, and administer the revenues derived by the corporation from any housing project or projects or loan program for which the bonds are issued or the projects or loan programs pledged to the payment of the bonds.  The trustee shall apply the revenues to the payment of the cost of administering, operating, and maintaining the housing project or projects or loan program; to pay the principal of and the interest on the bonds; to the establishment of reserves; and to other purposes as may be authorized in the proceedings providing for the issuance of the bonds.

(d)  Notwithstanding section 39-68, the director of finance may appoint the trustee to serve as fiscal agent for:

(1)  The payment of the principal of and interest on the bonds; and

(2)  The purchase, registration, transfer, exchange, and redemption of the bonds.

(e)  The trustee shall perform additional functions with respect to the payment, purchase, registration, transfer, exchange, and redemption, as the director of finance may deem necessary, advisable, or expeditious, including the holding of the bonds and coupons, if any, that have been paid and the supervision of their destruction in accordance with law.

(f)  Nothing in this part shall limit or be construed to limit the powers granted to the director of finance in sections 36‑3, 39-13, and 39-68(a), to appoint the trustee or others as fiscal agents, paying agents, and registrars for the bonds or to authorize and empower those fiscal agents, paying agents, and registrars to perform the functions referred to in those sections. [L 2006, c 180, pt of §4]



§201H-76 - Trust indenture.

[§201H-76]  Trust indenture.  (a)  A trust indenture may contain covenants and provisions authorized by part III of chapter 39, and as deemed necessary or convenient by the corporation for the purposes of this part.

(b)  A trust indenture may allow the corporation to pledge and assign to the trustee agreements related to the housing project or projects or loan program and the rights of the corporation thereunder, including the right to receive revenues thereunder and to enforce the provision thereof.

(c)  Where a trust indenture provides that any bond issued under that trust indenture is not valid or obligatory for any purpose unless certified or authenticated by the trustee, all signatures of the officers of the State upon the bonds required by section 39-56 may be facsimiles of their signatures.

(d)  A trust indenture shall also contain provisions as to:

(1)  The investment of the proceeds of the bonds, the investment of any reserve for the bonds, the investment of the revenues of the housing project or system of housing projects or the loan program, and the use and application of the earnings from investments; and

(2)  The terms and conditions upon which the holders of the bonds or any portion of them or any trustee thereof may institute proceedings for the enforcement of any agreement or any note or other undertaking, obligation, or property securing the payment of the bonds and the use and application of the moneys derived therefrom.

(e)  A trust indenture may also contain provisions deemed necessary or desirable by the corporation to obtain or permit, by grant, interest subsidy, or otherwise, the participation of the federal government in the housing projects or loan programs or in the financing of the costs of administering, operating, or maintaining the housing projects or loan programs. [L 2006, c 180, pt of §4]



§201H-77 - Investment of reserves, etc.

[§201H-77]  Investment of reserves, etc.  The corporation may invest any funds held in reserves or sinking funds or any funds not required for immediate disbursement, including the proceeds of bonds, in property or securities in which the director of finance may legally invest, as provided in section 36-21, except that funds held outside the state treasury may be invested for terms not to exceed thirty-five years.  No provisions with respect to the acquisition, operation, or disposition of property by other government agencies shall be applicable to the corporation unless the legislature shall specifically so state. [L 2006, c 180, pt of §4]



§201H-78 - Security for funds deposited by the corporation.

[§201H-78]  Security for funds deposited by the corporation.  The corporation may by resolution provide that all moneys deposited by it shall be secured by:

(1)  Any securities by which funds deposited by the director of finance may be legally secured as provided in section 38-3; or

(2)  An undertaking with sureties as are approved by the corporation faithfully to keep and pay over upon the order of the corporation any deposits and agreed interest thereon, and all banks and trust companies are authorized to give any such security for those deposits. [L 2006, c 180, pt of §4]



§201H-79 - Arbitrage provisions, interest rate.

[§201H-79]  Arbitrage provisions, interest rate.  (a)  Any other provision of law to the contrary notwithstanding, neither the corporation nor the director of finance shall make loans or purchase mortgages with the proceeds of general obligation bonds of the State or from a revolving fund established or maintained from the proceeds of bonds, at a rate of interest or upon terms and conditions that would cause any general obligation bond of the State or any bond to be an "arbitrage bond" within the meaning of that term as defined in the Internal Revenue Code of 1986, as amended, and the regulations of the Internal Revenue Service promulgated pursuant thereto.

(b)  The rate of interest on loans made under this chapter from the proceeds of general obligation bonds of the State shall be established by the corporation, with the approval of the director of finance, after each sale of general obligation bonds of the State, the proceeds of which are to be used for the purposes of making loans or purchasing mortgages under this chapter.  If no sale of general obligation bonds of the State intervenes in a twelve-month period after the last rate fixing, the corporation may review the then existing rates on loans or mortgages made under this chapter from the proceeds of general obligation bonds of the State and retain the existing rate or, with the approval of the director of finance, establish different rates.

(c)  The director of finance shall approve those rates so as to produce up to, but not in excess of, the maximum yield to the State or the corporation permitted under the Internal Revenue Code of 1986, as amended, and the regulations of the Internal Revenue Service promulgated pursuant thereto, on the assumption that the general obligation bonds of the State, the proceeds of which have been or are to be used for the purposes of making loans or purchasing mortgages under this chapter, would otherwise be "arbitrage bonds" under the Internal Revenue Code of 1986, as amended, and the regulations of the Internal Revenue Service promulgated pursuant thereto, were the maximum yield to be exceeded. The establishment of the rates of interest shall be exempt from chapter 91. [L 2006, c 180, pt of §4]



§201H-80 - Housing finance revolving fund; bond special funds.

[§201H-80]  Housing finance revolving fund; bond special funds.  (a)  There is created a housing finance revolving fund to be administered by the corporation.  Notwithstanding sections 36-21 and 201H-191, the proceeds in the fund shall be used for long-term and other special financings of the corporation and for the necessary expenses in administering this part.

(b)  All moneys received and collected by the corporation, not otherwise pledged or obligated nor required by law to be placed in any other special fund, shall be deposited in the housing finance revolving fund.

(c)  A separate special fund shall be established for each housing project or system of housing projects or loan program financed from the proceeds of bonds secured under the same trust indenture.  Each fund shall be designated "housing project bond special fund" or "housing loan program revenue bond special fund", as appropriate, and shall bear any additional designation as the corporation deems appropriate to properly identify the fund.

(d)  Notwithstanding any other law to the contrary, all revenues, income, and receipts derived from a housing project or system of projects or loan program financed from the proceeds of bonds or pledged to the payment of the principal of and interest and premium on bonds, shall be paid into the housing project bond special fund or housing loan program revenue bond special fund established for the housing project or system of projects or loan program and applied as provided in the proceedings authorizing the issuance of the bonds. [L 2006, c 180, pt of §4]

Note

Transfer of certain interest earnings to general fund until June 30, 2015.  L 2009, c 79, §30(a)(12).



§201H-81 - Kikala-Keokea housing revolving fund; established.

[§201H-81]  Kikala-Keokea housing revolving fund; established.  (a)  There is established in the state treasury the Kikala-Keokea housing revolving fund to provide low interest loans for home construction for Kikala-Keokea leaseholders who have been denied loans from traditional financial institutions.  The revolving fund shall be administered by the corporation.

(b)  The rate of interest on loans executed pursuant to this section shall not exceed three per cent per year and interest earnings on loans made pursuant to this section may be used for administrative and other expenses necessary for administering the loan program.  Guidelines shall be established by the corporation with respect to loan terms and loan qualification criteria.  Moneys appropriated for the purposes of this section shall be deposited into the Kikala-Keokea housing revolving fund; provided that upon fulfillment of the purposes of this section, all unencumbered moneys shall lapse into the general fund.

(c)  The corporation shall adopt rules in accordance with chapter 91 to effectuate the purposes of this section. [L 2006, c 180, pt of §4]



§201H-82 - Rate of wages for laborers and mechanics.

[§201H-82]  Rate of wages for laborers and mechanics.  The corporation shall require an eligible bidder or eligible developer of a housing project developed under this subpart to comply with the requirements of section 104-2 for those laborers and mechanics hired to work on that housing project; provided that this section shall not apply to a housing project developed under this chapter if the entire cost of the project is less than $500,000 and the eligible bidder or eligible developer is a private nonprofit organization. [L 2006, c 180, pt of §4]



§201H-85 - Pineapple workers and retirees housing assistance fund; established.

[§201H-85]  Pineapple workers and retirees housing assistance fund; established.  (a)  There is established in the state treasury the pineapple workers and retirees housing assistance fund to provide mortgage payments or rent subsidies for eligible Del Monte Fresh Produce pineapple workers and retirees and their families who are displaced or affected by the closure of Del Monte Fresh Produce.  The pineapple workers and retirees housing assistance fund shall be administered by the corporation.

(b)  Moneys appropriated for the purposes of this section shall be deposited into the pineapple workers and retirees housing assistance fund; provided that, upon fulfillment of the purposes of this section, all unencumbered moneys shall lapse into the general fund.  The corporation shall establish guidelines with respect to eligible Del Monte Fresh Produce pineapple workers and retirees and mortgage payments or rental assistance payments under this section.

(c)  The corporation shall adopt rules in accordance with chapter 91 to effectuate the purposes of this section. [L 2007, c 203, §2]



§201H-90 - Additional powers.

[§201H-90]  Additional powers.  The powers conferred upon the corporation by this subpart shall be in addition and supplemental to the powers conferred by any other law, and nothing in this subpart shall be construed as limiting any powers, rights, privileges, or immunities so conferred. [L 2006, c 180, pt of §4]



§201H-91 - Definitions.

B.  Housing Loan and Mortgage Program

[§201H-91]  Definitions.  The following words or terms as used in this subpart shall have the following meanings unless a different meaning clearly appears from the context:

"Eligible borrower" means a person or family, without regard to race, creed, national origin, or sex, who:

(1)  Is a citizen of the United States or a resident alien;

(2)  Is a bona fide resident of the State;

(3)  Is at least eighteen years of age;

(4)  Does not personally, or whose spouse does not if the person is married, own any interest in a principal residence within or without the State and who has not owned a principal residence within the three years immediately prior to the application for an eligible loan under this subpart, except this requirement shall not apply to any eligible loan for a targeted area residence as defined in the Mortgage Subsidy Bond Tax Act of 1980, Public Law 96-499, which residence is to replace a housing unit that has been declared structurally unsalvageable by a governmental board or agency having the power to make the declaration; and provided further that this requirement shall not apply to up to ten per cent of eligible loans of a bond issue made to single parent household borrowers.  No loans, however, shall be made if they adversely affect the tax-exempt status of the bonds issued.  For the purpose of this section, "single parent household" means a household headed by a single person who has legal custody of one or more dependent children;

(5)  Has never before obtained a loan under this part; and

(6)  Meets other qualifications as established by rules adopted by the corporation.

"Eligible improvement" means alterations, repairs, or improvements to an existing dwelling unit that substantially protect or improve the basic livability of the unit.

"Eligible improvement loan" means a loan to finance an eligible improvement to the owner of the dwelling unit, which may be a condominium unit, where the eligible improvement is to be made; provided that the owner meets the requirements of an eligible borrower, except that the requirements of paragraph (4) of the definition of "eligible borrower" shall not apply, the unit to be financed is located in the State, the unit will be occupied as the principal place of residence of the borrower, and meets other requirements as established by rules adopted by the corporation.

"Eligible loan" means a loan to an eligible borrower for the permanent financing of a dwelling unit, including a condominium unit; provided that the property financed is located in the State, will be occupied as the principal place of residence by the eligible borrower, and meets other requirements as established by rules adopted by the corporation.

"Eligible project loan" means an interim or permanent loan, which may be federally insured or guaranteed, made to a qualified sponsor for the financing of a rental housing project, and which meets other requirements as established by rules adopted by the corporation.

"Housing loan programs" includes all or any part of the loans to lenders program, the purchase of existing loans program, the advance commitments program, and the loan funding programs authorized under this subpart.

"Qualified sponsor" means any person or entity determined by the corporation:

(1)  To be qualified by experience, financial responsibility, and support to construct a housing project of the type and magnitude described;

(2)  To have submitted plans for a housing project adequately meeting the objectives of this chapter, the maintenance of aesthetic values in the locale of the project, and the requirements of all applicable environmental statutes and rules; and

(3)  To meet other qualifications as established by rules adopted by the corporation pursuant to chapter 91. [L 2006, c 180, pt of §4]



§201H-92 - Owner-occupancy requirement.

[§201H-92]  Owner-occupancy requirement.  (a)  An eligible borrower shall use the dwelling unit purchased under this subpart as the eligible borrower's permanent and primary residence.

(b)  From time to time, the corporation may submit a verification of owner-occupancy form to the eligible borrower.  Failure to respond to this verification in a timely manner may result in an immediate escalation of the interest rate or acceleration of the eligible loan.

(c)  For eligible borrowers in the process of selling or transferring title to their property, the corporation may grant a waiver of subsection (a) for a period not to exceed three years and for reasons set forth in section 201H-49 on a case-by-case basis. [L 2006, c 180, pt of §4]



§201H-93 - Eligible borrowers.

[§201H-93]  Eligible borrowers.  (a)  The corporation shall establish the qualifications of the eligible borrower, and may consider the following:

(1)  The proportion of income spent for shelter;

(2)  Size of the family;

(3)  Cost and condition of housing available to the total housing market; and

(4)  Ability of the person to compete successfully in the normal housing market and to pay the amounts on which private enterprise is providing loans for safe, decent, and sanitary housing in the State.

(b)  The family income of an eligible borrower shall not exceed the income requirements of section 143(f) of the Internal Revenue Code of 1986, as amended.

(c)  For the purpose of determining the qualification of an eligible borrower for an eligible improvement loan:

(1)  The dwelling unit for which the eligible improvement loan is to be made and the property on which the dwelling unit is situated shall not be included in the calculation of the eligible borrower's assets; and

(2)  The mortgage secured by the dwelling unit and property shall not be included in the calculation of the eligible borrower's liabilities.

(d)  For the purpose of determining the qualification of an eligible borrower for an eligible loan for a targeted area residence:

(1)  The dwelling unit being replaced and the property on which the dwelling unit is situated shall not be included in the calculation of the eligible borrower's assets; and

(2)  The mortgage secured by the dwelling unit and the property shall not be included in the calculation of the eligible borrower's liabilities. [L 2006, c 180, pt of §4]



§201H-94 - Eligible loans.

[§201H-94]  Eligible loans.  (a)  The corporation shall establish requirements for property financed by an eligible loan, and may consider the location, age, condition, and other characteristics of the property.

(b)  The corporation shall establish restrictions on the terms, maturities, interest rates, collateral, and other requirements for eligible loans.

(c) All eligible loans made shall comply with applicable state and federal laws. [L 2006, c 180, pt of §4]



§201H-95 - Eligible project loans.

[§201H-95]  Eligible project loans.  (a)  The corporation shall establish requirements for rental housing projects to be financed by an eligible project loan, and may consider the location, age, condition, and other characteristics of the project.

(b)  The corporation shall establish restrictions on the terms, maturities, interest rates, and other requirements for eligible project loans.

(c)  The corporation shall establish restrictions on the prepayment of eligible project loans and on the transfer of ownership of the projects securing eligible project loans.

(d)  The corporation shall require that any sums deferred on land leased at nominal rates by the corporation to the owner of a rental housing project shall be recovered by the corporation at the time an eligible project loan is prepaid, whether as a result of refinancing of the eligible project loan or otherwise, to the extent that funds are available from the refinancing or other method by which the eligible project loan is paid in full prior to its due date.

(e)  The corporation shall enter into an agreement with the owner of a rental housing project to be financed with an eligible project loan which shall provide that in the event that the eligible project loan is at any time prepaid for the purpose of converting the rental units of such project to ownership units, all tenants at the time of the proposed conversion shall have the first option to purchase their units.

(f)  All eligible project loans shall comply with applicable state and federal laws. [L 2006, c 180, pt of §4]



§201H-96 - Eligible improvement loans.

[§201H-96]  Eligible improvement loans.  (a)  The corporation shall establish requirements for property financed by an eligible improvement loan, and may consider the location, age, condition, value, and other characteristics of the property.

(b)  The corporation shall establish restrictions on the terms, maturities, interest rates, collateral, and other requirements for eligible improvement loans.

(c)  All eligible improvement loans made shall comply with applicable state and federal laws. [L 2006, c 180, pt of §4]



§201H-97 - Housing loan programs; procedures and requirements.

[§201H-97]  Housing loan programs; procedures and requirements.  (a)  The corporation shall establish procedures for:

(1)  The submission of requests or the invitation of proposals for loans to mortgage lenders;

(2)  The purchase of existing loans by auction, invitation of tenders, or negotiation;

(3)  The making of advance commitments to purchase and the purchasing of eligible loans, eligible improvement loans, or eligible project loans to be made by mortgage lenders by auction, invitation of tenders, or negotiation; and

(4)  Loan applications made through mortgage lenders to eligible borrowers or qualified sponsors.

(b)  The corporation shall establish standards and requirements for:

(1)  The allocation of loans to mortgage lenders;

(2)  The allocation of funds to purchase existing loans from mortgage lenders;

(3)  The making of advance commitments and allocation of funds to purchase eligible loans, eligible improvement loans, or eligible project loans from mortgage lenders; and

(4)  The participation by mortgage lenders as originators and processors of eligible loans, eligible improvement loans, or eligible project loans on behalf of the corporation.

(c)  The standards and requirements for the allocation of funds to mortgage lenders shall be adopted by the corporation and shall be designed to include the maximum number of qualified mortgage lenders as participants in the housing loan programs. [L 2006, c 180, pt of §4]



§201H-98 - Housing loan programs; general powers.

[§201H-98]  Housing loan programs; general powers.  (a)  The corporation may make, enter into, and enforce all contracts or agreements that are necessary, convenient, or desirable in the performance of its duties in executing the housing loan programs.

(b)  The corporation may require representations and warranties as it determines necessary to secure its loans. [L 2006, c 180, pt of §4]



§201H-99 - Housing loan programs; self-supporting.

[§201H-99]  Housing loan programs; self-supporting.  The interest rate, fees, charges, premiums, and other terms of the loans made under the housing loan programs shall be at least sufficient to pay the cost of administering and maintaining the portion of the specific housing loan programs for which the bonds have been issued, and to assure payment of the principal of and interest on the bonds as they become due. [L 2006, c 180, pt of §4]



§201H-100 - Housing loan programs; fees.

[§201H-100]  Housing loan programs; fees.  The corporation may establish, revise, charge, and collect fees, premiums, and charges as necessary, reasonable, or convenient, for its housing loan programs.  The fees, premiums, and charges shall be deposited into the housing loan program revenue bond special fund established for the particular housing loan program or part thereof from which the fees, premiums, and charges are derived as determined by the corporation. [L 2006, c 180, pt of §4]



§201H-101 - Housing loan programs; evidence of eligible loan, eligible improvement loan, or eligible project loan.

[§201H-101]  Housing loan programs; evidence of eligible loan, eligible improvement loan, or eligible project loan.  (a)  Each mortgage lender who participates in any housing loan program shall submit evidence, as deemed satisfactory by the corporation, that eligible loans, eligible improvement loans, or eligible project loans have been made from the proceeds of the bonds.

(b)  The corporation may inspect the books and records of the mortgage lenders as may be necessary for the purposes of this section. [L 2006, c 180, pt of §4]



§201H-102 - Loans to lenders program.

[§201H-102]  Loans to lenders program.  (a)  The corporation may make loans to mortgage lenders under terms and conditions requiring that the loan proceeds be used within a time period prescribed by the corporation to make eligible loans, eligible improvement loans, and eligible project loans in an aggregate principal amount substantially equal to the amount of the loan.

(b)  The loan made to a mortgage lender shall be a general obligation of the respective mortgage lender.

(c)  The loan as determined by the corporation shall:

(1)  Bear a date or dates;

(2)  Mature at a time or times;

(3)  Be evidenced by a note, bond, or other certificate of indebtedness;

(4)  Be subject to prepayment; and

(5)  Contain other provisions consistent with this part.

(d)  Subject to any agreement with the holders of its bonds, the corporation may consent to any modification to the rate of interest, time and payment of any installment of principal or interest, security, or any other term of any loan to a mortgage lender or any bond, note, contract, or agreement of any kind to which the corporation is a party. [L 2006, c 180, pt of §4]



§201H-103 - Loans to lenders program; collateral security.

[§201H-103]  Loans to lenders program; collateral security.  (a)  Loans made to mortgage lenders shall be additionally secured by a pledge of a lien upon collateral security in an amount as the corporation deems necessary to assure the payment of the principal of and interest on the loans as they become due.

(b)  The corporation shall determine the nature and type of collateral security required.

(c)  A statement designating the collateral security pledged, the mortgage lender pledging the collateral, and the corporation's interest in the pledged collateral may be filed with the bureau of conveyances.  Where a statement has been filed, no possession, further filing, or other action under any state law shall be required to perfect any security interest which may be deemed to have been created in favor of the corporation.  The mortgage lender shall be deemed the trustee of an express trust for the benefit of the corporation in all matters relating to the pledged collateral.

(d)  Subject to any agreement with the holders of its bonds, the corporation may collect, enforce the collection of, and foreclose on any collateral securing its loans to mortgage lenders.  The corporation may acquire, take possession of, sell at public or private sale with or without bidding, or otherwise deal with the collateral to protect its interests. [L 2006, c 180, pt of §4]



§201H-104 - Purchase of existing loans program.

[§201H-104]  Purchase of existing loans program.  (a)  The corporation may contract with a mortgage lender to purchase, in whole or in part, existing loans, whether or not eligible loans, eligible improvement loans, or eligible project loans.  The contract may contain provisions as determined by the corporation to be necessary or appropriate to provide security for its bonds, including but not limited to provisions requiring the:

(1)  Repurchase of the loans, in whole or in part, by mortgage lenders at the option of the corporation;

(2)  Payments of premiums, fees, charges, or other amounts by mortgage lenders to provide a reserve or escrow fund for the purposes of protecting against loan defaults; and

(3)  Guarantee by, or for recourse against, mortgage lenders, with respect to defaults on these loans of the corporation.

(b)  The corporation shall require, as a condition of each purchase of existing loans from a mortgage lender, that the mortgage lender proceed to make and disburse eligible loans, eligible improvement loans, or eligible project loans in an aggregate principal amount substantially equal to the amount of the proceeds from the purchase by the corporation of loans therefrom. [L 2006, c 180, pt of §4]



§201H-105 - Advance commitments program.

[§201H-105]  Advance commitments program.  (a)  The corporation may contract with a mortgage lender for the advance commitment to purchase eligible loans, eligible improvement loans, or eligible project loans.

(b)  The contract may contain provisions as determined by the corporation to be necessary or appropriate to provide security for its bonds.  Notwithstanding any other law to the contrary, project loans may be made available for housing projects on Hawaiian home lands pursuant to the Hawaiian Homes Commission Act, 1920, as amended. [L 2006, c 180, pt of §4]



§201H-106 - Loan funding programs.

[§201H-106]  Loan funding programs.  (a)  The corporation may contract with mortgage lenders to fund eligible loans and eligible improvement loans and may directly make or contract with mortgage lenders to fund eligible project loans.

(b)  Any contract in subsection (a) with a mortgage lender may contain provisions as determined by the corporation to be necessary or appropriate to provide security for its revenue bonds. [L 2006, c 180, pt of §4]



§201H-107 - Loans; service and custody.

[§201H-107]  Loans; service and custody.  The corporation may contract for the service and custody of its loans.  The contract may provide for the payment of fees or charges for the services rendered; provided that the fees or charges shall not exceed the usual, customary, and reasonable charges for the services rendered. [L 2006, c 180, pt of §4]



§201H-108 - Loans; sale, pledge, or assignment.

[§201H-108]  Loans; sale, pledge, or assignment.  (a)  Subject to any agreements with the holders of its revenue bonds, the corporation may sell its loans at public or private sale at a price and upon terms and conditions as it determines.

(b)  Subject to any agreements with [the] holders of its revenue bonds, the corporation may pledge or assign its loans, other agreements, notes, or property to secure the loans or agreements. [L 2006, c 180, pt of §4]



§201H-109 - Loans; insurance and guarantees.

[§201H-109]  Loans; insurance and guarantees.  The corporation may procure insurance or guarantees against any default of its loans, in amounts and from insurers or guarantors, as it deems necessary or desirable. [L 2006, c 180, pt of §4]



§201H-110 - Loans; default.

[§201H-110]  Loans; default.  The corporation may renegotiate, refinance, or foreclose any loan in default.

The corporation may waive any default or consent to the modification of the terms of any loan or security agreement.

The corporation may commence any action to protect or enforce any right conferred upon it by any law, mortgage, insurance policy, contract, or other agreement.

The corporation may bid for and purchase the property secured by the loan at any foreclosure or other sale, or acquire or take possession of the property secured by the loan.

The corporation may operate, manage, lease, dispose of, or otherwise deal with the property secured by the loan. [L 2006, c 180, pt of §4]



§201H-120 - Additional powers.

[§201H-120]  Additional powers.  The powers conferred upon the corporation by this subpart shall be in addition and supplemental to the powers conferred by any other law, and nothing in this subpart shall be construed as limiting any powers, rights, privileges, or immunities so conferred. [L 2006, c 180, pt of §4]



§201H-121 - Purpose; findings and determinations.

C.  Rental Assistance Program

[§201H-121]  Purpose; findings and determinations.  The legislature finds and declares that the health and general welfare of the people of this State require that the people of this State have safe and sanitary rental housing accommodations available at affordable rents; that a grave shortage in the number of such accommodations affordable by families and individuals of low- and moderate-income in the State exists; and that it is essential that owners of rental housing accommodations be provided with appropriate additional means to assist in reducing the cost of rental housing accommodations to the people of this State.

The legislature further finds that the high cost of infrastructure development and the obtaining of interim construction financing are two of the greatest impediments to the production of affordable rental housing in this State.  It is especially difficult for private nonprofit and for-profit entities to participate in the development of affordable housing due to the difficulty in amassing the capital necessary to plan and carry out a project to completion.

It is the purpose of this subpart to:

(1)  Assist owners in maintaining rentals at levels affordable to low- and moderate-income families and individuals by providing owners with rental assistance payments which, together with rental payments received from low- and moderate-income tenants, will provide owners with limited but acceptable rates of return on their investments in rental housing accommodations.  Assisting owners by entering into contracts with them to provide for rental assistance payments is a valid public purpose and in the public interest; and

(2)  Provide a funding source for interim construction financing for the development of affordable rental housing by private nonprofit and for-profit entities, as well as the corporation; provided that in allotting this financing, the corporation shall give preference to qualified sponsors who are private nonprofit and for-profit entities. [L 2006, c 180, pt of §4]



§201H-122 - Definitions.

[§201H-122]  Definitions.  The following terms as used in this subpart shall have the following meanings unless a different meaning clearly appears from the context:

"Eligible project" means a rental housing project that:

(1)  Is financed by the corporation pursuant to subpart B or D, or that the corporation determines will require rental assistance to make it financially feasible;

(2)  Is subject to a regulatory agreement with the corporation;

(3)  Maintains at least twenty per cent of its units for eligible tenants; and

(4)  Meets other qualifications as established by rules adopted by the corporation.

Notwithstanding any provision to the contrary, "eligible project" may also include a rental housing project that is financed by the corporation pursuant to subpart A.

"Eligible tenant" means a family or an individual whose income does not exceed eighty per cent of the area median income as determined by the United States Department of Housing and Urban Development.

"Owner" means the owner of an eligible project.

"Regulatory agreement" means an agreement between the corporation and the owner relating to an eligible project that includes provisions relating to rents, charges, profits, return on owner's equity, development costs, and methods of operation.

"Rental assistance contract" means an agreement between an owner and the corporation providing for periodic rental assistance payment for units in an eligible project. [L 2006, c 180, pt of §4]



§201H-123 - Rental assistance revolving fund.

[§201H-123]  Rental assistance revolving fund.  (a)  There is created a rental assistance revolving fund to be administered by the corporation.

(b)  The rental assistance revolving fund may include sums made available from any government program or grant, from private grants or contributions, from the proceeds of any bond issue, or from appropriations to the fund.  The aggregate principal in the fund shall be invested by the corporation in a manner that will maximize the rate of return on investment of the fund; provided that any investment made shall be consistent with section 201H-77 but need not comply with section 36-21.

(c)  The corporation may use, as needed, the aggregate principal sum and the accumulated earnings in the rental assistance revolving fund to make payments under rental assistance contracts or to subsidize tenants' rents in eligible projects developed under this part; provided that the corporation shall use up to $25,000,000 plus any bond proceeds to provide interim construction financing to:

(1)  Qualified sponsors who are private nonprofit or for-profit entities; or

(2)  The corporation, for the development of affordable rental housing;

provided further that the corporation, in allotting interim construction financing moneys pursuant to this subpart, shall give preference to rental housing projects developed by qualified sponsors who are private nonprofit or for-profit entities. [L 2006, c 180, pt of §4]

Note

Transfer of certain interest earnings to general fund until June 30, 2015.  L 2009, c 79, §30(a)(13).



§201H-124 - Rental assistance contracts.

[§201H-124]  Rental assistance contracts.  (a)  The corporation may enter into a rental assistance contract and a regulatory agreement with the owner of an eligible project, when the owner of an eligible project is other than the corporation.

(b)  Prior to the execution of a rental assistance contract, the corporation may execute an agreement to enter into a rental assistance contract with an owner.  The agreement shall provide for the execution of a rental assistance contract upon satisfaction of the terms set forth in the agreement and otherwise established by the corporation.  Each rental assistance contract heretofore entered into by the corporation that provided that rental assistance payments shall be made solely from the earnings on the investment of the rental assistance revolving fund shall hereafter, without modification of the contracts, be payable from the aggregate principal sum and the accumulated earnings in the rental assistance revolving fund.

(c)  A rental assistance contract and any subsidy of tenants' rents in projects developed under this subpart shall be for a term not in excess of thirty-five years and shall be approved by the board of directors of the corporation.  Upon that approval by the corporation, the director of finance shall be authorized to guarantee the obligation of the corporation for the term of the rental assistance contract or the subsidy of tenants' rents in an amount equal to the aggregate obligation of the corporation to make assistance payments; provided that the aggregate of all of the outstanding guarantees shall not exceed $100,000,000.  Pursuant to that guarantee, the corporation shall make annual rental payments to the owner in accordance with the approved rental assistance contract or to the tenants in accordance with the approved subsidy.

(d)  Each rental assistance contract shall set forth a maximum annual rental assistance payment amount.  The corporation shall establish procedures for determining the maximum annual rental assistance payment amount and may consider the following:

(1)  The cost of constructing the eligible project;

(2)  The estimated annual operating cost of the eligible project;

(3)  The estimated maximum rentals that may be charged for dwelling units in the eligible project;

(4)  The amount of funds available for the funding of rental assistance contracts;

(5)  The number of eligible projects requiring assistance under this subpart; and

(6)  A restricted rate of return on equity to the owner, which rate shall be established by the corporation by rule. [L 2006, c 180, pt of §4]



§201H-125 - Rental assistance program.

[§201H-125]  Rental assistance program.  (a)  Prior to the execution of a rental assistance contract and annually thereafter, the owner shall submit a proposed rental schedule to the corporation for approval.  The schedule shall list every rental unit in the project and shall designate which units are to be maintained for eligible tenants.

(b)  The corporation shall establish procedures for evaluating the rental schedules submitted pursuant to this section, and may consider the following:

(1)  The size of and number of bedrooms in the units comprising the eligible project;

(2)  The location of the project and its type (whether high‑rise, mid-rise, or low-rise);

(3)  The percentage of units being maintained for eligible tenants; and

(4)  The rentals prevalent in the open market for comparable units.

(c)  Annually, following the approval of the rental schedule submitted pursuant to subsection (a), the corporation shall determine the amount of rental assistance payments payable to the owner for the forthcoming year; provided that the amount shall not exceed the maximum annual rental assistance payment amount determined in accordance with section 201H-124.  The amount determined pursuant to this subsection shall take into account the estimated amount to be derived by the owner from rentals to be charged for the forthcoming year and the limited rate of return on equity permitted in accordance with section 201H-124(d)(6).

(d)  The corporation shall establish standards and requirements for:

(1)  The awarding of rental assistance contracts and the allocation of annual rental assistance payments;

(2)  The form of lease to be utilized by the owner in renting units in an eligible project;

(3)  The marketing and tenant selection and admission processes to be employed by the owner with respect to an eligible project; and

(4)  The maintenance and operation of eligible projects.

(e)  The corporation shall establish procedures for:

(1)  The annual review of rental schedules for eligible projects;

(2)  The periodic review of the income of tenants renting units in eligible projects; and

(3)  The periodic inspection of eligible projects to monitor the owners' compliance with the terms and conditions of their rental assistance contracts.

(f)  When an eligible project is not owned by the corporation, the corporation shall be entitled to share in the appreciation in value of units maintained for eligible tenants within an eligible project realized at the time of refinancing or prepayment of the eligible project loan.  The corporation's share shall be calculated by multiplying the appreciation in value of units maintained for eligible tenants realized upon refinancing or prepayment by the ratio of the owner's equity to the discounted value of the aggregate rental assistance payments.  The discount rate shall be established by rules adopted by the corporation.

The corporation shall exempt projects owned by a county from the shared appreciation requirement set forth in this subsection if all of the following requirements are met:

(1)  The funds derived by the county as a result of appreciation in value of the units are used for housing projects wherein:

(A)  At least sixty per cent of the project is affordable to families earning one hundred per cent or below of the applicable area median income; and

(B)  At least half of the foregoing sixty per cent is affordable to families earning eighty per cent or below of the applicable area median income; and

(2)  The project from which the appreciation in value is derived remains as affordable as it was prior to the refinancing or prepayment of the eligible project loan. [L 2006, c 180, pt of §4]



§201H-126 - Benefits of program not exclusive.

[§201H-126]  Benefits of program not exclusive.  Nothing in this subpart shall be construed to prohibit, with respect to an eligible project, the operation of the rental assistance program in conjunction with other state or federal programs including the state rent supplements provided for in part VIII of chapter 356D. [L 2006, c 180, pt of §4]



§201H-140 - Additional powers.

[§201H-140]  Additional powers.  The powers conferred upon the corporation by this subpart shall be in addition and supplemental to the powers conferred by any other law, and nothing in this subpart shall be construed as limiting any powers, rights, privileges, or immunities so conferred. [L 2006, c 180, pt of §4]



§201H-141 - Definitions.

D.  Taxable Mortgage Securities Programs

[§201H-141]  Definitions.  Whenever used in this subpart, unless the context otherwise requires:

"Eligible borrower" means:

(1)  Any person or family, without regard to race, creed, national origin, or sex, who:

(A)  Is a citizen of the United States or a resident alien;

(B)  Is a bona fide resident of the State;

(C)  Is at least eighteen years of age;

(D)  Does not personally, or whose spouse does not if the person is married, own a majority interest in any residential property in the State; and

(E)  Meets other qualifications as established by rules adopted by the corporation; or

(2)  A qualified sponsor of an affordable housing project who meets the qualification requirements as established by rules adopted by the corporation.

"Eligible loan" or "loan" means:

(1)  A loan to an eligible borrower for the purchase of a dwelling unit, including a condominium unit; provided that the property financed is located in the State, will be occupied as the principal place of residence by the eligible borrower, and meets other requirements as established by rules adopted by the corporation; or

(2)  An interim or permanent loan, which may be federally insured or guaranteed, made to a qualified sponsor for the financing of an affordable housing project, and which meets other requirements as established by rules adopted by the corporation.

"Housing loan programs" include all or any part of the loan programs authorized in section 201H-142. [L 2006, c 180, pt of §4]



§201H-142 - Housing loan programs; authorization.

[§201H-142]  Housing loan programs; authorization.  (a)  The corporation may establish under this subpart one or more eligible loan programs.

(b)  The corporation may invest in, make, purchase, take assignments of, or otherwise acquire or make commitments to invest in, make, purchase, take assignments of, or otherwise acquire any eligible loans or any partial interest or participation therein held by or on behalf of the corporation.

(c)  The corporation may sell, assign, or otherwise dispose of or enter into commitments to sell, assign, or otherwise dispose of any eligible loans or any partial interest or participation therein held by or on behalf of the corporation.

(d)  The corporation may acquire any obligation under conditions which require the seller of the obligation to use the proceeds of the sale for the purpose of financing eligible loans. [L 2006, c 180, pt of §4]



§201H-143 - Housing loan programs; procedures and requirements.

[§201H-143]  Housing loan programs; procedures and requirements.  (a)  The corporation may establish procedures and requirements for:

(1)  The purchase of loans from mortgage lenders by auction, invitation of tender, advance commitment, or other negotiation;

(2)  The making of loans through mortgage lenders to eligible borrowers or qualified sponsors;

(3)  The allocation to mortgage lenders of money made available under this subpart; and

(4)  The participation by mortgage lenders as originators and processors of loans on behalf of the corporation under this subpart.

(b)  The corporation may adopt rules under chapter 91 necessary or convenient for the operation of the housing loan programs established under this subpart. [L 2006, c 180, pt of §4]



§201H-144 - Housing loan programs; general powers.

[§201H-144]  Housing loan programs; general powers.  (a)  The corporation may make, enter into, and enforce all contracts or agreements which are necessary, convenient, or desirable for the purpose of the performance of its powers under this subpart.

(b)  The corporation may establish, revise, charge, and collect fees, premiums, and charges as necessary, reasonable, or convenient in connection with its housing loan programs established under this subpart.  The fees, premiums, and charges shall be deposited into funds as determined by the corporation.

(c)  The corporation may contract for the servicing and custody of any loans or other obligations acquired under this subpart.

(d)  The corporation may procure insurance against any default of its loans from insurers in amounts deemed necessary or desirable.

(e)  Subject to any agreements with the holders of its bonds, the corporation may:

(1)  Renegotiate, refinance, or foreclose any loan in default;

(2)  Commence any action to protect or enforce any right conferred upon it by any law, or as provided in any mortgage, insurance policy, contract, or other agreement; and

(3)  Bid for and purchase the property secured by the loan at any foreclosure or other sale; or acquire, or take possession of the property secured by the loan and may operate, manage, lease, dispose of, or otherwise deal with the property securing the loan. [L 2006, c 180, pt of §4]



§201H-150 - Additional powers.

[§201H-150]  Additional powers.  The powers conferred upon the corporation by this subpart shall be in addition and supplemental to the powers conferred by any other law, and nothing in this subpart shall be construed as limiting any powers, rights, privileges, or immunities so conferred. [L 2006, c 180, pt of §4]



§201H-151 - State mortgage guarantee.

E.  State Mortgage Guarantee Program

[§201H-151]  State mortgage guarantee.  (a)  The corporation may guarantee:

(1)  Up to the top twenty-five per cent of the principal balance of real property mortgage loans for the purchase of qualified single-family or multifamily dwelling units;

(2)  Up to one hundred per cent of the principal balance of real property mortgage loans of qualified single-family housing under section 213 of the Hawaiian Homes Commission Act, 1920, as amended; or

(3)  Up to one hundred per cent of the principal balance of real property mortgage loans of single-family or multifamily housing developed under self-help or shell housing programs;

plus the interest due thereon, made to qualified borrowers by qualified private lenders; provided that at no time shall the corporation's liability, contingent or otherwise, on these guarantees exceed $10,000,000.

For purposes of this section:

"Self-help housing program" means development or preservation of housing in which prospective homeowners have contributed labor, materials, or real property; provided that at least two-thirds of the participating homeowners are qualified by income for assistance under this subpart and that the program is carried out under the sponsorship of a nonprofit community development organization.

"Shell housing program" means development of housing which is habitable but unfinished and can be completed or expanded; provided that one hundred per cent of the participating homeowners are qualified by income for assistance under this subpart and that the program is carried out under the sponsorship of a public, nonprofit, or private organization.

(b)  The loans shall be secured by a duly recorded first mortgage upon the fee simple or leasehold interest of the borrower in the single-family or multifamily dwelling owned and occupied by the borrower and the borrower's permitted assigns.  Private lenders shall include all banks, savings and loan associations, mortgage companies, and other qualified companies and trust funds whose business includes the making of loans in the State.

(c)  Loans guaranteed under this section shall be in accordance with rules adopted by the corporation.

(d)  To be eligible for loans under this section, a qualified borrower shall be:

(1)  A citizen of the United States or a resident alien;

(2)  Qualified under the rules adopted by the corporation; and

(3)  Willing to comply with the rules as may be adopted by the corporation.

The corporation may secure the services of a private lender to process all applications and determine the qualification of borrowers under this subpart.

(e)  When the application for an insured loan has been approved by the corporation, the corporation shall issue to the lender a guarantee for that percentage of the loan on which it guarantees payment of principal and interest.  The private lender shall collect all payments from the borrower and otherwise service the loan.

(f)  In return for the corporation's guarantee, the private lender shall remit out of monthly payments collected an insurance fee as established by the corporation.  The funds remitted shall be deposited to the credit of the state general fund.

(g)  When any installment of principal and interest has been due for sixty days and has not been paid by the borrower, the private lender may file a claim for the guaranteed portion of the overdue payments with the corporation which may then authorize vouchers for these payments, thereby acquiring a division of interest in the collateral pledged by the borrower in proportion to the amount of the payment.  The corporation shall be reimbursed for any amounts so paid plus the applicable interest rate when payment is collected from the borrower.

(h)  If there is any default in any payment to be made by the borrower, the lender shall notify the corporation within fifteen days.  Should the lender deem that foreclosure proceedings are necessary to collect moneys due from the borrower, it shall notify the corporation.  Within thirty days of either notification, the corporation may elect to request an assignment of the loan on payment in full to the lender of the principal balance and interest due.  Foreclosure proceedings shall be held in abeyance in the interim.

(i)  Every qualified borrower who is granted a loan under this section shall comply with the following conditions:

(1)  Expend no portion of the qualified borrower's loan for purposes other than those sanctioned by the corporation;

(2)  Not sell or otherwise dispose of the mortgaged property except upon the prior written consent of the corporation and except upon any conditions that may be prescribed in writing by the private lender;

(3)  Undertake to pay when due all taxes, liens, judgments, or assessments that may be lawfully assessed against the property mortgaged, together with the costs and expenses of any foreclosure of the mortgage;

(4)  Keep insured to the satisfaction of the private lender all improvements and other insurable property covered by the mortgage.  Insurance shall be made payable to the mortgagee as its interest may appear at the time of the loss.  At the option of the private lender, subject to the rules and standards of the corporation, sums so received may be used to pay for reconstruction of the improvements destroyed, or for decreasing the amount of the indebtedness;

(5)  Keep the improvements in good repair; and

(6)  The private lender may impose any other conditions in its mortgage; provided the form of the mortgage has received the prior approval of the corporation.

All of the conditions in paragraphs (1) through (6) shall be held and construed to be provisions of any mortgage executed by virtue of this section regardless of whether or not the conditions are expressly incorporated in the mortgage document.

(j)  Loans guaranteed and made under this subpart shall be repaid in accordance with a payment schedule specified by the private lender with payments applied first to interest and then to principal.  Additional payments in any sums and the payment of the entire principal may be made at any time within the period of the loan.  The private lender for satisfactory cause and at its discretion, may extend the time within which the installments of principal may be made for a period not to exceed two years.

(k)  All interest and fees collected under this subpart by the corporation shall be deposited into the general fund.  All moneys necessary to guarantee payment of loans made under this subpart and to carry on the operations of the corporation in administering and granting loans under this subpart shall be appropriated by the legislature out of the proceeds of the general fund.  The corporation shall include in its legislative budgetary request for the upcoming fiscal period, the amounts necessary to effectuate the purposes of this section. [L 2006, c 180, pt of §4]



§201H-152 - Mortgage guarantee agreements.

[§201H-152]  Mortgage guarantee agreements.  (a)  To induce appropriate officials of any agency or instrumentality of the United States to commit to insure and to insure mortgages under the provisions of the United States Housing Act of 1937, as amended, the corporation may enter into guarantee agreements with those officials whenever:

(1)  The purchaser-mortgagor in question is ineligible for mortgage insurance purposes under the United States Housing Act of 1937, as amended, because of credit standing, debt obligation, or income characteristics;

(2)  The purchaser-mortgagor in question is a "displaced person" as defined in chapter 111 and the guarantee agreement will enable the purchaser-mortgagor to obtain suitable replacement housing in accordance with chapter 111; or

(3)  The corporation finds that the purchaser-mortgagor would be a satisfactory credit risk with ability to repay the mortgage loan if the purchaser-mortgagor were to receive budget, debt management, and related counseling.

(b)  Guarantee agreements under subsection (a) may obligate the corporation to:

(1)  Provide or cause to be provided counseling under subsection (a)(3); and

(2)  Indemnify an agency or instrumentality of the United States for a period not to exceed five years for any loss sustained by the agency or instrumentality by reason of insurance of a mortgage.

(c)  The total of guarantees made pursuant to this section and guarantees made pursuant to section 201H-151 shall not exceed $10,000,000. [L 2006, c 180, pt of §4]



§201H-160 - Additional powers.

[§201H-160]  Additional powers.  The powers conferred upon the corporation by this subpart shall be in addition and supplemental to the powers conferred by any other law, and nothing in this subpart shall be construed as limiting any powers, rights, privileges, or immunities so conferred. [L 2006, c 180, pt of §4]



§201H-161 - Downpayment loans.

F.  Downpayment Loan Program

[§201H-161]  Downpayment loans.  (a)  The corporation may make direct downpayment loans to eligible borrowers who qualify for loans under section 201H-162.  The downpayment loan to any one borrower shall not exceed thirty per cent of the purchase price of the residential property or $15,000, whichever is less.  The interest rate on the loans may range from zero per cent to eight per cent, depending on the buyer's income.

(b)  The repayment of every downpayment loan shall be secured by a duly recorded second mortgage executed by the borrower to the State on the residential property purchased with the downpayment loan.

(c)  The principal of the downpayment loan, together with accrued interest, shall be due and payable upon the sale, transfer, or refinancing of the property, or shall be repaid by the borrower in installments as determined by the corporation; provided that the corporation may provide a period in which payments may be waived.  The period over which the principal and interest shall be paid need not coincide with the period over which the loan from the mortgage lender for the balance of the purchase price must be repaid.  The borrower may repay the whole or any part of the unpaid balance of the downpayment loan, plus accrued interest, at any time without penalty.

(d)  The corporation may secure the services of the mortgage lender who loans to the borrower the balance of the purchase price of the residential property or the services of any other mortgage lender doing business in the State to collect, on behalf of the State, the principal and interest of the downpayment loan and otherwise to service the downpayment loan, for a servicing fee not in excess of the prevailing loan servicing fees.

(e)  The corporation shall adopt rules pursuant to chapter 91 to carry out the purposes of this subpart. [L 2006, c 180, pt of §4]



§201H-162 - Qualifications for downpayment loans.

[§201H-162]  Qualifications for downpayment loans.  (a)  No person shall be qualified for a downpayment loan unless the person:

(1)  Is a citizen of the United States or a resident alien;

(2)  Is at least eighteen years of age;

(3)  Is a bona fide resident of the State;

(4)  Will physically reside in the residential property to be purchased for the term of the loan;

(5)  Is accepted by a mortgage lender as a person to whom it is willing to lend money for the purchase of the residential property provided the required downpayment is made; and

(6)  Provides a portion of the downpayment which shall be equal to at least three per cent of the sales price.

(b)  No person who owns in fee simple or in leasehold any other residential property within the State shall be eligible to become a borrower under this section.  A person shall be deemed to own a residential property if the person, the person's spouse, or both (unless separated and living apart under a decree of a court of competent jurisdiction) own a majority interest in a residential property. [L 2006, c 180, pt of §4]



§201H-163 - Restrictions on borrower.

[§201H-163]  Restrictions on borrower.  Every loan made under this subpart shall be subject to the following conditions:

(1)  The borrower shall expend no portion of the borrower's downpayment loan for purposes other than to make a downpayment for the purchase of a residential property;

(2)  The residential property purchased with the downpayment loan and mortgaged to the State to secure the repayment of the loan shall not be sold or assigned without the prior approval in writing of the corporation and the first mortgage lender;

(3)  The borrower shall pay when due all taxes, liens, judgments, or assessments that may be lawfully levied against the residential property and all costs and expenses of any foreclosure of the mortgage made to the State;

(4)  The borrower shall maintain fire and casualty insurance in amounts equal to the replacement value of all improvements and insurable portions of the residential property with an insurance company authorized to do business in the State.  All proceeds of that insurance shall be made payable to the first mortgage lender and the corporation as their respective interests may appear at the time of any loss or damage.  Subject to the rules of the corporation, in the event of any loss or damage to the improvements or property covered by the insurance, the proceeds receivable by the State shall be applied toward the reconstruction of the improvements or property destroyed or damaged, unless otherwise determined by the corporation on behalf of the State; and

(5)  The borrower shall maintain the improvements in good repair.

All of the conditions in paragraphs (1) through (5) shall be a part of any downpayment mortgage executed under this subpart, regardless of whether or not they are expressly incorporated in the mortgage document. [L 2006, c 180, pt of §4]



§201H-164 - Default.

[§201H-164]  Default.  If the borrower defaults in the payment of any installment of principal or interest of the downpayment loan, the corporation or mortgage lender shall take all necessary action to collect the delinquent amounts and may take all actions generally allowed holders of mortgages, including the power to foreclose.  Upon any foreclosure of the second mortgage, the corporation or mortgage lender on behalf of the corporation, may purchase the interest of the borrower in and to the residential property, take possession thereof and assume all of the obligations of the borrower under the first mortgage held by the private lender and any other liens having priority over the second mortgage that may then exist.  On the acquisition of the borrower's interest, the corporation, at its option, may pay in full the unpaid balance of the borrower's obligation secured by the first mortgage and other prior liens; repair, renovate, modernize, or improve the residential property; and, with or without clearing the property of all prior mortgages and liens, sell, lease, or rent the property or use or dispose of the same in any manner authorized by law. [L 2006, c 180, pt of §4]



§201H-170 - Additional powers.

[§201H-170]  Additional powers.  The powers conferred upon the corporation by this subpart shall be in addition and supplemental to the powers conferred by any other law, and nothing in this subpart shall be construed as limiting any powers, rights, privileges, or immunities so conferred. [L 2006, c 180, pt of §4]



§201H-171 - Homebuyers' club program.

G.  Homebuyers' Club Program

[§201H-171]  Homebuyers' club program.  (a)  The corporation may establish a homebuyers' club program for participants who are desirous of purchasing a home and who have adequate incomes but who lack sufficient funds for the downpayment and closing costs.  The primary focus of this program is to facilitate the purchase of homes by providing participants with strategies to save money, to resolve credit problems, and to educate participants on how to shop for and purchase a home.

(b)  In establishing such a program, the corporation shall adopt rules pursuant to chapter 91 relating to establishing a savings program for participants based upon individual analyses of income and family expenses.  The rules may also provide for integration of the homebuyers' club program with other governmental programs including but not limited to individual housing accounts under section 235-5.5, the state mortgage guarantee program under subpart E, the downpayment loan program established under subpart F, and the rent-to-own program established under subpart H.

(c)  The corporation may secure the services of another public or private entity to carry out the purposes of this section. [L 2006, c 180, pt of §4]



§201H-180 - Additional powers.

[§201H-180]  Additional powers.  The powers conferred upon the corporation by this subpart shall be in addition and supplemental to the powers conferred by any other law, and nothing in this subpart shall be construed as limiting any powers, rights, privileges, or immunities so conferred. [L 2006, c 180, pt of §4]



§201H-181 - Rent-to-own program.

H.  Rent-to-Own Program

[§201H-181]  Rent-to-own program.  (a)  The corporation may establish a rent-to-own program under which dwelling units that are for sale may be rented to program participants.  Under this program, the corporation shall credit a portion of the rent received toward the purchase of the unit.

(b)  The sales price shall be established at the beginning of the rental term and shall remain fixed for the first five years after the rental agreement is executed.  During this period, the participant shall have the option of purchasing the unit at the designated sales price.  If the participant does not elect to purchase the unit within the five-year period, the renter shall forfeit the right to continue living in the unit and the unit shall be made available to another purchaser or renter.

(c)  The corporation shall have the right to reestablish the sales price upon expiration of the option period or upon resale of the unit. [L 2006, c 180, pt of §4]



§201H-190 - Additional powers.

[§201H-190]  Additional powers.  The powers conferred upon the corporation by this subpart shall be in addition and supplemental to the powers conferred by any other law, and nothing in this subpart shall be construed as limiting any powers, rights, privileges, or immunities so conferred. [L 2006, c 180, pt of §4]



§201H-191 - Dwelling unit revolving fund.

I.  Dwelling Unit Revolving Fund

[§201H-191]  Dwelling unit revolving fund.  There is created a dwelling unit revolving fund.  The funds appropriated for the purpose of the dwelling unit revolving fund and all moneys received or collected by the corporation for the purpose of the revolving fund shall be deposited in the revolving fund.  The proceeds in the revolving fund shall be used to reimburse the general fund to pay the interest on general obligation bonds issued for the purposes of the revolving fund, for the necessary expenses in administering housing development programs, and for carrying out the purposes of housing development programs, including but not limited to the expansion of community facilities constructed in conjunction with housing projects, permanent primary or secondary financing, and supplementing building costs, federal guarantees required for operational losses, and all things required by any federal agency in the construction and receipt of federal funds or low‑income housing tax credits for housing projects. [L 2006, c 180, pt of §4]

Note

Transfer of certain interest earnings to general fund until June 30, 2015.  L 2009, c 79, §30(a)(14).



§201H-200 - Additional powers.

[§201H-200]  Additional powers.  The powers conferred upon the corporation by this subpart shall be in addition and supplemental to the powers conferred by any other law, and nothing in this subpart shall be construed as limiting any powers, rights, privileges, or immunities so conferred. [L 2006, c 180, pt of §4]



§201H-201 - Definitions.

J.  Rental Housing Trust Fund

[§201H-201]  Definitions.  As used in this subpart, unless a different meaning is clearly required by the context:

"Develop" or "development" means the planning, financing, or acquisition of real and personal property; demolition of existing structures; clearance of real property; construction, reconstruction, alteration, or repairing of approaches, streets, sidewalks, utilities, and services, or other site improvements; construction, reconstruction, repair, remodeling, extension, equipment, or furnishing of buildings or other structures; or any combination of the foregoing, of any housing project.  It also includes any undertakings necessary therefor, and the acquisition of any housing, in whole or in part.

"Fund" means the rental housing trust fund established in this subpart. [L 2006, c 180, pt of §4]



§201H-202 - Rental housing trust fund.

§201H-202  Rental housing trust fund.  (a)  There is established the rental housing trust fund to be administered by the corporation.

(b)  An amount from the fund, to be set by the corporation and authorized by the legislature, may be used for administrative expenses incurred by the corporation in administering the fund; provided that fund moneys may not be used to finance day-to-day administrative expenses of projects allotted fund moneys.

(c)  The following may be deposited into the fund: appropriations made by the legislature, private contributions, repayment of loans, interest, other returns, and moneys from other sources.

(d)  The fund shall be used to provide loans or grants for the development, pre-development, construction, acquisition, preservation, and substantial rehabilitation of rental housing units.  Permitted uses of the fund may include but are not limited to planning, design, land acquisition, costs of options, agreements of sale, downpayments, equity financing, capacity building of nonprofit housing developers, or other housing development services or activities as provided in rules adopted by the corporation pursuant to chapter 91.  The rules may provide for a means of recapturing loans or grants made from the fund if a rental housing project financed under the fund is refinanced or sold at a later date.  The rules may also provide that moneys from the fund shall be leveraged with other financial resources to the extent possible.

(e)  Moneys available in the fund shall be used for the purpose of providing, in whole or in part, loans or grants for rental housing projects in the following order of priority:

(1)  Projects or units in projects that are allocated low‑income housing credits pursuant to the state housing credit ceiling under section 42(h) of the Internal Revenue Code of 1986, as amended, or projects or units in projects that are funded by programs of the United States Department of Housing and Urban Development and United States Department of Agriculture Rural Development wherein:

(A)  At least fifty per cent of the available units are for persons and families with incomes at or below eighty per cent of the median family income of which at least five per cent of the available units are for persons and families with incomes at or below thirty per cent of the median family income; and

(B)  The remaining units are for persons and families with incomes at or below one hundred per cent of the median family income;

provided that the corporation may establish rules to ensure full occupancy of fund projects; and

(2)  Mixed-income rental projects or units in a mixed‑income rental project wherein all of the available units are for persons and families with incomes at or below one hundred forty per cent of the median family income.

(f)  The corporation shall submit an annual report to the legislature no later than twenty days prior to the convening of each regular session describing the projects funded and, with respect to rental housing projects targeted for persons and families with incomes at or below thirty per cent of the median family income, its efforts to develop those rental housing projects, a description of proposals submitted for this target group and action taken on the proposals, and any barriers to developing housing units for this target group.

(g)  For the purposes of this subpart, the applicable median family income shall be the median family income for the county or standard metropolitan statistical area in which the project is located as determined by the United States Department of Housing and Urban Development, as adjusted from time to time.

(h)  The corporation may provide loans and grants under this section; provided that the corporation shall establish loan-to-value ratios to protect the fund from inordinate risk and that under no circumstances shall the rules permit the loan‑to-value ratio to exceed one hundred per cent; and provided further that the underwriting guidelines include a debt-coverage ratio of not less than 1.0 to 1.

(i)  For the period commencing July 1, 2005, through June 30, 2009, the fund may be used to provide grants for rental units set aside for persons and families with incomes at or below thirty per cent of the median family income in any project financed in whole or in part by the fund in proportion of those units to the total number of units in the project.  At the conclusion of the period described in this subsection, the corporation shall report to the legislature on the number and use of grants provided and whether the grants were an effective use of the funds for purposes of developing rental housing for families at or below thirty per cent of the median family income. [L 2006, c 180, pt of §4; am L 2007, c 249, §33]



§201H-203 - Eligible applicants for funds.

[§201H-203]  Eligible applicants for funds.  Eligible applicants for funds shall include nonprofit and for-profit organizations, limited liability companies, partnerships, and government agencies, who are qualified in accordance with rules adopted by the corporation pursuant to chapter 91. [L 2006, c 180, pt of §4]



§201H-204 - Eligible projects.

[§201H-204]  Eligible projects.  (a)  Activities eligible for assistance from the fund shall include but not be limited to:

(1)  New construction, rehabilitation, or preservation of low-income rental housing units that meet the criteria for eligibility described in subsection (c);

(2)  The leveraging of moneys with the use of fund assets;

(3)  Pre-development activity grants or loans to nonprofit organizations; and

(4)  Acquisition of housing units for the purpose of preservation as low-income or very low-income housing.

(b)  Preference shall be given to projects producing units in at least one of the following categories:

(1)  Multifamily units;

(2)  Attached single-family units;

(3)  Apartments;

(4)  Townhouses;

(5)  Housing units above commercial or industrial space;

(6)  Single room occupancy units;

(7)  Accessory apartment units;

(8)  Employee housing;

(9)  United States Department of Housing and Urban Development mixed finance development of public housing units; and

(10)  Other types of units meeting the criteria for eligibility set forth in subsection (c).

(c)  The corporation shall establish an application process for fund allocation that gives preference to projects meeting the following criteria that are listed in descending order of priority:

(1)  Serve the original target group;

(2)  Provide at least five per cent of the total number of units for persons and families with incomes at or below thirty per cent of the median family income;

(3)  Provide the maximum number of units for persons or families with incomes at or below eighty per cent of the median family income;

(4)  Are committed to serving the target group over a longer period of time;

(5)  Increase the integration of income levels of the immediate community area;

(6)  Meet the geographic needs of the target group of the proposed rental housing project, such as proximity to employment centers and services; and

(7)  Have favorable past performance in developing, owning, managing, or maintaining affordable rental housing.

The corporation may include other criteria as it deems necessary to carry out the purposes of this subpart.

If the corporation, after applying the process described in this subsection, finds a nonprofit project equally ranked with a for-profit or government project, the corporation shall give preference to the nonprofit project in allotting fund moneys. [L 2006, c 180, pt of §4]



§201H-210 - Additional powers.

[§201H-210]  Additional powers.  The powers conferred upon the corporation by this subpart shall be in addition and supplemental to the powers conferred by any other law, and nothing in this subpart shall be construed as limiting any powers, rights, privileges, or immunities conferred. [L 2006, c 180, pt of §4]



§201H-211 - Expenditures of revolving funds under the corporation exempt from appropriation and allotment.

[PART IV.]  EXPENDITURES OF REVOLVING FUNDS UNDER

THE CORPORATION EXEMPT FROM APPROPRIATION AND ALLOTMENT

[§201H-211]  Expenditures of revolving funds under the corporation exempt from appropriation and allotment.  Except as to administrative expenditures, and except as otherwise provided by law, expenditures from the revolving funds administered by the corporation under subparts I and J of part III, relating to financing programs, or sections 201H‑80, 201H-81, 201H-123, or 516‑44 may be made by the corporation without appropriation or allotment by the legislature; provided that no expenditure shall be made from and no obligation shall be incurred against any revolving fund in excess of the amount standing to the credit of the fund or for any purpose for which the fund may not lawfully be expended.  Nothing in sections 37-31 to 37-41 shall require the proceeds of the revolving funds identified in subparts I and J of part III, or sections 201H-80, 201H-81, 201H-123, or 516-44 to be reappropriated annually. [L 2006, c 180, pt of §5]



§201H-220 - Additional powers.

[§201H-220]  Additional powers.  The powers conferred upon the corporation by this [part] shall be in addition and supplemental to the powers conferred by any other law, and nothing in this part shall be construed as limiting any powers, rights, privileges, or immunities so conferred. [L 2006, c 180, pt of §5]






CHAPTER 201M - SMALL BUSINESS REGULATORY FLEXIBILITY ACT]

§201M-1 - Definitions.

§201M-1  Definitions.  As used in this chapter, unless the context clearly requires otherwise:

"Advisory committee" means an advisory committee on small business as established in section 201M-4.

"Affected small businesses" or "affects small business" means any potential or actual requirement imposed upon a small business through an agency's proposed or adopted rule that will cause a direct and significant economic burden upon a small business, or is directly related to the formation, operation, or expansion of a small business.

"Agency" means each state or county board, commission, department, or officer authorized by law to make rules, except those in the legislative or judicial branches.

"Board" means the small business regulatory review board.

"Rule" shall have the same meaning as in section 91-1.

"Small business" means a for-profit enterprise consisting of fewer than one hundred full-time or part-time employees. [L 1998, c 168, pt of §2, §5; am L 2002, c 202, §§2, 5; am L 2007, c 217, §2]



§201M-2 - Determination of small business impact; small business impact statement.

§201M-2  Determination of small business impact; small business impact statement.  (a)  Prior to submitting proposed rules for adoption, amendment, or repeal under section 91-3, the agency shall determine whether the proposed rules affect small business, and if so, the availability and practicability of less restrictive alternatives that could be implemented.  This section shall not apply to emergency rulemaking.

(b)  If the proposed rules affect small business, the agency shall consider creative, innovative, or flexible methods of compliance for small businesses and prepare a small business impact statement to be submitted with the proposed rules to the departmental advisory committee on small business and the board when the rules are essentially complete and before the rules are submitted to the governor for approval for public hearing.  The statement shall provide a reasonable determination of the following:

(1)  The businesses that will be directly affected by, bear the costs of, or directly benefit from the proposed rules;

(2)  Description of the small businesses that will be required to comply with the proposed rules and how they may be adversely affected;

(3)  In dollar amounts, the increase in the level of direct costs such as fees or fines, and indirect costs such as reporting, recordkeeping, equipment, construction, labor, professional services, revenue loss, or other costs associated with compliance;

(4)  The probable monetary costs and benefits to the implementing agency and other agencies directly affected, including the estimated total amount the agency expects to collect from any additionally imposed fees and the manner in which the moneys will be used;

(5)  The methods the agency considered or used to reduce the impact on small business such as consolidation, simplification, differing compliance or reporting requirements, less stringent deadlines, modification of the fines schedule, performance rather than design standards, exemption, or any other mitigating techniques;

(6)  How the agency involved small business in the development of the proposed rules; and

(7)  Whether the proposed rules include provisions that are more stringent than those mandated by any comparable or related federal, state, or county standards, with an explanation of the reason for imposing the more stringent standard.

(c)  When a proposed rule includes provisions that are more stringent than those mandated by any comparable or related federal, state, or county standards, the agency shall, in addition to the information required by subsection (b), include in the small business impact statement information comparing the costs and benefits of the standard set by the proposed rule to the costs and benefits of the standard under the comparable or related federal, state, or county law.  The agency shall also include an explanation of its decision to impose the higher standard.  The agency's comparison and justification shall include:

(1)  A description of the public purposes to be served by  imposing the standard under the proposed rule;

(2)  The text of the related federal, state, or county law, including information about the purposes and applicability of the law;

(3)  A comparison between the proposed rule and the related federal, state, or county law, including a comparison of their purposes and of the standards and their application and administration;

(4)  A comparison of the monetary costs and benefits to the implementing agency and other agencies directly affected, of imposing the proposed standard, with the costs and benefits of imposing or deferring to the related federal, state, or county standard, as well as a description of the manner in which any additional fees derived from imposition of the proposed standard are to be used; and

(5)  A comparison of the adverse effects on small businesses of the standard imposed by the proposed rule, with the adverse effects on small business of the related federal, state, or county standard.

(d)  This chapter shall not apply to proposed rules adopted by an agency to implement a statute or ordinance that does not require an agency to interpret or describe the requirements of the statute or ordinance, such as federally-mandated regulations that afford the agency no discretion to consider less restrictive alternatives. [L 1998, c 168, pt of §2, §5; am L 2002, c 202, §5; am L 2007, c 217, §3; am L 2008, c 230, §3]



§201M-3 - Small business statement after public hearing.

[§201M-3]  Small business statement after public hearing.  For any proposed rules that affect small business, the agency shall also submit a small business statement to the small business regulatory review board and the departmental advisory committee on small business after the public hearing is held.  This section shall not apply to emergency rules.  The small business statement required by this section shall provide the following information:

(1)  A description of how opinions or comments from affected small business were solicited, a summary of the public and small business comments, and a summary of the agency's response to those com­ments;

(2)  The number of persons who:

(A)  Attended the public hearing;

(B)  Testified at the hearing; and

(C)  Submitted written comments; and

(3)  If there was a request to change the proposed rule at the hearing in a way that affected small business, a statement of the reasons for adopt­ing the proposed rule without the requested change. [L 1998, c 168, pt of §2, §5; am L 2002, c 202, §5]



§201M-4 - Advisory committee on small business; consultation process for proposed rules.

[§201M-4]  Advisory committee on small business; consultation process for proposed rules.  (a)  There may be established within and administratively attached to every department of the State or county whose rules affect small business activities, an advisory committee on small business.  The advisory committee shall consist of three or more odd number of members appointed by the department and may advise more than one department.  The department shall have the authority to appoint members to the advisory committee and to fill any vacancies.  The members shall serve on a volunteer basis and have experience or knowledge of the effect of regulation by those departments on the formation, operation, or expansion of a small business.  No person shall serve on the small business regulatory review board and an advisory committee on small business concurrently.  The advisory committees shall not be subject to the requirements of chapter 91.

(b)  When the agency is proposing rules that affect small business, the agency may consult with the administratively attached departmental advisory committee on small business regarding any matter related to the proposed rules prior to complying with the rulemaking requirements provided in chapter 91.  Each agency shall develop its own internal management procedures for soliciting comments during the drafting of proposed rules from affected small businesses.  The agency may develop creative procedures for the solicitation of comments from affected small businesses during the drafting or development of proposed rules.

(c)  If necessary, any group or members of affected small businesses may also be consulted by the agency to formulate the relevant language, develop criteria, and provide any other expertise to ensure that the proposed rules will be drafted in a manner that will protect the public health, welfare, and safety without placing an undue and significant burden upon small business. [L 1998, c 168, pt of §2, §5; am L 2002, c 202, §5]



§201M-5 - Small business regulatory review board; powers.

§201M-5  Small business regulatory review board; powers.  (a)  There shall be established within the department of business, economic development, and tourism, for administrative purposes, a small business regulatory review board to review any proposed new or amended rule or to consider any request from small business owners for review of any rule adopted by a state agency and to make recommendations to the agency or the legislature regarding the need for a rule change or legislation.  For requests regarding county ordinances, the board may make recommendations to the county council or the mayor for appropriate action.

(b)  The board shall consist of eleven members, who shall be appointed by the governor pursuant to section 26-34.  Nominations to fill vacancies shall be made from names submitted by the review board.  The appointments shall reflect representation of a variety of businesses in the State; provided that no more than two members shall be representatives from the same type of business, and that there shall be at least two representatives from each county.

(c)  All members of the board shall be either a current or former owner or officer of a business and shall not be an officer or employee of the federal, state, or county government.  A majority of the board shall elect the chairperson.  The chairperson shall serve a term of not more than one year, unless removed earlier by a two-thirds vote of all members to which the board is entitled.

(d)  A majority of all the members to which the board is entitled shall constitute a quorum to do business, and the concurrence of a majority of all the members to which the board is entitled shall be necessary to make any action of the board valid.

(e)  In addition to any other powers provided by this chapter, the board may:

(1)  Adopt any rules necessary to implement this chapter;

(2)  Organize and hold conferences on problems affecting small business; and

(3)  Do any and all things necessary to effectuate the purposes of this chapter.

(f)  The board shall submit an annual report to the legislature twenty days prior to each regular session detailing any requests from small business owners for review of any rule adopted by a state agency, and any recommendations made by the board to an agency or the legislature regarding the need for a rule change or legislation.  The report shall also contain a summary of the comments made by the board to agencies regarding its review of proposed new or amended rules. [L 1998, c 168, pt of §2, §5; am L 2002, c 202, §§3, 5; am L 2007, c 217, §4]



§201M-6 - Petition for regulatory review.

§201M-6  Petition for regulatory review.  (a)  In addition to the basis for filing a petition provided in section 91‑6, any affected small business may file a written petition with the agency that has adopted the rules objecting to all or part of any rule affecting small business on any of the following grounds:

(1)  The actual effect on small business was not reflected in, or significantly exceeded, the small business impact statement submitted prior to the adoption of the rules;

(2)  The small business impact statement did not consider new or significant economic information that reveals an undue impact on small business;

(3)  These impacts were not previously considered at the public hearing on the rules;

(4)  The rules create an undue barrier to the formation, operation, and expansion of small businesses in a manner that significantly outweighs its benefit to the public;

(5)  The rules duplicate, overlap, or conflict with rules adopted by another agency or violate the substantive authority under which the rules were adopted; or

(6)  The technology, economic conditions, or other relevant factors justifying the purpose for the rules have changed or no longer exist.

(b)  Upon submission of the petition, the agency shall forward a copy of the petition to the board, as notification of a petition filed under this chapter.  The agency shall promptly consider the petition and may seek advice and counsel regarding the petition from the appropriate departmental advisory committee on small business.  Within sixty days after the submission of the petition, the agency shall determine whether the impact statement or the public hearing addressed the actual and significant impact on small business.  The agency shall submit a written response of the agency's determination to the small business review board within sixty days after receipt of the petition.  If the agency determines that the petition merits the adoption, amendment, or repeal of a rule, it may initiate proceedings in accordance with section 91-3.

(c)  If the agency determines that the petition does not merit the adoption, amendment, or repeal of any rule, any affected small business may seek a review of the decision by the board.  The board shall promptly convene a meeting pursuant to chapter 92 for the purpose of soliciting testimony that will assist in its determination whether to recommend that the agency initiate proceedings in accordance with section 91-3.  The board may base its recommendation on any of the following reasons:

(1)  The actual effect on small business was not reflected in, or significantly exceeded, the impact statement submitted prior to the adoption of the rules;

(2)  The impact statement did not consider new or significant economic information that reveals an undue impact on small business;

(3)  These impacts were not previously considered at the public hearing on the rules;

(4)  The rules create an undue barrier to the formation, operation, and expansion of small businesses in the State in a manner that significantly outweighs its benefit to the public;

(5)  The rules duplicate, overlap, or conflict with rules adopted by another agency or violate the substantive authority under which the rules were adopted; or

(6)  The technology, economic conditions, or other relevant factors justifying the purpose for the rules have changed or no longer exist.

(d)  If the board recommends that an agency initiate rulemaking proceedings for any reason provided in subsection (c), it shall submit to the legislature an evaluation report and the agency's response as provided in subsection (b).  The legislature may subsequently take any action in response to the evaluation report and the agency's response as it finds appropriate.

(e)  If the board does not recommend that an agency initiate rulemaking proceedings, the board shall notify the small business of its decision and inform the small business that the small business may submit a complaint to the ombudsman pursuant to chapter 96 regarding the decision of the agency or board.

(f)  Nothing in this section shall entitle an affected small business to a contested case hearing under chapter 91. [L 1998, c 168, pt of §2, §5; am L 2002, c 202, §5; am L 2007, c 217, §5]



§201M-7 - Periodic review; evaluation report.

§201M-7  Periodic review; evaluation report.  (a)  Each agency having rules that affect small business shall submit by June 30 of each odd-numbered year, a list of those rules to the small business regulatory review board.  The agency shall also submit a report describing the specific public purpose or interest for adopting the respective rules and any other reasons to justify its continued implementation.

(b)  The small business regulatory review board shall provide to the head of each agency a list of any rules adopted by the agency that affect small business and have generated complaints or concerns, including any rules that the board deter­mines may duplicate, overlap, or conflict with other rules, or exceed statutory authority.  Within forty-five days after being notified by the board of the list, the agency shall submit a written report to the board in response to the complaints or concerns.  The agency shall also state whether the agency has considered the continued need for the rules and the degree to which technology, economic condi­tions, and other relevant factors may have diminished or eliminated the need for maintaining the rules.

(c)  The board may solicit testimony from the public regarding any report submitted by the agency under this section at a public meeting held pursuant to chapter 92.  Upon consideration of any report submitted by an agency under this section and any public testimony, the board shall submit an evaluation report to the next regular session of the legislature.  The evaluation report shall include an assessment as to whether the public interest significantly outweighs a rule's effect on small business and any legislative proposal to eliminate or reduce the effect on small business.  The legislature may take any action in response to the report as it finds appropriate. [L 1998, c 168, pt of §2, §5; am L 2002, c 202, §5; am L 2007, c 217, §6]



§201M-8 - Waiver or reduction of penalties.

§201M-8  Waiver or reduction of penalties.  (a)  Except where a penalty or fine is assessed pursuant to a program approved, authorized, or delegated under a federal law, any agency authorized to assess civil penalties or fines upon a small business shall waive or reduce any penalty or fine as allowed by federal or state law for a violation of any statute, ordinance, or rules by a small business under the following conditions:

(1)  The small business corrects the violation within a minimum of thirty days after receipt of a notice of violation or citation; and

(2)  The violation was unintentional or the result of excusable neglect; or

(3)  The violation was the result of an excusable misunderstanding of an agency's interpretation of a rule.

(b)  Subsection (a) shall not apply:

(1)  When a small business fails to exercise good faith in complying with the statute or rules;

(2)  When a violation involves wilful or criminal conduct;

(3)  When a violation results in serious health and safety impacts;

(4)  To violations of chapters 6E, 180, 180C, 181, 182, 183, 183C, 183D, 186, 187A, 188, 188F, 189, 190, 190D, 195, 195D, 195F, 205, 205A, 340A, 340E, 341, 342B, 342C, 342D, 342E, 342F, 342G, 342H, 342I, 342J, 342L, and 342P;

(5)  To violations of sections 200-9(b) and (c), 200-24(4), 200-37, and 200-38; or

(6)  To violations of administrative rules promulgated pursuant to section 200-4(6); except for rules pertaining to matters listed in section 200-4(6)(A), (B), (C), and (D).

(c)  An agency may adopt rules to implement the requirements of this section. [L 1998, c 168, pt of §2, §5; am L 2002, c 202, §5; am L 2004, c 206, §1]



§201M-9 - Executive order.

[§201M-9]  Executive order.  The governor may execute any executive order, memorandum, or directive necessary to implement any provision of this chapter. [L 1998, c 168, pt of §2, §5; am L 2002, c 202, §5]






CHAPTER 201N - RENEWABLE ENERGY FACILITY SITING PROCESS &NBSP;

§201N-1 - Definitions.

§201N-1  Definitions.  As used in this chapter, unless the context otherwise requires:

"County agency" means a department, division, office, officer, agency, or other organization of a county government, including a county council.

"County law" means a county charter provision, ordinance, or administrative rule.

"County permit" means a permit that is subject to approval by a county agency pursuant to federal, state, or county law.

"Delegated environmental permit" means an air or water quality permit subject to issuance by the department of health under authority delegated by the United States Environmental Protection Agency.

"Energy resources coordinator" or "coordinator" means the energy resources coordinator as designated in section 196-3.

"Permit":

(1)  Means any approval, no matter the nomenclature, necessary for the siting, development, construction, or operation of a renewable energy facility; except that the term shall not include:

(A)  Acceptance by an accepting authority of an environmental impact statement on a facility;

(B)  Issuance by a county agency of a building or grading permit; or

(C)  Approval by the public utilities commission of a power purchase agreement between a renewable energy facility and a public utility; and

(2)  Includes:

(A)  A state land use reclassification;

(B)  A county development, community, or community development plan amendment;

(C)  A county zoning map amendment;

(D)  A state conservation district use permit;

(E)  A state special use permit for an agricultural or rural district;

(F)  A special management area permit;

(G)  A shoreline setback variance; and

(H)  A grant of an easement on state or county real property.

"Permit plan" means the aggregated set of required permits for a renewable energy facility, coordinated by the department of business, economic development, and tourism.

"Power purchase agreement" means an agreement between a renewable energy facility owner and a public utility on the sale of electricity produced by the facility to the public utility.

"Renewable energy" has the same meaning as defined under section 269-91.

"Renewable energy facility" or "facility" means a new facility located in the State with the capacity to produce from renewable energy at least two hundred megawatts of electricity; provided that an electricity production facility with a capability between five megawatts and one hundred ninety-nine megawatts of electricity and a biofuel production facility with a capacity to produce one million gallons or more annually may apply to the coordinator for designation as a renewable energy facility.  The term includes any of the following associated with the initial permitting and construction of the facility:

(1)  The land parcel on which the facility is situated;

(2)  Any renewable energy production structure or equipment;

(3)  Any energy transmission line from the facility to a public utility's electricity transmission or distribution system;

(4)  Any on-site infrastructure; and

(5)  Any on-site building, structure, other improvement, or equipment necessary for the production of electricity or biofuel from the renewable energy site, transmission of the electricity or biofuel, or any accommodation for employees of the facility.

"State agency" means a department, division, office, agency, or other organization of the state government, but not the legislature.

"State law" means a state constitutional provision, statute, or administrative rule.

"State permit" means a permit that is subject to the approval of a state agency pursuant to federal or state law; except that the term does not include a delegated environmental permit.

"Subdivision requirements" [Definition repealed on July 1, 2013.  L 2009, c 173, §7.] means all state laws or county ordinances and permits setting forth standards or requirements for improvements and approvals applicable to the subdivision or consolidation of land, changes in legal boundaries, or the creation or consolidation of parcels, easements, or other interest in land. [L 2008, c 207, pt of §2; am L 2009, c 155, §7 and c 173, §4]



§201N-2 - Renewable energy facility siting process staff.

[§201N-2]  Renewable energy facility siting process staff.  The energy resources coordinator may employ and dismiss staff without regard to chapters 76 and 89 to assist the coordinator in the implementation of this chapter.  The salary of each staff member shall be set by the coordinator.  Each staff member shall be entitled to participate in any public employee benefit program plan or privilege.

The coordinator may also contract persons to assist the coordinator in the implementation of this chapter. [L 2008, c 207, pt of §2]



§201N-3 - General duties of the coordinator.

[§201N-3]  General duties of the coordinator.  The coordinator shall:

(1)  Consult with appropriate state and county agencies to develop and establish a permit plan application format and procedure designed to ensure a timely review to obtain required permits and approvals for renewable energy facilities;

(2)  Receive a permit plan application, in a form as the coordinator shall prescribe, from an applicant for the approval of the siting, development, construction, and operation of a renewable energy facility, with an appropriate initial application fee as determined by the coordinator;

(3)  Identify all state and county permits necessary for approval of the renewable energy facility;

(4)  Assist in the permit plan application process by coordinating permitting processes, giving technical assistance, overseeing the creation of the permit plan, and providing general oversight to facilitate the timely review and permitting of the siting of a renewable energy facility;

(5)  Gather from the applicant any information the coordinator finds relevant and necessary for the reviewing and processing of a permit application by the federal, state, and county agencies;

(6)  Coordinate public meetings on the island where a renewable energy facility is proposed to be developed to:

(A)  Allow members of the affected communities to provide input regarding the development of the renewable energy facility;

(B)  Promote public awareness of the plan for the renewable energy facility in the proposed area; and

(C)  Allow the coordinator, the applicant, and any applicable agency to gain public sentiment and input regarding the proposed development of the renewable energy facility, and incorporate the public sentiment and input into the planning of the proposed renewable energy facility; and

(7)  Work with the federal, state, and county agencies and the applicant to determine the terms and conditions of the permit plan and permits that are necessary to effectuate this chapter and to protect the public health and safety and promote the general welfare. [L 2008, c 207, pt of §2]



§201N-4 - Permit plan application; coordinator; fee; pre-application conference.

§201N-4  Permit plan application; coordinator; fee; pre-application conference.  (a)  The coordinator shall establish and require the applicant to pay a fee for the coordinator's services in overseeing the permit plan process.  The coordinator shall set the fee at an amount sufficient to cover the costs and expenses of the coordinator, coordinator's staff and any contractor contracted by the coordinator to assist the applicant, and relevant state and county agencies, if necessary, to provide input and advice on the state and county permits necessary for the facility and in obtaining the permits.  Upon collection of the fee or periodically thereafter, the coordinator, if necessary, shall transmit to each relevant state or county agency the portion of the fee that reflects the cost to that state or county agency for providing its input or advice or issuing the required permits.

(b)  Before accepting a permit plan application, the coordinator may hold a pre-application conference, without regard to acceptance of the final environmental impact statement, with the prospective applicant to discuss all the state and county permits necessary for the facility and notify the prospective applicant of the information that must be submitted for the necessary permits under the permit plan.  After receiving a permit plan application, the coordinator shall accept the application after determining that the application is complete and complies with the permit plan format and procedure.

(c)  Within ten days of acceptance of a permit plan application, the coordinator shall publish public notice of the acceptance of the application in two consecutive publications of the office of environmental quality control's environmental notice, published pursuant to section 343-3.  The public notice shall include:

(1)  The name of the applicant;

(2)  The location of the proposed renewable energy facility;

(3)  A summarized description of the facility;

(4)  The state and county permits required for the facility; and

(5)  Any other information deemed necessary or desirable by the coordinator.

(d)  In conjunction with the pre-application conference, the initial public meeting, and any subsequent coordinating meetings with permitting agencies, the coordinator shall compile a permit plan, which shall include:

(1)  All state and county permits needed;

(2)  All applicant information required;

(3)  A plan for permits to be processed concurrently;

(4)  A list of required state and county technical support and data required;

(5)  Agreement on timeline and coordination for potential environmental impact statements and permit concurrence, review, and issuance;

(6)  Agreement on conditions by which any timelines may be extended; and

(7)  Agreement on cost reimbursement agreement.

(e)  The permit plan shall be a working document, available to the public and posted on the department of business, economic development, and tourism's website, and shall be regularly updated with current information.  The permit plan shall be used to promote efficiency and transparency in the permitting process and to achieve the purposes of this chapter through efficiencies in processes and procedures, including the coordinated and concurrent processing of permits where possible, while ensuring opportunities for appropriate public comment and participation, including hearings normally required for permits and mitigation of potential environmental impacts.

(f)  The permit plan shall be designed to ensure that all permits identified in the permit plan shall be processed and either denied or approved no later than twelve months after the date that the project permit plan application is accepted by the coordinator, subject to any extensions that may be requested by the applicant.

(g)  Each appropriate state and county agency shall diligently endeavor to process and approve or deny any permit in the permit plan no later than twelve months after a completed permit plan application is approved by the coordinator.  If the coordinator has given at least thirty days written notice stating that the permit plan application is subject to this section and a permit is not approved or denied within twelve months after approval of a completed permit plan application, the permitting agency, within thirty days following the end of the twelve-month period, shall provide the coordinator with a report identifying diligent measures that are being taken by the agency to complete processing and take action as soon as practicable.  If no further processing and action are reported by the permitting agency within five months following the end of the thirty-day agency report period, the coordinator may deem the permit approved.  If a permitting agency fails to provide this report identifying diligent measures and if the permit has not been approved or denied within eighteen months following the approval of a completed permit plan application by the coordinator, the permit shall be deemed approved. [L 2008, c 207, pt of §2; am L 2009, c 155, §8]



§201N-5 - Approval of state permits.

[§201N-5]  Approval of state permits.  When the coordinator accepts a permit plan application for a renewable energy facility that requires state permits, the coordinator shall facilitate the timely processing of the permit plan with the state agency or agencies responsible for approving, monitoring, and enforcing the terms and conditions of the permit in accordance with the permit plan. [L 2008, c 207, pt of §2]



§201N-6 - Approval of county permits.

[§201N-6]  Approval of county permits.  When the coordinator accepts a permit plan application for a renewable energy facility that requires county permits, the coordinator shall facilitate the timely processing of the permit plan with the relevant county agency or agencies responsible for approving, monitoring, and enforcing the terms and conditions of the permit in accordance with the permit plan. [L 2008, c 207, pt of §2]



§201N-7 - Coordination with federal permits and delegated environmental permits.

[§201N-7]  Coordination with federal permits and delegated environmental permits.  (a)  The coordinator shall establish and implement a system to coordinate the approval of required federal permits with state and county permits for a renewable energy facility.  The system shall include a process for coordinating the federal environmental impact statement process with the state environmental impact statement process.

(b)  The coordinator also shall establish and implement a system to coordinate the issuance of delegated environmental permits by the department of health with approval of state and county permits for a renewable energy facility.

(c)  The coordinator may convene interagency working groups for the purpose of this section. [L 2008, c 207, pt of §2]



§201N-8 - Environmental impact review process; applicability.

[§201N-8]  Environmental impact review process; applicability.  (a)  Chapter 343 shall apply to any permit plan application for a renewable energy facility.

(b)  Notwithstanding any provision in this chapter or in chapter 343 to the contrary, the coordinator shall not accept a permit plan application for a renewable energy facility prior to the acceptance of an environmental impact statement for the renewable energy facility.  An agency may review and commence processing applications for permits for a renewable energy facility prior to the acceptance of a permit plan by the coordinator, provided that action to grant or deny a permit shall not be taken until after final acceptance of an environmental impact statement.

(c)  Notwithstanding any provision of chapter 343 to the contrary, the department of business, economic development, and tourism shall be the accepting authority for any final environmental impact statement that is prepared by an applicant for any renewable energy facility under this chapter. [L 2008, c 207, pt of §2]



§201N-9 - Building or grading permit required from county.

[§201N-9]  Building or grading permit required from county.  All applicable county-issued permits shall be required to grade a site or construct a structure for a renewable energy facility.  The applicable county shall establish an expedited process for review and issuance of all required building or grading permits.  Under the process, the county may contract with a third party to conduct the review of the permit application and require the applicant for the permit to pay the cost incurred for the third party review. [L 2008, c 207, pt of §2]



§201N-10 - Public participation; public meetings.

[§201N-10]  Public participation; public meetings.  Upon acceptance of the permit plan application for a renewable energy facility, the coordinator shall hold a public meeting on the island on which the renewable energy facility will be built.  The purpose of the public meetings shall be to promote public awareness of the proposed renewable energy facility in the affected areas.  The public meeting shall be an opportunity for any members of the affected community to provide input regarding the development and construction of the renewable energy facility and regarding the permit plan developed pursuant to section 201N-4.  The public meeting shall also be an opportunity for the coordinator, the applicant, and any applicable state or county agencies to gain public and community sentiment regarding the proposed development of the renewable energy facility and incorporate the public sentiment and input into the planning of the proposed renewable energy facility. [L 2008, c 207, pt of §2]



§201N-11 - Renewable energy facility siting special fund; uses.

[§201N-11]  Renewable energy facility siting special fund; uses.  (a)  There is created within the state treasury a renewable energy facility siting special fund, which shall consist of:

(1)  Moneys appropriated to the fund by the legislature;

(2)  Permit plan application fees collected by the coordinator under this chapter; and

(3)  Moneys allotted to the fund from other sources.

(b)  Moneys from the fund shall be expended by the energy resources coordinator for the purposes of section 201N-4(a) and for the operation and administration of the renewable energy facility siting process pursuant to this chapter. [L 2008, c 207, pt of §2]



§201N-12 - Rules.

[§201N-12]  Rules.  The coordinator may adopt interim rules to implement this chapter without regard to the notice and public hearing requirements of section 91-3 or the small business impact review requirements of chapter 201M; provided that any amendment of the interim rules shall be subject to chapters 91 and 201M. [L 2008, c 207, pt of §2]



§201N-13 - Subdivision exemptions in existence on June 30, 2013.

[§201N-13]  Subdivision exemptions in existence on June 30, 2013.  (a)  Any lease or easement (together with any mortgages or other documents encumbering either) that received a subdivision exemption that is in existence on June 30, 2013, may continue to be effective and shall continue to enjoy the exemption from subdivision requirements granted under section 201N-14 after that section is repealed on July 1, 2013; provided that the following restrictions are complied with:

(1)  The terms of the lease or easement shall restrict the use of the leased land or easement area to the development and operation of a renewable energy project; provided that, to comply with section 205-4.6, agricultural uses and activities shall not be restricted on agricultural land; and

(2)  The lease shall have an initial term of at least twenty years.

(b)  Notwithstanding that the leased land or easement area is not a lot of record, the lease or easement that received the subdivision exemption may be further encumbered, or any existing encumbrance may be amended, extended, or canceled, by recordation of a document in the bureau or the land court, as applicable, and the encumbrance shall only affect and encumber the leased land or easement area.  Encumbrances shall be subject to applicable foreclosure laws, where applicable.

(c)  The lease or easement may be transferred or assigned by recordation of a document in the bureau or the land court, as applicable; provided that the restrictions in subsection (a)(1) and (2) are complied with and acknowledged by the transferee or assignee in any conveyance or assignment document.

(d)  The term of the lease or easement may be extended, and the terms and conditions of the lease or easement may be amended or modified; provided that the restrictions in subsection (a)(1) and (2) are complied with, and that any material change to the leased land or easement area shall be subject to subsection (e).

(e)  Any material change after June 30, 2013, regarding the leased land or easement area shall be subject to subdivision requirements; provided that the county agency charged with administering subdivisions (for land within the agricultural state land use district) or the department of land and natural resources (for land within the conservation state land use district) shall deem all subdivision requirements from which the lease or easement was exempt pursuant to the original subdivision exemption to be met and the lease or easement shall continue to be exempt from the requirements.  The lease or easement shall only be subject to the additional subdivision requirements, if any, necessitated by the material change.

(f)  For purposes of this section:

"Bureau" means the bureau of conveyances of the State of Hawaii.

"Land court" means the office of the assistant registrar of the land court of the State of Hawaii.

"Material change" means any material change affecting the location, size, boundaries, or configuration of the leased land or the easement area that would require state or county review and approval under the subdivision requirements.

"Subdivision exemption" means the exemption to the subdivision requirements received pursuant to section 201N-14.

"Subdivision requirements" means all state laws or county ordinances and permits setting forth standards or requirements for improvements and approvals applicable to the subdivision or consolidation of land, changes in legal boundaries, or the creation or consolidation of parcels, easements, or other interest in land. [L 2009, c 173, §3]



§201N-14 - Exemption from subdivision requirements.

[§201N-14]  Exemption from subdivision requirements.  [Section repealed on July 1, 2013. L 2009, c 173, §7.]  (a)  Notwithstanding any other law or ordinance to the contrary:

(1)  Lands within the agricultural or conservation state land use district may be leased; and

(2)  Easements may be created and granted over lands within the agricultural or conservation state land use district,

for the purpose of developing and financing a renewable energy project or accessing a renewable energy project that is a permitted use in the district, even if the leased land or easement area has not been subdivided as a separate subdivided lot or easement.  Leases and easements authorized by this section shall be valid leases and easements for all purposes, but the exemption from subdivision requirements authorized by this section shall be subject to the requirements and limitations set forth in subsection (d).

(b)  Without limiting the generality of subsection (a), the following may be performed without complying with subdivision requirements:

(1)  All or a portion of a legal lot may be leased as a site for a renewable energy project or access to the project;

(2)  Easements or other possessory interests, whether exclusive or nonexclusive, may be granted to use all or a portion of the legal lot as a renewable energy project site or access to the project;

(3)  Maps, leases, licenses, grants of easements, or other instruments providing for the right to use all or a portion of a legal lot as delineated on a map for a renewable energy project site or access to the project may be recorded; and

(4)  Mortgages and other security interests may be granted with respect to any lease or easement created pursuant to this section, and the holders of such mortgages or other security interests may foreclose upon the lease or easement covered and otherwise enforce the terms of the mortgage and security documents, subject to compliance with applicable laws other than subdivision requirements.

(c)  The land court, bureau of conveyances, and other governmental agencies shall accept for filing and recording all instruments and maps pertaining to leases, easements, mortgages, and other security documents authorized pursuant to this section.

(d)  The exemption from subdivision requirements authorized by this section shall only apply to leases and easements that meet the following requirements and shall be subject to the following limitations:

(1)  The lease or easement shall restrict the use of the leased land or easement area to the development and operation of a renewable energy project; provided that, to comply with section 205-4.6, agricultural uses and activities shall not be restricted on agricultural land;

(2)  The lease shall have an initial term of at least twenty years;

(3)  With respect to leases and easements on lands within an agricultural state land use district, the exemption from subdivision requirements provided by this section shall be for solar energy facilities permitted under section 205-2(d)(6), on land with soil classified by the land study bureau's detailed land classification as overall (master) productivity rating class D or E;

(4)  With respect to leases and easements on lands within a conservation state land use district, the exemption from subdivision requirements provided by this section shall be for wind energy facilities, including the appurtenances associated with the production and transmission of wind-generated energy; and

(5)  The county agency charged with administering subdivisions in the county in which the renewable energy project is to be situated or, if the land is in a conservation state land use district, the department of land and natural resources, shall approve the exemption from subdivision requirements within ninety days after the project's developer and the owner of the land on which the renewable energy project is to be situated have submitted the conceptual schematics or preliminary plans and specifications for the renewable energy project to the county agency or the department of land and natural resources, and have provided to such county agency or the department of land and natural resources, as applicable, a certification and agreement that all applicable and appropriate environmental reviews and permitting shall be completed prior to commencement of development of the renewable energy project.  If, on the ninety-first day, an exemption has not been approved, it shall be deemed disapproved by the county agency or the department of land and natural resources, whichever is applicable.

(e)  Nothing in this section shall:

(1)  Exempt the actual development, construction, or operation of any use, project, or improvement from any applicable state or county laws, ordinances, restrictions, permits, or approvals, including restrictions on allowable uses or conditions and requirements for adequate infrastructure or mitigation measures;

(2)  Exempt renewable energy projects from any permit or approval process under chapter 183C, 205, 205A, or 343;

(3)  Exempt from subdivision requirements the conveyance of any fee interest in land; or

(4)  Prevent any agency or authority that issues permits or approvals for renewable energy projects from imposing reasonable and appropriate restrictions on the type of siting, development, construction, and operation of a renewable energy project to protect agricultural resources and activities, the environment, natural resources, cultural resources and activities, or the health, safety, and welfare of the State.

(f)  All agencies and authorities that issue permits or approvals for renewable energy projects may adopt rules or procedures to:

(1)  Determine the type of renewable energy project that may be allowed within an agricultural or conservation district;

(2)  Determine criteria for the appropriate siting of the renewable energy project within an agricultural or conservation district; and

(3)  Identify mitigation measures applicable to renewable energy projects to protect agricultural resources and activities, the environment, natural resources, cultural resources and activities, health, safety, and welfare of the State.

(g)  This section is not intended to diminish the discretion of any agency or any authority to approve or disapprove any permit application. [L 2009, c 173, §2]






CHAPTER 202 - HAWAII WORKFORCE DEVELOPMENT COUNCIL

§202-1 - Council; appointment; tenure.

§202-1  Council; appointment; tenure.  The advisory commission on employment and human resources is hereby constituted as the workforce development council.  The council shall also fulfill the functions of the state workforce investment board for purposes of the federal Workforce Investment Act of 1998, Public Law No. 105-220.

Except for the ex officio members or their designees, the council members shall be appointed for four-year staggered terms as provided for in section 26-34.  The governor shall appoint the chairperson of the council and the two mayors to the council.  The council shall be composed of thirty-one members.  The members shall be selected on the basis of their interest in and knowledge of workforce development programs in the State and how they can support economic development.  The council shall be composed of the following representatives of whom the majority shall be from the private sector:

(1)  The directors of labor and industrial relations, human services, and business, economic development, and tourism; the superintendent of education; and the president of the University of Hawaii or their designees, as ex officio voting members;

(2)  The private business sector chairpersons of the four county workforce investment boards, or their designees from the private business sector membership of their respective boards, as ex officio voting members;

(3)  Twelve additional private sector representatives from business;

(4)  One representative from a community-based native Hawaiian organization that operates workforce development programs;

(5)  Two representatives from labor;

(6)  Four members of the legislature, two from each house for two-year terms beginning in January of odd-numbered years, appointed by the appropriate presiding officer of each house, as ex officio voting members;

(7)  Two mayors or their designees, as ex officio voting members; and

(8)  The governor or the governor's designee.

The members shall serve without compensation but shall be entitled to travel expenses when actually engaged in business relating to the work of the council. [L 1965, c 270, §2; Supp, §98W-2; HRS §202-1; am L 1970, c 170, §1; am L 1977, c 19, §1; am L 1985, c 252, §2; am L 1997, c 346, §2; am L 1999, c 72, §3; am L 2000, c 104, §1; am L 2005, c 179, §4]



§202-2 - Duties of council.

§202-2  Duties of council.  The workforce development council shall:

(1)  Prepare and update periodically a comprehensive state plan for workforce development with strategic goals and measurable outcomes.  The comprehensive state plan shall include:

(A)  Strategic goals of workforce development programs, including the identification of the desired number of highly skilled workers in the workforce, the number of placements of individuals into higher-skilled jobs, the identification of high-demand areas for job growth, the need for skilled workers in the next five and ten years, and the time frame for training and development;

(B)  Methods to educate the private sector about state, federal, and private financial assistance available for workforce development;

(C)  Methods to facilitate access to workforce development resources, including the reduction of regulatory burdens for employers and employees;

(D)  The creation and improvement of educational opportunities for individuals to learn and develop new skills, including mentoring, project-based learning, and internships;

(E)  Methods to facilitate the department of education's development of curriculum in the public schools to prepare students for employment in the private sector;

(F)  Recommendations to change and improve existing state programs, including the elimination of ineffective programs and the creation of new programs to improve workforce development;

(G)  The identification of resources required, obstacles to overcome, and best practice models to implement the comprehensive state strategic plan; and

(H)  A detailed budget for the comprehensive state plan with a justification for each expenditure;

(2)  Review and assess the coordination between the State's workforce development programs, including programs of the federal government operating in the State, and placements in higher-skilled jobs to expand economic development and diversification; and consider:

(A)  The State's employment and training requirements and resources;

(B)  Practices of employers and unions that impede or facilitate the mobility of workers; and

(C)  The special problems of untrained and inexperienced youth, immigrants, persons with disabilities, welfare clients, single parents, disadvantaged minorities, and other groups facing barriers in the labor force;

(3)  Serve as an information clearinghouse for all workforce development programs in the State, including workforce training and education programs;

(4)  Analyze and interpret workforce information, particularly changes which are likely to occur during the next ten years; the specific industries, occupations, and geographic areas which are most likely to be involved; and the social and economic effects of these developments on the State's economy, labor force, communities, families, social structure, and human values;

(5)  Define those areas of unmet workforce and economic development needs and describe how private and public agencies can coordinate their efforts and collaborate with each other to address those needs;

(6)  Recommend to the governor and the legislature, state policies and funding priorities based on local community input that it believes should be adopted by the state government in meeting its workforce development responsibilities to:

(A)  Establish a workforce development system in the State in which resources are pooled and programs are coordinated and streamlined;

(B)  Establish reporting requirements for job placement results by category of occupations in high-demand and high-growth areas;

(C)  Encourage a program of useful research into the State's workforce requirements, development, and utilization; and

(D)  Support recommended workforce policies that promote economic development, diversification, and well-being of the people in this State;

provided that the duties and responsibilities of the workforce development council shall not impinge on the constitutional and statutory authority of the board of regents and the board of education, and the statutory authority of the state board for career and technical education;

(7)  Create public awareness and understanding of the State's workforce development plans, policies, programs, and activities, and promoting them as economic investments;

(8)  Submit annual reports of its activities and recommendations to the governor and the legislature, and post the annual reports electronically on the Internet no later than twenty days before the convening of each regular session.  Annual reports shall include:

(A)  The status of the comprehensive state plan for workforce development; and

(B)  Information regarding the workforce development programs offered throughout the State, the number of individuals placed in high-demand or high-growth employment through workforce development programs by departments, the type or category of employment garnered, and allocations of state, federal, and other funding to achieve placements into higher-skilled jobs;

(9)  Evaluate the state workforce development plan in terms of how its purposes, goals, and objectives have been carried out throughout the State;

(10)  Provide technical assistance to local workforce development boards and other similar organizations;

(11)  Carry out required functions and duties related to workforce development of any advisory body required or made optional by federal legislation, including the Job Training Partnership Act of 1982, as amended, and the Wagner-Peyser Act of 1933, as amended;

(12)  In accordance with the federal Workforce Investment Act of 1998, Public Law 105-220, assist the governor in the following functions:

(A)  The development of the State's plan for the use of federal workforce investment funds, which is required under Public Law 105-220;

(B)  The development and continuous improvement of the statewide and local workforce investment systems described in subtitle B of Public Law 105-220, and the one-stop delivery systems described in section 134(c) of Public Law 105-220, including:

(i)  The development of linkages referred to in Public Law 105-220, to assure coordination and non-duplication among the programs and activities in section 121(b) of Public Law 105-220; and

(ii)  The review of plans prepared by local workforce investment boards for the use of federal workforce investment funds which is required under Public Law 105-220;

(C)  Commenting at least once annually on the measures taken pursuant to section 122(c)(16) of the Carl D. Perkins Vocational and Technical Education Amendments of 1998, Public Law 105-332;

(D)  The designation of local areas as required in section 116 of Public Law 105-220;

(E)  The development of allocation formulas for the distribution of funds for adult employment and training activities and youth activities to local areas as permitted under sections 128(b)(3)(B)(i) and 133(b)(3)(B)(i) of Public Law 105-220;

(F)  The development and continuous improvement of comprehensive state performance measures, including state-adjusted levels of performance, to assess the effectiveness of the workforce investment activities in the State as required under section 136(b)(1) of Public Law 105-220;

(G)  The preparation of the annual report to the United States Secretary of Labor described in section 136(d)(1) of Public Law 105-220;

(H)  The development of the statewide employment statistics system described in section 15(e) of the Wagner-Peyser Act; and

(I)  The development of an application for an incentive grant under section 503 of Public Law 105-220; and

(13)  Act as the designated state entity to conduct activities relating to occupational and employment information for vocational and technical education programs in compliance with section 118 of the Carl D. Perkins Vocational and Technical Education Amendments of 1998, Public Law 105-332. [L 1965, c 270, §3; Supp, §98W-3; HRS §202-2; am L 1970, c 170, §2; am L 1985, c 252, §3; am L 1988, c 38, §1; am L 1997, c 346, §3; am L 1999, c 72, §4; am L 2000, c 58, §1; am L 2003, c 148, §4]

Cross References

Due date of annual report, see §93-12.



§202-3 - Powers of council.

§202-3  Powers of council.  (a)  The workforce development council shall appoint and fix the compensation of an executive director, who shall be exempt from chapter 76, and may employ any other personnel as it deems advisable within chapter 76.

(b)  The council, or on the authorization of the council, any subcommittee or panel thereof, may, for the purpose of carrying out its functions and duties, hold such hearings and sit and act at such times and places as the council may deem advisable.

(c)  The council may negotiate and enter into contracts with public agencies or private organizations to carry out its studies and to prepare reports that the council determines to be necessary to the fulfillment of its duties.

(d)  The council may secure through the governor's office, any information from any executive department, agency, or independent instrumentality of the State it deems necessary to carry out its functions.

(e)  The council may convene such public conferences and forums as it deems useful to keep the public informed of workforce development needs, developments, and initiatives.

(f)  The council may administer funds allocated for its work and may accept, disburse, and allocate funds which may become available from other governmental and private sources; provided that all the funds shall be disbursed or allocated in compliance with the objectives set forth herein, and applicable laws. [L 1965, c 270, §4; Supp, §98W-4; HRS §202-3; am L 1985, c 252, §4; am L 1997, c 346, §4; am L 2000, c 253, §150; am L 2006, c 300, §8]



§202-4 - Duties of chairperson and executive director.

§202-4  Duties of chairperson and executive director.  The chairperson of the workforce development council or the executive director, at the direction of the council shall:

(1)  Serve as consultant to the governor on issues relating to workforce development and its relation to economic development and diversification;

(2)  Assist in coordinating the programs of all agencies dealing with issues of concern to the council;

(3)  Arrange for statewide studies of the issues referred to in this chapter;

(4)  Secure data and information from agencies concerned with the issues referred to in this chapter;

(5)  Arrange for the exchange of information, plans, and programs between public and private groups interested in the issues referred to in this chapter;

(6)  Prepare articles, reports, and bulletins for the use of the council, concerned agencies, and for general publication;

(7)  Keep and maintain records and reports and conduct correspondence relative to the work of the council; and

(8)  Develop recommendations and plans for action consistent with the purpose of this chapter. [L 1965, c 270, §5; Supp, §98W-5; HRS §202-4; am L 1985, c 252, §5; am L 1997, c 346, §5]



§202-5 - Organizational relationships.

§202-5  Organizational relationships.  The workforce development council is placed within the department of labor and industrial relations for administrative purposes and shall act in an advisory capacity to the governor. [L 1965, c 270, §6; Supp, §98W-6; HRS §202-5; am L 1970, c 170, §3; am L 1980, c 302, pt of §2; am L 1985, c 252, §6; am L 1997, c 346, §6]



§202-6 to 8 - REPEALED.

§§202-6 to 8  REPEALED.  L 1985, c 252, §§7 to 9.



§202-9 - REPEALED.

§202-9  REPEALED.  L 1985, c 305, §5.



§202-10 - Report on workforce development programs.

[§202-10]  Report on workforce development programs.  The department of labor and industrial relations, University of Hawaii, department of human services, department of education, department of public safety, and department of business, economic development, and tourism shall annually report to the governor, legislature, and the workforce development council on the programs being offered, the number of individuals that have been placed in employment through their respective workforce development programs, the type or category of employment garnered, and the amount and nature of expenditures made on workforce development programs.  The departments and University of Hawaii shall post their respective reports electronically on the Internet. [L 2003, c 148, §3]

Revision Note

Subsection designation deleted pursuant to §23G-15.



§202-21 - Participation in federal program.

[MANPOWER DEVELOPMENT AND TRAINING]

[§202-21  Participation in federal program.]  The department of labor and industrial relations and the University of Hawaii are authorized to participate in the Manpower Development and Training Act of 1962, as amended, by providing from funds appropriated by the legislature for such purpose, in accordance with and to the extent required by the federal act, amounts necessary to match the amounts expended by the United States Treasury. [L 1964, c 11, §2; am L 1965, c 23, §1; am L 1968, c 71, §5; HRS §202-21]

Cross References

Establishment of manpower development and training programs, see chapter 394.






CHAPTER 203 - TOURISM DEVELOPMENT

CHAPTER 203

TOURISM DEVELOPMENT

REPEALED.  L 2002, c 38, §3.

Cross References

For similar provisions, see chapter 201B.



CHAPTER 204 - STATE FAIRS

CHAPTER 204

STATE FAIRS

REPEALED.  L 1983, c 89, §2.



CHAPTER 205 - LAND USE COMMISSION

§205-1 - Establishment of the commission.

[PART I.  GENERALLY]

Law Journals and Reviews

Avoiding the Next Hokuli‘a:  The Debate over Hawai‘i's Agricultural Subdivisions.  27 UH L. Rev. 441.

§205-1  Establishment of the commission.  There shall be a state land use commission, hereinafter called the commission.  The commission shall consist of nine members who shall hold no other public office and shall be appointed in the manner and serve for the term set forth in section 26‑34.  One member shall be appointed from each of the counties and the remainder shall be appointed at large; provided that one member shall have substantial experience or expertise in traditional Hawaiian land usage and knowledge of cultural land practices.  The commission shall elect its chairperson from one of its members.  The members shall receive no compensation for their services on the commission, but shall be reimbursed for actual expenses incurred in the performance of their duties.  Six affirmative votes shall be necessary for any boundary amendment.

The commission shall be a part of the department of business, economic development, and tourism for administration purposes, as provided for in section 26‑35.

The commission may engage employees necessary to perform its duties, including administrative personnel and an executive officer.  The executive officer shall be appointed by the commission and the executive officer's position shall be exempt from civil service.  Departments of the state government shall make available to the commission such data, facilities, and personnel as are necessary for it to perform its duties.  The commission may receive and utilize gifts and any funds from the federal or other governmental agencies.  It shall adopt rules guiding its conduct, maintain a record of its activities and accomplishments, and make recommendations to the governor and to the legislature through the governor. [L 1963, c 205, pt of §2; Supp, §98H-1; HRS §205-1; am L 1975, c 193, §2; am L 1976, c 43, §1; gen ch 1985; am L 1987, c 336, §7; am L 1990, c 293, §8; gen ch 1993; am L 2006, c 296, §1]

Note

The 2006 amendment effective on July 10, 2006, applies to next vacancy on commission.  L 2006, c 296, §3.

Cross References

Commission placed in department of business, economic development, and tourism, see §26‑18.

Commissions, generally, see §26‑34.



§205-2 - Districting and classification of lands.

§205-2  Districting and classification of lands.  (a)  There shall be four major land use districts in which all lands in the State shall be placed:  urban, rural, agricultural, and conservation.  The land use commission shall group contiguous land areas suitable for inclusion in one of these four major districts.  The commission shall set standards for determining the boundaries of each district, provided that:

(1)  In the establishment of boundaries of urban districts those lands that are now in urban use and a sufficient reserve area for foreseeable urban growth shall be included;

(2)  In the establishment of boundaries for rural districts, areas of land composed primarily of small farms mixed with very low density residential lots, which may be shown by a minimum density of not more than one house per one-half acre and a minimum lot size of not less than one-half acre shall be included, except as herein provided;

(3)  In the establishment of the boundaries of agricultural districts the greatest possible protection shall be given to those lands with a high capacity for intensive cultivation; and

(4)  In the establishment of the boundaries of conservation districts, the "forest and water reserve zones" provided in Act 234, section 2, Session Laws of Hawaii 1957, are renamed "conservation districts" and, effective as of July 11, 1961, the boundaries of the forest and water reserve zones theretofore established pursuant to Act 234, section 2, Session Laws of Hawaii 1957, shall constitute the boundaries of the conservation districts; provided that thereafter the power to determine the boundaries of the conservation districts shall be in the commission.

In establishing the boundaries of the districts in each county, the commission shall give consideration to the master plan or general plan of the county.

(b)  Urban districts shall include activities or uses as provided by ordinances or regulations of the county within which the urban district is situated.

(c)  Rural districts shall include activities or uses as characterized by low density residential lots of not more than one dwelling house per one-half acre, except as provided by county ordinance pursuant to section 46-4(c), in areas where "city-like" concentration of people, structures, streets, and urban level of services are absent, and where small farms are intermixed with low density residential lots except that within a subdivision, as defined in section 484-1, the commission for good cause may allow one lot of less than one-half acre, but not less than 18,500 square feet, or an equivalent residential density, within a rural subdivision and permit the construction of one dwelling on such lot, provided that all other dwellings in the subdivision shall have a minimum lot size of one-half acre or 21,780 square feet.  Such petition for variance may be processed under the special permit procedure.  These districts may include contiguous areas which are not suited to low density residential lots or small farms by reason of topography, soils, and other related characteristics.  Rural districts shall also include golf courses, golf driving ranges, and golf-related facilities.

(d)  Agricultural districts shall include:

(1)  Activities or uses as characterized by the cultivation of crops, crops for bioenergy, orchards, forage, and forestry;

(2)  Farming activities or uses related to animal husbandry and game and fish propagation;

(3)  Aquaculture, which means the production of aquatic plant and animal life within ponds and other bodies of water;

(4)  Wind generated energy production for public, private, and commercial use;

(5)  Biofuel production, as described in section 205-4.5(a)(15), for public, private, and commercial use;

(6)  Solar energy facilities; provided that this paragraph shall apply only to land with soil classified by the land study bureau's detailed land classification as overall (master) productivity rating class D or E;

(7)  Bona fide agricultural services and uses that support the agricultural activities of the fee or leasehold owner of the property and accessory to any of the above activities, regardless of whether conducted on the same premises as the agricultural activities to which they are accessory, including farm dwellings as defined in section 205-4.5(a)(4), employee housing, farm buildings, mills, storage facilities, processing facilities, agricultural-energy facilities as defined in section 205-4.5(a)(16), vehicle and equipment storage areas, roadside stands for the sale of products grown on the premises, and plantation community subdivisions as defined in section 205-4.5(a)(12);

(8)  Wind machines and wind farms;

(9)  Small-scale meteorological, air quality, noise, and other scientific and environmental data collection and monitoring facilities occupying less than one-half acre of land; provided that these facilities shall not be used as or equipped for use as living quarters or dwellings;

(10)  Agricultural parks;

(11)  Agricultural tourism conducted on a working farm, or a farming operation as defined in section 165-2, for the enjoyment, education, or involvement of visitors; provided that the agricultural tourism activity is accessory and secondary to the principal agricultural use and does not interfere with surrounding farm operations; and provided further that this paragraph shall apply only to a county that has adopted ordinances regulating agricultural tourism under section 205-5; and

(12)  Open area recreational facilities.

Agricultural districts shall not include golf courses and golf driving ranges, except as provided in section 205-4.5(d).  Agricultural districts include areas that are not used for, or that are not suited to, agricultural and ancillary activities by reason of topography, soils, and other related characteristics.

(e)  Conservation districts shall include areas necessary for protecting watersheds and water sources; preserving scenic and historic areas; providing park lands, wilderness, and beach reserves; conserving indigenous or endemic plants, fish, and wildlife, including those which are threatened or endangered; preventing floods and soil erosion; forestry; open space areas whose existing openness, natural condition, or present state of use, if retained, would enhance the present or potential value of abutting or surrounding communities, or would maintain or enhance the conservation of natural or scenic resources; areas of value for recreational purposes; other related activities; and other permitted uses not detrimental to a multiple use conservation concept. [L 1963, c 205, pt of §2; Supp, §98H-2; HRS §205-2; am L 1969, c 182, §5; am L 1975, c 193, §3; am L 1977, c 140, §1 and c 163, §1; am L 1980, c 24, §2; am L 1985, c 298, §2; am L 1987, c 82, §3; am L 1989, c 5, §2; am L 1991, c 191, §1 and c 281, §2; am L 1995, c 69, §8; am L 2005, c 205, §2; am L 2006, c 237, §3 and c 250, §1; am L 2007, c 159, §2; am L 2008, c 31, §2 and c 145, §2]

Cross References

Districts, generally, see chapter 4.

Attorney General Opinions

Uses within agricultural districts.  Att. Gen. Op. 62-33, 62-38.

Dwellings permissible under this section are further defined by regulations established under §205-7.  Att. Gen. Op. 75-8.

Law Journals and Reviews

Avoiding the Next Hokuli‘a:  The Debate over Hawai‘i's Agricultural Subdivisions.  27 UH L. Rev. 441.



§205-3 - Retention of district boundaries.

§205-3  Retention of district boundaries.  Land use district boundaries existing as of June 2, 1975, shall continue in full force and effect subject to amendment as provided in this chapter or order of a court of competent jurisdiction based upon any litigation filed prior to July 1, 1975, or filed within thirty days after service of a certified copy of any final decision and order made as part of the commission's 1974 periodic boundary review, whichever occurs later. [L 1963, c 205, pt of §2; Supp, §98H-3; am L 1975, c 193, §4; HRS §205-3]

Revision Note

"June 2, 1975" substituted for "the effective date of this Act".

Attorney General Opinions

Statute contemplates and authorizes changes in classification as originally proposed and as finally adopted, and to require new notice and hearing whenever there is any change is too burdensome.  Att. Gen. Op. 71‑2.



§205-3.1 - Amendments to district boundaries.

§205-3.1  Amendments to district boundaries.  (a)  District boundary amendments involving lands in the conservation district, land areas greater than fifteen acres, or lands delineated as important agricultural lands shall be processed by the land use commission pursuant to section 205-4.

(b)  Any department or agency of the State, and department or agency of the county in which the land is situated, or any person with a property interest in the land sought to be reclassified may petition the appropriate county land use decision-making authority of the county in which the land is situated for a change in the boundary of a district involving lands less than fifteen acres presently in the rural and urban districts and lands less than fifteen acres in the agricultural district that are not designated as important agricultural lands.

(c)  District boundary amendments involving land areas of fifteen acres or less, except as provided in subsection (b), shall be determined by the appropriate county land use decision-making authority for the district and shall not require consideration by the land use commission pursuant to section 205-4; provided that such boundary amendments and approved uses are consistent with this chapter.  The appropriate county land use decision-making authority may consolidate proceedings to amend state land use district boundaries pursuant to this subsection, with county proceedings to amend the general plan, development plan, zoning of the affected land, or such other proceedings.  Appropriate ordinances and rules to allow consolidation of such proceedings may be developed by the county land use decision-making authority.

(d)  The county land use decision-making authority shall serve a copy of the application for a district boundary amendment to the land use commission and the department of business, economic development, and tourism and shall notify the commission and the department of the time and place of the hearing and the proposed amendments scheduled to be heard at the hearing.  A change in the state land use district boundaries pursuant to this subsection shall become effective on the day designated by the county land use decision-making authority in its decision.  Within sixty days of the effective date of any decision to amend state land use district boundaries by the county land use decision-making authority, the decision and the description and map of the affected property shall be transmitted to the land use commission and the department of business, economic development, and tourism by the county planning director. [L 1985, c 230, §3; am L 1987, c 336, §7; am L 1990, c 293, §8; am L 2005, c 183, §3]

Law Journals and Reviews

"Urban Type Residential Communities in the Guise of Agricultural Subdivisions:"  Addressing an Impermissible Use of Hawai‘i's Agricultural District.  25 UH L. Rev. 199.

Case Notes

As section required county review of developer's 14.5 ± acre change of zone request, trial court did not err in concluding that county council properly approved developer's boundary amendment.  91 H. 94, 979 P.2d 1120.



§205-3.5 - Reclassification of land contiguous to an agricultural district; approval conditions.

[§205-3.5]  Reclassification of land contiguous to an agricultural district; approval conditions.  (a)  Any decision approving a petition for a boundary amendment pursuant to this chapter where lands in the petition area are contiguous or adjacent to lands in the agricultural district, shall include the following conditions in the decision granting approval:

(1)  A prohibition on any action that would interfere with or restrain farming operations; provided the farming operations are conducted in a manner consistent with generally accepted agricultural and management practices on adjacent or contiguous lands in the agricultural district; and

(2)  Notification to all prospective developers or purchasers of land or interest in land in the petition area and subsequent notification to lessees or tenants of the land, that farming operations and practices on adjacent or contiguous land in the agricultural district are protected under chapter 165, the Hawaii right to farm act, and that the notice shall be included in any disclosure required for the sale or transfer of real property or any interest in real property.

(b)  For purposes of this section, "farming operation" shall have the same meaning as provided in section 165-2. [L 2008, c 124, §1]



§205-4 - Amendments to district boundaries involving land areas greater than fifteen acres.

§205-4  Amendments to district boundaries involving land areas greater than fifteen acres.  (a)  Any department or agency of the State, any department or agency of the county in which the land is situated, or any person with a property interest in the land sought to be reclassified, may petition the land use commission for a change in the boundary of a district.  This section applies to all petitions for changes in district boundaries of lands within conservation districts, lands designated or sought to be designated as important agricultural lands, and lands greater than fifteen acres in the agricultural, rural, and urban districts, except as provided in section 201H-38.  The land use commission shall adopt rules pursuant to chapter 91 to implement section 201H-38.

(b)  Upon proper filing of a petition pursuant to subsection (a) the commission shall, within not less than sixty and not more than one hundred and eighty days, conduct a hearing on the appropriate island in accordance with the provisions of sections 91-9, 91-10, 91-11, 91-12, and 91-13, as applicable.

(c)  Any other provision of law to the contrary notwithstanding, notice of the hearing together with a copy of the petition shall be served on the county planning commission and the county planning department of the county in which the land is located and all persons with a property interest in the land as recorded in the county's real property tax records.  In addition, notice of the hearing shall be mailed to all persons who have made a timely written request for advance notice of boundary amendment proceedings, and public notice shall be given at least once in the county in which the land sought to be redistricted is situated as well as once statewide at least thirty days in advance of the hearing.  The notice shall comply with section 91-9, shall indicate the time and place that maps showing the proposed district boundary may be inspected, and further shall inform all interested persons of their rights under subsection (e).

(d)  Any other provisions of law to the contrary notwithstanding, prior to hearing of a petition the commission and its staff may view and inspect any land which is the subject of the petition.

(e)  Any other provisions of law to the contrary notwithstanding, agencies and persons may intervene in the proceedings in accordance with this subsection.

(1)  The petitioner, the office of planning, and the county planning department shall in every case appear as parties and make recommendations relative to the proposed boundary change.

(2)  All departments and agencies of the State and of the county in which the land is situated shall be admitted as parties upon timely application for intervention.

(3)  All persons who have some property interest in the land, who lawfully reside on the land, or who otherwise can demonstrate that they will be so directly and immediately affected by the proposed change that their interest in the proceeding is clearly distinguishable from that of the general public shall be admitted as parties upon timely application for intervention.

(4)  All other persons may apply to the commission for leave to intervene as parties.  Leave to intervene shall be freely granted, provided that the commission or its hearing officer if one is appointed may deny an application to intervene when in the commission's or hearing officer's sound discretion it appears that: (A) the position of the applicant for intervention concerning the proposed change is substantially the same as the position of a party already admitted to the proceeding; and (B) the admission of additional parties will render the proceedings inefficient and unmanageable.  A person whose application to intervene is denied may appeal such denial to the circuit court pursuant to section 91-14.

(5)  The commission shall pursuant to chapter 91 adopt rules governing the intervention of agencies and persons under this subsection.  Such rules shall without limitation establish:  (A) the information to be set forth in any application for intervention; (B) time limits within which such applications shall be filed; and (C) reasonable filing fees to accompany such applications.

(f)  Together with other witnesses that the commission may desire to hear at the hearing, it shall allow a representative of a citizen or a community group to testify who indicates a desire to express the view of such citizen or community group concerning the proposed boundary change.

(g)  Within a period of not more than three hundred sixty- five days after the proper filing of a petition, unless otherwise ordered by a court, or unless a time extension, which shall not exceed ninety days, is established by a two-thirds vote of the members of the commission, the commission, by filing findings of fact and conclusions of law, shall act to approve the petition, deny the petition, or to modify the petition by imposing conditions necessary to uphold the intent and spirit of this chapter or the policies and criteria established pursuant to section 205-17 or to assure substantial compliance with representations made by the petitioner in seeking a boundary change.  The commission may provide by condition that absent substantial commencement of use of the land in accordance with such representations, the commission shall issue and serve upon the party bound by the condition an order to show cause why the property should not revert to its former land use classification or be changed to a more appropriate classification.  Such conditions, if any, shall run with the land and be recorded in the bureau of conveyances.

(h)  No amendment of a land use district boundary shall be approved unless the commission finds upon the clear preponderance of the evidence that the proposed boundary is reasonable, not violative of section 205-2 and part III of this chapter, and consistent with the policies and criteria established pursuant to sections 205-16 and 205-17.  Six affirmative votes of the commission shall be necessary for any boundary amendment under this section.

(i)  Parties to proceedings to amend land use district boundaries may obtain judicial review thereof in the manner set forth in section 91-14, provided that the court may also reverse or modify a finding of the commission if such finding appears to be contrary to the clear preponderance of the evidence.

(j)  At the hearing, all parties may enter into appropriate stipulations as to findings of fact, conclusions of law, and conditions of reclassification concerning the proposed boundary change.  The commission may but shall not be required to approve such stipulations based on the evidence adduced. [L 1963, c 205, pt of §2; am L 1965, c 32, §2; Supp, §98H-4; HRS §205-4; am L 1972, c 187, §2; am L 1975, c 193, §5; am L 1976, c 4, §1; am L 1985, c 230, §4; am L 1986, c 93, §1; am L 1987, c 336, §7; am L 1988, c 352, §2; am L 1989, c 261, §10; am L 1990, c 261, §1; am L 1995, c 235, §1; am L 1996, c 299, §3; am L 1997, c 350, §15; am L 1998, c 2, §60; am L 2005, c 183, §4; am L 2007, c 249, §15]

Attorney General Opinions

The commission may be empowered to impose conditions on reclassifications and to impose sanctions for violation of the conditions, and the conditions may be made to run with the land. Att. Gen. Op. 72-8.

Proposal to subdivide agricultural land into agriculturally unfeasible small lots would violate intent of chapter.  Att. Gen. Op. 75-8.

Law Journals and Reviews

The Scramble to Protect the American Dream in Paradise:  Is Affordable Housing Possible in Hawaii?  10 HBJ No. 13, at pg. 37.

"Urban Type Residential Communities in the Guise of Agricultural Subdivisions:"  Addressing an Impermissible Use of Hawai‘i's Agricultural District.  25 UH L. Rev. 199.

Case Notes

Proceeding for amendment to boundaries challenged by adjoining landowner is a contested case within meaning of §91-1(5).  55 H. 538, 524 P.2d 84.

Provision that commission shall render decision within forty-five and ninety days after the public hearing is mandatory and decision rendered after the time period is void.  55 H. 538, 524 P.2d 84.

The adoption or amendment of boundaries is not a rule-making process within meaning of §91-1(4).  55 H. 538, 524 P.2d 84.

Person entitled under prior law to petition for change in boundary.  57 H. 84, 549 P.2d 737.

Where landlord seeks to evict tenants who exercise their rights to appear and testify at a public hearing, defense of retaliatory eviction is available.  59 H. 104, 577 P.2d 326.

Commission rules re intervention and "final order" for purposes of appeal, construed.  63 H. 529, 631 P.2d 588.

Proposal for recreational theme park on agricultural land was more properly the subject of a boundary amendment under this section, rather than a special permit.  64 H. 265, 639 P.2d 1079.



§205-4.1 - Fees.

§205-4.1  Fees.  The commission may establish reasonable fees for the filing of boundary amendment petitions and petitions for intervention to cover the cost of processing thereof and for the reproduction of maps and documents.  The commission also may assess a reasonable fee or require reimbursements to be made for court reporter expenses, the inexcusable absence of a party from a boundary amendment proceeding, and any other reimbursements for hearing expenses as determined by the commission.  Any fees collected shall be deposited to the credit of the general fund. [L 1983, c 49, §2; am L 1999, c 260, §1]



§205-4.5 - Permissible uses within the agricultural districts.

§205-4.5  Permissible uses within the agricultural districts.  (a)  Within the agricultural district, all lands with soil classified by the land study bureau's detailed land classification as overall (master) productivity rating class A or B shall be restricted to the following permitted uses:

(1)  Cultivation of crops, including crops for bioenergy, flowers, vegetables, foliage, fruits, forage, and timber;

(2)  Game and fish propagation;

(3)  Raising of livestock, including poultry, bees, fish, or other animal or aquatic life that are propagated for economic or personal use;

(4)  Farm dwellings, employee housing, farm buildings, or activities or uses related to farming and animal husbandry.  "Farm dwelling", as used in this paragraph, means a single-family dwelling located on and used in connection with a farm, including clusters of single-family farm dwellings permitted within agricultural parks developed by the State, or where agricultural activity provides income to the family occupying the dwelling;

(5)  Public institutions and buildings that are necessary for agricultural practices;

(6)  Public and private open area types of recreational uses, including day camps, picnic grounds, parks, and riding stables, but not including dragstrips, airports, drive-in theaters, golf courses, golf driving ranges, country clubs, and overnight camps;

(7)  Public, private, and quasi-public utility lines and roadways, transformer stations, communications equipment buildings, solid waste transfer stations, major water storage tanks, and appurtenant small buildings such as booster pumping stations, but not including offices or yards for equipment, material, vehicle storage, repair or maintenance, treatment plants, corporation yards, or other similar structures;

(8)  Retention, restoration, rehabilitation, or improvement of buildings or sites of historic or scenic interest;

(9)  Roadside stands for the sale of agricultural products grown on the premises;

(10)  Buildings and uses, including mills, storage, and processing facilities, maintenance facilities, and vehicle and equipment storage areas that are normally considered directly accessory to the above-mentioned uses and are permitted under section 205-2(d);

(11)  Agricultural parks;

(12)  Plantation community subdivisions, which as used in this chapter means an established subdivision or cluster of employee housing, community buildings, and agricultural support buildings on land currently or formerly owned, leased, or operated by a sugar or pineapple plantation; provided that the existing structures may be used or rehabilitated for use, and new employee housing and agricultural support buildings may be allowed on land within the subdivision as follows:

(A)  The employee housing is occupied by employees or former employees of the plantation who have a property interest in the land;

(B)  The employee housing units not owned by their occupants shall be rented or leased at affordable rates for agricultural workers; or

(C)  The agricultural support buildings shall be rented or leased to agricultural business operators or agricultural support services;

(13)  Agricultural tourism conducted on a working farm, or a farming operation as defined in section 165-2, for the enjoyment, education, or involvement of visitors; provided that the agricultural tourism activity is accessory and secondary to the principal agricultural use and does not interfere with surrounding farm operations; and provided further that this paragraph shall apply only to a county that has adopted ordinances regulating agricultural tourism under section 205-5;

(14)  Wind energy facilities, including the appurtenances associated with the production and transmission of wind generated energy; provided that the wind energy facilities and appurtenances are compatible with agriculture uses and cause minimal adverse impact on agricultural land;

(15)  Biofuel processing facilities, including the appurtenances associated with the production and refining of biofuels that is normally considered directly accessory and secondary to the growing of the energy feedstock; provided that biofuels processing facilities and appurtenances do not adversely impact agricultural land and other agricultural uses in the vicinity.

For the purposes of this paragraph:

"Appurtenances" means operational infrastructure of the appropriate type and scale for economic commercial storage and distribution, and other similar handling of feedstock, fuels, and other products of biofuels processing facilities.

"Biofuel processing facility" means a facility that produces liquid or gaseous fuels from organic sources such as biomass crops, agricultural residues, and oil crops, including palm, canola, soybean, and waste cooking oils; grease; food wastes; and animal residues and wastes that can be used to generate energy;

(16)  Agricultural-energy facilities, including appurtenances necessary for an agricultural-energy enterprise; provided that the primary activity of the agricultural-energy enterprise is agricultural activity.  To be considered the primary activity of an agricultural-energy enterprise, the total acreage devoted to agricultural activity shall be not less than ninety per cent of the total acreage of the agricultural-energy enterprise.  The agricultural-energy facility shall be limited to lands owned, leased, licensed, or operated by the entity conducting the agricultural activity.

As used in this paragraph:

"Agricultural activity" means any activity described in paragraphs (1) to (3) of this subsection.

"Agricultural-energy enterprise" means an enterprise that integrally incorporates an agricultural activity with an agricultural-energy facility.

"Agricultural-energy facility" means a facility that generates, stores, or distributes renewable energy as defined in section 269-91 or renewable fuel including electrical or thermal energy or liquid or gaseous fuels from products of agricultural activities from agricultural lands located in the State.

"Appurtenances" means operational infrastructure of the appropriate type and scale for the economic commercial generation, storage, distribution, and other similar handling of energy, including equipment, feedstock, fuels, and other products of agricultural-energy facilities;

(17)  Construction and operation of wireless communication antennas; provided that, for the purposes of this paragraph, "wireless communication antenna" means communications equipment that is either freestanding or placed upon or attached to an already existing structure and that transmits and receives electromagnetic radio signals used in the provision of all types of wireless communications services; provided further that nothing in this paragraph shall be construed to permit the construction of any new structure that is not deemed a permitted use under this subsection; or

(18)  Agricultural education programs conducted on a farming operation as defined in section 165-2, for the education and participation of the general public; provided that the agricultural education programs are accessory and secondary to the principal agricultural use of the parcels or lots on which the agricultural education programs are to occur and do not interfere with surrounding farm operations.  For the purposes of this section, "agricultural education programs" means activities or events designed to promote knowledge and understanding of agricultural activities and practices conducted on a farming operation as defined in section 165-2.

(b)  Uses not expressly permitted in subsection (a) shall be prohibited, except the uses permitted as provided in sections 205-6 and 205-8, and construction of single-family dwellings on lots existing before June 4, 1976.  Any other law to the contrary notwithstanding, no subdivision of land within the agricultural district with soil classified by the land study bureau's detailed land classification as overall (master) productivity rating class A or B shall be approved by a county unless those A and B lands within the subdivision are made subject to the restriction on uses as prescribed in this section and to the condition that the uses shall be primarily in pursuit of an agricultural activity.

Any deed, lease, agreement of sale, mortgage, or other instrument of conveyance covering any land within the agricultural subdivision shall expressly contain the restriction on uses and the condition, as prescribed in this section that these restrictions and conditions shall be encumbrances running with the land until such time that the land is reclassified to a land use district other than agricultural district.

If the foregoing requirement of encumbrances running with the land jeopardizes the owner or lessee in obtaining mortgage financing from any of the mortgage lending agencies set forth in the following paragraph, and the requirement is the sole reason for failure to obtain mortgage financing, then the requirement of encumbrances shall, insofar as such mortgage financing is jeopardized, be conditionally waived by the appropriate county enforcement officer; provided that the conditional waiver shall become effective only in the event that the property is subjected to foreclosure proceedings by the mortgage lender.

The mortgage lending agencies referred to in the preceding paragraph are the Federal Housing Administration, Federal National Mortgage Association, Veterans Administration, Small Business Administration, United States Department of Agriculture, Federal Land Bank of Berkeley, Federal Intermediate Credit Bank of Berkeley, Berkeley Bank for Cooperatives, and any other federal, state, or private mortgage lending agency qualified to do business in Hawaii, and their respective successors and assigns.

(c)  Within the agricultural district, all lands with soil classified by the land study bureau's detailed land classification as overall (master) productivity rating class C, D, E, or U shall be restricted to the uses permitted for agricultural districts as set forth in section 205-5(b).

(d)  Notwithstanding any other provision of this chapter to the contrary, golf courses and golf driving ranges approved by a county before July 1, 2005, for development within the agricultural district shall be permitted uses within the agricultural district.

(e)  Notwithstanding any other provision of this chapter to the contrary, plantation community subdivisions as defined in this section shall be permitted uses within the agricultural district, and section 205-8 shall not apply.

[(f)]  Notwithstanding any other law to the contrary, agricultural lands may be subdivided and leased for the agricultural uses or activities permitted in subsection (a); provided that:

(1)  The principal use of the leased land is agriculture;

(2)  No permanent or temporary dwellings or farm dwellings, including trailers and campers, are constructed on the leased area.  This restriction shall not prohibit the construction of storage sheds, equipment sheds, or other structures appropriate to the agricultural activity carried on within the lot; and

(3)  The lease term for a subdivided lot shall be for at least as long as the greater of:

(A)  The minimum real property tax agricultural dedication period of the county in which the subdivided lot is located; or

(B)  Five years.

Lots created and leased pursuant to this section shall be legal lots of record for mortgage lending purposes and shall be exempt from county subdivision standards. [L 1976, c 199, §1; am L 1977, c 136, §1; am L 1980, c 24, §3; am L 1982, c 217, §1; am L 1991, c 281, §3; am L 1997, c 258, §11; am L 2005, c 205, §3; am L 2006, c 237, §4, c 250, §2, and c 271, §1; am L 2007, c 159, §3 and c 171, §1; am L 2008, c 145, §3; am L 2009, c 53, §1]

Law Journals and Reviews

Avoiding the Next Hokuli‘a:  The Debate over Hawai‘i's Agricultural Subdivisions. 27 UH L. Rev. 441.

Case Notes

Religious Land Use and Institutionalized Persons Act of 2000 (RLUIPA), assuming it was constitutional, did not facially invalidate Hawaii's land use law, where plaintiffs challenged this section and §205-6 to the extent the sections required a religious organization to obtain a special use permit, as violations of the "equal terms" and "nondiscrimination" provisions of the RLUIPA. 229 F. Supp. 2d 1056.

"Communications equipment buildings" and "utility lines" in subsection (a)(7) do not encompass "telecommunications antennas" or "transmission antennas" such as a cellular telephone tower; public utility thus had to apply for a special permit under §205-6 to place the tower in a state agricultural district. 90 H. 384, 978 P.2d 822.

Under subsection (a)(4) and (10), a chimney and garage are permitted as accessories to a farm dwelling; however, utilizing the chimney to conceal an antenna and the garage to house communication equipment were not permitted uses under either paragraph (4) or (10). 106 H. 343, 104 P.3d 930.

Under the circumstances of the case, the residence and the chimney with the concealed antenna constituted a "communications equipment building" and, thus, were permitted uses under subsection (a)(7); also, as the garage was not abnormally large and was designed specifically to store the communications equipment for the concealed antenna, utilizing the permitted garage structure to house the communications equipment for the antenna was a permitted use under subsection (a)(7). 106 H. 343, 104 P.3d 930.



§205-4.6 - Private restrictions on agricultural uses and activities; not allowed.

§205-4.6  Private restrictions on agricultural uses and activities; not allowed.  Agricultural uses and activities as defined in sections 205-2(d) and 205-4.5(a) on lands classified as agricultural shall not be restricted by any private agreement contained in any deed, agreement of sale, or other conveyance of land recorded in the bureau of conveyances after July 8, 2003, that subject such agricultural lands to any servitude, including but not limited to covenants, easements, or equitable and reciprocal negative servitudes.  Any such private restriction limiting or prohibiting agricultural use or activity shall be voidable, subject to special restrictions enacted by the county ordinance pursuant to section 46-4; except that restrictions taken to protect environmental or cultural resources, agricultural leases, utility easements, and access easements shall not be subject to this section.

For purposes of this section, "agricultural leases" means leases where the leased land is primarily utilized for purposes set forth in section 205-4.5(a). [L Sp 2003, c 5, §2; am L 2004, c 170, §1]

Law Journals and Reviews

"Urban Type Residential Communities in the Guise of Agricultural Subdivisions:"  Addressing an Impermissible Use of Hawai‘i's Agricultural District.  25 UH L. Rev. 199.



§205-5 - Zoning.

§205-5  Zoning.  (a)  Except as herein provided, the powers granted to counties under section 46-4 shall govern the zoning within the districts, other than in conservation districts.  Conservation districts shall be governed by the department of land and natural resources pursuant to chapter 183C.

(b)  Within agricultural districts, uses compatible to the activities described in section 205‑2 as determined by the commission shall be permitted; provided that accessory agricultural uses and services described in sections 205‑2 and 205‑4.5 may be further defined by each county by zoning ordinance.  Each county shall adopt ordinances setting forth procedures and requirements, including provisions for enforcement, penalties, and administrative oversight, for the review and permitting of agricultural tourism uses and activities as an accessory use on a working farm, or farming operation as defined in section 165‑2; provided that agricultural tourism activities shall not be permissible in the absence of a bona fide farming operation.  Ordinances shall include but not be limited to:

(1)  Requirements for access to a farm, including road width, road surface, and parking;

(2)  Requirements and restrictions for accessory facilities connected with the farming operation, including gift shops and restaurants; provided that overnight accommodations shall not be permitted;

(3)  Activities that may be offered by the farming operation for visitors;

(4)  Days and hours of operation; and

(5)  Automatic termination of the accessory use upon the cessation of the farming operation.

Each county may require an environmental assessment under chapter 343 as a condition to any agricultural tourism use and activity.  Other uses may be allowed by special permits issued pursuant to this chapter.  The minimum lot size in agricultural districts shall be determined by each county by zoning ordinance, subdivision ordinance, or other lawful means; provided that the minimum lot size for any agricultural use shall not be less than one acre, except as provided herein.  If the county finds that unreasonable economic hardship to the owner or lessee of land cannot otherwise be prevented or where land utilization is improved, the county may allow lot sizes of less than the minimum lot size as specified by law for lots created by a consolidation of existing lots within an agricultural district and the resubdivision thereof; provided that the consolidation and resubdivision do not result in an increase in the number of lots over the number existing prior to consolidation; and provided further that in no event shall a lot which is equal to or exceeds the minimum lot size of one acre be less than that minimum after the consolidation and resubdivision action.  The county may also allow lot sizes of less than the minimum lot size as specified by law for lots created or used for plantation community subdivisions as defined in section 205-4.5(a)(12), for public, private, and quasi-public utility purposes, and for lots resulting from the subdivision of abandoned roadways and railroad easements.

(c)  Unless authorized by special permit issued pursuant to this chapter, only the following uses shall be permitted within rural districts:

(1)  Low density residential uses;

(2)  Agricultural uses;

(3)  Golf courses, golf driving ranges, and golf-related facilities; and

(4)  Public, quasi-public, and public utility facilities.

In addition, the minimum lot size for any low density residential use shall be one-half acre and there shall be but one dwelling house per one-half acre, except as provided for in section 205-2. [L 1963, c 205, pt of §2; Supp, §98H-5; HRS §205-5; am L 1969, c 232, §1; am L 1977, c 140, §2; am L 1978, c 165, §1; am L 1991, c 281, §4; am L 1994, c 270, §2; am L 2005, c 205, §4; am L 2006, c 237, §5 and c 250, §3]

Attorney General Opinions

Minimum lot size in agricultural districts.  Att. Gen. Op. 62‑33.

Cited in opinion that enforcement of land uses in conservation districts lies with department of land and natural resources, and not with counties.  Att. Gen. Op. 70‑22.

Law Journals and Reviews

"Urban Type Residential Communities in the Guise of Agricultural Subdivisions:"  Addressing an Impermissible Use of Hawai‘i's Agricultural District.  25 UH L. Rev. 199.



§205-5.1 - Geothermal resource subzones.

§205-5.1  Geothermal resource subzones.  (a)  Geothermal resource subzones may be designated within the urban, rural, agricultural, and conservation land use districts established under section 205-2.  Only those areas designated as geothermal resource subzones may be utilized for geothermal development activities in addition to those uses permitted in each land use district under this chapter.  Geothermal development activities may be permitted within urban, rural, agricultural, and conservation land use districts in accordance with this chapter.  "Geothermal development activities" means the exploration, development, or production of electrical energy from geothermal resources and direct use applications of geothermal resources; provided that within the urban, rural, and agricultural land use districts, direct use applications of geothermal resources are permitted both within and outside of areas designated as geothermal resource subzones pursuant to section 205-5.2 if such direct use applications are in conformance with all other applicable state and county land use regulations and are in conformance with this chapter.

(b)  The board of land and natural resources shall have the responsibility for designating areas as geothermal resource subzones as provided under section 205-5.2; except that the total area within an agricultural district which is the subject of a geothermal mining lease approved by the board of land and natural resources, any part or all of which area is the subject of a special use permit issued by the county for geothermal development activities, on or before May 25, 1984, is designated as a geothermal resource subzone for the duration of the lease.  The designation of geothermal resource subzones shall be governed exclusively by this section and section 205-5.2, except as provided therein.  The board shall adopt, amend, or repeal rules related to its authority to designate and regulate the use of geothermal resource subzones in the manner provided under chapter 91.

The authority of the board to designate geothermal resource subzones shall be an exception to those provisions of this chapter and of section 46-4 authorizing the land use commission and the counties to establish and modify land use districts and to regulate uses therein.  The provisions of this section shall not abrogate nor supersede the provisions of chapters 182, 183, and 183C.

(c)  The use of an area for geothermal development activities within a geothermal resource subzone shall be governed by the board within the conservation district and, except as herein provided, by state and county statutes, ordinances, and rules not inconsistent herewith within agricultural, rural, and urban districts, except that no land use commission approval or special use permit procedures under section 205-6 shall be required for the use of such subzones.  In the absence of provisions in the county general plan and zoning ordinances specifically relating to the use and location of geothermal development activities in an agricultural, rural, or urban district, the appropriate county authority may issue a geothermal resource permit to allow geothermal development activities.  "Appropriate county authority" means the county planning commission unless some other agency or body is designated by ordinance of the county council.  Such uses as are permitted by county general plan and zoning ordinances, by the appropriate county authority, shall be deemed to be reasonable and to promote the effectiveness and objectives of this chapter.  Chapters 177, 178, 182, 183, 183C, 205A, 226, 342, and 343 shall apply as appropriate.  If provisions in the county general plan and zoning ordinances specifically relate to the use and location of geothermal development activities in an agricultural, rural, or urban district, the provisions shall require the appropriate county authority to conduct a public hearing on any application for a geothermal resource permit to determine whether the use is in conformity with the criteria specified in subsection (e) for granting geothermal resource permits; provided that within the urban, rural, and agricultural land use districts, direct use applications of geothermal resources are permitted without any application for a geothermal resource permit both within and outside of areas designated as geothermal resource subzones pursuant to section 205-5.2 if such direct use applications are in conformance with all other applicable state and county land use regulations and are in conformance with this chapter.

(d)  If geothermal development activities are proposed within a conservation district, with an application with all required data, the board of land and natural resources shall conduct a public hearing and, upon appropriate request for mediation from any party who submitted comment at the public hearing, the board shall appoint a mediator within five days.  The board shall require the parties to participate in mediation.  The mediator shall not be a member of the board or its staff.  The mediation period shall not extend beyond thirty days after the date mediation started, except by order of the board.  Mediation shall be confined to the issues raised at the public hearing by the party requesting mediation.  The mediator will submit a written recommendation to the board, based upon any mediation agreement reached between the parties for consideration by the board in its final decision.  If there is no mediation agreement, the board may have a second public hearing to receive additional comment related to the mediation issues.  Within ten days after the second public hearing, the board may receive additional written comment on the issues raised at the second public hearing from any party.

The board shall consider the comments raised at the second hearing before rendering its final decision.  The board shall then determine whether, pursuant to board rules, a conservation district use permit shall be granted to authorize the geothermal development activities described in the application.  The board shall grant a conservation district use permit if it finds that the applicant has demonstrated that:

(1)  The desired uses would not have unreasonable adverse health, environmental, or socio-economic effects on residents or surrounding property; and

(2)  The desired uses would not unreasonably burden public agencies to provide roads and streets, sewers, water, drainage, and police and fire protection; or

(3)  There are reasonable measures available to mitigate the unreasonable adverse effects or burdens referred to above.

A decision shall be made by the board within six months of the date a complete application was filed; provided that the time limit may be extended by agreement between the applicant and the board.

(e)  If geothermal development activities are proposed within agricultural, rural, or urban districts and such proposed activities are not permitted uses pursuant to county general plan and zoning ordinances, then after receipt of a properly filed and completed application, including all required supporting data, the appropriate county authority shall conduct a public hearing.  Upon appropriate request for mediation from any party who submitted comment at the public hearing, the county authority shall appoint a mediator within five days.  The county authority shall require the parties to participate in mediation.  The mediator shall not be an employee of any county agency or its staff.  The mediation period shall not extend beyond thirty days after mediation started, except by order of the county authority.  Mediation shall be confined to the issues raised at the public hearing by the party requesting mediation.  The mediator will submit a written recommendation to the county authority, based upon any mediation agreement reached between the parties for consideration by the county authority in its final decision.  If there is no mediation agreement, the county authority may have a second public hearing to receive additional comment related to the mediation issues.  Within ten days after the second public hearing, the county authority may receive additional written comment on the issues raised at the second public hearing from any party.

The county authority shall consider the comments raised at the second hearing before rendering its final decision.  The county authority shall then determine whether a geothermal resource permit shall be granted to authorize the geothermal development activities described in the application.  The appropriate county authority shall grant a geothermal resource permit if it finds that applicant has demonstrated that:

(1)  The desired uses would not have unreasonable adverse health, environmental, or socio-economic effects on residents or surrounding property;

(2)  The desired uses would not unreasonably burden public agencies to provide roads and streets, sewers, water, drainage, school improvements, and police and fire protection; and

(3)  That there are reasonable measures available to mitigate the unreasonable adverse effects or burdens referred to above.

Unless there is a mutual agreement to extend, a decision shall be made on the application by the appropriate county authority within six months of the date a complete application was filed; provided that the time limit may be extended by agreement between the applicant and the appropriate county authority.

(f)  Requests for mediation shall be received by the board or county authority within five days after the close of the initial public hearing.  Within five days thereafter, the board or county authority shall appoint a mediator.  Any person submitting an appropriate request for mediation shall be notified by the board or county authority of the date, time, and place of the mediation conference by depositing such notice in the mail to the return address stated on the request for mediation.  The notice shall be mailed no later than ten days before the start of the mediation conference.  The conference shall be held on the island where the public hearing is held.

(g)  Any decision made by an appropriate county authority or the board pursuant to a public hearing or hearings under this section may be appealed directly on the record to the intermediate appellate court for final decision and shall not be subject to a contested case hearing.  Sections 91-14(b) and (g) shall govern the appeal, notwithstanding the lack of a contested case hearing on the matter.  The appropriate county authority or the board shall provide a court reporter to produce a transcript of the proceedings at all public hearings under this section for purposes of an appeal.

(h)  For the purposes of an appeal from a decision from a public hearing, the record shall include:

(1)  The application for the permit and all accompanying supporting documents, including but not limited to: reports, studies, affidavits, statements, and exhibits.

(2)  Staff recommendations submitted to the members of the agency in consideration of the application.

(3)  Oral and written public testimony received at the public hearings.

(4)  Written transcripts of the proceedings at the public hearings.

(5)  The written recommendation received by the agency from the mediator with any mediation agreement.

(6)  A statement of relevant matters noticed by the agency members at the public hearings.

(7)  The written decision of the agency issued in connection with the application and public hearings.

(8)  Other documents required by the board or county authority. [L 1983, c 296, pt of §3; am L 1984, c 151, §2; am L 1985, c 226, §1; am L 1986, c 167, §1, c 187, §1, and c 290, §1; am L 1987, c 372, §§2, 3 and c 378, §1; am L 1995, c 69, §9; am L 2006, c 91, §1]

Note

Chapters 177, 178, and 342 referred to in text are repealed.

Case Notes

Constitutional even though not subject to a contested case hearing; purpose is to assist in the location of geothermal resources development in areas of the lowest potential environmental impact.  8 H. App. 183, 797 P.2d 59.

Satisfies the United States Constitution.  8 H. App. 203, 797 P.2d 69.

Aggrieved party was not barred by exhaustion of remedies doctrine from applying to court for relief where section's appeal provisions were inapplicable and no other administrative recourse was afforded.  9 H. App. 143, 827 P.2d 1149.



§205-5.2 - Designation of areas as geothermal resource subzones.

§205-5.2  Designation of areas as geothermal resource subzones.  (a)  Beginning in 1983, the board of land and natural resources shall conduct a county-by-county assessment of areas with geothermal potential for the purpose of designating geothermal resource subzones.  This assessment shall be revised or updated at the discretion of the board, but at least once each five years beginning in 1988.  Any property owner or person with an interest in real property wishing to have an area designated as a geothermal resource subzone may submit a petition for a geothermal resource subzone designation in the form and manner established by rules and regulations adopted by the board.  An environmental impact statement as defined under chapter 343 shall not be required for the assessment of areas under this section.

(b)  The board's assessment of each potential geothermal resource subzone area shall examine factors to include, but not be limited to:

(1)  The area's potential for the production of geothermal energy;

(2)  The prospects for the utilization of geothermal energy in the area;

(3)  The geologic hazards that potential geothermal projects would encounter;

(4)  Social and environmental impacts;

(5)  The compatibility of geothermal development and potential related industries with present uses of surrounding land and those uses permitted under the general plan or land use policies of the county in which the area is located;

(6)  The potential economic benefits to be derived from geothermal development and potential related industries; and

(7)  The compatibility of geothermal development and potential related industries with the uses permitted under chapter 183C and section 205-2, where the area falls within a conservation district.

In addition, the board shall consider, if applicable, objectives, policies, and guidelines set forth in part I of chapter 205A, and chapter 226.

(c)  Methods for assessing the factors in subsection (b) shall be left to the discretion of the board and may be based on currently available public information.

(d)  After the board has completed a county-by-county assessment of all areas with geothermal potential or after any subsequent update or review, the board shall compare all areas showing geothermal potential within each county, and shall propose areas for potential designation as geothermal resource subzones based upon a preliminary finding that the areas are those sites which best demonstrate an acceptable balance between the factors set forth in subsection (b).  Once a proposal is made, the board shall conduct public hearings pursuant to this subsection, notwithstanding any contrary provision related to public hearing procedures.  Contested case procedures are not applicable to these hearings.

(1)  Hearings shall be held at locations which are in close proximity to those areas proposed for designation.  A public notice of hearing, including a description of the proposed areas, an invitation for public comment, and a statement of the date, time, and place where persons may be heard shall be given and mailed no less than twenty days before the hearing.  The notice shall be given on three separate days statewide and in the county in which the hearing is to be held.  Copies of the notice shall be mailed to the department of business, economic development, and tourism, to the planning commission and planning department of the county in which the proposed areas are located, and to all owners of record of real estate within, and within one thousand feet of, the area being proposed for designation as a geothermal resource subzone.  The notification shall be mailed to the owners and addresses as shown on the current real property tax rolls at the county real property tax office.  Upon that action, the requirement for notification of owners of land is completed.  For the purposes of this subsection, notice to one co-owner shall be sufficient notice to all co-owners;

(2)  The hearing shall be held before the board, and the authority to conduct hearings shall not be delegated to any agent or representative of the board.  All persons and agencies shall be afforded the opportunity to submit data, views, and arguments either orally or in writing.  The department of business, economic development, and tourism and the county planning department shall be permitted to appear at every hearing and make recommendations concerning each proposal by the board; and

(3)  At the close of the hearing, the board may designate areas as geothermal resource subzones or announce the date on which it will render its decision.  The board may designate areas as geothermal resource subzones only upon finding that the areas are those sites which best demonstrate an acceptable balance between the factors set forth in subsection (b).  Upon request, the board shall issue a concise statement of its findings and the principal reasons for its decision to designate a particular area.

(e)  The designation of any geothermal resource subzone may be withdrawn by the board of land and natural resources after proceedings conducted pursuant to chapter 91.  The board shall withdraw a designation only upon finding by a preponderance of the evidence that the area is no longer suited for designation; provided that the designation shall not be withdrawn for areas in which active exploration, development, production or distribution of electrical energy from geothermal sources or direct use applications of geothermal resources are taking place.

(f)  This Act shall not apply to any active exploration, development or production of electrical energy from geothermal sources or direct use applications of geothermal resources taking place on June 14, 1983, provided that any expansion of such activities shall be carried out in compliance with its provisions. [L 1983, c 296, pt of §3; am L 1986, c 124, §1, c 187, §2, and c 290, §2; am L 1987, c 336, §7 and c 378, §2; am L 1990, c 293, §8; am L 1995, c 11, §10 and c 69, §10; am L 1998, c 2, §61]

Note

In subsection (f) "This Act" refers to L 1983, c 296.

Case Notes

Statute sufficiently clear to comport with due process.  69 H. 255, 740 P.2d 28.



§205-5.3 - Exploratory wells.

[§205-5.3]  Exploratory wells.  Notwithstanding section 205-5.1(a), (d), and (e), or any other provision of law, any exploratory well drilled for scientific purposes or to determine the economic viability of a geothermal resource, may be permitted outside of a designated geothermal resource subzone, regardless of land use classification, provided that the activity is limited to exploration only.  All applicable state and county permits shall be required to drill such exploratory wells which shall not be exempt from the requirements of the environmental impact statement law, chapter 343. [L 1990, c 207, §2]



§205-6 - Special permit.

§205-6  Special permit.  (a)  Subject to this section, the county planning commission may permit certain unusual and reasonable uses within agricultural and rural districts other than those for which the district is classified.  Any person who desires to use the person's land within an agricultural or rural district other than for an agricultural or rural use, as the case may be, may petition the planning commission of the county within which the person's land is located for permission to use the person's land in the manner desired.  Each county may establish the appropriate fee for processing the special permit petition.  Copies of the special permit petition shall be forwarded to the land use commission, the office of planning, and the department of agriculture for their review and comment.

(b)  The planning commission, upon consultation with the central coordinating agency, except in counties where the planning commission is advisory only in which case the central coordinating agency, shall establish by rule or regulation, the time within which the hearing and action on petition for special permit shall occur.  The county planning commission shall notify the land use commission and such persons and agencies that may have an interest in the subject matter of the time and place of the hearing.

(c)  The county planning commission may, under such protective restrictions as may be deemed necessary, permit the desired use, but only when the use would promote the effectiveness and objectives of this chapter; provided that a use proposed for designated important agricultural lands shall not conflict with any part of this chapter.  A decision in favor of the applicant shall require a majority vote of the total membership of the county planning commission.

(d)  Special permits for land the area of which is greater than fifteen acres or for lands designated as important agricultural lands shall be subject to approval by the land use commission.  The land use commission may impose additional restrictions as may be necessary or appropriate in granting the approval, including the adherence to representations made by the applicant.

(e)  A copy of the decision, together with the complete record of the proceeding before the county planning commission on all special permit requests involving a land area greater than fifteen acres or for lands designated as important agricultural lands, shall be transmitted to the land use commission within sixty days after the decision is rendered.

Within forty-five days after receipt of the complete record from the county planning commission, the land use commission shall act to approve, approve with modification, or deny the petition.  A denial either by the county planning commission or by the land use commission, or a modification by the land use commission, as the case may be, of the desired use shall be appealable to the circuit court of the circuit in which the land is situated and shall be made pursuant to the Hawaii rules of civil procedure.

(f)  Land uses substantially involving or supporting educational ecotourism, related to the preservation of native Hawaiian endangered, threatened, proposed, and candidate species, that are allowed in an approved habitat conservation plan under section 195D-21 or safe harbor agreement under section 195D-22, which are not identified as permissible uses within the agricultural district under sections 205-2 and 205-4.5, may be permitted in the agricultural district by special permit under this section, on lands with soils classified by the land study bureau's detailed land classification as overall (master) productivity rating class C, D, E, or U. [L 1963, c 205, pt of §2; Supp, §98H-6; HRS §205-6; am L 1970, c 136, §1; am L 1976, c 4, §2; am L 1978, c 166, §1; am L 1979, c 221, §1; gen ch 1985; am L 1998, c 237, §6; am L 2005, c 183, §5]

Rules of Court

Appeal to circuit court, see HRCP rule 72.

Attorney General Opinions

Special permits cannot be granted to authorize uses which have effect of making boundary change or creating new district.  Att. Gen. Op. 63-37.

Authority of land use commission to modify permit approved by county commission discussed.  Att. Gen. Op. 68-30.

Land use commission is not authorized to review county planning commission's denial of request for modification of special permit.  Att. Gen. Op. 77-4.

Law Journals and Reviews

"Urban Type Residential Communities in the Guise of Agricultural Subdivisions:"  Addressing an Impermissible Use of Hawai‘i's Agricultural District.  25 UH L. Rev. 199.

Case Notes

Where plaintiffs alleged violations of Religious Land Use and Institutionalized Persons Act of 2000 (RLUIPA) and made other claims based on county planning commission's denial of a special use permit sought under this section:  among other things, no Eleventh Amendment immunity for the county; RLUIPA, assuming it was constitutional, did not facially invalidate Hawaii's land use law; strict scrutiny test would apply in assessing county's past actions in further proceedings in the case.  229 F. Supp. 2d 1056.

Former provision requiring that a public hearing on an application for a special permit be held within one hundred twenty days was directory not mandatory.  62 H. 666, 619 P.2d 95.

Validity of attaching conditions for approval of special permit.  62 H. 666, 619 P.2d 95.

Recreational theme park on agricultural land was not "unusual and reasonable use" which would qualify for special permit.  64 H. 265, 639 P.2d 1079.

"Communications equipment buildings" and "utility lines" in §205-4.5(a)(7) do not encompass "telecommunications antennas" or "transmission antennas" such as a cellular telephone tower; public utility thus had to apply for a special permit under this section to place the tower in a state agricultural district.  90 H. 384, 978 P.2d 822.



§205-7 - Adoption, amendment or repeal of rules.

§205-7  Adoption, amendment or repeal of rules.  The land use commission shall adopt, amend or repeal rules relating to matters within its jurisdiction in the manner prescribed in chapter 91. [L 1963, c 205, pt of §2; Supp, §98H-7; HRS §205-7; am L 1975, c 193, §6]

Cross References

Administrative procedure, see chapter 91.



§205-8 - Nonconforming uses.

§205-8  Nonconforming uses.  The lawful use of land or buildings existing on the date of establishment of any interim agricultural district and rural district in final form may be continued although the use, including lot size, does not conform to this chapter; provided that no nonconforming building shall be replaced, reconstructed, or enlarged or changed to another nonconforming use and no nonconforming use of land shall be expanded or changed to another nonconforming use.  In addition, if any nonconforming use of land or building is discontinued or held in abeyance for a period of one year, the further continuation of such use shall be prohibited. [L 1963, c 205, pt of §2; Supp, §98H-8; HRS §205-8]



§205-9 to 11 - REPEALED.

§§205-9 to 11  REPEALED.  L 1975, c 193, §§7 to 9.



§205-12 - Enforcement.

§205-12  Enforcement.  The appropriate officer or agency charged with the administration of county zoning laws shall enforce within each county the use classification districts adopted by the land use commission and the restriction on use and the condition relating to agricultural districts under section 205-4.5 and shall report to the commission all violations. [L 1963, c 205, pt of §2; Supp, §98H-12; HRS §205-12; am L 1976, c 199, §2]

Attorney General Opinions

Counties' responsibility for enforcement includes taking necessary actions against violators; such enforcement covers all land use district classifications and land use district regulations, except those relating to conservation districts.  Att. Gen. Op. 70‑22.

Law Journals and Reviews

"Urban Type Residential Communities in the Guise of Agricultural Subdivisions:"  Addressing an Impermissible Use of Hawai‘i's Agricultural District.  25 UH L. Rev. 199.



§205-13 - Penalty for violation.

§205-13  Penalty for violation.  Any person who violates any provision under section 205-4.5, or any regulation established relating thereto, shall be fined not more than $5,000, and any person who violates any other provision of this chapter, or any regulation established relating thereto, shall be fined not more than $1,000.

If any person cited for a violation under this chapter fails to remove such violation within six months of such citation and the violation continues to exist, such person shall be subject to a citation for a new and separate violation.  There shall be a fine of not more than $5,000 for any additional violation.

Prior to the issuance of any citation for a violation, the appropriate enforcement officer or agency shall notify the violator and the mortgagee, if any, of such violation, and the violator or the mortgagee, if any, shall have not more than sixty days to cure the violation before citation for a violation is issued. [L 1963, c 205, pt of §2; Supp, §98H-13; HRS §205-13; am L 1976, c 199, §3]



§205-14 - Adjustments of assessing practices.

§205-14  Adjustments of assessing practices.  Upon the adoption of district boundaries, certified copies of the classification maps showing the district boundaries shall be filed with the department of taxation.  Thereafter, the department of taxation shall, when making assessments of property within a district, give consideration to the use or uses that may be made thereof as well as the uses to which it is then devoted. [L 1963, c 205, pt of §2; Supp, §98H-14; HRS §205-14]



§205-15 - Conflict.

§205-15  Conflict.  Except as specifically provided by this chapter and the rules adopted thereto, neither the authority for the administration of chapter 183C nor the authority vested in the counties under section 46-4 shall be affected. [L 1963, c 205, pt of §2; Supp, §98H-15; HRS §205-15; am L 1995, c 11, §11 and c 69, §11]



§205-16 - Compliance with the Hawaii state plan.

§205-16  Compliance with the Hawaii state plan.  No amendment to any land use district boundary nor any other action by the land use commission shall be adopted unless such amendment or other action conforms to the Hawaii state plan. [L 1975, c 193, §12; am L 1985, c 230, §5]



§205-16.1 , 16 - .

§§205-16.1, 16.2  REPEALED.  L 1985, c 230, §§6, 7.



§205-17 - Land use commission decision-making criteria.

§205-17  Land use commission decision-making criteria.  In its review of any petition for reclassification of district boundaries pursuant to this chapter, the commission shall specifically consider the following:

(1)  The extent to which the proposed reclassification conforms to the applicable goals, objectives, and policies of the Hawaii state plan and relates to the applicable priority guidelines of the Hawaii state plan and the adopted functional plans;

(2)  The extent to which the proposed reclassification conforms to the applicable district standards;

(3)  The impact of the proposed reclassification on the following areas of state concern:

(A)  Preservation or maintenance of important natural systems or habitats;

(B)  Maintenance of valued cultural, historical, or natural resources;

(C)  Maintenance of other natural resources relevant to Hawaii's economy, including agricultural resources;

(D)  Commitment of state funds and resources;

(E)  Provision for employment opportunities and economic development; and

(F)  Provision for housing opportunities for all income groups, particularly the low, low-moderate, and gap groups;

(4)  The standards and criteria for the reclassification or rezoning of important agricultural lands in section 205-50;

(5)  The county general plan and all community, development, or community development plans adopted pursuant to the county general plan, as they relate to the land that is the subject of the reclassification petition; and

(6)  The representations and commitments made by the petitioner in securing a boundary change. [L 1985, c 230, §1; am L 1990, c 261, §2; am L 2005, c 183, §6; am L 2008, c 26, §1]

Law Journals and Reviews

The Scramble to Protect the American Dream in Paradise:  Is Affordable Housing Possible in Hawaii?  10 HBJ No. 13, at pg. 37.

When Nobody Asks:  The Toxic Legacy of Oahu's Pineapple Lands.  29 UH L. Rev. 553.

Case Notes

In order to fulfill its duty to preserve and protect customary and traditional native Hawaiian rights to the extent feasible, the land use commission, in its review of a petition for reclassification of district boundaries, must, at a minimum, make specific findings and conclusions as to the identity and scope of the valued cultural, historical, or natural resources, the extent those resources will be affected or impaired by the proposed action, and any feasible action the commission may take to reasonably protect such native Hawaiian rights if they are found to exist.  94 H. 31, 7 P.3d 1068.

Where land use commission allowed petitioner to direct the manner in which customary and traditional native Hawaiian practices would be preserved and protected by the proposed development, prior to any specific findings and conclusions by the commission as to the effect of the proposed reclassification on such practices, the commission failed to satisfy its statutory and constitutional obligations; in delegating its duty to protect native Hawaiian rights, the commission delegated a non-delegable duty and thereby acted in excess of its authority.  94 H. 31, 7 P.3d 1068.

Where land use commission failed to enter any definitive findings or conclusions as to the extent of the native Hawaiian practitioners' exercise of customary and traditional practices in the subject area nor made any specific findings or conclusions regarding the effects on or the impairment of any Hawaii constitution, article XII, §7 uses, or the feasibility of the protection of those uses, the commission, as a matter of law, failed to satisfy its statutory and constitutional obligations.  94 H. 31, 7 P.3d 1068.



§205-18 - Periodic review of districts.

§205-18  Periodic review of districts.  The office of planning shall undertake a review of the classification and districting of all lands in the State, within five years from December 31, 1985, and every fifth year thereafter.  The office, in its five-year boundary review, shall focus its efforts on reviewing the Hawaii state plan, county general plans, and county development and community plans.  Upon completion of the five- year boundary review, the office shall submit a report of the findings to the commission.  The office may initiate state land use boundary amendments which it deems appropriate to conform to these plans.  The office may seek assistance of appropriate state and county agencies and may employ consultants and undertake studies in making this review. [L 1985, c 230, §2; am L 1987, c 336, §7; am L 1988, c 352, §3; am L 1996, c 299, §3]



§205-31 to 37 - REPEALED.

PART II.  SHORELINE SETBACKS

§§205-31 to 37  REPEALED.  L 1986, c 258, §3.

Cross References

For present provisions, see §§205A‑41 to 49.



§163D-31 to 33 - .

[PART III.]  IMPORTANT AGRICULTURAL LANDS

Note

Acquisition of important agricultural lands owned by the Galbraith Estate; department of land and natural resources powers, etc.  L 2008, c 234, §§8 to 10.

Cross References

Acquisition of important agricultural lands, see §§163D-31 to 33.

Acquisition of resource value lands, see chapter 173A.

Legacy land conservation commission, see §§173A-2.4 to 2.6.

Law Journals and Reviews

Avoiding the Next Hokuli‘a:  The Debate over Hawai‘i's Agricultural Subdivisions.  27 UH L. Rev. 441.

[§205-41]  Declaration of policy.  It is declared that the people of Hawaii have a substantial interest in the health and sustainability of agriculture as an industry in the State.  There is a compelling state interest in conserving the State's agricultural land resource base and assuring the long-term availability of agricultural lands for agricultural use to achieve the purposes of:

(1)  Conserving and protecting agricultural lands;

(2)  Promoting diversified agriculture;

(3)  Increasing agricultural self-sufficiency; and

(4)  Assuring the availability of agriculturally suitable lands,

pursuant to article XI, section 3, of the Hawaii state constitution. [L 2005, c 183, pt of §2]

Note

L 2005, c 183, §§9 and 10 provide:

"SECTION 9.  (a)  It is the intent of this Act [enacting sections 205-41 to 52 and amending sections 205-3.1, 4, 6, and 17, Hawaii Revised Statutes]:

(1) That agricultural incentive programs to promote agricultural viability, sustained growth of the agricultural industry, and the long-term use and protection of important agricultural lands for agricultural use shall be developed concurrently with the process of identifying important agricultural lands as required under section 2 of this Act [sections 205-41 to 52]; and

(2) That the designation of important agricultural lands and adoption of maps by the land use commission pursuant to section 2 of this Act [sections 205-41 to 52] shall take effect only upon the enactment of legislation establishing incentives and protections for important agricultural lands contemplated by section [205-46] and shall be satisfied by:

(A) Providing a declaration of satisfaction within the Act that establishes incentives for important agricultural lands; or

(B) Having the legislature adopt a concurrent resolution declaring the satisfaction of implementing incentives for important agricultural lands by identifying the specific measures or Acts that establish incentives for important agricultural lands.

(b)  Pursuant to section [205-46], Hawaii Revised Statutes, the department of agriculture, with the assistance of the department of taxation, shall contract appropriate meeting facilitation and cost-benefit analysis services to develop and recommend a package of proposals for agricultural incentives and other measures that promote agricultural viability, sustained growth of the agricultural industry, and the long-term use and protection of important agricultural lands.

The department of agriculture, in consultation with the department of taxation, shall use consultants to promote a facilitated meeting process and deliberation and seek the assistance and input from the Hawaii Farm Bureau Federation, landowners, affected state and county agencies, other stakeholders, and persons with relevant expertise that are necessary to develop and implement a comprehensive and integrated framework of incentives and programs that will promote agricultural viability, sustained growth of the agricultural industry, and the long-term use and protection of important agricultural lands for agricultural use in Hawaii, including tax policy, agricultural business development and financing, marketing, and agricultural land use techniques.  The meeting facilitators shall ensure that stakeholder discussions are inclusive and use a consistent voting procedure.

The department of agriculture shall report stakeholder findings and recommendations, including proposed legislation and a recommended minimum criteria for determining when the "enactment of legislation establishing incentives and protection" has occurred for the purposes of this Act, to the legislature no later than twenty days before the convening of the regular session of 2007.  The report shall include an analysis of the impacts and benefits of its recommendations, a record of the stakeholder group's process and deliberations, and shall provide the supporting rationale for the incentives being proposed.

(c)  Incentives and other programs to promote agricultural viability, sustained growth of the agricultural industry, and the long-term use and protection of important agricultural lands for agricultural use in Hawaii by farmers and landowners to be considered by the department of agriculture shall include but not be limited to the following:

(1) Assistance in identifying federal, state, and private grant and loan resources for agricultural business planning and operations, assistance with grant and loan application processes, and the processing of grants and loans;

(2) Real property tax systems that support the needs of agriculture, including property tax assessment of land and improvements used or held only for use in agriculture based on agricultural use value rather than fair market value;

(3) Reduced infrastructure requirements and facilitated building permit processes for the construction of dedicated agricultural structures;

(4) Tax incentives that include but are not limited to:

(A) Tax credits for the sale or donation of agricultural easements on important agricultural lands; and

(B) General excise tax exemption for retail sales of farm produce;

(5) Incentives that promote investment in agricultural businesses or value-added agricultural development, and other agricultural financing mechanisms;

(6) Incentives and programs that promote long-term or permanent agricultural land protection, and the establishment of a dedicated funding source for these programs;

(7) Establishment of a permanent state revolving fund, escalating tax credits based on the tax revenues generated by increased investment or agricultural activities conducted on important agricultural lands, and dedicated funding sources to provide moneys for incentives and other programs;

(8) Establishment of a means to analyze the conformity of state-funded projects with the intent and purposes of part I of this Act [sections 205-41 to 52], and a mechanism for mitigation measures when projects are not in conformance;

(9) Institution of a requirement for the preparation of an agricultural impact statement that would include mitigation measures for adverse impacts for proposed state or county rulemaking that may affect agricultural activities, operations, and agricultural businesses on important agricultural lands; and

(10) Other programs to carry out the intent of part I of this Act [sections 205-41 to 52].

SECTION 10.  Within one year of the adoption of maps of important agricultural lands by the land use commission for the lands within the jurisdiction of each county, all state agencies shall report to the department of agriculture on the impact of projects and programs on the designated important agricultural lands and sustained agricultural use of these lands.  State agencies shall develop implementation programs, as needed, to ensure that their programs are supportive of agriculture and consistent with the intent and purposes of this Act."



§205-42 - Important agricultural lands; definition and objectives.

[§205-42]  Important agricultural lands; definition and objectives.  (a)  As used in this part, unless the context otherwise requires, "important agricultural lands" means those lands, identified pursuant to this part, that:

(1)  Are capable of producing sustained high agricultural yields when treated and managed according to accepted farming methods and technology;

(2)  Contribute to the State's economic base and produce agricultural commodities for export or local consumption; or

(3)  Are needed to promote the expansion of agricultural activities and income for the future, even if currently not in production.

(b)  The objective for the identification of important agricultural lands is to identify and plan for the maintenance of a strategic agricultural land resource base that can support a diversity of agricultural activities and opportunities that expand agricultural income and job opportunities and increase agricultural self-sufficiency for current and future generations.  To achieve this objective, the State shall:

(1)  Promote agricultural development and land use planning that delineates blocks of productive agricultural land and areas of agricultural activity for protection from the encroachment of nonagricultural uses; and

(2)  Establish incentives that promote:

(A)  Agricultural viability;

(B)  Sustained growth of the agriculture industry; and

(C)  The long-term agricultural use and protection of these productive agricultural lands. [L 2005, c 183, pt of §2]



§205-43 - Important agricultural lands; policies.

[§205-43]  Important agricultural lands; policies.  State and county agricultural policies, tax policies, land use plans, ordinances, and rules shall promote the long-term viability of agricultural use of important agricultural lands and shall be consistent with and implement the following policies:

(1)  Promote the retention of important agricultural lands in blocks of contiguous, intact, and functional land units large enough to allow flexibility in agricultural production and management;

(2)  Discourage the fragmentation of important agricultural lands and the conversion of these lands to nonagricultural uses;

(3)  Direct nonagricultural uses and activities from important agricultural lands to other areas and ensure that uses on important agricultural lands are actually agricultural uses;

(4)  Limit physical improvements on important agricultural lands to maintain affordability of these lands for agricultural purposes;

(5)  Provide a basic level of infrastructure and services on important agricultural lands limited to the minimum necessary to support agricultural uses and activities;

(6)  Facilitate the long-term dedication of important agricultural lands for future agricultural use through the use of incentives;

(7)  Facilitate the access of farmers to important agricultural lands for long-term viable agricultural use; and

(8)  Promote the maintenance of essential agricultural infrastructure systems, including irrigation systems. [L 2005, c 183, pt of §2]



§205-44 - Standards and criteria for the identification of important agricultural lands.

§205-44  Standards and criteria for the identification of important agricultural lands.  (a)  The standards and criteria in this section shall be used to identify important agricultural lands.  Lands identified as important agricultural lands need not meet every standard and criteria listed in subsection (c).  Rather, lands meeting any of the criteria in subsection (c) shall be given initial consideration; provided that the designation of important agricultural lands shall be made by weighing the standards and criteria with each other to meet the constitutionally mandated purposes in article XI, section 3, of the Hawaii Constitution and the objectives and policies for important agricultural lands in sections 205-42 and 205-43.

(b)  In a petition for a declaratory order submitted under section 205-45 that seeks to both designate lands as important agricultural lands and reclassify lands in the agricultural district to the rural, conservation, or urban district, the lands shall be deemed qualified for designation as important agricultural land if the commission reasonably finds that the lands meet at least the criteria of subsection (c)(5) and (7) of this section.

If a petition seeks to only designate land as important agricultural lands, then the commission shall evaluate the lands in accordance with subsection (a).

(c)  The standards and criteria shall be as follows:

(1)  Land currently used for agricultural production;

(2)  Land with soil qualities and growing conditions that support agricultural production of food, fiber, or fuel- and energy-producing crops;

(3)  Land identified under agricultural productivity rating systems, such as the agricultural lands of importance to the State of Hawaii (ALISH) system adopted by the board of agriculture on January 28, 1977;

(4)  Land types associated with traditional native Hawaiian agricultural uses, such as taro cultivation, or unique agricultural crops and uses, such as coffee, vineyards, aquaculture, and energy production;

(5)  Land with sufficient quantities of water to support viable agricultural production;

(6)  Land whose designation as important agricultural lands is consistent with general, development, and community plans of the county;

(7)  Land that contributes to maintaining a critical land mass important to agricultural operating productivity; and

(8)  Land with or near support infrastructure conducive to agricultural productivity, such as transportation to markets, water, or power. [L 2005, c 183, pt of §2; am L 2008, c 233, §18]



§205-44.5 - Important agricultural lands; public lands.

[§205-44.5]  Important agricultural lands; public lands.  (a)  Notwithstanding any law to the contrary, before December 31, 2009, the department of agriculture and the department of land and natural resources shall collaborate to identify public lands as defined under section 171-2 that should be designated important agricultural lands as defined in section 205-42 and shall cause to be prepared maps delineating those lands.  In making the designations, the departments shall use the standards and criteria of section 205-44.

(b)  The designation of important agricultural lands pursuant to this section shall not be subject to the district boundary amendment procedures of section 205-3.1 or 205-4 or declaratory order procedures of section 205-45.

(c)  Notwithstanding any law to the contrary, beginning January 1, 2010, after receipt of the maps of public lands identified as important agricultural lands pursuant to subsection (a), the commission shall designate the public lands as important agricultural lands and adopt the maps of those public lands.  Upon designation, the public lands shall be subject to this chapter. [L 2008, c 233, §2]



§205-45 - Petition by farmer or landowner.

§205-45  Petition by farmer or landowner.  (a)  A farmer or landowner with lands qualifying under section 205-44 may file with the commission a petition for declaratory order to designate the lands as important agricultural lands.  The petition may be filed at any time in the designation process.

(b)  Any law to the contrary notwithstanding, within the same petition for declaratory order as described in subsection (a), the petitioner may seek a reclassification of land in the agricultural district to the rural, urban, or conservation district, or a combination thereof; provided that:

(1)  The land sought to be reclassified to the rural, urban, or conservation district is within the same county as the land sought to be designated as important agricultural lands;

(2)  If the reclassification of the land is proposed to the  urban district, that reclassification to urban is consistent with the relevant county general and community, development, or community development plans; and

(3)  The total acreage of the land sought to be designated or reclassified in the petition complies with the following proportions:

(A)  At least eighty-five per cent of the total acreage is sought to be designated as important agricultural land; and

(B)  The remainder of the acreage is sought to be reclassified to the rural, urban, or conservation district.

(c)  The petition for declaratory order shall be submitted in accordance with subchapter 14 of the commission's rules and shall include:

(1)  Tax map key numbers of the land to be designated as important agricultural lands and, if applicable, the land to be reclassified from the agricultural district to the rural, urban, or conservation district, along with verification and authorization from the applicable landowners;

(2)  Proof of qualification for designation as important agricultural lands under section 205-44, respecting a regional perspective;

(3)  The current or planned agricultural use of the area sought to be designated as important agricultural lands; and

(4)  If applicable, the current or planned use of the area sought to be reclassified to the rural, urban, or conservation district.

(d)  Prior to the commission considering a petition for a declaratory order to designate important agricultural land in combination with the reclassification of agricultural land to the rural, urban, or conservation district, the petitioner shall submit to the commission a certification issued by the department of agriculture as to the quality of the land for which designation as important agricultural land is being sought.

(e)  The commission shall review the petition and the accompanying submissions to evaluate the qualifications of the land for designation as important agricultural lands in accordance with section 205-44.

If the petition also seeks the reclassification of land to the rural, urban, or conservation district, the commission shall review the petition and accompanying submissions to evaluate:

(1)  The suitability of the land for the reclassification in accordance with section 205-2;

(2)  If the reclassification of the land is proposed to the urban district, that reclassification to urban is consistent with the relevant county general and community, development, or community development plans; and

(3)  Compliance with the other provisions of subsection (b).

If the commission, after its review, finds that the designation and, if applicable, reclassification sought in the petition should be approved, the commission shall vote, by a two-thirds majority of the members of the commission, to issue a declaratory order designating the petitioner's identified lands as important agricultural lands and, if applicable, reclassifying the petitioner's identified land from the agricultural district to the rural, urban, or conservation district.  The commission may include reasonable conditions in the declaratory order.

With respect to a petition that seeks to both designate important agricultural lands and reclassify agricultural lands to the rural, urban, or conservation district, if the commission finds that either the designation or reclassification as proposed by the petitioner should not be approved, the commission shall deny the petition in its entirety.

(f)  The designation or reclassification of land pursuant to subsection (a) or (b) shall not be subject to the district boundary amendment procedures of sections 205-3.1 and 205-4 or become effective prior to legislative enactment of protection and incentive measures for important agricultural land and agricultural viability, as provided in section 9 of Act 183, Session Laws of Hawaii 2005.

(g)  Farmers or landowners with lands qualifying under section 205-44 may file petitions for a declaratory order to designate lands as important agricultural lands following the legislative enactment of protection and incentive measures for important agricultural lands and agricultural viability, as provided in section 9 of Act 183, Session Laws of Hawaii 2005.

(h)  A petitioner granted a declaratory order that designates important agricultural land, whether or not combined with the reclassification of land to the rural, urban, or conservation district, shall earn credits if the amount of land reclassified to the rural, urban, or conservation district is less than fifteen per cent of the total acreage of land subject to the order.  The "total acreage of land subject to the order" means the total acreage designated as important agricultural land and, if applicable, reclassified to the rural, urban, or conservation district by the declaratory order.

The credits shall equal the difference between the following, rounded to the nearer tenth of an acre:

(1)  The number that is fifteen per cent of the total acreage of land subject to the order; less

(2)  The amount of the petitioner's land that is reclassified from the agricultural district to the rural, urban, or conservation district by the declaratory order.

A petitioner with credits earned within a county may petition the commission for a declaratory order to reclassify any of the petitioner's other land in the same county from the agricultural district to the rural, urban, or conservation district until the credits are exhausted or expired.  The "petitioner's other land in the same county" means land owned by the petitioner that is in the same county as the land designated or reclassified under the petition.  The commission may issue the declaratory order if it finds that the land is suitable for reclassification in accordance with section 205-2 and that the reclassification is consistent with the relevant county general and community, development, or community development plans.  The petitioner may petition for such reclassification until all of the petitioner's credits are exhausted.  Any unexhausted credits shall expire and become unusable ten years after the granting of the declaratory order that designated the important agricultural land and, if applicable, reclassified land to the rural, urban, or conservation district.

A petitioner with unused and unexhausted credits shall not transfer the credits to another person.

(i)  Notwithstanding any other law to the contrary, the land use commission may grant declaratory orders pursuant to this section before the commission receives from any county a map delineating recommended important agricultural lands.

(j)  Land designated as important agricultural land pursuant to a declaratory order that both designates land as important agricultural land and reclassifies land in the agricultural district to the rural, urban, or conservation district, or a combination thereof pursuant to this section shall be redesignated only with the prior authorization of the legislature.  The authorization shall be expressed by the adoption of a concurrent resolution approved by a two-thirds vote of each house of the legislature voting separately.  When making its decision, the legislature shall consider the standards and criteria in section 205-50.

(k)  The commission may adopt rules pursuant to chapter 91 to effectuate this section. [L 2005, c 183, pt of §2; am L 2008, c 233, §19]

Note

Section 9 of Act 183, Session Laws of Hawaii 2005, is printed after section 205-41.

Designations made pursuant to this section take effect at any time after incentives and protections for important agricultural lands and agricultural viability are enacted.  L 2005, c 183, §14(1).

Land use commission rules, see chapter 15-15, Hawaii Administrative Rules.



§205-45.5 - Important agricultural land; farm dwellings and employee housing.

[§205-45.5]  Important agricultural land; farm dwellings and employee housing.  A landowner whose agricultural lands are designated as important agricultural lands may develop, construct, and maintain farm dwellings and employee housing for farmers, employees, and their immediate family members on these lands; provided that:

(1)  The farm dwellings and employee housing units shall be used exclusively by farmers and their immediate family members who actively and currently farm on important agricultural land upon which the dwelling is situated; provided further that the immediate family members of a farmer may live in separate dwelling units situated on the same designated land;

(2)  Employee housing units shall be used exclusively by employees and their immediate family members who actively and currently work on important agricultural land upon which the housing unit is situated; provided further that the immediate family members of the employee shall not live in separate housing units and shall live with the employee;

(3)  The total land area upon which the farm dwellings and employee housing units and all appurtenances are situated shall not occupy more than five per cent of the total important agricultural land area controlled by the farmer or the employee's employer or fifty acres, whichever is less;

(4)  The farm dwellings and employee housing units shall meet all applicable building code requirements;

(5)  Notwithstanding section 205-4.5(a)(12), the landowner shall not plan or develop a residential subdivision on the important agricultural land;

(6)  Consideration may be given to the cluster development of farm dwellings and employee housing units to maximize the land area available for agricultural production; and

(7)  The plans for farm dwellings and employee housing units shall be supported by agricultural plans that are approved by the department of agriculture. [L 2008, c 233, §2]



§205-46 - Incentives for important agricultural lands.

[§205-46]  Incentives for important agricultural lands.  (a)  To achieve the long-term agricultural viability and use of important agricultural lands, the State and each county shall ensure that their:

(1)  Agricultural development, land use, water use, regulatory, tax, and land protection policies; and

(2)  Permitting and approval procedures,

enable and promote the economic sustainability of agriculture.

Agricultural operations occurring on important agricultural lands shall be eligible for incentives and protections provided by the State and counties pursuant to this section to promote the viability of agricultural enterprise on important agricultural lands and to assure the availability of important agricultural lands for long-term agricultural use.

(b)  State and county incentive programs shall provide preference to important agricultural lands and agricultural businesses on important agricultural lands.  The State and each county shall cooperate in program development to prevent duplication of and to streamline and consolidate access to programs and services for agricultural businesses located on important agricultural lands.

(c)  Incentive and protection programs shall be designed to provide a mutually supporting framework of programs and measures that enhance agricultural viability on important agricultural lands, including but not limited to:

(1)  Grant assistance;

(2)  Real property tax systems that support the needs of agriculture, including property tax assessments based on agricultural use valuation;

(3)  Reduced infrastructure requirements and facilitated building permit processes for dedicated agricultural structures;

(4)  Tax incentives to offset operational costs, promote agricultural business viability, and promote the long-term protection of important agricultural lands;

(5)  Agricultural business planning, marketing, and implementation grants;

(6)  Tax incentives and programs for equity investments and financing for agricultural operations, including agricultural irrigation systems;

(7)  Other programs and mechanisms that promote investment in agricultural businesses or agricultural land protection, such as the purchase of development rights;

(8)  State funding mechanisms to fund business viability and land protection programs;

(9)  Water regulations and policies that provide farmers of important agricultural lands access to adequate and cost-effective sources of water;

(10)  Other measures that would ensure that state capital investments, projects, programs, and rules are consistent with this part; and

(11)  Agricultural education and training for new farmers; upgrading the skills of existing farmers and other agriculture-related employees through the use of mentoring, business incubators, and public or private scholarships; and increasing the returns of farming by adding value to food processing and other tools and methods.

(d)  State and county agencies shall review the protection and incentive measures enacted for important agricultural lands and agricultural viability pursuant to this chapter at least every five years to:

(1)  Determine their effectiveness in sustaining agriculture in Hawaii, assuring agricultural diversification, and increasing agricultural self-sufficiency;

(2)  Determine whether the effectiveness of tax credits or incentive programs will be enhanced by creating revolving funds or increasing rates based upon the tax revenues generated by enhanced investment and agricultural activities on important agricultural lands; and

(3)  Modify measures and programs as needed.

(e)  This section shall apply only to those lands designated as important agricultural lands pursuant to sections 205-45 and 205-49. [L 2005, c 183, pt of §2]



§205-46.5 - Agricultural processing facilities; permits; priority.

[§205-46.5]  Agricultural processing facilities; permits; priority.  (a)  Any agency subject to this chapter or title 13 that issues permits shall establish and implement a procedure for the priority processing of permit applications and renewals, at no additional cost to the applicant, for agricultural processing facilities that process crops or livestock from an agribusiness; provided that the majority of the lands held, owned, or used by the agribusiness shall be land designated as important agricultural lands pursuant to this part, excluding lands held, owned, or used by the agribusiness in a conservation district.

Any priority permit processing procedure established pursuant to this section shall not provide or imply that any permit application filed under the priority processing procedure shall be automatically approved.

(b)  As used in this section, "agribusiness" means a business primarily engaged in the care and production of livestock, livestock products, poultry, poultry products, apiary, horticultural or floricultural products, the planting, cultivating, and harvesting of crops or trees, or the farming or ranching of any plant or animal species in a controlled salt, brackish, or fresh water environment. [L 2008, c 233, §11]



§205-47 - Identification of important agricultural lands; county process.

[§205-47]  Identification of important agricultural lands; county process.  [See note below.]  (a)  Each county shall identify and map potential important agricultural lands within its jurisdiction based on the standards and criteria in section 205-44 and the intent of this part, except lands that have been designated, through the state land use, zoning, or county planning process, for urban use by the State or county.

(b)  Each county shall develop maps of potential lands to be considered for designation as important agricultural lands in consultation and cooperation with landowners, the department of agriculture, agricultural interest groups, including representatives from the Hawaii Farm Bureau Federation and other agricultural organizations, the United States Department of Agriculture – Natural Resources Conservation Service, the office of planning, and other groups as necessary.

(c)  Each county, through its planning department, shall develop an inclusive process for public involvement in the identification of potential lands and the development of maps of lands to be recommended as important agricultural lands, including a series of public meetings throughout the identification and mapping process.  The planning departments may also establish one or more citizen advisory committees on important agricultural lands to provide further public input, utilize an existing process (such as general plan, development plan, community plan), or employ appropriate existing and adopted general plan, development plan, or community plan maps.

(d)  The counties shall take notice of those lands that have already been designated as important agricultural lands by the commission.

Upon identification of potential lands to be recommended to the county council as potential important agricultural lands, the counties shall take reasonable action to notify each owner of those lands by mail or posted notice on the affected lands to inform them of the potential designation of their lands.

In formulating its final recommendations to the respective county councils, the planning departments shall report on the manner in which the important agricultural lands mapping relates to, supports, and is consistent with the:

(1)  Standards and criteria set forth in section 205-44;

(2)  County's adopted land use plans, as applied to both the identification and exclusion of important agricultural lands from such designation;

(3)  Comments received from government agencies and others identified in subsection (b);

(4)  Viability of existing agribusinesses; and

(5)  Representations or position statements of the owners whose lands are subject to the potential designation.

(e)  The important agricultural lands maps shall be submitted to the county council for decision-making.  The county council shall adopt the maps, with or without changes, by resolution.  The adopted maps shall be transmitted to the land use commission for further action pursuant to section 205‑48. [L 2005, c 183, pt of §2]

Note

L 2005, c 183, §7 provides:

"SECTION 7.  Each county shall submit its report and maps with recommendations for lands eligible for designation as important agricultural lands to the land use commission no later than sixty months from the date of county receipt of state funds appropriated for the identification process.  Upon receipt of the county maps, the land use commission shall review and adopt maps designating important agricultural lands to the State in accordance with section [205-49]."

Designations made pursuant to this section take effect three years after incentives and protections for important agricultural lands and agricultural viability are enacted.  L 2005, c 183, §14(2).



§205-48 - Receipt of maps of eligible important agricultural lands; land use commission.

[§205-48]  Receipt of maps of eligible important agricultural lands; land use commission.  (a)  The land use commission shall receive the county recommendations and maps delineating those lands eligible to be designated important agricultural lands no sooner than the effective date of the legislative enactment of protection and incentive measures for important agricultural lands and agricultural viability, as provided in section 9 of Act 183, Session Laws of Hawaii 2005.

(b)  The department of agriculture and the office of planning shall review the county report and recommendations and provide comments to the land use commission within forty-five days of the receipt of the report and maps by the land use commission.  The land use commission may also consult with the department of agriculture and the office of planning as needed.

(c)  State agency review shall be based on an evaluation of the degree that the:

(1)  County recommendations result in an identified resource base that meets the definition of important agricultural land and the objectives and policies for important agricultural lands in sections 205‑42 and 205‑43; and

(2)  County has met the minimum standards and criteria for the identification and mapping process in sections 205‑44 and 205‑47. [L 2005, c 183, pt of §2]



§205-49 - Designation of important agricultural lands; adoption of important agricultural lands maps.

[§205-49]  Designation of important agricultural lands; adoption of important agricultural lands maps.  (a)  After receipt of the maps of eligible important agricultural lands from the counties and the recommendations of the department of agriculture and the office of planning, the commission shall then proceed to identify and designate important agricultural lands, subject to section 205-45.  The decision shall consider the county maps of eligible important agricultural lands; declaratory orders issued by the commission designating important agricultural lands during the three year period following the enactment of legislation establishing incentives and protections contemplated under section 205-46, as provided in section 9 of Act 183, Session Laws of Hawaii 2005; landowner position statements and representations; and any other relevant information.

In designating important agricultural lands in the State, pursuant to the recommendations of individual counties, the commission shall consider the extent to which:

(1)  The proposed lands meet the standards and criteria under section 205-44;

(2)  The proposed designation is necessary to meet the objectives and policies for important agricultural lands in sections 205-42 and 205-43; and

(3)  The commission has designated lands as important agricultural lands, pursuant to section 205-45; provided that if the majority of landowners' landholdings is already designated as important agricultural lands, excluding lands held in the conservation district, pursuant to section 205-45 or any other provision of this part, the commission shall not designate any additional lands of that landowner as important agricultural lands except by a petition pursuant to section 205-45.

Any decision regarding the designation of lands as important agricultural lands and the adoption of maps of those lands pursuant to this section shall be based upon written findings of fact and conclusions of law, presented in at least one public hearing conducted in the county where the land is located in accordance with chapter 91, that the subject lands meet the standards and criteria set forth in section 205-44 and shall be approved by two-thirds of the membership to which the commission is entitled.

(b)  Copies of the maps of important agricultural lands adopted under this section shall be transmitted to each county planning department and county council, the department of agriculture, the agribusiness development corporation, the office of planning, and other state agencies involved in land use matters.  The maps of important agricultural lands shall guide all decision-making on the proposed reclassification or rezoning of important agricultural lands, state agricultural development programs, and other state and county land use planning and decision-making.

(c)  The land use commission shall have the sole authority to interpret the adopted map boundaries delineating the important agricultural lands.

(d)  The land use commission may designate lands as important agricultural lands and adopt maps for a designation pursuant to:

(1)  A farmer or landowner petition for declaratory ruling under section 205‑45 at any time; or

(2)  The county process for identifying and recommending lands for important agricultural lands under section 205-47 no sooner than three years,

after the enactment of legislation establishing incentives and protections contemplated under section 205-46, as provided in section 9 of Act 183, Session Laws of Hawaii 2005. [L 2005, c 183, pt of §2]

Note

Section 9 of Act 183, Session Laws of Hawaii 2005, is printed after section 205-41.



§205-50 - Standards and criteria for the reclassification or rezoning of important agricultural lands.

§205-50  Standards and criteria for the reclassification or rezoning of important agricultural lands.  (a)  Any land use district boundary amendment or change in zoning involving important agricultural lands identified pursuant to this chapter shall be subject to this section.

(b)  Upon acceptance by the county for processing, any application for a special permit involving important agricultural lands shall be referred to the department of agriculture and the office of planning for review and comment.

(c)  Any decision by the land use commission or county pursuant to this section shall specifically consider the following standards and criteria:

(1)  The relative importance of the land for agriculture based on the stock of similarly suited lands in the area and the State as a whole;

(2)  The proposed district boundary amendment or zone change will not harm the productivity or viability of existing agricultural activity in the area, or adversely affect the viability of other agricultural activities or operations that share infrastructure, processing, marketing, or other production-related costs or facilities with the agricultural activities on the land in question;

(3)  The district boundary amendment or zone change will not cause the fragmentation of or intrusion of nonagricultural uses into largely intact areas of lands identified by the State as important agricultural lands that create residual parcels of a size that would preclude viable agricultural use;

(4)  The public benefit to be derived from the proposed action is justified by a need for additional lands for nonagricultural purposes; and

(5)  The impact of the proposed district boundary amendment or zone change on the necessity and capacity of state and county agencies to provide and support additional agricultural infrastructure or services in the area.

(d)  Any decision pursuant to this section shall be based upon a determination that:

(1)  On balance, the public benefit from the proposed district boundary amendment or zone change outweighs the benefits of retaining the land for agricultural purposes; and

(2)  The proposed action will have no significant impact upon the viability of agricultural operations on adjacent agricultural lands.

(e)  The standards and criteria of this section shall be in addition to:

(1)  The decision-making criteria of section 205-17 governing decisions of the land use commission under this chapter; and

(2)  The decision-making criteria adopted by each county to govern decisions of county decision-making authorities under this chapter.

(f)  Any decision of the land use commission and any decision of any county on a land use district boundary amendment or change in zoning involving important agricultural lands shall be approved by the body responsible for the decision by a two-thirds vote of the membership to which the body is entitled.

(g)  A farmer or landowner with qualifying lands may also petition the land use commission to remove the "important agricultural lands" designation from lands if a sufficient supply of water is no longer available to allow profitable farming of the land due to governmental actions, acts of God, or other causes beyond the farmer's or landowner's reasonable control.  If the "important agricultural lands" were designated by a declaratory order in combination with the reclassification of land in the agricultural district to the rural, urban, or conservation district pursuant to section 205-45, the commission shall not remove the designation unless the legislature provides prior authorization by adoption of a concurrent resolution in accordance with section 205-45. [L 2005, c 183, pt of §2; am L 2008, c 233, §20]



§205-51 - Important agricultural lands; county ordinances.

[§205-51]  Important agricultural lands; county ordinances.  (a)  Each county shall adopt ordinances that reduce infrastructure standards for important agricultural lands no later than the effective date of the legislative enactment of protection and incentive measures for important agricultural lands and agricultural viability, as provided in section 9 of Act 183, Session Laws of Hawaii 2005.

(b)  For counties without ordinances adopted pursuant to subsection (a), important agricultural lands designated pursuant to this part may be subdivided without county processing or standards; provided that:

(1)  None of the resulting lots shall be used solely for residential occupancy; and

(2)  The leasehold lots shall return to the original lot of record upon expiration or termination of the lease. [L 2005, c 183, pt of §2]

Note

Section 9 of Act 183, Session Laws of Hawaii 2005, is printed after section 205-41.



§205-52 - Periodic review and amendment of important agricultural lands maps.

§205-52  Periodic review and amendment of important agricultural lands maps.  The maps delineating important agricultural lands shall be reviewed in conjunction with the county general plan and community, development, or community development plan revision process, or at least once every ten years following the adoption of the maps by the land use commission; provided that the maps shall not be reviewed more than once every five years.  Any review and amendment of the maps of important agricultural lands shall be conducted in accordance with this part.  In these periodic reviews or petitions by the farmers or landowners for declaratory rulings, the "important agricultural lands" designation shall be removed from those important agricultural lands where the commission has issued a declaratory order that a sufficient supply of water is no longer available to allow profitable farming of these lands due to governmental actions, acts of God, or other causes beyond the farmer's or landowner's reasonable control; provided that, if the "important agricultural lands" were designated by a declaratory order in combination with the reclassification of land in the agricultural district to the rural, urban, or conservation district pursuant to section 205-45, the commission shall not remove the designation unless the legislature provides prior authorization by adoption of a concurrent resolution in accordance with section 205-45. [L 2005, c 183, pt of §2; am L 2008, c 233, §21]






CHAPTER 205A - COASTAL ZONE MANAGEMENT

§205A-1 - Definitions.

PART I.  COASTAL ZONE MANAGEMENT

Note

Former Part I, Long Range Goals, §§205A-1 to 3, repealed by L 1977, c 188, §2.

§205A-1  Definitions.  As used in this chapter, unless the context otherwise requires:

"Agency" means any agency, board, commission, department, or officer of a county government or the state government, including the authority as defined in part II;

"Artificial light" or "artificial lighting" means the light emanating from any fixed human-made device.

"Coastal zone management area" means all lands of the State and the area extending seaward from the shoreline to the limit of the State's police power and management authority, including the United States territorial sea;

"Coastal zone management program" means the comprehensive statement in words, maps, or other permanent media of communication, prepared, approved for submission, and amended by the State and approved by the United States government pursuant to Public Law No. 92-583, as amended, and the federal regulations adopted pursuant thereto, which describes objectives, policies, laws, standards, and procedures to guide and regulate public and private uses in the coastal zone management area, provided however the "coastal zone management program" is consistent with the intent, purpose, and provisions of this chapter;

"Directly illuminate" means to illuminate through the use of a glowing element, lamp, globe, or reflector of an artificial light source.

"Land" means the earth, water, and air above, below, or on the surface;

"Lead agency" means the office of planning;

"Ocean waters" means all waters seaward of the shoreline within the jurisdiction of the State.

"Person" means an individual, corporation, or partnership, and an organization or association, whether or not incorporated;

"Public advisory body" means the advisory body established in section 205A-3.5;

"Shoreline" means the upper reaches of the wash of the waves, other than storm and seismic waves, at high tide during the season of the year in which the highest wash of the waves occurs, usually evidenced by the edge of vegetation growth, or the upper limit of debris left by the wash of the waves. [L 1977, c 188, pt of §3; am L 1979, c 200, §1; am L 1983, c 124, §7; am L 1986, c 258, §2; am L 1987, c 336, §7; am L 1988, c 352, §4; am L 1989, c 356, §4; am L 1990, c 126, §7; am L 1993, c 91, §2; am L 1995, c 104, §4; am L 1996, c 299, §3; am L 2001, c 169, §2; am L 2005, c 224, §3]

Law Journals and Reviews

More than a Line in the Sand:  Defining the Shoreline in Hawai`i After Diamond v. State.  29 UH L. Rev. 521.

Case Notes

In the definition of "shoreline", the "upper reaches of the wash of the waves" is the highest reach of the highest wash of the waves in non-storm or tidal conditions, "usually evidenced by the edge of vegetation growth"; merely because artificially planted vegetation survives more than one year does not deem it "naturally rooted and growing" such that it can be used to determine the shoreline.  112 H. 161, 145 P.3d 704.



§205A-2 - Coastal zone management program; objectives and policies.

§205A-2  Coastal zone management program; objectives and policies.  (a)  The objectives and policies in this section shall apply to all parts of this chapter.

(b)  Objectives.

(1)  Recreational resources;

(A)  Provide coastal recreational opportunities accessible to the public.

(2)  Historic resources;

(A)  Protect, preserve, and, where desirable, restore those natural and manmade historic and prehistoric resources in the coastal zone management area that are significant in Hawaiian and American history and culture.

(3)  Scenic and open space resources;

(A)  Protect, preserve, and, where desirable, restore or improve the quality of coastal scenic and open space resources.

(4)  Coastal ecosystems;

(A)  Protect valuable coastal ecosystems, including reefs, from disruption and minimize adverse impacts on all coastal ecosystems.

(5)  Economic uses;

(A)  Provide public or private facilities and improvements important to the State's economy in suitable locations.

(6)  Coastal hazards;

(A)  Reduce hazard to life and property from tsunami, storm waves, stream flooding, erosion, subsidence, and pollution.

(7)  Managing development;

(A)  Improve the development review process, communication, and public participation in the management of coastal resources and hazards.

(8)  Public participation;

(A)  Stimulate public awareness, education, and participation in coastal management.

(9)  Beach protection;

(A)  Protect beaches for public use and recreation.

(10)  Marine resources;

(A)  Promote the protection, use, and development of marine and coastal resources to assure their sustainability.

(c)  Policies.

(1)  Recreational resources;

(A)  Improve coordination and funding of coastal recreational planning and management; and

(B)  Provide adequate, accessible, and diverse recreational opportunities in the coastal zone management area by:

(i)  Protecting coastal resources uniquely suited for recreational activities that cannot be provided in other areas;

(ii)  Requiring replacement of coastal resources having significant recreational value including, but not limited to, surfing sites, fishponds, and sand beaches, when such resources will be unavoidably damaged by development; or requiring reasonable monetary compensation to the State for recreation when replacement is not feasible or desirable;

(iii)  Providing and managing adequate public access, consistent with conservation of natural resources, to and along shorelines with recreational value;

(iv)  Providing an adequate supply of shoreline parks and other recreational facilities suitable for public recreation;

(v)  Ensuring public recreational uses of county, state, and federally owned or controlled shoreline lands and waters having recreational value consistent with public safety standards and conservation of natural resources;

(vi)  Adopting water quality standards and regulating point and nonpoint sources of pollution to protect, and where feasible, restore the recreational value of coastal waters;

(vii)  Developing new shoreline recreational opportunities, where appropriate, such as artificial lagoons, artificial beaches, and artificial reefs for surfing and fishing; and

(viii)  Encouraging reasonable dedication of shoreline areas with recreational value for public use as part of discretionary approvals or permits by the land use commission, board of land and natural resources, and county authorities; and crediting such dedication against the requirements of section 46-6.

(2)  Historic resources;

(A)  Identify and analyze significant archaeological resources;

(B)  Maximize information retention through preservation of remains and artifacts or salvage operations; and

(C)  Support state goals for protection, restoration, interpretation, and display of historic resources.

(3)  Scenic and open space resources;

(A)  Identify valued scenic resources in the coastal zone management area;

(B)  Ensure that new developments are compatible with their visual environment by designing and locating such developments to minimize the alteration of natural landforms and existing public views to and along the shoreline;

(C)  Preserve, maintain, and, where desirable, improve and restore shoreline open space and scenic resources; and

(D)  Encourage those developments that are not coastal dependent to locate in inland areas.

(4)  Coastal ecosystems;

(A)  Exercise an overall conservation ethic, and practice stewardship in the protection, use, and development of marine and coastal resources;

(B)  Improve the technical basis for natural resource management;

(C)  Preserve valuable coastal ecosystems, including reefs, of significant biological or economic importance;

(D)  Minimize disruption or degradation of coastal water ecosystems by effective regulation of stream diversions, channelization, and similar land and water uses, recognizing competing water needs; and

(E)  Promote water quantity and quality planning and management practices that reflect the tolerance of fresh water and marine ecosystems and maintain and enhance water quality through the development and implementation of point and nonpoint source water pollution control measures.

(5)  Economic uses;

(A)  Concentrate coastal dependent development in appropriate areas;

(B)  Ensure that coastal dependent development such as harbors and ports, and coastal related development such as visitor industry facilities and energy generating facilities, are located, designed, and constructed to minimize adverse social, visual, and environmental impacts in the coastal zone management area; and

(C)  Direct the location and expansion of coastal dependent developments to areas presently designated and used for such developments and permit reasonable long-term growth at such areas, and permit coastal dependent development outside of presently designated areas when:

(i)  Use of presently designated locations is not feasible;

(ii)  Adverse environmental effects are minimized; and

(iii)  The development is important to the State's economy.

(6)  Coastal hazards;

(A)  Develop and communicate adequate information about storm wave, tsunami, flood, erosion, subsidence, and point and nonpoint source pollution hazards;

(B)  Control development in areas subject to storm wave, tsunami, flood, erosion, hurricane, wind, subsidence, and point and nonpoint source pollution hazards;

(C)  Ensure that developments comply with requirements of the Federal Flood Insurance Program; and

(D)  Prevent coastal flooding from inland projects.

(7)  Managing development;

(A)  Use, implement, and enforce existing law effectively to the maximum extent possible in managing present and future coastal zone development;

(B)  Facilitate timely processing of applications for development permits and resolve overlapping or conflicting permit requirements; and

(C)  Communicate the potential short and long-term impacts of proposed significant coastal developments early in their life cycle and in terms understandable to the public to facilitate public participation in the planning and review process.

(8)  Public participation;

(A)  Promote public involvement in coastal zone management processes;

(B)  Disseminate information on coastal management issues by means of educational materials, published reports, staff contact, and public workshops for persons and organizations concerned with coastal issues, developments, and government activities; and

(C)  Organize workshops, policy dialogues, and site-specific mediations to respond to coastal issues and conflicts.

(9)  Beach protection;

(A)  Locate new structures inland from the shoreline setback to conserve open space, minimize interference with natural shoreline processes, and minimize loss of improvements due to erosion;

(B)  Prohibit construction of private erosion-protection structures seaward of the shoreline, except when they result in improved aesthetic and engineering solutions to erosion at the sites and do not interfere with existing recreational and waterline activities; and

(C)  Minimize the construction of public erosion-protection structures seaward of the shoreline.

(10)  Marine resources;

(A)  Ensure that the use and development of marine and coastal resources are ecologically and environmentally sound and economically beneficial;

(B)  Coordinate the management of marine and coastal resources and activities to improve effectiveness and efficiency;

(C)  Assert and articulate the interests of the State as a partner with federal agencies in the sound management of ocean resources within the United States exclusive economic zone;

(D)  Promote research, study, and understanding of ocean processes, marine life, and other ocean resources in order to acquire and inventory information necessary to understand how ocean development activities relate to and impact upon ocean and coastal resources; and

(E)  Encourage research and development of new, innovative technologies for exploring, using, or protecting marine and coastal resources. [L 1977, c 188, pt of §3; am L 1993, c 258, §1; am L 1994, c 3, §1; am L 1995, c 104, §5; am L 2001, c 169, §3]

Law Journals and Reviews

Beach Access:  A Public Right? 23 HBJ 65.

Public Beach Access:  A Right for All? Opening the Gate to Iroquois Point Beach. 30 UH L. Rev. 495.



§205A-3 - Lead agency.

§205A-3  Lead agency.  The lead agency shall:

(1)  Receive, disburse, use, expend, and account for all funds that are made available by the United States and the State for the coastal zone management program;

(2)  Provide support and assistance in the administration of the coastal zone management program;

(3)  Review federal programs, federal permits, federal licenses, and federal development proposals for consistency with the coastal zone management program;

(4)  Consult with the counties and the public in preparing guidelines to further specify and clarify the objectives and policies of this chapter to be submitted twenty days prior to the convening of any regular session of the legislature for review, modification, or enactment by the legislature;

(5)  Conduct a continuing review of the administration of the coastal zone management program and of the compliance of state and county agencies with the objectives and policies of this chapter;

(6)  Facilitate public participation in the coastal zone management program, including the maintenance of a public advisory body to identify coastal management problems and to provide policy advice and assistance to the lead agency;

(7)  Prepare and periodically update a plan for use of coastal zone management funds to resolve coastal problems and issues that are not adequately addressed by existing laws and rules;

(8)  Advocate agency compliance with chapter 205A;

(9)  Monitor the coastal zone management-related enforcement activities of the state and county agencies responsible for the administration of the objectives and policies of this chapter;

(10)  Prepare an annual report to the governor and the legislature which shall include recommendations for enactment of any legislation necessary to require any agency to comply with the objectives and policies of this chapter and any guidelines enacted by the legislature; and

(11)  Coordinate the implementation of the ocean resources management plan. [L 1977, c 188, pt of §3; am L 1979, c 200, §2; am L 1989, c 356, §5; am L 1993, c 258, §2; am L 1995, c 104, §6; am L 2001, c 169, §4]



§205A-3.5 - Public advisory body; establishment; composition.

§205A-3.5  Public advisory body; establishment; composition.  (a)  There is established within the lead agency a public advisory body that shall provide support to the lead agency as set forth in subsection (f).

(b)  The public advisory body shall be composed of not more than twelve members who shall be appointed by the director of the lead agency for staggered terms of not more than three years.  These members shall be selected with consideration given to the following criteria:

(1)  Statewide geographic distribution; and

(2)  Balanced representation from among the following interests:  business, environment, practitioners of native Hawaiian culture, terrestrial and marine commerce, recreation, research, and tourism.

The lead agency shall undertake widespread solicitation of applications from persons who are interested in serving on the public advisory body.

(c)  The public advisory body shall select its own chair from among its members.

(d)  The public advisory body may establish working groups as needed.  Working group members may include persons who are not members of the public advisory body.

(e)  Public advisory body and working group members shall serve without compensation.

(f)  The public advisory body shall support the lead agency by providing advice regarding marine and coastal zone management planning, coordination, and facilitation of functions of the coastal zone management program.  It shall:

(1)  Evaluate the state coastal zone management program, including activity of the network agencies, and make recommendations for improvements;

(2)  Advocate for the program to the public and the executive and legislative branches of government; and

(3)  Advocate, provide for, and act upon citizen input.

(g)  The public advisory body shall work toward the implementation of an integrated and comprehensive management system for marine and coastal zone resources, consistent with the objectives and policies established in this chapter. [L 1995, c 104, §3; am L 2001, c 169, §5]



§205A-4 - Implementation of objectives, policies, and guidelines.

§205A-4  Implementation of objectives, policies, and guidelines.  (a)  In implementing the objectives of the coastal zone management program, the agencies shall give full consideration to ecological, cultural, historic, esthetic, recreational, scenic, and open space values, and coastal hazards, as well as to needs for economic development.

(b)  The objectives and policies of this chapter and any guidelines enacted by the legislature shall be binding upon actions within the coastal zone management area by all agencies, within the scope of their authority. [L 1977, c 188, pt of §3; am L 1979, c 200, §3; am L 1989, c 356, §6]



§205A-5 - Compliance.

§205A-5  Compliance.  (a)  All agencies shall ensure that their rules comply with the objectives and policies of this chapter and any guidelines enacted by the legislature.

(b)  All agencies shall enforce the objectives and policies of this chapter and any rules adopted pursuant to this chapter. [L 1977, c 188, pt of §3; am L 1979, c 200, §4; am L 1989, c 356, §7; am L 1993, c 258, §3]



§205A-6 - Cause of action.

§205A-6  Cause of action.  (a)  Subject to chapters 661 and 662, any person or agency may commence a civil action alleging that any agency:

(1)  Is not in compliance with one or more of the objectives, policies, and guidelines provided or authorized by this chapter within the special management area and the waters from the shoreline to the seaward limit of the State's jurisdiction; or

(2)  Has failed to perform any act or duty required to be performed under this chapter; or

(3)  In exercising any duty required to be performed under this chapter, has not complied with the provisions of this chapter.

(b)  In any action brought under this section, the lead agency, if not a party, may intervene as a matter of right.

(c)  A court, in any action brought under this section, shall have jurisdiction to provide any relief as may be appropriate, including a temporary restraining order or preliminary injunction.

(d)  Any action brought under this section shall be commenced within sixty days of the act which is the basis of the action.

(e)  Nothing in this section shall restrict any right that any person may have to assert any other claim or bring any other action. [L 1977, c 188, pt of §3; am L 1979, c 200, §5]

Case Notes

Judicial intervention under this section should not precede resolution of issues by administrative agency.  69 H. 81, 734 P.2d 161.

Section allowed plaintiff to bring generic declaratory action under §632-1 without the need to proceed under this section.  75 H. 237, 858 P.2d 726.



§205A-21 - Findings and purposes.

PART II.  SPECIAL MANAGEMENT AREAS

Note

Part heading amended by L 1979, c 200, §6.

§205A-21  Findings and purposes.  The legislature finds that, special controls on developments within an area along the shoreline are necessary to avoid permanent losses of valuable resources and the foreclosure of management options, and to ensure that adequate access, by dedication or other means, to public owned or used beaches, recreation areas, and natural reserves is provided.  The legislature finds and declares that it is the state policy to preserve, protect, and where possible, to restore the natural resources of the coastal zone of Hawaii. [L 1975, c 176, pt of §1; am L 1977, c 188, §5]

Law Journals and Reviews

The Protection of Individual Rights Under Hawai`i's Constitution.  14 UH L. Rev. 311.



§205A-22 - Definitions.

§205A-22  Definitions.  As used in this part, unless the context otherwise requires:

"Applicant" means any individual, organization, partnership, or corporation, including any utility and any agency of government.

"Authority" means the county planning commission, except in counties where the county planning commission is advisory only, in which case "authority" means the county council or such body as the council may by ordinance designate.  The authority may, as appropriate, delegate the responsibility for administering this part.

"Department" means the planning department in the counties of Kauai, Maui, and Hawaii, and the department of land utilization in the city and county of Honolulu, or other appropriate agency as designated by the county councils.

"Development" means any of the uses, activities, or operations on land or in or under water within a special management area that are included below:

(1)  Placement or erection of any solid material or any gaseous, liquid, solid, or thermal waste;

(2)  Grading, removing, dredging, mining, or extraction of any materials;

(3)  Change in the density or intensity of use of land, including but not limited to the division or subdivision of land;

(4)  Change in the intensity of use of water, ecology related thereto, or of access thereto; and

(5)  Construction, reconstruction, demolition, or alteration of the size of any structure.

"Development" does not include the following:

(1)  Construction of a single-family residence that is not part of a larger development;

(2)  Repair or maintenance of roads and highways within existing rights-of-way;

(3)  Routine maintenance dredging of existing streams, channels, and drainage ways;

(4)  Repair and maintenance of underground utility lines, including but not limited to water, sewer, power, and telephone and minor appurtenant structures such as pad mounted transformers and sewer pump stations;

(5)  Zoning variances, except for height, density, parking, and shoreline setback;

(6)  Repair, maintenance, or interior alterations to existing structures;

(7)  Demolition or removal of structures, except those structures located on any historic site as designated in national or state registers;

(8)  Use of any land for the purpose of cultivating, planting, growing, and harvesting plants, crops, trees, and other agricultural, horticultural, or forestry products or animal husbandry, or aquaculture or mariculture of plants or animals, or other agricultural purposes;

(9)  Transfer of title to land;

(10)  Creation or termination of easements, covenants, or other rights in structures or land;

(11)  Subdivision of land into lots greater than twenty acres in size;

(12)  Subdivision of a parcel of land into four or fewer parcels when no associated construction activities are proposed; provided that any land which is so subdivided shall not thereafter qualify for this exception with respect to any subsequent subdivision of any of the resulting parcels;

(13)  Installation of underground utility lines and appurtenant aboveground fixtures less than four feet in height along existing corridors;

(14)  Structural and nonstructural improvements to existing single-family residences, where otherwise permissible;

(15)  Nonstructural improvements to existing commercial structures; and

(16)  Construction, installation, maintenance, repair, and replacement of civil defense warning or signal devices and sirens;

provided that whenever the authority finds that any excluded use, activity, or operation may have a cumulative impact, or a significant environmental or ecological effect on a special management area, that use, activity, or operation shall be defined as "development" for the purpose of this part.

"Special management area" means the land extending inland from the shoreline as delineated on the maps filed with the authority as of June 8, 1977, or as amended pursuant to section 205A-23.

"Special management area emergency permit" means an action by the authority authorizing development in cases of emergency requiring immediate action to prevent substantial physical harm to persons or property or to allow the reconstruction of structures damaged by natural hazards to their original form; provided that such structures were previously found to be in compliance with requirements of the Federal Flood Insurance Program.

"Special management area minor permit" means an action by the authority authorizing development the valuation of which is not in excess of $125,000 and which has no substantial adverse environmental or ecological effect, taking into account potential cumulative effects.

"Special management area use permit" means an action by the authority authorizing development the valuation of which exceeds $125,000 or which may have a substantial adverse environmental or ecological effect, taking into account potential cumulative effects.

"Structure" includes but is not limited to any building, road, pipe, flume, conduit, siphon, aqueduct, telephone line, and electrical power transmission and distribution line.

"Valuation" shall be determined by the authority and means the estimated cost to replace the structure in kind based on current replacement costs, or in the cases of other development as defined above, the fair market value of the development. [L 1975, c 176, pt of §1; am L 1977, c 188, §6; am L 1979, c 200, §7; am L 1982, c 126, §1; am L 1983, c 124, §8; am L 1984, c 113, §1; am L 1991, c 129, §1; am L 1993, c 258, §4; am L 2001, c 169, §6; am L 2004, c 76, §2]

Attorney General Opinions

"Special management area" must be shoreline or coastal water related land.  Att. Gen. Op. 75-18.

Case Notes

Where no express procedure provided in Maui charter or Maui special management area rules for appeal of Maui planning director's decision on a minor permit application to the Maui planning commission, and commission delegated authority to render final decision on minor permit applications to director pursuant to this section, director's decision not to process developer's application was a final decision equivalent to a denial of the application and was thus appealable under §91-14(a).  88 H. 108, 962 P.2d 367.

Where defendant's tour boat operation changed the intensity of use of water in the Hanalei special management area, defendant's tour boat operation constituted a "development", within the meaning of this section, that was not exempt from the coastal zone management act or special management area rules.  89 H. 400, 974 P.2d 40.

Special management area minor permit issued by county to public utility invalid and public utility required to obtain special management area use permit for its cellular telephone tower where county board of appeals finding that valuation of tower development did not exceed $125,000 was clearly erroneous.  90 H. 384, 978 P.2d 822.

Where land lease did not constitute a "development" under this chapter, trial court erred in ruling that valuation of cellular telephone tower development must include value of the land lease; instead, valuation consisted of the "current replacement cost" of the structures built.  90 H. 384, 978 P.2d 822.

Where developer's proposed subdivision fell within the definition of "development" found in this section, trial court correctly determined that a special management area use permit was required.  109 H. 384, 126 P.3d 1071.

"Development" includes that which is planned.  4 H. App. 304, 666 P.2d 177.



§205A-23 - County special management area boundaries.

§205A-23  County special management area boundaries.  (a)  The special management area in each county shall be as shown on such maps filed with the authority as of June 8, 1977.

(b)  On or before December 31, 1979, the authority shall review and pursuant to chapter 91, amend as necessary its special management area boundaries, to further the objectives and policies of this chapter, provided that any contraction of the special management area boundaries as provided for in subsection (a), shall be subject to lead agency review and determination as to compliance with the objectives and policies of this chapter and any guidelines enacted by the legislature.  Copies of the existing and amended maps shall be filed with the authority and the lead agency.

(c)  Nothing in this chapter shall preclude the authority from amending its special management area boundary at any point in time; provided that the procedures and requirements outlined in subsection (b) shall be complied with and provided further that any future special management area boundary adjustments shall be restricted to the coastal zone management area. [L 1975, c 176, pt of §1; am L 1977, c 188, §7; am L 1979, c 200, §8]

Attorney General Opinions

Counties must reasonably determine whether lands, located in excess of one hundred yards from water to be protected, are lands the uses of which will have significant impact on the water.  Att. Gen. Op. 75‑18.



§205A-24 , 25 - REPEALED.

§§205A-24, 25  REPEALED.  L 1977, c 188, §§8, 9.



§205A-26 - Special management area guidelines.

§205A-26  Special management area guidelines.  In implementing this part, the authority shall adopt the following guidelines for the review of developments proposed in the special management area:

(1)  All development in the special management area shall be subject to reasonable terms and conditions set by the authority in order to ensure:

(A)  Adequate access, by dedication or other means, to publicly owned or used beaches, recreation areas, and natural reserves is provided to the extent consistent with sound conservation principles;

(B)  Adequate and properly located public recreation areas and wildlife preserves are reserved;

(C)  Provisions are made for solid and liquid waste treatment, disposition, and management which will minimize adverse effects upon special management area resources; and

(D)  Alterations to existing land forms and vegetation, except crops, and construction of structures shall cause minimum adverse effect to water resources and scenic and recreational amenities and minimum danger of floods, wind damage, storm surge, landslides, erosion, siltation, or failure in the event of earthquake.

(2)  No development shall be approved unless the authority has first found:

(A)  That the development will not have any substantial adverse environmental or ecological effect, except as such adverse effect is minimized to the extent practicable and clearly outweighed by public health, safety, or compelling public interests.  Such adverse effects shall include, but not be limited to, the potential cumulative impact of individual developments, each one of which taken in itself might not have a substantial adverse effect, and the elimination of planning options;

(B)  That the development is consistent with the objectives, policies, and special management area guidelines of this chapter and any guidelines enacted by the legislature; and

(C)  That the development is consistent with the county general plan and zoning.  Such a finding of consistency does not preclude concurrent processing where a general plan or zoning amendment may also be required.

(3)  The authority shall seek to minimize, where reasonable:

(A)  Dredging, filling or otherwise altering any bay, estuary, salt marsh, river mouth, slough or lagoon;

(B)  Any development which would reduce the size of any beach or other area usable for public recreation;

(C)  Any development which would reduce or impose restrictions upon public access to tidal and submerged lands, beaches, portions of rivers and streams within the special management areas and the mean high tide line where there is no beach;

(D)  Any development which would substantially interfere with or detract from the line of sight toward the sea from the state highway nearest the coast; and

(E)  Any development which would adversely affect water quality, existing areas of open water free of visible structures, existing and potential fisheries and fishing grounds, wildlife habitats, or potential or existing agricultural uses of land. [L 1975, c 176, pt of §1; am L 1977, c 188, §10; am L 1979, c 200, §9; am L 1984, c 113, §2; am L 1994, c 3, §2]

Case Notes

Grant of permit overturned because findings required by paragraph (2) not made.  65 H. 506, 654 P.2d 874; 68 H. 135, 705 P.2d 1042.

Where Kihei-Makena community plan was part of Maui general plan and county planning director determined that developer’s proposed action was inconsistent with community plan, special management area permit application properly denied by director pursuant to paragraph (2)(C).  88 H. 108, 962 P.2d 367.

Not violated where requisite findings were contained in committee report recommending approval of development.  6 H. App. 540, 735 P.2d 950.

Absent a finding that impact on public facilities would result in a substantial adverse environmental or ecological effect, or render the development inconsistent with objectives, policies, and guidelines of Coastal Zone Management Act, planning commission’s finding that the development would have significant adverse effects and impact on existing highway system in area of the development did not provide a sufficient basis for denying permit petition.  9 H. App. 377, 842 P.2d 648.

Even if the development was shown to have a substantial adverse effect in accordance with the statute, planning commission was required under paragraph (2)(A) to determine whether that effect could be practicably minimized and, when minimized, whether the effect was clearly outweighed by public health, safety, or compelling public interests.  9 H. App. 377, 842 P.2d 648.

Paragraph (3)(D) mandated planning commission to protect and preserve more than just the view of the shoreline; the statute, by its very language, is intended to protect the view toward the sea even though the "shoreline" cannot be seen either because of intervening development or natural growth.  9 H. App. 377, 842 P.2d 648.



§205A-27 - Designation of special management area authority.

§205A-27  Designation of special management area authority.  The authority is designated the special management area authority and is authorized to carry out the objectives, policies and procedures of this part. [L 1975, c 176, pt of §1; am L 1979, c 200, §10]

Case Notes

As the Kauai planning commission was statutorily mandated to give effect to the policies and objectives of the coastal zone management act, the planning commission had authority to reconsider and the implied authority to modify a validly issued special management area use permit.  104 H. 173, 86 P.3d 982.



§205A-28 - Permit required for development.

§205A-28  Permit required for development.  No development shall be allowed in any county within the special management area without obtaining a permit in accordance with this part. [L 1975, c 176, pt of §1; am L 1979, c 200, §11]

Law Journals and Reviews

Timesharing in the 1990s.  I HBJ No. 13, at pg. 89.

Case Notes

Where developer's proposed subdivision fell within the definition of "development" found in §205A-22, trial court correctly determined that a special management area use permit was required.  109 H. 384, 126 P.3d 1071.



§205A-29 - Special management area use permit procedure.

§205A-29  Special management area use permit procedure.  (a)  The authority in each county, upon consultation with the central coordinating agency, shall adopt rules under chapter 91 setting the special management area use permit application procedures, conditions under which hearings must be held, and the time periods within which the hearing and action for special management area use permits shall occur.  The authority shall provide for adequate notice to individuals whose property rights may be adversely affected and to persons who have requested in writing to be notified of special management area use permit hearings or applications.  The authority shall also provide public notice statewide at least twenty days in advance of the hearing.  The authority may require a reasonable filing fee which shall be used for the purposes set forth herein.

Any rule adopted by the authority shall be consistent with the objectives, policies, and special management area guidelines provided in this chapter.  Action on the special management permit shall be final unless otherwise mandated by court order.

(b)  No agency authorized to issue permits pertaining to any development within the special management area shall authorize any development unless approval is first received in accordance with the procedures adopted pursuant to this part.  For the purposes of this subsection, county general plan, state land use district boundary amendments, and zoning changes are not permits. [L 1975, c 176, pt of §1; am L 1977, c 188, §11; am L 1979, c 200, §12; am L 1989, c 356, §8; am L 1998, c 2, §62]

Law Journals and Reviews

Sandy Beach Defense Fund v. City and County of Honolulu:  The Sufficiency of Legislative Hearings in an Administrative Setting.  12 UH L. Rev. 499.

Case Notes

Section does not require that notice of a meeting rescheduled for later date to be provided within time limit on original notice.  64 H. 431, 643 P.2d 55.

City council not subject to chapter 91 contested case procedures when acting upon shoreline management act use permits.  70 H. 361, 773 P.2d 250.

As the Kauai planning commission was statutorily mandated to give effect to the policies and objectives of the coastal zone management act, the planning commission had authority to reconsider and the implied authority to modify a validly issued special management area use permit.  104 H. 173, 86 P.3d 982.



§205A-30 - Emergency and minor permits.

§205A-30  Emergency and minor permits.  Each county authority shall provide specific procedures consistent with this part for the issuance of special management area emergency permits or special management area minor permits, pursuant to the procedural requirements within this part, and judicial review from the grant and denial thereof.  The lead agency shall file notice of special management area minor permits in the next available issue of the periodic bulletin of the office of environmental quality control. [L 1975, c 176, pt of §1; am L 1979, c 200, §13; am L 2001, c 169, §7]



§205A-30.5 - Prohibitions.

[§205A-30.5]  Prohibitions.  (a)  No special management area use permit or special management area minor permit shall be granted for structures that allow artificial light from floodlights, uplights, or spotlights used for decorative or aesthetic purposes when the light:

(1)  Directly illuminates the shoreline and ocean waters; or

(2)  Is directed to travel across property boundaries toward the shoreline and ocean waters.

(b)  Subsection (a) shall not apply to special management area use permits for structures with:

(1)  An outdoor lighting fixture that is located on the grounds of a hotel/hotel-condo as defined in section 486K-1; provided that:

(A)  The outdoor lighting fixture is located underwater or is directed downward and illuminates a limited area of no more than thirty feet into the shoreline and ocean waters; or

(B)  The outdoor lighting fixture is the only practicable means of ensuring the safety and security of guests, visitors, and employees; and

(2)  Artificial lighting provided by a government agency or its authorized users for government operations, security, public safety, or navigational needs; provided that a government agency or its authorized users shall make reasonable efforts to properly position or shield lights to minimize adverse impacts.

(c)  The authority shall adopt rules under chapter 91 setting forth procedures for implementing this section. [L 2005, c 224, pt of §2]

Note

Starlight reserve; lighting law proposals; advisory committee (repealed on June 30, 2011). L 2009, c 161.



§205A-31 - REPEALED.

§205A-31  REPEALED.  L 1979, c 200, §14.



§205A-32 - Penalties.

§205A-32  Penalties.  (a)  Any person who violates any provision of part II or part III shall be liable as follows:

(1)  For a civil fine not to exceed $100,000; or

(2)  For the cost of returning the affected environment or ecology within the coastal management area to the condition existing before the violation.

(b)  In addition to any other penalties, any person who is violating any provision of part II or part III shall be liable for a civil fine not to exceed $10,000 a day for each day in which such violation persists.

(c)  Any civil fine or other penalty provided under this section may be imposed by the circuit court or may be imposed by the department after an opportunity for a hearing under chapter 91.  Imposition of a civil fine shall not be a prerequisite to any civil fine or other injunctive relief ordered by the circuit court. [L 1975, c 176, pt of §1; am L 1989, c 356, §9; am L 2001, c 169, §8]



§205A-33 - Injunctions.

§205A-33  Injunctions.  Any person or agency violating any provision of this chapter may be enjoined by the circuit court of the State by mandatory or restraining order necessary or proper to effectuate the purposes of this chapter in a suit brought by the authority or the lead agency. [L 1979, c 200, §15; am L 1983, c 76, §1]

Case Notes

The coastal zone management act expressly grants injunctive power to the circuit court pursuant to the plain language of this section; the Kauai planning commission improperly attempted to mandate injunctive relief by ordering property owner to conduct a sand replenishment program; commission properly provided property owner a reasonable opportunity to rectify the problem caused by owner's noncompliance with use permit by ordering owner to alter and repair seawall.  104 H. 173, 86 P.3d 982.



§205A-41 - Definitions.

PART III.  SHORELINE SETBACKS

§205A-41  Definitions.  As used in this part, unless the context otherwise requires:

"Board approval" means approval by the board of land and natural resources pursuant to chapter 183C.

"Shoreline area" shall include all of the land area between the shoreline and the shoreline setback line and may include the area between mean sea level and the shoreline; provided that if the highest annual wash of the waves is fixed or significantly affected by a structure that has not received all permits and approvals required by law or if any part of any structure in violation of this part extends seaward of the shoreline, then the term "shoreline area" shall include the entire structure.

"Shoreline setback line" means that line established in this part or by the county running inland from the shoreline at a horizontal plane.

"Structure" includes, but is not limited to, any portion of any building, pavement, road, pipe, flume, utility line, fence, groin, wall, or revetment. [L 1986, c 258, pt of §1; am L 1989, c 356, §§2, 10; am L 1993, c 258, §5; am L 1995, c 11, §12 and c 69, §12]



§205A-42 - Determination of the shoreline.

§205A-42  Determination of the shoreline.  (a)  The board of land and natural resources shall adopt rules pursuant to chapter 91 prescribing procedures for determining a shoreline and appeals of shoreline determinations that are consistent with subsection (b); provided that no determination of a shoreline shall be valid for a period longer than twelve months, except where the shoreline is fixed by artificial structures that have been approved by appropriate government agencies and for which engineering drawings exist to locate the interface between the shoreline and the structure.

(b)  The chairperson of the board of land and natural resources shall cause a public notice to be published in the periodic bulletin published by the office of environmental quality control.  All comments to the application for shoreline certification shall be submitted in writing to the state land surveyor no later than fifteen calendar days from the date of the public notice of the application.  Notice of application for certification shall be identified by tax map key number, and where applicable, street address and nearest town. [L 1986, c 258, pt of §1; gen ch 1993; am L 1995, c 102, §1]



§205A-43 - Establishment of shoreline setbacks and duties and powers of the department.

§205A-43  Establishment of shoreline setbacks and duties and powers of the department.  (a)  Setbacks along shorelines are established of not less than twenty feet and not more than forty feet inland from the shoreline.  The department shall adopt rules pursuant to chapter 91, and shall enforce the shoreline setbacks and rules pertaining thereto.

(b)  The powers and duties of the department shall include, but not be limited to:

(1)  The department shall adopt rules under chapter 91 prescribing procedures for determining the shoreline setback line; and

(2)  The department shall review the plans of all applicants who propose any structure, activity, or facility that would be prohibited without a variance pursuant to this part.  The department may require that the plans be supplemented by accurately mapped data and photographs showing natural conditions and topography relating to all existing and proposed structures and activities. [L 1986, c 258, pt of §1; am L 1989, c 356, §11]



§205A-43.5 - Powers and duties of the authority.

[§205A-43.5]  Powers and duties of the authority.  (a)  Prior to action on a variance application, the authority shall hold a public hearing under chapter 91.  By adoption of rules under chapter 91, the authority may delegate responsibility to the department.  Public and private notice, including reasonable notice to abutting property owners and persons who have requested this notice, shall be provided, but a public hearing may be waived prior to action on a variance application for:

(1)  Stabilization of shoreline erosion by the moving of sand entirely on public lands;

(2)  Protection of a legal structure costing more than $20,000; provided the structure is at risk of immediate damage from shoreline erosion;

(3)  Other structures or activities; provided that no person or agency has requested a public hearing within twenty- five calendar days after public notice of the application; or

(4)  Maintenance, repair, reconstruction, and minor additions or alterations of legal boating, maritime, or watersports recreational facilities, which result in little or no interference with natural shoreline processes.

(b)  The authority shall either act on variance applications or, by adoption of rules under chapter 91, delegate the responsibility to the department. [L 1989, c 356, pt of §1]



§205A-43.6 - Enforcement of shoreline setbacks.

§205A-43.6  Enforcement of shoreline setbacks.  (a)  The department or an agency designated by department rules shall enforce this part and rules adopted pursuant to this part.  Any structure or activity prohibited by section 205A-44, that has not received a variance pursuant to this part or complied with conditions on a variance, shall be removed or corrected.  No other state or county permit or approval shall be construed as a variance pursuant to this part.

(b)  Where the shoreline is affected by an artificial structure that has not been authorized with government agency permits required by law, if any part of the structure is on private property, then for purposes of enforcement of this part, the structure shall be construed to be entirely within the shoreline area.

(c)  The authority of the board of land and natural resources to determine the shoreline and enforce rules established under chapter 183C shall not be diminished by an artificial structure in violation of this part. [L 1989, c 356, pt of §1; gen ch 1993; am L 1995, c 11, §13 and c 69, §13]

Case Notes

Because the agency or department is given exclusive power to enforce setbacks, plaintiffs, a company that owned a lot in a luxury subdivision and the managers of the company, were not the appropriate party to bring an action against defendants for an alleged violation of a setback.  338 F. Supp. 2d 1106.



§205A-44 - Prohibitions.

§205A-44  Prohibitions.  (a)  The mining or taking of sand, dead coral or coral rubble, rocks, soil, or other beach or marine deposits from the shoreline area is prohibited with the following exceptions:

(1)  The taking from the shoreline area of the materials, not in excess of one gallon per person per day, for reasonable, personal, noncommercial use, provided that stricter provisions may be established by the counties;

(2)  Where the mining or taking is authorized by a variance pursuant to this part;

(3)  The clearing of the materials from existing drainage pipes and canals and from the mouths of streams including clearing for the purposes under section 46-11.5; provided that the sand removed shall be placed on adjacent areas unless such placement would result in significant turbidity; or

(4)  The cleaning of the shoreline area for state or county maintenance purposes, including the clearing for purposes under section 46-12; provided that the sand removed shall be placed on adjacent areas unless the placement would result in significant turbidity.

(b)  Except as provided in this section, structures are prohibited in the shoreline area without a variance pursuant to this part.  Structures in the shoreline area shall not need a variance if:

(1)  They were completed prior to June 22, 1970;

(2)  They received either a building permit, board approval, or shoreline setback variance prior to June 16, 1989;

(3)  They are outside the shoreline area when they receive either a building permit or board approval;

(4)  They are necessary for or ancillary to continuation of existing agriculture or aquaculture in the shoreline area on June 16, 1989;

(5)  They are minor structures permitted under rules adopted by the department which do not affect beach processes or artificially fix the shoreline and do not interfere with public access or public views to and along the shoreline; or

(6)  Work being done consists of maintenance, repair, reconstruction, and minor additions or alterations of legal boating, maritime, or watersports recreational facilities, which are publicly owned, and which result in little or no interference with natural shoreline processes;

provided that permitted structures may be repaired, but shall not be enlarged within the shoreline area without a variance. [L 1986, c 258, pt of §1; am L 1988, c 375, §1; am L 1989, c 356, §12]

Revision Note

"June 16, 1989" substituted for "the effective date of this Act" and "the effective date of this section".

Cross References

Mining or taking of sand, etc., see §171-58.5.



§205A-45 - Shoreline setback lines established by county.

§205A-45  Shoreline setback lines established by county.  (a)  The several counties through rules adopted pursuant to chapter 91 or ordinance may require that shoreline setback lines be established at distances greater than that established in this part.

(b)  The several counties through rules adopted pursuant to chapter 91 or ordinance may expand the shoreline area to include the area between mean sea level and the shoreline. [L 1986, c 258, pt of §1; am L 1989, c 356, §13]



§205A-46 - Variances.

§205A-46  Variances.  (a)  A variance may be granted for a structure or activity otherwise prohibited in this part if the authority finds in writing, based on the record presented, that the proposed structure or activity is necessary for or ancillary to:

(1)  Cultivation of crops;

(2)  Aquaculture;

(3)  Landscaping; provided that the authority finds that the proposed structure or activity will not adversely affect beach processes and will not artificially fix the shoreline;

(4)  Drainage;

(5)  Boating, maritime, or watersports recreational facilities;

(6)  Facilities or improvements by public agencies or public utilities regulated under chapter 269;

(7)  Private facilities or improvements that are clearly in the public interest;

(8)  Private facilities or improvements which will neither adversely affect beach processes nor artificially fix the shoreline; provided that the authority also finds that hardship will result to the applicant if the facilities or improvements are not allowed within the shoreline area;

(9)  Private facilities or improvements that may artificially fix the shoreline; provided that the authority also finds that shoreline erosion is likely to cause hardship to the applicant if the facilities or improvements are not allowed within the shoreline area, and the authority imposes conditions to prohibit any structure seaward of the existing shoreline unless it is clearly in the public interest; or

(10)  Moving of sand from one location seaward of the shoreline to another location seaward of the shoreline; provided that the authority also finds that moving of sand will not adversely affect beach processes, will not diminish the size of a public beach, and will be necessary to stabilize an eroding shoreline.

(b)  Hardship shall be defined in rules adopted by the authority under chapter 91.  Hardship shall not be determined as a result of county zoning changes, planned development permits, cluster permits, or subdivision approvals after June 16, 1989, or as a result of any other permit or approval listed in rules adopted by the authority.

(c)  No variance shall be granted unless appropriate conditions are imposed:

(1)  To maintain safe lateral access to and along the shoreline or adequately compensate for its loss;

(2)  To minimize risk of adverse impacts on beach processes;

(3)  To minimize risk of structures failing and becoming loose rocks or rubble on public property; and

(4)  To minimize adverse impacts on public views to, from, and along the shoreline. [L 1986, c 258, pt of §1; am L 1989, c 356, §14; am L 1993, c 258, §6]

Revision Note

"June 16, 1989" substituted for "the effective date of this Act".



§205A-47 - REPEALED.

§205A-47  REPEALED.  L 1989, c 356, §16.



§205A-48 - Conflict of other laws.

§205A-48  Conflict of other laws.  In case of a conflict between the requirements of any other state law or county ordinance regarding shoreline setback lines, the more restrictive requirements shall apply in furthering the purposes of this part.  Nothing contained in this part shall be construed to diminish the jurisdiction of the state department of transportation over wharves, airports, docks, piers, or other commercial harbors, and any other maritime facilities constructed by the State; provided that such plans are submitted for the review and information of the officer of the respective agency charged with the administration of the county zoning laws, and found not to conflict with any county ordinances, zoning laws, and building codes. [L 1986, c 258, pt of §1; am L 1991, c 272, §6]



§205A-49 - Adoption of rules.

§205A-49  Adoption of rules.  Each agency charged with carrying out this part shall adopt rules necessary to implement or comply with this part by July 1, 1990.  All rules shall be adopted under chapter 91. [L 1986, c 258, pt of §1; am L 1989, c 356, §15]



§205A-61 - Definitions.

[PART IV.]  MARINE AND COASTAL AFFAIRS

[§205A-61]  Definitions.  As used in this part:

"Exclusive economic zone" or "EEZ" means that area set forth in the Presidential Proclamation 5030 issued on March 10, 1983, whereby the United States proclaimed jurisdiction from the seaward boundary of the State out to two hundred nautical miles from the baseline from which the breadth of the territorial sea is measured.

"Marine" means ocean and ocean-related resources.

"Plan" means the Hawaii ocean resources management plan, created and approved by the Hawaii ocean and marine resources council, as amended by the lead agency. [L 1995, c 104, pt of §2]



§205A-62 - Duties and responsibilities of the lead agency.

[§205A-62]  Duties and responsibilities of the lead agency.  The lead agency shall have the following duties and responsibilities:

(1)  Coordinate overall implementation of the plan, giving special consideration to the plan's priority recommendations;

(2)  Review and periodically update the plan;

(3)  Coordinate the development of state agency work plans to implement the ocean resources management plan.  The work plans shall be revised on a biennial basis and coordinated with the budget process.  State agencies with responsibilities relating to marine and coastal zone management include but are not limited to:

(A)  The department of agriculture;

(B)  The department of business, economic development, and tourism;

(C)  The department of defense;

(D)  The department of education;

(E)  The department of health;

(F)  The department of land and natural resources;

(G)  The department of public safety;

(H)  The department of transportation; and

(I)  The University of Hawaii;

(4)  Ensure that state agency work plans are closely coordinated with the work plans of relevant federal and county agencies;

(5)  Analyze, resolve conflicts between, and prioritize, in cooperation with relevant agencies and as part of the work plan development process, the sector-specific recommendations included in the plan;

(6)  Coordinate exclusive economic zone and other marine- related issues with state and county agencies;

(7)  Provide technical assistance to the agencies on policy and issue-related matters regarding marine and coastal resources management;

(8)  Coordinate marine and coastal education activities; and

(9)  Adopt rules pursuant to chapter 91 to carry out the purposes of this part. [L 1995, c 104, pt of §2]



§205A-63 - Agency duties to coordinate related programs.

[§205A-63]  Agency duties to coordinate related programs.  All agencies managing marine and coastal resources, shall:

(1)  Actively work toward the goals, objectives, and policies established by this chapter; and

(2)  Coordinate the development of the state or county agency's programs with the plan. [L 1995, c 104, pt of §2]



§205A-64 - Public participation.

§205A-64  Public participation.  The lead agency and the public advisory body shall involve citizens and interested groups and organizations in the updating and implementation of the plan. [L 1995, c 104, pt of §2; am L 2002, c 16, §7]

Cross References

Public advisory body, see §205A-3.5.



§205A-71 - Artificial light on shoreline and ocean waters.

[PART V.  OTHER PROVISIONS]

[§205A-71]  Artificial light on shoreline and ocean waters.  (a)  Artificial light from floodlights, uplights, or spotlights used for decorative or aesthetic purposes is prohibited when the light:

(1)  Directly illuminates the shoreline and ocean waters; or

(2)  Is directed to travel across property boundaries toward the shoreline and ocean waters.

(b)  Subsection (a) shall not apply to:

(1)  An outdoor lighting fixture that is located on the grounds of a hotel/hotel-condo as defined in section 486K-1; provided that:

(A)  The outdoor lighting fixture is located underwater or is directed downward and illuminates a limited area of no more than thirty feet into the shoreline and ocean waters; or

(B)  The outdoor lighting fixture is the only practicable means of ensuring the safety and security of guests, visitors, and employees; and

(2)  Artificial lighting provided by a government agency or its authorized users for government operations, security, public safety, or navigational needs; provided that a government agency or its authorized users shall make reasonable efforts to properly position or shield lights to minimize adverse impacts.

(c)  The authority shall adopt rules under chapter 91 setting forth procedures for implementing this section. [L 2005, c 224, pt of §2]

Note

Starlight reserve; lighting law proposals; advisory committee (repealed on June 30, 2011). L 2009, c 161.






CHAPTER 206 - OAHU LAND DEVELOPMENT

§206-1 - Definitions.

§206-1  Definitions.  Unless a different meaning clearly appears from the context, as used in this chapter:

"Board" means the board of land and natural resources as provided in chapter 26.

"Bonds" means any bonds, notes, interim certificates, debentures, or other obligations.

"Development area" means an area so designated pursuant to section 206-5.

"Development project" means a specific unit for development within a designated area for which a program of acquisition and development is established.

"Federal government" shall have the same meaning as set forth in section 201H-1.

"Government" shall have the respective meaning set forth in section 201H-1.

"Governor" means the governor of the State of Hawaii.

"Lands" means either undeveloped lands or land together with improvements and appurtenances and includes real property as defined in section 201H-1.  All lands owned by the State, any political subdivision, or the federal government are "government lands".  All other lands are "private lands".

"Lieutenant governor" means the lieutenant governor of the State of Hawaii.

"Obligee" means any bondholder, agents or trustees for any bondholders, or lessor demising to the board property used in conjunction with a development project, or any assignee of the lessor's interest or any part thereof, and the federal government when it is a party to any contract with the board.

"Political subdivision" means a county.

"Residence lot" means a lot not exceeding one-half acre in size, obtained by subdivision of lands acquired pursuant to this chapter and used for one or two family residential use only, except as may otherwise be provided herein.

"Residential use" or "residential purpose" means the devotion of a residence lot to use for one or two family dwelling purposes only.

"State" means the State of Hawaii. [L 1961, c 6, §2; Supp, §98J-2; HRS §206-1; am L 1997, c 350, §9; am L 1998, c 11, §15; am L 2007, c 249, §16]



§206-2 - Administration of chapter.

§206-2  Administration of chapter.  The board of land and natural resources is charged with the administration of this chapter. [L 1961, c 6, §3; Supp, §98J-3; HRS §206-2]



§206-3 - Interested members, officers or employees.

§206-3  Interested members, officers or employees.  No member of the board of land and natural resources or officer or employee administering this chapter shall acquire any interest, direct or indirect, in any development project or in any property included or planned to be included in any development project other than by gift, devise, or inheritance; nor shall the member, officer, or employee have or acquire any interest, direct or indirect, in the financing of any development project or in any contract or proposed contract for materials or services to be furnished or used in connection with or relating to any development project.  If any member, officer, or employee has or acquires an interest, by gift, devise, or inheritance, direct or indirect, in any development project or in any property included or planned to be included in any development project, the member, officer, or employee shall immediately disclose the same in writing to the board and the disclosure shall be entered upon the minutes of the board; and the member, officer, or employee shall dispose of the interest within six months of the acquisition or initiation of the project, whichever shall last occur.  The member, officer, or employee shall not participate in any action by the board relating to the property, project, or contract in which the member, officer, or employee has or acquires any interest.  Violation of this section shall constitute, in case of the member or officer, misconduct in office or, in case of an employee, cause for dismissal. [L 1961, c 6, §4; Supp, §98J-4; HRS §206-3; gen ch 1985]



§206-4 - General powers.

§206-4  General powers.  The board of land and natural resources shall have all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this chapter, including, without limitation, the following powers in addition to others herein granted:

(1)  To make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the board;

(2)  To make, amend, or repeal any rule or regulation, having the force and effect of law, in accordance with chapter 91;

(3)  To prepare, carry out, and operate development projects in any development area; and to provide for the construction, reconstruction, improvement, alteration, or repair of any development project or any part thereof;

(4)  To provide for the regulation of development projects financed by private funds and instituted under the terms of this chapter;

(5)  To sell, to lease, or to lease with option to purchase lands; and

(6)  In addition to all of the other powers conferred upon it, to do all things necessary and convenient to carry out the powers expressly given by this chapter. [L 1961, c 6, §5; am L 1965, c 96, §81; Supp, §98J-5; HRS §206-4]



§206-5 - Declaration of development areas.

§206-5  Declaration of development areas.  Whenever the board of land and natural resources, after due notice and public hearing, the time and place of which have been duly given by public notice in the city and county of Honolulu on at least three different days, the last notice being not less than five days before the date of hearing, finds that in any locality on the island of Oahu an acute shortage of residential fee simple property exists and that the shortage of residential fee simple holdings cannot practicably be alleviated within the reasonably near future by means other than those provided under this chapter, the board may declare a suitable area, not less than ten contiguous acres in extent, as a development area.  The development area shall be reasonably accessible to persons in the locality and shall consist of lands suitable for a development project.  Any finding of fact, if supported by a preponderance of evidence, shall be conclusive in any suit, action, or proceeding.

All development areas shall be compatible with any general plan for the long-range development of land in the political subdivision concerned under the terms of chapter 201, part II, and shall conform to and with all subdivision and zoning ordinances and requirements of the political subdivision. [L 1961, c 6, §6; am L 1965, c 157, §1; Supp, §98J-6; HRS §206-5; am L 1998, c 2, §63]

Note

Chapter 201, part II referred to in text is repealed.  For similar provisions, see chapter 225M.



§206-6 - Acquisition of land within a development area.

§206-6  Acquisition of land within a development area.  After the declaration of a development area, the board of land and natural resources may acquire a parcel or parcels of land which it shall thereafter designate for the appropriate development project or projects within the area.  If necessary lands cannot reasonably be acquired by voluntary transaction, the board may institute eminent domain proceedings to acquire the land and improvements; provided that negotiations for the acquisition by voluntary transaction shall not be required before the institution of eminent domain proceedings.  The board shall, within twelve months next following its designation, acquire or institute eminent domain proceedings to acquire the lands so designated.  If the lands are not acquired or eminent domain proceedings instituted within the twelve month period, it shall reimburse the owner of the lands so designated for out-of-pocket expenses of appraisal, survey, and attorney fees as the owner may have incurred as a result of the designation.

Subject to the restrictions in the following section, the board may acquire for development projects any lands suitable for residential use or suitable for such use or uses upon subdivision and development.  The board may also acquire, in connection with the development projects, lands necessary for roads, sidewalks, parks, schools, utilities, and playground and recreational facilities, and rights to water and access.  The board may also acquire, in connection with the development projects, lands for business use where the use is reasonably necessary to provide services to the prospective occupants of the projects.  Plans and specifications for projects shall include provisions for roads, sidewalks, parks, schools, utilities, playground and recreational facilities, and other appropriate improvements, so that they will be suitable for disposition as hereinafter provided. [L 1961, c 6, §7; Supp, §98J-7; HRS §206-6]



§206-7 - Property which shall not be acquired for development projects.

§206-7  Property which shall not be acquired for development projects.  In declaring development areas, and acquiring land therein, the board of land and natural resources shall avoid disturbing existing uses which are in accord with the highest use permitted under any existing zoning ordinance in the political subdivision concerned.

The board shall not acquire for development projects:

(1)  Lands already developed and improved as business or industrial areas where use of the lands for residential purposes or as a part of a development project would be economically unsound or where an undue hardship would be suffered by the community through loss of service because of the acquisition;

(2)  Lands already in use for residential purposes by the owner thereof or by a lessee holding a lease with an original term of twenty years or more, except where the acquisition of parts of the lands is reasonably necessary for the proper development of a project, but in no case shall any part of the lands be taken where the taking will reduce the parcel to less than three acres in extent;

(3)  Lands in the process of subdivision and development where the owner or the owner's agent has provided that at least fifty per cent of the lots to be sold shall be sold in fee simple, prepared subdivision and construction plans, arranged for financing, and applied to government agencies and otherwise taken such steps as may be appropriate for the construction of the proposed development in good faith and filed an affidavit with the board to that effect;

(4)  Lands used or to be used as sites for churches, private or parochial schools, clubs, meeting houses, other private uses of a community, civic, social, or religious nature;

provided that portions of the lands mentioned under (1), (2), (3), and (4) of this section, or interests therein, may be taken to provide access and utility easements where no other reasonable means of access or utility easements are available.

In acquiring agricultural land for a development project, where the land though used for agricultural purposes is not being used in accord with the highest use permitted under any existing zoning ordinance, the board shall exercise all reasonable care not to jeopardize the agricultural enterprise concerned.  If, however, the board finds that the land is necessary for a development project, it may provide assistance, monetary or otherwise, in relocating the enterprise elsewhere or pay such damages to the owner or operator of such enterprise as will reasonably compensate the owner or operator for the owner's or operator's loss, if the owner or operator has not already been so compensated under a lease agreement, or both. [L 1961, c 6, §8; am L 1965, c 157, §2; Supp, §98J-8; HRS §206-7; gen ch 1985]



§206-8 - Development of lands acquired.

§206-8  Development of lands acquired.  Where lands are acquired by the board of land and natural resources with its own funds, it shall subdivide and develop the lands into residence lots, or dwellings and lots in a manner best designed to carry out the purposes of this chapter.

The board may contract with any private developer to provide for the financing of the acquisition of lands, the subdivision and development of acquired lands, and the disposition of residence lots, or the construction of dwellings on the lots and the disposition of both.  The contracts may be entered into after published advertisement for sealed tenders, setting forth the terms of the proposed contract, including necessary plans, specifications, and time schedules.  The contract shall provide for the establishment of such sale prices of the residence lots, or dwellings and lots as will repay to the developer the amount of the actual cost or expense incurred in the acquisition and development of the land together with a reasonable developer's profit computed thereon as determined by the board.  The contract shall also provide for the sale of residence lots, or dwellings and lots only to persons entitled to purchase from the board, upon the terms and conditions provided in sections 206-9 to 206-12 with respect to sales by the board.  Every contract shall be made with the responsible bidder whose proposal complies with the requirements of the call for tenders and states the lowest rate of developer's profits; provided that the board may reject all tenders if it deems that the lowest rate of developer's profit is unreasonable.  Publication of the call for tenders shall be made by publishing a call for tenders not less than three times in a newspaper of general circulation printed and published within the State.  No more than one of these publications shall be made on any one day or on two consecutive days.  The time for opening of the tenders shall be not less than thirty days after the last publication. [L 1961, c 6, §9; am L 1965, c 157, §3; Supp, §98J-9; HRS §206-8; am L Sp 1993, c 8, §18]



§206-9 - Disposition of lands.

§206-9  Disposition of lands.  (a)  Generally.  It shall be the policy of the board of land and natural resources to encourage insofar as possible the widespread fee simple ownership of residential lots of modest size and price.  Where necessary or desirable, the board may issue residential leases or leases with an option to purchase the fee in any development area upon such reasonable terms and conditions as may be determined by the board.  Disposition of lands shall be by such public method as shall most likely carry out the purposes of this chapter.

(b)  Land disposed of by private developers.  Land disposed of through private developers shall be sold in accord with the terms prescribed by the board.  A reasonable developer's profit shall be allowed, but the board shall reserve the right to inspect books, records, and construction, take necessary precautions against speculation by the private developer in lands acquired under this chapter and renegotiate any contract to prevent unconscionable profit by the private developer.

An unconscionable profit means any profit or return in excess of what the board considers as reasonable.  The board may survey the prevailing rates of profit for developers in determining a reasonable rate.

(c)  Land disposed of by the board.  To be eligible to purchase or lease a residence lot from the board, the buyer shall furnish satisfactory evidence to the board, under oath, and otherwise as required by the board, that the buyer:

(1)  Is a citizen of the United States or a declarant alien who has resided in the State for a period of five years or more;

(2)  Is at least eighteen years of age;

(3)  Is a bona fide resident of the State and has a bona fide intent to reside in the development area concerned, if successful in purchasing or leasing a lot in the area under this chapter; and

(4)  Has a gross income sufficient to meet the cost of the land being disposed of by the board.  The board shall develop policies whereby those most deserving of housing shall be given preference.  In developing the policies, the board shall consider the applicant's household income, the number of dependents, and other factors that the board may deem pertinent.

Any person whom the board finds to be within one of the following classes, shall not be eligible to become an original purchaser or lessee of a resident lot, to wit:

(A)  A person who oneself or whose husband or wife or both (when husband and wife are living together) owns or own in fee simple lands suitable for residential purposes within the political subdivision and in or reasonably near the place of residence or place of business of the person; and

(B)  A person who oneself or whose husband or wife (when husband and wife are living together) has pending an unrefused application to purchase a lot in a development area under this chapter from the board.

Any person, firm, association, or corporation may purchase business lots within a development project for business necessary to service the project.  The lots shall be sold at public auction to the highest bidder for cash.

The board shall require all applicants for the purchase or lease of residence lots to make application therefor under oath, and may require additional testimony or evidence under oath in connection with any application.  The determination of any applicant's eligibility under this chapter by the board shall be conclusive as to all persons thereafter dealing with the property; but the making of any false statement knowingly by the applicant or other person to the board in connection with any application shall constitute perjury and be punishable as perjury.

When a development project or projects has or have been sufficiently completed to be suitable for disposition to individual purchasers or lessees, the board shall sell or lease the lots therein to eligible purchasers or lessees and shall give public notice of the disposition on the island of Oahu.  The notice shall state in general terms the size, location, and prices or rental of lots to be sold or leased, the terms of sale or lease, and the last date on which application will be received by the board, which date shall not be less than thirty days after the first notice.  The notice shall also state the times and places at which more detailed information with respect to the sale or lease may be secured by interested persons.  Not more than one lot shall be sold or leased to each applicant.

The purchaser at the purchaser's option may pay the purchase price in full on delivery of a deed or pay not less than ten per cent of the purchase price and execute with the board an agreement of sale under the terms of which the unpaid balance is to be paid in monthly installments and over a period that the board determines, with interest on unpaid balances at a rate not to exceed six and one-half per cent, payable monthly, deed to be delivered on final payment; provided that not less than one-half of one per cent on account of principal shall be required by the agreement to be paid each month.  Taxes shall be prorated as of the date of delivery of deed in the case of a cash sale and as of the date of execution of the agreement of sale in the case of a sale in other cases.  Each agreement of sale shall provide that the whole or any part of the unpaid balance of the purchase price plus accrued interests may be paid at any time. [L 1961, c 6, pt of §10; am L 1965, c 157, pt of §4; Supp, pt of §98J-10; HRS §206-9; am L 1972, c 2, §4; gen ch 1985; am L 1998, c 2, §64]



§206-10 - Restrictions on sale and use of residential lots by purchaser.

§206-10  Restrictions on sale and use of residential lots by purchaser.  (a)  For a period of five years after the date of purchase of any lot under this chapter (which date shall be deemed to be the date of the agreement of sale or deed under which the lot was originally purchased or agreed to be purchased) the lot shall not be sold by the original purchaser thereof unless the same, together with the improvements thereon has first been offered in writing to the board of land and natural resources under the option reserved by this chapter and the board has either refused or failed within the time required by this section to exercise the option.

(b)  Any original purchaser intending to sell such lot and improvements within the five-year period shall first notify the board in writing of the original purchaser's intention.  The notice shall specify the original purchaser's address and shall expressly offer to sell such property to the board at a price which shall not exceed the sum of (1) the original cost of the land, and (2) the replacement value, less depreciation at the rates used for real property tax purposes, of all buildings and improvements thereon, to be determined by three appraisers; one appointed by the board, one appointed by the owner, and the third by the two appraisers so appointed, the cost to be borne equally by the parties.  Within thirty days after the receipt of the notice, the board shall in writing notify the original purchaser at the address so specified whether it elects to exercise the option.  If the board refuses, or fails within the thirty-day period, to reply to the offer, the original purchaser may sell the property to any other person free from any price restrictions, provided that if the board elects to purchase, the board shall thereupon use its best efforts to redispose of it as soon as practicable subject to the lien of any mortgage, to a qualified and responsible person who will assume the obligation of mortgage and debt secured thereby.

(c)  The board may resell any lot and improvements so purchased at a price not to exceed the actual cost thereof to the board, with the addition of a reasonable amount to cover overhead and estimated and actual expenses.

(d)  Any original deed or original agreement of sale from the board to any original purchaser of a residence lot shall contain a covenant running with the land (and shall, whether or not the condition is contained in the instrument, be subject to the requirement) that the original purchaser shall erect on the lot, within two years following the date of purchase, a suitable residence building to conform to the terms set forth in the instrument, with a proviso that the board may, on application of the original purchaser, extend the period from time to time for good cause shown.  Other reasonable restrictions designed to prevent the lots from becoming slum areas may be established by the board for any development project and included in the agreement of sale or deeds as covenants running with the land for a term of twenty-one years.

(e)  No residence lot shall be used for any purpose other than residence purposes for a period of twenty-one years following the date of the first sale of such lot by the board; provided that in the event the lot is zoned or rezoned by governmental authority for nonresidence purposes, the restriction shall be relaxed to the extent permitted by the zoning laws or regulations.

(f)  Subsections (a) and (b) of this section shall not be applicable to a sale under foreclosure by a mortgagee of any lot, or to the transfer of title by a mortgagee after foreclosure or otherwise to any agency of the United States government pursuant to the terms of any insurance or guarantee of mortgage loan by such agency, or to any subsequent purchaser. [L 1961, c 6, pt of §10; am L 1965, c 157, pt of §4; Supp, pt of §98J-10; HRS §206-10; gen ch 1985]



§206-11 - Breach, mortgaging, effect of breach, etc.

§206-11  Breach, mortgaging, effect of breach, etc.  (a)  Effect of breach of restriction.  Except as otherwise provided in this chapter any sale or attempted sale, contract, or conveyance contrary to section 206-10 shall be void.  Any use contrary to section 206-10 may be enjoined by the State, the board of land and natural resources or an owner or owners of the residence lots within the same development project.  Except as otherwise provided in this chapter, if a sale, contract, or conveyance contrary to section 206-10 is attempted, or a use contrary to section 206-10 is not voluntarily remedied or is not or cannot be remedied by injunction, or a building is not erected in accordance with section 206-10(d), the lot affected shall be forfeited and the title revested in the State upon suit by the State establishing any of the foregoing.  Upon the forfeiture, the board shall sell the lot at public auction, or at private sale, for the current market value, to a purchaser eligible to purchase from the board in the first instance, and the original purchaser shall be reimbursed insofar as possible, after deduction of costs of resale.  Provided that in the event title to any lot passes to any obligee, or to any agency of the United States government, pursuant to the terms of any insurance or guarantee of mortgage loss by such agency, no forfeiture or revesting in the board shall be enforced.

(b)  Mortgage of residence lots.  Nothing herein shall prevent the conveyance of a residence lot by way of mortgage to any person or corporation.

(c)  Nothing in this chapter shall be construed as limiting the power of the board:  (1) to vest in an obligee the right, in the event of a default by the board or by the purchaser, to take possession of a development project or lot or cause the appointment of a receiver thereof, free from all the restrictions imposed by this chapter; or (2) to vest in the obligee the right, in the event of a default by the purchaser, to acquire title to a lot or the property mortgaged by the purchaser free from all the restrictions imposed by this chapter. [L 1961, c 6, pt of §10; Supp, pt of §98J-10; HRS §206-11]



§206-12 - Requirement to develop.

§206-12  Requirement to develop.  Any land acquired by the board of land and natural resources, which is not subdivided and developed either by the board or a private developer, or is not in the process of subdivision and development for residential use, within two years from the date of its acquisition, shall be offered for sale by the board, free of any liens or encumbrances created by the board, to the owner or owners from whom the fee simple ownership of the same was acquired by the board, or their respective successors in interest, at the price at which the land was purchased.  Land shall be considered to be in the process of subdivision and development when the board or the private developer has prepared subdivision and construction plans, arranged for financing, and applied to government agencies, and otherwise taken such steps as may be appropriate for the construction of the proposed development and is diligently prosecuting the development in good faith. [L 1961, c 6, pt of §10; Supp, pt of §98J-10; HRS §206-12]

Cross References

State loans for home buyers, see chapter 207, pt I.



§206-13 - Power to lease, pledge, or mortgage.

§206-13  Power to lease, pledge, or mortgage.  The board of land and natural resources also may lease or rent any of the dwellings or other accommodations or any of the lands, buildings, structures, or facilities embraced in any development project until such time as it is practicable to sell the same in accordance with this chapter and establish and revise the rents or charges therefor; mortgage or pledge any property, real or personal, or any interest therein to any person, firm, corporation, or government; enter upon any building or property in order to conduct investigations or to make surveys or soundings; purchase, obtain options upon, acquire by gift, grant, bequest, devise, or otherwise, any property, real or personal, or any interest therein, from any person, firm, corporation, or government; own, hold, clear, and improve property; insure or provide for the insurance of the property or operations of the board against such risks as the board may deem advisable; procure insurance or guarantees from the federal government of the payment of any debts or parts thereof secured by mortgages made or held by the board on any property included in any development project. [L 1961, c 6, §11; Supp, §98J-11; HRS §206-13]



§206-14 - Cooperative agreements with other government agencies.

§206-14  Cooperative agreements with other government agencies.  The board of land and natural resources may obtain the aid and cooperation of governments in the planning, construction, and operation of development projects and enter into such agreements and arrangements as it deems advisable to obtain such aid and cooperation; arrange or enter into agreements with any government for the acquisition by the government of property, options, or property rights, or for the furnishing, installing, opening, or closing of streets, roads, alleys, sidewalks, or other places, or for the furnishing of property services, parks, sewage, water, and other facilities in connection with development projects, or for the changing of the map of a political subdivision, or for the planning, replanning, zoning, or rezoning of any part of the land included in a development project. [L 1961, c 6, §12; Supp, §98J-12; HRS §206-14]



§206-15 - Hearings, witnesses, etc.

§206-15  Hearings, witnesses, etc.  The board of land and natural resources may hold hearings for the purpose of receiving evidence and, in addition, may exercise all the powers set forth in section 92-16.  All these hearings shall be public.  The board may require such agencies, boards, or commissions as are charged with the duty of making investigations and studies of land and land uses to investigate and study such areas as it may designate and, if investigations and studies have been made, to present findings and recommendations with regard to such areas which the board may consider as possible development areas.  Any of the investigations or examinations provided for in this chapter may be conducted by the board or by a committee appointed by it, or by counsel, or by an officer or employee specially authorized by the board to conduct the investigation or examination.  Any committee counsel for the board, or any person designated by it to conduct an investigation or examination may administer oaths, take affidavits, and issue subpoenas or commissions. [L 1961, c 6, §13; Supp, §98J-13; HRS §206-15]

Revision Note

Section "92‑16" substituted for "92‑12".

Cross References

Hearings, see chapter 91.



§206-16 - Investment of reserves.

§206-16  Investment of reserves.  The board of land and natural resources may invest any funds held in reserves or sinking funds, or any funds not required for immediate disbursement, in property or securities in which savings banks may legally invest funds subject to their control.  No provisions with respect to the acquisition, operation, or disposition of property by other public bodies shall be applicable to the board under this chapter unless otherwise specifically provided by law. [L 1961, c 6, §14; Supp, §98J-14; HRS §206-16]



§206-17 - Additional powers.

§206-17  Additional powers.  The board of land and natural resources, in addition to its powers and notwithstanding anything to the contrary contained in this chapter or in any other provision of law, may:

(1)  Agree to any conditions attached to federal financial assistance relating to the determination of prevailing salaries or wages or payment of not less than prevailing salaries or wages or compliance with labor standards, in the development or administration of projects, and include in any construction contract, let in connection with a project, stipulations requiring that the contractor and any subcontractors comply with requirements as to minimum salaries or wages and maximum hours of labor, and comply with any conditions which the federal government may attach to its financial aid of the projects;

(2)  Procure or agree to the procurement of insurance or guarantees from a government for the payment of any debts, or parts thereof, incurred by the board, including the payment of premiums on any insurance;

(3)  Purchase its bonds at a price not more than the principal amount thereof and accrued interest, and all bonds so purchased shall be canceled. [L 1961, c 6, §15; Supp, §98J-15; HRS §206-17]



§206-18 - Security for funds deposited by board.

§206-18  Security for funds deposited by board.  The board of land and natural resources may, by resolution, provide that any moneys deposited by it shall be secured:

(1)  By any securities by which funds deposited by the state director of finance may be legally secured as provided in section 38-3, or

(2)  By an undertaking with such sureties as are approved by the board faithfully to keep and pay over upon the order of the board any deposits and agreed interest thereon, and all banks and trust companies may give any security for the deposits. [L 1961, c 6, §16; am L 1963, c 114, §1; Supp, §98J-16; HRS §206-18; am L 1979, c 105, §19]



§206-19 - Eminent domain.

§206-19  Eminent domain.  The board of land and natural resources may acquire, by the exercise of the power of eminent domain, the real property or interest in real property authorized to be acquired by section 206-6, after the adoption of a resolution declaring that the acquisition of the property described in the resolution is in the public interest and necessary for a development project within a development area.  The board may exercise the power of eminent domain in the same manner and procedures provided in chapter 101, and otherwise in accordance with all applicable provisions of the general laws of the State. [L 1961, c 6, §17; Supp, §98J-17; HRS §206-19]



§206-20 - Contracts with federal government.

§206-20  Contracts with federal government.  In addition to the powers conferred upon the board of land and natural resources by other provisions of this chapter, the board may borrow money or accept grants from the federal government for or in aid of any project which the board is authorized to undertake, take over any land acquired by the federal government for the construction or operation of a development project, take over or lease or manage any development project constructed or owned by the federal government, and to these ends, enter into such contracts, mortgages, leases, or other agreements as the federal government may require, including agreements authorizing the federal government to supervise and approve the construction, maintenance, and operation of the project.  It is the purpose and intent of this chapter to authorize the board to do any and all things necessary to secure the financial aid and the cooperation of the federal government in the undertaking, construction, maintenance, and operation of any project which the board is empowered to undertake. [L 1961, c 6, §18; Supp, §98J-18; HRS §206-20]



§206-21 - Contracts.

§206-21  Contracts.  The board of land and natural resources, in addition to its other powers, may make, execute, and carry out contracts for, or in connection with, any project in the name of the State, in the manner provided in chapter 103D and section 103-53; and, with regard to such contracts, the term "officers", as used in chapter 103D, means the board or such officer as is authorized by the board to act as its contracting officer.  Each contract authorized in this section shall state that it is made and executed in the name of the State. [L 1961, c 6, §19; Supp, §98J-19; HRS §206-21; am L Sp 1993, c 8, §56]



§206-22 - Performance bond, procedure.

§206-22  Performance bond, procedure.  Whenever the board of land and natural resources makes or enters into any contract as provided in section 206-21, it shall require a performance and payment bond conditioned, executed, and delivered as provided in chapter 103D. [L 1961, c 6, §20; Supp, §98J-20; HRS §206-22; am L Sp 1993, c 8, §54]



§206-23 - Exemption from taxation and assessments.

§206-23  Exemption from taxation and assessments.  The board of land and natural resources and its property, until resold or leased, shall be exempt from any and all taxes and assessments.  Bonds, notes, debentures, and other evidences of indebtedness of the board are declared to be issued for a public purpose and to be public instrumentalities and, together with interest thereon, shall be exempt from taxes. [L 1961, c 6, §21; Supp, §98J-21; HRS §206-23]



§206-24 - Exemption of property from execution sale.

§206-24  Exemption of property from execution sale.  All real property of the board of land and natural resources shall be exempt from mechanic's or materialmen's liens; provided that recovery for such claims may be had from any bond supplied as required by section 206-22.  The real property shall also be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same, nor shall any judgment against the board be a charge or lien upon its real property; provided that this section shall not apply to or limit the right of obligees to foreclose or otherwise enforce any mortgage of the board or to pursue any remedies for the enforcement of any pledge or liens given by or with the consent of the board. [L 1961, c 6, §22; Supp, §98J-22; HRS §206-24]



§206-25 - Duty to make reports.

§206-25  Duty to make reports.  The board of land and natural resources shall, at least once a year, file with the governor and with the legislature, within ten days after the convening of a regular session, general and budget, a report of its activities for the preceding year, and shall recommend such additional legislation or other action that may be necessary, to carry out the purposes of this chapter. [L 1961, c 6, §23; Supp, §98J-23; HRS §206-25]



§206-26 - Disclosure by private developer; public records.

§206-26  Disclosure by private developer; public records.  A private developer or assign, as the term is used in this chapter, shall file with the board of land and natural resources an enumeration list of all persons directly or indirectly connected with the private developer or assign as a condition precedent to the private developer's or assign's acceptance as the private developer or assign by the board.  A private developer or assign who fails to comply with this requirement shall automatically forfeit all rights to any profit under this chapter.

All bids and any or all records of a private developer or assign, relating to any and all transactions with the State, shall be public records, as defined in chapter 92, and subject to such use as permitted by chapter 92. [L 1961, c 6, §24; Supp, §98J-24; HRS §206-26; gen ch 1985]



§206-27 - Bonds.

§206-27  Bonds.  The board of land and natural resources may issue revenue bonds, and also refunding bonds for the purpose of paying or retiring bonds previously issued, from time to time, in such amounts as it may deem advisable for the purpose of this chapter.  The board may issue such types of bonds as it may determine, including bonds on which the principal and interest are payable:

(1)  Exclusively from the income and revenues of the development project financed with the proceeds of the bonds or with the proceeds together with a grant from the federal government in aid of the project; or

(2)  Exclusively from the income and revenues of certain designated development projects, whether or not they were financed in whole or in part with the proceeds of such bonds.  Any such bonds may be additionally secured by a pledge of any revenues of any project or projects.

Neither the members of the board nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof. [L 1961, c 6, §25; Supp, §98J-25; HRS §206-27]



§206-28 - State and political subdivisions not liable on bonds.

§206-28  State and political subdivisions not liable on bonds.  The bonds and other obligations of the board of land and natural resources under this chapter (and the bonds and obligations shall so state on their face) shall not be a debt of the State or of any political subdivision; neither the State nor political subdivisions shall be liable thereon, nor in any event shall they be payable out of any funds or properties other than those of the board under this chapter.  The bonds shall not be considered public indebtedness within the meaning of section 12, article VII of the Constitution of the State, nor shall the bonds constitute an indebtedness within the meaning of any other debt limitation or restriction.  Bonds may be issued under this chapter notwithstanding any debt or other limitation prescribed by any statute. [L 1961, c 6, §26; Supp, §98J-26; HRS §206-28]



§206-29 - Form and sale of bonds.

§206-29  Form and sale of bonds.  The bonds of the board of land and natural resources shall be authorized by resolution and may be issued in one or more series and shall bear a date or dates, mature at a time or times, not exceeding sixty years from the date thereof, bear interest at a rate or rates, not exceeding six per cent a year, be in a denomination or denominations, be in a form either coupon or registered, carry conversion or registration privileges, have a rank or priority, be executed in a manner, be payable in a medium of payment, at a place or places, and be subject to terms or redemption (with or without premium) that the resolution, its trust indenture, or mortgage may provide.

The bonds shall be sold at not less than par at public sale held after public notice given at least five days prior to the sale statewide; provided that the bonds may be sold at not less than par to the federal government at private sale without any public notice.

If any member or officer of the board whose signature appears on any bond or coupon ceases to be a member or official before the delivery of a bond, the member's or officer's signature, nevertheless, shall be valid and sufficient for all purposes, the same as if the member or officer had remained in office until its delivery.  Any provision of any law to the contrary notwithstanding, all bonds issued pursuant to this chapter shall be fully negotiable.

In any suit, action, or proceedings, involving the validity or enforcement of any bond of the board or the security therefor, any bond, reciting in substance that it has been issued by the board to aid in financing a development project, shall be conclusively deemed to have been issued for a development project, and the project shall be conclusively deemed to have been planned, located, and constructed in accordance with the purposes and provisions of this chapter. [L 1961, c 6, §27; Supp, §98J-27; HRS §206-29; gen ch 1985; am L 1998, c 2, §65]



§206-30 - Provisions of bonds.

§206-30  Provisions of bonds.  In connection with the issuance of bonds or the incurring of any obligation and to secure the payment of the bonds or obligations, the board of land and natural resources in addition to its other powers may:

(1)  Pledge all or any part of its revenues under this chapter to which its right then exists or may thereafter come into existence;

(2)  Covenant against mortgaging all or any part of its property, real or personal, then owned or thereafter acquired, in connection with development projects or against permitting or suffering any lien thereon;

(3)  Covenant with respect to limitations on its right to sell, lease, or otherwise dispose of any project or any part thereof;

(4)  Covenant against pledging all or any part of its revenues from any development project to which its right then exists or may thereafter come into existence, or against permitting or suffering any lien thereon;

(5)  Covenant as to the bonds to be issued and as to the issuance of the bonds in escrow or otherwise, and as to the use and disposition of the proceeds thereof;

(6)  Covenant as to what other, or additional debts may be incurred by it in the exercise of its authority under this chapter;

(7)  Provide for the replacement of lost, destroyed, or mutilated bonds;

(8)  Covenant that the board warrants title;

(9)  Covenant as to the amount to be raised each year or other period of time by revenues under this chapter and as to the use and disposition to be made thereof;

(10)  Covenant as to the use of any or all of its property, real or personal, acquired or held for use in connection with development projects under this chapter;

(11)  Create or authorize the creation of special funds segregating the proceeds of any loans or grants, the revenue of any project or projects, reserves for principal and interest on its bonds and for operating contingencies and other reserves; and covenant as to the use and disposal of the moneys held in the funds;

(12)  Redeem the bonds and covenant for their redemption and provide the terms and conditions thereof;

(13)  Covenant against extending the time for the payment of its bonds or interest thereon;

(14)  Prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which the consent may be given;

(15)  Covenant as to the maintenance of its property acquired or held for use in connection with development projects under this chapter, and replacement thereof, the insurance to be carried thereon, and the use and disposition of insurance moneys;

(16)  Vest in an obligee, in the event of a default by the board, the right to cure any such default and to advance any moneys necessary for the purpose and covenant that the moneys so advanced be an additional obligation of the board with such interest, security, and priority as may be provided in any lease or contract;

(17)  Covenant and prescribe as to the events of default and terms and conditions upon which any or all of its bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived;

(18)  Covenant as to the rights, liabilities, powers, and duties arising upon the breach by it of any covenant, condition, or obligation;

(19)  Covenant to surrender possession of a project or projects or parts thereof upon the happening of an event of default; and vest in any obligee the right, upon a default and without judicial proceedings, to take possession and use, operate, manage, and control the projects or any parts thereof and to collect and receive revenues arising therefrom in the same manner as the board itself might do and to dispose of the moneys collected in accordance with the agreement of the obligee with the board;

(20)  Vest in a trustee the right to enforce any covenant to secure, or pay the bonds, or otherwise relating to the bonds; provide for the powers and duties of the trustee, limit the liabilities thereof, and provide the terms and conditions upon which the trustee or the holders of bonds, or any proportion of them may enforce any such covenant;

(21)  Make covenants other than, and in addition to, the covenants herein expressly authorized, of like or different character; and execute all instruments necessary or convenient in the exercise of the powers herein granted, or in the performance of its covenants or duties, which may contain such covenants and provisions, in addition to those above specified, as the government or any purchaser of the bonds of the board may require;

(22)  Make such covenants and do any and all such acts and things as may be necessary, convenient, or desirable to secure its bonds, or, in the absolute discretion of the board, tend to make the bonds more marketable, notwithstanding that such covenants, acts or things may not be enumerated herein. [L 1961, c 6, §28; Supp, §98J-28; HRS §206-30]



§206-31 - Remedies of an obligee; mandamus, injunction, possessory action, receiver, accounting, etc.

§206-31  Remedies of an obligee; mandamus, injunction, possessory action, receiver, accounting, etc.  An obligee of the board of land and natural resources may, in addition to all other rights which may be conferred on the obligee, subject only to any contractual restrictions binding upon the obligee, and subject to the prior and superior right of others:

(1)  By mandamus, suit, action, or proceeding in law, compel the board, and the members, officers, agents, or employees thereof, to perform each and every term, provision, and covenant contained in any contract of the board, and require the carrying out of any or all covenants and agreements of the board and the fulfillment of all duties imposed upon the board by this chapter;

(2)  By suit, action, or proceeding in equity, enjoin any act or thing which may be unlawful, or the violation of any of the rights of the obligee of the board;

(3)  By suit, action, or proceeding in any court of competent jurisdiction, cause possession of any project or any part thereof to be surrendered to any obligee having the right to such possession pursuant to any contract of the board;

(4)  By suit, action, or proceeding in any court of competent jurisdiction, upon the happening of an event of default (as defined in a contract of the board), obtain the appointment of a receiver of any development project of the board or any part or parts thereof and, if the receiver be appointed, the receiver may enter and take possession of the project or any part or parts thereof and operate and maintain same, and collect and receive all revenues or other charges thereafter arising therefrom in the same manner as the board itself might do, and shall keep such moneys in a separate account or accounts and apply the same in accordance with the obligations of the board as the court shall direct;

(5)  By suit, action, or proceeding in any court of competent jurisdiction, require the board and the members thereof to account as if it and they were the trustees of an express trust. [L 1961, c 6, §29; Supp, §98J-29; HRS §206-31; gen ch 1985]

Rules of Court

One form of action, see HRCP rules 1, 2, 81(i).



§206-32 - Subordination of mortgage to agreement with government.

§206-32  Subordination of mortgage to agreement with government.  The board of land and natural resources may agree in any mortgage made by it that the mortgage shall be subordinate to a contract for the supervision by a government of the operation and maintenance of the mortgaged property and the construction of improvements thereon.  In that event, any purchaser or purchasers at a sale of the property of the board pursuant to a foreclosure of the mortgage or any other remedy in connection therewith, shall obtain title to the contract. [L 1961, c 6, §30; Supp, §98J-30; HRS §206-32]



§206-33 - Development project bonds as legal investments.

§206-33  Development project bonds as legal investments.  The State and all of its public officers, municipal corporations, political subdivisions, and public bodies, all banks, bankers, trust companies, savings banks and institutions, including savings and loan associations, all investment companies, insurance companies, insurance associations, and other persons carrying on an insurance business in the State, and all personal representatives, guardians, trustees, and other fiduciaries in the State may legally invest moneys or funds belonging to them or within their control and available for investment under other provisions of law, in any bonds or other obligations issued by the board of land and natural resources, and the bonds and other obligations of the board or agency shall be authorized security for all public deposits and shall be fully negotiable in the State.  It is the purpose of this section to authorize any of the foregoing to use any funds owned or controlled by them, including (but not limited to) sinking, insurance, investment, retirement, compensation, pension, and trust funds and funds held on deposit, for the purchase of any bonds or other obligations; provided that nothing contained in this section shall operate to relieve any person, firm, or corporation from liability for failure to exercise reasonable care in selecting investments or, in the case of a guardian or trustee, from liability for failure to exercise the judgment and care to observe the duties required of a guardian or trustee by article 8 of chapter 412 and section 554-6. [L 1961, c 6, §31; Supp, §98J-31; HRS §206-33; am L 1976, c 200, pt of §1; am L 1993, c 350, §7]



§206-34 - Policy as to sale prices and rentals.

§206-34  Policy as to sale prices and rentals.  It shall be the policy of the State that the board of land and natural resources (acting directly or by an agent or agents) shall manage and operate its development projects in an efficient manner so as to enable it to fix the rentals or prices for lands at the lowest possible rates or sales prices consistent with the purpose of this chapter; and that the board shall not construct or operate any project for profit, or as a source of revenue to the State.  To this end, the board shall fix the sales prices for residential lots or rentals for lots or buildings in its projects at no higher rates or prices than it shall find to be necessary to produce revenues which (together with all other available moneys, revenues, income, and receipts of the board from whatever sources derived under the administration of this chapter) will be sufficient:

(1)  To pay, as the same become due, the principal and interest on the bonds of the board;

(2)  To meet the cost of, and to provide for, maintaining and operating the projects (including the cost of any insurance) and the administrative expenses of the board; and

(3)  To create a reserve sufficient to meet the largest principal and interest payments which will be due on the bonds in any one year thereafter, and to maintain such reserve; provided that the rates or prices shall be at least fifteen per cent below the going market prices of comparable properties determined in accordance with generally accepted appraisal principles. [L 1961, c 6, §32; Supp, §98J-32; HRS §206-34]



§206-35 - Agreement to secure federal contributions; default.

§206-35  Agreement to secure federal contributions; default.  In addition to the powers conferred upon the board of land and natural resources by other provisions of this chapter, the board, in any contract for annual contributions with the federal government, may obligate itself (which obligation shall be specifically enforceable and shall not constitute a mortgage, notwithstanding any other laws) to convey to the federal government possession of or title to the project to which the contract relates, upon the occurrence of a substantial default (as defined in the contract) with respect to the covenants or conditions to which the board is subject.  The contract may provide further that in case of such conveyance, the federal government may complete, operate, manage, lease, convey, or otherwise deal with the project in accordance with the terms of the contract; provided that the contract shall require that, as soon as practicable after the federal government is satisfied that all defaults with respect to the project have been cured and that the project will thereafter be operated in accordance with the terms of the contract, the federal government shall reconvey to the board the project as then constituted. [L 1961, c 6, §33; Supp, §98J-33; HRS §206-35]



§206-36 - Payments to public bodies.

§206-36  Payments to public bodies.  The board of land and natural resources may agree to make such payments to the State, or any political subdivision thereof (which payments such bodies may accept), as the board finds consistent with the achievement of the purposes of this chapter. [L 1961, c 6, §34; Supp, §98J-34; HRS §206-36]



§206-37 - Conveyance, lease, or agreement in aid of development projects, purchase of bonds.

§206-37  Conveyance, lease, or agreement in aid of development projects, purchase of bonds.  For the purpose of aiding and cooperating in the planning, construction, and operation of development projects located within their respective territorial boundaries, the political subdivisions of the State or other departments and agencies of the State may, upon such terms, with or without consideration, as it may determine:

(1)  Dedicate, grant, sell, convey, lease any of its property, or grant easements, licenses, or any other rights or privileges therein to the board of land and natural resources or to the United States or any agency thereof;

(2)  To the extent that it is within the scope of each of their respective functions:

(A)  Cause the services customarily provided by each of them to be rendered for the benefit of development projects and the occupants thereof;

(B)  Provide and maintain parks and sewage, water, lights, and other facilities adjacent to or in connection with the projects;

(C)  Open, close, pave, install, or change the grade of streets, roads, roadways, alleys, sidewalks, or other facilities; and

(D)  Change the map of a political subdivision or plan, replan, zone, or rezone any part of a political subdivision;

(3)  Enter into agreements with the board with respect to the exercise of their powers relating to the preparation of designated development areas for such projects;

(4)  Employ (notwithstanding the provisions of any other laws as to what constitutes legal investments) any available funds belonging to them or within their control, including funds derived from the sale or furnishing of property or facilities to the board, in the purchase of the bonds or other obligations of the board to the extent provided by section 206-33, and exercise all the rights of any holder of such bonds or other obligations;

(5)  Do any and all things necessary or convenient to aid and cooperate in the planning, undertaking, and construction of the development projects;

(6)  Enter into contracts with the board or the United States for any period, agreeing to exercise any of the powers conferred hereby or to take any other action in aid of the development projects.

In connection with the exercise of this power, any political subdivision may incur the entire expense of any public improvements located within its territorial boundaries without assessment against abutting property owners.

For the purpose of aiding and cooperating in the planning, construction, and operation of development projects, the board, in its powers of management of the public lands, may use public lands for the purposes of this chapter, and the Hawaiian homes commission and any other officers of the State having power to manage or dispose of its public lands, may, with the approval of the governor and with or without consideration, grant, sell, convey, or lease for any period, any parts of such public lands (without limit as to area) to the board for the purposes of this chapter or to the United States or any agency thereof.

Any law or statute to the contrary notwithstanding, any gift, grant, sale, conveyance, lease, or agreement provided for in this section may be made by any other department or agency of the State or political subdivisions of the State, without appraisal, public notice, advertisement, or public bidding.

If at any time title to, or possession of, any development project is held by any public body or governmental agency authorized by law to engage in development projects or administration of development projects, including any agency or instrumentality of the United States, the provisions of any agreement made under this chapter relating to such project shall inure to the benefit of, and may be enforced by, such public body or governmental agency.

Insofar as the provisions of this section are inconsistent with the provisions of any other law, the provisions of this section shall be controlling. [L 1961, c 6, §35; Supp, §98J-35; HRS §206-37]



§206-38 - Governmental advances and donations.

§206-38  Governmental advances and donations.  The board of land and natural resources shall submit to the legislature at each regular session estimates of the amount of the administrative expenses and overhead of the board for the succeeding annual period for the purpose of this chapter so that the legislature may make an appropriation therefor if it deems the action advisable.

Any political subdivision within the territorial boundaries of which a development project or projects are located or about to be located, may, from time to time, make donations or advances to the board of such sums as the political subdivision in its discretion may determine; the advances or donations shall be made for the purpose of aiding or cooperating in the construction and operation of the development project or projects.  The board, when it has money available therefor, shall reimburse political subdivisions for all advances made by way of a loan to it. [L 1961, c 6, §36; Supp, §98J-36; HRS §206-38]



§206-39 - Action of political subdivision by resolution.

§206-39  Action of political subdivision by resolution.  All action authorized to be taken under this chapter by any political subdivision may be by resolution adopted by a majority of all the members of its governing body.  The resolution may be adopted at the meeting of the governing body at which the resolution is introduced and shall take effect immediately upon the adoption, and no resolution need be published or posted. [L 1961, c 6, §37; Supp, §98J-37; HRS §206-39]



§206-40 - Purpose of chapter.

§206-40  Purpose of chapter.  It is the purpose and intent of the legislature that other departments and agencies of the State and the political subdivisions of the State shall do any and all things necessary to aid and cooperate in the planning, construction, sale, lease, and operation of development projects by the board or the United States. [L 1961, c 6, §38; Supp, §98J-38; HRS §206-40]



§206-41 - Source of operating funds; disposition of unencumbered funds.

§206-41  Source of operating funds; disposition of unencumbered funds.  (a)  All moneys to carry out the purposes of this chapter shall be allocated by the legislature in accordance with subsection (c) out of appropriations from the state general fund.  The department shall include in its budgetary request for each upcoming fiscal period, the amounts necessary to effectuate the purposes of this chapter.

(b)  All unexpended balances of appropriations, allocations, allotments, special revolving funds, or other funds heretofore created and made available for the purposes of developing or administering any project subject to this chapter shall be transferred to the state general fund; provided that any unexpended balances in any special revolving fund or other funds created and made available, in whole or in part, with federal funds, or with assistance from the federal government, or for housing undertaken pursuant to a contract between the federal government and the State or the board of land and natural resources shall be segregated from other funds and shall be deposited and maintained as required by the federal government.

(c)  There is appropriated from the general revenues of the State sufficient moneys as may be necessary, from time to time, with the approval of the governor, for the purposes specified in this chapter, provided that not more than $1,000,000 may be expended, with the approval of the governor, in land development for any one project; and provided further that such sums as may be utilized from time to time and which are reimbursed from land sales shall be deposited into the general fund.

All moneys received by the board under or pursuant to this chapter, including refunds, reimbursements, and revenues, shall be deposited in the state general fund, to the extent permitted by federal law or regulation.  Except as otherwise provided by this chapter, the funds appropriated by the legislature may be expended by the board for any and all of the purposes of this chapter, including, without prejudice to the generality of the foregoing, the acquisition, clearance, and improvement of property; the construction and reconstruction of building sites; and the development and administration of development projects and administration expenses.  The provisions of this section shall be subject to applicable federal law and regulation, to any contract between the federal government and the State or the board relating to development projects subject to this chapter, and to the terms and conditions of contributions or other assistance from the federal government. [L 1961, c 6, §39; am L 1963, c 114, §1; am L 1965, c 157, §5; Supp, §98J-39; HRS §206-41; am L 1993, c 280, §48]



§206-42 - Conformity with federal law.

§206-42  Conformity with federal law.  In carrying out this chapter the State and the board of land and natural resources shall cooperate, to the fullest extent consistent with the provisions of this chapter, with the  federal government, and shall respectively take such action through the adoption of appropriate rules, regulations, administrative methods and standards, as may be necessary to secure to this State all advantages available under any federal law or regulation. [L 1961, c 6, §40; Supp, §98J-40; HRS §206-42]



§206-43 - Existing obligations, no impairment.

§206-43  Existing obligations, no impairment.  Nothing contained in this chapter shall impair or affect any outstanding notes, contracts, or obligations of the State or of the board of land and natural resources. [L 1961, c 6, §41; Supp, §98J-41; HRS §206-43]






CHAPTER 206E - HAWAII COMMUNITY DEVELOPMENT AUTHORITY

§206E-1 - Findings and purpose.

PART I.  GENERAL PROVISIONS

§206E-1  Findings and purpose.  The legislature finds that many areas of the State are substantially undeveloped, blighted, or economically depressed, and are or are potentially in need of renewal, renovation, or improvement to alleviate such conditions as dilapidation, deterioration, age, and other such factors or conditions which make such areas an economic or social liability.

The legislature further finds that there exists within the State vast, unmet community development needs.  These include,  but are not limited to, a lack of suitable affordable housing; insufficient commercial and industrial facilities for rent; residential areas which do not have facilities necessary for basic liveability, such as parks and open space; and areas which are planned for extensive land allocation to one, rather than mixed uses.

It is further determined that the lack of planning and coordination in such areas has given rise to these community development needs and that existing laws and public and private mechanisms have either proven incapable or inadequate to facilitate timely redevelopment and renewal.

The legislature finds that a new and comprehensive authority for community development must be created to join the strengths of private enterprise, public development and regulation into a new form capable of long-range planning and implementation of improved community development.  The purpose of this chapter is to establish such a mechanism in the Hawaii community development authority, a public entity which shall determine community development programs and cooperate with private enterprise and the various components of federal, state, and county governments in bringing plans to fruition.  For such areas designated as community development districts, the legislature believes that the planning and implementation program of the Hawaii community development authority will result in communities which serve the highest needs and aspirations of Hawaii's people.

The legislature finds that the creation of the Hawaii community development authority, the establishment of community development districts, and the issuance of bonds pursuant to this chapter to finance public facilities serve the public interest and are matters of statewide concern. [L 1976, c 153, pt of §1; am L 1985, c 38, §1; am L 1993, c 311, §3]



§206E-2 - Definitions.

§206E-2  Definitions.  As used in this chapter, the following words and terms shall have the following meanings unless the context shall indicate another or different meaning or intent:

(1)  "Authority" means the Hawaii community development authority established by section 206E-3.

(2)  "County" means any county of the State.

(3)  "Local governing body" means the county council.

(4)  "Project" means a specific work or improvement, including real and personal properties, or any interest therein, acquired, owned, constructed, reconstructed, rehabilitated, or improved by the authority, including a residential project, a redevelopment project, or a commercial project, all as defined herein, or any combination thereof, which combination shall hereinafter be called and known as a "multipurpose project".

(A)  "Residential project" means a project or that portion of a multipurpose project, including residential dwelling units, designed and intended for the purpose of providing housing and such facilities as may be incidental or appurtenant thereto;

(B)  "Redevelopment project" means an undertaking for the acquisition, clearance, replanning, reconstruction, and rehabilitation or a combination of these and other methods, of an area for a residential project, for an incidental commercial project, and for other facilities incidental or appurtenant thereto, pursuant to and in accordance with this chapter.  The terms "acquisition, clearance, replanning, reconstruction, and rehabilitation" shall include renewal, redevelopment, conservation, restoration, or improvement, or any combination thereof;

(C)  "Commercial project" means an undertaking involving commercial or light industrial development, which includes a mixed use development where commercial or light industrial facilities may be built into, adjacent to, under or above residential units.

(5)  "Project cost" means the total of all costs incurred by the authority in carrying out all undertakings which it deems reasonable and necessary for the development of a project including but not limited to:  studies; surveys; plans; specifications; architectural, engineering, or any other development related services; acquisition of land and any improvement thereon; site preparation and development; construction; reconstruction; rehabilitation; the necessary expenses in administering the chapter; the cost of financing the project; and relocation costs.

(6)  "Public agency" means any office, department, board, commission, bureau, division, public corporation agency, or instrumentality of the federal, state, or county government.

(7)  "Public facilities" includes streets, utility and service corridors, and utility lines where applicable, sufficient to adequately service developable improvements in the district, sites for schools, parks, parking garage, sidewalks, pedestrian ways, and other community facilities.  "Public facilities" shall also include public highways, as defined by statute, storm drainage systems, water systems, street lighting systems, off-street parking facilities, and sanitary sewerage systems.

(8)  "Qualified person" includes any individual, partnership, corporation or any public agency, possessing the competence, expertise, experience, and resources, including financial, personnel and tangible resources, required for the purposes of the project and such other qualifications as may be deemed desirable by the authority in administering the chapter.

(9)  "Real property" means lands, structures, and interests in land, including lands under water and riparian rights, space rights, and air rights and any and all other things and rights usually included within the term.  Real property also means any and all interests in such property less than full title, such as easements, incorporeal hereditaments and every estate, interest, or right, legal or equitable, including terms for years and liens thereon by way of judgments, mortgages, or otherwise. [L 1976, c 153, pt of §1; am L 1979, c 126, §1; am L 1982, c 228, §4; am L 1984, c 21, §1]



§206E-3 - Hawaii community development authority; established.

§206E-3  Hawaii community development authority; established.  (a)  There is established the Hawaii community development authority, which shall be a body corporate and a public instrumentality of the State, for the purpose of implementing this chapter.  The authority shall be placed within the department of business, economic development, and tourism for administrative purposes.

(b)  The authority shall consist of thirteen voting members.  The director of finance, the director of business, economic development, and tourism, the comptroller, and the director of transportation, or their respective designated representatives shall serve as ex officio, voting members.  One member shall be appointed by the governor from a list of not less than three prospective appointees submitted by the president of the senate, and one member shall be appointed by the governor from a list of not less than three prospective appointees submitted by the speaker of the house of representatives.  Seven members shall be appointed by the governor for staggered terms pursuant to section 26-34; provided that four members shall be appointed at large and, initially, three members, hereinafter referred to as county members, shall be selected from a list of ten prospective appointees recommended by the local governing body of the county in which the initial designated district is situated; and provided further that when vacancies occur in any of the three positions for which the members were selected from a list of county recommendations, the governor shall fill such vacancies on the basis of one from a list of four recommendations, two from a list of seven recommendations, or three from a list of ten recommendations.  The list of recommendations shall be made by the local governing body of the county.  Of the nine members appointed either by the governor from the lists provided by the president of the senate and speaker of the house, at-large by the governor, or as county members recommended by the local governing body of the county in which the initial designated district is situated, at least two members shall represent small businesses and shall be designated as the small business representatives on the board whose purpose, among other things, is to vote on matters before the board that affect small businesses.  The small business representatives shall be owners or active managers of a small business with its principal place of operation located within the physical boundaries of the initial designated district.  Notwithstanding section 84-14(a), the small business representatives shall not be prohibited from voting on any matter concerning any district under the board's jurisdiction; provided that the matter is not limited to solely benefiting the specific interest of that member and the matter concerns broader interests within the district.  If an additional district is designated by the legislature, the total membership of the authority shall be increased as prescribed above by the appointment of three additional members, except as provided for in section 206E-191.  Notwithstanding section 92-15, a majority of all members shall constitute a quorum to do business, and the concurrence of a majority of all members shall be necessary to make any action of the authority valid; except that, on any matter relating solely to a specific community development district, the members representing districts other than that specific community development district shall neither vote, nor shall they be counted to constitute a quorum, and concurrence shall be required of a majority of that portion of the authority made up of all ex officio voting members, members at large, and county and district members representing the district for which action is being proposed for such action to be valid.  All members shall continue in office until their respective successors have been appointed and qualified.  Except as herein provided, no member appointed under this subsection shall be an officer or employee of the State or its political subdivisions.

For [purposes] of this section, "small business" means a business which is independently owned and which is not dominant in its field of operation.

(c)  The authority shall appoint the executive director who shall be the chief executive officer.  The authority shall set the salary of the executive director, who shall serve at the pleasure of the authority and shall be exempt from chapter 76.

(d)  The authority shall annually elect the chairperson and vice chairperson from among its members.

(e)  The members of the authority appointed under subsection (b) shall serve without compensation, but each shall be reimbursed for expenses, including travel expenses, incurred in the performance of their duties. [L 1976, c 153, pt of §1; am L 1983, c 180, §1; am L 1987, c 336, §7, c 339, §4, and c 355, §4; am L 1990, c 293, §8; am L 1993, c 311, §4; gen ch 1993; am L 2000, c 253, §150; am L 2002, c 184, §3; am L 2006, c 252, §1; am L 2008, c 132, §2]



§206E-4 - Powers; generally.

§206E-4  Powers; generally.  Except as otherwise limited by this chapter, the authority may:

(1)  Sue and be sued;

(2)  Have a seal and alter the same at pleasure;

(3)  Make and execute contracts and all other instruments necessary or convenient for the exercise of its powers and functions under this chapter;

(4)  Make and alter bylaws for its organization and internal management;

(5)  Make rules with respect to its projects, operations, properties, and facilities, which rules shall be in conformance with chapter 91;

(6)  Through its executive director appoint officers, agents, and employees, prescribe their duties and qualifications, and fix their salaries, without regard to chapter 76;

(7)  Prepare or cause to be prepared a community development plan for all designated community development districts;

(8)  Acquire, reacquire, or contract to acquire or reacquire by grant or purchase real, personal, or mixed property or any interest therein; to own, hold, clear, improve, and rehabilitate, and to sell, assign, exchange, transfer, convey, lease, or otherwise dispose of or encumber the same;

(9)  Acquire or reacquire by condemnation real, personal, or mixed property or any interest therein for public facilities, including but not limited to streets, sidewalks, parks, schools, and other public improvements;

(10)  By itself, or in partnership with qualified persons, acquire, reacquire, construct, reconstruct, rehabilitate, improve, alter, or repair or provide for the construction, reconstruction, improvement, alteration, or repair of any project; own, hold, sell, assign, transfer, convey, exchange, lease, or otherwise dispose of or encumber any project, and in the case of the sale of any project, accept a purchase money mortgage in connection therewith; and repurchase or otherwise acquire any project which the authority has theretofore sold or otherwise conveyed, transferred, or disposed of;

(11)  Arrange or contract for the planning, replanning, opening, grading, or closing of streets, roads, roadways, alleys, or other places, or for the furnishing of facilities or for the acquisition of property or property rights or for the furnishing of property or services in connection with a project;

(12)  Grant options to purchase any project or to renew any lease entered into by it in connection with any of its projects, on such terms and conditions as it deems advisable;

(13)  Prepare or cause to be prepared plans, specifications, designs, and estimates of costs for the construction, reconstruction, rehabilitation, improvement, alteration, or repair of any project, and from time to time to modify such plans, specifications, designs, or estimates;

(14)  Provide advisory, consultative, training, and educational services, technical assistance, and advice to any person, partnership, or corporation, either public or private, to carry out the purposes of this chapter, and engage the services of consultants on a contractual basis for rendering professional and technical assistance and advice;

(15)  Procure insurance against any loss in connection with its property and other assets and operations in such amounts and from such insurers as it deems desirable;

(16)  Contract for and accept gifts or grants in any form from any public agency or from any other source;

(17)  Do any and all things necessary to carry out its purposes and exercise the powers given and granted in this chapter; and

(18)  Allow satisfaction of any affordable housing requirements imposed by the authority upon any proposed development project through the construction of reserved housing, as defined in section 206E-101, by a person on land located outside the geographic boundaries of the authority's jurisdiction; provided that the authority shall not permit any person to make cash payments in lieu of providing reserved housing, except to account for any fractional unit that results after calculating the percentage requirement against residential floor space or total number of units developed.  The substituted housing shall be located on the same island as the development project and shall be substantially equal in value to the required reserved housing units that were to be developed on site.  The authority shall establish the following priority in the development of reserved housing:

(A)  Within the community development district;

(B)  Within areas immediately surrounding the community development district;

(C)  Areas within the central urban core;

(D)  In outlying areas within the same island as the development project.

The Hawaii community development authority shall adopt rules relating to the approval of reserved housing that are developed outside of a community development district.  The rules shall include, but are not limited to, the establishment of guidelines to ensure compliance with the above priorities. [L 1976, c 153, pt of §1; am L 1990, c 86, §6; am L 1997, c 359, §3; am L 2000, c 253, §150; am L 2002, c 184, §4; am L 2009, c 18, §1]



§206E-5 - Designation of community development districts; community development plans.

§206E-5  Designation of community development districts; community development plans.  (a)  The legislature, by statute, may designate an area as a community development district if it determines that there is need for replanning, renewal, or redevelopment of that area.  The designation shall describe the boundaries of the district.

(b)  After designation, the authority shall develop a community development plan for the designated district.  The plan shall include but not be limited to community development guidance policies, district-wide improvement program and community development rules.

(c)  The authority may enter into cooperative agreements with qualified persons or public agencies, where the powers, services, and capabilities of such persons or agencies are deemed necessary and appropriate for the development of the community development plan.

(d)  Whenever possible, planning activities of the authority shall be coordinated with federal, state and county plans.  Consideration shall be given to state goals and policies, adopted state plan or land use guidance policies, county general plans, development plans, and ordinances.

(e)  The authority shall hold a public hearing on a proposed community development plan pursuant to chapter 91 and, after consideration of comments received and appropriate revision, shall submit the community development plan to the governor for the governor's approval.

After approval, the governor shall submit to the legislature requests for appropriations, authorization to issue bonds, or both, to implement the community development plan in an orderly, affordable, and feasible manner.  The governor shall submit the requests to the legislature as part of the executive budget or supplemental budget, as appropriate.  In addition to the information, data, and materials required under chapter 37, the requests shall be accompanied by:

(1)  Plans, maps, narrative descriptions, and other appropriate materials on the:

(A)  Locations and design of projects or public facilities proposed to be funded; and

(B)  Phase of the community development plans proposed to be implemented with the requested funds; and

(2)  Other information deemed by the governor of significance to the legislature regarding the projects or public facilities proposed to be funded, including a discussion of the public benefits intended by, and adverse effects which may result from, implementation of the projects or public facilities.

(f)  The authority may amend the community development plan as may be necessary.  Amendments shall be made in accordance with chapter 91. [L 1976, c 153, pt of §1; gen ch 1985; am L 1987, c 355, §5]



§206E-5.5 - Community and public notice requirements; posting on the authority's website; required.

[§206E-5.5]  Community and public notice requirements; posting on the authority's website; required.  (a)  The authority shall adopt community and public notice procedures pursuant to chapter 91 that shall include at a minimum:

(1)  A means to effectively engage the community in which the authority is planning a development project to ensure that community concerns are received and considered by the authority;

(2)  The posting of the authority's proposed plans for development of community development districts, public hearing notices, and minutes of its proceedings on the authority's website; and

(3)  Any other information that the public may find useful so that it may meaningfully participate in the authority's decision-making processes.

(b)  The authority shall notify the president of the senate and speaker of the house:

(1)  Of any public hearing upon posting of the hearing notice; and

(2)  With a report detailing the public's reaction at the public hearing, within one week after the hearing. [L 2006, c 251, pt of §1]



§206E-5.6 - Public hearing for decision making; separate hearing required.

[§206E-5.6]  Public hearing for decision making; separate hearing required.  (a)  When rendering a decision regarding:

(1)  An amendment to any of the authority's community development rules established pursuant to chapter 91 and section 206E‑7; or

(2)  The acceptance of a developer's proposal to develop lands under the authority's control,

the authority shall render its decision at a public hearing separate from the hearing that the proposal under paragraph (1) or (2) was presented.

(b)  The authority shall issue a public notice in accordance with section 1‑28.5 and post the notice on its website; provided that the decision-making hearing shall not occur earlier than five business days after the notice is posted.  Prior to rendering a decision, the authority shall provide the general public with the opportunity to testify at its decision-making hearing.

(c)  The authority shall notify the president of the senate and speaker of the house:

(1)  Of any public hearing upon posting of the hearing notice; and

(2)  With a report detailing the public's reaction at the public hearing, within one week after the hearing. [L 2006, c 251, pt of §1]



§206E-6 - District-wide improvement program.

§206E-6  District-wide improvement program.  (a)  The authority shall develop a district-wide improvement program to identify necessary district-wide public facilities within a community development district.

(b)  Whenever the authority shall determine to undertake, or cause to be undertaken, any public facility as part of the district-wide improvement program, the cost of providing the public facilities shall be assessed against the real property in the community development district specially benefiting from such public facilities.  The authority shall determine the areas of the community development district which will benefit from the public facilities to be undertaken and, if less than the entire community development district benefits, the authority may establish assessment areas within the community development district.  The authority may issue and sell bonds in such amounts as may be authorized by the legislature to provide funds to finance such public facilities.  The authority shall fix the assessments against real property specially benefited.  All assessments made pursuant to this section shall be a statutory lien against each lot or parcel of land assessed from the date of the notice declaring the assessment until paid and such lien shall have priority over all other liens except the lien of property taxes.  As between liens of assessments, the earlier lien shall be superior to the later lien.

(c)  Bonds issued to provide funds to finance public facilities shall be secured solely by the real properties benefited or improved, the assessments thereon, or by the revenues derived from the program for which the bonds are issued, including reserve accounts and earnings thereon, insurance proceeds, and other revenues, or any combination thereof.  The bonds may be additionally secured by the pledge or assignment of loans and other agreements or any note or other undertaking, obligation, or property held by the authority.  Bonds issued pursuant to this section and the income therefrom shall be exempt from all state and county taxation, except transfer and estate taxes.  The bonds shall be issued according and subject to the provisions of the rules adopted pursuant to this section.

(d)  Any other law to the contrary notwithstanding, in assessing real property for public facilities, the authority shall assess the real property within an assessment area according to the special benefits conferred upon the real property by the public facilities.  These methods may include assessment on a frontage basis or according to the area of real property within an assessment area or any other assessment method which assesses the real property according to the special benefit conferred, or any combination thereof.  No such assessment levied against real property specially benefited as provided by this chapter shall constitute a tax on real property within the meanings of any constitutional or statutory provisions.

(e)  The authority shall adopt rules pursuant to chapter 91, and may amend the rules from time to time, providing for the method of undertaking and financing public facilities in an assessment area or an entire community development district.  The rules adopted pursuant to this section shall include, but are not limited to, the following:  methods by which the authority shall establish assessment areas; the method of assessment of real properties specially benefited; the costs to be borne by the authority, the county in which the public facilities are situated, and the property owners; the procedures before the authority relating to the creation of the assessment areas by the owners of real property therein, including provisions for petitions, bids, contracts, bonds, and notices; provisions relating to assessments; provisions relating to financing, such as bonds, revolving funds, advances from available funds, special funds for payment of bonds, payment of principal and interest, and sale and use of bonds; provisions relating to funds and refunding of outstanding debts; and provisions relating to limitations on time to sue, and other related provisions.

(f)  Any provisions to the contrary notwithstanding, the authority may, in its discretion, enter into any agreement with the county in which the public facilities are located, to implement all or part of the purposes of this section.

(g)  All sums collected under this section shall be deposited in the Hawaii community development revolving fund established by section 206E-16; except that notwithstanding section 206E-16, all moneys collected on account of assessments and interest thereon for any specific public facilities financed by the issuance of bonds shall be set apart in a separate special fund and applied solely to the payment of the principal and interest on these bonds, the cost of administering, operating, and maintaining the program, the establishment of reserves, and other purposes as may be authorized in the proceedings providing for the issuance of the bonds.  If any surplus remains in any special fund after the payment of the bonds chargeable against such fund, it shall be credited to and become a part of the Hawaii community development revolving fund.  Moneys in the Hawaii community development revolving fund may be used to make up any deficiencies in the special fund.

(h)  If the public facilities to be financed through bonds issued by the authority may be dedicated to the county in which the public facilities are to be located, the authority shall ensure that the public facilities are designed and constructed to meet county requirements.

(i)  Notwithstanding any law to the contrary, whenever as part of a district-wide improvement program it becomes necessary to remove, relocate, replace, or reconstruct public utility facilities, the authority shall establish by rule the allocation of cost between the authority, the affected public utilities, and properties that may specially benefit from such improvement, if any.  In determining the allocation of cost, the authority shall consider the cost allocation policies for improvement districts established by the county in which the removal, relocation, replacement, or reconstruction is to take place. [L 1976, c 153, pt of §1; am L 1982, c 228, §5; am L 1984, c 20, §§1, 2; am L 1985, c 38, §2 and c 51, §1; am L 1986, c 4, §1 and c 105, §1; am L 1987, c 8, §1 and c 355, §6]

Note

Bond authorization increase.  L 1994, c 149, §1.



§206E-7 - Community development rules.

[§206E-7]  Community development rules.  The authority shall establish community development rules under chapter 91 on health, safety, building, planning, zoning, and land use which, upon final adoption of a community development plan, shall supersede all other inconsistent ordinances and rules relating to the use, zoning, planning, and development of land and construction thereon.  Rules adopted under this section shall follow existing law, rules, ordinances, and regulations as closely as is consistent with standards meeting minimum requirements of good design, pleasant amenities, health, safety, and coordinated development.  The authority may, in the community development plan or by a community development rule, provide that lands within a community development district shall not be developed beyond existing uses or that improvements thereon shall not be demolished or substantially reconstructed, or provide other restrictions on the use of the lands. [L 1976, c 153, pt of §1]



§206E-8 - Use of public lands; acquisition of state lands.

[§206E-8]  Use of public lands; acquisition of state lands.  (a)  Any provision of chapter 171 to the contrary notwithstanding, the governor may set aside public lands located within community development districts to the authority for its use.

(b)  If state lands under the control and management of other public agencies are required by the authority for its purposes, the agency having the control and management of those required lands shall, upon request by the authority and with the approval of the governor, convey, or lease such lands to the authority upon such terms and conditions as may be agreed to by the parties.

(c)  Notwithstanding the foregoing, no public lands shall be set aside, conveyed, or leased to the authority as above provided if such setting aside, conveyance, or lease would impair any covenant between the State or any county or any department or board thereof and the holders of bonds issued by the State or such county, department, or board. [L 1976, c 153, pt of §1]



§206E-8.5 - Developments within special management areas and shoreline setback.

§206E-8.5  Developments within special management areas and shoreline setback.  (a)  Notwithstanding chapter 205A, all requests for developments within a special management area and shoreline setback variances for developments on any lands within a community development district, for which a community development plan has been developed and approved in accordance with section 206E-5, shall be submitted to and reviewed by the lead agency as defined in chapter 205A.  In community development districts for which a community development plan has not been developed and approved in accordance with section 206E-5, parts II and III of chapter 205A shall continue to be administered by the applicable county authority until a community development plan for the district takes effect.

(b)  In the review of such requests, the lead agency shall conform to the following, as deemed appropriate:

(1)  Applicable county rules adopted in accordance with section 205A-26 for the review of developments within a special management area, except that paragraph (2)(C) of section 205A-26 shall not apply; and

(2)  Part III of chapter 205A and applicable county rules for the review of developments within the shoreline setback.

(c)  With the approval of the lead agency, the developments may be allowed without a special management area permit or shoreline setback variance as required by chapter 205A. [L 1990, c 86, §§5, 18; am L 1999, c 35, §1; am L 2002, c 208, §2]



§206E-9 - Acquisition of real property from a county.

[§206E-9]  Acquisition of real property from a county.  Notwithstanding the provision of any law or charter, any county, by resolution of its local governing body, may, without public auction, sealed bids, or public notice, sell, lease for a term not exceeding sixty-five years, grant or convey to the authority any real property owned by it which the authority certifies to be necessary for its purposes.  The sale, lease, grant, or conveyance shall be made with or without consideration and upon such terms and conditions as may be agreed upon by the county and the authority.  Certification shall be evidenced by a formal request from the authority.  Before the sale, lease, grant, or conveyance may be made to the authority, a public hearing shall be held by the local governing body to consider the same.  Notice of the hearing shall be published at least ten days before the date set for the hearing in such publication and in such manner as may be designated by such local governing body. [L 1976, c 153, pt of §1]



§206E-10 - Condemnation of real property.

[§206E-10]  Condemnation of real property.  The authority upon making a finding that it is necessary to acquire any real property for its immediate or future use for the purposes of this chapter, may acquire the property by condemnation pursuant to chapter 101, including property already devoted to a public use.  Such property shall not thereafter be taken for any other public use without the consent of the authority.  No award of compensation shall be increased by reason of any increase in the value of real property caused by the designation of a community development district or plan adopted pursuant to a designation, or the actual or proposed acquisition, use or disposition of any other real property by the authority. [L 1976, c 153, pt of §1]



§206E-10.5 - Relocation.

§206E-10.5  Relocation.  (a)  Any provision of law to the contrary notwithstanding, the authority shall adopt rules pursuant to chapter 91 to insure the appropriate relocation within or outside the district of persons, families, and businesses displaced by governmental action within the district.  The rules may include, but are not limited to, the establishment and operation of a central relocation office; relocation payments for actual moving costs; fixed payments for losses suffered; payments for replacement housing or business locations; relocation payments and loans to displaced businesses for certain costs related to the re-establishment of their business operations; and other similar relocation matters.

(b)  The authority shall provide relocation assistance to persons, families, and businesses within the district that are displaced by private action; provided that such assistance shall not include any form of direct monetary payments except that the authority may make relocation loans to displaced businesses in accordance with rules adopted by the authority for the purposes of this section.  Temporary relocation facilities within or outside the district may be made available to displacees; provided that those displaced by government action shall be afforded priority to the facilities. [L 1982, c 228, §3; am L 1984, c 21, §2; am L 1990, c 86, §10]



§206E-11 - Construction contracts.

§206E-11  Construction contracts.  The authority shall award construction contracts in conformity with the applicable provisions of chapter 103D. [L 1976, c 153, pt of §1; am L Sp 1993, c 8, §54]



§206E-12 - Dedication for public facilities as condition to development.

§206E-12  Dedication for public facilities as condition to development.  The authority shall establish rules requiring dedication for public facilities of land or facilities, or cash payments in lieu thereof, by developers as a condition of developing real property pursuant to the community development plan.  Where state and county public facilities dedication laws, ordinances, or rules differ, the provision for greater dedication shall prevail. [L 1976, c 153, pt of §1; am L 1984, c 15, §1]



§206E-13 - Public projects.

[§206E-13]  Public projects.  Any project or activity of any county or agency of the State in a designated district shall be constructed, renovated, or improved in consultation with the authority. [L 1976, c 153, pt of §1]



§206E-14 - Sale or lease of redevelopment projects.

§206E-14  Sale or lease of redevelopment projects.  (a)  The authority may, without recourse to public auction, sell, or lease for a term not exceeding sixty-five years, all or any portion of the real or personal property constituting a redevelopment project to any person, upon such terms and conditions as may be approved by the authority, if the authority finds that the sale or lease is in conformity with the community development plan.

(b)  In the case of residential projects or redevelopment projects, the terms of the sale shall provide for the repurchase of the property by the authority at its option, in the event that the purchaser, if other than a state agency, desires to sell the property within ten years, provided that this requirement may be waived by the authority if the authority determines that a waiver will not be contrary to the community development plan.  The authority shall establish at the time of original sale a formula setting forth a basis for a repurchase price based on market considerations including but not being limited to interest rates, land values, construction costs, and federal tax laws.

If the purchaser in a residential project is a state agency, the authority may include as a term of the sale a provision for the repurchase of the property in conformance with this section. [L 1976, c 153, pt of §1; am L 1985, c 49, §1]



§206E-15 - Residential projects; cooperative agreements.

§206E-15  Residential projects; cooperative agreements.  (a)  If the authority deems it desirable to develop a residential project, it may enter into an agreement with qualified persons to construct, maintain, operate, or otherwise dispose of the residential project.  Sale, lease, or rental of dwelling units in the project shall be as provided by the rules established by the authority.  The authority may enter into cooperative agreements with the Hawaii housing finance and development corporation for the financing, development, construction, sale, lease, or rental of dwelling units and projects.

(b)  The authority may transfer the housing fees collected from private residential developments for the provision of housing for residents of low- or moderate-income to the Hawaii housing finance and development corporation for the financing, development, construction, sale, lease, or rental of such housing within or without the community development districts.  The fees shall be used only for projects owned by the State or owned or developed by a qualified nonprofit organization.  For the purposes of this section, "nonprofit organization" means a corporation, association, or other duly chartered organization registered with the State, which organization has received charitable status under the Internal Revenue Code of 1986, as amended. [L 1976, c 153, pt of §1; am L 1979, c 126, §2; am L 1987, c 337, §8; am L 1990, c 86, §7; am L 1997, c 350, §14; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§206E-16 - Hawaii community development revolving fund.

[§206E-16]  Hawaii community development revolving fund.  There is created the Hawaii community development revolving fund into which all receipts and revenues of the authority shall be deposited.  Proceeds from the fund shall be used for the purposes of this chapter. [L 1976, c 153, pt of §1]



§206E-16.5 - Expenditures of revolving funds under the authority exempt from appropriation and allotment.

[§206E-16.5]  Expenditures of revolving funds under the authority exempt from appropriation and allotment.  Except as to administrative expenditures, and except as otherwise provided by law, expenditures from any revolving fund administered by the authority may be made by the authority without appropriation or allotment of the legislature; provided that no expenditure shall be made from and no obligation shall be incurred against any revolving fund in excess of the amount standing to the credit of the fund or for any purpose for which the fund may not lawfully be expended.  Nothing in sections 37-31 to 37-41 shall require the proceeds of any revolving fund administered by the authority to be reappropriated annually. [L Sp 1995, c 11, §4]



§206E-17 - Exemption from taxation.

[§206E-17]  Exemption from taxation.  The authority shall not be required to pay assessments levied by any county, nor shall the authority be required to pay state taxes of any kind. [L 1976, c 153, pt of §1]



§206E-18 - Assistance by state and county agencies.

[§206E-18]  Assistance by state and county agencies.  Any state or county agency may render services upon request of the authority. [L 1976, c 153, pt of §1]



§206E-19 - Annual report.

[§206E-19]  Annual report.  The authority shall submit to the governor and the legislature, at least twenty days prior to the start of any regular session, a complete and detailed report of its activities. [L 1976, c 153, pt of §1]



§206E-20 - Court proceedings; preferences; venue.

§206E-20  Court proceedings; preferences; venue.  (a)  Any action or proceeding to which the authority, the State, or the county may be a party, in which any question arises as to the validity of this chapter, shall be brought in the circuit court of the circuit where the case or controversy arises, and shall be heard and determined in preference to all other civil cases pending therein except election cases, irrespective of position on the calendar.

(b)  Upon application of counsel to the authority, the same preference shall be granted in any action or proceeding questioning the validity of this chapter in which the authority may be allowed to intervene.

(c)  Any action or proceeding to which the authority, the State, or the county may be a party, in which any question arises as to the validity of this chapter or any portion of this chapter, may be filed in the circuit court of the circuit where the case or controversy arises, which court is hereby vested with original jurisdiction over the action.

(d)  Notwithstanding any provision of law to the contrary, declaratory relief may be obtained for the action.

(e)  Any party aggrieved by the decision of the circuit court may appeal in accordance with part I of chapter 641 and the appeal shall be given priority. [L 1976, c 153, pt of §1; am L 1985, c 37, §1; am L 2001, c 251, §6]



§206E-21 - Issuance of bonds.

[§206E-21]  Issuance of bonds.  The director of finance may, from time to time, issue general obligation bonds pursuant to chapter 39 in such amounts as may be authorized by the legislature, for the purposes of this chapter. [L 1976, c 153, pt of §1]



§206E-22 - Violations and penalty.

§206E-22  Violations and penalty.  (a)  The authority may set, charge, and collect reasonable fines for violation of this chapter or any rule adopted pursuant to chapter 91.  Any person violating any of the provisions of this chapter or any rule adopted pursuant to chapter 91, for which violation a penalty is not otherwise provided, shall be fined not more than $500 a day and shall be liable for administrative costs incurred by the authority.

(b)  The authority may maintain an action for an injunction to restrain any violation of the provisions of this chapter and may take any other lawful action to prevent or remedy any violation.

(c)  Any person violating any provision of this chapter shall, upon conviction, be punished by a fine not exceeding $1,000 or by imprisonment not exceeding thirty days, or both.  The continuance of a violation after conviction shall be deemed a new offense for each day of such continuance. [L 1982, c 228, §2; am L 1993, c 136, §1]



§206E-31 - Kakaako community development district; purposes.

PART II.  KAKAAKO COMMUNITY

DEVELOPMENT DISTRICT

[§206E-31]  Kakaako community development district; purposes.  The legislature finds that:

(1)  The Kakaako district is centrally located in Honolulu proper, in close proximity to the central business district, the government center, commercial, industrial and market facilities, major existing and contemplated transportation routes and recreational and service areas;

(2)  Due to its present function as a service and light industrial area, the district is relatively underdeveloped and has especially in view of its proximity to the urban core where the pressure for all land uses is strong the potential for increased growth and development that can alleviate community needs such as low-income housing, parks and open space, and commercial and industrial facilities;

(3)  The district, if not redeveloped or renewed, has the potential to become a blighted and deteriorated area. Due to its present economic importance to the State in terms of industry and subsequent employment, there is a need to preserve and enhance its value and potential;

(4)  Kakaako has a potential, if properly developed and improved, to become a planned new community in consonance with surrounding urban areas.

In coordinating community development in the Kakaako district, the authority shall plan a mixed-use district whereby industrial, commercial, residential, and public uses may coexist compatibly within the same area.

The authority shall plan for the above uses, but shall also respect and support the present function of Kakaako as a major economic center, providing significant employment in such areas as light industrial, wholesaling, service, and commercial activity. [L 1976, c 153, pt of §1]



§206E-31.5 - Prohibitions.

[§206E-31.5]  Prohibitions.  Anything contained in this chapter to the contrary notwithstanding, the authority is prohibited from:

(1)  Selling or otherwise assigning the fee simple interest in any lands in the Kakaako community development district to which the authority in its corporate capacity holds title, except with respect to:

(A)  Utility easements;

(B)  Remnants as defined in section 171-52;

(C)  Grants to any state or county department or agency; or

(D)  Private entities for purposes of any easement, roadway, or infrastructure improvements; or

(2)  Approving any plan or proposal for any residential development in that portion of the Kakaako community development district makai of Ala Moana boulevard and between Kewalo basin and the foreign trade zone. [L 2006, c 317, §1]



§206E-32 - District; established, boundaries.

§206E-32  District; established, boundaries.  The Kakaako community development district is established.  The district shall include that area bounded by King Street; Piikoi Street from its intersection with King Street to Ala Moana Boulevard; Ala Moana Boulevard, inclusive, from Piikoi Street to its intersection with the Ewa boundary of Ala Moana Park also identified as the Ewa boundary of tax map key 2-3-37:01; the Ewa boundary of tax map key 2-3-37:01 from its intersection with Ala Moana Boulevard to the shoreline; the shoreline from its intersection with the property line representing the Ewa boundary of property identified by tax map key 2-3-37:01 to the property line between Pier 2 and Pier 4; the property line between Pier 2 and Pier 4 from its intersection with the shoreline to Ala Moana Boulevard; Ala Moana Boulevard from its intersection with the property line between lands identified by Pier 2 and Pier 4 to Punchbowl Street; and Punchbowl Street to its intersection with King Street; provided that the following parcels at Pier 1 and Pier 2 shall be deleted from the Kakaako community development district boundaries and conveyed to the department of land and natural resources to be set aside for the department of transportation and the foreign-trade zone division of the department of business, economic development, and tourism, to ensure continued maritime and foreign commerce use:  all of lot 3 and parcels 2, 3-A, A, and B of the Forrest Avenue subdivision, as shown on the map filed with the bureau of conveyances of the State of Hawaii as file plan 2335; and lots A-1 and A-2, as shown on map 2, filed in the office of the assistant registrar of the land court of the State of Hawaii with land court application 1328; and provided further that all existing easements affecting and appurtenant to the parcels to be deleted from the Kakaako community development district boundaries shall not be affected by this change.

The district shall also include that parcel of land identified by tax map key 2-1-14:16, situated mauka of Pier 6 and Pier 7 and makai of Nimitz Highway, being the site for the existing Hawaiian Electric power plant and related facilities. [L 1976, c 153, pt of §1; am L 1982, c 228, §6; am L 1987, c 355, §2; am L 1990, c 86, §4; am L 2006, c 165, §4]

Note

Further requirements on conveyance of parcels at Piers 1 and 2.  L 2006, c 165, §5.

Cross References

Honolulu Harbor, Piers 1 and 2; jurisdiction, see §§212-5.5 and 266-1.5.



§206E-33 - Kakaako community development district; development guidance policies.

§206E-33  Kakaako community development district; development guidance policies.  The following shall be the development guidance policies generally governing the authority's action in the Kakaako community development district:

(1)  Development shall result in a community which permits an appropriate land mixture of residential, commercial, industrial, and other uses.  In view of the innovative nature of the mixed use approach, urban design policies should be established to provide guidelines for the public and private sectors in the proper development of this district; while the authority's development responsibilities apply only to the area within the district, the authority may engage in any studies or coordinative activities permitted in this chapter which affect areas lying outside the district, where the authority in its discretion decides that those activities are necessary to implement the intent of this chapter.  The studies or coordinative activities shall be limited to facility systems, resident and industrial relocation, and other activities with the counties and appropriate state agencies.  The authority may engage in construction activities outside of the district; provided that such construction relates to infrastructure development or residential or business relocation activities; provided further, notwithstanding section 206E-7, that such construction shall comply with the general plan, development plan, ordinances, and rules of the county in which the district is located;

(2)  Existing and future industrial uses shall be permitted and encouraged in appropriate locations within the district.  No plan or implementation strategy shall prevent continued activity or redevelopment of industrial and commercial uses which meet reasonable performance standards;

(3)  Activities shall be located so as to provide primary reliance on public transportation and pedestrian facilities for internal circulation within the district or designated subareas;

(4)  Major view planes, view corridors, and other environmental elements such as natural light and prevailing winds, shall be preserved through necessary regulation and design review;

(5)  Redevelopment of the district shall be compatible with plans and special districts established for the Hawaii Capital District, and other areas surrounding the Kakaako district;

(6)  Historic sites and culturally significant facilities, settings, or locations shall be preserved;

(7)  Land use activities within the district, where compatible, shall to the greatest possible extent be mixed horizontally, that is, within blocks or other land areas, and vertically, as integral units of multi-purpose structures;

(8)  Residential development may require a mixture of densities, building types, and configurations in accordance with appropriate urban design guidelines; integration both vertically and horizontally of residents of varying incomes, ages, and family groups; and an increased supply of housing for residents of low- or moderate-income may be required as a condition of redevelopment in residential use.  Residential development shall provide necessary community facilities, such as open space, parks, community meeting places, child care centers, and other services, within and adjacent to residential development;

(9)  Public facilities within the district shall be planned, located, and developed so as to support the redevelopment policies for the district established by this chapter and plans and rules adopted pursuant to it. [L 1976, c 153, pt of §1; am L 1978, c 119, §1; am L 1982, c 228, §7; am L 1990, c 86, §8]



§206E-34 - Cultural public market.

[PART II.  KAKAAKO COMMUNITY DEVELOPMENT DISTRICT]

[§206E-34  Cultural public market.]  (a)  There shall be established within the Hawaii community development authority a state cultural public market.

(b)  The cultural public market shall be located on state land within the Kakaako Makai area and developed pursuant to sections 206E-31, 206E-32, and 206E-33.  A public parking lot shall be included.

(c)  The Hawaii community development authority shall:

(1)  Designate and develop the state-owned land for the cultural public market;

(2)  Accept, for consideration, input regarding the establishment of the cultural public market from the following departments and agencies:

(A)  The department of agriculture;

(B)  The department of business, economic development, and tourism;

(C)  The department of land and natural resources;

(D)  The department of labor and industrial relations; and

(E)  The Hawaii tourism authority;

(3)  Consider and determine the propriety of using public-private partnerships in the development and operation of the cultural public market;

(4)  Develop, distribute, and accept requests for proposals from private entities for plans to develop and operate the cultural public market; and

(5)  Ensure that the Hawaiian culture is the featured culture in the cultural public market.

(d)  Requests for proposals for the cultural public market shall contemplate but not be limited to the inclusion of the following types of facilities and services:

(1)  Retail outlets for ethnically diverse products;

(2)  Venues for businesses with ethnic themes, including restaurants and other service-related businesses;

(3)  Theaters, stages, and arenas designed to showcase cultural performing artists as well as community performing arts;

(4)  Exhibition space or museums that showcase artwork created by international and local artists; and

(5)  Museums or other educational facilities focusing on the history and cultures of the various ethnic groups within Hawaii, including Hawaiian history. [L 2005, c 231, §2]



§206E-35 - Kakaako makai; plan.

[§206E-35]  Kakaako makai; plan.  In developing, accepting, and implementing any plans for the development of the Kakaako makai area within the Kakaako community development district, the authority shall collaborate with and consider the recommendations of the Kakaako makai community planning advisory council, established pursuant to house concurrent resolution no. 30, regular session of 2006, and organized in 2007.  Any transfer of property in the Kakaako makai area within the Kakaako community development district to any state or county agency shall be upon the condition that the agency shall be required to collaborate with and consider the recommendations of the Kakaako makai community planning advisory council in the development, acceptance, and implementation of any plan for the transferred property.  As used in this section, "Kakaako makai" means the area within the Kakaako community development district that is from the east side of Kewalo basin at the ewa wall of Ala Moana Park, to Forrest Avenue, and from Ala Moana Boulevard to the ocean. [L 2009, c 144, §2]



§206E-101 - Definitions.

PART III.  RESERVED HOUSING LOAN PROGRAMS

§206E-101  Definitions.  The following words or terms as used in this part shall have the following meanings, unless a different meaning clearly appears from the context:

"Authority" means the Hawaii community development authority.

"Eligible borrower" means any person or family, irrespective of race, creed, national origin, or sex, who:

(1)  Has never before obtained a loan under this part; and

(2)  Meets other qualifications as established by rules adopted by the authority.

"Eligible loan" means a loan to an eligible borrower for the purchase of a reserved housing unit; provided that the property financed is located in the community development district, is and will be occupied as the principal place of residence by the eligible borrower, and meets other requirements as established by rules adopted by the authority.

"Mortgage lender" means any bank, trust company, savings bank, national banking association, savings and loan association, building and loan association, mortgage banker, credit union, insurance company, or any other financial institution, or a holding company for any of the foregoing, which:

(1)  Is authorized to do business in the State;

(2)  Customarily provides service or otherwise aids in the financing of mortgages on single family or multi-family residential property; and

(3)  Is a financial institution whose accounts are federally insured, or is an institution which is an approved mortgagee for the Federal Housing Administration, or is an approved lender for the Veterans Administration or the United States Department of Agriculture, or is an approved mortgage loan servicer for the Federal National Mortgage Association or the Federal Home Mortgage Corporation.

"Reserved housing" means housing designated for residents in the low- or moderate-income ranges who meet such eligibility requirements as the authority may adopt by rule.

"Reserved housing loan programs" includes all or any part of the loan to lenders program, the purchase of existing loans program, the advance commitments program, and the eligible loan and eligible project loan funding program authorized under this part.

"Revenue bonds" means bonds, notes, or other evidence of indebtedness of the authority issued to finance any of the reserved housing loan programs under this part.

"Trustee" means a national or state bank or trust company within or without the State which enters into a trust indenture.

"Trust indenture" means an agreement by and between the authority and the trustee, which sets forth the duties of the trustee with respect to the revenue bonds, the security therefor, and other provisions as deemed necessary or convenient by the authority to secure the revenue bonds. [L 1982, c 228, pt of §8; am L 1997, c 258, §12]



§206E-102 - Rules; eligible loans.

§206E-102  Rules; eligible loans.  (a)  The authority shall establish requirements for reserved housing units financed by an eligible loan, and may consider, but not be limited to the location, age, condition, and other characteristics of the reserved housing units.

(b)  The authority shall establish restrictions on the terms, maturities, interest rates, collateral, and other requirements for eligible loans.

(c)  All eligible loans made shall comply with applicable state and federal laws. [L 1982, c 228, pt of §8]



§206E-103 - Revenue bonds; authorization.

§206E-103  Revenue bonds; authorization.  (a)  The authority, with the approval of the governor, may issue from time to time revenue bonds in amounts not exceeding the total amount of bonds authorized by the legislature for the purpose of undertaking and maintaining any of the reserved housing loan programs.

(b)  All revenue bonds shall be issued pursuant to part III of chapter 39, except as provided in this part.

(c)  The revenue bonds shall be issued in the name of the authority, and not in the name of the State.  The final maturity date of the revenue bonds may be any date not exceeding forty years from the date of issuance. [L 1982, c 228, pt of §8]



§206E-104 - Revenue bonds; payment and security.

§206E-104  Revenue bonds; payment and security.  (a)  The revenue bonds shall be payable from and secured by the revenues derived from the benefits of the reserved housing loan programs for which the revenue bonds are issued, including:

(1)  Any payment made for eligible loans or eligible project loans or other agreements entered into for the reserved housing loan programs;

(2)  Revenues derived from insurance proceeds;

(3)  Reserve accounts and earnings thereon; and

(4)  Revenues resulting from loans to mortgage lenders or from the payment on account of principal of and interest on loans purchased from mortgage lenders.

(b)  The authority may pledge any revenue derived from the reserved housing loan programs financed from the proceeds of the revenue bonds to the punctual payment of the principal, interest, and redemption premiums, if any, on the revenue bonds.

(c)  The revenue bonds may be additionally secured by the pledge or assignment of the loans and other agreements or any note or other undertaking, obligation, or property held by the authority to secure the loans.

(d)  Any pledge made by the authority shall create a perfected security interest in the revenues, moneys, or property so pledged and thereafter received by the authority from and after the time that a financing statement with respect to the revenues, moneys, or property so pledged and thereafter received shall be filed with the bureau of conveyances.  Upon such filing, the revenues, moneys, or property so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be prior to the lien of all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether such parties have notice thereof. [L 1982, c 228, pt of §8]



§206E-105 - Revenue bonds; interest rate, price, and sale.

§206E-105  Revenue bonds; interest rate, price, and sale.  (a)  The revenue bonds shall bear interest at a rate or rates payable monthly, quarterly, or semi-annually.

(b)  The authority shall include the costs of undertaking and maintaining the reserved housing loan programs for which the revenue bonds are issued in determining the cost of undertaking and maintaining the reserved housing loan programs, the authority may include the cost of purchasing or funding loans or other agreements entered into for the reserved housing loan programs; the costs of studies and surveys; insurance premiums; underwriting fees; financial consultant, legal, accounting, and marketing services incurred; reserve account, trustee, custodian, and rating agency fees; and interest on the bonds for a period not to exceed one year from the date of issuance.

(c)  The revenue bonds may be sold at public or private sale, and for a price as may be determined by the authority to be in the best interest of the State.

(d)  Section 39-65 shall not apply to revenue bonds issued for the purpose of undertaking and maintaining any of the reserved housing loan programs as permitted by this part.  The legislature consents to the taxation by the United States of interest on revenue bonds issued for the purpose of undertaking and maintaining any of the reserved housing loan programs as permitted by this part. [L 1982, c 228, pt of §8]

Revision Note

Section "39‑65" substituted for "39‑61".



§206E-106 - Revenue bonds; investment of proceeds, and redemption.

§206E-106  Revenue bonds; investment of proceeds, and redemption.  Subject to any agreement with the holders of its revenue bonds, the authority may:

(1)  Notwithstanding any other law to the contrary, invest its moneys not required for immediate use, including proceeds from the sale of any revenue bonds, in any investment in accordance with procedures prescribed in a trust indenture;

(2)  Purchase its revenue bonds out of any fund or money of the authority available therefor, and hold, cancel, or resell the revenue bonds. [L 1982, c 228, pt of §8]



§206E-107 - Trustee; designation, duties.

§206E-107  Trustee; designation, duties.  (a)  The authority shall designate a trustee for each issue of revenue bonds secured under the same trust indenture; provided that the trustee shall be approved by the director of finance.

(b)  The trustee shall be authorized by the authority to receive and receipt for, hold, and administer the proceeds of the revenue bonds, and to apply the proceeds to the purposes for which the bonds are issued.

(c)  The trustee shall also be authorized by the authority to hold and administer the reserved housing loan program revenue bond special fund established pursuant to section 206E-109, and to receive and receipt for, hold, and administer the revenues derived by the authority from the benefits of the reserved housing loan program for which the revenue bonds are issued and to apply these revenues to the payment of the cost of administering, operating, and maintaining the reserved housing loan programs, to pay the principal of and interest on these bonds, to the establishment of reserves, and to other purposes as may be authorized in the proceedings providing for the issuance of the revenue bonds.

(d)  Notwithstanding section 39-68, the director of finance may appoint the trustee to serve as fiscal agent for:

(1)  The payment of the principal of and interest on the revenue bonds; and

(2)  The purchase, registration, transfer, exchange, and redemption of the bonds.

(e)  The trustee shall perform additional functions with respect to the payment, purchase, registration, transfer, exchange, and redemption, as the director of finance may deem necessary, advisable, or expeditious, including the holding of the revenue bonds and coupons which have been paid and the supervision of the destruction thereof in accordance with law.

(f)  Nothing in this part shall limit or be construed to limit the powers granted to the director of finance in sections 36-3 and 39-13, and the third sentence of section 39-68, to appoint the trustee or others as fiscal agents, paying agents and registrars for the revenue bonds or to authorize and empower those fiscal agents and registrars to perform the functions referred to in those sections. [L 1982, c 228, pt of §8]

Revision Note

Section "39‑68" substituted for "39‑65".  "39‑13" substituted for "39‑12".



§206E-108 - Trust indenture.

§206E-108  Trust indenture.  (a)  A trust indenture may contain covenants and provisions authorized by part III of chapter 39, and as deemed necessary or convenient by the authority for the purposes of this part.

(b)  A trust indenture may allow the authority to pledge and assign to the trustee loans and other agreements related to the reserved housing loan programs, and the rights of the authority thereunder, including the right to receive revenues thereunder and to enforce the provision thereof.

(c)  Where a trust indenture provides that any revenue bond issued under that trust indenture is not valid or obligatory for any purpose unless certified or authenticated by the trustee, all signatures of the officers of the State upon the revenue bonds required by section 39-56 may be facsimiles of their signatures.

(d)  A trust indenture shall also contain provisions as to:

(1)  The investment of the proceeds of the revenue bonds, the investment of any reserve for the bonds, the investment of the revenues of the reserved housing loan programs, and the use and application of the earnings from investments; and

(2)  The terms and conditions upon which the holders of the revenue bonds or any portion of them or any trustee thereof may institute proceedings for the foreclosure of any loan or other agreement or any note or other undertaking, obligation or property securing the payment of the bonds and the use and application of the moneys derived from the foreclosure.

(e)  A trust indenture may also contain provisions deemed necessary or desirable by the authority to obtain or permit, by grant, interest subsidy, or otherwise, the participation of the federal government in the reserved housing loan programs or in the financing of the costs of administering, operating, or maintaining such reserved housing loan programs. [L 1982, c 228, pt of §8]

Revision Note

Section "39‑56" substituted for "39‑64".



§206E-109 - REPEALED.

§206E-109  REPEALED.  L 2002, c 178, §11.



§206E-110 - Reserved housing loan programs; procedures and requirements.

§206E-110  Reserved housing loan programs; procedures and requirements.  (a)  The authority shall establish procedures for:

(1)  The submission of requests or the invitation of proposals for loans to mortgage lenders;

(2)  The purchase of existing loans by auction, invitation of tenders, or negotiation;

(3)  The making of advance commitments to purchase and the purchasing of eligible loans or eligible project loans to be made by mortgage lenders by auction, invitation of tenders, or negotiation; and

(4)  Loan applications made through mortgage lenders to eligible borrowers or qualified sponsors.

(b)  The authority shall establish standards and requirements for:

(1)  The allocation of loans to mortgage lenders;

(2)  The allocation of funds to purchase existing loans from mortgage lenders;

(3)  The making of advance commitments and allocation of funds to purchase eligible loans or eligible project loans from mortgage lenders; and

(4)  The participation by mortgage lenders as originators and processors of eligible loans or eligible project loans on behalf of the authority.

(c)  The standards and requirements for the allocation of funds to mortgage lenders adopted by the authority shall be designed to include the maximum number of qualified mortgage lenders as participants in the reserved housing loan programs.

(d)  The authority may adopt rules necessary or convenient for the operation of the reserved housing loan programs under this part. [L 1982, c 228, pt of §8]



§206E-111 - Reserved housing loan programs; general powers.

§206E-111  Reserved housing loan programs; general powers.  (a)  The authority may make, enter into, and enforce all contracts or agreements which are necessary, convenient, or desirable for the purpose of the performance of its duties in executing the reserved housing loan programs.

(b)  The authority may require representations and warranties as it determines necessary to secure its loans. [L 1982, c 228, pt of §8]



§206E-112 - Reserved housing loan programs; self supporting.

§206E-112  Reserved housing loan programs; self supporting.  The interest rate, fees, charges, premiums, and other terms of the loans made under the reserved housing loan programs shall be at least sufficient to pay the cost of administering and maintaining the portion of the specific reserved housing loan programs for which the revenue bonds have been issued, and to assure payment of the principal of and interest on the revenue bonds as they become due. [L 1982, c 228, pt of §8]



§206E-113 - Reserved housing loan programs; fees.

§206E-113  Reserved housing loan programs; fees.  The authority may establish, revise, charge, and collect fees, premiums, and charges as necessary, reasonable, or convenient, for its reserved housing loan programs.

The fees, premiums, and charges shall be deposited into the reserved housing loan program revenue bond special fund established for the particular reserved housing loan program or part thereof from which the fees, premiums and charges are derived as determined by the authority. [L 1982, c 228, pt of §8]



§206E-114 - Reserved housing loan programs; evidence of eligible loan or eligible project loan.

§206E-114  Reserved housing loan programs; evidence of eligible loan or eligible project loan.  (a)  Each mortgage lender who participates in any reserved housing loan program shall submit evidence, as deemed satisfactory by the authority, that eligible loans or eligible project loans have been made from the proceeds of the revenue bonds.

(b)  The authority may inspect the books and records of the mortgage lenders as may be necessary for this section. [L 1982, c 228, pt of §8]



§206E-115 - Loans to lenders program.

§206E-115  Loans to lenders program.  (a)  The authority may make loans to mortgage lenders under terms and conditions requiring that the loan proceeds be used within a time period prescribed by the authority to make eligible loans in an aggregate principal amount substantially equal to the amount of the loan.

(b)  The loan made to a mortgage lender shall be a general obligation of the respective mortgage lender.

(c)  The loan as determined by the authority shall:

(1)  Bear a date or dates;

(2)  Mature at a time or times;

(3)  Be evidenced by a note, bond or other certificate of indebtedness;

(4)  Contain other provisions consistent with this part.

(d)  Subject to any agreement with the holders of its revenue bonds, the authority may consent to any modification to the rate of interest, time, and payment of any installment of principal or interest, security or any other term of any loan to a mortgage lender or any bond, note, contract, or agreement of any kind to which the authority is a party. [L 1982, c 228, pt of §8]



§206E-116 - Loan to lenders program; collateral security.

§206E-116  Loan to lenders program; collateral security. (a)  Loans made to mortgage lenders shall be additionally secured by a pledge of a lien upon collateral security in an amount as the authority deems necessary to assure the payment of principal of and interest on the loans as they become due.

(b)  The authority shall determine the nature and type of collateral security required.

(c)  A statement designating the collateral security pledged, the mortgage lender pledging the collateral, and the authority's interest in the pledged collateral may be filed with the bureau of conveyances.  Where a statement has been filed, no possession, further filing, or other action under any state law shall be required to perfect any security interest which may be deemed to have been created in favor of the authority.  The mortgage lender shall be deemed the trustee of an express trust for the benefit of the authority in all matters relating to the pledged collateral.

(d)  Subject to any agreement with the holders of its revenue bonds, the authority may collect, enforce the collection of, and foreclose on any collateral securing its loans to mortgage lenders.  The authority may acquire, take possession, sell at public or private sale with or without bidding, or otherwise deal with the collateral to protect its interests. [L 1982, c 228, pt of §8]



§206E-117 - Purchase of existing loans program.

§206E-117  Purchase of existing loans program.  (a)  The authority may contract with a mortgage lender to purchase, in whole or in part, existing loans, whether or not eligible loans.  The contract may contain provisions as determined by the authority to be necessary or appropriate to provide security for its revenue bonds, including but not limited to provisions requiring the:

(1)  Repurchase of the loans, in whole or in part, by mortgage lenders at the option of the authority;

(2)  Payments of premiums, fees, charges, or other amounts by mortgage lenders to provide a reserve or escrow fund for the purposes of protecting against loan defaults; and

(3)  Guarantee by, or for recourse against, mortgage lenders, with respect to defaults on these loans of the authority.

(b)  The authority shall require as a condition of each purchase of existing loans from a mortgage lender that the mortgage lender proceed to make and disburse eligible loans in an aggregate principal amount substantially equal to the amount of the proceeds from the purchase by the authority of loans therefrom. [L 1982, c 228, pt of §8]



§206E-118 - Advance commitments program.

§206E-118  Advance commitments program.  (a)  The authority may contract with a mortgage lender for the advance commitment to purchase eligible loans or eligible project loans.

(b)  The contract may contain provisions as determined by the authority to be necessary or appropriate to provide security for its revenue bonds. [L 1982, c 228, pt of §8]



§206E-119 - Eligible loan and eligible project loan funding program.

§206E-119  Eligible loan and eligible project loan funding program.  (a)  The authority may contract with mortgage lenders to fund eligible loans or eligible project loans.

(b)  The contract may contain provisions as determined by the authority to be necessary or appropriate to provide security for its revenue bonds. [L 1982, c 228, pt of §8]



§206E-120 - Loans; service and custody.

§206E-120  Loans; service and custody.  The authority may contract for the service and custody of its loans.  The contract may provide for the payment of fees or charges for the services rendered; provided that the fees or charges shall not exceed the usual, customary, and reasonable charges for the services rendered. [L 1982, c 228, pt of §8]



§206E-121 - Loans; sale, pledge, or assignment.

§206E-121  Loans; sale, pledge, or assignment.  (a)  Subject to any agreement with the holders of its revenue bonds, the authority may sell its loans at public or private sale at a price and upon terms and conditions as it determines.

(b)  Subject to any agreement with the holders of its revenue bonds, the authority may pledge or assign its loans, other agreements, notes, or property to secure the loans or agreements. [L 1982, c 228, pt of §8]



§206E-122 - Loans; insurance and guarantees.

§206E-122  Loans; insurance and guarantees.  The authority may procure insurance or guarantees against any default of its loans, in amounts and from insurers or guarantors, as it deems necessary or desirable. [L 1982, c 228, pt of §8]



§206E-123 - Loans; default.

§206E-123  Loans; default.  The authority may renegotiate, refinance, or foreclose any loan in default.

The authority may waive any default or consent to the modification of the terms of any loan or security agreement.

The authority may commence any action to protect or enforce any right conferred upon it by any law, mortgage, insurance policy, contract, or other agreement.

The authority may bid for and purchase the property secured by the loan at any foreclosure or other sale, or acquire or take possession of the property secured by the loan.

The authority may operate, manage, lease, dispose of, or otherwise deal with the property secured by the loan. [L 1982, c 228, pt of §8]



§206E-151 - Findings and declarations.

PART IV.  REVENUE BONDS FOR PUBLIC FACILITY PROJECTS

§206E-151  Findings and declarations.  The legislature finds and declares that the health, safety, and general welfare of the people of the State require that every opportunity be taken to assist the redevelopment of community development districts; that the redevelopment and revitalization of these districts will alleviate community needs for employment, housing, parks, open space, and commercial and industrial facilities; that a significant deterrent to redevelopment is the cost of public facilities; that interest rates on moneys necessary to finance such public facilities add significantly to the cost of such facilities and that more favorable interest rates would be available through the issuance of tax-exempt bonds; and that the availability of revenue bonds to finance the cost of public facilities will facilitate redevelopment of community development districts.

The legislature further finds that the powers conferred, the issuance of revenue bonds, and the expenditure of public moneys under this part constitute a serving of a valid public purpose, and that this enactment is in the public interest and is so declared as an express legislative determination. [L 1985, c 268, pt of §1; am L 1993, c 311, §5]



§206E-152 - Definitions.

§206E-152  Definitions.  The following words or terms as used in this part shall have the following meanings, unless a different meaning clearly appears from the context:

"Revenue bonds" means bonds, notes, or other evidence of indebtedness of the authority issued to finance any public facility under this part.

"Trustee" means a national or state bank or trust company within or without the State which enters into a trust indenture.

"Trust indenture" means an agreement by and between the authority and the trustee, which sets forth the duties of the trustee with respect to the revenue bonds, the security thereof, and other provisions as deemed necessary or convenient by the authority to secure the revenue bonds. [L 1985, c 268, pt of §1]

Revision Note

Definitions rearranged.



§206E-153 - Revenue bonds; authorization.

§206E-153  Revenue bonds; authorization.  (a)  The authority, with the approval of the governor, may issue from time to time revenue bonds in amounts not exceeding the total amount of bonds authorized to be issued by the legislature for the purpose of constructing, acquiring, remodeling, furnishing, and equipping any public facility, including acquisition of the site thereof.

(b)  All revenue bonds shall be issued pursuant to part III of chapter 39, except as provided in this part.

(c)  The revenue bonds under this part are declared to be issued for a public purpose and, together with interest thereon, shall be exempt from all state and county taxation except estate and transfer taxes.  The legislature consents to federal income taxation of interest on revenue bonds issued under this part, if it is determined by the authority that such issuance is in the best interest of the State.

(d)  The revenue bonds shall be issued in the name of the authority and not in the name of the State.  The final maturity date of the revenue bonds may be any date not exceeding thirty years from the date of issuance. [L 1985, c 268, pt of §1; am L 1987, c 138, §1]



§206E-154 - Revenue bonds; payment and security.

§206E-154  Revenue bonds; payment and security.  (a)  The revenue bonds shall be payable from and secured by the revenues derived from the public facility for which the revenue bonds are issued, including revenue derived from insurance proceeds and reserve accounts and earnings thereon.

(b)  The authority may pledge revenues derived from the public facility financed from the proceeds of the revenue bonds to the punctual payment of the principal, interest, and redemption premiums, if any, on the revenue bonds.

(c)  The revenue bonds may be additionally secured by the pledge or assignment of the loans and other agreements or any note or other undertaking, obligation, or property held by the authority to secure the loans.

(d)  Any pledge made by the authority shall create a perfected security interest in the revenues, moneys, or property so pledged and thereafter received by the authority from and after the time that a financing statement with respect to the revenues, moneys, or property so pledged and thereafter received shall be filed with the bureau of conveyances.  Upon such filing, the revenues, moneys, or property so pledged thereafter received by the authority shall immediately be subject to the lien of any such pledge without any physical delivery thereof or further act, and the lien of such pledge shall be prior to the lien of all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether such parties have notice thereof.  This section shall apply to any financing statement heretofore or hereafter filed with the bureau of conveyances with respect to any pledge made to secure revenue bonds issued under this part. [L 1985, c 268, pt of §1]



§206E-155 - Revenue bonds; interest rate, price, and sale.

§206E-155  Revenue bonds; interest rate, price, and sale.  (a)  The revenue bonds shall bear interest at a rate or rates payable monthly, quarterly, or semi-annually.

(b)  The authority shall include the costs of undertaking the public facility for which the revenue bonds are issued in determining the principal amount of revenue bonds to be issued.  In determining the cost of undertaking the public facility, the authority may include the cost of constructing, acquiring, remodeling, furnishing, and equipping the public facility, including acquisition of the site thereof; the cost of purchasing or funding loans or other agreements entered into for the public facility; the costs of studies and surveys; insurance premiums; underwriting fees; financial consultant, legal, accounting, and marketing services incurred; reserve account, trustee, custodian, and rating agency fees; and any capitalized interest.

(c)  The revenue bonds may be sold at public or private sale, and for a price as may be determined by the authority to be in the best interest of the State. [L 1985, c 268, pt of §1]



§206E-156 - Revenue bonds; investment of proceeds, and redemption.

§206E-156  Revenue bonds; investment of proceeds, and redemption.  Subject to any agreement with the holders of its revenue bonds, the authority may:

(1)  Invest its moneys not required for immediate use, including proceeds from the sale of revenue bonds, in any investment in accordance with procedures prescribed in a trust indenture; and

(2)  Purchase its revenue bonds out of any fund or money of the authority available therefor, and hold, cancel, or resell the revenue bonds. [L 1985, c 268, pt of §1]



§206E-157 - Revenue bonds; special funds.

§206E-157  Revenue bonds; special funds.  (a)  A separate special fund shall be established for each public facility financed from the proceeds of the revenue bonds secured under the same trust indenture.  Each fund shall be designated "public facility revenue bond special fund" and shall bear additional designation as the authority deems appropriate to properly identify the fund.

(b)  Notwithstanding any other law to the contrary, including particularly section 206E-16, all revenues, income, and receipts derived from the public facility for which the revenue bonds are issued shall be paid into the public facility revenue bond fund established for that public facility and applied as provided in the proceedings authorizing the issuance of the revenue bonds. [L 1985, c 268, pt of §1]



§206E-158 - Trustee; designation, duties.

§206E-158  Trustee; designation, duties.  (a)  The authority shall designate a trustee for each issue of revenue bonds secured under the same trust indenture; provided that the trustee shall be approved by the director of finance.

(b)  The trustee shall be authorized by the authority to receive and receipt for, hold, and administer the proceeds of the revenue bonds, and to apply the proceeds to the purposes for which the bonds are issued.

(c)  The trustee shall also be authorized by the authority to hold and administer the public facility revenue bond special fund established pursuant to section 206E-157, and to receive and receipt for, hold, and administer the revenues derived by the authority from the public facility for which the revenue bonds are issued and to apply these revenues to the payment of the cost:

(1)  Of undertaking the public facility;

(2)  Of administering and operating the proceedings providing for the issuance of the revenue bonds;

(3)  To pay the principal or interest on these bonds;

(4)  To the establishment of reserves; and

(5)  To other purposes as may be authorized in the proceedings providing for the issuance of the revenue bonds.

(d)  Notwithstanding section 39-68, the director of finance may appoint the trustee to serve as fiscal agent for:

(1)  The payment of the principal of and interest on the revenue bonds; and

(2)  The purchase, registration, transfer, exchange, and redemption of the bonds.

(e)  The trustee shall perform additional functions with respect to the payment, purchase, registration, transfer, exchange, and redemption, as the director of finance may deem necessary, advisable, or expeditious, including the holding of the revenue bonds and coupons which have been paid and the supervision of the destruction thereof in accordance with law.

(f)  Nothing in this part shall limit or be construed to limit the powers granted to the director of finance in sections 36-3 and 39-13, and the third sentence of section 39-68, to appoint the trustee or others as fiscal agents, paying agents, and registrars for the revenue bonds or to authorize and empower those fiscal agents, paying agents, and registrars to perform the functions referred to in those sections. [L 1985, c 268, pt of §1]

Revision Note

Section "206E-157" substituted for "206E-156".  Section "39-68" substituted for "39-65".  Section "39-13" substituted for "39-12".



§206E-159 - Trust indenture.

§206E-159  Trust indenture.  (a)  A trust indenture may contain covenants and provisions authorized by part III of chapter 39, and as deemed necessary or convenient by the authority for the purposes of this part.

(b)  A trust indenture may allow the authority to pledge and assign to the trustee loans and other agreements related to the public facility, and the rights of the authority thereunder, including the right to receive revenues thereunder and to enforce the provision thereof.

(c)  Where a trust indenture provides that any revenue bond issued under that trust indenture is not valid or obligatory for any purpose unless certified or authenticated by the trustee, all signatures of the officers of the State upon the revenue bonds required by section 39-56 may be facsimiles of their signatures.

(d)  A trust indenture shall also contain provisions as to:

(1)  The investment of the proceeds of the revenue bonds, the investment of any reserve for the bonds, the investment of the revenues of the public facility, and the use and application of the earnings from investments; and

(2)  The terms and conditions upon which the holders of the revenue bonds or any portion of them or any trustee thereof may institute proceedings for the foreclosure of any loan or other agreement or any note or other undertaking, obligation, or property securing the payment of the bonds and the use and application of the moneys derived from the foreclosure.

(e)  A trust indenture may also contain provisions deemed necessary or desirable by the authority to obtain or permit, by grant, interest subsidy, or otherwise, the participation of the federal government in the financing of the costs of undertaking the public facility. [L 1985, c 268, pt of §1]

Revision Note

Section "39-56" substituted for "39-64".



§206E-171 to 173 - REPEALED.

PART V.  HAMAKUA COMMUNITY DEVELOPMENT DISTRICT--REPEALED

§§206E-171 to 173  REPEALED.  L 2002, c 208, §3.



§206E-181 - Definitions.

[PART VI.]  SPECIAL FACILITY PROJECTS

Note

Grants for projects; exemption from chapter 42F.  L 2001, c 180, §4.

[§206E-181]  Definitions.  For the purpose of this part, if not inconsistent with the context:

"Special facility" means one or more buildings or structures and the land thereof for the construction of facilities that provides benefits to the community at large including, without limitation, an ocean science center that incorporates research and education programs and which is the subject of a special facility lease.

"Special facility lease" includes a contract, lease, or other agreement, or any combination thereof, the subject matter of which is the same special facility. [L 2001, c 180, pt of §2]



§206E-182 - Powers.

§206E-182  Powers.  In addition and supplemental to the powers granted to the authority by law, the authority may:

(1)  With the approval of the governor, enter into a special facility lease or an amendment or supplement thereto whereby the authority agrees to construct, acquire, or remodel and furnish or equip a special facility solely for the use by another person to a special facility lease;

(2)  With the approval of the governor, issue special facility revenue bonds in principal amounts that may be necessary to yield all or a portion of the cost of any construction, acquisition, remodeling, furnishing, and equipping of any special facility;

(3)  With the approval of the governor, issue refunding special facility revenue bonds with which to provide for the payment of outstanding special facility revenue bonds (including any special facility revenue bonds theretofore issued for this purpose) or any part thereof; provided any issuance of refunding special facility revenue bonds shall not reduce the principal amount of the bonds which may be issued as provided in paragraph (2);

(4)  Perform and carry out the terms and provisions of any special facility lease;

(5)  Notwithstanding section 103-7 or any other law to the contrary, acquire, construct, or remodel and furnish or equip any special facility, or accept the assignment of any contract therefor entered into by the other person to the special facility lease;

(6)  Construct any special facility on land owned by the State; provided that no funds derived herein will be expended for land acquisition; and

(7)  Agree with the other person to the special facility lease whereby any acquisition, construction, remodeling, furnishing, or equipping of the special facility and the expenditure of moneys therefor shall be undertaken or supervised by another person. [L 2001, c 180, pt of §2; am L 2004, c 216, §26]



§206E-183 - Findings and determination for special facility leases.

[§206E-183]  Findings and determination for special facility leases.  The authority shall not enter into any special facility lease unless the authority at or prior to the entering into of such special facility lease shall find and determine that the entering into of such special facility lease would not be in violation of or result in a breach of any covenant contained in any resolution or certificate authorizing any bonds of the authority then outstanding. [L 2001, c 180, pt of §2]



§206E-184 - Special facility lease.

[§206E-184]  Special facility lease.  (a)  In addition to the conditions and terms set forth in this part, any special facility lease entered into by the authority shall at least contain provisions obligating the other person to the special facility lease:

(1)  To pay to the authority during the initial term of the special facility lease, whether the special facility is capable of being used or occupied or is being used or occupied by the other person, a rental or rentals at the time or times and in the amount or amounts that will be sufficient:

(A)  To pay the principal and interest on all special facility revenue bonds issued for the special facility;

(B)  To establish or maintain any reserves for these payments; and

(C)  To pay all fees and expenses of the trustees, paying agents, transfer agents, and other fiscal agents for the special facility revenue bonds issued for the special facility;

(2)  To pay to the authority:

(A)  A ground rental, as determined by the authority, if the land on which the special facility is located was not acquired from the proceeds of the special facility revenue bonds; or

(B)  A properly allocable share of the administrative costs of the authority in carrying out the special facility lease and administering the special facility revenue bonds issued for the special facility, if the land was acquired from the proceeds of the special facility revenue bonds;

(3)  To either operate, maintain, and repair the special facility and pay the costs thereof or to pay to the authority all costs of operation, maintenance, and repair of the special facility;

(4)  To:

(A)  Insure, or cause to be insured, the special facility under builder's risk insurance (or similar insurance) in the amount of the cost of construction of the special facility to be financed from the proceeds of the special facility revenue bonds;

(B)  Procure and maintain, or cause to be procured or maintained, to the extent commercially available, a comprehensive insurance policy providing protection and insuring the authority and its officers, agents, servants, and employees (and so long as special facility revenue bonds are outstanding, the trustee) against all direct or contingent loss or liability for damages for personal injury or death or damage to property, including loss of use thereof, occurring on or in any way related to the special facility or occasioned by reason of occupancy by and the operations of the other person upon, in, and around the special facility;

(C)  Provide all risk casualty insurance, including insurance against loss or damage by fire, lightning, flood, earthquake, typhoon, or hurricane, with standard extended coverage and standard vandalism and other malicious mischief endorsements; and

(D)  Provide insurance for workers' compensation and employer's liability for personal injury or death or damage to property (the other party may self-insure for workers' compensation if permitted by law);

provided that all policies with respect to loss or damage of property including fire or other casualty and extended coverage and builder's risk shall provide for payments of the losses to the authority, the other person, or the trustee as their respective interests may appear; and provided further that the insurance may be procured and maintained as part of or in conjunction with other policies carried by the other person; and provided further that the insurance shall name the authority, and so long as any special facility revenue bonds are outstanding, the trustee, as additional insured; and

(5)  To indemnify, save, and hold the authority, the trustee and their respective agents, officers, members, and employees harmless from and against all claims and actions and all costs and expenses incidental to the investigation and defense thereof, by or on behalf of any person, firm, or corporation, based upon or arising out of the special facility or the other person's use and occupancy thereof, including, without limitation, from and against all claims and actions based upon and arising from any:

(A)  Condition of the special facility;

(B)  Breach or default on the part of the other person in the performance of any of the person's obligations under the special facility lease;

(C)  Fault or act of negligence of the other person or the person's agents, contractors, servants, employees, or licensees; or

(D)  Accident to, or injury or death of, any person or loss of, or damage to any property occurring in or about the special facility, including any claims or actions based upon or arising by reason of the negligence or any act of the other person.

Any moneys received by the authority pursuant to paragraphs (2) and (3) shall be paid into the Hawaii community development revolving fund and shall not be nor be deemed to be revenues of the special facility.

(b)  The term and all renewals and extensions of the term of any special facility lease (including any amendments or supplements thereto) shall not extend beyond the lesser of the reasonable life of the special facility which is the subject of the special facility lease, as estimated by the authority at the time of the entering into thereof, or thirty years.

(c)  Any special facility lease entered into by the authority shall contain any other terms and conditions that the authority deems advisable to effectuate the purposes of this part. [L 2001, c 180, pt of §2]



§206E-185 - Special facility revenue bonds.

[§206E-185]  Special facility revenue bonds.  All special facility revenue bonds authorized to be issued shall be issued pursuant to part III of chapter 39, except as follows:

(1)  No revenue bonds shall be issued unless at the time of issuance the authority shall have entered into a special facility lease with respect to the special facility for which the revenue bonds are to be issued;

(2)  The revenue bonds shall be issued in the name of the authority, and not in the name of the State;

(3)  The revenue bonds shall be payable solely from and secured solely by the revenues derived by the authority from the special facility for which they are issued;

(4)  The final maturity date of the revenue bonds shall not be later than either the estimated life of the special facility for which they are issued or the initial term of the special facility lease;

(5)  If deemed necessary or advisable by the authority, or to permit the obligations of the other person to the special facility lease to be registered under the U.S. Securities Act of 1933, the authority, with the approval of the director of finance, may appoint a national or state bank within or without the State to serve as trustee for the holders of the revenue bonds and may enter into a trust indenture or trust agreement with the trustee.  The trustee may be authorized by the authority to collect, hold, and administer the revenues derived from the special facility for which the revenue bonds are issued and to apply the revenues to the payment of the principal and interest on the revenue bonds.  If any trustee shall be appointed, any trust indenture or agreement entered into by the authority with the trustee may contain the covenants and provisions authorized by part III of chapter 39 to be inserted in a resolution adopted or certificate issued, as though the words "resolution" or "certificate" as used in that part read "trust indenture or agreement".  The covenants and provisions shall not be required to be included in the resolution or certificate authorizing the issuance of the revenue bonds if included in the trust agreement or indenture.  Any resolution or certificate, trust indenture, or trust agreement adopted, issued, or entered into by the authority pursuant to this part may also contain any provisions required for the qualification thereof under the U.S. Trust Indenture Act of 1939.  The authority may pledge and assign to the trustee the special facility lease and the rights of the authority including the revenues thereunder;

(6)  If the authority, with the approval of the director of finance, shall have appointed or shall appoint a trustee for the holders of the revenue bonds, then notwithstanding the provisions of the second sentence of section 39-68, the director of finance may elect not to serve as fiscal agent for the payment of the principal and interest, and for the purchase, registration, transfer, exchange, and redemption, of the revenue bonds, or may elect to limit the functions the director of finance shall perform as the fiscal agent.  The authority, with the approval of the director of finance, may appoint the trustee to serve as the fiscal agent, and may authorize and empower the trustee to perform the functions with respect to payment, purchase, registration, transfer, exchange, and redemption, that the authority may deem necessary, advisable, or expedient, including, without limitation, the holding of the revenue bonds and coupons which have been paid and the supervision and conduction of the destruction thereof in accordance with sections 40-10 and 40-11.  Nothing in this paragraph shall be a limitation upon or construed as a limitation upon the powers granted in the preceding paragraph to the authority, with the approval of the director of finance, to appoint the trustee, or granted in sections 36-3 and 39-13 and the third sentence of section 39-68 to the director of finance to appoint the trustee or others, as fiscal agents, paying agents, and registrars for the revenue bonds or to authorize and empower the fiscal agents, paying agents, and registrars to perform the functions referred to in that paragraph and sections, it being the intent of this paragraph to confirm that the director of finance as aforesaid may elect not to serve as fiscal agent for the revenue bonds or may elect to limit the functions the director of finance shall perform as the fiscal agent, that the director of finance may deem necessary, advisable, or expedient;

(7)  The authority may sell the revenue bonds either at public or private sale;

(8)  If no trustee shall be appointed to collect, hold, and administer the revenues derived from the special facility for which the revenue bonds are issued, the revenues shall be held in a separate account in the treasury of the State, separate and apart from the Hawaii community development revolving fund, to be applied solely to the carrying out of the resolution, certificate, trust indenture, or trust agreement authorizing or securing the revenue bonds;

(9)  If the resolution, certificate, trust indenture, or trust agreement shall provide that no revenue bonds issued thereunder shall be valid or obligatory for any purpose unless certified or authenticated by the trustee for the holders of the revenue bonds, signatures of the officers of the State upon the bonds required by section 39-56 may be facsimiles of their signatures;

(10)  Proceeds of the revenue bonds may be used and applied by the authority to reimburse the other person to the special facility lease for all preliminary costs and expenses, including architectural and legal costs; and

(11)  If the special facility lease shall require the other person to operate, maintain, and repair the special facility which is the subject of the lease, at the other person's expense, the requirement shall constitute compliance by the authority with section 39‑61(a)(2), and none of the revenues derived by the authority from the special facility shall be required to be applied to the purposes of section 39‑62(2).  Sections 39-62(4), 39-62(5), and 39-62(6) shall not be1 apply to the revenues derived from a special facility lease. [L 2001, c 180, pt of §2]



§206E-186 - Special facility revenue bonds; special funds.

[§206E-186]  Special facility revenue bonds; special funds.  (a)  A separate special fund shall be established for each special facility financed from the proceeds of the revenue bonds secured under the same trust indenture.  Each fund shall be designated "special facility revenue bond special fund" and shall bear additional designation as the authority deems appropriate to properly identify the fund.

(b)  Notwithstanding any other law to the contrary, including particularly section 206E-16, all revenues, income, and receipts derived from the special facility for which the revenue bonds are issued shall be paid into the special facility revenue bond fund established for that special facility and applied as provided in the proceedings authorizing the issuance of the revenue bonds. [L 2001, c 180, pt of §2]



§206E-191 - Barbers Point Naval Air Station redevelopment; power to redevelop established.

[PART VII.]  KALAELOA COMMUNITY DEVELOPMENT DISTRICT

[§206E-191]  Barbers Point Naval Air Station redevelopment; power to redevelop established.  (a)  The Hawaii community development authority shall be the designated agency of the State to implement this part.

(b)  The authority shall act as the local redevelopment authority to facilitate the redevelopment of Barbers Point Naval Air Station in accordance with the Barbers Point Naval Air Station community reuse plan.  In addition to any other duties that the authority may have pursuant to this chapter, the authority's duties shall include but not be limited to:

(1)  Coordinating with the Navy and other entities during the conveyance of properties and conducting remediation activities for the Barbers Point Naval Air Station community reuse plan;

(2)  Assisting landholders designated by the plan to market their properties and process conveyance requests;

(3)  Working with the Navy and others to ensure that infrastructure support is provided to the existing developed area, referred to as the "downtown area", and other federally retained areas;

(4)  Developing the infrastructure necessary to support the implementation of the Barbers Point Naval Air Station community reuse plan; and

(5)  Providing, to the extent feasible, maximum opportunity for the reuse of surplus property by private enterprise or state and county government.

(c)  Five additional voting members shall, except as otherwise provided in this subsection, be appointed to the authority by the governor to represent the Kalaeloa community development district.  These members shall be considered in determining quorum and majority only on issues relating to the Kalaeloa community development district, and may vote only on issues relating to the Kalaeloa community development district.  These members shall consist of:

(1)  The chairperson of the Hawaiian homes commission;

(2)  The director of the city and county of Honolulu department of planning and permitting;

(3)  Two members representing the surrounding community for a term pursuant to section 26-34, one of which shall be selected by the mayor of the city and county of Honolulu; and

(4)  One member who is a Hawaiian cultural specialist. [L 2002, c 184, pt of §2]



§206E-192 - Designation of the Kalaeloa community development district.

[§206E-192]  Designation of the Kalaeloa community development district.  (a)  The federal Department of Defense declared approximately two thousand one hundred fifty acres of land at the Barbers Point Naval Air Station to be surplus to its needs and under a base realignment is conveying these surplus lands to the various end users identified by the community reuse plan.  The governor has approved and forwarded to the Navy the community reuse plan for these surplus lands.

(b)  The legislature hereby designates these surplus lands as the "Kalaeloa community development district". [L 2002, c 184, pt of §2]



§206E-193 - District established; boundaries.

[§206E-193]  District established; boundaries.  The Kalaeloa community development district is established.  The district shall include that area within the boundaries described as follows:  the eastern boundary begins at Geiger Gate and runs along East Hansen Road to the intersection with Essex Road until its termination at White Plains Beach Park, where it follows the eastern boundary of parcel 9-1-13:74 to the shoreline at the mean high water mark; the northern boundary begins at the eastern corner at the Geiger Road entry gate where it becomes Roosevelt Road and continues westward until its intersection with West Perimeter Road; the western boundary follows the West Perimeter Road until its termination and then follows the western border of parcel 9-1-13:30 to the shoreline at the mean high water mark; two parcels (9-1-13:01 and 9-1-13:09) lying west of West Perimeter Road toward its mauka end, and two parcels (9-1-31:28 and 9-1-31:47) lying west of West Perimeter Road on its makai end, all of which are physically separated from the western boundary by a storm water drainage canal, are also included; the southern boundary follows the shoreline at the mean high water mark from the western boundary of parcel 9-1-13:30 to the eastern boundary of White Plains Beach Park (9-1-13:74).  All references to parcel numbers contained herein indicate the areas identified by such tax map key numbers as of March 18, 2002. [L 2002, c 184, pt of §2]



§206E-194 - Kalaeloa community development district; development guidance policies.

[§206E-194]  Kalaeloa community development district; development guidance policies.  The following development guidance policies shall generally govern the authority's actions in the Kalaeloa community development district:

(1)  Development shall be in accordance with the community reuse plan, except as it conflicts with the Hawaii State Constitution and the Hawaii Revised Statutes, as they relate to the department of Hawaiian home lands;

(2)  With the approval of the governor and concurrence of the Navy, and in accordance with state law governing lands owned by the department of Hawaiian home lands, the authority, upon the concurrence of a majority of its voting members, may modify and make changes to the reuse plan to respond to changing conditions; provided that prior to amending the reuse plan the authority shall conduct a public hearing to inform the public of the proposed changes and receive public input;

(3)  Development shall seek to promote economic development and employment opportunities by fostering diverse land uses and encouraging private sector investments that utilize the opportunities presented by the receipt of property from the base closure consistent with the needs of the public;

(4)  The authority may engage in planning, design, and construction activities within and outside of the district; provided that activities outside of the district shall relate to infrastructure development, area-wide drainage improvements, roadways realignments and improvements, business and industrial relocation, and other activities the authority deems necessary to carry out redevelopment of the district and implement this chapter.  Studies or coordinating activities may be undertaken by the authority in conjunction with the county and appropriate state agencies and may address facility systems, industrial relocation, and other activities;

(5)  Planning, replanning, rehabilitation, development, redevelopment, and other preparation for reuse of Barbers Point Naval Air Station under this chapter are public uses and purposes for which public money may be spent and private property acquired;

(6)  Hawaiian archaeological, historic, and cultural sites shall be preserved and protected.  Endangered species of flora and fauna and significant military facilities shall be preserved to the extent feasible;

(7)  Land use and redevelopment activities within the district shall be coordinated with and to the extent possible complement existing county and state policies, plans, and programs affecting the district; and

(8)  Public facilities within the district shall be planned, located, and developed to support the redevelopment policies established by this chapter for the district, the reuse plan approved by the governor, and rules adopted pursuant to this chapter. [L 2002, c 184, pt of §2]



§206E-195 - Kalaeloa community development revolving fund.

[§206E-195]  Kalaeloa community development revolving fund.  (a)  There is established in the state treasury the Kalaeloa community development revolving fund, into which shall be deposited:

(1)  All revenues, income, and receipts of the authority for the Kalaeloa community development district, notwithstanding any other law to the contrary, including section 206E-16;

(2)  Moneys directed, allocated, or disbursed to the Kalaeloa community development district from government agencies or private individuals or organizations, including grants, gifts, awards, donations, and assessments of landowners for costs to administer and operate the Kalaeloa community development district; and

(3)  Moneys appropriated to the fund by the legislature.

(b)  Moneys in the Kalaeloa community development revolving fund shall be used for the purposes of this part.

(c)  Investment earnings credited to the assets of the fund shall become part of the assets of the fund. [L 2002, c 184, pt of §2]



§206E-196 - Assessment for operating costs.

[§206E-196]  Assessment for operating costs.  (a)  The authority shall have the power to assess all land users, except the federal government, for their fair share of the costs required to administer and operate the Kalaeloa community development district, which may include costs associated with staffing.  Assessments shall be based on each landowner's proportionate share of the total acreage of the Kalaeloa community development district.

(b)  The assessment shall be set by the authority annually, based upon the operating budget for the district, and adjusted for any actual expenditures made in the prior year in excess of the prior approved budget.  The assessments shall be paid to the authority in semiannual payments commencing thirty days after the beginning of the fiscal year.

(c)  The authority may charge interest or other fees on assessment amounts not paid on a timely basis, and may withhold services or approval of governmental permits for land users delinquent in payments.

(d)  For the purposes of this section, "land user" includes the owner of land; provided that the landowner may assign the responsibility for payment of assessments to the lessee or licensee of the land. [L 2002, c 184, pt of §2]



§206E-197 - Complaints.

[§206E-197  Complaints.]  The authority may establish procedures for receiving and processing district-related complaints, conducting research, monitoring matters that arise within the district, and reporting its findings. [L 2004, c 188, pt of §2]



§206E-198 - Remedies.

[§206E-198  Remedies.]  (a)  The authority may research any complaint relating to the district that it determines to be an appropriate subject for investigation, including:

(1)  Unkempt appearance of property;

(2)  Brushfires on property;

(3)  Rubbish disposed of inappropriately; or

(4)  Conditions on property otherwise incongruous with generally accepted standards of maintenance.

(b)  The authority may investigate, conduct research, or monitor any matter that arises within the district, in accordance with this part.

[(c)]  If the authority decides not to research a complaint filed with the authority, it shall inform the complainant of its decision and shall state its reasons.

If the authority decides to research the complaint, it shall notify the complainant of its decision and shall also notify the landowner of its intention to investigate.

[(d)]  Before giving any opinion or recommendation that is critical of a landowner or person who is the subject of the complaint, the authority shall consult with the landowner or person on the best means to remedy the situation.

[(e)]  After a reasonable time has elapsed, the authority shall notify the complainant of the actions taken by it and by the landowner. [L 2004, c 188, pt of §2]

Revision Note

Section is a blend of three sections.



§206E-199 - Reports.

[§206E-199  Reports.  (a)]  After a reasonable time has elapsed, the authority may present its opinion and recommendations to the governor, the legislature, the public, or any of these.  The authority shall include with this opinion any reply made by the landowner.

[(b)]  The authority shall submit to the various landowners in the district a quarterly report discussing the authority's activities under this part.  The report shall be made available to the public upon request. [L 2004, c 188, pt of §2]

Revision Note

Section is a blend of two sections.






CHAPTER 206G - KALAELOA COMMUNITY DEVELOPMENT DISTRICT

CHAPTER 206G

KALAELOA COMMUNITY DEVELOPMENT DISTRICT

REPEALED.  L 2002, c 184, §5.

Cross References

For present provisions, see §§206E-191 to 199.



CHAPTER 206J - ALOHA TOWER DEVELOPMENT CORPORATION

§206J-1 - Findings and purpose.

§206J-1  Findings and purpose.  The legislature finds that the area in downtown Honolulu on the waterfront, including the Hale Awa Ku Moku Building and Irwin Memorial Park, hereinafter called the Aloha Tower complex, is one of the most valuable properties in downtown Honolulu and that certain portions of this area should be redeveloped, renovated, or improved to better serve the economic, maritime, and recreational needs of the people of Hawaii.

The legislature further finds that the Aloha Tower complex still serves a vital maritime function that must be maintained to insure adequacy and viability for existing and future maritime activities.

The purpose of this chapter is to establish a new public body corporate and politic, public instrumentality, and agency of the State for the purpose of undertaking the redevelopment of the Aloha Tower complex to strengthen the international economic base of the community in trade activities, to enhance the beautification of the waterfront, and in conjunction with the department of transportation, to better serve modern maritime uses, and to provide for public access and use of the waterfront property.  Properly developed, the Aloha Tower complex will further serve as a stimulant to the commercial activities of the downtown business community and help transform the waterfront into a "people place."

The legislature finds and determines that the purpose of this chapter is in the public interest and constitutes a valid public purpose. [L 1981, c 236, pt of §1; am L 1986, c 146, §1; am L 1988, c 356, §1]

Case Notes

Cited:  74 H. 365, 846 P.2d 882.



§206J-2 - Definitions.

§206J-2  Definitions.  As used in this chapter, unless the context clearly requires otherwise:

"Board" means the board of directors of the development corporation established in section 206J-4, and any successor thereto.

"Bonds" means revenue bonds, special facilities revenue bonds, notes, or other instruments of indebtedness of the development corporation issued under this chapter and shall include refunding bonds.

"Development corporation" means the Aloha Tower development corporation established by section 206J-4.

"Maritime" means the administration of chapter 266 by the department of transportation.

"Project" means an undertaking of work or improvement of public or private real or personal property or any interest therein, developed, acquired, constructed, reconstructed, rehabilitated, improved, altered, or repaired by the development corporation, by itself or in conjunction with qualified persons, and including public facilities and, any law to the contrary notwithstanding, facilities for and functionally related and subordinate to maritime purposes.

"Project cost" means the total cost in carrying out all undertakings that the development corporation deems reasonable and necessary for the development of a project, including but not limited to the cost of studies, surveys, plans, and specifications, architectural, design, engineering, or any other special related services; the cost of site preparation and development, demolition, construction, reconstruction, rehabilitation, and improvement; the cost of financing such project, including interest on bonds issued to finance such project from the date thereof to the estimated date of completion of such project as determined by the board; the cost of an allocable portion of the administrative and operating expenses of the development corporation related to the development of such project; and the cost of any indemnity and surety bonds, premiums on policies of insurance, legal fees, and fees and expenses of trustees, depositories, and paying agents for the bonds; all as the development corporation shall deem necessary.

"Public agency" means any office, department, board, commission, bureau, division, public corporation, agency, or instrumentality of the federal, state, or county government.

"Public facilities" means streets, utility and service corridors, and utility lines where applicable, sufficient to adequately service developable improvements in the area, parking garages, sidewalks, pedestrian ways, parks, and other community facilities.

"Qualified person" means any individual, partnership, corporation, or any public agency, possessing the competence, expertise, experience, and resources, including financial, personnel, and tangible resources, required for the purposes of the project and such other qualifications as may be deemed desirable by the development corporation in administering this chapter.

"Real property" means lands, structures, and interests therein and natural resources including water, minerals, and all such things connected with land, including lands under water and riparian rights, space rights, and air rights and any and all other things and rights usually included within the term.  Real property also means any and all interests in such property less than fee title, such as leasehold interests, easements, incorporeal hereditaments, and every estate, interest, or right, legal or equitable, including terms for years and liens thereon by way of judgments, mortgages, or otherwise. [L 1981, c 236, pt of §1; am L 1982, c 250, §1; am L 1986, c 146, §2; am L 1988, c 356, §2; am L 2008, c 200, §3]



§206J-3 - Aloha Tower complex; designated boundaries.

§206J-3  Aloha Tower complex; designated boundaries.  The Aloha Tower complex is established.  The complex shall include the area bounded by Nimitz Highway beginning at its intersection with the Diamond Head boundary of tax map key 2-1-13:7 north along Nimitz Highway to its intersection with the makai boundary of tax map key 1-7-1:6; northeast along River Street to its intersection with King Street; north along King Street to its intersection with Iwilei Road west along Iwilei Road to its intersection with Nimitz Highway at the Ewa makai corner of tax map key 1-5-08:1; south along Nimitz Highway to its intersection with the boundary between tax map key 1-5-8:1 and tax map key 1-5-8:9; west along a line to the Diamond Head mauka corner of tax map key 1-5-40:4; west along Nimitz Highway to its intersection with the Ewa boundary of tax map key 1-5-38:4; south along the Ewa boundaries of tax map key 1-5-38:4 and 1-5-38:5 to Honolulu Harbor; east along the waterfront boundary of tax map key 1-5-38:5 to Pier 23; south along Pier 23 to the southwest end of Pier 22; continuing along a line in the same direction to its intersection with the Honolulu Harbor Federal Project Line; northeast along the Honolulu Harbor Federal Project Line to a point in Honolulu Harbor 475 feet perpendicular to Pier 11; southwest along a line parallel to Piers 10 and 11 to its intersection with a line extending from the southwest end of Pier 22 to the point of intersection of the Honolulu Harbor Federal Project Line and a line extending along Pier 8 into Honolulu Harbor; southeast along a line to the point of intersection of the Honolulu Federal Project Line and a line extending along Pier 8 into Honolulu Harbor; southeast along the Honolulu Harbor Federal Project Line to its intersection with a line extending along Pier 4 into Honolulu Harbor; east along a line from that intersection and along Pier 4 to its intersection with Nimitz Highway; north along Nimitz Highway to its intersection with Richards Street; southwest along Richards Street to its intersection with Ala Moana Boulevard; northwest along Ala Moana Boulevard to its intersection with the Ewa boundary of tax map key 2-1-14:6; northeast along the Ewa boundary of tax map key 2-1-14:6 to its Ewa mauka corner; and northwest across Bishop Street to the point of beginning at the intersection of the Diamond Head boundary of tax map key 2-1-13:7 and Nimitz Highway.  The complex shall also include the area bounded by Iwilei Road beginning with its intersection with Nimitz Highway; west along Iwilei Road to its intersection with Pacific Street; southeast along Pacific Street to its intersection with the Ewa mauka corner of tax map key 1-5-38:4; east along Nimitz Highway to its intersection with the Diamond Head mauka corner of tax map key 1-50-40:4; east along a line to the point of intersection at the boundary between tax map key 1-5-8:1 and tax map key 1-5-8:9; north along Nimitz Highway to the point of beginning at the intersection of Nimitz Highway and Iwilei Road.  All fast and submerged lands contained within these areas shall also be included. [L 1981, c 236, pt of §1; am L 1982, c 147, §11 and c 250, §2; am L 1983, c 239, §3; am L 1988, c 356, §3; am L 1990, c 86, §13]



§206J-4 - Aloha Tower development corporation; established.

§206J-4  Aloha Tower development corporation; established.  (a)  There is established the Aloha Tower development corporation, which shall be a public body corporate and politic, a public instrumentality, and an agency of the State.  The development corporation shall be placed within the department of business, economic development, and tourism for administrative purposes, pursuant to section 26-35.

(b)  Except as provided in section 206J-5.5, the development corporation shall consist of a board of directors having seven voting members.  The director of business, economic development, and tourism, the director of transportation, the chairperson of the board of land and natural resources, and the mayor of the city and county of Honolulu, or their respective designated representatives, shall serve as ex officio voting members.  Three members from the public at large shall be appointed by the governor for staggered terms pursuant to section 26-34 and shall also serve as voting members; provided that no public member shall be an officer or employee of the State or its political subdivisions.  All members shall continue in office until their respective successors have been appointed.  The board, by a majority vote, shall elect a chairperson from within its membership.

(c)  The members of the board appointed under subsection (b) shall serve without compensation, but each member shall be reimbursed for expenses, including travel expenses, incurred in the performance of their duties.

(d)  The board shall appoint a chief executive officer.  The board shall set the salary of the executive officer, who shall serve at the pleasure of the board and shall be exempt from chapter 76. [L 1981, c 236, pt of §1; am L 1986, c 146, §3; am L 1987, c 336, §7; am L 1990, c 293, §8; am L 1992, c 34, §1; am L 2000, c 253, §150; am L 2008, c 200, §4]



§206J-5 - Powers; generally.

§206J-5  Powers; generally.  (a)  The development corporation shall have all the powers necessary to carry out its purposes, including the following powers:

(1)  To sue and be sued;

(2)  To have a seal and alter the same at its pleasure;

(3)  To make and execute contracts and all other instruments necessary or convenient for the exercise of its powers and functions under this chapter;

(4)  To make and alter bylaws for its organization and internal management;

(5)  To adopt rules under chapter 91 necessary to effectuate this chapter in connection with its projects, operations, properties, and facilities;

(6)  Through its chief executive officer, to appoint officers, agents, and employees, prescribe their duties and qualifications, and fix their salaries, consistent with chapter 76; its chief executive officer may also appoint officers, agents, and employees, prescribe their duties and qualifications, and fix their salaries, without regard to chapter 76;

(7)  To prepare or cause to be prepared a development plan for the Aloha Tower complex, incorporating the needs of the department of transportation and accommodating the plans, specifications, designs, or estimates of any project acceptable to the development corporation;

(8)  To own, lease, hold, clear, improve, and rehabilitate real, personal, or mixed property and to assign, exchange, transfer, convey, lease, sublease, or encumber any project or improvement, including easements, constituting part of a project within the Aloha Tower complex, except that required for necessary maritime purposes, including leases or other agreements for the rehabilitation, repair, maintenance, and operation of the Aloha Tower;

(9)  By itself, or in conjunction with qualified persons, to develop, construct, reconstruct, rehabilitate, improve, alter, or repair or provide for the development, construction, reconstruction, rehabilitation, improvement, alteration, or repair of any project, including projects or any portion thereof under the control or jurisdiction of qualified persons; to own, hold, assign, transfer, convey, exchange, lease, sublease, or encumber any project, including projects or any portion thereof under the control or jurisdiction of qualified persons;

(10)  Notwithstanding any other provision of law to the contrary, to arrange or initiate appropriate action for the planning, replanning, opening, grading, relocating, or closing of streets, roads, roadways, alleys, easements, piers, or other places, the furnishing of facilities, the acquisition of property or property rights, or the furnishing of property, development rights, or services in connection with a project;

(11)  To grant options or renew any lease entered into by it in connection with any project, on terms and conditions as it deems advisable;

(12)  To prepare or cause to be prepared plans, specifications, designs, and estimates of project cost for the development, construction, reconstruction, rehabilitation, improvement, alteration, or repair of any project, and from time to time to modify such plans, specifications, designs, or estimates;

(13)  To provide advisory, consultative, training, and educational services, technical assistance, and advice to any person, partnership, or corporation, either public or private, in order to carry out the purposes of this chapter, and engage the services of consultants on a contractual basis for rendering professional and technical assistance and advice;

(14)  To procure insurance against any loss in connection with its property and other assets and operations in such amounts and from such insurers as it deems desirable;

(15)  To contract for and accept gifts or grants in any form from any public agency or from any other source;

(16)  To pledge or assign all or any part of the moneys, rents, charges, or other revenues and any proceeds derived by the development corporation from proceeds of insurance or condemnation awards, less guarantees to the harbor special fund for the loss of revenues or incurrence of costs and expenses because of any action taken by the development corporation; and

(17)  To issue bonds of the development corporation for the purpose of providing funds for any of its corporate purposes.

(b)  The development corporation shall impose, prescribe, and collect rates, rentals, fees, or charges for the lease and use and services of its projects at least sufficient to pay the costs of operation, maintenance and repair, if any, of its projects and the required payments of the principal of and interest on all bonds issued to finance its projects.  Notwithstanding anything to the contrary contained in this section, the development corporation may take into account any project costs supplied by qualified persons in calculating such rates, rentals, fees, or charges, to the extent that if the qualified persons selected by the development corporation is willing to underwrite the entire or substantially all of the costs of development and construction of that project, the development corporation is empowered to negotiate nominal rentals. [L 1981, c 236, pt of §1; am L 1982, c 250, §3; am L 1988, c 356, §4; am L 1999, c 150, §2; am L 2000, c 253, §150]



§206J-5.5 - Partnership with department of transportation for the implementation of the commercial harbors modernization plan and the establishment of the harbors modernization group.

§206J-5.5  Partnership with department of transportation for the implementation of the commercial harbors modernization plan and the establishment of the harbors modernization group.  [Repeal and reenactment on June 30, 2016.  L 2008, c 200, §15.]  (a)  Consistent with its general powers under this chapter, the development corporation shall establish a subgroup called the harbors modernization group to undertake projects for the commercial harbors modernization plan in subsection (b), which are under the jurisdiction of the department of transportation.  Notwithstanding any provision in section 206J-17 to the contrary, payments to the development corporation for its administrative and operational expenses shall be made by the department of transportation and deposited into the Aloha Tower fund in a subaccount designated for commercial harbors modernization plan projects.  The department of transportation shall delegate to the development corporation the implementation of commercial harbors modernization plan projects.  All projects, prior to implementation by the development corporation, shall be approved by the director of transportation and the governor.  After approval by the director of transportation and the governor, the expending authority for the approved projects shall be delegated to the development corporation.

(b)  The harbors modernization group shall have jurisdiction over harbors projects that shall collectively be known as the commercial harbors modernization plan.  These harbor projects shall be as follows:

(1)  Honolulu harbor.  Development of infrastructure, expansion of facilities, and tenant relocations, including the development of the new Kapalama container terminal;

(2)  Kahului harbor.  Development of infrastructure, expansion of facilities, tenant relocations, and acquisition of lands, including the West harbor barge or ferry slip or both, West harbor dredging and breakwater, West harbor cruise terminal, Pier 1 fuel line replacement and upgrade, East harbor breakwater, and Pier 2B strengthening;

(3)  Hana Harbor.  Development of infrastructure, demolition, as necessary, and expansion of facilities and acquisition of lands;

(4)  Hilo harbor.  Development of infrastructure, expansion of facilities, tenant relocations, and acquisition of lands, including the Pier 4 interisland cargo terminal;

(5)  Kawaihae harbor.  Development of infrastructure, expansion of facilities, tenant relocations, acquisition of lands, including the Pier 2 terminal and barge improvements, Pier 2 extension and terminal, and Pier 4 and liquid bulk terminals;

(6)  Kalaeloa harbor.  Development of infrastructure, expansion of facilities, tenant relocations, and acquisition of lands, including the West harbor infrastructure, Pier 4 dedicated fuel pier, and extension of the fuel line; and

(7)  Nawiliwili harbor.  Development of infrastructure, expansion of facilities, tenant relocations, and acquisition of lands, including the new multi-use pier.

(c)  For the purposes of this section, the chief executive officer shall have the power to appoint officers, agents, and employees, prescribe their duties and qualifications, and fix their salaries, without regard to chapter 76.

(d)  Land disposition matters in projects identified in the commercial harbors modernization plan, including land acquisition, leasing, and conveyance, and acquisition of easements or right-of-ways, shall continue to be under the jurisdiction of the board of land and natural resources pursuant to chapter 171.

(e)  The harbors modernization group, when acting pursuant to subsection (f), shall retain all the powers of the development corporation under sections 206J-5 to 206J-21.

(f)  Except as otherwise provided in this subsection, the harbors modernization group shall be comprised of six voting members appointed by the governor to the development corporation in addition to those members appointed under section 206J-4(b), and pursuant to section 26-34.

The harbors modernization group shall consist of:

(1)  The director of budget and finance, or a designated representative, who shall serve as an ex officio voting member;

(2)  Two public members from the maritime industry who shall be directly involved with a harbor or offshore mooring facility that is primarily for the movement of commercial cargo, passenger, and fishing vessels entering, leaving, or traveling within the state harbor system, or directly involved with an activity that requires and is directly related to the loading, offloading, storage, or distribution of goods and services by means of seaborne transportation; and

(3)  The mayors of the counties of Hawaii, Maui, and Kauai, or their designated representatives, who shall serve as ex officio voting members.

The members of the harbors modernization group shall serve for four year terms and shall continue in office until their respective successors have been appointed.  The chairperson of the corporation board shall serve as the chairperson of the harbors modernization group.

The members of the harbors modernization group shall act and be counted in determining quorum and majority for development corporation actions only with respect to directing the planning, design, construction, and financing of the harbor projects identified in the commercial harbors modernization plan.  A majority of members of the development corporation and four of the six members of the harbor modernization group shall constitute quorum for matters relating to directing the planning, design, construction, and financing of the harbor projects identified in the commercial harbors modernization plan.  A majority of the voting members of the quorum shall be required to validate any act relating to the harbor projects.  These members shall serve without compensation, but each member shall be reimbursed for expenses, including travel expenses, incurred in the performance of their duties.

(g)  Subject to existing contractual and statutory commitments to the department of transportation for any losses in revenue under this chapter, the development corporation may apply any revenues derived from commercial development projects in the Aloha Tower project area to defray the cost of harbor infrastructure improvements incurred within the State. [L 2007, c 127, §2; am L 2008, c 200, §5]



§206J-6 - Limitations on the powers of the development corporation.

§206J-6  Limitations on the powers of the development corporation.  (a)  The development corporation shall not sell any fast or submerged lands of the Aloha Tower complex as established by this chapter.

(b)  The development corporation shall preserve the Aloha Tower as an historical monument and shall not sell, remove, demolish, deface, or alter the structure in any reasonable degree to lessen its historical value to the community.  However, and notwithstanding any other law to the contrary, repairs, maintenance, relocation of pier platforms, or any essential reconstruction necessary for the preservation of the Aloha Tower as an historical monument shall be permissible.

(c)  Irwin Memorial Park shall be retained as a public park subject to the reservations and conditions set forth in the deed of Helene Irwin Fagan to the Territory of Hawaii.

(d)  The development corporation or its lessees shall not exercise any jurisdiction over the provided replacement facilities located within the Aloha Tower complex required for necessary maritime purposes and activities (hereinafter "maritime facilities").  Jurisdiction over any such replacement facilities shall be in the department of transportation.  Facilities  functionally related to maritime purposes and the purposes outlined in the development plan for the Aloha Tower complex, such as hotel facilities for maritime passengers and waterfront visitors, concession facilities adjacent to maritime terminal facilities, public parking facilities which are situated on property not currently under the jurisdiction of the department of transportation, and commercial, retail, residential, and office facilities may be under the jurisdiction of the development corporation or its lessees. [L 1981, c 236, pt of §1; am L 1982, c 250, §4; am L 1986, c 146, §4; am L 1988, c 356, §5]



§206J-7 - Development rules.

§206J-7  Development rules.  The development corporation shall adopt rules under chapter 91 to be followed during the course of the development of the Aloha Tower complex, which are to be known as development rules in connection with health, safety, building, planning, zoning, and land use, which, upon final adoption of a development plan for the Aloha Tower complex, shall supersede all other inconsistent ordinances and rules relating to the use, zoning, planning, and development of land and construction thereon within the Aloha Tower complex.  Rules adopted under this section shall be adopted under chapter 91 and shall follow existing law, rules, ordinances, and regulations as closely as is consistent with standards meeting minimum requirements of good design, pleasant amenities, health, safety, and coordinated development.  The rules shall also insure that necessary maritime activities are not impaired. [L 1981, c 236, pt of §1; am L 1982, c 250, §5]



§206J-8 - Use of public lands.

§206J-8  Use of public lands.  Without regard to chapter 171, the governor may set aside or any department or agency of the State may lease applicable portions of the area designated as the Aloha Tower complex to the development corporation for the purpose specified in this chapter; provided that such setting aside would not impair any covenant between the State or any department or board thereof and holders of revenue bonds issued by the State or such department or board, or the development corporation may lease applicable portions of the Aloha Tower complex from the department of transportation.  The development corporation shall annually reimburse to the department of transportation any losses in revenues caused by any action of the development corporation.  The development corporation shall provide replacement facilities for maritime activities at no cost to the department of transportation. [L 1981, c 236, pt of §1; ree L 1986, c 146, §5; am L 1990, c 86, §14]



§206J-9 - Construction contracts.

§206J-9  Construction contracts.  The development corporation shall award construction contracts in conformity with chapter 103D and this chapter. [L 1981, c 236, pt of §1; ree L 1986, c 146, §6; am L Sp 1993, c 8, §54]



§206J-10 - Public projects.

§206J-10  Public projects.  Any project or activity of any public agency of the State in the Aloha Tower complex shall be constructed, renovated, or improved in consultation with the development corporation and the department of transportation. [L 1981, c 236, pt of §1; ree L 1986, c 146, §7]



§206J-11 - Lease of projects.

§206J-11  Lease of projects.  The development corporation may lease without public auction, for a term not exceeding sixty-five years, all or any portion of the real, personal, or mixed property constituting a project under its jurisdiction as provided herein to any qualified person, upon such terms and conditions as may be approved by the board, if the board finds that the lease conforms with the development plan for the Aloha Tower complex.  Notwithstanding any other provision to the contrary, the development corporation shall establish requirements and conditions relating to the terms of lease and the qualifications of any person to apply for such lease. [L 1981, c 236, pt of §1; am L 1986, c 146, §8; am L 1990, c 86, §15]



§206J-12 - Bonds; bond anticipation notes.

§206J-12  Bonds; bond anticipation notes.  (a)  The development corporation, with the approval of the governor, may issue bonds in such amounts as authorized from time to time by law and as deemed advisable for any of its corporate purposes.  The principal of, premium, if any, and interest on such bonds shall be payable, subject to the prior payment to the harbor special fund for the loss of revenues or incurrence of costs and expenses because of any action taken by the development corporation or of any rent payable to the department of transportation for the lease of properties within the Aloha Tower complex:

(1)  Exclusively from the moneys derived from rates, rentals, fees, and charges of the project financed with the proceeds of such bonds imposed under section 206J-5(b), or from such moneys together with any grant from the government in aid of such project; or

(2)  Exclusively from the moneys derived from rates, rentals, fees, and charges of certain designated projects imposed under section 206J-5(b), whether or not they are financed in whole or in part with the proceeds of the bonds; or

(3)  From the moneys derived from rates, rentals, fees, and charges imposed under section 206J-5(b), generally, and any other revenues derived by the development corporation from whatever source.

All revenue bonds authorized by this section shall be issued pursuant to part III of chapter 39, except as provided in this chapter.  The bonds shall be secured by a pledge of such moneys and may be additionally secured by a mortgage of any project or other property of the development corporation to the extent of its interest therein.  Neither the board members nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof.

(b)  Bonds issued pursuant to this chapter may be in one or more issues and in one or more series within an issue and shall be authorized pursuant to resolution of the board.  The bonds shall be dated, may bear interest at such rate or rates payable at such time or times as the corporation may determine with the approval of the governor, except for deeply discounted bonds which are subject to redemption or retirement at the accreted value thereof; provided that the discounted value of such bonds shall not exceed ten per cent of issue and no such bond shall be issued without prior approval of the director of finance and the governor, shall mature at such time or times not exceeding forty years from their date or dates, shall have such rank or priority, and may be made redeemable before maturity at the option of the development corporation, the holders, or either, at such price or prices and under such terms and conditions, all as may be determined by the development corporation.  The development corporation shall determine the form of the bonds, including any interest coupons to be attached thereto, and the manner of execution of the bonds, and shall fix the denomination or denominations of the bonds and, subject to the approval of the state director of finance, the place or places of payment of principal and interest, which may be at any bank or trust company approved by the state director of finance within or without the State.  The bonds may be issued in coupon or in registered form, or both, as the development corporation may determine, and provisions may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest.  The development corporation may sell bonds in such manner, either at public or private sale, and for such price as it may determine.

(c)  Prior to the preparation of definitive bonds, the development corporation may issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery.

(d)  Should any bond issued under this chapter or any coupon appertaining thereto become mutilated or be lost, stolen, or destroyed, the development corporation may cause a new bond or coupon of like date, number, and tenor to be executed and delivered in exchange and substitution for, and upon the cancellation of such mutilated bond or coupon, or in lieu of and in substitution for, such lost, stolen, or destroyed bond or coupon.  Such new bond or coupon shall not be executed or delivered until the holder of the mutilated, lost, stolen, or destroyed bond or coupon (1) has paid the reasonable expense and charges in connection therewith, (2) in the case of a lost, stolen, or destroyed bond or coupon, has filed with the development corporation or its fiduciary evidence satisfactory to the development corporation or its fiduciary that such bond or coupon was lost, stolen, or destroyed and that the holder was the owner thereof, and (3) has furnished indemnity satisfactory to the development corporation.

(e)  The development corporation in its discretion may provide that CUSIP identification numbers shall be printed on such bonds.  In the event such numbers are imprinted on any such bonds (1) no such number shall constitute a part of the contract evidenced by the particular bond upon which it is imprinted, and (2) no liability shall attach to the development corporation or any officer or agent thereof, including any fiscal agent, paying agent, or registrar for such bonds by reason of such numbers or any use made thereof, including any use thereof made by the development corporation, any such officer, or any such agent, or by reason of any inaccuracy, error, or omission with respect thereto or in such use.  The development corporation in its discretion may require that all costs of obtaining and imprinting such numbers shall be paid by the purchaser of such bonds.  For the purposes of this subsection, the term "CUSIP identification numbers" means the numbering system adopted by the Committee for Uniform Security Identification Procedures formed by the Securities Industry Association.

(f)  Whenever the development corporation has authorized the issuance of bonds under this chapter, bond anticipation notes of the development corporation may be issued in anticipation of the issuance of such bonds and of the receipt of the proceeds of sale thereof, for the purposes for which such bonds have been authorized.  All bond anticipation notes shall be authorized by the development corporation, and the maximum principal amount of such notes shall not exceed the authorized principal amount of such bonds.  The notes shall be payable solely from and secured solely by the proceeds of sale of the bonds in anticipation of which the notes are issued and the moneys derived from rates, rents, fees, and charges, and other revenues from which would be payable and by which would be secured such bonds; provided that to the extent that the principal of the notes shall be paid from moneys other than the proceeds of sale of such bonds, the maximum amount of bonds that has been authorized in anticipation of which the notes are issued shall be reduced by the amount of notes paid in such manner.  The authorization, issuance, and the details of such notes shall be governed by this chapter with respect to bonds insofar as the same may be applicable; provided that each note, together with all renewals and extensions thereof, or refundings thereof by other notes issued under this subsection shall mature within five years from the date of the original note.

(g)  In order to secure the payment of any of the bonds issued pursuant to this chapter, and interest thereon, or in connection with such bonds, the development corporation shall have the power as to such bonds:

(1)  To pledge all or any part of the moneys derived from rates, rents, fees, and charges, and other revenues derived by the development corporation as provided in this chapter to the punctual payment of bonds and interest thereon, and to covenant against thereafter pledging any such moneys and other revenues to any other bonds or any other obligations of the development corporation for any other purpose, except as otherwise stated in the proceedings providing for the issuance of bonds permitting the issuance of additional bonds to be equally and ratably secured by a lien upon such moneys and other revenues.

(2)  To pledge and assign the interest of the development corporation under any lease and other agreements related to a project and the rights, duties, and obligations of the development corporation thereunder, including the right to receive payments thereunder.

(3)  To covenant as to the use and disposition of the proceeds from the sale of such bonds.

(4)  To covenant to set aside or pay over reserves and sinking funds for such bonds and as to the disposition thereof.

(5)  To covenant and prescribe as to what happenings or occurrences shall constitute "events of default", the terms and conditions upon which any or all of such bonds shall become or may be declared due before maturity, and as to the terms and conditions upon which such declaration and its consequences may be waived.

(6)  To covenant as to the rights, liabilities, powers, and duties arising upon the breach by it of any covenant, condition, or obligation.

(7)  Subject to the approval of the state director of finance, to designate a national or state bank or trust company within or without the State, incorporated in the United States, to serve as trustee for the holders of the bonds and to enter into a trust indenture, trust agreement, or indenture of mortgage with such trustee.  The trustee may be authorized by the development corporation to receive and receipt for, hold, and administer the proceeds of such bonds and to apply the same to the purposes for which such bonds are issued, or to receive and receipt for, hold, and administer the moneys derived from rates, rents, fees, and charges, and other revenues derived by the development corporation under a lease or other agreement related to a project, and to apply such moneys and other revenues to the payment of the principal of and interest on such bonds, or both, and any excess moneys and other revenues to the payment of expenses incurred by the development corporation in administering such bonds or in carrying out such lease or other agreement.  In the event that such trustee shall be appointed, any trust indenture, trust agreement, or indenture of mortgage entered into by the development corporation with the trustee may contain whatever covenants and provisions as may be necessary, convenient, or desirable in order to secure such bonds.  The development corporation may pledge and assign to the trustee the interest of the development corporation under a lease and other agreements related to a project and the rights, duties, and obligations of the development corporation thereunder, including the right to receive revenues thereunder.  The development corporation may appoint the trustee to serve as fiscal agent for the payment of the principal and interest, and for the purchase, registration, transfer, exchange, and redemption of the bonds, and may authorize and empower the trustee to perform such functions with respect to such payment, purchase, registration, transfer, exchange, and redemption, as the development corporation may deem necessary, advisable, or expedient, including without limitation the authentication of bonds and the holding of the bonds and coupons which have been paid and the supervision of the destruction thereof in accordance with law.

(8)  To execute all instruments necessary or convenient in the exercise of the powers herein granted or in the performance of its covenants and duties.

(9)  To make such covenants and do any and all acts and things as may be necessary, convenient, or desirable in order to secure such bonds, notwithstanding that such covenants, acts, or things may not be enumerated in this chapter.

No holder or holders of any bonds issued under this chapter shall ever have the right to compel any exercise of taxing power of the State to pay such bonds or the interest thereon and no moneys other than the revenues pledged to such bonds shall be applied to the payment thereof.

(h)  Bonds bearing the signature or facsimile signature of officers in office on the date of the signing thereof shall be valid and sufficient for all purposes, notwithstanding that before the delivery thereof and payment therefor any or all the persons whose signatures appear thereon shall have ceased to be officers of the development corporation.  The bonds shall contain a recital that they are issued pursuant to this chapter which recital shall be conclusive evidence of their validity and of the regularity of their issuance.

(i)  The development corporation may issue bonds for the purpose of refunding any bonds then outstanding and issued under this chapter whether or not such outstanding bonds have matured or are then subject to redemption.  The development corporation may issue bonds for the combined purposes of (1) financing or refinancing the cost of a project, improvement, or expansion thereof, and (2) refunding bonds which shall theretofore have been issued under this chapter and shall then be outstanding, whether or not such outstanding bonds have matured or are then subject to redemption.  Nothing in this subsection shall require or be deemed to require the development corporation to elect to redeem or prepay bonds being refunded, or to redeem or prepay bonds being refunded which were issued, in the form customarily known as term bonds in accordance with any sinking fund installment schedule specified in any proceedings authorizing the issuance thereof, or, in the event the development corporation elects to redeem or prepay any such bonds, to redeem or prepay as of any particular date or dates.  The issuance of such bonds, the maturities and other details thereof, the rights and remedies of the holders thereof, and the rights, powers, privileges, duties, and obligations of the development corporation with respect to the bonds, shall be governed by the foregoing provisions of this chapter insofar as the same may be applicable. [L 1981, c 236, pt of §1; am L 1982, c 147, §12 and c 250, §6; am L 1986, c 146, §9]



§206J-13 - State and political subdivisions not liable on bonds.

§206J-13  State and political subdivisions not liable on bonds.  The bonds and other obligations of the development corporation (and such bonds and obligations shall so state on their face) shall not be a debt of the State or of any political subdivision; neither the State nor any political subdivision shall be liable thereon, nor in any event shall they be payable solely out of funds or properties other than those of the development corporation pledged thereto. [L 1981, c 236, pt of §1; ree L 1986, c 146, §10]



§206J-14 - Bonds exempt from taxation.

§206J-14  Bonds exempt from taxation.  Bonds and the income therefrom issued pursuant to this chapter shall be exempt from all state and county taxation except estate and transfer taxes. [L 1981, c 236, pt of §1; am L 1986, c 146, §11]



§206J-15 - Bonds as legal investments and lawful security.

§206J-15  Bonds as legal investments and lawful security.  Bonds issued pursuant to this chapter shall be and are declared to be legal and authorized investments for banks, savings banks, trust companies, savings and loan associations, insurance companies, fiduciaries, trustees, guardians, and for all public funds of the State or other political corporations or subdivisions of the State.  Such bonds shall be eligible to secure the deposit of any and all public funds of the State and any and all public funds of counties or other political corporations or subdivisions of the State, and such bonds shall be lawful and sufficient security for such deposits to the extent of their value when accompanied by all unmatured coupons appertaining thereto. [L 1981, c 236, pt of §1; ree L 1986, c 146, §12]



§206J-16 - Exemption from taxation of development corporation.

§206J-16  Exemption from taxation of development corporation.  All revenues derived by the development corporation from any project or under a lease or other agreement pertaining thereto shall be exempt from all state and county taxation.  Any right, title, and interest of the development corporation in any project shall also be exempt from all state and county taxation.  Except as otherwise provided by law, the interest of a qualified person or other user of a project under a lease or other agreements related to a project shall not be exempt from taxation to a greater extent than it would be if the costs of the project were directly financed by the qualified person or other user. [L 1981, c 236, pt of §1; ree L 1986, c 146, §13]



§206J-17 - Aloha Tower fund.

§206J-17  Aloha Tower fund.  (a)  There is created the Aloha Tower fund.  All:

(1)  Moneys;

(2)  Rentals;

(3)  Charges;

(4)  Other revenues of the development corporation; and

(5)  Moneys or charges received by the department of business, economic development, and tourism;

including reimbursements for costs and staff services as a result of planning, development, or redevelopment of the lands located seaward of Nimitz Highway between Pier 4 and the Honolulu International Airport shall be deposited into the fund.

(b)  The development corporation may establish a separate account with respect to each issue of bonds issued under this chapter and direct that the moneys, rentals, charges, and other revenues pledged to the payment of the bond issue be credited to that account and, as permitted by section 206J-12(g)(7), designate a trustee to receive and receipt for, hold, and administer the moneys in the account.  Moneys credited to a separate account held by a trustee may be paid directly to the trustee; provided that appropriate entries are made for purposes of accounting.

(c)  The moneys on deposit in the fund shall be used for the purposes of this chapter and for the development, redevelopment, or improvement of the Honolulu Waterfront located seaward of Nimitz Highway between Pier 4 and the Honolulu International Airport. [L 1981, c 236, pt of §1; am L 1986, c 146, §14; am L 1994, c 137, §3]



§206J-18 - Assistance by state and county agencies.

§206J-18  Assistance by state and county agencies.  Every state or county agency may render services upon request of the development corporation. [L 1981, c 236, pt of §1; ree L 1986, c 146, §15]



§206J-19 - Annual report.

§206J-19  Annual report.  The development corporation shall submit to the governor and the legislature, at least twenty days prior to the start of each regular session, a complete and detailed report of its activities. [L 1981, c 236, pt of §1; ree L 1986, c 146, §16]



§206J-20 - Court proceedings; preference.

§206J-20  Court proceedings; preference.  Any action or proceeding to which the development corporation, the State, or a county may be a party, in which any question arises as to the validity of this chapter, shall be preferred over all other civil causes, except election cases, without respect to position on the calendar.  The same preference shall be given upon application of counsel to the development corporation in any action or proceeding questioning the validity of this chapter in which the development corporation has duly intervened. [L 1981, c 236, pt of §1; am L 1986, c 146, §17]



§206J-21 - Construction of this chapter.

§206J-21  Construction of this chapter.  The powers conferred by this chapter shall be in addition and supplemental to the powers conferred by any other law.  Insofar as the provisions of this chapter are inconsistent with the provisions of any other law, this chapter shall be controlling. [L 1981, c 236, pt of §1; ree L 1986, c 146, §18]






CHAPTER 206M - HIGH TECHNOLOGY DEVELOPMENT CORPORATION

§206M-1 - Definitions.

PART I.  HIGH TECHNOLOGY DEVELOPMENT CORPORATION

Note

Part heading added by L 1990, c 106, §4(1).

§206M-1  Definitions.  As used in this chapter, unless the context clearly requires otherwise:

"Board" means the board of directors of the development corporation established in section 206M-2, and any successor thereto.

"Bonds" or "special purpose revenue bonds" mean bonds, notes, and other instruments of indebtedness of the State issued pursuant to this part.

"Cost" means the total cost in carrying out all undertakings that the development corporation deems reasonable and necessary for the development of a project or industrial park, including but not limited to the cost of studies, surveys, plans, and specifications, architectural, design, engineering, or any other special related services; the cost of site preparation and development, demolition, construction, reconstruction, rehabilitation, and improvement; the cost of financing such project or industrial park, including interest on bonds issued to finance such project or industrial park from the date thereof to the estimated date of completion of such project or industrial park as determined by the board; the cost of an allocable portion of the administrative and operating expenses of the development corporation related to the development of such project or industrial park; and the cost of indemnity and surety bonds, premiums on policies of insurance, legal fees, and fees and expenses of trustees, depositories, and paying agents for the bonds, and for the issuance of letters of credit or other banking arrangements whether for the development corporation or a qualified person; all as the development corporation shall deem necessary.

"Development corporation" means the high technology development corporation established by section 206M-2.

"Direct investment" means an investment by the corporation in qualified securities of an enterprise to provide capital to an enterprise.

"High technology" means industries that are technology-intensive, including but not limited to electronics, biotechnology, software, computers, telecommunications, and other computer-related technologies.

"Industrial park" means a tract of real property determined by the board as being suitable for use as building sites for projects by one or more industrial, processing, or manufacturing enterprises engaged in high technology, including research, training, technical analyses, software development, and pilot plant or prototype product development, and may include the installation of improvements to the tract incidental to the use of real property as an industrial park, such as water, sewer, sewage and waste disposal, and drainage facilities, sufficient to adequately service projects in the industrial park, and provision of incidental transportation facilities, power distribution facilities, and communication facilities.  Industrial parks shall not include any buildings or structures of any kind except for buildings or structures incidental to improvements to the industrial park.

"Project" means the acquisition, construction, improvement, installation, equipping, and development of any combination of land, buildings, and other improvements thereon, including, without limitation, parking facilities for use of, or to assist a high technology industrial, manufacturing, or processing enterprise located within or without an industrial park, including, without limiting the generality of the foregoing, machinery, equipment, furnishings, and apparatus that shall be deemed necessary, suitable, or useful to the enterprise.

"Project agreement" means any agreement entered into under this chapter by the development corporation with a qualified person to finance, construct, operate, or maintain a project or an industrial park from the proceeds of special purpose revenue bonds, or to lend the proceeds of special purpose revenue bonds to assist a high technology industrial, manufacturing, or processing enterprise, including, without limitation, any lease, sublease, loan agreement, conditional sale agreement, or other similar financing contract or agreement, or any combination thereof.

"Public agency" means any office, department, board, commission, bureau, division, public corporation, agency, or instrumentality of the federal, state, or county government.

"Qualified person" means any individual, firm, partnership, corporation, association, cooperative, or other legal entity, governmental body or public agency, or any combination of the foregoing, possessing the competence, expertise, experience, and resources, including financial, personnel, and tangible resources, required for the purposes of a project and other qualifications as may be deemed desirable by the development corporation in administering this chapter and which enters into a project agreement with the development corporation.

Qualified security" means any note, stock, treasury stock bond, debenture, evidence of indebtedness, certificate of interest or participation in any profit-sharing agreement, preorganization certificate of subscription, transferable share, investment contract, certificate of deposit for a security, certificate of interest or participation in a patent or patent application, or in royalty or other payments under such a patent or application, or, in general, any interest or instrument commonly known as a "security" or any certificate for, receipt for, or option, warrant, or right to subscribe to or purchase any of the foregoing.

"Real property" means lands, structures, and interests therein, and natural resources including water, minerals, and all such things connected with land, including lands under water and riparian rights, space rights, air rights, and any and all other things and rights usually included within the term.  Real property also means any and all interests in such property less than fee title, such as leasehold interests, easements, incorporeal hereditaments, and every estate, interest, or right, legal or equitable, including terms for years and liens thereon by way of judgments, mortgages, or otherwise. [L 1983, c 152, pt of §2; am L 1984, c 103, §1; am L 2000, c 72, §4 and c 297, §22(2)]



§206M-2 - Establishment of the high technology development corporation; purpose.

§206M-2  Establishment of the high technology development corporation; purpose.  (a)  There is established the high technology development corporation, which shall be a public body corporate and politic and an instrumentality and agency of the State.  The development corporation shall be placed within the department of business, economic development, and tourism for administrative purposes, pursuant to section 26-35.  The purpose of the development corporation shall be to facilitate the growth and development of the commercial high technology industry in Hawaii.  Its duties shall include, but not be limited to:

(1)  Developing and encouraging industrial parks as high technology innovation centers and developing or assisting with the development of projects within or outside of industrial parks, including participating with the private sector in such development;

(2)  Providing financial and other support and services to Hawaii-based high technology companies;

(3)  Collecting and analyzing information on the state of commercial high technology activity in Hawaii;

(4)  Promoting and marketing Hawaii as a site for commercial high technology activity; and

(5)  Providing advice on policy and planning for technology-based economic development.

(b)  The governing body of the development corporation shall consist of a board of directors having eleven voting members.  Seven of the members shall be appointed by the governor for staggered terms pursuant to section 26-34.  Six of the appointed members shall be from the general public and selected on the basis of their knowledge, interest, and proven expertise in, but not limited to, one or more of the following fields:  finance, commerce and trade, corporate management, marketing, economics, engineering, and telecommunications, and other high technology fields.  The other appointed member shall be selected from the faculty of the University of Hawaii.  All appointed members of the board shall continue in office until their respective successors have been appointed.  The director of business, economic development, and tourism, the director of finance, an appointed member from the board of the Hawaii strategic development corporation, and an appointed member from the board of the natural energy laboratory of Hawaii authority, or their designated representatives, shall serve as ex officio voting members of the board.  The director of business, economic development, and tourism shall serve as the chairperson until such time as a chairperson is elected by the board from the membership.  The board shall elect such other officers as it deems necessary.

(c)  The members of the board appointed under subsection (b) shall serve without compensation, but may be reimbursed for expenses, including travel expenses, incurred in the performance of their duties.

(d)  The board shall appoint a chief executive officer, who shall serve at the pleasure of the board and shall be exempt from chapter 76.  The board shall set the salary and duties of the executive officer.

(e)  The board shall appoint a management advisory committee for each industrial park and related project or projects governed by the board.  Each committee shall have five members, who shall serve without compensation but may be reimbursed for expenses incurred in the performance of their duties.  The members shall be drawn from fields of activity related to each industrial park and related project or projects. [L 1983, c 152, pt of §2; am L 1987, c 336, §7; am L 1989, c 274, §2; am L 1990, c 293, §8; am L 1991, c 288, §1; am L 2000, c 72, §§5, 6, c 253, §150, and c 297, §25]



§206M-2.5 - Meetings of the board.

§206M-2.5  Meetings of the board.  (a)  The meetings of the board shall be open to the public as provided in section 92-3, except that when it is necessary for the board to receive information that is proprietary to a particular enterprise that seeks entry into or use of one of its facilities or the disclosure of which might be harmful to the business interests of the enterprise, the board may enter into an executive meeting that is closed to the public.

(b)  The board shall be subject to the procedural requirements of section 92-4, and this authorization shall be an addition to the exceptions listed in section 92-5, to enable the development corporation to respect the proprietary requirements of enterprises with which it has business dealings.

(c)  The board shall be exempt from section 26-35(a)(4) and (5). [L 1989, c 274, pt of §1; am L 2000, c 297, §26; am L 2004, c 16, §4]



§206M-3 - Powers, generally.

§206M-3  Powers, generally.  (a)  The development corporation shall have all the powers necessary to carry out its purposes, including the powers to:

(1)  Sue and be sued;

(2)  Have a seal and alter the same at its pleasure;

(3)  Make and execute, enter into, amend, supplement, and carry out contracts and all other instruments necessary or convenient for the exercise of its powers and functions under this chapter, including, with the approval of the governor, a project agreement, or an amendment or supplement to an existing project agreement, with a qualified person, and to enter into and carry out any agreement whereby the obligations of a qualified person under a project agreement shall be unconditionally guaranteed or insured by, or the performance thereof assigned to, or guaranteed or insured by, a person or persons other than the qualified person; and extend or renew any project agreement or any other agreement related thereto; provided that any such renewal or extension shall be subject to the approval of the governor unless made in accordance with provisions for the extension or renewal contained in a project agreement or related agreement theretofore approved by the governor;

(4)  Make and alter bylaws for its organization and internal management;

(5)  Adopt rules under chapter 91 necessary to effectuate this chapter in connection with industrial parks, projects, multi-project programs, and the operations, properties, and facilities of the development corporation;

(6)  Through its chief executive officer, appoint officers, agents, and employees, prescribe their duties and qualifications, and fix their salaries, without regard to chapter 76;

(7)  Prepare or cause to be prepared development plans for industrial parks;

(8)  Acquire, own, lease, hold, clear, improve, and rehabilitate real, personal, or mixed property and assign, exchange, transfer, convey, lease, sublease, or encumber any project, including by way of easements;

(9)  Acquire, construct, improve, install, equip, or develop or provide for the acquisition, construction, improvement, installation, equipping, or development of any project and designate a qualified person as its agent for such purpose;

(10)  Own, hold, assign, transfer, convey, exchange, lease, sublease, or encumber any project;

(11)  Arrange or initiate appropriate action for the planning, replanning, opening, grading, or closing of streets, roads, roadways, alleys, easements, or other places, the furnishing of improvements, the acquisition of property or property rights, or the furnishing of property or services in connection with an industrial park or project;

(12)  Prepare, or cause to be prepared, plans, specifications, designs, and estimates of cost for the acquisition, construction, reconstruction, improvement, installation, equipping, development, or maintenance of any project or industrial park, and from time to time modify the plans, specifications, designs, or estimates;

(13)  Engage the services of consultants on a contractual basis for rendering professional and technical assistance and advice;

(14)  Procure insurance against any loss in connection with its property and other assets and operations in amounts and from insurers as it deems desirable;

(15)  Accept and expend gifts or grants in any form from any public agency or from any other source;

(16)  Issue special purpose revenue bonds and refunding special purpose revenue bonds pursuant to and in accordance with this chapter in principal amounts as may be authorized from time to time by law to finance or refinance the cost of a project, singly or as part of a multi-project program, or an industrial park as authorized by law and provide for the security thereof as permitted by this chapter;

(17)  Lend or otherwise apply the proceeds of the bonds issued for a project or an industrial park either directly or through a trustee to a qualified person for use and application by the qualified person in the acquisition, construction, improvement, installation, equipping, or development of a project or industrial park, or agree with the qualified person whereby any of these activities shall be undertaken or supervised by that qualified person or by a person designated by the qualified person;

(18)  As security for the payment of the principal of, premium, if any, and interest of the special purpose revenue bonds issued for a project to:

(A)  Pledge, assign, hypothecate, or otherwise encumber all or any part of the revenues and receipts derived or to be derived by the development corporation under the project agreement for the project for which the bonds are issued;

(B)  Pledge and assign the interest and rights of the development corporation under the project agreement or other agreement with respect to the project or the special purpose revenue bonds;

(C)  Pledge and assign any bond, debenture, note, or other evidence of indebtedness received by the development corporation with respect to the project; or

(D)  Any combination of the foregoing;

(19)  With or without terminating a project agreement, exercise any and all rights provided by law for entry and reentry upon or take possession of a project at any time or from time to time upon breach or default by a qualified person under a project agreement, including any action at law or in equity for the purpose of effecting its rights of entry or reentry or obtaining possession of the project or for the payments of rentals, user taxes, or charges, or any other sum due and payable by the qualified person to the development corporation pursuant to the project agreement;

(20)  Enter into arrangements with qualified county development entities whereby the board would provide financial support to qualified projects proposed;

(21)  Create an environment in which to support high technology economic development, including but not limited to:

(A)  Supporting all aspects of technology-based economic development;

(B)  Developing instructive programs, identifying issues and impediments to the growth of high technology industry in Hawaii; and

(C)  Providing policy analysis and information important to the development of high technology industries in Hawaii;

(22)  Develop programs that support start-up and existing high technology companies in Hawaii and attract new companies to relocate to or establish operations in Hawaii by assessing the needs of these companies and providing the physical and technical infrastructure to support their operations;

(23)  Coordinate its efforts with other public and private agencies involved in stimulating technology-based economic development in Hawaii, including but not limited to:

(A)  The department of business, economic development, and tourism;

(B)  The Pacific international center for high technology research; and

(C)  The office of technology transfer and economic development of the University of Hawaii;

(24)  Promote and market Hawaii as a site for commercial high technology activity, including the expenditure of funds for protocol purposes at the discretion of the board;

(25)  Provide advice on policy and planning for technology-based economic development;

(26)  Finance, conduct, or cooperate in financing or conducting technological, business, financial, or other investigations that are related to or likely to lead to business, technology, and economic development by making and entering into contracts and other appropriate arrangements, including the provision of loans, start-up and expansion capital, loan guaranty, loans convertible to equity, equity charged and received by the corporation, and other forms of assistance;

(27)  Solicit, study, and assist in the preparation of business plans and proposals of new or established businesses;

(28)  Provide advice, technical and marketing assistance, support, and promotion to enterprises in which investments have been made;

(29)  Acquire, hold, and sell qualified securities;

(30)  Consent, subject to the provisions of any contract with noteholders or bondholders, whenever the corporation deems it necessary or desirable in the fulfillment of the purposes of this chapter, to the modification, with respect to rate of interest, time of payment of any installment of principal or interest, or any other terms, of any contract or agreement of any kind to which the corporation is a party;

(31)  Invest any funds held in reserves or sinking funds, or any funds not required for immediate disbursement, in such investments as may be lawful for fiduciaries in the State; and

(32)  Do any and all things necessary or convenient to carry out its purposes and exercise the powers given and granted in this chapter.

(b)  The corporation shall be exempt from chapter 102. [L 1983, c 152, pt of §2; am L 1989, c 274, §3; am L 1991, c 288, §2; am L 2000, c 72, §7, c 253, §150, and c 297, §27; am L 2004, c 216, §27]

Revision Note

Paragraphs (12) and (16) to (32) redesignated pursuant to §23G‑15(1).



§206M-3.4 - Contracts for services necessary for management and operation of corporation.

[§206M-3.4]  Contracts for services necessary for management and operation of corporation.  The corporation may contract with others, public or private persons, for the provision of all or a portion of the services necessary for the management and operation of the corporation.  The corporation shall have the power to use all appropriations, grants, contractual reimbursements, and all other funds not appropriated for a designated purpose to pay for the proper general expenses and to carry out the purposes of the corporation. [L 2000, c 297, pt of §22(1)]



§206M-3.5 - Annual reports.

[§206M-3.5]  Annual reports.  The development corporation shall report annually to the legislature twenty days prior to the convening of the session on the impact of the program on:

(1)  Increasing the awareness of the federal small business innovation research program and the number of companies submitting proposals to federal agencies;

(2)  Increasing the number of phase I awards received by Hawaii businesses under the small business innovation research program; and

(3)  Increasing the number of phase I to phase II conversions by Hawaii businesses. [L 1989, c 196, §2]



§206M-4 - Compliance with state and local law.

§206M-4  Compliance with state and local law.  The issuance of special purpose revenue bonds with respect to any project or industrial park under this chapter shall not relieve any qualified person or other user of the project or industrial park from the laws, ordinances, and rules of the State or any political subdivision thereof, or any department or board thereof with respect to the construction, operation, and maintenance of any project or industrial park, or zoning laws or regulations, obtaining of building permits, compliance with building and health codes and other laws, ordinances, or rules and regulations of similar nature pertaining to the project or industrial park, and the laws shall be applicable to the qualified person or the other user to the same extent they would be if the costs of the project or industrial park were directly financed by the qualified person. [L 1983, c 152, pt of §2; am L 2000, c 72, §8]



§206M-5 - Development rules.

§206M-5  Development rules.  Whenever the proceeds of special purpose revenue bonds are used to finance the cost of an industrial park, the board shall adopt rules under chapter 91 to be followed during the course of the development of any industrial park, which are to be known as development rules in connection with health, safety, building, planning, zoning, and land use.  The rules, upon final adoption of a development plan for an industrial park, shall supersede all other inconsistent ordinances and rules relating to the use, zoning, planning, and development of land and construction thereon within the industrial park.  Rules adopted under this section shall follow existing law, rules, ordinances, and regulations as closely as is consistent with standards meeting minimum requirements of good design, pleasant amenities, health, safety, and coordinated development.  The corporation shall establish policies and procedures for monitoring and ensuring that the operation of the industrial park complies with these development rules and may establish fines and penalties or take any other means available under the law to eliminate any noncomplying action. [L 1983, c 152, pt of §2; am L 1985, c 112, §1; am L 2000, c 72, §9]



§206M-6 - Use of public lands.

§206M-6  Use of public lands.  The governor may set aside available public lands to the development corporation for the purposes specified in this chapter; provided that the setting aside would not impair any covenant between the State or any department or board thereof and holders of any bonds issued by the State or such department or board thereof.  The development corporation also may lease available state lands from the department of land and natural resources. [L 1983, c 152, pt of §2; am L 2000, c 72, §10]



§206M-7 - Conditions precedent to negotiating and entering into a project agreement.

§206M-7  Conditions precedent to negotiating and entering into a project agreement.  (a)  The development corporation prior to entering into negotiations with respect to a project agreement or at any time during such negotiations shall require that as a condition to such negotiations or the continuation thereof the State shall be reimbursed for any and all costs and expenses incurred by it even though a project agreement may not be entered into and may further require the deposit of moneys with the development corporation as security for such reimbursement.  Any amount of such deposit in excess of the amount required to reimburse the State shall be returned by the development corporation to the party which has made such deposit.

(b)  The development corporation shall not enter into any project agreement with respect to any project or industrial park unless the legislature shall have first authorized the issuance of special purpose revenue bonds to finance a project or projects, an industrial park or industrial parks, or a multi-project program pursuant to section 206M-9, and the development corporation has thereafter found and determined either that:

(1)  The qualified person is a responsible party, whether by reason of economic assets or experience in the type of enterprise to be undertaken through the project, or otherwise; or

(2)  The obligations of the qualified person under the project agreement will be unconditionally guaranteed by a person who is a responsible party, whether by reason of economic assets or experience in the type of enterprise to be undertaken through the project or otherwise. [L 1983, c 152, pt of §2; am L 2000, c 72, §11]



§206M-8 - Project agreement.

§206M-8  Project agreement.  (a)  No special purpose revenue bonds shall be issued unless at the time of issuance the development corporation shall have entered into a project agreement with respect to the project or industrial park for the financing of which the special purpose revenue bonds are to be issued.  Any project agreement entered into by the development corporation with a qualified person shall contain provisions unconditionally obligating the qualified person:

(1)  To pay the development corporation during the period or term of the project agreement, exclusive of any renewal or extension thereof and whether or not the project or industrial park to which the project agreement relates is used or occupied by the qualified person, at the time or times and in the amount or amounts that will be at least sufficient:

(A)  To pay the principal of, and premium, if any, and interest on all special purpose revenue bonds issued to finance the cost of the project, or an allocable portion of the special purpose revenue bonds issued to finance the industrial park, as the case may be, as and when the special purpose revenue bonds become due, including upon any required redemption thereof;

(B)  To establish or maintain the reserves, if any, as may be required by the instrument authorizing or securing the special purpose revenue bonds, or an allocable portion of the reserves, if less than all of the proceeds of the special purpose revenue bonds are utilized for the qualified person;

(C)  To pay the fees and expenses of the paying agents and trustees for the special purpose revenue bonds, or an allocable portion of the fees and expenses, if less than all of the proceeds of the special purpose revenue bonds are utilized for the qualified person; and

(D)  To pay the expenses incurred by the development corporation in administering the special purpose revenue bonds or in carrying out the project agreement, or an allocable portion of the expenses, if less than all of the proceeds of the special purpose revenue bonds are utilized for the qualified person; and

(2)  To operate, maintain, and repair the project as long as the project is used as provided in the project agreement and to pay all costs of the operation, maintenance, and repair.

(b)  The development corporation in determining the cost of any project, may also include the following:

(1)  Financing charges, fees, and expenses of any trustee and paying agents for special purpose revenue bonds issued to pay the cost of the project;

(2)  Interest on the bonds and the expenses of the State in connection with the bonds and the project to be financed from the proceeds of the bonds accruing or incurred prior to and during the estimated period of construction and for not exceeding twelve months thereafter;

(3)  Amounts necessary to establish or increase reserves for the special purpose revenue bonds;

(4)  The cost of plans, specifications, studies, surveys, and estimates of costs and of revenues;

(5)  Other expenses incidental to determining the feasibility or practicability of the project;

(6)  Administration expenses;

(7)  Legal, accounting, consulting, and other special service fees;

(8)  Interest cost incurred by the project party with respect to the project prior to the issuance of the special purpose revenue bonds; and

(9)  Other costs, commissions, and expenses incidental to the acquisition, construction, improvement, installation, equipping, or development of the project, the financing, placing of same in operation, and the issuance of the special purpose revenue bonds, whether incurred prior to or after the issuance of the bonds.

(c)  Any project agreement entered into by the development corporation may contain provisions as the development corporation deems necessary or desirable to obtain or permit the participation of the state and federal government in the project or industrial park or in the financing of the cost thereof.

(d)  A project agreement also shall provide that the development corporation shall have all rights and remedies generally available at law or in equity to re-enter and take possession of a project upon the breach or default by a qualified person of any term, condition, or provision of a project agreement.

(e)  Each qualified person with a project agreement with the development corporation shall allow the development corporation full access to the qualified person's financial records.  Upon the request of the development corporation for the examination of any financial records, the qualified person shall allow the development corporation to examine the requested records within a reasonably prompt time from the date of the request.  If the development corporation requests copies of the records, the qualified person shall provide the copies.

(f)  To provide the public with full knowledge of the use of the proceeds and benefits derived from special purpose revenue bonds issued under this chapter, the development corporation shall require each qualified person with a project agreement with the development corporation to make available to the public all relevant financial records that pertain to the use of or savings resulting from the use of special purpose revenue bonds.

(g)  Each qualified person with a project agreement with the development corporation shall estimate the benefits derived from the use of the proceeds of special purpose revenue bonds.  The benefits estimated shall be based on the creation of new jobs and potential effect on tax receipts.  The format of and method for determining the estimates shall be established by the development corporation and shall be uniform for each qualified person.

(h)  To promote public understanding of the role played by special purpose revenue bonds in providing benefits to the general public, the development corporation shall take appropriate steps to ensure public access to and scrutiny of the estimates determined under subsection (g).

(i)  The development corporation shall adopt rules under chapter 91 for the purposes of this section.

(j)  Moneys received by the development corporation pursuant to subsection (a)(1)(D) shall not be, nor be deemed to be, revenues or receipts derived under the project agreement which may be pledged as security for special purpose revenue bonds and shall be paid into the high technology special fund.

A qualified person may comply with the unconditional obligation to make payments required by subsection (a), if the obligations are unconditionally guaranteed or insured by, or the performance thereof assigned to, or guaranteed or insured by, a person or persons other than the qualified person who is satisfactory to the development corporation. [L 1983, c 152, pt of §2; am L 2000, c 72, §12; am L 2001, c 55, §7]



§206M-9 - Issuance of special purpose revenue bonds; bond anticipation notes; refunding bonds.

§206M-9  Issuance of special purpose revenue bonds; bond anticipation notes; refunding bonds.  (a)  In addition to the other powers that it may have, the development corporation may issue special purpose revenue bonds to finance, in whole or in part, the costs of projects of, for, or to loan the proceeds of the bonds to assist qualified persons.  All revenue bonds issued under this chapter are special purpose revenue bonds and part III of chapter 39 shall not apply thereto. All special purpose revenue bonds shall be issued in the name of the development corporation and not in the name of the State.

The legislature finds and determines that the exercise of the powers vested in the development corporation by this chapter constitutes assistance to a high technology industrial, manufacturing, or processing enterprise and that the issuance of special purpose revenue bonds to finance facilities of, for, or to loan the proceeds of the bonds to assist qualified persons, is in the public interest.

(b)  The development corporation, with the approval of the governor, may issue special purpose revenue bonds for each single project or industrial park or multi-project program that has been authorized by the legislature by an affirmative vote of two-thirds of the members to which each house is entitled; provided that the legislature shall find that the issuance of the special purpose revenue bonds is in the public interest.  Special purpose revenue bonds shall be issued in principal amounts as may be authorized from time to time by law and at the time or times as the development corporation deems necessary and advisable to finance the cost of a project, industrial park, or multi-project program as authorized by law.  With respect to the financing of a multi-project program with the proceeds of special purpose revenue bonds, the legislature may authorize the issuance from time to time in one or more series by the development corporation, in each case with the approval of the governor, of special purpose revenue bonds in the aggregate principal amount and during the period as the legislature shall provide.  The principal of, premium, if any, and interest on the special purpose revenue bonds shall be payable:

(1)  Exclusively from the revenues and receipts derived or to be derived by the development corporation under project agreements or from the revenues and receipts together with any grant from the government in aid of the project or industrial park financed from the proceeds of the bonds;

(2)  Exclusively from the revenues and receipts derived or to be derived by the development corporation from a particular project agreement, whether or not the project or industrial park to which it relates is financed in whole or in part with the proceeds of the special purpose revenue bonds; or

(3)  From revenues and receipts derived or to be derived by the development corporation generally.

Neither the board members nor any person executing the special purpose revenue bonds shall be liable personally on the bonds by reason of the issuance thereof.

All special purpose revenue bonds of the same issue (or, in the case of an authorized issue for a multi-project program, series), subject to the prior and superior rights of outstanding bonds, claims, obligations, or mechanic's and materialman's liens, shall have a prior and paramount lien on the revenues derived from the project agreement with respect to the project for which the bonds have been issued, over and ahead of all special purpose revenue bonds of the issue (or series) payable from the revenues which may be subsequently issued and over and ahead of any claims or obligations of any nature against the revenues subsequently arising or subsequently incurred; provided that the development corporation may reserve the right and privilege to subsequently issue additional series of special purpose revenue bonds, from time to time, payable from the revenues derived from the project agreement on a parity with the issue or series of special purpose revenue bonds theretofore issued, and the subsequently issued series of special purpose revenue bonds may be secured, without priority by reason of date of sale, date of execution, or date of delivery, by a lien on the revenues in accordance with law, including this chapter.

(c)  Special purpose revenue bonds issued pursuant to this chapter may be in one or more issues and in one or more series within an issue and shall be further authorized pursuant to resolution of the board.  The special purpose revenue bonds shall be dated, shall bear interest at the rate or rates, shall mature at the time or times not exceeding forty years from their date or dates, shall have the rank or priority, and may be made redeemable before maturity at the option of the development corporation, at the price or prices and under the terms and conditions, all as may be determined by the development corporation.

The development corporation shall determine the form of the special purpose revenue bonds, including interest coupons, if any, to be attached thereto, and the manner of execution of the special purpose revenue bonds, and shall fix the denomination or denominations of the special purpose revenue bonds and, subject to the approval of the director of finance, the place or places of payment of principal and interest, which may be at any bank or trust company approved by the director of finance within or without the State.

The special purpose revenue bonds may be issued in coupon or in registered form, or both, as the development corporation may determine, and provisions may be made for the registration of coupon bonds as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds of special purpose revenue bonds registered as to both principal and interest.  Subject to the approval of the director of finance, the development corporation may sell special purpose revenue bonds in such manner, either at public or private sale, and for such price as it may determine.

(d)  Prior to the preparation of definitive special purpose revenue bonds, the development corporation may issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when the bonds have been executed and are available for delivery.

(e)  Should any special purpose revenue bond issued under this chapter or any coupon appertaining thereto become mutilated, lost, stolen, or destroyed, the development corporation may cause a new bond or coupon of like date, number, and tenor to be executed and delivered in exchange and substitution for, and upon the cancellation of the mutilated bond or coupon, or in lieu of and in substitution for the lost, stolen, or destroyed bond or coupon.  The new bond or coupon shall not be executed or delivered until the holder of the mutilated, lost, stolen, or destroyed bond or coupon:

(1)  Has paid the reasonable expenses and charges in connection therewith;

(2)  In the case of a lost, stolen, or destroyed bond or coupon, has filed with the development corporation or its fiduciary evidence satisfactory to the development corporation or its fiduciary that the bond or coupon was lost, stolen, or destroyed and that the holder was the owner thereof; and

(3)  Has furnished indemnity satisfactory to the development corporation.

(f)  The development corporation in its discretion may provide that CUSIP identification numbers shall be printed on the special purpose revenue bonds.  If the numbers are imprinted on the bonds:

(1)  No such number shall constitute a part of the contract evidenced by the particular bond upon which it is imprinted; and

(2)  No liability shall attach to the development corporation or any officer or agent thereof, including any fiscal agent, paying agent, or registrar for the bonds by reason of the numbers or any use made thereof, including any use thereof made by the development corporation, any such officer, or any such agent, or by reason of any inaccuracy, error, or omission with respect thereto or in such use.  The development corporation in its discretion may require that all costs of obtaining and imprinting the numbers shall be paid by the purchaser of the bonds.  For the purposes of this subsection, the term "CUSIP identification numbers" means the numbering system adopted by the Committee for Uniform Security Identification Procedures formed by the Securities Industry Association.

(g)  Whenever the development corporation has authorized the issuance of special purpose revenue bonds under this chapter, special purpose revenue bond anticipation notes of the development corporation may be issued in anticipation of the issuance of the bonds and of the receipt of the proceeds of sale thereof, for the purposes for which the bonds have been authorized.  All special purpose revenue bond anticipation notes shall be authorized by the development corporation, and the maximum principal amount of the notes shall not exceed the authorized principal amount of the bonds.  The notes shall be payable solely from and secured solely by the proceeds of sale of the special purpose revenue bonds in anticipation of which the notes are issued and the moneys, rates, charges, and other revenues from which would be payable and by which would be secured the bonds; provided that to the extent that the principal of the notes shall be paid from moneys other than the proceeds of sale of the bonds, the maximum amount of bonds that has been authorized in anticipation of which the notes are issued shall be reduced by the amount of notes paid in this manner.  The authorization, issuance, and the details of the notes shall be governed by this chapter with respect to special purpose revenue bonds insofar as the same may be applicable; provided that each note, together with all renewals and extensions thereof, or refundings thereof by other notes issued under this subsection, shall mature within five years from the date of the original note.

(h)  To secure the payment of any of the special purpose revenue bonds issued pursuant to this chapter, and interest thereon, or in connection with the bonds, the development corporation shall have the power as to the bonds:

(1)  To pledge all or any part of the revenues and receipts derived or to be derived by the development corporation as provided in this chapter to the punctual payment of special purpose revenue bonds issued with respect to the project or industrial park financed from the proceeds thereof, and interest thereon, and to covenant against thereafter pledging any such revenues and receipts to any other bonds or any other obligations of the development corporation for any other purpose, except as otherwise stated in the proceedings providing for the issuance of special purpose revenue bonds permitting the issuance of additional special purpose revenue bonds to be equally and ratably secured by a lien upon such revenues and receipts;

(2)  To pledge and assign the interest and right of the development corporation under any project agreement and other agreements related to a project or industrial park, and the rights, duties, and obligations of the development corporation thereunder, including the right to receive revenues and receipts thereunder;

(3)  To pledge or assign all or any part of the proceeds derived by the development corporation from proceeds of insurance or condemnation awards;

(4)  To covenant as to the use and disposition of the proceeds from the sale of the special purpose revenue bonds;

(5)  To covenant to set aside or pay over reserves and sinking funds for the special purpose revenue bonds and as to the disposition thereof;

(6)  To covenant and prescribe as to what happenings or occurrences shall constitute "events of default", the terms and conditions upon which any or all of the bonds shall become or may be declared due before maturity, and as to the terms and conditions upon which the declaration and its consequences may be waived;

(7)  To covenant as to the rights, liabilities, powers, and duties arising upon the breach by the development corporation of any covenant, condition, or obligation;

(8)  Subject to the approval of the director of finance, to designate a national or state bank or trust company within or without the State, incorporated in the United States, to serve as trustee for the holders of the special purpose revenue bonds and to enter into a trust indenture, trust agreement, or indenture of mortgage with the trustee.  The trustee may be authorized by the development corporation to receive and receipt for, hold, and administer the proceeds of the special purpose revenue bonds and to apply the proceeds to the purposes for which the special purpose revenue bonds are issued, or to receive and receipt for, hold, and administer the revenues and receipts derived or to be derived by the development corporation under a project agreement or other agreement related to a project or industrial park, and to apply such revenues and receipts to the payment of the principal of and interest on the special purpose revenue bonds, or both, and any excess revenues and receipts to the payment of expenses incurred by the development corporation in administering the special purpose revenue bonds or in carrying out the project agreement or other agreement.  If the trustee shall be appointed, any trust indenture, trust agreement, or indenture of mortgage entered into by the development corporation with the trustee may contain whatever covenants and provisions as may be necessary, convenient, or desirable in order to secure the special purpose revenue bonds.  The development corporation may pledge and assign to the trustee the interest of the development corporation under a project agreement and other agreements related thereto and the rights, duties, and obligations of the development corporation thereunder, including the right to receive revenues and receipts thereunder.  The development corporation may appoint the trustee to serve as fiscal agent for the payment of the principal and interest, and for the purchase, registration, transfer, exchange, and redemption of the special purpose revenue bonds, and may authorize and empower the trustee to perform the functions with respect to the payment, purchase, registration, transfer, exchange, and redemption, as the development corporation may deem necessary, advisable, or expedient, including, without limitation, the holding of the special purpose revenue bonds and coupons that have been paid and the supervision of the destruction thereof in accordance with law;

(9)  To execute all instruments necessary or convenient in the exercise of the powers herein granted or in the performance of its covenants and duties;

(10)  To invest or provide for the investment of the proceeds of special purpose revenue bonds and revenues and receipts derived by the development corporation in the securities and in such manner as it deems proper; and

(11)  To make such covenants and do any and all acts and things as may be necessary, convenient, or desirable in order to secure the special purpose revenue bonds, notwithstanding that the covenants, acts, or things may not be enumerated in this chapter.

No holder or holders of special purpose revenue bonds issued under this chapter shall ever have the right to compel any exercise of the taxing power of the State or any political subdivision of the State to pay the special purpose revenue bonds or the interest thereon and no moneys other than the revenues pledged to the special purpose revenue bonds shall be applied to the payment thereof.

(i)  Special purpose revenue bonds bearing the signature or facsimile signature of officers in office on the date of the signing thereof shall be valid and sufficient for all purposes, notwithstanding that before the delivery thereof and payment therefor any or all of the persons whose signatures appear thereon shall have ceased to be officers of the development corporation.  The special purpose revenue bonds shall contain a recital that they are issued pursuant to this chapter which recital shall be conclusive evidence of their validity and of the regularity of their issuance.

(j)  Subject to authorization by an act enacted by the legislature by an affirmative vote of two-thirds of the members to which each house is entitled, the development corporation may issue special purpose revenue bonds for the purpose of refunding special purpose revenue bonds then outstanding and issued under this chapter whether or not the outstanding special purpose revenue bonds have matured or are then subject to redemption.  The development corporation may issue special purpose revenue bonds for the combined purposes of:

(1)  Financing or refinancing the cost of a project or industrial park, or the improvement or expansion thereof; and

(2)  Refunding special purpose revenue bonds that shall theretofore have been issued under this chapter and then shall be outstanding, whether or not the outstanding bonds have matured or then are subject to redemption.

Nothing in this subsection shall require or be deemed to require the development corporation to elect to redeem or prepay special purpose revenue bonds being refunded, or to redeem or prepay special purpose revenue bonds being refunded that were issued, in the form customarily known as term bonds in accordance with any sinking fund installment schedule specified in any proceeding authorizing the issuance thereof, or, if the development corporation elects to redeem or prepay any such bonds, to redeem or prepay as of any particular date or dates. The issuance of the special purpose revenue bonds, the maturities and other details thereof, the rights and remedies of the holders thereof, and the rights, powers, privileges, duties, and obligations of the development corporation with respect to the bonds, shall be governed by the foregoing provisions of this chapter insofar as the same may be applicable.

(k)  If special purpose revenue bonds issued pursuant to this chapter are issued bearing interest at a rate or rates which vary from time to time and with a right of holders to tender the bonds for purchase, the development corporation may contract for such support facility or facilities and remarketing arrangements as are required to market the special purpose revenue bonds to the greatest advantage of the development corporation upon such terms and conditions as the development corporation deems necessary and proper.

The development corporation may enter into contracts or agreements with the entity or entities providing a support facility; provided that any contract or agreement shall provide, in essence, that any amount due and owing by the development corporation under the contract or agreement on an annual basis shall be payable solely from the revenue and receipts of the project agreement and any obligation issued or arising pursuant to the terms of the contract or agreement in the form of special purpose revenue bonds, notes, or other evidences of indebtedness shall only arise at such time as either:

(1)  Moneys or securities have been irrevocably set aside for the full payment of a like principal amount of special purpose revenue bonds issued pursuant to this chapter; or

(2)  A like principal amount of the issue or series of special purpose revenue bonds to which the support facility relates are held in escrow by the entity or entities providing the support facility. [L 1983, c 152, pt of §2; am L 2000, c 72, §13]



§206M-10 - Authorization for loans; loan terms and conditions; loan procedure.

§206M-10  Authorization for loans; loan terms and conditions; loan procedure.  (a)  Notwithstanding any law to the contrary, the director of finance is authorized, with the approval of the governor, to make loans up to the aggregate sum of $1,000,000, or so much thereof as may be necessary, to the development corporation.  The loans shall be made from the state general fund moneys which are in excess of the amounts necessary for immediate state requirements, and shall be used for the purpose of paying administrative and other costs associated with the development of industrial parks and other projects and activities that encourage the growth of the high technology industry in Hawaii.

(b)  The development corporation, to the extent moneys become available from bond proceeds or otherwise, shall repay the general fund the principal amount of any loan made by the director of finance.  No interest shall be required for any such loan.

(c)  Loans authorized by this section shall be drawn upon by the development corporation from time to time upon at least five days notice to the director of finance and upon the filing with the director of finance of a certificate of the chairperson of the board setting forth the amount being borrowed, the names of the persons, firms, or corporations to which moneys will be paid from the proceeds of such borrowing and the amount to be paid to each.  In addition, the chairperson of the board shall file with the director of finance a copy of the resolution or resolutions of the board approving contracts for services which will be paid from the proceeds of the borrowing. [L 1983, c 152, pt of §2; am L 1991, c 288, §3; am L 2000, c 72, §14]



§206M-11 - Special purpose revenue bonds not a general or moral obligation of State.

§206M-11  Special purpose revenue bonds not a general or moral obligation of State.  No holder or holders of special purpose revenue bonds issued under this chapter shall ever have the right to compel any exercise of the taxing power of the State to pay the bonds or the interest thereon and no moneys other than the revenues pledged to the bonds shall be applied to the payment thereof.  Each special purpose revenue bond issued under this chapter shall recite in substance that the bond, including interest thereon, is not a general or moral obligation of the State and is payable solely from the revenues pledged to the payment thereof, and that the bond is not secured, directly or indirectly, by the full faith and credit or the general credit of the State or by revenues or taxes of the State other than the revenues specifically pledged thereto. [L 1983, c 152, pt of §2; am L 2000, c 72, §15]



§206M-12 - Special purpose revenue bonds exempt from taxation.

§206M-12  Special purpose revenue bonds exempt from taxation.  Special purpose revenue bonds and the income therefrom issued pursuant to this chapter shall be exempt from all state taxation, except inheritance, transfer, and estate taxes. [L 1983, c 152, pt of §2; am L 2000, c 72, §16]



§206M-12.5 - Federal tax-exempt status.

[§206M-12.5]  Federal tax-exempt status.  Special purpose revenue bonds issued pursuant to this chapter, to the extent practicable, shall be issued to comply with requirements imposed by applicable federal law providing that the interest on the special purpose revenue bonds shall be excluded from gross income for federal income tax purposes (except as certain minimum taxes, environmental taxes, or other federal taxes or tax consequences may apply).  The development corporation may enter into agreements, establish funds or accounts, and take any action required to comply with applicable federal law.  Nothing in this chapter shall be deemed to prohibit the issuance of special purpose revenue bonds, the interest on which may be included in gross income for federal income tax purposes. [L 2000, c 72, §2]



§206M-13 - Special purpose revenue bonds as legal investments and lawful security.

§206M-13  Special purpose revenue bonds as legal investments and lawful security.  The special purpose revenue bonds issued pursuant to this chapter shall be and are declared to be legal and authorized investments for banks, savings banks, trust companies, savings and loan associations, insurance companies, credit unions, fiduciaries, trustees, guardians, and for all public funds of the State or other political corporations or subdivisions of the State.  The special purpose revenue bonds shall be eligible to secure the deposit of any and all public funds of the State and any and all public funds of counties or other political corporations or subdivisions of the State, and the bonds shall be lawful and sufficient security for the deposits to the extent of their value when accompanied by all unmatured coupons, if any, appertaining thereto. [L 1983, c 152, pt of §2; am L 2000, c 72, §17]



§206M-14 - Status of special purpose revenue bonds under the Uniform Commercial Code.

§206M-14  Status of special purpose revenue bonds under the Uniform Commercial Code.  Notwithstanding any of the provisions of this chapter or any recital in any special purpose revenue bond issued under this chapter, all such special purpose revenue bonds shall be deemed to be investment securities under the Uniform Commercial Code, chapter 490, subject only to the provisions of the special purpose revenue bonds pertaining to registration. [L 1983, c 152, pt of §2; am L 2000, c 72, §18]



§206M-15 - High technology research and development loans and grants.

§206M-15  High technology research and development loans and grants.  (a)  All moneys necessary to carry out the purposes of this section shall be allocated by the legislature through appropriations out of the state general fund.  The development corporation shall include in its budgetary request for the upcoming fiscal period, the amounts necessary to effectuate the purposes of this section.  All moneys, interest charges, and other fees collected by the development corporation under this section shall be deposited to the credit of the state general fund.  In making any expenditure under this section, the development corporation shall analyze each funding request to determine whether the project to be undertaken will be economically viable and beneficial to the State.

(b)  The development corporation may provide grants to any business in Hawaii that:

(1)  Receives a federal small business innovation research phase I award or contract from any participating federal agency, up to fifty per cent of the amount of the federal award or contract;

(2)  Receives a federal small business technology transfer program award or contract from any participating federal agency, up to fifty per cent of the amount of the federal award or contract; or

(3)  Applies for a small business innovation research federal grant or a small business technology transfer program federal grant, in an amount not to exceed $3,000,

subject to the availability of funds.

(c)  The development corporation shall adopt rules pursuant to chapter 91 that:

(1)  Specify the qualifications for eligibility of grant applicants;

(2)  Establish priorities in determining eligibility in the event that insufficient funds are available to fund otherwise qualified applicants; and

(3)  Give preference to all qualified businesses receiving their first award in one fiscal year over multiple award grantees.

The development corporation may adopt any other rules pursuant to chapter 91 necessary for the purposes of this section.

(d)  If funds appropriated for the purpose of making grants under this section are inadequate to satisfy all qualified requests, the development corporation shall apply for funds to be transferred from the Hawaii capital loan revolving fund to provide the grants in accordance with subsection (b).  The amount of any single transfer of funds shall not exceed $100,000, and the development corporation shall transfer the entire amount back to the Hawaii capital loan revolving fund within twelve months of receiving the funds.  No more than one fund transfer shall be outstanding at any one time.  The director of business, economic development, and tourism may transfer funds from the Hawaii capital loan revolving fund to the development corporation upon request to carry out the purposes of this section.  Transfers of funds shall be made without any charges or fees. [L 1983, c 152, pt of §2; am L 1989, c 196, §3; am L 1991, c 85, §1; am L 1992, c 63, §1; am L 1993, c 280, §18; am L 2000, c 72, §19; am L 2006, c 282, §2; am L 2009, c 136, §1]



§206M-15.5 - High technology special fund.

§206M-15.5  High technology special fund.  There is established in the state treasury a fund to be known as the high technology special fund, into which shall be deposited, except as otherwise provided by section 206M-17, all moneys, fees, and equity from tenants, qualified persons, or other users of the development corporation's industrial parks, projects, other leased facilities, and other services and publications; provided that the total amount of moneys in the fund shall not exceed $3,000,000 at the end of any fiscal year.  All moneys in the fund are appropriated for the purposes of and shall be expended by the development corporation for the operation, maintenance, and management of its industrial parks, projects, facilities, services, and publications, and to pay the expenses in administering the special purpose revenue bonds of the development corporation or in carrying out its project agreements. [L 1989, c 274, pt of §1; am L 2000, c 72, §20 and c 297, §28]



§206M-15.6 - Hawaii technology loan revolving fund.

[§206M-15.6]  Hawaii technology loan revolving fund.  There is established the Hawaii technology loan revolving fund for the purpose of investing in technology development in Hawaii.  The following shall be deposited into the Hawaii technology loan revolving fund:

(1)  Appropriations from the legislature;

(2)  Moneys received as repayments of loans;

(3)  Investment earnings;

(4)  Royalties;

(5)  Premiums, or fees or equity charged by the corporation, or otherwise received by the corporation; and

(6)  Loans that are convertible to equity;

provided that the total amount of moneys in the fund shall not exceed $2,000,000 at the end of any fiscal year. [L 2000, c 297, pt of §22(1)]



§206M-16 - Exemption of development corporation from taxation and competitive bidding.

§206M-16  Exemption of development corporation from taxation and competitive bidding.  (a) All revenues and receipts derived by the development corporation from any project or industrial park or under a project agreement or other agreement pertaining thereto shall be exempt from all state and county taxation.  Any right, title, and interest of the development corporation in any project or industrial park shall also be exempt from all state and county taxation.  Except as otherwise provided by law, the interest of a qualified person or other user of a project or industrial park under a project agreement or other agreements related to a project or industrial park shall not be exempt from taxation to a greater extent than it would be if the costs of the project or industrial park were directly financed by the qualified person or user.

(b)  The development corporation shall not be subject to any requirement of law for competitive bidding for project agreements, construction contracts, lease and sublease agreements, or other contracts unless a project agreement with respect to a project or industrial park shall so require. [L 1983, c 152, pt of §2; am L 1989, c 274, §4; am L 2000, c 72, §21]



§206M-17 - Revenue bond fund accounts.

§206M-17  Revenue bond fund accounts.  The development corporation shall establish separate special funds in accordance with section 39-62 for the deposit of the proceeds of special purpose revenue bonds and special facility revenue bonds authorized under this part and [part III] respectively.  The development corporation shall have the right to appropriate, apply, or expend the revenues derived with respect to the project agreement for a project for the following purposes:

(1)  To pay when due all special purpose revenue bonds and special facility revenue bonds, premiums, if any, and interest thereon, for the payment of which the revenues are or have been pledged, charged, or otherwise encumbered, including reserves therefor; and

(2)  To the extent not paid by the qualified person to provide for all expenses of administration, operation, and maintenance of the project, including reserves therefor.

Unless and until adequate provision has been made for the foregoing purposes, the development corporation shall not transfer the revenues derived from the project agreement to the high technology special fund of the State. [L 1983, c 152, pt of §2; am L 1993, c 280, §16; am L 2000, c 72, §22]



§206M-18 - Assistance by state and county agencies.

[§206M-18]  Assistance by state and county agencies.  Every state or county agency may render services to the development corporation upon request of the development corporation. [L 1983, c 152, pt of §2]



§206M-19 - Court proceedings; preferences.

[§206M-19]  Court proceedings; preferences.  Any action or proceeding to which the development corporation, the State, or a county may be party, in which any question arises as to the validity of this chapter, shall be preferred over all other civil causes, except election cases, without respect to position on the calendar.  The same preference shall be given upon application of counsel for the development corporation in any action or proceeding questioning the validity of this chapter in which the development corporation has duly intervened. [L 1983, c 152, pt of §2]



§206M-20 - Construction of this chapter.

[§206M-20]  Construction of this chapter.  The powers conferred by this chapter shall be in addition and supplemental to other powers conferred by any other law.  This chapter shall constitute and be enabling legislation for the development corporation, as an agency and instrumentality of the State, to issue special purpose revenue bonds in accordance with the provisions of the Constitution of the State of Hawaii and this chapter.  Insofar as the provisions of this chapter are inconsistent with the provisions of any other law, this chapter shall be controlling. [L 1983, c 152, pt of §2]



§206M-21 - Confidentiality of trade secrets or the like; disclosure of financial information.

[§206M-21]  Confidentiality of trade secrets or the like; disclosure of financial information.  (a)  Notwithstanding chapters 92, 92F, or any other law to the contrary, any documents or data made or received by any member or employee of the corporation shall not be a public record to the extent that the material or data:

(1)  Consists of trade secrets;

(2)  Consists of commercial or financial information regarding the operation of any business conducted by an applicant for, or recipient of, any form of assistance that the corporation is empowered to render; or

(3)  Relates to the competitive position of that applicant in a particular field of endeavor;

provided that if the corporation purchases a qualified security from an applicant, the commercial and financial information, excluding confidential business information, shall be deemed to become a public record of the corporation.  If the information is made or received by any member or employee of the corporation after the purchase of the qualified security, it shall become a public record three years from the date the information was made or received.

(b)  Any discussion or consideration of trade secrets or commercial or financial information shall be held by the board, or the subcommittee of the board, in executive sessions closed to the public; provided that the purpose of any such executive session shall be set forth in the official minutes of the corporation, and business that is not related to that purpose shall not be transacted nor shall any vote be taken during the executive sessions. [L 2000, c 297, pt of §22(1)]



§206M-22 - Limitation on liability.

[§206M-22]  Limitation on liability.  Chapters 661 and 662 or any other law to the contrary notwithstanding, nothing in this chapter shall create an obligation, debt, claim, cause of action, claim for relief, charge, or any other liability of any kind whatsoever in favor of any person or entity, against the State or its officers and employees, without regard to whether that person or entity receives any benefits under this chapter.  The State and its officers and employees shall not be liable for the results of any investment, purchase of securities, loan, or other assistance provided pursuant to this chapter.  Nothing in this chapter shall be construed as authorizing any claim against the corporation in excess of any note, loan, or other specific indebtedness incurred by the corporation or in excess of any insurance policy acquired for the corporation or its employees. [L 2000, c 297, pt of §22(1)]



§3 - but the part II designation is retained pursuant to §23G-15.

PART II.  HAWAII SOFTWARE SERVICE CENTER

Revision Note

This part was renumbered as part III by L 2000, c 72, §3 but the part II designation is retained pursuant to §23G-15.

[§206M-31]  Definitions.  As used in this part, unless the context otherwise requires:

"Center" means the Hawaii software service center. [L 1990, c 106, pt of §4(2)]



§206M-32 - Hawaii software service center; established.

[§206M-32]  Hawaii software service center; established.  There is established within the development corporation a Hawaii software service center.  The center shall provide support to foster and sustain Hawaii's software industry. [L 1990, c 106, pt of §4(2)]



§206M-33 - Duties.

[§206M-33]  Duties.  The center shall:

(1)  Provide access to market research services, including on-line and printed publications;

(2)  Develop, publish, and maintain a directory of federal, state, and county software development and service opportunities;

(3)  Develop, publish, and maintain a directory of software providers in the State according to their facilities and capabilities;

(4)  Develop, publish, and maintain a directory of mainland companies that use software subcontractors, including but not be limited to, government prime contractors and private sector providers;

(5)  Publish and maintain a catalog of packaged software products produced in the State;

(6)  Develop, publish, and maintain a list of qualified mainland software product packaging providers;

(7)  Identify and maintain a listing of current domestic and international sales channels and distributors;

(8)  Develop, publish, and maintain a directory of packaged software applications available for import, including but not limited to, distribution licenses, service support, and retail sales;

(9)  Develop, publish, and maintain a list of government software development contracts available to Hawaii software development businesses as provided in section 103-43.5;

(10)  Act as the coordinator between the public, private, and nonprofit sectors in the State to analyze, articulate, and implement actions, solutions, and programs that are necessary to support the continued growth of the software industry;

(11)  Develop a marketing plan to promote the software industry in domestic and international marketplaces;

(12)  Closely monitor the software industry to identify infrastructure and industry deficiencies;

(13)  In conjunction with appropriate state agencies, develop the plans and procedures to evaluate, copyright, license, trademark, and market software programs funded by and developed for use by the State;

(14)  Organize and implement strategic alliances, partnerships, and consortiums between the private sector, academia, and state agencies to enable the software industry to compete with established domestic and international software providers;

(15)  Produce a plan for establishing a center for excellence in software development in Hawaii; and

(16)  Do all things necessary and proper to carry out the purposes of this part. [L 1990, c 106, pt of §4(2)]

Note

Section 103-43.5 referred to in text is repealed.  For present provision, see §103D-1006.



§206M-34 - Copyrights and licenses.

§206M-34  Copyrights and licenses.  (a)  The development corporation shall have the authority to copyright software applications and programs developed for state use with public funds and to license their subsequent sale and distribution; provided that this authority shall be subject to the terms and conditions of a contract to license between the development corporation and the affected state departments or agencies that developed the software applications or programs; and provided further that the authority shall not apply to software applications and programs developed by or on behalf of private sector qualified persons for which the development corporation has issued special purpose revenue bonds under this chapter or otherwise provided financing.  Any copyright arising from center activities shall belong to the State and any revenues generated by licenses and subsequent sale and distribution of copyrighted software shall be deposited into the general fund unless otherwise stipulated in a licensing agreement.

(b)  The development corporation shall have the power to contract to license with state departments or agencies and the University of Hawaii to license software to Hawaii-based software development companies on behalf of the State for the purpose of software enhancement, resale, and providing value-added services.  The development corporation shall ensure through a license that the licensee shall use the software asset solely for the purposes enumerated in the licensing agreement.

(c)  Nothing in this section shall change the existing authority of state agencies to license or copyright software products. [L 1990, c 106, pt of §4(2); am L 2000, c 72, §23]



§206M-35 - Annual report on center activities.

[§206M-35]  Annual report on center activities.  The development corporation shall include a report on the activities of the center in its annual report to the legislature. [L 1990, c 106, pt of §4(2)]



§206M-41 - Definitions.

PART III.  SPECIAL FACILITY REVENUE BONDS

Revision Note

Enacted as part II, this part is renumbered as part III pursuant to §23G-15.

[§206M-41]  Definitions.  As used in this part, unless the context clearly requires otherwise:

"Special facility" means one or more buildings, structures, or facilities and the land thereof located in an industrial park for the high technology industry, including, without limitation, facilities for technology research, development, support, processing, and manufacturing, which are the subject of a special facility lease.

"Special facility lease" includes a contract, lease, or other agreement, or any combination thereof, the subject matter of which is the same special facility.

"Special facility revenue bonds" means all bonds, notes, and other instruments of indebtedness of the State issued pursuant to this part and part III of chapter 39. [L 2000, c 72, pt of §1]



§206M-42 - Powers.

§206M-42  Powers.  In addition to any other powers granted to the development corporation by law, the development corporation may:

(1)  Without compliance with chapter 103D, but with the approval of the governor, enter into a special facility lease or an amendment or supplement thereto whereby the development corporation agrees to acquire, construct, improve, install, equip, and develop a special facility solely for the use by another party to a special facility lease;

(2)  With the approval of the governor, issue special facility revenue bonds in principal amounts that may be necessary to yield the amount of the cost of any acquisition, construction, improvement, installation, equipping, and development of any special facility, including, subject to paragraph (6), the costs of acquisition of the site thereof; provided that the total principal amount of the special facility revenue bonds which may be issued pursuant to the authorization of this section shall not exceed $100,000,000;

(3)  With the approval of the governor, issue refunding special facility revenue bonds with which to provide for the payment of outstanding special facility revenue bonds (including any special facility revenue bonds theretofore issued for this refunding purpose) or any part thereof; provided any issuance of refunding special facility revenue bonds shall not reduce the principal amount of the bonds that may be issued as provided in paragraph (2);

(4)  Perform and carry out the terms and provisions of any special facility lease;

(5)  Notwithstanding section 103-7 or any other law to the contrary, acquire, construct, improve, install, equip, or develop any special facility, or accept the assignment of any contract therefor entered into by the other party to the special facility lease;

(6)  Construct any special facility on land owned by the State; provided that no funds derived herein shall be expended for land acquisition; and

(7)  Agree with the other party to the special facility lease whereby any acquisition, construction, improvement, installation, equipping, or development of the special facility and the expenditure of moneys therefor shall be undertaken or supervised by another person. [L 2000, c 72, pt of §1; am L 2004, c 216, §28; am L 2006, c 292, §10]



§206M-43 - Findings and determinations for special facility leases.

[§206M-43]  Findings and determinations for special facility leases.  The development corporation shall not enter into any special facility lease unless the development corporation, at or prior to the entering into of the special facility lease, shall find and determine:

(1)  That the building, structure, or facility that is to be the subject of the special facility lease shall not be used to provide services, commodities, supplies or facilities that are then adequately being made available otherwise in the State;

(2)  That the use or occupancy of the building, structure, or facility under the special facility lease would not result in the reduction of the revenues derived from the industrial parks or other properties of the development corporation to an amount below the amount required to be derived therefrom by section 39-61; and

(3)  That the entering into of the special facility lease would not be in violation of or result in a breach of any covenant contained in any resolution or certificate authorizing any bonds of the State then outstanding. [L 2000, c 72, pt of §1]



§206M-44 - Special facility lease.

[§206M-44]  Special facility lease.  (a)  In addition to the conditions and terms set forth in this part, any special facility lease entered into by the development corporation shall at least contain provisions obligating the other party to the special facility lease:

(1)  To pay to the development corporation during the initial term of the special facility lease, whether the special facility is capable of being used or occupied or is being used or occupied by the other party, a rental or rentals at the time or times and in the amount or amounts that will be sufficient to:

(A)  Pay the principal and interest on all special facility revenue bonds issued for the special facility;

(B)  Establish or maintain any reserves for these payments; and

(C)  Pay all fees and expenses of the trustees, paying agents, transfer agents, and other fiscal agents for the special facility revenue bonds issued for the special facility;

(2)  To pay to the development corporation:

(A)  A ground rental, equal to the fair market rental of the land, if the land on which the special facility is located was not acquired from the proceeds of the special facility revenue bonds; or

(B)  A properly allocable share of the administrative costs of the development corporation in carrying out the special facility lease and administering the special facility revenue bonds issued for the special facility if the land was acquired from the proceeds of the special facility revenue bonds;

(3)  To either operate, maintain, and repair the special facility and pay the costs thereof or to pay to the development corporation all costs of operation, maintenance, and repair of the special facility;

(4)  To:

(A)  Insure, or cause to be insured, the special facility under builder's risk insurance (or similar insurance) in the amount of the cost of construction of the special facility to be financed from the proceeds of the special facility revenue bonds;

(B)  Procure and maintain, or cause to be procured or maintained, to the extent commercially available, a comprehensive insurance policy providing protection and insuring the development corporation and its officers, agents, servants, and employees (and so long as special facility revenue bonds are outstanding, the trustee) against all direct or contingent loss or liability for damages for personal injury or death or damage to property, including loss of use thereof, occurring on or in any way related to the special facility or occasioned by reason of occupancy by and the operations of the other person upon, in and around the special facility;

(C)  Provide all risk casualty insurance, including insurance against loss or damage by fire, lightning, flood, earthquake, typhoon, or hurricane, with standard extended coverage and standard vandalism and other malicious mischief endorsements; and

(D)  Provide insurance for workers' compensation and employers' liability for personal injury or death or damage to property (the other party may self-insure for workers' compensation if permitted by law); provided that all policies with respect to loss or damage of property including fire or other casualty and extended coverage and builder's risk shall provide for payments of the losses to the development corporation, the other party or the trustee for the special facility revenue bonds as their respective interests may appear; and provided further that the insurance may be procured and maintained as part of or in conjunction with other policies carried by the other party; and provided further that the insurance shall name the development corporation, and so long as any special facility revenue bonds are outstanding, the trustee, as additional insured; and

(5)  Indemnify, save, and hold the development corporation, the trustee, and their respective agents, officers, members, and employees harmless from and against all claims and actions and all costs and expenses incidental to the investigation and defense thereof, by or on behalf of any person, firm, or corporation, based upon or arising out of the special facility or the other party's use and occupancy thereof, including, without limitation, from and against all claims and actions based upon and arising from any:

(A)  Condition of the special facility;

(B)  Breach or default on the part of the other party in the performance of any of the party's obligations under the special facility lease;

(C)  Fault or act of negligence of the other party or the party's agents, contractors, servants, employees, or licensees; or

(D)  Accident to or injury or death of any person or loss of or damage to any property occurring in or about the special facility, including any claims or actions based upon or arising by reason of the negligence or any act of the other party.

Any moneys received by the development corporation pursuant to paragraphs (2) and (3) shall be paid into the high technology special fund and shall not be nor be deemed to be revenues of the special facility.

(b)  The term and all renewals and extensions of the term of any special facility lease (including any amendments or supplements thereto) shall not extend beyond the lesser of the reasonable life of the special facility that is the subject of the special facility lease, as estimated by the development corporation at the time of the entering into thereof, or thirty years.

(c)  Any special facility lease entered into by the development corporation shall be subject to chapter 171 and shall contain other terms and conditions that the development corporation deems advisable to effectuate the purposes of this part. [L 2000, c 72, pt of §1]



§206M-45 - Special facility revenue bonds.

[§206M-45]  Special facility revenue bonds.  All special facility revenue bonds authorized to be issued under this part shall be issued pursuant to part III of chapter 39, except as follows:

(1)  No revenue bonds shall be issued unless at the time of issuance, the development corporation has entered into a special facility lease with respect to the special facility for which the revenue bonds are to be issued;

(2)  The revenue bonds shall be issued in the name of the development corporation and not in the name of the State;

(3)  No further authorization of the legislature shall be required for the issuance of the special facility revenue bonds, but the approval of the governor shall be required for the issuance;

(4)  The revenue bonds shall be payable solely from and secured solely by the revenues derived by the development corporation from the special facility for which they are issued;

(5)  The final maturity date of the revenue bonds shall not be later than either the estimated life of the special facility for which the revenue bonds are issued or the expiration of the initial term of the special facility lease;

(6)  If deemed necessary or advisable by the development corporation, or to permit the obligations of the other party to the special facility lease to be registered under the U.S. Securities Act of 1933, the development corporation, with the approval of the director of finance, may appoint a national or state bank within or without the State to serve as trustee for the holders of the revenue bonds and may enter into a trust indenture or trust agreement with the trustee.  The trustee may be authorized by the development corporation to collect, hold, and administer the revenues derived from the special facility for which the revenue bonds are issued and to apply the revenues to the payment of the principal and interest on the revenue bonds.  In the event that any trustee shall be appointed, any trust indenture or trust agreement entered into by the development corporation with the trustee may contain the covenants and provisions authorized by part III of chapter 39 to be inserted in a resolution adopted or certificate issued, as though the words "resolution" or "certificate" as used in that part read "trust indenture or trust agreement".

The covenants and provisions shall not be required to be included in the resolution or certificate authorizing the issuance of the revenue bonds if included in the trust indenture or trust agreement.  Any resolution or certificate, trust indenture, or trust agreement adopted, issued, or entered into by the development corporation pursuant to this part may also contain any provisions required for the qualification thereof under the U.S. Trust Indenture Act of 1939. The development corporation may pledge and assign to the trustee the special facility lease and the rights of the development corporation including the revenues thereunder;

(7)  If the development corporation, with the approval of the director of finance, shall have appointed or shall appoint a trustee for the holders of the revenue bonds, then notwithstanding the provisions of section 39-68, the director of finance may elect not to serve as fiscal agent for the payment of the principal and interest, and for the purchase, registration, transfer, exchange, and redemption of the revenue bonds, or may elect to limit the functions the director of finance shall perform as the fiscal agent.  The development corporation, with the approval of the director of finance, may appoint the trustee to serve as the fiscal agent, and may authorize and empower the trustee to perform the functions with respect to payment, purchase, registration, transfer, exchange, and redemption, that the development corporation may deem necessary, advisable, or expedient, including, without limitation, the holding of the revenue bonds and coupons, if any, that have been paid and the supervising and conducting of the destruction thereof in accordance with sections 40-10 and 40-11.  Nothing in this paragraph shall be a limitation upon or construed as a limitation upon the powers granted in paragraph (6) to the development corporation with the approval of the director of finance to appoint the trustee, or granted in sections 36-3, 39-13, and 39-68 to the director of finance to appoint the trustee or others, as fiscal agents, paying agents, and registrars for the revenue bonds or to authorize and empower the fiscal agents, paying agents, and registrars to perform the functions referred to in paragraph (6) and sections 36-3, 39-13, and 39-68, it being the intent of this paragraph to confirm that the director of finance may elect not to serve as fiscal agent for the revenue bonds or may elect to limit the functions the director of finance shall perform as the fiscal agent, that the director of finance may deem necessary, advisable, or expedient;

(8)  The development corporation may sell the revenue bonds either at public or private sale;

(9)  If no trustee is appointed to collect, hold, and administer the revenues derived from the special facility for which the revenue bonds are issued, the revenues shall be held in a separate account in the treasury of the State, separate and apart from the high technology special fund, to be applied solely to the carrying out of the resolution, certificate, trust indenture, or trust agreement authorizing or securing the revenue bonds;

(10)  If the resolution, certificate, trust indenture, or trust agreement provides that no revenue bonds issued thereunder shall be valid or obligatory for any purpose unless certified or authenticated by the trustee for the holders of the revenue bonds, the signatures of the officers of the State upon the bonds required by section 39-56 may be facsimiles of their signatures;

(11)  Proceeds of the revenue bonds may be used and applied by the development corporation to reimburse the other party to the special facility lease for all preliminary costs and expenses, including architectural and legal costs; and

(12)  If the special facility lease requires the other party to operate, maintain, and repair the special facility that is the subject of the lease, at the other party's expense, the requirement shall constitute compliance by the development corporation with section 39-61(a)(2), and none of the revenues derived by the development corporation from the special facility shall be required to be applied to the purposes of section 39-62(2). Sections 39-62(4), 39-62(5), and 39-62(6) shall not apply to the revenues derived from a special facility lease. [L 2000, c 72, pt of §1]



§206M-51 - Establishment of the high technology innovation corporation; purpose.

[PART IV.]  HIGH TECHNOLOGY INNOVATION CORPORATION

[§206M-51]  Establishment of the high technology innovation corporation; purpose.  (a)  There is established, as a body corporate, the high technology innovation corporation.  The high technology innovation corporation shall be a public, not-for-profit organization under section 501(c)(3) of the Internal Revenue Code of 1986, as amended.  The high technology innovation corporation shall be attached to the department of business, economic development, and tourism for administrative purposes.

(b)  The purpose of the high technology innovation corporation shall include, but not be limited to, the facilitation of the growth and development of the commercial high technology industry in Hawaii.  Its duties shall include, but not be limited to:

(1)  Managing the assets and resources of the high technology development corporation, including its technology parks and incubation facilities;

(2)  Planning, creating, and implementing any programs and projects of the high technology development corporation that shall be assigned to the high technology innovation corporation, including federally- and state-funded programs and projects and those programs funded by other nonprofit and for-profit organizations;

(3)  Identifying and obtaining funding and other resources in support of the purposes of the high technology innovation corporation and the high technology development corporation from agencies and organizations not able to provide resources directly to the high technology development corporation;

(4)  Assisting the high technology development corporation in the promotion and marketing of Hawaii as a location for commercial high technology activity; and

(5)  Assisting the high technology development corporation in any other strategic or operational manner that supports the State's technology-based economic development activities.

(c)  The high technology innovation corporation shall implement this purpose by:

(1)  Furnishing the means, methods, and agencies by which the management, programming, training, investigation, research, and analysis may be conducted;

(2)  Other means to make the benefits of programming, training, investigation, research, and analysis available to the public; and

(3)  Any and all other acts reasonably designed to promote the foregoing purposes in the interest of promoting the general welfare of the people of the State.

The high technology innovation corporation shall have the sole right to provide the foregoing services and support to the high technology development corporation, and the high technology development corporation shall use the high technology innovation corporation to provide these services and support in every case, except when the high technology development corporation determines that the high technology innovation corporation may not or cannot legally or operationally provide these services and support. [L 2005, c 173, pt of §1]



§206M-52 - Board of directors; composition.

[§206M-52]  Board of directors; composition.  (a)  The affairs of the high technology innovation corporation shall be under the general management and control of a board of directors consisting of nine members.  Four members of the board of directors of the high technology development corporation shall be ex officio, voting members of the high technology innovation corporation's board and shall be selected by the high technology development corporation's board of directors for terms to be determined by the high technology development corporation's board.  The executive director and chief executive officer of the high technology development corporation shall serve as an ex officio, nonvoting member of the high technology innovation corporation board.  The remaining four members shall be appointed by the governor from lists of nominees provided by the president of the senate and the speaker of the house of representatives.  The governor shall appoint two persons from the list submitted by the president of the senate and two persons from the list submitted by the speaker of the house of representatives.  The lists of nominees provided by the president of the senate and the speaker of the house of representatives shall consist of members of the general public selected on the basis of their knowledge, interest, and proven expertise in, but not limited to, one or more of the following fields:  finance, commerce and trade, corporate management, marketing, economics, engineering, information technology and telecommunications, life sciences, and other high technology fields.  All the members appointed from the general public shall serve for a term of four years, except that half of those initially appointed from the public may have reduced terms in accordance with section 26-34, so as to provide, as nearly as can be, for the expiration of an equal number of terms at intervals of one year, with each term commencing on July 1 and expiring on June 30.

(b)  All members of the high technology innovation corporation's board shall serve without pay, but shall be entitled to reimbursement for necessary expenses, including travel expenses, while attending meetings and while in the discharge of duties and responsibilities.

(c)  The members of the high technology innovation corporation's board shall elect the chairperson of the board. [L 2005, c 173, pt of §1]



§206M-53 - Powers of the board.

§206M-53  Powers of the board.  [Repeal and reenactment on June 30, 2011.  L 2006, c 282, §7.]  The high technology innovation corporation, under the direction of its board of directors, shall have the following general powers:

(1)  To adopt, amend, and repeal bylaws governing the conduct of its business and the exercise of the powers and performance of duties granted to or imposed upon it by law;

(2)  To sell, lease, rent, hold, maintain, use, and operate any property, real, personal, or mixed, tangible or intangible, in accordance with the conditions under which it was received;

(3)  To enter into and perform contracts, leases, cooperative agreements, or other transactions with the high technology development corporation or any other agency or political subdivision of the State, any private person, firm, partnership, association, company, or corporation, only as it may be necessary in the conduct of its business and on terms as it may deem appropriate; provided that the high technology innovation corporation shall not obligate any funds of the State except funds that have been appropriated to it by the legislature or transferred or contracted to it by the high technology development corporation or other agency or department of the state government.  Notwithstanding the foregoing, the high technology innovation corporation may enter into and perform contracts, leases, cooperative agreements, or other transactions with any agency or instrumentality of the United States, a foreign nation, a state, a territory or a possession, or with any political subdivision thereof, whenever the donating or granting agency or instrumentality determines that the high technology development corporation or any other agency of the State cannot as effectively and efficiently accomplish the purposes for which the contracts, leases, cooperative agreements, or other transactions are being entered into; provided that the high technology innovation corporation shall not obligate any funds of the State except funds that have been appropriated or transferred to it or contracted for it;

(4)  To receive by gifts, grants, devises, bequests, or otherwise, from private sources only, any property, real, personal, or mixed, intangible or tangible, absolutely or in trust, to be used and disposed of, either the principal or the income therefrom, in accordance with the conditions under which it was received; provided that no gift to the high technology innovation corporation shall be accepted unless approved or confirmed by its board of directors.  Notwithstanding the foregoing, the high technology innovation corporation may receive gifts, grants, or awards from any agency or instrumentality of the United States, a foreign nation, a state, a territory or a possession, or from any political subdivision thereof, whenever the donating or granting agency or instrumentality determines that the high technology development corporation or any other agency of the State cannot as effectively and efficiently accomplish the purposes for which the gifts, grants, or awards are being made; provided that no gift to the high technology innovation corporation shall be accepted unless approved or confirmed by its board of directors;

(5)  To have a corporate seal;

(6)  To sue and be sued in its own name;

(7)  To serve as trustee or beneficiary under terms of any gift, indenture, or will;

(8)  To apply for, take out, receive by purchase or gift, hold, administer, and dispose of copyrights, patent rights, licenses, assignments of inventions, discoveries, processes, and other property, rights or interests therein, and the income thereof, absolutely or subject to conditions or trusts as may be attached thereto or be imposed thereon, and to obligate itself to perform and execute any and all conditions or trusts;

(9)  To conduct programs, projects, research, studies, experiments, investigations, and tests in all fields of knowledge; to promote and develop the scientific and commercial value of inventions, discoveries, and processes; and to make, publish, and distribute the results thereof;

(10)  To coordinate and correlate activities and projects of the high technology innovation corporation with the work of state agencies for the purpose of relating research work to the economic development of the State whenever practical or desirable;

(11)  To stimulate and promote cooperative research projects and activities;

(12)  To establish and maintain, or to assist in establishing and maintaining staff positions for the purpose of aiding in technology-based economic development, and to enter into agreements or contracts with other corporations, organizations, institutions, or persons for this purpose and to pay the necessary and appropriate expenses therefor;

(13)  To prepare, print, or publish any manuscript, research article, report, study, discussion, reference, collection, or any pictorial or schematic representation or group or collection thereof, whether the same belongs to or is the work of any state agency or its employees, or the high technology innovation corporation or its employees or a contractor of the high technology innovation corporation.  The printing or publication may be accomplished through whatever person, company, or agency is deemed most appropriate by the board of directors;

(14)  To establish operational bank accounts as may be necessary in the conduct of its business and its out-of-state offices, including accounts in in‑state and out-of-state locations and accounts of foreign denomination in out-of-state locations, without the approval of the director of budget and finance or the comptroller of accounting and general services; and

(15)  To do any or all other acts reasonably necessary to carry out the objects and purposes of the high technology innovation corporation. [L 2005, c 173, pt of §1; am L 2006, c 282, §3; am L 2007, c 195, §1]



§206M-54 - Innovation corporation; exempted from certain state laws.

§206M-54  Innovation corporation; exempted from certain state laws.  The high technology innovation corporation shall be exempt from the following state laws:

(1)  Section 78-1, relating to public employment;

(2)  Chapter 36, relating to the management of state funds;

(3)  Chapter 38, relating to deposits of public funds; and

(4)  Chapter 76, relating to civil service. [L 2005, c 173, pt of §1; am L 2006, c 282, §4]



§206M-55 - Officers and employees of the innovation corporation.

[§206M-55]  Officers and employees of the innovation corporation.  The executive director and chief executive officer of the high technology development corporation shall be the president of the high technology innovation corporation.  The high technology innovation corporation's board of directors may also appoint other officers and employees as may be necessary in administering the affairs of the high technology innovation corporation.  The high technology innovation corporation's board of directors shall set the employees' duties, responsibilities, salaries, holidays, vacations, leaves, hours of work, and working conditions and may grant other benefits as it deems necessary.  New employees of the innovation corporation shall not be entitled to any benefits conferred under chapter 76, 78, 88, or 89, or any public employee collective bargaining agreement, executive order, executive directive, or rule; provided that any existing officer or employee of the State whose functions are transferred by this part shall not suffer any loss of salary, seniority, prior service credit, vacation, sick leave, or other employee benefit or privilege as a consequence of this part. [L 2005, c 173, pt of §1]



§206M-56 - Annual report.

[§206M-56]  Annual report.  The high technology innovation corporation shall submit an annual report, not later than twenty days prior to the convening of each regular session, to the governor, president of the senate, and the speaker of the house of representatives.  The report shall include but not be limited to the high technology innovation corporation's audited financial statement, total amount of payroll and other disbursements made, and progress and accomplishments made during the year. [L 2005, c 173, pt of §1]



§206M-57 - Dissolution.

[§206M-57]  Dissolution.  If the high technology innovation corporation is dissolved, all of its property, real, personal, and mixed and wheresoever situated, shall vest immediately and absolutely in the high technology development corporation, and none of its property shall inure to the benefit of any officer, director, or member of the high technology innovation corporation. [L 2005, c 173, pt of §1]



§206M-58 - Patents, copyrights, and other rights.

[§206M-58]  Patents, copyrights, and other rights.  Any patents, copyrights, inventions, discoveries, or other rights arising from high technology innovation corporation activities shall belong to the high technology innovation corporation and be subject to policies or rules as the high technology innovation corporation board of directors may adopt. [L 2005, c 173, pt of §1]



§206M-59 - Contracts with state agencies.

[§206M-59]  Contracts with state agencies.  Any contract between the high technology innovation corporation and any agency, office, department, or other administrative subdivision of the executive branch of the State shall include the following:

(1)  Its termination date;

(2)  Its intent and purpose;

(3)  A statement establishing the full permissible extent of its applicability; and

(4)  A description of the circumstances under which it may be amended or extended. [L 2005, c 173, pt of §1]






CHAPTER 206P - HAWAII TELECOMMUNICATIONS AND INFORMATION INDUSTRIES ACT

CHAPTER 206P

HAWAII TELECOMMUNICATIONS AND

INFORMATION INDUSTRIES ACT

REPEALED.  L 2001, c 52, §1.



CHAPTER 206X - CONVENTION CENTER AUTHORITY

CHAPTER 206X

CONVENTION CENTER AUTHORITY

REPEALED.  L 2002, c 253, §10.



CHAPTER 207 - MORTGAGE LOANS

§207-1 - Authorization for loans.

PART I.  HOME LOANS FOR LOW INCOME

HOME BUYERS ON STATE LAND

Note

Part heading amended by L 1971, c 192, §2.

§207-1  Authorization for loans.  The director of finance may grant loans as provided for in this part to persons leasing or purchasing state lands for their personal residential needs.  Loans may be granted only to eligible persons as provided for in this part who occupy state land by virtue of leases or agreements of sale executed after July 13, 1961. [L 1961, c 194, §2; am L 1963, c 114, §1; Supp, §98L-2; HRS §207-1]

Cross References

Disaster relief commercial loans, see chapter 209, pt III.

Public lands for natural disaster victims, see chapter 171, pt IIIC.

Residential development by State, see chapter 206.



§207-2 - Qualifications for loans.

§207-2  Qualifications for loans.  To qualify for a loan under this part an applicant must:

(1)  Be of legal age and have at least one person who will occupy the premises with the applicant and who is related to the applicant by blood or marriage and solely dependent upon the applicant for support.  A husband and wife, who are both employed, shall jointly qualify for a loan;

(2)  Be a resident of the State for not less than one year immediately preceding the application for the loan;

(3)  Have a gross annual income not in excess of $7,000 including the gross income of the applicant's spouse; and

(4)  Have such other qualifications as may be established by the director of finance. [L 1961, c 194, §3; am L 1963, c 114, §1; Supp, §98L-3; HRS §207-2; gen ch 1985]



§207-3 - Purpose for and terms of loans.

§207-3  Purpose for and terms of loans.  Loans of state funds made pursuant to this part may be granted only for construction of residences upon the premises.  Loans shall be secured by a mortgage which may be subordinate only to another mortgage given to a lending institution as security for a loan for the purpose provided above.  Loans shall be made to relieve the burden of the required down payment or to extend the period over which monthly payments would be required upon a finding that the applicant's income would not otherwise reasonably support such payments.

Loans shall not exceed twenty-five per cent of the cost of the improvements, and in no case shall any loan exceed $5,000.  The director of finance shall by appropriate regulation establish the interest rate on the state loan and may authorize repayment upon such terms as the director of finance deems appropriate but in no case shall the payments extend beyond forty years. [L 1961, c 194, §4; am L 1963, c 114, §1; Supp, §98L-4; HRS §207-3; gen ch 1985]



§207-4 - Contract with lending institution.

§207-4  Contract with lending institution.  The director of finance may, and as far as practicable shall, contract with lending institutions for the processing of applications for loans of state funds and the servicing of these loans.  The servicing shall be performed only by the lending institution which makes the loan for the principal cost of construction.  In furtherance of the purposes of this part the contract may provide for the loan of state funds to be repaid after the funds of the lending institution are repaid in full and for payment to lending institutions for servicing the State's portion of the total loan and may include other terms deemed appropriate by the director of finance. [L 1961, c 194, §5; am L 1963, c 114, §1; Supp, §98L-5; HRS §207-4]



§207-5 - Rules and regulations.

§207-5  Rules and regulations.  The director of finance may adopt, amend, or repeal such rules and regulations governing the granting of loans and other related functions as the director of finance considers necessary or suitable.  The rules and regulations when approved by the governor and made in accordance with chapter 91 shall have the force and effect of law. [L 1961, c 194, §6; am L 1965, c 96, §82; Supp, §98L-6; HRS §207-5; gen ch 1985]



§207-6 - Bond authorization.

§207-6  Bond authorization.  The director of finance may with the approval of the governor, issue from time to time general obligation bonds pursuant to chapter 39, part I not exceeding $500,000 for the granting of loans pursuant to the purposes of this part. [L 1961, c 194, §7; am L 1963, c 114, §1; Supp, §98L-7; HRS §207-6]



§207-11 - Definitions.

PART II.  LOANS MADE BY FOREIGN LENDERS

AND CERTAIN OTHER ACTIVITIES OF SUCH LENDERS

§207-11  Definitions.  As used in this part:

"Employee benefit plan" means any plan, fund, or program which was heretofore or is hereafter established in and under the laws of a state other than Hawaii by an employer or by an employee organization, or both, for the purpose of providing for its participants or their beneficiaries, through the purchase of insurance or annuity contracts or otherwise, medical, surgical, or hospital care or benefits, or benefits in the event of sickness, accident, disability, death, or unemployment, or retirement benefits, and includes any profit-sharing plan which provides benefits at or after retirement.  As used in the preceding sentence, the term "employee organization" means any labor union or any organization of any kind, or any agency or employee representation committee, association, group, or plan in which employees participate and which exists for the purpose, in whole or in part, of dealing with employers concerning an employee benefit plan or other matters incidental to employment relationships or any employees' beneficiary association organized for the purpose, in whole or in part, of establishing such a plan.

"Foreign lender" means (A) "a depository institution" as defined in section 501(a)(2) of the federal Depository Institutions Deregulation and Monetary Control Act of 1980, a "real estate investment trust" as defined in the Internal Revenue Code, an insurance company, the principal office of which is in another state, whether incorporated or unincorporated and whether acting in its individual capacity or in a fiduciary capacity, (B) the trustee or trustees from time to time in office of any employee benefit plan, (C) a lender approved by the Secretary of the United States Department of Housing and Urban Development for participation in any mortgage insurance program under the National Housing Act, (D) any corporation of which all of the capital stock (except the directors' qualifying shares) is owned by one or more foreign lenders specified in (A), (B), and (C), and (E) any corporation of which all of the capital stock (except for the directors' qualifying shares) is owned by one or more foreign lenders specified in (D), but the term "foreign lender" does not include any financial services loan company licensed under article 9 of chapter 412.

"Loans" means obligations secured by liens upon real property, or any interest in real property, situated in this State, which liens may also cover such personal property as is or may from time to time be affixed or attached to or located on or in or about the real property or any improvements thereon or thereto, and include obligations secured by liens upon real property or interests therein situated both within and without this State.

"State" means any of the United States, the District of Columbia, Guam, the Commonwealth of Puerto Rico, and Virgin Islands. [L 1961, c 194, §8; Supp, §98L-8; HRS §207-11; am L 1970, c 4, §1; am L 1983, c 61, §1; am L 1989, c 266, §3; am L 1993, c 350, §8]



§207-12 - Exemptions and immunities.

§207-12  Exemptions and immunities.  A foreign lender which (1) does not maintain a place of business in this State, (2) conducts its principal activities outside this State, and (3) complies with this part, does not by engaging in this State in any or all of the activities specified in section 207-13, violate the laws of this State relating to doing business or doing a banking, trust, or insurance business, or become subject to chapter 412, 414, or 431, or become subject to any taxation which would otherwise be imposed for doing business in or doing a banking, trust, or insurance business in, or having gross income or receipts from sources in, property in, or the conduct of any activity in, this State, or become subject to any taxation under chapter 235, 237, or 241, and no income or receipts of any foreign lender arising out of any of the activities specified in the following section shall constitute income from sources in, property in, or activities conducted in this State for the purposes of any tax imposed by this State; provided that nothing in this part shall be construed to exempt the real property of a foreign lender from taxation to the same extent, according to its value, as other real property is taxed, or to preclude the inclusion of the dividends or other income from foreign lenders in the income of individuals taxable under chapter 235 to the same extent as is included dividends and other income from domestic lenders; and provided further that if any such foreign lender shall acquire any property in this State in enforcement of the rights of the foreign lender in the event of a default by any borrower, as permitted by section 207-13(4), then commencing one year after title to such property has vested in the foreign lender, the rents or other receipts received by the foreign lender from, and the proceeds of sale by the foreign lender of, such property shall be subject to taxation under chapters 235 and 237 in the same manner and to the same extent as if the rents, other receipts, or proceeds were received by a resident of this State; and provided further that if any such foreign lender shall otherwise acquire any property in this State or engage in any business or activities in this State not specified in section 207-13, then the rents and other receipts received by the foreign lender from such property and the proceeds of sale by the foreign lender of such property and all income and receipts from the foreign lender's business or activities in this State not specified in section 207-13 shall be subject to taxation under chapters 235 and 237 in the same manner and to the same extent as if such rents, other receipts, proceeds, and income were received by a resident of this State, but such other activities and business shall not deprive the foreign lender of the immunities and exemptions from taxation hereinabove stated with respect to the activities specified in section 207-13. [L 1961, c 194, §9; Supp, §98L-9; HRS §207-12; am L 1977, c 39, §1; am L 1983, c 167, §3; am L 1985, c 270, §4; am L 1993, c 350, §9; am L 2002, c 40, §5]



§207-13 - Permitted activities.

§207-13  Permitted activities.  The activities referred to in the preceding section are:

(1)  Making loans;

(2)  Receiving security for loans;

(3)  Acquiring by assignment or otherwise partial or entire interests in loans or in security for loans;

(4)  Servicing (but servicing only by or through individuals who are residents of, or corporations doing business in, this State), collecting, enforcing, or otherwise realizing upon loans or upon security for loans or upon interests therein; and taking, holding, and disposing of any property acquired (whether by purchase at any sale pursuant to foreclosure by suit or foreclosure under power of sale, or by foreclosure by entry, or by conveyance in lieu of foreclosure) in enforcement of the rights of the foreign lender in the event of default by any borrower; and

(5)  Empowering agents and servants or in connection with, and entering into and performing contracts, and doing other acts and things necessary or appropriate for or preliminary or incident to, any of the foregoing activities, but not maintaining any office in this State for the conduct of any such activities. [L 1961, c 194, §10; Supp, §98L-10; HRS §207-13]



§207-14 - REPEALED.

§§207-14  REPEALED.  L 1999, c 43, §4.

Note

L 1999, c 129, §5 purports to amend §207-14.



§207-15 - REPEALED.

§§207-15  REPEALED.  L 1999, c 43, §5.

Note

L 1999, c 129, §5 purports to amend §207-14.



§207-16 - Construction.

§207-16  Construction.  Nothing in this part shall require any corporation to qualify to do business in this State, or subject any person, firm, corporation, or trust to taxation under any law of this State if, but for the enactment of this chapter, the person, firm, corporation, or trust would not have been required so to qualify or be subject to such taxation. [L 1961, c 194, §13; Supp, §98L-13; HRS §207-16]






CHAPTER 208 - ECONOMIC REDEVELOPMENT PROGRAM FOR DEPRESSED AREAS

CHAPTER 208

ECONOMIC REDEVELOPMENT PROGRAM FOR

DEPRESSED AREAS

REPEALED.  L 1993, c 16, §2.



CHAPTER 209 - DISASTER RELIEF AND REHABILITATION

§209-1 - Definitions.

PART I.  GENERAL PROVISIONS

Cross References

Hawaii hurricane relief fund, see chapter 431P.

Other disaster relief provisions, see chapter 127 and chapter 171, pt IIIC.

Tax relief, see §§235-7 and 237-24.7.

§209-1  Definitions.  As used in this chapter:

"Board" means the board of land and natural resources.

"Commodity" means any good or service necessary for the health, safety, and welfare of the people of Hawaii; provided that this term shall include, but not be limited to:

(1)  Materials;

(2)  Merchandise;

(3)  Supplies;

(4)  Equipment;

(5)  Resources; and

(6)  Other articles of commerce that shall include, without limitation, the following:

(A)  Food;

(B)  Water;

(C)  Ice;

(D)  Chemicals;

(E)  Petroleum products;

(F)  Construction materials; or

(G)  Residential dwellings.

"Coordinator" means the rehabilitation coordinator provided for in section 209-4.

"Director" means the director of business, economic development, and tourism.

"Rehabilitation area" means any area of the State struck by a state disaster and declared to be in need of rehabilitation by the governor pursuant to section 209-2.

"Residential dwelling unit" means any single or multifamily residence where the occupants pay rent to an owner or landlord, for the right to occupy and live on the property.

"Severe weather warning" means the issuance by the National Weather Service of a public notification that a dangerous weather condition exists that could impact the State, or any portion of it, within a specified period of time.  This term includes but is not limited to, warnings of coastal inundation (high surf), flash flooding, tsunami, or hurricane.

"Small Business Administration" means the Small Business Administration of the United States.

"State disaster" means any unfortunate, sudden, and extraordinary occurrence declared by the governor pursuant to section 209-2 to have caused losses and suffering of such character and magnitude as to require and justify rehabilitative assistance from the State. [L 1961, c 189, §2; am L 1963, c 2, §3; Supp, §98P-2; HRS §209-1; am L 1987, c 336, §7; am L 1990, c 293, §8; am L 1993, c 333, §1]



§209-2 - Governor's determination.

§209-2  Governor's determination.  After the occurrence of any sudden and extraordinary event which causes losses and suffering, the governor shall make a determination as to whether a state disaster has occurred and thereafter may declare a state disaster for the entire State or any portion thereof.  In making this determination the governor shall consider whether the effect on the health and living standards of a substantial number of persons and the effect on the economy of the State are of such a nature, as to warrant assistance from the state government.

The governor may in the proclamation designate the whole or any part of the State eligible for the relief provided for in this chapter and unless otherwise provided herein may authorize any or all of the relief measures provided for in parts II, III, and IV of this chapter. [L 1961, c 189, §3; Supp, §98P-3; HRS §209-2]



§209-3 - Duties of state and county department heads.

§209-3  Duties of state and county department heads.  Whenever the governor declares a state disaster all executive heads of departments and all county and city and county agencies shall:

(1)  Release personnel temporarily from their respective departments or agencies to work as needed under the direction of the rehabilitation coordinator;

(2)  Expedite the granting of rehabilitative assistance administered through their respective offices;

(3)  Provide the necessary information, records, and assistance for reporting on the rehabilitative efforts following a state disaster; and

(4)  Give full cooperation to the coordinator. [L 1961, c 189, §4; Supp, §98P-4; HRS §209-3]



§209-4 - Rehabilitation coordinator; authority.

§209-4  Rehabilitation coordinator; authority.  The disaster relief and rehabilitation authorized by this chapter shall be administered by a rehabilitation coordinator who shall be appointed by the governor and shall be directly responsible to the governor.  The coordinator shall be chosen from the staff of any state, county, or city and county agency and shall be released with pay from the coordinator's regular duties for the period necessary to perform the coordinator's duties.  The reasonable and necessary expenses incurred by the coordinator shall be paid from the funds available or made available to the coordinator. [L 1961, c 189, §5; Supp, §98P-5; HRS §209-4; gen ch 1985]



§209-5 - Duties of coordinator.

§209-5  Duties of coordinator.  The rehabilitation coordinator shall:

(1)  Provide for the official contact between the State and persons affected by the state disaster;

(2)  Make available to persons affected by the state disaster information on all state rehabilitation programs;

(3)  Aid all persons affected by the state disaster in securing assistance available under this chapter;

(4)  Inform persons affected by the state disaster of assistance available from sources other than the State, and assist the victims in obtaining any assistance;

(5)  Keep lists of persons affected by the state disaster, all assistance received by the victims from the State and, to the extent that the information is available, assistance from other sources;

(6)  Advise the governor as to the administration and effectiveness of the various programs;

(7)  Establish a temporary office on the island affected by the state disaster if necessary, and where more than one island is affected, establish such offices as the governor may direct; and

(8)  File an annual report with the governor and the legislature describing the organization, activities, expenditures, and assistance granted pursuant to this chapter and making recommendations to increase the effectiveness of this chapter at least twenty days before the convening of the regular session of the legislature. [L 1961, c 189, §6; Supp, §98P-6; HRS §209-5; am L 1976, c 205, §1(1); am L 1979, c 105, §20; am L 1993, c 333, §2]



§209-6 - Relation to other agencies.

§209-6  Relation to other agencies.  This chapter is not intended, nor shall it be construed in any manner, to conflict with or assume the responsibility of the American National Red Cross, any agency of the federal government, the Salvation Army, or the civil defense activities of the state department of defense. [L 1961, c 189, §7; Supp, §98P-7; HRS §209-6]



§209-7 - Closing of application date; position of coordinator terminated.

§209-7  Closing of application date; position of coordinator terminated.  The governor shall set a date after which no further applications for assistance under this chapter shall be received and may thereafter for good cause extend the date for a reasonable period of time.  If no date is set by the governor, no application shall be received six months after the issuance of the governor's proclamation declaring a state disaster.

With respect to each state disaster declared by the governor pursuant to section 209-2 the position of rehabilitation coordinator shall be abolished upon completion of the rehabilitation coordinator's duties provided for in this chapter as determined by the governor. [L 1961, c 189, §8; Supp, §98P-8; HRS §209-7; gen ch 1985]



§209-8 - Consideration of other recoveries.

§209-8  Consideration of other recoveries.  In determining the eligibility of each person for every manner of assistance provided for in this chapter, the administering authorities shall consider every other type of assistance granted under the authority of this chapter, by any agency of the federal government, by the American National Red Cross, the Salvation Army, and every other manner of assistance, whether through insurance, donation or compensation from any source. [L 1961, c 189, §9; Supp, §98P-9; HRS §209-8]



§209-9 - Rental or sale of essential commodities during a state disaster; prohibition against price increases.

§209-9  Rental or sale of essential commodities during a state disaster; prohibition against price increases.  (a)  Whenever the governor declares a state disaster for the entire State or any portion thereof, or when the State, or any portion thereof, is the subject of a severe weather warning:

(1)  There shall be prohibited any increase in the selling price of any commodity, whether at the retail or wholesale level, in the area that is the subject of the disaster declaration or the severe weather warning; and

(2)  No landlord shall terminate any tenancy for a residential dwelling unit in the area that is the subject of a disaster declaration or a severe weather warning, except for a breach of a material term of a rental agreement or lease, or if the unit is unfit for occupancy as defined in this chapter, provided that:

(A)  Nothing in this chapter shall be construed to extend a fixed term lease beyond its termination date, except that a periodic tenancy for a residential dwelling unit may be terminated by the landlord upon forty-five days written notice:

(i)  When the residential dwelling unit is sold to a bona fide purchaser for value; or

(ii)  When the landlord or an immediate family member of the landlord will occupy the residential dwelling unit; or

(B)  Under a fixed term lease or a periodic tenancy, upon forty-five days written notice, a landlord may require a tenant or tenants to relocate during the actual and continuous period of any repair to render a residential dwelling unit fit for occupancy provided that:

(i)  Reoccupancy shall first be offered to the same tenant or tenants upon completion of the repair; and

(ii)  The term of the fixed term lease or periodic tenancy shall be extended by a period of time equal to the duration of the repair; and

(iii)  It shall be the responsibility of the tenant or tenants to find other accommodations during the period of repair.

As used in this section, "breach of a material term" means the failure of a party to perform an obligation under the rental agreement which constitutes the consideration for entering into the contract and includes the failure to make a timely payment of rent.  For the purpose of this subsection:

"Fixed term lease" means a lease for real property that specifies its beginning date and its termination date as calendar dates, or contains a formula for determining the beginning and termination dates; and the application of the formula as of the date of the agreement will produce a calendar date for the beginning and termination of the lease.

"Periodic tenancy" means a tenancy wherein real property is leased for an indefinite time with monthly or other periodic rent reserved.  A periodic tenancy may be created by express agreement of the parties, or by implication upon the expiration of a fixed term lease when neither landlord nor tenant provides the other with written notice of termination and the tenant retains possession of the premises for any period of time after the expiration of the original term.

"Unfit for occupancy" means that a residential dwelling unit has been damaged to the extent that the appropriate county agency determines that the unit creates a dangerous or unsanitary situation and is dangerous to the occupants or to the neighborhood.

(b)  Notwithstanding this section, any additional operating expenses incurred by the seller or landlord because of the state disaster, and which can be documented, may be passed on to the consumer.  In the case of a residential dwelling unit, if rent increases are contained in a written instrument which was signed by the tenant prior to the disaster declaration or severe weather warning, the increases may take place pursuant to the written instrument.

(c)  The prohibitions under subsection (a) shall remain in effect until twenty-four hours after the severe weather warning is canceled by the National Weather Service; or in the event of a disaster declaration, until the declaration is altered, amended, revised, or revoked by the governor.

(d)  In any action against a merchant, landlord, or other business for violation of the price limitations in this section, the defendant shall be deemed not to have violated this section if the defendant proves all of the following:

(1)  The violation of the price limitation was unintentional;

(2)  The defendant voluntarily rolled back prices to the appropriate level upon discovering that this section was or may have been violated; and

(3)  The defendant has instituted a restitution program for all consumers who may have paid excessive prices.

(e)  Any violation of this section shall constitute unfair methods of competition and unfair and deceptive acts or practices in the conduct of any trade [or] commerce under section 480-2 and shall be subject to a civil penalty as provided in section 480-3.1.  Each item sold at a price that is prohibited by this section shall constitute a separate violation. [L 1983, c 271, §1; am L 1993, c 333, §3; am L 1994, c 86, §1]



§209-10 - Agricultural water systems; emergency power.

[§209-10]  Agricultural water systems; emergency power.  When the governor has declared that a disaster has occurred for any portion of the State, pursuant to section 209-2, which results in damage to an agricultural water system that necessitates the temporary use of electrical power or backup generators to pump ground water for irrigation until the system can be repaired, the person who controls, operates, or manages the system may negotiate an agreement for the production of emergency power for the agricultural water system.  The agreement shall terminate when the governor determines that the disaster emergency relief period is terminated.

If the negotiated agreement is with an independent power producer that is not currently regulated by the public utilities commission, the execution of the agreement shall not cause the independent power producer to become subject to the jurisdiction of the public utilities commission. [L 2008, c 97, §2]



§209-16 - Housing relief.

PART II.  HOUSING

§209-16  Housing relief.  (a)  Whenever the governor pursuant to section 209-2 declares a state disaster, the governor may invoke this part.  After the declaration by the governor and pursuant to the governor's proclamation, the Hawaii housing finance and development corporation shall construct, manage, and operate housing units on public lands which may be set aside by the governor, using for the purpose the funds available or made available to the Hawaii housing finance and development corporation.

(b)  Housing so constructed shall be of standard quality and shall conform substantially to the specifications used on other projects controlled by the Hawaii public housing authority. [L 1961, c 189, §10; Supp, §98P-10; HRS §209-16; gen ch 1985; am L 1987, c 337, §9(1); am L 1997, c 350, §§10, 14; am L 2005, c 196, §26; am L 2006, c 180, §16]



§209-17 - Use of funds in relation to federal projects.

§209-17  Use of funds in relation to federal projects.  The funds allocated to this part shall be expended by the Hawaii housing finance and development corporation only upon the finding that the housing project found necessary does not qualify for federal aid or participation. [L 1961, c 189, §11; Supp, §98P-11; HRS §209-17; am L 1986, c 339, §14; am L 1987, c 337, §9(2); am L 1997, c 350, §14; am L 2005, c 196, §26(b); am L 2006, c 180, §16]

Cross References

Public lands for disaster relief, see §171‑93.



§209-26 - Administration.

PART III.  COMMERCIAL AND PERSONAL LOANS

Note

Part heading amended by L 1976, c 205, §1(2).

§209-26  Administration.  (a)  Except as otherwise provided, the director of business, economic development, and tourism is designated as the administrator responsible for the administration of this part.  The director shall:

(1)  Administer loans for the purpose and according to this part; and

(2)  Adopt rules to carry out the purposes of this part.

(b)  The department may contract with any financial institution for services including servicing or administering loans pursuant to this section.

(c)  For purposes of this section, "financial institution" means any organization authorized to do business under state or federal laws relating to financial institutions, including without limitation, banks, savings banks, savings and loan companies or associations, financial services loan companies, and credit unions. [L 1961, c 189, §12; am L 1963, c 2, §3; Supp, §98P-12; HRS §209-26; ree L 1976, c 205, §1(2); am L 1987, c 336, §7; am L 1990, c 293, §8; am L 1998, c 118, §6]

Cross References

Rulemaking procedure, see chapter 91.



§209-27 - Types of loans; participation.

§209-27  Types of loans; participation.  The director of business, economic development, and tourism may make two types of loans:

(1)  Loans in participation with private financial institutions to be known as participating loans; and

(2)  Loans wholly from state funds to be known as direct loans.

The director may negotiate contracts with private financial institutions upon reasonable terms for the participation of the institutions with the State in the making of loans pursuant to this part including but not limited to a term by which the financial institutions undertake to service the loan.  Participation agreement shall provide that at least ten per cent of the total loan be comprised of funds from the private financial institution.  The private financial institution's share of the disbursement of funds of any loan shall be the same percentage agreed upon for its participation in the total amount of that loan.  No direct loan shall be made unless a participating loan cannot be negotiated at reasonable terms. [L 1961, c 189, §13; Supp, §98P-13; HRS §209-27; ree L 1976, c 205, §1(2); am L 1987, c 336, §7; am L 1990, c 293, §8]



§209-28 - Purpose of loans.

§209-28  Purpose of loans.  (a)  Commercial loans may be made for the following purposes:  to purchase inventory, equipment, and machinery; to construct, repair, or restore buildings; to provide operating funds; and to refinance outstanding business loans on equipment and buildings; provided that the loans shall be used to rehabilitate the business of the disaster victim as nearly as possible to its predisaster level; and provided further that the loans shall not be used to begin a business substantially different from the one the disaster victim was engaged in before the state disaster.  Business concerns which were nonowners of buildings before the state disaster shall not be precluded from obtaining building loans under this part.

(b)  Personal loans may be made for the purpose of meeting necessary expenses or to satisfy serious needs of individuals and families including reciprocal beneficiaries which arose as an immediate and direct result of a disaster. [L 1961, c 189, §14; Supp, §98P-14; HRS §209-28; am L 1976, c 205, §1(2); am L 1997, c 383, §37]



§209-29 - Eligibility for loans.

§209-29  Eligibility for loans.  Loans may be made to individuals, partnerships, corporations, cooperatives, or other business associations, but only if the applicant:

(1)  Suffered loss of or damage to property in a rehabilitation area as a result of a state disaster;

(2)  For a commercial loan, had operated an industrial, manufacturing, processing, wholesaling, or retailing business, or professional or service business, or building rental business, immediately before the disaster;

(3)  Presents a suitable program for:

(A)  Rehabilitation or re-establishment of the applicant's business to its predisaster level when applying for a commercial loan; or

(B)  Meeting necessary expenses and satisfying the serious needs of the applicant and the applicant's family including reciprocal beneficiary when applying for a personal loan;

(4)  Has reasonable ability to repay the loan; and

(5)  For a commercial loan, presents written evidence that the Small Business Administration had declined an application for financial assistance under the Small Business Administration Disaster Loan Program or has reduced the amount of the loan request; provided that the declination was not due to the applicant's having sufficient financial resources to rehabilitate the applicant; or

(6)  For a commercial loan, cannot secure any loans from the Small Business Administration Disaster Loan Program because the making of the loans is not covered by the program, and the director of business, economic development, and tourism is reasonably satisfied that the applicant is not able to secure loans from private lending institutions and does not have sufficient financial resources to rehabilitate the applicant.

Paragraph (6) shall be applied in the alternative with respect to paragraph (5) of this section. [L 1961, c 189, §15; Supp, §98P-15; HRS §209-29; am L 1976, c 205, §1(2); gen ch 1985; am L 1987, c 336, §7; am L 1990, c 293, §8; am L 1997, c 383, §38]



§209-30 - Terms.

§209-30  Terms.  (a)  No loan shall include any portion or item of loss covered by a contract of insurance or for which the applicant receives assistance from any other federal, state, or county program of disaster relief, and the amount of loans to any one applicant shall in no case exceed $75,000 for a commercial loan and $35,000 for a personal loan.

(b)  No loan shall be made for a term exceeding twenty years.

(c)  Each loan shall bear simple interest at the rate of five per cent a year for direct loans and the State's share of participating loans.

(d)  The commencement date for the repayment of the first installment on principal only for each loan may be deferred for a period of six months from the date of the loan. [L 1961, c 189, §16; Supp, §98P-16; HRS §209-30; am L 1976, c 205, §1(2); am L 1990, c 71, §1; am L 1993, c 334, §1]



§209-31 - Security for loans.

§209-31  Security for loans.  Security for any loan when not available is not required, however, whenever property other than personal property and inventory, is purchased with the loan funds, a mortgage or pledge of such property shall be required as security for the loan.  The director of business, economic development, and tourism may, in the director's discretion, permit the mortgage or pledge to be subordinated to the lien of a financial institution or government lending agency in the event the subordination should become necessary for the borrower to secure additional funds. [L 1961, c 189, §17; Supp, §98P-17; HRS §209-31; am L 1976, c 205, §1(2); gen ch 1985; am L 1987, c 336, §7; am L 1990, c 293, §8]



§209-32 - Conditions of loans.

§209-32  Conditions of loans.  Every applicant who is granted a loan under the provisions of this part shall:

(1)  Expend the loan funds only for those purposes authorized by the director of business, economic development, and tourism;

(2)  Agree not to sell or otherwise dispose of mortgaged or pledged property except on written consent of the director, and except upon such conditions as the director may prescribe in writing;

(3)  Undertake to pay, when due, all taxes, liens, judgments, or assessments which may be lawfully assessed against the property mortgaged, together with the costs and expenses of any foreclosure of the mortgage; and

(4)  Keep insured to the satisfaction of the director all buildings and other insurable property covered by any mortgage. [L 1961, c 189, §18; Supp, §98P-18; HRS §209-32; ree L 1976, c 205, §1(2); am L 1987, c 336, §7; am L 1990, c 293, §8]



§209-33 - Default.

§209-33  Default.  If the applicant is in default of any term or condition in any loan agreement or mortgage or the provisions of this part, the unpaid balance of the loan, including interest, shall, at the option of the director of business, economic development, and tourism, become due and payable forthwith, and the director may foreclose any mortgage by any method provided by law. [L 1961, c 189, §19; Supp, §98P-19; HRS §209-33; ree L 1976, c 205, §1(2); am L 1987, c 336, §7; am L 1990, c 293, §8]



§209-34 - State disaster revolving loan fund.

§209-34  State disaster revolving loan fund.  (a)  There is established the state disaster revolving loan fund into which shall be deposited all moneys appropriated by the legislature to the fund, contributed or transferred to the fund, and received as repayment of loans and interest payments as provided in this part, and from which the director of business, economic development, and tourism may make loans in accordance with this part.

(b)  The director may transfer moneys from the state disaster revolving loan fund established by this section to either the Hawaii capital loan revolving fund established by section 210-3 or the Hawaii innovation development fund established by section 211E-2.  Moneys from the Hawaii capital loan revolving fund established by section 210-3, the Hawaii innovation development loan revolving fund established by section 211E-2, and the state disaster revolving loan fund shall be disbursed by the department or the director pursuant to chapters 209, 210, and 211E, respectively.  The department or the director may transfer moneys from the Hawaii capital loan revolving fund and the Hawaii innovation development fund to the state disaster revolving loan fund for disbursement pursuant to this chapter.

(c)  The total amount of moneys transferred to the state disaster revolving loan fund, the Hawaii capital loan revolving fund, or the Hawaii innovation development fund shall not exceed $1,000,000 for each respective fund within the calendar year.

(d)  Notwithstanding subsection (c) to the contrary, the total amount of moneys transferred between the state disaster revolving loan fund and the Hawaii capital loan revolving fund or the Hawaii innovation development fund shall not exceed $1,000,000 within the calendar year if the governor proclaims a state disaster pursuant to section 209-2.

(e)  The director shall report any transfer of funds made under this section to the legislature within ten days of the transfer.

(f)  All unexpended and unencumbered moneys remaining in the state disaster revolving loan fund at the close of each fiscal year, which are deemed by the director of finance to be in excess of the moneys necessary to carry out the purposes of this section over the next following fiscal year, shall lapse to the credit of the general fund. [L 1976, c 205, §1(2); am L 1987, c 336, §7; am L 1990, c 293, §8; am L 1993, c 280, §22; am L 1996, c 143, §2]



§209-41 - Disaster unemployment benefits.

PART IV.  UNEMPLOYMENT COMPENSATION

§209-41  Disaster unemployment benefits.  Whenever the governor declares a state disaster and invokes the provisions of this part as provided in section 209-2, the maximum total benefits in a benefit year as appearing in column D of section 383-22 for each high quarter wage scale shall be increased by adding the product of thirteen multiplied by the basic weekly benefit appearing in column B to the appropriate line of column D.

The extending benefits shall be allowed only for individuals who reside in a rehabilitation area and shall be available for only one benefit year which shall begin no later than one year following the issuance of the governor's proclamation declaring a state disaster. [L 1961, c 189, §20; Supp, §98P-20; HRS §209-41]

Cross References

Other disaster unemployment benefits, see chapter 385.






CHAPTER 209E - STATE ENTERPRISE ZONES

§209E-1 - Purpose.

§209E-1  Purpose.  It is declared that the health, safety, and welfare of the people of this State are dependent upon the continual encouragement, development, growth, and expansion of the private sector, and that there are certain areas in the State that need the particular attention of government to help attract private sector investment.  Therefore, it is the purpose of this chapter to stimulate business, agricultural, and industrial growth in areas that would result in neighborhood revitalization of those areas by means of regulatory flexibility and tax incentives. [L 1986, c 78, pt of §1; am L 2008, c 143, §2]



§209E-2 - Definitions.

§209E-2  Definitions.  As used in this chapter:

"Call center" means a business providing service at an establishment in which customer and technical support service for manufacturing companies, disease management services, computer hardware and software companies, credit collection services, product fulfillment services, or disaster management services, are provided by telephone; provided that the business shall not include telemarketing or sales.

"Department" means the department of business, economic development, and tourism.

"Director" means the director of business, economic development, and tourism.

"Disease management services" means patient self-management education services, which may include primary prevention, behavioral modification, compliance/surveillance, and routine reporting and feedback including communication with patients, physicians, health plans, or ancillary providers.

"Education and training services" means courses and programs for international business executives in business management, marketing, financial services, human resources, risk management, and for technicians in environmental sciences and remediation.

"Eligible business activity" means the:

(1)  Manufacture of tangible personal property, the wholesale sale of tangible personal property as described in section 237-4, or a service business as defined in this section;

(2)  Production of agricultural products where the business is a producer as defined in section 237-5, or the processing of agricultural products, all or some of which were grown within an enterprise zone;

(3)  Research, development, sale, or production of all types of genetically-engineered medical, agricultural, or maritime biotechnology products; or

(4)  Production of electric power from wind energy for sale primarily to a public utility company for resale to the public.

"Enterprise zone" means an area nominated by, and within the jurisdiction of, a county government, and subsequently declared by the governor to be eligible for the benefits of this chapter.

"Establishment" means a single physical location where business is conducted.  A business firm may include one or more establishments, any number of which may be in the enterprise zones.

"Force majeure event" means an event, including damaging weather or natural disasters such as epidemic disease, pest outbreak, high wind, thunderstorm, hailstorm, tornado, fire, flood, earthquake, lava flow or other volcanic activity, drought, tidal wave, hurricane, or without limiting or restricting the foregoing in any way, any event reasonably beyond the control of, and not attributable to neglect by, an agricultural business.

"Full-time employee" means any employee, including a leased employee and an employee under a joint employment arrangement, for whom the employer is legally required to provide employee fringe benefits.

"Information technology design and production services" means computer software development, imagery creation, and data compilation, but not consumer sales or service businesses.

"Joint employment" means an employment arrangement:

(1)  Between two or more employers to share an employee's services, as for example, to interchange employees;

(2)  In which one employer acts directly or indirectly in the interest of the other employer or employers in relation to the employee; or

(3)  In which two or more employers are not completely disassociated with respect to the employment of a particular employee and may be deemed to share control of the employee, directly or indirectly, by reason of the fact that one employer controls, is controlled by, or is under common control of the other employer.

"Leased employee" means an employee under a professional employment organization arrangement who is assigned to a particular client company on a substantially full-time basis for at least one year.

"Medical and health care services" means medical research, clinical trials, and telemedicine, but not routine medical treatment or services.

"Qualified business" means any corporation, partnership, limited liability company, or sole proprietorship authorized to do business in the State that is qualified under section 209E-9, subject to the state corporate or individual income tax under chapter 235, and is engaged in an eligible business activity as defined in this chapter.

"Service business" means any corporation, partnership, limited liability company, or sole proprietorship that repairs ships, aircraft, or assisted technology equipment, provides telecommunication services, information technology design and production services, medical and health care services, or education and training services as defined in this chapter.

"Taxes due the State" means income taxes due under chapter 235.

"Telecommunication services" means terrestrial (copper and optical fiber cable) and satellite information delivery systems, switching systems, ground stations, and call centers, but not consumer services. [L 1986, c 78, pt of §1; am L 1988, c 141, §17; am L 1989, c 390, §1; am L 1990, c 293, §8; am L 1993, c 17, §1; am L 1995, c 91, §2; am L 1996, c 286, §1; am L 1997, c 262, §1; am L 2000, c 118, §2 and c 160, §2; am L 2002, c 122, §2; am L 2008, c 143, §3; am L 2009, c 174, §2]



§209E-3 - Administration.

[§209E-3]  Administration.  The department shall administer this chapter and shall have the following powers and duties:

(1)  To establish criteria for determining what areas qualify as enterprise zones.  The criteria shall be the minimum required for implementation of the purpose of this chapter;

(2)  To monitor the implementation and operation of this chapter;

(3)  To conduct a continuing evaluation program of enterprise zones;

(4)  To assist counties in obtaining the reduction of rules within enterprise zones;

(5)  To submit annual reports evaluating the effectiveness of the program and any recommendations for legislation to the governor;

(6)  To administer and enforce the rules adopted by the department; and

(7)  To administer this chapter in such a manner that the area to be designated as an enterprise zone will most benefit the area and the State. [L 1986, c 78, pt of §1]

Attorney General Opinions

Department promulgated rules requiring initial survey and annual report from the participating county pursuant to its duty under paragraph (3).  If extending survey and reporting requirements to new enterprise zone (EZ) created by the legislature would result in an increase in the level of service under city and county's existing program, then, unless department was willing to share in the cost, city and county was not required to submit initial survey or annual report on new EZ.  Att. Gen. Op. 98‑1.



§209E-4 - Enterprise zone designation.

§209E-4  Enterprise zone designation.  (a)  The governing body of any county may apply in writing to the department to have an area declared to be an enterprise zone.  The application shall include a description of the location of the area or areas in question, and a general statement identifying proposed local incentives to complement the state and any federal incentives.

(b)  The governor, upon the recommendation of the director, shall approve the designation of up to six areas in each county as enterprise zones for a period of twenty years.  Any such area shall be located in one United States census tract or two or more contiguous United States census tracts in accordance with the most recent decennial United States Census.  The census tract or tracts within which each enterprise zone is located also shall meet at least one of the following criteria:

(1)  Twenty-five per cent or more of the population have incomes below eighty per cent of the median family income of the county; or

(2)  The unemployment rate is 1.5 times the state average. [L 1986, c 78, pt of §1; am L 1989, c 390, §2; am L 1993, c 341, §2; am L 1995, c 91, §3; am L 1997, c 262, §2; am L 2009, c 174, §3]

Attorney General Opinions

Act 262, L 1997, did not require city and county to offer county-level incentives to qualified businesses in new enterprise zone created legislatively by the Act.  Att. Gen. Op. 98-1.

If extending survey and reporting requirements to new enterprise zone (EZ) created by the legislature would result in an increase in the level of service under city and county's existing program, then, unless department was willing to share in the cost, city and county was not required to submit initial survey or annual report on new EZ.  Att. Gen. Op. 98-1.

Qualified businesses located in new enterprise zone (EZ) would be eligible for state tax incentives for seven-year period set forth in §§209E-10(a) and 209E-11, although a portion of that seven-year period extended beyond new EZ's five-year sunset date.  Att. Gen. Op. 98-1.

Where legislature designated agricultural lands in Waialua district as an enterprise zone (EZ) in Act 262, L 1997, existing EZ at Waialua-Haleiwa was not affected because it was established prior to December 31, 1996, the retroactive effective date of the Act.  Att. Gen. Op. 98-1.



§209E-5 - Application review.

§209E-5  Application review.  (a)  The department shall review each application upon receipt and shall secure any additional information that the department deems necessary for the purpose of determining whether the area described in the application qualifies to be declared an enterprise zone.

(b)  The department shall complete review of the application within sixty days of the last date designated for receipt of an application.  After review of the applications, the department shall recommend to the governor within thirty days those applications with the greatest potential for accomplishing the purpose of this chapter.  If an application is denied, the governing body shall be informed of that fact together with the reasons for the denial. [L 1986, c 78, pt of §1; am L 1995, c 91, §4]



§209E-6 - REPEALED.

§209E-6  REPEALED.  L 1995, c 91, §6.



§209E-7 - Government assistance; prohibition.

[§209E-7]  Government assistance; prohibition.  There shall be no duplication of existing state tax incentives to qualified business firms which locate in an enterprise zone. [L 1986, c 78, pt of §1]



§209E-8 - Rules.

§209E-8  Rules.  Rules prescribing procedures effectuating the purpose of this chapter shall be adopted by the department in consultation with the department of taxation pursuant to chapter 91. [L 1986, c 78, pt of §1; am L 1989, c 390, §3]



§209E-9 - Eligibility; qualified business; sale of property or services.

§209E-9  Eligibility; qualified business; sale of property or services.  (a)  Any business firm may be eligible to be designated a qualified business for purposes of this chapter if the business:

(1)  Begins the operation of a trade or business in an eligible business activity within an enterprise zone;

(2)  During each taxable year has at least fifty per cent of its enterprise zone establishments' gross receipts attributable to the active conduct of trade or business within enterprise zones located within the same county; and

(3)  Either:

(A)  Increases its average annual number of full-time employees employed at the business establishment or establishments within enterprise zones located within the same county by at least ten per cent by the end of its first tax year of participation, and during each subsequent taxable year at least maintains that higher level of employment; or

(B)  Increases its gross sales of agricultural crops produced, or agricultural products processed within enterprise zones located within the same county by two per cent annually.

For business firms engaged in producing or processing agricultural products, receipts from value-added products made from crops grown within enterprise zones located within the same county and sold at retail pursuant to the limits of subsection (e) shall count toward the gross receipts requirement under paragraph (2).

(b)  A business firm may also be eligible to be designated a qualified business for purposes of this chapter if the business:

(1)  Is actively engaged in the conduct of a trade or business in an eligible business activity in an area immediately prior to the area being designated an enterprise zone;

(2)  Meets the requirements of subsection (a)(2); and

(3)  Either:

(A)  Increases its average annual number of full-time employees employed at the business' establishment or establishments within enterprise zones located within the same county by at least ten per cent by the end of the first year of operation, and by at least fifteen per cent by the end of each of the fourth, fifth, sixth, and seventh years of operation, and for businesses eligible for tax credits extending past the seventh year, at least maintains that higher level of employment during each subsequent taxable year; provided that the percentage increase shall be based upon the employee count at the beginning of the initial year of operation within the enterprise zone or zones; or

(B)  Increases its gross sales of agricultural crops produced, or agricultural products processed within enterprise zones located within the same county by two per cent annually.

(c)  After designation of an enterprise zone, each qualified business firm in the zone shall submit annually to the department an approved form supplied by the department that provides the information necessary for the department to determine if it may certify the applicability of the tax credits and exemptions provided in this chapter for the business firm.  The approved form shall be submitted by each business to the governing body of the county in which the enterprise zone is located, then forwarded to the department by the governing body of the county.

(d)  The form referred to in subsection (c) shall be prima facie evidence of the eligibility of a business for the purposes of this section.

(e)  Tangible personal property shall be sold at an establishment of a qualified business within an enterprise zone and the transfer of title to the buyer of the tangible personal property shall take place in an enterprise zone located within the same county in which the tangible personal property is sold.  Services shall be sold at an establishment of a qualified business engaged in a service business within an enterprise zone.

(f)  For any fiscal year that includes September 11, 2001, a business may use its average annual number of full-time employees as of August 31, 2001--rather than its average annual number at the end of its fiscal year including September 11, 2001--if necessary to meet the requirements of subsection (a)(3) and (4) or (b)(3).  A business may also use its average annual number of full-time employees at the end of its fiscal year that includes September 11, 2001, as its base number of full-time employees if necessary to meet the requirements of subsection (a)(3) and (4) or (b)(3) in future fiscal years. [L 1986, c 78, pt of §1; am L 1989, c 390, §4; am L 1995, c 91, §5; am L 1996, c 286, §2; am L 1997, c 262, §3; am L 2000, c 118, §3; am L 2002, c 146, §2; am L 2008, c 143, §4; am L 2009, c 174, §4]

Note

The 2008 amendment to subsection (b)(3)(A) applies to enterprise zones established pursuant to chapter 209E after July 1, 2008. L 2008, c 143, §7.



§209E-10 - State business tax credit.

§209E-10  State business tax credit.  (a)  The department shall certify annually to the department of taxation the applicability of the tax credit provided in this chapter for a qualified business against any taxes due the State.  Except for the general excise tax, the credit shall be eighty per cent of the tax due for the first tax year, seventy per cent of the tax due for the second tax year, sixty per cent of the tax due for the third year, fifty per cent of the tax due the fourth year, forty per cent of the tax due the fifth year, thirty per cent of the tax due the sixth year, and twenty per cent of the tax due the seventh year.  For qualified businesses engaged in the manufacturing of tangible personal property or the producing or processing of agricultural products, the credit shall continue after the seventh year at the rate of twenty per cent of the tax due for each of the subsequent three tax years.  Any tax credit not usable shall not be applied to future tax years.

(b)  When a partnership is eligible for a tax credit under this section, each partner shall be eligible for the tax credit provided for in this section on the partner's income tax return in proportion to the amount of income received by the partner from the partnership.  Any qualified business having taxable income from business activity, both within and without the enterprise zone, shall allocate and apportion its taxable income attributable to the conduct of business.  Tax credits provided for in this section shall only apply to taxable income of a qualified business attributable to the conduct of business within enterprise zones located within the same county.

(c)  In addition to any tax credit authorized under this section, any qualified business shall be entitled to a tax credit against any taxes due the State in an amount equal to a percentage of unemployment taxes paid.  The amount of the credit shall be equal to eighty per cent of the unemployment taxes paid during the first year, seventy per cent of the taxes paid during the second year, sixty per cent of the taxes paid during the third year, fifty per cent of the taxes paid during the fourth year, forty per cent of the taxes paid during the fifth year, thirty per cent of the taxes paid during the sixth year, and twenty per cent of the taxes paid during the seventh year.  For qualified businesses engaged in the manufacturing of tangible personal property or the producing or processing of agricultural products, the credit shall continue after the seventh year in an amount equal to twenty per cent of the taxes paid during each of the subsequent three tax years.

(d)  Tax credits provided for in subsection (c) shall only apply to the unemployment tax paid on employees employed at the qualified business' establishment or establishments within enterprise zones located within the same county.  Any tax credit not usable shall not be applied to future tax years. [L 1986, c 78, pt of §1; am L 1989, c 390, §5; am L 2009, c 174, §5]

Attorney General Opinions

Qualified businesses located in new enterprise zone (EZ) would be eligible for state tax incentives for seven-year period set forth in subsection (a) and §209E-11, although a portion of that seven-year period extended beyond new EZ's five-year sunset date.  Att. Gen. Op. 98-1.



§209E-11 - State general excise exemptions.

§209E-11  State general excise exemptions.  The department shall certify annually to the department of taxation that any qualified business is exempt from the payment of general excise taxes on the gross proceeds from an eligible business activity as defined in this chapter; provided that agricultural businesses other than those engaged in the production of genetically-engineered agricultural products shall not be exempt from the payment of general excise taxes on the gross proceeds of agricultural retail sales.  The gross proceeds received by a contractor licensed under chapter 444 shall be exempt from the general excise tax for construction within an enterprise zone performed for a qualified business within an enterprise zone or a business that has been approved by the department to enroll into the enterprise zone program.  The exemption shall extend for a period not to exceed seven years; provided that for qualified businesses engaged in the manufacturing of tangible personal property or the producing or processing of agricultural products, the exemption shall extend for a period not to exceed ten years; provided further that if a force majeure event occurs, then the period of time shall be tolled until the force majeure event ceases. [L 1986, c 78, pt of §1; am L 1989, c 390, §6; am L 1996, c 286, §3; am L 1997, c 262, §4; am L 2000, c 118, §4; am L 2002, c 146, §3; am L 2008, c 143, §5; am L 2009, c 174, §6]

Attorney General Opinions

Qualified businesses located in new enterprise zone (EZ) would be eligible for state tax incentives for seven-year period set forth in §209E-10(a) and this section, although a portion of that seven-year period extended beyond new EZ's five-year sunset date.  Att. Gen. Op. 98-1.



§209E-12 - Local incentives.

[§209E-12]  Local incentives.  (a)  In applying for designation as an enterprise zone, the applying county may propose local incentives, including, but not limited to:

(1)  Reduction of permit fees;

(2)  Reduction of user fees; and

(3)  Reduction of real property taxes.

(b)  The application also may contain proposals for regulatory flexibility, including, but not limited to:

(1)  Special zoning districts;

(2)  Permit process reform;

(3)  Exemptions from local ordinances; and

(4)  Other public incentives proposed in the locality's application, which shall be binding upon the locality upon designation of the enterprise zone. [L 1986, c 78, pt of §1]

Attorney General Opinions

Where new enterprise zone (EZ) was created legislatively by Act 262, L 1997, the Act did not require city and county to offer county-level incentives to qualified businesses in the new EZ.  Att. Gen. Op. 98-1.



§209E-13 - Termination of enterprise zone.

[§209E-13]  Termination of enterprise zone.  Upon designation of an area as an enterprise zone, the proposals for regulatory flexibility, tax incentives, and other public incentives specified in this chapter shall be binding upon the county governing body to the extent and for the period of time specified in the application for zone designation.  If the county governing body is unable or unwilling to provide any of the incentives set forth in section 209E-12 or other incentives acceptable to the department, the enterprise zone shall terminate.  Qualified businesses located in the enterprise zone shall be eligible to receive the state tax incentives provided by this chapter even though the zone designation has terminated.  No business may become a qualified business after the date of zone termination.  The county governing body may amend its application with the approval of the department; provided the county governing body proposes an incentive equal to or superior to the unamended application. [L 1986, c 78, pt of §1]

Attorney General Opinions

Qualified businesses located in new enterprise zone (EZ) would be eligible for state tax incentives for seven-year period set forth in §§209E-10(a) and 209E-11, although a portion of that seven-year period extended beyond new EZ's five-year sunset date.  Att. Gen. Op. 98-1.

Where new enterprise zone (EZ) was created legislatively by Act 262, L 1997, the Act did not require city and county to offer county-level incentives to qualified businesses in the new EZ.  Att. Gen. Op. 98-1.



§209E-14 - Force majeure event; agricultural businesses.

[§209E-14]  Force majeure event; agricultural businesses.  If a business engaged in agricultural production or processing is:

(1)  Wholly or partially prevented from maintaining eligibility requirements under section 209E-9; or

(2)  Interrupted,

by reason of or through any force majeure event, then the business shall not be disqualified under this chapter.  The business shall remain eligible for all tax incentives under this chapter during any period of time while experiencing conditions under paragraph (1) or (2) caused by a force majeure event, and the seven-year eligibility period shall be extended by an equivalent period of time.  The business shall be as prompt and diligent as practicable in providing the department with notice of a force majeure event or of any situation that may lead to a force majeure event. [L 2008, c 143, §1]






CHAPTER 210 - CAPITAL LOAN PROGRAM

§210-1 - Definitions.

§210-1  Definitions.  As used in this chapter:

"Department" means the department of business, economic development, and tourism.

"Director" means the director of business, economic development, and tourism.

"SBA" means the Small Business Administration of the United States Government.

"SBIA" means the Federal Small Business Investment Act of 1958, as amended.

"Small business concern" means the business concerns that are defined in the Small Business Act, as amended (P.L. 87-367) and classified by the SBA in its size standards. [L 1963, c 76, §2; am L 1964, c 42, §3; Supp, §98R-2; HRS §210-1; am L 1987, c 336, §7; am L 1990, c 293, §8]

Revision Note

Numeric designations deleted and definitions rearranged.



§210-2 - Hawaii capital loan program.

§210-2  Hawaii capital loan program.  There is created a capital loan program which shall be administered by the director of business, economic development, and tourism in accordance with the spirit and intent of this chapter. [L 1963, c 76, §3; Supp, §98R-3; HRS §210-2; am L 1987, c 336, §7; am L 1990, c 293, §8]



§210-3 - REPEALED.

§210-3  REPEALED.  L 2003, c 178, §7.



§2 - .

§210-3.5  REPEALED.  L Sp 1995, c 2, §3(3); L 1999, c 112, §2.

Cross References

For present provision, see §201-106.



§210-4 - Functions, powers, and duties of director.

§210-4  Functions, powers, and duties of director.  In the performance of, and with respect to, the functions, powers, and duties vested in the director by this chapter, the director of business, economic development, and tourism may:

(1)  Prescribe rules and regulations to carry out this chapter.

(2)  Perform all functions necessary to effectuate the purposes of this chapter. [L 1963, c 76, §5; Supp, §98R-5; HRS §210-4; gen ch 1985; am L 1987, c 336, §7; am L 1990, c 293, §8]

Cross References

Adoption of rules, see chapter 91.



§210-5 - Rules and regulations.

§210-5  Rules and regulations.  The rules and regulations shall:

(1)  Prescribe the qualifications for eligibility of applicants for loans.

(2)  Establish preferences and priorities in determining eligibility for loans.

(3)  Establish the conditions, consistent with the purposes of this chapter, for the granting or for the continuance of a grant of a loan.

(4)  Provide for inspection, at reasonable hours, of the plant, books, and records of an enterprise which has applied for or has been granted a loan, and to require the submission of progress and final reports. [L 1963, c 76, §6; Supp, §98R-6; HRS §210-5]



§210-6 - Direct loans, terms, and restrictions.

§210-6  Direct loans, terms, and restrictions.  (a)  The department of business, economic development, and tourism may make loans to small business concerns for the financing of plant construction, conversion, expansion, the acquisition of land for expansion, the acquisition of equipment, machinery, supplies, or materials, or for the supplying of working capital.  The department may also make loans to assist businesses located in communities near military installations to develop infrastructure to minimize the possibility of or assist in the mitigation of the adverse effects of the closure or reduction in capacity of a military installation.  The loans may be made in conjunction with loans made by other financial institutions, including the Small Business Administration.  Where the loans made by the department are secured, the security may be subordinated to the loans made by other financial institutions, when the subordination is required to obtain loans from such institutions.  The necessity for and the extent of security required in any loan shall be determined by the director of business, economic development, and tourism.

(b)  The department may make loans to business concerns located in a county with a population of less than 150,000; provided that the interest on loans made under this subsection shall bear simple interest at the rate of three per cent below the prime rate or at a rate of five and one-half per cent a year, whichever is lower.  For purposes of this subsection, the prime rate shall be determined on the first day of each month, and shall be the rate charged by the two largest banks in the State of Hawaii identified by the department of commerce and consumer affairs.  Should there be a difference in rate charged by the institutions, the lower of the two shall be used.  Payments required under loans made under this subsection may be deferred, but no loans made under this subsection shall be forgiven.

(c)  Except as may be expressly provided otherwise for loans made under subsection (b), the foregoing powers shall be subject to the following restrictions and limitations:

(1)  No loans shall be granted unless financial assistance is not available to the applicant.  The condition may be waived by the director for participation loans or loan guarantees with a private financial institution;

(2)  The amount of the loan or loans to any one applicant at any one time shall in no case exceed a total of $1,000,000;

(3)  No loan shall be made for a term exceeding twenty years;

(4)  Within counties of a population exceeding 150,000, each loan shall bear simple interest at a rate of one per cent below the prime rate or at a rate of seven and one-half per cent a year, whichever is lower.  For purposes of this paragraph, the prime rate shall be determined on the first day of each month, and shall be the rate charged by the two largest banks in the State identified by the department of commerce and consumer affairs.  Should there be a difference in rate charged by the institutions, the lower of the two shall be used;

(5)  The commencement date for the repayment of the first installment on the principal of each loan may be deferred by the director, but in no event shall such initial payment be deferred in excess of five years; and

(6)  The payment of interest on the principal of a loan may be deferred by the director, but in no event shall interest payments be deferred in excess of two years from the date of issuance of the loan.

(d)  Except as may be expressly provided otherwise for loans made under subsection (b), any restriction or limitation in subsection (c) may be waived at the director's discretion where the applicant is a reuse or recycling business that meets the following criteria:

(1)  The business has potential to have an impact on overall solid waste reduction and achievement of the State's reduction goals;

(2)  The business addresses the alternative management of wastes identified by the solid waste disposal facility operators as problematic;

(3)  The business maximizes economic benefits through import reduction or an increase in the tax base;

(4)  The business has potential for job creation; and

(5)  The business has a plan that accurately reflects detailed and justifiable expenses and revenues, shows potential for profit, and an ability to meet market demand for end products.

(e)  The department may contract with any financial institution for services including servicing or administering loans pursuant to this section.

(f)  For purposes of this section, "financial institution" means any organization authorized to do business under state or federal laws relating to financial institutions, including without limitation, banks, savings banks, savings and loan companies or associations, financial services loan companies, and credit unions. [L 1963, c 76, §7; am L 1964, c 42, §4; Supp, §98R-7; HRS §210-6; am L 1976, c 121, §1; am L 1979, c 134, §1; am L 1984, c 92, §1; am L 1986, c 257, §1; am L 1987, c 243, §1 and c 336, §7; am L 1988, c 152, §2; am L 1990, c 293, §8; am L 1994, c 202, §8; am L 1996, c 311, §§2, 4; am L 1998, c 104, §§4, 6 and c 118, §§7, 9, 11; am L 1999, c 113, §§2 to 5; am L 2002, c 95, §2; am L 2004, c 229, §2]

Cross References

Clean Hawaii fund, see §201-106.



§210-7 - Loans to development companies.

§210-7  Loans to development companies.  (a)  The department of business, economic development, and tourism may make loans to development companies incorporated in the State for the purpose of supplementing the funds required to be forthcoming to qualify development companies to receive financial assistance under Title V of SBIA.  The loans shall be subject to terms and conditions established by the department as similar as possible to applicable terms and conditions prescribed by regulations adopted by SBA.

(b)  Subject to the availability of funds, a request from the high technology development corporation for a transfer of funds to supplement appropriations for small business innovation research grants shall be granted expeditiously.  If available funds are inadequate for a transfer to the development corporation, the director shall advise the development corporation that a transfer will be made when sufficient funds are available in the Hawaii capital loan revolving fund. [L 1964, c 42, §5; Supp, §98R-8; HRS §210-7; am L 1982, c 92, §6; am L 1987, c 336, §7; am L 1990, c 293, §8; am L 1991, c 85, §2]



§210-7.5 - Loans guaranteed by the department.

[§210-7.5]  Loans guaranteed by the department.  (a)  The department may guarantee up to ninety per cent of the principal balance of a loan made to a qualified small business concern by a private lender who is unable to otherwise lend the applicant sufficient funds at reasonable rates; provided that at no time shall the aggregate amount of the State's liability, contingent or otherwise, on loans guaranteed under this section exceed $10,000,000 based on a reserve level established at twenty-five per cent of the loan guarantee amount, with the reserve amount to be funded being calculated by determining the difference between the capital loan revolving fund balance at the beginning of each fiscal year and its annual authorization ceiling, excluding capital loan balances allocated to underground storage tank projects.

(b)  Loans guaranteed under this section shall be limited by section 210-6, except that through regulation, the department may specify:

(1)  That loan guarantees are to be limited to businesses in industries identified by rule as offering significant potential contributions to the growth or diversification of the State's economic base;

(2)  The conditions under which the State may become a co- guarantor or a subordinate guarantor to a loan guarantee offered by a federal government program; and

(3)  The specific types of loans that may be guaranteed under this program, consistent with paragraph (1), including product export financing, contract order- based loans, and processing plant or factory loans.

(c)  Interest charged on a guaranteed loan made under this section shall be determined by the department based on the market rate of interest charged by the private lender for a similar type of loan unless waived by the director.

(d)  When the application for a guaranteed loan has been approved by the department, the department shall issue to the lender a guaranty for that percentage of the loan on which it guarantees payment of principal and interest.  The lender shall collect all payments from the borrower and otherwise service the loan.

(e)  In return for the department's guaranty, the lender shall remit a one-time fee of two per cent on the principal amount of the guaranteed portion of the loan, at the time the loan is booked, except for the following:

(1)  On loans of $75,000 or less with a maturity exceeding twelve months, a reduced fee of one per cent; and

(2)  On loans with a maturity of twelve months or less, a reduced fee of one per cent shall be paid.

This fee may be paid by the borrower as a cost for the loan.

(f)  When any installment of principal and interest has been due for sixty days and has not been paid by the borrower, the department shall issue, on request of the lender, a check for the percentage of the overdue payment guaranteed, thereby acquiring a division of interest in the collateral pledged by the borrower in proportion to the amount of the payment. The department shall be reimbursed for any amounts so paid plus the applicable interest rate, where payment is collected from the borrower.

(g)  Under conditions specified in rules adopted by the department, the lender may request that a portion or all of the guaranteed percentage of the principal balance of the loan be converted to a participating share held by the department.

(h)  Should the lender deem that foreclosure proceedings are necessary to collect moneys due from the borrower, it shall so notify the department.  Within thirty days of the notification, the department may elect to request an assignment of the loan on payment in full to the lender of the principal balance and interest due.  Foreclosure proceedings shall be held in abeyance in the interim.

(i)  The lender may reduce the percentage of the principal balance guaranteed under this section at any time. [L 1998, c 104, §2]



§210-8 - Reports.

§210-8  Reports.  The department of business, economic development, and tourism shall make a report as of December 31 of each year of operations under this chapter to the governor, the president of the senate, and the speaker of the house of representatives, on the progress made under this chapter.  These reports shall be submitted not later than February 1 immediately following the period covered by the report. [L 1963, c 76, §8; Supp, §98R-9; HRS §210-8; am L 1987, c 336, §7; am L 1990, c 293, §8]

Cross References

Due date of annual report, see §93‑12.






CHAPTER 210D - COMMUNITY-BASED DEVELOPMENT

§210D-1 - Findings and purpose.

§210D-1  Findings and purpose.  The legislature finds that:

(1)  It is in the best interest of the State to bring about a diversification of opportunities in all aspects of life for the residents and communities of the State;

(2)  Community-based enterprises play an important part in providing a diversification of opportunities for Hawaii's residents and communities;

(3)  Community-based enterprises are characterized by their interests not only in profits but in community empowerment, that is, building the community to enable it to be more self-reliant, which encourages diversification of opportunities for Hawaii's residents and communities;

(4)  Community-based enterprises have the potential to increase self-determination, provide employment opportunities, strengthen community identity, retain and create community cultural anchors, and reinforce community social, cultural, economic, and spiritual values, and are thus of crucial importance in securing the diversification of opportunities;

(5)  Programs to develop community-based enterprises have the potential to increase self-reliance and provide employment opportunities to Hawaii's people;

(6)  Conventional financial institutions traditionally do not provide loans to establish or expand community- based enterprises;

(7)  No present state agency or program has the authority to financially assist community-based enterprises; and

(8)  The State should initiate a program to assist community-based enterprises through loans, grants, and technical assistance.

The purpose of this chapter is to establish a program of technical and financial assistance for community-based organizations to assist the establishment and development of community-based enterprises in the State. [L 1990, c 111, pt of §2; am L 1996, c 192, §2]



§210D-2 - Definitions.

§210D-2  Definitions.  As used in this chapter:

"Community-based economic development" means a community institution-building process that results in community-based enterprises and other economic development activities which are designed and implemented by a community; consistent with a community's values, culture, and vision; and intended to increase community control over local resources and decision-making processes.

"Community-based organization" means a membership-based, nonprofit corporation incorporated in the State of Hawaii that is organized and controlled by either a geographic community, a community of identity, or a community of interest and which is directly involved in community-based economic development activities.

"Community of identity" means a group of people who may not live in the same geographic area but who are bound together through a common ethnicity or other personal characteristic such as age or social status.

"Community of interest" means a group of people who may not live in the same geographic area but who are bound together through a common economic interest such as coffee growers or an aquaculture cooperative.

"Council" means the community-based economic development advisory council.

"Department" means the department of business, economic development, and tourism. [L 1990, c 111, pt of §2; am L 1996, c 192, §3; am L 2009, c 124, §2]



§210D-3 - Hawaii community-based economic development technical and financial assistance program.

§210D-3  Hawaii community-based economic development technical and financial assistance program.  There is established the Hawaii community-based economic development technical and financial assistance program, placed within the department. [L 1990, c 111, pt of §2; am L 1996, c 192, §4]



§210D-4 - Hawaii community-based economic development revolving fund; established.

§210D-4  Hawaii community-based economic development revolving fund; established.  There is established a revolving fund to be known as the Hawaii community-based economic development revolving fund from which moneys shall be loaned or granted by the department under this chapter.  All moneys appropriated to the fund by the legislature, received as repayments of loans, payments of interest or fees, and all other moneys received by the fund from any other source shall be deposited into the revolving fund and used for the purposes of this chapter.  The department may use all appropriations and other moneys in the revolving fund not appropriated for a designated purpose to make grants or loans. [L 1990, c 111, pt of §2; am L 1991, c 255, §2(1); am L 1996, c 192, §5; am L 2009, c 124, §3]



§210D-5 - Community-based economic development advisory council; established.

§210D-5  Community-based economic development advisory council; established.  There is established the community-based economic development advisory council, which shall consist of twelve members.  The director of business, economic development, and tourism, the chairperson of the board of agriculture, and the chairperson of the office of Hawaiian affairs, or their respective designees, shall be ex officio voting members of the council.  The remaining nine members shall be appointed by the governor in accordance with section 26-34.  Each county shall be represented by at least one member who is a resident of that county, and at least one member of the council shall be a representative of the financial community.  The council shall be placed for administrative purposes in the department of business, economic development, and tourism. [L 1990, c 111, pt of §2; am L 1996, c 192, §6]



§210D-6 - Compensation and expenses of members.

§210D-6  Compensation and expenses of members.  All members shall serve without compensation, but may be reimbursed for any actual and necessary expenses, including travel expenses, incurred in carrying out their official duties. [L 1990, c 111, pt of §2; am L 2009, c 124, §4]



§210D-7 - Authority of council.

§210D-7  Authority of council.  The council shall review all requests for financial assistance to assess whether the proposed community-based economic development activity or enterprise is likely to achieve the purposes of this chapter.  The council shall make recommendations to the department regarding the appropriateness of the proposed activity or enterprise, and the department shall then have final authority to approve or disapprove the application for financial assistance. [L 1990, c 111, pt of §2; am L 1996, c 192, §7]



§210D-8 - Powers and duties.

§210D-8  Powers and duties.  The department shall have the necessary powers to carry out the purposes of this chapter, including the following:

(1)  With advice from the council, prescribe the qualifications for eligibility of applicants for loans and grants;

(2)  With advice from the council, establish preferences and priorities in determining eligibility for financial assistance;

(3)  Establish the conditions, consistent with the purpose of this chapter, for the awarding of financial assistance;

(4)  Provide for inspection at reasonable hours of facilities, books, and records of a community-based organization that has applied for or has been awarded financial assistance and require the submission of progress and final reports;

(5)  Provide loans and grants for community-based economic development activities and community-based enterprises for purposes consistent with this chapter;

(6)  Determine the necessity for and the extent of security required in a loan;

(7)  Prescribe and provide appropriate management counseling and monitoring of business activities;

(8)  Administer the Hawaii community-based economic development revolving fund;

(9)  Include in its budget for subsequent fiscal periods amounts necessary to effectuate the purposes of this chapter;

(10)  Participate in loans made to qualified persons by private lenders;

(11)  Establish interest rates chargeable by the State for direct and participation loans; and

(12)  Adopt rules pursuant to chapter 91 to implement this chapter. [L 1990, c 111, pt of §2; am L 1996, c 192, §8; am L 2009, c 124, §5]



§210D-9 - Loans; limitation and terms.

§210D-9  Loans; limitation and terms.  Loans made under this chapter shall be for the purposes and in accordance with the terms specified in paragraphs (1) and (2) and shall be made only to applicants who meet the eligibility requirements specified therein.

(1)  Community-based enterprise establishment and improvement loans may be made to provide for:

(A)  The start-up costs, purchase or improvement of a community-based enterprise or working capital; and

(B)  The purchase, construction, or improvement of facilities; and

(2)  Operating loans may be made to carry on and improve an existing enterprise, including:

(A)  The purchase of equipment; and

(B)  The payment of production and marketing expenses including materials, labor, and services.

The loans shall be for an amount not to exceed $250,000 and for a term not to exceed ten years. [L 1990, c 111, pt of §2; am L 1996, c 192, §9; am L 2009, c 124, §6]



§210D-10 - Terms of loans.

§210D-10  Terms of loans.  Loans shall be made to qualified applicants with the following terms and conditions:

(1)  The amount of the outstanding balance on all loans issued under this chapter to any one applicant at any one time shall not exceed $250,000;

(2)  The maximum term of a loan shall not exceed ten years;

(3)  Each loan shall bear simple interest at a rate of not less than three and not more than six per cent a year, depending on the nature of the loan; and

(4)  The commencement date for the repayment of the first installment on principal and interest of each loan may be deferred by the director of business, economic development, and tourism for a period not to exceed two years. [L 1990, c 111, pt of §2; am L 1996, c 192, §10; am L 2009, c 124, §7]



§210D-11 - Grants; conditions and qualifications.

§210D-11  Grants; conditions and qualifications.  (a)  Grants shall be made for amounts not to exceed $100,000 for each applicant.  Applications for grants shall be made to the department and contain such information as the department shall require by rules adopted pursuant to chapter 91.  At a minimum, the applicant must show that:

(1)  The grant shall be used exclusively for community-based economic development activities or a community-based business or enterprise that are consistent with the purposes of this chapter for a continuous period of at least five years;

(2)  The community-based business or enterprise shall have applied for or received all applicable licenses and permits;

(3)  The applicant will comply with applicable federal and state laws prohibiting discrimination against any person on the basis of race, color, national origin, religion, creed, sex, age, or physical handicap;

(4)  The grant shall not be used for purposes of entertainment or perquisites;

(5)  The applicant shall comply with other requirements as the department of business, economic development, and tourism may prescribe;

(6)  All activities and improvements undertaken with funds received shall comply with all applicable federal, state, and county statutes and ordinances, including applicable building codes and agency rules;

(7)  The applicant will indemnify and save harmless the State of Hawaii and its officers, agents, and employees from and against any and all claims arising out of or resulting from activities carried out or projects undertaken with funds provided hereunder, and procure sufficient insurance to provide this indemnification if requested to do so by the department; and

(8)  The facilities will not be used and are not intended to be used for sectarian instruction or as a place of worship.

(b)  To receive a grant under this section for community-based economic development activities or development of a community-based enterprise, an applicant shall:

(1)  Be either:

(A)  A profit subsidiary of a nonprofit community-based organization incorporated under the laws of the State;

(B)  A nonprofit community-based organization determined to be exempt from federal income taxation by the Internal Revenue Service; or

(C)  A cooperative association;

(2)  In the case of a nonprofit organization, have a governing board whose members have no material conflict of interest and serve without compensation, have bylaws or policies that describe the manner in which business is conducted and policies relating to nepotism and management of potential conflict of interest situations, and employ or contract with no two or more members of a family or kin of the first or second degree unless specifically permitted by the department;

(3)  Agree to make available to the department all records the applicant may have relating to the operation of the community-based enterprise, to allow state agencies to monitor the applicant's compliance with the purpose of this chapter; and

(4)  Establish, to the satisfaction of the department, that sufficient funds are available for the effective operation of the activity, business, or enterprise for the purpose for which the grant is awarded. [L 1990, c 111, pt of §2; am L 1991, c 255, §2(2); am L 1996, c 192, §11; am L 2009, c 124, §8]



§210D-12 - Priorities and preferences.

§210D-12  Priorities and preferences.  In selecting applicants for funding, the department shall make every effort to ensure that community-based economic development activities and community-based enterprises are distributed throughout the State. [L 1990, c 111, pt of §2; am L 1996, c 192, §12]



§210D-13 - Exemption from chapter 42F.

§210D-13  Exemption from chapter 42F.  The provisions of chapter 42F shall not apply to the grants made pursuant to this chapter, but all grants made under this chapter shall be made only in accordance with the standards and conditions specified in section 210D-11. [L 1990, c 111, pt of §2; am L 1991, c 335, §4; am L 1997, c 190, §6]



§210D-14 - Annual report.

[§210D-14]  Annual report.  The department shall submit a report of the actions taken under this chapter which shall be included in the annual report pursuant to section 201-10. [L 1990, c 111, pt of §2]






CHAPTER 211 - GUARANTEE OF COMMERCIAL LOANS

CHAPTER 211

GUARANTEE OF COMMERCIAL LOANS

REPEALED.  L 1995, c 82, §2.



CHAPTER 211D - CAPITAL ACCESS PROGRAM

§211D-1 - Definitions.

[§211D-1]  Definitions.  As used in this chapter, unless the context otherwise requires:

"Capital access loan" means a loan that is entitled to be secured by the fund.

"Department" means the department of business, economic development, and tourism.

"Financial institution" includes a bank, trust company, banking association, savings and loan association, mortgage company, investment bank, credit union, or nontraditional financial institution.

"Fund" means the Hawaii capital loan revolving fund established in section 210-3.

"Loan" includes a line of credit.

"Medium-sized business" means a corporation, partnership, sole proprietorship, or other legal entity that:

(1)  Is domiciled in this State;

(2)  Is formed to make a profit; and

(3)  Employs one hundred or more but fewer than five hundred full-time employees.

"Nonprofit organization" means a private, nonprofit, tax-exempt corporation, association, or organization listed in section 501(c)(3), Internal Revenue Code of 1986, as amended, that is domiciled in this State.

"Participating financial institution" means a financial institution participating in the program.

"Program" means the capital access program.

"Reserve account" means an account established in a participating financial institution on approval of the department in which money is deposited to serve as a source of additional revenue to reimburse the financial institution for losses on loans enrolled in the program.

"Small business" means a corporation, partnership, sole proprietorship, or other legal entity that:

(1)  Is domiciled in this State;

(2)  Is formed to make a profit;

(3)  Is independently owned and operated; and

(4)  Employs fewer than one hundred full-time employees. [L 2000, c 290, pt of §2]



§211D-2 - Powers of department in administering the capital access program.

[§211D-2]  Powers of department in administering the capital access program.  In administering the program, the department shall have all the powers necessary to carry out the purposes of this chapter, including the power to:

(1)  Make, execute, and deliver contracts, conveyances, and other instruments necessary to the exercise of its powers;

(2)  Invest money at the department's discretion in obligations determined proper by the department, and select and use depositories for its money;

(3)  Employ personnel and counsel and pay the persons from money in the fund legally available for that purpose; and

(4)  Impose and collect fees and charges in connection with any transaction and provide for reasonable penalties for delinquent payment of fees or charges. [L 2000, c 290, pt of §2]



§211D-3 - Capital access program.

[§211D-3]  Capital access program.  (a)  The department shall establish a capital access program to assist a participating financial institution in making loans to businesses and nonprofit organizations that face barriers in accessing capital.

(b)  The department shall use money in the fund to make a deposit in a participating financial institution's reserve account in an amount specified by this chapter to be a source of money the institution may receive as reimbursement for losses attributable to loans in the program.

(c)  The department shall determine the eligibility of a financial institution to participate in the program and may set a limit on the number of eligible financial institutions that may participate in the program.

(d)  To participate in the program, an eligible financial institution shall enter into a participation agreement with the department that sets out the terms and conditions under which the department will make contributions to the institution's reserve account and specifies the criteria for a loan to qualify as a capital access loan.

(e)  To qualify as a capital access loan, a loan shall:

(1)  Be made to a small or medium-sized business or to a nonprofit organization;

(2)  Be used by the business or nonprofit organization for any project, activity, or enterprise in Hawaii that fosters economic development; and

(3)  Meet any other criteria provided by this chapter. [L 2000, c 290, pt of §2]



§211D-4 - Rulemaking authority.

[§211D-4]  Rulemaking authority.  (a)  The department shall adopt rules relating to the implementation of the program and any other rules necessary to accomplish the purposes of this chapter.  The rules may:

(1)  Provide for criteria under which a certain line of credit issued by an eligible financial institution to a small or medium-sized business or nonprofit organization qualifies to participate in the program; and

(2)  Authorize a consortium of financial institutions to participate in the program subject to common underwriting guidelines.

(b)  To qualify for participation in the program, a line of credit shall:

(1)  Be an account at a financial institution under which the financial institution agrees to lend money to a person from time to time to finance one or more projects, activities, or enterprises that are authorized by this chapter; and

(2)  Contain the same restrictions, to the extent possible, that are placed on a capital access loan that is not a line of credit. [L 2000, c 290, pt of §2]



§211D-5 - Provisions relating to capital access loan.

[§211D-5]  Provisions relating to capital access loan.  (a)  Except as otherwise provided by this chapter, the department may not determine the recipient, amount, or interest rate of a capital access loan or the fees or other requirements related to the loan.

(b)  A loan is not eligible to be enrolled under this chapter if the loan is for:

(1)  Construction or purchase of residential housing;

(2)  Simple real estate investments, excluding the development or improvement of commercial real estate occupied by the borrower's business or organization;

(3)  Refinancing of existing loans not originally enrolled under this chapter; or

(4)  Inside bank transactions, as defined by the department.

(c)  The borrower of a capital access loan shall apply the loan to working capital or to the purchase, construction, or lease of capital assets, including buildings and equipment used by the business or nonprofit organization.  Working capital uses include the cost of exporting, accounts receivable, payroll, inventory, and other financing needs of the business or organization.

(d)  A capital access loan may be sold on the secondary market under conditions as may be determined by the department.

(e)  When enrolling a loan in the program, a participating financial institution may specify an amount to be covered under the program that is less than the total amount of the loan. [L 2000, c 290, pt of §2]



§211D-6 - Reserve account.

[§211D-6]  Reserve account.  (a)  On approval by the department and after entering into a participation agreement with the department, a participating financial institution making a capital access loan shall establish a reserve account.  The reserve account shall be used by the institution only to cover any losses arising from a default of a capital access loan made by the institution under this chapter or as otherwise provided by this chapter.

(b)  When a participating financial institution makes a loan enrolled in the program, the institution shall require the borrower to pay to the institution a fee in an amount that is not less than two per cent but not more than three per cent of the principal amount of the loan, which the financial institution shall deposit in the reserve account.  The institution shall also deposit in the reserve account an amount equal to the amount of the fee received by the institution from the borrower under this subsection.  The institution may recover from the borrower all or part of the amount the institution is required to pay under this subsection in any manner agreed to by the institution and borrower.

(c)  For each capital access loan made by a financial institution, the institution shall certify to the department, within the period prescribed by the department, that the institution has made a capital access loan, the amount the institution has deposited in the reserve account, including the amount of fees received from the borrower, and, if applicable, that the borrower is an eligible enterprise zone business located in an area designated as an enterprise zone under chapter 209E.

(d)  On receipt of a certification made under subsection (c), the department shall deposit in the institution's reserve account for each capital access loan made by the institution:

(1)  An amount equal to the amount deposited by the institution for each loan if the institution:

(A)  Has assets of more than $1,000,000,000; or

(B)  Has previously enrolled loans in the program that in the aggregate are more than $2,000,000;

(2)  An amount equal to one hundred fifty per cent of the total amount deposited under subsection (b) for each loan if the institution is not described by paragraph (1); or

(3)  Notwithstanding paragraphs (1) and (2), an amount equal to two hundred per cent of the total amount deposited under subsection (b) for each loan if:

(A)  The borrower is an eligible enterprise zone business located in an area designated as an enterprise zone under chapter 209E; or

(B)  The borrower is a small or medium-size business or a nonprofit organization that operates or proposes to operate a child care facility or adult residential care home. [L 2000, c 290, pt of §2]



§211D-7 - Limitations on state contribution to reserve account.

[§211D-7]  Limitations on state contribution to reserve account.  (a)  The amount deposited by the department into a participating financial institution's reserve account for any single loan recipient may not exceed $100,000 during a three-year period.

(b)  The maximum amount the department may deposit into a reserve account for each capital access loan made under this chapter is the lesser of $35,000 or an amount equal to:

(1)  Eight per cent of the loan amount if:

(A)  The borrower is an eligible enterprise zone business located in an area designated as an enterprise zone under chapter 209E; or

(B)  The borrower is a small or medium-size business or a nonprofit organization that operates or proposes to operate a child care facility or adult residential care home; or

(2)  Six per cent of the loan amount for any other borrower. [L 2000, c 290, pt of §2]



§211D-8 - State's rights with respect to reserve account.

[§211D-8]  State's rights with respect to reserve account.  (a)  All of the money in a reserve account established under this chapter is property of the State.

(b)  The State is entitled to earn interest on the amount of contributions made by the department, borrower, and institution to a reserve account under this chapter.  The department shall withdraw monthly or quarterly from a reserve account the amount of the interest earned by the State.  The department shall deposit the amount withdrawn under this section into the fund.

(c)  If the amount in a reserve account exceeds an amount equal to thirty-three per cent of the balance of the financial institution's outstanding capital access loans, the department may withdraw the excess amount and deposit the amount in the fund.  A withdrawal of money authorized under this subsection may not reduce an active reserve account to an amount that is less than $200,000.

(d)  The department shall withdraw from the institution's reserve account the total amount in the account and any interest earned on the account and deposit the amount in the fund when:

(1)  A financial institution is no longer eligible to participate in the program or a participation agreement entered into under this chapter expires without renewal by the department or institution; and

(2)  The financial institution has no outstanding capital access loans. [L 2000, c 290, pt of §2]



§211D-9 - Annual report.

[§211D-9]  Annual report.  A participating financial institution shall submit an annual report to the department.  The report shall:

(1)  Provide information regarding outstanding capital access loans, capital access loan losses, and any other information on capital access loans the department considers appropriate;

(2)  State the total amount of loans for which the department has made a contribution from the fund under this chapter;

(3)  Include a copy of the institution's most recent financial statement; and

(4)  Include information regarding the type and size of businesses and nonprofit organizations with capital access loans. [L 2000, c 290, pt of §2]



§211D-10 - Reports; audits.

[§211D-10]  Reports; audits.  (a)  The department shall submit to the legislature an annual status report on the program's activities.

(b)  The financial transactions of the fund are subject to audit by the auditor. [L 2000, c 290, pt of §2]



§211D-11 - State liability prohibited.

[§211D-11]  State liability prohibited.  The State is not liable to a participating financial institution for payment of the principal, the interest, or any late charges on a capital access loan made under this chapter. [L 2000, c 290, pt of §2]



§211D-12 - Gifts and grants.

[§211D-12]  Gifts and grants.  The department may accept gifts, grants, and donations from any source for the purposes of this chapter. [L 2000, c 290, pt of §2]






CHAPTER 211E - HAWAII INNOVATION DEVELOPMENT PROGRAM

§211E-1 - Definitions.

§211E-1  Definitions.  As used in this chapter:

"Financing" means furnishing risk capital to persons for use in the development or exploitation of specific inventions or products.

"Innovation" means any new product or invention.

"Invention" means any new process or technique for which a patent has been granted; or which in the opinion of the advisory committee, the chance of obtaining a patent thereon is favorable.

"Inventor" means any resident taxpayer subject to the jurisdiction of the laws of the State of Hawaii who develops an innovation.

"Loan" means financing in which the department of business, economic development, and tourism shall prescribe the form of participation under section 211E-2(b) to carry out the purposes of this chapter.

"Product" means any product, device, technique, or process, which is or may be exploitable commercially.  This term shall not refer to pure research but shall be construed to apply to such products, devices, techniques, or processes which have advanced beyond the theoretical stage and are readily capable of being, or have been reduced to practice.

"Venture" means, without limitation, any contractual arrangement with any person whereby the investor with risk capital obtain rights from or in an invention or product or proceeds therefrom in exchange for financing such persons. [L Sp 1981 1st, c 8, pt of §2; am L 1987, c 242, §3 and c 336, §7; am L 1990, c 293, §8]



§211E-2 - REPEALED.

§211E-2  REPEALED.  L 2003, c 178, §5.



§211E-3 - Venture capital information center; establishment; duties.

§211E-3  Venture capital information center; establishment; duties.  (a)  The department of business, economic development, and tourism shall establish a venture capital information center to promote the development and exploitation of inventions and new products that have direct economic benefits for Hawaii and to facilitate the bringing together of investors desiring to invest money in new products and inventions with inventors and developers of new products seeking financing.

(b)  Among other services, the center shall:

(1)  Develop a promotional program to generate and attract venture capital to Hawaii;

(2)  Provide interested investors with information on prospective inventors, new products, innovations, and inventions;

(3)  Maintain a listing of prospective investors, inventors, and developers of new products; and

(4)  Provide a referral service to bring together investors with venture capital and inventors or developers seeking financing. [L Sp 1981 1st, c 8, pt of §2; am L 1987, c 336, §7; am L 1990, c 293, §8]



§211E-4 - Advisory committee.

§211E-4  Advisory committee.  The director of business, economic development, and tourism may appoint an advisory committee of not more than seven members to advise the director on applications for loans from the [Hawaii innovation development fund].  The members shall serve without pay but may be compensated for travel and per diem. [L Sp 1981 1st, c 8, pt of §2; am L 1987, c 336, §7; am L 1990, c 293, §8]






CHAPTER 211F - HAWAII STRATEGIC DEVELOPMENT CORPORATION

§211F-1 - Definitions.

PART I. GENERAL PROVISIONS

§211F-1  Definitions.  As used in this chapter:

"Board" means the board of directors of the Hawaii strategic development corporation.

"Corporation" means the Hawaii strategic development corporation, except where the context clearly indicates another meaning.

"Direct investment" means an investment by the corporation in qualified securities of an enterprise to provide capital to an enterprise.

"Economic development project" means an endeavor related to industrial, commercial, or advanced technology-based agricultural enterprise.  Economic development project shall not include that portion of an endeavor devoted to the construction of housing.

"Enterprise" means a person with a place of business in Hawaii which is, or proposes to be, engaged in business in Hawaii, provided that the endeavor shall not be devoted to the sale of goods at retail, construction of housing, or tourism- related services.

"Minority-owned businesses" means businesses at least fifty per cent owned, controlled, and managed by socially or economically disadvantaged persons.

"Person" means a sole proprietorship, partnership, joint venture, corporation, or other association of persons organized for commercial or industrial purposes.

"Professional investor" means any bank, bank holding company, savings institution, trust company, insurance company, investment company registered under the Federal Investment Company Act of 1940, financial services loan company, pension or profit-sharing trust or other financial institution or institutional buyer, licensee under the Federal Small Business Investment Act of 1958, or any person, partnership, or other entity of whose resources a substantial amount is dedicated to investing in securities or debt instruments and whose net worth exceeds $250,000.

"Qualified security" means any note, stock, treasury stock bond, debenture, evidence of indebtedness, certificate of interest or participation in any profit-sharing agreement, preorganization certificate of subscription, transferable share, investment contract, certificate of deposit for a security, certificate of interest or participation in a patent or patent application, or in royalty or other payments under such a patent or application, or, in general, any interest or instrument commonly known as a "security" or any certificate for, receipt for, or option, warrant, or right to subscribe to or purchase any of the foregoing.

"Seed capital" means financing provided for the earliest stage of business development, including but not limited to developing a working prototype, preparing a business plan, performing an initial market analysis, or organizing a management team.

"Venture capital investment" means any of the following investments in a business:

(1)  Common or preferred stock and equity securities without a repurchase requirement for at least five years;

(2)  A right to purchase stock or equity securities;

(3)  Any debenture or loan, whether or not convertible or having stock purchase rights, which are subordinated, together with security interests against the assets of the borrower, by their terms to all borrowings of the borrower from other institutional lenders, and that is for a term of not less than three years, and that has no part amortized during the first three years; and

(4)  General or limited partnership interests. [L 1990, c 110, pt of §3; am L 1994, c 264, §4; am L 1997, c 64, §1]



§211F-2 - Establishment of Hawaii strategic development corporation; purpose.

[§211F-2]  Establishment of Hawaii strategic development corporation; purpose.  (a)  There is established the Hawaii strategic development corporation, which shall be a public body corporate and politic and an instrumentality and agency of the State.  The corporation shall be placed within the department of business, economic development, and tourism for administrative purposes only.

(b)  The purpose of this corporation shall be to encourage economic development and diversification in Hawaii through innovative actions in cooperation with private enterprises.  The corporation shall establish programs to stimulate private capital investment in Hawaii toward investments that promote the welfare of citizens in this State, economic growth, employment, and economic diversification.  The corporation may use public funds to provide incentives to private investment activity, by co- investing public funds in private financial organizations to increase the impact of the public investment while utilizing the investment acumen of the private sector, and by using public funds to reduce the risks of private investments.  The corporation shall have the flexibility to provide various types of financial assistance.  When providing financial assistance, the corporation shall make provision for the recovery of its expenditures, as far as possible. [L 1990, c 110, pt of §3]



§211F-3 - Board of directors; composition.

§211F-3  Board of directors; composition.  (a)  The governing body of the corporation shall be a board of directors consisting of twelve members to be appointed by the governor for staggered terms pursuant to section 26-34 as follows:

(1)  Three to be appointed directly by the governor;

(2)  Three to be appointed from a list of nominees from the general public submitted by the president of the senate; and

(3)  Three to be appointed from a list of nominees from the general public submitted by the speaker of the house of representatives,

and shall be selected on the basis of their knowledge, skill, and experience in the scientific, business, or financial fields.  The director of business, economic development, and tourism, a member from the board of the high technology development corporation appointed by the governor, and a member from the board of the natural energy laboratory of Hawaii authority appointed by the governor, or their designated representatives, shall serve as ex officio voting members.  Not more than two of the six members of the board appointed from the lists of nominees submitted by the president of the senate and the speaker of the house of representatives, during their term of office on the board, shall be employees of the State.  All appointed members of the board shall continue in office until their respective successors have been appointed.

(b)  The director of business, economic development, and tourism shall serve as chairperson of the board until such time as a chairperson is elected by the board from the membership.  The board shall elect such other officers as it deems necessary.

(c)  The members of the board shall serve without compensation, but may be reimbursed for expenses, including travel expenses, incurred in the performance of their duties.

(d)  The board shall appoint a president of the corporation who shall serve at the pleasure of the board and shall be exempt from chapter 76.  The board shall set the salary and duties of the president.

(e)  A board member shall not participate in any corporation decision to invest in, purchase from, sell to, borrow from, loan to, contract with, or otherwise deal with any person with whom or entity in which the board member has a substantial financial interest.

(f)  The board may delegate to its president, staff, or others those functions and powers that the board deems necessary or appropriate, including but not limited to the oversight and supervision of employees of the corporation. [L 1990, c 110, pt of §3; am L 1992, c 121, §1; am L 2000, c 253, §150 and c 297, §30; am L 2004, c 215, §4]



§211F-4 - Powers of corporation.

§211F-4  Powers of corporation.  (a)  The corporation shall have all of the powers necessary to carry out its purposes which shall include but not be limited to the power to:

(1)  Adopt rules pursuant to chapter 91 to carry out the purposes of this chapter;

(2)  Adopt an official seal;

(3)  Sue and be sued, in its own name;

(4)  Finance, conduct, or cooperate in financing or conducting technological, business, financial, or other investigations that are related to or likely to lead to business and economic development by making and entering into contracts and other appropriate arrangements, including the provision of loans, start-up and expansion capital, and other forms of assistance;

(5)  Solicit, study, and assist in the preparation of business plans and proposals;

(6)  Provide advice and technical and marketing assistance, support, and promotion to enterprises in which investments have been made;

(7)  Coordinate the corporation's programs with any education and training program;

(8)  Carry out specialized programs designed to encourage the development of new products, businesses, and markets;

(9)  Prepare, publish, and distribute such technical studies, reports, bulletins, and other materials as it deems appropriate, subject only to the maintenance and respect for confidentiality of client proprietary information;

(10)  Organize, conduct, sponsor, or cooperate in and assist in the conduct of conferences, demonstrations, and studies relating to the stimulation and formation of businesses and to fulfilling the objectives and purposes of chapter 211G;

(11)  Provide and pay for such advisory services and technical, managerial, and marketing assistance, support, and promotion as may be necessary or desirable to carry out the purposes of this chapter;

(12)  Acquire, hold, and sell qualified securities;

(13)  Consent, subject to the provisions of any contract with noteholders or bondholders, whenever the corporation deems it necessary or desirable in the fulfillment of the purposes of this chapter, to the modification, with respect to rate of interest, time of payment of any installment of principal or interest, or any other terms, of any contract or agreement of any kind to which the corporation is a party;

(14)  Accept donations, grants, bequests, and devises of money, property, service, or other things of value that may be received from the United States or any agency thereof, any governmental agency, or any public or private institution, person, firm, or corporation, to be held, used, or applied for any or all of the purposes specified in this chapter.  Receipt of each donation or grant shall be detailed in the annual report of the corporation.  The report shall include the identity of the donor or lender, the nature of the transaction, and any conditions attaching thereto;

(15)  Invest any funds held in reserves or sinking funds, or any funds not required for immediate disbursement, in such investments as may be lawful for fiduciaries in the State;

(16)  Acquire real property, or an interest therein, by purchase or foreclosure, where that acquisition is necessary or appropriate to protect or secure any investment or loan in which the corporation has an interest; sell, transfer, and convey the property to a buyer and if the sale, transfer, or conveyance cannot be effected with reasonable promptness or at a reasonable price, to lease the property to a tenant;

(17)  Acquire, own, hold, dispose of, and encumber personal property of any nature, or any interest therein;

(18)  Enter into agreements or other transactions with any federal, state, or county agency;

(19)  Make contracts and execute all instruments necessary or convenient for the carrying on of its business;

(20)  Appear in its own behalf before state, county, or federal agencies;

(21)  Procure insurance as may be necessary;

(22)  Appoint officers, employees, consultants, agents, and advisors who shall not be subject to chapter 76, and prescribe their duties and fix compensation within the limitations provided by law;

(23)  Appoint advisory committees as deemed necessary; and

(24)  Exercise any other powers of a corporation organized under the laws of the State.

(b)  The corporation shall not promise to answer for the debts of any other person. [L 1990, c 110, pt of §3; am L 2000, c 253, §150; am L 2004, c 215, §5]



§211F-5 - Hawaii strategic development corporation revolving fund.

§211F-5  Hawaii strategic development corporation revolving fund.  There is established the Hawaii strategic development corporation revolving fund.  The following moneys shall be deposited into the Hawaii strategic development corporation revolving fund and shall not be considered part of the general fund:  all moneys appropriated by the legislature, received as repayments of loans, earned on investments, received pursuant to a venture agreement, received as royalties, received as premiums or fees charged by the corporation, or otherwise received by the corporation. [L 1990, c 110, pt of §3]

Note

Repeal of section by L 2003, c 178, §8 deleted by L 2004, c 215, §12(2).



§211F-5.5 - Cancer detection development revolving fund; establishment.

[§211F-5.5]  Cancer detection development revolving fund; establishment.  (a)  There is established the cancer detection development revolving fund to be administered by the Hawaii strategic development corporation to assist enterprises that develop healthcare and biomedical technology to detect cancer, including cervical cancer, in its early stages.

(b)  The fund shall not be considered part of the general fund and shall consist of moneys:

(1)  Appropriated by the legislature;

(2)  Received as repayments of loans;

(3)  Earned on investments;

(4)  Received pursuant to a venture agreement;

(5)  Received as royalties; and

(6)  Received as premiums, or fees charged by the corporation or otherwise received by the corporation. [L 2003, c 174, §2]



§211F-5.7 - Hydrogen investment capital special fund.

[§211F-5.7]  Hydrogen investment capital special fund.  (a)  There shall be established the hydrogen investment capital special fund, into which shall be deposited:

(1)  Appropriations made by the legislature to the fund;

(2)  All contributions from public or private partners;

(3)  All interest earned on or accrued to moneys deposited in the special fund; and

(4)  Any other moneys made available to the special fund from other sources.

(b)  Moneys in the fund shall be used to:

(1)  Provide seed capital for and venture capital investments in private sector and federal projects for research, development, testing, and implementation of the Hawaii renewable hydrogen program, as set forth in section 196-10; and

(2)  For any other purpose deemed necessary to carry out the purposes of section 196‑10. [L 2006, c 240, §7]



§211F-6 - Contracts for services necessary for management and operation of corporation.

[§211F-6]  Contracts for services necessary for management and operation of corporation.  The corporation may contract with others, public or private, for the provision of all or a portion of the services necessary for the management and operation of the corporation.  The corporation shall have the power to use all appropriations, grants, contractual reimbursements, and all other funds not appropriated for a designated purpose to pay for the proper general expenses and to carry out the purposes of the corporation. [L 1990, c 110, pt of §3]



§211F-7 - Actions of corporation; guidelines.

§211F-7  Actions of corporation; guidelines.  (a)  All actions taken by the corporation shall be necessary to achieve the purposes and objectives of this chapter.  The corporation shall evaluate all programs after three years to determine their effectiveness.  The corporation shall establish rules to assure equal opportunity to minority-owned businesses, and shall encourage the development of minority-owned businesses.  The corporation shall support and encourage participation by Hawaii companies in federal grant programs, such as the Small Business Innovation Research Program.

(b)  Financial participation shall be made on the condition that the recipient of the assistance shall utilize the money to assist economic development projects within the State that have potential for creating new jobs or retaining current jobs within the State.

(c)  Financial participation by the corporation in private financial investment funds shall be made with the provision that the private fund shall make investments in Hawaii in amounts at least equal to the amount of state participation.

(d)  The corporation shall not make direct investments in individual businesses except upon a two-thirds vote of the board in each case considered.  When deciding whether to enter into a direct investment, the corporation shall consider whether:

(1)  The project is economically sound;

(2)  The project can be successfully completed;

(3)  The project will promote economic diversification;

(4)  The project is located in or will locate in the State and has a reasonable potential to create desirable employment opportunities for residents of the State;

(5)  The project has been unable to obtain sufficient funding on reasonable terms through ordinary means; and

(6)  The project can be partially financed through ordinary means at reasonable terms.

The corporation shall not acquire securities to an extent that would provide the corporation effective voting control of any enterprise after giving effect to the conversion of all outstanding convertible securities of the enterprise.

(e)  Investments by the corporation to persons shall be made on the basis of solicitation and a competitive technical review process, subject to the availability of funds allocated to the corporation for making investments.  Investments by the corporation shall not be subject to chapter 42F.  Any organization applying for an investment shall meet the following standards:

(1)  Have bylaws or policies that describe the manner in which business is conducted and policies relating to nepotism and management of potential conflict of interest situations;

(2)  Be licensed and accredited, as applicable, in accordance with the requirements of federal, state, and county governments;

(3)  Comply with applicable federal and state laws prohibiting discrimination against any person on the basis of race, color, national origin, religion, creed, sex, age, or physical handicap; and

(4)  Comply with other requirements as the board may prescribe. [L 1990, c 110, pt of §3; am L 1991, c 335, §5; am L 1997, c 190, §6]



§211F-8 - Business and industry evaluation and priorities for job opportunity and economic development.

[§211F-8]  Business and industry evaluation and priorities for job opportunity and economic development.  The corporation shall develop procedures to set priorities as to which types of businesses and industries are most likely to provide significant opportunities for economic development and diversification in the State, consistent with the purposes of this chapter.  This evaluation shall take into account the guidelines provided by the state plan for economic development.  Based on these findings, the corporation shall establish targets by which the operations and programs of the corporation shall be guided. [L 1990, c 110, pt of §3]



§211F-9 - Meetings of the board.

[§211F-9]  Meetings of the board.  (a)  The meetings of the board shall be open to the public as provided in section 92-3, except that when it is necessary for the board to receive information that is proprietary to a particular enterprise the disclosure of which might be harmful to the business interests of the enterprise, the board may enter into an executive meeting that is closed to the public.

(b)  The board shall be subject to the procedural requirements of section 92-4; provided that this authorization to hold closed meetings in accordance with subsection (a) shall be in addition to the exceptions listed in section 92-5, to enable the corporation to respect the proprietary requirements of enterprises with which it has business dealings. [L 1990, c 110, pt of §3]



§211F-10 - Confidentiality of trade secrets or the like; disclosure of financial information.

[§211F-10]  Confidentiality of trade secrets or the like; disclosure of financial information.  Notwithstanding chapter 92, 92F, or any other law to the contrary, any documents or data made or received by any member or employee of the corporation, to the extent that the material or data consist of trade secrets, commercial or financial information regarding the operation of any business conducted by an applicant for, or recipient of, any form of assistance that the corporation is empowered to render, or regarding the competitive position of that applicant in a particular field of endeavor, shall not be a public record; provided that if the corporation purchases a qualified security from an applicant, the commercial and financial information, excluding confidential business information, shall be deemed to become a public record of the corporation.  If the information is made or received by any member or employee of the corporation after the purchase of the qualified security, it shall become a public record three years from the date the information was made or received.  Any discussion or consideration of trade secrets or commercial or financial information, shall be held by the board, or any subcommittee of the board, in executive sessions closed to the public; provided that the purpose of any such executive session shall be set forth in the official minutes of the corporation and business which is not related to that purpose shall not be transacted, nor shall any vote be taken during the executive sessions. [L 1990, c 110, pt of §3]



§211F-11 - Requests for assistance from corporation; procedure.

[§211F-11]  Requests for assistance from corporation; procedure.  (a)  The board shall approve or disapprove requests for assistance within ninety days of receiving a written application.  Upon written request by an applicant, the board may reconsider its denial of an application for assistance or may waive the ninety-day deadline for approving or disapproving an application.

(b)  Any person who submits any statement, report, application, or other document to the corporation which is known to the person to be false in any material respect shall be guilty of a class C felony.

(c)  The corporation may condition any assistance of any type by placing restrictions on the recipient in regard to the recipient's assets or indebtedness or in any other manner deemed appropriate by the corporation.  A recipient who accepts assistance from the corporation shall be deemed to agree to be bound by any conditions or restrictions imposed by the corporation. [L 1990, c 110, pt of §3]



§211F-12 - Private sector financial support.

[§211F-12]  Private sector financial support.  Significant private sector financial support shall be associated with any economic development project for which the corporation provides assistance. [L 1990, c 110, pt of §3]



§211F-13 - Limitations on debt owed to corporation.

[§211F-13]  Limitations on debt owed to corporation.  Not more than $5,000,000 in financial assistance, excluding rights and royalties under a venture capital agreement, shall be provided to any one enterprise at any time.  The direct investments of the corporation shall not exceed five per cent of the assets of the corporation, excluding rights and royalties under a venture capital agreement, provided that by a two-thirds vote of the board this amount may be increased to a limit of twenty-five per cent of the total assets of the corporation. [L 1990, c 110, pt of §3]



§211F-14 - Limitation on liability.

[§211F-14]  Limitation on liability.  Chapters 661 and 662 or any other law to the contrary notwithstanding, nothing in this chapter shall create an obligation, debt, claim, cause of action, claim for relief, charge, or any other liability of any kind whatsoever in favor of any person or entity, without regard to whether that person or entity receives any benefits under this chapter, against the State or its officers and employees.  The State and its officers and employees shall not be liable for the results of any investment, purchase of securities, loan, or other assistance provided pursuant to this chapter.  Nothing in this chapter shall be construed as authorizing any claim against the corporation in excess of any note, loan, or other specific indebtedness incurred by the corporation or in excess of any insurance policy acquired for the corporation or its employees. [L 1990, c 110, pt of §3]



§211F-15 - Annual report.

[§211F-15]  Annual report.  The corporation shall submit a complete and detailed report of the corporation's activities to the legislature.  The report shall be submitted not later than twenty days before the convening of the regular session of 1991, and every year thereafter. [L 1990, c 110, pt of §3]



§211F-16 - Annual audit.

[§211F-16]  Annual audit.  The books and records of the corporation shall be subject to an annual audit by an independent auditor. [L 1990, c 110, pt of §3]



§211F-17 - Cooperation with corporation by state agencies.

[§211F-17]  Cooperation with corporation by state agencies.  Every state agency may render services to the corporation upon request of the corporation. [L 1990, c 110, pt of §3]



§211F-18 - Construction of chapter.

[§211F-18]  Construction of chapter.  This chapter shall be liberally construed to effect its purposes. [L 1990, c 110, pt of §3]



§211F-21 - Establishment.

PART II.  PROGRAM FOR SEED CAPITAL ASSISTANCE

[§211F-21]  Establishment.  The corporation shall establish a program for seed capital assistance. [L 1990, c 110, pt of §3]



§211F-22 - Seed capital investments.

[§211F-22]  Seed capital investments.  Subject to this chapter, the corporation may invest in:

(1)  A certified development company under sections 501 to 503 of the Small Business Investment Act of 1958, 15 U.S.C. 695 to 697, and the regulations adopted under those sections;

(2)  A small business investment company under the Small Business Investment Act, 15 U.S.C. 631 to 634, 636 to 649, and the regulations adopted under those sections;

(3)  A minority enterprise small business investment corporation or equivalent venture capital corporation;

(4)  A similar entity that may leverage its capital under a federal program; or

(5)  A seed capital fund or partnership. [L 1990, c 110, pt of §3]



§211F-23 - Purposes and terms of investments.

[§211F-23]  Purposes and terms of investments.  (a)  Investments may be used for any purpose consistent with the purposes and objectives of this chapter, including but not limited to:

(1)  Developing a working prototype;

(2)  Preparing a development plan;

(3)  Performing an initial market analysis;

(4)  Organizing a management team; and

(5)  Any other purpose reasonably related to an economic development project.

(b)  Investments may be made on such terms and conditions as the corporation shall determine to be reasonable, appropriate, and consistent with the purposes and objectives of this chapter. [L 1990, c 110, pt of §3]



§211F-31 - Establishment.

PART III.  PROGRAM FOR VENTURE CAPITAL ASSISTANCE

[§211F-31]  Establishment.  The corporation shall establish a program for venture capital. [L 1990, c 110, pt of §3]



§211F-32 - Venture capital investments.

[§211F-32]  Venture capital investments.  Subject to this chapter, the corporation may invest in:

(1)  A certified development company under sections 501 to 503 of the Small Business Investment Act of 1958, 15 U.S.C. 695 to 697, and the regulations adopted under those sections;

(2)  A small business investment company under the Small Business Investment Act, 15 U.S.C. 631 to 634, 636 to 649, and the regulations adopted under those sections;

(3)  A minority enterprise small business investment corporation or equivalent venture capital corporation;

(4)  A similar entity that may leverage its capital under a federal program; or

(5)  A venture capital fund or partnership. [L 1990, c 110, pt of §3]



§211F-33 - Purposes and terms of investments.

[§211F-33]  Purposes and terms of investments.  (a)  Investments may be used for any purpose consistent with the purposes and objectives of this chapter.

(b)  Investments may be made on such terms and conditions as the corporation shall determine to be reasonable, appropriate, and consistent with the purposes and objectives of this chapter. [L 1990, c 110, pt of §3]



§211F-41 - Establishment.

PART IV.  PROGRAM FOR CAPITAL ACCESS

[§211F-41]  Establishment.  The corporation shall establish a program for capital access. [L 1990, c 110, pt of §3]



§211F-42 - Financial assistance.

[§211F-42]  Financial assistance.  The corporation, through the program for capital access, may:

(1)  Procure insurance, a guarantee, or a letter of credit from any source for all or a part of a loan, debenture, or lease of others, public or private, or a revenue bond issue of the State or other entity or authority authorized by law to issue revenue bonds; and

(2)  Procure insurance, a guarantee, or a letter of credit for either a single loan, debenture, or lease or for any combination of loans, debentures, or leases, or a single revenue bond issue or for all or a part of any combination of revenue bond issues. [L 1990, c 110, pt of §3]



§211F-43 - Purposes and priorities required in the procuring of insurance, loan guarantees, or letters of credit.

[§211F-43]  Purposes and priorities required in the procuring of insurance, loan guarantees, or letters of credit.  (a)  Insurance, guarantees, or letters of credit procured pursuant to section 211F-42 shall be procured only for economic development projects within the State that are consistent with the purposes and objectives of this chapter.

(b)  The corporation shall give paramount priority in procuring insurance, guarantees, and letters of credit to economic development projects that have the greatest potential for creating new jobs or retaining current jobs within the State. [L 1990, c 110, pt of §3]



§211F-44 - Conditions for procuring of insurance, loan guarantees, or letters of credit.

[§211F-44]  Conditions for procuring of insurance, loan guarantees, or letters of credit.  (a)  Insurance, guarantees, or letters of credit shall not be procured pursuant to section 211F-42 unless the corporation is assured that the loans, debentures, or leases insured, or guaranteed, or for which letters of credit are issued, shall be used to assist economic development projects that also have significant private sector financial support.

(b)  Insurance, guarantees, or letters of credit may be procured on such terms and conditions as the corporation, in its sole discretion, shall determine to be reasonable, appropriate, and consistent with the purposes and objectives of this chapter.

(c)  The corporation shall charge the lender or the borrower, or both, a fee or premium for procuring loan, debenture, or lease insurance, guarantee, or a letter of credit.  Rules for premiums or fees shall be established by the corporation. [L 1990, c 110, pt of §3]



§211F-45 - Program for capital access participation agreements.

[§211F-45]  Program for capital access participation agreements.  The corporation shall enter into agreements with lenders for participation in the program for capital access that shall include but not be limited to:

(1)  Authorization for the lender to determine, collect, and transmit to the corporation a fee or premium charge within a specified range established consistent with the purposes and objectives of the corporation;

(2)  Specification of whether the premium charge shall be paid by the lender, the borrower, the corporation, or by a combination thereof in specified proportions;

(3)  The procedure by which a lender may make a claim upon the corporation upon default by the borrower, and the conditions under which a claim may be made; and

(4)  The maximum amount of claims a lender may make upon the corporation, which amount may be equal to or less than the proportion of the total premiums contributed by the corporation. [L 1990, c 110, pt of §3]



§211F-46 - Establishment of special funds to secure loan insurance obligations; source of funds.

[§211F-46]  Establishment of special funds to secure loan insurance obligations; source of funds.  The corporation may establish a special fund or funds for capital access into which fees or premiums collected by the corporation are deposited. [L 1990, c 110, pt of §3]



§211F-51 - Definitions.

[PART V. HAWAII TECHNOLOGY INVESTMENT PROGRAM]

[§211F-51]  Definitions.  As used in this part:

"Biotechnology" means fundamental knowledge regarding the function of biological systems from the macro level to the molecular subatomic levels that has application to development including the development of novel products, services, technologies, and subtechnologies from insights gained from research advances that add to that body of fundamental knowledge.

"Computer data" means any representation of information, knowledge, facts, concepts, or instructions that is being prepared or has been prepared and is intended to be processed, is being processed, or has been processed in a computer or computer network.

"Computer program" means an ordered set of computer data representing coded instructions or statements, that, when executed by a computer, causes the computer to perform one or more computer operations.

"Computer software" means computer data, a computer program, or a set of computer programs, procedures, or associated documentation concerned with the operation and function of a computer system, and includes both systems and application programs and subdivisions, such as assemblers, compilers, routines, generators, and utility programs.

"Financial organization" means an organization authorized to do business in Hawaii that is:

(1)  Certified as an insurer by the insurance commissioner;

(2)  Licensed or chartered as a financial institution by the commissioner of financial institutions;

(3)  Chartered by an agency of the federal government;

(4)  Subject to the jurisdiction and regulation of the federal Securities and Exchange Commission; or

(5)  Any other entity otherwise authorized to do business in the State that meets the requirements of this part.

"Program" means the Hawaii technology investment program.

"Program manager means a financial organization selected by the corporation to manage the program.

"Qualified high technology business":

(1)  Means a business, employing or owning capital or property, or maintain­ing an office, in this State that:

(A)  Conducts more than fifty per cent of its activities in performing qualified research in this State; or

(B)  Receives more than fifty per cent of its gross income derived from qualified research; provided that the income is received from:

(i)  Products sold from, manufactured in, or produced in the State; or

(ii)  Services performed in this State.

(2)  Does not include:

(A)  Any trade or business involving the performance of services in the field of law, architecture, accounting, actuarial science, consulting, athletics, financial services, or brokerage services;

(B)  Any banking, insurance, financing, leasing, rental, investing, or similar business; any farming business, including the business of raising or harvesting trees; any business involving the production or extraction of products of a character with respect to which a deduction is allowable under section 611 (with respect to allowance of deduction for depletion), 613 (with respect to basis for percentage depletion), or 613A (with respect to limitation on percentage deplet­ing in cases of oil and gas wells) of the Internal Revenue Code;

(C)  Any business operating a hotel, motel, restaurant, or similar business; and

(D)  Any trade or business involving a hospital, a private office of a licensed health care professional, a group practice of licensed health care professionals, or a nursing home.

"Qualified research" means:

(1)  The same as in section 41(d) of the Internal Revenue Code; or

(2)  The development and design of computer software using fourth generation or higher software development tools or native programming languages to design and construct unique and specific code to create applications and design databases for sale or license; or

(3)  Biotechnology;

provided that more than fifty per cent of the business' activities are qualified research.

"Venture capital investment" means any of the following investments in a qualified high technology business:

(1)  Common or preferred stock and equity securities without a repurchase requirement for at least five years;

(2)  A right to purchase stock or equity securities;

(3)  Any debenture or loan, whether or not convertible or having stock purchase rights, which:

(A)  Is subordinated, together with security interests against the assets of the borrower, by their terms to all borrowings of the borrower from other institutional lenders;

(B)  Is for a term of not less than three years; and

(C)  Has no part amortized during the first three years;

(4)  General or limited partnership interests; and

(5)  Membership interests in limited liability companies. [L 2000, c 297, pt of §33]



§211F-52 - Formation of Hawaii technology investment program.

[§211F-52]  Formation of Hawaii technology investment program.  (a)  The corporation shall establish the Hawaii technology investment program for the purpose of allowing individual investors to contribute to the program to invest venture capital in businesses in Hawaii.

(b)  The corporation may implement the Hawaii technology investment program through a regulated investment company under the terms and conditions established by this section.  The corporation may make changes to the program as required for participants to obtain the federal and state income tax benefits or treatment provided by sections 851 to 855 of the federal Internal Revenue Code of 1986, as amended.

The corporation may establish a program in which the dividends distributed by the regulated investment company are exempt from income taxation under chapter 235.  If the corporation establishes a program that is proposed to be exempt from income taxation under chapter 235, it shall furnish sufficient information and notify the department of taxation and investors of the tax exempt status of that program.

(c)  The corporation may implement the program through the use of financial organizations as program managers.  Under the program, individuals may establish accounts directly with a program manager.

(d)  The corporation may solicit proposals from one or more financial organizations to act as a program manager.  Financial organizations submitting proposals shall describe the investment instrument.  The corporation shall select as program managers the financial organizations from among the bidding financial organizations that demonstrate the most advantageous combination, both to potential program participants and this State, based on the following factors:

(1)  The financial stability and integrity of the financial organization;

(2)  The ability of the financial organization to establish or act as a regulated investment company for the purposes of this part;

(3)  The ability of the financial organization to satisfy recordkeeping and reporting requirements for the purposes of a program that allows a program that is exempt from taxation under chapter 235;

(4)  The financial organization's plan for promoting the program and the resources it is willing to allocate to promote the program;

(5)  The fees, if any, proposed to be charged to persons for opening accounts;

(6)  The minimum initial deposit and minimum contributions, subject to this section that the financial organization will require;

(7)  Other benefits to the State or its residents included in the proposal, including fees payable to the State to cover expenses to operate the program.

(e)  The corporation may enter into a management contract of up to ten years with a financial organization.  The financial organization shall provide investment instruments meeting the requirements of this section.  The management contract shall include, at a minimum, terms requiring the financial organization to:

(1)  Take any action required to keep the program in compliance with requirements of this section and to manage the program to meet the requirements of sections 851 to 855 of the federal Internal Revenue Code of 1986, as amended;

(2)  Keep adequate records of each account, keep each account segregated from each other's account, and provide the corporation with the information necessary to prepare any necessary statements;

(3)  Provide the corporation with the information necessary to determine compliance with this section;

(4)  Provide the corporation access to the books and records of the financial organization to the extent needed to determine compliance with the contract;

(5)  Hold all accounts for the benefit of the account owner;

(6)  Be audited at least annually by a firm of independent certified public accountants selected by the financial organization, and provide the results of the audit to the corporation; and

(7)  Provide the corporation with copies of all regulatory filings and reports related to the program made by the financial organization during the term of the management contract or while it is holding any accounts, other than confidential filings or reports that will not become part of the program.  The financial organization shall make available for review by the corporation, the results of any periodic examination of the financial organization by any state or federal banking, insurance, or securities commission, except to the extent that the report or reports may not be disclosed under applicable law or the rules of the examining agency.

(f)  The corporation may require an audit to be conducted of the operations and financial position of the program manager at any time if the corporation has any reason to be concerned about the financial position, the recordkeeping practices, or the status of accounts of the program manager.

(g)  During the term of any contract with a program manager, the corporation shall conduct an examination of the program manager and its handling of accounts.  The examination shall be conducted at least biennially if the program manager is not otherwise subject to periodic examination by the commissioner of financial institutions, the Federal Deposit Insurance Corporation, or other similar entity.

(h)  If selection of a financial organization as a program manager is not renewed, after the end of the term:

(1)  Accounts previously established and held in investment instruments at the financial organization may be terminated;

(2)  Additional contributions may be made to the accounts;

(3)  No new accounts may be placed with the financial organization; and

(4)  Existing accounts held by the financial organization shall remain subject to all oversight and reporting requirements established by the corporation.

If the corporation terminates a financial organization as a program manager, the corporation shall take custody of accounts held by the financial organization and shall seek to promptly transfer the accounts to another financial organization that is selected as a program manager and into investment instruments as similar to the original instruments as possible.

(i)  The corporation may enter into contracts for the services of consultants for rendering professional and technical assistance and advice and any other contracts that are necessary and proper for the implementation of the program.

(j)  The program shall only allow contributions from individual investors in amounts ranging from a minimum of $1,000 to a maximum of $100,000 per investor.

(k)  The program manager shall invest all contributions received from investors in securities not limited to legal investments under state laws relating to the investment of trust fund assets by trust companies, including those authorized by article 8 of chapter 412.  Contributions shall be used for venture capital investment.  Investment may be made in any manner the program deems correct.  If no venture capital investment is available at the time a contribution is made to the program, the program manager may invest the contribution in any manner allowed a regulated investment company until a venture capital investment opportunity occurs.  While the program manager should make a best effort to make venture capital investments as defined in section 211F-51, if no such venture capital investment is available in Hawaii, then the program manager may make venture capital investments outside Hawaii.

(l)  The corporation may adopt any necessary rules under chapter 91. [L 2000, c 297, pt of §33]

Revision Note

Paragraphs (3) to (7) in subsection (e) redesignated pursuant to §23G-15(1).



§211F-53 - Limitation of liability.

[§211F-53]  Limitation of liability.  In no case shall the corporation, officers or employees of the corporation, or the State be liable for the monetary losses of individuals contributing to the program.  In all cases, the program manager shall inform individual contributors of the risk involved in contributing to the program. [L 2000, c 297, pt of §33]






CHAPTER 211G - STATE PRIVATE INVESTMENT FUND

§211G-1 - Definitions.

part i.  general provisions

[§211G-1]  Definitions.  As used in this chapter:

"Board" means the board of directors of the corporation.

"Corporation" means the Hawaii strategic development corporation, a public body corporate and politic and an instrumentality and agency of the State, established under chapter 211F.

"Equity capital" means capital invested in common or preferred stock, royalty rights, limited partnership interests, limited liability company interests, and any other securities or rights that evidence ownership in private business.

"Guarantee" means each guarantee or agreement issued by the corporation as authorized by this chapter.

"Investor group" means any person that is engaged or considered for engagement by the corporation as an investor group pursuant to this chapter.

"Near-equity capital" means capital invested in unsecured, undersecured, subordinated, or convertible loans, or debt securities.

"Person" means any individual, corporation, limited liability company, partnership, or other lawfully organized entity.

"Put option" means a right or privilege to sell an amount of tax credits during a time period ending on the expiration date of the option.

"State" means the State of Hawaii.

"Tax credits" means tax credits issued or transferred pursuant to this chapter and available against liabilities imposed by chapter 235 or 241.

"Taxpayer" means a person subject to a tax imposed by chapter 235 or 241. [L 2004, c 215, pt of §1]



§211G-2 - Short title.

[§211G-2]  Short title.  This chapter shall be known and may be cited as the "State private investment fund". [L 2004, c 215, pt of §1]



§211G-3 - Findings and purpose.

[§211G-3]  Findings and purpose.  A critical shortage of seed and venture capital resources exists in the State and that shortage is impairing the growth of commerce in the State.  A need exists to increase the availability of venture equity capital for emerging, expanding, relocating, and restructuring enterprises in the State, and an increase in return-driven, venture capital investments in such enterprises in the State will help to diversify the State's economic base.  Accordingly, this chapter is enacted to:

(1)  Mobilize equity and near-equity capital for investment in a broad variety of venture capital partnerships in diversified industries;

(2)  Retain the private sector culture of focusing on rate of return in the investing process;

(3)  Secure the services of high quality managers in the venture capital industry;

(4)  Enhance the venture capital culture and infrastructure in the State so as to increase venture capital investment and promote venture capital investing within the State; and

(5)  Accomplish the foregoing purposes in a return-driven manner with the goal of minimizing any adverse impact on state tax revenues.

The legislature finds that the creation of a state private investment fund, as provided under this chapter, serves an important public purpose by answering the need to increase venture capital and expand the growth of commerce in the State. [L 2004, c 215, pt of §1]



§211G-4 - Mission of the corporation.

[§211G-4]  Mission of the corporation.  The mission of the corporation, pursuant to this chapter and in addition to those set forth in chapter 211F, shall be to mobilize equity and near-equity capital for investment in such a manner that will result in a significant potential to diversify and stabilize the economy of the State.  Notwithstanding anything to the contrary in chapter 211F or otherwise, the corporation shall carry out the purposes, mission, and provisions of this chapter. [L 2004, c 215, pt of §1]



§211G-11 - Business plan.

PART II.  IMPLEMENTATION

[§211G-11]  Business plan.  To fulfill its mission as the mobilizer of equity and near-equity capital, the implementation of this chapter by the corporation shall be subject to the supervision of the board.  The corporation shall develop an annual business plan for the implementation of this chapter.  The business plan shall be submitted to the board for its approval and shall be included in its annual report, which shall be published as provided in section 211G-15. [L 2004, c 215, pt of §1]



§211G-12 - Tax credits.

[§211G-12]  Tax credits.  (a)  The State shall issue tax credits to the corporation that may be transferred or otherwise used to reduce the tax liability of any taxpayer pursuant to chapter 235 or 241.  The total amount of tax credits that may be issued, and which may be transferred pursuant to this chapter by the corporation is $36,000,000.  Upon compliance with subsection (b), the credits shall be freely transferable by the corporation to transferees and by transferees to subsequent transferees; however, the tax credits so transferred by the corporation shall not be exercisable before July 1, 2005, nor after July 1, 2030.  The corporation shall not transfer tax credits except in conjunction with a legitimate call on a corporation guarantee.  The corporation shall immediately notify the president of the senate, the speaker of the house of representatives, and the governor in writing if any tax credit is transferred by the corporation in conjunction with a legitimate call on a corporation guarantee; provided that the corporation shall not be required to make that notification for transfers to subsequent transferees.

(b)  Subject to the annual authorization by the legislature, the corporation may transfer tax credits under this section up to the annual amount allowed under subsection (c).  Legislative authorization for the tax credits shall be by a separate legislative act.

(c)  The corporation shall determine the amount of individual tax credits to be transferred pursuant to this chapter and may negotiate for the sale of those credits subject only to the limits imposed by this chapter.  The corporation shall limit the transfer of tax credits that may be claimed and used to reduce the tax otherwise imposed by chapter 235 or 241 for one fiscal year (including any tax credits that are carried over by a taxpayer from a prior fiscal year and used to reduce taxes otherwise imposed in the current fiscal year, as permitted in subsection (g)) to not more than an aggregate total of $12,000,000 per fiscal year.  The board shall clearly indicate on the face of the certificate or other document transferring the tax credit the principal amount of the tax credit and the taxable year or years for which the credit may be claimed.

(d)  The corporation, in conjunction with the department of taxation, shall develop a system for registration of any tax credits issued or transferred pursuant to this chapter and a system of certificates that permits verification that any tax credit claimed upon a tax return is validly issued, properly taken in the year of claim, and that any transfers of the tax credit are made in accordance with this chapter.

(e)  The corporation may pay a fee and provide other consideration in connection with the purchase by the corporation of a put option or other agreement pursuant to which a transfer of tax credits authorized by this chapter may be made.

(f)  The tax credits issued or transferred pursuant to this chapter, upon election by the taxpayer at time of use, shall be treated as a payment or prepayment in lieu of taxes imposed under chapter 235 or 241.  Tax credits used pursuant to this chapter shall be claimed as a payment of tax or estimated tax for the purposes of chapter 235 or 241.

(g)  If the tax credits under this section exceed the taxpayer's income tax liability under chapter 235 or 241 for any taxable year, or for any other reason is not claimed by a taxpayer in whole or in part in any taxable year, the excess of the tax credit over liability, or the amount of the unclaimed tax credit, as the case may be, may be carried over and used as a credit against the taxpayer's income tax liability in any subsequent year until exhausted, subject to:

(1)  The deadline for the exercise of tax credits imposed by subsection (a); and

(2)  The monetary limit imposed by subsection (c). [L 2004, c 215, pt of §1]



§211G-13 - Investment of capital.

§211G-13  Investment of capital.  (a)  The corporation may solicit investment plans from investor groups for the investment of capital in accordance with this chapter.  The corporation shall establish criteria for the selection of persons, firms, corporations, or other entities.  The criteria shall include the applicant's level of experience, quality of management, investment philosophy and process, probability of success in fundraising, plan for achieving the purposes of this chapter, and such other investment criteria as may be used in professional portfolio management that the corporation deems appropriate.  If the corporation decides to engage one or more investor groups to deploy or generate capital, it shall consider and select one or more investment plans and investor groups that the corporation deems qualified to:

(1)  Generate capital for investment with the most effective and efficient use of the guarantee;

(2)  Invest the capital in private seed and venture capital entities in a manner mobilizing a wide variety of equity and near-equity investments in ventures promoting the economic development of the State; and

(3)  Help build a significant, fiscally strong, and permanent resource to serve the objectives expressed in this chapter.

An investor group engaged by the corporation shall have a manager who is experienced in design and implementation, as well as the management of seed and venture capital investment programs and in capital formation.  The corporation may remove and replace any investor group that has been engaged and effect the assignment of assets, liabilities, guarantees, and other contracts of this program to a new investor group, subject to such terms and conditions as may be set forth in the terms of engagement.

(b)  With legislative approval pursuant to section 211G-14, the corporation may extend one or more guarantees and secure the performance of such guarantees in the form of a put option, as well as other arrangements selected by the corporation.  Without limiting the foregoing:

(1)  The corporation may guarantee loans, lines of credit, and other indebtedness and equity investments and may arrange for, pledge, and assign put options, as well as other agreements to purchase tax credits on such terms as the board may approve from time to time, in order to generate funds to deploy in a manner consistent with this chapter;

(2)  The guarantees of loans, lines of credit, and other indebtedness may extend up to the principal amount plus interest over the term of the guarantee at a rate set by board resolution from time to time, a guarantee of a loan, lines of credit, or other indebtedness in a manner consistent with this chapter; and

(3)  Guarantees of equity capital may extend up to the amount of the investment plus a rate of return set by board resolution from time to time in a manner consistent with this chapter.

Guarantees, in whatever form negotiated by the corporation, may be made for any period of time, but no term shall expire prior to January 1, 2006.  The corporation may charge a reasonable fee for costs and the fair compensation of risks associated with its guarantee.  Proceeds from the sale of any tax credits may be used to satisfy the contractual guarantee obligation of the corporation.  The corporation may contract freely to protect the interest of the State.

(c)  If the corporation purchases any security pursuant to an agreement with an investor group, the corporation shall acquire the securities and may invest, manage, transfer, or dispose of the securities in accordance with policies for the management of assets adopted by the corporation.

(d)  The corporation may make any contract, execute any document, charge reasonable fees for services rendered, perform any act or enter into any financial or other transaction necessary to carry out its mission.  The corporation may employ necessary staff as may be required for the proper implementation of this chapter, the management of its assets, or the performance of any function authorized or required by this chapter necessary for the accomplishment of any such function.  Staff shall be selected by the corporation based upon outstanding knowledge and leadership in the field for which the person performs services for the board.

(e)  In carrying out the mission of the corporation, as authorized in this chapter, neither the corporation nor its officers, board members, or employees shall be considered to be broker-dealers, agents, investment advisors, or investment adviser representatives under chapter 485A.  The tax credits issued or transferred pursuant to this chapter shall not be considered securities under chapter 485A.

(f)  Funds raised or arranged by the corporation pursuant to this chapter shall be invested in seed capital and venture capital investments, as such terms are defined in chapter 211F, which, to the extent consistent with this chapter, shall be governed by applicable provisions of chapter 211F.

(g)  The guarantees extended by the fund shall be payable solely from revenues of the fund and shall be secured solely by those revenues and by the pledges and assignments authorized by this chapter.  No holders of guarantees issued under this chapter shall have a right to compel any exercise of the taxing power of the State to pay the guarantees and no moneys other than the revenues of the fund shall be applied to payment thereof.  Each guarantee issued under this chapter shall recite in substance that the guarantee is not a general obligation of the State and is payable solely from revenues pledged to the payment thereof, and that such guarantee is not secured directly or indirectly by the full faith and credit or the general credit of the State or by any revenues or taxes of the State other than the revenues specifically pledged thereto. [L 2004, c 215, pt of §1; am L 2007, c 9, §10]



§211G-14 - Indebtedness; legislative approval.

[§211G-14]  Indebtedness; legislative approval.  The corporation shall not incur any indebtedness without legislative approval.  Legislative approval for the corporation to incur indebtedness shall be by means of a separate legislative act. [L 2004, c 215, pt of §1]



§211G-15 - Annual reports; evaluation by the board.

[§211G-15]  Annual reports; evaluation by the board.  (a)  The corporation shall publish a separate annual report, in conjunction with its annual audit, and present the report to the governor, the senate president, and the speaker of the house.  The annual report shall review the mission of the board and programs implemented according to the objective measures set forth in the corporation's business plan.  The corporation shall distribute this annual report by any means that will make it available to the financial community.

(b)  Seven years after the corporation has begun operations under this chapter, the corporation shall review, analyze, and evaluate the extent to which the corporation has achieved its statutory mission.  The evaluation shall include, but not be limited to, an examination of quantified results of the corporation's programs and plans. [L 2004, c 215, pt of §1]



§211G-16 - Capital formation revolving fund.

[§211G-16]  Capital formation revolving fund.  There is established a revolving fund for the corporation to be designated as the capital formation revolving fund.  The following shall be deposited into the capital formation revolving fund, all moneys:

(1)  Appropriated by the legislature;

(2)  Received as repayment of loans;

(3)  Earned on investments;

(4)  Received pursuant to a venture agreement;

(5)  Received as royalties;

(6)  Received as premiums or fees charged by the corporation; or

(7)  Otherwise received by the corporation. [L 2004, c 215, pt of §1]



§211G-17 - Audit; state auditor.

[§211G-17]  Audit; state auditor.  The books and records of the fund shall be audited every year by the state auditor. [L 2004, c 215, pt of §1]



§211G-18 - Construction.

[§211G-18]  Construction.  Nothing contained in this chapter is or shall be construed as a restriction or limitation upon any powers that the corporation might otherwise have under any other law of the State heretofore or hereafter enacted, and the provisions of this chapter are cumulative to those powers.  To the extent consistent with this chapter, in administering, implementing, and carrying out the mission of the corporation pursuant to this chapter, the corporation shall be governed by and have the powers and authorities set forth in chapter 211F.  This chapter shall be construed to provide an additional and alternative method for the doing of the things authorized and shall be regarded as supplemental and additional to powers conferred by any other laws. [L 2004, c 215, pt of §1]



§211G-19 - Adoption of rules, policies, procedures, and regulatory and administrative measures; enforceability of guarantees of corporation unaffected.

[§211G-19]  Adoption of rules, policies, procedures, and regulatory and administrative measures; enforceability of guarantees of corporation unaffected.  (a)  The corporation may adopt rules, policies, procedures, and regulatory and administrative measures necessary to administer the programs of the corporation or convenient for the organizational and internal management of the corporation's and board's responsibilities.

(b)  The level, timing, or degree of success of the corporation in mobilizing or ensuring investment in Hawaii businesses or projects shall not compromise, diminish, invalidate, or affect the enforceability of any guarantee of the corporation. [L 2004, c 215, pt of §1]






CHAPTER 212 - FOREIGN-TRADE ZONES

§212-1 - quot;Act of Congress" defined.

§212-1  "Act of Congress" defined.  As used in this chapter, "Act of Congress" means the act of Congress approved June 18, 1934, entitled, "An act to provide for the establishment, operation, and maintenance of foreign-trade zones in ports of entry of the United States, to expedite and encourage foreign commerce, and for other purposes", and the amendments thereto. [L 1963, c 7, §2; Supp, §98T-2; HRS §212-1]



§212-2 - quot;Public corporation" defined.

§212-2  "Public corporation" defined.  As used in this chapter, "public corporation" means the State of Hawaii, any political subdivision thereof, and municipality therein, or any public agency of the State. [L 1963, c 7, §3; Supp, §98T-3; HRS §212-2]



§212-3 - Designation and approval of governor for application.

§212-3  Designation and approval of governor for application.  Any public corporation which is duly designated and approved by the governor may make application to the Foreign-Trade Zones Board of the United States for the purpose of establishing, operating, and maintaining a foreign-trade zone in accordance with the Act of Congress in any port of entry in the State. [L 1963, c 7, §4; Supp, §98T-4; HRS §212-3]



§212-4 - Grant of authority to governor; rules and regulations.

§212-4  Grant of authority to governor; rules and regulations.  The governor may do all things necessary and proper to carry into effect the establishing, maintaining, and operating of foreign-trade zones, and make such rules and regulations concerning the operation, maintenance, and policing of the zone as may be necessary to comply with the Act of Congress.  All rules and regulations established under this chapter shall be adopted and promulgated pursuant to chapter 91. [L 1963, c 7, §5; Supp, §98T-5; HRS §212-4]



§212-5 - Setting aside public lands; lease, license, and permits.

§212-5  Setting aside public lands; lease, license, and permits.  Notwithstanding any law to the contrary, the governor may set aside public lands to a public corporation for the purpose of this chapter and the corporation may, by negotiation and without recourse to public auction, lease, rent, or let the lands or any part thereof or any interest therein, including concessions and concession space, by lease, license, or permit on the terms and conditions set by the corporation. [L 1963, c 7, §6; Supp, §98T-6; HRS §212-5]



§212-5.5 - Foreign-trade zone; jurisdiction.

[§212-5.5]  Foreign-trade zone; jurisdiction.  Anything to the contrary notwithstanding, the department of business, economic development, and tourism shall have jurisdiction and administrative authority over the area in the vicinity of Piers 1 and 2 currently being used as a foreign-trade zone.  This area is defined as all of parcels 2 and 3-A of the Forrest Avenue subdivision, as shown on the map filed in the bureau of conveyances of the State of Hawaii, as file plan 2335, and lot A-1, as shown on map 2, filed in the office of the assistant registrar of the land court of the State of Hawaii with land court application 1328; provided that all existing easements affecting and appurtenant to the parcels to be deleted from the Kakaako community development district boundaries shall not be affected by this change. [L 2006, c 165, §2]

Note

Further requirements on conveyance of parcels at Piers 1 and 2.  L 2006, c 165, §5.

Cross References

Honolulu Harbor, Piers 1 and 2; jurisdiction, see §266-1.5.



§212-6 - Establishment, operation, and maintenance of zone.

§212-6  Establishment, operation, and maintenance of zone.  Any public corporation authorized pursuant to this chapter to make an application and whose application is granted pursuant to the terms of the Act of Congress may establish, operate, and maintain the foreign-trade zone:

(1)  Subject to the conditions and restrictions of the Act of Congress;

(2)  Under the rules and regulations, and for the period of time that may be prescribed by the foreign-trade zones board established by the Act of Congress to carry out the provisions of the Act. [L 1963, c 7, §7; Supp, §98T-7; HRS §212-6]

Attorney General Opinions

Application of various state taxes to foreign-trade zone activities.  Att. Gen. Op. 64‑52.



§212-7 - Powers; indemnity or assurance to the United States and deposits with United States.

§212-7  Powers; indemnity or assurance to the United States and deposits with United States.  If authorized to establish, operate, and maintain a foreign-trade zone, a public corporation may, in addition to its other powers:

(1)  Provide for such indemnity or assurance to the United States or its agencies as they may request;

(2)  Deposit such sums of money with the United States as the United States or its agencies may request, providing the money is available therefor by direct appropriation or otherwise. [L 1963, c 7, §8; Supp, §98T-8; HRS §212-7]



§212-8 - Exemption from taxes.

§212-8  Exemption from taxes.  Notwithstanding any law to the contrary, sales of all products which are categorized as privileged foreign merchandise, nonprivileged foreign merchandise, domestic merchandise, or zone-restricted merchandise, and which are admitted into a foreign-trade zone, as more specifically set forth in the Act of Congress, and any rules and regulations promulgated thereunder, made directly to any common carrier in interstate or foreign commerce, or both, whether ocean-going or air, for consumption out-of-state by the crew or passengers on the shipper's vessels or airplanes, or for use out-of-state by the vessels or airplanes, shall be exempt from those taxes imposed under chapters 237, 238, 243, 244D, and 245. [L 1967, c 143, §1; HRS §212-8; am L 1985, c 16, §1; am L 1995, c 81, §1]



§212-9 - Special fund.

§212-9  Special fund.  There is established in the state treasury a fund to be known as the foreign-trade zones special fund.  All fees or other moneys collected under this chapter shall be deposited in this fund.  All moneys in the fund are hereby appropriated for the purposes of and shall be expended by the public corporation for the operation, capital improvement, and maintenance of the zone. [L 1971, c 93, §2; am L 1995, c 81, §2]



§212-10 - Personnel.

§212-10  Personnel.  Permanent employees currently not in civil service and who are employed by the State to operate and maintain the foreign trade zone in the department of business, economic development, and tourism shall be converted to permanent civil service status within the meaning of chapter 76 without the necessity of examination and shall be accorded all the rights, benefits, and privileges attributable thereto.  Such rights and privileges shall include seniority, prior service credit, vacation and sick leave credits, and other benefits and privileges accorded employees with civil service status.  Employees so converted shall not suffer a reduction in their pay rate. [L 1971, c 195, §1; am L 1987, c 336, §7; am L 1990, c 293, §8; am L 2000, c 253, §150]






CHAPTER 213 - RESEARCH AND DEVELOPMENT INDUSTRY PROMOTION PROGRAM

§213-1 - Research and development industry promotion program and objectives.

§213-1  Research and development industry promotion program and objectives.  There shall be in the department of business, economic development, and tourism a program known as the research and development industry promotion program to be placed under the supervision of the director of the department and to work toward the achievement of the following objectives:

(1)  The encouragement by direct contact and otherwise, of research and development and science-related industrial firms to locate and conduct operations in Hawaii.

(2)  The encouragement of federal and other agencies to support research and development activities in Hawaii.

(3)  The preparation and dissemination of scientific and technological information to be used to attract research and development industry and scientific projects to Hawaii.

(4)  The promotion of conferences, symposia, seminars, and institutes in research and development and science and technology areas.

(5)  The preparation and dissemination of information on the State's resources to assure fuller participation in national research and development and science-related programs.

(6)  The provision of staff support to the governor's committee on science and technology and other appropriate official bodies that may be engaged in science-related programs.

In the accomplishment of the foregoing objectives, personnel engaged in the research and development industry promotion program shall cooperate with such state offices as may be established to coordinate federal-state relations. [L 1965, c 210, §2; Supp, §98V-2; HRS §213-1; am L 1987, c 336, §7; am L 1990, c 293, §8]



§213-2 - Personnel.

§213-2  Personnel.  The director of business, economic development, and tourism shall select and designate qualified personnel as the director may deem essential to effectuate the objectives of the research and development industry promotion program. [L 1965, c 210, §3; Supp, §98V-3; HRS §213-2; gen ch 1985; am L 1987, c 336, §7; am L 1990, c 293, §8]






CHAPTER 213E - EMPLOYEE OWNERSHIP AND PARTICIPATION PROGRAMS

[CHAPTER 213E]

EMPLOYEE OWNERSHIP AND PARTICIPATION PROGRAMS

REPEALED.  L 1988, c 190, §2(2).



CHAPTER 214 - GRANTS-IN-AID FOR COUNTY CAPITAL IMPROVEMENT PROJECTS

§214-1 - State grants-in-aid system established.

§214-1  State grants-in-aid system established.  There shall be a state system of grants-in-aid to the several counties for the purpose of encouraging, stimulating, and assisting the economic development of the several counties by capital improvement projects which are a part of the general plan of the State, or which will reasonably strengthen the economic development of the counties. [L 1965, c 234, §2; Supp, §138F-2; HRS §214-1]



§214-2 - Funds, allotment, and expenditure.

§214-2  Funds, allotment, and expenditure.  Money allotted under this chapter by the State shall be available to the several counties; provided that no part of state or county moneys shall be expended for capital improvement projects which are not a part of the general plan of the State, or which will not reasonably contribute to the economic development of the county.  The determination of (1) the extent of participation by the State, and (2) what capital improvement projects shall reasonably contribute to the economic development of a county shall be made by the governor taking into consideration the State's goal for specific segments of its general plan and the financial position of the county. [L 1965, c 234, §3; Supp, §138F-3; HRS §214-2; am L 1973, c 210, §2]



§214-3 - Determination of projects.

§214-3  Determination of projects.  The executive officer of each of the several counties, with the advice of the county or city council as the case may be, shall identify the project or projects to be undertaken, in the executive officer's respective county, under this program subject to approval by the governor.  All approved projects shall be in agreement with the state general plan or must contribute reasonably to the economic development of the county.  These projects shall be approved on the basis of relative need on a state-wide basis. [L 1965, c 234, §4; Supp, §138F-4; HRS §214-3; gen ch 1985]

Revision Note

Reference to county council substituted for "board of supervisors" to conform to county charters.



§214-4 - Rules.

§214-4  Rules.  The department of budget and finance and the office of planning may adopt rules and regulations necessary and convenient for the administration and implementation of this chapter subject to approval by the governor. [L 1965, c 234, §5; Supp, §138F-5; HRS §214-4; am L 1987, c 336, §8; am L 1996, c 299, §3]

Cross References

Adoption of rules, see chapter 91.






CHAPTER 218 - MARINE AFFAIRS COORDINATOR

CHAPTER 218

MARINE AFFAIRS COORDINATOR

REPEALED.  L 1982, c 281, §1.

Cross References

For present provisions relating to marine affairs, see §201‑13.



CHAPTER 219 - AQUACULTURE LOAN PROGRAM

§219-1 - Findings and purpose.

§219-1  Findings and purpose.  The legislature finds that:

(1)  Aquaculture is a potentially viable industry for the State.

(2)  Conventional financial institutions traditionally do not provide loans in the initiating stages for the establishment of new industries.

(3)  No present state agency or program has the authority to financially assist an enterprise engaged in aquaculture.

(4)  The State should initiate a loan program to assist aquaculture and the techniques of aquaculture as a new industry.

The purpose of this chapter is to establish a loan program to financially assist in the development of aquaculture in the State. [L 1971, c 181, pt of §1; ree L 1977, c 212, pt of §2]



§219-2 - Definitions.

§219-2  Definitions.  As used in this chapter:

"Aquaculture" means the propagation, cultivation, or farming of aquatic plants and animals in controlled or selected environments for commercial purposes or authorized stock enhancement purposes.

"Aquaculture sustainable projects" means projects that improve the operation's viability but are not directly tied to aquaculture production.  Projects may include but are not limited to photovoltaic energy, hydroelectric power, wind power generation, methane generation, food safety, product traceability, biodiesel production, and ethanol production.

"Board" means the board of agriculture of the department of agriculture.

"Chairperson" means the chairperson of the board of agriculture.

"Cooperative" means a nonprofit association of aquaculturalists organized under chapter 421.

"Department" means the department of agriculture.

"Qualified aquaculturist" means a person, or association of persons, actively engaged in aquaculture farming, aquacultural produce processing, or aquacultural product development activities. [L 1971, c 181, pt of §1; am L 1977, c 212, pt of §2; am L 1997, c 159, §1; am L 2001, c 55, §8(1) and c 177, §3; am L 2008, c 209, §2]



§219-3 - Hawaii aquaculture loan program.

§219-3  Hawaii aquaculture loan program.  There is established the Hawaii aquaculture loan program to be administered by the board of agriculture. [L 1971, c 181, pt of §1; ree L 1977, c 212, pt of §2]



§219-4 - Funds; application of payments.

§219-4  Funds; application of payments.  (a)  There is established a special fund to be known as the aquaculture loan revolving fund from which moneys shall be loaned by the department of agriculture under this chapter.  The department, by its board of agriculture, may transfer moneys from the aquaculture loan revolving fund to the agricultural loan revolving fund, from which moneys shall be disbursed by the department pursuant to chapter 155, and may transfer moneys from that revolving fund to the aquaculture loan revolving fund for disbursement pursuant to this chapter; provided that:

(1)  The amount of moneys transferred shall not exceed $1,000,000 for each revolving fund within the calendar year; and

(2)  Twenty days prior to the convening of each regular session of the legislature, the department shall report to the legislature all transfers that were made between the aquaculture loan revolving fund and the agricultural loan revolving fund during the preceding calendar year and the balance of each revolving fund as of December 31 of each year.

(b)  All interests and fees collected by the department shall be deposited in a loan reserve fund to the extent needed to carry on the operations of this program; any moneys surplus to these needs shall be transferred to the aquaculture loan revolving fund at the discretion of the department.  All payments received on account of principal shall be credited to the loan revolving fund. [L 1971, c 181, pt of §1; ree L 1977, c 212, pt of §2; am L 1978, c 88, §1; am L 1979, c 137, §4; am L 1987, c 110, §2; am L 1989, c 347, §3; am L 1992, c 69, §3; am L 1995, c 11, §14; am L 1996, c 253, §4]



§219-5 - Powers; rules.

§219-5  Powers; rules.  (a)  The department shall have the necessary powers to carry out the purposes of this chapter, including the following:

(1)  Prescribe the qualifications for eligibility of applicants for loans;

(2)  Establish preferences and priorities in determining eligibility for loans and loan repayment requirements;

(3)  Establish the conditions, consistent with the purpose of this chapter, for the granting or for the continuance of a grant of a loan;

(4)  Provide for inspection at reasonable hours of the plant facilities, books, and records of an enterprise that has applied for or has been granted a loan and require the submission of progress and final reports;

(5)  Make loans for aquacultural products development, such as financing of plant construction, conversion, expansion, the acquisition of land for expansion, the acquisition of equipment, machinery, supplies, or materials or for the supplying of working capital, consistent with section 219-6;

(6)  Secure loans by duly recorded first mortgages upon the following property within the State:

(A)  Fee simple farm land;

(B)  Leaseholds of farm land where the lease has an unexpired term at least two years longer than the term of the loan;

(C)  Aquaculture products;

(D)  Other chattels;

(E)  A second mortgage when any prior mortgage does not contain provisions that might jeopardize the security position of the department or the borrower's ability to repay; and

(F)  Written agreements, such as assignments of income;

(7)  Administer the Hawaii aquaculture loan revolving fund and deposit into the fund all moneys received on account of principal;

(8)  Include in its budget for subsequent fiscal periods amounts necessary to effectuate the purposes of this chapter;

(9)  Insure loans made to qualified aquaculturists by private lenders under sections 219-7 and 219-8; provided that at no time shall the aggregate amount of the State's liability, contingent or otherwise, on these loans exceed $1,000,000;

(10)  Participate in loans made to qualified aquaculturists by private lenders under section 219-8;

(11)  Make direct loans to qualified aquaculturists as provided under section 219-9;

(12)  Establish interest rates chargeable by the State for direct loans and by private lenders for insured and participation loans; and

(13)  Maintain a proper reserve in the aquaculture loan revolving fund to guarantee payment of loans insured under sections 219-7 and 219-8.

(b)  The chairperson may approve loans, where the requested amount, plus any principal balance on existing loans to the applicant, does not exceed $25,000 of state funds.

(c)  The department shall adopt rules pursuant to chapter 91 to effectuate this section. [L 1971, c 181, pt of §1; am L 1977, c 212, pt of §2; am L 1978, c 88, §2; am L 1979, c 137, §2; am L 1995, c 76, §2; am L 1997, c 159, §2; am L 2002, c 16, §8(1)]



§219-6 - Loan; limitation and terms.

§219-6  Loan; limitation and terms.  Loans made under this chapter shall be for the purposes and in accordance with the terms specified in classes "A", "B", "C", "D", and "H" in paragraphs (1), (2), (3), (4), and (5) following and shall be made only to applicants who meet the eligibility requirements specified therein:

(1)  Class A:  Aquaculture farm ownership and improvement loans.  To provide for:

(A)  The purchase or improvement of aquaculture farm land and waters;

(B)  The purchase, construction, or improvement of adequate aquaculture farm dwellings, and other essential aquaculture farm facilities; and

(C)  The liquidation of indebtedness incurred for any of the foregoing purposes.

Such loans shall be for an amount not to exceed $400,000 and for a term not to exceed forty years.  To be eligible, the applicant shall:

(i)  Derive, or present an acceptable plan to derive, a major portion of the applicant's income from and devote, or intend to devote, most of the applicant's time to aquaculture farming operations; and

(ii)  Have or be able to obtain the operating capital, including fishstock and equipment, needed to successfully operate the applicant's aquaculture farm;

(2)  Class B:  Aquaculture operating loans.  To carry on and improve an aquaculture operation, including:

(A)  The purchase of aquaculture equipment and fishstock;

(B)  The payment of production and marketing expenses, including materials, labor, and services;

(C)  The payment of living expenses; and

(D)  The liquidation of indebtedness incurred for any of the foregoing purposes.

Such loans shall be for an amount not to exceed $400,000 and for a term not to exceed ten years.  To be eligible, an applicant shall derive or present an acceptable plan to derive a major portion of the applicant's income from and devote, or intend to devote, most of the applicant's time to aquaculture operations;

(3)  Class C:  Aquaculture cooperative and corporation loans.  To provide credit to aquaculturists' cooperative associations and corporations engaged in marketing, purchasing, and processing, and providing farm business services, including:

(A)  Facility loans to purchase or improve land, building, and equipment for an amount not to exceed $500,000 and a term not to exceed twenty years; and

(B)  Operating loans to finance inventories of supplies, warehousing, and shipping commodities, extension of consumer credit to justified farmer-members, and other normal operating expenses for an amount not to exceed $300,000 and a term not to exceed seven years.

To be eligible, a cooperative or corporation shall have at least seventy-five per cent of its board of directors and seventy-five per cent of its membership as shareholders who meet the eligibility requirements prescribed by the board and who devote most of their time to aquaculture operations;

(4)  Class D:  Emergency loans.  To provide relief and rehabilitation to qualified aquaculturists without limit as to purpose:

(A)  In areas stricken by extraordinary rainstorms, windstorms, droughts, tidal waves, earthquakes, volcanic eruptions, and other natural catastrophes;

(B)  On farms stricken by aquatic diseases;

(C)  On farms seriously affected by prolonged shipping and dock strikes;

(D)  During economic emergencies such as those caused by overproduction and excessive imports; and

(E)  During other emergencies as determined by the board.

The maximum amounts and period for the loans shall be determined by the board; provided that the board shall require that any settlement or moneys received by qualified aquaculturists as a result of an emergency declared under this section shall first be applied to the repayment of an emergency loan made under this chapter; and

(5)  Class H:  Aquaculture sustainable project loans shall provide for:

(A)  The purchase, construction, or improvement of essential farm buildings, including the improvement of existing farm buildings related to the project;

(B)  The improvement of land that may be required by the project;

(C)  The purchase of equipment and payment of any related expenses, including materials, labor, and services;

(D)  Operating expenses associated with the project; or

(E)  The liquidation of indebtedness incurred for any of the foregoing purposes.

The loans shall be for an amount not to exceed $1,500,000 or eighty-five per cent of the project cost, whichever is less, and for a term not to exceed forty years.

To be eligible, the applicant shall be a qualified aquaculturist of sound credit rating with the ability to repay the money borrowed, as determined by the department.  Income from the applicant's aquacultural activities and any supplemental income that may be generated from the project shall be the sole criterion for the department's determination of the applicant's ability to repay the money borrowed.  The department's determination may be based on projections of income and expenses. [L 1971, c 181, pt of §1; am L 1977, c 212, pt of §2; gen ch 1985; am L 1997, c 159, §3; am L 2000, c 52, §1; am L 2002, c 16, §8(2); am L 2008, c 209, §5]



§219-7 - Loans insured by the department.

§219-7  Loans insured by the department.

(1)  The department of agriculture may insure up to ninety per cent of the principal balance of a loan, plus interest due thereon, made to a qualified aquaculturist by a private lender who is unable otherwise to lend the applicant sufficient funds at reasonable rates;

(2)  Loans insured under this section shall be limited by the provisions of section 219-6;

(3)  Interest charged on an insured loan made under the provisions of this section shall be determined by the board;

(4)  When the application for an insured loan has been approved by the department, the department shall issue to the lender a guaranty for that percentage of the loan on which it insures payment of principal and interest.  The lender shall collect all payments from the borrower and otherwise service the loan;

(5)  In return for the department's guaranty, the lender shall remit a one-time insurance fee of two per cent on the principal amount of the insured portion of the loan, at the time the loan is booked, except that:

(A)  On loans of $75,000 or less with a maturity exceeding twelve months, a reduced fee of one per cent; and

(B)  On all guaranteed loans with a maturity of twelve months or less, a reduced fee of one per cent;

shall be paid.

This fee may be paid by the borrower as a cost for the loan;

(6)  When any installment of principal and interest has been due for sixty days and has not been paid by the borrower, the department shall issue, on request of the lender, a check for the percentage of the overdue payment guaranteed, thereby acquiring a division of interest in the collateral pledged by the borrower in proportion to the amount of the payment.  The department shall be reimbursed for any amounts so paid plus the applicable interest rate, where payment is collected from the borrower;

(7)  Under conditions specified in rules of the department, the lender may request that a portion or all of the guaranteed percentage of the principal balance of the loan be converted to a participating share held by the department subject to this section;

(8)  Should the lender deem that foreclosure proceedings are necessary to collect moneys due from the borrower, it shall so notify the department.  Within thirty days of the notification, the department may request an assignment of the loan on payment in full to the lender of the principal balance and interest due.  Foreclosure proceedings shall be held in abeyance in the interim; and

(9)  The lender may reduce the percentage of the principal balance insured under this section at any time. [L 1977, c 212, pt of §2; am L 1995, c 79, §2; am L 2001, c 55, §8(2)]



§219-8 - Participation in loans by the department.

§219-8  Participation in loans by the department.

(1)  The department of agriculture may provide funds for a share, not to exceed ninety per cent, of the principal amount of a loan made to a qualified aquaculturist by a private lender who is unable otherwise to lend the applicant sufficient funds at reasonable rates where the qualified farmer is unable to obtain sufficient funds for the same purpose from the United States Department of Agriculture;

(2)  Participation loans under this section shall be limited by the provisions of section 219-6 and the department of agriculture's share shall not exceed the maximum amounts specified therefor;

(3)  Interest charged on the private lender's share of the loan shall not be more than the sum of two per cent above the lowest rate of interest charged by all state or national banks authorized to accept or hold deposits in the State on secured short term loans made to borrowers who have the highest credit rating with those banks;

(4)  The private lender's share of the loan may be insured by the department up to ninety per cent of the principal balance of the loan, under section 219-7;

(5)  When a participation loan has been approved by the department, its share shall be paid to the participating private lender for disbursement to the borrower.  The private lender shall collect all payments from the borrower and otherwise service the loan;

(6)  Out of interest collected, the private lender may be paid a service fee to be determined by the department which fee shall not exceed one per cent of the unpaid principal balance of the loan; provided that this fee shall not be added to any amount which the borrower is obligated to pay;

(7)  The participating private lender may take over a larger percentage or the full principal balance of the loan at any time that it has determined, to the satisfaction of the department, that the borrower is able to pay any increased interest charges resulting; and

(8)  Security for participation loans shall be limited by section 219-5(a)(6).  All collateral documents shall be held by the private lender.  Division of interest in collateral received shall be in proportion to participation by the department and the private lender. [L 1977, c 212, pt of §2; am L 1989, c 261, §11; am L 1993, c 350, §10; am L 1997, c 258, §13; am L 2001, c 55, §8(3)]



§219-9 - Direct loans.

§219-9  Direct loans.  (a)  The department of agriculture may make loans directly to qualified aquaculturists who are unable to obtain sufficient funds at reasonable rates from private lenders either independently or under section 219-7 or 219-8.  Loans made under this section shall be authorized only if loans cannot be obtained from the relevant farm credit lender and two other private lenders.

(b)  Loans made under this section shall be limited by section 219-6.

(c)  Loans made under this section shall bear simple interest on the unpaid principal balance, charged on the actual amount disbursed.  The interest rate for class "A", class "B", class "C", and class "H" loans shall be set by rule, pursuant to chapter 91.

(d)  The department may contract with any financial institution for services including servicing or administering loans pursuant to this section.

(e)  For purposes of this section, "financial institution" means any organization authorized to do business under state or federal laws relating to financial institutions, including without limitation, banks, savings banks, savings and loan companies or associations, financial services loan companies, and credit unions. [L 1995, c 76, §1; am L 1998, c 118, §8; am L 2008, c 209, §6]






CHAPTER 220 - AQUACULTURE FARMS]

§220-1 - Aquaculture farms; rules.

§220-1  Aquaculture farms; rules.  (a)  The board of land and natural resources shall adopt rules for review of applications, and issuance of permits for aquaculture farms, pursuant to chapter 183C.  The rules shall specify permitted uses; provided that all uses endorsed by the board of agriculture pursuant to chapter 219 shall be permitted uses; uses for which an environmental impact statement shall be necessary, pursuant to chapter 343, as well as those actions of repair and maintenance which shall not be subject to the permit and environmental impact statement provisions, including but not limited to emergency repairs.

(b)  For the purposes of this section, "aquaculture" means all activities as defined in section 219-2, when carried out by a qualified aquaculturist as defined by section 219-2. [L 1975, c 27, pt of §2; am L 1986, c 339, §15; am L 1995, c 11, §15 and c 69, §14; am L 2001, c 55, §9]






CHAPTER 221 - COMMISSION ON THE YEAR 2000

CHAPTER 221

COMMISSION ON THE YEAR 2000

REPEALED.  L 1988, c 317, §2.



CHAPTER 222 - HAWAII RESEARCH CENTER FOR FUTURES STUDY

CHAPTER 222

HAWAII RESEARCH CENTER FOR FUTURES STUDY

REPEALED.  L 2006, c 75, §16.

Cross References

For present provisions, see §§304A-3251 to 3253.



CHAPTER 223 - QUALITY GROWTH POLICY]

§223-1 - Purpose.

[§223-1]  Purpose.  The purpose of this chapter is to provide for the development of a policy for the State of Hawaii to halt urban sprawl with its attendant need for costly urban services, to preserve and conserve open space areas, to enhance and protect the environment of Hawaii, and to uplift the quality of life for all its citizens and to provide for implementation of such policy. [L 1972, c 45, §1]

Cross References

State plan, see chapter 226.

Law Journals and Reviews

Is Agricultural Land in Hawai`i "Ripe" for a Takings Analysis?  24 UH L. Rev. 121.



§223-2 - Quality growth policy.

§223-2  Quality growth policy.  The office of planning shall develop a quality growth policy based upon the following considerations:

(1)  An examination of the environmental impact of proposed urban development;

(2)  The relationship between short-term and long-term environmental quality;

(3)  Any irretrievable commitment of resources through urban development; and

(4)  Alternatives available to minimize adverse environmental effects as balanced against economic development of the State.

The quality growth policy shall include a comprehensive policy framework for directing growth and land use and shall identify State growth objectives and specific operational constraints to further such objectives. [L 1972, c 45, §2; am L 1993, c 213, §2; am L 1996, c 299, §3]



§223-3 - Diversification of economic development and population growth.

§223-3  Diversification of economic development and population growth.  The office of planning shall develop a strategic plan as part of its quality growth policy.  The plan shall develop recommendations on dispersing economic development and population growth to prevent overpopulation or overdevelopment of any one county within the State. [L 1993, c 213, §1; am L 1996, c 299, §3]






CHAPTER 224 - STATE POPULATION AND PLANNING

CHAPTER 224

STATE POPULATION AND PLANNING

REPEALED.  L 1983, c 126, §1.

Cross References

State planning, see chapter 225M.



CHAPTER 225 - POLICY PLANNING

CHAPTER 225

POLICY PLANNING

REPEALED.  L 1978, c 100, §1.



CHAPTER 225M - STATE PLANNING

§225M-1 - Purpose.

§225M-1  Purpose.  The purpose of this chapter is to establish an office of planning to assist the governor and the director of business, economic development, and tourism in maintaining an overall framework to guide the development of the State through a continuous process of comprehensive, long-range, and strategic planning to meet the physical, economic, and social needs of Hawaii's people, and provide for the wise use of Hawaii's resources in a coordinated, efficient, and economical manner, including the conservation of those natural, environmental, recreational, scenic, historic, and other limited and irreplaceable resources which are required for future generations.

The establishment of an office of planning in the department of business, economic development, and tourism, for administrative purposes, is intended to:

(1)  Fix responsibility and accountability to successfully carry out statewide planning programs, policies, and priorities;

(2)  Improve the efficiency and effectiveness of the operations of the executive branch;

(3)  Ensure comprehensive planning and coordination to enhance the quality of life of the people of Hawaii. [L 1987, c 336, pt of §1; am L 1996, c 299, §1]



§225M-2 - Office of planning, establishment; responsibilities.

§225M-2  Office of planning, establishment; responsibilities.  (a)  There is established within the department of business, economic development, and tourism an office of planning.  The head of the office shall be known as the director of the office of planning, referred to in this chapter as director.  The director shall have: training in the field of urban or regional planning, public administration, or other related fields; experience in programs or services related to governmental planning; and experience in a supervisory, consultative, or administrative capacity.  The director shall be nominated by the governor and, by and with the advice and consent of the senate, appointed by the governor without regard to chapter 76, and shall be compensated at a salary level set by the governor.  The director shall be included in any benefit program generally applicable to the officers and employees of the State.  The director shall retain such staff as may be necessary for the purposes of this chapter, in conformity with chapter 76.  The director shall report to the director of business, economic development, and tourism and shall not be required to report directly to any other principal executive department.

(b)  The office of planning shall gather, analyze, and provide information to the governor to assist in the overall analysis and formulation of state policies and strategies to provide central direction and cohesion in the allocation of resources and effectuation of state activities and programs and effectively address current or emerging issues and opportunities.  More specifically, the office shall engage in the following activities:

(1)  State comprehensive planning and program coordination.  Formulating and articulating comprehensive statewide goals, objectives, policies, and priorities, and coordinating their implementation through the statewide planning system established in part II of chapter 226;

(2)  Strategic planning.  Identifying and analyzing significant issues, problems, and opportunities confronting the State, and formulating strategies and alternative courses of action in response to identified problems and opportunities by:

(A)  Providing in-depth policy research, analysis, and recommendations on existing or potential areas of critical state concern;

(B)  Examining and evaluating the effectiveness of state programs in implementing state policies and priorities;

(C)  Monitoring through surveys, environmental scanning, and other techniques--current social, economic, and physical conditions and trends; and

(D)  Developing, in collaboration with affected public or private agencies and organizations, implementation plans and schedules and, where appropriate, assisting in the mobilization of resources to meet identified needs;

(3)  Planning coordination and cooperation.  Facilitating coordinated and cooperative planning and policy development and implementation activities among state agencies and between the state, county, and federal governments, by:

(A)  Reviewing, assessing, and coordinating, as necessary, major plans, programs, projects, and regulatory activities existing or proposed by state and county agencies;

(B)  Formulating mechanisms to simplify, streamline, or coordinate interagency development and regulatory processes; and

(C)  Recognizing the presence of federal defense and security forces and agencies in the State as important state concerns;

(4)  Statewide planning and geographic information system.  Collecting, integrating, analyzing, maintaining, and disseminating various forms of data and information, including geospatial data and information, to further effective state planning, policy analysis and development, and delivery of government services by:

(A)  Collecting, assembling, organizing, evaluating, and classifying existing geospatial and non-geospatial data and performing necessary basic research, conversions, and integration to provide a common database for governmental planning and geospatial analyses by state agencies;

(B)  Planning, coordinating, and maintaining a comprehensive, shared statewide planning and geographic information system and associated geospatial database.  The office shall be the lead agency responsible for coordinating the maintenance of the multi-agency, statewide planning and geographic information system and coordinating, collecting, integrating, and disseminating geospatial data sets that are used to support a variety of state agency applications and other spatial data analyses to enhance decision making.  The office shall promote and encourage free and open data sharing among and between all government agencies.  To ensure the maintenance of a comprehensive, accurate, up-to-date geospatial data resource that can be drawn upon for decision making related to essential public policy issues such as land use planning, resource management, homeland security, and the overall health, safety, and well-being of Hawaii's citizens, and to avoid redundant data development efforts, state agencies shall provide to the shared system either their respective geospatial databases or, at a minimum, especially in cases of secure or confidential data sets that cannot be shared or must be restricted, metadata describing existing geospatial data.  In cases where agencies provide restricted data, the office of planning shall ensure the security of that data; and

(C)  Maintaining a centralized depository of state and national planning references;

(5)  Land use planning.  Developing and presenting the position of the State in all boundary change petitions and proceedings before the land use commission, assisting state agencies in the development and submittal of petitions for land use district boundary amendments, and conducting periodic reviews of the classification and districting of all lands in the State, as specified in chapter 205;

(6)  Coastal and ocean policy management.  Carrying out the lead agency responsibilities for the Hawaii coastal zone management program, as specified in chapter 205A.  Also, developing and maintaining an ocean and coastal resources information, planning, and management system further developing and coordinating implementation of the ocean resources management plan, and formulating ocean policies with respect to the exclusive economic zone, coral reefs, and national marine sanctuaries;

(7)  Regional planning and studies.  Conducting plans and studies to determine:

(A)  The capability of various regions within the State to support projected increases in both resident populations and visitors;

(B)  The potential physical, social, economic, and environmental impact on these regions resulting from increases in both resident populations and visitors;

(C)  The maximum annual visitor carrying capacity for the State by region, county, and island; and

(D)  The appropriate guidance and management of selected regions and areas of statewide critical concern.

The studies in subparagraphs (A) to (C) shall be conducted at appropriate intervals, but not less than once every five years; and

(8)  Regional, national, and international planning.  Participating in and ensuring that state plans, policies, and objectives are consistent, to the extent practicable, with regional, national, and international planning efforts. [L 1987, c 336, pt of §1; am L 1988, c 352, §5; am L 1990, c 160, §3; am L 1996, c 299, §1; am L 2000, c 253, §150; am L Sp 2005, c 12, §3; am L 2006, c 65, §2; am L Sp 2007, c 4, §3]



§225M-3 - Cooperation.

§225M-3  Cooperation.  The office of planning shall seek the widest possible cooperation from public and private agencies and individuals and the federal government to achieve the purposes of this chapter.  It shall work closely with and assist the counties in the promotion of coordinated state and county planning.

Every state department, county agency, or other public or private agencies or individuals providing planning programs and services shall be encouraged to participate actively in the activities of the office of planning.  The executive heads of all state departments and agencies shall cooperate with the office of planning by providing information as the governor and the director of business, economic development, and tourism [deem] necessary for the effective discharge of its duties.

Nothing in this chapter shall be deemed to delegate or detract in any way from the functions, powers, and duties conferred by law on any department or agency of the State or county. [L 1987, c 336, pt of §1; am L 1996, c 299, §1]



§225M-4 - Allocation of funds.

§225M-4  Allocation of funds.  Any of the agencies of the State to which general or special appropriations are made, or a part of whose budget contains an allocation, or which makes an allocation of funds for planning and research, shall consult with the office of planning to ensure that all expenditures are in accordance with, or in furtherance of the goals and objectives of the Hawaii State Plan.  After first consulting with the director of business, economic development, and tourism, the governor may withhold the expenditure of these funds by any agency until the governor is satisfied that the expenditures will implement those goals and objectives. [L 1987, c 336, pt of §1; am L 1996, c 299, §1]



§225M-5 - REPEALED.

§225M-5  REPEALED.  L 2003, c 178, §6.



§225M-6 - Fees for statewide planning and geographic information system services and products.

§225M-6  Fees for statewide planning and geographic information system services and products.  The office of planning may charge fees for statewide planning and geographic information system services and products.  All fees collected for statewide planning and geographic information system analyses and other related services shall be deposited into the statewide geospatial information and data integration special fund for the sole purpose of supporting the statewide planning and geographic information system.  The office shall adopt rules setting fees for statewide planning and geographic information system services and products. [L 2001, c 178, pt of §2; am L 2003, c 178, §9; am L Sp 2007, c 4, §4]



§225M-7 - Statewide geospatial information and data integration special fund.

[§225M-7]  Statewide geospatial information and data integration special fund.  (a)  There is established in the state treasury the statewide geospatial information and data integration special fund, into which shall be deposited:

(1)  Moneys directed, allocated, or disbursed to the statewide geospatial information and data integration program from other government agencies or private sources to help support the acquisition of hardware, software, applications, and databases;

(2)  Moneys directed, allocated, or disbursed to the statewide geospatial technologies program from non-state sources, including but not limited to grants, awards, and donations;

(3)  Moneys collected as fees for statewide planning and geographic information system services rendered; and

(4)  Investment earnings credited to the assets of the fund and all interest on special fund balances.

(b)  The statewide geospatial information and data integration special fund shall be used to help defray the cost of, including but not limited to the following:

(1)  Programs and activities to implement this chapter, including the provision of state funds to match federal funds from the United States Geological Survey or other federal departments; and

(2)  Operating costs of the statewide planning and geographic information system, including acquisition and maintenance of hardware or software necessary to implement this chapter, acquisition and maintenance of geospatial and other data, application development, training, and other products or services of general benefit to the statewide geospatial information and data integration program and its stakeholders. [L Sp 2007, c 4, §2]






CHAPTER 226 - HAWAII STATE PLANNING ACT

§226-1 - Findings and purpose.

PART I.  OVERALL THEME, GOALS, OBJECTIVES AND POLICIES

§226-1  Findings and purpose.  The legislature finds that there is a need to improve the planning process in this State, to increase the effectiveness of government and private actions, to improve coordination among different agencies and levels of government, to provide for wise use of Hawaii's resources and to guide the future development of the State.

The purpose of this chapter is to set forth the Hawaii state plan that shall serve as a guide for the future long-range development of the State; identify the goals, objectives, policies, and priorities for the State; provide a basis for determining priorities and allocating limited resources, such as public funds, services, human resources, land, energy, water, and other resources; improve coordination of federal, state, and county plans, policies, programs, projects, and regulatory activities; and to establish a system for plan formulation and program coordination to provide for an integration of all major state, and county activities. [L 1978, c 100, pt of §2; am L 1984, c 236, §1; am L 1986, c 276, §1; am L 1988, c 70, §1]

Cross References

Health planning and resources development, see chapter 323D.

Statewide transportation planning, see chapter 279A.



§226-2 - Definitions.

§226-2  Definitions.  As used in this chapter, unless the context otherwise requires:

"A-95 Clearinghouse" means the agency or agencies designated to carry out the procedures established pursuant to federal directive A-95 whereby certain applications for federal funds are reviewed and affected agencies are notified of the proposed applications.

"Advisory committee" means the committee established in section [226-55] to advise and assist in the formulation of the state functional plans.

"Conform", "in conformance with this chapter" or "be in conformance with the overall theme, goals, objectives and policies," for the purposes of sections 226-52, [226-55], and [226-59], means the weighing of the overall theme, goals, objectives and policies of this chapter and a determination that an action, decision, rule or state program is consistent with the overall theme, and fulfills one or more of the goals, objectives, or policies of this chapter.

"County agency" means any department, office, board, or commission of the county.

"County development plan" means a relatively detailed plan for an area or region within a county to implement the objectives and policies of a county general plan.

"County general plan" means the comprehensive long-range plan or development plan, if any, which has been adopted by ordinance or resolution by a county council.

"Federal agency" means any federal department, office, board, or commission.

"Functional plan" means a plan setting forth the policies, statewide guidelines, and priorities within a specific field of activity, when such activity or program is proposed, administered, or funded by any agency of the State.

"Guidelines" means a stated course of action which is desirable and should be followed unless a determination is made that it is not the most desirable in a particular case; thus, a guideline may be deviated from without penalty or sanction.

"Hawaii state plan" means a long-range comprehensive plan, including the overall theme, goals, objectives, policies, priority guidelines, and implementation mechanisms established in this chapter.

"Office" means the office of planning.

"Policy council".  DELETED.

"Priority guidelines" means those guidelines which shall take precedence when addressing areas of statewide concern.

"Socio-cultural advancement" means those collective efforts, through governmental or private organizations or both, to improve the community or social well-being by carrying out the objectives and policies as related to:  housing, health, education, social services, leisure, individual rights, culture, and public safety.

"State agency" means any department, office, board, or commission of the State, or the University of Hawaii.

"State programs" means a combination of actions and activities undertaken by any state agency that are designed, coordinated, and executed to achieve an objective or set of objectives and policies within defined areas of concern. [L 1978, c 100, pt of §2; am L 1984, c 236, §2; am L 1986, c 276, §2; am L 1987, c 336, §4(1); am L 1988, c 70, §2; am L 1996, c 299, §3; am L 2003, c 3, §6]

Note

"Policy council" as established by former §226-53 was deleted by L 1991, c 76.



§226 3 - Overall theme.

[§226‑3]  Overall theme.  Hawaii's people, as both individuals and groups, generally accept and live by a number of principles or values which are an integral part of society.  This concept is the unifying theme of the state plan.  The following principles or values are established as the overall theme of the Hawaii state plan:

(1)  Individual and family self-sufficiency refers to the rights of people to maintain as much self-reliance as possible.  It is an expression of the value of independence, in other words, being able to freely pursue personal interests and goals.  Self-sufficiency means that individuals and families can express and maintain their own self-interest so long as that self-interest does not adversely affect the general welfare.  Individual freedom and individual achievement are possible only by reason of other people in society, the institutions, arrangements and customs that they maintain, and the rights and responsibilities that they sanction.

(2)  Social and economic mobility refers to the right of individuals to choose and to have the opportunities for choice available to them.  It is a corollary to self-sufficiency.  Social and economic mobility means that opportunities and incentives are available for people to seek out their own levels of social and economic fulfillment.

(3)  Community or social well-being is a value that encompasses many things.  In essence, it refers to healthy social, economic, and physical environments that benefit the community as a whole.  A sense of social responsibility, of caring for others and for the well-being of our community and of participating in social and political life, are important aspects of this concept.  It further implies the aloha spirit--attitudes of tolerance, respect, cooperation and unselfish giving, within which Hawaii's society can progress.

One of the basic functions of our society is to enhance the ability of individuals and groups to pursue their goals freely, to satisfy basic needs and to secure desired socio-economic levels.  The elements of choice and mobility within society's legal framework are fundamental rights.  Society's role is to encourage conditions within which individuals and groups can approach their desired levels of self-reliance and self-determination.  This enables people to gain confidence and self-esteem; citizens contribute more when they possess such qualities in a free and open society.

Government promotes citizen freedom, self-reliance, self-determination, social and civic responsibility and goals achievement by keeping order, by increasing cooperation among many diverse individuals and groups, and by fostering social and civic responsibilities that affect the general welfare.  The greater the number and activities of individuals and groups, the more complex government's role becomes.  The function of government, however, is to assist citizens in attaining their goals.  Government provides for meaningful participation by the people in decision-making and for effective access to authority as well as an equitable sharing of benefits.  Citizens have a responsibility to work with their government to contribute to society's improvement.  They must also conduct their activities within an agreed-upon legal system that protects human rights. [L 1978, c 100, pt of §2]



§226 4 - State goals.

§226‑4  State goals.  In order to guarantee, for present and future generations, those elements of choice and mobility that insure that individuals and groups may approach their desired levels of self-reliance and self-determination, it shall be the goal of the State to achieve:

(1)  A strong, viable economy, characterized by stability, diversity, and growth, that enables the fulfillment of the needs and expectations of Hawaii's present and future generations.

(2)  A desired physical environment, characterized by beauty, cleanliness, quiet, stable natural systems, and uniqueness, that enhances the mental and physical well-being of the people.

(3)  Physical, social, and economic well-being, for individuals and families in Hawaii, that nourishes a sense of community responsibility, of caring, and of participation in community life. [L 1978, c 100, pt of §2; am L 1986, c 276, §3]



§226 5 - Objective and policies for population.

§226‑5  Objective and policies for population.  (a)  It shall be the objective in planning for the State's population to guide population growth to be consistent with the achievement of physical, economic, and social objectives contained in this chapter.

(b)  To achieve the population objective, it shall be the policy of this State to:

(1)  Manage population growth statewide in a manner that provides increased opportunities for Hawaii's people to pursue their physical, social, and economic aspirations while recognizing the unique needs of each county.

(2)  Encourage an increase in economic activities and employment opportunities on the neighbor islands consistent with community needs and desires.

(3)  Promote increased opportunities for Hawaii's people to pursue their socio-economic aspirations throughout the islands.

(4)  Encourage research activities and public awareness programs to foster an understanding of Hawaii's limited capacity to accommodate population needs and to address concerns resulting from an increase in Hawaii's population.

(5)  Encourage federal actions and coordination among major governmental agencies to promote a more balanced distribution of immigrants among the states, provided that such actions do not prevent the reunion of immediate family members.

(6)  Pursue an increase in federal assistance for states with a greater proportion of foreign immigrants relative to their state's population.

(7)  Plan the development and availability of land and water resources in a coordinated manner so as to provide for the desired levels of growth in each geographic area. [L 1978, c 100, pt of §2; am L 1986, c 276, §4; am L 1988, c 70, §3; am L 1993, c 213, §3]



§226 6 - Objectives and policies for the economy--in general.

§226‑6  Objectives and policies for the economy--in general.  (a)  Planning for the State's economy in general shall be directed toward achievement of the following objectives:

(1)  Increased and diversified employment opportunities to achieve full employment, increased income and job choice, and improved living standards for Hawaii's people, while at the same time stimulating the development and expansion of economic activities capitalizing on defense, dual-use, and science and technology assets, particularly on the neighbor islands where employment opportunities may be limited.

(2)  A steadily growing and diversified economic base that is not overly dependent on a few industries, and includes the development and expansion of industries on the neighbor islands.

(b)  To achieve the general economic objectives, it shall be the policy of this State to:

(1)  Expand Hawaii's national and international marketing, communication, and organizational ties, to increase the State's capacity to adjust to and capitalize upon economic changes and opportunities occurring outside the State.

(2)  Promote Hawaii as an attractive market for environmentally and socially sound investment activities that benefit Hawaii's people.

(3)  Seek broader outlets for new or expanded Hawaii business investments.

(4)  Expand existing markets and penetrate new markets for Hawaii's products and services.

(5)  Assure that the basic economic needs of Hawaii's people are maintained in the event of disruptions in overseas transportation.

(6)  Strive to achieve a level of construction activity responsive to, and consistent with, state growth objectives.

(7)  Encourage the formation of cooperatives and other favorable marketing arrangements at the local or regional level to assist Hawaii's small scale producers, manufacturers, and distributors.

(8)  Encourage labor-intensive activities that are economically satisfying and which offer opportunities for upward mobility.

(9)  Foster greater cooperation and coordination between the government and private sectors in developing Hawaii's employment and economic growth opportunities.

(10)  Stimulate the development and expansion of economic activities which will benefit areas with substantial or expected employment problems.

(11)  Maintain acceptable working conditions and standards for Hawaii's workers.

(12)  Provide equal employment opportunities for all segments of Hawaii's population through affirmative action and nondiscrimination measures.

(13)  Stimulate the development and expansion of economic activities capitalizing on defense, dual-use, and science and technology assets, particularly on the neighbor islands where employment opportunities may be limited.

(14)  Encourage businesses that have favorable financial multiplier effects within Hawaii's economy, particularly with respect to emerging industries in science and technology.

(15)  Promote and protect intangible resources in Hawaii, such as scenic beauty and the aloha spirit, which are vital to a healthy economy.

(16)  Increase effective communication between the educational community and the private sector to develop relevant curricula and training programs to meet future employment needs in general, and requirements of new, potential growth industries in particular.

(17)  Foster a business climate in Hawaii--including attitudes, tax and regulatory policies, and financial and technical assistance programs--that is conducive to the expansion of existing enterprises and the creation and attraction of new business and industry. [L 1978, c 100, pt of §2; am L 1986, c 276, §5; am L 1988, c 70, §4; am L 1993, c 213, §4; am L 2009, c 167, §2]



§226 7 - Objectives and policies for the economy--agriculture.

§226‑7  Objectives and policies for the economy--agriculture.  (a)  Planning for the State's economy with regard to agriculture shall be directed towards achievement of the following objectives:

(1)  Viability of Hawaii's sugar and pineapple industries.

(2)  Growth and development of diversified agriculture throughout the State.

(3)  An agriculture industry that continues to constitute a dynamic and essential component of Hawaii's strategic, economic, and social well-being.

(b)  To achieve the agriculture objectives, it shall be the policy of this State to:

(1)  Establish a clear direction for Hawaii's agriculture through stakeholder commitment and advocacy.

(2)  Encourage agriculture by making best use of natural resources.

(3)  Provide the governor and the legislature with information and options needed for prudent decision making for the development of agriculture.

(4)  Establish strong relationships between the agricultural and visitor industries for mutual marketing benefits.

(5)  Foster increased public awareness and understanding of the contributions and benefits of agriculture as a major sector of Hawaii's economy.

(6)  Seek the enactment and retention of federal and state legislation that benefits Hawaii's agricultural industries.

(7)  Strengthen diversified agriculture by developing an effective promotion, marketing, and distribution system between Hawaii's producers and consumer markets locally, on the continental United States, and internationally.

(8)  Support research and development activities that strengthen economic productivity in agriculture, stimulate greater efficiency, and enhance the development of new products and agricultural by-products.

(9)  Enhance agricultural growth by providing public incentives and encouraging private initiatives.

(10)  Assure the availability of agriculturally suitable lands with adequate water to accommodate present and future needs.

(11)  Increase the attractiveness and opportunities for an agricultural education and livelihood.

(12)  Expand Hawaii's agricultural base by promoting growth and development of flowers, tropical fruits and plants, livestock, feed grains, forestry, food crops, aquaculture, and other potential enterprises.

(13)  Promote economically competitive activities that increase Hawaii's agricultural self-sufficiency.

(14)  Promote and assist in the establishment of sound financial programs for diversified agriculture.

(15)  Institute and support programs and activities to assist the entry of displaced agricultural workers into alternative agricultural or other employment.

(16)  Facilitate the transition of agricultural lands in economically nonfeasible agricultural production to economically viable agricultural uses. [L 1978, c 100, pt of §2; am L 1986, c 276, §6; am L 1993, c 25, §2; am L 2009, c 167, §3]



§226 8 - Objective and policies for the economy--visitor industry.

§226‑8  Objective and policies for the economy--visitor industry.  (a)  Planning for the State's economy with regard to the visitor industry shall be directed towards the achievement of the objective of a visitor industry that constitutes a major component of steady growth for Hawaii's economy.

(b)  To achieve the visitor industry objective, it shall be the policy of this State to:

(1)  Support and assist in the promotion of Hawaii's visitor attractions and facilities.

(2)  Ensure that visitor industry activities are in keeping with the social, economic, and physical needs and aspirations of Hawaii's people.

(3)  Improve the quality of existing visitor destination areas by utilizing Hawaii's strengths in science and technology.

(4)  Encourage cooperation and coordination between the government and private sectors in developing and maintaining well-designed, adequately serviced visitor industry and related developments which are sensitive to neighboring communities and activities.

(5)  Develop the industry in a manner that will continue to provide new job opportunities and steady employment for Hawaii's people.

(6)  Provide opportunities for Hawaii's people to obtain job training and education that will allow for upward mobility within the visitor industry.

(7)  Foster a recognition of the contribution of the visitor industry to Hawaii's economy and the need to perpetuate the aloha spirit.

(8)  Foster an understanding by visitors of the aloha spirit and of the unique and sensitive character of Hawaii's cultures and values. [L 1978, c 100, pt of §2; am L 1986, c 276, §7; am L 1988, c 70, §5; am L 2009, c 167, §4]

Cross References

Hawaii tourism authority, see chapter 201B.

Office of tourism, see chapter 201, part VII.

Tourism development, see chapter 203.



§226 9 - Objective and policies for the economy--federal expenditures.

§226‑9  Objective and policies for the economy--federal expenditures.  (a)  Planning for the State's economy with regard to federal expenditures shall be directed towards achievement of the objective of a stable federal investment base as an integral component of Hawaii's economy.

(b)  To achieve the federal expenditures objective, it shall be the policy of this State to:

(1)  Encourage the sustained flow of federal expenditures in Hawaii that generates long-term government civilian employment;

(2)  Promote Hawaii's supportive role in national defense, in a manner consistent with Hawaii's social, environmental, and cultural goals by building upon dual-use and defense applications to develop thriving ocean engineering, aerospace research and development, and related dual-use technology sectors in Hawaii's economy;

(3)  Promote the development of federally supported activities in Hawaii that respect statewide economic concerns, are sensitive to community needs, and minimize adverse impacts on Hawaii's environment;

(4)  Increase opportunities for entry and advancement of Hawaii's people into federal government service;

(5)  Promote federal use of local commodities, services, and facilities available in Hawaii;

(6)  Strengthen federal-state-county communication and coordination in all federal activities that affect Hawaii; and

(7)  Pursue the return of federally controlled lands in Hawaii that are not required for either the defense of the nation or for other purposes of national importance, and promote the mutually beneficial exchanges of land between federal agencies, the State, and the counties. [L 1978, c 100, pt of §2; am L 1986, c 276, §8; am L 2006, c 65, §3; am L 2009, c 167, §5]



§226-10 - Objective and policies for the economy--potential growth activities.

§226-10  Objective and policies for the economy--potential growth activities.  (a)  Planning for the State's economy with regard to potential growth activities shall be directed towards achievement of the objective of development and expansion of potential growth activities that serve to increase and diversify Hawaii's economic base.

(b)  To achieve the potential growth activity objective, it shall be the policy of this State to:

(1)  Facilitate investment and employment growth in economic activities that have the potential to expand and diversify Hawaii's economy, including but not limited to diversified agriculture, aquaculture, renewable energy development, creative media, and science and technology-based sectors;

(2)  Expand Hawaii's capacity to attract and service international programs and activities that generate employment for Hawaii's people;

(3)  Enhance and promote Hawaii's role as a center for international relations, trade, finance, services, technology, education, culture, and the arts;

(4)  Accelerate research and development of new energy-related industries based on wind, solar, ocean, and underground resources and solid waste;

(5)  Promote Hawaii's geographic, environmental, social, and technological advantages to attract new economic activities into the State;

(6)  Provide public incentives and encourage private initiative to attract new industries that best support Hawaii's social, economic, physical, and environmental objectives;

(7)  Increase research and the development of ocean-related economic activities such as mining, food production, and scientific research;

(8)  Develop, promote, and support research and educational and training programs that will enhance Hawaii's ability to attract and develop economic activities of benefit to Hawaii;

(9)  Foster a broader public recognition and understanding of the potential benefits of new, growth-oriented industry in Hawaii;

(10)  Encourage the development and implementation of joint federal and state initiatives to attract federal programs and projects that will support Hawaii's social, economic, physical, and environmental objectives;

(11)  Increase research and development of businesses and services in the telecommunications and information industries; and

(12)  Foster the research and development of nonfossil fuel and energy efficient modes of transportation. [L 1978, c 100, pt of §2; am L 1986, c 276, §9; am L 1988, c 70, §6; am L Sp 1988, c 1, §5; am L 2009, c 156, §2 and c 167, §6]

Revision Note

Paragraph (11) redesignated.



§226-10.5 - Objectives and policies for the economy--information industry.

§226-10.5  Objectives and policies for the economy--information industry.  (a)  Planning for the State's economy with regard to telecommunications and information technology shall be directed toward positioning Hawaii as a leader in broadband communications and applications in the Pacific Region.

(b)  To achieve the information industry objective, it shall be the policy of this State to:

(1)  Encourage the continued development and expansion of the telecommunications infrastructure serving Hawaii to accommodate future growth in the information industry;

(2)  Facilitate the development of new business and service ventures in the information industry which will provide employment opportunities for the people of Hawaii;

(3)  Encourage greater cooperation between the public and private sectors in developing and maintaining a well- designed information industry;

(4)  Ensure that the development of new businesses and services in the industry are in keeping with the social, economic, and physical needs and aspirations of Hawaii's people;

(5)  Provide opportunities for Hawaii's people to obtain job training and education that will allow for upward mobility within the information industry;

(6)  Foster a recognition of the contribution of the information industry to Hawaii's economy; and

(7)  Assist in the promotion of Hawaii as a broker, creator, and processor of information in the Pacific. [L Sp 1988, c 1, §3; am L 2009, c 167, §7]



§226-11 - Objectives and policies for the physical environment--land-based, shoreline, and marine resources.

§226-11  Objectives and policies for the physical environment--land-based, shoreline, and marine resources.  (a)  Planning for the State's physical environment with regard to land-based, shoreline, and marine resources shall be directed towards achievement of the following objectives:

(1)  Prudent use of Hawaii's land-based, shoreline, and marine resources.

(2)  Effective protection of Hawaii's unique and fragile environmental resources.

(b)  To achieve the land-based, shoreline, and marine resources objectives, it shall be the policy of this State to:

(1)  Exercise an overall conservation ethic in the use of Hawaii's natural resources.

(2)  Ensure compatibility between land-based and water-based activities and natural resources and ecological systems.

(3)  Take into account the physical attributes of areas when planning and designing activities and facilities.

(4)  Manage natural resources and environs to encourage their beneficial and multiple use without generating costly or irreparable environmental damage.

(5)  Consider multiple uses in watershed areas, provided such uses do not detrimentally affect water quality and recharge functions.

(6)  Encourage the protection of rare or endangered plant and animal species and habitats native to Hawaii.

(7)  Provide public incentives that encourage private actions to protect significant natural resources from degradation or unnecessary depletion.

(8)  Pursue compatible relationships among activities, facilities, and natural resources.

(9)  Promote increased accessibility and prudent use of inland and shoreline areas for public recreational, educational, and scientific purposes. [L 1978, c 100, pt of §2; am L 1986, c 276, §10]



§226-12 - Objective and policies for the physical environment--scenic, natural beauty, and historic resources.

§226-12  Objective and policies for the physical environment--scenic, natural beauty, and historic resources.  (a)  Planning for the State's physical environment shall be directed towards achievement of the objective of enhancement of Hawaii's scenic assets, natural beauty, and multi-cultural/historical resources.

(b)  To achieve the scenic, natural beauty, and historic resources objective, it shall be the policy of this State to:

(1)  Promote the preservation and restoration of significant natural and historic resources.

(2)  Provide incentives to maintain and enhance historic, cultural, and scenic amenities.

(3)  Promote the preservation of views and vistas to enhance the visual and aesthetic enjoyment of mountains, ocean, scenic landscapes, and other natural features.

(4)  Protect those special areas, structures, and elements that are an integral and functional part of Hawaii's ethnic and cultural heritage.

(5)  Encourage the design of developments and activities that complement the natural beauty of the islands. [L 1978, c 100, pt of §2; am L 1986, c 276, §11]



§226-13 - Objectives and policies for the physical environment--land, air, and water quality.

§226-13  Objectives and policies for the physical environment--land, air, and water quality.  (a)  Planning for the State's physical environment with regard to land, air, and water quality shall be directed towards achievement of the following objectives:

(1)  Maintenance and pursuit of improved quality in Hawaii's land, air, and water resources.

(2)  Greater public awareness and appreciation of Hawaii's environmental resources.

(b)  To achieve the land, air, and water quality objectives, it shall be the policy of this State to:

(1)  Foster educational activities that promote a better understanding of Hawaii's limited environmental resources.

(2)  Promote the proper management of Hawaii's land and water resources.

(3)  Promote effective measures to achieve desired quality in Hawaii's surface, ground, and coastal waters.

(4)  Encourage actions to maintain or improve aural and air quality levels to enhance the health and well-being of Hawaii's people.

(5)  Reduce the threat to life and property from erosion, flooding, tsunamis, hurricanes, earthquakes, volcanic eruptions, and other natural or man-induced hazards and disasters.

(6)  Encourage design and construction practices that enhance the physical qualities of Hawaii's communities.

(7)  Encourage urban developments in close proximity to existing services and facilities.

(8)  Foster recognition of the importance and value of the land, air, and water resources to Hawaii's people, their cultures and visitors. [L 1978, c 100, pt of §2; am L 1986, c 276, §12]



§226-14 - Objective and policies for facility systems--in general.

§226-14  Objective and policies for facility systems--in general.  (a)  Planning for the State's facility systems in general shall be directed towards achievement of the objective of water, transportation, waste disposal, and energy and telecommunication systems that support statewide social, economic, and physical objectives.

(b)  To achieve the general facility systems objective, it shall be the policy of this State to:

(1)  Accommodate the needs of Hawaii's people through coordination of facility systems and capital improvement priorities in consonance with state and county plans.

(2)  Encourage flexibility in the design and development of facility systems to promote prudent use of resources and accommodate changing public demands and priorities.

(3)  Ensure that required facility systems can be supported within resource capacities and at reasonable cost to the user.

(4)  Pursue alternative methods of financing programs and projects and cost-saving techniques in the planning, construction, and maintenance of facility systems. [L 1978, c 100, pt of §2; am L 1986, c 276, §13]



§226-15 - Objectives and policies for facility systems--solid and liquid wastes.

§226-15  Objectives and policies for facility systems--solid and liquid wastes.  (a)  Planning for the State's facility systems with regard to solid and liquid wastes shall be directed towards the achievement of the following objectives:

(1)  Maintenance of basic public health and sanitation standards relating to treatment and disposal of solid and liquid wastes.

(2)  Provision of adequate sewerage facilities for physical and economic activities that alleviate problems in housing, employment, mobility, and other areas.

(b)  To achieve solid and liquid waste objectives, it shall be the policy of this State to:

(1)  Encourage the adequate development of sewerage facilities that complement planned growth.

(2)  Promote re-use and recycling to reduce solid and liquid wastes and employ a conservation ethic.

(3)  Promote research to develop more efficient and economical treatment and disposal of solid and liquid wastes. [L 1978, c 100, pt of §2; am L 1986, c 276, §14]



§226-16 - Objective and policies for facility systems--water.

§226-16  Objective and policies for facility systems--water.  (a)  Planning for the State's facility systems with regard to water shall be directed towards achievement of the objective of the provision of water to adequately accommodate domestic, agricultural, commercial, industrial, recreational, and other needs within resource capacities.

(b)  To achieve the facility systems water objective, it shall be the policy of this State to:

(1)  Coordinate development of land use activities with existing and potential water supply.

(2)  Support research and development of alternative methods to meet future water requirements well in advance of anticipated needs.

(3)  Reclaim and encourage the productive use of runoff water and wastewater discharges.

(4)  Assist in improving the quality, efficiency, service, and storage capabilities of water systems for domestic and agricultural use.

(5)  Support water supply services to areas experiencing critical water problems.

(6)  Promote water conservation programs and practices in government, private industry, and the general public to help ensure adequate water to meet long-term needs. [L 1978, c 100, pt of §2; am L 1986, c 276, §15]



§226-17 - Objectives and policies for facility systems--transportation.

§226-17  Objectives and policies for facility systems--transportation.  (a)  Planning for the State's facility systems with regard to transportation shall be directed towards the achievement of the following objectives:

(1)  An integrated multi-modal transportation system that services statewide needs and promotes the efficient, economical, safe, and convenient movement of people and goods.

(2)  A statewide transportation system that is consistent with and will accommodate planned growth objectives throughout the State.

(b)  To achieve the transportation objectives, it shall be the policy of this State to:

(1)  Design, program, and develop a multi-modal system in conformance with desired growth and physical development as stated in this chapter;

(2)  Coordinate state, county, federal, and private transportation activities and programs toward the achievement of statewide objectives;

(3)  Encourage a reasonable distribution of financial responsibilities for transportation among participating governmental and private parties;

(4)  Provide for improved accessibility to shipping, docking, and storage facilities;

(5)  Promote a reasonable level and variety of mass transportation services that adequately meet statewide and community needs;

(6)  Encourage transportation systems that serve to accommodate present and future development needs of communities;

(7)  Encourage a variety of carriers to offer increased opportunities and advantages to interisland movement of people and goods;

(8)  Increase the capacities of airport and harbor systems and support facilities to effectively accommodate transshipment and storage needs;

(9)  Encourage the development of transportation systems and programs which would assist statewide economic growth and diversification;

(10)  Encourage the design and development of transportation systems sensitive to the needs of affected communities and the quality of Hawaii's natural environment;

(11)  Encourage safe and convenient use of low-cost, energy-efficient, non-polluting means of transportation;

(12)  Coordinate intergovernmental land use and transportation planning activities to ensure the timely delivery of supporting transportation infrastructure in order to accommodate planned growth objectives; and

(13)  Encourage diversification of transportation modes and infrastructure to promote alternate fuels and energy efficiency. [L 1978, c 100, pt of §2; am L 1986, c 276, §16; am L 1993, c 149, §1; am L 1994, c 96, §3]



§226-18 - Objectives and policies for facility systems--energy.

§226-18  Objectives and policies for facility systems--energy.  (a)  Planning for the State's facility systems with regard to energy shall be directed toward the achievement of the following objectives, giving due consideration to all:

(1)  Dependable, efficient, and economical statewide energy systems capable of supporting the needs of the people;

(2)  Increased energy self-sufficiency where the ratio of indigenous to imported energy use is increased;

(3)  Greater energy security and diversification in the face of threats to Hawaii's energy supplies and systems; and

(4)  Reduction, avoidance, or sequestration of greenhouse gas emissions from energy supply and use.

(b)  To achieve the energy objectives, it shall be the policy of this State to ensure the short- and long-term provision of adequate, reasonably priced, and dependable energy services to accommodate demand.

(c)  To further achieve the energy objectives, it shall be the policy of this State to:

(1)  Support research and development as well as promote the use of renewable energy sources;

(2)  Ensure that the combination of energy supplies and energy-saving systems is sufficient to support the demands of growth;

(3)  Base decisions of least-cost supply-side and demand-side energy resource options on a comparison of their total costs and benefits when a least-cost is determined by a reasonably comprehensive, quantitative, and qualitative accounting of their long-term, direct and indirect economic, environmental, social, cultural, and public health costs and benefits;

(4)  Promote all cost-effective conservation of power and fuel supplies through measures, including:

(A)  Development of cost-effective demand-side management programs;

(B)  Education; and

(C)  Adoption of energy-efficient practices and technologies;

(5)  Ensure, to the extent that new supply-side resources are needed, that the development or expansion of energy systems uses the least-cost energy supply option and maximizes efficient technologies;

(6)  Support research, development, demonstration, and use of energy efficiency, load management, and other demand-side management programs, practices, and technologies;

(7)  Promote alternate fuels and transportation energy efficiency;

(8)  Support actions that reduce, avoid, or sequester greenhouse gases in utility, transportation, and industrial sector applications;

(9)  Support actions that reduce, avoid, or sequester Hawaii's greenhouse gas emissions through agriculture and forestry initiatives; and

(10)  Provide priority handling and processing for all state and county permits required for renewable energy projects. [L 1978, c 100, pt of §2; am L 1986, c 276, §17; am L 1990, c 319, §2; am L 1994, c 96, §4; am L 2000, c 176, §1; am L 2007, c 205, §6; am L 2009, c 155, §17 and c 156, §3]



§226-18.5 - Objectives and policies for facility systems--telecommunications.

[§226-18.5]  Objectives and policies for facility systems--telecommunications.  (a)  Planning for the State's telecommunications facility systems shall be directed towards the achievement of dependable, efficient, and economical statewide telecommunications systems capable of supporting the needs of the people.

(b)  To achieve the telecommunications objective, it shall be the policy of this State to ensure the provision of adequate, reasonably priced, and dependable telecommunications services to accommodate demand.

(c)  To further achieve the telecommunications objective, it shall be the policy of this State to:

(1)  Facilitate research and development of telecommunications systems and resources;

(2)  Encourage public and private sector efforts to develop means for adequate, ongoing telecommunications planning;

(3)  Promote efficient management and use of existing telecommunications systems and services; and

(4)  Facilitate the development of education and training of telecommunications personnel. [L 1994, c 96, §2]



§226-19 - Objectives and policies for socio-cultural advancement--housing.

§226-19  Objectives and policies for socio-cultural advancement--housing.  (a)  Planning for the State's socio-cultural advancement with regard to housing shall be directed toward the achievement of the following objectives:

(1)  Greater opportunities for Hawaii's people to secure reasonably priced, safe, sanitary, and livable homes, located in suitable environments that satisfactorily accommodate the needs and desires of families and individuals, through collaboration and cooperation between government and nonprofit and for-profit developers to ensure that more affordable housing is made available to very low-, low- and moderate-income segments of Hawaii's population.

(2)  The orderly development of residential areas sensitive to community needs and other land uses.

(3)  The development and provision of affordable rental housing by the State to meet the housing needs of Hawaii's people.

(b)  To achieve the housing objectives, it shall be the policy of this State to:

(1)  Effectively accommodate the housing needs of Hawaii's people.

(2)  Stimulate and promote feasible approaches that increase housing choices for low-income, moderate-income, and gap-group households.

(3)  Increase homeownership and rental opportunities and choices in terms of quality, location, cost, densities, style, and size of housing.

(4)  Promote appropriate improvement, rehabilitation, and maintenance of existing housing units and residential areas.

(5)  Promote design and location of housing developments taking into account the physical setting, accessibility to public facilities and services, and other concerns of existing communities and surrounding areas.

(6)  Facilitate the use of available vacant, developable, and underutilized urban lands for housing.

(7)  Foster a variety of lifestyles traditional to Hawaii through the design and maintenance of neighborhoods that reflect the culture and values of the community.

(8)  Promote research and development of methods to reduce the cost of housing construction in Hawaii. [L 1978, c 100, pt of §2; am L 1986, c 276, §18; am L 1992, c 27, §2]



§226-20 - Objectives and policies for socio-cultural advancement--health.

§226-20  Objectives and policies for socio-cultural advancement--health.  (a)  Planning for the State's socio-cultural advancement with regard to health shall be directed towards achievement of the following objectives:

(1)  Fulfillment of basic individual health needs of the general public.

(2)  Maintenance of sanitary and environmentally healthful conditions in Hawaii's communities.

(b)  To achieve the health objectives, it shall be the policy of this State to:

(1)  Provide adequate and accessible services and facilities for prevention and treatment of physical and mental health problems, including substance abuse.

(2)  Encourage improved cooperation among public and private sectors in the provision of health care to accommodate the total health needs of individuals throughout the State.

(3)  Encourage public and private efforts to develop and promote statewide and local strategies to reduce health care and related insurance costs.

(4)  Foster an awareness of the need for personal health maintenance and preventive health care through education and other measures.

(5)  Provide programs, services, and activities that ensure environmentally healthful and sanitary conditions.

(6)  Improve the State's capabilities in preventing contamination by pesticides and other potentially hazardous substances through increased coordination, education, monitoring, and enforcement. [L 1978, c 100, pt of §2; am L 1986, c 276, §19]



§226-21 - Objective and policies for socio-cultural advancement--education.

§226-21  Objective and policies for socio-cultural advancement--education.  (a)  Planning for the State's socio-cultural advancement with regard to education shall be directed towards achievement of the objective of the provision of a variety of educational opportunities to enable individuals to fulfill their needs, responsibilities, and aspirations.

(b)  To achieve the education objective, it shall be the policy of this State to:

(1)  Support educational programs and activities that enhance personal development, physical fitness, recreation, and cultural pursuits of all groups.

(2)  Ensure the provision of adequate and accessible educational services and facilities that are designed to meet individual and community needs.

(3)  Provide appropriate educational opportunities for groups with special needs.

(4)  Promote educational programs which enhance understanding of Hawaii's cultural heritage.

(5)  Provide higher educational opportunities that enable Hawaii's people to adapt to changing employment demands.

(6)  Assist individuals, especially those experiencing critical employment problems or barriers, or undergoing employment transitions, by providing appropriate employment training programs and other related educational opportunities.

(7)  Promote programs and activities that facilitate the acquisition of basic skills, such as reading, writing, computing, listening, speaking, and reasoning.

(8)  Emphasize quality educational programs in Hawaii's institutions to promote academic excellence.

(9)  Support research programs and activities that enhance the education programs of the State. [L 1978, c 100, pt of §2; am L 1986, c 276, §20]



§226-22 - Objective and policies for socio-cultural advancement--social services.

§226-22  Objective and policies for socio-cultural advancement--social services.  (a)  Planning for the State's socio-cultural advancement with regard to social services shall be directed towards the achievement of the objective of improved public and private social services and activities that enable individuals, families, and groups to become more self-reliant and confident to improve their well-being.

(b)  To achieve the social service objective, it shall be the policy of the State to:

(1)  Assist individuals, especially those in need of attaining a minimally adequate standard of living and those confronted by social and economic hardship conditions, through social services and activities within the State's fiscal capacities.

(2)  Promote coordination and integrative approaches among public and private agencies and programs to jointly address social problems that will enable individuals, families, and groups to deal effectively with social problems and to enhance their participation in society.

(3)  Facilitate the adjustment of new residents, especially recently arrived immigrants, into Hawaii's communities.

(4)  Promote alternatives to institutional care in the provision of long-term care for elder and disabled populations.

(5)  Support public and private efforts to prevent domestic abuse and child molestation, and assist victims of abuse and neglect.

(6)  Promote programs which assist people in need of family planning services to enable them to meet their needs. [L 1978, c 100, pt of §2; am L 1986, c 276, §21; am L 1990, c 67, §8]



§226-23 - Objective and policies for socio-cultural advancement--leisure.

§226-23  Objective and policies for socio-cultural advancement--leisure.  (a)  Planning for the State's socio-cultural advancement with regard to leisure shall be directed towards the achievement of the objective of the adequate provision of resources to accommodate diverse cultural, artistic, and recreational needs for present and future generations.

(b)  To achieve the leisure objective, it shall be the policy of this State to:

(1)  Foster and preserve Hawaii's multi-cultural heritage through supportive cultural, artistic, recreational, and humanities-oriented programs and activities.

(2)  Provide a wide range of activities and facilities to fulfill the cultural, artistic, and recreational needs of all diverse and special groups effectively and efficiently.

(3)  Enhance the enjoyment of recreational experiences through safety and security measures, educational opportunities, and improved facility design and maintenance.

(4)  Promote the recreational and educational potential of natural resources having scenic, open space, cultural, historical, geological, or biological values while ensuring that their inherent values are preserved.

(5)  Ensure opportunities for everyone to use and enjoy Hawaii's recreational resources.

(6)  Assure the availability of sufficient resources to provide for future cultural, artistic, and recreational needs.

(7)  Provide adequate and accessible physical fitness programs to promote the physical and mental well-being of Hawaii's people.

(8)  Increase opportunities for appreciation and participation in the creative arts, including the literary, theatrical, visual, musical, folk, and traditional art forms.

(9)  Encourage the development of creative expression in the artistic disciplines to enable all segments of Hawaii's population to participate in the creative arts.

(10)  Assure adequate access to significant natural and cultural resources in public ownership. [L 1978, c 100, pt of §2; am L 1986, c 276, §22]



§226-24 - Objective and policies for socio-cultural advancement--individual rights and personal well-being.

§226-24  Objective and policies for socio-cultural advancement--individual rights and personal well-being.  (a)  Planning for the State's socio-cultural advancement with regard to individual rights and personal well-being shall be directed towards achievement of the objective of increased opportunities and protection of individual rights to enable individuals to fulfill their socio-economic needs and aspirations.

(b)  To achieve the individual rights and personal well-being objective, it shall be the policy of this State to:

(1)  Provide effective services and activities that protect individuals from criminal acts and unfair practices and that alleviate the consequences of criminal acts in order to foster a safe and secure environment.

(2)  Uphold and protect the national and state constitutional rights of every individual.

(3)  Assure access to, and availability of, legal assistance, consumer protection, and other public services which strive to attain social justice.

(4)  Ensure equal opportunities for individual participation in society. [L 1978, c 100, pt of §2; am L 1986, c 276, §23]



§226-25 - Objective and policies for socio-cultural advancement--culture.

§226-25  Objective and policies for socio-cultural advancement--culture.  (a)  Planning for the State's socio-cultural advancement with regard to culture shall be directed toward the achievement of the objective of enhancement of cultural identities, traditions, values, customs, and arts of Hawaii's people.

(b)  To achieve the culture objective, it shall be the policy of this State to:

(1)  Foster increased knowledge and understanding of Hawaii's ethnic and cultural heritages and the history of Hawaii.

(2)  Support activities and conditions that promote cultural values, customs, and arts that enrich the lifestyles of Hawaii's people and which are sensitive and responsive to family and community needs.

(3)  Encourage increased awareness of the effects of proposed public and private actions on the integrity and quality of cultural and community lifestyles in Hawaii.

(4)  Encourage the essence of the aloha spirit in people's daily activities to promote harmonious relationships among Hawaii's people and visitors. [L 1978, c 100, pt of §2; am L 1986, c 276, §24]



§226-26 - Objectives and policies for socio-cultural advancement--public safety.

§226-26  Objectives and policies for socio-cultural advancement--public safety.  (a)  Planning for the State's socio-cultural advancement with regard to public safety shall be directed towards the achievement of the following objectives:

(1)  Assurance of public safety and adequate protection of life and property for all people.

(2)  Optimum organizational readiness and capability in all phases of emergency management to maintain the strength, resources, and social and economic well-being of the community in the event of civil disruptions, wars, natural disasters, and other major disturbances.

(3)  Promotion of a sense of community responsibility for the welfare and safety of Hawaii's people.

(b)  To achieve the public safety objectives, it shall be the policy of this State to:

(1)  Ensure that public safety programs are effective and responsive to community needs.

(2)  Encourage increased community awareness and participation in public safety programs.

(c)  To further achieve public safety objectives related to criminal justice, it shall be the policy of this State to:

(1)  Support criminal justice programs aimed at preventing and curtailing criminal activities.

(2)  Develop a coordinated, systematic approach to criminal justice administration among all criminal justice agencies.

(3)  Provide a range of correctional resources which may include facilities and alternatives to traditional incarceration in order to address the varied security needs of the community and successfully reintegrate offenders into the community.

(d)  To further achieve public safety objectives related to emergency management, it shall be the policy of this State to:

(1)  Ensure that responsible organizations are in a proper state of readiness to respond to major war-related, natural, or technological disasters and civil disturbances at all times.

(2)  Enhance the coordination between emergency management programs throughout the State. [L 1978, c 100, pt of §2; am L 1986, c 276, §25]



§226-27 - Objectives and policies for socio-cultural advancement--government.

§226-27  Objectives and policies for socio-cultural advancement--government.  (a)  Planning the State's socio-cultural advancement with regard to government shall be directed towards the achievement of the following objectives:

(1)  Efficient, effective, and responsive government services at all levels in the State.

(2)  Fiscal integrity, responsibility, and efficiency in the state government and county governments.

(b)  To achieve the government objectives, it shall be the policy of this State to:

(1)  Provide for necessary public goods and services not assumed by the private sector.

(2)  Pursue an openness and responsiveness in government that permits the flow of public information, interaction, and response.

(3)  Minimize the size of government to that necessary to be effective.

(4)  Stimulate the responsibility in citizens to productively participate in government for a better Hawaii.

(5)  Assure that government attitudes, actions, and services are sensitive to community needs and concerns.

(6)  Provide for a balanced fiscal budget.

(7)  Improve the fiscal budgeting and management system of the State.

(8)  Promote the consolidation of state and county governmental functions to increase the effective and efficient delivery of government programs and services and to eliminate duplicative services wherever feasible. [L 1978, c 100, pt of §2; am L 1986, c 276, §26]



§226-28 - REPEALED.

§226-28  REPEALED.  L 1986, c 276, §27.



§226-51 - Purpose.

PART II.  PLANNING COORDINATION AND IMPLEMENTATION

Note

Part heading reenacted.  L 1991, c 76, pt of §1.

§226-51  Purpose.  The purpose of this part is to establish a statewide planning system to coordinate and guide all major state and county activities and to implement the overall theme, goals, objectives, policies, and priority guidelines. [L 1978, c 100, pt of §2; am L 1984, c 236, §3; ree L 1991, c 76, pt of §1]



§226-52 - Statewide planning system.

§226-52  Statewide planning system.  (a)  The statewide planning system shall consist of the following policies, plans, and programs:

(1)  The overall theme, goals, objectives, and policies established in this chapter that shall provide the broad guidelines for the State;

(2)  The priority guidelines established in this chapter that shall provide guidelines for decisionmaking by the State and the counties for the immediate future and set priorities for the allocation of resources.  The formulation and revision of state functional plans shall be in conformance with the priority guidelines;

(3)  State functional plans that shall be prepared to address, but not be limited to, the areas of agriculture, conservation lands, education, energy, higher education, health, historic preservation, housing, recreation, tourism, and transportation.  The preparing agency for each state functional plan shall also consider applicable federal laws, policies, or programs that impact upon the functional plan area.  State functional plans shall define, implement, and be in conformance with the overall theme, goals, objectives, policies, and priority guidelines contained within this chapter.  County general plans and development plans shall be taken into consideration in the formulation and revision of state functional plans;

(4)  County general plans that shall indicate desired population and physical development patterns for each county and regions within each county.  In addition, county general plans or development plans shall address the unique problems and needs of each county and regions within each county.  County general plans or development plans shall further define the overall theme, goals, objectives, policies, and priority guidelines contained within this chapter.  State functional plans shall be taken into consideration in amending the county general plans; and

(5)  State programs that shall include but not be limited to programs involving coordination and review; research and support; design, construction, and maintenance; services; and regulatory powers.  State programs that exercise coordination and review functions shall include but not be limited to the state clearinghouse process, the capital improvements program, and the coastal zone management program.  State programs that exercise regulatory powers in resource allocation shall include but not be limited to the land use and management programs administered by the land use commission and the board of land and natural resources.  State programs shall further define, implement, and be in conformance with the overall theme, goals, objectives, and policies, and shall utilize as guidelines the priority guidelines contained within this chapter, and the state functional plans approved pursuant to this chapter.

(b)  The statewide planning system shall also consist of several implementation mechanisms, including:

(1)  Overall plan review, coordination, and evaluation.  Overall plan review, coordination, and evaluation shall be conducted by the office;

(2)  The state budgetary, land use, and other decisionmaking processes.  The state budgetary, land use, and other decisionmaking processes shall consist of:

(A)  The program appropriations process.  The appropriation of funds for major programs under the biennial and supplemental budgets shall be in conformance with the overall theme, goals, objectives, and policies, and shall utilize as guidelines the priority guidelines contained within this chapter, and the state functional plans approved pursuant to this chapter;

(B)  The capital improvement project appropriations process.  The appropriation of funds for major plans and projects under the capital improvements program shall be in conformance with the overall theme, goals, objectives, and policies, and shall utilize as guidelines the priority guidelines contained within this chapter, and the state functional plans approved pursuant to this chapter;

(C)  The budgetary review process of the department of budget and finance.  The budgetary review and allocation process of the department of budget and finance shall be in conformance with the overall theme, goals, objectives, and policies, and shall utilize as guidelines the priority guidelines contained within this chapter, and the state functional plans approved pursuant to this chapter;

(D)  Land use decisionmaking processes of state agencies.  Land use decisions made by state agencies shall be in conformance with the overall theme, goals, objectives, and policies, and shall utilize as guidelines the priority guidelines contained within this chapter, and the state functional plans approved pursuant to this chapter.  The rules adopted by appropriate state agencies to govern land use decisionmaking shall be in conformance with the overall theme, goals, objectives, and policies contained within this chapter; and

(E)  All other regulatory and administrative decisionmaking processes of state agencies, which shall be in conformance with the overall theme, goals, objectives, and policies, and shall utilize as guidelines the priority guidelines contained within this chapter, and the state functional plans approved pursuant to this chapter.  Rules adopted by state agencies to govern decisionmaking shall be in conformance with the overall theme, goals, objectives, and policies contained within this chapter;

(3)  The strategic planning processes.  The office and other state agencies shall conduct strategic planning activities to identify and analyze significant issues, problems, and opportunities confronting the State, including the examination and evaluation of state programs in implementing state policies and the formulation of strategies and alternative courses of action in response to identified problems and opportunities.  Strategic planning processes may include the conduct of surveys and other monitoring instruments such as environmental scanning to assess current social, economic, and physical conditions and trends.  In conducting strategic planning activities, the office and other state agencies shall ensure that general public and agency concerns are solicited and taken into consideration.  The formation of task forces, ad hoc committees, or other advisory bodies comprised of interested parties may serve to facilitate public involvement in specific planning projects; and

(4)  Other coordination processes which include the use of the state clearinghouse process.  The state clearinghouse shall coordinate the review of all federally-assisted and direct federal development projects which are covered under the state clearinghouse process. [L 1978, c 100, pt of §2; am L 1984, c 236, §4; am L 1985, c 68, §4; am L 1987, c 336, §4(2); am L 1988, c 70, §7; am L 1991, c 76, pt of §1]

Law Journals and Reviews

Water Regulation, Land Use and the Environment.  30 UH L. Rev. 49.



§226-53 - OLD REPEALED.

§226-53  [OLD] REPEALED.  L 1991, c 76, pt of §1.

§226-53  Office of planning; duties.  The office shall provide technical assistance in administering this chapter.  To further the intent and purpose of this chapter, the office shall:

(1)  Provide recommendations to the governor and state and county agencies on conflicts between and among this chapter, state functional plans approved by the governor, county general plans and development plans, and state programs;

(2)  Review and evaluate this chapter and recommend amendments as needed to the legislature;

(3)  Review, as necessary, major plans, programs, projects, and regulatory activities proposed by state and county agencies, and provide advisory opinions and reports to the governor as needed;

(4)  Analyze existing state policies, planning and program operations, laws, rules, and practices relative to formulation, implementation, and coordination of the state plan;

(5)  Review state capital improvement projects for consistency with this chapter and as necessary report findings and recommendations to the governor prior to allocation of funds;

(6)  Conduct strategic planning by identifying and analyzing significant issues, problems, and opportunities confronting the State, and formulating strategies and alternative courses of action in response to identified problems and opportunities;

(7)  Conduct special studies and prepare reports that address major policy issues relating to statewide growth and development;

(8)  Cooperate with all public agencies to ensure an ongoing, uniform, and reliable base of data and projections;

(9)  Assist the legislature in conducting reviews of parts I, II, and III as necessary;

(10)  Provide other technical assistance to the governor and state and county agencies as needed; and

(11)  Prepare a report identifying emerging issues for use in the revision of parts I and III, including the updating of state functional plans.  The report may include a scan of conditions and trends in population, the economy, and the environment, linking the findings of the state scanning project with policy and program activities.

The office may contract with public and private agencies and persons for special research and planning assistance. [L 1978, c 100, pt of §2; am L 1984, c 236, §6; am L 1987, c 336, §4(5); am L 1988, c 141, §18; am and ren L 1991, c 76, pt of §1; am L 1996, c 299, §3]



§226-54 - OLD REPEALED.

§226-54  [OLD] REPEALED.  L 1991, c 76, pt of §1.

§226-54  Amendments to this chapter.  Amendments to this chapter shall be adopted in accordance with the legislative review process.  Proposals from the general public to initiate amendments to any provision of this chapter, shall be subject to the following provisions:

(1)  Any person may submit proposals to amend this chapter to the office and the legislature; and

(2)  The office shall review proposed amendments and submit its findings and recommendations to the legislature thirty days prior to the convening of the next legislative session. [L 1978, c 100, pt of §2; am L 1984, c 236, §7; am L 1987, c 336, §4(6); am and ren L 1991, c 76, pt of §1]



§226-55 - Functional plans; preparation.

§226-55  Functional plans; preparation.  (a)  The state agency head primarily responsible for a given functional area shall prepare the functional plan for the area.  In the preparation of the functional plan, the state agency head shall work in close cooperation with the advisory committee, respective officials, and people of each county.  In the formulation of the functional plan, the preparing agency shall solicit public views and concerns.  The formulation and revision of a state functional plan shall conform to the provisions of this chapter and shall take into consideration the county general plans.  Functional plans and any revisions thereto shall be approved by the governor to serve as guidelines for funding and implementation by state and county agencies.

(b)  The functional plan shall identify priority issues in the functional area and shall contain objectives, policies, and implementing actions to address those priority issues.  Actions may include organizational or management initiatives, facility or physical infrastructure development initiatives, initiatives for programs and services, or legislative proposals.

(c)  For each functional plan, the governor shall establish an advisory committee, where an advisory body which meets the criteria set out hereunder is not already in existence, whose membership shall be composed of at least one public official from each county to be nominated by the mayor of each county; members of the public; experts in the field for which a functional plan is being prepared; and state officials.  The governor shall request the nominations from each of the respective mayors and shall appoint the public official nominated by the mayor of the respective county to serve on the advisory committee.  If the nominations of county officials by a mayor are not submitted to the governor within sixty days following the date of the governor's request for such nominations, the governor shall appoint at least one public official from that county to serve on the advisory committee without nominations from that mayor.  The committee shall advise the state agency in preparing, implementing, monitoring, and updating the functional plan to be in conformance with the overall theme, goals, objectives, policies, and priority guidelines contained within this chapter.  The draft functional plan shall be submitted to relevant federal, state, and county agencies for review and input.  The advisory committee shall serve as a permanent advisory body to the state agency responsible for preparing each respective functional plan.  The terms of members from the public and experts in the field for which a functional plan is prepared shall be for four years.  Each term shall commence on July 1 and expire on June 30.  No member from the public or expert in the field shall be appointed consecutively to more than two terms.  These appointments shall not be subject to senate confirmation, and shall be exempt from sections 26-34(a) and 78-4(a) regarding the appointment to boards and commissions. [L 1978, c 100, pt of §2; am L 1980, c 225, §2; am L 1984, c 236, §8 and c 237, §2; am L 1985, c 44, §2; am L 1987, c 336, §4(7); am and ren L 1991, c 76, pt of §1]



§226-56 - Functional plans; form and submittal.

§226-56  Functional plans; form and submittal.  (a)  Functional plans shall be prepared to further define and implement statewide goals, objectives, policies, and priority guidelines contained in this chapter.

(b)  Functional plans shall be prepared and revised in accordance with guidelines developed by the office of planning.

(c)  The governor shall transmit approved state functional plans to the legislature for its information. [L 1978, c 100, pt of §2; am L 1980, c 225, §3; am L 1984, c 236, §9; am L 1987, c 336, §4(8); am and ren L 1991, c 76, pt of §1; am L 2001, c 59, §2]



§226-57 - Functional plans; implementation.

§226-57  Functional plans; implementation.  (a)  Functional plans shall be used to guide the allocation of resources for the implementation of state policies adopted by the legislature.

(b)  The legislature, upon a finding of overriding statewide concern, may determine in any given instance that the site for a specific project may be other than that designated in the county general plan; provided that any proposed facility or project contained in a county general plan shall not require the actual development or implementation of that facility or project or its inclusion in any state functional plan by any state agency.  The implementation of functional plans shall conform to existing laws, rules, standards, and this chapter. [L 1978, c 100, pt of §2; am L 1984, c 236, §10; am L 1987, c 336, §4(9); am and ren L 1991, c 76, pt of §1]



§226-58 - County general plans.

§226-58  County general plans.  (a)  The county general plans and development plans shall be formulated with input from the state and county agencies as well as the general public.

County general plans or development plans shall indicate desired population and physical development patterns for each county and regions within each county.  In addition, county general plans or development plans shall address the unique problems and needs of each county and regions within each county.  The county general plans or development plans shall further define applicable provisions of this chapter; provided that any amendment to the county general plan of each county shall not be contrary to the county charter.  The formulation, amendment, and implementation of county general plans or development plans shall take into consideration statewide objectives, policies, and programs stipulated in state functional plans approved in consonance with this chapter.

(b)  County general plans shall be formulated on the basis of sound rationale, data, analyses, and input from state and county agencies and the general public, and contain objectives and policies as required by the charter of each county.  Further, the county general plans should:

(1)  Contain objectives to be achieved and policies to be pursued with respect to population density, land use, transportation system location, public and community facility locations, water and sewage system locations, visitor destinations, urban design, and all other matters necessary for the coordinated development of the county and regions within the county; and

(2)  Contain implementation priorities and actions to carry out policies to include but not be limited to land use maps, programs, projects, regulatory measures, standards and principles, and interagency coordination provisions. [L 1978, c 100, pt of §2; am L 1984, c 236, §11; am and ren L 1987, c 336, §4(11); am and ren L 1991, c 76, pt of §1]



§226-59 - State programs.

§226-59  State programs.  (a)  The formulation, administration, and implementation of state programs shall be in conformance with the overall theme, goals, objectives, and policies, and shall utilize as guidelines the priority guidelines contained within this chapter, and the state functional plans approved pursuant to this chapter.

(b)  The director of the office of planning shall assist the governor in assuring that state programs are in conformance with this chapter. [L 1978, c 100, pt of §2; am L 1984, c 236, §12; am and ren L 1987, c 336, §4(12); ren L 1991, c 76, pt of §1; am L 1996, c 299, §3]

Case Notes

Requirements not violated by city ordinance.  70 H. 179, 767 P.2d 815.



§226-60 - OLD REPEALED.

§226-60  [OLD] REPEALED.  L 1987, c 336, §4(10).



§226-61 - Renumbered as §226-59.

§226-61  Renumbered as §226-59.



§226-62 - REPEALED.

§226-62  REPEALED.  L 1991, c 76, pt of §1.



§226-101 - Purpose.

PART III.  PRIORITY GUIDELINES

Note

Part heading amended by L 1986, c 276, §28.

§226-101  Purpose.  The purpose of this part is to establish overall priority guidelines to address areas of statewide concern. [L 1978, c 100, pt of §2; am L 1984, c 236, §14]



§226-102 - Overall direction.

§226-102  Overall direction.  The State shall strive to improve the quality of life for Hawaii's present and future population through the pursuit of desirable courses of action in five major areas of statewide concern which merit priority attention:  economic development, population growth and land resource management, affordable housing, crime and criminal justice, and quality education. [L 1978, c 100, pt of §2; am L 1986, c 276, §29]



§226-103 - Economic priority guidelines.

§226-103  Economic priority guidelines.  (a)  Priority guidelines to stimulate economic growth and encourage business expansion and development to provide needed jobs for Hawaii's people and achieve a stable and diversified economy:

(1)  Seek a variety of means to increase the availability of investment capital for new and expanding enterprises.

(A)  Encourage investments which:

(i)  Reflect long term commitments to the State;

(ii)  Rely on economic linkages within the local economy;

(iii)  Diversify the economy;

(iv)  Reinvest in the local economy;

(v)  Are sensitive to community needs and priorities; and

(vi)  Demonstrate a commitment to provide management opportunities to Hawaii residents.

(2)  Encourage the expansion of technological research to assist industry development and support the development and commercialization of technological advancements.

(3)  Improve the quality, accessibility, and range of services provided by government to business, including data and reference services and assistance in complying with governmental regulations.

(4)  Seek to ensure that state business tax and labor laws and administrative policies are equitable, rational, and predictable.

(5)  Streamline the building and development permit and review process, and eliminate or consolidate other burdensome or duplicative governmental requirements imposed on business, where public health, safety and welfare would not be adversely affected.

(6)  Encourage the formation of cooperatives and other favorable marketing or distribution arrangements at the regional or local level to assist Hawaii's small-scale producers, manufacturers, and distributors.

(7)  Continue to seek legislation to protect Hawaii from transportation interruptions between Hawaii and the continental United States.

(8)  Provide public incentives and encourage private initiative to develop and attract industries which promise long-term growth potentials and which have the following characteristics:

(A)  An industry that can take advantage of Hawaii's unique location and available physical and human resources.

(B)  A clean industry that would have minimal adverse effects on Hawaii's environment.

(C)  An industry that is willing to hire and train Hawaii's people to meet the industry's labor needs at all levels of employment.

(D)  An industry that would provide reasonable income and steady employment.

(9)  Support and encourage, through educational and technical assistance programs and other means, expanded opportunities for employee ownership and participation in Hawaii business.

(10)  Enhance the quality of Hawaii's labor force and develop and maintain career opportunities for Hawaii's people through the following actions:

(A)  Expand vocational training in diversified agriculture, aquaculture, information industry, and other areas where growth is desired and feasible.

(B)  Encourage more effective career counseling and guidance in high schools and post-secondary institutions to inform students of present and future career opportunities.

(C)  Allocate educational resources to career areas where high employment is expected and where growth of new industries is desired.

(D)  Promote career opportunities in all industries for Hawaii's people by encouraging firms doing business in the State to hire residents.

(E)  Promote greater public and private sector cooperation in determining industrial training needs and in developing relevant curricula and on- the-job training opportunities.

(F)  Provide retraining programs and other support services to assist entry of displaced workers into alternative employment.

(b)  Priority guidelines to promote the economic health and quality of the visitor industry:

(1)  Promote visitor satisfaction by fostering an environment which enhances the Aloha Spirit and minimizes inconveniences to Hawaii's residents and visitors.

(2)  Encourage the development and maintenance of well-designed, adequately serviced hotels and resort destination areas which are sensitive to neighboring communities and activities and which provide for adequate shoreline setbacks and beach access.

(3)  Support appropriate capital improvements to enhance the quality of existing resort destination areas and provide incentives to encourage investment in upgrading, repair, and maintenance of visitor facilities.

(4)  Encourage visitor industry practices and activities which respect, preserve, and enhance Hawaii's significant natural, scenic, historic, and cultural resources.

(5)  Develop and maintain career opportunities in the visitor industry for Hawaii's people, with emphasis on managerial positions.

(6)  Support and coordinate tourism promotion abroad to enhance Hawaii's share of existing and potential visitor markets.

(7)  Maintain and encourage a more favorable resort investment climate consistent with the objectives of this chapter.

(8)  Support law enforcement activities that provide a safer environment for both visitors and residents alike.

(9)  Coordinate visitor industry activities and promotions to business visitors through the state network of advanced data communication techniques.

(c)  Priority guidelines to promote the continued viability of the sugar and pineapple industries:

(1)  Provide adequate agricultural lands to support the economic viability of the sugar and pineapple industries.

(2)  Continue efforts to maintain federal support to provide stable sugar prices high enough to allow profitable operations in Hawaii.

(3)  Support research and development, as appropriate, to improve the quality and production of sugar and pineapple crops.

(d)  Priority guidelines to promote the growth and development of diversified agriculture and aquaculture:

(1)  Identify, conserve, and protect agricultural and aquacultural lands of importance and initiate affirmative and comprehensive programs to promote economically productive agricultural and aquacultural uses of such lands.

(2)  Assist in providing adequate, reasonably priced water for agricultural activities.

(3)  Encourage public and private investment to increase water supply and to improve transmission, storage, and irrigation facilities in support of diversified agriculture and aquaculture.

(4)  Assist in the formation and operation of production and marketing associations and cooperatives to reduce production and marketing costs.

(5)  Encourage and assist with the development of a waterborne and airborne freight and cargo system capable of meeting the needs of Hawaii's agricultural community.

(6)  Seek favorable freight rates for Hawaii's agricultural products from interisland and overseas transportation operators.

(7)  Encourage the development and expansion of agricultural and aquacultural activities which offer long-term economic growth potential and employment opportunities.

(8)  Continue the development of agricultural parks and other programs to assist small independent farmers in securing agricultural lands and loans.

(9)  Require agricultural uses in agricultural subdivisions and closely monitor the uses in these subdivisions.

(10)  Support the continuation of land currently in use for diversified agriculture.

(e)  Priority guidelines for water use and development:

(1)  Maintain and improve water conservation programs to reduce the overall water consumption rate.

(2)  Encourage the improvement of irrigation technology and promote the use of nonpotable water for agricultural and landscaping purposes.

(3)  Increase the support for research and development of economically feasible alternative water sources.

(4)  Explore alternative funding sources and approaches to support future water development programs and water system improvements.

(f)  Priority guidelines for energy use and development:

(1)  Encourage the development, demonstration, and commercialization of renewable energy sources.

(2)  Initiate, maintain, and improve energy conservation programs aimed at reducing energy waste and increasing public awareness of the need to conserve energy.

(3)  Provide incentives to encourage the use of energy conserving technology in residential, industrial, and other buildings.

(4)  Encourage the development and use of energy conserving and cost-efficient transportation systems.

(g)  Priority guidelines to promote the development of the information industry:

(1)  Establish an information network that will serve as the catalyst for establishing a viable information industry in Hawaii.

(2)  Encourage the development of services such as financial data processing, a products and services exchange, foreign language translations, telemarketing, teleconferencing, a twenty-four-hour international stock exchange, international banking, and a Pacific Rim management center.

(3)  Encourage the development of small businesses in the information field such as software development, the development of new information systems and peripherals, data conversion and data entry services, and home or cottage services such as computer programming, secretarial, and accounting services.

(4)  Encourage the development or expansion of educational and training opportunities for residents in the information and telecommunications fields.

(5)  Encourage research activities, including legal research in the information and telecommunications fields.

(6)  Support promotional activities to market Hawaii's information industry services. [L 1978, c 100, pt of §2; am L 1984, c 236, §15; am L 1986, c 276, §30; am L Sp 1988, c 1, §6; am L 1989, c 250, §2]



§226-104 - Population growth and land resources priority guidelines.

§226-104  Population growth and land resources priority guidelines.  (a)  Priority guidelines to effect desired statewide growth and distribution:

(1)  Encourage planning and resource management to insure that population growth rates throughout the State are consistent with available and planned resource capacities and reflect the needs and desires of Hawaii's people.

(2)  Manage a growth rate for Hawaii's economy that will parallel future employment needs for Hawaii's people.

(3)  Ensure that adequate support services and facilities are provided to accommodate the desired distribution of future growth throughout the State.

(4)  Encourage major state and federal investments and services to promote economic development and private investment to the neighbor islands, as appropriate.

(5)  Explore the possibility of making available urban land, low-interest loans, and housing subsidies to encourage the provision of housing to support selective economic and population growth on the neighbor islands.

(6)  Seek federal funds and other funding sources outside the State for research, program development, and training to provide future employment opportunities on the neighbor islands.

(7)  Support the development of high technology parks on the neighbor islands.

(b)  Priority guidelines for regional growth distribution and land resource utilization:

(1)  Encourage urban growth primarily to existing urban areas where adequate public facilities are already available or can be provided with reasonable public expenditures, and away from areas where other important benefits are present, such as protection of important agricultural land or preservation of lifestyles.

(2)  Make available marginal or nonessential agricultural lands for appropriate urban uses while maintaining agricultural lands of importance in the agricultural district.

(3)  Restrict development when drafting of water would result in exceeding the sustainable yield or in significantly diminishing the recharge capacity of any groundwater area.

(4)  Encourage restriction of new urban development in areas where water is insufficient from any source for both agricultural and domestic use.

(5)  In order to preserve green belts, give priority to state capital-improvement funds which encourage location of urban development within existing urban areas except where compelling public interest dictates development of a noncontiguous new urban core.

(6)  Seek participation from the private sector for the cost of building infrastructure and utilities, and maintaining open spaces.

(7)  Pursue rehabilitation of appropriate urban areas.

(8)  Support the redevelopment of Kakaako into a viable residential, industrial, and commercial community.

(9)  Direct future urban development away from critical environmental areas or impose mitigating measures so that negative impacts on the environment would be minimized.

(10)  Identify critical environmental areas in Hawaii to include but not be limited to the following: watershed and recharge areas; wildlife habitats (on land and in the ocean); areas with endangered species of plants and wildlife; natural streams and water bodies; scenic and recreational shoreline resources; open space and natural areas; historic and cultural sites; areas particularly sensitive to reduction in water and air quality; and scenic resources.

(11)  Identify all areas where priority should be given to preserving rural character and lifestyle.

(12)  Utilize Hawaii's limited land resources wisely, providing adequate land to accommodate projected population and economic growth needs while ensuring the protection of the environment and the availability of the shoreline, conservation lands, and other limited resources for future generations.

(13)  Protect and enhance Hawaii's shoreline, open spaces, and scenic resources. [L 1978, c 100, pt of §2; am L 1984, c 236, §16; am L 1986, c 276, §31]



§226-105 - Crime and criminal justice.

§226-105  Crime and criminal justice.  Priority guidelines in the area of crime and criminal justice:

(1)  Support law enforcement activities and other criminal justice efforts that are directed to provide a safer environment.

(2)  Target state and local resources on efforts to reduce the incidence of violent crime and on programs relating to the apprehension and prosecution of repeat offenders.

(3)  Support community and neighborhood program initiatives that enable residents to assist law enforcement agencies in preventing criminal activities.

(4)  Reduce overcrowding or substandard conditions in correctional facilities through a comprehensive approach among all criminal justice agencies which may include sentencing law revisions and use of alternative sanctions other than incarceration for persons who pose no danger to their community.

(5)  Provide a range of appropriate sanctions for juvenile offenders, including community-based programs and other alternative sanctions.

(6)  Increase public and private efforts to assist witnesses and victims of crimes and to minimize the costs of victimization. [L 1978, c 100, pt of §2; am L 1984, c 236, §17; am L 1986, c 276, §32]



§226-106 - Affordable housing.

§226-106  Affordable housing.  Priority guidelines for the provision of affordable housing:

(1)  Seek to use marginal or nonessential agricultural land and public land to meet housing needs of low- and moderate-income and gap-group households.

(2)  Encourage the use of alternative construction and development methods as a means of reducing production costs.

(3)  Improve information and analysis relative to land availability and suitability for housing.

(4)  Create incentives for development which would increase home ownership and rental opportunities for Hawaii's low- and moderate-income households, gap-group households, and residents with special needs.

(5)  Encourage continued support for government or private housing programs that provide low interest mortgages to Hawaii's people for the purchase of initial owner- occupied housing.

(6)  Encourage public and private sector cooperation in the development of rental housing alternatives.

(7)  Encourage improved coordination between various agencies and levels of government to deal with housing policies and regulations.

(8)  Give higher priority to the provision of quality housing that is affordable for Hawaii's residents and less priority to development of housing intended primarily for individuals outside of Hawaii. [L 1986, c 276, §33; am L 1989, c 250, §3]



§302A-446 - .

§226‑107  Quality education.  Priority guidelines to promote quality education:

(1)  Pursue effective programs which reflect the varied district, school, and student needs to strengthen basic skills achievement;

(2)  Continue emphasis on general education "core" requirements to provide common background to students and essential support to other university programs;

(3)  Initiate efforts to improve the quality of education by improving the capabilities of the education work force;

(4)  Promote increased opportunities for greater autonomy and flexibility of educational institutions in their decisionmaking responsibilities;

(5)  Increase and improve the use of information technology in education by the availability of telecommunications equipment for:

(A)  The electronic exchange of information;

(B)  Statewide electronic mail; and

(C)  Access to the Internet.

Encourage programs that increase the public's awareness and understanding of the impact of information technologies on our lives;

(6)  Pursue the establishment of Hawaii's public and private universities and colleges as research and training centers of the Pacific;

(7)  Develop resources and programs for early childhood education;

(8)  Explore alternatives for funding and delivery of educational services to improve the overall quality of education; and

(9)  Strengthen and expand educational programs and services for students with special needs. [L 1986, c 276, §34; am L 1999, c 178, §18]

Cross References

E-mail accounts for students, see §302A-446.






CHAPTER 227 - NATURAL ENERGY LABORATORY OF HAWAII

CHAPTER 227

NATURAL ENERGY LABORATORY OF HAWAII

REPEALED.  L 1990, c 224, §4.

Note

L 1990, c 293, §8 purports to amend chapter 227.



CHAPTER 227D - NATURAL ENERGY LABORATORY OF HAWAII AUTHORITY

§227D-1 - Definitions.

§227D-1  Definitions.  As used in this chapter, unless the context clearly requires otherwise:

"Authority" means the natural energy laboratory of Hawaii authority established by section 227D-2.

"Board" means the board of directors of the authority established by section 227D-2 and any successor thereto.

"Bonds" means special purpose bonds issued under this chapter and shall include notes, other instruments of indebtedness, and refunding bonds.

"Cost" means the total cost in carrying out all undertakings that the authority deems reasonable and necessary for the development of a project or research and technology park, including but not limited to the cost of studies, surveys, plans, and specifications, architectural, design, engineering, or any other special related services; the cost of site preparation and development, demolition, construction, reconstruction,  rehabilitation, and improvement; the cost of financing the project or research and technology park from the date thereof to the estimated date of completion of the project or research and technology park as determined by the board; the cost of an allocable portion of the administrative and operating expenses of the authority related to the development of the project or research and technology park; and the cost of indemnity and surety bonds, premiums on policies of insurance, legal fees, and fees and expenses of trustees, depositories, and paying agents for the bonds, and for the issuance of letters of credit or other banking arrangements whether for the authority credit or a qualified person; all as the authority shall deem necessary.

"Project" means any combination of land and buildings and other improvements thereon for use in, but not limited to research, development, demonstration, processing, or manufacturing activities or enterprises utilizing or in support of the utilization of natural resources and geothermal energy which are located in a research and technology park and acquired, constructed, reconstructed, rehabilitated, improved, altered, or repaired by or on behalf of the authority.

"Project agreement" means any lease, sublease, loan agreement, conditional sale agreement, or other similar financing contract or agreement, or any combination thereof entered into under this chapter by the authority, including the financing from the proceeds of bonds of a project or a research and technology park.

"Public agency" means any office, department, board, commission, bureau, division, public corporation, agency, or instrumentality of the federal, state, or county government.

"Qualified person" means any individual, partnership, corporation, public agency, or any combination or association of the foregoing, possessing the competence, expertise, experience, and resources, including financial, personnel, and tangible resources, required for the purposes of a project and other qualifications as may be deemed desirable by the authority in administering this chapter and that enters into a project agreement with the authority.

"Real property" means lands, structures, and interests therein, and natural resources including water, minerals, and all things connected with land, including lands under water and riparian rights, space rights, air rights, and any and all other things and rights usually included within the term.  Real property also means any and all interests in property less than fee title, such as leasehold interests, easements, incorporeal hereditaments, and every estate, interest, or right, legal or equitable, including terms for years and liens thereon by way of judgments, mortgages, or otherwise.

"Research advisory committee" means the research committee that is advisory to the board and is established by section 227D-4 and any successor thereto.

"Research and technology park" means a tract of real property determined by the board as being suitable for use as building sites for projects engaged in research, development, demonstration, processing, or manufacturing activities or retail or commercial enterprises utilizing or in support of the utilization of natural resources or geothermal energy.  This includes, but is not limited to, research, commercialization, training, education, technical analyses, pilot plant, or prototype product development, and may include the installation of improvements to tracts incidental to the use of real property as a research and technology park, such as water, sewer, sewage and waste disposal, and drainage facilities, sufficient to adequately service projects in the research and technology park, and provision of incidental transportation facilities, power distribution facilities, and communication facilities. [L 1990, c 224, pt of §3; am L 1993, c 252, §1; am L 1999, c 38, §1]



§227D-1.5 - Authority as public utility.

[§227D-1.5  Authority as public utility.]  (a)  The authority shall be exempt from the definition of "public utility" under section 269-1 and shall be exempt from regulation by the public utilities commission for the sale or provision of electricity generated by the authority using renewable energy as its source in facilities located at the authority's research and technology park; provided that all sales or provisions of electricity are made directly to a user located adjacent to the authority's research and technology park on lands leased by the user from the State; and provided further that connection to the electrical grid shall not be required to provide any electricity to any user.

(b)  If the sale or provision of any electricity generated by the authority requires connection to the electrical grid to transmit electricity to any user, then the authority shall be deemed to be a public utility as defined in section 269-1 and shall be subject to regulation by the public utilities commission.  If the sale or provision of any electricity generated by the authority requires connection to the electrical grid, the authority shall be subject to any interconnection agreement or other agreement required by an electric utility or by the public utilities commission.

As used in this section, "renewable energy" shall have the same meaning as in section 269-91. [L 2009, c 157, §1]



§227D-2 - Establishment of the natural energy laboratory of Hawaii authority; purpose.

§227D-2  Establishment of the natural energy laboratory of Hawaii authority; purpose.  (a)  There is established the natural energy laboratory of Hawaii authority, which shall be a body corporate and politic and an instrumentality and agency of the State.  The authority shall be placed within the department of business, economic development, and tourism for administrative purposes, pursuant to section 26-35.  The purpose of the natural energy laboratory of Hawaii authority shall be to facilitate research, development, and commercialization of natural energy resources and ocean-related research, technology, and industry in Hawaii and to engage in retail, commercial, or tourism activities that will financially support that research, development, and commercialization at a research and technology park in Hawaii.  Its duties shall include:

(1)  Establishing, managing, and operating facilities that provide sites for:

(A)  Research and development;

(B)  Commercial projects and businesses utilizing natural resources, such as ocean water or geothermal energy;

(C)  Compatible businesses engaged in scientific and technological investigations, or retail, commercial, and tourism activities; and

(D)  Businesses or educational facilities that support the primary projects and activities;

(2)  Providing support, utilities, and other services to facility tenants and government agencies;

(3)  Maintaining the physical structure of the facilities;

(4)  Promoting and marketing these facilities;

(5)  Promoting and marketing the reasonable utilization of available natural resources;

(6)  Supporting ocean research and technology development projects that support national and state interests, use facilities and infrastructure in Hawaii, and foster potential commercial development; and

(7)  Engaging in retail, commercial, and tourism activities that are not related to facilitating research, development, and commercialization of natural energy resources in Hawaii; provided that all income derived from these activities shall be deposited in the natural energy laboratory of Hawaii authority special fund.

(b)  The governing body of the authority shall consist of a board of directors having thirteen voting members.  Three members from the general public shall be appointed by the governor for staggered terms pursuant to section 26-34, except that one of these members shall be a resident of the county of Hawaii.  The members shall be selected on the basis of their knowledge, interest, and proven expertise in, but not limited to, one or more of the following fields:  finance, commerce and trade, corporate management, marketing, economics, engineering, energy management, real estate development, property management, aquaculture, and ocean science.  The chairperson and secretary of the research advisory committee shall serve on the board.  The director of business, economic development, and tourism, the chairperson of the board of land and natural resources, the president of the University of Hawaii, the mayor of the county of Hawaii, an appointed member from the board of the high technology development corporation, and an appointed member from the board of the Hawaii strategic development corporation, or their designated representatives, shall serve as ex officio, voting members of the board.  The tenants of the authority shall elect two members to the board from among the tenants of the authority, of which one member shall serve a two-year term, and one member shall serve a four-year term.  In electing the tenant members, each tenant shall be entitled to cast one vote for each member position.  The tenant members shall be recused from voting on setting lease rents, water rates, or utility rates, but may participate in discussions.  The director of business, economic development, and tourism shall serve as the chairperson until such time as a chairperson is elected by the board from the membership.  The board shall elect other officers as it deems necessary.

(c)  The members of the board appointed under subsection (b) shall serve without compensation, but may be reimbursed for expenses, including travel expenses, incurred in the performance of their duties.

(d)  The board shall appoint an executive director, who shall serve at the pleasure of the board and shall be exempt from chapter 76.  The board shall set the salary and duties of the executive director. [L 1990, c 224, pt of §3; am L 1993, c 252, §2; am L 1997, c 151, §2 and c 193, §2; am L 1999, c 38, §2; am L 2000, c 253, §150 and c 297, §31; am L 2009, c 104, §1]



§227D-3 - Powers of the authority.

§227D-3  Powers of the authority.  The authority may:

(1)  Sue and be sued;

(2)  Have a seal and alter the same at its pleasure;

(3)  Promote the use of the geothermal energy and natural resources sites for the purposes provided by law;

(4)  Through its executive director appoint officers, agents and employees without regard to chapter 76 and to establish the salaries therefor;

(5)  Adopt rules under chapter 91 necessary to effectuate this chapter in connection with its operation, facilities, parks, properties, and projects;

(6)  Make, execute, enter into, amend, supplement, and carry out contracts and all other instruments necessary or convenient for the exercise of its powers and functions under this chapter with any private person, firm, partnership, association, company, or corporation only as it may be necessary in the conduct of its business and on such terms as it may deem appropriate; provided that the authority shall not obligate any funds of the State except as have been appropriated to it.  Notwithstanding the foregoing, the authority may enter into and perform such contracts, leases, cooperative agreements, or other transactions with any agency or instrumentality of the United States, a foreign nation, a state, a territory, or a possession, or with any political subdivision thereof;

(7)  Accept, hold, or expend gifts or grants in any form from any public agency or private source, or from any other source;

(8)  Impose and collect fees pertaining to the use of properties and facilities of the authority;

(9)  Formulate budgets to provide for the operation of the facilities of the authority;

(10)  Submit an annual report to the governor and the legislature at least twenty days prior to the convening of each regular session;

(11)  Acquire, own, lease, hold, clear, improve, and rehabilitate real, personal, or mixed property and assign, exchange, transfer, convey, lease, sublease, or encumber any project including by way of easements;

(12)  Construct, reconstruct, rehabilitate, improve, alter, or repair, or provide for the construction, reconstruction, rehabilitation, improvement, alteration, or repair of any project and designate a qualified person as its agent for this purpose, and own, hold, assign, transfer, convey, exchange, lease, sublease, or encumber any project;

(13)  Arrange or initiate appropriate action for the planning, replanning, opening, grading, or closing of streets, roads, roadways, alleys, easements, or other places, the furnishings or improvements, the acquisition of property or property rights, or the furnishing of property or services in connection with a research and technology park;

(14)  Prepare or cause to be prepared plans, specifications, designs, and estimates of cost for the construction, reconstruction, rehabilitation, improvement, alteration, or repair of any project or research and technology park, and from time to time, modify these plans, specifications, designs, or estimates;

(15)  Engage the services of consultants on a contractual basis for rendering professional and technical assistance and advice;

(16)  Procure insurance against any loss in connection with its properties and other assets and operations in amounts and from insurers as it deems desirable;

(17)  Issue bonds pursuant to this chapter in principal amounts as may be authorized from time to time by law to finance the cost of a project, including the repair or addition to its parks and facilities as authorized by law and to provide for the security thereof as permitted by this chapter;

(18)  Lend or otherwise apply the proceeds of the bonds issued for a project or a research and technology park either directly or through a trustee or a qualified person for use and application in the acquisition, construction, installation, or modification of a project or research and technology park, or agree with the qualified person whereby any of these activities shall be undertaken or supervised by that qualified person or by a person designated by the qualified person;

(19)  With or without terminating a project agreement, exercise any and all rights provided by law for entry and re-entry upon or to take possession of a project at any time or from time to time upon breach or default by a qualified person under a project agreement;

(20)  Create an environment that supports appropriate natural resource utilization and results in economic development, including:  supporting research projects and facilitating the transition from research and development to pilot scale and then to full commercial operation of companies utilizing the natural resources available at the research and technology parks; developing educational and conservation programs; supporting commercialization of the natural resources available at the research and technology parks, if the commercialization is compatible with the research, development, and other retail, commercial, and tourism activities of the research and technology parks; identifying issues and impediments to the development of natural resource utilization; and providing policy analysis and information important to the development of natural resource utilization in Hawaii;

(21)  Develop programs that support projects and companies which locate at the research and technology parks;

(22)  Attract appropriate new uses of the natural resources in Hawaii, including retail, commercial, and tourism activities; and

(23)  Do any or all other acts reasonably necessary to carry out the purposes of the authority. [L 1990, c 224, pt of §3; am L 1993, c 252, §3; am L 1999, c 38, §3; am L 2000, c 253, §150]



§227D-3.5 - Confidentiality of information.

[§227D-3.5  Confidentiality of information.]  (a)  Notwithstanding chapter 92F or any other law to the contrary, any government record made or received by any member or employee of the authority shall be subject to segregation, and information contained therein shall not be subject to public disclosure, inspection, or duplication to the extent that the information:

(1)  Consists of business trade secrets of a tenant or prospective tenant of the authority;

(2)  Consists of confidential or proprietary commercial or financial information regarding the operation of any business of a tenant or prospective tenant of the authority; or

(3)  Relates to the competitive position in a particular business or field of endeavor of a tenant or prospective tenant of the authority.

Information described in paragraphs (1), (2), and (3) that is contained in a business plan attached to a lease of state land shall be subject to segregation as required by this section.  This section, however, shall not apply to leases of state land themselves and other information required to be public by section 92F-12(a)(5).

(b)  Notwithstanding chapter 92 or any other law to the contrary, any discussion or consideration by the board or any committee of the board of the type of non-disclosable information described in subsection (a) may be held in an executive meeting closed to the public. [L 2004, c 23, §1]



§227D-4 - Research advisory committee.

[§227D-4]  Research advisory committee.  The authority shall appoint a research advisory committee for the purpose of obtaining expert and specialized counsel and advice on matters relating to scientific research and may include as members of the committee officers and employees of any government department or agency or members of the scientific community; provided that at least two members of the board shall be appointed to the committee.  Members of the advisory committee shall elect the chairperson and secretary of the committee, who shall serve as members of the board.  The authority may assign its own staff to aid and assist the committee and may reimburse any member of the committee for necessary expenses incurred in the performance of the member's work for the authority. [L 1990, c 224, pt of §3]



§227D-5 - Special fund.

§227D-5  Special fund.  There is established in the state treasury a fund to be known as the natural energy laboratory of Hawaii authority special fund, into which shall be deposited all moneys and fees from tenants or other users of the authority's parks, projects, other leased facilities, and other services and publications as well as any grants or gifts received by the authority.  All moneys in the fund are appropriated for the purposes of and shall be expended by the authority for the operation, maintenance, and management of its parks, projects, facilities, services, and publications, and for the design and construction of new facilities and the renovation of or addition to existing facilities. [L 1990, c 224, pt of §3; am L 1993, c 252, §4 and c 280, §19; am L 1994, c 179, §§2 to 4]



§227D-6 - Meetings of the board.

[§227D-6]  Meetings of the board.  (a)  The meetings of the board shall be open to the public as provided in section 92-3, except that when it is necessary for the board to receive information that is proprietary to a particular enterprise that seeks entry into or use of one of its facilities or the disclosure of which might be harmful to the business interest of the enterprise, the board may enter into an executive meeting that is closed to the public.

(b)  The board shall be subject to the procedural requirements of section 92-4, and this authorization shall be in addition to the exceptions listed in section 92-5, to enable the authority to respect the proprietary requirements of enterprises with which it has business dealings. [L 1990, c 224, pt of §3]



§227D-7 - Exemption of authority from taxation and competitive bidding.

§227D-7  Exemption of authority from taxation and competitive bidding.  (a)  All revenues and receipts derived by the authority from any project or research and technology park or under a project agreement or other agreement pertaining thereto shall be exempt from all state taxation.  Any right, title, and interest of the authority in any project or research and technology park shall also be exempt from all state taxation.  Except as otherwise provided by law, the interest of a qualified person or other user of a project or research and technology park under a project agreement or other agreements related to a project or research and technology park shall not be exempt from taxation to a greater extent than it would be if the costs of the project or research and technology park were directly financed by the qualified person or user.

(b)  The authority shall not be subject to the requirements of chapter 103 for project agreements, construction contracts, retail concession or tour-related contracts, or other contracts unless a project agreement with respect to a project or research and technology park shall require otherwise. [L 1990, c 224, pt of §3; am L Sp 1993, c 8, §19; am L 1997, c 151, §3; am L 2004, c 216, §9]



§227D-8 - Assistance by state and county agencies.

[§227D-8]  Assistance by state and county agencies.  Every state or county agency may render services to the authority upon request of the authority. [L 1990, c 224, pt of §3]



§227D-9 - Court proceedings; preferences.

[§227D-9]  Court proceedings; preferences.  Any action or proceeding to which the authority, the State, or a county may be a party, in which any question arises as to the validity of this chapter, shall be preferred over all other civil causes, except election cases, without respect to position on the calendar.  The same preference shall be given upon application of counsel for the authority in any action or proceeding questioning the validity of this chapter in which the authority has duly intervened. [L 1990, c 224, pt of §3]






CHAPTER 228 - OCEAN RESOURCES MANAGEMENT

CHAPTER 228

OCEAN RESOURCES MANAGEMENT

REPEALED.  L 1995, c 104, §7.

Cross References

For present provisions, see §§205A-61 to 64.



CHAPTER 229 - SISTER-STATE AND PROVINCE RELATIONSHIPS

§229-1 - Definition.

[§229-1]  Definition.  For the purposes of this chapter, unless the context otherwise requires, "sister-state or province relationship" means a relationship between the State of Hawaii and the state or province or similar governmental or political subdivision of a foreign nation. [L 2006, c 150, pt of §2]



§229-2 - Hawaii sister-state committee.

[§229-2]  Hawaii sister-state committee.  There shall be established the Hawaii sister-state committee, to be placed within the department of business, economic development, and tourism for administrative purposes only, consisting of five members appointed by the governor as provided in section 26-34.

The purpose of the committee shall be to advise the governor and the legislature on matters relating to sister-state or province relations and relations, in general, between the State and the states or provinces of foreign countries.  The governor shall appoint five members, one member from each of five lists of nominees submitted respectively by the following:

(1)  Speaker of the house of representatives;

(2)  President of the senate;

(3)  Native Hawaiian cultural organization;

(4)  East-West Center; and

(5)  Hawaii State Association of Counties.

A chair and vice chair of the committee shall be appointed by the committee members from among themselves.  Members shall serve without compensation but shall be reimbursed for expenses, including travel expenses, necessary for the performance of their duties. [L 2006, c 150, pt of §2]



§229-3 - Initiating sister-state relationships.

[§229-3]  Initiating sister-state relationships.  The Hawaii sister-state committee shall evaluate and develop recommendations for the initiation of all sister-state or province relationships and forward its recommendation to the legislature.  The legislature, if it so chooses, shall implement the recommendation to initiate a sister-state or province relationship by either adopting a concurrent resolution or by enacting session law to that effect. [L 2006, c 150, pt of §2]



§229-4 - Maintaining sister-state relationships.

[§229-4]  Maintaining sister-state relationships.  The Hawaii sister-state committee shall periodically evaluate established sister-state relationships and forward its recommendations on maintaining sister-state relationships to the governor and to the legislature. [L 2006, c 150, pt of §2]



§229-5 - Dissolving sister-state relationships.

[§229-5]  Dissolving sister-state relationships.  The Hawaii sister-state committee may make a recommendation to terminate a sister-state relationship it deems to be defunct, moribund, or not beneficial and forward its recommendation to the legislature.  The legislature, if it so chooses, shall implement the recommendation to terminate a sister-state relationship either by adopting a concurrent resolution or by enacting session law to that effect. [L 2006, c 150, pt of §2]









TITLE 14 - TAXATION

CHAPTER 231 - ADMINISTRATION OF TAXES

§231-1 - Definitions.

GENERAL PROVISIONS

§231-1  Definitions.  Whenever used in chapters of the law under title 14 administered by the department:

"Assessor" or "assistant assessor" means the assessor or an assistant assessor appointed for the taxation district concerned.  Whenever there is more than one assessor for the first district, with respect to that district "assessor" or "assistant assessor" means the assessor or assistant assessor for a particular tax.

"Comptroller" means the comptroller of the State.

"Department" means the department of taxation, unless the context clearly indicates otherwise.

"Electronic funds transfer" means any transfer of funds that is initiated through an electronic terminal, telephonic instrument, or computer or magnetic tape so as to order, instruct, or authorize a financial institution to debit or credit an account but shall not include any transfer originated by check, draft, or similar paper instrument.

"Person" [Repeal and reenactment on June 30, 2014.  L 2009, c 134, §13(3).] includes one or more individuals, a company, corporation, a partnership, an association, or any other type of legal entity, and also includes an officer or employee of a corporation, a partner or employee of a partnership, a trustee of a trust, a fiduciary of an estate, or a member, employee, or principal of any other entity, who as such officer, employee, partner, trustee, fiduciary, member, or principal is under a duty to perform and is principally responsible for performing the act.

"Property" or "real property" has the meaning defined herein, and, to the extent applicable to other chapters of the law under title 14 administered by the department includes other subjects or measures of tax.  "Real property" includes all land and appurtenances thereof and the buildings, structures, fences, and improvements erected on or affixed to the land, and any fixture which is erected on or affixed to the land, buildings, structures, fences, and improvements, including all machinery and other mechanical or other allied equipment and the foundations thereof, whose use is necessary to the utility of the land, buildings, structures, fences, and improvements, or whose removal therefrom cannot be accomplished without substantial damage to the land, buildings, structures, fences, and improvements, excluding, however, any growing crops. [L 1932 2d, c 40, pt of §§1 and 17; am L Sp 1933, c 9, §14; RL 1935, pt of §§1900 and 1906; am L 1935, c 153, pt of §1; RL 1945, pt of §§5101 and 5103; am L 1945, c 79, §1; RL 1955, §115-1; am L 1957, c 152, §1; am L Sp 1959 2d, c 1, §16; am L 1967, c 37, §1; HRS §231-1; am L 1983, c 217, §2; am L Sp 1984 1st, c 1, §4; am L 1989, c 14, §4(1); am L 1991, c 263, §2; am L 1995, c 66, §1 and c 121, §2; am L 1996, c 54, §1; am L 2009, c 134, §4]

Case Notes

Commissioner may exercise the right to appeal given the assessor by §232-19.  44 H. 584, 358 P.2d 539.



§231-1.5 - Confidentiality privileges relating to taxpayer communications.

[§231-1.5]  Confidentiality privileges relating to taxpayer communications.  Section 7525 (with respect to confidentiality privileges relating to taxpayer communications) of the Internal Revenue Code shall be operative for the purposes of this title.  All references to Internal Revenue Code sections within section 7525 shall be operative for purposes of this section.  The term "Internal Revenue Service" as used in section 7525(a)(2)(A) means the department; the term "federal court" as used in section 7525(a)(2)(B) means state court; and the term "United States" as used in section 7525(a)(2)(B) means State. [L 2001, c 45, §1]



§231-2 - Taxation districts.

§231-2  Taxation districts.  For the purpose of taxation, the State is divided into four districts, viz.:

(a)   The city and county of Honolulu, to be called the first district;

(b)   The counties of Maui and Kalawao, to be called the second district;

(c)   The county of Hawaii, to be called the third district;

(d)   The county of Kauai, to be called the fourth district. [L 1932 2d, c 40, §2; RL 1935, §1901; RL 1945, §5102; RL 1955, §115-2; am L 1967, c 37, §1; HRS §231-2]

Cross References

Districts, generally, see chapter 4.

Case Notes

Cited:  34 H. 515, 530.



§231-3 - Department, general duties and powers.

§231-3  Department, general duties and powers.  The department of taxation shall have the following duties and powers, in addition to any others prescribed or granted by this chapter:

(1)  Assessment:  To make any assessment by law required to be made by the department;

(2)  Collections:  To be responsible for the collection of all taxes imposed under title 14, except those which by law are to be collected by county treasurers, and for such other duties as are provided by law;

(3)  Construction of revenue laws:  To construe the tax and revenue laws, the administration of which is within the scope of the department's duties, whenever requested by any officer acting under those laws, or by an interested person;

(4)  Enforcement of penalties:  To see that penalties are enforced when prescribed by any tax or revenue law of the State (the administration of which is within the scope of the department's duties) for disobedience or evading of its provisions, and to see that complaint is made against persons violating any such law; in the execution of these powers and duties the department may call upon the attorney general or any of the attorney general's deputies, including the county attorneys or public prosecutors, whose duties it shall be to assist in the institution and conduct of all proceedings or prosecutions for penalties and forfeitures, liabilities, and punishments for violation of the laws administered by the department;

(5)  Forms:  To prescribe forms to be used in or in connection with any assessment, including forms to be used in the making of returns by taxpayers or in any other proceedings connected with the assessment, and to change the same from time to time as deemed necessary;

(6)  Inspection, examination of records:  To inspect and examine the records of all public officers without charge, and to examine the books and papers of account of any person for the purpose of enabling the department to obtain all information that could in any manner aid the department in discharging its duties under any tax law;

(7)  Recommendations for legislation:  To recommend to the governor any amendments, changes, or modifications of the laws as may seem proper or necessary to remedy injustice or irregularity in taxation or to facilitate the assessment of taxes;

(8)  Report to governor:  To report to the governor annually, and at such other times and in such manner as the governor may require, concerning the acts and doings and the administration of the department, and any other matters of information concerning taxation as may be deemed of general interest;

(9)  Rules:  To adopt such rules as the department may deem proper effectually to carry out the purposes for which the department is constituted and to regulate matters of procedure by or before the department;

(10)  Compromises:  With the approval of the governor, to compromise any claim where the tax exceeds $50,000 (exclusive of penalties and interest) arising under any tax law the administration of which is within the scope of the department's duties, and to compromise any tax claim where the tax is $50,000 or less (exclusive of penalties and interest) without seeking the approval of the governor; provided that the director shall have the discretion to seek the approval of the governor to compromise any tax claim where the director deems it appropriate; and in each case the department shall post each proposed compromise, as set forth in subparagraphs (A) to (D), on the department's internet website for five calendar days before the director signs the compromise, and there shall be placed on file in the department's office a statement of:

(A)  The name of the taxpayer and the amount and type of tax assessed, or proposed to be assessed;

(B)  The amount of penalties and interest imposed or which could have been imposed by law with respect to the amount of tax assessed, as computed by the department;

(C)  The total amount of liability as determined by the terms of the compromise, and the actual payments made thereon with the dates thereof; and

(D)  The reasons for the compromise.

Notwithstanding the provisions of any law making unlawful the disclosure of tax returns or return information, statements on file and included in the department's internet website in respect of compromises shall be open to public inspection;

(11)  Retroactivity of rulings:  To prescribe the extent, if any, to which any ruling, rule, or construction of the tax laws, of general application, shall be applied without retroactive effect;

(12)  Remission of delinquency penalties and interest:  Except in cases of fraud or wilful violation of the laws or wilful refusal to make a return setting forth the information required by law (but inclusion in a return of a claim of nonliability for the tax shall not be deemed a refusal to make a return), the department may remit any amount of penalties or interest added, under any law administered by the department, to any tax that is delinquent, in a case of excusable failure to file a return or pay a tax within the time required by law, or in a case of uncollectibility of the whole amount due; and in that case there shall be placed on file in the department's office a statement showing the name of the person receiving the remission, the principal amount of the tax, and the year or period involved;

(13)  Closing agreements:  To enter into an agreement in writing with any taxpayer or other person relating to the liability of the taxpayer or other person, under any law the administration of which is within the scope of the department's duties, in respect of any taxable period, or in respect of one or more separate items affecting the liability for any taxable period; the agreement, signed by or on behalf of the taxpayer or other person concerned, and by or on behalf of the department, shall be final and conclusive, and except upon a showing of fraud or malfeasance, or misrepresentation of a material fact:

(A)  The matters agreed upon shall not be reopened, and the agreement shall not be modified, by any officer or employee of the State; and

(B)  In any suit, action, or proceeding, the agreement, or any determination, assessment, collection, payment, refund, or credit made in accordance therewith, shall not be annulled, modified, set aside, or disregarded;

(14)  Other powers and duties:  In addition to the powers and duties contained in this chapter, the powers and duties contained in other chapters of the law under title 14 administered by the department for levying, assessing, collecting, receiving, and enforcing payments of the tax imposed thereunder, and otherwise relating thereto, shall be severally and respectively conferred, granted, practiced, and exercised for levying, assessing, collecting, receiving, and enforcing payment of the taxes imposed under the authority of those chapters as far as the provisions are consistent with the express provisions of those chapters, as fully and effectually to all intents and purposes as if the same powers and authorities were repeated in those chapters, with reference to those taxes, and all of the provisions shall be applied, construed, deemed, and taken to refer to the taxes imposed under the authority of those chapters, in like manner. [L 1932 2d, c 40, §§18, 20, 57, 58; RL 1935, §1907; RL 1945, §5104; am L 1945, c 79, §2 and c 196, §1; am L 1951, c 133, §1; am L 1953, c 125, §1 and c 223, §2; RL 1955, §115-4; am L Sp 1959 2d, c 1, §16; HRS §231-3; am L 1983, c 217, §3; am L 1985, c 16, §2; gen ch 1985; am L 1986, c 340, §2; am L 1989, c 14, §4(2); am L 1990, c 320, §2; am L 1991, c 263, §3; am L 1995, c 66, §2; am L 2003, c 136, §3]

Cross References

Generally, see §26-10.

Annual reports, due dates, see §93-12.

Law Journals and Reviews

Rule of Strict Construction in Tax Cases, a Question of Classification or Exemption, Arthur B. Reinwald, 11 HBJ 98.

Case Notes

Require information return.  33 H. 766.

Commissioner may exercise the right to appeal given the assessor by §232-19.  44 H. 584, 358 P.2d 539.

Economy in administration is a proper factor for consideration in assessment of taxes.  56 H. 321, 536 P.2d 91.



§231-3.1 - Consideration paid not indicative of fair market value.

[§231-3.1]  Consideration paid not indicative of fair market value.  Where sales are made by a taxpayer, taxable under title 14, to other affiliated companies or persons, or under other circumstances where the relation between the taxpayer and the buyer is such that the consideration paid, if any, is not indicative of the fair market value, the taxpayer shall pay the taxes imposed under title 14, measured by the fair market value, corresponding as nearly as possible to the gross proceeds of sales of like quality and character by other persons, where no common interest exists between the buyer and seller but the circumstances and conditions are otherwise similar.  If no such comparable sales exist between nonaffiliated buyers and sellers, the department may prescribe equitable and uniform rules for ascertaining the fair market value of the sale.

As used in this section, "affiliated companies or persons" means two or more organizations, trades, or businesses (whether or not incorporated, organized in the United States, or affiliated) owned or controlled directly or indirectly by the same interests, including companies or persons described in section 237-23.5. [L 2002, c 153, §2]



§231-3.2 - REPEALED.

§231-3.2  REPEALED.  L 2007, c 9, §21.



§231-3.4 - Publication of reports.

[§231-3.4]   Publication of reports.  (a)  The department of taxation shall publish reports on the following:

(1)  Hawaii income patterns--individuals;

(2)  Hawaii income patterns--corporations, proprietorships, and partnerships; and

(3)  Tax credits.

The department shall make each of these reports available in both paper form and commonly accessible electronic forms for a reasonable fee.

(b)  The department shall explore and implement all reasonable methods of covering the costs of publication and distribution of the reports, including but not limited to:

(1)  Setting reasonable fees that will cover the costs of producing and distributing the reports in paper and electronic form; and

(2)  Negotiating licensing fees with commercial information providers for rights to carry the reports on-line or in other electronic storage methods. [L 1996, c 250, §2]



§231-3.5 - Suspension of running of the period of limitation during bankruptcy proceedings.

§231-3.5  Suspension of running of the period of limitation during bankruptcy proceedings.  The running of the periods of limitation provided under chapters of the law under title 14 administered by the department to the contrary notwithstanding, shall be suspended for the period during which the director of taxation is prohibited from making an assessment of taxes by reason of title 11 (with respect to bankruptcy) of the United States Code and for sixty days after the prohibition is lifted. [L 1991, c 19, §1; am L 1994, c 20, §1; am L 1995, c 66, §3]



§231-3.6 - Streamlined sales and use tax agreement compliance.

[§231-3.6]  Streamlined sales and use tax agreement compliance.  (a)  A seller that registers to pay or collect and remit sales or use tax in accordance with the terms of the streamlined sales and use tax agreement may select one of the following methods of remittance or other method allowed by law to remit the taxes collected, as follows:

(1)  A model 1 seller, who shall be a seller who selects a certified service provider as an agent to perform all the seller’s sales or use tax functions, other than the seller’s obligation to remit tax on its own purchases;

(2)  A model 2 seller, who shall be a seller who selects a certified automated system to use which calculates the amount of tax due on a transaction; or

(3)  A model 3 seller, who shall be a seller who uses its own proprietary automated sales tax system that has been certified as a certified automated system.

(b)  A certified service provider in model 1 shall be allowed a monetary allowance in accordance with the terms of the contract that the states participating in the streamlined sales and use tax agreement execute with the provider.  The director shall prescribe the allowance in accordance with the terms of the contract, which shall be funded entirely from money collected in model 1.

A monetary allowance to a certified service provider may be based on one or more of the following incentives:

(1)  A base rate that applies to taxable transactions processed by the provider; and

(2)  For a period not to exceed twenty-four months following a voluntary seller’s registration through the streamlined sales and use tax agreement’s central registration process, a percentage of tax revenue generated for a member state by the voluntary seller for each member state for which the seller does not have a requirement to register to collect the tax.

(c)  A model 2 seller shall be allowed a monetary allowance that the director shall prescribe in accordance with the terms agreed to by the member states of the streamlined sales and use tax agreement.  The member states initially anticipate that they will provide a monetary allowance to sellers under model 2 based on the following:

(1)  Each seller shall receive a base rate for a period not to exceed twenty-four months following the commencement of participation by the seller; and

(2)  For a period not to exceed twenty-four months following a voluntary seller’s registration through the streamlined sales and use tax agreement’s central registration process, a percentage of tax revenue generated for a member state by the voluntary seller for each member state for which the seller does not have a requirement to register to collect the tax.

(d)  A model 3 seller and all other sellers that are not under model 1 or model 2 shall be allowed a monetary allowance that the director shall prescribe in accordance with the terms agreed to by the member states of the streamlined sales and use tax agreement.  The member states initially anticipate that they will provide a monetary allowance to sellers under model 3 and to all other sellers that are not under models 1 or 2 based on the following:

(1)  For a period not to exceed twenty-four months following a voluntary seller’s registration through the streamlined sales and use tax agreement’s central registration process; and

(2)  A percentage of tax revenue generated for a member state by the voluntary seller for each member state for which the seller does not have a requirement to register to collect the tax.

(e)  Pursuant to the streamlined sales and use tax agreement, the director is authorized to accept certified automated systems and certified service providers to aid in the administration of the collection of the tax imposed under chapter 237 and chapter 238.

(f)  No person required to collect any tax imposed by chapter 237 or 238, or any tax authorized to be collected under the streamlined sales and use tax agreement shall be held liable for having charged and collected the incorrect amount of sales or use tax by reason of reliance on erroneous data provided by the director with respect to tax rates, boundaries, or taxing jurisdiction assignments.

(g)  In connection with a purchaser's request from a seller of over-collected sales or use taxes, a seller shall be presumed to have a reasonable business practice, if in the collection of the sales or use taxes, the seller:

(1)  Uses either a provider or a system, including a proprietary system, that is certified by the State; and

(2)  Has remitted to the State all taxes collected less any deductions, credits, or collection allowances.

(h)  For the purposes of this section, "streamlined sales and use tax agreement" means the agreement authorized under chapter 255D. [L Sp 2005, c 3, §2]



§231-4 - Assessing officers eligible to appointment as collecting officers and vice versa.

§231-4  Assessing officers eligible to appointment as collecting officers and vice versa.  Appointees to offices or positions in the department of taxation for the assessing of taxes shall be eligible for appointment to offices or positions in the department for the collection of taxes, and vice versa. [L 1932 2d, c 40, §6; RL 1935, §1904; RL 1945, §5106; am L 1951, c 264, §2; RL 1955, §115-6; am L Sp 1959 2d, c 1, §16; HRS §231-4; am L 1989, c 14, §4(3)]



§231-4.3 - Investigators; appointment and powers.

[§231-4.3]  Investigators; appointment and powers.  The director may appoint and commission one or more investigators as the exigencies of the public service may require.  Persons appointed and commissioned under this section shall have and may exercise all of the powers and authority and the benefits and privileges of a police officer or of a deputy sheriff, including the power to arrest; provided that such powers shall remain in force and effect only while in actual performance of their duties.  These investigators shall consist of personnel whose primary duty is to conduct investigations as directed by the director.  Persons appointed and commissioned under this section shall be exempt from chapter 76. [L 2003, c 136, §2]



§231-4.5 - Administrative rules officer; specialists; appointment and duties.

§231-4.5  Administrative rules officer; specialists; appointment and duties.  The director of taxation may appoint an administrative rules officer, and administrative rules specialists as necessary to assist the administrative rules officer.  The administrative rules officer shall direct the adoption of rules related to taxes administered by the department, assist with the issuance of tax memoranda and tax information releases, and perform other duties as directed by the director.  The administrative rules officer and the administrative rules specialists shall be exempt from chapters 76 and 77 and may be legal or accounting professionals; provided that no individual appointed under this section shall render legal services reserved to the attorney general under chapter 28. [L 1990, c 102, §1; am L 2000, c 253, §150]



§231-5 - Deceased officers, duties of personal representatives, etc.

§231-5  Deceased officers, duties of personal representatives, etc.  The personal representatives of any deceased officer of the department of taxation, and all other persons into whose hands any tax lists, or records, papers, documents, or books, or taxes, may come, shall deliver the same to the department, and any refusal or wilful failure so to do shall constitute a misdemeanor. [L 1932 2d, c 40, §9; RL 1935, §1909; RL 1945, §5109; RL 1955, §115-9; am L Sp 1959 2d, c 1, §16; HRS §231-5; am L 1976, c 200, pt of §1]



§231-6 - Oath, power to administer.

§231-6  Oath, power to administer.  The department of taxation may administer all oaths or affirmations required to be taken or be administered under chapters of the law under title 14 administered by the department, with respect to any matters coming within the scope of the duties of the department. [L 1932 2d, c 40, §10; RL 1935, §1916; RL 1945, §5110; RL 1955, §115-10; am L Sp 1959 2d, c 1, §16; HRS §231-6; am L 1983, c 217, §4; am L 1985, c 16, §3; am L 1986, c 340, §3; am L 1991, c 263, §4; am L 1995, c 66, §4]



§231-7 - Hearings and subpoenas.

§231-7  Hearings and subpoenas.  (a)  The director of taxation, and any representative of the director duly authorized by the director, may conduct any inquiry, investigation, or hearing, relating to any assessment, or the amount of any tax, or the collection of any delinquent tax, including any inquiry or investigation into the financial resources of any delinquent taxpayer or the collectability of any delinquent tax.

(b)  The director or other person conducting hearings may administer oaths and take testimony under oath relating to the matter of inquiry or investigation, and subpoena witnesses and require the production of books, papers, documents, and records pertinent to such inquiry.

(c)  If any person disobeys any process or, having appeared in obedience thereto, refuses to answer pertinent questions put to the person by the director or other person conducting the hearing, or to produce any books, papers, documents, or records pursuant thereto, the director or other person conducting the hearing may apply to the circuit court of the circuit wherein the inquiry or investigation is being conducted, or to any judge of the court, setting forth the disobedience to process or refusal to answer, and the court or judge shall cite the person to appear before the court or judge to answer the questions or to produce the books, papers, documents, or records, and upon the person's refusal so to do commit the person to jail until the person testifies but not for a longer period than sixty days.  Notwithstanding the serving of the term of commitment by any person, the director may proceed in all respects as if the witness had not previously been called upon to testify.  Witnesses (other than the taxpayer or the taxpayer's or its officers, directors, agents, and employees) shall be allowed their fees and mileage as in cases in the circuit courts, to be paid on vouchers of the department of taxation, from any moneys available for expenses of the department.

(d)  Any subpoena issued under this section that does not identify the person with respect to whose liability or investigation the subpoena is issued may be served on any person only after a court proceeding in which the director or another person establishes that:

(1)  The subpoena relates to the investigation of a particular person or ascertainable group or class of persons;

(2)  There is a reasonable basis for believing that the person or group or class of persons may fail or may have failed to comply with any provision of title 14; and

(3)  The information sought to be obtained from the examination of records or testimony and the identity of the person or persons with respect to whose liability the subpoena is issued is not readily available from other sources.

(e)  The provisions of this section are in addition to all other provisions of law, and apply to any tax within the jurisdiction of the department. [L 1945, c 196, §1; RL 1955, §115-11; am L Sp 1959 2d, c 1, §16; HRS §231-7; gen ch 1985; am L 2009, c 166, §17]

Note

Applicability of 2009 amendment.  L 2009, c 166, §27.



§231-7.5 - Expedited appeals and dispute resolution program.

[§231-7.5]  Expedited appeals and dispute resolution program.  (a)  The department shall be authorized to implement an administrative appeals and dispute resolution program that shall expeditiously resolve all tax, penalty, interest, fine, assessment, and other such disputes between the department and the taxpayer or return preparer.  The director or the director's designee, who shall report directly and be answerable solely to the director, shall serve as an independent appeals officer and shall be authorized to compromise, settle, or otherwise resolve any dispute on any basis, including hazards and costs of litigation, considering equally the position of the taxpayer and the department on an impartial basis.  The independent appeals officer shall not be influenced by any department tax compliance initiatives and policies, or loss of revenue to the State.  Decisions of the independent appeals officer shall be in writing stating the facts, analysis, and conclusions in support, which shall be provided to the taxpayer and return preparer.  Persons who currently serve or have served in the previous five years as an auditor, audit supervisor or manager, collector, collection supervisor or manager, district manager or supervisor, or tax compliance administrator, shall not be eligible to be the director's designee.

(b)  Notwithstanding any other law to the contrary, including tax appeal procedures set forth under chapter 232, a taxpayer shall be eligible to petition the department once for participation in the administrative appeals and dispute resolution program after issuance of a notice of proposed assessment; provided that if a taxpayer has filed a tax appeal with the tax appeal court or other court, the taxpayer shall first be required to obtain the approval of the director and permission from the respective court prior to petitioning the department for participation.  The director shall have the right to deny a petition for cause.

(c)  The department shall adopt procedures to carry out the purposes of this section, including procedures relating to ex parte communications between the director or the director's designee and other department personnel to ensure that such communications do not compromise or appear to compromise the independence of the administrative appeals and dispute resolution program. [L 2009, c 166, §15]

Note

Applicability of 2009 amendment.  L 2009, c 166, §27.



§231-8 - Timely mailing treated as timely filing and paying.

§231-8  Timely mailing treated as timely filing and paying.  (a)  Any report, claim, tax return, statement, or other document required or authorized to be filed with or any payment made to the State which is:

(1)  Transmitted through the United States mail, shall be deemed filed and received by the State on the date shown by the post office cancellation mark stamped upon the envelope or other appropriate wrapper containing it;

(2)  Mailed but not received by the State or where received and the cancellation mark is illegible, erroneous, or omitted, shall be deemed filed and received on the date it was mailed if the sender establishes by competent evidence that the report, claim, tax return, statement, remittance, or other document was deposited in the United States mail on or before the date due for filing; and in cases of the nonreceipt of a report, tax return, statement, remittance, or other document required by law to be filed, the sender files with the State a duplicate within thirty days after written notification is given to the sender by the State of its nonreceipt of the report, tax return, statement, remittance, or other document.

(b)  If any report, claim, tax return, statement, remittance, or other document is sent by United States registered mail, certified mail, or certificate of mailing, a record authenticated by the United States Post Office of the registration, certification, or certificate shall be considered competent evidence that the report, claim, tax return, statement, remittance, or other document was delivered to the state officer or state agency to which addressed, and the date of registration, certification, or certificate shall be deemed the postmarked date.

(c)  Any reference in this section to the United States mail shall be treated as including a reference to a designated delivery service, and any reference to a postmark by the United States Postal Service shall be treated as including a reference to any date recorded or marked by the designated delivery service.

As used in this section, "designated delivery service" means any delivery service designated for purposes of section 7502 of the federal Internal Revenue Code. [L 1967, c 271, §1; HRS §231-8; am L 1997, c 297, §1]



§231-8.5 - Electronic filing of tax returns.

[§231-8.5]  Electronic filing of tax returns.  The department may allow filing by electronic, telephonic, or optical means of any tax return, application, report, or other document required under the provisions of title 14 administered by the department.  The date of filing shall be the date the tax return, application, report, or other document is transmitted to the department in a form and manner prescribed by departmental rules adopted pursuant to chapter 91.  The department may determine alternative methods for the signing, subscribing, or verifying of a tax return, application, report, or other document that shall have the same validity and consequences as the actual signing by the taxpayer.  A filing under this section shall be treated in the same manner as a filing subject to the penalties under section 231-39.  [L 1997, c 176, §1]



§231-8.6 - REPEALED.

§231-8.6  REPEALED.  L 2007, c 9, §22.



§231-9 - Tax collection; general duties, powers of director; dollar rounding.

§231-9  Tax collection; general duties, powers of director; dollar rounding.  (a)  The director of taxation shall collect all taxes according to the assessments.  The director of taxation shall duly and accurately account to the director of finance for the collection and the amount of taxes according to such assessments and shall be liable and responsible for the full amount of the taxes assessed, unless the director of taxation shall under oath account for the noncollection of the same to the full satisfaction of the director of finance, or shall be released from accountability as provided in section 231-32.  The director of taxation shall, from time to time, pay over to the director of finance all taxes collected, at such times as the director of finance shall direct.  The county attorney of each county shall, under the supervision and direction of the attorney general, assist the director of taxation in the collection of all taxes.

(b)  The director of taxation may require the rounding of tax return items (upward and downward) to the nearest whole dollar amount; provided that amounts of 50 cents shall be rounded upward. [L 1932 2d, c 40, §60; RL 1935, §1955; RL 1945, §5112; RL 1955, §115-13; am L Sp 1959 2d, c 1, §§14, 16; am L 1963, c 114, §1; HRS §231-9; gen ch 1985; am L 1996, c 133, §1]



§231-9.3 - Tax collection; mainland contractors working on federal construction projects.

[§231-9.3  Tax collection; mainland contractors working on federal construction projects.]  The director of taxation shall develop a system to determine when contractors from the United States mainland are present in Hawaii to work on federal projects, including the starting and anticipated completion dates for these contracts, to enforce the laws relating to the collection of general excise taxes on these contractors that may be required under chapter 237.

The United States government is requested to provide the information necessary to ascertain the names and work dates of United States mainland contractors working on federal projects.  The director of taxation shall work with the United States government to establish this information to enforce and collect taxes owed to the State.

The director of taxation may contract with bonded collection agencies, licensed attorneys, accountants, auditors, or other persons to pursue and collect claims of the State when the mainland contractor, who owes delinquent general excise taxes or is subject to other provisions under chapter 231, has moved back to the United States mainland.

The director of taxation may adopt rules pursuant to chapter 91 to implement this section. [L 2001, c 206, §2]

Revision Note

Subsection designation deleted pursuant to §23G-15(1).



§231-9.4 - Credit or debit card remittances.

[§231-9.4  Credit or debit card remittances.]  In addition to sections 237-31, 237D-6.5, and 251-5, as well as any other form of payment allowed under provisions of title 14 administered by the department, the director, by rules adopted pursuant to chapter 91, may permit the use of credit or debit cards for remittances made to the department.  A service fee shall not be required by the department for the use of debit cards for remittances, but may be required by the department for the use of credit cards for remittances.

For purposes of this section:

"Credit card" shall have the same meaning as provided in section 478-1.

"Debit card" means any card, plate, or other single credit device issued with or without a fee to a cardholder to purchase goods or services or to obtain cash that is debited from the cardholder's checking or other bank account. [L 1997, c 179, §1]



§231-9.5 - Assessment of additional taxes of corporations or partnerships.

[§231-9.5]  Assessment of additional taxes of corporations or partnerships.  Additional taxes of a corporation or partnership shall be assessed to it under its corporate or firm name. [L 1989, c 14, §1(2)]



§231-9.6 - Fiduciaries, liability.

[§231-9.6]  Fiduciaries, liability.  Every personal representative, trustee, guardian, or other fiduciary shall be answerable as such for the performance of all acts, matters, or things as are required to be done in respect to the assessment of the taxes for which the fiduciary is responsible in a fiduciary capacity.  The fiduciary shall be liable for the payment of those taxes up to the amount of the available property held by the fiduciary, but shall not be personally liable.  The fiduciary may retain so much property as may be necessary to pay the taxes due.  The fiduciary may recover the amount of taxes paid from the beneficiary to whom the property shall have been distributed. [L 1989, c 14, §1(3)]



§231-9.7 - Informalities not to invalidate assessments, mistakes in names or notices, etc.

[§231-9.7]  Informalities not to invalidate assessments, mistakes in names or notices, etc.  No assessment or act relating to the assessment or collection of taxes shall be illegal nor shall such assessment, levy, or collection be invalid on account of mere informality or mistakes in names, notices, etc. [L 1989, c 14, §1(6)]



§231-9.8 - Tax bills.

[§231-9.8]  Tax bills.  Each state tax collector shall mail, postage prepaid, or deliver to all known persons assessed taxes in the state tax collector's district, tax bills demanding payment of taxes due from each of them, but no person shall be excused from the payment of any tax or delinquent penalties thereon by reason of failure on the person's part to receive such bill.  The bill, if mailed, shall be addressed to the person concerned at the person's last known address or place of residence. [L 1989, c 14, §1(7)]



§231-9.9 - Filing and payment of taxes by electronic funds transfer.

§231-9.9  Filing and payment of taxes by electronic funds transfer.  (a)  The director of taxation is authorized to require every person whose tax liability for any one taxable year exceeds $100,000 and who files a tax return for any tax, including consolidated filers, to remit taxes by one of the means of electronic funds transfer approved by the department; provided that for withholding taxes under section 235-62, electronic funds transfers shall apply to annual tax liabilities that exceed $40,000.  Notwithstanding the tax liability thresholds in this subsection, the director of taxation is authorized to require any person who is required to electronically file a federal return or electronically remit any federal taxes to the federal government, to electronically file a state return and electronically remit any state taxes under title 14 to the department.  The director is authorized to grant an exemption to the electronic filing and payment requirements for good cause.

(b)  Any person who files a tax return for any tax and is not required by subsection (a) to remit taxes by means of electronic funds transfer may elect to remit taxes by one of the means of electronic funds transfer approved by the department with the approval of the director of taxation.

(c)  If a person who is required under subsection (a) to file a return electronically or remit taxes by one of the means of electronic funds transfer approved by the department fails to file electronically or to remit the taxes using an approved method on or before the date prescribed therefor, unless it is shown that the failure is due to reasonable cause and not to neglect, there shall be added to the tax required to be so remitted a penalty of two per cent of the amount of the tax.  The penalty under this subsection is in addition to any penalty set forth in section 231-39.

(d)  No later than twenty days prior to the convening of each regular session, the department shall submit a report to the legislature containing:

(1)  The number of taxpayers who were assessed the two per cent penalty pursuant to subsection (c);

(2)  The amounts of each assessment; and

(3)  The total amount of assessments collected for the previous year. [L 1995, c 121, §1; am L 1997, c 177, §§1, 3; am L 2001, c 44, §1; am L 2004, c 113, §2; am L 2009, c 196, §2]

Note

The 2009 amendment applies to returns and payments due after May 31, 2009.  L 2009, c 196, §8.



§231-10 - Department; keep offices where.

§231-10  Department; keep offices where.  The department of taxation shall keep offices in the several districts, for the convenience of the public business. [L 1932 2d, c 40, §59; RL 1935, §1956; RL 1945, §5113; RL 1955, §115-14; am L Sp 1959 2d, c 1, §16; am L 1967, c 37, §1; HRS §231-10]



§231-10.5 - Closing audit letters.

[§231-10.5]  Closing audit letters.  At the conclusion of a tax audit, the department shall provide to the taxpayer a closing audit letter that shall confirm in writing the department's position on each issue considered in the audit, and which shall provide guidance on how the taxpayer may report such issues for post audit years. [L 2009, c 166, pt of §16]

Note

Applicability of 2009 amendment.  L 2009, c 166, §27.



§231-10.6 - Rules or administrative guidance.

[§231-10.6]  Rules or administrative guidance.  Rules, including temporary rules, providing examples and safe harbors shall be implemented to explain in clear and unambiguous terms the penalties and fines provided under any provision of title 14 that may be imposed against a return preparer or taxpayer for understatement of tax liabilities, promotion of abusive tax shelters, erroneous claims for refund or credit, or substantial understatements or misstatements of tax.  Federal laws and administrative guidance may be used to interpret this section.  Any such penalties or fines shall first be approved by the director before assessment. [L 2009, c 166, pt of §16]

Note

Applicability of 2009 amendment.  L 2009, c 166, §27.



§231-10.7 - Temporary rulemaking authority for regulation of tax matters.

[§231-10.7]  Temporary rulemaking authority for regulation of tax matters.  (a)  Notwithstanding any other law in title 14, chapter 91, or chapter 201M to the contrary, the department is authorized to adopt any temporary rules as the department may deem proper as provided in this section.  Temporary rules may include the adoption, amendment, or repeal of any rules concerning any matters which the department is authorized to regulate.

(b)  Temporary rules shall take effect seven days after notice of the temporary rules is issued.  Notice under this subsection shall require:

(1)  Making the temporary rules available on the department's and the lieutenant governor's websites;

(2)  Making copies of the temporary rules available to the public for inspection at the department's offices or copying if any required fee is paid; and

(3)  Providing public notice of the substance of the temporary rules at least once statewide.

(c)  Temporary rules shall be approved by the governor.

(d)  Any temporary rules issued by the department shall also be issued as proposed administrative rules that shall be subject to the procedural requirements of chapter 91.

(e)  Temporary rules shall expire eighteen months from the date the temporary rules take effect.

(f)  Temporary rules shall conspicuously provide the following information at the beginning of the temporary rules' text:

(1)  Notice stating the temporary nature of the rules;

(2)  The expiration date of the temporary rules; and

(3)  A statement advising that proposed administrative rules subject to chapter 91 are being simultaneously proposed for formal adoption.

(g)  Temporary rules shall have the same force and effect as any other administrative rules. [L 2009, c 166, pt of §16]

Note

Applicability of 2009 amendment.  L 2009, c 166, §27.



§231-11 - Police to aid assessing or collecting officers.

POLICE; DISTRICT JUDGES

§231-11  Police to aid assessing or collecting officers.  The director of taxation or any assessing or collecting officer of the department of taxation, when resisted or impeded in the exercise of his office, may require any police officer to aid him in the discharge of his duties, and if any such officer refuses to render aid he shall be deemed guilty of a misdemeanor. [L 1932 2d, c 40, §11; RL 1935, §1918; RL 1945, §5114; am L 1945, c 79, §6; RL 1955, §115-15; am L Sp 1959 2d, c 1, §16; HRS §231-11]



§231-12 - REPEALED.

§231-12  REPEALED.  L 1995, c 92, §20.

Note

L 1995, c 66, §5 purports to amend this section.



§231-13 - Director; examination, investigation, and collection.

DELINQUENT TAXES

§231-13  Director; examination, investigation, and collection.  (a)  The director of taxation shall be responsible for the collection and general administration of all delinquent taxes.  Notwithstanding any other law to the contrary, the director, by contract, may select and retain bonded collection agencies, licensed attorneys, accountants, and auditors or other persons for the purpose of assessment, enforcement, or collection of taxes from persons subject to the provisions of title 14 administered by the department.

(b)  At the option of the director, any contract entered into under this section may provide for compensation on:

(1)  A fixed price basis;

(2)  An hourly rate basis with or without a fixed cap; or

(3)  A contingent fee arrangement to be specified in the contract; provided that this paragraph shall not apply to auditors and accountants.

All compensation shall be payable out of the taxes recovered for the State or from the debtor in accordance with the terms of, and up to the amount authorized by the contract, unless otherwise determined by the director. [L 1933, c 135, §2; RL 1935, §1966; am L 1937, c 241, §1; RL 1945, §5118; RL 1955, §115-18; am L Sp 1959 2d, c 1, §16; HRS §231-13; am L 1982, c 88, §2; gen ch 1985; am L 1990, c 34, §3; am L 1997, c 253, §1; am L 1999, c 68, §1]



§231-14 - Attorney.

§231-14  Attorney.  The attorney general shall assign one of the attorney general's deputies as attorney and legal advisor and representative of the director of taxation.  The attorney may proceed to enforce payment of any delinquent taxes by any means provided by law.  Any legal proceeding may be instituted in the name of the director or the director's deputy, the collector of the district in which the delinquency exists, or in the name of the collector of delinquent taxes. [L 1933, c 135, §3; RL 1935, §1967; am L 1937, c 241, §2; RL 1945, §5119; RL 1955, §115-19; am L Sp 1959 2d, c 1, §16; am L 1967, c 37, §1; HRS §231-14; gen ch 1985]



§231-15 - Returns to be signed.

RETURNS AND RECORDS, GENERALLY; VALIDITY

§231-15  Returns to be signed.  Every return statement, or other document required to be made for taxation purposes shall be signed in accordance with forms or regulations prescribed by the department of taxation.  Where forms or regulations have not been prescribed, every such return, statement, or other document shall be signed by the person required to make the return, statement, or other document or by some duly authorized person in the person's behalf.

The department of taxation may require that, if any person or persons actually prepare or sign a return for another person, the person or persons so preparing or signing the return shall sign a statement showing such facts and such authority to sign such return as may be prescribed by the department, and the department may by regulation define the classes of persons to whom this provision shall apply.

Any other provision of law to the contrary notwithstanding, no oath shall be required upon any tax return. [L 1943, c 4, §§1, 2, 3; RL 1945, §5123; RL 1955, §115-21; am L Sp 1959 2d, c 1, §16; HRS §231-15; am L 1980, c 211, §1]



§231-15.3 - Signature presumed authentic.

[§231-15.3]  Signature presumed authentic.  The fact that an individual's name is signed on a return, statement, or other document shall be prima facie evidence for all purposes that the return, statement, or other document was actually signed by the individual. [L 2009, c 166, pt of §16]

Note

Applicability of 2009 amendment.  L 2009, c 166, §27.



§231-15.5 - Disclosure by return preparers.

§231-15.5  Disclosure by return preparers.  Any person who is engaged in the business of preparing, or providing services in connection with the preparation of tax returns or any person who for compensation prepares any such return for any other person and who, without the written consent or request of such other person, discloses any information furnished to him for, or in connection with, the preparation of any such return or uses any such information for any purpose other than to prepare, or assist in preparing any such return, shall be guilty of a misdemeanor, and, upon conviction thereof, shall be fined not more than $1,000 or imprisoned not more than one year, or both.

Except as otherwise provided, this section shall not apply to a disclosure of information if such disclosure is made pursuant to section 231-3 or pursuant to an order of a court. [L 1973, c 106, §1; am L 1974, c 128, §1]



§231-15.6 - Returns of corporations or partnerships.

§231-15.6  Returns of corporations or partnerships.  The returns, statements, or answers required under chapters of the law under title 14 administered by the department, in the case of a corporation, shall be made by any officer of the corporation, or in the case of a partnership, by any one of the partners. [L 1989, c 14, §1(4); am L 1991, c 263, §6; am L 1994, c 16, §1; am L 1995, c 66, §6]



§231-15.7 - Returns by fiduciaries.

§231-15.7  Returns by fiduciaries.  The returns, statements, or answers required under chapters of the law under title 14 administered by the department shall be made by the personal representative, trustee, guardian, or other fiduciary in such capacity in any taxation district in which returns are required. [L 1989, c 14, §1(5); am L 1991, c 263, §7; am L 1994, c 16, §2; am L 1995, c 66, §7]



§231-15.8 - Time for performing certain acts postponed by reason of service in combat zone.

§231-15.8  Time for performing certain acts postponed by reason of service in combat zone.  (a)  This section shall apply to state tax laws set forth in this title 14 that provide for the filing with the director of taxation of a return or statement of the tax or payment of the amount taxable.

(b)  This section applies to any individual serving in the armed forces of the United States, or serving in support of the armed forces, in an area designated by the President of the United States by Executive Order as a combat zone for purposes of section 112 (with respect to certain combat pay of members of the armed forces) of the federal Internal Revenue Code of 1986, as amended, at any time during the periods designated by the President by Executive Order as the periods of combatant activities in the zone for the purposes of section 112, or when deployed outside the United States away from the individual's permanent duty station while participating in an operation designated by the Secretary of Defense as a contingency operation (as defined in section 101(a)(13) of title 10, United States Code) or which became such a contingency operation by operation of law, at any time during the period designated by the President by Executive Order as the period of combatant activities in such zone for purposes of such section or at any time during the period of such contingency operation, or hospitalized as a result of injury received while serving in such zone or operation during such time.

The period of service in the zone or operation, plus the period of continuous qualified hospitalization attributable to the injury, and the next one hundred eighty days thereafter, shall be disregarded in determining in respect of any tax liability (including any interest, penalty, additional amount, or addition to the tax) of the individual:

(1)  Whether any of the following acts was performed within the time prescribed therefor:

(A)  Filing any tax return (except income tax withheld at source);

(B)  Payment of any tax (except income tax withheld at source) or any installment thereof or any other liability to the State in respect of such tax;

(C)  Filing a tax appeal pursuant to chapter 232 or an action to recover moneys paid under protest pursuant to section 40-35(b) if the payment was for tax liability imposed pursuant to this title 14;

(D)  Allowance of a credit or refund of any tax;

(E)  Filing a claim for credit or refund of any tax;

(F)  Bringing suit upon any claim for credit or refund;

(G)  Assessment of any tax;

(H)  Giving or making any notice or demand for the payment of any tax or with respect to any liability to the State in respect of any tax;

(I)  Collection by the director, by levy or otherwise, of the amount of any liability in respect of any tax;

(J)  Bringing suit by the State or any representative of the State on its behalf in respect of any liability in respect of any tax; and

(K)  Any other act required or permitted under the tax or revenue laws of the State pursuant to rules adopted by the director.

(2)  The amount of any credit or refund.

(c)  This section shall apply to the spouse of any individual entitled to the benefits of this section.  The preceding sentence shall not cause this section to apply for any spouse for any taxable year beginning more than two years after the date designated under section 112 (with respect to certain combat pay of members of the armed forces) of the federal Internal Revenue Code of 1986, as amended, as the date of termination of combatant activities in a combat zone.

(d)  The period of service in a designated combat zone shall include the period during which an individual entitled to benefits under this section is in a missing status, within the meaning of section 6013(f)(3) (with respect to joint return where an individual is in missing status) of the federal Internal Revenue Code of 1986, as amended.

(e)  Notwithstanding subsection (b), any action or proceeding authorized by section 231-24 (regardless of the taxable year for which the tax arose) as well as any other action or proceeding authorized by law in connection therewith, may be taken, begun, or prosecuted.  In any other case in which the director determines that collection of the amount of any assessment would be jeopardized by delay, subsection (b) shall not operate to stay collection of the amount by levy or otherwise as authorized by law.  There shall be excluded from any amount assessed or collected pursuant to this subsection the amount of interest, penalty, additional amount, and addition to the tax, if any, in respect of the period disregarded under subsection (b).  In any case to which this subsection relates, if the director is required to give any notice to or make any demand upon any person, the requirement shall be deemed to be satisfied if the notice or demand is prepared and signed, in any case in which the address of the person last known to the director is in an area for which United States post offices under instructions of the Postmaster General, by reason of the combatant activities, are not accepting mail for delivery at the time the notice or demand is signed.  In this case the notice or demand shall be deemed to have been given or made upon the date it is signed.

(f)  The assessment or collection of any tax or of any liability to the State in respect of any tax or any action or proceeding by or on behalf of the State in connection therewith, may be made, taken, begun, or prosecuted in accordance with law, without regard to subsection (b), unless prior to the assessment, collection, action, or proceeding it is ascertained that the person concerned is entitled to the benefits of subsection (b).

(g)  Treatment of individuals performing Desert Shield services:

(1)  Any individual who performed Desert Shield services (and the spouse of the individual) shall be entitled to the benefits of this section in the same manner as if the services were services referred to in subsection (b).

(2)  For purposes of this subsection, "Desert Shield services" means any services in the armed forces of the United States or in support of the armed forces if these services are performed in the area designated by the President as the "Persian Gulf Desert Shield area" and the services are performed during the period beginning on August 2, 1990, and ending on the date on which any portion of the Persian Gulf Desert Shield area is designated by the President as a combat zone pursuant to section 112 (with respect to certain combat pay of members of the armed forces) of the federal Internal Revenue Code of 1986, as amended.

(h)  For purposes of this section, "qualified hospitalization" means any hospitalization outside the United States and any hospitalization inside the United States, except that not more than five years of hospitalization inside the United States may be taken into account under this subsection.  The five-year period of qualified hospitalization inside the United States shall not apply for purposes of applying this section with respect to the spouse of an individual entitled to the benefits of subsection (b).

(i)  If an individual is entitled to the benefits of this section with respect to any return and the return is timely filed (determined after the application of subsection (b)) section 231-23(d)(1) with respect to the limitations for computing interest shall not apply and interest shall be paid from the due date of the return regardless of when the return is filed.

(j)  If an individual is entitled to the benefits of subsection (b), then, with respect to claiming any credit pursuant to state tax laws set forth in this title 14 and any general credit enacted pursuant to article VII, section 6, of the state constitution, the limitation period prescribed for such claims shall be determined after the application of subsection (b). [L 1991, c 208, §2; am L 2004, c 89, §2]

Note

The 2004 amendment applies to taxable years beginning after December 31, 2003, except as otherwise provided in L 2004, c 89.  L 2004, c 89, §6.

Cross References

Civil relief for state military forces, see chapter 657D.



§231-16 - Copies of returns.

§231-16  Copies of returns.  Except as otherwise provided by law, copies of any tax return filed with the department of taxation shall be furnished to the taxpayer filing the return or to the taxpayer's representative who has written authorization to be provided such copies upon the payment of $1 per page and $1 for any certification thereof by the department. [L 1963, c 24, §1; Supp, §115-21.5; HRS §231-16; am L 1980, c 212, §1; gen ch 1985]

Cross References

Modification of fees, see §92-28.



§231-17 - Notices, how given.

§231-17  Notices, how given.  Unless otherwise provided, every notice, the giving of which by the department of taxation is required or authorized, shall be deemed to have been given on the date when the notice was mailed, properly addressed to the addressee at the addressee's last known address or place of business. [L 1953, c 125, §2; RL 1955, §115-22; am L Sp 1959 2d, c 1, §16; HRS §231-17; gen ch 1985]



§231-18 - Federal or other tax officials permitted to inspect returns; reciprocal provisions.

§231-18  Federal or other tax officials permitted to inspect returns; reciprocal provisions.  Notwithstanding the provisions of any law making it unlawful for any person, officer, or employee of the State to make known information imparted by any tax return or permit any tax return to be seen or examined by any person, it shall be lawful to permit a duly accredited tax official of the United States, any state or territory, any county of this State, or the Multistate Tax Commission to inspect any tax return of any taxpayer, or to furnish to an official, commission, or the authorized representative thereof an abstract of the return or supply the official, commission, or the authorized representative thereof with information concerning any item contained in the return or disclosed by the report of any investigation of the return or of the subject matter of the return for tax purposes only.  The Multistate Tax Commission may make the information available to a duly accredited tax official of the United States, any state or territory, or the authorized representative thereof, for tax purposes only. [L 1937, c 109, §1; RL 1945, §5124; RL 1955, §115-23; HRS §231-18; am L 1974, c 139, §1; gen ch 1985; am L Sp 2005, c 9, §3]



§231-19 - REPEALED.

§231-19  REPEALED.  L 1989, c 14, §20.



§231-19.3 - Disclosure of letter rulings, et al.

[§231-19.3]  Disclosure of letter rulings, et al.  Notwithstanding any law to the contrary, any and all advice given or communications made by the department, including but not limited to letter rulings and determination letters, containing tax advice, shall be disclosed to the public under standards and procedures under section 6110 of the federal Internal Revenue Code of 1986, as amended, the regulations thereunder, and federal court interpretations. [L 2009, c 166, pt of §16]

Note

Applicability of 2009 amendment.  L 2009, c 166, §27.



§231-19.5 - Public inspection and copying of written opinions.

[§231-19.5]  Public inspection and copying of written opinions.  (a)  Written opinions shall be open to public inspection and copying as provided in this section, notwithstanding sections 235-116, 236D-15, 237-34, and 237D-13 and any other law restricting disclosure of tax returns or tax return information to the contrary.  Except as provided in subsection (f), regarding the disclosure of the text of written opinions, chapter 92F shall not apply to tax returns and tax return information.

A written opinion may not be used or cited as precedent unless otherwise provided by department rules.

(b)  For purposes of this section, the term "written opinion" means a written statement issued by the department to a taxpayer, or to the taxpayer's authorized representative on behalf of the taxpayer, that interprets and applies any provision in title 14 administered by the department to a specific set of facts.  A written opinion generally recites the relevant facts, sets forth the applicable provisions of law, and shows the application of the law to the facts.  A written opinion shall not include:

(1)  Any written communication from the department to any person in connection with the examination or audit of any person's tax return, or in connection with collection activities relating to any person's delinquent tax liability;

(2)  An information letter, which is a written statement issued by the department that provides general information by calling attention to a well-established interpretation or principle of tax law, whether or not it applies to a specific set of facts.  An information letter may be issued when the nature of the request from the taxpayer suggests that the taxpayer is seeking general information, or where the department believes that general information will assist the taxpayer; or

(3)  A determination letter, which is a written statement issued by the department that applies an interpretation or principle of tax law clearly established by statute, rule, written opinion, or published court decision to a particular set of facts.  A determination letter includes the grant or denial of consent, permission, exemption or registration, or a routine correspondence in response to taxpayer inquiries.  A determination letter shall be designated as such, and shall indicate the clearly established interpretation or principle applied and its source.

(c)  Before making a written opinion available for public inspection and copying under subsection (a), the department where possible shall segregate from the opinion trade secrets or other confidential, commercial, and financial information, and identifying details such as the name, address, and social security or tax identification number of the person to whom the written opinion pertains and of any other person identified in the written opinion.  Segregated text shall not be disclosed under this section.

(d)  Upon issuance of any written opinion, the department shall mail a notice of intention to disclose the opinion together with a copy of the opinion showing the text the department proposes to segregate to any person to whom the written opinion pertains (or any known successor in interest, personal representative, or other person authorized by law to act for or on behalf of such person).

(e)  Except as otherwise provided in subsection (h), a written opinion, as segregated under subsection (c), shall be open to public inspection and copying no earlier than seventy- five days, and no later than ninety days, after the department's notice of intention to disclose is mailed.  At the written request of a person to whom the written opinion pertains (or a successor in interest, personal representative, or other person authorized by law to act for or on behalf of the person), the preceding period may be extended, but the department shall make the written opinion available for inspection and copying no later than one hundred eighty days after the notice to disclose is mailed, including extensions.

(f)  The department's decision as to what constitutes a written opinion is final.  A decision concerning the disclosure of the text of written opinions may be contested, but only in the manner and within the time set forth in this subsection.  Any person who meets the requirements of paragraph (1) or (2) and who has exhausted the administrative remedies as prescribed by rules adopted by the department may appeal within sixty days of the date of the department's decision to the office of information practices in accordance with procedures established by the office of information practices under sections 92F-15.5 and 92F-42(1).  The office of information practices may examine the written opinion at issue, in camera, to assist in determining whether it, or any part of it, may be withheld.  In determining whether information constitutes a trade secret or other confidential, commercial, and financial information, the office of information practices may consider and apply, in addition to any other relevant sources, interpretations of those terms under chapter 92F.

Only the following persons may contest a decision of the department concerning the disclosure of written opinions:

(1)  Any person:

(A)  To whom a written opinion pertains (or a successor in interest, personal representative, or other person authorized by law to act for or on behalf of the person);

(B)  Who has a material interest in maintaining the confidentiality of any written opinion or portion thereof; and

(C)  Who disagrees with a decision by the department not to segregate information from any written opinion; or

(2)  Any person who is aggrieved by the department's denial of a request to inspect and copy any written opinion or portion thereof.

Any person aggrieved by a decision of the office of information practices may appeal the decision to the circuit court of the first judicial circuit, or of the judicial circuit in which the request for the written opinion is made or in which a copy of the written opinion is maintained by the department.  The appeal shall be filed within thirty days after the date of the decision of the office of information practices.  The circuit court shall hear the matter de novo.  Opinions and ruling of the office of information practices shall be admissible.  The circuit court may examine the written opinion at issue, in camera, to assist in determining whether it, or any part of it, may be withheld.

Any person advocating nondisclosure or segregation under paragraph (1) shall have the burden of proof and persuasion, but any person under paragraph (2) need only establish the denial of a request and the department shall have the burden of proof and persuasion to justify the denial of the request to inspect and copy.

(g)  Except for cases the circuit court considers of greater importance, proceedings before the court, as authorized by this section, and appeals therefrom, shall be assigned for hearing and trial or for argument at the earliest practicable date and expedited in every way.

(h)  Upon appeal to the office of information practices or a court under subsection (f), the written opinion at issue shall not be made available for public inspection and copying pending the final decision in the case.  If the final decision in the case determines that the written opinion subject to the appeal shall be open and available to public inspection and copying, or that confidential or identifying information must be segregated, then the department shall make the written opinion available for public inspection and copying not later than thirty days after the decision becomes final.  The office of information practices or the court may extend this thirty-day period for such time as the office of information practices or the court finds necessary to allow the department to comply with its decision.

(i)  The department shall compile yearly an index in such form as the department determines of all written opinions issued during the preceding calendar year.  Copies of the index shall be furnished upon the payment of 50 cents a page.  Copies of written opinions shall be furnished upon the payment of $1 a page.

(j)  Except as provided in this section, written opinions shall remain subject to all laws governing tax returns and tax return information and the department shall not be required by any court to disclose any written opinion except as specifically authorized by title 14.

(k)  No officer or employee of the department shall be in violation of any law prohibiting the disclosure of tax returns or tax return information, or in violation of any other law restricting the disclosure of information, due to the release of any written opinion pursuant to this section.

(l)  The department may adopt rules pursuant to chapter 91 to implement this section. [L 1994, c 115, §2]



§231-20 - Evidence, tax records as.

§231-20  Evidence, tax records as.  In respect of every tax the administration of which is within the scope of the department of taxation's duties and except as otherwise specifically provided in the law imposing the tax, the notices of assessments, records of assessments, and lists or other records of payments and amounts unpaid, prepared by or under the authority of the department, or copies thereof, shall be prima facie proof of the assessment of the property or person assessed, the amount due and unpaid, and the delinquency in payment, and that all requirements of law in relation thereto have been complied with. [L 1932 2d, c 40, §4; RL 1935, §1911; RL 1945, §5127; am L 1953, c 125, §3; RL 1955, §115-25; am L Sp 1959 2d, c 1, §16; HRS §231-20]



§231-21 - Due date on Saturday, Sunday, or holiday.

§231-21  Due date on Saturday, Sunday, or holiday.  When the due date for any remittance or document required by any law imposing a tax falls on a Saturday, Sunday, or legal holiday, the remittance or document shall not be due until the next succeeding day which is not a Saturday, Sunday, or legal holiday. [L 1965, c 133, §1; Supp, §115-25.5; HRS §231-21]



§231-22 - REPEALED.

ADJUSTMENTS AND REFUNDS

§231-22  REPEALED.  L 1989, c 14, §21.



§231-23 - Adjustments and refunds.

§231-23  Adjustments and refunds.  (a)  This subsection shall apply to all taxes except those collected under chapter 247 and those collected under a chapter containing a provision for credit and refund of the amount of tax paid in excess of the tax imposed by such chapter.  As to all tax payments for which a refund or credit is not authorized by this subsection (including without prejudice to the generality of the cases of unconstitutionality hereinafter mentioned in (1)(C)) the remedies provided by appeal or under section 40-35 are exclusive.

(1)  If the amount already paid exceeds that which should have been paid under the chapter imposing a particular tax, or if the amount already paid results in duplication of payment in whole or in part, the excess so paid shall be refunded in the manner provided in subsection (c) subject however to the following limitations:

(A)  No refund shall be made unless an application for the refund shall have been made within five years after the amount to be refunded was paid;

(B)  No recourse may be had except under section 40-35 or by appeal for refunds of taxes paid pursuant to an assessment by the director of taxation, provided that if the assessment by the director shall contain clerical errors, transposition of figures, typographical errors, and errors in calculation or if there shall be an illegal or erroneous assessment, the usual refund procedures shall apply; or

(C)  No refund or overpayment credit shall be made unless the original payment of the tax was due to the law having been interpreted or applied in respect of the taxpayer concerned differently than in respect of taxpayers generally.

(2)  In any case where a taxpayer is entitled to a refund, the taxpayer, at the taxpayer's election, may apply the amount of the refund as an overpayment credit to taxes subsequently accruing under the same chapter as that under which the refundable amount was collected.

(b)  This subsection shall apply to the taxes collected under chapter 247.

There may be refunded in the manner provided in subsection (c) such conveyance tax as has been erroneously or unjustly paid.

(c)  This subsection shall apply to all taxes.

(1)  All refunds shall be paid only upon a form to be known as a "refund voucher" prepared by the collector.  The refund vouchers shall set forth all the details of each transaction, shall be approved by the director, and shall be forwarded to the comptroller from time to time.  The comptroller shall issue a warrant, in the form prescribed by section 40-52, for the payment of any such refund out of the tax reserve fund hereinafter created; provided that if the person entitled to the refund is delinquent in the payment of any tax, the comptroller, upon demand of the collector and after notice to the delinquent taxpayer, shall withhold the amount of the delinquent taxes, together with penalties and interest thereon, from the amount of the refund and pay the same to the collector.

(2)  There is hereby appropriated, from the general revenues of the State not otherwise appropriated, the sum of $25,000 which shall be set aside as a trust fund to be known as the tax reserve fund.  All refunds of taxes collected by the department under chapters of the law under title 14 administered by the department shall be made out of the tax reserve fund.  The director of taxation, from time to time, may deposit taxes collected under chapters of the law under title 14 administered by the department in the state treasury to the credit of the tax reserve fund so that there may be maintained at all times a fund not exceeding $25,000.  The amounts deposited shall be made from the taxes with respect to which a particular refund is made.

(d)  This subsection shall apply to a refund for an overpayment of a tax.

(1)  If the tax return as filed by a taxpayer shows the amount already paid, whether or not on the basis of installments, exceeds the amount determined to be the correct amount of the tax due, and the taxpayer requests a refund of the overpayment, the amount of overpayment together with interest, if any, shall be refunded in the manner provided in subsection (c).  The interest shall be allowed and paid at the rate of one-third of one per cent for each month or fraction thereof, beginning with the first calendar day after the due date of the return or, if the return is filed after the prescribed due date, the first month following the month the return is received, and continuing until the date that the director approves the refund voucher.  If the director approves the refund voucher within ninety days from the due date or the date the return is received, whichever is later, and the comptroller of the State sends the taxpayer a refund warrant within forty-five days from the date of the director's approval, no interest on the overpayment shall be allowed or paid.  However, if either the director or the comptroller exceeds the time allowed herein, interest will be computed from the first calendar day after the due date of the return or from the first month following the month the return is received by the director if the return is filed after the prescribed due date, until the date that the comptroller sends the refund warrant to the taxpayer.

(2)  If any overpayment of taxes results or arises from (A) the taxpayer filing an amended return, or from (B) a determination made by the director and the overpayment is not shown on the original return as filed by the taxpayer, interest on the overpayment shall be allowed and paid from the first calendar day after the due date of the original return or, if the original return is filed after the prescribed due date, the first month following the month the return is received, to the date that the director signs the refund voucher.  If the comptroller does not send the refund warrant to the taxpayer within forty-five days after the director's approval, interest will continue until the date that the comptroller sends the refund warrant to the taxpayer.

(3)  For purposes of a net income tax return, if any overpayment of any taxes results from a carryback of a net operating loss, the overpayment shall be deemed to have been made at the close of the taxable year in which the net operating loss arises.  To the extent that the carryback of net operating loss results in reducing the amount of underpayment of taxes for prior taxable year or years, interest that would be chargeable because of the underpayment shall not be applicable with respect to that amount or amounts that are carried back.

(4)  In the case of credit, interest shall be allowed and paid from the first calendar day after the due date of the return, the first month following the month the return is received by the director, or the date of payment, whichever is later, to the date the credit is taken; provided that the director may make a refund of any credit to a taxpayer where the taxpayer has no underpayment against which to apply the credit. [L 1939, c 213, §1; RL 1945, §5130; am L 1949, c 205, §1; RL 1955, §115-28; am L 1957, c 152, §1; am L Sp 1959 2d, c 1, §16; am L 1963, c 45, §1(c); am L 1966, c 10, §3; am L 1967, c 134, §2; HRS §231-23; am L 1968, c 32, §3; am L 1971, c 10, §1; am L 1972, c 200, §5; am L 1974, c 12, §1; am L 1983, c 217, §6; am L 1985, c 16, §5; gen ch 1985; am L 1986, c 340, §5; am L 1989, c 14, §4(4); am L 1991, c 136, §1 and c 263, §8; am L 1992, c 102, §1; am L 1995, c 66, §8; am L 2003, c 135, §2; am L 2009, c 40, §1]

Note

The 2009 amendment applies to claims for refund made on or after January 1, 2009.  L 2009, c 40, §3.

Case Notes

Mentioned with respect to applicable period for bringing action for refund of general excise taxes.  53 H. 1, 486 P.2d 396.

Prohibits original actions by insurers to recover moneys paid to State without protest under §431-318.  5 H. App. 122, 678 P.2d 1101.



§231-24 - Jeopardy assessments, etc.

JEOPARDY ASSESSMENTS

§231-24  Jeopardy assessments, etc.  (a)  If the department of taxation determines that a taxpayer designs to depart quickly from the State, or to remove the taxpayer's property therefrom, or to conceal the taxpayer's self or the taxpayer's property therein, or to do any other act tending to prejudice or jeopardize, in whole or in part, the assessment or collection of any tax the administration of which is within the scope of the department's duties, the department shall cause notice of the determination to be given to the taxpayer addressed to the taxpayer's last known address or place of business.  The determination by the department shall be for all purposes presumptive evidence of the taxpayer's design.

(b)  Upon making the determination, the department shall immediately assess, insofar as not theretofore assessed, and shall collect, the tax and all penalties and interest provided for by law.  It shall not be a defense to any assessment made under this section, or to any distraint or other proceedings for collection initiated under this section, that the taxable year or other tax period has not terminated, or that the time otherwise allowed by law for filing a return has not expired, or that the notices otherwise required by law for making an assessment have not been given, or that the time otherwise allowed by law for taking or prosecuting an appeal or for paying the tax has not expired.

(c)  Nothing in this section shall prejudice the right of any taxpayer to have the moneys collected held apart or in a special fund pending the pursuit of any remedy the taxpayer may have for the recovery thereof, as otherwise provided by law.

(d)  Notwithstanding this section, the collection of the whole or any part of the tax may be stayed by filing with the department a bond in such amount, and with such sureties as the department deems necessary, together with such further security as the department may from time to time require, conditioned for the payment of the amount collection of which is stayed at the time at which, but for this section, the amount would be due. [L 1953, c 125, pt of §4; RL 1955, §115-29; am L Sp 1959 2d, c 1, §16; HRS §231-24; gen ch 1985]



§231-25 - Payment, enforcement of by assumpsit action or by levy and distraint upon all property and rights to property.

COLLECTION PROCEEDINGS

§231-25  Payment, enforcement of by assumpsit action or by levy and distraint upon all property and rights to property.  (a)  If any tax be unpaid when due, the director of taxation may proceed to enforce the payment of the same, with all penalties, as follows:

(1)  By action in assumpsit, in the director's own name, on behalf of the State, for the amount of taxes and costs, or, if the tax is delinquent, for the amount of taxes, costs, penalties, and interest, in any district court, irrespective of the amount claimed.  Execution may issue upon any judgment rendered in any such action which may be satisfied out of any real or personal property of the defendant; and

(2)  By levy upon all property and rights to property (except such property as is exempt under subsection (b)(6)) belonging to such taxpayer or on which there is a lien, as the director may deem sufficient to satisfy the payment of taxes due, penalties and interest if any, and the costs and expenses of the levy.

(b)  The following rules are applicable to the levy as provided for in subsection (a)(2):

(1)  Seizure and sale of property.  The term "levy" as used in this section includes the power of distraint and seizure by any means.  Except as provided in paragraph (2), a levy shall extend only to property possessed and obligations existing at the time thereof.  In any case in which the director or the director's representative may levy upon property or rights to property, the director may seize and sell the property or rights to property (whether real or personal, tangible or intangible);

(2)  The effect of a levy on salary or wages payable to or received by a taxpayer shall be continuous from the date the levy is first made until the levy is released.  The levy on salary or wages shall attach to twenty-five per cent of any salary or wages payable or received by the taxpayer;

(3)  Successive seizures.  Whenever any property or rights to property upon which levy has been made is not sufficient to satisfy the claim of the State for which levy is made, the director or the director's representative, thereafter, and as often as may be necessary, may proceed to levy in like manner upon any other property liable to levy of the person against whom a claim exists, until the amount due from the person, together with all expenses, is fully paid;

(4)  Surrender of property subject to levy.

(A)  Requirement.  Any person in possession of (or obligated with respect to) property or rights to property subject to levy upon which a levy has been made, upon demand of the director or the director's representative, shall surrender the property or rights (or discharge the obligation) to the director or the director's representative, except that part of the property or rights as is, at the time of the demand, subject to an attachment or execution under any judicial process;

(B)  Extent of personal liability.  Any person who fails or refuses to surrender property or rights to property, subject to levy, upon demand by the director or the director's representative, shall be liable in the person's own person and estate to the State in a sum equal to the value of the property or rights not so surrendered, but not exceeding the amount of taxes for the collection of which the levy has been made, together with costs and interest on the sum at the rate of eight per cent a year from the date of the levy.  Any amount (other than costs) recovered under this subparagraph shall be credited against the tax liability for the collection of which the levy was made;

(C)  Penalty for violation.  In addition to the personal liability imposed by subparagraph (B), if any person required to surrender property or rights to property fails or refuses to surrender the property or rights to property without reasonable cause, the person shall be liable for a penalty equal to fifty per cent of the amount recoverable under subparagraph (B).  No part of the penalty shall be credited against the tax liability for the collection of which the levy was made;

(D)  Effect of honoring levy.  Any person in possession of (or obligated with respect to) property or rights to property subject to levy upon which a levy has been made who, upon demand by the director or the director's representative, surrenders the property or rights to property (or discharges the obligation) to the director or the director's representative (or who pays a liability under subparagraph (B)) shall be discharged from any obligation or liability to the delinquent taxpayer and any other person with respect to the property or rights to property arising from the surrender or payment; and

(E)  Person defined.  The term "person", as used in subparagraph (A), includes an officer or employee of a corporation or a member or employee of a partnership, who as an officer, employee, or member is under a duty to surrender the property or rights to property, or to discharge the obligation;

(5)  Production of books.  If a levy has been made or is about to be made on any property, or rights to property, any person having custody or control of books or records, containing evidence or statements relating to the property or rights to property subject to levy, upon demand of the director or the director's representative, shall exhibit those books or records to the director or the director's representative;

(6)  Property exempt from levy.  Notwithstanding any other law of the State, no property or rights to property shall be exempt from levy other than the following:

(A)  Wearing apparel and school books.  Those items of wearing apparel and those school books that are necessary for the taxpayer or for members of the taxpayer's family;

(B)  Fuel, provisions, furniture, and personal effects.  If the taxpayer is the head of a family, so much of the fuel, provisions, furniture, and personal effects in the taxpayer's household, and of the arms for personal use, livestock, and poultry of the taxpayer, as does not exceed $500 in value;

(C)  Books and tools of a trade, business, or profession.  So many of the books and tools necessary for the trade, business, or profession of the taxpayer as do not exceed in the aggregate $250 in value;

(D)  Unemployment benefits.  Any amount payable to an individual with respect to the individual's unemployment (including any portion thereof payable with respect to dependents) under an unemployment compensation law of the United States or the State; and

(E)  Undelivered mail.  Mail, addressed to any person, which has not been delivered to the addressee; and

(7)  Sale of the seized property.

(A)  Notice of sale.  The director shall take possession and keep the levied property until the sale.  After taking possession, the director shall sell the taxpayer's interest in the property at public auction after first giving fifteen days' public notice of the time and place of the sale in the district, and by posting the notice in at least three public places in the district where the sale is to be held;

(B)  Assistance in seizure and sale.  The director may require the assistance of any sheriff or authorized police officer of any county to aid in the seizure and sale of the levied property.  The director may further retain the services of any person competent and qualified to aid in the sale of the levied property, provided that the consent of the delinquent taxpayer is obtained.  Any sheriff or the person so retained by the director shall be paid a fair and reasonable fee but in no case shall the fee exceed ten per cent of the gross proceeds of the sale.  Any person other than a sheriff so retained by the director to assist the director may be required to furnish bond in an amount to be determined by the director.  The fees and the cost of the bond shall constitute a part of the costs and expenses of the levy;

(C)  Time and place of sale.  The sale shall take place within thirty days after seizure; provided that by public announcement at the sale, or at the time and place previously set for the sale, it may be extended for one week.  Any further extension of the sale shall be with the consent of the delinquent taxpayer.  The sale, in any event, shall be completed within forty-five days after seizure of the property;

(D)  Manner and conditions of sale.  Sufficient property shall be sold to pay all taxes, penalties, interest, costs, and expenses.  On payment of the price bid for any property sold, the delivery thereof with a bill of sale from the director shall vest the title of the property in the purchaser.  No charge shall be made for the bill of sale.  All surplus received upon any sale after the payment of the taxes, penalties, interest, costs, and expenses, shall be returned to the owner of the property sold, and until claimed shall be deposited with the department subject to the order of the owner.  Any unsold portion of the property seized may be left at the place of sale at the risk of the owner; and

(E)  Redemption of property.  If the owner of the property seized desires to retain or regain possession thereof, the owner may give a sufficient bond with surety to produce the property at the time and place of sale, or pay all taxes, penalties, interest, costs, and expenses. [L 1932 2d, c 40, §69; RL 1935, §1963; RL 1945, §5131; am L 1949, c 311, §1(b); am L 1955, c 246, §1; RL 1955, §115-30; am L Sp 1959 2d, c 1, §16; am L 1967, c 37, §1; HRS §231-25; am L 1972, c 83, §2; gen ch 1985; am L 1989, c 211, §10; am L 1990, c 281, §11; am L 1998, c 2, §66; am L 2002, c 153, §3]

Note

The 2002 amendment applies to a levy made on or after July 1, 2002.  L 2002, c 153, §7(1).

Rules of Court

Applicability of rules, see HRCP rule 81(b)(8); DCRCP rule 81(b)(4).

Case Notes

Distress of goods.  2 H. 241; 2 H. 259.

Enforcing tax lien by foreclosure in equity.  18 H. 170.

Pre-hearing summary constraint is constitutional.  57 H. 1, 548 P.2d 246.



§231-25.5 - Cost recovery fees for the administration of taxes.

§231-25.5  Cost recovery fees for the administration of taxes.  (a)  The department may charge and add a fee to any amount due in accordance with the department's duties and powers under section 231-3 for:

(1)  Any cost or expense incurred by the department as a result of any action taken to enforce the collection of taxes administered under title 14, including levy, seizure, foreclosure, and other similar acts, after the department has mailed written notice demanding payment and advising that continued failure to pay the amount due may result in collection action, including the imposition of fees pursuant to this section.  Any such fee charged against the taxpayer for costs, fees, and other charges, may include attorneys' fees, collection agency fees, court filing fees, recording fees, and similar fees, incurred by the department in connection with the collection action;

(2)  Department-sponsored seminars or workshops, including educational materials in various media formats;

(3)  Research and reference materials published on magnetic media, CD-ROM, or other machine-readable form; and

(4)  The re-issuance of refund checks to taxpayers; provided that no fee shall be charged if the amount of the refund check is less than the fee.

(b)  The director may waive any fee imposed by the department under title 14 in cases of hardship as determined by the director.

(c)  Interest shall not accrue with respect to any fee charged under this section.

(d)  Notwithstanding any other provisions provided under title 14, whenever a taxpayer makes a partial payment of a particular delinquent amount, the amount received by the department shall first be credited to the fees provided by this section, in the order that the fees were charged.

(e)  The department shall prescribe the procedures relating to the charging of fees, the waiver of fees, the documents and services for which fees may be charged, and the amount of the fees, increasing or decreasing the fees as necessary, pursuant to rules adopted under chapter 91. [L 1995, c 14, §1; am L 1996, c 131, §1]



§231-26 - Extraterritorial enforcement of tax laws.

§231-26  Extraterritorial enforcement of tax laws.  (a)  The courts of the State shall recognize and enforce the liability for taxes lawfully imposed by the laws of any state which extends a like comity, whether by statute or case law, in respect of the liability for taxes lawfully imposed by the laws of this State.  Should a claim be made in the state courts for taxes by a state whose highest court has not yet passed upon the question of enforcing extraterritorial revenue laws, the courts of the State shall enforce such claims until such time as the highest court of that state prohibits the enforcement of extraterritorial revenue laws.

(b)  Any and all authorized officials of a state entitled to enforce its tax claims within the state courts may bring action in the courts of this State for the collection of the taxes.  The certificate of the secretary of state of such state, or of the nearest equivalent official, that such officials have the authority to collect the taxes sought to be collected by the action shall be conclusive proof of that authority.

(c)  The attorney general may bring action in the name of the State, or authorize action to be brought in the name of the State, in the courts of any state to collect taxes legally due the State.

(d)  The term "state" as used herein means any state, territory, or possession of the United States.  The term "taxes" as herein employed shall include:

(1)  Any and all tax assessments lawfully made, whether they be based upon a return or other disclosure of the taxpayer, upon the information and belief of the taxing authority, or otherwise;

(2)  Any and all penalties lawfully imposed pursuant to a taxing statute; and

(3)  Interest charges lawfully added to the tax liability which constitutes the subject of the action.

(e)  In any case where a person owing delinquent taxes to the State has moved from the State to another state or country, is situated in another state or country, resides, or maintains a place of business in another state or country, the director, notwithstanding any other law to the contrary, by contract, may select and retain bonded collection agencies, licensed attorneys, accountants, and auditors or other persons to pursue and collect the claims of the State.

(f)  At the option of the director, any contract entered into under this section may provide for compensation on:

(1)  A fixed price basis;

(2)  An hourly rate basis with or without a fixed cap; or

(3)  A contingent fee arrangement to be specified in the contract; provided that this paragraph shall not apply to auditors and accountants.

All compensation shall be payable out of the taxes recovered for the State or from the debtor in accordance with the terms of, and up to the amounts authorized by the contract, unless otherwise determined by the director.

(g)  Suits brought upon judgments shall be governed by the law relating thereto, and not by this section. [L 1949, c 311, §1(a); am L 1953, c 67, §1; RL 1955, §115-31; am L Sp 1959 2d, c 1, §16; HRS §231-26; gen ch 1985; am L 1997, c 253, §2; am L 1999, c 68, §2]



§231-27 - Partial payment of taxes.

§231-27  Partial payment of taxes.  Whenever a taxpayer makes a partial payment of a particular assessment of taxes, the amount received by the department of taxation shall first be credited to interest, then to penalties, and then to principal. [L 1949, c 312, §1; RL 1955, §115-32; am L Sp 1959 2d, c 1, §16; HRS §231-27]



§231-28 - Tax clearance before procuring liquor licenses.

§231-28  Tax clearance before procuring liquor licenses.  No liquor licenses shall be issued or renewed unless the applicant therefor shall present to the issuing agency, a certificate signed by the director of taxation, showing that the applicant does not owe the State any delinquent taxes, penalties, or interest; or that the applicant has entered into and is complying with an installment plan agreement with the department of taxation for the payment of delinquent taxes in installments. [L 1949, c 352, §1; RL 1955, §115-33; am L 1963, c 82, §1; am L 1964, c 6, §2; HRS §231-28; am L 2009, c 184, §1]

Attorney General Opinions

Taxpayer's agreement to pay its delinquent taxes, pursuant to a payment schedule, does not satisfy the requirements for liquor license renewal under this section and §281-45.  Att. Gen. Op. 95-1.



§231-29 - Joinder of party defendant when State claims tax liens.

§231-29  Joinder of party defendant when State claims tax liens.  The director of taxation (or in the case of a lien under chapter 383, the director of labor and industrial relations) may be named a party defendant in any civil action in any state court of competent jurisdiction or in the district court of the United States for the district of Hawaii, to quiet title to or for the foreclosure of a mortgage or other lien upon real or personal property on which the State has or claims a tax lien under chapters of the law under title 14 administered by the department or chapter 383; provided that the jurisdiction conferred by this section shall be limited and shall not operate as a consent by the State to be sued as to its claim of title to or liens and encumbrances on real and personal property other than the liens aforementioned.  Service upon the director shall be made as provided by the rules of court.  In any action contemplated under this section, the director may ask, by way of affirmative relief, for the foreclosure of the aforementioned state tax liens, but in the absence of such request for affirmative relief, upon any foreclosure sale the property shall be sold subject to the tax liens.  Nothing in this section shall preclude the director from asking for such other and further relief as might have been claimed by intervention in the action. [L 1953, c 187, §1; RL 1955, §115-34; am L 1957, c 185, §4; am L Sp 1959 2d, c 1, §16; HRS §231-29; am L 1973, c 133, §1; am L 1985, c 16, §6; am L 1986, c 340, §6; am L 1991, c 263, §9; am L 1995, c 66, §9]

Cross References

Service by mail, see §1-28.

Rules of Court

Service, see HRCP rule 4(d)(5).

As to pleading, see HRCP rules 7, 8, 12.



§231-30 - Unknown or nonresident delinquents; procedure to collect taxes from.

§231-30  Unknown or nonresident delinquents; procedure to collect taxes from.  Notwithstanding section 604-7(c):

(1)  Unknown persons.  In all cases where taxes assessed to persons unknown are delinquent and unpaid when due, action may be brought by the department of taxation in the district court of the circuit in which the assessment was made and the defendant may be named as unknown.  In any such case, it shall be a good and sufficient service of summons, binding on all parties in interest, if under the order of the district court the title and the substance of the action and summons, including a return day not less than three weeks from the date of the issuance of such summons, and calling on all parties in interest to appear and defend, shall be published once a week for three consecutive weeks in some newspaper of general circulation in the State, and the district courts are given jurisdiction to order the service.  In the summons and in the notice published, a brief description of the property assessed shall be given.  Any judgment entered against the defendant shall be enforced only against the property for which the tax was assessed, unless the defendant has appeared in the action and defended on the merits, in which case the defendant shall be liable to a personal judgment with respect to the claim so defended.

(2)  Nonresident delinquents.  Where taxes assessed to nonresidents of the taxation district are delinquent and unpaid when due, service of summons may be made in any part of the State, or by exercise by the district court of the powers conferred on circuit courts with respect to defendants who cannot be served with process within the State, with the same effect as if the action had been brought in the circuit court. [L 1932 2d, c 40, §70; RL 1935, §1964; RL 1945, §5132; RL 1955, §115-35; am L Sp 1959 2d, c 1, §16; am L 1967, c 37, §1; HRS §231-30; am L 1973, c 133, §2; gen ch 1985]



§231-31 - Nonresidents engaged in business, etc.

§231-31  Nonresidents engaged in business, etc., service of process on, designation of agent for service of process.  Every nonresident individual who, jointly, severally, or jointly and severally, is subject to a tax upon the gross or net income from, or sales of, an occupation, trade, or business carried on in the State, in whole or in part, or upon the carrying on of such occupation, trade, or business, or upon the use or keeping for use of property therein, shall file with the department of taxation in the district in which the occupation, trade, or business is carried on, the name and address of a person residing within the State upon whom process may be served, and in default of such designation, and if the nonresident individual cannot be found in the State, service of process in any action for the collection of the taxes may be made on any manager, superintendent, or other person in charge, employed in the carrying on of the occupation, trade, or business, with like effect as if the person so served had been designated by the nonresident as the nonresident's agent for such purpose; provided that nothing therein shall preclude the service of process in any other manner provided by law. [L 1953, c 67, §2; RL 1955, §115-36; am L Sp 1959 2d, c 1, §16; am L 1967, c 37, §1; HRS §231-31; gen ch 1985]

Rules of Court

Service, see HRCP rule 4(d)(1).



§231-32 - Records of delinquent taxes, uncollectible delinquent taxes.

§231-32  Records of delinquent taxes, uncollectible delinquent taxes.  The department of taxation shall prepare and maintain, open to public inspection, a complete record of the amounts of taxes assessed in each district that have become delinquent with the name of the delinquent taxpayer in each case, but it shall not be necessary to periodically compute on the records the amount of penalties and interest upon delinquent taxes.

The department may from time to time prepare lists of all taxes delinquent which in its judgment are uncollectible.  Such taxes as the department finds to be uncollectible shall be entered in a special record and be deleted from the other books kept by the department, and the department shall thereupon be released from any further accountability for their collection; provided that no account shall be so deleted until it shall have been delinquent for at least two years.  Any items so written off may be transferred back to the delinquent tax roll if the department finds that the alleged facts as previously presented to it were not true, or that such items are in fact collectible. [L 1932 2d, c 40, §68; RL 1935, §1962; am L 1937, c 203, §1; am L 1939, c 182, §1; am L 1941, c 254, §1; RL 1945, §5133; am L 1951, c 133, §3; RL 1955, §115-37; am L Sp 1959 2d, c 1, §16; am L 1967, c 37, §1; HRS §231-32]



§231-33 - Tax debt due the State; lien.

§231-33  Tax debt due the State; lien.  (a)  Within the meaning of this section:

(1)  The terms "mortgagee", "pledgee", and "purchaser" do not include any person to whom property or an interest in property is conveyed (A) as security for or in satisfaction of an antecedent or pre-existing debt of a debtor who is insolvent within the meaning of the Bankruptcy Act, or (B) as trustee, assignee, or agent for the benefit of one or more creditors, other than mortgage bondholders.

(2)  The term "motor vehicle" means any self-propelled vehicle to be operated on the public highways.

(3)  The interest of a party, if required to be recorded or entered of record in any public office in order to be valid against subsequent purchasers, does not arise prior to the time of such recording or entry of record.

(4)  An employer or other person who is required by any tax law to withhold tax at the source, or to collect a tax, and who is made liable for the tax if the employer or other person does not fulfill the employer's or other person's duties in that regard, shall be deemed a person liable for the tax.

(5)  The term "real property" includes leasehold or other interest in real property and also any personal property sold or mortgaged with real property if affixed to the real property and described in the instrument of sale or mortgage.

(b)  Any state tax which is due and unpaid is a debt due the State and constitutes a lien in favor of the State upon all property and rights to property, whether real or personal, belonging to any person liable for the tax.  The lien for the tax, including penalties and interest thereon, arises at the time the tax is assessed, or at the time a return thereof is filed, or at the time of filing by the department of taxation of the certificate provided for by subsection (f) whichever first occurs.  From and after the time the lien arises it is a paramount lien upon the property and rights to property against all parties, whether their interest arose before or after that time, except as otherwise provided in this section.

(c)  The lien imposed by subsection (b) is not valid as against:

(1)  A mortgagee or purchaser of real property, or the lien of a judgment creditor upon real property, whose interest arose prior to the recording by the department of the certificate provided for by subsection (f);

(2)  A mortgagee or purchaser of a motor vehicle who becomes the legal owner or owner at a time when the tax lien and encumbrance record provided for by section 286-46 does not show the lien.

(d)  As to tangible personal property, possession of which is held by a person liable for tax for the purpose of sale to the public in the ordinary course of the person's business, the lien imposed by subsection (b) is extinguished as to any such property sold in the ordinary course of the business by or under the direction of the person to any purchaser for valuable consideration.  As to securities, negotiable instruments, and money, the lien imposed by subsection (b):

(1)  Is extinguished as to such property upon passage of title to a person without notice or knowledge of the existence of the lien, for an adequate and full consideration in money or money's worth;

(2)  Is not valid as against a mortgagee or pledgee for an adequate and full consideration in money or money's worth, who is located outside the State and takes possession of the property, if at the time of taking possession of the property the mortgagee or pledgee is without notice or knowledge of the existence of the lien.  The mere recording or filing of the certificate provided for by subsection (f) does not constitute notice for the purposes of this subsection.

(e)  Subject to the provisions of this subsection, the lien imposed by subsection (b) is not valid as against a mortgagee, pledgee, or purchaser who gives notice to the department on a form prescribed by it of the mortgage, pledge, or purchase made or about to be made, with a description of the property encumbered or conveyed or proposed to be encumbered or conveyed thereby, and whose interest in the property arises prior to the recording or filing by the department of the certificate provided for by subsection (f) or within ten days after the filing.  If the notice is given the lien imposed by subsection (b) is valid against the party giving the notice, as to any taxes set forth in a certificate filed as provided in subsection (f) within the period of fifteen days after the notice.  The department may waive all or any part of the period herein allowed.

(f)  The department may record in the bureau of conveyances at Honolulu, or in respect of a lien on a motor vehicle, file with the county director of finance, a certificate setting forth the amount of taxes due and unpaid, which have been returned, assessed, or as to which a notice of proposed assessment has issued.  The certificate shall identify the taxpayer, the taxpayer's last known address, and the tax or taxes involved.  The recording or filing of the certificate has the effect set forth in this section, but nothing in this section shall be deemed to require that a certificate recorded or filed by the department must include the amount of any penalty or interest, in order to protect the lien therefor.  The certificate, if recorded or filed with the county director of finance, shall be entered of record as provided by law.  Recordation of the certificate in the bureau of conveyances shall be deemed, at such time, for all purposes and without any further action, to procure a lien on land registered in the land court under chapter 501.  Any cost incurred in the filing of the certificate shall be a part of the lien for the tax therein set forth.

(g)  The department may issue a certificate of discharge of any part of the property subject to the lien imposed by this section, upon payment in partial satisfaction of such lien, of an amount not less than the value as determined by the department of the lien on the part to be so discharged, or if the department determines that the lien on the part to be discharged has no value.  Any such discharge so issued shall be conclusive evidence of the discharge of the lien as therein provided.

(h)  The lien imposed by subsection (b) may be foreclosed in a court proceeding or by distraint under section 231-25.

(i)  This section shall not apply to a tax levied by a chapter which contains a specific provision for a lien for the tax levied by the chapter, any provision in this section to the contrary notwithstanding. [L 1957, c 185, §1; am L Sp 1959 2d, c 1, §16; am L 1963, c 104, §1; Supp, §115-37.5; am L 1966, c 33, §2; HRS §231-33; gen ch 1985; am L 1989, c 20, §1]

Case Notes

Federal court's equitable discretion to award attorney's fees to the interpleader stakeholder was not precluded by the statutory priority given by the state tax lien statute.  488 F. Supp. 2d 1084.

Pre-hearing tax lien does not violate due process.  57 H. 1, 548 P.2d 246.



§231-34 - Attempt to evade or defeat tax.

PENALTIES AND INTEREST

Note

Part heading amended by L 1995, c 92, §3.

§231-34  Attempt to evade or defeat tax.  Any person who wilfully attempts in any manner to evade or defeat any tax imposed under title 14, or its payment, in addition to other penalties provided by law, shall be guilty of a class C felony and, upon conviction, shall be subject to one or any combination of the following:

(1)  A fine of not more than $100,000;

(2)  Imprisonment of not more than five years; or

(3)  Probation;

provided that a corporation shall be fined not more than $500,000. [L 1943, c 4, §4; RL 1945, §5134; RL 1955, §115-38; am L Sp 1959 2d, c 1, §16; HRS §231-34; am L 1995, c 92, §4; am L 1999, c 303, §1]



§231-35 - Wilful failure to file return, supply information, or secure a license.

§231-35  Wilful failure to file return, supply information, or secure a license.  Any person required to make a return, make a report, keep any records, supply any information, or secure any license required under title 14, who wilfully fails to make the return, make the report, keep the records, supply the information, or secure the license, at the time or times required by law, shall in addition to other penalties provided by law, be guilty of a misdemeanor and upon conviction, shall be subject to one or any combination of the following:

(1)  A fine of not more than $25,000;

(2)  Imprisonment of not more than one year; or

(3)  Probation;

provided that a corporation shall be fined not more than $100,000. [L 1932 2d, c 40, §13; RL 1935, §1912; am imp L 1943, c 4, §4; RL 1945, §5135; RL 1955, §115-39; HRS §231-35; gen ch 1985; am L 1995, c 92, §5; am L 1996, c 54, §2; am L 1999, c 303, §2]



§231-36 - False and fraudulent statements; aiding and abetting.

§231-36  False and fraudulent statements; aiding and abetting.  (a)  Any person who wilfully makes and subscribes any return, statement, or other document required to be made under title 14, except chapter 238, which contains or is verified by a written declaration that it is true and correct as to every material matter, and which the person does not believe to be true and correct as to every material matter shall be guilty of a class C felony and, upon conviction, shall be subject to one or any combination of the following:

(1)  A fine of not more than $100,000;

(2)  Imprisonment of not more than three years; or

(3)  Probation;

provided that a corporation shall be fined not more than $500,000; and provided further that, if the person wilfully makes and subscribes any return, statement, or other document required to be made under chapter 238, which contains or is verified by a written declaration that it is true and correct as to every material matter and which the person does not believe to be true and correct, then the person shall be guilty of a misdemeanor and, upon conviction, shall be subject to one or any combination of the following:

(1)  A fine of not more than $2,000;

(2)  Imprisonment of not more than one year; or

(3)  Probation.

(b)  Any person who wilfully aids or assists in, or procures, counsels, or advises the preparation or presentation of any tax return, affidavit, claim, or other document required to be made under title 14, which is fraudulent or is false as to any material matter, regardless of whether the falsity or fraud is with the knowledge or consent of the person authorized or required to present the return, affidavit, claim, or document shall be guilty of a class C felony and, upon conviction, shall be subject to one or any combination of the following:

(1)  A fine of not more than $100,000;

(2)  Imprisonment of not more than three years; or

(3)  Probation;

provided that a corporation shall be fined not more than $500,000. [L 1932 2d, c 40, §14; RL 1935, §1902; RL 1945, §5136; RL 1955, §115-40; HRS §231-36; am L 1995, c 92, §6; am L 1998, c 103, §1; am L 1999, c 303, §3]

Case Notes

Where, pursuant to §231-40, the Cheek interpretation of the wilfulness requirement--that a jury must be permitted to consider evidence of a defendant's good faith belief that defendant's conduct did not violate the tax laws, even if that belief was not objectively reasonable, in determining whether defendant acted wilfully--was adopted and applied in construing subsection (a), the trial court erred in excluding defendant's exhibit pursuant to HRE rules 401 and 403 on the grounds that defendant's analysis of the tax laws was irrelevant and that evidence of defendant's legal theories would confuse the jury.  119 H. 60 (App.), 193 P.3d 1260.



§231-36.4 - Wilful failure to collect and pay over tax.

[§231-36.4]  Wilful failure to collect and pay over tax.  Any person required to collect, account for, and pay over any tax imposed by title 14, who wilfully fails to collect or truthfully account for and pay over such tax shall be guilty of a class C felony, in addition to other penalties provided by law and, upon conviction, shall be subject to one or any combination of the following:

(1)  A fine of not more than $100,000;

(2)  Imprisonment of not more than five years; or

(3)  Probation;

provided that a corporation shall be fined not more than $500,000. [L 2009, c 166, §21]

Note

Applicability of 2009 amendment.  L 2009, c 166, §27.



§231-36.5 - Understatement of taxpayer's liability by tax return preparer.

[§231-36.5]  Understatement of taxpayer's liability by tax return preparer.  (a)  A tax return preparer who understates a person's tax liability based upon unreasonable positions on a tax return or claim for tax refund shall pay a penalty of $500 with respect to each such tax return or claim for tax refund.

(b)  A tax return preparer who:

(1)  Wilfully understates a person's tax liability; or

(2)  Recklessly disregards any tax law or rule in understating a person's tax liability,

based upon unreasonable positions on a tax return or claim for tax refund shall pay a penalty of $1,000, with respect to each such tax return or claim for tax refund.

(c)  For purposes of subsections (a) and (b), understatements of liability using unreasonable positions occur when:

(1)  Any part of a tax return or claim for tax refund is based on a position that does not have substantial authority;

(2)  The tax return preparer who prepared the tax return or claim for tax refund knew or reasonably should have known of the unreasonable position; and

(3)  The unreasonable position was not a disclosed item as defined in subsection (h) or was frivolous.

(d)  If within thirty days after the notice and demand of any penalty under subsection (a) or (b) is made, the tax return preparer:

(1)  Pays an amount that is not less than fifteen per cent of the penalty amount; and

(2)  Files a claim for refund of the amount so paid,

no action to levy or file a proceeding in court to collect the remainder of the penalty shall be commenced except in accordance with subsection (e).

(e)  An action that is stayed pursuant to subsection (d) may be brought thirty days after either of the following events, whichever occurs first:

(1)  The tax return preparer fails to file an appeal to the tax appeal court within thirty days after the day on which the claim for refund of any partial payment of any penalty under subsection (a) or (b) is denied; or

(2)  The tax return preparer fails to file an appeal to the tax appeal court for the determination of the tax return preparer's liability for the penalty assessed under subsection (a) or (b) within six months after the day on which the claim for refund was filed.

Nothing in this subsection shall be construed to prohibit any counterclaim for the remainder of the penalty in any proceeding.

(f)  If there is a final administrative determination pursuant to section 231-7.5, or a final judicial decision that the penalty assessed under subsection (a) or (b) should not apply, then that portion of the penalty assessed shall be voided.  Any portion of the penalty that has been paid shall be refunded to the tax return preparer as an overpayment of tax without regard to any period of limitations that, but for this subsection, would apply to the making of the refund.

(g)  At the request of the director of taxation, a civil action may be brought to enjoin a tax return preparer from further acting as a tax return preparer or from engaging in conduct prohibited under subsection (a) or (b) as follows:

(1)  Any action under this subsection may be brought in the circuit court of the circuit in which the tax return preparer resides or has a principal place of business, or in which the taxpayer with respect to whose tax return the action is brought resides;

(2)  The court may exercise its jurisdiction over the action separate and apart from any other action brought by the State against the tax return preparer or taxpayer;

(3)  If the court finds that a tax return preparer has engaged in conduct subject to penalty under subsection (a) or (b) and that injunctive relief is appropriate to prevent the recurrence of that conduct, the court may enjoin the preparer accordingly; and

(4)  If the court finds that a tax return preparer has continually or repeatedly engaged in conduct prohibited under subsection (a) or (b) and that an injunction prohibiting that conduct would not be sufficient to prevent the preparer's interference with the proper administration of this chapter, the court may enjoin the preparer from acting as a tax return preparer.

(h)  For purposes of this section:

"Disclosed item" means any item where:

(1)  The relevant facts affecting the item's tax treatment are adequately disclosed in a tax return or in a statement attached to a tax return; and

(2)  There is a reasonable basis for the tax treatment of the item by the taxpayer.

"Substantial authority" means, in addition to any definition of substantial authority incorporated by subsection (j), that the following authority supports the tax treatment of an item:

(1)  Statutory provisions;

(2)  Proposed or final administrative rules;

(3)  Tax information releases or procedures;

(4)  Department of taxation announcements or official explanations;

(5)  Court cases;

(6)  Legislative intent reflected in committee reports and floor statements;

(7)  Private letter rulings, comfort letters, technical or advice letters, and written determinations to the extent they are valid and not overruled by other authority; or

(8)  Notices or other official pronouncements of the department of taxation.

"Tax return preparer" means any person who prepares for compensation, or who employs one or more persons to prepare for compensation, any return of tax imposed under title 14 or any claim for refund of tax imposed under title 14.  For purposes of this definition, the preparation of a substantial portion of a return or claim for refund shall be treated as if it were the preparation of the return or claim for refund.

A person shall not be a tax return preparer merely because the person:

(1)  Furnishes typing, reproducing, or other mechanical assistance;

(2)  Prepares a return or claim for refund of the employer (or of an officer or employee of the employer) by whom the person is regularly and continuously employed;

(3)  Prepares as a fiduciary a return or claim for refund for any other person; or

(4)  Prepares a claim for refund for a taxpayer in response to any notice of deficiency issued to the taxpayer or in response to any waiver of restriction after the commencement of an audit of the taxpayer, or of another taxpayer if a determination in the audit of the other taxpayer directly or indirectly affects the tax liability of the taxpayer.

"Understatement of liability" shall have the same meaning as stated in section 231-36.6(b).  The determination of whether there is an understatement of liability may be made without regard to any administrative or judicial action involving the taxpayer.

(i)  The penalty imposed by this section shall be in addition to any other penalty provided by law.

(j)  This section shall be construed in accordance with regulations and judicial interpretations for section 6694 of the Internal Revenue Code. [L 2009, c 166, §1]

Note

Applicability of 2009 amendment.  L 2009, c 166, §27.



§231-36.6 - Substantial understatements or misstatements of amounts; penalty.

[§231-36.6]  Substantial understatements or misstatements of amounts; penalty.  (a)  There shall be added to the tax an amount equal to twenty per cent of the portion of any underpayment that is attributable to any substantial understatement of any tax in a taxable year.  The penalty under this section shall be in addition to any other penalty assessable by law.

(b)  Except as provided under subsection (c), there is a substantial understatement of tax for any taxable year if the amount of the understatement for the taxable year exceeds the greater of:

(1)  Ten per cent of the tax required to be shown on the return for the taxable year; or

(2)  $1,500.

(c)  In the case of a corporation other than a corporation taxable under subchapter S of the Internal Revenue Code, there is a substantial understatement of tax for any taxable year if the amount of the understatement for the taxable year exceeds the greater of:

(1)  Ten per cent of the tax required to be shown on the return for the taxable year; or

(2)  $30,000.

(d)  The amount of any understatement shall be reduced by that portion of the understatement that is attributable to:

(1)  The tax treatment of any item by the taxpayer if there is or was substantial authority for such treatment; or

(2)  Any item if the relevant facts affecting the item's tax treatment are adequately disclosed in the return or in a statement attached to the return and there is a reasonable basis, as defined under section 231‑36.8, for the tax treatment by the taxpayer.

The reduction in this subsection shall not apply to any item attributable to a tax shelter as described in section 231‑36.7.

(e)  This section shall be construed in accordance with regulations and judicial interpretations given to section 6662 of the Internal Revenue Code.

(f)  For purposes of this section, "understatement" means the excess of:

(1)  The amount of tax required to be shown on the return for the taxable year; over

(2)  The amount of tax imposed that is shown on the return, reduced by any rebate as that term is defined by section 6211(b)(2) of the Internal Revenue Code. [L 2009, c 166, §4]

Note

Applicability of 2009 amendment.  L 2009, c 166, §27.



§231-36.7 - Promoting abusive tax shelters.

[§231-36.7]  Promoting abusive tax shelters.  (a)  A person promotes an abusive tax shelter by:

(1)  Organizing or assisting in the organization of, or participating directly or indirectly in the sale of, an interest in:

(A)  A partnership or other entity;

(B)  Any investment plan or arrangement; or

(C)  Any other plan or arrangement; and

(2)  In connection with any activity described under paragraph (1), making, furnishing, or causing another person to make or furnish a statement with respect to:

(A)  Whether any deduction or credit is allowed;

(B)  Whether any income may be excluded; or

(C)  The securing of any other tax benefit by reason of holding an interest in the entity or participating in the plan or arrangement,

which the person knows or has reason to know is false or fraudulent or is a gross valuation overstatement as to any material matter.

(b)  A person found promoting an abusive tax shelter shall pay, with respect to each activity described in subsection (a), a penalty of $1,000 or, if the person establishes that the abusive tax shelter generated less than $1,000 of gross income, then one hundred per cent of the gross income derived or to be derived by the person from the activity.  For purposes of this section, any activity described in subsection (a)(1) shall be treated as a separate activity for each entity or arrangement.  Participation in each sale described in subsection (a)(1) shall be treated as a separate activity for each entity or arrangement.

(c)  At the request of the director of taxation, a civil action may be brought to enjoin any person described in subsection (a) from engaging in any conduct described in subsection (a).  Any action under this section shall be brought in the circuit court of the circuit where the person in subsection (a) resides or where the person's principal place of business is located.  The court may exercise its jurisdiction over the action separate and apart from any other action brought by the State against those persons described in subsection (a).  If the court finds that a person described in subsection (a) has engaged in any conduct subject to penalty under subsection (b) and that injunctive relief is appropriate to prevent the recurrence of that conduct, the court may enjoin the person accordingly.

(d)  The director may waive all or any part of the penalty provided by subsection (b) with respect to any gross valuation overstatement on a showing that there was a reasonable basis for the valuation and that the valuation was made in good faith.

(e)  For purposes of this section, "gross valuation overstatement" means any statement of value for any property or services if:

(1)  The value so stated exceeds two hundred per cent of the amount determined to be the correct valuation; and

(2)  The value of the property or services is directly related to the amount of any deduction or credit allowable to any participant.

(f)  The penalty imposed by this section shall be in addition to any other penalty provided by law.

(g)  This section shall be construed in accordance with regulations and judicial interpretations given to section 6700 of the Internal Revenue Code. [L 2009, c 166, §2]

Note

Applicability of 2009 amendment.  L 2009, c 166, §27.



§231-36.8 - Erroneous claim for refund or credit.

[§231-36.8]  Erroneous claim for refund or credit.  (a)  If a claim for refund or credit with respect to tax is made for an excessive amount, the person making the claim shall be liable for a penalty in an amount equal to twenty per cent of the excessive amount; provided that there shall be no penalty assessed where the penalty calculation under this section results in an amount of less than $400.

(b)  It shall be a defense to the penalty under this section that the claim for refund or credit had a reasonable basis.  A person claiming the reasonable basis defense shall have the burden of proof to demonstrate the reasonableness of the claim.

(c)  This section shall be construed in accordance with regulations and judicial interpretations given to section 6676 of the Internal Revenue Code.

(d)  For purposes of this section:

"Excessive amount" means the amount by which the amount of the claim for refund or credit for any taxable year exceeds the amount of the claim allowable for such taxable year.

"Reasonable basis" means a standard of care used in tax reporting that is significantly higher than not frivolous or not patently improper.  A reasonable basis position will be more than arguable and based on at least one or more authorities of either state or federal tax administration.  A position is considered to have a reasonable basis if a reasonable and well-informed analysis by a person knowledgeable in tax law would lead that person to conclude that the position has approximately a one-in-four, or greater, likelihood of being sustained on the merits.  A reasonable basis includes innocent mistakes where the excessive amount is the result of inadvertence, mathematical error, or where otherwise defined as innocent by the director pursuant to a formal pronouncement issued without regard to chapter 91. [L 2009, c 166, §3]

Note

Applicability of 2009 amendment.  L 2009, c 166, §27.



§231-37 - Neglect of duty, etc.

§231-37  Neglect of duty, etc., misdemeanor.  Any officer of the department of taxation, the state director of finance, any person duly authorized by the director of taxation, or any police officer, on whom duties are imposed under this chapter, who wilfully fails or refuses or neglects to perform faithfully any duty or duties of him required by this chapter, shall be deemed guilty of a misdemeanor. [L 1932 2d, c 40, §12; RL 1935, §1915; RL 1945, §5137; am L 1945, c 79, §7; RL 1955, §115-41; am L Sp 1959 2d, c 1, §§14, 16; am L 1963, c 114, §1; HRS §231-37; am L 1974, c 139, §2]



§231-38 - REPEALED.

§231-38  REPEALED.  L 1995, c 92, §21.



§231-39 - Additions to taxes for noncompliance or evasion; interest on underpayments and overpayments.

§231-39  Additions to taxes for noncompliance or evasion; interest on underpayments and overpayments.  (a)  Except as otherwise provided, this section shall apply to every tax or revenue law of the State that provides for the filing with the director of taxation of a return or statement of the tax or the amount taxable.

(b)  There shall be added to and become a part of the tax imposed by such tax or revenue law, and collected as such:

(1)  Failure to file tax return.  In case of failure to file any tax return required to be filed on the date prescribed therefor (determined with regard to any extension of time for filing), unless it is shown that the failure is due to reasonable cause and not due to neglect, there shall be added to the amount required to be shown as tax on the return five per cent of the amount of the tax if the failure is for not more than one month, with an additional five per cent for each additional month or fraction thereof during which the failure continues, not exceeding twenty-five per cent in the aggregate.  For purposes of this paragraph, the amount of tax required to be shown on the return shall be reduced by the amount of any part of the tax which is paid on or before the date prescribed for payment of the tax and by the amount of any credit against the tax which may be claimed upon the return.  This paragraph shall not apply to any failure to file a declaration of estimated tax required by section 235-97.

(2)  Failure to pay tax.

(A)  If any part of any underpayment is due to negligence or intentional disregard of rules (but without intent to defraud), there shall be added to the tax an amount up to twenty-five per cent of the underpayment as determined by the director.

(B)  If any part of any underpayment of tax required to be shown on a return is due to fraud, there shall be added to the tax an amount up to fifty per cent of the underpayment as determined by the director.

(C)  If any penalty is assessed under subparagraph (B) (relating to fraud) for an underpayment of tax which is required to be shown on a return, no penalty under paragraph (1) (relating to failure to file the return) shall be assessed with respect to the same underpayment.

(3)  Failure to pay tax after filing timely returns.  If a return is filed on or before the date prescribed therefor and the amount shown as tax on the return is not completely paid within sixty days of the prescribed filing date, there shall be added to the unpaid tax an amount up to twenty per cent as determined by the director.

(4)  Interest on underpayment or nonpayment of tax.

(A)  If any amount of tax is not paid on or before the last date prescribed for payment, interest on such amount at the rate of two-thirds of one per cent a month or fraction of a month shall be paid for the period beginning with the first calendar day after the date prescribed for payment, section 231-21 to the contrary notwithstanding, to the date paid.

(B)  If the amount of any tax is reduced by reason of a carryback of a net operating loss allowed under chapter 235, such reduction in tax shall not affect the computation of interest under this paragraph for the period ending with the last day of the taxable year in which the net operating loss arises.

(C)  Interest prescribed under this paragraph on any tax shall be paid upon notice and demand, and shall be assessed, collected, and paid in the same manner as taxes.

(D)  No interest under this paragraph shall be imposed on interest provided by this paragraph.

(E)  If any portion of a tax is satisfied by credit of any overpayment, then no interest shall be imposed under this paragraph on the portion of the tax so satisfied for any period during which, if the credit had not been made, interest would have been allowable with respect to the overpayment.

(F)  Interest prescribed under this paragraph on any tax may be assessed and collected at any time during the period within which the tax to which the interest relates may be collected.

(G)  This paragraph shall not apply to any failure to pay estimated tax required by section 235-97.

(c)  No taxpayer shall be exempt from any penalty or interest by reason of having contested the tax, but only to the extent that the tax is adjudged to be excessive or contrary to law. [L 1953, c 125, §4; RL 1955, §115-43; am L 1967, c 134, §1; HRS §231-39; am L 1974, c 138, §1; am L 1988, c 386, §1; am L 1991, c 136, §2; am L 1992, c 102, §2; am L 1994, c 15, §1]

Cross References

Cost recovery fees for the administration of taxes, see §231-25.5.

Case Notes

Erroneous belief that no tax liability existed held not "reasonable cause" within meaning of subsection (b)(1).  57 H. 436, 559 P.2d 264.



§231-40 - Interpretation.

§231-40  Interpretation.  Sections 231-34, 231-35, 231-36, and 231-7.5 shall be construed in accordance with judicial interpretations given to similar provisions of Title 26 of the United States Code; consistent therewith, the term "wilfully" shall mean a voluntary, intentional violation of a known legal duty. [L 1995, c 92, pt of §2; am L 2009, c 166, §22]

Note

Applicability of 2009 amendment.  L 2009, c 166, §27.

Case Notes

Where, pursuant to this section, the Cheek interpretation of the wilfulness requirement--that a jury must be permitted to consider evidence of a defendant's good faith belief that defendant's conduct did not violate the tax laws, even if that belief was not objectively reasonable, in determining whether defendant acted wilfully--was adopted and applied in construing §231-36(a), the trial court erred in excluding defendant's exhibit pursuant to HRE rules 401 and 403 on the grounds that defendant's analysis of the tax laws was irrelevant and that evidence of defendant's legal theories would confuse the jury.  119 H. 60 (App.), 193 P.3d 1260.



§231-40.5 - Statute of limitations; extension for substantial omissions.

[§231-40.5]  Statute of limitations; extension for substantial omissions.  (a)  Notwithstanding any other law to the contrary limiting the time for assessment of any tax, if a taxpayer omits an amount of:

(1)  Gross income or gross proceeds of sale;

(2)  Gross rental or gross rental proceeds;

(3)  Price, value, or consideration paid or received for any property;

(4)  Gross receipts; or

(5)  Gallonage, tonnage, cigarette count, day, or other weight or measure applicable to any tax,

properly includable therein that is in excess of twenty-five per cent of the amount stated in the return, the tax may be assessed or a proceeding in court with respect to the tax without assessment may be begun without assessment, at any time within six years after the return was filed.

(b)  In determining any amount omitted, there shall not be taken into account any amount that is stated in the return if such amount is disclosed in the return or in a statement attached to the return in a manner adequate to apprise the department of taxation of the nature and amount of such item.

(c)  This section shall be construed in accordance with regulations and judicial interpretations given to section 6501 of the Internal Revenue Code. [L 2009, c 166, §5]

Note

Applicability of 2009 amendment.  L 2009, c 166, §27.



§231-41 - Statute of limitation for criminal penalties.

§231-41  Statute of limitation for criminal penalties.  Notwithstanding any laws to the contrary, prosecutions under sections 231-34, 231-35, 231-36, and 231-7.5 shall be commenced within seven years after the commission of the offense. [L 1995, c 92, pt of §2; am L 2009, c 166, §23]

Note

Applicability of 2009 amendment.  L 2009, c 166, §27.



§231-51 - Purpose.

RECOVERY OF MONEY OWED TO THE STATE

§231-51  Purpose.  The purpose of sections 231-52 to 231-59 is to permit the retention of state income tax refunds of those persons who owe a debt to the State, who are delinquent in the payment of child support pursuant to section 576D-1, who have defaulted on an education loan note held by the United Student Aid Funds, Inc., who owe federal income taxes to the United States Treasurer, or who receive a medicaid overpayment subject to recovery under section 346-59.6. [L 1982, c 199, pt of §1; am L 1985, c 256, §1; am L 1986, c 87, §1; am L 1988, c 199, §1; am L 1998, c 153, §1 and c 293, §3]

Cross References

Civil relief for state military forces, see chapter 657D.



§231-52 - Definitions.

§231-52  Definitions.  As used in sections 231-51 to 231-59, unless the context otherwise requires:

"Claimant agency" includes any state agency, board, commission, department, institution, the judiciary, or other state organization, or any subdivision thereof.  In the case of delinquent child support pursuant to section 576D-1, "claimant agency" means the child support enforcement agency or an agency under cooperative agreement with the department whenever the department is required by law to enforce a support order on behalf of an individual.  "Claimant agency" includes the department of budget and finance when acting on behalf and at the request of the United Student Aid Funds, Inc. to collect defaulted education loan notes incurred under the federal Higher Education Act of 1965 (Public Law 89-329, 79 Stat. 1219), as amended; provided that the department has a contract with the United Student Aid Funds, Inc. under chapter 309 when acting as a claimant agency.  "Claimant agency" includes the department of taxation when acting on behalf and at the request of the Internal Revenue Service under the United States Department of the Treasury, and when the Internal Revenue Service is authorized by federal law to administratively impose a levy upon a refund of a debt or in satisfaction of the federal income taxes assessed under Internal Revenue Code of 1986, as amended.

"Debt" includes:

(1)  Any delinquency in periodic court-ordered or administrative-ordered payments for child support pursuant to section 576D-1, in an amount equal to or exceeding the sum of payments which would become due over a one-month period;

(2)  Any liquidated sum exceeding $25 which is due and owing any claimant agency, regardless of whether there is an outstanding judgment for that sum, and whether the sum has accrued through contract, subrogation, tort, operation of law, or judicial or administrative judgment or order;

(3)  Any defaulted education loan note held by the United Student Aid Funds, Inc. incurred under the federal Higher Education Act of 1965 (Public Law 89-329, 79 Stat. 1219), as amended;

(4)  Any federal income taxes due and owing to the United States Treasurer; or

(5)  Any medicaid overpayment under section 346-59.6.

"Debtor" includes any person who owes a debt to any claimant agency, who is delinquent in payment of court-ordered or administrative-ordered child support payments, pursuant to section 576D-1, who has defaulted on an education loan note held by the United Student Aid Funds, Inc. incurred under the federal Higher Education Act of 1965 (Public Law 89-329, 79 Stat. 1219), as amended, or who owes federal income taxes to the United States Treasurer.

"Refund" includes any state income tax refund which is or will be due any debtor, or any other sums due to a debtor from the State. [L 1982, c 199, pt of §1; am L 1985, c 256, §2; am L 1986, c 87, §2 and c 332, §5; am L 1987, c 112, §1; am L 1988, c 199, §2; am L 1998, c 66, §1, c 153, §2, and c 293, §4]



§231-53 - Setoff against refund.

[§231-53]  Setoff against refund.  The State, through the department of accounting and general services, upon request of a claimant agency, shall set off any valid debt due and owing a claimant agency by the debtor against any debtor's refund.  Any amount of the refund in excess of the amount retained to satisfy the debt shall be refunded to the debtor. [L 1982, c 199, pt of §1]



§231-54 - Hearings; appeals.

[§231-54]  Hearings; appeals.  At the time a setoff is identified, the debtor shall be notified by the comptroller, department of accounting and  general services, of the State's intention to apply the debtor's debt against the refund.  The notice shall state that the debtor within thirty days may request a hearing before the claimant agency to contest the setoff.  No issues that have been previously litigated shall be considered at the hearing.  Appeals from the hearing allowed under this section shall be in accordance with chapter 91. [L 1982, c 199, pt of §1]



§231-55 - Finalization of setoff; credit on debt.

[§231-55]  Finalization of setoff; credit on debt.  Upon completion of the hearing and appeal process set out in section 231-54, or upon the debtor's failure to timely request a hearing pursuant to that section, the setoff shall become final.  The amount of the setoff after deduction of any charge authorized by section 231-56 shall be credited by the claimant agency against the debtor's debt. [L 1982, c 199, pt of §1]



§231-56 - Charges for setoff; credit to agency.

[§231-56]  Charges for setoff; credit to agency.  The State may charge the claimant agency for the cost of the setoff; provided that the charges shall not exceed the proceeds of the collection.  The State may designate a single percentage to be retained from the proceeds of the setoff as a charge for cost of assistance.  The net proceeds of a setoff, after deduction of any charge, shall be credited to the claimant agency's account or fund. [L 1982, c 199, pt of §1]



§231-57 - Apportionment of joint refunds.

[§231-57]  Apportionment of joint refunds.  In the case of a setoff against a joint income tax refund, the State may make separate refunds of withheld taxes upon request by a husband or wife who has filed the joint return.  The refund payable to each spouse shall be proportioned to the gross earnings of each shown by the information returns filed by the employer or otherwise shown to the satisfaction of the State. [L 1982, c 199, pt of §1]



§231-57.5 - Notification of address and social security number of debtor parent.

§231-57.5  Notification of address and social security number of debtor parent.  The department of accounting and general services shall notify the child support enforcement agency of the address and social security number of each debtor who has been subject to a setoff because of a child support debt. [L 1986, c 332, §3]



§231-58 - Rules.

[§231-58]  Rules.  All state agencies may adopt rules pursuant to chapter 91 for carrying out the purposes of sections 231-51 to 231-59. [L 1982, c 199, pt of §1]



§231-59 - Procedure additional.

[§231-59]  Procedure additional.  The setoff procedure authorized by sections 231-53 to 231-57 is in addition to and not in substitution of any other remedy available by law. [L 1982, c 199, pt of §1]



§231-61 - Tax liens; co-owners' rights.

LIENS, FORECLOSURE

[§231-61]  Tax liens; co-owners' rights.  (a)  If a cotenancy exists and within the period of a tax lien, all of the taxes, interest, penalties, and other additions to the tax, due and delinquent at the time of payment, are paid by a cotenant, the cotenant shall have a lien in an amount equal to the amount paid by the cotenant on the interest of any noncontributing cotenant upon recording in the bureau of conveyances, within ninety days after the cotenant's payment, a sworn notice setting forth the amount claimed, a brief description of the land affected by tax key or otherwise, sufficient to identify the land, the taxes paid and the name of the cotenant upon whose interest the lien is asserted.  When a notice of the tax lien is recorded by a cotenant, the registrar shall cause the tax lien to be indexed in the general indexes of the bureau of conveyances.  If the land affected is registered in the land court the notice shall also contain a reference to the number of the certificate of title of the land and shall be filed and registered in the office of the assistant registrar of the land court, and the registrar, in the registrar's capacity as assistant registrar of the land court, shall make a notation of the filing thereof on each land court certificate of title so specified.

The cotenant's lien shall have the same priority as the lien or liens of the State for the taxes paid by the cotenant, and may be enforced by an action in the nature of a suit in equity.  The lien shall continue for three years after recording or registering, or until termination of the proceedings for enforcement thereof if such proceedings are begun and notice of the pendency thereof is recorded or filed and registered as provided by law, within the period.

(b)  The director or the director's subordinate, in case of a state tax lien, and the creditor cotenant, in case of a cotenant's lien, at the expense of the debtor, upon payment of the amount of the lien, shall execute and deliver to the debtor a sworn satisfaction thereof, including a reference to the name of the person assessed or cotenant affected as shown in the original notice, the date of filing of the original notice, a description of the land involved, and the number of the certificate of title of the land if registered in the land court.  When recorded in the bureau of conveyances or filed and registered in the office of the assistant registrar of the land court, in the case of a cotenant's lien, which contains the reference to the book and page of the original lien, the sworn satisfaction shall be entered in the general indexes of the bureau of conveyances, and if a notation of the original notice was made on any land court certificate of title the filing of the satisfaction shall also be noted on the certificate.

This section as to cotenancy shall apply, as well, in any case of ownership by more than one assessable person. [L 1989, c 14, pt of §1(1)]



§231-62 - Tax liens; foreclosure; property.

[§231-62]  Tax liens; foreclosure; property.  (a)  Upon enforcement or foreclosure by the State, in any manner whatsoever, of any state tax lien on real property, all state taxes of whatsoever nature and howsoever accruing and due at the time of the foreclosure sale from the taxpayer against whose property the tax lien is so enforced or foreclosed shall be satisfied as far as possible out of the proceeds of the sale remaining after payment of (1) the costs and expenses of the enforcement and foreclosure including a title search, if any, (2) the amount of subsisting state tax liens on real property, and (3) the amount of any recorded liens against the property, in the order of their priority.

(b)  The liens may be enforced by action of the state tax collector in the circuit court of the judicial circuit in which the property is situated.  Jurisdiction is conferred upon the circuit courts to hear and determine all proceedings brought or instituted to enforce and foreclose such state tax liens, and the proceedings had before the circuit courts shall be conducted in the same manner and form as ordinary foreclosure proceedings.

(c)  If the owners or claimants of the property against which a state tax lien is sought to be foreclosed are at the time without the State or cannot be served within the State, or if the owners are unknown, and the fact shall be made to appear by affidavit to the satisfaction of the court, and it shall in like manner appear prima facie that a cause of action exists against such owners or claimants or against the property described in the complaint or that such owners or claimants are necessary or proper parties to the action, the court may grant an order that the service may be made in the manner provided by sections 634-23 to 634-27.  In any such case it shall not be necessary to obtain judgment and have execution issued and returned unsatisfied, before proceeding to foreclose the lien for taxes in the manner provided. [L 1989, c 14, pt of §1(1)]



§231-63 - Tax liens; foreclosure without suit, notice.

[§231-63]  Tax liens; foreclosure without suit, notice.  All real property on which a lien for state taxes exists may be sold by way of foreclosure without suit by the state tax collector, and in case any lien, or any part thereof, has existed thereon for three years, shall be sold by the state tax collector at public auction to the highest bidder, for cash, to satisfy the lien, together with all interest, penalties, costs, and expenses due or incurred on account of the tax, lien, and sale, the surplus, if any, to be rendered to the person thereto entitled.  The sale shall be held at any public place proper for sales on execution, after notice published at least once a week for at least four successive weeks immediately prior thereto in any newspaper with a general circulation of at least sixty thousand published in the State and any newspaper of general circulation published and distributed in the taxation district wherein the property to be sold is situated, if there is a newspaper published in the taxation district.

If the address of the owner is known or can be ascertained by due diligence, including an abstract of title or title search, the state tax collector shall send to each owner notice of the proposed sale by registered mail, with request for return receipt.  If the address of the owner is unknown, the state tax collector shall send a notice to the owner at the owner's last known address as shown on the records of the department of taxation.  The notice shall be deposited in the mail at least forty-five days prior to the date set for the sale.  The notice shall also be posted for a like period in at least three conspicuous public places within such taxation district, and if the land is improved one of the three postings shall be on the land. [L 1989, c 14, pt of §1(1)]



§231-64 - Tax liens; registered land.

[§231-64]  Tax liens; registered land.  If the land has been registered in the land court, the state tax collector shall also send by registered mail a notice of the proposed sale to any person holding a mortgage or other lien registered in the office of the assistant registrar of the land court.  The notice shall be sent to any such person at the person's last address as shown by the records in the office of the registrar, and shall be deposited in the mail at least forty-five days prior to the date set for the sale. [L 1989, c 14, pt of §1(1)]



§231-65 - Tax liens; notice, form of.

[§231-65]  Tax liens; notice, form of.  The notice of sale shall contain the names of the persons assessed, the names of the present owners (so far as shown by the records of the tax office and the records, if any, in the office of the assistant registrar of the land court), the character and amount of the tax, and the tax year or years, with interest, penalties, costs, expenses, and charges accrued or to accrue to the date appointed for the sale, a brief description of the property to be sold, and the time and place of sale, and shall warn the persons assessed, and all persons having or claiming to have any mortgage or other lien thereon or any legal or equitable right, title, or other interest in the property, that unless the tax, with all interest, penalties, costs, expenses, and charges accrued to the date of payment, is paid before the time of sale appointed, the property advertised for sale will be sold as advertised.  The state tax collector may include in one advertisement of notice of sale notice of foreclosure upon more than one parcel of real property, whether or not owned by the same person and whether or not the liens are for the same tax year or years. [L 1989, c 14, pt of §1(1)]



§231-66 - Tax liens; postponement of sale, etc.

[§231-66]  Tax liens; postponement of sale, etc.  If at the time appointed for the sale the state tax collector deems it expedient and for the interest of all persons concerned therein to postpone the sale of any property or properties for want of purchasers, or for other sufficient cause, the state tax collector may postpone the sale from time to time, until the sale is completed, giving notice of every adjournment by a public declaration thereof at the time and place last appointed for the sale; provided that the sale of any property may be abandoned at the time first appointed or any adjourned date, if no proper bid is received sufficient to satisfy the lien, together with all interest, penalties, costs, expenses, and charges. [L 1989, c 14, pt of §1(1)]



§231-67 - Tax liens; tax deed; redemption.

[§231-67]  Tax liens; tax deed; redemption.  The state tax collector or the state tax collector's assistant, on payment of the purchase price, shall make, execute, and deliver all proper conveyances necessary in the premises and the delivery of the conveyances shall vest in the purchaser the title to the property sold; provided that the deed to the premises shall be recorded within sixty days after the sale; provided further that the taxpayer may redeem the property sold by payment to the purchaser at the sale, within one year from the date thereof, or if the deed shall not have been recorded within sixty days after the sale, then within one year from the date of recording of the deed, of the amount paid by the purchaser, together with all costs and expenses which the purchaser was required to pay, including the fee for recording the deed, and in addition thereto, interest on such amount at the rate of twelve per cent a year, but in a case of redemption more than one year after the date of sale by reason of extension of the redemption period on account of late recording of the tax deed, interest shall not be added for the extended redemption period. [L 1989, c 14, pt of §1(1)]



§231-68 - Tax liens; costs.

[§231-68]  Tax liens; costs.  The director of taxation by rule may prescribe a schedule of costs, expenses, and charges and the manner in which they shall be apportioned between the various properties offered for sale and the time at which each cost, expense, or charge is deemed to accrue.  The costs, expenses, and charges shall be added to and become a part of the tax lien on the property for the last year involved in the sale or proposed sale, the tax for which is delinquent.  The costs, expenses, and charges may include provision for the making of and the securing of certificates of searches of any records to furnish information to be used in or in connection with the notice of sale or tax deed, or in any case where the director deems it advisable; provided that the state tax collector shall not be required to make such searches or to cause them to be made except as provided by section 231-64 with respect to mortgages or other liens registered in the office of the assistant registrar of the land court. [L 1989, c 14, pt of §1(1)]



§231-69 - Tax deed as evidence.

[§231-69]  Tax deed as evidence.  The tax deed referred to in section 231-67 is prima facie evidence that:

(1)  The property described by the deed on the date of the sale was subject to a lien or liens for state taxes, penalties, and interest in the amount stated in the deed, for the tax years therein stated, and that the state taxes, penalties, and interest were due and unpaid on the date of sale;

(2)  Costs, expenses, and charges due or incurred on account of the state taxes, liens, and sale had accrued at the date of the sale in the amount stated in the deed;

(3)  The person who executed the deed was the proper officer;

(4)  At a proper time and place the property was sold at public auction as prescribed by law, and by the proper officer;

(5)  The sale was made upon full compliance with sections 231-63 to 231-68 and all laws relating thereto, and after giving notice as required by law; and

(6)  The grantee named in the deed was the person entitled to receive the conveyance. [L 1989, c 14, pt of §1(1)]



§231-70 - Disposition of surplus moneys.

[§231-70]  Disposition of surplus moneys.  (a)  The officer charged with the duty of distributing the surplus arising from a tax sale under sections 231-63 to 231-68 shall pay from the surplus all state taxes, including interest and penalties, of whatsoever nature and howsoever accruing, as provided in section 231-62, and the officer may pay from the surplus the cost of a search of any records where such search is deemed advisable by the officer to ascertain the person or persons entitled to the surplus; provided that nothing in this section shall be construed to require the state tax collector to make or cause any such search to be made.  If the officer is in doubt as to the person or persons entitled to the balance of the fund the officer may refuse to distribute the surplus and any claimant may sue the officer or the officer's successor in office in the circuit court in the circuit within which the property sold was situated.  The officer may require the claimants to interplead, in which event the officer shall state the names of all claimants known to the officer, and shall cause them to be made parties to the action.  If in the officer's opinion there may be other claimants who are unknown, the officer may apply for an order or orders joining all persons unknown having or claiming to have any legal or equitable right, title, or interest in the moneys or any part thereof or any lien or other claim with respect thereto.

(b)  Any orders of the court or summons in the matter may be served as provided by law or the rules of court, and all persons having any interest in the moneys who are known, including the guardians of such of them as are under legal age or under any other legal disability (and if any one or more of them is under legal age or under other legal disability and without a guardian the court shall appoint a guardian ad litem to represent them therein) shall have notice of the action by personal service upon them.  All persons having any interest in the moneys whose names are unknown or who if known do not reside within the State, or for any reason cannot be served with process within the State shall have notice of the action as provided by sections 634-23 to 634-27, except that any publication of summons shall be in at least one newspaper published in the State and having a general circulation in the circuit within which the property sold was situated, and the form of notice to be published shall provide a brief description of the property which was sold.

(c)  All expenses incurred by the officer shall be met out of the surplus moneys realized from the sale. [L 1989, c 14, pt of §1(1)]



§9 - is codified to this section pursuant to §23G-15.

CIVIL COMPLIANCE; SPECIAL ENFORCEMENT SECTION

Note

Part repealed on June 30, 2014.  L 2009, c 134, §13(3).

[§231-81]  Special enforcement section; created.  [(a)]  There is created within the department of taxation the special enforcement section to carry out civil enforcement efforts as directed by the director of taxation.  The director may staff the section as the exigencies of the public service may require.

[(b)]  The department of taxation shall report to the legislature no later than thirty days prior to the convening of each regular session the state resources committed to implementing [Act 134, Session Laws of Hawaii 2009] and the additional revenues raised therefor. [L 2009, c 134, pt of §2, §9]

Revision Note

L 2009, c 134, §9 is codified to this section pursuant to §23G-15.



§231-82 - Special enforcement section; functions, powers, and duties.

[§231-82]  Special enforcement section; functions, powers, and duties.  The special enforcement section shall have the following functions, powers, and duties:

(1)  Investigate reported or suspected violations of tax laws for civil enforcement purposes, including through covert means, with a stated priority of investigating cash-based businesses as defined in section 231-93;

(2)  Enforce the tax laws by issuing, enforcing, or executing citations, fines, infractions, assessments, liens, levies, writs, warrants, injunctions, or other process;

(3)  Serve as fraud referral specialists to assist in the development and review of fraud cases for appropriate disposition of potentially fraudulent activities, including referral to criminal investigators and assessment of civil fraud penalties; provided that personnel assigned to the special enforcement section may not participate in any criminal investigation;

(4)  Organize and hold public informational meetings on issues of tax laws, including compliance deficiencies in segments of the economy, and undertake any other activities to encourage taxpayers, practitioners, or others to maintain responsibility and compliance with their tax obligations;

(5)  Coordinate with other sections or divisions within the department of taxation, other departments or branches of the state government, any branches of the county government, or the federal government on matters relating to civil enforcement of the tax laws, including joint investigations, information-sharing arrangements, or concurrent collection efforts; provided that personnel assigned to the special enforcement section may not participate in any criminal investigation;

(6)  Compile information received by third parties, including taxpayers, competitors, government agencies, confidential sources, or public sources and delegate this information within the department for proper handling.  Proper handling may include referral internally to other civil or criminal enforcement sections;

(7)  Conduct investigations, research, and studies of matters relevant to the complex or sensitive civil enforcement of the tax laws; and

(8)  Perform such other acts as may be incidental to the exercise of the functions, powers, and duties set forth in this section or as otherwise directed by the director of taxation. [L 2009, c 134, pt of §2]



§231-83 - Investigators and personnel, appointment and power.

[§231-83]  Investigators and personnel, appointment and power.  (a)  The director of taxation may appoint, commission, or detail to the special enforcement section one or more persons as investigators, investigator assistants, and other support staff as the exigencies of the public service may require.  Investigators may be legal or accounting professionals; provided that their primary duty is to conduct investigations pursuant to the authorities of the special enforcement section and they shall not conduct or participate in criminal investigations of the tax laws or render legal advice.  Investigators may serve process and apply for and execute search warrants or writs of entry pursuant to section 231-84 but shall not otherwise have the powers of a police officer or deputy sheriff.

(b)  Notwithstanding any other law to the contrary relating to employment, bargaining, labor, or compensation rights or duties, any person appointed, commissioned, or detailed to the special enforcement section:

(1)  May be an employee of the department in any capacity, including exempt from or subject to chapters 76 and 89 as an employee of the department;

(2)  Shall be exempt from chapters 76 and 89 for purposes of their appointment, commission, or detail capacity as investigator, whether full-time, part-time, or temporary;

(3)  May be appointed, commissioned, or detailed in any capacity, and whose appointment, commission, or detail may be dismissed at the pleasure of the director of taxation;

(4)  If appointed, commissioned, or detailed on a temporary basis, shall have the right to return to the person's same position or to a related position in the same class or division within the department when the person's appointment expires.  The return rights provided under this section shall apply to persons exempt from or subject to chapters 76 and 89; and

(5)  May be paid overtime as prescribed by an applicable collective bargaining agreement or existing policy for excluded employees.  The compensation rights under this section shall apply to persons exempt from or subject to chapters 76 and 89. [L 2009, c 134, pt of §2]



§231-84 - Right to inspection of books, records, and premises; warrants and writs; levy and seizure.

[§231-84]  Right to inspection of books, records, and premises; warrants and writs; levy and seizure.  (a)  Upon presenting credentials, the special enforcement section may examine any books, papers, records, and any article or item of business transacted of any person engaged in business in this State to verify the accuracy of the reporting and payment of the taxes imposed by law.  Every person in possession of any books, papers, records, or articles or items of business transacted, and the person's agents and employees, shall provide the special enforcement section the means, facilities, and opportunities for the examinations upon request, to the extent reasonably possible under the circumstances.

(b)  The special enforcement section may inspect the operations, premises, and storage areas of any person engaged in business in this State during regular business hours.

(c)  The special enforcement section may inspect the operations, premises, and storage areas of any person engaged in business in this State at any time, without notice, upon the issuance of a warrant or writ of entry based upon probable cause of a violation under title 14.  The determination of probable cause for purposes of this section shall be made based upon the standard of probable cause for an administrative or civil search or seizure.  Application for a search warrant or writ of entry under this section shall be made by making a declaration, under oath, which includes the following:

(1)  The taxpayer's form of business;

(2)  The taxpayer's interest in and address of the premises sought to be searched;

(3)  Whether permission to search the premises has been requested in advance of requesting the warrant or writ;

(4)  The particular books, records, items, articles, assets, or contraband reasonably believed to be on the premises; and

(5)  The alleged violation reasonably believed to have occurred, including nonpayment of taxes; and, if searching or seizing in furtherance of collection, identification of the assets reasonably believed to be on the premises.

The special enforcement section may apply to the circuit court where the person is located for issuance of such warrant or writ.  The special enforcement section may execute warrants or writs of entry.  Any police officer, criminal investigator, or deputy sheriff of this State or any county shall be required to render assistance and aid to the special enforcement section in executing warrants and writs, upon request.  Criminal law enforcement agencies that assist the special enforcement section may be compensated, as determined by the director; provided that no person or agency shall be compensated on the basis of a specific percentage or fraction of the money collected from taxpayers.

(d)  The special enforcement section's ability to inspect shall include inspection of all statements, books, papers, and records in whatever format, including electronic format, articles or items of business transacted, including inventory, supplies, stock, and cash on hand, pertaining to the sales or other business activities of any person to verify the accuracy of the reporting and payment of taxes imposed by law.

(e)  The special enforcement section may seize and levy any assets in the custody or control of any person pursuant to this chapter, and subject to all rights of appeal set forth herein. [L 2009, c 134, pt of §2]



§231-85 - Identification of cash economy cases; retention of funds.

[§231-85]  Identification of cash economy cases; retention of funds.  Notwithstanding any law to the contrary, each fiscal year, the special enforcement section may identify any taxpayer, assessment, investigation, or collection matter as a matter of the special enforcement section.  All revenues collected from special enforcement section matters shall be deposited into the tax administration special fund. [L 2009, c 134, pt of §2]



§231-86 - Violent interference with a tax official.

[§231-86]  Violent interference with a tax official.  Any person who interferes, hinders, obstructs, prevents, or impedes any investigator or employee of the department with violence or threat of violence, shall be guilty of a class C felony and, upon conviction, shall be subject to one or any combination of the following:

(1)  A fine of not more than $4,000;

(2)  Imprisonment for not more than three years; or

(3)  Probation;

provided that a corporation shall be fined not less than $10,000.

This section shall be construed in accordance with regulations and judicial interpretations given to similar provisions of the Internal Revenue Code. [L 2009, c 134, pt of §2]



§231-91 - Citations for violations; deposits.

CASH ECONOMY ENFORCEMENT; CITATIONS

Note

Part repealed on June 30, 2014.  L 2009, c 134, §13(3).

[§231-91]  Citations for violations; deposits.  (a)  The special enforcement section may issue cease and desist citations to any person if the special enforcement section has cause to believe the person has violated, is violating, or is about to violate any provision of title 14 or administrative rule adopted thereunder.  A cease and desist citation may include a monetary fine for any unlawful act.

(b)  The department may recommend legislation defining the circumstances and the civil monetary fines citable for unlawful actions under title 14.

(c)  Any fine assessed under this section shall be a matter of the special enforcement section under section 231-85 and shall be retained and deposited into the tax administration special fund.

(d)  Any fine assessed shall be due and payable thirty days after issuance, subject to appeal rights provided under subsection (e); provided that if payment of the fine is determined to be in jeopardy, such fine shall be payable immediately and shall be immediately collected.  A finding of jeopardy shall be made in writing, setting forth the specific reasons for the finding.  The finding of jeopardy shall be subject to immediate appeal under subsection (e), and at the taxpayer's request the appeal shall be expedited and heard as soon as reasonably practicable.  Any amount of fine collected under jeopardy shall only be returned upon a finding by the director of taxation or the circuit court that there was no violation of title 14 pursuant to appeal rights provided under subsection (e).

(e)  Cease and desist citations may be appealed to the director of taxation or the director's designee, and the determination of the director may be appealed to the circuit court, pursuant to chapter 91. [L 2009, c 134, pt of §2]



§231-92 - Cash-based businesses; injunction.

[§231-92]  Cash-based businesses; injunction.  The special enforcement section, with the director of taxation's approval, may bring civil actions in the circuit court where the cash-based business is located to enjoin any unlawful act under title 14, including any administrative rule adopted thereunder, by a cash-based business.  To the extent provided by statute, the special enforcement section may include in any action an assessment of a monetary fine. [L 2009, c 134, pt of §2]



§231-93 - Cash-based business; defined.

[§231-93]  Cash-based business; defined.  For purposes of sections 231-91 to 231-100, "cash-based business" means any person who operates a business, including for-profit or not-for-profit, where transactions in goods or services are exchanged substantially for cash and where the business is found, based upon reasonable cause including observation or evidence, to have met one of the following factors:

(1)  Is found to have substantially underreported or misrepresented the proper amount of tax liability on any return or other submission to the department.  For purposes of this paragraph, an amount has been substantially underreported if the amount properly includible on the return or submission is in excess of twenty-five per cent of the amount stated on the return or submission;

(2)  Is required to be licensed, registered, or permitted under title 14 and is in fact not so licensed, registered, or permitted;

(3)  Has a past pattern of noncompliance of obligations under title 14;

(4)  Does not have a fixed and permanent principal place of business;

(5)  Has not obtained any required tax clearance;

(6)  Has failed to maintain adequate books and records, or those records required to be maintained by law or administrative rule;

(7)  Does not accept checks or electronic payment devices for business transactions; provided that a business may establish reasonable criteria for accepting personal checks;

(8)  Offers price differentials or otherwise deviates from usual business practices when the business transaction substantially involves payment of cash, except where there is a bona fide business reason for a price differential, such as the avoidance of merchant fees imposed by credit card companies; or

(9)  Any other factor relevant to describing a cash-based business capable of noncompliance as determined by the director of taxation and issued pursuant to a tax information release;

provided that a business shall not be deemed to have met any of these factors while a genuine dispute as to that factor is pending in a contested case before any administrative agency or in any court. [L 2009, c 134, pt of §2]



§231-94 - Failure to produce license upon demand.

[§231-94]  Failure to produce license upon demand.  Every person required to be licensed or permitted under title 14, whether or not so licensed or permitted, shall be required to produce the license or permit upon demand by the special enforcement section.  Failure to produce the license or permit upon demand shall be unlawful.  Any person who violates this section shall be subject to a fine not to exceed $500; provided that if the person is a cash-based business, the fine shall not exceed $1,000.  It shall be an absolute defense to this section if the person produces a license or permit number on file with the department and the department confirms that the person associated with the number is true and accurate. [L 2009, c 134, pt of §2]



§231-95 - Failure to keep adequate books and records.

[§231-95]  Failure to keep adequate books and records.  It shall be unlawful for any person required under title 14 to keep books or records to fail to produce the books or records upon demand by the special enforcement section, or as soon thereafter as is reasonable under the circumstances.  Any person who violates this section shall be subject to a fine not to exceed $1,000; provided that if the person is a cash-based business, the fine shall not exceed $2,000. [L 2009, c 134, pt of §2]



§231-96 - Failure to record transaction by receipt.

[§231-96]  Failure to record transaction by receipt.  It shall be unlawful to conduct more than ten taxable business transactions per day in cash and fail to provide a receipt or other record of the transaction when the means for issuing a receipt or recording the transaction are available.  Each day a person is in violation of this section shall be treated as a separate violation.  Any person who violates this section shall be subject to a fine not to exceed $1,000; provided that if the person is a cash-based business, the fine shall not exceed $2,000. [L 2009, c 134, pt of §2]



§231-97 - Failure to record transaction by register.

[§231-97]  Failure to record transaction by register.  It shall be unlawful to conduct more than ten taxable business transactions per day in cash and fail to record the transaction in a cash register when the means for recording the transaction in a cash register are available.  Each day a person is in violation of this section shall be treated as a separate violation.  Any person who violates this section shall be subject to a fine not to exceed $1,000; provided that if the person is a cash-based business, the fine shall not exceed $2,000. [L 2009, c 134, pt of §2]



§231-98 - Tax avoidance price fixing.

[§231-98]  Tax avoidance price fixing.  It shall be unlawful for any person to sell, offer to sell, or otherwise convey more than one price for any business to be transacted when the lower price is offered if the transaction is paid for in cash.  It shall not be an offense under this section if a business charges a higher price for legitimate business purposes, such as for the purpose of recovering any charges assessed the business, including for facilitating electronic payment.  Any person who violates this section shall be subject to a fine not to exceed $2,000; provided that if the person is a cash-based business, the fine shall not exceed $3,000. [L 2009, c 134, pt of §2]



§231-99 - Possession of currency for tax avoidance purposes.

[§231-99]  Possession of currency for tax avoidance purposes.  It shall be unlawful for any person engaged in business in this State to possess currency in the form of coin or note, where the possession is for tax avoidance purposes.  It shall be the department's burden to establish that currency is possessed for tax avoidance purposes; provided that circumstantial evidence may be used by the department in any proceeding.  Any person who violates this section shall be subject to a fine not to exceed $2,000; provided that if the person is a cash-based business, the fine shall not exceed $3,000. [L 2009, c 134, pt of §2]



§231-100 - Interference with a tax official.

[§231-100]  Interference with a tax official.  It is unlawful for any person to intentionally interfere with, hinder, obstruct, prevent, or impede any investigator, auditor, collector, or other employee of the department from obtaining license information, books, records, articles, or items of business transacted, or other information or property rightfully entitled the department.  Any person who violates this section shall be subject to a fine of not more than $2,000.  It shall be an absolute defense to the fine under this section that the person acted with good cause. [L 2009, c 134, pt of §2]






CHAPTER 232 - TAX APPEALS

§232-1 - Appeals by persons under contractual obligations.

§232-1  Appeals by persons under contractual obligations.  [L 2004, c 202, §18 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  Whenever any person is under a contractual obligation to pay a tax assessed against another, the person shall have the same rights of appeal to the board of review, the tax appeal court, and the intermediate appellate court, subject to chapter 602, in the person's own name, as if the tax were assessed against the person.  The person against whom the tax is assessed shall also have a right to appear and be heard on any such application or appeal. [L 1932 2d, c 40, §55; RL 1935, §1936; RL 1945, §5201; RL 1955, §116-1; HRS §232-1; gen ch 1985; am L 2004, c 202, §18]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Case Notes

When lessee may properly appeal.  33 H. 214.

A party with a secondary contractual obligation to pay the tax assessed against another has a right under this section to challenge that assessment to the tax appeal court.  85 H. 36, 936 P.2d 672.

A person under a contractual obligation to pay property taxes need not pay the taxes in order to perfect an appeal of the tax assessment.  85 H. 36, 936 P.2d 672.



§232-2 - Assessment in accordance with return no cause of grievance.

§232-2  Assessment in accordance with return no cause of grievance.  No taxpayer shall be deemed aggrieved by an assessment to the extent that it is in accordance with the taxpayer's return. [L 1939, c 208, pt of §5; RL 1945, pt of §5211; RL 1955, §116-2; HRS §232-2; gen ch 1985]

Cross References

Not applicable to monthly returns, see §237-30.

Case Notes

Inapplicable where director of taxation changes assessment classification to one taxed at higher rate.  63 H. 579, 633 P.2d 535.



§232-3 - Grounds of appeal, real property taxes.

§232-3  Grounds of appeal, real property taxes.  In the case of a real property tax appeal, no taxpayer or county shall be deemed aggrieved by an assessment, nor shall an assessment be lowered or an exemption allowed, unless there is shown:

(1)  Assessment of the property exceeds by more than twenty per cent the ratio of assessment to market value used by the director of taxation as the real property tax base, or

(2)  Lack of uniformity or inequality, brought about by illegality of the methods used or error in the application of the methods to the property involved, or

(3)  Denial of an exemption to which the taxpayer is entitled and for which the taxpayer has qualified, or

(4)  Illegality, on any ground arising under the Constitution or laws of the United States or the laws of the State (in addition to the ground of illegality of the methods used, mentioned in clause (2)). [L Sp 1957, c 1, §13(a); am L 1963, c 92, §2; Supp, §116-2.1; HRS §232-3; am L 1973, c 115, §1; gen ch 1985]

Law Journals and Reviews

Real Property Tax Litigation in Hawaii.  III HBJ No. 13, at pg. 57.

Case Notes

Method of valuation of cane lands inappropriate and illegal.  47 H. 41, 384 P.2d 287.

"Assessment" means the percentage of fair market value, and unless this valuation exceeds the full market value there can be no reduction.  53 H. 45, 487 P.2d 1070.

Merely showing discrepancies in assessment of different parcels of land is not sufficient to prove denial of equal protection.  53 H. 45, 487 P.2d 1070.

Without appellant providing evidence of fair market value of the fee simple interest in the land, an appeal showing method used in determining assessment was wrong cannot be sustained.  60 H. 487, 591 P.2d 607.



§232-4 - Second appeal.

§232-4  Second appeal.  In every case in which a taxpayer appeals a real property tax assessment to a tax appeal court and there is pending an appeal of the assessment, the taxpayer shall not be required to file a notice of the second appeal; provided the first appeal has not been decided prior to April 9 preceding the tax year of the second appeal; and provided further the assessor gives notice that the tax assessment has not been changed from the assessment which is the subject of the appeal. [L 1965, c 201, §1; Supp, §116-2.2; am L 1967, c 255, §§17, 40, 46; HRS §232-4; am L 1969, c 170, §26; am L 1975, c 157, §31; am L 1989, c 14, §5]

Case Notes

Taxpayers were not entitled to automatic appeals under plain language of section.  73 H. 63, 828 P.2d 263.



§232-5 - Small claims.

§232-5  Small claims.  [L 2004, c 202, §19 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  The tax appeal court shall establish by rule a small claims procedure that, to the greatest extent practicable, shall be informal.  Any protesting taxpayer who would incur a total tax liability, not including penalties and interest, of less than $1,000, by reason of the protested assessment or payment in question, may elect to employ the procedure upon:

(1)  Payment per taxpayer of a non-refundable filing fee set pursuant to rules adopted by the supreme court, which shall not exceed $25; and

(2)  Filing with the tax appeal court a written statement of the facts in the case, together with a waiver of the right to further appeal.

The tax appeal court shall cause a notice of the appeal and a copy of the statement to be served on the director of taxation. [L 1967, c 231, §6; HRS §232-5; am L 1997, c 152, §1; am L 2004, c 202, §19]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Cross References

Payments under protest, see §40-35.

Rules of Court

Small claims procedure, see Rules of the Tax Appeal Court, part II.



§232-6 - Appointment, removal, compensation.

BOARDS OF REVIEW

§232-6  Appointment, removal, compensation.  There is created a board of review for each taxation district.  Each board shall consist of five members who shall be citizens of the State and residents of the district for which the board is appointed, shall have resided at the time of appointment for at least three years in the State, and shall be appointed and be removable by the governor as provided in section 26-34.  The governor shall designate a member of each board to act as chairperson thereof.  In addition, the governor shall designate a member of each board to act as vice chairperson who shall serve as the chairperson of the board during the temporary absence from the State, illness, or disqualification of the chairperson.  Any vacancy in any board shall be filled for the unexpired term.  Each member shall receive and be paid out of the treasury compensation for the member's services at the rate of $10 per day for each day's actual attendance and the member's actual traveling expenses.  No officer or employee of the State shall be eligible for appointment to any such board. [L 1932 2d, c 40, §39; RL 1935, §1938; RL 1945, §5202; RL 1955, §116-3; am L Sp 1957, c 1, §13(b); am L Sp 1959 2d, c 1, §5; am L 1965, c 25, §1; am L 1967, c 37, §1 and c 80, §1; HRS §232-6; gen ch 1985, 1993]

Cross References

Boards, generally, see §26-34.



§232-7 - Boards of review; duties, powers, procedure before.

§232-7  Boards of review; duties, powers, procedure before.  (a)  The board of review for each district shall hear informally all disputes between the assessor and any taxpayer in all cases in which appeals have been duly taken and the fact that a notice of appeal has been duly filed by a taxpayer shall be conclusive evidence of the existence of a dispute; provided that this provision shall not be construed to permit a taxpayer to dispute an assessment to the extent that it is in accordance with the taxpayer's return.

(b)  Each board shall hold public meetings at some central location in its taxation district, commencing not later than April 9 of each year and shall hear, as speedily as possible, all appeals presented for each year.  A taxpayer's identity and final documents submitted in support or opposition of an appeal shall be public information; provided that an individual taxpayer is authorized to redact all but the last four digits of the taxpayer's social security number from any accompanying tax return.  Each board shall have the power and authority to decide all questions of fact and all questions of law, excepting questions involving the Constitution or laws of the United States, necessary to the determination of the objections raised by the taxpayer in the notice of appeal; provided that no board shall have power to determine or declare an assessment illegal or void.  Without prejudice to the generality of the foregoing, each board shall have power to allow or disallow exemptions pursuant to law whether or not previously allowed or disallowed by the assessor and to increase or lower any assessment.

(c)  The board shall base its decision on the evidence before it, and, as provided in section 231-20, the assessment made by the assessor shall be deemed prima facie correct.  The board shall file with the assessor concerned its decision in writing on each appeal decided by it, and a certified copy of the decision shall be furnished by the assessor to the taxpayer concerned by delivery or by mailing the copy addressed to the taxpayer's last known place of residence.

(d)  Each board and each member thereof in addition to all other powers shall also have the power to subpoena witnesses, administer oaths, examine books and records, and hear and take evidence in relation to any subject pending before the board.  The tax appeal court shall have the power, upon request of the boards, to enforce by proper proceedings the attendance of witnesses and the giving of testimony by them, and the production of books, records, and papers at the hearings of the boards. [L 1932 2d, c 40, §40; RL 1935, §1939; am L 1939, c 208, §6; RL 1945, §5203; am L 1951, c 133, §7; RL 1955, §116-4; am L Sp 1957, c 1, §13(c); am L Sp 1959 1st, c 28, §1; am L 1963, c 92, §§3 to 6; am L 1967, c 37, §1, c 231, §1, and c 255, §§18, 41, 46; HRS §232-7; am L 1969, c 170, §27; am L 1975, c 157, §32; gen ch 1985; am L 1989, c 14, §6; am L 2009, c 166, §18]

Note

Applicability of 2009 amendment.  L 2009, c 166, §27.

Case Notes

These are statutory administrative tribunals of special and limited jurisdiction.  34 H. 515.

Board has no authority to increase the assessment at the instance of the State upon an appeal filed by the taxpayer.  56 H. 229, 533 P.2d 1218.



§232-8 - Judges; assignment of cases.

TAX APPEAL COURT; PROCEDURE BEFORE

§232-8  Judges; assignment of cases.  The administrative judge of the circuit court of the first circuit, subject to the direction of the chief justice as provided by section 601-2(b)(2)(B), shall assign all tax appeal court matters to such judge or judges of the circuit court of the first circuit as shall be deemed appropriate. [L 1932 2d, c 40, §42; am L 1933, c 195, §1; RL 1935, §1945; am L 1935, c 161, §1; am L 1939, c 208, §10; RL 1945, §5204; RL 1955, §116-5; am L 1967, c 231, §2; HRS §232-8; am L 1984, c 51, §1]

Law Journals and Reviews

Taxes in Hawaii Since July 1, 1968:  A Report on the Unreported Decisions of Judge Dick Yin Wong, Arthur B. Reinwald, 9 HBJ 95.

Case Notes

Member not being disinterested was disqualified.  8 H. 308.

Cited:  34 H. 515, 533.



§232-9 - Clerk; reporter; custody of records.

§232-9  Clerk; reporter; custody of records.  The clerk of the land court shall be ex officio the clerk of the tax appeal court and shall serve as such without additional compensation.  The clerk shall record all the proceedings of the court and perform, on its behalf, any routine duties which it may assign to the clerk.  Upon the entry of any written order of the court, the clerk shall immediately send a copy thereof to all interested parties and to the department of taxation which shall forthwith correct the assessment list to conform thereto.  All records of the court shall be kept in the office of the clerk.  Any assistant to the clerk may act in the place of the clerk.

Whenever necessary the court shall engage the services of a reporter who shall receive such compensation as may be fixed by it.  The office of the court shall be in the judiciary building, at Honolulu, but it may sit at such other places as it may deem necessary. [L 1932 2d, c 40, §47; am L 1933, c 195, §3; RL 1935, §1946; RL 1945, §5205; RL 1955, §116-6; am L Sp 1959 2d, c 1, §16; HRS §232-9; gen ch 1985]



§232-10 - Sessions held where, when.

§232-10  Sessions held where, when.  The tax appeal court shall commence to hold meetings to hear and determine appeals not later than July 1 of each year and at such place as shall be determined by the court, and the court may adjourn from time to time and may hold hearings at such other time or times and at such place or places as the court may determine.  Notice shall be given to all persons in interest of the time and place set for hearings. [L 1932 2d, c 40, §44; RL 1935, §1949; RL 1945, §5206; RL 1955, §116-7; am L 1967, c 231, §3; HRS §232-10]



§232-11 - Court of record; general duties, powers, seal.

§232-11  Court of record; general duties, powers, seal.  The tax appeal court shall hear and determine appeals as provided in section 232-16 or 232-17.  It shall be a court of record; have jurisdiction throughout the State with respect to matters within its jurisdiction; and shall have the power and authority in the manner provided in section 232-13, to decide all questions of fact and all questions of law, including constitutional questions, involved in any such matters, without the intervention of a jury.  The court may meet at such times during the year and at such places from time to time as shall be deemed advisable to carry out its work.  The court, with the approval of the supreme court, shall adopt and use, and with such approval may change from time to time, an official seal. [L 1932 2d, c 40, §43; RL 1935, §1947; am L 1935, c 153, §2; am L 1939, c 208, §11; RL 1945, §5207; RL 1955, §116-8; am L 1967, c 231, §4; HRS §232-11]

Case Notes

Scope of review under former law.  34 H. 515.

Cited:  33 H. 149, 160; 47 H. 41, 45, 384 P.2d 287.



§232-12 - Powers when hearing appeals.

§232-12  Powers when hearing appeals.  The tax appeal court when hearing appeals, shall, in respect to the summoning and examination of witnesses and the production of papers and documents and punishment for contempts and otherwise carrying out its duties and functions, have all the powers and authority of a circuit court. [L 1932 2d, c 40, §48; RL 1935, §1948; RL 1945, §5208; RL 1955, §116-9; am L 1967, c 231, §5; HRS §232-12; am L 1973, c 133, pt of §11]

Rules of Court

See HRCP rule 45.

Case Notes

Cited:  33 H. 149, 160; 47 H. 41, 45, 384 P.2d 287.



§232-13 - Hearing de novo; bill of particulars.

§232-13  Hearing de novo; bill of particulars.  The hearing before the tax appeal court shall be a hearing de novo.  Irrespective of which party prevails in proceedings before a state board of review, or any equivalent administrative body established by county ordinance, the assessment as made by the assessor, or if increased by the board, or equivalent county administrative body, the assessment as so increased, shall be deemed prima facie correct.  Each party shall have the right to introduce, or the tax appeal court, of its own motion, may require the taking of such evidence in relation to the subject pending as in the court's discretion may be deemed proper.  The court, in the manner provided in section 232-16, shall determine all questions of fact and all questions of law, including constitutional questions, involved in the appeal.

The jurisdiction of the tax appeal court is limited to the amount of valuation or taxes, as the case may be, in dispute as shown on the one hand by the amount claimed by the taxpayer or county and on the other hand by the amount of the assessment, or if increased by the board, or equivalent county administrative body, the assessment as so increased.

Assessments for the same year upon other similar property situated in the State shall be receivable in evidence upon the hearing.

Upon the application of either the taxpayer, the county, or the assessor, the judge of the tax appeal court, upon notice, may allow and direct a bill of particulars of the claim of either the taxpayer, the county, or the assessor to be delivered to the other, and in case of default the judge shall preclude the person so defaulting from giving evidence of the part or parts of the person's affirmative claim of which particulars have not been delivered. [L 1932 2d, c 40, §46; am L 1933, c 195, §2; RL 1935, §1944; am L 1939, c 208, §9; RL 1945, §5209; RL 1955, §116-10; am L Sp 1957, c 1, §13(d); am L 1963, c 92, §7; HRS §232-13; gen ch 1985; am L 1986, c 339, §17; am L 1989, c 14, §7]

Case Notes

Taxpayer's 42 U.S.C. §1983 claim against validity of Hawaii's general excise tax barred, where state remedies available to taxpayer were "plain, adequate, and complete".  940 F. Supp. 260.

The determination that the board had no authority to increase the assessment at the request of the State upon an appeal filed by taxpayer was within the jurisdiction of the tax appeal court to make.  56 H. 229, 533 P.2d 1218.

"The amount claimed by the taxpayer" is not limited to amount stated by taxpayer in its notice of appeal but means whatever amount is supported by evidence presented to tax appeal court, and this section limits the jurisdiction of tax appeal court to that amount.  81 H. 248, 915 P.2d 1349.



§232-14 - Rules and forms.

RULES AND FORMS

§232-14  Rules and forms.  (a)  The supreme court shall have power to make rules relating to procedure, and to prescribe forms to be used, in tax appeals, including procedure and forms for the issuance of subpoenas and other process by the tax appeal court.  The rules shall have the force and effect of law and shall be subject to change from time to time by the supreme court.

(b)  The boards of review shall have power, consistent with this chapter and chapter 91, to make rules relating to procedure, and to prescribe forms to be used, including procedure and forms for the issuance of subpoenas and other process by the boards of review or members thereof.  The rules shall have the force and effect of law. [L 1932 2d, c 40, §54; RL 1935, §1953; RL 1945, §5210; RL 1955, §116-11; am L 1961, c 103, §18; HRS §232-14; am L 1973, c 133, §3]

Case Notes

Construction, generally, of procedural sections.  34 H. 515.



§23G-15. 232 - 14.

[APPEALS FROM DEPARTMENT OF TAXATION]

Revision Note

Part heading added by revisor pursuant to §23G-15.

[§232-14.5]  Appeals relating to claims for refund.  (a)  The denial in whole or in part by the department of taxation of a tax refund claim may be appealed by the filing of a written notice of appeal to a board of review or the tax appeal court within thirty days after notice of the denial of the claim.

(b)  An appeal may be filed with a board of review or the tax appeal court for review of the merits of a tax refund claim, upon a notice of appeal filed at any time after one hundred eighty days from the date that the claim was filed; provided that the department has not given notice of a denial of the claim within that period.

(c)  Notwithstanding any law to the contrary under title 14, this section shall apply to tax refund claims for all taxes administered by the department of taxation.  The procedures for appeals from tax assessors, a board of review, and the tax appeal court provided under this chapter and under section 235‑114 shall apply to appeals relating to tax refund claims under this section.  Any claimed tax refund or credit appealed pursuant to this section shall be awarded only if the claim therefor was filed within the applicable statutory period of limitation. [L 2005, c 167, §1]

Note

Section applies to tax refund claims filed after June 30, 2005.  L 2005, c 167, §3.



§232-15 - Appeal to board of review.

APPEALS FROM ASSESSORS

§232-15  Appeal to board of review.  The appeal to a board of review may be either to the board of review for the district in which the taxpayer has the taxpayer's principal place of business or to the board of review for the district in which the taxpayer resides or has the taxpayer's principal office or to the board of review of the first district.  The notice of appeal must be lodged with the assessor on or before the date fixed by law for the taking of the appeal.  An appeal to the board of review shall be deemed to have been taken in time if the notice thereof shall have been deposited in the mail, postage prepaid, properly addressed to the assessor, on or before such date.

The notice of appeal must be in writing and any such notice, however informal it may be, identifying the assessment involved in the appeal and stating the grounds of objection to the assessment shall be sufficient.  Upon the necessary information being furnished by the taxpayer to the assessor, the assessor shall prepare the notice of appeal upon request of the taxpayer and any notice so prepared by the assessor shall be deemed sufficient as to its form.

The appeal shall be considered and treated for all purposes as a general appeal and shall bring up for determination all questions of fact and all questions of law, excepting questions involving the Constitution or laws of the United States, necessary to the determination of the objections raised by the taxpayer in the notice of appeal.  Any objection involving the Constitution or laws of the United States may be included by the taxpayer in the notice of appeal and in such case the objections may be heard and determined by the tax appeal court on appeal from a decision of the board of review; but this provision shall not be construed to confer upon the board of review the power to hear or determine such objections.  Any notice of appeal may be amended at any time prior to the board's decision; provided the amendment does not substantially change the dispute. [L 1932 2d, c 40, pt of §38; RL 1935, pt of §1937; am L 1939, c 208, pt of §5; RL 1945, pt of §5211; RL 1955, §116-12; am L 1963, c 92, §8; am L 1967, c 37, §1; HRS §232-15; gen ch 1985; am L 1989, c 14, §8]

Case Notes

Where assessor accepts tax form defectively executed without question, taxpayer cannot be denied appeal on ground of such defect.  6 H. 534.

Scope of review.  34 H. 515.

Cited:  33 H. 795, 797.



§232-16 - Appeal to tax appeal court.

§232-16  Appeal to tax appeal court.  A taxpayer or county, in all cases, may appeal directly to the tax appeal court without appealing to a state board of review, or any equivalent administrative body established by county ordinance.  An appeal to the tax appeal court is properly commenced by filing, on or before the date fixed by law for the taking of the appeal, a written notice of appeal in the office of the tax appeal court and by service of the notice of appeal on the director of taxation and, in the case of an appeal from a decision involving the county as a party, the real property assessment division of the county involved.  An appealing taxpayer shall also pay the costs in the amount fixed by section 232-22.

The notice of appeal to the tax appeal court shall be sufficient if it meets the requirements prescribed for a notice of appeal to the board of review and may be amended at any time; provided that it sets forth the following additional information, to wit:

A brief description of the property involved in sufficient detail to identify the same and the valuation placed thereon by the assessor.

The notice of appeal shall be accompanied by a copy of the taxpayer's return, if any has been filed; provided that an individual taxpayer is authorized to redact all but the last four digits of the taxpayer's social security number from any accompanying tax return.

An appeal to the tax appeal court shall be deemed to have been taken in time if the notice thereof and costs and the copy of the notice shall have been deposited in the mail, postage prepaid, properly addressed to the tax appeal court, the director of taxation, or the real property assessment division of the county involved, and to the taxpayer or taxpayers in the case of an appeal taken by a county, respectively, on or before the date fixed by law for the taking of the appeal.

An appeal to the tax appeal court shall bring up for review all questions of fact and all questions of law, including constitutional questions, necessary to the determination of the objections raised by the taxpayer or county in the notice of appeal. [L 1932 2d, c 40, pt of §38; RL 1935, pt of §1937; am L 1939, c 208, pt of §5; RL 1945, pt of §5211; am L 1955, c 246, §2; RL 1955, §116-13; am L 1963, c 92, §9; HRS §232-16; am L 1989, c 14, §9; am L 2007, c 154, §1; am L 2009, c 166, §19]

Note

Applicability of 2009 amendment.  L 2009, c 166, §27.

Rules of Court

Filing appeal, see RTAC rule 2.

Case Notes

Scope of review.  34 H. 515.

Where this section provides that only a taxpayer may appeal directly to the tax appeal court, Revised Ordinances of Honolulu §8-12.1 rejected as void insofar as it extended the right to appeal to an "owner" pursuant to this section.  102 H. 440, 77 P.3d 478.



§232-17 - Appeals from boards of review to tax appeal court.

APPEALS FROM BOARDS OF REVIEW

§232-17  Appeals from boards of review to tax appeal court.  An appeal shall lie to the tax appeal court from the decision of a state board of review, or equivalent administrative body established by county ordinance.  An appeal to the tax appeal court is properly commenced by the filing, by the taxpayer, or the county, or the director of taxation, of a written notice of appeal in the office of the tax appeal court within thirty days after the filing of the decision of the state board of review, or equivalent county administrative body, and, in the case of any appealing taxpayer, the payment of the costs of court in the amount fixed by section 232-22, and service of the notice of appeal on the director of taxation and, in the case of an appeal from a decision involving the county as a party, the real property assessment division of the county involved.  A notice of appeal shall be sufficient if it states that the taxpayer, county, or director of taxation appeals from the decision of the state board of review, or equivalent county administrative body, to the tax appeal court and may be amended at any time.  The appeal shall bring up for determination all questions of fact and all questions of law, including constitutional questions involved in the appeal.

In case of an appeal by the county or the director of taxation, a copy of the notice of appeal shall be forthwith delivered or mailed to the taxpayer concerned or to the clerk of the county concerned in the manner provided in section 232-7 for giving notice of decisions.

An appeal shall be deemed to have been taken in time, and properly commenced, if the notice thereof and costs, if any, and the copy or copies of the notice shall have been deposited in the mail, postage prepaid, properly addressed to the tax appeal court, director of taxation, taxpayer or taxpayers, and, if relevant, the real property assessment division of the county involved, respectively, within the time period provided by this section. [L 1932 2d, c 40, §41; RL 1935, §1940; am L 1939, c 208, §7; RL 1945, §5212; RL 1955, §116-14; am L 1963, c 92, §10; HRS §232-17; am L 1973, c 51, §1; am L 1989, c 14, §10; am L 2007, c 154, §2]

Note

The 2007 amendment applies to any notice of appeal filed after June 8, 2007.  L 2007, c 154, §4.

Rules of Court

Filing appeal, see RTAC rule 2.

Case Notes

Scope of review.  34 H. 515.

The determination that the board had no authority to increase the assessment at the request of the State upon an appeal filed by taxpayer was within the jurisdiction of the tax appeal court to make.  56 H. 229, 533 P.2d 1218.

In appeal from board of review, tax appeal court jurisdiction limited to objections raised before board and any other issues of fact or law that were necessarily considered by the board.  81 H. 257, 915 P.2d 1358.

The agency-specific appellate procedure prescribed in this section precluded appellants' resort to judicial review under §91-14(a); jurisdiction to hear appellants' tax appeal rested exclusively with the tax appeal court.  106 H. 318, 104 P.3d 905.

Under the plain and unambiguous language of this section, it is the filing of the notice of appeal with the tax court that initiates the appeal, and not the filing of a copy of the notice of appeal with the assessor; thus, taxpayer's timely filing of taxpayer's notice of appeal with the tax court initiated taxpayer's appeal, and failure to file a copy of this notice in the assessor's office pursuant to this section did not divest the tax court, or the supreme court, of appellate jurisdiction.  112 H. 69, 143 P.3d 1271.



§232-18 - Certificate of appeal to tax appeal court.

§232-18  Certificate of appeal to tax appeal court.  Upon the perfecting of an appeal to the tax appeal court, the tax assessor of the district from which the appeal is taken shall immediately send up to the tax appeal court a certificate in which there shall be set forth the information required by section 232-16 to be set forth in the notice of appeal where an appeal is taken direct from the assessment to the tax appeal court.

The certificate shall be accompanied by the taxpayer's return, if any has been filed; provided that the department of taxation is authorized to redact all but the last four digits of an individual taxpayer's social security number from an accompanying tax return, a copy of the notice of appeal to the state board of review, or equivalent administrative body established by county ordinance, and any amendments thereto, and the decision or action, if any, of the state board of review or equivalent administrative body.  Failure of the assessor to comply herewith shall not prejudice or affect the taxpayer's, county's, or assessor's appeal and the certificate of appeal may be amended at any time up to the final determination of the appeal. [L 1932 2d, c 40, §45; RL 1935, §1941; am L 1939, c 208, §8; RL 1945, §5213; RL 1955, §116-15; am L 1963, c 92, §11; am L 1967, c 37, §1; HRS §232-18; am L 1989, c 14, §11; am L 2009, c 166, §20]

Note

Applicability of 2009 amendment.  L 2009, c 166, §27.



§232-19 - Appeals; procedure.

APPEALS FROM TAX APPEAL COURT

§232-19  Appeals; procedure.  [L 2004, c 202, §20 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  Any taxpayer or county aggrieved or the assessor may appeal to the intermediate appellate court, subject to chapter 602, from the decision of the tax appeal court by filing a written notice of appeal with the tax appeal court and depositing therewith the costs of appeal within thirty days after the filing of the decision.  The appeal shall be considered and treated for all purposes as a general appeal and shall bring up for determination all questions of fact and all questions of law, including constitutional questions, involved in the appeal.  A notice of appeal may be amended at any time up to the final determination of the tax liability by the last court from which an appeal may be taken.  The appellate court shall enter a judgment in conformity with its opinion or decision.

All such appeals shall be speedily disposed of and, in the hearing and disposition thereof, shall be given preference over other litigation in the discretion of the court. [L 1932 2d, c 40, §51; RL 1935, §1950; am L 1939, c 208, §12; RL 1945, §5214; RL 1955, §116-16; am L 1963, c 92, §12; HRS §232-19; am L 1973, c 51, §2; am L 2004, c 202, §20]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Case Notes

Taxpayer's 42 U.S.C. §1983 claim against validity of Hawaii's general excise tax barred, where state remedies available to taxpayer were "plain, adequate, and complete".  940 F. Supp. 260.

Scope of review.  34 H. 515.

Valuation by tax appeal court fair and just.  13 H. 125.  Court's determination of value can only be disturbed if clearly erroneous.  47 H. 41, 384 P.2d 287.

Notice of appeal, sufficiency, amendment.  35 H. 855.

Deputy tax commissioner has right to appeal.  44 H. 584, 358 P.2d 539.

Findings of tax appeal court are to be sustained unless shown to be erroneous, and burden of proof is on appellant.  53 H. 45, 487 P.2d 1070.

Order vacating the challenged tax assessments and directing the city to take remedial action constituted  "the decision of the tax appeal court" that finally decided the tax appeal cases and was the order appealable under this section.  109 H. 14, 122 P.3d 809.

A separately filed judgment is not required as a prerequisite to an appeal to the supreme court.  108 H. 69 (App.), 116 P.3d 711.



§232-20 - Certificate of appeal.

§232-20  Certificate of appeal.  [L 2004, c 202, §21 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  Upon the perfection of an appeal, the judge of the tax appeal court shall send to the appellate court a certificate in which there shall be set forth, among other things:

(1)  A brief description of the assessment and the property involved in the appeal, if any, in sufficient detail to identify the same together with the valuation placed on the property by the assessor;

(2)  The valuation claimed by the taxpayer or county;

(3)  The taxpayer's or county's grounds of objection to the assessment;

(4)  The valuation, if any, placed thereon by an administrative body established by county ordinance equivalent to a state board of review; and

(5)  The valuation placed thereon by the tax appeal court.

The certificate shall be accompanied by the taxpayer's return, if any, a copy of the notice of appeal from the assessment and any amendments thereof, the decision, if any, of the state board of review or equivalent county administrative body, a copy of the notice of appeal from the decision of the state board of review or equivalent county administrative body, if any, and any amendments thereof, and a transcript or statement of the evidence before and the decision of the tax appeal court, and all exhibits, motions, orders, or other documents specified by either the taxpayer, the county, or the assessor.  No failure of the judge of the tax appeal court to send or properly prepare the certificate or the accompanying documents shall prejudice, limit, or in any manner affect the taxpayer's, county's, or assessor's appeal, and the certificate of appeal may be amended at any time up to the final determination of the appeal. [L 1932 2d, c 40, §52; RL 1935, §1951; am L 1939, c 208, §13; RL 1945, §5215; RL 1955, §116-17; am L 1963, c 92, §13; HRS §232-20; am L 1989, c 14, §12; am L 2004, c 202, §21]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."



§232-21 - Appellate court may admit additional evidence.

§232-21  Appellate court may admit additional evidence.  [L 2004, c 202, §22 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  Upon appeal, the appellate court may permit any party to introduce, or, of its own motion, may require the taking of, additional evidence material to the matter in dispute. [L 1932 2d, c 40, §53; RL 1935, §1952; RL 1945, §5216; RL 1955, §116-18; HRS §232-21; am L 2004, c 202, §22]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."



§232-22 - Costs; deposit for on appeal.

COSTS; DEPOSITS; PROCEDURE AFTER DECISION

§232-22  Costs; deposit for on appeal.  [L 2004, c 202, §23 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  No costs shall be charged on appeal to the state board of review.

The non-refundable costs to be deposited in any one case per taxpayer on any appeal to the tax appeal court shall be an amount set pursuant to rules adopted by the supreme court, which shall not exceed $100.

On appeal to the intermediate appellate court, the deposit for costs, and costs chargeable, shall be the same as in appeals from decisions of circuit courts, as provided by sections 607-5 and 607-6.  If the decision of the intermediate appellate court or the supreme court on transfer from or review of the intermediate appellate court is in favor of the taxpayer, the taxpayer shall pay no costs for the appeal, and any payment or deposit therefor shall be returned to the taxpayer.  If the decision is only partly in favor of the taxpayer, the costs shall be prorated in the manner provided by section 232-23.  No costs shall be payable by, and no deposit shall be required from, the assessor or the county in any case. [L 1932 2d, c 40, §49; RL 1935, §1942; am imp L 1939, c 19, §4; RL 1945, §5217; am L 1945, c 92, §1; am L 1955, c 246, §3; RL 1955, §116-19; am L 1957, c 34, §1; am L 1963, c 92, §14; am L 1965, c 92, §1; HRS §232-22; am L 1973, c 133, pt of §11; am L 1974, c 145, §3; gen ch 1985; am L 1989, c 14, §13; am L 1997, c 152, §2; am L 2004, c 202, §23]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Rules of Court

Costs of appeal, see RTAC rule 3.



§232-23 - Costs, taxation.

§232-23  Costs, taxation.  (a)  In the event of an appeal by a taxpayer to the state board of review, if the appeal is compromised, or is sustained as to fifty per cent or more of the amount in dispute, the costs deposited shall be returned to the appellant.  Otherwise the entire amount of costs deposited shall be retained.

(b)  [L 2004, c 202, §24 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  In the event of an appeal by a taxpayer to the tax appeal court, if the appeal or objection is sustained in whole, the costs deposited shall be returned to the appellant.  If the appeal or objection is sustained in part only, or if an agreement or compromise is made between the appellant and the tax assessor or other proper officer, whereby a reduction is made in the total amount of the valuation assessed (in cases of real property tax appeals) or the tax assessed (in other cases), then a part of the costs proportionate to the amount for which the appellant obtains a judgment or proportionate to the amount of the reduction, as the case may be, shall be returned to the appellant.  In the event of dismissal of the appeal without hearing upon the merits, the costs deposited in the amount set pursuant to rules adopted by the supreme court shall be returned to the appellant.

In the event of a final determination of an appeal by a county to the tax appeal court, the intermediate appellate court, or the supreme court on review, that a higher assessment should be made of the property involved, the additional tax due shall be collected in the same manner as the tax based upon the original assessment. [L 1932 2d, c 40, §50; RL 1935, §1943; RL 1945, §5218; am L 1945, c 92, §2; RL 1955, §116-20; am L 1957, c 34, §2; am L 1963, c 92, §15; HRS §232-23; am L 1989, c 14, §14; am L 1997, c 152, §3; am L 2004, c 202, §24]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Rules of Court

Return of costs, see RTAC rule 3.



§232-24 - Taxes paid pending appeal.

§232-24  Taxes paid pending appeal.  The tax paid upon the amount of any assessment, actually in dispute and in excess of that admitted by the taxpayer, and covered by an appeal to the tax appeal court duly taken, shall, pending the final determination of the appeal, be paid by the director of finance into the "litigated claims fund".  If the final determination is in whole or in part in favor of the appealing taxpayer, the director of finance shall repay to the taxpayer out of the fund, or if investment of the fund should result in a deficit therein, out of the general fund of the State, the amount of the tax paid upon the amount held by the court to have been excessive or nontaxable, together with interest at the rate of eight per cent a year from the date of each payment into the litigated claims fund, the interest to be paid from the general fund of the State.  The balance, if any, of the payment made by the appealing taxpayer, or the whole of the payment, in case the decision is wholly in favor of the assessor, shall, upon the final determination become a realization under the tax law concerned.

In a case of an appeal to a board of review, the tax paid, if any, upon the amount of the assessment actually in dispute and in excess of that admitted by the taxpayer, shall during the pendency of the appeal and until and unless an appeal is taken to the tax appeal court, be held by the director of finance in a special deposit.  In the event of final determination of the appeal in the board of review, the director of finance shall repay to the appealing taxpayer out of the deposit the amount of the tax paid upon the amount held by the board to have been excessive or nontaxable, if any, the balance, if any, or the whole of the deposit, in case the decision is wholly in favor of the assessor, to become a realization under the tax law concerned. [L 1932 2d, c 40, pt of §64; RL 1935, pt of §1958; RL 1945, §5219; am L 1951, c 224, §2; am L 1953, c 125, §5; RL 1955, §116-21; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; am L 1967, c 134, §3; HRS §232-24; gen ch 1985; am L 2000, c 199, §1]

Case Notes

Taxpayer who successfully appeals to board of review entitled to earnings on taxes paid but not interest.  56 H. 655, 547 P.2d 581.



§232-25 - Amendment of assessment list to conform to decision.

§232-25  Amendment of assessment list to conform to decision.  The assessor shall alter or amend the assessment and the assessment list in conformity with the decision or judgment of the last board or court to which an appeal may have been taken. [L 1932 2d, c 40, §56; RL 1935, §1954; am L 1939, c 208, §14; RL 1945, §5220; RL 1955, §116-22; HRS §232-25]






CHAPTER 232E - TAX REVIEW COMMISSION

§232E-1 - Establishment of the commission.

§232E-1  Establishment of the commission.  There shall be a tax review commission, hereinafter called the commission.  The commission shall consist of seven members who shall be appointed by the governor with the advice and consent of the senate and shall be in the department of taxation for administrative purposes.  The commission shall elect its chairperson from one of its members.  The members shall receive no compensation for their services, but shall be reimbursed for actual expenses incurred in the performance of their duties.

The commission may enter into contracts with consultants and engage employees necessary to perform its duties without regard to chapter 76.  Departments of the state government shall make available to the commission such data and facilities as are necessary for it to perform its duties. [L 1979, c 218, pt of §2; am L 2002, c 148, §22]



§232E-2 - Term.

§232E-2  Term.  A commission shall be appointed on or before July 1, 1980, and a new commission shall be appointed on or before July 1 every five years thereafter; provided that if any vacancy occurs in the membership of a commission prior to the completion of its duties or dissolution, the governor shall appoint a replacement member in accordance with sections 232E-1 and 26-34.  The commission shall meet from time to time as necessary to execute its duties.  The commission shall dissolve upon the adjournment sine die of the legislature to which it submits the evaluation and recommendations required by section 232E-3. [L 1979, c 218, pt of §2; am L 1983, c 212, §1; am L 1989, c 21, §1]



§232E-3 - Duties.

§232E-3  Duties.  The commission shall conduct a systematic review of the State's tax structure, using such standards as equity and efficiency.  Thirty days prior to the convening of the second regular session of the legislature after the members of the commission have been appointed, the commission shall submit to the legislature an evaluation of the State's tax structure and recommend revenue and tax policy, except that for the commission appointed on or before July 1, 1980, or the replacement commission intended to function prior to the appointment of a new commission on or before July 1, 1985, the commission shall submit the required evaluation and recommendations to the legislature thirty days prior to the convening of the regular session of 1985. [L 1979, c 218, pt of §2; am L 1983, c 212, §2]






CHAPTER 233 - TAX CLASSIFICATION OF CERTAIN BUSINESS RELATIONSHIPS

§233-1 - Certain relationship deemed as that of employer-employee.

§233-1  Certain relationship deemed as that of employer-employee.  Whenever a person, firm, corporation, or the like, shall engage or continue in this State in the business of selling tangible personal property, and shall cause such property to be distributed to, by, or through representatives, distributors, dealers, salespersons, peddlers, canvassers, carriers, truckers, or the like, the department of taxation may adopt, in the manner provided by law, one or more rules or regulations providing that for the purposes of the tax laws administered by the department the group, class, or category of persons or business described therein (to be determined by the department as may be appropriate for the purposes of the particular rule or regulation) shall, irrespective of whether the relationship or class of business otherwise would be deemed that of seller and buyer, principal and agent, or master and servant, be deemed to be that of employer and employee; provided that no rule or regulation adopted under this section shall apply to any group, class, or category of persons or business as to which the department shall determine, or it shall be shown:

(1)  That the potential employee has been and will continue to be free from control or direction over the performance of the business or services undertaken by the potential employee, and also

(2)  That the business or services are performed outside of all the places of business of the potential employer, and also

(3)  That the potential employee is customarily engaged in an independently established trade, occupation, or business of the same nature as that involved in the business or services in which the potential employee is engaged or which the potential employee has undertaken for, with, or at the behest of the potential employer.

As used in paragraphs (1), (2), and (3) "potential employee" means the person who by such rule or regulation would be classed as an employee, and "potential employer" means the person, firm, corporation, or the like, who by such rule or regulation would be classed as the employer. [L 1955, c 195, §1; ree L 1959, c 277, §5(a); am L Sp 1959 2d, c 1, §16; Supp, §117A-1; HRS §233-1; gen ch 1985, 1993]

Cross References

Rules, see chapter 91.



§233-2 - Same: application of taxes.

§233-2  Same:  application of taxes.  In the event of the adoption of a rule or regulation pursuant to section 233-1:

(1)  The person, firm, corporation, or the like, who is the subject of the rule or regulation and thereafter engages or continues in the business of selling tangible personal property (A) shall be deemed to be selling the same to the persons or entities who would be the buyers if in fact, such representatives, distributors, dealers, salespersons, peddlers, canvassers, carriers, truckers, or the like were employees, (B) shall be deemed to be the employer of the persons classed by such rule or regulation as employees, and (C) shall be subject to all of the liabilities, duties, and obligations of the sellers and employers under the tax laws administered by the department of taxation.

(2)  The persons so classed as employees (A) shall not be deemed to be buying such property or reselling the same, (B) shall be deemed to be the employees of the person so deemed an employer, and (C) shall be subject to all of the liabilities, duties, and obligations of employees, under the tax laws administered by the department.

(3)  The rule or regulation of the department (A) shall provide for the collection, in lieu of withholding, of taxes levied upon the persons so classed as employees in cases in which the persons themselves retain, from receipts handled by them, their fees, charges, commissions, markups, percentages, or other remuneration, (B) shall designate the fees, charges, commissions, markups, percentages, or other remuneration, constituting the taxable compensation of the person classed as employees, and (C) shall contain such other provisions as may be necessary or proper to effectuate this chapter. [L 1955, c 195, §2; ree L 1959, c 277, §5(a); am L Sp 1959 2d, c 1, §16; Supp, §117A-2; HRS §233-2; gen ch 1993]



§233-3 - Selling personal property, defined.

§233-3  Selling personal property, defined.  As used in this chapter "the business of selling tangible personal property" includes both business classed as such under chapter 237 and also the rendering of a service which involves the consumption or use of tangible personal property furnished by the "potential employer" referred to in section 233-1. [L 1959, c 277, §5(b); Supp, §117A-3; HRS §233-3]






CHAPTER 234 - TAX RELIEF FOR NATURAL DISASTER LOSSES

CHAPTER 234

TAX RELIEF FOR NATURAL DISASTER LOSSES

REPEALED.  L 1994, c 16, §3.



CHAPTER 235 - INCOME TAX LAW

§235-1 - Definitions.

PART I.  GENERAL PROVISIONS

§235-1  Definitions.

"Biotechnology" means fundamental knowledge regarding the function of biological systems from the macro level to the molecular and subatomic levels that has application to development including the development of novel products, services, technologies, and subtechnologies from insights gained from research advances that add to that body of fundamental knowledge.

"Blind" means a person whose central visual acuity does not exceed 20/200 in the better eye with correcting lenses, or whose visual acuity is greater than 20/200 but is accompanied by a limitation in the field of vision such that the widest diameter of the visual field subtends an angle no greater than twenty degrees.  The impairment of sight shall be certified to on forms prescribed by the department of taxation on the basis of a written report on an examination performed by a qualified ophthalmologist or qualified optometrist.

"Computer data" means any representation of information, knowledge, facts, concepts, or instructions that is being prepared or has been prepared and is intended to be processed, is being processed, or has been processed in a computer or computer network.

"Computer program" means an ordered set of computer data representing coded instructions or statements, that, when executed by a computer, causes the computer to perform one or more computer operations.

"Computer software" means computer data, a computer program, or a set of computer programs, procedures, or associated documentation concerned with the operation and function of a computer system, and includes both systems and application programs and subdivisions, such as assemblers, compilers, routines, generators, and utility programs.

"Corporation" means the same as in the Internal Revenue Code.  A "domestic corporation" is one organized under the laws of the State.  A "foreign corporation" is any other corporation.

"Deaf" means a person whose average loss in the speech frequencies (500-2000 Hertz) in the better ear is eighty-two decibels, A.S.A., or worse.  The impairment of deafness shall be certified to by a qualified otolaryngologist or a licensed audiologist under chapter 468E on forms prescribed by the department of taxation.

"Dividend" means any distribution by a corporation to its shareholders or holders on an interest therein which is treated as a dividend by the Internal Revenue Code.

"Employee" means the same as in the Internal Revenue Code.

"Fiduciary" means the same as in the Internal Revenue Code.

"Fiscal year" means the same as in the Internal Revenue Code.

"Gross income", "adjusted gross income", "ordinary income", "ordinary loss", and "taxable income" respectively mean the same as gross income, adjusted gross income, ordinary income, ordinary loss, and taxable income as defined and determined under the Internal Revenue Code, except as otherwise provided in this chapter.

"Head of household" means any individual who qualifies as a head of household under the Internal Revenue Code.

"Husband and wife" means the same as in the Internal Revenue Code.

"Income tax law of 1901" means the income tax law enacted by Act 20 of the Session Laws of 1901 as it read from time to time prior to the enactment of the income tax law of 1932.

"Income tax law of 1932" means the income tax law enacted by Act 44 of the Second Special Session Laws of 1932, as it read from time to time prior to the enactment of the income tax law of 1957.

"Income tax law of 1957" means the income tax law enacted by the Twenty-Ninth Legislature, as it reads from time to time.

"Includes" and "including" when used in a definition shall not be deemed to exclude other things otherwise within the meaning of the term defined.

"Individual" means a person other than a trust, estate, partnership, or corporation, as defined.

"Internal Revenue Code of 1954, as amended" includes the Internal Revenue Code of 1986 and the Internal Revenue Code of 1986, as amended.

"Investment" means a nonrefundable investment, at risk, as that term is used in section 465 (with respect to deductions limited to amount at risk) of the Internal Revenue Code, in a qualified high technology business, of cash that is transferred to the qualified high technology business, the transfer of which is in connection with a transaction in exchange for stock, interests in partnerships, joint ventures, or other entities, licenses (exclusive or nonexclusive), rights to use technology, marketing rights, warrants, options, or any items similar to those included in this definition, including but not limited to options or rights to acquire any of the items included in this definition.  The nonrefundable investment is entirely at risk of loss where repayment depends upon the success of the qualified high technology business.  If the money invested is to be repaid to the taxpayer, no repayment except for dividends or interest shall be made for at least one year from the date the investment is made.  The annual amount of any dividend and interest payment to the taxpayer shall not exceed twelve per cent of the amount of the investment.

"Nonresident" means every individual other than a resident.

"Nonresident estate" or "nonresident trust" means one other than resident.

"Paid or incurred, paid or accrued" means the same as in the Internal Revenue Code.

"Partner" means the same as in the Internal Revenue Code.

"Partnership" means the same as in the Internal Revenue Code.

"Person" includes an individual, a trust, estate, partnership, association, company, or corporation.

"Person totally disabled" means a person who is totally and permanently disabled, either physically or mentally, which results in the person's inability to engage in any substantial gainful business or occupation.

The disability shall be certified to by (1) a physician or osteopathic physician licensed under chapter 453, (2) a qualified out-of-state physician who is currently licensed to practice in the state in which the physician resides, or (3) a commissioned medical officer in the United States Army, Navy, Marine Corps, or Public Health Service, engaged in the discharge of one's official duty.  Certification shall be on forms prescribed by the department of taxation.

"Prepaid legal service plan" ("Plan") means a group legal service plan in which the cost of the services are prepaid by the group member or by some other person or organization in the member's behalf.  A group legal service plan is a plan by which legal services are rendered to individual members of a group identifiable in terms of some common interest.  A plan shall provide:

(A)   That individual members shall be afforded freedom of choice in the selection of their own attorney or attorneys to provide legal services under such plan.

(B)   For the payment of equal amounts for the cost of services rendered without regard to the identity of the attorney or attorneys selected by the plan member or members.  No plan shall otherwise discriminate on the basis of such selection.

"Regulated investment company" means a corporation which qualifies as such under sections 851 and 852 of the Internal Revenue Code.

"Resident" means (1) every individual domiciled in the State, and (2) every other individual whether domiciled in the State or not, who resides in the State.  To "reside" in the State means to be in the State for other than a temporary or transitory purpose.  Every individual who is in the State more than two hundred days of the taxable year in the aggregate shall be presumed to be a resident of the State.  This presumption may be overcome by evidence satisfactory to the department of taxation that the individual maintains a permanent place of abode outside of the State and is in the State for a temporary or transitory purpose.  No person shall be deemed to have gained or lost a residence simply because of the person's presence or absence in compliance with military or naval orders of the United States, or while engaged in aviation or navigation, or while a student at any institution of learning.

"Resident estate" means an estate of a resident decedent the fiduciary of which was appointed by a court of this State and the administration of which is carried on in this State, and "resident trust" means a trust of which the fiduciary is a resident of the State or the administration of which is carried on in the State.

"Shareholder" means the same as in the Internal Revenue Code.

"Stock" means the same as in the Internal Revenue Code.

"Taxable year" means the calendar year or the fiscal year ending during such calendar year upon the basis of which income is computed under this chapter.  "Taxable year" includes, in the case of a return made for a fractional part of a year under this chapter or under regulations prescribed by the department of taxation, the period for which such return is made, and in cases where the department terminates the taxable year in accordance with section 231-24 and levies a jeopardy assessment on income for such portion or period of a year under section 235-109, then the period or portion of the year for which the jeopardy assessment is made.

"Taxpayer" means a person subject to a tax imposed by this chapter.

"Trade or business" includes the performance of the functions of a public office.

"Uniformed services of the United States" means the Army, Navy, Air Force, Marine Corps, Coast Guard, Coast and Geodetic Survey, and Public Health Service, and all regular and reserve components thereof, including the National Guard.  The term "uniformed services of the United States" applies only to persons who are deemed members thereof under the laws of the United States relating to pay and allowances.  Services as a member of the uniformed services includes inactive duty training.

"Without regard to source in the State" shall mean income derived or earned from all sources whether from sources located within or from sources located without the State. [L Sp 1957, c 1 pt of §2; am L 1959, c 246, §13 and c 277, pt of §6; am L Sp 1959 2d, c 1, §§16, 19; Supp, §121-1; am L 1967, c 250, §2; HRS §235-1; am L 1968, c 42, §3; am L 1970, c 90, §1; am L 1971, c 97, §1; am L 1973, c 217, §10; am L 1974, c 42, §2; am L 1976, c 156, §5 and c 208, §1; am L 1978, c 173, §2(3), (4), and (5); gen ch 1985; am L 1987, c 239, §1(4); am L 1988, c 81, §1; am L 1990, c 17, §1; am L 1997, c 178, §1; am L 2000, c 297, §4; am L 2001, c 36, §1; am L 2009, c 11, §27]

Note

The L 2009, c 11 amendment is retroactive to April 3, 2008.  L 2009, c 11, §76(2).

Attorney General Opinions

"Resident" clarified.  Att. Gen. Op. 65-5.

Case Notes

Redemption of stock taxable as gain or profit held not dividend  79 F.2d 761.

"Taxable year".  33 H. 766.

Abandonment of Hawaiian domicile and acquisition of new.  51 H. 339, 461 P.2d 131.



§235-2 - Same; "Internal Revenue Code".

§235-2  Same; "Internal Revenue Code".  "Internal Revenue Code" means the Internal Revenue Code of 1954 as it applies to the determination of gross income, adjusted gross income, and taxable income, except those provisions of the Internal Revenue Code which pursuant to this chapter do not apply.  For each taxable year specified in column 1 below the Internal Revenue Code meant is the Internal Revenue Code of 1954 as amended as of June 7, 1957 and as further amended by the acts of Congress, or portions thereof, enumerated in column 2 (section numbers in column 2 are inclusive).  Amendments to the Code not herein enumerated shall not be operative for the purposes of this chapter unless specifically adopted.

Column 1

Column 2

Taxable year beginning on or after January 1, 1958, or which in whole or in part is governed by this chapter pursuant to the provisions of Act 1 of the Special Session Laws of 1957, and subsequent taxable years.

Public Laws 85-165, 85-320, and 85-367; Public Law 85-866, Title I, sections 4-12, 19, 20 (with respect to sales, exchanges, and distributions made after December 31, 1957), 21, 22, 24, 25, 28, 29 (the provisions of section 29 being applicable as agreed upon in connection with the consent of the department of taxation to the change in the method of accounting, and reading "the first taxable year beginning after December 31, 1953, and ending after August 16, 1954" as "the first taxable year governed by the Income Tax Law of 1957"), 34, 35, 37(c), 38, 43-48, 52(b), 53, 55, 95, and 97.

Taxable year beginning on or after January 1, 1959, beginning in 1958 but ending on or after June 30, 1959, and subsequent taxable years.

Public Law 85-866, Title I, sections 2 (with respect to obligations acquired after December 31, 1957), 3 (with respect to amounts received as a statutory subsistence allowance for a period after September 30, 1958), 13, 15 (with respect to the costs and improvements there designated), 17, 23, 26, 27, 30 (the provisions of section 30 being applicable to the extent they relate to deductions for contributions and gifts), 37(b) and (d), 39, 49, 50, 51, 52(a), 54, 57(a), 58 (with respect to the amounts there designated), 101 (with respect to taxable years of regulated investment companies beginning on or after March 1, 1958), Title II, sections 202, 204 (with respect to property acquired by purchase after December 31, 1958).

Taxable year beginning on or after January 1, 1961, and subsequent taxable years.

Public Law 86-564, Title III, section 302.

Taxable years beginning on or after January 1, 1962, and subsequent taxable years.

Public Law 87-834, sections 22 and 28.

Taxable years ending after December 31, 1962, but only in respect of periods after December 31, 1962.

Public Law 87-834, section 4.

Taxable year beginning on or after January 1, 1963, and subsequent taxable years.

Public Law 87-834, sections 13 and 21; Public Law 87-863, section 2.

Taxable year beginning on or after January 1, 1965.

Public Law 86-376, section 1(a); Public Law 86-470, section 3(a); Public Law 86-594, section 1; Public Law 86-779, sections 6(a), (b), and (c), 7(a) and (b); Public Law 87-256, section 110(a); Public Law 87-834, section 3(a); Public Law 87-858, section 2(a) and (b); Public Law 87-863, section 1(a) and (b); Public Law 88-4, section 1; Public Law 88-272, sections 203(d) (with respect to dispositions of elevators and escalators made in taxable years beginning on or after January 1, 1965), 204(a) (with respect to group-term life insurance provided in taxable years beginning on or after January 1, 1965), 205(a) (with respect to amounts attributable to periods of absence beginning on or after January 1, 1965), 206(a) and (b)(2)(3) and (4) (with respect to sales on or after January 1, 1965), 207(a), (b)(1)(2)(3), and (c)(2), 208(a) (with respect to losses sustained in taxable years beginning on or after January 1, 1965), 211(a), 212(a), 213(a) and (b) (with respect to expenses incurred in taxable years beginning on or after January 1, 1965), 217(a), 224(a), (b), and (c) (with respect to certain deferred payments on sales or exchanges of property occurring in taxable years beginning on or after January 1, 1965), 230(a) and (b) (with respect to capital loss carryovers in taxable years beginning on or after January 1, 1965, and further provided that in the case of a taxpayer other than a corporation, there shall be treated as a short-term capital loss in the first taxable year beginning after December 31, 1964, any amount which is treated as a short-term capital loss in such year as in effect immediately before May 11, 1965), 231(a) and (b) (with respect to dispositions of certain depreciable realty in taxable years beginning on or after January 1, 1965).

Taxable years ending after December 31, 1965, but only with respect to compensation for periods of active service after such date.

Public Law 88-554, section 1; Internal Revenue Code of 1954, section 112, as amended by Public Law 89-739.

Taxable years ending after December 31, 1966, but only with respect to contributions made after such date.

Public Law 88-272, section 209, with the exceptions of section 209(c)(2) and section 209(f).

Taxable years beginning January 1, 1967.

Public Law 90-78, section 1.

Taxable year beginning on or after January 1, 1968.

Public Law 87-792, sections 2, 3, 4, 6, 7(b), 7(c), 7(d), 7(e) and 7(f); Public Law 87-863, subsections 2(a) and (b); Public Law 89-809, sections 204 and 205; Public Law 87-792, section 5.

Taxable years beginning on or after January 1, 1966.

Internal Revenue Code, section 112(d), as added by Public Law 92-279.

Taxable years beginning on or after January 1, 1975.

Public Law 91-172, sections 201(a)(1), (a)(2)(A), (b), (c), (e) and (f) (with respect to charitable contributions made on or after January 1, 1975), 212(a)(1), (a)(2), (b)(1), and (c)(1) (with respect to recapture of depreciation upon the sale of livestock made on or after January 1, 1975), 213(a), (b), and (c) (with respect to deductions attributable to activities not engaged in for profit made on or after January 1, 1975), 231(a), (b), and (c) (with respect to moving expenses made on or after January 1, 1975), 321(a), (b), and (c) (with respect to restricted property made on or after January 1, 1975), 331(a), (b), and (c) (with respect to treatment of excess distributions by trusts made on or after January 1, 1975), 411(a) and (b) (with respect to interest on indebtedness incurred by corporation to acquire stock or assets of another corporation made on or after January 1, 1975), 412(a) (with respect to installment sale made on or after January 1, 1975), 421(a) (with respect to stock dividends made on or after January 1, 1975), 433(b) (with respect to loss of a small business investment company made on or after January 1, 1975), 441(a) (with respect to public utility property made on or after January 1, 1975), 442(a) (with respect to earnings and profits made on or after January 1, 1975), 513(a), (b),
and (c) (with respect to capital loss limitations for individuals), 514(a) and (b) (with respect to income on sales of literary property), 515(a), (b) and (c)(1), (c)(2) and (c)(3) (with respect to lump-sum distribution from employees' plans), 516(a) (with respect to sales or other disposition of a term interest in property), 516(b) (with respect to treatment of certain casualty losses), 516(c) (with respect to treatment of franchises, trademarks and trade names), 521(a) through (f) (with respect to real estate depreciation and recapture effective on or after January 1, 1975), 531(a), (b) and (c) (with respect to qualified pension, etc., plans of small business corporation effective on or after January 1, 1975), 901(a) and (b) (with respect to casualty losses--reimbursement for increased living expenses), 902(a) and (b) (with respect to fines and penalties, and bribes and illegal kickbacks), 905(a) and (b) (with respect to corporations using appreciated property to redeem their own stock), 910(a), (b) and (c) (with respect to sales of certain low-income housing projects in Hawaii), 912(a) (with respect to foster child as dependent), 915(a) (with respect to replacement of property involuntarily converted within a 2-year period.)  Public Law 92-178, sections 109(a), (b), (d)(1)(2), and (e) (with respect to class life system of depreciation effective on or after January 1, 1975), 302(a) and (b) with the exceptions of unused credits (with respect to limitations on carryovers of unused capital losses), 303(a) and (c) (with respect to amortization of certain expenditures for on-the-job training and for child care centers), 306(a) and (b) (with respect to capital gain distributions of certain trusts), 310(a) (with respect to bribes, kickbacks, medical referral payments), and 311(a) (with respect to activities not engaged in for profit).

[L 1959, c 277, pt of §6; am L Sp 1959 2d, c 1, §16; am L 1963, c 146, §1; am L 1965, c 57, §1; Supp, §121-1.01; am L 1967, c 25, §2, c 117, §1, and c 182, §2; HRS §235-2; am L 1968, c 47, §2; am L 1969, c 66, §2; am L 1973, c 21, §1; am L 1975, c 86, §1]

Case Notes

Cited re depreciation deductions.  56 H. 644, 547 P.2d 1343.



§235-2.1 - Internal Revenue Code, further amendments adopted.

§235-2.1  Internal Revenue Code, further amendments adopted.  For each taxable year specified in column 1 below the Internal Revenue Code meant is the Internal Revenue Code of 1954 as amended as of June 7, 1957, and as further amended by the acts of Congress, or portions thereof, enumerated in column 2 (section numbers in column 2 are inclusive).  Amendments to the Code not enumerated in section 235-2 or herein shall not be operative for the purposes of this chapter unless specifically adopted.

Column 1

Taxable years beginning on or after January 1, 1976.

Column 2

Public Law 93-406, sections 2001(a), (b), (c); 2002(a), (b), (c), (f), (g)(5) and (6).

[L 1976, c 218, §2 and c 222, §2; am L 1977, c 196, §3]



§235-2.2 - Internal Revenue Code, further amendments adopted.

§235-2.2  Internal Revenue Code, further amendments adopted.  For each taxable year specified in column 1 below, the Internal Revenue Code meant is the Internal Revenue Code of 1954 as amended as of June 7, 1957 and as further amended by the acts of Congress, or portions thereof, enumerated in column 2 (section numbers in column 2 are inclusive).  Amendments to the Code not enumerated in section 235-2, 235-2.1, or herein shall not be operative for the purposes of this chapter unless specifically adopted.

Column 1

Column 2

Taxable years beginning on or after January 1, 1977.

Public Law 629, 84th Cong., 2d Session, section 5(a) (with respect to nontaxable exchanges for taxable years beginning after December 31, 1976).

Public Law 86-779, section 10(h) (with respect to constructive ownership of stock for taxable years beginning after December 31, 1976).

Public Law 86-781, section 6(a) (with respect to limitation on acceleration of accrual of taxes for taxable years beginning after December 31, 1976).

Public Law 87-876, section 3(a) (with respect to dividends or interest paid on certain deposits or withdrawable accounts for taxable years beginning after December 31, 1976).

Public Law 88-272, sections 218(a) and (b) (with respect to corporate reorganizations for taxable years beginning after December 31, 1976) and 226(a) and (b) (with respect to treatment in case of oil and gas wells for taxable years beginning after December 31, 1976).

Public Law 88-484, section 1(b) (1) and (2) (with respect to corporate distributions in

taxable years beginning after December 31, 1976).

Public Law 88-539, section 3(a) and (b) (with respect to the installment method of accounting for taxable years beginning after December 31, 1976).

Public Law 88-554, section 4(a) (with respect to constructive ownership of stock for taxable years beginning after December 31, 1976).

Public Law 88-563, section 5 (with respect to original issue discount for taxable years beginning after December 31, 1976).

Public Law 89-97, sections 106(a), (b), (c), and (d)(1) (with respect to medical deductions for taxable years beginning after December 31, 1976) and 313(b) (with respect to employee tips for taxable years beginning after December 31, 1976).

Public Law 89-570, section 1(b)(2) and (4) (with respect to corporate distributions in taxable years beginning after December 31, 1976).

Public Law 89-809, section 202(c) (with respect to methods of accounting for taxable years beginning after December 31, 1976).

Public Law 90-621, section 1(a) and (b) (with respect to corporate reorganizations for taxable years beginning after December 31, 1976).

Public Law 91-172, sections 211(a) and (b)(1) to (6) (with respect to gain from disposition of property used in farming where farm losses offset nonfarm income for

taxable years beginning after December 31, 1976; provided that provisions relating to the excess deduction account shall not apply), 214(a) (with respect to gain from disposition of farm land for taxable years beginning after December 31, 1976), 215(a) (with respect to crop insurance proceeds for taxable years beginning after December 31, 1976), 216(a) (with respect to capitalization of costs of planting and developing citrus groves for taxable years beginning after December 31, 1976), 221(a) (with respect to limitation on interest deduction attributable to investment indebtedness for taxable years beginning after December 31, 1976), 413(a) and (b) (with respect to bonds and other evidences of indebtedness for taxable years beginning after December 31, 1976), 511(a) (with respect to definition of terms applicable to capital gains and losses for taxable years beginning after December 31, 1976), 802(b)(1) and (2) (with respect to the determination of marital status for taxable years beginning after December 31, 1976), and 916(a) (with respect to methods of accounting for taxable years beginning after December 31, 1976).

Public Law 91-680, section 1(a) (with respect to capitalization of costs of planting and developing almond groves for taxable years beginning after December 31, 1976).

Public Law 91-687, section 1 (with respect to determining when stock of a corporation shall not be treated as a capital asset for taxable years beginning after December 31, 1976).

Public Law 91-693, section (a) and (b) (with respect to corporate reorganizations for taxable years beginning after December 31, 1976).

Public Law 92-178, sections 304(a)(2), (c), and (d) (with respect to excess investment interest for taxable years beginning after December 31, 1976) and 305(a) (with respect to farm losses of electing small business corporations for taxable years beginning after December 31, 1976; provided that provisions relating to the excess deduction account shall not apply).

Public Law 93-406, sections 1013(c)(2) (with respect to when certain contributions may be made for taxable years beginning after December 31, 1976) and 2004(a)(2) (with respect to limitations on benefits and contributions under qualified plans for taxable years beginning after December 31, 1976).

Public Law 93-483, sections 4 (with respect to application of section 117 of the Internal Revenue Code to certain educational programs for members of the uniformed services for taxable years beginning after December 31, 1976) and 6(a) (with respect to penalties forfeited because of premature withdrawal of funds from time-savings accounts or deposits for

taxable years beginning after December 31, 1976).

Public Law 94-12, section 207 (with respect to extension of period for replacing old residence for purpose of nonrecognition of gain for taxable years beginning after December 31, 1976).

Public Law 94-267, sections (a)(1), (2), and (3) and (b)(1), (2), and (3) (with respect to termination of employee trusts and annuity plans for taxable years beginning after December 31, 1976).

Public Law 94-455, sections 201(a) (with respect to the capitalization and amortization of real property construction period interest and taxes, in the case of (1) nonresidential real property, for taxable years beginning after December 31, 1976, (2) residential real property, other than low-income housing, for taxable years beginning after December 31, 1977, and (3) low-income housing, for taxable years beginning after December 31, 1981; provided that the transitional rule for 1976 (section 189(f) of the Internal Revenue Code as added by section 201(a) shall not apply)), 202(a), (b), and (c) (with respect to the recapture of depreciation on real property for taxable years beginning after December 31, 1976; provided that section 202(b) shall apply with respect to proceedings and operations of law referred to in section 1250(d)(10) of the Internal Revenue Code which begins after December 31, 1976), 203(a) (with respect to

the depreciation of expenditures to rehabilitate low-income rental housing for taxable years beginning after December 31, 1976; provided that (1) section 167(k) of the Internal Revenue Code as adopted by this State is amended by striking out "January 1, 1975" in paragraph (1) and inserting in lieu thereof "January 1, 1978", (2) the amendments made by section 203(a)(1), (3), and (4) shall apply to expenditures paid or incurred after December 31, 1976, and before January 1, 1978, and expenditures made pursuant to a binding contract entered into before January 1, 1978, and (3) the amendment made by section 203(a)(2) shall apply to expenditures incurred after December 31, 1976), 204(a) and (c)(2) and (3)(A) and (B) (with respect to limitations on deductions for expenses for taxable years beginning after December 31, 1976; provided that the amendments made by section 204(a) shall apply to losses attributable to amounts paid or incurred in taxable years beginning after December 31, 1976, and for this purpose, any amount allowed or allowable for depreciation or amortization for any period shall be treated as an amount paid or incurred in such period; provided further that as adopted by this State (1) the date September 11, 1975, in section 204(c)(2)(A) shall read January 1, 1977, (2) the dates December 31, 1975, and September 10, 1975, respectively, in section 204(c)(2)(B) shall read

December 31, 1976 and January 1, 1977, respectively, (3) the date January 1, 1976 in section 204(c)(3)(A) shall read January 1, 1977, (4) the date December 31, 1975 in section 204(c)(3)(B) shall read December 31, 1976, and (5) the dates contained in section 204(c)(3)(C) shall be disregarded), 205(a), (b), and (c) (with respect to gain from the disposition of interest in oil or gas property for taxable years beginning after December 31, 1976; provided that section 1254 of the Internal Revenue Code as adopted by this State is amended by striking out "December 31, 1975" therein and inserting in lieu thereof "December 31, 1976"), 206(a) and (b) (with respect to gain from disposition of property used in farming where farm losses offset nonfarm income for taxable years beginning after December 31, 1976; provided that the adoption of section 206(a) shall not result in application of the excess deduction account for taxable years beginning before January 1, 1977), 207(a)(1), (b)(1) and (2) and (c)(1)(A), and (c)(3) (with respect to limitations on deductions in case of farming syndicates; capitalization of certain orchard and vineyard expenses; and method of accounting for corporations engaged in farming for taxable years beginning after December 31, 1976), 208(a) (with respect to prepaid interest for taxable years beginning after December 31, 1976), 209(a) and (b)(2) (with respect to limitation on

interest deduction for taxable years beginning after December 31, 1976, except where otherwise provided in section 209(b)(2); provided that as adopted by this State (1) the date "September 11, 1975" in section 209(b)(2) shall read "January 1, 1977", and (2) the date "September 10, 1975" in section 209(b)(2) shall read "December 31, 1976"), 210(a) (with respect to amortization of motion pictures, books, records, and other similar property for taxable years beginning after December 31, 1976), 212(a)(1) and (b)(1) (with respect to basis limitation for and recapture of depreciation on player contracts for taxable years beginning after December 31, 1976), 213(a) (with respect to dollar limitations in the case of partnerships with respect to additional first-year depreciation allowance for taxable years beginning after December 31, 1976), (b)(1) and (3) (with respect to treatment of organization and syndication fees for taxable years after December 31, 1976), (c)(1) and (2) (with respect to allocation of partnership income and losses for taxable years beginning after December 31, 1976), (d) (with respect to determination of partner's distributive shares for taxable years beginning after December 31, 1976), and (e) (with respect to treatment of partnership liabilities with respect to which the partner is not personally liable for taxable years beginning after December 31, 1976), 214(a) (with

respect to scope of waiver of statute of limitations in case of activities not engaged in for profit for taxable years beginning after December 31, 1976), 502(a) (with respect to deductions for alimony allowed in determining adjusted gross income for taxable years beginning after December 31, 1976), 506(a), (b), and (c) (with respect to moving expenses for taxable years beginning after December 31, 1976), 601(a) (with respect to deductions for expenses attributable to business use of home, rental of vacation homes, etc., for taxable years beginning after December 31, 1976), 602(a) (with respect to deductions for attending conventions for taxable years beginning after December 31, 1976), 605(a) (with respect to deductions for guarantees of business bad debts to guarantors not involved in business for taxable years beginning after December 31, 1976), 701(a)(2) and (3), (b), (c), (d), and (e)(2) (with respect to accumulation trusts for taxable years beginning after December 31, 1976; provided that the reference in section 668 of the Internal Revenue Code to section 667 of the Internal Revenue Code shall be deemed a reference to section 235-58.1 relating to the treatment of amounts deemed distributed by trust in preceding years and the reference in section 641 of the Internal Revenue Code to section 644(b) of the Internal Revenue Code shall be deemed a reference to section 235-58.2(b) relating to the

special rule for gain on property transferred to trusts at less than fair market value), 806(e), (f), as to special limitations on capital losses, and (g)(2) (with respect to limitations on net operating loss carryovers and capital losses effective for taxable years as provided in sections 806(g)(2)), 1401(a) and (b) (with respect to amounts of ordinary income against which capital loss may be offset for taxable years beginning after December 31, 1976), 1402(a), (b), (c), and (d) (with respect to increases in holding period required for capital gain or loss to be long term for six to nine months for taxable years beginning after December 31, 1976, and from nine months to one year for taxable years beginning after December 31, 1977), 1404(a) (with respect to sales of residences by elders for taxable years beginning after December 31, 1976), 1501(a) and (b)(1) to (6) and (10) (with respect to retirement savings for certain married individuals for taxable years beginning after December 31, 1976), 1502(a)(1) and (2) (with respect to limitations on contributions to certain pension, etc., plans for taxable years beginning after December 31, 1976), 1503(a) (with respect to participation by members of reserves or national guard, and volunteer firefighters in individual retirement accounts, etc., for taxable years beginning after December 31, 1976), 1901(a)(22) (with respect to determination of

marital status for taxable years beginning after December 31, 1976), (a)(66) (with respect to accounting methods for taxable years beginning after December 31, 1976), (a)(87) (with respect to the definition of property for taxable years beginning after December 31, 1976), (a)(128) (with respect to involuntary conversion for taxable years beginning after December 31, 1976), and (a)(136) (with respect to definition of terms applicable to capital gains and losses for taxable years beginning after December 31, 1976), and (b)(3)(I) (with respect to taxable years beginning after December 31, 1976), and (b)(3)(K) (with respect to ordinary income for taxable years beginning after December 31, 1976; provided that provisions relating to the excess deduction account shall not apply), and (b)(14)(D) (with respect to taxable years beginning after December 31, 1976), 1904(b)(10)(C) (with respect to taxable years beginning after January 31, 1977), 1951(b)(7) (with respect to accounting methods for taxable years beginning after December 31, 1976; provided that notwithstanding the amendment made by section 1951(b)(7), in the case of installment payments received during taxable years beginning after December 31, 1976, on account of a sale or other disposition made during a taxable year beginning before January 1, 1954, subsection (b)(1) of section 453 of the Internal Revenue Code (relating to

sales of realty and casual sales of personalty) shall apply only if the income was (by reason of section 44(b) of the Internal Revenue Code of 1939) returnable on the basis and in the manner prescribed in section 44(a) of the Internal Revenue Code of 1939), 2004(e) (with respect to requirements for capital gain on stock redemptions to pay estate taxes for taxable years beginning after December 31, 1976; provided that the references in section 303(b)(1) of the Internal Revenue Code to the time limits in sections 6213, 6501(a), 6166, and 6166A of the Internal Revenue Code or the election under sections 6166 and 6166A of the Internal Revenue Code shall be followed by the State even though the State has not adopted such sections), 2005(b) (with respect to the use of certain appreciated carryover basis property to satisfy pecuniary request for taxable years beginning after December 31, 1976), and (c) (with respect to increases in basis for gift tax paid to that portion of gift tax attributable to net appreciation in value for taxable years beginning after December 31, 1976), 2101(b) (with respect to allowances of depreciation deduction by a cooperative housing corporation for taxable years beginning after December 31, 1976), 2102(a) and (b) (with respect to treatment of certain disaster payments for taxable years beginning after December 31, 1976), 2104(a) (with respect to deductions

for bad debts owed by a political party for taxable years beginning after December 31, 1976), 2110(a) (with respect to application of franchise rules to partnerships for taxable years beginning after December 31, 1976; provided that the amendments made by section 2110(a) shall apply to transactions described in section 731, 736, 741, or 751 of the Internal Revenue Code which occur after December 31, 1976, in taxable years ending after that date), 2118(a) (with respect to treatment of gain or loss on sales or exchanges in connection with simultaneous liquidation of a parent or subsidiary corporation for taxable years beginning after December 31, 1976), 2122(a) and (b)(2), (3), and (4) (with respect to allowances of deduction for eliminating architectural and transportation barriers for the handicapped for taxable years beginning after December 31, 1976 and before January 1, 1980), 2124(a)(1), (2), and (3) (with respect to the rehabilitation of certified historic structures with respect to additions to capital accounts made after December 31, 1976, and before June 15, 1981), (b)(1) (with respect to demolition of certain historic structures commencing after December 31, 1976, and before January 1, 1981), (c)(1) (with respect to depreciation of rehabilitation expenditures of certified historical structures on that portion of the basis which is attributable to construction,

reconstruction, or erection after December 31, 1976, and before January 1, 1981; provided that section 167(n) of the Internal Revenue Code as adopted by this State is amended by striking out "June 30, 1976" and inserting in lieu thereof "January 1, 1977"), (d)(1) (with respect to depreciation of rehabilitation expenditures of certified historical structures with respect to additions to capital account occurring after December 31, 1976, and before July 1, 1981), and (e)(1) (with respect to deductions for charitable contributions of partial interests in property for conservation purposes with respect to contributions made after December 31, 1976, and before June 14, 1977), 2127(a) (with respect to outdoor advertising displays for taxable years beginning after December 31, 1976), 2129(a) (with respect to gain from sale of depreciable property between related parties for taxable years beginning after December 31, 1976; provided the amendments made by section 2129(a) shall apply to sales or exchanges after December 31, 1976; and provided that a sale or exchange is considered to have occurred on or before such date if such sale or exchange is made pursuant to a binding contract entered into on or before such date), 2130 (with respect to application of section 117 of the Internal Revenue Code to certain education programs for members of the uniformed services), 2131(a), (b), (c), (d), and

(e)(1) (with respect to exchange fund transfers made in taxable years ending after December 31, 1976; provided that (1) except as provided in (2) following, the amendment made by section 2131(a) shall apply to transfers made after December 31, 1976, in taxable years ending after such date; provided further that (2) the amendment made by section 2131(a) shall not apply to transfers made in accordance with a ruling issued by the Internal Revenue Service before February 18, 1976, holding that a proposed transaction would be a reorganization described in paragraph (1) of section 368(a) of the Internal Revenue Code; and (3) except as provided in (4) following, the amendments made by section 2131(b) and (c) shall apply to transfers made after December 31, 1976, in taxable years ending after such date; provided further that (4) the amendments made by section 2131(b) and (c) shall not apply to transfers made on or before January 2, 1977, if:  (A) either (i) a ruling request with respect to such transfers was filed with the federal Internal Revenue Service before March 27, 1976, or (ii) a registration statement with respect to such transfers was filed with the federal Securities and Exchange Commission before March 27, 1976, (B) the securities transferred were deposited on or before December 3, 1976, and (C) either (i) the aggregate value (determined as of the close of

December 3, 1976, or, if earlier, the close of the deposit period) of the securities so transferred does not exceed $100,000,000, or (ii) the securities transferred were all on deposit on February 29, 1976, pursuant to a registration statement referred to in (A)(ii) preceding; provided further that (5) if no registration statement was required to be filed with the federal Securities and Exchange Commission with respect to the transfer of securities to any partnership, then (4) preceding shall be applied to such transfers (A) as if (4) preceding did not contain (4)(A)(ii) preceding, and (B) by substituting "$25,000,000" for "$100,000,000" in (4)(C) (i) preceding; and provided further that (6) the amendments made by section 2131(d) and (e) shall take effect on January 1, 1977, in taxable years ending on or after such date), 2132(A) (with respect to contributions of certain government publications for taxable years beginning after December 31, 1976), 2135(a) (with respect to charitable contributions of inventory and other property for taxable years beginning after December 31, 1976), 2136(a) (with respect to treatment of grantor of options of stock, securities, and commodities for taxable years beginning after December 31, 1976), 2139(a) (with respect to support test for dependent children of divorced, etc., parents for

taxable years beginning after December 31, 1976), 2140(a) (with respect to involuntary conversions of real property for taxable years beginning after December 31, 1976; provided that the amendments made by section 2140(a) shall apply with respect to any disposition of converted property (within the meaning of section 1033(a)(2) of the Internal Revenue Code) after December 31, 1976, unless a condemnation proceeding with respect to such property began before such effective date), and 2141(a) (with respect to livestock sold on account of drought for taxable years beginning after December 31, 1976).

For taxable years beginning on or after January 1, 1978.

Public Law 94-455, section 505(a) and (b) (with respect to changes in exclusions for sick pay and certain military, etc., disability pensions; certain disability income for taxable years beginning after December 31, 1977; provided that where disability or annuity payments are excluded from taxation by section 235-7 the adoption of section 505(a) and (b) shall not make such payments taxable under this chapter).

[L 1977, c 47, §2; am L 1981, c 3, §2(1); am L 1990, c 67, §8]

Note

Sections 235-58.1 and 235-58.2 referred to in text are repealed.



§235-2.3 - Conformance to the federal Internal Revenue Code; general application.

§235-2.3  Conformance to the federal Internal Revenue Code; general application.  (a)  For all taxable years beginning after December 31, 2008, as used in this chapter, "Internal Revenue Code" means subtitle A, chapter 1, of the federal Internal Revenue Code of 1986, as amended as of December 31, 2008, as it applies to the determination of gross income, adjusted gross income, ordinary income and loss, and taxable income, except those provisions of the Internal Revenue Code and federal public laws which, pursuant to this chapter, do not apply or are otherwise limited in application and except for the provisions of Public Law 109-001 which apply to section 170 of the Internal Revenue Code.  The provisions of Public Law 109-001 to accelerate the deduction for charitable cash contributions for the relief of victims of the 2004 Indian Ocean tsunami are applicable for the calendar year that ended December 31, 2004, and the calendar year ending December 31, 2005.

Sections 235-2, 235-2.1, and 235-2.2 shall continue to be used to determine:

(1)  The basis of property, if a taxpayer first determined the basis of property in a taxable year to which such sections apply, and if such determination was made before January 1, 1978; and

(2)  Gross income, adjusted gross income, ordinary income and loss, and taxable income for a taxable year to which such sections apply where such taxable year begins before January 1, 1978.

(b)  The following Internal Revenue Code subchapters, parts of subchapters, sections, subsections, and parts of subsections shall not be operative for the purposes of this chapter, unless otherwise provided:

(1)  Subchapter A (sections 1 to 59A) (with respect to determination of tax liability), except section 1(h)(2) (relating to net capital gain reduced by the amount taken into account as investment income), except sections 2(a), 2(b), and 2(c) (with respect to the definition of "surviving spouse" and "head of household"), except section 41 (with respect to the credit for increasing research activities), except section 42 (with respect to low-income housing credit), and except sections 47 and 48, as amended, as of December 31, 1984 (with respect to certain depreciable tangible personal property).  For treatment, see sections 235-110.91, 235-110.7, and 235-110.8;

(2)  Section 78 (with respect to dividends received from certain foreign corporations by domestic corporations choosing foreign tax credit);

(3)  Section 86 (with respect to social security and tier 1 railroad retirement benefits);

(4)  Section 103 (with respect to interest on state and local bonds).  For treatment, see section 235-7(b);

(5)  Section 114 (with respect to extraterritorial income).  For treatment, any transaction as specified in the transitional rule for 2005 and 2006 as specified in the American Jobs Creation Act of 2004 section 101(d) and any transaction that has occurred pursuant to a binding contract as specified in the American Jobs Creation Act of 2004 section 101(f) are inoperative;

(6)  Section 120 (with respect to amounts received under qualified group legal services plans).  For treatment, see section 235-7(a)(9) to (11);

(7)  Section 122 (with respect to certain reduced uniformed services retirement pay).  For treatment, see section 235-7(a)(3);

(8)  Section 135 (with respect to income from United States savings bonds used to pay higher education tuition and fees).  For treatment, see section 235-7(a)(1);

(9)  Subchapter B (sections 141 to 150) (with respect to tax exemption requirements for state and local bonds);

(10)  Section 151 (with respect to allowance of deductions for personal exemptions).  For treatment, see section 235-54;

(11)  Section 179B (with respect to expensing of capital costs incurred in complying with Environmental Protection Agency sulphur regulations);

(12)  Section 181 (with respect to special rules for certain film and television productions);

(13)  Section 196 (with respect to deduction for certain unused investment credits);

(14)  Section 199 (with respect to the U.S. production activities deduction);

(15)  Section 222 (with respect to qualified tuition and related expenses);

(16)  Sections 241 to 247 (with respect to special deductions for corporations).  For treatment, see section 235-7(c);

(17)  Section 280C (with respect to certain expenses for which credits are allowable).  For treatment, see section 235-110.91;

(18)  Section 291 (with respect to special rules relating to corporate preference items);

(19)  Section 367 (with respect to foreign corporations);

(20)  Section 501(c)(12), (15), (16) (with respect to exempt organizations);

(21)  Section 515 (with respect to taxes of foreign countries and possessions of the United States);

(22)  Subchapter G (sections 531 to 565) (with respect to corporations used to avoid income tax on shareholders);

(23)  Subchapter H (sections 581 to 597) (with respect to banking institutions), except section 584 (with respect to common trust funds).  For treatment, see chapter 241;

(24)  Section 642(a) and (b) (with respect to special rules for credits and deductions applicable to trusts).  For treatment, see sections 235-54(b) and 235-55;

(25)  Section 646 (with respect to tax treatment of electing Alaska Native settlement trusts);

(26)  Section 668 (with respect to interest charge on accumulation distributions from foreign trusts);

(27)  Subchapter L (sections 801 to 848) (with respect to insurance companies).  For treatment, see sections 431:7-202 and 431:7-204;

(28)  Section 853 (with respect to foreign tax credit allowed to shareholders).  For treatment, see section 235-55;

(29)  Subchapter N (sections 861 to 999) (with respect to tax based on income from sources within or without the United States), except sections 985 to 989 (with respect to foreign currency transactions).  For treatment, see sections 235-4, 235-5, and 235-7(b), and 235-55;

(30)  Section 1042(g) (with respect to sales of stock in agricultural refiners and processors to eligible farm cooperatives);

(31)  Section 1055 (with respect to redeemable ground rents);

(32)  Section 1057 (with respect to election to treat transfer to foreign trust, etc., as taxable exchange);

(33)  Sections 1291 to 1298 (with respect to treatment of passive foreign investment companies);

(34)  Subchapter Q (sections 1311 to 1351) (with respect to readjustment of tax between years and special limitations);

(35)  Subchapter R (sections 1352 to 1359) (with respect to election to determine corporate tax on certain international shipping activities using per ton rate);

(36)  Subchapter U (sections 1391 to 1397F) (with respect to designation and treatment of empowerment zones, enterprise communities, and rural development investment areas).  For treatment, see chapter 209E;

(37)  Subchapter W (sections 1400 to 1400C) (with respect to District of Columbia enterprise zone);

(38)  Section 1400O (with respect to education tax benefits);

(39)  Section 1400P (with respect to housing tax benefits);

(40)  Section 1400R (with respect to employment relief); and

(41)  Section 1400T (with respect to special rules for mortgage revenue bonds). [L 1978, c 173, §2(1); am L 1979, c 62, §2(1) to (3); am L 1980, c 235, §1 and c 238, §2; am L 1981, c 3, §2(2), c 208, §2, and c 209, §1; am L 1982, c 22, §1(1) and c 25, §1; am L 1983, c 88, §1; am L 1984, c 99, §1; am L 1985, c 19, pt of §1; am L 1986, c 283, §1; am L 1987, c 39, §2 and c 239, §1(5); am L 1988, c 10, §1(2), c 102, §1, c 107, §2, and c 216, §3; am L 1989, c 13, §1; am L 1990, c 15, §1 and c 289, §2; am L 1991, c 54, §1 and c 137, §2; am L 1992, c 37, §1; am L 1993, c 73, §1; am L 1994, c 13, §2; am L 1995, c 7, §1; am L 1996, c 187, §1; am L 1997, c 297, §2; am L 1998, c 113, §1; am L 1999, c 178, §28 and c 198, §1; am L 2000, c 174, §2; am L 2001, c 199, §1; am L 2002, c 223, §2; am L 2003, c 172, §2; am L 2004, c 89, §3; am L 2005, c 60, §2; am L 2006, c 124, §1; am L 2007, c 84, §1; am L 2008, c 93, §1; am L 2009, c 133, §2]

Note

The 2008 amendment applies to taxable years beginning after December 31, 2007; provided that the retroactive and prospective effective dates contained in the congressional acts relating to the Internal Revenue Code and enacted during 2007 shall be operative for chapter 235.  L 2008, c 93, §7.

Attorney General Opinions

Hawaii's net income tax law incorporates Internal Revenue Code of 1954, as amended, with certain exceptions, for purposes of determining gross income.  Att. Gen. Op. 91-03.



§235-2.4 to 530 - Operation of certain Internal Revenue Code provisions; sections 63.

§235-2.4  Operation of certain Internal Revenue Code provisions; sections 63 to 530.  (a)  Section 63 (with respect to taxable income defined) of the Internal Revenue Code shall be operative for the purposes of this chapter, subject to the following:

(1)  Sections 63(c)(1)(B) (relating to the additional standard deduction), 63(c)(1)(C) (relating to the real property tax deduction), 63(c)(1)(D) (relating to the disaster loss deduction), 63(c)(4) (relating to inflation adjustments), 63(c)(7) (defining the real property tax deduction), 63(c)(8) (defining the disaster loss deduction), and 63(f) (relating to additional amounts for the aged or blind) of the Internal Revenue Code shall not be operative for purposes of this chapter;

(2)  [Paragraph effective until December 31, 2010.  For paragraph effective January 1, 2011, see below.] Section 63(c)(2) (relating to the basic standard deduction) of the Internal Revenue Code shall be operative, except that the standard deduction amounts provided therein shall instead mean:

(A)  $4,000 in the case of:

(i)  A joint return as provided by section 235-93; or

(ii)  A surviving spouse (as defined in section 2(a) of the Internal Revenue Code);

(B)  $2,920 in the case of a head of household (as defined in section 2(b) of the Internal Revenue Code);

(C)  $2,000 in the case of an individual who is not married and who is not a surviving spouse or head of household; or

(D)  $2,000 in the case of a married individual filing a separate return;

(2)  [Paragraph effective January 1, 2011.  For paragraph effective until December 31, 2010, see above.  Repeal and reenactment on December 31, 2015.  L 2009, c 60, §6(3).] Section 63(c)(2) (relating to the basic standard deduction) of the Internal Revenue Code shall be operative, except that the standard deduction amounts provided therein shall instead mean:

(A)  $4,400 in the case of:

(i)  A joint return as provided by section 235-93; or

(ii)  A surviving spouse (as defined in section 2(a) of the Internal Revenue Code);

(B)  $3,212 in the case of a head of household (as defined in section 2(b) of the Internal Revenue Code);

(C)  $2,200 in the case of an individual who is not married and who is not a surviving spouse or head of household; or

(D)  $2,200 in the case of a married individual filing a separate return;

(3)  Section 63(c)(5) (limiting the basic standard deduction in the case of certain dependents) of the Internal Revenue Code shall be operative, except that the limitation shall be the greater of $500 or such individual's earned income; and

(4)  The standard deduction amount for nonresidents shall be calculated pursuant to section 235-5.

(b)  Section 72 (with respect to annuities; certain proceeds of endowment and life insurance contracts) of the Internal Revenue Code shall be operative for purposes of this chapter and be interpreted with due regard to section 235-7(a), except that the ten per cent additional tax on early distributions from retirement plans in section 72(t) shall not be operative for purposes of this chapter.

(c)  Section 121 (with respect to exclusion of gain from sale of principal residence) of the Internal Revenue Code shall be operative for purposes of this chapter, except that for the election under section 121(f), a reference to section 1034 treatment means a reference to section 235-2.4(n) in effect for taxable year 1997.

(d)  Section 163 (with respect to interest) of the Internal Revenue Code shall be operative for the purposes of this chapter, except that provisions in section 163(d)(4)(B) (defining net investment income to exclude dividends) shall not be operative for the purposes of this chapter.

(e)  Section 165 (with respect to losses) of the Internal Revenue Code shall be operative for purposes of this chapter, except that the amount prescribed by section 165(h)(1) (relating to the limitation per casualty) of the Internal Revenue Code shall be a $100 limitation per casualty, and section 165(d) (with respect to wagering losses) [and] sections 165(h)(3)(A) and 165(h)(3)(B) (both of which relate to special rules for personal casualty gains and losses in federally declared disasters) of the Internal Revenue Code shall not be operative for the purposes of this chapter.  Section 165 as operative for this chapter shall also apply to losses sustained from the sale of stocks or other interests issued through the exercise of the stock options or warrants granted by a qualified high technology business as defined in section 235-7.3.

(f)  Section 168 (with respect to the accelerated cost recovery system) of the Internal Revenue Code shall be operative for purposes of this chapter, except that sections 168(j) (relating to property on Indian reservations), 168(k) (relating to the special allowance for certain property acquired during the period specified therein), 168(m) (relating to the special allowance for certain reuse and recycling property), and 168(n) (relating to the special allowance for qualified disaster assistance property) of the Internal Revenue Code shall not be operative for purposes of this chapter.

(g)  Section 172 (with respect to net operating loss deductions) of the Internal Revenue Code shall be operative for purposes of this chapter, as further provided in section 235-7(d), except that sections 172(b)(1)(J) and 172(j) (both of which relate to qualified disaster losses) of the Internal Revenue Code shall not be operative for purposes of this chapter.

(h)  Section 179 (with respect to the election to expense certain depreciable business assets) of the Internal Revenue Code shall be operative for purposes of this chapter, except that provisions relating to:

(1)  The increase of the maximum deduction to $100,000 for taxable years beginning after 2002 and before 2008, and the increase of the maximum deduction to $125,000 for taxable years beginning after 2006 and before 2011, in section 179(b)(1);

(2)  The increase of the qualifying investment amount to $400,000 for taxable years beginning after 2002 and before 2008, and the increase of the qualifying investment amount to $500,000 for taxable years beginning after 2006 and before 2011, in section 179(b)(2);

(3)  The increase of the maximum deduction to $250,000 and the increase of the qualifying investment amount to $800,000 for taxable years beginning in 2008, in section 179(b)(7);

(4)  Defining section 179 property to include computer software in section 179(d)(1);

(5)  Inflation adjustments in section 179(b)(5);

(6)  Irrevocable election in section 179(c)(2); and

(7)  Special rules for qualified disaster assistance property in section 179(e),

shall not be operative for the purposes of this chapter.

(i)  Section 198A (with respect to the expensing of qualified disaster assistances expenses) of the Internal Revenue Code shall not be operative for purposes of this chapter.

(j)  Section 219 (with respect to retirement savings) of the Internal Revenue Code shall be operative for the purpose of this chapter.  For the purpose of computing the limitation on the deduction for active participants in certain pension plans for state income tax purposes, adjusted gross income as used in section 219 as operative for this chapter means federal adjusted gross income.

(k)  Section 220 (with respect to medical savings accounts) of the Internal Revenue Code shall be operative for the purpose of this chapter, but only with respect to medical services accounts that have been approved by the Secretary of the Treasury of the United States.

(l)  Section 265 (with respect to expenses and interest relating to tax-exempt income) of the Internal Revenue Code shall be operative for purposes of this chapter; except that it shall not apply to expenses for royalties and other income derived from any patents, copyrights, and trade secrets by an individual or a qualified high technology business as defined in section 235-7.3.  Such expenses shall be deductible.

(m)  Section 408A (with respect to Roth Individual Retirement Accounts) of the Internal Revenue Code shall be operative for the purposes of this chapter.  For the purposes of determining the aggregate amount of contributions to a Roth Individual Retirement Account or qualified rollover contribution to a Roth Individual Retirement Account from an individual retirement plan other than a Roth Individual Retirement Account, adjusted gross income as used in section 408A as operative for this chapter means federal adjusted gross income.

(n)  In administering the provisions of sections 410 to 417 (with respect to special rules relating to pensions, profit sharing, stock bonus plans, etc.), sections 418 to 418E (with respect to special rules for multiemployer plans), and sections 419 and 419A (with respect to treatment of welfare benefit funds) of the Internal Revenue Code, the department of taxation shall adopt rules under chapter 91 relating to the specific requirements under such sections and to such other administrative requirements under those sections as may be necessary for the efficient administration of sections 410 to 419A.

In administering sections 401 to 419A (with respect to deferred compensation) of the Internal Revenue Code, Public Law 93-406, section 1017(i), shall be operative for the purposes of this chapter.

In administering section 402 (with respect to the taxability of beneficiary of employees' trust) of the Internal Revenue Code, the tax imposed on lump sum distributions by section 402(e) of the Internal Revenue Code shall be operative for the purposes of this chapter and the tax imposed therein is hereby imposed by this chapter at the rate determined under this chapter.

[(o)]  In administering section 403 (with respect to taxation of employee annuities) of the Internal Revenue Code, any funds that represent pre-tax employee deferrals or contributions that are distributed from the annuity and used solely to obtain retirement credits under the state [employees'] retirement system shall not be treated as a rollover for purposes of section 403(b)(8)(A) of the Internal Revenue Code, and such funds shall be subject to income tax under this chapter.

[(p)]  Section 451 (which provides general rules for taxable year of inclusion) of the Internal Revenue Code shall be operative, except that the provisions of sections 451(i)(3) and 451(i)(6), as they relate to a qualified electric utility, shall not be operative for purposes of this chapter.

[(q)]  In administering section 457 (with respect to compensation plans of state and local governments and tax-exempt organizations) of the Internal Revenue Code, any funds that represent pre-tax employee deferrals or contributions that are distributed from the deferred compensation plan and used solely to obtain retirement credits under the state [employees'] retirement system shall not be treated as a rollover for purposes of section 457(e)(16)(A) of the Internal Revenue Code and such funds shall be subject to income tax under this chapter.

[(r)]  Section 468B (with respect to special rules for designated settlement funds) of the Internal Revenue Code shall be operative for the purposes of this chapter and the tax imposed therein is hereby imposed by this chapter at a rate equal to the maximum rate in effect for the taxable year imposed on estates and trusts under section 235-51.

[(s)]  Section 469 (with respect to passive activities and credits limited) of the Internal Revenue Code shall be operative for the purposes of this chapter.  For the purpose of computing the offset for rental real estate activities for state income tax purposes, adjusted gross income as used in section 469 as operative for this chapter means federal adjusted gross income.

[(t)]  Sections 512 to 514 (with respect to taxation of business income of certain exempt organizations) of the Internal Revenue Code shall be operative for the purposes of this chapter as provided in this subsection.

"Unrelated business taxable income" means the same as in the Internal Revenue Code, except that in the computation thereof sections 235-3 to 235-5, and 235-7 (except subsection (c)), shall apply, and in the determination of the net operating loss deduction there shall not be taken into account any amount of income or deduction that is excluded in computing the unrelated business taxable income.  Unrelated business taxable income shall not include any income from a prepaid legal service plan.

For a person described in section 401 or 501 of the Internal Revenue Code, as modified by section 235-2.3, the tax imposed by section 235-51 or 235-71 shall be imposed upon the person's unrelated business taxable income.

[(u)]  Section 521 (with respect to cooperatives) and subchapter T (sections 1381 to 1388, with respect to cooperatives and their patrons) of the Internal Revenue Code shall be operative for the purposes of this chapter as to any cooperative fully meeting the requirements of section 421-23, except that Internal Revenue Code section 521 cooperatives need not be organized in Hawaii.

[(v)]  Sections 527 (with respect to political organizations) and 528 (with respect to certain homeowners associations) of the Internal Revenue Code shall be operative for the purposes of this chapter and the taxes imposed in each section are hereby imposed by this chapter at the rates determined under section 235-71.

[(w)]  Section 529 (with respect to qualified tuition programs) shall be operative for the purposes of this chapter, except that section 529(c)(6) shall not be operative.

[(x)]  Section 530 (with respect to education individual retirement accounts) of the Internal Revenue Code shall be operative for the purposes of this chapter.  For the purpose of determining the maximum amount that a contributor could make to an education individual retirement account for state income tax purposes, modified adjusted gross income as used in section 530 as operative for this chapter means federal modified adjusted gross income as defined in section 530. [L 1985, c 19, pt of §1; am L 1987, c 239, §1(6); am L 1989, c 13, §2 and c 321, §2; am L 1990, c 16, §2; am L 1991, c 207, §1; am L 1996, c 187, §2; am L 1997, c 297, §3; am L 1998, c 113, §2; am L 1999, c 198, §2, c 253, §2, and c 270, §2; am L 2000, c 148, pt of §2, c 174, §3, and c 297, pt of §5; am L 2001, c 221, §5; am L 2002, c 223, §3; am L 2003, c 172, §3; am L 2004, c 89, §4; am L 2005, c 60, §3; am L 2006, c 110, §2; am L 2008, c 93, §2; am L 2009, c 60, §1;c 133, §3, c 165, §2; and c 181, §1]

Note

The 2008 amendment applies to taxable years beginning after December 31, 2007; provided that the retroactive and prospective effective dates contained in the congressional acts relating to the Internal Revenue Code and enacted during 2007 shall be operative for chapter 235.  L 2008, c 93, §7.

The L 2009, c 60 amendment of subsection (a) applies to taxable years beginning after December 31, 2010 and is repealed and reenacted on December 31, 2015.  L 2009, c 60, §6(2) and (3).  Effect of amendment on underpayments.  L 2009, c 60, §4.

The L 2009, c 165 and c 181 amendments apply to taxable years beginning after December 31, 2008.  L 2009, c 165, §4 and c 181, §3.

Revision Note

Subsections (o) to (x) redesignated pursuant to §23G-15.



§235-2.5 - Administration, adoption, and interrelationship of Internal Revenue Code and Public Laws with this chapter.

§235-2.5  Administration, adoption, and interrelationship of Internal Revenue Code and Public Laws with this chapter.  (a)  Reference in provisions of the Internal Revenue Code which are operative in this State to provisions in the Internal Revenue Code which are not operative in this State shall be considered inoperative for the purposes of determining gross income, adjusted gross income, ordinary income and loss, and taxable income; provided that:

(1)  References to time limits and other administrative provisions in subtitle F (sections 6001 to 7873) of the Internal Revenue Code contained in operative sections of the Internal Revenue Code shall be deemed references to applicable provisions of this chapter or chapter 231 or 232, and in the absence of applicable provisions in this chapter or chapter 231 or 232, then to rules adopted by the director of taxation under subsection (b);

(2)  If inoperative provisions of the Internal Revenue Code have been codified in this chapter such references shall be deemed references to the codified provisions in this chapter.  Transitory and savings provisions in federal Public Laws amending sections of the Internal Revenue Code operative in this chapter shall be operative for the purposes of this chapter.  Provisions in this chapter or chapter 231 or 232 in conflict with the Internal Revenue Code or transitory or savings provisions in federal Public Law shall control; and

(3)  Retroactive and prospective provisions in federal Public Laws amending sections of the federal Internal Revenue Code operative in this chapter affecting taxable years beginning or ending before the December 31 date in section 235-2.3 shall be operative for the purposes of this chapter; provided that the effective dates in Public Law 96-471 placing it in effect for the taxable year 1980 shall be operative for the purposes of this chapter.

(b)  The director of taxation may adopt by rule under chapter 91 the rules and regulations promulgated by the United States Secretary of Treasury or a delegate of the Secretary relating to the provisions of subtitle A, chapter 1 or 6, of the Internal Revenue Code operative in this chapter and any administrative provisions of the Internal Revenue Code (subtitle F, sections 6001 to 7873) not in conflict with or similar to provisions contained in this chapter or chapter 231 or 232 either by reference or by setting them forth in full.

(c)  The department of taxation shall submit to each regular session of the legislature a bill to amend sections 235-2.3, 235-2.4, and 235-2.45 and such other sections and subsections of this chapter as may be necessary to adopt the Internal Revenue Code as it exists on the December 31 preceding such regular session.  In submitting the bill the department may provide that certain amendments to the Internal Revenue Code by Congress during the preceding calendar year shall not be operative in this State or as operative are limited in their operation.  The department shall also prepare a digest and explanation of the amended provisions of the Internal Revenue Code recommended for operation, as well as those provisions which are limited in their operation, or which are not recommended for operation, and shall submit with the bill required by this subsection the digest, explanation, and a statement of revenue impact of the adoption of such bill.  In preparing the bill, digest, and explanation the department may request the assistance of the office of the legislative reference bureau.

It is the intent of the legislature that it shall each year adopt all amendments to the Internal Revenue Code for the calendar year preceding the year in which the legislature meets; provided that the legislature may choose to adopt none of the amendments to the Internal Revenue Code or may provide that certain amendments are limited in their operation. [L 1985, c 19, pt of §1; am L 1988, c 102, §2; am L 1989, c 13, §3; am L 1996, c 187, §3; am L 2001, c 199, §2; am L 2008, c 93, §4]

Note

The 2008 amendment applies to taxable years beginning after December 31, 2007; provided that the retroactive and prospective effective dates contained in the congressional acts relating to the Internal Revenue Code and enacted during 2007 shall be operative for chapter 235.  L 2008, c 93, §7.



§235-2.45 to 7518 - Operation of certain Internal Revenue Code provisions; sections 641.

§235-2.45  Operation of certain Internal Revenue Code provisions; sections 641 to 7518.  (a)  Section 641 (with respect to imposition of tax) of the Internal Revenue Code shall be operative for the purposes of this chapter subject to the following:

(1)  The deduction for exemptions shall be allowed as provided in section 235-54(b);

(2)  The deduction for contributions and gifts in determining taxable income shall be limited to the amount allowed in the case of an individual, unless the contributions and gifts are to be used exclusively in the State; and

(3)  The tax imposed by section 1(e) of the Internal Revenue Code as applied by section 641 of the Internal Revenue Code is hereby imposed by this chapter at the rate and amount as determined under section 235-51 on estates and trusts.

(b)  Section 667 (with respect to treatment of amounts deemed distributed by trusts in preceding years) of the Internal Revenue Code shall be operative for the purposes of this chapter and the tax imposed therein is hereby imposed by this chapter at the rate determined under this chapter; except that the reference to tax-exempt interest to which section 103 of the Internal Revenue Code applies in section 667(a) of the Internal Revenue Code shall instead be a reference to tax-exempt interest to which section 235-7(b) applies.

(c)  Section 685 (with respect to treatment of qualified funeral trusts) of the Internal Revenue Code shall be operative for purposes of this chapter, except that the tax imposed under this chapter shall be computed at the tax rates provided under section 235-51, and no deduction for the exemption amount provided in section 235-54(b) shall be allowed.  The cost-of-living adjustment determined under section 1(f)(3) of the Internal Revenue Code shall be operative for the purpose of applying section 685(c)(3) under this chapter.

(d)  Section 704 of the Internal Revenue Code (with respect to a partner's distributive share) shall be operative for purposes of this chapter; except that section 704(b)(2) shall not apply to:

(1)  Allocations of the high technology business investment tax credit allowed by section 235-110.9 for investments made before May 1, 2009;

(2)  Allocations of net operating loss pursuant to section 235-111.5;

(3)  Allocations of the attractions and educational facilities tax credit allowed by section 235-110.46; or

(4)  Allocations of low-income housing tax credits among partners under section 235-110.8.

(e)  Section 1212 (with respect to capital loss carrybacks and carryforwards) of the Internal Revenue Code shall be operative for the purposes of this chapter; except that for the purposes of this chapter, the capital loss carryback provisions of section 1212 shall not be operative and the capital loss carryforward allowed by section 1212(a) shall be limited to five years; except for a qualified high technology business as defined in section 235-7.3, which shall be limited to fifteen years.

(f)  Section 1221 (with respect to the definition of capital assets) is operative; provided that the provisions of section 301 of Public Law 110-343, which provide that gain or loss from the sale or exchange of any applicable preferred stock by any applicable financial institution (such terms being defined by Public Law 110-343) shall be treated as ordinary income or loss, shall not be operative.  A sale or exchange of any applicable preferred stock by any applicable financial institution (as those terms are defined by section 301 of Public Law 110-343) shall be treated as a sale of a capital asset and taxed accordingly.

(g)  Subchapter S (sections 1361 to 1379) (with respect to tax treatment of S corporations and their shareholders) of chapter 1 of the Internal Revenue Code shall be operative for the purposes of this chapter as provided in part VII.

(h)  Section 1400N (with respect to tax benefits for Gulf Opportunity Zone) of the Internal Revenue Code shall be operative for the purposes of this chapter, except that sections 1400N(a) (with respect to tax-exempt bond financing); 1400N(b) (with respect to advance refundings of certain tax-exempt bonds); 1400N(c) (with respect to the low income housing credit); 1400N(d) (with respect to special allowance for certain property acquired on or after August 28, 2005); 1400N(e) (with respect to increase in expensing under section 179); 1400N(h) (with respect to increase in rehabilitation credit); 1400N(l) (with respect to credit to holders of Gulf tax credit bonds); 1400N(m) (with respect to application of new markets tax credit to investments in community development entities serving Gulf Opportunity Zone); 1400N(n) (with respect to treatment of representations regarding income eligibility for purposes of qualified residential rental project requirements) shall not be operative for purposes of this chapter.

(i)  Section 1400S (with respect to additional tax relief provisions) of the Internal Revenue Code shall be operative for the purposes of this chapter, except that section 1400S(d) (with respect to the special rule for determining earned income) shall not be operative for the purposes of this chapter.

(j)  Section 6015 (with respect to relief from joint and several liability on joint return) of the Internal Revenue Code is operative for purposes of this chapter.

(k)  Sections 6103(i)(3)(C) and 6103(i)(7) (with respect to disclosures of information to the United States Justice Department or appropriate federal or state law enforcement agency for purposes of investigating terrorist incidents, threats, or activities, and for analyzing intelligence concerning investigating terrorist incidents, threats, or activities) of the Internal Revenue Code shall be operative for the purposes of this chapter.

(l)  Subchapter C (sections 6221 to 6233) (with respect to tax treatment of partnership items) of chapter 63 of the Internal Revenue Code shall be operative for the purposes of this chapter.

(m)  Subchapter D (sections 6240 to 6255) (with respect to simplified audit procedures for electing large partnerships) of the Internal Revenue Code shall be operative for the purposes of this chapter, with due regard to chapter 232 relating to tax appeals.

(n)  Section 6501(e) (with respect to limitation on assessment and collection where there is a substantial omission of items) of the Internal Revenue Code shall be operative for purposes of this chapter.

(o)  Section 6511(h) (with respect to running of periods of limitation suspended while taxpayer is unable to manage financial affairs due to disability) of the Internal Revenue Code shall be operative for purposes of this chapter, with due regard to section 235-111 relating to the limitation period for assessment, levy, collection, or credit.

(p)  Section 7518 (with respect to capital construction fund for commercial fishers) of the Internal Revenue Code shall be operative for the purposes of this chapter.  Qualified withdrawals for the acquisition, construction, or reconstruction of any qualified asset that is attributable to deposits made before the effective date of this section shall not reduce the basis of the asset when withdrawn.  Qualified withdrawals shall be treated on a first-in-first-out basis. [L 2000, c 148, pt of §2, c 174, §1, and c 297, pt of §5; am L 2001, c 45, §2 and c 221, §6; am L 2003, c 100, §4; am L 2005, c 60, §4; am L 2006, c 124, §2; am L 2008, c 93, §3; am L 2009, c 133, §4 and c 178, §2]

Note

The 2008 amendment applies to taxable years beginning after December 31, 2007; provided that the retroactive and prospective effective dates contained in the congressional acts relating to the Internal Revenue Code and enacted during 2007 shall be operative for chapter 235.  L 2008, c 93, §7.

The L 2009, c 178 amendment applies to investments made, renovation costs incurred, or eligible depreciable tangible property placed in service on or after May 1, 2009.  L 2009, c 178, §10.



§235-3 - Legislative intent, how Internal Revenue Code shall apply, in general.

§235-3  Legislative intent, how Internal Revenue Code shall apply, in general.  (a)  It is the intent of this chapter, in addition to the essential purpose of raising revenue, to conform the income tax law of the State as closely as may be with the Internal Revenue Code in order to simplify the filing of returns and minimize the taxpayer's burdens in complying with the income tax law.  The rules and regulations, forms and procedures adopted and established under this chapter shall conform as nearly as possible, and unless there is good reason to the contrary, to the rules and regulations, forms and procedures adopted and established under the Internal Revenue Code.

(b)  The Internal Revenue Code, so far as made operative by this chapter, is a statute adopted and incorporated by reference.  The Internal Revenue Code shall be applied using changes in nomenclature and other language, including the omission of inapplicable language, where necessary to effectuate the intent of this section.  In the Internal Revenue Code, references to terms such as:

(1)  "Secretary or his delegate" shall refer to the director of taxation and the director's duly authorized subordinates;

(2)  "Estate taxes" shall refer to the estate and transfer tax imposed by chapter 236D;

(3)  "The highest rate of tax imposed upon individuals" or "39.6 per cent" shall refer to the highest rate imposed upon individuals under section 235-51;

(4)  "The highest rate of tax imposed upon corporations" shall refer to the highest rate imposed upon corporations under section 235-71; and

(5)  "Interest at the underpayment rate" or "interest at the overpayment rate" shall refer to the interest rate set forth in section 231-39(b)(4) or section 231-23(d)(1), as the case may be.

(c)  Where, under a provision of the Internal Revenue Code made operative in this chapter, the allowance or disallowance to a taxpayer of a deduction, exclusion, adjustment, credit, or exemption is dependent on whether, under the Internal Revenue Code or a prior applicable federal income tax law, the following was or was not, is or is not, in relation to the same taxpayer or another taxpayer, for the same taxable year or a prior taxable year, an operative factor:  the imposition or payment of an income tax, an inclusion in gross income, an exclusion from gross income, or a deduction from gross income--the allowance or disallowance under this chapter of such deduction, exclusion, adjustment, credit, or exemption shall depend on the operativeness of such factor or factors under this chapter or a prior applicable income tax law of the State.  This subsection shall govern the application of such sections of the Internal Revenue Code as, for example, sections 111, 215, 668(b), and 7852(c) and all matters of a similar nature.

(d)  Whenever, in a taxable year of a corporation or its shareholders not governed by the income tax law of 1957, a distribution of money, stock, securities, or other property (whether in complete or partial liquidation or otherwise) has been made by a corporation to shareholders owning such shares in the State, or stock, securities, or other property has been transferred to a corporation, or corporate stock or securities exchanged, in the course of a corporate organization or reorganization effected under the laws of the State, in the application of the income tax law of 1957 effect shall be given to the recognition of income by the income tax laws of 1901 and 1932, if any, to the extent necessary to avoid double taxation, for example, in determining the earnings and profits of any corporation involved or the basis of any stock, securities, or other property so received, transferred, or exchanged.  No increase in basis shall be allowed on account of such events in taxable years not governed by the income tax law of 1957, except as provided by this subsection.  As used in this subsection the words "double taxation" mean and refer to double taxation of the same taxpayer, or taxation of both a corporation and its shareholders when the taxation of both would not have occurred had the income tax law of 1957 governed prior taxable years.

(e)  In the determination of the basis or adjusted basis of any stock, securities, or other property:

(1)  If the property was acquired by an exchange (including an involuntary conversion or the sale of an old residence and purchase of a new residence where both occur within a one-year period) the "cost" thereof to the taxpayer shall be deemed to include among other things, any income of the taxpayer recognized by the income tax laws of 1901 and 1932 as a result of the exchange;

(2)  If the basis is dependent upon acquisition from a decedent, the property shall be deemed to have been acquired from a decedent if deemed so acquired for the purposes of chapter 236 prior to July 1, 1983, or after June 30, 1983, under this chapter but not otherwise, and the residence or nonresidence of the decedent, the location of the property, and chapter 236 for property acquired prior to July 1, 1983, or this chapter where the property has been acquired after June 30, 1983, shall be considered;

(3)  If the basis is dependent upon deductions, exclusions, or exemptions taken or allowable, under the Internal Revenue Code or a prior applicable federal income tax law, in a prior year, it shall depend upon deductions, exclusions, or exemptions taken or allowable under the income tax law of the State governing such prior years;

(4)  If the basis is dependent upon the election provided for by section 307, Internal Revenue Code, it shall be governed by the election actually made under the Internal Revenue Code for the taxable year, whether or not the taxable year was governed by the income tax law of 1957. [L Sp 1957, c 1, pt of §2; am L Sp 1959 2d, c 1, §16; Supp, §121-2; HRS §235-3; am L 1979, c 62, pt of §2; am L 1983, c 217, §7(1), (2); gen ch 1985; am L 1996, c 187, §4]



§235-4 - Income taxes by the State; residents, nonresidents, corporations, estates, and trusts.

§235-4  Income taxes by the State; residents, nonresidents, corporations, estates, and trusts.  (a)  Residents.  The tax imposed by this chapter applies to the entire income of a resident, computed without regard to source in the State.

(b)  Nonresidents.  In the case of a nonresident, the tax applies to the income received or derived from property owned, personal services performed, trade, or business carried on, and any and every other source in the State.

In the case of a nonresident spouse filing a joint return with a resident spouse, the tax applies to the entire income of the nonresident spouse computed without regard to source in the State.

(c)  Change of status.  Except where a joint return is filed, when the status of a taxpayer changes during the taxable year from resident to nonresident, or from nonresident to resident, the tax imposed by this chapter applies to the entire income earned during the period of residence in the manner provided in subsection (a) of this section and during the period of nonresidence the tax shall apply upon the income received or derived as a nonresident in the manner provided in subsection (b) of this section; provided that if it cannot be determined whether income was received or derived during the period of residence or during the period of nonresidence, there shall be attributed to the State such portion of the income as is determined by applying to such income for the whole taxable year the ratio which the period of residence in the State bears to the whole taxable year, unless the taxpayer shows to the satisfaction of the department of taxation that the result is to attribute to the state income, dependent upon residence, received or derived during the period of nonresidence, in which event the amount of income as to which such showing is made shall be excluded.

The apportionment of income provided by this subsection shall not apply where one spouse is a resident of this State and a joint return is filed with the nonresident spouse in which event the tax shall be computed on their aggregate income in the manner provided in section 235-52 without regard to source in the State.  Where, however, both spouses change their status from resident to nonresident or from nonresident to resident, their income shall be apportioned in the manner provided in this subsection.

(d)  A corporation, foreign or domestic, is taxable upon the income received or derived from property owned, trade or business carried on, and any and every other source in the State.  In addition thereto a domestic corporation is taxable upon its income from property owned, trade or business carried on, and any and every other source outside the State, unless subjected to income tax thereon in any other jurisdiction.  Subjection to federal tax does not constitute subjection to income tax in another jurisdiction.  "Corporation" includes any professional corporation incorporated pursuant to chapter 415A or 416.

(e)(1)  The income of a resident estate or trust shall be computed without regard to source in the State.  The income of a nonresident estate or trust shall be that received or derived from sources in the State.

(2)  A beneficiary of an estate or trust, or person treated as the owner of any portion of a trust, who is taxable upon income thereof under the Internal Revenue Code, shall be taxed thereon as herein provided, irrespective of the taxability of the estate or trust or whether it is required to make a fiduciary return under this chapter.  If all such income consists of income which would be taxable under this chapter if received directly by the beneficiary or person, the beneficiary or person shall be taxed upon all of it.  If some of it consists of income which would not be taxable if received directly by the beneficiary or person, then unless the trust instrument provides otherwise the income of each such beneficiary or person shall be conclusively presumed to have been received or derived out of each class of income of the estate or trust, and the beneficiary or person shall be taxed upon such part of it as would be taxable if received directly by the beneficiary or person.

(3)  Each estate or trust shall include in its return all of the information necessary to determine the taxability of the income of the estate or trust, regardless of source.  Only in the case of a nonresident estate or trust of which all the beneficiaries are nonresidents and no part of which is treated as owned by a resident shall the return be confined to income from sources in the State.  This paragraph shall not cause income to be taxed to an estate or trust that otherwise would not have been so taxed. [L Sp 1957, c 1, pt of §2; am L Sp 1959 2d, c 1, §16; Supp, §121-3; HRS §235-4; am L 1969, c 226, §5; am L 1974, c 9, §1; am L 1976, c 60, §1; am L 1978, c 95, §1; am L 1983, c 167, §18 and c 206, §1; am L 1985, c 270, §4; gen ch 1985; am L 1988, c 141, §19]

Note

Chapter 416 referred to in text is repealed.

Attorney General Opinions

Refund of real property tax after termination of a trust becomes income to the beneficiaries.  Att. Gen. Op. 64-5.

Taxability of income earned out-of-state by resident.  Att. Gen. Op. 65-5.

Case Notes

Income tax not applicable to inheritance under territorial laws.  14 H. 38.

Tax on annuity from property held in trust is payable by annuitant and not trustee.  20 H. 589.  Annuities paid from trust taxable as income.  32 H. 51.  Tax paid by employer for employee is income of employee.  38 H. 188.

Gifts inter vivos deemed not income.  25 H. 603.

Tax on income in year payment made for damages caused by labor strike.  Stock of mainland agents is taxable by Territory.  26 H. 299, aff'd 289 F. 664.

Only taxes actually paid during the taxable year deductible as expenses and not reserve for taxes for succeeding years.  27 H. 336.

Intangibles.  31 H. 264, aff'd 47 F.2d 869.

Profits realized from sale of stock taxable in year of transaction.  Tax on profit on stock redeemed by corporation.  32 H. 896, aff'd 79 F.2d 761.

Retrospective tax laws.  33 H. 766.

Tax on income of corporation is valid.  1 U.S.D.C. Haw 294, aff'd 121 F. 772.

Ability of State to tax income of nonresidents turns on situs of property generating income.  64 H. 258, 640 P.2d 282.

Intangible property generating income acquired a business situs in Hawaii and could be taxed under subsections (b) and (e)(2).  64 H. 258, 640 P.2d 282.



§235-4.3 - REPEALED.

§235-4.3  REPEALED.  L 1999, c 253, §5.



§235-4.5 - Taxation of trusts, beneficiaries; credit.

§235-4.5  Taxation of trusts, beneficiaries; credit.  (a)  There shall be excluded from gross income any intangible income, such as dividends and interest, earned by a trust sited in this State to the extent that, during the taxable year of the trust, the beneficial interest in the trust shall be held by a beneficiary or beneficiaries residing outside this State.  This exclusion shall not apply to income received from real property held in a land trust formed under chapter 558.

(b)  If a trust sited in this State owns one hundred per cent of the stock of a foreign corporation which does not engage in an active trade or business but acts solely as a holding company receiving intangible income, such as dividends and interest, the intangible income of the foreign corporation shall be excluded from gross income for Hawaii income tax purposes but only to the extent that the income of the trust beneficiaries is excluded from taxation under subsection (a).  As used in this section, foreign corporation means a corporation not created or organized in the United States or under the laws of the United States, Hawaii, or any other state.

(c)  Any resident beneficiary of a trust with a situs in another state may claim a credit for income taxes paid by the trust to the other state on any income received which is attributable to assets other than intangibles. [L 1985, c 283, §1; am L 1988, c 33, §1]



§235-5 - Allocation of income of persons not taxable upon entire income.

§235-5  Allocation of income of persons not taxable upon entire income.  (a)  This section applies to income not subject to part II of this chapter, including nonbusiness income and certain section 235-22 income.

(b)  Income (including gains), also losses, from property owned in the State and from any other source in the State shall be determined by an allocation and separate accounting so far as practicable.  Losses from property owned outside the State and from other sources outside the State shall not be deducted.

(c)  Deductions connected with income taxable under this chapter shall be allowed, but deductions connected with income not taxable under this chapter shall not be allowed.  Deductions from adjusted gross income that are not connected with particular property or income, such as medical expenses, shall be allowed only to the extent of the ratio of the adjusted gross income attributed to this State to the entire adjusted gross income computed without regard to source in the State.

Deductions by individual taxpayers from gross income for alimony and separate maintenance payments under section 215 of the Internal Revenue Code shall be allowed only to the extent of the ratio of gross income attributed to this State to the entire gross income computed without regard to source in this State; provided that as used in this sentence "gross income" means gross income as defined in the Internal Revenue Code, minus the deductions allowed by section 62 of the Internal Revenue Code, other than the deductions for alimony and separate maintenance payments under section 215 of the Internal Revenue Code.

Deductions by individual taxpayers from gross income for pension, profit-sharing, stock bonus plans, and other plans qualified under sections 401 to 409 of the Internal Revenue Code, as such sections are operative for the purposes of this chapter, shall be allowed only to the extent that such deductions are attributed to compensation earned in this State.

(d)  The standard deduction as provided in section 235-2.4 and personal exemptions as provided in section 235-54 shall be allowed only to the extent of the ratio of the adjusted gross income attributed to this State to the entire adjusted gross income computed without regard to source in the State.

(e)  If in the opinion of the department the allocations hereinabove provided do not clearly and accurately reflect the actual amount of the adjusted gross income and taxable income received or derived from all property owned and any and every other source in the State, or if any person shows that the allocations hereinabove provided result in adjusted gross income or taxable income being attributed to the State in a larger amount than is just and equitable, then the same shall be determined, allocated, and apportioned under such rules, processes, and formulas as the department prescribes as being just and equitable. [L Sp 1957, c 1, pt of §2; am L Sp 1959 2d, c 1, §16; Supp, §121-4; HRS §235-5; am L 1978, c 173, §2(6); am L 1983, c 88, §2; gen ch 1985; am L 1989, c 11, §1; am L 1999, c 253, §3]



§235-5.5 - Individual housing accounts.

§235-5.5  Individual housing accounts.  (a)  There shall be allowed as a deduction from gross income the amount, not to exceed $5,000, paid in cash during the taxable year by an individual taxpayer to an individual housing account established for the individual's benefit to provide funding for the purchase of the individual's first principal residence.  A deduction not to exceed $10,000 shall be allowed for a married couple filing a joint return.  No deduction shall be allowed on any amounts distributed less than three hundred sixty-five days from the date on which a contribution is made to the account.  Any deduction claimed for a previous taxable year for amounts distributed less than three hundred sixty-five days from the date on which a contribution was made shall be disallowed and the amount deducted shall be included in the previous taxable year's gross income and the tax reassessed.  The interest paid or accrued within the taxable year on the account shall not be included in the individual's gross income.  For purposes of this section, the term "first principal residence" means a residential property purchased with the payment or distribution from the individual housing account which shall be owned and occupied as the only home by an individual who did not have any interest in, individually, or whose spouse did not have any interest in, if the individual is married, a residential property within the last five years of opening the individual housing account.

In the case of a married couple filing separate returns, the sum of the deductions allowable to each of them for the taxable year shall not exceed $5,000, or $10,000 for a joint return, for amounts paid in cash, excluding interest paid or accrued thereon.

The amounts paid in cash allowable as a deduction under this section to an individual for all taxable years shall not exceed $25,000, excluding interest paid or accrued.  In the case of married individuals having separate individual housing accounts, the sum of the separate accounts and the deduction under this section shall not exceed $25,000, excluding interest paid or accrued thereon.

(b)  For purposes of this section, the term "individual housing account" means a trust created or organized in Hawaii for the exclusive benefit of an individual, or, in the case of a married individual, for the exclusive benefit of the individual and spouse jointly, but only if the written governing instrument creating the trust meets the following requirements:

(1)  Contributions shall not be accepted for the taxable year in excess of $5,000 (or $10,000 in the case of a joint return) or in excess of $25,000 for all taxable years, exclusive of interest paid or accrued;

(2)  The trustee is a bank, a savings and loan association, a credit union, or a depository financial services loan company, chartered, licensed, or supervised under federal or state law, whose accounts are insured by the Federal Deposit Insurance Corporation, the National Credit Union Administration, or any agency of this State or any federal agency established for the purpose of insuring accounts in these financial institutions.  The financial institution must actively make residential real estate mortgage loans in Hawaii;

(3)  The assets of the trust shall be invested only in fully insured savings or time deposits.  Funds held in the trust may be commingled for purposes of investment, but individual records shall be maintained by the trustee for each individual housing account holder which show all transactions in detail;

(4)  The entire interest of an individual or married couple for whose benefit the trust is maintained shall be distributed to the individual or couple not later than one hundred twenty months after the date on which the first contribution is made to the trust;

(5)  Except as provided in subsection (g), the trustee shall not distribute the funds in the account unless it (A) verifies that the money is to be used for the purchase of a first principal residence located in Hawaii, and provides that the instrument of payment is payable to the mortgagor, construction contractor, or other vendor of the property purchased; or (B) withholds an amount equal to ten per cent of the amount withdrawn from the account and remits this amount to the director within ten days after the date of the withdrawal.  The amount so withheld shall be applied to the liability of the taxpayer under subsections (c) and (e); and

(6)  If any amounts are distributed before the expiration of three hundred sixty-five days from the date on which a contribution is made to the account, the trustee shall so notify in writing the taxpayer and the director.  If the trustee makes the verification required in paragraph (5)(A), then the department shall disallow the deduction under subsection (a) and subsections (c), (e), and (f) shall not apply to that amount.  If the trustee withholds an amount under paragraph (5)(B), then the department shall disallow the deduction under subsection (a) and subsection (e) shall apply, but subsection (c) shall not apply.

(c)  Any contributions paid or distributed out of an individual housing account shall be included in gross income by the individual for whose benefit the account was established for the taxable year in which the payment or distribution is received, unless the amount is used exclusively in connection with the purchase of the first principal residence in Hawaii for the individual for whose benefit the account was established.

(d)  The transfer of an individual's interest in an individual housing account to a spouse under a dissolution of marriage decree or under a written instrument incident to a dissolution of marriage shall not be considered a taxable transfer made by the individual, and the interest, at the time of the transfer, shall be treated as part of an individual housing account of the transferee, and not of the transferor.  After the transfer, the account shall be treated, for purposes of this section, as maintained for the benefit of the transferee.

(e)  If a distribution from an individual housing account to an individual for whose benefit the account was established is made and not used in connection with the purchase of the first principal residence in Hawaii for the individual, the tax liability of the individual under this chapter for the taxable year in which the distribution is received shall be increased by an amount equal to ten per cent of the amount of the distribution which is includable in the individual's gross income for the taxable year.

If, during any taxable year, the individual uses the account or any portion thereof as security for a loan, the portion so used shall be treated as if it had been distributed to that individual.

(f)  If the individual for whose benefit the individual housing account was established purchases a residential property in Hawaii with the distribution from the individual housing account:

(1)  Before January 1, 1990, and if the individual sells in any manner or method or by use of any instrument conveying or transferring the residential property, the gross income of the individual under this chapter for the taxable year in which the residential property is sold, conveyed, or transferred, whichever is applicable, shall include an amount equal to the amount of the distribution from the individual housing account, and in addition, the gross income of the individual shall be increased by an amount equal to ten per cent of the total distribution from the individual housing account; or

(2)  After December 31, 1989, the individual shall report one-tenth of the total distribution from the individual housing account used to purchase the residential property as gross income in the taxable year in which the distribution is completed and in each taxable year thereafter until all of the distribution has been included in the individual's gross income at the end of the tenth taxable year after the purchase of the residential property.  If the individual sells in any manner or method or by use of any instrument conveying or transferring the residential property, the gross income of the individual under this chapter for the taxable year in which the residential property is sold, conveyed, or transferred, whichever is applicable, shall include an amount equal to the amount of the distribution from the individual housing account not previously reported as gross income, and in addition, the tax liability of the individual shall be increased by an amount equal to ten per cent of the total distribution from the individual housing account.  If the individual sells the residential property in any manner as provided in this paragraph after all of the distribution has been included in the individual's gross income at the end of the tenth taxable year after the purchase of the residential property, the tax liability of the individual shall not be increased by an amount equal to ten per cent of the total distribution from the individual housing account.

An individual who purchased a residential property in Hawaii with the distribution from an individual housing account before January 1, 1990, who is subject to paragraph (1) may elect to report as provided in paragraph (2).  The election shall be made before January 1, 1991.  If the individual makes the election, the individual shall report one-tenth of the total distribution from the individual housing account as gross income in the taxable year in which the election occurs and in each taxable year thereafter until all of the distribution has been included in gross income as provided by paragraph (2).  If the individual making the election sells the residential property in any manner as provided in paragraph (2), then the individual shall include as income the amount of the distribution not previously reported as income and increase the individual's tax liability as provided in the second sentence of paragraph (2), except when the third sentence of paragraph (2) applies.

In the alternative, any individual subject to paragraph (2) who established the individual housing account before January 1, 1990, may elect within one year after the date of purchase, to be subject to paragraph (1).

(g)  No tax liability shall be imposed under this section if:

(1)  The payment or distribution is attributable to the individual dying or becoming totally disabled; or

(2)  Residential property subject to subsection (f) is transferred by will or by operation of law or sold due to the death or total disability of an individual or individual's spouse,

subject to the following:

An individual shall not be considered to be totally disabled unless proof is furnished of the total disability in the form and manner as the director may require.

Upon the death of an individual for whose benefit an individual housing account has been established, the funds in the account shall be payable to the estate of the individual; provided that if the account was held jointly by the decedent and a spouse of the decedent, the account shall terminate and be paid to the surviving spouse; or, if the surviving spouse so elects, the spouse may continue the account as an individual housing account.  Upon the total disability of an individual for whose benefit an individual housing account has been established, the individual or the individual's authorized representative may elect to continue the account or terminate the account and be paid the assets; provided that if the account was held jointly by a totally disabled person and a spouse of that person, then the spouse or an authorized representative may elect to continue the account or terminate the account and be paid the assets.

(h)  If the individual for whose benefit the individual housing account was established subsequently marries a person who has or has had any interest in residential property, the individual's housing account shall be terminated, the funds therein shall be distributed to the individual, and the amount of the funds shall be includable in the individual's gross income for the taxable year in which such marriage took place; provided that the tax liability defined under subsection (f) shall not be imposed.

(i)  The trustee of an individual housing account shall make reports regarding the account to the director and to the individual for whom the account is maintained with respect to contributions, distributions, and other matters as the director may require under rules.  The reports shall be filed at a time and in a manner as may be required by rules adopted under chapter 91.  A person who fails to file a required report shall be subject to a penalty of $10 to be paid to the director for each instance of failure to file. [L 1982, c 285, §2; am L 1986, c 231, §2; am L 1990, c 99, §§1, 2; am L 1992, c 183, §§1, 2; am L 1994, c 49, §1; am L 1998, c 120, §2]



§235-5.6 - Individual development account contribution tax credit.

[§235-5.6]  Individual development account contribution tax credit.  (a)  There shall be allowed to each taxpayer subject to the tax imposed under this chapter, an individual development account contribution tax credit certified under chapter 257 which shall be applied against the taxpayer's net income tax liability, if any, imposed by this chapter for the taxable year in which the credit is properly claimed.

(b)  The individual development account contribution tax credit shall be equal to fifty per cent of the amount contributed by the taxpayer to a fiduciary organization as defined by and in the manner prescribed in chapter 257.  If a deduction is taken under section 170 (with respect to charitable contributions and gifts) of the Internal Revenue Code, no tax credit shall be allowed for that portion of the contribution for which the deduction was taken.

(c)  If the tax credit under this section exceeds the taxpayer's income tax liability, the excess of the tax credit over liability may be used as a credit against the taxpayer's income tax liability in subsequent years until exhausted.  All claims, including any amended claims, for tax credits under this section shall be filed on or before the end of the twelfth month following the close of the taxable year for which the credit may be claimed.  Failure to comply with the foregoing provision shall constitute a waiver of the right to claim the credit.

(d)  Application for the credit under this section shall be upon forms provided by the department.

(e)  The credit under this section shall be available for taxable years beginning after December 31, 1999, but shall not be available for taxable years beginning after December 31, 2004. [L 2000, c 184, §1]



§235-6 - Foreign manufacturing corporation; warehousing of products.

§235-6  Foreign manufacturing corporation; warehousing of products.  (a)  For the purposes of sections 235-21 to 235-39, a foreign corporation engaged in the business of manufacturing without the State, having its manufactured products warehoused in this State by another person who is engaged in the business of warehousing in this State and whose compensation for providing the warehousing is included in the measure of the tax imposed by chapter 237 or 239, shall not be deemed to be carrying on a trade or business in this State if all of the following requirements are met:

(1)  Every delivery of sale of such products so warehoused is made at the warehouse to fill an order for such property procured by a representative (as defined in subsection (b)) from a seller licensed under chapter 237 and purchasing such property for purposes of resale;

(2)  Every order so procured was made subject to acceptance and was accepted by the corporation at an office located out of this State;

(3)  No collection for the payment of the products delivered as described in paragraph (1) is made in this State by any of its employees or agents or by any representative; and

(4)  Except as provided in this section, it is not carrying on a trade or business in this State within the meaning of sections 235-21 to 235-39.

(b)  "Representative" means a salesperson, commission agent, broker, or other person who is authorized or employed as an independent contractor and not as an employee by the foreign manufacturing corporation described in subsection (a) to assist the manufacturer in selling its products in this State, by procuring orders for such sale, and who carries on such activities in this State (it being immaterial whether such activities are regular or intermittent), but whose functions and authority do not include the accepting of orders for, or the making of deliveries of, or the collecting of payment for deliveries of such products. [L 1963, c 70, §1; Supp, §121-4.1; HRS §235-6; am L 1992, c 134, §1; gen ch 1993]



§235-7 - Other provisions as to gross income, adjusted gross income, and taxable income.

§235-7  Other provisions as to gross income, adjusted gross income, and taxable income.  (a)  [Repeal and reenactment on January 1, 2013.  L 2007, c 166, §3.]  There shall be excluded from gross income, adjusted gross income, and taxable income:

(1)  Income not subject to taxation by the State under the Constitution and laws of the United States;

(2)  Rights, benefits, and other income exempted from taxation by section 88-91, having to do with the state retirement system, and the rights, benefits, and other income, comparable to the rights, benefits, and other income exempted by section 88-91, under any other public retirement system;

(3)  Any compensation received in the form of a pension for past services;

(4)  Compensation paid to a patient affected with Hansen's disease employed by the State or the United States in any hospital, settlement, or place for the treatment of Hansen's disease;

(5)  Except as otherwise expressly provided, payments made by the United States or this State, under an act of Congress or a law of this State, which by express provision or administrative regulation or interpretation are exempt from both the normal and surtaxes of the United States, even though not so exempted by the Internal Revenue Code itself;

(6)  Any income expressly exempted or excluded from the measure of the tax imposed by this chapter by any other law of the State, it being the intent of this chapter not to repeal or supersede any express exemption or exclusion;

(7)  Income received by each member of the reserve components of the Army, Navy, Air Force, Marine Corps, or Coast Guard of the United States of America, and the Hawaii national guard as compensation for performance of duty, equivalent to pay received for forty-eight drills (equivalent of twelve weekends) and fifteen days of annual duty, at an:

(A)  E-1 pay grade after eight years of service; provided that this subparagraph shall apply to taxable years beginning after December 31, 2004;

(B)  E-2 pay grade after eight years of service; provided that this subparagraph shall apply to taxable years beginning after December 31, 2005;

(C)  E-3 pay grade after eight years of service; provided that this subparagraph shall apply to taxable years beginning after December 31, 2006;

(D)  E-4 pay grade after eight years of service; provided that this subparagraph shall apply to taxable years beginning after December 31, 2007; and

(E)  E-5 pay grade after eight years of service; provided that this subparagraph shall apply to taxable years beginning after December 31, 2008;

(8)  Income derived from the operation of ships or aircraft if the income is exempt under the Internal Revenue Code pursuant to the provisions of an income tax treaty or agreement entered into by and between the United States and a foreign country; provided that the tax laws of the local governments of that country reciprocally exempt from the application of all of their net income taxes, the income derived from the operation of ships or aircraft that are documented or registered under the laws of the United States;

(9)  The value of legal services provided by a prepaid legal service plan to a taxpayer, the taxpayer's spouse, and the taxpayer's dependents;

(10)  Amounts paid, directly or indirectly, by a prepaid legal service plan to a taxpayer as payment or reimbursement for the provision of legal services to the taxpayer, the taxpayer's spouse, and the taxpayer's dependents;

(11)  Contributions by an employer to a prepaid legal service plan for compensation (through insurance or otherwise) to the employer's employees for the costs of legal services incurred by the employer's employees, their spouses, and their dependents;

(12)  Amounts received in the form of a monthly surcharge by a utility acting on behalf of an affected utility under section 269-16.3 shall not be gross income, adjusted gross income, or taxable income for the acting utility under this chapter.  Any amounts retained by the acting utility for collection or other costs shall not be included in this exemption; and

(13)  One hundred per cent of the gain realized by a fee simple owner from the sale of a leased fee interest in units within a condominium project, cooperative project, or planned unit development to the association of owners under chapter 514A or 514B, or the residential cooperative corporation of the leasehold units.

For purposes of this paragraph:

"Fee simple owner" shall have the same meaning as provided under section 516-1; provided that it shall include legal and equitable owners;

"Legal and equitable owner", and "leased fee interest" shall have the same meanings as provided under section 516-1; and

"Condominium project" and "cooperative project" shall have the same meanings as provided under section 514C-1.

(b)  There shall be included in gross income, adjusted gross income, and taxable income:  (1) unless excluded by this chapter relating to the uniformed services of the United States, cost-of-living allowances and other payments exempted by section 912 of the Internal Revenue Code, but section 119 of the Internal Revenue Code nevertheless shall apply; (2) unless expressly exempted or excluded as provided by subsection (a)(6), interest on the obligations of a State or a political subdivision thereof.

(c)  The deductions of or based on dividends paid or received, allowed to a corporation under chapter 1, subchapter B, Part VIII of the Internal Revenue Code, shall not be allowed.  In lieu thereof there shall be allowed as a deduction the entire amount of dividends received by any corporation upon the shares of stock of a national banking association, qualifying dividends, as defined in section 243(b) of the Internal Revenue Code, received by members of an affiliated group, or dividends received by a small business investment company operating under the Small Business Investment Act of 1958 (Public Law 85-699) upon shares of stock qualifying under paragraph (3), seventy per cent of the amount received by any corporation as dividends:

(1)  Upon the shares of stock of another corporation, if at the date of payment of the dividend at least ninety- five per cent of the other corporation's capital stock is owned by one or more corporations doing business in this State and if the other corporation is subjected to an income tax in another jurisdiction (but subjection to federal tax does not constitute subjection to income tax in another jurisdiction);

(2)  Upon the shares of stock of a bank or insurance company organized and doing business under the laws of the State;

(3)  Upon the shares of stock of another corporation, if at least fifteen per cent of the latter corporation's business, for the taxable year of the latter corporation preceding the payment of the dividend, has been attributed to this State.

However, except for national bank dividends, the deductions under this subsection are not allowed when they would not have been allowed under section 243 of the Internal Revenue Code, as amended by Public Law 85-866, by reason of subsections (b) and (c) of section 246 of the Internal Revenue Code.  For the purposes of this subsection fifteen per cent of a corporation's business shall be deemed to have been attributed to this State if fifteen per cent or more of the entire gross income of the corporation as defined in this chapter (which for the purposes of this subsection shall be computed without regard to source in the State and shall include income not taxable by reason of the fact that it is from property not owned in the State or from a trade or business not carried on in the State in whole or in part), under section 235-5 and the other provisions of this chapter, shall have been attributed to the State and subjected to assessment of the taxable income therefrom (including the determination of the resulting net loss, if any).

(d)  (1)  For taxable years ending before January 1, 1967, the net operating loss deductions allowed as carrybacks and carryovers by the Internal Revenue Code shall not be allowed.  In lieu thereof the net operating loss deduction shall consist of the excess of the deductions allowed by this chapter over the gross income, computed with the modifications specified in paragraphs (1) to (4) of section 172(d) of the Internal Revenue Code, and with the further modification stated in paragraph (3) hereof; and shall be allowed as a deduction in computing the taxable income of the taxpayer for the succeeding taxable year;

(2)  (A)  With respect to net operating loss deductions resulting from net operating losses for taxable years ending after December 31, 1966, the net operating loss deduction provisions of the Internal Revenue Code shall apply; provided that there shall be no net operating loss deduction carried back to any taxable year ending prior to January 1, 1967;

(B)  In the case of a taxable year beginning in 1966 and ending in 1967, the entire amount of all net operating loss deductions carried back to the taxable year shall be limited to that portion of taxable income for such taxable year which the number of days in 1967 bears to the total days in the taxable year ending in 1967; and

(C)  The computation of any net operating loss deduction for a taxable year covered by this subsection shall require the further modifications stated in paragraphs (3), (4), and (5) of this subsection;

(3)  In computing the net operating loss deduction allowed by this subsection, there shall be included in gross income the amount of interest which is excluded from gross income by subsection (a), decreased by the amount of interest paid or accrued which is disallowed as a deduction by subsection (e).  In determining the amount of the net operating loss deduction under this subsection of any corporation, there shall be disregarded the net operating loss of such corporation for any taxable year for which the corporation is an electing small business corporation;

(4)  No net operating loss carryback or carryover shall be allowed by this chapter if not allowed under section 172 of the Internal Revenue Code;

(5)  The election to relinquish the entire carryback period with respect to a net operating loss allowed under section 172(b)(3)(C) of the Internal Revenue Code shall be operative for the purposes of this chapter; provided that no taxpayer shall make such an election as to a net operating loss of a business where such net operating loss occurred in the taxpayer's business prior to the taxpayer entering business in this State; and

(6)  The five-year carryback period for net operating losses for any taxable year ending during 2001 and 2002 in section 172(b)(1)(H) of the Internal Revenue Code shall not be operative for purposes of this chapter.

(e)  There shall be disallowed as a deduction the amount of interest paid or accrued within the taxable year on indebtedness incurred or continued, (1) to purchase or carry bonds the interest upon which is excluded from gross income by subsection (a); or (2) to purchase or carry property owned without the State, or to carry on trade or business without the State, if the taxpayer is a person taxable only upon income from sources in the State.

(f)  Losses of property as the result of tidal wave, hurricane, earthquake, or volcanic eruption, or as a result of flood waters overflowing the banks or walls of a river or stream, or from any other natural disaster, to the extent of the amount deductible, under this chapter, not compensated for by insurance or otherwise, may be deducted in the taxable year in which sustained, or at the option of the taxpayer may be deducted in equal installments over a period of five years, the first such year to be the calendar year or fiscal year of the taxpayer in which such loss occurred.

(g)  In computing taxable income there shall be allowed as a deduction:

(1)  Political contributions by any taxpayer not in excess of $250 in any year; provided that such contributions are made to a central or county committee of a political party whose candidates shall have qualified by law to be voted for at the immediately previous general election; or

(2)  Political contributions by any individual taxpayer in an aggregate amount not to exceed $1,000 in any year; provided that such contributions are made to candidates as defined in section 11-191, who have agreed to abide by the campaign expenditure limits as set forth in section 11-209; and provided further that not more than $250 of an individual's total contribution to any single candidate shall be deductible for purposes of this section. [L Sp 1957, c 1, pt of §2; am L 1959, c 276, §2 and c 277, §8(a); am L Sp 1959 1st, c 29, §8; am L 1963, c 26, §1, c 47, §1, c 91, §2, and c 146, §4; am L 1965, c 155, §31(a) and c 201, §5; Supp, §121-5; am L 1967, c 32, §1; HRS §235-7; am L 1968, c 18, §2; am L 1969, c 152, §1; am L 1970, c 180, §1; am L 1971, c 95, §1; am L 1976, c 156, §6; am L 1978, c 173, §2(7); am L 1979, c 62, §2(6), (7), c 105, §21, and c 224, §3; am L 1981, c 185, §1 and c 209, §2; am L 1982, c 25, §2; am L 1983, c 124, §16; gen ch 1985; am L 1987, c 39, §3 and c 239, §1(7), (8); am L 1990, c 340, §2; am L 1992, c 103, §1; am L 1993, c 337, §5; am L Sp 1995, c 10, §3; am L 2003, c 172, §4; am L 2004, c 197, §2; am L 2007, c 166, §1; am L 2008, c 28, §21]

Note

The 2007 amendment applies to taxable years beginning after December 31, 2007 and ending prior to January 1, 2013.  L 2007, c 166, §3.

The 2008 amendment is retroactive to July 1, 2006.  L 2008, c 28, §43.

Attorney General Opinions

Federal home loan banks, not being national banks, dividends received therefrom are taxable.  Att. Gen. Op. 65-8.

Case Notes

Depreciation not actually sustained during year, not deductible.  18 H. 15.

No federal or territorial inhibition against imposition of tax upon income accruing prior to enactment.  33 H. 766.

Insurance premiums on life of president not an actual business expense.  36 H. 11.

Cited:  18 H. 530; 18 H. 596; 34 H. 515, 583.



§235-7.3 - Royalties derived from patents, copyrights, or trade secrets excluded from gross income.

§235-7.3  Royalties derived from patents, copyrights, or trade secrets excluded from gross income.  (a)  In addition to the exclusions in section 235-7, there shall be excluded from gross income, adjusted gross income, and taxable income, amounts received by an individual or a qualified high technology business as royalties and other income derived from any patents, copyrights, and trade secrets:

(1)  Owned by the individual or qualified high technology business; and

(2)  Developed and arising out of a qualified high technology business.

(b)  With respect to performing arts products, this exclusion shall extend to:

(1)  The authors of performing arts products, or any parts thereof, without regard to the application of the work-for-hire doctrine under United States copyright law;

(2)  The authors of performing arts products, or any parts thereof, under the work-for-hire doctrine under United States copyright law; and

(3)  The assignors, licensors, and licensees of any copyright rights in performing arts products, or any parts thereof.

(c)  For the purposes of this section:

"Performing arts products" means:

(1)  Audio files, video files, audiovideo files, computer animation, and other entertainment products perceived by or through the operation of a computer; and

(2)  Commercial television and film products for sale or license, and reuse or residual fee payments from these products.

"Qualified high technology business" means a business that conducts more than fifty per cent of its activities in qualified research.

"Qualified research" means:

(1)  The same as in section 41(d) of the Internal Revenue Code;

(2)  The development and design of computer software for ultimate commercial sale, lease, license or to be otherwise marketed, for economic consideration.  With respect to the software's development and design, the business shall have substantial control and retain substantial rights to the resulting intellectual property;

(3)  Biotechnology;

(4)  Performing arts products;

(5)  Sensor and optic technologies;

(6)  Ocean sciences;

(7)  Astronomy; or

(8)  Nonfossil fuel energy-related technology. [L 1999, c 178, §22; am L 2000, c 297, §6; am L 2001, c 221, §7; am L 2004, c 215, §6]



§235-7.5 - Certain unearned income of minor children taxed as if parent's income.

§235-7.5  Certain unearned income of minor children taxed as if parent's income.  (a)  In the case of any child to whom this section applies, the tax imposed by this chapter shall be equal to the greater of:

(1)  The tax imposed by section 235-51 without regard to this section, or

(2)  The sum of:

(A)  The tax which would be imposed by section 235-51 if the taxable income of such child for the taxable year were reduced by the net unearned income of such child, plus

(B)  Such child's share of allocable parental tax.

(b)  This section shall apply to any child for any taxable year if:

(1)  Such child has not attained age fourteen before the close of the taxable year, and

(2)  Either parent of such child is alive at the close of the taxable year.

(c)  For the purpose of this section:

(1)  The term "allocable parental tax" means the excess of:

(A)  The tax which would be imposed by section 235-51 on the parent's taxable income if such income included the net unearned income of all children of the parent to whom this section applies, over,

(B)  The tax imposed by section 235-51 on the parent without regard to this section.

For purposes of subparagraph (A), net unearned income of all children of the parent shall not be taken into account in computing any exclusion, deduction, or credit of the parent.

(2)  A child's share of any allocable parental tax of a parent shall be equal to an amount which bears the same ratio to the total allocable parental tax as the child's net unearned income bears to the aggregate net unearned income of all children of such parent to whom this section applies.

(3)  Except as provided in rules, if the parent does not have the same taxable year as the child, the allocable parental tax shall be determined on the basis of the taxable year of the parent ending in the child's taxable year.

(d)  For purposes of this section:

(1)  The term "net unearned income" means the excess of:

(A)  The portion of the adjusted gross income for the taxable year which is not attributable to earned income as defined in the Internal Revenue Code, over,

(B)  The sum of:

(i)  The amount in effect for the taxable year under section 63(c)(5)(A) (relating to the limitation on standard deduction in the case of certain dependents) of the Internal Revenue Code as operative under section 235-2.4(a), plus

(ii)  The greater of the amount described in clause (i) or, if the child itemizes the child's deductions for the taxable year, the amount of the itemized deductions allowed by this chapter for the taxable year which are directly connected with the production of the portion of adjusted gross income referred to in subparagraph (A).

(2)  The amount of the net unearned income for any taxable year shall not exceed the individual's taxable income for such taxable year.

(e)  For purposes of this section, the parent whose taxable income shall be taken into account shall be:

(1)  In the case of parents who are not married (within the meaning of section 235-93), the custodial parent (within the meaning of section 152(e) (with respect to the support test in case of child of divorced parents, etc.) of the Internal Revenue Code) of the child, and

(2)  In the case of married individuals filing separately, the individual with the greater taxable income.

(f)  The parent of any child to whom this section applies for any taxable year shall provide the social security number of such parent to such child and such child shall include such parent's social security number on the child's return of tax imposed by this section for such taxable year.

(g)  Election to claim certain unearned income of child on parent's return.

(1)  If:

(A)  Any child to whom this section applies has gross income for the taxable year only from interest and dividends (including Alaska Permanent Fund dividends),

(B)  Such gross income is more than $500 and less than $5,000,

(C)  No estimated tax payments for such year are made in the name and social security number of such child, and no amount has been deducted and withheld under section 3406 (with respect to backup withholding) of the Internal Revenue Code, and

(D)  The parent of such child (as determined under subsection (e)) elects the application of paragraph (2),

such child shall be treated (other than for purposes of this paragraph) as having no gross income for such year and shall not be required to file a return under this chapter.

(2)  In the case of a parent making the election under this subsection:

(A)  The gross income of each child to whom such election applies (to the extent the gross income of such child exceeds $1,000) shall be included in such parent's gross income for the taxable year,

(B)  The tax imposed by this section for such year with respect to such parent shall be the amount equal to the sum of:

(i)  The amount determined under section 235-51 after the application of subparagraph (A), plus

(ii)  For each such child, the lesser of $10 or two per cent of the excess of the gross income of such child over $500.

(3)  The director shall prescribe such rules as may be necessary or appropriate to carry out the purposes of this subsection. [L 1987, c 239, §1(3); am L 1989, c 13, §4; am L 1990, c 15, §2; am L 1991, c 54, §2; am L 2001, c 199, §3]



§235-8 - REPEALED.

§235-8  REPEALED.  L 1987, c 239, §1(9).



§235-9 - Exemptions; generally.

§235-9  Exemptions; generally.  Except as provided in sections 235-61 to 235-67 relating to withholding and collection of tax at source, and section 235-2.4 relating to "unrelated business taxable income", the following persons and organizations shall not be taxable under this chapter:  banks, building and loan associations, financial services loan companies, financial corporations, small business investment companies, trust companies, mortgage loan companies, financial holding companies, subsidiaries of financial holding companies as defined in chapter 241, and development companies taxable under chapter 241; insurance companies, agricultural cooperative associations, and fish marketing associations exclusively taxable under other laws; and persons engaged in the business of motion picture and television film production as defined by the director of taxation. [L Sp 1957, c 1, pt of §2; am L 1965, c 224, §4; Supp, §121-6; HRS §235-9; am L 1976, c 156, §7 and c 203, §4; am L 1979, c 62, §2(8); am L 1982, c 92, §4; gen ch 1985; am L 1987, c 239, §1(10); am L 1989, c 266, §3; am L 1992, c 106, §2; am L 1997, c 107, §2]

Case Notes

Exempting particular classes from income taxes does not render law objectionable on grounds of inequality.  35 H. 855, aff'd 130 F.2d 786.

Exemption is grant of immunity where otherwise liable to assessment.  35 H. 855, aff'd 130 F.2d 786.

Claims for exemption strictly construed.  36 H. 340.



§235-9.5 - Stock options from qualified high technology businesses excluded from taxation.

§235-9.5  Stock options from qualified high technology businesses excluded from taxation.  (a)  Notwithstanding any law to the contrary, all income earned and proceeds derived from stock options or stock, including stock issued through the exercise of stock options or warrants, from a qualified high technology business or from a holding company of a qualified high technology business by an employee, officer, or director of the qualified high technology business, or investor who qualifies for the credit under section 235-110.9, that would otherwise be taxed as ordinary income or as capital gains to those persons shall be excluded from taxation under this chapter.

Similar provisions shall apply to options to acquire equity interests and to equity interests themselves with regard to entities other than corporations.

(b)  For the purposes of this section:

"Holding company of a qualified high technology business" means any business entity that possesses:

(1)  At least eighty per cent of the total voting power of the stock or other interest; and

(2)  At least eighty per cent of the total value of the stock or other interest;

in the qualified high technology business.

"Income earned and proceeds derived from stock options or stock" includes income from:

(1)  Dividends from stock or stock received through the exercise of stock options or warrants;

(2)  The receipt or the exercise of stock options or warrants; or

(3)  The sale of stock options or stock, including stock issued through the exercise of stock options or warrants.

"Qualified high technology business" means the same as defined in section 235-7.3. [L 1999, c 178, §20; am L 2000, c 297, §7; am L 2001, c 221, §8]



§235-10 - REPEALED.

§235-10  REPEALED.  L 1978, c 173, §2(8).



§235-11 - REPEALED.

§235-11  REPEALED.  L 1988, c 107, §1.



§235-12 - Energy conservation; income tax credit.

§235-12  Energy conservation; income tax credit.  (a)  For taxable years ending before January 1, 1990, except in the case of ice storage systems for taxable years ending before January 1, 1991, each individual and corporate resident taxpayer who files an individual or corporate net income tax return for a taxable year, may claim a tax credit under this section against the Hawaii state individual or corporate net income tax.  The tax credit may be claimed for any solar or wind energy device, heat pump, or ice storage system in an amount not to exceed ten per cent of the total cost of the device, heat pump, or ice storage system; provided that the tax credit shall apply only to the actual cost of the solar or wind energy device, the heat pump, or ice storage system, their accessories, and installation and shall not include the cost of consumer incentive premiums unrelated to the operation of the solar or wind energy device, the heat pump, or ice storage system offered with the sale of the solar or wind energy device, the heat pump, or ice storage system.  The credit shall be claimed against net income tax liability for the year in which the solar or wind energy device, the heat pump, or ice storage system was purchased and placed in use; provided:

(1)  The tax credit shall be applicable only with respect to solar devices, which are erected and placed in service after December 31, 1974, but before January 1, 1990;

(2)  In the case of wind energy devices and heat pumps, the tax credit shall be applicable only with respect to wind energy devices and heat pumps which are installed and placed in service after December 31, 1980, but before January 1, 1990; and

(3)  In the case of ice storage systems, the tax credit shall be applicable only with respect to ice storage systems which are installed and placed in service after December 31, 1985, but before January 1, 1990.

Tax credits which exceed the taxpayer's income tax liability may be used as a credit against the taxpayer's income tax liability in subsequent years until exhausted.  If federal energy tax credits are not extended beyond December 31, 1985, are not retroactively extended or reenacted, or federal energy tax credits the same as or less in amount than the credits in effect during the 1985 taxable year are not enacted during the taxable year 1986, then the state tax credit shall be increased to fifteen per cent of the total cost after December 31, 1985, but before January 1, 1990.

As used in this subsection:

"Solar or wind energy device" means any new identifiable facility, equipment, apparatus, or the like which makes use of solar or wind energy for heating, cooling, or reducing the use of other types of energy dependent upon fossil fuel for their generation.

"Heat pump" means and refers to an electric powered compression heating system which extracts energy from warm ambient air or recovers waste heat to assist in the production of hot water.

"Ice storage system" refers to ice banks or other cool energy storage tanks, containers, accessories, and controls that are specifically designed to store ice or chilled fluids for the express purpose of shifting the consumption of energy to off-peak periods.

(b)  For taxable years beginning after December 31, 1989, each individual or corporate resident taxpayer who files an individual or corporate net income tax return for a taxable year, may claim a tax credit under this section against the Hawaii state individual or corporate net income tax.  The tax credit may be claimed as follows:

(1)  For wind energy systems that are installed and placed in service after December 31, 1989, but before July 1, 2003, the credit shall be twenty per cent of the actual cost;

(2)  For solar energy systems that are installed and placed in service after December 31, 1989, but before July 1, 2003, on new and existing single family residential buildings, the credit shall be in an amount not to exceed thirty-five per cent or $1,750, whichever is less, of the actual cost of the solar energy system;

(3)  For solar energy systems that are installed and placed in service after December 31, 1989, but before July 1, 2003, on new and existing multiunit buildings used primarily for residential purposes, the credit shall be in an amount not to exceed thirty-five per cent or $350 per building unit, whichever is less, of the actual cost of the solar energy system;

(4)  For solar energy systems that are installed and placed in service after December 31, 1989, but before July 1, 2003, in new and existing hotel, commercial, and industrial facilities, the credit shall be in an amount not to exceed thirty-five per cent of the actual cost of the solar energy system;

(5)  For heat pumps that are installed and placed in service after December 31, 1989, but before July 1, 2003, in new and existing single-family residential buildings, the credit shall be in an amount not to exceed twenty per cent or $400, whichever is less, of the actual cost of the heat pump;

(6)  For heat pumps that are installed and placed in service after December 31, 1989, but before July 1, 2003, in new and existing multiunit buildings used primarily for residential purposes, the credit shall be in an amount not to exceed twenty per cent or $200 per building unit, whichever is less, of the actual cost of the heat pump; provided that a licensed professional engineer reviews the design of the system and provides a written opinion that the system, in accordance with recognized engineering practice, is designed to provide not less than ninety per cent of the daily annual average hot water needs of all of the occupants of the building;

(7)  For heat pumps that are installed and placed in service after December 31, 1989, but before July 1, 2003, in new and existing hotel, commercial, and industrial facilities, the credit shall be in an amount not to exceed twenty per cent of the actual cost of the heat pump; and

(8)  For ice storage systems that are installed and placed in service after December 31, 1990, but before July 1, 2003, the credit shall be in an amount not to exceed fifty per cent of the actual cost of the ice storage system.

The per unit of actual cost of a solar energy system or heat pump referred to in subsection (b)(3) and (6) shall be determined by multiplying the actual cost of the solar energy system or heat pump installed and placed in service in the multiunit building by a fraction, the numerator being the total square feet of that unit in the multiunit building, and the denominator being the total square feet of all the units in the multiunit building.

If federal energy tax credits similar to any of those provided in paragraphs (1) to (8) are established after June 30, 1998, but before July 1, 2003, then the state tax credit provided in the respective paragraph or paragraphs shall be reduced by the amount of the applicable federal energy tax credit.

(c)  Tax credits shall apply only to the actual cost of the solar or wind energy system, heat pump, or ice storage system, including their accessories and installation, and shall not include the cost of consumer incentive premiums unrelated to the operation of the system or offered with the sale of the system or heat pump.  The tax credit shall be claimed against net income tax liability for the year in which the solar or wind energy system, heat pump, or ice storage system was purchased and placed in use in Hawaii.  Tax credits that exceed the taxpayer's income tax liability may be used as credit against the taxpayer's income tax liability in subsequent years until exhausted.

(d)  The director of taxation shall prepare such forms as may be necessary to claim a credit under this section.  The director may also require the taxpayer to furnish reasonable information to ascertain the validity of the claim for credit made under this section and may adopt rules necessary to effectuate the purposes of this section pursuant to chapter 91.

(e)  As used in this section:

"Solar or wind energy system" means any new identifiable facility, equipment, apparatus, or the like that converts solar insolation or wind energy to useful thermal or electrical energy for heating, cooling, or reducing the use of other types of energy dependent upon fossil fuel for their generation.

"Heat pump" means an electric powered compression heating system that extracts energy from warm ambient air or recovers waste heat to assist in the production of hot water.

"Ice storage system" refers to ice banks or other cool energy storage tanks, containers, accessories, and controls that are specifically designed to store ice or chilled fluids for the express purpose of shifting the consumption of energy to off-peak periods. [L 1976, c 189, §1; am L 1980, c 177, §2; am L 1981, c 233, §1; am L 1983, c 67, §1; am L 1985, c 232, §2; gen ch 1985; am L 1986, c 66, §1, c 70, §1, and c 339, §18; am L 1989, c 307, §2; am L 1990, c 319, §3; am L 1993, c 93, §1; am L 1998, c 163, §2]



§235-12 - .

§235-12.2  REPEALED.  L 1988, c 64, §2.



§235-12.5 - Renewable energy technologies; income tax credit.

§235-12.5  Renewable energy technologies; income tax credit.  (a)  When the requirements of subsection (d) are met, each individual or corporate taxpayer that files an individual or corporate net income tax return for a taxable year may claim a tax credit under this section against the Hawaii state individual or corporate net income tax.  The tax credit may be claimed for every eligible renewable energy technology system that is installed and placed in service in the State by a taxpayer during the taxable year.  The tax credit may be claimed as follows:

(1)  For each solar energy system:  thirty-five per cent of the actual cost or the cap amount determined in subsection (b), whichever is less; or

(2)  For each wind-powered energy system:  twenty per cent of the actual cost or the cap amount determined in subsection (b), whichever is less;

provided that multiple owners of a single system shall be entitled to a single tax credit; and provided further that the tax credit shall be apportioned between the owners in proportion to their contribution to the cost of the system.

In the case of a partnership, S corporation, estate, or trust, the tax credit allowable is for every eligible renewable energy technology system that is installed and placed in service in the State by the entity.  The cost upon which the tax credit is computed shall be determined at the entity level.  Distribution and share of credit shall be determined pursuant to section 235-110.7(a).

(b)  The amount of credit allowed for each eligible renewable energy technology system shall not exceed the applicable cap amount, which is determined as follows:

(1)  If the primary purpose of the solar energy system is to use energy from the sun to heat water for household use, then the cap amounts shall be:

(A)  $2,250 per system for single-family residential property;

(B)  $350 per unit per system for multi-family residential property; and

(C)  $250,000 per system for commercial property;

(2)  For all other solar energy systems, the cap amounts shall be:

(A)  $5,000 per system for single-family residential property; provided that if all or a portion of the system is used to fulfill the substitute renewable energy technology requirement pursuant to section 196-6.5(a)(3), the credit shall be reduced by thirty-five per cent of the actual system cost or $2,250, whichever is less;

(B)  $350 per unit per system for multi-family residential property; and

(C)  $500,000 per system for commercial property; and

(3)  For all wind-powered energy systems, the cap amounts shall be:

(A)  $1,500 per system for single-family residential property; provided that if all or a portion of the system is used to fulfill the substitute renewable energy technology requirement pursuant to section 196-6.5(a)(3), the credit shall be reduced by twenty per cent of the actual system cost or $1,500, whichever is less;

(B)  $200 per unit per system for multi-family residential property; and

(C)  $500,000 per system for commercial property.

(c)  For the purposes of this section:

"Actual cost" means costs related to the renewable energy technology systems under subsection (a), including accessories and installation, but not including the cost of consumer incentive premiums unrelated to the operation of the system or offered with the sale of the system and costs for which another credit is claimed under this chapter.

"Household use" means any use to which heated water is commonly put in a residential setting, including commercial application of those uses.

"Renewable energy technology system" means a new system that captures and converts a renewable source of energy, such as solar or wind energy, into:

(1)  A usable source of thermal or mechanical energy;

(2)  Electricity; or

(3)  Fuel.

"Solar or wind energy system" means any identifiable facility, equipment, apparatus, or the like that converts solar or wind energy to useful thermal or electrical energy for heating, cooling, or reducing the use of other types of energy that are dependent upon fossil fuel for their generation.

(d)  For taxable years beginning after December 31, 2005, the dollar amount of any utility rebate shall be deducted from the cost of the qualifying system and its installation before applying the state tax credit.

(e)  The director of taxation shall prepare any forms that may be necessary to claim a tax credit under this section, including forms identifying the technology type of each tax credit claimed under this section, whether for solar or wind.  The director may also require the taxpayer to furnish reasonable information to ascertain the validity of the claim for credit made under this section and may adopt rules necessary to effectuate the purposes of this section pursuant to chapter 91.

(f)  If the tax credit under this section exceeds the taxpayer's income tax liability, the excess of the credit over liability may be used as a credit against the taxpayer's income tax liability in subsequent years until exhausted, unless otherwise elected by the taxpayer pursuant to subsection (g) or (h).  All claims for the tax credit under this section, including amended claims, shall be filed on or before the end of the twelfth month following the close of the taxable year for which the credit may be claimed.  Failure to comply with this subsection shall constitute a waiver of the right to claim the credit.

(g)  For solar energy systems, a taxpayer may elect to reduce the eligible credit amount by thirty per cent and if this reduced amount exceeds the amount of income tax payment due from the taxpayer, the excess of the credit amount over payments due shall be refunded to the taxpayer; provided that tax credit amounts properly claimed by a taxpayer who has no income tax liability shall be paid to the taxpayer; and provided further that no refund on account of the tax credit allowed by this section shall be made for amounts less than $1.

The election required by this subsection shall be made in a manner prescribed by the director on the taxpayer's return for the taxable year in which the system is installed and placed in service.  A separate election may be made for each separate system that generates a credit.  An election once made is irrevocable.

(h)  Notwithstanding subsection (g), for any renewable energy technology system, an individual taxpayer may elect to have any excess of the credit over payments due refunded to the taxpayer, if:

(1)  All of the taxpayer's income is exempt from taxation under section 235-7(a)(2) or (3); or

(2)  The taxpayer's adjusted gross income is $20,000 or less (or $40,000 or less if filing a tax return as married filing jointly);

provided that tax credits properly claimed by a taxpayer who has no income tax liability shall be paid to the taxpayer; and provided further that no refund on account of the tax credit allowed by this section shall be made for amounts less than $1.

A husband and wife who do not file a joint tax return shall only be entitled to make this election to the extent that they would have been entitled to make the election had they filed a joint tax return.

The election required by this subsection shall be made in a manner prescribed by the director on the taxpayer's return for the taxable year in which the system is installed and placed in service.  A separate election may be made for each separate system that generates a credit.  An election once made is irrevocable.

(i)  No taxpayer shall be allowed a credit under this section for the portion of the renewable energy technology system required by section 196-6.5 that is installed and placed in service on any newly constructed single-family residential property authorized by a building permit issued on or after January 1, 2010.

(j)  To the extent feasible, using existing resources to assist the energy-efficiency policy review and evaluation, the department shall assist with data collection on the following for each taxable year:

(1)  The number of renewable energy technology systems that have qualified for a tax credit during the calendar year by:

(A)  Technology type; and

(B)  Taxpayer type (corporate and individual); and

(2)  The total cost of the tax credit to the State during the taxable year by:

(A)  Technology type; and

(B)  Taxpayer type.

(k)  This section shall apply to eligible renewable energy technology systems that are installed and placed in service on or after July 1, 2009. [L 2003, c 207, §§2, 4; am L 2004, c 97, §1; am L 2006, c 240, §§2, 3; am L 2007, c 151, §1; am L 2008, c 204, §4; am L 2009, c 154, §1 and c 155, §15]

Note

The L 2009, c 154 amendment applies to taxable years beginning after December 31, 2008.  L 2009, c 154, §3.



§235-13 - Sales of residential land to lessees; involuntary conversion.

[§235-13]  Sales of residential land to lessees; involuntary conversion.  (a)  A sale by an organization exempt under section 501(c)(3), or treated as an estate or trust under Subchapter J of the Internal Revenue Code to a lessee of the entire interest in the land of the lessor organization, estate, or trust shall be an involuntary conversion of property used in trade or business or a capital asset of the lessor organization, estate, or trust and shall not be a sale of property held by the lessor organization, estate or trust in the ordinary course of a trade or business, irrespective of the number of such sales in any taxable year, if:

(1)  The lessee has a right to terminate such lease and to acquire the entire interest of the lessor in the land, which right exists by virtue of chapter 516 and not because of any private agreement or privately created condition;

(2)  The lessee exercises the lessee's right to purchase such entire interest;

(3)  The lessor organization, estate, or trust has held the land for a period determined under subsection (b) prior to the date of purchase by lessee; and

(4)  The land is developed single-family residential land.

(b)  The period for which a lessor organization, estate, or trust has held land, within the meaning of subsection (a)(3), shall be determined under the rules of section 1223 of the Internal Revenue Code, except that if such land shall have been acquired by the lessor organization, estate, or trust from a decedent, within the meaning of section 1014 of the Internal Revenue Code, or if such land shall have been acquired by the lessor organization, estate, or trust from a donor, within the meaning of section 1015 (other than section 1015(c)) of the Internal Revenue Code, the holding period shall include the period during which such land shall have been held by such decedent or by such donor and also the period if any for which such land shall have been held by an inter vivos or testamentary trust estate created by such decedent or by such donor.

(c)  This section shall not apply with respect to any transaction governed by section 1055 of the Internal Revenue Code.

(d)  As used in this section:

(1)  "Lessee" means the original lessee and any successor who has the right under chapter 516 to bring about an involuntary conversion.

(2)  "Lessor" means any fee simple owner, any sublessor, and any person entitled to share in the rents or subrents of the land involved in an involuntary conversion described in subsection (a).

(e)  The gain derived from sales qualified as involuntary conversion of property under this section shall be treated as provided in section 1033 of the Internal Revenue Code of 1954, as amended. [L 1977, c 75, §1; gen ch 1985]



§235-15 - Tax credits to promote the purchase of child passenger restraint systems.

[§235-15]  Tax credits to promote the purchase of child passenger restraint systems.  (a)  Any taxpayer who files an individual income tax return for a taxable year may claim an income tax credit under this section against the Hawaii state individual net income tax.

(b)  The tax credit shall be $25; provided that the taxpayer purchases one or more new child passenger restraint systems in the tax year for which the credit is properly claimed; and provided that such restraint system can be shown to be in substantial conformity with specifications for such restraint systems set forth by the federal motor vehicle safety standards which were in effect at the time of such purchase.

(c)  If the tax credit claimed by the taxpayer under this section exceeds the amount of the income tax payments due from the taxpayer, the excess of credit over payments due shall be refunded to the taxpayer; provided that the tax credit properly claimed by a taxpayer who has no income tax liability shall be paid to the taxpayer; and provided that no refunds or payments on account of the tax credit allowed by this section shall be made for amounts less than $1.

(d)  The director of taxation shall prepare such forms as may be necessary to claim a credit under this section, may require proof of the claim for the tax credit, and may adopt rules pursuant to chapter 91.

(e)  All of the provisions relating to assessments and refunds under this chapter and under section 231-23(c)(1) shall apply to the tax credit under this section.

(f)  Claims for the tax credit under this section, including any amended claims, shall be filed on or before the end of the twelfth month following the taxable year for which the credit may be claimed. [L 1982, c 134, §1]

Revision Note

In subsection (e), "231-23(c)(1)" substituted for "231-23(d)(1)".



§235-16 - REPEALED.

§235-16  REPEALED.  L 2003, c 135, §9.



§235 17 - Motion picture, digital media, and film production income tax credit.

§235‑17  Motion picture, digital media, and film production income tax credit.  [Repeal and reenactment on January 1, 2016.  L 2006, c 88, §4(2).]  (a)  Any law to the contrary notwithstanding, there shall be allowed to each taxpayer subject to the taxes imposed by this chapter, an income tax credit which shall be deductible from the taxpayer's net income tax liability, if any, imposed by this chapter for the taxable year in which the credit is properly claimed.  The amount of the credit shall be:

(1)  Fifteen per cent of the qualified production costs incurred by a qualified production in any county of the State with a population of over seven hundred thousand; or

(2)  Twenty per cent of the qualified production costs incurred by a qualified production in any county of the State with a population of seven hundred thousand or less.

A qualified production occurring in more than one county may prorate its expenditures based upon the amounts spent in each county, if the population bases differ enough to change the percentage of tax credit.

In the case of a partnership, S corporation, estate, or trust, the tax credit allowable is for qualified production costs incurred by the entity for the taxable year.  The cost upon which the tax credit is computed shall be determined at the entity level.  Distribution and share of credit shall be determined by rule.

If a deduction is taken under section 179 (with respect to election to expense depreciable business assets) of the Internal Revenue Code of 1986, as amended, no tax credit shall be allowed for those costs for which the deduction is taken.

The basis for eligible property for depreciation of accelerated cost recovery system purposes for state income taxes shall be reduced by the amount of credit allowable and claimed.

(b)  The credit allowed under this section shall be claimed against the net income tax liability for the taxable year.  For the purposes of this section, "net income tax liability" means net income tax liability reduced by all other credits allowed under this chapter.

(c)  If the tax credit under this section exceeds the taxpayer's income tax liability, the excess of credits over liability shall be refunded to the taxpayer; provided that no refunds or payment on account of the tax credits allowed by this section shall be made for amounts less than $1.  All claims, including any amended claims, for tax credits under this section shall be filed on or before the end of the twelfth month following the close of the taxable year for which the credit may be claimed.  Failure to comply with the foregoing provision shall constitute a waiver of the right to claim the credit.

(d)  To qualify for this tax credit, a production shall:

(1)  Meet the definition of a qualified production specified in subsection (l);

(2)  Have qualified production costs totaling at least $200,000;

(3)  Provide the State, at a minimum, a shared-card, end-title screen credit, where applicable;

(4)  Provide evidence of reasonable efforts to hire local talent and crew; and

(5)  Provide evidence of financial or in-kind contributions or educational or workforce development efforts, in partnership with related local industry labor organizations, educational institutions, or both, toward the furtherance of the local film and television and digital media industries.

(e)  On or after July 1, 2006, no qualified production cost that has been financed by investments for which a credit was claimed by any taxpayer pursuant to section 235-110.9 is eligible for credits under this section.

(f)  To receive the tax credit, the taxpayer shall first prequalify the production for the credit by registering with the department of business, economic development, and tourism during the development or preproduction stage.  Failure to comply with this provision may constitute a waiver of the right to claim the credit.

(g)  The director of taxation shall prepare forms as may be necessary to claim a credit under this section.  The director may also require the taxpayer to furnish information to ascertain the validity of the claim for credit made under this section and may adopt rules necessary to effectuate the purposes of this section pursuant to chapter 91.

(h)  Every taxpayer claiming a tax credit under this section for a qualified production shall, no later than ninety days following the end of each taxable year in which qualified production costs were expended, submit a written, sworn statement to the department of business, economic development, and tourism, identifying:

(1)  All qualified production costs as provided by subsection (a), if any, incurred in the previous taxable year;

(2)  The amount of tax credits claimed pursuant to this section, if any, in the previous taxable year; and

(3)  The number of total hires versus the number of local hires by category (i.e., department) and by county.

(i)  The department of business, economic development, and tourism shall:

(1)  Maintain records of the names of the taxpayers and qualified productions thereof claiming the tax credits under subsection (a);

(2)  Obtain and total the aggregate amounts of all qualified production costs per qualified production and per qualified production per taxable year; and

(3)  Provide a letter to the director of taxation specifying the amount of the tax credit per qualified production for each taxable year that a tax credit is claimed and the cumulative amount of the tax credit for all years claimed.

Upon each determination required under this subsection, the department of business, economic development, and tourism shall issue a letter to the taxpayer, regarding the qualified production, specifying the qualified production costs and the tax credit amount qualified for in each taxable year a tax credit is claimed.  The taxpayer for each qualified production shall file the letter with the taxpayer's tax return for the qualified production to the department of taxation.  Notwithstanding the authority of the department of business, economic development, and tourism under this section, the director of taxation may audit and adjust the tax credit amount to conform to the information filed by the taxpayer.

(j)  Total tax credits claimed per qualified production shall not exceed $8,000,000.

(k)  Qualified productions shall comply with subsections (d), (e), (f), and (h).

(l)  For the purposes of this section:

"Commercial":

(1)  Means an advertising message that is filmed using film, videotape, or digital media, for dissemination via television broadcast or theatrical distribution;

(2)  Includes a series of advertising messages if all parts are produced at the same time over the course of six consecutive weeks; and

(3)  Does not include an advertising message with Internet‑only distribution.

"Digital media" means production methods and platforms directly related to the creation of cinematic imagery and content, specifically using digital means, including but not limited to digital cameras, digital sound equipment, and computers, to be delivered via film, videotape, interactive game platform, or other digital distribution media (excluding Internet-only distribution).

"Post production" means production activities and services conducted after principal photography is completed, including but not limited to editing, film and video transfers, duplication, transcoding, dubbing, subtitling, credits, closed captioning, audio production, special effects (visual and sound), graphics, and animation.

"Production" means a series of activities that are directly related to the creation of visual and cinematic imagery to be delivered via film, videotape, or digital media and to be sold, distributed, or displayed as entertainment or the advertisement of products for mass public consumption, including but not limited to scripting, casting, set design and construction, transportation, videography, photography, sound recording, interactive game design, and post production.

"Qualified production":

(1)  Means a production, with expenditures in the State, for the total or partial production of a feature-length motion picture, short film, made-for-television movie, commercial, music video, interactive game, television series pilot, single season (up to twenty‑two episodes) of a television series regularly filmed in the State (if the number of episodes per single season exceeds twenty‑two, additional episodes for the same season shall constitute a separate qualified production), television special, single television episode that is not part of a television series regularly filmed or based in the State, national magazine show, or national talk show.  For the purposes of subsections (d) and (j), each of the aforementioned qualified production categories shall constitute separate, individual qualified productions; and

(2)  Does not include: daily news; public affairs programs; non-national magazine or talk shows; televised sporting events or activities; productions that solicit funds; productions produced primarily for industrial, corporate, institutional, or other private purposes; and productions that include any material or performance prohibited by chapter 712.

"Qualified production costs" means the costs incurred by a qualified production within the State that are subject to the general excise tax under chapter 237 or income tax under this chapter and that have not been financed by any investments for which a credit was or will be claimed pursuant to section 235‑110.9.  Qualified production costs include but are not limited to:

(1)  Costs incurred during preproduction such as location scouting and related services;

(2)  Costs of set construction and operations, purchases or rentals of wardrobe, props, accessories, food, office supplies, transportation, equipment, and related services;

(3)  Wages or salaries of cast, crew, and musicians;

(4)  Costs of photography, sound synchronization, lighting, and related services;

(5)  Costs of editing, visual effects, music, other post-production, and related services;

(6)  Rentals and fees for use of local facilities and locations;

(7)  Rentals of vehicles and lodging for cast and crew;

(8)  Airfare for flights to or from Hawaii, and interisland flights;

(9)  Insurance and bonding;

(10)  Shipping of equipment and supplies to or from Hawaii, and interisland shipments; and

(11)  Other direct production costs specified by the department in consultation with the department of business, economic development, and tourism. [L 1997, c 107, §1; am L 1998, c 156, §11; am L 2006, c 88, §2]

Note

The 2006 amendment applies to qualified production costs incurred on or after July 1, 2006, and before January 1, 2016.  L 2006, c 88, §4(1).



§235-18 - Deposit beverage container deposit exemption.

[§235-18]  Deposit beverage container deposit exemption. This chapter shall not apply to amounts received as a deposit beverage container deposit collected under part VIII of chapter 342G. [L 2004, c 241, §1]



§235-19 - Exceptional trees; tax deduction.

[§235-19]  Exceptional trees; tax deduction.  (a)  Subject to subsection (b), there shall be allowed as a deduction from gross income the amount, not to exceed $3,000 per exceptional tree, for amounts paid, excluding interest paid or accrued thereon, during the taxable year by an individual taxpayer for expenditures to maintain, on the taxpayer's real property, each exceptional tree that has been designated by the county arborist advisory committee under chapter 58 as an exceptional tree.

(b)  No deduction shall be allowed to exceed the amount of expenditures deemed reasonably necessary by a certified arborist.  No deduction shall be allowed in more than one taxable year out of every three consecutive taxable years.

(c)  The director of taxation shall prepare such forms as may be necessary to claim a tax deduction under this section, may require proof of the claim for the tax deduction, including an affidavit signed by the certified arborist, and may adopt rules pursuant to chapter 91.

(d)  For the purpose of this section, the term "exceptional tree" shall have the same meaning as defined in section 58-3. [L 2004, c 195, §2]

Note

Section applies to amounts paid in taxable years beginning after December 31, 2003.  L 2004, c 195, §4.



§235-20 - Comfort letters; authority to assess fees; established.

[§235-20]  Comfort letters; authority to assess fees; established.  The department may assess and collect a fee for the issuance of any comfort letter of the department.  All fees collected under this section shall be deposited into the tax administration special fund established under section 235-20.5. [L 2004, c 215, pt of §3]

Note

L 2004, c 215, §13 provides:

"SECTION 13.  Any comfort letter or other written communication issued by the department of taxation prior to the effective date of this Act [July 1, 2004] may continue to be relied upon by the taxpayer to whom such comfort letter or other written communication was issued (including the qualified high technology business and its investors) and shall be respected by the department of taxation, notwithstanding any of the amendments contained in this Act, provided that the assumptions and representations contained in such comfort letter or other written communication remain true and accurate in all material respects.  The high technology provisions of sections 235-2.4, 235-2.45, 235-7.3, 235-9.5, 235-110.51, 235-110.9, 235-110.91, 235-111.5, and 237-23.5, Hawaii Revised Statutes, in effect at the time of the comfort letter or other written communication shall continue to apply without regard to any amendments to such provisions under this Act with respect to any transactions or investments made or committed prior to the effective date of this Act [July 1, 2004]."



§235-20.5 - Tax administration special fund; established.

§235-20.5  Tax administration special fund; established.  [Repeal and reenactment on January 1, 2011 by L 2007, c 206, §8 and on June 30, 2014 by L 2009, c 134, §13(3).]  (a)  There is established a tax administration special fund, into which shall be deposited:

(1)  Fees collected under sections 235-20, 235-110.9, and 235-110.91;

(2)  Penalties collected under section 2 of Act 206, Session Laws of Hawaii 2007; and

(3)  Revenues collected by the special enforcement section pursuant to section 231-85; provided that in each fiscal year, of the total revenues collected by the special enforcement section, all revenues in excess of $500,000 shall be deposited into the general fund.

(b)  The moneys in the fund shall be used for the following purposes:

(1)  Issuing comfort letters, letter rulings, written opinions, and other guidance to taxpayers;

(2)  Administering the tax credits under sections 235-110.9 and 235-110.91; and

(3)  Administering the operations of the special enforcement section. [L 2004, c 215, pt of §3; am L 2007, c 206, §3; am L 2009, c 134, §5]

Note

The 2007 amendment applies to investments received by a qualified high technology business after June 30, 2007.  L 2007, c 206, §8.

The 2009 amendment is exempt from the January 1, 2011 repeal and reenactment condition of L 2007, c 206, §8.  L 2009, c 134, 13(1).



§235-21 - Definitions.

PART II.  UNIFORM DIVISION OF INCOME

FOR TAX PURPOSES

§235-21  Definitions.  As used in this part, unless the context otherwise requires:

"Business income" means income arising from transactions and activity in the regular course of the taxpayer's trade or business and includes income from tangible and intangible property if the acquisition, management, and disposition of the property constitute integral parts of the taxpayer's regular trade or business operations.

"Commercial domicile" means the principal place from which the trade or business of the taxpayer is directed or managed.

"Compensation" means wages, salaries, commissions, and any other form of remuneration paid to employees for personal services.

"Nonbusiness income" means all income other than business income.

"Public utility" has the meaning given that term in section 269-1.

"Sales" means all gross receipts of the taxpayer not allocated under sections 235-24 to 235-28.

"State" means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, any territory or possession of the United States, and any foreign country or political subdivision thereof. [L 1967, c 33, pt of §1; HRS §235-21]

Revision Note

Numeric designations deleted.



§235-22 - Taxpayers affected.

§235-22  Taxpayers affected.  Any taxpayer having income from business activity which is taxable both within and without this State, other than activity as a public utility or the rendering of purely personal services by an individual, shall allocate and apportion the taxpayer's net income as provided in this part. [L 1967, c 33, pt of §1; HRS §235-22; gen ch 1985]



§235-23 - Taxable in another state.

§235-23  Taxable in another state.  For purposes of allocation and apportionment of income under this part, a taxpayer is taxable in another state if:

(1)  In that state the taxpayer is subject to a net income tax, a franchise tax measured by net income, a franchise tax for the privilege of doing business, or a corporate stock tax, or

(2)  That state has jurisdiction to subject the taxpayer to a net income tax regardless of whether, in fact, the state does or does not. [L 1967, c 33, pt of §1; HRS §235-23; gen ch 1985]



§235-24 - Specified nonbusiness income.

§235-24  Specified nonbusiness income.  Rents and royalties from real or tangible personal property, capital gains, interest, dividends, or patent or copyright royalties, to the extent that they constitute nonbusiness income, shall be allocated as provided in sections 235-25 to 235-27. [L 1967, c 33, pt of §1; HRS §235-24]



§235-25 - Rents; royalties.

§235-25  Rents; royalties.  (a)  Net rents and royalties from real property located in this State are allocable to this State.

(b)  Net rents and royalties from tangible personal property are allocable to this State:

(1)  If and to the extent that the property is utilized in this State, or

(2)  In their entirety if the taxpayer's commercial domicile is in this State and the taxpayer is not organized under the laws of or taxable in the state in which the property is utilized.

(c)  The extent of utilization of tangible personal property in a state is determined by multiplying the rents and royalties by a fraction, the numerator of which is the number of days of physical location of the property in the state during the rental or royalty period in the taxable year and the denominator of which is the number of days of physical location of the property everywhere during all rental or royalty periods in the taxable year.  If the physical location of the property during the rental or royalty period is unknown or unascertainable by the taxpayer, tangible personal property is utilized in the state in which the property was located at the time the rental or royalty payer obtained possession. [L 1967, c 33, pt of §1; HRS §235-25]



§235-26 - Allocation of capital gains and losses.

§235-26  Allocation of capital gains and losses.  (a)  Capital gains and losses from sales of real property located in this State are allocable to this State.

(b)  Capital gains and losses from sales of tangible personal property are allocable to this State if:

(1)  The property had a situs in this State at the time of the sale; or

(2)  The taxpayer's commercial domicile is in this State and the taxpayer is not taxable in the state in which the property had a situs.

(c)  Except in the case of the sale of a partnership interest, capital gains and losses from sales of intangible personal property are allocable to this State if the taxpayer's commercial domicile is in this State.

(d)  Gain or loss from the sale of a partnership interest is allocable to this State in the ratio of the original cost of partnership tangible property in the State to the original cost of partnership tangible property everywhere, determined at the time of the sale.  If more than fifty per cent of the value of a partnership's assets consists of intangibles, gain or loss from the sale of the partnership interest shall be allocated to this State in accordance with the sales factor of the partnership for its first full tax period immediately preceding its tax period during which the partnership interest was sold. [L 1967, c 33, pt of §1; HRS §235-26; am L 1989, c 19, §1]



§235-27 - Allocation of interest and dividends.

§235-27  Allocation of interest and dividends.  Interest and dividends are allocable to this State if the taxpayer's commercial domicile is in this State. [L 1967, c 33, pt of §1; HRS §235-27]



§235-28 - Allocation of patent and copyright royalties.

§235-28  Allocation of patent and copyright royalties.  (a)  Patent and copyright royalties are allocable to this State:

(1)  If and to the extent that the patent or copyright is utilized by the payer in this State, or

(2)  If and to the extent that the patent or copyright is utilized by the payer in a state in which the taxpayer is not taxable and the taxpayer's commercial domicile is in this State.

(b)  A patent is utilized in a state to the extent that it is employed in production, fabrication, manufacturing, or other processing in the state or to the extent that a patented product is produced in the state.  If the basis of receipts from patent royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the patent is utilized in the state in which the taxpayer's commercial domicile is located.

(c)  A copyright is utilized in a state to the extent that printing or other publication originates in the state.  If the basis of receipts from copyright royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the copyright is utilized in the state in which the taxpayer's commercial domicile is located. [L 1967, c 33, pt of §1; HRS §235-28]



§235-29 - Apportionment of business income; percentage.

§235-29  Apportionment of business income; percentage.  All business income shall be apportioned to this State by multiplying the income by a fraction, the numerator of which is the property factor plus the payroll factor plus the sales factor, and the denominator of which is three. [L 1967, c 33, pt of §1; HRS §235-29]



§235-30 - Apportionment; property factor.

§235-30  Apportionment; property factor.  The property factor is a fraction, the numerator of which is the average value of the taxpayer's real and tangible personal property owned or rented and used in this State during the tax period and the denominator of which is the average value of all the taxpayer's real and tangible personal property owned or rented and used during the tax period. [L 1967, c 33, pt of §1; HRS §235-30]



§235-31 - Apportionment; property factor; owned and used property.

§235-31  Apportionment; property factor; owned and used property.  Property owned by the taxpayer is valued at its original cost.  Property rented by the taxpayer is valued at eight times the net annual rental rate.  Net annual rental rate is the annual rental rate paid by the taxpayer less any annual rental rate received by the taxpayer from subrentals. [L 1967, c 33, pt of §1; HRS §235-31]



§235-32 - Apportionment; property factor; average value.

§235-32  Apportionment; property factor; average value.  The average value of property shall be determined by averaging the values at the beginning and ending of the tax period but the director of taxation may require the averaging of monthly values during the tax period if reasonably required to reflect properly the average value of the taxpayer's property. [L 1967, c 33, pt of §1; HRS §235-32]



§235-33 - Apportionment; payroll factor.

§235-33  Apportionment; payroll factor.  The payroll factor is a fraction, the numerator of which is the total amount paid in this State during the tax period by the taxpayer for compensation, and the denominator of which is the total compensation paid everywhere during the tax period. [L 1967, c 33, pt of §1; HRS §235-33]



§235-34 - Compensation; where paid.

§235-34  Compensation; where paid.  Compensation is paid in this State if:

(1)  The individual's service is performed entirely within the State; or

(2)  The individual's service is performed both within and without the State, but the service performed without the State is incidental to the individual's service within the State; or

(3)  Some of the service is performed in the State and (A) the base of operations or, if there is no base of operations, the place from which the service is directed or controlled is in the State, or (B) the base of operations or the place from which the service is directed or controlled is not in any state in which some part of the service is performed, but the individual's residence is in this State. [L 1967, c 33, pt of §1; HRS §235-34]



§235-35 - Apportionment; sales factor.

§235-35  Apportionment; sales factor.  The sales factor is a fraction, the numerator of which is the total sales of the taxpayer in this State during the tax period, and the denominator of which is the total sales of the taxpayer everywhere during the tax period. [L 1967, c 33, pt of §1; HRS §235-35]



§235-36 - Apportionment; sales factor; tangible personalty.

§235-36  Apportionment; sales factor; tangible personalty.  Sales of tangible personal property are in this State if:

(1)  The property is delivered or shipped to a purchaser, other than the United States government, within this State regardless of the f.o.b. point or other conditions of the sale; or

(2)  The property is shipped from an office, store, warehouse, factory, or other place of storage in this State and (A) the purchaser is the United States government or (B) the taxpayer is not taxable in the state of the purchaser. [L 1967, c 33, pt of §1; HRS §235-36]



§235-37 - Apportionment; sales factor; nontangible personalty.

§235-37  Apportionment; sales factor; nontangible personalty.  Sales, other than sales of tangible personal property, are in this State if:

(1)  The income-producing activity is performed in this State; or

(2)  The income-producing activity is performed both in and outside this State and a greater proportion of the income-producing activity is performed in this State than in any other state, based on costs of performance. [L 1967, c 33, pt of §1; HRS §235-37]



§235-38 - Equitable adjustment of formula.

§235-38  Equitable adjustment of formula.  If the allocation and apportionment provisions of this part do not fairly represent the extent of the taxpayer's business activity in this State, the taxpayer may petition for or the director of taxation may require, in respect to all or any part of the taxpayer's business activity, if reasonable:

(1)  Separate accounting;

(2)  The exclusion of any one or more of the factors;

(3)  The inclusion of one or more additional factors which will fairly represent the taxpayer's business activity in this State; or

(4)  The employment of any other method to effectuate an equitable allocation and apportionment of the taxpayer's income. [L 1967, c 33, pt of §1; HRS §235-38]



§235-38.5 - Application.

[§235-38.5]  Application.  It is the intent of the legislature that in administering this chapter, this part, and sections 235-4 and 235-5 or as a member of or administering the multistate tax compact under chapter 255 the department of taxation shall not use or allow the use of the worldwide method of unitary taxation upheld in Container Corporation of America v. The Franchise Tax Board, 463 U.S. 159.  It is the intent of the legislature that the department of taxation shall continue to apply this chapter, part, sections 235-4 and 235-5, and chapter 255 as they were applied before the above case was decided. [L 1984, c 53, §2]



§235-39 - Citation of part.

§235-39  Citation of part.  This part may be cited as the "Uniform Division of Income for Tax Purposes Act". [L 1967, c 33, pt of §1; HRS §235-39]



§235-51 - Tax imposed on individuals; rates.

PART III.  INDIVIDUAL INCOME TAX

§235-51  Tax imposed on individuals; rates.  (a)  [Repeal and reenactment on December 31, 2015.  L 2009, c 60, §6(3).]  There is hereby imposed on the taxable income of (1) every taxpayer who files a joint return under section 235-93; and (2) every surviving spouse a tax determined in accordance with the following table:

In the case of any taxable year beginning after December 31, 2001:

If the taxable income is:    The tax shall be:

Not over $4,000              1.40% of taxable income

Over $4,000 but              $56.00 plus 3.20% of

not over $8,000              excess over $4,000

Over $8,000 but              $184.00 plus 5.50% of

not over $16,000             excess over $8,000

Over $16,000 but             $624.00 plus 6.40% of

not over $24,000             excess over $16,000

Over $24,000 but             $1,136.00 plus 6.80% of

not over $32,000             excess over $24,000

Over $32,000 but             $1,680.00 plus 7.20% of

not over $40,000             excess over $32,000

Over $40,000 but             $2,256.00 plus 7.60% of

not over $60,000             excess over $40,000

Over $60,000 but             $3,776.00 plus 7.90% of

not over $80,000             excess over $60,000

Over $80,000                 $5,356.00 plus 8.25% of

excess over $80,000.

In the case of any taxable year beginning after December 31, 2006:

If the taxable income is:    The tax shall be:

Not over $4,800              1.40% of taxable income

Over $4,800 but              $67.00 plus 3.20% of

not over $9,600              excess over $4,800

Over $9,600 but              $221.00 plus 5.50% of

not over $19,200             excess over $9,600

Over $19,200 but             $749.00 plus 6.40% of

not over $28,800             excess over $19,200

Over $28,800 but             $1,363.00 plus 6.80% of

not over $38,400             excess over $28,800

Over $38,400 but             $2,016.00 plus 7.20% of

not over $48,000             excess over $38,400

Over $48,000 but             $2,707.00 plus 7.60% of

not over $72,000             excess over $48,000

Over $72,000 but             $4,531.00 plus 7.90% of

not over $96,000             excess over $72,000   Over $96,000          $6,427.00 plus 8.25% of

excess over $96,000.

In the case of any taxable year beginning after December 31, 2008:

If the taxable income is:    The tax shall be:

Not over $4,800              1.40% of taxable income

Over $4,800 but              $67.00 plus 3.20% of

not over $9,600              excess over $4,800

Over $9,600 but              $221.00 plus 5.50% of

not over $19,200             excess over $9,600

Over $19,200 but             $749.00 plus 6.40% of

not over $28,800             excess over $19,200

Over $28,800 but             $1,363.00 plus 6.80% of

not over $38,400             excess over $28,800

Over $38,400 but             $2,016.00 plus 7.20% of

not over $48,000             excess over $38,400

Over $48,000 but             $2,707.00 plus 7.60% of

not over $72,000             excess over $48,000

Over $72,000 but             $4,531.00 plus 7.90% of

not over $96,000             excess over $72,000   Over $96,000 but       $6,427.00 plus 8.25% of

not over $300,000            excess over $96,000   Over $300,000 but                          $23,257.00 plus 9.00% of

not over $350,000            excess over $300,000

Over $350,000 but            $27,757.00 plus 10.00% of

not over $400,000            excess over $350,000

Over $400,000                $32,757.00 plus 11.00% of

excess over $400,000.

(b)  [Repeal and reenactment on December 31, 2015.  L 2009, c 60, §6(3).]  There is hereby imposed on the taxable income of every head of a household a tax determined in accordance with the following table:

In the case of any taxable year beginning after December 31, 2001:

If the taxable income is:    The tax shall be:

Not over $3,000              1.40% of taxable income

Over $3,000 but              $42.00 plus 3.20% of

not over $6,000              excess over $3,000

Over $6,000 but              $138.00 plus 5.50% of

not over $12,000             excess over $6,000

Over $12,000 but             $468.00 plus 6.40% of

not over $18,000             excess over $12,000

Over $18,000                 $852.00 plus 6.80% of

but not over $24,000         excess over $18,000

Over $24,000 but             $1,260.00 plus 7.20% of

not over $30,000             excess over $24,000

Over $30,000 but             $1,692.00 plus 7.60% of

not over $45,000             excess over $30,000

Over $45,000 but             $2,832.00 plus 7.90% of

not over $60,000             excess over $45,000

Over $60,000                 $4,017.00 plus 8.25% of

excess over $60,000.

In the case of any taxable year beginning after December 31, 2006:

If the taxable income is:    The tax shall be:

Not over $3,600              1.40% of taxable income

Over $3,600 but              $50.00 plus 3.20% of

not over $7,200              excess over $3,600

Over $7,200 but              $166.00 plus 5.50% of

not over $14,400             excess over $7,200

Over $14,400 but             $562.00 plus 6.40% of

not over $21,600             excess over $14,400

Over $21,600 but             $1,022.00 plus 6.80% of

not over $28,800             excess over $21,600

Over $28,800 but             $1,512.00 plus 7.20% of

not over $36,000             excess over $28,800

Over $36,000 but             $2,030.00 plus 7.60% of

not over $54,000             excess over $36,000

Over $54,000 but             $3,398.00 plus 7.90% of

not over $72,000             excess over $54,000

Over $72,000                 $4,820.00 plus 8.25% of

excess over $72,000.

In the case of any taxable year beginning after December 31, 2008:

If the taxable income is:    The tax shall be:

Not over $3,600              1.40% of taxable income

Over $3,600 but              $50.00 plus 3.20% of

not over $7,200              excess over $3,600

Over $7,200 but              $166.00 plus 5.50% of

not over $14,400             excess over $7,200

Over $14,400 but             $562.00 plus 6.40% of

not over $21,600             excess over $14,400

Over $21,600 but             $1,022.00 plus 6.80% of

not over $28,800             excess over $21,600

Over $28,800 but             $1,512.00 plus 7.20% of

not over $36,000             excess over $28,800

Over $36,000 but             $2,030.00 plus 7.60% of

not over $54,000             excess over $36,000

Over $54,000 but             $3,398.00 plus 7.90% of

not over $72,000             excess over $54,000

Over $72,000 but             $4,820.00 plus 8.25% of

not over $225,000            excess over $72,000

Over $225,000 but            $17,443.00 plus 9.00% of

not over $262,500            excess over $225,000

Over $262,500 but            $20,818.00 plus 10.00% of

not over $300,000            excess over $262,500

Over $300,000                $24,568.00 plus 11.00% of

excess over $300,000.

(c)  [Repeal and reenactment on December 31, 2015.  L 2009, c 60, §6(3).]  There is hereby imposed on the taxable income of (1) every unmarried individual (other than a surviving spouse, or the head of a household) and (2) on the taxable income of every married individual who does not make a single return jointly with the individual's spouse under section 235-93 a tax determined in accordance with the following table:

In the case of any taxable year beginning after December 31, 2001:

If the taxable income is:    The tax shall be:

Not over $2,000              1.40% of taxable income

Over $2,000 but              $28.00 plus 3.20% of

not over $4,000              excess over $2,000

Over $4,000 but              $92.00 plus 5.50% of

not over $8,000              excess over $4,000

Over $8,000 but              $312.00 plus 6.40% of

not over $12,000             excess over $8,000

Over $12,000 but             $568.00 plus 6.80% of

not over $16,000             excess over $12,000

Over $16,000 but             $840.00 plus 7.20% of

not over $20,000             excess over $16,000

Over $20,000 but             $1,128.00 plus 7.60% of

not over $30,000             excess over $20,000

Over $30,000 but             $1,888.00 plus 7.90% of

not over $40,000             excess over $30,000

Over $40,000                 $2,678.00 plus 8.25% of

excess over $40,000.

In the case of any taxable year beginning after December 31, 2006:

If the taxable income is:    The tax shall be:

Not over $2,400              1.40% of taxable income

Over $2,400 but              $34.00 plus 3.20% of

not over $4,800              excess over $2,400

Over $4,800 but              $110.00 plus 5.50% of

not over $9,600              excess over $4,800

Over $9,600 but              $374.00 plus 6.40% of

not over $14,400             excess over $9,600

Over $14,400 but             $682.00 plus 6.80% of

not over $19,200             excess over $14,400

Over $19,200 but             $1,008.00 plus 7.20% of

not over $24,000             excess over $19,200

Over $24,000 but             $1,354.00 plus 7.60% of

not over $36,000             excess over $24,000

Over $36,000 but             $2,266.00 plus 7.90% of

not over $48,000             excess over $36,000

Over $48,000                 $3,214.00 plus 8.25% of

excess over $48,000.

In the case of any taxable year beginning after December 31, 2008:

If the taxable income is:    The tax shall be:

Not over $2,400              1.40% of taxable income

Over $2,400 but              $34.00 plus 3.20% of

not over $4,800              excess over $2,400

Over $4,800 but              $110.00 plus 5.50% of

not over $9,600              excess over $4,800

Over $9,600 but              $374.00 plus 6.40% of

not over $14,400             excess over $9,600

Over $14,400 but             $682.00 plus 6.80% of

not over $19,200             excess over $14,400

Over $19,200 but             $1,008.00 plus 7.20% of

not over $24,000             excess over $19,200

Over $24,000 but             $1,354.00 plus 7.60% of

not over $36,000             excess over $24,000

Over $36,000 but             $2,266.00 plus 7.90% of

not over $48,000             excess over $36,000

Over $48,000 but             $3,214.00 plus 8.25% of

not over $150,000            excess over $48,000

Over $150,000 but            $11,629.00 plus 9.00% of

not over $175,000            excess over $150,000

Over $175,000 but            $13,879.00 plus 10.00% of

not over $200,000            excess over $175,000

Over $200,000                $16,379.00 plus 11.00% of

excess over $200,000.

(d)  The tax imposed by section 235-2.45 on estates and trusts shall be determined in accordance with the following table:

In the case of any taxable year beginning after December 31, 2001:

If the taxable income is:    The tax shall be:

Not over $2,000              1.40% of taxable income

Over $2,000 but              $28.00 plus 3.20% of

not over $4,000              excess over $2,000

Over $4,000 but              $92.00 plus 5.50% of

not over $8,000              excess over $4,000

Over $8,000 but              $312.00 plus 6.40% of

not over $12,000             excess over $8,000

Over $12,000 but             $568.00 plus 6.80% of

not over $16,000             excess over $12,000

Over $16,000 but             $840.00 plus 7.20% of

not over $20,000             excess over $16,000

Over $20,000 but             $1,128.00 plus 7.60% of

not over $30,000             excess over $20,000

Over $30,000 but             $1,888.00 plus 7.90% of

not over $40,000             excess over $30,000

Over $40,000                 $2,678.00 plus 8.25% of

excess over $40,000.

(e)  Any taxpayer, other than a corporation, acting as a business entity in more than one state who is required by this chapter to file a return may elect to report and pay a tax of .5 per cent of its annual gross sales (1) where the taxpayer's only activities in this State consist of sales; and (2) who does not own or rent real estate or tangible personal property; and (3) whose annual gross sales in or into this State during the tax year is not in excess of $100,000.

(f)  If a taxpayer has a net capital gain for any taxable year to which this subsection applies, then the tax imposed by this section shall not exceed the sum of:

(1)  The tax computed at the rates and in the same manner as if this subsection had not been enacted on the greater of:

(A)  The taxable income reduced by the amount of net capital gain, or

(B)  The amount of taxable income taxed at a rate below 7.25 per cent, plus

(2)  A tax of 7.25 per cent of the amount of taxable income in excess of the amount determined under paragraph (1).

This subsection shall apply to individuals, estates, and trusts for taxable years beginning after December 31, 1986. [L Sp 1957, c 1, pt of §2; am L 1965, c 155, §31(b), (c); Supp, §121-8; am L 1967, c 250, §1; HRS §235-51; am L 1974, c 10, §1; am L 1978, c 173, §2(10); am L 1979, c 62, §2(9); am L 1982, c 22, §1(2); am L 1987, c 239, §1(11); am L 1988, c 102, §3; am L 1989, c 321, §3; am L 1998, c 157, §2; am L 2001, c 199, §4; am L 2006, c 110, §3; am L 2007, c 9, §11; am L 2009, c 60, §2]

Note

The 2009 amendment applies to taxable years beginning after December 31, 2008.  L 2009, c 60, §6(1).  Effect of amendment on underpayments.  L 2009, c 60, §4.

Law Journals and Reviews

Rule of Strict Construction in Tax Cases, a Question of Classification or Exemption, Arthur B. Reinwald, 11 HBJ 98.

Case Notes

Intangibles, situs.  31 H. 264, aff'd 47 F.2d 869.

Incidence of income taxes not proper for jury's consideration in awarding damages.  49 H. 42, 410 P.2d 976.

Statutes imposing taxes are strictly construed in favor of taxpayer.  56 H. 321, 536 P.2d 91.



§235-52 - Tax in case of joint return or return of surviving spouse.

§235-52  Tax in case of joint return or return of surviving spouse.  In the case of a joint return of a husband and wife under section 235-93, the tax imposed, as near as may be, by this chapter shall be twice the tax which would be imposed if the taxable income were cut in half.  For purposes of this section and section 235-53, a return of a surviving spouse, as defined in the Internal Revenue Code, shall be treated as a joint return of a husband and wife under section 235-93. [L Sp 1957, c 1, pt of §2; Supp, §121-9; HRS §235-52; am L 1982, c 22, §1(3); am L 1987, c 239, §1(12)]

Case Notes

Joint return, joint responsibility for tax deficiency.  49 H. 688, 427 P.2d 86.



§235-53 - Tax tables for individuals.

§235-53  Tax tables for individuals.  (a)  Imposition of tax table tax:

(1)  In general.  In lieu of the tax imposed by section 235-51, there is hereby imposed for each taxable year on the taxable income of every individual:

(A)  Who does not itemize the individual's deductions for the taxable year; and

(B)  Whose taxable income for such taxable year does not exceed the ceiling amount,

a tax determined under tables, applicable to such taxable year, which shall be prescribed by the director.  In the tables so prescribed, the amounts of tax shall be computed on the basis of the rates prescribed by section 235-51.

(2)  Ceiling amount defined.  For purposes of paragraph (1), the term "ceiling amount" means, with respect to any taxpayer, the amount (not less than $20,000) determined by the director for the tax rate category in which such taxpayer falls.

(3)  Authority to prescribe tables for taxpayers who itemize deductions.  The director may provide that this section shall apply also for any taxable year to individuals who itemize their deductions.  Any tables prescribed under the preceding sentence shall be on the basis of taxable income.

(b)  Section inapplicable to certain individuals.  This section shall not apply to:

(1)  An individual making a return for a period of less than twelve months on account of a change in annual accounting period, and

(2)  An estate or trust.

(c)  Tax treated as imposed by section 235-51.  For purposes of this chapter, the tax imposed by this section shall be treated as tax imposed by section 235-51.

(d)  Taxable income.  Whenever it is necessary to determine the taxable income of an individual to whom this section applies, the taxable income shall be determined under section 235-2.4(a). [L Sp 1957, c 1, pt of §2; am L Sp 1959 2d, c 1, §16; Supp, §121-10; HRS §235-53; am L 1968, c 8, §2; am L 1977, c 46, §1; am L 1981, c 208, §3; am L 1987, c 239, §1(13), (14)]



§235-54 - Exemptions.

§235-54  Exemptions.  (a)  [See note at the end of this section for the different repeal and reenactment dates and other requirements of the 2009 amendments.  Additionally, this subsection (a) is effective until December 31, 2010.  For subsection (a) effective on January 1, 2011, see below.]  In computing the taxable income of any individual, there shall be deducted, in lieu of the personal exemptions allowed by the Internal Revenue Code of 1986, as amended, and except as provided in subsection (c), personal exemptions computed as follows:  Ascertain the number of exemptions which the individual can lawfully claim under the Internal Revenue Code, add an additional exemption for the taxpayer or the taxpayer's spouse who is sixty-five years of age or older within the taxable year, and multiply that number by $1,040, for taxable years beginning after December 31, 1984.  A nonresident shall prorate the personal exemptions on account of income from sources outside the State as provided in section 235-5.  In the case of an individual with respect to whom an exemption under this section is allowable to another taxpayer for a taxable year beginning in the calendar year in which the individual's taxable year begins, the personal exemption amount applicable to such individual under this subsection for such individual's taxable year shall be zero.

(a)  [Subsection effective January 1, 2011.  For subsection effective until December 31, 2010, see above.]  In computing the taxable income of any individual, there shall be deducted, in lieu of the personal exemptions allowed by the Internal Revenue Code of 1986, as amended, and except as provided in subsection (c), personal exemptions computed as follows:  Ascertain the number of exemptions which the individual can lawfully claim under the Internal Revenue Code, add an additional exemption for the taxpayer or the taxpayer's spouse who is sixty-five years of age or older within the taxable year, and multiply that number by $1,144, for taxable years beginning after December 31, 1984.  A nonresident shall prorate the personal exemptions on account of income from sources outside the State as provided in section 235-5.  In the case of an individual with respect to whom an exemption under this section is allowable to another taxpayer for a taxable year beginning in the calendar year in which the individual's taxable year begins, the personal exemption amount applicable to such individual under this subsection for such individual's taxable year shall be zero.

(b)  In computing the taxable income of an estate or trust there shall be allowed, in lieu of the deductions allowed under subsection (a), the following:

(1)  An estate shall be allowed a deduction of $400.

(2)  A trust which, under its governing instrument, is required to distribute all of its income currently shall be allowed a deduction of $200.

(3)  All other trusts shall be allowed a deduction of $80.

(c)  The phaseout under section 151(d)(3) of the Internal Revenue Code of 1986, as amended, shall apply to this section; provided that the threshold income amounts under section 151(d)(3)(C) of the Internal Revenue Code of 1986, as amended, shall be reduced by twenty-five per cent for the purposes of this subsection; provided further that the threshold income amounts under section 151(d)(3)(C) of the Internal Revenue Code of 1986, as amended, used to determine the twenty-five per cent reduction under this subsection shall be maintained at the amounts in place on July 1, 2008.

(d)  A blind person, a deaf person, and any person totally disabled, in lieu of the personal exemptions allowed by the Internal Revenue Code, shall be allowed, and there shall be deducted in computing the taxable income of a blind person, a deaf person, or a totally disabled person, instead of the exemptions provided by subsection (a), the amount of $7,000. [L Sp 1957, c 1, pt of §2; am L 1960, c 4, §1; Supp, §121-11; HRS §235-54; am L 1970, c 90, §2 and c 180, §2; am L 1978, c 181, §1; am L 1980, c 241, §2; am L 1985, c 78, §1; am L 1987, c 239, §1(15); am L 1999, c 253, §4; am L 2009, c 60, §3; am L Sp 2009, c 14, §1]

Note

The L 2009, c 60 amendment of subsection (a) applies to taxable years beginning after December 31, 2010 and is repealed and reenacted on December 31, 2015.  L 2009, c 60, §6(2) and (3).  Effect of amendment on underpayments.  L 2009, c 60, §4.

The L Sp 2009, c 14 amendment applies to taxable years beginning after December 31, 2008 and is repealed and reenacted on June 30, 2015.  L Sp 2009, c 14, §3.

Law Journals and Reviews

Rule of Strict Construction in Tax Cases, a Question of Classification or Exemption, Arthur B. Reinwald, 11 HBJ 98.

Case Notes

Statutes granting exemptions are strictly construed against taxpayer.  56 H. 321, 536 P.2d 91.



§235-55 - Tax credits for resident taxpayers.

§235-55  Tax credits for resident taxpayers.  (a)  Whenever an individual or person liable to the taxes imposed upon individuals, who is a resident of the State or who has filed a joint resident return under section 235-93, has become liable for income taxes to a state, or to the District of Columbia, Puerto Rico, or any other territory or possession of the United States, or to a foreign country upon any part of the individual's or person's taxable income for the taxable year, derived or received from sources without the State and taxed under the laws of such other jurisdiction irrespective of the residence or domicile of the recipient, there shall be credited against the tax payable by the individual or person under this chapter the tax so paid by the individual or person to the other jurisdiction upon the individual's or person's producing for the department of taxation satisfactory evidence:

(1)  Of such tax payment; and

(2)  That the laws of the other jurisdiction do not allow the individual or person a credit against the taxes imposed by such jurisdiction for the taxes paid or payable under this chapter, or do allow such credit in an amount which has been deducted in computing the amount of credit sought under this section.

(b)  The application of such credit, however:

(1)  Shall not be allowed with respect to any taxable income or any tax which under subchapter N of chapter 1 of the Internal Revenue Code of 1954 (which is applicable for federal purposes but not for state purposes) is or may be the subject of an exclusion, exemption, or tax credit; and

(2)  Shall not operate to reduce the tax payable under this chapter to an amount less than that which would have been payable had the taxpayer been taxable only on the income from property owned, personal services performed, trade or business carried on, and other sources in the State.

(c)  If any taxes paid to another jurisdiction for which a taxpayer has been allowed a credit under this section are at any time credited or refunded to the taxpayer, such fact shall be reported by the taxpayer to the department within twenty days after the credit or refund.  Failure to make such report shall be deemed failure to make a return and subject to the penalties imposed by law in such cases.  A tax equal to the credit allowed for the taxes so credited or refunded shall be due and payable from the taxpayer upon notice and demand from the department.  If the amount of such tax is not paid within ten days from the date of the notice and demand, the taxpayer shall be subject to the usual penalties and interest for delinquency in payment.

(d)  Nothing in this section shall be construed to permit a credit against the taxes imposed by this chapter on account of federal income taxes. [L Sp 1957, c 1, pt of §2; am L 1959, c 277, §9(a); am L Sp 1959 2d, c 1, §16; Supp, §121-12; HRS §235-55; gen ch 1985; am L 1996, c 187, §5]



§235-55.5 - REPEALED.

§235-55.5  REPEALED.  L 1990, c 187, §2.



§235-55.6 - Expenses for household and dependent care services necessary for gainful employment.

§235-55.6  Expenses for household and dependent care services necessary for gainful employment.  (a)  Allowance of credit.

(1)  In general.  For each resident taxpayer, who files an individual income tax return for a taxable year, and who is not claimed or is not otherwise eligible to be claimed as a dependent by another taxpayer for federal or Hawaii state individual income tax purposes, who maintains a household which includes as a member one or more qualifying individuals (as defined in subsection (b)(1)), there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the applicable percentage of the employment-related expenses (as defined in subsection (b)(2)) paid by such individual during the taxable year.  If the tax credit claimed by a resident taxpayer exceeds the amount of income tax payment due from the resident taxpayer, the excess of the credit over payments due shall be refunded to the resident taxpayer; provided that tax credit properly claimed by a resident individual who has no income tax liability shall be paid to the resident individual; and provided further that no refunds or payment on account of the tax credit allowed by this section shall be made for amounts less than $1.

(2)  Applicable percentage defined.  For purposes of paragraph (1), the term "applicable percentage" means twenty-five per cent reduced (but not below fifteen per cent) by one percentage point of each $2,000 (or fraction thereof) by which the taxpayer's adjusted gross income for the taxable year exceeds $22,000.

(b)  Definitions of qualifying individual and employment- related expenses.  For purposes of this section:

(1)  Qualifying individual.  The term "qualifying individual" means:

(A)  A dependent of the taxpayer who is under the age of thirteen and with respect to whom the taxpayer is entitled to a deduction under section 235-54(a),

(B)  A dependent of the taxpayer who is physically or mentally incapable of caring for oneself, or

(C)  The spouse of the taxpayer, if the spouse is physically or mentally incapable of caring for oneself.

(2)  Employment-related expenses.

(A)  In general.  The term "employment-related expenses" means amounts paid for the following expenses, but only if such expenses are incurred to enable the taxpayer to be gainfully employed for any period for which there are one or more qualifying individuals with respect to the taxpayer:

(i)  Expenses for household services, and

(ii)  Expenses for the care of a qualifying individual.

Such term shall not include any amount paid for services outside the taxpayer's household at a camp where the qualifying individual stays overnight.

(B)  Exception.  Employment-related expenses described in subparagraph (A) which are incurred for services outside the taxpayer's household shall be taken into account only if incurred for the care of:

(i)  A qualifying individual described in paragraph (1)(A), or

(ii)  A qualifying individual (not described in paragraph (1)(A)) who regularly spends at least eight hours each day in the taxpayer's household.

(C)  Dependent care centers.  Employment-related expenses described in subparagraph (A) which are incurred for services provided outside the taxpayer's household by a dependent care center (as defined in subparagraph (D)) shall be taken into account only if:

(i)  Such center complies with all applicable laws, rules, and regulations of this State, if the center is located within the jurisdiction of this State; or

(ii)  Such center complies with all applicable laws, rules, and regulations of the jurisdiction in which the center is located, if the center is located outside the State; and

(iii)  The requirements of subparagraph (B) are met.

(D)  Dependent care center defined.  For purposes of this paragraph, the term "dependent care center" means any facility which:

(i)  Provides care for more than six individuals (other than individuals who reside at the facility), and

(ii)  Receives a fee, payment, or grant for providing services for any of the individuals (regardless of whether such facility is operated for profit).

(c)  Dollar limit on amount creditable.  The amount of the employment-related expenses incurred during any taxable year which may be taken into account under subsection (a) shall not exceed:

(1)  $2,400 if there is one qualifying individual with respect to the taxpayer for such taxable year, or

(2)  $4,800 if there are two or more qualifying individuals with respect to the taxpayer for such taxable year.

The amount determined under paragraph (1) or (2) (whichever is applicable) shall be reduced by the aggregate amount excludable from gross income under section 129 (with respect to dependent care assistance programs) of the Internal Revenue Code for the taxable year.

(d)  Earned income limitation.

(1)  In general.  Except as otherwise provided in this subsection, the amount of the employment-related expenses incurred during any taxable year which may be taken into account under subsection (a) shall not exceed:

(A)  In the case of an individual who is not married at the close of such year, such individual's earned income for such year, or

(B)  In the case of an individual who is married at the close of such year, the lesser of such individual's earned income or the earned income of the individual's spouse for such year.

(2)  Special rule for spouse who is a student or incapable of caring for oneself.  In the case of a spouse who is a student or a qualified individual described in subsection (b)(1)(C), for purposes of paragraph (1), such spouse shall be deemed for each month during which such spouse is a full-time student at an educational institution, or is such a qualifying individual, to be gainfully employed and to have earned income of not less than:

(A)  $200 if subsection (c)(1) applies for the taxable year, or

(B)  $400 if subsection (c)(2) applies for the taxable year.

In the case of any husband and wife, this paragraph shall apply with respect to only one spouse for any one month.

(e)  Special rules.  For purposes of this section:

(1)  Maintaining household.  An individual shall be treated as maintaining a household for any period only if over half the cost of maintaining the household for the period is furnished by the individual (or, if the individual is married during the period, is furnished by the individual and the individual's spouse).

(2)  Married couples must file joint return.  If the taxpayer is married at the close of the taxable year, the credit shall be allowed under subsection (a) only if the taxpayer and the taxpayer's spouse file a joint return for the taxable year.

(3)  Marital status.  An individual legally separated from the individual's spouse under a decree of divorce or of separate maintenance shall not be considered as married.

(4)  Certain married individuals living apart.  If:

(A)  An individual who is married and who files a separate return:

(i)  Maintains as the individual's home a household that constitutes for more than one- half of the taxable year the principal place of abode of a qualifying individual, and

(ii)  Furnishes over half of the cost of maintaining the household during the taxable year, and

(B)  During the last six months of the taxable year the individual's spouse is not a member of the household,

the individual shall not be considered as married.

(5)  Special dependency test in case of divorced parents, etc.  If:

(A)  Paragraph (2) or (4) of section 152(e) of the Internal Revenue Code of 1986, as amended, applies to any child with respect to any calendar year, and

(B)  The child is under age thirteen or is physically or mentally incompetent of caring for the child's self,

in the case of any taxable year beginning in the calendar year, the child shall be treated as a qualifying individual described in subsection (b)(1)(A) or (B) (whichever is appropriate) with respect to the custodial parent (within the meaning of section 152(e)(1) of the Internal Revenue Code of 1986, as amended), and shall not be treated as a qualifying individual with respect to the noncustodial parent.

(6)  Payments to related individuals.  No credit shall be allowed under subsection (a) for any amount paid by the taxpayer to an individual:

(A)  With respect to whom, for the taxable year, a deduction under section 151(c) of the Internal Revenue Code of 1986, as amended (relating to deduction for personal exemptions for dependents) is allowable either to the taxpayer or the taxpayer's spouse, or

(B)  Who is a child of the taxpayer (within the meaning of section 151(c)(3) of the Internal Revenue Code of 1986, as amended) who has not attained the age of nineteen at the close of the taxable year.

For purposes of this paragraph, the term "taxable year" means the taxable year of the taxpayer in which the service is performed.

(7)  Student.  The term "student" means an individual who, during each of five calendar months during the taxable year, is a full-time student at an educational organization.

(8)  Educational organization.  The term "educational organization" means a school operated by the department of education under chapter 302A, an educational organization described in section 170(b)(1)(A)(ii) of the Internal Revenue Code of 1986, as amended, or a university, college, or community college.

(9)  Identifying information required with respect to service provider.  No credit shall be allowed under subsection (a) for any amount paid to any person unless:

(A)  The name, address, taxpayer identification number, and general excise tax license number of the person are included on the return claiming the credit,

(B)  If the person is located outside the State, the name, address, and taxpayer identification number, if any, of the person and a statement indicating that the service provider is located outside the State and that the general excise tax license and, if applicable, the taxpayer identification numbers are not required, or

(C)  If the person is an organization described in section 501(c)(3) of the Internal Revenue Code and exempt from tax under section 501(a) of the Internal Revenue Code, the name and address of the person are included on the return claiming the credit.

In the case of a failure to provide the information required under the preceding sentence, the preceding sentence shall not apply if it is shown that the taxpayer exercised due diligence in attempting to provide the information so required.

(f)  Rules.  The director of taxation shall prescribe such rules under chapter 91 as may be necessary to carry out the purposes of this section. [L 1977, c 196, §2; am L 1979, c 62, §2(10); am L 1981, c 234, §1; am L 1982, c 25, §3; am L 1985, c 19, §2; gen ch 1985; am L 1987, c 239, §1(16); am L 1988, c 102, §4; am L 1989, c 13, §5, c 321, §4, and c 322, §1; am L 1993, c 73, §§2, 3; am L 1996, c 89, §10]



§235-55.7 - Income tax credit for low-income household renters.

§235-55.7  Income tax credit for low-income household renters.  (a)  As used in this section:

(1)  "Adjusted gross income" is defined by section 235-1.

(2)  "Qualified exemption" includes those exemptions permitted under this chapter; provided that a person for whom exemption is claimed has physically resided in the State for more than nine months during the taxable year; and provided that multiple exemption shall not be granted because of deficiencies in vision, hearing, or other disability.

(3)  "Rent" means the amount paid in cash in any taxable year for the occupancy of a dwelling place which is used by a resident taxpayer or the resident taxpayer's immediate family as the principal residence in this State.  Rent is limited to the amount paid for the occupancy of the dwelling place only, and is exclusive of charges for utilities, parking stalls, storage of goods, yard services, furniture, furnishings, and the like.  Rent shall not include any rental claimed as a deduction from gross income or adjusted gross income for income tax purposes, any ground rental paid for use of land only, and any rent allowance or subsidies received.

(b)  Each resident taxpayer who occupies and pays rent for real property within the State as the resident taxpayer's residence or the residence of the resident taxpayer's immediate family which is not partially or wholly exempted from real property tax, who is not eligible to be claimed as a dependent for federal or state income taxes by another, and who files an individual net income tax return for a taxable year, may claim a tax credit under this section against the resident taxpayer's Hawaii state individual net income tax.

(c)  Each taxpayer with an adjusted gross income of less than $30,000 who has paid more than $1,000 in rent during the taxable year for which the credit is claimed may claim a tax credit of $50 multiplied by the number of qualified exemptions to which the taxpayer is entitled; provided each taxpayer sixty-five years of age or over may claim double the tax credit; and provided that a resident individual who has no income or no income taxable under this chapter may also claim the tax credit as set forth in this section.

(d)  If a rental unit is occupied by two or more individuals, and more than one individual is able to qualify as a claimant, the claim for credit shall be based upon a pro rata share of the rent paid.

(e)  The tax credits shall be deductible from the taxpayer's individual net income tax for the tax year in which the credits are properly claimed; provided that a husband and wife filing separate returns for a taxable year for which a joint return could have been made by them shall claim only the tax credits to which they would have been entitled had a joint return been filed.  In the event the allowed tax credits exceed the amount of the income tax payments due from the taxpayer, the excess of credits over payments due shall be refunded to the taxpayer; provided that allowed tax credits properly claimed by an individual who has no income tax liability shall be paid to the individual; and provided further that no refunds or payments on account of the tax credits allowed by this section shall be made for amounts less than $1.

(f)  The director of taxation shall prepare and prescribe the appropriate form or forms to be used herein, may require proof of the claim for tax credits, and may adopt rules pursuant to chapter 91.

(g)  All of the provisions relating to assessments and refunds under this chapter and under section 231-23(c)(1) shall apply to the tax credits hereunder.

(h)  Claims for tax credits under this section, including any amended claims thereof, shall be filed on or before the end of the twelfth month following the taxable year for which the credit may be claimed. [L Sp 1977 1st, c 15, §1; am L 1981, c 230, §1; gen ch 1985; am L 1989, c 321, §5; am L 1990, c 98, §1]

Revision Note

In subsection (g), "231-23(c)(1)" substituted for "231-23(d)(1)".



§235-55.8 - REPEALED.

§235-55.8  REPEALED.  L 1998, c 157, §3.



§235-55.9 - REPEALED.

§235-55.9  REPEALED.  L 2000, c 18, §7.



§235-55.85 - Refundable food/excise tax credit.

§235-55.85  Refundable food/excise tax credit.  (a)  Each resident individual taxpayer, who files an individual income tax return for a taxable year, and who is not claimed or is not otherwise eligible to be claimed as a dependent by another taxpayer for federal or Hawaii state individual income tax purposes, may claim a refundable food/excise tax credit against the resident taxpayer's individual income tax liability for the taxable year for which the individual income tax return is being filed; provided that a resident individual who has no income or no income taxable under this chapter and who is not claimed or is not otherwise eligible to be claimed as a dependent by a taxpayer for federal or Hawaii state individual income tax purposes may claim this credit.

(b)  Each resident individual taxpayer may claim a refundable food/excise tax credit multiplied by the number of qualified exemptions to which the taxpayer is entitled in accordance with the table below; provided that a husband and wife filing separate tax returns for a taxable year for which a joint return could have been filed by them shall claim only the tax credit to which they would have been entitled had a joint return been filed.

Adjusted gross income       Credit per exemption

Under $5,000                         $85

$5,000 under $10,000                  75

$10,000 under $15,000                 65

$15,000 under $20,000                 55

$20,000 under $30,000                 45

$30,000 under $40,000                 35

$40,000 under $50,000                 25

$50,000 and over                       0

(c)  For the purposes of this section, a qualified exemption is defined to include those exemptions permitted under this chapter; provided that no additional exemption may be claimed by a taxpayer who is sixty-five years of age or older; provided that a person for whom exemption is claimed has physically resided in the State for more than nine months during the taxable year; and provided further that multiple exemptions shall not be granted because of deficiencies in vision or hearing, or other disability.  For purposes of claiming this credit only, a minor child receiving support from the department of human services of the State, social security survivor's benefits, and the like, may be considered a dependent and a qualified exemption of the parent or guardian.

(d)  The tax credit under this section shall not be available to:

(1)  Any person who has been convicted of a felony and who has been committed to prison and has been physically confined for the full taxable year;

(2)  Any person who would otherwise be eligible to be claimed as a dependent but who has been committed to a youth correctional facility and has resided at the facility for the full taxable year; or

(3)  Any misdemeanant who has been committed to jail and has been physically confined for the full taxable year.

(e)  The tax credits claimed by a resident taxpayer pursuant to this section shall be deductible from the resident taxpayer's individual income tax liability, if any, for the tax year in which they are properly claimed.  If the tax credits claimed by a resident taxpayer exceed the amount of income tax payment due from the resident taxpayer, the excess of credits over payments due shall be refunded to the resident taxpayer; provided that tax credits properly claimed by a resident individual who has no income tax liability shall be paid to the resident individual; and provided further that no refunds or payment on account of the tax credits allowed by this section shall be made for amounts less than $1.

(f)  All claims for tax credits under this section, including any amended claims, shall be filed on or before the end of the twelfth month following the close of the taxable year for which the credits may be claimed.  Failure to comply with the foregoing provision shall constitute a waiver of the right to claim the credit.

(g)  For the purposes of this section, "adjusted gross income" means adjusted gross income as defined by the Internal Revenue Code. [L 1998, c 157, §1; am L 2007, c 211, §1]

Note

The 2007 amendment applies to taxable years beginning after December 31, 2007.  L 2007, c 211, §3.



§235-55.91 - Credit for employment of vocational rehabilitation referrals.

§235-55.91  Credit for employment of vocational rehabilitation referrals.  (a)  There shall be allowed to each taxpayer subject to the tax imposed by this chapter, a credit for employment of vocational rehabilitation referrals which shall be deductible from the taxpayer's net income tax liability, if any, imposed by this chapter for the taxable year in which the credit is properly claimed.

(b)  The amount of the credit determined under this section for the taxable year shall be equal to twenty per cent of the qualified first-year wages for that year.  The amount of the qualified first-year wages which may be taken into account with respect to any individual shall not exceed $6,000.

(c)  For purposes of this section:

"Hiring date" means the day the vocational rehabilitation referral is hired by the employer.

"Qualified first-year wages" means, with respect to any vocational rehabilitation referral, qualified wages attributable to service rendered during the one-year period beginning with the day the individual begins work for the employer.

"Qualified wages" means the wages paid or incurred by the employer during the taxable year to an individual who is a vocational rehabilitation referral and more than one-half of the wages paid or incurred for such an individual is for services performed in a trade or business of the employer.

"Vocational rehabilitation referral" means any individual who is certified by the department of human services vocational rehabilitation and services for the blind division in consultation with the Hawaii state employment service of the department of labor and industrial relations as:

(1)  Having a physical or mental disability which, for such individual, constitutes or results in a substantial handicap to employment; and

(2)  Having been referred to the employer upon completion of (or while receiving) rehabilitative services pursuant to:

(A)  An individualized written rehabilitation plan under the State's plan for vocational rehabilitation services approved under the Rehabilitation Act of 1973, as amended;

(B)  A program of vocational rehabilitation carried out under chapter 31 of Title 38, United States Code; or

(C)  An individual work plan developed and implemented by an employment network pursuant to subsection (g) of section 1148 of the Social Security Act, as amended, with respect to which the requirements of such subsection are met.

"Wages" has the meaning given to such term by section 3306(b) of the Internal Revenue Code (determined without regard to any dollar limitation contained in the Internal Revenue Code section).  "Wages" shall not include:

(1)  Amounts paid or incurred by an employer for any period to any vocational rehabilitation referral for whom the employer receives state or federally funded payments for on-the-job training of the individual for the period;

(2)  Amounts paid to an employer (however utilized by the employer) for any vocational rehabilitation referral under a program established under section 414 of the Social Security Act; and

(3)  If the principal place of employment is at a plant or facility, and there is a strike or lockout involving vocational rehabilitation referrals at the plant or facility, amounts paid or incurred by the employer to the vocational rehabilitation referral for services which are the same as, or substantially similar to, those services performed by employees participating in, or affected by, the strike or lockout during the period of strike or lockout.

(d)  The following shall apply to certifications of vocational rehabilitation referrals:

(1)  An individual shall not be treated as a vocational rehabilitation referral unless, on or before the day on which the individual begins work for the employer, the employer:

(A)  Has received a certification from the department of human services vocational rehabilitation and services for the blind division that the individual is a qualified vocational rehabilitation referral; or

(B)  Has requested in writing the certification from the department of human services vocational rehabilitation and services for the blind division that the individual is a qualified vocational rehabilitation referral.

For purposes of the preceding sentence, if on or before the day on which the individual begins work for the employer, the individual has received from the department of human services vocational rehabilitation and services for the blind division a written preliminary determination that the individual is a vocational rehabilitation referral, then "the fifth day" shall be substituted for "the day" in the preceding sentence.

(2)  If an individual has been certified as a vocational rehabilitation referral and the certification is incorrect because it was based on false information provided by the individual, the certification shall be revoked and wages paid by the employer after the date on which notice of revocation is received by the employer shall not be treated as qualified wages.

(3)  In any request for a certification of an individual as  vocational rehabilitation referral, the employer shall certify that a good faith effort was made to determine that such individual is a vocational rehabilitation referral.

(e)  The following wages paid to vocational rehabilitation referrals are ineligible to be claimed by the employer for this credit:

(1)  No wages shall be taken into account under this section with respect to a vocational rehabilitation referral who:

(A)  Bears any of the relationships described in section 152(a)(1) to (8) of the Internal Revenue Code to the taxpayer, or, if the taxpayer is a corporation, to an individual who owns, directly or indirectly, more than fifty per cent in value of the outstanding stock of the corporation (determined with the application of section 267(c) of the Internal Revenue Code);

(B)  If the taxpayer is an estate or trust, is a grantor, beneficiary, or fiduciary of the estate or trust, or is an individual who bears any of the relationships described in section 152(a)(1) to (8) of the Internal Revenue Code to a grantor, beneficiary, or fiduciary of the estate or trust; or

(C)  Is a dependent (described in section 152(a)(9) of the Internal Revenue Code) of the taxpayer, or, if the taxpayer is a corporation, of an individual described in subparagraph (A), or, if the taxpayer is an estate or trust, of a grantor, beneficiary, or fiduciary of the estate or trust.

(2)  No wages shall be taken into account under this section with respect to any vocational rehabilitation referral if, prior to the hiring date of the individual, the individual had been employed by the employer at any time during which the individual was not a vocational rehabilitation referral.

(3)  No wages shall be taken into account under this section with respect to any vocational rehabilitation referral unless such individual either:

(A)  Is employed by the employer at least ninety days; or

(B)  Has completed at least one hundred-twenty hours of services performed for the employer.

(f)  In the case of a successor employer referred to in section 3306(b)(1) of the Internal Revenue Code, the determination of the amount of the tax credit allowable under this section with respect to wages paid by the successor employer shall be made in the same manner as if the wages were paid by the predecessor employer referred to in the section.

(g)  No credit shall be determined under this section with respect to wages paid by an employer to a vocational rehabilitation referral for services performed by the individual for another person unless the amount reasonably expected to be received by the employer for the services from the other person exceeds the wages paid by the employer to the individual for such services.

(h)  The credit allowed under this section shall be claimed against net income tax liability for the taxable year.  A tax credit under this section which exceeds the taxpayer's income tax liability may be used as a credit against the taxpayer's income tax liability in subsequent years until exhausted.

(i)  All claims for tax credits under this section, including any amended claims, shall be filed on or before the end of the twelfth month following the close of the taxable year for which the credits may be claimed.  Failure to comply with the foregoing provision shall constitute a waiver of the right to claim the credit.

(j)  No deduction shall be allowed for that portion of the wages or salaries paid or incurred for the taxable year that is equal to the amount of the credit determined under this section.

(k)  The director of taxation may adopt any rules under chapter 91 and forms necessary to carry out this section. [L 1990, c 289, §1; am L 1991, c 137, §1; am L 2008, c 93, §5]

Note

The 2008 amendment applies to taxable years beginning after December 31, 2007; provided that the retroactive and prospective effective dates contained in the congressional acts relating to the Internal Revenue Code and enacted during 2007 shall be operative for chapter 235.  L 2008, c 93, §7.



§235-56 - REPEALED.

§§235-56  REPEALED.  L 1974, c 221, §1(2).



§235-56.5 - REPEALED.

§235-56.5  REPEALED.  L 1974, c 221, §1(3).



§235-57 - REPEALED.

§235-57  REPEALED.  L 1974, c 221, §1(4).



§235-58 - REPEALED.

§§235-58  REPEALED.  L 1978, c 173, §2(11).



§235-58.1 - REPEALED.

§235-58.1  REPEALED.  L 1978, c 173, §2(11).



§235-58.2 - REPEALED.

§235-58.2  REPEALED.  L 1978, c 173, §2(11).



§235-59 - Decedents.

§235-59  Decedents.  In respect of a decedent, the determination of the income of the taxable period in which falls the date of the decedent's death, and the determination of the income of the estate and of the persons who acquire rights from the decedent or by reason of the decedent's death, shall be governed by the Internal Revenue Code. [L Sp 1957, c 1, pt of §2; Supp, §121-14; HRS §235-59; gen ch 1985]



§235-60 - REPEALED.

§235-60  REPEALED.  L 1978, c 173, §2(12).



§235-61 - Withholding of tax on wages.

WITHHOLDING AND COLLECTION OF TAX AT SOURCE

§235-61  Withholding of tax on wages.  (a)  As used in this section:

(1)  "Wages" means wages, commissions, fees, salaries, bonuses, and every and all other kinds of remuneration for, or compensation attributable to, services performed by an employee for the employee's employer, including the cash value of all remuneration paid in any medium other than cash and the cost-of-living allowances and other payments included in gross income by section 235-7(b), but excluding income excluded from gross income by section 235-7 or other provisions of this chapter;

(2)  "Employee" includes an officer or elected official, or any other employee;

(3)  "Employer" means (A) the person or government for whom an individual performs or performed any service, of whatever nature, as the employee of such person or government, and (B) the person having control of the payment of the wages if the employer as heretofore defined does not have control thereof, and (C) any person subject to the jurisdiction of the State and paying wages on behalf of an employer as heretofore defined if the employer is not subject to the jurisdiction of the State; provided that the term employer shall not include any government that is not subject to the laws of the State except as, and to the extent that, it consents to the application of sections 235-61 to 235-67 to it.

(b)  Every employer, as defined herein, making payment of wages, as herein defined, to employees, shall deduct and withhold from such wages an amount of tax determined as provided in this section.

(c)  For each withholding period (whether weekly, biweekly, monthly, or otherwise) the amount of tax to be withheld under this section shall be at a rate which, for the taxable year, will yield the tax imposed by section 235-51 upon each employee's annual wage, as estimated from the employee's current wage in any withholding period, but for the purposes of this subsection of the rates provided by section 235-51 the maximum to be taken into consideration shall be eight per cent.  The tax for the taxable year shall be calculated upon the following assumptions:

(1)  That the employee's annual wage, as estimated from the employee's current wage in the withholding period, will be the employee's sole income for the taxable year;

(2)  That there will be no deductions therefrom in determining adjusted gross income;

(3)  That in determining taxable income there shall be a standard deduction allowance which shall be an amount equal to one exemption (or more than one exemption if so prescribed by the director) unless (A) the taxpayer is married and the taxpayer's spouse is an employee receiving wages subject to withholding, or (B) the taxpayer has withholding exemption certificates in effect with respect to more than one employer.  For the purposes of this section, any standard deduction allowance under this paragraph shall be treated as if it were denominated a withholding exemption;

(4)  That in determining taxable income there also will be deducted the amount of exemptions and withholding allowances granted to the employee in the computation of taxable income, as shown by a certificate to be filed with the employer as provided by subsection (f); and

(5)  If it appears from the certificate filed pursuant to subsection (f) that the employee, under section 235-93, is entitled to make a joint return, that the employee and the employee's spouse will so elect.

(d)  Alternatively, at the election of the employer, the employer may deduct and withhold from each employee an amount of tax determined on the basis of tables to be prepared and furnished by the department of taxation, which amount of tax shall be substantially equivalent to the amount of tax provided by subsection (c) hereof.

(e)  The department, by rule, may require the deduction and withholding of tax from any remuneration or compensation paid for or attributable to services that are not subject to the general excise tax imposed by chapter 237, whether or not such withholding is provided for hereinabove.  Every person so required to deduct and withhold tax, or from whom tax is required to be deducted and withheld, shall be subject to sections 235-61 to 235-67, and every person so required to deduct and withhold tax shall be deemed an employer for the purposes of this chapter.

The department, by rule, may exempt any employer from the requirement of deduction and withholding of taxes, even though the requirement is imposed by this section, if and to the extent that the department finds the requirement unduly onerous or impracticable of enforcement.

(f)  On or before the date of the commencement of employment with an employer, the employee shall furnish the employer with a signed certificate relating to the number of exemptions which the employee claims, which shall in no event exceed the number to which the employee is entitled on the basis of the existing facts, and also showing whether the employee is married and is, under section 235-93, entitled to make a joint return.  The certificate shall be in such form and contain such information as may be prescribed by the department.

If, on any day during the calendar year, there is a change in the employee's marital status and the employee no longer is entitled to make a joint return, or the number of exemptions to which the employee is entitled is less than the number of exemptions claimed by the employee on the certificate then in effect with respect to the employee, the employee shall within ten days thereafter furnish the employer with a new certificate showing the employee's present marital status, or relating to the number of exemptions which the employee then claims, which shall in no event exceed the number to which the employee is entitled on the basis of the existing facts.  If, on any day during the calendar year, there is a change in the employee's marital status and though previously not entitled to make a joint return the employee now is so entitled, or the number of exemptions to which the employee is entitled is greater than the number of exemptions claimed, the employee may furnish the employer with a new certificate showing the employee's present marital status, or relating to the number of exemptions which the employee then claims, which shall in no event exceed the number to which the employee is entitled on the basis of the existing facts.

Such certificate shall take effect at the times set forth in the Internal Revenue Code.

(g)  In determining the deduction allowed by subsection (c)(4) an employee shall be entitled to withholding allowances or additional reductions in withholding under this subsection.  In determining the number of additional withholding allowances or the amount of additional reductions in withholding under this subsection, the employee may take into account (to the extent and in the manner provided by rules) estimated itemized deductions and tax credits allowable under this chapter; and such additional deductions and other items as may be specified by the director in rules.  For the purposes of this subsection a fractional number shall not be taken into account unless it amounts to one-half or more, in which case it shall be increased to the next whole number.

(1)  As used in this subsection, unless the context otherwise requires:

(A)  "Estimated itemized deductions" means the aggregate amount which the employee reasonably expects will be allowed as deductions under sections 235-2.3, 235-2.4, 235-2.45, and 235-7, other than the deductions referred to in Internal Revenue Code section 151 and those deductions required to be taken into account in determining adjusted gross income under Internal Revenue Code section 62(a) (with the exception of paragraph 10 thereof) for the estimation year.  In no case shall the aggregate amount be greater than the sum of:

(i)  The amount of the deductions reflected in the employee's net income tax return for the taxable year preceding the estimation year of (if a return has not been filed for the preceding taxable year at the time the withholding exemption certificate is furnished the employer) the second taxable year preceding the estimation year; or

(ii)  The amount of estimated itemized deductions and tax credits allowable under this chapter and any additional deductions to which entitled; and

(iii)  The amount of the employee's determinable additional deductions for the estimation year.

(B)  "Estimated wages" means the aggregate amount which the employee reasonably expects will constitute wages for the estimation year;

(C)  "Determinable additional deductions" means those estimated itemized deductions which:

(i)  Are in excess of the deductions referred to in subparagraph (A) reflected on the employee's net income tax return for the taxable year preceding the estimation year; and

(ii)  Are demonstrably attributable to an identifiable event during the estimation year or the preceding taxable year which can reasonably be expected to cause an increase in the amount of such deductions on the net income tax return for the estimation year.

(D)  "Estimation year", in the case of an employee who files the employee's return on the basis of a calendar year, means the calendar year in which the wages are paid; provided that in the case of an employee who files the employee's return on a basis other than the calendar year, the employee's estimation year, and the amounts deducted and withheld to be governed by the estimation year, shall be determined under rules prescribed by the director of taxation.

(2)  Under this subsection, the following special rules shall apply:

(A)  Married individuals.  The number of withholding allowances to which a husband and wife are entitled under this subsection shall be determined on the basis of their combined wages and deductions.  This subparagraph shall not apply to a husband and wife who filed separate returns for the taxable year preceding the estimation year and who reasonably expect to file separate returns for the estimation year;

(B)  Limitation.  In the case of employees whose estimated wages are at levels at which the amounts deducted and withheld under this chapter generally are insufficient (taking into account a reasonable allowance for deductions and exceptions) to offset the liability for tax under this chapter with respect to the wages from which the amounts are deducted and withheld, the director may by rule reduce the withholding allowances to which those employees would, but for this subparagraph, be entitled under this subsection;

(C)  Treatment of allowances.  For purposes of this chapter, any withholding allowance under this subsection shall be treated as if it were denominated a withholding exemption.

(3)  The director may prescribe tables by rule under chapter 91 pursuant to which employees shall determine the number of withholding allowances to which they are entitled under this subsection.

(h)  The director of taxation may adopt by rule under chapter 91 the rules and regulations promulgated by the United States Secretary of Treasury or a delegate of the Secretary relating to the provisions of subtitle C, chapter 24 of the Internal Revenue Code operative in this section. [L Sp 1957, c 1, pt of §2; am L Sp 1959 2d, c 1, §16; am L 1965, c 155, §31(d); Supp, §121-16; HRS §235-61; am L 1981, c 138, §1; am L 1982, c 23, §1; am L 1983, c 206, §2; gen ch 1985; am L 1987, c 239, §1(17), (18); am L 1993, c 73, §4; am L 1995, c 92, §7; am L 1996, c 187, §6; am L 2001, c 199, §5]

Case Notes

Statute did not apply, where defendants United States, director of taxation, and director of labor and industrial relations sought taxes that principal (subcontractor) failed to remit at the time it controlled its funds and payment of wages; because unpaid taxes accrued when principal had control over its payment of wages, plaintiff surety (which issued subcontractor's performance and payment bond) may not be held liable for these funds.  67 F. Supp. 2d 1183.



§235-62 - Return and payment of withheld taxes.

§235-62  Return and payment of withheld taxes.  (a)  Every employer required by this chapter to withhold taxes on wages paid in any month shall make a return of such wages to the department of taxation on or before the fifteenth day of the calendar month following the month for which the taxes have been withheld, except as provided in subsection (c).

(b)  The return shall be in such form, including computer printouts or other electronic formats, and contain such information as may be prescribed by the director of taxation.  The return shall be filed with the director at the first taxation district in Honolulu.

(c)  Every return required under this section shall be accompanied by a remission of the complete amount of tax withheld, as reported in the return; provided that each employer whose liability for taxes withheld exceeds $40,000 annually shall remit the complete amount of tax withheld on a semi-weekly schedule.  Notwithstanding the tax liability threshold in this subsection, the director of taxation is authorized to require any employer who is required to remit any withheld taxes to the federal government on a semi-weekly schedule, to remit the complete amount of tax withheld to the department on a semi-weekly schedule.  The director of taxation may grant an exemption to the requirement to remit the complete amount of tax withheld on a semi-weekly schedule for good cause.

(d)  If the director believes collection of the tax may be in jeopardy, the director may require any person required to make a return under this section to make such return and pay such tax at any time.

(e)  The director may grant permission to employers, whose liability to pay over the taxes withheld as provided in this section shall not exceed $5,000 a year, to make returns and payments of the taxes due on a quarterly basis during the calendar year, the returns and payments to be made on or before the fifteenth day of the calendar month after the close of each quarter, to wit, on or before April 15, July 15, October 15, and January 15.  The director may grant permission to employers to make monthly payments based on an estimated quarterly liability; provided that the employer files a reconciliation return on or before the fifteenth day of the calendar month after the close of each quarter during the calendar year as provided by this section.  The director, for good cause, may extend the time for making returns and payments, but not beyond the fifteenth day of the second month following the regular due date of the return. With respect to wages paid out of public moneys, the director, in the director's discretion, may prescribe special forms for, and different procedures and times for the filing of, the returns by employers paying the wages, or may waive the filing of any returns upon the conditions and subject to rules the director may prescribe.

(f)  For purposes of this section, "semi-weekly schedule" means:

(1)  On or before the following Wednesday if wages were paid on the immediately preceding Wednesday, Thursday, or Friday; or

(2)  On or before the following Friday if wages were paid on the immediately preceding Saturday, Sunday, Monday, or Tuesday.

In addition to the allowances provided under section 231-21, each employer shall have at least three banking days following the close of the semi-weekly period by which to remit the taxes withheld as provided for in section 6302 of the Internal Revenue Code. [L Sp 1957, c 1, pt of §2; am L Sp 1959 2d, c 1, §16; am L 1964, c 24, §2; Supp, §121-17; am L 1966, c 19, §3; am L 1967, c 26, §2 and c 37, §1; HRS §235-62; am L 1970, c 37, §2; am L 1980, c 211, §2; am L 1981, c 138, §2; gen ch 1985; am L 1992, c 38, §1; am L Sp 2001 3d, c 8, §2; am L 2004, c 113, §3; am L 2005, c 27, §2; am L 2009, c 196, §3]

Note

The 2009 amendment applies to returns and payments due after May 31, 2009.  L 2009, c 196, §8.



§235-63 - Statements to employees.

§235-63  Statements to employees.  Every employer required to deduct and withhold any tax on the wages of any employee shall furnish to each employee in respect of the employee's employment during the calendar year, on or before January 31 of the succeeding year, or if the employee's employment is terminated before the close of a calendar year, within thirty days after the date of receipt of a written request from the employee if such thirty-day period ends before January 31, a written statement, showing the period covered by the statement, the wages paid by the employer to the employee during such period, and the amount of the tax deducted and withheld or paid in respect of such wages.  Each such employer shall file on or before the last day of February following the close of the calendar year a duplicate copy of each such statement.  The department of taxation may grant to any employer a reasonable extension of time, not in excess of sixty days, with respect to any statement required by this section to be furnished to an employee or filed, and may by regulation provide for the furnishing or filing of statements at such other times and containing such other information as may be required for the administration of this chapter.  The department shall prescribe the form of the statement required by this section and may adopt any federal form appropriate for the purpose. [L Sp 1957, c 1, pt of §2; am L Sp 1959 2d, c 1, §16; Supp, §121-18; HRS §235-63; am L 1980, c 236, §1; am L 1983, c 88, §3; gen ch 1985]



§235-64 - Taxes withheld by employer held in trust; employer's liability.

§235-64  Taxes withheld by employer held in trust; employer's liability.  (a)  All taxes withheld by any employer under section 235-61 shall be held in trust by the employer for the State and for the payment of the same to the collector in the manner and at the time required by this chapter.  If any employer fails, neglects, or refuses to deduct and withhold from the wages paid to an employee, or to pay over, the amount of tax required, the employer shall be liable to pay to the State the amount of the tax.  An employer may recover from an employee any amount which the employer should have withheld but did not withhold from the employee's wages, if the employer has been required to pay and has paid the amount to the State out of the employer's own funds pursuant to this section.

(b)  In addition to the liability imposed by subsection (a), if any employer fails, neglects, or refuses to deduct and withhold from the wages paid to any employee, or to pay over, the amount of tax required, any person excluding those who have only ministerial duties, who is under a duty to deduct and withhold or to pay over, the amount of tax required, and who wilfully fails to perform such duty, shall be liable to the State for the amount of the tax.  The liability may be assessed and collected in the same manner as the liability imposed by subsection (a); provided that two or more persons may be assessed under this subsection jointly or in the alternative, but the tax shall be collected only once with respect to the same wages.  The voluntary or involuntary dissolution of the employer, or the withdrawal and surrender of its right to engage in business within this State shall not discharge the liability hereby imposed. [L Sp 1957, c 1, pt of §2; am L 1959, c 277, §11; Supp, §121-19; HRS §235-64; am L 1974, c 11, §1; gen ch 1985; am L 1990, c 82, §1; am L 2002, c 153, §4]

Note

The 2002 amendment applies to withholding requirements for payroll periods beginning on or after July 1, 2002.  L 2002, c 223, §7(2).



§235-65 - REPEALED.

§235-65  REPEALED.  L 1995, c 92, §22.



§235-66 - Further withholdings at source; crediting of withheld taxes.

§235-66  Further withholdings at source; crediting of withheld taxes.  (a)  The department of taxation by regulation, may require the deduction and withholding of tax from any gross income or adjusted gross income of a nonresident, in order to collect the tax imposed by this chapter on the nonresident.

(b)  Income upon which any tax has been withheld at the source under sections 235-61 to 235-64, or under regulations adopted pursuant to subsection (a), shall be included in the return of the recipient of such income, but any amount of tax so withheld shall be credited against the amount of income tax as computed in the return, and if in excess of the tax due for the taxable year shall be refunded as provided in section 235-110. [L Sp 1957, c 1, pt of §2; am L Sp 1959 2d, c 1, §16; Supp, §121-21; HRS §235-66]



§235-67 - Indemnity of withholder.

§235-67  Indemnity of withholder.  Every person required to withhold a tax under sections 235-61 to 235-64, or under regulations adopted pursuant to section 235-66(a), is made liable for such tax and is relieved of liability for or upon the claim or demand of any other person for the amount of any payments to the department of taxation made in accordance with such sections. [L Sp 1957, c 1, pt of §2; am L Sp 1959 2d, c 1, §16; Supp, §121-22; HRS §235-67]



§235-68 - Withholding of tax on the disposition of real property by nonresident persons.

§235-68  Withholding of tax on the disposition of real property by nonresident persons.  (a)  As used in this section:

"Nonresident person" means every person other than a resident person.

"Property" or "real property" has the meaning as the same term is defined in section 231-1.

"Resident person" means any:

(1)  Individual included in the definition of resident in section 235-1;

(2)  Corporation incorporated or granted a certificate of authority under chapter 414, 414D, or 415A;

(3)  Partnership formed or registered under chapter 425 or 425E;

(4)  Foreign partnership qualified to transact business pursuant to chapter 425 or 425E;

(5)  Limited liability company formed under chapter 428 or any foreign limited liability company registered under chapter 428; provided that if a single member limited liability company has not elected to be taxed as a corporation, the single member limited liability company shall be disregarded for purposes of this section and this section shall be applied as if the sole member is the transferor;

(6)  Limited liability partnership formed under chapter 425;

(7)  Foreign limited liability partnership qualified to transact business under chapter 425;

(8)  Trust included in the definition of resident trust in section 235-1; or

(9)  Estate included in the definition of resident estate in section 235-1.

"Transferee" means any person, the State and the counties and their respective subdivisions, agencies, authorities, and boards, acquiring real property which is located in Hawaii.

"Transferor" means any person disposing real property that is located in Hawaii.

(b)  Unless otherwise provided in this section, every transferee shall deduct and withhold a tax equal to five per cent of the amount realized on the disposition of Hawaii real property.  Every person required to withhold a tax under this section is made liable for the tax and is relieved of liability for or upon the claim or demand of any other person for the amount of any payments to the department made in accordance with this section.

(c)  Every transferee required by this section to withhold tax under subsection (b) shall make a return of the amount withheld to the department of taxation not more than twenty days following the transfer date.

(d)  No person shall be required to deduct and withhold any amount under subsection (b), if the transferor furnishes to the transferee an affidavit by the transferor stating the transferor's taxpayer identification number and:

(1)  The transferor is a resident person; or

(2)  That by reason of a nonrecognition provision of the Internal Revenue Code as operative under this chapter or the provisions of any United States treaty, the transferor is not required to recognize any gain or loss with respect to the transfer;

(3)  A brief description of the transfer; and

(4)  A brief summary of the law and facts supporting the claim that recognition of gain or loss is not required with respect to the transfer.

This subsection shall not apply if the transferee has actual knowledge that the affidavit referred to in this subsection is false.

(e)  An application for a withholding certificate may be submitted by the transferor to the department setting forth:

(1)  The name, address, and taxpayer identification number, if any, of the parties to the transaction and the location and general description of the real property to be transferred; and

(2)  A calculation and written justification showing that the transferor will not realize any gain with respect to the transfer; or

(3)  A calculation and written justification showing that there will be insufficient proceeds to pay the withholding required under subsection (b) after payment of all costs, including selling expenses and the amount of any mortgage or lien secured by the property.

Upon receipt of the application, the department shall determine whether the transferor has realized or will realize any gain with respect to the transfer, or whether there will be insufficient proceeds to pay the withholding.  If the department is satisfied that no gain will be realized or that there will be insufficient proceeds to pay the withholding, it shall issue a withholding certificate stating the amount to be withheld, if any.

The submission of an application for a withholding certificate to the department does not relieve the transferee of its obligation to withhold or to make a return of the tax under subsections (b) and (c).

(f)  No person shall be required to deduct and withhold any amount under subsection (b) if one or more individual transferors furnishes to the transferee an affidavit by the transferor stating the transferor's taxpayer identification number, that for the year preceding the date of the transfer the property has been used by the transferor as a principal residence, and that the amount realized for the property does not exceed $300,000.

(g)  The department may enter into written agreements with persons who engage in more than one real property transaction in a calendar year or other persons to whom meeting the withholding requirements of this section are not practicable.  The written agreements may allow the use of a withholding method other than that prescribed by this section or may waive the withholding requirement under this section. [L 1990, c 213, §1; am L 1991, c 279, §1; am L 1995, c 92, §8; am L 1997, c 178, §2; am L 2002, c 40, §6; am L 2003, c 210, §3; am L 2005, c 23, §1]

Note

Chapter 415 referred to in definition of "resident person" is repealed.  For present provisions, see chapter 414.

Effective July 1, 2002, chapter 415B referred to in definition of "resident person" is repealed.  For provisions effective July 1, 2002, see chapter 414D.

L 2005, c 23, §3 provides:

"SECTION 3.  This Act shall take effect upon its approval [April 22, 2005] and apply to taxable years beginning after December 31, 2004; provided that nothing in this Act shall be construed to create any inference with respect to the proper tax treatment of single member limited liability companies for taxable years prior to the taxable year beginning on January 1, 2005."



§235-69 - Voluntary deduction and withholding of state income tax from unemployment compensation.

[§235-69]  Voluntary deduction and withholding of state income tax from unemployment compensation.  An individual receiving unemployment compensation benefits under chapter 383 may elect to have state income tax deducted and withheld from the individual's payment of unemployment compensation at the rate of five per cent in accordance with section 383-163.6. [L 1996, c 157, §1]



§235-71 - Tax on corporations; rates; credit of shareholder of regulated investment company.

PART IV.  CORPORATION INCOME TAX

§235-71  Tax on corporations; rates; credit of shareholder of regulated investment company.  (a)  A tax at the rates herein provided shall be assessed, levied, collected, and paid for each taxable year on the taxable income of every corporation, including a corporation carrying on business in partnership, except that in the case of a regulated investment company the tax is as provided by subsection (b) and further that in the case of a real estate investment trust as defined in section 856 of the Internal Revenue Code of 1954 the tax is as provided in subsection (d).  "Corporation" includes any professional corporation incorporated pursuant to chapter 415A.

The tax on all taxable income shall be at the rate of 4.4 per cent if the taxable income is not over $25,000, 5.4 per cent if over $25,000 but not over $100,000, and on all over $100,000, 6.4 per cent.

(b)  In the case of a regulated investment company there is imposed on the taxable income, computed as provided in sections 852 and 855 of the Internal Revenue Code but with the changes and adjustments made by this chapter (without prejudice to the generality of the foregoing, the deduction for dividends paid is limited to such amount of dividends as is attributable to income taxable under this chapter), a tax consisting in the sum of the following:  4.4 per cent if the taxable income is not over $25,000, 5.4 per cent if over $25,000 but not over $100,000, and on all over $100,000, 6.4 per cent.

(c)  In the case of a shareholder of a regulated investment company there is hereby allowed a credit in the amount of the tax imposed on the amount of capital gains which by section 852(b)(3)(D) of the Internal Revenue Code is required to be included in the shareholder's return and on which there has been paid to the State by the regulated investment company the tax at the rate imposed by subsection (b); the amount of this credit may be applied or refunded as provided in section 235-110.

(d)  In the case of a real estate investment trust there is imposed on the taxable income, computed as provided in sections 857 and 858 of the Internal Revenue Code but with the changes and adjustments made by this chapter (without prejudice to the generality of the foregoing, the deduction for dividends paid is limited to such amount of dividends as is attributable to income taxable under this chapter), a tax consisting in the sum of the following:  4.4 per cent if the taxable income is not over $25,000, 5.4 per cent if over $25,000 but not over $100,000, and on all over $100,000, 6.4 per cent.  In addition to any other penalty provided by law any real estate investment trust whose tax liability for any taxable year is deemed to be increased pursuant to section 859(b)(2)(A) or 860(c)(1)(A) after December 31, 1978, (relating to interest and additions to tax determined with respect to the amount of the deduction for deficiency dividends allowed) of the Internal Revenue Code shall pay a penalty in an amount equal to the amount of interest for which such trust is liable that is attributable solely to such increase.  The penalty payable under this subsection with respect to any determination shall not exceed one-half of the amount of the deduction allowed by section 859(a), or 860(a) after December 31, 1978, of the Internal Revenue Code for such taxable year.

(e)  Any corporation acting as a business entity in more than one state and which is required by this chapter to file a return and whose only activities in this State consist of sales and which does not own or rent real estate or tangible personal property and whose annual gross sales in or into this State during the tax year are not in excess of $100,000 may elect to report and pay a tax of .5 per cent of such annual gross sales. [L Sp 1957, c 1, pt of §2; am L 1965, c 155, §§10, 11, 12 and c 201, §6; Supp, §121-23; HRS §235-71; am L 1969, c 226, §5; am L 1974, c 10, §2; am L 1978, c 173, §2(13); am L 1979, c 62, §2(11); am L 1983, c 167, §18; am L 1985, c 270, §4; am L 1987, c 239, §1(19); am L 1988, c 10, §1(3), (4)]



§235-71.5 - Alternative tax for corporations.

§235-71.5  Alternative tax for corporations.  Section 1201 (with respect to alternative tax for corporations) of the Internal Revenue Code of 1986, as amended as of December 31, 1996, shall be operative for the purposes of this chapter and shall be applied as set forth in this section.  If for any taxable year a corporation, regulated investment company, or real estate investment trust has a net capital gain, then, in lieu of the tax imposed by section 235-71, there is hereby imposed a tax (if such tax is less than the tax imposed under section 235-71) which shall consist of the sum of:

(1)  A tax computed on the taxable income reduced by the amount of the net capital gain, at the rates and in the manner as if this section had not been enacted, plus

(2)  The sum of:

(A)  3.08 per cent of the lesser of:

(i)  The net capital gain determined by including only the gain or loss which is properly taken into account for the portion of the taxable year before April 1, 1987 (i.e., the amount in paragraph (1)), or

(ii)  The net capital gain for the taxable year, plus

(B)  4 per cent of the excess (if any) of:

(i)  The net capital gain for the taxable year, over

(ii)  The amount of the net capital gain taken into account under subparagraph (A). [L 1988, c 10, §1(1); am L 1998, c 113, §3]



§235-72 - Corporations carrying on business in partnership.

§235-72  Corporations carrying on business in partnership.  Corporations carrying on business in partnership shall be treated in the same manner by this chapter as they are treated by the Internal Revenue Code. [L Sp 1957, c 1, pt of §2; Supp, §121-24; HRS §235-72; am L 1978, c 173, §2(14)]



§235-81 to 89 - REPEALED.

PART V.  ELECTION BY SMALL BUSINESS CORPORATION

§§235-81 to 89  REPEALED.  L 1978, c 173, §2(15).



§235-91 - REPEALED.

PART VI.  RETURNS AND PAYMENTS; ADMINISTRATION

§235-91  REPEALED.  L 1978, c 173, §2(16).



§235-92 - Returns, who shall make.

§235-92  Returns, who shall make.  For each taxable year, returns shall be made by the following persons to the department of taxation in such form and manner as it shall prescribe:

(1)  Every person doing business in the State during the taxable year, whether or not the person derives any taxable income therefrom.  As used in this paragraph "doing business" includes all activities engaged in or caused to be engaged in with the object of gain or economic benefit, direct or indirect, except personal services performed as an employee under the direction and control of an employer.  Every person receiving rents from property owned in the State is classed as "doing business" and shall make a return whether or not the person derives taxable income therefrom.

(2)  Every corporation having for the taxable year gross income subject to taxation under this chapter; provided that an affiliated group of domestic corporations may make and file a consolidated return for the taxable year in lieu of separate tax returns in the manner and to the extent, so far as applicable, set forth in sections 1501 through 1505 and 1552 of the Internal Revenue Code of 1954, as amended.

(3)  Every individual, estate, or trust having for the taxable year gross income subject to taxation under this chapter, except as exempted from the filing of a return by regulations of the department.

The department may by regulation excuse the filing of a return by an individual, estate, or trust in cases not coming within paragraph (1), where the gross income and exemptions are such that no tax is expected to accrue under this chapter, or are such that substantially all the tax will have been collected through tax withholdings or at the source. [L Sp 1957, c 1, pt of §2; am L Sp 1959 2d, c 1, §16; Supp, §121-26; HRS §235-92; am L 1968, c 24, §2; am L 1978, c 173, §2(17); gen ch 1985]



§235-93 - Joint returns.

§235-93  Joint returns.  (a)  A husband and wife, having that status for purposes of the Internal Revenue Code and entitled to make a joint federal return for the taxable year, may make a single return jointly of taxes under this chapter for the taxable year.  In that case the tax shall be computed on their aggregate income as provided in section 235-52, and the liability with respect to the tax shall be joint and several.  For purposes of this chapter "aggregate income" means the income of both spouses without regard to source in the State.

(b)  If an individual has filed a separate return for a taxable year for which a joint return could have been made by the taxpayer and the taxpayer's spouse, an election thereafter to make a joint return for the taxable year shall be made only upon compliance with rules of the department of taxation, which may limit the election and prescribe the terms and provisions applicable in such cases as nearly as may be in conformity with the Internal Revenue Code.

(c)  The filing of a joint return after the individual has filed a separate return without full payment of the amount shown as tax on the joint return may be elected; provided all other requirements for the filing of a joint return under this section and the rules of the department are complied with. [L Sp 1957, c 1, pt of §2; am L Sp 1959 2d, c 1, §16; Supp, §121-27; HRS §235-93; am L 1974, c 9, §2; am L 1982, c 22, §1(4); am L 1997, c 297, §4]



§235-93.5 - REPEALED.

§235-93.5  REPEALED.  L 1999, c 198, §3.



§235-94 - Returns by agent, guardian, etc.

§235-94  Returns by agent, guardian, etc.; liability of fiduciaries.  (a)  Returns of decedents.  If an individual is deceased, the return of the individual required under section 235-92 shall be made by the individual's personal representative or other person charged with the care of property of the decedent.

(b)  Persons under a disability.  If an individual is unable to make a return required under section 235-92 or 235-97, the return of the individual shall be made by a duly authorized agent, the individual's committee, guardian, fiduciary, or other person charged with the care of the person or property of the individual.  The preceding sentence shall not apply in the case of a receiver appointed by authority of law in possession of only a part of the property of an individual.

(c)  Receivers, trustees, and assignees for corporations.  In a case where a receiver, trustee in bankruptcy, or assignee, by order of a court of competent jurisdiction, by operation of law, or otherwise, has possession of or holds title to all or substantially all the property or business of a corporation, whether or not the property or business is being operated, such receiver, trustee, or assignee shall make the return of income for the corporation in the same manner and form as corporations are required to make such returns.

(d)  Returns of estates and trusts.  Returns of an estate or a trust shall be made by the fiduciary thereof.

(e)  Joint fiduciaries.  Under such regulations as the department of taxation may prescribe, a return made by one of two or more joint fiduciaries shall be sufficient compliance with the requirement of this section.  A return made pursuant to this subsection shall contain a statement that the fiduciary has sufficient knowledge of the affairs of the person for whom the return is made to enable the fiduciary to make the return, and the return is, to the best of the fiduciary's knowledge and belief, true and correct.

(f)  Liability of fiduciaries.  A tax imposed upon a fiduciary shall be a charge upon the property held by the fiduciary in that capacity. [L Sp 1957, c 1, pt of §2; am L Sp 1959 2d, c 1, §16; Supp, §121-28; HRS §235-94; am L 1976, c 200, pt of §1; gen ch 1985]



§235-94.5 - REPEALED.

§235-94.5  REPEALED.  L 1990, c 16, §4.



§235-95 - Partnership returns.

§235-95  Partnership returns.  Every partnership shall make a return for each taxable year upon forms prescribed by the department of taxation, itemizing its gross income and allowable deductions and including the names and addresses of the persons who would be entitled to share in the income if distributed and the amount of each distributive share.  The return shall be authenticated by the signature of any one of the partners, under the penalties provided by section 231-36, and the fact that a partner's name is signed on the return shall be prima facie evidence that such partner is authorized to sign the return on behalf of the partnership.  All provisions of this chapter relating to returns shall be applicable to partnership returns except as specifically otherwise stated in this section. [L Sp 1957, c 1, pt of §2; am L Sp 1959 2d, c 1, §16; Supp, §121-29; HRS §235-95; am L 1995, c 92, §9]



§235-96 - Returns by persons making payments.

§235-96  Returns by persons making payments.  By duly promulgated regulations the department of taxation may require that any individual, partnership, corporation, joint stock company, association, insurance company, or other person, being a resident or having a place of business in this State, in whatever capacity acting, including lessees or mortgagors of real and personal property, fiduciaries, employers, and all officers and employees of the State or of any political subdivision thereof, having the control, receipt, custody, disposal, or payment of any annuity or interest on deposits or funds held in trust, including taxable income from endowment policies, other interest (except interest coupons payable to bearer), dividends, wages, rentals, royalties, premiums, or other emoluments, gains, profits, and income, paid or payable during any year to any person, shall, on such date or dates as the department shall from time to time designate, make a return to the department furnishing the information required by the regulations. [L Sp 1957, c 1, pt of §2; am L Sp 1959 2d, c 1, §16; Supp, §121-30; HRS §235-96]



§235-96.5 - Returns relating to unemployment.

[§235-96.5]  Returns relating to unemployment.  (a)  The state department of labor and industrial relations shall submit a return to the department of taxation according to the forms or rules prescribed by the director of taxation setting forth the aggregate amounts of payments of unemployment compensation and the name and address of the individual to whom paid under chapters 383 to 385.

(b)  The department of labor and industrial relations shall furnish to each individual whose name is set forth in such return a written statement showing:

(1)  The name and address of the department of labor and industrial relations; and

(2)  The aggregate amount of payments to the individual as shown on such return.

The written statement required by this subsection shall be furnished to the individual on or before January 31 of the year following the calendar year for which the return under subsection (a) was made.  No statement shall be required to be furnished to any individual under this subsection if the aggregate amount of payments to such individual shown on the return made under subsection (a) is less than $10. [L 1979, c 62, §2(4)]



§235-97 - Estimates; tax payments; returns.

§235-97  Estimates; tax payments; returns.

(a)  (1)  Individuals, corporations (including S corporations), estates, and trusts, shall annually furnish the department of taxation with a declaration of estimated tax for the current taxable year.  Declarations of estimated tax, except as otherwise provided by rule, shall be governed by the provisions as to returns contained in sections 235-94, 235-98, 235-99, and 235-128.  The declarations shall be made on estimated tax payment voucher forms.  The payment voucher shall be filed, in the case of taxpayers on the calendar year basis, on or before April 20.  In the case of a husband and wife who are entitled to submit a joint payment voucher for federal purposes, a single payment voucher may be submitted by them jointly, in which case the liability with respect to the estimated tax shall be joint and several; if a joint payment voucher is submitted but a joint income tax return is not made for the taxable year, the estimated tax for the year may be treated as the estimated tax of either the husband or the wife or may be divided between them.

(2)  Each taxpayer shall transmit, with the payment voucher, payment of one-quarter of the estimated tax for the current taxable year.  In determining this quarterly payment and all other installments, there first shall be deducted from the total estimated tax the amount of estimated tax withholding or collection at source for the taxable year.  Thereafter, on the twentieth day of June and September, the taxpayer shall transmit with the payment voucher, payment of one-quarter of the estimated tax.  The fourth quarter payment of the estimated tax shall be transmitted with the payment voucher by January 20 of the year following the taxable year for which the estimate was made.

(3)  Taxpayers operating on a fiscal year basis shall make similar estimates and tax payments, on or before the twentieth day of the fourth month of the fiscal year and periodically thereafter so as to conform to the payments and returns required in the case of those on a calendar year basis.

(4)  The department by rule may excuse individuals from filing an estimate in those cases where the gross income and exemptions are such that no tax is expected to accrue under this chapter, or are such that substantially all the tax will be collected through tax withholding or at the source.

(5)  In the case of a foreign corporation, the department may excuse the filing of an estimate and the payment of estimated tax if it is satisfied that less than fifteen per cent of the corporation's business for the taxable year will be attributable to the State.  For the purposes of this paragraph, fifteen per cent of a corporation's business shall be deemed attributable to the State if fifteen per cent or more of the entire gross income of the corporation (which for the purposes of this paragraph means gross income computed without regard to source in the State) is attributable to the State under sections 235-21 to 235-39 or other provisions of this chapter.

(6)  In the case of a taxpayer whose tax liability is less than $500, the filing of an estimate and the payment of estimated tax shall not be required.

(b)  Net income returns for the taxable year shall be filed with the department on or before the twentieth day of the fourth month following the close of the taxable year, and shall be accompanied by payment of the balance of the tax for the taxable year, or the entire tax for the taxable year, as the case may be.  These returns shall be filed both by persons required to make declarations of estimated tax pursuant to this section and by persons not required to make declarations of estimated tax.

(c)  At the election of the taxpayer, any installment of the estimated tax may be paid prior to the date prescribed for its payment.

(d)  A person who, under the regulations of the department adopted pursuant to subsection (a)(4), is relieved of filing an estimate, shall if the regulations cease to apply by reason of a change of circumstances during the taxable year, file the required estimate on the first quarterly payment date prescribed for payment of estimated taxes, following such change of circumstances, and pay the estimated tax in equal installments computed by allocating the entire amount shown by the estimate for the current taxable year to the remaining quarterly payment dates.

(e)  An amendment of an estimate may be filed, under regulations prescribed by the department.  If an amendment is filed, the remaining installments, if any, shall be ratably increased or decreased to reflect the increase or decrease in the estimate.  The amended estimate may be accompanied by payment of the amount of underpayment, if any, and if so this shall be considered in determining the period of the underpayment as provided in subsection (g).

(f)  In the case of any underpayment of estimated tax, except as provided by this subsection, there shall be added to the tax for the taxable year an amount determined at the rate of two-thirds of one per cent a month or fraction of a month upon the amount of the underpayment for the period of the underpayment.

(1)  The amount of the underpayment shall be the excess of:

(A)  The required installment, over

(B)  The amount, if any, of the installment paid on or before the due date for the installment.

(2)  The period of the underpayment shall run from the due date for the installment to whichever of the following dates is the earlier:

(A)  The twentieth day of the fourth month following the close of the taxable year, or

(B)  With respect to any portion of the underpayment, the date on which the portion is paid.  For purposes of this paragraph, a payment of estimated tax on any installment date shall be credited against unpaid required installments in the order in which the installments are required to be paid.

(3)  For the purposes of this section, the term "tax" means the tax imposed under this chapter reduced by any credits available to the taxpayer other than the credit for amounts withheld from the taxpayer's wages or taxes withheld at the source, if any, or estimated tax payments or payments remitted with extension requests for the taxable year.

(4)  Sections 6654(d), (e)(2), (e)(3), (h), (i), (j), (k), and (l), (with respect to failure by an individual to pay estimated income tax), and 6655(d), (e), (g)(2), (g)(3), (g)(4), and (i) (with respect to failure by a corporation to pay estimated income tax) of the Internal Revenue Code, as of the date set forth in section 235-2.3(a), shall be operative for the purposes of this section; provided that the due dates contained in any of the preceding Internal Revenue Code sections shall be deemed to be the twentieth day of the applicable month; and provided further that, for purposes of this chapter in applying section 6654(d), the required annual payment shall be the lesser of sixty per cent of the tax shown on the return for the taxable year (or, if no return is filed, sixty per cent of the tax for the taxable year) or one hundred per cent of the tax shown on the return of the individual for the preceding taxable year.

(g)  The amounts of taxes withheld from wages or collected at source shall be deemed payments of estimated tax, and an equal part of any such amount shall be deemed paid on each installment date for the taxable year, unless the taxpayer establishes the dates on which all amounts were actually withheld or collected, in which case the amounts so withheld or collected shall be deemed payments of estimated tax on the dates on which such amounts were actually withheld or collected. [L Sp 1957, c 1, pt of §2; am L 1959, c 277, §12; am L Sp 1959 2d, c 1, §16; Supp, §121-31; am L 1967, c 134, §4; HRS §235-97; am L 1979, c 62, §2(12); gen ch 1985; am L 1990, c 16, §3; am L 1991, c 20, §1; am L 1993, c 73, §§5, 6; am L 1995, c 67, §1; am L 1998, c 113, §4; am L 2002, c 190, §1; am L 2003, c 14, §1]

Note

The 2003 amendment applies to taxable years beginning after December 31, 2002.  L 2003, c 14, §4.

Revision Note

In subsection (d), "(a)(4)" substituted for "(a)(5)".



§235-98 - Returns; form, verification and authentication, time of filing.

§235-98  Returns; form, verification and authentication, time of filing.  Returns shall be in such form as the department of taxation may prescribe from time to time and shall be verified by written declarations that the statements therein made are subject to the penalties prescribed in section 231-36.  Corporate returns shall be authenticated by the signature of the president, vice president, treasurer, assistant treasurer, chief accounting officer, or any other officer duly authorized so to act, under the penalties prescribed by section 231-36.  The fact that an individual's name is signed on the corporation return shall be prima facie evidence that the individual is authorized to sign the return on behalf of the corporation.

The department may grant a reasonable extension of time for filing returns under such rules as it shall prescribe.  Except as otherwise provided by statute for cases in which exceptional circumstances require additional time, including cases of persons who are outside the United States, no extension of time for filing returns shall be for more than six months in order to expedite the timely determination of tax liability and the timely remission of taxes. [L Sp 1957, c 1, pt of §2; am L Sp 1959 2d, c 1, §16; Supp, §121-32; HRS §235-98; am L 1995, c 92, §10; am L 2003, c 14, §2]

Note

The 2003 amendment applies to taxable years beginning after December 31, 2002.  L 2003, c 14, §4.



§235-99 - Same; place for filing.

§235-99  Same; place for filing.  Returns shall be filed with the collector for the taxation district in which is located the legal residence or principal place of business of the person making the return, or, if such person has no legal residence or principal place of business in the State, then with the collector at Honolulu. [L Sp 1957, c 1, pt of §2; Supp, §121-33; am L 1967, c 37, §1; HRS §235-99]



§235-100 - Persons in military service.

§235-100  Persons in military service.  The collection from any person in the military service of any tax on the income of such person, whether falling due prior to or during the person's period of military service (which term, as used in this section, shall have the same meaning as in the Soldiers' and Sailors' Civil Relief Act of 1940, as amended), shall be deferred for a period extending not more than six months after the termination of the person's period of military service if such person's ability to pay such tax is materially impaired by reason of such service.  No interest on any amount of tax, collection of which is deferred for any period under this section, and no penalty for nonpayment of such amount during such period, shall accrue for such period of deferment by reason of such nonpayment.  The running of any statute of limitations against the collection of such tax by distraint or otherwise shall be suspended for the period of military service of any individual the collection of whose tax is deferred under this section, and for an additional period of nine months beginning with the day following the period of military service. [L Sp 1957, c 1, pt of §2; Supp, §121-34; HRS §235-100; gen ch 1985]

Cross References

Civil relief for state military force, see §657D-43.



§235-100.5 - Abatement of income taxes of members of armed forces on death.

[§235-100.5]  Abatement of income taxes of members of armed forces on death.  Section 692 (with respect to income taxes of members of armed forces on death) of the Internal Revenue Code shall be operative for the purposes of this chapter and the department shall have the authority to abate income taxes as provided in section 692.

For the purposes of this section "member of the Armed Forces of the United States" shall have the same meaning as provided by section 7701(a)(15) of the Internal Revenue Code. [L 1991, c 208, §3]



§235-101 - Federal returns and assessments, when copies are required.

§235-101  Federal returns and assessments, when copies are required.  (a)  In prescribing the form of return the department of taxation may require that a person who is required to file a federal income tax return include in the person's return a reconciliation of the return with the person's federal return, or that the person furnish with the return and as a part thereof a copy of the federal return.

(b)  It shall be the duty of every person who is required by section 235-92 to make a return, to report to the department, as to any taxable year governed by this chapter, if (1) the amount of taxable income as returned to the United States is changed, corrected, or adjusted by an officer of the United States or other competent authority, or (2) a change in taxable income results from a renegotiation of a contract with the United States or a subcontract thereunder, or (3) a recomputation of the income tax imposed by the United States under the Internal Revenue Code results from any cause, or (4) an amended income tax return is made to the United States.  The report shall be made within ninety days after the change, correction, adjustment, or recomputation is finally determined or the amended return is filed, as the case may be.  The report required by this subsection shall be made in the form of an amendment of the person's return filed under this chapter.  The amended return shall be accompanied by a copy of the document issued by the United States under (1) to (3).  The statutory period for the assessment of any deficiency or the determination of any refund attributable to this report shall not expire before the expiration of one year from the date the department is notified by the taxpayer or the Internal Revenue Service, whichever is earlier, of such a report in writing.  Before the expiration of this one-year period, the department and the taxpayer may agree in writing to the extension of this period.  The period so agreed upon may be further extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.

(c)  Whenever, in the opinion of the department, it is necessary to examine any federal income tax return of any taxpayer or any determination, assessment, or report related thereto, the department may compel the taxpayer to produce for inspection a copy of any federal return, copies of all statements and schedules in support thereof, and copies of all determinations, assessments, and reports related thereto. [L Sp 1957, c 1, pt of §2; am L Sp 1959 2d, c 1, §16; Supp, §121-35; HRS §235-101; am L 1978, c 173, §2(18); gen ch 1985; am L 1989, c 18, §1; am L 1993, c 31, §1]



§235-102 - Records and special returns.

§235-102  Records and special returns.  (a)  Records.  Every person liable to any tax imposed by this chapter or for the collection or deduction thereof at source, shall keep full, complete, regular, and accurate books of account in which all the person's transactions shall be entered in regular order; provided that the director of taxation may, by regulation, provide for the keeping of simpler accounts in cases where, by reason of the smallness of the income or otherwise, undue hardship or expense will be caused by the keeping of full books of account.  All books of account required to be kept by this chapter shall be preserved for a period of three years, except that the director may, in writing, consent to their destruction within such period or may require that they be kept longer.

(b)  Special returns and statements.  Whenever it is necessary, in the judgment of the director, the director may require any taxpayer, or person liable for the collection or deduction of tax at source, by notice served upon the taxpayer or other person, to make such returns or render such signed statements as the director deems sufficient to show whether or not the taxpayer or other person is liable under this chapter. [L Sp 1957, c 1, pt of §2; am L Sp 1959 2d, c 1, §16; am L 1963, c 45, §4(a); Supp, §121-36; HRS §235-102; am L 1969, c 274, §1; gen ch 1985]

Case Notes

Cited:  33 H. 766.



§235-102.5 - Income check-off authorized.

§235-102.5  Income check-off authorized.  (a)  Any individual whose state income tax liability for any taxable year is $3 or more may designate $3 of the liability to be paid over to the Hawaii election campaign fund, any other law to the contrary notwithstanding, when submitting a state income tax return to the department.  In the case of a joint return of a husband and wife having a state income tax liability of $6 or more, each spouse may designate that $3 be paid to the fund.  The director of taxation shall revise the individual state income tax form to allow the designation of contributions to the fund on the face of the tax return and immediately above the signature lines.  An explanation shall be included which clearly states that the check-off does not constitute an additional tax liability.  If no designation was made on the original tax return when filed, a designation may be made by the individual on an amended return filed within twenty months and ten days after the due date for the original return for such taxable year.  A designation once made whether by an original or amended return may not be revoked.

(b)  Notwithstanding any law to the contrary, any individual whose state income tax refund for any taxable year is $2 or more may designate $2 of the refund to be deposited into the school-level minor repairs and maintenance special fund established by section 302A-1504.5, when submitting a state income tax return to the department.  In the case of a joint return of a husband and wife having a state income tax refund of $4 or more, each spouse may designate that $2 be deposited into the special fund.  The director of taxation shall revise the individual state income tax return form to allow the designation of contributions to the special fund on the face of the tax return and immediately above the signature lines.  If no designation was made on the original tax return when filed, a designation may be made by the individual on an amended return filed within twenty months and ten days after the due date for the original return for such taxable year.  A designation once made, whether by an original or amended return, may not be revoked.

(c)  Notwithstanding any law to the contrary, any individual whose state income tax refund for any taxable year is $2 or more may designate $2 of the refund to be paid over to the libraries special fund established by section 312-3.6, when submitting a state income tax return to the department.  In the case of a joint return of a husband and wife having a state income tax refund of $4 or more, each spouse may designate that $2 be deposited into the special fund.  The director of taxation shall revise the individual state income tax form to allow the designation of contributions to the fund on the face of the tax return and immediately above the signature lines.  If no designation was made on the original tax return when filed, a designation may be made by the individual on an amended return filed within twenty months and ten days after the due date for the original return for such taxable year.  A designation once made, whether by an original or amended return, may not be revoked.

(d)  Notwithstanding any law to the contrary, any individual whose state income tax refund for any taxable year is $5 or more may designate $5 of the refund to be paid over as follows:

(1)  One-third to the Hawaii children's trust fund under section 350B-2; and

(2)  Two-thirds to be divided equally among:

(A)  The domestic violence and sexual assault special fund under the department of health in section 321-1.3;

(B)  The spouse and child abuse special account under the department of human services in section 346‑7.5; and

(C)  The spouse and child abuse special account under the judiciary in section 601-3.6.

When designated by a taxpayer submitting a state income tax return to the department, the department of budget and finance shall allocate the moneys among the several funds as provided in this subsection.  In the case of a joint return of a husband and wife having a state income tax refund of $10 or more, each spouse may designate that $5 be paid over as provided in this subsection.  The director of taxation shall revise the individual state income tax form to allow the designation of contributions pursuant to this subsection on the face of the tax return and immediately above the signature lines.  If no designation was made on the original tax return when filed, a designation may be made by the individual on an amended return filed within twenty months and ten days after the due date for the original return for such taxable year.  A designation once made, whether by an original or amended return, may not be revoked. [L 1979, c 224, §4; am L 1991, c 112, §1; am L 2001, c 311, §3; am L 2002, c 16, §9; am L 2003, c 193, §2; am L 2004, c 228, §1; am L 2005, c 142, §1; am L 2008, c 244, §34]



§235-102.6 - Refund splitting.

[§235-102.6]  Refund splitting.  (a)  Any individual taxpayer required to make a return under this chapter shall be entitled to direct the deposit of an income tax refund into a maximum of three checking or savings accounts at a financial institution; provided that a taxpayer designating the direct deposit shall have electronically filed the taxpayer's return for federal and state income taxes and made a similar direct deposit electronic designation to the same checking or savings accounts on the electronic return.

(b)  The department of taxation shall be authorized to modify and revise its returns and computer systems to carry out the purposes of this section. [L 2008, c 202, §2]

Note

Section applies to taxable years beginning after December 31, 2007.  L 2008, c 202, §5.

`



§235-103 - Distortion of income.

§235-103  Distortion of income.  When a taxpayer so conducts business as either directly or indirectly to benefit stockholders thereof, or any other person interested therein, by selling products or the goods or commodities in which the taxpayer deals at less than the fair price that could be obtained for them, or where a corporation, a substantial portion of the capital stock of which is owned either directly or indirectly by another corporation, acquires or disposes of the products of the corporation so owning a substantial portion of its stock in such manner as to create a loss or improper income to either of the corporations, or where a partnership or individual owns an interest in another corporation or business either directly or indirectly and acquires and disposes of the products of such other business in such manner as to create a loss or improper income to either of the businesses, and generally in all cases where different forms of business enterprise are used in conjunction with one another for the purpose, among others, of diverting profits reasonably and properly made by one factor agency or segment of the business to another, the director of taxation may determine the amount of tax upon either or both of the enterprises for the taxable year, having due regard to the reasonable profits which but for such arrangement, understanding, business device, or organization might or could have accrued to either or both of the enterprises. [L Sp 1957, c 1, pt of §2; am L Sp 1959 2d, c 1, §16; Supp, §121-37; HRS §235-103; gen ch 1985]



§235-104 - Penalties.

§235-104  Penalties.  Penalties and interest shall be added to and become part of the tax, when and as provided by sections 231-39 and 235-97.  The penalties and interest provided by section 231-39 shall apply to employers as well as taxpayers. [L Sp 1957, c 1, pt of §2; Supp, §121-38; HRS §235-104]

Case Notes

When penalty applied.  33 H. 766.



§235-105 - Failure to keep records, render returns, or make reports by responsible persons.

§235-105  Failure to keep records, render returns, or make reports by responsible persons.  The penalties provided by sections 231-34, 231-35, and 231-36 shall apply to any person, whether acting as principal, agent, officer, or director for oneself, itself, or another person and shall apply to each single violation.  These penalties shall be in addition to other penalties provided by law. [L Sp 1957, c 1, pt of §2; am L Sp 1959 2d, c 1, §16; Supp, §121-39; HRS §235-105; gen ch 1985; am L 1995, c 92, §11]



§235-106 - REPEALED.

§235-106  REPEALED.  L 1995, c 92, §23.



§235-107 - Procedure upon failure to file return.

§235-107  Procedure upon failure to file return.  If any taxpayer or employer liable to make and file a return under this chapter fails, neglects, or refuses to make and file a return as required within the time prescribed, or declines to authenticate a return if made, the department of taxation shall make a return for the taxpayer or employer from the best information obtainable and shall levy and assess against the taxpayer or employer the tax upon the amount of taxable income, or the tax required to be withheld from wages and paid over, as shown by such return, to which shall be added the penalties and interest provided by section 231-39.  The assessment shall be presumed to be correct until and unless, upon an appeal duly taken as provided in this chapter, the contrary shall be clearly proved by the taxpayer or employer and the burden of proof upon appeal shall be upon the taxpayer or employer to disprove the correctness of the assessment.  Notice of the assessment shall be given, and an appeal therefrom may be taken, in the manner and within the time provided in section 235-108(b) and section 235-114. [L Sp 1957, c 1, pt of §2; am L Sp 1959 2d, c 1, §16; Supp, §121-41; HRS §235-107]



§235-108 - Audit of return; procedure; additional taxes.

§235-108  Audit of return; procedure; additional taxes.  (a)  Audit.  The director of taxation or a responsible person designated by the director to act in the premises for the purpose of verification or audit of a return made by the taxpayer or employer, or for the purpose of making a return where none has been made, is authorized and empowered to examine all account books, bank books, bank statements, records, vouchers, copies of federal tax returns, and any and all other documents and evidences having any relevancy to the determination of the income or wages as required to be returned under this chapter, and the director may employ the director's powers under section 231-7 for such purposes.

(b)  Additional taxes.  If the department of taxation discovers from the examination of the return or otherwise that income, or the liability of an employer in respect of wages, or any portion thereof, has not been assessed, it may assess the same and give notice to the taxpayer or employer of the assessment, and the taxpayer or employer shall thereupon have an opportunity within thirty days to confer with the department as to the proposed assessment.  After the expiration of thirty days from such notification the department shall assess the income of the taxpayer, or the liability of the employer in respect of wages, or any portion thereof which it believes has not heretofore been assessed, and shall give notice to the taxpayer or employer of the amount of the tax and interest and penalties if any, and the amount thereof shall be paid within twenty days after the date the notice was mailed, properly addressed to the taxpayer or employer at the taxpayer's or employer's last known address or place of business. [L Sp 1957, c 1, pt of §2; am L Sp 1959 2d, c 1, §16; Supp, §121-42; HRS §235-108; gen ch 1985]

Case Notes

Assessor not bound to take return as true.  16 H. 796.

Method of computing depreciation not reflective of income.  18 H. 530.

Reassessment proper when income in previous year unreported.  28 H. 261.



§235-109 - Jeopardy assessments, security for payment, etc.

§235-109  Jeopardy assessments, security for payment, etc.  Section 231-24 shall apply to the taxes imposed by this chapter, both in respect of taxpayers and employers. [L Sp 1957, c 1, pt of §2; Supp, §121-43; HRS §235-109]



§235-109 - .

[§235-109.5]  Credits against income; claim limitation.  (a)  Notwithstanding any law to the contrary providing for a tax credit that may be claimed against a taxpayer's tax liability under section 235-110.51, 235-110.9, 241-4.8, or 431:7-209 for taxable years beginning on or after January 1, 2009, and ending before January 1, 2011, no claim for these tax credits shall exceed eighty per cent of the taxpayer's tax liability for the taxable year in which the credit is claimed, and any tax credits claimed shall not result in any credit carryovers.

(b)  This section shall apply to investments made, renovation costs incurred, or eligible depreciable tangible property placed in service on or after May 1, 2009. [L 2009, c 178, §1]

Note

Section applies to investments made, renovation costs incurred, or eligible depreciable tangible property placed in service on or after May 1, 2009.  L 2009, c 178, §10.



§235-110 - Credits and refunds.

§235-110  Credits and refunds.  (a)  If the taxpayer has paid as an installment of the tax more than the amount determined to be the correct amount of such installment, the overpayment shall be credited against the unpaid installments, if any.  If the amount already paid, whether or not on the basis of installments, exceeds the amount determined to be the correct amount of the tax, the amount of the credit shall be refunded in the manner provided in section 231-23(c).  Within the meaning of this subsection, each amount of tax deducted and withheld from a taxpayer's wages is an installment of taxes paid by the taxpayer.  A refund or credit shall be made to an employer only to the extent that the amount of overpayment claimed by the employer as a credit or refund was not deducted and withheld by the employer.

(b)  This section does not apply in the case of a payment made pursuant to an assessment by the department of taxation under section 235-107 or 235-108(b).  No refund or overpayment credit may be had under this section in any event unless the original payment of the tax was due to the law having been interpreted or applied in respect of the taxpayer concerned differently than in respect of the taxpayers generally.  As to all tax payments for which a refund or credit is not authorized by this section (including without prejudice to the generality of the foregoing cases of unconstitutionality) the remedies provided by appeal or under section 40-35 are exclusive.  However, nothing in this subsection shall be deemed applicable to a credit or refund authorized by sections 235-55, 235-66, or 235-71, or resulting from the tax as returned being less than the tax as estimated; in any of these cases a credit or refund is authorized even though the tax for the taxable year remains subject to determination by the department and assessment as provided by law.

(c)  Any refund earned under this section shall be made in the manner provided in section 231-23(c). [L Sp 1957, c 1, pt of §2; am L 1959, c 277, §13; am L Sp 1959 2d, c 1, §16; am L 1963, c 45, §4(b), (c), (d); Supp, §121-44; HRS §235-110]

Revision Note

In subsections (a) and (c), "231-23(c)" substituted for "231-23(d)".

Attorney General Opinions

Levy on unclaimed warrants by Internal Revenue Service for delinquent federal taxes should be honored.  Att. Gen. Op. 62-4.



§235-110.2 - Credit for school repair and maintenance.

§235-110.2  Credit for school repair and maintenance.  (a)  There shall be allowed to each taxpayer licensed under chapter 444, 460J, or 464, who is subject to the tax imposed by this chapter, and does not owe the State delinquent taxes, penalties, or interest, a credit for contributions of in-kind services for the repair and maintenance of public schools provided by the licensed taxpayer in Hawaii.  The credit shall be deductible from the taxpayer's net income tax liability, if any, imposed by this chapter for the taxable year in which the credit is properly claimed.

(b)  The amount of the credit determined under this section for the taxable year shall be equal to ten per cent of the value of contributions of in-kind services to the Hawaii school repair and maintenance fund for that taxable year; provided that the aggregate value of the contributions of in-kind services claimed by a taxpayer shall not exceed $40,000.

(c)  For purposes of this section:

"Public schools" has the same meaning as defined in section 302A-101.

"Value of contributions of in-kind services" means the fair market value of uncompensated services or labor as determined and certified by the department of accounting and general services.

(d)  The credit allowed under this section shall be claimed against net income tax liability for the taxable year.  A tax credit under this section which exceeds the taxpayer's income tax liability may be used as a credit against the taxpayer's income tax liability in subsequent years until exhausted.

(e)  All claims for tax credits under this section, including any amended claims, shall be filed on or before the end of the twelfth month following the close of the taxable year for which the credits may be claimed.  Failure to comply with the foregoing provision shall constitute a waiver of the right to claim the credit.

(f)  The department of education shall maintain records of the names of taxpayers eligible for the credit and the total value of in-kind services contributed for the repair and maintenance of public schools for the taxable year.  All contributions shall be verified by the department of education.  The department of education shall total all contributions that the department of education certifies.  Upon each determination, the department of education shall issue a certificate to the taxpayer certifying:

(1)  The amount of the contribution;

(2)  That the taxpayer is licensed under chapter 444, 460J, or 464; and

(3)  That the taxpayer has obtained a current and valid certificate signed by the director of taxation, showing that the taxpayer does not owe the State any delinquent taxes, penalties, or interest.

The taxpayer shall file the certificate from the department of education with the taxpayer's tax return with the department of taxation.  When the total amount of certified contributions reaches $2,500,000, the department of education shall immediately discontinue certifying contributions and notify the department of taxation.  In no instance shall the total amount of certified contributions exceed $2,500,000 for each taxable year.

(g)  The State shall provide not more than $250,000 in tax credits for contributions of in-kind services in Hawaii for the repair and maintenance of public schools.

(h)  The director of taxation shall prepare any forms that  may be necessary to allow a credit to be claimed under this section. [L 2001, c 309, §2; am L 2004, c 213, §2]

Cross References

Hawaii 3R's school repair and maintenance fund, see §302A-1502.4.

School repair and maintenance fund (Helping Hands Hawaii), see §302A-1502.5.



§235-110.3 - Ethanol facility tax credit.

§235-110.3  Ethanol facility tax credit.  (a)  Each year during the credit period, there shall be allowed to each taxpayer subject to the taxes imposed by this chapter, an ethanol facility tax credit that shall be applied to the taxpayer's net income tax liability, if any, imposed by this chapter for the taxable year in which the credit is properly claimed.

For each qualified ethanol production facility, the annual dollar amount of the ethanol facility tax credit during the eight-year period shall be equal to thirty per cent of its nameplate capacity if the nameplate capacity is greater than five hundred thousand but less than fifteen million gallons.  A taxpayer may claim this credit for each qualifying ethanol facility; provided that:

(1)  The claim for this credit by any taxpayer of a qualifying ethanol production facility shall not exceed one hundred per cent of the total of all investments made by the taxpayer in the qualifying ethanol production facility during the credit period;

(2)  The qualifying ethanol production facility operated at a level of production of at least seventy-five per cent of its nameplate capacity on an annualized basis;

(3)  The qualifying ethanol production facility is in production on or before January 1, 2017; and

(4)  No taxpayer that claims the credit under this section shall claim any other tax credit under this chapter for the same taxable year.

(b)  As used in this section:

"Credit period" means a maximum period of eight years beginning from the first taxable year in which the qualifying ethanol production facility begins production even if actual production is not at seventy-five per cent of nameplate capacity.

"Investment" means a nonrefundable capital expenditure related to the development and construction of any qualifying ethanol production facility, including processing equipment, waste treatment systems, pipelines, and liquid storage tanks at the facility or remote locations, including expansions or modifications.  Capital expenditures shall be those direct and certain indirect costs determined in accordance with section 263A of the Internal Revenue Code, relating to uniform capitalization costs, but shall not include expenses for compensation paid to officers of the taxpayer, pension and other related costs, rent for land, the costs of repairing and maintaining the equipment or facilities, training of operating personnel, utility costs during construction, property taxes, costs relating to negotiation of commercial agreements not related to development or construction, or service costs that can be identified specifically with a service department or function or that directly benefit or are incurred by reason of a service department or function.  For the purposes of determining a capital expenditure under this section, the provisions of section 263A of the Internal Revenue Code shall apply as it read on March 1, 2004.  For purposes of this section, investment excludes land costs and includes any investment for which the taxpayer is at risk, as that term is used in section 465 of the Internal Revenue Code (with respect to deductions limited to amount at risk).

"Nameplate capacity" means the qualifying ethanol production facility's production design capacity, in gallons of motor fuel grade ethanol per year.

"Net income tax liability" means net income tax liability reduced by all other credits allowed under this chapter.

"Qualifying ethanol production" means ethanol produced from renewable, organic feedstocks, or waste materials, including municipal solid waste.  All qualifying production shall be fermented, distilled, gasified, or produced by physical chemical conversion methods such as reformation and catalytic conversion and dehydrated at the facility.

"Qualifying ethanol production facility" or "facility" means a facility located in Hawaii which produces motor fuel grade ethanol meeting the minimum specifications by the American Society of Testing and Materials standard D-4806, as amended.

(c)  In the case of a taxable year in which the cumulative claims for the credit by the taxpayer of a qualifying ethanol production facility exceeds the cumulative investment made in the qualifying ethanol production facility by the taxpayer, only that portion that does not exceed the cumulative investment shall be claimed and allowed.

(d)  The department of business, economic development, and tourism shall:

(1)  Maintain records of the total amount of investment made by each taxpayer in a facility;

(2)  Verify the amount of the qualifying investment;

(3)  Total all qualifying and cumulative investments that the department of business, economic development, and tourism certifies; and

(4)  Certify the total amount of the tax credit for each taxable year and the cumulative amount of the tax credit during the credit period.

Upon each determination, the department of business, economic development, and tourism shall issue a certificate to the taxpayer verifying the qualifying investment amounts, the credit amount certified for each taxable year, and the cumulative amount of the tax credit during the credit period.  The taxpayer shall file the certificate with the taxpayer's tax return with the department of taxation.  Notwithstanding the department of business, economic development, and tourism's certification authority under this section, the director of taxation may audit and adjust certification to conform to the facts.

If in any year, the annual amount of certified credits reaches $12,000,000 in the aggregate, the department of business, economic development, and tourism shall immediately discontinue certifying credits and notify the department of taxation.  In no instance shall the total amount of certified credits exceed $12,000,000 per year.  Notwithstanding any other law to the contrary, this information shall be available for public inspection and dissemination under chapter 92F.

(e)  If the credit under this section exceeds the taxpayer's income tax liability, the excess of credit over liability shall be refunded to the taxpayer; provided that no refunds or payments on account of the tax credit allowed by this section shall be made for amounts less than $1.  All claims for a credit under this section must be properly filed on or before the end of the twelfth month following the close of the taxable year for which the credit may be claimed.  Failure to comply with the foregoing provision shall constitute a waiver of the right to claim the credit.

(f)  If a qualifying ethanol production facility or an interest therein is acquired by a taxpayer prior to the expiration of the credit period, the credit allowable under subsection (a) for any period after such acquisition shall be equal to the credit that would have been allowable under subsection (a) to the prior taxpayer had the taxpayer not disposed of the interest.  If an interest is disposed of during any year for which the credit is allowable under subsection (a), the credit shall be allowable between the parties on the basis of the number of days during the year the interest was held by each taxpayer.  In no case shall the credit allowed under subsection (a) be allowed after the expiration of the credit period.

(g)  Once the total nameplate capacities of qualifying ethanol production facilities built within the State reaches or exceeds a level of forty million gallons per year, credits under this section shall not be allowed for new ethanol production facilities.  If a new facility's production capacity would cause the statewide ethanol production capacity to exceed forty million gallons per year, only the ethanol production capacity that does not exceed the statewide forty million gallon per year level shall be eligible for the credit.

(h)  Prior to construction of any new qualifying ethanol production facility, the taxpayer shall provide written notice of the taxpayer's intention to begin construction of a qualifying ethanol production facility.  The information shall be provided to the department of taxation and the department of business, economic development, and tourism on forms provided by the department of business, economic development, and tourism, and shall include information on the taxpayer, facility location, facility production capacity, anticipated production start date, and the taxpayer's contact information.  Notwithstanding any other law to the contrary, this information shall be available for public inspection and dissemination under chapter 92F.

(i)  The taxpayer shall provide written notice to the director of taxation and the director of business, economic development, and tourism within thirty days following the start of production.  The notice shall include the production start date and expected ethanol fuel production for the next twenty-four months.  Notwithstanding any other law to the contrary, this information shall be available for public inspection and dissemination under chapter 92F.

(j)  If a qualifying ethanol production facility fails to achieve an average annual production of at least seventy-five per cent of its nameplate capacity for two consecutive years, the stated capacity of that facility may be revised by the director of business, economic development, and tourism to reflect actual production for the purposes of determining statewide production capacity under subsection (g) and allowable credits for that facility under subsection (a).  Notwithstanding any other law to the contrary, this information shall be available for public inspection and dissemination under chapter 92F.

(k)  Each calendar year during the credit period, the taxpayer shall provide information to the director of business, economic development, and tourism on the number of gallons of ethanol produced and sold during the previous calendar year, how much was sold in Hawaii versus overseas, feedstocks used for ethanol production, the number of employees of the facility, and the projected number of gallons of ethanol production for the succeeding year.

(l)  In the case of a partnership, S corporation, estate, or trust, the tax credit allowable is for every qualifying ethanol production facility.  The cost upon which the tax credit is computed shall be determined at the entity level.  Distribution and share of credit shall be determined pursuant to section 235-110.7(a).

(m)  Following each year in which a credit under this section has been claimed, the director of business, economic development, and tourism shall submit a written report to the governor and legislature regarding the production and sale of ethanol.  The report shall include:

(1)  The number, location, and nameplate capacities of qualifying ethanol production facilities in the State;

(2)  The total number of gallons of ethanol produced and sold during the previous year; and

(3)  The projected number of gallons of ethanol production for the succeeding year.

(n)  The director of taxation shall prepare forms that may be necessary to claim a credit under this section.  Notwithstanding the department of business, economic development, and tourism's certification authority under this section, the director may audit and adjust certification to conform to the facts.  The director may also require the taxpayer to furnish information to ascertain the validity of the claim for credit made under this section and may adopt rules necessary to effectuate the purposes of this section pursuant to chapter 91. [L 2000, c 289, §2; am L 2004, c 140, §2; am L 2007, c 128, §1]



§235-110.4 , 110 - .

§§235-110.4, 110.45  REPEALED.  L 2007, c 9, §§23, 24.



§235-110.5 - REPEALED.

§235-110.5  REPEALED.  L 1987, c 40, §2.



§235-110.6 - Fuel tax credit for commercial fishers.

[§235-110.6]  Fuel tax credit for commercial fishers.  (a)  Each principal operator of a commercial fishing vessel who files an individual or corporate net income tax return for a taxable year may claim an income tax credit under this section against the Hawaii state individual or corporate net income tax.

(b)  The tax credit shall be an amount equal to the fuel taxes imposed under section 243-4(a) and paid by the principal operator during the taxable year.

(c)  The tax credit claimed under this section by the principal operator shall be deductible from the principal operator's individual or corporate income tax liability, if any, for the tax year in which the credit is properly claimed; provided that a husband and wife filing separate returns for a taxable year for which a joint return could have been made by them shall claim only the tax credit to which they would have been entitled had a joint return been filed. If the tax credit claimed by the principal operator under this section exceeds the amount of the income tax payments due from the principal operator, the excess of credit over payments due shall be refunded to the principal operator; provided that the tax credit properly claimed by a principal operator who has no income tax liability shall be paid to the principal operator; and provided further no refunds or payments on account of the tax credit allowed by this section shall be made for amounts less than $1.

(d)  The director of taxation shall prepare such forms as may be necessary to claim a credit under this section, may require proof of the claim for the tax credit, and may adopt rules pursuant to chapter 91.

(e)  All of the provisions relating to assessments and refunds under this chapter and under section 231-23(c)(1) shall apply to the tax credit under this section.

(f)  Claims for the tax credit under this section, including any amended claims thereof, shall be filed on or before the end of the twelfth month following the taxable year for which the credit may be claimed.

(g)  As used in this section:

(1)  "Commercial fishing vessel" means any water vessel which is used to catch or process fish or transport fish loaded on the high seas.

(2)  "Principal operator" means any individual or corporate resident taxpayer who derives at least fifty-one per cent of the taxpayer's gross annual income from commercial fishing operations. [L 1981, c 210, §1]

Revision Note

In subsection (e), "231-23(c)(1)" substituted for "231-23(d)(1)".



§235-110.7 - Capital goods excise tax credit.

§235-110.7  Capital goods excise tax credit.  (a)  There shall be allowed to each taxpayer subject to the tax imposed by this chapter a capital goods excise tax credit which shall be deductible from the taxpayer's net income tax liability, if any, imposed by this chapter for the taxable year in which the credit is properly claimed.

The amount of the tax credit shall be determined by the application of the following rates against the cost of the eligible depreciable tangible personal property used by the taxpayer in a trade or business and placed in service within Hawaii after December 31, 1987.  For calendar years beginning after:

(1)  December 31, 1987, the applicable rate shall be three per cent;

(2)  December 31, 1988, the applicable rate shall be four per cent;

(3)  December 31, 2008, the applicable rate shall be zero per cent; and

(4)  December 31, 2009, and thereafter, the applicable rate shall be four per cent.

For taxpayers with fiscal taxable years, the applicable rate shall be the rate for the calendar year in which the eligible depreciable tangible personal property used in the trade or business is placed in service within Hawaii.

In the case of a partnership, S corporation, estate, or trust, the tax credit allowable is for eligible depreciable tangible personal property which is placed in service by the entity.  The cost upon which the tax credit is computed shall be determined at the entity level.  Distribution and share of credit shall be determined by rules.

In the case of eligible depreciable tangible personal property for which a credit for sales or use taxes paid to another state is allowable under section 238-3(i), the amount of the tax credit allowed under this section shall not exceed the amount of use tax actually paid under chapter 238 relating to such tangible personal property.

If a deduction is taken under section 179 (with respect to election to expense certain depreciable business assets) of the Internal Revenue Code of 1954, as amended, no tax credit shall be allowed for that portion of the cost of property for which the deduction was taken.

(b)  If the capital goods excise tax credit allowed under subsection (a) exceeds the taxpayer's net income tax liability, the excess of credit over liability shall be refunded to the taxpayer; provided that no refunds or payment on account of the tax credit allowed by this section shall be made for amounts less than $1.

All claims for tax credits under this section, including any amended claims, must be filed on or before the end of the twelfth month following the close of the taxable year for which the credits may be claimed.  Failure to comply with the foregoing provision shall constitute a waiver of the right to claim the credit.

(c)  Application for the capital goods excise tax credit shall be upon forms provided by the department of taxation.

(d)  Sections 47 (with respect to dispositions of section 38 property and the recapture percentages) of the Internal Revenue Code of 1954, as amended, as of December 31, 1984, and 280F as operative for this chapter (with respect to limitation on investment tax credit and depreciation for luxury automobiles; limitation where certain property used for personal purposes) of the Internal Revenue Code of 1954, as amended, shall be operative for purposes of this section.

(e)  As used in this section, the definition of section 38 property (with respect to investment in depreciable tangible personal property) as defined by section 48(a)(1)(A), (a)(1)(B), (a)(3), (a)(4), (a)(7), (a)(8), (a)(10)(A), (b), (c), (f), (l), (m), and (s) of the Internal Revenue Code of 1954, as amended as of December 31, 1984, is operative for the purposes of this section only.

As used in this section:

"Cost" means (1) the actual invoice price of the tangible personal property, or (2) the basis from which depreciation is taken under section 167 (with respect to depreciation) or from which a deduction may be taken under section 168 (with respect to accelerated cost recovery system) of the Internal Revenue Code of 1954, as amended, whichever is less.

"Eligible depreciable tangible personal property" is section 38 property as defined by the operative provisions of section 48 and having a depreciable life under section 167 or for which a deduction may be taken under section 168 of the federal Internal Revenue Code of 1954, as amended.

"Placed in service" means the earliest of the following taxable years:

(1)  The taxable year in which, under the:

(A)  Taxpayer's depreciation practice, the period for depreciation; or

(B)  Accelerated cost recovery system, a claim for recovery allowances; with respect to such property begins; or

(2)  The taxable year in which the property is placed in a condition or state of readiness and availability for a specifically assigned function.

"Purchase" means an acquisition of property.

"Tangible personal property" means tangible personal property which is placed in service within Hawaii after December 31, 1987, and the purchase or importation of which resulted in a transaction which was subject to the imposition and payment of tax at the rate of four per cent under chapter 237 or 238.  "Tangible personal property" does not include tangible personal property which is an integral part of a building or structure or tangible personal property used in a foreign trade zone, as defined under chapter 212. [L 1987, c 239, §1(2); am L 1988, c 141, §21; am L 1989, c 7, §1; am L 1990, c 184, §§7, 8; am L 1992, c 235, §6; am L 2007, c 9, §12; am L 2009, c 178, §3]

Note

The 2009 amendment applies to investments made, renovation costs incurred, or eligible depreciable tangible property placed in service on or after May 1, 2009.  L 2009, c 178, §10.

Case Notes

Where taxpayer failed to file a timely claim for the credit "on or before the end of the twelfth month following the close of the taxable year for which the credits may be claimed" as required under this section, taxpayer waived its right to a capital goods excise tax credit refund.  97 H. 270 (App.), 36 P.3d 814.



§235-110.8 - Low-income housing tax credit.

§235-110.8  Low-income housing tax credit.  (a)  Section 42 (with respect to low-income housing credit) of the Internal Revenue Code shall be operative for the purposes of this chapter as provided in this section.

(b)  Each taxpayer subject to the tax imposed by this chapter, who has filed [a] net income tax return for a taxable year may claim a low-income housing tax credit against the taxpayer's net income tax liability.  The amount of the credit shall be deductible from the taxpayer's net income tax liability, if any, imposed by this chapter for the taxable year in which the credit is properly claimed on a timely basis.  A credit under this section may be claimed whether or not the taxpayer claims a federal low-income housing tax credit pursuant to section 42 of the Internal Revenue Code.

(c)  The low-income housing tax credit shall be fifty per cent of the applicable percentage of the qualified basis of each building located in Hawaii.  The applicable percentage shall be calculated as provided in section 42(b) of the Internal Revenue Code.

(d)  For the purposes of this section, the determination of:

(1)  Qualified basis and qualified low-income building shall be made under section 42(c);

(2)  Eligible basis shall be made under section 42(d);

(3)  Qualified low-income housing project shall be made under section 42(g);

(4)  Recapture of credit shall be made under section 42(j), except that the tax for the taxable year shall be increased under section 42(j)(1) only with respect to credits that were used to reduce state income taxes;

(5)  Application of at-risk rules shall be made under section 42(k);

of the Internal Revenue Code.

(e)  As provided in section 42(e), rehabilitation expenditures shall be treated as separate new building and their treatment under this section shall be the same as in section 42(e).  The definitions and special rules relating to credit period in section 42(f) and the definitions and special rules in section 42(i) shall be operative for the purposes of this section.

(f)  The state housing credit ceiling under section 42(h) shall be zero for the calendar year immediately following the expiration of the federal low-income housing tax credit program and for any calendar year thereafter, except for the carryover of any credit ceiling amount for certain projects in progress which, at the time of the federal expiration, meet the requirements of section 42.

(g)  The credit allowed under this section shall be claimed against net income tax liability for the taxable year.  For the purpose of deducting this tax credit, net income tax liability means net income tax liability reduced by all other credits allowed the taxpayer under this chapter.

A tax credit under this section which exceeds the taxpayer's income tax liability may be used as a credit against the taxpayer's income tax liability in subsequent years until exhausted.  All claims for a tax credit under this section must be filed on or before the end of the twelfth month following the close of the taxable year for which the credit may be claimed.  Failure to properly and timely claim the credit shall constitute a waiver of the right to claim the credit.  A taxpayer may claim a credit under this section only if the building or project is a qualified low-income housing building or a qualified low-income housing project under section 42 of the Internal Revenue Code.

Section 469 (with respect to passive activity losses and credits limited) of the Internal Revenue Code shall be applied in claiming the credit under this section.

(h)  The director of taxation may adopt any rules under chapter 91 and forms necessary to carry out this section. [L 1988, c 216, §1; am L 1989, c 13, §6; am L 2000, c 148, §3; am L 2005, c 196, §8]



§235-110.9 - High technology business investment tax credit.

§235-110.9  High technology business investment tax credit.  (a)  There shall be allowed to each taxpayer subject to the taxes imposed by this chapter a high technology business investment tax credit that shall be deductible from the taxpayer's net income tax liability, if any, imposed by this chapter for the taxable year in which the investment was made and the following four years provided the credit is properly claimed.  The tax credit shall be as follows:

(1)  In the year the investment was made, thirty-five per cent;

(2)  In the first year following the year in which the investment was made, twenty-five per cent;

(3)  In the second year following the investment, twenty per cent;

(4)  In the third year following the investment, ten per cent; and

(5)  In the fourth year following the investment, ten per cent;

of the investment made by the taxpayer in each qualified high technology business, up to a maximum allowed credit in the year the investment was made, $700,000; in the first year following the year in which the investment was made, $500,000; in the second year following the year in which the investment was made, $400,000; in the third year following the year in which the investment was made, $200,000; and in the fourth year following the year in which the investment was made, $200,000.

(b)  [Repeal and reenactment on January 1, 2011.  L 2007, c 206, §8.]  The credit allowed under this section shall be claimed against the net income tax liability for the taxable year.  For the purpose of this section, "net income tax liability" means net income tax liability reduced by all other credits allowed under this chapter.  By accepting an investment for which the credit allowed under this section may be claimed, a qualified high technology business consents to the public disclosure of the qualified high technology business' name and status as a beneficiary of the credit under this section.

(c)  If the tax credit under this section exceeds the taxpayer's income tax liability for any of the five years that the credit is taken, the excess of the tax credit over liability may be used as a credit against the taxpayer's income tax liability in subsequent years until exhausted.  Every claim, including amended claims, for a tax credit under this section shall be filed on or before the end of the twelfth month following the close of the taxable year for which the credit may be claimed.  Failure to comply with the foregoing provision shall constitute a waiver of the right to claim the credit.

(d)  If at the close of any taxable year in the five-year period in subsection (a):

(1)  The business no longer qualifies as a qualified high technology business;

(2)  The business or an interest in the business has been sold by the taxpayer investing in the qualified high technology business; or

(3)  The taxpayer has withdrawn the taxpayer's investment wholly or partially from the qualified high technology business;

the credit claimed under this section shall be recaptured.  The recapture shall be equal to ten per cent of the amount of the total tax credit claimed under this section in the preceding two taxable years.  The amount of the credit recaptured shall apply only to the investment in the particular qualified high technology business that meets the requirements of paragraph (1), (2), or (3).  The recapture provisions of this subsection shall not apply to a tax credit claimed for a qualified high technology business that does not fall within the provisions of paragraph (1), (2), or (3).  The amount of the recaptured tax credit determined under this subsection shall be added to the taxpayer's tax liability for the taxable year in which the recapture occurs under this subsection.

(e)  Every taxpayer, before March 31 of each year in which an investment in a qualified high technology business was made in the previous taxable year, shall submit a written, certified statement to the director of taxation identifying:

(1)  Qualified investments, if any, expended in the previous taxable year; and

(2)  The amount of tax credits claimed pursuant to this section, if any, in the previous taxable year.

(f)  The department shall:

(1)  Maintain records of the names and addresses of the taxpayers claiming the credits under this section and the total amount of the qualified investment costs upon which the tax credit is based;

(2)  Verify the nature and amount of the qualifying investments;

(3)  Total all qualifying and cumulative investments that the department certifies; and

(4)  Certify the amount of the tax credit for each taxable year and cumulative amount of the tax credit.

Upon each determination made under this subsection, the department shall issue a certificate to the taxpayer verifying information submitted to the department, including qualifying investment amounts, the credit amount certified for each taxable year, and the cumulative amount of the tax credit during the credit period.  The taxpayer shall file the certificate with the taxpayer's tax return with the department.

The director of taxation may assess and collect a fee to offset the costs of certifying tax credits claims under this section.  All fees collected under this section shall be deposited into the tax administration special fund established under section 235-20.5.

(g)  As used in this section:

"Investment tax credit allocation ratio" means, with respect to a taxpayer that has made an investment in a qualified high technology business, the ratio of:

(1)  The amount of the credit under this section that is, or is to be, received by or allocated to the taxpayer over the life of the investment, as a result of the investment; to

(2)  The amount of the investment in the qualified high technology business.

"Qualified high technology business" means a business, employing or owning capital or property, or maintaining an office, in this State; provided that:

(1)  More than fifty per cent of its total business activities are qualified research; and provided further that the business conducts more than seventy-five per cent of its qualified research in this State; or

(2)  More than seventy-five per cent of its gross income is derived from qualified research; and provided further that this income is received from:

(A)  Products sold from, manufactured in, or produced in this State; or

(B)  Services performed in this State.

"Qualified research" means the same as defined in section 235-7.3.

(h)  Common law principles, including the doctrine of economic substance and business purpose, shall apply to any investment.  There exists a presumption that a transaction satisfies the doctrine of economic substance and business purpose to the extent that the special allocation of the high technology business tax credit has an investment tax credit ratio of 1.5 or less of credit for every dollar invested.

Transactions for which an investment tax credit allocation ratio greater than 1.5 but not more than 2.0 of credit for every dollar invested and claimed may be reviewed by the department for applicable doctrines of economic substance and business purpose.

Businesses claiming a tax credit for transactions with investment tax credit allocation ratios greater than 2.0 of credit for every dollar invested shall substantiate economic merit and business purpose consistent with this section.

(i)  For investments made on or after May 1, 2009, notwithstanding any other law to the contrary, no allocations, special or otherwise, of credits under this section may exceed the amount of the investment made by the taxpayer ultimately claiming this credit; and investment tax credit allocation ratios greater than 1.0 of credit for every dollar invested shall not be allowed.  In addition, the credit shall be allowed only in accordance with subsection (a).

(j)  For investments made on or after May 1, 2009, this section shall be subject to section 235-109.5.

(k)  This section shall not apply to taxable years beginning after December 31, 2010. [L 1999, c 178, §24; am L 2000, c 297, §8; am L 2001, c 221, §9; am L 2004, c 215, §8; am L 2007, c 206, §4; am L 2009, c 178, §4]

Note

L 2001, c 221, §15(2) provides:

"(2)  Section 9 [amending §235-110.9] shall apply to taxable years beginning after December 31, 2000, but shall not apply to taxable years after December 31, 2005; provided that a taxpayer may continue to claim the credits if the five-year period to claim the credits commences in taxable years beginning before January 1, 2006; ...."

Annual survey from businesses receiving tax credit; reports to legislature (repealed January 1, 2011).  L 2007, c 206, §§2, 5.

The 2009 amendment applies to investments made, renovation costs incurred, or eligible depreciable tangible property placed in service on or after May 1, 2009.  L 2009, c 178, §10.

Law Journals and Reviews

Seed Capital is Not Enough:  Lessons from Hawai`i's Attempt to Develop a High-Technology Sector.  30 UH L. Rev. 401.



§235-110.46 - Attractions and educational facilities tax credit; Ko Olina Resort and Marina; Makaha Resort.

[§235-110.46]  Attractions and educational facilities tax credit; Ko Olina Resort and Marina; Makaha Resort.  (a)  There shall be allowed to each qualified taxpayer subject to the taxes imposed by this chapter or chapter 237, 237D, 238, 239, 241, or 431, a tax credit [that] may be claimed for taxable years beginning after December 31, 2004, for qualified costs in the development of facilities for attractions and educational purposes at Ko Olina Resort and Marina and at Makaha Resort.  The tax credit shall be deductible from the taxpayer's net income tax liability, if any, imposed by this chapter and, at the election of the taxpayer, from the tax liability imposed by chapters 237, 237D, 238, 239, 241, and 431.

(b)  The tax credit earned shall be equal to the qualified costs incurred from June 1, 2003, through May 31, 2009, up to a maximum of $75,000,000 of credits in the aggregate for all qualified taxpayers for all years; provided that notwithstanding the amount of tax credits earned in any year, a maximum of $7,500,000 of tax credits in the aggregate for all qualified taxpayers may be used in any one taxable year.  The credits over $7,500,000 shall be used as provided in subsection (d).  In the case of a partnership, limited liability company, S corporation, estate, trust, or association of apartment owners, the tax credit allowable is for qualified costs incurred by the entity.  The costs upon which the tax credit is computed shall be determined at the entity level.

(c)  To qualify for the tax credit, a taxpayer shall:

(1)  Have expended qualified costs on and be developing a world-class aquarium and marine science and mammal research facility at Ko Olina Resort and Marina; and

(2)  Dedicate one-half of the net operating income of the world-class aquarium to the State, beginning on the first day of the seventeenth year following the year in which the attractions and educational facilities credit was first taken; or

(3)  Acquire or own the Makaha Resort, and lease or sell a portion of the Makaha Resort for use as training and educational facilities for a period of not less than six years to a taxpayer meeting the requirements of subsection (c)(1).

(d)  If the tax credit under this section exceeds $7,500,000 in the aggregate for all qualified taxpayers for any taxable year or exceeds the taxpayer's tax liability under this chapter or chapters 237, 237D, 238, 239, 241, and 431 for any year for which the credit is taken, the excess of the tax credit may be used as a credit against the taxpayer's tax liability for the taxes set forth in this section in subsequent years until exhausted; provided that the taxpayer may continue to claim the credit provided in this section if the qualified costs are incurred before June 1, 2009, subject to the monetary ceilings in subsection (b).

(e)  Every claim, including amended claims, for a tax credit under this section shall be filed on or before the end of the twelfth month following the close of the taxable year for which the credit may be claimed.  Failure to comply with the foregoing provision shall constitute a waiver of the right to claim the credit.

(f)  If, at any time during the six-year period in which tax credits are earned under this section, the costs incurred no longer meet the definition of qualified costs, the credits claimed under this section shall be recaptured.  The recapture shall be equal to one hundred per cent of the total tax credits claimed under this section for the preceding taxable year; provided that the amount of the credits recaptured shall apply only to those costs that no longer meet the definition of qualified costs.  The amount of the recaptured tax credits determined under this subsection shall be added to the taxpayer's tax liability for the taxable year in which the recapture occurs under this subsection.

(g)  If any credit is claimed under this section, then no taxpayer shall claim a credit under any chapter identified in this section for the same qualified costs for which a credit is claimed under this section.

(h)  The director of taxation shall prepare any forms that may be necessary to claim a credit under this section.  The director may also require the taxpayer to furnish information to ascertain the validity of the claims for credits made under this section and may adopt rules necessary to effectuate the purposes of this section pursuant to chapter 91.

Every qualified taxpayer, no later than March 31 of each year in which qualified costs were expended in the previous taxable year, shall submit a written, certified statement to the director of business, economic development, and tourism, in the form specified by the director of business, economic development, and tourism, identifying:

(1)  Qualified costs, if any, expended in the previous taxable year;

(2)  The amount of tax credits claimed pursuant to this section, if any, in the previous taxable year; and

(3)  The tax liability under this chapter and chapters 237, 237D, 238, 239, 241, and 431 against which the tax credits are claimed.

Any other law to the contrary notwithstanding, a statement submitted under this subsection shall be a public document.

(i)  The department of business, economic development, and tourism shall maintain records of the names of taxpayers eligible for the credits and the total amount of qualified costs incurred from June 1, 2003, through May 31, 2009.  The department of business, economic development, and tourism shall verify all qualified costs and, upon each determination, shall issue a certificate to the taxpayer certifying:

(1)  The amount of the qualified costs; and

(2)  The amount of tax credit that the taxpayer is allowed to use for the taxable year.

The department of business, economic development, and tourism shall certify no more than $7,500,000 in credits in the aggregate for all taxpayers for each taxable year; provided that the department may verify qualified costs of no more than $75,000,000 from June 1, 2003, through May 31, 2009.  The taxpayer shall file the certificate with the taxpayer's return with the department of taxation.

(j)  As used in this section:

"Ko Olina Resort and Marina" means the six hundred forty-two acres reclassified to urban district by Decision and Order entered on September 12, 1985, in Docket A83-562, by the land use commission.

"Makaha Resort" means the three hundred thirty-two acre property identified as tax map keys (1) 8-04-002 parcels 51, 52, 53, 54, 55, and 67 and (1) 8-04-029-142.

"Qualified costs" means any costs for plans, design, and construction, costs for equipment that is permanently affixed to a building or structure, and acquisition of facilities for educational purposes, up to a total of $75,000,000 in the aggregate, incurred after May 31, 2003, and before June 1, 2009, at either or both of:

(1)  Ko Olina Resort and Marina for the development of facilities for attractions and educational purposes, and for infrastructure within the Ko Olina Resort and Marina that is directly related to those facilities, including a world-class aquarium, marine science and mammal research facilities, international sports training complex, a travel industry management intern campus, infrastructure for the transfer of ocean waters to the aquarium or marine mammal facilities, or both, seawater air conditioning, and other educational facilities developed or operated in cooperation with the University of Hawaii or other educational institutions; or

(2)  Makaha Resort for the development of a training and educational facility within a working resort and hotel;

provided that "qualified costs" shall not include land acquisition costs.

"Qualified taxpayer" means a person who fulfills the requirements of subsection (c). [L 2003, c 100, §3]

Note

Section applies to qualified costs incurred after May 31, 2003.  L 2003, c 100, §6.



§235-110.51 - Technology infrastructure renovation tax credit.

§235-110.51  Technology infrastructure renovation tax credit.  (a)  There shall be allowed to each taxpayer subject to the taxes imposed by this chapter, an income tax credit which shall be deductible from the taxpayer's net income tax liability, if any, imposed by this chapter for the taxable year in which the credit is properly claimed.

(b)  The amount of the credit shall be four per cent of the renovation costs incurred during the taxable year for each commercial building located in Hawaii.

(c)  In the case of a partnership, S corporation, estate, trust, or any developer of a commercial building, the tax credit allowable is for renovation costs incurred by the entity for the taxable year.  The cost upon which the tax credit is computed shall be determined at the entity level.  Distribution and share of credit shall be determined pursuant to section 235-110.7(a).

(d)  If a deduction is taken under section 179 (with respect to election to expense depreciable business assets) of the Internal Revenue Code, no tax credit shall be allowed for that portion of the renovation cost for which the deduction is taken.

(e)  The basis of eligible property for depreciation or accelerated cost recovery system purposes for state income taxes shall be reduced by the amount of credit allowable and claimed.  In the alternative, the taxpayer shall treat the amount of the credit allowable and claimed as a taxable income item for the taxable year in which it is properly recognized under the method of accounting used to compute taxable income.

(f)  The credit allowed under this section shall be claimed against the net income tax liability for the taxable year.

(g)  If the tax credit under this section exceeds the taxpayer's income tax liability, the excess of credit over liability may be carried forward until exhausted.

(h)  The tax credit allowed under this section shall not be available for taxable years beginning after December 31, 2010.

(i)  As used in this section:

"Net income tax liability" means income tax liability reduced by all other credits allowed under this chapter.

"Renovation costs" means costs incurred after December 31, 2000, to plan, design, install, construct, and purchase technology-enabled infrastructure equipment to provide a commercial building with technology-enabled infrastructure.

"Technology-enabled infrastructure" means:

(1)  High speed telecommunications systems that provide Internet access, direct satellite communications access, and videoconferencing facilities;

(2)  Physical security systems that identify and verify valid entry to secure spaces, detect invalid entry or entry attempts, and monitor activity in these spaces;

(3)  Environmental systems to include heating, ventilation, air conditioning, fire detection and suppression, and other life safety systems; and

(4)  Backup and emergency electric power systems.

(j)  No taxpayer that claims a credit under this section shall claim any other credit under this chapter. [L 2001, c 221, §2; am L 2004, c 215, §7]



§235-110.91 - Tax credit for research activities.

§235-110.91  Tax credit for research activities.  (a)  Section 41 (with respect to the credit for increasing research activities) and section 280C(c) (with respect to certain expenses for which the credit for increasing research activities are allowable) of the Internal Revenue Code shall be operative for the purposes of this chapter as provided in this section; except that references to the base amount shall not apply and credit for all qualified research expenses may be taken without regard to the amount of expenses for previous years.  If section 41 of the Internal Revenue Code is repealed or terminated prior to January 1, 2011, its provisions shall remain in effect for purposes of the income tax law of the State as modified by this section, as provided for in subsection (j).

(b)  All references to Internal Revenue Code sections within sections 41 and 280C(c) of the Internal Revenue Code shall be operative for purposes of this section.

(c)  There shall be allowed to each qualified high technology business subject to the tax imposed by this chapter an income tax credit for qualified research activities equal to the credit for research activities provided by section 41 of the Internal Revenue Code and as modified by this section.  The credit shall be deductible from the taxpayer's net income tax liability, if any, imposed by this chapter for the taxable year in which the credit is properly claimed.

(d)  Every qualified high technology business, before March 31 of each year in which qualified research and development activity was conducted in the previous taxable year, shall submit a written, certified statement to the director of taxation identifying:

(1)  Qualified expenditures, if any, expended in the previous taxable year; and

(2)  The amount of tax credits claimed pursuant to this section, if any, in the previous taxable year.

(e)  The department shall:

(1)  Maintain records of the names and addresses of the taxpayers claiming the credits under this section and the total amount of the qualified research and development activity costs upon which the tax credit is based;

(2)  Verify the nature and amount of the qualifying costs or expenditures;

(3)  Total all qualifying and cumulative costs or expenditures that the department certifies; and

(4)  Certify the amount of the tax credit for each taxable year and cumulative amount of the tax credit.

Upon each determination made under this subsection, the department shall issue a certificate to the taxpayer verifying information submitted to the department, including the qualifying costs or expenditure amounts, the credit amount certified for each taxable year, and the cumulative amount of the tax credit during the credit period.  The taxpayer shall file the certificate with the taxpayer's tax return with the department.

The director of taxation may assess and collect a fee to offset the costs of certifying tax credit claims under this section.  All fees collected under this section shall be deposited into the tax administration special fund established under section 235-20.5.

(f)  As used in this section:

"Basic research" under section 41(e) of the Internal Revenue Code shall not include research conducted outside of the State.

"Qualified high technology business" means the same as in section 235-110.9.

"Qualified research" under section 41(d)(1) of the Internal Revenue Code shall not include research conducted outside of the State.

(g)  If the tax credit for qualified research activities claimed by a taxpayer exceeds the amount of income tax payment due from the taxpayer, the excess of the tax credit over payments due shall be refunded to the taxpayer; provided that no refund on account of the tax credit allowed by this section shall be made for amounts less than $1.

(h)  All claims for a tax credit under this section shall be filed on or before the end of the twelfth month following the close of the taxable year for which the credit may be claimed.  Failure to properly claim the credit shall constitute a waiver of the right to claim the credit.

(i)  The director of taxation may adopt any rules under chapter 91 and forms necessary to carry out this section.

(j)  This section shall not apply to taxable years beginning after December 31, 2010. [L 1999, c 178, §25; am L 2000, c 174, §4 and c 297, §9; am L 2001, c 221, §10; am L 2004, c 215, §9]



§235-110.92 - REPEALED.

§235-110.92  REPEALED.  L 2007, c 9, §25.



§235-110.93 - Important agricultural land qualified agricultural cost tax credit.

[§235-110.93]  Important agricultural land qualified agricultural cost tax credit.  (a)  There shall be allowed to each taxpayer an important agricultural land qualified agricultural cost tax credit that may be claimed in taxable years beginning after the taxable year during which the tax credit under section 235-110.46 is repealed, exhausted, or expired.  The credit shall be deductible from the taxpayer's net income tax liability, if any, imposed by this chapter for the taxable year in which the credit is properly claimed.  The tax credit amount shall be determined as follows:

(1)  In the first year in which the credit is claimed, twenty-five per cent of the lesser of the following:

(A)  The qualified agricultural costs incurred by the taxpayer after July 1, 2008; or

(B)  $625,000;

(2)  In the second year in which the credit is claimed, fifteen per cent of the lesser of the following:

(A)  The qualified agricultural costs incurred by the taxpayer after July 1, 2008; or

(B)  $250,000; and

(3)  In the third year in which the credit is claimed, ten per cent of the lesser of the following:

(A)  The qualified agricultural costs incurred by the taxpayer after July 1, 2008; or

(B)  $125,000.

The taxpayer may incur qualified agricultural costs during a taxable year in anticipation of claiming the credit in future taxable years during which the credit is available.  The taxpayer may claim the credit in any taxable year after the taxable year during which the taxpayer incurred the qualified agricultural costs upon which the credit is claimed.  The taxpayer also may claim the credit in consecutive or inconsecutive taxable years until exhausted.

(b)  No other credit may be claimed under this chapter for qualified agricultural costs for which a credit is claimed under this section for the taxable year.

(c)  The amount of the qualified agricultural costs eligible to be claimed under this section shall be reduced by the amount of funds received by the taxpayer during the taxable year from the irrigation repair and maintenance special fund under section 167-24.

(d)  The cost upon which the tax credit is computed shall be determined at the entity level.  In the case of a partnership, S corporation, estate, trust, or other pass through entity, distribution and share of the credit shall be determined pursuant to section 235-110.7(a).

If a deduction is taken under section 179 (with respect to election to expense depreciable business assets) of the Internal Revenue Code, no tax credit shall be allowed for that portion of the qualified agricultural cost for which a deduction was taken.

The basis of eligible property for depreciation or accelerated cost recovery system purposes for state income taxes shall be reduced by the amount of credit allowable and claimed.  No deduction shall be allowed for that portion of otherwise deductible qualified agricultural costs on which a credit is claimed under this section.

(e)  If the credit under this section exceeds the taxpayer's net income tax liability for the taxable year, the excess of the credit over liability shall be refunded to the taxpayer; provided that no refunds or payments on account of the credits allowed by this section shall be made for amounts less than $1.

All claims for a tax credit under this section, including amended claims, shall be filed on or before the end of the twelfth month following the close of the taxable year for which the credit is claimed.  Failure to comply with the foregoing provision shall constitute a waiver of the right to claim the credit.

(f)  The director of taxation:

(1)  Shall prepare any forms that may be necessary to claim a credit under this section;

(2)  May require the taxpayer to furnish information to ascertain the validity of the claim for credit made under this section; and

(3)  May adopt rules pursuant to chapter 91 to effectuate this section.

(g)  The department of agriculture shall:

(1)  Maintain records of the total amount of qualified agricultural costs for each taxpayer claiming a credit;

(2)  Verify the amount of the qualified agricultural costs claimed;

(3)  Total all qualified agricultural costs claimed; and

(4)  Certify the total amount of the tax credit for each taxable year.

Upon each determination, the department of agriculture shall issue a certificate to the taxpayer verifying the qualifying agricultural costs and the credit amount certified for each taxable year.  For a taxable year, the department of agriculture may certify a credit for a taxpayer who could have claimed the credit in a previous taxable year, but chose not to because the maximum annual credit amount under subsection (h) was reached in that taxable year.

The taxpayer shall file the certificate with the taxpayer's tax return with the department of taxation.  Notwithstanding the department of agriculture's certification authority under this section, the director of taxation may audit and adjust certification to conform to the facts.

Notwithstanding any other law to the contrary, the information required by this subsection shall be available for public inspection and dissemination under chapter 92F.

(h)  If in any taxable year the annual amount of certified credits reaches $7,500,000 in the aggregate, the department of agriculture shall immediately discontinue certifying credits and notify the department of taxation.  In no instance shall the department of agriculture certify a total amount of credits exceeding $7,500,000 per taxable year.  To comply with this restriction, the department of agriculture shall certify credits on a first come, first served basis.

The department of taxation shall not allow the aggregate amount of credits claimed to exceed that amount per taxable year.

(i)  The department of agriculture, in consultation with the department of taxation, shall annually determine the information necessary to provide a quantitative and qualitative assessment of the outcomes of the tax credit.

Every taxpayer, no later than the last day of the taxable year following the close of the taxpayer's taxable year in which the credit is claimed, shall submit a certified written statement to the department of agriculture.  Failure to provide the information shall result in ineligibility and a recapture of any credit already claimed for that taxable year.  The amount of the recaptured tax credit shall be added to the taxpayer's tax liability for the taxable year in which the recapture occurs.

Notwithstanding any law to the contrary, a statement submitted under this subsection shall be a public document.

(j)  The department of agriculture, in consultation with the department of taxation, shall annually submit a report evaluating the effectiveness of the tax credit.  The report shall include but not be limited to findings and recommendations to improve the effectiveness of the tax credit to further encourage the development of agricultural businesses.

(k)  As used in this section:

"Agricultural business" means any person with a commercial agricultural, silvicultural, or aquacultural facility or operation, including:

(1)  The care and production of livestock and livestock products, poultry and poultry products, apiary products, and plant and animal production for nonfood uses;

(2)  The planting, cultivating, harvesting, and processing of crops; and

(3)  The farming or ranching of any plant or animal species in a controlled salt, brackish, or freshwater environment;

provided that the principal place of the agricultural business is maintained in the State and more than fifty per cent of the land the agricultural business owns or leases, excluding land classified as conservation land, is important agricultural land.

"Important agricultural lands" means lands identified and designated as important agricultural lands pursuant to part III of chapter 205.

"Net income tax liability" means income tax liability reduced by all other credits allowed under this chapter.

"Qualified agricultural costs" means expenditures for:

(1)  The plans, design, engineering, construction, renovation, repair, maintenance, and equipment for:

(A)  Roads or utilities, primarily for agricultural purposes, where the majority of the lands serviced by the roads or utilities, excluding lands classified as conservation lands, are important agricultural lands;

(B)  Agricultural processing facilities in the State, primarily for agricultural purposes, where the majority of the crops or livestock processed, harvested, treated, washed, handled, or packaged are from agricultural businesses;

(C)  Water wells, reservoirs, dams, water storage facilities, water pipelines, ditches, or irrigation systems in the State, primarily for agricultural purposes, providing water for lands, the majority of which, excluding lands classified as conservation lands, are important agricultural lands; and

(D)  Agricultural housing in the State, exclusively for agricultural purposes; provided that:

(i)  The housing units are occupied solely by farmers or employees for agricultural businesses and their immediate family members;

(ii)  The housing units are owned by the agricultural business;

(iii)  The housing units are in the general vicinity, as determined by the department of agriculture, of agricultural lands owned or leased by the agricultural business; and

(iv)  The housing units conform to any other conditions that may be required by the department of agriculture;

(2)  Feasibility studies, regulatory processing, and legal and accounting services related to the items under paragraph (1);

(3)  Equipment, primarily for agricultural purposes, used to cultivate, grow, harvest, or process agricultural products by an agricultural business; and

(4)  Regulatory processing, studies, and legal and other consultant services related to obtaining or retaining sufficient water for agricultural activities and retaining the right to farm on lands identified as important agricultural lands.

(l)  The department of agriculture shall cease certifying credits pursuant to this section after the fourth taxable year following the taxable year during which the credits are first claimed; provided that a taxpayer with accumulated, but unclaimed, certified credits may continue claiming the credits in subsequent taxable years until exhausted.

[(m)]  The department of taxation, in consultation with the department of agriculture, shall submit to the legislature an annual report, no later than twenty days prior to the convening of each regular session, beginning with the regular session of 2010, regarding the quantitative and qualitative assessment of the impact of the important agricultural land qualified agricultural cost tax credit. [L 2008, c 233, §§4, 5]



§235-111 - Limitation period for assessment, levy, collection, or credit; net operating loss carrybacks.

§235-111  Limitation period for assessment, levy, collection, or credit; net operating loss carrybacks.  (a)  General rule.  The amount of income taxes imposed by this chapter (also the amount of income taxes imposed by any preceding law of the State) and the liability of any employer in respect of wages, shall be assessed or levied and the overpayment, if any, shall be credited within three years after filing of the return for the taxable year, or within three years of the due date prescribed for the filing of the return, whichever is later.  No proceeding in court without assessment for the collection of the taxes or the enforcement of the liability shall be begun after the expiration of the period.  Where the assessment of the tax imposed by this chapter has been made within the period of limitation applicable thereto, the tax may be collected by levy or by a proceeding in court under chapter 231; provided that the levy is made or the proceeding was begun within fifteen years after the assessment of the tax.  For any tax that has been assessed prior to July 1, 2009, the levy or proceeding shall be barred after June 30, 2024.

Notwithstanding any other provision to the contrary in this section, the limitation on collection after assessment in this section shall be suspended for the period:

(1)  The taxpayer agrees to suspend the period;

(2)  The assets of the taxpayer are in control or custody of a court in any proceeding before any court of the United States or any state, and for six months thereafter;

(3)  An offer in compromise under section 231-3(10) is pending; and

(4)  During which the taxpayer is outside the State for a continuous period of at least six months; provided that if at the time of the taxpayer's return to the State the period of limitations on collection after assessment would expire before the expiration of six months from the date of the taxpayer's return, the period shall not expire before the expiration of the six months.

(b)  Limitations on credit or refund.  Claim for credit or refund of an overpayment of any tax imposed by this chapter shall be filed by the taxpayer or employer within three years from the time the return was filed or from the due date prescribed for the filing of the return, or within two years from the time the tax was paid, whichever is later.  For the purposes of this section, taxes paid before the due date of the return shall be deemed to have been paid on the due date of the return determined without regard to any extensions.

(1)  If the claim was filed by the taxpayer during the three-year period prescribed in this subsection, the amount of the credit or refund shall not exceed the portion of the tax paid within the period, immediately preceding the filing of the claim, equal to three years plus the period of any extension of time for filing the return.

(2)  If the claim was not filed within the three-year period, the amount of the credit or refund shall not exceed the portion of the tax paid during the two years immediately preceding the filing of the claim.

(3)  If no claim was filed, the credit or refund shall not exceed the amount which would be allowable under paragraph (1) or (2), as the case may be, if the claim was filed on the date the credit or refund is allowed.

(c)  Exceptions; fraudulent return or no return.  In the case of a false or fraudulent return with intent to evade tax or liability, or of a failure to file return, the tax or liability may be assessed or levied at any time; provided that the burden of proof with respect to the issues of falsity or fraud and intent to evade tax shall be upon the State.

(d)  Extension by agreement.  Where, before the expiration of the time prescribed in subsection (a) for the assessment, levy, and collection of the tax or liability, or in subsection (b) for the credit or refund of an overpayment, both the department and the taxpayer or employer have consented in writing to its assessment or levy after that date, the tax or liability may be assessed or levied or the overpayment, if any, may be credited at any time prior to the expiration of the period previously agreed upon.  The period so agreed upon may be extended by the subsequent agreements in writing made before the expiration of the period previously agreed upon.

(e)  Overpayment of carrybacks.  If an overpayment results from a net operating loss carryback, the statute of limitations in subsections (a) and (b) shall not apply.  The overpayment shall be credited within three years of the due date prescribed for filing the return (including extensions thereof) for the taxable year of the net operating loss, or the period agreed to under subsection (d) with respect to the taxable year, whichever expires later. [L Sp 1957, c 1, pt of §2; am L Sp 1959 2d, c 1, §16; Supp, §121-45; HRS §235-111; am L 1969, c 274, §2; am L 1971, c 9, §1; gen ch 1985; am L 1991, c 22, §1; am L 1993, c 257, §1; am L 1994, c 18, §1; am L 2009, c 166; §6]

Note

Applicability of 2009 amendment.  L 2009, c 166, §27.

Cross References

Suspension of limitation period during bankruptcy proceedings, see §231-3.5.

Case Notes

Applicable limitations period for refund claim for public service company taxes; when period starts to run.  68 H. 391, 716 P.2d 1138.



§235-111.5 - High technology; sale of unused net operating loss carryover.

§235-111.5  High technology; sale of unused net operating loss carryover.  (a)  A qualified high technology business as defined in section 235-7.3 may apply to the department to sell its unused net operating loss carryover to another taxpayer.  If approved by the department, a qualified high technology business may sell its unused net operating loss carryover to another taxpayer in an amount equal to at least seventy-five per cent of the amount of the surrendered tax benefit, computed at the corporate rate pursuant to section 235-71; provided that the qualified high technology business may sell no more than $500,000 of its unused net operating loss carryover to another taxpayer per year.  In the case of partnerships, limited liability partnerships, limited liability companies classified as partnerships, and S corporations, each partner, member, or shareholder may sell its share of the entity's total net operating loss.  The tax benefit purchased by the buyer shall be claimed in the year for which the sale is approved by the department.  Any use of the purchased net operating loss carryover for tax carryback or carryforward purposes shall comply with applicable law.  The income from the sale of the net operating loss carryover received by the seller shall be reported on its tax return in the taxable year received but shall not be considered taxable income.

(b)  No application for the sale of unused net operating losses shall be approved if the seller is a qualified high technology business that:

(1)  Has demonstrated positive net income in either of the two previous full years of ongoing operations as determined on its financial statements;

(2)  Has demonstrated a ratio of one hundred ten per cent or greater of operating revenues divided by operating expenses in either of the two previous full years of operations as determined on its financial statements; or

(3)  Is directly or indirectly at least fifty per cent owned or controlled by another corporation that has demonstrated positive net income in either of the two previous full years of ongoing operations as determined on its financial statements or is part of a consolidated group of affiliate corporations, as filed for federal income tax purposes, that in the aggregate has demonstrated positive net income in either of the two previous full years of ongoing operations as determined on its combined financial statements.

In the case of partnerships, limited liability partnerships, limited liability companies classified as partnerships, and S corporations, the application for the sale of unused net operating losses shall only be approved to the extent that all partners, members, or shareholders certify that they have not received a tax benefit from the losses.

(c)  As used in this section:

"Net operating loss" means a net operating loss for income tax purposes occurring in the two taxable years preceding the year in which the sale of net operating loss carryover occurs.

"Surrendered tax benefit" means the tax liability saved if the net operating loss carryforward could have been used by the qualified high technology business.

(d)  This section shall only apply to sales of net operating loss carryovers after December 31, 2000, and before January 1, 2004. [L 2000, c 297, §3; am L 2001, c 221, §11]



§235-112 - Time for assessment of deficiency attributable to gain upon conversion.

§235-112  Time for assessment of deficiency attributable to gain upon conversion.  (a)  If a taxpayer has made the election provided in section 1033(a)(2)(A) of the Internal Revenue Code, the rules stated in this section apply.

(b)  The statutory period for the assessment of any deficiency, for any taxable year in which is realized any part of the gain on the conversion which is the subject of the election referred to in subsection (a) of this section, attributable to such gain, shall not expire prior to the expiration of three years from the date the department of taxation is notified by the taxpayer (in such manner as the department has prescribed or may prescribe) of the replacement of the converted property or of an intention not to replace, and such deficiency may be assessed at any time before the expiration of this three-year period notwithstanding any other provision which would otherwise prevent such assessment.

(c)  If the property or stock purchased as a replacement for converted property was purchased before the beginning of the last taxable year in which any part of the gain upon such conversion is realized, any deficiency, to the extent resulting from the election referred to in subsection (a) of this section, for any taxable year ending before such last taxable year may be assessed, notwithstanding any other provision which would otherwise prevent such assessment, at any time before the expiration of the period within which a deficiency for such last taxable year may be assessed. [L 1959, c 277, pt of §14; am L Sp 1959 2d, c 1, §16; Supp, §121-45.1; HRS §235-112; am L 1979, c 62, §2(13)]



§235-113 - Time for assessment of deficiency attributable to gain upon sale of a residence.

§235-113  Time for assessment of deficiency attributable to gain upon sale of a residence.  (a)  If after December 31, 1957, a taxpayer during a taxable year sells at a gain property used by the taxpayer as the taxpayer's principal residence, the rules stated in this section apply.

(b)  The statutory period for the assessment of any deficiency attributable to any part of the gain referred to in subsection (a) of this section shall not expire before the expiration of three years from the date the department of taxation is notified by the taxpayer (in such manner as the department has prescribed or may prescribe) of the matters set out in subsection (c) of this section, and such deficiency may be assessed at any time before the expiration of the three-year period notwithstanding any other provision which would otherwise prevent such assessment.

(c)  The notice referred to in subsection (b) of this section shall inform the department of:

(1)  The taxpayer's cost of purchasing the new residence which the taxpayer claims results in nonrecognition of any part of the gain referred to in subsection (a) of this section, or

(2)  The taxpayer's intention not to purchase a new residence within the period specified in section 1034(a) of the Internal Revenue Code, or

(3)  A failure to make such purchase within such period. [L 1959, c 277, pt of §14; am L Sp 1959 2d, c 1, §16; Supp, §121-45.2; HRS §235-113; gen ch 1985]



§235-114 - Appeals.

APPEAL

§235-114  Appeals.  [L 2004, c 202, §25 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  (a)  Any person aggrieved by any assessment of the tax or liability imposed by this chapter may appeal from the assessment in the manner and within the time hereinafter set forth.  Appeal may be made either to the district board of review or to the tax appeal court.  The first appeal to either the district board of review or to the tax appeal court may be made without payment of the tax so assessed.  Either the taxpayer or the assessor may appeal to the tax appeal court from a decision by the board or to the intermediate appellate court from a decision by the tax appeal court; provided that if the decision by the board or the tax appeal court is appealed by the taxpayer, or the decision by the board in favor of the department is not appealed, the taxpayer shall pay the tax so assessed plus interest as provided in section 231-39(b)(4).

(b)  If the appeal is first made to the board, the appeal shall either be heard by the board or be transferred to the tax appeal court for hearing at the election of the taxpayer or employer.  If heard by the board, an appeal shall lie from the decision thereof to the tax appeal court and to the intermediate appellate court, subject to chapter 602, in the manner and with the costs provided by chapter 232.  The supreme court shall prescribe forms to be used in the appeals.  The forms shall show:

(1)  The amount of taxes or liability upon the basis of the taxpayer's computation of the taxpayer's taxable income or the employer's computation of the employer's liability;

(2)  The amount upon the basis of the assessor's computation;

(3)  The amount upon the basis of the decisions of the board of review and tax appeal court, if any; and

(4)  The amount in dispute.

If or when the appeal is filed with or transferred to the tax appeal court, the court shall proceed to hear and determine the appeal, subject to appeal to the intermediate appellate court as is provided in chapter 232.

(c)  Any taxpayer or employer appealing from any assessment of income taxes or liability shall lodge with the assessor or assistant assessor a notice of the appeal in writing, stating the ground of the taxpayer's or employer's objection to the additional assessment or any part thereof.  The taxpayer or employer also shall file the notice of appeal with the board or the tax appeal court at any time within thirty days subsequent to the date when the notice of assessment was mailed, properly addressed to the taxpayer or employer at the taxpayer's or employer's last known residence or place of business.  Except as otherwise provided, the manner of taking the appeal, the costs applicable thereto, and the hearing and disposition thereof, including the distribution of costs and of taxes paid by the taxpayer pending the appeal, shall be as provided in chapter 232.

The tax appeal court may allow an individual taxpayer to file a subsequent appeal without payment of the net income tax in cases where the total tax liability does not exceed $50,000 in the aggregate for all tax years, upon proof that the taxpayer would be irreparably injured by payment of the tax. [L Sp 1957, c 1, pt of §2; Supp, §121-46; am L 1967, c 37, §1; HRS §235-114; am L 1973, c 51, §3; gen ch 1985; am L 1992, c 147, §3; am L 2000, c 199, §2; am L 2004, c 123, §1 and c 202, §25; am L 2006, c 91, §2]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Rules of Court

See Tax Appeal Court Rules.

Case Notes

Provides avenue for a full and fair consideration of taxpayer's challenge to gross receipts tax.  742 F.2d 546.

Taxpayer's 42 U.S.C. §1983 claim against validity of Hawaii's general excise tax barred, where state remedies available to taxpayer were "plain, adequate, and complete".  940 F. Supp. 260.

Mandamus to compel issuance of certificate of appeal.  18 H. 362.

Where taxpayer failed to pay the assessed tax as required by this section, the tax appeal court lacked jurisdiction for taxpayer's appeal and properly dismissed appeal.  108 H. 69 (App.), 116 P.3d 711.



§235-115 - Assessments, etc.

GENERAL PROVISIONS

§235-115  Assessments, etc., prima facie proof.  The effect of the notices of assessments and records prepared by or under the authority of the department of taxation shall be as set forth in sections 231-20 and 235-107. [L Sp 1957, c 1, pt of §2; am L Sp 1959 2d, c 1, §16; Supp, §121-47; HRS §235-115]



§235-116 - Disclosure of returns unlawful; penalty.

§235-116  Disclosure of returns unlawful; penalty.  All tax returns and return information required to be filed under this chapter shall be confidential, including any copy of any portion of a federal return which may be attached to a state tax return, or any information reflected in the copy of such federal return.  It shall be unlawful for any person, or any officer or employee of the State to make known intentionally information imparted by any income tax return or estimate made under sections 235-92, 235-94, 235-95, and 235-97 or wilfully to permit any income tax return or estimate so made or copy thereof to be seen or examined by any person other than the taxpayer or the taxpayer's authorized agent, persons duly authorized by the State in connection with their official duties, the Multistate Tax Commission or the authorized representative thereof, except as provided by law, and any offense against the foregoing provisions shall be punished by a fine not exceeding $500 or by imprisonment not exceeding one year, or both. [L Sp 1957, c 1, pt of §2; Supp, §121-48; HRS §235-116; am L 1974, c 139, §3; am L 1978, c 172, §1; gen ch 1985]



§235-117 - Reciprocal supplying of tax information.

§235-117  Reciprocal supplying of tax information.  Notwithstanding section 235-116, the department may permit the Secretary of the Treasury of the United States, the Commissioner of Internal Revenue, the Multistate Tax Commission, or the proper officer of any state or territory imposing an income tax upon incomes of persons taxable under this chapter, or any county of this State, or the authorized representatives thereof to inspect the income tax returns and estimates of any such person for tax purposes only.  The department may also furnish to these authorized persons an abstract of an income tax return or estimate or supply these persons with information concerning any item of income contained in a return or disclosed by the report of an investigation of the income or return of a taxpayer.  The Multistate Tax Commission may make the information available to a duly accredited tax official of the United States, any state or territory, or the authorized representative thereof, for tax purposes only. [L Sp 1957, c 1, pt of §2; am L Sp 1959 2d, c 1, §16; Supp, §121-49; HRS §235-117; am L 1974, c 139, §4; am L Sp 2005, c 9, §4]



§235-118 - Rules and regulations.

§235-118  Rules and regulations.  Except as otherwise provided in this chapter, the department of taxation shall prescribe and have printed all needful rules and regulations for the enforcement of this chapter and such rules and regulations so made shall have the force and effect of law if they be not in conflict with the express statutory provisions to which the same are applicable. [L Sp 1957, c 1, pt of §2; am L Sp 1959 2d, c 1, §16; Supp, §121-50; HRS §235-118]

Cross References

Rulemaking procedure, see chapter 91.



§235-119 - Taxes, state realizations.

§235-119  Taxes, state realizations.  All income taxes shall be for the use of the State and shall be paid into the state treasury at such times as the director of finance shall direct. [L Sp 1957, c 1, pt of §2; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; Supp, §121-52; HRS §235-119]



§235-121 - Title; definitions; federal conformity; construction.

PART VII.  HAWAII S CORPORATION INCOME TAX ACT

[§235-121]  Title; definitions; federal conformity; construction.  (a)  The title of this part shall be the Hawaii S corporation income tax act.

(b)  For purposes of this part, the following terms shall have the following meanings:

"C corporation" means a corporation which is not an S corporation.

"Income attributable to the State" means items of income, loss, deduction, or credit of the S corporation apportioned to this State pursuant to part II of this chapter or allocated to this State pursuant to section 235-5.

"Income not attributable to the State" means all items of income, loss, deduction, or credit of the S corporation other than income attributable to the State.

"Internal Revenue Code" has the meaning set forth in section 235-2.3 and as it applies to the taxable period; section references of the Internal Revenue Code shall be deemed to refer to corresponding provisions of prior and subsequent federal tax laws.

"Post-termination transition period" means that period defined in section 1377(b)(1) of the Internal Revenue Code.

"Pro rata share" means the share determined with respect to an S corporation shareholder for a taxable period in the manner provided in section 1377(a)(1) or (2) or 1362(e)(2) or (3) or (6)(D), as the case may be, of the Internal Revenue Code.

"S corporation" means a corporation for which a valid election under section 1362(a) of the Internal Revenue Code is in effect.

"Taxable period" means any taxable year or portion of a taxable year during which a corporation is an S corporation.

(c)  Except as otherwise expressly provided or clearly appearing from the context, any term used in this part shall have the same meaning as when used in a comparable context in the Internal Revenue Code, or in any statute relating to federal income taxes, in effect for the taxable period.  Due consideration shall be given in the interpretation of this part to applicable sections of the Internal Revenue Code in effect from time to time and to federal rulings and regulations interpreting those sections, provided the Internal Revenue Code rulings and regulations do not conflict with this part or other provisions of this chapter.

(d)  This part shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject matter of this part among states enacting it. [L 1990, c 16, pt of §1]



§235-122 - Taxation of an S corporation and its shareholders.

§235-122  Taxation of an S corporation and its shareholders.  (a)  An election under section 1361(b)(3) and (e), or 1362(a) of the Internal Revenue Code shall be effective for the purposes of this chapter.  Evidence of a valid election for federal purposes shall be submitted to the department in such form and at such time the department may prescribe.

(b)  Except as provided in the following sentence, an S corporation shall not be subject to the tax imposed by section 235-71.  If income of an S corporation is subject to federal income tax, then such income as modified by section 235-123, to the extent it constitutes income attributable to the State, shall be taxed at the highest marginal rate of tax imposed on the net income of corporations.  If an S corporation is required to pay a tax to this State by reason of the preceding sentence, then the income attributable to the State of the S corporation shall be reduced by the amount of the tax.

(c)  Each shareholder's pro rata share of income attributable to the State and each resident shareholder's pro rata share of income not attributable to the State, to the extent modified pursuant to section 235-123, shall be taken into account by the shareholder in the manner provided in section 1366 of the Internal Revenue Code for the purposes of section 235-4 and shall be taxable under section 235-51. [L 1990, c 16, pt of §1; am L 1997, c 297, §5]



§235-123 - Modification and characterization of income.

[§235-123]  Modification and characterization of income.  (a)  The pro rata share of each resident and nonresident shareholder in the income attributable to the State of an S corporation, for the purposes of section 235-122(c), shall be subject to the modifications to corporate income provided by this chapter.

(b)  The pro rata share of each resident shareholder in the income not attributable to the State of an S corporation, for the purposes of section 235-122(c), shall be subject to the modifications to individual income provided by this chapter.

(c)  S corporation items taken into account by a shareholder pursuant to section 235-122(c) shall be characterized as though received or incurred by the corporation and not its shareholder. [L 1990, c 16, pt of §1]



§235-124 - Basis and adjustments.

[§235-124]  Basis and adjustments.  (a)  The initial basis of a resident shareholder in the stock of an S corporation and in any indebtedness of the corporation owed to the shareholder shall be determined in the manner provided under the Internal Revenue Code.  The initial basis shall be determined as of the last to occur of the date (which may be before taxable years beginning after December 31, 1989) on which:

(1)  The shareholder last became a resident of this State;

(2)  The shareholder acquired the stock or the indebtedness of the corporation; or

(3)  The corporation became an S corporation.

(b)  The initial basis of a resident shareholder in the stock and indebtedness of an S corporation shall be adjusted after the date specified in subsection (a) in the manner and to the extent required by section 1011 of the Internal Revenue Code except that, with respect to any taxable period during which the shareholder was a resident of this State:

(1)  Any modification made (other than for income exempt from federal or this State's taxation) pursuant to section 235-123 shall be taken into account; and

(2)  Any adjustments made pursuant to section 1367 of the Internal Revenue Code for a taxable period during which this State did not measure S corporation shareholder income by reference to the corporation's income shall not be taken into account.

(c)  The initial basis of a nonresident shareholder in the stock of an S corporation and in any indebtedness of the corporation to the shareholder shall be zero.  The initial basis shall be determined as of the last to occur of the date (which may be before taxable years beginning after December 31, 1989) on which:

(1)  The shareholder acquired the stock or the indebtedness of the corporation;

(2)  The corporation became an S corporation; or

(3)  The shareholder last became a nonresident of this State.

(d)  The initial basis of a nonresident shareholder in the stock and indebtedness of an S corporation shall be adjusted after the date specified in subsection (c) in the manner provided in section 1367 of the Internal Revenue Code, except that adjustments to basis shall be limited to the income attributable to the State taken into account by the shareholder pursuant to section 235-122(c).  In computing income attributable to the State for purposes of the preceding sentence, any modification made for income exempt from federal or this State's taxation shall not be taken into account.

(e)  The basis of a resident shareholder in the stock of a corporation shall be reduced by the amount allowed as a loss or deduction pursuant to section 235-125(d).

(f)  The basis of a resident shareholder in the stock of a corporation shall be reduced by the amount of any cash distribution which is not taxable to the shareholder as a result of the application of section 235-127(b).

(g)  For purposes of this section, a shareholder shall be considered to have acquired stock or indebtedness received by gift at the time the donor acquired the stock or indebtedness, if the donor was a resident of this State at the time of the gift. [L 1990, c 16, pt of §1]

Revision Note

"Taxable years beginning after December 31, 1989" substituted for other original language.



§235-125 - Carryforwards and carrybacks; loss limitation.

[§235-125]  Carryforwards and carrybacks; loss limitation.  (a)  Carryforwards and carrybacks to and from taxable periods of an S corporation shall be restricted in the manner provided in section 1371(b) of the Internal Revenue Code.

(b)  The aggregate amount of losses or deductions of an S corporation taken into account by a shareholder pursuant to section 235-122(c) shall not exceed the combined adjusted bases, determined in accordance with section 235-124, of the shareholder in the stock and indebtedness of the S corporation.

(c)  Any loss or deduction which is disallowed for a taxable period pursuant to subsection (b) shall be treated as incurred by the corporation in the succeeding taxable period with respect to the shareholder.

(d)(1)  Any loss or deduction which is disallowed pursuant to subsection (b) for the corporation's last taxable period as an S corporation shall be treated as incurred by a shareholder on the last day of any post-termination transition period.

(2)  The aggregate amount of losses and deductions taken into account by a shareholder pursuant to paragraph (1) shall not exceed the adjusted basis of the shareholder in the stock of the corporation (determined in accordance with section 235-124 at the close of the last day of any post-termination transition period and without regard to this subsection). [L 1990, c 16, pt of §1]



§235-125.5 - Transition rule.

[§235-125.5]  Transition rule.  (a)  A corporation for which an S election was in effect for federal purposes but not for Hawaii purposes for the taxable period immediately preceding the taxable period beginning after December 31, 1989, may elect before December 31, 1992, not to have section 235-125(a) apply to carryforwards from taxable periods preceding the taxable period beginning after December 31, 1989, for which a Hawaii S election was not in effect.  An election pursuant to this section shall be applicable to all such carryforward items.

(b)  A net operating loss carryforward subject to an election under this section shall be allowed as a deduction in computing S corporation taxable income after all other items of income and deductions have been taken into account in accordance with this part and shall not reduce S corporation taxable income below zero.

(c)  A carryforward, other than a net operating loss carryforward, subject to an election under this section shall be taken into account by the corporation in computing taxable income as though an S election were not in effect for the year.  In computing taxable income under this subsection, the allowance of a deduction for a net operating loss carryforward shall be determined in accordance with subsection (b).

(d)  No carryforwards subject to the election under this section may be carried forward to a C corporation year within the meaning of Internal Revenue Code section 1371(b).

(e)  An election pursuant to this section shall be made on a timely filed (including extension) S corporation income tax return for the first taxable period beginning after December 31, 1989, or an amended return filed before December 31, 1992.  A copy of the election shall be attached to the S corporation tax return for each year to which the carryforward is carried. [L 1991, c 24, §1]



§235-126 - Part-year residence.

[§235-126]  Part-year residence.  For purposes of this part if a shareholder of an S corporation is both a resident and nonresident of this State during any taxable period, the shareholder's pro rata share of the S corporation's income attributable to the State and income not attributable to the State for the taxable period shall be further prorated between the shareholder's periods of residence and nonresidence, in accordance with the number of days in each period. [L 1990, c 16, pt of §1]



§235-127 - Distributions.

[§235-127]  Distributions.  (a)  Subject to subsection (c), a distribution made by an S corporation with respect to its stock to a resident shareholder shall be taken into account by the shareholder for purposes of section 235-4 and shall be taxable under section 235-51 to the extent that the distribution is treated as a dividend or as gain from the sale or exchange of property pursuant to section 1368 of the Internal Revenue Code.

(b)  Subject to subsection (c), a distribution of money made by a corporation with respect to its stock to a resident shareholder during a post-termination transition period shall not be taken into account by the shareholder for purposes of section 235-4 to the extent the distribution is applied against and reduces the adjusted basis of the stock of the shareholder in accordance with section 1371(e) of the Internal Revenue Code.

(c)  In applying sections 1368 and 1371(e) of the Internal Revenue Code to any distribution referred to in subsection (a) or (b):

(1)  The term "adjusted basis of the stock" means the adjusted basis of the shareholder's stock as determined under section 235-124; and

(2)  The accumulated adjustments account for this State shall be equal to, and shall be adjusted in the same manner as, the S corporation's accumulated adjustments account defined in section 1368(e)(1)(A) of the Internal Revenue Code, except that the account shall also be adjusted by any modifications required to be made pursuant to section 235-123(a). [L 1990, c 16, pt of §1]



§235-128 - Returns; shareholder agreements; mandatory payments.

[§235-128]  Returns; shareholder agreements; mandatory payments. (a)  An S corporation which engages in activities in this State which would subject a C corporation to the requirement to file a return under section 235-92 shall file with the department an annual return, in the form prescribed by the department, on or before the due date prescribed for the filing of C corporation returns by section 235-97.

Every S corporation shall make a return for each taxable year, stating specifically the items of its gross income and the deductions allowable by this chapter, the name, address, and social security or federal identification number of each person owning stock in the corporation at any time during the taxable year, the number of shares of stock owned by each shareholder at all times during the taxable year, the income attributable to the State and income not attributable to the State with respect to each shareholder as determined under this part, the modifications required by section 235-123, the amount of money and other property distributed by the corporation during the taxable year to each shareholder, the date of each such distribution, and such other information as the department may by form or rule prescribe.

The S corporation, on or before the day on which such return is filed, shall furnish to each person who was a shareholder during the year a copy of the information shown on the return as the department may by form or rule prescribe.  Any return filed pursuant to this section, for purposes of sections 235-111 and 235-112, shall be treated as a return filed by the corporation under section 235-92.  The S corporation shall also maintain the accumulated adjustments account described in section 235-127(c)(2).

(b)  The department shall permit S corporations to file composite returns and to make composite payments of tax on behalf of some or all of its nonresident shareholders.  The department may permit composite returns and payments to be made on behalf of resident shareholders.

(c)  An S corporation shall file with the department, in the form prescribed by the department, the agreement of each nonresident shareholder of the corporation:

(1)  To file a return and make timely payment of all taxes imposed by this State on the shareholder with respect to the income of the S corporation; and

(2)  To be subject to personal jurisdiction in this State for purposes of the collection of unpaid income tax, together with related interest and penalties.

If the corporation fails to timely file the agreements required by paragraphs (1) and (2) on behalf of each of its nonresident shareholders, then the corporation, at the times set forth in subsection (d), shall pay to this State on behalf of each nonresident shareholder in respect of whom an agreement has not been timely filed an amount equal to the highest marginal tax rate in effect under section 235-51 multiplied by the amount of the shareholder's pro rata share of the income attributable to the State reflected on the corporation's return for the taxable period.  An S corporation shall be entitled to recover a payment made pursuant to the preceding sentence from the shareholder on whose behalf the payment was made.

(d)  The agreements required to be filed pursuant to subsection (c) shall be filed at the following times:

(1)  At the time the annual return is required to be filed for the first taxable period for which the S corporation became subject to this part, and

(2)  At the time the annual return is required to be filed for any taxable period in which the corporation had a nonresident shareholder on whose behalf such an agreement has not been previously filed.

(e)  Any amount paid by the corporation to this State pursuant to subsection (b) or (c) shall be considered to be a payment by the shareholder on account of the income tax imposed on the shareholder for the taxable period.

(f)  Any officer of any S corporation who wilfully fails to provide any information, file any return or agreement, make any payment, or maintain any account as required by this section or by section 231-15.6 shall be guilty of a misdemeanor. [L 1990, c 16, pt of §1]



§235-129 - Tax credits.

§235-129  Tax credits.  (a)  For purposes of section 235‑55, each resident shareholder shall be considered to have paid a tax imposed on the shareholder in an amount equal to the shareholder's pro rata share of any net income tax paid by the S corporation to a state that does not measure the income of S corporation shareholders by the income of the S corporation.  For purposes of the preceding sentence, the term "net income tax" means any tax imposed on or measured by a corporation's net income.

(b)  Each shareholder of an S corporation shall be allowed a credit against the tax imposed by section 235-51 in an amount equal to the shareholder's pro rata share of the tax credit earned by the S corporation in this State. [L 1990, c 16, pt of §1; am L 1992, c 105, §1; am L 2007, c 151, §2]

Note

The 2007 amendment applies to taxable years beginning after December 31, 2006.  L 2007, c 151, §4.



§235-130 - LIFO recapture.

[§235-130]  LIFO recapture.  If an S corporation is subject to last in first out (LIFO) recapture pursuant to section 1363 of the Internal Revenue Code, then:

(1)  Any increase in the tax imposed by section 235-71 by reason of the inclusion of the LIFO recapture amount in its income shall be payable in four equal installments;

(2)  The first installment shall be paid on or before the due date (determined without regard to extensions) for filing the return for the first taxable year for which the corporation was subject to the LIFO recapture;

(3)  The three succeeding installments shall be paid on or before the due date (determined without regard to extensions) for filing the corporation's return for the three succeeding taxable years; and

(4)  For purposes of computing interest on underpayments, the last three installments shall not be considered underpayments until after the payment due date specified above. [L 1990, c 16, pt of §1]






CHAPTER 235D - QUALIFIED IMPROVEMENT TAX CREDIT

CHAPTER 235D

QUALIFIED IMPROVEMENT TAX CREDIT

REPEALED.  L 2009, c 11, §24.



CHAPTER 236 - INHERITANCE AND ESTATE TAXES LAW

CHAPTER 236

INHERITANCE AND ESTATE TAXES LAW

REPEALED.  L 1983, c 217, §10.



CHAPTER 236A - REVISED UNIFORM ESTATE TAX APPORTIONMENT ACT

CHAPTER 236A

REVISED UNIFORM ESTATE TAX APPORTIONMENT ACT

REPEALED.  L 1996, c 288, §7.



CHAPTER 236D - ESTATE AND TRANSFER TAX

§236D-1 - Short title.

[§236D-1]  Short title.  This chapter may be cited as the "Estate and Transfer Tax Reform Act of 1983". [L 1983, c 217, pt of §1]



§236D-2 - Definitions.

§236D-2  Definitions.  As used in this chapter:

"Decedent" means a deceased individual.

"Department" means the department of taxation.

"Federal credit" means:

(1)  For a transfer, the maximum amount of the credit for state death taxes allowed by section 2011 for the decedent's adjusted taxable estate; and

(2)  For a generation-skipping transfer, the maximum amount of the credit for state taxes allowed by section 2604 of the federal Internal Revenue Code of 1986, as amended or renumbered.

"Generation-skipping transfer" means a generation-skipping transfer as defined and used in section 2611 of the federal Internal Revenue Code of 1986, as amended or renumbered.

"Gross estate" means gross estate as defined and used in sections 2031 to 2045 of the federal Internal Revenue Code of 1986, as amended or renumbered.

"Nonresident" means a decedent who was not domiciled in Hawaii at time of death.

"Person" means any individual, estate, trust, receiver, cooperative association, club, corporation, company, firm, partnership, joint venture, syndicate, or other entity and, to the extent permitted by law, any federal, state, or other governmental unit or subdivision or agency, department, or instrumentality thereof.

"Personal representative" means the personal representative of a decedent appointed under chapter 560, and includes an executor (as defined under section 2203 of the federal Internal Revenue Code of 1986, as amended or renumbered), administrator, successor personal representative, special administrator, and persons who perform substantially the same function under the law governing their status.

"Property" means:

(1)  For a transfer, property included in the gross estate; and

(2)  For a generation-skipping transfer, all real and personal property subject to the federal generation- skipping transfer tax.

"Release" means a document issued by the department which certifies that all taxes have either been paid or which releases the estate from all taxes due under this chapter.

"Resident" means a decedent who was domiciled in Hawaii at time of death.

"Resident trust" means a trust the administration of which is carried on wholly in the State; or if the administration is partly carried on in the State and partly outside the State, a trust of which one-half or more of the fiduciaries reside in the State.

"Section 2011" means section 2011 of the federal Internal Revenue Code of 1986, as amended or renumbered.

"Taxable estate" means taxable estate as defined in sections 2051 to 2056 of the federal Internal Revenue Code of 1986, as amended or renumbered.

"Transfer" means transfer as defined and used in section 2001 of the federal Internal Revenue Code of 1986, as amended or renumbered. [L 1983, c 217, pt of §1; am L 1984, c 248, §1; am L 1994, c 142, §§2, 3]



§236D-3 - Residents; tax imposed; credit for tax paid other state.

[§236D-3]  Residents; tax imposed; credit for tax paid other state.  (a)  A tax in an amount equal to the federal credit is imposed on the transfer of the taxable estate of every resident.

(b)  If any property of a resident is subject to a death tax imposed by another state for which a credit is allowed by section 2011; and, if the tax imposed by the other state is not qualified by a reciprocal provision allowing the property to be taxed in the state of decedent's domicile, the amount of the tax due under this section shall be credited with the lesser of:

(1)  The amount of the death tax paid the other state and credited against the federal estate tax; or

(2)  An amount computed by multiplying the federal credit by a fraction, the numerator of which is the value of the property subject to the death tax imposed by the other state, and the denominator of which is the value of the decedent's gross estate. [L 1983, c 217, pt of §1]



§236D-3.5 - Generation-skipping transfers; tax imposed; credit for tax paid other state.

[§236D-3.5]  Generation-skipping transfers; tax imposed; credit for tax paid other state.  (a)  A tax in an amount equal to the federal credit is imposed on every generation-skipping transfer of:

(1)  Property located in this State; and

(2)  Property from a resident trust.

(b)  If the generation-skipping transfer is subject in another state to a similar tax and qualifies for the federal credit, the amount of the tax due under this section shall be credited with the lesser of:

(1)  The amount of the tax paid to the other state and  credited against the federal tax; or

(2)  An amount computed by multiplying the federal credit by a fraction, the numerator of which is the value of the property subject to the generation-skipping transfer tax paid to the other state, and the denominator of which is the value of all property subject to the federal generation-skipping transfer tax.

If paragraph (1) or (2) results in an amount less than the total federal credit allowed being paid to all states which may claim any part of the credit, then the interested states may agree to a fair and equitable apportionment of the credit without regard to the residence of the trust. [L 1994, c 142, §1]



§236D-4 - Nonresidents; tax imposed; exemption.

[§236D-4]  Nonresidents; tax imposed; exemption.  (a)  A tax in an amount computed as provided in this section is imposed on the transfer of the taxable estate located in Hawaii of every nonresident.

(b)  The tax shall be computed by multiplying the federal credit by a fraction, the numerator of which is the value of the property located in Hawaii, and the denominator of which is the value of the decedent's gross estate.

(c)  The transfer of the property of a nonresident is exempt from the tax imposed by this section to the extent that the property of residents is exempt from taxation under the laws of the state in which the nonresident is domiciled, except that:

(1)  Real property having an actual situs in this State, whether or not held in a trust the corpus of which is included in a decedent's gross estate for federal estate tax purposes;

(2)  A beneficial interest in a land trust which owns real property located in the State; and

(3)  Tangible personal property having an actual situs in this State;

shall be subject to tax under this section. [L 1983, c 217, pt of §1]



§236D-5 - Tax reports; date to be filed; extensions.

§236D-5  Tax reports; date to be filed; extensions.  (a)  The personal representative of every estate subject to the estate tax imposed by this chapter who is required by the laws of the United States to file a federal estate tax return shall file with the department on or before the date the federal estate tax return is required to be filed, including any extension of time for filing the federal estate tax return:

(1)  A report for the estate taxes due under this chapter; and

(2)  A true copy of the federal estate tax return.

(b)  The person required to report and pay the federal generation-skipping transfer tax to which the federal credit applies shall file with the department on or before the date the federal generation-skipping transfer tax return is required to be filed, including any extension of time for filing the federal return:

(1)  A report for the generation-skipping transfer tax due under section 236D-3.5; and

(2)  A true copy of the federal generation-skipping transfer tax return.

(c)  If the person required to file the return has obtained an extension of time for filing the federal return, the filing required by subsection (a) or (b) shall be extended similarly until the end of the time period granted in the extension of time for the federal return.  A true copy of the extension shall be filed with the department within thirty days of issuance.

(d)  No Hawaii report need be filed if the estate is not subject to the estate tax imposed by this chapter.

(e)  If the estate is not subject to the estate tax imposed by this chapter, the personal representative may apply to the department for the issuance of the release provided in this chapter.  The release, when issued, shall indicate that it has been determined that the estate is not subject to the estate tax and that the estate and the personal representative are free of any claim by the State for estate taxes owed under this chapter. [L 1983, c 217, pt of §1; am L 1994, c 142, §4]



§236D-6 - Date payment due; date deemed received.

§236D-6  Date payment due; date deemed received.  (a)  The taxes imposed by this chapter shall be paid to the department on or before the date the return for the taxes is required to be filed under section 236D-5.

(b)  For the purposes of this chapter, the timely filing of any tax return, claim, statement, report, or other document required or authorized to be filed with, or the timeliness of any payment made to, the department and any notice required or authorized to be given by the department shall be governed by chapter 231. [L 1983, c 217, pt of §1; am L 1994, c 142, §5]



§236D-7 - Interest on amount due; extension of time to file federal return.

§236D-7  Interest on amount due; extension of time to file federal return.  (a)  Any tax due under this chapter which is not paid by the time prescribed for the filing of the report as provided in section 236D-5, not including any extension in respect to the filing of the report or the payment of the tax, shall bear interest at the rate in section 231-39(b)(4) from the date any tax is due until paid.

(b)  If the report provided for in section 236D-5 is not filed within the time periods specified, then there shall be paid, in addition to the interest provided in this section, a penalty equal to five per cent of the tax due in respect to the transfer or generation-skipping transfer for each month beyond the time periods that the report has not been filed, but no penalty so imposed shall exceed a total of twenty-five per cent of the tax.

(c)  If the person required to pay the tax has obtained an extension of time for payment of the federal tax, the person may elect to extend the time for payment of the tax due under this chapter in accordance with the extension.  The election shall be made by filing a true copy of the extension of time for payment with the report and the returns required under section 236D-5. [L 1983, c 217, pt of §1; am L 1994, c 142, §6]



§236D-8 - Department to issue release; final settlement of account.

§236D-8  Department to issue release; final settlement of account.  (a)  The department shall issue an automatic release of estate tax liability to the personal representative when:

(1)  No estate tax is imposed by this chapter and upon the receipt of a request for a release, if the release includes the sworn statement of the personal representative or agent that in fact no taxes are due; or

(2)  The estate taxes due under this chapter have been paid as prescribed in section 236D-6, and the request for a release includes the sworn statement of the personal representative that in fact all taxes due have been paid.

(b)  The obtaining of a release shall give to the personal representative sufficient authority to effectuate the transfer of all property composing the decedent's estate. [L 1983, c 217, pt of §1; am L 1994, c 142, §7]



§236D-9 - Amended returns; final determination.

§236D-9  Amended returns; final determination.  (a)  If an amended federal return is filed, there immediately shall be filed with the department an amended Hawaii report with a true copy of the amended federal return.  If an additional tax under this chapter is required to be paid pursuant to the amended return, the person required to pay the tax shall pay the additional tax, together with interest as provided in section 236D-7, at the same time the amended return is filed, subject to any extension election under section 236D-7.

(b)  Upon final determination of the federal tax due, the person, within sixty days after the determination, shall give written notice of the determination to the department in such forms as may be prescribed.  If any additional tax is due under this chapter by reason of the determination, the person shall pay the tax, together with interest as provided in section 236D-7, at the same time the notice is filed, subject to any extension election under section 236D-7. [L 1983, c 217, pt of §1; am L 1994, c 142, §8]



§236D-10 - Administration; rules.

[§236D-10]  Administration; rules.  The department shall adopt such rules under chapter 91 as may be necessary to carry into effect this chapter, including rules relating to the return for taxes due under this chapter. [L 1983, c 217, pt of §1]



§236D-11 - Sale of property to pay tax; creation of lien.

§236D-11  Sale of property to pay tax; creation of lien.  (a)  Subject to chapter 560 and section 531-29, as applicable, a personal representative may sell so much of any property as is necessary to pay the estate taxes due under this chapter.  A personal representative may sell so much of any property specifically bequeathed or devised as is necessary to pay the proportionate amount of the taxes due on the transfer of the property and the fees and expenses of the sale, unless the legatee or devisee thereof pays the personal representative the proportionate amount of the taxes due.

(b)  Unless any estate tax due is sooner paid in full, it shall be a lien upon the gross estate of the decedent for a period of ten years from the date of death, except that such part of the gross estate as is used for the payment of charges against the estate and expenses of its administration, allowed by any court having jurisdiction thereof, shall be divested of the lien.  Liens created under this subsection shall be qualified as follows:

(1)  The limitation period, as described in this subsection, in each case shall be extended for a period of time equal to the period of pendency of litigation of questions affecting the determination of the amount of tax due; provided a lis pendens has been filed with the bureau of conveyances or land court in the county in which the property is located;

(2)  Any part of the gross estate which is transferred to a bona fide purchaser shall be divested of the lien and the lien shall be transferred to the proceeds arising out of the transfer; and

(3)  A mortgage on property pursuant to an order of court for payment of charges against the estate and expenses of administration shall constitute a lien upon the property prior and superior to the tax lien, which tax lien shall attach to the proceeds. [L 1983, c 217, pt of §1; am L 1994, c 142, §9]



§236D-12 - Liability for failure to pay tax before distribution or delivery.

§236D-12  Liability for failure to pay tax before distribution or delivery.  (a)  Any personal representative who distributes any property without first paying, securing another's payment of, or furnishing security for payment of the estate taxes due under this chapter is personally liable for the taxes due to the extent of the value of any property that may come or may have come into the possession of the personal representative.  Security for payment of the estate taxes due under this chapter shall be in an amount equal to or greater than the value of all property that is or has come into the possession of the personal representative, as of the time the security is furnished.

(b)  Any person who has the control, custody, or possession of any property and who delivers any of the property to the personal representative or legal representative of the decedent outside Hawaii without first paying, securing another's payment of, or furnishing security for payment of the estate taxes due under this chapter is liable for the taxes to the extent of the value of the property delivered.  Security for payment of the estate taxes due under this chapter shall be in an amount equal to or greater than the value of all property delivered to the personal representative or legal representative of the decedent outside Hawaii by such a person.

(c)  For the purpose of this section, persons do not have control, custody, or possession of a decedent's property, if they are not responsible for paying the tax due under this section such as transferees, which term includes but is not limited to stockbrokers or stock transfer agents, banks, and other depositories of checking and savings accounts, safe-deposit companies, and life insurance companies.

(d)  For the purposes of this section, any person who has the control, custody, or possession of any property and who delivers any of the property to the personal representative or legal representative of the decedent may rely upon the release furnished by the department to the personal representative as evidence of compliance with the requirements of this chapter, and make such deliveries and transfers as the personal representative may direct without being liable for any estate taxes due under this chapter. [L 1983, c 217, pt of §1; am L 1984, c 248, §2; am L 1994, c 142, §10]



§236D-13 - Refund for overpayment.

§236D-13  Refund for overpayment.  Whenever the tax due under this chapter is proved to have been overpaid, the department shall refund the amount of the overpayment, together with interest at the then existing statutory rate of interest in the manner provided in section 231-23(c).  No claim for refund may be initiated more than two years after the date the federal tax has been finally determined.

As to all tax payments for which a refund or credit is not authorized by this section (including, without prejudice to the generality of the foregoing, cases of unconstitutionality), the remedies provided by appeal or by section 40-35 are exclusive. [L 1983, c 217, pt of §1; am L 1994, c 19, §1]



§236D-14 - REPEALED.

§236D-14  REPEALED.  L 1995, c 92, §24.



§236D-15 - Administration by department; action for collection of tax; appeal.

§236D-15  Administration by department; action for collection of tax; appeal.  The department may collect the taxes provided for in this chapter, including applicable interest and penalties, and shall represent this State in all matters pertaining to this chapter, either before courts or in any other manner.  The department, through the attorney general, may institute proceedings for the collection of the taxes and any interest and penalties on the taxes.

The circuit court for any county which has assumed lawful jurisdiction over the property of the decedent for general probate or administration purposes under the laws of Hawaii shall have jurisdiction to hear and determine all questions in relation to the estate tax arising under this chapter.  If no probate or administration proceedings have been taken out in any court of this State, the circuit court for the county in which the decedent was a resident, if the decedent was a domiciliary, or, if the decedent was a nondomiciliary, any court which has sufficient jurisdiction over the property of the decedent, the transfer of which is taxable, to issue probate or administration proceedings thereon, had the same been justified by the legal status of the property or had the same been applied for, shall have jurisdiction.  Any such court first acquiring jurisdiction shall retain the same to the exclusion of every other.  The tax appeal court shall have jurisdiction to hear and determine all questions in relation to the generation-skipping transfer tax arising under this chapter.

Any person aggrieved by any assessment of the tax imposed by this chapter may appeal from the assessment to a court of competent jurisdiction within the time set forth in section 235-114.  The distribution of taxes paid pending the appeal shall be as provided in chapter 232. [L 1983, c 217, pt of §1; am L 1992, c 147, §4; am L 1994, c 142, §12; am L 2004, c 123, §2]

Note

The 2004 amendment applies to tax appeals filed on or after July 1, 2004.  L 2004, c 123, §14.



§236D-16 - Expenses of court proceeding.

[§236D-16]  Expenses of court proceeding.  Whenever a circuit court certifies that there was probable cause for issuing a citation and taking proceedings under this chapter, the director of finance shall pay from the tax reserve fund provided in section 231-23(c)(2), or allow, all expenses incurred for services of citation and other lawful disbursements that have not otherwise been paid. [L 1983, c 217, pt of §1]

Revision Note

Section "231-23(c)(2)" substituted for "231-23(d)(2)".



§236D-17 - Who liable, amount.

[§236D-17]  Who liable, amount.  Every person who fails or refuses to perform, within a reasonable time, any and every duty required by this chapter, or who fails or refuses to make and deliver within a reasonable time any statement or record required by this chapter, shall forfeit to the State the sum of $1,000, to be recovered in an action brought by the attorney general in the name of the State. [L 1983, c 217, pt of §1]



§236D-18 - Disposition of revenues.

[§236D-18]  Disposition of revenues.  All moneys collected under this chapter shall be state realizations, to be kept and accounted for as provided by law. [L 1983, c 217, pt of §1]






CHAPTER 237 - GENERAL EXCISE TAX LAW

§237-1 - Definitions.

DEFINITIONS; ADMINISTRATION

§237-1  Definitions.  When used in this chapter, unless otherwise required by the context, the definitions contained in this section and in sections 237-2 to 237-7 shall govern.

"Casual sale" means an occasional or isolated sale or transaction involving:

(1)  Tangible personal property by a person who is not required to be licensed under this chapter, or

(2)  Tangible personal property which is not ordinarily sold in the business of a person who is regularly engaged in business.

"Comptroller" means the comptroller of the State.

"Overhead" means continuous or general costs occurring in the normal course of a business, including but not limited to costs for labor, rent, taxes, royalties, interest, discounts paid, insurance, lighting, heating, cooling, accounting, legal fees, equipment and facilities, telephone systems, depreciation, and amortization.

"Penalty" or "penalties", when used in connection with the additions to the tax imposed for delinquency in payment, includes interest as well.

"Person" or "company" includes every individual, partnership, society, unincorporated association, joint adventure, group, hui, joint stock company, corporation, trustee, personal representative, trust estate, decedent's estate, trust, trustee in bankruptcy, or other entity, whether such persons are doing business for themselves or in a fiduciary capacity, and whether the individuals are residents or nonresidents of the State, and whether the corporation or other association is created or organized under the laws of the State or of another jurisdiction.  Any person who has in the person's possession, for sale in the State, the property of a nonresident owner, other than as an employee of such owner, shall be deemed the seller of the property, when sold.

"Prepaid legal service plan" ("Plan") means a group legal service plan in which the cost of the services are prepaid by the group member or by some other person or organization in the member's behalf.  A group legal service plan is a plan by which legal services are rendered to individual members of a group identifiable in terms of some common interest.  A plan shall provide:

(A)   That individual members shall be afforded freedom of choice in the selection of their own attorney or attorneys to provide legal services under such plan.

(B)   For the payment of equal amounts for the cost of services rendered without regard to the identity of the attorney or attorneys selected by the plan member or members.  No plan shall otherwise discriminate on the basis of such selection.

"Purchasing agent" means any person who, as an agent and not a seller, for a consideration, is engaged in the State in the business of purchasing for the purchasing agent's principal or principals from an unlicensed seller or sellers property for use by such principals in the State, for example, by forwarding orders for such purchases, in behalf of such principals, it being immaterial whether the purchasing agent is compensated for the purchasing agent's services by the seller or by the purchaser; but the term "purchasing agent" does not include an employee of the purchaser.

"Representative" means any salesperson, commission agent, manufacturer's representative, broker or other person who is authorized or employed by an unlicensed seller to assist such seller in selling property for use in the State, by procuring orders for such sales or otherwise, and who carries on such activities in the State, it being immaterial whether such activities are regular or intermittent; but the term "representative" does not include a manufacturer's representative whose functions are wholly promotional and to act as liaison between an unlicensed seller and a seller or sellers, and which do not include the procuring, soliciting or accepting of orders for property or the making of deliveries of property, or the collecting of payment for deliveries of property, or the keeping of books of account concerning property orders, deliveries or collections transpiring between an unlicensed seller and a seller or sellers.  Any unlicensed seller who in person carries on any such activity in the State shall also be classed as a representative.

"Retailing" or "sales at retail" includes the sale of tangible personal property for consumption or use by the purchaser and not for resale, the renting of tangible personal property, and the rendering of services by one engaged in a service business or calling, as defined in section 237-7, to a person who is not purchasing the services for resale.  Persons described in this definition are "retailers".

"Sale" or "sales" includes the exchange of properties as well as the sale thereof for money.

"Taxpayer" means any person liable for any tax hereunder.

"Tax year" or "taxable year" means either the calendar year or the taxpayer's fiscal year when the same constitutes the tax period instead of the calendar year pursuant to section 237-11. [L 1935, c 141, pt of §1; am L 1941, c 265, §1(c); RL 1945, §§5441, 5442; am L 1947, c 113, §6; RL 1955, §117-1; am L 1957, c 34, §3 and c 152, §1; HRS §237-1; am L 1969, c 46, §1 and c 137, §2; am L 1976, c 156, §9 and c 200, pt of §1; gen ch 1985; am L 1991, c 23, §1; gen ch 1993; am L 1999, c 71, §3; am L 2003, c 135, §1]

Attorney General Opinions

Tax credits of one partner can be applied against gross income tax due and owing by the partnership.  Att. Gen. Op. 64-5.

Law Journals and Reviews

Rule of Strict Construction in Tax Cases, a Question of Classification or Exemption, Arthur B. Reinwald, 11 HBJ 98.

Case Notes

By their terms, this section and §383-1 applied only to parties actively doing business as an employer; thus, while plaintiff (surety which issued subcontractor's performance and payment bond) may be taxed on any wages it paid while acting as an employer, it may not be held liable for taxes that accrued while principal (subcontractor) was acting as the employer.  67 F. Supp. 2d 1183.

Corporate administrator doing business for estate is a "person" subject to excise tax.  34 H. 493.

L 1935, c 141, original legislation, held constitutional as applied to sales to PX's and ships stores.  37 H. 314, aff'd 174 F.2d 21.  See also 38 H. 188, 204.

Gross income earned by trustee in bankruptcy is taxable under chapter.  52 H. 56, 469 P.2d 814.

Nondomiciliary trustee holding property for another found liable for tax.  57 H. 436, 559 P.2d 264.

Taxability of transactions between joint venture and its member.  59 H. 307, 582 P.2d 703.

"Person" includes partnerships and joint ventures.  61 H. 572, 608 P.2d 383.

Measurement of gasoline and terminating charge upon delivery were "sale".  65 H. 283, 651 P.2d 469.

Cited:  33 H. 766, 771.



§237-2 - quot;Business", "engaging" in business, defined.

§237-2  "Business", "engaging" in business, defined.  "Business" as used in this chapter, includes all activities (personal, professional, or corporate), engaged in or caused to be engaged in with the object of gain or economic benefit either direct or indirect, but does not include casual sales.

The term "engaging" as used in this chapter with reference to engaging or continuing in business also includes the exercise of corporate or franchise powers. [L 1935, c 141, pt of §1; RL 1945, §5443; RL 1955, §117-2; HRS §237-2]

Attorney General Opinions

Agreement of sale executed by a partnership dealing in land was not a "casual sale".  Att. Gen. Op. 62-1.

Co-op apartment corporation operating and managing apartment building is engaged in business and is taxable on its receipts of monthly "maintenance" charges from stockholder-lessees.  Att. Gen. Op. 62-47.

Application of excise tax to activities in foreign trade zone.  Att. Gen. Op. 64-52.

Case Notes

"Casual sale" does not exclude unusual sales within taxpayer's business.  40 H. 722.

Engaging in activity with "object of gain or economic benefit" construed.  53 H. 435, 496 P.2d 1.

Attorney's activities as trustee, executor and corporate director were not so isolated or unconnected as to constitute "casual" transactions.  53 H. 435, 496 P.2d 1.

Out-of-state company's continuing leasing of telecast rights performable only in Hawaii is "business" within this section, although agreement consummated outside of Hawaii.  57 H. 175, 554 P.2d 242.

Nondomiciliary corporation investing capital in Hawaiian land held to be "engaging in business."  57 H. 436, 559 P.2d 264.

Taxability of transactions between joint venture and its member.  59 H. 307, 582 P.2d 703.

Taxpayer partnership's provision of medical equipment and ancillary services to its joint venture constituted "business" under this section and was thus made subject to the general excise tax by §237-20.  93 H. 267 (App.), 999 P.2d 865.

Where taxpayer gained or economically benefited from subleasing transactions, the director's assessment and imposition of the general excise tax for taxpayer's subleasing activities was proper.  110 H. 25, 129 P.3d 528.

Cited:  48 H. 486, 490, 405 P.2d 382.

Decisions under prior law.

Receiving a distribution of income from a trust estate as a beneficiary is not "doing business within the Territory".  34 H. 404.  Administration of an estate is doing business.  34 H. 493.



§237-3 - quot;Gross income", "gross proceeds of sale", defined.

§237-3  "Gross income", "gross proceeds of sale", defined.  (a)  "Gross income" means the gross receipts, cash or accrued, of the taxpayer received as compensation for personal services and the gross receipts of the taxpayer derived from trade, business, commerce, or sales and the value proceeding or accruing from the sale of tangible personal property, or service, or both, and all receipts, actual or accrued as hereinafter provided, by reason of the investment of the capital of the business engaged in, including interest, discount, rentals, royalties, fees, or other emoluments however designated and without any deductions on account of the cost of property sold, the cost of materials used, labor cost, taxes, royalties, interest, or discount paid or any other expenses whatsoever.  Every taxpayer shall be presumed to be dealing on a cash basis unless the taxpayer proves to the satisfaction of the department of taxation that the taxpayer is dealing on an accrual basis and the taxpayer's books are so kept, or unless the taxpayer employs or is required to employ the accrual basis for the purposes of the tax imposed by chapter 235 for any taxable year in which event the taxpayer shall report the taxpayer's gross income for the purposes of this chapter on the accrual basis for the same period.

"Gross proceeds of sale" means the value actually proceeding from the sale of tangible personal property without any deduction on account of the cost of property sold or expenses of any kind.

(b)  The words "gross income" and "gross proceeds of sales" shall not be construed to include:  gross receipts from the sale of securities as defined in 15 United States Code section 78c or similar laws of jurisdictions outside the United States, contracts for the sale of a commodity for future delivery and other agreements, options, and rights as defined in 7 United States Code section 2 that are permitted to be traded on a board of trade designated by the Commodities Futures Trading Commission under the Commodity Exchange Act, or evidence of indebtedness or, except as otherwise provided, from the sale of land in fee simple, improved or unimproved, dividends as defined by chapter 235; cash discounts allowed and taken on sales; the proceeds of sale of goods, wares, or merchandise returned by customers when the sale price is refunded either in cash or by credit; or the sale price of any article accepted as part payment on any new article sold, if the full sale price of the new article is included in the "gross income" or "gross proceeds of sales"; gross receipts from the sale or transfer of materials or supplies, interest on loans, or the provision of engineering, construction, maintenance, or managerial services by one "member" of an "affiliated public service company group" to another "member" of the same group as such terms are defined in section 239-2.  Accounts found to be worthless and actually charged off for income tax purposes may be deducted, at corresponding periods, from gross proceeds of sale, or gross income, within this chapter, so far as they reflect taxable sales made, or gross income earned, after July 1, 1935, but shall be added to gross proceeds of sale or gross income when and if afterwards collected.

(c)  For purposes of the tax imposed by this chapter, a taxpayer under section 237-13(3) may report on a cash basis; provided the taxpayer notifies the department of taxation of the basis upon which the tax imposed by this chapter is to be reported. [L 1935, c 141, pt of §1; am L 1941, c 265, §1(a); RL 1945, §5444; RL 1955, §117-3; am L Sp 1957, c 1, §3(a); am L Sp 1959 2d, c 1, §16; HRS §237-3; am L 1977, c 26, §2; gen ch 1985; am L 1988, c 295, §2; am L 1989, c 118, §1; am L 1997, c 178, §3; am L 2000, c 262, §2]

Attorney General Opinions

With the exception of pre-bid costs, all items entering into the total contract price of a Capehart project contractor constitute gross income subject to general excise taxation.  Att. Gen. Op. 61-85.

Interest income from agreement of sale not exempt as income from "sale of land".  Att. Gen. Op. 62-1.

Taxability of out-of-state travel agency conducting local tours and of local travel agent conducting out-of-state tours.  Att. Gen. Op. 65-6.

Case Notes

"Gross income", defined.  34 H. 269.

Exemption from gross income, "sale of real property".  44 H. 584, 358 P.2d 539.  Sale defined. Id.

Payments by manufacturers and other sellers to retailers under cooperative merchandising or advertising agreements are payments for services and constitute gross income.  51 H. 281, 458 P.2d 664.

Interest received on agreement of sale of land does not come within "gross receipts from the sale of land in fee simple".  52 H. 279, 474 P.2d 538.

Interest income received by a nondomiciliary vendor from sales of Hawaiian land found not within exemptions.  57 H. 436, 559 P.2d 264.

Taxability of transactions between joint venture and its member.  59 H. 307, 582 P.2d 703.

Cited:  40 H. 722, 728, 56 H. 321, 536 P.2d 91.



§237-4 - quot;Wholesaler", "jobber", defined.

§237-4  "Wholesaler", "jobber", defined.  (a)  "Wholesaler" or "jobber" applies only to a person making sales at wholesale.  Only the following are sales at wholesale:

(1)  Sales to a licensed retail merchant, jobber, or other licensed seller for purposes of resale;

(2)  Sales to a licensed manufacturer of materials or commodities that are to be incorporated by the manufacturer into a finished or saleable product (including the container or package in which the product is contained) during the course of its preservation, manufacture, or processing, including preparation for market, and that will remain in such finished or saleable product in such form as to be perceptible to the senses, which finished or saleable product is to be sold and not otherwise used by the manufacturer;

(3)  Sales to a licensed producer or cooperative association of materials or commodities that are to be incorporated by the producer or by the cooperative association into a finished or saleable product that is to be sold and not otherwise used by the producer or cooperative association, including specifically materials or commodities expended as essential to the planting, growth, nurturing, and production of commodities that are sold by the producer or by the cooperative association;

(4)  Sales to a licensed contractor, of materials or commodities that are to be incorporated by the contractor into the finished work or project required by the contract and that will remain in such finished work or project in such form as to be perceptible to the senses;

(5)  Sales to a licensed producer, or to a cooperative association described in section 237-23(a)(7) for sale to a licensed producer, or to a licensed person operating a feed lot, of poultry or animal feed, hatching eggs, semen, replacement stock, breeding services for the purpose of raising or producing animal or poultry products for disposition as described in section 237-5 or for incorporation into a manufactured product as described in paragraph (2) or for the purpose of breeding, hatching, milking, or egg laying other than for the customer's own consumption of the meat, poultry, eggs, or milk so produced; provided that in the case of a feed lot operator, only the segregated cost of the feed furnished by the feed lot operator as part of the feed lot operator's service to a licensed producer of poultry or animals to be butchered or to a cooperative association described in section 237-23(a)(7) of such licensed producers shall be deemed to be a sale at wholesale; and provided further that any amount derived from the furnishing of feed lot services, other than the segregated cost of feed, shall be deemed taxable at the service business rate.  This paragraph shall not apply to the sale of feed for poultry or animals to be used for hauling, transportation, or sports purposes;

(6)  Sales to a licensed producer, or to a cooperative association described in section 237-23(a)(7) for sale to the producer, of seed or seedstock for producing agricultural and aquacultural products, or bait for catching fish (including the catching of bait for catching fish), which agricultural and aquacultural products or fish are to be disposed of as described in section 237-5 or to be incorporated in a manufactured product as described in paragraph (2);

(7)  Sales to a licensed producer, or to a cooperative association described in section 237-23(a)(7) for sale to such producer; of polypropylene shade cloth; of polyfilm; of polyethylene film; of cartons and such other containers, wrappers, and sacks, and binders to be used for packaging eggs, vegetables, fruits, and other agricultural and aquacultural products; of seedlings and cuttings for producing nursery plants or aquacultural products; or of chick containers; which cartons and such other containers, wrappers, and sacks, binders, seedlings, cuttings, and containers are to be used as described in section 237-5, or to be incorporated in a manufactured product as described in paragraph (2);

(8)  Sales of tangible personal property where:

(A)  Tangible personal property is sold upon the order or request of a licensed seller for the purpose of rendering a service in the course of the person's service business or calling, or upon the order or request of a person subject to tax under section 237D-2 for the purpose of furnishing transient accommodations;

(B)  The tangible personal property becomes or is used as an identifiable element of the service rendered; and

(C)  The cost of the tangible personal property does not constitute overhead to the licensed seller;

the sale shall be subject to section 237-13.3;

(9)  Sales to a licensed leasing company of capital goods that have a depreciable life, are purchased by the leasing company for lease to its customers, and are thereafter leased as a service to others;

(10)  Sales of services to a licensed seller engaging in a business or calling whenever:

(A)  Either:

(i)  In the context of a service-to-service transaction, a service is rendered upon the order or request of a licensed seller for the purpose of rendering another service in the course of the seller's service business or calling, including a dealer's furnishing of goods or services to the purchaser of tangible personal property to fulfill a warranty obligation of the manufacturer of the property;

(ii)  In the context of a service-to-tangible personal property transaction, a service is rendered upon the order or request of a licensed seller for the purpose of manufacturing, producing, or preparing tangible personal property to be sold;

(iii)  In the context of a services-to-contracting transaction, a service is rendered upon the order or request of a licensed contractor as defined in section 237-6 for the purpose of assisting that licensed contractor; or

(iv)  In the context of a services-to-transient accommodations rental transaction, a service is rendered upon the order or request of a person subject to tax under section 237D-2 for the purpose of furnishing transient accommodations;

(B)  The benefit of the service passes to the customer of the licensed seller, licensed contractor, or person furnishing transient accommodations as an identifiable element of the other service or property to be sold, the contracting, or the furnishing of transient accommodations;

(C)  The cost of the service does not constitute overhead to the licensed seller, licensed contractor, or person furnishing transient accommodations;

(D)  The gross income of the licensed seller is not divided between the licensed seller and another licensed seller, contractor, or person furnishing transient accommodations for imposition of the tax under this chapter;

(E)  The gross income of the licensed seller is not subject to a deduction under this chapter or chapter 237D; and

(F)  The resale of the service, tangible personal property, contracting, or transient accommodations is subject to the tax imposed under this chapter at the highest tax rate.

Sales subject to this paragraph shall be subject to section 237-13.3;

(11)  Sales to a licensed retail merchant, jobber, or other licensed seller of bulk condiments or prepackaged single-serving packets of condiments that are provided to customers by the licensed retail merchant, jobber, or other licensed seller;

(12)  Sales to a licensed retail merchant, jobber, or other licensed seller of tangible personal property that will be incorporated or processed by the licensed retail merchant, jobber, or other licensed seller into a finished or saleable product during the course of its preparation for market (including disposable, nonreturnable containers, packages, or wrappers, in which the product is contained and that are generally known and most commonly used to contain food or beverage for transfer or delivery), and which finished or saleable product is to be sold and not otherwise used by the licensed retail merchant, jobber, or other licensed seller;

(13)  Sales of amusements subject to taxation under section 237-13(4) to a licensed seller engaging in a business or calling whenever:

(A)  Either:

(i)  In the context of an amusement-to-service transaction, an amusement is rendered upon the order or request of a licensed seller for the purpose of rendering another service in the course of the seller's service business or calling;

(ii)  In the context of an amusement-to-tangible personal property transaction, an amusement is rendered upon the order or request of a licensed seller for the purpose of selling tangible personal property; or

(iii)  In the context of an amusement-to-amusement transaction, an amusement is rendered upon the order or request of a licensed seller for the purpose of rendering another amusement in the course of the person's amusement business;

(B)  The benefit of the amusement passes to the customer of the licensed seller as an identifiable element of the other service, tangible personal property to be sold, or amusement;

(C)  The cost of the amusement does not constitute overhead to the licensed seller;

(D)  The gross income of the licensed seller is not divided between the licensed seller and another licensed seller, person furnishing transient accommodations, or person rendering an amusement for imposition of the tax under chapter 237;

(E)  The gross income of the licensed seller is not subject to a deduction under this chapter; and

(F)  The resale of the service, tangible personal property, or amusement is subject to the tax imposed under this chapter at the highest rate.

As used in this paragraph, "amusement" means entertainment provided as part of a show for which there is an admission charge.  Sales subject to this paragraph shall be subject to section 237-13.3; and

(14)  Sales by a printer to a publisher of magazines or similar printed materials containing advertisements, when the publisher is under contract with the advertisers to distribute a minimum number of magazines or similar printed materials to the public or defined segment of the public, whether or not there is a charge to the persons who actually receive the magazines or similar printed materials.

(b)  If the use tax law is finally held by a court of competent jurisdiction to be unconstitutional or invalid insofar as it purports to tax the use or consumption of tangible personal property imported into the State in interstate or foreign commerce or both, wholesalers and jobbers shall be taxed thereafter under this chapter in accordance with the following definition (which shall supersede the preceding paragraph otherwise defining "wholesaler" or "jobber"):  "Wholesaler" or "jobber" means a person, or a definitely organized division thereof, definitely organized to render and rendering a general distribution service that buys and maintains at the person's place of business a stock or lines of merchandise that the person distributes; and that the person, through salespersons, advertising, or sales promotion devices, sells to licensed retailers, to institutional or licensed commercial or industrial users, in wholesale quantities and at wholesale rates.  A corporation deemed not to be carrying on a trade or business in this State under section 235-6 shall nevertheless be deemed to be a wholesaler and shall be subject to the tax imposed by this chapter. [L 1935, c 141, pt of §1; RL 1945, §5446; RL 1955, §117-5; am L 1957, c 34, §11(a); am L 1959, c 257, §§1, 2; am L 1963, c 70, §2; am imp L 1965, c 155, §2; am L 1966, c 28, §2; am L 1967, c 155, §1; HRS §237-4; am L 1970, c 180, §9; am L 1971, c 204, §2; am L 1979, c 105, §22; am L 1982, c 189, §1 and c 253, §2; am L 1984, c 73, §2; am L 1990, c 286, §2; am L 1991, c 286, §2; am L 1992, c 106, §5; gen ch 1992; am L 1999, c 71, §4 and c 173, §1; am L 2000, c 198, §1 and c 271, §1; am L 2001, c 164, §2; am L 2008, c 16, §5 and c 89, §1]

Case Notes

PX and ships stores are not "licensed merchants", or "wholesalers".  37 H. 314, aff'd 174 F.2d 21.

Licensed means licensed under this chapter.  37 H. 314, aff'd 174 F.2d 21; 41 H. 615.

Sales of automobiles to leasing company were at retail rather than wholesale, where agreements between leasing company and its customers were actually leases and not conditional sales.  53 H. 195, 490 P.2d 902.

Sales of appliance parts to licensed repairpersons who bill their customers for labor and materials are wholesale sales.  53 H. 450, 497 P.2d 37.

Par. (8):  Car rental contract is a "lease".  "Depreciable life" and "capital goods" construed.  56 H. 644, 547 P.2d 1343.

"Wholesaler" v. "Service business or calling" construed.  63 H. 579, 633 P.2d 535.

Cited:  45 H. 167, 182, 363 P.2d 990.



§237-5 - quot;Producer" defined.

§237-5  "Producer" defined.  "Producer" means any person engaged in the business of raising and producing agricultural products in their natural state, or in producing natural resource products, or engaged in the business of fishing or aquaculture, for sale, or for shipment or transportation out of the State, of the agricultural or aquaculture products in their natural or processed state, or butchered and dressed, or the natural resource products, or fish.

As used in this section "agricultural products" include floricultural, horticultural, viticultural, forestry, nut, coffee, dairy, livestock, poultry, bee, animal, and any other farm, agronomic, or plantation products. [L 1935, c 141, pt of §1; RL 1945, §5447; RL 1955, §117-6; am L 1957, c 34, §11(b); HRS §237-5; am L 1982, c 253, §1; am L 1984, c 73, §3]

Case Notes

Cited:  41 H. 615, 619.



§237-6 - quot;Contractor", "contracting", "federal cost-plus contractor", defined.

§237-6  "Contractor", "contracting", "federal cost-plus contractor", defined.  "Contracting" means the business activities of a contractor.

"Contractor" includes, for purposes of this chapter:

(1)  Every person engaging in the business of contracting to erect, construct, repair, or improve buildings or structures, of any kind or description, including any portion thereof, or to make any installation therein, or to make, construct, repair, or improve any highway, road, street, sidewalk, ditch, excavation, fill, bridge, shaft, well, culvert, sewer, water system, drainage system, dredging or harbor improvement project, electric or steam rail, lighting or power system, transmission line, tower, dock, wharf, or other improvements;

(2)  Every person engaging in the practice of architecture, professional engineering, land surveying, and landscape architecture, as defined in section 464-1; and

(3)  Every person engaged in the practice of pest control or fumigation as a pest control operator as defined in section 460J-1.

"Federal cost-plus contractor" means a contractor having a contract with the United States or an instrumentality thereof, excluding national banks, where, by the terms of the contract, the United States or such instrumentality, excluding national banks, agrees to reimburse the contractor for the cost of material, plant, or equipment used in the performance of the contract and for taxes which the contractor may be required to pay with respect to such material, plant, or equipment, whether the contractor's profit is computed in the form of a fixed fee or on a percentage basis; and also means a subcontractor under such a contract, who also operates on a cost-plus basis. [L 1935, c 141, pt of §1; am L 1941, c 265, §1(b); am L 1943, c 81, §1(a); RL 1945, §5448; RL 1955, §117-7; am L 1965, c 201, §36; HRS §237-6; am L 1971, c 4, §1 and c 204, §3; am L 1984, c 60, §1; am L 2000, c 198, §2]

Case Notes

"Structures" does not include boats and vessels, and taxpayer engaged in repair of marine vessels is not a "contractor".  55 H. 572, 524 P.2d 890.

Cited:  44 H. 584, 587, 358 P.2d 539.



§237-7 - quot;Service business or calling", defined.

§237-7  "Service business or calling", defined.  "Service business or calling" includes all activities engaged in for other persons for a consideration which involve the rendering of a service, including professional and transportation services, as distinguished from the sale of tangible property or the production and sale of tangible property.  "Service business or calling" does not include the services rendered by an employee to the employee's employer. [L 1935, c 141, pt of §1; RL 1945, §5449; am L 1951, c 165, §1; RL 1955, §117-8; HRS §237-7; am L 1983, c 206, §3; gen ch 1985; am L 1999, c 71, §5; am L Sp 2001 3d, c 9, §2]

Case Notes

Services rendered by retailers in promoting sales of commodities for which they received payment from the manufacturers and sellers of the commodities constituted non- professional activities within meaning of section.  51 H. 281, 458 P.2d 664.

Taxpayer may be subject to both the service business and retailing classifications to extent each is applicable to particular items of gross income.  53 H. 450, 497 P.2d 37.



§237-8 - Administration and enforcement by department.

§237-8  Administration and enforcement by department.  The administration of this chapter is vested in and shall be exercised by the department of taxation, which shall prescribe forms and reasonable rules of procedure in conformity with this chapter for the making of returns and for the ascertainment, assessment, and collection of the taxes imposed hereunder.  Such forms and rules, when prescribed by the department and printed and published in the manner provided by law shall have the force and effect of law.  The enforcement of this chapter in any of the courts of the State is under the exclusive jurisdiction of the department, which shall require the assistance of the attorney general of the State, the respective county attorneys and the prosecuting attorney of the counties where suit is brought; but these attorneys shall receive no fees or compensation for services rendered in enforcing this chapter in addition to the respective salaries paid by law to them.

The department shall have, in addition to all of the duties and powers herein prescribed or granted, all the duties and powers prescribed or granted by the existing or future tax laws of the State so far as the same may be applicable to the administration of this chapter and are not contrary to the express provisions hereof. [L 1935, c 141, §20; RL 1945, §5450; RL 1955, §117-9; am L Sp 1959 2d, c 1, §16; HRS §237-8]

Case Notes

Section makes applicable to this chapter all the provisions of the state tax laws.  44 H. 584, 595, 358 P.2d 539.

Economy in administration is a proper factor for consideration in assessment of taxes.  56 H. 321, 536 P.2d 91.

Construe excise tax law in relation to income tax law.  56 H. 644, 547 P.2d 1343.



§237-8.5 - REPEALED.

§237-8.5  REPEALED.  L 2003, c 135, §10.



§237-8.6 - County surcharge on state tax; administration.

[§237-8.6]  County surcharge on state tax; administration.  [Repealed on December 31, 2022.  L 2005, c 247, §9.]  (a)  The county surcharge on state tax, upon the adoption of county ordinances and in accordance with the requirements of section 46-16.8, shall be levied, assessed, and collected as provided in this section on all gross proceeds and gross income taxable under this chapter.  No county shall set the surcharge on state tax at a rate greater than one-half per cent of all gross proceeds and gross income taxable under this chapter.  All provisions of this chapter shall apply to the county surcharge on state tax.  With respect to the surcharge, the director of taxation shall have all the rights and powers provided under this chapter.  In addition, the director of taxation shall have the exclusive rights and power to determine the county or counties in which a person is engaged in business and, in the case of a person engaged in business in more than one county, the director shall determine, through apportionment or other means, that portion of the surcharge on state tax attributable to business conducted in each county.

(b)  Each county surcharge on state tax that may be adopted pursuant to section 46-16.8(a) shall be levied beginning in the taxable year after the adoption of the relevant county ordinance; provided that no surcharge on state tax may be levied prior to January 1, 2007.

(c)  The county surcharge on state tax, if adopted, shall be imposed on the gross proceeds or gross income of all written contracts that require the passing on of the taxes imposed under this chapter; provided that if the gross proceeds or gross income are received as payments beginning in the taxable year in which the taxes become effective, on contracts entered into before June 30 of the year prior to the taxable year in which the taxes become effective, and the written contracts do not provide for the passing on of increased rates of taxes, the county surcharge on state tax shall not be imposed on the gross proceeds or gross income covered under the written contracts.  The county surcharge on state tax shall be imposed on the gross proceeds or gross income from all contracts entered into on or after June 30 of the year prior to the taxable year in which the taxes become effective, regardless of whether the contract allows for the passing on of any tax or any tax increases.

(d)  No county surcharge on state tax shall be established on any:

(1)  Gross income or gross proceeds taxable under this chapter at the one-half per cent tax rate;

(2)  Gross income or gross proceeds taxable under this chapter at the 0.15 per cent tax rate; or

(3)  Transactions, amounts, persons, gross income, or gross proceeds exempt from tax under this chapter.

(e)  The director of taxation shall revise the general excise tax forms to provide for the clear and separate designation of the imposition and payment of the county surcharge on state tax.

(f)  The taxpayer shall designate the taxation district to which the county surcharge on state tax is assigned in accordance with rules adopted by the director of taxation under chapter 91.  The taxpayer shall file a schedule with the taxpayer's periodic and annual general excise tax returns summarizing the amount of taxes assigned to each taxation district.

(g)  The penalties provided by section 231-39 for failure to file a tax return shall be imposed on the amount of surcharge due on the return being filed for the failure to file the schedule required to accompany the return.  In addition, there shall be added to the tax an amount equal to ten per cent of the amount of the surcharge and tax due on the return being filed for the failure to file the schedule or the failure to correctly report the assignment of the general excise tax by taxation district on the schedule required under this subsection.

(h)  All taxpayers who file on a fiscal year basis whose fiscal year ends after December 31 of the year prior to the taxable year in which the taxes become effective, shall file a short period annual return for the period preceding January 1 of the taxable year in which the taxes become effective.  Each fiscal year taxpayer shall also file a short period annual return for the period starting on January 1 of the taxable year in which the taxes become effective, and ending before January 1 of the following year. [L 2005, c 247, §3]



§237-9 - Licenses; penalty.

LICENSES; TAX; EXEMPTIONS

§237-9  Licenses; penalty.  [Repeal and reenactment on June 30, 2014.  L 2009, c 134, §13(3).]  (a)  Except as provided in this section, any person who has a gross income or gross proceeds of sales or value of products upon which a privilege tax is imposed by this chapter, as a condition precedent to engaging or continuing in such business, shall in writing apply for and obtain from the department of taxation, upon a one-time payment of the sum of $20, a license to engage in and to conduct such business, upon condition that the person shall pay the taxes accruing to the State under this chapter, and the person shall thereby be duly licensed to engage in and conduct the business.  The license shall not be transferable and shall be valid only for the person in whose name it is issued and for the transaction of business at the place designated therein.  The license may be inspected and examined, and shall at all times be conspicuously displayed at the place for which it is issued.

(b)  Licenses and applications therefor shall be in such form as the department shall prescribe, except that where the licensee is engaged in two or more forms of business of different classification, the license shall so state on its face.  The license provided for by this section shall be effective until canceled in writing.  Any application for the reissuance of a previously canceled license identification number after December 31, 1989, shall be regarded as a new license application and subject to the payment of the one-time license fee of $20.  The director may revoke or cancel any license issued under this chapter for cause as provided by rules adopted pursuant to chapter 91.

(c)  Any person who receives gross income or gross proceeds of sales or value of products from engaging in business in the State and who fails to obtain a license or receives gross income or gross proceeds of sales or value of products from engaging in business in the State without a license required under this section may be fined not more than $500; provided that a cash-based business may be fined not less than $500 and not more than $2,000, as determined by the director or the director's designee.  The penalty under this subsection shall be in addition to any other penalty provided under law and may be waived or canceled upon a showing of good cause.

(d)  If the license fee is paid, the department shall not refuse to issue a license or revoke or cancel a license for the exercise of a privilege protected by the First Amendment of the Constitution of the United States, or for the carrying on of interstate or foreign commerce, or for any privilege the exercise of which, under the Constitution and laws of the United States, cannot be restrained on account of nonpayment of taxes, nor shall section 237-46 be invoked to restrain the exercise of such a privilege, or the carrying on of such commerce.

(e)  The director may permit a person engaged in network marketing, multi-level marketing, or other similar business to obtain the license required under this section for purposes of becoming a tax collection agent on behalf of its direct sellers.  The tax collection agent shall report, collect, and pay over the taxes due under this chapter and chapter 238 on behalf of its direct sellers who are covered by the tax collection agreement.  The tax collection agent's direct sellers shall be deemed to be licensed under this chapter; provided that the licensure shall apply solely to the business activity conducted directly through the marketing arrangement.  Under this section, a tax collection agent shall:

(1)  Notify all of its direct sellers making sales in the State that it has been designated to collect, report, and pay over the tax imposed by this chapter and chapter 238 on their behalf on the business activity conducted through the marketing arrangement;

(2)  If required by the director as a condition of obtaining the license, furnish with the annual return, a list (including identification numbers) of all direct sellers for the taxable year who have been provided (by the tax collection agent) information returns required under section 6041A of the Internal Revenue Code of 1986, as amended, and any other information that is relevant to ensure proper payment of taxes due under this section; and

(3)  Be personally liable for the taxes due and collected under the tax collection agreement if taxes are collected, but not reported or paid, together with penalties and interest as provided by law.

(f)  For the purposes of this section:

"Cash-based business" has the same meaning as in section 231-93.

"Consumer product" shall include tangible consumer products and intangible consumer services.

"Direct seller" means any person who is engaged in the trade or business of selling (or soliciting the sale of) consumer products:

(1)  To any buyer on a buy-sell basis, a deposit-commission basis, or any similar basis, that the director prescribes by rule adopted pursuant to chapter 91, for resale other than in a permanent retail establishment;

(2)  Other than in a permanent retail establishment; provided that:

(A)  Substantially all the remuneration (whether or not paid in cash) for the sale of consumer products is directly related to sales or other output rather than to the number of hours worked; and

(B)  The sales of consumer products by the person are performed pursuant to a written contract that provides that the person will not be treated as an employee with respect to those sales for federal or state tax purposes.

"Direct seller" includes individuals who realize remuneration dependent on the productivity of other individuals in the marketing arrangement.

"Network marketing" or "multi-level marketing" means a marketing arrangement in which consumer products are distributed and sold to or through direct sellers. [L 1935, c 141, §21; RL 1945, §5451; am L 1951, c 165, §2; RL 1955, §117-10; am L 1957, c 34, §11(c); am L Sp 1957, c 1, §3(c); am L Sp 1959 2d, c 1, §16; HRS §237-9; gen ch 1985; am L 1989, c 6, §1; am L 1995, c 92, §12; am L 1998, c 143, §1; am L 2009, c 134, §6]

Case Notes

Licensed means, licensed under this chapter.  37 H. 314, aff'd 174 F.2d 21.

Cited:  40 H. 121, 132; 216 F.2d 700; 41 H. 615, 621.



§237-9.5 - No separate licensing, filing, or liability for certain revocable trusts.

[§237-9.5]  No separate licensing, filing, or liability for certain revocable trusts.  In the case of any trust that, for state and federal income tax reporting purposes:

(1)  Has no registration or filing requirements separate and apart from its grantor or grantors;

(2)  Is subject to the requirement that all items of income, deduction, and credit are to be reported by the individual grantor or grantors; and

(3)  Is revocable by the grantor or grantors;

no licensing, registration, or filing requirements under this chapter shall apply; provided that the individual grantor or grantors must be licensed under this chapter and pay the appropriate general excise tax on trust income, if the trust income is from engaging in business. [L 1994, c 12, §2]



§237-10 - REPEALED.

§237-10  REPEALED.  L 1989, c 6, §6.



§237-10.5 - Reporting requirement for contractors on federal construction projects.

[§237-10.5]  Reporting requirement for contractors on federal construction projects.  [Section repealed on June 30, 2014. L 2009, c 134, §13(3).]  All persons who do not possess a valid license under this chapter at the time of the contract award and who contract with the federal government for any construction project located in the State shall report to the department, on forms prescribed by the department, its estimated gross receipts or any other information requested by the department on the prescribed form, from the construction project within thirty days of the contract being awarded.  Failure to report as provided in this section shall result in a penalty of $1,000 per month, or fraction thereof, for each month that a failure to report exists; provided that the maximum penalty allowed under this section in the aggregate shall not be more than $6,000. [L 2009, c 134, §3]



§237-11 - Tax year.

§237-11  Tax year.  The assessment of taxes herein made and the returns required therefor shall be for the year ending on December 31.  If the taxpayer, in exercising a privilege taxable under this chapter, keeps the taxpayer's books reflecting the same on a basis other than the calendar year, the taxpayer may, with the assent of the department of taxation, and upon the direction of the department shall, make the taxpayer's annual returns and pay taxes for the year covering the taxpayer's accounting period as shown by the method of keeping the taxpayer's books. [L 1935, c 141, §10; RL 1945, §5452; RL 1955, §117-12; am L 1957, c 34, §4; am L Sp 1959 2d, c 1, §16; HRS §237-11; gen ch 1985]



§237-12 - Tax cumulative; extent of license.

§237-12  Tax cumulative; extent of license.  (a)  The tax imposed by this chapter shall be in addition to the license fee imposed under section 237-9 and all other taxes levied by law as a condition precedent to engaging in any business, trade, or calling.  A person exercising a privilege taxable under this chapter, subject to the payment of the license fee imposed under section 237-9, which is a condition precedent to exercising the privilege taxed, may exercise the privilege upon the condition that the person shall pay the tax accruing under this chapter.

(b)  [Repeal and reenactment on June 30, 2014.  L 2009, c 134, §13(3).]  In the case of any person entitled to the protection of section 237-9(d), the tax shall be collected only through ordinary means. [L 1935, c 141, §11; RL 1945, §5453; RL 1955, §117-13; am L 1959, c 277, §1; HRS §237-12; gen ch 1985; am L 1989, c 6, §2; am L 2009, c 134, §7]



§237-13 - Imposition of tax.

§237-13  Imposition of tax.  There is hereby levied and shall be assessed and collected annually privilege taxes against persons on account of their business and other activities in the State measured by the application of rates against values of products, gross proceeds of sales, or gross income, whichever is specified, as follows:

(1)  Tax on manufacturers.

(A)  Upon every person engaging or continuing within the State in the business of manufacturing, including compounding, canning, preserving, packing, printing, publishing, milling, processing, refining, or preparing for sale, profit, or commercial use, either directly or through the activity of others, in whole or in part, any article or articles, substance or substances, commodity or commodities, the amount of the tax to be equal to the value of the articles, substances, or commodities, manufactured, compounded, canned, preserved, packed, printed, milled, processed, refined, or prepared for sale, as shown by the gross proceeds derived from the sale thereof by the manufacturer or person compounding, preparing, or printing them, multiplied by one-half of one per cent.

(B)  The measure of the tax on manufacturers is the value of the entire product for sale, regardless of the place of sale or the fact that deliveries may be made to points outside the State.

(C)  If any person liable for the tax on manufacturers ships or transports the person's product, or any part thereof, out of the State, whether in a finished or unfinished condition, or sells the same for delivery to points outside the State (for example, consigned to a mainland purchaser via common carrier f.o.b. Honolulu), the value of the products in the condition or form in which they exist immediately before entering interstate or foreign commerce, determined as hereinafter provided, shall be the basis for the assessment of the tax imposed by this paragraph.  This tax shall be due and payable as of the date of entry of the products into interstate or foreign commerce, whether the products are then sold or not.  The department shall determine the basis for assessment, as provided by this paragraph, as follows:

(i)  If the products at the time of their entry into interstate or foreign commerce already have been sold, the gross proceeds of sale, less the transportation expenses, if any, incurred in realizing the gross proceeds for transportation from the time of entry of the products into interstate or foreign commerce, including insurance and storage in transit, shall be the measure of the value of the products;

(ii)  If the products have not been sold at the time of their entry into interstate or foreign commerce, and in cases governed by clause (i) in which the products are sold under circumstances such that the gross proceeds of sale are not indicative of the true value of the products, the value of the products constituting the basis for assessment shall correspond as nearly as possible to the gross proceeds of sales for delivery outside the State, adjusted as provided in clause (i), or if sufficient data are not available, sales in the State, of similar products of like quality and character and in similar quantities, made by the taxpayer (unless not indicative of the true value) or by others.  Sales outside the State, adjusted as provided in clause (i), may be considered when they constitute the best available data.  The department shall prescribe uniform and equitable rules for ascertaining the values;

(iii)  At the election of the taxpayer and with the approval of the department, the taxpayer may make the taxpayer's returns under clause (i) even though the products have not been sold at the time of their entry into interstate or foreign commerce; and

(iv)  In all cases in which products leave the State in an unfinished condition, the basis for assessment shall be adjusted so as to deduct the portion of the value as is attributable to the finishing of the goods outside the State.

(2)  Tax on business of selling tangible personal property; producing.

(A)  Upon every person engaging or continuing in the business of selling any tangible personal property whatsoever (not including, however, bonds or other evidence of indebtedness, or stocks), there is likewise hereby levied, and shall be assessed and collected, a tax equivalent to four per cent of the gross proceeds of sales of the business; provided that insofar as the sale of tangible personal property is a wholesale sale under section [237-4(a)(8)], the sale shall be subject to section 237-13.3.  Upon every person engaging or continuing within this State in the business of a producer, the tax shall be equal to one-half of one per cent of the gross proceeds of sales of the business, or the value of the products, for sale, if sold for delivery outside the State or shipped or transported out of the State, and the value of the products shall be determined in the same manner as the value of manufactured products covered in the cases under paragraph (1)(C).

(B)  Gross proceeds of sales of tangible property in interstate and foreign commerce shall constitute a part of the measure of the tax imposed on persons in the business of selling tangible personal property, to the extent, under the conditions, and in accordance with the provisions of the Constitution of the United States and the Acts of the Congress of the United States which may be now in force or may be hereafter adopted, and whenever there occurs in the State an activity to which, under the Constitution and Acts of Congress, there may be attributed gross proceeds of sales, the gross proceeds shall be so attributed.

(C)  No manufacturer or producer, engaged in such business in the State and selling the manufacturer's or producer's products for delivery outside of the State (for example, consigned to a mainland purchaser via common carrier f.o.b. Honolulu), shall be required to pay the tax imposed in this chapter for the privilege of so selling the products, and the value or gross proceeds of sales of the products shall be included only in determining the measure of the tax imposed upon the manufacturer or producer.

(D)  When a manufacturer or producer, engaged in such business in the State, also is engaged in selling the manufacturer's or producer's products in the State at wholesale, retail, or in any other manner, the tax for the privilege of engaging in the business of selling the products in the State shall apply to the manufacturer or producer as well as the tax for the privilege of manufacturing or producing in the State, and the manufacturer or producer shall make the returns of the gross proceeds of the wholesale, retail, or other sales required for the privilege of selling in the State, as well as making the returns of the value or gross proceeds of sales of the products required for the privilege of manufacturing or producing in the State.  The manufacturer or producer shall pay the tax imposed in this chapter for the privilege of selling its products in the State, and the value or gross proceeds of sales of the products, thus subjected to tax, may be deducted insofar as duplicated as to the same products by the measure of the tax upon the manufacturer or producer for the privilege of manufacturing or producing in the State; provided that no producer of agricultural products who sells the products to a purchaser who will process the products outside the State shall be required to pay the tax imposed in this chapter for the privilege of producing or selling those products.

(E)  A taxpayer selling to a federal cost-plus contractor may make the election provided for by paragraph (3)(C), and in that case the tax shall be computed pursuant to the election, notwithstanding this paragraph or paragraph (1) to the contrary.

(F)  The department, by rule, may require that a seller take from the purchaser of tangible personal property a certificate, in a form prescribed by the department, certifying that the sale is a sale at wholesale; provided that:

(i)  Any purchaser who furnishes a certificate shall be obligated to pay to the seller, upon demand, the amount of the additional tax that is imposed upon the seller whenever the sale in fact is not at wholesale; and

(ii)  The absence of a certificate in itself shall give rise to the presumption that the sale is not at wholesale unless the sales of the business are exclusively at wholesale.

(3)  Tax upon contractors.

(A)  Upon every person engaging or continuing within the State in the business of contracting, the tax shall be equal to four per cent of the gross income of the business.

(B)  In computing the tax levied under this paragraph, there shall be deducted from the gross income of the taxpayer so much thereof as has been included in the measure of the tax levied under subparagraph (A), on:

(i)  Another taxpayer who is a contractor, as defined in section 237-6;

(ii)  A specialty contractor, duly licensed by the department of commerce and consumer affairs pursuant to section 444-9, in respect of the specialty contractor's business; or

(iii)  A specialty contractor who is not licensed by the department of commerce and consumer affairs pursuant to section 444-9, but who performs contracting activities on federal military installations and nowhere else in this State;

provided that any person claiming a deduction under this paragraph shall be required to show in the person's return the name and general excise number of the person paying the tax on the amount deducted by the person.

(C)  In computing the tax levied under this paragraph against any federal cost-plus contractor, there shall be excluded from the gross income of the contractor so much thereof as fulfills the following requirements:

(i)  The gross income exempted shall constitute reimbursement of costs incurred for materials, plant, or equipment purchased from a taxpayer licensed under this chapter, not exceeding the gross proceeds of sale of the taxpayer on account of the transaction; and

(ii)  The taxpayer making the sale shall have certified to the department that the taxpayer is taxable with respect to the gross proceeds of the sale, and that the taxpayer elects to have the tax on gross income computed the same as upon a sale to the state government.

(D)  A person who, as a business or as a part of a business in which the person is engaged, erects, constructs, or improves any building or structure, of any kind or description, or makes, constructs, or improves any road, street, sidewalk, sewer, or water system, or other improvements on land held by the person (whether held as a leasehold, fee simple, or otherwise), upon the sale or other disposition of the land or improvements, even if the work was not done pursuant to a contract, shall be liable to the same tax as if engaged in the business of contracting, unless the person shows that at the time the person was engaged in making the improvements the person intended, and for the period of at least one year after completion of the building, structure, or other improvements the person continued to intend to hold and not sell or otherwise dispose of the land or improvements.  The tax in respect of the improvements shall be measured by the amount of the proceeds of the sale or other disposition that is attributable to the erection, construction, or improvement of such building or structure, or the making, constructing, or improving of the road, street, sidewalk, sewer, or water system, or other improvements.  The measure of tax in respect of the improvements shall not exceed the amount which would have been taxable had the work been performed by another, subject as in other cases to the deductions allowed by subparagraph (B).  Upon the election of the taxpayer, this paragraph may be applied notwithstanding that the improvements were not made by the taxpayer, or were not made as a business or as a part of a business, or were made with the intention of holding the same.  However, this paragraph shall not apply in respect of any proceeds that constitute or are in the nature of rent; all such gross income shall be taxable under paragraph (9); provided that insofar as the business of renting or leasing real property under a lease is taxed under section 237-16.5, the tax shall be levied by section 237-16.5.

(4)  Tax upon theaters, amusements, radio broadcasting stations, etc.

(A)  Upon every person engaging or continuing within the State in the business of operating a theater, opera house, moving picture show, vaudeville, amusement park, dance hall, skating rink, radio broadcasting station, or any other place at which amusements are offered to the public, the tax shall be equal to four per cent of the gross income of the business, and in the case of a sale of an amusement at wholesale under section 237-4(a)(13), the tax shall be subject to section 237-13.3.

(B)  The department may require that the person rendering an amusement at wholesale take from the licensed seller a certificate, in a form prescribed by the department, certifying that the sale is a sale at wholesale; provided that:

(i)  Any licensed seller who furnishes a certificate shall be obligated to pay to the person rendering the amusement, upon demand, the amount of additional tax that is imposed upon the seller whenever the sale is not at wholesale; and

(ii)  The absence of a certificate in itself shall give rise to the presumption that the sale is not at wholesale unless the person rendering the sale is exclusively rendering the amusement at wholesale.

(5)  Tax upon sales representatives, etc.  Upon every person classified as a representative or purchasing agent under section 237-1, engaging or continuing within the State in the business of performing services for another, other than as an employee, there is likewise hereby levied and shall be assessed and collected a tax equal to four per cent of the commissions and other compensation attributable to the services so rendered by the person.

(6)  Tax on service business.

(A)  Upon every person engaging or continuing within the State in any service business or calling including professional services not otherwise specifically taxed under this chapter, there is likewise hereby levied and shall be assessed and collected a tax equal to four per cent of the gross income of the business, and in the case of a wholesaler under section 237-4(a)(10), the tax shall be equal to one-half of one per cent of the gross income of the business.  Notwithstanding the foregoing, a wholesaler under section 237-4(a)(10) shall be subject to section 237-13.3.

(B)  The department may require that the person rendering a service at wholesale take from the licensed seller a certificate, in a form prescribed by the department, certifying that the sale is a sale at wholesale; provided that:

(i)  Any licensed seller who furnishes a certificate shall be obligated to pay to the person rendering the service, upon demand, the amount of additional tax that is imposed upon the seller whenever the sale is not at wholesale; and

(ii)  The absence of a certificate in itself shall give rise to the presumption that the sale is not at wholesale unless the person rendering the sale is exclusively rendering services at wholesale.

(C)  Where any person is engaged in the business of selling interstate or foreign common carrier telecommunication services within and without the State, other than as a home service provider, the tax shall be imposed on that portion of gross income received by a person from service which is originated or terminated in this State and is charged to a telephone number, customer, or account in this State notwithstanding any other state law (except for the exemption under section 237-23(a)(1)) to the contrary.  If, under the Constitution and laws of the United States, the entire gross income as determined under this paragraph of a business selling interstate or foreign common carrier telecommunication services cannot be included in the measure of the tax, the gross income shall be apportioned as provided in section 237-21; provided that the apportionment factor and formula shall be the same for all persons providing those services in the State.

(D)  Where any person is engaged in the business of a home service provider, the tax shall be imposed on the gross income received or derived from providing interstate or foreign mobile telecommunications services to a customer with a place of primary use in this State when such services originate in one state and terminate in another state, territory, or foreign country; provided that all charges for mobile telecommunications services which are billed by or for the home service provider are deemed to be provided by the home service provider at the customer's place of primary use, regardless of where the mobile telecommunications originate, terminate, or pass through; provided further that the income from charges specifically derived from interstate or foreign mobile telecommunications services, as determined by books and records that are kept in the regular course of business by the home service provider in accordance with section 239-24, shall be apportioned under any apportionment factor or formula adopted under subparagraph (C).  Gross income shall not include:

(i)  Gross receipts from mobile telecommunications services provided to a customer with a place of primary use outside this State;

(ii)  Gross receipts from mobile telecommunications services that are subject to the tax imposed by chapter 239;

(iii)  Gross receipts from mobile telecommunications services taxed under section 237-13.8; and

(iv)  Gross receipts of a home service provider acting as a serving carrier providing mobile telecommunications services to another home service provider's customer.

For the purposes of this paragraph, "charges for mobile telecommunications services", "customer", "home service provider", "mobile telecommunications services", "place of primary use", and "serving carrier" have the same meaning as in section 239-22.

(7)  Tax on insurance producers.  Upon every person engaged as a licensed producer pursuant to chapter 431, there is hereby levied and shall be assessed and collected a tax equal to 0.15 per cent of the commissions due to that activity.

(8)  Tax on receipts of sugar benefit payments.  Upon the amounts received from the United States government by any producer of sugar (or the producer's legal representative or heirs), as defined under and by virtue of the Sugar Act of 1948, as amended, or other Acts of the Congress of the United States relating thereto, there is hereby levied a tax of one-half of one per cent of the gross amount received; provided that the tax levied hereunder on any amount so received and actually disbursed to another by a producer in the form of a benefit payment shall be paid by the person or persons to whom the amount is actually disbursed, and the producer actually making a benefit payment to another shall be entitled to claim on the producer's return a deduction from the gross amount taxable hereunder in the sum of the amount so disbursed.  The amounts taxed under this paragraph shall not be taxable under any other paragraph, subsection, or section of this chapter.

(9)  Tax on other business.  Upon every person engaging or continuing within the State in any business, trade, activity, occupation, or calling not included in the preceding paragraphs or any other provisions of this chapter, there is likewise hereby levied and shall be assessed and collected, a tax equal to four per cent of the gross income thereof.  In addition, the rate prescribed by this paragraph shall apply to a business taxable under one or more of the preceding paragraphs or other provisions of this chapter, as to any gross income thereof not taxed thereunder as gross income or gross proceeds of sales or by taxing an equivalent value of products, unless specifically exempted. [L 1935, c 141, §2 I; am L 1939, c 252, §§1, 2; am L 1943, c 81, pt of §1; RL 1945, §5455; am L 1945, c 100, §3 and c 253, §2; am L 1947, c 111, §9 and c 113, §7; am L 1953, c 183, §3; RL 1955, §117-14; am L 1957, c 34, §§5, 11(d) to (g); am L Sp 1957, c 1, §3(e) to (s); am L Sp 1959 2d, c 1, §16; am L 1960, c 4, §§2, 3, 4 and c 24, §1; am L 1962, c 27, §1; am L 1965, c 155, §14(a) to (h); am L 1966, c 28, §3; HRS §237-13; am L 1969, c 137, §1; am L 1970, c 180, §10; am L 1971, c 204, §§5, 6; am L 1977, c 160, §1; am L 1978, c 144, §2; am L 1982, c 204, §8; am L 1986, c 324, §1; am L 1991, c 21, §1; am L 1992, c 106, §6; am L 1993, c 188, §1; am L 1994, c 141, §1; am L 1997, c 353, §3; am L 1998, c 169, §§1, 3; am L 1999, c 71, §6 and c 173, §2; am L 2000, c 198, §3; am L 2002, c 209, §3; am L 2003, c 135, §3 and c 212, §3; am L 2008, c 16, §6]

Note

L 2002, c 209, §6 provides:

"SECTION 6.  Notwithstanding any provisions of this Act to the contrary, nothing in this Act shall affect or shall be construed to affect the taxation of prepaid telephone calling service under section 237-13.8, Hawaii Revised Statutes."

Attorney General Opinions

General excise and use taxes may be applied to imported goods, no longer in transit, regardless of whether imported goods are in their original packages.  Att. Gen Op. 94-2.

Law Journals and Reviews

Rule of Strict Construction in Tax Cases, a Question of Classification or Exemption, Arthur B. Reinwald, 11 HBJ 98.

Case Notes

Professions defined.  34 H. 245.

Tax on persons selling to post exchanges and ship's stores allowed.  Not unconstitutional.  37 H. 314, aff'd 174 F.2d 21.

Radio stations.  40 H. 121, aff'd 216 F.2d 700.

Applicability of tax on selling to sales by manufacturer.  41 H. 615.  A business printing and publishing a daily newspaper, etc., is not a "manufacturer".  43 H. 154.  See 279 F.2d 636, aff'g 43 H. 154.  Tax on foreign manufacturer's representative, no violation of commerce clause.  46 H. 269, 379 P.2d 336.  The tax on trucking business' gross receipts for services rendered wholly within the State involving through bills of lading does not violate the commerce clause.  48 H. 486, 405 P.2d 382.

Doubt in tax statute is to be resolved in favor of taxpayer.  45 H. 167, 363 P.2d 990.  "Canning" under prior law construed; packing frozen pineapples in hermetically sealed cans is not "canning".  45 H. 167, 363 P.2d 990.

Arrangement between milk producers and distributor created agency, rather than sales relationship, and producers were not subject to tax at producing rate.  46 H. 292, 380 P.2d 156.

Applicable rules of construction in tax cases.  50 H. 603, 446 P.2d 171.

Rates applicable to advertising revenues of a printing and publishing firm.  50 H. 603, 446 P.2d 171.

Individual earning livelihood as trustee in bankruptcy is covered by either paragraph (6) or (10) or both.  52 H. 56, 469 P.2d 814.

Failure to collect tax from some who fall within statute cannot excuse others from paying what they owe.  53 H. 419, 495 P.2d 1172.

Commissions received by travel agencies are subject to tax; application of tax does not contravene the commerce or the import-export clauses.  53 H. 419, 495 P.2d 1172.

Fees received as trustee, executor, and corporate director were held subject to tax.  53 H. 435, 496 P.2d 1.

Catchall paragraph (10) broad enough to cover paragraphs (6) and (8).  53 H. 435, 496 P.2d 1.

"Intermediary" within meaning of paragraph (6) defined as one who merely acts as a conduit for the services rendered between the taxpayer rendering the service and the customer receiving the services.  53 H. 518, 497 P.2d 908.

Exemptions from taxation construed strictly against taxpayer.  55 H. 572, 524 P.2d 890.

Statutes imposing taxes are strictly construed in favor of taxpayer.  56 H. 321, 536 P.2d 91.

Gross income earned by out-of-state lessor of film prints and telecast rights to be used in Hawaii is taxable under this section.  57 H. 175, 554 P.2d 242.

Interest income earned by nondomiciliary corporation from installment sales of Hawaiian land is subject to tax.  57 H. 436, 559 P.2d 264.

"Service business or calling" in paragraph (6) v. "wholesaler" construed.  63 H. 579, 633 P.2d 535.

Tax on value of services rendered on behalf of or furnished to wholly owned subsidiary corporations and interest on funds borrowed and disbursed on their account upheld.  65 H. 240, 649 P.2d 1155.

Slaughterhouse operator, hog raisers, and pork merchants are not "manufacturers".  69 H. 125, 735 P.2d 935.

Taxpayer's photoprocessing activities constituted "manufacturing," which was taxable at rate of 0.5%, rather than a "service," which would be taxable at rate of 4%.  79 H. 503, 904 P.2d 517.

Federal Aviation Act preempts the State's ability to assess general excise taxes on revenues derived from the sale of "air transportation"; however, the State may assess general excise taxes under §237-21 and paragraph (6) on that portion of the gross receipts that a freight forwarder receives for ground transportation and other non-air services it provides.  89 H. 51, 968 P.2d 653.

Delaware corporation came within the purview of paragraph (2) where it sold books to the state library for economic gain, its activities took place in the State, and through its business activity in Hawaii, obtained opportunities, protections, and benefits afforded by the State.  103 H. 359, 82 P.3d 804.

Where taxpayer gained or economically benefited from subleasing transactions, the director's assessment and imposition of the general excise tax for taxpayer's subleasing activities was proper.  110 H. 25, 129 P.3d 528.

Where management company for foreign insurer authorized to do business in Hawaii did not hold a general agent, subagent, or solicitor license under chapter 431, article 9 (1993), it could not have been legally appointed as either a general agent, subagent, or solicitor of insurer; thus it did not qualify as a  "general agent", "subagent", or "solicitor" as defined by chapter 431 (1993), did not fall within the parameters of the category described by paragraph (7) and was thus subject to a general excise tax rate of four per cent pursuant to paragraph (6).  115 H. 180, 166 P.3d 353.

Cited:  39 H. 157, 158; 40 H. 722, 728; 43 H. 131, 144; 44 H. 584, 587, 358 P.2d 539.



§237-13.3 - Application of sections 237-4(a)(8), 237-4(a)(10), 237-4(a)(13), 237-13(2)(A), 237-13(4)(A), and 237-13(6)(A).

§237-13.3  Application of sections 237-4(a)(8), 237-4(a)(10), 237-4(a)(13), 237-13(2)(A), 237-13(4)(A), and 237-13(6)(A).  (a)  Sections 237-4(a)(8), 237-4(a)(10), 237-4(a)(13), 237-13(2)(A), 237-13(4)(A), and 237-13(6)(A) to the contrary notwithstanding, instead of the tax levied under section 237-13(2)(A) on wholesale sales subject to section 237-4(a)(8)(B), under section 237-13(4)(A) on a wholesaler subject to section 237-4(a)(13), and under section 237-13(6)(A) on a wholesaler subject to section 237-4(a)(10) at one-half of one per cent, during the period January 1, 2000, to December 31, 2005, the tax shall be as follows:

(1)  In calendar year 2000, 3.5 per cent;

(2)  In calendar year 2001, 3.0 per cent;

(3)  In calendar year 2002, 2.5 per cent;

(4)  In calendar year 2003, 2.0 per cent;

(5)  In calendar year 2004, 1.5 per cent;

(6)  In calendar year 2005, 1.0 per cent; and

(7)  In calendar year 2006 and thereafter, the tax shall be 0.5 per cent.

(b)  The department shall have the authority to implement the tax rate changes in subsection (a) by prescribing tax forms and instructions that require tax reporting and payment by deduction, allocation, or any other method to determine tax liability with due regard to the tax rate changes. [L 1999, c 71, §2; am L 2000, c 198, §4]



§237-13.5 - Assessment on generated electricity.

§237-13.5  Assessment on generated electricity.  Any other provision of the law to the contrary notwithstanding, the levy and assessment of the general excise tax on the gross proceeds from the sale of electric power to a public utility company for resale to the public, shall be made only as a tax on the business of a producer, at the rate assessed producers, under section 237-13(2)(A). [L 1980, c 78, §2; am L 1981, c 103, §1; am L 1985, c 211, §1]



§237-13.8 - Sales of telecommunications services through prepaid telephone calling service.

[§237-13.8]  Sales of telecommunications services through prepaid telephone calling service.  (a)  For the purposes of this section, "prepaid telephone calling service" means the right to exclusively purchase telecommunication services, paid for in advance, that enables the origination of calls using an access number or authorization code, whether manually or electronically dialed.

(b)  If the sale or recharge of a prepaid telephone calling service does not take place at the vendor's place of business, it shall be conclusively determined to take place at the customer's shipping address; or if there is no item shipped, then it shall be the customer's billing address.

(c)  When a person licensed under this chapter sells prepaid telephone calling services to a licensed retail merchant, jobber, or other licensed seller for purposes of resale, the person shall be taxed as a wholesaler selling tangible personal property.  All other sales of prepaid telephone calling services shall be taxed as retail sales of tangible personal property.

(d)  For purposes of prepaid telephone calling services only, all such services shall be taxed under this section and shall be in lieu of taxation under chapter 239. [L 2000, c 27, §1]



§237-14 - Segregation of gross income, etc.

§237-14  Segregation of gross income, etc., on records and in returns.  The imposition of taxes and the application of tax rates do not depend upon the business in which the taxpayer is primarily engaged.  One business may be subject to two or more tax rates.  If a business is within the purview of two or more of the paragraphs of section 237-13 or other provisions of this chapter all of them apply, each provision being applicable to the appropriate item of gross income, gross proceeds of sales, or value of products.  However, any person engaging or continuing in a business having gross income, gross proceeds of sales, and value of products, or any of these as the case may be, taxable at different rates, shall be subject to taxation upon the aggregate amount of the gross income, gross proceeds of sales, and value of products of the business at the highest rate applicable to any part of the aggregate, unless the person shall segregate the parts taxable at different rates upon the person's records and in the person's returns, and shall sustain the burden of proving that the segregation was correctly made. [L 1957, c 34, §11(h); Supp, §117-14.1; HRS §237-14; gen ch 1985]

Case Notes

Taxpayer may be subject to both the service business and retailing classifications to extent each is applicable to particular items of gross income.  53 H. 450, 497 P.2d 37.



§237-14.5 - Segregation of gross income, etc.

§237-14.5  Segregation of gross income, etc., on records and in returns of telecommunications businesses.  (a)  Notwithstanding section 237-14, any person engaged in the business of selling interstate or foreign common carrier telecommunications services taxable under section 237-13(6)(C), or any public utility defined in section 269-1 having gross income from the conveyance or transmission of telephone or telegraph messages, or from the furnishing of facilities for the transmission of intelligence by electricity, may reasonably segregate in the person's returns, based on its books and records that are kept in the normal course of business:

(1)  The parts of its gross income, gross proceeds of sales, and value of products subject to taxation under this chapter from the parts subject to taxation under chapter 239; and

(2)  The parts of its gross income, gross proceeds of sales, and value of products subject to taxation under one provision of this chapter from the parts subject to taxation under any other provision of this chapter.

(b)  The segregation shall be deemed valid so long as the method of segregation does not conflict with rules subsequently adopted by the department pursuant to this section. [L 2002, c 236, §1; am L 2008, c 16, §7]



§237-15 - Technicians.

§237-15  Technicians.  When technicians supply dentists or physicians with dentures, orthodontic devices, braces, and similar items which have been prepared by the technician in accordance with specifications furnished by the dentist or physician, and such items are to be used by the dentist or physician in the dentist's or physician's professional practice for a particular patient who is to pay the dentist or physician for the same as a part of the dentist's or physician's professional services, the technician shall be taxed as though the technician were a manufacturer selling a product to a licensed retailer, rather than at the rate of four per cent which is generally applied to professions and services. [L 1955, c 217, §1; RL 1955, §117-14.5; am L Sp 1957, c 1, §3(t); am L 1965, c 155, §14(i); HRS §237-15; gen ch 1985]



§237-16 - REPEALED.

§237-16  REPEALED.  L 2003, c 135, §11.

Cross References

Qualified improvement tax credit, see chapter 235D.

Attorney General Opinions

Legislation prohibiting visible pass-on tax from seller to buyer might deprive buyer of right to sales tax deduction on federal income tax return.  Att. Gen. Op. 65-13.

Case Notes

Automobile leasing agreements constitute conditional sales, when.  53 H. 195, 490 P.2d 902.

Sales of paint to one in automobile painting business, who consumes paint, are retail sales.  53 H. 450, 497 P.2d 37.

Cited:  56 H. 644, 547 P.2d 1343.



§237-16.5 - Tax on written real property leases; deduction allowed.

§237-16.5  Tax on written real property leases; deduction allowed.  (a)  This section relates to the leasing of real property by a lessor to a lessee.  There is hereby levied, and shall be assessed and collected annually, a privilege tax against persons engaging or continuing within the State in the business of leasing real property to another, equal to four per cent of the gross proceeds or gross income received or derived from the leasing; provided that where real property is subleased by a lessee to a sublessee, the lessee, as provided in this section, shall be allowed a deduction from the amount of gross proceeds or gross income received from its sublease of the real property.  The deduction shall be in the amount allowed under this section.

All deductions under this section and the name and general excise tax number of the lessee's lessor shall be reported on the general excise tax return.  Any deduction allowed under this section shall only be allowed with respect to leases and subleases in writing and relating to the same real property.

(b)  The lessee shall obtain from its lessor a certificate, in the form as the department shall prescribe, certifying that the lessor is subject to tax under this chapter on the gross proceeds or gross income received from the lessee.  The absence of the certificate in itself shall give rise to the presumption that the lessee is not allowed the deduction under this section.

(c)  If various real property or space leased to the lessee have different rental values, then the total monetary gross proceeds or gross income paid to a lessor for all real property or space shall first be allocated to the fair rental value for each real property or space.  If the lessee leases less than one hundred per cent of real property or space that was leased from the lessor to a sublessee, then the total monetary gross proceeds or gross income paid by the lessee for that real property or space to its lessor shall be allocated.  The percentage of real property or space subleased shall be multiplied by the monetary gross proceeds or gross income paid for the real property or space by the lessee to its lessor.  The product of the preceding multiplication shall be deducted from the monetary gross proceeds or gross income received for real property or space by the lessee.

Once the allocations are made, the appropriate deduction under subsection (g) shall be made.

(d)  The lessor shall make allocations under this section at the time the sublease is entered into and the allocations shall not be changed during the term of the sublease.  There shall be a reasonable basis for the allocations, taking into consideration the size, quality, and location of the real property or space subleased.  In no event shall the total amount allocated to all subleases exceed the total monetary gross proceeds paid by the lessee to its lessor.  The director may redetermine the amount of the deduction under this section if the director finds that the basis for allocation is not reasonable or that redetermination is necessary to prevent the avoidance of taxes.

(e)  As used in this section:

"Lease" means the rental of real property under an instrument in writing by which one conveys real property for a specified term and for a specified consideration, and includes the written extension or renegotiation of a lease, and any holdover tenancy.

"Lessee" means one who holds real property under lease, and includes a sublessee.

"Lessor" means one who conveys real property by lease, and includes a sublessor.

"Real property or space" means the area actually rented and used by the lessee, and includes common elements as defined in section 514A-3 or 514B-3.

"Sublease" includes the rental of real property which is held under a lease and is made in a written document by which one conveys real property for a specified term and for a specified consideration.  A sublease includes the written extension or renegotiation of a sublease and any holdover tenancy under the written sublease.

"Sublessee" means one who holds real property under a sublease.

"Sublessor" means one who conveys real property by sublease.

(f)  This section shall not cause the tax upon a lessor, with respect to any item of the lessor's gross proceeds or gross income, to exceed four per cent.

(g)  After allocation under subsection (c), if necessary, the deduction under this section shall be allowed from the gross proceeds or gross income of the lessee received from its sublease in an amount calculated by multiplying the gross proceeds or gross income paid by the lessee to its lessor for the lease of the real property by the following amount:

(1)  In calendar year 1998, .125;

(2)  In calendar year 1999, .25;

(3)  In calendar year 2000, .375;

(4)  In calendar year 2001, .50;

(5)  In calendar year 2002, .625;

(6)  In calendar year 2003, .75; and

(7)  In calendar year 2004, and thereafter, .875.

The amount calculated under paragraphs (1) to (7) shall be deducted by the lessee from the lessee's total reported gross proceeds or gross income.  The deduction allowed by this subsection may be taken by the fiscal and calendar year lessees. [L 1997, c 353, §2; am L 2004, c 164, §§6, 35(5); am L 2005, c 93, §7; am L 2008, c 28, §4]

Note

The 2008 amendment is retroactive to July 1, 2006.  L 2008, c 28, §43.



§237-16.8 - Exemption of certain convention, conference, and trade show fees.

[§237-16.8]  Exemption of certain convention, conference, and trade show fees.  In addition to any other applicable exemption provided under this chapter, there shall be exempted from the measure of taxes imposed by this chapter all of the value or gross income derived by a fraternal benefit, religious, charitable, scientific, educational, or other nonprofit organization under section 501(c) of the Internal Revenue Code of 1986, as amended, from fees for convention, conference, or trade show exhibit or display spaces; provided that the gross proceeds of sales by a vendor through the use of exhibit or display space at a conference, convention, or trade show shall be subject to the imposition of the general excise tax under section 237-13. [L 2004, c 214, §1]



§237-17 - Persons with impaired sight, hearing, or who are totally disabled.

§237-17  Persons with impaired sight, hearing, or who are totally disabled.  Anything in section 237-13 to the contrary notwithstanding, the privilege tax levied, assessed, and collected on account of the business or other activities of individuals who are blind, deaf, or totally disabled, corporations all of whose outstanding shares are owned by individuals who are blind, deaf, or totally disabled, general, limited, or limited liability partnerships, all of whose partners are blind, deaf, or totally disabled, or limited liability companies, all of whose members are blind, deaf, or totally disabled, shall not exceed one-half of one per cent of the proceeds, sales, income, or other receipts subject to tax.  For the purpose of this chapter "blind", "deaf", or "totally disabled" is defined as in section 235-1.  The impairment of sight or hearing, or the disability, shall be certified to as provided in section 235-1. [L 1947, c 213, §8; am L 1953, c 139, §4; RL 1955, §117-15; am L 1959, c 246, §12; am L Sp 1959 2d, c 1, §19; am L 1960, c 4, §5; am L 1961, c 177, §2; am L 1966, c 28, §7; HRS §237-17; am L 1973, c 91, §2; am L 1988, c 81, §2; am L 2002, c 110, §2]

Note

The 2002 amendment applies to gross income and gross proceeds received after June 30, 2002.  L 2002, c 110, §5.



§237-18 - Further provisions as to application of tax.

§237-18  Further provisions as to application of tax.  (a)  Where a coin operated device produces gross income which is divided between the owner or operator of the device, on the one hand, and the owner or operator of the premises where the device is located, on the other hand, the tax imposed by this chapter shall apply to each such person with respect to the person's portion of the proceeds, and no more.

(b)  Where gate receipts or other admissions are divided between the person furnishing or producing a play, concert, lecture, athletic event, or similar spectacle (including any motion picture showing) on the one hand, and a promoter (including any proprietor or other operator of a motion picture house) offering the spectacle to the public, on the other hand, the tax imposed by this chapter, if the promoter is subject to the tax imposed by this chapter, shall apply only to the promoter measured by the whole of the proceeds, and the promoter shall be authorized to deduct and withhold from the portion of the proceeds payable to the person furnishing or producing the spectacle the amount of the tax payable by the person upon such portion.  No tax shall apply to a promoter with respect to such portion of the proceeds as is payable to a person furnishing or producing the spectacle, who is exempted by section 237-23 from taxation upon such activity.

(c)  Where, through the activity of a person taxable under section 237-13(6), a product has been milled, processed, or otherwise manufactured upon the order of another taxpayer who is a manufacturer taxable upon the value of the entire manufactured products, which consists in part of the value of the services taxable under section 237-13(6), so much gross income as is derived from the rendering of the services shall be subjected to tax on the person rendering the services at the rate of one-half of one per cent, and the value of the entire product shall be included in the measure of the tax imposed on the other taxpayer as elsewhere provided.

(d)  Where, through the activity of a person taxable under section 237-13(6), there have been rendered to a cane planter services consisting in the harvesting or hauling of the cane, or consisting in road maintenance, under a contract between the person rendering the services and the cane planter, covering the services and also the milling of the sugar, the services of harvesting and hauling the cane and road maintenance shall be treated the same as the service of milling the cane, as provided by subsection (c), and the value of the entire product, manufactured or sold for the cane planter under the contract, shall be included in the measure of the tax imposed on the person as elsewhere provided.

(e)  Where insurance agents, including general agents, subagents, or solicitors, who are not employees and are licensed pursuant to chapter 431, or real estate brokers or salespersons, who are not employees and are licensed pursuant to chapter 467, produce commissions which are divided between such general agents, subagents, or solicitors, or between such real estate brokers or salespersons, as the case may be, the tax levied under section 237-13(6) as to real estate brokers or salespersons, or under section 237-13(7) as to insurance general agents, subagents, or solicitors shall apply to each such person with respect to the person's portion of the commissions, and no more.

(f)  Where tourism related services are furnished through arrangements made by a travel agency or tour packager and the gross income is divided between the provider of the services and the travel agency or tour packager, the tax imposed by this chapter shall apply to each such person with respect to such person's respective portion of the proceeds, and no more.

As used in this subsection "tourism related services" means catamaran cruises, canoe rides, dinner cruises, lei greetings, transportation included in a tour package, sightseeing tours not subject to chapter 239, admissions to luaus, dinner shows, extravaganzas, cultural and educational facilities, and other services rendered directly to the customer or tourist, but only if the providers of the services other than air transportation are subject to a four per cent tax under this chapter or chapter 239.

(g)  Where transient accommodations are furnished through arrangements made by a travel agency or tour packager at noncommissioned negotiated contract rates and the gross income is divided between the operator of transient accommodations on the one hand and the travel agency or tour packager on the other hand, the tax imposed by this chapter shall apply to each such person with respect to such person's respective portion of the proceeds, and no more.

As used in this subsection, the words "transient accommodations" and "operator" shall be defined in the same manner as they are defined in section 237D-1.

(h)  Where the transportation of passengers or property is furnished through arrangements between motor carriers, and the gross income is divided between the motor carriers, any tax imposed by this chapter shall apply to each motor carrier with respect to each motor carrier's respective portion of the proceeds.

As used in this subsection:

"Carrier" means a person who engages in transportation, and does not include a person such as a freight forwarder or tour packager who provides transportation by contracting with others, except to the extent that such person oneself engages in transportation.

"Contract carrier" means a person other than a public utility as defined under section 239-2 or taxicab, which under contracts or agreements, engages in the transportation of persons or property for compensation, by land, water, or air.

"Motor carrier" means a common carrier or contract carrier transporting persons or property for compensation on the public highways, other than a public utility as defined under section 239-2 or taxicab.

"Public highways" has the meaning defined by section 264-1 including both state and county highways, but operation upon rails shall not be deemed transportation on the public highways. [L 1949, c 252, §1; am L 1951, c 165, §4; am L 1953, c 68, §1; RL 1955, §117-16; am L 1957, c 34, §6; am L Sp 1957, c 1, §3(v), (w), (x); am L 1959, c 257, §3; am L 1960, c 4, §6; am L 1963, c 87, §1; am L 1965, c 155, §14(1); HRS §237-18; am L 1970, c 180, §11; am L 1977, c 198, §1; am L 1978, c 144, §3; gen ch 1985; am L 1986, c 340, §7; am L 1988, c 167, §1; am L 1991, c 287, §1; gen ch 1992; am L Sp 2001 3d, c 9, §3; am L 2003, c 135, §4]

Attorney General Opinions

Hauling contractor rendering services on behalf of an intermediary must report income at retail rate.  Att. Gen. Op. 64-9.

Case Notes

Slaughterhouse operator, whose customers are wholesalers and producers, is not a "manufacturer".  69 H. 125, 735 P.2d 935.



§237-19 - REPEALED.

§237-19  REPEALED.  L 2002, c 153, §5.

Cross References

For similar provision, see §231-3.1.



§237-20 - Principles applicable in certain situations.

§237-20  Principles applicable in certain situations.  A person or company having shareholders or members (a corporation, association, group, trust, partnership, joint adventure, or other person) is taxable upon its business with them, and they are taxable upon their business with it.  A person or company, whether or not called a cooperative, through which shareholders or members are pursuing a common objective (for example, the obtaining of property or services for their individual businesses or use, or the marketing of their individual products) is a taxable person, and such facts do not give rise to any tax exemption or tax benefit except as specifically provided.  Even though a business has some of the aspects of agency it shall not be so regarded unless it is a true agency.  The reimbursement of costs or advances made for or on behalf of one person by another shall not constitute gross income of the latter, unless the person receiving such reimbursement also receives additional monetary consideration for making such costs or advances. [L 1957, c 34, §11(i); am L 1965, c 201, §24; Supp, §117-17.1; am L 1967, c 297, §2; HRS §237-20; am L 1985, c 303, §1; am L 1986, c 340, §8]

Law Journals and Reviews

Rule of Strict Construction in Tax Cases, a Question of Classification or Exemption, Arthur B. Reinwald, 11 HBJ 98.

Case Notes

Amounts received from manufacturer by taxpayer for warranty service work constituted, not reimbursement, but taxable gross income.  56 H. 321, 536 P.2d 91.

"Cost" means monetary amount paid out by taxpayer for property or service furnished by a third party.  56 H. 321, 536 P.2d 91.

Payments by joint venture to member for services rendered joint venture were subject to general excise taxation.  59 H. 307, 582 P.2d 703.

Taxpayer partnership's provision of medical equipment and ancillary services to its joint venture constituted "business" under §237-2 and was thus made subject to the general excise tax by this section.  93 H. 267 (App.), 999 P.2d 865.

The reimbursement provision of this section did not apply to taxpayer where taxpayer did not pay any costs or made any advances to the landlords and the record did not indicate that the taxpayer received a reimbursement of a cost or advance.  110 H. 25, 129 P.3d 528.



§237-21 - Apportionment.

§237-21  Apportionment.  If any person, other than persons liable to the tax on manufacturers as provided by section 237-13(1), is engaged in business both within and without the State or in selling goods for delivery outside the State, and if under the Constitution or laws of the United States or section 237-29.5 the entire gross income of such person cannot be included in the measure of this tax, there shall be apportioned to the State and included in the measure of the tax that portion of the gross income which is derived from activities within the State, to the extent that the apportionment is required by the Constitution or laws of the United States or section 237-29.5.  In the case of a tax upon the production of property in the State the apportionment shall be determined as in the case of the tax on manufacturers.  In other cases, if and to the extent that the apportionment cannot be accurately made by separate accounting methods, there shall be apportioned to the State and included in the measure of this tax that proportion of the total gross income, so requiring apportionment, which the cost of doing business within the State, applicable to the gross income, bears to the cost of doing business both within and without the State, applicable to the gross income. [L 1941, c 115, §1; RL 1945, §5457; RL 1955, §117-18; am L 1959, c 277, §2; HRS §237-21; am L 1987, c 239, §5; am L 1999, c 70, §3]

Attorney General Opinions

Branch office of mainland travel agency subject to tax on certain portion of earnings.  Att. Gen. Op. 65-6.

Case Notes

Tax on trucking business' gross receipts for services rendered wholly within the State not subject to apportionment.  48 H. 486, 405 P.2d 382.

Apportionment found unnecessary where taxable income consisted of interest income derived from sale of land located in Hawaii. 57 H. 436, 559 P.2d 264.

Federal Aviation Act preempts the State's ability to assess general excise taxes on revenues derived from the sale of "air transportation"; however, the State may assess general excise taxes under §237-13(6) and this section on that portion of the gross receipts that a freight forwarder receives for ground transportation and other non-air services it provides.  89 H. 51, 968 P.2d 653.



§237-22 - Conformity to Constitution, etc.

§237-22  Conformity to Constitution, etc.  (a)  In computing the amounts of any tax imposed under this chapter, there shall be excepted or deducted from the values, gross proceeds of sales, or gross income so much thereof as, under the Constitution and laws of the United States, the State is prohibited from taxing, but only so long as and only to the extent that the State is so prohibited.

(b)  To the extent that any deduction, allocation, or other method to determine tax liability is necessary to comply with subsection (a), each taxpayer liable for the tax imposed by this chapter shall be entitled to full offset for the amount of legally imposed sales, gross receipts, or use taxes paid by the taxpayer with respect to the imported property, service, or contracting to another state and any subdivision thereof; provided that such offset shall not exceed the amount of general excise tax imposed under this chapter upon the gross proceeds of sales or gross income from the sale and subsequent sale of the imported property, service, or contracting.  The amount of legally imposed sales, gross receipts, or use taxes paid by the taxpayer with respect to the import shall be first applied against any use tax, as permitted under section 238-3(i), and any remaining amount may be applied under this section for the same imported property, service, or contracting.

The director of taxation shall have the authority to implement this offset by prescribing tax forms and instructions that require tax reporting and payment by deduction, allocation, or any other method to determine tax liability to the extent necessary to comply with the foregoing.

The director of taxation may require the taxpayer to produce the necessary receipts or vouchers indicating the payment of the sales, gross receipts, or use taxes to another state or subdivision as a condition for the allowance of this offset. [L 1935, c 141, §3; RL 1945, §5458; RL 1955, §117-19; am L 1957, c 34, §11(j); HRS §237-22; am L 2002, c 98, §2]

Note

The 2002 amendment applies to all open tax years and for tax years that are pending appeal at the time of approval.  L 2002, c 98, §4.

Case Notes

Radio stations.  40 H. 121, aff'd 216 F.2d 700.

Tax on foreign manufacturer's representative held not in violation of commerce clause.  46 H. 269, 379 P.2d 336.

Cited:  48 H. 486, 503, 405 P.2d 382.



§237-23 - Exemptions, persons exempt, applications for exemption.

§237-23  Exemptions, persons exempt, applications for exemption.  (a)  This chapter shall not apply to the following persons:

(1)  Public service companies as that term is defined in section 239-2, with respect to the gross income, either actual gross income or gross income estimated and adjusted, that is included in the measure of the tax imposed by chapter 239;

(2)  Public utilities owned and operated by the State or any county, or other political subdivision thereof;

(3)  Fraternal benefit societies, orders, or associations, operating under the lodge system, or for the exclusive benefit of the members of the fraternity itself, operating under the lodge system, and providing for the payment of death, sick, accident, prepaid legal services, or other benefits to the members of the societies, orders, or associations, and to their dependents;

(4)  Corporations, associations, trusts, or societies organized and operated exclusively for religious, charitable, scientific, or educational purposes, as well as that of operating senior citizens housing facilities qualifying for a loan under the laws of the United States as authorized by section 202 of the Housing Act of 1959, as amended, as well as that of operating a prepaid legal services plan, as well as that of operating or managing a homeless facility, or any other program for the homeless authorized under part VII of chapter 356D;

(5)  Business leagues, chambers of commerce, boards of trade, civic leagues, agricultural and horticultural organizations, and organizations operated exclusively for the benefit of the community and for the promotion of social welfare that shall include the operation of a prepaid legal service plan, and from which no profit inures to the benefit of any private stockholder or individual;

(6)  Hospitals, infirmaries, and sanitaria;

(7)  Cooperative associations incorporated under chapter 421 or Code section 521 cooperatives which fully meet the requirements of section 421-23, except Code section 521 cooperatives need not be organized in Hawaii; provided that:

(A)  The exemption shall apply only to the gross income derived from activities that are pursuant to purposes and powers authorized by chapter 421, except those provisions pertaining to or requiring corporate organization in Hawaii do not apply to Code section 521 cooperatives;

(B)  The exemption shall not relieve any person who receives any proceeds of sale from the association of the duty of returning and paying the tax on the total gross proceeds of the sales on account of which the payment was made, in the same amount and at the same rate as would apply thereto had the sales been made directly by the person, and all those persons shall be so taxable; and

(C)  As used in this paragraph, "section 521 cooperatives" mean associations that qualify as a cooperative under section 521 (with respect to exemption of farmers' cooperatives from tax) of the Internal Revenue Code of 1986, as amended;

(8)  Persons affected with Hansen's disease and kokuas, with respect to business within the county of Kalawao;

(9)  Corporations, companies, associations, or trusts organized for the establishment and conduct of cemeteries no part of the net earnings of which inures to the financial benefit of any private stockholder or individual; provided that the exemption shall apply only to the activities of those persons in the conduct of cemeteries and shall not apply to any activity the primary purpose of which is to produce income, even though the income is to be used for or in the furtherance of the exempt activities of those persons; and

(10)  Nonprofit shippers associations operating under part 296 of the Civil Aeronautics Board Economic Regulations.

(b)  The exemptions enumerated in subsection (a)(3) to (6) shall apply only:

(1)  To those persons who shall have registered with the department of taxation by filing a written application for registration in such form as the department shall prescribe, shall have paid the registration fee of $20, and shall have had the exemption allowed by the department or by a court or tribunal of competent jurisdiction upon appeal from any assessment resulting from disallowance of the exemption by the department;

(2)  To activities from which no profit inures to the benefit of any private stockholder or individual, except for death or other benefits to the members of fraternal societies; and

(3)  To the fraternal, religious, charitable, scientific, educational, communal, or social welfare activities of such persons, or to the activities of such hospitals, infirmaries, and sanitaria as such, and not to any activity the primary purpose of which is to produce income even though the income is to be used for or in furtherance of the exempt activities of such persons.

(c)  To obtain allowance of an exemption:

(1)  A person under subsection (a)(3) to (6), who has received or applied for recognition of tax exempt status under section 501(c)(3), (4), (6), or (8) of the Internal Revenue Code of 1986, as amended, or who is a subordinate person of a person who has received a group exemption letter under section 501(c)(3), (4), (6), or (8) of the Internal Revenue Code of 1986, as amended, shall register with the department by filing a statement attaching a copy of the exemption or application for recognition of exempt status and any particular facts that the department may require; and

(2)  All other persons under subsection (a)(3) to (6) shall file an application for exemption in the form of an affidavit or affidavits setting forth in general all facts affecting the right to the exemption and such particular facts as the department may require, to which shall be attached such records, papers, and other information as the department may prescribe.

(d)  For all persons, the statement registering the person with the department or application for exemption shall be filed on or before March 31 of the first year of registration or within three months after the commencement of business.  In the event of allowance of the exemption, no further statement or application therefor need be filed unless there is a material change in the facts.  In the event of disallowance of the exemption, a license may be obtained upon payment of the required fee as provided by section 237-9, less the $20 already paid under this section, which shall be credited thereon.  In the event the registrant has a license under this chapter, no further fee shall be required for registration under this section.

(e)  The department for good cause may extend the time for registration or the time for filing an application for exemption. [L 1935, c 141, §4(1); am L 1941, c 265, §2; RL 1945, §5459; am L 1945, c 158, §1 and c 253, §3; am L 1949, c 234, §3; RL 1955, §117-20; am L Sp 1957, c 1, §3(y), (z); am L 1959, c 252, §39 and c 277, §3; am L Sp 1959 2d, c 1, §16; am L 1963, c 147, §1; am L 1965, c 201, §38 and c 224, §3; am L 1967, c 39, §1 and c 159, §1; HRS §237-23; am L 1969, c 152, §1; am L 1970, c 180, §12; am L 1971, c 4, §3; am L 1976, c 156, §10 and c 203, §5; am L 1979, c 105, §23; am L 1980, c 213, §1; am L 1982, c 92, §5; am L 1987, c 39, §4; am L 1988, c 173, §2; am L 1989, c 6, §4 and c 266, §3; am L 1990, c 109, §1; am L 1991, c 212, §4 and c 286, §3; am L 1992, c 106, §7; am L Sp 1995, c 20, §5; am L 1997, c 350, §17; am L 1998, c 212, §3; am L 2001, c 125, §1; am L 2007, c 249, §17]

Attorney General Opinions

Exemption of corporation operating a nonprofit medical and hospital service program under contract with individuals and groups.  Att. Gen. Op. 64-6.

Law Journals and Reviews

Rule of Strict Construction in Tax Cases, a Question of Classification or Exemption, Arthur B. Reinwald, 11 HBJ 98.

Case Notes

Charitable trust doing business within Territory liable for excise tax.  33 H. 371.

Where primary purpose of rental activity was not production of income, rental income was exempt from tax under subs. (b)(3).  53 H. 1, 486 P.2d 396.

Statutes granting exemptions are strictly construed against taxpayer.  56 H. 321, 536 P.2d 91.

Derogation from common rate is an exemption and strictly construed.  56 H. 644, 547 P.2d 1343.

Maintenance of a nonprofit retirement residence for the elderly as a charitable purpose.  63 H. 199, 624 P.2d 1346.

Income to exempt organization from work performed by resident beneficiaries had primary purpose of producing income.  65 H. 199, 649 P.2d 1126.

Interest payments received from sale of real property not exempt.  65 H. 199, 649 P.2d 1126.

"Rental" income from residents and staff did not have primary purpose of producing income.  65 H. 199, 649 P.2d 1126.

Operation of a parking garage and physician's office building are not hospital activities "as such" that exempts the income derived from taxation.  66 H. 318, 661 P.2d 1201.

Cited:  41 H. 615, 617.



§237-23.5 - Related entities; common paymaster; certain exempt transactions.

§237-23.5  Related entities; common paymaster; certain exempt transactions.  (a)  This chapter shall not apply to amounts received, charged, or attributable to services furnished by one related entity to another related entity or to imputed or stated interest attributable to loans, advances, or use of capital between related entities.

As used in this subsection:

"Related entities" means:

(1)  An affiliated group of corporations within the meaning of section 1504 (with respect to affiliated group defined) of the federal Internal Revenue Code of 1986, as amended;

(2)  A controlled group of corporations within the meaning of section 1563 (with respect to definitions and special rules) of the federal Internal Revenue Code of 1986, as amended;

(3)  Those entities connected through ownership of at least eighty per cent of the total value and at least eighty per cent of the total voting power of each such entity (or combination thereof), including partnerships, associations, trusts, S corporations, nonprofit corporations, limited liability partnerships, or limited liability companies; and

(4)  Any group or combination of the entities described in paragraph (3) constituting a unitary business for income tax purposes;

whether or not the entity is located within or without the State or licensed under this chapter.

"Services" means legal and accounting services, the use of computer software and hardware, information technology services, database management, and those managerial and administrative services performed by an employee, officer, partner, trustee, sole proprietor, member, or manager in the person's capacity as an employee, officer, partner, trustee, sole proprietor, member, or manager of one of the related entities and shall include overhead costs attributable to those services.

(b)  This chapter shall not apply to amounts received by common paymasters which are disbursed as remuneration to employees of two or more related corporations where the common paymaster is making such remunerations on behalf of such corporations.  Such amounts received or disbursed by the common paymaster shall include payments of payroll taxes and employee benefits which the common paymaster is making on behalf of related corporations and which payments are related to the employees being remunerated.  The definitions of related corporations, common paymaster, multiple common paymasters, and concurrent employment contained in 26 Code of Federal Regulations, section 31.3121(s)-1(b) are incorporated and made a part of this subsection.

To the extent not covered by subsection (a), the exemption allowed by this subsection shall not apply to the cost of services, or reimbursements of such cost by one corporation to another corporation, of an employee disbursing the amounts exempted under this subsection.  Each related corporation using a common paymaster or multiple common paymaster shall keep separate payroll records and other documentation required to prove the existence of concurrent employment.  Such records and documents shall be available for inspection by the director of taxation during normal business hours. [L 1988, c 175, §1; am L 1997, c 178, §4; am L 1999, c 165, §1; am L 2001, c 221, §12]



§237-24 - Amounts not taxable.

§237-24  Amounts not taxable.  This chapter shall not apply to the following amounts:

(1)  Amounts received under life insurance policies and contracts paid by reason of the death of the insured;

(2)  Amounts received (other than amounts paid by reason of death of the insured) under life insurance, endowment, or annuity contracts, either during the term or at maturity or upon surrender of the contract;

(3)  Amounts received under any accident insurance or health insurance policy or contract or under workers' compensation acts or employers' liability acts, as compensation for personal injuries, death, or sickness, including also the amount of any damages or other compensation received, whether as a result of action or by private agreement between the parties on account of the personal injuries, death, or sickness;

(4)  The value of all property of every kind and sort acquired by gift, bequest, or devise, and the value of all property acquired by descent or inheritance;

(5)  Amounts received by any person as compensatory damages for any tort injury to the person, or to the person's character reputation, or received as compensatory damages for any tort injury to or destruction of property, whether as the result of action or by private agreement between the parties (provided that amounts received as punitive damages for tort injury or breach of contract injury shall be included in gross income);

(6)  Amounts received as salaries or wages for services rendered by an employee to an employer;

(7)  Amounts received as alimony and other similar payments and settlements;

(8)  Amounts collected by distributors as fuel taxes on "liquid fuel" imposed by chapter 243, and the amounts collected by such distributors as a fuel tax imposed by any Act of the Congress of the United States;

(9)  Taxes on liquor imposed by chapter 244D on dealers holding permits under that chapter;

(10)  The amounts of taxes on cigarettes and tobacco products imposed by chapter 245 on wholesalers or dealers holding licenses under that chapter and selling the products at wholesale;

(11)  Federal excise taxes imposed on articles sold at retail and collected from the purchasers thereof and paid to the federal government by the retailer;

(12)  The amounts of federal taxes under chapter 37 of the Internal Revenue Code, or similar federal taxes, imposed on sugar manufactured in the State, paid by the manufacturer to the federal government;

(13)  An amount up to, but not in excess of, $2,000 a year of gross income received by any blind, deaf, or totally disabled person engaging, or continuing, in any business, trade, activity, occupation, or calling within the State; a corporation all of whose outstanding shares are owned by an individual or individuals who are blind, deaf, or totally disabled; a general, limited, or limited liability partnership, all of whose partners are blind, deaf, or totally disabled; or a limited liability company, all of whose members are blind, deaf, or totally disabled;

(14)  [Repeal and reenactment on December 31, 2013. L 2009, c 70, §4.]  Amounts received by a producer of sugarcane from the manufacturer to whom the producer sells the sugarcane, where:

(A)  The producer is an independent cane farmer, so classed by the Secretary of Agriculture under the Sugar Act of 1948 (61 Stat. 922, Chapter 519) as the Act may be amended or supplemented;

(B)  The value or gross proceeds of the sale of the sugar, and other products manufactured from the sugarcane, are included in the measure of the tax levied on the manufacturer under section 237-13(1) or (2);

(C)  The producer's gross proceeds of sales are dependent upon the actual value of the products manufactured therefrom or the average value of all similar products manufactured by the manufacturer; and

(D)  The producer's gross proceeds of sales are reduced by reason of the tax on the value or sale of the manufactured products;

(15)  [Repeal and reenactment on December 31, 2013. L 2009, c 70, §4.]   Money paid by the State or eleemosynary child-placing organizations to foster parents for their care of children in foster homes;

(16)  [Repeal and reenactment on December 31, 2013. L 2009, c 70, §4.]   Amounts received by a cooperative housing corporation from its shareholders in reimbursement of funds paid by the corporation for lease rental, real property taxes, and other expenses of operating and maintaining the cooperative land and improvements; provided that the cooperative corporation is a corporation:

(A)  Having one and only one class of stock outstanding;

(B)  Each of the stockholders of which is entitled solely by reason of the stockholder's ownership of stock in the corporation, to occupy for dwelling purposes a house, or an apartment in a building owned or leased by the corporation; and

(C)  No stockholder of which is entitled (either conditionally or unconditionally) to receive any distribution not out of earnings and profits of the corporation except in a complete or partial liquidation of the corporation; and

(17)  [Repealed on December 31, 2013. L 2009, c 70, §4.]  Amounts received by a managed care support contractor of the TRICARE program that is established under Title 10 United States Code chapter 55, as amended, for the actual cost or advancement to third party health care providers pursuant to a contract with the United States. [L 1935, c 141, §4(2); am L 1939, c 47, §1; am L 1943, c 81, §2; RL 1945, §5460; am L 1945, c 253, §4; am L 1947, c 213, §1; am L 1949, c 343, §11; am L 1953, c 229, §1; am L 1955, c 246, §5; RL 1955, §117-21; am L 1957, c 34, §11(k); am L 1959, c 277, §4(a); am L Sp 1959 2d, c 1, §16; am L 1964, c 5, §2; am L 1965, c 201, §§3, 25; am L 1966, c 28, §4; am L 1967, c 297, §§3, 4; HRS §237-24; am L 1968, c 26, §2; am L 1971, c 204, §7; am L 1973, c 91, §3; am L 1975, c 41, §1; am L 1979, c 74, §1 and c 105, §24; am L 1985, c 16, §7 and c 88, §1; gen ch 1985; am L 1986, c 86, §1, c 306, §2, and c 340, §9; am L 1987, c 7, §1, c 15, §1, c 39, §5, and c 292, §1; am L 1988, c 65, §2; am L 1989, c 8, §1; am L 1992, c 107, §1; am L 1993, c 43, §1 and c 220, pt of §2; am L 1994, c 141, §2; am L 2002, c 110, §3; am L 2009, c 70, §2]

Note

Former paragraphs (17) to (25) now part of §237-24.3.

Attorney General Opinions

Subsection (p) exempts certain reimbursement funds of cooperative housing corporations from the general excise tax. Att. Gen. Op. 68-2.

Pars. (18), (21):  Effect of resolution of House relating to enforcement of provisions.  Att. Gen. Op. 68-6.

Case Notes

Paragraph (6).  Fees paid to director of corporation are not exempt as salary or wages paid to employee.  53 H. 435, 496 P.2d 1.



§237-24.3 - Additional amounts not taxable.

§237-24.3  Additional amounts not taxable.  [Repeal and reenactment on December 31, 2010.  L 2009, c 196, §5.]  In addition to the amounts not taxable under section 237-24, this chapter shall not apply to:

(1)  Amounts received from the loading, transportation, and unloading of agricultural commodities shipped for a producer or produce dealer on one island of this State to a person, firm, or organization on another island of this State.  The terms "agricultural commodity", "producer", and "produce dealer" shall be defined in the same manner as they are defined in section 147-1; provided that agricultural commodities need not have been produced in the State;

(2)  Amounts received from sales of:

(A)  Intoxicating liquor as the term "liquor" is defined in chapter 244D;

(B)  Cigarettes and tobacco products as defined in chapter 245; and

(C)  Agricultural, meat, or fish products;

to any person or common carrier in interstate or foreign commerce, or both, whether ocean-going or air, for consumption out-of-state on the shipper's vessels or airplanes;

(3)  Amounts received by the manager, submanager, or board of directors of:

(A)  An association of owners of a condominium property regime established in accordance with chapter 514A or 514B; or

(B)  A nonprofit homeowners or community association incorporated in accordance with chapter 414D or any predecessor thereto and existing pursuant to covenants running with the land,

in reimbursement of sums paid for common expenses;

(4)  Amounts received or accrued from:

(A)  The loading or unloading of cargo from ships, barges, vessels, or aircraft, whether or not the ships, barges, vessels, or aircraft travel between the State and other states or countries or between the islands of the State;

(B)  Tugboat services including pilotage fees performed within the State, and the towage of ships, barges, or vessels in and out of state harbors, or from one pier to another; and

(C)  The transportation of pilots or governmental officials to ships, barges, or vessels offshore; rigging gear; checking freight and similar services; standby charges; and use of moorings and running mooring lines;

(5)  Amounts received by an employee benefit plan by way of contributions, dividends, interest, and other income; and amounts received by a nonprofit organization or office, as payments for costs and expenses incurred for the administration of an employee benefit plan; provided that this exemption shall not apply to any gross rental income or gross rental proceeds received after June 30, 1994, as income from investments in real property in this State; and provided further that gross rental income or gross rental proceeds from investments in real property received by an employee benefit plan after June 30, 1994, under written contracts executed prior to July 1, 1994, shall not be taxed until the contracts are renegotiated, renewed, or extended, or until after December 31, 1998, whichever is earlier.  For the purposes of this paragraph, "employee benefit plan" means any plan as defined in section 1002(3) of title 29 of the United States Code, as amended;

(6)  Amounts received for purchases made with United States Department of Agriculture food coupons under the federal food stamp program, and amounts received for purchases made with United States Department of Agriculture food vouchers under the Special Supplemental Foods Program for Women, Infants and Children;

(7)  Amounts received by a hospital, infirmary, medical clinic, health care facility, pharmacy, or a practitioner licensed to administer the drug to an individual for selling prescription drugs or prosthetic devices to an individual; provided that this paragraph shall not apply to any amounts received for services provided in selling prescription drugs or prosthetic devices.  As used in this paragraph:

"Prescription drugs" are those drugs defined under section 328-1 and dispensed by filling or refilling a written or oral prescription by a practitioner licensed under law to administer the drug and sold by a licensed pharmacist under section 328-16 or practitioners licensed to administer drugs; and

"Prosthetic device" means any artificial device or appliance, instrument, apparatus, or contrivance, including their components, parts, accessories, and replacements thereof, used to replace a missing or surgically removed part of the human body, which is prescribed by a licensed practitioner of medicine, osteopathy, or podiatry and which is sold by the practitioner or which is dispensed and sold by a dealer of prosthetic devices; provided that "prosthetic device" shall not mean any auditory, ophthalmic, dental, or ocular device or appliance, instrument, apparatus, or contrivance;

(8)  Taxes on transient accommodations imposed by chapter 237D and passed on and collected by operators holding certificates of registration under that chapter;

(9)  Amounts received as dues by an unincorporated merchants association from its membership for advertising media, promotional, and advertising costs for the promotion of the association for the benefit of its members as a whole and not for the benefit of an individual member or group of members less than the entire membership;

(10)  Amounts received by a labor organization for real property leased to:

(A)  A labor organization; or

(B)  A trust fund established by a labor organization for the benefit of its members, families, and dependents for medical or hospital care, pensions on retirement or death of employees, apprenticeship and training, and other membership service programs.

As used in this paragraph, "labor organization" means a labor organization exempt from federal income tax under section 501(c)(5) of the Internal Revenue Code, as amended;

(11)  Amounts received from foreign diplomats and consular officials who are holding cards issued or authorized by the United States Department of State granting them an exemption from state taxes; and

(12)  Amounts received as rent for the rental or leasing of aircraft or aircraft engines used by the lessees or renters for interstate air transportation of passengers and goods.  For purposes of this paragraph, payments made pursuant to a lease shall be considered rent regardless of whether the lease is an operating lease or a financing lease.  The definition of "interstate air transportation" is the same as in 49 U.S.C. 40102. [L 1993, c 220, pt of §2 and am c 43, §1; am L 1994, c 116, §1; am L 2000, c 38, §1; am L 2001, c 210, §2; am L 2002, c 40, §7; am L 2003, c 135, §5; am L 2004, c 164, §§7, 35(5); am L 2005, c 93, §7; am L 2007, c 239, §§1, 4; am L 2008, c 28, §26]

Note

Chapter 415B referred to in paragraph (3)(B) is repealed.  For provisions effective July 1, 2002, see chapter 414D.

The 2008 amendment is retroactive to July 1, 2006 and exempt from the December 31, 2009 repeal and reenactment condition by L 2007, c 239, §4.  L 2008, c 28, §43.

The aggregate tax exemption from the L 2007, c 239 amendment shall not exceed $400,000 per taxable year ending on or between January 1, 2010 and January 1, 2011. L 2009, c 196, §6.

Case Notes

Decisions under prior law.

Options available to director of taxation to remedy constitutional defect in §237-24(18)(C) (1992) and appellant's entitlement to refund if director chose refund as a remedy, discussed.  76 H. 1, 868 P.2d 419.



§237-24.5 - Additional exemptions.

§237-24.5  Additional exemptions.  (a)  In addition to the amounts exempt under section 237-24, this chapter shall not apply to amounts received by:

(1)  An exchange from:

(A)  Transaction fees charged exchange members by the exchange for:

(i)  The sale or purchase of securities or products, or both, bought or sold on an exchange by exchange members for their own account or an account for which they have responsibility as an agent, broker, or fiduciary;

(ii)  Order book executions made for purposes of effecting transactions; and

(iii)  Trade processing performed by an exchange in matching trades, keypunching, record keeping, post cashiering, and notarization;

(B)  Membership dues, fees, charges, assessments, and fines from individuals or firms, including charges for firm symbols (member identification), application processing, registration, initiation, membership transfers, floor or post privileges, transaction time extensions, expediting transactions, crossover trades (trading out of assigned functions) and rule infractions;

(C)  Service fees charged to members including fees for communications, badges, forms, documents, and reports;

(D)  Listing fees and listing maintenance fees charged to companies that wish to be listed and have their securities or products traded on the exchange; and

(E)  Participation in the communication network consortium operated collectively by United States exchanges or other markets recognized by the Securities and Exchange Commission, the Commodities Futures Trading Commission, or similar regulatory authorities outside the United States that provides last sale and quote securities information to subscribers or that connects such markets or exchanges for purposes of data transmission;

(2)  Exchange members by reason of executing a securities or product transaction on an exchange; provided that this exemption shall apply only to amounts received by exchange members from brokers or dealers registered with the Securities and Exchange Commission, from futures commission merchants, brokers, or associates registered with the Commodities Futures Trading Commission, or from similar individuals or firms registered with similar regulatory authorities outside the United States; and

(3)  Exchange members as proceeds from the sale of their exchange memberships.

(b)  As used in this section:

"Exchange" means an exchange or board of trade as defined in 15 United States Code section 78c(a)(1) or in 7 United States Code section 7, respectively, which is subject to regulation by the Securities and Exchange Commission or the Commodities Futures Trading Commission or an organization subject to similar regulation under the laws of a jurisdiction outside the United States.

"Exchange member" means an individual or firm that is qualified by an exchange as a member and pays membership dues to an exchange in order to trade securities or products on an exchange.

"Securities" means securities as defined in 15 United States Code section 78c and "products" means contracts of sale of commodities for future delivery, futures contracts, options, calls, puts, and similar rights as defined in 7 United States Code section 2, which securities or products are permitted to be traded on an exchange. [L 1988, c 295, §1; am L 1989, c 118, §§2, 3; am L 1990, c 108, §1; am L 1997, c 107, §5]



§237-24.7 - Additional amounts not taxable.

§237-24.7  Additional amounts not taxable.  [Repeal and reenactment on December 31, 2010.  L 2009, c 196, §5.]  In addition to the amounts not taxable under section 237-24, this chapter shall not apply to:

(1)  Amounts received by the operator of a hotel from the owner of the hotel or from a time share association, and amounts received by the suboperator of a hotel from the owner of the hotel, from a time share association, or from the operator of the hotel, in amounts equal to and which are disbursed by the operator or suboperator for employee wages, salaries, payroll taxes, insurance premiums, and benefits, including retirement, vacation, sick pay, and health benefits.  As used in this paragraph:

"Employee" means employees directly engaged in the day-to-day operation of the hotel and employed by the operator or suboperator.

"Hotel" means an operation as defined in section 445-90 or a time share plan as defined in section 514E-1.

"Operator" means any person who, pursuant to a written contract with the owner of a hotel or time share association, operates or manages the hotel for the owner or time share association.

"Owner" means the fee owner or lessee under a recorded lease of a hotel.

"Suboperator" means any person who, pursuant to a written contract with the operator, operates or manages the hotel as a subcontractor of the operator.

"Time share association" means an "association" as that term is defined in section 514E-1;

(2)  Amounts received by the operator of a county transportation system operated under an operating contract with a political subdivision, where the political subdivision is the owner of the county transportation system.  As used in this paragraph:

"County transportation system" means a mass transit system of motorized buses providing regularly scheduled transportation within a county.

"Operating contract" or "contract" means a contract to operate and manage a political subdivision's county transportation system, which provides that:

(A)  The political subdivision shall exercise substantial control over all aspects of the operator's operation;

(B)  The political subdivision controls the development of transit policy, service planning, routes, and fares; and

(C)  The operator develops in advance a draft budget in the same format as prescribed for agencies of the political subdivision.  The budget must be subject to the same constraints and controls regarding the lawful expenditure of public funds as any public sector agency, and deviations from the budget must be subject to approval by the appropriate political subdivision officials involved in the budgetary process.

"Operator" means any person who, pursuant to an operating contract with a political subdivision, operates or manages a county transportation system.

"Owner" means a political subdivision that owns or is the lessee of all the properties and facilities of the county transportation system (including buses, real estate, parking garages, fuel pumps, maintenance equipment, office supplies, etc.), and that owns all revenues derived therefrom;

(3)  Surcharge taxes on rental motor vehicles imposed by chapter 251 and passed on and collected by persons holding certificates of registration under that chapter;

(4)  Amounts received by the operator of orchard properties from the owner of the orchard property in amounts equal to and which are disbursed by the operator for employee wages, salaries, payroll taxes, insurance premiums, and benefits, including retirement, vacation, sick pay, and health benefits.  As used in this paragraph:

"Employee" means an employee directly engaged in the day-to-day operations of the orchard properties and employed by the operator.

"Operator" means a producer who, pursuant to a written contract with the owner of the orchard property, operates or manages the orchard property for the owner where the property contains an area sufficient to make the undertaking economically feasible.

"Orchard property" means any real property that is used to raise trees with a production life cycle of fifteen years or more producing fruits or nuts having a normal period of development from the initial planting to the first commercially saleable harvest of not less than three years.

"Owner" means a fee owner or lessee under a recorded lease of orchard property;

(5)  Taxes on nursing facility income imposed by chapter 346E and passed on and collected by operators of nursing facilities;

(6)  Amounts received under property and casualty insurance policies for damage or loss of inventory used in the conduct of a trade or business located within the State or a portion thereof that is declared a natural disaster area by the governor pursuant to section 209-2;

(7)  Amounts received as compensation by community organizations, school booster clubs, and nonprofit organizations under a contract with the chief election officer for the provision and compensation of precinct officials and other election-related personnel, services, and activities, pursuant to section 11-5;

(8)  Interest received by a person domiciled outside the State from a trust company (as defined in section 412:8-101) acting as payment agent or trustee on behalf of the issuer or payees of an interest bearing instrument or obligation, if the interest would not have been subject to tax under this chapter if paid directly to the person domiciled outside the State without the use of a paying agent or trustee; provided that if the interest would otherwise be taxable under this chapter if paid directly to the person domiciled outside the State, it shall not be exempt solely because of the use of a Hawaii trust company as a paying agent or trustee;

(9)  Amounts received by a management company from related entities engaged in the business of selling interstate or foreign common carrier telecommunications services in amounts equal to and which are disbursed by the management company for employee wages, salaries, payroll taxes, insurance premiums, and benefits, including retirement, vacation, sick pay, and health benefits.  As used in this paragraph:

"Employee" means employees directly engaged in the day-to-day operation of related entities engaged in the business of selling interstate or foreign common carrier telecommunications services and employed by the management company.

"Management company" means any person who, pursuant to a written contract with a related entity engaged in the business of selling interstate or foreign common carrier telecommunications services, provides managerial or operational services to that entity.

"Related entities" means:

(A)  An affiliated group of corporations within the meaning of section 1504 (with respect to affiliated group defined) of the federal Internal Revenue Code of 1986, as amended;

(B)  A controlled group of corporations within the meaning of section 1563 (with respect to definitions and special rules) of the federal Internal Revenue Code of 1986, as amended;

(C)  Those entities connected through ownership of at least eighty per cent of the total value and at least eighty per cent of the total voting power of each such entity (or combination thereof), including partnerships, associations, trusts, S corporations, nonprofit corporations, limited liability partnerships, or limited liability companies; and

(D)  Any group or combination of the entities described in paragraph (C) constituting a unitary business for income tax purposes;

whether or not the entity is located within or without the State or licensed under this chapter; and

(10)  Amounts received as grants under section 206M-15. [L 1989, c 351, §1; am L 1991, c 229, §1 and c 263, §10; am L 1992, c 252, §1; am L 1993, c 129, §§2, 4 and c 315, §2; am L 1994, c 230, §§2, 4; am L 1995, c 11, §16, c 71, §4, and c 133, §1; am L 1998, c 214, §2 and c 245, §2; am L 1999, c 165, §2; am L 2001, c 35, §3; am L 2007, c 239, §§2, 4]

Note

The aggregate tax exemption from the L 2007, c 239 amendment shall not exceed $400,000 per taxable year ending on or between January 1, 2010 and January 1, 2011. L 2009, c 196, §6.

Cross References

Qualified improvement tax credit, see chapter 235D.



§237-24.8 - Amounts not taxable for financial institutions.

[§237-24.8]  Amounts not taxable for financial institutions.  (a)  In addition to the amounts not taxable under section 237-24, this chapter shall not apply to amounts received by:

(1)  Financial institutions from:

(A)  Interest, discount, points, commitment fees, loan fees, loan origination charges, and finance charges which are part of the computed annual percentage rate of interest and which are contracted and received for the use of money;

(B)  Leasing of personal property;

(C)  Fees or charges relating to the administration of deposits;

(D)  Gains resulting from changes in foreign currency exchange rates but not including commissions or compensation derived from the purchase or sale of foreign currency or numismatic currency whether legal tender or not;

(E)  The servicing and sale of loans contracted for and received by the financial institution; and

(F)  Interest received from the investment of deposits received by the financial institution from financial or debt instruments;

(2)  Trust companies or trust departments of financial institutions from:

(A)  Trust agreements and retirement plans where the trust companies or trust departments are acting as fiduciaries;

(B)  Custodial agreements; and

(C)  Activities relating to the general servicing of fiduciary/custodial accounts held by the trust companies or trust departments; and

(3)  Financial corporations acting as interbank brokers as defined by chapter 241 from brokerage services.

(b)  As used in this section:

"Activities relating to the general servicing of fiduciary/custodial accounts" means those activities performed by trust companies which are directly or indirectly performed within the fiduciary/custodial relationship between the trust company or trust department of a financial institution and its client and which are not offered to any person outside of the fiduciary/custodial relationship.

"Annual percentage rate" and "finance charge" have the same meaning as defined in the federal Truth in Lending Act (15 U.S.C. sections 1605(a) to (c) and 1606).

"Deposit" means:

(1)  Money or its equivalent received or held by a financial institution in the usual course of business and for which it has given or is obligated to give credit to:

(A)  A commercial (including public deposits), checking, savings, time, or thrift account;

(B)  A check or draft drawn against a deposit account and certified by the financial institution;

(C)  A letter of credit; or

(D)  A traveler's check, on which the financial institution is primarily liable;

(2)  Trust funds received or held by a financial institution, whether held in the trust department or held or deposited in any other department of the financial institution;

(3)  Money received or held by a financial institution, or the credit given for money or its equivalent received or held by a financial institution in the usual course of business for a special or specific purpose, regardless of the legal relationship thereby established, including, without being limited to, escrow funds, funds held as security for an obligation due the financial institution or others (including funds held as dealers' reserves) or for securities loaned by the financial institution, funds deposited by a debtor to meet maturing obligations, funds deposited as advance payment on subscriptions to United States government securities, funds held for distribution or purchase of securities, funds held to meet the financial institution's acceptances or letters of credit, and withheld taxes;

(4)  Outstanding drafts, cashier's checks, money orders, or other officer's checks issued in the usual course of business for any purpose; or

(5)  Money or its equivalent held as a credit balance by a financial institution on behalf of its customer if the financial institution is engaged in soliciting and holding the balances in the regular course of its business.

"Financial institution" means banks, building and loan associations, development companies, financial corporations, financial services loan companies, small business investment companies, financial holding companies, mortgage loan companies, and trust companies all as defined in chapter 241.

"Leasing of personal property" occurs if:

(1)  The lease is to serve as the functional equivalent of an extension of credit to the lessee of the property;

(2)  The property to be leased is acquired specifically for the leasing transaction under consideration, or was acquired specifically for an earlier leasing transaction;

(3)  The lease is on a nonoperating basis, i.e., the financial institution may not, directly or indirectly:

(A)  Provide for the maintenance, repair, replacement, or servicing of the leased property during the lease term;

(B)  Purchase parts and accessories in bulk or for an individual property after the lessee has taken delivery of the property; or

(C)  Purchase insurance for the lessee;

(4)  At the inception of the lease the effect of the transaction will yield a return that will compensate the lessor financial institution for not less than the lessor's full investment in the property plus the estimated total cost of financing the property over the term of the lease, from:

(A)  Rentals;

(B)  Estimated tax benefits (capital goods excise tax credit, net economic gain from tax deferral from accelerated depreciation, and other tax benefits with a substantially similar effect); and

(C)  The estimated residual value of the property at the expiration of the initial term of the lease;

(5)  The maximum lease term during which the lessor financial institution must recover the lessor's full investment in the property, plus the estimated total cost of financing the property, shall be forty years; and

(6)  At the expiration of the lease (including any renewals or extensions with the same lessee), all interest in the property shall be either liquidated or leased again on a nonoperating basis as soon as practicable (in no event later than two years from the expiration of the lease), but in no case shall the lessor retain any interest in the property beyond fifty years after the lessor's acquisition of the property. [L 1992, c 106, §4]



§237-24.9 - Aircraft service and maintenance facility.

§237-24.9  Aircraft service and maintenance facility.  (a)  This chapter shall not apply to amounts received from the servicing and maintenance of aircraft or from the construction of an aircraft service and maintenance facility in the State.

(b)  As used in this section:

"Aircraft" means any craft or artificial contrivance of whatever description engaged in intrastate, interstate, or international scheduled commercial use as defined in chapter 263, that operates with two or more jet engines.

"Aircraft service and maintenance" means all scheduled and unscheduled tasks performed within an aircraft service and maintenance facility for the inspection, modification, maintenance, and repair of aircraft and related components including engines, hydraulic and electrical systems, and all other components which are an integral part of an aircraft.

"Aircraft service and maintenance facility" means a facility for aircraft service and maintenance that is not less than thirty thousand square feet in area, and which may include ancillary space which is integral to the facility, such as parts and inventory warehouse space, tool rooms, and related administrative and employee space.

"Construction of an aircraft service and maintenance facility" means all design, engineering, labor, and material costs associated with the construction of facilities the principle purpose of which is the provision of facilities for aircraft service and maintenance.

"Maintenance" means the upkeep of aircraft engines, hydraulic and electrical systems, and all other components which are an integral part of an aircraft, but does not include refueling, janitorial services or cleaning, restocking of aircraft and passenger supplies, or loading or unloading of cargo and passenger baggage. [L 1997, c 107, §3; am L 1998, c 208, §1]



§237-24.75 - Additional exemptions.

§237-24.75  Additional exemptions.  In addition to the amounts exempt under section 237-24, this chapter shall not apply to:

(1)  Amounts received as a beverage container deposit collected under chapter 342G, part VIII;

(2)  Amounts received by the operator of the Hawaii convention center for reimbursement of costs or advances made pursuant to a contract with the Hawaii tourism authority under section 201B‑7[; and]

[(3)  Amounts received] by a professional employment organization from a client company equal to amounts that are disbursed by the professional employment organization for employee wages, salaries, payroll taxes, insurance premiums, and benefits, including retirement, vacation, sick leave, health benefits, and similar employment benefits with respect to assigned employees at a client company; provided that this exemption shall not apply to a professional employment organization upon failure of the professional employment organization to collect, account for, and pay over any income tax withholding for assigned employees or any federal or state taxes for which the professional employment organization is responsible.  As used in this paragraph, "professional employment organization", "client company", and "assigned employee" shall have the meanings provided in section  373K-1. [L 2002, c 176, §3; am L 2007, c 173, §2 and c 225, §3]

Note

The L 2007, c 173 amendment applies to gross income or gross proceeds received after June 13, 2007. L 2007, c 173, §4.

The L 2007, c 225 amendment applies to gross income or gross proceeds received after June 30, 2007. L 2007, c 225, §5.



§237-25 - Exemptions of sales and gross proceeds of sales to federal government, and credit unions.

§237-25  Exemptions of sales and gross proceeds of sales to federal government, and credit unions.  (a)  Any provision of law to the contrary notwithstanding, there shall be exempted from, and excluded from the measures of, the tax imposed by chapter 237 all sales, and the gross proceeds of all sales, of:

(1)  Intoxicating liquor, as defined in chapter 281, hereafter sold by any person licensed under chapter 281 to the United States (including any agency or instrumentality of the United States that is wholly owned or otherwise so constituted as to be immune from the levy of a tax under chapter 238 or 244D but not including national banks), or to any organization to which that sale is permitted by the proviso of "Class 3" of section 281-31, located on any Army, Navy, or Air Force reservation, but the person making the sale shall nevertheless, within the meaning of chapters 237, 244D, and 281 be deemed to be a licensed seller;

(2)  Tobacco products and cigarettes, as defined in chapter 245, sold by any person licensed under the chapter to the United States (including any agency or instrumentality thereof that is wholly owned or otherwise so constituted as to be immune from the levy of a tax under chapter 238 or 245 but not including national banks), but the person making the sale shall nevertheless, within the meaning of chapters 237 and 245, be deemed to be a licensed seller;

(3)  Other tangible personal property sold by any person licensed under this chapter to the United States  (including any agency, instrumentality, or federal credit union thereof but not including national banks), and to any state-chartered credit union, but the person making such sale shall nevertheless, within the meaning of this chapter, be deemed a licensed seller; and

(4)  When the amount of property sold by a licensee turns upon the amount of the property sold through a vending machine or similar device to the customer using the device, there shall not be deemed to have occurred any sale covered by an exemption under paragraph (1), (2), or (3).

(b)  Nothing in this section shall be deemed to exempt any sales to or by a federal cost-plus contractor, as defined in chapter 237, or the gross proceeds thereof; with respect to all such activities and transactions, taxes shall be levied, returned, computed, and assessed the same as if this section had not been enacted, and in the case of an election made under sections 237-13(2)(F) and 237-13(3)(C)(ii), the tax shall be computed the same as upon a sale to the state government.

(c)  Nothing in this section shall be deemed to exempt any person engaging or continuing in a service business or calling from any part of the tax imposed upon the person for such activity, and the person shall not be entitled to deduct any amount for tangible personal property furnished in conjunction therewith even though the person separately bills or otherwise shows the amount of the gross income of the business derived from the furnishing of the property.

(d)  The exemption granted by this section shall apply to the seller of products sold in the State as provided in subsection (a) in respect of the privilege of manufacturing or producing, as well as the privilege of selling, and the value or gross proceeds of sales of the products so sold shall be excluded from the measure of the tax imposed by chapter 237 upon the seller as a manufacturer or producer. [L 1951, c 284, §§1, 2; am L 1953, c 183, §§1, 2; am L 1955, c 214, §1; RL 1955, §117-21.5; am L 1957, c 34, §7; am L Sp 1959 2d, c 1, §16; HRS §237-25; am L 1968, c 7, §2; am L 1971, c 4, §4; am L 1985, c 16, §8; gen ch 1985; am L 1986, c 344, §11; am L 1987, c 239, §6; am L 1989, c 8, §2 and c 149, §1; am L 1993, c 220, §3; am L 1994, c 141, §3 and c 274, §1]

Attorney General Opinions

Sales of tangible personal property made to Federal Credit Unions are exempt from the state general excise tax.  Att. Gen. Op. 65-29.

The Hawaii general excise tax cannot be imposed upon sellers who sell tangible personal property to National Banks.  Att. Gen. Op. 66-16.



§237-26 - Exemption of certain scientific contracts with the United States.

§237-26  Exemption of certain scientific contracts with the United States.  (a)  Any provision of law to the contrary notwithstanding, there shall be exempted from the measure of the taxes imposed by chapter 237, all of the gross proceeds derived by a contractor or subcontractor arising from the performance of any scientific work as defined in subsection (b), under a contract or subcontract entered into with the United States (including any agency or instrumentality thereof but not including national banks), and all of the gross proceeds derived from the sale of tangible personal property by a seller of such tangible personal property to such contractor or subcontractor; provided the exemption herein shall apply only to such tangible personal property which is to be affixed to, or to become a physical, integral part of the scientific facility, or which is to be entirely consumed during the performance of the service required by the contract or subcontract.

(b)  For purposes of this section, "scientific work" is work involving primarily the research and development for, or the design, manufacture, instrumentation, installation, maintenance, or operation of aerospace, agricultural, astronomical, biomedical, electronic, geophysical, oceanographic, test range, or other scientific facilities.  Maintenance or operation, for purposes of this section, shall include housekeeping functions in providing certain nonscientific logistic and support services. [L 1965, c 201, §27; Supp, §117-21.6; HRS §237-26; am L 1970, c 180, §13; am L 1971, c 4, §5; am L 1988, c 163, §1]

Case Notes

Construed as read before 1970 amendment.  57 H. 253, 554 P.2d 238.



§237-27 - Exemption of certain petroleum refiners.

§237-27  Exemption of certain petroleum refiners.  (a)  As used in this section:

(1)  "Petroleum products" means petroleum, any distillate, fraction, or derivative of petroleum, natural gas or its components, gas manufactured from a petroleum product, and any product derived from the gas or from the manufacture thereof, such as benzene, xylene, toluene, acetylene, tars, components of tars, and ammonia.

(2)  "Refiner" means any person who, in the State, engages in the business of refining petroleum products and is taxable under this chapter, upon the value or gross proceeds of sales of the petroleum products resultant from the business.  A person who is engaged in business as a refiner and also in other business shall be deemed a refiner only in respect of the business that produces the products included in the measure of the tax imposed by this chapter.

(3)  "Refining" means:

(A)  Any process performed by a refiner that includes a change in the character or properties of a petroleum product through the application of heat, or

(B)  The compounding by a refiner of a petroleum product with a product that has been refined by the refiner by the process stated in clause (A).

(b)  There shall be excluded from the measure of the tax on a refiner such part of the petroleum products resultant from the refiner's business as is to be further refined by another refiner, to the extent that the petroleum products resultant from such further refining will be (or but for this subsection would be) included in the measure of the tax on such other refiner, and where petroleum products are to be used partly for such refining and partly for other purposes, the proportion used for each purpose shall be determined upon the basis of weight or BTU content. [L 1953, c 274, §3; RL 1955, §117-22; HRS §237-27; gen ch 1985]



§237-27.1 - REPEALED.

§237-27.1  REPEALED.  L 2009, c 11, §25.



§237-27.5 - Air pollution control facility.

§237-27.5  Air pollution control facility.  (a)  As used in this section, "air pollution control facility" shall mean a new identifiable treatment facility, equipment, device, or the like, which is used to abate or control atmospheric pollution or contamination by removing, reducing, or rendering less noxious air contaminants emitted into the atmosphere from a point immediately preceding the point of such removal, reduction, or rendering to the point of discharge of air, meeting emission standards as established by the department of health, excluding air conditioner, fan, or other similar facility for the comfort of persons at a place of business.

(b)  Any provision of law to the contrary notwithstanding, and upon receipt of the certification required by subsection (c), there shall be exempted from, and excluded from the measure of, the taxes imposed by this chapter, all of the gross proceeds arising from, and all of the amount of tangible personal property furnished in conjunction with, the construction, reconstruction, erection, operation, use, or maintenance of an air pollution control facility.

(c)  Application for the exemption provided by this section shall first be made with the director of health who, if satisfied that the facility meets the pollution emission criteria established by the department of health, shall certify to that fact.  A new certificate shall be obtained from the director of health and filed with the director of taxation every five years certifying that the pollution control facility complies with the pollutant emission criteria established by the department of health. [L 1970, c 134, §1; am L 1989, c 14, §15]



§237-27.6 - Solid waste processing, disposal, and electric generating facility; certain amounts exempt.

§237-27.6  Solid waste processing, disposal, and electric generating facility; certain amounts exempt.  (a)  Any provision of the law to the contrary notwithstanding, there shall be exempted from, and excluded from the measure of, the taxes imposed by this chapter all of the amounts enumerated in subsection (b) arising from a transaction involving a sale and leaseback of a solid waste processing, disposal, and electric generating facility entered into by a political subdivision of the State under section 46-19.1 where the facility is owned or under construction by the subdivision before May 10, 1988.

(b)  Amounts are exempted or excluded from taxation under this chapter only to the extent that they:

(1)  Are received by an operator of a facility under an operating contract with a political subdivision, where the:

(A)  Operator, or its successor, entered into an operating contract prior to May 10, 1988;

(B)  Operator enters into a lease of the facility from the owner at a time that coincides with the time the owner and the political subdivision entering into a sale and leaseback transaction; and

(C)  Amounts are used by the operator to make rental payments to the owner;

(2)  Are received as rental payments by the owner of the facility from the operator of the facility;

(3)  Do not exceed the payments made by the owner of the facility under the sale and leaseback transaction to the political subdivision; and

(4)  In no case exceed debt service costs incurred by the political subdivision for the construction of the facility.

(c)  For the purposes of this section:

"Debt service costs" means payments of principal and interest on general obligation bonds issued at any time by a political subdivision for the construction of the facility.

"Sale and leaseback" means a transaction in which a facility is sold by a political subdivision to a private entity for cash, under an installment sale, a financing lease, or similar arrangement, or any combination thereof, where the political subdivision has the right to repurchase the facility at a later date, and where the facility is leased to an operator of the facility.

"Solid waste processing, disposal, and electric generating facility" or "facility" means a facility for the processing and disposal of solid waste or the generation of electric energy, or both, the construction of which has been financed pursuant to section 47-4 and constitutes an undertaking as defined in section 49-1.

"Operator" means a private entity who enters into an agreement or other arrangement with the owner of a solid waste processing, disposal, and electric generating facility for the purpose of operating such facility for a political subdivision of the State.

"Owner" means any person who purchases a solid waste processing, disposal, and electric generating facility under section 46-19.1. [L 1988, c 57, §2; am L 1990, c 34, §6]

Revision Note

"May 10, 1988" substituted for "the effective date of this section".



§237-28 - REPEALED.

§237-28  REPEALED.  L 1987, c 39, §8.



§237-28.1 - Exemption of certain shipbuilding and ship repair business.

[§237-28.1]  Exemption of certain shipbuilding and ship repair business.  There shall be exempted from, and excluded from the measure of, the taxes imposed by this chapter all of the gross proceeds arising from shipbuilding and ship repairs rendered to surface vessels federally owned or engaged in interstate or international trade. [L 1971, c 204, §1]



§237-28.2 - REPEALED.

§237-28.2  REPEALED.  L 2003, c 135, §12.



§237-29 - Exemptions for certified or approved housing projects.

§237-29  Exemptions for certified or approved housing projects.  (a)  All gross income received by any qualified person or firm for the planning, design, financing, construction, sale, or lease in the State of a housing project that has been certified or approved under section 201H-36 shall be exempt from general excise taxes.

(b)  All gross income received by a nonprofit or a limited distribution mortgagor for a low- and moderate-income housing project certified or approved under section 201H-36 shall be exempt from general excise taxes.

(c)  The director of taxation and the Hawaii housing finance and development corporation shall adopt rules pursuant to chapter 91 for the purpose of this section, including any time limitation for the exemptions. [L 1967, c 140, §§1, 2; HRS §237-29; am L 1969, c 132, §1; am L 1983, c 228, §1; am L 1985, c 77, §1; am L 1987, c 337, §11; am L 1988, c 153, §3; am L 1989, c 237, §2; am L 1990, c 68, §2; am L 1997, c 350, §§14 to 16; am L 2005, c 196, §26(b); am L 2006, c 180, §16; am L 2007, c 249, §18]



§237-29.5 - Exemption for sales of tangible personal property shipped out of the State.

§237-29.5  Exemption for sales of tangible personal property shipped out of the State.  (a)  There shall be exempted from, and excluded from the measure of, the taxes imposed by this chapter all of the value or gross proceeds arising from the manufacture, production, or sale of tangible personal property:

(1)  Shipped by the manufacturer, producer, or seller to a point outside the State where the property is resold or otherwise consumed or used outside the State; or

(2)  The sale of which is exempt under section 237-24.3(2).

(b)  For the purposes of this section, the manufacturer, producer, or seller shall take from the purchaser, a certificate, in such form as the department shall prescribe, certifying that the tangible personal property purchased is to be resold or otherwise consumed or used outside the State.  Any purchaser who shall furnish such a certificate shall be obligated to pay to the seller, upon demand, if the property purchased is not resold or otherwise consumed or used outside the State, the amount of the additional tax which by reason thereof is imposed upon the seller. [L 1987, c 239, pt of §4; am L 1988, c 173, §1; am L 1993, c 220, §4; am L 1994, c 141, §4]



§237-29.6 - REPEALED.

§237-29.6  REPEALED.  L 1999, c 70, §9.



§237-29.7 - Exemption of insurance companies.

[§237-29.7]  Exemption of insurance companies.  This chapter shall not apply to the gross income or gross proceeds of insurance companies authorized to do business under chapter 431; except this exemption shall not apply to any gross income or gross proceeds received after December 31, 1991, as rents from investments in real property in this State; provided that gross income or gross proceeds from investments in real property received by insurance companies after December 31, 1991, under written contracts entered into before January 1, 1992, that do not provide for the passing on of taxes or tax increases shall not be taxed until the contracts are renegotiated, renewed, or extended. [L 1991, c 286, §1]

Note

"January 1, 1992" substituted for "the effective date of this Act".

Case Notes

Management company for foreign insurers authorized to do business in Hawaii was not an "insurance company" exempt from general excise taxes under this section, where, inter alia, company's arrangements with insurers indicated that it was a separate taxable legal entity.  115 H. 180, 166 P.3d 353.



§237-29.8 - Call centers; exemption; engaging in business; definitions.

[§237-29.8]  Call centers; exemption; engaging in business; definitions.  (a)  This chapter shall not apply to amounts received from a person operating a call center by a person engaged in business as a telecommunications common carrier for interstate or foreign telecommunications services, including toll-free telecommunications, telecommunications capabilities for electronic mail, voice, and data telecommunications, computerized telephone support, facsimile, wide area telecommunications services, or computer-to-computer communication.

(b)  The establishment of a call center in this State by any person shall not be used by itself by the State to find that any other part of the person's business is engaged in business in this State for the purposes of this chapter.  Gross income or gross proceeds received by a call center for customer service and support shall be exempt from the measure of taxes imposed by this chapter.

(c)  The department, by rule, may provide that the person providing the telecommunications service may take from the person operating a call center a certificate, in a form that the department shall prescribe, certifying that the amounts received for telecommunications services are for operating a call center.  If the certificate is required by rule of the department, the absence of the certificate in itself shall give rise to the presumption that the amounts received from the sale of telecommunications services are not for operating a call center.

(d)  As used in this section:

"Call center" means a physical or electronic operation that focuses on providing customer service and support for computer hardware and software companies, manufacturing companies, software service organizations, and telecommunications support services, within an organization in which a managed group of individuals spend most of their time engaging in business by telephone, usually working in a computer-automated environment; provided that the operation shall not include telemarketing or sales.

"Customer service and support" means product support, technical assistance, sales support, phone or computer-based configuration assistance, software upgrade help lines, and traditional help desk services.

"Telecommunications common carrier" means any person that owns, operates, manages, or controls any facility used to furnish telecommunications services for profit to the public, or to classes of users as to be effectively available to the public, engaged in the provision of services, such as voice, data, image, graphics, and video services, that make use of all or part of their transmission facilities, switches, broadcast equipment, signalling, or control devices.

"Telecommunications service" or "telecommunications" means the offering of transmission between or among points specified by a user, of information of the user's choosing, including voice, data, image, graphics, and video without change in the form or content of the information, as sent and received, by means of electromagnetic transmission, or other similarly capable means of transmission, with or without benefit of any closed transmission medium.

(e)  This section shall not apply to gross proceeds or gross income received after June 30, 2010. [L 2000, c 195, §2]



§237-29.53 - Exemption for contracting or services exported out of State.

§237-29.53  Exemption for contracting or services exported out of State.  (a)  There shall be exempted from, and excluded from the measure of, taxes imposed by this chapter, all of the value or gross income derived from contracting (as defined under section 237-6) or services performed by a person engaged in a service business or calling in the State for use outside the State where:

(1)  The contracting or services are for resale, consumption, or use outside the State; and

(2)  The value or gross income derived from the contracting or services performed would otherwise be subject to the tax imposed under this chapter on contracting or services at the highest rate.

For the purposes of this subsection, the seller or person rendering the contracting or services exported and resold, consumed, or used outside the State shall take from the customer, a certificate or an equivalent, in a form the department prescribes, certifying that the contracting or service purchased is to be otherwise resold, consumed, or used outside the State.  Any customer who furnishes this certificate or an equivalent shall be obligated to pay the seller or person rendering the contracting or services, upon demand, if the contracting or service purchased is not resold or otherwise consumed or used outside the State, the amount of the additional tax which by reason thereof is imposed upon the seller or person rendering the contracting or service.

(b)  There shall be exempted from, and excluded from the measure of, taxes imposed by this chapter, all of the value or gross income derived from contracting (as defined in section 237-6) or services performed by a person engaged in a service business or calling in the State for a purchaser who resells all of the contracting or services for resale, consumption, or use outside the State pursuant to subsection (a).  For the purposes of this subsection, the seller or person rendering the contracting or services for a purchaser who resells the contracting or services for resale, consumption, or use outside the State shall take from the purchaser, a certificate or an equivalent, in a form that the department prescribes, certifying that the contracting or services purchased is to be for resale, consumption, or use outside the State pursuant to subsection (a).  Any purchaser who furnishes this certificate or an equivalent shall be obligated to pay the seller or person rendering the contracting or services, upon demand, if the contracting or services purchased is not resold in its entirety to a customer of the purchaser who has complied with subsection (a), the amount of the additional tax which by reason thereof is imposed upon the seller or the person rendering the contracting or service. [L 1999, c 70, §1; am L 2000, c 198, §6]



§237-29.55 - Exemption for sale of tangible personal property for resale at wholesale.

[§237-29.55]  Exemption for sale of tangible personal property for resale at wholesale.  (a)  There shall be exempted from, and excluded from the measure of, the taxes imposed by this chapter all of the gross proceeds or gross income arising from the sale of tangible personal property imported to Hawaii from a foreign or domestic source to a licensed taxpayer for subsequent resale for the purpose of wholesale as defined under section 237-4.

(b)  The department, by rule, may provide that a seller may take from the purchaser of imported tangible personal property, a certificate, in a form that the department shall prescribe, certifying that the purchaser of the imported tangible personal property shall resell the imported tangible personal property at wholesale as defined under section 237-4.  Any purchaser who furnishes a certificate shall be obligated to pay to the seller, upon demand, if the sale in fact is not a sale for the purpose of resale at wholesale, the amount of the additional tax which by reason thereof is imposed upon the seller.  The absence of a certificate, unless the sales of the business are exclusively a sale for the purpose of resale at wholesale, in itself, shall give rise to the presumption that the sale is not a sale for the purpose of resale at wholesale. [L 1998, c 247, §1]



§237-29.65 - REPEALED.

§237-29.65  REPEALED.  L 2007, c 9, §26.



§237-29.75 - REPEALED.

§237-29.75  REPEALED.  L 2007, c 9, §27.



§237-30 - Monthly, quarterly, or semiannual return, computation of tax, payment.

RETURNS AND PAYMENTS

§237-30  Monthly, quarterly, or semiannual return, computation of tax, payment.  (a)  The taxes levied hereunder shall be payable in monthly installments on or before the twentieth day of the calendar month following the month in which they accrue.  The taxpayer, on or before the twentieth day of the calendar month following the month in which the taxes accrue, shall make out and sign a return of the installment of tax for which the taxpayer is liable for the preceding month and transmit the same, together with a remittance, in the form required by section 237-31, for the amount of the tax, to the office of the department of taxation in the appropriate district hereinafter designated.

(b)  Notwithstanding subsection (a), the director of taxation, for good cause, may permit a taxpayer to file the taxpayer's return required under this section and make payments thereon:

(1)  On a quarterly basis during the calendar or fiscal year, the return and payment to be made on or before the twentieth day of the calendar month after the close of each quarter, to wit:  for calendar year taxpayers, on or before April 20, July 20, October 20, and January 20 or, for fiscal year taxpayers, on or before the twentieth day of the fourth month, seventh month, and tenth month following the beginning of the fiscal year and on or before the twentieth day of the month following the close of the fiscal year; provided that the director is satisfied that the grant of the permit will not unduly jeopardize the collection of the taxes due thereon and the taxpayer's total tax liability for the calendar or fiscal year under this chapter will not exceed $4,000; or

(2)  On a semiannual basis during the calendar or fiscal year, the return and payment to be made on or before the twentieth day of the calendar month after the close of each six-month period, to wit:  for calendar year taxpayers, on July 20 and January 20 or, for fiscal year taxpayers, on or before the twentieth day of the seventh month following the beginning of the fiscal year and on or before the last day of the month following the close of the fiscal year; provided that the director is satisfied that the grant of the permit will not unduly jeopardize the collection of the taxes due thereon and the taxpayer's total tax liability for the calendar or fiscal year under this chapter will not exceed $2,000.

The director, for good cause, may permit a taxpayer to make monthly payments based on the taxpayer's estimated quarterly or semiannual liability, provided the taxpayer files a reconciliation return at the end of each quarter or at the end of each six-month period during the calendar or fiscal year, as provided in this section.

(c)  If a taxpayer filing the taxpayer's return on a quarterly or semiannual basis, as provided in this section, becomes delinquent in either the filing of the taxpayer's return or the payment of the taxes due thereon, or if the liability of a taxpayer, who possesses a permit to file the taxpayer's return and to make payments on a semiannual basis exceeds $2,000 in general excise taxes during the calendar year or exceeds $4,000 in general excise taxes during the calendar year if making payments on a quarterly basis, or if the director determines that any such quarterly or semiannual filing of return would unduly jeopardize the proper administration of this chapter, including the assessment or collection of the general excise tax, the director may, at any time, revoke a taxpayer's permit, in which case the taxpayer will then be required to file the taxpayer's return and make payments thereon as herein provided in subsection (a).

(d)  The director may adopt and promulgate rules and regulations to carry out the purposes of this section.

(e)  Section 232-2 does not apply to a monthly return. [L 1935, c 141, §5; am L 1941, c 265, §3; RL 1945, §5461; am L 1945, c 253, §5; am L 1953, c 161, §5; RL 1955, §117-25; am L 1957, c 34, §9; am L Sp 1959 2d, c 1, §16; am L 1964, c 23, §2; am L 1965, c 177, §1; am L 1967, c 26, §1 and c 37, §1; HRS §237-30; am L 1981, c 139, §1; am L 1985, c 130, §1; gen ch 1985; am L 1993, c 39, §1; am L Sp 2001 3d, c 8, §3; am L 2009, c 196, §4]

Note

The 2009 amendment applies to returns and payments due after May 31, 2009. L 2009, c 196, §8.

Cross References

Rules, see chapter 91.



§237-30.5 - Collection of rental by third party; filing with department; statement required.

[§237-30.5]  Collection of rental by third party; filing with department; statement required.  (a)  Every person authorized under an agreement by the owner of real property located within this State to collect rent on behalf of such owner shall be subject to this section.

(b)  Every written rental collection agreement shall have on the first page of the agreement the name, address, social security number, and, if available, the general excise tax number of the owner of the real property being rented, the address of the property being rented, and the following statement which shall be set forth in bold print and in ten-point type size:

"HAWAII GENERAL EXCISE TAXES MUST BE PAID ON THE GROSS RENTS COLLECTED BY ANY PERSON RENTING REAL PROPERTY IN THE STATE OF HAWAII.  A COPY OF THE FIRST PAGE OF THIS AGREEMENT, OR OF FEDERAL INTERNAL REVENUE FORM 1099 STATING THE AMOUNT OF RENTS COLLECTED, SHALL BE FILED WITH THE HAWAII DEPARTMENT OF TAXATION."

Every person entering an oral rental collection agreement shall furnish the department of taxation the information required under this subsection and shall give the owner of the property a copy of the notice required by this subsection.

(c)  Every person authorized to collect rent for another person shall file a copy of the first page of the rental collection agreement with the department of taxation within thirty days after entering into the agreement, or shall file a copy of federal Internal Revenue form 1099, the property owner's social security number, and, if available, the general excise tax license number of the owner of the property being rented with the department of taxation at the same time as such forms must be filed with the Internal Revenue Service.

(d)  Every person authorized under an agreement by the owner of real property located within this State to collect rent on behalf of such owner within ninety days after the effective date of this section shall furnish the department of taxation with the information required in subsection (b) and in the case of federal form 1099 such form for the taxable year 1983.  The person also shall notify the owner that such information is being furnished and give the owner a copy of the notice required by subsection (b). [L 1983, c 234, §2]



§237-31 - Remittances.

§237-31  Remittances.  All remittances of taxes imposed by this chapter shall be made by money, bank draft, check, cashier's check, money order, or certificate of deposit to the office of the department of taxation to which the return was transmitted.  The department shall issue its receipts therefor to the taxpayer and shall pay the moneys into the state treasury as a state realization, to be kept and accounted for as provided by law; provided that:

(1)  The sum from all general excise tax revenues realized by the State that represents the difference between $45,000,000 and the proceeds from the sale of any general obligation bonds authorized for that fiscal year for the purposes of the state educational facilities improvement special fund shall be deposited in the state treasury in each fiscal year to the credit of the state educational facilities improvement special fund; and

(2)  A sum, not to exceed $5,000,000, from all general excise tax revenues realized by the State shall be deposited in the state treasury in each fiscal year to the credit of the compound interest bond reserve fund. [L 1935, c 141, §12; RL 1945, §5462; RL 1955, §117-26; am L Sp 1959 2d, c 1, §16; HRS §237-31; am L 1981, c 159, §1; am L 1984, c 163, §1; am L 1985, c 239, §1; am L 1989, c 368, §3; am L 1990, c 163, §3; am L 1992, c 209, §§1, 6 as superseded by am L 1993, c 364, §25; am L 1999, c 110, §1 and c 155, §4; am L 2004, c 115, §2; am L 2006, c 304, §§2, 4; am L 2009, c 11, §3]

Cross References

Deposits to highway fund, see §248-8.

State educational facilities improvement special fund, see §36-32.



§237-32 - Penalties.

§237-32  Penalties.  Penalties and interest shall be added to and become a part of the tax, when and as provided by section 231-39. [L 1935, c 141, pt of §13; am L 1941, c 265, §8; RL 1945, §5463; am L 1945, c 253, §5; am L 1953, c 125, §10; RL 1955, §117-27; HRS §237-32]

Case Notes

Penalties and interest automatically follow nonpayment of taxes.  40 H. 121, aff'd 216 F.2d 700.



§237-33 - Annual return, payment of tax.

§237-33  Annual return, payment of tax.  On or before the twentieth day of the fourth month following the close of the taxable year, each taxpayer shall make a return showing the value of products, gross proceeds of sales or gross income, and compute the amount of tax chargeable against the taxpayer in accordance with this chapter and deduct the amount of monthly payments (as hereinbefore provided), and transmit with the taxpayer's report a remittance in the form required by section 237-31 covering the residue of the tax chargeable against the taxpayer to the district office of the department of taxation hereinafter designated.  The return shall be signed by the taxpayer, if made by an individual, or by the president, vice-president, secretary, or treasurer of a corporation, if made on behalf of a corporation.  If made on behalf of a partnership, firm, society, unincorporated association, group, hui, joint adventure, joint stock company, corporation, trust estate, decedent's estate, trust, or other entity, any individual delegated by the entity shall sign the same on behalf of the taxpayer.  If for any reason it is not practicable for the individual taxpayer to sign the return, it may be done by any duly authorized agent.  The department, for good cause shown, may extend the time for making the return on the application of any taxpayer and grant such reasonable additional time within which to make the same as may, by it, be deemed advisable.

Section 232-2 applies to the annual return, but not to a monthly return. [L 1935, c 141, pt of §6; am L 1941, c 265, §4; am L 1943, c 4; RL 1945, §5464; am L 1945, c 253, §7; RL 1955, §117-28; am L 1957, c 34, §10; am L Sp 1959 2d, c 1, §16; am L 1965, c 75, §1; am L 1967, c 37, §1; HRS §237-33; am L 1980, c 237, §1; gen ch 1985]



§237-33.5 - Federal assessments; adjustments of gross income or gross proceeds of sale; report to the department.

[§237-33.5]  Federal assessments; adjustments of gross income or gross proceeds of sale; report to the department.  (a)  Any person required to report to the department by section 235-101(b), also shall report to the department any change, correction, adjustment, or recomputation of gross income or gross proceeds of sale subject to the tax imposed by this chapter.  This report shall be made in the form of a return amending the person's gross income or gross proceeds of sale as previously reported on a return filed with the department for the taxable year.  If no return has been filed with the department for the taxable year, a return shall be filed and shall take into account any change, correction, adjustment, or recomputation of gross income or gross proceeds of sale.

(b)  Any return or amended return required by this section shall be filed with the department within ninety days after the change, correction, adjustment, or recomputation is finally determined or an amended return is filed with the Internal Revenue Service.  The return or amended return shall be accompanied by a copy of the document issued by the United States notifying the taxpayer of the change, correction, adjustment, or recomputation.

(c)  The statutory period for the assessment of any deficiency or the determination of any refund attributable to the report required by this section shall not expire before the expiration of one year from the date the department is notified by the taxpayer or the Internal Revenue Service, whichever is earlier, of such a report as provided in subsection (a).  Before the expiration of this one-year period, the department and the taxpayer may agree, in writing, to the extension of this period.  The period so agreed upon may be further extended by subsequent agreements in writing made before the expiration of the period previously agreed upon. [L 1993, c 32, §1]



§237-34 - Filing of returns; disclosure of returns unlawful, penalty; destruction of returns.

§237-34  Filing of returns; disclosure of returns unlawful, penalty; destruction of returns.  (a)  All monthly and annual returns shall be transmitted to the office of the taxation district in which the privilege upon which the tax accrued is exercised.  Where the privilege is exercised in more than one taxation district the returns shall be transmitted to the office of the first district.

(b)  All tax returns and return information required to be filed under this chapter, and the report of any investigation of the return or of the subject matter of the return, shall be confidential.  It shall be unlawful for any person or any officer or employee of the State to intentionally make known information imparted by any tax return or return information filed pursuant to this chapter, or any report of any investigation of the return or of the subject matter of the return, or to wilfully permit any such return, return information, or report so made, or any copy thereof, to be seen or examined by any person; provided that for tax purposes only the taxpayer, the taxpayer's authorized agent, or persons with a material interest in the return, return information, or report may examine them.  Unless otherwise provided by law, persons with a material interest in the return, return information, or report shall include:

(1)  Trustees;

(2)  Partners;

(3)  Persons named in a board resolution or a one per cent shareholder in case of a corporate return;

(4)  The person authorized to act for a corporation in dissolution;

(5)  The shareholder of an S corporation;

(6)  The personal representative, trustee, heir, or beneficiary of an estate or trust in case of the estate's or decedent's return;

(7)  The committee, trustee, or guardian of any person in paragraphs (1) to (6) who is incompetent;

(8)  The trustee in bankruptcy or receiver, and the attorney-in-fact of any person in paragraphs (1) to (7);

(9)  Persons duly authorized by the State in connection with their official duties;

(10)  Any duly accredited tax official of the United States or of any state or territory;

(11)  The Multistate Tax Commission or its authorized representative;

(12)  Members of a limited liability company; and

(13)  A person contractually obligated to pay the taxes assessed against another when the latter person is under audit by the department.

Any violation of this subsection shall be a misdemeanor.

(c)  The department may destroy the monthly returns filed pursuant to section 237-30, or any of them, upon the expiration of three years after the end of the calendar year in which the taxes so returned accrued. [L 1935, c 141, §6(2); RL 1945; §5465; am L 1945, c 253, §8; RL 1955, §117-29; am L Sp 1959 2d, c 1, §16; am L 1967, c 37, §1; HRS §237-34; am L 1974, c 139, §5; am L 1981, c 170, §1; am L 1984, c 95, §3; am L 1990, c 184, §9; am L 1993, c 5, §2; am L 1997, c 178, §5; am L 2000, c 34, §1]



§237-35 - Consolidated reports; interrelated business.

§237-35  Consolidated reports; interrelated business.  When any taxpayer is engaged in two or more forms of business activity taxable under this chapter which are interrelated, or which are of like character, the taxpayer shall file a consolidated return covering all business activities, which are thus interrelated or of like character. [L 1935, c 141, §6(3); RL 1945, §5466; RL 1955, §117-30; HRS §237-35]



§237-36 - Erroneous returns, disallowance of exemption, payment.

ASSESSMENTS, REFUNDS, AND RECORDS

§237-36  Erroneous returns, disallowance of exemption, payment.  If any return made is erroneous, or is so deficient as not to disclose the full tax liability, or if the taxpayer, in the taxpayer's return, shall disclaim liability for the tax on any gross income or gross proceeds of sales liable to the tax, or if the taxpayer shall make application under section 237-23 for an exemption to which the taxpayer is not entitled, the department of taxation shall correct the error or assess the proper amount of taxes.  If such recomputation results in an additional tax liability, or if the department proposes to assess any gross income or gross proceeds of sales by reason of the disallowance of an exemption claimed in the return or for which application has been filed, the department shall first give notice to the taxpayer of the proposed assessment, and the taxpayer shall thereupon have an opportunity within thirty days to confer with the department.  After the expiration of thirty days from the notification the department shall assess the gross income or gross proceeds of sales of the taxpayer or any portion thereof which the department believes has not theretofore been assessed, and shall give notice to the taxpayer of the amount of the tax, and the amount thereof shall be paid within twenty days after the date the notice was mailed, properly addressed to the taxpayer at the taxpayer's last known address or place of business.

No preliminary notice shall be necessary where the amount of the tax is calculated by the department from gross income returned by the taxpayer as subject to the tax (unless the taxpayer shall have claimed that the applicable rate of tax is lower than the rate of tax applied by the department); in such case the tax shall be due and payable on the tenth day after the date the statement was mailed.  In a case of disallowance of an exemption for which application was made under section 237-23 the department, before making an assessment, may require the applicant, by demand made upon the applicant by mail or delivery thereof to the address shown in the application, to file information returns as to the applicant's gross income or gross proceeds of sales within such reasonable time as the department may allow, and in the event of failure, neglect, or refusal to comply with the demand, the department shall make an assessment under section 237-38, in lieu of this section. [L 1935, c 141, §7(1); am L 1941, c 265, §5; RL 1945, §5467; am L 1945, c 253, §9; am L 1947, c 111, §10; am L 1953, c 125, pt of §10; RL 1955, §117-31; am L Sp 1959 2d, c 1, §16; HRS §237-36; gen ch 1985]



§237-37 - Refunds and credits.

§237-37  Refunds and credits.  If the amount already paid exceeds that which should have been paid on the basis of the tax recomputed as provided in section 237-36, the excess so paid shall be immediately refunded to the taxpayer in the manner provided in section 231-23(c).  The taxpayer may, at the taxpayer's election, apply an overpayment credit to taxes subsequently accruing hereunder.  All refunds and the details thereof, including the names of the persons receiving the refund and the amount refunded shall be accessible for the inspection of the public in the office of the department of taxation in the taxation district in which the person receiving the refund made the person's returns.

No recourse may be had except under section 40-35 or by appeal for refunds of taxes paid pursuant to an assessment by the director of taxation, provided that if the assessment by the director shall contain clerical errors, transposition of figures, typographical errors, and errors in calculation or if there shall be an illegal or erroneous assessment, the usual refunds procedures shall apply.  No refund or overpayment credit may be had under this section in any event unless the original payment of the tax was due to the law having been interpreted or applied in respect of the taxpayer concerned differently than in respect of taxpayers generally.  As to all tax payment for which a refund or credit is not authorized by this section (including without prejudice to the generality of the foregoing cases of unconstitutionality) the remedies provided by appeal or under section 40-35 are exclusive. [L 1935, c 141, pt of §7; RL 1945, §5468; am L 1953, c 125, pt of §10; RL 1955, §117-32; am L 1957, c 34, §11(1) and c 152, §1; am L Sp 1959 2d, c 1, §16; am L 1963, c 45, §2; am L 1967, c 37, §1; HRS §237-37; gen ch 1985]

Revision Note

Section "231-23(c)" substituted for "231-23(d)".

Case Notes

Exclusive remedy provision construed as applying only where disputed tax has been paid and a refund is being sought.  57 H. 1, 548 P.2d 246.



§237-38 - Failure to make return.

§237-38  Failure to make return.  If any person fails, neglects, or refuses to make a return, the department of taxation may proceed as it deems best to obtain information on which to base the assessment of the tax.  After procuring the information the department shall proceed to assess the tax as provided in section 237-36.  The assessment shall be presumed to be correct until and unless, upon an appeal duly taken as provided in this chapter, the contrary shall be clearly proved by the person assessed, and the burden of proof upon such appeal shall be upon the person assessed to disprove the correctness of the assessment. [L 1935, c 141, §8; am L 1941, c 265, §6; RL 1945, §5469; am L 1953, c 125, pt of §10; RL 1955, §117-33; am L Sp 1959 2d, c 1, §16; HRS §237-38]



§237-39 - Audits; procedure, penalties.

§237-39  Audits; procedure, penalties.  For the purpose of verification or audit of a return made by the taxpayer, or where there is reasonable ground to believe that any return made is so deficient as not to form the basis of a satisfactory assessment of the tax, or for the purpose of making an assessment where no return has been made, the department of taxation or the Multistate Tax Commission pursuant to chapter 255 or the authorized representative thereof may examine all account books, bank books, bank statements, records, vouchers, taxpayer's copies of federal tax returns, and any and all other documents and evidences having any relevancy to the determination of the gross income or gross proceeds of sales of any taxpayer as required to be returned under this chapter and may summon or require the attendance of the person by or for whom the return, if any, has been made or whose tax is being assessed, and any employee of the person, and may summon or require the attendance of any person having knowledge in the premises, naming the time and place in the summons, and may require the production of any books, statements, or other evidences open to his examination, and may take testimony in reference to any such matter relevant to the gross income or gross proceeds of sales of the taxpayer for the period under consideration, with power to require that the person so called and appearing shall be interrogated under oath and to administer the oath.

If the department determines that any gross income or gross proceeds of sales liable to the tax have not been assessed the department may assess the same as provided in sections 237-36 and 237-38.

Any individual knowingly giving false testimony under oath at any such hearing before the department shall be guilty of perjury and shall be punished as provided by law.

Any person refusing or neglecting to obey any summons issued by the department, and any individual appearing and refusing to testify under oath, shall be fined $50 for the first offense and $100 for each succeeding offense. [L 1941, c 265, §7; RL 1945, §5470; RL 1955, §117-34; am L Sp 1959 2d, c 1, §16; HRS §237-39; am L 1974, c 139, §6]



§237-40 - Limitation period.

§237-40  Limitation period.  (a)  General rule.  The amount of excise taxes imposed by this chapter shall be assessed or levied within three years after the annual return was filed, or within three years of the due date prescribed for the filing of the return, whichever is later, and no proceeding in court without assessment for the collection of any of the taxes shall be begun after the expiration of the period.  Where the assessment of the tax imposed by this chapter has been made within the period of limitation applicable thereto, the tax may be collected by levy or by a proceeding in court under chapter 231; provided that the levy is made or the proceeding was begun within fifteen years after the assessment of the tax.  For any tax that has been assessed prior to July 1, 2009, the levy or proceeding shall be barred after June 30, 2024.

Notwithstanding any other provision to the contrary in this section, the limitation on collection after assessment in this section shall be suspended for the period:

(1)  The taxpayer agrees to suspend the period;

(2)  The assets of the taxpayer are in control or custody of a court in any proceeding before any court of the United States or any state, and for six months thereafter;

(3)  An offer in compromise under section 231-3(10) is pending; and

(4)  During which the taxpayer is outside the State if the period of absence is for a continuous period of at least six months; provided that if at the time of the taxpayer's return to the State the period of limitations on collection after assessment would expire before the expiration of six months from the date of the taxpayer's return, the period shall not expire before the expiration of the six months.

(b)  Exceptions.  In the case of a false or fraudulent return with intent to evade tax, or of a failure to file the annual return, the tax may be assessed or levied at any time; provided that the burden of proof with respect to the issues of falsity or fraud and intent to evade tax shall be upon the State.

(c)  Extension by agreement.  Where, before the expiration of the period prescribed in subsection (a) or (d), both the department of taxation and the taxpayer have consented in writing to the assessment or levy of the tax after the date fixed by subsection (a) or the credit or refund of the tax after the date fixed by subsection (d), the tax may be assessed or levied or the overpayment, if any, may be credited or refunded at any time prior to the expiration of the period agreed upon.  The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.

(d)  Refunds.  No credit or refund shall be allowed for any tax imposed by this chapter, unless a claim for such credit or refund shall be filed as follows:

(1)  If an annual return is timely filed, or is filed within three years after the date prescribed for filing the annual return, then the credit or refund shall be claimed within three years after the date the annual return was filed or the date prescribed for filing the annual return, whichever is later.

(2)  If an annual return is not filed, or is filed more than three years after the date prescribed for filing the annual return, a claim for credit or refund shall be filed within:

(A)  Three years after the payment of the tax; or

(B)  Three years after the date prescribed for the filing of the annual return,

whichever is later.

Paragraphs (1) and (2) are mutually exclusive.  The limitation shall not apply to a credit or refund pursuant to an appeal provided for by section 237-42. [L 1943, c 140, §2; RL 1945, §5471; RL 1955, §117-35; am L Sp 1957, c 1, §29; am L Sp 1959 2d, c 1, §16; HRS §237-40; am L 1969, c 274, §3; am L 1971, c 9, §2; am L 1983, c 103, §1; am L 1992, c 104, §1; am L 1993, c 257, §2; am L 2009, c 166, §7]

Note

Applicability of 2009 amendment. L 2009, c 166, §27.

Cross References

Suspension of limitation period during bankruptcy proceedings, see §231-3.5.

Case Notes

No discovery tolling period applies to tax statutes.  69 H. 515, 750 P.2d 81.



§237-41 - Records to be kept; examination.

§237-41  Records to be kept; examination.  Every taxpayer shall keep in the English language within the State, and preserve for a period of three years, suitable records of gross proceeds of sales and gross income, and such other books, records of account, and invoices as may be required by the department of taxation, and all such books, records, and invoices shall be open for examination at any time by the department or the Multistate Tax Commission pursuant to chapter 255, or the authorized representative thereof. [L 1935, c 141, §22; am L 1937, c 202, §2; am L 1943, c 140, §1; RL 1945, §5472; am L 1945, c 253, §10; RL 1955, §117-36; am L Sp 1959 2d, c 1, §16; HRS §237-41; am L 1969, c 274, §4; am L 1974, c 139, §7; am L 1995, c 92, §13]



§237-42 - Appeals.

APPEALS

§237-42  Appeals.  Any person aggrieved by any assessment of the tax for any month or any year may appeal from the assessment in the manner and within the time and in all other respects as provided in the case of income tax appeals by section 235-114. [L 1935, c 141, §1; am L 1937, c 202, §1; RL 1945, §5473; am L 1953, c 125, pt of §10; RL 1955, §117-37; am L Sp 1957, c 1, §29; HRS §237-42; am L 2000, c 199, §3; am L 2004, c 123, §3]

Note

The 2004 amendment applies to tax appeals filed on or after July 1, 2004.  L 2004, c 123, §14.

Case Notes

Taxpayer's 42 U.S.C. §1983 claim against validity of Hawaii's general excise tax barred, where state remedies available to taxpayer were "plain, adequate, and complete".  940 F. Supp. 260.

Prepayment requirement is constitutional.  57 H. 1, 548 P.2d 246.



§237-43 - Bulk sales; transfers; penalties.

§237-43  Bulk sales; transfers; penalties.  (a)  In any case of the sale or transfer in bulk of the whole, or a large part of a stock of merchandise and fixtures, or merchandise, or fixtures, or other assets or property of a business, otherwise than in the ordinary course of trade, business, commerce, or sales, the seller shall make a written and verified report of the bulk sale or transfer to the department not later than ten days after the possession, or the control, or the title of the property, or any part thereof, has passed to the purchaser.  The report shall contain the name and address of the purchaser, a brief description of the property sold and the purchase price, the date when the sale or transfer is to be or was consummated, and such other facts as the department may require.  The purchaser may make the report for the seller.

(b)  The purchaser of the property shall withhold payment of the purchase price until the receipt of a certificate from the department to the effect that all taxes, penalties, and interest levied or accrued under title 14 for taxes administered by the department against the seller, or constituting a lien upon the property, have been paid.  A certificate shall not be issued while the department investigates (including by audit) whether taxes have been levied or accrued against the seller.  The certificate shall show on its face that the department has had notice of the bulk sale or transfer, and shall also show the names of the seller and purchaser, a brief description of the property sold or transferred, and the date of consummation of the sale or transfer, together with such other information as the department shall prescribe.

(c)  If the required report of the bulk sale or transfer is not made, or if the taxes, penalties, and interest shall not be paid within twenty days after the sale or transfer, or within such further time as the department may allow, the purchaser shall be personally liable to pay to the State the amount of all taxes, penalties, and interest levied or accrued under title 14 for taxes administered by the department against the seller or constituting a lien upon the property, together with penalties and interest thereafter accruing, not exceeding, however, the amount of the purchase price.  The issuance of a certificate in the prescribed form shall be a complete defense to the bulk sale or transfer liability imposed in the preceding sentence, but shall not be a defense to any liability of the purchaser under any other provision of law for liabilities and obligations.  Any purchaser succeeding to the liabilities of the seller under this section shall make a written report thereof upon the next due date for the reporting of gross income taxes.

(d)  For purposes of this section:

"Property" means anything that may be the subject of ownership, including every kind of asset, whether real or personal, tangible or intangible, and without limitation, such as land and buildings, goodwill, notes, accounts, and other intangible property.  The term "property" shall not include any interest in residential real property.

"Purchase price" means the total fair market value, as of the date of sale or transfer, of all property transferred, whether or not money or property is exchanged therefor.

"Purchaser" means any person who receives property in a bulk sale or transfer, whether or not money or property is exchanged therefor.

"Sale" means the transfer of property for compensation.

"Seller" means any person who sells or transfers any property in a bulk sale or transfer, whether or not money or property is exchanged therefor.

"Transfer" means the sale, conveyance, or distribution by any mode, direct or indirect, absolute or conditional, voluntary or involuntary, of title to or beneficial ownership in property, or interest therein.  The term "transfer" does not include a bona fide, arm's length:

(1)  Creation, modification, or termination of a lease interest;

(2)  Creation, modification, or release of a lien or encumbrance; or

(3)  Transfer occurring as a result of the enforcement of a lien.

(e)  Failure to make the report required by this section shall be punishable by a fine of not more than $100.  Any seller who wilfully fails to make the report required by this section shall, in addition to other penalties provided by law, be guilty of a misdemeanor and upon conviction thereof, shall be fined not more than $5,000 or imprisoned not more than one year, or both.

(f)  The purchaser shall have the purchaser's remedy against the seller for the amount of taxes, penalties, or interest paid by the purchaser.

(g)  This section supplements and does not displace any remedies available to the department under the Uniform Fraudulent Transfer Act and the principles of law and equity. [L 1941, c 265, §8; RL 1945, §5476; RL 1955, §117-40; am L Sp 1959 2d, c 1, §16; HRS §237-43; gen ch 1985; am L 1995, c 92, §14 as superseded by c 120, §1; am L 1996, c 132, §§1, 2]



§237-44 - Entertainment business.

§237-44  Entertainment business.  (a)  As used in this section:

(1)  "Admission" means the amount paid for admission to any place, including admission by season ticket or subscription, and also includes the amount paid for seats and tables, reserved or otherwise, and other similar accommodations.

(2)  "Cabaret" means any roof garden, cabaret, or other similar place furnishing a public performance, by or for any patron or guest who is entitled to be present during any portion of the performance, including any room in any hotel, restaurant, hall, or other public place where music and dancing privileges or any other entertainment are afforded the patrons in connection with the serving or selling of food, refreshment, or merchandise.

(3)  "Transient taxpayer" refers to any person subject to the tax imposed by this chapter who has no permanent place of business in the State.

(b)  Every person receiving admissions for any circus, carnival, or any other place whatsoever at which a transient taxpayer is engaged in business (whether or not further admissions are charged inside the place, such further admissions, if any, being also subject to this section), shall set aside from the admissions and hold in trust for the State five per cent of the admissions, or such lesser amount as the department of taxation shall approve as sufficient, to guarantee payment of the tax levied by this chapter on the transient taxpayer.  The amount so required to be set aside from the admissions shall be deposited with the department promptly upon collection thereof, from time to time, for deposit by it in a special trust fund in the treasury of the State, there to remain until refunded upon voucher of the department, or until applied to the payment of the taxes guaranteed thereby with the consent of the person making the deposit, or until deposited in court pursuant to chapter 655 or the rules of court.  The department may bring an action to obtain an adjudication of its right to apply the guarantee fund in payment of taxes and may deposit the fund in court to await the results of the adjudication, or may be sued by an interested person seeking to obtain the adjudication and may be ordered to make such deposit in court, notwithstanding that the department asserts a claim against the fund.

(c)  If any person fails to deposit promptly the guarantee fund required by this section, the department may distrain upon the admissions or any bank account or other asset in which the same can be found, for the purpose of obtaining and depositing in the treasury the required guarantee fund.

(d)  Whenever a transient taxpayer is engaged in business at any place for which admissions are charged, or at any cabaret whether or not admissions are charged, the person engaging the transient taxpayer shall collect from him, by withholding or otherwise, the tax levied by this chapter on the transient taxpayer, shall hold the same in trust for the State, and shall return and pay over the same to the proper collecting officer of the State in the manner and at the time required by this chapter, for the account of the transient taxpayer; in the event of his failure to do so he shall be liable to pay to the State the amount of the tax levied by this chapter on the transient taxpayer, together with penalties and interest as provided by law.  The amount of the liability may be collected from the guarantee fund, if any, or may be assessed against and collected from the person so becoming liable in the same manner as if the tax had been levied upon him. [L 1951, c 165, §6; am L 1953, c 68, §2; RL 1955, §117-41; am L Sp 1959 2d, c 1, §16; HRS §237-44; am L 1973, c 133, §8]



§237-45 - REPEALED.

§237-45  REPEALED.  L 1997, c 352, §22.



§237-46 - Collection by suit; injunction.

§237-46  Collection by suit; injunction.  The department of taxation may collect taxes due and unpaid under this chapter, together with all accrued penalties, by action in assumpsit or other appropriate proceedings in the circuit court of the judicial circuit in which the privilege taxed has been exercised.  After delinquency shall have continued for sixty days, or if any person lawfully required so to do under this chapter shall fail to apply for and secure a license as provided by this chapter for a period of sixty days after the first date when the person was required under this chapter to secure the same, the department may proceed in the circuit court of the judicial circuit in which the privilege taxed or taxable has been exercised, to obtain an injunction restraining the further exercise of the privilege until full payment shall have been made of all taxes and penalties and interest due under this chapter, or until such license is secured, or both, as the circumstances of the case may require. [L 1935, c 141, §14; RL 1945, §5478; am L 1951, c 165, §7; RL 1955, §117-43; am L Sp 1959 2d, c 1, §16; HRS §237-46; gen ch 1985; am L 1989, c 6, §5]

Rules of Court

Injunctions, see HRCP rule 65.



§237-47 - District judges; concurrent civil jurisdiction in tax collections.

§237-47  District judges; concurrent civil jurisdiction in tax collections.  Except as otherwise specifically provided by this chapter, the several district judges shall have concurrent jurisdiction with the circuit courts to hear and determine all civil actions at law in assumpsit for the collection and enforcement of collection and payment of all taxes assessed hereunder, irrespective of the amount claimed. [L 1935, c 141, §15; RL 1945, §5479; RL 1955, §117-44; HRS §237-47; am L 1970, c 188, §39]



§237-48 - REPEALED.

OFFENSES; PENALTIES

§237-48  REPEALED.  L 1995, c 92, §25.



§237-49 - Unfair competition; penalty.

§237-49  Unfair competition; penalty.  No taxpayer shall advertise or hold out to the public in any manner, directly or indirectly, that the tax hereby imposed upon the taxpayer is not considered as an element in the price to the purchaser.  Any person violating this section shall be fined not more than $50 for each offense. [L 1935, c 141, §23; RL 1945, §5482; RL 1955, §117-47; HRS §237-49; gen ch 1985]






CHAPTER 237D - TRANSIENT ACCOMMODATIONS TAX

§237D-1 - Definitions.

§237D-1  Definitions.  Whenever used in this chapter, unless the context otherwise requires:

"Department" means the department of taxation.

"Director" means the director of taxation.

"Fair market rental value" means an amount equal to one-half the gross daily maintenance fees that are paid by the owner, are attributable to the time share unit, and include maintenance costs, operational costs, insurance, repair costs, administrative costs, taxes, other than transient accommodations taxes, and other costs including payments required for reserves or sinking funds.  The taxpayer shall use gross daily maintenance fees, unless the taxpayer proves or the director determines that the gross daily maintenance fees do not fairly represent fair market rental value taking into account comparable transient accommodation rentals or other appraisal methods.

"Gross rental" or "gross rental proceeds" means the gross receipts, cash or accrued, of the taxpayer received as compensation for the furnishing of transient accommodations and the value proceeding or accruing from the furnishing of such accommodations without any deductions on account of the cost of property or services sold, the cost of materials used, labor cost, taxes, royalties, interest, discounts, or any other expenses whatsoever.  Every taxpayer shall be presumed to be dealing on a cash basis unless the taxpayer proves to the satisfaction of the department of taxation that the taxpayer is dealing on an accrual basis and the taxpayer's books are so kept, or unless the taxpayer employs or is required to employ the accrual basis for the purposes of the tax imposed by chapter 237 for any taxable year in which event the taxpayer shall report the taxpayer's gross income for the purposes of this chapter on the accrual basis for the same period.

The words "gross rental" or "gross rental proceeds" shall not be construed to include the amounts of taxes imposed by chapter 237 or this chapter on operators of transient accommodations and passed on, collected, and received from the consumer as part of the receipts received as compensation for the furnishing of transient accommodations.  Where transient accommodations are furnished through arrangements made by a travel agency or tour packager at noncommissionable negotiated contract rates and the gross income is divided between the operator of transient accommodations on the one hand and the travel agency or tour packager on the other hand, gross rental or gross rental proceeds to the operator means only the respective portion allocated or distributed to the operator, and no more.  For purposes of this definition, where the operator maintains a schedule of rates for identifiable groups of individuals, such as kamaainas, upon which the accommodations are leased, let, or rented, gross rental or gross rental proceeds means the receipts collected and received based upon the scheduled rates and recorded as receipts in its books and records.

"Lease", "let", or "rental" means the leasing or renting of living quarters or sleeping or housekeeping accommodations in hotels, apartment hotels, motels, condominium property regimes or apartments defined in chapter 514A or units defined in chapter 514B, cooperative apartments, rooming houses, or other places in which lodgings are regularly furnished to transients for a consideration, without transfer of the title of such property.

"Occupant" means an owner of a resort time share vacation plan or other person occupying the resort time share vacation unit.

"Operator" means any person operating a transient accommodation, whether as owner or proprietor or as lessee, sublessee, mortgagee in possession, licensee, or otherwise, or engaging or continuing in any service business which involves the actual furnishing of transient accommodation.

"Owner" means any person who owns a resort time share vacation interest; provided that to the extent and for those purposes provided in an agreement of sale, the vendee under the agreement of sale shall be considered the owner of the resort time share vacation interest.

"Plan manager" means a person who undertakes the duties, responsibilities, and obligations of managing a resort time share vacation plan or is required to act for a resort time share vacation plan under this chapter.

"Resort time share vacation interest" means any interest in a resort time share vacation unit or plan which entitles the owner thereof to the use, occupancy, or possession of a resort time share vacation unit on a periodically recurring basis.

"Resort time share vacation plan" means any plan or program subject to chapter 514E in which the use, occupancy, or possession of one or more resort time share vacation units circulates among various persons for less than a sixty-day period in any year, for any occupant.  The term resort time share vacation plan includes both resort time share vacation ownership plans and resort time share vacation use plans, as follows:

(1)  "Resort time share vacation ownership plan" means any arrangement whether by tenancy in common, sale, deed, or by other means, whereby the purchaser receives an ownership interest and the right to use the property for a specific or discernible period by temporal division.

(2)  "Resort time share vacation use plan" means any arrangement, excluding normal hotel operations, whether by membership agreement, lease, rental agreement, license, use agreement, security, or other means, whereby the purchaser receives a right to use accommodations or facilities, or both, in a resort time share vacation unit for a specific or discernible period by temporal division, but does not receive an ownership interest.

"Resort time share vacation unit" means the actual and promised accommodations, and related facilities, which are the subject of a resort time share vacation plan.

"Transient accommodations" means the furnishing of a room, apartment, suite, or the like which is customarily occupied by a transient for less than one hundred eighty consecutive days for each letting by a hotel, apartment hotel, motel, condominium property regime or apartment as defined in chapter 514A or unit as defined in chapter 514B, cooperative apartment, or rooming house that provides living quarters, sleeping, or housekeeping accommodations, or other place in which lodgings are regularly furnished to transients for consideration. [L 1986, c 340, pt of §1; am L 1988, c 65, §2 and c 241, §2; am L 1990, c 185, §3; am L 1998, c 156, §15; am L 2004, c 164, §§8, 35(5); am L 2005, c 93, §7; am L 2008, c 28, §5]

Note

The 2008 amendment is retroactive to July 1, 2006.  L 2008, c 28, §43.



§237D-2 - Imposition and rates.

§237D-2  Imposition and rates.  [Repeal and reenactment on June 30, 2015.  L 2009, c 61, §4.]  (a)  There is levied and shall be assessed and collected each month a tax of:

(1)  Five per cent for the period beginning on January 1, 1987, to June 30, 1994;

(2)  Six per cent for the period beginning July 1, 1994, to December 31, 1998; and

(3)  7.25 per cent for the period beginning on January 1, 1999, and thereafter;

on the gross rental or gross rental proceeds derived from furnishing transient accommodations.

(b)  There is levied and shall be assessed and collected each month an additional:

(1)  One per cent for the period beginning July 1, 2009, to June 30, 2010; and

(2)  Two per cent for the period beginning July 1, 2010, to June 30, 2015;

on the gross rental or gross rental proceeds derived from furnishing transient accommodations.  The rate levied and assessed under this subsection shall be additional to the rate levied and assessed under section 237D-2(a)(3).

(c)  Every operator shall pay to the State the tax imposed by subsections (a) and (b) as provided in this chapter.

(d)  There is levied and shall be assessed and collected each month on the occupant of a resort time share vacation unit, a transient accommodations tax of 7.25 per cent on the fair market rental value.

(e)  Every plan manager shall be liable for and pay to the State the transient accommodations tax imposed by subsection (d) as provided in this chapter.  Every resort time share vacation plan shall be represented by a plan manager who shall be subject to this chapter. [L 1986, c 340, pt of §1; am L 1988, c 241, §3; am L Sp 1993, c 7, §18; am L 1998, c 156, §16; am L 2009, c 61, §1]

Attorney General Opinions

Rental of hotel rooms to airlines for term of 180 days is not taxable.  Att. Gen. Op. 90-6.

Case Notes

One per cent increase in transient accommodations tax earmarked for financing expenses associated with convention center development and construction qualified as a "user tax".  78 H. 157, 890 P.2d 1197.



§237D-3 - Exemptions.

§237D-3  Exemptions.  This chapter shall not apply to:

(1)  Health care facilities including all such facilities enumerated in section 321-11(10);

(2)  School dormitories of a public or private educational institution providing education in grades kindergarten through twelve, or of any institution of higher education;

(3)  Lodging provided by nonprofit corporations or associations for religious, charitable, or educational purposes; provided that this exemption shall apply only to the activities of the religious, charitable, or educational corporation or association as such and not to any rental or gross rental the primary purpose of which is to produce income even if the income is used for or in furtherance of the exempt activities of such religious, charitable, or educational corporation or association;

(4)  Living accommodations for persons in the military on permanent duty assignment to Hawaii, including the furnishing of transient accommodations to those military personnel who receive temporary lodging allowances while seeking accommodations in Hawaii or while awaiting reassignment to new duty stations outside the State;

(5)  Low-income renters receiving rental subsistence from the state or federal governments and whose rental periods are for durations shorter than sixty days;

(6)  Operators of transient accommodations who furnish accommodations to full-time students enrolled in an institution offering post-secondary education.  The director of taxation shall determine what shall be deemed acceptable proof of full-time enrollment.  This exemption shall also apply to operators who furnish transient accommodations to students during summer employment;

(7)  Accommodations furnished without charge such as, but not limited to, complimentary accommodations, accommodations furnished to contract personnel such as physicians, golf or tennis professionals, swimming and dancing instructors, and other personnel to whom no salary is paid or to employees who receive room and board as part of their salary or compensation; and

(8)  Accommodations furnished to foreign diplomats and consular officials who are holding cards issued or authorized by the United States Department of State granting them an exemption from state taxes. [L 1986, c 340, pt of §1; am L 1988, c 241, §4; am L 2000, c 38, §2]



§237D-3.5 - REPEALED.

§237D-3.5  REPEALED.  L 1996, c 13, §18.



§237D-4 - Certificate of registration.

§237D-4  Certificate of registration.  (a)  Each operator or plan manager as a condition precedent to engaging or continuing in the business of furnishing transient accommodations or in business as a resort time share vacation plan shall register with the director the name and address of each place of business within the State subject to this chapter.  The operator or plan manager shall make a one-time payment as follows:

(1)  $5 for each registration for transient accommodations consisting of one to five units;

(2)  $15 for each registration for transient accommodations consisting of six or more units; and

(3)  $15 for each resort time share vacation plan within the State;

upon receipt of which the director shall issue a certificate of registration in such form as the director determines, attesting that the registration has been made.  The registration shall not be transferable and shall be valid only for the operator or plan manager in whose name it is issued and for the transaction of business at the place designated therein.

The registration, or in lieu thereof a notice stating where the registration may be inspected and examined, shall at all times be conspicuously displayed at the place for which it is issued.  Acquisition of additional transient accommodation units after payment of the one-time fee shall not result in additional fees.

The registration provided for by this section shall be effective until canceled in writing.  Any application for the reissuance of a previously canceled registration identification number shall be regarded as a new registration application and shall be subject to the payment of the one-time registration fee.  The director may revoke or cancel any license issued under this chapter for cause as provided by rule under chapter 91.

(b)  If the license fee is paid, the department shall not refuse to issue a registration or revoke or cancel a registration for the exercise of a privilege protected by the First Amendment of the Constitution of the United States, or for the carrying on of interstate or foreign commerce, or for any privilege the exercise of which, under the Constitution and laws of the United States, cannot be restrained on account of nonpayment of taxes, nor shall section 237D-14 be invoked to restrain the exercise of such a privilege, or the carrying on of such commerce.

(c)  Any person who may lawfully be required by the State, and who is required by this chapter, to register as a condition precedent to engaging or continuing in the business of furnishing transient accommodations or as a plan manager subject to taxation under this chapter, who engages or continues in the business without registering in conformity with this chapter, shall be guilty of a misdemeanor.  Any director, president, secretary, or treasurer of a corporation who permits, aids, or abets such corporation to engage or continue in business without registering in conformity with this chapter, shall likewise be guilty of a misdemeanor.  The penalty for the misdemeanors shall be that prescribed by section 231-34 for individuals, corporations, or officers of corporations, as the case may be, for violation of that section. [L 1986, c 340, pt of §1; am L 1988, c 241, §5; am L 1989, c 199, §1; am L 1998, c 156, §17]



§237D-5 - REPEALED.

§237D-5  REPEALED.  L 1989, c 199, §3.



§237D-5.5 - REPEALED.

§237D-5.5  REPEALED.  L 2005, c 235, §9.



§237D-6 - Return and payments; penalties.

§237D-6  Return and payments; penalties.  (a)  On or before the last day of each calendar month, every operator taxable, or plan manager liable under this chapter during the preceding calendar month shall file a sworn return with the director in such form as the director shall prescribe together with a remittance for the amount of the tax in the form required by section 237D-6.5.  Sections 237-30 and 237-32 shall apply to returns and penalties made under this chapter to the same extent as if the sections were set forth specifically in this section.

(b)  Notwithstanding subsection (a), the director of taxation, for good cause, may permit a taxpayer to file the taxpayer's return required under this section and make payments thereon:

(1)  On a quarterly basis during the calendar or fiscal year, the return and payment to be made on or before the last day of the calendar month after the close of each quarter, to wit:  for calendar year taxpayers, on or before April 30, July 31, October 31, and January 31 or, for fiscal year taxpayers, on or before the last day of the fourth month, seventh month, and tenth month following the beginning of the fiscal year and on or before the last day of the month following the close of the fiscal year; provided that the director is satisfied that the grant of the permit will not unduly jeopardize the collection of the taxes due thereon and the taxpayer's total tax liability for the calendar or fiscal year under this chapter will not exceed $4,000; or

(2)  On a semiannual basis during the calendar or fiscal year, the return and payment to be made by or before the last day of the calendar month after the close of each six-month period, to wit:  for calendar year taxpayers, on July 31 and January 31 or, for fiscal year taxpayers, on or before the last day of the seventh month following the beginning of the fiscal year and on or before the last day of the month following the close of the fiscal year; provided that the director is satisfied that the grant of the permit will not unduly jeopardize the collection of the taxes due thereon and the taxpayer's total tax liability for the calendar or fiscal year under this chapter will not exceed $2,000.

The director, for good cause, may permit a taxpayer to make monthly payments based on the taxpayer's estimated quarterly or semiannual liability; provided that the taxpayer files a reconciliation return at the end of each quarter or at the end of each six-month period during the calendar or fiscal year, as provided in this section.

(c)  If a taxpayer filing the taxpayer's return on a quarterly or semiannual basis, as provided in this section, becomes delinquent in either the filing of the taxpayer's return or the payment of the taxes due thereon, or if the liability of a taxpayer, who possesses a permit to file the taxpayer's return and to make payments on a semiannual basis exceeds $2,000 in transient accommodations taxes during the calendar year or exceeds $4,000 in transient accommodations taxes during the calendar year if making payments on a quarterly basis, or if the director determines that any such quarterly or semiannual filing of return would unduly jeopardize the proper administration of this chapter, including the assessment or collection of the transient accommodations tax, the director, at any time, may revoke a taxpayer's permit, in which case the taxpayer shall then be required to file the taxpayer's return and make payments thereon as provided in subsection (a).

(d)  Section 232-2 does not apply to a monthly return. [L 1986, c 340, pt of §1; am L 1988, c 241, §6; am L 1990, c 185, §4; am L 1993, c 39, §2; am L 1998, c 156, §18; am L Sp 2001 3d, c 8, §4]



§237D-6.5 - Remittances; distribution to counties.

§237D-6.5  Remittances; distribution to counties.  (a)  All remittances of taxes imposed under this chapter shall be made by cash, bank drafts, cashier's check, money order, or certificate of deposit to the office of the taxation district to which the return was transmitted.

(b)  [Repeal and reenactment on June 30, 2015.  L 2009, c 61, §4.]  Revenues collected under this chapter, except for revenues collected under section 237D-2(b), shall be distributed as follows, with the excess revenues to be deposited into the general fund:

(1)  17.3 per cent of the revenues collected under this chapter shall be deposited into the convention center enterprise special fund established under section 201B-8; provided that beginning January 1, 2002, if the amount of the revenue collected under this paragraph exceeds $33,000,000 in any calendar year, revenues collected in excess of $33,000,000 shall be deposited into the general fund;

(2)  34.2 per cent of the revenues collected under this chapter shall be deposited into the tourism special fund established under section 201B-11 for tourism promotion and visitor industry research; provided that beginning on July 1, 2002, of the first $1,000,000 in revenues deposited:

(A)  Ninety per cent shall be deposited into the state parks special fund established in section 184-3.4; and

(B)  Ten per cent shall be deposited into the special land and development fund established in section 171-19 for the Hawaii statewide trail and access program;

provided that of the 34.2 per cent, 0.5 per cent shall be transferred to a sub-account in the tourism special fund to provide funding for a safety and security budget, in accordance with the Hawaii tourism strategic plan 2005-2015; provided further that of the revenues remaining in the tourism special fund after revenues have been deposited as provided in this paragraph and except for any sum authorized by the legislature for expenditure from revenues subject to this paragraph, beginning July 1, 2007, funds shall be deposited into the tourism emergency trust fund, established in section 201B-10, in a manner sufficient to maintain a fund balance of $5,000,000 in the tourism emergency trust fund; and

(3)  44.8 per cent of the revenues collected under this chapter shall be transferred as follows:  Kauai county shall receive 14.5 per cent, Hawaii county shall receive 18.6 per cent, city and county of Honolulu shall receive 44.1 per cent, and Maui county shall receive 22.8 per cent.

Revenues collected under section 237D-2(b) shall be deposited into the general fund.  All transient accommodations taxes shall be paid into the state treasury each month within ten days after collection and shall be kept by the state director of finance in special accounts for distribution as provided in this subsection.

(c)  On or before January or July 1 of each year or after the disposition of any tax appeal with respect to an assessment for periods after June 30, 1990, the state director of finance shall compute and pay the amount due as provided in subsection (b) to the director of finance of each county to become a general realization of the county expendable as such, except as otherwise provided by law. [L 1990, c 185, §2; am L Sp 1993, c 7, §19; am L 1997, c 124, §7; am L 1998, c 156, §19; am L 1999, c 98, §7; am L 2002, c 250, §5 and c 253, §9; am L 2003, c 113, §2; am L 2005, c 235, §8; am L 2006, c 209, §§1, 3; am L 2007, c 201, §3; am L 2009, c 61, §2]

Note

Section 206X-10.5 referred to in subsection (b)(1) is from chapter 206X which expired on June 30, 2000.



§237D-7 - Annual return.

§237D-7  Annual return.  On or before the twentieth day of the fourth month following the close of the taxable year, every person who has become liable for the payment of the taxes under this chapter during the preceding tax year shall file a return summarizing that person's liability under this chapter for the year, in such form as the director prescribes.  The operator or plan manager shall transmit with the return a remittance covering the residue of the tax chargeable to the operator or plan manager, if any, to the office of the appropriate state district tax assessor designated in section 237D-8.  The return shall be signed by the taxpayer, if made by an individual, or by the president, vice-president, secretary, or treasurer of a corporation, if made on behalf of a corporation.  If made on behalf of a partnership, firm, society, unincorporated association, group, hui, joint adventure, joint stock company, corporation, trust estate, decedent's estate, trust, or other entity, any individual delegated by the entity shall sign the same on behalf of the taxpayer.  If for any reason it is not practicable for the individual taxpayer to sign the return, it may be done by any duly authorized agent.  The department, for good cause shown, may extend the time for making the return on the application of any taxpayer and grant such reasonable additional time within which to make the return as the department may deem advisable.

Section 232-2 applies to the annual return, but not to a monthly return. [L 1986, c 340, pt of §1; am L 1988, c 241, §7; am L 1998, c 156, §20]



§237D-7.5 - Federal assessments; adjustments of gross rental, gross rental proceeds, or fair market rental value; report to the department.

§237D-7.5  Federal assessments; adjustments of gross rental, gross rental proceeds, or fair market rental value; report to the department.  (a)  Any person required to report to the department by section 235-101(b), also shall report to the department any change, correction, adjustment, or recomputation of gross rental, gross rental proceeds, or fair market rental value subject to the tax imposed by this chapter.  This report shall be made in the form of a return amending the person's gross rental, gross rental proceeds, or fair market rental value as previously reported on a return filed with the department for the taxable year.  If no return has been filed with the department for the taxable year, a return shall be filed and shall take into account any change, correction, adjustment, or recomputation of gross rental, gross rental proceeds, or fair market rental value.

(b)  Any return or amended return required by this section shall be filed with the department within ninety days after the change, correction, adjustment, or recomputation is finally determined or an amended return is filed with the Internal Revenue Service.  The return or amended return shall be accompanied by a copy of the document issued by the United States notifying the taxpayer of the change, correction, adjustment, or recomputation.

(c)  The statutory period for the assessment of any deficiency or the determination of any refund attributable to the report required by this section shall not expire before the expiration of one year from the date the department is notified by the taxpayer or the Internal Revenue Service, whichever is earlier, of such a report as provided in subsection (a).  Before the expiration of this one-year period, the department and the taxpayer may agree, in writing, to the extension of this period.  The period so agreed upon may be further extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.  [L 1993, c 32, §2; am L 1998, c 156, §21]



§237D-8 - Filing of returns.

§237D-8  Filing of returns.  All monthly, quarterly, semiannual, and annual returns shall be transmitted to the office of the taxation district in which the taxes arose or to the office of the first taxation district in Honolulu. [L 1986, c 340, pt of §1; am L 1988, c 241, §8; am L 1998, c 156, §22]



§237D-8.5 - Collection of rental by third party; filing with department; statement required.

[§237D-8.5]  Collection of rental by third party; filing with department; statement required.  (a)  Every person authorized under an agreement by the owner of transient accommodations located within this State to collect rent on behalf of such owner shall be subject to this section.

(b)  Every written rental collection agreement shall have on the first page of the agreement the name, address, social security or federal identification number, and, if available, the general excise tax license and transient accommodations tax registration numbers of the owner of the transient accommodations being rented, the address of the property being rented, and the following statement which shall be set forth in bold print and in ten-point type size:

"HAWAII TRANSIENT ACCOMMODATIONS TAXES MUST BE PAID ON THE GROSS RENTS COLLECTED BY ANY PERSON RENTING TRANSIENT ACCOMMODATIONS IN THE STATE OF HAWAII.  A COPY OF THE FIRST PAGE OF THIS AGREEMENT, OR OF FEDERAL INTERNAL REVENUE FORM 1099 STATING THE AMOUNT OF RENTS COLLECTED, SHALL BE FILED WITH THE HAWAII DEPARTMENT OF TAXATION."

Every person entering an oral rental collection agreement shall furnish the department of taxation the information required under this subsection and shall give the owner of the property a copy of the notice required by this subsection.  The statement required by this subsection may be combined with the statement required under section 237-30.5 by adding in bold print and in ten-point type size to the front of the statement in section 237-30.5 the following:

"HAWAII TRANSIENT ACCOMMODATIONS TAXES AND".

(c)  Every person authorized to collect rent for another person shall file a copy of the first page of the rental collection agreement with the department of taxation within ninety days after June 9, 1988, or within thirty days after entering into the agreement, or shall file a copy of federal Internal Revenue form 1099, the property owner's social security or federal identification number, and, if available, the general excise tax license and transient accommodations tax registration numbers of the owner of such property being rented with the department of taxation at the same time as such forms must be filed with the Internal Revenue Service for the applicable tax year.  The person also shall notify the owner that such information is being furnished and give the owner a copy of the notice required by subsection (b).

(d)  If a person complies with the provisions of this section, the person shall be deemed to have complied with section 237-30.5. [L 1988, c 241, pt of §1]

Revision Note

"June 9, 1988" substituted for "the effective date of this section".



§237D-8.6 - Reconciliation; form requirement.

§237D-8.6  Reconciliation; form requirement.  (a)  On or before the twentieth day of the fourth month following the close of the taxable year, every person who has become liable for the payment of taxes under this chapter during the preceding taxable year and who has furnished transient accommodations which were exempt, for any portion of the taxable year, from the tax imposed under this chapter, shall file a reconciliation for transient accommodations as prescribed by the director indicating the amount of gross income that was subject to such tax and the amount that was subject to the general excise tax imposed under chapter 237.

(b)  On or before the twentieth day of the fourth month following the close of the taxable year, every plan manager who has become liable for the payment of taxes under this chapter during the preceding taxable year shall file a reconciliation indicating the period of time that the owner of a resort time share vacation unit was subject to the general excise tax or the tax under section 237D-2(a). [L 1988, c 241, pt of §1; am L 1998, c 156, §23]



§237D-9 - Assessment of tax upon failure to make return; limitation period; exceptions; extension by agreement.

§237D-9  Assessment of tax upon failure to make return; limitation period; exceptions; extension by agreement.  (a)  If any operator or plan manager fails to make a return as required by this chapter, the director shall make an estimate of the tax liability of the operator or plan manager from any information the director obtains, and according to the estimate so made, assess the taxes, interest, and penalty due the State from the operator or plan manager, give notice of the assessment to the operator or plan manager, and make demand upon the operator or plan manager for payment.  The assessment shall be presumed to be correct until and unless, upon an appeal duly taken as provided in section 237D-11, the contrary shall be clearly proved by the person assessed, and the burden of proof upon such appeal shall be upon the person assessed to disprove the correctness of assessment.

(b)  After a return is filed under this chapter the director shall cause the return to be examined, and may make such further audits or investigation as the director considers necessary.  If the director determines that there is a deficiency with respect to the payment of any tax due under this chapter, the director shall assess the taxes and interest due the State, give notice of the assessment to the persons liable, and make demand upon the persons for payment.

(c)  Except as otherwise provided by this section, the amount of taxes imposed by this chapter shall be assessed or levied within three years after the annual return was filed, or within three years of the due date prescribed for the filing of the return, whichever is later, and no proceeding in court without assessment for the collection of any of the taxes shall be begun after the expiration of the period.  Where the assessment of the tax imposed by this chapter has been made within the period of limitation applicable thereto, the tax may be collected by levy or by a proceeding in court under chapter 231; provided that the levy is made or the proceeding was begun within fifteen years after the assessment of the tax.  For any tax that has been assessed prior to July 1, 2009, the levy or proceeding shall be barred after June 30, 2024.

Notwithstanding any other provision to the contrary in this section, the limitation on collection after assessment in this section shall be suspended for the period:

(1)  The taxpayer agrees to suspend the period;

(2)  The assets of the taxpayer are in control or custody of a court in any proceeding before any court of the United States or any state, and for six months thereafter;

(3)  An offer in compromise under section 231-3(10) is pending; and

(4)  During which the taxpayer is outside the State if the period of absence is for a continuous period of at least six months; provided that if at the time of the taxpayer's return to the State the period of limitations on collection after assessment would expire before the expiration of six months from the date of the taxpayer's return, the period shall not expire before the expiration of the six months.

(d)  In the case of a false or fraudulent return with intent to evade tax, or of a failure to file the annual return, the tax may be assessed or levied at any time; provided that the burden of proof with respect to the issues of falsity or fraud and intent to evade tax shall be upon the State.

(e)  Where, before the expiration of the period prescribed in subsection (c), both the department of taxation and the taxpayer have consented in writing to the assessment or levy of the tax after the date fixed by subsection (c), the tax may be assessed or levied at any time prior to the expiration of the period agreed upon.  The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon. [L 1986, c 340, pt of §1; am L 1988, c 241, §9; am L 1993, c 257, §3; am L 1998, c 156, §24; am L 2009, c 166, §8]

Note

Applicability of 2009 amendment. L 2009, c 166, §27.



§237D-10 - Overpayment; refunds.

§237D-10  Overpayment; refunds.  Upon application by an operator or plan manager, if the director determines that any tax, interest, or penalty has been paid more than once, or has been erroneously or illegally collected or computed, the tax, interest, or penalty shall be credited by the director on any taxes then due from the operator or plan manager under this chapter.  The director shall refund the balance to the operator or plan manager or the operator's or plan manager's successors, administrators, executors, or assigns in accordance with section 231-23.  No credit or refund shall be allowed for any tax imposed by this chapter, unless a claim for such credit or refund is filed as follows:

(1)  If an annual return is timely filed, or is filed within  three years after the date prescribed for filing the annual return, then the credit or refund shall be claimed within three years after the date the annual return was filed or the date prescribed for filing the annual return, whichever is later.

(2)  If an annual return is not filed, or is filed more than  three years after the date prescribed for filing the annual return, a claim for credit or refund shall be filed within:

(A)  Three years after the payment of the tax; or

(B)  Three years after the date prescribed for the filing of the annual return,

whichever is later.

Paragraphs (1) and (2) are mutually exclusive.  The preceding limitation shall not apply to a credit or refund pursuant to an appeal, provided for in section 237D-11.

As to all tax payments for which a refund or credit is not authorized by this section (including, without prejudice to the generality of the foregoing, cases of unconstitutionality), the remedies provided by appeal or by section 40-35 are exclusive. [L 1986, c 340, pt of §1; am L 1988, c 241, §10; am L 1994, c 19, §2; am L 1998, c 156, §25]



§237D-11 - Appeals.

§237D-11  Appeals.  Any person aggrieved by any assessment of the tax for any month or any year may appeal from the assessment in the manner and within the time and in all other respects as provided in the case of income tax appeals by section 235-114. [L 1986, c 340, pt of §1; am L 2000, c 199, §4; am L 2004, c 123, §4]

Note

The 2004 amendment applies to tax appeals filed on or after July 1, 2004.  L 2004, c 123, §14.



§237D-12 - Records to be kept; examination.

§237D-12  Records to be kept; examination.  Every operator and plan manager shall keep in the English language within the State, and preserve for a period of three years, suitable records of gross rental, gross rental proceeds, or fair market rental value relating to the business taxed under this chapter, and such other books, records of account, and invoices as may be required by the department, and all such books, records, and invoices shall be open for examination at any time by the department or the Multistate Tax Commission pursuant to chapter 255, or the authorized representative thereof. [L 1986, c 340, pt of §1; am L 1988, c 241, §11; am L 1995, c 92, §15; am L 1998, c 156, §26]



§237D-13 - Disclosure of returns unlawful; destruction of returns.

§237D-13  Disclosure of returns unlawful; destruction of returns.  (a)  All tax returns and return information required to be filed under this chapter, and the report of any investigation of the return or of the subject matter of the return, shall be confidential.  It shall be unlawful for any person or any officer or employee of the State to intentionally make known information imparted by any tax return or return information filed pursuant to this chapter, or any report of any investigation of the return or of the subject matter of the return, or to wilfully permit any return, return information, or report so made, or any copy thereof, to be seen or examined by any person; provided that for tax purposes only the taxpayer, the taxpayer's authorized agent, or persons with a material interest in the return, return information, or report may examine them.  Unless otherwise provided by law, persons with a material interest in the return, return information, or report shall include:

(1)  Trustees;

(2)  Partners;

(3)  Persons named in a board resolution or a one per cent shareholder in case of a corporate return;

(4)  The person authorized to act for a corporation in dissolution;

(5)  The shareholder of an S corporation;

(6)  The personal representative, trustee, heir, or beneficiary of an estate or trust in case of the estate's or decedent's return;

(7)  The committee, trustee, or guardian of any person in paragraphs (1) to (6) who is incompetent;

(8)  The trustee in bankruptcy or receiver, and the attorney-in-fact of any person in paragraphs (1) to (7);

(9)  Persons duly authorized by the State in connection with their official duties;

(10)  Any duly accredited tax official of the United States, any state or territory, or of any county of this State;

(11)  The Multistate Tax Commission or its authorized representative; and

(12)  Members of a limited liability company.

Any violation of this subsection shall be a misdemeanor.  Nothing in this subsection shall prohibit the publication of statistics so classified as to prevent the identification of particular reports or returns and the items of the reports or returns.

(b)  The department may destroy the monthly, quarterly, or semiannual returns filed pursuant to section 237D-6, or any of them, upon the expiration of three years after the end of the calendar or fiscal year in which the taxes so returned accrued. [L 1986, c 340, pt of §1; am L 1988, c 241, §12; am L 1997, c 178, §6; am L Sp 2005, c 9, §5]



§237D-14 - Collection by suit; injunction.

§237D-14  Collection by suit; injunction.  The department may collect taxes due and unpaid under this chapter, together with all accrued penalties, by action in assumpsit or other appropriate proceedings in the circuit court of the judicial circuit in which the taxes arose.  After delinquency shall have continued for sixty days, or if any person lawfully required so to do under this chapter shall fail to apply for and secure a certificate as provided by this chapter for a period of sixty days after the first date when the person was required under this chapter to secure the certificate, the department may proceed in the circuit court of the judicial circuit in which the transient accommodations or in which occupants of resort time share vacation units are taxed, to obtain an injunction restraining the further furnishing of transient accommodations or the operation of the resort time share vacation plan until full payment shall have been made of all taxes and penalties and interest due under this chapter, or until such certificate is secured, or both, as the circumstances of the case may require. [L 1986, c 340, pt of §1; am L 1989, c 199, §2; am L 1998, c 156, §27]



§237D-15 - Application of tax.

§237D-15  Application of tax.  (a)  The tax imposed by this chapter shall be in addition to any other taxes imposed by any other laws of the State, except as otherwise specifically provided in this chapter; provided that if it be held by any court of competent jurisdiction that the tax imposed by this chapter may not legally be imposed in addition to any other tax or taxes imposed by any other law or laws with respect to the same property or the use thereof, then this chapter shall be deemed not to apply to such property and the use thereof under the specific circumstances, but the other laws shall be given full effect with respect to such property and use.

(b)  In order to determine if the tax under this chapter is to be levied, assessed, and collected upon transient accommodations the following presumptions shall control.

(1)  If a person lets a transient accommodation for less than one hundred eighty consecutive days, it shall be presumed that the accommodation furnished is for a transient purpose.

(2)  If a person lets a transient accommodation for one hundred eighty days or more, there is no presumption one way or another as to the purpose for which the accommodation is furnished.

The operator shall have the burden of proving to the department whether an accommodation is not being furnished for a transient purpose.  If the department is satisfied that an accommodation is not furnished for a transient purpose, then the department shall not levy any tax under this chapter.  The department shall adopt rules to implement this section. [L 1986, c 340, pt of §1; am L 1998, c 156, §28]



§237D-16 - Administration and enforcement; rules.

[§237D-16]  Administration and enforcement; rules.  (a)  The director of taxation shall administer and enforce this chapter.  In respect of:

(1)  The examinations of books and records and of taxpayers and other persons,

(2)  Procedure and powers upon failure or refusal by a taxpayer to make a return or proper return, and

(3)  The general administration of this chapter,

the director of taxation shall have all rights and powers conferred by chapter 237 with respect to taxes thereby or thereunder imposed; and, without restriction upon these rights and powers, sections 237-8 and 237-36 to 237-41 are made applicable to and with respect to the taxes, taxpayers, tax officers, and other persons, and the matters and things affected or covered by this chapter, insofar as not inconsistent with this chapter, in the same manner, as nearly as may be, as in similar cases covered by chapter 237.

(b)  The director may adopt, amend, or repeal rules under chapter 91 to carry out this chapter. [L 1986, c 340, pt of §1]



§237D-17 - REPEALED.

§237D-17  REPEALED.  L 1995, c 92, §26.






CHAPTER 238 - USE TAX LAW

§238-1 - Definitions, generally.

§238-1  Definitions, generally.  Whenever used in this chapter, unless otherwise required by the context:

"General excise tax law" means chapter 237, as amended from time to time.

"Import" (or any nounal, verbal, adverbial, adjective, or other equivalent of the term) includes:

(1)  The importation into the State of tangible property, services, or contracting owned, purchased from an unlicensed seller, or however acquired, from any other part of the United States or its possessions or from any foreign country, whether in interstate or foreign commerce, or both; and

(2)  The sale and delivery of tangible personal property owned, purchased from an unlicensed seller, or however acquired, by a seller who is or should be licensed under the general excise tax law from an out-of-state location to an in-state purchaser, regardless of the free on board point or the place where title to the property transfers to the purchaser.

"Overhead" means continuous or general costs occurring in the normal course of a business, including but not limited to costs for labor, rent, taxes, royalties, interest, discounts paid, insurance, lighting, heating, cooling, accounting, legal fees, equipment and facilities, telephone systems, depreciation, and amortization.

"Person", "business", "engaging in business", "retailer", "wholesaler",  "jobber", and "contractor" have the meanings defined by chapter 237.

"Price" means the total amount for which tangible personal property, services, or contracting are purchased, valued in money, whether paid in money or otherwise, and wheresoever paid; provided that cash discounts allowed and taken on sales shall not be included.

"Property" means tangible personal property and prepaid telephone calling services but does not include newspapers or other periodical publications purchased on the subscription plan, issued at stated intervals as frequently as four times a year, and of the class admitted to the United States mails as second class matter under the laws and regulations governing the postal service on January 1, 1965.

"Purchase" and "sale" means any transfer, exchange, or barter, conditional or otherwise, in any manner or by any means, wheresoever consummated, of tangible personal property, services, or contracting for a consideration.

"Purchaser" means any person purchasing property, services, or contracting and "importer" means any person importing property, services, or contracting, regardless if at the time of importation, the property, services, or contracting is owned by the importer, purchased from an unlicensed seller, or however acquired; provided that the terms "purchaser" and "importer" shall not include the State, its political subdivisions, or wholly owned agencies or instrumentalities of the State or a political subdivision; or the United States, its wholly owned agencies or instrumentalities, or any person immune from the tax imposed by this chapter under the Constitution and laws of the United States but the terms shall include national banks.

"Representation" refers to any or all of the following:

(1)  A seller being present in the State;

(2)  A seller having in the State a salesperson, commission agent, manufacturer's representative, broker, or other person who is authorized or employed by the seller to assist the seller in selling property, services, or contracting for use or consumption in the State, by procuring orders for the sales, making collections or deliveries, or otherwise; and

(3)  A seller having in the State a person upon whom process directed to the seller from the courts of the State may be served, including the director of commerce and consumer affairs and the deputy director in the cases provided in section 414-64.

"Seller" means any person engaged in the business of selling tangible personal property, services, or contracting, wheresoever engaged, but does not include the United States or its wholly owned agencies or instrumentalities other than national banks, the State or a political subdivision thereof, or wholly owned agencies or instrumentalities of the State or a political subdivision.

"Service business or calling" includes all activities engaged in for other persons for a consideration that involve the rendering of a service as distinguished from the sale of tangible personal property or the production and sale of tangible property.  "Service business or calling" includes professional services, but does not include services rendered by an employee to the employee's employer.

"Unlicensed seller" means any seller who, with respect to the particular sale, is not subject to the tax imposed by chapter 237, whether or not the seller holds a license under that chapter, but does not include any seller with respect to any sale which is expressly exempted from the tax imposed by chapter 237.

"Use" (and any nounal, verbal, adjectival, adverbial, and other equivalent form of the term) herein used interchangeably means any use, whether the use is of such nature as to cause the property, services, or contracting to be appreciably consumed or not, or the keeping of the property or services for such use or for sale, the exercise of any right or power over tangible or intangible personal property incident to the ownership of that property, and shall include control over tangible or intangible property by a seller who is licensed or who should be licensed under chapter 237, who directs the importation of the property into the State for sale and delivery to a purchaser in the State, liability and free on board (FOB) to the contrary notwithstanding, regardless of where title passes, but the term "use" shall not include:

(1)  Temporary use of property, not of a perishable or quickly consumable nature, where the property is imported into the State for temporary use (not sale) therein by the person importing the same and is not intended to be, and is not, kept permanently in the State.  For example, without limiting the generality of the foregoing language:

(A)  In the case of a contractor importing permanent equipment for the performance of a construction contract, with intent to remove, and who does remove, the equipment out of the State upon completing the contract;

(B)  In the case of moving picture films imported for use in theaters in the State with intent or under contract to transport the same out of the State after completion of such use; and

(C)  In the case of a transient visitor importing an automobile or other belongings into the State to be used by the transient visitor while therein but which are to be used and are removed upon the transient visitor's departure from the State;

(2)  Use by the taxpayer of property acquired by the taxpayer solely by way of gift;

(3)  Use which is limited to the receipt of articles and the return thereof, to the person from whom acquired, immediately or within a reasonable time either after temporary trial or without trial;

(4)  Use of goods imported into the State by the owner of a vessel or vessels engaged in interstate or foreign commerce and held for and used only as ship stores for the vessels;

(5)  The use or keeping for use of household goods, personal effects, and private automobiles imported into the State for nonbusiness use by a person who:

(A)  Acquired them in another state, territory, district, or country;

(B)  At the time of the acquisition was a bona fide resident of another state, territory, district, or country;

(C)  Acquired the property for use outside the State; and

(D)  Made actual and substantial use thereof outside this State;

provided that as to an article acquired less than three months prior to the time of its importation into the State it shall be presumed, until and unless clearly proved to the contrary, that it was acquired for use in the State and that its use outside the State was not actual and substantial;

(6)  The leasing or renting of any aircraft or the keeping of any aircraft solely for leasing or renting to lessees or renters using the aircraft for commercial transportation of passengers and goods or the acquisition or importation of any such aircraft or aircraft engines by any lessee or renter engaged in interstate air transportation.  For purposes of this paragraph, "leasing" includes all forms of lease, regardless of whether the lease is an operating lease or financing lease.  The definition of "interstate air transportation" is the same as in 49 U.S.C. 40102;

(7)  The use of oceangoing vehicles for passenger or passenger and goods transportation from one point to another within the State as a public utility as defined in chapter 269;

(8)  The use of material, parts, or tools imported or purchased by a person licensed under chapter 237 which are used for aircraft service and maintenance, or the construction of an aircraft service and maintenance facility as those terms are defined in section 237-24.9;

(9)  The use of services or contracting imported for resale where the contracting or services are for resale, consumption, or use outside the State pursuant to section 237-29.53(a);

(10)  The use of contracting imported or purchased by a contractor as defined in section 237-6 who is:

(A)  Licensed under chapter 237;

(B)  Engaged in business as a contractor; and

(C)  Subject to the tax imposed under section 238-2.3; and

(11)  The use of property, services, or contracting imported by foreign diplomats and consular officials who are holding cards issued or authorized by the United States Department of State granting them an exemption from state taxes.

With regard to purchases made and distributed under the authority of chapter 421, a cooperative association shall be deemed the user thereof.

"Value" means fair and reasonable cash value at the time of accrual of the tax. [L 1965, c 155, pt of §2 and c 201, §40; Supp, §119-1; HRS §238-1; am L 1971, c 4, §6; am L 1974, c 144, §2; am L 1981, c 167, §4; am L 1982, c 204, §8; am L 1983, c 124, §17 and c 167, §4; am L 1985, c 270, §4; gen ch 1985, 1993; am L 1997, c 107, §4; am L 1999, c 70, §4; am L 2000, c 27, §2, c 38, §3, and 198, §7; am L 2001, c 210, §3; am L 2002, c 40, §8; am L 2004, c 114, §2]

Note

The 2004 amendment is retroactive to taxable years beginning after December 31, 1998.  L 2004, c 114, §7.

Section 415-14 referred to in definition of "representation" is repealed.  For present provision, see chapter 414.

Cross References

Sale of prepaid telephone calling services, see §237-13.8.

Attorney General Opinions

Federal credit union within definition of "purchaser" and immune from tax.  Att. Gen. Op. 65-29.

Case Notes

"Value" as the fair and reasonable value may properly include freight charges.  56 H. 621, 547 P.2d 2.

Under the plain language of this section, Delaware corporation was not subject to the use tax where the sale of books was directly from the corporation to the state library; the corporation did not import the books from an unlicensed seller, nor did it purchase the books and "resell" the goods to the library and thus could not have imported from itself or purchased from itself.  103 H. 359, 82 P.3d 804.



§238-2 - Imposition of tax on tangible personal property; exemptions.

§238-2  Imposition of tax on tangible personal property; exemptions.  There is hereby levied an excise tax on the use in this State of tangible personal property which is imported by a taxpayer in this State whether owned, purchased from an unlicensed seller, or however acquired for use in this State.  The tax imposed by this chapter shall accrue when the property is acquired by the importer or purchaser and becomes subject to the taxing jurisdiction of the State.  The rates of the tax hereby imposed and the exemptions thereof are as follows:

(1)  If the importer or purchaser is licensed under chapter 237 and is:

(A)  A wholesaler or jobber importing or purchasing for purposes of sale or resale; or

(B)  A manufacturer importing or purchasing material or commodities which are to be incorporated by the manufacturer into a finished or saleable product (including the container or package in which the product is contained) wherein it will remain in such form as to be perceptible to the senses, and which finished or saleable product is to be sold in such manner as to result in a further tax on the activity of the manufacturer as the manufacturer or as a wholesaler, and not as a retailer,

there shall be no tax; provided that if the wholesaler, jobber, or manufacturer is also engaged in business as a retailer (so classed under chapter 237), paragraph (2) shall apply to the wholesaler, jobber, or manufacturer, but the director of taxation shall refund to the wholesaler, jobber, or manufacturer, in the manner provided under section 231-23(c) such amount of tax as the wholesaler, jobber, or manufacturer shall, to the satisfaction of the director, establish to have been paid by the wholesaler, jobber, or manufacturer to the director with respect to property which has been used by the wholesaler, jobber, or manufacturer for the purposes stated in this paragraph;

(2)  If the importer or purchaser is licensed under chapter 237 and is:

(A)  A retailer or other person importing or purchasing for purposes of sale or resale, not exempted by paragraph (1);

(B)  A manufacturer importing or purchasing material or commodities which are to be incorporated by the manufacturer into a finished or saleable product (including the container or package in which the product is contained) wherein it will remain in such form as to be perceptible to the senses, and which finished or saleable product is to be sold at retail in this State, in such manner as to result in a further tax on the activity of the manufacturer in selling such products at retail;

(C)  A contractor importing or purchasing material or commodities which are to be incorporated by the contractor into the finished work or project required by the contract and which will remain in such finished work or project in such form as to be perceptible to the senses;

(D)  A person engaged in a service business or calling as defined in section 237-7, or a person furnishing transient accommodations subject to the tax imposed by section 237D-2, in which the import or purchase of tangible personal property would have qualified as a sale at wholesale as defined in section 237-4(a)(8) had the seller of the property been subject to the tax in chapter 237; or

(E)  A publisher of magazines or similar printed materials containing advertisements, when the publisher is under contract with the advertisers to distribute a minimum number of magazines or similar printed materials to the public or defined segment of the public, whether or not there is a charge to the persons who actually receive the magazines or similar printed materials,

the tax shall be one-half of one per cent of the purchase price of the property, if the purchase and sale are consummated in Hawaii; or, if there is no purchase price applicable thereto, or if the purchase or sale is consummated outside of Hawaii, then one-half of one per cent of the value of such property; and

(3)  In all other cases, four per cent of the value of the property.

For purposes of this section, tangible personal property is property that is imported by the taxpayer for use in this State, notwithstanding the fact that title to the property, or the risk of loss to the property, passes to the purchaser of the property at a location outside this State. [L 1965, c 155, pt of §2; Supp, §119-2; HRS §238-2; gen ch 1985; am L 1999, c 71, §8; am L 2000, c 198, §8 and c 271, §2; am L 2004, c 114, §3]

Note

The 2004 amendment is retroactive to taxable years beginning after December 31, 1998.  L 2004, c 114, §7.

Attorney General Opinions

General excise and use taxes may be applied to imported goods, no longer in transit, regardless of whether imported goods are in their original packages.  Att. Gen. Op. 94-2.

Case Notes

Calculation of purchase price and freight charges held to be fair reflection of value of imported equipment.  56 H. 621, 547 P.2d 2.

Freight charges may be properly included in determining "value", the use tax base; such inclusion does not impose burden on interstate commerce.  56 H. 621, 547 P.2d 2.

Parts imported by taxpayer and used in its repair and maintenance work did not, under the record, constitute goods imported for resale.  58 H. 163, 566 P.2d 1091.

Where appellant argued that use tax imposed on its imported food products pursuant to chapter 238 violated commerce clause, appellant was treated equally with similarly situated taxpayers.  76 H. 1, 868 P.2d 419.

Under the plain language of §238-1, Delaware corporation was not subject to the use tax where the sale of books was directly from the corporation to the state library; the corporation did not import the books from an unlicensed seller, nor did it purchase the books and "resell" the goods to the library and thus could not have imported from itself or purchased from itself.  103 H. 359, 82 P.3d 804.



§238-2.3 - Imposition of tax on imported services or contracting; exemptions.

§238-2.3  Imposition of tax on imported services or contracting; exemptions.  There is hereby levied an excise tax on the value of services or contracting as defined in section 237-6 that are performed by an unlicensed seller at a point outside the State and imported or purchased for use in this State.  The tax imposed by this chapter shall accrue when the service or contracting as defined in section 237-6 is received by the importer or purchaser and becomes subject to the taxing jurisdiction of the State.  The rates of the tax hereby imposed and the exemptions from the tax are as follows:

(1)  If the importer or purchaser is licensed under chapter 237 and is:

(A)  Engaged in a service business or calling in which the imported or purchased services or contracting become identifiable elements, excluding overhead, of the services rendered by the importer or purchaser, and the gross income of the importer or purchaser is subject to the tax imposed under chapter 237 on services at the rate of one-half of one per cent or the rate of tax imposed under section 237-13.3; or

(B)  A manufacturer importing or purchasing services or contracting that become identifiable elements, excluding overhead, of a finished or saleable product (including the container or package in which the product is contained) and the finished or saleable product is to be sold in a manner that results in a further tax on the manufacturer as a wholesaler, and not a retailer;

there shall be no tax imposed on the value of the imported or purchased services or contracting; provided that if the manufacturer is also engaged in business as a retailer as classified under chapter 237, paragraph (2) shall apply to the manufacturer, but the director of taxation shall refund to the manufacturer, in the manner provided under section 231-23(c), that amount of tax that the manufacturer, to the satisfaction of the director, shall establish to have been paid by the manufacturer to the director with respect to services that have been used by the manufacturer for the purposes stated in this paragraph.

(2)  If the importer or purchaser is a person licensed under chapter 237 and is:

(A)  Engaged in a service business or calling in which the imported or purchased services or contracting become identifiable elements, excluding overhead, of the services rendered by the importer or purchaser, and the gross income from those services when sold by the importer or purchaser is subject to the tax imposed under chapter 237 at the highest rate;

(B)  A manufacturer importing or purchasing services or contracting that become identifiable elements, excluding overhead, of the finished or saleable manufactured product (including the container or package in which the product is contained) and the finished or saleable product is to be sold in a manner that results in a further tax under chapter 237 on the activity of the manufacturer as a retailer; or

(C)  A contractor importing or purchasing services or contracting that become identifiable elements, excluding overhead, of the finished work or project required, under the contract, and where the gross proceeds derived by the contractor are subject to the tax under section 237-13(3) as a contractor,

the tax shall be one-half of one per cent of the value of the imported or purchased services or contracting; and

(3)  In all other cases, the importer or purchaser is subject to the tax at the rate of four per cent on the value of the imported or purchased services or contracting. [L 1999, c 70, §2; am L 2000, c 198, §9; am L 2003, c 135, §6; am L 2004, c 114, §4]

Note

The 2004 amendment is retroactive to taxable years beginning after December 31, 1998.  L 2004, c 114, §7.



§238-2.5 - REPEALED.

§238-2.5  REPEALED.  L 2003, c 135, §13.



§238-2.6 - County surcharge on state tax; administration.

[§238-2.6]  County surcharge on state tax; administration.  [Repealed on December 31, 2022.  L 2005, c 247, §9.]  (a)  The county surcharge on state tax, upon the adoption of a county ordinance and in accordance with the requirements of section 46-16.8, shall be levied, assessed, and collected as provided in this section on the value of property and services taxable under this chapter.  No county shall set the surcharge on state tax at a rate greater than one-half per cent of the value of property taxable under this chapter.  All provisions of this chapter shall apply to the county surcharge on state tax.  With respect to the surcharge, the director shall have all the rights and powers provided under this chapter.  In addition, the director of taxation shall have the exclusive rights and power to determine the county or counties in which a person imports or purchases tangible personal property and, in the case of a person importing or purchasing tangible property in more than one county, the director shall determine, through apportionment or other means, that portion of the surcharge on state tax attributable to the importation or purchase in each county.

(b)  Each county surcharge on state tax that may be adopted shall be levied beginning in the taxable year after the adoption of the relevant county ordinance; provided that no surcharge on state tax may be levied prior to January 1, 2007.

(c)  No county surcharge on state tax shall be established upon any use taxable under this chapter at the one-half per cent tax rate or upon any use that is not subject to taxation or that is exempt from taxation under this chapter.

(d)  The director of taxation shall revise the use tax forms to provide for the clear and separate designation of the imposition and payment of the county surcharge on state tax.

(e)  The taxpayer shall designate the taxation district to which the county surcharge on state tax is assigned in accordance with rules adopted by the director of taxation under chapter 91.  The taxpayer shall file a schedule with the taxpayer's periodic and annual use tax returns summarizing the amount of taxes assigned to each taxation district.

(f)  The penalties provided by section 231-39 for failure to file a tax return shall be imposed on the amount of surcharge due on the return being filed for the failure to file the schedule required to accompany the return.  In addition, there shall be added to the tax an amount equal to ten per cent of the amount of the surcharge and tax due on the return being filed for the failure to file the schedule or the failure to correctly report the assignment of the use tax by taxation district on the schedule required under this subsection.

(g)  All taxpayers who file on a fiscal year basis whose fiscal year ends after December 31 of the year prior to the taxable year in which the taxes become effective, shall file a short period annual return for the period preceding January 1 of the taxable year in which the taxes become effective.  Each fiscal year taxpayer shall also file a short period annual return for the period starting on January 1 of the taxable year in which the taxes become effective, and ending before January 1 of the following year. [L 2005, c 247, §4]



§238-3 - Application of tax, etc.

§238-3  Application of tax, etc.  (a)  The tax imposed by this chapter shall not apply to any property, services, or contracting or to any use of the property, services, or contracting that cannot legally be so taxed under the Constitution or laws of the United States, but only so long as, and only to the extent to which the State is without power to impose the tax.

To the extent that any exemption, exclusion, or apportionment is necessary to comply with the preceding sentence, the director of taxation shall:

(1)  Exempt or exclude from the tax under this chapter, property, services, or contracting or the use of property, services, or contracting exempted under chapter 237; or

(2)  Apportion the gross value of services or contracting sold to customers within the State by persons engaged in business both within and without the State to determine the value of that portion of the services or contracting that is subject to taxation under chapter 237 for the purposes of section 237-21.

Any provision of law to the contrary notwithstanding, exemptions or exclusions from tax under this chapter allowed on or before April 1, 1978, under the provisions of the Constitution of the United States or an act of the Congress of the United States to persons or common carriers engaged in interstate or foreign commerce, or both, whether ocean-going or air, shall continue undiminished and be available thereafter.

(b)  The tax imposed by this chapter shall not apply to any use of property, services, or contracting the transfer of which property, services, or contracting to, or the acquisition of which by, the person so using the same, has actually been or actually is taxed under chapter 237.

(c)  The tax imposed by this chapter shall be paid only once upon or in respect of the same property, services, or contracting; provided that nothing in this chapter contained shall be construed to exempt any property, services, or contracting, or the use thereof from taxation under any other law of the State.

(d)  The tax imposed by this chapter shall be in addition to any other taxes imposed by any other laws of the State, except as otherwise specifically provided herein; provided that if it be finally held by any court of competent jurisdiction, that the tax imposed by this chapter may not legally be imposed in addition to any other tax or taxes imposed by any other law or laws with respect to the same property, services, or contracting, or the use thereof, then this chapter shall be deemed not to apply to the property, services, or contracting, or the use thereof under such specific circumstances, but such other laws shall be given full effect with respect to the property, services, or contracting, or use.

(e)  The tax imposed by this chapter shall not apply to any use of property exempted by section 238-4.

(f)  The tax imposed by this chapter shall not apply to any use or consumption of aircraft and vessels, the transfer of which aircraft or vessel to, or the acquisition of which by, the person so using or consuming the same, or the rental for the use of the aircraft or vessel, has actually been or actually is taxed under chapter 237.

(g)  The tax imposed by this chapter shall not apply to any intoxicating liquor as defined in chapter 244D and cigarettes and tobacco products as defined in chapter 245, imported into the State and sold to any person or common carrier in interstate commerce, whether ocean-going or air, for consumption out-of- state by the person, crew, or passengers on the shipper's vessels or airplanes.

(h)  The tax imposed by this chapter shall not apply to any use of vessels constructed under section 189-25 prior to July 1, 1969.

(i)  Each taxpayer liable for the tax imposed by this chapter on tangible personal property, services, or contracting shall be entitled to full credit for the combined amount or amounts of legally imposed sales or use taxes paid by the taxpayer with respect to the same transaction and property, services, or contracting to another state and any subdivision thereof, but such credit shall not exceed the amount of the use tax imposed under this chapter on account of the transaction and property, services, or contracting.  The director of taxation may require the taxpayer to produce the necessary receipts or vouchers indicating the payment of the sales or use tax to another state or subdivision as a condition for the allowance of the credit.

(j)  The tax imposed by this chapter shall not apply to any use of property, services, or contracting exempted by section 237-26 or section 237-29.

(k)  The tax imposed by this chapter shall not apply to any use of air pollution control facility exempted by section 237-27.5. [L 1965, c 155, pt of §2 and c 201, §41; Supp, §119-3; am L 1966, c 28, §5; am L 1967, c 34, §1; HRS §238-3; am L 1969, c 181, §1; am L 1970, c 134, §2 and c 180, §16; am L 1979, c 74, §2; am L 1985, c 16, §9; gen ch 1985; am L 1992, c 305, §2; am L 1993, c 220, §5; am L 1999, c 70, §5; am L 2000, c 198, §10]

Cross References

Exemptions, see §§237-26, 237-29.

Case Notes

Where comparison between out-of-state taxpayer and its in-state counterpart shows tax advantage to the former, such taxpayer has no ground to complain that tax violates the commerce clause or subsection (a) of this section.  58 H. 163, 566 P.2d 1091.

Item ordered by exempt organization from out-of-state suppliers for direct delivery to persons in Hawaii were subject to tax.  65 H. 199, 649 P.2d 1126.



§238-4 - Certain property used by producers.

§238-4  Certain property used by producers.  If a licensed producer, or a cooperative association acting under the authority of chapter 421 or 422, in order to sell to such producer, or a licensed person, imports into the State or acquires in the State commodities, materials, items, services, or living things enumerated in section [237-4(a)(3) and (5) to (7)], then section 237-4 shall apply.  If section 237-4 applies and the producer is engaged in the sale of the producer's products at retail or in any manner other than at wholesale, then the tax upon use of property in the State imposed by section 238-2(2) shall apply the same as in the case of a purchaser who is a licensed retailer.  In other such cases no tax shall be imposed under this chapter. [L 1965, c 155, pt of §2; Supp, §119-4; am L 1966, c 28, §6; am L 1967, c 155, §2; HRS §238-4; am L 1984, c 73, §4]

Revision Note

Chapter 422 referred to in text is repealed.



§238-5 - Returns.

§238-5  Returns.  (a)  On or before the last day of each calendar month, any person who has become liable for the payment of a tax under this chapter during the preceding calendar month in respect of any property, services, or contracting, or the use thereof, shall file a return with the assessor of the taxation district in which the property was held or the services or contracting were received when the tax first became payable, or with the director of taxation at Honolulu, setting forth a description of the property, services, or contracting and the character and quantity thereof in sufficient detail to identify the same or otherwise in such reasonable detail as the director by rule shall require, and the purchase price or value thereof as the case may be.  The return shall be accompanied by a remittance in full of the tax, computed at the rate specified in section 238-2 or 238-2.3 upon the price or value so returned.  Any tax remaining unpaid after the last day following the end of the calendar month during which the tax first became payable shall become delinquent; provided that a receipt from a seller required or authorized to collect the tax, given to a taxpayer in accordance with section 238-6, shall be sufficient to relieve the taxpayer from further liability for the tax to which the receipt may refer, or for the return thereof.

(b)  Notwithstanding subsection (a), a taxpayer may be eligible to file the taxpayer's return required under this section and make payments thereon on a quarterly or semiannual basis during the calendar or fiscal year, the return and payment to be made on or before the last day of the calendar month after the close of each quarter or semiannual period, to wit:

(1)  For calendar year taxpayers filing on a quarterly basis, on or before April 30, July 31, October 31, and January 31;

(2)  For calendar year taxpayers filing on a semiannual basis, on or before July 31, and January 31;

(3)  For fiscal year taxpayers filing on a quarterly basis, on or before the last day of the fourth month, seventh month, and tenth month following the beginning of the fiscal year and on or before the last day of the month following the close of the fiscal year; or

(4)  For fiscal year taxpayers filing on a semiannual basis, on or before the last day of the seventh month following the beginning of the fiscal year and on or before the last day of the month following the close of the fiscal year;

if the taxpayer possesses a valid and current permit to file the taxpayer's general excise tax return and to make payments thereon on a quarterly or semiannual basis issued by the director pursuant to section 237-30.  A taxpayer may also be eligible to make monthly payments based on the taxpayer's estimated quarterly or semiannual liability with a reconciliation return at the end of each quarter or semiannual period during the calendar or fiscal year, as heretofore provided, if the taxpayer possesses a valid and current permit to file quarterly or semiannual reconciliation general excise tax returns and to make monthly payments, issued by the director pursuant to section 237-30.

(c)  On or before the twentieth day of the fourth month following the close of the taxable year, every person who has become liable for the payment of taxes both under this chapter and also under chapter 237 during the preceding calendar or fiscal year shall file a return summarizing the person's liability under this chapter for the taxable year, in such form as the director shall prescribe and shall file it with the person's annual return of general excise taxes. [L 1965, c 155, pt of §2; Supp, §119-5; am L 1966, c 19, §2; am L 1967, c 37, §1; HRS §238-5; am L 1981, c 137, §1; gen ch 1985; am L 1993, c 39, §3; am L 1999, c 70, §6; am L 2000, c 198, §11]



§238-6 - Collection of tax by seller; penalty.

§238-6  Collection of tax by seller; penalty.  (a)  For purposes of the taxes due under sections 238-2 and 238-2.3, every seller having in the State, regularly or intermittently, any property, tangible or intangible, any place of business, or any representation as hereinabove defined, (and irrespective of the seller's having or not having qualified to do business in the State) shall, if the seller makes sales of property, services, or contracting for use in the State (whether or not the sales are made in the State), collect from the purchaser the taxes imposed by sections 238-2 and 238-2.3, on the use of the property, services, or contracting so sold by the seller, if the seller is not subject to the use tax under this chapter on the importation of the property into the State.  The collection shall be made within twenty days after the accrual of the tax or within such other period as shall be fixed by the director of taxation upon the application of the seller, and the seller shall give to the purchaser a receipt therefor in the manner and form prescribed by the director; provided that this subsection shall not apply to vehicles registered under section 286-50.

(b)  The director, in the director's discretion, upon application therefor and under terms and conditions prescribed by the director, may relieve any seller of the duty of collecting and paying over the tax imposed by subsection (a) above, if the director is satisfied that the tax can be effectively collected by other means.  Exemption from the duty of collecting the tax may be canceled at any time when the director finds that the tax cannot be effectively collected by other means.  The director likewise may terminate the duty and authority of any seller to collect and pay over the tax imposed by subsection (a) above if the director finds, as to such seller, that the tax cannot be effectively collected by such means.

(c)  The director, in the director's discretion, upon application therefor and under terms and conditions prescribed by the director, may authorize the collection of the tax imposed by this chapter by a seller not otherwise required to collect the tax.  The seller, when so authorized, shall have the duty of collecting and paying over the tax in the same manner and subject to the same requirements as set out in subsection (a).  The authority may be canceled at any time when, in the judgment of the director, the tax can more effectively be collected by other means.

(d)  In case any seller required or authorized to collect the tax under this chapter fails to collect the same, or having collected the tax fails to pay over the same as provided by this chapter, the seller shall nevertheless be personally liable to the State for the amount of the tax, but it shall be a defense to such liability that the indebtedness for the price is a worthless account actually charged off for income tax purposes, if and to the extent that the collections of the price do not equal the tax.

(e)  Every seller required or authorized to collect the tax shall make returns and payments of the tax at the same time and in the same manner as is provided with respect to taxpayer by section 238-5.  All provisions of this chapter with respect to returns, reports, records, payments, penalties, and interest, appeals, investigations, and audits, assessments, tax collections procedure, criminal offenses, and the general administrative powers and duties of the director, shall apply to such sellers the same as to taxpayers.

(f)  The tax collected pursuant to this section shall be held in trust for the State and for payment to the proper collecting officer in the manner and at the time required by this chapter.  Any person collecting such tax who appropriates or converts the same to the person's own use or to any use other than the payment of the tax as herein provided, and who fails to pay over the amount of tax so collected at the time required by this chapter, shall be deemed guilty of an embezzlement of property of the State and shall be fined more than five times the amount of money so embezzled or imprisoned at hard labor not more than ten years, and any failure by the person so collecting the tax to pay the same over within the time provided by this chapter, after demand therefor, shall be taken and held to be prima facie evidence of the embezzlement. [L 1965, c 155, pt of §2; Supp, §119-6; HRS §238-6; gen ch 1985; am L 1990, c 184, §10; am L 1999, c 70, §7; am L 2000, c 198, §12; am L 2003, c 135, §7; am L 2004, c 114, §5]

Note

Development agreement requirements and effect of 1990 amendment until December 31, 2002.  L 1990, c 184, §§11, 13.

Applicability of 2000 amendment.  L 2000, c 198, §17.

The 2004 amendment is retroactive to taxable years beginning after December 31, 1998.  L 2004, c 114, §7.

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-610(2), 640, 660.



§238-7 - Audits; additional assessments; refunds.

§238-7  Audits; additional assessments; refunds.  (a)  Sections 237-36 to 237-40 of the general excise tax law are hereby made applicable to the taxes imposed by this chapter, to the refunding of overpayments thereof, and to assessments, investigations, and audits in connection therewith, for which purpose any references therein to "gross income" or "gross proceeds of sale" shall be deemed to refer to the purchase price or value, as the case may be, subject to tax under this chapter, and any references to the "annual return" shall, if the taxpayer is not required to file an annual return under this chapter, be deemed to refer to the monthly return mentioned in the first paragraph of section 238-5.

(b)  Where the assessment of the tax imposed by this chapter has been made within the period of limitation applicable thereto, the tax may be collected by levy or by a proceeding in court under chapter 231; provided that the levy is made or the proceeding was begun within fifteen years after the assessment of the tax.  For any tax that has been assessed prior to July 1, 2009, the levy or proceeding shall be barred after June 30, 2024.

Notwithstanding any other provision to the contrary in this section, the limitation on collection after assessment in this section shall be suspended for the period:

(1)  The taxpayer agrees to suspend the period;

(2)  The assets of the taxpayer are in control or custody of a court in any proceeding before any court of the United States or any state, and for six months thereafter;

(3)  An offer in compromise under section 231-3(10) is pending; and

(4)  During which the taxpayer is outside the State if the period of absence is for a continuous period of at least six months; provided that if at the time of the taxpayer's return to the State the period of limitations on collection after assessment would expire before the expiration of six months from the date of the taxpayer's return, the period shall not expire before the expiration of the six months. [L 1965, c 155, pt of §2; Supp, §119-7; HRS §238-7; am L 2009, c 166, §9]

Note

Applicability of 2009 amendment. L 2009, c 166, §27.



§238-8 - Appeal, correction of assessment.

§238-8  Appeal, correction of assessment.  If any person having made the return and paid the tax as provided by this chapter feels aggrieved by the assessment so made upon the person by the director of taxation, the person may appeal the assessment in the manner and within the time and in all other respects as provided in section 235-114, for which purpose the word "income" shall be deemed to refer to purchase price or value, as the case may be.  The hearing and disposition of the appeal, including the distribution of costs shall be as provided in chapter 232. [L 1965, c 155, pt of §2; Supp, §119-8; HRS §238-8; gen ch 1985; am L 2000, c 199, §5; am L 2004, c 123, §5]

Note

The 2004 amendment applies to tax appeals filed on or after July 1, 2004.  L 2004, c 123, §14.

Case Notes

Tax appeal court has jurisdiction to entertain action contesting tax director's decision even though taxpayer failed to follow required procedures.  69 H. 515, 750 P.2d 81.



§238-9 - Records.

§238-9  Records.  Every person who is engaged in any business in the State and who is required under this chapter to make returns, shall keep in the English language in the State and preserve for a period of three years, books of account or other records in sufficient detail to enable the director of taxation, as far as reasonably practicable, to determine whether or not any taxes imposed by this chapter are payable in respect of the property, services, or contracting concerned, and if so payable, the amount thereof. [L 1965, c 155, pt of §2; Supp, §119-9; HRS §238-9; am L 1969, c 274, §5; am L 1999, c 70, §8; am L 2000, c 198, §13]



§238-9.5 - Motor vehicle importation; report by dealers; proof of payment.

§238-9.5  Motor vehicle importation; report by dealers; proof of payment.  (a)  Every dealer, as defined in section 437-1.1, shall submit a report to the director, on or before the last day of each calendar month, for all motor vehicles delivered by the dealer in the prior month as a courtesy delivery.  The report shall contain the name and address of the dealer making the courtesy delivery, name and address of the seller of the vehicle, type of motor vehicle, the landed value of the vehicle, the name and address of the purchaser or importer, the date of importation, and other information relevant to the courtesy delivery as requested by the director.

As used in this section, "courtesy delivery" means the preparation for delivery and the delivery by a dealer of a motor vehicle imported into the State by a person who purchased the motor vehicle from an out-of-state motor vehicle manufacturer or an out-of-state dealer and does not apply to motor vehicles sold by the in-state dealer.

(b)  The director of taxation shall prepare forms necessary for individuals importing motor vehicles into the State to prove payment of the use tax necessary to register the motor vehicle. [L 1993, c 45, §1; am L 2002, c 225, §1]



§238-10 - Penalties.

§238-10  Penalties.  Penalties and interest shall be added to and become a part of the tax, when and as provided by section 231-39. [L 1965, c 155, pt of §2; Supp, §119-10; HRS §238-10]



§238-11 - Collection of taxes by assumpsit or distraint; concurrent jurisdiction of district judges.

§238-11  Collection of taxes by assumpsit or distraint; concurrent jurisdiction of district judges.  Any tax which is delinquent under this chapter may be collected:

(1)  By action in the name of the director of taxation or any collector or assistant collector of taxes, in assumpsit, with or without attachment of the real or personal property of the person liable, and it shall be unnecessary, in order to secure the issuance of the writ of attachment, for the officer bringing the action to file any affidavit, other than the usual sworn complaint in ordinary assumpsit actions where no attachment is sought, with a prayer for the writ.  In all such actions the several district judges shall have concurrent jurisdiction with the circuit courts, irrespective of the amount claimed.

(2)  By distraint in the manner provided by section 231-25. [L 1965, c 155, pt of §2; Supp, §119-11; HRS §238-11; am L 1970, c 188, §39]

Rules of Court

Attachment, etc., see HRCP rule 64.

Verification, see HRCP rule 11.



§238-12 - REPEALED.

§238-12  REPEALED.  L 1995, c 92, §27.



§238-13 - Other provisions of general excise tax law applicable.

§238-13  Other provisions of general excise tax law applicable.  In respect of (1) the examination of books and records and of taxpayers and other persons, (2) procedure and powers upon failure or refusal by a taxpayer to make a return or a proper return, and (3) the general administration of this chapter, the director of taxation shall have all the rights and powers conferred upon the director by the general excise tax law with respect to taxes thereby or thereunder imposed; and, without restriction upon these rights and powers, sections 237-8, 237-30, 237-34, and 237-36 to 237-41 are hereby made applicable to and with respect to the taxes and the taxpayers, tax officers, and other persons, and the matters and things affected or covered by this chapter, insofar as not inconsistent with this chapter, in the same manner, as nearly as may be, as in similar cases covered by the general excise tax law. [L 1965, c 155, pt of §2; Supp, §119-13; HRS §238-13; gen ch 1985; am L 2000, c 34, §2]



§238-14 - Taxes state realizations.

§238-14  Taxes state realizations.  All taxes collected under this chapter shall be state realizations. [L 1965, c 155, pt of §2; Supp, §119-14; HRS §238-14]



§238-15 - Short title.

§238-15  Short title.  This chapter may be cited as the "Use Tax Law". [L 1965, c 155, pt of §2; Supp, §119-15; HRS §238-15]



§238-16 - Rules and regulations.

§238-16  Rules and regulations.  The director of taxation may adopt and promulgate rules and regulations to carry out the purposes of this chapter. [L 1965, c 155, pt of §2; Supp, §119-16; HRS §238-16]

Cross References

Rules, see chapter 91.






CHAPTER 239 - PUBLIC SERVICE COMPANY TAX LAW

§239-1 - Tax levy, in general.

PART I.  GENERAL PROVISIONS

Note

Sections 239-1 to 239-13 designated as part I by L 2002, c 209, §5.

§239-1  Tax levy, in general.  There shall be levied and assessed upon each public service company a tax in the manner provided by this chapter. [L 1932 2d, c 43, §1; am L 1933, c 183, §2; RL 1935, §2140; RL 1945, §5671; RL 1955, §126-1; am L Sp 1957, c 1, §9(a); am L 1963, c 147, §2(b); HRS §239-1]

Case Notes

Cited:  34 H. 324.



§239-2 - Definitions.

§239-2  Definitions.  As used in this chapter unless otherwise required by the context:

"Carrier" means a person who engages in transportation, and does not include a person such as freight forwarder or tour packager who provides transportation by contracting with others, except to the extent that such person oneself engages in transportation.

"Contract carrier" means a person other than a public utility or taxicab which, under contracts or agreements, engages in the transportation of persons or property for compensation, by land, water, or air.

"Gross income" means the gross income from public service company business as follows:

(1)  Gross income from the production, conveyance, transmission, delivery, or furnishing of light, power, heat, cold, water, gas, or oil;

(2)  Gross income from the transportation of passengers or freight, or the conveyance or transmission of telephone or telegraph messages other than mobile telecommunications services, or the furnishing of facilities for the transmission of intelligence by electricity, by land or water or air:

(A)  Originating and terminating within this State;

(B)  By means of vessels or aircraft having their home port in the State and operating between ports or airports in the State, with respect to the transportation so effected; or

(C)  By means of plant or equipment located in the State, between points in the State;

(3)  Gross income from the transportation of freight by motor carriers (other than as stated in paragraph (2)), or the conveyance or transmission of messages or intelligence through wires or cables located or partly located in the State (other than as stated in paragraph (2) or (5));

(4)  Gross income from the operation of a private sewer company or private sewer facility; or

(5)  With respect to a home service provider of mobile telecommunications services, "gross income" includes charges billed for mobile telecommunications services provided by a home service provider to a customer with a place of primary use in this State when the mobile telecommunications services originate and terminate within the same state; provided that all such charges for mobile telecommunications services that are billed by or for the home service provider are deemed to be provided by the home service provider at the customer's place of primary use, regardless of where the mobile telecommunications services originate, terminate, or pass through.  "Gross income" shall not include:

(A)  Any charges for or receipts from mobile telecommunications services provided to customers of the home service provider whose place of primary use is outside this State;

(B)  Any receipts of a home service provider acting as a serving carrier providing mobile telecommunications services to another home service provider's customer; and

(C)  Any receipts specifically from interstate or foreign mobile telecommunications services taxable under section 237-13(6)(D), as determined by the home service provider's books and records kept in the ordinary course of business.

For the purposes of this paragraph, "customer", "home service provider", "mobile telecommunications services", "place of primary use", and "serving carrier" have the same meaning as in section 239-22.

The words "gross income" and "gross income from public service company business" shall not be construed to include dividends (as defined by section 235-1) paid by one member of an affiliated public service company group to another member of the same group; or gross income from the sale or transfer of materials or supplies, interest on loans, or the provision of engineering, construction, maintenance, or managerial services by one member of an affiliated public service company group to another member of the same group.  "Affiliated public service company group" means an affiliated group of domestic corporations within the meaning of chapter 235, all of the members of which are public service companies.  "Member of an affiliated public service company group" means a corporation (including the parent corporation) that is included within an affiliated public service company group.

Where the transportation of passengers or property is furnished through arrangements between motor carriers, and the gross income is divided between the motor carriers, any tax imposed by this chapter shall apply to each motor carrier with respect to each motor carrier's respective portion of the proceeds.

Where tourism related services are furnished through arrangements made by a travel agency or tour packager and the gross income is divided between the provider of the services on the one hand and the travel agency or tour packager on the other hand, any tax imposed by this chapter shall apply to each person with respect to each person's respective portion of the proceeds.

Accounts found to be worthless and actually charged off for income tax purposes, at corresponding periods, may be deducted from gross income as specified under this chapter so far as the accounts reflect taxable sales, but shall be added to gross income when and if subsequently collected.

As used in this paragraph, "tourism related services" means motor carriers of passengers regulated by the public utilities commission.

"Home port" means the place where vessels or aircraft have their tax situs or principal tax situs.

"Motor carrier" means a common carrier or contract carrier transporting persons or property for compensation on the public highways, other than a public utility or taxicab.

The "net operating income" of a public utility subject to the tax rate imposed by section 239-5(a) is the operating revenues less the operating expenses and tax accruals, including in the computation of such revenues and expenses, debits and credits arising from equipment rents and joint facility rents.  In the event that, but for this sentence, deductions could not be had for expenses of services because such services were rendered by the same person or persons constituting the public utility or could not be had for income taxes, because such taxes were levied against the person or persons constituting the public utility in the person's or their individual capacity and not as a separate entity, there nevertheless shall be allowed as deductions in computing the net operating income (A) a reasonable allowance for the value of personal services actually rendered, and (B) such proportion of the actual amount of income taxes, federal and state, as fairly represents the portion of the income so taxed which was derived from the public utility business.

"Partner" means the same as in the Internal Revenue Code.

"Partnership" means the same as in the Internal Revenue Code.

"Ports", "airports", or "points in the State" shall be deemed to be such if they are loading, unloading, transshipment, assembly, transfer, or relay points.

"Public highways" has the meaning defined by section 264-1 including both state and county highways, but operation upon rails shall not be deemed transportation on the public highways.

"Public service company" means a public utility, motor carrier, or contract carrier.

"Public utility" has the meaning given that term in section 269-1. [L 1932 2d, c 43, §2; RL 1935, §2141; RL 1945, §5672; am L 1945, c 78, §1; RL 1955, §126-2; am L Sp 1957, c 1, §9(b); am L 1963, c 147, §2(c); HRS §239-2; am L 1977, c 26, §1; gen ch 1985; am L 1986, c 308, §1; gen ch 1993; am L 1997, c 178, §§7, 11; am L 1998, c 125, §1; am L 2002, c 209, §4; am L 2005, c 146, §2; am L 2008, c 16, §8]

Case Notes

"Gross income", "net operating income", defined.  34 H. 269, aff'd 105 F.2d 286.

The portion of tariff rates reflecting value of equipment owned by taxpayer's customer is not income earned by taxpayer.  57 H. 477, 559 P.2d 283.

"Gross income" from conveyance or transmission of telephone messages or furnishing of facilities for transmission of intelligence by electricity construed.  61 H. 572, 608 P.2d 383.



§239-3 - REPEALED.

§239-3  REPEALED.  L 2001, c 64, §6.



§239-4 - Returns.

§239-4  Returns.  Each public service company, on or before the twentieth day of the fourth month following the close of the taxable year, shall file with the office of the department of taxation for the district within which the principal office of the public service company is maintained a return in such form as the department may prescribe, showing its taxable gross income for the preceding taxable year.  In case any public service company engages in lines of business other than its public service company business, the receipts therefrom shall not be subject to tax under this chapter, but the same tax liabilities shall attach to the public service company on account of the other lines of business as would exist if no public service company business were engaged in.  In the case of a public utility subject to the rate of tax imposed by section 239-5(a) or (b), if the public utility engages in lines of business other than its public utility business the real property used in connection with the other lines of business shall be taxed, in accordance with the applicable county tax ordinance, the same as if no public utility business were done.  In the case of a public utility remitting payments to a county of a portion of the revenues generated from the tax imposed by section 239-5(a), the public utility shall also file with the director of finance of the county to which such payment is paid, a statement showing all gross income from the public utility business upon which the tax is calculated and the allocation of that gross income among the counties. [L 1932 2d, c 43, §3; RL 1935, §2142; RL 1945, §5673; RL 1955, §126-4; am L 1957, c 34, §22; am L Sp 1959 2d, c 1, §16; am L 1963, c 147, §2(d); am L 1967, c 37, §1; HRS §239-4; am L 1991, c 25, §1; am L 2001, c 64, §2]

Case Notes

Cited:  34 H. 269, 270.



§239-4.5 - Segregation of gross income, etc.

§239-4.5  Segregation of gross income, etc., on records and in returns of telecommunications businesses.  (a)  Notwithstanding section 239-4, any person engaged in the business of selling interstate or foreign common carrier telecommunications services taxable under section 237-13(6)(C), or any public utility defined in section 269-1 having gross income from the conveyance or transmission of telephone or telegraph messages, or from the furnishing of facilities for the transmission of intelligence by electricity, may reasonably segregate in the person's returns, based on its books and records that are kept in the normal course of business:

(1)  The parts of its gross income, gross proceeds of sales, and value of products subject to taxation under this chapter from the parts subject to taxation under chapter 237; and

(2)  The parts of its gross income, gross proceeds of sales, and value of products subject to taxation under one provision of this chapter from the parts subject to taxation under any other provision of this chapter.

(b)  The segregation shall be deemed valid so long as the method of segregation does not conflict with rules subsequently adopted by the department pursuant to this section. [L 2002, c 236, §2; am L 2008, c 16, §9]



§239-5 - Public utilities, generally.

§239-5  Public utilities, generally.  (a)  There shall be levied and assessed upon each public utility, except airlines, motor carriers, common carriers by water, and contract carriers taxed by section 239-6, a tax of such rate per cent of its gross income each year from its public utility business as shall be determined in the manner hereinafter provided.  The tax imposed by this section is in lieu of all taxes other than those below set out, and is a means of taxing the personal property of the public utility, tangible and intangible, including going concern value.  In addition to the tax imposed by this chapter there also are imposed income taxes, the specific taxes imposed by chapter 249, the fees prescribed by chapter 269, any tax specifically imposed by the terms of the public utility's franchise or under chapter 240, the use or consumption tax imposed by chapter 238, and employment taxes.

The rate of the tax upon the gross income of the public utility shall be four per cent; provided that if:

(1)  A county provides by ordinance for a real property tax exemption for real property used by a public utility in its public utility business and owned by the public utility (or leased to it by a lease under which the public utility is required to pay the taxes upon the property), and

(2)  The county has not denied the exemption to the public utility, but excluding a denial based upon a dispute as to the ownership, lease, or use of a specific parcel of real property,

then there shall be levied and assessed a tax in excess of the four per cent rate determined in the manner hereinafter provided upon the gross income allocable to such county.  The revenues generated from the tax in excess of the four per cent rate hereinbefore established shall be paid by the public utility directly to such county based upon the proportion of gross income from its public utility business attributable to such county, based upon the allocation made in the public utility's filings with the State of Hawaii; provided that if the gross income from the public utility business attributable to such county is not so allocated in the public utility's State filings, then the gross income from the public utility business shall be equitably allocated to each county.  The relative number of access lines in each county shall be deemed an acceptable basis of equitable allocation for telecommunication companies.

The rate of the tax in excess of the four per cent rate hereinbefore established upon the gross income from the public utility business shall be determined as follows:

If the ratio of the net income of the company to its gross income is fifteen per cent or less, the rate of tax in excess of the four per cent rate on gross income shall be 1.885 per cent; for all companies having net income in excess of fifteen per cent of the gross, the rate of the tax on gross income shall increase continuously in proportion to the increase in ratio of net income to gross, at such rate that for each increase of one per cent in the ratio of net income to gross, there shall be an increase of .2675 per cent in the rate of the tax.

The following formula may be used to determine the rate, in which formula the term "R" is the ratio of net income to gross income, and "X" is the required rate of the tax on gross income for the utility in question:

X = (26.75R-2.1275)%;

provided that in no case governed by the formula shall "X" be less than 1.885 per cent or more than 4.2 per cent.

However, if the gross income is apportioned under section 239-8(b) or (c), there shall be no adjustment of the rate of tax on the amount of gross income so apportioned to the State on account of the ratio of the net income to the gross income being in excess of fifteen per cent, and it shall be assumed in such case that the ratio is fifteen per cent or less.

(b)  Notwithstanding subsection (a), the rate of the tax upon the portion of the gross income of a carrier of passengers by land which consists in passenger fares for transportation between points on a scheduled route, shall be 5.35 per cent.  However, if the carrier has other public utility gross income the fares nevertheless shall be included in applying subsection (a) in determining the rate of tax upon the other public utility gross income.

(c)  Notwithstanding subsection (a), the rate of tax upon the portion of the gross income of:

(1)  A public utility that consists of the receipts from the sale of its products or services to another public utility that resells such products or services shall be one-half of one per cent; or

(2)  A public utility engaged in the business of selling telecommunication services to a person defined in section 237-13(6)(C) who resells such products or services, shall be as follows:

(A)  In calendar year 2000, 5.5 per cent;

(B)  In calendar year 2001, 5.0 per cent;

(C)  In calendar year 2002, 4.5 per cent;

(D)  In calendar year 2003, 4.0 per cent;

(E)  In calendar year 2004, 3.5 per cent;

(F)  In calendar year 2005, 3.0 per cent;

(G)  In calendar year 2006, 2.5 per cent; and

(H)  In calendar year 2007, and thereafter, 0.5 per cent;

provided that the resale of the products, services, or telecommunication services is subject to taxation under this section or subject to taxation at the highest rate under section 237-13(6); and provided further that the public utility's exemption from real property taxes imposed by chapter 246 shall be reduced by the proportion that its public utility gross income described herein bears to its total public utility gross income.  Whenever the public utility has other public utility gross income, the gross income from the sale of its products or services to another public utility or a person subject to section 237-13(6)(C) shall be included in applying subsection (a) in determining the rate of tax upon the other public utility gross income.  The department shall have the authority to implement the tax rate changes in paragraph (2) by prescribing tax forms and instructions that require tax reporting and payment by deduction, allocation, or any other method to determine tax liability with due regard to the tax rate changes. [L 1932 2d, c 43, §4; RL 1935, §2143; RL 1945, §5674; RL 1955, §126-5; am L Sp 1957, c 1, §9(c) to (f); am L 1963, c 147, §2(e); am L 1965, c 201, §§30, 31; HRS §239-5; am L 1968, c 59, §2; am L 1974, c 135, §1; am L 1990, c 34, §13; am L 2000, c 198, §14; am L 2001, c 64, §3; am L 2008, c 16, §10]

Note

L 2001, c 64, §7 provides:

"SECTION 7.  Transition period.  Commencing with the July 2001, installment of the remaining quarterly or monthly installments of the tax upon gross income which has been levied and assessed for the calendar year 2001 under section 239-5(a), Hawaii Revised Statutes, that portion of each such installment that is described in section 3 [amending §239-5(a)] of this Act as the tax in excess of the rate of four per cent that is paid to a county if the county provides for a real property tax exemption for real property used by a public utility in its public utility business, shall be paid to the respective county director of finance as provided in section 3 [amending §239-5(a)] of this Act.  Provided that for the period July 2001 to December 2001, if a public utility is not required to pay to a particular county director of finance tax in excess of the rate of four per cent, as provided in section 3 [amending §239-5(a)] of this Act, the public utility shall not be liable to the State or respective county for such portion of the installments of the tax imposed in excess of the rate of four per cent under section 239-5(a), Hawaii Revised Statutes, for the period July 2001 to December 2001."

Case Notes

"Net income" defined.  34 H. 269, aff'd 105 F.2d 286; 34 H. 324.

The portion of tariff rates reflecting value of equipment owned by taxpayer's customer is not income earned by taxpayer.  57 H. 477, 559 P.2d 283.



§239-5.5 - Surcharge amounts exempt.

[§239-5.5]  Surcharge amounts exempt.  Amounts received in the form of a monthly surcharge by a utility acting on behalf of an affected utility under section 269-16.3 shall not be gross income for the acting utility for purposes of this chapter.  Any amounts retained by the acting utility for collection or other costs shall not be included in this exemption. [L 1993, c 337, §2]



§239-6 - Airlines, certain carriers.

§239-6  Airlines, certain carriers.  (a)  There shall be levied and assessed upon each airline a tax of four per cent of its gross income each year from the airline business; provided that if an airline adopts a rate schedule for students in grade twelve or below traveling in school groups providing such students at reasonable hours a rate less than one-half of the regular adult fare, the tax shall be three per cent of its gross income each year from the airline business.

(b)  There shall be levied and assessed upon each motor carrier, each common carrier by water, and upon each contract carrier other than a motor carrier, a tax of four per cent of its gross income each year from the motor carrier or contract carrier business.

(c)  The tax imposed by this section is a means of taxing the personal property of the airline or other carrier, tangible and intangible, including going concern value, and is in lieu of the tax imposed by chapter 237 but is not in lieu of any other tax.

(d)  Notwithstanding subsections (a), (b), and (c), the rate of tax upon the portion of the gross income of a motor carrier which consists of the receipts from the sale of its products or services to a contractor shall be as follows:

(1)  In calendar year 2000, 3.5 per cent;

(2)  In calendar year 2001, 3.0 per cent;

(3)  In calendar year 2002, 2.5 per cent;

(4)  In calendar year 2003, 2.0 per cent;

(5)  In calendar year 2004, 1.5 per cent;

(6)  In calendar year 2005, 1.0 per cent; and

(7)  In calendar year 2006, and thereafter, 0.5 per cent;

provided that there is a resale of the products or services and the resale by the contractor is subject to taxation at the highest rate under section 237-13; the gross income of the motor carrier is not divided as provided in the definition of "gross income" in section 239-2 for the tax imposed under this chapter or chapter 237; and the gross income of the motor carrier from the sale of its products or services to the contractor is not subject to a deduction under chapter 237 by the contractor; and in the case of services provided by the motor carrier, the benefit of the service passes to the customer of the contractor as an identifiable element of the contracting or service provided by the contractor and does not constitute overhead as defined in section 237-1.

The department shall have the authority to implement the tax rate changes in paragraphs (1) through (7) by prescribing tax forms and instructions that require tax reporting and payment by deduction, allocation, or any other method to determine tax liability with due regard to the tax rate changes.

For purposes of this subsection, "contractor" has the same meaning as defined in section 237-6.

(e)  Notwithstanding subsections (a) through (d), beginning on October 1, 2001, the tax under this chapter shall not apply to airlines, motor carriers, common carriers by water, and contract carriers other than motor carriers; provided that the gross income received on or after October 1, 2001, by these carriers shall be subject to the tax imposed under chapter 237.  For the taxable year in which October 1, 2001 occurs, the tax imposed and due under this chapter for the affected carriers shall be abated in an amount equal to:

(1)  The tax imposed on the first day of the taxpayer's taxable year in which October 1, 2001 occurs;

(2)  Divided by the number of months in the taxpayer's affected taxable year; and

(3)  Multiplied by the number of months in the taxpayer's taxable year remaining after September 30, 2001. [L 1963, c 147, §2(f); am L 1965, c 155, §18; Supp, §126-5.1; HRS §239-6; am L 1968, c 59, §3; am L 1970, c 180, §22; am L 2000, c 198, §15; am L Sp 2001 3d, c 9, §4; am L 2003, c 135, §8]

Case Notes

Federal law preempts gross receipts tax on air transportation or carriage of persons in air commerce.  464 U.S. 7.

Commissions retained by airline's travel agents are includible in airline's gross income for purposes of imposing tax.  56 H. 626, 547 P.2d 586.

Section does not burden commerce unduly, and is not preempted by federal law.  65 H. 1, 647 P.2d 263.

Federal Aviation Act did not preempt State's power, under this section, to tax gross receipts attributable to the ground transportation portion of air packages that common carrier transported interisland and/or between Hawaii and the mainland.  88 H. 336, 966 P.2d 648.



§239-6.5 - Tax credit for lifeline telephone service subsidy.

[§239-6.5]  Tax credit for lifeline telephone service subsidy.  A telephone public utility subject to this chapter that has been authorized to establish lifeline telephone service rates by the public utilities commission shall be allowed a tax credit, equal to the lifeline telephone service costs incurred by the utility, to be applied against the utility's tax imposed by this chapter.  The amount of this credit shall be determined and certified annually by the public utilities commission.  The tax liability for a telephone public utility claiming the credit shall be calculated in the manner prescribed in section 239-5; provided that the amount of tax due from the utility shall be net of the lifeline service credit. [L 1986, c 116, §2]



§239-7 - Assessments; payments; chapter 235 applicable.

§239-7  Assessments; payments; chapter 235 applicable.  (a) The tax imposed by this chapter shall be assessed against each public service company in the manner provided by this chapter, and shall be paid to the department of taxation at the times and in the manner (in installments or otherwise) provided by this section, except as provided in section 239-5(a), where there is levied and assessed a tax in excess of four per cent upon gross income, the revenues generated from the tax in excess of the four per cent rate shall be paid to the respective county director of finance at the times and in the manner (in installments or otherwise) provided by this section.

(b)  The total amount of the tax imposed by this chapter shall be paid on or before the twentieth day of the fourth month following the close of the taxable year.  The public service company may elect to pay the tax in four equal installments, in which case the first installment shall be paid on or before the twentieth day of the fourth month following the close of the taxable year, the second installment shall be paid on or before the twentieth day of the sixth month following the close of the taxable year, the third installment shall be paid on or before the twentieth day of the ninth month following the close of the taxable year, and the fourth installment shall be paid on or before the twentieth day of the twelfth month following the close of the taxable year.  Notwithstanding the preceding, if the total tax liability under this chapter for the taxable year exceeds $100,000, the taxes so levied shall be payable in twelve equal installments, in which case the first installment shall be paid on or before the tenth day of the first month following the close of the taxable year, and the remaining installments shall be paid on or before the tenth day of each calendar month after such date.  If any installment is not paid on or before the date fixed for its payment, the department or the county director of finance as to payments due the county under section 239-5(a), at the election of the department or the county director, may cause the balance of the tax unpaid to become payable upon not less than ten days' notice and demand, and this amount shall be paid upon the date so fixed in the notice and demand from the department or the county director of finance as to payments due to the county.

(c)  The department shall prescribe the forms in which returns shall be made so as to reflect clearly the liability of each public service company subject to this tax, and may provide in the forms for such additional information as it may deem necessary.  All provisions of the laws, not inapplicable and not inconsistent with this chapter, relating to returns for income tax purposes, the assessment (including additional assessments), collection, and payment (in installments or otherwise) of income taxes and the powers and duties of the department and the state director of finance in connection therewith, and relating to appeals from or other adjustments of such assessments, limitation periods for assessments, enforcement of attendance of witnesses, and the production of evidence, examination of witnesses and records, the effect of assessments, tax books, and lists and other official tax records as evidence, delinquent dates and penalties, and the rights and liabilities (civil and criminal) of taxpayers and other persons in connection with any matters dealt with by chapter 235, are made applicable (1) to the taxes and the assessment, payment, and collection thereof, provided by this chapter, and (2) to the department and the state director of finance in connection with the taxes and the assessment, payment, or enforcement of payment and collection thereof, and (3) to taxpayers and other persons affected by this chapter, as the case may be.  The provisions of chapter 235 regarding the limitation period for assessment and refunds shall run from the filing of the return for the taxable year, or the due date prescribed for the filing of the return, whichever is later.  With respect to payments due to a county of the revenues generated from the tax in excess of the four per cent rate imposed under section 239-5(a), a county director of finance shall be afforded such rights and procedures of the department in the enforcement of payment and collection of the taxes assessed and levied under this chapter. [L 1932 2d, c 43, §5; RL 1935, §2144; RL 1945, §5675; RL 1955, §126-6; am L 1959, c 277, §16; am L Sp 1959 2d, c 1, §§14, 16; am L 1963, c 114, §1 and c 147, §2(g); HRS §239-7; am L 1991, c 25, §2; am L 1992, c 38, §2; am L 2001, c 64, §4]

Case Notes

Claim for refund starts to run from due date of any quarterly payment.  68 H. 391, 716 P.2d 1138.



§239-8 - Allocation and apportionment.

§239-8  Allocation and apportionment.  (a)  The gross income included in the measure of the tax as defined in subparagraphs (B) and (C) of the definition of "gross income" in section 239-2, shall be determined by an allocation and separate accounting so far as practicable.

(b)  If under subparagraph (B) of the definition of "gross income" in section 239-2, an apportionment of gross income is necessary, there shall be apportioned to the State and included in the measure of the tax that proportion of the total gross income, so requiring apportionment, which the direct cost of the transportation, conveyance, or transmission designated in subparagraph (B) of the definition of "gross income" in section 239-2, bears to the total direct cost of the transportation, conveyance, or transmission the gross income from which requires apportionment.

(c)  If under subparagraph (C) of the definition of "gross income" in section 239-2, an apportionment of gross income is necessary, there shall be apportioned to the State and included in the measure of the tax that proportion of the total gross income, so requiring apportionment, which the total direct cost of the transportation, conveyance, or transmission within the State bears to the total direct cost of the transportation, conveyance, or transmission the gross income from which requires apportionment. [L 1963, c 147, §2(i); Supp, §126-7.1; HRS §239-8; am L 1997, c 178, §8]



§239-9 - Time of application of tax and other provisions.

§239-9  Time of application of tax and other provisions.  (a)  In general.  The tax imposed by this chapter applies to every public service company:

(1)  Which is in business at the commencement of a calendar year, as of January 1 of that year;

(2)  Which begins business after the commencement of a calendar year, as of the commencement of business.

(b)  Third year of doing business; earlier years, how governed.  If the company is in business at the commencement of the calendar year, and was in business during the whole of the preceding year and prior thereto, the tax shall be returned and paid as provided in sections 239-4 and 239-7.

However, if subsection (a)(2) applies, or if the company though in business at the commencement of the calendar year was not in business during the preceding year, or was in business during the preceding year or a part thereof but not prior thereto, the tax shall be returned and paid as provided in subsections (c) and (d).

(c)  First year of doing business.  The measure of the tax for the year in which the company begins business is an estimate of the gross income of the public service company for that year or for the part of that year in which it is in business.

The tax thereon for the year in which the company begins business shall be at the following rate:

(1)  If subsection (a)(2) applies, at the rate of four per cent, or

(2)  If subsection (a)(1) applies but the company though in business at the commencement of the calendar year was not in business during any part of the preceding year, the tax shall be at the rate provided by sections 239-5 and 239-6, except that there shall be no adjustment of the rate of tax on account of the ratio of the net income to the gross income being in excess of fifteen per cent and it shall be assumed for purposes of this subsection and subsection (e) that the ratio is fifteen per cent or less.

The estimate shall be made and the tax returned on or before the twentieth day of the third month after the month in which the company begins business and shall be subject to adjustment by the filing of an amended return as provided in subsection (e).  Payment of the tax shall accompany the return unless time for payment is extended by the director of taxation.  The extension may be granted by the director in order to provide for payment of the tax in installments during the remainder of the taxable year.

(d)  Second year of doing business.  The measure of the tax for the year following the year in which the company began business is an estimate of the average gross income for a taxable year, subject to adjustment by the filing of an amended return as provided in subsection (e).  The estimate shall be made and the tax returned and paid at the times provided for other companies which are in business at the commencement of the calendar year.  The tax thereon shall be at the rate provided by sections 239-5 and 239-6, except that there shall be no adjustment of the rate of tax on account of the ratio of the net income to the gross income being in excess of fifteen per cent and it shall be assumed for purposes of this subsection and subsection (e) that the ratio is fifteen per cent or less.

(e)  Adjustment of estimates.  An amended return shall be filed after the close of the applicable taxable year for each year for which an estimated tax return was filed under subsection (c) or (d).

If the year for which the estimate is made is the year in which the company commenced doing business and subsection (c) applies, any variance between the estimate and the actual gross income for that year shall be adjusted and a credit or refund made, or payment of additional tax due, depending upon whether the estimate was in excess of, or less than, the actual gross income of the company for that year.

If the year for which the estimate is made is the year following the year in which the company commenced doing business and subsection (d) applies, the average monthly gross income during the period from and after the commencement of business to the close of the year for which the estimate was made shall be determined and multiplied by twelve.  Any variance between the estimate and the amount so computed shall be adjusted and a credit or refund made, or payment of additional tax due, depending upon whether the estimate was in excess of, or less than, the amount computed.

The amended return shall be made and filed and any additional tax due paid on or before the twentieth day of the fourth month following the close of the taxable year in which the company commenced business.

The adjustment of the tax imposed under this chapter and the making of an amended return as provided under this section shall apply only to the first and second taxable years of doing business.

(f)  Acquisition of business of another company.  Whenever any public service company subject for any year to the tax imposed by this chapter, shall have acquired by purchase or otherwise during the preceding year the business or any part thereof of another public service company liable to tax under this chapter for the preceding year but not liable for the year following the sale or disposition, and the acquiring company continues the operation of the business so acquired, the gross income to be reported by the acquiring company for the purpose of determining the amount of its tax under this chapter for the year following the year in which the business was so acquired shall include, in addition to the gross income of the acquiring company during the year ending December 31 or fiscal year preceding, whichever is applicable, the gross income of the business or part thereof so acquired for the portion of the preceding year as the business was not operated by the acquiring company.

This subsection shall not apply to any company whose tax for the year involved is measured under subsection (c) by an estimate of gross income for the year subject to adjustment after the close of the year.

If the first paragraph of this subsection applies but the tax of the acquiring company for the year is governed by subsection (d) and adjusted under subsection (e), then in determining the average monthly gross income for that purpose there shall be included, in addition to the gross income of the acquiring company for the period involved in the determination of the average, the gross income of the business or part thereof acquired by the company for the portion of that period in which the business was not operated by the acquiring company.

(g)  Consolidation or merger.  Whenever there is a consolidation or merger of public service companies, liability to the tax imposed by this chapter shall attach to the company thus formed and the gross income which shall be used for measuring the tax of the company thus formed shall include the gross income of the companies which were consolidated or merged. [L 1963, c 147, §2(j); am L 1965, c 155, §19; Supp, §126-7.5; HRS §239-9; am L 1991, c 25, §3]



§239-10 - Disposition of revenues.

§239-10  Disposition of revenues.  All taxes collected under this chapter shall be state realizations; provided that where a tax in excess of the four per cent rate upon gross income is levied and assessed under section 239-5(a), such tax revenues to be paid to the county shall be realizations of such county. [L 1932 2d, c 43, §6; RL 1935, §2145; RL 1945, §5676; RL 1955, §126-8; HRS §239-10; am L 2001, c 64, §5]



§239-11 - Exemption of certain contract carriers.

§239-11  Exemption of certain contract carriers.  (a)  There shall be exempted and excluded from the measure of the tax imposed by this chapter the gross income from any contract carrier by water which is engaged primarily in the business of transporting persons between harbors or wharves of the various counties for interisland cruises within the State; provided that such exemption shall be applicable for the period July 1, 1981, to June 30, 1996.

(b)  Any contract carrier and related partners, if any, claiming an exemption under subsection (a) shall submit an annual financial report, prepared by an independent certified public accountant, to the department of taxation and to the department of business, economic development, and tourism on or before the fifteenth day of the fifth month following the close of each taxable year for which the exemption is being claimed; provided that in addition to reports in 1992, 1993, 1994, and 1995, an annual financial report shall be due on or before March 1, 1996.  The annual financial report, prepared in a form approved by the director of taxation, shall include but not be limited to:

(1)  A balance sheet of assets and liabilities;

(2)  A statement of income and expenses;

(3)  Supplementary information to financial statements;

(4)  A summary of financial condition; and

(5)  An apportionment of income and expenses of the contract carrier and related partners, if any, within and without the State.

Within thirty days of the receipt of the financial report from the contract carrier and related partners, if any, the director of taxation shall submit relevant financial data to the legislature.  Failure to comply with this subsection by the contract carrier or related partners, if any, as determined by the director of taxation, shall constitute a waiver of the right to claim the exemption. [L 1981, c 240, §1; am L 1985, c 30, §1; am L 1987, c 20, §1; am L 1991, c 228, §1]



§239-12 - Call centers; exemption; engaging in business; definitions.

[§239-12]  Call centers; exemption; engaging in business; definitions.  (a)  This chapter shall not apply to amounts received from a person operating a call center by a person engaged in business as a telecommunications common carrier for interstate or foreign telecommunications services, including toll-free telecommunications, telecommunications capabilities for electronic mail, voice and data telecommunications, computerized telephone support, facsimile, wide area telecommunications services, or computer to computer communication.

(b)  The department, by rule, may provide that the person providing the telecommunications service may take from the person operating a call center a certificate, in a form that the department shall prescribe, certifying that the amounts received for telecommunications services are for operating a call center.  If the certificate is required by rule of the department, the absence of the certificate in itself shall give rise to the presumption that the amounts received from the sale of telecommunications services are not for operating a call center.

(c)  As used in this section:

"Call center" means a physical or electronic operation that focuses on providing customer service and support for computer hardware and software companies, manufacturing companies, software service organizations, and telecommunications support services, within an organization in which a managed group of individuals spend most of their time engaging in business by telephone, usually working in a computer-automated environment; provided that the operation shall not include telemarketing or sales.

"Customer service and support" means product support, technical assistance, sales support, phone or computer-based configuration assistance, software upgrade help lines, and traditional help desk services.

(d)  This section shall not apply to income received after June 30, 2010. [L 2000, c 195, §3]

Note

L 2000, c 195, §5(3) provides in part that this section:

"... shall apply to the entire gross income received by a public service company for the fiscal year preceding July 1, 2001; provided that in the case of a public service company operating on a calendar year, this Act shall apply to the entire gross income received for the calendar year in which July 1, 2001, occurs and for fiscal years thereafter."



§239-13 - REPEALED.

§239-13  REPEALED.  L 2007, c 9, §28.



§239-21 - Application.

[PART II.]  SOURCING OF

MOBILE TELECOMMUNICATIONS SERVICES INCOME

Note

L 2002, c 209, §6 provides:

"SECTION 6.  Notwithstanding any provisions of this Act to the contrary, nothing in this Act shall affect or shall be construed to affect the taxation of prepaid telephone calling service under section 237-13.8, Hawaii Revised Statutes."

This part, with respect to tax liabilities, applies only to charges on or revenues from customer bills issued after August 1, 2002.  L 2002, c 209, §9.

[§239-21]  Application.  Sections 239-21 to 239-25 shall apply to home service providers as defined in section 239-22. [L 2002, c 209, pt of §2]



§239-22 - Definitions.

[§239-22]  Definitions.  As used in sections 239-21 to 239-25:

"Charges for mobile telecommunications services" means any charge for, or associated with, the provision of commercial mobile radio service, as defined in Title 47 Code of Federal Regulations section 20.3 as in effect on June 1, 1999, or any charge for, or associated with, a service provided as an adjunct to a commercial mobile radio service, that is billed to the customer by or for the customer's home service provider regardless of whether individual transmissions originate or terminate within the licensed service area of the home service provider.

"Customer" means:

(1)  The person or entity that contracts with the home service provider for mobile telecommunications services; or

(2)  If the end user of mobile telecommunications services is not the contracting party, "customer" means the end user of the mobile telecommunications service; provided that this paragraph shall apply only for the purpose of determining the place of primary use.  Without implication for the general definition of "customer", the term does not include:

(A)  A reseller of mobile telecommunications service; or

(B)  A serving carrier under an arrangement to serve the customer outside the home service provider's licensed service area.

"Home service provider" means the facilities-based carrier or reseller with which the customer contracts for the provision of mobile telecommunications services.

"Licensed service area" means the geographic area in which the home service provider is authorized by law or contract to provide commercial mobile radio service to the customer.

"Mobile telecommunications service" means commercial mobile radio service, as defined in Title 47 Code of Federal Regulations section 20.3 as in effect on June 1, 1999.

"Place of primary use" means the street address representative of where the customer's use of the mobile telecommunications service primarily occurs, which must be:

(1)  The residential street address or the primary business street address of the customer; and

(2)  Within the licensed service area of the home service provider.

"Prepaid telephone calling service" means the right to purchase exclusively telecommunications services that must be paid for in advance, that enables the origination of calls using an access number, authorization code, or both, whether manually or electronically dialed, if the remaining amount of units of service that have been prepaid is known by the provider of the prepaid service on a continuous basis.

"Reseller":

(1)  Means a provider who purchases telecommunications services from another telecommunications service provider and then resells, uses as a component part of, or integrates the purchased services into a mobile telecommunications service; and

(2)  Does not include a serving carrier with which a home service provider arranges for the services to its customers outside the home service provider's licensed service area.

"Serving carrier" means a facilities-based carrier providing mobile telecommunications service to a customer outside a home service provider's or reseller's licensed service area.

"Taxing jurisdiction" means any of the several states, the District of Columbia, or any territory or possession of the United States, any municipality, city, county, township, parish, transportation district, or assessment jurisdiction, or other political subdivision within the territorial limits of the United States with the authority to impose a tax, charge, or fee. [L 2002, c 209, pt of §2]



§239-23 - Mobile telecommunications definitions.

[§239-23]  Mobile telecommunications definitions.  The definitions relating to mobile telecommunications services set forth under section 239-22 shall apply to give effect to the federal Mobile Telecommunications Sourcing Act, Title 4 United States Code sections 116 to 126, and shall have no impact on the interpretation of the laws of this State except as expressly set forth in this chapter. [L 2002, c 209, pt of §2]



§239-24 - Effect of customer's failure to provide its place of primary use; effect of aggregation or segregation of charges.

[§239-24]  Effect of customer's failure to provide its place of primary use; effect of aggregation or segregation of charges.  (a)  Nothing in this chapter modifies, impairs, supersedes, or authorizes the modification, impairment, or supersession of any law allowing a taxing jurisdiction to collect a tax, charge, or fee from a customer that has failed to provide its place of primary use.

(b)  If a taxing jurisdiction does not otherwise subject charges for mobile telecommunications services to taxation and if these charges are aggregated with and not separately stated from charges that are subject to taxation, then the charges for nontaxable mobile telecommunications services may be subject to taxation unless the home service provider can reasonably identify charges not subject to the tax, charge, or fee from its books and records that are kept in the regular course of business.

(c)  If a taxing jurisdiction does not subject charges for mobile telecommunications services to taxation, a customer may not rely upon the nontaxability of charges for mobile telecommunications services unless the customer's home service provider separately states the charges for nontaxable mobile telecommunications services from taxable charges or the home service provider elects, after receiving a written request from the customer in the form required by the provider, to provide verifiable data based upon the home service provider's books and records that are kept in the regular course of business that reasonably identifies the nontaxable charges.

(d)  A home service provider shall be responsible for obtaining and maintaining the customer's place of primary use.  Subject to a determination by the department that the customer's place of primary use does not reflect the correct taxing jurisdiction, and if the home service provider's reliance on information provided by its customer is in good faith, a home service provider may rely on the applicable residential or business street address supplied by the customer and the home service provider shall not be held liable for any additional taxes, charges, or fees that are passed on to the customer as a separate itemized charge; provided that a home service provider may treat the address used by the home service provider for tax purposes under a service contract or agreement in effect on July 28, 2002, as the customer's place of primary use for the remaining term of the contract or agreement, excluding any renewal of the contract or agreement. [L 2002, c 209, pt of §2]



§239-25 - Nonseverability.

[§239-25]  Nonseverability.  If a court of competent jurisdiction enters a final judgment on the merits that:

(1)  Is based on federal law;

(2)  Is no longer subject to appeal; and

(3)  Substantially limits or impairs the essential elements of sections 239-21 to 239-24,

then sections 239-21 to 239-24 are invalid and have no legal effect as of the date of entry of the judgment. [L 2002, c 209, pt of §2]






CHAPTER 240 - PUBLIC UTILITIES; FRANCHISE TAX

§240-1 - Electric light and power companies, tax on.

§240-1  Electric light and power companies, tax on.  Every person operating in the State an electric light or power business as a public utility, whose franchise does not provide for the payment to the county in which the public utility operates of a tax, or a tax of less than two and one-half per cent, based upon the gross receipts of such person from all electric light or power furnished to consumers during each calendar year, shall file with the director of finance of the county in which the public utility operates, within one month after the expiration of each calendar year, a detailed statement showing all gross receipts from all electric light or power furnished to consumers during the preceding calendar year.  Such person shall, at the same time pay to the director of finance, for and on behalf of such county, in addition to any and all other payments required to be made by law, two and one-half per cent of the gross receipts; or, if such person's franchise provides for a tax of less than two and one-half per cent of the gross proceeds, the difference between the tax required under such franchise and two and one-half per cent of the gross receipts, of such person from all electric light or power furnished to consumers during the preceding calendar year. [L 1937, c 105, pt of §1; RL 1945, pt of §5681; RL 1955, §131-1; HRS §240-1; am L 1982, c 167, §1]



§240-1 - .

[§240-1.5]  Surcharge amounts exempt.  Amounts received in the form of a monthly surcharge by a utility acting on behalf of an affected utility under section 269-16.3 shall not be gross receipts for the acting utility for purposes of this chapter.  Any amounts retained by the acting utility for collection or other costs shall not be included in this exemption. [L 1993, c 337, §3]



§240-2 - Books, papers, etc.

§240-2  Books, papers, etc.  All books, papers, records, and accounts of such person shall at all reasonable times be open to inspection by the director of finance of such county, or the director's agents appointed for such purpose. [L 1937, c 105, pt of §1; RL 1945, pt of §5681; RL 1955, §131-2; HRS §240-2; gen ch 1985]

Revision Note

Reference to director of finance substituted for treasurer to conform to county charters.






CHAPTER 241 - TAXATION OF BANKS AND OTHER FINANCIAL CORPORATIONS

§241-1 - Definitions.

§241-1  Definitions.  As used in this chapter unless a different meaning appears from the context:

"Bank" means and includes any national banking association and any bank chartered or licensed pursuant to chapter 412.

"Building and loan association" means any corporation that has been authorized to operate as a savings bank or savings and loan association pursuant to chapter 412, and any federal savings and loan association.

"Building and loan association" means any corporation or mutual association which has been authorized to operate as a savings bank or savings and loan association pursuant to chapter 412, and any federal savings and loan association.

"Chapter 235" means the provisions thereof as amended and applicable to the tax imposed by the chapter in respect of income derived or received on and after the franchise tax date prescribed by this chapter, for example, for the computation of the franchise tax imposed by this chapter as of January 1, 1958, references to chapter 235 signify the provisions thereof as amended and applicable to income derived or received on or after January 1, 1958, in the case of a taxpayer whose taxable year under chapter 235 commences January 1, 1958.

"Development company" means a company approved by the federal Small Business Administration to operate under the provisions of Title V of the federal Small Business Investment Act of 1958, Public Law 699, as amended.

"Financial corporation" means (1) any corporation, domestic or foreign, other than a bank or building and loan association, which is a financial corporation within the meaning of section 5219 of the Revised Statutes of the United States, as amended (12 U.S.C. 548), or other similar law, doing business in the State and not subject to the taxes imposed by chapter 235, but shall not include an insurance company which pays the tax on premiums imposed by chapter 431, and (2) an interbank broker doing business in the State and not subject to the taxes imposed by chapter 235.

"Financial holding company" means any corporation registered under the Federal Bank Holding Company Act of 1956, as amended, or registered as a savings and loan holding company under the Home Owners' Loan Act of 1933, as amended.

"Financial services loan company" means any company which has been authorized to engage in the business of a financial services loan company pursuant to chapter 412.

"Income year" means that year, either the calendar year or fiscal year, the income of which is the measure of the tax for the franchise tax year involved.

"Interbank broker" means a person, who for a fee, brokerage, or other compensation, either directly or indirectly, provides brokerage services as an intermediary or agent in transactions between financial institutions where one financial institution (1) supplies funds to another financial institution by making a loan, placing funds in a deposit account, or otherwise extending credit to the other institution, (2) buys, sells, trades, or swaps currency, commercial paper, banker's acceptances, negotiable certificates of deposit, treasury bills, notes, or bonds with another financial institution, or (3) enters into interest rate swaps, forward rate agreements, or interest rate futures contracts with another financial institution.  A "financial institution", as used in this paragraph, means a bank, a savings bank, a building and loan association, a trust company, a financial services loan company, an insurance company, a pension and profit sharing trust, an investment company as defined in the federal Investment Company Act of 1940, an Edge or Agreement Corporation, an international banking facility, and similar United States or foreign institutions.

"Mortgage loan company" means any company licensed under chapter 454.

"Small business investment company" means a company approved by the federal Small Business Administration to operate under the provisions of the federal Small Business Investment Act of 1958 (72 U.S. Statutes at Large 689 et seq.; 15 U.S.C. 661 et seq.), as amended, and issued a license as provided thereunder.

"Subsidiary" means any corporation doing business in Hawaii engaged in activities set forth in Title 12 of the Code of Federal Regulations, sections 225.22 and 225.25 (1990) (Regulation Y) and sections 584.2-1 and 584.2-2 (1990) (Office of Thrift Supervision) and whose voting stock is more than eighty per cent owned, directly or indirectly, by a financial holding company, bank, building and loan association, financial services loan company, financial corporation, or trust company.

"Trust company" means a corporation or joint stock company authorized to conduct business as a trust company under article 8 of chapter 412. [L Sp 1957, c 1, pt of §10(a); am L 1959, c 277, §17; am L 1965, c 224, §5; Supp, §127-1; HRS §241-1; am L 1976, c 203, §3(1); am L 1982, c 92, §3(1); am L 1987, c 168, §2; am L 1989, c 266, §3; am L 1990, c 109, §2; am L 1992, c 106, §10; am L 1993, c 350, §§11, 35; am L 2006, c 228, §2]

Cross References

Legislative intent re meaning of "financial corporation".  L Sp 1957, c 1, §24(c).



§241-1.5 - Time of application of tax and other provisions.

§241-1.5  Time of application of tax and other provisions.  (a)  The tax imposed by this chapter applies to every bank, building and loan association, development company, financial corporation, financial services loan company, trust company, mortgage loan company, financial holding company, small business investment company, or subsidiary as defined in section 241-1:

(1)  Which is in business at the commencement of a calendar year, as of January 1 of that year;

(2)  Which begins business after the commencement of a calendar year, as of the commencement of business.

(b)  The measure of the tax for the year in which the taxpayer begins business is an estimate of the net income of the taxpayer for that year or for the part of that year in which it is in business.

The tax for the year in which the taxpayer begins business shall be at the tax rate provided in section 241-4.

The estimate shall be made on forms provided by the department and shall be subject to adjustment by the filing of an amended return as provided in subsection (e).  The tax shall be paid on or before the twentieth day of the third month after the month in which the taxpayer begins business.  Payment of the tax shall accompany the return unless time for the payment is extended by the director of taxation.  The extension may be granted by the director in order to provide for payment of the tax in installments during the remainder of the calendar year.

(c)  The measure of the tax for the year following the year in which the taxpayer began business is an estimate, utilizing the average monthly net income of the first taxable year of doing business multiplied by twelve.  The tax shall be at the rate provided by section 241-4.  A return shall be made and the tax returned and paid on or before the twentieth day of the fourth month following the close of the first taxable year of doing business and shall be subject to adjustment by the filing of an amended return as provided in subsection (e).

(d)  If the taxpayer is in business at the commencement of the calendar year, and was in business during the whole of the preceding year and prior thereto, the tax shall be returned and paid as provided in section 241-4.

(e)  An amended return shall be filed after the close of the applicable taxable year for each year for which an estimated tax return was filed under subsection (b) or (c).

If subsection (b) or (c) applies, any variance between the estimate and the actual net income for that year shall be adjusted and a credit or refund made, or payment of additional tax due, depending upon whether the estimate was in excess of, or less than, the actual net income of the taxpayer for the year.

The amended return shall be made and filed and any additional tax due paid on or before the twentieth day of the fourth month following the close of the taxable year in which the taxpayer commenced business.

The adjustment of the tax imposed under this chapter and the making of an amended return as provided under this section shall apply only to the first and second taxable years of doing business.

(f)  Whenever any taxpayer subject for any year to the tax imposed by this chapter shall have acquired by purchase or otherwise during the preceding year the business or any part thereof of another taxpayer liable to tax under this chapter for such preceding year but not liable for the year following such sale or disposition, and the acquiring taxpayer continues the operation of the business so acquired, the net income to be reported by the acquiring taxpayer for the purpose of determining the amount of its tax under this chapter for the year following the year in which the business was so acquired shall include, in addition to the net income of the acquiring taxpayer during the year ending December 31 or fiscal year preceding, whichever is applicable, the net income of the business or part thereof so acquired for such portion of such preceding year as such business was not operated by the acquiring company.

This subsection shall not apply to any taxpayer whose tax for the year involved is measured under subsection (b) by an estimate of gross income for such year subject to adjustment after the close of the year.

If the first paragraph of this subsection applies but the tax of the acquiring taxpayer for the year is governed by subsection (c) and adjusted under subsection (e), then in determining the average monthly net income for that purpose there shall be included in addition to the net income of the acquiring taxpayer for the period involved in the determination of the average, the net income of the business or part thereof acquired by the taxpayer for the portion of that period in which the business was not operated by the acquiring taxpayer.

(g)  Whenever there is a consolidation or merger of taxpayers subject to the tax imposed by this chapter, the tax shall attach to the taxpayer thus formed and the net income which shall be used for measuring the tax of the taxpayer thus formed shall include the net income of the taxpayers which were consolidated or merged.

(h)  If a taxpayer subject to the tax imposed by this chapter terminates business operations during the calendar or fiscal year and other than in an acquisition by another company, or merger, or consolidation, the tax shall apply to the actual net income for the taxable year or part of the taxable year the taxpayer continued business operations.

If a taxpayer subject to the tax imposed by this chapter terminates business operations during the taxable year:

(1)  Before the tax return is filed as required under section 241-5, a short year return shall be made and filed and the tax shall apply to the actual net income for the taxable year or part of the taxable year during which the taxpayer continued business operations; or

(2)  After the return has been made and filed as provided in section 241-5, an amended return shall be made and filed to show the actual net income for the taxable year or part of the taxable year during which the taxpayer continued business operations.  Any variance between the tax computed and paid on the basis of the entire net income of the preceding calendar or fiscal year and the actual net income for the final year or part of a year of business operations shall be adjusted and a credit or refund made, or the payment of additional tax shall be made.

The return made under paragraph (1) or (2) shall be filed and the tax imposed by this chapter shall be paid on or before the twentieth day of the fourth month following the month business operations ceased or the close of the taxable year, whichever is earlier.

The tax computed under this subsection shall not be duplicated with respect to the tax of an acquiring taxpayer as determined under subsection (f) or (g). [L 1988, c 69, §1; am L 1989, c 266, §3; am L 1992, c 106, §11]



§241-2 - Imposition of tax on national banking associations; construction; exemption from other taxes, except real property tax.

§241-2  Imposition of tax on national banking associations; construction; exemption from other taxes, except real property tax.  (a)  Every national banking association located or doing business in the State shall annually pay a franchise tax according to, or measured by, its net income, to be computed as provided in section 241-4, at the rate there prescribed.  The State is hereby adhering to the prescriptions of section 5219, Revised Statutes of the United States, as amended (12 U.S.C. 548), or other similar law.

(b)  Nothing in this chapter shall be construed (1) to exclude the application of other taxes imposed by the State or any political division thereof on national banking associations, their activities, property, income, shares or dividends when such taxes may be imposed in addition to those authorized by the above cited section 5219 of the Revised Statutes, or other similar law, or (2) to exempt the real property of national banking associations from taxation to the same extent, according to its value, as other real property is taxed, or (3) to preclude the inclusion of the dividends from national banking associations in the income of individuals taxable under chapter 235 to the same extent as are included dividends from domestic corporations.

(c)  If the tax imposed by this chapter at the rate provided in section 241-4 is, for any year, higher than is authorized by law, then in such event the rate of the tax imposed by this chapter shall, for national banking associations only, be reduced for that year to such per cent (to be computed to the nearest hundredth of one per cent) as will cause the amount of the tax imposed on national banking associations under this chapter not to exceed the authorized amount. [L Sp 1957, c 1, pt of §10(a); Supp, §127-2; HRS §241-2; am L 1968, c 7, §3; am L 1992, c 106, §12]



§241-3 - Imposition of tax on other banks, building and loan associations, financial services loan companies, financial corporations, small business investment companies, trust companies, mortgage loan companies, financial holding companies, development companies, and subsidiaries.

§241-3  Imposition of tax on other banks, building and loan associations, financial services loan companies, financial corporations, small business investment companies, trust companies, mortgage loan companies, financial holding companies, development companies, and subsidiaries.  Every bank, other than a national banking association, every building and loan association, every financial services loan company, financial corporation, small business investment company, trust company, mortgage loan company, financial holding company, development company, and subsidiary located or doing business in the State, shall annually pay a franchise tax measured as, and at the rate, provided in section 241-4. [L Sp 1957, c 1, pt of §10(a); am L 1965, c 224, §6; Supp, §127-3; HRS §241-3; am L 1976, c 203, §3(2); am L 1982, c 92, §3(2); am L 1989, c 266, §3; am L 1992, c 106, §13]



§241-3.5 - Deduction from entire net income.

§241-3.5  Deduction from entire net income.  There shall be allowed as a deduction from entire net income to the extent not deductible in determining federal taxable income, the adjusted eligible net income of an international banking facility, as defined in section 412:5-206, determined as follows:

(1)  The eligible net income of an international banking facility shall be the amount remaining after subtracting from the eligible gross income the applicable expenses.

(2)  Eligible gross income shall be the gross income derived by an international banking facility from:

(A)  Making, arranging for, placing, or servicing loans to foreign persons; provided that in the case of a foreign person which is an individual, or which is a foreign branch of a domestic corporation (other than a bank), or which is a foreign corporation or foreign partnership which is eighty per cent or more owned or controlled, either directly or indirectly, by one or more domestic corporations (other than a bank), domestic partnership, or resident individual, substantially all the proceeds of the loan shall be for use outside of the United States;

(B)  Making or placing deposits with foreign persons which are banks or foreign branches of banks (including foreign subsidiaries or foreign branches of the taxpayer) or with other international banking facilities; or

(C)  Entering into foreign exchange trading or hedging transactions related to any of the transactions described in this paragraph.

(3)  Applicable expenses shall be any expense or other deduction attributable, directly or indirectly, to the eligible gross income described in paragraph (2).

(4)  Adjusted eligible net income shall be determined by subtracting from eligible net income the ineligible funding amount, and by subtracting from the amount then remaining the floor amount.

(5)  The ineligible funding amount shall be the amount, if any, determined by multiplying eligible net income by a fraction, the numerator of which is the average aggregate amount for the taxable year of all liabilities, including deposits, and other sources of funds to the international banking facility which were not owed to or received from foreign persons, and the denominator of which is the average aggregate amount from the taxable year of all liabilities, including deposits and other sources of funds of the international banking facility.

(6)  The floor amount shall be the amount, if any, determined by multiplying the amount remaining after subtracting the ineligible funding amount from the eligible net income by a fraction, not greater than one, which is determined as follows:

(A)  The numerator shall be:

(i)  The percentage, as set forth in subparagraph (C), of the average aggregate amount of the taxpayer's loans to foreign persons and deposits with foreign persons which are banks or foreign branches of banks, or savings and loan associations or foreign branches of savings and loan associations, as the case may be, (including foreign subsidiaries or foreign branches of the taxpayer), which loans and deposits were recorded in the financial accounts of the taxpayer for its branches, agencies, and offices within the State for taxable years 1980, 1981, and 1982, minus;

(ii)  The average aggregate amount of such loans and such deposits for the taxable year of the taxpayer (other than such loans and deposits to an international banking facility); provided that in no case shall the amount determined in this clause exceed the amount determined in this subparagraph;

(B)  The denominator shall be the average aggregate amount of the loans to foreign persons and deposits with foreign persons which are banks or foreign branches of banks, including foreign subsidiaries or foreign branches of the bank, (or savings and loan associations, as the case may be) which loans and deposits were recorded in the financial accounts of the taxpayer's international banking facility for the taxable year;

(C)  The percentage shall be one hundred per cent for the first taxable year in which the taxpayer establishes an international banking facility and for the next succeeding four taxable years.  The percentage shall be eighty per cent for the sixth, sixty per cent for the seventh, forty per cent for the eighth, and twenty per cent for the ninth and tenth taxable years next succeeding the year such bank or savings and loan association establishes such facility, and zero in the eleventh succeeding year and thereafter.

(7)  If adjusted eligible net income is a loss, the amount of such loss shall be added to entire net income.

(8)  As used in this section, the term "foreign person" means:

(A)  An individual who is not a resident of the United States,

(B)  A foreign corporation, a foreign partnership, or a foreign trust, as defined in section 7701 of the federal Internal Revenue Code of 1954, as amended, other than a domestic branch thereof,

(C)  A foreign branch of a domestic corporation (including the taxpayer),

(D)  A foreign government or an international organization or an agency of either, or

(E)  An international banking facility.

For the purposes of this paragraph, the term "foreign" and "domestic" have the same meaning as set forth in section 7701 of the federal Internal Revenue Code of 1954, as amended. [L 1983, c 278, §3; am L 1993, c 350, §12]



§241-4 - Measure and rate of tax.

§241-4  Measure and rate of tax.  (a)  The measure of the tax imposed by this chapter is the entire net income from all sources for the preceding calendar year, or in the case of a taxpayer operating on a fiscal year basis, for the preceding fiscal year.  The tax shall be at the rate of seven and ninety-two one hundredths per cent of the entire net income from all sources.

(b)  The "entire net income from all sources" shall be determined in the same manner as the "taxable income" of a corporation, as provided by chapter 235, with the following changes and adjustments:

(1)  There is included in gross income interest received upon the obligations of the United States or its possessions, or upon securities issued under the authority of an act of Congress, or upon state, territorial, municipal, county, or other bonds or securities whether or not the income from such obligations, bonds, or securities, is tax free.  Section 235-7(a)(1), (5), and (6) does not apply.

(2)  Deductions connected with income which by this chapter are required to be included in the computation of net income shall be allowed, but deductions connected with income which by this chapter are not to be included in the computation of net income shall not be allowed.  Section 235-7(e)(1) does not apply.

(3)  Debts ascertained to be worthless and charged off on the books of the taxpayer within the income year may be deducted, or in the discretion of the department of taxation may be treated as a reasonable addition to a reserve for bad debts; provided that when satisfied that a debt is recoverable only in part, the department may allow the debt to be charged off in part.

(4)  In the case of any life insurance company (as defined by the Internal Revenue Code), which is determined to be a financial corporation as defined by this chapter, sections 801, 811, and 812 of the Internal Revenue Code do not apply.  The total of the deductions allowed by sections 807 and 810 of the Internal Revenue Code shall not exceed the amount of the required interest, as defined by section 807 of the Internal Revenue Code.

(5)  Section 582 (with respect to bonds, etc., losses and gains of financial institutions) of the Internal Revenue Code shall be operative for the purposes of this chapter. [L Sp 1957, c 1, pt of §10(a); am L Sp 1959 2d, c 1, §16; am L 1965, c 155, §21; Supp, §127-4; HRS §241-4; am L 1975, c 52, §1; am L 1978, c 173, §3; am L 1979, c 62, §3; am L 1985, c 19, §3; am L 1987, c 39, §6; am L 1988, c 69, §2; am L 1992, c 106, §14; am L 1995, c 85, §1]



§241-4.3 - Alternative tax.

[§241-4.3]  Alternative tax.  Section 1201 (with respect to alternative tax for corporations) of the Internal Revenue Code shall be operative for the purposes of this chapter and shall be applied as set forth in this section.  If for any taxable year a bank, building and loan association, development company, financial corporation, financial services loan company, small business investment company, mortgage loan company, financial holding company, or trust company has a net capital gain, then, in lieu of the tax imposed by section 241-4, there is hereby imposed a tax (if such tax is less than the tax imposed under section 241-4) which shall consist of the sum of:

(1)  A tax computed on the taxable income reduced by the amount of the net capital gain, at the rates and in the manner as if this section had not been enacted; plus

(2)  Four per cent of the net capital gain for the taxable year. [L 1992, c 106, §9]



§241-4.5 - Capital goods excise tax credit.

§241-4.5  Capital goods excise tax credit.  The capital goods excise tax credit provided under section 235-110.7 shall be operative for this chapter after December 31, 1987; provided that the capital goods excise tax credit shall be inoperative after December 31, 2008, and before January 1, 2010. [L 1987, c 239, §8; am L 2009, c 178, §5]

Note

The 2009 amendment applies to investments made, renovation costs incurred, or eligible depreciable tangible property placed in service on or after May 1, 2009. L 2009, c 178, §10.



§241-4.6 - Renewable energy technologies; income tax credit.

§241-4.6  Renewable energy technologies; income tax credit.  The renewable energy technologies income tax credit provided under section 235-12.5 shall be operative for this chapter for taxable years beginning after December 31, 2002; provided that the system was installed after June 30, 2003. [L 1991, c 99, §2; am L 2004, c 97, §2]



§241-4.7 - Low-income housing; income tax credit.

[§241-4.7]  Low-income housing; income tax credit.  The low- income housing tax credit provided under section 235-110.8 shall be operative for this chapter. [L 1992, c 145, §2]



§241-4.8 - High technology business investment tax credit.

§241-4.8  High technology business investment tax credit.  (a)  The high technology business investment tax credit provided under section 235-110.9 shall be operative for this chapter on July 1, 1999.

(b)  For investments made on or after May 1, 2009, this section shall be subject to section 235-109.5. [L 1999, c 178, §26; am L 2009, c 178, §6]

Note

The 2009 amendment applies to investments made, renovation costs incurred, or eligible depreciable tangible property placed in service on or after May 1, 2009. L 2009, c 178, §10.

Revision Note

"July 1, 1999" substituted for "the effective date of this Act".



§241-5 - Returns; payment of tax.

§241-5  Returns; payment of tax.  Returns made on the basis of the calendar year shall be made and filed, and the tax imposed by this chapter shall be paid, on or before April 20 following the close of the calendar year.  Returns made on the basis of a fiscal year shall be made and filed, and in such case the tax imposed by this chapter shall be paid, on or before the twentieth day of the fourth month following the close of the fiscal year.

A taxpayer may elect to pay the tax in four equal installments, in which case the first installment shall be paid on the date prescribed for the payment of the tax, the second installment shall be paid on the twentieth day of the second month, the third installment on the twentieth day of the fifth month, and the fourth installment on the twentieth day of the eighth month after such date.  Notwithstanding the preceding, if the total tax liability under this chapter for the taxable year exceeds $100,000, the taxes so levied shall be payable in twelve equal installments, in which case the first installment shall be paid on or before the tenth day of the first month following the close of the taxable year, and the remaining installments shall be paid on or before the tenth day of each calendar month after such date.  If any installment is not paid on or before the date fixed for its payment, the department, at its election, may cause the balance of the tax unpaid to become payable upon not less than ten days' notice and demand, and this amount shall be paid upon the date so fixed in the notice and demand from the department.  The department shall prescribe the forms in which returns shall be made.

The provisions of chapter 235 regarding the limitation period for assessment and refunds shall run from the filing of the return for the taxable year, or the due date prescribed for the filing of the return, whichever is later. [L Sp 1957, c 1, pt of §10(a); Supp, §127-5; HRS §241-5; am L 1992, c 38, §3]



§241-6 - Chapter 235 applicable.

§241-6  Chapter 235 applicable.  All of the provisions of chapter 235 not inconsistent with this chapter, and which may be appropriately applied to the taxes, persons, circumstances, and situations involved in this chapter, including without prejudice to the generality of the foregoing, sections 235-92, 235-98, 235-99, and 235-101 to 235-118, shall be applicable to the taxes imposed by this chapter, and to the assessment and collection thereof.  Any tax refund payable under section 235-110, hereby made applicable to the taxes imposed by this chapter, shall be made in the manner provided in section 231-23(c).

The filing of a consolidated return under section 235-92 applies only to a bank, building and loan association, financial services loan company, financial corporation, small business investment company, development company, mortgage loan companies, trust company, or financial holding company, and their subsidiaries as defined in section 241-1. [L Sp 1957, c 1, pt of §10(a); am L 1963, c 45, §9; Supp, §127-6; HRS §241-6; am L 1986, c 339, §19; am L 1992, c 106, §15]



§241-7 - Disposition of funds.

§241-7  Disposition of funds.  All taxes collected under this chapter shall be state realizations; provided that, by June 30 of each fiscal year, the sum of $2,000,000 shall be deposited with the director of finance to the credit of the compliance resolution fund as established pursuant to section 26-9(o). [L Sp 1957, c 1, pt of §10(a); Supp, §127-7; HRS §241-7; am L 1999, c 182, §1; am L 2001, c 28, §1]






CHAPTER 242 - MORTGAGE LOAN EXEMPTION



CHAPTER 243 - FUEL TAX LAW

§243-1 - Definitions.

§243-1  Definitions.  Whenever used in this chapter:

"Alternative fuel" means methanol, denatured ethanol, and other alcohols; mixtures containing eighty-five per cent or more by volume of methanol, denatured ethanol, and other alcohols with gasoline or other fuels; natural gas; liquefied petroleum gas; hydrogen; coal-derived liquid fuels; biodiesel; mixtures containing twenty per cent or more by volume of biodiesel with diesel or other fuels; fuels (other than alcohol) derived from biological materials; and any other fuel that is substantially not a petroleum product and that the governor determines would yield substantial energy security benefits or substantial environmental benefits.

"Aviation fuel" means all liquid substances of whatever chemical composition usable for the propulsion of airplanes.

"Barrel" means forty-two United States gallons of crude oil or petroleum product.

"Crude oil" means petroleum in an unrefined state or natural state, including condensates and natural gasoline.

"Director" means the director of finance of the State.

"Distributor" means:

(1)  Every person who refines, manufactures, produces, or compounds liquid fuel in the State and sells or uses the same therein;

(2)  Every person who imports or causes to be imported into the State any liquid fuel and sells it therein, whether in the original packages or containers in which it is imported or otherwise than in such original packages or containers, or who imports any such fuel for the person's own use in the State;

(3)  Every person who acquires liquid fuel from a person not a licensed distributor and sells or uses it, whether in the original package or container in which it was imported (if imported) or otherwise than in such original package or container; and

(4)  Every person who acquires liquid fuel from a licensed distributor as a wholesaler thereof and sells or uses it.

"End user" means any person or government entity who acquires petroleum products for their own use and not for resale.

"Liquid fuel" or "fuel" means all liquids ordinarily, practically, and commercially usable in internal combustion engines for the generation of power and includes liquefied petroleum gases, all distillates of and condensates from petroleum, natural gas, coal, coal tar, and vegetable ferments, such distillates and condensates being ordinarily designated as a gasoline, naphtha, benzol, benzine, and alcohols so usable but not restricted to such designation.  All aviation fuel that is sold for use in or used for airplanes is deemed to be "liquid fuel" or "fuel" whether or not coming within the definition contained in the foregoing sentence.

"Month" or "calendar month" means each full month of the calendar year; provided that whenever the books of any distributor in any county are kept on such a basis that its monthly records are made up on a basis other than a calendar month so that each business month of the distributor ends on some other day than the last day of the calendar month, and the distributor presents a sworn application to the department of taxation setting forth such facts and requesting that it be granted the privilege of making returns and paying the taxes and performing other duties required of it under this chapter upon the basis of such business month rather than a calendar month, the department shall in writing grant such privilege and thereupon, as to such distributor, the terms "month" or "calendar month" shall be deemed to mean and refer to such business month, and all returns and payments under this chapter shall be made upon the basis of such business month and all delinquencies and penalties shall attach and be calculated as of the last day of such business month.

"Person", except where the context or sense otherwise requires, means individuals, firms, associations, corporations, trusts, estates, partnerships, or other entities.

"Petroleum product" means any liquid hydrocarbon at standard temperature and pressure that is the product of the fractionalization, distillation, or other refining or processing of crude oil.

"Power-generating facility" [Definition repealed on December 31, 2012.  L 2009, c 198, §3.] means any electricity-generating facility that requires a permit issued under the Federal Clean Air Act (42 U.S.C. 7401-7671q), the Hawaii air pollution control law (chapter 342B), or both.

"Retail dealer" means a person who purchases liquid fuel from a licensed distributor and sells the liquid fuel at retail.  Only sales of liquid fuel for consumption or used by the purchaser, and not for resale, are sales at retail.

"Use", either as a noun or verb, and derivative expressions, means distribution or other disposition of fuel, or any other use thereof, whether with or without compensation. [L 1932 1st, c 19, §1; am L 1933, c 133, §1; RL 1935, §2010; am L Sp 1941, c 26, pt of §1; RL 1945, §5401; am L 1951, c 136, §1 and c 187, §1; RL 1955, §123-1; am L 1957, c 217, §1 and c 322, §1; am L Sp 1959 2d, c 1, §§14, 16; am L 1963, c 114, §1; HRS §243-1; gen ch 1985; am L 1991, c 55, §1; am L 1993, c 300, §3; am L 1997, c 178, §9; am L 2001, c 143, §2; am L 2007, c 103, §§2, 5(1)]

Case Notes

"Use" defined.  36 H. 170.



§243-2 - Distributors to register and be licensed.

§243-2  Distributors to register and be licensed.  Every distributor, and any person before becoming a distributor, shall register as such with the department of taxation on forms to be prescribed, prepared, and furnished by the department and the department shall issue to such distributor a license which shall be valid until revoked by the department as hereinafter provided.  However, distributors who cannot legally be required by the State to so register and be licensed, or to perform the duties required of distributors by any other provisions of this chapter, shall be deemed to be excluded from the operation of such provisions. [L 1932 1st, c 19, §3; RL 1935, §2012; am L Sp 1941, c 26, pt of §1; RL 1945, §5403; RL 1955, §123-2; am L Sp 1959 2d, c 1, §16; HRS §243-2]



§243-3 - Retail dealers, permits; certificates.

§243-3  Retail dealers, permits; certificates.  (a)  The certificate of a retail dealer as to the amount of the retail dealer's retail sales during the month, referred to in section 243-10, is of no validity unless at the time of making the certificate the retail dealer holds a permit from the department of taxation, which is then in effect.  In order to obtain a permit, a retail dealer shall make an application to the department therefor, in such form as the department prescribes, and containing such information as the department requires.

(b)  Any person who makes a false or fraudulent application or certificate or false statement in an application or certificate provided for by this chapter, with intent to defraud the State or to obtain, for a licensed distributor, an unauthorized credit, or who in any manner intentionally deceives or attempts to deceive the department in relation to an application or certificate provided for by this chapter, shall be fined not more than $5,000 or imprisoned not more than one year, or both.

(c)  No permit shall be issued to a retail dealer unless the department is satisfied that:

(1)  The retail dealer, as to all of the liquid fuel purchased by the retail dealer from licensed distributors, is engaged exclusively in selling the same at retail, and is not using the liquid fuel for any other purpose; or

(2)  The retail dealer maintains on the premises a pump or pumps drawing on tanks into which fuel is delivered by licensed distributors and from which no liquid fuel is drawn by the retailer for any purpose other than the sale thereof at retail, and the retail dealer further maintains records showing the quantity of liquid fuel on hand in those tanks at the beginning and end of each month and the deliveries into those tanks made by licensed distributors during the month; or

(3)  The retail dealer maintains records by which retail sales of liquid fuel purchased from licensed distributors are segregated from all other sales or uses of liquid fuel, and further showing the quantity of liquid fuel on hand at the beginning and end of each month and the purchases of liquid fuel from licensed distributors during the month.

(d)  Permits to retail dealers shall be issued on an annual basis and shall expire at the end of each calendar year.  A fee of $5 shall be charged for each permit or renewal thereof.  Permits shall be numbered and each certificate made by a retail dealer holding a permit shall bear the same identifying number as the permit which the retail dealer holds.

(e)  The department may revoke a permit upon the grounds hereinafter stated, after notice to the retail dealer holding the permit informing the retail dealer of the grounds of the proposed revocation and of the time and place at which a hearing will be held thereon.  If the department finds, after the hearing, that there is good cause therefor it may revoke the permit.  The permit may be revoked upon any of the following grounds:

(1)  A false or fraudulent application or false statement in an application;

(2)  The giving of a false or fraudulent certificate or a false statement in a certificate;

(3)  Failure to maintain the practices or records required by paragraphs (1), (2), or (3) of subsection (c), whichever is applicable as shown by the retail dealer's application for the permit;

(4)  Incomplete or inaccurate records when and if required to be kept.

(f)  Each retail dealer who holds a permit issued by the department which remains in effect, may make a certificate showing the amount of retail sales, made by the retail dealer during the month, of liquid fuel purchased from a licensed distributor, and further may furnish such certificate to the licensed distributor from whom the retail dealer purchased the liquid fuel, for the retail dealer's use as provided, in section 243-10. [L 1957, c 322, §2; am L Sp 1959 2d, c 1, §16; Supp, §123-2.5; HRS §243-3; gen ch 1985]

Cross References

Hearings, see chapter 91.



§243-3.5 - Environmental response tax; uses.

§243-3.5  Environmental response tax; uses.  (a)  In addition to any other taxes provided by law, subject to the exemptions set forth in section 243-7, there is hereby imposed at times provided in section 128D-2 a state environmental response tax of 5 cents on each barrel or fractional part of a barrel of petroleum product sold by a distributor to any retail dealer or end user, other than a refiner, of petroleum product; provided that        cents of the tax on each barrel shall be used pursuant to section 128D-2 to address concerns relating to drinking water.  The tax imposed by this subsection shall be paid by the distributor of the petroleum product.

(b)  Each distributor subject to the tax imposed by subsection (a), on or before the last day of each calendar month, shall file with the director, on forms prescribed, prepared, and furnished by the director, a return statement of the tax under this section for which the distributor is liable for the preceding month.  The form and payment of the tax shall be transmitted to the department of taxation in the appropriate district.

(c)  Notwithstanding section 248-8 to the contrary, the environmental response tax collected under this section shall be paid over to the director of finance for deposit into the environmental response revolving fund established by section 128D-2.

(d)  Every distributor shall keep in the State and preserve for five years a record in such form as the department of taxation shall prescribe showing the total number of barrels and the fractional part of barrels of petroleum product sold by the distributor during any calendar month.  The record shall show such other data and figures relevant to the enforcement and administration of this chapter as the department may require. [L 1993, c 300, §2; am L 1994, c 205, §2]

Note

Subsection (a) printed as enacted.



§243-4 - License taxes.

§243-4  License taxes.  (a)  [Repeal and reenactment on December 31, 2012.  L 2009, c 198, §3.]  Every distributor, in addition to any other taxes provided by law, shall pay a license tax to the department of taxation for each gallon of liquid fuel refined, manufactured, produced, or compounded by the distributor and sold or used by the distributor in the State or imported by the distributor, or acquired by the distributor from persons who are not licensed distributors, and sold or used by the distributor in the State.  Any person who sells or uses any liquid fuel, knowing that the distributor from whom it was originally purchased has not paid and is not paying the tax thereon, shall pay such tax as would have applied to such sale or use by the distributor.  The rates of tax imposed are as follows:

(1)  For each gallon of diesel oil, 2 cents;

(2)  For each gallon of gasoline or other aviation fuel sold for use in or used for airplanes, 2 cents;

(3)  For each gallon of naphtha sold for use in a power-generating facility, 2 cents;

(4)  For each gallon of liquid fuel, other than fuel mentioned in paragraphs (1), (2), and (3), and other than an alternative fuel, sold or used in the city and county of Honolulu, or sold in any county for ultimate use in the city and county of Honolulu, 17 cents state tax, and in addition thereto an amount, to be known as the "city and county of Honolulu fuel tax", as shall be levied pursuant to section 243-5;

(5)  For each gallon of liquid fuel, other than fuel mentioned in paragraphs (1), (2), and (3), and other than an alternative fuel, sold or used in the county of Hawaii, or sold in any county for ultimate use in the county of Hawaii, 17 cents state tax, and in addition thereto an amount, to be known as the "county of Hawaii fuel tax", as shall be levied pursuant to section 243-5;

(6)  For each gallon of liquid fuel, other than fuel mentioned in paragraphs (1), (2), and (3), and other than an alternative fuel, sold or used in the county of Maui, or sold in any county for ultimate use in the county of Maui, 17 cents state tax, and in addition thereto an amount, to be known as the "county of Maui fuel tax", as shall be levied pursuant to section 243-5; and

(7)  For each gallon of liquid fuel, other than fuel mentioned in paragraphs (1), (2), and (3), and other than an alternative fuel, sold or used in the county of Kauai, or sold in any county for ultimate use in the county of Kauai, 17 cents state tax, and in addition thereto an amount, to be known as the "county of Kauai fuel tax", as shall be levied pursuant to section 243-5.

If it is shown to the satisfaction of the department, based upon proper records and from any other evidence as the department may require, that liquid fuel, other than fuel mentioned in paragraphs (1), (2), and (3), is used for agricultural equipment that does not operate upon the public highways of the State, the user thereof may obtain a refund of all taxes thereon imposed by this section in excess of 1 cent per gallon.  The department shall adopt rules to administer such refunds.

(b)  Every distributor of diesel oil, in addition to the tax required by subsection (a), shall pay a license tax to the department for each gallon of diesel oil sold or used by the distributor for operating a motor vehicle or motor vehicles upon public highways of the State.  The rates of the additional tax imposed are as follows:

(1)  For each gallon of diesel oil sold or used in the city and county of Honolulu, or sold in any other county for ultimate use in the city and county of Honolulu, 15 cents state tax, and in addition thereto an amount, to be known as the "city and county of Honolulu fuel tax", as shall be levied pursuant to section 243-5;

(2)  For each gallon of diesel oil sold or used in the county of Hawaii, or sold in any other county for ultimate use in the county of Hawaii, 15 cents state tax, and in addition thereto an amount, to be known as the "county of Hawaii fuel tax", as shall be levied pursuant to section 243-5;

(3)  For each gallon of diesel oil sold or used in the county of Maui, or sold in any other county for ultimate use in the county of Maui, 15 cents state tax, and in addition thereto an amount, to be known as the "county of Maui fuel tax", as shall be levied pursuant to section 243-5; and

(4)  For each gallon of diesel oil sold or used in the county of Kauai, or sold in any other county for ultimate use in the county of Kauai, 15 cents state tax, and in addition thereto an amount, to be known as the "county of Kauai fuel tax", as shall be levied pursuant to section 243-5.

If any user of diesel oil furnishes a certificate, in a form that the department shall prescribe, to the distributor or if the distributor who uses diesel oil signs the certificate, certifying that the diesel oil is for use in operating a motor vehicle or motor vehicles in areas other than upon the public highways of the State, the tax as provided in paragraphs (1) to (4) shall not be applicable.  If a certificate is not or cannot be furnished and the diesel oil is in fact for use for operating a motor vehicle or motor vehicles in areas other than upon public highways of the State, the user thereof may obtain a refund of all taxes thereon imposed by the foregoing paragraphs.  The department shall adopt rules to administer the refunding of such taxes.

(c)  The tax shall not be collected in respect to any benzol, benzene, toluol, xylol, or alternative fuel sold for use other than for operating internal combustion engines.  With respect to these products, other than alternative fuels, the department, by rule, shall provide for the reporting and payment of the tax and for the keeping of records in such a manner as to collect, for each gallon of each product sold for use in internal combustion engines for the generation of power, or so used, the same tax or taxes as apply to each gallon of diesel oil.  With respect to alternative fuels, the only tax collected shall be that provided in paragraphs (1), (2), and (3) of this subsection.  This subsection shall not apply to aviation fuel sold for use in or used for airplanes.

(1)  Every distributor of any alternative fuel for operation of an internal combustion engine shall pay a license tax to the department of one-quarter of 1 cent for each gallon of alternative fuel sold or used by the distributor;

(2)  Every distributor, in addition to the tax required under paragraph (1) of this subsection, shall pay a license tax to the department for each gallon of alternative fuel sold or used by the distributor for operating a motor vehicle or motor vehicles upon the public highways of the State at a rate proportional to that of the rates applicable to diesel oil in subsection (b), rounded to the nearest one-tenth of a cent, as follows:

(A)  Ethanol, 0.145 times the rate for diesel;

(B)  Methanol, 0.11 times the rate for diesel;

(C)  Biodiesel, 0.25 times the rate for diesel;

(D)  Liquefied petroleum gas, 0.33 times the rate for diesel; and

(E)  For other alternative fuels, the rate shall be based on the energy content of the fuels as compared to diesel fuel, using a lower heating value of one hundred thirty thousand British thermal units per gallon as a standard for diesel, so that the tax rate, on an energy content basis, is equal to one-quarter the rate for diesel fuel.

The taxes so paid shall be paid into the state treasury and deposited in special funds or paid over in the same manner as provided in subsection (b) in respect of the tax on diesel oil;

(3)  If any user of alternative fuel furnishes to the distributor a certificate, in a form that the department shall prescribe or if the distributor who uses alternative fuel signs the certificate, certifying that the alternative fuel is for use in operating a motor vehicle or motor vehicles in areas other than upon the public highways of the State, the tax as provided by paragraphs (1) and (2) of this subsection shall not be applicable; provided that no certificate shall be required if the alternative fuel is used for fuel and heating purposes in the home.  If a certificate is not or cannot be furnished and the alternative fuel is in fact used for operating an internal combustion engine or operating a motor vehicle or motor vehicles in areas other than upon the public highways of the State, the user thereof may obtain a refund of all taxes thereon imposed by the foregoing paragraphs.  The department shall adopt rules to administer the refunding of these taxes.

(d)  No tax shall be collected in respect to any liquid fuel, including diesel oil and liquefied petroleum gas, shown to the satisfaction of the department to have been sold for use in and actually delivered to, or sold in, the county of Kalawao. [L 1932 1st, c 19, §4; am L 1933, c 133, §2; am L 1937, c 189, §1; am L 1939, c 254, §1; am L Sp 1941, c 26, pt of §1; RL 1945, §5404; am L 1947, c 196, §2; am L 1949, c 360, §4; am L 1951, c 187, §2 and c 302, §1; am L 1953, cc 20, 197, 198, and 213, §1; am L 1955, cc 147, 148, 181, §1 and c 250, §2; RL 1955, §123-3; am L 1957, c 217, §2; am L Sp 1959 2d, c 1, §16; am L 1962, c 23, §1; HRS §243-4; am L 1969, c 215, §1; am L 1970, c 69, §1 and c 180, §18; am L 1971, c 51, §§1 and 2; am L 1977, c 195, §2; am L 1985, c 239, §4; gen ch 1985; am L 1986, c 54, §1; am L 1991, c 263, §11; am L 2001, c 143, §3; am L 2004, c 96, §2; am L 2005, c 22, §5; am L 2007, c 103, §§3, 5(1) and c 209, §3; am L 2009, c 198, §2]



§243-5 - County fuel tax.

§243-5  County fuel tax.  The amount of the "county of Hawaii fuel tax", "city and county of Honolulu fuel tax", "county of Maui fuel tax", and "county of Kauai fuel tax", respectively, shall be determined by resolution of the county or the city council of each county adopted in the manner provided by law relating to resolutions involving the expenditure of public money.  The amount fixed by the resolution may be, per gallon, one or more cents or a fraction of a cent or both, or it may be zero.  The amount fixed for alternative fuels may be proportional to the energy contents of the fuels, as determined by their lower heating values, times one-half.  No resolution shall be adopted until the county or the city council shall conduct a public hearing on the amount of tax proposed.  Public notice of the hearing shall be given in the county at least twice within a period of thirty days immediately preceding the date of hearing.  If the resolution is adopted, it shall take effect on the first day of the second month following the date of adoption of the resolution.  The county or the city council shall notify the department of taxation of any county fuel tax changes within ten days after the resolution is adopted.

Until and unless otherwise provided by resolution adopted as above provided, the amount of the "county of Hawaii fuel tax" shall be zero, the amount of the "city and county of Honolulu fuel tax" shall be 2-1/2 cents per gallon, the amount of the "county of Maui fuel tax" shall be 2 cents per gallon, and the amount of the "county of Kauai fuel tax" shall be 2 cents per gallon. [L 1955, c 250, §3; RL 1955, §123-3.1; HRS §243-5; am L 1991, c 197, §1; am L 1998, c 2, §67; am L 2001, c 143, §4]

Revision Note

"County council" substituted for  "board of supervisors" to conform to county charters.



§243-6 - Fuel taxes, dispositions.

§243-6  Fuel taxes, dispositions.  The "city and county of Honolulu fuel tax" shall be paid by the department of taxation into the state treasury, and shall, by the state director of finance, be paid over to the director of finance of the city and county of Honolulu for deposit into the fund known as the "highway fund" created by section 249-18.

The "county of Kauai fuel tax" shall be paid by the department into the state treasury, and shall, by the state director of finance, be paid over to the director of finance of the county of Kauai for deposit into the fund known as the "highway fund" created by section 249-18.

The "county of Hawaii fuel tax" shall be paid by the department into the state treasury, and shall, by the state director of finance, be paid over to the director of finance of the county of Hawaii for deposit into the fund known as the "highway fund" created by section 249-18.

The "county of Maui fuel tax" collected on account of liquid fuel sold or used on the island of Lanai or sold elsewhere for ultimate use on the island of Lanai, shall be paid by the department into the state treasury, and shall, by the state director of finance, be paid over to the director of finance of the county of Maui for deposit into the fund known as the "highway fund" created by section 249-18, for expenditure on the island of Lanai.  The "county of Maui fuel tax" collected on account of liquid fuel sold or used on the island of Molokai or sold elsewhere for ultimate use on the island of Molokai, shall be paid by the department into the state treasury, and shall, by the state director of finance, be paid over to the director of finance of the county of Maui for deposit into the fund known as the "highway fund" created by section 249-18, for expenditure on the island of Molokai.  The remainder of the "county of Maui fuel tax" shall be paid by the department into the state treasury, and shall, by the state director of finance, be paid over to the director of finance of the county of Maui for deposit into the fund known as the "highway fund" created by section 249-18.

Each of the foregoing taxes shall be expended for the following purposes, for the island for which the tax revenue is specially indicated, or, if none, for the county for which the tax revenue is indicated:

(1)  For payment of interest on and redemption of any bonds duly issued or sold on or after July 1, 1951, under chapter 47 for the financing or aiding in financing the construction of county highway tunnels, approach roads thereto, and highways.  Such payments of interest and principal on the bonds when due, shall be first charges on such moneys so deposited in the fund.

(2)  For acquisition, designing, construction, reconstruction, improvement, repair, and maintenance of county main and general thoroughfares, highways, and other streets, street lights, storm drains, and bridges, including costs of new land therefor, when expenditures for the foregoing purposes cannot be financed under state-federal aid projects.

(3)  In the case of the city and county of Honolulu, for payment of the city and county's share in an improvement district initiated by the city and county for an improvement listed in (2) above which is permitted to be constructed in the city and county.

(4)  For the construction of county highway tunnels, overpasses, underpasses, and bridges, where such improvement cannot be made under state-federal aid projects.

(5)  For purposes and functions connected with county traffic control and preservation of safety upon the public highways and streets.

(6)  For purposes and functions in connection with mass transit.

(7)  For acquisition, design, construction, improvement, repair, and maintenance of bikeways.

(8)  No expenditure shall be made, out of the revenues paid into any such fund, which will jeopardize federal aid for highway construction. [L 1955, c 250, §6; RL 1955, §123-3.2; am L 1957, c 250, §1 and c 276, §1; am L 1959, c 74, §1; am L Sp 1959 2d, c 1, §§14, 16; am L 1963, c 114, §1; HRS §243-6; am L 1970, c 197, §1; am L 1977, c 68, §1]

Cross References

Special funds, see also §248-8.



§243-7 - Tax not applicable, when.

§243-7  Tax not applicable, when.  (a)  This chapter requiring the payment of license fees shall not be held or construed to apply to fuel imported into the State in interstate or foreign commerce while and so long as such fuel is beyond the taxing power of the State, nor to any such fuel exported or sold to the government of the United States or any department thereof for official use of the government, nor to any fuel exported or sold to another licensed distributor; but every distributor shall be required to report such imports, exports, and sales as provided by this chapter and in such detail as the department of taxation shall require.

(b)  This chapter shall not apply to the sale of liquid fuel sold or used in the State for ultimate use by an intra-county ferry service that serves a county with a population of less than five hundred thousand residents and that includes at least three islands inhabited by permanent residents. [L 1932 1st, c 19, §10; RL 1935, §2019; am L Sp 1941, c 26, pt of §1; RL 1945, §5405; am L 1951, c 136, §2; RL 1955, §123-4; am L Sp 1959 2d, c 1, §16; HRS §243-7; am L 2008, c 57, §3]

Note

The 2008 amendment applies to taxable years beginning after December 31, 2007.  L 2008, c 57, §5.

Case Notes

Applied to airlines.  36 H. 170.



§243-8 - License taxes payable monthly.

§243-8  License taxes payable monthly.  License taxes imposed by this chapter shall be paid in monthly installments to the department of taxation. [L 1932 1st, c 19, §5; RL 1935, §2014; am L Sp 1941, c 26, pt of §1; RL 1945, §5407; RL 1955, §123-5; am L Sp 1959 2d, c 1, §16; HRS §243-8]



§243-9 - Distributors, etc.

§243-9  Distributors, etc., to keep records.  Every distributor shall keep in the State and preserve for five years a record in such form as the department of taxation shall prescribe, showing separately for each county and for the islands of Lanai and Molokai, within which or whereon fuel is sold or used during each month of the calendar year, the following:

(1)  The total number of gallons of fuel refined, manufactured, produced, or compounded by the distributor and sold or used by the distributor, and if for ultimate use in another county or on either island, the name of that county or island;

(2)  The total number of gallons of such fuel imported by the distributor, or acquired by the distributor from persons not licensed distributors, and sold or used by the distributor, and if for ultimate use in another county or on either island, the name of that county or island; and

(3)  The total number of gallons of such fuel sold to the United States or any department or agency thereof or to any other person or entity, or used in any manner, the effect of which sale or use is to exempt the fuel so sold or used from the imposition of the tax provided for by this chapter.

The record shall show such other data and figures relevant to the enforcement and administration of this chapter as the department may require. [L 1932 1st, c 19, §6; RL 1935, §2015; am L Sp 1941, c 26, pt of §1; RL 1945, §5408; am L 1947, c 196, §3; am L 1949, c 373, §2; am L 1953, c 20, §6; RL 1955, §123-6; am L Sp 1959 2d, c 1, §16; am L 1963, c 45, §6; HRS §243-9; gen ch 1985]

Case Notes

Cited:  36 H. 170, 175.



§243-10 - Statements and payments.

§243-10  Statements and payments.  Each distributor and each person subject to section 243-4(b), on or before the last day of each calendar month, shall file with the director of taxation, on forms prescribed, prepared, and furnished by the director, a statement, authenticated as provided in section 231-15, showing separately for each county and for the island of Lanai and the island of Molokai within which and whereon fuel is sold or used during each preceding month of the calendar year, the following:

(1)  The total number of gallons of fuel refined, manufactured, or compounded by the distributor or person within the State and sold or used by the distributor or person, and if for ultimate use in another county or on either island, the name of that county or island;

(2)  The total number of gallons of fuel acquired by the distributor or person during the month from persons not subject to the tax on the transaction or only subject to tax thereon at the rate of 1 cent per gallon, as the case may be, and sold or used by the distributor or person, and if for ultimate use in another county or on either island, the name of that county or island;

(3)  The total number of gallons of fuel sold by the distributor or person to the United States or any department or agency thereof, or to any other person or entity, or used in any manner, the effect of which sale or use is to exempt the fuel from the tax imposed by this chapter;

(4)  Additional information relative to the acquisition, purchase, manufacture, or importation into the State, and the sale, use, or other disposition, of diesel oil by the distributor or person during the month, as the department of taxation by rule shall prescribe.

At the time of submitting the foregoing report to the department, each distributor and person shall pay the tax on each gallon of fuel (including diesel oil) sold or used by the distributor or person in each county and on the island of Lanai and the island of Molokai during the preceding month, as shown by the statement and required by this chapter; provided that the tax shall not apply to any fuel exempted and so long as the same is exempted from the imposition of the tax by the Constitution or laws of the United States; and the tax shall be paid only once upon the same fuel; provided further that a licensed distributor shall be entitled, in computing the tax the licensed distributor is required to pay, to deduct from the gallons of fuel reported for the month for each county or for the island of Lanai or the island of Molokai, as the case may be, one gallon for each ninety-nine gallons of like liquid fuel sold by retail dealers in that county or on that island during the month, as shown by certificates furnished by the retail dealers to the distributor and attached to the distributor's report.  All taxes payable for any month shall be delinquent after the expiration of the last day of the following month.

Statements filed under this section concerning the number of gallons of fuel refined, manufactured, compounded, imported, sold or used by the distributor or person are public records. [L 1932 1st, c 19, §7; am L 1933, c 133, §3; RL 1935, §2016; am L 1937, c 189, §2; am L Sp 1941, c 26, pt of §1; am L 1943, c 4; RL 1945, §5409; am L 1947, c 196, §4; am L 1949, c 373, §3; am L 1953, c 20, §7 and c 125, pt of §9; am L 1955, c 250, §4; RL 1955, §123-7; am L 1957, c 322, §3; am L Sp 1959 2d, c 1, §16; am L 1965, c 169, §1; HRS §243-10; gen ch 1985; am L 1991, c 55, §2; am L 2000, c 85, §2]

Case Notes

Cited:  36 H. 170, 175.



§243-11 - Failure to make and file statements and making false statement unlawful.

§243-11  Failure to make and file statements and making false statement unlawful.  It shall be unlawful for any distributor, or any other person, to fail, neglect, or refuse to make and file any statement required by this chapter in the manner or within the time therein provided or to make any such statement which is false in any particular. [L 1932 1st, c 19, §8; RL 1935, §2017; am L Sp 1941, c 26, pt of §1; RL 1945, §5410; RL 1955, §123-8; HRS §243-11]



§243-12 - Procedure upon failure to file statement; penalties.

§243-12  Procedure upon failure to file statement; penalties.  If any distributor or other person fails, neglects, or refuses to file any statement or report as herein provided, the director of taxation, immediately after the required time for such filing has expired, may proceed to inform oneself as best the director may regarding the matters and things required to be set forth in such statement and from such information as the director is able to obtain shall:

(1)  Make a statement showing such matters and things; and

(2)  Determine and fix the amount of license tax due from the distributor or other person for such month, and proceed to collect the amount of the license tax with penalties and interest added thereto pursuant to section 231-39.

Upon request of the director, the attorney general (or the attorney general's deputies, including the county attorneys and public prosecutor) shall commence and prosecute to final determination in any court of competent jurisdiction an action at law to collect any tax herein imposed which is delinquent and all penalties and interest accrued, or any other appropriate action at law or otherwise to enforce this chapter. [L 1932 1st, c 19, §9; RL 1935, §2018; am L Sp 1941, c 26, pt of §1; RL 1945, §5411; am L 1953, c 125, pt of §9; RL 1955, §123-9; am L Sp 1959 2d, c 1, §16; HRS §243-12; gen ch 1985]



§243-13 - Director empowered to make examinations, penalty, etc.

§243-13  Director empowered to make examinations, penalty, etc.  The director of taxation and the director's authorized assistants may subpoena witnesses, compel the production of books, papers, and other records, administer oaths, examine books and records, and hear and take such evidence in relation to any matters within the director's jurisdiction, and upon which it is necessary or proper that the director be informed, under this chapter, as in the director's discretion the director may deem proper.  The circuit courts shall have power, upon request of the director or any such assistant, to enforce by proper contempt proceedings the attendance of witnesses and the giving of testimony by them, and the production of books, papers, and records.  False swearing under oath as to any material fact at any hearing held under this section shall be subject to chapter 710, part V.  If the examination discloses that any reports of distributors or other persons theretofore filed with the director by the distributors or other persons, pursuant to the requirements of this chapter, have shown incorrectly the number of gallons of fuel sold or used, or the tax accruing thereon, so that any additional license taxes are due and payable under this chapter, the director shall proceed to collect such unpaid license taxes. [L 1932 1st, c 19, §11; RL 1935, §2020; am L Sp 1941, c 26, pt of §1; RL 1945, §5212; RL 1955, §123-10; am L Sp 1959 2d, c 1, §16; HRS §243-13; gen ch 1985; am L 1991, c 55, §3]



§243-14 - Assessments; limitation period; exceptions; extension by agreement.

§243-14  Assessments; limitation period; exceptions; extension by agreement.  (a)  In any case of computation of the tax by the director of taxation, as provided in sections 243-12 and 243-13, the amount of the tax shall be assessed against the person liable therefor, and notice shall be given to the person of the amount of tax so assessed with penalties and interest.  The notice may be given by mail, addressed to the person assessed at the person's last known residence or place of business.

(b)  The amount of license taxes imposed by this chapter shall be assessed or levied, or the overpayment, if any, shall be credited within three years after filing of the monthly statement, or within three years of the due date prescribed for the filing of the statement, whichever is later.  No proceeding in court without assessment for the collection of the taxes or the enforcement of the liability shall begin after the expiration of the three-year period.  Where the assessment of the tax imposed by this chapter has been made within the period of limitation applicable thereto, the tax may be collected by levy or by a proceeding in court under chapter 231; provided that the levy is made or the proceeding was begun within fifteen years after the assessment of the tax.  For any tax that has been assessed prior to July 1, 2009, the levy or proceeding shall be barred after June 30, 2024.

Notwithstanding any other provision to the contrary in this section, the limitation on collection after assessment in this section shall be suspended for the period:

(1)  The taxpayer agrees to suspend the period;

(2)  The assets of the taxpayer are in control or custody of a court in any proceeding before any court of the United States or any state, and for six months thereafter;

(3)  An offer in compromise under section 231-3(10) is pending; and

(4)  During which the taxpayer is outside the State if the period of absence is for a continuous period of at least six months; provided that if at the time of the taxpayer's return to the State the period of limitations on collection after assessment would expire before the expiration of six months from the date of the taxpayer's return, the period shall not expire before the expiration of the six months.

As to all tax payments for which a refund or credit is not authorized by this section (including, without prejudice to the generality of the foregoing, cases of unconstitutionality), the remedies provided by appeal or by section 40-35 are exclusive.

(c)  In the case of a false or fraudulent statement with intent to evade tax or liability, or of a failure to file a statement, the tax or liability may be assessed or levied at any time; provided that the burden of proof with respect to the issues of falsity or fraud and intent to evade tax shall be upon the State.

(d)  Where, before the expiration of the time prescribed in this section for the assessment, levy, and collection of the tax or liability, both the department and the taxpayer have consented in writing to its assessment or levy after the expiration date, the tax or liability may be assessed or levied, or the overpayment, if any, may be credited at any time prior to the expiration of the period agreed upon.  The period agreed upon may be extended by a subsequent agreement in writing made before the expiration of the period previously agreed upon. [L Sp 1941, c 26, §1(12); RL 1945, §5413; RL 1955, §123-11; am L Sp 1959 2d, c 1, §16; HRS §243-14; gen ch 1985; am L 1991, c 55, §4; am L 1993, c 257, §4; am L 1994, c 19, §3; am L 2009, c 166, §10]

Note

Applicability of L 2009, c 166. L 2009, c 166, §27.



§243-14.5 - Appeals.

§243-14.5  Appeals.  Any person aggrieved by any assessment of the tax imposed by this chapter may appeal from the assessment in the manner and within the time and in all other respects as provided in the case of income tax appeals by section 235-114.  The hearing and disposition of the appeal, including the distribution of costs shall be as provided in chapter 232. [L 1992, c 147, §1; am L 2000, c 199, §6; am L 2004, c 123, §6]

Note

The 2004 amendment applies to tax appeals filed on or after July 1, 2004.  L 2004, c 123, §14.



§243-15 - REPEALED.

§243-15  REPEALED.  L 1995, c 92, §28.



§243-16 - Rules and regulations.

§243-16  Rules and regulations.  Subject to chapter 91, the director of taxation shall have power to make rules and regulations relating to matters of procedure in the administration of this chapter and the manner and forms of records to be kept by distributors, and to prescribe standard forms of statements to be filed by distributors or other persons, affidavits, and any other statements or other written data required to be filed or furnished under this chapter.  The rules and regulations shall have the force and effect of law. [L 1932 1st, c 19, §14; RL 1935, §2023; am L Sp 1941, c 26, pt of §1; RL 1945, §5415; RL 1955, §123-13; am L 1965, c 96, §85; HRS §243-16]






CHAPTER 244 - LIQUOR TAX LAW

CHAPTER 244

LIQUOR TAX LAW

REPEALED.  L Sp 1984 1st, c 1, §5.

Cross References

For present provisions, see chapter 244D.



CHAPTER 244D - LIQUOR TAX LAW

§244D-1 - Definitions.

§244D-1  Definitions.  Wherever used in this chapter, unless the context otherwise requires:

"Alcohol" means ethyl alcohol, hydrated oxide of ethyl, or spirits of wine, from whatever source or by whatever process produced.

"Beer" means any alcoholic beverage obtained by the fermentation or any infusion or decoction of barley, malt, hops, or any other similar product, or any combination thereof in water, and includes ale, porter, brown, stout, lager beer, small beer, and strong beer but does not include sake, known as Japanese rice wine, or cooler beverage.

"Cooler beverage" means either (1) a wine cooler containing wine and more than fifteen per cent added natural or artificial blending material, such as fruit juices, flavors, flavorings, or adjuncts, water (plain, carbonated, or sparkling), colorings, or preservatives, and which contains less than seven per cent of alcohol by volume; or (2) a malt beverage cooler containing beer and added natural or artificial blending material such as fruit juices, flavors, flavorings, colorings, or preservatives, and which contains less than seven per cent of alcohol by volume.

"Dealer" means the holder of a manufacturer's license, a wholesaler's license, or a brewpub's license under the liquor law.

"Distilled spirits" means an alcoholic beverage obtained by the distillation of fermented agricultural products, and includes alcohol for beverage use, spirits of wine, whiskey, rum, brandy, and gin, including all dilutions and mixtures thereof, but does not include beer, draft beer, cooler beverage, or wine.

"Draft beer" means beer in an individual container of seven gallons or more.

"Gallon" or "wine gallon" means that liquid measure containing one hundred twenty-eight fluid ounces (3.7854 liters).

"Licensed premises" shall have the same meaning as the term is used in chapter 281.

"Liquor" has the same meaning as set forth in section 281-1 and includes alcohol, and the liquor categories:  beer, draft beer, cooler beverage, distilled spirits, and wine.

"Liquor commission" or "commission" means the liquor commission of each county.

"Liquor law" means chapter 281.

"Permittee" means the holder of a permit provided for in section 244D-2.

"Person" means an individual, partnership, society, unincorporated association, joint adventure, group, hui, joint stock company, corporation, trustee, or other fiduciary, or other entity.

"Sale" means any transfer of title or possession, or both, exchange or barter, in any manner or by any means whatsoever, for a consideration.

"Sparkling wine" means champagne and any other effervescent wine charged with more than 0.392 grams of carbon dioxide per 100 milliliters of wine, whether artificially or as a result of secondary fermentation of wine within the container.

"Still wine" means any nonsparkling wine and shall include those wines containing not more than 0.392 grams of carbon dioxide per 100 milliliters of wine.

"Unit price" for a liquor category taxed under this chapter shall be equal to the total dollar volume of taxable sales, exclusive of all federal and state excise taxes, reported for such liquor category, divided by the total gallons of taxable sales reported for such liquor category over the same period.

"Use" means any use, whether such use is of such nature as to cause the property to be appreciably consumed or not, or the keeping of such property for such use or for sale, and shall include the exercise of any right or power over tangible personal property incident to the ownership of that property.

"Wine" means the product obtained from normal alcoholic fermentation of the juice of sound ripe grapes or other agricultural products containing natural or added sugar or any such alcoholic beverage to which is added grape brandy, fruit brandy, or spirits of wine, which is distilled from the particular agricultural product or products of which the wine is made and other rectified wine products and by whatever name and which contains not more than twenty-four per cent of alcohol by volume, and includes vermouth and sake, known as Japanese rice wine, but does not include cooler beverage. [L Sp 1984 1st, c 1, pt of §2; am L 1986, c 344, §2; am L 1989, c 149, §1; am L 1994, c 174, §1]



§244D-2 - Permit.

[§244D-2]  Permit.  (a)  It shall be unlawful for any dealer to sell liquor unless a permit has been issued to the dealer as hereinafter prescribed, and such permit is in full force and effect.

(b)  The liquor commission shall certify to the department of taxation from time to time and within forty-eight hours after such license is issued the name of every dealer, together with the dealer's place of business and the period covered by the dealer's license.  The department thereupon shall issue its permit to such person for the period covered by the person's license upon the payment of a permit fee of $2.50.  The permit shall be issued by the department as of the date when the liquor commission issued the license.

(c)  Any permit issued under this chapter shall not be assignable; it shall be conspicuously displayed on the licensed premises of the permittee; it shall expire on June 30 next succeeding the date upon which it is issued, unless sooner suspended, surrendered, or revoked for cause by the department; and it shall be renewed annually before July 1, upon fulfillment of all requirements as in the case of an original permit and the payment of a renewal fee of $2.50.  Whenever a permit is defaced, destroyed, or lost, or the licensed premises are relocated, the department may issue a duplicate permit to the permittee upon the payment of a fee of 50 cents.

(d)  The department may suspend, or, after hearing, revoke, any permit issued under this chapter whenever it finds that the permittee has failed to comply with this chapter, or any rule or regulation of the department prescribed, adopted, and promulgated under this chapter.  Upon suspending or revoking any permit the department shall request the permittee to surrender to it immediately the permit, or any duplicate thereof issued to the permittee, and the permittee shall surrender the same promptly to the department as requested.  Whenever the department suspends a permit, it shall notify the permittee immediately and afford the permittee a hearing, if desired, and if a hearing has not already been afforded.  After the hearing the department shall either rescind its order of suspension, or good cause appearing therefor, shall continue the suspension or revoke the permit. [L Sp 1984 1st, c 1, pt of §2; gen ch 1985]



§244D-3 - Cooperation between department and liquor commission.

§244D-3  Cooperation between department and liquor commission.  The department of taxation and the liquor commission, if the commission exercises its authority under this chapter, shall cooperate in the enforcement of this chapter.

The department shall notify the proper liquor commission of the name and address of every permittee whose permit has been revoked, and any license issued to the permittee under the liquor law thereupon shall be deemed forfeited.

The department may notify the proper liquor commission of the name and address of every person who has failed to file any return required, or to pay any tax prescribed, or to secure a permit, or to perform any other duty or act imposed under this chapter, and such liquor commission shall thereupon suspend any license which may have been issued to any such person under the liquor law until such time as such person complies with this chapter.

The liquor commission, if the commission exercises its authority under this chapter, shall provide to the department the results of any examination the commission has undertaken pursuant to section 244D-10 and shall, upon request, furnish to the department any information in its possession relative to any person having a license issued by it, and its records shall be open to examination of the department. [L Sp 1984 1st, c 1, pt of §2; am L 1986, c 344, §3]



§244D-4 - Tax; limitations.

§244D-4  Tax; limitations.  (a)  Every person who sells or uses any liquor in the State not taxable under this chapter, in respect of the transaction by which the person or the person's vendor acquired the liquor, shall pay a gallonage tax which is hereby imposed at the following rates for the various liquor categories defined in section 244D-1:

For the period July 1, 1997, to June 30, 1998, the tax rate shall be:

(1)  $5.92 per wine gallon on distilled spirits;

(2)  $2.09 per wine gallon on sparkling wine;

(3)  $1.36 per wine gallon on still wine;

(4)  $0.84 per wine gallon on cooler beverages;

(5)  $0.92 per wine gallon on beer other than draft beer;

(6)  $0.53 per wine gallon on draft beer;

On July 1, 1998, and thereafter, the tax rate shall be:

(1)  $5.98 per wine gallon on distilled spirits;

(2)  $2.12 per wine gallon on sparkling wine;

(3)  $1.38 per wine gallon on still wine;

(4)  $0.85 per wine gallon on cooler beverages;

(5)  $0.93 per wine gallon on beer other than draft beer;

(6)  $0.54 per wine gallon on draft beer;

and at a proportionate rate for any other quantity so sold or used.

(b)  The tax levied pursuant to subsection (a) shall be paid only once upon the same liquor; provided further that the tax shall not apply to:

(1)  Liquor held for sale by a permittee but not yet sold;

(2)  Liquor sold by one permittee to another permittee;

(3)  Liquor which under the Constitution and laws of the United States cannot be legally subjected to the tax imposed by this chapter so long as and to the extent to which the State is without power to impose the tax;

(4)  Liquor sold for sacramental purposes or the use of liquor for sacramental purposes, or any liquor imported pursuant to section 281-33;

(5)  Alcohol sold pursuant to section 281-37 to a person holding a purchase permit or prescription therefor, or any sale or use of alcohol, so purchased, for other than beverage purposes. [L Sp 1984 1st, c 1, pt of §2; gen ch 1985; am L 1986, c 344, §4; am L 1988, c 335, §1; am L 1989, c 149, §1; am L 1994, c 89, §1; am L 1997, c 20, §3]

Case Notes

Prior law.

Exemption for okolehao and pineapple wine held violative of commerce clause of U.S. Constitution.  468 U.S. 263.



§244D-4.3 - Exemption for sales of liquor shipped out of the State.

[§244D-4.3]  Exemption for sales of liquor shipped out of the State.  (a)  There shall be exempted from, and excluded from the measure of, the taxes imposed by this chapter all of the value or gross proceeds arising from the manufacture, production, or sale of liquor shipped by the manufacturer, producer, or seller to a point outside the State where the liquor is resold or otherwise consumed or used outside the State.

(b)  For the purposes of this section, the manufacturer, producer, or seller shall take from the purchaser, a certificate, in such form as the department shall prescribe, certifying that the liquor purchased is to be resold or otherwise consumed or used outside the State.  Any purchaser who shall furnish such a certificate shall be obligated to pay to the seller, upon demand, if the liquor purchased is not resold or otherwise consumed or used outside the State, the amount of the additional tax which by reason thereof is imposed upon the seller. [L 1997, c 20, §2]



§244D-4.5 - REPEALED.

§244D-4.5  REPEALED.  L 1994, c 89, §2.



§244D-5 - REPEALED.

§244D-5  REPEALED.  L 1986, c 344, §5; L 1989, c 149, §1.



§244D-6 - Return, form, contents.

§244D-6  Return, form, contents.  Every taxpayer shall, on or before the last day of each month, file with the department of taxation in the taxation district in which the taxpayer's business premises are located, or with the department in Honolulu, a return showing all sales of liquor by gallonage and dollar volume in each liquor category defined in section 244D-1 and taxed under section 244D-4(a) made by the taxpayer during the preceding month, showing separately the amount of the nontaxable sales, and the amount of the taxable sales, and the tax payable thereon.  The return shall also show the amount of liquor by gallonage and dollar volume in each liquor category defined in section 244D-1 and taxed under section 244D-4(a) used during the preceding month which is subject to tax, and the tax payable thereon.  The form of return shall be prescribed by the department and shall contain such information as it may deem necessary for the proper administration of this chapter. [L Sp 1984 1st, c 1, pt of §2; gen ch 1985; am L 1986, c 344, §6; am L 1989, c 149, §1]



§244D-7 - Payment of tax; penalties.

[§244D-7]  Payment of tax; penalties.  At the time of the filing of the return required under section 244D-6 and within the time prescribed therefor, each taxpayer shall pay to the department of taxation the tax imposed by this chapter, required to be shown by the return.

Penalties and interest shall be added to and become a part of the tax, when and as provided by section 231-39. [L Sp 1984 1st, c 1, pt of §2]



§244D-8 - Determination of tax, additional assessments, credit, and refunds.

[§244D-8]  Determination of tax, additional assessments, credit, and refunds.  (a)  As soon as practicable after each return has been filed, the department of taxation shall cause it to be examined and shall compute and determine the amount of the tax payable thereon.

(b)  If it should appear upon such examination or thereafter within five years after the filing of the return, or at any time if no return has been filed, as a result of such examination or as a result of any examination of the records of the taxpayer or of any other inquiry or investigation, that the correct amount of the tax is greater than that shown on the return, or that any tax imposed by the chapter has not been paid, an assessment of such tax may be made in the manner provided in section 235-108(b).  The amount of the tax for the period covered by the assessment shall not be reduced below the amount determined by an assessment so made, except upon appeal or in a proceeding brought pursuant to section 40-35.

(c)  If the taxpayer has paid or returned with respect to any month more than the amount determined to be the correct amount of tax for such month, the amount of the tax so returned and any assessment of tax made pursuant to the return may be reduced, and any overpayment of tax may be credited upon the tax imposed by this chapter, or at the election of the taxpayer, the taxpayer not being delinquent in the payment of any taxes owing to the State, may be refunded in the manner provided in section 231-23(c); provided that no reduction of tax may be made when forbidden by subsection (b) or more than five years after the filing of the return. [L Sp 1984 1st, c 1, pt of §2; gen ch 1985]

Revision Note

In subsection (c), "231-23(c)" substituted for "231-23(d)".



§244D-9 - Records to be kept.

§244D-9  Records to be kept.  (a)  Every dealer shall keep a record of all sales of liquor by gallonage and dollar volume in each liquor category defined in section 244D-1 and taxed under section 244D-4(a) made by the dealer, in such form as the department of taxation may prescribe.  Every person holding a license under the liquor law, other than a manufacturer's or wholesaler's license, shall keep a record of all purchases by the person of liquor by gallonage and dollar volume in each liquor category defined in section 244D-1 and taxed under section 244D-4(a), in such form as the department may prescribe.  All such records shall be offered for inspection and examination at any time upon demand by the department or commission and shall be preserved for a period of five years, except that the department may in writing consent to their destruction within such period or may require that they be kept longer.

The department may by rule require the dealer to keep such other records as it may deem necessary for the proper enforcement of this chapter.

(b)  If any dealer or any other taxpayer fails to keep records from which a proper determination of the tax due under this chapter may be made, the department may fix the amount of tax for any period from the best information obtainable by it, and assess the tax as hereinbefore provided. [L Sp 1984 1st, c 1, pt of §2; gen ch 1985; am L 1986, c 344, §7; am L 1989, c 149, §1]



§244D-10 - Inspection.

§244D-10  Inspection.  The director of taxation, the liquor commission, or the duly authorized agent of either the director or commission, may examine all records required to be kept under this chapter, and books, papers, and records of any person engaged in the sale of liquor to verify the accuracy of the payment of the tax imposed by this chapter and other compliance with this chapter and regulations adopted pursuant thereto.  Every person in possession of such books, papers, and records and the person's agents and employees shall give the director, the commission, or the duly authorized agent of either of them, the means, facilities, and opportunities for such examination.

The authority granted to the liquor commission under this section shall not conflict with section 231-18 and shall not extend to the inspection of any documents not directly related to this chapter. [L Sp 1984 1st, c 1, pt of §2; gen ch 1985; am L 1986, c 344, §8]



§244D-11 - Tax in addition to other taxes.

[§244D-11]  Tax in addition to other taxes.  The tax imposed by this chapter shall be in addition to any other tax imposed upon the business of selling liquor or upon any of the transactions, acts, or activities taxed by this chapter. [L Sp 1984 1st, c 1, pt of §2]



§244D-12 - Appeals.

§244D-12  Appeals.  Any person aggrieved by any assessment of the tax imposed by this chapter may appeal from the assessment in the manner and within the time and in all other respects as provided in the case of income tax appeals by section 235-114.  The hearing and disposition of the appeal, including the distribution of costs shall be as provided in chapter 232. [L Sp 1984 1st, c 1, pt of §2; am L 2000, c 199, §7; am L 2004, c 123, §7]

Note

The 2004 amendment applies to tax appeals filed on or after July 1, 2004.  L 2004, c 123, §14.



§244D-13 - Other provisions applicable.

§244D-13  Other provisions applicable.  All of the provisions of chapters 235 and 237 not inconsistent with this chapter and which may appropriately be applied to the taxes, persons, circumstances, and situations involved in this chapter, including (without prejudice to the generality of the foregoing) provisions as to penalties and interest, and provisions granting administrative powers to the director of taxation, and provisions for the assessment, levy, and collection of taxes, shall be applicable to the taxes imposed by this chapter, and to the assessment, levy, and collection thereof, except that returns, return information, or reports under this chapter and relating only to this chapter may be made known to the liquor commission by the department of taxation, if not in conflict with section 231-18. [L Sp 1984 1st, c 1, pt of §2; am L 1986, c 344, §9]



§244D-14 - Investigations; contempts; fees.

[§244D-14]  Investigations; contempts; fees.  The director of taxation, and any agent authorized by the director to conduct any inquiry, investigation, or hearing hereunder, shall have power to administer oaths and take testimony under oath relative to the matter of inquiry or investigation.  At any hearing ordered by the director, the director or the director's agent authorized to conduct the hearing may subpoena witnesses and require the production of books, papers, and documents pertinent to the inquiry.  No witness under subpoena authorized to be issued by this section shall be excused from testifying or from producing books or papers on the ground that such testimony or the production of such books or other documentary evidence would tend to incriminate the witness, but such evidence or the books or papers so produced shall not be used in any criminal proceeding against the witness.

Contempts.  If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to the person by the director or the director's authorized agent or to produce any books and papers pursuant thereto, the director or the agent may apply to the circuit court of the circuit wherein the taxpayer resides or wherein the transaction, act, or activity under investigation has occurred, or to any judge of the court, setting forth such disobedience to process or refusal to answer, and the court or the judge shall cite the person to appear before the court or the judge to answer such question or to produce such books and papers, and, upon the person's refusal so to do, shall commit the person to jail until the person shall testify, but not for a longer period than sixty days.  Notwithstanding the serving of the term of such commitment by any person, the director may proceed in all respects with such inquiry and examination as if the witness had not previously been called upon to testify.

Fees.  Officers who serve subpoenas issued by the director or under the director's authority and witnesses attending hearings conducted by the director hereunder shall receive like fees and compensation as officers and witnesses in the circuit courts of the State, to be paid on vouchers of the director, from any moneys available for litigation expenses of the department of taxation. [L Sp 1984 1st, c 1, pt of §2; gen ch 1985]



§244D-15 - Administration by director; rules and regulations.

[§244D-15]  Administration by director; rules and regulations.  The administration of this chapter is vested in the director of taxation who may prescribe and enforce rules and regulations for the enforcement and administration of this chapter.

The rules and regulations shall be prescribed by the director, subject to chapter 91. [L Sp 1984 1st, c 1, pt of §2]



§244D-16 - Penalties.

§244D-16  Penalties.  (a)  The penalties provided by this section shall apply to any person whether acting as principal, agent, officer, or director, for oneself, itself, or for another person, and shall apply to each single violation, but shall not apply to any act the punishment for which is elsewhere prescribed by this chapter.

(b)  Any dealer who sells liquor without a permit as required by this chapter shall be fined not more than $1,000. [L Sp 1984 1st, c 1, pt of §2; gen ch 1985; am L 1986, c 344, §10; am L 1995, c 92, §16]



§244D-17 - Disposition of revenues.

[§244D-17]  Disposition of revenues.  All moneys collected pursuant to this chapter shall be paid into the state treasury as state realizations, to be kept and accounted for as provided by law. [L Sp 1984 1st, c 1, pt of §2]






CHAPTER 245 - CIGARETTE TAX AND TOBACCO TAX LAW

§245-1 - Definitions.

PART I.  GENERAL PROVISIONS

§245-1  Definitions.  As used in this chapter, unless a different meaning is indicated by the context:

"Armed services of the United States" for purposes of this chapter shall include the Department of Defense, United States Army, Navy, Air Force, Marines, Department of Transportation in the case of Coast Guard facilities, or Coast Guard, and their respective reserve, National Guard, and auxiliaries.

"Attorney general" means the state attorney general or deputy attorneys general.

"Business location" or "place of business" means the entire premises occupied by a retail tobacco permit applicant or an entity required to hold a retail tobacco permit under this chapter and shall include but is not limited to any store, stand, outlet, vehicle, cart, location, vending machine, or structure from which cigarettes or tobacco products are sold or distributed to a consumer.

"Cigarette" means any roll for smoking made wholly or in part of tobacco, irrespective of size and shape and whether or not the tobacco is flavored, adulterated, or mixed with any other ingredient, the wrapper or cover of which is made of paper or any other substance or material except tobacco.

"Cigarette package" means a sealed package of cigarettes originating from the manufacturer and bearing the health warning required by law.

"Consumer" means a person who acquires or possesses a cigarette or a tobacco product for personal consumption and not for resale or distribution.

"Dealer" means any person coming into the possession of cigarettes or tobacco products which have not been acquired from an authorized permit holder or licensee under this chapter, or any person rendering a distribution service who buys and maintains, at the person's place of business, a stock of cigarettes or tobacco products that have not been acquired from a licensee and who distributes or uses such cigarettes or tobacco products.

"Department" means the department of taxation.

"Distribute", "distributes", or "distribution" means to sell, ship, transfer, give, or deliver to another, or to leave, barter, or exchange with another, or to offer or agree to do the same.

"Entity" means one or more individuals, a company, corporation, a partnership, an association, or any other type of legal entity.

"Falsely alter" means to change a stamp in any manner so that the altered stamp falsely appears or purports to have a value or validity that is not authorized or consented to by the department.

"Falsely make" means to print, manufacture, or make what purports to be a stamp without the authority or consent of the department.

"Falsely reuse" means to affix a stamp that was previously affixed to a package of cigarettes, to another package of cigarettes.

"Intentionally" for purposes of this chapter shall have the same meaning as in section 702-206.

"Knowingly" for purposes of this chapter shall have the same meaning as in section 702-206.

"License" means a license granted under this chapter, that authorizes the holder to engage in the business of a wholesaler or dealer of cigarettes or tobacco products in the State.  For purposes of any action brought pursuant to section 231-35, the term "license" shall include a retail tobacco permit required under this chapter.

"Licensee" means the holder of a license as a wholesaler or dealer granted under this chapter.

"Little cigar" means any roll for smoking made wholly or in part of tobacco if such product is wrapped in any substance containing tobacco, with a ring gauge of less than thirty (less than .467 inches in diameter), of any length.

"Permittee" means the holder of a retail tobacco permit in accordance with this chapter.

"Persons" means one or more people, a company, corporation, a partnership, or an association.

"Possession" means knowingly having direct physical control at a given time or knowingly having the power and the intention, at a given time, to exercise dominion or control, either directly or through another entity.

"Prosecuting attorney" means the prosecuting attorney or the deputy prosecuting attorneys of each of the respective counties.

"Recklessly" for purposes of this chapter shall have the same meaning as in section 702-206.

"Retailer" means an entity that engages in the practice of selling cigarettes or tobacco products to consumers and includes the owner of a cigarette or tobacco product vending machine.

"Retail price" means the ordinary, customary, or usual price paid by the consumer for the articles taxed.

"Retail sale" or "tobacco retailing" means the practice of selling cigarettes or tobacco products to consumers and includes the sale of cigarettes or tobacco through a vending machine.

"Retail tobacco permit" means a permit granted under this chapter that authorizes an entity to engage in the business of selling cigarettes and tobacco products to consumers.

"Sale" includes every act of selling and includes any sale or act of selling that originates from any order that is placed or submitted by means of a telephonic or other method of voice transmission, the mail, or any other delivery service, or the Internet or other online service.

"Sale" or "sold" includes any delivery of cigarettes or tobacco products, whether cash is actually paid therefor or not.

"Sell" means to:

(1)  Solicit and receive an order for;

(2)  Have, keep, offer, or expose for sale;

(3)  Deliver for value or deliver in any other way than purely gratuitously;

(4)  Peddle;

(5)  Keep with intent to sell; and

(6)  Traffic in.

"Ship" or "causes to be shipped" means to send by any means of transportation, including by vessel, vehicle, or aircraft.

"Stamp" means a stamp printed, manufactured, or made by authority of the department, as provided in this chapter, that is issued, sold, or circulated by the department, and by the use of which the tax levied under this chapter is paid.

"Tobacco products" means tobacco in any form other than cigarettes or little cigars, that is prepared or intended for consumption or for personal use by humans, including cigars and any substitutes thereof other than cigarettes that bear the semblance thereof, snuff, chewing or smokeless tobacco, and smoking or pipe tobacco.

"Tobacco tax" means the tax imposed by this chapter.

"Use" means the exercise of any right or power incident to ownership or possession, other than the sale, or the keeping or retention for the purpose of sale.

"Wholesale price", in addition to any other meaning of the term, means in the case of a tax upon the use of tobacco products, or upon a sale not made at wholesale:

(1)  If made by a person who during the month preceding the accrual of the tax made substantial sales to retailers of like tobacco products, the average price of the sales, and

(2)  If made by any other person, the average price of sales to retailers of like tobacco products made by other taxpayers in the same county during the month preceding the accrual of the tax.

"Wholesaler" means a person rendering a distribution service who buys and maintains, at the person's place of business, a stock of cigarettes or tobacco products that the person uses, possesses, or distributes only to retailers, or other wholesalers, or both. [L 1939, c 220, §2; RL 1945, §5751; RL 1955, §125-1; am L 1957, c 34, §20; HRS §245-1; am L 1993, c 220, §7; am L 1994, c 104, §1; am L 2000, c 249, §§3, 20(2); am L 2001, c 270, §3; am L 2004, c 157, §§3, 4; am L 2005, c 131, §§2, 9(2); am L 2009, c 30, §2 and c 58, §2]



§245-2 - License.

§245-2  License.  (a)  It shall be unlawful for any person to engage in the business of a wholesaler or dealer in the State without having received first a license therefor issued by the department of taxation under this chapter; provided that this section shall not be construed to supersede any other law relating to licensing of persons in the same business.

(b)  The license shall be issued by the department upon application therefor, in such form and manner as shall be required by rule of the department, and the payment of a fee of $2.50, and shall be renewable annually on July 1 for the twelve months ending the succeeding June 30.

(c)  The department may suspend or, after hearing, revoke or decline to renew any license issued under this chapter whenever the department finds that the applicant or licensee has failed to comply with this chapter or any rule adopted under this chapter, or for any other good cause.  Good cause includes but is not limited to instances where an applicant or licensee has:

(1)  Submitted a false or fraudulent application or provided a false statement in an application; or

(2)  Possessed or displayed a false or fraudulent license.

Upon suspending or revoking any license, the department shall request that the licensee immediately surrender the license or any duplicate issued to the licensee and the licensee shall surrender the license or duplicate promptly to the department as requested.

(d)  Whenever the department suspends, revokes, or declines to renew a license, the department shall notify the applicant or licensee immediately and afford the applicant or licensee a hearing, if requested and if a hearing has not already been afforded.  After the hearing, the department shall:

(1)  Rescind its order of suspension;

(2)  Continue the suspension;

(3)  Revoke the license;

(4)  Rescind its order of revocation;

(5)  Decline to renew the license; or

(6)  Renew the license. [L 1939, c 220, §3; RL 1945, §5752; RL 1955, §125-2; am L Sp 1957, c 1, §8(a); am L Sp 1959 2d, c 1, §16; HRS §245-2; am L 1993, c 220, §8; am L 1995, c 92, §17; am L 2005, c 131, §§3, 9(2); am L 2009, c 30, §2]



§245-2.5 - Retail tobacco permit.

[§245-2.5]  Retail tobacco permit.  (a)  Beginning December 1, 2006, every retailer engaged in the retail sale of cigarettes and other tobacco products upon which a tax is required to be paid under this chapter shall obtain a retail tobacco permit.

(b)  Beginning March 1, 2007, it shall be unlawful for any retailer engaged in the retail sale of cigarettes and other tobacco products upon which a tax is required to be paid under this chapter to sell, possess, keep, acquire, distribute, or transport cigarettes or other tobacco products for retail sale unless a retail tobacco permit has been issued to the retailer under this section and the retail tobacco permit is in full force and effect.

(c)  The retail tobacco permit shall be issued by the department upon application by the retailer in the form and manner prescribed by the department, and the payment of a fee of $20.  Permits shall be valid for one year, from December 1 to November 30, and renewable annually.  Whenever a retail tobacco permit is defaced, destroyed, or lost, or the permittee relocates the permittee's business, the department may issue a duplicate retail tobacco permit to the permittee for a fee of $5 per copy.

(d)  A separate retail tobacco permit shall be obtained for each place of business owned, controlled, or operated by a retailer.  A retailer that owns or controls more than one place of business may submit a single application for more than one retail tobacco permit.  Each retail tobacco permit issued shall clearly describe the place of business where the operation of the business is conducted.

(e)  Any entity that operates as a dealer or wholesaler and also sells cigarettes or other tobacco products to consumers at retail shall acquire a separate retail tobacco permit.

(f)  A retail tobacco permit shall be nonassignable and nontransferable from one entity to another entity.  A retail tobacco permit may be transferred from one business location to another business location after an application has been filed with the department requesting that transfer and approval has been obtained from the department.

(g)  A retail tobacco permit issued under this section shall be displayed at all times in a conspicuous place at the place of business requiring the retail tobacco permit.

(h)  Any sales of cigarettes or tobacco products made through a cigarette or tobacco product vending machine are subject to the terms, conditions, and penalties of this chapter.  A retail tobacco permit need not be displayed on cigarette or tobacco product vending machines if the retail tobacco permit holder is the owner of the cigarette or tobacco product vending machines and the cigarette or tobacco product vending machines are operated at the location described in the retail tobacco permit.

(i)  No retailer shall purchase any pack of cigarettes without the appropriate tax stamp being affixed to the bottom of the pack as required by this chapter.

(j)  A vehicle from which cigarettes or tobacco products are sold is considered a place of business and requires a retail tobacco permit.  Retail tobacco permits for a vehicle shall be issued bearing a specific motor vehicle identification number and are valid only when physically carried in the vehicle having the corresponding motor vehicle identification number.  Retail tobacco permits for vehicles shall not be moved from one vehicle to another.

(k)  A permittee shall be subject to the inspection and investigation requirements of this chapter and shall provide the department or the attorney general with any information deemed necessary to verify compliance with the requirements of this chapter.

(l)  A permittee shall keep a complete and accurate record of the permittee's cigarette or tobacco product inventory.  The records shall:

(1)  Include:

(A)  A written statement containing the name and address of the permittee's source of its cigarettes and tobacco products;

(B)  The date of delivery, quantity, trade name or brand, and price of the cigarettes and tobacco products; and

(C)  Documentation in the form of any purchase orders, invoices, bills of lading, other written statements, books, papers, or records in whatever format, including electronic format, which substantiate the purchase or acquisition of the cigarettes and tobacco products stored or offered for sale; and

(2)  Be offered for inspection and examination within twenty-four hours of demand by the department or the attorney general, and shall be preserved for a period of three years; provided that:

(A)  Specified records may be destroyed if the department and the attorney general both consent to their destruction within the three-year period; and

(B)  Either the department or the attorney general may adopt rules pursuant to chapter 91 that require specified records to be kept longer than a period of three years.

(m)  The department may suspend or, after hearing, revoke or decline to renew any retail tobacco permit issued under this chapter whenever the department finds that the applicant or permittee has failed to comply with this chapter or any rule adopted under this chapter, or for any other good cause.  Good cause includes but is not limited to instances where an applicant or permittee has:

(1)  Submitted a false or fraudulent application or provided a false statement in an application; or

(2)  Possessed or displayed a false or fraudulent retail tobacco permit.

Upon suspending or revoking any retail tobacco permit, the department shall request that the permittee immediately surrender any retail tobacco permit or duplicate issued to the permittee, and the permittee shall surrender the permit or duplicate promptly to the department as requested.

(n)  Whenever the department suspends, revokes, or declines to renew a retail tobacco permit, the department shall notify the applicant or permittee immediately and afford the applicant or permittee a hearing, if requested and if a hearing has not already been afforded.  After the hearing, the department shall:

(1)  Rescind its order of suspension;

(2)  Continue the suspension;

(3)  Revoke the retail tobacco permit;

(4)  Rescind its order of revocation;

(5)  Decline to renew the retail tobacco permit; or

(6)  Renew the retail tobacco permit.

(o)  Any cigarette, package of cigarettes, carton of cigarettes, container of cigarettes, tobacco product, package of tobacco products, or any container of tobacco products unlawfully sold, possessed, kept, stored, acquired, distributed, or transported in violation of this section may be seized and ordered forfeited pursuant to chapter 712A. [L 2005, c 131, pt of §1, §9(2); am L 2009, c 30, §2]



§245 2 - .6 Unlawful tobacco retailing in the first degree.

[§245‑2.6]  Unlawful tobacco retailing in the first degree.  (a)  Beginning March 1, 2007, a person or entity required to obtain a retail tobacco permit commits the offense of unlawful tobacco retailing in the first degree if the person or entity knowingly fails to obtain a valid permit required under section 245-2.5 and, for the purposes of retail sale, recklessly sells, possesses, stores, acquires, distributes, or transports five thousand or more cigarettes.

(b)  Unlawful tobacco retailing in the first degree is a misdemeanor, except that any offense under subsection (a) that occurs within five years of a conviction for unlawful tobacco retailing in the first degree is a class C felony. [L 2005, c 131, pt of §1, §9(2); am L 2009, c 30, §2]



§245 2 - .7 Unlawful tobacco retailing in the second degree.

[§245‑2.7]  Unlawful tobacco retailing in the second degree.  (a)  Beginning March 1, 2007, a person or entity required to obtain a retail tobacco permit commits the offense of unlawful tobacco retailing in the second degree if the person or entity recklessly fails to obtain a valid permit required under section 245-2.5 and, for the purposes of retail sale, recklessly sells, possesses, stores, acquires, distributes, or transports fewer than five thousand cigarettes or any tobacco products.

(b)  Unlawful tobacco retailing in the second degree is [a] petty misdemeanor, except that any offense under subsection (a) that occurs within five years of a conviction for unlawful tobacco retailing in the first or second degree is a misdemeanor. [L 2005, c 131, pt of §1, §9(2); am L 2009, c 30, §2]



§245-3 - Taxes.

§245-3  Taxes.  (a)  Every wholesaler or dealer, in addition to any other taxes provided by law, shall pay for the privilege of conducting business and other activities in the State:

(1)  An excise tax equal to 5.00 cents for each cigarette sold, used, or possessed by a wholesaler or dealer after June 30, 1998, whether or not sold at wholesale, or if not sold then at the same rate upon the use by the wholesaler or dealer;

(2)  An excise tax equal to 6.00 cents for each cigarette sold, used, or possessed by a wholesaler or dealer after September 30, 2002, whether or not sold at wholesale, or if not sold then at the same rate upon the use by the wholesaler or dealer;

(3)  An excise tax equal to 6.50 cents for each cigarette sold, used, or possessed by a wholesaler or dealer after June 30, 2003, whether or not sold at wholesale, or if not sold then at the same rate upon the use by the wholesaler or dealer;

(4)  An excise tax equal to 7.00 cents for each cigarette sold, used, or possessed by a wholesaler or dealer after June 30, 2004, whether or not sold at wholesale, or if not sold then at the same rate upon the use by the wholesaler or dealer;

(5)  An excise tax equal to 8.00 cents for each cigarette sold, used, or possessed by a wholesaler or dealer on and after September 30, 2006, whether or not sold at wholesale, or if not sold then at the same rate upon the use by the wholesaler or dealer;

(6)  An excise tax equal to 9.00 cents for each cigarette sold, used, or possessed by a wholesaler or dealer on and after September 30, 2007, whether or not sold at wholesale, or if not sold then at the same rate upon the use by the wholesaler or dealer;

(7)  An excise tax equal to 10.00 cents for each cigarette sold, used, or possessed by a wholesaler or dealer on and after September 30, 2008, whether or not sold at wholesale, or if not sold then at the same rate upon the use by the wholesaler or dealer;

(8)  An excise tax equal to 13.00 cents for each cigarette sold, used, or possessed by a wholesaler or dealer on and after July 1, 2009, whether or not sold at wholesale, or if not sold then at the same rate upon the use by the wholesaler or dealer;

(9)  An excise tax equal to 11.00 cents for each little cigar sold, used, or possessed by a wholesaler or dealer on and after October 1, 2009, whether or not sold at wholesale, or if not sold then at the same rate upon the use by the wholesaler or dealer;

(10)  An excise tax equal to 14.00 cents for each cigarette or little cigar sold, used, or possessed by a wholesaler or dealer on and after July 1, 2010, whether or not sold at wholesale, or if not sold then at the same rate upon the use by the wholesaler or dealer;

(11)  An excise tax equal to 15.00 cents for each cigarette or little cigar sold, used, or possessed by a wholesaler or dealer on and after July 1, 2011, whether or not sold at wholesale, or if not sold then at the same rate upon the use by the wholesaler or dealer;

(12)  Except as provided in paragraph (13), an excise tax equal to seventy per cent of the wholesale price of each article or item of tobacco products sold by the wholesaler or dealer on and after September 30, 2009, whether or not sold at wholesale, or if not sold then at the same rate upon the use by the wholesaler or dealer; and

(13)  An excise tax equal to fifty per cent of the wholesale price of each cigar with a ring gauge of thirty or more (.467 inches in diameter or more), of any length, sold, used, or possessed by a wholesaler or dealer on and after September 30, 2009, whether or not sold at wholesale, or if not sold then at the same rate upon the use by the wholesaler or dealer.

Where the tax imposed has been paid on cigarettes, little cigars, or tobacco products that thereafter become the subject of a casualty loss deduction allowable under chapter 235, the tax paid shall be refunded or credited to the account of the wholesaler or dealer.  The tax shall be applied to cigarettes through the use of stamps.

(b)  The taxes, however, are subject to the following limitations:

(1)  The measure of the taxes shall not include any cigarettes or tobacco products exempted, and so long as the same are exempted, from the imposition of taxes by the Constitution or laws of the United States;

(2)  The measure of taxes shall exempt and exclude all sales of cigarettes and tobacco products to the United States (including any agency or instrumentality thereof that is wholly owned or otherwise so constituted as to be immune from the levy of a tax under this chapter), sold by any person licensed under this chapter; and

(3)  The taxes shall be paid only once with respect to the same cigarettes or tobacco product.  This limitation shall not prohibit the imposition of the excise tax on receipts from sales of tobacco products under subsection (a)(5); provided that the amount subject to the tax on each sale shall not include amounts previously taxed under this chapter. [L 1939, c 220, §4; RL 1945, §5753; am L 1945, c 115, §1; am L 1949, c 344, §1; RL 1955, §125-3; am L 1957, c 34, §21; am L Sp 1957, c 1, §8(b); am L 1965, c 155, §6; HRS §245-3; gen ch 1985; am L 1993, c 220, §9; am L 1994, c 104, §2; am L 1997, c 331, §1; am L 1999, c 10, §1; am L 2000, c 249, §§4, 20(2); am L 2002, c 94, §3 and c 246, §§2, 3; am L 2003, c 3, §7; am L 2006, c 316, §7; am L 2009, c 56, §1 and c 58, §3]

Note

The 1999 amendment takes effect retroactively and applies to taxable periods beginning after June 30, 1993.  L 1999, c 10, §4.

Cross References

Other tax exemption on sales to U.S. government, see §237-25.



§245-4 - REPEALED.

§245-4  REPEALED.  L 1993, c 220, §17.



§245-5 - Returns.

§245-5  Returns.  Every wholesaler or dealer, on or before the last day of each month, shall file with the department a return showing the cigarettes and tobacco products sold, possessed, or used by the wholesaler or dealer during the preceding calendar month and of the taxes chargeable against the taxpayer in accordance with this chapter.  The form of the return shall be prescribed by the department and shall include:

(1)  A separate statement of the number and wholesale price of cigarettes;

(2)  The amount of stamps purchased and used;

(3)  The wholesale price of tobacco products, sold, possessed, or used; and

(4)  Any other information that the department may deem necessary, for the proper administration of this chapter. [L 1939, c 220, §6; RL 1945, §5755; RL 1955, §125-5; am L Sp 1959 2d, c 1, §16; am L 1966, c 19, §5; HRS §245-5; gen ch 1985; am L 1993, c 220, §10; am L 1994, c 104, §3; am L 2000, c 249, §§5, 20(2)]



§245-6 - Payment of taxes; penalties.

§245-6  Payment of taxes; penalties.  At the time of the filing of the return required under section 245-5 and within the time prescribed, each wholesaler or dealer shall pay to the department the taxes imposed by this chapter, required to be shown by the return, including the unpaid amount of taxes imposed by this chapter.

Penalties and interest shall be added to and become a part of the taxes, when and as provided by section 231-39. [L 1939, c 220, §7; RL 1945, §5756; am L 1953, c 125, §13; RL 1955, §125-6; am L Sp 1959 2d, c 1, §16; HRS §245-6; am L 1993, c 220, §11; am L 2000, c 249, §6]



§245-7 - Determination of taxes; additional assessments, credits, and refunds.

§245-7  Determination of taxes; additional assessments, credits, and refunds.  (a)  As soon as practicable after each return shall have been filed, the department of taxation shall cause it to be examined and shall compute and determine the amount of the taxes payable thereon.

(b)  If it should appear upon the examination or within five years after the filing of the return, or at any time if no return has been filed, as a result of the examination, or as a result of any examination of the records of the wholesaler or dealer, or of any other inquiry or investigation, that the correct amount of the taxes is greater than that shown on the return, or that any taxes imposed by this chapter have not been paid, an assessment of the taxes may be made in the manner provided in section 235-108(b).  The amount of the taxes for the period covered by the assessment shall not be reduced below the amount determined by an assessment so made, except upon appeal or in a proceeding brought pursuant to section 40-35.

(c)  If the wholesaler or dealer has paid or returned with respect to any month more than the amount determined to be the correct amount of taxes for the month, the amount of the taxes so returned and any assessment of taxes made pursuant to the return may be reduced, and any overpayment of taxes may be credited upon the taxes imposed by this chapter, or at the election of the wholesaler or dealer, the wholesaler or dealer not being delinquent in the payment of any taxes owing to the State, may be refunded in the manner provided in section 231-23(c); provided that no reduction of taxes may be made when forbidden by subsection (b) or more than five years after the filing of the return. [L 1939, c 220, §8; RL 1945, §5757; RL 1955, §125-7; am L Sp 1957, c 1, §29; am L Sp 1959 2d, c 1, §16; am L 1963, c 45, §8; HRS §245-7; gen ch 1985; am L 1993, c 220, §12; am L 2000, c 249, §§7, 20(2)]



§245-8 - Records to be kept.

§245-8  Records to be kept.  (a)  Each wholesaler or dealer shall keep a record of:

(1)  Every sale or use of cigarettes and tobacco products by the wholesaler or dealer;

(2)  The number and wholesale price of cigarettes;

(3)  The wholesale price of tobacco products, sold, possessed, or used;

(4)  The taxes payable on tobacco products sold, possessed, or used, if any; and

(5)  The amounts of stamps purchased and used,

in a form as the department may prescribe.  The records shall be offered for inspection and examination at any time upon demand by the department or the attorney general, and shall be preserved for a period of five years, except that the department and the attorney general, in writing, shall both consent to their destruction within the five-year period or either the department or the attorney general may require that they be kept longer.  The department, by rule, may require the wholesaler or dealer to keep other records as it may deem necessary for the proper enforcement of this chapter.

(b)  If any wholesaler or dealer fails to keep records from which a proper determination of the taxes due under this chapter may be made, the department may fix the amount of the taxes for any period from the best information obtainable by it and assess the taxes as provided in this chapter. [L 1939, c 220, §9; RL 1945, §5758; RL 1955, §125-8; am L Sp 1959 2d, c 1, §16; am L 1963, c 45, §8(a); HRS §245-8; gen ch 1985; am L 1993, c 220, §13; am L 1994, c 104, §4; am L 2000, c 249, §§8, 20(2)]



§245-9 - Inspection.

§245-9  Inspection.  (a)  The department and the attorney general may examine all records, including tax returns and reports under section 245-31, required to be kept or filed under this chapter, and books, papers, and records of any person engaged in the business of wholesaling or dealing cigarettes and tobacco products, to verify the accuracy of the payment of the taxes imposed by this chapter.  Every person in possession of any books, papers, and records, and the person's agents and employees, are directed and required to give the department and the attorney general the means, facilities, and opportunities for the examinations.

(b)  The department and the attorney general may inspect the operations, premises, and storage areas of any entity engaged in the sale of cigarettes, or the contents of a specific vending machine, during regular business hours.  This inspection shall include inspection of all statements, books, papers, and records in whatever format, including electronic format, pertaining to the acquisition, possession, transportation, sale, or use of packages of cigarettes and tobacco products other than cigarettes, to verify the accuracy of the payment of taxes imposed by this chapter, and of the contents of cartons and shipping or storage containers to ascertain that all individual packages of cigarettes have an affixed stamp of proper denomination as required by this chapter.  This inspection may also verify that all stamps were produced under the authority of the department.  Every entity in possession of any books, papers, and records, and the entity's agents and employees, are directed and required to give the department and the attorney general the means, facilities, and opportunities for the examinations.  For purposes of this chapter "entity" means one or more individuals, a company, corporation, a partnership, an association, or any other type of legal entity.

(c)  If the department or the attorney general has reasonable cause to believe and does believe that cigarettes, stamps, or counterfeit stamps are being acquired, possessed, transported, kept, sold, or offered for sale in violation of this chapter, the department or the attorney general may investigate or search the vehicle or premises in which the cigarettes, stamps, or counterfeit stamps are believed to be located.  If cigarettes, stamps, or counterfeit stamps are found in a vehicle, premises, or vending machine in violation of this chapter the cigarettes, vending machine, vehicle, stamps, counterfeit stamps, or other tangible personal property containing those cigarettes, stamps, or counterfeit stamps and any books and records in possession of the entity in control or possession of the cigarettes, stamps, or counterfeit stamps may be seized by the department or the attorney general and are subject to forfeiture as provided in this chapter and chapter 712A.

(d)  For purposes of this chapter:

"Counterfeit stamp" means any stamp that is not printed, manufactured, distributed, or made by authority of the department.

"Vehicle" means an automobile, airplane, motorcycle, motorboat, or other motor-propelled vehicle. [L 1939, c 220, §10; RL 1945, §5759; RL 1955, §125-9; am L Sp 1959 2d, c 1, §16; HRS §245-9; gen ch 1985; am L 1993, c 220, §14; am L 2000, c 249, §§9, 20(2); am L 2002, c 94, §§1, 3]



§245-10 - Appeals.

§245-10  Appeals.  Any person aggrieved by any assessment of the taxes imposed by this chapter may appeal from the assessment in the manner and within the time and in all other respects as provided in the case of income tax appeals by section 235-114.  The hearing and disposition of the appeal, including the distribution of costs shall be as provided in chapter 232. [L 1939, c 220, §12; RL 1945, §5760; am L 1945, c 92, §7; RL 1955, §125-10; am L Sp 1957, c 1, §29; HRS §245-10; am L 1993, c 220, §15; am L 2000, c 199, §8; am L 2004, c 123, §8]

Note

The 2004 amendment applies to tax appeals filed on or after July 1, 2004.  L 2004, c 123, §14.



§245-11 - Chapter 235 and chapter 237 applicable.

§245-11  Chapter 235 and chapter 237 applicable.  All of the provisions of chapter 235 and chapter 237 not inconsistent with this chapter and which may appropriately be applied to the taxes, persons, circumstances, and situations involved in this chapter, including (without prejudice to the generality of the foregoing) provisions as to penalties and interest, and provisions granting administrative powers to the department of taxation, and provisions for the assessment, levy, and collection of taxes, shall be applicable to the taxes imposed by this chapter, and to the assessment, levy, and collection thereof. [L 1939, c 220, §12; RL 1945, §5761; RL 1955, §125-11; am L Sp 1959 2d, c 1, §16; HRS §245-11]



§245-12 - Investigations; contempts; fees.

§245-12  Investigations; contempts; fees.  The director of taxation, and any agent of the director duly authorized by the director to conduct any inquiry, investigation, or hearing hereunder, shall have power to administer oaths and take testimony under oath relative to the matter of inquiry or investigation.  At any hearing ordered by the director, the director or the director's agent authorized to conduct the hearing may subpoena witnesses and require the production of books, papers, and documents pertinent to the inquiry.  No witness under subpoena authorized to be issued by this section shall be excused from testifying or from producing books or papers on the ground that such testimony or the production of such books or other documentary evidence would tend to incriminate the witness, or subject the witness to penalty or forfeiture; but no person shall be prosecuted, punished, or subjected to any penalty or forfeiture for or on account of any act, transaction, matter, or thing concerning which the person shall, under oath, have testified or produced documentary evidence.

Contempts.  If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to the person by the director or the director's authorized agent, or to produce any books and papers pursuant thereto, the director or such agent may apply to the circuit court of the circuit wherein the taxpayer resides or wherein the transaction, act, or activity under investigation has occurred, or to any judge of such court, setting forth such disobedience to process or refusal to answer, and the court or the judge shall cite such person to appear before the court or the judge to answer such question or to produce such books and papers and, upon the person's refusal so to do, shall commit such person to jail until the person shall testify, but not for a longer period than sixty days.  Notwithstanding the serving of the term of such commitment by any person, the director may proceed in all respects with such inquiry and examination as if the witness had not previously been called upon to testify.

Fees.  Officers who serve subpoenas issued by the director or under the director's authority, and witnesses attending hearings conducted by the director hereunder, shall receive like fees and compensation as officers and witnesses in the circuit courts of the State, to be paid on vouchers of the director, from any moneys available for litigation expenses of the department of taxation. [L 1939, c 220, §13; RL 1945, §5762; RL 1955, §125-12; am L Sp 1959 2d, c 1, §16; HRS §245-12; gen ch 1985]



§245-13 - Administration by director; rules and regulations.

§245-13  Administration by director; rules and regulations.  The administration of this chapter is vested in the director of taxation, who may prescribe and enforce rules and regulations for the enforcement and administration of this chapter.

The rules and regulations shall be prescribed by the director, subject to chapter 91. [L 1939, c 220, §14; RL 1945, §5763; RL 1955, §125-13; am L 1965, c 96, §87; HRS §245-13]



§245-14 - REPEALED.

§245-14  REPEALED.  L 1995, c 92, §29.



§245-15 - Disposition of revenues.

§245-15  Disposition of revenues.  All moneys collected pursuant to this chapter shall be paid into the state treasury as state realizations to be kept and accounted for as provided by law; provided that, of the moneys collected under the tax imposed pursuant to:

(1)  Section 245-3(a)(5), after September 30, 2006, and prior to October 1, 2007, 1.0 cent per cigarette shall be deposited to the credit of the Hawaii cancer research special fund, established pursuant to section 304A-2168, for research and operating expenses and for capital expenditures;

(2)  Section 245-3(a)(6), after September 30, 2007, and prior to October 1, 2008:

(A)  1.5 cents per cigarette shall be deposited to the credit of the Hawaii cancer research special fund, established pursuant to section 304A-2168, for research and operating expenses and for capital expenditures;

(B)  0.25 cents per cigarette shall be deposited to the credit of the trauma system special fund established pursuant to section 321-22.5; and

(C)  0.25 cents per cigarette shall be deposited to the credit of the emergency medical services special fund established pursuant to section 321-234;

(3)  Section 245-3(a)(7), after September 30, 2008, and prior to July 1, 2009:

(A)  2.0 cents per cigarette shall be deposited to the credit of the Hawaii cancer research special fund, established pursuant to section 304A-2168, for research and operating expenses and for capital expenditures;

(B)  0.5 cents per cigarette shall be deposited to the credit of the trauma system special fund established pursuant to section 321-22.5;

(C)  0.25 cents per cigarette shall be deposited to the credit of the community health centers special fund established pursuant to section 321-1.65; and

(D)  0.25 cents per cigarette shall be deposited to the credit of the emergency medical services special fund established pursuant to section 321-234;

(4)  Section 245-3(a)(8), after June 30, 2009, and prior to July 1, 2010:

(A)  2.0 cents per cigarette shall be deposited to the credit of the Hawaii cancer research special fund, established pursuant to section 304A-2168, for research and operating expenses and for capital expenditures;

(B)  0.75 cents per cigarette shall be deposited to the credit of the trauma system special fund established pursuant to section 321-22.5;

(C)  0.75 cents per cigarette shall be deposited to the credit of the community health centers special fund established pursuant to section 321-1.65; and

(D)  0.5 cents per cigarette shall be deposited to the credit of the emergency medical services special fund established pursuant to section 321-234;

(5)  Section 245-3(a)(10), after June 30, 2010, and prior to July 1, 2011:

(A)  2.0 cents per cigarette shall be deposited to the credit of the Hawaii cancer research special fund, established pursuant to section 304A-2168, for research and operating expenses and for capital expenditures;

(B)  1.0 cent per cigarette shall be deposited to the credit of the trauma system special fund established pursuant to section 321-22.5;

(C)  1.0 cent per cigarette shall be deposited to the credit of the community health centers special fund established pursuant to section 321-1.65; and

(D)  1.0 cent per cigarette shall be deposited to the credit of the emergency medical services special fund established pursuant to section 321-234; and

(6)  Section 245-3(a)(11), after June 30, 2011, and thereafter:

(A)  2.0 cents per cigarette shall be deposited to the credit of the Hawaii cancer research special fund, established pursuant to section 304A-2168, for research and operating expenses and for capital expenditures;

(B)  1.5 cents per cigarette shall be deposited to the credit of the trauma system special fund established pursuant to section 321-22.5;

(C)  1.25 cents per cigarette shall be deposited to the credit of the community health centers special fund established pursuant to section 321-1.65; and

(D)  1.25 cents per cigarette shall be deposited to the credit of the emergency medical services special fund established pursuant to section 321-234.

The department shall provide an annual accounting of these dispositions to the legislature. [L 1939, c 220, §16; RL 1945, §5765; RL 1955, §125-15; HRS §245-15; am L 2000, c 249, §§10, 20(2); am L 2001, c 270, §6; am L 2002, c 94, §3; am L 2006, c 316, §8; am L 2007, c 102, §2; am L 2008, c 84, §1; am L 2009, c 56, §2 and c 58, §4]



§245-16 - Unlawful shipment of cigarettes; penalty; reports; liability for unpaid taxes.

[§245-16]  Unlawful shipment of cigarettes; penalty; reports; liability for unpaid taxes.  (a)  A person or entity commits the offense of unlawful shipment of cigarettes if the person or entity is engaged in the business of selling cigarettes and:

(1)  Ships or causes to be shipped any cigarettes to a person or entity in this State that is not:

(A)  A licensee under this chapter; or

(B)  An export warehouse proprietor pursuant to chapter 52 of the Internal Revenue Code, or an operator of a customs bonded warehouse pursuant to section 1311 or 1555 of Title 19 of the United States Code; or

(2)  Ships or causes to be shipped any cigarettes to a person or entity in this State in any container or wrapping, other than the cigarette manufacturer's original container or wrapping, and the container or wrapping is not plainly and visibly marked with the word "cigarette".

(b)  This section shall not apply to the shipment of cigarettes if any of the following conditions are met:

(1)  The cigarettes are exempt from taxes as provided by section 245-3(b) or are otherwise exempt from the applicability of this chapter as provided by section 245-62;

(2)  All applicable Hawaii taxes on the cigarettes are paid in accordance with the requirements of this chapter; or

(3)  The person or entity engaged in the business of selling, advertising, or offering cigarettes for sale and transfer or shipment:

(A)  Has fully complied with all of the requirements of chapter 10A (commencing with section 375) of Title 15 of the United States Code, otherwise known as the Jenkins Act; and

(B)  Includes on the outside of the shipping container an externally visible and easily legible notice located on the same side of the shipping container as the address to which the shipping container is delivered stating as follows:

"CIGARETTES:  HAWAII LAW PROHIBITS THE SALE OF CIGARETTES TO INDIVIDUALS UNDER EIGHTEEN YEARS OF AGE AND REQUIRES THE PAYMENT OF ALL APPLICABLE TAXES.  YOU ARE LEGALLY RESPONSIBLE FOR ALL APPLICABLE UNPAID TAXES ON THESE CIGARETTES."

(c)  Unlawful shipment of cigarettes is a class C felony if the person or entity knowingly ships or causes to be shipped one thousand or more cigarettes in violation of subsection (a).

(d)  Unlawful shipment of cigarettes is a misdemeanor if the person or entity knowingly ships or causes to be shipped less than one thousand cigarettes in violation of subsection (a).

(e)  For purposes of this section, a person or entity is a licensee if the person or entity's name appears on a list of authorized licensees published by the department.

(f)  Any person or entity that is required to comply with the requirements of chapter 10A (commencing with section 375) of Title 15 of the United States Code, otherwise known as the Jenkins Act, shall file such a report with the department on or before the tenth day of each calendar month.

(g)  Notwithstanding the existence of other remedies at law, any person or entity that purchases, uses, controls, or possesses any cigarettes for which the applicable taxes imposed under title 14, Hawaii Revised Statutes, have not been paid, shall be liable for the applicable taxes, plus any penalty and interest as provided for by law. [L 2004, c 157, §2]



§245-21 - Payment of tax through use of stamps; exemptions.

PART II.  STAMPING OF CIGARETTES

[§245-21]  Payment of tax through use of stamps; exemptions.  (a)  The tax imposed under section 245-3 upon the sale or use of cigarettes shall be paid by licensees through the use of stamps.

(b)  The department may provide by rule that the tax imposed under section 245-3 upon the sale or use of cigarettes may be paid without the use of stamps in connection with a particular type of transaction. [L 2000, c 249, pt of §1 and §20(2)]



§245-22 - Affixation; required prior to distribution; method and manner.

§245-22  Affixation; required prior to distribution; method and manner.  (a)  Beginning January 1, 2001, a licensee or the authorized agent or designee of a licensee shall affix a stamp to the bottom of each individual package of cigarettes prior to distribution.

(b)  Beginning April 1, 2001, no individual package of cigarettes may be sold or offered for sale to the general public unless affixed with the stamp required under this section.

(c)  Beginning April 1, 2001, no cigarette package may be placed or stored in a vending machine unless affixed with the stamp required under subsection (a).

(d)  The department shall adopt rules describing the method and manner in which stamps are to be affixed to packages of cigarettes.

(e)  For the purpose of allowing compensation for the costs necessarily incurred in affixing the proper tax stamps to each package of cigarettes prior to distribution, each licensee or authorized agent or a designee of a licensee purchasing stamps from the department may purchase the stamps at a reduction of 0.4 per cent of the denominated value of each stamp purchased.  The reduction shall be the only discount allowed to purchasers from the department.  If a purchaser does not comply with all of the provisions of title 14, the licensee shall pay the full denominated value of the stamps purchased until the licensee has complied.  The department may increase or decrease the 0.4 per cent reduction by rule under chapter 91. [L 2000, c 249, pt of §1; am L 2001, 270, §8]



§245-22.5 - Prohibition against stamping or sale of cigarettes not listed in the directory pursuant to chapter 486P.

[§245-22.5]  Prohibition against stamping or sale of cigarettes not listed in the directory pursuant to chapter 486P.  (a)  Beginning December 1, 2003, it shall be unlawful for an entity to:

(1)  Affix a stamp to a package or other container of cigarettes of a tobacco product manufacturer or brand family not included in the directory; or

(2)  Import, sell, offer, keep, store, acquire, transport, distribute, receive, or possess for sale or distribution cigarettes of a tobacco product manufacturer or brand family not included in the directory.

(b)  Any entity that knowingly violates subsection (a) shall be guilty of a class C felony.

(c)  Any cigarettes that are unlawfully imported, possessed, offered, kept, stored, acquired, transported, stamped, distributed, received, or sold in violation of this section may be seized and forfeited as contraband pursuant to chapter 712A and all such cigarettes seized and forfeited shall be destroyed.

(d)  This section shall not apply to cigarettes that are exempt from taxes as provided by section 245-3(b).

(e)  For purposes of this section:

"Brand family", "cigarette", and "tobacco product manufacturer" shall have the same meaning as in section 486P-1.

"Directory" means the "directory" established pursuant to section 486P-6.

"Entity" means one or more individuals, a company, corporation, a partnership, an association, licensee, or any other type of legal entity. [L 2003, c 77, §1]



§245-23 - Department to furnish stamps; designs, specifications, and denominations.

§245-23  Department to furnish stamps; designs, specifications, and denominations.  The department shall furnish stamps for sale to licensees.  Stamps shall be of such designs, specifications, and denominations as may be prescribed by the department. [L 2000, c 249, pt of §1; am L 2004, c 216, §30; am L 2005, c 22, §6]



§245-24 - Sales through financial institutions.

[§245-24]  Sales through financial institutions.  The department may enter into agreements to permit the sale of stamps by designated financial institutions located within the State.  A list of financial institutions designated to sell stamps shall be made available at the department. [L 2000, c 249, pt of §1]



§245-25 - Purchase of stamps; when; by licensee or designee.

[§245-25]  Purchase of stamps; when; by licensee or designee.  (a)  A licensee may apply to the department to purchase stamps beginning December 15, 2000.

(b)  A licensee may authorize a designee to order purchases of stamps for the licensee at a location where stamps are sold.  Authorization of a designee shall be in writing.  The written authorization shall continue in effect until written notice of revocation of the authority is delivered at the sales location in the manner prescribed by rule. [L 2000, c 249, pt of §1]



§245-26 - Price; payment; deferred payment purchases.

§245-26  Price; payment; deferred payment purchases.  (a)  Stamps shall be sold at their denominated values, plus a stamp fee of 1.7 per cent of the denominated value of each stamp sold, composed of the aggregate of:

(1)  .2 per cent of the denominated value of the stamp to pay for the cost to the State of providing the stamps, with that amount to be deposited to the credit of the department of taxation's cigarette tax stamp administrative special fund; and

(2)  1.5 per cent of the denominated value of the stamp to pay for the cost of enforcing the stamp tax, with that amount to be deposited to the credit of the department of the attorney general's tobacco enforcement special fund;

provided that the department by rule may modify the stamp fee to reflect actual costs incurred by the State in providing the stamps.

(b)  Payment for stamps shall be made at the time of purchase; provided that a licensee may defer payments pursuant to section 245-27. [L 2000, c 249, pt of §1; am L 2001, c 270, §7; am L 2003, c 177, §4]



§245-27 - Maximum amount of deferred-payment purchases; bond.

[§245-27]  Maximum amount of deferred-payment purchases; bond.  (a)  A licensee may apply to the department to set the maximum amount of deferred-payment purchases of stamps that may remain unpaid by the licensee during the time specified under section 245-28.  Upon receipt of the application and any bond required pursuant to subsection (b), the department shall set the amount for deferred-payment purchases.

(b)  The department may require that a licensee who submits an application for deferred-payment purchases of stamps post a bond in an amount of up to one hundred per cent of the maximum amount of allowed deferred-payment purchases as a condition of department approval of the application. [L 2000, c 249, pt of §1]



§245-28 - Time for payment of deferred-payment purchases; manner of payment.

[§245-28]  Time for payment of deferred-payment purchases; manner of payment.  Amounts owing for stamps purchased on the deferred-payment basis in any calendar month shall be due and payable on or before the last day of the following calendar month.  Payment shall be made by a remittance payable to the department. [L 2000, c 249, pt of §1]



§245-29 - Suspension or reduction of privilege to purchase on deferred-payment basis.

[§245-29]  Suspension or reduction of privilege to purchase on deferred-payment basis.  The department may suspend, without prior notice, the privilege to purchase stamps on the deferred-payment basis or may reduce the amount of deferred-payment purchases allowed the licensee if:

(1)  The licensee fails to promptly pay for stamps when payment is due;

(2)  The bond or bonds required of the licensee are canceled or become void, impaired, or unenforceable for any reason; or

(3)  In the opinion of the department, collection of any amounts unpaid or due from the licensee under this chapter is jeopardized. [L 2000, c 249, pt of §1]



§245-30 - Penalty for failure to make timely payment.

[§245-30]  Penalty for failure to make timely payment.  A licensee who fails to pay any amount owing for the purchase of stamps within the time required shall pay a penalty of:

(1)  Ten per cent of the amount due in addition to the amount due; and

(2)  Interest at the rate specified in section 231-39 from the date on which the amount became due and payable until the date of payment. [L 2000, c 249, pt of §1]



§245-31 - Monthly report on distributions of cigarettes and tobacco products, and purchases of stamps.

[§245-31]  Monthly report on distributions of cigarettes and tobacco products, and purchases of stamps.  (a)  On or before the last day of each month, every licensee shall file on forms prescribed by the department:

(1)  A report of the licensee's distributions of cigarettes and purchases of stamps during the preceding month; and

(2)  Any other information that the department may require to carry out this part.

(b)  On or before the last day of each month, every licensee shall file on forms prescribed by the department:

(1)  A report of the licensee's distributions of tobacco products and the wholesale costs of tobacco products during the preceding month; and

(2)  Any other information that the department may require to carry out this part. [L 2000, c 249, pt of §1]



§245-32 - Tax refund or credit for cigarettes and tobacco products shipped for sale or use outside the State.

[§245-32]  Tax refund or credit for cigarettes and tobacco products shipped for sale or use outside the State.  (a)  The department shall adopt rules to provide a tobacco tax refund or credit to a licensee who has paid a tobacco tax on the distribution of cigarettes or tobacco products that are shipped to a point outside the State for subsequent sale or use outside the State.

(b)  This part shall not apply to cigarettes or tobacco products that are distributed in this State to consumers and that are subsequently taken outside the State. [L 2000, c 249, pt of §1]



§245-33 - Unused stamps; cancellation of stamps.

[§245-33]  Unused stamps; cancellation of stamps.  The department shall adopt rules for a refund or credit to a licensee in the amount of the denominated values of any unused stamps.  The department may provide by rule for the cancellation of stamps. [L 2000, c 249, pt of §1]



§245-34 - Approval of department required for transfer of stamps.

[§245-34]  Approval of department required for transfer of stamps.  Unaffixed stamps shall not be sold, exchanged, or in any manner transferred by a licensee to another person without prior written approval of the department.  Any person who violates this section shall be subject to a fine of not less than $500 and not more than $1,000 for each violation. [L 2000, c 249, pt of §1]



§245-35 - Unlicensed possession or use of stamps.

[§245-35]  Unlicensed possession or use of stamps.  A person who is not licensed under this chapter and who knowingly [possesses] or uses a stamp shall be guilty of a class B felony. [L 2000, c 249, pt of §1]



§245-36 - Counterfeiting stamps.

[§245-36]  Counterfeiting stamps.  A person shall be guilty of a class B felony if the person:

(1)  Intentionally or knowingly makes, alters, or reuses a stamp as defined in section 245-1; or

(2)  Knowingly possesses or distributes a stamp that has been falsely made, altered, or reused. [L 2000, c 249, pt of §1]



§245-37 - Sale or purchase of packages of cigarettes without stamps; fines and penalties.

[§245-37]  Sale or purchase of packages of cigarettes without stamps; fines and penalties.  (a)  Beginning April 1, 2001, a person shall be guilty of a class C felony if the person:

(1)  Is not a licensee, and knowingly possesses, keeps, stores, acquires, or transports three thousand or more cigarettes that do not have stamps affixed to the cigarette packages as required by this part; or

(2)  Knowingly sells one thousand or more cigarettes that do not have stamps affixed to the cigarette packages as required by this part.

(b)  Beginning April 1, 2001, a person shall be guilty of a misdemeanor if the person:

(1)  Is not a licensee, and knowingly possesses, keeps, stores, acquires, or transports one thousand or more cigarettes that do not have stamps affixed to the cigarette packages as required by this part; or

(2)  Knowingly sells less than one thousand cigarettes that do not have stamps affixed to the cigarette packages as required by this part.

(c)  In addition to any other authorized disposition, a corporation found in violation of:

(1)  Subsection (a) is subject to a fine in an amount not to exceed $50,000; and

(2)  Subsection (b) is subject to a fine in an amount not to exceed $25,000. [L 2000, c 249, pt of §1]



§245-38 - Vending unstamped cigarettes.

[§245-38]  Vending unstamped cigarettes.  (a)  Beginning April 1, 2001, any person who knowingly places for sale in a cigarette vending machine any cigarettes not contained in cigarette packages to which are affixed stamps as required by this part, shall be guilty of a class C felony.

(b)  In addition to any other authorized disposition, a corporation found in violation of subsection (a) may be fined in an amount not to exceed $50,000. [L 2000, c 249, pt of §1]



§245-39 - Penalty exemptions; presumptions.

§245-39  Penalty exemptions; presumptions.  (a) Sections 245-37 and 245-38 shall not apply to cigarettes that are exempt from taxes as provided by section 245-3(b).

(b)  No cigarette tax stamp shall be required to be paid upon cigarettes that are sold for personal use at sales outlets operated under the regulations of the armed services of the United States; provided that it shall be unlawful for any person, including members of the armed services of the United States, to purchase such tax-exempt cigarettes for purposes of resale.  Any person who intentionally, knowingly, or recklessly resells, or offers for resale, tax-exempt cigarettes purchased at sales outlets operated under the regulations of the armed services of the United States shall be guilty of a violation of this chapter, and punishable as provided in section 245-37 or 245-38.  For purposes of this subsection, "person" means one or more people, a company, corporation, a partnership, or any combination of individuals.

(c)  Unless otherwise exempt from taxes by this chapter, it shall be presumed that all cigarettes are subject to the tax imposed by this chapter, unless the contrary is established, and the burden of proof that they are not taxable shall be upon the person having possession of them. [L 2000, c 249, pt of §1; am L 2001, c 270, §9]



§245-40 - Forfeitures; disposition.

§245-40  Forfeitures; disposition.  Any cigarette, package of cigarettes, carton of cigarettes, or container of cigarettes unlawfully possessed, kept, stored, acquired, transported, sold, imported, offered, received, or distributed in violation of this chapter may be seized and confiscated by the attorney general and ordered forfeited pursuant to chapter 712A. [L 2000, c 249, pt of §1; am L 2004, c 157, §5]



§245-41 - Enforcement; injunction; disposition of fines.

§245-41  Enforcement; injunction; disposition of fines.  (a)  Enforcement of this part shall be under the jurisdiction of the attorney general.  The attorney general may seek assistance in the enforcement of this part from other law enforcement agencies.

(b)  Notwithstanding the existence of other remedies at law, the attorney general may apply for a temporary or permanent injunction restraining any person from violating or continuing to violate this part.  The injunction shall be issued without bond.

(c)  Where the attorney general initiates and conducts an investigation resulting in the imposition and collection of a criminal fine pursuant to this part, one hundred per cent of the fine shall be distributed to the attorney general to be deposited to the credit of the department of the attorney general's tobacco enforcement special fund; provided that if the attorney general engages the prosecuting attorney for the investigation or prosecution, or both, resulting in the imposition and collection of a criminal fine under this part, the fine shall be shared equally between the attorney general and the prosecuting attorney. [L 2000, c 249, pt of §1; am L 2001, c 270, §10; am L 2002, c 94, §§2, 3; am L 2003, c 177, §5]



§245-41.5 - Cigarette tax stamp administrative special fund.

[§245-41.5]  Cigarette tax stamp administrative special fund.  (a)  There is established in the state treasury the cigarette tax stamp administrative special fund, into which shall be deposited the allocated portion of the stamp fee designated to pay for the cost to the State of providing the stamps as provided by section 245-26.

(b)  Moneys in the cigarette tax stamp administrative special fund shall be administered by the department of taxation and shall be used:

(1)  To provide the stamps and administer the cigarette tax stamp provisions as provided in chapter 245; and

(2)  For any other requirements deemed necessary to carry out the purposes of chapter 245. [L 2001, c 270, §2]



§245-42 - Rules.

[§245-42]  Rules.  The department shall adopt rules pursuant to chapter 91 to implement this part. [L 2000, c 249, pt of §1]



§245-51 - Export and foreign cigarettes prohibited.

[PART III.]  EXPORT AND FOREIGN CIGARETTES

§245-51  Export and foreign cigarettes prohibited.  It shall be unlawful for an entity to possess, keep, store, retain, transport, sell, or offer to sell, distribute, acquire, hold, own, import, or cause to be imported into the State any of the following cigarettes:

(1)  The package of which bears any statement, label, stamp, sticker, or notice indicating that the manufacturer did not intend the cigarettes to be sold, distributed, or used in the United States, including but not limited to labels stating "for export only", "U.S. tax-exempt", "for use outside U.S.", or similar wording;

(2)  The package of which does not comply with all requirements imposed by federal law regarding warnings and other information on packages of cigarettes manufactured, packaged, or imported for sale, distribution, or use in the United States, including but not limited to the specific warning labels specified in the federal Cigarette Labeling and Advertising Act, Title 15 U.S.C. section 1333;

(3)  The package of which does not comply with all federal trademark and copyright laws;

(4)  Imported into the United States on or after January 1, 2000, in violation of Title 26 U.S.C. section 5754 or any other federal law or regulation;

(5)  For which the person otherwise knows or has reason to know the manufacturer did not intend to be sold, distributed, or used in the United States;

(6)  For which there has not been submitted to the Secretary of the United States Department of Health and Human Services the list of the ingredients added to tobacco in the manufacture of such cigarettes required by the federal Cigarette Labeling and Advertising Act, Title 15 U.S.C. section 1335a; or

(7)  The package of which bears a cigarette brand name that is a registered United States trademark of a participating manufacturer and the package was imported by anyone other than the participating manufacturer of that cigarette brand. "Participating manufacturer" means any signatory to the "Master Settlement Agreement", as the latter term is defined in section 675-2. [L 2000, c 201, pt of §1; am L 2001, c 32, §1; am L 2003, c 77, §4]



§245-52 - Alteration of packaging prohibited.

§245-52  Alteration of packaging prohibited.  It shall be unlawful for an entity to alter the package of any cigarettes, prior to sale or distribution to remove, conceal, or obscure:

(1)  Any statement, label, stamp, sticker, or notice indicating that the manufacturer did not intend the cigarettes to be sold, distributed, or used in the United States, including but not limited to labels stating "for export only", "U.S. tax-exempt", "for use outside U.S.", or similar wording; or

(2)  Any health warning that is not specified in or does not conform with the requirements of the federal Cigarette Labeling and Advertising Act, Title 15 U.S.C. section 1333. [L 2000, c 201, pt of §1; am L 2003, c 77, §5]



§245-53 - Criminal penalties for illegal sale of export or foreign cigarettes.

[§245-53]  Criminal penalties for illegal sale of export or foreign cigarettes.  Any person who knowingly violates section 245-51 or 245-52 shall be guilty of a class C felony, and upon conviction thereof, shall be fined not more than $10,000, and may be imprisoned not less than one year and not more than five years, or both. [L 2000, c 201, pt of §1]



§245-54 - Confiscation and seizure of illegal export or foreign cigarettes.

§245-54  Confiscation and seizure of illegal export or foreign cigarettes.  The attorney general and the police departments of each of the counties may seize and confiscate any cigarette, package of cigarettes, or carton of cigarettes that is possessed, kept, stored, retained, held, owned, received, transported, imported, or caused to be imported, acquired, distributed, sold, or offered for sale in violation of this part. [L 2000, c 201, pt of §1; am L 2003, c 77, §6]



§245-55 - Forfeiture.

§245-55  Forfeiture.  Any cigarette, package of cigarettes, or carton of cigarettes unlawfully possessed, kept, stored, received, held, owned, acquired, retained, transported, imported, or caused to be imported, distributed, sold, or offered for sale, in violation of this part, shall be forfeited as contraband pursuant to chapter 712A.  Any cigarette, package of cigarettes, or carton of cigarettes forfeited as provided in this section shall be ordered destroyed. [L 2000, c 201, pt of §1; am L 2003, c 77, §7]



§245-56 - Affixing of cigarette tax stamps to export cigarettes or altered packages prohibited.

§245-56  Affixing of cigarette tax stamps to export cigarettes or altered packages prohibited.  A person shall be guilty of a class B felony if the person knowingly affixes any cigarette tax stamp required under this chapter to the package of any cigarettes described in section 245-51 or altered in violation of section 245-52. [L 2000, c 201, pt of §1; am L 2001, c 32, §2]



§245-57 - Documentation of foreign cigarettes.

[§245-57]  Documentation of foreign cigarettes.  On the first business day of each month, each licensee shall file the following documents with the department and the attorney general for all cigarettes imported into the United States to which the licensee or licensee's agent has affixed a cigarette tax stamp in the preceding month:

(1)  A copy of a permit issued pursuant to the Internal Revenue Code, Title 26 U.S.C. section 5713, to the person importing the cigarettes into the United States, permitting the person to import the cigarettes;

(2)  A copy of the United States Customs Service form containing, with respect to the cigarettes, the internal revenue tax information required by the United States Bureau of Alcohol, Tobacco and Firearms;

(3)  A statement, signed by the licensee under penalty of perjury, that shall be treated as confidential by the department and shall be exempt from disclosure under chapter 92F, identifying:

(A)  The brand and brand styles of all cigarettes;

(B)  The quantity of each brand style of the cigarettes;

(C)  The supplier of the cigarettes; and

(D)  The person or persons, if any, to whom the cigarettes have been conveyed for resale; and

(4)  A statement, signed under penalty of perjury by an officer of the manufacturer or importer of the  cigarettes, certifying that the manufacturer or importer has complied with:

(A)  The package health warning and ingredient reporting requirements of the federal Cigarette Labeling and Advertising Act, Title 15 U.S.C. sections 1333 and 1335a, with respect to the cigarettes; and

(B)  Chapter 675, including a statement of whether the manufacturer is or is not a participating manufacturer within the meaning of section 675-3. [L 2000, c 201, pt of §1]



§245-58 - Illegal sale of export or foreign cigarettes; revocation or suspension of license; civil penalties.

[§245-58]  Illegal sale of export or foreign cigarettes; revocation or suspension of license; civil penalties.  If any licensee violates this part or any rule adopted pursuant to this part, the director may:

(1)  Revoke or suspend the licensee's license pursuant to procedures complying with chapter 91; and

(2)  Impose a civil penalty in an amount not to exceed the greater of five times the retail value of the cigarettes involved, or $5,000. [L 2000, c 201, pt of §1]



§245-59 - Unfair trade practices.

[§245-59]  Unfair trade practices.  Any violation of this part shall constitute an unfair method of competition and unfair and deceptive acts or practices in the conduct of any trade of commerce under section 480-2 and shall be subject to a civil penalty as provided in section 480-3.1.  Each package of cigarettes sold in violation of this part shall constitute a separate violation. [L 2000, c 201, pt of §1]



§245-60 - Deceptive cigarette sales.

[§245-60]  Deceptive cigarette sales.  The importation or reimportation of cigarettes into the United States for sale or distribution under any trade name, trade dress, or trademark that is the same as, or is confusingly similar to, any trade name, trade dress, or trademark used for cigarettes manufactured in the United States for sale or distribution in the United States shall be deemed to violate section 481A-3. [L 2000, c 201, pt of §1]



§245-61 - Enforcement.

[§245-61]  Enforcement.  (a)  Enforcement of this part shall be under the concurrent jurisdiction of the attorney general, the prosecuting attorneys or deputy prosecuting attorneys of the various counties, and the police departments of the various counties.

(b)  In addition to any other remedy provided by law, including enforcement as provided in subsection (a), any person may bring an action for appropriate injunctive or other equitable relief for a violation of this part and for damages sustained by the person, and, if the judgment is for the plaintiff, the plaintiff shall be awarded a sum not less than $1,000 or threefold damages by the plaintiff sustained, whichever sum is the greater, and reasonable attorneys fees together with the costs of suit. [L 2000, c 201, pt of §1]



§245-62 - Applicability.

§245-62  Applicability.  (a)  This chapter shall not apply to:

(1)  Cigarettes allowed to be imported or brought into the United States for personal use free of federal tax or duty or voluntarily abandoned to the United States Secretary of Treasury at the time of entry;

(2)  Cigarettes sold or intended to be sold as duty-free merchandise by a duty-free sales enterprise in accordance with the provisions of section 1555(b) of Title 19, United States Code, and any implementing regulations; provided that this chapter shall apply to any cigarettes that are brought back into the customs territory for resale within the customs territory; or

(3)  A delivery service when engaged in the business of transporting or delivering packages or other containers of cigarettes, if the delivery service is not a knowing accomplice in any act that circumvents the requirements of this chapter.  The department and the attorney general shall retain inspection and investigation authority under this chapter.  The delivery service shall provide the department or the attorney general with access to inspect any shipments of any cigarettes and shall provide any information, including shipping and delivery documents, deemed necessary to verify compliance with the requirements of this chapter.

(b)  As used in this section:

"Delivery service" means an entity, including the United States Postal Service (as defined in section 102 of Title 39, United States Code), that is engaged in the commercial transport or delivery by water, land, or air of letters, packages, merchandise, or other containers whether or not the entity actually operates the vessel, vehicle, or aircraft by which the transportation is provided.

"Shipping documents" or "delivery documents" include but are not limited to bills of lading, air bills, or any other documents, records, or documentation in whatever format, including electronic format used to evidence the undertaking by a delivery service to ship, transport, or deliver letters, packages, merchandise, or other containers. [L 2000, c 201, pt of §1; am L 2004, c 157, §6]



§245-63 - Penalties cumulative.

[§245-63]  Penalties cumulative.  The penalties provided in this part are in addition to any other penalties imposed under other law. [L 2000, c 201, pt of §1]






CHAPTER 246 - REAL PROPERTY TAX LAW

§246-1 - Property defined.

RATE; LEVY

§246-1  Property defined.  "Property" or "real property" means and includes all land and appurtenances thereof and the buildings, structures, fences, and improvements erected on or affixed to the same, and any fixture which is erected on or affixed to such land, buildings, structures, fences, and improvements, including all machinery and other mechanical or other allied equipment and the foundations thereof, whose use thereof is necessary to the utility of such land, buildings, structures, fences, and improvements, or whose removal therefrom cannot be accomplished without substantial damage to such land, buildings, structures, fences, and improvements, excluding, however, any growing crops. [L 1932 2d, c 40, pt of §1; RL 1935, pt of §1900; am L 1935, c 153, pt of §1; RL 1945, pt of §5101; am L 1945, c 79, pt of §1; RL 1955, §128-1; am L 1967, c 120, §1; HRS §246-1]

Attorney General Opinions

Section does not exclude from real property taxation those items enumerated and excluded from the definition of real property.  Att. Gen. Op. 64‑19.



§246-2 - Tax base and rate.

§246-2  Tax base and rate.  Except as exempted or otherwise taxed, all real property in each county shall be subject each year to a tax upon sixty per cent or less of its fair market value determined in the manner provided by law, at such rate as shall be determined in the manner provided in section 248-2.  However, the director of taxation may use as the tax base a lesser percentage of fair market value; if the director does so the director shall certify to the county council the percentage so used at the time the director furnishes the council the calculations as to the tax base pursuant to section 248-2(d), and if the director does not do so the director shall certify to the council that the director has used sixty per cent of fair market value as the tax base.  Both as to the calculations as to the tax base and also as to the percentage of fair market value used as the tax base, the director's certificate to the council shall be conclusive insofar as the validity of any tax rate is concerned, except for the right to appeal assessments of real property as may be provided by law.  Whether the director uses as the tax base sixty per cent of fair market value or some other percentage of fair market value, no taxpayer shall be deemed aggrieved by an assessment, nor shall an assessment be lowered, except as the result of a decision on an appeal as provided by law. [L 1932 2d, c 40, pt of §21; RL 1935, pt of §1921; RL 1945, §5139; RL 1955, §128-2; am L Sp 1957, c 1, §14(a); am L 1963, c 142, §1; HRS §246-2; am L 1976, c 228, §1; am L 1977, c 139, §1; gen ch 1985]

Note

Section 248-2 referred to in text is repealed.

Case Notes

"Fair market value" defined.  33 H. 149.

Cited:  33 H. 214; 33 H. 915.



§246-3 - Tax year; time as of which levy and assessment made.

§246-3  Tax year; time as of which levy and assessment made.  For real property tax purposes, "tax year" shall mean the fiscal year beginning July 1 of each calendar year and ending June 30 of the following calendar year.  Real property shall be assessed, and taxes shall be levied thereon, as of January 1 preceding each tax year upon the basis of valuations determined in the manner and at the time provided in this chapter. [L 1932 2d, c 40, §25; RL 1935, §1934; am L 1939, c 208, §3; RL 1945, §5140; am L 1945, c 79, §8; RL 1955, §128-3; am L 1967, c 255, §§2, 28, 46; HRS §246-3; am L 1969, c 170, §2; am L 1975, c 157, §2]

Case Notes

Cited:  33 H. 766, 778.



§246-4 - Assessment of property; to whom in general.

§246-4  Assessment of property; to whom in general.  Real property shall be assessed in its entirety to the owner thereof; provided that where improved residential land has been leased for a term of fifteen years or more, the real property shall be assessed in its entirety to the lessee or the lessee's successor in interest holding the land for such term under such lease and the lessee or successor in interest shall be deemed the owner of the real property in its entirety for the purposes of this chapter; provided, however, that the lease and any extension, renewal, assignment, or agreement to assign the lease (1) shall have been duly entered into and recorded in the bureau of conveyances or filed in the office of the assistant registrar of the land court prior to January 1 preceding the tax year for which the assessment is made, and (2) shall provide that the lessee shall pay all taxes levied on the property during the term of the lease.

"Improved residential land" as used herein means land improved with a single family dwelling on it.

For the purposes of this chapter, life tenants, personal representatives, trustees, guardians, or other fiduciaries may be, and persons holding government property under an agreement for the conveyance of the same to such persons shall be considered as owners during the time any real property is held or controlled by them as such.  Lessees holding under any government lease shall be considered as owners during the time any real property is held or controlled by them as such, as more fully provided in section 246-36; and further, notwithstanding any provision to the contrary in this chapter, any tenant occupying government land, whether such occupancy be on a permit, license, month to month tenancy, or otherwise, shall be considered as owner where such occupancy has continued for a period of one year or more, as more fully provided in section 246-36.  Persons holding any real property under an agreement to purchase the same, shall be considered as owners during the time the real property is held or controlled by them as such; provided the agreement to purchase (1) shall have been recorded in the bureau of conveyances, and (2) shall provide that the purchasers shall pay the real property taxes levied on the property.  Persons holding any real property under a lease for a term to last during the lifetime of the lessee, shall be considered as owners during the time the real property is held or controlled by them as such; provided that the lease (1) shall have been duly entered into and recorded in the bureau of conveyances or filed in the office of the assistant registrar of the land court prior to January 1 preceding the tax year for which the assessment is made, and (2) shall provide that the lessee shall pay all taxes levied on the property during the term of the lease. [L 1932 2d, c 40, §22; RL 1935, §1924; RL 1945, §5141; am L Sp 1949, c 64, §1; am L 1951, c 151, §1; am L 1955, c 64, §1 and c 238, §2; RL 1955, §128-4; am L 1963, c 142, §2; am L 1964, c 21, §2; am L 1965, c 201, §14 and c 227, §1; am L 1967, c 255, §§3, 29, 46; HRS §246-4; am L 1969, c 170, §3; am L 1971, c 158, §2; am L 1975, c 157, §3; am L 1976, c 200, pt of §1; gen ch 1985]

Cross References

Condominium property regime, effect of, see §514A‑6.

Case Notes

Decisions under prior law.

As to party liable in sale of property.  8 H. 71.  One is still owner even though executory agreement exists.  14 H. 117. "Owner" under old law did not include "lessee".  33 H. 214.

Clause in lease prohibiting lessee from assigning lease without consent of lessor does not excuse lessee from payment of tax.  8 H. 81.  Assessment of both leasehold and fee simple interests of same land separately held double taxation.  8 H. 148.  Covenant of tenant to pay taxes does not affect the owner's liability to pay.  8 H. 677.  Assessment of leased property under former laws.  9 H. 407.  Where lessees covenant to pay taxes and sublessees also covenant to pay taxes, sublessees are liable to pay taxes on their interest, the interest of the original lessor and the interest of the lessee.  15 H. 318.

Assessment "to an estate" not authorized.  17 H. 84.  Assessment "to a Hui" is not authorized.  21 H. 676.

Cited:  33 H. 214; 34 H. 515, 539; 44 H. 519, 523, 356 P.2d 1028.



§246-5 - Imposition of real property taxes on reclassification.

§246-5  Imposition of real property taxes on reclassification.  A portion of real property taxes shall be imposed upon and paid by the owner or owners thereof when:

(1)  The property of the owner has been leased for a term of fifteen years or more; and

(2)  The classification of the property has been changed to a classification of a higher use during the life of the lease; and

(3)  The classification to a higher use has occurred without the lessee, who occupies the property, petitioning for such higher classification.

Taxes which are imposed upon the owners of property under this section shall be paid by the owner of such property without being transferred to the lessee who occupies the property and such tax shall be the difference between the assessed valuation of the property after the classification change times the applicable tax rate less the assessed valuation of the property as it existed prior to the classification change times the applicable tax rate. [L 1965, c 201, §11; Supp, §128-4.5; HRS §246-5]



§246-6 - Assessment of property of corporations or copartnerships.

§246-6  Assessment of property of corporations or copartnerships.  Property of a corporation or copartnership shall be assessed to it under its corporate or firm name. [L 1932 2d, c 40, §23; RL 1935, §1925; RL 1945, §5142; RL 1955, §128-5; HRS §246-6]

Attorney General Opinions

Tax credits of one partner can be applied against real property tax due and owing by the partnership.  Att. Gen. Op. 64‑5.



§246-7 - Fiduciaries, liability.

§246-7  Fiduciaries, liability.  Every personal representative, trustee, guardian, or other fiduciary shall be answerable as such for the performance of all such acts, matters, or things as are required to be done by this chapter in respect to the assessment of the real property he represents in his fiduciary capacity, and he shall be liable as such fiduciary for the payment of taxes thereon up to the amount of the available property held by him in such capacity, but he shall not be personally liable.  He may retain, out of the money or other property which he may hold or which may come to him in his fiduciary capacity, so much as may be necessary to pay the taxes or to recoup himself for the payment thereof, or he may recover the amount thereof paid by him from the beneficiary to whom the property shall have been distributed. [L 1932 2d, c 40, §30; RL 1935, §1913; RL 1945, §5143; RL 1955, §128-6; HRS §246-7; am L 1976, c 200, pt of §1]



§246-8 - Assessment of property of unknown owners.

§246-8  Assessment of property of unknown owners.  The taxable property of persons unknown, or some of whom are unknown, shall be assessed to "unknown owners", or to named persons and "unknown owners", as the case may be.  The taxable property of persons not having record title thereto on January 1, preceding the tax year for which the assessment is made, or some of whom did not have record title thereto on January 1, preceding the tax year for which the assessment is made, may be assessed to "unknown owners", or to named persons and "unknown owners", as the case may be.  Such property may be levied upon for unpaid taxes. [L 1932 2d, c 40, §24; RL 1935, §1926; am L 1939, c 221, §4; RL 1945, §5144; RL 1955, §128-7; am L 1967, c 255, §§4, 30, 46; HRS §246-8; am L 1969, c 170, §4; am L 1975, c 157, §4]



§246-9 - Maps.

TAX MAPS; VALUATIONS

§246-9  Maps.  The department of taxation shall provide, for each taxation district, maps drawn to appropriate scale, showing all parcels, blocks, lots, or other divisions of land based upon ownership, and their areas or dimensions, numbered or otherwise designated in a systematic manner for convenience of identification, valuation, and assessment.  The maps, as far as possible, shall show the names of owners of each division of land, and shall be revised from time to time as ownerships change and as further divisions of parcels occur.  The department shall also maintain, as and when such information is available, maps showing present use, zoning, and physical use capabilities of land within each taxation district for the guidance of assessors and the information of various tax review tribunals and the general public.

The director of taxation may charge fees for the use and other disposition of tracings of these maps, including copies or prints made therefrom, by private persons or firms as provided for in section 92-22. [L 1932 2d, c 40, §35; RL 1935, §1932; RL 1945, §5145; am L 1947, c 8, §1; RL 1955, §128-8; am L Sp 1957, c 1, §14(b); am L Sp 1959 2d, c 1, §16; am L 1964, c 2, §2; am L 1967, c 37, §§1, 2; HRS §246-9; am L 1977, c 99, §2]

Note

Section 92‑22 referred to in text is repealed.

Attorney General Opinions

Department not legally required to revise maps with respect to dimension or ownership without owner submitting proof of record title.  Att. Gen. Op. 64‑39.



§246-10 - Valuation; consideration in fixing.

§246-10  Valuation; consideration in fixing.  (a)  The director of taxation shall cause the fair market value of all taxable real property to be determined and annually assessed as provided by law; provided that the value of land classified and used for agriculture, whether such lands are dedicated pursuant to section 246-12 or not, shall, for real property tax purposes, be the value of such land for agricultural use without regard to any value that such land might have for other purposes or uses, or to neighboring land uses, as determined as provided in subsection (f)(2) of this section.  In making such determination and assessment, the director shall separately value and assess, within each class established in accordance with subsection (d) of this section:  (1) buildings, and (2) all other real property, exclusive of buildings.

(b)  All property shall be valued by appropriate systematic methods so selected and applied as to obtain, as far as possible, uniform and equalized assessments throughout the State.

(c)  So far as practicable, records shall be compiled and kept in each district which shall show the methods established by or under the authority of the director, for the determination of values.

(d)  (1)  The land in each county shall be classified, upon consideration of its highest and best use, into the following general classes:

(A)  Single-family and two-family residential,

(B)  Three or more family residential, apartment, hotel and resort,

(C)  Commercial,

(D)  Industrial,

(E)  Agricultural, and

(F)  Conservation.

(2)  In assigning land to one of the general classes the director of taxation shall give major consideration to the districting established by the land use commission pursuant to chapter 205, the districting established by a county in its general plan and zoning ordinance, use classifications established in the general plan of the State, and such other factors which influence highest and best use.

(3)  "Improved residential property" shall mean property which is classified as residential by the department of taxation upon consideration of its highest and best use, and is property which fulfills the provisions of at least one of the following subparagraphs:

(A)  Property which has been subdivided prior to any assessment year as a lot for single or two-family residential use in conformity with the then existing county zoning ordinances, and has been approved for sale or approved as being in conformity with all of the subdivision requirements of the particular county in which it is located, or

(B)  Property which is in actual single or two-family residential use at a density of at least a single or a two-family residential building per acre, or

(C)  Land which is sufficiently developed with necessary land improvements to support a use density of at least a single or a two-family residential building per acre.

(4)  "Unimproved residential property" shall mean all residential class lands not classified as "improved residential property" by the department of taxation.

(e)  The director shall select and require the use of mathematical tables or formulas based upon a suitable unit of quantity and designed to determine equitably the effect, upon the value, of street or highway frontages, depth from the street or highway, shape, street corners, and other physical elements the effect of which upon value the director finds feasible to determine by means of tables or formulas.  These tables or formulas shall be used for all areas where this can be done appropriately, and in any event as provided in the next paragraph.

Whenever land has been divided into lots or parcels which are used or suitable for use for residential, commercial, or other urban or village purposes, each such lot or parcel shall be separately assessed, and the aforesaid mathematical tables or formulas shall be used unless this is precluded by the shape of the lots or parcels.

(f)  (1)  In determining the value of land, other than land classified and used for agriculture, consideration shall be given to selling prices and income (including, where available, such data relating to the property being assessed and similar data for comparable properties), productivity, and nature of use (actual and potential), the advantage or disadvantage of factors such as location, accessibility, transportation facilities, size, shape, topography, quality of soil, water privileges, availability of water and its cost, easements and appurtenances, zoning, dedication of lands as provided for in section 246-12, and further to the opinions of persons who may be considered to have special knowledge of land values, and all other influences, whether similar to those listed or not, which fairly and reasonably bear upon the question of value.

(2)  In determining the value of lands which are classified and used for agriculture, whether such lands are dedicated pursuant to section 246-12 or not, consideration shall be given to rent, productivity, nature of actual agricultural use, the advantage or disadvantage of factors such as location, accessibility, transportation facilities, size, shape, topography, quality of soil, water privileges, availability of water and its cost, easements and appurtenances, and to the opinions of persons who may be considered to have special knowledge of land values.

(3)  A deferred or roll back tax shall be imposed on the owner of agricultural lands assessed according to its agricultural use as provided in subsection (a) of this section in the event of a change in land use classification by the authorized state agency to urban or rural districts or upon the subdivision of the land into parcels of five acres or less, provided that the tax shall not apply if the owner dedicates the owner's land as provided in section 246-12 within three years from the date of the change in land use classification and fulfills all of the requirements of the dedication.  The deferred tax shall be due and payable at the end of the third year following the change in land use classification provided that the land shall continue to be used for agriculture during this period.  The total amount of deferred taxes shall be computed commencing at the end of the third year following the change in classification where the land has continuously been used for agriculture; provided however that where the land has been put to a higher urban or rural use prior to the expiration of the three-year period the amount of deferred taxes shall be computed commencing at the end of the year in which the land has been put to such higher urban or rural use, and shall be retroactive to the date the assessment was made pursuant to subsection (a) of this section provided the retroactive period shall not exceed ten years.  Where the owner has subdivided the owner's land into parcels of five acres or less, the deferred tax shall commence from the date the conversion was made retroactive to the date the assessment was made pursuant to subsection (a) of this section but for not more than ten years.  Any other provisions to the contrary notwithstanding, the deferred or roll back tax shall apply only if a change in land use classification has been made as a result of a petition by any property owner or lessee and shall apply only upon lands owned by the owner or lessee who has petitioned for the change in classification.  The deferred or roll back tax shall not apply to lands owned by any owner or lessee who has not petitioned for the change in classification provided the owner or lessee shall continue to use the land in its agricultural use for a period of three years after the change in land use classification is made, or where the change in classification is initiated by any governmental agency or instrumentality.  The deferred or roll back tax shall be based on the difference in assessed value between the highest and best use and the agricultural use of the land, at the tax rate applicable for the respective years.

(A)  Where the owner subdivides the owner's land into parcels of five acres or less, the deferred tax shall be due and payable within sixty days of such conversion, subject to a ten per cent per annum penalty, provided that if the conversion occurs within five years of the date of enactment of this law, twice the amount of taxes and penalties as provided herein shall become due and owing.

(B)  Where the owner changes the land use classification, the deferred tax shall be due and payable within three years of such conversion except that where the land has been put to its higher urban or rural use, the tax shall be due and payable at the end of the year in which the land has been put to such higher use, subject to a ten per cent per annum penalty.

Any other provisions to the contrary notwithstanding, the land shall continue to be assessed in its agricultural use as provided in subsection (a) of this section until the land is put to its higher urban or rural use or for a period of three years following the change in classification whichever is shorter, provided that for purposes of determining the amount of deferred taxes to be assessed to the owner or lessee, the retroactive period shall include the period during which the land is continued to be assessed in its agricultural use following the change in classification.  Any tax due and owing shall attach to the land as a paramount lien in favor of the State pursuant to section 246-55.

(4)  Where lands located within agricultural districts are put to agricultural uses, that portion of such lands not usable or suitable for any agricultural use, whether dedicated pursuant to section 246-12 or not, the tax upon such unusable or unsuitable land shall be deferred and shall be payable upon conversion as provided under this section.

(g)  Buildings shall be valued each year upon the basis of the cost of replacement less depreciation, if any.  Age, condition, and utility or obsolescence shall be considered.  The director shall determine and require the use of average-basic replacement cost factors.

In determining the value of buildings, consideration shall be given to any additions, alterations, remodeling, modifications or other new construction, improvement or repair work undertaken upon or made to existing buildings as the same may result in a higher assessable valuation of said buildings, provided however that, (1) any increase in value resulting from any additions, alterations, modifications or other new construction, improvement or repair work to buildings undertaken or made by the owner- occupant thereof pursuant to the requirements of any urban redevelopment, rehabilitation or conservation project under the provisions of part II of chapter 53 shall not increase the assessable valuation of any building for a period of seven years from the date of certification as hereinafter provided and (2) any increase in value resulting from any maintenance or repairs to any residential buildings undertaken or made by the owner- occupant thereof (who occupies the entire building) pursuant to any requirements of any health, sanitation, safety, or other governmental code provisions, shall not increase the assessable valuation of any such building for a period up to and including April 11, 1972.

It is further provided that the owner-occupant shall file with the director of taxation, in the manner and place which the director may designate, a statement of the details of the improvements certified in the following manner:

(1)  In the case of additions, alterations, modifications or other new construction, improvement or repair work to a building that are undertaken pursuant to any urban redevelopment, rehabilitation or conservation project as hereinabove mentioned, the statement shall be certified by the urban renewal coordinator in the city and county of Honolulu, or the county chairperson of any county, or any governmental official designated by them, that the additions, alterations, modifications, or other new construction, improvement or repair work to the buildings were made and satisfactorily comply with the particular urban redevelopment, rehabilitation or conservation act provision, or

(2)  In the case of maintenance or repairs to a residential building undertaken pursuant to any health, safety, sanitation or other governmental code provision, the statement shall be certified by the building superintendent of the building department of the city and county of Honolulu, or the county chairperson of any county, or any governmental official designated by them, that (A) the building was inspected by them and found to be substandard when the owner-occupant made the owner-occupant's claim, and (B) the maintenance or repairs to the buildings were made and satisfactorily comply with the particular code provision. [L 1932 2d, c 40, pt of §26; RL 1935, pt of §1935; am L 1939, c 208, §4; RL 1945, pt of §5146; am L 1945, c 79, §9; am L 1951, c 164, §1; am L 1955, c 213, §1; RL 1955, §128-9; am L Sp 1957, c 1, §14(c); am L 1963, c 142, §3; am L 1965, c 201, §33; am L 1966, c 34, §2; am L 1967, c 37, §1; HRS §246-10; am L 1968, c 56, §3; am L 1969, c 218, §1; am L 1973, c 175, §2; am L 1977, c 111, §1 and c 139, §2; gen ch 1985, 1993]

Case Notes

Ascertaining fair value.  41 H. 141.  Use of unit square foot method of valuation or average square foot or acreage method of valuation.  Id.

Method adopted for valuation of cane lands held inappropriate.  Reliance on past assessment values as sole basis for current assessment is unsound.  47 H. 41, 384 P.2d 287.

Director not limited to replacement cost method of valuing buildings.  65 H. 499, 654 P.2d 363.

To the extent there is any conflict between subsection (f)(1) and Revised Ordinances of Honolulu §8-7.1(a), the ordinance is controlling.  82 H. 317, 922 P.2d 371.

Decisions under prior law.

Taxing water as such and again as giving increased value to land irrigated by it held double taxation and illegal.  6 H. 532.

Assessment:  Assessment of irrigation ditch.  6 H. 322.  As to assessment based on the value of the enterprise itself rather than the value of the property which constitute its basis.  10 H. 624.  Increased assessment of property resulting from planting exempted items held erroneous.  11 H. 689.

Valuation:  Method of valuation based on income held improper.  8 H. 81.  Valuation where lease involved, under prior laws.  8 H. 196.  Valuation of leasehold.  10 H. 643; 11 H. 210.  Failure to value property similarly for all corporations is not ground to set aside assessment as fraudulent discrimination.  10 H. 624.  Ascertaining fair value.  11 H. 235; 25 H. 278; 25 H. 769; 33 H. 149.

Cited:  34 H. 515, 536.



§246-11 - Water tanks.

§246-11  Water tanks.  Any provision to the contrary notwithstanding, any tank or other storage receptacle required by any government agency to be constructed or installed on any taxable real property before water for home and farm use is supplied, and any other water tank, owned and used by a real property taxpayer for storing water solely for the real property taxpayer's own domestic use, shall be exempted in determining and assessing the value of such taxable real property. [L Sp 1957, c 1, §14(d); Supp, §128-9.1; HRS §246-11; gen ch 1985]



§246-12 - Dedicated lands.

§246-12  Dedicated lands.  (a)  A special land reserve is established to enable the owner of any parcel of land within an agricultural district, a rural district, a conservation district, or an urban district to dedicate his land for a specific ranching or other agricultural use and to have his land assessed at its value in such use provided that if the land is located within an urban district, (1) a lessee of the land with a term of ten or more years remaining from the date of the petition shall also be deemed an owner of the land within these provisos; (2) the land dedicated must be used for the cultivation of crops such as sugar cane, pineapple, truck crops, orchard crops, ornamental crops, or the like; (3) the land dedicated must have been substantially and continuously used for the cultivation of crops such as sugar cane, pineapple, truck crops, orchard crops, ornamental crops, or the like for the five-year period immediately preceding the dedication request; provided further that land situated within an agricultural district may be dedicated for a period of twenty years and shall be taxed at fifty per cent of its assessed value in such use.

(b)  If any owner desires to use his land for a specific ranching or other agricultural use and to have his land taxed at its assessed value in this use or fifty per cent of its assessed value as the case may be, he shall so petition the director of taxation and declare in his petition that his land can best be used for the purpose for which he requests permission to dedicate his land and that if his petition is approved he will use his land for this purpose.

Upon receipt of any such petition, the director shall request the department of agriculture to make a finding of fact as to whether the land in the petitioned area is reasonably well suited for the intended use.  The finding of the department of agriculture shall include and be based upon the productivity ratings of the land in those uses for which it is best suited, a study of the ownership, size of operating unit, and present use of surrounding similar lands and other criteria as may be appropriate.

The director shall also request the director of business, economic development, and tourism to make a finding of fact as to whether the intended use is in conflict with the over-all development plan of the State.

If both findings are favorable to the owner, the director shall approve the petition and declare that the owner's land is dedicated land; provided that for lands in urban districts, the director shall make further findings respecting the economic feasibility of the intended use of the land.  If all three findings are favorable, the director shall approve the petition and declare the land to be dedicated.  A change in the dedicated use may be made by petition as provided in this subsection.

(c)  The approval by the director of the petition to dedicate shall constitute a forfeiture on the part of the owner of any right to change the use of the owner's land to a use other than agriculture for a minimum period of ten years or twenty years as the case may be, automatically renewable indefinitely, subject to cancellation as follows:

(1)  In the case of a ten-year dedication, the owner, after the ninth year and years thereafter, may give notice of cancellation by filing with the director, a written notice of cancellation, on or before April 9, to be effective as of January 1 of the following year;

(2)  In the case of a twenty-year dedication, the owner, during the nineteenth year and years thereafter, may give notice of cancellation as provided by this subsection;

(3)  In the case of a change in major land use classification not as a result of a petition by any property owner or lessee such that the owner's land is placed within an urban district, the dedication may be canceled within sixty days of the change by the owner.

Upon any conveyance or any change in ownership during the period of dedication, the land shall continue to be subject to the terms and conditions of the dedication unless a release has been issued by the director.

(d)  Failure of the owner to observe the restrictions on the use of his land shall cancel the dedication and special tax assessment privilege retroactive to the date of the dedication, but in any event, shall not exceed the term of the original dedication, and all differences in the amount of taxes that were paid and those that would have been due from assessment in the higher use shall be payable with a ten per cent a year penalty from the respective dates that these payments would have been due.  The additional taxes and penalties, due and owing as a result of a breach of the dedication, shall be a paramount lien upon the property pursuant to section 246-55.  Failure to observe the restrictions on the use means failure for a period of twelve consecutive months to use the land in that manner requested in the petition or the overt act of changing the use for any period provided that a change in land use classification upon petition by the owner of such dedicated lands shall not be deemed to constitute an overt act of changing the use of the land.  Any other provisions to the contrary notwithstanding, when a portion of the dedicated land is subsequently applied to a use other than the use set forth in the original petition, only such portion as is withdrawn from the dedicated use and applied to a use other than ranching or other agricultural use shall be taxed as provided by this subsection.

(e)  The director shall prescribe the form of the petition.  The petition shall be filed with the director of taxation by September 1 of any calendar year and shall be approved or disapproved by December 15.  If approved, the assessment based upon the use requested in the dedication shall be effective on January 1, next.

(f)  The owner may appeal any disapproved petition as in the case of an appeal from an assessment.

(g)  The term "owner" as used in this section includes lessees of real property whose lease term extends at least ten years from the date of the petition in the case of a ten-year dedication or lessees of real property whose lease term extends at least twenty years from the date of the petition in the case of a twenty-year dedication.

(h)  A special land reserve is established to enable the owner of any parcel of land within an urban district to dedicate his land for a specific livestock use such as feed lots, calf- raising and like operations in dairy, beef, swine, poultry and aquaculture, but excluding grazing or pasturing, and to have his land assessed at its value in such use; provided that (1) a lessee of the land with a term of ten or more years remaining from the date of the petition shall also be deemed an owner of the land within these provisos; (2) the land dedicated must be used for livestock uses such as feed lots, calf-raising, and like operations in dairy, beef, swine, poultry and aquaculture but excluding grazing or pasturing; (3) the land dedicated must have been substantially and continuously used in the livestock uses enumerated in (2) hereinabove; (4) and such livestock use must be compatible with the surrounding uses. [L 1961, c 187, §3; am L 1963, c 2, §2 and c 205, §3; am L 1965, c 277, §§1, 2; Supp, §128-9.2; am L 1967, c 269, §1; HRS §246-12; am L 1969, c 170, §5; am L 1973, c 175, §§1, 3; am L 1975, c 157, §5; am L 1977, c 111, §2; am L 1986, c 339, §20; am L 1987, c 336, §7; am L 1990, c 293, §8]

Revision Note

Subsection "(h)" designation added by revisor.

Case Notes

No home exemption for land dedicated to agriculture.  This section held to provide for forfeiture of right to change use for certain number of years.  56 H. 492, 542 P.2d 361.



§246-12.1 - Golf course assessment.

[§246-12.1]  Golf course assessment.  Property operated and used as a golf course shall be assessed for property tax purposes on the following basis:

The value to be assessed by the tax assessor shall be on the basis of its actual use as a golf course rather than on the valuation based on the highest and best use of the land.

In determining the value of actual use, the factors to be considered shall include, among others, rental income, cost of development, sales price and the effect of the value of the golf course on the value of the surrounding lands. [L 1969, c 150, pt of §1]



§246-12.2 - Conditions precedent to special assessment of land as golf course.

§246-12.2  Conditions precedent to special assessment of land as golf course.  In order to qualify in having land assessed in valuation as a golf course the owner of any parcel of land desiring or presently using the owner's land for a golf course shall as a condition precedent qualify as follows:

(1)  Dedication of land.

(A)  The owner of any parcel of land for a golf course shall petition the director of taxation and declare in the owner's petition that the owner will dedicate the owner's parcel of land for a golf course.

(B)  The approval by the director of taxation of the petition to dedicate the land shall constitute a forfeiture on the part of the owner of any right to change the use of the land for a minimum period of ten years, automatically renewable indefinitely, subject to cancellation by either the owner or the director of taxation upon five years' notice at any time.

(C)  The failure of the owner to observe the restrictions on the use of the owner's land to that of a golf course shall cancel the special tax assessment privilege retroactive to the date of the dedication but not more than ten years prior to the tax year in which the exemption is disallowed; and all differences in the amount of taxes that were paid and those that would have been due from assessment in the higher use shall be payable with a six per cent a year penalty from the respective dates that these payments would have been due.  Failure to observe the restrictions on the use means failure for a period of over twelve consecutive months to use the land in that manner requested in the petition as a golf course by the overt act of changing the use for any period.  Nothing in this paragraph shall preclude the State from pursuing any other remedy to enforce the covenant on the use of the land as a golf course.

(D)  The director of taxation shall prescribe the form of the petition.  The petition shall be filed by September 1 of any calendar year and shall be approved or disapproved by December 15 of such year.  If approved, the assessment based upon the use requested in the dedication shall be effective on January 1 of the succeeding year.

(E)  The owner may appeal any disapproved petition as in the case of an appeal from an assessment.

(F)  The term "owner" as used in this section includes lessees of real property whose lease term extends at least ten years effective from the date of the petition.

(G)  The amount of additional taxes due and owing where the owner has failed to observe the restriction on the use shall attach to the property as a paramount lien in favor of the State of Hawaii, as provided in section 246-55.

(2)  Covenant not to engage in discrimination.  The owner shall covenant in the owner's petition with the director of taxation that the owner will not discriminate against any individual in the use of the golf course facilities because of the individual's race, sex, religion, color or ancestry. [L 1969, c 150, pt of §1; am L 1970, c 29, §1; am L 1975, c 157, §6; gen ch 1985]



§246-12.3 - Certain lands dedicated for residential use.

§246-12.3  Certain lands dedicated for residential use.  (a)  The term "owner" as used in this section means a person who is the fee simple owner of real property, or who is the lessee of real property whose lease term extends at least ten years from the date of the petition.

(b)  A special land reserve is established to enable the owner of any parcel of land within a hotel, apartment, resort, commercial, or industrial district to dedicate his land for residential use and to have his land assessed at its value in residential use; provided that (1) the land dedicated shall be limited to a parcel used only for single family dwelling residential use, (2) the owner of the land dedicated shall use it as his home, and (3) not more than one parcel of land shall be dedicated for residential use by any owner.

(c)  If any owner desires to use his land for residential use and to have his land assessed at its value in this use, he shall so petition the director of taxation and declare in his petition that if his petition is approved, he will use his land for single family dwelling residential use only and that his land so dedicated will be used as his home.

Upon receipt of any such petition, the director of taxation shall make a finding of fact as to whether the land described in the petition is being used by the owner for single family dwelling residential use only and as his home.  If the finding is favorable to the owner, the director of taxation shall approve the petition and declare the land to be dedicated.

(d)  The approval of the petition by the director of taxation to dedicate shall constitute a forfeiture on the part of the owner of any right to change the use of his land for a minimum period of ten years, automatically renewable thereafter for additional periods of ten years subject to cancellation by either the owner or the director of taxation.

(e)  Failure of the owner to observe the restrictions on the use of his land or the sale of the property shall cancel the special tax assessment privilege retroactive to the date of the dedication, or the latest renewal-ten-year period, and all differences in the amount of taxes that were paid and those that would have been due from assessment in the higher use shall be payable with a ten per cent per year penalty from the respective dates that these payments would have been due.  Failure to observe the restrictions on the use means failure for a period of over twelve consecutive months to use the land in the manner requested in the petition or the overt act of changing the use for any period, or the sale of the real property.  Nothing in this subsection shall preclude the State from pursuing any other remedy to enforce the covenant on the use of the land.

The additional taxes and penalties, due and owing as a result of failure to use or any other breach of the dedication shall be a paramount lien upon the property pursuant to section 246-55.

(f)  The director of taxation shall prescribe the form of the petition.  The petition shall be filed with the director of taxation by September 1 of any calendar year and shall be approved or disapproved by December 15.  If approved, the assessment based upon the use requested in the dedication shall be effective on January 1 of the next calendar year.

(g)  The owner may appeal any disapproved petition as in the case of an appeal from an assessment. [L 1971, c 200, pt of §1; am L 1975, c 157, §7; am L 1976, c 171, §1]



§246-12.4 - REPEALED.

§246-12.4  REPEALED.  L 1976, c 171, pt of §2.



§246-12.5 - REPEALED.

§246-12.5  REPEALED.  L 1976, c 171, pt of §2.



§246-13 - Definitions.

WASTELAND DEVELOPMENT

§246-13  Definitions.  When used in sections 246-13 to 246-20:

(1)  "Department" means the department of taxation;

(2)  "Director" means the director of the department of taxation;

(3)  "Wasteland" means land which is classified as such by the director of the department of taxation; and

(4)  The term "owner" shall include any person leasing the real property of another under a lease having a stated term of not less than thirty years. [L 1965, c 255, §2; Supp, §128-9.31; HRS §246-13]



§246-14 - Eligibility.

§246-14  Eligibility.  Any property of not less than twenty- five acres in area is eligible for classification as wasteland development property if it meets the classification requirements of wasteland property as established by the director of taxation.  No real property under a lease having an unexpired term of less than thirty years shall be eligible for classification as wasteland development property. [L 1965, c 255, §3; Supp, §128-9.32; HRS §246-14]



§246-15 - Application.

§246-15  Application.  The owner of any property may apply to the director of taxation for classification of the owner's land as wasteland development property.  The application shall include a description of the property, the manner in which the property will be developed, and such additional information as may be required by the director.  The application shall state that all persons having any interest in or holding any encumbrance upon the property have joined in making the application and that all of them will comply with the laws and regulations relating to the use, building requirements, and development of the real property. [L 1965, c 255, §4; Supp, §128-9.33; HRS §246-15; gen ch 1985]



§246-16 - Classification.

§246-16  Classification.  Within four months after the filing of the application with the director of taxation, the director shall make a finding of fact as to the eligibility of such land for classification as wasteland development property, whether it can be developed in the manner specified by the owner, whether the development will add to the development of the economy of the State, and whether the development will broaden the tax base of the State.  The determination shall be based upon all available information on soils, climate, land use trends, watershed values, present use of surrounding similar lands, and other criteria as may be appropriate.

Upon the finding by the director that the property is eligible for classification as wasteland development property, that it can be developed in the manner specified by the owner, that the development will add to the economy of the State, and that it will broaden the tax base of the State, the property shall be classified as wasteland development property.  If the director finds it otherwise for any one of the above criteria, the application shall be disapproved.

The applicant may appeal any disapproved application as in the case of an appeal from an assessment.

Land classified as wasteland development property shall be administered by the department of taxation and the department may from time to time make rules and regulations for their administration pursuant to chapter 91. [L 1965, c 255, §5; Supp, §128-9.34; HRS §246-16]



§246-17 - Development and maintenance of wasteland development property.

§246-17  Development and maintenance of wasteland development property.  Within one year following the approval of the application, the owner shall develop that portion of the owner's land as specified in the owner's application and as approved by the director of taxation.  Additional areas shall be developed each year as prescribed by the director. [L 1965, c 255, §6; Supp, §128-9.35; HRS §246-17; gen ch 1985]



§246-18 - Special tax assessment.

§246-18  Special tax assessment.  Any property classified as wasteland development property by the director of taxation shall be, for a period of five years, assessed for real property tax purposes at its value as wasteland.  The five-year period shall commence from January 1 of the year following the approval of the application. [L 1965, c 255, §7; Supp, §128-9.36; HRS §246-18; am L 1969, c 170, §6; am L 1975, c 157, §8]



§246-19 - Declassification.

§246-19  Declassification.  Thirty days after notification to the owner by the department of taxation for noncompliance of any law, ordinance, rule, or regulation, the director of taxation may declassify any land classified as wasteland development property.  The department shall notify the owner of the declassification and in that event, the director shall cancel the special tax assessment provided in section 246-18 retroactive to the date that the property qualified for special tax assessment and the difference between the real property taxes that would have become due and payable but for such classification for all the years the land was classified as wasteland development property and the real property taxes paid by the owner during such period shall become immediately due and payable together with a five per cent a year penalty from the respective dates that such additional tax would otherwise have been due. [L 1965, c 255, §8; Supp, §128-9.37; HRS §246-19]



§246-20 - Appeals.

§246-20  Appeals.  Any person aggrieved by the additional assessment for any year may appeal from such assessment in the manner provided in the case of real property tax appeals. [L 1965, c 255, §9; Supp, §128-9.38; HRS §246-20]



§246-21 - Nontaxable property.

NONTAXABLE PROPERTY; ASSESSMENT

§246-21  Nontaxable property.  For purposes of accountability, the director of taxation shall assess at the nominal sum of $7 each parcel of real property in each district which is completely exempt from taxation. [L 1932 2d, c 40, pt of §26; RL 1935, pt of §1935; RL 1945, pt of §5146; RL 1955, §128-10; am L Sp 1957, c 1, §14(e); am L 1963, c 142, §4; am L 1967, c 37, §1; HRS §246-21; am L 1973, c 113, §3; am L 1974, c 132, §1]

Case Notes

Cited:  35 H. 515, 536; 41 H. 141.



§246-22 - Abstracts of registered conveyances, copies of corporation exhibits, etc.

REGISTRAR OF CONVEYANCES, DIRECTOR

OF COMMERCE AND CONSUMER AFFAIRS; DATA FROM

§246-22  Abstracts of registered conveyances, copies of corporation exhibits, etc., furnished department.  For the purpose of assisting the department of taxation in arriving at a correct valuation of the property within each district, the registrar of conveyances, or any other agency so requested by the department, shall furnish to the department, monthly, quarterly, or as otherwise as required by the department, an abstract of the conveyances of, or other documents affecting title to, or assessment of, real property in each district, which have been entered for record at the bureau of conveyances, executed, or filed, as the case may be, during the period covered by such abstract.  The director of commerce and consumer affairs shall each year furnish to the department as requested, copies of the annual corporation exhibits of any or all corporations owning real property in any district or any information contained in such exhibits. [L 1932 2d, c 40, §34; RL 1935, §1903; RL 1945, §5116; am L 1955, c 238, §1; RL 1955, §128-11; am L Sp 1959 2d, c 1, §§15, 16; am L 1963, c 114, §3; am L 1967, c 37, §1; HRS §246-22; am L 1982, c 204, §8; am L 1983, c 124, §17]



§246-23 - Claims for certain exemptions.

EXEMPTIONS

§246-23  Claims for certain exemptions.  (a)  None of the exemptions from taxation granted in sections 246-26 and 246-29 to 246-33 shall be allowed in any case, unless the claimant shall have filed with the department of taxation, on or before December 31 preceding the tax year for which such exemption is claimed, a claim for exemption in such form as shall be prescribed by the department.

(b)  A claim for exemption once allowed shall have continuing effect until:

(1)  The exemption is disallowed;

(2)  The assessor voids the claim after first giving notice (either to the claimant or to all claimants in the manner provided by either section 246-43 or section 246-40, as the case may be) that the claim or claims on file will be voided on a certain date, not less than thirty days after such notice;

(3)  The five-year period for exemption, as allowed in section 246-33, expires; or

(4)  The claimant makes the report required by subsection (d).

(c)  A claimant may file a claim for exemption even though there is on file and in effect a claim covering the same premises, or a claim previously filed and disallowed or otherwise voided.  However, no such claim shall be filed if it is identical with one already on file and having continuing effect.  The report required by subsection (d) may be accompanied by or combined with a new claim.

(d)  Any person who has been allowed an exemption under sections 246-26 or 246-29 to 246-33 has a duty to report to the assessor within thirty days after he ceases to qualify for such an exemption for one of, but not limited to, the following reasons:

(1)  He ceases to be the owner, lessee, or purchaser of the exempt premise;

(2)  A change in the facts previously reported has occurred concerning the occupation, use, or renting of the premises, buildings or other improvements thereon; or

(3)  Some other change in status has occurred which affects his exemption.

Such report shall have the effect of voiding the claim for exemption previously filed, as provided in subsection (b)(4).  The report shall be sufficient if it identifies the property involved, states the change in facts or status, and requests that the claim for exemption previously filed be voided.

In the event the property comes into the hands of a fiduciary who is answerable under sections 246-7 and 246-41, the fiduciary shall make the report required by this subsection within thirty days after his assumption of his fiduciary duties or within the time otherwise required, whichever is later.

Any person who has a duty of making a report as required by this subsection, who within the time required fails to make a report, shall be liable for a civil penalty.  The amount of the penalty shall be $100 or the amount of the taxes on the property computed without the claim for exemption as of January 1 of the year in which the report was due, whichever is lesser.  The penalty shall be recovered in accordance with section 231-33.  In addition to this penalty, the taxes due on the property plus any additional penalties and interest thereon shall be collected as property taxes and shall be a lien on the property in accordance with section 246-55.

(e)  If the assessor is of the view that, for any year, the exemption should not be allowed, in whole or in part, he may at any time within five years of January 1 of that year disallow the exemption for that year, in whole or in part, and may add to the assessment list for that year the amount of value involved, in the manner provided by section 246-51 for the assessment of omitted property; provided that if an assessment or addition under this subsection is made after April 9 preceding the tax year, the taxes on the amount of value involved in the assessment or addition so made shall not be a lien under section 246-55 but may be made a lien as provided for in section 231-33 by recording a certificate setting forth the amount of tax involved, penalties, and interest.

(f)  In any case of recordation of a certificate for the amount of the civil penalty under subsection (d), or for the amount of tax, penalties, and interest assessed or added under subsection (e), a person shall be deemed to have an interest arising before the recordation of the certificate only if and to the extent that he acquired his interest in good faith and for a valuable consideration without notice of a violation of the requirements of subsection (d) having occurred. [L 1925, c 192, §10; am L 1932 2d, c 41, §5; RL 1935, §1971; am L 1939, c 29, §2; RL 1945, §5147; am L 1949, c 218, §1; am L Sp 1949, c 64, §2; am L 1955, c 64, §2; RL 1955, §128-12; am L Sp 1959 1st, c 28, §3; am L Sp 1959 2d, c 1, §16; am L 1964, c 21, §3; am L 1967, c 255, §§5, 24, 46; HRS §246-23; am L 1969, c 170, §7; am L 1972, c 200, §1; am L 1975, c 157, §9]

Case Notes

Tax exemptions are strictly construed.  7 H. 627; 12 H. 76; 28 H. 197, aff'd 8 F.2d 845; 35 H. 627; 44 H. 519, 356 P.2d 1028.



§246-24 - REPEALED.

§246-24  REPEALED.  L 1977, c 139, §3.



§246-25 - Rules and regulations.

§246-25  Rules and regulations.  The director of taxation may promulgate rules and regulations as may be necessary to administer sections 246-26 to 246-36. [L 1961, c 60, §4; Supp, §128-12.5; HRS §246-25]

Cross References

Rulemaking procedure, see chapter 91.



§246-26 - Homes.

§246-26  Homes.  (a)  Real property owned and occupied only as an individual's or their principal home as of the date of assessment by any individual or individuals, shall be exempt only to the following extent from property taxes:

(1)  Totally exempt where the value of the property is not in excess of $12,000;

(2)  Where the value of the property is in excess of $12,000, the exemption shall be the amount of $12,000.

Provided:

(A)  That no such exemption shall be allowed to any corporation, copartnership, or company;

(B)  That the exemption shall not be allowed on more than one home for any one taxpayer;

(C)  That where the taxpayer has acquired the taxpayer's home by a deed made on or after July 1, 1951, the deed shall have been recorded on or before December 31 immediately preceding the year for which the exemption is claimed;

(D)  That a husband and wife shall not be permitted exemption of separate homes owned by each of them, unless they are living separate and apart, in which case they shall be entitled to one exemption, to be apportioned between each of their respective homes in proportion to the value thereof; and

(E)  That a person living on premises, a portion of which is used for commercial purposes, shall not be entitled to an exemption with respect to such portion, but shall be entitled to an exemption with respect to the portion thereof used exclusively as a home.

(b)  The use of a portion of any building or structure for the purpose of drying coffee and the use of a portion of real property, including structures, in connection with the planting and growing for commercial purposes, or the packing and processing for such purposes, of flowers, plants, or foliage, shall not affect the exemptions provided for by this section.

(c)  Where two or more individuals jointly, by the entirety, or in common own or lease land on which their homes are located, each home, if otherwise qualified for the exemption granted by this section, shall receive the exemption.  If a portion of land held jointly, by the entirety, or in common by two or more individuals is not qualified to receive an exemption, such disqualification shall not affect the eligibility for an exemption or exemptions of the remaining portion.

(d)  A taxpayer who is sixty years of age or over and who qualifies under subsection (a) shall be entitled to one of the following multiples of home exemption:

Multiple to be Used in Computing

Age of Taxpayer            Home Exemption Amount_____

60 years of age or over but

not 70 years of age or over              2.0

70 years of age or over                    2.5

For the purpose of this subsection, a husband and wife who own property jointly, by the entirety or in common, on which a home exemption under the provisions of subsection (a) has been granted shall be entitled to the applicable multiple of home exemption set forth above when at least one of the spouses qualifies each year for the applicable multiple of home exemption. [L 1896, c 51, §34; am L 1920, c 33, §1; RL 1925, §1331; am L 1932 2d, c 41, §4; RL 1935, §1974; am L 1935, c 46, §1; RL 1945, pt of §5149; am L Sp 1949, c 64, §3; am L 1951, c 133, §4; am L 1953, c 134, §1 and c 145, §1; RL 1955, §128-13; am L Sp 1959 1st, c 28, §4; am L 1961, c 60, §3; am L 1963, c 8, §1; am L 1964, c 27, §1; am L 1965, c 201, §12; am L 1967, c 46, §1, c 252, §1, and c 284, §1; HRS §246-26; am L 1969, c 88, §1, c 170, §8, and c 195, §1; am L 1970, c 180, §20; am L 1971, c 45, §1; am L 1972, c 200, §2; am L 1975, c 157, §10; am L 1976, c 6, §1; gen ch 1985]

Cross References

Condominium property regime, effect of, see §514A‑6.

Real property tax exemption for homes, see county ordinances.

Case Notes

Tenant in common, exemption under prior law.  29 H. 555.

Leaseholds not exempt under prior law.  33 H. 214.

No home exemption for land dedicated under HRS §246‑12.  56 H. 492, 542 P.2d 361.

Cited:  10 H. 317; 44 H. 519, 521, 356 P.2d 1028.



§246-27 - Home, lease, lessees defined.

§246-27  Home, lease, lessees defined.  For the purpose of section 246-26, the word "home" includes:

(1)  The entire homestead when it is occupied by the taxpayer as such;

(2)  A residential building on land held by the lessee or the lessee's successor in interest under a lease for a term of five years or more for residential purposes and owned and used as a residence by the lessee or the lessee's successor in interest, where the lease and any extension, renewal, assignment, or agreement to assign the lease, have been duly entered into and recorded prior to January 1 preceding the tax year for which the exemption is claimed, and whereby the lessee agrees to pay all taxes during the term of the lease;

(3)  An apartment which is a living unit (held under a proprietary lease by the tenant thereof) in a multiunit residential building on land held by a cooperative apartment corporation (of which the proprietary lessee of such living unit is a stockholder) under a lease for a term of five years or more for residential purposes and which apartment is used as a residence by the lessee-stockholder, where the lease and any extension or renewal have been duly entered into and recorded prior to January 1 preceding the tax year for which the exemption is claimed, and whereby the lessee- stockholder agrees to pay all taxes during the term of the lease provided that:

(A)  The exemption shall not be allowed in respect to any cooperative apartment unit where the owner of the cooperative apartment unit claims exemption on a home or other cooperative apartment unit; and

(B)  The owner or owners of a cooperative apartment building or premises shall not be permitted exemptions where a husband and wife owner of a cooperative apartment unit own separate cooperative apartment units or separate homes owned by each of them, unless they are living separate and apart, in which case the owner of the cooperative apartment or premises shall be entitled to one-half of one exemption;

(4)  An apartment in a multiunit apartment building which is occupied by the owner of the entire apartment building as the owner's residence, provided that:

(A)  The exemption shall not be allowed in respect to any apartment owner who claims any other home exemption; and

(B)  A husband or wife owner of the aforementioned type of apartment shall not be allowed a full exemption where the husband and wife are living separate and apart and each is maintaining an apartment or home entitled to an exemption, in which case they shall be entitled to one exemption to be apportioned between each of their respective homes in proportion to the value thereof;

(5)  That portion of a residential duplex and that portion of land appurtenant to the duplex which are occupied by the owner of the duplex and land as the owner's residence, provided that:

(A)  The exemption shall not be allowed in respect to any duplex owner who claims any other home exemption;

(B)  The portion of the appurtenant land shall not be exempt unless owned in fee by the duplex owner; and

(C)  A husband or wife owner of the duplex shall not be allowed a full exemption where the husband and wife are living separate and apart and each is maintaining a duplex or home entitled to an exemption, in which case they shall be entitled to one exemption to be apportioned between each of their respective homes in proportion to the value thereof;

(6)  Premises held under an agreement to purchase the same for a home, where the agreement has been duly entered into and recorded prior to January 1 preceding the tax year for which the exemption is claimed, whereby the purchaser agrees to pay all taxes while purchasing the premises;

(7)  An apartment which is a living unit (held under a lease by the tenant thereof) in a multiunit residential building used for retirement purposes under a lease for a term to last during the lifetime of the lessee and his or her surviving spouse and which apartment is used as a residence by the lessee and his or her surviving spouse, and where the apartment unit reverts back to the lessor upon the death of the lessee and his or her surviving spouse, and where the lease has been duly entered into and recorded prior to January 1 preceding the tax year for which the exemption is claimed, and whereby the lessee agrees to pay all taxes during the term of the lease.

The subletting by the taxpayer of not more than one room to a tenant shall not affect the exemption provided for by section 246-26.

As used in section 246-26, in the first paragraph of section 246-4, and in section 246-23, the word "lease" shall be deemed to include a sublease, and the word "lessee" shall be deemed to include a sublessee. [L 1921, c 213, §1; RL 1925, §1331; am L 1925, c 192, §9; am L 1932 2d, c 41, §4; RL 1935, §1974; RL 1945, pt of §5149; am L Sp 1949, c 64, §3; am L 1951, c 133, §4; am L 1953, c 134, §1 and c 145, §1; RL 1955, §128-14; am L Sp 1959 1st, c 28, §§5, 6; am L 1963, c 102, §1; am L 1965, c 165, §1; am L 1967, c 255, §§6, 31, 46 and c 284, §2; HRS §246-27; am L 1969, c 170, §9; am L 1971, c 158, §3; am L 1975, c 157, §11; gen ch 1985]

Case Notes

Leaseholds not exempt under prior law.  33 H. 214.

Sublessee entitled to same benefits of a home exemption on real property taxes as a lessee.  44 H. 519, 356 P.2d 1028.  Apartment in a multiunit apartment building is not a "residential building" within meaning of term as used in paragraph (2).  Id.  Lessee's exemption in (2) applies only to building consisting of a single residential unit.  Id.

No home exemption for land dedicated under HRS §246‑12.  56 H. 492, 542 P.2d 361.



§246-28 - REPEALED.

§246-28  REPEALED.  L 1972, c 200, §4.



§246-29 - Homes of totally disabled veterans.

§246-29  Homes of totally disabled veterans.  Real property owned and occupied as a home by any person who is totally disabled due to injuries received while on duty with the armed forces of the United States, or owned by any such person together with his or her spouse and occupied by either or both spouses as a home, or owned and occupied by a widow or widower of such totally disabled veteran who shall remain unmarried and who shall continue to own and occupy the premises as a home, is hereby exempted from all property taxes, other than special assessments, provided:

(1)  That such total disability was incurred while on duty as a member of the armed forces of the United States, and that the department of taxation may require proof of total disability;

(2)  That the home exemption shall be granted only as long as the veteran claiming exemption remains totally disabled;

(3)  That the exemption shall not be allowed on more than one house for any one person;

(4)  That a person living on premises, a portion of which is used for commercial purposes, shall not be entitled to an exemption with respect to such portion, but shall be entitled to an exemption with respect to the portion used exclusively as a home; provided that this exemption shall not apply to any structure, including the land thereunder, which is used for commercial purposes.

For the purposes of this section, the word "home" includes the entire homestead when it is occupied by a qualified totally disabled veteran as a home; houses where the disabled veteran owner sublets not more than one room to a tenant; and premises held under an agreement to purchase the same for a home, where the agreement has been duly entered into and recorded prior to January 1 preceding the tax year for which exemption is claimed, whereby the purchaser agrees to pay all taxes while purchasing the premises. [L 1949, c 189, §1; am L 1953, c 141, §1 and c 145, §2; RL 1955, §128-15; am L Sp 1959 1st, c 28, §9; am L Sp 1959 2d, c 1, §16; am L 1967, c 255, §§8, 32, 46; HRS §246-29; am L 1969, c 170, §13; am L 1975, c 157, §12]



§246-30 - Person affected with Hansen's disease.

§246-30  Person affected with Hansen's disease.  Any person who has been declared by authority of law to be a person affected with Hansen's disease in the communicable stage and is admitted to a hospital for isolation treatment, shall, so long as the person is so hospitalized, and thereafter for so long as such person has been so declared to be therefrom temporarily released, shall, so long as the person remains or continues under temporary release, be exempted from real property taxes on all real property owned by the person on the date when the person was declared to be a person so affected with Hansen's disease, up to, but not exceeding, a taxable value of $15,000. [L 1907, c 93, §1; RL 1925, §1324; am L 1929, c 38, §1; am L 1932 2d, c 41, §1; RL 1935, §1975; RL 1945, §5150; am L 1949, c 53, §29; RL 1955, §128-16; HRS §246-30; am L 1969, c 152, §1; am L 1973, c 50, §1; am L 1981, c 185, §1; am L 1983, c 124, §16; gen ch 1985]



§246-31 - Exemption, persons with impaired sight or hearing and persons totally disabled.

§246-31  Exemption, persons with impaired sight or hearing and persons totally disabled.  (a)  Any person who is blind or deaf, as defined in section 235-1, so long as the person's sight or hearing is so impaired, shall be exempt from real property taxes on all real property owned by the person up to, but not exceeding, a taxable value of $15,000.  The impairment of sight or hearing shall be certified to by a qualified ophthalmologist, optometrist, or otolaryngologist, as the case may be, on forms prescribed by the department of taxation.

(b)  Any person who is totally disabled, as defined in section 235-1, so long as the person is totally disabled, shall be exempt from real property taxes on all real property owned by the person up to, but not exceeding, a taxable value of $15,000.  The disability shall be certified to by a physician or osteopathic physician licensed under chapter 453 or 460, or both, on forms prescribed by the department of taxation. [L 1947, c 213, §7; am L 1953, c 139, §1; RL 1955, §128-17; am L 1959, c 246, §17; am L Sp 1959 2d, c 1, §19; am L 1965, c 201, §8; HRS §246-31; am L 1970, c 90, §4; gen ch 1985; am L 1988, c 81, §3; am L 2009, c 11, §28]

Note

The L 2009, c 11 amendment is retroactive to April 3, 2008. L 2009, c 11, §76(2).



§246-32 - Charitable, etc.

§246-32  Charitable, etc., purposes.  (a)  There shall be exempt from real property taxes real property designated in subsection (b) or (c) and meeting the requirements stated therein, actually and (except as otherwise specifically provided) exclusively used for nonprofit purposes.  If an exemption is claimed under one of these subsections (b) or (c), an exemption for the same property may not also be claimed under the other of these subsections.

(b)  This subsection applies to property owned in fee simple, leased, or rented for a period of one year or more, by the person using the property for the exempt purposes, hereinafter referred to as the person claiming the exemption.  If the property for which exemption is claimed is leased or rented, the lease or rental agreement shall be in force and recorded in the bureau of conveyances.

Exemption is allowed by this subsection to the following property:

(1)  Property used for school purposes including:

(A)  Kindergartens, grade schools, junior high schools, and high schools, which carry on a program of instruction meeting the requirements of the compulsory school attendance law, section 302A-1132, or which are for preschool children who have attained or will attain the age of five years before January 1 of the school year; provided that any claim for exemption based on any of the foregoing uses shall be accompanied by a certificate issued by or under the authority of the department of education stating that the foregoing requirements are met;

(B)  Junior colleges or colleges carrying on a general program of instruction of college level.  The property exempt from taxation under this paragraph is limited to buildings used for educational purposes (including dormitories), housing owned by the school or college and used as residence for personnel employed at the school or college, campus and athletic grounds, and realty used for vocational purposes incident to the school or college.

(2)  Property used for hospital and nursing home purposes, including housing for personnel employed at the hospital.  In order to qualify under this paragraph the person claiming the exemption shall present with the claim a certificate issued by or under the authority of the department of health that the property for which the exemption is claimed consists of, or is a part of, hospital or nursing home facilities that are properly constituted under the law and maintained to serve, and that do serve the public.

(3)  Property used for church purposes, including incidental activities, parsonages, and church grounds, the property exempt from taxation being limited to realty exclusive of burying grounds (exemption for which may be claimed under paragraph (4)).

(4)  Property used as cemeteries (excluding property used for cremation purposes) maintained by a religious society, or by a corporation, association, or trust organized for this purpose.

(5)  Property dedicated to public use by the owner, which dedication has been accepted by the State or any county, reduced to writing, and recorded in the bureau of conveyances; and property which has been set aside for public use and actually used therefor for a period not less than five years after enactment of this section.

(6)  Property owned by any nonprofit corporation, admission to membership of which is restricted by the corporate charter to members of a labor union; property owned by any government employees' association or organization, one of the primary purposes of which is to improve employment conditions of its members; property owned by any trust, the beneficiaries of which are restricted to members of a labor union; and property owned by any association or league of federal credit unions chartered by the United States, the sole purpose of which is to promote the development of federal credit unions in the State.  Notwithstanding any provision in this section to the contrary, the exemption shall apply to property or any portion thereof that is leased, rented, or otherwise let to another, if the leasing, renting, or letting is to a nonprofit association, organization, or corporation.

(c)  This subsection shall apply to property owned in fee simple or leased or rented for a period of one year or more, the lease or rental agreement being in force and recorded in the bureau of conveyances at the time the exemption is claimed, by either:

(1)  A corporation, society, association, or trust having a charter or other enabling act or governing instrument which contains a provision or has been construed by a court of competent jurisdiction as providing that in the event of dissolution or termination of the corporation, society, association, or trust, or other cessation of use of the property for the exempt purpose, the real property shall be applied for another charitable purpose or shall be dedicated to the public, or

(2)  A corporation chartered by the United States under Title 36, United States Code, as a patriotic society.  Exemption is allowed by this subsection for property used for charitable purposes which are of a community, character building, social service, or educational nature, including museums, libraries, art academies, and senior citizens housing facilities qualifying for a loan under the laws of the United States as authorized by Section 202 of the Housing Act of 1959 as amended by the Housing Act of 1961, the Senior Citizens Housing Act of 1962, the Housing Act of 1964, and the Housing and Urban Development Act of 1965.

(d)  If any portion of the property which might otherwise be exempted under this section is used for commercial or other purposes not within the conditions necessary for exemption (including any use the primary purpose of which is to produce income even though such income is to be used for or in furtherance of the exempt purposes) that portion of the premises shall not be exempt but the remaining portion of the premises shall not be deprived of the exemption if the remaining portion is used exclusively for purposes within the conditions necessary for exemption.  In the event of an exemption of a portion of a building, the tax shall be assessed upon so much of the value of the building (including the land thereunder and the appurtenant premises) as the proportion of the floor space of the nonexempt portion bears to the total floor space of the building.

(e)  The term "for nonprofit purposes", as used in this section requires that no monetary gain or economic benefit inure to the person claiming the exemption, or any private shareholder, member, or trust beneficiary.  "Monetary gain" includes without limitation any gain in the form of money or money's worth.  "Economic benefit" includes without limitation any benefit to a person in the course of the person's business, trade, occupation, or employment. [L 1961, c 60, §1; am L 1962, c 7, §1; am L 1963, c 32, §1, c 67, §1, and c 96, §2; am L 1965, c 201, §§9, 10; Supp, §128-18; am L 1967, c 46, §1 and c 225, §1; HRS §246-32; am L 1969, c 192, §1; am L 1972, c 200, §3; gen ch 1985; am L 1996, c 89, §11]

Note

In subsection (b)(5), L 1961, c 60, from which this section is derived, was approved by the governor May 17, 1961 and took effect January 1, 1962.

Law Journals and Reviews

Real Property Tax Litigation in Hawaii.  III HBJ No. 13, at pg. 57.

Case Notes

Church purposes:  Under prior law, property held in trust for use and benefit of Roman Catholic Church did not come under any exemptions listed.  3 H. 320.  Court discusses type of religious activity which qualifies for tax exemption under prior law.  6 H. 245.

What property of private schools exempt under prior law.  7 H. 627.

Cited:  13 H. 590, 619.



§246-33 - Property used in manufacture of pulp and paper.

§246-33  Property used in manufacture of pulp and paper.  All property in the State, both real and personal, actually and solely used or to be used, whether by the owner or lessee thereof, in connection with the manufacture of pulp and paper from bagasse fibre, shall be exempt from property taxes for a period of five years from the first day of January following commencement of construction of a plant or plants on the property for such purpose. [L 1955, c 220, §2; RL 1955, §128-20.3; HRS §246-33; am L 1969, c 170, §14; am L 1975, c 157, §13]



§246-33.1 - Crop shelters.

§246-33.1  Crop shelters.  Any other law to the contrary notwithstanding, any permanent structure constructed or installed on any taxable real property consisting of frames or supports and covered by rigid plastic, fiber glass, or other rigid and semi-rigid transparent or translucent material, and including wooden laths, used primarily for the protection of crops shall be exempted in determining and assessing the value of such taxable real property for ten years or for a period of ten years from the first day of January following commencement of construction or installation of the structure on the property for such purpose; provided that any temporary structure so constructed or installed and covered by flexible plastic or other flexible transparent or translucent material, used for such purpose, shall be so exempted not subject to the ten-year limitation; provided further that such exemption shall continue only so long as the structure is maintained in good condition.  Only structures used for commercial agricultural or horticultural purposes shall be included in the exemption. [L 1970, c 57, §1; am L 1972, c 78, §1; am L 1975, c 157, §14]



§246-34 - Exemption, dedicated lands in urban districts.

§246-34  Exemption, dedicated lands in urban districts.  (a)  Portions of taxable real property which are dedicated and approved by the director of taxation as provided for by this section shall be exempted in determining and assessing the value of such taxable real property.

(b)  Any owner of taxable real property in an urban district desiring to dedicate a portion or portions thereof for landscaping, open spaces, public recreation, and other similar uses shall petition the director of taxation stating the exact area of the land to be dedicated and that the land is not within the setback and open space requirements of applicable zoning and building code laws and ordinances, and that the land shall be used, improved, and maintained in accordance with and for the sole purpose for which it was dedicated, except that land within a historic district may be so dedicated without regard to the setback and open space requirements of applicable zoning and building code laws and ordinances.

The director shall make a finding as to whether the use to which such land will be dedicated has a benefit to the public at least equal to the value of the real property taxes for such land.  Such finding shall be measured by the cost of improvements, the continuing maintenance thereof, and such other factors as the director may deem pertinent.  If the director finds that the public benefit is at least equal to the value of real property taxes for such land, the director shall approve the petition and declare such land to be dedicated land.

(c)  The approval of the petition by the director shall constitute a forfeiture on the part of the owner of any right to change the use of the owner's land for a minimum period of ten years, automatically renewable indefinitely, subject to cancellation by either the owner or the director upon five years' notice at any time after the end of the fifth year.

(d)  Failure of the owner to observe the restrictions on the use, improvement, and maintenance of the owner's land shall cancel the special tax exemption privilege retroactive to the date of the original dedication, and all differences in the amount of taxes that were paid and those that would have been due from the assessment of the tax exempted portion of the owner's land shall be payable together with interest of five per cent a year from the respective dates that these payments would have been due.  Failure to observe the restrictions on the use means failure for a period of over twelve consecutive months to use, improve, and maintain the land in the manner requested in the petition or any overt act changing the use for any period.  Nothing in this paragraph shall preclude the State from pursuing any other remedy to enforce the covenant on the use of the land.      (e)  The director shall prescribe the form of the petition.  The petition shall be filed with the director by September 1 of any calendar year and shall be approved or disapproved by December 15 of such year.  If approved, the exemption based upon the use requested in the dedication shall be effective January 1, next.

(f)  The owner may appeal any disapproved petition as in the case of an appeal from an assessment.

(g)  The director shall make and adopt necessary rules and regulations including such rules and regulations governing minimum areas which may be dedicated for the improvement and maintenance of such areas.

(h)  "Landscaping" means lands which are improved by landscape architecture, cultivated plantings, or gardening.

"Open spaces" means lands which are open to the public for pedestrian use and momentary repose, relaxation, and contemplation.

"Public recreation" refers to lands which may be used by the public as parks, playgrounds, historical sites, camp grounds, wildlife refuges, scenic sites, and other similar uses.

"Owner" includes lessees of real property whose lease term extends at least ten years from the date of the petition. [L 1965, c 201, §13; Supp, §128-21.5; am L 1967, c 296, §1; HRS §246-34; am L 1969, c 170, §15; am L 1975, c 157, §15; gen ch 1985]



§246-34.5 - Exemptions for air pollution control facility.

[§246-34.5]  Exemptions for air pollution control facility.  The value of all property in the State (not including a building and its structural components, other than a building which is exclusively a treatment facility) actually and solely used or to be used as an air pollution control facility as the term is defined in chapter 237 shall be exempted from the measure of the taxes imposed by this chapter; provided, however, the property exemption shall be applicable only with respect to a certified facility which is property (1) the construction, reconstruction or erection of which is completed by the taxpayer after June 30, 1969, or, (2) acquired by the taxpayer after June 30, 1969, if the original use of the property commences with the taxpayer after June 30, 1969; provided further the facility is placed in service by the taxpayer before July 1, 1975.

Application for the exemption provided herein shall first be made with the director of health who shall, if satisfied that the facility meets the pollution emission criteria established by the department of health, certify to that fact.  Upon receipt of the certification from the department of health, the director of taxation shall exempt the facility from the tax imposed by this chapter.  A new certificate shall be obtained from the director of health and filed with the director of taxation every two years certifying that the pollution control facility complies with the pollutant emission criteria established by the department of health.  The director of taxation shall furnish all forms required by this section.

The director of taxation shall, pursuant to chapter 91, promulgate rules and regulations necessary to administer this section. [L 1970, c 134, §3]



§246-34.7 - Alternate energy improvements, exemption.

[§246-34.7]  Alternate energy improvements, exemption.  (a)  The value of all property in the State (not including a building or its structural components, except where alternate energy improvements are incorporated into the building, and then only that part of the building necessary to such improvement) actually used for an alternate energy improvement shall be exempted from the measure of the taxes imposed by this chapter; provided the property exemption shall be applicable only with respect to alternate energy improvements which are installed and placed in service after June 30, 1976 but before December 31, 1981.

Application for the exemption provided by this section shall be made with the director of taxation.

The director of taxation may require the taxpayer to furnish reasonable information in order that the director may ascertain the validity of the claim for deduction made under this section and may adopt rules under chapter 91 to implement this section.

(b)  As used in this section "alternate energy improvement" means any construction or addition, alteration, modification, improvement, or repair work undertaken upon or made to any building which results in:

(1)  The production of energy from a source, or uses a process which does not use fossil fuels or nuclear fuels.  Such energy source may include, but shall not be limited to, solid wastes, wind, geothermal, solar, or ocean waves, tides, or currents.  Such energy process may include, but shall not be limited to, bio- conversion, hydro-electric power, thermal conversion, or osmosis; provided that nuclear fission shall be excluded from the provisions of this section; or

(2)  An increased level of efficiency in the utilization of energy produced by fossil fuels or in the utilization of secondary forms of energy dependent upon fossil fuels for its generation. [L 1976, c 189, §2; gen ch 1985]



§246-35 - Fixtures used in manufacturing or producing tangible personal products.

§246-35  Fixtures used in manufacturing or producing tangible personal products.  There shall be exempted and excluded from the measure of the taxes imposed by this chapter, all fixtures which are categorized as machinery and other mechanical or other allied equipment which are primarily and substantially used in manufacturing or producing tangible personal products. [L 1967, c 120, §2; HRS §246-35]



§246-36 - Public property, etc.

§246-36  Public property, etc.  The following real property shall be exempt from taxation:

(1)  Real property belonging to the United States, to the State, or to any county; provided that real property belonging to the United States shall be taxed upon the use or occupancy thereof as provided in section 246-37, and there shall be a tax upon the property itself if and when the Congress of the United States so permits, to the extent so permitted and in accordance with any conditions or provisions prescribed in such act of Congress; provided further that real property belonging to the State or any county, or belonging to the United States and in the possession, use, and control of the State, shall be taxed on the fee simple value thereof, and private persons shall pay the taxes thereon and shall be deemed the "owners" thereof for the purposes of this chapter, in the following cases:

(A)  Property held on January 1 preceding the tax year under an agreement for its conveyance by the government to private persons shall be deemed fully taxable, the same as if the conveyance had been made;

(B)  Property held on January 1 preceding the tax year under a government lease shall be entered in the assessment lists and such tax rolls for that year as fully taxable for the entire tax year, but adjustments of the taxes so assessed may be made as provided in section 246-53, so that such tenants are required to pay only so much of the taxes as is proportionate to the portion of the tax year during which the real property is held or controlled by them;

(C)  Property held under a government lease commencing after January 1 preceding the tax year or under an agreement for its conveyance or a conveyance by the government, made after January 1 preceding the tax year, shall be assessed as omitted property as provided in section 246-51, but the taxes thereon shall be prorated so as to require the payment of only so much of the taxes as is proportionate to the remainder of the tax year;

(D)  Property where the occupancy by the tenant for commercial purposes has continued for a period of one year or more, whether the occupancy has been on a permit, license, month-to-month tenancy, or otherwise, shall be fully taxable to the tenant after the first year of occupancy, and the property shall be assessed in the manner provided in subdivisions (B) and (C) of this paragraph for the assessment of properties held under a government lease; provided that the property occupied by the tenant solely for residential purposes on a month-to-month tenancy shall be excluded from this paragraph;

(E)  In any case of occupancy of a building or structure by two or more tenants, or by the government and a tenant, under a lease for a term of one year or more, the tax shall be assessed to the tenant upon so much of the value of the entire real property as the floor space occupied by the tenant proportionately bears to the total floor space of the structure or building.

For the purposes of subdivisions (B) and (C) of this subsection:  "Lease" means any lease for a term of one year or more, or which is renewable for such period as to constitute a total term of one year or more.  A lease having a stated term shall, if it otherwise comes within the meaning of the term "lease," be deemed a lease notwithstanding any right of revocation, cancellation, or termination reserved therein or provided for thereby.  Whenever a lease is such that the highest and best use cannot be made of the property by the lessee, the measure of the tax imposed on such property pursuant to subdivisions (B) and (C) shall be its fee simple value upon consideration of the highest and best use which can be made of the property by the lessee.

Provided further that real property belonging to the United States, even though not in the possession, use, and control of the State, shall be taxed on the fee simple value thereof, and private persons shall pay the taxes thereon and shall be deemed the "owners" thereof for the purposes of this chapter, in the following cases:

(i)  Property held on January 1 preceding the tax year under an agreement for the conveyance of the same by the government to private persons shall be deemed fully taxable, the same as if the conveyance had been made, but the assessment thereof shall not impair and shall be so made as to not impair, any right, title, lien, or interest of the United States;

(ii)  Property held under an agreement for the conveyance of the same or a conveyance of the same by the government, made after January 1 preceding the tax year, shall be assessed as omitted property as provided in section 246-51, but the taxes thereon shall be prorated so as to require the payment of only so much of such taxes as is proportionate to the remainder of the tax year, and in the case of property held under an agreement for the conveyance of the same but not yet conveyed, the assessment thereof shall not impair, and shall be so made as to not impair, any right, title, lien, or interest of the United States;

(2)  Real property under lease to the State or any county under which lease the lessee is required to pay the taxes upon such property;

(3)  Subject to section 101-39(B), any real property in the possession of the State or any county which is the subject of eminent domain proceedings commenced for the acquisition of the fee simple estate in such land by the State or such county; provided the fact of such possession has been certified to the department of taxation as provided by section 101-36 or 101-38, or is certified not later than December 31 preceding the tax year for which such exemption is claimed;

(4)  Real property with respect to which the owner has granted to the State or any county thereof a right of entry and upon which the State or county has entered and taken possession under the authority of the right of entry with intention to acquire the fee simple estate therein and to devote the real property to public use; provided the State or county shall have, prior to December 31 preceding the tax year for which the exemption is claimed, certified to the appropriate tax official the date upon which it took possession;

(5)  Any portion of real property within the area upon which construction of buildings is restricted or prohibited and which is actually rendered useless and of no value to the owners thereof by virtue of any ordinance of any county, establishing setback lines thereon; provided that in order to secure the exemption the person claiming it shall annually file between December 15 and December 31 preceding the applicable tax year a sworn written statement with the tax assessor describing the real property in detail and setting forth the facts upon which exemption is claimed, together with a written agreement that in consideration of the exemption from taxes the person will not make use of the land in any way whatsoever during the ensuing year.  Any person who has secured such exemption who violates the terms of the agreement shall be fined twice the amount of the tax which would be assessed upon the land but for such exemption;

(6)  Real property exempted by any laws of the United States which exemption is not subject to repeal by the legislature;

(7)  Any other real property exempt by law. [L 1932 2d, c 40, §27; RL 1935, §1976; am L 1939, c 211, §1; am L 1941, c 131, §1; am L 1943, c 165, §1; RL 1945, §5154; am L 1945, c 88, §1; am L 1951, c 151, §2; am L 1955, c 238, §3; RL 1955, §128-22; am L Sp 1959 1st, c 28, §§10, 11, 12; am L Sp 1959 2d, c 1, §16; am L 1963, c 48, §1; am L 1965, c 201, §§15, 16; am L 1967, c 72, §1 and c 255, §§9, 26, 27, 33, 46; HRS §246-36; am L 1969, c 170, §16; am L 1975, c 157, §16; gen ch 1985]

Cross References

Private land surrendered and used as forest reserves, see §183-15.

Case Notes

Paragraph (1)(D) does not apply to airport parking facility operator.  63 H. 624, 634 P.2d 98.

In light of the city and county of Honolulu's enactment of ordinance 95-67, paragraph (2) is no longer controlling.  99 H. 508, 57 P.3d 433.



§246-37 - Lessees of exempt real property.

§246-37  Lessees of exempt real property.  (a)  When any real property which for any reason is exempt from taxation is leased to and used or occupied by a private person in connection with any business conducted for profit, such use or occupancy shall be assessed and taxed in the same amount and to the same extent as though the lessee were the owner of the property and as provided in subsection (b), provided that:

(1)  The foregoing shall not apply to the following:

(A)  Federal property for which payments are made in lieu of taxes in amounts equivalent to taxes which might otherwise be lawfully assessed;

(B)  Any property or portion thereof taxed under any other provision of this chapter to the extent and for the period so taxed.

(2)  The term "lease" shall mean any lease for a term of one year or more, or which is renewable for such period as to constitute a total term of one year or more.  A lease having a stated term shall, if it otherwise comes within the meaning of the term "lease", be deemed a lease notwithstanding any right of revocation, cancellation, or termination reserved therein or provided for thereby.

(3)  The assessment of the use or occupancy shall be made in accordance with the highest and best use permitted under the terms and conditions of the lease.

(b)  The tax shall be assessed to and collected from such lessee as nearly as possible in the same manner and time as the tax assessed to owners of real property, except that the tax shall not become a lien against the property.  In case the use or occupancy is in effect on January 1 preceding the tax year, the lessee shall be assessed for the entire year but adjustments of the tax so assessed shall be made in the event of the termination of the use or occupancy during the year so that the lessee is required to pay only so much of the tax as is proportionate to the portion of the tax year during which the use or occupancy is in effect, and the tax assessor and tax collector of the district in which the property is situated are hereby authorized to remit the tax due for the balance of the tax year.  In case the use or occupancy commences after January 1 preceding the tax year, the lessee shall be assessed for only so much of the tax as is proportionate to the period that the use or occupancy bears to the tax year.

The assessment of the use or occupancy of real property made under this section shall not be included in the aggregate value of taxable realty for the purposes of section 248-2 but each county council, at the time that it is furnished with information as to the value of taxable real property, shall also be furnished with information as to the assessments made under this section, similarly determined but separately stated.

If a use or occupancy is in effect on January 1 preceding the tax year, the assessment shall be made and listed for that year and the notice of assessment shall be given to the taxpayer in the manner and at the time prescribed in section 246-43; and when so given, the taxpayer, if the taxpayer deems oneself aggrieved, may appeal as provided in section 246-46; if a use or occupancy commences after January 1 preceding the tax year or if for any reason an assessment is omitted for any tax year, the assessment shall be made and listed and notice thereof shall be given in the manner and at the time prescribed in section 246-43, and an appeal from an assessment so made may be taken as provided in section 246-51. [L 1963, c 48, §2; am L 1965, c 201, §17; Supp, §128-22.1; am L 1967, c 37, §1 and c 255, §§11, 34, 46; HRS §246-37; am L 1969, c 170, §17; am L 1975, c 157, §17; gen ch 1985]

Note

Section 248-2 referred to in text is repealed.

Revision Note

"County council" substituted for "board of supervisors or city council".



§246-38 - Property of the United States leased under the National Housing Act.

§246-38  Property of the United States leased under the National Housing Act.  Real property belonging to the United States leased pursuant to Title VIII of the National Housing Act, as amended or supplemented from time to time:

(1)  Shall not be taxed under this chapter upon the lessee's interest or any other interest therein, except as provided in paragraph (2).

(2)  Shall be taxed under this chapter to the extent of and measured by the value of the lessee's interest in any portion of the real property (including land and appurtenances thereof and the buildings and other improvements erected on or affixed to the same) used for, or in connection with, or consisting in, shops, restaurants, cleaning establishments, taxi stands, insurance offices, or other business or commercial facilities.  The tax shall be assessed to and collected from the lessee.  The assessment of such property shall not impair, and shall be so made as to not impair, any right, title, lien, or interest of the United States.

Nothing in this section shall be deemed to be an expression by the legislature as to the construction of this chapter as it read prior to January 1, 1956. [L 1955, c 177, §§1, 2; RL 1955, §128-22.5; HRS §246-38]



§246-39 - Exemption for low and moderate-income housing.

§246-39  Exemption for low and moderate-income housing.  (a)  For the purposes of this section, "nonprofit or limited distribution mortgagor" means a mortgagor who qualifies for and obtains mortgage insurance under sections 202, 221(d)(3), or 236 of the National Housing Act as a nonprofit or limited distribution mortgagor.

(b)  Real property used for a housing project which is owned and operated by a nonprofit or limited distribution mortgagor or which is owned and operated by a person, corporation or association regulated by federal or state laws or by a political subdivision of the State or agency thereof as to rents, charges, profits, dividends, development costs and methods of operation, shall be exempt from property taxes.

(c)  Exemptions claimed under this section shall disqualify the same property from receiving an exemption under section 53-38.

(d)  The director of taxation shall, pursuant to chapter 91, promulgate rules and regulations necessary to administer this section. [L 1967, c 135, §§1, 2; HRS §246-39; am L 1969, c 89, §1; am L 1972, c 200, §6]



§246-39.1 - Claim for exemption.

§246-39.1  Claim for exemption.  (a)  Notwithstanding any provision in this chapter to the contrary, any real property exempt from property taxes under section 246-39 shall be exempt from property taxes from the date the property is qualified for the exemption; provided that a claim for exemption is filed with the assessor within sixty days of the qualification.  As used herein, the date of the qualification shall be the date when the mortgage made by a nonprofit or limited distribution mortgagor and insured under sections 202, 221(d)(3), or 236 of the National Housing Act is filed for recording with the registrar of the bureau of conveyances or the assistant registrar of the land court of the State, whichever is applicable; provided that in the case of a mortgage made by a nonprofit or limited distribution mortgagor and filed or recorded with the registrar of the bureau of conveyances or the assistant registrar of the land court of the State prior to July 1, 1972, the date of qualification shall be July 1, 1972.

(b)  After the initial year of the qualification, the claim for exemption shall be filed in the manner provided by applicable law or rule or regulation.

(c)  In the event property taxes have been paid to the State in advance for real property subsequently becoming qualified for the exemption, the director of taxation shall refund to the nonprofit or limited distribution mortgagor owning the property that portion of the taxes attributable to and paid for the period after the qualification. [L 1968, c 32, §2; am L 1972, c 200, §7]

Revision Note

"July 1, 1972" substituted for "the effective date of this Act".



§246-40 - Returns, made when; form; open to public.

RETURNS

§246-40  Returns, made when; form; open to public.  Whenever the department of taxation finds that the filing of returns under this paragraph is advisable for the making of assessments and so orders, the assessor shall give, to the taxpayers of the assessor's district during the month of December of the year the order is made, public notice at least three times on different days during the month, in the district requiring the taxpayers to file with the assessor, on or before January 15 of the succeeding year, returns in the manner and form required by this section.  After the notice, every person owning, or having possession, custody, or control of, real property in the district, whether entitled to exemption or not, during the month of January, shall file upon forms prescribed by the department and in the manner required by the forms, a return signed as provided in section 231-15 setting forth the description and location of all real property in the district belonging to the person or of which the person had possession, custody, or control on January 1, and setting forth the taxpayer's opinion of the fair market value thereof as of January 1.  It shall be sufficient to describe the person's property by setting forth the location and a brief description in sufficient detail to identify the property.

Whenever the department shall determine that there are not sufficient evidences of value to form the basis of a sound appraisal, for assessment purposes, of the value of the real property or real properties, or portions thereof, of any taxpayer upon notice of not less than thirty days, it may require the taxpayer to file a return as described in the foregoing paragraph.

All returns made under this section shall be open to inspection by the public, and shall be admissible in evidence against the person making the return, in any state court in any action wherein the value of the real property, or portion thereof, covered by the return, may be in dispute.

Returns made under this section shall be taken into consideration by the tax assessor in making appraisals for assessment purposes; the opinion of any taxpayer as to fair market value shall not be binding upon the assessor, but no taxpayer shall be deemed to be aggrieved by any assessment made upon the taxpayer's property which is based upon the opinion of value set forth in the taxpayer's return unless the taxpayer shows lack of uniformity or inequality as set forth in section 232-3.  The opinion of value shall constitute a rebuttable presumption that the fair market value of the real property on the date of the return was not greater than the value stated in the return in any subsequent proceeding brought to condemn the property or any part thereof for public purposes.

Failure to file a return required under this section shall render the taxpayer liable for payment of an added tax as defined in and prescribed by section 231-39(b)(1). [L 1932 2d, c 40, §28; RL 1935, §1928; am L 1939, c 208, §2; am L 1943, c 4, §§1 to 5; RL 1945, §5155; RL 1955, §128-23; am L Sp 1957, c 1, §14(f); am L Sp 1959 1st, c 28, §13; am L Sp 1959 2d, c 1, §16; am L 1963, c 143, §2; am L 1967, c 37, §1; HRS §246-40; am L 1969, c 170, §18; am L 1975, c 157, §18; gen ch 1985; am L 1998, c 2, §68]

Case Notes

Cited:  33 H. 214, 215; 34 H. 515, 530.



§246-41 - Returns by fiduciaries.

§246-41  Returns by fiduciaries.  Every personal representative, trustee, guardian, or other fiduciary shall make a return of the real property represented by the personal representative, trustee, guardian, or other fiduciary in such capacity in any taxation district in which returns shall be required to be made pursuant to this chapter. [L 1932 2d, c 40, §29; RL 1945, §5156; RL 1955, §128-25; am L 1967, c 37, §1; HRS §246-41; am L 1976, c 200, pt of §1; gen ch 1985]



§246-42 - Returns of corporations or copartnerships.

§246-42  Returns of corporations or copartnerships.  The returns, statements, or answers required by this chapter shall, in the case of a corporation, be made by any officer thereof, or, in a case of a copartnership, by any member thereof. [L 1932 2d, c 40, §31; RL 1945, §5157; RL 1955, §128-26; HRS §246-42]



§246-43 - Notice of assessments; addresses of persons entitled to notice.

ASSESSMENTS AND APPEALS

§246-43  Notice of assessments; addresses of persons entitled to notice.  On or before March 15 preceding the tax year, the director of taxation shall give notice of the assessment for the tax year against each known owner, by personal delivery to the owner of or by mailing to the owner on or before that date postage prepaid and addressed to the owner at the owner's last known place of residence or address a written notice identifying the property involved by the tax key and the general class established in accordance with section 246-10(d) and setting forth separately the valuation placed upon buildings, and the valuation placed upon all other real property, exclusive of buildings, determined pursuant to section 246-10, the exemption, if any, and the net assessed value of the property.

In addition to the foregoing, the assessor of each district shall in each year give notice of the assessments in the assessor's district for the year by public notice at least three times on different days during the month of March of that year, in the district of a time when (which shall be not less than a period of ten days prior to March 31 preceding the tax year) and of a place where the records of taxable properties maintained in the district showing all assessments made for the district may be inspected by any person for the purpose of enabling the person to ascertain what assessments have been made against the person or the person's property and to confer with the assessor so that any errors may be corrected before the filing of the assessment list. [L 1932 2d, c 40, §37; RL 1935, §1933; am L 1939, c 221, §5; RL 1945, §5158; RL 1955, §128-27; am L Sp 1959 1st, c 28, §§15, 16; am L 1961, c 162, §1; am L 1963, c 142, §6; am L 1967, c 37, §1 and c 255, §§10, 39, 46; HRS §246-43; am L 1969, c 170, §19; am L 1975, c 157, §19; am L 1977, c 139, §4; gen ch 1985; am L 1998, c 2, §69]

Case Notes

Cited:  34 H. 515, 532.



§246-44 - Assessment lists.

§246-44  Assessment lists.  On or before April 19 preceding the tax year the director of taxation shall have prepared from the records of taxable properties maintained in each district a list in triplicate of all assessments made for each district, which list shall be signed and sworn to by the person preparing it.  The assessment list shall identify the property assessed by its tax key and shall set forth the general class of the property established in accordance with section 246-10(d), the valuation of buildings and the valuation of all other real property, exclusive of buildings, the amount of exemption, if any, and the net assessed value of the property.  The assessment list shall be the lists in accordance with which taxes shall be collected, subject only to change made by any court or other tribunal having jurisdiction, where appeals from assessments have been duly taken and prosecuted to final determination, and subject to section 231-22.  There shall be noted upon such lists all appeals taken for the year and the amounts involved in each case.  The original of the assessment lists shall be retained by the assessor and a duplicate of the information contained in the list shall be retained by the director.  The lists may be made up of a separate sheet or card for each property.  The director shall furnish a duplicate list to the county in such form and at such time as will not interfere with the preparation of those records needed for tax collection purposes. [L 1932 2d, c 40, pt of §33; RL 1935, pt of §1931; am L 1939, c 221, §3; RL 1945, §5159; RL 1955, §128-28; am L Sp 1959 1st, c 28, §§17, 18; am L 1961, c 161, §1; am L 1963, c 142, §7; am L 1967, c 37, §1 and c 255, §§12, 43, 46; HRS §246-44; am L 1969, c 170, §20; am L 1975, c 157, §20; am L 1977, c 139, §5]

Note

Section 231‑22 referred to in text is repealed.

Case Notes

After April 30, lists can only be changed by a court.  34 H. 515.

No jurisdiction over appeals untimely filed.  63 H. 624, 634 P.2d 98.

Cited:  33 H. 235.



§246-45 - Informalities not to invalidate assessments, mistakes in names or notices, etc.

§246-45  Informalities not to invalidate assessments, mistakes in names or notices, etc.  No assessment or act relating to the assessment or collection of taxes under chapters 231, 232, 246, or 248 shall be illegal or invalidate such assessment, levy, or collection on account of mere informality, nor because the same was not completed within the time required by law, nor, if the notice by publication provided for by section 246-43 has been given, on account of a mistake in the name of the owner or supposed owner of the property assessed, or failure to name the owner, or failure to give the notice of assessment by personal delivery or mail provided for by section 246-43. [L 1932 2d, c 40, §3; RL 1935, §1914; am L 1939, c 221, §1; RL 1945, §5126; RL 1955, §128-29; HRS §246-45]



§246-46 - Appeals.

§246-46  Appeals.  Any taxpayer who may deem oneself aggrieved by an assessment made by the assessor or by the assessor's refusal to allow any exemption, may appeal from the assessment or from such refusal to a board of review or the tax appeal court, on or before April 9 preceding the tax year, as provided in chapter 232.  Where such an appeal is based upon the ground that the assessed value of the real property for tax purposes is excessive, the valuation claimed by the taxpayer in the appeal shall be admissible in evidence, in any subsequent condemnation action involving the property, as an admission that the fair market value of the real property as of the date of assessment is no more than the value arrived at when the assessed value from which the taxpayer appealed is adjusted to one hundred per cent fair market value; provided that such evidence shall not in any way affect the right of the taxpayer to any severance damages to which the taxpayer may be entitled.

The mayor or the county council of any county or the mayor or the city council of the city and county of Honolulu may appeal any assessment of real property located within the respective county which, in the mayor's or its judgment, does not fairly represent the fair market value of the property assessed when compared with other property in the same county of similar character and value, and may likewise appeal from the allowance of an exemption of any property when the exemption is not authorized by law.  The appeal shall be taken to a board of review or the tax appeal court on or before April 9 preceding the tax year.  In any appeal taken by a county, the county shall be a party in interest with the same right of appeal from the decision of the board of review and tax appeal court as is allowed a taxpayer under chapter 232.

Any taxpayer who has an interest in an appeal taken by the county may intervene. [L 1932 2d, c 40, pt of §38; RL 1935, pt of §1937; am L 1939, c 208, §5; RL 1945, §5160; RL 1955, §128-30; am L Sp 1959 1st, c 28, §19; am L 1963, c 92, §1 and c 143, §3; am L 1965, c 50, §1; am L 1967, c 255, §13; HRS §246-46; am L 1969, c 170, §21; am L 1975, c 157, §21; gen ch 1985]

Revision Note

"The mayor or the county council" substituted for "The chairman of the board of supervisors or the board of supervisors" to conform to county charters.

Case Notes

Appeal.  34 H. 515.

This section, not §40‑35, applies where taxpayer contests valuation for real property taxes.  54 H. 250, 505 P.2d 1179.

Cited:  33 H. 795, 797; 35 H. 855, 887.



§246-47 - Tax rolls; tax bills.

TAX BILLS AND PAYMENTS

§246-47  Tax rolls; tax bills.  The tax collector shall prepare tax rolls for the tax collector's district from the district assessment lists provided for by section 246-44, showing thereon, in each case, names and addresses of the assessed and amount of taxes which shall be not less than $7 as provided for in section 248-2(f).

Each tax collector shall mail, postage prepaid, or deliver, each year on or before the billing dates as provided for by section 246-48, to all known persons assessed for real property taxes in the tax collector's district for such year, respectively, tax bills demanding payment of taxes due from each of them respectively, but no person shall be excused from the payment of any tax or delinquent penalties thereon by reason of failure on the person's part to receive, or failure on the part of the tax collector so to mail or deliver such bill.  The bill, if mailed, shall be addressed to the person concerned at the person's last known address or place of residence.  Whenever any bill covers taxes for any real property owned, jointly or as tenants in common or otherwise, by more than one person, the bill shall be sent to each known co-owner but shall demand the full amount of the taxes due upon such real property. [L 1932 2d, c 40, pt of §61; RL 1935, pt of §1959; RL 1945, §5161; RL 1955, §128-31; am L Sp 1959 1st, c 28, §20; am L 1961, c 162, §2; am L 1964, c 7, §2 and c 25, §2; am L 1967, c 37, §1; HRS §246-47; am L 1973, c 113, §2; am L 1974, c 132, §2; am L 1977, c 139, §6; gen ch 1985]

Note

Section 248-2(f) referred to in text is repealed.



§246-48 - Taxes; due when; installment payments; billing and delinquent dates.

§246-48  Taxes; due when; installment payments; billing and delinquent dates.  All real property taxes shall be due and payable on and after July 1 of each tax year and the payment thereof shall be determined in the following manner:

All known persons assessed for real property taxes shall be billed not later than the billing date designated in the schedule listed herein; subject however, to the limitations heretofore provided in section 246-47.  Each taxpayer shall pay the real property taxes due from the taxpayer, for the year in which the taxes are assessed, in two equal installments on or before the dates designated in the following schedule:

Fiscal Year Schedule

(Billing Date)     (1st Payment)       (2nd Payment)

July 20           August 20           February 20

All such taxes due on the first payment date of such year from each taxpayer, which remain unpaid after the date, shall thereupon become delinquent, and the balance of such taxes due on the second payment date of such year from each taxpayer, which remain unpaid after the date, shall thereupon become delinquent. [L 1932 2d, c 40, §§62, 63, 67; RL 1935, §1957; RL 1945, §5162; RL 1955, §128-32; am L 1964, c 7, §3; am L 1965, c 2, §1; am L 1967, c 37, §1 and c 255, §§14, 21, 35, 46; HRS §246-48; am L 1969, c 170, §22; am L 1971, c 40, §1; am L 1975, c 157, §22; gen ch 1985]

Case Notes

Under prior law, proceeding for collection of delinquent real property taxes was in rem as well as in personam.  6 H. 320.



§246-49 - Penalty for delinquency.

§246-49  Penalty for delinquency.  There shall be added to the amount of all delinquent taxes, a penalty of up to ten per cent of such delinquent taxes as determined by the director of taxation, which penalty shall be and become a part of the tax and be collected as a part thereof.

All delinquent taxes and penalties shall bear interest at the rate of two-thirds of one per cent for each month or fraction thereof until paid, beginning with the first calendar month following the calendar month designated for payment in section 246-48.  The interest shall be and become part of the tax and be collected as a part hereof.

No taxpayer shall be exempt from delinquent penalties by reason of having made an appeal on the taxpayer's assessment, but the tax paid, covered by an appeal duly taken, shall be held in a special deposit as provided in section 232-24. [L 1932 2d, c 40, pt of §64; RL 1935, pt of §1958; am L 1939, c 221, §6; RL 1945, §5163; RL 1955, §128-33; HRS §246-49; am L 1975, c 75, §1; am L 1976, c 69, §1; gen ch 1985]



§246-50 - Costs of assessment and collection.

§246-50  Costs of assessment and collection.  The costs of assessment and collection of real property taxes for the preceding tax year shall be withheld from payment to the several counties by the State out of the real property taxes collected for the current tax year in reimbursement of the costs of the assessment and collection incurred by the State.  The costs of assessment and collection of real property taxes shall be borne by each of the several counties as the total assessed valuation for that county proportionately bears to the total assessed valuation for the entire State for the preceding calendar year.  The director of taxation shall, no later than July 31 of the current tax year, furnish each council with a calculation, certified by the director as being as nearly accurate as may be, of the pro rata share of the costs of the assessment and collection of real property taxes to be borne by each of the several counties.

For purposes of this section, the costs of assessment and collection of real property taxes shall include any and all costs, direct or indirect, which are deemed necessary and proper to effectively administer this chapter. [L 1965, c 155, §36; Supp, §128-33.5; am L 1967, c 255, §§15, 36, 46; HRS §246-50; gen ch 1985]

Revision Note

"Council" substituted for "board and council" to conform to county charters.



§246-51 - Assessment of unreturned or omitted property; review; penalty.

ADDITIONAL ASSESSMENTS, REASSESSMENTS

§246-51  Assessment of unreturned or omitted property; review; penalty.  If, when returns are required under this chapter, any person refuses or neglects to make such returns, or declines to authenticate the accuracy thereof as provided in section 231-15, or omits any property from a return, the assessor shall make the assessment according to the best information available and shall add to the assessment or tax lists for the year or years during which it was not taxed, the property unreturned or omitted.  Likewise, if for any other reason any real property has been omitted from the assessment lists for any year or years, the assessor shall add to the lists the omitted property.  Notice of the action shall be given the owner, if known, within ten days after the assessment or addition, by mailing the same addressed to the owner at last known place of residence.  Any owner desiring a review of the assessment or the addition may appeal to the board of review of the district in which the property is located by filing with the assessor a written notice thereof in the manner prescribed in section 232-15 at any time within thirty days after the date of mailing such notice, or may appeal to the tax appeal court by filing written notice of appeal with, and paying the necessary costs to, such court within the period and in the manner prescribed in section 232-15.

A penalty of ten per cent shall be added by the assessor to the amount of any assessment made by the assessor pursuant to this section, which penalty shall be and become a part of the assessment so made; but no such penalty shall be imposed where the failure to assess or tax the property was not due to the refusal or neglect of the owner to return the property or authenticate the accuracy of the owner's return.

For the purpose of determining the date of delinquency of taxes pursuant to assessments under this section, such taxes shall be deemed delinquent if not paid within thirty days after the date of mailing of notice of assessment, or if assessed for the current assessment year, within thirty days after the date of mailing the notice or on or before the next installment payment date, if any, for such taxes, whichever is later. [L 1932 2d, c 40, §32; RL 1935, §1927; am L 1939, c 208, §1; am L 1943, c 4, §3; RL 1945, §5164; RL 1955, §128-34; am L 1967, c 37, §1; HRS §246-51; gen ch 1985]

Case Notes

Cited:  34 H. 515, 531.



§246-52 - Reassessments.

§246-52  Reassessments.  Any property assessed to a person or persons who did not have record title upon January 1 preceding the tax year in which the assessment is made, may be, and in any case where the attempted assessment of property is void or so defective as to create no real property tax lien on the property and the taxes have not been fully collected the property shall be, assessed as omitted property in the manner provided by section 246-51. [L 1939, c 221, §2; RL 1945, §5165; RL 1955, §128-35; am L Sp 1957, c 1, §14(g); am L 1967, c 255, §§16, 37, 46; HRS §246-52; am L 1969, c 170, §23; am L 1975, c 157, §23]



§246-53 - Remission of taxes on acquisition by government.

REMISSION OF TAXES

§246-53  Remission of taxes on acquisition by government.  Whenever any real property is acquired for public purposes by the United States, the State, or any political subdivision thereof, and whenever any government lease or other tenancy shall terminate, the tax assessor and the tax collector of the district in which the property is situated are authorized to remit the taxes due thereon for the balance of the taxation period or year from and after the date of acquisition of the property, or the termination of the government lease or other tenancy, as the case may be.

In case the State or any county takes possession of real property which is the subject of eminent domain proceedings commenced for the acquisition of the fee simple estate in such land by the State or such county, taxes are authorized to be remitted as provided in sections 101-36 to 101-39, subject to section 101-39(1).

In case the owner of real property grants to the State or any county thereof a right of entry with respect to such real property, and the State or county enters into possession under the authority of the right of entry with intention to acquire the fee simple estate therein and to devote the real property to public use, the State or such county shall certify to the appropriate tax official the date upon which it took possession, and upon receipt of the certificate the tax official is authorized to remit the real property tax on the parcel of land or portion of a parcel of land so coming into the possession of the State or county for the balance of the taxation period which is subsequent to the date of possession.

In case the United States takes possession of real property which is the subject of eminent domain proceedings commenced for the acquisition of the fee simple estate in such land, taxes are authorized to be remitted for the balance of the taxation period or year after such taking, as provided in this paragraph.  The remission shall be allowed conditionally upon the presentation to the director of taxation, or to the tax assessor or tax collector of the district in which the property is situated, of a written notice and agreement, signed by the person, or one or more of the persons, owning the land, stating the date of such taking of possession by the United States, and agreeing that out of the first funds received by such owner or owners from such condemnation there shall be paid sufficient moneys to discharge the lien for any real property taxes existing upon the land prorated up to and including the date of such taking possession of the property; provided that the notice may be accompanied by payment of the prorated amount of taxes in lieu of such agreement.  Section 101-39 is hereby made applicable to such land and the owner or owners thereof and to the conditional remission authorized by this paragraph.  It is further provided that in the event the prorated taxes up to the time of such taking possession shall not be paid by the owner or by one or more of the owners of the land within ten days after receipt by such owner or owners of the compensation for the condemnation, or within such additional time as shall be allowed by the tax assessor, collector, or director, then the conditional remission of taxes shall be void, and such owner or owners shall be liable for all taxes, penalties, and interest which would have accrued had no such conditional remission been allowed. [L 1931, c 203, §1; am L 1932 2d, c 58, §1; RL 1935, §1979; am L 1939, c 211, §2; am L 1941, c 126, §1; RL 1945, §5166; am L 1951, c 151, §3; RL 1955, §128-36; am L Sp 1959 2d, c 1, §16; am L 1967, c 37, §1; HRS §246-53; am L 1986, c 339, §21]



§246-54 - Remission of taxes in cases of certain disasters.

§246-54  Remission of taxes in cases of certain disasters.  In any case of the damage or destruction of real property as the result of a tidal wave, earthquake, or volcanic eruption, or as the result of flood waters overflowing the banks or walls of a river or stream, the tax assessor and tax collector of the district in which such property is situated are authorized to remit taxes due on such property, to the extent and in the manner hereinafter set forth:

(1)  The tax assessor shall determine whether the property was wholly destroyed, or was partially destroyed or damaged, and in the latter event shall determine what percentage of the value of the whole property was destroyed or otherwise lost by reason of the disaster.

(2)  If the property was wholly destroyed the amount remitted shall be such portion of the total tax on the property for the tax year in which such destruction occurred as shall constitute the portion of the tax year remaining after such destruction.

(3)  If the property was partially destroyed or was damaged the percentage of the value destroyed or otherwise lost, determined as provided in paragraph (1), shall be applied to the total tax on the property, and of the amount of tax so determined there shall be remitted such portion as shall constitute the portion of the tax year remaining after such partial destruction or damage.

(4)  Application for a remission of taxes pursuant to this section shall be filed with the assessor on or before June 30 of the tax year involved, or within sixty days after the occurrence of the disaster, whichever is the later.  Any amount of taxes authorized to be remitted by this section, which has been paid, shall be refunded upon proper application therefor out of real property tax collections of the county concerned, or the refundable amount may be credited against real property taxes of the proper county, due from the person applying for the refund. [L 1953, c 88, §1; RL 1955, §128-37; am L 1967, c 37, §1; HRS §246-54; am L 1969, c 170, §24]



§246-55 - Tax liens; co-owners' rights; foreclosure; limitation.

LIENS, FORECLOSURE

§246-55  Tax liens; co-owners' rights; foreclosure; limitation.  (a)  Every tax due upon real property, as defined by section 246-1, shall be a paramount lien upon the property assessed, which lien shall attach as of July 1 in each tax year and shall continue for six years.  If proceedings for the enforcement or foreclosure of the lien are brought within the applicable period hereinabove designated, the lien shall continue until the termination of the proceedings or the completion of the foreclosure sale.

(b)  In case of cotenancy, if one cotenant pays, within the period of the aforesaid government lien, all of the real property taxes, interest, penalties, and other additions to the tax, due and delinquent at the time of payment, the cotenant shall have, pro tanto, a lien on the interest of any noncontributing cotenant upon recording in the bureau of conveyances, within ninety days after the payment so made by the cotenant, a sworn notice setting forth the amount claimed, a brief description of the land affected by tax key or otherwise, sufficient to identify it, the tax year or years, and the name of the cotenant upon whose interest such lien is asserted. When a notice of such tax lien is recorded by a cotenant, the registrar shall forthwith cause the same to be indexed in the general indexes of the bureau of conveyances.  In case the land affected is registered in the land court and is not a leasehold time share interest as described in section 501-20, the notice shall also contain a reference to the number of the certificate of title of such land and shall be filed and registered in the office of the assistant registrar of the land court, and the registrar, in the registrar's capacity as assistant registrar of the land court, shall make a notation of the filing thereof on each land court certificate of title so specified.

The cotenant's lien shall have the same priority as the lien or liens of the government for the taxes paid by the cotenant, and may be enforced by an action in the nature of a suit in equity. The lien shall continue for three years after recording or registering, or until termination of the proceedings for enforcement thereof if such proceedings are begun and notice of the pendency thereof is recorded or filed and registered as provided by law, within the period.

(c)  The director or the director's subordinate, in case of a government lien, and the creditor cotenant, in case of a cotenant's lien, at the expense of the debtor, upon payment of the amount of the lien, shall execute and deliver to the debtor a sworn satisfaction thereof, including a reference to the name of the person assessed or cotenant affected as shown in the original notice, the date of filing of the original notice, a description of the land involved and, except with respect to a leasehold time share interest as described in section 501-20, the number of the certificate of title of such land if registered in the land court, which, when recorded in the bureau of conveyances or filed and registered in the office of the assistant registrar of the land court, in the case of a cotenant's lien, which contains the reference to the book and page or document number of the original lien, shall be entered in the general indexes of the bureau of conveyances, and if a notation of the original notice was made on any land court certificate of title the filing of such satisfaction shall also be noted on the certificate.

This section as to cotenancy shall apply, as well, in any case of ownership by more than one assessable person.

(d)  Upon enforcement or foreclosure by the government, in any manner whatsoever, of any such real property tax lien, all taxes of whatsoever nature and howsoever accruing due at the time of the foreclosure sale from the taxpayer against whose property such tax lien is so enforced or foreclosed shall be satisfied as far as possible out of the proceeds of the sale remaining after payment of (1) the costs and expenses of the enforcement and foreclosure including a title search, if any, (2) the amount of subsisting real property tax liens, and (3) the amount of any recorded liens against the property, in the order of their priority.

The liens may be enforced by action of the tax collector in the circuit court of the judicial circuit in which the property is situate, and jurisdiction is conferred upon the circuit courts to hear and determine all proceedings brought or instituted to enforce and foreclose such tax liens, and the proceedings had before the circuit courts shall be conducted in the same manner and form as ordinary foreclosure proceedings.  If the owners or claimants of the property against which a lien is sought to be foreclosed are at the time without the State or cannot be served within the State, or if the owners are unknown, and the fact shall be made to appear by affidavit to the satisfaction of the court, and it shall in like manner appear prima facie that a cause of action exists against such owners or claimants or against the property described in the complaint or that such owners or claimants are necessary or proper parties to the action, the court may grant an order that the service may be made in the manner provided by sections 634-23 to 634-27.

In any such case it shall not be necessary to obtain judgment and have execution issued and returned unsatisfied, before proceeding to foreclose the lien for taxes in the manner herein provided. [L 1932 2d, c 40, §65; RL 1935, §1960; RL 1945, §5167; am L 1945, c 220, §1; am L 1955, c 238, §4; RL 1955, §128-38; am L Sp 1959 2d, c 1, §16; am L 1966, c 33, §3; am L 1967, c 255, §§38, 46; HRS §246-55; am L 1969, c 170, §25; am L 1970, c 49, §1; am L 1973, c 133, §9; am L 1975, c 157, §24; am L 1978, c 115, §1; gen ch 1985; am L 1986, c 339, §22; am L 1989, c 47, §2; am L 1998, c 219, §5]

Case Notes

Tripartite priority problem ‑ State, Federal, private persons. 113 F. Supp. 702.

When tax becomes lien under prior law.  16 H. 92.



§246-56 - Tax liens; foreclosure without suit, notice.

§246-56  Tax liens; foreclosure without suit, notice.  All real property on which a lien for taxes exists may be sold by way of foreclosure without suit by the tax collector, and in case any lien, or any part thereof, has existed thereon for three years, shall be sold by the tax collector at public auction to the highest bidder, for cash, to satisfy the lien, together with all interest, penalties, costs, and expenses due or incurred on account of the tax, lien, and sale, the surplus, if any, to be rendered to the person thereto entitled.  The sale shall be held at any public place proper for sales on execution, after public notice given at least once a week for at least four successive weeks immediately prior thereto statewide and in the taxation district wherein the property to be sold is situated.  If the address of the owner is known or can be ascertained by due diligence, including an abstract of title or title search, the tax collector shall send to each owner notice of the proposed sale by registered mail, with request for return receipt.  If the address of the owner is unknown, the tax collector shall send a notice to the owner at the owner's last known address as shown on the records of the department of taxation.  The notice shall be deposited in the mail at least forty-five days prior to the date set for the sale.  The notice shall also be posted for a like period in at least three conspicuous places within the taxation district, and if the land is improved one of the three postings shall be on the land. [L 1932 2d, c 40, pt of §66; RL 1935, pt of §1961; RL 1945, pt of §5168; am L 1955, c 238, §5; RL 1955, §128-39; am L 1967, c 37, §1; HRS §246-56; am L 1976, c 71, §1; gen ch 1985; am L 1998, c 2, §70]

Case Notes

Rights of creditors in redeemed property.  39 H. 378.

Notice provisions held unconstitutional.  64 H. 4, 635 P.2d 938.



§246-57 - Same; registered land.

§246-57  Same; registered land.  If the land has been registered in the land court, the tax collector shall also send by registered mail a notice of the proposed sale to any person holding a mortgage or other lien registered in the office of the assistant registrar of the land court.  The notice shall be sent to any such person at the person's last address as shown by the records in the office of the registrar, and shall be deposited in the mail at least forty-five days prior to the date set for the sale. [L 1932 2d, c 40, pt of §66; RL 1935, pt of §1961; am L 1941, c 255, pt of §1; RL 1945, pt of §5168; RL 1955, §128-40; HRS §246-57; am L 1976, c 71, §2; gen ch 1985]

Cross References

Notice by certified mail, see §1‑28.



§246-58 - Same; notice, form of.

§246-58  Same; notice, form of.  The notice of sale shall contain the names of the persons assessed, the names of the present owners (so far as shown by the records of the tax office and the records, if any, in the office of the assistant registrar of the land court), the character and amount of the tax, and the tax year or years, with interest, penalties, costs, expenses, and charges accrued or to accrue to the date appointed for the sale, a brief description of the property to be sold, and the time and place of sale, and shall warn the persons assessed, and all persons having or claiming to have any mortgage or other lien thereon or any legal or equitable right, title, or other interest in the property, that unless the tax, with all interest, penalties, costs, expenses, and charges accrued to the date of payment, is paid before the time of sale appointed, the property advertised for sale will be sold as advertised.  The tax collector may include in one advertisement of notice of sale notice of foreclosure upon more than one parcel of real property, whether or not owned by the same person and whether or not the liens are for the same tax year or years. [L 1932 2d, c 40, pt of §66; RL 1935, pt of §1961; am L 1939, c 221, pt of §7; am L 1941, c 255, pt of §1; RL 1945, pt of §5168; RL 1955, §128-41; HRS §246-58]



§246-59 - Same; postponement of sale, etc.

§246-59  Same; postponement of sale, etc.  If at the time appointed for the sale the tax collector shall deem it expedient and for the interest of all persons concerned therein to postpone the sale of any property or properties for want of purchasers, or for other sufficient cause the tax collector may postpone it from time to time, until the sale shall be completed, giving notice of every such adjournment by a public declaration thereof at the time and place last appointed for the sale; provided that the sale of any property may be abandoned at the time first appointed or any adjourned date, if no proper bid is received sufficient to satisfy the lien, together with all interest, penalties, costs, expenses, and charges. [L 1939, c 221, pt of §7; RL 1945, pt of §5168; RL 1955, §128-42; HRS §246-59; gen ch 1985]



§246-60 - Same; tax deed; redemption.

§246-60  Same; tax deed; redemption.  The tax collector or the tax collector's assistant shall, on payment of the purchase price, make, execute, and deliver all proper conveyances necessary in the premises and the delivery of the conveyances shall vest in the purchaser the title to the property sold; provided that the deed to the premises shall be recorded within sixty days after the sale; provided further that the taxpayer may redeem the property sold by payment to the purchaser at the sale, within one year from the date thereof, or if the deed shall not have been recorded within sixty days after the sale, then within one year from the date of recording of the deed, of the amount paid by the purchaser, together with all costs and expenses which the purchaser was required to pay, including the fee for recording the deed, and in addition thereto, interest on such amount at the rate of twelve per cent a year, but in a case of redemption more than one year after the date of sale by reason of extension of the redemption period on account of late recording of the tax deed, interest shall not be added for the extended redemption period. [L 1932 2d, c 40, pt of §66; RL 1935, pt of §1961; am L 1939, c 221, pt of §7; RL 1945, pt of §5168; am L 1951, c 133, §6; RL 1955, §128-43; HRS §246-60; gen ch 1985]

Case Notes

Purchaser has duty to disclose the redemption amount to taxpayer.  58 H. 53, 564 P.2d 436.

Cited:  39 H. 378, 381.



§246-61 - Same; costs.

§246-61  Same; costs.  The director of taxation by regulation may prescribe a schedule of costs, expenses, and charges and the manner in which they shall be apportioned between the various properties offered for sale and the time at which each cost, expense, or charge shall be deemed to accrue; and such costs, expenses, and charges shall be added to and become a part of the lien on the property for the last year involved in the sale or proposed sale, the tax for which is delinquent.  Such costs, expenses, and charges may include provision for the making of and the securing of certificates of searches of any records to furnish information to be used in or in connection with the notice of sale or tax deed, or in any case where the director shall deem such advisable; provided that the tax collector shall not be required to make such searches or to cause them to be made except as provided by section 246-57 with respect to mortgages or other liens registered in the office of the assistant registrar of the land court. [L 1939, c 221, §7; am L 1941, c 255, §1; RL 1945, pt of §5168; RL 1955, §128-44; am L Sp 1959 2d, c 1, §16; HRS §246-61]

Case Notes

Cited:  39 H. 378, 381.



§246-62 - Tax deed as evidence.

§246-62  Tax deed as evidence.  The tax deed referred to in section 246-60 is prima facie evidence that:

(1)  The property described by the deed was duly assessed for taxes in the years stated in the deed, and to the persons therein named;

(2)  The property described by the deed was subject on the date of the sale to a lien or liens for real property taxes, penalties, and interest in the amount stated in the deed, for the tax years therein stated, and that the taxes, penalties, and interest were due and unpaid on the date of sale;

(3)  Costs, expenses, and charges due or incurred on account of the taxes, liens, and sale had accrued at the date of the sale in the amount stated in the deed;

(4)  The person who executed the deed was the proper officer;

(5)  At a proper time and place the property was sold at public auction as prescribed by law, and by the proper officer;

(6)  The sale was made upon full compliance with sections 246-56 to 246-61 and all laws relating thereto, and after giving notice as required by law;

(7)  The grantee named in the deed was the person entitled to receive the conveyance. [L 1939, c 221, §8; RL 1945, §5169; RL 1955, §128-45; HRS §246-62]



§246-63 - Disposition of surplus moneys.

§246-63  Disposition of surplus moneys.  The officer charged with the duty of distributing the surplus arising from a tax sale under sections 246-56 to 246-61 shall pay from the surplus all taxes, including interest and penalties, of whatsoever nature and howsoever accruing, as provided in section 246-55, and further the officer may pay from the surplus the cost of a search of any records where such search is deemed advisable by the officer to ascertain the person or persons entitled to the surplus; provided nothing herein contained shall be construed to require the tax collector to make or cause any such search to be made.  If the officer is in doubt as to the person or persons entitled to the balance of the fund the officer may refuse to distribute the surplus and any claimant may sue the officer or the officer's successor in office in the circuit court in the circuit within which the property sold was situated.  The officer may require the claimants to interplead, in which event the officer shall state the names of all claimants known to the officer, and shall cause them to be made parties to the action.  If in the officer's opinion there may be other claimants who are unknown, the officer may apply for an order or orders joining all persons unknown having or claiming to have any legal or equitable right, title, or interest in the moneys or any part thereof or any lien or other claim with respect thereto.

Any orders of the court or summons in the matter may be served as provided by law or the rules of court, and all persons having any interest in the moneys who are known, including the guardians of such of them as are under legal age or under any other legal disability (and if any one or more of them is under legal age or under other legal disability and without a guardian the court shall appoint a guardian ad litem to represent them therein) shall have notice of the action by personal service upon them.  All persons having any interest in the moneys whose names are unknown or who if known do not reside within the State, or for any reason cannot be served with process within the State shall have notice of the action as provided by sections 634-23 to 634-27, except that any publication of summons shall be in at least one newspaper published in the State and having a general circulation in the circuit within which the property sold was situated, and the form of notice to be published shall provide a brief description of the property which was sold.

All expenses incurred by the officer shall be met out of the surplus moneys realized from the sale. [L 1939, c 221, §9; am L 1941, c 255, §2; RL 1945, §5170; RL 1955, §128-46; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §246-63; am L 1973, c 133, §10; am L 1974, c 75, §8; gen ch 1985; am L 1986, c 339, §23]

Cross References

Notice by certified mail, see §1‑28.






CHAPTER 246A - TRANSFER OF REAL PROPERTY TAXATION FUNCTIONS]

§246A-1 - Purpose.

[§246A-1]  Purpose.  The legislature finds that section 3 of article VIII of the constitution of the State has been amended to provide that all functions, powers, and duties relating to the taxation of real property heretofore reserved to the State shall be exercised exclusively by the counties with the exception of the County of Kalawao.  It is the purpose of this chapter to provide for the orderly transfer of these functions, powers, and duties, including the transfer of personnel, records, and equipment to the counties. [L 1980, c 279, §1]

Case Notes

Cited:  73 H. 449, 834 P.2d 1302.



§246A-2 - Transfer of functions.

§246A-2  Transfer of functions.  The functions, powers, duties, and authority heretofore exercised by the department of taxation relating to the taxation of real property shall be exercised by the respective counties, except the county of Kalawao, as provided by article VIII, section 3, of the state constitution:

(1)  For a period of eleven years commencing November 7, 1978, the counties shall, by majority agreement of the counties, provide for uniform policies and methods of assessment for the taxation of all real property throughout the State.  The policies and methods shall include the assessment, levy, and collection of real property taxes.  Upon agreement of the uniform policies and methods to be used for the taxation of all real property, each county shall adopt by ordinance such uniform policy and method of assessment as the real property tax law of the county.  In the event the counties cannot agree as to what shall be the uniform policy and method of assessment or should any or all of the counties fail to enact the ordinance, the legislature shall by general law provide for a uniform method of assessment of real property taxes throughout the State.  Amendments to the uniform policies and methods adopted by the counties may be made by majority agreement of the counties and subsequent enactment thereof by ordinance;

(2)  Each county shall enact by ordinance and adopt as law for the county all of the real property tax exemptions, and the provisions for the dedication of lands for specific use and the assessment of such lands at its value in such use as now provided by law.  The remaining exemptions and dedications shall continue undiminished for a period of eleven years commencing November 7, 1978.  The counties may by majority agreement of the counties and subsequent enactment by ordinance enlarge, add to, increase, or provide for new exemptions or dedications of lands.  The enlargement, addition to, or creation of new exemptions or dedications may be amended by majority agreement of all the counties and subsequent enactment thereof by ordinance; provided that any such amendment shall not in any way diminish the exemption or dedication that was in force on November 7, 1978; and

(3)  Each of the counties, with the exception of the county of Kalawao, shall succeed to all of the rights and powers previously exercised, and all of the duties and obligations incurred by the department of taxation in the exercise of the functions, powers, duties, and authority transferred, whether the functions, powers, duties, and authority are mentioned in or granted by any law, contract, or other document.  The powers included in this section shall include the authority to place liens on property with delinquent taxes, provide for the issuance of subpoenas to enforce the real property tax law, and pursue the enforcement of the real property tax law through the tax appeal court or any court of competent jurisdiction.  Each county may determine real property tax rates by resolution under procedures defined in the real property tax ordinance of the county.  All references in any such law, contract, or document to the department of taxation, such as dedication agreements, collection and payment agreements, or exemptions, shall apply to the respective counties, as if each of the respective counties, with the exception of the county of Kalawao, were specifically named in the law, contract, or document in place of the department of taxation. [L 1980, c 279, §2; am L 1996, c 227, §§1, 3]

Case Notes

Because article VIII, section 3 of the Hawaii constitution and this section cover the whole subject of the counties' real property taxation power and embrace the entire law on the matter, §248-2, by limiting Maui county's real property taxation powers, is in conflict and is repealed by implication.  90 H. 334, 978 P.2d 772.

Section has lapsed by its own terms and by the terms of article XVIII, §6 of the Hawaii constitution.  99 H. 508, 57 P.3d 433.



§246A-3 - Pending proceedings.

[§246A-3]  Pending proceedings.  No suit or prosecution pending at the time this chapter takes effect shall be affected by this chapter.  The right of the director of taxation to institute proceedings for prosecution for an offense or an action to recover a penalty or forfeiture shall henceforth be vested in such person or persons as may be directed by ordinance to be adopted by each of the respective counties. [L 1980, c 279, §5]



§246A-4 - Appeals.

§246A-4  Appeals.  The right of appeal from administrative actions or determinations as now provided by law shall not be impaired by this chapter.

Each of the counties shall by ordinance provide for appeals from assessments, denial of an exemption, or the denial of a dedication.

For purposes of this transfer, all appeals from the assessment of real property taxes made to the various boards of taxation review, all appeals from the denial of an exemption made to such boards, and every other appeal made to such boards prior to July 1, 1981, shall continue to be heard and decided by the board of taxation review for the taxation district in which the appeals have been made.  The jurisdiction of all such boards to hear and decide the appeal shall extend and continue over such matters until decision is filed with the assessor as provided in section 232-7.  Any such decision made by the board may be appealed to the tax appeal court as provided in chapter 232. [L 1980, c 279, §6; L 1981, c 78, §1]






CHAPTER 247 - CONVEYANCE TAX

§247-1 - Imposition of tax.

§247-1  Imposition of tax.  There is hereby imposed and shall be levied, collected, and paid, a tax as hereinafter provided, on all transfers or conveyances of realty or any interest therein, by way of deeds, leases, subleases, assignments of lease, agreements of sale, assignments of agreement of sale, instruments, writings, and any other document, whereby any lands, interests in land, tenements, or other realty sold shall be granted, assigned, transferred, or otherwise conveyed to, or vested in, the purchaser or purchasers, lessee or lessees, sublessee or sublessees, assignee or assignees, or any other person or persons, by the person's or their direction. [L 1966, c 10, pt of §1; HRS §247-1; am L 1968, c 5, §2; gen ch 1985]



§247-2 - Basis and rate of tax.

§247-2  Basis and rate of tax.  The tax imposed by section 247-1 shall be based on the actual and full consideration (whether cash or otherwise, including any promise, act, forbearance, property interest, value, gain, advantage, benefit, or profit), paid or to be paid for all transfers or conveyance of realty or any interest therein, that shall include any liens or encumbrances thereon at the time of sale, lease, sublease, assignment, transfer, or conveyance, and shall be at the following rates:

(1)  Except as provided in paragraph (2):

(A)  Ten cents per $100 for properties with a value of less than $600,000;

(B)  Twenty cents per $100 for properties with a value of at least $600,000, but less than $1,000,000;

(C)  Thirty cents per $100 for properties with a value of at least $1,000,000, but less than $2,000,000;

(D)  Fifty cents per $100 for properties with a value of at least $2,000,000, but less than $4,000,000;

(E)  Seventy cents per $100 for properties with a value of at least $4,000,000, but less than $6,000,000;

(F)  Ninety cents per $100 for properties with a value of at least $6,000,000, but less than $10,000,000; and

(G)  One dollar per $100 for properties with a value of $10,000,000 or greater; and

(2)  For the sale of a condominium or single family residence for which the purchaser is ineligible for a county homeowner's exemption on property tax:

(A)  Fifteen cents per $100 for properties with a value of less than $600,000;

(B)  Twenty-five cents per $100 for properties with a value of at least $600,000, but less than $1,000,000;

(C)  Forty cents per $100 for properties with a value of at least $1,000,000, but less than $2,000,000;

(D)  Sixty cents per $100 for properties with a value of at least $2,000,000, but less than $4,000,000;

(E)  Eighty-five cents per $100 for properties with a value of at least $4,000,000, but less than $6,000,000;

(F)  One dollar and ten cents per $100 for properties with a value of at least $6,000,000, but less than $10,000,000; and

(G)  One dollar and twenty-five cents per $100 for properties with a value of $10,000,000 or greater,

of such actual and full consideration; provided that in the case of a lease or sublease, this chapter shall apply only to a lease or sublease whose full unexpired term is for a period of five years or more, and in those cases, including (where appropriate) those cases where the lease has been extended or amended, the tax in this chapter shall be based on the cash value of the lease rentals discounted to present day value and capitalized at the rate of six per cent, plus the actual and full consideration paid or to be paid for any and all improvements, if any, that shall include on-site as well as off-site improvements, applicable to the leased premises; and provided further that the tax imposed for each transaction shall be not less than $1. [L 1966, c 10, pt of §1; HRS §247-2; am L 1968, c 5, §3; am L 1979, c 73, §1; am L 1993, c 195, §2; am L 2005, c 156, §7; am L 2009, c 59, §3]



§247-3 - Exemptions.

§247-3  Exemptions.  The tax imposed by section 247-1 shall not apply to:

(1)  Any document or instrument that is executed prior to January 1, 1967;

(2)  Any document or instrument that is given to secure a debt or obligation;

(3)  Any document or instrument that only confirms or corrects a deed, lease, sublease, assignment, transfer, or conveyance previously recorded or filed;

(4)  Any document or instrument between husband and wife, reciprocal beneficiaries, or parent and child, in which only a nominal consideration is paid;

(5)  Any document or instrument in which there is a consideration of $100 or less paid or to be paid;

(6)  Any document or instrument conveying real property that is executed pursuant to an agreement of sale, and where applicable, any assignment of the agreement of sale, or assignments thereof; provided that the taxes under this chapter have been fully paid upon the agreement of sale, and where applicable, upon such assignment or assignments of agreements of sale;

(7)  Any deed, lease, sublease, assignment of lease, agreement of sale, assignment of agreement of sale, instrument or writing in which the United States or any agency or instrumentality thereof or the State or any agency, instrumentality, or governmental or political subdivision thereof are the only parties thereto;

(8)  Any document or instrument executed pursuant to a tax sale conducted by the United States or any agency or instrumentality thereof or the State or any agency, instrumentality, or governmental or political subdivision thereof for delinquent taxes or assessments;

(9)  Any document or instrument conveying real property to the United States or any agency or instrumentality thereof or the State or any agency, instrumentality, or governmental or political subdivision thereof pursuant to the threat of the exercise or the exercise of the power of eminent domain;

(10)  Any document or instrument that solely conveys or grants an easement or easements;

(11)  Any document or instrument whereby owners partition their property, whether by mutual agreement or judicial action; provided that the value of each owner's interest in the property after partition is equal in value to that owner's interest before partition;

(12)  Any document or instrument between marital partners or reciprocal beneficiaries who are parties to a divorce action or termination of reciprocal beneficiary relationship that is executed pursuant to an order of the court in the divorce action or termination of reciprocal beneficiary relationship;

(13)  Any document or instrument conveying real property from a testamentary trust to a beneficiary under the trust;

(14)  Any document or instrument conveying real property from a grantor to the grantor's revocable living trust, or from a grantor's revocable living trust to the grantor as beneficiary of the trust;

(15)  Any document or instrument conveying real property, or any interest therein, from an entity that is a party to a merger or consolidation under chapter 414, 414D, 415A, 421, 421C, 425, 425E, or 428 to the surviving or new entity;

(16)  Any document or instrument conveying real property, or any interest therein, from a dissolving limited partnership to its corporate general partner that owns, directly or indirectly, at least a ninety per cent interest in the partnership, determined by applying section 318 (with respect to constructive ownership of stock) of the federal Internal Revenue Code of 1986, as amended, to the constructive ownership of interests in the partnership; and

(17)  Any document or instrument conveying real property to any nonprofit or for-profit organization that has been certified by the Hawaii housing finance and development corporation for low-income housing development. [L 1966, c 10, pt of §1; HRS §247-3; am L 1968, c 5, §§4 to 8; am L 1993, c 195, §3; am L 1997, c 383, §39; am L 1999, c 295, §1; am L 2002, c 40, §9; am L 2003, c 210, §4; am L 2005, c 196, §9; am L 2006, c 180, §16]

Note

Chapter 415 referred to in text is repealed.  For present provisions, see chapter 414.

Effective July 1, 2002, chapter 415B referred to in text is repealed.  For provisions effective July 1, 2002, see chapter 414D.



§247-4 - Payment and liability of the tax.

§247-4  Payment and liability of the tax.  (a)  The tax imposed by this chapter shall be paid by the grantor, lessor, sublessor, assignor, transferor, seller, conveyor, or any other person conveying realty, or any interest therein, by a document or instrument subject to section 247-1; except, however, in the case where the United States or any agency or instrumentality thereof or the State or any agency, instrumentality, or governmental or political subdivision thereof is the grantor, lessor, sublessor, assignor, transferor, seller, or conveyor, the tax shall be paid by the grantee, lessee, sublessee, assignee, transferee, purchaser, or conveyee, as the case may be.

(b)  The tax imposed by this chapter shall be paid at such place or places as the director of taxation may direct and shall be due and payable no later than ninety days after the taxable transaction, and in any event prior to the imprinting of the seal or seals as provided by section 247-5.  Penalties and interest shall be added to and become a part of the tax, when and as provided by section 231-39. [L 1966, c 10, pt of §1; HRS §247-4; am L 1968, c 5, §9]



§247-4.5 - Appeals.

§247-4.5  Appeals.  Any person aggrieved by any assessment of the tax imposed by this chapter may appeal from the assessment in the manner and within the time and in all other respects as provided in the case of income tax appeals by section 235-114.  The hearing and disposition of the appeal, including the distribution of costs shall be as provided in chapter 232. [L 1992, c 147, §2; am L 2000, c 199, §9; am L 2004, c 123, §9]

Note

The 2004 amendment applies to tax appeals filed on or after July 1, 2004.  L 2004, c 123, §14.



§247-5 - Imprinting of seal.

§247-5  Imprinting of seal.  The tax shall be evidenced as paid by the imprinting of an appropriate seal or seals on the document or instrument, which imprinting or seal itself shall indicate on its face the amount of the tax paid.  The seal or seals shall be so imprinted upon the payment of the tax, together with the appropriate penalty and interest where applicable, and, in any event, prior to the recordation or filing of the document or instrument with the registrar of conveyances or the assistant registrar of the land court.

For the purposes of this chapter, the director may require that the documents or instruments be brought to any of the various offices of the department of taxation for an examination of the instrument or document, or for the purpose of having the seal imprinted on the document or instrument. [L 1966, c 10, pt of §1; am L 1967, c 293, §3; HRS §247-5; am L 1968, c 5, §10]



§247-6 - Certificate of conveyance required.

§247-6  Certificate of conveyance required.  (a)  Any party, with the exception of governmental bodies, agencies, or officers, to a document or instrument subject to this chapter, or the party's authorized representative, shall file, in the manner and place which the director of taxation shall prescribe, a certificate of conveyance setting forth the actual and full consideration of the property transferred, including any lien or encumbrance on the property, and such other facts as the director may by rules prescribe.  The certificate of conveyance shall be verified by a written declaration thereon that the statements made therein are subject to the penalties in section 231-36.  The certificate shall be appended to the document or instrument made subject to this chapter and shall be filed with the director simultaneously with the aforementioned document or instrument for the imprinting of the required seal or seals.

(b)  No certificate is required to be filed for any document or instrument made exempt by section 247-3, except that in the following situations, a certificate shall be filed in the manner and place which the director shall prescribe, within ninety days after the transaction or prior to the recordation or filing of the document or instrument with the registrar of conveyances or the assistant registrar of the land court or after such period, recordation, or filing as the director shall prescribe:

(1)  In the case of any document or instrument described under section 247-3(3), any party to the document or instrument shall file a certificate declaring that the document or instrument merely confirms or corrects a deed, lease, sublease, assignment, transfer, or conveyance previously recorded or filed.

(2)  In the case of any document or instrument described under section 247-3(4), any party to the document or instrument shall file a certificate declaring the amount of the nominal consideration paid and marital or parental relationship of the parties.

(3)  In the case of any document or instrument described under section 247-3(5), any party to the document or instrument shall file a certificate declaring the reasons why the consideration is $100 or less.

(4)  In the case of any document or instrument described in section 247-3(6), any party to the document or instrument shall file a certificate declaring that the document or instrument is made pursuant to an agreement of sale, and where applicable, an assignment or assignments of agreements of sale.

(5)  In the case of any document or instrument described under section 247-3(8), any person made a party to the document or instrument as grantee, assignee, or transferee shall file a certificate declaring the full and actual consideration of the property transferred.

(6)  In the case of any document or instrument described under section 247-3(11), any party to the document or instrument shall file a certificate declaring each owner's:

(A)  Undivided interest in the real property and the value of that interest before partition; and

(B)  Proportionate interest and the value of that interest after partition.

(7)  In the case of any document or instrument described under section 247-3(12), any party to the document or instrument shall file a certificate declaring that the document or instrument is made pursuant to an order of the court and containing the court case number.

(8)  In the case of any document or instrument described under section 247-3(13), any party to the document or instrument shall file a certificate declaring that the document or instrument conveys real property from a testamentary trust to a trust beneficiary.

(9)  In the case of any document or instrument described under section 247-3(14), any party to the document or instrument shall file a certificate declaring that the document or instrument conveys real property from the grantor to a grantor's revocable living trust or from a grantor's revocable living trust to the grantor.

(c)  The form of the certificate and the procedure to be followed for the submission of the certificate shall be prescribed by the director.

(d)  Notwithstanding the foregoing, where the director deems it impracticable to require the filing of a certificate or certificates or to obtain the signatures of any or all parties to a certificate or certificates required under this section, the director may, in the director's discretion, waive the requirement of filing the certificate or certificates or of securing the signature of any or all parties to the certificate or certificates.

(e)  No document or instrument, on account of which a certificate is required to be filed with the office of the director under this section, shall be accepted for recordation or filing with the registrar of conveyances or the assistant registrar of the land court, unless the certificate has been duly filed. [L 1966, c 10, pt of §1; am L 1967, c 293, §2; HRS §247-6; am L 1968, c 5, §§11 to 15; am L 1983, c 286, §1; gen ch 1985; am L 1993, c 195, §4; am L 1995, c 92, §18]

Cross References

Bureau of conveyances, recording, see chapter 502.

Land court registration, see chapter 501.

Rules of Court

Recordation, see RLC rule 66.



§247-6.5 - Limitation period for assessment, levy, collection, or credit.

§247-6.5  Limitation period for assessment, levy, collection, or credit.  The amount of conveyance taxes imposed by this chapter shall be assessed or levied, and the overpayment, if any, shall be credited within three years after filing of the certificate prescribed by section 247-6.  No proceeding in court without assessment for the collection of the taxes shall be begun after the expiration of the three-year period.  Where the assessment of the tax imposed by this chapter has been made within the period of limitation applicable thereto, the tax may be collected by levy or by a proceeding in court under chapter 231; provided that the levy is made or the proceeding was begun within fifteen years after the assessment of the tax.  For any tax that has been assessed prior to July 1, 2009, the levy or proceeding shall be barred after June 30, 2024.

Notwithstanding any other provision to the contrary in this section, the limitation on collection after assessment in this section shall be suspended for the period:

(1)  The taxpayer agrees to suspend the period;

(2)  The assets of the taxpayer are in control or custody of a court in any proceeding before any court of the United States or any state, and for six months thereafter;

(3)  An offer in compromise under section 231-3(10) is pending; and

(4)  During which the taxpayer is outside the State if the period of absence is for a continuous period of at least six months; provided that if at the time of the taxpayer's return to the State the period of limitations on collection after assessment would expire before the expiration of six months from the date of the taxpayer's return, the period shall not expire before the expiration of the six months.

In the case of a false or fraudulent certificate filed with the intent to evade tax, or of a failure to file a certificate, the tax may be assessed or levied at any time. [L 1993, c 195, §1; am L 2009, c 166, §11]

Note

Applicability of 2009 amendment. L 2009, c 166, §27.



§247-7 - Disposition of taxes.

§247-7  Disposition of taxes.  All taxes collected under this chapter shall be paid into the state treasury to the credit of the general fund of the State, to be used and expended for the purposes for which the general fund was created and exists by law; provided that of the taxes collected each fiscal year:

(1)  Ten per cent shall be paid into the land conservation fund established pursuant to section 173A-5;

(2)  Twenty-five per cent from July 1, 2009, until June 30, 2012, and thirty per cent in each fiscal year thereafter shall be paid into the rental housing trust fund established by section 201H-202; and

(3)  Twenty per cent from July 1, 2009, until June 30, 2012, and twenty-five per cent in each fiscal year thereafter shall be paid into the natural area reserve fund established by section 195-9; provided that the funds paid into the natural area reserve fund shall be annually disbursed by the department of land and natural resources in the following priority:

(A)  To natural area partnership and forest stewardship programs after joint consultation with the forest stewardship committee and the natural area reserves system commission;

(B)  Projects undertaken in accordance with watershed management plans pursuant to section 171-58 or watershed management plans negotiated with private landowners, and management of the natural area reserves system pursuant to section 195-3; and

(C)  The youth conservation corps established under chapter 193. [L 1966, c 10, pt of §1; HRS §247-7; am L 1993, c 195, §5; am L 1997, c 350, §11; am L 1998, c 170, §§2, 6; am L 1999, c 133, §2; am L 2000, c 269, §§2, 3; am L 2001, c 268, §2; am L 2005, c 156, §8; am L 2006, c 100, §§21, 30; am L 2007, c 222, §§3, 4 and c 249, §§19, 52; am L 2009, c 59, §4]



§247-8 - Refunds.

§247-8  Refunds.  The director of taxation may order the refund in whole or in part of any tax which has been erroneously or unjustly paid.  The order shall be made in accordance with section 231-23.  As to all tax payments for which a refund or credit is not authorized by this section (including, without prejudice to the generality of the foregoing, cases of unconstitutionality), the remedies provided by appeal or by section 40-35 are exclusive. [L 1966, c 10, pt of §1; HRS §247-8; am L 1994, c 19, §4]



§247-9 - Enforcement and administration.

§247-9  Enforcement and administration.  The director of taxation shall administer and enforce the taxes imposed by this chapter.  The director may prescribe rules and regulations not inconsistent with the provisions herein for their detailed and efficient administration.  At any time after the making of a conveyance or transfer subject to the tax imposed by this chapter, the director may investigate and ascertain whether the tax, in the proper amount, was paid.  For this purpose, the director may invoke all statutory powers vested in the director, including but not limited to section 231-7. [L 1966, c 10, pt of §1; HRS §247-9; gen ch 1985]

Cross References

Rules, see chapter 91.



§247-10 - Collection.

§247-10  Collection.  All revenue laws relating to the assessment and collection of taxes are hereby extended to and made a part of this chapter, so far as applicable, for the purpose of collecting the tax imposed herein. [L 1966, c 10, pt of §1; HRS §247-10]



§247-11 - REPEALED.

§247-11  REPEALED.  L 1995, c 92, §30.



§247-12 - REPEALED.

§247-12  REPEALED.  L 1995, c 92, §31.



§247-13 - Short title.

§247-13  Short title.  This chapter may be cited as the "Conveyance Tax Law." [L 1966, c 10, pt of §1; HRS §247-13]






CHAPTER 248 - COUNTY BUDGETS; TAX FUNDS

§248-1 - Definitions.

§248-1  Definitions.  Wherever used in this chapter:

"Council" means the county council of each county concerned.

"Director" means the state director of finance unless otherwise stated or indicated in context.

"Liquid fuel" or "fuel" has the meaning defined by section 243-1.

"Property" or "real property" has the meaning defined by section 246-1. [RL 1935, pts of §§1900, 2010, and 2100; am L 1935, c 153, §§1, 3; am L 1937, c 172, §4; am L Sp 1941, c 26, pt of §1; RL 1945, §5251; am L 1947, c 111, §4; RL 1955, §129-1; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §248-1]

Revision Note

Definitions rearranged.



§248-2 - REPEALED.

§248-2  REPEALED.  L 2000, c 18, §9.



§248-2.5 - REPEALED.

§248-2.5  REPEALED.  L 2003, c 135, §14.



§248-2.6 - County surcharge on state tax; disposition of proceeds.

[§248-2.6]  County surcharge on state tax; disposition of proceeds.  [Repealed on December 31, 2022.  L 2005, c 247, §9.]  (a)  If adopted by county ordinance, all county surcharges on state tax collected by the director of taxation shall be paid into the state treasury quarterly, within ten working days after collection, and shall be placed by the director of finance in special accounts.  Out of the revenues generated by county surcharges on state tax paid into each respective state treasury special account, the director of finance shall deduct ten per cent of the gross proceeds of a respective county's surcharge on state tax to reimburse the State for the costs of assessment, collection, and disposition of the county surcharge on state tax incurred by the State.  Amounts retained shall be general fund realizations of the State.

(b)  The amounts deducted for costs of assessment, collection, and disposition of county surcharges on state tax shall be withheld from payment to the counties by the State out of the county surcharges on state tax collected for the current calendar year.

(c)  For the purpose of this section, the costs of assessment, collection, and disposition of the county surcharges on state tax shall include any and all costs, direct or indirect, that are deemed necessary and proper to effectively administer this section and sections 237-8.6 and 238-2.6.

(d)  After the deduction and withholding of the costs under subsections (a) and (b), the director of finance shall pay the remaining balance on [a] quarterly basis to the director of finance of each county that has adopted a county surcharge on state tax under section 46-16.8.  The quarterly payments shall be made after the county surcharges on state tax have been paid into the state treasury special accounts or after the disposition of any tax appeal, as the case may be.  All county surcharges on state tax collected shall be distributed by the director of finance to the county in which the county surcharge on state tax is generated and shall be a general fund realization of the county, to be used for the purposes specified in section 46-16.8 by each of the counties. [L 2005, c 247, §5]



§248-3 - State requirements.

§248-3  State requirements.  (a)  On or before January 31 of each calendar year the state director of finance shall compute and submit to the council of each county the amounts which are payable to or retainable by the State for that county for the calendar year to meet interest charges for serial bonds, and the principal for all serial bonds maturing the following calendar year, which bonds have been issued by the State for county purposes (except bonds issued prior to January 1, 1945 for highway purposes).

(b)  The board of trustees of the employees retirement system of the State, on or before January 31 of each calendar year, shall submit to each county the amount estimated to be due from such county for the calendar year, pursuant to chapter 88, on account of the employees thereof who are members of the employees retirement system.

(c)  Any other information or estimates as to requirements for the calendar year, necessary to be given by any state office to any council in order that such requirements may be included in determining the tax rate for the county, shall be submitted by such officer to the council not later than January 31 of such year. [L Sp 1957, c 1, §15(a)(3); am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; Supp, §129-5.1; HRS §248-3]



§248-4 - Submission of budgets during years legislature meets.

§248-4  Submission of budgets during years legislature meets.  In each year in which the legislature meets in regular session, each county shall submit to the legislature and to the director of finance, at least twenty days before the legislature convenes, the budget of the county for the current fiscal year and the next succeeding fiscal year.  Such budgets shall show estimated receipts as well as estimated expenditures.  The form in which budgets shall be submitted and the itemization thereof may be prescribed by the legislature which may require the inclusion therein of relevant information concerning the last two completed fiscal years. [L 1941, c 236, §1; RL 1945, §5253; am L 1947, c 111, §2; RL 1955, §129-6; am L Sp 1957, c 1, §15(a)(4); am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; am L 1965, c 166, §§1, 2; HRS §248-4; am L 1977, c 43, §1]



§248-5 - Property taxes, disposition of proceeds.

§248-5  Property taxes, disposition of proceeds.  All property taxes shall be paid into the state treasury each month within ten days after collection.  Out of such taxes paid into the state treasury from each county, the director of finance shall retain from time to time in special accounts, and shall apply for the specified purposes, sufficient amounts to pay:

(1)  Annual service charges (interest on serial bonds and principal of serial bonds maturing the following year) for state bonds issued for the purposes of that county, except highway bonds issued prior to January 1, 1945;

(2)  The county's annual contributions to the state employees retirement system; and

(3)  For any other purpose for which the director is required to retain county revenues.

The director shall also retain from time to time sufficient amounts to reimburse the State for the costs of assessment and collection of real property taxes incurred by the State, as provided for in section 246-50 to become a general fund realization of the State, and the director shall then pay the remaining balance to the director of finance of such county, as soon as possible after the property taxes have been paid into the state treasury, or after the disposition of any tax appeal, as the case may be.  The county director of finance shall, unless allotments for the purposes hereinafter stated are made from the county's share of the state general fund when received by the county, allot from such balance of property taxes, from time to time, sufficient for the annual service charges (interest on term and serial bonds, sinking fund for term bonds, and principal of all serial bonds maturing the following year), for county bonds (except bonds issued prior to January 1, 1945, for highway purposes), and also for other amounts specified or required by law, and shall keep such allotments in special accounts for use for such purposes only.

If at any time there shall be insufficient moneys for the purposes of any special account, moneys in the general account of the State or county, as the case may be, may be used for such purposes, in which case the general account may later be reimbursed by transfers from such special account.

Except as hereinabove provided, the property taxes paid over to the county director of finance shall be a general fund revenue of the county, and shall be expended or allotted as authorized by the council. [L 1932 2d, c 40, pt of §71; am L 1933, c 203, §1; RL 1935, pt of §1922; am L 1935, c 191, §2; am L 1937, c 172, pt of §2; RL 1945, pt of §5254; am L 1947, c 111, pt of §3; am L Sp 1949, c 49, §1; am L 1951, c 250, §2; RL 1955, §129-8; am L Sp 1957, c 1, §15(a)(6); am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; am L 1965, c 155, §§29, 37; HRS §248-5]



§248-6 - REPEALED.

§248-6  REPEALED.  L 1989, c 338, §2.



§248-7 - Tax payments, how made; caveat.

§248-7  Tax payments, how made; caveat.  All payments to be made by the state director of finance shall be made upon warrants issued by the state comptroller.  Nothing in this chapter shall be construed as in any way amending or repealing any law authorizing the withholding, by the state director of finance or the state comptroller, of moneys in the state treasury belonging or due to any county for the payment of principal or interest for state bonds, or any other charges. [L 1932 2d, c 40, pt of §71; RL 1935, pt of §1922; am L 1937, c 172, pt of §2; RL 1945, pt of §5254; am L 1945, c 82, §4; am L 1947, c 111, pt of §3; RL 1955, §129-10; am L 1957, c 152, §1; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §248-7]



§248-8 - Special funds in treasury of State.

FUEL TAX FUNDS

§248-8  Special funds in treasury of State.  There are created in the treasury of the State three special funds to be known, respectively, as the state highway fund, the airport revenue fund, and the boating special fund.  All taxes collected under chapter 243 in each calendar year, except the "county of Hawaii fuel tax", "city and county of Honolulu fuel tax", "county of Maui fuel tax", and "county of Kauai fuel tax", shall be deposited in the state highway fund; provided that:

(1)  All taxes collected under chapter 243 with respect to gasoline or other aviation fuel sold for use in or used for airplanes shall be set aside in the airport revenue fund; and

(2)  All taxes collected under chapter 243 with respect to liquid fuel sold for use in or used for small boats shall be deposited in the boating special fund.

As used in this section, "small boats" means all vessels and other watercraft except those operated in overseas transportation beyond the State, and ocean-going tugs and dredges.  The chairperson of the board of land and natural resources, from July 1, 1992, and every three years thereafter, shall establish standards or formulas that will as equitably as possible establish the total taxes collected under chapter 243 in each fiscal year that are derived from the sale of liquid fuel for use in or used for small boats.  The amount so determined shall be deposited in the boating special fund.

An amount equal to 0.3 per cent of the highway fuel tax but not more than $250,000 collected under chapter 243 shall be allocated each fiscal year to the special land and development fund for purposes of the management, maintenance, and development of trails and trail accesses under the jurisdiction of the department of land and natural resources established under section 198D-2. [L 1932 1st, c 19, pt of §12; RL 1935, pt of §2021; am L 1937, c 172, pt of §3; RL 1945, pt of §5260; am L 1945, c 82, pt of §5; am L 1947, c 196, pt of §1; am L 1951, c 67, §1 and c 302, §2; am L 1955, c 250, §1(a); RL 1955, §129-11; am L 1957, c 217, §3; HRS §248-8; am L 1969, c 10, §5; am L 1972, c 180, §4; am L 1991, c 272, §7; am L 1993, c 273, §4; am L 1997, c 106, §3]

Cross References

Charge against highway fund, see §36-28.

Tobacco liability act, see chapter 675.

Case Notes

Cited:  36 H. 170, 175; 44 H. 154, 172, 352 P.2d 861.



§248-9 - State highway fund.

§248-9  State highway fund.  (a)  Moneys in the state highway fund may be expended for the following purposes:

(1)  To pay the costs of operation, maintenance, and repair of the state highway system, including without limitation, the cost of equipment and general administrative overhead;

(2)  To pay the costs of acquisition (including real property and interests therein), planning, designing, construction, and reconstruction of the state highway system and bikeways, including, without limitation, the cost of equipment and general administrative overhead;

(3)  To reimburse the general fund for interest on and principal of general obligation bonds issued to finance highway projects where the bonds are designated to be reimbursable out of the state highway fund; and

(4)  To pay the costs of construction, maintenance, and repair of county roads; provided that none of the funds expended on a county road or program shall be federal funds when such expenditure would cause a violation of federal law or a federal grant agreement.

(b)  At any time, the director of transportation may transfer from the state highway fund all or any portion of available moneys determined by the director of transportation to exceed one hundred thirty-five per cent of the requirements for the ensuing twelve months for the state highway fund as permitted by and in accordance with section 37-53.  For purposes of the determination, the director of transportation shall take into consideration:

(1)  The amount of federal funds and bond funds on deposit in, and budgeted to be expended from, the state highway fund during the period;

(2)  Amounts on deposit in the state highway fund that are encumbered or otherwise obligated;

(3)  Budgeted amounts payable from the state highway fund during the period;

(4)  Revenues anticipated to be received by and expenditures to be made from the state highway fund during the period based on existing agreements and other information for the ensuing twelve months; and

(5)  Any other factors as the director of transportation shall deem appropriate. [L 1932 1st, c 19, pt of §12; am imp L 1932 2d, c 40, §§26, 71; am L Sp 1933, c 6, §1; RL 1935, pt of §2021; am L 1937, c 172, pt of §3; am L 1941, c 212, §1; am L Sp 1941, c 49, §1; RL 1945, pt of §5260; am L 1945, c 82, pt of §5; am L 1947, c 32, §5, c 36, §1, and c 196, pt of §1; am L 1953, c 189, §1; am L 1955, c 250, §1(b); am L 1955, c 249, §2, rat 70 Stat 545, c 602; RL 1955, §129-12; am L Sp 1959 2d, c 1, §§14, 16, 26; am L 1963, c 114, §1; am L 1966, c 43, §2; am L 1967, c 204, §1; HRS §248-9; am L 1977, c 68, §2; am L 1979, c 167, §1; am L 1989, c 309, §5; am L 1997, c 270, §1; am L 2006, c 125, §2 and c 166, §2; am L 2007, c 286, §1]

Note

The governor may modify the provisions of Act 125, L 2006, but shall report any modification to the legislature.  L 2006, c 125, §3.

Cross References

Use of highway fund for bikeways, see §264‑18.



§248-10 - State highway fund; disposition of certain income.

§248-10  State highway fund; disposition of certain income.  The department of land and natural resources shall deposit to the credit of the state highway fund created by section 248-8, all income received from the rental or lease of real property which has been acquired for highway purposes and paid for out of the state highway fund.  Moneys thus deposited are hereby appropriated and may be expended by the department of transportation in accordance with section 248-9.

The department of transportation shall reimburse the department of land and natural resources, from the state highway fund, for all expenditures involved in the collection of such rental income and of the management and maintenance of such property.  Such reimbursements shall be deposited in the general fund.

Nothing in this section shall be construed to amend or restrict the funds to be expended under any other law appropriating or authorizing the expenditure of other moneys by the department of transportation. [L 1951, c 251, §1; am L 1953, c 132; RL 1955, §129-13; am L 1959, c 265, §16; am L Sp 1959 2d, c 1, §§21, 26; am L 1961, c 132, §2; HRS §248-10]



§248-11 - REPEALED.

§248-11  REPEALED.  L 1979, c 167, §2.



§248-12 - State highway fund to defray expenses of motor vehicle safety office.

[§248-12]  State highway fund to defray expenses of motor vehicle safety office.  The department of transportation may expend funds from the state highway fund to defray the cost of administration and operation of the motor vehicle safety office. [L 1978, c 159, §6]






CHAPTER 249 - COUNTY VEHICULAR TAXES

§249-1 - Definitions.

VEHICLE WEIGHT TAX

§249-1  Definitions.  As used in this chapter unless a different meaning appears from the context, the following terms shall have the following respective meanings.

"Antique motor vehicle" means any motor vehicle, including a motorcycle or a motor scooter which produces not more than twelve horsepower, of the age of thirty-five years or more from the date of manufacture, that is of the original factory specification or restored to the original specifications in an unaltered or unreconstructed condition, operated or moved over the highway primarily for the purpose of historical exhibition or other similar purposes.

"Bicycle" means every device propelled solely by human power upon which any person may ride, having two tandem wheels sixteen inches in diameter or greater, and including any device generally recognized as a bicycle though equipped with two front or two rear wheels.

"Director of finance" means the director of finance of each county or of the county concerned, and includes the director's duly authorized deputies and subordinates.

"Moped" means a device upon which a person may ride which has two or three wheels in contact with the ground, a motor having a maximum power output capability measured at the motor output shaft, in accordance with the Society of Automotive Engineers standards, of two horsepower (one thousand four hundred ninety-two watts) or less and, if it is a combustion engine, a maximum piston or rotor displacement of 3.05 cubic inches (fifty cubic centimeters) and which will propel the device, unassisted, on a level surface at a maximum speed no greater than thirty miles per hour; and a direct or automatic power drive system which requires no clutch or gear shift operation by the moped driver after the drive system is engaged with the power unit.

"Motor vehicle" means every vehicle which is self-propelled and every vehicle which is propelled by electric power but which is not operated upon rails, but excludes mopeds.

"Net weight" of a vehicle means the actual weight of the vehicle, as determined on a standard scale, including all equipment and accessories ordinarily attached to and used on the vehicle and, in the case of a motor vehicle, the maximum fuel, oil, and water possible of being carried for its operation; provided that "net weight" of a new standard equipped vehicle, other than a motor vehicle, means the shipping weight thereof as established by its manufacturer, and "net weight" of a new standard equipped passenger vehicle means the shipping weight thereof as established by its manufacturer, plus one hundred pounds, and "net weight" of a new standard equipped motorcycle, motor scooter, or moped, means the shipping weight thereof as established by its manufacturer, plus thirty pounds, and "net weight" of a new standard equipped truck means the shipping weight thereof as established by its manufacturer, plus two hundred pounds.  On initial registration of a standard equipped vehicle, other than a motor vehicle, for which the director of finance has the manufacturer's established weight, the director of finance, in lieu of requiring the vehicle to be weighed and in order to determine the "net weight" thereof, may use such established weight and may require the owner to furnish verification of the factory serial number of the vehicle.  On initial registration of standard equipped passenger vehicles, motorcycles, motor scooters, mopeds, and trucks for which the director of finance has the manufacturer's established weights, the director of finance, in lieu of requiring such motor vehicles to be weighed and in order to determine the "net weight" thereof, may use such established weights, adding one hundred pounds in the case of standard equipped passenger vehicles, thirty pounds in the case of standard equipped motorcycles, motor scooters, and mopeds, and two hundred pounds in the case of standard equipped trucks, and may require the owners to furnish verification of factory serial and engine numbers of such motor vehicles.  As to a vehicle for which the manufacturer's weight is not available or whose make and model cannot be determined with reasonable certainty or which has been so altered as to increase or diminish the weight thereof, "net weight" means the actual weight of such vehicle, as determined on a standard scale, including all equipment and accessories ordinarily attached to and used on the vehicle and, in the case of a motor vehicle, the maximum fuel, oil, and water possible of being carried for its operation.  In all cases information shall be presented to and in the manner prescribed by the director of finance.

"Truck" means any motor vehicle designed or used primarily for the carriage of property other than effects of the driver or passengers, and includes a motor vehicle to which has been added a box, platform, or other equipment for such carriage.

"Vehicle" means every device in, upon, or by which any person or property is or may be transported or drawn upon a highway, but excludes devices moved by human power or devices used exclusively upon stationary rails or tracks and mopeds. [RL 1935, pt of §2157; am L 1937, c 214, §1, pt of subs 1; RL 1945, §5704; am L 1951, c 222, §1; RL 1955, §130-1; am L 1957, c 220, §1; am L 1965, c 64, §1; am L 1967, c 137, §1; HRS §249-1; am L 1975, c 187, §1; am L 1978, c 175, §1; gen ch 1985; am L 1990, c 43, §1; am L 1996, c 56, §1]

Case Notes

Taxation under this chapter precludes taxation on an ad valorem basis.  30 H. 260.

Constitutional.  31 H. 726, aff'd 54 F.2d 313.



§249-2 - Imposition of tax.

§249-2  Imposition of tax.  Except as otherwise provided in sections 249-1 to 249-13, and except in the case of antique motor vehicles which shall be subject to an annual tax of $10 in lieu of the annual tax otherwise imposed by this section, all vehicles and motor vehicles as defined in section 249-1, shall be subject to an annual tax, computed, except for the minimum tax provided for in section 249-13 according to the net weight of each vehicle at a rate determined as hereinafter provided in section 249-13.  The tax shall become due and payable on January 1 and must be paid before April 1, in each year.  The tax shall be paid by the owner of each vehicle in the county in which the vehicle is located at the time of registration, whether the original registration or any subsequent registration, and shall be collected by the director of finance of such county; provided that if any such vehicle is transported to another county after the payment of such tax, no additional tax shall be imposed on such vehicle for the remaining period of the year for which such tax has been paid. [RL 1935, pt of §2157; am L 1937, c 214, §1; RL 1945, §5705; am L 1951, c 162, §1; RL 1955, §130-2; am L 1963, c 97, §2; am L 1965, c 266, §1; am L 1966, c 49, §2; am L 1967, c 137, §2; HRS §249-2]



§249-3 - REPEALED.

§249-3  REPEALED.  L 1995, c 164, §5.



§249-3.5 - REPEALED.

§249-3.5  REPEALED.  L 1995, c 164, §6.



§249-4 - Exemptions for new vehicles and official vehicles.

§249-4  Exemptions for new vehicles and official vehicles.  All new vehicles, otherwise taxable under sections 249-1 to 249-13, in stock for purposes of sale, shall be exempt from the tax herein provided, and number plates for all these vehicles may be issued as now and hereafter provided by ordinance of the county.  All motor vehicles owned or leased for twelve months or longer by the State or any county and all motor vehicles and motorcycles owned or leased for twelve months or longer by police officers of the State or any county that actually are used by them in their travel on official business shall be exempt from the tax herein provided, and number plates for all these vehicles may be issued as provided by ordinance of the county; provided that the director of finance may charge the State an amount equal to the cost to the county of the number plates issued to the State. [RL 1935, pt of §2157; am L 1937, c 214, §1, subs 3; am L 1941, c 193, §1; RL 1945, pt of §5704; am L 1951, c 222, pt of §3; am L 1953, c 143, pt of §2; RL 1955, §130-4; HRS §249-4; am L 1989, c 355, §1; am L 1992, c 247, §1]



§249-5 - REPEALED.

§249-5  REPEALED.  L 1995, c 164, §7.



§249-5.5 - Stored vehicles.

§249-5.5  Stored vehicles.  (a)  All vehicles taxable under sections 249-1, 249-2, 249-4 and 249-6 to 249-13, which are stored so that they are not used for transportation, or for the other purposes covered by section 249-2, shall be exempt from the tax for the period of storage; provided that the owner of each vehicle shall first present to the director of finance a signed statement of the fact of the storage, together with other relevant facts as may be required by the director of finance and shall surrender the last issued certificate of registration, license plates, and emblem for the vehicle.  If the affidavit, certificate of registration, license plates, and emblem are presented to the director of finance after the expiration of the vehicle's registration period, then the unpaid tax for each month the license plates could have been validated with an emblem plus the fee for the currently issued license plates and emblem shall be paid in full upon presenting the affidavit.

(b)  The director of finance may dispose of the license plates for any vehicle whose registration has expired and the owner shall be required to purchase new license plates and a new emblem upon removing the vehicle from storage.

(c)  As a condition precedent to the removal of the vehicle from storage, the owner of the vehicle shall present to the director of finance a certificate of inspection that was issued after the recording of the storage with the director of finance if the certificate of inspection expired during the period of storage. [L 1998, c 3, §1; am L 1999, c 235, §1]



§249-6 - Exemptions for certain cars furnished to disabled veterans.

§249-6  Exemptions for certain cars furnished to disabled veterans.  Passenger cars owned by persons who, by reason of their service disability, have been furnished such cars by the federal government and have been so certified by the veterans administration, shall be exempted from the tax herein provided for.  This exemption shall not extend to vehicles used for commercial purposes, nor to more than one vehicle of any disabled veteran. [L 1953, c 21, §1; RL 1955, §130-6; HRS §249-6]



§249-6.5 - Exemption for national guard, military reserves, and other active duty military personnel claiming Hawaii as their residence of record.

[§249-6.5]  Exemption for national guard, military reserves, and other active duty military personnel claiming Hawaii as their residence of record.  One noncommercial motor vehicle registered to a member of the national guard, military reserve, or armed service, including the Coast Guard, who is:

(1)  Assigned to a unit in the State; and

(2)  A member in good standing,

shall be exempt from the vehicle weight tax provided for in this chapter. [L 2008, c 141, §1]



§249-7 - Number plates.

§249-7  Number plates.  (a)  Upon receipt of the tax the director of finance shall number and register the vehicle in the owner's name in a permanent record or book to be kept by the director for this purpose, and shall furnish the owner thereof with a receipt showing upon its face the license number issued for the vehicle and the fact that the license tax has been paid thereon for the whole or the remainder of the current year in which the receipt is issued.  The director of finance shall also furnish the owner, upon the original registration of the vehicle, two number plates for the vehicle or one plate in the case of trailers, semitrailers, or motorcycles with the registration number marked thereon.  Upon the payment of the tax for each year a tag or emblem bearing a serial number and the month and year of expiration shall be provided to the owner.  Transfer of current number plates, tag, or emblem, except as authorized by this chapter or by chapter 286, is punishable by a fine of not more than $50 for each offense.

(b)  Upon an original registration the director of finance shall fix, and shall charge to the owner, a fee equal to the cost of the number plate and tag or emblem plus the administrative cost of furnishing the plate and tag or emblem and effecting the registration.  Upon the issuance of a new series of number plates as determined by the directors of finance of each county through majority consent, the director of finance shall charge the owner a fee equal to the costs of the number plate plus the administrative cost of furnishing the plates.  Upon issuing a tag or emblem, the director of finance shall charge the owner a fee of 50 cents.  The owner shall securely fasten the number plates on the vehicle, one on the front and the other on the rear, at a location provided by the manufacturer or in the absence of such a location upon the bumpers of the vehicle and in conformance with section 291-31, in such a manner as to prevent the plates from swinging.  Number plates shall at all times be displayed entirely unobscured and be kept reasonably clean.  In the case of trailers, semitrailers, or motorcycles, one plate shall be used and it shall be fastened to the rear thereof at a location provided by the manufacturer or in the absence of such a location at the rear thereof, and in the case of motorcycles in conformance with section 291-31.

(c)  Upon the issuance of the tag or emblem the owner shall affix the tag or emblem to the top right portion of the rear number plate, except that all vehicles owned by the State, any county government, any board of water supply, and official representatives of any foreign governments shall be issued registrations which need be renewed only in the new plate issue year.

(d)  After the initial payment of the tax and the original registration of a vehicle as herein specified, a motor vehicle shall not be required to be reweighed in any succeeding year unless it has been so altered or changed as to increase or diminish its weight.  No new number plates shall, however, be issued to a new owner except as provided in sections 249-7.5 and 249-8.

(e)  If an owner of a vehicle registered in any county, upon the disposition of the vehicle, requests that the license plates furnished to the owner with respect to the registration of the vehicle be assigned to another vehicle subsequently acquired by the owner, the assignment may be made by the director of finance at the director's discretion.  To defray additional administrative costs incurred by acceding to those requests, the director of finance shall charge a fee of $5 for each reassignment of license plates, in addition to the fee for registration.  The procedure for registering the vehicles shall otherwise be identical with that provided by this section. [RL 1935, pt of §2157; am L 1937, c 214, §1, subs 4; RL 1945, §5708; am L 1951, c 162, §2; am L 1953, c 158, §1; RL 1955, §130-7; am L 1961, c 10, §1; am L 1966, c 49, §3; HRS §249-7; am L 1968, c 45, §2; am L 1980, c 47, §1 and c 133, §2; am L 1982, c 237, §1; gen ch 1985; am L 1990, c 132, §1; am L 2007, c 7, §1]

Case Notes

There was substantial evidence to support defendant's obstructed license plate infraction where safety check emblems were placed on the license plate and violation does not require that the license plate numbers, specifically, be obstructed.  112 H. 233 (App.), 145 P.3d 776.



§249-7.5 - New motor vehicle with a temporary number plate.

§249-7.5  New motor vehicle with a temporary number plate.  Any person who has purchased a new motor vehicle which has attached a temporary number plate under section 286-53 shall register the new motor vehicle in accordance with this chapter within thirty days after taking possession of the motor vehicle.  For the purposes of this chapter, the registration of such a motor vehicle shall be considered an original registration under section 249-7.  Within thirty days of the original registration of such a motor vehicle, the director of finance shall furnish two number plates and the valid tag or emblem appropriate for the year of registration, if any, which shall be attached to the motor vehicle as provided under section 249-7.  Upon attachment of the number plates, the temporary number plate provided under section 286-53 shall be destroyed. [L 1980, c 133, §1; am L 1990, c 131, §1; am L 1999, c 207, §1]



§249-8 - Replacements for lost or damaged plates, tags, or emblems.

§249-8  Replacements for lost or damaged plates, tags, or emblems.  Upon the loss, defacement, or destruction of a number plate or plates, tag or emblem issued upon any vehicle, or where the number plate, tag, or emblem has become illegible or is in such condition as to be difficult to read, the owner of the vehicle shall make application for a new number plate or plates, tag, or emblem upon such form as shall be prescribed by the county director of finance.  The owner shall be required, in addition to other requirements, to make a complete statement as to the cause of the loss, defacement, or destruction of the original number plate or plates, tag, or emblem.  Upon the filing of such form, the director of finance shall issue a new number plate or plates, tag, or emblem and shall charge the owner a fee to be fixed by the director of finance equal to the costs of the number plate, tag, or emblem, plus the administrative cost of furnishing the plate, tag, or emblem and effecting the replacement. [RL 1935, pt of §2157; am L 1937, c 214, §1, subs 5; RL 1945, §5709; am L 1951, c 162, §3; am L 1953, c 158, §2; RL 1955, §130-8; am L 1967, c 236, §1; HRS §249-8]



§249-9 - Number plates; purchase.

§249-9  Number plates; purchase.  (a)  The number plates hereinabove referred to shall be used upon all vehicles for which a tax has been paid pursuant to sections 249-1 to 249-13.  All such plates shall:

(1)  Bear the word "Hawaii" along the upper portion of the plate and the words "Aloha State" along the lower portion of the plate;

(2)  Have a distinct contrast between the color of the plate and the numerals and letters thereon; and

(3)  Be of such shape, size, and color, and with such arrangements of letters and numbers as may, subject to sections 249-1 to 249-13, be determined by the directors of finance of each county through majority consent.

The numerals on all such plates shall be not less than three inches in height and the strokes thereof not less than three- eighths inch in width, except in the case of motorcycles, in which case the numerals shall not be less than one inch in height and the strokes thereof not less than one-eighth inch in width.

The director of finance of the city and county of Honolulu shall contract annually on behalf of the counties for the purchase of all number plates, tags, or emblems required.  The council of each county shall appropriate and cause to be paid over to the party with whom the director of finance of the city and county of Honolulu shall contract, or to the director of finance of the city and county of Honolulu as the director may direct, such sum or sums as the director of finance of the city and county of Honolulu shall determine to be the county's proportionate share of the expense of such contract and the charges connected therewith.  The contract shall be made by the director of finance of the city and county of Honolulu as agent of the several counties, and the proportionate liability of each county shall be stated in the contract.  Notwithstanding any other provision of the law, the contract shall constitute a valid obligation of each county for its proportionate share.

(b)  The number plates for members of the Congress of the United States from the State shall designate their office and be of the type and color authorized for motor vehicles in the State; provided that the number on the plates of the United States senator and the United States representative shall be assigned in terms of seniority of service with the senator or representative having the greater length of service having the number "1" and consecutively thereafter for the others.  The director of finance of the city and county of Honolulu shall, in the director's procurement of the number plates on behalf of the counties, contract for the number plates of the members of Congress and all expenses connected therewith shall be paid by the respective members of Congress.

(c)  Notwithstanding any other provision of the law, any antique motor vehicle shall be issued a special number plate for a fee of $10 which plate shall be permanent and valid for use on such vehicles so long as the vehicle is in existence in lieu of the uniform state number plates.  The director of finance may discard and allow for new applications of inactive special number plates that have not been assigned or registered during the preceding three years.  In addition to the payment of any other fee required by law, applicable to antique motor vehicles, the owner of any such vehicle shall pay the fee for the issuance of the special number plate.  The registration numerals and special number plates assigned to antique motor vehicles shall be labeled "Horseless Carriage" and "Permanent" and shall run in a separate numerical series, commencing with Horseless Carriage No. 1. [RL 1935, pt of §2157; am L 1937, c 214, §1, subs 6; RL 1945, §5710; am L 1947, c 33, §1; am L 1951, c 162, §4; RL 1955, §130-9; am L Sp 1959 2d, c 1, §9; am L 1961, c 11, §1; am L 1967, c 137, §3; HRS §249-9; am L 1982, c 237, §2; gen ch 1985; am L 1990, c 132, §2; am L 1997, c 326, §2; am L 1999, c 208, §1]

Attorney General Opinions

All motor vehicle number plates must be uniform in all respects including the reflective material.  Att. Gen. Op. 67‑17.



§249-9.1 - Special number plates.

§249-9.1  Special number plates.  In addition to the number plates contracted on behalf of the counties by the director of finance of the city and county of Honolulu, the director of finance may provide, upon request, special number plates.  The special number plates shall conform to the requirements provided for the uniform number plates except that the owner may request the choice and arrangement of letters and numbers.  The maximum number of letters and numbers shall be six and only one hyphen will be allowed in addition to and in lieu of the six letters and numerals.  No other punctuation marks shall be allowed.  The director of finance shall not issue special number plates which have the letter and numeral combination of regular plates, are misleading or publicly objectionable.  The fee for special number plates shall be $25 upon initial application and $25 upon each annual renewal of the vehicle registration.  This fee shall not be refundable.  Re-application for special number plates must be made upon a change in design of regular plates.  The director of finance may discard and allow for new applications of inactive special number plates that have not been assigned or registered during the preceding three years.  The director of finance shall adopt rules pursuant to chapter 91 to carry out this section. [L 1969, c 121, §1; am L 1982, c 237, §3; am L 1990, c 37, §1; am L 1999, c 208, §2]



§249-9.2 - Special number plates; military service.

§249-9.2  Special number plates; military service.  (a)  In lieu of the number plates contracted on behalf of the counties by the director of finance of the city and county of Honolulu, the director of finance shall provide for a fee, one set of special number plates upon the receipt of an application together with:

(1)  Specific proof that the applicant was awarded the Purple Heart by the United States Department of Defense for wounds received in military or naval combat against an armed enemy of the United States;

(2)  Certification that the applicant is a veteran;

(3)  Specific proof that the applicant was serving the United States in the military or as a civilian, on Oahu, or offshore at a distance of not more than three miles at the time of the December 7, 1941, attack on Pearl Harbor.  Certification from the Hawaii state chairperson of the Pearl Harbor Survivors Association shall constitute sufficient proof;

(4)  Specific proof that the applicant was confined as a prisoner of war while providing military service to the United States; or

(5)  Certification from the United States Department of Veterans Affairs or the state office of veterans' services that the applicant is a combat veteran or a veteran of the Vietnam conflict, the Korean conflict, World War II, or the Persian Gulf conflict.

(b)  The design of the plates for:

(1)  Purple heart recipients shall include the words "COMBAT WOUNDED";

(2)  Veterans shall include the word "VETERAN";

(3)  Pearl Harbor survivors shall include the words "PEARL HARBOR SURVIVOR";

(4)  Former prisoners of war shall include the words "FORMER PRISONER OF WAR";

(5)  Combat veterans shall include the words "COMBAT VETERAN";

(6)  Veterans of the Vietnam conflict shall include the words "VIETNAM VETERAN";

(7)  Veterans of the Korean conflict shall include the words "KOREA VETERAN";

(8)  Veterans of World War II shall include the words "WORLD WAR II VETERAN"; and

(9)  Veterans of the Persian Gulf conflict shall include the words "PERSIAN GULF VETERAN".

These designations shall be imprinted on the left side of the license plates in a manner similar to congressional and honorary consul license plates.

(c)  Registration certificates and license plates issued under this section shall not be transferable to any other person.  Special number plates for military service shall be assigned to a noncommercial passenger motor vehicle, a noncommercial motorcycle, or motor scooter registered in the name of the qualified applicant and shall be available in any category of special number plates for military service.  Prior to the transfer of the ownership of the qualified person's vehicle to another party, the special number plates shall be surrendered to the director of finance as a condition to the issuance of replacement special number plates; provided that the director of finance shall allow the survivor of the qualified person, upon request, to retain the front special number plate as a memorial.

(d)  The director of finance shall authorize the design of a license plate that is readily identifiable and distinguishable under actual traffic conditions and shall adopt rules pursuant to chapter 91 to carry out this section. [L 1991, c 210, §2; am L 1996, c 85, §2 and c 86, §2; am L 1997, c 326, §3; am L 1999, c 208, §3; am L 2001, c 57, §1; am L 2002, c 254, §1]

Cross References

Special license plates for persons with disabilities, see §291‑51.5.



§249-9.3 - Special number plates; design and issuance by counties.

§249-9.3  Special number plates; design and issuance by counties.  (a)  In lieu of the number plates contracted on behalf of the counties by the director of finance of the city and county of Honolulu, the county directors of finance shall issue special number plates to any organization in the State that meets the minimum standards and qualifications established under this section.  Organizations are authorized to retain the fees collected, less expenses, for the special number plates.

The director of finance of the city and county of Honolulu, in consultation with the directors of finance of the counties of Kauai, Maui, and Hawaii, shall establish special design parameters and restrictions for decals or graphic representations affixable to special number plates; provided that the decal shall not be larger than three inches wide by three inches high.

(b)  For the purposes of this section, the following terms shall have the following meanings:

"Director" unless indicated otherwise by its context, means the county directors of finance.

"Organization" means:

(1)  A not-for-profit organization recognized as such by the Internal Revenue Service and whose primary purpose is to provide the community with specific programs to improve the public's health, education, or general welfare;

(2)  A military service veterans group;

(3)  A state or county agency approved by the director; or

(4)  Any school or accredited institution of higher learning or a college or recognized program thereof.

"Special number plate" means a license plate with a decal on its face that represents an organization as defined in this section.

(c)  Organizations as defined under subsection (b) may apply for a special number plate with the director.  The organization shall design a decal to be placed on the license plate that represents the organization and complies with this section.

All organizations shall be headquartered in the State; provided that an organization that is a chapter or branch of an international, national, or regional organization shall be in good standing and authorized in writing by the parent organization to use the decal design applied for by the organization.

(d)  An organization shall apply for a special number plate with the director on an application form prescribed by the director.  The application shall include:

(1)  A design of the organization's decal;

(2)  A signed notarized statement by an officer or director of the organization that the organization will acquire at least one hundred fifty special number plates; and

(3)  The dollar amount the organization plans to raise from each special number plate.

The director shall determine, based on criteria in this section, and the director's discretion, whether an organization's application has been accepted or rejected.  The director shall also seek the approval of an organization's decal design from the county chief of police where the application is made.

If the director rejects an application, the director shall state the reasons for the rejection in writing and shall allow the applicant to reapply within a reasonable period after the rejection.

After an organization's application has been approved, a motor vehicle owner may apply for the organization's special number plate.  The director may require the completion of a form as prescribed by the director.  Special number plates shall be issued only to the registered owner of an applicant motor vehicle.

(e)  The design of the decal used on an organization's special number plate shall not:

(1)  Infringe or otherwise violate any trademark, trade name, service mark, copyright, or other proprietary or property right;

(2)  Represent any obscene or degrading image, idea, word, or phrase;

(3)  Advertise or endorse a product, brand, or service that is provided for sale;

(4)  Promote any religious belief; or

(5)  Promote any philosophy based on prejudice or that is contrary to state civil rights laws;

provided that the decal does not obstruct the visibility of the number or letters or any other information that is required by law to be on the license plate and is readily identifiable and distinguishable under actual traffic conditions.

(f)  The director shall charge a special number plate fee equal to the county's cost of providing the special number plate plus the organization's fundraising amount applied for under subsection (d).  The fee shall be in addition to any other state or county fees collected for a motor vehicle registration or license plate.  The fundraising portion of the fee shall be deposited in the name of the organization in a separate county budget account.  The director shall determine the most efficient means of reimbursing organizations for their fundraising portion of the fee.

(g)  The director may revoke the approval of an organization's application for special number plates if the total number of registered vehicles that obtained the special number plates is less than one hundred fifty within three years of receiving approval to issue the organization's special number plate.  Upon the revocation of the approval, the director shall return the unused decals to the organization.

(h)  Nothing in this section shall be construed to apply to special number plates issued pursuant to section 249-9.2. [L 1997, c 326, §1; am L 1999, c 208, §4; am L 2000, c 13, §1; am L 2005, c 8, §1]



§249-9.4 - Special series number plates.

§249-9.4  Special series number plates.  A qualified household member, as defined in section 291E-1, or a co-owner of a motor vehicle owned by a respondent under part III of chapter 291E, who has been granted a special motor vehicle registration under section 291E-48, shall apply to the appropriate county director of finance for special number plates that shall bear a special series of numbers or letter so as to be readily identifiable by law enforcement officers and readily distinguishable from number plates or special number plates issued under sections 249-9.1, 249-9.2, and 249-9.3.  The director of finance may issue the special series number plates only if:

(1)  The director of finance receives written approval for the issuance of special series number plates from the administrative director of the courts, or the administrative director's appointee pursuant to section 291E-1;

(2)  The qualified household member or a co-owner of the motor vehicle has a license that has not expired or been suspended or revoked; and

(3)  The applicant pays a fee for the special series number plates that is equal to the costs of the plates and tag or emblem, plus the administrative costs of furnishing the plates and tag or emblem and effecting the registration for each motor vehicle for which special series number plates are issued. [L 2000, c 189, §4; am L 2001, c 157, §4]



§249-10 - Delinquent penalties; seizure and sale for tax.

§249-10  Delinquent penalties; seizure and sale for tax.  (a)  Any tax imposed by sections 249-1 to 249-13 for any year and not paid when due, shall become delinquent and a penalty shall be added to, and become part of, the delinquent tax.  The amount of the delinquency penalty shall be established by the county's legislative body.  If the date that the tax is due is a Saturday, Sunday, or legal holiday, the tax shall become delinquent at the end of the next day that is not a Saturday, Sunday, or legal holiday.  The director of finance may require the payment of any delinquent tax and penalty as a condition precedent to the registration, renewal, or transfer of ownership of such vehicle.  Any vehicle not having the number plates required by sections 249-1 to 249-13, or any vehicle upon which taxes are delinquent as provided in this section, may be seized, wherever found, by the director of finance or by any police officer, and held for a period of ten days, during which time the vehicle shall be subject to redemption by its owner by payment of the taxes due, together with the delinquent penalties and the cost of storage and other charges incident to the seizure of the vehicle.  The director of finance, chief of police, or any police officer shall be deemed to have seized and taken possession of any vehicle, after having securely sealed it where located and posted a notice upon the vehicle, setting forth the fact that it has been seized for taxes and warning all other persons from molesting it under penalty provided by section 249-11.

(b)  All vehicles seized and sealed shall remain at the place of seizure or at any other place that the director of finance may direct, at the expense and risk of the owner.  If the owner of the vehicle fails to redeem it within ten days after seizure, the vehicle may be sold by the director of finance at public auction to the highest bidder for cash, after giving ten days public notice in the county and by posting notices in at least three public places in the district where the vehicle was seized; provided that the requirements of public auction may be waived when the appraised value of any vehicle is less than $250 as determined by the director of finance or authorized representative, in which case the vehicle may be disposed of in the same manner as when a vehicle is put up for public auction and for which no bid is received.  The amount realized at the sale, less the amount of the tax and penalty due, together with all costs incurred in giving public notice, storing, and selling the vehicle and all other charges incident to the seizure and sale, shall be paid to the owner of the vehicle.  If no claim for the surplus is filed with the director of finance within sixty days from the date of the sale, the surplus shall be paid into the county treasury as a government realization and all claim to that sum shall thereafter be forever barred.

(c)  The owner of any antique motor vehicle shall be exempt from the tax and delinquent penalty imposed under this chapter for the entire period of nonuse; provided that the owner of the antique motor vehicle shall first present to the director of finance a signed and sworn certificate attesting to the antique motor vehicle's period of nonuse. [RL 1935, pt of §2157; am L 1937, c 214, §1, subs 7; RL 1945, §5711; am L 1951, c 162, §5; RL 1955, §130-10; HRS §249-10; am L 1982, c 295, §1; am L 1989, c 158, §2; am L 1993, c 151, §1; am L 1995, c 164, §1; am L 1998, c 2, §71]

Case Notes

As this section does not create the offense of expired weight tax or delinquent motor vehicle tax, motorist was improperly found "guilty" of violating this section and part of judgment that found motorist "guilty" of delinquent motor vehicle tax reversed.  107 H. 519 (App.), 115 P.3d 698.



§249-11 - Fraudulent use of plates, tags, or emblems and other misdemeanors; penalties.

§249-11  Fraudulent use of plates, tags, or emblems and other misdemeanors; penalties.  (a)  Any person who manufactures, sells, or distributes vehicle number plates, tags, or emblems of a design and size similar to the currently issued series of number plates, tags, or emblems authorized by the director of finance, or who attaches to and uses on any vehicle plates, tags, or emblems not furnished in accordance with sections 249-1 to 249-13 or 286-53, or who fraudulently uses such number plates, tags, or emblems upon any vehicle other than the one for which the number plates, tags, or emblems were issued, or who molests or disturbs any vehicle which has been seized pursuant to sections 249-1 to 249-13, or any person who knowingly uses a motor vehicle, the tax upon which is delinquent, upon public highways of this State, or any director of finance who issues a certificate of registration or number plates, tags, or emblems to any person who has not paid the tax required by sections 249-1 to 249-13, or any person who violates any of the provisions of such sections, shall be fined not more than $500.

(b)  It shall be unlawful for any person to manufacture, sell, display, permit to be displayed, or possess any reproduction, imitation, or facsimile of a license plate with a similar design, shape, size, and color as the license plates contracted for the director of finance of the city and county of Honolulu pursuant to section 249-9. [RL 1935, pt of §2157; am L 1937, c 214, §1, subs 8; RL 1945, §5712; RL 1955, §130-11; HRS §249-11; am L 1980, c 133, §3; am L 1987, c 317, §1; am L 1994, c 72, §1; am L 2005, c 5, §1]

Case Notes

As the penalty for violating this section is a fine of not more than $500, the offense under this section constitutes a traffic infraction and not a criminal offense; thus, part of judgment that found motorist "guilty" of fraudulent use of vehicle plates vacated and remanded for entry of a replacement judgment in favor of the State that complies with chapter 291D.  107 H. 519 (App.), 115 P.3d 698.



§249-12 - Standard size license plates.

§249-12  Standard size license plates.  Notwithstanding sections 249-1 to 249-11 each county director of finance may issue standard size license plates in connection with the first registration of a motor vehicle subsequent to September 1, 1956, charging therefor the costs provided in section 249-7 in the case of original registration, and the director of finance of the city and county of Honolulu shall make the necessary contractual arrangements so that the issuance of standard size license plates may be accomplished. [L 1955, JR 23, §§1, 2; RL 1955, §130-11.5; am L Sp 1959 2d, c 1, §9; HRS §249-12; am L 1982, c 237, §4]



§249-13 - Determination of rate.

§249-13  Determination of rate.  (a)  The council shall determine the rate and the minimum tax at which all vehicles and motor vehicles in each respective county shall be taxed as provided by section 249-2.  In making the determination, the rate and minimum tax on trucks or noncommercial motor vehicles shall be in accordance with subsection (b).  The rate and minimum tax shall be established by ordinance, provided that prior to final action thereon a public hearing shall be held on the proposed rate.  Public notice of the time and place of the hearing shall be given at least ten days prior to the hearing in the county.  After the public hearing the council may fix the rate and the minimum tax at any amount deemed necessary, but the rate and the minimum shall not be higher than that originally proposed when the notice of public hearing was given.  Any rate and minimum tax so established shall be effective as of January 1 of the year following the date of enactment of the ordinance.

(b)  The rate and minimum tax for a truck or noncommercial motor vehicle shall be the same as provided for a passenger vehicle if:

(1)  The truck or noncommercial motor vehicle has a net weight of six thousand five hundred pounds or less; and

(2)  The owner submits proof to the director of finance that the truck or noncommercial motor vehicle is not being operated for compensation or commercial purposes.

(c)  Any person who submits proof under subsection (b) to the director of finance knowing that it is false shall be guilty of a petty misdemeanor. [L 1966, c 49, §4; HRS §249-13; am L 1978, c 69, §1; am L 1998, c 2, §72]



§249-14 - Bicycle and moped fee.

BICYCLES

Cross References

Use of highway fund for bikeways, see §264-18.

§249-14  Bicycle and moped fee.  (a)  Bicycles having two tandem wheels that are twenty inches or more in diameter and all mopeds are required to be registered and shall be subject to a permanent registration fee of $15, to be paid by the owners thereof to the director of finance.

(b)  An owner of a bicycle having two tandem wheels that are less than twenty inches in diameter is not required to register such bicycle, but may do so to facilitate the return of recovered stolen bicycles by payment of the registration fee.  The fee collected shall not be refunded or prorated.  Upon receipt of the fee, the director of finance shall number and register each bicycle and moped for which the fee is paid, in the owner's name and furnish the owner with a metallic tag or decal for each bicycle or moped which shall be attached to the bicycle or moped.  On bicycles the decal shall be affixed to the upright post attached to the sprocket facing in the forward direction.  On mopeds the decal shall be affixed to the lower portion of the rear fender facing rearward.  Upon initial registration by an owner or transferee, the director of finance shall require proof of ownership and require the owner to furnish verification of the serial number and description contained in the proof of ownership and application for registration.  The metallic tags or decals shall be in a form as the director of finance shall from time to time prescribe.  It shall be the duty of the director of finance of each county to purchase a sufficient number of these tags or decals.

(c)  All fees collected under this section shall be deposited into the bikeway fund and shall be expended in the county in which the fees are collected as provided in section 249-17.5. [L 1903, c 54, pt of §1; am L 1905, c 101, pt of §1; am L 1923, c 120, pt of §1; RL 1925, pt of §1308; RL 1935, pt of §2151; RL 1945, pt of §5702; RL 1955, §130-12; am L 1963, c 79, §1; HRS §249-14; am L 1972, c 25, §2 and c 116, §2; am L 1974, c 105, §3; am L 1975, c 187, §2; am L 1978, c 175, §2; am L 1988, c 264, §1; am L 1998, c 188, §2]



§249-14.2 - Procedure when registration of a bicycle or moped transferred.

[§249-14.2]  Procedure when registration of a bicycle or moped transferred.  (a)  Upon transfer of registered ownership in or to a bicycle or moped, the person whose interest is to be transferred and the transferee shall write their signatures with pen and ink upon the certificate of registration issued for the bicycle or moped, together with the address of the transferee in the appropriate space provided upon the certificate.

(b)  Within thirty calendar days of the transfer of registered ownership of a bicycle or moped, the transferee shall forward the certificate of registration so endorsed to the director of finance who shall file the certificate.  The director of finance may charge a fee of $5 which shall be deposited into the county bikeway fund for each new certificate of registration issued.  Whenever a transferee fails to comply with these provisions, the director of finance shall charge a fee of $10, in addition to the fee provided in this section, for the issuance of a new certificate of registration.

(c)  The director of finance, upon receipt of the certificate of registration properly endorsed and the required fee, shall register the bicycle or moped and shall issue to the owner thereof by reason of the transfer a new certificate of registration in the manner and form provided for in an original registration.

(d)  Until the director of finance has issued the new certificate of registration as provided in subsection (c), delivery of such bicycle or moped shall be deemed not to have been made and registration thereto shall be deemed not to have passed, and the intended transfer shall be deemed to be incomplete and not to be valid or effective for any purpose.

(e)  In the event of the transfer by operation of law in or to a bicycle or moped, as upon inheritance, devise, or bequest, order in bankruptcy, or insolvency, execution sale, repossession upon default in performance of the terms of a lease or executory sales contract, or otherwise than by the voluntary act of the person whose interest is to be transferred, the certificate of registration shall be signed upon the spaces provided by the personal representative of, or successor in interest of the person whose registered ownership or interest is so transferred in lieu of such person.  Every personal representative, receiver, trustee, sheriff, or other representative hereinabove referred to shall file with the director of finance a notice of any transfer by sale, lease, or otherwise by the person, of any such bicycle or moped, together with evidence satisfactory to the director of finance of all facts entitling such representative to make the transfer.

(f)  Any person who refuses or neglects to deliver a certificate of registration to a transferee entitled thereto under this section, shall be punished as provided in section 249-14.6.

(g)  Every dealer or manufacturer, upon transferring a bicycle or moped, whether by sale, lease, or otherwise, shall immediately give notice of the transfer to the director of finance upon the official form provided by the director of finance.  Every such notice shall contain the date of the transfer, the names and addresses of the transferor and transferee, and such description of the bicycle or moped as may be called for in the official form.

(h)  Every person, other than a dealer, upon transferring a bicycle or moped, whether by sale, lease, or otherwise, shall within ten days give notice of the transfer to the director of finance upon the official form provided by the director of finance.  Every notice shall contain the date of transfer, the names and addresses of the transferor and transferee, and such description of the bicycle or moped as may be called for in the official form.  Any person who violates this subsection shall be fined not more than $100.

(i)  Whenever the registered owner of a bicycle or moped or any dealer or manufacturer has given notice to the director of finance of a transfer of the registered ownership to the bicycle or moped, as provided in subsection (g) or (h), and has delivered the certificate of registration bearing the transferor's signature to the transferee as required by subsection (a), the transferor shall be relieved from liability, civil or criminal, which the transferor might subsequently incur by reason of being the registered owner of the bicycle or moped.

(j)  Any person who falsely or fraudulently gives notice to the director of finance of a transfer of registered ownership to a bicycle or moped shall be subject to the penalty provided in section 249-14.6. [L 1998, c 188, §1]



§249-14.3 - Exemption from fee and tag.

§249-14.3  Exemption from fee and tag.  Any bicycle brought into the State shall be exempt from the payment of fees and display of State of Hawaii bicycle tag for the remaining period for which the taxes or fees have been paid on such bicycle in compliance with the law of the state or country from which it was brought, if the bicycle displays a tag for the current year as required by the law of such state or country. [L 1983, c 272, §1; gen ch 1985; am L 1988, c 264, §2]



§249-14.5 - New bicycles and mopeds.

§249-14.5  New bicycles and mopeds.  All new bicycles and mopeds, otherwise requiring the payment of fees under section 249-14, held in stock for purposes of sale shall be exempt from the fee.  At the time of first sale, the dealer selling the new bicycle or moped shall:

(1)  Require the buyer to complete a license application form furnished by the director of finance;

(2)  Issue a copy of the completed form to the buyer; and

(3)  Transmit a copy of the completed form to the director of finance with the required fees which the dealer has collected from the buyer.

Upon receipt of the fee and the completed license application form, the director of finance shall mail a tag or decal and certificate of registration to the registered owner.  Until the tag or decal is received, the bicycle or moped owner shall keep a copy of the completed application form upon the owner's person when riding the bicycle or moped on a public street. [L 1974, c 105, pt of §2; am L 1978, c 175, §3; gen ch 1985; am L 1988, c 264, §3]



§249-14.6 - Violations; penalty.

§249-14.6  Violations; penalty.  Any seller who violates the provisions of section 249-14.2 or 249-14.5 may be fined not exceeding $500. [L 1974, c 105, pt of §2; am L 1998, c 188, §3]



§249-15 - Seizure and sale.

§249-15  Seizure and sale.  The directors of finance, any person authoritatively acting on behalf of the director of finance, or any member of a police force of the several counties of the State may seize any bicycle or moped liable for the payment of the required fees or which has no tag or decal affixed as required by section 249-14, and may hold the bicycle or moped for a period of ten days, during which time it shall be subject to redemption by its owner on payment of the fee due and a penalty of $1.  All bicycles and mopeds not so redeemed shall be sold by the county chief of police or director of finance or their authorized representative, at public auction after first giving five days public notice of the time and place of sale in the county where the sale is to be held.  Sale shall be made for the best price obtainable, which amount shall be forthwith paid over to the director of finance, accompanied by a statement containing a description of the bicycles or mopeds, their serial number, makes, and any other marks of identification.  The director of finance, after deducting from the amount so received the amount of the fee and penalty due and costs of giving public notice, shall pay any surplus to the previous registered owners of the bicycles or mopeds.  If at the expiration of ninety days the previous registered owners remain unknown, the surplus shall be paid into the treasury of the county, as a government realization, and all claims to the sums shall be forever barred. [L 1905, c 101, pt of §1; am L 1923, c 120, pt of §1; RL 1925, pt of §1308; RL 1935, pt of §2151; RL 1945, pt of §5702; RL 1955, §130-13; HRS §249-15; am L 1974, c 90, §1; am L 1978, c 175, §4; gen ch 1985; am L 1988, c 264, §4; am L 1998, c 2, §73]



§249-16 - Duplicate bicycle and moped tags and certificates of registration.

§249-16  Duplicate bicycle and moped tags and certificates of registration.  In the event that a bicycle or moped tag or certificate of registration furnished under section 249-14 or 249-14.2 is lost, stolen, or mutilated, or becomes illegible, the person to whom it was furnished may obtain a duplicate thereof by presenting to the county director of finance the number and registration of the bicycle or moped involved.  There shall be a charge of $2 for the duplicate tag and $5 for the duplicate certificate of registration. [L 1953, c 8, §1; RL 1955, §130-14; HRS §249-16; am L 1978, c 175, §5; gen ch 1985; am L 1988, c 264, §5; am L 1998, c 188, §4]



§249-17 - False tag, bicycle or moped, penalty.

§249-17  False tag, bicycle or moped, penalty.  Any person who uses a tag not furnished in accordance with section 249-14, or who counterfeits any such tag or who fraudulently removes such a tag from any bicycle or moped, shall be fined not more than $500. [L 1896, c 51, pt of §13; RL 1925, §§1310, 1313; RL 1935, §2156; am L 1941, c 268, §20; RL 1945, §5703; RL 1955, §130-15; HRS §249-17; am L 1978, c 175, §6; am L 1988, c 264, §6]



§249-17.5 - Bikeway fund; established.

§249-17.5  Bikeway fund; established.  All fees collected under sections 249-14 and 249-14.5 shall be deposited in a fund to be known as the "bikeway fund" and shall be expended in the county in which the fees are collected for the following purposes:

(1)  For acquisition, design, construction, improvement, repair, and maintenance of bikeways, including the installation and repair of storm drains and bridges;

(2)  For installation, maintenance, and repair of bikeway lights and power, including replacement of old bikeway lights;

(3)  For purposes and functions connected with traffic control and preservation of safety upon bikeways;

(4)  For payment of interest on and redemption of bonds issued to finance bikeway construction and improvements; and

(5)  For the promotion of bicycling transportation and recreation. [L 1974, c 105, pt of §2; am L 1984, c 273, §2; am L 1988, c 264, §7]



§249-18 - Highway fund.

DISPOSITION OF TAXES

§249-18  Highway fund.  All taxes collected under this chapter, except those collected pursuant to sections 249-14 and 249-14.5, shall be deposited in a fund to be known as the "highway fund" and shall be expended in the county in which the taxes are collected for the following purposes:

(1)  For acquisition, designing, construction, improvement, repair, and maintenance of public roads and highways, including without restriction of the foregoing purposes, costs of new land therefor, of permanent storm drains or new bridges, as well as repairs or additions to storm drains or bridges;

(2)  For installation, maintenance, and repair of street lights and power, and other charges for street lighting purposes, including replacement of old street lights, on county maintained public roads and highways;

(3)  For purposes and functions connected with traffic control and preservation of safety upon the public highways and streets;

(4)  For payment of interest on and redemption of bonds issued to finance highway and street construction and improvements;

(5)  In the case of the city and county of Honolulu, for appropriation for the police department up to the sum of $500,000.  No expenditures shall be made out of this fund which will jeopardize federal aid for highway construction;

(6)  For purposes and functions connected with mass transit; and

(7)  For the acquisition, design, construction, improvement, repair, and maintenance of bikeways. [L 1917, c 131, §1; RL 1925, §1309; am L 1925, c 180, §2; am L 1927, c 33, §1; am L 1929, c 195, §1; am L 1932 2d, c 61, §1; RL 1935, §2158; RL 1945, §5713; am L 1945, c 83, §1; am L 1953, c 45, §1; am L 1955, c 183, §1; RL 1955, §130-16; am L 1957, c 286, §1; am L 1959, c 179, §1; HRS §249-18; am L 1970, c 196, §1; am L 1972, c 25, §3; am L 1974, c 105, §4; am L 1977, c 68, §3]

Cross References

Use of highway fund for bikeways, see §264‑18.



§249-31 - State registration fee.

[OTHER LEVIES]

§249-31  State registration fee.  (a)  All vehicles and motor vehicles in the State as defined in section 249-1, including antique motor vehicles, except as otherwise provided in sections 249-4 and 249-6, shall be subject to a $25 annual vehicle registration fee.  The fee shall become due and payable on January 1, and shall be paid before April 1 in each year together with all other taxes and fees levied by this chapter; provided that should any county elect to renew motor vehicle registrations on a staggered basis as authorized by section 286-51, the state registration for that county shall likewise be staggered so that the state registration fee is due and payable at the same time and shall be collected together with the county fee.  The state registration fee shall be deemed delinquent if not paid with the county registration fee.  The respective counties shall collect this fee together with the vehicle registration tax collected for the county and shall transfer the moneys collected under this section to the State.

(b)  From each annual motor vehicle registration fee, the director shall deposit $20 into the state highway fund and $5 into the emergency medical services special fund. [L 1976, c 188, pt of §3; am L 1978, c 159, §2; am L 1981, c 50, §2; am L 1985, c 239, §2; am L 1991, c 263, §12; am L 2004, c 158, §3; am L 2005, c 22, §7]

Cross References

Emergency medical services special fund, see §321-234.



§249-32 - REPEALED.

§249-32  REPEALED.  L 1977, c 195, §3.



§249-33 - State vehicle weight tax, exemptions.

§249-33  State vehicle weight tax, exemptions.  (a)  All vehicles and motor vehicles in the State as defined in section 249-1, including antique motor vehicles, except as otherwise provided in sections 249-3 to 249-6, in addition to all other fees and taxes levied by this chapter, shall be subject to an annual state vehicle weight tax.  The tax shall be levied by the county director of finance at the rate of .75 cents a pound according to the net weight of each vehicle as the "net weight" is defined in section 249-1 up to and including four thousand pounds net weight; vehicles over four thousand pounds and up to and including seven thousand pounds net weight shall be taxed at the rate of 1.00 cent a pound; vehicles over seven thousand pounds and up to and including ten thousand pounds net weight shall be taxed at the rate of 1.25 cents a pound; vehicles over ten thousand pounds net weight shall be taxed at a flat rate of $150.

(b)  The tax shall become due and payable on January 1 and shall be paid before April 1 in each year together with all other taxes and fees levied by this chapter; provided that should any county elect to renew motor vehicle registrations on a staggered basis as authorized by section 286-51, the state vehicle weight tax shall likewise be staggered so that the state vehicle weight tax is collected together with the county fee.  The state vehicle weight tax shall be deemed delinquent if not paid with the county registration fee.  The tax shall be paid by the owner of each vehicle to the director of finance of the county in which the vehicle is registered and shall be collected by the director of finance of such county together with all other fees and taxes levied by this chapter from the owner of each vehicle and motor vehicle registered in the county.

By the fifteenth day of the month following the month in which taxes under this section are collected, the director of finance of each county shall transmit the taxes collected to the state director of finance for deposit into the state highway fund.

(c)  The exemptions provided by sections 249-3 to 249-6 shall apply to this section.  The provisions for refunds, and taxes for fraction of years for vehicles removed from or brought into the State and for junked vehicles, contained in sections 249-3 and 249-5 shall apply to the tax levied by this section.

(d)  If it is shown to the satisfaction of the department of transportation of the State, based upon proper records and from such other evidence as the department of transportation may require, that any vehicle with a net vehicle weight of six thousand pounds or over is used for agricultural purposes the owner thereof may obtain a refund of all taxes thereon imposed by this section.  The department of transportation shall prescribe rules to administer such refunds.

(e)  The counties shall be reimbursed the incremental costs incurred in the collection and administration of taxes and fees imposed under section 249-31 and this section; the amount of reimbursement shall be determined by the director of transportation. [L 1977, c 195, §1; am L 1978, c 159, §3; am L 1981, c 50, §3; am L 1985, c 239, §3; am L 1991, c 263, §§13, 14]

Note

Sections 249-3 and 249-5 referred to in text are repealed.



§249-34 - Delinquent penalties; seizure and sale for tax and fee.

§249-34  Delinquent penalties; seizure and sale for tax and fee.  Any tax or fee imposed under sections 249-31 and 249-33 for any year and not paid when due shall be subject to the penalties provided in section 249-10. [L 1978, c 159, §4; am L 1981, c 50, §4]






CHAPTER 251 - RENTAL MOTOR VEHICLE AND TOUR VEHICLE SURCHARGE TAX

§251-1 - Definitions.

§251-1  Definitions.  As used in this chapter, unless the context otherwise requires:

"Department" means the department of taxation.

"Director" means the director of taxation.

"Lessor" means any person in the business of providing rental motor vehicles to the public.

"Person" has the same meaning as defined in section 237-1.

"Rental motor vehicle" or "vehicle" means every vehicle which is:

(1)  Self-propelled and every vehicle which is propelled by electric power but which is not operated upon rails which is rented or leased or offered for rent or lease in this State, whether for personal or commercial use, for a period of six months or less; and

(2)  Designed to carry seventeen passengers or fewer.

"Rental motor vehicle" or "vehicle" shall not include:

(1)  Mopeds as defined in section 286-2;

(2)  Any trucks, truck-tractors, tractor-semitrailer combinations, or truck-trailer combinations, with:

(A)  A manufacturer's nominal carrying capacity of one thousand pounds or more; and

(B)  A barrier or separation between the operator's compartment and the cargo area; and

(3)  Cargo vans with no more than two seats, including the driver's seat; provided that vans with a recreational vehicle converter package and vans with quick release passenger seats shall not be classified as cargo vans.

"Surcharge tax" means the rental motor vehicle and tour vehicle surcharge tax established under this chapter.

"Tour vehicle" means any vehicle, including vans, minibuses, and buses used for the purpose of transporting persons for pleasure or sightseeing trips, or transporting persons to pleasure or sightseeing cruises or destinations.  The term does not include any vehicle used solely for the purposes of transporting individuals to and from a place of work or a public or private school or of transporting persons with disabilities.

"Tour vehicle operator" means a person who owns, manages, or dispatches tour vehicles. [L 1991, c 263, pt of §1; am L 1992, c 77, §1 and c 126, §1]



§251-2 - Rental motor vehicle and tour vehicle surcharge tax.

§251-2  Rental motor vehicle and tour vehicle surcharge tax.  (a)  There is levied and shall be assessed and collected each month a rental motor vehicle surcharge tax of $2 a day, except that for the period of September 1, 1999, to August 31, 2011, the tax shall be $3 a day, or any portion of a day that a rental motor vehicle is rented or leased.  The rental motor vehicle surcharge tax shall be levied upon the lessor; provided that the tax shall not be levied on the lessor if:

(1)  The lessor is renting the vehicle to replace a vehicle of the lessee that is being repaired; and

(2)  A record of the repair order for the vehicle is retained either by the lessor for two years for verification purposes or by a motor vehicle repair dealer for two years as provided in section 437B-16.

(b)  There is levied and shall be assessed and collected each month a tour vehicle surcharge tax of:

(1)  $65 for each tour vehicle used or partially used during the month that falls into the over twenty-five passenger seat category; and

(2)  $15 for each tour vehicle used or partially used during the month that falls into the eight to twenty-five passenger seat category.

The tour vehicle surcharge tax shall be levied upon the tour vehicle operator. [L 1991, c 263, pt of §1; am L 1992, c 77, §2; am L 1999, c 223, §1; am L 2005, c 67, §1; am L 2006, c 142, §2; am L 2007, c 258, §2; am L 2008, c 226, §13]



§251-3 - Certificate of registration.

[§251-3]  Certificate of registration.  (a)  Each person as a condition precedent to engaging or continuing in the business of providing rental motor vehicles to the public or engaging or continuing in the tour vehicle operator business shall register with the director.  A person required to so register shall make a one-time payment of $20, upon receipt of which the director shall issue a certificate of registration in such form as the director determines, attesting that the registration has been made.  The registration shall not be transferable and shall be valid only for the person in whose name it is issued and for the transaction of business at the place designated therein.  The registration, or in lieu thereof a notice stating where the registration may be inspected and examined, shall at all times be conspicuously displayed at the place for which it is issued.

(b)  The registration shall be effective until canceled in writing.  Any application for the reissuance of a previously canceled registration identification number shall be regarded as a new registration application and shall be subject to the payment of the one-time registration fee in subsection (a).  The director may revoke or cancel any certificate of registration issued under this chapter for cause as provided by rule under chapter 91.

(c)  If the registration fee is paid, the department shall not refuse to issue a registration or revoke or cancel a registration for the exercise of a privilege protected by the first amendment of the Constitution of the United States, or for the carrying on of interstate or foreign commerce, or for any privilege the exercise of which, under the Constitution and laws of the United States, cannot be restrained on account of nonpayment of taxes, nor shall section 251-13 be invoked to restrain the exercise of such a privilege, or the carrying on of such commerce.

(d)  Any person who may lawfully be required by the State, and who is required by this chapter, to register as a condition precedent to engaging or continuing in the business of providing rental motor vehicles or tour vehicles to the public subject to taxation under this chapter, who engages or continues in the business without registering in conformity with this chapter, shall be guilty of a misdemeanor.  Any officer or director of a corporation who permits, aids, or abets the corporation to engage or continue in business without registering in conformity with this chapter, shall likewise be guilty of a misdemeanor.  The penalty for the misdemeanors shall be that prescribed by section 231-34 for violation of that section. [L 1991, c 263, pt of §1]



§251-4 - Return and payments; penalties.

§251-4  Return and payments; penalties.  (a)  On or before the last day of each calendar month, every person taxable under this chapter during the preceding calendar month shall file a sworn return with the director in such form as the director shall prescribe together with a remittance for the amount of the surcharge tax in the form required by section 251-5.  Sections 237-30 and 237-32 shall apply to returns and penalties made under this chapter to the same extent as if the sections were set forth specifically in this section.

(b)  Notwithstanding subsection (a), the director, for good cause, may permit a person to file the person's return required under this section and make payments thereon:

(1)  On a quarterly basis during the calendar or fiscal year, the return and payment to be made on or before the last day of the calendar month after the close of each quarter, to wit:  for calendar year taxpayers, on or before April 30, July 31, October 31, and January 31 or, for fiscal year taxpayers, on or before the last day of the fourth month, seventh month, and tenth month following the beginning of the fiscal year and on or before the last day of the month following the close of the fiscal year; provided that the director is satisfied that the grant of the permit will not unduly jeopardize the collection of the surcharge taxes due thereon and that the person's total surcharge tax liability for the calendar or fiscal year under this chapter will not exceed $4,000; or

(2)  On a semiannual basis during the calendar or fiscal year, the return and payment to be made by or before the last day of the calendar month after the close of each six-month period, to wit:  for calendar year taxpayers, on July 31 and January 31 or, for fiscal year taxpayers, on or before the last day of the seventh month following the beginning of the fiscal year and on or before the last day of the month following the close of the fiscal year; provided that the director is satisfied that the grant of the permit will not unduly jeopardize the collection of the surcharge taxes due thereon and that the person's total surcharge tax liability for the calendar or fiscal year under this chapter will not exceed $2,000.

The director, for good cause, may permit a person to make monthly payments based on the person's estimated quarterly or semiannual liability; provided that the person files a reconciliation return at the end of each quarter or at the end of each six-month period during the calendar or fiscal year, as provided in this section.

(c)  If a person filing the return on a quarterly or semiannual basis, as provided in this section, becomes delinquent in either the filing of the return or the payment of the surcharge taxes due thereon, or if the liability of a person, who possesses a permit to file the return and to make payments on a semiannual basis exceeds $2,000 in surcharge taxes during the calendar year or exceeds $4,000 in surcharge taxes during the calendar year if making payments on a quarterly basis, or if the director determines that any such quarterly or semiannual filing of return would unduly jeopardize the proper administration of this chapter, including the assessment or collection of the surcharge tax, the director, at any time, may revoke a person's permit, in which case the person then shall be required to file the person's return and make payments thereon as provided in subsection (a).

(d)  Section 232-2 does not apply to a monthly, quarterly, or semiannual return. [L 1991, c 263, pt of §1; am L 1993, c 39, §4; am L Sp 2001 3d, c 8, §5]



§251-5 - Remittances.

[§251-5]  Remittances.  All remittances of surcharge taxes imposed under this chapter shall be made by cash, bank draft, cashier's check, money order, or certificate of deposit to the office of the taxation district to which the return was transmitted.  The department shall deposit the moneys into the state treasury to the credit of the state highway fund. [L 1991, c 263, pt of §1]



§251-6 - Annual return.

[§251-6]  Annual return.  On or before the twentieth day of the fourth month following the close of the taxable year, every person who has become liable for the payment of the surcharge taxes under this chapter during the preceding tax year shall file a return summarizing the person's liability under this chapter for the year, in such form as the director prescribes.  The person shall transmit with the return a remittance covering the residue of the surcharge tax chargeable to the person, if any, to the office of the appropriate state district tax assessor designated in section 251-7.  The return shall be signed by the person, if made by an individual, or by the president, vice-president, secretary, or treasurer of a corporation, if made on behalf of a corporation.  If made on behalf of a partnership, firm, society, unincorporated association, group, hui, joint adventure, joint stock company, corporation, trust estate, decedent's estate, trust, or other entity, any individual delegated by the entity shall sign the same on behalf of the person.  If for any reason it is not practicable for the individual person to sign the return, it may be done by any duly authorized agent.  The department, for good cause shown, may extend the time for making the return on the application of any person and grant such reasonable additional time within which to make the return as the department may deem advisable.

Section 232-2 applies to the annual return, but not to a monthly, quarterly, or semiannual return. [L 1991, c 263, pt of §1]



§251-7 - Filing of returns.

[§251-7]  Filing of returns.  All monthly, quarterly, semiannual, and annual returns shall be transmitted to the office of the taxation district in which the person's place of business is situated or to the office of the first taxation district in Honolulu. [L 1991, c 263, pt of §1]



§251-8 - Assessment of surcharge tax upon failure to make return; limitation period; exceptions; extension by agreement.

§251-8  Assessment of surcharge tax upon failure to make return; limitation period; exceptions; extension by agreement.  (a)  If any person fails to make a return as required by this chapter, the director shall make an estimate of the surcharge tax liability of the person from any information the director obtains, and according to the estimate so made, assess the surcharge taxes, interest, and penalty due the State from the person, give notice of the assessment to the person, and make demand upon the person for payment.  The assessment shall be presumed to be correct until and unless, upon an appeal duly taken as provided in section 251-10, the contrary shall be clearly proved by the person assessed, and the burden of proof upon the appeal shall be upon the person assessed to disprove the correctness of assessment.

(b)  After a return is filed under this chapter the director shall cause the return to be examined, and may make such further audits or investigation as the director considers necessary.  If the director determines that there is a deficiency with respect to the payment of any surcharge tax due under this chapter, the director shall assess the surcharge taxes, interest, and penalty due the State, give notice of the assessment to the persons liable, and make demand upon the persons for payment.

(c)  Except as otherwise provided by this section, the amount of surcharge taxes imposed by this chapter shall be assessed or levied within three years after the annual return was filed, or within three years of the due date prescribed for the filing of the return, whichever is later, and no proceeding in court without assessment for the collection of any such surcharge taxes shall begin after the expiration of the period.  Where the assessment of the tax imposed by this chapter has been made within the period of limitation applicable thereto, the tax may be collected by levy or by a proceeding in court under chapter 231; provided that the levy is made or the proceeding was begun within fifteen years after the assessment of the tax.  For any tax that has been assessed prior to July 1, 2009, the levy or proceeding shall be barred after June 30, 2024.

Notwithstanding any other provision to the contrary in this section, the limitation on collection after assessment in this section shall be suspended for the period:

(1)  The taxpayer agrees to suspend the period;

(2)  The assets of the taxpayer are in control or custody of a court in any proceeding before any court of the United States or any state, and for six months thereafter;

(3)  An offer in compromise under section 231-3(10) is pending; and

(4)  During which the taxpayer is outside the State if the period of absence is for a continuous period of at least six months; provided that if at the time of the taxpayer's return to the State the period of limitations on collection after assessment would expire before the expiration of six months from the date of the taxpayer's return, the period shall not expire before the expiration of the six months.

(d)  In the case of a false or fraudulent return with intent to evade the surcharge tax, or of a failure to file the annual return, the surcharge tax may be assessed or levied at any time; provided that the burden of proof with respect to the issues of falsity or fraud and intent to evade tax shall be upon the State.

(e)  Where, before the expiration of the period prescribed in subsection (c), both the department of taxation and the person have consented in writing to the assessment or levy of the surcharge tax after the date fixed by subsection (c), the surcharge tax may be assessed or levied at any time prior to the expiration of the period agreed upon.  The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon. [L 1991, c 263, pt of §1; am L 1993, c 257, §5; am L 2009, c 166, §12]

Note

In subsection (d), "235‑111(c)" substituted for "235‑11(c)".

Applicability of 2009 amendment. L 2009, c 166, §27.



§251-9 - Overpayment; refunds.

§251-9  Overpayment; refunds.  Upon application by a person, if the director determines that any surcharge tax, interest, or penalty has been paid more than once, or has been erroneously or illegally collected or computed, the surcharge tax, interest, or penalty shall be credited by the director on any surcharge taxes then due from the person under this chapter.  The director shall refund the balance to the person or the person's successors, administrators, executors, or assigns in accordance with section 231-23(d).  No credit or refund shall be allowed for any surcharge tax imposed by this chapter, unless a claim for the credit or refund is filed as follows:

(1)  If an annual return is timely filed, or is filed within  three years after the date prescribed for filing the annual return, then the credit or refund shall be claimed within three years after the date the annual return was filed or the date prescribed for filing the annual return, whichever is later.

(2)  If an annual return is not filed, or is filed more than  three years after the date prescribed for filing the annual return, a claim for credit or refund shall be filed within:

(A)  Three years after the payment of the tax; or

(B)  Three years after the date prescribed for the filing of the annual return,

whichever is later.

Paragraphs (1) and (2) are mutually exclusive.  The preceding limitation shall not apply to a credit or refund pursuant to an appeal, provided for in section 251-10.

As to all tax payments for which a refund or credit is not authorized by this section (including, without prejudice to the generality of the foregoing, cases of unconstitutionality), the remedies provided by appeal or by section 40-35 are exclusive. [L 1991, c 263, pt of §1; am L 1994, c 19, §5]



§251-10 - Appeals.

§251-10  Appeals.  Any person aggrieved by any assessment of the surcharge tax for any month or any year may appeal from the assessment in the manner and within the time and in all other respects as provided in the case of income tax appeals by section 235-114. [L 1991, c 263, pt of §1; am L 2000, c 199, §10; am L 2004, c 123, §10]

Note

The 2004 amendment applies to tax appeals filed on or after July 1, 2004.  L 2004, c 123, §14.



§251-11 - Records to be kept; examination.

§251-11  Records to be kept; examination.  Every person shall keep in the English language within the State, and preserve for a period of three years, suitable records relating to the surcharge tax levied and assessed under this chapter, and such other books, records of account, and invoices as may be required by the department of taxation, and all such books, operators records, and invoices shall be open for examination at any time by the department or the Multistate Tax Commission pursuant to chapter 255, or the authorized representative thereof. [L 1991, c 263, pt of §1; am L 1995, c 92, §19]



§251-12 - Disclosure of returns unlawful; destruction of returns.

§251-12  Disclosure of returns unlawful; destruction of returns.  (a)  All tax returns and return information required to be filed under this chapter, and the report of any investigation of the return or of the subject matter of the return, shall be confidential.  It shall be unlawful for any person or any officer or employee of the State to intentionally make known information imparted by any tax return or return information filed pursuant to this chapter, or any report of any investigation of the return or of the subject matter of the return, or to wilfully permit any such tax return, return information, or report so made, or any copy thereof, to be seen or examined by any person; provided that for surcharge tax purposes only the lessor or tour vehicle operator, the lessor's or tour vehicle operator's authorized agent, or persons with a material interest in the return, return information, or report may examine them.  Unless otherwise provided by law, persons with a material interest in the return, return information, or report shall include:

(1)  Trustees;

(2)  Partners;

(3)  Persons named in a board resolution or a one per cent shareholder in case of a corporate return;

(4)  The person authorized to act for a corporation in dissolution;

(5)  The shareholder of an S corporation;

(6)  The personal representative, trustee, heir, or beneficiary of an estate or trust in case of the estate's or decedent's return;

(7)  The committee, trustee, or guardian of any person in paragraphs (1) to (6) who is incompetent;

(8)  The trustee in bankruptcy or receiver, and the attorney-in-fact of any person in paragraphs (1) to (7);

(9)  Persons duly authorized by the State in connection with their official duties;

(10)  Any duly accredited tax official of the United States or of any state or territory;

(11)  The Multistate Tax Commission or its authorized representative; and

(12)  Members of a limited liability company.

Any violation of this subsection shall be a misdemeanor.  Nothing in this subsection shall prohibit the publication of statistics so classified as to prevent the identification of particular reports or returns and the items of the reports or returns.

(b)  The department may destroy the monthly, quarterly, or semiannual returns filed pursuant to section 251-4, or any of them, upon the expiration of three years after the end of the calendar or fiscal year in which the surcharge taxes so returned accrued. [L 1991, c 263, pt of §1; am L 1997, c 178, §10]



§251-13 - Collection by suit; injunction.

[§251-13]  Collection by suit; injunction.  The department may collect surcharge taxes due and unpaid under this chapter, together with all accrued penalties, by action in assumpsit or other appropriate proceedings in the circuit court of the judicial circuit in which the surcharge taxes arose.  After delinquency shall have continued for sixty days, or if any person lawfully required so to do under this chapter shall fail to apply for and secure a certificate as provided by this chapter for a period of sixty days after the first date when the person was required under this chapter to secure the certificate, the department may proceed in the circuit court of the judicial circuit in which the rental motor vehicles were leased or the tour vehicles were hired, to obtain an injunction restraining the further furnishing of services until full payment shall have been made of all surcharge taxes, penalties, and interest due under this chapter, or until the certificate is secured, or both, as the circumstances of the case may require. [L 1991, c 263, pt of §1]



§251-14 - Application of surcharge tax.

[§251-14]  Application of surcharge tax.  The surcharge tax imposed by this chapter shall be in addition to any other taxes imposed by any other laws of the State, except as otherwise specifically provided in this chapter; provided that if it be held by any court of competent jurisdiction that the surcharge tax imposed by this chapter may not legally be imposed in addition to any other tax or taxes imposed by any other law or laws with respect to the same property or the use thereof, then this chapter shall be deemed not to apply to such property and the use thereof under the specific circumstances, but the other laws shall be given full effect with respect to such property and use. [L 1991, c 263, pt of §1]



§251-15 - Administration and enforcement; rules.

[§251-15]  Administration and enforcement; rules.  (a)  The director shall administer and enforce this chapter in respect of:

(1)  The examination of books and records and of lessors, tour vehicle operators, and other persons;

(2)  Procedure and powers upon failure or refusal by a person to make a return or proper return; and

(3)  The general administration of this chapter.

All of the provisions of chapter 237 not inconsistent with this chapter and which may appropriately be applied to the taxes, persons, circumstances, and situations involved in this chapter, including (without prejudice to the generality of the foregoing) provisions as to penalties and interest, and provisions granting administrative powers to the department, and provisions for the assessment, levy, and collection of taxes, shall be applicable to the surcharge taxes imposed by this chapter, and to the assessment, levy, and collection thereof.

(b)  The director may adopt, amend, or repeal rules under chapter 91 to carry out this chapter. [L 1991, c 263, pt of §1]



§251-16 - REPEALED.

§251-16  REPEALED.  L 1995, c 92, §32.






CHAPTER 255 - MULTISTATE TAX COMPACT]

§255-1 - Adoption of compact.

§255-1  Adoption of compact.  The "Multistate Tax Compact" is hereby enacted into law and entered into with all jurisdictions legally joining therein, in the form substantially as follows:

MULTISTATE TAX COMPACT

Article I.  Purposes.

The purposes of this compact are to:

1.  Facilitate proper determination of State and local tax liability of multistate taxpayers, including the equitable apportionment of tax bases and settlement of apportionment disputes.

2.  Promote uniformity or compatibility in significant components of tax systems.

3.  Facilitate taxpayer convenience and compliance in the filing of tax returns and in other phases of tax administration.

4.  Avoid duplicative taxation.

Article II.  Definitions.

As used in this compact:

1.  "State" means a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any Territory or Possession of the United States.

2.  "Subdivision" means any governmental unit or special district of a state.

3.  "Taxpayer" means any corporation, partnership, firm, association, governmental unit or agency or person acting as a business entity in more than one State.

4.  "Income tax" means a tax imposed on or measured by net income including any tax imposed on or measured by an amount arrived at by deducting expenses from gross income, one or more forms of which expenses are not specifically and directly related to particular transactions.

5.  "Capital stock tax" means a tax measured in any way by the capital of a corporation considered in its entirety.

6.  "Gross receipts tax" means a tax, other than a sales tax, which is imposed on or measured by the gross volume of business, in terms of gross receipts or in other terms, and in the determination of which no deduction is allowed which would constitute the tax an income tax.

7.  "Sales tax" means a tax imposed with respect to the transfer for a consideration of ownership, possession or custody of tangible personal property or the rendering of services measured by the price of the tangible personal property transferred or services rendered and which is required by state or local law to be separately stated from the sales price by the seller, or which is customarily separately stated from the sales price, but does not include a tax imposed exclusively on the sale of a specifically identified commodity or article or class or commodities or articles.

8.  "Use tax" means a nonrecurring tax, other than a sales tax, which (a) is imposed on or with respect to the exercise or enjoyment of any right or power over tangible personal property incident to the ownership, possession or custody of that property or the leasing of that property from another including any consumption, keeping, retention, or other use of tangible personal property and (b) is complementary to a sales tax.

9.  "Tax" means an income tax, capital stock tax, gross receipts tax, sales tax, use tax, and any other tax which has a multistate impact, except that the provisions of Articles III, IV and V of this compact shall apply only to the taxes specifically designated therein and the provisions of Article IX of this compact shall apply only in respect to determinations pursuant to Article IV.

Article III.  Elements of Income Tax Laws.

Taxpayer Option, State and Local Taxes.

1.  Any taxpayer subject to an income tax whose income is subject to apportionment and allocation for tax purposes pursuant to the laws of a party State or pursuant to the laws of subdivisions in two or more party States may elect to apportion and allocate his income in the manner provided by the laws of such State or by the laws of such States and subdivisions without reference to this compact, or may elect to apportion and allocate in accordance with Article IV.  This election for any tax year may be made in all party States or subdivisions thereof or in any one or more of the party States or subdivisions thereof without reference to the election made in the others.  For the purposes of this paragraph, taxes imposed by subdivisions shall be considered separately from state taxes and the apportionment and allocation also may be applied to the entire tax base.  In no instance wherein Article IV is employed for all subdivisions of a State may the sum of all apportionments and allocations to subdivisions within a State be greater than the apportionment and allocation that would be assignable to that State if the apportionment or allocation were being made with respect to a State income tax.

Taxpayer Option, Short Form.

2.  Each party State or any subdivision thereof which imposes an income tax shall provide by law that any taxpayer required to file a return, whose only activities within the taxing jurisdiction consist of sales and do not include owning or renting real estate or tangible personal property, and whose dollar volume of gross sales made during the tax year within the State or subdivision, as the case may be, is not in excess of $100,000 may elect to report and pay any tax due on the basis of a percentage of such volume and shall adopt rates which shall produce a tax which reasonably approximates the tax otherwise due.  The Multistate Tax Commission, not more than once in five years, may adjust the $100,000 figure in order to reflect such changes as may occur in the real value of the dollar, and such adjusted figure, upon adoption by the Commission shall replace the $100,000 figure specifically provided herein.  Each party State and subdivision thereof may make the same election available to taxpayers additional to those specified in this paragraph.

Coverage.

3.  Nothing in this Article relates to the reporting or payment of any tax other than an income tax.

Article IV.  Division of Income.

1.  As used in this Article, unless the context otherwise requires:

(a)  "Business income" means income arising from transactions and activity in the regular course of the taxpayer's trade or business and includes income from tangible and intangible property if the acquisition, management, and disposition of the property constitute integral parts of the taxpayer's regular trade or business operations.

(b)  "Commercial domicile" means the principal place from which the trade or business of the taxpayer is directed or managed.

(c)  "Compensation" means wages, salaries, commissions and any other form of remuneration paid to employees for personal services.

(d)  "Financial organization" means any bank, trust company, savings bank, industrial bank, land bank, safe deposit company, private banker, savings and loan association, credit union, cooperative bank, small loan company, sales finance company, investment company, or any type of insurance company.

(e)  "Nonbusiness income" means all income other than business income.

(f)  "Public utility" means any business entity (1) which owns or operates any plant, equipment, property, franchise, or license for the transmission of communications, transportation of goods or persons, except by pipeline, or the production, transmission, sale, delivery, or furnishing of electricity, water or steam; and (2) whose rates of charges for goods or services have been established or approved by a federal, state or local government or governmental agency.

(g)  "Sales" means all gross receipts of the taxpayer not allocated under paragraphs of this Article.

(h)  "State" means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, any Territory or Possession of the United States, and any foreign country or political subdivision thereof.

(i)  "This State" means the State in which the relevant tax return is filed or, in the case of application of this Article to the apportionment and allocation of income for local tax purposes, the subdivision or local taxing district in which the relevant tax return is filed.

2.  Any taxpayer having income from business activity which is taxable both within and without this State, other than activity as a financial organization or public utility or the rendering of purely personal services by an individual, shall allocate and apportion the taxpayer's net income as provided in this Article.  If a taxpayer has income from business activity as a public utility but derives the greater percentage of the taxpayer's income from activities subject to this Article, the taxpayer may elect to allocate and apportion the taxpayer's entire net income as provided in this Article.

3.  For purposes of allocation and apportionment of income under this Article, a taxpayer is taxable in another State if (1) in that State the taxpayer is subject to a net income tax, a franchise tax measured by net income, a franchise tax for the privilege of doing business, or a corporate stock tax, or (2) that State has jurisdiction to subject the taxpayer to a net income tax regardless of whether in fact, the State does or does not.

4.  Rents and royalties from real or tangible personal property, capital gains, interest, dividends or patents or copyright royalties, to the extent that they constitute nonbusiness income, shall be allocated as provided in paragraphs 5 through 8 of this Article.

5.  (a)  Net rents and royalties from real property located in this State are allocable to this State.

(b)  Net rents and royalties from tangible personal property are allocable to this State: (1) if and to the extent that the property is utilized in this State, or (2) in their entirety if the taxpayer's commercial domicile is in this State and the taxpayer is not organized under the laws of or taxable in the State in which the property is utilized.

(c)  The extent of utilization of tangible personal property in a State is determined by multiplying the rents and royalties by a fraction, the numerator of which is the number of days of physical location of the property in the State during the rental or royalty period in the taxable year and the denominator of which is the number of days of physical location of the property everywhere during all rental or royalty periods in the taxable year.  If the physical location of the property during the rental or royalty period is unknown or unascertainable by the taxpayer, tangible personal property is utilized in the State in which the property was located at the time the rental or royalty payer obtained possession.

6.  (a)  Capital gains and losses from sales of real property located in this State are allocable to this State.

(b)  Capital gains and losses from sales of tangible personal property are allocable to this State if (1) the property had a situs in this State at the time of the sale, or (2) the taxpayer's commercial domicile is in this State and the taxpayer is not taxable in the State in which the property had a situs.

(c)  Except in the case of the sale of a partnership interest, capital gains and losses from sales of intangible personal property are allocable to this State if the taxpayer's commercial domicile is in this State.

(d)  Gain or loss from the sale of a partnership interest is allocable to this State in the ratio of the original cost of partnership tangible property in the State to the original cost of partnership tangible property everywhere, determined at the time of the sale.  If more than fifty per cent of the value of a partnership's assets consists of intangibles, gain or loss from the sale of the partnership interest shall be allocated to this State in accordance with the sales factor of the partnership for its first full tax period immediately preceding its tax period during which the partnership interest was sold.

7.  Interest and dividends are allocable to this State if the taxpayer's commercial domicile is in this State.

8.  (a)  Patent and copyright royalties are allocable to this State: (1) if and to the extent that the patent or copyright is utilized by the payer in this State, or (2) if and to the extent that the patent copyright is utilized by the payer in a State in which the taxpayer is not taxable and the taxpayer's commercial domicile is in this State.

(b)  A patent is utilized in a State to the extent that it is employed in production, fabrication, manufacturing, or other processing in the State or to the extent that a patented product is produced in the State.  If the basis of receipts from patent royalties does not permit allocation to States or if the accounting procedures do not reflect States of utilization, the patent is utilized in the State in which the taxpayer's commercial domicile is located.

(c)  A copyright is utilized in a State to the extent that printing or other publication originates in the State.  If the basis of receipts from copyright royalties does not permit allocation to States or if the accounting procedures do not reflect States of utilization, the copyright is utilized in the State in which the taxpayer's commercial domicile is located.

9.  All business income shall be apportioned to this State by multiplying the income by a fraction, the numerator of which is the property factor plus the payroll factor plus the sales factor, and the denominator of which is three.

10.  The property factor is a fraction, the numerator of which is the average value of the taxpayer's real and tangible personal property owned or rented and used in this State during the tax period and the denominator of which is the average value of all the taxpayer's real and tangible personal property owned or rented and used during the tax period.

11.  Property owned by the taxpayer is valued at its original cost.  Property rented by the taxpayer is valued at eight times the net annual rental rate.  Net annual rental rate is the annual rental rate paid by the taxpayer less any annual rental rate received by the taxpayer from subrentals.

12.  The average value of property shall be determined by averaging the values at the beginning and ending of the tax period but the tax administrator may require the averaging of monthly values during the tax period if reasonably required to reflect properly the average value of the taxpayer's property.

13.  The payroll is a fraction, the numerator of which is the total amount paid in the State during the tax period by the taxpayer for compensation and the denominator of which is the total compensation paid everywhere during the tax period.

14.  Compensation is paid in this State if:

(a)  the individual's service is performed entirely within the State;

(b)  the individual's service is performed both within and without the State, but the service performed without the State is incidental to the individual's service within the State; or

(c)  some of the service is performed in the State and (1) the base of operations or, if there is no base of operations, the place from which the service is directed or controlled is in the State, or (2) the base of operations or the place from which the service is directed or controlled is not in any State in which some part of the service is performed, but the individual's residence is in this State.

15.  The sales factor is a fraction, the numerator of which is the total sales of the taxpayer in this State during the tax period, and the denominator of which is the total sales of the taxpayer everywhere during the tax period.

16.  Sales of tangible personal property are in this State if:

(a)  the property is delivered or shipped to a purchaser, other than the United States Government, within this State regardless of the f.o.b. point or other conditions of the sale; or

(b)  the property is shipped from an office, store, warehouse, factory, or other place of storage in this State and (1) the purchaser is the United States Government or (2) the taxpayer is not taxable in the State of the purchaser.

17.  Sales, other than sales of tangible personal property, are in this State if:

(a)  the income-producing activity is performed in this State; or

(b)  the income-producing activity is performed both in and outside this State and a greater proportion of the income- producing activity is performed in this State than in any other State, based on costs of performance.

18.  If the allocation and apportionment provisions of this Article do not fairly represent the extent of the taxpayer's business activity in this State, the taxpayer may petition for or the tax administrator may require, in respect to all or any part of the taxpayer's business activity, if reasonable:

(a)  separate accounting;

(b)  the exclusion of any one or more of the factors;

(c)  the inclusion of one or more additional factors which will fairly represent the taxpayer's business activity in this State; or

(d)  the employment of any other method to effectuate an equitable allocation and apportionment of the taxpayer's income.

Article V.  Elements of Sales and Use Tax Laws.

Tax Credit.

1.  Each purchaser liable for a use tax on tangible personal property shall be entitled to full credit for the combined amount or amounts of legally imposed sales or use taxes paid by him with respect to the same property to another State and any subdivision thereof.  The credit shall be applied first against the amount of any use tax due the State, and any unused portion of the credit shall then be applied against the amount of any use tax due a subdivision.

Exemption Certificates, Vendors May Rely.

2.  Whenever a vendor receives and accepts in good faith from a purchaser a resale or other exemption certificate or other written evidence of exemption authorized by the appropriate State or subdivision taxing authority, the vendor shall be relieved of liability for a sales or use tax with respect to the transaction.

Article VI.  The Commission.

Organization and Management.

1.  (a)  The Multistate Tax Commission is hereby established.  It shall be composed of one "member" from each party State who shall be the head of the State agency charged with the administration of the types of taxes to which this compact applies.  If there is more than one such agency the State shall provide by law for the selection of the Commission member from the heads of the relevant agencies.  State law may provide that a member of the Commission be represented by an alternate but only if there is on file with the Commission written notification of the designation and identity of the alternate.  The attorney general of each party State or his designee, or other counsel if the laws of the party State specifically provide, shall be entitled to attend the meetings of the Commission, but shall not vote.  Such attorneys general, designees, or other counsel shall receive all notices of meetings required under paragraph 1(e) of this Article.

(b)  Each party State shall provide by law for the selection of representatives from its subdivisions affected by this compact to consult with the Commission member from that State.

(c)  Each member shall be entitled to one vote.  The Commission shall not act unless a majority of the members are present, and no action shall be binding unless approved by a majority of the total number of members.

(d)  The Commission shall adopt an official seal to be used as it may provide.

(e)  The Commission shall hold an annual meeting and such other regular meetings as its bylaws may provide and such special meetings as its Executive Committee may determine.  The Commission bylaws shall specify the dates of the annual and any other regular meetings, and shall provide for the giving of notice of annual, regular and special meetings.  Notices of special meetings shall include the reasons therefor and an agenda of the items to be considered.

(f)  The Commission shall elect annually, from among its members, a chairman, a vice chairman and a treasurer.  The Commission shall appoint an executive director who shall serve at its pleasure, and it shall fix his duties and compensation.  The executive director shall be secretary of the Commission.  The Commission shall make provision for the bonding of such of its officers and employees as it may deem appropriate.

(g)  Irrespective of the civil service, personnel or other merit system laws of any party State, the executive director shall appoint or discharge such personnel as may be necessary for the performance of the functions of the Commission and shall fix their duties and compensation.  The Commission bylaws shall provide for personnel policies and programs.

(h)  The Commission may borrow, accept or contract for the services of personnel from any State, the United States, or any other governmental entity.

(i)  The Commission may accept for any of its purposes and functions any and all donations and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any governmental entity, and may utilize and dispose of the same.

(j)  The Commission may establish one or more offices for the transacting of its business.

(k)  The Commission shall adopt bylaws for the conduct of its business.  The Commission shall publish its bylaws in convenient form, and shall file a copy of the bylaws and any amendments thereto with the appropriate agency or officer in each of the party States.

(l)  The Commission annually shall make to the Governor and legislature of each party State a report covering its activities for the preceding year.  Any donation or grant accepted by the Commission or services borrowed shall be reported in the annual report of the Commission, and shall include the nature, amount and conditions, if any, of the donation, gift, grant or services borrowed and the identity of the donor or lender.  The Commission may make additional reports as it may deem desirable.

Committees.

2.  (a)  To assist in the conduct of its business when the full Commission is not meeting, the Commission shall have an Executive Committee of seven members, including the chairman, vice chairman, treasurer and four other members elected annually by the Commission.  The Executive Committee, subject to the provisions of this compact and consistent with the policies of the Commission, shall function as provided in the bylaws of the Commission.

(b)  The Commission may establish advisory and technical committees, membership on which may include private persons and public officials, in furthering any of its activities.  Such committees may consider any matter of concern to the Commission, including problems of special interest to any party State and problems dealing with particular types of taxes.

(c)  The Commission may establish such additional committees as its bylaws may provide.

Powers.

3.  In addition to powers conferred elsewhere in this compact, the Commission shall have power to:

(a)  Study state and local tax systems and particular types of state and local taxes.

(b)  Develop and recommend proposals for an increase in uniformity or compatibility of state and local tax laws with a view toward encouraging the simplification and improvement of state and local tax law and administration.

(c)  Compile and publish information as in its judgment would assist the party States in implementation of the compact and taxpayers in complying with state and local tax laws.

(d)  Do all things necessary and incidental to the administration of its functions pursuant to this compact.

Finance.

4.  (a)  The Commission shall submit to the Governor or designated officer or officers of each party State a budget of its estimated expenditures for such period as may be required by the laws of that State for presentation to the legislature thereof.

(b)  Each of the Commission's budgets of estimated expenditures shall contain specific recommendations of the amounts to be appropriated by each of the party States.  The total amount of appropriations requested under any such budget shall be apportioned among the party States as follows: one-tenth in equal shares; and the remainder in proportion to the amount of revenue collected by each party State and its subdivisions from income taxes, capital stock taxes, gross receipts taxes, sales and use taxes.  In determining such amounts, the Commission shall employ such available public sources of information as, in its judgment, present the most equitable and accurate comparisons among the party States.  Each of the Commission's budgets of estimated expenditures and requests for appropriations shall indicate the sources used in obtaining information employed in applying the formula contained in this paragraph.

(c)  The Commission shall not pledge the credit of any party State.  The Commission may meet any of its obligations in whole or in part with funds available to it under paragraph 1(i) of this Article:  provided that the Commission takes specific action setting aside such funds prior to incurring any obligation to be met in whole or in part in such manner.  Except where the Commission makes use of funds available to it under paragraph 1(i), the Commission shall not incur any obligation prior to the allotment of funds by the party States adequate to meet the same.

(d)  The Commission shall keep accurate accounts of all receipts and disbursements.  The receipts and disbursements of the Commission shall be subject to the audit and accounting procedures established under its bylaws.  All receipts and disbursements of funds handled by the Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Commission.

(e)  The accounts of the Commission shall be open at any reasonable time for inspection by duly constituted officers of the party States and by any persons authorized by the Commission.

(f)  Nothing contained in this Article shall be construed to prevent Commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the Commission.

Article VII.  Uniform Regulations and Forms.

1.  Whenever any two or more party States, or subdivisions of party States, have uniform or similar provisions of law relating to an income tax, capital stock tax, gross receipts tax, sales or use tax, the Commission may adopt uniform regulations for any phase of the administration of such law, including assertion of jurisdiction to tax, or prescribing uniform tax forms.  The Commission may also act with respect to the provisions of Article IV of this compact.

2.  Prior to the adoption of any regulation, the Commission shall:

(a)  As provided in its bylaws, hold at least one public hearing on due notice to all affected party States and subdivisions thereof and to all taxpayers and other persons who have made timely request of the Commission for advance notice of its regulation-making proceedings.

(b)  Afford all affected party States and subdivisions and interested persons an opportunity to submit relevant written data and views, which shall be considered fully by the Commission.

3.  The Commission shall submit any regulations adopted by it to the appropriate officials of all party States and subdivisions to which they might apply.  Each such State and subdivision shall consider any such regulation for adoption in accordance with its own laws and procedures.

Article VIII.  Interstate Audits.

1.  This Article shall be in force only in those party States that specifically provide therefor by statute.

2.  Any party State or subdivision thereof desiring to make or participate in an audit of any accounts, books, papers, records or other documents may request the Commission to perform the audit on its behalf.  In responding to the request, the Commission shall have access to and may examine, at any reasonable time, such accounts, books, papers, records, and other documents and any relevant property or stock of merchandise.  The Commission may enter into agreements with party States or their subdivisions for assistance in performance of the audit.  The Commission shall make charges, to be paid by the State or local governments or governments for which it performs the service, for any audits performed by it in order to reimburse itself for the actual costs incurred in making the audit.

3.  The Commission may require the attendance of any person within the State where it is conducting an audit or part thereof at a time and place fixed by it within such State for the purpose of giving testimony with respect to any account, book, paper, document, other record, property or stock of merchandise being examined in connection with the audit.  If the person is not within the jurisdiction, he may be required to attend for such purpose at any time and place fixed by the Commission within the State of which he is a resident; provided that such State has adopted this Article.

4.  The Commission may apply to any court having power to issue compulsory process for orders in aid of its powers and responsibilities pursuant to this Article and any and all such courts shall have jurisdiction to issue such orders.  Failure of any person to obey any such order shall be punishable as contempt of the issuing court.  If the party or subject matter on account of which the Commission seeks an order is within the jurisdiction of the court to which application is made, such application may be to a court in the State or subdivision on behalf of which the audit is being made or a court in the State in which the object of the order being sought is situated.  The provisions of this paragraph apply only to courts in a State that has adopted this Article.

5.  The Commission may decline to perform any audit requested if it finds that its available personnel or other resources are insufficient for the purpose or that, in the terms requested, the audit is impracticable of satisfactory performance.  If the Commission, on the basis of its experience, has reason to believe that an audit of a particular taxpayer, either at a particular time or on a particular schedule, would be of interest to a number of party States or their subdivisions, it may offer to make the audit or audits, the offer to be contingent on sufficient participation therein as determined by the Commission.

6.  Information obtained by any audit pursuant to this Article shall be confidential and available only for tax purposes to party States, their subdivisions or the United States.  Availability of information shall be in accordance with the laws of the States or subdivisions on whose account the Commission performs the audit, and only through the appropriate agencies or officers of such States or subdivisions.  Nothing in this Article shall be construed to require any taxpayer to keep records for any period not otherwise required by law.

7.  Other arrangements made or authorized pursuant to law for cooperative audit by or on behalf of the party States or any of their subdivisions are not superseded or invalidated by this Article.

8.  In no event shall the Commission make any charge against a taxpayer for an audit.

9.  As used in this Article, "tax", in addition to the meaning ascribed to it in Article II, means any tax or license fee imposed in whole or in part for revenue purposes.

Article IX.  Arbitration.

1.  Whenever the Commission finds a need for settling disputes concerning apportionments and allocations by arbitration, it may adopt a regulation placing this Article in effect, notwithstanding the provisions of Article VII.

2.  The Commission shall select and maintain an Arbitration Panel composed of officers and employees of State and local governments and private persons who shall be knowledgeable and experienced in matters of tax law and administration.

3.  Whenever a taxpayer who has elected to employ Article IV, or whenever the laws of the party State or subdivision thereof are substantially identical with the relevant provisions of Article IV, the taxpayer, by written notice to the Commission and to each party State or subdivision thereof that would be affected, may secure arbitration of an apportionment or allocation, if he is dissatisfied with the final administrative determination of the tax agency of the State or subdivision with respect thereto on the ground that it would subject him to double or multiple taxation by two or more party States or subdivisions thereof.  Each party State and subdivision thereof hereby consents to the arbitration as provided herein, and agrees to be bound thereby.

4.  The Arbitration Board shall be composed of one person selected by the taxpayer, one by the agency or agencies involved, and one member of the Commission's Arbitration Panel.  If the agencies involved are unable to agree on the person to be selected by them, such person shall be selected by lot from the total membership of the Arbitration Panel.  The two persons selected for the Board in the manner provided by the foregoing provisions of this paragraph shall jointly select the third member of the Board.  If they are unable to agree on the selection, the third member shall be selected by lot from among the total membership of the Arbitration Panel.  No member of a Board selected by lot shall be qualified to serve if he is an officer or employee or is otherwise affiliated with any party to the arbitration proceeding.  Residence within the jurisdiction of a party to the arbitration proceeding shall not constitute affiliation within the meaning of this paragraph.

5.  The Board may sit in any State or subdivision party to the proceeding, in the State of the taxpayer's incorporation, residence or domicile, in any State where the taxpayer does business, or in any place that it finds most appropriate for gaining access to evidence relevant to the matter before it.

6.  The Board shall give due notice of the times and places of its hearings.  The parties shall be entitled to be heard, to present evidence, and to examine and cross-examine witnesses.  The Board shall act by majority vote.

7.  The Board shall have power to administer oaths, take testimony, subpoena and require the attendance of witnesses and the production of accounts, books, papers, records, and other documents, and issue commissions to take testimony.  Subpoenas may be signed by any member of the Board.  In case of failure to obey a subpoena, and upon application by the Board, any judge of a court of competent jurisdiction of the State in which the Board is sitting or in which the person to whom the subpoena is directed may be found may make an order requiring compliance with the subpoena, and the court may punish failure to obey the order as a contempt.  The provisions of this paragraph apply only in States that have adopted this Article.

8.  Unless the parties otherwise agree the expenses and other costs of the arbitration shall be assessed and allocated among the parties by the Board in such manner as it may determine.  The Commission shall fix a schedule of compensation for members of Arbitration Boards and of other allowable expenses and costs.  No officer or employee of a State or local government who serves as a member of a Board shall be entitled to compensation therefor unless he is required on account of his service to forego the regular compensation attaching to his public employment, but any such Board member shall be entitled to expenses.

9.  The Board shall determine the disputed apportionment or allocation and any matters necessary thereto.  The determinations of the Board shall be final for purposes of making the apportionment or allocation, but for no other purpose.

10.  The Board shall file with the Commission and with each tax agency represented in the proceeding: the determination of the Board; the Board's written statement of its reasons therefor; the record of the Board's proceedings; and any other documents required by the arbitration rules of the Commission to be filed.

11.  The Commission shall publish the determination of Boards together with the statements of the reasons therefor.

12.  The Commission shall adopt and publish rules of procedure and practice and shall file a copy of such rules and of any amendment thereto with the appropriate agency or officer in each of the States.

13.  Nothing contained herein shall prevent at any time a written compromise of any matter or matters in dispute, if otherwise lawful, by the parties to the arbitration proceeding.

Article X.  Entry Into Force and Withdrawal.

1.  This Compact shall enter into force when enacted into law by any seven States.  Thereafter, this compact shall become effective as to any other State upon its enactment thereof.  The Commission shall arrange for notification of all party States whenever there is a new enactment of the compact.

2.  Any party State may withdraw from this compact by enacting a statute repealing the same.  No withdrawal shall effect any liability already incurred by or chargeable to a party State prior to the time of such withdrawal.

3.  No proceeding commenced before an Arbitration Board prior to the withdrawal of a State and to which the withdrawing State or any subdivision thereof is a party shall be discontinued or terminated by the withdrawal, nor shall the Board thereby lose jurisdiction over any of the parties to the proceeding necessary to make a binding determination therein.

Article XI.  Effect on Other Laws and Jurisdiction.

Nothing in this compact shall be construed to:

(a)  Affect the power of any State or subdivision thereof to fix rates of taxation, except that a party State shall be obligated to implement Article III 2 of this Compact.

(b)  Apply to any tax or fixed fee imposed for the registration of a motor vehicle or any tax on motor fuel, other than a sales tax; provided that the definition of "tax" in Article VIII 9 may apply for the purpose of that Article and the Commission's powers of study and recommendation pursuant to Article VI 3 may apply.

(c)  Withdraw or limit the jurisdiction of any State or local court or administrative officer or body with respect to any person, corporation or other entity or subject matter, except to the extent that such jurisdiction is expressly conferred by or pursuant to this compact upon another agency or body.

(d)  Supersede or limit the jurisdiction of any court of the United States.

Article XII.  Construction and Severability.

This Compact shall be liberally construed so as to effectuate the purposes thereof.  The provisions of this Compact shall be severable and if any phrase, clause, sentence or provision of this Compact is declared to be contrary to the constitution of any State or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby.  If this Compact shall be held contrary to the constitution of any State participating therein, the Compact shall remain in full force and effect as to the remaining party States and in full force and effect as to the State affected as to all severable matters. [L 1968, c 30, §2; am L 1989, c 19, §2]



§255-2 - Representation on multistate commission.

[§255-2  Representation on multistate commission.]  The director of taxation, or the director's designee, shall represent the State on the Multistate Tax Commission.  The attorney general, or the attorney general's designee, shall act as an alternate for the director of taxation. [L 1968, c 30, §3; gen ch 1993]



§255-3 - Adoption of interstate audits.

[§255-3  Adoption of interstate audits.]  Article VIII of the Multistate Compact relating to interstate audits shall be in force in and with respect to this State. [L 1968, c 30, §4]






CHAPTER 255D - HAWAII SIMPLIFIED SALES AND USE TAX ADMINISTRATION ACT

§255D-1 - Short title.

[§255D-1]  Short title.  This chapter shall be known and may be cited as the "Hawaii Simplified Sales and Use Tax Administration Act". [L 2003, c 173, pt of §2]



§255D-2 - Definitions.

[§255D-2]  Definitions.  The definitions in this section apply throughout this chapter unless the context clearly requires otherwise.

"Agreement" means the streamlined sales and use tax agreement as adopted.

"Certified automated system" means software certified jointly by the states that are signatories to the agreement to calculate the tax imposed by each jurisdiction on a transaction, determine the amount of tax to remit to the appropriate state, and maintain a record of the transaction.

"Certified service provider" means an agent who performs all of the seller's sales tax functions and is certified jointly by the states that are signatories to the agreement.

"Department" means the department of taxation.

"Person" means an individual, trust, estate, fiduciary, partnership, limited liability company, limited liability partnership, corporation, or any other legal entity.

"Sales tax" means the general excise tax levied under chapter 237.

"Seller" means any person making sales, leases, or rentals of personal property or services.

"State" means any state of the United States and the District of Columbia.

"Use tax" means the use tax levied under chapter 238. [L 2003, c 173, pt of §2]



§255D-3 - Authority to participate in multistate negotiations.

§255D-3  Authority to participate in multistate negotiations.  For the purposes of reviewing or amending the agreement embodying the simplification requirements in section 255D-6, the State may enter into multistate discussions.  For purposes of these discussions, the State shall be represented by the department. [L 2003, c 173, pt of §2; am L Sp 2005, c 3, §3]



§255D-4 - Authority to enter agreement.

§255D-4  Authority to enter agreement.  The department with the concurrence of the legislature may enter into the streamlined sales and use tax agreement with one or more states to simplify and modernize sales and use tax administration to substantially reduce the burden of tax compliance for all sellers and for all types of commerce.  In furtherance of the agreement, the department may act jointly with other states that are members of the agreement to establish standards for certification of a certified service provider and certified automated system and establish performance standards for multistate sellers.  The department may take other actions reasonably required to implement this section.  Other actions authorized by this section include but are not limited to the adoption of rules not subject to chapter 91 and the joint procurement not subject to chapter 103D, with other member states, of goods and services in furtherance of the cooperative agreement.  The department, or the department's designee, may represent this State before the other states that are signatories to the agreement. [L 2003, c 173, pt of §2; am L 2004, c 216, §31; am L 2005, c 22, §8; am L Sp 2005, c 3, §4]



§255D-5 - Relationship to state law.

[§255D-5]  Relationship to state law.  No provision of the agreement authorized by this chapter in whole or part invalidates or amends any provision of the law of this State.  Adoption of the agreement by this State does not amend or modify any law of this State.  Implementation of any condition of the agreement in this State, whether adopted before, at, or after membership of this State in the agreement, must be by the action of this State. [L 2003, c 173, pt of §2]



§255D-6 - Agreement requirements.

[§255D-6]  Agreement requirements.  The department shall not enter into the streamlined sales and use tax agreement unless the agreement requires each state to abide by the following requirements:

(1)  The agreement must set restrictions to limit over time the number of state tax rates;

(2)  The agreement must establish uniform standards for:

(A)  The sourcing of transactions to taxing jurisdictions;

(B)  The administration of exempt sales; and

(C)  Sales and use tax returns and remittances;

(3)  The agreement must provide a central, electronic registration system that allows a seller to register to collect and remit sales and use taxes for all signatory states;

(4)  The agreement must provide that registration with the central registration system and the collection of sales and use taxes in the signatory states will not be used as a factor in determining whether the seller has a nexus with a state for any tax;

(5)  The agreement must provide for reduction of the burdens of complying with local sales and use taxes by:

(A)  Restricting variances between the state and local tax bases;

(B)  Requiring states to administer any sales and use taxes levied by local jurisdictions within the state so that sellers collecting and remitting these taxes will not have to register or file returns with, remit funds to, or be subject to independent audits from local taxing jurisdictions;

(C)  Restricting the frequency of changes in the local sales and use tax rates and setting effective dates for the application of local jurisdictional boundary changes to local sales and use taxes; and

(D)  Providing notice of changes in local sales and use tax rates and of changes in the boundaries of local taxing jurisdictions;

(6)  The agreement must outline any monetary allowances that are to be provided by the states to sellers or certified service providers;

(7)  The agreement must allow for a joint public and private sector study of the compliance cost for sellers and certified service providers to collect sales and use taxes for state and local governments under various levels of complexity to be completed by July 1, 2004;

(8)  The agreement must require each state to certify compliance with the terms of the agreement before joining and to maintain compliance, under the laws of the member state, with all provisions of the agreement while a member;

(9)  The agreement must require each state to adopt a uniform policy for certified service providers that protects the privacy of consumers and maintains the confidentiality of tax information; and

(10)  The agreement must provide for the appointment of an advisory council of private sector representatives and an advisory council of nonmember state representatives to consult with in the administration of the agreement. [L 2003, c 173, pt of §2]



§255D-7 - Cooperating sovereigns.

[§255D-7]  Cooperating sovereigns.  The agreement authorized by this chapter is an accord among individual cooperating sovereigns in furtherance of their governmental functions.  The agreement provides a mechanism among the member states to establish and maintain a cooperative, simplified system for the application and administration of sales and use taxes under the duly adopted law of each member state. [L 2003, c 173, pt of §2]



§255D-8 - Limited binding and beneficial effect.

[§255D-8]  Limited binding and beneficial effect.  (a)  The agreement authorized by this chapter binds and inures only to the benefit of this State and the other member states.  No person, other than a member state, is an intended beneficiary of the agreement.  Any benefit to a person other than a state is established by the law of this State and the other member states and not by the terms of the agreement.

(b)  Consistent with subsection (a), no person shall have  any cause of action or defense under the agreement or by virtue of this State's approval of the agreement.  No person may challenge, in any action brought under any provision of law, any action or inaction by any department, agency, other instrumentality of this State, or any political subdivision of this State on the ground that the action or inaction is inconsistent with the agreement.

(c)  No law of this State, or the application thereof, shall be declared invalid as to any person or circumstance on the ground that the provision or application is inconsistent with the agreement. [L 2003, c 173, pt of §2]



§255D-9 - Seller and third party liability.

[§255D-9]  Seller and third party liability.  [See note below.]  (a)  A certified service provider is the agent of a seller, with whom the certified service provider has contracted for the collection and remittance of sales and use taxes.  As the seller's agent, the certified service provider is liable for the sales and use taxes due each member state on all sales transactions it processes for the seller except as provided in this section.

(b)  A seller that contracts with a certified service provider is not liable to the State for sales or use taxes due on transactions processed by the certified service provider unless the seller misrepresented the type of items it sells or committed fraud.  In the absence of probable cause to believe that the seller has committed fraud or made a material misrepresentation, the seller is not subject to audit on the transactions processed by the certified service provider.  A seller is subject to audit for transactions not processed by the certified service provider.  The member states acting jointly may perform a system check of the seller and review the seller's procedures to determine if the certified service provider's system is functioning properly and the extent to which the seller's transactions are being processed by the certified service provider.

(c)  A person that provides a certified automated system is responsible for the proper functioning of that system and is liable to the State for underpayments of tax attributable to errors in the functioning of the certified automated system.  A seller that uses a certified automated system remains responsible and is liable to the State for reporting and remitting tax.

(d)  A seller that has a proprietary system for determining the amount of tax due on transactions and has signed an agreement establishing a performance standard for that system is liable for the failure of the system to meet the performance standard. [L 2003, c 173, pt of §2]

Note

Section effective when State becomes a member of the streamlined sales and use tax agreement.  L 2003, c 173, §4.






CHAPTER 256 - COLLEGE SAVINGS PROGRAM

§256-1 - Definitions.

§256-1  Definitions.  As used in this chapter, unless the context otherwise requires:

"Account" or "college account" means an individual savings account established in accordance with this chapter.

"Account owner" means the individual who enters into a tuition savings agreement pursuant to this chapter and as defined under the proposed income tax regulations, sections 1.529-1 to 1.529-6 or the final regulations relating to section 529 of the Internal Revenue Code of 1986, as amended, whichever is applicable, including any amendments or supplements thereto.    "Designated beneficiary" means a designated beneficiary as defined in section 529 of the Internal Revenue Code of 1986, as amended, or successor legislation.

"Eligible educational institution" means an institution defined in section 529 of the Internal Revenue Code of 1986, as amended, or successor legislation.

"Financial organization" means an organization authorized to do business in the State of Hawaii that is:

(1)  Certified as an insurer by the insurance commissioner;

(2)  Licensed or chartered as a financial institution by the commissioner of financial institutions;

(3)  Chartered by an agency of the federal government;

(4)  Subject to the jurisdiction and regulation of the securities and exchange commission of the federal government; or

(5)  Any other entity otherwise authorized to act in this State as a trustee pursuant to the provisions of the Employee Retirement Income Security Act of 1974, as may be amended from time to time.

"Management contract" means the contract executed by the director of finance and a financial organization selected to act as a depository and manager of the program.

"Member of the family" means a family member as defined in section 529 of the Internal Revenue Code of 1986, as amended, or successor legislation.

"Nonqualified withdrawal" means a withdrawal from an account that is not:

(1)  Used for qualified higher education expenses of the designated beneficiary;

(2)  Made on account of the death or disability of the designated beneficiary; or

(3)  Made on the account of a scholarship (or allowance or payment described in section 135(d)(1)(B) or (C) of the Internal Revenue Code of 1986, as amended) received by the designated beneficiary, to the extent the withdrawal does not exceed the amount of the scholarship, allowance, or payment.

"Program" means the college savings program.

"Program manager" means a financial organization selected by the director of finance to act as a depository and manager of the program.

"Qualified higher education expenses" means any qualified higher education expense defined in section 529 of the Internal Revenue Code of 1986, as amended, or successor legislation.

"Qualified withdrawal" means withdrawal from an account to pay the qualified higher education expenses of the designated beneficiary of the account.

"Tuition savings agreement" means an agreement between the director of finance or a financial organization and the account owner. [L 1999, c 81, pt of §2; am L 2000, c 90, §1]



§256-2 - College savings program established.

[§256-2]  College savings program established.  There is established the college savings program.  The purpose of this program is to enable families to save for college tuition and other expenses through college accounts.  The program shall provide college accounts to:

(1)  Enable residents of this State and other states to benefit from the tax incentive provided for qualified state tuition programs under the Internal Revenue Code of 1986, as amended; and

(2)  Attract students to public and private colleges and universities within the State. [L 1999, c 81, pt of §2]



§256-3 - Functions and powers of the director of finance.

§256-3  Functions and powers of the director of finance.  (a)  The director of finance shall implement the program under the terms and conditions established by this chapter.  The director of finance may make changes to the program as required for participants to obtain or maintain the federal tax benefits or treatment provided by section 529 of the Internal Revenue Code of 1986, as amended, or successor legislation.

(b)  The director of finance may enter into tuition savings agreements with account owners pursuant to this chapter.

(c)  The director of finance may implement the program through the use of financial organizations as account depositories and managers.  Under the program, individuals may establish accounts directly with an account depository.

(d)  The director of finance may solicit proposals from financial organizations to act as program managers.  Financial organizations submitting proposals shall describe the investment instruments that will be held in accounts.  The director of finance shall select as program managers the financial organizations from among the bidding financial organizations that demonstrate the most advantageous combination, both to potential program participants and this State, based on the following factors:

(1)  The financial stability and integrity of the financial organization;

(2)  The safety of the investment instruments being offered;

(3)  The ability of the investment instruments to track the expected increasing costs of higher education;

(4)  The ability of the financial organization to satisfy recordkeeping and reporting requirements;

(5)  The financial organization's plan for promoting the program and the resources it is willing to allocate to promote the program;

(6)  The fees, if any, proposed to be charged to persons for opening accounts;

(7)  The minimum initial deposit and minimum contributions that the financial organization will require;

(8)  The ability of financial organizations to accept electronic withdrawals, including payroll deduction plans; and

(9)  Other benefits to the State or its residents included in the proposal, including fees payable to the State to cover expenses to operate the program.

(e)  The director of finance may enter into a management contract of up to ten years with a financial organization.  The management contract shall include, at a minimum, terms requiring the financial organization to:

(1)  Take any action required to keep the program in compliance with requirements of section 256-4 and to manage the program to qualify it as a qualified state tuition plan under section 529 of the Internal Revenue Code of 1986, as amended, or successor legislation;

(2)  Keep adequate records of each account, keep each account segregated from each other account, and provide the director of finance with the information necessary to prepare the statements required by section 256-4;

(3)  Compile information contained in statements required to be prepared under section 256-4 and provide the compilations to the director of finance;

(4)  If there is more than one program manager, provide the director of finance with the information necessary to determine compliance with section 256-4;

(5)  Provide the director of finance or designee access to the books and records of the program manager to the extent needed to determine compliance with the contract;

(6)  Hold all accounts for the benefit of the account owner;

(7)  Be audited at least annually by a firm of independent certified public accountants selected by the program manager, and provide the results of the audit to the director of finance;

(8)  Provide the director of finance with copies of all regulatory filings and reports related to the program made by it during the term of the management contract or while it is holding any accounts, other than confidential filings or reports that will not become part of the program.  The program manager shall make available for review by the director of finance, the results of any periodic examination of the manager by any state or federal banking, insurance, or securities commission, except to the extent that the report or reports may not be disclosed under applicable law or the rules of the commission; and

(9)  Undertake to provide the information required by rule 15c2-12(b)(5) under the Securities Exchange Act of 1934 pursuant to a continuing disclosure certificate for the benefit of the account owners.

(f)  The director of finance may select more than one financial organization and investment instrument for the program.

(g)  The director of finance may require an audit to be conducted of the operations and financial position of the program manager at any time if the director of finance has any reason to be concerned about the financial position, the recordkeeping practices, or the status of accounts of the program manager.

(h)  During the term of any contract with a program manager, the director of finance shall conduct an examination of the manager and its handling of accounts.  The examination shall be conducted at least biennially if the manager is not otherwise subject to periodic examination by the commissioner of financial institutions, the Federal Deposit Insurance Corporation, or other similar entity.

(i)  The director of finance may establish a nominal fee for an application for a college account.

(j)  The director of finance may enter into contracts for the services of consultants for rendering professional and technical assistance and advice and any other contracts that are necessary and proper for the implementation of the program.

(k)  The director of finance may adopt rules to implement the program pursuant to chapter 91. [L 1999, c 81, pt of §2; am L 2000, c 90, §2]



§256-4 - Program requirements; college account.

§256-4  Program requirements; college account.  (a)  A college account may be opened by any person who desires to save money for the payment of the qualified higher education expenses on behalf of a designated beneficiary.  The person shall be considered the account owner as defined in section 256-1.  An application for an account shall be in the form prescribed by the program and shall contain the following:

(1)  The name, address, and social security number or employer identification number of the account owner;

(2)  The designation of a beneficiary;

(3)  The name, address, and social security number of the designated beneficiary;

(4)  A certification relating to no excess contributions; and

(5)  Other information as the program may require.

(b)  Any person or entity, regardless of whether the person or entity is the account owner, may make contributions to the account after the account is opened.

(c)  Contributions to accounts may be made only in cash.

(d)  An account owner may withdraw all or part of the balance from an account on sixty days' notice or a shorter period as may be authorized under rules governing the program.  The rules shall include provisions to generally enable the determination of whether a withdrawal is a nonqualified withdrawal or a qualified withdrawal.  The rules may require one or more of the following:

(1)  An account owner seeking to make a qualified withdrawal shall provide certifications of qualified higher education expenses and other information required to comply with section 529 of the Internal Revenue Code of 1986, as amended, or successor legislation;

(2)  Withdrawals not meeting the requirements of this section shall be treated as nonqualified withdrawals by the program manager, and if the withdrawals are subsequently deemed qualified withdrawals within a reasonable time period as specified by the director of finance, the account owner shall seek any refund of penalties directly from the program.

(e)  An account owner may change the designated beneficiary of an account to an individual who is a member of the family of the prior designated beneficiary.  An account owner may transfer all or a portion of an account to another college account, the designated beneficiary of which is a member of the same family, as defined in section 529 of the Internal Revenue Code of 1986, as amended, or successor legislation, as the beneficiary of the initial account.  Changes in designated beneficiaries and transfers under this section shall not be permitted if they constitute excess contributions.

(f)  In the case of any nonqualified withdrawal from an account, an amount equal to ten per cent (or that rate imposed under final regulations adopted by the Internal Revenue Service) of the portion of the withdrawal constituting income as determined in accordance with the principles of section 529 of the Internal Revenue Code of 1986, as amended, or successor legislation, shall be collected as a penalty and paid to the college savings program trust fund, as provided under section 529 of the Internal Revenue Code of 1986, as amended, successor legislation, or any guidance issued by the Internal Revenue Service.

(g)  The percentage of the penalty described in subsection (f) may be increased if the director of finance determines that the amount of the penalty must be increased to constitute a greater than de minimis penalty for purposes of qualifying the program as a qualified state tuition program under section 529 of the Internal Revenue Code of 1986, as amended, or successor legislation.

(h)  The percentage of the penalty described in subsection (f) may be decreased by rule if it is determined the penalty is greater than the amount required to constitute a greater than de minimis penalty for purposes of qualifying the program as a qualified state tuition program under section 529 of the Internal Revenue Code of 1986, as amended, or successor legislation.

(i)  The program shall provide separate accounting for each designated beneficiary.

(j)  No account owner or designated beneficiary of any account shall be permitted to direct the investment of any contributions to an account or the earnings on it.

(k)  Neither an account owner nor a designated beneficiary shall use an interest in an account as security for a loan.  Any pledge of an interest in an account shall be of no force and effect.

(l)  Contributions on behalf of a designated beneficiary in excess of those necessary to provide for the qualified higher education expenses of the designated beneficiary shall not be allowed.  The prohibition on excess contributions shall conform to section 529 of the Internal Revenue Code of 1986, as amended, or successor legislation.

(m)  If there is any distribution from an account to any individual or for the benefit of any individual during a calendar year, the distribution shall be reported to the Internal Revenue Service and the account owner, the designated beneficiary, or the distributee, to the extent required by federal law or regulation.

Statements shall be provided to each account owner at least once each year within sixty days after the end of the twelve-month period to which they relate.  The statement shall identify the contributions made during a preceding twelve-month period, the total contributions made to the account through the end of the period, the value of the account at the end of the period, distributions made during the period, and any other information that the director of finance requires to be reported to the account owner.

Statements and information relating to accounts shall be prepared and filed to the extent required by federal and state tax law.

(n)  A local government or organization described in section 501(c)(3) of the Internal Revenue Code of 1986, as amended, or successor legislation, may open and become the account owner of an account to fund scholarships for persons whose identity shall be determined upon disbursement.  Any account opened pursuant to this subsection is not required to comply with the condition set forth in subsection (a) that a beneficiary be designated when an account is opened, and each individual who receives an interest in the account as a scholarship shall be treated as a designated beneficiary.

(o)  An annual fee may be imposed upon the account owner for the maintenance of the account.

(p)  A minimum length of time as determined by the director of finance may be required of the account before distributions for qualified higher education can be made.

(q)  The program shall disclose in writing the following information to each account owner and prospective account owner of a college account:

(1)  The terms and conditions for purchasing a college account;

(2)  Any restrictions on the substitution of beneficiaries;

(3)  The person or entity entitled to terminate the tuition savings agreement;

(4)  The period of time during which a beneficiary may receive benefits under the tuition savings agreement;

(5)  The terms and conditions under which money may be wholly or partially withdrawn from the program, including any reasonable charges and fees that may be imposed for withdrawal; and

(6)  The probable tax consequences associated with contributions to and distributions from accounts. [L 1999, c 81, pt of §2; am L 2000, c 90, §3; am L 2009, c 91, §2]

Note

The 2009 amendment applies to taxable years beginning after December 31, 2008. L 2009, c 91, §4.



§256-5 - Program limitations; college account.

§256-5  Program limitations; college account.  (a)  Nothing in this chapter shall be construed to:

(1)  Give any designated beneficiary any rights or legal interest with respect to an account;

(2)  Guarantee that a designated beneficiary:

(A)  Will be admitted to an institution of higher education; or

(B)  Upon admission to an institution of higher education, will be permitted to continue to attend or will receive a degree from the institution;

(3)  Create state residency for an individual merely because the individual is a designated beneficiary; or

(4)  Guarantee that amounts saved pursuant to the program will be sufficient to cover the qualified higher education expenses of a designated beneficiary.

(b)  Nothing in this chapter shall create or be construed to create any obligation of the director of finance, the State, or any agency or instrumentality of the State to guarantee for the benefit of any account owner or designated beneficiary with respect to:

(1)  The rate of interest or other return on any account;

(2)  The payment of interest or other return on any account; or

(3)  The repayment of the principal of any account.

The director of finance shall provide by rule that every tuition savings agreement, contract, application, deposit slip, or other similar document that may be used in connection with a contribution to an account clearly indicate that the account is not insured by the State and neither the principal deposited nor the investment return is guaranteed by the State. [L 1999, c 81, pt of §2; am L 2000, c 90, §4]



§256-6 - College savings program trust fund.

§256-6  College savings program trust fund.  (a)  There is established the college savings program trust fund.  The director of finance shall have custody of the fund.  All payments from the fund shall be made in accordance with this chapter.

(b)  The fund shall consist of a trust account and an operating account.  The trust account shall include amounts received by the college savings program pursuant to tuition savings agreements, administrative charges, fees, and all other amounts received by the program from other sources, and interest and investment income earned by the fund.  The director of finance, from time to time, shall make transfers from the trust account to the operating account for the immediate payment of obligations under tuition savings agreements, operating expenses, and administrative costs of the college savings program.

(c)  The director of finance, as trustee, shall invest the assets of the fund in securities that constitute legal investments under state laws relating to the investment of trust fund assets by trust companies, including those authorized by article 8 of chapter 412.  Trust fund assets shall be kept separate and shall not be commingled with other assets, except as provided in this chapter.  The director of finance may enter into contracts to provide for investment advice and management, custodial services, and other professional services for the administration and investment of the program.

(d)  The director of finance shall provide for the administration of the fund, including maintaining participant records and accounts, and providing annual audited reports.  The director of finance may enter into contracts for administrative services, including reports.

(e)  All administrative fees, costs, and expenses, including investment fees and expenses, shall be paid from the operating account of the fund and, notwithstanding any other law to the contrary, may be made without appropriation or allotment. [L 1999, c 81, pt of §2; am L 2000, c 90, §5]



§256-7 - Tax reporting.

[§256-7]  Tax reporting.  The director of finance or the program manager of the college savings program, or a designee, shall file a report annually, with the director of taxation, setting forth the names and identification numbers of account owners, designated beneficiaries, and distributees of college accounts, the amounts contributed to the accounts, the amounts distributed from the accounts, and the nature of the distributions as qualified withdrawals or as withdrawals other than qualified withdrawals, and any other information that the director of taxation may require regarding the taxation under this chapter of amounts contributed to or withdrawn from the accounts. [L 1999, c 81, pt of §2]






CHAPTER 257 - INDIVIDUAL DEVELOPMENT ACCOUNTS

§257-1 - Definitions.

[§257-1]  Definitions.  As used in this chapter:

"Eligible educational institution" means:

(1)  An institution described in sections 481(a)(1) or 1201(a) of the Higher Education Act of 1965 (20 U.S.C. 1088(a)(1) or 1141(a)), as such sections are in effect on June 28, 1999; and

(2)  An area vocational education school defined in subparagraph (C) or (D) of section 521(4) of the Carl D. Perkins Vocational and Applied Technology Education Act (20 U.S.C. 2471(4)), as such sections are in effect on June 28, 1999.

"Fiduciary organization" means an organization that serves as an intermediary between an individual account holder and the financial institution holding the individual's individual development account funds.  Fiduciary organizations may include:

(1)  One or more not-for-profit organizations described in section 501(c)(3) of the Internal Revenue Code and exempt from taxation under section 501(a) of the Code; or

(2)  State or local government agencies submitting an application jointly with another organization.

Nothing in this definition shall be construed as preventing an organization described in paragraph (2) from cooperating with a financial institution or for-profit community development corporation to carry out the purposes of this chapter.

The fiduciary organization's responsibilities may include:

(1)  Marketing participation;

(2)  Soliciting matching contributions;

(3)  Counseling program participants; and

(4)  Conducting required verification and compliance activities.

"Financial institution" means an organization authorized to do business pursuant to chapter 412, or under federal laws relating to financial institutions, and includes a bank, trust company, savings bank, building and loan association, savings and loan company or association, and credit union.

"Household" means adults related by blood, marriage, or adoption, or who are unrelated but have maintained a stable family relationship together over a period of time, and individuals under eighteen years of age related to the above adults by marriage, blood, or adoption, who are living together.  Living together refers to domicile as evidence by the parties' intent to maintain a home for their family and does not include a temporary visit.

"Individual development account" means an optional, interest bearing, subsidized, tax-benefitted account used exclusively for the purpose of paying the qualified expenditure of an eligible individual as determined by the fiduciary organization.

"Post-secondary educational expenses" means:

(1)  Tuition and fees required for the enrollment or attendance of a student at an eligible educational institution; and

(2)  Fees, books, supplies, and equipment required for courses of instruction at an eligible educational institution.

"Qualified acquisition costs" means the costs of acquiring, constructing, or reconstructing a residence and shall include any usual or reasonable settlement, financing, or other closing costs.

"Qualified business" means any business that does not contravene any law or public policy.

"Qualified business capitalization expenses" means qualified expenditures for the capitalization of a qualified business pursuant to a qualified plan.

"Qualified expenditures" means an expense as determined by a fiduciary organization, which may include but not be limited to:

(1)  Costs associated with first homeownership;

(2)  Post-secondary education;

(3)  Vocational training; and

(4)  Small or micro-business capitalization.

"Qualified plan" means a business plan or a plan to use a business asset purchased, that:

(1)  Is approved by a financial institution, a micro-enterprise development organization, or a nonprofit loan fund having demonstrated fiduciary integrity;

(2)  Includes a description of services or goods to be sold, a marketing plan, and projected financial statements; and

(3)  May require the eligible individual to obtain the assistance of an experienced entrepreneurial advisor.

"Qualified principal residence" means a principal residence (within the meaning of section 1034 of the Internal Revenue Code of 1986), the qualified acquisition costs of which do not exceed one hundred per cent of the average area purchase price applicable to such residence (determined in accordance with paragraphs (2) and (3) of section 143(e) of the Code). [ L 1999, c 160, pt of §25]

Revision Note

"June 28, 1999" substituted for "the date of the enactment of this chapter".



§257-2 - Eligible individuals.

[§257-2]  Eligible individuals.  (a)  The income of the household of the individual development account holder shall not exceed eighty per cent of the area household median income.

(b)  The individual shall enter into an individual development account agreement with a fiduciary organization. [L 1999, c 160, pt of §25]



§257-3 - Fiduciary organizations.

[§257-3]  Fiduciary organizations.  (a)  Fiduciary organizations shall serve as an intermediary between individual development account holders and financial institutions holding accounts.  The fiduciary organization's responsibilities may include:

(1)  Marketing participation;

(2)  Soliciting matching contributions;

(3)  Counseling program participants; and

(4)  Conducting verification and compliance activities.

(b)  Locally-based organizations shall enter into a competitive process for the right to become fiduciary organizations for a portion of the state matching dollars that would be authorized initially.  Fiduciary organization proposals shall be evaluated and participation rights awarded on the basis of such items as:

(1)  Their ability to market the program to potential individual development account holders and potential matching fund contributors;

(2)  Their ability to provide safe and secure investments for individual development accounts;

(3)  Their overall administrative capacity, including:

(A)  Certifications or verifications required to assure compliance with eligibility requirements;

(B)  Authorized uses of the accounts matching contributions by individuals or businesses; and

(C)  Penalties for unauthorized distributions;

(4)  Their capacity to provide financial counseling and other related services to potential participants; and

(5)  Their links to other activities designed to increase the independence of individuals and families through high return investments, including homeownership, education and training, and small business development.

(c)  If the State approves an application to fund an individual development account project under this section, the State shall, not later than one month after June 28, 1999, authorize the applicant to conduct the project with state funds for five project years in accordance with the approved application and this section; provided that an applicant may apply for funding during future fiscal years for five project years if the State lacks the resources to fund an individual development account project pursuant to this subsection.

(d)  For each individual development account program approved under this section, the State shall make a grant to the qualified entity or collaboration of entities authorized to conduct the project on the first day of the project year in an amount not to exceed $100,000 per year for five years.

(e)  From among the individuals eligible for assistance under the Hawaii individual development account program, each selected fiduciary organization shall select the individuals whom the fiduciary organization deems to be best suited to receive such assistance. [L 1999, c 160, pt of §25]

Revision Note

"June 28, 1999" substituted for "the date of the enactment of this Act".



§257-4 - Penalties.

[§257-4]  Penalties.  (a)  The fiduciary organization shall establish a grievance committee and a procedure to hear, review, and decide in writing any grievance made by an individual development account holder who disputes a decision of the operating organization that a withdrawal is subject to penalty.

(b)  Each fiduciary organization shall establish regulations as are necessary, including prohibiting eligibility for further assistance under an individual development account project conducted under this chapter, to ensure compliance with this chapter if an individual participating in the individual development account project moves from the community in which the project is conducted or is otherwise unable to continue participating in the project. [L 1999, c 160, pt of §25]



§257-5 - Death.

[§257-5]  Death.  In the event of an account holder's death, the account may be transferred to the ownership of a contingent beneficiary.  An account holder shall name contingent beneficiaries at the time the account is established and may change beneficiaries at any time.  If the named beneficiary is deceased or otherwise cannot accept the transfer, the moneys shall be transferred to the individual development account match fund of the fiduciary organization. [L 1999, c 160, pt of §25]



§257-6 - Financial institutions.

[§257-6]  Financial institutions.  (a)  Financial institutions shall be permitted to establish individual development accounts pursuant to this chapter.  The financial institution shall certify to the fiduciary organization, on forms prescribed by same and accompanied by any documentation required by it, that such accounts have been established pursuant to all the provisions of this chapter and that deposits have been made on behalf of the account holder.

(b)  A financial institution establishing an individual development account shall:

(1)  Keep the account in the name of the account holder;

(2)  Permit deposits to be made in the account by the following, subject to the indicated conditions:

(A)  The account holder; or

(B)  A contribution made on behalf of the account holder.  Such deposits may include moneys to match the account holder's deposits. [L 1999, c 160, pt of §25]



§257-7 - Assets; disregarded.

§257-7  Assets; disregarded.  The department of human services shall collaborate with individual development account fiduciary organizations to ensure that the accounts as provided for in this chapter, including any earned interest, shall be disregarded in the determination of benefits or eligibility for services account holders may receive from the department of human services as allowed by federal and state laws and regulations.

The department of human services shall establish rules to be aligned with individual development accounts. [L 1999, c 160, pt of §25; am L 2007, c 249, §44]



§257-8 - Matches.

[§257-8]  Matches.  (a)  The State shall match an amount of up to $100,000 per calendar year for individual development accounts.

(b)  Not more than a 2:1 match of state funds to account holder deposits shall be deposited into any individual development account in a given year. [L 1999, c 160, pt of §25]



§257-9 - Tax exemption.

[§257-9]  Tax exemption.  All moneys contributed into an individual development account, including state and private matches, individual savings, and interest earned, shall be exempt from taxation. [L 1999, c 160, pt of §25]



§257-10 - Tax credit.

§257-10  Tax credit.  (a)  Taxpayers subject to the tax imposed under chapter 235 who contribute matching funds for individual development accounts may be eligible for the tax credit provided under section 235-5.6.

(b)  Individuals, organizations, and businesses seeking the tax credit can contribute a matching share to designated individuals or contribute to a fiduciary organization and permit it to allocate the funds to all of its participants on a proportionate basis.

(c)  The administrator of the fiduciary organization, with the cooperation of the participating organizations, shall maintain records of the names of contributors and the total amount each contributor contributes to an individual development account match fund for the taxable year.  All contributions shall be verified by the department of human services.  The department of human services shall total all contributions that the department certifies.  Upon each determination, the department of human services shall issue a certificate to the taxpayer.  The taxpayer shall file the certificate with the taxpayer's tax return with the department of taxation.

When the total amount of certified contributions reaches $1,000,000, the department shall immediately discontinue certifying contributions and notify the department of taxation.  In no instance, shall the total amount of certified contributions exceed $1,000,000 over the five-year period between January 1, 2000, and December 31, 2004.

(d)  The State shall provide no more than $1,000,000 in tax credits for private individuals, businesses, and organizations contributing funds to individual development account programs. [L 1999, c 160, pt of §25; am L 2000, c 184, §2]

Note

The 2000 amendment applies to taxable years beginning after December 31, 1999 and before January 1, 2005.  L 2000, c 184, §5.



§257-11 - Administration; evaluation; information; reporting.

[§257-11]  Administration; evaluation; information; reporting.  (a)  The fiduciary organization running an individual development account program shall have sole authority over the administration of the project.  The State may prescribe only such regulations with respect to demonstration projects under this chapter as are necessary to ensure compliance pursuant to this chapter.

(b)  Each individual development account program shall annually report the number of accounts, the amount of savings and matches for each account, the uses of the account, and the number of businesses, homes, and educations purchased, as well as other information as may be required for responsible operation of the program.

(c)  The fiduciary organization shall submit to the legislature its findings and recommendations no later than twenty days prior to the convening of each legislative session.

(d)  Selected fiduciary organizations may use no more than ten per cent of state funds as appropriated under this [chapter] to cover administrative costs in any given year. [L 1999, c 160, pt of §25]












Volume 05

TITLE 15 - TRANSPORTATION AND UTILITIES

CHAPTER 261 - AERONAUTICS

§261-1 - Definitions.

[GENERAL PROVISIONS]

Revision Note

Part heading added by revisor.

§261-1  Definitions.  As used in this chapter:

"Aeronautics" means the science and art of flight, including but not limited to transportation by aircraft; the operation, construction, repair, or maintenance of aircraft, aircraft power plants and accessories, including the repair, packing, and maintenance of parachutes; the design, establishment, construction, extension, operation, improvement, repair, or maintenance of airports, or other air navigation facilities; and instruction in flying or ground subjects pertaining thereto.

"Aircraft" means any contrivance now known or hereafter invented, used or designed for navigation of or flight in the air.

"Airman" means any individual who engages, as the person in command, or as pilot, mechanic, or member of the crew, in the navigation of aircraft while under way, and any individual who is directly in charge of the inspection, maintenance, overhauling, or repair of aircraft engines, airframes, propellers, or appliances; and any individual who serves in the capacity of aircraft dispatcher, or air-traffic control-tower operator; but does not include any individual employed outside the United States, and its territories and possessions, or any individual employed by a manufacturer of aircraft, aircraft engines, propellers, or appliances to perform duties as inspector or mechanic in connection therewith, or any individual performing inspection or mechanical duties in connection with aircraft owned or operated by the individual.

"Air navigation facility" means any facility used in, available for use in, or designed for use in, aid of air navigation, including any structures, mechanisms, light, beacons, markers, communicating systems, or other instrumentalities, or devices used or useful as an aid, or constituting an advantage or convenience, to the safe taking-off, navigation, and landing of aircraft, or the safe and efficient operation or maintenance of an airport, and any combination of any or all of such facilities.

"Airport" means any area of land or water which is used, or intended for use, for the landing and takeoff of aircraft, and any appurtenant areas which are used, or intended for use, for airport buildings or other airport facilities or rights-of-way, including approaches, together with all airport buildings and facilities located thereon.

"Airport hazard" has the meaning defined by section 262-1.

"Criminal history record check" means an examination of an individual's criminal history records by means including, but not limited to, fingerprint analysis and name inquiry into state and national criminal history record files.

"Criminal history record information" means criminal history information received from state and national criminal history record checks.

"Department" means the department of transportation.

"Director" means the director of transportation.

"Municipal" means pertaining to a municipality as herein defined.

"Municipality" means any county or other political subdivision or public corporation of the State.

"Operation of aircraft" or "operate aircraft" means the use, navigation, or piloting of aircraft in the airspace over the State or upon any airport within the State.

"Person" means any individual, firm, partnership, corporation, company, association, joint stock association, or body politic; and includes any trustee, receiver, assignee, or other similar representative thereof.

"Police officer" means a police officer and any other state or county officer charged with the enforcement of state laws.

"State airway" means a route in the navigable airspace over and above the lands or waters of the State, designated by the department as a route suitable for air navigation. [L 1947, c 32, pt of §1; RL 1955, §15-1; am L Sp 1959 2d, c 1, §26; HRS §261-1; am L 1981, c 25, §2; gen ch 1985; am L 1996, c 191, §1]



§261-2 - Development of aeronautics, general.

§261-2  Development of aeronautics, general.  The department of transportation shall have general supervision over aeronautics within the State.  It shall encourage, foster, and assist in the development of aeronautics in the State and encourage the establishment of airports and air navigation facilities.  It shall cooperate with and assist the federal government and other persons in the development of aeronautics and shall seek to coordinate the aeronautical activities of the State with those of the federal government.  Municipalities may cooperate with the department in the development of aeronautics and aeronautics facilities in the State. [L 1947, c 32, pt of §1; RL 1955, §15-7; am L Sp 1959 2d, c 1, §26; HRS §261-2]

Cross References

Functions, generally, see §26-19.



§261-3 - Legislation, intervention.

§261-3  Legislation, intervention.  The department of transportation may:

(1)  Draft and recommend necessary legislation to advance the interests of the State in aeronautics;

(2)  Represent the State in aeronautical matters before federal agencies and other state agencies;

(3)  Participate as party plaintiff or defendant or as intervenor on behalf of the State or any municipality or citizen thereof in any controversy which involves the interests of the State in aeronautics. [L 1947, c 32, pt of §1; RL 1955, §15-8; am L Sp 1959 2d, c 1, §26; HRS §261-3]



§261-4 - Airports, general.

§261-4  Airports, general.  (a)  Establishment, operation, maintenance.  The department of transportation may, on behalf of and in the name of the State, out of appropriations and other moneys available or made available for such purposes, plan, acquire, establish, construct, enlarge, improve, maintain, equip, install, operate, regulate, and protect, airports, air navigation facilities, buildings, and other facilities to provide for the servicing of aircraft; to provide for the comfort, accommodation, and convenience of air travelers; and to protect against airport hazards.

(b)  Acquisition of property.  By purchase, gift, devise, lease, or condemnation in accordance with chapter 101, the department may acquire property, real or personal, or any interest therein, including the property rights, estates, and interests mentioned in section 262-11.  The department may acquire rights and interests in airports owned or controlled by others, for the purpose of meeting a civilian need which is within the scope of its functions, even though it does not have the exclusive control and operation of such airports.  The department may also acquire excess federal lands as permitted by federal law.

(c)  Structures and improvements.  All structures and improvements to land, to be used for airport purposes, may be planned, designed, and constructed by the department.

(d)  Use of state and municipal facilities and services.  In carrying out this chapter, the department may use the facilities and services of other agencies of the State and of the municipalities of the State and the agencies and municipalities shall make available their facilities and services.

(e)  Fire and safety inspection.  The State shall conduct fire and safety inspections at all state-owned airport facilities at least once a year, as provided in section 132-6(b). [L 1947, c 32, pt of §1; RL 1955, §15-9; am L Sp 1959 2d, c 1, §§12, 26; HRS §261-4; am L 1985, c 41, §1; am L 2008, c 18, §2]

Case Notes

In granting exclusive lease at airport, department was fulfilling duty under section; provides department with implied authority to enter into exclusive lease at airport.  745 F.2d 1281.



§261-5 - Disposition of airport revenue fund.

§261-5  Disposition of airport revenue fund.  (a)  Except for:

(1)  That portion of the payments received by the department under a contract entered into as authorized by section 261-7 and deposited in the transportation use special fund pursuant to section 261D-1;

(2)  All proceeds from the passenger facility charge and deposited in the passenger facility charge special fund; and

(3)  All proceeds from the rental motor vehicle customer facility charge and deposited in the rental motor vehicle customer facility charge special fund,

all moneys received by the department from rents, fees, and other charges collected pursuant to this chapter, as well as all aviation fuel taxes paid pursuant to section 243-4(a)(2), shall be paid into the airport revenue fund created by section 248-8.

All moneys paid into the airport revenue fund shall be appropriated, applied, or expended by the department for any purpose within the jurisdiction, powers, duties, and functions of the department related to the statewide system of airports, including, without limitation, the costs of operation, maintenance, and repair of the statewide system of airports and reserves therefor, and acquisitions (including real property and interests therein), constructions, additions, expansions, improvements, renewals, replacements, reconstruction, engineering, investigation, and planning for the statewide system of airports, all or any of which in the judgment of the department are necessary to the performance of its duties or functions.  The department shall generate sufficient revenues from its airport properties to meet all of the expenditures of the statewide system of airports and to comply with section 39-61; provided that as long as sufficient revenues are generated to meet such expenditures, the director of transportation may, in the director's discretion, grant a rebate of the aviation fuel taxes paid into the airport revenue fund during a fiscal year pursuant to sections 243-4(a)(2) and 248-8 to any person who has paid airport use charges or landing fees during such fiscal year.  Such rebate may be granted during the next succeeding fiscal year but shall not exceed one-half cent per gallon per person, and shall be computed on the total number of gallons for which the tax was paid by such person, for such fiscal year.

(b)  At any time the director of transportation may transfer from the airport revenue fund all or any portion of the moneys received by the department paid under a contract entered into as authorized by section 261-7 on account of the display, sale and delivery of in-bond merchandise displayed or sold at locations in the State other than on airport properties, as permitted under federal law without causing a violation of federal grant agreements, which the director of transportation shall determine, pursuant to rules promulgated pursuant to chapter 91, to be in excess of one hundred fifty per cent of the requirements of the airport revenue fund for the ensuing twelve months.

(c)  All expenditures by the department shall be on vouchers duly approved by the director of transportation or such other officer as may be designated by the director.

(d)  Notwithstanding the provisions contained in any contract authorized by section 261-7 in effect on June 13, 1989, from and after June 13, 1989, to and including June 30, 1990, all payments made under such contract allocable to the display and sale of in-bond merchandise at locations in the State other than on airport properties shall be credited to the transportation use special fund established by section 261D-1 in the airport revenue fund established by section 248-8, but shall not be appropriated, applied, or expended prior to July 1, 1990, except for purposes provided under this section. [L 1947, c 32, pt of §1; RL 1955, §15-10; am L Sp 1959 2d, c 1, §26; am L 1962, c 24, §§2, 3; HRS §261-5; am L 1968, c 20, §2; am L 1969, c 10, §6 and c 99, §1; gen ch 1985; am L 1989, c 309, §6; am L 1990, c 149, §2; am L 2004, c 101, §4; am L 2008, c 226, §6]

Attorney General Opinions

Indicates that fund be self-perpetuating.  Att. Gen. Op. 85-22.



§261-5.5 - Passenger facility charge special fund.

§261-5.5  Passenger facility charge special fund.  (a)  There is established in the state treasury the passenger facility charge special fund, into which shall be deposited all proceeds from the passenger facility charge.

(b)  The director of transportation shall administer the passenger facility charge special fund.

(c)  The passenger facility charge shall be a charge for the use and services of an undertaking for the purposes and within the meaning of section 39-61(a)(1) and (3).

(d)  All moneys paid into the passenger facility charge special fund shall be appropriated, applied, or expended by the department for airport capital improvement program projects approved by the legislature and as permitted under the Aviation Safety and Capacity Expansion Act of 1990, codified as 49 United States Code Section 40117, as amended from time to time.

(e)  Any resolution or certificate authorizing any issue of bonds relating to the use of the passenger facility charge for an airport capital improvement program project approved by the legislature may establish other accounts within the passenger facility charge special fund and require the transfer of the passenger facility charge into the other accounts to pay debt service on the related bonds. [L 2003, c 213, §14; am L 2004, c 101, §5; am L 2009, c 147, §1]



§261-5.6 - Rental motor vehicle customer facility charge special fund.

[§261-5.6]  Rental motor vehicle customer facility charge special fund.  (a)  There is established in the state treasury the rental motor vehicle customer facility charge special fund to be administered by the director, into which shall be deposited all proceeds from the rental motor vehicle customer facility charge.

(b)  Moneys in the rental motor vehicle customer facility charge special fund shall be used for enhancement, renovation, operation, and maintenance of existing rental motor vehicle customer facilities and the development of new rental motor vehicle customer facilities and related services at state airports, including:

(1)  Acquisition and maintenance of property or property rights for rental motor vehicle purposes;

(2)  Acquisition of equipment for and operation of a unified shuttle bus system to and from passenger terminals and the rental motor vehicle customer facilities;

(3)  Consultant fees;

(4)  Management, operation, and maintenance fees for rental motor vehicle customer facilities; and

(5)  Conceptual plans, plans, design, construction, operation, and maintenance of, or allocable to, the approved rental motor vehicle customer facilities and related services.

In planning the future needs and expenditures of these moneys, the director, or deputy designated by the director, shall, at least once a year, consult with lessors, as defined in section 437D-3, who are using or who in the future may use the facilities and services.  No moneys shall be expended to plan, design, improve, enhance, acquire, or construct rental motor vehicle customer facilities, equipment, or services shared or to be shared by rental motor vehicle concessions at a state airport except as determined by the director; provided that the director shall not approve the expenditure of any moneys except for planning and design purposes to improve or construct rental [motor vehicle] customer facilities and related services located at an airport until a concession bid for rental motor vehicle concessions located at the public airport as of July 1, 2008, is first advertised, bid upon, and awarded by the department of transportation.

(c)  The rental motor vehicle customer facility charge special fund shall be exempt from sections 36-30 and 103-8.5. [L 2008, c 226, §2]

Note

Additional $1 per day rental motor vehicle customer facility charge.  L 2008, c 226, §9.

Annual reports to legislature through 2018.  L 2008, c 226, §11.

Transfer of certain interest earnings to general fund until June 30, 2015.  L 2009, c 79, §30(a)(15).



§261-6 - Civil air patrol.

§261-6  Civil air patrol.  (a)  Beginning in fiscal year 1988-1989 and in accordance with chapter 42F, the sum of $190,600 annually or so much thereof as may be necessary shall be granted from the general fund to carry on the operations and defray the expenses of the Hawaii wing, civil air patrol; provided that not less than $3,000 shall be allocated to each Hawaii based civil air patrol unit that meets minimum requirements established by national headquarters and has demonstrated its capability to respond to emergencies within the State.

(b)  There shall be expended from the sum granted under this section only those amounts as shall be needed for:

(1)  Repair or replacement of equipment which is not repaired or replaced by the United States government;

(2)  Defraying expenses incurred in emergency services operations or mercy or hazard mitigating missions;

(3)  Aviation and emergency services training, including supplies required to administer and implement the training;

(4)  Payment of utilities on state-owned properties;

(5)  Upkeep, replacement, or purchase of communication equipment (provided that only those sums shall be expended on communication equipment as will be necessary for the procurement or replacement of communication equipment not otherwise obtainable by grant or gift from any other source);

(6)  Purchase of aviation and vehicular fuels, oils, inspection services, maintenance, and overhaul work solely for the use of the Hawaii wing, civil air patrol;

(7)  Travel expenses related to aviation and emergency services training and coordination, not available within the State; and

(8)  The cost incurred in meeting the accounting and auditing requirements of CAP Manual 173-2 and the State.

No portion of this grant shall be expended for uniforms or personal equipment of any contractor, employee, or member of the Hawaii wing, civil air patrol nor shall any portion be paid for salaries except as provided in this section.

(c)  The commander, Hawaii wing, civil air patrol, may employ salaried assistants, who shall not be subject to chapter 76, at a salary of not more than the SR-21 salary range.  The assistants shall perform administrative and fiscal duties and other duties as may be required by the wing commander.

(d)  All expenditures from the amount granted in subsection (a) shall be upon vouchers signed by the wing commander and the finance officer of the Hawaii wing, civil air patrol.

(e)  A record of expenditures and a current financial statement shall be provided to the State on the last day of business of the months of September, December, March, and June of each fiscal year.

(f)  In expending the sum granted, the Hawaii wing, civil air patrol shall assure further that it will consult, cooperate, and coordinate with the departments of transportation and defense to the end that the maximum education and development in aeronautical matters may be afforded and the maximum contribution to emergency operations and preparedness be made.

(g)  The Hawaii wing, civil air patrol shall comply with chapter 42F in its application for grants and subsidies; execute an annual contract with the department of transportation by the third day of July; and submit to the department of transportation an annual expenditure plan to ensure the disbursement of funds by the tenth day of July, October, January, and April of each fiscal year. [L 1951, JR 30, §§1-6; RL 1955, §15-11; am L Sp 1959 2d, c 1, §26; am L 1967, c 212, §1; HRS §261-6; am L 1970, c 160, §1; am L 1973, c 182, §1; am L 1975, c 76, §1; am L 1979, c 205, §1; am L 1985, c 186, §1; am L 1988, c 240, §1; am L 1991, c 335, §6; am L 1997, c 190, §6; am L 2000, c 253, §150]



§261-7 - Operation and use privileges.

§261-7  Operation and use privileges.  (a)  In operating an airport or air navigation facility owned or controlled by the department of transportation, or in which it has a right or interest, the department may enter into contracts, leases, licenses, and other arrangements with any person:

(1)  Granting the privilege of using or improving the airport or air navigation facility or any portion or facility thereof or space therein for commercial purposes;

(2)  Conferring the privilege of supplying goods, commodities, things, services, or facilities at the airport or air navigation facility;

(3)  Making available services, facilities, goods, commodities, or other things to be furnished by the department or its agents at the airport or air navigation facility; or

(4)  Granting the use and occupancy on a temporary basis by license or otherwise any portion of the land under its jurisdiction which for the time being may not be required by the department so that it may put the area to economic use and thereby derive revenue therefrom.

All the arrangements shall contain a clause that the land may be repossessed by the department when needed for aeronautics purposes upon giving the tenant temporarily occupying the same not less than thirty days' notice in writing of intention to repossess.

(b)  Except as otherwise provided in this section, in each case mentioned in subsection (a)(1), (2), (3), and (4), the department may establish the terms and conditions of the contract, lease, license, or other arrangement, and may fix the charges, rentals, or fees for the privileges, services, or things granted, conferred, or made available, for the purpose of meeting the expenditures of the statewide system of airports set forth in section 261-5(a), which includes expenditures for capital improvement projects approved by the legislature.  Such charges shall be reasonable and uniform for the same class of privilege, service, or thing.

(c)  The department shall enter into a contract with no more than one person ("contractor") for the sale and delivery of in-bond merchandise at Honolulu International Airport, in the manner provided by law.  The contract shall confer the right to operate and maintain commercial facilities within the airport for the sale of in-bond merchandise and the right to deliver to the airport in-bond merchandise for sale to departing foreign-bound passengers.

The department shall grant the contract pursuant to the laws of this State and may take into consideration:

(1)  The payment to be made on in-bond merchandise sold at Honolulu International Airport and on in-bond merchandise displayed or sold elsewhere in the State and delivered to the airport;

(2)  The ability of the applicant to comply with all federal and state rules and regulations concerning the sale and delivery of in-bond merchandise; and

(3)  The reputation, experience, and financial capability of the applicant.

The department shall actively supervise the operation of the contractor to ensure its effectiveness.  The department shall develop and implement such guidelines as it may find necessary and proper to actively supervise the operations of the contractor, and shall include guidelines relating to the department's review of the reasonableness of contractor's price schedules, quality of merchandise, merchandise assortment, operations, and service to customers.

Apart from the contract described in this subsection, the department shall confer no right upon nor suffer nor allow any person to offer to sell, sell, or deliver in-bond merchandise at Honolulu International Airport; provided that this section shall not prohibit the delivery of in-bond merchandise as cargo to the Honolulu International Airport.

(d)  The department, by contract, lease, or other arrangement, upon a consideration fixed by it, may grant to any qualified person the privilege of operating, as agent of the State or otherwise, any airport owned or controlled by the department; provided that no such person shall be granted any authority to operate the airport other than as a public airport or to enter into any contracts, leases, or other arrangements in connection with the operation of the airport which the department might not have undertaken under subsection (a).

(e)  The department may fix and regulate, from time to time, reasonable landing fees for aircraft, including the imposition of landing surcharges or differential landing fees, and other reasonable charges for the use and enjoyment of the airports and the services and facilities furnished by the department in connection therewith, including the establishment of a statewide system of airports landing fees, a statewide system of airports support charges, and joint use charges for the use of space shared by users, which fees and charges may vary among different classes of users such as foreign carriers, domestic carriers, inter-island carriers, air taxi operators, helicopters, and such other classes as may be determined by the director, for the purpose of meeting the expenditures of the statewide system of airports set forth in section 261-5(a), which includes expenditures for capital improvement projects approved by the legislature.

In setting airports rates and charges, including landing fees, the director may enter into contracts, leases, licenses, and other agreements with aeronautical users of the statewide system of airports containing such terms, conditions, and provisions as the director deems advisable.

If the director has not entered into contracts, leases, licenses, and other agreements with any or fewer than all of the aeronautical users of the statewide system of airports prior to the expiration of an existing contract, lease, license, or agreement, the director shall set and impose rates, rentals, fees, and charges pursuant to this subsection without regard to the requirements of chapter 91; provided that a public informational hearing shall be held on the rates, rentals, fees, and charges.

The director shall develop rates, rentals, fees, and charges in accordance with a residual methodology so that the statewide system of airports shall be, and always remain, self-sustaining.  The rates, rentals, fees, and charges shall be set at such levels as to produce revenues which, together with aviation fuel taxes, shall be at least sufficient to meet the expenditures of the statewide system of airports set forth in section 261-5(a), including expenditures for capital improvement projects approved by the legislature, and to comply with covenants and agreements with holders of airport revenue bonds.

The director may develop and formulate methodology in setting the various rates, rentals, fees, and charges imposed and may determine usage of space, estimate landed weights, and apply such portion of nonaeronautical revenue deemed appropriate in determining the rates, rentals, fees, and charges applicable to aeronautical users of the statewide system of airports.

The rates, rentals, fees, and charges determined by the director in the manner set forth in this subsection shall be those charges payable by the aeronautical users for the periods immediately following the date of expiration of the existing contract, lease, license, or agreement.  If fees are established pursuant to this section, the department shall prepare a detailed report on the circumstances and rates and charges that have been established, and shall submit the report to the legislature no later than twenty days prior to the convening of the next regular session.

If a schedule of rates, rentals, fees, and charges developed by the director in accordance with this section is projected by the department to produce revenues which, together with aviation fuel taxes, will be in excess of the amount required to meet the expenditures of the statewide system of airports set forth in section 261-5(a), including expenditures for capital improvement projects approved by the legislature, and to comply with covenants and agreements with holders of airport revenue bonds, the department shall submit the schedule of rates, rentals, fees, and charges to the legislature prior to the convening of the next regular session of the legislature.  Within forty-five days after the convening of the regular session, the legislature may disapprove any schedule of rates, rentals, fees, and charges required to be submitted to it by this section by concurrent resolution.  If no action is taken by the legislature within the forty-five-day period the schedule of rates, rentals, fees, and charges shall be deemed approved.  If the legislature disapproves the schedule within the forty-five-day period, the director shall develop a new schedule of rates, rentals, fees, and charges in accordance with this section within seventy-five days of the disapproval.  Pending the development of a new schedule of rates, rentals, fees, and charges, the schedule submitted to the legislature shall remain in force and effect.

Notwithstanding any other provision of law to the contrary, the department may waive landing fees and other aircraft charges established under this section at any airport owned or controlled by the State whenever:

(1)  The governor declares a state of emergency; and

(2)  The department determines that the waiver of landing fees and other charges for the aircraft is consistent with assisting in the delivery of humanitarian relief to disaster-stricken areas of the State.

(f)  To enforce the payment of any charges for repairs or improvements to, or storage or care of any personal property made or furnished by the department or its agent in connection with the operation of an airport or air navigation facility owned or operated by the department, the department shall have liens on the property, which shall be enforceable by it as provided by sections 507-18 to 507-22.

(g)  The department from time to time may establish developmental rates for buildings and land areas used exclusively for general aviation activities at rates not less than fifty per cent of the fair market rentals of the buildings and land areas and may restrict the extent of buildings and land areas to be used.

(h)  Notwithstanding any laws to the contrary, the department may establish, levy, assess, and collect rental motor vehicle customer facility charges, which shall be paid to the department periodically as determined by the department.  These charges shall be used to pay for, or finance on a long-term basis where appropriate, the design, planning, construction, and other uses of the rental motor vehicle customer facility charges as set forth by the rental motor vehicle customer facility charge special fund in section 261-5.6.

The rental motor vehicle customer facility charges shall be levied, assessed, and collected from all rental motor vehicle customers who benefit from the use of any type of rental motor vehicle facility or service provided by the department at a state airport.

All rental motor vehicle customer facility charges shall be collected by lessors as defined in section 437D-3 and who operate a car rental concession awarded by the department at a state airport; provided that customers of lessors, as defined in section 437D-3, who do not operate a car rental concession at a state airport but whose customers benefit from the use of a car rental facility or service at a state airport paid for by rental motor vehicle customer facility charges, shall collect from such car rental customers, rental motor vehicle customer facility charges in an amount determined by the department that represents a fair share of the cost and ongoing expenses relating to customer use of such a facility or service.  All rental motor vehicle customer facility charges collected by such lessor shall be paid to the department.

Notwithstanding any law to the contrary, the department may contract the management, maintenance, and operations of the facility and related services with airport concessions or their designee that share in the use of a rental motor vehicle customer facility at a state airport. [L 1947, c 32, pt of §1; am L 1949, c 374, §1; am L 1953, JR 14, §1; RL 1955, §15-12; am L Sp 1959 2d, c 1, §26; am L 1962, c 24, §§4, 5; HRS §261-7; am L 1968, c 20, §§3, 4; am L 1972, c 14, §1; am L 1976, c 235, §2; am L 1981, c 243, §2; am L 1982, c 90, §2; am L 1986, c 339, §24; am L 1994, c 62, §1; am L 1995, c 99, §1; am L 2008, c 226, §7]

Note

Additional $1 per day rental motor vehicle customer facility charge.  L 2008, c 226, §9.

Case Notes

Provides department with implied authority to enter into exclusive lease at airport.  745 F.2d 1281.

No appeal lies under §261-13(c) from a grant of airport concession to another pursuant to subsection (a)(2).  47 H. 495, 393 P.2d 87.



§261-7.5 - Airport facilities; collection of landing fees and other charges and fees.

§261-7.5  Airport facilities; collection of landing fees and other charges and fees.  (a)  The department shall have a lien upon any aircraft landing upon any airport operated by it for landing fees and other charges and fees for the use of the services or facilities of the airport when payment of those charges and fees is not made immediately upon demand therefor to the operator or owner of the aircraft by a duly authorized employee of the department.  The lien shall be for the full amount of the charges and fees and shall attach to any aircraft owned or operated by the person owing those charges and fees.  The department shall not execute on the lien until it complies with the procedures set out in subsections (b) through (h) of this section.

(b)  The department shall cause to be placed, upon the aircraft for which charges and fees are due, a notice which shall indicate that the operator or owner of the aircraft has failed to pay such charges and fees, the time the notice was posted, and an intention to perfect a lien on the aircraft and impound it if the operator or owner of the aircraft does not pay the charges and fees incurred within forty-eight hours of the posting of the notice.

(c)  Any aircraft for which the department has served notice may be summarily and administratively impounded by the department if the charges and fees which the owner or operator of the aircraft has incurred have not been paid to the department before the expiration of the forty-eight-hour notice period.

(d)  Within three days after the administrative impoundment of an aircraft pursuant to this section by the department, a second notice shall be sent by certified mail, return receipt requested, to the registered owner and the operator, if known, and, if the operator is other than the owner or a representative of the owner of the impounded aircraft, the second notice shall be sent to the operator at the last address shown on the aircraft registration records of the Federal Aviation Administration.  This second notice shall be comprised of a copy of the notice posted on the impounded aircraft at the start of the forty-eight-hour notice period, together with a demand that the owner or operator of the impounded aircraft pay the charges and fees which have been incurred.

(e)  Within thirty days of the impoundment by the department of an aircraft, the owner or operator of the aircraft may file a written request with the department for an administrative hearing.  The sole issue to be considered at this administrative hearing is whether the owner or operator is not current in payments to the department for landing fees and other fees and charges for the use of services or airport facilities owned or operated by the department.  The department shall have the burden of proof at this administrative hearing.

Within three days after receipt by the department of a written request for an administrative hearing from the owner or operator of the aircraft, the department shall conduct the requested hearing.  In calculating the three-day period, weekends and holidays shall be excluded.

In all other respects, chapter 91 shall govern this administrative hearing.

(f)  If it is determined by the director that the owner or operator of the impounded aircraft is current in payments to the department for charges and fees, the impounded aircraft shall be immediately released by the department to the aircraft owner or operator.  In addition, the department shall bear the cost and expense of impounding the aircraft.

(g)  If it is determined by the director that the owner or operator of the impounded aircraft is not current in payments to the department for charges and fees, the department may satisfy its lien out of the proceeds of any sale or auction of the impounded aircraft; provided that any remaining balance of the proceeds of the sale or auction, after deduction of the cost of maintenance, storage, and other costs related to the impoundment and the sale or auction conducted to satisfy the lien, shall be returned to the impounded aircraft owner or operator.

(h)  An owner or operator of the impounded aircraft may also obtain immediate possession of the impounded aircraft by paying to the department, without an administrative hearing, all charges and fees owed by the owner or operator of the impounded aircraft and the cost and expense of impounding the aircraft incurred by the department.

(i)  If the owner or operator of an impounded aircraft does not:

(1)  Request an administrative hearing within thirty days of the department's impounding of the aircraft; or

(2)  Pay the department all cost and expenses of impounding the aircraft and the charges and fees due and owing within fifteen days of a finding of probable cause that the charges and fees are due and owing,

the aircraft shall be disposed of by public auction, through oral tenders, or by sealed bids, after public notice has been given; provided that the public auction shall not be held less than five days after public notice is given.  Where no bid is received, the aircraft may be sold by negotiation, disposed of as junk, or donated to any governmental agency.

(j)  Public auction shall not be required when the appraised value of any aircraft, as determined by an independent appraiser who has had at least one year of experience in the sale or purchase of aircraft, is less than $100.  Upon that determination and after public notice is given, the director may sell the aircraft by negotiation, dispose of it as junk, or donate the aircraft to any governmental agency.

(k)  The transfer hereunder shall be evidenced by a bill of sale from the department, shall be considered a transfer by operation of law, and shall be governed by provisions applicable thereto.

(l)  A purchaser of an aircraft sold to satisfy a lien pursuant to this section shall take the aircraft free of any rights of persons against whom that lien was valid. [L 1987, c 163, §1; am L 1998, c 2, §74]



§261-7.6 - Use of credit cards to pay for airport charges.

[§261-7.6]  Use of credit cards to pay for airport charges.  Notwithstanding any other law to the contrary, any payments due and owing to the State for any products or services received from the State at any airport operated by the State may be made by credit card, if prior arrangements have been made by the department for payments through the use of the credit card and the arrangements have been approved by the comptroller.  However, credit cards may not be used to make payments under protest pursuant to section 40-35.  The maximum charge that may be paid to the department by use of a credit card on any transaction is $500. [L 1992, c 24, §1]



§261-8 - Federal aid.

§261-8  Federal aid.  The department of transportation may accept, receive, receipt for, disburse, and expend federal moneys, and other moneys, public or private, made available by grant or loan to accomplish, in whole or in part, any of the purposes of this chapter.  All federal moneys accepted under this section shall be accepted and expended by the department upon such terms and conditions as are prescribed by the United States, and the department may enter into any contracts which may be required in connection therewith.  All moneys received by the department pursuant to this section shall be deposited in the treasury and, unless otherwise prescribed by the authority from which the moneys were received, shall be kept in separate funds designated according to the purpose for which the same were made available, to be disbursed or expended in accordance with the terms and conditions upon which they were made available. [L 1947, c 32, pt of §1; RL 1955, §15-14; am L Sp 1959 2d, c 1, §26; HRS §261-8]



§261-9 - Contracts, law governing.

§261-9  Contracts, law governing.  The department of transportation may enter into any contracts necessary to the execution of the powers granted it by this chapter.  All contracts made by the department shall be made pursuant to the laws of the State governing the making of like contracts; provided that where the planning, acquisition, construction, improvement, maintenance, or operation of any airport, or air navigation facility is financed wholly or partially with federal moneys, the department may let contracts in the manner prescribed by the federal authorities acting under the laws of the United States and any rules or regulations made thereunder. [L 1947, c 32, pt of §1; RL 1955, §15-15; am L Sp 1959 2d, c 1, §26; HRS §261-9]

Case Notes

Cited:  47 H. 495, 497, 393 P.2d 87.



§261-10 - Exclusive rights prohibited.

§261-10  Exclusive rights prohibited.  The department of transportation shall grant no exclusive right for the use of an airway, landing area, or air navigation facility under its jurisdiction.  This section shall not prevent the making of contracts, leases, and other arrangements pursuant to section 261-7. [L 1947, c 32, pt of §1; RL 1955, §15-16; am L Sp 1959 2d, c 1, §26; HRS §261-10]

Cross References

Concessions on public property, see chapter 102.

Public contracts, see chapters 103 and 103D.



§261-11 - Public purpose of activities.

§261-11  Public purpose of activities.  The acquisition of any lands or interests therein pursuant to this chapter, the planning, acquisition, establishment, construction, improvement, maintenance, equipment, and operation of airports and air navigation facilities; and the exercise of any other powers granted by this chapter to the department of transportation are declared to be public and governmental functions, exercised for a public purpose, and matters of public necessity.  All lands and other property and privileges acquired and used by or on behalf of the State in the manner and for the purposes enumerated in this chapter shall and are declared to be acquired and used for public and governmental purposes and as a matter of public necessity. [L 1947, c 32, pt of §1; RL 1955, §15-17; am L Sp 1959 2d, c 1, §26; HRS §261-11]



§261-12 - Rules, standards.

§261-12  Rules, standards.  (a)  Powers to adopt.  The director of transportation may perform such acts, issue and amend such orders, adopt such reasonable general or special rules and procedures, and establish such minimum standards, consistent with this chapter, as the director deems necessary to carry out this chapter and to perform the duties assigned thereunder, all commensurate with and for the purpose of protecting and insuring the general public interest and safety, the safety of persons operating, using, or traveling in aircraft, and the safety of persons and property on land or water, and developing and promoting aeronautics in the State.  No rule of the director shall apply to airports or air navigation facilities owned or operated by the United States.

In furtherance of the duties assigned under this chapter, the director may adopt rules relating to:

(1)  Safety measures, requirements and practices in or about the airport premises;

(2)  The licensing and regulation of persons engaged in commercial activities in or about the airport premises;

(3)  The regulation of equipment and motor vehicles operated in or about the airport operational area;

(4)  Airport security measures or requirements, and designation of sterile passenger holding areas and operational areas;

(5)  The regulation of motor vehicles and traffic;

(6)  Any other matter relating to the health, safety and welfare of the general public and persons operating, using, or traveling in aircraft.

(b)  [Tour aircraft operations.]  Any other law to the contrary notwithstanding, no tour aircraft operation shall be permitted in any airport under the State's control without having a permit.  The director shall adopt rules to regulate tour aircraft operations by permit which shall include but not be limited to:

(1)  Identification of the types of aircraft to be utilized;

(2)  The number of operations daily for each type of aircraft used and the days and hours of operation;

(3)  Verification that the applicant is in compliance with all state statutes, including but not limited to this section;

(4)  Verification that the applicant has the Federal Aviation Administration certificate 121 or 135;

(5)  A written assessment by the department of the impact to the surrounding area and to the subject state airport;

(6)  Revocation of a permit based on the failure to comply with the information provided by the applicant and the terms and conditions set forth by the department in the permit; and any false statement or misrepresentation made by the applicant;

(7)  Establishment of penalties for revocation and suspension of a permit for failure to comply with permit conditions;

(8)  Annual renewal of permits; and

(9)  Any change of operations under the existing permit to be approved by the director.

No permit shall be authorized unless accompanied by a Hawaii sectional aeronautical chart marked to indicate routes and altitudes to be used in conducting aerial tours and noise abatement procedures to be employed in the vicinity of identified noise sensitive areas.

For the purposes of this subsection, "tour aircraft operations" means any business operation which offers aircraft for hire by passengers for the purpose of aerial observation of landmarks and other manmade or natural sites within an island of the State, and for the purpose of transporting passengers for tourist-related activities.

(c)  Definitions.  For the purpose of this section, if not inconsistent with the context:

"Sterile passenger holding area" means any portion of a public airport designated by the director and identified by appropriate signs as an area into which access is conditioned upon the prior inspection of persons and property in accordance with the approved Federal Aviation Administration air carrier screening program.

"Operational area" means any portion of a public airport, from which access by the public is prohibited by fences or appropriate signs, and which is not leased or demised to anyone for exclusive use and includes runways, taxiways, all ramps, cargo ramps and apron areas, aircraft parking and storage areas, fuel storage areas, maintenance areas, and any other area of a public airport used or intended to be used for landing, takeoff or surface maneuvering of aircraft or used for embarkation or debarkation of passengers.

Notwithstanding the restriction on access by the public into operational areas, entry may be authorized for airport operational area related purposes with the prior permission of the director or the director's duly authorized representative.

(d)  Conformity to federal legislation and rules.  No rules, orders, or standards prescribed by the director shall be inconsistent with, or contrary to, any act of the Congress of the United States or any regulation promulgated or standard established pursuant thereto.

(e)  How made.  All rules having the force and effect of law, shall be adopted by the director pursuant to chapter 91.

(f)  Distribution.  The director shall provide for the publication and general distribution of all of its rules and procedures having general effect. [L 1947, c 32, pt of §1; RL 1955, §15-18; am L Sp 1959 2d, c 1, §26; am L 1965, c 96, §11; HRS §261-12; am L 1980, c 155, §1; gen ch 1985; am L 1988, c 397, §2; am L 1992, c 206, §1; am L 2001, c 55, §10]

Case Notes

Cited:  47 H. 495, 498, 393 P.2d 87.



§261-13 - Orders, notice, and opportunity for hearings, judicial review.

§261-13  Orders, notice, and opportunity for hearings, judicial review.  (a)  Every order of the director of transportation requiring performance of or desistance from certain acts or compliance with certain requirements and any denial or revocation of an approval, certificate, or license or refusal of a renewal thereof, (1) shall be in such form as required by section 91-12, (2) shall be made only after reasonable notice and an opportunity to be heard in conformity with chapter 91, and (3) shall be served upon the persons affected either by registered or certified mail with return receipt requested or in person.

(b)  In every case where reasonable notice and opportunity for hearing are required under this section, the director shall, on not less than five days' notice personally served, or seven days' notice by registered or certified mail (to be computed from the date of mailing of the notice), specify the matters prescribed in section 91-9; provided that in cases of emergency where the public interest so requires the amount of notice may be shortened, or a temporary order may be issued pending the holding of the hearing.  To the extent practicable, hearings on these matters shall be held in the county where the affected person resides or does business.

(c)  [2004 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  Any person aggrieved by an order of the director or by the grant, denial, or revocation of any approval, license, or certificate, or refusal of a renewal thereof, may obtain a review thereof by the circuit court of the circuit in which that person resides or does business in the manner provided in chapter 91 for review of orders in contested cases.  Upon application of either party, the court may assign the appeal for hearing at the earliest possible date.

Appeals may be taken and had in the manner provided for a review of a civil judgment of a circuit court.

Upon the final termination of any judicial review, the director shall enter an order or take other action in accordance with the mandate of the court. [L 1947, c 32, pt of §1; RL 1955, §15-19; am L 1965, c 96, §12; HRS §261-13; am L 2004, c 202, §26]

Note

The L 2004, c 202, §26 amendment to subsection (c) is repealed on June 30, 2010.  L 2006, c 94, §1.

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Rules of Court

Appeal to circuit court, see HRCP rule 72; appeals, see Hawaii Rules of Appellate Procedure.

Case Notes

Award of concession under §261-7(a)(2) is not within purview of subsection (c) and no appeal lies.  47 H. 495, 393 P.2d 87.

License refers to license for an airport pursuant to §261-16(b).  It does not refer to a license conferring the privilege of supplying goods, services, etc., under §261-7(a)(2).  47 H. 495, 393 P.2d 87.



§261-13.5 - Promotion of safety and efficient use of facilities where congestion occurs.

§261-13.5  Promotion of safety and efficient use of facilities where congestion occurs.  (a)  The legislature recognizes that air traffic congestion constitutes a serious safety problem and reduces the efficient and effective use of limited airspace and terminal facilities.  The legislature also recognizes that the development of additional airports will assist in the solution to such safety and efficiency problems, but that such development may not always be a feasible or complete solution to such problems.

Nevertheless, the legislature is determined that all possible actions be taken to promote safety, to alleviate safety hazards and to reduce congestion at airports under the State's control.  The department of transportation shall do everything within its authority to enhance the safe use of the State's airports and shall cooperate with appropriate federal agencies and other affected parties to assist said agencies in meeting their responsibility to alleviate safety hazards resulting from air traffic congestion.  In carrying out this responsibility, the department shall consider all possible alternatives including but not limited to reliever airports and limiting the number of aircraft allowed to use state airports.  The department shall take appropriate action to enhance safety and to alleviate safety hazards, or, if legislative action is required, make appropriate recommendations to the legislature.

(b)  To the fullest extent possible within the State's authority to act in the area of airport and air traffic safety, the department of transportation shall be responsible for promoting safe operating conditions and alleviating safety hazards due to air traffic congestion at airports under its control.  To this end, the department, in close cooperation with appropriate federal authorities and other affected parties, shall examine and conduct research into the causes of and solutions for safety problems at such airports, especially those problems associated with air traffic congestion.  Pursuant to sections 261-12 and 261-13, the director shall adopt such rules and standards which may include the assignment of particular runways for particular uses, the establishment of the number and types of aircraft allowed to use each public airport, and the use of similar measures where such actions may contribute to the segregation of different types of aircraft and to the reduction of peak air traffic usage at airports under state control. [L 1980, c 308, §1; am L 1994, c 62, §2]



§261-13.6 - Helicopter master plan; advisory committee.

[§261-13.6]  Helicopter master plan; advisory committee.  (a)  The legislature recognizes that air traffic congestion on the ground constitutes a serious safety problem and reduces the efficient and effective use of the limited space in airport facilities.  The legislature also recognizes the increased use of airport facilities by helicopters for commercial purposes.

The legislature is determined to ensure that all possible actions are taken to promote safety, alleviate safety hazards, and reduce congestion at airports under the State's control.  The department of transportation shall do everything within its authority to enhance the safe use of the State's airports and shall cooperate with appropriate federal agencies and other affected parties to assist the agencies in meeting their responsibilities to alleviate safety hazards.  In carrying out this responsibility, the department shall develop and implement a master plan, hereinafter referred to as the "helicopter master plan", for helicopter operations for each airport under the State's control.

(b)  The director shall adopt a helicopter master plan for each state airport that shall include but not be limited to:

(1)  The extent, type, nature, location, and timing of helicopter operations and helicopter facilities development at each state airport;

(2)  The layout plans of existing and proposed helicopter facilities at each state airport;

(3)  The determination of the maximum number of helicopters that can be accommodated at each state airport;

(4)  The determination of the extent of emergency services, maintenance, and operations at each state airport; and

(5)  An assessment of impact on surrounding areas.

(c)  The director shall not make or permit any addition or alteration to any helicopter facilities at any state airport other than those additions or alterations in conformity with the helicopter master plan for that state airport.

(d)  The helicopter master plan shall be submitted to the legislature no later than twenty days prior to the convening of the regular session of 1989, and thereafter shall be formally reviewed every five years.

(e)  There is established an advisory committee within each county which shall sit in an advisory capacity to the director on matters relating to the helicopter master plan for each state airport.  Each advisory committee shall consist of not more than thirteen members to be appointed by the director and whose membership shall include representatives from the helicopter industry and the communities adjacent to the airport.  Each advisory committee shall be placed for administrative purposes only, within the department of transportation.  Each member of an advisory committee shall serve without compensation.

(f)  For the purposes of this section, "helicopter operation" means the operation of a helicopter company from an airport under the State's control. [L 1988, c 397, §1]



§261-14 - Federal-state joint hearings, reciprocal services, accident reporting.

§261-14  Federal-state joint hearings, reciprocal services, accident reporting.  (a)  Joint hearings.  The department of transportation may confer with or hold joint hearings with any agency of the United States in connection with any matter arising under this chapter, or relating to the sound development of aeronautics.

(b)  Reciprocal services.  The department may avail itself of the cooperation, services, records, and facilities of the agencies of the United States as fully as may be practicable in the administration and enforcement of this chapter.  The department shall furnish to the agencies of the United States, its cooperation, services, records, and facilities, insofar as may be practicable.

(c)  Accident reporting.  The department shall report to the appropriate agency of the United States all accidents in aeronautics in the State of which it is informed, and shall insofar as practicable preserve, protect, and prevent the removal of the component parts of any aircraft involved in an accident being investigated by it until the federal agency institutes an investigation. [L 1947, c 32, pt of §1; RL 1955, §15-20; am L Sp 1959 2d, c 1, §26; HRS §261-14]



§261-15 - Federal airman and aircraft certificates.

§261-15  Federal airman and aircraft certificates.  (a)  Operation without, unlawful.  It shall be unlawful for any person to operate or cause or authorize to be operated any civil aircraft within the State unless the aircraft has an appropriate effective certificate, permit, or license issued by the United States, if the certificate, permit, or license is required by the United States.  It shall be unlawful for any person to engage in aeronautics as an airman in the State unless the person has an appropriate effective airman certificate, permit, rating, or license issued by the United States authorizing the person to engage in the particular class of aeronautics in which the person is engaged, if such certificate, permit, rating, or license is required by the United States.

(b)  Exhibition of certificates.  Where a certificate, permit, rating, or license is required for an airman by the United States, it shall be kept in the airman's personal possession when the airman is operating within the State and shall be presented for inspection upon the demand of any public officer, or any other officer of the State or of a municipality or member, official, or employee of the department of transportation authorized pursuant to section 261-17 to enforce the aeronautics laws, or any official, manager, or person in charge of any airport upon which the aircraft lands, or upon the reasonable request of any person. [L 1947, c 32, pt of §1; RL 1955, §15-21; am L Sp 1959 2d, c 1, §26; HRS §261-15; gen ch 1985]



§261-15 - .

[§261-15.5]  Aircraft registration.  Unless an aircraft is exempted by this section, no person shall operate or cause or authorize to be operated any aircraft at an airport owned or controlled by the department, unless the aircraft has a certificate of registration issued in accordance with rules adopted by the department.  Aircraft exempt from registration required by this section include:

(1)  Aircraft operating primarily in interstate or foreign commerce;

(2)  Aircraft owned or operated by the United States;

(3)  Aircraft in transit through the State; and

(4)  Aircraft operated by any scheduled airline carrier which is a lessee of the State under an airport-airline lease at the Honolulu International Airport and which is commonly referred to as signatory airline. [L 1985, c 299, pt of §1]



§261-15.6 - Annual registration fee.

[§261-15.6]  Annual registration fee.  The department shall assess and collect an annual registration fee of $10 from each operator of aircraft required to be registered under section 261-15.5. [L 1985, c 299, pt of §1]



§261-15.7 - Failure to register.

[§261-15.7]  Failure to register.  (a)  All aircraft, unless exempted, shall be registered within the time prescribed by rules adopted by the director.

(b)  Failure to comply with the registration requirements shall subject the operator of the aircraft to:

(1)  A penalty of not more than $100 per aircraft;

(2)  The denial of the use of the airport facilities; and

(3)  Removal of the aircraft to a location designated pursuant to rules adopted by the director.

(c)  The director is authorized to adopt rules pursuant to chapter 91 to effectuate the purposes of sections 261-15.5 to 261-15.7. [L 1985, c 299, pt of §1]



§261-16 - Licensing of airports.

§261-16  Licensing of airports.  (a)  Site approvals.  Except as provided in subsection (d) of this section, the department of transportation may provide for the approval of airport sites and the issuance of certificates of the approvals.  No charge shall be made for any approval.  Upon the promulgation of a rule or regulation providing for such approvals, any person desiring or planning to construct or establish an airport may, before the acquisition of the site or before the construction or establishment of the proposed airport, make application to the department for approval of the site.  The department shall with reasonable dispatch issue a certificate granting approval of a site if it is satisfied (1) that the site is adequate for the proposed airport; (2) that the proposed airport, if constructed or established, will conform to minimum standards of safety; and (3) that safe air traffic patterns can be worked out for the proposed airport and for all existing airports and approved airport sites in its vicinity.  An approval of a site may be granted subject to any reasonable conditions which the department may deem necessary to effectuate the purposes of this section, and shall remain in effect, unless sooner revoked by the department, until a license for an airport located on the approved site has been issued pursuant to subsection (b) of this section.  The department may, after notice and opportunity for hearing to a holder of a certificate of approval, revoke the approval when it shall reasonably determine (1) that there has been an abandonment of the site as an airport site, or (2) that there has been a failure within the time prescribed, or if no time was prescribed, within a reasonable time, to develop the site as an airport or to comply with the conditions of the approval, or (3) that because of change of physical or legal conditions or circumstances the site is no longer usable for the aeronautical purposes for which the approval was granted.

(b)  Licenses.  Except as provided in subsection (d), the department may provide for the licensing of airports and the annual renewal of such licenses.  It may charge license fees not exceeding $100 for each original license, and not exceeding $10 for each renewal thereof.  Upon the promulgation of a rule or regulation providing for the licensing, the department shall with reasonable dispatch, upon receipt of an application for an original license and the payment of the duly required fee therefor, issue an appropriate license if it is satisfied that the airport conforms to minimum standards of safety and that safe air traffic patterns can be worked out for the airport and for all existing airports and approved airport sites in its vicinity.  All licenses shall be renewable annually upon payment of the fees prescribed.  Licenses and renewals thereof may be issued subject to any reasonable conditions that the department may deem necessary to effectuate the purposes of this section.  The department may, after notice and opportunity for hearing to the licensee, revoke any license or renewal thereof, or refuse to issue a renewal, when it shall reasonably determine (1) that there has been an abandonment of the airport as such, or (2) that there has been a failure to comply with the conditions of the license or renewal thereof, or (3) that because of change of physical or legal conditions or circumstances, the airport has become either unsafe or unusable for the aeronautical purposes for which the license or renewal was issued.  It shall be unlawful for any person to operate an airport without an appropriate license for such, as may be duly required by rule or regulation issued pursuant to this subsection.

(c)  Public hearings.  In connection with the grant of approval of a proposed airport site or the issuance of an airport license under subsections (a) and (b) of this section, the department may, on its own motion or upon the request of an affected or interested person, hold a hearing open to the public, and shall hold a hearing when and as required by section 261-13.

(d)  Exemptions.  The requirements of this section as to site approvals and licenses shall not apply to airports owned or operated by the United States.  The department may, from time to time, to the extent necessary, exempt any other class of airports, pursuant to a reasonable classification or grouping, from any rule or regulation promulgated under this section or from any requirement of such a rule or regulation, if it finds that the application of the rule, regulation, or requirement would be an undue burden on such class and is not required in the interest of public safety. [L 1947, c 32, pt of §1; RL 1955, §15-22; am L Sp 1959 2d, c 1, §26; HRS §261-16]

Case Notes

Cited:  47 H. 495, 497, 393 P.2d 87.



§261-17 - Enforcement of laws.

§261-17  Enforcement of laws.  (a)  The director of transportation, officers, and employees of the department of transportation, and every state and county officer charged with the enforcement of state laws and ordinances, shall enforce and assist in the enforcement of this chapter and of all rules and orders issued pursuant thereto and of all other laws of the State; and in that connection each of the persons may inspect and examine at reasonable hours any premises, and the buildings and other structures thereon, where airports, air navigation facilities, or other aeronautical activities are operated or conducted.  In aid of the enforcement of this chapter, the rules and orders issued pursuant thereto, and all other laws of the State, the powers of police officers are conferred upon the director, and such of the officers, employees, agents, and representatives of the department as may be designated by the director to exercise such powers, including the power to serve and execute warrants and arrest offenders, and the power to serve notices and orders.  For the purposes of this subsection the term "agents and representatives" includes persons performing services at airports under contract with the department.

(b)  No person shall provide or be hired to provide armed security services at airports within the State without first submitting statements signed under penalty of false swearing by the person indicating whether the person has ever been convicted of a crime which, by law, would preclude the person from carrying or using a firearm in the course of the person's employment, including a felony conviction in the State or elsewhere, and providing consent to the department to have a criminal history record check conducted by the Federal Bureau of Investigation to obtain criminal history record information.  The person shall also be fingerprinted for the purpose of a Federal Bureau of Investigation criminal history record check.  The Hawaii criminal justice data center may also assess the existing providers of armed security services at airports within the State, or their employees or applicants for employment, or any applicant for employment to provide armed security services at airports within the State, a reasonable fee for each criminal history record check performed by the Federal Bureau of Investigation.

(c)  The department may, in the name of the State, enforce this chapter and the rules and orders issued pursuant thereto by injunction or other legal process in the courts of the State. [L 1947, c 32, pt of §1; RL 1955, §15-23; am L Sp 1959 2d, c 1, §26; HRS §261-17; am L 1973, c 20, §1; am L 1979, c 179, §1; am L 1996, c 191, §2]



§261-17.5 - Arrest or citation.

[§261-17.5]  Arrest or citation.  Except when required by state law to take immediately before a district judge a person arrested for a violation of any provision of this chapter, including any rule or regulation adopted and promulgated pursuant to this chapter, any person authorized to enforce the provisions of this chapter, hereinafter referred to as enforcement officer, upon arresting a person for violation of any provision of this chapter, including any rule or regulation adopted and promulgated pursuant to this chapter shall, in the discretion of the enforcement officer, either (1) issue to the purported violator a summons or citation, printed in the form hereinafter described, warning the purported violator to appear and answer to the charge against the purported violator at a certain place and at a time within seven days after such arrest, or (2) take the purported violator without unnecessary delay before a district judge.

The summons or citation shall be printed in a form comparable to the form of other summonses and citations used for arresting offenders and shall be designed to provide for inclusion of all necessary information.  The form and content of such summons or citation shall be adopted or prescribed by the district courts.

The original of a summons or citation shall be given to the purported violator and the other copy or copies distributed in the manner prescribed by the district courts; provided that the district courts may prescribe alternative methods of distribution for the original and any other copies.

Summonses and citations shall be consecutively numbered and the carbon copy or copies of each shall bear the same number.

Any person who fails to appear at the place and within the time specified in the summons or citation issued to the person by the enforcement officer, upon the person's arrest for violation of any provision of this chapter, including any rule or regulation promulgated pursuant to this chapter, shall be guilty of a misdemeanor and, on conviction, shall be fined not more than $1,000, or be imprisoned not more than six months, or both.

In the event any person fails to comply with a summons or citation issued to such person, or if any person fails or refuses to deposit bail as required, the enforcement officer shall cause a complaint to be entered against such person and secure the issuance of a warrant for the person's arrest. [L 1970, c 151, §1 and c 188, §39; gen ch 1985]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§261-17.6 - Parking control at airports.

§261-17.6  Parking control at airports.  (a)  The director may enforce airport rules pertaining to vehicle parking at airports by imposing fines not to exceed $50 per violation or by removing the vehicle of the offender from the area within the airport's jurisdiction, or both; provided that a person violating any provision of part III of chapter 291, or any rule adopted thereunder, shall be guilty of a traffic infraction under chapter 291D and shall be fined or otherwise penalized in accordance with part III of chapter 291.

(b)  Written notice of the removal of any vehicle shall immediately be sent by registered or certified mail, with a return receipt, to the legal and registered owner of the vehicle at the address on record at the vehicle licensing division.  The notice shall contain a brief description of the vehicle, the location of custody, and intended disposition of the vehicle if not repossessed within thirty days after the mailing of the notice.  A notice need not be sent to a legal or registered owner or to any person with an unrecorded interest in the vehicle whose name or address cannot be determined.

(c)  Any vehicle not repossessed within the time limits provided in subsection (b) after compliance by the department with the notice requirements provided by that subsection, shall be disposed of by public auction, through oral tenders, or by sealed bids, after public notice has been given; provided that the public auction shall not be held less than five days after public notice has been given.  Where no bid is received, the vehicle may be either sold by negotiation, disposed of or sold as junk, or donated to any governmental agency; and further provided that the requirements of public auction may be waived when the appraised value of any vehicle is less than $100 as determined by an independent appraiser who has had at least one year of experience in the sale or purchase of motor vehicles as a licensed motor vehicle salesperson.  In that event the vehicle, after public notice has been given, may be disposed of in the same manner as when a vehicle is put up for public auction and for which no bid is received.

(d)  Any person entitled to the vehicle may repossess the same prior to the date of public auction upon payment of all towing, handling, storage, appraisal, advertising, and any other expenses incurred in connection with the vehicle.  If the person claiming the vehicle is not the legal or registered owner, the person may repossess the vehicle upon paying the foregoing expenses and posting adequate security not to exceed the value of the vehicle.  The security, if not forfeited, shall be returned two years from receipt.

(e)  The transfer of title and interest by sale pursuant to the provisions of this section shall be considered a transfer by operation of law and shall be governed by provisions applicable thereto; provided that in the event the certificate of ownership or registration is unavailable, the bill of sale executed by the director or the director's authorized representative is satisfactory evidence authorizing the transfer of such title or interest.

(f)  All proceeds from the sale of vehicles shall be deposited into the airport revenue fund.  The legal or registered owner is entitled to recover the excess of the proceeds from the sale over expenses, if the claim is filed with the department within sixty days from the execution of the sales agreement.  The legal owner shall receive priority of payment to the extent of the legal owner's lien on the vehicle.  The department may file a claim within the same period against the legal or registered owner or person with an unrecorded interest for the deficiencies between the sale proceeds and expenses.

(g)  A vehicle shall be deemed a derelict by the director under any one of the following conditions:

(1)  If the certificate of registration of the vehicle has expired and the registered and legal owner no longer resides at the address listed on the last certificate of registration on record with the county director of finance;

(2)  If the last registered and legal owner of record disclaims ownership;

(3)  If essential major parts have been removed so as to render the vehicle inoperable, and the vehicle identification numbers, license number plates, and other means of identification have been removed so as to nullify efforts to locate or identify the registered and legal owner; or

(4)  If the vehicle registration records of the county director of finance contain no record that the vehicle has ever been registered in the county.

(h)  A derelict vehicle may be immediately disposed of or sold as junk without having to comply with the requirements of subsections (b) through (f). [L 1980, c 49, §1; gen ch 1985, 1993; am L 1997, c 308, §4; am L 1998, c 2, §75]



§261-17.7 - Lost and found money or property at airports.

§261-17.7  Lost and found money or property at airports.  (a)  All money or property found at an airport owned or controlled by the department shall be reported or delivered by the finder to the airport lost and found, and when so delivered shall be held by the department for forty-five days or until claimed by some person who establishes title or right of custody thereto to the satisfaction of the department.  In the event of the establishment of title or right of custody, the money or property shall be delivered to the claimant by the director or the director's agent.  If within forty-five days no claimant establishes a right to the money or property, the money or property shall be returned to the person who delivered it to the airport lost and found; provided that if the person who delivered it to the airport lost and found fails to claim the money or property within thirty days after being notified by the director, the director shall deposit the money into the state treasury to the credit of the airport revenue fund or shall dispose of the property by public auction.

(b)  At least once annually, the director shall give public notice giving details as to time and place of the auction and giving notice to all persons interested or claiming the property that unless claims are made by persons who can provide satisfactory proof of ownership before a specified date, the property will be sold at public auction to the highest bidder.  On the day and at the place specified in the notice, all property for which no satisfactory proof of ownership is made shall be sold by auction by or under the direction of the director.

If any property which is of a perishable nature or unreasonably expensive to keep or safeguard remains unclaimed at the airport, the director may sell that property at public auction, at a time and after notice that is reasonable under the circumstances.  The director shall immediately after the sale of any property pay to the airport revenue fund all moneys received by the director upon sale.

(c)  For the purpose of this section, notice by regular mail to the last known address of the person who delivered the money or property to the airport lost and found shall be deemed sufficient. [L 1980, c 81, §1; gen ch 1985; am L 1998, c 2, §76]



§261-18 - Hazard pay for employees.

§261-18  Hazard pay for employees.  Any employee of the airports division of the department of transportation who performs fire, crash, or any other aircraft emergency rescue duties, in addition to the employee's regular assignment, shall receive hazard pay in accordance with the following schedule:

(1)  $25 for each and every drill attended;

(2)  $20 for each and every response to a fire, crash, or any other aircraft emergency rescue call-out which results in stand by duty only;

(3)  For any fire, crash, or other aircraft emergency rescue call-out resulting in the actual participation in rescue operations, $50 for the first hour or fraction thereof, and $20 for each additional hour or fraction thereof.

Hazard pay shall be paid out of the special funds of the airports division of the department. [L 1964, c 54, §§2, 3; Supp, §15-6.5; HRS §261-18; gen ch 1985; am L 1990, c 148, §1]



§261-19 - Exchange of violations information.

§261-19  Exchange of violations information.  The department of transportation may report to the appropriate federal agencies and agencies of the states and territories of the United States all proceedings instituted charging violation of section 261-15, 263-9, or 263-11, and all penalties, of which it has knowledge, imposed upon airmen or the owners or operators of aircraft for violations of the laws of the State relating to aeronautics or for violations of the rules, regulations, or orders of the department.  The department may receive reports of penalties and other data from agencies of the federal government, the states, and territories of the United States and, when necessary, enter into agreements with federal agencies and the agencies of such states and territories governing the delivering, receipt, exchange, and use of reports and data.  The department may make the reports and data of the federal agencies, the agencies of the states and territories, and the courts of the State available, with or without request therefor, to any and all courts of the State, and to any officer of the State or of a municipality authorized pursuant to section 261-17 to enforce the aeronautics law. [L 1947, c 32, pt of §1; RL 1955, §15-25; am L Sp 1959 2d, c 1, §26; HRS §261-19]



§261-20 - Department proceedings and reports.

§261-20  Department proceedings and reports.  The department of transportation shall report in writing to the governor immediately following the end of each fiscal year.  The report shall contain a summary of its proceedings during the preceding fiscal year, a detailed and itemized statement of all revenue and of all expenditures made by or in behalf of the department during the preceding fiscal year, an estimate of anticipated revenues and expenses for the next succeeding fiscal year, such other information as it may deem necessary or useful, and any additional information which may be requested by the governor.  The fiscal year of the department shall conform to the fiscal year of the State. [L 1947, c 32, pt of §1; am L 1949, c 360, pt of §2; RL 1955, §15-4; am L Sp 1959 2d, c 1, §26; HRS §261-20]



§261-21 - Penalties.

§261-21  Penalties.  (a)  Except as provided in subsection (c), any person violating this chapter, or any of the rules or orders issued pursuant thereto and relating to:

(1)  Safety measures, practices, or requirements;

(2)  Airport security measures or requirements; or

(3)  The licensing and regulation of persons engaged in commercial activities at public airports,

duly adopted or served, shall be guilty of a misdemeanor.

(b)  Except as provided in subsection (c), any person violating any rule relating to motor vehicles and traffic control or the operation of any equipment or motor vehicle in or on the operational area of the airport shall be guilty of an offense as defined under the Penal Code and be fined not more than $500.

(c)  Any person violating any rule relating to parking of motor vehicles or equipment at a public airport, including baggage carts, dollies, and other similar devices, shall have committed a traffic infraction as set forth in chapter 291D, the adjudication of which shall be subject to the provisions contained therein. [L 1947, c 32, pt of §1; RL 1955, §15-24; HRS §261-21; am L 1980, c 155, §2; am L 1996, c 37, §1; am L 1997, c 68, §1; am L 2008, c 101, §5]



§261-22 - Hilo International Airport.

AIRPORTS

§261-22  Hilo International Airport.  The official name of the airport situated at Waiakea, Hilo, Hawaii, shall be Hilo International Airport.  The main passenger terminal at Hilo International Airport shall be designated "General Lyman Terminal" in memory of Brigadier General Albert Lyman, the first person of Hawaiian ancestry to attain such rank in the United States Army. [L 1943, JR 5; RL 1945, §4931; RL 1955, §15-26; HRS §261-22; am L 1989, c 59, §1]



§261-23 - Honolulu International Airport.

§261-23  Honolulu International Airport.  All that area set aside by executive order No. 1016 for John Rodgers Airport and Keehi Lagoon Seaplane Harbor to be under the control and management of the superintendent of public works under date of April 12, 1943, is designated as "Honolulu International Airport". [L 1947, c 31, §1; am L 1951, c 3, §1; RL 1955, §15-27; HRS §261-23]



§261-24 - John Rodgers Terminal.

§261-24  John Rodgers Terminal.  When a new transpacific terminal building is constructed, it shall be designated "John Rodgers Terminal" in memory of the late Commander John Rodgers, United States Navy, who made the first flight in a Navy flying boat to these islands in September, 1925. [L 1947, c 31, §2; RL 1955, §15-28; HRS §261-24]



§261-25 - REPEALED.

§261-25  REPEALED.   L 1989, c 58, §1.



§261-26 - Kona International Airport at Keahole.

§261-26  Kona International Airport at Keahole.  The official name of the airport situated at Keahole-Kona, Hawaii shall be the Kona International Airport at Keahole. [L 1993, c 53, §1; am L 1997, c 122, §1]



§261-27 - Kawaihapai Airfield.

[§261-27]  Kawaihapai Airfield.  The official name of the airfield located at Kawaihapai, formerly known as Dillingham Airfield, shall be Kawaihapai Airfield. [L 2001, c 276, §1]



§261-31 - Definitions.

AIRPORT RELOCATION

[§261-31]  Definitions.  When used in sections 261-31 to 261-36:

"Business" means any lawful activity conducted (1) primarily for the purchase and resale, manufacture, processing, or marketing of products, commodities or any other personal property; (2) primarily for the sale of services to the public; or (3) by a nonprofit organization.

"Director" means the state director of transportation.

"Displaced person" means any person who is required to move from any real property on or after September 1, 1969 as a result of the acquisition of such real property for airport purposes or as the result of the acquisition for airport purposes of other real property on which such person is conducting a business or farm operation.

"Family" means two or more individuals living together in the same dwelling unit who are related to each other by blood, marriage, adoption, or legal guardianship.

"Farm operation" means any activity conducted solely or primarily for the production of one or more agricultural products or commodities for sale and home use, and customarily producing such products or commodities in sufficient quantity to be capable of contributing materially to the operator's support.

"Person" means (1) any individual, partnership, corporation or association which is the owner of a business; (2) any owner, part owner, tenant, or sharecropper operating a farm; (3) the head of a family; or (4) an individual not a member of a family.  [L 1970, c 165, pt of §2]

Revision Note

Definitions rearranged.

"September 1, 1969" substituted for the "effective date of this Part".



§261-32 - Assistance for displaced person, families, businesses and nonprofit organization.

§261-32  Assistance for displaced person, families, businesses and nonprofit organization.  (a)  The director may compensate any person, family, business, or nonprofit organization for actual and reasonable moving expenses incurred as a result of being displaced by any land acquisition program of the State for any airport purpose.

(b)  Any displaced person who moves from a dwelling who elects to accept the payments authorized by this subsection in lieu of the payments authorized by subsection (a) may receive:

(1)  A moving expense allowance, determined according to a schedule established by the director not to exceed $200;

(2)  A dislocation allowance in the amount of $100.

(c)  Any displaced person who moves or discontinues the person's business or farm operations who elects to accept the payment authorized by this subsection in lieu of the payment authorized by subsection (a), may receive a fixed relocation payment in an amount equal to the average annual net earnings of the business or farm operation, or $5,000, whichever is the lesser.  In the case of a business no payment shall be made under this subsection unless the director is satisfied that the business:  (1) cannot be relocated without a substantial loss of its existing patronage; and (2) is not part of a commercial enterprise having at least one other establishment, not being acquired by the State which is engaged in the same or similar business.

(d)  In addition to any payments authorized in subsection (a) and (c), the director may provide relocation assistance to any displaced person who moves a business as a result of any land acquisition program of the State for any airport use.

(e)  The director may enter into leases, licenses, and other arrangements with any displaced person granting the use or occupancy of any lands or property under the department's jurisdiction.  The director may allow any lessee of a site acquired by the department to remain on the site, and may enter into a new lease with such person granting the use of the site; provided that the term of the new lease shall not exceed the time remaining on the lease terminated by the acquisition.  Any lease issued pursuant to this section shall be issued through negotiation, under mutually agreeable terms, conditions, and lease rent, without regard to the limitations set forth in chapter 171.

(f)  The director shall include the costs specified in this section as a part of the cost of construction of the airport for which the land acquisition program is initiated. [L 1970, c 165, pt of §2; gen ch 1985; am L 1990, c 274, §4]



§261-33 - Replacement housing.

§261-33  Replacement housing.  (a)  In addition to any amount authorized herein as part of the cost of construction of the airport for which land acquisition is initiated, the director shall make a payment to the owner of real property improved by a single-family, two-family, or three-family dwelling actually owned and occupied by the owner for not less than one year prior to the first written offer by the department of transportation for the acquisition of such property.  Such payment, not to exceed $5,000, shall be the amount, if any, which when added to the acquisition payment, equals the average price required for a comparable dwelling determined, in accordance with standards established by the director to be a decent, safe, and sanitary dwelling adequate to accommodate the displaced owner, reasonably accessible to public services and places of employment, and available on the private market.  Such payment shall be made only to a displaced owner who purchases and occupies a dwelling within one year subsequent to the date on which the displaced owner is required to move from the dwelling acquired for the project.

(b)  In addition to amounts otherwise authorized by this section and section 261-32, the director shall make a payment to any individual or family displaced from any dwelling not eligible to receive a payment under subsection (a) which dwelling was actually and lawfully occupied by such individual or family for not less than ninety days prior to the first written offer by the department of transportation for acquisition of such property.  Such payment, not to exceed $1,500, shall be the amount which is necessary to enable such person to lease or rent for a period not to exceed two years, or to make the downpayment on the purchase of a decent, safe, and sanitary dwelling of standards adequate to accommodate such individual or family in areas not generally less desirable in regard to public utilities and public and commercial facilities. [L 1970, c 165, pt of §2; gen ch 1985; am L 1986, c 339, §25]



§261-34 - Not treated as income.

§261-34  Not treated as income.  No payment received under sections 261-32 and 261-33 shall be considered as income for purposes of the state income tax law; nor shall such payments be considered as income to any recipient of public assistance, and such payment shall not be deducted from the amount of aid to which the recipient would otherwise be entitled to under the state welfare programs. [L 1970, c 165, pt of §2; am L 1986, c 339, §26]



§261-35 - Decision of director.

[§261-35]  Decision of director.  The written decision of the director shall be final. [L 1970, c 165, pt of §2]



§261-36 - Rules and regulations.

[§261-36]  Rules and regulations.  The director may adopt rules and regulations to carry out the purposes of sections 261-31 to 261-36 and may adopt all or any part of applicable federal rules and regulations which are necessary or desirable to obtain federal assistance in making payments hereunder. [L 1970, c 165, pt of §2]



§261-51 - Definitions.

SPECIAL FACILITY PROJECTS

§261-51  Definitions.  For the purpose of this part, if not inconsistent with the context:

"Remodeling" includes reconstruction, renovation, rehabilitation, improvement, betterment or extension of a special facility.

"Special facility" means one or more buildings, structures or facilities and the land thereof for the servicing of aircraft, for aeronautics, for air cargo operations, for airports or for the comfort, accommodation and convenience of air travelers and airline employees which is the subject of a special facility lease.

"Special facility lease" includes a contract, lease or other agreement, or any combination thereof, the subject matter of which is the same special facility. [L 1971, c 160, pt of §1; am L 1999, c 14, §1]



§261-52 - Powers.

§261-52  Powers.  In addition and supplemental to the powers granted to the department by law, the department may:

(1)  With the approval of the governor, enter into a special facility lease or an amendment or supplement thereto whereby the department agrees to construct, acquire, or remodel and furnish or equip a special facility solely for the use by another person to a special facility lease;

(2)  With the approval of the governor, issue special facility revenue bonds in principal amounts that may be necessary to yield the amount of the cost of any construction, acquisition, remodeling, furnishing, and equipping of any special facility, including the costs of acquisition of the site thereof; provided that the total principal amount of the special facility revenue bonds which may be issued pursuant to the authorization of this paragraph shall not exceed $200,000,000; provided further that these funds shall not be expended on nonpublic air facilities;

(3)  With the approval of the governor, issue refunding special facility revenue bonds with which to provide for the payment of outstanding special facility revenue bonds (including any special facility revenue bonds theretofore issued for this purpose) or any part thereof; provided any issuance of refunding special facility revenue bonds shall not reduce the principal amount of the bonds which may be issued as provided in paragraph (2);

(4)  Perform and carry out the terms and provisions of any special facility lease;

(5)  Notwithstanding section 103-7 or any other law to the contrary, acquire, construct, or remodel and furnish or equip any special facility, or accept the assignment of any contract therefor entered into by the other person to the special facility lease;

(6)  Construct any special facility on land owned by the State; provided that no funds derived herein will be expended for land acquisition; and

(7)  Agree with the other person to the special facility lease whereby any acquisition, construction, remodeling, furnishing, or equipping of the special facility and the expenditure of moneys therefor shall be undertaken or supervised by another person. [L 1971, c 160, pt of §1; am L 1977, c 29, §1; am L 1982, c 146, §1; am L 1991, c 168, §1; am L Sp 1993, c 8, §55; am L 1998, c 284, §1; am L 2004, c 216, §32]



§261-53 - Findings and determination for special facility leases.

[§261-53]  Findings and determination for special facility leases.  The department shall not enter into any special facility lease unless the department at or prior to the entering into of such special facility lease shall find and determine:  (1) that the building, structure or facility which is to be the subject of such special facility lease will not be used to provide services, commodities, supplies or facilities which are then adequately being made available through the airports system of the State; (2) that the result of the use or occupancy of such building, structure or facility under such special facility lease would not result in the reduction of the revenues derived from the airports system to an amount below the amount required to be derived therefrom by section 39-61; and (3) that the entering into of such special facility lease would not be in violation of or result in a breach of any covenant contained in any resolution or certificate authorizing any bonds of the State then outstanding. [L 1971, c 160, pt of §1]

Revision Note

Section "39-61" substituted for "39-59".



§261-54 - Special facility lease.

§261-54  Special facility lease.  (a)  In addition to the conditions and terms set forth in this part, any special facility lease entered into by the department shall at least contain provisions obligating the other person to the special facility lease:

(1)  To pay to the department during the initial term of the special facility lease, whether the special facility is capable of being used or occupied or is being used or occupied by the other person, a rental or rentals at the time or times and in the amount or amounts that will be sufficient:  to pay the principal and interest on all special facility revenue bonds issued for the special facility, to establish or maintain any reserves for these payments, and to pay all fees and expenses of the trustees, paying agents, transfer agents, and other fiscal agents for the special facility revenue bonds issued for the special facility;

(2)  To pay to the department:

(A)  A ground rental, equal to the fair market rental of the land, if the land on which the special facility is located was not acquired from the proceeds of the special facility revenue bonds; or

(B)  A properly allocable share of the administrative costs of the department in carrying out the special facility lease and administering the special facility revenue bonds issued for the special facility, if the land was acquired from the proceeds of the special facility revenue bonds;

(3)  To either operate, maintain, and repair the special facility and pay the costs thereof or to pay to the department all costs of operation, maintenance, and repair of the special facility;

(4)  To:

(A)  Insure, or cause to be insured, the special facility under builder's risk insurance (or similar insurance) in the amount of the cost of construction of the special facility to be financed from the proceeds of the special facility revenue bonds;

(B)  Procure and maintain, or cause to be procured or maintained, to the extent commercially available, a comprehensive insurance policy providing protection and insuring the department and its officers, agents, servants, and employees (and so long as special facility revenue bonds are outstanding, the trustee) against all direct or contingent loss or liability for damages for personal injury or death or damage to property, including loss of use thereof, occurring on or in any way related to the special facility or occasioned by reason of occupancy by and the operations of the other person upon, in, and around the special facility;

(C)  Provide all risk casualty insurance, including insurance against loss or damage by fire, lightning, flood, earthquake, typhoon, or hurricane, with standard extended coverage and standard vandalism and other malicious mischief endorsements; and

(D)  Provide insurance for workers' compensation, employer's liability, and aircraft liability (including passenger liability) for personal injury or death or damage to property (the other party may self-insure for workers' compensation if permitted by law);

provided that all policies with respect to loss or damage of property including fire or other casualty and extended coverage and builder's risk shall provide for payments of the losses to the department, the other person, or the trustee as their respective interests may appear; and provided further that the insurance may be procured and maintained as part of or in conjunction with other policies carried by the other person; and provided further that the insurance shall name the department, and so long as any special facility revenue bonds are outstanding, the trustee, as additional insured; and

(5)  To indemnify, save, and hold the department, the trustee and their respective agents, officers, members, and employees harmless from and against all claims and actions and all costs and expenses incidental to the investigation and defense thereof, by or on behalf of any person, firm, or corporation, based upon or arising out of the special facility or the other person's use and occupancy thereof, including, without limitation, from and against all claims and actions based upon and arising from any:

(A)  Condition of the special facility;

(B)  Breach or default on the part of the other person in the performance of any of the person's obligations under the special facility lease;

(C)  Fault or act of negligence of the other person or the person's agents, contractors, servants, employees, or licensees; or

(D)  Accident to or injury or death of any person or loss of or damage to any property occurring in or about the special facility, including any claims or actions based upon or arising by reason of the negligence or any act of the other person.

Any moneys received by the department pursuant to paragraphs (2) and (3) shall be paid into the airport revenue fund and shall not be nor be deemed to be revenues of the special facility.

(b)  The term and all renewals and extensions of the term of any special facility lease (including any amendments or supplements thereto) shall not extend beyond the lesser of the reasonable life of the special facility which is the subject of the special facility lease, as estimated by the department at the time of the entering into thereof, or thirty years.

(c)  Any special facility lease entered into by the department shall be subject to chapter 171 and shall contain any other terms and conditions that the department deems advisable to effectuate the purposes of this part. [L 1971, c 160, pt of §1; am L 1998, c 284, §2]



§261-55 - Special facility revenue bonds.

§261-55  Special facility revenue bonds.  All special facility revenue bonds authorized to be issued shall be issued pursuant to part III of chapter 39, except as follows:

(1)  No revenue bonds shall be issued unless at the time of issuance the department shall have entered into a special facility lease with respect to the special facility for which the revenue bonds are to be issued;

(2)  The revenue bonds shall be issued in the name of the department, and not in the name of the State;

(3)  No further authorization of the legislature shall be required for the issuance of the special facility revenue bonds, but the approval of the governor shall be required for the issuance;

(4)  The revenue bonds shall be payable solely from and secured solely by the revenues derived by the department from the special facility for which they are issued;

(5)  The final maturity date of the revenue bonds shall not be later than either the estimated life of the special facility for which they are issued or the initial term of the special facility lease;

(6)  If deemed necessary or advisable by the department, or to permit the obligations of the other person to the special facility lease to be registered under the United States Securities Act of 1933, the department with the approval of the state director of finance may appoint a national or state bank within or without the State to serve as trustee for the holders of the revenue bonds and may enter into a trust indenture or trust agreement with the trustee.  The trustee may be authorized by the department to collect, hold, and administer the revenues derived from the special facility for which the revenue bonds are issued and to apply the revenues to the payment of the principal and interest on the revenue bonds.  In the event that any trustee shall be appointed, any trust indenture or agreement entered into by the department with the trustee may contain the covenants and provisions authorized by part III of chapter 39 to be inserted in a resolution adopted or certificate issued, as though the words "resolution" or "certificate" as used in that part read "trust indenture or agreement".  The covenants and provisions shall not be required to be included in the resolution or certificate authorizing the issuance of the revenue bonds if included in the trust agreement or indenture.  Any resolution or certificate, trust indenture or trust agreement adopted, issued, or entered into by the department pursuant to this part may also contain any provisions required for the qualification thereof under the United States Trust Indenture Act of 1939.  The department may pledge and assign to the trustee the special facility lease and the rights of the department including the revenues thereunder;

(7)  If the department with the approval of the state director of finance shall have appointed or shall appoint a trustee for the holders of the revenue bonds, then notwithstanding the provisions of the second sentence of section 39-68 the director of finance may elect not to serve as fiscal agent for the payment of the principal and interest, and for the purchase, registration, transfer, exchange, and redemption, of the revenue bonds, or may elect to limit the functions the director of finance shall perform as the fiscal agent.  The department with the approval of the director of finance may appoint the trustee to serve as the fiscal agent, and may authorize and empower the trustee to perform the functions with respect to payment, purchase, registration, transfer, exchange, and redemption, that the department may deem necessary, advisable, or expedient, including, without limitation, the holding of the revenue bonds and coupons which have been paid and the supervision and conduction of the destruction thereof in accordance with sections 40-10 and 40-11.  Nothing in this paragraph shall be a limitation upon or construed as a limitation upon the powers granted in the preceding paragraph to the department with the approval of the director of finance to appoint the trustee, or granted in sections 36-3 and 39-13 and the third sentence of section 39-68 to the director of finance to appoint the trustee or others, as fiscal agents, paying agents, and registrars for the revenue bonds or to authorize and empower the fiscal agents, paying agents, and registrars to perform the functions referred to in that paragraph and sections, it being the intent of this paragraph to confirm that the director of finance as aforesaid may elect not to serve as fiscal agent for the revenue bonds or may elect to limit the functions the director of finance shall perform as the fiscal agent, that the director of finance may deem necessary, advisable, or expedient;

(8)  The department may sell the revenue bonds either at public or private sale;

(9)  If no trustee shall be appointed to collect, hold, and administer the revenues derived from the special facility for which the revenue bonds are issued, the revenues shall be held in a separate account in the treasury of the State, separate and apart from the airport revenue fund, to be applied solely to the carrying out of the resolution, certificate, trust indenture, or trust agreement authorizing or securing the revenue bonds;

(10)  If the resolution, certificate, trust indenture, or trust agreement shall provide that no revenue bonds issued thereunder shall be valid or obligatory for any purpose unless certified or authenticated by the trustee for the holders of the revenue bonds, signatures of the officers of the State upon the bonds required by section 39-56 may be facsimiles of their signatures;

(11)  Proceeds of the revenue bonds may be used and applied by the department to reimburse the other person to the special facility lease for all preliminary costs and expenses, including architectural and legal costs; and

(12)  If the special facility lease shall require the other person to operate, maintain, and repair the special facility which is the subject of the lease, at the other person's expense, the requirement shall constitute compliance by the department with section 39-61(a)(2), and none of the revenues derived by the department from the special facility shall be required to be applied to the purposes of section 39-62(2).  Sections 39-62(4), 39-62(5), and 39-62(6) shall not be applicable to the revenues derived from a special facility lease. [L 1971, c 160, pt of §1; am L 1974, c 101, §1; gen ch 1985; am L 1998, c 284, §3]



§261-71 - Custody and disposal of abandoned aircraft.

[ABANDONED AIRCRAFT]

§261-71  Custody and disposal of abandoned aircraft.  (a)  Any aircraft:

(1)  Which has been left unattended for a continuous period of more than thirty days, and

(2)  Which is located upon an airport, as defined in section [261-1], under the jurisdiction or control of the State,

may be deemed abandoned and taken into custody and disposed of by the director of transportation pursuant to this chapter.

(b)  Upon taking custody of any such aircraft a written notice shall immediately be posted on the aircraft and a duplicate original thereof shall be sent by certified mail, with a return receipt, to the registered owner of the aircraft at the last address shown on the records of the Federal Aviation Administration or to such other address known to the department of transportation which is more current; to all lien holders who have filed a financing statement indexed in the name of the registered owner in the state bureau of conveyances or who are shown on the records of the Federal Aviation Administration; and to any other person known to have any interest in the aircraft whose address is known to the department of transportation.  The notice shall contain a brief description of the aircraft, the location of custody, and the intended disposition of the aircraft if not repossessed within twenty days after the mailing of the notice.  A notice need not be sent to any purported owner or any other person whose interest in the aircraft is not recorded with the Federal Aviation Administration or not known to the department of transportation.

(c)  The department may assess and recover as against the owner of the aircraft, all airport use charges, landing fees, holding room use charges, towing, handling, aircraft storage charges, appraisal, advertising and other reasonable expenses incurred by the department in connection with the aircraft.

(d)  If the aircraft is not repossessed within twenty days after the mailing of the notice, the aircraft shall be disposed of by public auction, through oral tenders, or by sealed bids, after public notice has been given; provided that the public auction shall not be held less than five days after public notice is given.  Where no bid is received, the aircraft may be sold by negotiation, disposed of as junk, or donated to any governmental agency.

(e)  Any person having an interest in the aircraft may take possession of the aircraft prior to the date of public auction upon payment to the department of transportation of all airport use charges, landing fees, holding room use charges, towing, handling, aircraft storage charges, appraisal, advertising and other expenses chargeable to the aircraft or incurred by the department in connection with the aircraft.  If the person taking possession of the aircraft is not the registered owner, that person shall, prior to taking possession of the aircraft, pay the foregoing fees, charges and expenses and post adequate security which shall not exceed the value of the aircraft.  The security, if not forfeited, shall be returned two years after receipt.

(f)  Public auction shall not be required when the appraised value of any aircraft, as determined by an independent appraiser who has had at least one year of experience in the sale or purchase of aircraft, is less than $100.  Upon that determination and after public notice has been given, the director of transportation may sell the aircraft by negotiation, dispose of it as junk, or donate the aircraft to any governmental agency.

(g)  The transfer hereunder shall be evidenced by a bill of sale from the department of transportation, shall be considered a transfer by operation of law and shall be governed by provisions applicable thereto. [L 1981, c 25, pt of §1; am L 1998, c 2, §§77, 78]



§261-72 - Disposition of proceeds of sale.

[§261-72]  Disposition of proceeds of sale.  The department of transportation shall deposit into the airport revenue fund, that portion of the proceeds of the sale of an aircraft as shall represent the storage and other airport fees and charges due the department, the expenses of the auction, and any other expense incurred by the department in taking into custody and disposing of an aircraft.  The balance, if any, shall be deposited into the general fund of the State.  The owner may recover any such balance of the proceeds from the State only if the owner files a claim therefor with the department of budget and finance within five years after the execution of the bill of sale.  A lien holder shall receive priority of payment from the balance of the proceeds to the extent of the lien holder's lien on the aircraft.  If the proceeds of the sale are insufficient to cover the storage and other airport fees and charges, the expenses of the auction and other expenses of the department in taking into custody and disposing of the aircraft, the department of transportation may, within five years, bring an action for the deficiency in a court of appropriate jurisdiction against the person who was the owner of the aircraft at the time custody was taken by the department. [L 1981, c 25, pt of §1; gen ch 1985]



§261-73 - Custody and disposal of derelict aircraft.

§261-73  Custody and disposal of derelict aircraft.  (a)  An aircraft which has been left unattended for a continuous period of more than twenty-four hours is a derelict, if:

(1)  The aircraft is obstructing a taxiway, runway or ramp parking area, or is endangering life or property; or

(2)  The aircraft has been parked or otherwise left at a state airport or on public property contrary to law or rules having the force and effect of law, or the aircraft has been left on private property without authorization of the owner or occupant of the property and if:

(A)  The aircraft's certificate of registration or aviation document is no longer effective and the registered owner no longer resides at the address listed in the aircraft registration document records of the Federal Aviation Administration; or

(B)  The last registered owner disclaims ownership and the current owner's name or address cannot be determined; or

(C)  The aircraft identification numbers and other means of identification have been removed so as to nullify efforts to locate or identify the owner; or

(D)  The aircraft registration records of the Federal Aviation Administration contain no record that the aircraft has ever been registered and the owner's name or address cannot be determined.

(b)  The director of transportation may cause a derelict aircraft to be immediately taken into custody.  Upon taking custody of a derelict aircraft the director shall concurrently:

(1)  Give public notice of intended disposition;

(2)  When possible, post a notice of intended disposition on the aircraft; and

(3)  Serve a duplicate original of the notice of intended disposition by certified mail, return receipt requested:

(A)  On the registered owner of the aircraft at the last address shown on records in the Federal Aviation Administration;

(B)  On all lien holders who have filed a financing statement indexed in the name of the registered owner in the bureau of conveyances or who are shown in the records of the Federal Aviation Administration; and

(C)  On any other person known to have an interest in the aircraft whose address is known to the department of transportation.  If the aircraft is not repossessed within twenty days after the giving and mailing of the notice, whichever occurs later, the aircraft may be disposed of by negotiated sale, except that, when two or more purchasers indicate an interest in purchasing the aircraft, the aircraft will be sold at public auction to the highest bidder.  If no purchaser expresses a desire to purchase the aircraft, the aircraft may be destroyed or disposed of by any other method authorized for abandoned aircraft. [L 1981, c 25, pt of §1; am L 1998, c 2, §79]



§261-74 - Aircraft or property taken into legal custody; unauthorized control.

[§261-74]  Aircraft or property taken into legal custody; unauthorized control.  No person shall exercise control over an aircraft or other property that is under legal custody, seizure, or detention by the department of transportation. [L 1981, c 25, pt of §1]



§261-75 - Disposal of aircraft by persons in aircraft repair business.

[§261-75]  Disposal of aircraft by persons in aircraft repair business.  (a)  When any person abandons an aircraft upon the premises of an aircraft repair business, the owner of the business or the authorized representative of the owner may sell or dispose of the aircraft in accordance with this section.

(b)  An aircraft shall be deemed to be abandoned upon satisfaction of all the following conditions:

(1)  The service requested or required by a person whose aircraft is towed or brought to an aircraft repair business, such as towing and rendering estimates of the cost of repairs, has been performed; and

(2)  No authorization is given to perform any further service respecting the aircraft but the aircraft is left on the repair business premises; and

(3)  The owner of the repair business or the owner's authorized representative has given notice by registered or certified mail:

(A)  To the registered owner of the aircraft at the address on record at the aircraft repair business and the address on record in the Federal Aviation Administration, and

(B)  To any person with a recorded interest in the aircraft, stating that if the aircraft is not repossessed within thirty days after the mailing of the notice, it will be sold or disposed of.  The notice also shall contain a description of the aircraft and its location.  The notice need not be sent to any purported owner or any person with an unrecorded interest in the aircraft whose name or address is not known and cannot be determined; and

(4)  The aircraft is not repossessed within the thirty-day period specified in paragraph (3).

(c)  When an aircraft is abandoned, the owner of the aircraft repair business, or the authorized representative of the owner of the repair business, after one public advertisement in a newspaper of general circulation in the State, may negotiate the sale of the aircraft or dispose of it; provided that the aircraft shall not be sold or disposed of less than five days after the publication of the advertisement.

(d)  The authorized seller of the aircraft shall be entitled to the proceeds of the sale to the extent that compensation is due the seller for services rendered in respect of the aircraft, including reasonable and customary charges for towing, handling, storage, and the cost of the notices and advertising required by this section.  A lien holder shall receive priority of payment from the balance to the extent of the lien holder's lien.  Any remaining balance shall be forwarded to the registered owner of the aircraft, if the owner can be found.  If the owner cannot be found, the balance shall be deposited with the director of finance of the State and shall be paid out to the registered owner of the aircraft, if a proper claim is filed therefor within one year from the execution of the sale agreement.  If no claim is made within the year allowed, the money shall become a state realization.

(e)  The transfer of title and interest by sale under this section is a transfer by operation of law and a bill of sale executed by the authorized seller shall be sufficient to authorize the transfer of title or interest. [L 1981, c 25, pt of §1; gen ch 1985]



§261-91 - Trespass to aircraft; penalty.

[TRESPASS TO AIRCRAFT]

[§261-91]  Trespass to aircraft; penalty.  Whoever without right, boards or remains in or upon any aircraft of another within a state airport shall be fined not more than $250, or imprisoned not more than three months, or both. [L 1981, c 25, pt of §1]



§261-92 - Questioning and detaining suspected persons aboard an aircraft.

[§261-92]  Questioning and detaining suspected persons aboard an aircraft.  A police officer may detain any person found upon an aircraft, under circumstances as reasonably justify a suspicion that the person boarded without permission, for the purpose of demanding, and may demand the name and address of the person and the nature of the person's business upon the aircraft.  If the police officer has reason to believe that the person has no right to be upon the aircraft, the police officer may arrest the person without a warrant on the charge of violating section 261-91. [L 1981, c 25, pt of §1]






CHAPTER 261C - HAWAII AIR CARRIERS

CHAPTER 261C

HAWAII AIR CARRIERS

REPEALED.  L 1993, c 332, §11.



CHAPTER 261D - TRANSPORTATION USE SPECIAL FUND

§261D-1 - Transportation use special fund; established.

§261D-1  Transportation use special fund; established.  There is created in the treasury of the State, as a separate account in the airport revenue fund established by section 248-8, the transportation use special fund.  There shall be credited to such account that portion of the moneys received by the department of transportation paid under any contract entered into as authorized by section 261-7 on account of the display, sale, and delivery of in-bond merchandise displayed or sold at locations in the State other than on airport properties in the manner provided by rules adopted pursuant to chapter 91 as permitted under federal law without causing a violation of federal grant agreements, or as shall be mutually agreed upon by the State and any appropriate agency of the federal government; provided that no moneys so credited may be appropriated, applied, or expended from the transportation use special fund prior to July 1, 1990, except for purposes provided under section 261-5.  The director of transportation shall administer the fund. [L 1989, c 309, pt of §3; am L 1990, c 149, §3]



§261D-2 - Disposition of the transportation use special fund.

§261D-2  Disposition of the transportation use special fund.  [Effect and application.  L 1989, c 309, §10.]  For so long as airport revenue bonds issued before June 13, 1989, are outstanding, the director of transportation shall transfer to the airport revenue fund created by section 248-8 from moneys credited to the transportation use special fund, as permitted by and in accordance with section 37-53, an amount which, together with moneys on deposit in the airport revenue fund other than moneys on credit to the transportation use special fund therein, will cause the aggregate amount of moneys on deposit in the airport revenue fund other than moneys on credit to the transportation [use] special fund therein, to be at least one hundred fifty per cent of the requirements of such fund for the ensuing twelve months determined as prescribed by rules adopted pursuant to chapter 91.  At any time after complying with the provisions of the preceding sentence or after no airport revenue bonds issued before June 13, 1989, are outstanding, the director of transportation may transfer all or any portion of the balance of the moneys credited to the transportation use special fund to the general fund of the State or to any special fund under the control of the department of transportation as permitted by and in accordance with section 37-53. [L 1989, c 309, pt of §3; am L 1990, c 149, §4]



§261D-3 - Exempted from reimbursement for departmental administrative expenses.

[§261D-3]  Exempted from reimbursement for departmental administrative expenses.  The transportation use special fund is exempted from section 36-30. [L 1989, c 309, pt of §3]



§261D-4 - Report to the legislature.

[§261D-4]  Report to the legislature.  The director of transportation shall submit a report to the legislature, not later than thirty days after the end of each fiscal year with respect to the transportation use special fund.  The report shall include, but not be limited to, the following:

(1)  The amount of moneys received and deposited in the transportation use special fund and the amount of moneys transferred from the transportation use special fund to any other special fund of the department of transportation for the fiscal year just ended;

(2)  The amount of moneys expected to be received by the department of transportation, pursuant to section 261D-1, for the transportation use special fund and to be transferred to any other special fund of the department of transportation for the current fiscal year; and

(3)  Any interest accrued or expense deducted from the moneys in the transportation use special fund, with an explanation for each. [L 1989, c 309, pt of §3]






CHAPTER 261E - HAWAII AIR CARRIERS

§261E-1 - Application of chapter; interstate or foreign commerce.

[§261E-1]  Application of chapter; interstate or foreign commerce.  This chapter shall not apply to commerce with foreign nations, with territories of the United States, or to interstate commerce, except insofar as the application is permitted under the Constitution and laws of the United States. [L Sp 2008, c 1, pt of §2]



§261E-2 - Definitions.

[§261E-2]  Definitions.  As used in this chapter:

"Aircraft" means any craft or other artificial contrivance of whatever description that is used or capable of being used, or intended to be used, as a means of transportation by air.

"Air transportation" means the holding out to the general public of or the undertaking to provide the carriage of persons or property, except for United States mail, by air, for compensation or hire between any pair of points, both of which are within the State of Hawaii, unless the carriage is part of the continuous carriage of the persons or property to or from a point outside the State of Hawaii.  For the purposes of this chapter, the term "continuous carriage" means transportation by air which does not include a stopover of more than twenty-four hours.

"Certificate" means a certificate of public convenience and necessity issued under this chapter to a Hawaii air carrier.

"Commission" means the air carrier commission established pursuant to section 261E-4.

"Control", in reference to a relationship between any person or persons and another person or persons, includes actual as well as legal control, indirect as well as direct control, and the power to exercise substantial influence whether or not exercised.

"Hawaii air carrier" or "carrier" means any person or entity who has received a certificate issued by the commission and who undertakes or holds itself out to the general public as engaging directly or indirectly in the transportation by air of passengers or property, or both, for compensation or hire within the State or between points within the State.

"Rates" includes rates, fares, and charges of whatever kind and nature unless the context indicates otherwise.

"Related company" means a company or persons that directly, or indirectly through one or more subsidiaries, affiliates, or a holding company, controls or is controlled by, or is under common control with, a Hawaii air carrier.

"Transportation of persons" includes every service in connection with or incidental to the comfort or convenience of persons transported and the receipt, carriage, and delivery of these persons and their baggage.

"Transportation of property" includes every service in connection with or incidental to the transportation of property, including in particular its receipt, carriage, preservation, and delivery, and all incidental services affecting these activities. [L Sp 2008, c 1, pt of §2]



§261E-3 - Exemptions; generally.

[§261E-3]  Exemptions; generally.  Notwithstanding any other provisions of this chapter, this chapter shall not apply to:

(1)  Persons transporting their own property where the transportation is in furtherance of a primary business purpose or enterprise of that person, except where the transportation is undertaken by a Hawaii air carrier to evade the regulatory purposes of this chapter; or

(2)  Persons engaged in the business of transporting persons solely for sightseeing and other recreational activities not involving point-to-point travel. [L Sp 2008, c 1, pt of §2]



§261E-4 - Air carrier commission; establishment.

[§261E-4]  Air carrier commission; establishment.  (a)  There is established an air carrier commission to assist in the regulation of interisland air carriers pursuant to the purposes of this chapter.  The commission shall be placed with the department of transportation for administrative purposes.

(b)  The commission shall consist of five members.  The commission shall be appointed in the manner prescribed in section 26-34, except as otherwise provided in this section.  The members shall be appointed for terms of six years each, subject to the advice and consent of the senate.  The terms of the members initially appointed shall be for two, three, four, five, and six years, respectively, as designated by the governor at the time of appointment.  The governor shall designate a member of the commission to be chairperson of the commission.  Each member shall hold office until the member's successor is appointed and qualified.

(c)  In appointing members, the governor shall consider persons who have experience in transportation, accounting, engineering, government, finance, law, or other similar fields.  No person owning any stock or bonds of any Hawaii air carrier or of any common carrier by air, or having any interest in, or deriving any remuneration from, any Hawaii air carrier or any common carrier by air shall be appointed as a commissioner; provided that any person who has retired from the service of, and no longer holds any position with, any common carrier or Hawaii air carrier may be eligible for appointment.

(d)  The members of the commission shall receive no compensation for their services on the commission, but shall be reimbursed for actual expenses, including travel expenses, incurred in the performance of their duties. [L Sp 2008, c 1, pt of §2]



§261E-5 - Staff.

[§261E-5]  Staff.  The air carrier commission may appoint and employ, on a contractual or noncontractual basis not subject to chapter 76, persons the commission determines necessary for the performance of the commission's functions.  The commission shall determine the powers, duties, and compensation of the staff. [L Sp 2008, c 1, pt of §2]



§261E-6 - General powers and duties.

[§261E-6]  General powers and duties.  The air carrier commission shall have general supervision over all Hawaii air carriers providing air transportation and, to the extent determined by the commission to be necessary to effectuate the purposes of this chapter, over any related company, and shall perform the duties and exercise the powers imposed or conferred upon it by this chapter.  The general powers of the commission shall include:

(1)  Regulating Hawaii air carriers by using, in addition to its other powers, the investigative powers set forth in section 261E-7;

(2)  Establishing reasonable classifications of Hawaii air carriers based upon the nature of the services provided by the carriers and adopting rules pursuant to chapter 91 to regulate those classes of Hawaii air carriers; and

(3)  Exempting from this chapter, in whole or in part, when determined to be in the public interest, any Hawaii air carrier engaging in air transportation solely with aircraft with a maximum seating capacity of not more than seventeen passengers or maximum cargo capacity of not more than three thousand pounds. [L Sp 2008, c 1, pt of §2]



§261E-7 - Investigative powers.

[§261E-7]  Investigative powers.  (a)  The air carrier commission shall have the power to examine the condition of each Hawaii air carrier and, to the extent determined by the commission to be necessary to effectuate the purposes of this chapter, any related companies, including:

(1)  The manner in which carriers are operated with reference to the accommodation of the public;

(2)  The fares and rates charged by carriers;

(3)  The value of the physical property of carriers;

(4)  The issuance of stocks and bonds, and the disposition of the proceeds thereof, by carriers;

(5)  The amount and disposition of the income and all financial transactions, of carriers;

(6)  The business relations of carriers with other persons, companies, or corporations;

(7)  The compliance of carriers with all applicable state and federal laws and with the provisions of their franchise, charter, and articles of association, if any;

(8)  The classifications, rules, regulations, practices, and service of carriers; and

(9)  All matters of every nature affecting the relations and transactions between carriers and the public, persons, or corporations.

(b)  Any investigation may be made by the commission on its own motion or a sworn written complaint that the commission determines sets forth any prima facie cause of complaint.

(c)  A related company shall be deemed to have consented to examination and investigation pursuant to this section by entering into or maintaining a control relationship with a Hawaii air carrier. [L Sp 2008, c 1, pt of §2]



§261E-8 - Certificates of public convenience and necessity.

[§261E-8]  Certificates of public convenience and necessity.  (a)  Except as otherwise provided in this chapter, no person shall engage in air transportation unless the person holds a certificate issued by the air carrier commission authorizing its operation.

(b)  Applications for certificates shall be made in writing to the commission.  Applications shall be in the proper form and contain the required information, with the proof of service upon the interested parties, as the commission shall require by rule.

(c)  A certificate shall be issued to any qualified applicant, authorizing the whole or any part of the operations covered by the application if it is found that the applicant is a citizen of the United States and fit, willing, and able to properly perform the service proposed and to conform to this chapter and the requirements and rules of the commission, and that the proposed service, to the extent to be authorized by the certificate, is required by the public convenience and necessity; otherwise the application shall be denied.  The applicant shall have the burden of proof to establish that any proposed service is required by the public convenience and necessity.  The commission shall institute an oral evidentiary hearing to consider any application for a certificate that would authorize the holder to use aircraft capable of carrying more than seventeen passengers.

(d)  Any applicant receiving a certificate under this chapter shall pay, upon receipt of the certificate, a registration fee and subsequent annual fee that shall be determined by the commission and deposited into the state general fund.

(e)  Any Hawaii air carrier engaging in air transportation under a certificate issued by the commission may occasionally deviate from the route over which it is authorized to operate under the certificate under rules adopted by the commission. [L Sp 2008, c 1, pt of §2]



§261E-9 - Temporary authority.

[§261E-9]  Temporary authority.  To enable the provision of service for which there is an immediate and urgent need to a point or points having no Hawaii air carrier service capable of and willing to meet the need, the air carrier commission, in its discretion and without hearings or other proceedings, may grant temporary authority for the service by a Hawaii air carrier.  The temporary authority, unless suspended or revoked for good cause, shall be valid for the time the commission shall specify, but for not more than a period of one hundred twenty days for any one immediate and urgent need. [L Sp 2008, c 1, pt of §2]



§261E-10 - Transfer of certificates of public convenience and necessity; carrier property; control of carriers.

[§261E-10]  Transfer of certificates of public convenience and necessity; carrier property; control of carriers.  (a)  No Hawaii air carrier shall sell, lease, assign, mortgage, or otherwise dispose of, or encumber any certificate, in whole or in part, or any of its property necessary or useful in the performance of transportation services for the public; nor shall any Hawaii air carrier, by any means, directly or indirectly, merge or consolidate its property, certificates, or any part thereof, with any other carrier, without in each case first having secured from the air carrier commission an order authorizing it to do so, and every such sale, lease, assignment, mortgage, disposition, encumbrance, merger, or consolidation, made other than in accordance with an order of the commission authorizing the same, shall be void and of no effect.

(b)  No Hawaii air carrier shall purchase or acquire, take, or hold any part of the capital stock of any other common carrier without having been first authorized to do so by the commission.  Every assignment or transfer of any stock by or through any person to any person, or otherwise, in violation of this section shall be void and of no effect, and no such transfer shall be made on the books of any air carrier.  Nothing in this subsection shall prevent the holding of stock lawfully acquired prior to the effective date of this chapter.

(c)  No person shall acquire control of any Hawaii air carrier without first receiving the approval of the commission.

(d)  Whenever a transaction is proposed under subsection (a), (b), or (c), the Hawaii air carrier or carriers, or person or persons, seeking approval shall present an application to the commission in the form prescribed by the commission.  The commission may act upon the application with or without first holding a public hearing; provided that, if requested, the commission shall afford reasonable opportunity for interested parties to be heard.  If the commission finds, subject to the terms and conditions that it determines to be just and reasonable, that the proposed transaction will be consistent with the public interest, the commission shall enter an order approving and authorizing the transaction, upon the terms and conditions and with the modifications found to be just and reasonable.  The proponent of the transaction within the scope of subsection (a), (b), or (c) shall have the burden of proof to establish that the transaction is consistent with the public interest.

(e)  Pending the determination of an application filed with the commission for approval of a consolidation or merger of the properties of two or more Hawaii air carriers, or of a purchase, lease, charter, or contract to operate the properties of one or more Hawaii air carriers, or of an acquisition of control of a Hawaii air carrier, the commission, in its discretion and without hearings or other proceedings, may grant temporary approval for a period not exceeding one hundred twenty days, or for an additional period as the determination of an application may require, of the operation of the Hawaii air carrier properties sought to be acquired by the persons proposing in the pending application to acquire the properties, if it appears that failure to grant this temporary approval may result in destruction of or injury to the Hawaii air carrier properties sought to be acquired or substantial interference with their future usefulness in the performance of adequate and continuous service to the public.

(f)  This section shall apply to any transaction entered into or proposed to be entered into by a related company that is determined by the commission to have potential impact upon the related Hawaii air carrier or its operations.  A related company shall notify the commission of any such transaction at least sixty days prior to its consummation. [L Sp 2008, c 1, pt of §2]

Note

For effective date of chapter, referenced in subsection (b), see note at beginning of chapter.



§261E-11 - Suspension, change, and revocation of certificates.

[§261E-11]  Suspension, change, and revocation of certificates.  (a)  Certificates shall be effective from the date specified and shall remain in effect until suspended or terminated as provided in this section.

(b)  Any certificate, upon application of the certificate holder, in the discretion of the air carrier commission, may be amended or revoked in whole or in part.  Upon complaint, or on the commission's own initiative, a certificate may be suspended, changed, or revoked in whole or in part for wilful failure by the holder or any related company to comply with this chapter, or with any lawful order or rule of the commission, or with any term, condition, or limitation of the certificate.  No certificate shall be revoked except upon application of the holder unless the certificate holder or any related company wilfully fails to comply, within a reasonable time that shall not be fewer than thirty days and that shall be fixed by the commission, with a lawful order of the commission, rule of the commission, or to a term, condition, or limitation of the certificate or permit.

(c)  The right to engage in transportation by virtue of any certificate issued pursuant to section 261E-8 or by virtue of temporary authority or approval granted under section 261E-9 or 261E-10, may be suspended by the commission upon reasonable notice of not fewer than fifteen days to the carrier, but without hearing or other proceedings, for failure to comply by the carrier or any related company, with the terms of the certificate or temporary authority or approval or with any lawful order or rule of the commission regarding the certificate or temporary authority or approval. [L Sp 2008, c 1, pt of §2]



§261E-12 - Rates, fares, and other charges of air carriers.

[§261E-12]  Rates, fares, and other charges of air carriers.  (a)  In the transportation of passengers, every Hawaii air carrier shall:

(1)  Provide safe and adequate service, equipment, and facilities for the transportation of the passengers; and

(2)  Establish, observe, and enforce just and reasonable:

(A)  Rates, fares, and charges;

(B)  Regulations and practices relating to rates, fares, and charges; and

(C)  Regulations and practices relating to:

(i)  The issuance, form, and substance of tickets;

(ii)  The carrying of personal, sample, and excess baggage;

(iii)  The facilities for transportation; and

(iv)  All other matters relating to or connected with the transportation of passengers as determined by the commission.

(b)  In the transportation of property, every Hawaii air carrier shall:

(1)  Provide safe and adequate service, equipment, and facilities for the transportation of the property; and

(2)  Establish, observe, and enforce just and reasonable:

(A)  Rates, charges, and classifications;

(B)  Regulations and practices relating to rates, charges, and classifications; and

(C)  Regulations and practices relating to:

(i)  The manner and method of presenting, marking, packing, and delivering property for transportation;

(ii)  The facilities for transportation; and

(iii)  All other matters relating to or connected with the transportation of property as determined by the commission.

(c)  All charges made for any service rendered by any Hawaii air carrier in the transportation of passengers or property or in connection with the service shall be just and reasonable and every unjust and unreasonable charge for the service or any part thereof shall be prohibited and declared to be unlawful.

(d)  Any person or body politic may make a complaint in writing to the commission that any rate, fare, charge, rule, or practice, in effect or proposed to be put into effect, is or will be in violation of this section.  Whenever, after hearing, upon complaint or in an investigation on its own initiative, the commission determines that any individual rate, fare, or charge, demanded, charged, or collected by any Hawaii air carrier, or any rule or practice whatsoever of the Hawaii air carrier affecting the rate, fare, or charge or the value of the service is or will be unjust or unreasonable, the commission shall determine and prescribe the lawful rate, fare, or charge or the maximum or minimum rate, fare, or charge thereafter to be observed, or the lawful rule or practice thereafter to be made effective.

(e)  In the exercise of its power to prescribe just and reasonable rates, fares, and charges for the transportation of passengers or property by Hawaii air carriers and to prescribe classifications, rules, and practices relating thereto, the commission shall give consideration, among other factors, to the following:

(1)  The effect of the rates upon the movement of traffic by the Hawaii air carrier or carriers for which the rates are prescribed;

(2)  The need, in the public interest, of adequate and efficient transportation service by the carriers at the lowest cost consistent with the furnishing of the service; and

(3)  The need for revenues sufficient to enable the carriers, under honest, economical, and efficient management, including the operation of service at reasonable load factors, to provide the service.

(f)  The commission shall establish and thereafter periodically adjust the recognized level of the fare, rate, or charge.  The commission may adjust the recognized level by increasing or decreasing it, as appropriate, by the percentage change in the aggregate cost per available seat mile of similarly situated carriers for fares and per available ton mile for general commodity rates.

(g)  The commission shall have no authority to find that any fare, rate, or other charge for service established by any Hawaii air carrier is unjust, unreasonable, or unjustified or to suspend the fare, rate, or other charge on the basis that the fare, rate or charge is too low or too high if the fare, rate, or charge is not more than five per cent higher or ten per cent lower than the recognized level of the fare, rate, or charge.  Separate recognized levels shall be established and thereafter periodically adjusted on a peak and off-peak basis for first class fares, normal economy fares, tour basing fares, group fares, kamaaina fares, and for general commodity rates.  The commission shall have no authority to find that a contract freight rate is unjust or unreasonable. [L Sp 2008, c 1, pt of §2]



§261E-13 - Tariffs.

[§261E-13]  Tariffs.  (a)  Every Hawaii air carrier shall file with the air carrier commission, and keep open to public inspection, tariffs showing all the rates, fares, and charges for transportation, and all services in connection therewith, of passengers or property.  The rates, fares, and charges shall be stated in terms of lawful money of the United States.  The tariffs required by this section shall be published, filed, and posted in the form and manner and shall contain the information that the commission shall prescribe by rule.  The commission may reject any tariff filed with it that is inconsistent with this section.  Any tariff rejected by the commission shall be void and its use shall be unlawful.

(b)  No change shall be made in any rate, fare, charge, or classification, or any rule, or practice affecting the rate, fare, charge, or classification, or the value of the service thereunder, specified in any effective tariff of a Hawaii air carrier, except after thirty days notice of the proposed change filed and posted in accordance with subsection (a).  The commission, in its discretion and for good cause shown, may allow the change upon notice less than that specified or modify the requirements of this section with respect to posting and filing of tariffs, either in particular instances or by general order applicable to special or peculiar circumstances or conditions.

(c)  No Hawaii air carrier shall engage in the transportation of persons or property unless the rates, fares, and charges upon which the same are transported by the carrier have been filed and published in accordance with this chapter.

(d)  Whenever any schedule is filed with the commission stating a new rate, fare, or charge for the transportation of passengers or property by a Hawaii air carrier or any rule or practice affecting the rate, fare, or charge, or the value of the service thereunder, the carrier, on its own initiative may, or by order of the commission served prior to the effective date of the schedule shall, concurrently file an economic justification that shall be prepared under the same form and in the same manner as prescribed by the commission unless the changed fare or rate is within the zone of fare or rate flexibility established pursuant to section 261E-12(g).

Except as provided in section 261E-12(g), the commission, upon complaint of any interested person or upon its own initiative at once and, if it so orders, without answer or other formal pleading by the interested carrier or carriers, but upon reasonable notice, may enter upon a hearing concerning the lawfulness of the rate, fare, or charge, or the rule or practice, and pending the hearing and decision the commission, may suspend the operation of the schedule and defer the use of the rate, fare, or charge, or the rule or practice, by delivering to the affected carrier or carriers not later than five days prior to the effective date of the schedule, a statement in writing of its reasons for the suspension.  The commission shall have up to six months from the date of ordering a hearing to investigate the lawfulness of the rate, fare, or charge, to complete its investigation.  If the commission fails to issue a final order within the six-month period then the changes proposed by the carrier shall go into effect.  At any hearing involving a change in a rate, fare, charge, or classification, or in a rule or practice, the burden of proof shall be upon the carrier to show that the proposed changed rate, fare, charge, classification, rule, or practice is just and reasonable.  In exercising its authority under this subsection and subsection (e), the commission shall consider the factors regarding reasonableness set forth in section 261E-12(e).

(e)  When a fare or rate increase application is filed, the commission, in its discretion, may authorize temporary increases in rates, fares, and charges, upon a prima facie showing by a Hawaii air carrier that such fares, rates, or charges are just and reasonable; provided that the commission by order shall require the carrier to keep an accurate account of all amounts received from the increase.  The commission, after hearing and decision, shall require a carrier to refund the portion of the increased rates or charges found to be not justified to persons in whose behalf the amounts were paid. [L Sp 2008, c 1, pt of §2]



§261E-14 - Investigation of unfair or deceptive practices.

[§261E-14]  Investigation of unfair or deceptive practices.  The commission, upon its own initiative or upon complaint, if it considers the action to be in the public interest, may investigate and determine whether any Hawaii air carrier has been or is engaged in unfair or deceptive practices or unfair methods of competition in air transportation or the sale thereof.  If the commission finds, after notice and hearing, that a carrier is engaged in unfair or deceptive practices or unfair methods of competition, it shall order the carrier to cease and desist from those practices or methods of competition.  Notwithstanding section 480-2(d), a complaint may be made by any person, a government, or competing carrier and may relate to practices involving advertising and marketing, service and ancillary services, pricing, or any other aspect of the operations of a Hawaii air carrier. [L Sp 2008, c 1, pt of §2]



§261E-15 - Issuance of securities; execution of leases.

[§261E-15]  Issuance of securities; execution of leases.  A Hawaii air carrier, with the approval of the air carrier commission, may issue stocks and stock certificates, bonds, notes, and other evidences of indebtedness, payable at periods of more than twelve months after the date thereof, and enter into long-term leases of more than five years and leverage leases, for the following purposes:

(1)  For the acquisition or use of property;

(2)  For the construction, completion, extension, or improvement of or addition to its facilities or service;

(3)  For the discharge or lawful refunding of its obligations; and

(4)  For the reimbursement of moneys actually expended from income or from any other moneys in its treasury not secured by or obtained from the issue of its stocks or stock certificates, or bonds, notes, or other evidences of indebtedness, except maintenance of service, replacements, and substitutions not constituting capital expenditure in cases where the air carrier has kept its accounts for the expenditure in a manner as to enable the commission to ascertain the amount of moneys expended and the purposes for which the expenditures were made and the sources of the funds in its treasury applied to the expenditures.

A Hawaii air carrier may not issue securities or enter into long-term leases of more than three years and leverage leases, to acquire or use property or to construct, complete, extend, improve, or add to its facilities or service, if the commission determines that the proposed transaction will have a material adverse effect on the carrier's operations.  No carrier shall repurchase or reissue its own common stock without the approval of the commission.

This section shall apply to a transaction involving a related company to the extent that the commission determines that the transaction may have a potential impact upon the relevant Hawaii air carrier or its operations.  A related company shall notify the commission of any transaction at least sixty days prior to its consummation. [L Sp 2008, c 1, pt of §2]



§261E-16 - Accounts, records, and reports.

[§261E-16]  Accounts, records, and reports.  The air carrier commission may require annual, periodic, or special reports from all Hawaii air carriers and related companies.  The commission shall prescribe the manner and form in which the reports shall be made. [L Sp 2008, c 1, pt of §2]



§261E-17 - Unlawful actions; penalties.

[§261E-17]  Unlawful actions; penalties.  (a)  Any person who knowingly and wilfully violates any provision of this chapter, or the terms of any certificate, for which violation a penalty is not otherwise provided in this chapter, shall be fined not less than $500 or more than $2,000 for the first offense and not less than $1,000 nor more than $10,000 for any subsequent offense.  Each day of the violation shall constitute a separate offense.

(b)  Any person, whether carrier, shipper, or consignee, or any officer, employee, agent, or representative thereof, who:

(1)  Knowingly offers, grants, gives, solicits, accepts, or receives any rebate, concession, or discrimination in violation of any provision of this chapter;

(2)  By means of any false statement or representation or by the use of any false or fictitious bill, bill of lading, receipt, voucher, roll, account, claim, certificate, affidavit, deposition, lease, or bill of sale, or by any other means or device, knowingly and wilfully assists, suffers, or permits any person or persons, natural or artificial, to obtain transportation of passengers or property subject to this chapter for less than the applicable rate, fare, or charge; or

(3)  Knowingly and wilfully by any such means or otherwise fraudulently seeks to evade or defeat regulations in this chapter,

shall be fined not less than $100 nor more than $5,000 for each offense.

(c)  Any person who knowingly and wilfully divulges any fact or information that may come to the person's knowledge during the course of any examination or inspection made under authority of this chapter, except as the person may be directed by the commission or by a court or judge of competent jurisdiction, shall be guilty of a misdemeanor.

(d)  Any Hawaii air carrier or related company, or any officer, agent, employee, or representative thereof, who knowingly and wilfully fails or refuses to comply with any provision of this chapter, or any rule, filed tariff, or requirement or order thereunder, shall pay a civil penalty to the State in the sum of not less than $100 nor more than $5,000 for each offense and, in the case of a continuing violation, a penalty not to exceed $1,000 for each additional day during which the failure or refusal continues.  A penalty shall become due and payable when the person incurring it receives a notice in writing from the air carrier commission, reasonably describing the violation and advising that the penalty is due.  Penalties against a related company, at the discretion of the air carrier commission, may be collected from the related Hawaii air carrier.

(e)  The commission may compromise any fine or civil penalty taking into consideration, among other factors, the impact on consumers and remedial measures to be taken. [L Sp 2008, c 1, pt of §2]



§261E-18 - Hearings.

[§261E-18]  Hearings.  (a)  Unless otherwise provided in this chapter, all hearings, investigations, and proceedings shall be governed by chapter 91 and by rules adopted by the air carrier commission, and in the conduct thereof, the rules of evidence need not be applied; provided that in all evidentiary hearings conducted pursuant to chapter 91 in which a person has the burden of:

(1)  Justifying the reasonableness of its rates, fares, charges, or classifications;

(2)  Establishing the need for service in the public convenience and necessity or of demonstrating that a proposed transaction is consistent with the public interest; or

(3)  Proving the reasonableness of expenditures, contracts, leases, or other transactions between the carrier and corporate affiliates of the carrier,

the burden shall be satisfied only if the reliable, probative, and substantial evidence is clear and convincing.  No informality in any hearing, investigation, or proceeding, or in the manner of taking testimony shall invalidate any order, decision, or rule made, approved, or confirmed by the commission.

(b)  Complaints may be made in writing by the commission on its own motion or by any person or body politic setting forth any act or thing done, or omitted to be done, by any person subject to the commission's jurisdiction, including any rule, rate, or charge, heretofore established or fixed by or for any Hawaii air carrier, in violation or claimed to be in violation, of any law or any order or rule of the commission. [L Sp 2008, c 1, pt of §2]



§261E-19 - Review and appeals.

[§261E-19]  Review and appeals.  (a)  Within ten days after the issuance of any final decision or order of the commission under this chapter, any party aggrieved by the action of the commission may submit a petition to the director of transportation requesting the director to review the decision or order.  The filing of any petition shall stay the effectiveness of the decision or order until the director has issued a final decision on review.  The director may affirm in whole or in part the order or decision of the commission or remand it to the commission for further consideration, in which case the order or decision shall remain stayed until it is again submitted to and approved by the director.

(b)  An appeal from an order of the air carrier commission under this chapter, whether or not reviewed by the director, shall be made to the supreme court in the manner and within the time provided by chapter 602 and the rules of court; provided that the order is final.  If the order is preliminary, an appeal may be made pursuant to section 91-14(a).  The appeal shall not of itself stay the operation of the order appealed from, but the court may stay the order after a hearing upon a motion therefor and may impose such conditions as it may deem proper as to giving a bond and keeping the necessary accounts or otherwise securing restitution of the excess charges, if any, made during the pendency of the appeal in case the order appealed from should be sustained, revised, or modified, in whole or in part.

(c)  Any party injured by a violation of this chapter may file an action to enjoin such violation before any court of general jurisdiction of the State of Hawaii. [L Sp 2008, c 1, pt of §2]



§261E-20 - Existing service.

[§261E-20]  Existing service.  (a)  As of the effective date of enactment of all required federal legislation, any person providing air transportation with turnaround service between two points, both of which are within the State of Hawaii pursuant to authority granted by the United States Department of Transportation, shall be deemed qualified and shall be issued a certificate pursuant to this chapter.

(b)  For the purposes of this section, "turnaround service" means the operation of an aircraft that only serves points within the State of Hawaii. [L Sp 2008, c 1, pt of §2]






CHAPTER 262 - AIRPORT ZONING ACT

§262-1 - Definitions.

§262-1  Definitions.  As used in this chapter, unless the context otherwise requires:

"Airport" means any area of land or water designed and set aside for the landing and taking-off of all aircraft and utilized or to be utilized in the interest of the public for such purposes;

"Airport hazard" means any structure or tree which obstructs the air space required for the flight of aircraft in landing or taking-off at an airport, or any use of land which creates a dangerous condition, including the placement of strong lights which blind pilots during such operations;

"Airport hazard area" means any area of land or water upon which an airport hazard might be established if not prevented as provided in this chapter;

"Airport protection" means protection against an airport hazard;

"Department" means the department of transportation;

"Director" means the director of transportation or the director's authorized representative;

"Person" means any individual, partnership, corporation, unincorporated association, joint stock association, or any trustee, receiver, assignee, or other similar representative thereof; or the State or any of its political subdivisions, or agencies thereof;

"Structure" means any object constructed or installed by humans, including, but without limitation, buildings, towers, smokestacks, chimneys, and overhead transmission lines;

"Tree" means any object of natural growth. [L 1965, c 140, pt of §1; Supp, §17A-1; HRS §262-1; gen ch 1985, 1993]

Revision Note

Numeric designations deleted and definitions rearranged.



§262-2 - Airport hazards contrary to public interest.

§262-2  Airport hazards contrary to public interest.  An airport hazard endangers the lives and property of users of an airport and of occupants of land in its vicinity, and in effect reduces the size of the area available for the landing, taking-off, and maneuvering of aircraft, thus tending to destroy or impair the utility of an airport and the public investment therein.  Accordingly, it is declared:

(1)  That the creation, maintenance, or establishment of an airport hazard is a public nuisance and an injury to the community served by the airport in question; therefore, it is necessary in the interest of the public health, public safety, and general welfare that the creation, maintenance, or establishment of airport hazards be prevented; and

(2)  That the prevention of the creation, maintenance, or establishment of airport hazards should be accomplished, to the extent legally possible, by exercise of the police power, without compensation.

It is further declared that both the prevention of the creation, maintenance, or establishment of airport hazards and the elimination, removal, alteration, mitigation, or marking and lighting of existing airport hazards are public purposes. [L 1965, c 140, pt of §1; Supp, §17A-2; HRS §262-2]

Case Notes

Cited:  17 H. 523, 524.



§262-3 - Power to adopt airport zoning regulations.

§262-3  Power to adopt airport zoning regulations.  To prevent the creation or establishment of airport hazards, the director of transportation may adopt, amend, repeal, administer, and enforce, under the police power and in the manner and upon the conditions prescribed in this chapter, airport zoning regulations for an airport hazard area in the State, which regulations may divide each area into zones, and, within such zones, specify the land uses permitted and regulate and restrict the height to which structures may be erected and trees allowed to grow, subject to section 262-6. [L 1965, c 140, pt of §1; Supp, §17A-3; HRS §262-3]



§262-4 - Relation to comprehensive zoning regulations.

§262-4  Relation to comprehensive zoning regulations.  In the event of conflict between any airport zoning regulations adopted under this chapter and any ordinances or other regulations applicable to the same area, whether the conflict be with respect to the height of structures or trees, the use of land, or any other matter, and whether other regulations were adopted by or under the authority of the State or by or under the authority of a county, the more stringent limitation or requirement shall govern and prevail. [L 1965, c 140, pt of §1; Supp, §17A-4; HRS §262-4]



§262-4.5 - Outdoor lighting.

[§262-4.5]  Outdoor lighting.  To the extent that it is practical and not in conflict with any safety regulation or federal law, regulation, or mandate, if any airport rule or standard relating to outdoor lighting on any ramp or apron area, roadway, or parking lot conflicts with any county ordinance or other rule regarding outdoor lighting, the more stringent requirement or standard shall govern all new installations of outdoor lighting. [L 2007, c 121, §2]

Note

Starlight reserve; lighting law proposals; advisory committee (repealed June 30, 2011).  L 2009, c 161.



§262-5 - Procedure for adoption of zoning regulations.

§262-5  Procedure for adoption of zoning regulations.  (a) The director of transportation shall adopt airport zoning regulations in accordance with chapter 91.

(b)  At least ninety days before the public hearing on the initial zoning of any airport hazard area, the director shall notify the appropriate state and county planning agencies and any boards or commissions of a similar nature which may be concerned, and thirty days before the public hearing such agencies, boards, and commissions may file with the director their recommendations as to the boundaries of the various zones to be established and the regulations to be adopted therefor.  The director shall give due consideration to recommendations so filed. [L 1965, c 140, pt of §1; Supp, §17A-5; HRS §262-5]



§262-6 - Airport zoning regulations.

§262-6  Airport zoning regulations.  (a)  All airport zoning regulations adopted under this chapter shall have the force and effect of law.  The regulations shall be reasonable and none shall impose any requirement or restriction which is not reasonably necessary to effectuate the purposes of this chapter.  In determining what regulations the director may adopt, the director of transportation shall consider, among other things, the character of the flying operations expected to be conducted at the airport, the nature of the terrain within the airport hazard area, the character of the neighborhood, and the uses to which the property to be zoned is put and adaptable.

(b)  Nonconforming uses.  No airport zoning regulations adopted under this chapter shall require the removal, lowering, or other change or alteration of any structure or tree not conforming to the regulations when adopted or amended, or otherwise interfere with the continuance of any nonconforming use, except as provided in section 262-7. [L 1965, c 140, pt of §1; Supp, §17A-6; HRS §262-6; gen ch 1985]



§262-7 - Permits, hazard markings, and lighting.

§262-7  Permits, hazard markings, and lighting.  (a) Permits.  Any airport zoning regulations adopted under this chapter may require that before any new structure, tree, or use may be constructed, planted, or established, and before any existing use, tree, or structure may be substantially changed, replanted, or substantially altered or repaired, a permit be obtained authorizing such construction, planting, establishment, change, replanting, alteration, or repair.  In any event, all the regulations shall provide that before any nonconforming structure or tree may be replaced, substantially altered or repaired, rebuilt, or replanted, a permit must be secured from the department of transportation authorizing the replacement, alteration, repair, rebuilding, or replanting.  No permit shall be granted that would allow the establishment, maintenance, or creation of an airport hazard.  Except as provided herein, all applications for permits shall be granted.

(b)  Hazard markings and lighting.  In granting any permit under this section, the director may, if the director deems such action advisable to effectuate the purposes of this chapter and reasonable under the circumstances, so condition such permit as to require the owner of the structure or tree in question to permit the State, at its own expense, to install, operate, and maintain thereon such markers and lights as may be necessary to indicate to operators of aircraft the presence of an airport hazard. [L 1965, c 140, pt of §1; Supp, §17A-7; HRS §262-7; gen ch 1985]



§262-8 - Appeals.

§262-8  Appeals.  Any person aggrieved by any order, requirement, determination, or decision of the director of transportation made in the adoption, amendment, repeal, or administration of airport zoning regulations may appeal the person's grievance to the appropriate circuit court in accordance with chapter 91. [L 1965, c 140, pt of §1; Supp, §17A-8; HRS §262-8; gen ch 1985]

Rules of Court

Appeal to circuit court, see HRCP rule 72.



§262-9 - Application.

§262-9  Application.  If the airport zoning regulations adopted under this chapter, although generally reasonable, are finally held to interfere with the use or enjoyment of a particular structure or parcel of land to such an extent as to be in violation of the State Constitution or the Constitution of the United States, the holding shall not affect the application of the regulations to other structures and parcels of land. [L 1965, c 140, pt of §1; Supp, §17A-9; HRS §262-9]



§262-10 - Enforcement and remedies.

§262-10  Enforcement and remedies.  Any person who wilfully violates section 262-7(a) or any regulations, orders, or rulings promulgated or made pursuant to this chapter, shall for each violation, be fined not more than $1,000 or imprisoned not more than ninety days, or both.  In addition the director of transportation may institute, in any court of competent jurisdiction, an action in the name of the State to prevent, restrain, correct, or abate any violation of this chapter, or of airport zoning regulations adopted under this chapter, or of any order or ruling made in connection with their administration or enforcement, and the court shall adjudge to the State such relief, by way of injunction (which may be mandatory) or otherwise, as may be proper under all the facts and circumstances of the case, to effectuate the purposes of this chapter and of the regulations adopted and orders and ruling made pursuant thereto. [L 1965, c 140, pt of §1; Supp, §17A-10; HRS §262-10]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.

Injunction of violation of laws, see §603-23.

Rules of Court

Injunction, see HRCP rule 65.



§262-11 - Acquisition of air rights.

§262-11  Acquisition of air rights.  When (1) it is desired to remove, lower, or otherwise terminate a nonconforming structure or use; or (2) the approach protection necessary cannot, because of constitutional limitations, be provided by airport zoning regulations under this chapter; or (3) it appears advisable that the necessary approach protection be provided by acquisition of property rights rather than by airport zoning regulations, the director of transportation on behalf of the State may acquire, by purchase, grant, or condemnation in the manner provided by chapter 101, such air right, aviation easement, or other estate or interest in the property or nonconforming structure or use in question as may be necessary or proper to effectuate the purposes of this chapter, including acquisition of a fee simple estate. [L 1965, c 140, pt of §1; Supp, §17A-11; HRS §262-11]






CHAPTER 263 - UNIFORM AERONAUTICS ACT (MODIFIED)

§263-1 - Definition of terms.

§263-1  Definition of terms.  In this chapter, "aircraft" includes balloon, airplane, hydroplane, and every other vehicle used for navigation through the air.  A hydroplane, while at rest on water and while being operated on or immediately above water, shall be governed by the rules regarding water navigation; while being operated through the air otherwise than immediately above water, it shall be treated as an aircraft.

"Aeronaut" includes aviator, pilot, balloonist, and every other person having any part in the operation of aircraft while in flight.

"Commercial use" includes the carriage in air commerce of persons or property for compensation or hire, and the lease or rental of any aircraft.

"Passenger" includes any person riding in an aircraft but having no part in its operation. [L 1923, c 109, §1; RL 1925, §3891; RL 1935, §6975; RL 1945, §4921; RL 1955, §16-1; HRS §263-1; am L 1987, c 326, §2]



§263-2 - Sovereignty in space.

§263-2  Sovereignty in space.  Sovereignty in the space above the lands and waters of the State is declared to rest in the State, except where granted to and assumed by the United States. [L 1923, c 109, §2; RL 1925, §3892; RL 1935, §6976; RL 1945, §4922; RL 1955, §16-2; HRS §263-2]



§263-3 - Ownership of space.

§263-3  Ownership of space.  The ownership of the space above the lands and waters of the State is declared to be vested in the several owners of the surface beneath, subject to the right of flight described in section 263-4. [L 1923, c 109, §3; RL 1925, §3893; RL 1935, §6977; RL 1945, §4923; RL 1955, §16-3; HRS §263-3]



§263-4 - Lawfulness of flight.

§263-4  Lawfulness of flight.  Flight in aircraft over the lands and waters of the State is lawful, unless at such a low altitude as to interfere with the then existing use to which the land or water, or the space over the land or water, is put by the owner; or unless so conducted as to be imminently dangerous to persons or property lawfully on the land or water beneath.  The landing of an aircraft on the lands or waters of another, without that person's consent, is unlawful, except in the case of a forced landing.  For damages caused by a forced landing, however, the owner or lessee of the aircraft or the aeronaut shall be liable, as provided in section 263-5. [L 1923, c 109, §4; RL 1925, §3894; am L 1927, c 238, §1; am L Sp 1932 2d, c 17, §1; RL 1935, §6978; RL 1945, §4924; am imp L 1947, c 32, §2; RL 1955, §16-4; HRS §263-4; gen ch 1993]



§263-5 - Damage on land.

§263-5  Damage on land.  The owner of every aircraft which is operated over the lands or waters of the State is presumed liable, except the owner of every aircraft operated for commercial use is absolutely liable, for injuries to persons or property on the land or water beneath caused by the ascent, descent, or flight of the aircraft, or the dropping or falling of any object therefrom, whether the owner was negligent or not, unless the injury is caused in whole or in part by the negligence of the person injured, or of the owner or bailee of the property injured.  If the aircraft is leased at the time of the injury to person or property, both owner and lessee shall be liable, and they may be sued jointly, or either or both of them may be sued separately.  An aeronaut who is not the owner or lessee shall be liable only for the consequences of the aeronaut's own negligence.  The injured person, or owner or bailee of injured property, shall have a lien on the aircraft causing the injury to the extent of the damage caused by the aircraft or objects falling from it. [L 1923, c 109, §5; RL 1925, §3895; RL 1935, §6979; RL 1945, §4925; RL 1955, §16-5; HRS §263-5; gen ch 1985; am L 1987, c 326, §1]

Case Notes

Where there is a clear case of negligence and an absence of contributory negligence, it is not necessary to invoke the statute.  139 F. Supp. 942.

This statute did not provide plaintiff, the workers' compensation carrier for the employer of a pilot killed in an airplane crash, with a cause of action against the airplane owner. 283 F. Supp. 2d 1144.



§263-6 - Collision of aircraft.

§263-6  Collision of aircraft.  The liability of the owner of one aircraft to the owner of another aircraft, or to aeronauts or passengers on either aircraft, for damage caused by collision on land or in the air, shall be determined by the rules of law applicable to torts on land. [L 1923, c 109, §6; RL 1925, §3896; RL 1935, §6980; RL 1945, §4926; RL 1955, §16-6; HRS §263-6]



§263-7 - Jurisdiction over crimes and torts.

§263-7  Jurisdiction over crimes and torts.  All crimes, torts, and other wrongs committed by or against an aeronaut or passenger while in flight over the State shall be governed by the laws of the State.  The question whether damage occasioned by or to an aircraft while in flight over the State constitutes a tort, crime, or other wrong by or against the owner of the aircraft, shall be determined by the laws of the State. [L 1923, c 109, §7; RL 1925, §3897; RL 1935, §6981; RL 1945, §4927; RL 1955, §16-7; HRS §263-7]



§263-8 - Jurisdiction over contracts.

§263-8  Jurisdiction over contracts.  All contractual and other legal relations entered into by aeronauts or passengers while in flight over the State shall have the same effect as if entered into on the land or water beneath. [L 1923, c 109, §8; RL 1925, §3898; RL 1935, §6982; RL 1945, §4928; RL 1955, §16-8; HRS §263-8]



§263-9 - Dangerous flying a misdemeanor; penalty.

§263-9  Dangerous flying a misdemeanor; penalty.  Any aeronaut or passenger who, while in flight over a thickly inhabited area or over a public gathering within the State, engages in trick or acrobatic flying, or in any acrobatic feat, or flies, except while in landing or taking off, at such a low level as to endanger the persons on the surface beneath, or drops any object except loose water or loose sand ballast, or paper handbills, shall be guilty of a misdemeanor and punishable by a fine of not more than $1,000, or imprisonment for not more than one year, or both. [L 1923, c 109, §9; RL 1925, §3899; RL 1935, §6983; RL 1945, §4929; RL 1955, §16-9; HRS §263-9]



§263-10 - Hunting from aircraft; penalty.

§263-10  Hunting from aircraft; penalty.  Any aeronaut or passenger who, while in flight in, across or above the State, intentionally kills or attempts to kill any birds or animals shall be guilty of a misdemeanor and punished by a fine of not more than $1,000, or by imprisonment for not more than one year, or both. [L 1923, c 109, §13; RL 1925, §3903; RL 1935, §6986; RL 1945, §4933; RL 1955, §16-10; HRS §263-10]



§263-11 - Reckless operation of aircraft a misdemeanor.

§263-11  Reckless operation of aircraft a misdemeanor.  It shall be unlawful for any person to operate an aircraft in the air, or on the ground or water, while under the influence of intoxicating liquor, narcotics, or other habit-forming drug, or to operate an aircraft in the air or on the ground or water, in a careless or reckless manner so as to endanger the life or property of another.  For the purposes of this section a hydroplane shall be deemed an aircraft.  In any proceeding charging careless or reckless operation of an aircraft in violation of this section, the court in determining whether the operation was careless or reckless shall consider the standards for safe operation of aircraft prescribed by federal statutes or regulations governing aeronautics, or by state regulations governing aeronautics.  Any person violating this section shall be guilty of a misdemeanor, and punishable by a fine of not more than $1,000, or imprisonment for not more than one year, or both.

For any violation of this section or section 263-9, in addition to, or in lieu of, the penalties hereinabove provided or provided by section 263-9, or as a condition to the suspension of a sentence which may be imposed pursuant thereto, the court in its discretion may prohibit the violator from operating an aircraft within the State for such period as it may determine but not to exceed one year.  Violation of the duly imposed prohibition of the court may be treated as a separate offense under the sections or as a contempt of court. [L 1947, c 32, §3; RL 1955, §16-11; HRS §263-11]






CHAPTER 263A - ALCOHOL AND AVIATION SAFETY

§263A-1 - Implied consent of operator of aircraft to submit to testing to determine alcoholic content of blood.

§263A-1  Implied consent of operator of aircraft to submit to testing to determine alcoholic content of blood.  (a)  Any person who operates an aircraft within the State shall be deemed to have given consent to a test approved by the director of health of the person's breath or blood for the purpose of determining the alcoholic content of the person's blood.  The person shall have the option to take a test of the person's breath or blood, or both.

(b)  The test or tests shall be administered at the request of a law enforcement officer having probable cause to believe the person operating or in actual physical control of an aircraft is under the influence of intoxicating liquor only after (1) a lawful arrest and (2) the officer has informed the person of the sanctions of section 263A-5. [L 1991, c 274, pt of §1]



§263A-2 - Persons qualified to take blood specimen.

§263A-2  Persons qualified to take blood specimen.  No person, other than a physician, registered nurse, or person licensed in a clinical laboratory occupation under section 321-13, may withdraw blood for the purpose of determining the alcoholic content therein.  This limitation shall not apply to the taking of a breath specimen. [L 1991, c 274, pt of §1]



§263A-3 - Additional tests.

§263A-3  Additional tests.  The person tested may select and allow any physician, registered nurse, or person licensed in a clinical laboratory occupation under section 321-13 to withdraw blood or have any person administer a test or tests in addition to any administered at the direction of a law enforcement officer.  The results of the additional test or tests may be used as provided in section 263A-5.  The failure or inability to obtain an additional test by a person shall not preclude the admission of a test or tests taken at the direction of a law enforcement officer.  Upon the request of the person who is tested, full information concerning the test or tests taken at the direction of the law enforcement officer shall be made available to the person. [L 1991, c 274, pt of §1]



§263A-4 - Consent of person incapable of refusal not withdrawn.

§263A-4  Consent of person incapable of refusal not withdrawn.  The consent of a person deemed to have given consent pursuant to section 263A-1 shall not be withdrawn by reason of the person's being dead, unconscious, or in any other state which renders the person incapable of consenting to examination, and the test may be given.  In such event, a test of the person's blood shall be administered. [L 1991, c 274, pt of §1]



§263A-5 - Revocation of privilege to operate an aircraft upon refusal to submit to testing.

§263A-5  Revocation of privilege to operate an aircraft upon refusal to submit to testing.  (a)  If a person under arrest refuses to submit to a breath or blood test, none shall be given except as provided in section 263A-9, but the law enforcement officer, as soon as practicable, shall submit an affidavit to a district judge of the circuit in which the arrest was made, stating:

(1)  That at the time of the arrest, the law enforcement officer had probable cause to believe the arrested person had either been flying or was in actual physical control of an aircraft while under the influence of intoxicating liquor;

(2)  That the arrested person had been informed of the sanctions of this section; and

(3)  That the person had refused to submit to a breath or blood test.

(b)  Upon receipt of the affidavit, the district judge shall hold a hearing as provided in section 263A-6, and shall determine whether the statements contained in the affidavit are true.  If the district judge finds the statements contained in the affidavit are true, the judge shall prohibit the person from operating an aircraft from a state or private airport for a period of one year.

(c)  Whenever a court penalizes a person under this section, it shall also require that the person be referred to a substance abuse counselor who has been certified pursuant to section 321-193 for an assessment of the person's alcohol dependence and the need for treatment.  The counselor shall submit a report with recommendations to the court.  The court may require the person to obtain appropriate treatment.  All costs for such assessment or treatment or both shall be borne by the penalized person.

(d)  The penalties provided by this section are additional penalties and not substitutes for other penalties provided by law. [L 1991, c 274, pt of §1]



§263A-6 - Hearing before a district judge.

§263A-6  Hearing before a district judge.  A hearing to determine the truth of an affidavit submitted to a district judge shall be held within twenty days after the district judge has received the affidavit.

The district judge shall hear and determine:

(1)  Whether the law enforcement officer had probable cause to believe that the person had either been flying or was in actual physical control of an aircraft while under the influence of intoxicating liquor;

(2)  Whether the person was lawfully arrested;

(3)  Whether the law enforcement officer had informed the person of the sanctions of section 263A-5; and

(4)  Whether the person refused to submit to a test of the person's breath or blood. [L 1991, c 274, pt of §1]



§263A-7 - Notice to Federal Aviation Administration.

§263A-7  Notice to Federal Aviation Administration.  When it is determined under this chapter that a nonresident's privilege to operate an aircraft from a state or private airport shall be prohibited, the director of transportation shall so inform the administrator of the Federal Aviation Administration in writing. [L 1991, c 274, pt of §1]



§263A-8 - Test results to be collected.

§263A-8  Test results to be collected.  The results of any test for alcohol content made upon the operator of an aircraft involved in an accident shall be sent to the state director of  transportation who shall compile the data without revealing the identity of any individual tested.  This data shall be available only to the State and the administrator of the Federal Aviation Administration, but may be made available to other government agencies as the director of transportation deems necessary and advisable. [L 1991, c 274, pt of §1]



§263A-9 - Applicable scope of chapter.

§263A-9  Applicable scope of chapter.  Nothing in this chapter shall be construed to prevent a law enforcement officer from obtaining a sample of breath or blood as evidence of intoxication from the operator of any aircraft involved in an accident resulting in injury to or death of any person. [L 1991, c 274, pt of §1]



§263A-10 - Evidence of intoxication.

§263A-10  Evidence of intoxication.  (a)  In any criminal prosecution for a violation of section 263-11, four-hundredths per cent or more by weight of alcohol in the defendant's blood within four hours after the time of the alleged violation as shown by chemical analysis of the defendant's blood or breath or other approved analytical technique shall be competent evidence that the defendant was under the influence of intoxicating liquor at the time of the alleged violation.

(b)  In any criminal prosecution for a violation of section 263-11, the amount of alcohol found in the defendant's blood within four hours after the time of the alleged violation as shown by chemical analysis of the defendant's blood or breath or other approved analytical technique shall be competent evidence of whether or not the defendant was under the influence of intoxicating liquor at the time of the alleged violation, and shall give rise to the following presumptions:

(1)  If there were two-hundredths per cent or less by weight of alcohol in the defendant's blood, it shall be presumed that the defendant was not under the influence of intoxicating liquor at the time of the alleged violation.

(2)  If there were in excess of two-hundredths per cent but less than four-hundredths per cent by weight of alcohol in the defendant's blood, that fact may be considered with other competent evidence in determining whether or not the defendant was at the time of the alleged violation under the influence of intoxicating liquor, but shall not of itself give rise to any presumption.

(c)  Subsection (b) shall not be construed as limiting the introduction of any other competent evidence bearing upon the question of whether or not the defendant was under the influence of intoxicating liquor at the time of the alleged violation. [L 1991, c 274, pt of §1]






CHAPTER 264 - HIGHWAYS

§264-1 - Public highways and trails.

PART I.  HIGHWAYS, GENERALLY

§264-1  Public highways and trails.  (a)  All roads, alleys, streets, ways, lanes, bikeways, bridges, and all other real property highway related interests in the State, opened, laid out, subdivided, consolidated, and acquired and built by the government are declared to be public highways.  Public highways are of two types:

(1)  State highways, which are those lands, interests, or other real property rights, as defined above, having an alignment or possession of a real property highway related interest as established by law, subdivided and acquired in accordance with policies and procedures of the department of transportation, separate and exempt from any county subdivision ordinances, and all those under the jurisdiction of the department of transportation; and

(2)  County highways, which are all other public highways.

(b)  All trails, and other nonvehicular rights-of-way in the State declared to be public rights-of-ways by the Highways Act of 1892, or opened, laid out, or built by the government or otherwise created or vested as nonvehicular public rights-of-way at any time thereafter, or in the future, are declared to be public trails.  A public trail is under the jurisdiction of the state board of land and natural resources unless it was created by or dedicated to a particular county, in which case it shall be under the jurisdiction of that county.

(c)  All roads, alleys, streets, ways, lanes, trails, bikeways, and bridges in the State, opened, laid out, or built by private parties and dedicated or surrendered to the public use, are declared to be public highways or public trails as follows:

(1)  Dedication of public highways or trails shall be by deed of conveyance naming the State as grantee in the case of a state highway or trail and naming the county as grantee in the case of a county highway or trail.  The deed of conveyance shall be delivered to and accepted by the director of transportation in the case of a state highway or the board of land and natural resources in the case of a state trail.  In the case of a county highway or county trail, the deed shall be delivered to and accepted by the legislative body of a county.

(2)  Surrender of public highways or trails shall be deemed to have taken place if no act of ownership by the owner of the road, alley, street, bikeway, way, lane, trail, or bridge has been exercised for five years and when, in the case of a county highway, in addition thereto, the legislative body of the county has, thereafter, by a resolution, adopted the same as a county highway or trail.

In every case where the road, alley, street, bikeway, way, lane, trail, bridge, or highway is constructed and completed as required by any ordinance of the county or any rule, regulation, or resolution thereof having the effect of law, the legislative body of the county shall accept the dedication or surrender of the same without exercise of discretion.

(d)  All county public highways and trails once established shall continue until vacated, closed, abandoned, or discontinued by a resolution of the legislative body of the county wherein the county highway or trail lies.  All state trails once established shall continue until lawfully disposed of pursuant to the requirements of chapter 171. [L 1892, c 47, §2; RL 1945, §6111; am L 1947, c 142, pt of §1; am L 1949, c 74, §2; RL 1955, §142-1; am L 1957, c 155, §1; am L 1963, c 190, §1; HRS §264-1; am L 1977, c 68, §4; am L 1988, c 150, §1; am L 2008, c 12, §1]

Cross References

Construction of facilities for physically handicapped persons, see §286-9.

Highways, maintenance, see §27-31.

Attorney General Opinions

Public highway does not include proposed road not yet constructed.  Att. Gen. Op. 63-54.

Case Notes

In absence of statute no particular form or ceremony is requisite in the dedication.  2 H. 118.

Defendant claiming right-of-way as a public highway cannot extend such right by using path in different or enlarged manner than usual custom.  2 H. 307.

Implied consent.  17 H. 523.

Territory cannot acquire fee in public highway by legislative enactment; only by condemnation or consent of owner.  17 H. 523.

A public highway can be closed only by the method prescribed by statute.  19 H. 168.

Lease of public land does not extinguish a highway existing across it.  19 H. 168.

Park road not public.  38 H. 592.

Seawall used as a public thoroughfare is included in term "public highways".  50 H. 497, 443 P.2d 142.

State which holds open a public thoroughfare for travel has duty to maintain it in condition safe for travel.  50 H. 497, 443 P.2d 142.

Ownership of fee underlying a road built by private parties and abandoned to the public.  50 H. 567, 445 P.2d 538.

Implied dedication by designation of roadways on subdivision maps.  55 H. 305, 517 P.2d 779.

A responsible government has a duty to keep its highways in safe condition.  57 H. 656, 562 P.2d 436.

Not applicable where trustees did not build or lay out a trail to the general public.  73 H. 297, 832 P.2d 724.

A highway is not a county highway unless it is accepted or adopted as such by the county council.  2 H. App. 387, 633 P.2d 1118; 6 H. App. 414, 724 P.2d 118.

A public highway is not a state highway unless it is designated for inclusion in the state highway system under §264-41.  2 H. App. 387, 633 P.2d 1118.

Cited:  29 H. 820, 822, aff'd 188 F.2d 459.



§264-1.5 - Emergency powers; traffic emergency zones.

[§264-1.5]  Emergency powers; traffic emergency zones.  (a)  Notwithstanding any law to the contrary, if the governor or state director of transportation, in the case of a state highway, or the mayor of a county or the county director of transportation, in the case of a county highway, determines that substantial endangerment to public health and safety is or is highly likely to be caused by the temporary closure of, or the lack of adequate access to an area by, a county highway or a state highway as defined under section 264-1(a), which requires immediate action, the governor or state director of transportation, in the case of a state highway, or a mayor of a county or the county director of transportation, in the case of a county highway, without a public hearing, may designate the area to be a traffic emergency zone, and may take any action that may be necessary until access to the designated area has been established.  The designation shall fix a place and time, not later than twenty-four hours after the designation, for a hearing to be held before the state director of transportation, or the county director of transportation.

(b)  Upon designation of an area as a traffic emergency zone by the governor or the state director of transportation, or the mayor of a county or the county director of transportation:

(1)  State or county highway or street improvements, including but not limited to new construction, reconstruction, preservation, resurfacing, restoration, or rehabilitation of any county or state highway may be undertaken without regard to chapter 103D;

(2)  All structures and improvements to land to be used for state or county highway purposes:

(A)  May be planned, designed, and constructed by the appropriate state or county department without the approval of county agencies; and

(B)  Shall be exempt from any county permitting requirements; and

(3)  The state department of transportation or county department of transportation may acquire and designate cane haul roads as state or county highways; provided that the use of cane haul roads as state or county highways shall be for temporary purposes only for a period of time as determined by the state or county director of transportation, but for no longer than the public health and safety requires.

(c)  Any other law to the contrary notwithstanding, except as otherwise provided in subsection (d), any decision under this section by the governor, the department of transportation, the mayor of a county, the transportation department of a county, or any officers, employees, or agents of the State or a county, shall not give rise to a cause of action or claim against:

(1)  The State or any county;

(2)  The state department of transportation;

(3)  A county department of transportation; or

(4)  Any officer, employee, or agent of an entity under paragraphs (1) to (3).

(d)  There shall be a qualified standard of care of the common-law emergency doctrine that shall apply to a claim of negligence in any design, construction, repair, and correction undertaken pursuant to this section.

(e)  Where a cane haul road is designated as a state or county highway under subsection (b)(3), the State or county, as the case may be, shall indemnify the owner of the cane haul road from any liability that may arise out of the use of such cane haul road when designated as a state highway.

(f)  For the purposes of this section:

"Cane haul road" means a road that is part of an agricultural system of roads or ways established to take agricultural products from the fields to processing facilities without using the public highways.

"County highway" shall have the same meaning as in section 264-1(a).

"State highway" shall have the same meaning as in section 264-1(a).

"Traffic emergency zone" means an area that is accessible by a single state highway and whose accessibility would be compromised by major motor vehicle accidents, fires, floods, erosion, or other factors that would cause the closure of a state or county highway and causes or is highly likely to cause substantial endangerment to public health and safety.

(g)  Each designation of a traffic emergency zone shall expire within five years. [L 2007, c 141, §1]

Cross References

Emergency use of private real property, see chapter 135.



§264-2 - Owned by government.

§264-2  Owned by government.  The ownership of all public highways and the land, real estate and property of the same shall be in the government in fee simple.  The term "government" as used herein means the State with reference to state highways and means the respective counties with reference to county highways.  If any county highway is required by the State for state highway purposes, the ownership of the county highway shall be transferred to and vested in the State without compensation.

The governor may, at any time by executive order, turn over to any county, state land, in fee simple, for use as a county highway, and the county involved shall thereafter be responsible for its repair and maintenance as a county highway.

The ownership of all county highways is transferred to and vested in the respective counties in which the county highways lie. [L 1892, c 47, §5; RL 1925, §1893; RL 1935, §2341; RL 1945, §6112; RL 1955, §142-2; am L 1963, c 190, §§2, 4; am L 1965, c 221, §1; am L 1966, c 12, §2; HRS §264-2]

Attorney General Opinions

Counties are owners of county highways within their boundaries; title to highways on Hawaiian Home Lands not transferred to counties.  Att. Gen. Op. 86-15.

Case Notes

Condemnation of territorial public highway by United States, damages.  188 F.2d 459.

Beneficial use is in public, use for private gain is special and extraordinary and subject to regulation.  34 H. 52.

Cited:  19 H. 468, 469.



§264-3 - Disposal of abandoned public highway.

§264-3  Disposal of abandoned public highway.  Whenever a public highway, or any portion thereof is at any time vacated, closed, abandoned, or discontinued, the public highway shall be used or disposed of for the use of the State in the case of a state highway as provided by law and for the use of the county in which the highway lies in the case of a county highway; provided that:

(1)  In the case of a county highway, before it is disposed of in any way, it shall be first offered to the abutters for a reasonable length of time and at a reasonable price, and if they do not take the county highway, then it may be sold at public auction; and

(2)  If any county highway, the right-of-way for which has been acquired in whole or in part by expenditure of federal funds, is abandoned and disposed of, the necessary portion of the proceeds from the sale thereof shall be remitted to the State for reimbursement or credit to the Federal Highway Administration, if reimbursement or credit is so required. [L 1963, c 190, §3; am L 1965, c 221, §2; Supp, §142-2.5; HRS §264-3; am L 1993, c 288, §2]

Case Notes

Implied dedication by designation of roadways on subdivision maps.  1 H. App. 52, 613 P.2d 662.



§264-4 - Restoration of boundary markers.

§264-4  Restoration of boundary markers.  In all cases in which a boundary marker along the right-of-way of a public highway has been disturbed or removed by a public agency of the State or a county in connection with the widening, construction, or maintenance of the highway, the public agency which caused the disturbance or removal shall, if requested by an owner of land a boundary marker of which has been so affected, restore the boundary marker or set a new one at the point of intersection of the affected boundary of the owner's land with the boundary of the right-of-way; provided that no boundary marker shall be restored or set unless its proper location has been established by law or by agreement of all persons having an interest in the location thereof; and provided further that this section shall not apply to markers disturbed or removed prior to January 1, 1950. [L 1953, c 62, §1; RL 1955, §111-40; HRS §264-4]



§264-5 - In lieu of other compensation.

§264-5  In lieu of other compensation.  Any such restoration or setting of new boundary markers shall be in lieu of all other compensation for the disturbance or removal. [L 1953, c 62, §2; RL 1955, §111-41; HRS §264-5]



§264-6 - State highway not to be disturbed without permit.

§264-6  State highway not to be disturbed without permit.  No person or government agency, whether federal, state, or county, shall, in any manner or for any purpose do any of the following acts without a written permit from the director of transportation or the director's authorized representative:

(1)  Break up, dig up, disturb, undermine or dig under, or cause to be broken up, dug up, disturbed, undermined, or dug under, the right-of-way of any state highway; or

(2)  Place, erect, leave, or store any structure, motor or other vehicle, equipment, or any other object wholly or partially within the right-of-way of any state highway; provided that this paragraph shall not apply to the holding or displaying of movable signs, for the purpose of carrying on political campaign activities. [L 1967, c 163, pt of §2; HRS §264-6; am L 1980, c 146, §1; gen ch 1985]



§264-7 - Permits, fees, etc.

§264-7  Permits, fees, etc.  (a)  Any person or government agency desiring the permit required by section 264-6 shall apply for a permit on a form prescribed by the director of transportation.  Any permit issued shall be conditioned upon the adherence of the applicant to the requirements of sections 264-8 and 264-9; provided that on awarding any contract for the construction, reconstruction, maintenance or repair of any state highway or federal-aid highway project, the director of transportation or the director's authorized representative shall ascertain whether the work to be done by the terms of that contract will require the contractor, the contractor's employees, or the contractor's agents to engage in any of the activities enumerated in section 264-6(1) and (2) and, if one or more such activities is likely to be required, shall issue the permit required by section 264-6, waiving the fee requirements imposed by subsection (b) of this section.

(b)  The director, subject to chapter 91, shall establish a fee schedule for the issuance of the permit.  The fee schedule established shall be calculated to provide revenues sufficient to defray any expenses the department of transportation may incur in connection with the permit under sections 264-6 to 264-12.  An applicant for a permit shall pay the applicable fee, provided that the director may waive the fee payable when the director determines that the work to be done will either improve the highway or otherwise be of benefit to the State; and provided further that no fee shall be required where the only work to be done is the setting of poles and guys to carry overhead wires. [L 1967, c 163, pt of §2; HRS §264-7; am L 1971, c 15, §1; am L 1980, c 146, §2; gen ch 1985]



§264-8 - Specifications, standards, procedures.

§264-8  Specifications, standards, procedures.  Specifications, standards and procedures to be followed in the installation and construction of connections for streets, roads and driveways, concrete curbs and sidewalks, structures, drainage systems, landscaping or grading within the highway rights-of-way, excavation and backfilling of trenches or other openings in state highways, and in the restoration, replacement, or repair of the base course, pavement surfaces, highway structures, and other highway improvements shall be prescribed by the director of transportation.  At the request of an applicant for a permit, a copy of such specifications, standards and procedures, shall be furnished.  In prescribing the specifications, standards and procedures, the director need not comply with the provisions of law relating to the adoption of rules and regulations. [L 1967, c 163, pt of §2; HRS §264-8; am L 1971, c 15, §2]



§264-8.5 - REPEALED.

§264-8.5  REPEALED.  L 1994, c 201, §4.

Cross References

Similar provision, see §103D-407.



§264-9 - Backfilling, repaving, repairing, expense of permit holder.

§264-9  Backfilling, repaving, repairing, expense of permit holder.  (a)  All excess materials remaining at the site of the work done under any permit shall be removed at the expense of the permit holder.  The excess material shall not be deposited or placed within any highway right-of-way except with the approval of the director of transportation or the director's authorized representative.

(b)  The permit holder, at the permit holder's own expense and upon completion of the work for which the permit was issued, shall backfill all trenches or other openings and make all necessary repairs to or replacement of any concrete gutter, curb, sidewalk, or any other structure in public use and restore or replace any plants, landscaping, signs, markers, or other facilities or improvements that were cut or damaged by the permit holder to a condition similar to that which existed before work was begun under the permit.

(c)  Except as otherwise provided in section 264-33, the permit holder shall be responsible for all costs in the installation, construction, repair, removal, restoration, reconstruction or replacement of any improvement within the right-of-way of any state highway. [L 1967, c 163, pt of §2; HRS §264-9; am L 1971, c 15, §3; gen ch 1985]



§264-10 - Deposit of fees, etc.

§264-10  Deposit of fees, etc.; inspectors.  Fees collected pursuant to section 264-7 shall be deposited in the state highway fund.

The department of transportation shall employ one or more persons who shall inspect the work of the permit holder and require that it be done in accordance with sections 264-8 and 264-9. [L 1967, c 163, pt of §2; HRS §264-10]

Cross References

State highway fund, generally, see §248-9.



§264-11 - Performance bond.

§264-11  Performance bond.  The director of transportation may require that before the issuance of a permit the applicant give a cash bond, surety company bond, or personal surety bond in favor of the State, and for an amount equal to the estimated cost of backfilling, restoring, or repairing the base court pavement surface, structures, improvements, and landscaped area, and any other additional costs that may be incurred as a result of the work done under the permit during the one-year period following the satisfactory completion of the work.  The bond shall be conditioned upon the compliance of the permit holder with the requirements of sections 264-8 and 264-9. [L 1967, c 163, pt of §2; HRS §264-11]



§264-12 - Penalty for violations.

§264-12  Penalty for violations.  Any person, including any public officer or employee who violates section 264-6, shall be fined not more than $250 or imprisoned not more than three months, or both. [L 1967, c 163, pt of §2; HRS §264-12]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§264-13 - Easements, etc.

§264-13  Easements, etc., along state highways.  Notwithstanding any law to the contrary, the governor or the director of transportation as the governor's designee, may dispose of easements within and access rights along the state highway rights-of-way under such terms and conditions which, in the director's opinion, are in the best interest of the public. [L 1966, c 30, §2; HRS §264-13; gen ch 1985; am L 1991, c 36, §1; gen ch 1992]



§264-14 - Permit and paving requirements.

[§264-14]  Permit and paving requirements.  Notwithstanding the existence of any right of vehicle access to or from a state highway in favor of an abutting owner, the department of transportation may prohibit vehicle access via any street, road or driveway to or from abutting properties unless the owner applies for a permit and paves the highway right-of-way between the access opening and the paved portion of the highway pursuant to sections 264-6 to 264-11.  Access to or from abutting property via any street, road or driveway which is in use on April 16, 1971 shall not be affected by this section. [L 1971, c 15, §4]

Revision Note

"April 16, 1971" substituted for "the effective date of this section".



§264-15 - Highway advance acquisition; source of funds.

§264-15  Highway advance acquisition; source of funds.  The director may, with the approval of the governor, expend moneys appropriated by the legislature as may be necessary for the acquisition of real property when the director determines:

(1)  The acquisition of the real property is necessary for a state highway project authorized by the legislature;

(2)  Funds previously authorized by the legislature are inadequate; and

(3)  That any delay in the acquisition of such property would unnecessarily increase the cost of the highway project;

provided that the selected corridor and alignment of the project shall have been approved by the governor.

All moneys received from the rental, sale, or lease of any property acquired under this section shall be paid into the state general fund; provided that whenever federal funds are involved in the acquisition of the property, any money received from the sale, lease, or rental of such property shall be expended toward the project for which the property was acquired. [L 1971, c 132, §2; gen ch 1985; am L 1993, c 280, §54]



§264-16 - State highway clearing accounts.

[§264-16]  State highway clearing accounts.  The director of transportation may with the prior approval of the director of finance and comptroller establish the state highway payroll clearing account, employee benefits clearing account, construction administration clearing account, and any other necessary clearing account to effectively account for program costs and appropriations.

The director of transportation may, from time to time, make advances to the clearing accounts from the state highway fund or from any moneys appropriated or otherwise made available to the department.  The advances shall be in such amounts as may be required to meet the obligations of the department which are authorized by the legislature.

As soon as practicable after an expenditure from a clearing account, a determination shall be made of the proper fund or appropriation to which the expenditure should be charged.  The fund or account from which funds are advanced shall thereupon be reimbursed out of the proper fund or appropriation. [L 1979, c 166, §1]



§264-17 - Public hearing.

[§264-17]  Public hearing.  Any state or county agency which prepares proposed plans for a major public highway project shall provide an opportunity for a public hearing at the earliest practicable time before the proposed plans for the project are finalized and commitments have been made by the state or county to the plans or the project.  The public hearing shall be conducted and notice given in an adequate manner to apprise all interested persons of the proposed routes and scope of the projects and allow an opportunity for all interested persons to submit data, views, or arguments, orally or in writing.  The public hearing required under this section may be held in conjunction with a public hearing held on the project to meet the requirement of any federal, state or county law provided the provisions of this section are satisfied.

The proposing agency shall satisfy any requirement for holding a public hearing under this section if adequate notice of the opportunity for the public hearing on the project is given to interested persons and no written requests for the hearing are received by the agency within a reasonable time.

This section shall not apply to the construction of highway projects where the governor has made a formal determination that the construction of the project is urgently needed because of an emergency, a natural disaster, or a catastrophic failure. [L 1976, c 163, §1]



§264-18 - Use of highway fund for bikeways.

§264-18  Use of highway fund for bikeways.  (a)  Out of the state highway fund amounts, whether state funds or federal funds, shall be expended as necessary by the State for the establishment of bikeways; provided that bikeways shall be established, whenever practicable, wherever a new or existing highway, road, or street is being designed, planned, constructed, reconstructed, relocated, or rehabilitated.  At least two per cent of eligible federal funds, and in addition, other state highway fund moneys as available, shall be expended to:

(1)  Establish multi-use paths, bicycle paths, and bicycle lanes; and

(2)  Install signage and safety devices along bikeways;

provided that the department of transportation shall include the bicycling community in a public involvement process to determine the location of multi-use paths, bicycle paths, bicycle lanes, and installation of signage and safety devices along bikeways.

Planning for any mass transit system shall include appropriate accommodation for bicycle lanes, bikeways, and bicycle routes, including bicycle racks on mass transit vehicles, to enable mass transit users to connect conveniently by bicycle to transit stations and bus stops.

This subsection shall not be construed as requiring the expenditure of a county surcharge on state tax under section 46‑16.8, on bicycle paths if the application of this subsection conflicts with section 46-16.8.

(b)  Bikeways are not required to be established under subsection (a):

(1)  Where the establishment of the lanes, paths, routes, and ways would be contrary to public safety; or

(2)  If the cost of establishing the lanes, paths, routes, and ways would be excessively disproportionate to the need or probable use; or

(3)  Where low population density, other available ways, or other factors indicate an absence of any need for the lanes, paths, routes, and ways;

provided that the department of transportation shall involve representatives of the bicycling community, such as the Hawaii Bicycling League, Kauai PATH, Maui Bicycling Alliance, PATH (Big Island), and others in making a determination under paragraphs (1), (2), and (3); provided further that any decision under this subsection shall be documented, including but not limited to, the factors considered in making a decision; and provided further that the department of transportation shall have the burden of persuasion under paragraphs (2) and (3).

(c)  The department of transportation, when requested, shall provide technical assistance and advice to counties in carrying out the purpose of this section.  The department of transportation shall recommend construction standards for bikeways.  The department of transportation, in the manner prescribed for marking highways under section 264-25, shall provide a uniform system of marking and signing such lanes, paths, routes, and ways which shall apply to lanes, paths, routes, and ways under the jurisdiction of the department of transportation and the counties.  Notwithstanding any provision to the contrary, the department of transportation and the counties may restrict the use of the lanes, paths, routes, and ways to pedestrians and non-motorized vehicles.

(d)  As used in this section, the terms "bikeway", "bicycle path", and "bicycle lane" shall have the same meaning as in section 291C-1.

(e)  The department of transportation shall report annually to the legislature before the convening of each regular session as to bikeway expenditures and current projects. [L 1995, c 222, §2; am L 2007, c 286, §2]



§264-0019

[§264-19]  Transportation improvement special fund.  (a)  There is created within the state treasury the transportation improvement special fund to fund qualified transportation projects and to receive reimbursements from private developers who have been advanced public funds to fulfill the conditions of land use development relating to transportation.

The director may expend from the special fund such sums as are necessary to advance transportation projects, including administrative expenses, to the extent permissible:

(1)  When such projects:

(A)  Have been identified in or are consistent with the statewide transportation plan adopted pursuant to chapter 279A; and

(B)  Satisfy all applicable federal and state eligibility requirements; or

(2)  When the director determines that funds previously authorized for the aforementioned projects are inadequate or any delay in the completion of such projects would unnecessarily increase their cost or intensify undesirable transportation conditions.

(b)  Expenditures from the special fund shall be made on vouchers approved by the director or such other officer as may be designated by the director.

(c)  There shall be credited to the special fund all reimbursements and any interest earned or penalty accrued on late payments thereon received from developers who have been advanced public funds to fulfill the conditions of land use development relating to transportation or other transportation requirements imposed upon such developers.

(d)  Expenditures from the special fund may not be made by the director without appropriation by the legislature.  No expenditure shall be made from, and no obligation shall be incurred against, the special fund in excess of the amount standing to the credit of the special fund or for any purpose for which moneys from the special fund may not lawfully be expended.

(e)  The department of transportation shall prepare and submit an annual report to the legislature on the use of the transportation improvement special fund which shall include, but not be limited to:

(1)  The [special] fund balance and the expenses made from the [special] fund for the immediately preceding fiscal year; and

(2)  Proposed appropriations from the [special] fund for the next fiscal year.

This report shall be submitted to the legislature no later than twenty days prior to the convening of each legislative session.

(f)  The director may adopt rules pursuant to chapter 91 necessary to effectuate the purposes of, and to administer, this section.

(g)  As used in this section:

"Director" means the director of transportation.

"Special fund" means the transportation improvement special fund. [L 1997, c 370, §§2, 3]

Revision Note

Subsection (e) added and subsections (f) and (g) redesignated pursuant to §23G-15(1).



§264-20 - Flexibility in highway design; liability of State, counties, and public utilities.

§264-20  Flexibility in highway design; liability of State, counties, and public utilities.  (a)  If a highway, including any bridge, principal and minor arterial road, collector and local road, or street, requires new construction, reconstruction, preservation, resurfacing (except for maintenance surfacing), restoration, or rehabilitation, the department of transportation with regard to a state highway, or a county with regard to a county highway, may select or apply flexible highway design guidelines consistent with practices used by the Federal Highway Administration and the American Association of State Highway and Transportation Officials.  Flexibility in highway design shall consider, among other factors:

(1)  Safety, durability, and economy of maintenance;

(2)  The constructed and natural environment of the area;

(3)  Community development plans and relevant county ordinances;

(4)  Sites listed on the State or National Register of Historic Places;

(5)  The environmental, scenic, aesthetic, historic, community, and preservation impacts of the activity;

(6)  Access for other modes of transportation, including but not limited to bicycle and pedestrian transportation;

(7)  Access to and integration of sites deemed culturally and historically significant to the communities affected;

(8)  Acceptable engineering practices and standards; and

(9)  Safety studies and other pertinent research.

(b)  Any other law to the contrary notwithstanding, any decision by the State, the department of transportation, a county, or any officers, employees, or agents of the State, the department of transportation, or a county to select or apply flexibility in highway design pursuant to this section and consistent with the practices used by the Federal Highway Administration and the American Association of State Highway and Transportation Officials shall not give rise to a cause of action or claim against:

(1)  The State;

(2)  The department of transportation;

(3)  The counties;

(4)  Any public utility regulated under chapter 269 that places its facilities within the highway right-of-way; or

(5)  Any officer, employee, or agent of an entity listed in paragraphs (1) to (4).

(c)  The exception to liability provided in subsection (b) applies only to the decision to select or apply flexibility in highway design pursuant to this section and does not extend to design, construction, repair, correction, or maintenance inconsistent with subsection (a). [L 2005, c 185, §2; am L 2006, c 70, §1]



§264-20.5 - Complete streets.

[§264-20.5]  Complete streets.  (a)  The department of transportation and the county transportation departments shall adopt a complete streets policy that seeks to reasonably accommodate convenient access and mobility for all users of the public highways within their respective jurisdictions as described under section 264-1, including pedestrians, bicyclists, transit users, motorists, and persons of all ages and abilities.

(b)  This section shall apply to new construction, reconstruction, and maintenance of highways, roads, streets, ways, and lanes located within urban, suburban, and rural areas, if appropriate for the application of complete streets.

(c)  This section shall not apply if:

(1)  Use of a particular highway, road, street, way, or lane by bicyclists or pedestrians is prohibited by law, including within interstate highway corridors;

(2)  The costs would be excessively disproportionate to the need or probable use of the particular highway, road, street, way, or lane;

(3)  There exists a sparseness of population, or there exists other available means, or similar factors indicating an absence of a future need; or

(4)  The safety of vehicular, pedestrian, or bicycle traffic may be placed at unacceptable risk. [L 2009, c 54, §1]

Note

Applies to development for which planning or design commences on or after January 1, 2010.  L 2009, c 54, §4.

Revision Note

Section was enacted as an addition to chapter 286 but is renumbered to this chapter pursuant to §23G-15.



§264-21 - Definitions.

PART II.  FEDERAL-AID HIGHWAYS

§264-21  Definitions.  Whenever used in this part:

"Administrator" means the official or officials administering the Federal Highway Act.

"Federal-aid funds" means funds appropriated by the Congress of the United States under or for the purposes of the Federal Highway Act, in which the State is entitled to share.

"Federal-aid project" means any project for the construction or reconstruction of any highway or portion thereof upon which federal-aid funds are to be, are being, or have been, expended, in connection with local appropriations as in this section defined.

"Federal Highway Act" means Title 23 of the United States Code, and all acts of the Congress of the United States amendatory or supplementary thereto, including future enactments not requiring substantial changes of the powers and duties provided for by this part.

"Local funds" means funds appropriated by the State or any county for the construction of any federal-aid project. [L 1929, c 53, pt of §1; RL 1935, §1710; RL 1945, §4961; RL 1955, §111-1; HRS §264-21]

Revision Note

Definitions rearranged.



§264-22 - State highway department.

§264-22  State highway department.  For the purpose of complying with the Federal Highway Act, the department of transportation is designated as the state highway department. [L 1929, c 53, pt of §1; RL 1935, §1711; RL 1945, §4962; RL 1955, §111-2; am L Sp 1959 2d, c 1, §26; HRS §264-22]



§264-23 - Duties of director.

§264-23  Duties of director.  The director of transportation shall:

(1)  Select, designate, acquire, or lay out, in compliance with the requirements of the Federal Highway Act, a system or systems of highways in the State, upon which federal-aid funds may or are to be expended, together with state or county funds, or both;

(2)  Alter, modify, revise, or acquire new or additional real property interests in support of the system or systems or any portion or portions thereof, to such extent as may be required by the administrator under the Federal Highway Act; provided the alteration, modification, revision, or acquisition of new or additional real property interests is not forbidden by the laws of the State and exempt from any county subdivision ordinances;

(3)  Prepare, or cause to be prepared, and submit for approval to the administrator, in conformity with the Federal Highway Act, project statements setting forth proposed construction or reconstruction of any highway or portion thereof upon which federal-aid funds are proposed or desired to be expended in connection with local funds; and upon approval of any of the project statements, in conformity with the Federal Highway Act, prepare or cause to be prepared, and submit for approval to the administrator, the surveys, plans, specifications, and estimates for the project embraced by the statement, or any portion thereof, that the administrator may require;

(4)  Subject to the approval of the administrator, and in conformity with the Federal Highway Act, on behalf of the State, undertake, and enter into contracts for, the construction of the federal-aid projects, and the expenditure of federal-aid funds, together with local funds, upon the projects, and supervise the construction of the projects; and

(5)  Undertake and perform any and all acts that are necessary or proper for the purpose of complying with the Federal Highway Act and securing the benefits of federal-aid for highways which the State is eligible to receive under the Federal Highway Act.

The director may designate in writing a qualified subordinate who may sign vouchers, make routine reports, and perform any other routine duties that the director may deem necessary to delegate.  All acts of the subordinate shall be performed under the direction of the director, who shall be responsible therefor. [L 1929, c 53, pt of §1; RL 1935, §1712; RL 1945, §4963; am L 1947, c 180, §2; RL 1955, §111-3; am L Sp 1959 2d, c 1, §26; HRS §264-23; am L 2008, c 12, §2]

Cross References

Functions, generally, see §26-19.



§264-24 - Powers of director.

§264-24  Powers of director.  The director of transportation shall have any powers which may be necessary for the full and effective performance and discharge of the duties imposed upon the director by this part or which may be necessary fully and completely to carry out and effectuate the purposes of this part.

The director may, on behalf of the State, with the approval of the governor, accept donations of land, money, or other property for deposit in the state highway fund or for any purpose of this part, upon such terms and conditions as are acceptable to the director, and not inconsistent with the proper discharge of the director's duties and functions or prejudicial to the obtaining of the federal-aid funds payable to the State without such donations. [L 1929, c 53, pt of §1; RL 1935, §1713; RL 1945, §4964; am L 1947, c 73, §4; RL 1955, §111-4; am L Sp 1959 2d, c 1, §26; HRS §264-24; gen ch 1985]



§264-25 - Signs and markings on federal-aid highways.

§264-25  Signs and markings on federal-aid highways.  On any federal-aid highway, the location, form, and character of informational, regulatory, and warning guideposts, direction boards, signs, curb, and pavement or other markings, and traffic signals, installed or placed by or under the authority of any county, shall be subject to the approval of the director of transportation or the director's authorized representative.  The director shall exercise the authority conferred upon the director in such manner as to protect and promote the securing of federal-aid for highways. [L 1945, c 172, §1; RL 1955, §111-5; am L Sp 1959 2d, c 1, §26; HRS §264-25; gen ch 1985]



§264-26 - Combination of federal and state funds.

§264-26  Combination of federal and state funds.  (a)  Every agreement for the engineering or construction of federal-aid highways or for the acquisition of rights-of-way for these highways shall be made on behalf of the State by the director of transportation.  Section 103D-309 shall apply only to that portion of the price that is payable out of local funds.  As to that portion of the price that is payable out of federal-aid funds, the agreement is that the State will pay the contractor only out of federal funds actually received for that portion of the project and is not a general agreement on the part of the State to pay that portion out of any other funds.  Each agreement shall be deemed to contain a provision to that effect whether specifically included or not.

(b)  Any moneys appropriated for the State's share of the price or any moneys in the state highway fund created by section 248-8, in the discretion of the director, may be drawn upon to advance the federal share of payments (1) earned by contractors on federal-aid projects for completed portions of the work, or (2) due the owners for property conveyed by them where the necessary federal-aid moneys are not immediately forthcoming, the appropriation or fund to be reimbursed for the advances when federal-aid moneys are received. [L 1929, c 53, pt of §1; am L 1933, c 77, §1; RL 1935, §1714; RL 1945, §4965; RL 1955, §111-6; am L 1967, c 116, §1; HRS §264-26; am L Sp 1993, c 8, §20]



§264-27 - REPEALED.

§264-27  REPEALED.  L 1979, c 165, §1.



§264-28 - Federal-aid projects; mandatory on council.

§264-28  Federal-aid projects; mandatory on council.  Whenever appropriations are made by the legislature for the construction or reconstruction of any highway or portion thereof, the director of transportation, in the absence of any provisions to the contrary in the act making the appropriation or in any other state laws applicable thereto, and in case the highway is eligible for federal aid and the director deems such course advisable, may, subject to the approval of the administrator, construct such highway as a federal-aid project and contract for it in accordance with the provisions of this part and of the Federal Highway Act.  If any appropriation made by the legislature for the construction or reconstruction of any highway or any portion thereof is required by the act making the appropriation to be expended by the council of a particular county, the director may, in the absence of any specific provision to the contrary in the act making such appropriation, subject to the approval of the governor, designate such highway as a federal-aid project; and the council, upon that designation, shall place the appropriation in the control and at the disposal of the director for the purpose of constructing the highway or portion thereof as a federal-aid project, and the director shall proceed to construct such highway as a federal-aid project and  to contract for it in accordance with this part and the Federal Highway Act. [L 1929, c 53, pt of §1; am L 1931, c 95, §1; RL 1935, §1715; RL 1945, §4967; RL 1955, §111-8; am L Sp 1959 2d, c 1, §26; HRS §264-28; gen ch 1985]

Revision Note

References to "council" substituted for "board of supervisors" to conform to county charters.



§264-29 - Council's authority.

§264-29  Council's authority.  The council of a county, by resolution adopted in the manner required by law relating to resolutions involving the expenditure of public money, may place under the control and at the disposal of the director of transportation any funds of the county expendable for construction or reconstruction of highways within the county for the purpose of securing or attempting to secure federal aid for the construction or reconstruction, as a federal-aid project, of any highway or portion thereof eligible for federal aid within the county.  The council, whenever an appropriation for the construction of any highway or portion thereof lying within the system or systems of highways eligible for federal aid, as designated from time to time by the governor and the administrator under the provisions of the Federal Highway Act, as amended, is made by it, by resolution shall place the appropriation under the control of the director for the purpose of constructing the highway or portion thereof as a federal-aid project.

The council, by the resolution, shall also grant the director of transportation exemptions from county subdivision requirements in order to expedite and make efficient the expenditure of public money. [L 1929, c 53, pt of §1; am L 1931, c 95, §2; RL 1935, §1716; RL 1945, §4968; RL 1955, §111-9; am L Sp 1959 2d, c 1, §26; HRS §264-29; am L 2008, c 12, §3]

Revision Note

References to "council" substituted for "board of supervisors" to conform to county charters.



§264-30 - Transfers of county funds.

§264-30  Transfers of county funds.  If any funds for highways are placed at the disposal of the director of transportation by the council of any county under the provisions of section 264-28 or 264-29, these funds, if not already in the treasury of the State, or under the immediate control of the proper officers of the State, shall be paid by the county into the treasury of the State for the purpose specified, and shall thereafter be expendable only by the director for the purpose upon warrants drawn by the comptroller based upon vouchers approved by the director.

If the funds are not wholly expended for such project, or if for any reason the project fails to become a federal-aid project, the director shall certify such fact to the comptroller and director of finance of the State and to the council of the county concerned, and such funds or the unexpended balance thereof, as the case may be, shall, upon the certification immediately resume the former status thereof, and shall be retransferred to the proper fund, or to the county, as the case may be, to which it formerly belonged. [L 1929, c 53, pt of §1; RL 1935, §1717; RL 1945, §4969; RL 1955, §111-10; am L 1957, c 152, §1; am L Sp 1959 2d, c 1, §§14, 26; am L 1963, c 114, §1; HRS §264-30]

Revision Note

References to "council" substituted for "board of supervisors" to conform to county charters.



§264-31 - Maintenance of federal-aid highways.

§264-31  Maintenance of federal-aid highways.  (a)  The maintenance work on all roads upon which federal-aid funds have been expended shall be performed under the direction and supervision of the director of transportation either by public employment or by contract, or the director may have the work performed by the county road department, by public employment or by contract, upon authorization of the council of the county concerned.  Expenditures for the maintenance work shall be made from the state highway fund created by section 248-8.

(b)  All maintenance work shall consider the extent to which work undertaken will increase traffic congestion and the director shall ensure that action is taken to reasonably minimize any adverse impact.  The feasibility of off-hour maintenance work shall be considered for all maintenance work that results in significant traffic congestion or delay.

(c)  As used in this section, "off-hour maintenance work" means maintenance work performed between the hours of six o'clock p.m. and six o'clock a.m. [L 1929, c 53, pt of §1; RL 1935, §1720; RL 1945, §4972; am L 1945, c 82, §2; RL 1955, §111-11; am L Sp 1959 2d, c 1, §26; HRS §264-31; am L 1992, c 42, §2]

Revision Note

References to "council" substituted for "board of supervisors" to conform to county charters.



§264-32 - Utility facility defined.

§264-32  Utility facility defined.  The term "utility facility" wherever used in section 264-33 means and includes any of the following:  any surface, underground, or overhead water mains, fire hydrants, gas mains, sewer mains, pipes (including fuel oil lines), conduits, utility holes, poles, wires, cables, lines, street lighting structures, or other structures or equipment, and the appurtenances thereto, owned by any privately owned public utility or by any county or by any police department or board of water supply of a county and used in connection with the producing or the furnishing of water, gas, light, electric power, communications, transportation, or other public utility services. [L 1953, c 277, §1; RL 1955, §111-19; HRS §264-32; am L 1986, c 339, §27]



§264-33 - Relocation of utility facilities.

§264-33  Relocation of utility facilities.  (a)  Whenever, as the result of the work of construction, reconstruction, or maintenance of any state highway or state or county federal-aid highway, it is necessary to provide for or require the removal, relocation, replacement, or reconstruction of any utility facility, and the expense of removal, relocation, replacement, or reconstruction exceeds $10,000, one-half of this excess expense shall be a proper charge against the state or county funds available for the construction or maintenance of state or county highways; provided that all of the expense of removal, relocation, replacement, or reconstruction of publicly owned utility facilities shall be a charge against the state or county funds.

(b)  The work of the removal, relocation, replacement, or reconstruction may be performed in the following manner, subject to the following conditions:

(1)  The work shall be performed in accordance with standards of construction currently used by the utility; and

(2)  Such work may be performed by contract as provided in chapter 103D; or after first calling for bids under that chapter, the director of transportation or other officer having power to award such contract, may contract with the public utility owning the utility facility to have the work performed by it, with the use of its own employees and equipment at not to exceed actual cost or in the amount of the lowest responsible bid (if such bids have been submitted), whichever is the lowest amount, with the adjustments hereinafter provided for.

(c)  The amount to be paid out of state or county funds shall be computed as follows:

(1)  The total cost shall first be determined.

(2)  From the total cost there shall be deducted the following items:

(A)  Depreciation, except that this shall not be applicable to publicly owned utility facilities, and the salvage value of any materials or parts salvageable and retained by the utility;

(B)  The amount of any betterment to the utility facility resulting from the removal, relocation, replacement, or reconstruction;

(C)  In the case of a privately owned utility facility only, the first $10,000 of the expense of such work;

(D)  The balance of the cost, in the case of a privately owned utility facility only, shall be paid one-half by the owner thereof, and the remaining one-half shall be the amount payable out of state or county funds. [L 1953, c 227, §2; RL 1955, §111-20; am L Sp 1959 2d, c 1, §26; HRS §264-33; am L 1981, c 42, §1; am L Sp 1993, c 8, §21]

Attorney General Opinions

Section applies to temporary relocations.  Att. Gen. Op. 62-8.

Section does not apply to city and county street.  Att. Gen. Op. 63-46.



§269-27.6 - .

[§264-33.5]  Underground installation of utility facilities along federal-aid highways; when required; when waived.  (a)  The director of transportation shall arrange for the installation of all utility cables and facilities below the ground, within a berm or away from the alignment of a highway, during the design or redesign and construction or reconstruction phases of any new or existing federal-aid highway project, when a determination is made that federal highway funds are available to pay for the federal share of the cost differential between underground and overhead facilities.

(b)  The director of transportation may make exceptions to subsection (a) if:

(1)  The director determines that exceptions are appropriate due to either:

(A)  Any of the following criteria:  environmental, safety, research, technology, corridor alignment, or management concern; or

(B)  The following criteria collectively:  state funding impacts, economic feasibility, and federal funding concerns; or

(2)  The projects do not lend themselves to undergrounding, such as:  resurfacing, traffic signal installation, drainage installation, bikeway markings, guardrail installation, traffic markings, and enhancement improvements. [L 1996, c 84, §2]

Cross References

Overhead or underground construction of high-voltage electric transmission lines, see §269-27.6.



§264-34 - Portions of projects deemed one.

§264-34  Portions of projects deemed one.  Where a particular highway project is divided into sections or portions for the purpose of calling for bids thereon, all sections or portions of the project for which bids are called for at or about the same time shall be deemed one project for the purposes of determining the expense of the removal, relocation, replacement, or reconstruction. [L 1953, c 227, §3; RL 1955, §111-21; HRS §264-34]



§264-35 - Assistance for displaced families and business.

§264-35  Assistance for displaced families and business.  (a)  As used in this section the term "eligible person" means any individual, family, business concern (including the operation of a farm), and nonprofit organization to be displaced by construction of a project.

(b)  The director of transportation, in estimating the cost of any project under section 106, Title 23, United States Code, for right-of-way acquisition or actual construction, shall include as a part of the cost of construction on any of the federal-aid highway systems, relocation payments to be made initially by the director, from state highway funds, to eligible persons for their reasonable and necessary moving expenses caused by their displacement from real property acquired for such project.

(c)  Payments under this section shall not exceed $200 in the case of an individual or family, or $3,000 in the case of a business concern (including the operation of a farm) or nonprofit organization.  In the case of a business (including the operation of a farm) and in the case of a nonprofit organization, the allowable expenses for transportation under this subsection shall not exceed the cost of moving fifty miles from the point from which the business or organization is being displaced.

(d)  In order that the State may avail itself of federal participation in making payments under this section, the director will comply with such rules and regulations regarding payments as may be prescribed by the Secretary of Transportation of the United States. [L 1963, c 187, §1; Supp, §111-22; am L 1967, c 106, §1; HRS §264-35]



§264-36 - Conformance with county general or master plans.

§264-36  Conformance with county general or master plans.  All federal-aid highways shall conform to the general or master plans of the respective political subdivisions of the State unless the conformance jeopardizes the receipt of federal aid, in which case the governor, by executive order, may set aside the general or master plan to the extent any conflict prevents the receipt of federal aid on any given project or the prosecution of the work thereunder. [L 1963, c 170, §1; Supp, §111-23; HRS §264-36]

Case Notes

Federal-aid highway found in conformance with Oahu General Plan.  389 F. Supp. 1102.



§264-41 - Establishment.

PART III.  STATE HIGHWAY SYSTEM

§264-41  Establishment.  There is established a state highway system which shall consist of federal-aid highways and other public highways which may be designated for inclusion in the system pursuant to section 264-42. [L 1965, c 159, pt of §1; Supp, §111-51; HRS §264-41]

Case Notes

A public highway is not a state highway unless it is designated for inclusion in the state highway system.  2 H. App. 387, 633 P.2d 1118.



§264-42 - Authority to include other public highways in the state highway system.

§264-42  Authority to include other public highways in the state highway system.  The director of transportation acting in cooperation with appropriate federal and county agencies, may designate for inclusion in the state highway system, such other public highways, including county highways, which are used primarily for through traffic and not for access to any specific property, whether residential, business, or other abutting property. [L 1965, c 159, pt of §1; Supp, §111-52; HRS §264-42]



§264-43 - Responsibility.

§264-43  Responsibility.  The department of transportation shall acquire, subdivide, consolidate, construct, maintain, and administer all highways comprising the state highway system in accordance with all state and federal laws and exempt from county subdivision ordinances. [L 1965, c 159, pt of §1; Supp, §111-53; HRS §264-43; am L 2008, c 12, §4]

Case Notes

State has a duty to keep shoulders of road in reasonably safe condition.  60 H. 381, 590 P.2d 564.



§264-44 - Maintenance of state highway system.

§264-44  Maintenance of state highway system.  (a)  The maintenance of the state highway system may be performed either by public employment or by contract, or the director of transportation may have the maintenance performed by the county in which the highways are situated, by public employment or by contract, upon authorization of the legislative body of the county concerned.

(b)  All maintenance work shall consider the extent to which work undertaken will increase traffic congestion and the director shall ensure that action is taken to reasonably minimize any adverse impact.  The feasibility of off-hour maintenance work shall be considered for all maintenance work that results in significant traffic congestion or delay.

(c)  As used in this section, "off-hour maintenance work" means maintenance work performed between the hours of six o'clock p.m. and six o'clock a.m. [L 1967, c 163, §3; HRS §264-44; am L 1992, c 42, §3]



§264-45 - Highway lighting.

[§264-45]  Highway lighting.  To the extent that it is practical and not in conflict with any safety regulation or federal law, regulation, or mandate, if any highway rule or standard relating to highway lighting conflicts with any county ordinance or other rule regarding highway lighting, the more stringent requirement or standard shall govern all new installations of highway lighting. [L 2007, c 121, §3]

Note

Starlight reserve; lighting law proposals; advisory committee (repealed June 30, 2011).  L 2009, c 161.



§264-61 - Definition of a controlled-access facility.

PART IV.  CONTROLLED-ACCESS FACILITIES

§264-61  Definition of a controlled-access facility.  For the purposes of this part, a controlled-access facility is defined as a public highway especially designed for through traffic, and over, from, or to which owners or occupants of abutting land or other persons have no right or easement or have only a controlled right or easement of access, light, air, or view by reason of the fact that their property abuts upon the controlled-access facility or for any other reason. [L 1960, c 3, pt of §2; Supp, §111-43; HRS §264-61]



§264-62 - Authority to establish controlled-access facilities.

§264-62  Authority to establish controlled-access facilities.  The director of transportation, acting alone or in cooperation with any federal, or local agency, may plan, designate, establish, regulate, vacate, alter, realign, widen, improve, maintain, and provide controlled-access facilities for public use whenever the director is of the opinion that traffic conditions, present or future, will justify the special facilities.  The director may regulate, restrict, or prohibit the use of the controlled-access facilities by the various classes of vehicles or traffic by means of signs and other devices to promote the safe and efficient use of the facilities. [L 1960, c 3, pt of §2; Supp, §111-44; HRS §264-62; gen ch 1985]



§264-63 - Acquisition of property.

§264-63  Acquisition of property.  For the purposes of this part, the director of transportation may acquire for controlled-access facilities and service roads:

(1)  Property, as defined in chapter 101, by gift, devise, or purchase; or

(2)  Property by eminent domain under chapter 101. [L 1960, c 3, pt of §2; Supp, §111-46; HRS §264-63]



§264-64 - Design of controlled-access facility and regulation, restriction, or prohibition of access; penalty.

§264-64  Design of controlled-access facility and regulation, restriction, or prohibition of access; penalty.  The director of transportation may so design any controlled-access facility and so regulate, restrict, or prohibit access as to best serve the traffic for which such facility is intended.  In this connection, the director may divide and separate any controlled-access facility into separate roadways by the construction of raised curbing, central dividing sections, or other physical separations, or by designating the separate roadways by signs, markers, stripes, and the proper lane for the traffic by appropriate signs, markers, stripes, and other devices.

No person shall have any right of ingress or egress to, from, or across controlled-access facilities to or from abutting lands, except at the designated points at which access may be permitted, upon such terms and conditions as may be specified by the director.  Any person who violates this section shall be fined not more than $250 or imprisoned not more than three months, or both. [L 1960, c 3, pt of §2; Supp, §111-45; HRS §264-64; gen ch 1985]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§264-65 - New and existing facilities; grade-crossing eliminations.

§264-65  New and existing facilities; grade-crossing eliminations.  The director of transportation may designate and establish controlled-access highways as new and additional facilities or may designate and establish an existing public highway as included within a controlled-access facility.  The director may provide for the elimination of intersections at grade of controlled-access facilities with existing public highways by grade separation or service road, or by closing off the highways at the right-of-way boundary line of the controlled-access facility; and after the establishment of any controlled-access facility, no highway which is not part of the facility shall intersect the same at grade.  No public highway shall be opened into or connected with any such controlled-access facility without the consent and previous approval of the director.  The consent and approval shall be given only if the public interest is served thereby. [L 1960, c 3, pt of §2; Supp, §111-47; HRS §264-65; gen ch 1985]



§264-66 - Authority to enter into agreements.

§264-66  Authority to enter into agreements.  The director of transportation may enter into agreements with the council of any county, or with the federal government, respecting the financing, planning, establishment, improvement, maintenance, use, regulation, or vacation of controlled-access facilities or other public highways, to facilitate the purposes of this part. [L 1960, c 3, pt of §2; Supp, §111-48; HRS §264-66]

Revision Note

"Council" substituted for "board of supervisors or councilmen" to conform to county charters.



§264-67 - Local service roads.

§264-67  Local service roads.  In connection with the development of any controlled-access facility, the director of transportation may plan, designate, establish, use, regulate, alter, realign, widen, improve, maintain, and vacate local service roads and streets or designate as local service roads and streets any existing public highway, and exercise jurisdiction over service roads and streets in the same manner as is authorized over controlled-access facilities under this part, if, in the director's opinion, the local service roads or streets are necessary or desirable.  The local service roads or streets shall be of appropriate design, and shall be separated from the controlled-access facility proper by means of all devices designated as necessary or desirable by the director. [L 1960, c 3, pt of §2; Supp, §111-49; HRS §264-67; gen ch 1985]



§264-71 - Definitions.

PART V.  OUTDOOR ADVERTISING

Cross References

Regulation by counties, see §§445-111 to 121.

Law Journals and Reviews

Metromedia, Inc. v. City of San Diego:  The Conflict Between Aesthetic Zoning and Commercial Speech Protection; Hawaii's Billboard Law Under Fire, Note, 5 UH L. Rev. 79.

§264-71  Definitions.  For the purpose of this part, if not inconsistent with the context:

"Department" means the department of transportation.

"Director" means the director of transportation.

"Outdoor advertising" means any device which is:

[(1)] A writing, picture, painting, light, model, display, emblem, sign, billboard, or similar device situated outdoors, which is so designed that it draws the attention of persons on any federal-aid or state highway, to any property, services, entertainment, or amusement, bought, sold, rented, hired, offered, or otherwise traded in by any person, or to the place or person where or by whom such buying, selling, renting, hiring, offering or other trading is carried on;

[(2)] A sign, billboard, poster, notice, bill, or word or words in writing situated outdoors and so designed that it draws the attention of and is read by persons on any federal-aid or state highway; or

[(3)] A sign, billboard, writing, symbol, or emblem made of lights, or a devise or design made of lights so designed that its primary function is not giving light, which is situated outdoors and draws the attention of persons on any federal-aid or state highway. [L 1966, c 45, pt of §2; HRS §264-71]

Revision Note

Numeric designations deleted.



§264-72 - Control of outdoor advertising.

§264-72  Control of outdoor advertising.  No person shall erect or maintain any outdoor advertising outside of the right-of-way boundary and visible from the main-traveled way of any federal-aid or state highway within the State, except the following:

(1)  Directional and other official signs and notices, which signs and notices shall include, but not be limited to, signs and notices pertaining to natural wonders, scenic and historic attractions as authorized or required by law.

(2)  Signs, displays, and devices advertising the sale or lease of the property upon which they are located.

(3)  Signs, displays, and devices advertising activities conducted on the property upon which they are located.

(4)  Signs lawfully in existence on October 22, 1965, determined by the director to be landmark signs, including signs on farm structures or natural surfaces, of historic or artistic significance the preservation of which would be consistent with the purpose of this section. [L 1966, c 45, pt of §2; HRS §264-72; am L 1975, c 39, §1]



§264-73 - Regulations.

§264-73  Regulations.  The director of transportation may promulgate rules and regulations governing the erection and maintenance of outdoor advertising permitted under section 264-72, consistent with the safety and welfare of the traveling public and with the national standards promulgated by the Secretary of Transportation pursuant to Title 23, United States Code. [L 1966, c 45, pt of §2; HRS §264-73]

Cross References

Rulemaking, see chapter 91.



§264-74 - Removal of nonconforming outdoor advertising.

§264-74  Removal of nonconforming outdoor advertising.  Any outdoor advertising lawfully in existence on May 4, 1966, and which is not in conformity with the provisions contained herein shall be required to be removed by July 1, 1970.  Any other outdoor advertising lawfully erected which subsequently does not conform to this part shall not be required to be removed until the end of the fifth year after it becomes nonconforming. [L 1966, c 45, pt of §2; HRS §264-74]



§264-75 - Compensation for removal of outdoor advertising.

§264-75  Compensation for removal of outdoor advertising. (a)  The director of transportation may acquire by purchase, gift, or condemnation, and pay just compensation upon the removal of any outdoor advertising lawfully erected.

(1)  Those lawfully in existence on October 22, 1965.

(2)  Those lawfully on any federal-aid or state highway on or after October 22, 1965, and before January 1, 1968.

(3)  Those lawfully erected on or after January 1, 1968.

(b)  The compensation will be paid only for the following:

(1)  The taking from the owner of the outdoor advertising of all right, title, leasehold, and interest therein; and

(2)  The taking from the owner of the real property on which the outdoor advertising is located, of the right to erect and maintain the outdoor advertising thereon. [L 1966, c 45, pt of §2; HRS §264-75; am L 1975, c 39, §2]



§264-76 - Unlawful outdoor advertising.

§264-76  Unlawful outdoor advertising.  Any outdoor advertising which violates this part is a public nuisance. [L 1966, c 45, pt of §2; HRS §264-76]



§264-77 - Penalty.

§264-77  Penalty.  Any person violating this part shall be fined not less than $25 nor more than $500, or imprisoned not more than one month, or both. [L 1966, c 45, pt of §2; HRS §264-77]



§264-78 - Interpretation.

§264-78  Interpretation.  Nothing in this part shall be construed to abrogate or affect the provisions of any law, ordinance, or regulation which are more restrictive than this part. [L 1966, c 45, pt of §2; HRS §264-78]



§264-79 - Agreements with the United States authorized.

§264-79  Agreements with the United States authorized.  The director of transportation may enter into agreements with the Secretary of Transportation of the United States as provided by Title 23, United States Code, relating to control of outdoor advertising in areas adjacent to any federal-aid highway, and take action in the name of the State to comply with the terms of the agreement. [L 1966, c 45, pt of §2; HRS §264-79]



§264-81 - Short title.

PART VI.  JUNKYARD CONTROL

§264-81  Short title.  This part may be cited as the "Junkyard Control Act". [L 1966, c 46, pt of §2; HRS §264-81]

Cross References

Ownership of solid waste, see chapter 340A.



§264-82 - Purposes.

§264-82  Purposes.  For the purpose of promoting the public safety, health, welfare, convenience, and enjoyment of public travel, to protect the public investment in public highways, and to preserve and enhance the scenic beauty of lands bordering public highways, it is declared to be in the public interest to regulate and restrict the establishment, operation, and maintenance of junkyards in areas adjacent to federal-aid or state highways within the State.  The legislature finds, determines, and declares that junkyards which do not conform to the requirements of this part are public nuisances. [L 1966, c 46, pt of §2; HRS §264-82]



§264-83 - Definitions.

§264-83  Definitions.  For the purpose of this part, if not inconsistent with the context:

"Automobile graveyard" means any establishment or place of business which is maintained, used, or operated, for storing, keeping, buying, or selling wrecked, scrapped, ruined, or dismantled motor vehicles or motor vehicle parts.

"Department" means the department of transportation.

"Director" means the director of transportation.

"Junk" means old or scrap copper, brass, rope, rags, batteries, paper, trash, rubber debris, waste, or junked, dismantled, or wrecked automobiles, or parts thereof, iron, steel, and other old or scrap ferrous or nonferrous material.

"Junkyard" means an establishment or place of business which is maintained, operated, or used for storing, keeping, buying, or selling junk, or for the maintenance or operation of an automobile graveyard, and the term includes garbage dumps and sanitary fills. [L 1966, c 46, pt of §2; HRS §264-83]

Revision Note

Numeric designations deleted.



§264-84 - Control of junkyards.

§264-84  Control of junkyards.  No person shall establish, operate, or maintain a junkyard, any portion of which is within 1,000 feet of the nearest edge of the right-of-way of any federal-aid or state highways within the State, except the following:

(1)  Those which are screened by natural objects, plantings, fences, or other appropriate means so as not to be visible from the main traveled way of a federal-aid or state highway.

(2)  Those which are not visible from the main traveled way of a federal-aid or state highway. [L 1966, c 46, pt of §2; HRS §264-84]



§264-85 - Junkyards lawfully in existence.

§264-85  Junkyards lawfully in existence.  Any junkyard lawfully in existence on May 4, 1966, which is within one thousand feet of the nearest edge of the right-of-way and visible from the main traveled way of any federal-aid or state highway shall be screened, if feasible, by the department of transportation at locations on the highway right-of-way or in areas acquired for such purposes outside the right-of-way so as not to be visible from the main traveled way of the highway; provided that if such a junkyard is located in an area zoned for industrial use, the requirement for screening shall not apply. [L 1966, c 46, pt of §2; HRS §264-85; am L 1980, c 82, §1]



§264-86 - Requirement as to screening.

§264-86  Requirement as to screening.  The director of transportation may promulgate rules and regulations governing the location, planting, construction, and maintenance, including the materials used in the screening required by this part. [L 1966, c 46, pt of §2; HRS §264-86]

Cross References

Rulemaking, see chapter 91.



§264-87 - Authority to acquire interest in land for removal and screening of existing junkyards.

§264-87  Authority to acquire interest in land for removal and screening of existing junkyards.  When the director of transportation determines that the topography of the land will not permit the adequate screening of existing junkyards or that the screening of the junkyards would not be economically feasible, the director may acquire by gift, purchase, exchange, or condemnation, such interests in lands as may be necessary to secure the relocation, removal, or disposal of the junkyards, and pay for the costs of relocation, removal, or disposal thereof.  When the director determines that it is in the best interest of the State, the director may acquire such lands, or interests in lands, as may be necessary to provide adequate screening of the junkyards. [L 1966, c 46, pt of §2; HRS §264-87; gen ch 1985]



§264-88 - Injunction.

§264-88  Injunction.  The department of transportation may apply to the circuit court in the county in which the junkyards may be located for an injunction to abate the nuisance of a nonconforming junkyard. [L 1966, c 46, pt of §2; HRS §264-88]



§264-89 - Interpretation.

§264-89  Interpretation.  Nothing in this part shall be construed to abrogate or affect the provisions of any lawful ordinance or regulation which are more restrictive than this part. [L 1966, c 46, pt of §2; HRS §264-89]



§264-90 - Agreements with the United States authorized.

§264-90  Agreements with the United States authorized.  The director of transportation may enter into agreements with the Secretary of Transportation of the United States as provided by Title 23, United States Code, relating to the control of junkyards in areas adjacent to any federal-aid highway, and take action in the name of the State to comply with the terms of the agreements. [L 1966, c 46, pt of §2; HRS §264-90]



§264-101 - Vending from highways prohibited.

PART VII.  CONTROL OF VENDING

§264-101  Vending from highways prohibited.  (a)  No person shall park or place a vehicle or structure wholly or partly on any highway for the purpose of selling the vehicle or structure or of selling therefrom or therein any article, service, or thing, thereby creating a hazardous condition or a public nuisance or in reckless disregard of the risk of creating a hazardous condition or public nuisance.  The department of transportation may remove or require the immediate removal of the vehicle or structure from the highway.

(b)  For the purposes of this section, "highway" means the entire width, including the berm or shoulder of a public highway as defined in section 264-1. [L 1980, c 44, pt of §1; am L 2000, c 23, §1; am L 2002, c 16, §10]



§264-102 - Penalty.

§264-102  Penalty.  Any person who violates section 264-101 is guilty of a petty misdemeanor and shall be fined not more than $1,000 or imprisoned not more than thirty days, or both. [L 1980, c 44, pt of §1; am L 2000, c 23, §2]



§264-121 - Definitions.

[PART VIII.]  IMPACT FEES

§264-121  Definitions.  As used in this part, unless the context requires otherwise:

"Capital costs" means part or all of the cost for capital improvements.  Capital costs may include costs to acquire right-of-way, plan, design, engineer, finance, and construct improvements including costs of management and consultant fees.  Capital costs shall not include periodic maintenance and other operating costs.

"Department" means the department of transportation.

"Development" means any artificial change to real property that requires a county grading or building permit including but not limited to construction, expansion, enlargement, alteration, or erection of buildings or structures.

"Director" means the director of transportation.

"Impact fee" means an assessment on a development used to incrementally fund a fair share of the capital costs of public highway improvements reasonably needed to serve that development.

"State highway improvements" means capital improvements to the physical infrastructure of state highways. [L 2004, c 155, pt of §2; am L 2006, c 197, §1]



§264-122 - Highway development special fund.

[§264-122]  Highway development special fund.  (a)  There is established in the state treasury the highway development special fund to be administered by the department, into which shall be deposited:

(1)  Transfers of county impact fees assessed under part VIII of chapter 46 and this part to pay for state highway improvements;

(2)  Interest from investment of deposits; and

(3)  Legislative and county appropriations.

(b)  Moneys in the highway development special fund shall be used for the following purposes:

(1)  Capital costs of qualifying proposed state highway improvements;

(2)  Reevaluation of the need, geographic limitations, amount, and use of impact fees;

(3)  Transfers to reimburse other special funds for expenditures which otherwise might have been funded with moneys in the highway development special fund;

(4)  Transfers under sections 36-27 and 36-30;

(5)  Refunds under section 264-125; and

(6)  The department’s costs to implement this part, including but not limited to costs to administer the highway development special fund.

(c)  The department may establish accounts in the highway development special fund as necessary to implement this part and rules adopted by the department. [L 2004, c 155, pt of §2]



§264-123 - Authority to assess impact fees; needs assessment study.

[§264-123]  Authority to assess impact fees; needs assessment study.  (a)  A county may assess, impose, levy, collect, and transfer to the department impact fees for any development pursuant to ordinances adopted under section 46‑142 and this part, and the department is authorized to receive those funds for state highway improvements.

(b)  Prior to the assessment, imposition, levy, collection, or transfer to the department of impact fees pursuant to this section, the director shall approve a needs assessment study that shall identify the kinds of state highway improvements for which the fees shall be imposed by the county pursuant to part VIII of chapter 46. [L 2004, c 155, pt of §2]



§264-124 - Impact fees; director's consent.

[§264-124  Impact fees; director's consent.]  Notwithstanding section 264-123, no county shall assess impact fees for state highway improvements without the director’s consent. [L 2004, c 155, pt of §2]



§264-125 - Refund of impact fees to county.

[§264-125]  Refund of impact fees to county.  Upon the request of a county, the department shall refund impact fees transferred to the highway development special fund which have not been expended or encumbered for purposes established under this part within six years after collection under part VIII of chapter 46. [L 2004, c 155, pt of §2]



§264-126 - Adoption of rules.

[§264-126]  Adoption of rules.  The department may adopt rules pursuant to chapter 91 to implement this part. [L 2004, c 155, pt of §2]



§264-127 - Limitations on actions.

[§264-127]  Limitations on actions.  A civil lawsuit contesting an action by the department or a county under this part or under part VIII of chapter 46 shall be filed within sixty calendar days after the date of the action. [L 2004, c 155, pt of §2]






CHAPTER 265 - COUNTY HIGHWAYS, SIDEWALKS, WHARVES

CHAPTER 265

COUNTY HIGHWAYS, SIDEWALKS, WHARVES

REPEALED.  L 1977, c 180, §9 and L 1981, c 4, §1.



CHAPTER 265A - COUNTY HIGHWAYS AND SIDEWALKS

§265A-1 - County authority.

§265A-1  County authority.  The several councils or other governing bodies of the several political subdivisions of the State shall have the general supervision, charge, and control of, and the duty to maintain and repair, all county highways, bikeways, and sidewalks and shall have the power to determine the terms under which irrigation or drainage ditches, flumes, railroads, including plantation railroads and similar structures, telephone, electric light and power lines and pipes and other conduits may be maintained upon, under, over, and across the same, and the councils or other governing bodies may make all regulations needful for the public convenience and safety in all cases where permission has been or may be granted to maintain the ditches, railroads, pipes, or other structures across, under, over, and upon all county highways.  Any other law to the contrary notwithstanding, the several counties by ordinance may take over, or receive by dedication or otherwise, any private street or way or may improve, grade, repair, or do any construction work upon private streets, ways, pavement, water lines, street lighting systems, or sewer repairs. [L 1981, c 4, §2; am L 1988, c 263, §9]

Cross References

Driving upon bikeway, see §291C-123.

Driving upon sidewalk, see §291C-148.

Attorney General Opinions

County highways on Hawaiian Home Lands required to be maintained by counties but title not transferred.  Att. Gen. Op. 86-15.

State not required to share cost of maintaining public highways.  Att. Gen. Op. 86-15.

Case Notes

While the fact that the privately owned road was platted on a subdivision map, that this section authorized counties to repair and maintain private streets, and §46-16 authorized counties to regulate traffic on private streets, and each of these factors was significant in determining which party or parties had control of the private roadway, appellate court erred in concluding as a matter of law that defendant property owners did not control roadway and thus had no duty to maintain, repair, or warn of a dangerous condition; the issue of control of the roadway was a question of fact for the jury.  103 H. 385, 83 P.3d 100.






CHAPTER 266 - HARBORS

§266-1 - Department of transportation; harbors; jurisdiction.

[PART I.  GENERALLY]

Revision Note

Part I designation added by revisor in view of addition of Part II by L 1980, c 126, §2.

§266-1  Department of transportation; harbors; jurisdiction.  All commercial harbors and roadsteads, and all commercial harbor and waterfront improvements belonging to or controlled by the State, and all vessels and shipping within the commercial harbors and roadsteads shall be under the care and control of the department of transportation.

For the purpose of this chapter, "commercial harbor" means a harbor or off-shore mooring facility which is primarily for the movement of commercial cargo, passenger and fishing vessels entering, leaving, or traveling within the State, and facilities and supporting services for loading, off-loading, and handling of cargo, passengers, and vessels. [L 1911, c 163, §1; am L 1915, c 169, §1; ratified, March 28, 1916, c 54, 39 Stat 39; RL 1925, §832; RL 1935, §1730; am L 1941, c 142, §1; RL 1945, §4981; am L 1951, c 22, §1; RL 1955, §112-1; am L Sp 1959 2d, c 1, §26; HRS §266-1; am L 1985, c 104, §1; am L 1986, c 57, §1; am L 1991, c 272, §8]

Note

Further requirements on conveyance of parcels at Piers 1 and 2.  L 2006, c 165, §5.

Cross References

Functions, generally, see §26-19.

Attorney General Opinions

Title to land formerly below high-water mark reclaimed by riparian owner belongs to State.  Att. Gen. Op. 62-16.

Case Notes

State has care and control of all water and ocean below the high-water mark (or vegetation line).  66 H. 55, 656 P.2d 1336.

Cited:  73 H. 359, 833 P.2d 70.



§266-1.5 - Honolulu harbor Piers 1 and 2; jurisdiction.

[§266-1.5]  Honolulu harbor Piers 1 and 2; jurisdiction.  Any law to the contrary notwithstanding, the department of transportation shall have jurisdiction and administrative authority over Honolulu harbor Piers 1 and 2 and the contiguous backup fast lands currently used for manifested cargo and passenger operations.  This area is defined as all of lot 3 and parcels A and B of the Forrest Avenue subdivision, as shown on the map filed with the bureau of conveyances of the State of Hawaii, as file plan 2335, and lot A-2, as shown on map 2, filed in the office of the assistant registrar of the land court of the State of Hawaii with land court application 1328; provided that all existing easements affecting and appurtenant to the parcels to be deleted from the Kakaako community development district boundaries shall not be affected by this change. [L 2006, c 165, §3]

Note

Further requirements on conveyance of parcels at Piers 1 and 2.  L 2006, c 165, §5.

Cross References

Foreign-trade zone; jurisdiction, see §212-5.5.



§266-1.6 - Hana harbor; jurisdiction.

[§266-1.6]  Hana harbor; jurisdiction.  Notwithstanding any law to the contrary, the department of transportation shall have jurisdiction and administrative authority over Hana harbor, excluding its small boat ramp facility.  The Hana harbor small boat ramp facility shall remain under the jurisdiction and administrative authority of the department of land and natural resources. [L 2008, c 200, §8]

Note

Transfer of functions, duties, etc.  L 2008, c 200, §§9 to 11.



§266-2 - Powers and duties of department.

§266-2  Powers and duties of department.  (a)  The department of transportation shall:

(1)  Have and exercise all the powers and shall perform all the duties which may lawfully be exercised by or under the State relative to the control and management of commercial harbors, commercial harbor and waterfront improvements, ports, docks, wharves, piers, quays, bulkheads, and landings belonging to or controlled by the State, and the shipping using the same;

(2)  Have the authority to use and permit and regulate the use of the commercial docks, wharves, piers, quays, bulkheads, and landings belonging to or controlled by the State for receiving or discharging passengers and for loading and landing merchandise, with a right to collect wharfage and demurrage thereon or therefor;

(3)  Subject to all applicable provisions of law, have the power to fix and regulate from time to time rates and charges for:

(A)  Services rendered in mooring commercial vessels;

(B)  The use of commercial moorings belonging to or controlled by the State;

(C)  Wharfage or demurrage;

(D)  Warehouse space, office space, and storage space for freight, goods, wares and merchandise; and

(E)  The use of derricks or other equipment belonging to the State or under the control of the department;

(4)  Make other charges including toll or tonnage charges on freight passing over or across docks, wharves, piers, quays, bulkheads, or landings;

(5)  Appoint and remove clerks, harbor agents and their assistants, and all such other employees as may be necessary, and to fix their compensation;

(6)  Adopt rules pursuant to chapter 91 and not inconsistent with law; and

(7)  Generally have all powers necessary to fully carry out this chapter.

(b)  Notwithstanding any law or provision to the contrary, the department of transportation is authorized to plan, construct, operate, and maintain any commercial harbor facility in the State, including, but not limited to, the acquisition and use of lands necessary to stockpile dredged spoils, without the approval of county agencies.

All moneys appropriated for commercial harbor improvements, including new construction, reconstruction, repairs, salaries, and operating expenses, shall be expended under the supervision and control of the department, subject to this chapter and chapter 103D.

All contracts and agreements authorized by law to be entered into by the department shall be executed on its behalf by the director of transportation.

(c)  The department shall prepare and submit annually to the governor a report of its official acts during the preceding fiscal year, together with its recommendations as to commercial harbor improvements throughout the State. [L 1911, c 163, §3; am L 1913, c 150, §1; am L 1915, c 169, §2; ratified, March 28, 1916, c 54, 39 Stat 39; am imp July 9, 1921, c 42, §315, 42 Stat 120; 48 U.S.C. §545; RL 1925, §834; RL 1935, §1732; RL 1945, §4983; RL 1955, §112-3; am L Sp 1959 2d, c 1, §26; am imp L 1961, c 42, §1; HRS §266-2; am L 1978, c 231, §3; am L 1980, c 161, §2; am L 1991, c 34, §1 and c 272, §9; am L Sp 1993, c 8, §54]

Cross References

Regulation of pilots, see chapter 462A.

Attorney General Opinions

Expenditures for produce refrigeration systems at harbors are for a public purpose.  Att. Gen. Op. 62-12.

Case Notes

Power to impose and collect tolls and tonnage charges.  31 H. 372.

Power to contract, etc.:  limitation on power of board to bind the State.  43 H. 28.

Where the department of transportation's (DOT) governing statutes did not explicitly or implicitly authorize the DOT to issue administrative rules exonerating the State from the negligence of its employees, Hawaii administrative rule §19-41-7 did not bear a reasonable relationship to the DOT's statutory mandate, and the legislature's imposition of a statutory duty to defend and/or indemnify in other circumstances demonstrated the legislature's clear intent to reserve such power to itself, trial court erred in obligating appellants to defend and indemnify the State against injured plaintiff's claims.  111 H. 144, 140 P.3d 377.



§266-2.3 - Kewalo basin use permit; Honolulu harbor use permit; portability.

[§266-2.3]  Kewalo basin use permit; Honolulu harbor use permit; portability.  (a)  Notwithstanding any law to the contrary, the department of transportation shall allow, on a space available basis, a vessel with a use permit authorizing the vessel to moor in Kewalo basin to moor in Honolulu harbor at no additional cost and with no additional use permit required under the following conditions:

(1)  The manager of Kewalo basin prohibits entrance into Kewalo basin because of inclement weather or ocean conditions; provided that as soon as the manager of Kewalo basin opens the entrance to vessels, the vessel shall leave Honolulu harbor;

(2)  The owner or operator of a commercial fishing vessel desires to sell the owner's or operator's catch of fish to a business operating within Honolulu harbor or otherwise conduct business within Honolulu harbor; provided that the vessel shall not moor in Honolulu harbor for a period longer than is necessary to unload all or some of the catch of fish for sale or otherwise conduct business; and

(3)  The owner of the vessel is current in its payments of any moneys, rates, fees, dues, compensation, fines, or penalties assessed against the vessel that are due to the State.

(b)  Notwithstanding any law to the contrary, the department with jurisdiction over Kewalo basin shall allow, on a space available basis, a vessel with a use permit authorizing the vessel to moor in Honolulu harbor to moor in Kewalo basin at no additional cost and with no additional use permit required subject to the discretion of the harbor manager of Kewalo basin.

(c)  The director of transportation shall adopt rules pursuant to chapter 91, to implement this section. [L 2008, c 79, §2]



§266-2.5 - Outdoor lighting.

[§266-2.5]  Outdoor lighting.  To the extent that it is practical and not in conflict with any safety regulation or federal law, regulation, or mandate, if any harbor rule or standard relating to outdoor lighting at any harbor facility conflicts with any county ordinance or other rule regarding outdoor lighting, the more stringent requirement or standard shall govern all new installations of outdoor lighting. [L 2007, c 121, §4]

Note

Starlight reserve; lighting law proposals; advisory committee (repealed June 30, 2011).  L 2009, c 161.



§266-3 - Rules.

§266-3  Rules.  (a)  The director of transportation may adopt rules as necessary to:

(1)  Regulate the manner in which all vessels may enter and moor, anchor or dock in the commercial harbors, ports, and roadsteads of the State, or move from one dock, wharf, pier, quay, bulkhead, landing, anchorage, or mooring to another within the commercial harbors, ports, or roadsteads;

(2)  The examination, guidance, and control of harbor masters and their assistants and their conduct while on duty;

(3)  The embarking or disembarking of passengers;

(4)  The expeditious and careful handling of freight, goods, wares, and merchandise of every kind which may be delivered for shipment or discharged on the commercial docks, wharves, piers, quays, bulkheads, or landings belonging to or controlled by the State; and

(5)  Defining the duties and powers of carriers, shippers, and consignees respecting passengers, freight, goods, wares, and merchandise in and upon the docks, wharves, piers, quays, bulkheads, or landings within the commercial harbors, ports, and roadsteads of the State.  The director may also make further rules for the safety of the docks, wharves, piers, quays, bulkheads, and landings on, in, near, or affecting a commercial harbor and waterfront improvements belonging to or controlled by the State.

(b)  The director may also adopt, amend, and repeal such rules as are necessary:

(1)  For the proper regulation and control of all shipping, traffic, and other related activities in the commercial harbors belonging to or controlled by the State; of the entry, departure, mooring, and berthing of vessels therein; and of all other matters and things connected with such activities;

(2)  To establish safety measures and security requirements in or about the commercial harbors, land, and facilities belonging to or controlled by the State;

(3)  To prevent the discharge or throwing into commercial harbors of rubbish, refuse, garbage, or other substances likely to affect water quality or that contribute to making such harbors unsightly, unhealthful, or unclean, or that are liable to fill up shoal or shallow waters in, near, or affecting the commercial harbors; and

(4)  To prevent the escape of fuel or other oils or substances into the waters in, near, or affecting commercial harbors from any source point, including, but not limited to, any vessel or pipes or storage tanks upon the land.

(c)  The rules shall be adopted in the manner prescribed in chapter 91 and shall have the force and effect of law. [L 1911, c 163, §4; am L 1915, c 169, §3; ratified, March 28, 1916, c 54, 39 Stat 39; RL 1925, §836; RL 1935, §1734; RL 1945, §4984; RL 1955, §112-5; am L Sp 1959 2d, c 1, §26; am L 1965, c 96, §84 and c 115, §1; am L 1966, c 44, §§2, 3; HRS §266-3; am L 1978, c 231, §4; am L 1985, c 104, §2; am L 1986, c 57, §2; am L 1991, c 272, §10; am L 2009, c 16, §1]

Cross References

Agriculture department rules, see §§141-7, 142-2.

Forestry rules, see §183-4.

Case Notes

Where the department of transportation's (DOT) governing statutes did not explicitly or implicitly authorize the DOT to issue administrative rules exonerating the State from the negligence of its employees, Hawaii administrative rule §19-41-7 did not bear a reasonable relationship to the DOT's statutory mandate, and the legislature's imposition of a statutory duty to defend and/or indemnify in other circumstances demonstrated the legislature's clear intent to reserve such power to itself, trial court erred in obligating appellants to defend and indemnify the State against injured plaintiff's claims.  111 H. 144, 140 P.3d 377.

Cited:  60 H. 32, 586 P.2d 1037.



§266-4 - Limitation of powers.

§266-4  Limitation of powers.  The jurisdiction and powers conferred on the department of transportation are subject to such restrictions as may be imposed by the statutes of the State, and shall be exercised in accordance with the provisions thereof. [March 28, 1916, c 54, §4, 39 Stat 41; RL 1925, §837; RL 1935, §1735; RL 1945, §4985; RL 1955, §112-6; am L Sp 1959 2d, c 1, §26; HRS §266-4]



§266-4.5 - Disposition of public land; reservation of right of way.

[§266-4.5  Disposition of public land; reservation of right of way.]  Whenever any disposition of public land is made by the department of transportation, under its powers relating to public lands under its jurisdiction, to any persons, organizations, associations, corporations or clubs for recreational or social purposes, such leases, licenses, permits or right-of-entry, or any extensions thereof, covering the disposition of public lands shall contain provisions reserving adequate public right of way or public access to adjacent public areas over and across the public land disposed. [L 1970, c 101, §3]



§266-5 - REPEALED.

§266-5  REPEALED.  L 1985, c 22, §1.



§266-6 - Expenditures.

§266-6  Expenditures.  Expenditures by the department of transportation shall be made upon vouchers signed by the director of transportation; provided that the director, may, in writing, designate a qualified subordinate to sign vouchers, make routine reports, and perform other routine business duties, subject to the direction of the director, for whose acts the director shall be responsible.

The department may cause work to be performed by day labor or by contract or by any other method deemed by the department to be most advantageous to the State. [L 1947, c 72, §4; RL 1955, §112-7; am L Sp 1959 2d, c 1, §26; HRS §266-6]



§266-7 - Department; duties.

§266-7  Department; duties.  The department of transportation shall collect all moneys, fees, and dues paid to the State for wharfage, demurrage, and all other fees or compensation in respect to the entry, anchorage, and wharfage of all vessels and other craft entering into the ports of the State, and shall account for the same to the State as hereinafter provided.  The department shall keep a full and complete record of the official acts of the department. [L 1911, c 163, §5; am L 1913, c 150, §3; RL 1925, §838; RL 1935, §1736; RL 1945, §4986; am L 1951, c 264, §2; RL 1955, §112-8; am L Sp 1959 2d, c 1, §26; HRS §266-7; am L 1978, c 231, §5; am L 1979, c 21, §1]



§266-8 to 12 - REPEALED.

§§266-8 to 12  REPEALED.  L 1971, c 12, pt of §1.



§266-13 - Dockage.

§266-13  Dockage.  (a)  All watercraft:

(1)  Lying idle alongside any wharf, pier, bulkhead, quay, or landing belonging to or controlled by the State; or

(2)  Discharging or receiving freight or passengers on or from any wharf, pier, bulkhead, quay, or landing belonging to or controlled by the State, while made fast or lying alongside of the wharf, pier, bulkhead, quay, or landing;

shall pay to the department of transportation such rates of dockage as shall be fixed by the department.

(b)  All watercraft that receive or discharge freight or passengers:

(1)  From or upon any wharf, pier, bulkhead, quay, or landing, by means of boats, lighters, or otherwise, while lying at anchor or under steam in any bay, harbor, or roadstead; or

(2)  While lying in any slip or dock belonging to or controlled by the State, but not made fast to or lying alongside any wharf, pier, bulkhead, quay, or landing;

shall pay such rates of dockage as shall be fixed by the department.

(c)  Notwithstanding subsections (a) and (b), the department may waive dockage and other charges at any wharf, pier, bulkhead, quay, landing, slip, or dock belonging to or controlled by the State whenever:

(1)  The governor declares a state of emergency; and

(2)  The department determines that the waiver of dockage fees and other charges is consistent with assisting in the delivery of humanitarian relief to disaster-stricken areas of the State.

(d)  Any watercraft leaving any wharf, pier, bulkhead, quay, landing, slip, dock, basin, or waters belonging to or controlled by the State without paying dockage and other charges, with intent to evade the payment thereof, shall be liable to pay double rates. [L 1913, c 150, §5; am L 1915, c 169, §4; RL 1925, §841; am L 1929, c 162, §1; RL 1935, §1739; RL 1945, §4991; RL 1955, §112-14; am L Sp 1959 2d, c 1, §26; HRS §266-13; am L 1995, c 99, §2]



§266-14 - Demurrage, lien, foreclosure.

§266-14  Demurrage, lien, foreclosure.  When any freight has remained upon any wharf, pier, bulkhead, quay, or landing for more than twenty-four hours, the department of transportation, in its discretion, may make demurrage charges for each subsequent day or part thereof that in its opinion are just and equitable.

The amount payable by any shipper or consignee for demurrage or other charges in respect of any freight shall be a lien on the freight, and the department may take and hold possession of any freight to secure the payment of the amount, and for the purpose of the lien, shall be deemed to have possession of the freight until the amount has been paid.  If the charges due on freight are not paid within thirty days after being landed, the department may sell the freight at public auction and out of the proceeds retain the charges accrued, including the costs of public notice and sale, which latter shall be prorated upon the articles or lots sold in proportion to the amount received for each article or lot.  Before any sale is made, the department shall give public notice of the time and place of sale at least once each week for three successive weeks in the county in which the place is located to which the freight is consigned or addressed, or by posting this notice at the courthouses of the district in which the place is located to which the freight is consigned or addressed.  The notice shall contain a description of the property as near as may be, the name of the owner or consignee if known, the amount of charges due thereon, together with the time and place of sale.  Any freight in its nature perishable may be sold by the department either at public or private sale as soon as its condition makes a sale necessary.

The surplus, if any, received from the sale, after paying any accrued freight charges on the freight, shall be paid to the owner or consignee, if known, and if not known, shall be deposited in the state treasury as a special fund.  The fund shall consist of the surplus received from sales made under this section.  At any time within one year thereafter, upon written demand and proof of identity satisfactory to the director, the director of finance shall pay the owner thereof the surplus.  If this surplus is not claimed by the owner within one year after the date of sale it shall thereupon escheat to the State, and be transferred to the general fund of the State. [L 1915, c 169, §5; RL 1925, §842; RL 1935, §1740; RL 1945, §4992; am L 1955, c 53, §1; RL 1955, §112-15; am L Sp 1959 2d, c 1, §§14, 26; am L 1963, c 114, §1; HRS §266-14; gen ch 1985; am L 1998, c 2, §80]



§266-15 - REPEALED.

§266-15  REPEALED.  L 1971, c 12, pt of §1.



§266-16 - REPEALED.

§266-16  REPEALED.  L 1991, c 272, §16.



§266-17 - Rates, how fixed.

§266-17  Rates, how fixed.  (a)  The department of transportation shall adjust, fix, and enforce the rates assessable and chargeable by it in respect to dockage, wharfage, demurrage, and other rates and fees pertaining to harbors, wharves, and properties managed and operated by it so as to produce from the rates and fees, in respect to all harbors, wharves, and other properties, except those that are principally used for recreation or the landing of fish, revenues sufficient to:

(1)  Pay when due the principal of and interest on all bonds and other obligations for the payment of which the revenue is or has been pledged, charged, or otherwise encumbered, or which are otherwise payable from the revenue or from a special fund maintained or to be maintained from the revenue, including reserves therefor, and to maintain the special fund in an amount at least sufficient to pay when due all bonds or other revenue obligations and interest thereon, which are payable from the special fund, including reserves therefor;

(2)  Provide for all expenses of operation and maintenance of the properties, including reserves therefor, and the expenses of the department in connection with operation and maintenance; and

(3)  Reimburse the general fund of the State for all bond requirements for general obligation bonds which are or have been issued for harbor or wharf improvements, or to refund any of the improvement bonds, excluding bonds, the proceeds of which were or are to be expended for improvements which are or will be neither revenue producing nor connected in their use directly with revenue producing properties.

(b)  When weather, road closures due to special events, or road repairs do not permit the loading or unloading of passengers at Kewalo Basin, cruise boats holding a Kewalo Basin sublease approved by the State shall be allowed to use Honolulu Harbor facilities on a space available basis, and the fees for the use of facilities shall be in accordance with the Hawaii administrative rules of the department of transportation relating to fees for use of facilities for private gain. [L 1931, JR 1; RL 1935, §1742; am L 1935, c 133, §1; RL 1945, §4996; am L 1947, c 72, §1; am L 1951, c 239, §1; RL 1955, §112-18; am L 1959, c 265, §15(a); am L Sp 1959 2d, c 1, §§14, 26; am L 1963, c 114, §1; am L 1967, c 221, §5; HRS §266-17; am L 1972, c 136, §1 and c 180, §3; am L 1976, c 221, §5; am L 1998, c 114, §1]



§266-18 - REPEALED.

§266-18  REPEALED.  L 1991, c 272, §17.



§266-19 - Creation of harbor special fund; disposition of harbor special fund.

§266-19  Creation of harbor special fund; disposition of harbor special fund.  [Effect and application.  L 1989, c 309, §10.]  (a)  There is created in the treasury of the State the harbor special fund.  All moneys received by the department of transportation from the rates and fees pursuant to section 266-17(a)(1) shall be paid into the harbor special fund.  The harbor special fund and the second separate harbor special fund heretofore created shall be consolidated into the harbor special fund at such time as there are no longer any revenue bonds payable from the second separate harbor special fund.  The harbor reserve fund heretofore created is abolished.

All moneys derived pursuant to this chapter from harbor properties of the statewide system of harbors (excluding properties principally used for recreation or the landing of fish, except properties located at Kewalo Basin, ewa of Ala Moana Park, Honolulu) shall be paid into the harbor special fund and each fiscal year shall be appropriated, applied, or expended by the department of transportation for the statewide system of harbors for any purpose within the jurisdiction, powers, duties, and functions of the department of transportation related to the statewide system of harbors (excluding properties principally used for recreation or the landing of fish, except the properties located at Kewalo Basin, ewa of Ala Moana Park, Honolulu), including, without limitation, the costs of operation, maintenance and repair of the statewide system of harbors and reserves therefor, and acquisitions (including real property and interests therein), constructions, additions, expansions, improvements, renewals, replacements, reconstruction, engineering, investigation, and planning, for the statewide system of harbors, all or any of which in the judgment of the department of transportation are necessary to the performance of its duties or functions.

(b)  At any time the director of transportation may transfer from the harbor special fund created by paragraph (a) of this section, all or any portion of available moneys on deposit in the harbor special fund determined by the director of transportation to be in excess of one hundred fifty per cent of the requirements for the ensuing twelve months for the harbor special fund as permitted by and in accordance with section 37-53.  For purposes of such determination, the director of transportation shall take into consideration the amount of federal funds and bond funds on deposit in, and budgeted to be expended from, the harbor special fund during such period, amounts on deposit in the harbor special fund which are encumbered or otherwise obligated, budgeted amounts payable from the harbor special fund during such period, and revenues anticipated to be received by and expenditures to be made from the harbor special fund during such period based on existing agreements and other information for the ensuing twelve months, and such other factors as the director of transportation shall deem appropriate.

(c)  All expenditures by the department shall be made on vouchers duly approved by the director of transportation or such other officer as may be designated by the director of transportation. [L 1941, c 142, §2; am L 1943, c 97, §1; RL 1945, §4998; am L 1945, c 112, §2; am L 1947, c 72, §3; RL 1955, §112-20; am L 1967, c 221, §6; HRS §266-19; am L 1979, c 105, §25; am L 1989, c 309, §7; am L 1998, c 114, §2]

Cross References

Transfer from harbor special fund, see §36-29.



§266-19.5 - Private financing of harbor improvements.

§266-19.5  Private financing of harbor improvements.  (a)  Notwithstanding any law to the contrary, the department of transportation may enter into a capital advancement contract with a private party for any public improvement to or construction of a state harbor, commercial harbor, roadstead, or other waterfront improvement belonging to or controlled by the State, if the director of transportation determines that a capital advancement contract promotes the best interest of the State by finding that:

(1)  Private development is likely to be less costly than any other type of contract;

(2)  Private development provides needed public improvements on a significantly more timely basis; or

(3)  Public financing for the public improvements is not available on a timely basis.

(b)  A capital advancement contract under subsection (a) may be financed by legislative appropriation to reimburse the private party or by credit against the private party's future rental or tariff payments to the State; provided that the terms of the contract shall ensure that the State benefits financially from the arrangement and that public use of the facility is maintained; provided further that capital advancement contracts under this section shall not be general obligations of the State for which the full faith and credit of the department is pledged and the legislature shall have no obligation to appropriate funds to reimburse a private party to a capital advancement contract.

(c)  A capital advancement contract under subsection (a) shall be subject to the requirements of chapters 103 and 103D and be subject to the approval of the department of transportation; provided that all related transactions shall be subject to state audit.

(d)  The department of transportation may execute capital advancement contracts pursuant to subsection (a) with a total contract value of $2,000,000 or less without legislative approval.  If the total value of a capital advancement contract pursuant to subsection (a) is greater than $2,000,000 then the department of transportation shall obtain legislative approval in the form of the adoption of a concurrent resolution affirming the purpose, project, and contract issuance prior to executing the capital advancement contract.  The total aggregate value of all capital advancement contracts entered into by the department pursuant to this section shall not exceed $5,000,000 in any calendar year.

(e)  For the purposes of this section:

"Capital advancement contract" means an agreement between the department of transportation and a private party whereby the private party agrees to furnish capital, labor, or materials for a public improvement to or construction of a state harbor, commercial harbor, roadstead, or other waterfront improvement belonging to or controlled by the State and in return for which the private party may be reimbursed in a manner to be determined by the department.

"Total value" includes any contract extension, project redesign, add-ons, or any other occurrence, act, or material cost that may increase the cost of the contracted project. [L 2001, c 285, §3; am L 2002, c 16, §11]

Cross References

Private financing of small boat harbor improvements, see §200-19.



§266-20 , 21 - REPEALED.

§§266-20, 21  REPEALED.  L 1991, c 272, §§18, 19.



§266-21.1 to 21 - .

§§266-21.1 to 21.3  REPEALED.  L 1991, c 272, §§20 to 22.



§266-21.4 - Marine inspections.

§266-21.4  Marine inspections.  (a)  The department shall (1) develop a list of minimum requirements for the marine inspection of vessels seeking permits to moor in state commercial harbors, (2) approve qualified marine surveyors to inspect vessels seeking permits to moor in state commercial harbors, and (3) approve a fee schedule for marine surveyors' inspections.

(b)  Vessels failing the marine inspection for a permit or a permit renewal shall have thirty days to correct deficiencies and complete the inspection.

(c)  Owners of vessels that fail the marine inspection may contest the inspection at an arbitration board of three approved inspectors and the original inspector. [L 1976, c 221, §8; am L 1991, c 272, §11]



§266-22 - Maintenance of fire boat.

§266-22  Maintenance of fire boat.  The cost of operating and maintaining the fire boat transferred to the city and county of Honolulu under Act 175 of the Session Laws of 1951 by and through the city and county of Honolulu shall be borne by the department of transportation.  For this purpose, the department shall pay annually from its special fund to the city and county of Honolulu the annual cost. [L 1951, c 175, §3; RL 1955, §112-22; am L Sp 1959 2d, c 1, §26; am L 1963, c 171, §1; HRS §266-22]



§266-23 - Acceptance of gifts.

§266-23  Acceptance of gifts.  The director of transportation may, with the approval of the governor, accept and receive gifts of personal property, which gifts shall be used for harbor purposes; provided that moneys received by the director, pursuant to the authority granted herein, shall be deposited into an appropriate fund or account before being used for harbor purposes. [L 1965, c 28, §2; Supp, §112-24; HRS §266-23]



§266-24 - Enforcement.

§266-24  Enforcement.  (a)  The director of transportation shall enforce this chapter and all rules thereunder, except for the rules relative to the control and management of the beaches encumbered with easements in favor of the public and ocean waters which shall be enforced by the department of land and natural resources.  For the purpose of the enforcement of this chapter and of all rules adopted pursuant to this chapter, the powers of police officers are conferred upon the director of transportation and any officer, employee, or representative of the department of transportation.  Without limiting the generality of the foregoing, the director and any person appointed by the director hereunder may serve and execute warrants, arrest offenders, and serve notices and orders.  The director of transportation and any employee, agent, or representative of the department of transportation appointed as enforcement officers by the director, and every state and county officer charged with the enforcement of any law, statute, rule, regulation, ordinance, or order, shall enforce and assist in the enforcement of this chapter and of all rules and orders issued pursuant thereto, and in carrying out the responsibilities hereunder, each shall be specifically authorized to:

(1)  Conduct any enforcement action hereunder in any commercial harbor area and any area over which the department of transportation and the director of transportation has jurisdiction under this chapter;

(2)  Inspect and examine at reasonable hours any premises, and the buildings and other structures thereon, where harbors or harbor facilities are situated, or where harbor-related activities are operated or conducted; and

(3)  Subject to limitations as may be imposed by the director of transportation, serve and execute warrants, arrest offenders, and serve notices and orders.

For purposes of this subsection, the term "agents and representatives" includes persons performing services at harbors or harbor areas under contract with the department of transportation.

(b)  The department of transportation, in the name of the State, may enforce this chapter and the rules and orders issued pursuant thereto by injunction or other legal process in the courts of the State. [L 1967, c 68, §1; HRS §266-24; gen ch 1985; am L 1987, c 364, §2; am L 1988, c 62, §1; am L 1991, c 272, §12; am L 1996, c 128, §3 and c 296, §4]

Case Notes

Mentioned:  10 H. App. 220, 864 P.2d 1109.



§701-107 , 706 - 640, 663.

§266-24.1  Arrest or citation.  Except when required by state law to take immediately before a district judge a person arrested for a violation of any provision of this part, including any rule or regulation adopted and promulgated pursuant to this part, any person authorized to enforce the provisions of this part, hereinafter referred to as enforcement officer, upon arresting a person for violation of any provision of this part, including any rule or regulation adopted and promulgated pursuant to this part shall, in the discretion of the enforcement officer, either (1) issue to the purported violator a summons or citation, printed in the form hereinafter described, warning the purported violator to appear and answer to the charge against the purported violator at a certain place and at a time within seven days after such arrest, or (2) take the purported violator without unnecessary delay before a district judge.

The summons or citation shall be printed in a form comparable to the form of other summonses and citations used for arresting offenders and shall be designed to provide for inclusion of all necessary information.  The form and content of such summons or citation shall be adopted or prescribed by the district courts.

The original of a summons or citation shall be given to the purported violator and the other copy or copies distributed in the manner prescribed by the district courts; provided that the district courts may prescribe alternative methods of distribution for the original and any other copies.

Summonses and citations shall be consecutively numbered and the carbon copy or copies of each shall bear the same number.

Any person who fails to appear at the place and within the time specified in the summons or citation issued to the person by the enforcement officer, upon the person's arrest for violation of any provision of this part, including any rule or regulation promulgated pursuant to this part, shall be guilty of a misdemeanor and, on conviction, shall be fined not more than $1,000, or be imprisoned not more than six months, or both.

In the event any person fails to comply with a summons or citation issued to such person, or if any person fails or refuses to deposit bail as required, the enforcement officer shall cause a complaint to be entered against such person and secure the issuance of a warrant for the person's arrest.

When a complaint is made to any prosecuting officer of the violation of any provision of this part, including any rule or regulation promulgated thereunder, the enforcement officer who issued the summons or citation shall subscribe to it under oath administered by another official of the department of transportation whose names have been submitted to the prosecuting officer and who have been designated by the director of transportation to administer the same. [L 1969, c 243, §1; am L 1970, c 188, §39; am L 1974, c 58, §2; gen ch 1985]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§266-24.2 - Vessels or property taken into legal custody; unauthorized control.

[§266-24.2]  Vessels or property taken into legal custody; unauthorized control.  No person shall exercise control over a vessel or other property that is under legal custody, seizure, or detention by the department of transportation, with intent to defeat the custody, seizure, or detention, or impede, oppose, or defeat the process whereby the vessel or other property is under custody, seizure, or detention. [L 1978, c 82, §1]



§266-25 - Violation of rules; penalty.

§266-25  Violation of rules; penalty.  In addition to the reimbursement of fines and costs as provided in section 266-28, any person who violates any rule made, adopted, and published by the department of transportation as herein provided, or who violates any lawful command of any harbor master, harbor agent, or harbor district manager, while in the discharge of the person's duty, or who violates this chapter, shall be fined not more than $10,000 for each offense, and any vessel, the agents, owner, or crew of which violate the rules of the department or this chapter, shall be fined not more than $10,000 for each violation; provided that in addition to or as a condition to the suspension of the fines and penalties, the court may deprive the offender of the privilege of operating or mooring any vessel in state waters for a period of not more than two years. [L 1911, c 163, §9; RL 1925, §844; RL 1935, §1744; RL 1945, §4995; RL 1955, §112-23; am L Sp 1959 2d, c 1, §26; HRS §266-25; am L 1984, c 187, §2; am L 1987, c 361, §2; am L 2007, c 139, §3]

Case Notes

Penalties authorized in this section are criminal penalties, making defendant potentially eligible for a jury trial.  84 H. 65, 929 P.2d 78.

Where no term of imprisonment was authorized under this section for violation of administrative rule regulating boat moorings, violation a presumptively petty offense for which constitutional right to jury trial did not attach; consideration of other relevant factors failed to overcome presumption.  84 H. 65, 929 P.2d 78.

Penalties authorized by this section are criminal penalties for a penal offense.  10 H. App. 220, 864 P.2d 1109.

Cited:  49 H. 651, 657, 426 P.2d 626.



§266-26 - Responsibility of vessel owner; evidence of unauthorized mooring.

[§266-26  Responsibility of vessel owner; evidence of unauthorized mooring.]  In any proceeding for violation of any statute or any rule adopted by the department pursuant to chapter 91 governing the mooring or placement of a vessel in the State, proof of ownership through:

(1)  The state registration number; or

(2)  The documented name or number of a vessel; or

(3)  Any other identifying name or number;

affixed to a vessel involved in such violation shall constitute prima facie evidence that the owner of the vessel was the person who moored or placed the vessel at the point where, and during the time when, such violation occurred. [L 1977, c 54, §1]



§266-27 - Mooring of unauthorized vessel in state harbors; impoundment and disposal proceedings.

§266-27  Mooring of unauthorized vessel in state harbors; impoundment and disposal proceedings.  (a)  No person shall moor a vessel in a state commercial harbor without obtaining a use permit; nor shall a person continue to moor a vessel in any state commercial harbor if the use permit authorizing the vessel to moor has expired or otherwise been terminated.  A vessel moored without a use permit or with a use permit that has expired or been terminated is an unauthorized vessel and is subject to subsections (b) to (e).

(b)  The department shall cause to be placed upon, or as near to the unauthorized vessel as possible, a notice to remove vessel, which shall indicate that the vessel is in violation of this section, the date and time the notice was posted, and that the vessel must be removed within seventy-two hours from the time the notice was posted.

(c)  An unauthorized vessel may be impounded by the department at the sole cost and risk of the owner of the vessel, if such a vessel is not removed after the seventy-two-hour period or if during said period the vessel is removed and re-moored in said harbor or any other state commercial harbor without a use permit.

(d)  Custody of an impounded vessel shall be returned to the person entitled to possession upon payment to the department of all fees and costs due, and fines levied by a court.  In addition, the department, within seventy-two hours of impoundment, shall send by certified mail, return receipt requested, a notice of impoundment to the registered owner or operator of any impounded vessel.  The owner or operator of an impounded vessel shall have ten days after receipt of notice of impoundment of the vessel to request in writing an administrative hearing.  This administrative hearing is solely for the purpose of allowing the owner or operator of an impounded vessel to contest the basis given by the department for the impoundment of the vessel.  The administrative hearing must be held within five days of the department's receipt of the written request, excluding Saturdays, Sundays, and holidays designated under section 8-1.  The department shall adopt rules pursuant to chapter 91 to implement the requirement for this post-seizure administrative hearing process.

(e)  Any unauthorized vessel impounded under this section, which remains unclaimed by the person entitled to possession, the registered owner, or a lien holder for more than thirty days, may be sold by the department at public auction.  Where no bid is received, the vessel may be sold by negotiation, disposed of as junk, or donated to any governmental agency. [L 1980, c 34, §1; am L 1988, c 103, §1; am L 1991, c 272, §§13, 14; am L 1994, c 117, §1; am L 1995, c 113, §1]



§266-28 - Fines arising from environmental protection violations.

[§266-28]  Fines arising from environmental protection violations.  Notwithstanding any other law to the contrary, any commercial harbor tenant or user, including any shipper or shipping agent, who violates any federal, state, or county law or rule relating to environmental protection and thereby causes a fine to be levied upon the department, shall reimburse the department for the entire amount of the fine.  The department may take such actions necessary to collect any amount reimbursable under this section, and may also demand reimbursement for costs or expenses incurred by the department resulting from enforcement of this section. [L 2007, c 139, §2]



§266-51 - Definitions.

[PART II.]  SPECIAL FACILITY PROJECTS

§266-51  Definitions.  For the purpose of this part, if not inconsistent with the context:

(1)  "Special facility" means one or more buildings, structures, or facilities on land owned by the State for maritime and marine operations, including cargo handling and control; storage, repair, maintenance, and servicing of marine and marine-related equipment; processing and canning of fish and fish products; and offices and accommodations for the personnel and employees of persons engaged in maritime and maritime-related operations which are the subject of a special facility lease.

(2)  "Special facility lease" includes a contract, lease, or other agreement, or any combination thereof, the subject matter of which is the special facility.

(3)  "Remodeling" includes reconstruction, renovation, rehabilitation, improvement, betterment, or extension of a special facility. [L 1980, c 126, pt of §2; am L 1984, c 203, §1]



§266-52 - Powers.

§266-52  Powers.  In addition and supplemental to the powers granted to the department by law, the department may:

(1)  With the approval of the governor, enter into a special facility lease or an amendment or supplement thereto whereby the department agrees with another person engaged in maritime and maritime-related operations to construct, acquire, remodel, furnish, or equip a special facility solely for the use by such other person to a special facility lease; provided that such special facility lease may be amendatory and supplemental to an existing lease between the department and such other person for the land upon which the special facility which is the subject of such special facility lease is to be situated;

(2)  With the approval of the governor:

(A)  Issue special facility revenue bonds in such principal amounts as may be necessary to yield the amount of the cost of any construction, acquisition, remodeling, furnishing, and equipping of any special facility; provided that the total principal amount of the special facility revenue bonds which may be issued pursuant to the authorization of this subparagraph shall not exceed $100,000,000; and

(B)  Issue special facility revenue refunding bonds, without further authorization by the legislature, to refund outstanding special facility revenue bonds, including special facility revenue refunding bonds, or any part thereof, at or before the maturity or redemption date, issued pursuant to this part; provided that any issuance of the refunding bonds shall not reduce the amount authorized by the legislature as provided in paragraph (2)(A);

(3)  Perform and carry out the terms and provisions of any special facility lease;

(4)  Notwithstanding section 103-7 or any other law to the contrary, acquire, construct, remodel, furnish, or equip any special facility, or accept the assignment of any contract therefor entered into by the other person to the special facility lease;

(5)  Construct any special facility on land owned by the State; and

(6)  Agree with the other person to the special facility lease whereby any acquisition, construction, remodeling, furnishing, or equipping of the special facility and the expenditure of moneys therefor shall be undertaken or supervised by such other person. [L 1980, c 126, pt of §2; am L 1984, c 203, §2; am L 1993, c 2, §1 as superseded by c 212, §1; am L Sp 1993, c 8, §55; am L 2004, c 216, §33]



§266-53 - Findings and determination for special facility leases.

§266-53  Findings and determination for special facility leases.  The department shall not enter into any special facility lease unless the department shall first find and determine that:

(1)  The special facility which is to be the subject of such special facility lease will not be used to provide services, commodities, supplies, or facilities which are then adequately being made available through the harbors system of the State;

(2)  The use or occupancy of the special facility under such special facility lease would not result in the reduction of the revenues derived from the harbors system to an amount below the amount required to be derived therefrom by section 39-61; and

(3)  The entering into of such special facility lease would not be in violation of or result in a breach of any covenant contained in any resolution or certificate authorizing any bonds of the State and the department then outstanding. [L 1980, c 126, pt of §2; am L 1993, c 2, §2 and c 212, §2]



§266-54 - Special facility lease.

[§266-54]  Special facility lease.  (a)  In addition to the conditions and terms set forth in this part, any special facility lease entered into by the department shall contain provisions obligating the other person to the special facility lease:

(1)  To pay to the department during the term of the special facility lease, whether the special facility is capable of being used or occupied or is being used or occupied by the other person, a rental or rentals at such time or times and in such amount or amounts as will be sufficient:  to pay the principal and interest on all special facility revenue bonds issued for the special facility, to establish or maintain any reserves for such payments, and to pay all fees and expenses of the trustees, paying agents, transfer agents, and other fiscal agents for the special facility revenue bonds issued for the special facility.

(2)  To pay to the department a ground rental equal to the fair market rental of the land, if the special facility is situated on land owned by the department.

(3)  To either operate, maintain, and repair the special facility and pay the costs thereof or to pay to the department all costs of operation, maintenance, and repair of the special facility.

(b)  Any moneys derived by the department pursuant to subsection (a)(1) shall be deemed revenues of the special facility.  Any moneys received by the department pursuant to subsection (a)(2) and (3) shall be paid into the harbor special fund and shall not be nor be deemed to be revenues of the special facility.

(c)  The term and all renewals and extensions of the term of any special facility lease (including any amendments or supplements thereto) shall not extend beyond the reasonable life of the special facility which is the subject of such special facility lease, as estimated by the department at the time of the entering into thereof, or thirty-five years, whichever is less.

(d)  Any special facility lease entered into by the department shall be subject to chapter 171 and shall contain such other terms and conditions as the department deems advisable to effectuate the purposes of this part. [L 1980, c 126, pt of §2]



§266-55 - Special facility revenue bonds.

§266-55  Special facility revenue bonds.  All special facility revenue bonds, including special facility revenue refunding bonds, authorized to be issued shall be issued pursuant to part III of chapter 39, except as follows:

(1)  No such revenue bonds shall be issued unless at the time of issuance the department shall have entered into a special facility lease with respect to the special facility for which such revenue bonds are to be issued.

(2)  Such revenue bonds shall be issued in the name of the department, and not in the name of the State.

(3)  No further authorization of the legislature shall be required for the issuance of the special facility revenue bonds, but the approval of the governor shall be required for such issuance.

(4)  Such revenue bonds shall be payable solely from and secured solely by the revenues derived by the department from the special facility for which they are issued, as defined in section 266-51(1).

(5)  The final maturity date of such revenue bonds shall not be later than either the estimated life of the special facility for which they are issued or the initial term of the special facility lease.

(6)  If deemed necessary or advisable by the department, or to permit the obligations of the other person to the special facility lease to be registered under the United States Securities Act of 1933, the department with the approval of the state director of finance may appoint a national or state bank within or without the State to serve as trustee for the holders of the revenue bonds and may enter into a trust indenture or trust agreement with such trustee.  The trustee may be authorized by the department to collect, hold, and administer the revenues derived from the special facility for which the revenue bonds are issued and to apply such revenues to the payment of the principal and interest on such revenue bonds.  In the event that any such trustee shall be appointed, any trust indenture or agreement entered into by the department with the trustee may contain the covenants and provisions authorized by part III of chapter 39 to be inserted in a resolution adopted or certificate issued, as though the words "resolution" or "certificate" as used in that part read "trust indenture or agreement".  Such covenants and provisions shall not be required to be included in the resolution or certificate authorizing the issuance of the revenue bonds if included in the trust indenture or agreement.  Any resolution or certificate, trust indenture, or trust agreement adopted, issued, or entered into by the department pursuant to this part may also contain any provisions required for the qualification thereof under the United States Trust Indenture Act of 1939.  The department may pledge and assign to the trustee the special facility lease and the rights of the department including the revenues thereunder.

(7)  If the department with the approval of the state director of finance shall have appointed or shall appoint a trustee for the holders of the revenue bonds, then notwithstanding the second sentence of section 39-68 the director of finance may elect not to serve as fiscal agent for the payment of the principal and interest, and for the purchase, registration, transfer, exchange, and redemption, of the revenue bonds, or may elect to limit the functions the director shall perform as such fiscal agent.  The department with the approval of the director of finance may appoint the trustee to serve as such fiscal agent, and may authorize and empower the trustee to perform such functions with respect to such payment, purchase, registration, transfer, exchange, and redemption, as the department may deem necessary, advisable, or expedient, including, without limitation, the holding of the revenue bonds and coupons which have been paid, and the supervision and destruction thereof in accordance with sections 40-10 and 40-11.  Nothing in this paragraph shall be a limitation upon or be construed as a limitation upon the powers granted in the preceding paragraph to the department with the approval of the director of finance to appoint the trustee, or granted in sections 36-3 and 39-13 and the third sentence of section 39-68 to the director of finance to appoint the trustee or others, as fiscal agents, paying agents, and registrars for the revenue bonds or to authorize and empower such fiscal agents, paying agents, and registrars to perform the functions referred to in such paragraph and sections, it being the intent of this paragraph to confirm that the director of finance as aforesaid may elect not to serve as fiscal agent for the revenue bonds or may elect to limit the functions the director shall perform as such fiscal agent, as the director of finance may deem necessary, advisable, or expedient.

(8)  The department may sell such revenue bonds either at public or private sale.

(9)  If no trustee shall be appointed to collect, hold, and administer the revenues derived from the special facility for which such revenue bonds are issued, such revenues shall be held in a separate account in the treasury of the State, separate and apart from the harbor special fund, to be applied solely to the carrying out of the resolution, certificate, trust indenture, or trust agreement authorizing or securing such revenue bonds.

(10)  If the resolution, certificate, trust indenture, or trust agreement shall provide that no revenue bonds issued thereunder shall be valid or obligatory for any purpose unless certified or authenticated by the trustee for the holders of such revenue bonds, signatures of the officers of the State upon such bonds and the coupons thereof as required by section 39-56 may be evidenced by their facsimile signatures.

(11)  The proceeds of such revenue bonds may be used and applied by the department to reimburse the other person to the special facility lease for all preliminary costs and expenses, including architectural and legal costs.

(12)  If the special facility lease shall require the other person to operate, maintain, and repair the special facility which is the subject of such lease, at the other person's expense, such requirement shall constitute compliance by the department with section 39-61(a)(2), and none of the revenues derived by the department from such special facility shall be required to be applied to the purposes of section 39-62(2).  Sections 39-62(4), 39-62(5), and 39-62(6) shall not be applicable to the revenues derived from a special facility lease. [L 1980, c 126, pt of §2; am L 1993, c 2, §3 and c 212, §3]



§266-56 - REPEALED.

§266-56  REPEALED.  L 1993, c 2, §4 and c 212, §4.






CHAPTER 267 - BOATING LAW

CHAPTER 267

BOATING LAW

REPEALED.  L 1991, c 272, §23.

Note

L 1992, c 172, §2 purports to amend §267-3.



CHAPTER 267A - ABANDONED VESSELS

CHAPTER 267A

ABANDONED VESSELS

REPEALED.  L 1991, c 272, §24.



CHAPTER 267B - TRESPASS TO VESSELS

CHAPTER 267B

TRESPASS TO VESSELS

REPEALED.  L 1991, c 272, §25.



CHAPTER 267C - VESSEL IDENTIFICATION NUMBERS

CHAPTER 267C

VESSEL IDENTIFICATION NUMBERS

REPEALED.  L 1991, c 272, §26.



CHAPTER 268 - FERRIES

§268-1 - Ferry system and facilities authorized.

§268-1  Ferry system and facilities authorized.  It being hereby declared that the establishment of a ferry system to provide the people of this State with an economic means of transportation is a public purpose, the department of transportation, hereinafter referred to as the department, may acquire by lease, charter, contract, purchase, condemnation, or construction, and partly by any or all of such means, and thereafter operate, improve, and extend, as a public undertaking and enterprise, a system of ferries between the islands of the State and connecting with the public streets and highways in the State, the system of ferries to include such boats, vessels, wharves, docks, approaches, landings, franchises, licenses, and appurtenances, as shall be determined by the department to be necessary or desirable for the efficient operation of a ferry system to best serve the public.  In general the department shall have all the powers necessary or convenient to carry out effectively the purpose and provisions of this chapter.  The department may acquire by purchase, condemnation, or construction and include in such ferry system such approaches and connecting roadways as may be deemed by the department advantageous in channeling traffic to points served by the ferry system.  The department may enter into any contracts, agreements, or leases with any person, firm, or corporation whether public or private and thereby provide, on such terms and conditions as it shall determine, for the operation of any ferry or ferries or system thereof, whether acquired by the department or not.  The department may further exercise the power of eminent domain for the acquisition of either real or personal property, necessary for the ferry system. [L 1963, c 186, §1; Supp, §114-1; HRS §268-1]

Cross References

Eminent domain, see chapter 101.



§268-1.5 - Private ferry or ferry system; authority to provide.

§268-1.5  Private ferry or ferry system; authority to provide.  Notwithstanding any other provisions of this chapter, the department, in lieu of establishing the Hawaii State Ferries, an inter-island or intra-island ferry or ferry system operated and maintained by the State under the provisions of the chapter, may enter into a contract, lease, or other agreement with any person to provide for a privately operated ferry or ferry system; provided that no contract, lease, or other agreement shall be made except under contract let after public advertisement for sealed tenders, subject to the provisions under chapter 103D. [L 1988, c 232, §2; am L Sp 1993, c 8, §54]



§268-2 - quot;Hawaii State Ferries" name authorized.

§268-2  "Hawaii State Ferries" name authorized.  The department of transportation may operate its ferry system under the name "Hawaii State Ferries". [L 1963, c 186, §2; Supp, §114-2; HRS §268-2]



§268-2.5 - Intra-island water ferry transportation system; authority to implement.

[§268-2.5  Intra-island water ferry transportation system; authority to implement.]  The department of transportation is authorized to implement an intra-island water ferry transportation system subject to chapter 103D.  The intra-island water ferry transportation system shall be premised upon the transportation of commuters during peak traffic periods and may be used for other revenue-generating purposes during non-peak traffic periods.  The system may include landings at various locations along the southern coast of Oahu and shall be integrated with ground transportation.

The department of transportation and the department of land and natural resources are authorized to:

(1)  Waive or assess nominal fees for the use of public infrastructures and terminals by the operator of the intra-island water ferry transportation system; and

(2)  Lease public lands at a nominal cost to the operator of the intra-island water ferry transportation system.

In return for concessions as determined jointly by the department of transportation and the department of land and natural resources, the operator of the intra-island water ferry transportation system shall provide the ferry service at no cost or nominal cost to the State for the duration of the concessions.  Operating expenses may be further supplemented by other revenue-generating activities during non-peak traffic periods.

The department of transportation shall aggressively explore the possibility of obtaining federal funds to implement the intra-island water ferry transportation system. [L 1998, c 221, §2]

Note

Demonstration project.  L 1998, c 221, §3.



§268-2.6 - Ferry project special fund.

[§268-2.6  Ferry project special fund.]  There is established in the state treasury the ferry project special fund, into which shall be deposited revenues collected by the operators of the intra-island water ferry transportation system.  Moneys in the ferry project special fund shall be used to offset costs incurred by the intra-island water ferry transportation system or demonstration project, or both; provided that no expenditure shall be made from, and no obligation shall be incurred against the fund in excess of its deposits.  Moneys in the fund shall be expended by the department of transportation. [L 1998, c 221, §4]

Note

Demonstration project.  L 1998, c 221, §3.



§268-3 - Survey.

§268-3  Survey.  The department of transportation may make any examination, investigation, survey, or reconnaissance it deems necessary for obtaining information relative to the acquisition, construction, or operation of the ferry or ferry facilities. [L 1963, c 186, §3; Supp, §114-3; HRS §268-3]



§268-4 - Appropriation; personnel.

§268-4  Appropriation; personnel.  There is appropriated from the general revenues of the State the sum of $150,000 or so much thereof as may be necessary, to defray the cost of any examination, investigation, survey, or reconnaissance and all other expenses necessary for the issuance of any bonds and the implementation of the ferry system; provided that upon the sale of the revenue bonds authorized herein, that portion of the $150,000 which is expended for planning, designing, or preparation of plans and specifications for the construction or improvement of the ferry vessel or terminal facilities needed for the operation of the ferry system shall be repaid by the department of transportation to the State.

The department may hire personnel to perform the services noted above and to implement the ferry system.  The personnel, however, shall be hired by contract and be exempt from chapter 76 and the appropriate collective bargaining agreement, executive order, executive directive, or rule. [L 1963, c 186, §4; am L 1965, c 204, §1(a); Supp, §114-4; HRS §268-4; am L 2000, c 253, §150; am L 2002, c 148, §23]



§268-5 - Bonds; issue authorized.

§268-5  Bonds; issue authorized.  For the purpose of paying any and all costs in connection with the acquisition by lease, charter, contract, purchase, condemnation, or construction of all or any part of the ferry system, approaches, and roadways incidental thereto, and for rehabilitating, rebuilding, enlarging, extending, battering, and improving all or any part of the system and of the facilities used or useful in connection therewith and for providing initial working capital, the department of transportation is authorized to issue by certificate of its director revenue bonds of the State in an amount not exceeding $14,000,000 or so much thereof as may be necessary; provided that the department may issue the revenue bonds only after approval by the governor.  Revenue bonds issued pursuant to the provisions of the chapter shall be payable solely from and secured by a first charge and a prior and paramount lien upon all or such part of the gross revenues derived from the operation of the ferry system as shall be pledged thereto in and by the certificate of the director of transportation providing for the issuance of the bonds, and the bonds shall not constitute an indebtedness of the State.  Except as otherwise provided herein, the bonds shall be issued in accordance with, be subject to and be entitled to the security and benefits of chapter 39, part III.  The bonds shall be sold by the director at public sale as provided in section 39-54, or, with the approval of the governor and of the director of finance, may be sold by the director at private sale, and in either event may be sold at a discount of not to exceed two per cent of the par value thereof. [L 1963, c 186, pt of §5; am L 1965, c 204, pt of §1(b); Supp, pt of §114-5; HRS §268-5]

Note

Reference to §39-54 is to the section prior to 1988.  L 1988, c 28 enacted a new §39-54 with no reference to "public sale".  For related provisions, see §39-55.



§268-6 - Bonds, certificates of issuance; terms and conditions.

§268-6  Bonds, certificates of issuance; terms and conditions.  (a)  Any certificate or certificates providing for the issuance of revenue bonds pursuant to this chapter shall provide that the revenue bonds shall be redeemable before the maturity thereof at the option of the department of transportation at any time after five years from the date of such bonds on such terms and conditions as the certificate or certificates providing for the issuance of the bonds shall prescribe, including the payment of premiums upon the redemption thereof, and may contain covenants on behalf of the State to protect and safeguard the security and rights of the holders thereof authorized by chapter 39, part III, and, in addition thereto, covenants as to, among other things:

(1)  Subject to section 268-8, the establishment and maintenance of adequate rates, rentals, and charges for the services and facilities sold, furnished, or supplied through the ferry system; and

(2)  Limitations upon the right to dispose of the ferry system or any part thereof without providing for the payment of revenue bonds issued pursuant to this chapter.

(b)  All gross revenues derived from the operation of the ferry system and any additions or extensions thereof shall be deposited to the credit of the state general fund. [L 1963, c 186, pt of §5; am L 1965, c 204, pt of §1(b); Supp, pt of §114-5; HRS §268-6; am L 1993, c 280, §55]



§268-7 - Operation of ferry system.

§268-7  Operation of ferry system.  The department of transportation may operate such ferry system, including all operations, whether intrastate or international, upon any route or routes, as a revenue producing undertaking, and the State covenants with the holders from time to time of bonds issued pursuant to this chapter that so long as any of the bonds are outstanding and unpaid the State will continue to maintain and operate the ferry system and to impose and collect rates, rentals, and charges for the services, facilities, and commodities sold, furnished, or supplied through the facilities of the ferry system which will provide gross revenues sufficient to pay the principal of and interest on all bonds issued pursuant to this chapter, including reserves therefor, and to maintain all funds or reserves created pursuant to the certificate authorizing such bonds for the rehabilitation, renewal, and replacement of the facilities of the ferry system so as to maintain the same in good operating condition.  The department shall have full charge of the construction, rehabilitation, rebuilding, enlarging, improving, and maintenance of the ferry system, including approaches and roadways incidental thereto that may be authorized by the department, the granting of concessions, the collection of tolls, and other charges for the services and facilities of the undertaking; provided that the department shall comply with the provisions of chapter 102 relating to contracts for concessions on public property.  The gross revenues derived from the operation of the ferry system shall be appropriated, applied, or expended for the purposes and in the order of priority set forth in section [39-62]; provided that if the certificate authorizing the issuance of the bonds shall so provide, the revenues shall be appropriated, applied, or expended for the rehabilitation, renewal and replacement of the facilities required to maintain the ferry system in good operating condition, including such reserve or reserves therefor as shall be provided in the certificate, immediately after being appropriated, applied, or expended to the payment of the bonds and interest thereon, including reserves therefor, and before being appropriated, applied, or expended to the other purposes set forth in the section. [L 1963, c 186, §6; am L 1965, c 204, §1(c); Supp, §114-6; HRS §268-7]



§268-8 - Fixing of charges, rates, and disbursements of revenues.

§268-8  Fixing of charges, rates, and disbursements of revenues.  So long as any of the bonds authorized pursuant to this chapter are outstanding and unpaid, the department of transportation shall establish, maintain, and collect charges, rentals, and rates for the services, facilities, and commodities sold, furnished, or supplied through the facilities of the ferry system as shall be reasonable and consistent with the purpose of providing economical inter-island transportation, notwithstanding section [39-61] or any other law to the contrary; provided that the rates, rentals, and charges shall at all times be sufficient to provide revenues in amounts necessary to pay the principal of and interest on all bonds issued pursuant to this chapter, including reserves therefor, and to maintain all funds or reserves created by the certificate authorizing the issuance of the bonds for the rehabilitation, renewal, and replacement of facilities required to maintain the ferry system in good operating condition. [L 1963, c 186, §7; am L 1965, c 204, §1(d); Supp, §114-7; HRS §268-8]



§268-9 - Seamen may sue for injuries; venue.

§268-9  Seamen may sue for injuries; venue.  The State consents to suits against the department of transportation by seamen for injuries occurring upon vessels under the authority of the Hawaii state ferries system in accordance with section 688, Title 46, of the United States Code.  The venue of the actions may be in the first circuit court or the circuit wherein the injury occurred. [L 1963, c 186, §8; Supp, §114-8; HRS §268-9]



§268-10 - Authority as a common carrier; rights and liabilities.

§268-10  Authority as a common carrier; rights and liabilities.  The department of transportation shall have all the obligations, duties, and rights of a common carrier of persons and property in its operation of ferries, terminals, or other facilities used in its ferry operations, including the right to participate in joint rates and through routes, agreements, and divisions of through and joint rates with railroads and other common carriers and the right to make any filings with the Interstate Commerce Commission, the United States Maritime Commission, or any other state or federal regulatory or governmental body and to comply with the lawful rules and regulations or requirements of any such body, and shall be subject to laws relating to carrier's liability for loss or damage to property transported, and for personal injury or death of persons transported. [L 1963, c 186, §9; Supp, §114-9; HRS §268-10]



§268-11 - Liability for damages as to persons or property.

§268-11  Liability for damages as to persons or property.  In case of property loss or damage, personal injuries or death resulting from the operation of any ferry or terminal by the department of transportation, any person or the personal representative of any person shall, subject to and to the extent hereinafter provided, have a right of action against the department for the damage, loss, injury, or death. [L 1963, c 186, §10; Supp, §114-10; HRS §268-11]



§268-12 - Liability to persons other than shippers or passengers; limitation.

§268-12  Liability to persons other than shippers or passengers; limitation.  The right of action extended by this chapter shall be applicable to loss or damage of property or personal injury or death, resulting from the operation of ferries or terminals by the department of transportation to persons other than shippers or passengers, but any recovery of damages in such cases shall not exceed an amount equal to the limitations of the insurance carried by the department to insure it against loss for such liability. [L 1963, c 186, §11; Supp, §114-11; HRS §268-12]



§268-13 - Claim for damages; filing and contents; time limitations.

§268-13  Claim for damages; filing and contents; time limitations.  As a condition to a recovery thereon, a verified claim against the department of transportation growing out of damages, loss, injuries, or death must first be presented to the department and filed with its director within thirty days after the time when the claim accrued.  If the claimant shall be incapacitated from verifying and filing the claimant's claim within the thirty days, then the claim may be verified and presented on behalf of the claimant by the claimant's relative, attorney, or agent.  If the claimant is a minor or incompetent person, the claim may be verified and filed by the claimant's guardian or next friend.  Each claim must accurately locate and describe the event or defect that caused the damage, loss, injury, or death, reasonably describe the damage, loss, or injury, and state the time when the same occurred, give the claimant's residence for six months last past, and contain the items of damages claimed.  No action shall be maintained against the department upon the claim until the same has been presented to, and filed with, the department and sixty days have elapsed after the presentation and filing, nor more than two years after the claim accrued. [L 1963, c 186, §12; Supp, §114-12; HRS §268-13; gen ch 1985]



§268-14 - Payment of claims.

§268-14  Payment of claims.  The department of transportation may upon such terms and conditions as it may impose and under such rules and regulations as it may adopt, pay claims arising under its operation of ferries or terminals or compromise or settle the claims.  No claim shall be paid by the department or any settlement or compromise thereof be made except from its operating revenues derived from its operation of ferries or terminals or from the proceeds of insurance recoveries. [L 1963, c 186, §13; Supp, §114-13; HRS §268-14]

Cross References

Rulemaking procedure, see chapter 91.



§268-15 - Venue of actions; enforcement of judgment.

§268-15  Venue of actions; enforcement of judgment.  Actions for the recovery of damages under sections 268-11 to 268-15 may be brought in the first circuit court or in the circuit in which the aggrieved person resides.  No execution upon a judgment or attachment shall be levied against the property of the department of transportation, nor does the State consent to any maritime lien against vessels of the department, but the department may be required by order of court to pay any judgment. [L 1963, c 186, §14; Supp, §114-14; HRS §268-15]



§268-16 - Report.

§268-16  Report.  The director of transportation shall prepare a report in writing of the nature and extent of the director's activities under this chapter whenever the director deems it necessary or appropriate.  The report shall be delivered to each house of the legislature. [L 1963, c 186, §15; Supp, §114-15; HRS §268-16; am L 1979, c 55, §1; gen ch 1985]






CHAPTER 269 - PUBLIC UTILITIES COMMISSION

§269-1 - Definitions.

[PART I.  PUBLIC UTILITIES, GENERALLY]

Revision Note

Part heading added by revisor.

§269-1  Definitions.  As used in this chapter:

"Agricultural activities" means a commercial agricultural, silvicultural, or aquacultural facility or pursuit conducted, in whole or in part, including the care and production of livestock and livestock products, poultry and poultry products, apiary products, and plant and animal production for nonfood uses; the planting, cultivating, harvesting, and processing of crops; and the farming or ranching of any plant or animal species in a controlled salt, brackish, or freshwater environment.

"Carrier of last resort" means a telecommunications carrier designated by the commission to provide universal service in a given local exchange service area determined to be lacking in effective competition.

"Designated local exchange service area" means an area as determined by the commission to be best served by designating a carrier of last resort pursuant to section 269-43.

"Enforcement officer" means any person employed and authorized by the commission to investigate any matter on behalf of the commission.  The term also means a motor vehicle safety officer employed and assigned, pursuant to section 271-38, by the department of transportation to enforce sections 271-8, 271-12, 271-13, 271-19, and 271-29 through assessment of civil penalties as provided in section 271-27(h), (i), and (j).

"Public highways" has the meaning defined by section 264-1, including both state and county highways, but operation upon rails shall not be deemed transportation on public highways.

"Public utility":

(1)  Includes every person who may own, control, operate, or manage as owner, lessee, trustee, receiver, or otherwise, whether under a franchise, charter, license, articles of association, or otherwise, any plant or equipment, or any part thereof, directly or indirectly for public use, for the transportation of passengers or freight, or the conveyance or transmission of telecommunications messages, or the furnishing of facilities for the transmission of intelligence by electricity by land or water or air within the State, or between points within the State, or for the production, conveyance, transmission, delivery, or furnishing of light, power, heat, cold, water, gas, or oil, or for the storage or warehousing of goods, or the disposal of sewage; provided that the term shall include:

(A)  Any person insofar as that person owns or operates a private sewer company or sewer facility; and

(B)  Any telecommunications carrier or telecommunications common carrier;

(2)  Shall not include:

(A)  Any person insofar as that person owns or operates an aerial transportation enterprise;

(B)  Persons owning or operating taxicabs, as defined in this section;

(C)  Common carriers transporting only freight on the public highways, unless operating within localities or along routes or between points that the public utilities commission finds to be inadequately serviced without regulation under this chapter;

(D)  Persons engaged in the business of warehousing or storage unless the commission finds that regulation thereof is necessary in the public interest;

(E)  The business of any carrier by water to the extent that the carrier enters into private contracts for towage, salvage, hauling, or carriage between points within the State and the carriage is not pursuant to either an established schedule or an undertaking to perform carriage services on behalf of the public generally;

(F)  The business of any carrier by water, substantially engaged in interstate or foreign commerce, transporting passengers on luxury cruises between points within the State or on luxury round-trip cruises returning to the point of departure;

(G)  Any person who:

(i)  Controls, operates, or manages plants or facilities for the production, transmission, or furnishing of power primarily or entirely from nonfossil fuel sources; and

(ii)  Provides, sells, or transmits all of that power, except such power as is used in its own internal operations, directly to a public utility for transmission to the public;

(H)  A telecommunications provider only to the extent determined by the commission pursuant to section 269-16.9;

(I)  Any person who controls, operates, or manages plants or facilities developed pursuant to chapter 167 for conveying, distributing, and transmitting water for irrigation and such other purposes that shall be held for public use and purpose;

(J)  Any person who owns, controls, operates, or manages plants or facilities for the reclamation of wastewater; provided that:

(i)  The services of the facility shall be provided pursuant to a service contract between the person and a state or county agency and at least ten per cent of the wastewater processed is used directly by the State or county which has entered into the service contract;

(ii)  The primary function of the facility shall be the processing of secondary treated wastewater that has been produced by a municipal wastewater treatment facility that is owned by a state or county agency;

(iii)  The facility shall not make sales of water to residential customers;

(iv)  The facility may distribute and sell recycled or reclaimed water to entities not covered by a state or county service contract; provided that, in the absence of regulatory oversight and direct competition, the distribution and sale of recycled or reclaimed water shall be voluntary and its pricing fair and reasonable.  For purposes of this subparagraph, "recycled water" and "reclaimed water" means treated wastewater that by design is intended or used for a beneficial purpose; and

(v)  The facility shall not be engaged, either directly or indirectly, in the processing of food wastes;

(K)  Any person who owns, controls, operates, or manages any seawater air conditioning district cooling project; provided that at least fifty per cent of the energy required for the seawater air conditioning district cooling system is provided by a renewable energy resource, such as cold, deep seawater; and

(L)  Any person who owns, controls, operates, or manages plants or facilities primarily used to charge or discharge a vehicle battery that provides power for vehicle propulsion.

If the application of this chapter is ordered by the commission in any case provided in paragraphs (2)(C), (2)(D), (2)(H), and (2)(I), the business of any public utility that presents evidence of bona fide operation on the date of the commencement of the proceedings resulting in the order shall be presumed to be necessary to public convenience and necessity, but any certificate issued under this proviso shall nevertheless be subject to such terms and conditions as the commission may prescribe, as provided in sections 269-16.9 and 269-20.

"Taxicab" means and includes:

(1)  Any motor vehicle used in the movement of passengers on the public highways under the following circumstances, namely, the passenger hires the vehicle on call or at a fixed stand, with or without baggage for transportation, and controls the vehicle to the passenger's destination; and

(2)  Any motor vehicle having seating accommodations for eight or less passengers used in the movement of passengers on the public highways between a terminal, i.e., a fixed stand, in the city of Honolulu, and a terminal in a geographical district outside the limits of the city of Honolulu, and vice versa, without picking up passengers other than at the terminals or fixed stands; provided that passengers may be unloaded at any point between terminals; and provided further that this definition relating to motor vehicles operating between terminals shall pertain only to those motor vehicles whose operators or owners were duly licensed (under section 445-222 and any other applicable provision of law or ordinance) and doing business between such terminals on January 1, 1957.

"Telecommunications carrier" or "telecommunications common carrier" means any person that owns, operates, manages, or controls any facility used to furnish telecommunications services for profit to the public, or to classes of users as to be effectively available to the public, engaged in the provision of services, such as voice, data, image, graphics, and video services, that make use of all or part of their transmission facilities, switches, broadcast equipment, signalling, or control devices.

"Telecommunications service" or "telecommunications" means the offering of transmission between or among points specified by a user, of information of the user's choosing, including voice, data, image, graphics, and video without change in the form or content of the information, as sent and received, by means of electromagnetic transmission, or other similarly capable means of transmission, with or without benefit of any closed transmission medium, and does not include cable service as defined in section 440G-3. [L 1913, c 89, §18; RL 1925, §2208; am L 1927, c 100, §1; am L 1933, c 169, §6 and c 202, §1; am L Sp 1933, c 32, §2; RL 1935, §7940; RL 1945, §4701; am L 1949, c 366, §1; am L Sp 1949, c 65, §1; RL 1955, §104-1; am L 1957, c 151, §1; HRS §269-1; am L 1969, c 30, §1; am L 1974, c 59, §2; am L 1977, c 102, §2; am L 1980, c 77, §2; am L 1981, c 167, §1; am L 1984, c 95, §4; am L 1990, c 49, §3; am L 1991, c 57, §1; am L 1994, c 264, §2; am L 1995, c 105, §§2, 7 and c 225, §3; am L 1996, c 102, §1 and c 205, §3; am L 1997, c 120, §6; am L 1998, c 11, §16; am L 1999, c 255, §1; am L 2001, c 272, §7; am L 2005, c 22, §9 and c 164, §2; am L 2008, c 169, §3; am L 2009, c 156, §5]

Note

Section 445-222 referred to in definition of "taxicab" is repealed.

Cross References

Disposition of public lands, see §171-95.

Franchise tax, see chapter 240.

Public service company tax, see chapter 239.

Attorney General Opinions

Channels for transmission of audio and video signals provided by telephone company are subject to PUC jurisdiction.  Att. Gen. Op. 65-12.

Producers supplying electrical energy to electric utilities for general public consumption are subject to PUC regulation.  Att. Gen. Op. 65-23.

Public utilities commission may regulate community antenna television systems as public utilities.  Att. Gen. Op. 69-29.

Statute which would include newspapers within definition of public utility and subject them to PUC jurisdiction would be violative of freedom of the press.  Att. Gen. Op. 74-11.

"Rate" includes "rate schedule".  Att. Gen. Op. 76-1.

Case Notes

Meaning of "taxicab" under former law.  41 H. 398.

Ownership of property "indirectly for public use," discussed.  56 H. 115, 530 P.2d 742.

Termination of service to public effect on status as public utility.  56 H. 115, 530 P.2d 742.

Entity was not a public utility.  67 H. 342, 686 P.2d 831.

Cited:  100 F. Supp. 164; 24 H. 136, 141; 32 H. 51, 55; 32 H. 127, 130; 34 H. 269, 270, aff'd 105 F.2d 286; 40 H. 579, 581; 41 H. 615, 616; 43 H. 216; 44 H. 634, 638, 361 P.2d 390.



§269-2 - Public utilities commission; number, appointment of commissioners, qualifications; compensation; persons having interest in public utilities.

§269-2  Public utilities commission; number, appointment of commissioners, qualifications; compensation; persons having interest in public utilities.  (a)  There shall be a public utilities commission of three members, to be called commissioners, and who shall be appointed in the manner prescribed in section 26-34, except as otherwise provided in this section.  All members shall be appointed for terms of six years each, except that the terms of the members first appointed shall be for two, four, and six years, respectively, as designated by the governor at the time of appointment.  The governor shall designate a member to be chairperson of the commission.  Each member shall hold office until the member's successor is appointed and qualified.  Section 26-34 shall not apply insofar as it relates to the number of terms and consecutive number of years a member can serve on the commission; provided that no member shall serve more than twelve consecutive years.

In appointing commissioners, the governor shall select persons who have had experience in accounting, business, engineering, government, finance, law, or other similar fields.  The commissioners shall devote full time to their duties as members of the commission and no commissioner shall hold any other public office or other employment during the commissioner's term of office.  No person owning any stock or bonds of any public utility corporation, or having any interest in, or deriving any remuneration from, any public utility shall be appointed a commissioner.

(b)  Effective July 1, 2005, the chairperson of the commission shall be paid a salary set at eighty-seven per cent of the salary of the director of human resources development, and each of the other commissioners shall be paid a salary equal to ninety-five per cent of the chairperson's salary.  The commissioners shall be exempt from chapters 76 and 89 but shall be members of the state employees retirement system and shall be eligible to receive the benefits of any state or federal employee benefit program generally applicable to officers and employees of the State, including those under chapter 87A.

The commission is placed within the department of budget and finance for administrative purposes. [L 1913, c 89, §1; am L 1915, c 170, §1; am L 1917, c 165, §1; am L 1919, c 88, §1; am L 1921, c 127, §1; RL 1925, §2189; am L 1933, c 141, §1; RL 1935, §7941; RL 1945, §4702; am L 1951, c 213, §1; RL 1955, §104-2; am L Sp 1959 2d, c 1, §5; am imp L 1967, c 80, §1; HRS §269-2; am L 1972, c 118, §1; am L 1976, c 165, §1; am L 1982, c 129, §8; gen ch 1985; am L 1986, c 128, §7; am L 1989, c 329, §5; am L 1990, c 140, §5; am L 2002, c 148, §24; am L 2005, c 22, §10 and c 226, §7]

Cross References

Administration, see §26-8.

Commissions, generally, see §26-34.

Case Notes

Cited:  32 H. 127, 129.



§269-3 - Employment of assistants.

§269-3  Employment of assistants.  (a)  The chairperson of the public utilities commission may appoint and employ clerks, stenographers, agents, engineers, accountants, and other assistants for the public utilities commission as the chairperson finds necessary for the performance of the commission's functions and define their powers and duties.  The chairperson may appoint and, at pleasure, dismiss a chief administrator and hearings officers as may be necessary.  Notwithstanding section 103D-209, the chairperson shall appoint one or more attorneys independent of the attorney general who shall act as attorneys for the commission and define their powers and duties and fix their compensation.  The chief administrator, chief of policy and research, chief of administrative support, chief of consumer affairs and compliance, utility analysts, and attorneys shall be exempt from chapter 76.  Research assistants, economists, legal secretaries, legal assistants, and enforcement officers may be appointed with or without regard to chapter 76.  Other employees shall be appointed as may be needed by the chairperson in accordance with chapter 76.

(b)  Notwithstanding section 91-13, the commission may consult with its assistants appointed under authority of this section in any contested case or agency hearing concerning any issue of facts.  Neither the commission nor any of its assistants shall in such proceeding consult with any other person or party except upon notice and an opportunity for all parties to participate, save to the extent required for the disposition of ex parte matters authorized by law. [L 1913, c 89, §2; RL 1925, §2190; am L 1933, c 141, §2; RL 1945, §4703; am L 1949, c 179, §1; RL 1955, §104-3; am imp L 1963, c 21, §1 and c 114, §3; HRS §269-3; am L 1972, c 118, §2; am L 1976, c 165, §2; am L 1983, c 219, §4; am L 1985, c 292, §1; gen ch 1985; am L 1989, c 178, §1; am L 1991, c 57, §4; gen ch 1993; am L Sp 1993, c 8, §53; am L 2000, c 253, §150; am L 2006, c 143, §1; am L 2007, c 177, §3]

Note

Restructuring of operations, etc.  L 2007, c 177, §4.



§269-4 - REPEALED.

§269-4  REPEALED.  L 1976, c 165, §3.



§269-5 - Annual report and register of orders.

§269-5  Annual report and register of orders.  The public utilities commission shall prepare and present to the governor, through the director of finance, in the month of January in each year a report respecting its actions during the preceding fiscal year.  This report shall include summary information and analytical, comparative, and trend data concerning major regulatory issues acted upon and pending before the commission; cases processed by the commission, including their dispositions; utility company operations, capital improvements, and rates; utility company performance in terms of efficiency and quality of services rendered; environmental matters having a significant impact upon public utilities; actions of the federal government affecting the regulation of public utilities in Hawaii; long and short-range plans and objectives of the commission; together with the commission's recommendations respecting legislation and other matters requiring executive and legislative consideration.  Copies of the annual reports shall be furnished by the governor to the legislature.  In addition, the commission shall establish and maintain a register of all its orders and decisions, which shall be open and readily available for public inspection, and no order or decision of the commission shall take effect until it is filed and recorded in this register. [L 1913, c 89, §3; RL 1925, §2191; RL 1935, §7943; RL 1945, §4704; RL 1955, §104-4; am L Sp 1959 2d, c 1, §6; am L 1963, c 114, §3; HRS §269-5; am L 1976, c 165, §4]



§269-6 - General powers and duties.

§269-6  General powers and duties.  (a)  The public utilities commission shall have the general supervision hereinafter set forth over all public utilities, and shall perform the duties and exercise the powers imposed or conferred upon it by this chapter.  Included among the general powers of the commission is the authority to adopt rules pursuant to chapter 91 necessary for the purposes of this chapter.

(b)  The public utilities commission may consider the need for increased renewable energy use in exercising its authority and duties under this chapter.

(c)  The chairperson of the commission may appoint a hearings officer, who shall not be subject to chapter 76, to hear and recommend decisions in any proceeding before it other than a proceeding involving the rates or any other matters covered in the tariffs filed by the public utilities.  The hearings officer shall have the power to take testimony, make findings of fact and conclusions of law, and recommend a decision; provided that the findings of fact, the conclusions of law, and the recommended decision shall be reviewed and may be approved by the commission after notice to the parties and an opportunity to be heard.  The hearings officer shall have all of the above powers conferred upon the public utilities commission under section 269-10. [L 1913, c 89, §4; RL 1925, §2192; RL 1935, §7944; RL 1945, §4705; am L 1949, c 253, §1; RL 1955, §104-5; HRS §269-6; am L 1976, c 165, §5; am L 1983, c 219, §3; gen ch 1993; am L 2000, c 253, §150; am L 2007, c 177, §2]

Revision Note

Subsection (b), enacted as a new section, is codified to this section pursuant to §23G-15.

Subsection designations added by revisor pursuant to §23G-15.

Attorney General Opinions

PUC has authority to approve automatic fuel adjustment clauses.  Att. Gen. Op. 76-1.

Case Notes

Constitutional.  33 H. 390, aff'd 96 F.2d 412, aff'd 305 U.S. 306.

The public utilities commission has the authority to regulate the height of utility poles.  72 H. 285, 814 P.2d 398.

Cited:  24 H. 136, 139; 32 H. 127, 129.



§269-7 - Investigative powers.

§269-7  Investigative powers.  (a)  The public utilities commission and each commissioner shall have power to examine into the condition of each public utility, the manner in which it is operated with reference to the safety or accommodation of the public, the safety, working hours, and wages of its employees, the fares and rates charged by it, the value of its physical property, the issuance by it of stocks and bonds, and the disposition of the proceeds thereof, the amount and disposition of its income, and all its financial transactions, its business relations with other persons, companies, or corporations, its compliance with all applicable state and federal laws and with the provisions of its franchise, charter, and articles of association, if any, its classifications, rules, regulations, practices, and service, and all matters of every nature affecting the relations and transactions between it and the public or persons or corporations.

(b)  The commission may investigate any person acting in the capacity of or engaging in the business of a public utility within the State, without having a certificate of public convenience and necessity or other authority previously obtained under and in compliance with this chapter or the rules promulgated under this chapter.

(c)  Any investigation may be made by the commission on its own motion, and shall be made when requested by the public utility to be investigated, or by any person upon a sworn written complaint to the commission, setting forth any prima facie cause of complaint.  A majority of the commission shall constitute a quorum. [L 1913, c 89, §5; RL 1925, §2193; RL 1935, §7945; RL 1945, §4706; RL 1955, §104-6; HRS §269-7; am L 1991, c 57, §5]

Case Notes

Shipping from port to port in Territory is interstate commerce.  Commission has no jurisdiction to regulate rates and charges of common carrier by water in interstate commerce for transportation of persons and property from port to port.  24 H. 136.

Not repealed by Shipping Board Act (Sept. 7, 1916, 39 Stat. 451).  32 H. 127.

To establish rate basis, fix fair rate.  33 H. 487.

Interisland shipping.  33 H. 890, aff'd 96 F.2d 412, aff'd 305 U.S. 306.

Duty to require compliance with federal law.  47 H. 1, 384 P.2d 536.

PUC may dismiss complaint without a hearing or investigation.  64 H. 289, 639 P.2d 1103.



§269-7.5 - Certificates of public convenience and necessity.

§269-7.5  Certificates of public convenience and necessity.  (a)  No public utility, as defined in section 269‑1, shall commence its business without first having obtained from the commission a certificate of public convenience and necessity.  Applications for certificates shall be made in writing to the commission and shall comply with the requirements prescribed in the commission's rules.  The application shall include the type of service to be performed, the geographical scope of the operation, the type of equipment to be employed in the service, the name of competing utilities for the proposed service, a statement of its financial ability to render the proposed service, a current financial statement of the applicant, and the rates or charges proposed to be charged including the rules governing the proposed service.

(b)  If the applicant for a certificate of public convenience and necessity has any known consumers or patrons at the time of the filing of the application, the applicant shall notify these consumers or patrons of the rates and charges proposed to be established by the application; provided that:

(1)  The notice shall be mailed to the last known address of the consumer or patron on file with the applicant or the applicant's affiliates; and

(2)  The manner and the fact of the notification shall be reported to the commission,

within seven days from the filing of the application.

(c)  A certificate shall be issued to any qualified applicant, authorizing the whole or any part of the operations covered by the application, if it is found that the applicant is fit, willing, and able properly to perform the service proposed and to conform to the terms, conditions, and rules adopted by the commission, and that the proposed service is, or will be, required by the present or future public convenience and necessity; otherwise the application shall be denied.  Any certificate issued shall specify the service to be rendered and there shall be attached to the exercise of the privileges granted by the certificate at the time of issuance and from time to time thereafter, such reasonable conditions and limitations as a public convenience and necessity may require.  The reasonableness of the rates, charges, and tariff rules proposed by the applicant shall be determined by the commission during the same proceeding examining the present and future conveniences and needs of the public and qualifications of the applicant, in accordance with the standards set forth in section 269‑16.

(d)  No public utility that holds a franchise or charter enacted or granted by the legislative or executive authority of the State or its predecessor governments, or that has a bona fide operation as a public utility heretofore recognized by the commission, shall be required to obtain a certificate of public convenience and necessity under this section.

(e)  Any certificate, upon application of the holder and at the discretion of the public utilities commission, may be amended, suspended, or revoked, in whole or in part.  The commission after notice and hearing may suspend, amend, or revoke any certificate in part or in whole, if the holder is found to be in wilful violation of any of the provisions of this chapter or with any lawful order or rule of the commission adopted thereunder, or with any term, condition, or limitation of the certificate. [L 1978, c 72, §1; am L 1986, c 127, §1; am L 2006, c 9, §1]

Case Notes

Rebuttable presumption that a contribution was made by lot owners, or lessees, for construction of a utility system inapplicable based on lack of salient characteristics showing intent by developer to obtain double recovery for its capital construction costs and regulatory scheme of this section.  83 H. 132, 925 P.2d 302.



§269-8 - Public utilities to furnish information.

§269-8  Public utilities to furnish information.  Every public utility or other person subject to investigation by the commission, shall at all times, upon request, furnish to the public utilities commission all information that it may require respecting any of the matters concerning which it is given power to investigate, and shall permit the examination of its books, records, contracts, maps, and other documents by the commission, or any of its members, or any person authorized by it in writing to make such examination, and shall furnish the commission with a complete inventory of its property in such form as the commission may direct. [L 1913, c 89, §6; RL 1925, §2194; RL 1935, §7946; RL 1945, §4707; RL 1955, §104-7; HRS §269-8; am L 1991, c 57, §6]



§269-8.2 - Location of records.

[§269-8.2]  Location of records.  A public utility shall keep and maintain within the State such records, books, papers, accounts, and other documents as the public utilities commission may determine are necessary to its effective regulation. [L 1977, c 165, §1]



§269-8.5 - Annual financial reports.

[§269-8.5]  Annual financial reports.  All annual financial reports required to be filed with the commission by public utilities shall include a certification that such report conforms with the applicable uniform system of accounts adopted by the commission. [L 1977, c 15, §1]



§269-9 - Report accidents.

§269-9  Report accidents.  Every public utility shall report to the public utilities commission all accidents caused by or occurring in connection with its operations and service, and the commission shall investigate the causes of any accident which results in loss of life, and may investigate any other accidents which in its opinion require investigation. [L 1913, c 89, §7; RL 1925, §2195; RL 1935, §7947; RL 1945, §4708; RL 1955, §104-8; HRS §269-9]



§269-10 - Commission may compel attendance of witnesses, etc.

§269-10  Commission may compel attendance of witnesses, etc.  In all investigations made by the public utilities commission, and in all proceedings before it, the commission and each commissioner shall have the same powers respecting administering oaths, compelling the attendance of witnesses and the production of documentary evidence, examining witnesses, and punishing for contempt, as are possessed by circuit courts.  In case of disobedience by any person to any order of the commission or of any commissioner, or any subpoena issued by it or the commissioner, or of the refusal of any witness to testify to any matter regarding which the witness may be questioned lawfully, any circuit court, on application by the commission or a commissioner, shall compel obedience as in case of disobedience of the requirements of a subpoena issued from a circuit court or a refusal to testify therein.  No person shall be excused from testifying or from producing any book, waybill, document, paper, or account in any investigation or inquiry by a hearing before the commission or any commissioner, when ordered to do so, upon the ground that the testimony or evidence, book, waybill, document, paper, or account required of the person may tend to incriminate the person or subject the person to penalty or forfeiture; but no person shall be prosecuted for any crime, punished for any crime, or subjected to any criminal penalty or criminal forfeiture for or on account of any act, transaction, matter, or thing concerning which the person shall under oath have testified or produced documentary evidence.  Nothing herein shall be construed as in any manner giving to any public utility or any person immunity of any kind.  The fees and traveling expenses of witnesses shall be the same as allowed witnesses in the circuit courts and shall be paid by the State out of any appropriation available for the expenses of the commission.  All meetings and hearings of the commission shall be public. [L 1913, c 89, §8; RL 1925, §2196; am L 1933, c 169, §1; RL 1935, §7948; RL 1945, §4709; RL 1955, §104-9; HRS §269-10; am L 1973, c 149, §1(a); gen ch 1985; am L 1991, c 57, §7]



§269-11 - REPEALED.

§269-11  REPEALED.  L 1983, c 98, §3.



§269-12 - Notices.

§269-12  Notices.  (a)  Whenever an investigation is undertaken by the public utilities commission, reasonable notice in writing of such fact and of the subject or subjects to be investigated shall be given to the public utility or the person concerned, and when based upon complaints made to it as prescribed in section 269-7, a copy of the complaint, and a notice in writing of the date and place fixed by the commission for beginning the investigation, shall be served upon the public utility or the person concerned, or other respondent and the complainant not less than two weeks before the date designated for the hearing.

(b)  Any notice provided pursuant to section 269-16(b), shall plainly state the rate, fare, charge, classification, schedule, rule, or practice proposed to be established, abandoned, modified, or departed from and the proposed effective date thereof and shall be given by filing the notice with the commission and keeping it open for public inspection.

(c)  Any public hearing held pursuant to section 269-16(b), shall be a noticed public hearing or hearings on the island or islands on which the utility provides utility services.  Notice of the hearing, with the purpose thereof and the date, time, and place at which it will open, shall be given not less than once in each of three weeks in the county or counties in which the utility provides utility service, the first notice being not less than twenty-one days before the public hearing and the last notice being not more than two days before the scheduled hearing.  The applicant or applicants shall notify their consumers or patrons of the proposed change in rates and of the time and place of the public hearing not less than one week before the date set, the manner and the fact of notification to be reported to the commission before the date of hearing. [L 1913, c 89, §10; RL 1925, §2198; RL 1935, §7950; RL 1945, §4711; RL 1955, §104-11; HRS §269-12; am L 1983, c 98, §1; am L 1991, c 57, §8; am L 1998, c 2, §81; am L 2009, c 29, §2]



§269-13 - Right to be represented by counsel.

§269-13  Right to be represented by counsel.  At any investigation by or proceeding before the public utilities commission the public utility or the person concerned, or other respondent or party and any complainant or permitted intervenor shall have the right to be present and represented by counsel, to present any evidence desired, and to cross-examine any witness who may be called. [L 1913, c 89, §11; RL 1925, §2199; RL 1935, §7951; RL 1945, §4712; RL 1955, §104-12; HRS §269-13; am L 1973, c 149, §1(b); am L 1991, c 57, §9]

Case Notes

Intervention as party is a matter within sound discretion of the commission.  56 H. 260, 535 P.2d 1102.



§269-14 - REPEALED.

§269-14  REPEALED.  L 1983, c 219, §2.



§269-14.5 - Appointment of receiver for public utilities.

[§269-14.5]  Appointment of receiver for public utilities.  (a)  Whenever the commission finds that a regulated water utility or regulated sewer utility is failing, or that there is an imminent threat of the utility failing, to provide adequate and reasonable service to its customers, and that the failure is a serious and imminent threat to health, safety, and welfare, the commission may appoint a receiver to take any temporary action necessary to assure continued service or to bring the service up to appropriate regulatory standards.  The commission may also appoint a receiver to take any temporary action necessary to assure continued service if, after notice and hearing, the commission finds that any water or sewer utility regulated under this chapter consistently fails to provide adequate and reasonable service.  In carrying out its responsibilities, the receiver and any additional outside legal counsel, consultants, or staff the commission or receiver may deem necessary under the circumstances, shall have the authority to gain access to all of the utility company assets and records and to manage those assets in a manner that will restore or maintain an acceptable level of service to customers.  The receiver shall be authorized to expend existing utility company revenues for labor and materials and to commit additional resources as are essential to providing an acceptable level of service.  These expenditures shall be funded in accordance with generally accepted ratemaking practices.  Any costs incurred by the commission, its staff, or the appointed receiver under this section shall be the responsibility of the utility in receivership or its ratepayers.  Control of and responsibility for the utility shall remain with the receiver until the utility can be returned to the original owners, transferred to new owners, or liquidated as the commission determines to be in the public interest.

(b)  If the commission determines that the utility's action or inaction that caused it to be placed under the control and responsibility of a receiver under this section was due to intentional misappropriation or wrongful diversion of the assets or income of the utility or to other wilful misconduct by any director, officer, or manager of the utility, it may require such director, officer, or manager to make restitution to the utility. [L 2009, c 74, §2]



§269-15 - Commission may institute proceedings to enforce chapter.

§269-15  Commission may institute proceedings to enforce chapter.  (a)  If the public utilities commission is of the opinion that any public utility or any person is violating or neglecting to comply with any provision of this chapter or of any rule, regulation, order, or other requirement of the commission, or of any provisions of its franchise, charter, or articles of association, if any, or that changes, additions, extensions, or repairs are desirable in its plant or service to meet the reasonable convenience or necessity of the public, or to insure greater safety or security, or that any rates, fares, classifications, charges, or rules are unreasonable or unreasonably discriminatory, or that in any way it is doing what it ought not to do, or not doing what it ought to do, it shall in writing inform the public utility or the person and may institute such proceedings before it as may be necessary to require the public utility or the person to correct any such deficiency.  In such event, the commission may by order direct the director of commerce and consumer affairs to appear in such proceeding, to carry out the purposes of this section.  The commission may examine into any of the matters referred to in section 269-7, notwithstanding that the same may be within the jurisdiction of any court or other body; provided that this section shall not be construed as in any manner limiting or otherwise affecting the jurisdiction of any such court or other body.

(b)  [2004 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  In addition to any other remedy available, the commission or its enforcement officer may issue citations to any person acting in the capacity of or engaging in the business of a public utility within the State, without having a certificate of public convenience and necessity or other authority previously obtained under and in compliance with this chapter or the rules adopted thereunder.

(1)  The citation may contain an order of abatement and an  assessment of civil penalties as provided in section 269-28(c).  All penalties collected under this subsection shall be deposited in the treasury of the State.  Service of a citation issued under this subsection shall be made by personal service whenever possible, or by certified mail, restricted delivery, sent to the last known business or residence address of the person cited.

(2)  Any person served with a citation under this subsection may submit a written request to the commission for a hearing, within twenty days from the receipt of the citation, with respect to the violations alleged, the scope of the order of abatement and the amount of civil penalties assessed.  If the person cited under this subsection timely notifies the commission of the request for a hearing, the commission shall afford an opportunity for a hearing under chapter 91.  The hearing shall be conducted by the commission or the commission may designate a hearings officer to hold the hearing.

(3)  If the person cited under this subsection does not  submit a written request to the commission for a hearing within twenty days from the receipt of the citation, the citation shall be deemed a final order of the commission.  The commission may apply to the appropriate court for a judgment to enforce the provisions of any final order, issued by the commission or designated hearings officer pursuant to this subsection, including the provisions for abatement and civil penalties imposed.  In any proceeding to enforce the provisions of the final order of the commission or designated hearings officer, the commission need only show that the notice was given, a hearing was held or the time granted for requesting the hearing has run without such a request, and a certified copy of the final order of the commission or designated hearings officer.

(4)  If any party is aggrieved by the decision of the commission or the designated hearings officer, the party may appeal to the intermediate appellate court, subject to chapter 602, in the manner provided for civil appeals from the circuit court; provided that the operation of an abatement order shall not be stayed on appeal unless specifically ordered by a court of competent jurisdiction after applying the stay criteria  enumerated in section 91-14(c).  The sanctions and disposition authorized under this subsection shall be separate and in addition to all other remedies either civil or criminal provided in any other applicable statutory provision.  The commission may adopt rules under chapter 91 as may be necessary to fully effectuate this subsection. [L 1913, c 89, §13; RL 1925, §2201; RL 1935, §7953; RL 1945, §4714; RL 1955, §104-14; HRS §269-15; am L 1976, c 165, §6; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 1991, c 57, §10; am L 2004, c 202, §27]

Note

The L 2004, c 202, §27 amendment to subsection (b) is repealed on June 30, 2010.  L 2006, c 94, §1.

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Case Notes

May institute proceedings before Shipping Board.  32 H. 127.

Constitutional.  33 H. 890, aff'd 96 F.2d 412, aff'd 305 U.S. 306.

Commission's duty to require compliance with federal law.  47 H. 1, 384 P.2d 536.

Cited:  24 H. 136, 138, 140.



§269-15.5 - Appeals.

§269-15.5  Appeals.  [2004 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  An appeal from an order of the public utilities commission under this chapter shall lie, subject to chapter 602, in the manner provided for civil appeals from the circuit courts.  Only a person aggrieved in a contested case proceeding provided for in this chapter may appeal from the order, if the order is final, or if preliminary, is of the nature defined by section 91-14(a).  The commission may elect to be a party to all matters from which an order of the commission is appealed, and the commission may file appropriate responsive briefs or pleadings in the appeal; provided that where there was no adverse party in the case below, or in cases where there is no adverse party to the appeal, the commission shall be a party to all matters in which an order of the commission is appealed and shall file the appropriate responsive briefs or pleadings in defending all such orders.  The appearance of the commission as a party in appellate proceedings in no way limits the participation of persons otherwise qualified to be parties on appeal.  The appeal shall not of itself stay the operation of the order appealed from, but the appellate court may stay the order after a hearing upon a motion therefor and may impose conditions it deems proper, including but not limited to requiring a bond, requiring that accounts be kept, or requiring that other measures be taken as ordered to secure restitution of the excess charges, if any, made during the pendency of the appeal, in case the order appealed from is sustained, reversed, or modified in whole or in part. [L 1998, c 195, §1; am L 2004, c 202, §28]

Note

The L 2004, c 202, §28 amendment to this section is repealed on June 30, 2010.  L 2006, c 94, §1.

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Rules of Court

Appeals, see Hawaii Rules of Appellate Procedure; stay pending appeal, see HRAP rule 8.



§269-15.6 - Alternative dispute resolution.

[§269-15.6]  Alternative dispute resolution.  The commission may require the parties in any matter before the commission to participate in nonbinding arbitration, mediation, or other alternative dispute resolution process prior to the hearing. [L 2000, c 263, §1]



§269-16 - Regulation of utility rates; ratemaking procedures.

§269-16  Regulation of utility rates; ratemaking procedures.  (a)  All rates, fares, charges, classifications, schedules, rules, and practices made, charged, or observed by any public utility or by two or more public utilities jointly shall be just and reasonable and shall be filed with the public utilities commission.  The rates, fares, classifications, charges, and rules of every public utility shall be published by the public utility in such manner as the public utilities commission may require, and copies shall be furnished to any person on request.

To the extent the contested case proceedings referred to in chapter 91 are required in any rate proceeding to ensure fairness and to provide due process to parties that may be affected by rates approved by the commission, the evidentiary hearings shall be conducted expeditiously and shall be conducted as a part of the ratemaking proceeding.

(b)  No rate, fare, charge, classification, schedule, rule, or practice, other than one established pursuant to an automatic rate adjustment clause previously approved by the commission, shall be established, abandoned, modified, or departed from by any public utility, except after thirty days' notice to the commission as prescribed in section 269-12(b), and prior approval by the commission for any increases in rates, fares, or charges.  The commission, in its discretion and for good cause shown, may allow any rate, fare, charge, classification, schedule, rule, or practice to be established, abandoned, modified, or departed from upon notice less than that provided for in section 269-12(b).  A contested case hearing shall be held in connection with any increase in rates, and the hearing shall be preceded by a public hearing as prescribed in section 269-12(c), at which the consumers or patrons of the public utility may present testimony to the commission concerning the increase.  The commission, upon notice to the public utility, may:

(1)  Suspend the operation of all or any part of the proposed rate, fare, charge, classification, schedule, rule, or practice or any proposed abandonment or modification thereof or departure therefrom;

(2)  After a hearing, by order:

(A)  Regulate, fix, and change all such rates, fares, charges, classifications, schedules, rules, and practices so that the same shall be just and reasonable;

(B)  Prohibit rebates and unreasonable discrimination between localities or between users or consumers under substantially similar conditions;

(C)  Regulate the manner in which the property of every public utility is operated with reference to the safety and accommodation of the public;

(D)  Prescribe its form and method of keeping accounts, books, and records, and its accounting system;

(E)  Regulate the return upon its public utility property;

(F)  Regulate the incurring of indebtedness relating to its public utility business; and

(G)  Regulate its financial transactions; and

(3)  Do all things that are necessary and in the exercise of the commission's power and jurisdiction, all of which as so ordered, regulated, fixed, and changed are just and reasonable, and provide a fair return on the property of the utility actually used or useful for public utility purposes.

(c)  The commission may in its discretion, after public hearing and upon showing by a public utility of probable entitlement and financial need, authorize temporary increases in rates, fares, and charges; provided that the commission shall require by order the public utility to return, in the form of an adjustment to rates, fares, or charges to be billed in the future, any amounts with interest, at a rate equal to the rate of return on the public utility's rate base found to be reasonable by the commission, received by reason of continued operation that are in excess of the rates, fares, or charges finally determined to be just and reasonable by the commission.  Interest on any excess shall commence as of the date that any rate, fare, or charge goes into effect that results in the excess and shall continue to accrue on the balance of the excess until returned.

(d)  The commission shall make every effort to complete its deliberations and issue its decision as expeditiously as possible and before nine months from the date the public utility filed its completed application; provided that in carrying out this mandate, the commission shall require all parties to a proceeding to comply strictly with procedural time schedules that it establishes.  If a decision is rendered after the nine-month period, the commission shall report in writing the reasons therefor to the legislature within thirty days after rendering the decision.

Notwithstanding subsection (c), if the commission has not issued its final decision on a public utility's rate application within the nine-month period stated in this section, the commission, within one month after the expiration of the nine-month period, shall render an interim decision allowing the increase in rates, fares and charges, if any, to which the commission, based on the evidentiary record before it, believes the public utility is probably entitled.  The commission may postpone its interim rate decision for thirty days if the commission considers the evidentiary hearings incomplete.  In the event interim rates are made effective, the commission shall require by order the public utility to return, in the form of an adjustment to rates, fares, or charges to be billed in the future, any amounts with interest, at a rate equal to the rate of return on the public utility's rate base found to be reasonable by the commission, received under the interim rates that are in excess of the rates, fares, or charges finally determined to be just and reasonable by the commission.  Interest on any excess shall commence as of the date that any rate, fare, or charge goes into effect that results in the excess and shall continue to accrue on the balance of the excess until returned.

The nine-month period in this subsection shall begin only after a completed application has been filed with the commission and a copy served on the consumer advocate.  The commission shall establish standards concerning the data required to be set forth in the application in order for it to be deemed a completed application.  The consumer advocate may, within twenty-one days after receipt, object to the sufficiency of any application, and the commission shall hear and determine any objection within twenty-one days after it is filed.  If the commission finds that the objections are without merit, the application shall be deemed to have been completed upon original filing.  If the commission finds the application to be incomplete, it shall require the applicant to submit an amended application consistent with its findings, and the nine-month period shall not commence until the amended application is filed.

(e)  In any case of two or more organizations, trades, or businesses (whether or not incorporated, whether or not organized in the State of Hawaii, and whether or not affiliated) owned or controlled directly or indirectly by the same interests, the commission may distribute, apportion, or allocate gross income, deductions, credits, or allowances between or among the organizations, trades, or businesses, if it determines that the distribution, apportionment, or allocation is necessary to adequately reflect the income of any such organizations, trades, or businesses to carry out the regulatory duties imposed by this section.

(f)  Notwithstanding any law to the contrary, for public utilities having annual gross revenues of less than $2,000,000, the commission may make and amend its rules and procedures to provide the commission with sufficient facts necessary to determine the reasonableness of the proposed rates without unduly burdening the utility company and its customers.  In the determination of the reasonableness of the proposed rates, the commission shall:

(1)  Require the filing of a standard form application to be developed by the commission.  The standard form application for general rate increases shall describe the specific facts that shall be submitted to support a determination of the reasonableness of the proposed rates, and require the submission of financial information in conformance with a standard chart of accounts to be approved by the commission, and other commission guidelines to allow expeditious review of a requested general rate increase application;

(2)  Hold a public hearing as prescribed in section 269‑12(c) at which the consumers or patrons of the public utility may present testimony to the commission concerning the increase.  The public hearing shall be preceded by proper notice, as prescribed in section 269‑12; and

(3)  Make every effort to complete its deliberations and issue a proposed decision and order within six months from the date the public utility files a completed application with the commission; provided that all parties to the proceeding strictly comply with the procedural schedule established by the commission and no person is permitted to intervene.  If a proposed decision and order is rendered after the six-month period, the commission shall report in writing the reasons therefor to the legislature within thirty days after rendering the proposed decision and order.  Prior to the issuance of the commission's proposed decision and order, the parties shall not be entitled to a contested case hearing.

If all parties to the proceeding accept the proposed decision and order, the parties shall not be entitled to a contested case hearing, and section 269‑15.5 shall not apply.  If the commission permits a person to intervene, the six‑month period shall not apply and the commission shall make every effort to complete its deliberations and issue its decision within the nine‑month period from the date the public utility's completed application was filed, pursuant to subsections (b), (c), and (d).

If a party does not accept the proposed decision and order, either in whole or in part, that party shall give notice of its objection or nonacceptance within the timeframe prescribed by the commission in the proposed decision and order, setting forth the basis for its objection or nonacceptance; provided that the proposed decision and order shall have no force or effect pending the commission's final decision.  If notice is filed, the above six‑month period shall not apply and the commission shall make every effort to complete its deliberations and issue its decision within the nine‑month period from the date the public utility's completed application was filed as set forth in subsection (d).  Any party that does not accept the proposed decision and order under this paragraph shall be entitled to a contested case hearing; provided that the parties to the proceeding may waive the contested case hearing.

Public utilities subject to this subsection shall follow the standard chart of accounts to be approved by the commission for financial reporting purposes.  The public utilities shall file a certified copy of the annual financial statements in addition to an updated chart of accounts used to maintain their financial records with the commission and consumer advocate within ninety days from the end of each calendar or fiscal year, as applicable, unless this timeframe is extended by the commission.  The owner, officer, general partner, or authorized agent of the utility shall certify that the reports were prepared in accordance with the standard chart of accounts.

(g)  Any automatic fuel rate adjustment clause requested by a public utility in an application filed with the commission shall be designed, as determined in the commission's discretion, to:

(1)  Fairly share the risk of fuel cost changes between the public utility and its customers;

(2)  Provide the public utility with sufficient incentive to reasonably manage or lower its fuel costs and encourage greater use of renewable energy;

(3)  Allow the public utility to mitigate the risk of sudden or frequent fuel cost changes that cannot otherwise reasonably be mitigated through other commercially available means, such as through fuel hedging contracts;

(4)  Preserve, to the extent reasonably possible, the public utility's financial integrity; and

(5)  Minimize, to the extent reasonably possible, the public utility's need to apply for frequent applications for general rate increases to account for the changes to its fuel costs. [L 1959, c 239, §1; am L 1962, c 25, §2; Supp, §104-15; am L 1967, c 28, §1 and c 276, §1; HRS §269-16; am L 1973, c 149, §1(c); am L 1976, c 10, §1; am L 1979, c 111, §11; am L 1982, c 222, §2; am L 1983, c 98, §2(1), (2); am L 1984, c 289, §1; am L 1988, c 250, §2; am L 1989, c 189, §1; am L 1998, c 195, §2; am L 2004, c 168, §2; am L 2006, c 162, §2]

Attorney General Opinions

Allowances paid by gas and electric utilities under their promotional programs constituted rebates.  Att. Gen. Op. 65-18.

PUC may permit Honolulu Rapid Transit to charge reduced rates for senior citizens during non-peak hours.  Att. Gen. Op. 69-30.

Operation of a fuel oil adjustment clause is not a "rate increase".  "Rate" is synonymous with "rate schedule".  Att. Gen. Op. 76-1.

Case Notes

May not regulate rates and charges in interstate commerce.  24 H. 136.

Appeal to supreme court directly does not lie from order requiring carrier to relocate tracks.  25 H. 332.

Hawaiian Telephone, only Interstate Commerce Commission may fix rates.  26 H. 508.

Regulation of interisland service.  32 H. 127.

Rates for gas.  33 H. 487.

Interlocutory order not appealable.  33 H. 697.

Constitutional.  33 H. 890, aff'd 96 F.2d 412, aff'd 305 U.S. 306.

Applicant before PUC aggrieved, when.  44 H. 634, 637, 361 P.2d 390.

Section was inoperative with respect to air carrier rates during the 2-year transition period when C.A.B. jurisdiction over air carriers was continued by §15 of Admission Act.  44 H. 634, 361 P.2d 390.

Director of regulatory agencies as protector of consumer's interest is party to proceeding before PUC.  54 H. 663, 513 P.2d 1376.

To comply with §91-12, commission must rule on all proposed findings and its findings must be reasonably clear.  54 H. 663, 513 P.2d 1376.

Persons aggrieved who were involved as participants in hearings may appeal to supreme court when PUC staff fails to do so.  56 H. 260, 535 P.2d 1102.

Utility's promotional expenditures should not have been allowed for ratemaking purposes.  56 H. 260, 535 P.2d 1102.

Tariff rate based partially upon value of equipment not owned by taxpayer does not properly reflect taxpayer's gross income.  57 H. 477, 559 P.2d 283.

Commission must make findings of fact as required by §91-12 when issuing interim rate increases.  60 H. 166, 590 P.2d 524.

Granting of interim rate increases conditioned on a refund provision is a valid exercise of commission's powers.  60 H. 166, 590 P.2d 524.

Rehearings by administrative bodies are at their discretion.  60 H. 166, 590 P.2d 524.

Charges made by a public utility are governed by tariff filed with PUC.  60 H. 582, 593 P.2d 375.

Under "just and reasonable" standard, it is the result reached and not the method employed which is controlling.  60 H. 625, 594 P.2d 612; 67 H. 370, 689 P.2d 741; 67 H. 425, 690 P.2d 274.

No abuse of discretion in utilizing original cost method of valuating rate base, or in concluding that telephone company's plant-in-service was used or useful for public utility purposes.  65 H. 293, 651 P.2d 475.

Commission did not arbitrarily limit rate award.  67 H. 370, 689 P.2d 741.

Rebuttable presumption that a contribution was made by lot owners, or lessees, for construction of a utility system arises only if certain factors reveal intent by developer to obtain double recovery for its capital construction costs; commission erred in applying rebuttable presumption.  83 H. 132, 925 P.2d 302.

Under subsection (f) (1997), direct appeal to supreme court from PUC order lies only when PUC order pertains to regulation of utility rates or ratemaking procedures; supreme court thus lacked jurisdiction to hear direct appeal for PUC order pertaining to placement of transmission line.  85 H. 322, 944 P.2d 1265.

Under the filed-rate doctrine, telephone customers' claims failed as a matter of law where customers could not demonstrate that telephone company's allegedly inadequate disclosures constituted an unfair or deceptive trade practice because (1) company's tariffs on file with the public utilities commission disclosed that fees should be assessed against customers receiving touch calling services; (2) knowledge of these disclosures contained in the tariff was imputed to the customers, and, thus, (3) customers could prove neither the injury nor the likelihood of damage that is required under §480-2 or chapter 481A.  109 H. 69, 123 P.3d 194.



§269-16.2 - Approval of rules of a public utility.

[§269-16.2]  Approval of rules of a public utility.  Any rules, guidelines, or other standards of a public utility which interpret federal or state laws governing nonutility generators, or which make a nonutility generator monetarily responsible for the public utility's costs and profits of doing business as a public utility, shall be approved by the public utilities commission before adoption.  As used in this section, a "nonutility generator" means a person that produces electric power but is not a public utility. [L 1994, c 176, §2]



§269-16.3 - Statewide rate increase surcharge assessment on ratepayers in emergency situations.

[§269-16.3]  Statewide rate increase surcharge assessment on ratepayers in emergency situations.  (a)  Any utility that sustains damage to its facilities as a result of a state-declared emergency (including but not limited to disaster relief and civil defense emergencies as defined in chapters 127 and 128) and incurs costs related to the restoration and repair of its facilities which, if assessed only on the utility ratepayers of the affected utility service territory, may result in a rate increase of more than fifteen per cent for the average ratepayer in that utility service territory, may apply to the public utilities commission in accordance with this section to recover the costs provided herein through a monthly surcharge which shall be assessed on a statewide basis and shall be based on the utility's net restoration and repair costs; provided that the surcharge shall not result in an assessment of more than fifteen per cent for the average ratepayer in each of the other utility service territories and provided further that the public utilities commission shall exclude ratepayers in utility service territories with rates that may be substantially higher than other utility service territories in the State.

The public utilities commission shall have the authority to initially set, or subsequently revise, the surcharge to reflect the actual net restoration and repair costs incurred after deduction of amounts received from outside sources of recovery.  Such outside sources of recovery shall include, but not be limited to, insurance proceeds, government grants, and shareholder contributions.

(b)  Any utility meeting the criteria set forth in subsection (a) may file an application with the public utilities commission setting forth its estimated restoration and repair costs as well as the estimated amount or amounts that may be received from outside sources of recovery.

(c)  Within ninety days after filing of the utility's application, the public utilities commission, upon notice, hearing, and a determination that the application is just, reasonable, and in the public interest, shall:

(1)  Decide the extent to which it is just, reasonable, and in the public interest for the damaged utility's ratepayers or shareholders, or both, to bear part or all of the repair and restoration costs;

(2)  Determine whether the estimated amount of any net restoration and repair costs to be borne by the ratepayers of the damaged utility would result in a rate increase of more than fifteen per cent for the average residential ratepayer in that utility's service territory;

(3)  Issue an order allowing the affected utility or another utility acting on behalf of the affected utility to implement a monthly surcharge on all ratepayers statewide for the type of service rendered by the affected utility if the public utilities commission determines pursuant to paragraph (2) that a rate increase of more than fifteen per cent would otherwise be assessed;

(4)  Exclude from any such order ratepayers in utility service territories with rates that are substantially higher than other utility service territories in the State; and

(5)  Periodically review the order to ensure that the amounts collected by, or on behalf of, the utility shall not exceed the amount determined by the public utilities commission to be the net restoration and repair costs actually incurred.

The surcharge shall be assessed over a period to be determined by the public utilities commission; provided, however, that the period shall not exceed ten years.

(d)  Any outside sources of recovery, including but not limited to grants from federal or state sources, shall be used to offset any repair and restoration costs except where the use of such funds is otherwise limited by the grantor thereof.

(e)  For the purposes of this section, the term "restoration and repair costs" means those costs necessary to restore facilities damaged by a state-declared emergency to a functional level substantially the same as that existing immediately before the emergency and does not include the costs of upgrades or enhancements.

(f)  Any utility authorized by the public utilities commission to assess a surcharge pursuant to this section shall state separately the amount of the assessment on each affected ratepayer's monthly bill. [L 1993, c 337, §4]



§269-16.4 - Annual fuel mix disclosure.

[§269-16.4]  Annual fuel mix disclosure.  (a)  Beginning June 1, 2004, and every June 1 thereafter, each retail supplier of electricity shall disclose fuel mix information by generation category to its existing and new retail electricity customers for the prior calendar year.

(b)  Beginning June 1, 2004, and every June 1 thereafter, each retail supplier of electricity shall state the average retail price of electricity (per kilowatt-hour) for each rate class of service for the prior calendar year.  The average retail price of electricity for each rate class of service shall be determined by dividing the total electric revenues for each rate class of service by the total kilowatt-hours sold to each respective rate class.

(c)  The disclosure required by this section shall be:

(1)  Printed either on the customer's bill or as a bill insert; provided that this disclosure requirement shall not result in increased costs to ratepayers; and

(2)  Posted and updated on the supplier's internet website, if any.

(d)  As used in this section, the term "fuel mix" means the electricity sold to retail electricity customers expressed in terms of percentage contribution by generation category.  The total fuel mix included in each disclosure shall total one hundred per cent. [L 2003, c 147, §2]



§269-16.5 - Lifeline telephone rates.

§269-16.5  Lifeline telephone rates.  (a)  The public utilities commission shall implement a program to achieve lifeline telephone rates for residential telephone users.

(b)  "Lifeline telephone rate" means a discounted rate for residential telephone users identified as elders with limited income and the handicapped with limited income as designated by the commission.

(c)  The commission shall require every telephone public utility providing local telephone service to file a schedule of rates and charges providing a rate for lifeline telephone subscribers.

(d)  Nothing in this section shall preclude the commission from changing any rate established pursuant to subsection (a) either specifically or pursuant to any general restructuring of all telephone rates, charges, and classifications. [L 1986, c 116, §3; am L 1990, c 67, §8]



§269-16.6 - Telecommunications relay services for the deaf, persons with hearing disabilities, and persons with speech disabilities.

§269-16.6  Telecommunications relay services for the deaf, persons with hearing disabilities, and persons with speech disabilities.  (a)  The public utilities commission shall implement intrastate telecommunications relay services for the deaf, persons with hearing disabilities, and persons with speech disabilities.

(b)  The commission shall investigate the availability of experienced providers of quality telecommunications relay services for the deaf, persons with hearing disabilities, and persons with speech disabilities.  The provision of these telecommunications relay services to be rendered on or after July 1, 1992, shall be awarded by the commission to the provider or providers the commission determines to be best qualified to provide these services.  In reviewing the qualifications of the provider or providers, the commission shall consider the factors of cost, quality of services, and experience, and such other factors as the commission deems appropriate.

(c)  If the commission determines that the telecommunications relay service can be provided in a cost-effective manner by a service provider or service providers, the commission may require every intrastate telecommunications carrier to contract with such provider or providers for the provision of the telecommunications relay service under the terms established by the commission.

(d)  The commission may establish a surcharge to collect customer contributions for telecommunications relay services required under this section.

(e)  The commission may adopt rules to establish a mechanism to recover the costs of administering and providing telecommunications relay services required under this section.

(f)  The commission shall require every intrastate telecommunications carrier to file a schedule of rates and charges and every provider of telecommunications relay service to maintain a separate accounting for the costs of providing telecommunications relay services for the deaf, persons with hearing disabilities, and persons with speech disabilities.

(g)  Nothing in this section shall preclude the commission from changing any rate established pursuant to this section either specifically or pursuant to any general restructuring of all telephone rates, charges, and classifications.

(h)  As used in this section:

"Telecommunications relay services" means telephone transmission services that provide an individual who has a hearing or speech disability the ability to engage in communication by wire or radio with a hearing individual in a manner that is functionally equivalent to the ability of an individual who does not have a hearing or speech disability to communicate using wire or radio voice communication services.  "Telecommunications relay services" includes services that enable two-way communication using text telephones or other nonvoice terminal devices, speech-to-speech services, video relay services, and non-English relay services. [L 1988, c 207, §2; am L 1989, c 295, §2; am L 1991, c 63, §2; am L 1995, c 225, §§4, 5; am L 2003, c 50, §2]



§269-16.7 - REPEALED.

§269-16.7  REPEALED.  L 2003, c 50, §3.



§269-16.8 - Aggregators of telephone service requirements.

[§269-16.8]  Aggregators of telephone service requirements.  (a)  For the purposes of this section:

"Aggregator" means every person or entity that is not a telecommunications carrier, who, in the ordinary course of its business, makes telephones available and aggregates the calls of the public or transient users of its business, including but not limited to a hotel, motel, hospital, or university, that provides operator-assisted services through access to an operator service provider.

"Operator service" means a service provided by a telecommunications company to assist a customer to complete a telephone call.

(b)  The commission, by rule or order, shall adopt and enforce operating requirements for the provision of operator-assisted services by an aggregator.  These requirements shall include, but not be limited to, the following:

(1)  Posting and display of information in a prominent and conspicuous fashion on or near the telephone equipment owned or controlled by the aggregator which states the identity of the operator service provider, the operator service provider's complaint handling procedures, and means by which the customer may access the various operator service providers.

(2)  Identification by name of the operator service provider prior to the call connection and, if not posted pursuant to subsection (b)(1), a disclosure of pertinent rates, terms, conditions, and means of access to various operator service providers and the local exchange carriers; provided that the operator service provider shall disclose this information at any time upon request by the customer.

(3)  Allowing the customer access to any operator service provider operating in the relevant geographic area through the access method chosen by the provider or as deemed appropriate by the commission.

(4)  Other requirements as deemed reasonable by the commission in the areas of public safety, quality of service, unjust or discriminatory pricing, or other matters in the public interest. [L 1989, c 241, §1]



§269-16.9 - Telecommunications providers and services.

§269-16.9  Telecommunications providers and services.  (a)  Notwithstanding any provision of this chapter to the contrary, the commission, upon its own motion or upon the application of any person, and upon notice and hearing, may exempt a telecommunications provider or a telecommunications service from any or all of the provisions of this chapter, except the provisions of section 269-34, upon a determination that the exemption is in the public interest.  In determining whether an exemption is in the public interest, the commission shall consider whether the exemption promotes state policies in telecommunications, the development, maintenance, and operation of effective and economically efficient telecommunications services, and the furnishing of telecommunications services at just and reasonable rates and in a fair manner in view of the needs of the various customer segments of the telecommunications industry.  Among the specific factors the commission may consider are:

(1)  The responsiveness of the exemption to changes in the structure and technology of the State's telecommunications industry;

(2)  The benefits accruing to the customers and users of the exempt telecommunications provider or service;

(3)  The impact of the exemption on the quality, efficiency, and availability of telecommunications services;

(4)  The impact of the exemption on the maintenance of fair, just, and reasonable rates for telecommunications services;

(5)  The likelihood of prejudice or disadvantage to ratepayers of basic local exchange service resulting from the exemption;

(6)  The effect of the exemption on the preservation and promotion of affordable, universal, basic telecommunications services as those services are determined by the commission;

(7)  The resulting subsidization, if any, of the exempt telecommunications service or provider by nonexempt services;

(8)  The impact of the exemption on the availability of diversity in the supply of telecommunications services throughout the State;

(9)  The improvements in the regulatory system to be gained from the exemption, including the reduction in regulatory delays and costs;

(10)  The impact of the exemption on promoting innovations in telecommunications services;

(11)  The opportunity provided by the exemption for telecommunications providers to respond to competition; and

(12)  The potential for the exercise of substantial market power by the exempt provider or by a provider of the exempt telecommunications service.

(b)  The commission shall expedite, where practicable, the regulatory process with respect to exemptions and shall adopt guidelines under which each provider of an exempted service shall be subject to similar terms and conditions.

(c)  The commission may condition or limit any exemption as the commission deems necessary in the public interest.  The commission may provide a trial period for any exemption and may terminate the exemption or continue it for such period and under such conditions and limitations as it deems appropriate.

(d)  The commission may require a telecommunications provider to apply for a certificate of public convenience and necessity pursuant to section 269-7.5; provided that the commission may waive any application requirement whenever it deems the waiver to be in furtherance of the purposes of this section.  The exemptions under this section may be granted in a proceeding for certification or in a separate proceeding.

(e)  The commission may waive other regulatory requirements under this chapter applicable to telecommunications providers when it determines that competition will serve the same purpose as public interest regulation.

(f)  If any provider of an exempt telecommunications service or any exempt telecommunications provider elects to terminate its service, it shall provide notice of this to its customers, the commission, and every telephone public utility providing basic local exchange service in this State.  The notice shall be in writing and given not less than six months before the intended termination date.  Upon termination of service by a provider of an exempt service or by an exempt provider, the appropriate telephone public utility providing basic local exchange service shall ensure that all customers affected by the termination receive basic local exchange service.  The commission shall, upon notice and hearing or by rule, determine the party or parties who shall bear the cost, if any, of access to the basic local exchange service by the customers of the terminated exempt service.

(g)  Upon the petition of any person or upon its own motion, the commission may rescind any exemption or waiver granted under this section if, after notice and hearing, it finds that the conditions prompting the granting of the exemption or waiver no longer apply, or that the exemption or waiver is no longer in the public interest, or that the telecommunications provider has failed to comply with one or more of the conditions of the exemption or applicable statutory or regulatory requirements.

(h)  For purposes of this section, the commission, upon determination that any area of the State has less than adequate telecommunications service, shall require the existing telecommunications provider to show cause as to why the commission should not authorize an alternative telecommunications provider for that area under the terms and conditions of this section. [L 1990, c 49, §2; am L 1994, c 80, §3; am L 1995, c 225, §6]



§269-16.21 - REPEALED.

§269-16.21  REPEALED.  L 2001, c 272, §8.



§269-16.85 - Local exchange intrastate services; fully competitive.

[§269-16.85]  Local exchange intrastate services; fully competitive.  (a)  Notwithstanding section 269-16.9 or any other law to the contrary, the public utilities commission shall treat the State's local exchange intrastate services, under the commission's classification of services relating to costs, rates, and pricing, as fully competitive and apply all commission rules in accordance with that designation.  In addition, a telecommunications carrier shall not be required to obtain approval or provide any cost support or other information to establish or otherwise modify in any manner its rates, fares, and charges, or to bundle any service offerings into a single or combined price package; provided that a telecommunications carrier, except upon receiving the approval of the commission, shall not charge a higher rate for any retail telecommunications service than the rate for the same service included in the telecommunications carrier's filed tariff.  All rates, fares, charges, and bundled service offerings shall be filed with the public utilities commission for information purposes only.

(b)  This section shall apply to retail rates charged for service to end-user consumers only and shall not apply to wholesale rates charged for services provided by a telecommunications carrier to another telecommunications provider, a wireless communications provider, a voice over internet protocol communications provider, or other similar communications provider.

(c)  Nothing herein shall modify any requirements of a telecommunications carrier to provide lifeline telephone service, comply with carrier of last resort obligations, or comply with applicable service quality standards. [L 2009, c 180, §2]



§269-16.91 - Universal service subsidies.

[§269-16.91]  Universal service subsidies.  (a)  For any alternative telecommunications provider authorized to provide basic local exchange service to any area of the State pursuant to section 269-16.9(h), the commission may consider the following:

(1)  Transferring the subsidy, if any, of the local exchange provider's basic residential telephone service to the alternative provider; and

(2)  Transferring from the local exchange carrier to the alternative provider the amounts, if any, generated by the local exchange provider's services other than basic residential telephone service and which are used to subsidize basic residential service in the area.

(b)  To receive the subsidy amounts from the local exchange service provider, the alternative telecommunications provider shall be required, to the extent possible, to obtain basic residential service subsidies from both the local exchange service provider and national universal service providers. [L 1994, c 80, §2]



§269-16.92 - Changes in subscriber carrier selections; prior authorization required; penalties for unauthorized changes.

[§269-16.92]  Changes in subscriber carrier selections; prior authorization required; penalties for unauthorized changes.  (a)  No telecommunications carrier shall initiate a change in a subscriber's selection or designation of a long-distance carrier without first receiving:

(1)  A letter of agency or letter of authorization;

(2)  An electronic authorization by use of a toll-free number;

(3)  An oral authorization verified by an independent third party; or

(4)  Any other prescribed authorization;

provided that the letter or authorization shall be in accordance with verification procedures that are prescribed by the Federal Communications Commission or the public utilities commission.  For purposes of this section, "telecommunications carrier" does not include a provider of commercial mobile radio service as defined by 47 United States Code section 332(d)(1).

(b)  Upon a determination that any telecommunications carrier has engaged in conduct that is prohibited in subsection (a), the public utilities commission shall order the carrier to take corrective action as deemed necessary by the commission and may subject the telecommunications carrier to administrative penalties pursuant to section 269-28.  Any proceeds from administrative penalties collected under this section shall be deposited into the public utilities commission special fund.

The commission, if consistent with the public interest, may suspend, restrict, or revoke the registration, charter, or certificate of the telecommunications carrier, thereby denying, modifying, or limiting the right of the telecommunications carrier to provide service in this State.

(c)  The commission shall adopt rules, pursuant to chapter 91, necessary for the purposes of this section.  The commission may notify customers of their rights under these rules. [L 1998, c 225, §1]



§269-16.95 - Emergency telephone service; capital costs; ratemaking.

§269-16.95  Emergency telephone service; capital costs; ratemaking.  (a)  A public utility providing local exchange telecommunications services may recover the capital cost and associated operating expenses of providing a statewide enhanced 911 emergency telephone service in the public switched telephone network, through:

(1)  A telephone line surcharge; or

(2)  Its rate case.

(b)  Notwithstanding the commission's rules on ratemaking, the commission shall expedite and give highest priority to any necessary ratemaking procedures related to providing a statewide enhanced 911 emergency telephone service; provided that the commission may set forth conditions and requirements as the commission determines are in the public interest.

(c)  The commission shall require every public utility providing statewide enhanced 911 emergency telephone service to maintain a separate accounting of the costs of providing an enhanced 911 emergency service and the revenues received from related surcharges until the next general rate case.  The commission shall further require that every public utility imposing a surcharge shall identify such as a separate line item on all customer billing statements.

(d)  This section shall not preclude the commission from changing any rate, established pursuant to this section, either specifically or pursuant to any general restructuring of all telephone rates, charges, and classifications. [L 1993, c 223, §2; am L 1997, c 94, §1]

Cross References

Enhanced 911 services for mobile phones, see chapter 138.



§269-17 - Issuance of securities.

§269-17  Issuance of securities.  A public utility corporation may, on securing the prior approval of the public utilities commission, and not otherwise, issue stocks and stock certificates, bonds, notes, and other evidences of indebtedness, payable at periods of more than twelve months after the date thereof, for the following purposes and no other, namely:  for the acquisition of property or for the construction, completion, extension, or improvement of or addition to its facilities or service, or for the discharge or lawful refunding of its obligations or for the reimbursement of moneys actually expended from income or from any other moneys in its treasury not secured by or obtained from the issue of its stocks or stock certificates, or bonds, notes, or other evidences of indebtedness, for any of the aforesaid purposes except maintenance of service, replacements, and substitutions not constituting capital expenditure in cases where the corporation has kept its accounts for such expenditures in such manner as to enable the commission to ascertain the amount of moneys so expended and the purposes for which the expenditures were made, and the sources of the funds in its treasury applied to the expenditures.  As used herein, "property" and "facilities", mean property and facilities used in all operations of a public utility corporation whether or not included in its public utility operations or rate base.  A public utility corporation may not issue securities to acquire property or to construct, complete, extend or improve or add to its facilities or service if the commission determines that the proposed purpose will have a material adverse effect on its public utility operations.

All stock and every stock certificate, and every bond, note, or other evidence of indebtedness of a public utility corporation not payable within twelve months, issued without an order of the commission authorizing the same, then in effect, shall be void. [L 1933, c 169, pt of §4; RL 1935, §7955; RL 1945, §4716; RL 1955, §104-16; HRS §269-17; am L 1969, c 276, §1]

Cross References

Administrative procedure, see chapter 91.

Case Notes

Contract for lease of land, which was not a loan and which was not a method of generating capital was not an evidence of indebtedness.  64 H. 289, 639 P.2d 1103.

Cited:  44 H. 634, 635, 361 P.2d 390; 47 H. 1, 7, 384 P.2d 536.



§269-17 - .

§269-17.5  Issuance of voting stock; restrictions.  (a)  For purposes of this section "foreign corporation" means a foreign corporation as defined in section 235-1 or a corporation in which a majority of the voting stock is held by a single foreign corporation as defined in section 235-1.

(b)  "Nonresident alien" means a person not a citizen of the United States who is not defined as a resident alien by the United States Citizenship and Immigration Services.

(c)  No more than twenty-five per cent of the issued and outstanding voting stock of a corporation organized under the laws of the State and who owns, controls, operates, or manages any plant or equipment, or any part thereof, as a public utility within the definition set forth in section 269-1 shall be held, whether directly or indirectly, by any single foreign corporation or any single nonresident alien, or held by any person, unless prior written approval is obtained from the public utilities commission, or unless a transaction is exempt.  An exempt transaction is:

(1)  Any purchase or sale by an underwriter; or

(2)  A transaction to acquire shares of a corporation with less than one hundred shareholders and less than $1,000,000 in assets.

Every assignment, transfer, contract, or agreement for assignment or transfer of any shares in violation of this section shall be void and of no effect; and no such transfer shall be made on the books of the corporation.  Nothing herein shall be construed to make illegal the holding of stock lawfully held, directly or indirectly, prior to June 4, 1977. [L 1977, c 168, §2; am L 1998, c 73, §1; am L 2005, c 22, §11]



§269-18 - Acquirement of stock of another public utility.

§269-18  Acquirement of stock of another public utility.  No public utility corporation shall purchase or acquire, take or hold, any part of the capital stock of any other public utility corporation, organized or existing under or by virtue of the laws of the State, without having been first authorized to do so by the order of the public utilities commission.  Every assignment, transfer, contract, or agreement for assignment or transfer of any stock by or through any person or corporation to any corporation or otherwise in violation of this section shall be void and of no effect; and no such transfer shall be made on the books of any public utility.  Nothing herein shall be construed to make illegal the holding of stock lawfully acquired before July 1, 1933. [L 1933, c 169, pt of §4; RL 1935, §7956; RL 1945, §4717; RL 1955, §104-17; HRS §269-18]

Case Notes

State-federal jurisdiction over interisland air transportation.  235 F. Supp. 990; 47 H. 1, 87, 384 P.2d 536.



§269-19 - Merger and consolidation of public utilities.

§269-19  Merger and consolidation of public utilities.  (a)  Except as provided in subsection (b), no public utility shall sell, lease, assign, mortgage, or otherwise dispose of or encumber the whole or any part of its road, line, plant, system, or other property necessary or useful in the performance of its duties to the public, or any franchise or permit, or any right thereunder, nor by any means, directly or indirectly, merge or consolidate with any other public utility without first having secured from the public utilities commission an order authorizing it so to do.  Every such sale, lease, assignment, mortgage, disposition, encumbrance, merger, or consolidation, made other than in accordance with the order of the commission shall be void.

(b)  A public utility, under circumstances that it deems exigent and in its judgment require a response that rapidly restores one of its customers to normal, or near normal, operating status in order to prevent serious disruption of essential public services, or avoid serious risk to public safety, or to mitigate severe economic losses to that customer, may transfer, assign, or otherwise dispose of its property without prior approval from the public utilities commission as required in subsection (a); provided that in so doing:

(1)  The public utility does not unduly hinder or degrade the public utility's operation with respect to its services or other customers;

(2)  The public utility is duly compensated for its property; and

(3)  The public utility reports in detail to the public utilities commission within thirty days of any such action unless otherwise approved by the public utilities commission for good cause shown.

For purposes of this subsection, "property" does not include real property. [L 1933, c 169, pt of §4; RL 1935, §7957; RL 1945, §4718; RL 1955, §104-18; HRS §269-19; am L 2008, c 7, §2]

Case Notes

Section applies to lease of air space above land used by a public utility, and approval of commission must be obtained.  54 H. 402, 507 P.2d 755.

PUC did not fail to protect public interest with regard to HECO's contract for purchase of land in Heeia Kea.  64 H. 289, 639 P.2d 1103.

Unsecured obligation to make payments in future is not an encumbrance.  64 H. 289, 639 P.2d 1103.

Cited:  178 F. Supp. 637, 640.



§269-19.5 - Relations with an affiliated interest; definition; contracts with affiliates filed and subject to commission action.

[§269-19.5]  Relations with an affiliated interest; definition; contracts with affiliates filed and subject to commission action.  (a)  For purposes of this section "affiliated interests" with a public utility includes the following:

(1)  Every person owning or holding, directly or indirectly, ten per cent or more of the voting securities of a public utility, and every person having ownership of ten per cent or more of voting securities of a person owning ten per cent or more of the voting securities of a public utility;

(2)  Every corporation ten per cent or more of whose voting securities is owned by any person owning ten per cent or more of the voting securities of a public utility;

(3)  Every person who is an officer or director of a public utility;

(4)  Every corporation operating a public utility, or providing engineering, accounting, legal, or similar service to public utilities or common carriers by water, which has three or more officers or three or more directors in common with a public utility, and every other corporation which has directors in common with a public utility where the number of common directors is more than one-third of the total number of the utility's directors.

(b)  The purpose of this section is to encourage companies providing essential utility and regulated transport service to Hawaii consumers to obtain their services, supplies, and equipment by relying, to the extent practicable, on competitive procurement practices; provided that when companies obtain their services, supplies, and equipment from affiliated interests, the contracts and agreements between the regulated entity and its affiliates must be shown by clear and convincing evidence to be in furtherance of the interests of the public.

(c)  No contract or agreement providing for the furnishing of management, supervisory, construction, engineering, accounting, legal, financial, or similar services, and no contract or agreement for the purchase, sale, lease, furnishing or exchange of any real or personal property rights, including but not limited to real estate, improvements on land, equipment, leasehold interests, easements, rights-of-way, franchises, licenses, permits, trademarks, and copyrights, made or entered into after July 1, 1988, between a public utility and any affiliated interest shall be valid or effective unless and until the contract or agreement has been received by the commission.  It shall be the duty of every public utility to file with the commission a verified copy of any contract or agreement with an affiliate having a face value of at least $300,000, or a verified summary of any unwritten contract or agreement having a face value of at least $300,000 within forty-five days of the effective date of the contract or agreement.  Each and every contract or agreement between a public utility and an affiliate for capital expenditures other than for real property or an interest therein, shall be accompanied with price quotations provided by at least two nonaffiliated suppliers, providers, or purveyors, or if such price quotations cannot be obtained without substantial expense to the utility, that the public utility verify that fact by affidavit; provided that all contracts or agreements effective at the time of a general rate proceeding which were discoverable and subject to review by the commission, shall be valid and not subject to subsequent regulatory review and action by the commission; provided further, however, that notwithstanding any other provision to the contrary, there shall be no transfer of real property, or interest in real property between a public utility and an affiliate, without prior approval of the commission, after hearing, wherein the public utility must show that the transfer is in the best interest of the public utility and all of its customers.

No affirmative action is required by the commission in regards to the filing of the contract or agreement; provided  however, that if the commission, in its discretion, determines that the terms and conditions of the contract or agreement to be unreasonable or otherwise contrary to the public interest, the commission shall notify the public utility of its determination, whereupon the public utility shall have the option to alter, revise, amend, or terminate the contract or agreement, or assume the risk that future payments for performance of the contract or agreement will be deemed unreasonable and excluded by the commission for ratemaking purposes.

(d)  In any proceeding, whether upon the commission's own motion or upon application or complaint, involving the rates or practices of any public utility, the commission may exclude from the accounts of the public utility any payment or compensation to an affiliated interest for any services rendered or property or service furnished, as above described, under existing contracts or agreements with the affiliated interest unless the public utility shall establish by clear and convincing evidence the reasonableness of the payment or compensation.

(e)  The commission shall have continuing supervisory control over the terms and conditions of the contracts and agreements above described so far as necessary to protect and promote the public interest.  The commission shall have the same jurisdiction over modifications of or amendments to contracts or agreements as it has over original contracts or agreements.  The fact that the public utility may have entered into contracts or agreements without submittal of documents to the commission shall not preclude disallowance or disapproval of payments made pursuant thereto, for ratemaking purposes, if upon actual experience under the contracts or agreements it appears that the payments provided for or made are or were unreasonable.  Every contract or agreement shall be expressly conditioned upon the reserved power of the commission to take appropriate ratemaking actions if, and as necessary, subsequent to submittal of the contract or agreement in order to protect and promote the public interest.

(f)  Whenever the commission shall discover that any public utility is giving effect to any contract or agreement without the contract or agreement having been received by the commission for review, as required by this section, the commission has authority to issue an order to the public utility to show cause why the public utility should not cease and desist from making any payments or otherwise giving any effect to the terms of the contract or agreement, and the public utility shall have the opportunity to show with clear and convincing evidence that the contract or agreement is in the best interest of the public utility and all of its customers.

(g)  None of the provisions of this section shall apply to transactions with affiliated interests where the total consideration involved in a transaction is less than $300,000 for any calendar year provided that multiple payments under any contract or agreement shall be added together for purposes of construing this provision; and provided, further, that the provisions of this section shall apply to any contract or agreement structured specifically to avoid regulation hereunder.

(h)  Transactions between affiliated Hawaii based utilities shall be exempt from the provisions of this section. [L 1988, c 368, §1]



§269-20 - Certificates of public convenience and necessity for water carriers.

§269-20  Certificates of public convenience and necessity for water carriers.  (a)  No person which holds itself out to the general public to engage in the transportation by water of passengers or property or any class or classes thereof for compensation, between points in the State of Hawaii, shall operate unless there is in force with respect to such carrier a certificate of public convenience and necessity issued by the commission authorizing such transportation; provided that this section shall not apply to any carrier by water to the extent that the carrier is excluded from the definition of a public utility under section [269-1(2)(E) and (F)].

(b)  Applications for certificates shall be made in writing under oath to the commission in such form as it requires.

(c)  A certificate shall be issued to any qualified applicant therefor, authorizing the whole or any part of the operations covered by the application, if it is found that the applicant is fit, willing, and able properly to perform the service proposed and to conform to the provisions of this chapter and the requirements, rules and regulations of the commission thereunder, and that the proposed service, to the extent authorized by the certificate, is or will be required by the present or future public convenience and necessity; otherwise such application shall be denied.  Any certificate issued shall specify the service to be rendered and the routes and ports which the water carrier is to serve and there shall be attached to the exercise of the privileges granted by the certificate, at the time of issuance and from time to time thereafter, such reasonable conditions and limitations as the public convenience and necessity may require.

(d)  The commission may at any time suspend, change or revoke such certificate in the manner provided in section 271-19. [L 1933, c 169, pt of §4; RL 1945, §4719; am L 1945, c 189, §1; am L 1949, c 366, §2; RL 1955, §104-19; HRS §269-20; am L 1969, c 55, §1]

Revision Note

Provisions of subsection (c) authorizing the issuance of a certificate to a carrier under L 1969, c 55, §1, deleted as obsolete.

Case Notes

Acceptance of certificate and benefits, estops holder from contesting validity of law under which certificate issued.  33 H. 813.

Certificate within police power; not a franchise.  34 H. 52.

Ownership of franchise does not prevent application for a certificate for other purposes.  40 H. 579.

Regulation of depreciation practice of utilities; scope of court's review of commission order.  42 H. 233.



§269-21 , 22 - REPEALED.

§§269-21, 22  REPEALED.  L 1969, c 55, §2.



§269-23 - Liability of initial and delivering common carrier for loss; limitation of liability; notice and filing of claim.

§269-23  Liability of initial and delivering common carrier for loss; limitation of liability; notice and filing of claim.  Any common carrier receiving property for transportation from a point in Hawaii to a point in Hawaii shall issue a receipt or bill of lading therefor, and shall be liable to the lawful holder thereof for any loss, damage, or injury to the property caused by it or by any common carrier or transportation company to which the property may be delivered or over whose line or lines the property may pass when transported on a through bill of lading, and no contract, receipt, rule, regulation, or other limitation of any character whatsoever shall exempt the common carrier from the liability imposed; and any such common carrier so receiving property for transportation or any common carrier or transportation company delivering the property so received and transported shall be liable to the lawful holder of the receipt or bill of lading or to any party entitled to recover thereon, whether the receipt or bill of lading has been issued or not, for the full actual loss, damage, or injury to such property caused by it or by any common carrier or transportation company to which the property may be delivered or over whose line or lines the property may pass when transported on a through bill of lading, notwithstanding any limitation of liability or limitation of the amount of recovery or representation or agreement as to value in any receipt or bill of lading, or in any contract, rule, regulation, or in any tariff filed with the public utilities commission; and any such limitation, without respect to the manner or form in which it is sought to be made is declared to be unlawful and void; provided that if the loss, damage, or injury occurs while the property is in the custody of a carrier by water the liability of the carrier shall be determined by the bill of lading of the carrier by water and by and under the laws and regulations applicable to transportation by water, and the liability of the initial or delivering carrier shall be the same as that of the carrier by water; provided that the provisions hereof respecting liability for full actual loss, damage, or injury, notwithstanding any limitation of liability or recovery or representation or agreement or release as to value, and declaring any such limitation to be unlawful and void, shall not apply, first, to baggage carried on passenger trains or boats, or trains or boats carrying passengers; second, to property, except ordinary livestock, received for transportation concerning which the carrier shall have been or shall be expressly authorized or required by order of the commission to establish and maintain rates dependent upon the value declared in writing by the shipper or agreed upon in writing as the released value of the property, in which case the declaration or agreement shall have no other effect than to limit liability and recovery to an amount not exceeding the value so declared or released, and any tariff schedule which may be filed with the commission pursuant to the order shall contain specific reference thereto and may establish rates varying with the value so declared and agreed upon; and the commission may make such order in cases where rates dependent upon and varying with declared or agreed values would, in its opinion, be just and reasonable under the circumstances and conditions surrounding the transportation; provided further that nothing in this section shall deprive any holder of the receipt or bill of lading of any remedy or right of action which the holder has under the existing law; provided further that it shall be unlawful for any such receiving or delivering common carrier to provide by rule, contract, regulation, or otherwise a shorter period for the filing of claims than four months, and for the institution of suits than two years, such period for institution of suits to be computed from the day when notice in writing is given by the carrier to the claimant that the carrier has disallowed the claim or any part or parts thereof specified in the notice; and provided further that the liability imposed by this section shall also apply in the case of property reconsigned or diverted in accordance with the applicable tariffs filed as provided by the commission. [L 1961, c 66, §1; am L 1963, c 193, §32; Supp, §104-21.5; HRS §269-23; gen ch 1985]

Attorney General Opinions

Discussion of state-federal jurisdiction over interisland air carriers.  Att. Gen. Op. 71-3.

Case Notes

Onus on carrier to disprove negligence when goods are damaged while in carrier's possession.  8 H. 525.



§269-24 - REPEALED.

§269-24  REPEALED.  L 1981, c 167, §2.



§269-25 - Valuations.

§269-25  Valuations.  The public utilities commission may either upon its own motion or upon application by any utility for any order where the commission deems it advisable and to the best interest of the public and the utility cause a valuation to be made to ascertain for any purpose specified in this chapter the value of the property of any public utility and every fact and element of value which in its judgment may or does have any bearing on such value.  The commission may make revaluations and ascertain the value of all additions, betterments, extensions, and acquisitions of property of any public utility. [L 1933, c 169, pt of §4; RL 1935, §7960; RL 1945, §4721; RL 1955, §104-22; HRS §269-25]



§269-26 - Investigation of water rates charged by lessee under state leases.

§269-26  Investigation of water rates charged by lessee under state leases.  The public utilities commission shall investigate charges made by all persons for water supplied to consumers for domestic uses and purposes, where the water supplied is secured by virtue of a lease from the State, requiring rates to be fixed by the licensee with the approval of the department of land and natural resources.  If it appears upon investigation that the water supplied to consumers for domestic uses and purposes is by virtue of a lease requiring rates to be fixed by the licensee, with the approval of the department, then the public utilities commission shall report to the department the result of the investigation, and whether the rates charged to consumers are reasonable or not. [L 1917, c 238, §1; RL 1925, §2203; RL 1935, §7961; RL 1945, §4722; RL 1955, §104-23; am L Sp 1959 2d, c 1, §21; am L 1961, c 132, §2; HRS §269-26]



§269-26.5 - Preferential water rates for agricultural activities.

[§269-26.5]  Preferential water rates for agricultural activities.  (a)  It is the policy of the State to promote the long-term viability of agriculture by establishing mechanisms that provide for preferential rates for potable water for agricultural activities.  The public utilities commission shall have the authority to establish preferential rates for potable water used for agricultural activities in a public utility's service area.

(b)  Upon receipt of a bona fide request for preferential rates for potable water to be used for agricultural activities, and proof that the customer engages in agricultural activities, a public utility shall provide proposed preferential rates for potable water to be used only for qualified agricultural activities to the public utilities commission for approval.  All such rates approved by the public utilities commission shall be subsidized by the potable water rates charged to other customers of the public utility if required as determined by the public utilities commission.  In reviewing the proposed preferential rates, the public utilities commission, in consultation with the department of agriculture, may establish additional criteria to qualify bona fide agribusinesses for water used solely for agricultural activities.  For rate cases initiated pursuant to this section, the public utilities commission shall allow the recovery of any reasonable unamortized costs incurred by the public utility in its previous rate case; provided however, upon full amortization of these costs, rates shall be adjusted accordingly. [L 2008, c 169, §2]



§269-27 - Prevention of unreasonable water rates.

§269-27  Prevention of unreasonable water rates.  In the event the public utilities commission, investigating as provided in section 269-26, reports that in its judgment the rates charged to consumers for water supplied to them for domestic uses and purposes, are not reasonable, the attorney general shall take appropriate action to secure for the consumers reasonable rates for such water, or, if the attorney general is so advised, proceed to cancel the licenses and leases of the persons charging the unreasonable rates. [L 1917, c 238, §2; RL 1925, §2204; RL 1935, §7962; RL 1945, §4723; RL 1955, §104-24; HRS §269-27; gen ch 1985]



§269-27.1 - Establishment of geothermal energy rates.

[§269-27.1]  Establishment of geothermal energy rates.  (a)  The rate payable by a public utility to the producer of geothermal steam or electricity generated from geothermal steam shall be established by agreement between the public utility and the supplier, subject to approval by the public utilities commission; provided that if the public utility and the supplier fail to reach an agreement for such rate, or if the agreed upon rate is disapproved by the commission, the public utilities commission shall establish a just and reasonable rate for the geothermal steam or electricity generated from geothermal steam supplied to the public utility by the producer.

(b)  The producer of geothermal steam or electricity generated from geothermal steam shall be excluded from coverage of the term "public utility" as defined in section 269-1. [L 1978, c 132, §2]



§269-27.2 - Utilization of electricity generated from nonfossil fuels.

§269-27.2  Utilization of electricity generated from nonfossil fuels.  (a)  The public utilities commission shall investigate and determine the extent to which electricity generated from nonfossil fuel sources is available to public utilities that supply electricity to the public, which electricity is in excess of that utilized or otherwise needed by the producers for their internal uses and which the producers are willing to make available to the electric public utilities.

(b)  The public utilities commission may direct public utilities that supply electricity to the public to arrange for the acquisition of and to acquire electricity generated from nonfossil fuel sources as is available from and the producers are willing and able to make available to the public utilities, and to employ and dispatch the nonfossil fuel generated electricity in a manner consistent with the availability thereof to maximize the reduction in consumption of fossil fuels in the generation of electricity to be provided to the public.  To assist the energy resources coordinator in effectuating the purposes of chapter 201N, the public utilities commission may develop reasonable guidelines and timetables for the creation and implementation of power purchase agreements.

(c)  The rate payable by the public utility to the producer for the nonfossil fuel generated electricity supplied to the public utility shall be as agreed between the public utility and the supplier and as approved by the public utilities commission; provided that in the event the public utility and the supplier fail to reach an agreement for a rate, the rate shall be as prescribed by the public utilities commission according to the powers and procedures provided in this chapter.

The commission's determination of the just and reasonable rate shall be accomplished by establishing a methodology that removes or significantly reduces any linkage between the price of fossil fuels and the rate for the nonfossil fuel generated electricity to potentially enable utility customers to share in the benefits of fuel cost savings resulting from the use of nonfossil fuel generated electricity.  As the commission deems appropriate, the just and reasonable rate for nonfossil fuel generated electricity supplied to the public utility by the producer may include mechanisms for reasonable and appropriate incremental adjustments, such as adjustments linked to consumer price indices for inflation or other acceptable adjustment mechanisms.

(d)  Upon application of a public utility that supplies electricity to the public, and notification of its customers, the commission, after an evidentiary hearing, may allow payments made by the public utility to nonfossil fuel producers for firm capacity and related revenue taxes to be recovered by the public utility through an interim increase in rates until the effective date of the rate change approved by the commission's final decision in the public utility's next general rate proceeding under section 269-16, notwithstanding any requirements to the contrary of any other provision in this chapter or in the commission's rules or practices; provided the amount recovered by the utility and the amount of increase in rates due to the payments for firm capacity and related revenue taxes to be charged to the consumers of the electricity are found by the commission to be:

(1)  Just and reasonable;

(2)  Not unduly prejudicial to the customers of the public utility;

(3)  Promotional of Hawaii's long-term objective of energy self-sufficiency;

(4)  Encouraging to the maintenance or development of nonfossil fueled sources of electrical energy; and

(5)  In the overall best interest of the general public.

The evidentiary hearing provided for in this subsection shall be conducted expeditiously and shall be limited to evidence related to the above findings.  Notwithstanding section 269-16, no public hearing shall be required, except as the commission in its discretion may require. [L 1977, c 102, §3; am L 1982, c 266, §2; am L 1983, c 243, §1; am L 1988, c 246, §2; am L 2004, c 95, §3; am L 2006, c 162, §3; am L 2008, c 207, §4; am L 2009, c 50, §2]



§269-27.3 - Preferential renewable energy rates; agricultural activities.

[§269-27.3]  Preferential renewable energy rates; agricultural activities.  It is the policy of the State to promote the long-term viability of agriculture by establishing mechanisms that provide for preferential rates for the purchase of renewable energy produced in conjunction with agricultural activities.  The public utilities commission shall have the authority to establish preferential rates for the purchase of renewable energy produced in conjunction with agricultural activities.

Upon receipt of a bona fide request for preferential rates for the purchase of renewable energy produced in conjunction with agricultural activities, and proof that the renewable energy is produced in conjunction with agricultural activities, a public utility shall forward the request for preferential rates to the public utilities commission for approval. [L 2009, c 185, §2]



§269-27 - .

[§269-27.5]  Construction of high-voltage electric transmission lines; hearing.  Whenever a public utility plans to place, construct, erect, or otherwise build a new 46 kilovolt or greater high-voltage electric transmission system above the surface of the ground through any residential area, the public utilities commission shall conduct a public hearing prior to its issuance of approval thereof.  Notice of the hearing shall be given in the manner provided in section 269-16 for notice of public hearings. [L 1976, c 11, §2]

Case Notes

Where general public had substantial opportunity to provide input, public utilities commission had established necessary procedures by which ratepayers could manifest their consent in order to persuade commission that cost of underground routing of transmission lines was acceptable.  81 H. 459, 918 P.2d 561.



§269-27.6 - Construction of high-voltage electric transmission lines; overhead or underground construction.

§269-27.6  Construction of high-voltage electric transmission lines; overhead or underground construction.  (a)  Notwithstanding any law to the contrary, whenever a public utility applies to the public utilities commission for approval to place, construct, erect, or otherwise build a new 46 kilovolt or greater high-voltage electric transmission system, either above or below the surface of the ground, the public utilities commission shall determine whether the electric transmission system shall be placed, constructed, erected, or built above or below the surface of the ground; provided that in its determination, the public utilities commission shall consider:

(1)  Whether a benefit exists that outweighs the costs of placing the electric transmission system underground;

(2)  Whether there is a governmental public policy requiring the electric transmission system to be placed, constructed, erected, or built underground, and the governmental agency establishing the policy commits funds for the additional costs of undergrounding;

(3)  Whether any governmental agency or other parties are willing to pay for the additional costs of undergrounding;

(4)  The recommendation of the division of consumer advocacy of the department of commerce and consumer affairs, which shall be based on an evaluation of the factors set forth under this subsection; and

(5)  Any other relevant factors.

(b)  In making the determination set forth in subsection (a), for new 138 kilovolt or greater high-voltage transmission systems, the public utilities commission shall evaluate and make specific findings on all of the following factors:

(1)  The amortized cost of construction over the respective usable life of an above-ground versus underground system;

(2)  The amortized cost of repair over the respective usable life of an above-ground versus underground system;

(3)  The risk of damage or destruction over the respective usable life of an above-ground versus an underground system;

(4)  The relative safety and liability risks of an above-ground versus underground system;

(5)  The electromagnetic field emission exposure from an above-ground versus underground system;

(6)  The proximity and visibility of an above-ground system to:

(A)  High density population areas;

(B)  Conservation and other valuable natural resource and public recreation areas;

(C)  Areas of special importance to the tourism industry; and

(D)  Other industries particularly dependent on Hawaii's natural beauty;

(7)  The length of the system;

(8)  The breadth and depth of public sentiment with respect to an above-ground versus underground system; and

(9)  Any other factors that the public utilities commission deems relevant.

(c)  A public utility making an application to the public utilities commission under this section shall clearly and fully state and support its evaluation of each factor set forth in subsection (b). [L 1994, c 133, §2; am L 1997, c 95, §2; am L 1998, c 218, §1]

Cross References

Underground installation of utility facilities along federal-aid highways, see §264-33.5.



§269-28 - Penalty.

§269-28  Penalty.  (a)  Any public utility violating or neglecting or failing in any particular to conform to or comply with this chapter or any lawful order of the public utilities commission shall be subject to a civil penalty not to exceed $25,000 for each day such violation, neglect, or failure continues, to be assessed by the commission after a hearing in accordance with chapter 91.  The commission may order the public utility to cease carrying on its business while the violation, neglect, or failure continues.

(b)  Notwithstanding the provisions of subsection (a), any public utility violating or neglecting or failing in any particular to conform to or comply with any rule or order of the commission setting forth safety requirements applicable to the transmission of gas shall be subject to a civil penalty not to exceed $25,000 for each day that the violation, neglect, or failure continues; provided that the maximum penalty for related violations arising out of the same act, omission, or occurrence shall not exceed $500,000.

(c)  Notwithstanding the provisions of subsection (a), any person acting in the capacity of or engaging in the business of a public utility in the State without having a certificate of public convenience and necessity or other authority previously obtained under and in compliance with this chapter and the rules promulgated thereunder may be subject to a civil penalty not to exceed $5,000 for each such offense, and, in the case of a continuing violation, $5,000 for each day that uncertified activity continues.

(d)  Upon written application filed within fifteen days after service of an order imposing a civil penalty pursuant to this section, the commission may remit or mitigate such penalty upon such terms as it deems proper.

(e)  If any civil penalty imposed pursuant to this section is not paid within such period as the commission may direct, the attorney general shall institute a civil action for recovery of same in circuit court. [L 1913, c 89, §15; RL 1925, §2205; am L 1933, c 169, §3; RL 1935, §7963; RL 1945, §4724; RL 1955, §104-25; HRS §269-28; am L 1977, c 7, §1; am L 1988, c 254, §1; am L 1989, c 242, §1; am L 1991, c 57, §11]

Case Notes

State-federal jurisdiction over interisland air transportation.  235 F. Supp. 990; 47 H. 1, 87, 384 P.2d 536.



§269-29 - Perjury.

§269-29  Perjury.  Any person who wilfully and knowingly makes under oath any false statement in connection with any investigation by or proceeding before the public utilities commission shall be guilty of perjury and, upon conviction, shall be subject to the penalty prescribed by law for the offense. [L 1913, c 89, §16; RL 1925, §2206; RL 1935, §7964; RL 1945, §4725; RL 1955, §104-26; HRS §269-29]

Cross References

Perjury and related offenses, see §§710-1060 to 1068.



§269-30 - Finances; public utility fee.

§269-30  Finances; public utility fee.  [Repeal and reenactment on June 30, 2009.  L 2005, c 22, §51.]  (a)  Sections 607-5 to 607-9 shall apply to the public utilities commission and each commissioner, as well as to the supreme and circuit courts, and all costs and fees paid or collected pursuant to this section shall be deposited with the director of finance to the credit of the public utilities commission special fund established under section 269-33.

(b)  There also shall be paid to the public utilities commission in each of the months of July and December of each year, by each public utility subject to investigation by the public utilities commission, a fee equal to one-fourth of one per cent of the gross income from the public utility's business during the preceding year, or the sum of $30, whichever is greater.  This fee shall be deposited with the director of finance to the credit of the public utilities commission special fund.

(c)  Each public utility paying a fee under subsection (b) may impose a surcharge to recover the amount paid above one-eighth of one per cent of gross income.  The surcharge imposed shall not be subject to the notice, hearing, and approval requirements of this chapter; provided that the surcharge may be imposed by the utility only after thirty days' notice to the public utilities commission.  Unless ordered by the public utilities commission, the surcharge shall be imposed only until the conclusion of the public utility's next rate case; provided that the surcharge shall be subject to refund with interest at the public utility's authorized rate of return on rate base if the utility collects more money from the surcharge than actually paid due to the increase in the fee to one-fourth of one per cent.

(d)  Notwithstanding any provision of this chapter to the contrary, the public utilities commission may, upon the filing of a petition by a public utility, credit a public utility for amounts paid under subsection (b) toward amounts the public utility owes in one call center fees under section 269E-6(f). [L 1913, c 89, §17; am L 1913, c 137, §1; RL 1925, §2207; am L 1933, c 169, §5; RL 1935, §7965; RL 1945, §4726; am L 1949, c 180, §1; am L 1955, c 206, §2; RL 1955, §104-27; am L 1959, c 265, §14; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §269-30; am L 1973, c 149, §1(d); am L 1981, c 167, §3; am L 1994, c 226, §3; am L 2004, c 141, §§2, 7]

Note

Repeal and reenactment on June 30, 2009 by L 2005, c 22, §51 deleted by L 2009, c 72, §3.

Cross References

Modification of fees, see §92-28.

Attorney General Opinions

Nonutility revenues must be included in gross revenues for computation of fees.  Att. Gen. Op. 61-100.

Case Notes

Interisland fees.  32 H. 127.

Interest on unpaid amounts.  33 H. 890, aff'd 96 F.2d 412, aff'd 305 U.S. 306.

Companies subject to fees under this section are determined by §269-1, the definition of public utility.  56 H. 115, 530 P.2d 742.

Cited:  34 H. 269, 270, aff'd 105 F.2d 286; 43 H. 216.



§269-31 - Application of this chapter.

§269-31  Application of this chapter.  This chapter shall not apply to commerce with foreign nations, or commerce with the several states of the United States, except insofar as the same may be permitted under the Constitution and laws of the United States; nor shall it apply to public utilities owned and operated by the State, or any county, or other political subdivision. [L 1913, c 89, §20; RL 1925, §2210; RL 1935, pt of §7966; RL 1945, pt of §4727; RL 1955, §104-28; HRS §269-31]

Case Notes

Commission has powers re federally regulated utilities.  305 U.S. 306.

Shipping board has sole and exclusive jurisdiction to regulate rates of a common carrier by water in interstate commerce.  24 H. 136.

Hawaiian Telephone, only Interstate Commerce Commission may fix rates.  26 H. 508.



§269-32 - Injury to public utility property.

[§269-32]  Injury to public utility property.  Any person who injures or destroys, through want of proper care, any necessary or useful facility, equipment or property of any public utility shall be liable to the public utility for all damages sustained thereby.  The measure of damages to the facility, equipment or property injured or destroyed shall be the cost to repair or replace the property injured or destroyed including direct and allocated costs for labor, materials, supervision, supplies, tools, taxes, transportation, administrative and general expense and other indirect or overhead expenses, less credit, if any, for salvage.  The specifying of the measure of damages for the facility, equipment or property shall not preclude the recovery of such other damages occasioned thereby as may be authorized by law. [L 1977, c 203, §1]



§269-33 - Public utilities commission special fund.

§269-33  Public utilities commission special fund.  (a)  [Repeal and reenactment on June 30, 2009.  L 2005, c 22, §51.]  There is established in the state treasury a public utilities commission special fund to be administered by the public utilities commission.  The proceeds of the fund shall be used by the public utilities commission and the division of consumer advocacy of the department of commerce and consumer affairs for all expenses incurred in the administration of chapters 269, 271, 271G, 269E, and 486J; provided that the expenditures of the public utilities commission shall be in accordance with legislative appropriations.  On a quarterly basis, an amount not exceeding thirty per cent of the proceeds remaining in the fund after the deduction for central service expenses, pursuant to section 36-27, shall be allocated by the public utilities commission to the division of consumer advocacy and deposited in the compliance resolution fund established pursuant to section 26-9(o); provided that all moneys allocated by the public utilities commission from the fund to the division of consumer advocacy shall be in accordance with legislative appropriations.

(b)  [Repeal and reenactment on June 30, 2009.  L 2005, c 22, §51.]  All moneys appropriated to, received, and collected by the public utilities commission that are not otherwise pledged, obligated, or required by law to be placed in any other special fund or expended for any other purpose shall be deposited into the public utilities commission special fund including, but not limited to, all moneys received and collected by the public utilities commission pursuant to sections 92-21, 269-28, 269-30, 271-27, 271-36, 271G-19, 269E-6, 269E-14, and 607-5.

(c)  The public utilities commission shall submit a report to the legislature detailing all funds received and all moneys disbursed out of the fund prior to the convening of each regular session.

(d)  All moneys in excess of $1,000,000 remaining on balance in the public utilities commission special fund on June 30 of each year shall lapse to the credit of the state general fund. [L 1994, c 226, §1; am L 1998, c 11, §17; am L 1999, c 129, §6; am L 2004, c 141, §§3, 7]

Note

Repeal and reenactment of subsections (a) and (b) on June 30, 2009 by L 2005, c 22, §51 deleted by L 2009, c 72, §3.



§269-16.85 - .

[§269-34]  Obligations of telecommunications carriers.  In accordance with conditions and guidelines established by the commission to facilitate the introduction of competition into the State's telecommunications marketplace, each telecommunications carrier, upon bona fide request, shall provide services or information services, on reasonable terms and conditions, to an entity seeking to provide intrastate telecommunications, including:

(1)  Interconnection to the telecommunications carrier's telecommunications facilities at any technically feasible and economically reasonable point within the telecommunications carrier's network so that the networks are fully interoperable;

(2)  The current interstate tariff used as the access rate until the commission can adopt a new intrastate local service interconnection tariff pursuant to section 269-37;

(3)  Nondiscriminatory and equal access to any telecommunications carrier's telecommunications facilities, functions, and the information necessary to the transmission and routing of any telecommunications service and the interoperability of both carriers' networks;

(4)  Nondiscriminatory access among all telecommunications carriers, where technically feasible and economically reasonable, and where safety or the provision of existing electrical service is not at risk, to the poles, ducts, conduits, and rights-of-way owned or controlled by the telecommunications carrier, or the commission shall authorize access to electric utilities' poles as provided by the joint pole agreement, commission tariffs, rules, orders, or Federal Communications Commission rules and regulations;

(5)  Nondiscriminatory access to the network functions of the telecommunications carrier's telecommunications network, that shall be offered on an unbundled, competitively neutral, and cost-based basis;

(6)  Telecommunications services and network functions without unreasonable restrictions on the resale or sharing of those services and functions; and

(7)  Nondiscriminatory access of customers to the telecommunications carrier of their choice without the need to dial additional digits or access codes, where technically feasible.  The commission shall determine the equitable distribution of costs among the authorized telecommunications carriers that will use such access and shall establish rules to ensure such access.

Where possible, telecommunications carriers shall enter into negotiations to agree on the provision of services or information services without requiring intervention by the commission; provided that any such agreement shall be subject to review by the commission to ensure compliance with the requirements of this section. [L 1995, c 225, pt of §2]

Cross References

Local exchange intrastate services; fully competitive, see §269-16.85.



§269-35 - Universal service.

[§269-35]  Universal service.  The commission shall preserve and advance universal service by:

(1)  Maintaining affordable, just, and reasonable rates for basic residential service;

(2)  Assisting individuals or entities who cannot afford the cost of or otherwise require assistance in obtaining or maintaining their basic service or equipment as determined by the commission; and

(3)  Ensuring that consumers are given the information necessary to make informed choices among the alternative telecommunications providers and services. [L 1995, c 225, pt of §2]



§269-36 - Telecommunications number portability.

[§269-36]  Telecommunications number portability.  The commission shall ensure that telecommunications number portability within an exchange is available, upon request, as soon as technically feasible and economically reasonable.  An impartial entity shall administer telecommunications numbering and make the numbers available on an equitable basis. [L 1995, c 225, pt of §2]



§269-37 - Compensation agreements.

[§269-37]  Compensation agreements.  The commission shall ensure that telecommunications carriers are compensated on a fair basis for termination of telecommunications services on each other's networks, taking into account, among other things, reasonable and necessary costs to each telecommunications carrier of providing the services in question.  Telecommunications carriers may negotiate compensation arrangements, that may include "bill and keep", mutual and equal compensation, or any other reasonable division of revenues pending tariff access rates to be set by the commission.  Upon failure of the negotiations, the commission shall determine the proper methodology and amount of compensation. [L 1995, c 225, pt of §2]



§269-38 - Regulatory flexibility for effectively competitive services.

[§269-38]  Regulatory flexibility for effectively competitive services.  The commission may allow telecommunications carriers to have pricing flexibility for services that the commission finds are effectively competitive; provided that the rates for:

(1)  Basic telephone service and for services that are not effectively competitive are cost-based and remain just, reasonable, and nondiscriminatory; and

(2)  Universal service is preserved and advanced. [L 1995, c 225, pt of §2]



§269-39 - Cross-subsidies.

[§269-39]  Cross-subsidies.  (a)  The commission shall ensure that noncompetitive services shall not cross-subsidize competitive services.  Cross-subsidization shall be deemed to have occurred:

(1)  If any competitive service is priced below the total service long-run incremental cost of providing the service as determined by the commission in subsection (b); or

(2)  If competitive services, taken as a whole, fail to cover their direct and allocated joint and common costs as determined by the commission.

(b)  The commission shall determine the methodology and frequency with which providers calculate total service long-run incremental cost and fully allocated joint and common costs.  The total service long-run incremental cost of a service shall include an imputation of an amount equal to the contribution that the telecommunications carrier receives from noncompetitive inputs used by alternative providers in providing the same or equivalent service. [L 1995, c 225, pt of §2]



§269-40 - Access to advanced services.

[§269-40]  Access to advanced services.  The commission shall ensure that all consumers are provided with nondiscriminatory, reasonable, and equitable access to high quality telecommunications network facilities and capabilities that provide subscribers with sufficient network capacity to access information services that provide a combination of voice, data, image, and video, and that are available at just, reasonable, and nondiscriminatory rates that are based on reasonably identifiable costs of providing the services. [L 1995, c 225, pt of §2]



§269-41 - Universal service program; establishment; purpose; principles.

[§269-41]  Universal service program; establishment; purpose; principles.  There is established the universal service program.  The purpose of this program is to:

(1)  Maintain affordable, just, and reasonable rates for basic residential telecommunications service, as defined by the commission;

(2)  Assist customers located in the areas of the State that have high costs of essential telecommunications service, low-income customers, and customers with disabilities, in obtaining and maintaining access to a basic set of essential telecommunications services as determined by the commission.  The commission may expand or otherwise modify relevant programs, such as the lifeline program under section 269-16.5;

(3)  Ensure that consumers in all communities are provided with access, at reasonably comparable rates, to all telecommunications services which are used by a majority of consumers located in metropolitan areas of the State.  The commission shall provide for a reasonable transition period to support the statewide deployment of these advanced telecommunications services, including, but not limited to, the use of strategic community access points in public facilities such as education, library, and health care facilities;

(4)  Ensure that consumers are given the information necessary to make informed choices among the alternative telecommunications carriers and services; and

(5)  Promote affordable access throughout the State to enhanced government information and services, including education, health care, public safety, and other government services.

The commission shall administer the universal service program, including the establishment of criteria by which the purposes of the program are met. [L 1995, c 225, pt of §2]



§269-42 - Universal service program; contributions.

§269-42  Universal service program; contributions.  (a)  There is established outside of the state treasury a special fund to be known as the universal service fund to be administered by the commission to implement the policies and goals of universal service.  The fund shall consist of contributions from the sources identified in subsections (e) and (f).  Interest earned from the balance of the fund shall become a part of the fund.  The commission shall adopt rules regarding the distribution of moneys from the fund including reimbursements to carriers for providing reduced rates to low-income, elderly, residents of underserved or rural areas, or other subscribers, as authorized by the commission.

(b)  The commission may allow distribution of funds directly to customers based upon a need criteria established by the commission.

(c)  A telecommunications carrier or other person contributing to the universal service program may establish a surcharge which is clearly identified and explained on customers' bills to collect from customers contributions required under this section.

(d)  Telecommunications carriers may compete to provide services to underserved areas using funds from the universal service program.  For the purposes of this section, "underserved areas" means those areas in the State that lack or have very limited access to high capacity, advanced telecommunications networks and information services, including access to cable television.

(e)  The commission shall require all telecommunications carriers to contribute to the universal service program.  The commission may require a person other than a telecommunications carrier to contribute to the universal service program if, after notice and opportunity for hearing, the commission determines that the person is offering a commercial service in the State that directly benefits from the telecommunications infrastructure, and that directly competes with a telecommunications service provided in the State for which a contribution is required under this subsection.

(f)  The commission shall designate the method by which the contributions under subsection (e) shall be calculated and collected.  The commission shall consider basing contributions solely on the gross operating revenues from the retail provision of intrastate telecommunications services offered by the telecommunications carriers subject to the contribution. [L 1995, c 225, pt of §2; am L 1999, c 135, §3]



§269-43 - Carriers of last resort.

[§269-43]  Carriers of last resort.  (a)  The commission may define and designate local exchange service areas where the commission has determined that providing universal service funds to a single provider will be the most appropriate way to ensure service for these areas.

(b)  The commission shall determine the level of service that is appropriate for each designated local exchange service area and shall invite telecommunications providers to bid for a level of service that is appropriate.  The successful bidder shall be designated the carrier of last resort for the designated local exchange service area for a period of time and upon conditions set by the commission.  In determining the successful bidder, the commission shall take into consideration the level of service to be provided, the investment commitment, and the length of the agreement, in addition to the other qualifications of the bidder.

(c)  The universal service fund shall also provide service drops and basic service at discounted rates to public institutions, as stated in section 269-41.

(d)  The commission shall adopt rules pursuant to chapter 91 to carry out the provisions of this section. [L 1995, c 225, pt of §2]



§269-44 - Solar water heater system standards.

[§269-44]  Solar water heater system standards.  Not later than July 1, 2009, or as soon as reasonably practicable, the public utilities commission shall adopt or establish by rule, tariff, or order, standards for solar water heater systems to include, but not be limited to, specifications for the performance, materials, components, durability, longevity, proper sizing, installation, and quality to promote the objectives of section 269-124. [L 2008, c 204, §3]

Note

Photovoltaic rebate program (repealed June 30, 2013).  L 2008, c 151, §2.

Cross References

Systems required for new single-family residential construction, see §196-6.5.



§269-51 - Consumer advocate; director of commerce and consumer affairs.

[PART II.]  CONSUMER ADVOCATE

§269-51  Consumer advocate; director of commerce and consumer affairs.  The director of commerce and consumer affairs shall be the consumer advocate in hearings before the public utilities commission.  The consumer advocate shall represent, protect, and advance the interests of all consumers, including small businesses, of utility services.  The consumer advocate shall not receive any salary in addition to the salary received as director of commerce and consumer affairs.

The responsibility for advocating the interests of the consumer of utility services shall be separate and distinct from the responsibilities of the public utilities commission and those assistants employed by the commission.  As consumer advocate, the director of commerce and consumer affairs shall have full rights to participate as a party in interest in all proceedings before the public utilities commission. [L 1976, c 124, pt of §1; am L 1982, c 204, §6; am L 1986, c 52, §1]



§269-52 - Division of consumer advocacy; personnel.

§269-52  Division of consumer advocacy; personnel.  There shall be a division of consumer advocacy within the department of commerce and consumer affairs to provide administrative support to the director of commerce and consumer affairs acting in the capacity of consumer advocate.  The director may employ and at pleasure dismiss an executive administrator, who shall be exempt from chapter 76, may define the executive administrator's powers and duties, and fix the executive administrator's compensation.  The director may employ engineers, accountants, investigators, clerks, and stenographers as may be necessary for the performance of the consumer advocate's functions, in accordance with chapter 76; provided that:

(1)  The director may employ up to ten utility analysts exempt from chapter 76; and

(2)  Each analyst shall possess at least the minimum qualifications required of comparable experts in the relevant industry. [L 1976, c 124, pt of §1; am L 1982, c 69, §2 and c 204, §7; am L 1994, c 191, §1; am L 1995, c 196, §1; am L 2000, c 253, §150; am L 2007, c 183, §3]

Note

Restructuring of division, etc.  L 2007, c 183, §§1, 2.



§269-53 - Legal counsel.

§269-53  Legal counsel.  The director may appoint or retain, without regard to chapter 76, attorneys to provide legal services for the division of consumer advocacy.  Nothing in this section precludes the director of commerce and consumer affairs from requesting and securing legal services from the attorney general and the department of the attorney general. [L 1976, c 124, pt of §1; gen ch 1985; am L 1986, c 52, §2; am L 2000, c 272, §2 and c 253, §150]



§269-54 - General powers; duties.

§269-54  General powers; duties.  (a)  The consumer advocate shall have the authority expressly conferred by or reasonably implied from the provisions of this part.

(b)  The consumer advocate may:

(1)  Adopt rules pursuant to chapter 91 necessary to effectuate the purposes of this part.

(2)  Conduct investigations to secure information useful in the lawful administration of any provision of this part.

(3)  Assist, advise, and cooperate with federal, state, and local agencies and officials to protect and promote the interests of the consumer in the public utilities field.

(4)  Study the operation of laws affecting all consumers, including small businesses, of utility services and recommend to the governor and the legislature new laws and amendments of laws in the consumers' interest in the public utilities field.

(5)  Organize and hold conferences on problems affecting consumers of utility services.

(6)  Perform such other acts as may be incidental to the exercise of the functions, powers, and duties set forth in this section.

(7)  Represent the interests of consumers of utility services before any state or federal agency or instrumentality having jurisdiction over matters which affect those interests.

(c)  The consumer advocate shall consider the long-term benefits of renewable resources in the consumer advocate's role as consumer advocate.

(d)  Whenever it appears to the consumer advocate that:  (1) any public utility has violated or failed to comply with any provision of this part or of any state or federal law; (2) any public utility has failed to comply with any rule, regulation, or other requirement of the public utilities commission or of any other state or federal agency; (3) any public utility has failed to comply with any provision of its charter or franchise; (4) changes, additions, extensions, or repairs to the plant or service of any public utility are necessary to meet the reasonable convenience or necessity of the public; or (5) the rates, fares, classifications, charges, or rules of any public utility are unreasonable or unreasonably discriminatory, the consumer advocate may institute proceedings for appropriate relief before the public utilities commission.  The consumer advocate may appeal any final decision and order in any proceeding to which the consumer advocate is a party in the manner provided by law.

(e)  [2004 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  The consumer advocate may file with the commission and serve on any public utility a request in writing to furnish any information reasonably relevant to any matter or proceeding before the commission or reasonably required by the consumer advocate to perform the duties hereunder.  Any such request shall set forth with reasonable specificity the purpose for which the information is requested and shall designate with reasonable specificity the information desired.  The public utility shall comply with such request within the time limit set forth by the consumer advocate unless within ten days following service it requests a hearing on the matter before the public utilities commission and states its reasons therefor.  If a hearing is requested, the public utilities commission shall proceed to hold the hearing and make its determination on the request within thirty days after the same is filed.  The consumer advocate or the public utility may appeal the decision of the commission on any such request, subject to chapter 602, in the manner provided for civil appeals from the circuit courts.  Subject to the foregoing, such requests may ask the public utility to:

(1)  Furnish any information with which the consumer advocate may require concerning the condition, operations, practices, or services of the public utility;

(2)  Produce and permit the consumer advocate or the consumer advocate's representative to inspect and copy any designated documents (including writings, drawings, graphs, charts, photographs, recordings, and other data compilations from which information can be obtained), or to inspect and copy, test, or sample any designated tangible thing which is in the possession, custody, or control of the public utility; or

(3)  Permit entry upon land or other property in the possession or control of the utility for the purpose of inspection and measuring, surveying, photographing, testing, or sampling the property or any designated object thereon. [L 1976, c 124, pt of §1; gen ch 1985; am L 1986, c 52, §3; am L 2003, c 132, §1; am L 2004, c 202, §29]

Note

The L 2004, c 202, §29 amendment to subsection (e) is repealed on June 30, 2010.  L 2006, c 94, §1.

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."



§269-55 - Handling of complaints.

§269-55  Handling of complaints.  The consumer advocate shall counsel utility customers in the handling of consumer complaints before the public utilities commission.  The public utilities commission shall provide a central clearinghouse of information by collecting and compiling all consumer complaints and inquiries concerning public utilities. [L 1976, c 124, pt of §1; am L 2000, c 217, §1]



§269-71 - Meter tampering.

[PART III.  OTHER PROVISIONS]

[§269-71]  Meter tampering.  Any person who, without permission or authorization from a utility tampers with, damages, destroys, removes, connects, causes to connect, disconnects, or causes to be disconnected or bypassed any wire, cable, conductor, gas pipe, billing or collection equipment, or device on any meter, line, conduit, property, or facilities of a utility for the purpose of using unmetered services, in addition to any other penalty authorized by law, shall be liable to the utility for treble the amount of the value of the utility services used and the damages or loss of any equipment, property, or facilities of a utility. [L 1982, c 94, §1]

Cross References

Criminal tampering of a utility, see §§708-825 to 826.

Theft of utility services, see §708-839.5.



§269-81 to 84 - REPEALED.

[PART IV.]  GAS PIPELINE SYSTEMS--REPEALED

§§269-81 to 84  REPEALED.  L 2009, c 25, §1.



§269-91 - Definitions.

[PART V.  RENEWABLE PORTFOLIO STANDARDS]

§269-91  [Definitions.]  For the purposes of this [part]:

"Biofuels" means liquid or gaseous fuels produced from organic sources such as biomass crops, agricultural residues and oil crops, such as palm oil, canola oil, soybean oil, waste cooking oil, grease, and food wastes, animal residues and wastes, and sewage and landfill wastes.

"Cost-effective" means the ability to produce or purchase electric energy or firm capacity, or both, from renewable energy resources at or below avoided costs or as the commission otherwise determines to be just and reasonable consistent with the methodology set by the public utilities commission in accordance with section 269-27.2.

"Electric utility company" means a public utility as defined under section 269-1, for the production, conveyance, transmission, delivery, or furnishing of power.

"Electric utility company" means a public utility as defined under section 269-1, for the production, conveyance, transmission, delivery, or furnishing of power.

"Renewable electrical energy" means:

(1)  Electrical energy generated using renewable energy as the source; and

(2)  Electrical energy savings brought about by:

(A)  The use of renewable displacement or off-set technologies, including solar water heating, sea-water air-conditioning district cooling systems, solar air-conditioning, and customer-sited, grid-connected renewable energy systems; provided that, beginning January 1, 2015, electrical energy savings shall not include customer-sited, grid-connected renewable-energy systems; or

(B)  The use of energy efficiency technologies, including heat pump water heating, ice storage, ratepayer-funded energy efficiency programs, and use of rejected heat from co-generation and combined heat and power systems, excluding fossil-fueled qualifying facilities that sell electricity to electric utility companies and central station power projects.

"Renewable energy" means energy generated or produced using the following sources:

(1)  Wind;

(2)  The sun;

(3)  Falling water;

(4)  Biogas, including landfill and sewage-based digester gas;

(5)  Geothermal;

(6)  Ocean water, currents, and waves, including ocean thermal energy conversion;

(7)  Biomass, including biomass crops, agricultural and animal residues and wastes, and municipal solid waste and other solid waste;

(8)  Biofuels; and

(9)  Hydrogen produced from renewable energy sources.

"Renewable portfolio standard" means the percentage of electrical energy sales that is represented by renewable electrical energy. [L 2001, c 272, §2; am L 2004, c 95, §4; am L 2006, c 162, §4; am L 2009, c 50, §3 and c 155, §2]



§269-92 - Renewable portfolio standards.

§269-92  Renewable portfolio standards.  (a)  Each electric utility company that sells electricity for consumption in the State shall establish a renewable portfolio standard of:

(1)  Ten per cent of its net electricity sales by December 31, 2010;

(2)  Fifteen per cent of its net electricity sales by December 31, 2015;

(3)  Twenty-five per cent of its net electricity sales by December 31, 2020; and

(4)  Forty per cent of its net electricity sales by December 31, 2030.

(b)  The public utilities commission may establish standards for each utility that prescribe what portion of the renewable portfolio standards shall be met by specific types of renewable energy resources; provided that:

(1)  Prior to January 1, 2015, at least fifty per cent of the renewable portfolio standards shall be met by electrical energy generated using renewable energy as the source, and after December 31, 2014, the entire renewable portfolio standard shall be met by electrical generation from renewable energy sources;

(2)  Beginning January 1, 2015, electrical energy savings shall not count toward renewable energy portfolio standards;

(3)  Where electrical energy is generated or displaced by a combination of renewable and nonrenewable means, the proportion attributable to the renewable means shall be credited as renewable energy; and

(4)  Where fossil and renewable fuels are co-fired in the same generating unit, the unit shall be considered to generate renewable electrical energy (electricity) in direct proportion to the percentage of the total heat input value represented by the heat input value of the renewable fuels.

(c)  If the public utilities commission determines that an electric utility company failed to meet the renewable portfolio standard, after a hearing in accordance with chapter 91, the utility shall be subject to penalties to be established by the public utilities commission; provided that if the commission determines that the electric utility company is unable to meet the renewable portfolio standards due to reasons beyond the reasonable control of an electric utility, as set forth in subsection (d), the commission, in its discretion, may waive in whole or in part any otherwise applicable penalties.

(d)  Events or circumstances that are outside of an electric utility company's reasonable control may include, to the extent the event or circumstance could not be reasonably foreseen and ameliorated:

(1)  Weather-related damage;

(2)  Natural disasters;

(3)  Mechanical or resource failure;

(4)  Failure of renewable electrical energy producers to meet contractual obligations to the electric utility company;

(5)  Labor strikes or lockouts;

(6)  Actions of governmental authorities that adversely affect the generation, transmission, or distribution of renewable electrical energy under contract to an electric utility company;

(7)  Inability to acquire sufficient renewable electrical energy due to lapsing of tax credits related to renewable energy development;

(8)  Inability to obtain permits or land use approvals for renewable electrical energy projects;

(9)  Inability to acquire sufficient cost-effective renewable electrical energy;

(10)  Substantial limitations, restrictions, or prohibitions on utility renewable electrical energy projects; and

(11)  Other events and circumstances of a similar nature. [L 2001, c 272, §3; am L 2004, c 95, §5; am L 2006, c 162, §5; am L 2009, c 155, §3]



§269-93 - Achieving portfolio standard.

[§269-93  Achieving portfolio standard.]  An electric utility company and its electric utility affiliates may aggregate their renewable portfolios in order to achieve the renewable portfolio standard. [L 2001, c 272, §4]



§269-94 - Waivers, extensions, and incentives.

[§269-94  Waivers, extensions, and incentives.]  Any electric utility company not meeting the renewable portfolio standard shall report to the public utilities commission within ninety days following the goal dates established in section [269-92], and provide an explanation for not meeting the renewable portfolio standard.  The public utilities commission shall have the option to either grant a waiver from the renewable portfolio standard or an extension for meeting the prescribed standard.

The public utilities commission may provide incentives to encourage electric utility companies to exceed their renewable portfolio standards or to meet their renewable portfolio standards ahead of time, or both. [L 2001, c 272, §5]



§269-95 - Renewable portfolio standards study.

§269-95  Renewable portfolio standards study.  The public utilities commission shall:

(1)  By December 31, 2007, develop and implement a utility ratemaking structure, which may include performance-based ratemaking, to provide incentives that encourage Hawaii's electric utility companies to use cost-effective renewable energy resources found in Hawaii to meet the renewable portfolio standards established in section 269-92, while allowing for deviation from the standards in the event that the standards cannot be met in a cost-effective manner or as a result of events or circumstances, such as described in section 269-92(d), beyond the control of the utility that could not have been reasonably anticipated or ameliorated;

(2)  Gather, review, and analyze empirical data to:

(A)  Determine the extent to which any proposed utility ratemaking structure would impact electric utility companies' profit margins; and

(B)  Ensure that the electric utility companies' opportunity to earn a fair rate of return is not diminished;

(3)  Use funds from the public utilities special fund to contract with the Hawaii natural energy institute of the University of Hawaii to conduct independent studies to be reviewed by a panel of experts from entities such as the United States Department of Energy, National Renewable Energy Laboratory, Electric Power Research Institute, Hawaii electric utility companies, environmental groups, and other similar institutions with the required expertise.  These studies shall include findings and recommendations regarding:

(A)  The capability of Hawaii's electric utility companies to achieve renewable portfolio standards in a cost-effective manner and shall assess factors such as:

(i)  The impact on consumer rates;

(ii)  Utility system reliability and stability;

(iii)  Costs and availability of appropriate renewable energy resources and technologies;

(iv)  Permitting approvals;

(v)  Effects on the economy;

(vi)  Balance of trade, culture, community, environment, land, and water;

(vii)  Climate change policies;

(viii)  Demographics; and

(ix)  Other factors deemed appropriate by the commission; and

(B)  Projected renewable portfolio standards to be set five and ten years beyond the then current standards;

(4)  Evaluate the renewable portfolio standards every five years, beginning in 2013, and may revise the standards based on the best information available at the time to determine if the standards established by section 269-92 remain effective and achievable; and

(5)  Report its findings and revisions to the renewable portfolio standards, based on its own studies and other information to the legislature no later than twenty days before the convening of the regular session of 2014, and every five years thereafter. [L 2004, c 95, pt of §2; am L 2006, c 162, §6; am L 2009, c 155, §4]

Cross References

State support for achieving renewable portfolio standards, see §196-41.



§269-96 - Energy-efficiency portfolio standards.

[§269-96]  Energy-efficiency portfolio standards.  (a)  The public utilities commission shall establish energy-efficiency portfolio standards that will maximize cost-effective energy-efficiency programs and technologies.

(b)  The energy-efficiency portfolio standards shall be designed to achieve four thousand three hundred gigawatt hours of electricity use reductions statewide by 2030; provided that the commission shall establish interim goals for electricity use reduction to be achieved by 2015, 2020, and 2025 and may also adjust the 2030 standard by rule or order to maximize cost-effective energy-efficiency programs and technologies.

(c)  The commission may establish incentives and penalties based on performance in achieving the energy-efficiency portfolio standards by rule or order.

(d)  The public utilities commission shall evaluate the energy-efficiency portfolio standard every five years, beginning in 2013, and may revise the standard, based on the best information available at the time, to determine if the energy-efficiency portfolio standard established by this section remains effective and achievable.  The commission shall report its findings and revisions to the energy-efficiency portfolio standard, based on its own studies and other information, to the legislature no later than twenty days before the convening of the regular session of 2014, and every five years thereafter.

(e)  Beginning in 2015, electric energy savings brought about by the use of renewable displacement or off-set technologies, including solar water heating and seawater air conditioning district cooling systems, shall count toward this standard. [L 2009, c 155, pt of §11]



§269-101 - Definitions.

[PART VI.]  NET ENERGY METERING

§269-101  Definitions.  As used in this part:

"Eligible customer-generator" means a metered residential or commercial customer, including a government entity, of an electric utility who owns and operates a solar, wind turbine, biomass, or hydroelectric energy generating facility, or a hybrid system consisting of two or more of these facilities, that is:

(1)  Located on the customer's premises;

(2)  Operated in parallel with the utility's transmission and distribution facilities;

(3)  In conformance with the utility's interconnection requirements; and

(4)  Intended primarily to offset part or all of the customer's own electrical requirements.

"Net energy metering" means measuring the difference between the electricity supplied through the electric grid and the electricity generated by an eligible customer-generator and fed back to the electric grid over a monthly billing period; provided that:

(1)  Net energy metering shall be accomplished using a single meter capable of registering the flow of electricity in two directions;

(2)  An additional meter or meters to monitor the flow of electricity in each direction may be installed with the consent of the customer-generator, at the expense of the electric utility, and the additional metering shall be used only to provide the information necessary to accurately bill or credit the customer-generator, or to collect solar, wind turbine, biomass, or hydroelectric energy generating system performance information for research purposes;

(3)  If the existing electrical meter of an eligible customer-generator is not capable of measuring the flow of electricity in two directions, the electric utility shall be responsible for all expenses involved in purchasing and installing a meter that is able to measure electricity flow in two directions;

(4)  If an additional meter or meters are installed, the net energy metering calculation shall yield a result identical to that of a single meter; and

(5)  An eligible customer-generator who already owns an existing solar, wind turbine, biomass, or hydroelectric energy generating facility, or a hybrid system consisting of two or more of these facilities, is eligible to receive net energy metering service in accordance with this part. [L 2001, c 272, pt of §6; am L 2004, c 99, §1; am L 2005, c 104, §2]



§269-101.5 - Maximum capacity of eligible customer-generator.

[§269-101.5]  Maximum capacity of eligible customer-generator.  The eligible customer-generator shall have a capacity of not more than fifty kilowatts; provided that the public utilities commission may increase the maximum allowable capacity that eligible customer-generators may have to an amount greater than fifty kilowatts by rule or order. [L 2005, c 104, §1]



§269-102 - Standard contract or tariff; rate structure.

§269-102  Standard contract or tariff; rate structure.  (a)  Every electric utility shall develop a standard contract or tariff providing for net energy metering and shall make this contract available to eligible customer-generators, upon request, on a first-come-first-served basis until the time that the total rated generating capacity produced by eligible customer-generators equals .5 per cent of the electric utility's system peak demand; provided that the public utilities commission may modify, by rule or order, the total rated generating capacity produced by eligible customer-generators; provided further that the public utilities commission shall ensure that a percentage of the total rated generating capacity produced by eligible customer-generators shall be reserved for electricity produced by eligible residential or small commercial customer-generators.  The public utilities commission may define, by rule or order, the maximum capacity for eligible residential or small commercial customer-generators.  Notwithstanding the generating capacity requirements of this subsection, the public utilities commission may evaluate, on an island-by-island basis, the applicability of the generating capacity requirements of this subsection and, in its discretion, may exempt an island or a utility grid system from the generating capacity requirements.

(b)  Each net energy metering contract or tariff shall be identical, with respect to rate structure, to the contract or tariff to which the same customer would be assigned if the customer was not an eligible customer-generator.  The charges for all retail rate components for eligible customer-generators shall be based exclusively on the eligible customer-generator's net kilowatt-hour consumption over a monthly billing period.  Any new or additional demand charge, standby charge, customer charge, minimum monthly charge, interconnection charge, or other charge that would increase an eligible customer-generator's costs beyond those of other customers in the rate class to which the eligible customer-generator would otherwise be assigned are contrary to the intent of this section, and shall not form a part of net energy metering contracts or tariffs.

(c)  The public utilities commission may amend the rate structure or standard contract or tariff by rule or order. [L 2001, c 272, pt of §6; am L 2005, c 104, §3; am L 2008, c 150, §2]



§269-103 - Generating capacity.

[§269-103]  Generating capacity.  On an annual basis, beginning in 2003, every electric utility shall make available to the public utilities commission information on the total rated generating capacity produced by eligible customer-generators that are customers of that utility in the utility's service area.  The public utilities commission shall develop a process for making the information required by this section available to electric utilities, and for using that information to determine when, pursuant to section 269-104, an electric utility is not obligated to provide net energy metering to additional customer-generators in its service area. [L 2001, c 272, pt of §6]



§269-104 - Additional customer-generators.

§269-104  Additional customer-generators.  Notwithstanding section 269-102, an electric utility is not obligated to provide net energy metering to additional customer-generators in its service area when the combined total peak generating capacity of all eligible customer-generators served by all the electric utilities in that service area furnishing net energy metering to eligible customer-generators equals .5 per cent of the system peak demand of those electric utilities; provided that the public utilities commission may increase, by rule or order, the allowable percentage of the electric utility's system peak demand produced from eligible customer-generators in the electric utility's service area, whereupon the electric utility will be obligated to provide net energy metering to additional eligible customer-generators in that service area up to the increased percentage amount. [L 2001, c 272, pt of §6; am L 2005, c 104, §4]



§269-105 - Calculation.

§269-105  Calculation.  The net energy metering calculation shall be made by measuring the difference between the electricity supplied to the eligible customer-generator and:

(1)  The electricity generated by the eligible customer-generator and fed back to the electric grid over a monthly billing period; and

(2)  Any unused credits for excess electricity from the eligible customer-generator carried over from previous months since the last twelve-month reconciliation period. [L 2001, c 272, pt of §6; am L 2005, c 104, §5]



§269-106 - Billing periods; twelve-month reconciliation.

§269-106  Billing periods; twelve-month reconciliation.  (a)  Billing of net energy metering customers shall be on a monthly basis; provided that the last monthly bill for each twelve-month period shall reconcile for that twelve-month period the net electricity provided by the electric utility with:

(1)  The electricity generated by the eligible customer-generator and fed back to the electric grid over the monthly billing period; and

(2)  Any unused credits for excess electricity from the eligible customer-generator carried over from prior months since the last twelve-month reconciliation period.

(b)  Credits for excess electricity from the eligible customer-generator that remain unused after each twelve-month reconciliation period may not be carried over to the next twelve-month period. [L 2001, c 272, pt of §6; am L 2005, c 104, §6]



§269-107 - Net electricity consumers.

§269-107  Net electricity consumers.  At the end of each monthly billing period, where the electricity supplied during the period by the electric utility exceeds:

(1)  The electricity generated by the eligible customer-generator during that same period; and

(2)  Any unused credits for excess electricity from the eligible customer-generator carried over from prior months since the last twelve-month reconciliation period,

the eligible customer-generator is a net electricity consumer and the electric utility shall be owed compensation for the eligible customer-generator's net kilowatt-hour consumption over that same period.  The compensation owed for the eligible customer-generator's net monthly kilowatt-hour consumption shall be calculated at the retail rate of the rate class the customer is normally assigned to. [L 2001, c 272, pt of §6; am L 2005, c 104, §7]



§269-108 - Net electricity producers; excess electricity credits and credit carry over.

§269-108  Net electricity producers; excess electricity credits and credit carry over.  At the end of each monthly billing period, where the electricity generated by the eligible customer-generator during the month exceeds the electricity supplied by the electric utility during that same period, the eligible customer-generator is a net electricity producer and the electric utility shall retain any excess kilowatt-hours generated during the prior monthly billing period; provided that the excess electricity generated by the customer-generator, if any, in each monthly billing period shall be carried over to the next month as a monetary value to the credit of the eligible customer-generator, which credit may accumulate and be used to offset the compensation owed the electric utility for the eligible customer-generator's net kilowatt-hour consumption for succeeding months within each twelve-month period; provided further that the electric utility shall reconcile the eligible customer-generator's electricity production and consumption for each twelve-month period as set forth in section 269-106.  The eligible customer-generator shall not be owed any compensation for excess kilowatt-hours unless the electric utility enters into a purchase agreement with the eligible customer-generator for those excess kilowatt-hours. [L 2001, c 272, pt of §6; am L 2005, c 104, §8]



§269-109 - Net electricity consumption or production information.

§269-109  Net electricity consumption or production information.  The electric utility shall provide every eligible customer-generator with net electricity consumption or production information with each regular monthly bill, which shall include:

(1)  The current monetary balance owed the electric utility for net electricity consumed;

(2)  The net electricity produced since the end of the last monthly billing period; and

(3)  An accounting of the credits for excess electricity produced by the eligible customer-generator since the last twelve-month reconciliation period that shows credits applied to the monthly billing period and the balance of unused credits, if any. [L 2001, c 272, pt of §6; am L 2005, c 104, §9]



§269-110 - Termination by eligible customer-generators.

§269-110  Termination by eligible customer-generators.  If an eligible customer-generator terminates the customer relationship with the electric utility, the electric utility shall reconcile the eligible customer‑generator's consumption and production of electricity, including any unused credits for excess electricity from the eligible customer‑generator carried over from prior months, for the period following the last twelve-month reconciliation period to the date of termination of the relationship, according to the requirements set forth in this part. [L 2001, c 272, pt of §6; am L 2005, c 104, §10]



§269-111 - Safety and performance standards.

§269-111  Safety and performance standards.  (a)  A solar, wind turbine, biomass, or hydroelectric energy generating system, or a hybrid system consisting of two or more of these facilities, used by an eligible customer-generator shall meet all applicable safety and performance standards established by the National Electrical Code, the Institute of Electrical and Electronics Engineers, and accredited testing laboratories such as the Underwriters Laboratories and, where applicable, rules of the public utilities commission regarding safety and reliability.

(b)  For systems of ten kilowatts or less, an eligible customer-generator whose solar, wind turbine, biomass, or hydroelectric energy generating system, or whose hybrid system consisting of two or more of these facilities, meets the standards and rules under subsection (a) shall not be required to install additional controls, perform or pay for additional tests, or purchase additional liability insurance.

(c)  For eligible customer-generator systems of greater than ten kilowatts, the commission, either through decision and order, by tariff adoption, or by rule, shall:

(1)  Set forth safety, performance, and reliability standards and requirements; and

(2)  Establish the qualifications for exemption from a requirement to install additional controls, perform or pay for additional tests, or purchase additional liability insurance. [L 2001, c 272, pt of §6; am L 2004, c 99, §2; am L 2005, c 69, §2]



§269-121 - Public benefits fee authorization.

PART VII.  PUBLIC BENEFITS FEE

Note

Part heading amended by L 2008, c 118, pt of §2.

§269-121  Public benefits fee authorization.  (a)  The public utilities commission, by order or rule, may require that all or a portion of the moneys collected by Hawaii's electric utilities from its ratepayers through a demand-side management surcharge be transferred to a third-party administrator contracted by the public utilities commission.  The moneys transferred shall be known as the public benefits fee.

(b)  The public benefits fee shall be used to support energy-efficiency and demand-side management programs and services, subject to the review and approval of the public utilities commission.  These moneys shall not be available to meet any current or past general obligations of the State; provided that the State may participate in any energy-efficiency or demand-side management programs and services on the same basis as any other electric consumer.

(c)  Nothing in this section shall create or be construed to cause the public benefits fee to be considered state or public moneys subject to appropriation by the legislature or be required to be deposited into the state treasury. [L 2006, c 162, pt of §1; am L 2008, c 118, pt of §2]



§269-122 - Public benefits fee administrator; establishment.

§269-122  Public benefits fee administrator; establishment.  (a)  The public utilities commission may contract with a third-party administrator, to operate and manage any programs established under section 269-121.  The administrator shall not be deemed to be a "governmental body" as defined in section 103D-104; provided that all moneys transferred to the third-party administrator shall be comprised solely of public benefit fees collected pursuant to section 269-121 or from funds provided by the federal government or by private funding sources.  The administrator shall not expend more than ten per cent of the collected public benefits fees in any fiscal year, or other reasonable percentage determined by the public utilities commission, for administration of the programs established under section 269-121.

(b)  The public benefits fee administrator shall be subject to regulation by the public utilities commission under any provision applicable to a public utility in sections 269-7, 269-8, 269-8.2, 269-8.5, 269-9, 269-10, 269-13, 269-15, 269-19.5, and 269-28, and shall report to the public utilities commission on a regular basis.  Notwithstanding any other provision of law to the contrary, the public benefits fee administrator shall not be an electric public utility or an electric public utility affiliate. [L 2006, c 162, pt of §1; am L 2008, c 118, pt of §2; am L 2009, c 155, §16]



§269-123 - Requirements for the public benefits fee administrator.

§269-123  Requirements for the public benefits fee administrator.  (a)  Any public benefits fee administrator contracted pursuant to section 269-122 shall satisfy the qualification requirements established by the public utilities commission by rule or order.  These requirements may include experience and expertise in:

(1)  Energy-efficient and renewable energy technologies and methods; and

(2)  Identifying, developing, administering, and implementing demand-side management and energy-efficiency programs.

(b)  The public benefits fee administrator's duties and responsibilities shall be established by the public utilities commission by rule or order, and may include:

(1)  Identifying, developing, administering, promoting, implementing, and evaluating programs, methods, and technologies that support energy-efficiency and demand-side management programs;

(2)  Encouraging the continuance or improvement of efficiencies made in the production, delivery, and use of energy-efficiency and demand-side management programs and services;

(3)  Using the energy-efficiency expertise and capabilities that have developed or may develop in the State and consulting with state agency experts;

(4)  Promoting program initiatives, incentives, and market strategies that address the needs of persons facing the most significant barriers to participation;

(5)  Promoting coordinated program delivery, including coordination with electric public utilities regarding the delivery of low-income home energy assistance, other demand-side management or energy-efficiency programs, and any utility programs;

(6)  Consideration of innovative approaches to delivering demand-side management and energy-efficiency services, including strategies to encourage third-party financing and customer contributions to the cost of demand-side management and energy-efficiency services; and

(7)  Submitting, to the public utilities commission for review and approval, a multi-year budget and planning cycle that promotes program improvement, program stability, and maturation of programs and delivery resources. [L 2006, c 162, pt of §1; am L 2008, c 118, pt of §2]



§269-124 - Transitioning from utility demand-side management programs to the public benefits fee.

§269-124  Transitioning from utility demand-side management programs to the public benefits fee.  If the public utilities commission establishes a public benefits fee pursuant to section 269-121, the public utilities commission shall:

(1)  Develop a transition plan that ensures that:

(A)  Utility demand-side management programs are continued, to the extent practicable, until the transition date; and

(B)  The public benefits fee administrator will be able to provide demand-side management and energy-efficiency services on the transition date;

(2)  Encourage programs that allow all retail electricity customers, including state and county agencies, regardless of the retail electricity or gas provider, to have an opportunity to participate in and benefit from a comprehensive set of cost-effective demand-side management and energy-efficiency programs and initiatives designed to overcome barriers to participation;

(3)  Encourage programs, measures, and delivery mechanisms that reasonably reflect current and projected utility integrated resource planning, market conditions, technological options, and environmental benefits;

(4)  Facilitate the delivery of these programs as rapidly as possible, taking into consideration the need for these services and cost-effective delivery mechanisms;

(5)  Consider the unique geographic location of the State and the high costs of energy in developing programs that will promote technologies to advance energy efficiency and use of renewable energy and permit the State to take advantage of activities undertaken in other states, including the opportunity for multi-state programs;

(6)  Require the public benefits fee administrator contracted by the public utilities commission under section 269-122 to deliver programs in an effective, efficient, timely, and competent manner and to meet standards that are consistent with state policy and public utilities commission policy; and

(7)  Before January 2, 2008, and every three years thereafter, require verification by an independent auditor of the reported energy and capacity savings and incremental renewable energy production savings associated with the programs delivered by the public benefits fee administrator contracted by the public utilities commission to deliver energy-efficiency and demand-side management programs under section 269-121. [L 2006, c 162, pt of §1; am L 2008, c 118, pt of §2]






CHAPTER 269E - ONE CALL CENTER; ADVANCE WARNING TO EXCAVATORS]

§269E-1 - Administration.

[§269E-1  Administration.]  This chapter shall be administered by the public utilities commission and the provisions of this chapter and of chapter 269, not inconsistent with this chapter, shall govern its administration; provided that sections 269-7.5, 269-8.2, 269-8.5, 269-9, 269-16 to 269-28, 269-30, 269-31, 269-34 to 269-43, and 269-71 to 269-111 shall not, in any respect, apply to the one call center. [L 2004, c 141, pt of §1]



§269E-2 - Definitions.

§269E-2  Definitions.  As used in this [chapter], unless the context clearly requires otherwise:

"Agency" means any state or county department, commission, board, bureau, office, or other establishment of the state or county government or semi-autonomous part thereof.

"Approximate location of subsurface installation" means a strip of land not more than thirty inches on either side of the exterior surface of the subsurface installation, and does not refer to the depth of the subsurface installation.

"Center" means the one call center.

"Commission" means the public utilities commission.

"Committee" means the one call center advisory committee.

"Damage" means:

(1)  The substantial weakening of the structural or lateral support of a subsurface installation;

(2)  The penetration or destruction of any protective coating, housing, or other protective device of a subsurface installation; or

(3)  The partial or complete severance of a subsurface installation.

"Demolition" means the wrecking, razing, rendering, movement, or removal of a structure or mass of material by means of tools, equipment, or the placement and discharge of explosives.

"Emergency" means a sudden, unexpected occurrence involving a clear and imminent danger, demanding immediate action to prevent or mitigate loss of or damage to life, health, property, or essential public services.

"Excavation" [Repeal and reenactment on June 30, 2012.  L 2009, c 72, §5.] means any operation in which earth, rock, or other material in the ground is moved, removed, or otherwise displaced by means of tools, equipment, or explosives, including but not limited to the following:  grading, trenching, digging, ditching, boring, drilling, auguring, tunneling, scraping cable or pipe plowing and driving, demolition, and dredging.  "Excavation" shall not include any operation in which earth, rock, or other material in the ground is moved, removed, or otherwise displaced by means of tools, equipment, or explosives as part of:

(1)  Improving an existing principal place of residence for one or two families, or improving or constructing an appurtenance thereto, on a parcel of land two acres or less in size, zoned for residential use, which is used or occupied or is developed, devoted, intended, or permitted to be used or occupied as a principal place of residence for one or two families; or

(2)  Any pest control activity regulated under chapter 460J.

"Excavator" means any person, including an operator, who performs any excavation, other than an operator whose employees are performing maintenance work on the operator's subsurface installation.

"Inquiry identification number" means the number issued by the center to every excavator who contacts the center for the purpose of excavating.

"One call center" means a private provider selected by the commission pursuant to section 269E-5 that provides advance warning to excavators of the location of subsurface installations in the area of an excavation for the purpose of protecting those installations from damage.

"Operator" means any person who owns, operates, or maintains a subsurface installation.

"Person" means any individual, firm, joint venture, partnership, corporation, association, agency, cooperative or joint stock association, contractor, subcontractor, operator, or other entity.

"Subsurface installation" means any pipeline, conduit, cable, duct, wire, sewer line, storm drain, vault, or other structure that is located underground.

"Working day" means every day from 7:00 a.m. to 5:00 p.m., except Saturday, Sunday, or any federal or state holiday. [L 2004, c 141, pt of §1; am L 2009, c 72, §2]



§269E-3 - General duties and powers of the commission.

[§269E-3]  General duties and powers of the commission.  The general duties and powers of the commission shall be to:

(1)  Establish and administer a one call center that provides advance warning to excavators in this State of the location of subsurface installations in the area of an excavation for the purpose of protecting those installations from damage;

(2)  Adopt, amend, or repeal rules pursuant to chapter 91 as it may deem necessary to effectuate this chapter.  The rules adopted shall have the force and effect of law and may include but are not limited to rules that:

(A)  Forbid acts or practices deemed by the commission to be detrimental to the accomplishment of the purposes of this chapter; and

(B)  Require operators and excavators to make reports to the commission containing information that will enable the commission to improve the accomplishment of this chapter;

(3)  Enforce this chapter and any rules adopted pursuant thereto;

(4)  Issue binding interpretations or declaratory rulings, and conduct contested case proceedings pursuant to chapter 91; and

(5)  Subpoena witnesses and documents, administer oaths, and receive affidavits and oral testimony, including telephonic and electronic communications. [L 2004, c 141, pt of §1]



§269E-4 - One call center advisory committee.

§269E-4  One call center advisory committee.  (a)  The commission shall establish a one call center advisory committee as a governmental entity as defined under chapter 662D to advise the commission in implementing this chapter.  The committee shall consist of seventeen voting members and one ex officio nonvoting member.  Of the voting members:

(1)  Eleven shall be appointed by the commission to serve until successors are appointed by the commission.  The appointments shall be as follows:

(A)  One from the gas utility industry;

(B)  One from the electric utility industry;

(C)  One from the telecommunications utility industry;

(D)  One from the pipeline operator industry;

(E)  Two from the General Contractors Association of Hawaii;

(F)  Two from the Building Industry Association of Hawaii;

(G)  One from the cable service industry;

(H)  One from the water utility industry; and

(I)  One from the wastewater industry;

(2)  One shall be the representative of the city and county of Honolulu designated by the mayor of the city and county of Honolulu;

(3)  One shall be the representative of the county of Hawaii designated by the mayor of the county of Hawaii;

(4)  One shall be the representative of the county of Maui designated by the mayor of the county of Maui;

(5)  One shall be the representative of the county of Kauai designated by the mayor of the county of Kauai;

(6)  One shall be the director of the state department of transportation, or the director's representative; and

(7)  One shall be the executive director of the division of consumer advocacy, department of commerce and consumer affairs, or the executive director's representative.

A representative of the center shall serve as an ex officio nonvoting member of the committee.

(b)  No member shall receive any compensation for the member's services.

(c)  The committee shall advise the commission on:

(1)  The establishment of rules;

(2)  The setting of appropriate fees and assessments for the administration and operation of the center;

(3)  The selection of the center provider;

(4)  The enforcement of this chapter; and

(5)  Other aspects regarding the establishment and operation of the center;

provided that the committee shall not advise the commission in the exercise of the commission's quasi-judicial, adjudicatory functions, or participate in the commission's deliberations.  The committee shall be exempt from chapter 92. [L 2004, c 141, pt of §1; am L 2006, c 95, §1]



§269E-5 - One call center established.

[§269E-5]  One call center established.  (a)  By January 1, 2006, the commission shall establish and begin administration of a one call center that provides advance warning to excavators in this State of the location of subsurface installations in the area of an excavation for the purpose of protecting those installations from damage.  In establishing the center, the commission shall consider the availability of experienced center providers.  The commission shall award administration of the center to the provider the commission determines to be best qualified to provide center services.  In reviewing a provider's qualifications, the commission shall consider cost, quality of service, experience, and other factors the commission deems appropriate.

(b)  Pursuant to rules adopted by the commission, all operators shall furnish to the center information relating to subsurface installations that the center may use to identify operators known to have subsurface installations in the area of a proposed excavation; provided that operators shall not be required to furnish to the center information relating to subsurface installations that are deemed confidential or proprietary. [L 2004, c 141, pt of §1]



§269E-6 - One call center financing.

[§269E-6]  One call center financing.  (a)  To finance the establishment and operation of the center and the administrative costs of the commission, operators shall pay to the commission a fee in an amount and at a schedule determined by the commission.  The commission may also assess fees on excavators.  All fees paid by operators and excavators shall be deposited with the director of finance to the credit of the public utilities commission special fund.

(b)  All operators of subsurface installations in this State shall share in the operational and administrative costs of the center, except where:

(1)  All of the operator's subsurface installations are located on property owned exclusively by that operator; and

(2)  The operator has not authorized another operator to use the property for any subsurface installation.

(c)  The commission may accept revenues, compensations, proceeds, charges, penalties, grants, or any other payments in any form, from any public agency or any other source.

(d)  Any agency required to participate may charge a reasonable fee in an amount sufficient to cover the administrative and operational costs required by this chapter.

(e)  Civil penalties collected pursuant to this chapter shall be used by the commission to educate the operating and excavating community in Hawaii and to reduce the center's operating costs.

(f)  Any operator or excavator that pays public utility fees to the commission pursuant to section 269-30 may petition the commission for approval to apply a portion of its public utility fee payments as a credit toward its center fees. [L 2004, c 141, pt of §1]



§269E-7 - Notification of excavation; inquiry identification number.

[§269E-7]  Notification of excavation; inquiry identification number.  (a)  Except in an emergency, every excavator planning to conduct an excavation on public or private property shall notify the center of the excavation at least five working days but not more than twenty-eight calendar days prior to commencing excavation.  The excavator shall provide to the center a description of the excavation site that includes the county, place, and address or description of where the excavation will take place, including but not limited to the nearest intersecting street, side of street, footages, or other tie-in measurements as needed.  An excavator need not contact the center if the excavation is:

(1)  On private property that is owned exclusively by the excavator; and

(2)  No operator has been authorized to use the property for any subsurface installation.

(b)  The center shall provide an inquiry identification number to an excavator who contacts the center and shall, on that same day, notify any operator known to have a subsurface installation in the area of the proposed excavation.  The inquiry identification number shall remain valid for not more than twenty-eight calendar days from the date of issuance, and after that date shall require center revalidation.  An excavator may revalidate the inquiry identification number by applying to the center for revalidation prior to expiration.  The excavator shall maintain a valid inquiry identification number for the duration of the excavation.

(c)  The center shall maintain a record of all notifications by and from excavators and operators for a period of not fewer than three years. [L 2004, c 141, pt of §1]



§269E-8 - Marking of excavation site.

[§269E-8]  Marking of excavation site.  (a)  The excavator shall delineate the area to be excavated with white spray chalk or other suitable markings prior to calling the center.  The excavator shall indicate the entire dimension of the excavation by known industrial practices and display the excavator's name, abbreviations, or initials next to or in the white spray chalk markings to identify the excavation site.

(b)  When an excavator delineates an area to be excavated with white spray chalk, the excavator shall delineate the area in a manner that shall not be:

(1)  Misleading to the public using affected streets and highways;

(2)  Subject to misinterpretation as a traffic or pedestrian control; and

(3)  Construed as duplicative.

(c)  Where an excavator determines that delineating with white spray chalk may be misleading, misinterpreted, or duplicative as specified under subsection (b), the excavator shall inform the center that the area to be excavated shall instead be identified with flags, stakes, or stake chasers marked with the excavator's name, abbreviations, or initials, to enable the operator to determine the area of excavation. [L 2004, c 141, pt of §1]



§269E-9 - Identification of subsurface installations by operator.

[§269E-9]  Identification of subsurface installations by operator.  (a)  Any operator who receives timely notification from the center of any proposed excavation work pursuant to section 269E-7(b) shall within five working days of that notification or before the start of the excavation work, whichever is later, or at a later time mutually agreeable to the operator and the excavator:

(1)  Advise the excavator that the operator does not operate any subsurface installations that may be affected by the excavation;

(2)  Advise the excavator of the approximate location of the operator's subsurface installations that may be affected by the excavation to the extent and degree of accuracy that the information is available in the records of the operator;

(3)  Make available to the excavator, for inspection and copying at the excavator's expense, information in that specific operator's or agency's records on the approximate location of that specific operator's or agency's subsurface installations that may be affected by the excavation to the extent and degree of accuracy that the information is available in that specific operator's or agency's records; or

(4)  Locate and field mark in conformance with the American Public Works Association Uniform Color Code the approximate location and the number of subsurface installations that may be affected by the excavation to the extent and degree of accuracy that the information is available as determined through the use of standard locating techniques or based on the records of the operator.

The operator shall promptly notify the center when the operator has fulfilled the requirements of this section.  After receiving this notification from all affected operators, the center shall promptly provide notice to the excavator that all affected operators have fulfilled the requirements of this section.

(b)  The excavator shall notify the center of any operator's failure to comply with this section and of the applicable inquiry identification number. [L 2004, c 141, pt of §1]



§269E-10 - Commencement of excavation.

[§269E-10]  Commencement of excavation.  The center shall not prohibit an excavator from beginning excavation work:

(1)  After receiving notice that all affected operators have fulfilled the requirements of section 269E-9; or

(2)  Five working days after the excavator provides notice of the excavation to the center pursuant to section 269E-7(a); provided that this subsection shall not be construed as affording the excavator any immunity or protection from claims for damages or injuries relating to the excavation. [L 2004, c 141, pt of §1]



§269E-11 - Remarking of operator's subsurface installation.

[§269E-11]  Remarking of operator's subsurface installation.  (a)  The excavator shall take reasonable care to maintain an operator's field markings.

(b)  If at any time during an excavation for which there is a valid inquiry identification number an operator's field markings are no longer reasonably visible, the excavator shall shut down the excavation and contact the center and request remarking of the subsurface installations.  The center shall, on the same day, contact the operator and request remarking.

(c)  Upon receiving timely renotification pursuant to this section, the operator shall within five working days, and to the extent necessary, remark those subsurface installations that may be affected by the excavation in conformance with section 269E‑9(a)(4).  The operator shall promptly notify the center when the requirements of this section are fulfilled.

(d)  The excavator may continue excavation:

(1)  After the center notifies the excavator that the operator has fulfilled the requirements of section 269E-11(c); or

(2)  Five working days after the excavator requests remarking pursuant to section 269E-11(b); provided that this subsection shall not be construed as affording the excavator any immunity or protection from claims for damages or injuries relating to the excavation.

(e)  If the excavator maintains the operator's field markings, then the excavator, when extending a location request ticket through the center, shall not request the operator to remark the operator's subsurface installations.

(f)  The excavator shall notify the center of any operator's failure to comply with this section and of the applicable inquiry identification number.

(g)  This section shall not apply to operators who comply with section 269E-9(a)(1), (2), or (3). [L 2004, c 141, pt of §1]



§269E-12 - Excavation procedures.

[§269E-12]  Excavation procedures.  (a)  The excavator shall exercise reasonable care when excavating in the vicinity of a subsurface installation.

(b)  Before using any power-operated or power-driven excavating equipment, the excavator shall determine the exact location of subsurface installations in conflict with the excavation by first excavating down to the depth of the excavation with the appropriate hand tools within the area of the approximate location of the subsurface installations; provided that power-operated or power-driven excavating may be used:

(1)  For the removal of any existing pavement if there are no subsurface installations contained in the pavement; or

(2)  Within the approximate location of a subsurface installation by mutual agreement between the operator and the excavator.

(c)  If after making every reasonable effort to locate the subsurface installation, the excavator cannot determine the exact location by hand excavation as set forth in subsection (b), the excavator shall request that the operator provide additional information through the center to locate the subsurface installation.  The operator, within two working days, shall provide any information that is available to the operator to aid the excavator in determining the exact location.

(d)  If after making every reasonable effort to locate the subsurface installation with the additional information provided pursuant to subsection (c) the excavator still cannot determine the exact location of the subsurface installation by hand excavation, the excavator shall notify the center.  The center shall then:

(1)  Require the operator to determine the exact location of the operator's subsurface installation with appropriate hand tools; or

(2)  Allow the excavator to use powered equipment to continue the excavation, with or without on-site supervision by the operator; provided that this subsection shall not be construed as affording the excavator any immunity or protection from claims for damages or injuries relating to the excavation.

(e)  Each excavator responsible for any excavation that results in contact with, exposure of, or damage to a subsurface installation, before continuing excavation in the immediate area of the subsurface installation shall:

(1)  Immediately notify the operator of the location and nature of the damage and undertake any reasonable measures as requested by the operator; and

(2)  Allow reasonable time, consistent with industry practice, for any necessary repairs to be made to the subsurface installation.

(f)  If the damage to a subsurface installation creates an emergency situation, the excavator shall:

(1)  Immediately notify the enhanced 911 emergency service and the operator of the facility; and

(2)  Minimize the hazard until the arrival of the enhanced 911 emergency service authority or the operator. [L 2004, c 141, pt of §1]



§269E-13 - Excavation permits.

[§269E-13]  Excavation permits.  Prior to conducting an excavation, the excavator shall obtain all necessary permits from the appropriate agency or agencies pursuant to the laws, rules, regulations, procedures, and requirements governing the issuance of such permits. [L 2004, c 141, pt of §1]



§269E-14 - Penalties.

[§269E-14]  Penalties.  (a)  An action for the enforcement of penalties pursuant to this chapter shall be brought before the commission by the State, county, excavator, or any operator.

(b)  Any excavator or operator who negligently violates, neglects, or fails in any particular instance to conform to or comply with any requirement of this chapter or any order or rule of the commission:

(1)  Shall be subject to a civil penalty not to exceed $5,000 per day for each day such violation, neglect, or failure continues, to be assessed by the commission after a hearing in accordance with chapter 91; provided that the maximum penalty for related violations arising out of the same act, omission, or occurrence shall not exceed $100,000; and

(2)  May be required, at the expense of the violator, to participate in an educational program conducted by the center; provided that any excavator who negligently violates section 269E-7(a) shall be required, at the expense of the excavator, to participate in an educational program conducted by the center.

(c)  Upon written application filed within fifteen days after service of an order imposing a civil penalty pursuant to this section, the commission may remit or mitigate such penalty upon such terms as it deems proper.  In determining whether such penalty should be remitted or mitigated, the commission may consider:

(1)  The gravity of the violation;

(2)  Whether the excavator or operator charged with the violation attempted in good faith to comply with this chapter, before and after notification of the violation; and

(3)  Any history of previous violations of this chapter by the operator or excavator.

(d)  If any penalties imposed pursuant to this section are not paid or complied with within such period as the commission may direct, the attorney general shall institute a civil action in circuit court for compliance of the same.

(e)  In addition to civil penalties imposed, the nonprevailing party shall reimburse the prevailing party for legal fees and costs incurred by the prevailing party.

(f)  Notwithstanding any other law to the contrary, this chapter shall not affect any remedies, civil or criminal, otherwise provided by law.  This chapter, and compliance therewith, shall not be construed as altering or mitigating any liabilities, responsibilities, or obligations imposed by law, rule, agreement, or contract, or as affording any immunity or protection from claims for injuries or damages relating to the excavation.  This chapter does not expressly transfer, and shall not be deemed to imply the transfer of, any liability between operators and excavators.  No insurance policy shall provide coverage for any civil penalties imposed under this chapter. [L 2004, c 141, pt of §1]



§269E-15 - Hearings.

[§269E-15]  Hearings.  (a)  All hearings, investigations, and proceedings shall be governed by this section, chapter 91, and by rules of practice and procedure adopted by the commission, and in the conduct thereof, the technical rules of evidence need not be applied.  No informality in any hearing, investigation, or proceeding, or in the manner of taking testimony shall invalidate any order, decision, or rule made, approved, or confirmed by the commission.

(b)  Complaints may be made, in writing, by the commission on its own motion or by the State, county, excavator, or any operator, setting forth any act or thing done, or omitted to be done by any excavator or operator in violation or claimed to be in violation, of any requirement of this chapter or of any order or rule of the commission.

(c)  All matters upon which complaint may be founded may be joined in one hearing, and no motion shall be entertained against a complaint for misjoinder of causes of action or grievances or misjoinder or nonjoinder of parties.  In any review by the courts of orders or decisions of the commission, the same rule shall apply with regard to the joinder of causes and parties as herein provided.  The commission shall not be required to dismiss any complaint because of the absence of direct damage to the complainant.

(d)  Upon the filing of a complaint, the commission shall cause a copy thereof to be served upon the operator or excavator complained of.  Service in all hearings, investigations, and proceedings pending before the commission may be made upon any person upon whom a summons may be served in any proceeding before the courts of this State, and may be made personally or by mailing in a sealed envelope, registered or certified, with postage prepaid.  The commission shall fix the time when and place where a hearing will be had upon the complaint and shall serve notice thereof, not less than fifteen days before the time set for the hearing.

(e)  At the time fixed for any hearing before the commission or the time to which the hearing has been continued, the complainant and the person complained of, and such persons as the commission allows to intervene, shall be entitled to be heard and to introduce evidence.  The commission shall issue process to enforce the attendance of all necessary witnesses. After the conclusion of the hearing, the commission shall make and file its order, containing its decision which shall be based on findings of fact and conclusions of law therein stated.  A copy of each order shall be served upon the person complained of, or the person's attorney.

(f)  A complete record of all proceedings and testimony before the commission on any formal hearing shall be taken down by a reporter appointed by the commission, and the parties shall be entitled to be heard in person or by attorney.  In case of an action to review an order or decision of the commission, a transcript of the testimony, together with all exhibits or copies thereof introduced, and of the pleadings, records, and proceedings in the cause, shall constitute the record of the commission, but the party or parties to the proceeding and the commission may stipulate that designated parts of the record need not be transmitted to the appellate court, as provided by the rules of the court. [L 2004, c 141, pt of §1]



§269E-16 - Reconsideration and rehearings.

[§269E-16]  Reconsideration and rehearings.  After any order or decision has been made by the public utilities commission, any party to the proceeding may apply once for reconsideration or a rehearing in respect to any matter determined in the proceeding and specified in the motion for reconsideration or rehearing.  The motion for reconsideration or a rehearing shall be filed within ten days after the decision and order has been served and shall set forth specifically the ground or grounds on which the applicant considers the decision or order to be unlawful.  No person shall in any court urge or rely on any ground not so set forth in the motion.  A motion for reconsideration or rehearing shall not excuse any person from complying with and obeying any order or decision, or any requirement of any order or decision of the commission theretofore made, or operate in any manner to stay or postpone the enforcement thereof, except in such cases and upon such terms as the commission by order directs.  If, after reconsideration or rehearing the commission is of the opinion that the original order or decision, or any part thereof, is in any respect unjust or unwarranted, or should be changed, the commission may abrogate, change, or modify it.  The order or decision abrogating, changing, or modifying the original order or decision shall have the same force and effect as an original order or decision, but shall not affect any right or the enforcement of any right arising from or by virtue of the original order or decision unless so ordered by the commission. [L 2004, c 141, pt of §1]



§269E-17 - Appeals.

[§269E-17]  Appeals.  From the order made on an application for reconsideration or rehearing by the public utilities commission under this chapter, an appeal shall lie in the manner provided in section 269-15.5. [L 2004, c 141, pt of §1]






CHAPTER 270 - EMPLOYEES OF PUBLIC UTILITIES

CHAPTER 270

EMPLOYEES OF PUBLIC UTILITIES

REPEALED.  L 1986, c 102, §1.



CHAPTER 271 - MOTOR CARRIER LAW

§271-1 - Declaration of policy.

§271-1  Declaration of policy.  The legislature of this State recognizes and declares that the transportation of persons and of property, for commercial purposes, over the public highways of this State constitutes a business affected with the public interest.  It is intended by this chapter to provide for fair and impartial regulation of such transportation in the interest of preserving for the public the full benefit and use of the highways consistent with the public safety and the needs of commerce; to promote safe, adequate, economical, and efficient service and foster sound economic conditions in transportation and among the several carriers, to encourage the establishment and maintenance of reasonable rates and charges for transportation and related accessorial service, without unjust discrimination, undue preference or advantage, or unfair or destructive competitive practices.  This chapter shall be administered and enforced with a view to carrying out the above declaration of policy. [L 1961, c 121, pt of §2; Supp, §106C-1; HRS §271-1]

Case Notes

Public utilities commission adequately addressed the public policy considerations of this section, including any damage sustained by intervenor motor carriers or the public by virtue of bankrupt carrier not having utilized its certificate for several months, where, based upon evidence adduced, commission concluded that carriers that conducted operations during interruption of bankrupt carrier's service did not unfairly suffer adverse effects detrimental to the provision of adequate transportation services to the public.  93 H. 45, 995 P.2d 776.

Where the public utilities commission acted within its prerogatives in treating bankrupt carrier's application as a request to permit other carriers to continue bankrupt carrier's existing service, and in doing so considered the public interest factors required under §271-18 and this section, §271-12 and the new service doctrine were inapposite to the case.  93 H. 45, 995 P.2d 776.



§271-2 - Administration; governing provisions of other acts.

§271-2  Administration; governing provisions of other acts. This chapter shall be administered by the public utilities commission of the State and the provisions of this chapter and of chapter 269, not inconsistent with this chapter, shall govern its administration; provided that sections 269-4, 269-9, 269-11, 269-16 to 269-28 and 269-30 shall not, in any respect, apply to the regulation of motor carriers. [L 1961, c 121, pt of §§2, 3; Supp, §106C-2; am L 1967, c 218, §1; HRS §271-2]

Note

Sections 269-4 and 269-11 referred to in text are repealed.



§271-3 - Application of chapter, interstate, or foreign commerce.

§271-3  Application of chapter, interstate, or foreign commerce.  Neither this chapter nor any provision hereof shall apply to commerce with foreign nations or to interstate commerce, except insofar as the application is permitted under the Constitution and laws of the United States. [L 1961, c 121, pt of §2; Supp, §106C-3; HRS §271-3]

Attorney General Opinions

Commission jurisdiction extends over motor carriers handling property under through route and joint fare arrangements.  Att. Gen. Op. 63-26.

Case Notes

Hawaii household goods movers no longer exempt from Interstate Commerce Commission regulation.  395 F. Supp. 261.



§271-4 - Definitions.

§271-4  Definitions.  As used in this chapter:

(1)  "Chapter" means the Motor Carrier Law.

(2)  "Commission" means the public utilities commission.

(3)  "Person" or "persons" means any individual, firm, copartnership, corporation, company, association, or joint stock association; and includes any trustee, receiver, assignee, or personal representative thereof.

(4)  "Certificate" means a certificate of public convenience and necessity issued under this chapter to common carriers by motor vehicle.

(5)  "Permit" means a permit issued under this chapter to contract carriers by motor vehicle.

(6)  "Transportation of persons" includes every service in connection with or incidental to the safety, comfort, or convenience of persons transported and the receipt, carriage, and delivery of these persons and their baggage.

(7)  "Transportation of property" includes every service in connection with or incidental to the transportation of property, including in particular its receipt, delivery, elevation, transfer, carriage, ventilation, refrigeration, icing, dunnage, storage in transit, handling, and its consolidation for the purposes of forwarding within the State.

(8)  "Motor vehicle" means any vehicle, machine, tractor, trailer, or semitrailer propelled or drawn by mechanical power and used upon the highways in the transportation of passengers or property, or any combination thereof determined by the commission, but does not include any vehicle, locomotive, or car operated exclusively on a rail or rails or a trolley bus operated by electric power derived from a fixed overhead wire, furnishing local passenger transportation similar to street-railway service.

(9)  "Highway" means the public roads, highways, streets, and ways in this State.

(10)  "Rates" includes rates, fares, tolls, rentals, and charges of whatever kind and nature unless the context indicates otherwise.

(11)  "Common carrier by motor vehicle" means any person which holds itself out to the general public to engage in the transportation by motor vehicle of passengers or property or any class or classes thereof for compensation.

(12)  "Contract carrier by motor vehicle" means any person which engages in transportation by motor vehicle of passengers or property for compensation (other than transportation referred to in paragraph (11)) under continuing contracts with one person or a limited number of persons either (A) for the furnishing of transportation services through the assignment of motor vehicles for a continuing period of time to the exclusive use of each person served, or (B) for the furnishing of transportation services designed to meet the distinct need of each individual customer.

(13)  "Motor carrier" includes both a common carrier by motor vehicle and a contract carrier by motor vehicle.

(14)  "Private carrier of property by motor vehicle" means any person not included in the terms "common carrier by motor vehicle" or "contract carrier by motor vehicle", who or which transports by motor vehicle property of which the person is the owner, lessee, or bailee, when such transportation is for the purpose of sale, lease, rent, or bailment, or in the furtherance of any commercial enterprise.

(15)  "Enforcement officer" means any person employed and authorized by the commission to investigate any matter on behalf of the commission.  The term also means a motor vehicle safety officer employed and assigned, pursuant to section 271-38, by the department of transportation to enforce sections 271-8, 271-12, 271-13, 271-19, and 271-29 through the assessment of civil penalties as provided in section 271-27(h), (i), and (j). [L 1961, c 121, pt of §2; am L 1963, c 193, §33; Supp, §106C-4; am L 1967, c 45, §1 and c 67, §1; HRS §271-4; am L 1991, c 57, §2; am L 1995, c 105, §§4, 7; am L 1996, c 102, §1; am L 1997, c 120, §6; am L 2005, c 22, §12]



§271-5 - Exemptions, generally.

§271-5  Exemptions, generally.  Notwithstanding any other provisions of this chapter, its contents shall not apply to:

(1)  Persons transporting their own property where the transportation is in furtherance of a primary business purpose or enterprise of that person, except where the transportation is undertaken by a motor carrier to evade the regulatory purposes of this chapter;

(2)  Persons operating motor vehicles when engaged in the transportation of school children and teachers to and from school, and to and from school functions; provided that these persons may engage in providing transportation at special rates for groups of persons belonging to an eleemosynary or benevolent organization or association domiciled in this State where the organization or association sponsors or is conducting a nonregular excursion; provided that whenever the persons engage in the transportation of persons other than those exempted in this paragraph, that portion of their operation shall not be exempt from this chapter.  Nothing in this paragraph shall be construed to authorize any person to engage in the transportation of persons, other than the transportation of persons exempted by the terms of this paragraph, without a permit or certificate issued by the commission authorizing such transportation;

(3)  Persons operating taxicabs or other motor vehicles utilized in performing a bona fide taxicab service.  "Taxicab" includes:

(A)  Any motor vehicle used in the movement of passengers on the public highways under the following circumstances, namely the passenger hires the vehicle on call or at a fixed stand, with or without baggage for transportation, and controls the vehicle to the passenger's destination;

(B)  Any motor vehicle for hire having seating accommodations for eight or fewer passengers used in the movement of passengers on the public highways that may, as part of a continuous trip, pick up or discharge passengers from various unrelated locations; provided that they shall be regulated by the counties in accordance with section 46-16.5(c); and provided further that this subparagraph shall not apply to any exclusive rights granted by the department of transportation for taxicab services at facilities under the department's control; and

(C)  Any motor vehicle having seating accommodations for eight or fewer passengers used in the movement of passengers on the public highways between a terminal, i.e., a fixed stand, in the Honolulu district, as defined in section 4-1 and a terminal in a geographical district outside the limits of the Honolulu district, and vice versa, without picking up passengers other than at the terminals or fixed stands; provided that the passengers may be picked up by telephone call from their homes in the rural area or may be unloaded at any point between the fixed stands or may be delivered to their homes in the rural area;

(4)  Persons operating motor vehicles in the transportation of persons pursuant to a franchise from the legislature and whose operations are presently regulated under chapter 269;

(5)  Nonprofit agricultural cooperative associations to the extent that they engage in the transportation of their own property or the property of their members;

(6)  Persons operating motor vehicles specially constructed for the towing of disabled or wrecked vehicles but not otherwise used in the transportation of property for compensation or hire;

(7)  Persons operating motor vehicles in the transportation of mail, newspapers, periodicals, magazines, messages, documents, letters, or blueprints;

(8)  Persons operating funeral cars or ambulances;

(9)  Persons operating motor vehicles in the transportation of garbage or refuse;

(10)  Persons operating the type of passenger carrying motor vehicles known as "sampan buses" within the radius of twenty miles from the city of Hilo, Hawaii;

(11)  Persons transporting unprocessed pineapple to a cannery, seed corn to a processing facility, or  returning any containers used in such transportation to the fields;

(12)  Sugar plantations transporting sugarcane, raw sugar, molasses, sugar by-products, and farming supplies for neighboring farmers pursuant to contracts administered by the United States Department of Agriculture;

(13)  Persons engaged in the ranching or meat or feed business who transport cattle to slaughterhouses for hire where such transportation is their sole transportation for hire and where their earnings from the transportation constitute less than fifty per cent of their gross income from their business and the transportation for hire;

(14)  Persons transporting unprocessed raw milk to processing plants and returning any containers used in such transportation to dairy farms for reloading;

(15)  Persons transporting animal feeds to animal husbandry farmers and farming supplies directly to animal husbandry farmers and returning any containers used in such transportation to these sources of such feeds and supplies for reloading;

(16)  Persons engaged in transporting not more than fifteen passengers between their places of abode, or termini near such places, and their places of employment in a single daily round trip where the driver is also on the driver's way to or from the driver's place of employment;

(17)  Persons transporting passengers without charge in motor vehicles owned or operated by such person, where such transportation is provided in conjunction with and in furtherance of a related primary business purpose or enterprise of that person, and such transportation is provided only directly to and from the place of business of such person, except that this exemption shall not apply to persons making any contract, agreement, or arrangement to provide, procure, furnish, or arrange for transportation as a travel agent or broker or a person engaged in tour or sightseeing activities, nor shall this exemption apply where the transportation is undertaken by a person to evade the regulatory purposes of this chapter; and

(18)  Persons conducting the type of county-regulated passenger carrying operation known as "jitney services".  For the purposes of this paragraph, "jitney services" means public transportation services utilizing motor vehicles that have seating accommodations for six to twenty-five passengers, operate along specific routes during defined service hours, and levy a flat fare schedule. [L 1961, c 121, pt of §2; am L 1962, c 12, §§3, 4, 7; am L 1963, c 137, §2; am L 1965, c 215, §1; Supp, §106C-5; HRS §271-5; am L 1971, c 98, §1; am L 1973, c 193, §1; am L Sp 1977 1st, c 20, §2; am L 1978, c 66, §1; am L 1979, c 105, §26; gen ch 1985; am L 1988, c 286, §3; am L 1995, c 98, §2; am L 1997, c 120, §§2, 8; am L 2002, c 28, §2]



§271-6 - REPEALED.

§271-6  REPEALED.  L Sp 1977 1st, c 20, §3.



§271-7 - Exemptions, vehicles used by farmers.

§271-7  Exemptions, vehicles used by farmers.  Notwithstanding any other provisions of this chapter all motor vehicles used by farmers exclusively for their farm operations and all motor vehicles used by farmers who infrequently transport from the place of production to a warehouse, regular market, place of storage, or place of shipment, the farm products of neighboring farmers in exchange for like or reciprocal services, for farm products, or for a cash consideration not exceeding $1,500 per year; provided that the transportation shall constitute the sole transportation of property for hire or compensation of the farmers are exempted from this chapter. [L 1962, c 12, pt of §6; Supp, §106C-5.4; HRS §271-7; am L Sp 1977 1st, c 20, §4]

Attorney General Opinions

This section does not affect §271-5(11) and safety provisions apply to pineapple transportation.  Att. Gen. Op. 62-29.



§271-8 - Certificate or permit required.

§271-8  Certificate or permit required.  Except as provided in section 271-5, no person shall engage in the transportation of persons or property, for compensation or hire, by motor vehicle, over any public highway of this State unless there is in force with respect to the person a certificate or permit issued by the public utilities commission authorizing the transportation. [L 1961, c 121, pt of §2; Supp, §106C-6; HRS §271-8]



§271-8.5 - Advertising.

§271-8.5  Advertising.  (a)  It shall be a misdemeanor for any person, including a person who is exempt under section 271-5, to advertise as a motor carrier of passengers or property, unless the person holds a valid certificate or permit required by this chapter as to the classification so advertised.  The term "advertise", as used in this section, includes:  the issuance of any card, sign, or device to any person, or the causing, permitting, or allowing of any sign or marking on or in any building or motor vehicle, or the advertising in any newspaper, magazine, or advertising other than in-column listings in any directory, or the commercial broadcasting by airwave transmission, or any and all communications media.

(b)  A licensee may advertise in print or broadcast medium as described in subsection (a) only if the licensee includes in the advertisement the licensee's applicable and current certificate or permit number and provides proof of the number's validity to the publisher or producer of the advertising medium.  The publisher or producer of a print or broadcast advertising medium shall not publish or broadcast an advertisement for a licensee who does not provide proof of a current certificate or permit or who does not include a currently valid certificate or permit number in the advertisement.

(c)  Upon notice from the public utilities commission of the entry of a final order of the commission pursuant to chapter 91 or a judgment by a court of competent jurisdiction, that a person has advertised in violation of either subsection (a) or section 271-8, the public utility furnishing the telecommunications service shall disconnect that person's access to the telephone number or telecommunications service number contained in the advertisement or listing.  A public utility complying with a notice to disconnect is immune from liability for damages resulting from its compliance.

(d)  The publisher or producer of a print or broadcast advertising medium shall not be liable in any suit, action, or claim arising from its refusal to list or accept advertisements pursuant to subsection (b). [L 1978, c 66, §4; am L 1985, c 191, §1; am L 1992, c 75, §1; am L 2000, c 40, §1]



§271-9 - General duties and powers of the commission.

§271-9  General duties and powers of the commission.  (a)  The general duties and powers of the public utilities commission shall be:

(1)  To regulate common carriers by motor vehicle, and to that end the commission shall establish reasonable requirements with respect to continuous and adequate service, leasing of motor vehicles, uniform system of accounts, records, and reports, and preservation of records.

(2)  To regulate contract carriers by motor vehicle, and to that end the commission shall establish reasonable requirements with respect to leasing of motor vehicles, uniform system of accounts, records, and reports, and preservation of records.

(3)  To administer, execute, and enforce this chapter, to make all necessary orders in connection therewith, and to prescribe rules, regulations, and procedures for the administration.

(4)  For purposes of the administration of this chapter, to inquire into the management of the business of motor carriers, and into the management of the business of persons controlling, controlled by, or under common control with, motor carriers to the extent that the business of these persons is related to the management of the business of one or more motor carriers, and the commission shall keep itself informed as to the manner and method in which the same are conducted, and may obtain from the carriers and persons such information as the commission deems necessary to carry out the provisions of this chapter.

(5)  To investigate any person acting in the capacity of or engaging in the business of a motor carrier within the State, without having a certificate of public convenience and necessity or other authority previously obtained under and in compliance with this chapter or the rules promulgated thereunder.

(b)  The commission may from time to time establish such just and reasonable classifications of groups of carriers included in the term "common carrier by motor vehicle" or "contract carrier by motor vehicle", as the special nature of the services performed by the carriers shall require, and such just and reasonable rules, regulations, and requirements, consistent with this chapter, to be observed by the carriers so classified or grouped, as the commission deems necessary or desirable in the public interest.

(c)  Upon complaint in writing to the commission by any person or body politic, or upon its own initiative without complaint, the commission may investigate whether any motor carrier has failed to comply with any provision of this chapter, or with any regulation, requirements, or order established or issued pursuant thereto.  If the commission, after notice and hearing as prescribed in section 271-31, finds upon any investigation that the motor carrier has failed to comply with any provision, regulation, requirements, or order, the commission shall issue an appropriate order to compel the carrier to comply therewith.  Whenever the commission is of the opinion that any complaint does not state reasonable grounds for investigation and action on its part, it may dismiss the complaint. [L 1961, c 121, pt of §2; am L 1962, c 12, §5; am L 1963, c 137, §1 and c 193, §34; Supp, §106C-7; HRS §271-9; am L Sp 1977 1st, c 20, §5; am L 1991, c 57, §12]



§271-10 - Reports and decisions of commission.

§271-10  Reports and decisions of commission.  (a)  Whenever the public utilities commission inquires into the operations, operating rights, rates, or directs inquiry and investigation into motor carrier activities regulated under this chapter, and holds public hearing thereon, it shall make a report in writing in respect thereto, which shall state its findings of fact and conclusions of law, together with its decision, order, or requirement in the premises.

(b)  All reports issued under subsection (a) shall be entered of record, and a copy thereof shall be furnished to parties of record in any such proceeding.

(c)  The commission may provide for the publication of its reports and decisions in such form and manner as may be best adapted for public information and use, and these authorized publications shall be competent evidence of the reports and decisions of the commission therein contained in all courts of this State without any further proof or authentication thereof.  The commission may also cause to be printed for early distribution its annual reports. [L 1961, c 121, pt of §2; Supp, §106C-8; HRS §271-10; am L Sp 1977 1st, c 20, §6]



§271-11 - Copies of schedules, tariffs, contracts, etc.

§271-11  Copies of schedules, tariffs, contracts, etc., kept as public records; evidence.  The copies of schedules and classifications and tariffs of rates, fares, and charges, and all contracts, agreements and arrangements between motor carriers filed with the public utilities commission as herein provided, and the statistics, tables, and figures contained in the annual or other reports of carriers made to the commission as required under this chapter shall be preserved as public records in the custody of the commission (except any contract, agreement, or arrangement between a contract carrier by motor vehicle and a shipper shall only be made public as provided in section 271-25), and shall be received as prima facie evidence of what they purport to be for the purpose of investigations by the commission and in all judicial proceedings; and copies of and extracts from any of the schedules, classifications, tariffs, contracts, agreements, arrangements, or reports, made public records as aforesaid, certified by the commission under the commission's seal, shall be received in evidence with like effect as the originals. [L 1961, c 121, pt of §2; Supp, §106C-9; HRS §271-11]



§271-12 - Applications for certificates of public convenience and necessity.

§271-12  Applications for certificates of public convenience and necessity.  (a)  Except as otherwise provided in this section and in section 271-16, no person shall engage in the business of a common carrier by motor vehicle on any public highway in this State, unless there is in force with respect to such carrier a certificate of public convenience and necessity issued by the public utilities commission authorizing such operation.

(b)  Applications for certificates shall be made in writing to the commission, be verified under oath, and shall be in such form and contain such information, and be accompanied by proof of service upon interested parties as the commission shall, by regulation, require.

(c)  Subject to section 271-15, a certificate shall be issued to any qualified applicant therefor, authorizing the whole or any part of the operations covered by the application if it is found that the applicant is fit, willing, and able properly to perform the service proposed and to conform to this chapter and the requirements, rules, and regulations of the commission thereunder, and that the proposed service, to the extent to be authorized by the certificate, is or will be required by the present or future public convenience and necessity; otherwise the application shall be denied.

(d)  Any certificate issued under this section covering the transportation of property shall be issued as an irregular route certificate and shall specify the island or islands or portion or portions thereof within which service may be rendered.  Any certificate covering the transportation of passengers shall specify the service to be rendered and the routes over which, the fixed termini, if any, between which, and the intermediate and off-route points, if any, at which the motor carrier is authorized to operate, and the certificate may include authority to transport in the same vehicle with the passengers, baggage of passengers, express, and also to transport baggage of passengers in a separate vehicle.  There shall, at the time of issuance, and from time to time thereafter, be attached to the exercise of the privileges granted by the certificate such reasonable terms, conditions, and limitations as the public convenience and necessity may from time to time require, including terms, conditions, and limitations as to the extensions of the service territory or route or routes of the carriers, and such terms and conditions as are necessary to carry out, with respect to the operations of the carrier, the requirements established by the commission under sections 271-9(a)(1) and 271-9(a)(4), provided that the terms, conditions, or limitations shall not restrict the right of the carrier to add to his or its equipment and facilities in the service territory or over the routes or between the termini as the development of business and the demands of the public shall require.

(e)  Any common carrier by motor vehicle transporting passengers under any such certificate may occasionally deviate from the route over which and the fixed termini between which it is authorized to operate under the certificate under such rules and regulations as the commission may prescribe. [L 1961, c 121, pt of §2; am L 1962, c 12, §2; Supp, §106C-10; HRS §271-12; am L 1991, c 57, §13]

Attorney General Opinions

Carrier must secure commission approval before adding different type of equipment as proviso in subsection (d) applies only to adding authorized type.  Att. Gen. Op. 62-37.

Grandfather clause, issuance of certificates thereunder.  Att. Gen. Op. 62-51.

Case Notes

Commission's findings under subsection (c) of public convenience and necessity and of applicant's fitness must be supported by substantial evidence.  55 H. 463, 522 P.2d 1272.

As this chapter contains no provisions regarding dormancy, and "public convenience and necessity" is not a prerequisite to transfer of certificates of public convenience and necessity pursuant to §271-18(d), the public utilities commission was not required to permit intervenor carriers to argue those issues in proceedings regarding carrier's transfer applications.  93 H. 45, 995 P.2d 776.

Public utilities commission did not err in declining to apply the standards of subsection (c) or engage in dormancy analysis in carrier's transfer application proceedings where commission concluded that carrier's services had not been dormant for a significant period of time; that carrier had ceased operations because of financial and other internal problems, immediately initiated negotiations to transfer certificate, and entered bankruptcy shortly thereafter mitigated against application of dormancy doctrine.  93 H. 45, 995 P.2d 776.

Where the public utilities commission acted within its prerogatives in treating bankrupt carrier's application as a request to permit other carriers to continue bankrupt carrier's existing service, and in doing so considered the public interest factors required under §§271-1 and 271-18, this section and the new service doctrine were inapposite to the case.  93 H. 45, 995 P.2d 776.

As this section does not require the public utilities commission to limit a carrier to a specific type of motor vehicle, commission did not exceed its statutory authority in granting company's application.  104 H. 98, 85 P.3d 623.



§271-13 - Permits for contract carriers by motor vehicle.

§271-13  Permits for contract carriers by motor vehicle.  (a)  Except as otherwise provided in this section and in section 271-16, no person shall engage in the business of a contract carrier by motor vehicle over any public highway in this State unless there is in force with respect to such carrier a permit issued by the public utilities commission authorizing the person to engage in this business.

(b)  Applications for permits shall be made in writing to the commission, be verified under oath, and shall be in such form and contain such information and be accompanied by proof of service upon interested parties, as the commission shall, by regulation, require.

(c)  Subject to section 271-15, a permit shall be issued to any qualified applicant therefor, authorizing in whole or in part the operations covered by the application, if it is found that the applicant is fit, willing, and able properly to perform the service of a contract carrier by motor vehicle, and to conform to this chapter and the lawful requirements, rules, and regulations of the commission thereunder, and that the proposed operation to the extent authorized by the permit will be consistent with the public interest and the transportation policy declared in this chapter; otherwise, the application shall be denied.  In determining whether issuance of a permit will be consistent with the public interest and the transportation policy, the commission shall consider the number of shippers to be served by the applicant, the nature of the service proposed, whether the proposed service can be or is being properly performed by existing common carriers, the effect which granting the permit would have upon the services of the protesting carriers, the effect which denying the permit would have upon the applicant's proposed shipper or shippers, and the changing character of shipper requirements; provided, however, that a permit shall not be issued in any case where it has been established that an existing common carrier is properly performing, the proposed service.  The commission shall specify in the permit the business of the contract carrier covered thereby and the scope thereof, and it shall attach to it at the time of issuance, and from time to time thereafter such reasonable terms, conditions, and limitations consistent with the character of the holder of the permit as a contract carrier, including terms, conditions, and limitations respecting the person or persons, their names, the number or class thereof for which the contract carrier may perform transportation service, as may be necessary to assure that the business is that of a contract carrier and within the scope of the permit, and to carry out with respect to the operation of the carrier the requirements established by the commission under sections 271-9(a)(2) and 271-9(a)(4).  Any permit covering the transportation of passengers may include authority to transport in the same vehicle with the passengers, baggage of passengers, and also authority to transport baggage of passengers in a separate vehicle; provided that within the scope of the permit and any terms, conditions, or limitations attached thereto, the carrier shall have the right to substitute or add to its equipment and facilities as the development of its business may require; and provided further that no motor carrier shall commence operations under any contract carrier authority granted under this section until it has filed with the commission a certified copy of a written contract or contracts executed with the shipper or shippers for whom the service is authorized in the permit to be provided, the contract or contracts to be bilateral and impose specific obligations upon both carrier and shipper or shippers and to set forth all terms and conditions of any transportation agreement obtaining between the motor carrier and the shipper or shippers. [L 1961, c 121, pt of §2; am L 1962, c 12, §2; Supp, §106C-11; HRS §271-13; am L 1969, c 57, §1]

Case Notes

Hawaii household goods movers no longer exempt from Interstate Commerce Commission regulation.  395 F. Supp. 261.



§271-14 - No proprietary right in highway.

§271-14  No proprietary right in highway.  No certificate or permit issued under this chapter confers any proprietary or property right in the use of the public highways. [L 1961, c 121, pt of §2; Supp, §106C-12; HRS §271-14]



§271-15 - Dual operation.

§271-15  Dual operation.  Unless, for good cause shown, the public utilities commission finds or has found that both a certificate and a permit may be so held consistently with the public interest and with the declaration of policy declared in this chapter:

(1)  No person, or any person controlling, controlled by, or under common control with such person, shall hold a certificate as a common carrier authorizing operation for the transportation of property by motor vehicle within a territory if such person or any such controlling person, controlled person, or person under common control, holds a permit as a contract carrier authorizing operation for the transportation of property by motor vehicle within the same territory; and

(2)  No person or any person controlling, controlled by, or under common control with such person, shall hold a permit as a contract carrier authorizing operation for the transportation of property by motor vehicle within a territory, if the person or any controlling person, controlled person, or person under common control, holds a certificate as a common carrier authorizing operation for the transportation of property by motor vehicle within the same territory. [L 1961, c 121, pt of §2; Supp, §106C-13; HRS §271-15]



§271-16 - Temporary authority.

§271-16  Temporary authority.  To enable the provision of service for which there is an immediate and urgent need to a point or points or within a territory having no carrier service capable of meeting the need, the public utilities commission may, in its discretion and without hearings or other proceedings, grant temporary authority for service by a common carrier or a contract carrier by motor vehicle, as the case may be.  The temporary authority, unless suspended or revoked for good cause, shall be valid for the time that the commission shall specify, but for no more than a period of one-hundred-twenty days for any one immediate and urgent need.  If an application for a certificate of public convenience and necessity or a permit seeking corresponding permanent authority is filed in accordance with applicable laws, regulations, and instructions not later than thirty days after the issuance date of temporary authority, then the commission shall determine at a public hearing held not later than one-hundred-twenty days after the issuance date of temporary authority upon its own motion, or upon motion or upon request by any interested party, whether any temporary operating authority granted under this section shall be continued in force beyond the expiration date specified therein, and until the determination of the application filed by the holder of the temporary operating authority for a certificate of public convenience and necessity or a permit to engage in operations authorized by the temporary operating authority. [L 1961, c 121, pt of §2; Supp, §106C-14; HRS §271-16; am L 1998, c 77, §1 and c 217, §1; am L 1999, c 16, §1]



§271-17 - Security for protection of public.

§271-17  Security for protection of public.  No certificate or permit shall be issued to a motor carrier or remain in force unless such carrier complies with such reasonable rules and regulations as the public utilities commission shall prescribe governing the filing and approval of surety bonds, policies of insurance, qualifications as a self-insurer, or other securities or agreements, in such reasonable amounts as the commission may require, conditioned to pay within the amount of the surety agreements moneys finally recovered against the motor carrier for bodily injuries to or the death of any person resulting from the negligent operation, maintenance, or use of motor vehicles under the certificate, or permit or for loss or damage to property of others.  The commission may, in its discretion and under such rules and regulations as it shall prescribe, require any such carrier to file a surety bond, policies of insurance, qualifications as a self-insurer, or other securities or agreements in a sum to be determined by the commission to be conditioned upon the carrier making compensation to shippers or consignees for all property belonging to shippers or consignees, and coming into the possession of such carrier in connection with its transportation service.  Any common carrier which may be required by law to compensate a shipper or consignee for any loss, damage, or default for which a connecting motor common carrier is legally responsible shall be subrogated to the rights of such shipper or consignee under any such bond, policies of insurance, or other securities or agreements, to the extent of the sum so paid. [L 1961, c 121, pt of §2; Supp, §106C-15; HRS §271-17]



§271-18 - Transfer of certificates of public convenience and necessity, contract carrier permits, and carrier property.

§271-18  Transfer of certificates of public convenience and necessity, contract carrier permits, and carrier property.  (a)  For the purpose of the administration and application of subsections (a) and (b), the terms "carrier" includes any motor carrier subject to this chapter, or any carrier subject to the act of any other state or any act of the Congress of the United States under which interstate or foreign commerce by land, sea, or air, is regulated.

(b)  No motor carrier shall sell, lease, assign, mortgage, or otherwise dispose of, or encumber the whole or any part of its property necessary or useful in the performance of transportation services for the public or any certificate of public convenience and necessity or permit; nor shall any motor carrier, by any means, directly or indirectly, merge or consolidate its property, certificates of public conve­nience and necessity or permits, or any part thereof, with any other carrier, without first having secured from the public utilities commission an order authorizing it so to do.  Every such sale, lease, assignment, mortgage, disposition, encumbrance, merger, or consolidation, made other than in accordance with the order of the commission authorizing the same is void.

(c)  No carrier or person in control of a carrier shall, either directly or indirectly, purchase or acquire, take or hold, any part of the capital stock of any motor carrier organized or existing under or by virtue of the laws of this State without having been first authorized to do so by the commission.  Every assignment, transfer of any stock by or through any person to any person, or otherwise, in violation of any of the provisions of this section is void and of no effect, and no transfer shall be made on the books of any motor carrier.  Nothing herein shall prevent the holding of stock heretofore lawfully acquired.

(d)  Whenever a transaction is proposed under subsection (b) or (c) of this section, the motor carrier or motor carriers, or person or persons, seeking approval thereof shall present an application to the commission in such form as the commis­sion may require and the commission may thereupon act upon the application with or without first holding a public hearing; provided that if requested, it shall afford reasonable opportunity for interested parties to be heard.  If the commission finds that subject to such terms and conditions as it shall find to be just and reasonable the proposed transaction will be consistent with the public interests, the commission shall enter an order approving and authorizing the transaction, upon the terms and conditions, and with the modifications, so found to be just and reasonable.  In passing upon any transaction under subsection (b) or (c), the commission shall give weight, among other considerations, to the effect of the proposed transaction upon (1) adequate transportation service to the public, (2) other motor carriers, and (3) the employees of any transferring motor carrier.

(e)  Nothing in this section shall be construed to require a motor carrier to secure from the commission authority to lease motor vehicle equipment from another motor carrier for the purpose of meeting the requirements of transportation, to execute any conditional sales contract for the purchase of motor vehicle equipment or any note and chattel mortgage on motor vehicle equipment securing the payment of all or any part of the purchase price of motor vehicle equipment; nor shall this section prevent the sale, lease, encumbrance, or other disposition by any motor carrier of property which is not necessary or useful in the performance of its duties to the public, and any disposition of property by a motor carrier shall be conclusively presumed to be property which is not necessary or useful in the performance of its duties to the public as to any purchaser, lessee, or encumbrancer dealing with such property in good faith and for value.

(f)  Pending the determination of an application filed with the commission for approval of a consolidation or merger of the properties of two or more motor carriers, or of a purchase, lease, or contract to operate the properties of one or more motor carriers, the commission may, in its discretion and without hearings or other pro­ceedings, grant temporary approval, for a period not exceeding one hundred twenty days or for such additional period as the determination of an application may require, of the operation of the motor carrier properties sought to be acquired by the persons proposing in the pending application to acquire the properties, if it shall appear that failure to grant this temporary approval may result in destruction of or injury to such motor carrier properties sought to be acquired, or to interfere substantially with their future usefulness in the performance of adequate and continuous service to the public. [L 1961, c 121, pt of §2; Supp, §106C-16; HRS §271-18]

Case Notes

As this chapter contains no provisions regarding dormancy, and "public convenience and necessity" is not a prerequisite to transfer of certificates of public convenience and necessity pursuant to subsection (d), the public utilities commission was not required to permit intervenor carriers to argue those issues in proceedings regarding carrier's transfer applications.  93 H. 45, 995 P.2d 776.

Where the public utilities commission acted within its prerogatives in treating bankrupt carrier's application as a request to permit other carriers to continue bankrupt carrier's existing service, and in doing so considered the public interest factors required under §271-1 and this section, §271-12 and the new service doctrine were inapposite to the case.  93 H. 45, 995 P.2d 776.



§271-19 - Suspension, change, and revocation of certificates and permits.

§271-19  Suspension, change, and revocation of certificates and permits.  (a)  Certificates and permits shall be effective from the date specified therein, and shall remain in effect until suspended or terminated as herein provided.  Any certificate or permit, upon application of the holder thereof, in the discretion of the public utilities commission, may be amended or revoked, in whole or in part.  The commission, upon complaint or upon its own initiative, after notice and hearing, may suspend or revoke any certificate or permit, in part or in whole, if the holder thereof is found to be in violation of any of the provisions of this chapter; provided that:

(1)  A motor carrier's right to engage in transportation by virtue of any certificate or permit may be suspended by the commission immediately without hearing or other proceedings upon the carrier's failure to comply, and until the carrier complies with sections 271-21(a), 271-22(a), 271-17 or Act 20, Special Session Laws of Hawaii 1977, or with any lawful order of the commission; and

(2)  The commission shall revoke the certificate or permit of a holder that knowingly and wilfully engages the services of a driver not licensed under part XIII of chapter 286.

(b)  Upon written request by a motor carrier and for good cause shown, the public utilities commission may place an active certificate or permit in an inactive status.  The certificate or permit may be placed on an inactive status for a period not exceeding twelve months.  Prior to the termination of the approved inactive period, the certificate or permit must be reactivated or it shall be declared abandoned and the certificate or permit revoked.  The certificate or permit may be reactivated at any time within the approved period by fulfilling the requirements for renewal, including the payment of the appropriate fees.  No request for inactive status, the cumulative period of which is in excess of two years, shall be granted by the commission.  Unless good cause is shown, no request to transfer a certificate or permit which is on inactive status shall be approved by the commission.

(c)  No person whose certificate or permit is revoked shall be eligible to apply for a new certificate or permit until the expiration of two years; provided that a person whose certificate or permit is revoked for knowingly and wilfully engaging the services of a driver not licensed under part XIII of chapter 286 shall not be eligible to apply for a new certificate or permit until the expiration of five years.

(d)  A certificate or permit shall be revoked upon the voluntary dissolution of the corporation or partnership in whose name the certificate or permit has been issued.  Upon verification with the department of commerce and consumer affairs on the voluntary dissolution of a corporation or partnership, the commission shall issue an order with its findings and revoke the certificate or permit held by the registered certificate or permit holder. [L 1961, c 121, pt of §2; Supp, §106C-17; HRS §271-19; am L 1978, c 66, §2; am L 1982, c 204, §8; am L 2004, c 199, §1]

Note

Act 20, Sp L 1977, referred to in subsection (a) is codified as §§271-5, 7, 9, 10, 36; 286-3, 16 to 18, 26, 201, 202, 203, 204, 205 to 216.



§271-20 - Rates, fares and charges of common carriers by motor vehicle.

§271-20  Rates, fares and charges of common carriers by motor vehicle.  (a)  It shall be the duty of every common carrier of passengers by motor carrier to provide safe and adequate service, equipment, and facilities for the transportation of passengers and to establish, observe, and enforce just and reasonable rates, fares, and charges, and just and reasonable regulations and practices relating thereto, and to the issuance, form, and substance of tickets, the carrying of personal, sample, and excess baggage, the facilities for transportation, and all other matters relating to or connected with the transportation of passengers.

(b)  It shall be the duty of every common carrier of property by motor vehicle to provide safe and adequate service, equipment, and facilities for the transportation of property and to establish, observe, and enforce just and reasonable rates, charges, and classifications, and just and reasonable regulations and practices relating thereto, and to the manner and method of presenting, marking, packing, and delivering property for transportation, the facilities for transportation, and all other matters relating to or connected with the transportation of property.

(c)  All charges made for any service rendered by any common carrier by motor vehicle in the transportation of passengers or property or in connection therewith shall be just and reasonable, and every unjust and unreasonable charge for such service or any part thereof, is prohibited and declared to be unlawful.  It shall be unlawful for any common carrier by motor vehicle to make, give, or cause any undue or unreasonable preference or advantage to any particular person, locality, region, district, island, or description of traffic, in any respect whatsoever; or to subject any particular person, locality, region, district, island, or description of traffic to any unjust discrimination or undue or unreasonable prejudice or disadvantage in any respect whatsoever; provided that this subsection shall not be construed to apply to discrimination, prejudice, or disadvantage to the traffic of any other carrier of whatever description.

(d)  Any person, organization, or body politic may make complaint in writing to the public utilities commission that any such rate, fare, charge, classification, rule, regulation, or practice, in effect or proposed to be put into effect, is or will be in violation of this section or of section 271-21.  Whenever, after hearing, upon complaint or an investigation of its own initiative, the commission shall be of the opinion that any individual rate, fare, or charge, demanded, charged, or collected by any common carrier or carriers by motor vehicle for transportation, or any classification, rule, regulation, or practice whatsoever of the carrier or carriers, affecting such rate, fare, or charge or the value of the service thereunder, is or will be unjust or unreasonable, or unjustly discriminatory or unduly preferential or unduly prejudicial, it shall determine and prescribe the lawful rate, fare, or charge or the maximum or minimum or maximum and minimum rate, fare, or charge thereafter to be observed, or the lawful classification, rule, regulation, or practice thereafter to be made effective.

(e)  Whenever there is filed with the commission any schedule stating a new rate, fare, charge, or classification for the transportation of passengers or property by a common carrier or carriers by motor vehicle, or any rule, regulation, or practice affecting such rate, fare, or charge, or the value of the service thereunder, the commission may upon complaint of any interested person or upon its own initiative at once and, if it so orders, without answer or other formal pleading by the interested carrier or carriers, but upon reasonable notice, enter upon a hearing concerning the lawfulness of the rate, fare, or charge, or the rule, regulation, or practice, and pending the hearing and the decision thereon the commission, by filing the schedule and delivering to the carrier or carriers affected thereby a statement in writing of its reasons for such suspension, may from time to time suspend the operation of the schedule and defer the use of the rate, fare, or charge, or the rule, regulation, or practice, but not for a longer period than five months beyond the time when it would otherwise go into effect, and after hearing, whether completed before or after the rate, fare, charge, classification, rule, regulation, or practice goes into effect, the commission may make such order with reference thereto as would be proper in a proceeding instituted after it had become effective.  If the proceeding has not been concluded and an order made within the period of suspension, the proposed changed rate, fare, or charge, or classification, rule, regulation, or practice, shall go into effect at the end of such period; provided that this subsection shall not apply to any initial schedule or schedules filed by any carrier in bona fide operation when this section takes effect.  At any hearing involving a change in a rate, fare, charge, or classification, or in a rule, regulation, or practice, the burden of proof shall be upon the carrier to show that the proposed changed rate, fare, charge, classification, rule, regulation, or practice, is just and reasonable.

(f)  In any proceeding to determine the justness or reasonableness of any rate, fare, or charge of any carrier, there shall not be taken into consideration or allowed as evidence or elements of value of the property of the carrier, either goodwill, earning power, or the certificate under which the carrier is operating; and in applying for and receiving a certificate under this [chapter] any carrier shall be deemed to have agreed to the provisions of this subsection on its own behalf and on behalf of all transferees of the certificate.

(g)  In the exercise of its power to prescribe just and reasonable rates, fares, and charges for the transportation of passengers or property by common carriers by motor vehicle, and classifications, regulations, and practices relating thereto, the commission shall give due consideration, among other factors, to the effect of rates upon the movement of traffic by the carrier or carriers for which the rates are prescribed; to the need, in the public interest, of adequate and efficient transportation service by the carriers at the lowest cost consistent with the furnishing of the service; and to the need of revenues sufficient to enable the carriers, under honest, economical, and efficient management, to provide the service.

(h)  Nothing in this section shall be held to extinguish any remedy or right of action not inconsistent herewith. [L 1961, c 121, pt of §2; Supp, §106C-18; HRS §271-20]

Attorney General Opinions

Carriers may transport property for federal government at rates lower than published rates.  Att. Gen. Op. 63-8.

Case Notes

Hawaii household goods movers no longer exempt from Interstate Commerce Commission regulation.  395 F. Supp. 261.

In proceedings under subsections (d) and (e), carrier is entitled to hearing.  53 H. 14, 486 P.2d 413.

Cited:  50 H. 172, 435 P.2d 21.

Referred to:  50 H. 22, 428 P.2d 411.



§271-21 - Tariffs of common carriers by motor vehicle.

§271-21  Tariffs of common carriers by motor vehicle.  (a) Every common carrier by motor vehicle shall file with the public utilities commission, and print, and keep open to public inspection, tariffs showing all the rates, fares, and charges for transportation, and all services in connection therewith, of passengers or property.  The rates, fares, and charges shall be stated in terms of lawful money of the United States.  The tariffs required by this section shall be published, filed, and posted in such form and manner, and shall contain such information as the commission by regulations shall prescribe; and the commission may reject any tariff filed with it which is not in consonance with this section and with the regulations.  Any tariff so rejected by the commission shall be void and its use shall be unlawful.

(b)  No common carrier by motor vehicle shall charge or demand or collect or receive a greater or less or different compensation for transportation or for any service in connection therewith between the points enumerated in the tariff than the rates, fares, and charges specified in the tariffs in effect at the time; and no carrier shall refund or remit in any manner or by any device, directly or indirectly, or through any agent, or otherwise, any portion of the rates, fares, or charges so specified, or extend to any person any privileges or facilities for transportation except such as are specified in its tariffs.

(c)  No change shall be made in any rate, fare, charge, or classification, or any rule, regulation, or practice affecting the rate, fare, charge, or classification, or the value of the service thereunder, specified in any effective tariff of a common carrier by motor vehicle; except after thirty days' notice of the proposed change filed and posted in accordance with subsection (a) of this section.  The notice shall plainly state the change proposed to be made and the time when it will take effect.  The commission may in its discretion and for good cause shown allow the change upon notice less than that herein specified or modify the requirements of this section with respect to posting and filing of tariffs either in particular instances or by general order applicable to special or peculiar circumstances or conditions.

(d)  No common carrier by motor vehicle shall engage in the transportation of passengers or property unless the rates, fares, and charges upon which the same are transported by the carrier have been filed and published in accordance with this chapter. [L 1961, c 121, pt of §2; Supp, §106C-19; HRS §271-21]



§271-22 - Schedules of contract carriers by motor vehicle.

§271-22  Schedules of contract carriers by motor vehicle.  (a)  It shall be the duty of every contract carrier by motor vehicle to file and observe reasonable minimum rates and charges for any service rendered or to be rendered in the transportation of passengers or property in connection therewith, and to file and observe reasonable regulations and practices to be applied in connection with the reasonable minimum rates, fares, and charges.  It shall be the duty of every contract carrier by motor vehicle to file with the public utilities commission, publish, and keep open for public inspection, in the form and manner prescribed by the commission, schedules containing the actual rates or charges of the carrier for the transportation of passengers or property, and any rule, regulation, or practice affecting the rates or charges and the value of the service thereunder; provided that any contract carrier serving but one shipper having rendered continuous service to the shipper for not less than one year may file reasonable minimum rates and charges unless the commission in any individual case, after hearing, finds it in the public interest to require the filing of actual rates and charges.  No contract carrier, unless otherwise provided by this chapter, shall engage in the transportation of passengers or property unless the actual rates or charges for the transportation by the carrier have been published, filed, and posted in accordance with this chapter.  Nothing herein provided shall be so construed as to require the carriers to maintain the same rates, rules and regulations for the same services for all shippers served.  No reduction shall be made in any such charge either directly or by means of any change in any rule, regulation, or practice affecting the charge or the value of the service thereunder, nor shall any new charge be permitted, except after thirty days' notice of the proposed change or new charge is filed in the aforesaid form and manner; but the commission may, in its discretion and for good cause shown, allow the change upon less notice, or modify the requirements of this subsection with respect to posting and filing of schedules, either in particular instances, or by general order applicable to special or peculiar circumstances or conditions.  The notice shall plainly state the change proposed to be made and the time when the change will take effect.  No carriers shall demand, charge, or collect compensation for transportation different from the charges filed in accordance with this subsection, as affected by any rule, regulation, or practice so filed, or less than the minimum rate or charge as may be prescribed by the commission from time to time, and it shall be unlawful for any carrier, by the furnishing of special services, facilities, or privileges, or by any other device whatsoever, to charge, accept, or receive compensation different from the actual rates and charges so filed, or less than the minimum charges prescribed; provided that any carrier or carriers, or any class or group thereof, may apply to the commission for relief from this subsection, and the commission may, after hearing, grant such relief to such extent and for such time, and in such manner as in its judgment is consistent with the public interest and the transportation policy declared in this chapter.

(b)  Whenever, after hearing, upon complaint or upon its own initiative, the commission finds that any minimum rate or charge of any contract carrier by motor vehicle, or any rule, regulation, or practice of any carrier affecting the minimum rate or charge, or the value of the service thereunder, for the transportation of passengers or property or in connection therewith, contravenes the transportation policy declared in this chapter, or is in contravention of any provision of this chapter, the commission may prescribe such just and reasonable minimum rate or charge, or such rule, regulations, or practice as in its judgment may be necessary or desirable in the public interest and to promote the policy and will not be in contravention of any provision of this chapter.  The minimum rate or charge, or the rule, regulation, or practice, so prescribed by the commission, shall give no advantage or preference to any carrier in competition with any common carrier by motor vehicle subject to this chapter, which the commission may find to be undue or inconsistent with the public interest and the transportation policy declared in this chapter and the commission shall give due consideration to the cost of the services rendered by such carriers, and to the effect of the minimum rate or charge, or the rule, regulation, or practice, upon the movement of traffic by the carriers.  All complaints shall state fully the facts complained of and the reasons for the complaint and shall be made under oath.

(c)  Whenever there is filed with the commission by any contract carrier any schedule stating a charge for a new service or a reduced charge directly, or by means of any rule, regulation, or practice, for the transportation of passengers or property, the commission may upon complaint of interested persons or upon its own initiative at once and, if it so orders, without answer or other formal pleading by the interested party, but upon reasonable notice, enter upon a hearing concerning the lawfulness of the charge, or rule, regulation, or practice, and pending the hearing and the decision thereon, the commission, by filing with the schedules and delivering to the carrier affected thereby a statement in writing of its reasons for the suspension, may from time to time suspend the operation of the schedule and defer the use of the charge, or rule, regulation, or practice, but not for a longer period than five months beyond the time when it would otherwise go into effect; and after hearing, whether completed before or after the charge, or rule, regulation, or practice goes into effect, the commission may make such order with reference thereto as would be proper in a proceeding instituted after it had become effective.  If the proceeding has not been concluded and an order made within the period of suspension, the proposed change in any charge or rule, regulation, or practice shall go into effect at the end of the period; provided that this subsection shall not apply to any initial schedule or schedules filed by any carrier in bona fide operation when this section takes effect.  The rule as to burden of proof specified in section 271-20(e) shall apply to this subsection. [L 1961, c 121, pt of §2; Supp, §106C-20; HRS §271-22]



§271-23 - Bills of lading, shipping documents.

§271-23  Bills of lading, shipping documents.  The public utilities commission may prescribe for motor carriers the form and content of all bills of lading, freight bills, receipts, or other shipping documents governing the movement of traffic by motor carriers regulated under this chapter, and may prescribe the length of time the same shall be preserved. [L 1961, c 121, pt of §2; Supp, §106C-21; HRS §271-23]

Cross References

Uniform commercial code, see chapter 490, Art. 7.



§271-24 - Recovery of overcharges or undercharges.

§271-24  Recovery of overcharges or undercharges.  (a)  All actions by common carriers by motor vehicle for the recovery of their charges, or any part thereof, shall be begun within three years from the time the cause of action accrues, and not after.

(b)  For recovery of overcharges, actions shall be begun within three years from the time the cause of action accrues, and not after, subject to subsection (c) of this section, except that if claim for the overcharge has been presented in writing to the carrier within the three-year period of limitation the period shall be extended to include six months from the time notice in writing is given by the carrier to the claimant of disallowance of the claim, or any part or parts thereof specified in the notice.

(c)  If on or before the expiration of the three-year period of limitation in subsection (b) a common carrier by motor vehicle begins action under subsection (a) for recovery of charges in respect of the same transportation service, or, without beginning action, collects charges in respect of that service, the period shall be extended to include ninety days from the time the action is begun or the charges are collected by the carrier.

(d)  The cause of action in respect of a shipment of property shall, for the purpose of this section, be deemed to accrue upon delivery or tender of delivery thereof by the carrier, and not after.

(e)  The term "overcharges" as used in this section means charges for transportation services in excess of those applicable thereto under the tariffs lawfully on file with the commission. [L 1961, c 121, pt of §2; Supp, §106C-22; HRS §271-24; am L 1973, c 149, §2(a), (b)]



§271-25 - Accounts, records, and reports.

§271-25  Accounts, records, and reports.  (a)  The public utilities commission may require annual, periodical, or special reports from all motor carriers, prescribe the manner and form in which the reports shall be made, and require from the carriers specific and full, true, and correct answers to all questions upon which the commission may deem information to be necessary.  The annual reports shall give an account of the affairs of the carrier in such form and detail as may be prescribed by the commission.  The commission may also require any motor carrier to file with it a true copy of any contract, agreement, or arrangement between the carrier and any other carrier or person in relation to any traffic affected by this chapter.  The commission shall not, however, make public any contract, agreement, or arrangement between a contract carrier by motor vehicle and a shipper, or any of the terms or conditions thereof, except as a part of the record in a formal proceeding where it considers the action consistent with the public interest; provided that if it appears from an examination of any such contract that it fails to conform to the published schedule of the contract carrier by motor vehicle as required by section 271-22(a), the commission may, in its discretion, make public such of the provisions of the contract as the commission considers necessary to disclose such failure and the extent thereof.

(b)  The annual reports shall contain all the required information for the period of twelve months ending on December 31 in each year, unless the commission shall specify a different date, and shall be made out under oath and filed with the commission within three months after the close of the year for which the report is made, unless additional time be granted in any case by the commission.  Such periodical or special reports as may be required by the commission under subsection (a) shall also be under oath, whenever the commission so requires.

(c)  The commission may prescribe for motor carriers the classes of property for which depreciation charges may properly be included under operating expenses, and the rate or rates of depreciation which shall be charged with respect to each of the classes of property, classifying the carriers as it may deem proper for this purpose.  The commission may, when it deems necessary, modify the classes and rates so prescribed.  When the commission shall have exercised its authority under the foregoing provisions of this subsection, motor carriers shall not charge to operating expenses any depreciation charges on classes of property other than those prescribed by the commission, or charge with respect to any class of property a rate of depreciation other than that prescribed therefor by the commission, and no carrier shall include under operating expenses any depreciation charge in any form other than as prescribed by the commission.

(d)  The commission may, in its discretion, prescribe the forms of any and all accounts, records, and memoranda to be kept by motor carriers and lessors, including the accounts, records, and memoranda of the movement of traffic, as well as of the receipts and expenditures of moneys.  The commission may issue orders specifying the operating, accounting, or financial papers, records, books, blanks, tickets, stubs, correspondence, or documents of motor carriers or lessors as may after a reasonable time be destroyed, and prescribing the length of time the same shall be preserved.  The commission or its duly authorized special agents, accountants, or examiners shall at all times have access to and authority, under its order, to inspect and examine any and all lands, buildings, or equipment of motor carriers and lessors and shall have authority to inspect and copy any and all accounts, books, records, memoranda, correspondence, and other documents of carriers and lessors (as defined in this section), and such accounts, books, records, memoranda, correspondence, and other documents of any person controlling, controlled by, or under common control with any such carriers, as the commission deems relevant to the person's relation to or transaction with the carriers.  Motor carriers, lessors, and aforesaid persons shall submit their accounts, books, records, memoranda, correspondence, and other documents for the inspection and copying authorized by this subsection, and motor carriers and lessors shall submit their lands, buildings, and equipment for examination and inspection, to any duly authorized special agent, accountant, or examiner of the commission upon demand and display of proper credentials.  As used in this subsection, the words "keep" and "kept" mean made, prepared, or compiled, as well as retained; the term "lessor" means a lessor of any right to operate as a motor carrier; and the term "motor carrier" or "lessor" includes a receiver or trustee of any such motor carrier or lessor.

(e)  No report by any motor carrier of any accident arising in the course of the operation of such carriers, made pursuant to any requirement of the commission, and no report by the commission of any investigation of any accident, shall be admitted as evidence, or used for any other purpose, in any suit or action for damages growing out of any matter mentioned in the report or investigation. [L 1961, c 121, pt of §2; Supp, §106C-23; HRS §271-25]



§271-26 - Records to be maintained in State.

§271-26  Records to be maintained in State.  Each motor carrier maintaining an office or place of business within this State shall keep therein all books, accounts, papers, and records required by the public utilities commission to be kept within this State.  No books, accounts, papers, or records shall be at any time removed from the State except upon such conditions or rules as the commission may prescribe.  Motor carriers performing transportation regulated under this chapter which do not maintain an office or place of business within the State shall make books, accounts, papers, and records pertaining to transportation available to the commission at its request at a place designated within this State, for examination by the commission, or in the alternative reimburse the commission for the actual expense of examining the books, accounts, papers, or records at the place outside of the State where these records are kept. [L 1961, c 121, pt of §2; Supp, §106C-24; HRS §271-26]



§271-26.5 - Change of address; responsibility; service of orders.

[§271-26.5]  Change of address; responsibility; service of orders.  A motor carrier shall have, maintain and operate from a definite place of business in the State and shall display therein the certificate or permit issued by the public utilities commission.  The certificate or permit holder shall report any change of address or telephone number to the commission within five business days from such change.  Communications, correspondence and service of orders and other official documents shall be made upon the certificate or permit holder at the last recorded address on file with the commission.  Proof of service by certified or registered mail to the last known address shall constitute a valid service of any commission's order. [L 1978, c 66, §5]



§271-27 - Unlawful operation.

§271-27  Unlawful operation.  (a)  Any person knowingly and wilfully violating any provision of this chapter, or any rule, requirement, or order thereunder, or any term or condition of any certificate or permit for which a penalty is not otherwise provided, shall be guilty of a misdemeanor.  In addition, any shipper or consignee located in this State, or any officer, employee, agent, or representative thereof, who knowingly and wilfully engages the services of any person violating any provision of this chapter, or any rule, requirement, or order, or any term or condition of any certificate or permit for which a penalty is not otherwise provided, shall be guilty of a misdemeanor.

(b)  Any person, whether carrier, shipper, or consignee, or any officer, employee, agent, or representative thereof, who knowingly offers, grants, or gives, or solicits, accepts, or receives any rebate, concession, or discrimination in violation of any provisions of this chapter, or who by means of any false statement or representation or by the use of any false or fictitious bill, bill of lading, receipt, voucher, roll, account, claim, certificate, affidavit, deposition, lease, or bill of sale, or by any other means or device, knowingly and wilfully assists, suffers, or permits any person or persons, natural or artificial, to obtain transportation of passengers or property subject to this chapter for less than the applicable rate, fare, or charge, or who knowingly and wilfully by any such means or otherwise fraudulently seeks to evade or defeat regulation as in this chapter provided for motor carriers, shall be deemed guilty of a misdemeanor.

(c)  Any special agent, accountant, or examiner who knowingly and wilfully divulges any fact or information which may come to the special agent's, accountant's, or examiner's knowledge during the course of any examination or inspection made under authority of sections 271-9(a)(4), 271-23, and 271-25, except as the special agent, accountant, or examiner may be directed by the commission or by a court or judge thereof, shall be guilty of a misdemeanor.

(d)  It shall be unlawful for any motor carrier or any officer, receiver, trustee, lessee, agent, or employee of the carrier, or for any other person authorized by such carrier or person to receive information, knowingly to disclose to, or permit to be acquired by any person other than the shipper or consignee without the consent of the shipper or consignee, any information concerning the nature, kind, quantity, destination, consignee, or routing of any property tendered or delivered to the motor carrier for transportation, which information may be used to the detriment or prejudice of the shipper or consignee, or which may improperly disclose the shipper's or consignee's business transactions to a competitor; and it shall also be unlawful for any person to solicit or knowingly receive any such information which may be so used.

(e)  Nothing in this chapter shall be construed to prevent the giving of such information in response to any legal process issued under the authority of any court, or to any officer or agent of the government of the United States or of any state or of any political subdivision of any state, in the exercise of the officer's or agent's power or to any officer or other duly authorized person seeking the information for the prosecution of persons charged with or suspected of crimes or to another carrier, or its duly authorized agents, for the purpose of adjusting mutual traffic accounts in the ordinary course of business of the carriers.

(f)  Any motor carrier or any officer, agent, employee, or representative thereof, who wilfully fails or refuses to make a report to the commission as required by this chapter, or to make specific and full, true, and correct answer to any question within thirty days from the time it is lawfully required by the commission, or to keep accounts, records, and memoranda in the form and manner prescribed by the commission, or knowingly and wilfully falsifies, destroys, mutilates, or alters any report, account, record, or memorandum or knowingly and wilfully files with the commission any false report, account, record, or memorandum, or knowingly and wilfully neglects or fails to make full, true, and correct entries in the accounts, records, or memoranda of all facts and transactions appertaining to the business of the carrier, or person required under this chapter to keep the same, or knowingly and wilfully keeps accounts, records, or memoranda contrary to the rules, regulations, or orders of the commission with respect thereto, shall be deemed guilty of a misdemeanor.  As used in this subsection, the words "keep" and "kept" mean made, prepared, or compiled, as well as retained.

(g)  Except when required by state law to take immediately before a district judge a person arrested for violation of this chapter, including any rule adopted pursuant to this chapter, any enforcement officer, other than a motor vehicle safety officer employed and assigned, pursuant to section 271-38, by the department of transportation to assess civil penalties, upon arresting a person for violation of this chapter, including any rule adopted pursuant to this chapter shall issue to the alleged violator a summons or citation printed in the form hereinafter described, warning the alleged violator to appear and answer to the charge against the alleged violator at a certain place within seven days after the arrest.

(1)  The summons or citation shall be printed in a form comparable to that of other summonses and citations used for arresting offenders and shall include all necessary information.  The form and content shall be adopted or prescribed by the district courts.

(2)  The original of a summons or citation shall be given to the alleged violator and any other copies distributed in the manner prescribed by the district courts; provided that the district courts may prescribe alternative methods of distribution for the original and any other copies.

(3)  Summonses and citations shall be consecutively numbered and any other copies of each shall bear the same number.

(4)  Any person who fails to appear at the place and within the time specified in the summons or citation shall be guilty of a misdemeanor.

(5)  If any person fails to comply with a summons or citation or fails or refuses to deposit bail as required, the enforcement officer shall cause a complaint to be entered against the person and secure the issuance of a warrant for the person's arrest.

(6)  When a complaint is made to any prosecuting officer of a violation of this chapter or any rule, the enforcement officer who issued the summons or citation shall subscribe to it under oath administered by another official whose name has been submitted to the prosecuting officer and who has been designated by the commission to administer the same.

(h)  Any motor carrier or lessor, or any officer, agent, employee, or representative thereof, who fails or refuses to comply with any provision of this chapter, or any rule, requirement, or order thereunder, and any person located in this State, or any officer, agent, employee, or representative of any such person, who engages the services of any motor carrier or lessor, or any officer, agent, employee, or representative thereof, who fails or refuses to comply with any provision of this chapter, or any rule, requirement, or order, may be assessed a civil penalty payable to the State in a sum:

(1)  Up to $1,000 for each offense; and

(2)  In the case of a continuing violation, not less than $50 and not more than $500 for each additional day during which the failure or refusal continues.

(i)  Notwithstanding subsection (h), a motor carrier who fails to file, within the prescribed time, a financial report with the commission pursuant to its rules may be assessed a civil penalty payable to the State up to the sum of one-sixteenth of one per cent of the gross revenues from the motor carrier's business during the preceding calendar year, if the failure is for not more than one month, with an additional one-sixteenth of one per cent for each additional month or fraction thereof during which the failure continues, but in no event shall the total civil penalty be less than the sum of $50.

(j)  [2004 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  In addition to any other remedy available, the commission or its enforcement officer, including a motor vehicle safety officer employed and assigned by the department of transportation pursuant to section 271-38, may issue citations to persons acting in the capacity of or engaging in the business of a motor carrier within this State, without having a certificate of public convenience and necessity or other authority previously obtained under and in compliance with this chapter and rules adopted, or to any shipper or consignee located in this State, or any officer, employee, agent, or representative thereof who engages the services of those persons.

(1)  The citation may contain an order of abatement and an assessment of civil penalties as provided in subsection (h).  All penalties collected under this subsection shall be deposited in the treasury of the State.  Service of a citation issued under this subsection shall be made by personal service whenever possible or by certified mail, restricted delivery, sent to the last known business or residence address of the person cited.

(2)  Any person served with a citation under this subsection may submit a written request to the commission for a hearing within twenty days from the receipt of the citation, with respect to the violations alleged, the scope of the order of abatement, and the amount of civil penalties assessed.  If the person cited under this subsection notifies the commission of the request for a hearing in time, the commission shall afford the person an opportunity for a hearing under chapter 91.  The hearing shall be conducted by the commission, or the commission may designate a hearings officer to hold the hearing.

(3)  If the person cited under this subsection does not submit a written request to the commission for a hearing in time, the citation shall be deemed a final order of the commission.  The commission may apply to the appropriate court for a judgment to enforce the provisions of any final order issued by the commission or designated hearings officer pursuant to this subsection, including the provisions for abatement and civil penalties imposed.  In any proceeding to enforce the final order, the commission need only produce a certified copy of the final order and show that the notice was given and that a hearing was held or the time granted for requesting the hearing has run without a request.

(4)  If any party is aggrieved by the decision of the commission or the designated hearings officer, the party may appeal, subject to chapter 602, in the manner provided for civil appeals from the circuit courts; provided that the operation of an abatement order shall not be stayed on appeal unless specifically ordered by a court of competent jurisdiction after applying the stay criteria enumerated in section 91-14(c).  The sanctions and disposition authorized under this subsection shall be separate and in addition to all other remedies either civil or criminal provided by law.  The commission may adopt any rules under chapter 91 that may be necessary to fully effectuate this subsection. [L 1961, c 121, pt of §2; Supp, §106C-25; HRS §271-27; am L 1969, c 220, §1; am L 1975, c 18, §1; am L 1979, c 41, §1; am L 1982, c 204, §8; am L 1983, c 124, §17; gen ch 1985; am L 1991, c 57, §14; am L 1995, c 101, §1 and c 105, §§5, 7; am L 1996, c 102, §1; am L 1997, c 120, §§3 to 6; am L 1998, c 91, §1; am L 2000, c 41, §1; am L 2004, c 202, §30]

Note

The L 2004, c 202, §30 amendment to subsection (j) is repealed on June 30, 2010.  L 2006, c 94, §1.

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."



§271-28 - Collection of rates and charges.

§271-28  Collection of rates and charges.  No common carrier by motor vehicle shall deliver or relinquish possession at destination of any freight transported by it until all tariff rates and charges thereon have been paid, except under such rules and regulations as the public utilities commission may from time to time prescribe to govern the settlement of all the rates and charges, including rules and regulations for weekly or monthly settlement, and to prevent unjust discrimination or undue preference or prejudice; provided that this section shall not be construed to prohibit any carrier from extending credit in connection with rates and charges on freight transported for the United States, for any department, bureau, or agency thereof, or for any state or political subdivision thereof. [L 1961, c 121, pt of §2; Supp, §106C-26; HRS §271-28]



§271-28.5 - Motor carrier lien.

[§271-28.5]  Motor carrier lien.  (a)  In addition to the lien provided by section 490:7-307, a carrier has a lien on freight in its possession for the total amount owed the carrier by the shipper for freightage, charges for services and advances due on freight previously delivered upon the promise of the shipper to pay freightage, charges and advances, as provided in this section.

(b)  The lien provided by this section shall not arise:

(1)  Unless the carrier has given the shipper and the consignee ten days notice in writing, that failure to pay billed charges may result in a lien on future shipments; or

(2)  As to any freight which consists of perishable goods; or

(3)  As to any freight, the freight charges for which have been prepaid by the consignee or the intended recipient; or

(4)  As to any freight, if the applicable charges were paid to a third party legally obligated to remit the payment to the carrier but the amount due has not been received by the carrier; or

(5)  As to any property legally owned by anyone other than the debtor, or as to which the current identity of the owner is unknown.

(c)  Except as otherwise provided in this section, the notice and sale provisions of section 490:7-308, shall apply to the sale of property subject to a lien provided by this section.

(d)  No sale of property subject to a lien provided by this section may take place for at least thirty-five days from the date that possession of the property is delivered to the carrier but the notice period set forth in section 490:7-308 may run concurrently with the thirty-five-day period provided by this [subsection].  In addition to the notices required by section 490:7-308, the lienholder, at least ten days prior to any sale of the property, shall notify the shipper and the consignee of the property, and each secured party having a perfected security interest in the property, of the date, time and place of the intended sale.  This notice shall include the names of both the shipper and the consignee and shall describe the property to be sold.

(e)  Any perfected security interest in the property is prior to the lien provided by this section.  No sale of the property may be concluded if the amount bid at the sale is not at least equal to the total amount of all outstanding obligations secured by a perfected security interest in the property.  If the minimum bid required for the sale of property pursuant to this [subsection] is not received, the lienholder shall promptly release the property to the legal owner upon payment of the current amount for freightage, charges for services and advances due for shipment of that property, not including amounts due on freight previously delivered.

The proceeds of the sale shall be applied as follows:

(1)  First, to secured parties having a perfected security interest, in the amounts to which they are respectively entitled.

(2)  Second, to the discharge of the lien provided by this section.

(3)  The remainder, if any, to the legal owner of the property.

In the event of any violation by the lienholder of any provision of this [subsection] the lienholder shall be liable to any secured party for all damages sustained by the secured party as a result thereof plus all expenses reasonably and necessarily incurred in the enforcement of the secured party's rights, including reasonable attorney's fees and costs of suit.

(f)  The shipper shall be liable to the consignee for any damage which results from the failure of the property to reach the consignee as scheduled due to the carrier's proper exercise of its lien rights pursuant to this section.

(g)  The carrier shall be liable to the consignee for any damage which results from the failure of the property to reach the consignee as scheduled due to the carrier's violation or misuse of any lien obtained under this section.  The measure of damages shall be determined as set forth in section 490:2-713. [L 1986, c 203, §1]



§271-29 - Identification of carriers.

§271-29  Identification of carriers.  The public utilities commission is authorized, under such rules and regulations as it shall prescribe, to require the display of suitable identification number or numbers, upon any motor vehicle used in transportation subject to this chapter, and to provide for the issuance of numbers.  Any substitution, transfer, or use of any identification number or numbers, except such as may be duly authorized by the commission, is prohibited and shall be unlawful. [L 1961, c 121, pt of §2; Supp, §106C-27; HRS §271-29; am L 1978, c 66, §3]



§271-30 - Allowance to shippers for transportation services.

§271-30  Allowance to shippers for transportation services.  If the shipper of property transported under this chapter, directly or indirectly, renders any service connected with the transportation, or furnishes any instrumentality used therein, the charge and allowance therefor shall be published in tariffs or schedules filed in the manner provided in this chapter and shall be no more than is just and reasonable; and the public utilities commission may, after hearing on a complaint or on its own initiative, determine what is a reasonable charge as the maximum to be paid by the carrier or carriers for the services so rendered or for the use of the instrumentality so furnished, and fix the same by appropriate order. [L 1961, c 121, pt of §2; Supp, §106C-28; HRS §271-30]



§271-31 - Hearings.

§271-31  Hearings.  (a)  All hearings, investigations, and proceedings shall be governed by this section and by rules of practice and procedure adopted by the public utilities commission, and in the conduct thereof, the technical rules of evidence need not be applied.  No informality in any hearing, investigation, or proceeding, or in the manner of taking testimony shall invalidate any order, decision or rule made, approved, or confirmed by the commission.

(b)  Complaints may be made, in writing, by the commission on its own motion or by any person or body politic, setting forth any act or thing done, or omitted to be done by any motor carrier, including any rule, regulation, rate, or charge, heretofore established or fixed by or for any motor carrier, in violation or claimed to be in violation, of any law or of any order or rule of the commission.

(c)  All matters upon which complaint may be founded may be joined in one hearing, and no motion shall be entertained against a complaint for misjoinder of causes of action or grievances or misjoinder or nonjoinder of parties.  In any review by the courts of orders or decisions of the commission the same rule shall apply with regard to the joinder of causes and parties as herein provided.  The commission shall not be required to dismiss any complaint because of the absence of direct damage to the complainant.

(d)  Upon the filing of a complaint, the commission shall cause a copy thereof to be served upon the person or motor carrier complained of.  Service in all hearings, investigations, and proceedings pending before the commission may be made upon any person upon whom a summons may be served in any proceeding before the courts of this State, and may be made personally or by mailing in a sealed envelope, registered or certified, with postage prepaid.  The commission shall fix the time when and place where a hearing will be had upon the complaint and shall serve notice thereof, not less than ten days before the time set for the hearing, unless the commission finds that public necessity requires that the hearing be held at an earlier date.

(e)  At the time fixed for any hearing before the commission or the time to which the hearing has been continued, the complainant and the person complained of, and such persons as the commission allows to intervene, shall be entitled to be heard and to introduce evidence.  The commission shall issue process to enforce the attendance of all necessary witnesses.  After the conclusion of the hearing, the commission shall make and file its order, containing its decision which shall be based on findings of fact and conclusions of law therein stated.  A copy of each order, certified under the seal of the commission, shall be served upon the person complained of, or the person's attorney.  The order shall, of its own force, take effect and become operative twenty days after the service thereof, except as otherwise provided, and shall continue in force either for a period designated in it or until changed or abrogated by the commission.  If the commission believes that an order cannot be complied with within twenty days, it may prescribe such additional time as in its judgment is reasonably necessary to comply with the order, and may on application and for good cause shown, extend the time for compliance fixed in its order.

(f)  A complete record of all proceedings and testimony before the commission on any formal hearing shall be taken down by a reporter appointed by the commission, and the parties shall be entitled to be heard in person or by attorney.  In case of an action to review an order or decision of the commission, a transcript of the testimony, together with all exhibits or copies thereof introduced, and of the pleadings, records, and proceedings in the cause, shall constitute the record of the commission, but the party or parties to the proceeding and the commission may stipulate that designated parts of the record need not be transmitted to the appellate court, as provided by the rules of the court.

(g)  Any motor carrier may complain on any of the grounds upon which complaints are allowed to be filed by other parties, and the same procedure shall be adopted and followed as in other cases, except that the complaint may be heard ex parte by the commission or may be served upon any party designated by the commission.

(h)  The commission may at any time upon notice to the motor carrier affected, and after opportunity to be heard as provided in the case of complaints, rescind, alter, or amend any order or decision made by it.  Any order rescinding, altering, or amending a prior order or decision shall, when served upon the motor carrier affected, have the same effect as an original order or decision.

(i)  In all collateral actions or proceedings, the orders and decisions of the commission which have become final shall be conclusive. [L 1961, c 121, pt of §2; Supp, §106C-29; HRS §271-31; am L 1973, c 149, §2(c); am L 1979, c 111, §12; gen ch 1985]

Cross References

Hearings, see chapter 91.

Case Notes

The qualifying clause in §271-32(e) neither limits appeals to "contested" cases nor limits appeals to hearings held pursuant to this section; §271-32(e) is intended to apply only in the event that the public utilities commission conducts a contested case hearing, limiting standing to the "aggrieved" party in that hearing.  104 H. 98, 85 P.3d 623.

Cited:  50 H. 172, 435 P.2d 21.

Referred to:  50 H. 22, 428 P.2d 411.



§271-32 - Reconsideration and rehearings.

§271-32  Reconsideration and rehearings.  (a)  After any order or decision has been made by the public utilities commission, any party to the proceeding may apply once for reconsideration or a rehearing in respect to any matter determined in the proceeding and specified in the motion for reconsideration or rehearing.  The commission may grant the motion if in its judgment sufficient reason is made to appear.

(b)  The motion for reconsideration or a rehearing shall be filed within ten days after the decision and order has been served and shall set forth specifically the ground or grounds on which the applicant considers the decision or order to be unlawful.  No person shall in any court urge or rely on any ground not so set forth in the motion.  If a motion for reconsideration or rehearing is filed from a final decision and order, the commission's order shall be automatically stayed until the commission renders its final determination on the motion; provided that:

(1)  No change in any rate, fare, or charge shall go into effect while a motion for reconsideration or rehearing is pending notwithstanding section 271-20(e);

(2)  Any motion for reconsideration or rehearing shall be determined and an order issued by the commission within forty-five days from the filing date of the motion for reconsideration or rehearing; and

(3)  The commission may set aside the automatic stay in its discretion.

(c)  A motion for reconsideration or rehearing shall not excuse any person from complying with and obeying any order or decision, or any requirement of any order or decision of the commission theretofore made, or operate in any manner to stay or postpone the enforcement thereof, except in such cases and upon such terms as the commission by order directs.

(d)  If, after reconsideration or rehearing the commission is of the opinion that the original order or decision, or any part thereof, is in any respect unjust or unwarranted, or should be changed, the commission may abrogate, change, or modify it.  The order or decision abrogating, changing, or modifying the original order or decision shall have the same force and effect as an original order or decision, but shall not affect any right or the enforcement of any right arising from or by virtue of the original order or decision unless so ordered by the commission.

(e)  [2004 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  An appeal shall lie, subject to chapter 602, from every order made by the commission that is final, or if preliminary, is of the nature defined by section 91-14(a), in the manner provided for civil appeals from the circuit court; provided the order is made after reconsideration or rehearing or is the subject of a motion for reconsideration or rehearing, which the commission has denied.  An appeal shall lie, subject to chapter 602, in the manner provided for civil appeals from the circuit courts, only by a person aggrieved in the contested case hearing provided for in this section. [L 1961, c 121, pt of §2; Supp, §106C-30; HRS §271-32; am L 1979, c 127, §1; am L 1980, c 232, §8; am L 2000, c 167, §1; am L 2004, c 202, §31]

Note

The L 2004, c 202, §31 amendment to subsection (e) is repealed on June 30, 2010.  L 2006, c 94, §1.

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Rules of Court

Appeals, see Hawaii Rules of Appellate Procedure.

Case Notes

Appellate court may not consider any error not set forth in petition for reconsideration.  55 H. 463, 522 P.2d 1272.

Given that the "aggrieved party" provision of subsection (e) did not apply to the case, supreme court had jurisdiction to hear competitor's appeal; competitor appealed from a final order of the public utilities commission and from the commission's denial of competitor's motion for reconsideration; thus, competitor satisfied the requirements of subsection (e) and §271-33.  104 H. 98, 85 P.3d 623.

The qualifying clause in subsection (e) neither limits appeals to "contested" cases nor limits appeals to hearings held pursuant to §271-31; subsection (e) is intended to apply only in the event that the public utilities commission conducts a contested case hearing, limiting standing to the "aggrieved" party in that hearing.  104 H. 98, 85 P.3d 623.

Where appellant failed to file, and obtain an adjudication of, a motion for reconsideration of appellant's citation, there was no appealable order under subsection (e) and §271-33; thus, appellant's failure to file a motion for reconsideration precluded appeal to the intermediate court of appeals.  113 H. 154 (App.), 149 P.3d 806.

Cited:  9 H. App. 240, 833 P.2d 93.



§271-33 - Appeals.

§271-33  Appeals.  [2004 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  From the order made on an application for reconsideration or rehearing by the public utilities commission under this chapter, an appeal shall lie, subject to chapter 602, in the manner and within the time provided for civil appeals from the circuit courts and by the rules of court; provided that the order is final, or if preliminary, is of the nature defined by section 91-14(a).  The appeal, of itself, shall not stay the operation of the order appealed from, but the court may stay the same after a hearing upon a motion therefor and may impose such conditions as it may deem proper as to giving a bond and keeping the necessary accounts or otherwise to secure a restitution of the excess charges, if any, made during the pendency of the appeal, in case the order appealed from is sustained, reversed, or modified in whole or in part. [L 1961, c 121, pt of §2; Supp, §106C-31; HRS §271-33; am L 1973, c 149, §2(d); am L 1979, c 111, §13; am L 2004, c 202, §32]

Note

The L 2004, c 202, §32 amendment to this section is repealed on June 30, 2010.  L 2006, c 94, §1.

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Cross References

Appeals under administrative procedure act, see chapter 91.

Rules of Court

Appeals, see Hawaii Rules of Appellate Procedure.

Case Notes

Given that the "aggrieved party" provision of §271-32(e) did not apply to the case, supreme court had jurisdiction to hear competitor's appeal; competitor appealed from a final order of the public utilities commission and from the commission's denial of competitor's motion for reconsideration; thus, competitor satisfied the requirements of §271-32(e) and this section.  104 H. 98, 85 P.3d 623.

Where appellant failed to file, and obtain an adjudication of, a motion for reconsideration of appellant's citation, there was no appealable order under §271-32(e) and this section; thus, appellant's failure to file a motion for reconsideration precluded appeal to the intermediate court of appeals.  113 H. 154 (App.), 149 P.3d 806.

Cited:  50 H. 172, 435 P.2d 21.

Referred to:  50 H. 22, 428 P.2d 411; 53 H. 14, 486 P.2d 413.



§271-34 - Witnesses.

§271-34  Witnesses.  (a)  Each witness who appears by order of the public utilities commission shall receive for the witness' attendance the same fees and mileage allowed by law to a witness in civil cases, which shall be paid by the party at whose request the witness is subpoenaed.  When any witness who has not been required to attend at the request of any party is subpoenaed by the commission, the witness' fees and mileage shall be paid from the fund appropriated for the use of the commission in the same manner as other expenses of the commission are paid.  Any witness subpoenaed except one whose fees and mileage may be paid from the funds of the commission, may, at the time of service, demand the fee to which the witness is entitled for travel to and from the place at which the witness is required to appear, and one day's attendance.  If the witness demands the fees at the time of service, and they are not at that time paid or tendered, the witness shall not be required to appear.  All fees or mileage to which any witness is entitled under this section may be collected by action therefor instituted by the person to whom the fees are payable.  No witness furnished with free transportation shall receive mileage for the distance the witness may have traveled on such free transportation.

(b)  In case of the refusal of any witness to attend or testify or produce any papers required by a subpoena issued by the commission, the commission may file in the circuit court a petition setting forth that due notice has been given of the time and place of attendance of the witness, or the production of the papers, and that the witness has been summoned in the manner prescribed in this section and has failed and refused to attend or produce the papers required by the subpoena, or has refused to answer questions propounded to the witness in the course of the proceeding.  The petition shall include a request for an order of the court, compelling the witness to attend and testify or produce the papers before the commission.

(c)  Upon the filing of a petition the court shall enter an order directing the witness to appear before the court at a time and place fixed in the order and show cause why the witness has not attended and testified or produced the papers before the commission.  The time fixed shall not be more than ten days from the date of the order.  A copy of the order shall be served upon the witness.  If it appears to the court that the subpoena was regularly issued by the commission, the court shall thereupon enter an order that the witness appear before the commission at the time and place fixed in the order, and testify or produce the required papers, and upon failure to obey the order, the witness shall be dealt with as for contempt of court.

(d)  The commission or any party may, in any investigation or hearing before the commission, cause the deposition of witnesses residing within or without the State to be taken in the manner prescribed by law for like deposition in civil actions in the circuit courts of this State and to that end may compel the attendance of witnesses and the production of books, waybills, documents, papers, and accounts.

(e)  No person shall be excused from testifying or from producing any book, waybill, document, paper, or account in any investigation or inquiry by or hearing before the commission when ordered to do so, upon the ground that the testimony or evidence, book, waybill, document, paper, or account required of the person may tend to incriminate the person or subject the person to penalty, but no person shall be prosecuted, punished, or subjected to any penalty for or on account of any act, transaction, matter, or things concerning which, under oath, the person has testified or produced documentary evidence, but no person so testifying shall be exempt from prosecution or punishment for any perjury committed by the person in the person's testimony.  Nothing herein shall be construed as in any manner giving to any corporate motor carrier immunity of any kind. [L 1961, c 121, pt of §2; Supp, §106C-32; HRS §271-34; gen ch 1985]

Cross References

Witness fees, see §607-12.



§271-35 - Agreements between carriers.

§271-35  Agreements between carriers.  (a)  For purposes of this section the term "antitrust laws" means any law of the State previously enacted or hereafter enacted pertaining to unlawful restraints of trade and monopolies.

(b)  Any carrier party to an agreement between or among two or more carriers relating to rates, fares, classifications, divisions, allowances, or charges (including charges between carriers and compensation paid or received for the use of facilities and equipment), or rules and regulations pertaining thereto, or procedures for the joint consideration, initiation, or establishment thereof, may, under such rules and regulations as the public utilities commission may prescribe, apply to the commission for approval of the agreement, and the commission shall by order approve any agreement (if approval thereof is not prohibited by subsections (d) or (e)) if it finds that, by reason of furtherance of the transportation policy declared in this chapter, the relief provided in subsection (h) should apply with respect to the making and carrying out of the agreement; otherwise the application shall be denied.  The approval of the commission shall be granted only upon such terms and conditions as the commission may prescribe as necessary to enable it to grant its approval in accordance with the standard above set forth in this subsection.

(c)  Each conference, bureau, committee, or other organization established or continued pursuant to any agreement approved by the commission under this section shall maintain such accounts, records, files, and memoranda and shall submit to the commission such reports, as may be prescribed by the commission, and all the accounts, records, files, and memoranda shall be subject to inspection by the commission or its duly authorized representatives.

(d)  The commission shall not approve under this section any agreement between or among carriers of different classes unless it finds that the agreement is of the character described in subsection (b) of this section and is limited to matters relating to transportation under joint rates or over through routes; and for purposes of this subsection carriers by aircraft are carriers of one class; carriers by motor vehicles are carriers of one class; carriers by water are carriers of one class.

(e)  The commission shall not approve under this section any agreement which establishes a procedure for the determination of any matter through joint consideration unless it finds that under the agreement there is accorded to each party the free and unrestrained right to take independent action either before or after any determination arrived at through such procedure.

(f)  The commission is authorized, upon complaint or upon its own initiative without complaint, to investigate and determine whether any agreement previously approved by it under this section, or terms and conditions upon which the approval was granted, is not or are not in conformity with the standard set forth in subsection (b), or whether any such terms and conditions are not necessary for purposes of conformity with the standard, and, after the investigation, the commission shall by order terminate or modify its approval of the agreement if it finds the action necessary to insure conformity with the standard, and shall modify the terms and conditions upon which the approval was granted to the extent it finds necessary to insure conformity with the standard or to the extent to which it finds the terms and conditions not necessary to insure such conformity.  The effective date of any order terminating or modifying approval, or modifying terms and conditions, shall be postponed for such period as the commission determines to be reasonably necessary to avoid undue hardship.

(g)  No order shall be entered under this section except after interested parties have been afforded reasonable opportunity for hearing.

(h)  Parties to any agreement approved by the commission under this section and other persons are, if the approval of such agreement is not prohibited by subsection (d) or (e), relieved from the operation of the antitrust laws with respect to the making of such agreement, and with respect to the carrying out of the agreement in conformity with its provisions and in conformity with the terms and conditions prescribed by the commission.

(i)  Any action of the commission under this section in approving an agreement or in denying an application for such approval, or in terminating or modifying its approval of an agreement, or in prescribing the terms and conditions upon which its approval is to be granted, or in modifying such terms and conditions, shall be construed as having effect solely with reference to the applicability of the relief provisions of subsection (h). [L 1961, c 121, pt of §2; am L 1963, c 193, §35; Supp, §106C-33; HRS §271-35]

Case Notes

Hawaii household goods movers no longer exempt from Interstate Commerce Commission regulation.  395 F. Supp. 261.



§271-36 - Fees and charges.

§271-36  Fees and charges.  (a)  Every common carrier by motor vehicle and every contract carrier by motor vehicle shall pay to the commission, in April of each year, a fee equal to one-fourth of one per cent of the gross revenues from the carrier's business during the preceding calendar year, or the sum of $20, whichever is greater.  Gross revenues include all revenues received from services connected with or incidental to the transportation of persons or the transportation of property, as defined under section 271-4.

(b)  Every common carrier by motor vehicle and every contract carrier by motor vehicle paying a fee under subsection (a) may impose a surcharge to recover the amount paid above one-eighth of one per cent of gross income.  The surcharge imposed shall not be subject to the notice, hearing, and approval requirements of this chapter; provided that the surcharge may be imposed by the utility only after thirty days' notice to the public utilities commission.  Unless ordered by the public utilities commission, the surcharge shall be imposed only until the conclusion of the carrier's next rate case; provided that the surcharge shall be subject to refund with interest at the public utility's authorized rate of return on rate base if the utility collects more money from the surcharge than actually paid due to the increase in the fee to one-fourth of one per cent.

(c)  The commission shall establish fair and reasonable fees for the following applications:

(1)  Applications for certificates and permits as provided by sections 271-12 and 271-13;

(2)  Applications for extensions of certificates as provided by section 271-12(d);

(3)  Applications for temporary certificates and permits as provided by section 271-16; and

(4)  Applications for authority to convey property necessary or useful in the performance of duties to the public or to transfer certificates or permits or to purchase motor carrier stock, as provided in section 271-18.

The fees charged pursuant to this subsection shall be paid to the commission at the time of submission of the application.

(d)  The commission may charge an amount it deems necessary and reasonable to defray the cost of supplying to the carriers and the public the application forms and other forms, schedules, tariffs, copies of rules, and other pamphlets and materials it provides by individual copy or in bulk.

(e)  All of the fees and charges collected under this section shall be deposited with the director of finance to the credit of the public utilities commission special fund established under section 269-33. [L 1961, c 121, pt of §2; Supp, §106C-34; HRS §271-36; am L 1976, c 122, §1; am L Sp 1977 1st, c 20, §7; am L 1994, c 226, §4]

Attorney General Opinions

Commission authorized to collect reduced fees pursuant to subsection (b).  Att. Gen. Op. 62-41.



§271-37 - Attorney general; aid in enforcement.

[§271-37]  Attorney general; aid in enforcement.  Upon written request of the public utilities commission, the attorney general shall prosecute all violations on behalf of the commission for the enforcement of the provisions of this chapter. [L 1978, c 66, §6]



§271-38 - Enforcement.

§271-38  Enforcement.  At the request of the public utilities commission, the department of transportation shall assign a motor vehicle safety officer employed by the department of transportation to assist in the enforcement of sections 271-8, 271-12, 271-13, 271-19, and 271-29, through the assessment of civil penalties as provided in section 271-27(h), (i), and (j). [L 1995, c 105, §§3, 7; am L 1996, c 102, §1; am L 1997, c 120, §6; am L 2004, c 199, §2]






CHAPTER 271G - HAWAII WATER CARRIER ACT

§271G-1 - Short title.

[§271G-1  Short title.]  This chapter shall be called the Hawaii Water Carrier Law. [L 1974, c 94, pt of §1]



§271G-2 - Declaration of policy.

[§271G-2]  Declaration of policy.  The legislature of this State recognizes and declares that the transportation of persons and of property, for commercial purposes, by water within the State or between points within the State, constitutes a business affected with the public interest.  It is intended by this chapter to provide for fair and impartial regulation of such transportation, so administered as to recognize and preserve the inherent advantages of such transportation, in the interest of preserving for the public the full benefit and use of the waterways consistent with the public safety and the needs of commerce:  to promote safe, adequate, economical, and efficient service among carriers, to encourage the establishment and maintenance of reasonable rates and charges for transportation and related accessorial service, without unjust discrimination, undue preference or advantage, or unfair or destructive competitive practices, all to the end of developing, coordinating, and preserving a sound transportation system by water.  This chapter shall be administered and enforced with a view to carrying out the above declaration of policy. [L 1974, c 94, pt of §1]



§271G-3 - Administration; governing provisions of other acts.

§271G-3  Administration; governing provisions of other acts.  This chapter shall be administered by the public utilities commission of the State and the provisions of this chapter and of chapter 269, not inconsistent with this chapter, shall govern its administration; provided that sections 269-16 to 269-28 shall not apply in any respect to the regulation of water carriers. [L 1974, c 94, pt of §1; am L 1986, c 339, §28]



§271G-4 - Application of chapter, interstate, or foreign commerce.

[§271G-4]  Application of chapter, interstate, or foreign commerce.  This chapter shall not apply to commerce with foreign nations or to interstate commerce, except insofar as the application is permitted under the Constitution and laws of the United States. [L 1974, c 94, pt of §1]



§271G-5 - Definitions.

§271G-5  Definitions.  As used in this chapter:

(1)  "Chapter" means this Water Carrier Law.

(2)  "Commission" means the public utilities commission.

(3)  "Person" or "persons" means any individual, firm, copartnership, corporation, company, association, or joint stock association; and includes any trustee, receiver, assignee, or personal representative thereof.

(4)  "Certificate" means a certificate of public convenience and necessity issued under this chapter to common carriers by water.

(5)  "Transportation of persons" includes every service in connection with or incidental to the safety, comfort, or convenience of persons transported and the receipt, carriage, and delivery of these persons and their baggage.

(6)  "Transportation of property" includes every service in connection with or incidental to the transportation of property, including in particular its receipt, and delivery, carriage, preservation, and all incidental services affecting these activities.

(7)  "Water carrier" or "common carrier by water" means any person who holds oneself out to the general public as engaging in the transportation by water of passengers or property for compensation within the State or between points within the State.

(8)  "Vessel" means any watercraft or other artificial contrivance of whatever description which is used, or capable of being used, or intended to be used, as a means of transportation by water.

(9)  "Rates" includes rates, fares, tolls, rentals, and charges of whatever kind and nature unless the context indicates otherwise.

(10)  "Related companies" means companies or persons that directly, or indirectly through one or more intermediaries, control, or are controlled by, or are under common control with, the water carrier.  The term "control", in reference to a relationship between any person or persons and another person or persons, includes actual as well as legal control, and indirect as well as direct control.

(11)  "Enforcement officer" means any person employed and authorized by the commission to investigate any matter on behalf of the commission. [L 1974, c 94, pt of §1; gen ch 1985; am L 1991, c 57, §3]

Revision Note

Paragraph (11) designation added.



§271G-6 - Exemptions, generally.

[§271G-6]  Exemptions, generally.  Notwithstanding any other provisions of this chapter, its contents shall not apply to:

(1)  Persons transporting their own property where the transportation is in furtherance of a primary business purpose or enterprise of that person except where the transportation is undertaken by a water carrier to evade the regulatory purposes of this chapter;

(2)  Nonprofit agricultural cooperative associations to the extent that they engage in the transportation of their own property or the property of their members;

(3)  Persons engaged in the transportation over water of passengers or property for compensation, other than transportation referred to in section 271G-5(7) under continuing contracts with one person or a limited number of persons either (A) for the furnishing of transportation services through the assignment of vessels for a continuing period of time to the exclusive use of each person served, or (B) for the furnishing of transportation services designed to meet the distinct need of each individual customer;

(4)  Persons transporting their own property or employees where the transportation is in furtherance of a business or enterprise of fishing or taking of fish for profit or gain as a means of livelihood;

(5)  Persons engaged in business of transporting persons for sightseeing and other recreational activities. [L 1974, c 94, pt of §1]



§271G-7 - General duties and powers of the commission.

§271G-7  General duties and powers of the commission.  The general duties and powers of the public utilities commission shall be:

(1)  To regulate water carriers, and to that end the commission shall have and utilize the investigative powers set forth in section 269-7 as well as all of the duties and powers specifically enumerated in this chapter, and water carriers shall be subject to the duties set forth in sections 269-8 and 269-9 as well as all of the duties specifically enumerated herein.

(2)  To establish such just and reasonable classifications of water carriers as the special nature of the services performed by the carriers shall require, and such just and reasonable rules, regulations, and requirements, consistent with this chapter, to be observed by the carriers so classified or grouped, as the commission deems necessary or desirable in the public interest.  Such classifications, rules, regulations, and requirements shall be adopted and promulgated pursuant to the provisions of chapter 91 and shall have the force and effect of law.

(3)  Upon complaint in writing to the commission by any person or body politic, or upon its own initiative without complaint, the commission may investigate whether any water carrier has failed to comply with any provision of this chapter, or with any rule or order adopted or issued hereunder.

(4)  The commission may investigate any person acting in the capacity of or engaging in the business of a water carrier within the State, without having a certificate of public convenience and necessity or other authority previously obtained under and in compliance with this chapter or the rules promulgated under this chapter. [L 1974, c 94, pt of §1; am L 1991, c 57, §15]



§271G-8 - Reports and decisions of commission.

[§271G-8]  Reports and decisions of commission.  Whenever the public utilities commission inquires into the operations, operating rights, rates, safety of operations, or directs inquiry and investigation into water carrier activities regulated under this chapter, and holds public hearing thereon, it shall make a report in writing in respect thereto, which shall state its findings of fact and conclusions of law, together with its decision, order, or requirement in the premises.  The provisions of chapter 91 shall apply. [L 1974, c 94, pt of §1]



§271G-9 - Copies of schedules, tariffs, contracts, etc.

[§271G-9]  Copies of schedules, tariffs, contracts, etc., kept as public records; evidence.  The copies of schedules and classifications and tariffs or rates, fares, and charges, and all contracts, agreements and arrangements between water carriers filed with the public utilities commission as herein provided, and any reports filed with the commission as required under this chapter shall be preserved as public records. [L 1974, c 94, pt of §1]



§271G-10 - Applications for certificates of public convenience and necessity.

[§271G-10]  Applications for certificates of public convenience and necessity.  (a)  Except as otherwise provided in this section and in sections 271G-6 and 271G-12, no water carrier shall engage in operations between points within the State, unless such carrier holds a certificate of public convenience and necessity issued by the public utilities commission authorizing such operation, provided that no new application shall be required for any common carrier by water who is the holder of a certificate of public convenience and necessity issued by the public utilities commission.

(b)  Applications for certificates shall be made in writing to the commission, be verified under oath, and shall be in such form and contain such information, and be accompanied by proof of service upon interested parties as the commission shall, by regulation, require.

(c)  A certificate shall be issued to any qualified applicant therefor, authorizing the whole or any part of the operations covered by the application if it is found that the applicant is fit, willing, and able properly to perform the service proposed and to conform to this chapter and the requirements, rules, and regulations of the commission thereunder, and that the proposed service, to the extent to be authorized by the certificate, is or will be required by the present or future public convenience and necessity; otherwise the application shall be denied.

(d)  Any water carrier transporting passengers under any such certificate may occasionally deviate from the route over which it is authorized to operate under the certificate under such rules and regulations as the commission may prescribe. [L 1974, c 94, pt of §1]



§271G-11 - No proprietary right in water.

[§271G-11]  No proprietary right in water.  No certificate issued under this chapter confers any proprietary or property right in the use of the waterways. [L 1974, c 94, pt of §1]



§271G-12 - Temporary authority.

[§271G-12]  Temporary authority.  To enable the provision of service for which there is an immediate and urgent need to a point or points or within a territory having no carrier service capable of meeting the need, the public utilities commission may, in its discretion and without hearings or other proceedings, grant temporary authority for such service by a water carrier.  The temporary authority, unless suspended or revoked for good cause, shall be valid for such time as the commission shall specify, but for no more than a period of one hundred twenty days for any one immediate and urgent need. [L 1974, c 94, pt of §1]



§271G-13 - Security for protection of public.

[§271G-13]  Security for protection of public.  No certificate shall be issued to a water carrier or remain in force unless such carrier complies with such reasonable rules and regulations as the public utilities commission shall prescribe governing the filing and approval of surety bonds, policies of insurance, qualifications as a self-insurer, or other securities or agreements, in such reasonable amounts as the commission may require. [L 1974, c 94, pt of §1]



§271G-14 - Transfer of certificates of public convenience and necessity, and carrier property.

§271G-14  Transfer of certificates of public convenience and necessity, and carrier property.  (a)  For the purpose of the administration and application of subsections (a) and (b), the term "carrier" includes any water carrier subject to this chapter, or any carrier subject to the act of any other state or any act of the Congress of the United States under which interstate or foreign commerce by land, sea, or air, is regulated.

(b)  No water carrier shall sell, lease, assign, mortgage, or otherwise dispose of, or encumber the whole or any part of its property necessary or useful in the performance of transportation services for the public or any certificate of public convenience and necessity; nor shall any water carrier, by any means, directly or indirectly, merge or consolidate its property, certificates of public convenience and necessity, or any part thereof, with any other carrier, without first having secured from the public utilities commission an order authorizing it so to do, and every such sale, lease, assignment, mortgage, disposition, encumbrance, merger, or consolidation, made other than in accordance with an order of the commission authorizing the same is void.

(c)  No water carrier shall purchase or acquire, take or hold, any part of the capital stock of any other water carrier organized or existing under or by virtue of the laws of the State, without having been first authorized to do so by the commission.  Every assignment or transfer of any stock by or through any person to any person, or otherwise, in violation of any of the provisions of this section is void and of no effect, and no transfer shall be made on the books of any water carrier.  Nothing herein shall prevent the holding of stock heretofore lawfully acquired.

(d)  Whenever a transaction is proposed under subsection (b) or (c) of this section, the water carrier or water carriers, or person or persons, seeking approval thereof shall present an application to the commission in such form as the commission may require and the commission may thereupon act upon the application with or without first holding a public hearing; provided that if requested, it shall afford reasonable opportunity for interested parties to be heard.  If the commission finds that subject to such terms and conditions as it shall find to be just and reasonable the proposed transaction will be consistent with the public interest, the commission shall enter an order approving and authorizing the transaction, upon the terms and conditions, and with the modifications, so found to be just and reasonable.

(e)  Pending the determination of an application filed with the commission for approval of a consolidation or merger of the properties of two or more water carriers, or of a purchase, lease, charter, or contract to operate the properties of one or more water carriers, the commission may, in its discretion and without hearings or other proceedings, grant temporary approval, for a period not exceeding one hundred twenty days or for such additional period as the determination of an application may require, of the operation of the water carrier properties sought to be acquired by the persons proposing in the pending application to acquire the properties, if it shall appear that failure to grant this temporary approval may result in destruction of or injury to such water carrier properties sought to be acquired, or to interfere substantially with their future usefulness in the performance of adequate and continuous service to the public. [L 1974, c 94, pt of §1; am L 1980, c 202, §3]



§271G-15 - Suspension, change, and revocation of certificates.

[§271G-15]  Suspension, change, and revocation of certificates.  Certificates shall be effective from the date specified therein, and shall remain in effect until suspended or terminated as herein provided.  Any certificate may, upon application of the holder thereof, in the discretion of the public utilities commission, be amended or revoked, in whole or in part, or may upon complaint, or on the commission's own initiative, after notice and hearing, be suspended, changed, or revoked, in whole or in part, for wilful failure to comply with any provisions of this chapter, or with any lawful order, rule, or regulation of the commission promulgated thereunder, or with any term, condition, or limitation of the certificate; provided that no such certificate shall be revoked (except upon application of the holder) unless the holder thereof wilfully fails to comply within a reasonable time, not less than thirty days, to be fixed by the commission, with a lawful order of the commission, made as provided in this chapter, commanding obedience to this chapter, or to the rule or regulation of the commission thereunder, or to the term, condition, or limitation of the certificate or permit, found by the commission to have been violated by the holder; and provided further that the right to engage in transportation by virtue of any certificate or any application filed pursuant to section 271G-10 or by virtue of temporary authority under section 271G-12 may be suspended by the commission, upon reasonable notice of not less than fifteen days to the carrier, but without hearing or other proceedings, for failure to comply, and until compliance, with section 271G-17(a) or with any lawful order, rule, or regulation of the commission promulgated thereunder. [L 1974, c 94, pt of §1]



§271G-16 - Rates, fares and charges of common carriers by water.

[§271G-16]  Rates, fares and charges of common carriers by water.  (a)  It shall be the duty of every water carrier of passengers to provide safe and adequate service, equipment, and facilities for the transportation of passengers and to establish, observe, and enforce just and reasonable rates, fares, and charges, and just and reasonable regulations and practices relating thereto, and to the issuance, form, and substance of tickets, the carrying of personal, sample, and excess baggage, the facilities for transportation, and all other matters relating to or connected with the transportation of passengers.

(b)  It shall be the duty of every water carrier of property to provide safe and adequate service, equipment, and facilities for the transportation of property and to establish, observe, and enforce just and reasonable rates, charges, and classifications, and just and reasonable regulations and practices relating thereto, and to the manner and method of presenting, marking, packing, and delivering property for transportation, the facilities for transportation, and all other matters relating to or connected with the transportation of property.

(c)  All charges made for any service rendered by any water carrier in the transportation of passengers or property or in connection therewith shall be just and reasonable, and every unjust and unreasonable charge for such service or any part thereof, is prohibited and declared to be unlawful.  It shall be unlawful for any water carrier to make, give, or cause any undue or unreasonable preference or advantage to any particular person, locality, region, district, island, or description of traffic, in any respect whatsoever; or to subject any particular person, locality, region, district, island, or description of traffic to any unjust discrimination or undue or unreasonable prejudice or disadvantage in any respect whatsoever; provided that this subsection shall not be construed to apply to discrimination, prejudice, or disadvantage to the traffic of any other carrier of whatever description.

(d)  Any person or body politic may make complaint in writing to the commission that any such rate, fare, charge, rule, regulation, or practice, in effect or proposed to be put into effect, is or will be in violation of this section.  Whenever, after hearing, upon complaint or in an investigation on its own initiative, the commission shall be of the opinion that any individual rate, fare, or charge, demand, charged, or collected by any common carrier or carriers by water for transportation, or any rule, regulation, or practice whatsoever of the carrier or carriers affecting such rate, fare, or charge or the value of the service thereunder, is or will be unjust or unreasonable, or unjustly discriminatory or unduly preferential or unduly prejudicial, it shall determine and prescribe the lawful rate, fare, or charge or the maximum or minimum or maximum and minimum rate, fare, or charge thereafter to be observed, or the lawful rule, regulation, or practice thereafter to be made effective.

(e)  In the exercise of its power to prescribe just and reasonable rates, fares, and charges for the transportation of passengers or property by water carriers, and to prescribe classifications, regulations, and practices relating thereto, the commission shall give due consideration, among other factors, to the effect of rates upon the movement of traffic by the carrier or carriers for which the rates are prescribed; to the need, in the public interest, of adequate and efficient transportation service by the carriers at the lowest cost consistent with the furnishing of the service; and to the need of revenues sufficient to enable the carriers, under honest, economical, and efficient management, to provide the service.

(f)  Nothing in this section shall be held to extinguish any remedy or right of action not inconsistent herewith. [L 1974, c 94, pt of §1]



§271G-17 - Tariffs of water carriers.

§271G-17  Tariffs of water carriers.  (a)  Every water carrier shall file with the public utilities commission, and print, and keep open to public inspection, tariffs showing all the rates, fares, and charges for transportation, and all services in connection therewith, of passengers or property.  The rates, fares, and charges shall be stated in terms of lawful money of the United States.  The tariffs required by this section shall be published, filed, and posted in such form and manner, and shall contain such information as the commission by regulations shall prescribe; and the commission may reject any tariff filed with it which is not in consonance with this section and with the regulations.  Any tariff so rejected by the commission shall be void and its use shall be unlawful.

(b)  No change shall be made in any rate, fare, charge, or classification, or any rule, regulation, or practice affecting the rate, fare, charge, or classification, or the value of the service thereunder, specified in any effective tariff of a water carrier, except after forty-five days' notice of the proposed change filed and posted in accordance with subsection (a); provided that changes to a fuel surcharge approved by the commission may be made after thirty days' notice of the proposed change filed and posted in accordance with subsection (a).  The notice shall plainly state the change proposed to be made and the time when it will take effect.  The commission may in its discretion and for good cause shown allow the change upon notice less than that herein specified or modify the requirements of this section with respect to posting and filing of tariffs either in particular instances or by general order applicable to special or peculiar circumstances or conditions.

(c)  No water carrier shall engage in the transportation of passengers or property unless the rates, fares, and charges upon which the same are transported by the carrier have been filed and published in accordance with this chapter.

(d)  Whenever there is filed with the commission any schedule stating a new rate, fare, or charge, for the transportation of passengers or property by a water carrier or any rule, regulation, or practice affecting such rate, fare, or charge, or the value of the service thereunder, the carrier may on its own initiative, or shall by order of the commission served prior to the effective date of the schedule, concurrently file a pro forma statement of account which shall be prepared under the same form and in the same manner as prescribed by the commission's uniform system of accounts.

The commission may upon complaint of any interested person or upon its own initiative at once and, if it so orders, without answer or other formal pleading by the interested carrier or carriers, but upon reasonable notice, enter upon a hearing concerning the lawfulness of the rate, fare, or charge, or the rule, regulation, or practice, and pending the hearing and the decision thereon the commission, by delivering to the carrier or carriers affected thereby a statement in writing of its reasons therefor, may suspend the operation of the schedule and defer the use of the rate, fare, or charge, or the rule, regulation, or practice.  From the date of ordering a hearing to investigate the lawfulness of the rate, fare, or charge, the commission shall have up to six months to complete its investigation.  If the commission fails to issue a final order within the six-month period then the changes proposed by the carrier shall go into effect.  At any hearing involving a change in a rate, fare, charge, or classification, or in a rule, regulation, or practice, the burden of proof shall be upon the carrier to show that the proposed changed rate, fare, charge, classification, rule, regulation, or practice, is just and reasonable.

(e)  When a rate increase application is filed, the commission may in its discretion and after public notice, and upon showing by a water carrier of probable entitlement and financial need, authorize temporary increases in rates, fares, and charges; provided that the commission shall by order require the carrier to keep accurate account in detail of all amounts received by reason of such increase, specifying by whom and in whose behalf such amounts are paid, and upon completion of the hearing and decision by further order require the interested carrier to refund, with interest, to the persons in whose behalf such amounts were paid, such portion of such increased rates or charges by its decision shall be found not justified.  The interest to be paid shall be the rate of return authorized in the last general rate case proceedings. [L 1974, c 94, pt of §1; am L 1980, c 202, §1]



§271G-17.5 - Issuance of securities; execution of leases.

[§271G-17.5]  Issuance of securities; execution of leases.  A water common carrier may, on securing the prior approval of the public utilities commission, and not otherwise, issue stocks and stock certificates, bonds, notes, and other evidences of indebtedness, payable at periods of more than twelve months after the date thereof, and enter into long-term leases of more than three years and leverage leases, for the following purposes and no other, namely:

(1)  For the acquisition of property; or

(2)  For the construction, completion, extension, or improvement of or addition to its facilities or service; or

(3)  For the discharge or lawful refunding of its obligations; or

(4)  For the reimbursement of moneys actually expended from income or from any other moneys in its treasury not secured by or obtained from the issue of its stocks or stock certificates, or bonds, notes, or other evidences of indebtedness, for any of the aforesaid purposes, except maintenance of service, replacements, and substitutions not constituting capital expenditure in cases where the water carrier has kept its accounts for such expenditures in such manner as to enable the commission to ascertain the amount of moneys so expended and the purposes for which the expenditures were made, and the sources of the funds in its treasury applied to the expenditures.

As used herein, "property" and "facilities" mean property and facilities used in all operations of a water carrier whether or not included in its regulated operations or rate base.  A water carrier may not issue securities nor enter into long-term leases of more than three years and leverage leases, to acquire property or to construct, complete, extend or improve or add to its facilities or service, if the commission determines that the proposed purpose will have a material adverse effect on its operations.  No carrier shall repurchase or reissue its own common stock without prior commission approval.

All stock and every stock certificate, and every bond, note, or other evidence of indebtedness of a water carrier not payable within twelve months, issued without an order of the commission authorizing the same, then in effect, shall be void.  In addition, all long-term leases of more than three years and all leverage leases entered into by a water carrier without an order of the commission authorizing the same then in effect shall be void. [L 1980, c 131, §1]



§271G-18 - Accounts, records, and reports.

[§271G-18]  Accounts, records, and reports.  The public utilities commission may require annual, periodical, or special reports from all water carriers, prescribe the manner and form in which the reports shall be made, and require from the carriers specific and full, true, and correct answers to all questions upon which the commission may deem information to be necessary. [L 1974, c 94, pt of §1]



§33 - amendment to subsection (e) is repealed on June 30, 2010.

§271G-19  Unlawful operation.  (a)  Any person knowingly and wilfully violating any provision of this chapter, or violating any certificate for which violation a penalty is not otherwise herein provided, shall be fined not less than $100 nor more than $500 for the first offense, and not less than $200 nor more than $500 for any subsequent offense.  Each day of such violation shall constitute a separate offense.

(b)  Any person, whether carrier, shipper, or consignee, or any officer, employee, agent, or representative thereof, who knowingly offers, grants, or gives, or solicits, accepts, or receives any rebate, concession, or discrimination in violation of any provisions of this chapter, or who by means of any false statement or representation or by the use of any false or fictitious bill, bill of lading, receipt, voucher, roll, account, claim, certificate, affidavit, deposition, lease, or bill of sale, or by any other means or device, knowingly and wilfully assists, suffers, or permits any person or persons, natural or artificial, to obtain transportation of passengers or property subject to this chapter for less than the applicable rate, fare, or charge, or who knowingly and wilfully by any such means or otherwise fraudulently seeks to evade or defeat regulation as in this chapter provided for water carriers, shall be fined not less than $200 nor more than $500 for the first offense and not less than $250 nor more than $2,000 for any subsequent offense.

(c)  Any special agent, accountant, or examiner who knowingly and wilfully divulges any fact or information which may come to the special agent's, accountant's, or examiner's knowledge during the course of any examination or inspection made under authority of section 271G-18, except as the special agent, accountant, or examiner may be directed by the commission or by a court or judge thereof, shall be guilty of a misdemeanor, and shall be subject to a fine of not more than $500 or imprisonment for not exceeding one year, or both.

(d)  Any water carrier, or any officer, agent, employee, or representative thereof, who shall fail or refuse to comply with any provision of this chapter, or any rule, regulation, filed tariff or requirement or order thereunder, shall pay a civil penalty to the State in the sum of not less than $100, nor more than $5,000 for each offense, and, in the case of a continuing violation, not to exceed $5,000 for each additional day during which the failure or refusal continues.  A penalty shall become due and payable when the person incurring it receives a notice in writing reasonably describing the violation and advising that the penalty is due.

(e)  [2004 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  In addition to any other remedy available, the commission or its enforcement officer may issue citations to persons acting in the capacity of or engaging in the business of a water carrier within the State, without having a certificate of public convenience and necessity or other authority previously obtained under and in compliance with this chapter and the rules adopted thereunder.

(1)  The citation may contain an order of abatement and an assessment of civil penalties of not less than $100, nor more than $500 for each such offense, and, in the case of a continuing violation, not less than $200 nor more than $500 for each day that uncertified activity continues.  All penalties collected under this subsection shall be deposited in the treasury of the State.  Service of a citation issued under this subsection shall be made by personal service whenever possible, or by certified mail, restricted delivery, sent to the last known business or residence address of the person cited.

(2)  Any person served with a citation under this subsection may submit a written request to the commission for a hearing, within twenty days from the receipt of the citation, with respect to the violations alleged, the scope of the order of abatement and the amount of civil penalties assessed.  If the person cited under this subsection timely notifies the commission of the request for a hearing, the commission shall afford an opportunity for a hearing under chapter 91.  The hearing shall be conducted by the commission or the commission may designate a hearings officer to hold the hearing.

(3)  If the person cited under this subsection does not submit a written request to the commission for a hearing within twenty days from the receipt of the citation, the citation shall be deemed a final order of the commission.  The commission may apply to the appropriate court for a judgment to enforce the provisions of any final order, issued by the commission or designated hearings officer pursuant to this subsection, including the provisions for abatement and civil penalties imposed.  In any proceeding to enforce the provisions of the final order of the commission or designated hearings officer, the commission need only show that the notice was given, a hearing was held or the time granted for requesting the hearing has run without such a request, and a certified copy of the final order of the commission or designated hearings officer.

(4)  If any party is aggrieved by the decision of the commission or the designated hearings officer, the party may appeal, subject to chapter 602, in the manner provided for civil appeals from the circuit courts; provided that the operation of an abatement order shall not be stayed on appeal unless specifically ordered by a court of competent jurisdiction after applying the stay criteria enumerated in section 91-14(c).  The sanctions and disposition authorized under this subsection shall be separate and in addition to all other remedies, either civil or criminal, provided in any other applicable statutory provision.  The commission may adopt rules under chapter 91 as may be necessary to fully effectuate this subsection. [L 1974, c 94, pt of §1; am L 1980, c 202, §2; gen ch 1985; am L 1991, c 57, §16; am L 2004, c 202, §33]

Note

The L 2004, c 202, §33 amendment to subsection (e) is repealed on June 30, 2010.  L 2006, c 94, §1.

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."



§271G-20 - Collection of rates and charges.

[§271G-20]  Collection of rates and charges.  No water carrier shall deliver or relinquish possession at destination of any freight transported by it until all tariff rates and charges thereon have been paid if such delivery or relinquishment without payment of all such rates and charges has been prohibited or restricted by rules and regulations of the commission, and if so prohibited and restricted, then delivery or relinquishment shall be made only under such rules and regulations as the public utilities commission may from time to time prescribe to govern the settlement of all the rates and charges, including rules and regulations for weekly or monthly settlement, and to prevent unjust discrimination or undue preference or prejudice; provided that this section shall not be construed to prohibit any carrier from extending credit in connection with rates and charges on freight transported for the United States, for any department, bureau, or agency thereof, or for any state or political subdivision thereof. [L 1974, c 94, pt of §1]



§271G-21 - Recovery of overcharges or undercharges.

[§271G-21]  Recovery of overcharges or undercharges.  (a)  All actions by water carriers or common carriers by water for the recovery of their charges, or any part thereof, shall be begun within three years from the time the cause of action accrues, and not after.

(b)  For recovery of overcharges, actions shall be begun within three years from the time the cause of action accrues, and not after, subject to subsection (c) of this section, except that if claim for the overcharge has been presented in writing to the carrier within the three-year period of limitation the period shall be extended to include six months from the time notice in writing is given by the carrier to the claimant of disallowance of the claim, or any part or parts thereof specified in the notice.

(c)  If on or before the expiration of the three-year period of limitation in subsection (b) a common carrier by water begins action under subsection (a) for recovery of charges in respect of the same transportation service, or, without beginning action, collects charges in respect of that service, the period shall be extended to include ninety days from the time the action is begun or the charges are collected by the carrier.

(d)  The cause of action in respect of a shipment of property shall, for the purpose of this section, be deemed to accrue upon delivery or tender of delivery thereof by the carrier, and not after.

(e)  The term "overcharges" as used in this section means charges for transportation services in excess of those applicable thereto under the tariffs lawfully on file with the commission. [L 1974, c 94, pt of §1]



§271G-22 - Allowance to shippers for transportation services.

[§271G-22]  Allowance to shippers for transportation services.  If the shipper of property transported under this chapter, directly or indirectly, renders any service connected with the transportation, or furnishes any instrumentality used therein, the charge and allowance therefor shall be published in tariffs or schedules filed in the manner provided in this chapter and shall be no more than is just and reasonable; and the public utilities commission may, after hearing on a complaint or on its own initiative, determine what is a reasonable charge as the maximum to be paid by the carrier or carriers for the services so rendered or for the use of the instrumentality so furnished, and fix the same by appropriate order. [L 1974, c 94, pt of §1]



§271G-23 - Hearings.

§271G-23  Hearings.  (a)  All hearings, investigations, and proceedings shall be governed by chapter 91 and by rules of practice and procedure adopted by the public utilities commission, and in the conduct thereof, the technical rules of evidence need not be applied; provided that in all evidentiary hearings conducted pursuant to chapter 91 in which a carrier has the burden of justifying the reasonableness of its rates, fares, charges, or classifications, the burden of proof of the carrier in proving the reasonableness of expenditures, contracts, leases, or other transactions between the carrier and corporate affiliates of the carrier shall be satisfied only if the reliable, probative and substantial evidence is clear and convincing.  No informality in any hearing, investigation, or proceeding, or in the manner of taking testimony shall invalidate any order, decision or rule made, approved, or confirmed by the commission.

(b)  Complaints may be made, in writing, by the commission on its own motion or by any person or body politic setting forth any act or thing done, or omitted to be done by any water carrier, including any rule, regulation, rate, or charge, heretofore established or fixed by or for any water carrier, in violation or claimed to be in violation, of any law or of any order or rule of the commission. [L 1974, c 94, pt of §1; am L 1980, c 202, §4 and c 232, §9]



§271G-24 - Appeals.

§271G-24  Appeals.  [2004 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  From an order of the public utilities commission under this chapter, an appeal shall lie, subject to chapter 602, in the manner provided for civil appeals from the circuit courts and by the rules of court; provided that the order is final, or if preliminary, is of the nature defined by section 91-14(a).  The appeal, of itself, shall not stay the operation of the order appealed from, but the court may stay the same after a hearing upon a motion therefor and may impose such conditions as it may deem proper as to giving a bond and keeping the necessary accounts or otherwise to secure a restitution of the excess charges, if any, made during the pendency of the appeal, in case the order appealed from is sustained, revised, or modified in whole or in part. [L 1974, c 94, pt of §1; am L 1979, c 111, §14; am L 2004, c 202, §34]

Note

The L 2004, c 202, §34 amendment to this section is repealed on June 30, 2010.  L 2006, c 94, §1.

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Rules of Court

Appeals, see Hawaii Rules of Appellate Procedure.



§271G-25 - Agreement between carriers.

§271G-25  Agreement between carriers.  (a)  For purposes of this section the term "antitrust laws" means any law of the State previously enacted pertaining to unlawful restraints of trade and monopolies.

(b)  Any carrier party to an agreement between or among two or more carriers relating to rates, fares, classifications, divisions, allowances, or charges (including charges between carriers and compensation paid or received for the use of facilities and equipment), or rules and regulations pertaining thereto, or procedures for the joint consideration, initiation, or establishment thereof, may, under such rules and regulations as the public utilities commission may prescribe, apply to the commission for approval of the agreement, and the commission shall by order approve any agreement, if approval thereof is not prohibited by subsection (c), if it finds that, by reason of furtherance of the transportation policy declared in this chapter, the relief provided in subsection (e) should apply with respect to the making and carrying out of the agreement; otherwise, the application shall be denied.

(c)  The commission shall not approve under this section any agreement between or among carriers of different classes unless it finds that the agreement is of the character described in subsection (b) of this section and is limited to matters relating to transportation under joint rates or over through routes; and for purposes of this subsection carriers by aircraft are carriers of one class; carriers by motor vehicles are carriers of one class; carriers by water are carriers of one class.

(d)  The commission is authorized upon complaint or upon its own initiative without complaint, to investigate and determine whether any agreement previously approved by it under this section, or terms and conditions upon which the approval was granted is not or are not in conformity with the standard set forth in subsection (b), or whether any such terms and conditions are not necessary for purposes of conformity with the standard, and, after the investigation, the commission shall by order terminate or modify its approval of the agreement if it finds the action necessary to insure conformity with the standard, and shall modify the terms and conditions upon which the approval was granted to the extent it finds necessary to insure conformity with the standard or to the extent to which it finds the terms and conditions not necessary to insure each conformity.  The effective date of any order terminating or modifying approval, or modifying terms and conditions, shall be postponed for such period as the commission determines to be reasonably necessary to avoid undue hardship.

(e)  Parties to any agreement approved by the commission under this section and other persons are, if the approval of such agreement is not prohibited by subsection (c), relieved from the operation of the antitrust laws with respect to the making of such agreement, and with respect to the carrying out of the agreement in conformity with the terms and conditions prescribed by the commission. [L 1974, c 94, pt of §1; am L 1980, c 232, §10]

Cross References

Restraint of trade, see chapter 480.






CHAPTER 272 - DEFRAUDING CARRIERS OF PASSENGERS

CHAPTER 272

DEFRAUDING CARRIERS OF PASSENGERS

REPEALED.  L 1992, c 117, §2.



CHAPTER 273 - RAILWAY LAW

§273-1 - Franchise.

§273-1  Franchise.  The comptroller, by and with the consent of the governor, may enter into contract with any association of persons who may associate themselves together under the general corporation law of the State, and by the general law in relation to corporations and subject to all the provisions thereof, for the purpose of building and operating a railroad or railroads in any part of the State. [L 1878, c 29, §1; RL 1925, §877; RL 1935, §1783; RL 1945, §5041; RL 1955, §106-1; am L Sp 1959 2d, c 1, §12; HRS §273-1]

Case Notes

Right of eminent domain conferred only upon such corporations as have entered into a contract with the Minister of Interior for the purpose of building and operating railroad and not upon all corporations that have incorporated under general corporation law for such purpose.  11 H. 479.

Right of eminent domain delegated to O.R. & L. Co. does not carry with it the right to condemn public land in Honolulu Harbor.  11 H. 717.

Cited:  21 H. 375, 377.



§273-2 - Granting public lands, etc.

§273-2  Granting public lands, etc.  The department of land and natural resources, with the consent of the governor, may grant a right-of-way, not greater than forty feet in width, through all public lands, to any corporation as aforesaid for the purpose of building the railroad or railroads.  With like consent and approval, the department may grant the use of such public lands, lying alongside and abutting such right-of-way, as may be reasonably necessary for buildings, stations, depots, or other structures, for railroad purposes only. [L 1878, c 29, §2; am L 1913, c 64, §1; RL 1925, §878; RL 1935, §1784; RL 1945, §5042; RL 1955, §106-2; am L Sp 1959 2d, c 1, §21; am L 1961, c 132, §2; HRS §273-2]



§273-3 - Special powers.

§273-3  Special powers.  For the purposes and subject to the provisions and restrictions of this chapter, the corporation may, from time to time, exercise any of the following powers:

It may enter upon any lands which may adjoin upon the line of any railway which may be authorized by charter to be made, and may bore, dig, cut, trench, embank, and drain, and may remove or lay, take, carry away, and use any earth, gravel, stone, timber, or other things dug or obtained therein or otherwise in the execution of any powers hereafter in this chapter given, and which may be proper for the making, maintaining, altering, repairing, or using any railway lawfully authorized, or which may obstruct the making, maintaining, altering, repairing, or using of the same;

It may make, in, upon, across, under, or over any such lands, or any street, roads, ways, railroads, tramways, hills, valleys, rivers, canals, watercourses, or waters, such temporary or permanent inclined planes, tunnels, cuttings, embankments, aqueducts, bridges, roads, ways, passages, conduits, drains, piers, arches, fences, and other work and conveniences as it thinks proper;

It may alter the course of any rivers not navigable, canals, brooks, streams, or watercourses during such times as is necessary for constructing or maintaining tunnels, bridges, or other works over, under, or affecting the same; and may temporarily or permanently alter the course of any rivers or streams, or raise or sink the level of any rivers or streams, streets, roads, or ways, to carry more conveniently the same over or under or by the side of any railway;

It may make drains or conduits into, through, or under any lands adjoining the railway for the purpose of conveying water from or to the railway, and upon the railway, or any lands adjoining or near thereto;

It may make such piers, jetties, stations, sidings, wharves, warehouses, tollhouses, and other houses, yards, engines, machinery, signal posts, and other apparatus, works, and conveniences whatsoever connected with the railway as the corporation may think proper, and may from time to time alter, repair, or discontinue any such apparatus, works, and conveniences, and substitute others in their stead;

It may fell or remove any timber or other trees being within two hundred feet from either side of the railway which, by their liability to fall or otherwise, might obstruct or injure the railway;

It may also fell or cut down and remove any trees or wood, whether timber or other trees, or scrub or underwood, which, by reason of the line making a curve or otherwise, may obstruct or impede a view of any signal post from any portion of the line which shall be within one mile in a right line from any such signal post;

It may enter upon and use any existing private road, being a road graveled or formed with stones or other hard material, and not being an avenue or approach to any dwelling house;

It may enter upon and take, purchase, and hold all such lands, tenements, and hereditaments as may be required for the purposes of the railway and works connected therewith;

It may do all other things necessary or convenient for making, maintaining, altering, or repairing and using the railway.

But nothing in this chapter shall be construed to authorize any corporation to enter upon or take any tidewaters, nor in any way to hinder, obstruct, or interfere with navigation in or upon any public navigable waters nor to erect, build, or maintain any pier, jetty, or wharf in, upon, or over any harbor, bay, or river beyond high watermark. [L 1878, c 29, §3; am L 1898, c 52, §1; RL 1925, §879; RL 1935, §1785; RL 1945, §5043; RL 1955, §106-3; HRS §273-3]

Case Notes

Wharves and warehouses are fairly necessary for reasonable operation of the road.  14 H. 126.

Cited:  20 H. 122.



§273-4 - Compensation to be made.

§273-4  Compensation to be made.  In the exercise of the powers mentioned in section 273-3, the corporation shall do as little damage as can be; and shall make full compensation in the manner provided in chapter 101, to all parties interested for all damage sustained by reason of the exercise of such power. [L 1878, c 29, §4; RL 1925, §880; RL 1935, §1786; RL 1945, §5044; am L 1951, c 12, §3; RL 1955, §106-4; HRS §273-4]



§273-5 - Width of land taken.

§273-5  Width of land taken.  The lands to be taken or used for the line of any railway lawfully authorized, shall not exceed one hundred feet in width, except where greater width is necessary for engines or carriages to turn, stand in, or pass each other, or for stations, or for raising embankments, or for crossing valleys or low grades, or for cutting through high grounds, or for the erection or establishment of any fixed or permanent wharf, warehouse, tollhouse, machinery, or other building or erection, or for excavating, removing, or depositing earth or other material. [L 1878, c 29, §5; RL 1925, §881; RL 1935, §1787; RL 1945, §5045; RL 1955, §106-5; HRS §273-5]



§273-6 - Superfluous lands to be sold.

§273-6  Superfluous lands to be sold.  Where lands are acquired by the corporation under the exercise of eminent domain, but are not required for its purposes, the corporation, within the prescribed period, or if no period is prescribed, within ten years after the expiration of the time limited by the charter for the completion of the works, shall absolutely sell and dispose of all superfluous lands and apply the purchase money arising from the sale to the purpose of the charter, and in default thereof, all superfluous lands remaining unsold at the expiration of this period, shall thereupon vest in and become the property of the owners of the lands adjoining thereto in proportion to the extent of their lands respectively adjoining the same. [L 1878, c 29, §19; RL 1925, §893; RL 1935, §1799; RL 1945, §5057; am L 1951, c 12, §4; RL 1955, §106-6; HRS §273-6]



§273-7 - Offered to adjoining owners first.

§273-7  Offered to adjoining owners first.  Before the corporation disposes of any superfluous lands, it shall, unless the lands are situated within a town, or are lands built upon, or used for building purposes, first offer to sell the same to the person then entitled to the lands (if any) from which the same were originally severed; or if the person refuses to purchase the same, or cannot, after diligent inquiry, be found, then the like offer shall be made to the person, or to the several persons whose lands immediately adjoin the lands so proposed to be sold, such persons being capable of entering into a contract for the purchase of the lands; and when more than one person is entitled to the right of preemption, the offer shall be made to these persons in succession, one after another, in such order as the corporation shall think fit. [L 1878, c 29, §20; RL 1925, §894; RL 1935, §1800; RL 1945, §5058; RL 1955, §106-7; HRS §273-7]



§273-8 - Acceptance of offer.

§273-8  Acceptance of offer.  If any such persons are desirous of purchasing such lands, then within six weeks after such offer of sale, they shall signify their desire to purchase the lands, to the corporation; or if they decline such offer, or if for six weeks they neglect to signify their desire to purchase such lands, the right of preemption of every such person so declining or neglecting in respect of the lands included in the offer shall cease; and a declaration in writing made before a justice by some person not interested in the matter in question, stating that the offer was made and was refused or not accepted within six weeks from the time of making the same, or that the person or all the persons entitled to the right of preemption were out of the country, or could not, after diligent inquiry, be found, or were not capable of entering into a contract for the purchase of the lands, shall, in all courts, be sufficient evidence of the facts therein stated. [L 1878, c 29, §21; RL 1925, §895; RL 1935, §1801; RL 1945, §5059; RL 1955, §106-8; HRS §273-8]



§273-9 - Arbitration of price.

§273-9  Arbitration of price.  If any person entitled to such preemption desires to purchase the lands, and the person and the corporation do not agree to the price thereof, then the price shall be ascertained by arbitration.  The cost of the arbitration shall be in the discretion of the arbitrators. [L 1878, c 29, §22; RL 1925, §896; RL 1935, §1802; RL 1945, §5060; RL 1955, §106-9; HRS §273-9]



§273-10 - Nature of motive power allowable.

§273-10  Nature of motive power allowable.  All railroad companies authorized under the laws of the State to operate their railroads by steam power may operate their railroads or any portion of the same by electric power, either by overhead or underground wires or by storage batteries, or by such other methods as may be an improvement upon either; or by compressed air; or by such other motive power as the railroad companies may from time to time elect; provided that a part of the railroad may be operated by one motive power while another or other portions thereof may be operated by another or other motive powers. [L 1907, c 88, §1; RL 1925, §897; RL 1935, §1803; RL 1945, §5061; RL 1955, §106-10; HRS §273-10]



§273-11 - Right to provide same, subject to rights of others.

§273-11  Right to provide same, subject to rights of others.  Such railroad companies with the consent of the comptroller may provide, construct and install, maintain, change, and repair such means for the transmission and return of electric, compressed air, or other motive power for such motive purposes along, upon, and over such highways, streets, or roads upon which they have rights of way by franchise as may from time to time be necessary for the operation of the railroads; provided that the railroad companies shall so exercise this right that unnecessary injury or deterioration shall not occur nor be done to the water pipes, sewer pipes, gas pipes, or other property of the State, or of any person and shall save the State, or any person harmless and indemnified from all loss, cost, damage, and expense by reason thereof. [L 1907, c 88, §2; RL 1925, §898; RL 1935, §1804; RL 1945, §5062; RL 1955, §106-11; am L Sp 1959 2d, c 1, §12; HRS §273-11]



§273-12 - Railway to be fenced.

§273-12  Railway to be fenced.  The corporation shall fence in the line of railway with a good and sufficient legal fence. [L 1878, c 29, §23; RL 1915, §899; RL 1935, §1805; RL 1945, §5063; RL 1955, §106-12; HRS §273-12]



§273-13 - Bylaws, regulations.

§273-13  Bylaws, regulations.  The corporation may from time to time make bylaws and regulations for the management and control of the railway, and for regulating the traffic thereon; and the bylaws and regulations on being approved by the governor, shall have the force of law.  The corporation shall, at all times, cause a copy of the bylaws and regulations to be posted and exhibited at the principal stations on the line of railway. [L 1878, c 29, §24; RL 1925, §900; RL 1935, §1806; RL 1945, §5064; RL 1955, §106-13; HRS §273-13]



§273-14 - Penalty for violating.

§273-14  Penalty for violating.  Any person violating any bylaw or regulation approved in section 273-13, shall be fined not more than $25 and costs; and in default of payment, shall be imprisoned not more than three months. [L 1878, c 29, §25; RL 1925, §901; RL 1935, §1807; RL 1945, §5065; RL 1955, §106-14; HRS §273-14]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§273-15 - Bonds.

§273-15  Bonds.  Any corporation which may be organized, and undertake the building of any railroad or railroads, in pursuance of the authority of this chapter, and in accordance with it, may issue bonds to raise money for the construction of such railroad or railroads, in such sums as may be convenient. [L 1878, c 29, §30; RL 1925, §902; RL 1935, §1808; RL 1945, §5066; RL 1955, §106-15; HRS §273-15]



§273-16 - Aid to public railroads only.

§273-16  Aid to public railroads only.  The aid by this chapter contemplated shall be extended only to railroads of public utility, and not to railroads of mere private or limited convenience. [L 1878, c 29, §31; RL 1925, §903; RL 1935, §1809; RL 1945, §5067; RL 1955, §106-16; HRS §273-16]






CHAPTER 274 - RADIO CONTROL

CHAPTER 274

RADIO CONTROL

REPEALED.  L 1970, c 114, §1.



CHAPTER 275 - LIABILITIES AND OFFENSES CONNECTED WITH TELEPHONES, WIRE COMMUNICATIONS, AND CABLE TELEVISION SYSTEMS

§275-1 to 5 - REPEALED.

§§275-1 to 5  REPEALED.  L 1972, c 9, pt of §1.



§275-6 - Party line; refusal to yield in emergency.

§275-6  Party line; refusal to yield in emergency.  Any person who wilfully refuses to immediately relinquish a party line when informed that the line is needed for an emergency call to a fire department or police department or for medical aid or ambulance service, or any person who secures the use of a party line by falsely stating that the line is needed for an emergency call, shall be guilty of a misdemeanor. [L 1957, c 190, pt of §1; Supp, §309A-2; HRS §275-6]



§275-7 - Definitions.

§275-7  Definitions.  "Emergency" as used in sections 275-5 and 275-6 means a situation in which property or human life is in jeopardy and the prompt summoning of aid is essential.

"Party line" as used in sections 275-5 and 275-6 means a subscriber's line telephone circuit, consisting of two or more main telephone stations connected therewith, each station with a distinctive ring or telephone number. [L 1957, c 190, pt of §1; Supp, §309A-3; HRS §275-7]

Note

Section 275-5 referred to in text is repealed.

Revision Note

Definitions rearranged.



§275-8 - REPEALED.

§275-8  REPEALED.  L 1972, c 9, pt of §1.



§275-9 - REPEALED.

§275-9  REPEALED.  L 1987, c 268, §3.






CHAPTER 277 - ENERGY CORRIDORS]

§277-1 - Findings and declaration of necessity.

[§277-1]  Findings and declaration of necessity.  The legislature finds and declares that:

(1)  There is a critical problem in establishing convenient and economical means for transporting fuels and other sources of energy from the places of manufacture or storage to distribution areas within the State of Hawaii or the places of consumption;

(2)  There would be a maximization of the use of available lands if a state agency were to be authorized to acquire, hold and manage energy corridors consisting of lands or interest therein, thereby controlling the use thereof;

(3)  Competition would be fostered and thereby a reduction in cost to consumers would be realized if the State could make available energy corridors as the location for the facilities necessary for the transportation of sources of energy;

(4)  The department of transportation is the agency of the State best able to manage and control the energy corridors.  The legislature also finds that the acquisition of private property for the aforementioned purposes is necessary, and that such acquisition is for a public use. [L 1970, c 33, §1]



§277-2 - Authorization.

[§277-2]  Authorization.  The department of transportation shall establish, maintain, operate, manage and control energy corridors throughout the State for the purpose of maximizing the utilization of lands available for use in connection with transporting by pipeline or other means, sources of energy including but not limited to oil, its derivatives and natural gas; provided that the utilization of such energy corridors shall be permissive and not mandatory. [L 1970, c 33, §2]



§277-3 - Acquisition of lands.

[§277-3]  Acquisition of lands.  The director of transportation in the name of the State and subject to the approval of the governor may for the purposes of this chapter acquire, by purchase or eminent domain, private property in fee simple, or any lesser interest therein, including leases, all property necessary for the establishment, maintenance, operation, management and control of energy corridors. [L 1970, c 33, §3]



§277-4 - Disposition.

[§277-4]  Disposition.  The director of transportation may dispose of any interests in the lands acquired for the purposes of this chapter by lease or license or by the grant of easements to any person who is engaged in the business of furnishing or delivering sources of energy, in bulk. [L 1970, c 33, §4]






CHAPTER 279 - TRANSPORTATION CONTROL

CHAPTER 279

TRANSPORTATION CONTROL

REPEALED.  L 1975, c 179, §10.



CHAPTER 279A - STATEWIDE TRANSPORTATION PLANNING]

§279A-1 - Statement of purpose.

[§279A-1]  Statement of purpose.  The legislature finds that continued growth in transport demand and increasing mobility requirements indicate a need for innovative, as well as improved, transportation systems which, while serving local needs, are integrated on a statewide basis.  The State Transportation Plan of 1961 is no longer responsive to the needs of the people of Hawaii.  A comprehensive, multi-modal statewide transportation planning process should be established which involves all levels of government in a cooperative process to develop coordinated transportation plans.  Coordination of such a statewide planning process should be the primary responsibility of the department of transportation.  However, to ensure that statewide transportation planning involves the continuing involvement of county governments in the production of a statewide transportation plan, there is a need to establish a statewide transportation council consisting of representatives of the state government and each of the four counties.  There is no intent to diminish or pre-empt the existing authorities and responsibilities of county governments for the planning and implementation of transportation systems.  It is the purpose of this chapter to provide a means of coordinating the State's existing responsibilities for inter-island and major highway transportation planning and development with counties' responsibilities for intra-island surface transportation system planning and development, in order to facilitate the ultimate production of a statewide transportation plan which optimizes intra-island and inter-island system integration. [L 1975, c 179, §1]



§279A-2 - Statewide transportation plan.

§279A-2  Statewide transportation plan.  (a)  The state department of transportation shall prepare a new statewide transportation plan and shall submit said plan to the legislature in its 1978 session.  The legislature shall adopt the plan by resolution.  The plan shall be directed toward the ultimate development of a balanced, multi-modal statewide transportation system that serves clearly identified social, economic, and environmental objectives.  The statewide transportation plan shall include the following system components:

(1)  The national system of interstate and defense highways, and highways within the state highway system;

(2)  Airports;

(3)  Harbors and water-borne transit;

(4)  Surface mass transit systems; and

(5)  Major county roads.

The department of transportation shall pay particular attention to the interfacing of the various modes of transportation.

(b)  The statewide transportation plan shall:

(1)  Include projected transportation needs for a six-year period and a schedule of priorities for the construction, modification, and maintenance of various segments of the statewide plan that involve either state-operated systems or county-operated systems that may require state financial assistance for a twenty-year period; and

(2)  Comply with county transportation-related plans; county general plans; and all community, development, or community development plans adopted pursuant to the county general plan, to the extent that compliance does not affect the receipt of federal funds.

(c)  Both the six-year and twenty-year estimates shall be updated annually. [L 1975, c 179, §2; am L 2009, c 27, §1]



§279A-3 - Financial plan.

[§279A-3  Financial plan.]  The statewide transportation plan shall include a financial plan for the projected elements of the statewide transportation system, including both those sub-systems which are within the counties' authorities and responsibilities and the sub-systems which are within the State's authorities and responsibilities.  In respect to sub-systems planned and to be implemented by the counties, the financial plan will identify those which may involve state financial assistance and will estimate the projected amounts of such assistance.

The financial plan shall consider various sources of revenue without regard to any constraints imposed by law on expenditures from such sources necessary to assure adequate financing of the sub-systems and, if necessary, recommend appropriate legislation to the legislature to secure such financing. [L 1975, c 179, §3]



§279A-4 - Statewide transportation council; establishment.

§279A-4  Statewide transportation council; establishment.  To assist and advise the state department of transportation in the development of the statewide transportation plan there is hereby established a statewide transportation council consisting of fourteen members.  The members of the council shall be the directors of the state department of transportation, the state department of business, economic development, and tourism, the state department of health, the state office of environmental quality control, and the office of planning, the chairperson of the board of agriculture, the planning directors of each of the four counties, and the transportation directors of each of the four counties.  The members may be represented at council meetings by their designated alternates.  The director of the state department of transportation shall submit recommendations to the council for additional ex officio nonvoting members who, upon the majority vote of the council, shall be invited to serve.

The department of transportation shall furnish staff support to the council; such staff may be exempt from chapter 76.  The director of transportation shall be the chairperson of the council.  All decisions of the council shall be by majority vote unless otherwise provided. [L 1975, c 179, §4; am L 1979, c 25, §1; am L 1987, c 336, §5; am L 1990, c 293, §8; gen ch 1993; am L 1996, c 299, §3; am L 2000, c 253, §150]



§279A-5 - Preparation of budget.

[§279A-5  Preparation of budget.]  The operations of the council will be financed by funds appropriated by section 79A, Act 218, Session Laws of Hawaii, 1973, as amended by section 9, Act 218, Session Laws of Hawaii, 1974.  An annual recommended budget for the council shall be prepared by its chairperson and submitted to the council for approval.  Funds may be expended for staff services, administrative and operating costs, travel and per diem costs of council members and staff, hiring of consultants to assist in work program formulation, planning and research, publication of materials, and any other activities necessary and incidental to the effective operations of the council in fulfilling the purposes of this chapter. [L 1975, c 179, §5; gen ch 1993]



§279A-6 - Work program.

[§279A-6  Work program.]  The state department of transportation shall formulate a detailed work program through which the statewide transportation plan mandated by this chapter shall be developed.  The work program shall be approved by the council no later than September 1, 1975.  The council shall report thereafter annually to the legislature on the progress that has been made to date as measured against the work plan.

The work program shall provide for a systematic planning interface among the ongoing planning activities of the counties, the state department of transportation, and the council itself. The work program shall include specific target dates for the provision of identified planning inputs from the responsible state and county functional agencies into the statewide planning process.  In determining this schedule, the council shall solicit from the counties their present transportation planning schedules for intra-county systems, and the council's work program shall reflect the counties' existing work product schedule and planning cycles. [L 1975, c 179, §6]



§279A-7 - Statewide transportation council; responsibilities.

§279A-7  Statewide transportation council; responsibilities.  In addition to its responsibility for coordinating the development of a statewide transportation plan, the council shall be responsible for the following functions:

(1)  The council shall be responsible for making recommendations on projects for submission to the legislature which involve solely and exclusively either state highways, harbors and water-borne transit, and airports and air transportation; solely and exclusively state funds; or solely state lands.  All other projects for submission to the legislature, including intra- county mass transit projects, shall be the responsibility of the counties.

(2)  In respect to transportation projects for which the counties are responsible for planning and approval prior to submission to the legislature, the council shall review such projects and prepare comments for the legislature regarding:

(A)  The degree to which an intra-island transportation project interfaces efficiently with existing proposed inter-island transportation system; and

(B)  The relationship between the specific projects' possible requirements for state financial assistance and projections as to the State's total potential financial commitments required for development of a statewide transportation system.

(3)  Counties which do not have metropolitan planning organizations may request from the council, and the council shall provide, technical assistance to the counties in the preparation of their respective county transportation plans as components of the statewide transportation planning process.  The amounts of technical assistance to be provided hereunder are within the discretion of the chairperson who shall consider in making the chairperson's determinations the magnitude of the problems which exist in the requesting counties, the availability of local resources, the degree to which they are cooperatively participating in the statewide planning process and the adequacy of the council's budget considering the financial requirements of overall council operations. [L 1975, c 179, §7; gen ch 1985; am L 1991, c 35, §1; gen ch 1993]



§279A-8 - Oahu Metropolitan Planning Organization; effect on funding.

[§279A-8  Oahu Metropolitan Planning Organization; effect on funding.]  The provisions of this chapter do not affect the entitlement of the Metropolitan Planning Organization for the island of Oahu to unconditionally receive and administer transportation planning funds pursuant to Section 112 of the Federal-Aid Highway Act of 1973. [L 1975, c 179, §8]



§279A-9 - Limitation of transportation units.

§279A-9  Limitation of transportation units.  The council shall be responsible for limiting and curtailing the numbers and kinds of transportation units in the State.  The council shall determine, as often as the council deems to be necessary or as required by the legislature, after consultation with the department of traffic and other appropriate departments of the counties, the number, size, and use of transportation units of any kind that may be within the territory of any island of the State at any one time.  The council shall make its determination on the basis of preserving, safeguarding, and enhancing the physical and mental health of the residents of the State, and the ecology and environmental quality of the State, and shall take into consideration the need for high priority and vital movement of people and goods.  The council shall report its findings to the legislature as soon as its findings are completed. [L 1975, c 179, §9; am L 1979, c 26, §1]






CHAPTER 279E - METROPOLITAN PLANNING ORGANIZATION]

§279E-1 - Statement of purpose.

[§279E-1]  Statement of purpose.  The legislature finds that Section 112 of the Federal-Aid Highway Act of 1973, Section 9 of the Urban Mass Transportation Act of 1964, as amended, and other federal law require that a metropolitan planning organization be designated to act as an advisory urban transportation planning organization and to receive certain funds for the purpose of carrying out continuing, comprehensive, cooperative urban transportation planning.  It is further suggested that the organization be established under specific state legislation to coordinate metropolitan transportation planning.

The Oahu Transportation Planning Program, a quasi-agency presently charged with coordinating transportation planning on Oahu has been unable to satisfy federal requirements for a "continuing, comprehensive, and cooperative", transportation planning process.  As a result, the Federal Highway Administration and the Urban Mass Transportation Administration have decertified Oahu transportation programs for federal funding.  This problem has resulted in statewide concern about the effects of decertification because of its impact on transportation programs and consequently employment and also because Oahu contains the greater part of the State's population and employment.

In order to be recertified, it is mandatory that a Metropolitan Planning Organization be established and designated by the State as soon as possible.  Loss of all federal planning and construction funds for transit and transportation will continue until this is done.

This MPO will be primarily an advisory body to the legislature and the legislative body of the appropriate county in affairs involving the continuous, comprehensive, cooperative urban transportation planning for the county.  This chapter is designed to provide the mechanism by which orderly and reasoned urban transportation planning can take place within the framework of federal law and the need to provide for adequate and informed representation from both the state and county governments and the public at large.

It is appropriate that each unit of general purpose government within the jurisdiction of the Metropolitan Planning Organization shall have adequate representation on the Metropolitan Planning Organization.  The Metropolitan Planning Organization (MPO), will, utilizing input from appropriate state and city agencies, coordinate and develop a prospectus and a unified planning work program, a transportation plan and a transportation improvement program including an annual element of projects recommended for funding in order to provide this advice to legislative and government agencies.  It is very important that the delineation of state and county functions relating to transportation within the metropolitan area be carefully considered in the designation of the MPO.

Hawaii's state government differs markedly from most mainland states.  Hawaii has a two-tier government:  the State and the various counties.  The state government functions as a general purpose government having the responsibility for many programs, such as public education, health, welfare and judiciary, which are usually controlled by local government in mainland states.  In addition, land use, through the state land use commission, is generally determined by the State rather than by the counties as is usually the case on the mainland.  In transportation, the state government has responsibility for such normally local government programs as airports, bikeways, harbors and waterways.

Hawaii's two-tier government did not come about by accident; it was the result of careful consideration and study of Hawaii's unique geographic configuration.  As a state comprised of islands, Hawaii has four counties, each consisting of separate islands and consequently not contiguous.

Because the State of Hawaii is comprised of islands, much of the transportation planning done by the State is designed to facilitate transportation solely within the county in which the project is built.  Obviously, a state highway built on the island of Oahu will only serve that island.  Hence, for example, the State's three major defense highways, H-1, H-2 and TH-3, which are all located on Oahu, while designated as state highways, serve only the transportation needs of the residents of Oahu.  However, this is entirely consistent with the present delineation of roadway functions in Hawaii.  The State is generally responsible for providing highway facilities that facilitate inter-community transportation, with the counties primarily responsible for local intra-community streets and roads.  As a result, the State has by design a major portion of the responsibility for transportation in each county, and more importantly for that part of the transportation network most closely related to and impacting on planning in general and transportation planning in particular.

Unlike most mainland states, Hawaii has only one urbanized area, the City and County of Honolulu, where eighty-one per cent of the State's population reside.  In transportation, the State has programmed approximately $149 million dollars in new highway facilities for Oahu in fiscal year 1976 as compared to approximately $31 million dollars by the City and County of Honolulu.  Additionally, the State's major airports and harbors are located on Oahu.  In short, the State has responsibility for most of the major transportation facilities and projects on Oahu and any designation of an MPO must take this into account.  Designation of an MPO which does not provide for significant state participation simply does not recognize the existing delineation of state and county functions relating to transportation in Hawaii.

The MPO must be designed to prevent the type of situation which led to the decertification of the OTPP; it must have its own coordinating staff independent of either state or county agencies; it must be accessible and accountable to the public; and it must provide for public input.

The purpose of this chapter is to establish and specify the role of the organization to be designated by the governor as the MPO as required by 23 United States Code 134 and Section 4(a) of the Urban Mass Transportation Act of 1964, as amended, (49 U.S.C. 1603(a)) which requires comprehensive planning of transportation improvements. [L 1975, c 180, §1]



§279E-2 - Establishment of Metropolitan Planning Organization.

§279E-2  Establishment of Metropolitan Planning Organization.  There is established in each county with a population in excess of 200,000 a metropolitan planning organization called the Metropolitan Planning Organization, abbreviated by the letters MPO.  The MPO shall be an advisory body responsible for carrying out a continuing, comprehensive, transportation planning process in cooperation with the State and the appropriate county in order to advise appropriate state, county, and federal agencies regarding that process.

The MPO shall develop through continuing cooperative input from state and county planning agencies, the transportation plans and planning processes or policies enumerated herein and shall submit those plans and planning processes together with any other advice on transportation planning as may be required to the state legislature, the state department of transportation, the state department of business, economic development, and tourism, the office of planning, the legislative body of the appropriate county, the transportation and planning agencies of the appropriate county, and appropriate federal agencies.

The MPO shall further assist and advise the state legislature, the state depart­ment of transportation, the state department of business, economic development, and tourism, the office of planning, the legislative body of the appropriate county and the transportation and planning agencies of the appropriate county in carrying out comprehensive metropolitan transportation planning embracing airports, bikeways, harbors, highways, transit and waterways within the appropriate county.  The MPO shall assist and advise such appropriate agencies in evaluating studies and programs related to transportation planning.  The MPO shall recognize that all of its activities shall be primarily advisory, and that the policymaking powers shall remain with the legislature or the legislative body of the appropriate county, whichever the case may be.  The MPO is to develop and recommend policies, priorities, and techniques relating to transportation planning, and shall be directly accountable to the legislature and the legislative body of the county as an advisory body.

For administrative purposes only, each MPO shall be assigned in part to the department of transportation of the State of Hawaii and in part to the county.

Nothing in this law is intended to change the basic jurisdiction for planning responsibilities already given to the state and county agencies in existing statutes and ordinances.  Those state and county agencies are to cooperate with the MPO by providing input from their present planning processes and the MPO will advise those agencies by way of submitting to them the coordinated plan which it develops. [L 1975, c 180, §2; am L 1987, c 336, §6; am L 1990, c 293, §8; am L 1996, c 299, §3]



§279E-3 - Metropolitan Planning Organization membership.

§279E-3  Metropolitan Planning Organization membership.  The MPO shall consist of a policy committee and appropriate staff.  The MPO policy committee shall consist of thirteen members.  These members shall include:

(1)  Five members of the legislative body of the appropriate county;

(2)  Three members of the state senate:

(A)  One of whom shall be chairperson of the senate committee with primary responsibility for transportation issues.  In the event there is more than one chairperson of the senate committee with primary responsibility for transportation issues, the senate president shall identify the chairperson who shall serve on the MPO policy committee and who shall not be required to be a resident of the appropriate county; and

(B)  Two of whom shall be residents of the appropriate county and shall be appointed by the senate president;

(3)  Three members of the state house of representatives:

(A)  One of whom shall be the chairperson of the committee of the house of representatives with primary responsibility for transportation issues; and

(B)  Two of whom shall be residents of the appropriate county and shall be appointed by the speaker of the house;

(4)  One member who shall be the director of transportation; and

(5)  One member who shall be the director of the appropriate county department assigned primary responsibility for transportation planning.

Each member of the MPO policy committee who is a member of the state legislature or the legislative body of the county shall serve for the same term as the term of office for which the member is elected.  There shall be no remuneration for this service.

Vacancies in the MPO policy committee that occur shall be filled in the same manner in which the original member was appointed. [L 1975, c 180, §3; am L 1985, c 194, §1; am L 1986, c 55, §1; am L 1997, c 11, §1]



§279E-4 - Chairperson: function and term of office.

§279E-4  Chairperson:  function and term of office.  The members of the MPO policy committee shall elect annually a chairperson on a rotating basis between the members of the state legislature and the legislative body of the appropriate county.

The chairperson shall place on the agenda for full hearing any issue, project, or subject matter relating to transportation which is requested by at least three members of the MPO policy committee. [L 1975, c 180, §4; am L 1985, c 194, §2]



§279E-5 - Staff and funding.

§279E-5  Staff and funding.  Each MPO shall have a full-time staff independent of state and county agencies.  The MPO policy committee shall appoint all members of the staff, none of whom shall be subject to chapter 76.  All other benefits generally applicable to the officers and employees of the State shall apply to staff members of the MPO and be retroactive to the effective date of initial hiring for existing staff.  Nothing herein shall be deemed to prohibit the MPO from utilizing, through contractual arrangements, the staff resources of other local agencies, state agencies, and other quasi-public or private organizations to assist the MPO in its functions.

During the remainder of fiscal year 1975 and during fiscal year 1976 each such MPO is authorized to have not less than the equivalent staff positions authorized for the present organizations responsible for metropolitan transportation planning and designated in accordance with the provisions of 23 United States Code 134.

There is established in the state treasury for the department of transportation a revolving fund of $30,000 to be known as the OMPO revolving fund which shall be administered by the director of transportation.  The moneys in the fund shall be appropriated from the highway fund, and may be expended by the Oahu Metropolitan Planning Organization for its operation.  The OMPO revolving fund shall be replenished when OMPO receives reimbursements from federal agencies. [L 1975, c 180, §5; am L 1976, c 37, §2; am L 1978, c 186, §1; am L 2000, c 253, §150]



§279E-6 - Meetings.

§279E-6  Meetings.  Public notice of MPO policy committee meetings shall be given at least forty-eight hours in advance and the meetings shall be open to the public.

When the MPO makes a decision concerning input to any of its advisory plans or procedures or any other matter, then there shall be at least six members of the MPO policy committee present, of whom at least three shall be state members and at least three shall be county members.  The decision shall be made by a majority vote of the members present. [L 1975, c 180, §6; am L 1985, c 194, §3; am L 1986, c 55, §2; am L 1998, c 2, §82]



§279E-7 - Functions of the Metropolitan Planning Organization.

[§279E-7]  Functions of the Metropolitan Planning Organization.  The functions of each Metropolitan Planning Organization shall include:

(1)  Serve in an advisory capacity to the legislature, the legislative body of the county, and the appropriate state and county agencies in carrying out continuous, comprehensive and cooperative transportation planning and programming for the county as required by federal laws and rules.

(2)  Obtain information and plans from the appropriate county and state agencies to formulate a short-range six-year transportation plan for the county and an annual update of that plan, and a master multi-modal long-range transportation plan for the county in order to advise the legislature, the legislative body of the county, and other appropriate agencies regarding those plans.

(3)  Review the capital improvement programs of both the county and State for urbanized and rural areas of the county as they concern transportation.

(4)  Integrate transportation planning for the county with a statewide transportation planning program authorized by Act 218, Session Laws of Hawaii 1974.

(5)  Develop recommendations to the state legislature and the legislative body of the county regarding transportation policy matters.

(6)  Act as liaison with the intermodal planning group of the Secretary of Transportation.

(7)  Coordinate the mathematical modeling essential to the transportation planning process of the county.

(8)  Ensure a continuing, comprehensive transportation planning process carried on cooperatively by the State and the county.

(9)  Develop a formula for the distribution of metropolitan planning funds which shall consider but not necessarily be limited to population, status of planning, and metropolitan area transportation needs, and submit this formula for approval by the Secretary of Transportation.

(10)  Receive and distribute, as necessary, federal funds under Section 112 of the Federal-Aid Highway Act of 1973, the Urban Mass Transportation Act of 1964, as amended, Section 13 of the Airport and Airway Development Act of 1970, as amended, and Section 5 of the Urban Mass Transportation Act of 1964, as amended.

(11)  Receive and distribute, as necessary, such other funds as may become available to support metropolitan transportation.

(12)  Advise on plans, projects and programs requiring action by the state legislature or the legislative body of the county which have been submitted for review to the MPO.

(13)  Undertake such other functions as may become appropriate in an advisory capacity to ensure a joint planning process between the county and the State, and advise appropriate legislative bodies and agencies, as necessary.

(14)  If the MPO finds that it is necessary to have a citizens' advisory group to present technical or other expert opinions or facts to the MPO then such a group may be formed. [L 1975, c 180, §7]



§279E-8 - Clearinghouse agency.

§279E-8  Clearinghouse agency.  The governor of the State of Hawaii shall have the authority to designate any agency in the State and in any county of the State to exercise the duties of the clearinghouse agency as called for in Presidential Executive Order 12372 -Intergovernmental Review of Federal Programs. [L 1975, c 180, §8; am L 1984, c 70, §1]






CHAPTER 279G - RIDESHARING

§279G-1 - Ridesharing arrangement; defined.

[§279G-1]  Ridesharing arrangement; defined.  As used in this chapter, "ridesharing arrangement" means the transportation of persons in a motor vehicle where that transportation is incidental to another purpose of the driver.  The term includes ridesharing arrangements known as carpools, vanpools, and buspools. [L 1982, c 166, pt of §1]



§279G-2 - Liability for promoters of ridesharing arrangements.

§279G-2  Liability for promoters of ridesharing arrangements.  (a)  For purposes of this section the term "entity" refers to the State, the counties, schools, community organizations, private nonprofit organizations, rideshare coordinators, and employers who encourage participation in ridesharing arrangements.

(b)  An entity shall not be liable for injuries to passengers and other persons because the entity provides information, incentives, or otherwise encourages the public, students, or employees to participate in ridesharing arrangements; provided that this section shall not apply if the motor vehicle used in the ridesharing arrangement is owned, leased, or contracted for by the entity. [L 1982, c 166, pt of §1; am L 1989, c 260, §1]



§279G-3 - Findings.

[§279G-3]  Findings.  The legislature finds:

(1)  Public and private expenditures will be reduced by increases in ridesharing, particularly in maintenance and construction costs for highways.

(2)  Increased energy consumption, air pollution, traffic congestion, and motor vehicle parking constitute a serious problem in the State, particularly in urban areas, and ridesharing is a cost-effective alternative approach for solving these problems.

(3)  The increased use of ridesharing will contribute to conservation of fuel, improvement of air quality, and more effective use of existing streets, highways, and parking facilities.

(4)  Ridesharing constitutes one of the most cost-effective and energy-efficient means of transportation.

(5)  Many employees work in and commute to the downtown area of Honolulu where the problems associated with traffic congestion, parking, energy consumption, and air pollution are greatest.

(6)  It is in the public interest and a public purpose for private industry, cities, counties, and the State to encourage people to use alternatives to single occupant motor vehicles, such as ridesharing. [L 1986, c 90, §1]

Cross References

Programs, see §26-19.



§279G-4 - Declaration of policy.

[§279G-4]  Declaration of policy.  It is the policy of this State to encourage commuting to and from work by means other than a motor vehicle occupied by one person. [L 1986, c 90, §2]









TITLE 16 - INTOXICATING LIQUOR

CHAPTER 281 - INTOXICATING LIQUOR

§281-1 - Definitions.

PART I.  GENERAL PROVISIONS

§281-1  Definitions.  Whenever used in this chapter, unless otherwise apparent from the context:

"Addicted to the excessive use of intoxicating liquor" refers to one who has acquired the habit of using intoxicating liquor excessively to deprive oneself of reasonable self-control, a common drunkard, or a habitual drunkard.

"Alcohol" means the product of distillation of any fermented liquid, whether rectified or not, whatever may be the origin thereof, and includes synthetic ethyl alcohol, but not denatured or other alcohol which is considered nonpotable under the customs laws of the United States.

"Beer" means any beverage obtained by the alcoholic fermentation of any infusion or decoction of barley or other grain, malt, and hops in water.

"Club" means any organization for objects of a social, patriotic, political, or athletic nature, or the like, but not for pecuniary gain, having a regular membership to all of whom is charged monthly or quarterly dues, employing a full-time steward, and from which organization no person is entitled to or takes, directly or indirectly, any share of the profits thereof.  "Club" also means the establishment so operated and the premises thereof; provided the word "club" shall not apply to any organization not in existence for at least one year prior to its application for a license.

"Commission" means the liquor commission for the county within which such commission has jurisdiction under this chapter.

"Condominium hotel" means an establishment consisting of one or more buildings that includes:

(1)  Guest rooms that are apartments, as defined in section 514A-3, or units, as defined in section 514B-3, which are used to provide transient lodging for periods of less than thirty days under a written contract with the owner of the apartment or unit in the condominium hotel operation;

(2)  Guest rooms that are units, owned or managed by the condominium hotel operator providing transient lodging for periods of less than thirty days, which are offered for adequate pay to transient guests; and

(3)  A suitable and adequate kitchen and dining room, where meals are regularly prepared and served to guests and other customers.

A "condominium hotel" does not include a hotel that may be part of a condominium property regime established under chapter 514A or 514B, that does not have guest rooms that are separate apartments, as defined in section 514A-3, or units, as defined in section 514B-3.

"Condominium hotel operator" means any person who operates a condominium hotel, including but not limited to, a condominium hotel operator registered under section 467-30.

"County" means the county in respect of which each commission has jurisdiction under this chapter; provided that in the county of Kalawao liquor may be sold only by such persons and only under such conditions as may be permitted or prescribed from time to time by the department of health.

"Elected executive head" means the mayor of each county or the mayor's duly appointed or elected successor.

"Gross sales" means the total receipts actually received from the sale of liquor for which the license has been issued without deduction on account of the cost of property sold or expenses of any kind.

"Hotel" means an establishment consisting of one or more buildings which contain (1) such total number of rooms as may be prescribed by the commission and in which rooms sleeping accommodations are provided and offered for adequate pay to transient or permanent guests; and (2) a suitable and adequate kitchen and dining room, where meals are regularly prepared and served to hotel guests and other customers.

"Investigator" means any investigator of the commission in each case for the county wherein the commission has jurisdiction.

"License" means any license granted under this chapter.

"Licensee" includes also all agents, servants, and employees of the holder of a license.

"Liquor" or "intoxicating liquor" includes alcohol, brandy, whiskey, rum, gin, okolehao, sake, beer, ale, porter, and wine; and also includes, in addition to the foregoing, any spirituous, vinous, malt or fermented liquor, liquids, and compounds, whether medicated, proprietary, patented, or not, in whatever form and of whatever constituency and by whatever name called, containing one-half of one per cent or more of alcohol by volume, which are fit for use or may be used or readily converted for use for beverage purposes.

"Liquor control adjudication board" or "board" means a board established by county charter, within a county, that shall have the jurisdiction to hear and determine complaints or violations of liquor laws and to impose penalties as may be provided in this chapter.

"Minibar" means a specified area of a hotel or condominium hotel guest room where a selection of liquors in their original package are kept for sale or consumption in the hotel or condominium hotel guest room.

"Minor" means any person below the age of twenty-one years.

"Original package" means a package or container as it existed at the time of its delivery by the manufacturer or the wholesale dealer for convenience in transportation and sale.

"Partner" means a partner in a general partnership, limited partnership, or limited liability partnership.

"Person" means and includes natural persons, associations, copartnerships, limited liability companies, and corporations, and also includes any agent, servant, and employee of such person.

"Premises" or "licensed premises" means the building and property that houses the establishment for which a license has been or is proposed to be issued; provided that in the case of class 12 hotel license, "premises" includes the hotel premises; provided further that in the case of a class 15 condominium hotel license, "premises" includes apartments, as defined in section 514A-3, or units, as defined in section 514B-3, that are used to provide transient lodging for periods of less than thirty days under a written contract with the owner or owners of each unit in, and common elements for access purposes as established by the declaration of condominium property regime of, the condominium hotel; and provided further that if an establishment is in a retail shopping complex the businesses of which have formed a merchants association, "premises" means the establishment.  As used in this definition, "establishment" means a single physical location where the selling of liquor takes place.

"Public place" means any publicly owned property or privately owned property open for public use or to which the public is invited for entertainment or business purposes.

"Regulation" means any regulation prescribed by the commission with the approval of the elected executive head of the county for carrying out this chapter.

"Restaurant" means a place which is regularly and in a bona fide manner used and kept open for the serving of meals to patrons for compensation and which has suitable kitchen facilities connected therewith, containing the necessary equipment and supplies for cooking an assortment of foods which may be required for ordinary meals.  Additionally, at least thirty per cent of the establishment's gross revenue must derive from the sale of foods.

"Retail licensee" means any licensee holding a class 2 or class 4 through class 16 license.

"Sell" or "to sell" includes to solicit and receive an order for; to have or keep or offer or expose for sale; to deliver for value or in any other way than purely gratuitously; to peddle; to keep with intent to sell; to traffic in; and the word "sale" includes every act of selling as herein defined.  Notwithstanding the provisions above, the delivery of liquor by a licensee's vehicle or the vehicle of a licensee's agent shall be deemed delivery for value.

"Seller" includes the agents and employees of a seller; provided that any person shall be deemed to be a seller, who in the State, whether acting as agent or representative of a nonresident principal or otherwise, solicits the placing of or takes, receives, or forwards orders for liquor to be shipped into the State from any place without the State to be delivered to customers, by direct shipment or otherwise.

"Standard bar" means any establishment licensed to sell liquor for consumption on the premises, except:

(1)  Premises in which a person performs or entertains unclothed or in attire restricted to use by entertainers pursuant to commission regulations; or

(2)  Premises in which live entertainment or recorded music is provided.  Facilities for dancing by the patrons may be permitted as provided by commission rules; or

(3)  Premises in which employees or entertainers consume nonalcoholic beverages while in the company of patrons or sit with patrons pursuant to commission rules.

"Under the influence of liquor" means that the person concerned has consumed intoxicating liquor sufficient to impair at the particular time under inquiry the person's normal mental faculties or ability to care for oneself and guard against casualty, or sufficient to substantially impair at the time under inquiry that clearness of intellect and control of oneself which the person would otherwise normally possess.

"Wine" means any wine coming within the definition of wine contained in the United States Revenue Act of 1918 (Act of February 24, 1919), and includes sake.

"Written" or "writing" includes printing and typewriting. [L Sp 1933, c 40, §1; RL 1935, §2570; am L 1935, c 105, §1; am L 1937, c 211, §2; RL 1945, §7221; am L 1945, c 144, §1; am L 1951, c 223, §1; am L 1955, c 263, §3; RL 1955, §159-1; am L 1957, c 321, §1(a); am L Sp 1959 2d, c 1, §19; am L 1961, c 91, §1; am L 1963, c 172, §2(a), (f); HRS §281-1; am L 1972, c 2, §5; am L 1976, c 87, §1; am L 1980, c 256, §1; gen ch 1985; am L 1986, c 342, §2; am L 1987, c 283, §70; am L 1990, c 171, §1; am L 1991, c 206, §2; am L 1992, c 207, §2; am L 1997, c 57, §1; am L 1998, c 90, §1 and c 249, §1; am L 2001, c 257, §2; am L 2007, c 53, §2; am L 2008, c 28, §22 and c 168, §1; am L 2009, c 184, §2]

Revision Note

Definition of "elected executive head" revised to conform to charter provisions.

Cross References

Courses of instruction of university, see §304A-1851.

Liquor tax law, see chapter 244D.

Attorney General Opinions

Definition of "public place" does not require that the establishment be open to all members of the public.  Att. Gen. Op. 91-01.



§281-2 - Excepted articles; penalty.

§281-2  Excepted articles; penalty.  The articles enumerated in this section shall not, after having been manufactured and prepared for the market, be subject to this chapter if they correspond with the following descriptions and limitations, namely:

(1)  Denatured alcohol or denatured rum produced and used as provided by laws and regulations now or hereinafter in force;

(2)  Medicinal preparations manufactured in accordance with formulas prescribed by The Pharmacopoeia of the United States of America or The National Formulary that are unfit for use for beverage purposes;

(3)  Patented, patent and proprietary medicines that are unfit for use for beverage purposes;

(4)  Toilet, medicinal, and antiseptic preparations and solutions, that are unfit for use for beverage purposes;

(5)  Flavoring extracts and syrups that are unfit for use as a beverage or for intoxicating beverage purposes;

(6)  Vinegar and preserved sweet cider;

(7)  A food which is a confectionery and contains alcohol of five per cent or less by weight.

Any person who manufactures any of the articles mentioned in this section may purchase and possess alcohol for that purpose, but the person shall not sell, use, or dispose of any alcohol otherwise than as an ingredient of the articles authorized to be manufactured therefrom.  No more alcohol shall be used in the manufacture of any extract, syrup, or article named in paragraphs (2), (3), and (4) of this section which may be used for beverage purposes than the quantity necessary for extraction or solution of the elements contained therein and for the preservation thereof.

Any person who knowingly sells any of the articles mentioned in paragraphs (1), (2), (3), and (4) of this section for beverage purposes or any extract or syrup for intoxicating beverage purposes or who sells any of the same under circumstances from which the seller might reasonably deduce the intention of the purchaser to use them for such purposes shall be guilty of a misdemeanor and upon conviction thereof shall be punished as provided in section 281-102.

Whenever it is believed that any article mentioned in this section does not correspond with the descriptions and limitations herein provided, the liquor commission or any inspector or any prosecuting officer may cause an analysis thereof to be made, and if, upon such analysis, it is found that the article does not so correspond, the person who manufactures or sells the same may be prosecuted as a manufacturer or seller of liquor contrary to this chapter. [L Sp 1933, c 40, §74; RL 1935, §2642; RL 1945, §7294; RL 1955, §159-2; HRS §281-2; am L 1972, c 177, §1; gen ch 1985; am L 1988, c 402, §4]

Cross References

Sale of confectionery with alcohol to minor, see §328-6.



§281-3 - Illegal manufacture, importation, or sale of liquor.

§281-3  Illegal manufacture, importation, or sale of liquor.  It shall be unlawful for any person not having a valid license to manufacture or sell any liquor except as otherwise provided in this chapter; provided that the head of any family may produce for family use and not for sale an amount of wine not exceeding two hundred gallons a year, and an amount of beer not exceeding one hundred gallons a year.

It shall also be unlawful for any person, not having a valid wholesale license or a valid manufacturer's (including rectifier's) license, to import any liquor from without the State, except as otherwise provided in this chapter.  Liquor imported into this State shall come to rest at the warehouse of the manufacturer (including rectifier) or the wholesaler importing the liquor, shall be unloaded into such warehouse, and shall be held in such warehouse for at least forty-eight hours before further sale by such manufacturer (including rectifier) or wholesaler.

It shall also be unlawful for any person to label, designate, or sell any liquor using the word "Hawaii", "Hawaiian", "Aloha State", "50th State", "Kauai", "Maui", "Oahu", or "Honolulu" unless such liquor is wholly or partially manufactured in the State, and all of the primary ingredients are wholly rectified or combined in the State of Hawaii in compliance with the Alcohol and Tobacco Tax and Trade Bureau standards.

A license shall constitute authority for the licensee to sell only the liquor thereby authorized to be sold by the licensee. [L Sp 1933, c 40, §2; RL 1935, §2571; am L 1935, c 105, §2; am L 1937, c 211, §3; RL 1945, §7222; am L 1951, c 223, §1(2); RL 1955, §159-3; am L 1963, c 50, §1; HRS §281-3; am L 1972, c 95, §1; am L 1980, c 57, §1 and c 199, §1; am L 1981, c 182, §2; am L 1982, c 76, §1; gen ch 1985; am L 1986, c 344, §12; am L 1987, c 141, §1; am L 1990, c 171, §2; am L 2009, c 184, §3]



§281-4 - Liquor consumption on unlicensed premises prohibited, when.

§281-4  Liquor consumption on unlicensed premises prohibited, when.  (a)  It shall be unlawful for any person who keeps or maintains any restaurant or other premises where food, beverages, or entertainment are provided, or brought in by patrons or guests, whether for compensation or not, or to which members of the public, or members of an organization, resort for food, refreshment, or entertainment, and who is not a licensee of the commission under this chapter, to promote, encourage, aid, or permit the consumption of liquor on the premises, except during the hours between which licensed premises of dispensers are permitted to be open for the transaction of business in the county where the premises are located.

(b)  It shall be unlawful for any person who is present at any restaurant or other premises where food, beverages, or entertainment are sold, provided, or brought in by patrons or guests, or to which members of the public, or members of an organization, resort for food, refreshment, or entertainment, and which premises are not licensed by the commission under this chapter, to consume any liquor on the premises, except during the hours between which licensed premises of dispensers are permitted to be open for the transaction of business in the county where the premises are located.

(c)  It shall be unlawful for any person who keeps or maintains any restaurant or other premises where food, beverages, or entertainment are provided, or brought in by patrons or guests, whether compensated or not, to sell or provide or allow the consumption of liquor to or for any of the following persons knowing that such person has, or is about to obtain, liquor for consumption by the person on the premises, to wit:

(1)  Any minor;

(2)  Any person at the time under the influence of liquor;

(3)  Any disorderly person;

(4)  Any person known to be addicted to the excessive use of liquor; or

(5)  Any person, for consumption in any vehicle on the premises;

provided that the providing of liquor to or for a minor who has or is about to obtain liquor for consumption by the minor on the premises or allowing the consumption of liquor by a minor shall not be deemed to be a violation of this subsection if, at the time, the person providing or allowing the consumption of liquor was misled by the appearance of the minor and the attending circumstances into honestly believing that such minor was of legal age and the person acted in good faith, and it shall be incumbent upon the person to prove that the person so acted in good faith.

(d)  Within the meaning of this section, the word "premises" includes any vessel as well as any place, with or without a structure thereon, and the hours between which licensed premises of dispensers are permitted to be open for the transaction of business shall be deemed to be those during which such dispensers are permitted to keep open their premises for the sale, service, and consumption of liquor, or any of them. [L 1949, c 147, §1; RL 1955, §159-4; HRS §281-4; am L 1972, c 177, §2; gen ch 1985; am L 2008, c 168, §2]

Case Notes

Injunction against enforcement without showing direct invasion of property right.  39 H. 23.



§281-11 - County liquor commissions and liquor control adjudication boards; qualifications; compensation.

PART II.  LIQUOR COMMISSIONS

§281-11  County liquor commissions and liquor control adjudication boards; qualifications; compensation.  (a)  A liquor commission or liquor control adjudication board, consisting of not less than five members, no more than the minimum required for a quorum of whom shall belong to the same political party at the time of appointment, may be created for each of the counties.  The elected executive head of each county may nominate, and by and with the advice and consent of the legislative body of the county, shall appoint the members of the commissions and boards.  The elected executive head of each county, by and with the advice and consent of the legislative body of the county, may remove from office any of the members.  The commission or board shall designate one of its members as chairperson.  Each member shall be a citizen of the United States and shall have resided in the county for which appointed for at least three years immediately preceding the date of the member's appointment.

(b)  Upon the expiration of the term of each commissioner or board member, the commissioner's or board member's successor shall be appointed for a term to expire five years from the date of the expiration of the preceding term.

The tenure in office of every commissioner or board member shall be for the terms provided and until their successors are duly appointed and qualified.

Any vacancy shall be filled by appointment for the remainder of the unexpired term.  No person shall be a member of any commission or board who is or becomes engaged, or is directly or indirectly interested in any business for the manufacture or sale of liquor or who advocates or is or becomes a member of, or is identified or connected with, any organization or association which advocates prohibition, or who is an elected officer of the state or county government or who presents oneself as a candidate for election to any public office during the term of the person's appointment hereunder.  This provision shall be enforced by the elected executive head of the county by the removal of the disqualified member whenever such disqualifications shall appear.

(c)  The amount of compensation and reasonable expenses for travel and other costs necessarily incident to the discharge of the members' duties shall be established by each county. [L Sp 1933, c 40, §3; RL 1935, §2572; am L 1935, c 105, §3; am L 1937, c 211, §4; am L Sp 1941, c 79, §§1, 2; RL 1945, §7223; RL 1955, §159-10; am L 1963, c 172, §2(b); am L 1967, c 127, §1; HRS §281-11; gen ch 1985; am L 1988, c 383, §2; gen ch 1992; am L 1998, c 249, §2; am L 2006, c 48, §5]



§281-11.5 - Liquor commission and board attorney.

§281-11.5  Liquor commission and board attorney.  The liquor commission or liquor control adjudication board may hire attorneys to assist it in carrying out its administrative functions under this chapter.  The assistance may include providing legal advice and prosecuting and defending legal claims under this chapter or arising in connection with this chapter. [L 1988, c 383, §1; am L 1990, c 171, §3; am L 1998, c 249, §3]



§281-12 - Commission and board office.

§281-12  Commission and board office.  The council of each county shall furnish the liquor commission and the liquor control adjudication board of the county suitable quarters for its meetings, the transaction of its business, and the keeping of its records.  The office of the commission and board shall at all times be open for the transaction of its business during its prescribed business hours. [L Sp 1933, c 40, §4; RL 1935, §2573; RL 1945, §7224; RL 1955, §159-11; HRS §281-12; am L 1998, c 249, §4]

Cross References

Office hours, see §78-1.6.



§281-13 - Meetings.

§281-13  Meetings.  Meetings of the liquor commission or the liquor control adjudication board may be held at any time and as often from time to time as the commission or board deems necessary for the proper transaction of its business, upon call of the chairperson or by any other two members of the commission or board.  The administrator shall give notice of the meetings as the commission or board may prescribe to the several members, and give any other notice thereof directed by the commission or board.

A majority of all the members of the commission or board shall constitute a quorum for the transaction of business, but the affirmative vote of a majority of all of the members shall be necessary to determine any matter before it. [L Sp 1933, c 40, §5; RL 1935, §2574; RL 1945, §7225; am L 1951, c 223, §1(3); RL 1955, §159-12; HRS §281-13; am L 1990, c 171, §4; gen ch 1992; am L 1998, c 249, §5]

Cross References

Meetings and records of public agencies, requirements concerning, see chapter 92.



§281-14 - Records.

§281-14  Records.  The liquor commission and liquor control adjudication board shall ensure that complete records are kept of all commission and board meetings, proceedings, and acts with reference to all business pertaining to licenses issued, suspended, and revoked, moneys received as license fees and otherwise, and disbursements by the commission or board or under its authority.  Unless otherwise prohibited by law, these records shall be open for examination by the public.  The records may be destroyed as provided in section 46-43. [L Sp 1933, c 40, §6; RL 1935, §2575; am L Sp 1941, c 89, §1(a); RL 1945, §7226; RL 1955, §159-13; HRS §281-14; am L 1976, c 55, §1; am L 1990, c 171, §5; am L 1998, c 249, §6]

Cross References

Meetings and records of public agencies, requirements concerning, see chapter 92.



§281-15 - Reports, accounts, audit.

§281-15  Reports, accounts, audit.  On or before September 30 of each year the chairperson of the liquor commission shall submit to the elected executive head of the county a full report upon the business and operations of the commission during the preceding year, which year shall be coterminous with the fiscal year of the county, with such other matters of information and comment as the elected executive head may deem appropriate.  The elected executive head shall furnish copies thereof to the legislative body of the county and to the fiscal officer of the county.

The accounts of the commissions for the several counties shall be regularly examined by the fiscal officer who shall report thereon in writing to the legislative body of the several counties. [L Sp 1933, c 40, §7; RL 1935, §2576; RL 1945, §7227; RL 1955, §159-14; am L 1963, c 172, §2(c); am L 1967, c 171, §1; HRS §281-15; gen ch 1993]



§281-16 - County liquor commission and liquor control adjudication board funds; disposition of realization; payment of expenses.

§281-16  County liquor commission and liquor control adjudication board funds; disposition of realization; payment of expenses.  All fees and other moneys collected or received by each liquor commission or liquor control adjudication board under this chapter shall be paid not less than weekly into the general fund of the respective county or a special fund as provided by ordinance.  All expenses of the commission or board, including any expenses and compensation of its members and expenses and salaries of its subordinates, shall be paid in the manner provided by ordinance. [L Sp 1933, c 40, §19; RL 1935, §2588; am L 1937, c 211, §11; RL 1945, §7240; RL 1955, §159-15; am L 1959, c 265, §9(d); am L 1963, c 78, §1 and c 172, §2(d); HRS §281-16; am L 1981, c 108, §1; am L 1998, c 249, §7]



§281-17 - Jurisdiction and powers.

§281-17  Jurisdiction and powers.  (a)  The liquor commission, within its own county, shall have the sole jurisdiction, power, authority, and discretion, subject only to this chapter:

(1)  To grant, refuse, suspend, and revoke any licenses for the manufacture, importation, and sale of liquors;

(2)  To take appropriate action against a person who, directly or indirectly, manufactures, sells, or purchases any liquor without being authorized pursuant to this chapter; provided that in counties which have established by charter a liquor control adjudication board, the board shall have the jurisdiction, power, authority, and discretion to hear and determine administrative complaints of the director regarding violations of the liquor laws of the State or of the rules of the liquor commission, and impose penalties for violations thereof as may be provided by law;

(3)  To control, supervise, and regulate the manufacture, importation, and sale of liquors by investigation, enforcement, and education; provided that any educational program shall be limited to the commission staff, commissioners, liquor control adjudication board members, licensees and their employees and shall be financed through the money collected from the assessment of fines against licensees; provided that fine moneys, not to exceed ten per cent a year of fines accumulated, may be used to fund public liquor related educational or enforcement programs;

(4)  From time to time to make, amend, and repeal such rules, not inconsistent with this chapter, as in the judgment of the commission seem appropriate for carrying out this chapter and for the efficient administration thereof, and the proper conduct of the business of all licensees, including every matter or thing required to be done or which may be done with the approval or consent or by order or under the direction or supervision of or as prescribed by the commission; which rules, when adopted as provided in chapter 91 shall have the force and effect of law;

(5)  Subject to chapter 76, to appoint and remove an administrator, who may also be appointed an investigator and who shall be responsible for the operations and activities of the staff.  The administrator may hire and remove hearing officers, investigators, and clerical or other assistants as its business may from time to time require, to prescribe their duties, and fix their compensation; to engage the services of experts and persons engaged in the practice of a profession, if deemed expedient.  Every investigator, within the scope of the investigator's duties, shall have the powers of a police officer;

(6)  To limit the number of licenses of any class or kind within the county, or the number of licenses of any class or kind to do business in any given locality, when in the judgment of the commission such limitations are in the public interest;

(7)  To prescribe the nature of the proof to be furnished, the notices to be given, and the conditions to be met or observed in case of the issuance of a duplicate license in place of one alleged to have been lost or destroyed, including a requirement of any indemnity deemed appropriate to the case;

(8)  To fix the hours between which licensed premises of any class or classes may regularly be open for the transaction of business, which shall be uniform throughout the county as to each class respectively;

(9)  To prescribe all forms to be used for the purposes of this chapter not otherwise provided for in this chapter, and the character and manner of keeping of books, records, and accounts to be kept by licensees in any matter pertaining to their business;

(10)  To investigate violations of this chapter, chapter 244D and, notwithstanding any law to the contrary, violations of the applicable department of health's allowable noise levels, through its investigators or otherwise, to include covert operations, and to report violations to the prosecuting officer for prosecution and, where appropriate, the director of taxation to hear and determine complaints against any licensee;

(11)  To prescribe, by rule, the terms, conditions, and circumstances under which persons or any class of persons may be employed by holders of licenses;

(12)  To prescribe, by rule, the term of any license or solicitor's and representative's permit authorized by this chapter, the annual or prorated amount, the manner of payment of fees for the licenses and permits, and the amount of filing fees; and

(13) To prescribe, by rule, the circumstances and penalty for the unauthorized manufacturing or selling of any liquor.

(b)  Subject only to this chapter, the commission or board and each member thereof shall have the same powers respecting the administering of oaths, compelling the attendance of witnesses and the production of documentary evidence, and examining the witnesses as are possessed by a circuit court, except that the commission or board and each member thereof shall not be bound by the strict legal rules of evidence.  In addition, the commission or board shall have the power to require the production of, and to examine any books, papers, and records of any licensee which may pertain to the licensee's business under the license or which may pertain to a matter at a hearing before the commission or board or to an investigation by the commission or board.

The exercise by the commission or board of the power, authority, and discretion vested in it pursuant to this chapter shall be final and shall not be reviewable by or appealable to any court or tribunal, except as otherwise provided in this chapter or chapter 91. [L Sp 1933, c 40, §8; RL 1935, §2577; am L 1935, c 105, §§4, 5; am L 1937, c 211, §5; am L Sp 1941, c 41, §2; RL 1945, §7228; RL 1955, §159-16; am L 1961, c 92, §1; am L 1963, c 172, §2(e); am L 1965, c 31, §1(3) and c 96, §96; HRS §281-17; am L 1969, c 225, §1(a), (b); am L 1973, c 31, §21; am L 1985, c 109, §1; am L 1986, c 344, §13; am L 1987, c 223, §1; am L 1990, c 171, §6; am L 1998, c 249, §8; am L 2000, c 253, §150; am L 2002, c 111, §3; am L 2003, c 3, §8 and c 69, §4; am L 2009, c 184, §4]

Cross References

Criminal history record checks, see §846-2.7.

Review, see §§91-14, 281-92.

Case Notes

Commission action, reviewability.  40 H. 485.

Provisions of this section inconsistent with county charter provisions are superseded.  59 H. 65, 576 P.2d 1029.

Section grants very broad authority to county liquor commission to adopt rules to abolish racially discriminatory practices by liquor licensees.  69 H. 238, 738 P.2d 1205.



§281-17 - .

§281-17.5  Fees; justified, method of change, limitation.  (a)  Any liquor license fee or any increase in an existing liquor license fee sought to be implemented by any commission shall have, as its justification, a direct and proportionate relationship to costs and expenses of the commission in its control, supervision, or regulation of the manufacture, importation, and sale of liquors, or otherwise directly relate to actual costs and expenses of administration of the commission as is set forth in this chapter.

(b)  Any such liquor license fees or any moneys collected or received by any liquor commission under this chapter may only be used for costs and expenses directly relating to operational and administrative costs actually incurred by the liquor commission collecting or receiving such liquor license fees or moneys.  Such fees or moneys shall not be used for any costs or expenses other than those directly relating to its operation and administration, except as otherwise provided by law.

(c)  Any increase in the liquor license fee structure shall only be initiated by the liquor commission seeking the change with the approval of the county's legislative body and mayor.

(d)  Any liquor commission seeking a change in liquor license fee structure shall notify all licensees under this chapter affected by the change of the proposed change and shall notify each such licensee of the outcome and resolution of the change.

(e)  Any liquor commission which currently receives a license fee from a licensee in excess of the amount prescribed by this section shall immediately revise its liquor license fee structure to conform with the requirements of this section.  Any funds in excess of twenty per cent of the commission's current budget shall be returned or credited annually to existing licensees. [L 1980, c 304, §2; am L 1987, c 252, §2; am L 1996, c 96, §1; am L 1997, c 5, §1; am L 2008, c 168, §3]

Attorney General Opinions

Term "funds" in subsection (e) synonymous with "fees".  Att. Gen. Op. 92-02.



§281-18 - REPEALED.

§281-18  REPEALED.  L 1979, c 192, §1.



§281-19 - Hearings, attendance, examinations.

§281-19  Hearings, attendance, examinations.  If any person subpoenaed as a witness to attend before the liquor commission or liquor control adjudication board, or to produce any books, papers, or records called for by the process of the commission or board, fails or refuses to respond thereto, or refuses to answer questions propounded by any member of the commission or board or its counsel material to the matter pending before the commission or board, the circuit court of the circuit within which the licensed premises involved are situated, upon request of the commission or board, shall have power to compel obedience to any process of the commission or board and require the witness to answer questions put to the witness, and to punish, as a contempt of the court, any refusal to comply therewith without good cause shown therefor.

False swearing by any witness before the commission or board, shall constitute perjury and be punished as such, and whenever the commission or board is satisfied that a witness has sworn falsely in any hearing or investigation before the commission or board, it shall report the same to the prosecuting officer for prosecution. [L Sp 1933, c 40, §9; RL 1935, §2578; RL 1945, §7229; RL 1955, §159-18; HRS §281-19; gen ch 1985; am L 1998, c 249, §9]



§281-20 - General right of inspection.

§281-20  General right of inspection.  Any investigator may, at all times, without notice and without any search warrant or other legal process, visit and have immediate access to every part of the premises of every licensee for the purpose of making any examination or inspection thereof or inquiry into the books and records therein, to ascertain whether all of the conditions of the license and all provisions of this chapter and chapter 244D are being complied with by the licensee. [L Sp 1933, c 40, §10; RL 1935, §2579; RL 1945, §7230; RL 1955, §159-19; HRS §281-20; am L 1986, c 344, §14; am L 1990, c 171, §7]



§281-21 - Service of subpoenas by investigators, police officers, or other law enforcement officers; witnesses' fees.

§281-21  Service of subpoenas by investigators, police officers, or other law enforcement officers; witnesses' fees.  Any investigator, police officer, or other law enforcement officer may serve any subpoena issued by the liquor commission, liquor control adjudication board, or administrator.

Every witness attending or testifying at any hearing of the commission or board in response to a subpoena issued by it or the administrator shall be paid as provided for in section 621-7.  If a witness is subpoenaed by direction of the commission, board, or administrator, the witness' fees shall be paid out of any funds which may be set aside for the expenses of the commission or board and, if the witness is subpoenaed on behalf of any interested party, the witness' fees shall be paid by that party. [L 1941, c 105, §1; RL 1945, §7231; RL 1955, §159-20; am L 1967, c 104, §1; HRS §281-21; gen ch 1985; am L 1990, c 171, §8; am L 1998, c 249, §10; am L 2008, c 168, §4]



§281-22 - Political activities of commission employees.

§281-22  Political activities of commission employees.  (a)  A commission employee may support, advocate, or aid in the election or defeat of any candidate for public office, or run for public office; provided the employee:

(1)  Notifies the commission in writing of the employee's intent to support, advocate, or aid in the election or defeat of a candidate for public office; and

(2)  If a candidate for public office, takes a leave of absence in accordance with section 78-23 for a period beginning prior to the initiation of political activities related to the candidacy and ending the day following the general election for the office.

(b)  Notwithstanding chapter 11 or any other law to the contrary, no commission employee shall solicit or receive contributions, or receive or transfer money or anything of value from a licensee for the purpose of supporting, advocating, or aiding in the election or defeat of a candidate for public office.  Violation of this subsection shall be:

(1)  Punishable by summary dismissal of the employee; and

(2)  Subject to penalties in accordance with section 11-228. [L 2002, c 111, §1; am L 2009, c 184, §5]

Note

Chapter 79 referred to in text is repealed.



§281-31 - Licenses, classes.

PART III.  LICENSES AND PERMITS, GENERAL PROVISIONS

§281-31  Licenses, classes.  (a)  Licenses may be granted by the liquor commission as provided in this section.

(b)  Class 1.  Manufacturer license.  A license for the manufacture of liquor shall authorize the licensee to manufacture the liquor therein specified and to sell it at wholesale in original packages to any person who holds a license to resell it and to sell draught beer or wine manufactured from grapes or other fruits grown in the State in any quantity to any person for private use and consumption.  Under this license, no liquor shall be consumed on the premises except as authorized by the commission.  Of this class, there shall be the following kinds:

(1)  Beer;

(2)  Wine;

(3)  Alcohol; and

(4)  Other specified liquor.

It shall be unlawful for any holder of a manufacturer license to have any interest whatsoever in the license or licensed premises of any other licensee.  This subsection shall not prevent the holder of a manufacturer license under this chapter or under the law of another jurisdiction from maintaining any interest in the license or licensed premises of a wholesale dealer licensee under this chapter.

(c)  Class 2.  Restaurant license.

(1)  A license under this class shall authorize the licensee to sell liquor specified in this subsection for consumption on the premises; provided that a restaurant licensee, with commission approval, may provide off-premises catering of food and liquor; provided further that the catering activity shall be directly related to the licensee's operation as a restaurant.  A licensee under this class shall be issued a license according to the category of establishment the licensee owns or operates.  The categories of establishment shall be as follows:

(A)  A standard bar; or

(B)  Premises in which live entertainment or recorded music is provided.  Facilities for dancing by the patrons may be permitted as provided by commission rules.

(2)  If a licensee under class 2 desires to change the category of establishment the licensee owns or operates, the licensee shall apply for a new license applicable to the category of the licensee's establishment.

(3)  Of this class, there shall be the following kinds:

(A)  General (includes all liquor except alcohol);

(B)  Beer and wine; and

(C)  Beer.

Notwithstanding section 281-57, the commission may approve at one public hearing and without notice the change to a class 2 restaurant license of a licensee holding a class 5 dispenser license who meets the requirements of a class 2 license.

(d)  Class 3.  Wholesale dealer license.  A license for the sale of liquor at wholesale shall authorize the licensee to import and sell only to licensees, or to others who are by law authorized to resell but are not by law required to hold a license, the liquor therein specified; provided that samples of liquor may be sold back to the manufacturer.  Under the license, no liquor shall be consumed on the premises except as authorized by the commission.  Of this class, there shall be the following kinds:

(1)  General (includes all liquor except alcohol);

(2)  Beer and wine; and

(3)  Alcohol.

If any wholesale dealer solicits or takes any orders in any county other than that where the dealer's place of business is located, the orders may be filled only by shipment direct from the county in which the wholesale dealer holds the dealer license.  Nothing in this subsection shall prevent a wholesaler from selling liquor to post exchanges, ships' service stores, army or navy officers' clubs, or similar organizations located on army or navy reservations, or to any vessel other than vessels performing a regular water transportation service between any two or more ports in the State, or to aviation companies who operate an aerial transportation enterprise as a common carrier, under chapter 269, engaged in regular flight passenger services between any two or more airports in the State for use on aircraft, or aviation companies engaged in transpacific flight operations for use on aircraft outside the jurisdiction of the State.

(e)  Class 4.  Retail dealer license.  A license to sell liquor at retail or to class 10 licenses shall authorize the licensee to sell the liquor therein specified in their original packages.  Under the license, no liquor shall be consumed on the premises except as authorized by the commission.  Of this class, there shall be the following kinds:

(1)  General (includes all liquor except alcohol);

(2)  Beer and wine; and

(3)  Alcohol.

(f)  Class 5.  Dispenser license.

(1)  A license under this class shall authorize the licensee to sell liquor specified in this subsection for consumption on the premises.  A licensee under this class shall be issued a license according to the category of establishment the licensee owns or operates.  The categories of establishments shall be as follows:

(A)  A standard bar;

(B)  Premises in which a person performs or entertains unclothed or in attire restricted to use by entertainers pursuant to commission rules;

(C)  Premises in which live entertainment or recorded music is provided; provided that facilities for dancing by the patrons may be permitted as provided by commission rules; or

(D)  Premises in which employees or entertainers are compensated to sit with patrons, regardless of whether the employees or entertainers are consuming nonalcoholic beverages while in the company of the patrons pursuant to commission rules.

(2)  If a licensee under class 5 desires to change the category of establishment the licensee owns or operates, the licensee shall apply for a new license applicable to the category of the licensee's establishment.

(3)  Of this class, there shall be the following kinds:

(A)  General (includes all liquor except alcohol);

(B)  Beer and wine; and

(C)  Beer.

(g)  Class 6.  Club license.  A club license shall be general only (but excluding alcohol) and shall authorize the licensee to sell liquor to members of the club and to guests of the club enjoying the privileges of membership, for consumption only on the premises kept and operated by the club; provided that the license shall also authorize any club member to keep in the member's private locker on the premises a reasonable quantity of liquor, if owned by the member, for the member's own personal use and not to be sold and that may be consumed only on the premises.  A club licensee shall be authorized to host charitable functions that are open to the general public only pursuant to commission rules.

The categories of establishment shall be as follows:

(1)  A standard bar; or

(2)  Premises in which live entertainment or recorded music is provided.  Facilities for dancing by the patrons may be permitted as provided by commission rules.

(h)  Class 8.  Transient vessel license.  A general license may be granted to the owner of any vessel for the sale of liquor (other than alcohol) on board the vessel while en route within the jurisdictional limits of the State and within any port of the State.  Sales shall be made only for consumption by passengers and their guests on board the vessel.  The license shall be issuable in each county where the sales are to be made; provided that the application for the license may be made by any agent representing the owner.

(i)  Class 9.  Tour or cruise vessel license.  A general license may be granted to the owner of any tour or cruise vessel for the sale of liquor (other than alcohol) on board the vessel while in the waters of the State; provided that sales be made only for consumption by passengers on board while the vessel is in operation outside the port or dock of any island of the State, unless otherwise approved by the county where the license has been issued.  The license shall be issuable in the county wherein the home port is situated.  If, on any vessel for which no license has been obtained under this chapter, any liquor is sold or served within three miles of the shore of any island of the State, it shall constitute a violation of this chapter.

The categories of establishment shall be as follows:

(1)  A standard bar; or

(2)  Premises in which live entertainment or recorded music is provided.  Facilities for dancing by the patrons may be permitted as provided by commission rules.

(j)  Class 10.  Special license.  A special license may be granted for the sale of liquor for a period not to exceed three days and pursuant to commission rule may be approved by the administrator for fundraising events by nonprofit organizations, political candidates, and political parties; provided that any registered educational or charitable nonprofit organization may sell liquors in their original packages for off-premises consumption.  Of this class, there shall be the following kinds:

(1)  General (includes all liquor except alcohol);

(2)  Beer and wine; and

(3)  Beer.

Under this license, the liquor therein specified shall be consumed on the premises.

(k)  Class 11.  Cabaret license.  A cabaret license shall be general only (but excluding alcohol) and shall authorize the sale of liquor for consumption on the premises.  This license shall be issued only for premises where food is served, facilities for dancing by the patrons are provided, including a dance floor, and live or amplified recorded music or professional entertainment, except professional entertainment by a person who performs or entertains unclothed, is provided for the patrons; provided that professional entertainment by persons who perform or entertain unclothed shall be authorized by:

(1)  A cabaret license for premises where professional entertainment by persons who perform or entertain unclothed was presented on a regular and consistent basis immediately prior to June 15, 1990; or

(2)  A cabaret license that, pursuant to rules adopted by the liquor commission, permits professional entertainment by persons who perform or entertain unclothed.

A cabaret license under paragraph (1) or (2) authorizing professional entertainment by persons who perform or entertain unclothed shall be transferable through June 30, 2000.  A cabaret license under paragraph (1) or (2) authorizing professional entertainment by persons who perform or entertain unclothed shall not be transferable after June 30, 2000, except when the transferee obtains approval from the liquor commission, and pursuant to rules adopted by the commission.  Notwithstanding any rule of the liquor commission to the contrary, cabarets in resort areas may be opened for the transaction of business until 4 a.m. throughout the entire week.

(l)  Class 12.  Hotel license.  A license to sell liquor in a hotel shall authorize the licensee to provide entertainment and dancing on the hotel premises and to sell all liquor, except alcohol, for consumption on the premises; provided that a hotel licensee, with commission approval, may provide off-premises catering of food and liquor, if the catering activity is directly related to the licensee's food service.

Procedures such as room service, self-service (no-host), minibars or similar service in guest rooms, and service at parties in areas that are the property of and contiguous to the hotel, are permitted with commission approval.

Any licensee who would otherwise fall within the hotel license class but holds a different class of license may be required to apply for a hotel license.

If the licensee applies for a change of classification prior to July 30, 1992, the licensee shall not be subject to the requirements of sections 281-52, 281-54, and 281-57 through 281‑59.

Any licensee holding a class 12 license on May 1, 2007, and who would otherwise come within this class of license may apply to the liquor commission in which the licensee is seeking a change in liquor license for a change to a class 15 license; provided that the licensee shall not be subject to the requirements of section 281-54 and sections 281-57 to 281-60.

If a licensee holding a class 12 license on May 1, 2007, applies for a change to a class 15 license, the respective liquor commission shall hold a public hearing upon notice, and upon the day of hearing, or any adjournment thereof, the liquor commission shall consider the application, accept all written or oral testimony for or against the application, and render its decision granting or refusing the application.  If the application is denied, the class 12 license shall continue in effect in accordance with law.

(m)  Class 13.  Caterer license.  A general license may be granted to any applicant who serves food as part of their operation for the sale of liquor (other than alcohol) while performing food catering functions off the premises.

No catering service for the sale of liquor shall be performed off the licensee's premises, unless prior written notice of the service has been delivered to the office of the liquor commission of the county concerned.  The notice shall state the date, time, and location of the proposed event and shall include a written statement signed by the owner or representative of the property that the function will be subject to the liquor laws and to inspection by investigators.

(n)  Class 14.  Brewpub license.  A brewpub licensee:

(1)  Shall manufacture not more than ten thousand barrels of malt beverages on the licensee's premises during the license year;

(2)  May sell malt beverages manufactured on the licensee's premises for consumption on the premises;

(3)  May sell malt beverages manufactured by the licensee in brewery-sealed packages to class 3 wholesale dealer licensees pursuant to conditions imposed by the county by ordinance or rule;

(4)  May sell intoxicating liquor, purchased from a class 1 manufacturer licensee, or a class 3 wholesale dealer licensee, to consumers for consumption on the licensee's premises.  The categories of establishments shall be as follows:

(A)  A standard bar; or

(B)  Premises in which live entertainment or recorded music is provided.  Facilities for dancing by the patrons may be permitted as provided by commission rules;

(5)  May sell malt beverages manufactured on the licensee's premises to consumers in brewery-sealed kegs and growlers for off-premises consumption; provided that for purposes of this paragraph, "growler" means a glass container, not to exceed one half-gallon, which shall be securely sealed;

(6)  May sell malt beverages manufactured on the licensee's premises to consumers, in recyclable containers that may be provided by the licensee or by the consumer, not to exceed one gallon per container, which are securely sealed on the licensee's premises, for off-premises consumption;

(7)  Shall comply with all regulations pertaining to class 4 retail dealer licensees when engaging in the retail sale of malt beverages; and

(8)  May sell malt beverages manufactured on the licensee's premises in brewery-sealed containers directly to class 2 restaurant licensees, class 3 wholesale dealer licensees, class 4 retail dealer licensees, class 5 dispenser licensees, class 6 club licensees, class 8 transient vessel licensees, class 9 tour or cruise vessel licensees, class 10 special licensees, class 11 cabaret licensees, class 12 hotel licensees, class 13 caterer licensees, and class 15 condominium hotel licensees, pursuant to conditions imposed by county regulations governing class 1 manufacturer licensees and class 3 wholesale dealer licensees.

(o)  Class 15.  Condominium hotel license.  A license to sell liquor in a condominium hotel shall authorize the licensee to provide entertainment and dancing on the condominium hotel premises and to sell all liquor, except alcohol, for consumption on the premises; provided that a condominium hotel licensee, with commission approval, may provide off-premises catering; provided further that the catering activity is directly related to the licensee's operation as a condominium hotel.

Procedures such as room service, self-service (no-host), minibars or similar service in apartments, and service at private parties in areas that are the property of and contiguous to the condominium hotel, are permitted with commission approval.

A condominium hotel licensee shall not sell liquor in the manner authorized by a class 4 retail [dealer] license.

Any licensee who would otherwise fall within the condominium hotel license class but holds a different class of license may be required to apply for a condominium hotel license.

(p)  Class 16.  Winery license.  A winery licensee:

(1)  Shall manufacture not more than ten thousand barrels of wine on the licensee's premises during the license year;

(2)  May sell wine manufactured on the licensee's premises for consumption on the premises;

(3)  May sell wine manufactured by the licensee in winery-sealed packages to class 3 wholesale dealer licensees pursuant to conditions imposed by the county by ordinance or rule;

(4)  May sell wine manufactured on the licensee's premises to consumers in winery-sealed kegs and magnums for off-premises consumption; provided that for purposes of this paragraph, "magnum" means a glass container, not to exceed one half-gallon, which may be securely sealed;

(5)  May sell wine manufactured on the licensee's premises to consumers, in recyclable containers that may be provided by the licensee or by the consumer, not to exceed one gallon per container, which are securely sealed on the licensee's premises, for off-premises consumption;

(6)  Shall comply with all rules pertaining to class 4 retail dealer licensees when engaging in the retail sale of wine; and

(7)  May sell wine manufactured on the licensee's premises in winery-sealed containers directly to class 2 restaurant licensees, class 3 wholesale dealer licensees, class 4 retail dealer licensees, class 5 dispenser licensees, class 6 club licensees, class 8 transient vessel licensees, class 9 tour or cruise vessel licensees, class 10 special licensees, class 11 cabaret licensees, class 12 hotel licensees, class 13 caterer licensees, class 14 brewpub licensees, and class 15 condominium hotel licensees, pursuant to conditions imposed by county planning and public works departments and rules governing class 3 wholesale dealer licensees.

(q)  Restaurants, retailers, dispensers, clubs, cabarets, hotels, caterers, brewpubs, and condominium hotels licensed under class 2, class 4, class 5, class 6, class 11, class 12, class 13, class 14, and class 15 shall maintain at all times liquor liability insurance coverage in an amount of $1,000,000.  Proof of coverage shall be kept on the premises and shall be made available for inspection by the commission at any time during the licensee's regular business hours.  In the event of a licensee's failure to obtain or maintain the required coverage, the commission shall refuse to issue or renew a license, or shall suspend or terminate the license as appropriate.  No license shall be granted, reinstated, or renewed until after the required insurance coverage is obtained.

(r)  It shall be unlawful for any retail licensee, except a class 10 licensee, to purchase, acquire, or sell liquor from any person other than a wholesaler licensed pursuant to this chapter, except as otherwise provided in this section.

(s)  Any provision to the contrary notwithstanding, at the discretion of the county liquor commission, permission may be granted to a bona fide hotel, restaurant, or club licensed under class 2, class 6, class 11, class 12, class 14, class 15, or class 16 to allow a patron to remove from the licensed premises any portion of wine that was purchased for consumption with a meal; provided that it is recorked or resealed in its original container.  This subsection applies only to a valid holder of a class 2, class 6, class 11, class 12, class 14, class 15, or class 16 license engaged in meal service.

(t)  Sections 281-57 to 281-60 shall not apply to classes 8 through 10 and 13. [L Sp 1933, c 40, §11; RL 1935, §2580; am L 1935, c 105, §§6 to 8; am L 1937, c 211, §6; am L 1939, c 71, §§1, 2 and c 205, pt of §1; RL 1945, §7232; am L 1947, c 148, §1; am L 1955, c 263, §2; RL 1955, §159-30; am L 1961, c 89, §1 and c 90, §1; am L 1965, c 181, §1; am L 1967, c 172, §1; HRS §281-31; am L 1969, c 133, §1 and c 198, §1; am L 1970, c 5, §2; am L 1976, c 87, §2; am L 1978, c 25, §1; am L 1980, c 199, §2; am L 1981, c 60, §1; am L 1982, c 183, §1; am L 1983, c 292, §1; am L 1984, c 269, §1; gen ch 1985; am L 1988, c 383, §3; am L 1990, c 171, §9; am L 1991, c 196, §1; am L 1994, c 174, §2; am L 1995, c 38, §2; am L 1996, c 55, §1; am L 1997, c 57, §2; am L 1998, c 75, §2; am L 1999, c 69, §1; am L 2001, c 55, §11; am L 2002, c 16, §12 and c 49, §2; am L 2004, c 200, §1; am L 2005, c 145, §1; am L 2007, c 53, §§3, 7; am L 2008, c 163, §1 and c 168, §5; am L 2009, c 177, §1 and c 184, §6]

Revision Note

"May 1, 2007," substituted for "the effective date of this Act".

Case Notes

Cited:  35 H. 788, 790.



§281-32 - Licenses, temporary.

§281-32  Licenses, temporary.  A temporary license of any class and kind specified in section 281-31 may be granted under the following conditions:

(1)  The premises shall have been operated under a license of the same class, kind, and category issued by the liquor commission at least one year immediately prior to the date of filing of the application for a temporary license, except as otherwise approved by the commission;

(2)  The license of the same class, kind, and category then in effect for the premises shall be surrendered in such manner and at such time as the commission shall direct;

(3)  The applicant for a temporary license shall have filed with the commission an application for a license of the same class, kind, and category currently or previously in effect for the premises;

(4)  The application for a temporary license shall be accompanied by a license fee in such amount as may be prescribed by the commission.  If the application is denied or withdrawn, the fee which accompanied the application shall become a realization of the county;

(5)  A temporary license shall be for a period of not in excess of one hundred and twenty days.  The license may be renewed at the discretion of the commission for not more than one additional one hundred twenty-day period upon payment of such additional fee as may be prescribed by the commission and upon compliance with all conditions required in this section and section 281-31.  When a temporary license has expired and no permanent license has been issued, the sale and service of liquor shall cease until the permanent license is issued; provided that, when applicable, the license shall be properly renewed;

(6)  A temporary license shall authorize the licensee to purchase liquor only by payment in currency, check, or certified check for the liquor before or at the time of delivery of the liquor to the licensee, except as otherwise provided by commission rule; and

(7)  Sections 281-52 and 281-54 and sections 281-56 to 281-61 shall not apply to any application for a temporary license. [L 1967, c 105, §1; HRS §281-32; am L 1972, c 177, §3; gen ch 1985; am L 1988, c 383, §4; am L 2008, c 168, §6]



§281-32.3 - REPEALED.

§281-32.3  REPEALED.  L 2008, c 168, §18.



§281-32.5 - Permits for trade shows or other exhibitions.

§281-32.5  Permits for trade shows or other exhibitions.  Notwithstanding any other provision to the contrary, any trade exhibitor, trade organization or other exhibitor shall apply to the liquor commission or agency administrator for the issuance of a permit, without hearings, fees, notarizing of documents, submission of floor plans, and other requirements, to receive liquor from within or outside the State for display and sampling on a not-for-sale basis at trade exhibitions, shows or other exhibitions, subject to such terms and conditions as may be set by the commission. [L 1979, c 37, §1; am L 1990, c 171, §11; am L 1991, c 236, §3]



§281-33 - Special powers, privileges, and rights.

§281-33  Special powers, privileges, and rights.  The following special powers, privileges, and rights are hereby granted, anything in this chapter to the contrary notwithstanding:

(1)  Any person arriving in the State may bring with the person for private use and consumption and not for resale, any liquor not exceeding one gallon, and two cases of beer not exceeding six gallons without securing a license;

(2)  Any religious organization may import or receive into the State sacramental wine for use in the religious rites of the religious organization without securing a license;

(3)  Any consul general, consul, or vice-consul of any foreign country may import or receive into the State, for private use and consumption, any liquor without securing a license. [L 1939, c 205, pt of §1; RL 1945, §7234; RL 1955, §159-32; HRS §281-33; am L 1978, c 27, §1; gen ch 1985]



§281-33.1 - Individual permits to receive shipments of liquor.

§281-33.1  Individual permits to receive shipments of liquor.  (a)  Notwithstanding any other provisions of law, any unlicensed adult person may apply to the liquor commission and be issued, for a nominal fee, except as hereinafter provided, a permit to receive a single shipment of liquor from outside the State, not to exceed five gallons, (19 liters), for use and consumption by the applicant and the applicant's household and not for sale in any form.

(b)  In the case of a shipment that the applicant shows is an unsolicited gift, the quantities permitted to be received under subsection (a) shall be limited to 3.2 gallons (12 liters) in total of all kinds of liquor.

(c)  In the case of a shipment in respect of which the applicant shows to the liquor commission that the liquor was prior to the date of the application the personal property of the applicant, formed a part of the applicant's household goods, was used and stored outside the State, and was originally acquired (or made by the applicant) outside the State, the quantity of wine, or other liquor capable of aging and originating from grapes or other fruit, which shall be permitted to be received under subsection (a) may exceed the limit there stated if the commission finds that it is reasonable to do so consistent with the intent of this statute to allow persons taking up residency in the State the free movement of their household goods into this State.

(d)  In the case of a shipment of wine or beer that is otherwise available in the State, the permit shall not be issued unless the applicant pays a fee equal to the tax that would be imposed by section 244D-4 upon the use of liquor having a wholesale price equal to the price paid or to be paid by the applicant for the wine or beer being shipped, and such fee shall be in lieu of the imposition by section 244D-4 of any tax upon the use of the wine or beer.

(e)  Except in the case of applications meeting the requirements of subsection (b), (c), or (d), the permit shall not be issued unless the applicant demonstrates to the satisfaction of the liquor commission that each of the brands to be brought in under the permit is otherwise unavailable in the State.

(f)  No more than one permit may be issued pursuant to subsection (a) in respect of any one household in any calendar year, and each applicant shall be required to affirm, under penalty of perjury, that no member of the applicant's household has previously received such a permit in the applicable calendar year.

(g)  All such applications and shipments shall be in accordance with regulations promulgated by the liquor commission.

(h)  A common carrier to whom the permit is presented is authorized to make delivery of the described shipment to the person named in the permit.  Delivery of such a shipment pursuant to the permit shall not be deemed to constitute a sale in this State.

(i)  An unlicensed adult shall not be required to obtain a permit under this section to receive shipments of liquor pursuant to section 281-33.6. [L 1976, c 190, §2; am L 1984, c 269, §2; am L 1985, c 16, §10; gen ch 1985; am L 2003, c 153, §1; am L 2006, c 227, §2]



§281-33.5 - REPEALED.

§281-33.5  REPEALED.  L 2006, c 227, §3.



§281-33.6 - Direct shipment of wine by wineries.

§281-33.6  Direct shipment of wine by wineries.  (a)  Any person holding:

(1)  A general excise tax license from the department of taxation; and

(2)  Either:

(A)  A class 1 or class 16 license to manufacture wine under section 281-31; or

(B)  A license to manufacture wine issued by another state,

may pay any applicable fees and obtain a direct wine shipper permit from the liquor commission of the county to which the wine will be shipped authorizing the holder to directly ship wine to persons in the county pursuant to this section.

(b)  The holder of a direct wine shipper permit may sell and annually ship to any person twenty-one years of age or older in the county that issued the permit, no more than six nine-liter cases of wine per household for personal use only and not for resale, and shall:

(1)  Ship wine directly to the person only in containers that are conspicuously labeled with the words:

"CONTAINS ALCOHOL:  SIGNATURE OF PERSON AGE 21 YEARS OR OLDER REQUIRED FOR DELIVERY.";

(2)  Require that the carrier of the shipment obtain the signature of any person twenty-one years of age or older before delivering the shipment;

(3)  Report no later than January 31 of each year to the liquor commission in each county where a direct wine shipper permit is held, the total amount of wine shipped to persons in the county during the preceding calendar year;

(4)  Pay all applicable general excise and gallonage taxes.  For gallonage tax purposes, all wine sold under a direct wine shipper permit shall be deemed to be wine sold in the State; and

(5)  Be subject to audit by the liquor commission of each county in which a permit is held.

(c)  The holder of a license to manufacture wine issued by another state may annually renew a direct wine shipper permit by providing the liquor commission that issued the permit with a copy of the license and paying all required fees.  The holder of a class 1 or class 16 license to manufacture wine under section 281-31 may renew a direct wine shipper permit concurrently with the class 1 license by complying with all applicable laws and paying all required fees.

(d)  The sale and shipment of wine directly to a person in this State by a person that does not possess a valid direct wine shipper permit is prohibited.  Knowingly violating this law is a misdemeanor.

(e)  The liquor [commission] in each county may adopt rules and regulations necessary to carry out the intent and purpose of this section. [L 2006, c 227, §1; am L 2008, c 163, §2]



§281-34 - Sham operation under club license; supervision.

§281-34  Sham operation under club license; supervision.  Whenever the liquor commission is of the opinion that any holder of a club license is not conducting the business under such license in good faith, or that the premises thereof are not continuously kept suitably arranged, furnished, equipped, and actually and reputably operated as a club, or that the apparent or claimed manner of operation of the club as such is only nominal or pretended or amounts to a sham or subterfuge under which liquor is being sold as the principal object of the club, the license may be summarily suspended pending a hearing why it should not be revoked. [L Sp 1933, c 40, §14; RL 1935, §2583; am L 1937, c 211, §9; RL 1945, §7235; RL 1955, §159-33; HRS §281-34]



§281-35 - Special conditions; club licenses.

§281-35  Special conditions; club licenses.  No liquor shall be sold under a club license to any person not a member of the club nor a guest thereof enjoying the privileges of membership, but a member or a guest enjoying the privileges of membership may purchase liquor for consumption on the premises by the person's own guests.

The liquor commission may by rule require the keeping and posting of lists of the members of a club, and the keeping and production of records as to membership and the registration of guests enjoying the privileges of membership.

No liquor shall be sold or kept for sale at any club except by the club itself pursuant to its license.  If any liquor is sold or kept on the club premises for sale or barter by any member, employee, or person other than the club itself, the club shall be deemed to be selling without a license. [L Sp 1933, c 40, §16; RL 1935, §2585; RL 1945, §7237; RL 1955, §159-34; HRS §281-35; am L 1990, c 171, §12; am L 2006, c 44, §1; am L 2008, c 168, §7]



§281-35.5 - Special conditions; condominium hotel licenses.

[§281-35.5]  Special conditions; condominium hotel licenses.  A condominium hotel operator shall submit to the commission a copy of the information on the initial application for registration of the condominium hotel operator approved by the real estate commission pursuant to section 467-30, if the condominium hotel operator is required to be registered with the real estate commission.  The condominium hotel operator shall maintain for inspection at the condominium hotel by any authorized employee of the commission a list of the units being utilized for transient lodgings from time to time as part of the condominium hotel. [L 2007, c 53, §1]



§281-36 - REPEALED.

§281-36  REPEALED.  L 1997, c 34, §1.



§281-37 - Sales of alcohol.

§281-37  Sales of alcohol.  No alcohol shall be sold, bartered, or otherwise furnished by any person whether holding a license to manufacture or sell the same under this chapter or not, except to a person holding a license to resell the same, or to a person holding a purchase permit from the liquor commission to purchase the same.

Permits to purchase alcohol may be issued by the commission, without fee or charge therefor, to any person holding a license under the laws of the State to sell poisonous drugs, or to any person who in the opinion of the commission requires the use thereof for pharmaceutical or other purposes in the bona fide treatment of patients of such person, or for rubbing, cleansing, or as a preservative, or for any bona fide scientific purpose, but in no case for use for beverage purposes.

On every sale of alcohol the seller, after first being satisfied that the person presenting a permit is the person therein named, shall make a record on the permit and sign the same showing the name of the purchaser, the date, the quantity sold, and the purpose declared as to the intended use thereof.  The seller shall also keep a separate record of the same matters.  If in any permit there is a prescribed limit as to the quantity purchasable thereunder at any one time or in the aggregate in any given period of time, the permit shall not be honored beyond its terms.

The commission, by rules and regulations, where deemed appropriate, may provide for the sale of alcohol upon prescriptions of duly licensed physicians in lieu of the permits above mentioned. [L Sp 1933, c 40, §17; RL 1935, §2586; RL 1945, §7238; RL 1955, §159-36; HRS §281-37; gen ch 1985; am L 1986, c 339, §29]



§281-38 - Conditions of licenses.

§281-38  Conditions of licenses.  Every license issued under this chapter shall contain the condition that it is subject to this chapter and any other laws applicable to the business of the licensee, whether in existence at the time of issue of such license or enacted or amended from time to time thereafter, and to all applicable rules and regulations of the liquor commission as the same may exist or be adopted or changed from time to time. [L Sp 1933, c 40, §20; RL 1935, §2589; RL 1945, §7241; RL 1955, §159-38; HRS §281-38]



§281-39 - Place of business; exception; solicitors' and representatives' permits.

§281-39  Place of business; exception; solicitors' and representatives' permits.  (a)  A license issued under this chapter shall authorize the doing of the business licensed only at the place described in the license, which shall be known as the licensed premises, except:

(1)  In case of a removal with the prior written consent of the liquor commission indorsed on the license, or outside warehousing which may be located off the licensed premises with prior written consent of the liquor commission; and

(2)  That the units that are used to provide transient lodging under a class 15 license may change from time to time; provided that the condominium hotel operator shall submit quarterly to the commission the list of units being utilized as part of the condominium hotel and maintains a current list pursuant to section 281-35.5 at a condominium hotel for inspection by any authorized employee of the commission.

(b)  Except for a condominium hotel operator under a class 15 license, no change of premises under any issued license shall be allowed unless the doing of business on the new premises is authorized in the same manner as provided by this chapter for approval of any original premises; provided that the holder of any manufacturer's license or a wholesale dealer's license issued by the commission of any county may, through authorized solicitors or representatives, solicit and take orders for direct shipment of liquor in permitted quantities in any other county.

(c)  Any person desiring to act as the authorized solicitor or representative of a manufacturer or wholesale dealer in any county shall make application to the commission of such county in which the person proposes to act for a permit to act as such.

(d)  The application shall state the name of the applicant, the applicant's age, residence, and place of business, the name and address of the manufacturer or wholesale dealer the applicant represents and shall be accompanied by a statement from the manufacturer or wholesale dealer to the effect that the applicant has been appointed as its solicitor or representative.  All sales and all orders taken for liquor by any such solicitor or representative shall be subject to the rules and regulations of the commission for the county within which the sales are made or orders taken.  No solicitor or representative shall be permitted to have, own, or control any liquor for sale. [L Sp 1933, c 40, §21; RL 1935, §2590; am L 1939, c 205, pt of §1; RL 1945, §7242; RL 1955, §159-39; am L 1957, c 321, §1(c); am L 1965, c 31, §1(5); HRS §281-39; am L 1969, c 225, §1(c); am L 1972, c 177, §4; am L 1979, c 4, §1; gen ch 1985; am L 2007, c 53, §4; am L 2008, c 168, §8]



§281-39.5 - Liquor license prohibited; where.

§281-39.5  Liquor license prohibited; where.  (a)  The liquor commission or agency of each county may deny or restrict the issuance of a liquor license for on-site sale and consumption by the drink to any applicant whose establishment is or would be located within five hundred feet of a public or private elementary, intermediate, or high school, or public playground utilized extensively by minors, as determined by the liquor commission of each county; provided that the liquor commission or agency of each county shall deny the issuance of a liquor license if forty per cent of the:

(1)  Registered voters for the area within five hundred feet of the nearest point of the premises for which the license is asked; or

(2)  Owners and lessees of record of real estate and owners of record of shares in a cooperative apartment within five hundred feet of the nearest point of the premises for which the license is asked;

have duly filed or caused to be filed their protests against granting the license.  The distance of five hundred feet shall be measured from the boundary of the school or public playground to the boundary of the applicant's premises.  Public or private beaches, and public or private day care centers located in or adjacent to commercial areas shall not be deemed schools or public playgrounds for purposes of this section.  The provisions of this section shall not apply to establishments located within areas designated by the appropriate counties for resort purposes, or to hotel or condominium hotel liquor license applicants.

(b)  This section shall apply only to the issuance of new liquor licenses for on-site sale and consumption by the drink and not to any renewal of such licenses. [L 1991, c 236, §2; am L 2001, c 257, §3; am L 2007, c 53, §5]



§281-40 - Unlicensed liquor.

§281-40  Unlicensed liquor.  No licensee shall have or keep any liquor whatever, for sale or consumption, on or in connection with the licensee's licensed premises except as authorized by the licensee's license.  Any unauthorized liquor found thereon shall be subject to summary seizure, confiscation, and forfeiture, and may be disposed of as hereinafter provided. [L Sp 1933, c 40, §22; RL 1935, §2591; RL 1945, §7243; RL 1955, §159-40; HRS §281-40; gen ch 1985]



§281-41 - Transfer of licenses; notice of change in officers, directors, and stockholders of corporate licenses, partners of a partnership license, and members of a limited liability company license; penalty.

§281-41  Transfer of licenses; notice of change in officers, directors, and stockholders of corporate licenses, partners of a partnership license, and members of a limited liability company license; penalty.  (a)  No license issued under this chapter to an original applicant or to any transferee shall be transferable or be transferred within one year of the issuance or transfer, except for good cause shown to the satisfaction of the liquor commission.  A transfer of license shall be for the same class, kind, and category of license.  No license issued under this chapter shall be transferable or be transferred except upon written application to the commission by the proposed transferee, and after prior inspection of the premises, reference to, and report by an inspector, and a public hearing held by the commission not less than fourteen days after one publication of notice thereof, but without sending notice of the hearing by mail to persons being the owners or lessees of real estate situated within the vicinity of the premises and without the right to the owners or lessees to protest the transfer of a license.  Exceptions are class 5 and 11 licensees who must comply with the requirements as set forth in sections 281-57 to 281-60.

(b)  A county may increase the requirements for transfers of class 5, category (1)(B) and (D), and class 11 licenses by ordinance designating one or more areas within the county as special liquor districts and specifying the requirements applicable to transfers of any of these licenses within each district.

(c)  For the purpose of this section, "special liquor district" means an area designated by a county for restoration, reservation, historic preservation, redevelopment, rejuvenation, or residential protection, in which development is guided to protect or enhance the physical and visual aspects of the area for the benefit of the community as a whole.

(d)  Where a license is held by a partnership, the commission may, notwithstanding this section, approve the transfer of the partnership interest upon the death or withdrawal of a member of the partnership to any remaining partner or partners without publication of notice at a public hearing.

(e)  Where a license is held by a partnership, limited partnership, limited liability partnership, or a limited liability company, the admission or withdrawal of a limited partner, partner of a limited liability partnership, or a member of the limited liability company shall not be deemed a transfer of the license held by the partnership or limited liability company, but the licensee shall, prior to such admission or withdrawal, so notify the commission in writing, stating the name of the partner, partners, member, or members who have withdrawn, if such be the case, and the name, age, and place of residence of the partner, partners, member, or members who have been admitted, if that be the case.  If the commission finds a partner or a member to be an unfit or improper person to hold a license in the partner's or member's own right pursuant to section 281-45, it may revoke the license or suspend the license of the partnership or the limited liability company until the unfit or improper partner or member is removed or replaced.

(f)  Except as otherwise provided in this section, the same procedure shall be followed in regard to the transfer of a license as is prescribed by this chapter for obtaining a license.  Sections 281-51 to 281-60, except where inconsistent with any provision hereof, are hereby made applicable to such transfers.  The word "applicant", as used in such sections, shall include each such proposed transferee, and the words, "application for a license or for the renewal of a license", as used in such sections, shall include an application for the transfer of a license.

(g)  Upon the hearing, the commission shall consider the application and any objections to the granting thereof and hear the parties in interest.  It shall inquire into the propriety of each transfer and determine whether the proposed transferee is a fit person to hold the license.  It may approve a transfer or refuse to approve a transfer and the refusal by the commission to approve a transfer shall be final and conclusive, unless an appeal is taken as provided in chapter 91.

(h)  If any licensee without such approval transfers to any other person the licensee's business for which the licensee's license was issued, either openly or under any undisclosed arrangement, whereby any person, other than the licensee, comes into possession or control of the business or takes in any partner or associate, the commission may in its discretion suspend or cancel the license.

(i)  If the licensee is a corporation, a change in ownership of any outstanding capital stock shall not be deemed a transfer of a license; provided that in the case of a change in ownership of twenty-five per cent or more of the stock or in the case of change in ownership of any number of shares of the stock that results in the transferee thereof becoming the owner of twenty-five per cent or more of the outstanding capital stock, the corporate licensee shall, prior to the date of the transfer, apply for and secure the approval of the transfer from the commission in writing.  If the commission finds that the proposed transferee is an unfit or improper person to hold a license in the proposed transferee's own right pursuant to section 281-45, it shall not approve the proposed transfer.  If any transfer is made without the prior approval of the commission, the commission may in its discretion revoke or suspend the license until it determines that the transferee is a fit and proper person, and if the commission finds that the transferee is not a fit and proper person, until a retransfer or new transfer of the capital stock is made to a fit and proper person pursuant to section 281-45.  In addition, the corporate licensee shall, within thirty days from the date of election of any officer or director, notify the commission in writing of the name, age, and place of residence of the officer or director.  If the commission finds the transferee, officer, or director an unfit or improper person to hold a license in the transferee's, officer's, or director's own right pursuant to section 281-45, it may in its discretion revoke the license or suspend the license until a retransfer or new transfer of the capital stock is effected to a fit or proper person pursuant to section 281-45 or until the unfit or improper transferee, officer, or director is removed or replaced by a fit and proper person pursuant to section 281-45.

(j)  If a licensee closes out the business for which the license is held, during the term for which the license was issued, the licensee shall, within five days from the date of closing the same, give the commission written notice thereof and surrender the licensee's license for cancellation.

(k)  The conversion of an entity into any other form of entity or the merger of any entity with any other entity shall not be deemed a transfer of the license; provided that the licensee, prior to the date of the conversion or merger, shall apply for and secure the approval of the commission without any requirement for publication of notice.  The foregoing shall not preclude compliance with subsection (d) upon a change in any of the partners or members, or with subsection (i) upon change of any shareholders, officers, or directors of any entity occurring concurrently with a conversion or merger.

As used in this subsection, "entity" means a corporation, partnership, limited partnership, limited liability partnership, or limited liability company. [L Sp 1933, c 40, §23; RL 1945, §7244; am L 1949, c 301, §1(c); am L 1951, c 223, §1(4); RL 1955, §159-41; am L 1957, c 321, §1(d); am L 1965, c 96, §97; am L 1967, c 119, §1; HRS §281-41; am L 1969, c 207, §1; am L 1971, c 76, §1; am L 1972, c 96, §1; am L 1980, c 256, §2; gen ch 1985; am L 1995, c 142, §1; am L 1998, c 90, §3; am L 2001, c 257, §4; am L 2002, c 120, §2; am L 2006, c 44, §2; am L 2009, c 184, §7]



§281-42 - Manufacturers and wholesale dealers, special restrictions.

§281-42  Manufacturers and wholesale dealers, special restrictions.  (a)  It shall be unlawful for any person holding a manufacturer's license or a wholesale dealer's license to induce the purchases of a retail licensee by:

(1)  Acquiring or holding any interest in any license of a retail licensee;

(2)  Acquiring any interest in the real or personal property owned, occupied, or used by a retail licensee in the conduct of its business, unless the holding of such interest is permitted under the regulations of the liquor commission or statement thereof has been filed with the commission and has not been disapproved by it;

(3)  Furnishing, giving, renting, lending, or selling to a retail licensee any equipment, fixtures, signs, supplies, money, services or other thing of value, subject to the exceptions contained in Subpart D of the "tied house" regulations of the Bureau of Alcohol, Tobacco and Firearms of the United States Treasury Department, 27 Code of Federal Regulations Part 6 (1988) as the same may change from time to time;

(4)  Paying or crediting a retail licensee for any advertising, display or distribution service, whether or not the advertising, display or distribution service received is commensurate with the amount paid by the retail licensee; provided that this paragraph shall not prohibit representatives of manufacturers and wholesalers from creating and maintaining displays and point of purchase sales materials, or from stocking shelves and cold boxes;

(5)  Guaranteeing any loan or the repayment of any financial obligation of a retail licensee;

(6)  Extending credit to the retail licensee for a period of time in excess of thirty days from the date of invoice;

(7)  Requiring a retail licensee to take and dispose of any quota of liquor; or

(8)  Requiring a retail licensee to purchase one product in order to purchase another product.  This includes combination sales if one or more products may be purchased only in combination with other products and not individually, provided that a manufacturer or wholesale dealer is not prohibited from selling at a special combination price, two or more kinds or brands of products to a retail licensee, if (A) the retail licensee has an option of purchasing either product at the usual price, and (B) the retail licensee is not required to purchase any product it does not want.

(b)  It shall be unlawful for any person holding a manufacturer's or wholesale dealer's license:

(1)  To sell any liquor at wholesale prices without invoicing the vendee's license number, except where the vendee, although authorized to resell, is not required by law to hold a license, in which case the invoice shall fully indicate the vendee's identity; or

(2)  To sell any liquor, except for cash or by receiving payment in advance of delivery, to any retail licensee who has not paid in full for all previous purchases of liquor from such manufacturer or wholesaler by the expiration of the thirtieth day from the date of the invoice for such liquor.

(c)  In construing subsection (a), the courts and the liquor commission shall follow the rules, regulations, and decisions of the Bureau of Alcohol, Tobacco and Firearms of the United States Treasury Department and the federal courts in interpreting section 5(b) of the Federal Alcohol Administration Act, as the same may be changed from time to time. [L Sp 1933, c 40, §24; RL 1935, §2593; am L 1937, c 211, §12; am L 1939, c 205, pt of §1; RL 1945, §7245; am L 1949, c 301, §1(d); am L 1951, c 223, §1(5); RL 1955, §159-42; HRS §281-42; am L 1971, c 175, §1; gen ch 1985; am L 1990, c 171, §13]



§281-43 - REPEALED.

§281-43  REPEALED.  L 1979, c 192, §3.



§281-44 - Advertisements and signs upon licensed premises.

§281-44  Advertisements and signs upon licensed premises.  (a)  All licensed premises shall post a sign in or about the premises containing and notifying all customers and other persons of the possible sanctions that may be imposed for operating a vehicle under the influence of an intoxicant under sections 291E-41 and 291E-61.  The sign shall be conspicuously positioned in order to be seen by an ordinarily observant person.

(b)  The liquor commission may prescribe the character and extent of all other advertisements, posters, or signs which may be posted or maintained in or about the licensed premises. [L Sp 1933, c 40, §25; RL 1935, §2594; am L 1937, c 211, §13; RL 1945, §7246; am L 1949, c 301, §1(e); RL 1955, §159-44; HRS §281-44; am L 1977, c 121, §1; am L 1984, c 143, §1; am L 2001, c 157, §5]



§281-45 - No license issued, when.

§281-45  No license issued, when.  No license shall be issued under this chapter:

(1)  To any minor or to any person who has been convicted of a felony and not pardoned (except that the commission may grant a license under this chapter to a corporation that has been convicted of a felony where the commission finds that the organization's officers and shareholders of twenty-five per cent or more of outstanding stock are fit and proper persons to have a license), or to any other person not deemed by the commission to be a fit and proper person to have a license;

(2)  To a corporation the officers and directors of which, or any of them, would be disqualified under paragraph (1) from obtaining the license individually, or a stockholder of which, owning or controlling twenty-five per cent or more of the outstanding capital stock, or to a general partnership, limited partnership, limited liability partnership, or limited liability company whose partner or member holding twenty-five per cent or more interest of which, or any of them would be disqualified under paragraph (1) from obtaining the license individually;

(3)  Unless the applicant for a license or a renewal of a license, or in the case of a transfer of a license, both the transferor and the transferee, present to the issuing agency a signed certificate from the director of taxation and from the Internal Revenue Service showing that the applicant or the transferor and transferee do not owe the state or federal governments any delinquent taxes, penalties, or interest; or that the applicant, or in the case of a transfer of a license, the transferor or transferee, has entered into an installment plan agreement with the department of taxation and the Internal Revenue Service for the payment of delinquent taxes in installments and that the applicant is or the transferor or transferee is, in the case of a transfer of a license, complying with the installment plan agreement; or

(4)  To an applicant for a class 2, class 4, class 5, class 6, class 11, class 12, class 13, class 14, or class 15 license, unless the applicant for issuance of a license or renewal of a license, or in the case of a transfer of a license, both the transferor and the transferee, present to the issuing agency proof of liquor liability insurance coverage in an amount of $1,000,000; or

(5)  To any applicant who has had any liquor license revoked less than two years previous to the date of the application for any like or other license under this chapter. [L Sp 1933, c 40, §26; RL 1935, §2595; RL 1945, §7247; RL 1955, §159-45; am L 1957, c 293, §1 and c 321, §1(e); am L 1965, c 121, §1; HRS §281-45; am L 1982, c 65, §1; am L 1985, c 155, §2; am L 1987, c 223, §2; am L 1990, c 171, §14; am L 1991, c 101, §1; am L 2008, c 168, §9; am L 2009, c 177, §2 and c 184, §8]

Cross References

Criminal history record checks, see §846-2.7.

Effect of conviction of a crime, see §831-3.1.

Attorney General Opinions

Taxpayer's agreement to pay its delinquent taxes, pursuant to a payment schedule, does not satisfy the requirements for liquor license renewal under this section and §231-28.  Att. Gen. Op. 95-1.



§281-46 - Pool buying.

§281-46  Pool buying.  (a)  No holder of a wholesale dealer's or manufacturer's license shall refuse to sell liquor to two or more licensees pursuant to any pool buying agreement between the licensees which has been filed with the commission having jurisdiction over the licensees; provided that:

(1)  The pool buying agreement is in writing and designates one of the licensees as the agent of the others for the purpose of pool buying;

(2)  Any order for pool buying from the holder of a manufacturer's or wholesale dealer's license shall be placed by the agent and payment for that order shall be made by the agent;

(3)  The holder of a manufacturer's or wholesale dealer's license in selling to the agent shall follow invoice, record keeping, and delivery procedures which are in compliance with this chapter and the rules of the commission of each county having jurisdiction over the seller; and

(4)  Each pool buying transaction shall be completed on the day transacted, and where the pool buying agreement is between or among licensees from different counties, the transaction shall be deemed completed when the product has been delivered to a freight forwarder, water carrier or private trucking firm for delivery to the licensees.

(b)  As used in this section, "pool buying" means two or more licensees sharing the cost of a single purchase of liquor.

(c)  Nothing in this section shall be deemed to exempt any licensee entering into any pool buying agreement from any antitrust laws. [L 1980, c 21, §1; am L 1983, c 229, §1]



§281-47 - Standard bar; music and dancing available.

§281-47  Standard bar; music and dancing available.  Any standard bar establishment may provide facilities for dancing by patrons, including a dance floor and live or recorded music, if the establishment is located in a commercial district and obtains the approval of the commission to provide such services on a one time trial basis not to exceed ninety days; provided that the music and dancing shall be allowed only during the trial period. [L 1983, c 292, §2; am L 1984, c 269, §3]



§281-51 - Prior inspection.

PART IV.  PROCEDURE FOR OBTAINING LICENSE

§281-51  Prior inspection.  No license shall be issued under this chapter unless and until the liquor commission has caused to be made a thorough inspection of the premises upon which the proposed business is to be conducted and is satisfied as to its fitness and that all other general conditions and proposed methods of operation under the license are such as are suitable for carrying on the business in a reputable way.  "In a reputable way" includes among other considerations operating in such a manner that activities within the premises or in such adjacent related outdoor areas such as parking lots or lanais will not create noise in excess of standards contained in state or county noise or vibration codes which intrudes into nearby residential units. [L Sp 1933, c 40, §27; RL 1935, §2596; RL 1945, §7248; RL 1955, §159-50; HRS 281-51; am L 1975, c 55, §2]



§281-52 - Public hearing.

§281-52  Public hearing.  No license shall be granted except after a public hearing by the liquor commission upon notice as prescribed in this chapter; provided that sections 281-57 to 281-60 shall not apply to the holder of a restaurant general license, a wholesale general license, a retail general license, or a dispenser's general license, who applies for a different kind of license within the class of the holder's existing license, on the same premises, or to the holder of a cabaret license who applies for a dispenser license of any kind, on the same premises, or to the holder of a dispenser's beer and wine license who applies for dispenser's beer license, on the same premises, or to a licensee whose licensed premises have been demolished and replaced by another building on the same premises and who applies for the same or lesser kind of the same class of liquor license previously held by the licensee on said premises. [L Sp 1933, c 40, §28; RL 1935, §2597; am L 1939, c 205, pt of §1; RL 1945, §7249; RL 1955, §159-51; am L 1967, c 62, §1; HRS §281-52; am L 1969, c 197, §1; am L 1972, c 149, §1; gen ch 1985; am L 2008, c 168, §10]

Case Notes

Where a public hearing pertaining to the issuance of a liquor license was statutorily required under §281-57 and this section, and petitioner's legal rights, duties, and privileges were determined based on the public hearing regarding the decision to grant or deny a liquor license to petitioner, the public hearing was a "contested case" hearing governed by chapter 91; thus, (1) petitioner was entitled to judicial review under §91-14, (2) §91-11 applied to proceedings on petitioner's application for liquor license, and (3) the liquor commission did not comply with §91-11.  118 H. 320, 189 P.3d 432.



§281-53 - Application; penalty for false statements.

§281-53  Application; penalty for false statements.  Every application for a license or for the renewal of a license or for the transfer of a license shall be in writing, signed and, except for the renewal of a license, verified by the oath of the applicant, or in the case of a corporation or unincorporated association by the proper officer or officers thereof, or if a partnership by a general partner thereof, or if a limited liability partnership by a partner thereof, or if a limited liability company by a member thereof, made before any official authorized by law to administer oaths, and shall be addressed to the liquor commission, and set forth:

(1)  The full name, age, and place of residence of the applicant; if a copartnership, the names, ages, and respective places of residence of all the partners; if a limited liability company, its full name and the names of all its members; if a corporation or joint-stock company, its full name and the names of its officers and directors, and the names of all stockholders owning twenty-five per cent or more of the outstanding capital stock; and if any other association of individuals, the names, ages, and respective places of residence of its officers and the number of its members;

(2)  A particular description of the place or premises where the proposed license is to be exercised, so that the exact location and extent thereof may be clearly and definitely determined therefrom;

(3)  The class and kind of license applied for; and

(4)  Any other matter or information pertinent to the subject matter which may be required by the rules of the commission.

If any false statement is knowingly made in any application which is verified by oath, the applicant, and in the case of the application being made by a corporation, limited liability company, association, or club, the persons signing the application, shall be guilty of perjury, and shall be subject to the penalties prescribed by law for such offense.  If any false statement is knowingly made in any application which is not verified by oath, the person or persons signing the application shall be guilty of a misdemeanor and upon conviction thereof shall be punished as in section 281-102 provided. [L Sp 1933, c 40, §29; RL 1935, §2598; am L 1937, c 211, §14; RL 1945, §7250; RL 1955, §159-52; am L 1957, c 321, §1(f); am L 1959, c 100, §1; am L 1967, c 167, §1; HRS §281-53; am L 1972, c 177, §5; am L 1990, c 171, §15; am L 1998, c 90, §4; am L 2008, c 168, §11]



§281-53.5 - County liquor commissions; criminal history record check.

[§281-53.5]  County liquor commissions; criminal history record check.  (a)  The respective county liquor commissions may request a criminal history record check of an applicant for a liquor license in accordance with section 846-2.7.  The criminal history record check, at a minimum, shall require the applicant to disclose whether:

(1)  The applicant has been convicted in any jurisdiction of a crime that would tend to indicate the applicant may be unsuited for obtaining a liquor license; and

(2)  The judgment of conviction has not been vacated.

For the purpose of this section, the criminal history disclosure made by the applicant may be verified by the liquor commission by means of information obtained through the Hawaii criminal justice data center.  The applicant shall provide the Hawaii criminal justice data center with personal identifying information which shall include but not be limited to the applicant's name, social security number, date of birth, and gender.  This information shall be secured only for the purpose of conducting the criminal history record check authorized by this section.

(b)  The applicant shall submit to the liquor commission:

(1)  A statement signed under penalty of law as to whether the applicant has ever been convicted of a crime other than a minor traffic violation;

(2)  Written consent to request and obtain criminal history record information for verification; and

(3)  Permission to be fingerprinted.

(c)  The liquor commission shall obtain criminal history record information through the Hawaii criminal justice data center on the applicant.  The information obtained shall be used exclusively for the stated purpose for which it was obtained and shall be subject to applicable federal laws and regulations currently or hereafter in effect. [L 2003, c 95, §3]



§281-54 - Filing fees with application.

§281-54  Filing fees with application.  A filing fee in such amount as shall be established by the respective liquor commission shall be paid with any application for an initial issuance of a license or for a transfer of a license.

Where a license is granted, the filing fee deposited with the application shall become part payment of the fee required for such license.  Where an application is denied or withdrawn, the filing fee paid shall become a realization of the county. [L 1951, c 223, §1(7); RL 1955, §159-53; am L 1965, c 31, §1(4) and c 181, §1; HRS §281-54; am L 1988, c 383, §5]



§281-55 - Reference to investigator.

§281-55  Reference to investigator.  Upon the filing of any application the administrator of the liquor commission shall indorse thereon the date of filing thereof.  If no patent disqualification of the applicant or certain valid objection to the granting of the application is apparent initially and if all requirements relative to the filing of the application appear to have been complied with, the application shall be referred to the investigator for investigation. [L Sp 1933, c 40, §30; RL 1935, §2599; RL 1945, §7251; RL 1955, §159-54; HRS §281-55; am L 1975, c 55, §3; am L 1990, c 171, §16]



§281-56 - Report by investigator.

§281-56  Report by investigator.  (a)  On every application referred to the investigator under section 281-55, the investigator shall report in writing to the liquor commission and, if the application is for a license of any class other than class 8, class 9, or class 10, such report shall include:

(1)  A description of the premises intended to become the licensed premises, and the equipment and surrounding conditions, including the relationship to surrounding residences which may share a common boundary or a common structure with the premises proposed for licensing;

(2)  If the application is made by a person who has held a prior license for the same or any other premises within two years past, a statement as to the manner in which the premises have been operated and the business conducted under the previous license;

(3)  The locality of any church, chapel, or school, if any, within a distance of five hundred feet from the nearest point of the premises for which the license is asked to the nearest point of the church, chapel, or school grounds;

(4)  The number, position, and distance from the premises, in respect of which a license is applied for, of any other licensed premises of the same class in the neighborhood;

(5)  The number of licenses of the same class or kind already issued and being lawfully exercised within the county;

(6)  Whether or not in the opinion of the investigator the applicant is a fit and proper person to have a license;

(7)  Whether or not the applicant is for any reason disqualified by this chapter from obtaining or exercising a license; and whether or not the applicant has complied with all the requirements of this chapter relative to the making and filing of the applicant's application;

(8)  For the next application for a license that was previously denied, refused, or withdrawn, evidence, to be provided by the applicant, of a substantial change in the circumstances that caused the previous denial, refusal, or withdrawal; and

(9)  Any and all other matters and things, that in the judgment of the investigator pertain to or affect the matter of the application, or the issuance or the exercise of the license applied for; provided that when the license application is for premises within a county with a population of five hundred thousand residents or more, the report shall specify the possible adverse effects the premises, after licensing, may have on the surrounding community.

(b)  A copy of the report shall be furnished to the applicant not less than forty-eight hours before any hearing is had upon the application.  Upon written request, a copy of the report shall be furnished to any requester.

(c)  The applicant and any protester may challenge findings contained in the investigator's report before or at any hearing on the application. [L Sp 1933, c 40, §31; RL 1935, §2600; am L 1937, c 211, §15; am L 1939, c 205, pt of §1; am L Sp 1941, c 89, §1(c); RL 1945, §7252; am L 1945, c 217, §1; RL 1955, §159-55; HRS §281-56; am L 1971, c 113, §1; am L 1975, c 55, §4; gen ch 1985; am L 1990, c 171, §17; am L 2001, c 257, §5; am L 2002, c 120, §3; am L 2008, c 168, §12]

Cross References

Zero tolerance policy for drugs and weapons, see §302A-1134.6.



§281-57 - Preliminary hearing; notice of public hearing.

§281-57  Preliminary hearing; notice of public hearing.  (a)  Upon the filing of the investigator's report upon any application the liquor commission may hold a preliminary hearing and upon such preliminary hearing it may deny the application.  A notice of preliminary hearing on a previously denied, refused, or withdrawn application shall be given seven days before the preliminary hearing to any person who submitted a written request for notice.

(b)  If no preliminary hearing is had or if the application is not denied upon a preliminary hearing, the commission shall fix a day for the public hearing of the application (other than an application for an alcohol license or a license in classes 8 to 10 and 13) and shall give public notice of the hearing at least once in each of two consecutive weeks, in the county, the date of the hearing to be not less than forty-five days after the first notice.  The notice shall require that all protests or objections against the issuance of the license applied for shall be filed with the administrator of the commission at or before the time of hearing.  Before giving the notice the commission shall collect from the applicant the cost of giving the public notice or require a deposit to cover the same.

(c)  Immediately upon the commission's fixing a day for the public hearing of the application, the applicant shall mail a notice setting forth the time and place of the hearing on the application to each of the following:

(1)  Not less than two-thirds of the owners and lessees of record of real estate and owners of record of shares in a cooperative apartment or to those individuals on the list of owners as provided by the managing agent or governing body of the shareholders association situated within a distance of five hundred feet from the nearest point of the premises for which the license is asked to the nearest point of such real estate or cooperative apartment; provided that in meeting this requirement, the applicant shall mail a notice to not less than three-fourths of the owners and lessees of record of real estate and owners of record of shares in a cooperative apartment situated within a distance of one hundred feet from the nearest point of the premises for which the license is asked.  Notice by mail may be addressed to the last known address of the person concerned or to the address as shown in the current real property tax record of the person or the person's agent or representative;

(2)  In counties with a population of five hundred thousand or more, not less than two-thirds of the registered voters residing within, and small businesses situated within, a distance of five hundred feet from the nearest point of the premises for which the license is asked; provided that in meeting this requirement, the applicant shall mail notices to not less than three-fourths of the registered voters residing within, and small businesses situated within, a distance of one hundred feet from the nearest point of the premises for which the license is asked.  This paragraph shall not apply to applications for class 2, class 4, class 12, and class 15 licenses.  A notice sent pursuant to this paragraph shall be addressed to the "occupant" of the residential unit or small business; and

(3)  For each condominium project and cooperative apartment within the five hundred-foot area, one notice of the hearing shall be sent by mail addressed "To the Residents, Care of the Manager", followed by the name and address of the condominium or cooperative apartment involved.

The notices required under this subsection shall be mailed at least forty-five days prior to the date set for the hearing.  No promotional information shall be allowed on, or accompany the notice.  Before the hearing, and within seven business days of having mailed the notices, the applicant shall file with the commission an affidavit that the notices have been mailed in compliance with this subsection.  In addition to the affidavit (which shall be made available within the same seven-business-day period with proof of having mailed the notices), the applicant shall include both a master list of one hundred per cent of addressees and addresses required by paragraphs (1), (2), and (3), and another mailing list consisting of the portion of addressees and their respective addresses who were mailed the notice purposely needed to meet the requirements of paragraphs (1), (2), and (3).  The affidavit, master list, and mailing list shall be made available within seven business days (of the mailing of the notice by the applicant) by the commission for public review upon request.  For purposes of this section, "master list" means every owner and lessee who would otherwise be required to receive notice of the public hearing according to the requirement of paragraphs (1), (2), and (3), even if they were not actually included in the two-third or three-fourths requirement (as the case may be) of paragraph (1) or (2), and every condominium project and cooperative apartment qualifying in paragraph (3).  When the requirements of this section have not been met, the commission may cancel the hearing or continue the public hearing subject to the provisions of this section.

(d)  For purposes of this section, notice to one co-owner and one co-lessee of real estate shall be sufficient notice to all co-owners and all co-lessees of that real estate; and one notice is sufficient to an owner or lessee of multiple parcels; except that one notice shall be sent to each individual unit of a cooperative apartment as provided in this section. [L Sp 1933, c 40, §32; RL 1935, §2601; am L 1935, c 105, §11; RL 1945, §7253; RL 1955, §159-56; am L 1965, c 181, §1 and c 258, §1; HRS §281-57; am L 1975, c 55, §5; am L 1979, c 105, §27; am L 1980, c 256, §3; am L 1982, c 39, §1 and c 296, §1; am L 1984, c 123, §1 and c 269, §4; gen ch 1985; am L 1990, c 171, §18; am L 1994, c 227, §1; am L 1998, c 2, §83; am L 2001, c 257, §6; am L 2007, c 53, §6; am L 2008, c 168, §13; am L 2009, c 184, §9]

Case Notes

State and county entities, as owners of real property, are included as owners for both notice and protest purposes as set forth under this section and §281-59.  111 H. 234, 140 P.3d 1014.

For purposes of conducting a public hearing on a liquor license application, the notice provisions of this section control over those in §91-9.5.  118 H. 320, 189 P.3d 432.

Where a public hearing pertaining to the issuance of a liquor license was statutorily required under §281-52 and this section, and petitioner's legal rights, duties, and privileges were determined based on the public hearing regarding the decision to grant or deny a liquor license to petitioner, the public hearing was a "contested case" hearing governed by chapter 91; thus, (1) petitioner was entitled to judicial review under §91-14, (2) §91-11 applied to proceedings on petitioner's application for liquor license, and (3) the liquor commission did not comply with §91-11.  118 H. 320, 189 P.3d 432.



§281-58 - Protests.

§281-58  Protests.  Protests against the granting of a license may be filed by any person.  Protests against the granting of a license upon such application, which qualifies for an automatic refusal pursuant to section 281-39.5 or 281-59, may be so filed by any registered voter for the area within five hundred feet of the nearest point at which the applicant proposes to establish or continue the applicant's business under the license applied for, or by any owner or lessee of record of real estate or by any owner of record of a share in a cooperative apartment situated within a distance of five hundred feet from the nearest point of the premises for which the license is asked to the nearest point of such real estate or cooperative apartment. [L Sp 1933, c 40, §33; RL 1935, §2602; RL 1945, §7254; RL 1955, §159-57; HRS §281-58; am L 1972, c 177, §6; am L 1984, c 123, §2; gen ch 1985; am L 2008, c 168, §14]



§281-59 - Hearing; rehearing.

§281-59  Hearing; rehearing.  (a)  Upon the day of hearing, or any adjournment thereof, the liquor commission shall consider the application and any protests and objections to the granting thereof, and hear the parties in interest.  The liquor commission shall accept all written or oral testimony for or against the application whether the application is denied, refused, or withdrawn.  Within ninety days after the hearing, or within one hundred twenty days thereafter if in its discretion the commission extends the ninety days to one hundred twenty days, and gives public notice of same, the commission shall give its decision granting or refusing the application; provided that if a majority of the:

(1)  Registered voters for the area within five hundred feet of the nearest point of the premises for which the license is asked; or

(2)  Owners and lessees of record of real estate and owners of record of shares in a cooperative apartment within five hundred feet of the nearest point of the premises for which the license is asked,

have duly filed or caused to be filed their protests against the granting of the license, or if there appears any other disqualification under this chapter, the application shall be refused.  Otherwise, the commission may in its discretion grant or refuse the same.

For purposes of defining "a majority of the owners and lessees of record of real estate and owners of record of shares in a cooperative apartment", each property counts only once; provided that roadways shall not be included.  A protest submitted by the majority of the co-owners or the majority of the co-lessees of a property shall constitute a protest by all the owners or lessees of record of that property.  A protest filed by owners or lessees who own more than one property shall be counted for each property.

(b)  The liquor commission shall make available to the applicant and any protester for review before the public hearing, the protest list of those persons who filed a protest or objection to the application; provided that the applicant shall not use the protest list to attempt to influence in any way any protester to withdraw the protest or objection.  All applicants and protesters may submit corrections, additions, and subtractions to the master list and the protest list at the public hearing; provided that additions or corrections to the voter registration list shall be certified by the clerk of the county.  The liquor commission shall rule on proposed corrections, additions, and subtractions and give reasons for the ruling.

(c)  The commission may also, with like discretion:

(1)  Grant a license to one person in preference to another, without reference to any priority in the order of filing of the applications; and

(2)  Of its own motion, or on the suggestion of any member, or of the investigator take notice of any matter or thing which in the opinion of a majority of its members would be a sufficient objection to the granting of a license; but in such case if the objection is one to which the applicant should be given a reasonable time to answer, a continuance may be granted in the discretion of the commission;

provided that in any case where any person affected by such decision petitions the commission for a rehearing of the application and on oath alleges facts and grounds for consideration which were not formerly presented or considered, or any other matter of fact which in the judgment of the commission seems sufficient to warrant a rehearing, such rehearing may be granted by the commission in its discretion upon the publication of notice of rehearing at least seven days before the date of the rehearing.  When a rehearing is allowed notice shall be given to the applicant and to the applicant's opponents, by publication or otherwise as the commission shall direct. [L Sp 1933, c 40, §34; RL 1935, §2603; RL 1945, §7255; RL 1955, §159-58; am L 1957, c 321, §1(g); HRS §281-59; am L 1972, c 177, §7; am L 1984, c 123, §3; gen ch 1985; am L 1990, c 171, §19; am L 1995, c 142, §2; am L 2001, c 257, §7; am L 2008, c 168, §15; am L 2009, c 184, §10]

Cross References

Administrative hearings, see chapter 91.

Case Notes

Based on a plain and unambiguous reading of this section, a majority of co-owners or co-lessees must register a protest in order for that property to be counted as one protest vote; thus, even if commission were to have counted the two protest votes that were disallowed, the two added votes would not have resulted in a majority vote nullifying the liquor license application.  111 H. 234, 140 P.3d 1014.

State and county entities, as owners of real property, are included as owners for both notice and protest purposes as set forth under §281-57 and this section.  111 H. 234, 140 P.3d 1014.

The State and county governments fall within the definition of "owner of record" under this section as property owners of real estate.  111 H. 234, 140 P.3d 1014.

As it is possible to give effect to §91-11 and this section insofar as a public hearing on a license application must be regarded as a contested case subject to the requirements of chapter 91, this section does not conflict with §91-11.  118 H. 320, 189 P.3d 432.

Public hearings on liquor license applications held by the liquor commission are contested case hearings such that §91-11 requires any commissioner who is not present at any stage of the public hearing to become familiar with the record before voting on a liquor license application, unless the application is automatically rejected pursuant to subsection (a).  118 H. 320, 189 P.3d 432.

The liquor commission's failure to comply with §91-11, requiring that all commissioners personally consider the entire record before voting on a liquor license application, was not a "failure to act" such as would trigger the automatic approval provision of §91-13.5 where the liquor commission voted, albeit ineffectively, within the fifteen day period prescribed by this section.  118 H. 320, 189 P.3d 432.



§281-60 - Further application.

§281-60  Further application.  (a)  Except as provided for in section 281-13, if an applicant has at any time been denied or refused a license, no further application from the applicant pertaining to the same premises or building location shall be considered for one year from the denial or refusal.

(b)  If an application pertaining to a particular premises or building location is denied, refused, or withdrawn, the next application from any applicant for that premises or building location shall include a report prepared by the applicant evidencing a substantial change in the circumstances that caused the previous denial, refusal, or withdrawal.  The commission shall deny the application at the preliminary hearing unless the applicant submits evidence of a substantial change in the circumstances that previously caused the denial, refusal, or withdrawal of an application pertaining to that premises or building location.  The commission may consider the following factors in deciding whether to grant an application pertaining to a premises or building location for which an application has previously been denied, refused, or withdrawn:

(1)  Whether a majority of the registered voters residing within five hundred feet of the nearest point of the premises or building location for which the license is asked, or a majority of the owners and lessees of record of real estate and owners of record of shares in a cooperative apartment within five hundred feet of the nearest point of the premises or building location for which the license is asked, no longer oppose the granting of the license;

(2)  Whether plans for the construction, building design, use, or operation of the proposed establishment have been altered such that they will not conflict with the character of the surrounding area.  In evaluating the character of an area for the purposes of this section, the commission may consider the following factors:

(A)  The usual and existing types of business, residential, and recreational uses and activities within the area;

(B)  The proximity of residential areas;

(C)  The population density of the area;

(D)  The typical or ambient noise levels of the area;

(E)  The motor vehicle traffic volume, congestion, and noise; and

(F)  Any other factors that the commission finds relevant;

(3)  Whether the neighborhood board for the area where the premises is located has rendered a decision on the granting of the license;

(4)  Whether the applicant is a fit and proper person to have a license; and

(5)  Any other considerations deemed by the commission to affect the matter of the application, the issuance, or the exercise of the license applied for. [L Sp 1933, c 40, §35; RL 1935, §2604; RL 1945, §7256; am L 1951, c 223, §1(8); RL 1955, §159-59; HRS §281-60; gen ch 1985; am L 1986, c 67, §1; am L 1990, c 171, §20; am L 1996, c 62, §2; am L 2001, c 257, §8]



§281-61 - Renewals.

§281-61  Renewals.  (a)  Other than for good cause, the renewal of an existing license shall be granted upon the filing of an application; provided that if:

(1)  Complaints from the public;

(2)  Reports from the commission's investigators; or

(3)  Adjudications of the commission or the liquor control adjudication board,

indicate that noise created by patrons departing from the premises disturbs residents on the street or of the neighborhood in which the premises are located, or that noise from the premises or adjacent related outdoor areas such as parking lots or lanais exceed standards contained in state or county noise codes or intrudes into nearby residential units, the commission may deny the renewal application or withhold the issuance of a renewed license until corrective measures meeting the commission's approval are taken.

(b)  The commission or board, pursuant to section 281-17, at the time of renewal or at any time, may revoke, suspend, or place conditions or restrictions on any license issued under this chapter for the purpose of preventing activities within the licensed premises or adjacent areas that are potentially injurious to the health, safety, and welfare of the public and neighborhood including but not limited to criminal activity, including assault, drug dealing, drug use, or prostitution, upon proper notice to the licensee, and a hearing before the commission pursuant to chapter 91.

(c)  The commission or board shall deny renewal of a class 2, class 4, class 5, class 6, class 11, class 12, class 13, class 14, or class 15 license if the applicant for renewal fails to present proof of the liquor liability insurance required by section 281-31(q). [L Sp 1933, c 40, §36; RL 1935, §2605; am L 1935, c 105, §12; am L 1937, c 211, §16; am L 1939, c 205, pt of §1; am L Sp 1941, c 89, §1(c); RL 1945, §7257; RL 1955, §159-60; HRS §281-61; am L 1975, c 55, §6; am L 1987, c 256, §1; am L 1990, c 171, §21; am L 1995, c 192, §1; am L 1999, c 39, §1; am L 2008, c 168, §16; am L 2009, c 177, §3]



§281-62 - Reduction or increase in area of licensed premises.

§281-62  Reduction or increase in area of licensed premises.  The liquor commission may, in its discretion, permit the reduction or the increase in the area of the licensed premises of any licensee without publication of notice at a public hearing; provided that, where an increase in premises may significantly impact the public, the commission may require hearings pursuant to sections 281-39.5 and 281-57 to 281-60.  Whenever any reduction or increase is permitted, the same shall be endorsed in some appropriate manner upon the license. [L 1937, c 211, §17; am L 1939, c 205, pt of §1; RL 1945, §7258; RL 1955, §159-61; HRS §281-62; am L 2008, c 168, §17]



§281-71 - Posting of license.

PART V.  DUTIES OF AND SUPERVISION OVER LICENSEE

§281-71  Posting of license.  Every license issued and in effect under this chapter shall at all times be conspicuously posted and exposed to view, convenient for inspection, on the licensed premises.  For failure thereof the license may be suspended or revoked by the liquor commission or liquor control adjudication board. [L Sp 1933, c 40, §37; RL 1935, §2606; RL 1945, §7259; RL 1955, §159-70; HRS §281-71; am L 1998, c 249, §11]



§281-72 - Condition of premises.

§281-72  Condition of premises.  All premises licensed or proposed to be licensed shall be constructed, arranged, furnished, equipped, maintained, and operated in such manner as may be prescribed by the liquor commission. [L Sp 1933, c 40, §38; RL 1935, §2607; RL 1945, §7260; RL 1955, §159-71; HRS §281-72]



§281-73 - Quality of liquor; penalty.

§281-73  Quality of liquor; penalty.  No liquor at any time manufactured or sold in the State shall be other than of a pure quality, according to any applicable legal standard therefor under the laws of the United States, unadulterated with any mixture of noxious, deleterious, or poisonous substance.

Any person who manufactures or sells any liquor of a quality or character contrary to this section, shall be guilty of a misdemeanor and upon conviction shall be punished as in section 281-102 provided. [L Sp 1933, c 40, §39; RL 1935, §2608; RL 1945, §7261; RL 1955, §159-72; HRS §281-73]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§281-74 - Labels on containers.

§281-74  Labels on containers.  All persons manufacturing any liquor for sale under this chapter shall securely and permanently attach to every container thereof, as the same is manufactured, a label stating the name of the manufacturer or, in lieu thereof, if the manufacturer does business under another name, stating such name, and stating the kind and quantity of liquor contained therein.  Every container containing liquor for sale by any person holding a wholesale or retail license shall have securely and permanently attached to it such a label.  In addition to the foregoing requirements, all such labels shall conform in all respects to the then existing federal laws and regulations regarding such labels.

Before attaching any label containing the name by which the manufacturer does business, in lieu of the manufacturer's name, the manufacturer shall first register such business name under chapter 482.  The manufacturer shall furnish to the liquor commission written confirmation of such registration and such other information as may be deemed necessary or appropriate by the liquor commission to enable it to establish and maintain records to properly identify the manufacturer, its name or names by which it does business and the liquor manufactured.  The records so established and maintained shall be available for public inspection. [L Sp 1933, c 40, §40; RL 1935, §2609; am L 1937, c 211, §18; RL 1945, §7262; RL 1955, §159-73; am L 1965, c 94, §1; HRS §281-74; gen ch 1985]



§281-75 - Analyses.

§281-75  Analyses.  Whenever the liquor commission or investigator thereof has reason to believe or suspect, on complaint or otherwise, that any liquor being manufactured or which is possessed or kept for sale by any licensee is or may be impure or adulterated or otherwise not conformable to any lawful requirement, the commission or investigator thereof or other person authorized in writing by the commission or by the investigator may secure a sample thereof for analysis.  Upon such sample being obtained, as though by ostensible purchase or otherwise, the person procuring the same shall immediately disclose to the licensee the person's office or authority and purpose, and in case the procurer is a person other than the commission or the investigator the procurer shall then deliver to the licensee a copy of the written order for the procurement of the sample.  The bottle or other container containing the sample shall then and there be sealed by the procurer thereof before being taken from the premises of the licensee and the licensee may also attach the licensee's seal thereto.

The investigator shall cause the sample so obtained to be immediately delivered with the seal or seals unbroken to the state department of health or some competent analyst employed by the commission who shall make an analysis of the liquor and shall send a certified report thereof to the investigator, who shall immediately file the same with the commission's administrator.

If the sample analyzed is found pure and unadulterated and conformable with all legal requirements for such liquor, the certificate referred to in the preceding paragraph shall so state, and the commission shall pay to the licensee a sum equal to the value of the sample, and if requested by the licensee the administrator shall furnish the licensee a copy of the analysis.

If the certificate of analysis shows the sample to be impure or adulterated or contrary to any legal requirement the licensee shall be prosecuted for selling, or offering for sale, or furnishing forbidden liquor in violation of this chapter. [L Sp 1933, c 40, §41; RL 1935, §2610; RL 1945, §7263; RL 1955, §159-74; am L Sp 1959 2d, c 1, §19; HRS §281-75; gen ch 1985; am L 1990, c 171, §22]



§281-76 - Tampering with samples; penalty.

§281-76  Tampering with samples; penalty.  Any person who tampers with any sample of liquor taken for analysis under this chapter shall be fined not more than $2,000 or imprisoned not more than one year, or both. [L Sp 1933, c 40, §42; RL 1935, §2611; RL 1945, §7264; RL 1955, §159-75; HRS §281-76; am L 1990, c 171, §23]



§281-77 - Refusal of samples; penalty.

§281-77  Refusal of samples; penalty.  Any licensee who refuses to deliver or accede to the taking of any sample of liquor for analysis upon disclosure of the procurer's authority as provided by section 281-75 shall be fined not more than $2,000. [L Sp 1933, c 40, §43; RL 1935, §2612; RL 1945, §7265; RL 1955, §159-76; HRS §281-77; am L 1990, c 171, §24]



§281-78 - Prohibitions.

§281-78  Prohibitions.  (a)  No person shall consume any liquor on any:

(1)  Public highway, except as permitted in section 291-3.4;

(2)  Public sidewalk, including any sidewalk within a public housing project as defined in section 356D-1 or 356D-91; or

(3)  Common area of a public housing project as defined in section 356D-1 or 356D-91.  For purposes of this paragraph, "common area" means roofs, halls, corridors, lobbies, stairs, stairways, fire escapes, entrances and [exits] of the building or buildings, basements, yards, gardens, recreational facilities, parking areas, storage spaces, and other parts of the project normally in common use or other areas designated by the Hawaii public housing authority.

(b)  At no time under any circumstances shall any licensee or its employee:

(1)  Sell, serve, or furnish any liquor to, or allow the consumption of any liquor by:

(A)  Any minor;

(B)  Any person at the time under the influence of liquor;

(C)  Any person known to the licensee to be addicted to the excessive use of intoxicating liquor; or

(D)  Any person for consumption in any vehicle that is licensed to travel on public highways;

provided that the consumption or sale of liquor to a minor shall not be deemed to be a violation of this subsection if, in making the sale or allowing the consumption of any liquor by a minor, the licensee was misled by the appearance of the minor and the attending circumstances into honestly believing that the minor was of legal age and the licensee acted in good faith; and provided further that it shall be incumbent upon the licensee to prove that the licensee so acted in good faith;

(2)  Permit any liquor to be consumed on the premises of the licensee or on any premises connected therewith, whether there purchased or not, except as permitted by the terms of its license;

(3)  Permit any liquor to be sold or served by any person eighteen to twenty years of age except in licensed establishments where selling or serving the intoxicating liquor is part of the minor's employment, and where there is proper supervision of these minor employees to ensure that the minors shall not consume the intoxicating liquor;

(4)  Permit any liquor to be sold or served by any person below the age of eighteen years upon any licensed premises, except in individually specified licensed establishments found to be otherwise suitable by the liquor commission in which an approved program of job training and employment for dining room waiters and waitresses is being conducted in cooperation with the University of Hawaii, the state community college system, or a federally sponsored personnel development and training program, under arrangements that ensure proper control and supervision of employees;

(5)  Knowingly permit any person under the influence of liquor or disorderly person to be or remain in or on the licensed premises;

(6)  Fail immediately to prevent or suppress any violent, quarrelsome, disorderly, lewd, immoral, or unlawful conduct of any person on the premises;

(7)  Sell any draught beer unless upon the faucet, spigot, or outlet wherefrom the beer is drawn there is attached a clear and legible notice, placard, or marker which in the English language indicates and declares the name or brand adopted by the manufacturer of the draught beer, so situated as to be clearly legible for a distance of at least ten feet from the spigot, faucet, or outlet, to a purchaser with normal vision;

(8)  Receive from a person, as payment or as a consideration for liquor, any personal or household goods, including clothing and food, or any implements of trade.  Any person violating this paragraph shall be guilty of a misdemeanor and upon conviction shall be punished as provided in section 281-102. [L Sp 1933, c 40, §48; RL 1935, §2617; am L 1935, c 105, §§13, 14, 15; am L 1937, c 211, §19; am L Sp 1941, c 89, §1(d); RL 1945, §7266; am L 1951, c 223, §1(9); RL 1955, §159-77; am L 1957, c 274, §1; am L 1967, c 184, §1; HRS §281-78; am L 1969, c 228, §1; am L 1976, c 3, §1; gen ch 1985; am L 1986, c 342, §3; am L 1987, c 283, §70; am L 1988, c 350, §1 and c 383, §6; am L 1990, c 171, §25; am L 1991, c 206, §2; am L 1992, c 207, §2; am L 1996, c 101, §1; am L 2008, c 34, §1]

Law Journals and Reviews

Tort Law--Bertelmann v. Taas Associates:  Limits on Dram Shop Liability; Barring Recovery of Bar Patrons, Their Estates and Survivors.  11 UH L. Rev. 277.

Tort and Insurance "Reform" in a Common Law Court.  14 UH L. Rev. 55.

Johnston v. KFC National Management Co.:  Employer Social-Host Liability for Torts of Intoxicated Employees.  14 UH L. Rev. 829.

Reyes v. Kuboyama:  Vendor Liability for the Sale of Intoxicating Liquor to Minors under a Common Law Negligence Theory.  17 UH L. Rev. 355.

Case Notes

Licensee was under duty to take action against intoxicated person.  690 F. Supp. 910.

Person injured by intoxicated driver may recover from tavern that supplied liquor to the driver in violation of subsection (a)(2)(B).  62 H. 131, 612 P.2d 533.

Liquor consumer injured because of intoxication does not have cause of action against liquor seller for violating this section.  69 H. 95, 735 P.2d 930.

Minors voluntarily consuming alcohol are precluded from suing the commercial liquor supplier.  71 H. 524, 797 P.2d 51.

Subsection (a)(2)(A) (1989) imposes a duty to innocent third parties upon a liquor licensee who sells alcohol to a minor; the duty includes the situation where an innocent third party has been injured by an intoxicated minor other than the minor to whom liquor was sold, subject to determinations by the trier of fact on the issue of reasonable foreseeability.   76 H. 137, 870 P.2d 1281.

Patron was under the influence of liquor and disorderly; patron was a participant in altercation with defendant, and was not within class of persons protected by liquor licensing statutes; thus, court did not err in refusing to give certain instruction or to quote subsection (b)(2) in other instruction.  10 H. App. 331, 871 P.2d 1235.

Mentioned:  9 H. App. 490, 851 P.2d 332.



§281-78.5 - Practices to promote excessive consumption of liquor; prohibited.

[§281-78.5]  Practices to promote excessive consumption of liquor; prohibited.  (a)  No person licensed to sell liquor for consumption on the premises shall engage in practices which promote excessive consumption of liquor.

(b)  The liquor commission shall adopt rules pursuant to chapter 91 to prohibit specific liquor promotion practices which promote excessive consumption of liquor.

(c)  Any person who violates this section or any rule adopted by the commission pursuant to this chapter shall be guilty of a violation for each separate offense.  Each date of violation shall constitute a separate offense. [L 1987, c 137, §1]



§281-79 - Entry for examination; obstructing liquor commission operations; penalty.

§281-79  Entry for examination; obstructing liquor commission operations; penalty.  Every investigator shall, and any officer having police power may, at all reasonable times, and at any time whatsoever if there is any reasonable ground for suspicion that the conditions of any license are being violated, without warrant enter into and upon any licensed premises and inspect the same and every part thereof, and any books or records therein, to ascertain whether or not all conditions of the license and all provisions of this chapter and chapter 244D are being complied with by the licensee.

If any investigator or officer, or any person called by the investigator or officer to the investigator's or officer's aid, is threatened with the use of violence, force, or physical interference or obstacle, or is hindered, obstructed, or prevented by any licensee, the licensee's employees, or any other person from entering into any such premises, or whenever any investigator or officer is by any licensee, the licensee's employees, or any other person opposed, obstructed, or molested in the performance of the officer's duty in any respect, the licensee, the licensee's employee, or any other person shall be fined not more than $2,000 or imprisoned not more than one year, or both.

Whenever any investigator or officer, having demanded admittance into any licensed premises and declared the investigator's or officer's name and office, is not admitted by the licensee or the person in charge of the premises, it shall be lawful for the investigator or officer to forcibly and in any manner to break into and enter the premises. [L Sp 1933, c 40, §49; RL 1935, §2618; RL 1945, §7267; RL 1955, §159-78; HRS §281-79; gen ch 1985; am L 1986, c 344, §15; am L 1990, c 171, §26]



§281-80 - Arrest.

§281-80  Arrest.  Any investigator or police officer who observes any violation by any person of this chapter or of any rule or regulation of the liquor commission, may forthwith arrest the person without a warrant.  Whenever any violation of this chapter or of the regulations of the commission occurs in the presence of any licensee, or any investigator or police officer, upon request of the licensee the police officer or investigator may assist the licensee in arresting any patron for violation thereof. [L Sp 1933, c 40, §50; RL 1935, §2619; am L 1939, c 205, pt of §1; RL 1945, §7268; RL 1955, §159-79; HRS §281-80; am L 1990, c 171, §27]



§281-81 - REPEALED.

§281-81  REPEALED.  L 1988, c 383, §7.



§281-82 - No action for debt.

§281-82  No action for debt.  No person except a licensed manufacturer or licensed wholesale or retail dealer or his heirs, personal representatives, trustees, or assigns with respect to sales regularly made under his license shall recover by any process of law any debt or demand on account of the sale on credit of any liquor, nor on any note or like obligation given in payment for liquor. [L Sp 1933, c 40, §52; RL 1935, §2621; RL 1945, §7270; RL 1955, §159-81; HRS §281-82; am L 1976, c 200, pt of §1]



§281-83 - REPEALED.

§281-83  REPEALED.  L 1986, c 344, §16; L 1989, c 149, §1.



§281-84 - Exclusion of intoxicated person from premises; penalty.

§281-84  Exclusion of intoxicated person from premises; penalty.  Every person who, being under the influence of liquor, enters any premises licensed for the sale of liquor, or being under the influence of liquor there remains after having been requested by the licensee or any person in the licensee's employ to leave the premises, shall be guilty of a misdemeanor and upon conviction thereof shall be punished as in section 281-102 provided. [L Sp 1933, c 40, §53; RL 1935, §2622; RL 1945, §7272; RL 1955, §159-83; HRS §281-84; gen ch 1985]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§281-85 - Prize, gift, premium, and other inducement.

§281-85  Prize, gift, premium, and other inducement.  (a)  Unless otherwise provided by this chapter, it shall be unlawful for any person to offer or to provide any intoxicating liquor as a prize or inducement at any public amusement, public gathering or place open to the public.

(b)  It shall be unlawful for any person acting as agent or representative of a nonresident principal or for any licensee directly or indirectly, or through any subsidiary or affiliate, to give any premium or free goods of intoxicating liquor or other merchandise in connection with the sale of any intoxicating liquor; or to offer or to provide any premium or free goods of intoxicating liquor in connection with the sale of other merchandise.

(c)  No retail dealer and no licensee who is authorized to sell liquor for consumption on the licensee's premises shall solicit or accept, either directly or indirectly, a premium or free goods of any nature in connection with the retail dealer's or licensee's purchase of liquor from a manufacturer or wholesale dealer. [L 1937, c 211, §20; RL 1945, §7274; am L 1951, c 223, §1(11); RL 1955, §159-84; HRS §281-85; am L 1971, c 122, §1; gen ch 1985; am L 1990, c 171, §28; am L 2009, c 184, §11]



§281-91 - Revocation or suspension of license; hearing.

PART VI.  REVOCATION OF LICENSE

§281-91  Revocation or suspension of license; hearing.  The liquor commission or liquor control adjudication board may revoke any license at any time issued, or suspend the right of the licensee to use the licensee's license, or assess and collect a penalty, or reprimand the licensee, either for the violation of any condition of the license or of any provisions of this chapter or of any rule or regulation applicable thereto, or upon the conviction in a court of law of the licensee of any violation of this chapter or of any other law relative to the licensee's license or the proper exercise thereof, or of any violation of law in any other respect on account whereof the commission or board may deem the licensee to be an unfit or improper person to hold a license, or for any other cause deemed sufficient by the commission or board.

In every case where it is proposed to revoke or suspend the exercise of any license or assess and collect a penalty for any cause other than a conviction at law of the licensee as above specified, the licensee shall be entitled to notice and hearing in conformity with chapter 91, the notice to be given at least five days before the hearing, except that any special license shall be subject to summary revocation for any violation of or evidence of intent to violate the proper exercise thereof, without hearing before the commission or board.

At the hearing, before final action is taken by the commission or board, the licensee shall be entitled to be heard in person or through counsel and shall be given a full and fair opportunity to present any facts showing that the alleged cause or causes for the proposed action do not exist, or any reasons why no penalty should be imposed.  The testimony taken at the hearing shall be under oath and recorded stenographically, or by machine, but the parties shall not be bound by the strict rules of evidence; certified copies of any transcript and of any other record made of or at the hearing shall be furnished to the licensee upon the licensee's request and at the licensee's expense.

Any order of revocation, suspension, fine, or reprimand imposed by the commission or board upon the licensee shall be in addition to any penalty that might be imposed upon the licensee upon the licensee's conviction at law for any violation of this chapter.  No licensee shall be subject to both the penalty assessed and collected by the commission or board and to revocation or suspension of license.  The amount of penalty assessed and collected by the commission or board from any licensee for any particular offense shall not exceed the sum of $2,000.

Whenever the service of any order or notice shall be required by this section, the service shall be made in the following manner:  in the case of any violation based upon the personal observation of any investigator, a written notice of the violation shall be given to the licensee or the licensee's registered manager in active charge of the premises, or by serving a certified copy of the notice or order upon the holder of the license wherever the holder may be found in the circuit wherein the holder is licensed, or, if the holder cannot be found after diligent search, by leaving a certified copy thereof at the holder's dwelling house or usual place of abode with some person of suitable age and discretion residing therein; and if the holder of the license cannot be found after diligent search, and service cannot be made, then service may be made by posting a certified copy of the notice or order in a conspicuous place on the licensed premises and depositing another certified copy thereof in the certified mail of the United States post office, postage prepaid, addressed to the holder of the license at the holder's last known residence address; provided that in the case of a partnership, corporation, unincorporated association, or limited liability company, service may be made upon any partner, officer, or member thereof. [L Sp 1933, c 40, §55; RL 1935, §2624; am L Sp 1941, c 89, §1(f); RL 1945, §7275; am L 1949, c 314, §1; RL 1955, §159-90; am L 1957, c 321, §1(h); am L 1965, c 96, §98; HRS §281-91; am L 1976, c 87, §5; gen ch 1985; am L 1987, c 223, §3; am L 1990, c 171, §29; am L 1998, c 90, §5 and c 249, §12]



§281-92 - Appeals.

§281-92  Appeals.  [2004 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  Any licensee aggrieved by any order assessing or providing for the collection of a penalty, or by any order suspending or revoking any license, may appeal therefrom in the manner provided in chapter 91 to the circuit court of the circuit in which the liquor commission or liquor control adjudication board making the order has jurisdiction and the judgment of the court shall be subject to review, subject to chapter 602, in the manner provided for civil appeals from the circuit courts. [L Sp 1941, c 41, §1; RL 1945, §7276; am L 1951, c 280, §1; RL 1955, §159-91; am L 1965, c 96, §99; HRS §281-92; am L 1979, c 149, §2; am L 1980, c 232, §11; am L 1998, c 249, §13; am L 2004, c 202, §35]

Note

The L 2004, c 202, §35 amendment is repealed on June 30, 2010.  L 2006, c 94, §1.

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Rules of Court

Appeal to circuit court, see HRCP rule 72; appeals, see Hawaii Rules of Appellate Procedure.



§281-93 - Reports to prosecuting officers.

§281-93  Reports to prosecuting officers.  When the revocation or suspension of any license is by reason of any violation of law the liquor commission or the administrator shall report the facts to the prosecuting officer for prosecution. [L Sp 1933, c 40, §56; RL 1935, §2625; RL 1945, §7277; RL 1955, §159-92; HRS §281-93; am L 1998, c 249, §14]



§281-94 - Forfeiture of fee paid.

§281-94  Forfeiture of fee paid.  If any license is revoked or canceled by the liquor commission or liquor control adjudication board, the fee paid for the license or any unexpended portion thereof shall be forfeited to the county. [L Sp 1933, c 40, §57; RL 1935, §2626; RL 1945, §7278; RL 1955, §159-93; HRS §281-94; am L 1998, c 249, §15; am L 2006, c 44, §3]



§281-95 - Bankruptcy, insolvency, death.

§281-95  Bankruptcy, insolvency, death.  If a licensee becomes a legally adjudicated bankrupt, or makes an assignment for the benefit of the licensee's creditors, or dies, before the expiration of the term of the licensee's license, the licensee's trustee in bankruptcy, assignee, or personal representative, as the case may be, may, with the consent of the liquor commission, continue to exercise the license for the purpose of closing the affairs of the estate; but if not so continued within forty-five days the commission shall cancel the license.

If a mortgage on the premises covered by a license is foreclosed before the expiration of the term of the license, the mortgagee, or the mortgagee's authorized representative or a duly appointed commissioner of sale may, with the consent of the commission, continue to exercise the license or continue it in effect for the purpose of completing a sale of the premises under the foreclosure proceedings.  Notwithstanding any rule or regulation of the commission to the contrary, the payment of any renewal fee for a license issued for the premises involved in foreclosure proceedings or additional fee accrued on the basis of gross sales made under such a license may be withheld until sale of the premises has been completed. [L Sp 1933, c 40, §58; RL 1935, §2627; RL 1945, §7279; RL 1955, §159-94; am L 1959, c 207, §1; HRS §281-95; am L 1976, c 87, §6 and c 200, pt of §1; gen ch 1985]



§281-96 - Cancellation.

§281-96  Cancellation.  If the use of the premises covered by any license becomes lost to the licensee by reason of being sold under foreclosure proceedings, or a civil execution, or other legal process, or for any other cause, which shall force a cessation of the business of the licensee thereon under the license (other than by a revocation or suspension of the licensee's license), the liquor commission may cancel or suspend the license. [L Sp 1933, c 40, §59; RL 1935, §2628; RL 1945, §7280; RL 1955, §159-95; HRS §281-96; am L 1976, c 87, §7; gen ch 1985; am L 1990, c 171, §30]



§281-97 - When sale without license authorized.

§281-97  When sale without license authorized.  In case a license is revoked or canceled or not renewed, the licensee may with the permission of and upon the conditions set by the liquor commission sell intoxicating liquors then in the licensee's possession within sixty days, or within such additional time allowed by the commission, unless under this chapter the same are seized or forfeited.

Any bank, trust company, or financial institution owning or possessing intoxicating liquor which was acquired by the bank, trust company, or financial institution in the ordinary course of its business, may sell the intoxicating liquor with the permission of and upon conditions set by the commission.

Any person acting as personal representative, or guardian of a licensee's estate, or any receiver, assignee for benefit of creditors, trustee in bankruptcy, may sell the stock of intoxicating liquor with the permission of and upon conditions set by the commission, except as otherwise provided in this chapter.

Any insurance company, or any common carrier acting as an insurer for losses to persons shipping intoxicating liquor, may take possession of and sell the intoxicating liquor, the containers of which have been damaged by fire or otherwise, with the permission of and upon conditions set by the commission.

Any person in possession of a stock of lawfully acquired intoxicating liquor under a foreclosure proceeding, proceedings for enforcement of a lien, civil execution, or under any other proceeding or process, may sell such intoxicating liquor with the permission of and upon conditions set by the commission. [L Sp 1933, c 40, §60; RL 1935, §2629; RL 1945, §7281; am L 1951, c 223, §1(12); RL 1955, §159-96; HRS §281-97; am L 1972, c 177, 8; am L 1976, c 200, pt of §1; gen ch 1985]



§281-101 - Manufacture or sale without license; penalty.

PART VII.  GENERAL VIOLATIONS AND PROSECUTIONS

§281-101  Manufacture or sale without license; penalty.  If any person, acting in person or by or through any agent, servant, or employee, manufactures or sells any liquor, either directly or indirectly, or upon any pretense or by any subterfuge, except as authorized pursuant to this chapter, the person shall be fined not more than $2,000 or imprisoned not more than one year, or both. [L Sp 1933, c 40, §62; RL 1935, §2630; RL 1945, §7282; RL 1955, §159-100; HRS §281-101; gen ch 1985; am L 1990, c 171, §31]

Case Notes

Sale without a license.  37 H. 1.



§281-101.4 - Hearing, illegal manufacture, importation, or sale of liquor.

§281-101.4  Hearing, illegal manufacture, importation, or sale of liquor.  The liquor commission or liquor control adjudication board may assess and collect a penalty, or reprimand a person for not having a valid license to manufacture or sell any liquor in violation of this chapter or of any rule or regulation applicable thereto.

In every case where the administrator elects to conduct proceedings under this section where it is proposed to assess and collect a penalty from a person for not having a valid license to manufacture or sell any liquor in violation of this chapter or of any rule or regulation applicable thereto, that person shall be entitled to notice and hearing in conformity with chapter 91.

At the hearing, before final action is taken by the commission or board, the person shall be entitled to be heard in person or through counsel and shall be given a full and fair opportunity to present facts showing that the alleged cause or causes for the proposed action do not exist, or any reason why no penalty should be imposed.  The testimony taken at the hearing shall be under oath and recorded stenographically, or by machine, but the parties shall not be bound by the strict rules of evidence; certified copies of any transcript and of any other record made of or at the hearing shall be furnished to a person upon that person's request and at that person's expense.

Any order, reprimand, or penalty imposed by the commission or board upon a person for not having a valid license to manufacture or sell any liquor in violation of this chapter or of any rule or regulation applicable thereto shall be in addition to any penalty that might be imposed upon that person's conviction in a court of law for any violation of this chapter.  The amount of penalty assessed and collected by the commission or board from any person under this section for not having a valid license to manufacture or sell any liquor shall not exceed the sum of $2,000 for each charge.

Whenever the service of any order or notice shall be required by this section, the service shall be made in the following manner:  in the case of any violation based upon the personal observation of any investigator, a written notice of the violation shall be given to the person charged with a violation within a reasonable period of time after the alleged violation occurred, the person charged shall be requested to acknowledge receipt of the alleged violation, or, if the person cannot be found after diligent search, by leaving a certified copy thereof at the person's dwelling house or usual place of abode with some person of suitable age and discretion residing therein; and if the person cannot be found after diligent search, and service cannot be made, then service may be made by depositing another certified copy thereof in the certified mail of the United States post office, postage prepaid, addressed to the person at the person's last known residence address; provided, that in the case of a partnership, corporation, unincorporated association, or limited liability company, service may be made upon any partner, officer, or member thereof. [L 1990, c 171, §39; am L 1998, c 90, §6 and c 249, §16]



§281-101.5 - Prohibitions involving minors; penalty.

§281-101.5  Prohibitions involving minors; penalty.  (a)  Any adult who provides or purchases liquor for consumption or use by a person under twenty-one years of age shall be guilty of the offense under section 712‑1250.5.

(b)  No minor shall consume or purchase liquor and no minor shall consume or have liquor in the minor's possession or custody in any public place, public gathering, or public amusement, at any public beach or public park, or in any motor vehicle on a public highway; provided that notwithstanding any other law to the contrary, this subsection shall not apply to:

(1)  Possession or custody of liquor by a minor in the course of delivery, pursuant to the direction of the minor's employer lawfully engaged in business necessitating the delivery;

(2)  Possession, custody, or consumption of liquor by a minor in connection with the minor's authorized participation in religious ceremonies requiring such possession, custody, or consumption; or

(3)  Any person between the ages of eighteen and twenty, who is participating in a controlled purchase as part of a law enforcement activity or a study authorized by the department of health to determine the level of incidence of liquor sales to minors.

(c)  No minor shall falsify any identification or use any false identification or identification of another person or of a fictitious person for the purpose of buying or attempting to buy liquor or for the purpose of obtaining employment to sell or serve liquor on licensed premises.

(d)  Any person under age eighteen who violates this section shall be subject to the jurisdiction of the family court.  Any person age eighteen to twenty-one who violates subsection (b) or (c) shall be guilty of a petty misdemeanor.  The court shall order that any person under twenty-one years of age found to be in violation of this section shall have, in addition to any other disposition or sentencing provision permitted by law, the person's license to operate a motor vehicle, or the person's ability to obtain a license to operate a motor vehicle, suspended as follows:

(1)  For licensed drivers, the driver's license shall be suspended for not less than one hundred and eighty days with exceptions to allow, at the discretion of the sentencing court, driving to and from school, school-sponsored activities, and employment;

(2)  For persons with a provisional license, the provisional license shall be suspended for not less than one hundred and eighty days with exceptions to allow, at the discretion of the sentencing court, driving to and from school, school-sponsored activities, and employment;

(3)  For persons with an instruction permit, the instruction permit shall be suspended for not less than one hundred and eighty days with exceptions to allow, at the discretion of the sentencing court, driving to and from school, school-sponsored activities, and employment; or

(4)  For persons not licensed to drive, eligibility to obtain a driver's license, provisional license, or instruction permit shall be suspended until the age of seventeen or for one hundred and eighty days, at the discretion of the court; and

(5)  Chapter 571 notwithstanding, in any case where a person under the age of eighteen violates this section, the family court judge may suspend the driver's license, provisional license, or instruction permit, or suspend the eligibility to obtain a driver's license, provisional license, or instruction permit in accordance with this section;

provided that the requirement to provide proof of financial responsibility pursuant to section 287-20 shall not be based upon a sentence imposed under paragraphs (1) and (2).  In addition, all persons whether or not licensed, found to be in violation of this section shall be sentenced to seventy-five hours of community service work, and an eight to twelve hour program of alcohol education and counseling the costs of which shall be borne by the offender or the offender's parent or guardian.

(e)  As used in this section, "consume" or "consumption" includes the ingestion of liquor. [L 1971, c 79, §1; gen ch 1985; am L 1987, c 207, §1; am L 1999, c 228, §1; am L 2003, c 69, §2; am L 2006, c 202, §2 and c 203, §1]

Cross References

Sale of confectionery with alcohol to minor, see §328-6.



§281-102 - Other offenses; penalty.

§281-102  Other offenses; penalty.  If any person violates this chapter or any rule or regulation in effect by authority of this chapter, whether in connection therewith a penalty is referred to or not, for which violation no penalty is specifically prescribed, the person shall be imprisoned not more than six months or fined not more than $1,000, or both. [L Sp 1933, c 40, §63; RL 1935, §2631; am L Sp 1941, c 89, §1(g); RL 1945, §7283; RL 1955, §159-101; am L 1957, c 164, §1; HRS §281-102; am L 1971, c 79, §2; gen ch 1985; am L 1990, c 171, §32]



§281-102 - .

§281-102.5  Purchasing from other than primary source of supply; penalty.  (a)  No licensee authorized to import liquor into this State shall order, purchase, or receive liquor for resale unless the licensee orders, purchases or receives it from the primary source of supply for the brand of liquor sought to be sold.  No licensee authorized to import liquor into this State may sell liquor purchased or received by the licensee to any person if the liquor has not been purchased or received by the licensee from the primary source of supply.

(b)  No supplier shall solicit, accept or fill any order for any liquor from any licensee authorized to import liquor into this State unless the supplier is the primary source of supply for the brand of liquor sold or sought to be sold.

(c)  The commission or board shall revoke for a period of not less than six months the license of any manufacturer, rectifier, wholesaler, retailer, or other licensee who violates, directly or indirectly, the provisions of this section.  The penalty prescribed in this section is cumulative and in addition to any other penalties prescribed in this chapter.

(d)  For purposes of this section, "primary source of supply" means:

(1)  The manufacturer of the liquor, if the liquor can be secured directly from the manufacturer by United States wholesalers, or

(2)  The rectifier, the owner of the liquor at the time it becomes a marketable product, the bottler, the importer, or the exclusive agent of any such person, who, if the liquor cannot be secured from the manufacturer by United States wholesalers, is the source closest to the manufacturer in the chain of distribution from whom the product can be secured by the United States wholesalers. [L 1983, c 293, §1; am L 1998, c 249, §17]



§281-103 - REPEALED.

§281-103  REPEALED.  L 1988, c 383, §8.



§281-104 - Investigators, employees, counsel for.

§281-104  Investigators, employees, counsel for.  Whenever any investigator or other employee of the liquor commission shall be prosecuted for any crime or sued in any civil cause for acts done in the performance of the investigator's or employee's duty as such investigator or employee, the investigator or employee shall be represented and defended (1) in any such criminal proceeding by an attorney to be employed and paid by the commission and (2) in any such civil cause by the corporation counsel or county attorney, of the county in which the investigator or employee is serving or if permitted under the appropriate county charter, by an outside attorney to be employed and paid for by the commission. [L 1957, c 321, pt of §1; Supp, §159-102.01; HRS §281-104; gen ch 1985; am L 1990, c 171, §33]



§281-105 - Determination whether acts were in scope of duty.

§281-105  Determination whether acts were in scope of duty.  The determination of whether the acts of an investigator or other employee of the liquor commission, when the investigator or other employee is being prosecuted or sued, were done in the performance of the investigator's or other employee's duty, so as to entitle the investigator or other employee to be represented by the county attorney or corporation counsel of the county or city and county of the commission in question, or by an attorney employed and paid by the commission shall be made by the commission of the county after consultation with the county attorney or corporation counsel who may make a recommendation to the commission in respect thereof if the county attorney or corporation counsel so desires, and such determination shall be conclusive for such purpose only. [L 1957, c 321, pt of §1; Supp, §159-102.02; HRS §281-105; gen ch 1985; am L 1990, c 171, §34]

Revision Note

The second reference to "county attorney or corporation counsel" was substituted for the words "county or city and county attorney" to conform to county charters.



§281-106 - Prosecutions not to exclude other remedies affecting license or goods.

§281-106  Prosecutions not to exclude other remedies affecting license or goods.  The provisions in this chapter for the imposition upon any licensee of the penalties by fine or imprisonment for any violation of this chapter or of any rule or regulation made hereunder having the force of law shall be in addition to and independent of any other right of the liquor commission or the liquor control adjudication board under this chapter to effect a suspension or revocation of the license of the licensee and shall also be in addition to and independent of any proceeding to effect the forfeiture of any liquor or other property belonging to the licensee as contemplated by this chapter. [L Sp 1933, c 40, §65; RL 1935, §2633; RL 1945, §7285; RL 1955, §159-103; HRS §281-106; am L 1998, c 249, §18]



§281-107 - Presumptive evidence.

§281-107  Presumptive evidence.  In any prosecution under this chapter, the fact that any person engaged in any kind of business holds or is required to hold, a license from the government of the United States to manufacture or sell intoxicating liquors or that the person has or keeps in or about the person's place of business or is required to have or keep in or about the person's place of business, a receipt or a stamp showing payment of a special tax levied under the laws of the United States upon the business of manufacturing or selling intoxicating liquors shall be held and deemed competent evidence that such person is manufacturing or selling such liquors or is keeping the same for sale. [L Sp 1933, c 40, §66; RL 1935, §2634; RL 1945, §7286; RL 1955, §159-104; HRS §281-107; gen ch 1985; am L 1987, c 144, §1]



§281-108 - Search warrants; seizure.

§281-108  Search warrants; seizure.  If any person makes complaint, supported by oath, before any district or circuit judge, setting forth facts sufficient to show probable cause that any liquor is being manufactured or kept or deposited for sale or distribution contrary to law within the judge's jurisdiction in any house, premises, or place, or that any such liquor is lodged or contained in any vehicle for transportation by land, water, or air, the judge shall issue a warrant, directed to any sheriff, chief of police, police officer, or investigator, commanding the sheriff, chief of police, police officer, or investigator to search the premises, place, or vehicle described in the complaint.  If any intoxicating liquor is found therein under circumstances warranting the belief of the officer that it is being manufactured or is intended for sale or distribution contrary to law, the officer acting under the warrant shall seize and convey the liquor and any land vehicle in which the same is found to some place of security and keep the same until final action is had thereon.  When, in case of any entry, it is found that liquor is there being manufactured contrary to this chapter the officer may likewise seize and convey the same to some place of security and keep it until final action is had thereon. [L Sp 1933, c 40, §67; RL 1935, §2635; RL 1945, §7287; RL 1955, §159-105; HRS §281-108; am L 1970, c 188, §39; gen ch 1985; am L 1989, c 211, §10; am L 1990, c 171, §35 and c 281, §11]

Revision Note

"District or circuit judge" substituted for "magistrate or judge" and further reference to "magistrate" deleted pursuant to L 1970, c 188.

Cross References

Arrests, search warrants, see chapter 803.

Rules of Court

Search warrants, see HRPP rule 41.



§281-109 - Seizure without warrant.

§281-109  Seizure without warrant.  (a)  If any investigator or police officer has information which causes the investigator or police officer to believe that liquor is kept or deposited in any place mentioned in section 281-108, except a dwelling house, or is kept or concealed in any conveyance, container, baggage, or clothing which is in course of transportation along any highway, for sale or distribution contrary to law, and if the investigator or police officer has reason to believe that the delay which would be necessitated by the procurement of a search warrant would result in the loss, destruction, or concealment of the evidence of the violation of law, the investigator or police officer may forthwith, without such warrant, search the suspected place, vehicle, or container; and if the investigator or police officer there finds liquor and other evidence under circumstances warranting the belief that it is intended for sale or distribution contrary to law, the investigator or police officer shall seize and convey the same, including any vehicle in which the same is found, to some place of security, and keep the same until final action is had thereon.  The investigator or police officer shall forthwith, after the seizure, make written complaint under oath, setting forth the facts before a judge having competent jurisdiction.

(b)  Any evidence seized and conveyed may be kept until final action is had thereof.  Should the introduction of a copy or picture of the seized evidence be permitted under the Hawaii rules of evidence, the original evidence may be returned to the appropriate party after such evidence is copied or photographed. [L Sp 1933, c 40, §68; RL 1935, §2636; RL 1945, §7288; RL 1955, §159-106; HRS §281-109; am L 1970, c 188, §39; gen ch 1985; am L 1990, c 171, §36]

Cross References

Arrests, search warrants, see chapter 803.

Rules of Court

Search and seizure, see HRPP rule 41.

Case Notes

Arrest and seizure of a still in operation without warrant upon recognition of odor of mash did not constitute unreasonable search and seizure.  28 H. 173.



§281-110 - Arrest; abetters.

§281-110  Arrest; abetters.  The owner, keeper, and any person having the custody of any liquor or property seized as provided in sections 281-108 and 281-109 shall be forthwith arrested without necessity of warrant and brought before the judge having jurisdiction in the premises.  If the owner or keeper of the liquor seized is unknown to the investigator or police officer making the seizure, or if no person is found in the apparent possession or custody of the same, the investigator or police officer may arrest and bring before the court the owner or occupant of the building, place, or premises, or the driver, operator, or other person in charge of the conveyance in which the liquor is found, if such person is known or can be ascertained.  Any person who has knowingly engaged in, aided, assisted, or abetted the manufacture, obtaining, keeping, or sale of such liquor contrary to law, or has been privy thereto, or has knowingly permitted the use of any place, building, premises, or conveyance for such unlawful purpose, shall be guilty of a misdemeanor and be punished as provided in section 281-102. [L Sp 1933, c 40, §69; RL 1935, §2637; RL 1945, §7289; RL 1955, §159-107; HRS §281-110; am L 1970, c 188, §39; am L 1990, c 171, §37]



§281-111 - Condemnation of property or liquor; disposition.

§281-111  Condemnation of property or liquor; disposition.  Any still, plant, or other equipment shown to have been used for the manufacture of liquor in violation of this chapter and any liquor manufactured or sold in violation of this chapter shall be subject to summary seizure as herein provided or to subsequent seizure, and may be condemned and adjudged forfeited to the State, in addition to any penalty separately provided for the violation, the same to be enforced by appropriate legal proceedings in the name of the State.  All such property and liquor so condemned and forfeited may be ordered by the court having jurisdiction (1) to be wholly or partially destroyed, or (2) to be sold, wholly or partially, for the account of the county wherein the same were seized; provided that the court may order any such liquor, if suitable, to be delivered to the department of health for distribution to any public institution for use therein for medicinal purposes.  The order of the court with respect to such property or liquor shall be effectively executed by the sheriff or the sheriff's deputy, or by the chief of police or the chief of police's deputy, or by any police officer, or by the commission's administrator, or by any investigator, within such time as may be fixed in the order but not exceeding sixty days.  If any person, whether or not an officer or employee of the State or any county, takes, disposes of, or uses in any manner or to any extent, any of such property or liquor otherwise than as herein provided, the person shall be guilty of a misdemeanor and upon conviction thereof shall be punished as provided in section 281-102. [L Sp 1933, c 40, §70; RL 1935, §2638; RL 1945, §7290; RL 1955, §159-108; am L Sp 1959  2d, c 1, §19; HRS §281-111; am L 1970, c 188, §39; gen ch 1985; am L 1989, c 211, §10; am L 1990, c 171, §38 and c 281, §11]



§281-112 - REPEALED.

§281-112  REPEALED.  L 1988, c 383, §9.



§281-113 - Claims.

§281-113  Claims.  If the owner or possessor of any property or liquor seized under this chapter appears and makes claim to the same, the owner or possessor shall file with the court, before whom the proceedings are pending, the owner's or possessor's claim in writing, setting forth the owner's or possessor's interest therein, and the reason why it should not be adjudged forfeited.  The owner or possessor shall also give bond in favor of the State sufficient in amount and sureties, approved by such court, conditioned that such claim will be diligently prosecuted and that if it is decided against the owner or possessor the owner or possessor will pay the costs awarded against the owner or possessor.  If the judgment is against the claimant, the property and liquor and all containers thereof shall be adjudged forfeited and disposed of as provided in this chapter and judgment shall be rendered against the claimant for all costs of the proceedings incurred after the filing of the claimant's claim. [L Sp 1933, c 40, §72; RL 1935, §2641; RL 1945, §7292; RL 1955, §159-110; HRS §281-113; am L 1970, c 188, §39; gen ch 1985]



§281-114 - Appeals.

§281-114  Appeals.  An appeal shall be allowed to any claimant of property or liquor seized as aforesaid from the judgment of the court in the same manner as appeals are allowed in other cases before such tribunals.  If the claimant fails to appear and prosecute diligently the claimant's appeal, or fails to secure a reversal of the judgment in the appellate court, the judgment appealed from shall be carried out. [L Sp 1933, c 40, §73; RL 1935, §2642; RL 1945, §7293; RL 1955, §159-111; HRS §281-114; am L 1970, c 188, §39; gen ch 1985]



§281-121 to 124 - REPEALED.

PART VIII.  PRICE DISCRIMINATION IN SUPPLYING LIQUOR--REPEALED

§§281-121 to 124  REPEALED.  L 1988, c 314, §1.









TITLE 17 - MOTOR AND OTHER VEHICLES

CHAPTER 286 - HIGHWAY SAFETY

§286-1 - Short title.

PART I.  GENERAL PROVISIONS

§286-1  Short title.  This chapter may be cited as the "Hawaii Highway Safety Act". [L 1967, c 214, pt of §2; HRS §286-1]



§286-2 - Definitions.

§286-2  Definitions.  The following terms whenever used and referred to in this chapter shall have the following meanings unless a different meaning is clearly apparent from the context:

"Alcohol" means the product of distillation of any fermented liquid, whether rectified or not, whatever may be the origin thereof, and includes ethyl alcohol as well as synthetic ethyl alcohol, but not denatured or other alcohol which is considered not potable under the customs laws of the United States.

"Alcohol concentration" means the concentration of alcohol in a person's blood or breath.  When expressed as a percentage, it means:  (1) the number of grams of alcohol per 100 milliliters of blood; or (2) the number of grams of alcohol per 210 liters of breath.

"Bicycle" means every device propelled solely by human power upon which any person may ride, having two tandem wheels sixteen inches in diameter or greater, and including any device generally recognized as a bicycle though equipped with two front or two rear wheels.

"Bus" means every motor vehicle designed for carrying more than ten passengers and used for the transportation of persons.

"Chief of police" means the chief of police of each county.

"Commercial driver's license" (CDL) means a license issued in accordance with the requirements of this chapter to an individual which authorizes the individual to drive a class of commercial motor vehicle.

"Commercial driver's license information system" (CDLIS) means the information system established pursuant to the Federal Commercial Motor Vehicle Safety Act of 1986 (Title XII, Public Law 99-570) to serve as a clearinghouse and depository of information pertaining to the licensing and identification of commercial motor vehicle drivers and the disqualification of such drivers from driving commercial motor vehicles.

"Commercial motor vehicle" means a motor vehicle or combination of motor vehicles used in commerce to transport passengers or property:

(1)  If the vehicle has a gross combination weight rating of 26,001 or more pounds inclusive of a towed unit(s) with a gross vehicle weight rating of more than 10,000 pounds;

(2)  If the vehicle has a gross vehicle weight rating of 26,001 or more pounds;

(3)  If the vehicle is designed to transport sixteen or more occupants, including the driver; or

(4)  If the vehicle, regardless of size, is used in the transportation of hazardous materials, as defined in this section.

"Controlled substance" means any substance so classified under section 102(6) of the Controlled Substance Act (21 United States Code §802(6)), and includes all substances listed on schedules I through V of 21 Code of Federal Regulations, Part 1308, as they may be revised from time to time.

"Conviction" means an unvacated adjudication of guilt, or a determination that a person has violated or failed to comply with the law in a court of original jurisdiction or by an administrative proceeding, an unvacated forfeiture of bail or collateral deposited to secure the person's appearance in court, a plea of guilty or nolo contendere accepted by the court, the payment of a fine or court cost, or violation of a condition of release without bail, regardless of whether the penalty is rebated, suspended, or probated.

"Director" means the state director of transportation.

"Director of finance" means the director of finance of each county.

"Drive" means to drive, operate, or be in physical control of a motor vehicle in any place open to the general public for purposes of vehicular traffic.

"Driver" means every person who drives, operates, or is in actual physical control of a motor vehicle in any place open to the general public for purposes of vehicular traffic or who is exercising control over or steering a vehicle being towed or pushed by a motor vehicle.

"Driver's license" means any license to operate a motor vehicle issued under the laws of this State.

"Driving instructor" means every person who, for compensation, instructs another person in the rudiments and mechanics of the operation of a motor vehicle.

"Employee" means any driver of a commercial motor vehicle, including full time, regularly employed drivers; casual, intermittent, or occasional drivers; and leased drivers and independent, owner-operator contractors (while in the course of operating a commercial motor vehicle) who are either directly employed by or under lease to an employer.

"Examiner of drivers" means the person or persons appointed under section 286-101.

"Executive officer" means the mayor of each county.

"Farm tractor" means every motor vehicle designed and used primarily as a farm implement for drawing plows, mowing machines, and other implements of husbandry.

"Felony" means any offense under state or federal law that is punishable by death or imprisonment for a term exceeding one year.

"Foreign jurisdiction" means any jurisdiction other than a state of the United States.

"Gross combination weight rating" means the value specified by the manufacturer as the loaded weight of a combination (articulated) vehicle.  In the absence of a value specified by the manufacturer, gross combination weight rating shall be determined by adding the gross vehicle weight rating of the power unit and the total weight of the towed unit and any load thereon.

"Gross vehicle weight rating" means the value specified by the manufacturer as the loaded weight of a single vehicle.

"Hazardous materials" means any material that has been designated as hazardous under Title 49 United States Code section 5103 and is required to be placarded under Subpart F of Part 172, Title 49, Code of Federal Regulations, or any quantity of a material listed as a select agent or toxin in Title 42 Code of Federal Regulations Part 73.

"Highway" means the entire width between the boundary lines of every way publicly maintained when any part thereof is open to the use of the public for purposes of vehicular travel.

"Intoxicating liquor" includes alcohol, brandy, whiskey, rum, gin, okolehao, sake, beer, ale, porter, and wine; and also includes, in addition to the foregoing, any spirituous, vinous, malt or fermented liquor, liquids, and compounds, whether medicated, proprietary, patented, or not, in whatever form and of whatever constituency and by whatever name called, containing one-half of one per cent or more of alcohol by volume, which are fit for use or may be used or readily converted for use for beverage purposes.

"Intrastate commerce" means trade, traffic, or transportation between two places in the State that originates and terminates within the State.

"Intrastate driver" means a driver, not less than nineteen years of age, engaged in intrastate commerce, except in the transportation of passengers in a school vehicle, as defined in section 286-181, or in the transportation of hazardous materials, as defined in section 286-2.

"Legal owner" includes a person who holds unencumbered title to a vehicle or is a secured party under a security interest in a vehicle.

"Moped" means a device upon which a person may ride which has two or three wheels in contact with the ground, a motor having a maximum power output capability measured at the motor output shaft, in accordance with the Society of Automotive Engineers standards, of two horsepower (one thousand four hundred ninety-two watts) or less and, if it is a combustion engine, a maximum piston or rotor displacement of 3.05 cubic inches (fifty cubic centimeters) and which will propel the moped, unassisted, on a level surface at a maximum speed no greater than thirty miles per hour; and a direct or automatic power drive system which requires no clutch or gear shift operation by the moped driver after the drive system is engaged with the power unit.

"Motorcycle" means every motor vehicle having a seat or saddle for use of the rider and designed to travel on not more than three wheels in contact with the ground, but excludes a farm tractor and a moped.

"Motor scooter" means every motorcycle with a motor which produces not more than five horsepower, but excludes a moped.

"Motor vehicle" means every vehicle which is self-propelled and every vehicle which is propelled by electric power but which is not operated upon rails, but excludes a moped.

"Neighborhood electric vehicle" means a self-propelled electrically powered motor vehicle to which all of the following apply:

(1)  The vehicle is emission free;

(2)  The vehicle is designed to be and is operated at speeds of twenty-five miles per hour or less;

(3)  The vehicle has four wheels in contact with the ground;

(4)  The vehicle has a gross vehicle weight rating of less than two thousand five hundred pounds; and

(5)  The vehicle conforms to the minimum safety equipment requirements as adopted in the Federal Motor Vehicle Safety Standard No. 500, Low Speed Vehicles (49 C.F.R. 571.500).

"Owner" or "registered owner" includes a legal owner of a vehicle where there is no security interest held by anyone on the vehicle, a buyer under a purchase money security interest, or a debtor under any security interest.

"Passenger car" means every motor vehicle, except motorcycles and motor scooters, designed for carrying ten passengers or less and used for the transportation of persons.

"Pole trailer" means every vehicle without motive power designed to be drawn by another vehicle and attached to the towing vehicle by means of a reach or pole, or by being boomed or otherwise secured to the towing vehicle, and ordinarily used for transporting long or irregularly shaped loads such as poles, pipes, or structural members capable, generally, of sustaining themselves as beams between the supporting connections.

"Rebuilt vehicle" means any vehicle which has been declared a total loss by an insurer and has been rebuilt or repaired to operate on public highways.  For the purpose of this definition, a vehicle is a total loss only if there is material damage to the vehicle's frame, unitized structure, or suspension system, and the projected cost of repairing the damage exceeds the market value of the vehicle at the time of the incident causing it to be declared a total loss.

"Reconstructed vehicle" means a vehicle that is registered to be operated on a public highway, and that is:

(1)  Assembled from new or used parts by a person other than a recognized manufacturer of new vehicles;

(2)  Modified to the extent that the identity of the vehicle's make, model, or type is obscured by material changes in its appearance; or

(3)  Modified by the removal, addition, alteration, or substitution of other than original replacement essential parts, including the vehicle's body, power train, steering system, suspension system, exhaust system, intake system, or bumper system;

excluding ordinary body repair that does not change the exterior structure of the vehicle.  The term does not include a special interest vehicle or a motorcycle.

"Rental or U-drive motor vehicle" means a motor vehicle which is rented or leased or offered for rent or lease for a period of six months or less.

"Semitrailer" means a trailer so constructed that a substantial part of its weight rests upon the truck-tractor by which it is drawn.

"Special interest vehicle" means a vehicle of any age that, because of its significance, is being collected, preserved, restored, or maintained by a collector.  The term includes a street rod vehicle and a street rod replica vehicle, as those terms are defined in section 286-26.5; a vehicle manufactured before 1968; and a vehicle manufactured after 1967 to resemble a vehicle manufactured before 1968.

"State", except where reference is clearly to another state, territory, or possession of the United States, means the State of Hawaii.

"Tank vehicle" means any commercial motor vehicle that is designed to transport any liquid or gaseous materials within a tank that is either permanently or temporarily attached to the vehicle or the chassis.  Such vehicles include but are not limited to cargo tanks and portable tanks, as defined in Title 49 Code of Federal Regulations Part 171.  This definition does not include portable tanks having a rated capacity under one thousand gallons.

"Third party examiner" means a driver's license examiner who is qualified and has been certified by the State to examine applicants for category (4) licenses under section 286-102(b) and commercial driver licenses.

"Title state or county" means any state or any county in any state which issues certificates of title and registration and notes, liens, and other encumbrances thereon.

"Tractor-semitrailer combination" means a truck-tractor in use together with a semitrailer.

"Trailer" means a vehicle designed for carrying persons or property and for being drawn by a motor vehicle.

"Truck" means a motor vehicle designed, used, or maintained primarily for the transportation of property.

"Truck-tractor" means a truck designed and used primarily for drawing other vehicles and not so constructed as to carry a load to other than a part of the weight of the vehicle and load so drawn.

"Truck-trailer combination" means a truck in use together with a trailer.

"United States" means the fifty states and the District of Columbia.

"Vehicle" means every device in, upon, or by which any person or property is or may be transported or drawn upon a highway, but excludes devices moved by human power or devices used exclusively upon stationary rails or tracks and mopeds.

"Vehicle identification number" means the unique series of letters and numerals assigned to a vehicle either by the vehicle manufacturer or incomplete vehicle manufacturer as required by federal law, or by the county director of finance to identify a reconstructed vehicle, special interest vehicle, or motorcycle. [L 1967, c 214, pt of §2; HRS §286-2; am L 1968, c 48, §2(a); am L 1970, c 164, §2; am L 1973, c 152, §1(a); am L 1974, c 98, §1; am L 1975, c 187, §3; am L 1977, c 77, §1; am L 1978, c 175, §§7, 8; am L 1984, c 276, §3; am L 1985, c 23, §1; am L 1989, c 320, §3; am L 1990, c 43, §2 and c 342, §17; am L 1993, c 270, §1; am L 1997, c 246, §3; am L 1999, c 262, §2(1); am L 2002, c 255, §2; am L 2004, c 126, §1; am L 2006, c 22, §1 and c 130, §2; am L 2007, c 288, §2]

Revision Note

Definition of "director of finance" inserted, definition of "treasurer" deleted, and words "county chairman" deleted from definition of "executive officer" to conform to county charters.

Case Notes

Definition of "owner" not applicable to term as used in private insurance policies.  230 F. Supp. 451.



§286-3 - Powers and duties of the governor.

§286-3  Powers and duties of the governor.  The governor, in addition to other duties and responsibilities conferred upon the governor by the Constitution and laws of the State, may contract and do all other things necessary in behalf of the State to promote traffic safety.  To that end the governor shall coordinate the activities of the State and its counties.

The governor may delegate duties and functions conferred upon the governor by this chapter to the director of transportation appointed under the authority of section 26-31 who shall also be designated as the governor's highway safety representative. [L 1967, c 214, pt of §2; HRS §286-3; am L Sp 1977 1st, c 20, §9; gen ch 1985]



§286-4 - REPEALED.

§286-4  REPEALED.  L Sp 1977 1st, c 20, §10.



§286-4 - .

§286-4.1  Medical advisory board.  (a)  There is established within the office of the state director of transportation for administrative purposes a medical advisory board consisting of not fewer than five physicians licensed to practice in the State.  The members of the board shall be appointed by the governor as provided in section 26-34, except as otherwise provided by this section.  The board shall consist of one psychiatrist, one neurologist, one orthopedic surgeon, one ophthalmologist or optometrist, and one specialist in cardiovascular disease.  The members of the board shall serve without compensation but shall be reimbursed for expenses, including travel expense, actually incurred in the performance of their duties under this chapter.

(b)  The duties of the board shall include:

(1)  The development of a system for medically evaluating persons who an examiner of drivers has reason to believe have mental or physical conditions that might impair their driving ability; and

(2)  The furnishing of advice to the examiners of drivers respecting medical criteria and vision standards for motor vehicle drivers. [L 1969, c 128, §1(4); am L 1970, c 164, §3; am L Sp 1977 1st, c 20, §12; am L 1991, c 128, §1]



§286-5 - State highway safety council.

§286-5  State highway safety council.  There is established the Hawaii highway safety council.  The director of transportation shall serve as its chairperson.  The following or their designated representatives shall be members of the council:  the chief justice, the attorney general, the director of health,  the superintendent of education, the president of the University of Hawaii, the chairperson of each of the county highway safety councils established under section 286-6, and not more than twenty other persons who shall be appointed by the governor on the basis of their interest in highway safety.

The state highway safety council shall advise the governor on matters relating to the programs and activities of the State in the field of highway safety.

The members of the council shall serve without pay but shall be entitled to reimbursement for necessary expenses while attending meetings and while in discharge of their duties. [L 1967, c 214, pt of §2; HRS §286-5; am L Sp 1977 1st, c 20, §12; am L 1982, c 147, §13; gen ch 1993]



§286-6 - County traffic or highway safety councils.

§286-6  County traffic or highway safety councils.  There is established in each county a county traffic or highway safety council.  The respective county councils may make appropriations to meet the necessary expenses of their respective traffic or highway safety councils.

The following or their designated representatives shall be members of a county traffic or highway safety council:  the mayor; the chief of police; the prosecuting attorney, corporation counsel, or county attorney; the traffic engineer, chairperson of the traffic commission or safety program coordinator; and not more than fifteen other persons residing in the county who shall be appointed by the mayor on the basis of their interest in highway safety and their knowledge of local conditions.

The county traffic or highway safety council shall advise the mayor on matters relating to highway safety. [L 1967, c 214, pt of §2; HRS §286-6; gen ch 1993]

Revision Note

"Boards of supervisors", "county chairman", and "public prosecutor" deleted to conform to county charters.



§286-7 - County highway safety programs.

§286-7  County highway safety programs.  Whenever it is determined by the governor to be in the public interest, the governor may delegate highway safety programs or portions thereof to the counties; provided that the program of each county is approved by the governor.  Delegations under this section shall be made by gubernatorial proclamation. [L 1967, c 214, pt of §2; HRS §286-7; gen ch 1985]



§286-8 - Rules and regulations.

§286-8  Rules and regulations.  In order to decrease the deaths, injuries, damage, and losses resulting from highway traffic accidents, the state director of transportation shall, subject to the requirements of chapter 91, adopt rules and regulations dealing with: identification and surveillance of accident locations; highway design, construction, and maintenance; traffic control devices; pedestrian safety; police traffic services; and debris hazard control and clean up.

Any person conducting construction, maintenance, surveying, or other work on or adjacent to any public street or highway or any street where traffic regulations are imposed by state or county authority who violates the rules and regulations governing the use of traffic control devices at such work sites shall, in addition to any other penalty imposed by law, be fined not more than $1,000 or imprisoned not more than one year, or both. [L 1967, c 214, pt of §2; HRS §286-8; am L 1968, c 48, §2(b); am L 1969, c 128, §1(2); am L Sp 1977 1st, c 20, §12]



§286-9 - Facilities for physically handicapped persons.

[§286-9  Facilities for physically handicapped persons.]  The state director of transportation, under the director's authority dealing with highway design, construction, and maintenance and the director's authority dealing with pedestrian safety, shall provide that appropriate facilities be constructed at certain street locations for the use of physically handicapped persons. [L 1969, c 260, §2; am L Sp 1977 1st, c 20, §12; gen ch 1985]



§286-10 - Arrest or citation.

[§286-10]  Arrest or citation.  Except when required by state law to take immediately before a district judge a person arrested for violation of any provision of this chapter, including any rule adopted pursuant to this chapter, any person authorized to enforce the provisions of this chapter, hereinafter referred to as enforcement officer, upon arresting a person for violation of any provision of this chapter, including any rule adopted pursuant to this chapter shall issue to the alleged violator a summons or citation printed in the form hereinafter described, warning the alleged violator to appear and answer to the charge against the alleged violator at a certain place and at a time within seven days after such arrest.

The summons or citation shall be printed in a form comparable to the form of other summonses and citations used for arresting offenders and shall be designed to provide for inclusion of all necessary information.  The form and content of such summons or citation shall be adopted or prescribed by the district courts.

The original of a summons or citation shall be given to the alleged violator and the other copy or copies distributed in the manner prescribed by the district courts; provided that the district courts may prescribe alternative methods of distribution of the original and any other copy.

Summonses and citations shall be consecutively numbered and the carbon copy or copies of each shall bear the same number.

Any person who fails to appear at the place and within the time specified in the summons or citation issued to the person by the enforcement officer upon the person's arrest for violation of any provision of this chapter, including any rule adopted pursuant to this chapter, shall be guilty of a misdemeanor.

If any person fails to comply with a summons or citation issued to such person, or if any person fails or refuses to deposit bail as required, the enforcement officer shall cause a complaint to be entered against such person and secure the issuance of a warrant for the person's arrest.

When a complaint is made to any prosecuting officer of the violation of any provision of this chapter, including any rule adopted hereunder, the enforcement officer who issued the summons or citation shall subscribe to it under oath administered by another official of the department of transportation whose name has been submitted to the prosecuting officer and who has been designated by the director to administer the same. [L 1979, c 119, §4; gen ch 1985]

Cross References

Nonresident violator compact, see chapter 291A.

Case Notes

"Arrest" may involve either (1) taking the alleged violator into extended physical custody or (2) issuing the individual a citation.  84 H. 295, 933 P.2d 632.

Police officers have authority to order alleged violators out of their vehicles in the case of traffic-related criminal offenses, but not in the case of traffic violations or when statutorily required to issue a citation.  84 H. 295, 933 P.2d 632.



§286-16 - Powers and duties.

[PART IA.]  MOTOR VEHICLE REGULATION

[§286-16]  Powers and duties.  The director of transportation shall prescribe uniform standards and procedures for motor vehicle inspection, driver licensing, and registration, including the form and content of records to be maintained for the registration of vehicles and for the licensing of drivers.  [L Sp 1977 1st, c 20, pt of §8]



§286-17 - Enforcement.

[§286-17]  Enforcement.  The director of transportation shall have such powers and duties of enforcement of statutes and of rules adopted by the director as are necessary to implement this part.  The director may delegate the enforcement of this part to the county executive officers. [L Sp 1977 1st, c 20, pt of §8; gen ch 1985]



§286-18 - Rules.

[§286-18]  Rules.  The director of transportation shall adopt rules pursuant to chapter 91 necessary for the purposes of this part. [L Sp 1977 1st, c 20, pt of §8]



§286-21 - Vehicles without required equipment or in unsafe condition.

PART II.  INSPECTION OF VEHICLES

§286-21  Vehicles without required equipment or in unsafe condition.  No person shall drive or cause to move on any highway any motor vehicle, trailer, semitrailer, or pole trailer, or any combination thereof, unless the equipment thereon is in good working order and adjustment as required in this part so as not to endanger the driver or other occupant or any person upon the highway. [L 1967, c 214, pt of §2; HRS §286-21]



§286-22 - Inspection by officers of the police department.

§286-22  Inspection by officers of the police department.  (a)  The chief of police or any police officer of any county may, at any time when the chief of police or police officer has reasonable cause to believe that a vehicle is unsafe or not equipped as required by law, require the owner or driver of the vehicle to submit the vehicle to an inspection or make the necessary corrections or repairs.

(b)  If the vehicle is found to be in an unsafe condition or if any required part or equipment is not present or if any required part or equipment is present but not in proper repair, the officer shall issue a citation to the owner or driver stating the reasons that the vehicle is deemed unsafe and shall require that a new certificate of inspection as provided in section 286-26 be obtained within five days or that the defect be cured.

(c)  If upon inspection, the chief of police or any police officer determines that any vehicle is in such unsafe condition as to constitute a menace to the public and cannot reasonably be restored to a safe condition as required in this part, the chief of police or police officer shall remove the sticker which signifies the certificate of inspection and inform the director of finance who shall forthwith suspend the registration of the vehicle and give notice of the suspension to its owner.  Whenever the director of finance has suspended the registration of any vehicle under this part, the owner of the vehicle shall immediately surrender and forward to the director of finance the certificate of registration and the license plates last issued upon registration of the vehicle for the current year.

(d)  Any person aggrieved by this section shall have the right to a hearing before a district judge of the circuit in which the person is cited within five days.  The judge shall determine whether the chief of police or any police officer reasonably performed the chief of police's or police officer's duties hereunder and shall make any appropriate order. [L 1967, c 214, pt of §2; HRS §286-22; am L 1970, c 188, §§39, 40; gen ch 1985]

Revision Note

"Director of finance" substituted for "treasurer" to conform to county charters.



§286-23 - Responsibility for compliance.

§286-23  Responsibility for compliance.  (a)  Every owner or driver, upon receiving a citation as provided in section 286-22(b), shall comply therewith and shall within five days secure an official certificate of inspection or make the necessary corrections or repairs, or the driver may request a hearing as provided in section 286-22(d).

(b)  No person shall operate any vehicle after receiving a citation with reference thereto as provided in section 286-22(b), except that if the driver is authorized to do so by the police officer, the driver may return the vehicle to the driver's residence or place of business or the residence or place of business of the owner of the vehicle, or to an automotive repair shop, if within a distance of twenty miles, until a certificate of inspection is obtained or the necessary corrections or repairs are made. [L 1967, c 214, pt of §2; HRS §286-23; gen ch 1985]



§286-24 - Registered owner's responsibility; registration plates as prima facie evidence as to the fault of the registered owner.

§286-24  Registered owner's responsibility; registration plates as prima facie evidence as to the fault of the registered owner.  In any proceeding for violation of this part, the registered owner of a vehicle shall be deemed responsible for the unsafe condition of the vehicle. [L 1967, c 214, pt of §2; HRS §286-24]



§286-25 - Operation of a vehicle without a certificate of inspection.

§286-25  Operation of a vehicle without a certificate of inspection.  Whoever operates, permits the operation of, causes to be operated, or parks any vehicle on a public highway without a current official certificate of inspection, issued under section 286-26, shall be fined not more than $100. [L 1967, c 214, pt of §2; HRS §286-25; am L 1972, c 18, §1; am L 1974, c 106, §1; am L 1993, c 214, §3]

Case Notes

Statute applied to defendant, where defendant argued that traffic statutes involved only applied to businesses and state vehicles; statute did not violate defendant’s freedom of movement.  77 H. 222 (App.), 883 P.2d 644.

It is within the power of the legislature to motivate compliance with safety inspection and liability insurance laws by imposing the penalty specified in this section; because the offense of "expired safety sticker" is a civil traffic infraction and not a criminal offense, the district court improperly found motorist "guilty".  107 H. 508 (App.), 115 P.3d 687.



§286-26 - Certificates of inspection.

§286-26  Certificates of inspection.  (a)  The following vehicles shall be certified as provided in subsection (e) once every year:

(1)  Trucks, truck-tractors, semitrailers, and pole trailers having a gross vehicle weight rating of more than 10,000 pounds;

(2)  Buses;

(3)  Rental or U-drive motor vehicles two years of age or older; and

(4)  Taxicabs.

Ambulances shall be certified as provided in subsection (e) once every six months.

(b)  All other vehicles, including motorcycles, trailers, semitrailers, and pole trailers having a gross vehicle weight rating of 10,000 pounds or less, and antique motor vehicles as defined in section 249-1, except those in subsections (c) and (d), shall be certified as provided in subsection (e) every twelve months; provided that any vehicle to which this subsection applies shall not require inspection within two years of the date on which the vehicle was first sold.

(c)  Any vehicle that has been involved in an accident shall be certified as provided in subsection (e) before it is operated again if:

(1)  It is determined by a police officer or an insurer that the vehicle's equipment has been damaged so as to render the vehicle unsafe; or

(2)  It is rebuilt or restored.

(d)  Every vehicle shall be certified prior to the issuance of a temporary or permanent registration by the director of finance and prior to the transfer of any registration; provided that this requirement shall not apply to a subsequent transfer of registration in a vehicle that carries a current certificate of inspection.

(e)  Upon application for a certificate of inspection to be issued for a vehicle, an inspection as prescribed by the director under subsection (g) shall be conducted on the vehicle, and if the vehicle is found to be in a safe operating condition, a certificate of inspection shall be issued upon payment of a fee to be determined by the director.  The certificate shall state the effective date, the termination date, the name of the issuing insurance carrier, and the policy number of the motor vehicle insurance identification card for the inspected motor vehicle as specified by section 431:10C-107 or state the information contained in the proof of insurance card as specified by section 431:10G-106.  A sticker, authorized by the director, shall be affixed to the vehicle at the time a certificate of inspection is issued.  An inspection sticker which has been lost, stolen, or destroyed shall be replaced without reinspection by the inspection station that issued the original inspection sticker upon presentation of the vehicle's current certificate of inspection; provided that the current certificate of inspection and inspection sticker shall not have expired at the time the replacement is requested.  The director shall adopt rules to determine the fee for replacement of lost, stolen, or destroyed inspection stickers.

(f)  The operator of an official inspection station shall pay, from the fee in subsection (e), an amount to be determined by rules adopted pursuant to chapter 91 to the director of transportation.  This amount shall be expended only for administration and enforcement of the periodic motor vehicle inspection program.  The funds collected pursuant to this subsection shall be deposited into the highway special fund.

(g)  The director of transportation shall adopt necessary rules for the administration of inspections and the issuance of certificates of inspection.

(h)  This section shall not apply to:

(1)  Any motor vehicle which is covered by part XI, governing safety of motor carrier vehicle operation and equipment; provided that the rules adopted pursuant to part IA impose standards of inspection at least as strict as those imposed under subsection (g) and that certification is required at least as often as provided in subsections (a), (b), (c), and (d); and

(2)  Aircraft servicing vehicles that are being used exclusively on lands set aside to the department of transportation for airport purposes.

(i)  As part of the inspection required by this section, the owner of the vehicle to be inspected shall produce and display the motor vehicle insurance identification card for the inspected motor vehicle required by section 431:10C-107 or the proof of insurance card required by section 431:10G-106.  If no card is displayed, then the sticker authorized by the director shall not be affixed to the vehicle and the certificate of inspection shall not be issued. [L 1967, c 214, pt of §2; HRS §286-26; am L 1969, c 128, §1(3); am L 1970, c 73, §1(c); am L 1974, c 98, §2; am L Sp 1977 1st, c 20, §11; am L 1978, c 91, §9; am L 1982, c 13, §§1, 2; am L 1984, c 276, §4; am L 1986, c 33, §1 and c 239, §1; am L 1987, c 222, §1; am L 1988, c 253, §1; am L 1989, c 326, §1; am L 1990, c 34, §14; am L 1992, c 170, §1 and c 242, §1; am L 1997, c 251, §§5, 6; am L 2002, c 138, §1]



§286-26.5 - Special interest vehicles.

§286-26.5  Special interest vehicles.  (a)  As used in this section:

"Collector" means an owner of one or more vehicles, including parts vehicles, who collects, purchases, acquires, trades, or disposes of a vehicle or its parts, for the owner's own use, to preserve, restore, and maintain the vehicle or another vehicle for hobby or historical purposes.

"Parts vehicle" means a vehicle that is owned by a collector to furnish parts for the restoration or maintenance of a special interest vehicle.

"Street rod replica vehicle" means a vehicle that was assembled from a manufactured kit, either as:

(1)  A complete kit to construct a new vehicle consisting of a prefabricated body and chassis;

(2)  Components manufactured before 1968; or

(3)  Components manufactured after 1967 to resemble a vehicle manufactured before 1968;

and that has been modified in its body style or design through the use of nonoriginal or reproduction components, such as the frame, engine, drive train, suspension, or brakes, in a manner that does not adversely affect its safe performance as a motor vehicle or render the vehicle unlawful for use on public highways.

"Street rod vehicle" means a vehicle that was:

(1)  Manufactured before 1968; or

(2)  Manufactured after 1967 to resemble a vehicle manufactured before 1968;

and that has been modified in its body style or design through the use of nonoriginal or reproduction components, such as the frame, engine, drive train, suspension, or brakes, in a manner that does not adversely affect its safe performance as a motor vehicle or render the vehicle unlawful for use on public highways.  The term does not include a motorcycle, an antique vehicle, or a restored vehicle.

(b)  If a street rod vehicle was manufactured before 1968 and has been modified in body style or design, the make and year of the vehicle shall be the year the vehicle most nearly resembles.  If a street rod vehicle was manufactured after 1967 to resemble a vehicle manufactured before 1968, the body type of the vehicle shall be street rod vehicle or "STRD".

(c)  A state vehicle identification number shall be issued to a street rod vehicle that was manufactured after 1967 to resemble a vehicle manufactured before 1968, when no vehicle identification number is present on the vehicle; when more than one vehicle identification number is present on the vehicle; or when the vehicle identification number is absent from the body or frame, or both, of the vehicle.  The state vehicle identification number shall be assigned by the director of finance of the county in which the vehicle resides; provided that not more than one hundred vehicle identification numbers shall be issued annually.

To obtain a state vehicle identification number under this subsection, the owner of a street rod vehicle that was manufactured after 1967 to resemble a vehicle manufactured before 1968 shall provide:

(1)  A title of ownership from the previous owner of the vehicle's body or frame;

(2)  A bill of sale or invoices for all major parts used in the modification of the vehicle; and

(3)  A weight certificate issued by a state-certified scale for the actual weight of the vehicle.

(d)  Notwithstanding any other law to the contrary:

(1)  Street rod vehicles and street rod replica vehicles shall be equipped with the following equipment:

(A)  Hydraulic service brakes on all wheels;

(B)  Sealed beam or halogen headlights;

(C)  Turn signals and a turn signaling switch;

(D)  Safety glass or lexan windshield;

(E)  Electric or vacuum windshield wiper located in front of the driver;

(F)  Standard or DOT/SAE-approved tail lights;

(G)  A parking brake that operates on at least two wheels on the same axle; and

(H)  Seat belt assembly as provided in section 291-11.6;

(2)  Street rod vehicles and street rod replica vehicles shall be equipped in such a manner that no part of a vehicle, other than the vehicle's tires, will make contact with the surface of a flat highway when the vehicle is operated on the same;

(3)  Bumpers, hoods, door handles, and fenders shall be optional equipment on street rod vehicles and street rod replica vehicles; and

(4)  Bumpers, hoods, door handles, and fenders shall be optional equipment on vehicles manufactured before 1968, and on vehicles manufactured after 1967 to resemble a vehicle manufactured before 1968.

In the event of a conflict between this subsection and equipment requirements specified in chapters 286, 291 and 291C, this subsection shall control.

(e)  If a street rod replica vehicle was assembled from a manufactured kit as a complete kit to construct a new vehicle consisting of a prefabricated body and chassis, the year of the vehicle shall be the year the vehicle resembles as reflected on the manufacturer's certificate of origin.  If a street rod replica vehicle was assembled from a manufactured kit as components manufactured before 1968 or components manufactured after 1967 to resemble a vehicle manufactured before 1968, the year of the vehicle shall be the year the vehicle resembles as reflected on the manufacturer's certificate of origin.  The certificate of title for a street rod replica vehicle shall be for the make and year the vehicle resembles, and the body type of the vehicle shall be street rod vehicle replica (STRD-RPLC).

(f)  The state vehicle identification number of a street rod replica vehicle that was assembled from a manufactured kit as a complete kit to construct a new vehicle consisting of a prefabricated body and chassis shall be taken from the manufacturer's certificate of origin.  The state vehicle identification number shall be assigned by the director of finance of the county in which the vehicle resides; provided that not more than one hundred vehicle identification numbers shall be issued annually.

The state vehicle identification number of a street rod replica vehicle that was assembled from a manufactured kit as components manufactured before 1968 or components manufactured after 1967 to resemble a vehicle manufactured before 1968, shall be taken from the manufacturer's certificate of origin or provided by the director of finance of the county in which the vehicle resides.

To obtain a state vehicle identification number under this subsection, the owner of a street rod replica vehicle shall provide:

(1)  Ownership documents from the manufacturer of the kit or components;

(2)  All shipping and freight documents for the kit or components; and

(3)  A weight certificate issued by a state-certified scale for the actual weight of the vehicle.

(g)  A state vehicle identification number shall be issued to a street rod replica vehicle when the vehicle identification number is absent from the body or frame, or both, of the vehicle; or when the vehicle identification number is absent from the manufacturer's certificate of origin.  The state vehicle identification number shall be assigned by the director of finance of the county in which the vehicle resides; provided that not more than one hundred vehicle identification numbers shall be issued annually. [L 1997, c 246, §2; am L 2004, c 126, §2]



§286-27 - Permits to operate official inspection stations.

§286-27  Permits to operate official inspection stations.  (a)  The department of transportation, referred to in this section and sections 286-28 and 286-29 as "the department", shall be responsible for issuing permits for and furnishing instructions and all forms to official inspection stations.  The stations shall operate in the manner directed by the department pursuant to standards established by the director of transportation.

(b)  Application for an official inspection permit shall be made upon an official form and shall be granted only when the department is satisfied that the station is equipped properly and has competent personnel to make the required inspections.  Before issuing a permit, the department shall require the applicant to file proof that the applicant has, in effect, a liability insurance policy, issued to the applicant by an insurance company authorized to do business in the State, insuring against the liability of the applicant and any of the applicant's employees in minimum amounts as follows:  comprehensive public liability insurance in the amount of $10,000 for one person and $20,000 for one accident and comprehensive property damage insurance of $5,000; provided that the director of transportation by rules may establish higher limits; provided that the proof of insurance need not be filed by an applicant who shall inspect only vehicles owned by the applicant; and provided further that the proof of insurance need not be filed by instrumentalities of the United States.

(c)  Official inspection stations in this State shall be exempt from liability arising from the destruction of property or injury to persons caused by special interest vehicles; provided that the official inspection station:

(1)  Meets the requirements of subsection (b); and

(2)  Exercises due diligence in inspecting special interest vehicles in accordance with applicable standards for motor vehicle and equipment safety for special interest vehicles.

(d)  A permit for an official station shall not be assigned or transferred or used at any location other than that designated by the department and every permit shall be posted in a conspicuous place at the location designated.

(e)  The counties shall provide for the necessary administrative and enforcement services.

(f)  The counties shall be reimbursed the costs incurred in providing the services under subsection (e). [L 1967, c 214, pt of §2; HRS §286-27; am L 1968, c 48, §2(c); am L 1969, c 128, §1(5); am L Sp 1977 1st, c 20, §12; gen ch 1985; am L 1988, c 253, §2; am L 1989, c 326, §2; am L 1997, c 246, §4]

Attorney General Opinions

Military post and base exchanges as official inspection stations; compliance with statute may be required.  Att. Gen. Op. 69-3.



§286-28 - Suspension or revocation of permits.

§286-28  Suspension or revocation of permits.  The department shall supervise and cause inspections to be made of official inspection stations and shall suspend or revoke and require the surrender of the permit issued to a station which it finds is not properly conducting inspections.  The department shall maintain and post at its office lists of all stations holding permits and those whose permits have been suspended or revoked. [L 1967, c 214, pt of §2; HRS §286-28; am L 1968, c 48, §2(c)]



§286-29 - Improper representation as official inspection station.

§286-29  Improper representation as official inspection station.  Any person who shall in any manner represent that the business operated at any location is an official inspection station without a permit issued by the department under section 286-27, or any person other than a person operating an inspection station under a permit granted by the department who issues a certificate of inspection shall be fined not more than $1,000 or imprisoned not more than one year, or both. [L 1967, c 214, pt of §2; HRS §286-29; am L 1968, c 48, §2(c)]



§286-30 - False certificates.

§286-30  False certificates.  Any person who makes, issues, or knowingly uses any imitation or counterfeit of an official certificate of inspection, or any person who displays or causes or permits to be displayed upon any vehicle any certificate of inspection knowing the same to be issued for another vehicle or issued without an inspection having been made or issued without authority as provided herein shall be fined not more than $1,000 or imprisoned not more than thirty days, or both. [L 1967, c 214, pt of §2; HRS §286-30; am L 1998, c 287, §1]



§286-41 - Application for registration; full faith and credit to current certificates; this part not applicable to certain equipment.

PART III.  REGISTRATION OF VEHICLES

§286-41  Application for registration; full faith and credit to current certificates; this part not applicable to certain equipment.  (a)  Every owner of a motor vehicle which is to be operated upon the public highways shall, for each vehicle owned, except as herein otherwise provided, apply to the director of finance of the county where the vehicle is to be operated, for the registration thereof.  If a vehicle is moved to another county and is to be operated upon the public highways of that county, the existing certificate of registration shall be valid until its expiration date, at which time the owner shall apply to the director of finance of the county in which the vehicle is then located for the registration of the vehicle, whether or not the owner is domiciled in the county or the owner's principal place of business is in that county, except that this provision shall not apply to vehicles which are temporarily transferred to another county for a period of not more than three months.

(b)  Application for the registration of a vehicle shall be made upon the appropriate form furnished by the director of finance and shall contain the name, occupation, and address of the owner and legal owner; and, if the applicant is a member of the United States naval or military forces, the applicant shall give the organization and station.  All applications shall also contain a description of the vehicle, including the name of the maker, the type of fuel for the use of which it is adapted (e.g., gasoline, diesel oil, liquefied petroleum gas), the serial or motor number, and the date first sold by the manufacturer or dealer, and such further description of the vehicle as is called for in the form, and such other information as may be required by the director of finance, to establish legal ownership.  A person applying for initial registration of a neighborhood electric vehicle shall certify in writing that a notice of the operational restrictions applying to the vehicle as provided in section 291C-134 are contained on a permanent notice attached to or painted on the vehicle in a location that is in clear view of the driver.

(c)  If the vehicle to be registered is specially constructed, reconstructed, or rebuilt; is a special interest vehicle; or is an imported vehicle, this fact shall be stated in the application and upon the registration of the special interest motor vehicle and imported motor vehicle, which has been registered until that time in any other state or county, and the owner shall surrender to the director of finance the certificates of registration or other evidence of such form of registration as may be in the applicant's possession or control.  The director of finance shall grant full faith and credit to the currently valid certificates of title and registration describing the vehicle, the ownership thereof, and any liens noted thereon, issued by any title state or county in which the vehicle was last registered.  The acceptance by the director of finance of a certificate of title or of registration issued by another state or county, as provided in this subsection, in the absence of knowledge that the certificate is forged, fraudulent, or void, shall be a sufficient determination of the genuineness and regularity of the certificate and of the truth of the recitals therein, and no liability shall be incurred by any officer or employee of the director of finance by reason of so accepting the certificate.

(d)  The owner of every motor vehicle of the current, previous, and subsequent year model bought out-of-state, subsequently brought into the State, and subject to the use tax under chapter 238 shall provide with the application for registration proof of payment of the use tax pursuant to requirements established by the department of taxation.  No registration certificate shall be issued without proof of payment of the use tax.

(e)  Notwithstanding any other law to the contrary, the director of finance of the county in which the application for registration is sought shall not require proof of insurance as a condition to satisfy the requirements of this part.  This subsection shall apply only to the initial registration of any motor vehicle.

(f)  The provisions of this part requiring the registration of motor vehicles shall not apply to:

(1)  Special mobile equipment;

(2)  Implements of husbandry temporarily drawn, moved, or otherwise propelled upon the public highways; and

(3)  Aircraft servicing vehicles which are being used exclusively on lands set aside to the department of transportation for airport purposes. [L 1929, c 197, §1; RL 1935, §2665; RL 1945, §7336; am L 1951, c 168, §1(b), (c); am L 1953, c 69, §1; am L 1955, c 165, §1; RL 1955, §160-2; HRS §286-41; am L 1984, c 276, §5; gen ch 1985; am L 1986, c 33, §2 and c 50, §2; am L 1987, c 171, §1; am L 1997, c 246, §5; am L 1999, c 262, §2(2); am L 2002, c 225, §2; am L 2003, c 3, §9]

Cross References

Interisland shipping of vehicles, see §286-271.

Case Notes

Use of automobile subject to extensive police regulations.  31 H. 726, aff'd 54 F.2d 313.



§286-42 - County finance director's duties.

§286-42  County finance director's duties.  (a)  The county director of finance shall examine and to the best of the director's ability determine the genuineness and regularity of every registration and transfer of registration of a vehicle as in this part provided, in order that every certificate issued for a vehicle shall contain true statements of the ownership thereof, and to prevent the registration of a vehicle by any person not entitled thereto, and the director of finance may require any applicant to furnish such information, in addition to that contained in the application, as may be necessary to satisfy the director of finance of the truth and regularity of the application.  The director of finance may accept any county certificate of title issued for a vehicle as prima facie evidence of ownership for registration and transfer of registration.  The director may issue vehicle identification numbers for reconstructed vehicles, special interest vehicles, or motorcycles, which do not have vehicle identification numbers if the director determines that the requirements of this section have been met.

The county director of finance may register a motorcycle with an after market frame, using the vehicle identification number of the frame as issued by the incomplete vehicle manufacturer of the frame.  A bill of sale and Manufacturers Statement of Origin for the frame, engine, and transmission must be presented and retained as a part of the permanent county registration records.  If a Manufacturers Statement of Origin is not available for the engine and transmission due to the use of a used or reconstructed engine, transmission, or both, then a bill of sale or other proof of ownership, satisfactory to the director of finance must be presented.

(b)  For the purpose of registering standard makes and body types of new passenger motor vehicles the director of finance may accept the certificate of any licensed motor vehicle dealer certifying to the weight and identification of such vehicle.  The director of finance of any county may accept the certificate of the director of finance of any other county as to weight and identification of any such vehicle.

(c)  The director of finance may enter into a contract with new car dealerships and motor vehicle rental companies for the registration of new motor vehicles consistent with any statute, ordinance, or provision of any applicable collective bargaining agreement.  The director of finance may adopt rules pursuant to chapter 91 as may be necessary for the application, bonding, and procedural requirements of such contractor.

(d)  In the event the director of finance is not satisfied as to the ownership of any vehicle sought to be registered, unless the applicant presents satisfactory evidence to the director of finance of the applicant's ownership of the vehicle and as to any liens thereon, the director of finance may accept from the applicant a bond in such form as may be determined by the director of finance in an amount equal to the retail value of the vehicle.  The bond and the deposit thereof shall be conditioned to protect the director of finance and any subsequent purchaser of the vehicle or person acquiring any lien thereon or the successor in interest of any such person against any loss or damage on account of any defect in or undisclosed encumbrance upon the right, title, and interest of the applicant in and to the vehicle.  Any such interested person shall have a right of action to recover on any such bond for any breach of the conditions for which the same was deposited.  The aggregate liability of the surety to all such persons shall in no event exceed the amount of the bond and interest thereon, plus a reasonable attorney's fee to be allowed by the court incurred to procure the recovery under the bond.  The bond shall (unless suit has been instituted thereon) be returned and surrendered at the end of three years.

(e)  The county finance director, upon being notified by the designated county department that a vehicle is a special interest vehicle or that a vehicle has been inspected and approved as a reconstructed vehicle, shall cause that fact to be shown upon the registration and title certificates for that vehicle. [L 1929, c 197, §2; RL 1935, §2666; RL 1945, §7337; am L 1949, c 162, §1; am L 1953, c 69, §2; RL 1955, §160-3; am L Sp 1959 2d, c 1, §16; HRS §286-42; am L 1977, c 77, §3; am L 1984, c 276, §6; gen ch 1985; am L 1992, c 135, §1; am L 1995, c 164, §2; am L 1996, c 108, §1; am L 1997, c 246, §6; am L 2002, c 255, §3]



§286-43 - Defacing serial numbers, etc.

§286-43  Defacing serial numbers, etc., of motor vehicles. It shall be unlawful for any person to wilfully deface, destroy, or alter the serial number, a component part number, or identification mark of any vehicle, so placed or stamped on any vehicle by the manufacturer for the purpose of identifying the vehicle or its component parts, nor shall any person place or stamp any serial, motor, or other number or mark upon a vehicle, except one assigned thereto by the director of finance.

This section does not prohibit the restoration by an owner of an original motor, or other mark or number, when the restoration is authorized in writing by the director of finance, nor prevent any manufacturer from placing in the ordinary course of business, numbers or marks upon new motor vehicles or new parts thereof. [L 1965, c 5, pt of §1b; Supp, §160-4.1; HRS §286-43]

Revision Note

"Director of finance" substituted for "treasurer" to conform to county charters.



§286-44 - Unlawful to possess certain motor vehicles, parts, etc.

§286-44  Unlawful to possess certain motor vehicles, parts, etc.; forfeiture.  (a)  It shall be unlawful for any person to possess a motor vehicle, a motor block, or any part thereof, knowing that the motor number, serial number, or manufacturer's number, placed on the same by the manufacturer for the purpose of identification, has been changed, altered, erased, or mutilated, for the purpose of changing the identity of the motor vehicle, motor, motor block, or any part thereof.  All such motor vehicles, motor blocks, or parts from which the manufacturer's identification number has been removed, defaced, or altered shall be forfeited to the county where found and if not identified may be sold at public auction or destroyed.  If identified, all persons having an interest in the motor vehicle, motor block, or part shall be notified, there shall be assigned a new registration number, and the motor vehicle, motor block, or part shall be returned to the owner entitled to possession.

(b)  The chief of police of each county or officers of the county police who are permanently assigned to conduct vehicle theft investigations may immediately inspect, during normal business hours or whenever the dealer or dealer's agents or employees are otherwise present, any records required by chapter 286, 289, or 445 and any articles described in such records that the police reasonably believe are stolen goods, limited to the purpose of establishing rightful title or registration of vehicles or identifiable vehicle components in order to determine rightful ownership or possession, on the premises of:

(1)  Any motor vehicle repair dealer required to be licensed under chapter 437B; or

(2)  Any person licensed pursuant to sections 289-2 and 289-3 to engage in the business of purchasing or selling used motor vehicle parts or accessories, or wrecking, salvaging, or dismantling motor vehicles for the purpose of reselling the parts or accessories thereof.

As used in this section, "identifiable vehicle component" means any component of a motor vehicle, including motor block or part that can be distinguished from other similar components by a serial number or other unique distinguishing number, sign, or symbol.  Whenever possible, inspections conducted pursuant to this subsection shall be conducted at a time and in a manner so as to minimize any interference with, or delay of, business operations. [L 1965, c 5, pt of §1b; Supp, §160-4.2; HRS §286-44; am L 1972, c 69, §1; am L 1998, c 98, §1; am L 2000, c 35, §1]

Case Notes

Trial court did not err in finding that trucks were contraband where there was substantial evidence to support court's finding that the VINs of the two trucks had been "changed, altered, erased, or mutilated, for the purpose of changing the identity of the motor vehicle", and defendant's possession of not one, but two trucks with altered VINs, when considered with defendant's bargain-basement purchases of two other trucks from which elements of identity were taken for the two other trucks, gave substantial support for the inference that defendant knew of the alterations and their purpose.  101 H. 422 (App.), 70 P.3d 648.

Where trial court failed to fulfill its statutory mandate under subsection (a) that truck "be returned to the owner entitled to possession" by failing to determine whether truck was contraband under this section, judgment vacated.  101 H. 422 (App.), 70 P.3d 648.



§286-44.5 - Salvage certificate.

[§286-44.5]  Salvage certificate.  (a)  An application for a salvage certificate shall be accompanied by a fee in an amount determined by the director of finance and shall contain:

(1)  The name and address of the applicant;

(2)  A description of the vehicle being salvaged; and

(3)  Any further information reasonably required by the director of finance.

(b)  A salvage certificate shall authorize the holder of the certificate to possess, transport but not drive upon a highway, and transfer ownership in a salvage vehicle.

(c)  A salvage certificate shall contain the word "salvage" on the face of the certificate and shall be made upon forms prescribed by the director of finance. [L 1984, c 276, §1]



§286-45 - Records of county finance director.

§286-45  Records of county finance director.  The director of finance shall file each application received and register the vehicle therein described in a record or book to be kept by the director of finance under the following headings:

(1)  Vehicle registration number;

(2)  Name of owner; and

(3)  Vehicle identification number.

The director of finance may microfilm vehicle registration and ownership records which are a year old and may discard the original records.  The director of finance may discard vehicle registration and ownership records which are older than six years. [L 1929, c 197, §§4, 5; RL 1935, §2668; RL 1945, §7339; RL 1955, §160-5; am L 1959, c 87, §1; am L 1967, c 61, §1; HRS §286-45; am L l969, c 268, §1; am L 1970, c 73, §1(b); gen ch 1985; am L 1998, c 234, §§2, 29; am L 1999, c 263, §2; am L 2000, c 240, §§2, 21; am L 2001, c 55, §12; am L 2002, c 58, §2]



§286-46 - Tax lien and encumbrance record.

§286-46  Tax lien and encumbrance record.  (a)  The director of finance shall keep a book or record to be known as the "tax lien and encumbrance record" in which the following information shall be entered:

(1)  Notices of liens for internal revenue taxes payable to the United States and certificates of release thereof;

(2)  Notices of liens or taxes payable to the State and certificates of release thereof;

(3)  Notices of seizure in accordance with law of any registered motor vehicle upon any writ of attachment, execution, or other process issued under authority of law;

(4)  Notices of restraining order or other order affecting the registration of any registered motor vehicle;

(5)  Notice of any proceeding or action affecting the title of a registered motor vehicle or the interest of the owner or legal owner thereof; and

(6)  Notice of release of any of the foregoing.

(b)  With the exception of delinquent taxes and penalties imposed by section 249-10, the record shall show the year, month, day, hour, and minute at which the notice has been filed with the director of finance, shall show the nature and kind of lien or encumbrance claimed, the amount of tax or other claim, with interest, penalties, and costs, and shall identify the registered motor vehicles affected by the lien or encumbrance, and shall contain such further information as the director of finance may require.  The record shall be a public record and may be arranged in such manner as the director of finance determines.

The interest of the owner or the legal owner in the motor vehicle shall not be deemed to be affected until the notice referred to in subsection (a)(1) to (5) has been filed with the director of finance in such form as the director of finance shall prescribe for entry in the tax lien and encumbrance record; provided the director of finance may require the payment of delinquent taxes and penalties as a condition precedent to the vehicle's renewal, registration, or transfer of ownership.  The director of finance shall charge a fee of $5 for each entry made in the tax lien and encumbrance record, which shall be deposited in the general fund.

Nothing in this section shall be deemed to alter or amend any statute relating to tax liens or the enforcement thereof. [L 1949, c 164, §1; RL 1955, §160-6; HRS §286-46; am L 1969, c 98, §1; am L 1993, c 151, §2; am L 1995, c 164, §3]



§286-47 - Certificate of registration; certificate of ownership; containers.

§286-47  Certificate of registration; certificate of ownership; containers.  Upon the registration of a vehicle, the director of finance shall issue a certificate of registration to the owner and a certificate of ownership to the legal owner, or to a dealer who shall be a person licensed to sell new motor vehicles under chapter 437 which certificates shall meet the following requirements:

(1)  Both the certificate of registration and the certificate of ownership shall contain upon the face thereof, the date issued, the registration number assigned to the owner and to the vehicle, the name and address of the owner and legal owner in typewriting, also such description of the registered vehicle as may be determined by the director of finance.  If any of the information subsequently proves to be a typographical error, the dealer, as defined in section 437-1.1, shall notify the director of finance of the error by a written certificate stating the reasons for and nature of the error and the correction which should be made in the certificate of registration and the certificate of ownership.  Upon receipt of the dealer's certificate by the director of finance, the certificate of registration and the certificate of ownership shall be corrected accordingly so long as the correction does not constitute a change of the vehicle originally registered.  A fee shall be paid to the director of finance for each instance of correction of the registration records.  The fee charged for each instance of correction of the registration records shall be established by the county's legislative body;

(2)  In addition to the requirements provided for in paragraph (1) above, the face of the certificate of ownership shall contain endorsement lines for the transfer of title or interest of the registered owner and legal owner, and the odometer reading of the vehicle on the date of transfer.  The reverse side of the certificate of ownership shall contain the application for registration by the transferee;

(3)  (A)  Every owner shall keep the certificate of registration within the vehicle for which it is registered and shall present the same at the request of a police officer, or in the event the vehicle is a motorcycle, shall carry such certificate in a convenient receptacle attached to the vehicle and which shall be presented at the request of a police officer;

(B)  This shall not apply to state or county vehicles readily identified by the license plates and markings on sides of such vehicles;

(C)  This shall not apply to commercial vehicles defined as rental motor vehicles, or cars shipped by licensed car dealerships or repossession companies.  These businesses may keep a duplicate copy of the certificate of registration within the vehicle for which it is registered, in which case the certificate of registration shall be available for inspection at their principal place of business within the State; and

(D)  This requirement to carry the certificate of registration with the vehicle shall not apply when such certificate is removed from the vehicle for the purpose of application for renewal, transfer of registration, or to record a change in the registration. [L 1929, c 197, §§6, 13; RL 1935, §2669; RL 1945, §7340; am L 1949, c 166, §1; am L 1953, c 131, §1(a), (b); RL 1955, §160-7; HRS §286-47; am L 1970, c 73, §1(a); am L 1972, c 159, §1; am L 1980, c 141, §1; am L 1981, c 44, §1 and c 82, §18; am L 1998, c 95, §1]



§286-47.2 - Certificate of trailer registration.

[§286-47.2]  Certificate of trailer registration.  Upon the registration of a trailer, the director of finance shall issue a certificate of registration to the owner, dealer, or manufacturer of the trailer.  The certificate shall meet the following requirements:

(1)  It shall contain upon the face thereof, the date it was issued, the license plate number assigned to the vehicle, the vehicle identification number of the vehicle, the name and address of the registered owner of the vehicle, and such description of the registered vehicle as may be required by the director of finance.  If any of the information subsequently proves to be incorrect due to a typographical error, the dealer, manufacturer, or owner of the trailer shall notify the director of finance of the error by a written certificate stating the reasons for and nature of the error and the correction that should be made on the certificate of registration.  Upon receipt of such notification by the director of finance, the certificate of registration shall be corrected accordingly so long as the correction does not constitute a change of the vehicle originally registered.  A fee shall be paid to the director of finance for each instance of correction of the registration records.  The fee charged for each instance of correction of the registration records shall be established by the county's legislative body.

(2)  In addition to the requirements provided for in paragraph (1), the face of the certificate of registration shall contain endorsement lines for the transfer of interest of the registered owner of the trailer.

(3)  Every owner of a trailer, except for those trailers owned by a company or person operating under the jurisdiction of the public utilities commission, shall carry the certificate of registration with the trailer and shall present the certificate at the request of a police officer.  This requirement to carry the certificate of registration with the trailer shall not apply when the certificate is removed for the purpose of application for renewal, transfer of registration, or to record a change in the registration.

(4)  The director of finance shall not issue a certificate of ownership for a trailer nor record any liens upon or legal ownership to the trailer. [L 1985, c 27, pt of §1]



§286-47.5 - Notice of change of address or name; penalty.

[§286-47.5]  Notice of change of address or name; penalty.  (a)  If the address of a registered owner of a motor vehicle is changed from that stated on the application or the certificate of registration, the registered owner shall, within thirty days after the change, notify the appropriate county director of finance, in writing, of the change, stating the registered owner's old and new addresses.

(b)  If the name of a registered owner of a motor vehicle is changed from that shown on the application or the certificate of registration or certificate of ownership, the registered owner shall, within thirty days after the change, notify the appropriate county director of finance, in writing, of the change and shall submit together with the notice, the certificate of ownership, the current year's certificate of registration, if any has been issued to the registered owner, and proof of the change of name.  Upon receipt of the certificate of ownership, certificate of registration, if any, and satisfactory proof of the change of name, the county director of finance shall issue a new certificate of ownership and certificate of registration.  The charge for the issuance of a new certificate of ownership and certificate of registration shall be as provided by law except that in the case of individual owners, no charge shall be made.

(c)  For the purposes of this section, the following terms shall have the following meanings:

(1)  "Registered owner" includes an applicant for registration of a motor vehicle the processing of whose application has not been completed by the issuance of a certificate of registration and a certificate of ownership.

(2)  "Individual owners" excludes corporate owners of motor vehicles.

(d)  Any person who violates this section shall be fined not more than $25. [L 1975, c 43, §1; gen ch 1985]



§286-48 - Certificates of ownership of salvaged motor vehicles.

§286-48  Certificates of ownership of salvaged motor vehicles.  (a)  Whenever a motor vehicle subject to registration under this part is sold as salvage or conveyed to an insurance company, in the ordinary course of business or as the result of a total loss insurance settlement where the insurance company receives the certificates of registration and ownership, the purchaser or, if an insurance company its authorized agent, shall within ten days from the purchase, or the settlement of the insurance loss, forward the motor vehicle's endorsed certificate of ownership or other evidence of title, certificate of registration, license plates, and an application for a salvage certificate as provided for in section 286-44.5, to the director of finance.  If the certificate of registration or one or both license plates are lost, an affidavit, duly notarized and signed by the party responsible for the compliance of this section stating that the party has no knowledge of the location of the certificate of registration or the license plates, shall be filed with the director of finance of the county having jurisdiction over the vehicle.  In any event the certificate of ownership or other evidence of title shall be forwarded to the director of finance.

(b)  Upon receipt of the certificate of ownership, certificate of registration, license plates, and application for a salvage certificate, the director of finance shall issue a salvage certificate in the name of the purchaser or insurance company.

(c)  Upon resale of the salvage vehicle, the seller or, if the seller is an insurance company, its authorized agent shall transfer the salvage certificate and issue a bill of sale to the purchaser which shall be on a form prescribed by the director of finance.  The seller shall notify the purchaser, in writing, of the requirements of this chapter regarding the recertification of salvage vehicles.  The seller shall sell the salvage vehicle only to a person licensed pursuant to chapter 437B, sections 289-4, or 445-232, or any person who executes an affidavit which states whether or not the salvage vehicle would be used to construct a rebuilt vehicle as defined in section 286-2 and that if the salvage vehicle is to be rebuilt, the purchaser will register the rebuilt vehicle as required by this chapter.

(d)  In the event the salvage vehicle is rebuilt so as to be capable of again operating on the highways of this State, the motor vehicle shall not be licensed for such operation, nor shall the ownership thereof be transferred until there is submitted to the director of finance:

(1)  The prescribed bill of sale;

(2)  An appropriate application for registration of the rebuilt or restored motor vehicle along with the salvage certificate and a certificate of inspection signed by the registered or certified motor vehicle repair dealer who is bonded as required by section 437B-26, and who rebuilt the vehicle, attesting that the original recognized vehicle manufacturer's established repair procedures or specifications and allowable tolerances for the particular model and year were utilized and adhered to; and

(3)  Any other document and fee required by the director of finance.

The counties may, by ordinance, establish the fee to be charged for the inspection of rebuilt motor vehicles.

(e)  Whenever a certificate of registration and certificate of ownership is issued for a motor vehicle with respect to which a salvage certificate has been previously issued, the new certificates shall conform to the requirements of section 286-47 and:

(1)  Bear the words "Rebuilt Vehicle"; and

(2)  Appear in such a manner as to distinguish them from the certificate of registration and certificate of ownership for motor vehicles other than rebuilt or restored motor vehicles.

(f)  In the event a total loss insurance settlement between an insurance company and its insured or a claimant for property damage caused by its insured results in the retention of the salvage vehicle by the insured or claimant, as the case may be, then in such event, the insurance company or its authorized agent shall notify, within ten days from the date of settlement, the director of finance of such retention by its insured or claimant, as the case may be, and shall notify its insured, or claimant as the case may be, in writing, of the requirements of this chapter regarding the recertification of salvage vehicles.  The notification shall be on a form prescribed by the director of finance. [L 1967, c 178, §2; HRS §286-48; am L 1969, c 194, §1; am L 1984, c 276, §7; gen ch 1985; am L 1986, c 74, §2; am L 1987, c 51, §1; am L 1988, c 315, §1]



§286-49 - Registration of vehicles under two or more names.

§286-49  Registration of vehicles under two or more names.  Unless otherwise specifically stated by a written document, any vehicle registered in the names of two or more persons shall be presumed to be owned in joint tenancy. [L 1967, c 266, §1; HRS §286-49; am L 1999, c 221, §1]



§286-50 - Registration of vehicle located outside State; correction of errors; fee for correcting errors.

§286-50  Registration of vehicle located outside State; correction of errors; fee for correcting errors.  (a)  The director of finance of a county shall not accept an application for registration of any vehicle under this part unless the vehicle at the time of application is to be operated on the public highways of that county as required under section 286-41 or, if the vehicle is not within the State, the vehicle is currently registered in the State in the name of a bona fide resident of the State.  However, the director of finance shall accept and grant an application and issue number plates for a new unlicensed vehicle which is not within the State when the application is accompanied by a written certificate signed by the seller, who shall be a person licensed to sell new motor vehicles under chapter 437, giving the name and local address of the seller and the purchaser and a description of the vehicle, including a statement of the weight thereof, and, when the vehicle identification numbers of such new vehicle are not available, a statement of such fact, and also by a written certificate of the purchaser giving the purchaser's name, the purchaser's local address and permanent residence, and the name of the seller, a full description of the vehicle, and a statement that the use tax payable thereon has been paid or that the same will be paid within sixty days of the arrival of the vehicle in the State.  One copy of the application when granted shall be furnished by the director of finance to the director of taxation.  In a case where the vehicle identification  numbers of the new vehicle are not available at the time of the application, the dealer shall certify to the vehicle identification numbers thereof upon receipt of the numbers from the factory or manufacturer, which certificate the director of finance shall enter in the director of finance's registration records.  Within sixty days after arrival in the State of any such vehicle, unless the same has been shown in the application or subsequent certification, the dealer shall furnish to the director of finance a certificate of the dealer, identifying the vehicle by the vehicle identification numbers or other description, and evidence of arrival in the State of any such vehicle, which information the director of finance shall enter in the director of finance's registration records.

If the vehicle identification numbers of the vehicle, as given in the dealer's certificate of the vehicle identification numbers, subsequently prove to be erroneous on account of error in the information received by the dealer from the factory or manufacturer, or for any other reason, the dealer shall notify the director of finance of the error by a written certificate of the dealer stating the reasons for the nature of the error and the correction which should be made in the registration records; and upon receipt of the dealer's certificate by the director of finance, the registration records shall be corrected accordingly.  A fee of $3 shall be paid by the dealer and collected by the director of finance for each instance of correction of the registration records.

(b)  Notwithstanding the first paragraph of subsection (a), the director of finance shall accept and grant an application, and issue number plates, when the vehicle, although not within the State, is to be registered in the name of bona fide residents of the State, and the application is accompanied by:

(1)  A written certificate setting forth the name, local address of the applicant; the name and business address of the seller; a full description of the vehicle, including a manufacturer's statement of the weight thereof, and the vehicle identification numbers verified by a law enforcement agency; and such other information as may be required by the director of finance;

(2)  A copy of the bill of sale and such other documents as may be required by the director of finance, to establish legal ownership; and

(3)  A written statement signed by the applicant stating that the use tax payable thereon will be paid within sixty days of the arrival of the vehicle in the State.

The applicant shall be responsible for supplying to the director of finance all information relative to the correct vehicle identification numbers, and the payment of correction fees, in the same manner and to the same extent as is required hereinabove of a dealer.  One copy of the application, when granted, shall be furnished by the director of finance to the state director of taxation.

No tax or other fees required by law in connection with the registration of a vehicle not within the State at the time of the application shall be refundable. [L 1949, c 167, §1; am L 1951, c 168, §1(d); am L 1953, c 131, §1(c), (d), (e); am L 1955, c 175, §1; RL 1955, §160-8; am L Sp 1959 2d, c 1, §16; am L 1965, c 137, §1 and c 155, §§1, 2; HRS §286-50; gen ch 1985; am L 1987, c 171, §2; am L 1989, c 292, §1]

Revision Note

"Director of finance" substituted for "treasurer" to conform to county charters.



§286-51 - Registration, expense.

§286-51  Registration, expense.  (a)  Every certificate of registration issued under this part shall expire at midnight on December 31 of each year and shall be renewed annually before April 1 of each year upon application by the registered owner by presentation of the last issued certificate of registration or the last issued application for renewal, such renewal to take effect as of January 1 of each year; provided that the certificate of registration for each motor vehicle in the counties of the State may be renewed on a staggered basis, if a county elects to do so.  The director of finance of each county may adopt rules to carry out the purposes stated in this section and shall expend the necessary funds from the director's operating funds as may be necessary for these purposes; provided that the director of finance, if the director has ascertained as of the date of the application that the registered owner has not deposited or paid bail with respect to any summons or citation issued to the registered owner for stopping, standing, or parking in violation of traffic ordinances within the county, may require, as a condition precedent to the renewal, that the registered owner deposit or pay bail with respect to all such summons or citations.  The certificates of registration issued hereunder shall show, in addition to all information required under section 286-47, the serial number of the tag or emblem and shall be valid during the registration year only for which they are issued.  The certificates of ownership need not be renewed annually but shall remain valid as to any interest shown therein until canceled by the director of finance as provided by law or replaced by new certificates of ownership as hereinafter provided.

(b)  This part shall be administered by the director of finance in conjunction with the requirements of sections 249-1 to 249-13 and shall entail no additional expense or charge to the person registering the ownership of a motor vehicle other than as provided by this section or by other laws; provided that for each new certificate of ownership issued by the director of finance under section 286-52, the director of finance may charge a fee which shall be deposited in the general fund.  The fees charged to issue a new certificate of ownership shall be established by the county's legislative body.

Notwithstanding any other law to the contrary, an additional fee of not more than $1 for each certificate of registration for a U-drive motor vehicle and $2 for each certificate of registration for all other motor vehicles may be established by ordinance and collected annually by the director of finance of each county, to be used and administered by each county:

(1)  For the purpose of beautification and other related activities of highways under the ownership, control, and jurisdiction of each county; and

(2)  To defray the additional cost in the disposition and other related activities of abandoned or derelict vehicles as prescribed in chapter 290.  For the purposes of this paragraph, other related activities shall include but need not be limited to any and all storage fees that are negotiated between each county and a towing company contracted by the county to remove and dispose of abandoned or derelict vehicles.

The $2 fee established pursuant to this subsection for certificates of registration for motor vehicles other than U-drive motor vehicles may be increased by ordinance up to a maximum of $10; provided that all amounts received from any fee increase over $2 shall be expended only for the purposes of paragraph (2).  The moneys so assessed and collected shall be placed in a revolving fund entitled, "the highway beautification and disposal of abandoned or derelict vehicles revolving fund". [L 1929, c 197, §7; RL 1935, §2670; am L 1935, c 74, §1; am L 1941, c 298, §2; RL 1945, §7341; am L 1951, c 162, §6; RL 1955, §160-9; am L 1962, c 10, §2; am L 1965, c 125, §§1, 2; HRS §286-51; am L 1972, c 161, §1; am L 1976, c 237, §2; am L 1981, c 44, §2; am L 1982, c 135, §2; am L 1984, c 126, §2; gen ch 1985; am L 1999, c 274, §1; am L 2000, c 111, §1; am L 2007, c 269, §2]



§286-51.5 - Junking of nonrepairable vehicle.

[§286-51.5]  Junking of nonrepairable vehicle.  Any owner of a vehicle, whether it is currently registered or not currently registered, which is incapable of safe operation for use on the public highway and which has no resale value except as a source of parts or scrap only, or which the owner irreversibly designates as a source of parts or scrap, may junk the vehicle upon presenting to the director of finance a signed statement of fact of the junking together with such other relevant facts as may be required by the director of finance, and the signed certificate of title.  All nonrepairable vehicles that are junked under this section shall never again be titled or registered. [L 1998, c 3, §2]



§286-52 - Procedure when title of vehicle transferred; delivery of certificate mandatory.

§286-52  Procedure when title of vehicle transferred; delivery of certificate mandatory.  (a)  Upon a transfer of the title or interest of a legal owner in or to a vehicle registered under this part, the person whose title or interest is to be transferred and the transferee shall write their signatures with pen and ink upon the certificate of ownership issued for the vehicle, together with the address of the transferee in the appropriate space provided upon the certificate.

(b)  Within thirty calendar days thereafter, the transferee shall forward the certificate of ownership so endorsed to the director of finance who shall file the same; provided that if the recorded lien holder does not have an office in the State, the applicable period shall be sixty days.  Whenever a transferee fails to comply with these provisions, the director of finance shall charge a fee of $50, in addition to the fee provided in section 286-51, for a new certificate of ownership.

(c)  Subsection (b), requiring a transferee to forward the certificate of ownership after endorsement to the director of finance, shall not apply to the transferee of a vehicle who was not intending to and does not drive the vehicle or permit the vehicle to be driven upon the public highways, but every such transferee, upon transferring the transferee's interest or title to another, shall give notice of the transfer to the director of finance and endorse the certificate of ownership to the new legal owner and the certificate of registration to the new owner; provided that if the director of finance has ascertained as of the date of the application that the registered owner has not deposited or paid bail with respect to any summons or citation issued to the registered owner for stopping, standing, or parking in violation of traffic ordinances within the county, the director may require, as a condition precedent to the transfer, that the registered owner deposit or pay bail with respect to all such summons or citations.

(d)  The director of finance, upon receipt of the certificate of ownership properly endorsed, shall register the vehicle, and shall issue to the owner and legal owner entitled thereto by reason of the transfer a new certificate of registration and the certificate of ownership, respectively, in the manner and form hereinabove provided for original registration.

(e)  Until the director of finance has issued the new certificate of registration and certificate of ownership as in subsection (d) provided, delivery of such vehicle shall be deemed not to have been made and title thereto shall be deemed not to have passed, and the intended transfer shall be deemed to be incomplete and not to be valid or effective for any purpose, notwithstanding any provision of the Uniform Commercial Code; provided that a security interest in a motor vehicle shall be perfected as provided in the Uniform Commercial Code, section 490:9-311 and that the validity, attachment, priority, and enforcement of such security interest shall be governed by Article 9 of the Code.

(f)  In the event of the transfer by operation of law of the title or interest of a legal owner in and to a vehicle registered under this part, as upon inheritance, devise, or bequest, order in bankruptcy, or insolvency, execution sale, repossession upon default in performance of the terms of a lease or executory sales contract, or otherwise than by the voluntary act of the person whose title or interest is so transferred, the certificate of ownership shall be signed upon the spaces provided by the personal representative, receiver, trustee, sheriff, or other representative, or successor in interest of the person whose title or interest is so transferred in lieu of such person.  Every personal representative, receiver, trustee, sheriff, or other representative hereinabove referred to shall file with the director of finance a notice of any transfer by sale, lease, or otherwise by such person, of any such vehicle, together with evidence satisfactory to the director of finance of all facts entitling such representative to make the transfer.  Upon notice given to the director of finance that transfer by operation of law of the title or interest of a legal owner or a registered owner has been effected pursuant to any provision of law, the director of finance shall send to the legal owner or the registered owner or both a notice by registered mail of such action and requesting the delivery to the director of finance of the certificate of ownership or the certificate of registration, as the case may be, within ten days after date of mailing of the notice, and any person who refuses or neglects to deliver the same to the director of finance pursuant to the notice shall be guilty of a misdemeanor and shall be punished as provided in section 286-61.

(g)  Nothing in the foregoing subsections shall prevent a legal owner from assigning the title or interest in or to a vehicle registered under this part to another legal owner at any time without the consent of and without affecting the interest of the holder of the certificate of registration thereof.  Upon filing with the director of finance of a certificate of ownership endorsed by the legal owner and a transferee of legal ownership, the director of finance shall, whether the certificate of registration has expired or not, enter the name of the new legal owner upon the records of the director's office and shall forthwith issue a new certificate of ownership to the new legal owner in the form for original registration.  Upon so doing, the director of finance shall send to the registered owner a notice by mail of the action.

(h)  Any person who refuses or neglects to deliver a certificate of ownership to a transferee entitled thereto under this part, shall be punished as provided in section 286-61.

(i)  Every dealer, upon transferring a motor vehicle, whether by sale, lease, or otherwise, shall immediately give notice of the transfer to the director of finance upon the official form provided by the director of finance.  Every such notice shall contain the date of the transfer, the names and addresses of the transferor and transferee, and such description of the vehicle as may be called for in the official form.

(j)  Every person, other than a dealer, upon transferring a motor vehicle, whether by sale, lease, or otherwise, shall within ten days give notice of the transfer to the director of finance upon the official form provided by the director of finance.  Every notice shall contain the date of transfer, the names and addresses of the transferor and transferee, and such description of the vehicle as may be called for in the official form.  Any person who violates this subsection shall be fined not more than $100.

(k)  Whenever the registered owner of any motor vehicle or any licensed dealer has given notice to the director of finance of a transfer of the title or interest in the motor vehicle, as provided in subsection (i) or (j), and has delivered the certificate of ownership bearing the transferor's signature to the transferee as required by subsection (a), the transferor shall be relieved from any liability, civil or criminal, from the date the transferor delivers the motor vehicle into the transferee's possession, which the transferor might otherwise subsequently incur by reason solely of being the registered owner of the vehicle.

(l)  A licensed dealer who has forwarded a properly endorsed certificate of ownership to the director of finance shall be relieved of any civil liability, from the date the transferor delivers the motor vehicle into the transferee's possession, which the transferor might otherwise subsequently incur by reason solely of being the registered owner of the vehicle; provided that a specific written authorization to forward the certificate has been obtained from the transferee.

(m)  Any person who falsely or fraudulently gives notice to the director of finance of a transfer of title or interest in a motor vehicle shall be subject to the penalty provided in section 286-61. [L 1929, c 197, §8; RL 1935, §2671; am L 1935, c 74, §2; RL 1945, §7342; am L 1949, c 188, §1; RL 1955, §160-10; am L 1966, c 18, §4; am L 1967, c 79, §3, c 181, §§1, 2, and c 214, §5; HRS §286-52; am L 1968, c 9, §2; am L 1970, c 125, §1; am L 1976, c 200, pt of §1; am L 1978, c 92, §4; am L 1980, c 123, §1 and c 162, §1; am L 1987, c 279, §1; am L 1989, c 211, §10; am L 1990, c 281, §11; am L 1993, c 78, §1; am L 1994, c 70, §§1, 2; am L 1995, c 164, §4; am L 1996, c 13, §5; am L 2000, c 241, §3; am L 2001, c 12, §1]

Attorney General Opinions

The security interest in a motor vehicle required to be registered and which is not inventory may be perfected only by registration.  Att. Gen. Op. 67-21.

Case Notes

In event of noncompliance, mortgage creates no lien.  34 H. 407.

The procedures required by statute to effect transfer are mandatory.  34 H. 407.

Issuance of new certificates is condition precedent to valid transfer.  38 H. 279.

Subsection (e).  Notwithstanding plain language of section, seller not liable for negligent operation of automobile by buyer merely because treasurer had not yet issued new certificate.  53 H. 208, 490 P.2d 899.

Section was not determinative of ownership for purposes of resolving coverage disputes under automobile insurance policies.  72 H. 80, 807 P.2d 1256.

Subsection (k).  Seller not liable for buyer's negligent operation of automobile though seller still registered owner.  6 H. App. 646, 736 P.2d 73.

Cited:  9 H. App. 198, 828 P.2d 1284.



§286-52.4 - Terminal rental adjustment clause; vehicle leases.

[§286-52.4  Terminal rental adjustment clause; vehicle leases.]  In the case of motor vehicles or trailers, notwithstanding any other provision of law, a transaction does not create a sale or security interest merely because it provides that the rental price is permitted or required to be adjusted under the agreement, either upward or downward, by reference to the amount realized upon sale or other disposition of the motor vehicle or trailer. [L 2003, c 21, §2]



§286-52.5 - Procedure when registration of a trailer transferred.

§286-52.5  Procedure when registration of a trailer transferred.  (a)  Upon transfer of registered ownership in or to a trailer, the person whose interest is to be transferred and the transferee shall write their signatures with pen and ink upon the certificate of registration issued for the trailer, together with the address of the transferee in the appropriate space provided upon the certificate.

(b)  Within thirty calendar days of the transfer of registered ownership of a trailer, the transferee shall forward the certificate of registration to the director of finance who shall file the certificate.  Whenever a transferee fails to comply with this section, the director of finance shall charge the transferee a fee of $50, in addition to the fee provided in this section, for the issuance of a new certificate of registration.

(c)  If the director of finance has ascertained as of the date of the application that the registered owner has not deposited or paid bail with respect to any summons or citation issued to the registered owner for stopping, standing, or parking in violation of traffic ordinances within the county, the director may require, as a condition precedent to the transfer, that the registered owner deposit or pay bail with respect to all such summonses or citations.

(d)  The director of finance, upon receipt of the certificate of registration properly endorsed, shall register the trailer and shall issue to the owner thereof by reason of the transfer a new certificate of registration in the manner and form provided for original registration.

(e)  Until the director of finance has issued the new certificate of registration as provided in subsection (d), delivery of such trailer shall be deemed not to have been made and registration thereto shall be deemed not to have passed, and the intended transfer shall be deemed to be incomplete and not to be valid or effective for any purpose.

(f)  In the event of the transfer by operation of law in or to a trailer registered under section 286-47.2, as upon inheritance, devise, or bequest, order in bankruptcy, or insolvency, execution sale, repossession upon default in performance of the terms of a lease or executory sales contract, or otherwise than by the voluntary act of the person whose interest is to be transferred, the certificate of registration shall be signed upon the spaces provided by the personal representative of, or successor in interest of the person whose registered ownership or interest is so transferred in lieu of such person.  Every personal representative, receiver, trustee, sheriff, or other personal representative hereinabove referred to shall file with the director of finance a notice of any transfer by sale, lease, or otherwise by the person, of any such trailer, together with evidence satisfactory to the director of finance of all facts entitling such representative to make the transfer.

(g)  Any person who refuses or neglects to deliver a certificate of registration to a transferee entitled thereto under this section, shall be punished as provided in section 286-61.

(h)  Every dealer or manufacturer, upon transferring a trailer, whether by sale, lease, or otherwise, shall immediately give notice of the transfer to the director of finance upon the official form provided by the director of finance.  Every such notice shall contain the date of transfer, the names and addresses of the transferor and transferee, and such description of the trailer as may be called for in the official form.

(i)  Every person, other than a dealer or manufacturer, upon transferring a trailer, whether by sale, lease, or otherwise, shall within ten days give notice of the transfer to the director of finance upon the official form provided by the director of finance.  Every notice shall contain the date of transfer, the names and addresses of the transferor and transferee, and such description of the trailer as may be called for in the official form.  Any person who violates this subsection shall be fined not more than $100.

(j)  Whenever the registered owner of any trailer or any dealer or manufacturer has given notice to the director of finance of a transfer of the registered ownership to the trailer, as provided in subsections (h) and (i), and has delivered the certificate of registration bearing the transferor's signature to the transferee as required by subsection (a), the transferor shall be relieved from liability, civil or criminal, which the transferor might subsequently incur by reason of being the registered owner of the trailer.

(k)  A dealer or manufacturer who has forwarded a properly endorsed certificate of registration to the director of finance shall be relieved of any civil liability, only if, in addition to the requirement of subsection (j), the dealer or manufacturer obtains from the transferee a specific written authorization to forward the certificate.

(l)  Any person who falsely or fraudulently gives notice to the director of finance of a transfer of registered ownership to a trailer shall be subject to the penalty provided in section 286-61.

(m)  The director of finance may charge a fee which shall be deposited in the general fund for each new certificate of registration issued.  The fee charged to issue a new certificate of registration shall be established by the county's legislative body. [L 1985, c 27, pt of §1; am L 1989, c 211, §10; am L 1990, c 281, §11; am L 1999, c 219, §1]



§286-53 - Dealers in new motor vehicles.

§286-53  Dealers in new motor vehicles.  (a)  A manufacturer of or dealer in new motor vehicles having an established place of business, owning any such new vehicles and operating them upon the public highways, in lieu of registering each such new vehicle, may make application upon an official form provided for that purpose to the director of finance for a permanent number plate.

(b)  Every new vehicle owned or controlled by the manufacturer or dealer, and permitted to be registered under a permanent number plate shall be regarded as registered thereunder until the vehicle is sold and the sale has been recorded by the director of finance.

(c)  The director of finance shall, upon receipt of the application, or thereafter, furnish to the manufacturer or dealer:

(1)  Permanent number plates which shall be attached to new motor vehicles which are used by the applicant only for demonstration of the new motor vehicles to customers upon the public highways if requested by the applicant.  The price of each permanent number plate shall be established by the director of finance under chapter 91.  Each permanent number plate shall display upon it the number which is assigned to the applicant and a different letter or number to differentiate it from other plates furnished to the applicant.  Permanent number plates which are detached from a new motor vehicle which has been sold may be used on another new motor vehicle; and

(2)  Temporary motor vehicle plates, if the applicant is a new motor vehicle dealer, which plates shall be blank except for an area on the lower right corner which shall be utilized for validation of the temporary plates.  The validation shall not be reproducible by any person other than the director of finance, or director of finance of another county if an agreement is made to utilize a uniform validation, shall signify the official status of the temporary number plate, and be designed to be visible from a distance of two feet.

The directors of finance of any two or more counties may agree to utilize a uniform designation to be placed upon the temporary number plate.  The director of finance shall establish the material used for the temporary number plate and a charge by rule under chapter 91 for each temporary number plate.

(d)  Whenever the design of the number plates issued under chapter 249 is changed, the new motor vehicle dealer shall apply to the director of finance for the most current permanent number plates.  Before issuing the current permanent number plates, the director of finance shall require each applicant to return the permanent number plates issued previously.  If any permanent number plates issued previously have been lost or destroyed, the manufacturer or dealer who applies for the permanent number plates shall certify in writing to the director of finance that the permanent number plates have been lost or destroyed and that if any lost permanent number plates are found, they shall be returned forthwith to the director of finance.  Upon receipt of the certificate, the director of finance shall issue an equal number of the most current permanent number plates as have been certified to be lost or destroyed.

(e)  Whenever a new motor vehicle dealer sells a new motor vehicle to a person, the new motor vehicle dealer shall detach the permanent number plate issued under subsection (c) from that new motor vehicle and replace it with one temporary number plate.  The temporary number plate shall be attached to the rear of the vehicle in the same location as required for number plates under section 249-7.  The new motor vehicle dealer shall print only the following upon the temporary number plate:

(1)  The date that is thirty working days after the date the new owner takes possession of the motor vehicle, which date shall be placed in the middle of the temporary number plate in numbers not less than four inches in height;

(2)  The name and address of the new owner;

(3)  The name and address of the new motor vehicle dealer;

(4)  The serial number of the new motor vehicle; and

(5)  The date the new motor vehicle owner took possession of the motor vehicle.

Any temporary number plate upon which is placed any drawings, pictures, or words other than what is required by paragraphs (1) through (5), shall be invalid.

The information required by paragraphs (3) through (5) shall be printed in the upper left corner of the temporary number plate.

The temporary number plate shall be valid through the date listed in paragraph (1).

Any person who operates a motor vehicle with an expired temporary number plate shall be fined not more than $500.  Any new motor vehicle dealer who prepares an invalid temporary number plate shall be fined not more than $500.

(f)  No manufacturer or dealer shall permit the operation of any motor vehicle owned or controlled by the manufacturer or dealer upon any public highway, unless permanent number plates assigned to the manufacturer or dealer are attached thereto, in the manner specified in this part; provided that the new vehicles may be operated without permanent number plates attached thereto on the initial continuous movement from the place of entry of the vehicle into this State to the warehouse, storeroom, salesroom, or other place of business selected by the manufacturer or dealer.

(g)  Every manufacturer or dealer, upon the sale, lease, or other transfer by the manufacturer or dealer of a new vehicle registered under a general distinguishing number, as herein provided, shall forthwith give notice of the transfer to the director of finance upon the appropriate official form, stating the date of the transfer, a description of the vehicle, the name and post office address of the transferee, and certifying that temporary number plates have been provided for the motor vehicle of the transferee.

Following the transfer, if application for registration has been made by or on behalf of the transferee, the vehicle may be operated until duly registered by the director of finance under chapter 249 and this chapter or until the expiration of the temporary number plates whichever occurs sooner.

(h)  The director of finance may, at the director's discretion, grant a temporary permit to operate a vehicle, a registration for which has been applied for.

(i)  For the purposes of this section:

(1)  "New motor vehicles" means motor vehicles of the current model year, immediate past model year, or the next model year which have not been sold or registered by the manufacturer or dealer;

(2)  "New motor vehicle dealer" means a dealer licensed under chapter 437 to engage in the business of selling at wholesale or retail or both, new motor vehicles or used motor vehicles;

(3)  "Permanent number plate" means a number plate furnished to a manufacturer or dealer under subsection (c)(1) for a motor vehicle which is similar to the number plate issued under section 249-7 and which allows the motor vehicle to be operated on the public highways; and

(4)  "Temporary number plate" means the number plate furnished to a new motor vehicle dealer under subsection (c)(2). [L 1929, c 197, §9; RL 1935, §2672; am L 1941, c 211, §1; RL 1945, §7343; am L 1949, c 162, §2; am L 1953, c 131, §1(f); RL 1955, §160-11; am L 1967, c 92, §1; HRS §286-53; am L 1980, c 133, §4; gen ch 1985; am L 1987, c 319, §1; am L 1990, c 131, §2; am L 1995, c 24, §1]



§286-53.1 - Boat dealers; trailers without plates.

[§286-53.1]  Boat dealers; trailers without plates.  Notwithstanding any other law to the contrary, a manufacturer of or a dealer in boats having an established place of business in the State may move a boat trailer without license number plates upon the public highways during the initial continuous movement of the boat trailer and any boat being transported on the trailer from its point of entry into the State to a storage, display, or sales area selected by the manufacturer or dealer. [L 1980, c 28, §1]



§286-53.5 - Permanent registration of fleet vehicles.

[§286-53.5]  Permanent registration of fleet vehicles.  (a) Notwithstanding any other law to the contrary, the registered owner or lessee of a fleet of twenty-five or more vehicles consisting of commercial motor vehicles, commercial trailers, or passenger automobiles may apply to the director of finance of the county in which the vehicles are to be operated, for permanent license plates, decals, and registration cards; provided that the vehicle shall not be registered in any other state.

(b)  The application for initial issuance of permanent registration shall be filed in such form as the director of finance shall require.  Upon initial application and payment of the required fees, the director of finance shall issue a distinguishing license plate or decal which indicates the vehicle has been registered under this section.

(c)  Upon submission of the renewal of registration form and payment of normally required fees, the license plates, decals, and registration cards issued pursuant to this section for the vehicle shall remain valid; provided that a fleet vehicle registered under this section may be deleted from such identified fleet upon notification of the director of finance by the registered owner on the proper form, and if the distinguishing license plates, decals, and registration cards issued for the vehicle are surrendered.  Failure to comply with the preceding sentence shall require payment by the fleet owner of fees due for registration of the vehicle as though the vehicle remained part of the fleet.  Display of the distinguishing license plate or decal and registration card shall constitute prima facie evidence that the vehicle is currently registered.

The registered owner or lessee of any vehicle registered pursuant to this section shall display in a conspicuous place on both the right and the left side of each vehicle, the name, trademark, or logo of the company.  The display of the name, trademark, or logo shall be printed in sharp contrast to the background of the vehicle and shall be of such size, shape, and color as to be readily identifiable during daylight hours from a distance of fifty feet.

(d)  Each director of finance shall adopt rules pursuant to chapter 91 for the application, payment of fees, fleet additions or deletions, and cancellation of distinguishing plates or decals and registration card issued to a vehicle of a fleet owner. [L 1980, c 127, pt of §1]



§286-53.6 - Fleet vehicles, fees.

[§286-53.6]  Fleet vehicles, fees.  Renewal fees for permanent registration of fleet vehicles pursuant to section 286-53.5 shall be paid pursuant to a schedule which shall be established by the director of finance.  The fees determined to be due and owing under this section and section 286-53.5 shall be a lien upon all vehicles of the applicant subject to registration under this chapter, whether or not they are fleet vehicles. [L 1980, c 127, pt of §1]



§286-54 - Out-of-state vehicle permit.

§286-54  Out-of-state vehicle permit.  The owner of a motor vehicle which has been duly registered for the current year in another state or country and in accordance with the laws thereof, may, in lieu of registering the vehicle as otherwise required by this part, apply to the director of finance for the registration thereof as provided in this section.

The owner shall, within thirty days after commencing to operate the vehicle or causing or permitting it to be operated within the State, apply to the director of finance for the registration thereof upon the appropriate official form stating therein the name and home address of the owner and the temporary address, if any, of the owner while within the State, the registration number of the vehicle as assigned thereto by the state or country, together with a description of the motor vehicle that may be called for in the form and other statements of facts that may be required by the director of finance.

The director of finance shall file every application received and register the vehicle therein described and shall issue to the owner a registration certificate of a distinctive form containing the date of its issue, a brief description of the vehicle, and a statement that the owner has procured registration of the vehicle.

No owner of a motor vehicle which has been duly registered for the current year in another state or country shall operate any vehicle or cause or permit to be operated upon the public highways, either before or while it is registered under this section, unless there is at all times displayed thereon the current registration number plates assigned to the vehicle by the other state or country, nor unless the certificate of registration is kept within the vehicle for which it is registered, or in the event the vehicle is a motorcycle, carry the certificate of registration in a convenient receptacle attached to the vehicle.  The director of finance shall also furnish the owner with an emblem bearing a serial number with the words "VEHICLE PERMIT" and the date of expiration of the emblem to be placed on the rear bumper in plain sight of the vehicle, or when issued to a motorcycle emblem to be placed on rear fender.

Every certificate of registration issued pursuant to this section shall be valid for the unexpired portion of the current license number plates assigned to the vehicle in accordance with the law of the other state or country; provided that in no case shall a certificate be issued to exceed a twelve-month period.

Whenever a vehicle is registered under this section, the sum of $5 shall be assessed against the owner of the vehicle to defray the administrative costs incurred by the county.  Subsequent changes in the amount of the administrative costs shall be established by the county's legislative body. [L 1929, c 197, §10; RL 1935, §2673; RL 1945, §7344; RL 1955, §160-12; am L 1963, c 23, §1; am L 1967, c 59, §1; HRS §286-54; am L 1971, c 67, §1; am L 1982, c 172, §1; gen ch 1985; am L 1988, c 312, §1; am L 1998, c 98, §2]



§286-55 - Certificates lost or mutilated.

§286-55  Certificates lost or mutilated.  If any certificate of registration or certificate of ownership is lost, mutilated, or becomes illegible, the person to whom the same has been issued shall immediately make application for and may obtain a duplicate thereof upon furnishing satisfactory information to the director of finance and upon payment of a fee, which fee shall be established by the county's legislative body.

When a certificate of ownership is lost, damaged, mutilated or stolen, the director of finance shall provide to a qualified applicant an application form for a duplicate certificate of ownership.  The names and addresses of the transferor and transferee shall be written in the application form and the same, together with the last issued certificate of registration, the fee for the duplicate certificate of ownership, plus the transfer fee, shall be filed with the director of finance. [L 1929, c 197, §11; RL 1935, §2674; RL 1945, §7345; am L 1955, c 162, §1; RL 1955, §160-13; HRS §286-55; am L 1970, c 73, §1(d); am L 1981, c 44, §3]



§286-56 - Official cars.

§286-56  Official cars.  All motor vehicles owned by any foreign government or by a consul or other official representative thereof, or by the United States government, or by the State or any political subdivision thereof, shall be registered as herein required by the person having the custody thereof, and the custodian shall display official registration by distinguishing marks thereon which shall be furnished by the director of finance, free of charge, and where motor vehicles are owned by the State or any of its municipal subdivisions, the motor vehicle shall bear the inscription provided for in sections 105-6 to 105-8. [L 1929, c 197, §14; RL 1935, §2675; RL 1945, §7346; RL 1955, §160-14; HRS §286-56; am L 1986, c 339, §30; am L 2008, c 16, §11]

Revision Note

"Director of finance" substituted for "treasurer" to conform to county charters.



§286-56.5 - Special license plates for consul or official representative of foreign or territorial government.

§286-56.5  Special license plates for consul or official representative of foreign or territorial government.  Notwithstanding any other law to the contrary, any consul or official representative of a foreign government or territory of the United States of America, duly licensed and holding an exequatur issued by the Department of State of the United States of America, may be furnished at no cost special license plates by the director of finance on such conditions as may be necessary on a vehicle used on official consular business, provided that upon application for special license plates a consul or official representative shall be given the option of using license plates issued by the consul's or official representative's government.  Before such plates shall be considered as special license plates, they shall be registered and the appropriate fees paid to the county for the issuance.  The special license plates shall be securely fastened to the vehicle in lieu of the regulation number plates; provided that the tag or emblem, issued each year, shall be affixed to the special license plates in the manner provided for in section 249-7.  Whenever the consul or official representative transfers or assigns the consul's or official representative's interest in or title in the vehicle to which the special license plates were issued, the consul or official representative shall immediately surrender the special license plates to the director of finance. [L 1971, c 189, §1; am L 1979, c 141, §1; am L 1980, c 232, §12; am L 1981, c 82, §19; gen ch 1985]



§286-57 - Unlawful removal of motor vehicles from State.

§286-57  Unlawful removal of motor vehicles from State.  (a)  It shall be unlawful for any person to remove, attempt to remove, cause to be removed, or assist in so doing, any motor vehicle registered pursuant to this part from the State to any other place away from the State, unless the person is the legal owner of the vehicle or has first obtained written authorization from the legal owner of the vehicle.

(b)  No person owning or having control of any vessel, airplane, or other means of transportation, and no agent or employee of the person, shall transport any vehicle from the State to any other place away from the State, or accept any vehicle for the transportation, or deliver any bill of lading, order, or other written instrument authorizing the transportation, unless the person requesting the transportation:

(1)  Produces a certificate of ownership and a current certificate of registration showing that the person is the legal owner of the vehicle; or

(2)  Produces, if the person is not the legal owner of the vehicle, a current certificate of registration showing that the person is the registered owner of the vehicle and, in addition, obtains the written consent of the legal owner of the vehicle to the transportation.

(c)  No person owning or having control of any vessel, airplane, or other means of transportation, and no agent or employee of the person, shall transport any used vehicle between the counties or from the State to any other place away from the State, unless, in addition to any other requirements, the person records by physical inspection the vehicle identification number (VIN) of the vehicle and maintains a record of the transporting of the vehicle along with the description and vehicle identification number (VIN) for a period of not less than three years.

(d)  This section shall not apply to any motor vehicle rental company as defined in section 431:9A-141 that periodically ships in quantities of ten vehicles or more.

(e)  Records maintained as required above, and all other records and receipts relating to the exportation of vehicles shall be available for inspection by the federal, state, or county police agencies during normal business hours. [L 1935, c 106, §1; RL 1945, §7347; am L 1951, c 162, §7; RL 1955, §160-15; HRS §286-57; am L 1969, c 246, §1; am L 1977, c 142, §1; gen ch 1985; am L 2003, c 26, §2]

Cross References

Inter-island shipping of vehicles, see §286-271.



§286-58 - Appeal from finance director's decision.

§286-58  Appeal from finance director's decision.  Whenever any person is aggrieved by any decision of any county director of finance under this part, the person may appeal from the decision of the director of finance to the district court of the circuit in which the county is situated, by filing with the court, within twenty days after the decision, or within such additional time as may have been consented to in writing by the director of finance, an informal notice of appeal setting forth the name of the appellant, the circumstances attending the decision, a general statement as to the ruling appealed from, the date of the decision, and a description of the motor vehicle involved, with the serial or motor number or both, if available.  A copy of the notice shall be served upon, or mailed, postage prepaid, by registered mail with request for return receipt, to the director of finance within two days after the date of the filing with the court.  Informalities in the notice shall not invalidate the notice, and the notice may be amended for good cause shown to the satisfaction of the court. [L 1951, c 237, §1; RL 1955, §160-16; HRS §286-58; am L 1970, c 188, §40]

Revision Note

"Director of finance" substituted for "treasurer" to conform to county charters.

Cross References

Notice by certified mail, see §1-28.



§286-59 - Appeal; procedure.

§286-59  Appeal; procedure.  Upon appeal, the district court shall hold a hearing de novo, and shall have power to enter such judgment or order as in its reasonable judgment may be warranted by all of the circumstances.  In making the judgment or order, the court may waive defects or irregularities in the current or previous registrations which, in its opinion, have been satisfactorily explained on the part of the appellant, or may order registration of the vehicle subject to reasonable conditions to be then or thereafter, within a reasonable time fixed by the court, complied with by the appellant, upon noncompliance with which conditions the director of finance may cancel such registration.  The conditions may include the furnishing of a bond in a reasonable amount, to be fixed by the court, to insure compliance with other conditions or to indemnify the director of finance and any other person in the event it is thereafter held or found that the registration was wrongful.  Any certificate of registration issued subject to any such condition shall bear thereon an appropriate notation referring to the condition or the words "conditional registration".  A copy of the court's order as to the conditional registration shall be served upon the director of finance and retained in the file relating to the registration, and shall constitute notice to the world of the condition therein stated, provided the certificate of registration contains a notation of conditional registration as hereinabove provided. [L 1951, c 237, §2; RL 1955, §160-17; HRS §286-59; am L 1970, c 188, §39]

Revision Note

"Director of finance" substituted for "treasurer" to conform to county charters.



§286-60 - Rules of procedure; costs; appeal.

§286-60  Rules of procedure; costs; appeal.  [2004 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  The supreme court may prescribe rules of procedure relating to the appeals and hearings before the district courts.  An appeal shall lie from the judgment or order of the district court to the intermediate appellate court, subject to chapter 602.  The rules shall provide for informal procedure and for minimizing expense and delay to litigants therein.  The costs upon such appeal to the district court shall be $1, which may be waived by the court for good cause shown.  No costs shall be chargeable against the county director of finance. [L 1951, c 237, §3; RL 1955, §160-18; HRS §286-60; am L 1973, c 135, §1; am L 2004, c 202, §36]

Note

The L 2004, c 202, §36 amendment made to this section is repealed June 30, 2010.  L 2006, c 94, §1.

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Rules of Court

Appeals, see Hawaii Rules of Appellate Procedure.



§286-61 - Penalty.

§286-61  Penalty.  Any person who violates sections 286-41, 286-42, 286-44.5 to 286-56.5, and 286-58 to 286-60 shall be fined not less than $5 nor more than $1,000; provided that any corporate owner of a motor vehicle who fails to register a motor vehicle as required by section 286-41(a) following a transfer of the vehicle between counties shall be fined $1,000 for each violation.  Any person who violates section 286-43, 286-44, or 286-57 shall be fined not less than $5 and not more than $1,000 or imprisoned not more than one year, or both. [L 1929, c 197, §15; RL 1935, §2676; RL 1945, §7348; RL 1955, §160-19; am L 1967, c 214, §6; HRS §286-61; am L 1987, c 171, §3; am L 1993, c 214, §4]

Case Notes

Refusal to deliver certificate of ownership to transferee entitled thereto, is misdemeanor.  38 H. 178.

Cited:  38 H. 53, 62.



§286-62 - Special license plates authorized.

§286-62  Special license plates authorized.  Any owner of a passenger motor vehicle, who is a resident of the State, and who holds an unrevoked and unexpired amateur radio station license, other than novice, issued by the Federal Communications Commission, upon application, accompanied by proof of ownership of the amateur radio station license, may be issued a special license plate for the owner's passenger motor vehicle as provided in sections 286-63 to 286-69. [L 1955, c 67, §1; RL 1955, §160-220; HRS §286-62; am L 1969, c 189, §1; gen ch 1985]



§286-63 - Shape, size and color of plates; how affixed.

§286-63  Shape, size and color of plates; how affixed.  The special license plate shall be similar in shape, size and color to the regulation passenger motor vehicle number plate prescribed by law, and shall bear the official amateur radio call letters of the applicant, as assigned by the Federal Communications Commission.  The special license plate shall be securely fastened to the passenger motor vehicle in lieu of the regulation number plate; provided that the regulation tag or emblem issued each year shall be affixed to the passenger motor vehicle or the special license plate in the manner provided in section 249-7. [L 1955, c 67, §2; RL 1955, §160-221; HRS §286-63; am L 1969, c 189, §2]



§286-64 - Regulation plates to be surrendered.

§286-64  Regulation plates to be surrendered.  Upon the issuance of the special license plates, the regulation number plates originally issued in the registration of the passenger motor vehicles shall be surrendered to the administrator of the county civil defense agency who shall retain the plates as long as the special license plates are attached to the passenger motor vehicle. [L 1955, c 67, §3; RL 1955, §160-222; HRS §286-64; am L 1969, c 189, §3]



§286-65 - Surrender, transfer, and disposal of special plates.

§286-65  Surrender, transfer, and disposal of special plates.  Upon the transfer of ownership of the passenger motor vehicle, or upon the expiration or revocation of the amateur radio station license, the holder of the special license plates shall surrender them to the administrator of the county civil defense agency who shall retain the plates as long as they are valid.  The regulation number plates shall be securely fastened to the passenger motor vehicle as provided in section 249-7. Upon reapplication, an amateur radio station licensee may be reissued the licensee's special license plates as provided in this part at no additional cost. [L 1955, c 67, §4; RL 1955, §160-223; HRS §286-65; am L 1969, c 189, §4; gen ch 1985; am L 1986, c 339, §31]



§286-66 - Director in charge.

§286-66  Director in charge.  The director of civil defense shall be responsible for processing all applications for the special license plates and shall make all necessary arrangements for the purchase and issuance thereof.

The administrator of the county civil defense agency shall assist the director of civil defense in the administration of this part, which includes but is not limited to, the receipt of applications, the collection and payment of fees, the issuance of special license plates, the transmittal of the list of special license plates issued together with the names and addresses to whom issued to the director of civil defense and the respective chief of police and the respective licensing officer of each county, and any other duties as may be prescribed by the director of civil defense.  The chief of police and licensing officer of each county shall keep a record of the list of special license plates issued together with the names and addresses to whom issued in their respective office and may discard the list when it is more than six years old. [L 1955, c 67, §5; RL 1955, §160-224; HRS §286-66; am L 1969, c 189, §5]



§286-67 - Fees.

§286-67  Fees.  Any applicant applying for the special license plates shall pay to the administrator of the county civil defense agency an amount equal to the cost of the plates plus administrative costs of furnishing the special license plates.  The fees for the special license plates shall be determined by the director of civil defense. [L 1955, c 67, §6; RL 1955, §160-225; HRS §286-67; am L 1969, c 189, §6]



§286-68 - Interpretation of part.

§286-68  Interpretation of part.  Sections 286-62 to 286-69 are supplementary to any statute of the State regarding automobile number or license plates and nothing herein shall be construed as abridging or amending such laws except as herein provided for the use of the special license plates in lieu of the regulation number plates prescribed by law. [L 1955, c 67, §7; RL 1955, §160-226; HRS §286-68; ree L 1986, c 339, §32]



§286-69 - Penalty.

§286-69  Penalty.  Any person who violates any provisions of sections 286-62 to 286-68 shall be fined not more than $50. [L 1955, c 67, §8; RL 1955, §160-227; am L 1967, c 214, §14; HRS §286-69]



§286-81 - Motorcycle, motor scooter, etc.

PART IV.  SAFETY EQUIPMENT

Cross References

Neighborhood electric vehicles, see §291C-134.

Street rod vehicle requirements, see §286-26.5.

§286-81  Motorcycle, motor scooter, etc.; protective devices.  (a)  No person shall:

(1)  Operate a motorcycle or motor scooter, on any highway in the State unless the person and any passenger the person carries on the motorcycle or motor scooter wears:

(A)  Safety glasses, goggles, or a face shield, in the case of a motorcycle or motor scooter that is not equipped with windscreens or windshields; and

(B)  Any other protective devices, other than a safety helmet, required by rules adopted by the director.

For the purpose of meeting the requirements of this paragraph, a required device shall meet the specifications and requirements established by rules adopted by the director;

(2)  Lease or rent a motorcycle or motor scooter to another person unless the person furnishes:

(A)  Safety glasses, goggles, or a face shield, in the case of a motorcycle or motor scooter that is not equipped with windscreens or windshields; and

(B)  Any other protective devices required by the rules adopted by the director for the use of the person or persons intending to operate or ride as a passenger on the motorcycle or motor scooter; provided that any person to whom a motorcycle or motor scooter is leased or rented may furnish for the person's own use the protective devices required by this part.

For the purposes of meeting the requirements of this paragraph, a required device shall meet the specifications and requirements established by rules adopted by the director; or

(3)  Sell or offer for sale or furnish any safety helmet, safety glasses, goggles, face shield, windscreen, windshield, or other protective devices represented to meet the requirements of this part unless the device meets the specifications and requirements established by rules adopted by the director.

(b)  No person less than eighteen years of age shall operate or ride as a passenger on a motorcycle or motor scooter on any highway in the State unless the person wears a safety helmet securely fastened with a chin strap.

(c)  A safety helmet shall not be required for any person who operates or rides as a passenger on a motorcycle or motor scooter; provided that the motorcycle or motor scooter:

(1)  Has three wheels;

(2)  Is powered by an electric motor;

(3)  Has a full body enclosed cab; and

(4)  Has a seat belt assembly or a child restraint system for the driver and passenger;

and the operator and passenger uses the seat belt or child restraint system pursuant to sections 291-11.5 and 291-11.6. [L 1967, c 214, pt of §2; HRS §286-81; am L 1968, c 48, §2(d); am L 1977, c 183, §1; am L Sp 1977 1st, c 20, §12; gen ch 1985; am L 1994, c 120, §2]

Cross References

Additional prohibitions regarding minors, see §291-11.

Rulemaking, see chapter 91.



§286-82 - Penalty.

§286-82  Penalty.  Whoever violates this part shall be fined not more than $1,000. [L 1967, c 214, pt of §2; HRS §286-82; am L 1993, c 214, §5]



§286-83 - Sales of motor vehicle equipment; approval and identification required; prohibitions on use.

§286-83  Sales of motor vehicle equipment; approval and identification required; prohibitions on use.  (a)  On and after January 1, 1972, no person shall display for sale, sell, or offer for sale for use in or upon, or as part of the equipment of a motor vehicle, trailer, semitrailer, or pole trailer any head lamp, auxiliary or fog lamp, rear lamp, signal lamps, or reflector, which reflector is required by law, or any glazing material, hydraulic brake fluid, or seat belt assembly as defined in section 291-11.6, unless the device is of a type that has been submitted to the director of transportation and approved by the director.  This subsection shall not apply to equipment in actual use on May 25, 1971, or replacement parts therefor, except seat belt assemblies required under section 286-26.5(d).

(b)  No person shall display for sale, sell or offer for sale for use in, upon, or as part of the equipment of a motor vehicle, trailer, semitrailer, or pole trailer any device mentioned in this section unless the device bears thereon or, where applicable, upon the container in which it is sold, the trademark or name under which it is approved so as to be legible when installed.

(c)  No person shall use in or upon a motor vehicle, trailer, semitrailer, or pole trailer any device mentioned in this section unless the device has been submitted to and approved by the director of transportation, or exempted by subsection (a). [L 1971, c 110, pt of §3; am L 1977, c 13, §1; am L Sp 1977 1st, c 20, §12; gen ch 1985; am L 2004, c 126, §3]



§286-84 - Revocation of approval.

§286-84  Revocation of approval.  When the director of transportation has reason to believe that a device approved under section 286-83 as being sold commercially does not comply with the requirements of section 286-83, the director may, after giving thirty days' previous notice to the person who has received the approval for the device in this State, conduct a hearing upon the question of compliance of the approved device.  After the hearing the director shall determine whether the approved device meets the requirements of section 286-83.  If the device does not meet the requirements of section 286-83, the director shall give notice to the person who has received the approval for the device in this State.

If at the expiration of ninety days after such notice, the person who has received the approval for the device has failed to satisfy the director that the device as thereafter to be sold meets the requirements of section 286-83, the director shall suspend or revoke the approval issued therefor until or unless the device is resubmitted to and retested by an authorized testing agency and is found to meet the requirements of section 286-83, and may require that all such devices sold since the notification following the hearing be replaced with devices that do comply with the requirements of section 286-83.  The director may at the time of retest purchase in the open market and submit to the testing agency one or more sets of such approval devices, and if such device upon retest fails to meet the requirements of section 286-83, the director may refuse to renew the approval of the device. [L 1971, c 110, pt of §3; am L Sp 1977 1st, c 20, §12; gen ch 1985]



§286-85 - Reconstructed vehicles, approval required.

§286-85  Reconstructed vehicles, approval required.  (a)  No person shall operate a reconstructed vehicle upon a public highway unless it has been inspected and certified by the designated county agency as meeting the specifications and requirements established in rules and regulations adopted by the state director of transportation.

(b)  This section shall not apply to any vehicle which is subject to the rules and regulations of the public utilities commission governing safety of operation and equipment.

(c)  Each county through its chief executive officer, shall designate a county department, whose responsibilities shall include the inspection of reconstructed vehicles and the issuance of permits to operate reconstructed vehicles pursuant to standards established by the state director of transportation.

(d)  The state director of transportation shall adopt rules pursuant to chapter 91, establishing the fees an inspector may charge for the inspection of a reconstructed vehicle.

(e)  The department designated pursuant to subsection (c) shall identify to the county director of finance every vehicle that has been inspected and approved as a reconstructed vehicle.  (f)  This section shall not apply to any privately owned reconstructed vehicle in a county with a population of less than 500,000. [L 1977, c 77, §2; am L Sp 1977 1st, c 20, §12; am L 1986, c 122, §1]

Revision Note

In subsection (e), "director of finance" substituted for "treasurer" to conform to county charters.

Case Notes

Where Hawaii county did not require posting of reconstructed vehicle permit decal on vehicle and no evidence that defendant actually operated vehicle, officer’s suspicion that defendant operated a reconstructed vehicle without a valid permit was not reasonable; thus, evidence of DUI and no reconstruction permit was illegally obtained through an unconstitutional warrantless seizure.  87 H. 487 (App.), 960 P.2d 157.



§286-91 to 97 - REPEALED.

PART V.  DRIVER TRAINING SCHOOL AND

DRIVING INSTRUCTORS--REPEALED

§§286-91 to 97  REPEALED.  L 1996, c 67, §4.



§286-101 - Designation of examiner of drivers.

PART VI.  MOTOR VEHICLE DRIVER LICENSING

§286-101  Designation of examiner of drivers.  The chief executive of each county shall designate one or more persons, residing in the county, each of whom shall be a competent operator of motor vehicles, to be known as the examiner of drivers, and whose duty it shall be to examine into the qualifications and fitness of any person desiring to secure or to renew a license to operate a motor vehicle as provided in this part. [L 1937, c 234, pt of §1; am L 1939, c 104, §7; am L 1943, c 62, §21 and c 64, §22; RL 1945, pt of §7301; RL 1955, §160-31; HRS §286-101; am L 1969, c 128, §1(1); am L 1970, c 152, §1 and c 164, §3]



§286-102 - Licensing.

§286-102  Licensing.  (a)  [Repeal and reenactment on January 9, 2011.  L 2005, c 72, §15.]  No person, except one exempted under section 286‑105, one who holds an instruction permit under section 286‑110, one who holds a provisional license under section 286‑102.6, one who holds a commercial driver's license issued under section 286‑239, or one who holds a commercial driver's license instruction permit issued under section 286‑236, shall operate any category of motor vehicles listed in this section without first being appropriately examined and duly licensed as a qualified driver of that category of motor vehicles.

(b)  A person operating the following category or combination of categories of motor vehicles shall be examined as provided in section 286-108 and duly licensed by the examiner of drivers:

(1)  Mopeds;

(2)  Motorcycles and motor scooters;

(3)  Passenger cars of any gross vehicle weight rating, buses designed to transport fifteen or fewer occupants, and trucks and vans having a gross vehicle weight rating of fifteen thousand pounds or less; and

(4)  All of the motor vehicles in category (3) and trucks having a gross vehicle weight rating of fifteen thousand one through twenty-six thousand pounds.

A school bus or van operator shall be properly licensed to operate the category of vehicles that the operator operates as a school bus or van and shall comply with the standards of the department of transportation as provided by rules adopted pursuant to section 286-181.

(c)  No person shall receive a driver's license without surrendering to the examiner of drivers all valid driver's licenses in the person's possession.  All licenses so surrendered shall be returned to the issuing authority, together with information that the person is licensed in this State; provided that with the exception of driver's licenses issued by any Canadian province, a foreign driver's license may be returned to the owner after being invalidated pursuant to issuance of a Hawaii license; and provided further that the examiner of drivers shall notify the authority that issued the foreign license that the license has been invalidated and returned because the owner is now licensed in this State.  No person shall be permitted to hold more than one valid driver's license at any time.

(d)  Before issuing a driver's license, the examiner of drivers shall complete a check of the applicant's driving record to determine whether the applicant is subject to any disqualification under section 286-240, or any license suspension, revocation, or cancellation under state law, and whether the applicant has a driver's license from more than one state or jurisdiction.  The record check shall include but is not limited to the following:

(1)  A check of the applicant's driving record as maintained by the applicant's state of licensure;

(2)  A check with the commercial driver license information system;

(3)  A check with the National Driver Register; and

(4)  If the driver is renewing a commercial driver's license for the first time after September 30, 2002, a request for the applicant's complete driving record from all states where the applicant was previously licensed to drive any motor vehicle over the last ten years; provided that a notation is made on the driving record confirming the check has been made and the date it was done.

(e)  In addition to other qualifications and conditions by or pursuant to this part, the right of an individual to hold a motor vehicle operator's license or permit issued by the county is subject to the requirements of section 576D-13.

Upon receipt of certification from the child support enforcement agency pursuant to section 576D-13 that an obligor or individual who owns or operates a motor vehicle is not in compliance with an order of support as defined in section 576D-1 or has failed to comply with a subpoena or warrant relating to a paternity or child support proceeding, the examiner of drivers shall suspend the license and right to operate motor vehicles and confiscate the license of the obligor.  The examiner of drivers shall not reinstate an obligor's or individual's license until the child support enforcement agency, the office of child support hearings, or the family court issues an authorization that states the obligor or individual is in compliance with an order of support or has complied with a subpoena or warrant relating to a paternity or child support hearing.

The licensing authority may adopt rules pursuant to chapter 91 to implement and enforce the requirements of this section. [L 1967, c 214, pt of §2; HRS §286-102; am L 1970, c 164, §1(1) and §3; am L 1971, c 127, §1; am L 1972, c 2, pt of §6; am L 1973, c 152, §1(b) and c 214, §1; am L 1974, c 80, §1; am L 1976, c 5, §1 and c 53, §1; am L 1979, c 85, §1; am L 1984, c 169, §1; gen ch 1985; am L 1989, c 320, §4; am L 1990, c 342, §18; am L 1991, c 67, §1; am L 1992, c 76, §1; am L 1997, c 54, §1 and c 293, §12; am L 1999, c 261, §2; am L 2002, c 37, §1; am L 2004, c 103, §2; am L 2005, c 72, §2]

Attorney General Opinions

Nonresident serviceman with home-state license must comply with section and is not exempted therefrom by the Soldier's and Sailor's Civil Relief Act.  Att. Gen. Op. 68-24.

Person already qualified for each type of vehicle in applicable category need not take additional exam for categories 8 to 10.  Renewal of category 7 license does not automatically qualify one for category 10 license.  Att. Gen. Op. 75-24.

Case Notes

Magistrate did not improperly use prior uncounseled misdemeanor convictions in sentencing defendants for conviction of operating car without driver's license in violation of Assimilative Crimes Act.  957 F.2d 714.

Statute applied to defendant, where defendant argued that traffic statutes involved only applied to businesses and state vehicles; statute did not violate defendant's freedom of movement.  77 H. 222 (App.), 883 P.2d 644.

Driving without license under this section not lesser included offense of driving while license suspended under §286-132.  81 H. 76 (App.), 912 P.2d 573.

Trial court erred when it limited the applicability of this section only to persons operating motor vehicles on public highways; section also applied to defendant who was operating a vehicle in the parking lot of a private hotel.  94 H. 354 (App.), 14 P.3d 364.



§286-102.3 - Commercial drivers under the age of twenty-one.

[§286-102.3]  Commercial drivers under the age of twenty-one.  A person is qualified to drive commercially in the State in intrastate commerce if the person:

(1)  Is at least nineteen years of age;

(2)  Is in compliance with Title 49 Code of Federal Regulations, Part 390-396, Subpart B, except Section 391.11(b)(1) in the case of an intrastate driver involved in intrastate commerce in the State;

(3)  Only operates a category 3 vehicle as defined in section 286-102(b)(3);

(4)  Shall not transport hazardous materials as defined in section 286-2, nor passengers in a school vehicle as defined in section 286-181; and

(5)  Has had a category 3 state driver's license for the two years immediately preceding driving commercially under this section, with the following conditions:

(A)  Has not had any license suspended, revoked, or canceled; and

(B)  Has not had any conviction for:

(i)  Speeding excessively involving any speed of fifteen miles per hour or more above the speed limit;

(ii)  Driving recklessly, as defined by state or local law or regulation, including but not limited to offenses of driving a motor vehicle in wilful or wanton disregard for the safety of person or property;

(iii)  Making improper or erratic traffic lane changes;

(iv)  Following the vehicle ahead too closely; or

(v)  Violating state or local law relating to motor vehicle traffic control, excluding parking violations, arising in connection with a fatal accident. [L 2007, c 288, §1]

Revision Note

This section was renumbered from §286-236.5.



§286-102.5 - Military Selective Service Act; Selective Service System registration.

[§286-102.5]  Military Selective Service Act; Selective Service System registration.  (a)  Qualified applicants for a motor vehicle [driver's] license pursuant to section 286-107 or 286-108 or an instruction permit pursuant to section 286-110 shall be registered with the United States Selective Service System in compliance with Title 50 United States Code Appendix section 453, as amended.

(b)  Every qualified applicant identified in subsection (a) shall be required to authorize the examiner of drivers to:

(1)  Collect the necessary personal information required for registering the qualified applicant with the United States Selective Service System; and

(2)  Electronically transmit the information to the Selective Service System pursuant to subsection (d) for purposes of registering the qualified applicant with the United States Selective Service System.

(c)  The examiner of drivers shall notify all qualified applicants identified in subsection (a) that by submitting an application, the qualified applicant is consenting to registration with the United States Selective Service System, if so required by federal law.

(d)  The examiner of drivers shall collect from a qualified  applicant the necessary personal information required for registering the qualified applicant with the United States Selective Service System.  The examiner of drivers shall transmit the necessary personal information of the qualified applicant in an electronic format to the United States Selective Service System to register the qualified applicant.

(e)  For purposes of this section, "qualified applicant" means male United States citizens and immigrants at least eighteen years of age but less than twenty-six years of age. [L 2001, c 86, §2]



§286-102.6 - Provisional license for persons under the age of eighteen.

§286-102.6  Provisional license for persons under the age of eighteen.  [Section repealed on January 9, 2011.  L 2005, c 72, §15]  (a)  A person may be granted a provisional license to drive passenger cars of any gross vehicle weight rating, buses designed to transport fifteen or fewer occupants, and trucks and vans having a gross vehicle weight rating of fifteen thousand pounds or less if the person:

(1)  Is at least sixteen years of age but under the age of eighteen;

(2)  Holds an instruction permit and has held the permit for a period of at least one hundred eighty days and there is no pending proceeding that might result in the suspension or revocation of the instruction permit; and

(3)  Satisfactorily completes all requirements of sections 286-108 and 286-109.

(b)  The provisional license shall entitle the provisional licensee to drive the class of motor vehicles specified in subsection (a) upon the roadways of the State; provided that:

(1)  The provisional licensee shall have the provisional license in the provisional licensee's immediate possession while driving;

(2)  All occupants of the motor vehicle shall be restrained by safety belts or a child passenger restraint system as required under sections 291-11.5 and 291-11.6;

(3)  The provisional licensee shall not transport more than one person under the age of eighteen, unless the person is, with respect to the provisional licensee:

(A)  A household member; or

(B)  A household member's foster or hanai child,

without being accompanied and supervised by a licensed driver who is the provisional licensee's parent or guardian; and

(4)  Except as provided in subsection (c), whenever the provisional licensee is driving between the hours of 11:00 p.m. and 5:00 a.m., a licensed driver who is the provisional licensee's parent or guardian and is licensed to operate the same category of motor vehicle as the licensee, shall be in the motor vehicle and shall occupy the passenger seat beside the licensee.

(c)  A provisional licensee may drive between the hours of 11:00 p.m. and 5:00 a.m. without a licensed parent or guardian in the motor vehicle under the following conditions:

(1)  The provisional licensee is traveling to or from the provisional licensee's place of employment, operation of the motor vehicle is necessary for this purpose, and the provisional licensee keeps in the provisional licensee's possession a signed statement from the employer containing the employer's name, address, telephone number, and verification of employment and work hours; or

(2)  The provisional licensee is traveling to or from a school-authorized activity of the provisional licensee, operation of a motor vehicle is necessary for this purpose, and the provisional licensee keeps in the provisional licensee's possession a signed statement from a parent or guardian containing the parent's or guardian's name, address, and telephone number, and verification that operation of the motor vehicle by the provisional licensee is necessary to travel to or from the school-authorized activity;

provided that the provisional licensee shall not transport more than one person under the age of eighteen between the hours of 11:00 p.m. and 5:00 a.m. without being accompanied and supervised by a licensed driver who is the provisional licensee's parent or guardian.

(d)  If the provisional licensee violates any of the requirements of subsection (b) or (c):

(1)  For a first violation of any requirement, the provisional license shall be suspended for a period of three months by a district court or family court judge.  If the person's provisional license is suspended, the person shall not be eligible for reissuance of the provisional license or issuance of a driver's license until:

(A)  The person is eighteen years of age; or

(B)  Three months have elapsed since the date of suspension,

whichever is sooner, and the person has otherwise satisfied the requirements of this chapter; and

(2)  For a second or any subsequent violation of any requirement, the provisional license shall be revoked for six months by a district court or family court judge.  If the person's provisional license is revoked, the person shall not be eligible for reissuance of the provisional license or issuance of a driver's license until:

(A)  The person is eighteen years of age; or

(B)  Six months have elapsed since the date of revocation,

whichever is sooner, and the person has otherwise satisfied the requirements of this chapter.

Suspension or revocation of a provisional license pursuant to this subsection shall be exempt from proof of financial responsibility requirements under section 287-20.

(e)  If the provisional licensee is adjudicated of an offense relating to the operation of a motor vehicle other than the requirements of subsection (b) or (c):

(1)  For a first adjudication, the provisional license shall be suspended or revoked by a district court or family court judge, in addition to any other penalties that may be prescribed by law.  If the person's provisional license is suspended or revoked, the person shall not be eligible for reissuance of the provisional license or issuance of a driver's license until:

(A)  The person is eighteen years of age; or

(B)  Six months have elapsed since the date of suspension or revocation,

whichever is sooner, and the person has otherwise satisfied the requirements of this chapter; and

(2)  For a second or any subsequent adjudication, the provisional license shall be revoked for one year by a district court or family court judge, in addition to any other penalties that may be prescribed by law.  If the person's provisional license is revoked, the person shall not be eligible for reissuance of the provisional license or issuance of a driver's license until:

(A)  The person is eighteen years of age; or

(B)  One year has elapsed since the date of revocation,

whichever is later, and the person has otherwise satisfied the requirements of this chapter.

(f)  A provisional licensee may be issued a driver's license in accordance with this chapter if the provisional licensee:

(1)  Has satisfactorily held a provisional license for at least six months;

(2)  Has no pending proceeding that might result in the suspension or revocation of the license;

(3)  Is at least seventeen years of age; and

(4)  Has satisfactorily complied with all requirements of this chapter.

(g)  If not suspended or revoked, the provisional license shall expire on the date of the provisional licensee's nineteenth birthday.

(h)  The fee for a provisional license shall be set in accordance with section 286‑111.

(i)  This section shall not apply to the licensing of:

(1)  An emancipated minor; and

(2)  Motorcycle or motor scooter drivers.

(j)  For the purposes of this section, "household member" shall have the same meaning as defined in section 291E-1.

(k)  Notwithstanding any other provisions, for the purposes of this section, the district court and family court shall notify the driver's license examiner of all persons under the age of eighteen who have pending violations or proceedings that might result in the suspension or revocation of the provisional license, and any pending adjudication of an offense relating to the operation of a motor vehicle. [L 2005, c 72, §1; am L 2006, c 105, §1; am L 2007, c 74, §1]



§286-103 - Restrictions on driver's license; rules and regulations.

§286-103  Restrictions on driver's license; rules and regulations.  The examiner of drivers may adopt rules and regulations restricting the use of a driver's license in any manner the examiner of drivers may deem necessary for the safety and welfare of the traveling public and may impose restrictions with respect to the type of equipment or special mechanical control devices required on the motor vehicle operated by the licensee appropriate to the driving ability of the licensee.  Any restrictions shall be indicated on the license issued. [L 1967, c 214, pt of §2; HRS §286-103; am L 1970, c 164, §3; gen ch 1985]

Cross References

Rulemaking, see chapter 91.



§286 104 - What persons shall not be licensed.

§286‑104  What persons shall not be licensed.  [Repeal and reenactment on January 9, 2011.  L 2005, c 72, §15.]  The examiner of drivers shall not issue any license hereunder:

(1)  To any person whose license has been suspended by a court of competent jurisdiction during the suspension period, nor to any person whose license has been revoked until the expiration of one year after the date of the revocation, or until the expiration of the period of revocation specified by law, whichever is greater, except as provided under sections 286‑102.6(d) and 286-102.6(e) for suspensions and revocations of a provisional license; nor to any person who, while unlicensed, has within two years been convicted of operating a vehicle under the influence of an intoxicant or, prior to January 1, 2002, of driving under the influence of alcohol or drugs;

(2)  To any person who is required by this part to take an examination, unless the person has successfully passed the examination;

(3)  To any person who is required under the motor vehicle financial responsibility laws of this State to deposit proof of financial responsibility and who has not deposited the proof;

(4)  To any person who the examiner of drivers has good cause to believe would not be able to operate a motor vehicle with safety upon the highways by reason of physical or mental disability;

(5)  To any person who is under eighteen years of age; provided that:

(A)  A person who is fifteen years and six months of age may be granted an instruction permit;

(B)  A person who is at least sixteen and less than eighteen years of age may be granted a provisional license upon satisfying the requirements of section 286‑102.6;

(C)  A person who is at least seventeen and less than eighteen years of age may be granted a license upon satisfying the requirements of section 286‑102.6, which license may be suspended or revoked by a judge having jurisdiction over the holder of the license.  Upon revocation of the license, the person shall not be eligible to operate a motor vehicle on the highway until the person is eighteen years of age and has again satisfied the requirements of sections 286‑108 and 286‑109; or

(D)  A person who is an emancipated minor may be granted a license upon satisfaction of all requirements of this chapter applicable to persons eighteen years of age or older; or

(6)  To any person who is not in compliance with section 286‑102.5.

Any person denied a license under this or any other section of this part shall have a right of appeal as provided in section 286‑129. [L 1937, c 234, §4; am L 1943, c 121, §1; RL 1945, §7304; am L 1947, c 38, §1; RL 1955, §160-34; am L 1967, c 214, §8; HRS §286-104; am L 1970, c 164, §3 and c 188, §39; am L 1980, c 54, §1; am L 1985, c 258, §2; gen ch 1985; am L 1990, c 34, §15; am L 1996, c 36, §1; am L 1997, c 153, §1 and c 330, §2; am L 1999, c 175, §1; am L 2001, c 86, §3 and c 157, §6; am L 2002, c 16, §13; am L 2005, c 72, §3]

Cross References

Development of medical evaluation system and criteria, see §286-4.1(b).

Statewide driver education program and behind-the-wheel driver training program; rules, see §286-108.4.



§286-105 - What persons are exempt from license.

§286-105  What persons are exempt from license.  The following persons are exempt from license:

(1)  Any person while driving or operating a motor vehicle in the service or employ of any branch or agency of the federal government; provided that the person has received a license or permit from the branch or agency to operate and drive the motor vehicle; provided further that the branch or agency has been duly authorized by the federal government to issue the license or permit;

(2)  Any person while driving or operating any road machine, farm tractor, or implement of husbandry temporarily operated or moved on a highway; provided that no person under the age of thirteen years shall be permitted to drive or operate any such road machine, farm tractor, or implement of husbandry on a highway;

(3)  Any person who is at least eighteen years of age and who has in the person's possession a valid driver's license to drive the categories of motor vehicles listed in section 286-102(b), except section 286-102(b)(4), that is equivalent to a driver's license issued in this State but was issued to the person in another state of the United States, the Commonwealth of Puerto Rico, United States Virgin Islands, American Samoa, Guam, a province of the Dominion of Canada, or the Commonwealth of the Northern Mariana Islands for that category of motor vehicle which the person is operating;

(4)  Any person who has in the person's possession a valid commercial motor vehicle driver's license issued by any state of the United States, Mexico, or a province of the Dominion of Canada that issues licenses in accordance with the minimum federal standards for the issuance of commercial motor vehicle driver's licenses; and

(5)  Any person who drives or operates state or county motor vehicles while employed by, in the service of, or volunteering for the state or county fire departments, provided that they are trained and certified to drive category (4) motor vehicles as set forth in section 286-102(b)(4) by the state or county government, as appropriate, and provided that the person maintains a category (3) license as set forth in section 286-102(b)(3). [L 1937, c 234, §3; RL 1945, §7303; am L Sp 1949, c 19, §3; RL 1955, §160-33; am L 1957, c 82, §1 and c 159, §1; am L 1967, c 214, §7; HRS §286-105; am L 1970, c 164, §3; am L 1971, c 127, §2; am L 1972, c 2, pt of §6; am L 1976, c 5, §2; am L 1979, c 108, §1; gen ch 1985; am L 1986, c 224, §2; am L 1989, c 320, §5; am L 1990, c 11, §1 and c 342, §19; am L 1993, c 268, §1; am L 1997, c 73, §1]



§15. - L 2008, c 50, §4.

§286-106  Expiration of licenses.  [Repeal and reenactment on January 9, 2011.  L 2005, c 72, §15.]  Every driver's license issued under this part, except for a provisional license issued under section 286-102.6 which shall expire on the date of the provisional licensee's nineteenth birthday, whether an original issuance or a renewal, shall expire on the first birthday of the licensee occurring not less than eight years after the date of the issuance of the license, unless sooner revoked or suspended; provided that the license shall expire on the first birthday of the licensee occurring not less than four years after the date of issuance if at the time the licensee is twenty-four years of age or younger; provided further that the license shall expire on the first birthday of the licensee occurring not less than two years after the date of the issuance of the license if at that time the licensee is seventy-two years of age or older.

The examiner of drivers may issue a license for a shorter period if the licensee has a physical condition or conditions that the examiner of drivers reasonably believes may impair the driver's ability to drive. [L 1967, c 214, pt of §2; HRS §286-106; am L 1970, c 164, §1(2) and §3; am L 1974, c 97, §1; gen ch 1985; am L 1989, c 296, §1; am L 1997, c 60, §1 and c 330, §3; am L 2005, c 72, §4; am L 2008, c 50, §2]

Note

The 2008 amendment is exempt from the repeal and reenactment on January 9, 2011 by L 2005, c 72, §15.  L 2008, c 50, §4.

Law Journals and Reviews

Driving into the Sunset:  A Proposal for Mandatory Reporting to the DMV by Physicians Treating Unsafe Elderly Drivers.  25 UH L. Rev. 59.



§286-106.5 - Expiration of licenses; out-of-country active duty military personnel.

[§286-106.5]  Expiration of licenses; out-of-country active duty military personnel.  Notwithstanding section 286-106, the expired driver's license of a member of any component of the United States armed forces who is on active federal service and whose driver's license expired while deployed outside the United States, shall remain valid for ninety days after the service member's return to the United States. [L 2008, c 50, §1]



§286-107 - License renewals; procedures and requirements.

§286-107  License renewals; procedures and requirements.  (a)  The examiner of drivers may accept an application for a renewal of a driver's license made not more than six months prior to the date of expiration.

If, however, the renewal is not applied for within ninety days after the expiration of the license, the applicant for renewal shall be treated as an applicant for a new license and examined as provided in section 286-108.

(b)  Except as otherwise provided in subsection (c), an applicant for a renewal of a driver's license under this section, or the reactivation of an expired license under section 286-107.5(a), shall appear in person before the examiner of drivers and the examiner of drivers shall administer such physical examinations as the state director of transportation deems necessary to determine the applicant's fitness to continue to operate a motor vehicle.

(c)  Any person who holds a category (1), (2), or (3) license issued under this part who is unable to appear in person before the examiner of drivers to apply for a renewal of the driver's license, may, if the person is not disqualified from renewing the license under subsection (a) except as provided under subsection (h), apply for a renewal by mail.  The applicant's request to have the license renewed by mail must be received by the examiner of drivers within ninety days after the expiration of the license or it shall be treated as an application for reactivation of an expired license under section 286-107.5.  The examiner of drivers shall, upon receipt of the request, furnish the applicant with all necessary forms and instructions.  An application for renewal made pursuant to this subsection shall be accompanied by a statement from a licensed physician or physician assistant certifying that the applicant was examined by the licensed physician or physician assistant not more than six months prior to the expiration date of the applicant's license and that the applicant was found by the examination to have met the physical requirements established by the state director of transportation for the renewal of licenses.  The application for renewal shall also be accompanied by:

(1)  A notarized statement of the applicant certifying that the applicant does not possess any valid license to operate the same or similar category or categories of motor vehicles, issued by another licensing authority (unless the license is concurrently surrendered); and

(2)  Such other information as may be required by the examiner of drivers that is reasonably necessary to confirm the identity of the applicant and the applicant's fitness to continue to operate a motor vehicle.

(d)  An applicant for a renewal of the applicant's driver's license, whether applying pursuant to subsections (b) or (c), shall pay the fee determined by the council of the appropriate county.  Payment of the fee shall be by certified check or money order, tendered together with the application.

(e)  No driver's license shall be renewed by the examiner of drivers unless:

(1)  The examiner of drivers is satisfied of the applicant's fitness to continue to operate a motor vehicle;

(2)  The fee required by subsection (d) is tendered together with the application for renewal; and

(3)  The applicant complies with section 286-102.5.

(f)  A driver's license renewed pursuant to subsection (c) may validly be issued without incorporating a photograph of the licensee.

(g)  No driver's license shall be renewable by mail for more than two consecutive renewals, regardless of whether the license expires, as provided under section 286-106, on the sixth, fourth, or second birthday after issuance; provided that this subsection shall not apply to a resident military person or that person's immediate family if the resident military person resides outside the State on official military orders.

(h)  Notwithstanding subsection (a), any applicant for a renewal of a driver's license who is a member of any component of the United States armed forces and who is on active federal service outside of the State at the time the applicant's license should be renewed, may file an application for a renewal of the driver's license, which shall be accompanied by verification of federal active service outside the State as required by the examiner of drivers, within ninety days of the applicant's return to the State or discharge from hospitalization.  The examiner of drivers may waive the reactivation fee otherwise required by section 286-107.5.

(i)  The state director of transportation shall adopt rules and regulations pursuant to chapter 91, necessary for the purposes of this section, including rules and regulations governing the effect to be given to convictions for violations of traffic laws of a foreign jurisdiction, upon license renewal procedures. [L 1974, c 97, §3; am L 1975, c 194, §§1, 2; am L Sp 1977 1st, c 20, §12; gen ch 1985; am L 1986, c 232, §1; am L 1987, c 318, §1; am L 1997, c 60, §§2, 3 and c 330, §4; am L 2001, c 86, §4; am L 2002, c 48, §1; am L 2006, c 221, §1; am L 2009, c 151, §4]



§286-107 - .

[§286-107.5]  Reactivation of expired license; fees; road test waived.  (a)  Unless revoked or suspended, and except as provided in subsection (b), all drivers' licenses expired under section 286-106 may be reactivated by the licensee in accordance with the requirements and procedures set forth for the renewal of licenses under section 286-107(b).  No person seeking reactivation of an expired license under this subsection shall be required to undergo reexamination of the person's driving skills under section 286-108.  The examiner of drivers shall require the holder of an expired license to pay a reactivation fee of $5 for each thirty-day period, or fraction thereof, that has elapsed after the ninety-day grace period.

(b)  Any driver's license not reactivated under subsection (a) within one year of the indicated date of expiration shall be invalid.  The examiner of drivers shall examine all applicants whose licenses have been declared invalid under this subsection in accordance with the licensing procedures established under sections 286-108 and 286-110. [L 1997, c 330, §1]



§286-108 - Examination of applicants.

§286-108  Examination of applicants.  (a)  Except as provided in section 286-107.5(a), the examiner of drivers shall examine every applicant for a driver's license, except as otherwise provided in this part.  The examination shall include a test of:

(1)  The applicant's eyesight and any further physical examination that the examiner of drivers finds necessary to determine the applicant's fitness to operate a motor vehicle safely upon the highways;

(2)  The applicant's ability to understand highway signs regulating, warning, and directing traffic;

(3)  The applicant's knowledge of the rules of the road based on the traffic laws of the State and the traffic ordinances of the county where the applicant resides or intends to operate a motor vehicle; provided that the examination shall specifically test the applicant's knowledge of the provisions of section 291C-121.5; and

(4)  The actual demonstration of ability to exercise ordinary and reasonable control in the operation of a motor vehicle.

The examinations shall be appropriate to the operation of the category of motor vehicle for which the applicant seeks to be licensed and shall be conducted as required by the director.

The examiner of drivers shall require every applicant to comply with section 286-102.5.

The examiner of drivers may waive the actual demonstration of ability to operate a motorcycle or motor scooter for any person who furnishes evidence, to the satisfaction of the examiner of drivers, that the person has completed the motorcycle education course approved by the director in accordance with section 431:10G-104.

At the time of examination, an application for voter registration by mail shall be made available to every applicant for a driver's license.

For the purposes of this section, the term "applicant" does not include any person reactivating a license under section 286‑107.5(a).

(b)  [Repeal and reenactment on January 9, 2011.  L 2005, c 72, §15.]  The examiner of drivers shall require proof from every applicant under the age of eighteen that the applicant has completed a driver education program and a behind-the-wheel driver training course certified by the director of transportation.  The examiner of drivers shall not examine any applicant for a provisional license who is sixteen through seventeen years of age unless the applicant holds and has held a valid instruction permit under section 286‑110, for a period of no fewer than one hundred eighty days.  If the applicant's instruction permit has expired and a new instruction permit was issued within thirty days of its expiration, the examiner of drivers may examine the applicant without requiring an additional one hundred eighty day period.

(c)  The examiner of drivers may waive the actual demonstration of ability to operate a motor vehicle for any person who is at least eighteen years of age and who possesses a valid driver's license issued to the applicant in any other state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, a province of the Dominion of Canada, or the Commonwealth of the Northern Mariana Islands for the operation of vehicles in categories 1 through 3 of section 286-102.

(d)  As part of the examination required by this section, the applicant for a driver's license shall produce and display a valid motor vehicle or liability insurance identification card for the motor vehicle required by sections 431:10C-107 and 431:10G-106, when the applicant demonstrates the ability to operate a motor vehicle to the satisfaction of the examiner of drivers.  If no valid motor vehicle or liability insurance identification card is displayed, the examiner of drivers shall not issue a driver's license to the applicant. [L 1937, c 234, §11; RL 1945, §7312; RL 1955, §160-42; am L 1967, c 214, §9; HRS §286-108; am L 1975, c 194, §3; am L Sp 1977 1st, c 20, §12; am L 1978, c 91, §11; am L 1985, c 26, §1; am L 1986, c 224, §1; am L 1990, c 45, §10; am L 1991, c 60, §1; am L 1997, c 104, §1, c 251, §7, c 269, §1, and c 330, §5; am L 1999, c 175, §2; am L 2001, c 86, §5; am L 2002, c 4, §1; am L 2005, c 72, §5 ; am L 2008, c 170, §3]

Note

The repeal and reenactment of subsection (b) takes effect on January 9, 2011.  L 2005, c 72, §15.

The 2008 amendment to subsection (a) is exempt from the repeal and reenactment on January 9, 2011 by L 2005, c 72, §15.  L 2008, c 170, §7.



§286-108.4 - Driver education and behind-the-wheel driver training program.

[§286-108.4  Driver education and behind-the-wheel driver training program.]  The director of transportation is directed to establish and certify a statewide driver education program and behind-the-wheel driver training program, to include the number of course hours, curriculum, and certification of teachers and third-party examiners.  The director of transportation is also directed to set a cost for the programs to enable the programs to be self-sufficient.  The director of transportation shall adopt rules pursuant to chapter 91 necessary for the purposes of this [section]. [L 1999, c 175, §4]

Revision Note

Section codified pursuant to §23G-15.



§286-108.5 - REPEALED.

§286-108.5  REPEALED.  L 1989, c 320, §7; L 1990, c 342, §16.



§286-109 - General provision governing the issuance of licenses.

§286-109  General provision governing the issuance of licenses.  (a)  Upon payment of the required fee and upon demonstrating the ability to operate a certain category or categories of motor vehicles to the satisfaction of the examiner of drivers, an applicant for a driver's license shall be issued a single license of a design approved by the director of transportation upon which is made a notation of:

(1)  The category or categories of motor vehicles the applicant may operate;

(2)  Any restrictive provisions to which the license is subject; and

(3)  When the license is issued to a person under twenty-one years of age, a statement, in clearly legible print that shall contrast with the other information appearing on the license, which indicates the date on which the person will attain the age of twenty-one years.

(b)  The examiner of drivers shall not issue or renew any driver's license using the driver's social security number on the driver's license.

(c)  Statutes of limitations and other provisions of this chapter notwithstanding, no driver's license or instruction permit shall be issued or renewed under this section, where the examiner of drivers is notified by the district judge, traffic violations bureaus of the district courts, or the judge of the circuit court that the applicant has failed to respond to a traffic citation or summons, or failed to appear in court after an arrest for the violation of any traffic laws of a county, this chapter or chapter 286G, 287, 290, 291, or 291C, or of any motor vehicle insurance laws under article 10C of chapter 431, or of any motorcycle or motor scooter insurance laws under article 10G of chapter 431, and the same remains delinquent and outstanding, or the applicant, has as of the time of the application, failed to comply in full with all orders of the court; provided that the district court with whose order an applicant has failed to comply in full, may approve the issuance or renewal of a driver's license or instruction permit other than a commercial driver's license upon conditions imposed by the court for the satisfaction of the outstanding court order and any other conditions as may be imposed by the court, if one or more of the following conditions are met:

(1)  The applicant is gainfully employed in a position that requires driving and will be discharged if the applicant is unable to drive; or

(2)  The applicant has no access to alternative  transportation and therefore must drive to work;

provided further that if the applicant has failed to comply in full with orders of the district court of more than one circuit, the applicant shall obtain the approval of the district court of each circuit in which the applicant has an outstanding court order before a driver's license or instruction permit may be issued or renewed under this subsection.

A driver's license or instruction permit issued or renewed under this subsection shall be subject to immediate suspension by the court upon the applicant's failure to remain in full compliance with all conditions imposed by the court for the issuance or renewal of the driver's license or instruction permit.  The examiner of drivers may place an indication of restriction upon a driver's license or instruction permit issued or renewed under this subsection.  Proof of financial responsibility under section 287-20 shall not apply to the issuance or renewal of driver's licenses or instruction permits under this subsection. [L 1967, c 214, pt of §2; HRS §286-109; am L 1970, c 164, §3; am L 1975, c 24, §7; am L Sp 1977 1st, c 20, §12; am L 1985, c 107, §1; am L 1990, c 9, §1; am L 1999, c 269, §1; am L 2002, c 105, §2]



§286-109.4 - Designation of advance health-care directive.

[§286-109.4]  Designation of advance health-care directive.  On the application form for any driver's license or license renewal, the examiner of drivers shall ask the applicant to designate whether the applicant has an advance health-care directive.  The examiner of drivers shall issue or renew a license bearing the designation "advance health-care directive", a symbol, or an abbreviation thereof, for those applicants who have so indicated.  "Advance health-care directive" means an individual instruction in writing, a living will, or a durable power of attorney for health care decisions.  No specific medical treatment information shall be imprinted on the driver's license. [L 2000, c 295, §1]



§286-109.5 - Designation of anatomical gift.

§286-109.5  Designation of anatomical gift.  The examiner of drivers shall design and implement a system to request anatomical gift information from all applicants for a driver's license or license renewal, at the time of application, including a method of directly imprinting on a license an applicant's designation of whether the applicant wishes to be an organ donor.  The request shall elicit whether the applicant wishes to be an organ donor in the event of the applicant's death. [L 1975, c 80, §1; am L Sp 1977 1st, c 20, §12; gen ch 1985; am L 1990, c 18, §2]

Note

Developing an organ donor registry.  L 2008, c 165.

Cross References

Uniform Anatomical Gift Act, see chapter 327.



§286-109.6 - Limited access to driver's license anatomical gift data.

§286-109.6  Limited access to driver's license anatomical gift data.  The examiner of drivers shall adopt rules pursuant to chapter 91 to allow an organ procurement organization twenty-four-hour telephone access to the driver's license database information, solely for the purpose of determining whether a driver has indicated a willingness to be an organ donor pursuant to section 286-109.5.

As used in this section, "organ procurement organization" shall have the same meaning as procurement organization in section 327-2. [L 1999, c 88, pt of §2; am L 2008, c 122, §2]

Note

Developing an organ donor registry.  L 2008, c 165.



§286-109.7 - Organ and tissue education fee.

§286-109.7  Organ and tissue education fee.  Notwithstanding any other law to the contrary, beginning July 1, 2000, a donation of $1, in addition to any other fees under this chapter, may be collected upon designation by an individual or entity from each certificate of registration by the director of finance of each county to be deposited on a quarterly basis into the organ and tissue education special fund pursuant to section 327-24.  The counties may retain a portion of the $1 donation as an administrative fee to cover the cost of collecting, accounting for, and depositing the balance into the organ and tissue education special fund.  The retention shall not exceed $0.20 for each $1 collected. [L 1999, c 88, pt of §2; am L 2003, c 88, §2; am L 2008, c 122, §3]



§286-110 - Instruction permits.

§286-110  Instruction permits.  (a)  Any person aged fifteen years and six months or more who, except for the person's lack of instruction in operating a motor vehicle, would be qualified to obtain a driver's license issued under this part may apply for a temporary instruction permit at the office of the examiner of drivers in the county in which the applicant resides; provided that the applicant complies with section 286-102.5.

(b)  The examiner of drivers shall examine every applicant for an instruction permit.  The examination shall include tests of the applicant's:

(1)  Eyesight and other physical or mental capabilities to determine if the applicant is capable of operating a motor vehicle;

(2)  Understanding of highway signs regulating, warning, and directing traffic; and

(3)  Knowledge of the traffic laws, ordinances, or regulations of the State and the county where the applicant resides or intends to operate a motor vehicle.

(c)  If the examiner of drivers is satisfied that the applicant is qualified to receive an instruction permit, the examiner of drivers shall issue the permit entitling the applicant, while having the permit in the applicant's immediate possession, to drive a motor vehicle upon the highways for a period of one year; provided that an applicant who is registered in a driver training course shall be issued a temporary instruction permit for the duration of the course and the termination date of the course shall be entered on the permit.  A person who is not licensed to operate the category of motor vehicles to which the driving training course applies shall not operate a motor vehicle in connection with the driving training course without a valid temporary instruction permit.

(d)  [Repeal and reenactment on January 9, 2011.  L 2005, c 72, §15.]  Except when operating a motor scooter or motorcycle, the holder of an instruction permit shall be accompanied by a person who is twenty-one years of age or older and licensed to operate the category of motor vehicles in which the motor vehicle that is being operated belongs.  The licensed person shall occupy a passenger seat beside the permit holder while the motor vehicle is being operated; provided that if the holder of the instruction permit is under the age of eighteen years and is driving between the hours of 11:00 p.m. and 5:00 a.m.:

(1)  A licensed driver who is the permit holder's parent or guardian shall occupy a passenger seat beside the driver while the motor vehicle is operated, unless the permit holder is an emancipated minor;

(2)  The licensed driver shall be licensed to operate the same category of motor vehicles as the motor vehicle being operated by the holder of the instruction permit; and

(3)  All occupants of the motor vehicle shall be restrained by a seat belt assembly or a child passenger safety restraint system as required under sections 291-11.5 and 291-11.6, notwithstanding any other law to the contrary.

(e)  No holder of a temporary instruction permit shall operate a motorcycle or a motor scooter during hours of darkness or carry any passengers.

(f)  No holder of a category 1 or 2 temporary instruction permit shall have the permit renewed, nor shall the holder be issued another temporary instruction permit for the same purpose, unless the holder has taken the examination for a category 1 or 2 license at least once prior to the expiration of the temporary instruction permit.  If the holder of a temporary instruction permit fails to meet the requirements of this section, the holder shall not be permitted to apply for another category 1 or 2 temporary instruction permit for a period of three months.  Nothing in this subsection shall affect the right and privilege of any holder of a category 1 or 2 temporary instruction permit to obtain a temporary instruction permit or driver's license for the operation of any other type of motor vehicle.

(g)  The examiner of drivers may accept an application for renewal of an instruction permit no more than thirty days prior to or ninety days after the expiration date of the instruction permit, whereupon the applicant for renewal of an instruction permit shall be exempt from subsection (b)(2) and (3).  If an application for renewal of an instruction permit is not made within ninety days after the expiration date of the permit, the applicant shall be treated as applying for a new instruction permit and examined in accordance with subsection (b).

(h)  Notwithstanding any other law to the contrary, the examiner of drivers may issue an instruction permit to an applicant with a disability who has completed a medical review with this State, and as a condition to licensure is required to pass a road test, but has failed the road test on the applicant's first attempt.  The instruction permit issued under this subsection may be renewed no more than thirty days prior to or ninety days after the expiration date of the instruction permit upon receiving an updated medical report.  Subsections (b)(2) and (3) shall not apply to the issuance or renewal of an instruction permit issued under this subsection.

For the purposes of this subsection, "applicant with a disability" means an applicant who the examiner of drivers has reasonable cause to believe may have a mental or physical infirmity or disability that would make it unsafe to operate a motor vehicle pursuant to section 286-119 and has been medically evaluated by the medical advisory board established pursuant to section 286-4.1. [L 1967, c 214, pt of §2; HRS §286-110; am L 1970, c 164, §3; am L 1977, c 50, §2; gen ch 1985; am L 1996, c 100, §1; am L 1997, c 104, §2; am L 1999, c 175, §3; am L 2001, c 82, §1 and c 86, §6; am L 2002, c 25, §1; am L 2005, c 72, §6; am L 2006, c 61, §2]

Cross References

Statewide driver education program and behind-the-wheel driver training program; rules, see §286-108.4.



§286-111 - Application for license, provisional license, or instruction permit; fees.

§286-111  Application for license, provisional license, or instruction permit; fees.  [Repeal and reenactment on January 9, 2011.  L 2005, c 72, §15.]  (a)  Every application for an instruction permit, provisional license, or driver's license shall be made upon a form furnished by the examiner of drivers and shall be verified by the applicant before a person authorized to administer oaths.  The examiner of drivers and officers serving under the examiner may administer the oaths without charge.  Each application for an instruction permit for a category (1), (2), (3), or (4) license shall be accompanied by a fee to be determined by the council of each county and each application for a provisional license or driver's license shall be accompanied by the fee, unless the applicant has already paid the fee upon application for an instruction permit in the same county, in which event no fee shall be charged.  An additional fee to be determined by the council of each county shall be charged and collected upon the issuance of a provisional license or driver's license.  All of the foregoing fees shall become county realizations.

(b)  The director of transportation shall establish a fee schedule for all commercial driver's licensing examinations.  The fees collected for a commercial driver's license shall become state realizations and deposited in the state highway fund.  The State shall reimburse the counties all costs for administering the commercial driver's licensing program.  The amount of reimbursement shall be determined by the director of transportation.

(c)  Every application shall state the full name, date of birth, sex, occupation, social security number if the applicant is eligible for a social security number, the residence address and business address, if any, of the applicant, and shall briefly describe the applicant, and shall state whether the applicant has theretofore been licensed as a driver, and, if so, when and in what state or country, and whether any such license has ever been suspended or revoked, or whether an application has ever been refused, and if so, the date of and reason for the suspension, revocation, or refusal.

(d)  If the applicant is not eligible to receive a social security number, the applicant shall submit, in lieu of providing proof of social security number pursuant to subsection (c):

(1)  A United States Social Security Administration letter stating that the applicant is ineligible to obtain a social security number; and

(2)  Either:

(A)  A government-issued photo identification document; or

(B)  Other identification documents as deemed acceptable by the director. [L 1937, c 234, §7; am L Sp 1941, c 6, §1; RL 1945, §7308; RL 1955, §160-38; HRS §286-111; am L 1968, c 48, §5; am L 1970, c 164, §3; gen ch 1985; am L 1990, c 342, §20; am L 1999, c 269, §2; am L 2003, c 145, §1; am L 2005, c 72, §7]

Attorney General Opinions

The fee applies to nonresident servicemen and is not a tax nor a license fee imposed in respect to motor vehicles or the use thereof.  Att. Gen. Op. 66-29.

Nonresident serviceman with home-state license must comply with section and is not exempted therefrom by the Soldier's and Sailor's Civil Relief Act.  Att. Gen. Op. 68-24.



§286-112 - Application of minors; liability of parents or guardian.

§286-112  Application of minors; liability of parents or guardian.  (a)  [Repeal and reenactment on January 9, 2011.  L 2005, c 72, §15.]  The application of any person under the age of eighteen years for an instruction permit, provisional license,  or driver's license shall be signed and verified before a person authorized to administer oaths by the appropriate one of the following:

(1)  If both the father and mother of the applicant have custody of the applicant, by both the father and mother of the applicant;

(2)  If only one parent has custody of the applicant, by the custodial parent;

(3)  If neither parent has custody of the applicant, and the applicant has a custodial guardian or has custodial guardians, by the custodial guardian or by all the custodial guardians; provided that the director of human services, or the director's designee, shall sign and verify the application of any applicant who is under foster care; provided further that the department of human services shall not have any liability in the event that the foster child is involved in a motor vehicle accident or a lawsuit arising as a result of the foster child's driving; or

(4)  If neither parent has custody of the applicant, and the applicant has no custodial guardian, by an employer of the applicant or by any responsible person who is willing to assume the obligation imposed under this part upon a person signing the application of a minor.

(b)  [Repeal and reenactment on January 9, 2011.  L 2005, c 72, §15.]  Any negligence or misconduct of a minor under the age of eighteen years when driving a motor vehicle upon a highway shall be imputed to the person who has signed the application of the minor for a permit, provisional license, or license, which person shall be jointly and severally liable with the minor for any damages caused by the minor's negligence or misconduct.

(c)  A nonresident minor shall be accorded all the privileges and be subjected to all the regulatory restrictions as are by this part provided for resident minors. [L 1937, c 234, §8; am L 1939, c 106, §1; RL 1945, §7309; RL 1955, §160-39; HRS §286-112; am L 1970, c 164, §3; am L 1972, c 2, pt of §6; am L 1983, c 45, §1; am L 2005, c 72, §8; am L 2006, c 289, §2]

Attorney General Opinions

Term "custody" means legal custody.  Att. Gen. Op. 88-6.

Case Notes

Nothing in statute prohibits suits by parents against their children.  51 H. 74, 450 P.2d 998.



§286 113 - Release from liability.

§286‑113  Release from liability.  [Repeal and reenactment on January 9, 2011.  L 2005, c 72, §15.]  Any person who has signed the application of a minor for an instruction permit, provisional license, or driver's license may file with the examiner of drivers a verified written request that the permit, provisional license, or license of the minor be canceled, together with the permit, provisional license, or license issued.  Upon receipt of the request, the examiner of drivers shall cancel the permit, provisional license, or license of the minor and the person who signed the application of the minor shall be relieved from the liability imposed under this part for any subsequent negligence or wilful misconduct of the minor in operating a motor vehicle.  Nothing herein shall be construed to limit the liability of parents for the torts of their child as provided in chapter 577. [L 1967, c 214, pt of §2; HRS §286-113; am L 1970, c 164, §3; am L 2005, c 72, §9]



§286 114 - Revocation of license, provisional license, or instruction permit upon death of person signing minor's application.

§286‑114  Revocation of license, provisional license, or instruction permit upon death of person signing minor's application.  [Repeal and reenactment on January 9, 2011.  L 2005, c 72, §15.]  The examiner of drivers upon receipt of satisfactory evidence of the death of a person who signed the application of a minor for an instruction permit, provisional license, or a license shall cancel the permit, provisional license, or license and shall not issue a new permit, provisional license, or license until a new application duly signed and verified is made as required by this part.  Upon canceling the permit, provisional license, or license, the examiner of drivers shall notify the minor to surrender the permit, provisional license, or license.  If the death occurs after the minor has reached majority, this section shall not apply. [L 1967, c 214, pt of §2; HRS §286-114; am L 1970, c 164, §3; am L 2005, c 72, §10]



§286-115 - REPEALED.

§286-115  REPEALED.  L 1970, c 164, §1(4).



§286-116 - License, insurance identification card, possession, exhibition.

§286-116  License, insurance identification card, possession, exhibition.  (a)  Every licensee shall have a valid driver's license in the licensee's immediate possession at all times, and a valid motor vehicle or liability insurance identification card applicable to the motor vehicle operated as required under section 431:10C-107 and section 431:10G-106, when operating a motor vehicle, and shall display the same upon demand of a police officer.  Every police officer or law enforcement officer when stopping a vehicle or inspecting a vehicle for any reason shall demand that the driver or owner display the driver's or owner's driver's license and insurance identification card.  No person charged with violating this section shall be convicted if the person produces in court, or proves from the proper official or other records that the person was the holder of a driver's license or a motor vehicle or liability insurance identification card and policy conforming to article 10C and article 10G of chapter 431 or a certificate of self-insurance issued by the insurance commissioner pursuant to section 431:10C-107 and section 431:10G-103, theretofore issued to the person and valid at the time of the person's arrest.

(b)  At any time a law enforcement officer finds a motor vehicle in operation by a driver not in possession of the motor vehicle or liability insurance identification card required under section 431:10C-107 and section 431:10G-106, the officer shall issue a citation with the earliest possible date for court appearance in every instance.

(c)  In all instances in which a citation shall be issued under subsection (b), whenever the driver cited is not found to be the registered owner of the motor vehicle under operation, the citation shall also be issued to the driver as the owner's agent and to the registered owner of the motor vehicle.  Whenever the registered owner of any motor vehicle permits any person to operate the registered owner's motor vehicle, the registered owner appoints, designates, and constitutes the driver the registered owner's agent for all purposes under this section and section 431:10C-107, section 431:10G-106, and section 805-13.

(d)  The operation of any motor vehicle required to be licensed on a highway by a driver, whether or not licensed, who knows, or has reason to believe, that the motor vehicle is not insured in compliance with article 10C and article 10G of chapter 431, shall constitute a violation of this chapter.

(e)  Any registered owner of any motor vehicle required to be licensed, who directly or indirectly permits the operation of such motor vehicle on any highway at any time the motor vehicle is not insured in compliance with article 10C and article 10G of chapter 431, shall be guilty of a violation of this chapter.  The registered owner shall, in all cases, be presumed to know whether a motor vehicle is insured in compliance with article 10C and article 10G of chapter 431. [L 1937, c 234, §14; RL 1945, §7315; RL 1955, §160-45; HRS §286-116; am L 1970, c 164, §3; am L 1978, c 91, §4; gen ch 1985; am L 1991, c 60, §2; am L 1993, c 6, §9; am L 1997, c 251, §8]

Attorney General Opinions

Conviction for not having a valid no-fault insurance identification card requires the party to submit proof of financial responsibility pursuant to §287-20.  Att. Gen. Op. 88-3.

Case Notes

When investigating a possible violation of a traffic law, an officer may properly ask a driver to display the driver's license.  61 H. 316, 603 P.2d 143.

Stopping a vehicle for "any reason" means any valid reason; police were authorized to ask driver for driver's license and no-fault insurance card.  71 H. 57, 782 P.2d 1225.



§286-116.5 - Notice of change of address or name; penalty.

[§286-116.5]  Notice of change of address or name; penalty.  (a)  If the residence address of an applicant for, or a holder of, a driver's license is changed from that stated in the application or in the license issued to the applicant or holder, the person shall, within thirty days after such change in address, notify the examiner of drivers in writing of the person's old and new residence addresses and the number of any license then held by the person.

(b)  If the name of an applicant for, or a holder of, a driver's license is changed from that shown on the applicant's or holder's application or license, the person shall, within thirty days after the change of name, notify the examiner of drivers in writing of the person's former name and the new name and of the number of any permit or license then held by the person.  The examiner of drivers may require the person to file satisfactory proof of the change of name.

(c)  Any person who violates this section shall be fined not more than $25. [L 1975, c 43, §2; gen ch 1985]



§286 117 - Duplicate permits, provisional licenses, and licenses.

§286‑117  Duplicate permits, provisional licenses, and licenses.  [Repeal and reenactment on January 9, 2011.  L 2005, c 72, §15.]  The holder of an instruction permit, provisional license, or driver's license may upon payment of the reasonable cost of its issuance obtain a duplicate; provided that the holder shall surrender the original permit, provisional license, or license or furnish satisfactory proof of loss or destruction of the same.

The chief of police or a police officer shall notify a holder that the holder's permit, provisional license, or license is illegible and that the holder shall within ten days surrender the holder's permit, provisional license, or license and apply for a duplicate.  Upon failure to comply with a notice to surrender an illegible permit, provisional license, or license and apply for a duplicate, the person to whom the permit or license is issued shall be subject to the penalties in section 286‑136. [L 1967, c 214, pt of §2; HRS §286-117; am L 1970, c 164, §3; gen ch 1985; am L 1991, c 60, §3; am L 2005, c 72, §11]



§286-118 - Records to be kept by the examiner of drivers.

§286-118  Records to be kept by the examiner of drivers.  The examiner of drivers shall file every application for a license received by the examiner and shall maintain suitable indexes containing, in alphabetical order:

(1)  All applications denied with a note on each as to the reason for the denial;

(2)  All applications granted;

(3)  The name of every licensee whose license has been suspended or revoked by a court of competent jurisdiction with a note after each such name as to the reasons for such action.

The examiner of drivers shall also file all accident reports and abstracts of court records of convictions received by the examiner under the traffic laws and regulations of the State or any political subdivision thereof, and in connection therewith the examiner shall maintain convenient records or make suitable notations in order that an individual record of each licensee, the traffic accidents in which the licensee has been involved, and other pertinent data may be readily ascertainable and available for the consideration of the examiner of drivers upon any application for a renewal of license and at other suitable times.

The examiner of drivers may dispose of any records accumulated under this section whenever the examiner deems it advisable. [L 1937, c 234, §18; RL 1945, §7319; RL 1955, §160-50; am L 1967, c 214, §11; HRS §286-118; am L 1970, c 164, §3; gen ch 1985]



§286-119 - Authority of examiner of drivers to suspend or revoke licenses.

§286-119  Authority of examiner of drivers to suspend or revoke licenses.  The examiner of drivers may suspend any driver's license without hearing when the examiner has reasonable cause to believe that the licensee is incompetent to operate the type of motor vehicle for which the licensee holds a license or is afflicted with mental or physical infirmities or disabilities which would make it unsafe for the licensee to operate a motor vehicle of the type for which the licensee is licensed.  When the examiner of drivers suspends a license under this section, the examiner shall immediately notify the licensee and afford the licensee a hearing.  After the hearing, the examiner of drivers may rescind the suspension, or the examiner may suspend the license for a further period or revoke the license.  Any person whose license has been suspended or revoked under this section may appeal under section 286-129. [L 1967, c 214, pt of §2; HRS §286-119; am L 1970, c 164, §3; gen ch 1985]



§286-120 - Authority of examiner of drivers to cancel licenses.

§286-120  Authority of examiner of drivers to cancel licenses.  The examiner of drivers may cancel any driver's license if the examiner determines that the licensee was not entitled to it, failed to give the required or correct information in the licensee's application, or committed fraud in making the licensee's application or in obtaining the license.

Upon cancellation, the licensee shall surrender the licensee's license to the examiner of drivers. [L 1967, c 214, pt of §2; HRS §286-120; am L 1970, c 164, §3; gen ch 1985]



§286-121 - Suspending or revoking privileges of nonresident and reporting convictions, suspensions, and revocations.

§286-121  Suspending or revoking privileges of nonresident and reporting convictions, suspensions, and revocations.  (a)  The privilege of driving a motor vehicle on the highways of this State given to a nonresident hereunder shall be subject to suspension or revocation in like manner and for like cause as a driver's license issued hereunder may be suspended or revoked.

(b)  The examiner of drivers is further authorized, upon receiving a record of the conviction in this State of a nonresident for any motor vehicle offense, to forward a certified copy of such record to the motor vehicle administrator in the state wherein the person so convicted is a resident.

(c)  When a nonresident's operating privilege is suspended or revoked, the examiner of drivers shall forward a certified copy of the record of such action to the motor vehicle administrator in the state wherein such person resides. [L 1937, c 234, §20; RL 1945, §7321; RL 1955, §160-53; am L 1967, c 214, §12; HRS §286-121; am L 1970, c 164, §3; am L 1971, c 127, pt of §3]

Cross References

Nonresident violator compact, see chapter 291A.



§286-122 - Suspension of a license; surrender.

§286-122  Suspension of a license; surrender.  (a)  Every person whose license or driving privilege has been suspended pursuant to this part or any traffic law or regulation of the State or any county, shall surrender the person's license to the examiner of drivers or the court, as is appropriate, which agency shall take custody of the license during the period of suspension.

(b)  The examiner of drivers may suspend or revoke the license of any resident of this State or the privilege of a nonresident to drive a motor vehicle in this State upon receiving notice of the conviction of that person in another state, or within this State or another state by the federal government, of an offense therein which, if committed within the jurisdiction of this State, would be grounds for the suspension or revocation of the driver's license or privilege.

The examiner of drivers may give the same effect to conduct of a resident in another state as is provided by the laws of this State had such conduct occurred in this State.

Any person whose license or driving privilege has been so suspended or revoked shall immediately return the person's license or permit to the examiner of drivers.

(c)  Any resident or nonresident whose driver's license or privilege to operate a motor vehicle in this State has been suspended or revoked as provided in this chapter shall not operate a motor vehicle in this State under a license or permit issued by any other jurisdiction or otherwise during such suspension or after such revocation until a new license is obtained when and as permitted under this chapter. [L 1967, c 214, pt of §2; HRS §286-122; am L 1970, c 164, §3; am L 1971, c 127, pt of §3; am L 1983, c 47, §1; gen ch 1985]

Case Notes

Does not authorize federal courts to assimilate state civil law for purposes of Assimilative Crimes Act.  616 F. Supp. 160.



§286-123 - Record of conviction forwarded to examiner of drivers.

§286-123  Record of conviction forwarded to examiner of drivers.  The record of any conviction resulting in the revocation or suspension of any person's license for a violation of this part or any traffic law or regulation of the State or county shall be forwarded by the court to the examiner of drivers of the county in which the court is located. [L 1967, c 214, pt of §2; HRS §286-123; am L 1970, c 164, §3]



§286-124 - Mandatory revocation of license by a court.

§286-124  Mandatory revocation of license by a court.  Any court of competent jurisdiction shall forthwith revoke the license of any driver upon a conviction of the driver of manslaughter resulting from the operation of a motor vehicle. [L 1937, c 234, §22; RL 1945, §7323; RL 1955, §160-55; am L 1965, c 122, §1; HRS §286-124; am L 1970, c 164, §3; am L 1971, c 171, §1]

Case Notes

Statute mandates revocation of the license of an operator finally convicted of manslaughter resulting from operation of a motor vehicle; statute does not limit power of revocation to any specific type of motor vehicle license.  35 H. 565.

Referred to:  39 H. 152, 155.



§286-125 - Discretionary revocation or suspension of license by a court.

§286-125  Discretionary revocation or suspension of license by a court.  In addition to the provisions for mandatory revocation of a license set forth in section 286-124, any court of competent jurisdiction may, in its discretion, revoke or suspend the license of any driver convicted of any felony in the commission of which a motor vehicle is used, or convicted of a violation of this part or of any traffic law or regulation of the State or any political subdivision thereof involving a vehicle in motion. [L 1937, c 234, §23; RL 1945, §7324; RL 1955, §160-56; HRS §286-125; am L 1970, c 164, §3; am L 1971, c 171, §2]



§286-126 - Period of suspension or revocation.

§286-126  Period of suspension or revocation.  Unless otherwise provided by law, a court of competent jurisdiction shall not suspend a license for a longer period than five years; and when a court has revoked a license, the examiner of drivers shall not in any event grant an application for a new license until the expiration of one year after the date of the revocation. [L 1937, c 234, §24; RL 1945, §7325; RL 1955, §160-57; HRS §286-126; am L 1970, c 164, §3; am L 1982, c 251, §2; am L 1990, c 188, §4; am L Sp 1991, c 1, §18]

Cross References

Administrative revocation, see chapter 291E.

Attorney General Opinions

Pardon does not restore the right to a license before the expiration of one year.  Att. Gen. Op. 61-79.



§286-127 - REPEALED.

§286-127  REPEALED.  L 1970, c 164, §1(5).



§286-128 - Evaluation of nonresident driving privileges; reports of outside convictions; reports of convictions by courts-martial or United States commissioners.

§286-128  Evaluation of nonresident driving privileges; reports of outside convictions; reports of convictions by courts-martial or United States commissioners.   (a)  Nonresident privilege of driving a motor vehicle.  The privilege of driving a motor vehicle on the highways of this State and the several counties, given to a nonresident under the laws of this State, shall be subject to suspension by the district judge in like manner, and for like cause, the same as a driver's license issued by this State may be suspended.

(b)  Reports of outside convictions; recording against drivers.  The district judges of each county shall enter into reciprocal agreements with the proper agency of any other county and the governor of the State may enter into such agreements with any state or territory for the purpose of reporting convictions or bail forfeitures in such county, state, or territory by a person holding a driver's license in such county, state, or territory.  Such convictions or bail forfeitures in such county, state, or territory of a violation therein which if committed in this State would be a violation of the traffic laws of this State or the ordinances of the several counties, shall be recorded against a driver the same as if the conviction or bail forfeiture had been made in the State.

(c)  Reports of convictions by courts-martial or United States commissioners; recording against drivers.  Convictions by courts-martial of any of the various branches of the armed forces of the United States or by a United States commissioner of a violation either on or off government property which, if committed in this State, would be a violation of the traffic laws of this State or the ordinances of the several counties, may be recorded against a driver the same as if the conviction had been in the courts of this State.

(d)  Upon determination and order by a district judge that a person has violated traffic laws of the State or ordinances of its counties with such frequency as to indicate a disrespect for such laws or ordinances and a disregard for the safety of other persons on the highways within a twelve-month period, the licensee shall report in person for a review of the licensee's driving record with the judge as directed by the judge if the licensee is present in court.  If the licensee is not present in court when the district judge makes a determination and order that the licensee has violated traffic laws of the State or ordinances of its counties with such frequency as to indicate a disrespect for such laws or ordinances and a disregard for the safety of other persons on the highways within a twelve-month period and is directed to report in person for a review of the licensee's driving record, then the clerk of the district court shall notify the licensee in writing by certified mail, return receipt requested, to addressee only, that the licensee is directed to report in person, within fifteen days after receipt of the notice to report, for a review of the licensee's driving record with the judge.  At the review, the judge may order a licensee who has violated traffic laws of the State or ordinances of its counties with such frequency as to indicate a disrespect for such laws or ordinances and a disregard for the safety of other persons on the highways within a twelve-month period to attend a course of instruction in driving retraining by a designated driver instructor or driver training school.  Any person who fails to report in person for a review of the person's driving record with the judge as required by this subsection or who fails to attend a course of instruction in driver retraining pursuant to the order of the judge as required by this subsection shall be fined not more than $100 or shall have the person's license suspended not more than one year, or both. [L 1961, c 113, pt of §1; Supp, §160-70; am L 1967, c 214, §13; HRS §286-128; am L 1968, c 48, §3; am L 1970, c 164, §3 and c 188, §39; am L 1973, c 135, §2; am L 1975, c 139, §1; am L Sp 1977 1st, c 20, §12; am L 1978, c 222, §§3, 4; gen ch 1985; am L 1993, c 214, §6; am L 1994, c 94, §§1, 2; am L 1997, c 60, §4]

Case Notes

Violations of subsection (a)(2) and (a)(10) do not affect standard of guilt under §291-1.  46 H. 345, 379 P.2d 592.



§286-129 - Appeal to circuit court.

§286-129  Appeal to circuit court.  Any applicant who has been refused a license after at least three examinations, or who has been refused any examination, and every licensee whose license has been suspended, revoked, or canceled by the examiner of drivers, may appeal from such refusal, suspension, revocation, or cancellation to the circuit court of the circuit in which the applicant or licensee resides by filing a notice of appeal in such court within thirty days after being notified of the refusal, suspension, revocation, or cancellation.  The appeal shall not operate as a stay to the order or decision appealed from.  The appeal shall be subject to such procedure and rules as may be prescribed by the court and the decision of the court shall be final except as otherwise provided in chapter 91. [L 1937, c 234, §26; RL 1945, §7327; RL 1955, §160-59; am L 1965, c 96, §100; HRS §286-129; am L 1970, c 164, §3]

Rules of Court

Appeal, see HRCP rule 72.



§286-130 - No operation under foreign license during revocation or suspension in this State.

§286-130  No operation under foreign license during revocation or suspension in this State.  Any resident or nonresident whose driver's license or right or privilege to operate a motor vehicle in this State has been suspended or revoked shall not operate a motor vehicle in this State under a license, permit, or registration certificate issued by any other jurisdiction or otherwise during the suspension or after the revocation until a new license issued by the examiner of drivers is obtained when and as permitted by law. [L 1937, c 234, §27; RL 1945, §7328; RL 1955, §160-60; HRS §286-130; am L 1970, c 164, §3; am L 1982, c 251, §3]



§286-131 - Unlawful use of license.

§286-131  Unlawful use of license.  No person shall:

(1)  Display or permit to be displayed or have in the person's possession any canceled, revoked, suspended, fictitious, or fraudulently altered driver's license;

(2)  Lend the person's driver's license to any other person or knowingly permit the use thereof by another;

(3)  Display or represent as one's own any driver's license not issued to the person;

(4)  Fail or refuse to surrender to the examiner of drivers, upon the examiner's lawful demand, any driver's license that has been suspended, revoked, or canceled;

(5)  Use a false or fictitious name in any application for a driver's license or knowingly make a false statement or knowingly conceal a material fact, or otherwise commit a fraud in any such application; or

(6)  Use or have in the person's possession any reproduction, imitation, or facsimile of any driver's license or any identification with the appearance of a driver's license. [L 1937, c 234, §28; RL 1945, §7329; RL 1955, §160-61; HRS §286-131; am L 1970, c 164, §3; gen ch 1985; am L 1994, c 46, §1; am L 1996, c 169, §1; am L 2001, c 230, §2; am L 2002, c 224, §3; am L 2004, c 2, §1]



§286-132 - Driving while license suspended or revoked.

§286-132  Driving while license suspended or revoked.  Except as provided in section 291E-62, no resident or nonresident whose driver's license, right, or privilege to operate a motor vehicle in this State has been canceled, suspended, or revoked may drive any motor vehicle upon the highways of this State while the license, right, or privilege remains canceled, suspended, or revoked. [L 1937, c 234, §29; RL 1945, §7330; RL 1955, §160-62; HRS §286-132; am L 1970, c 164, §3; am L 1982, c 251, §4; am L 1985, c 258, §3; am L 1996, c 169, §2; am L 2001, c 157, §7]

Case Notes

Driving without license under §286-102 not lesser included offense of driving while license suspended under this section.  81 H. 76 (App.), 912 P.2d 573.



§286-133 - Unlawful to permit unauthorized person to drive.

§286-133  Unlawful to permit unauthorized person to drive. No person shall authorize or knowingly permit a motor vehicle or moped owned by that person or under that person's control to be driven upon any highway by any person who is not authorized under law to drive the motor vehicle or moped. [L 1937, c 234, §30; RL 1945, §7331; RL 1955, §160-63; HRS §286-133; am L 1983, c 197, §1]



§286-134 - Employing unlicensed driver.

§286-134  Employing unlicensed driver.  No person shall employ as a driver of a certain category of motor vehicle any person who is not licensed under this part to operate that category of motor vehicle. [L 1967, c 214, pt of §2; HRS §286-134; am L 1970, c 164, §3]



§286-135 - Renting motor vehicle to another.

§286-135  Renting motor vehicle to another.  Every person renting a motor vehicle to another shall keep a record of the registration number of the motor vehicle so rented, the name and address of the person to whom the vehicle is rented, the number of the license of the latter person, and the date and place when and where the license was issued.  The record shall be open to inspection by any police officer or the examiner of drivers or the examiner's representative. [L 1937, c 234, §32; RL 1945, §7333; RL 1955, §160-65; HRS §286-135; am L 1970, c 164, §3; gen ch 1985]



§286-136 - Penalty.

§286-136  Penalty.  (a)  Except as provided in subsection (b), any person who violates section 286-102, 286-122, 286-130, 286-131, 286-132, 286-133, or 286-134 shall be fined not more than $1,000 or imprisoned not more than thirty days, or both.  Any person who violates any other section in this part shall be fined not more than $1,000.

(b)  Any person who is convicted of violating section 286-102, 286-122, 286-130, 286-131, 286-132, 286-133, or 286-134 shall be subject to a minimum fine of $500 and a maximum fine of $1,000, or imprisoned not more than one year, or both, if the person has two or more prior convictions for the same offense in the preceding five-year period.

(c)  Notwithstanding subsections (a) and (b), a minor under the age of eighteen under the jurisdiction of the family court who is subject to this section shall either lose the right to drive a motor vehicle until the age of eighteen or be subject to a fine of $500. [L 1967, c 214, pt of §2; HRS §286-136; am L 1993, c 214, §7; am L 1996, c 169, §3; am L 2003, c 69, §5]

Case Notes

Under subsection (b)(1996), it is the date the defendant committed the current offense for which he or she is being prosecuted that is used to determine whether the defendant has two or more prior convictions for the same offense in the preceding five-year period .  118 H. 259 (App.), 188 P.3d 773.



§286-137 - District courts to keep records.

§286-137  District courts to keep records.  The district court of each circuit shall keep, maintain, and control or shall otherwise provide for the keeping, maintaining, and controlling of proper and accurate records of each conviction or bail forfeiture or any other disposition of each violation of licensee coming within this part.  The district court of each circuit shall also establish procedures for the accounting, control, and disposition of each traffic citation, notice, or summons used or issued, whether the use or issuance of the same is authorized by the court or by any other governmental agency under applicable laws or ordinances, which may include the keeping of an accurate citation, notice, or summons control ledger or form in a numerical, chronological, or other accountable manner. [L 1961, c 113, pt of §1; Supp, §160-71; HRS §286-137; am L 1970, c 188, §39; am L 1997, c 153, §2]



§286-138 - Prohibiting "fixing" of tickets and providing penalties therefor; nolle prosequi by prosecuting attorney only by motion and approval of court.

§286-138  Prohibiting "fixing" of tickets and providing penalties therefor; nolle prosequi by prosecuting attorney only by motion and approval of court.  (a)  It shall be unlawful for any person, including any government official or employee of the State or county, to "fix", "void", change, modify, adjust, tamper with, or otherwise dispose of any traffic citation, notice, or summons.  Nothing in this subsection shall be construed to affect the powers of the judges of the several courts in the exercise of  their judicial functions.  Any person who intentionally or knowingly violates this subsection shall be guilty of a class C felony; except that the person shall be fined not less than $1,000 and not more than $10,000.  Any government official or employee of this State or any county who violates this subsection shall be summarily discharged from the official's or employee's office or employment.

(b)  No nolle prosequi shall be entered in any case involving a violation of the traffic laws or ordinances of the State or of the several counties and no case or any charge arising therefrom shall be stricken, amended, or reduced, except by consent of the court upon motion of the prosecuting attorney stating the reasons therefor.  The court may deny the motion if it deems the reasons insufficient. [L 1961, c 113, pt of §1; Supp, §160-72; HRS §286-138; am L 1970, c 188, §39; gen ch 1985; am L 1993, c 214, §8; am L 1997, c 153, §3]

Case Notes

Discharge of public employee from employment was valid.  71 H. 419, 794 P.2d 1115.



§286-139 - Preferred insurance rate.

§286-139  Preferred insurance rate.  Insurers may provide preferential insurance rates to those persons who have favorable records to their credit. [L 1961, c 113, §2; Supp, §160-73; HRS §286-139]



§286-140 - REPEALED.

§286-140  REPEALED.  L 1975, c 113, §13.



§286-151 to 163 - REPEALED.

PART VII.  ALCOHOL, DRUGS, AND HIGHWAY SAFETY--REPEALED

§§286-151 to 163  REPEALED.  L 2000, c 189, §28.



§286-171 - Statewide traffic records system.

PART VIII.  TRAFFIC RECORDS

§286-171  Statewide traffic records system.  (a)  There is established a statewide traffic records system.  The state director of transportation shall be responsible for the administration and operation of the system and for this purpose shall adopt necessary rules and regulations pursuant to chapter 91.

(b)  The statewide traffic records system shall include all traffic records of the violation bureaus of the district courts, the circuit courts, the police departments, the county [directors of finance], the department of health, and the department of education and all dispositions pertaining to administrative license revocation proceedings conducted by the administrative director of the courts. [L 1967, c 214, pt of §2; HRS §286-171; am L 1968, c 48, §2(e); am L Sp 1977 1st, c 20, §12; am L Sp 1991, c 1, §2]



§286-172 - Furnishing of information.

§286-172  Furnishing of information.  (a)  Subject to authorization granted by the chief justice with respect to the traffic records of the violations bureaus of the district courts and of the circuit courts, the director of transportation shall furnish information contained in the statewide traffic records system in response to:

(1)  Any request from a state, a political subdivision of a state, or a federal department or agency, or any other authorized person pursuant to rules adopted by the director of transportation under chapter 91;

(2)  Any request from a person having a legitimate reason, as determined by the director, as provided under the rules adopted by the director under paragraph (1), to obtain the information for verification of vehicle owner­ship, traffic safety programs, or for research or statistical reports;

(3)  Any request from a person required or authorized by law to give written notice by mail to owners of vehicles; or

(4)  Any request from the energy resources coordinator to track the number and type of vehicles in use and the effectiveness of efforts to increase the efficiency and diversify the fuel needs of Hawaii's transportation sector.

(b)  Any person requesting information contained in the statewide traffic records system under subsection (a)(2) shall file an affidavit with the director stating the reasons for obtaining the information and making assurances that the information will be used only for such reasons, that individual identities will be properly protected, and that the information will not be used to compile a list of individuals for the purposes of any commercial solicitation by mail or otherwise, or the collection of delinquent accounts or any other purpose not allowed or provided for by the rules.

(c)  The information provided to any person qualifying to receive information under subsection (a)(2) shall be provided for a fee and under such conditions as set by the director pursuant to rules adopted by the director under chapter 91.  The director shall require the person receiving the information to file with the director a corporate surety bond in favor of the State in the penal sum of not more than $70,000, conditioned upon the full and faithful compliance of the person receiving the information with the terms and conditions of the affidavit and the conditions set by the director.  Any person otherwise qualified to receive information under subsection (a)(2) and who complies with the provisions of this section may receive all the information in the motor vehicle registration file if the person either provides information to or performs recalls on behalf of manufacturers of motor vehicles as authorized by the federal government or as deemed necessary by a manufacturer in order to protect the public health, safety, and welfare or to make a free correction of a manufacturing deficiency.

(d)  Any person receiving information pursuant to subsection (a)(2) or (3) shall hold harmless the State and any agency thereof from all claims for improper use or release of such information. [L 1967, c 214, pt of §2; HRS §286-172; am L 1968, c 48, §2(e); am L Sp 1977 1st, c 20, §12; am L 1981, c 194, §2; am L 1983, c 154, §2; am L 1986, c 286, §1; am L 1998, c 234, §§3, 29; am L 1999, c 263, §3; am L 2000, c 240, §§3, 21; am L 2001, c 55, §13; am L 2002, c 58, §2; am L 2009, c 156, §7]



§286-181 - Pupil transportation safety.

[PART IX.  PUPIL TRANSPORTATION]

§286-181  Pupil transportation safety.  (a)  As used in this section "school vehicle" means any publicly or privately owned motor vehicle used to transport pupils to and from a school, as defined in section 302A-901, school functions, or school-related events, except:

(1)  A motor vehicle used for the transportation of pupils attending schools above the twelfth grade or pupils over eighteen years of age;

(2)  A privately-owned passenger vehicle when the transportation is provided without compensation of any kind;

(3)  A motor vehicle used for the transportation of pupils together with other passengers as a part of the regularly scheduled operation of a mass transit system; or

(4)  A privately-owned motor vehicle when the transportation is provided by a community association or a nonprofit corporation, duly incorporated with the department of commerce and consumer affairs, which operates for the purpose of promoting recreation, health, safety, ridesharing, or social group functions.

(b)  The department of transportation shall grant exemptions for the use of vehicles other than school vehicles when the department finds that compliance with this section is:

(1)  Impractical due to the unavailability of school vehicles; or

(2)  Impractical due to economic factors.

No exemption shall be granted for the qualifications of individuals driving a bus as defined in section 286-2 and such individuals shall meet school vehicle driver qualifications.

(c)  The exemptions in subsection (b) shall be granted:

(1)  To the department of education to administer to public schools based on criteria developed by the departments of transportation and education; provided that the department of education shall submit a report to the department of transportation at the end of each school year on the extent to which these exemptions were utilized;

(2)  To a board of independent schools, which is registered with the department of commerce and consumer affairs, to administer to private schools utilizing criteria developed by the departments of transportation and education; provided that the board shall submit a report to the department of transportation at the end of each school year on the extent to which these exemptions were utilized;

(3)  Only for the transport of pupils to and from school functions or school-related activities but not for transportation to and from a school;

(4)  Only when each pupil being transported has obtained a written statement from the pupil's parent or legal guardian waiving the State's liability; and

(5)  In accordance with the procedures and criteria established by rules of the department of transportation.

(d)  The department of transportation may grant exemptions for the use of vehicles other than school vehicles for the transportation of students requiring special education and services when the department finds that compliance with this section is impossible or impractical; provided that no exemption shall be granted for the qualifications of individuals driving a bus as defined in section 286-2 and such individuals shall meet school vehicle driver qualifications.

(e)  The department of transportation shall adopt safety rules and standards relating to school vehicles, equipment, and drivers, including but not limited to:

(1)  School vehicle and school vehicle equipment design, construction, and identification;

(2)  School vehicle driver qualification and training as required by law;

(3)  School vehicle operation;

(4)  School vehicle maintenance and maintenance records;

(5)  Special school vehicle safety inspections;

(6)  Criteria for passenger loading and unloading safety areas; and

(7)  Procedures and criteria for the granting of exemptions permitted under subsections (b), (c), and (d);

provided that the rules and standards shall permit the use of small buses or vans weighing less than ten thousand pounds for the transportation of pupils of a day care center, child care facility, headstart program, and preschool, or of school pupils and school staffs to and from school-related activities.

(f)  The department of education shall adopt necessary rules governing passenger conduct, passenger safety instruction, and disciplinary procedures for the enforcement of the rules applicable to passengers on school vehicles operated by or under contract with the State.  Any pupil who fails to comply with any rule adopted pursuant to this subsection shall not be subject to section 286-10 but shall be subject to discipline in accordance with rules adopted by the department.

(g)  Any person operating a school vehicle who fails to comply with any rule adopted pursuant to this section shall be fined not more than $500 or imprisoned not more than six months, or both.

(h)  The director of transportation, or any officer, employee, or representative of the department of transportation appointed by the director shall be responsible for the enforcement of any safety rules and standards adopted pursuant to subsection (e).  The director of transportation may request that the executive officers of each county and any other state agency having responsibility relative to pupil transportation provide additional enforcement of any rule adopted by the department of transportation.

(i)  As used in subsection (b), a school vehicle is unavailable when it:

(1)  Is being used during a specific time for contracted school-related transportation to and from school or related destinations;

(2)  Fails that day's inspection and has not been repaired;

(3)  Is already in transportation service;

(4)  Is committed for transportation service; or

(5)  Does not meet the requests of a school for a motorcoach with undercarriage storage compartments and public address system; provided that the use of the motorcoach shall be used solely for the transportation of middle, intermediate, or high school student groups to and from school-related events or activities.  As used in this paragraph, "motorcoach" means a vehicle that carries more than twenty-five passengers, has a gross vehicle weight rating of at least 26,000 pounds, and is no more than fifteen years old. [L 1973, c 58, §2; am L 1983, c 94, §1; am L 1984, c 169, §2; am L 1985, c 93, §1; am L 1990, c 44, §1 and c 120, §1; am L 1992, c 18, §1; am L 1996, c 89, §12 and c 98, §1; am L 1997, c 126, §1; am L 1999, c 118, §1]



§286-191 - REPEALED.

PART X.  MISCELLANEOUS PROVISIONS

§286-191  REPEALED.  L 1989, c 185, §3.



§286-201 - Definitions.

PART XI.  MOTOR CARRIER SAFETY LAW

§286-201  Definitions.  As used in this part unless the context otherwise requires:

"Director" means the director of transportation.

"Gross vehicle weight rating" means the value specified by the manufacturer as the loaded weight of a single vehicle.  When there is no value specified by the manufacturer as the loaded weight of a single vehicle, the value shall be determined in accordance with rules adopted by the director.

"Motor carrier" as used in this part means any person who owns a motor vehicle used in, or engages in the transportation of persons or property by motor vehicle on the public highways in the furtherance of any commercial, industrial, or educational enterprise.

"Motor carrier vehicle" means any motor vehicle or vehicle, including integrally mounted equipment and specially constructed motorized equipment, used by a motor carrier to transport passengers or property on the public highways. [L Sp 1977 1st, c 20, pt of §1; am L 1979, c 119, §2; am L 1980, c 27, §2 and c 232, §13]

Revision Note

Numeric designations deleted and definitions rearranged.

Cross References

Motor carrier law, see chapter 271.



§286-202 - General duties and powers of the director.

§286-202  General duties and powers of the director.  The general duties and powers of the director shall be:

(1)  To establish rules promoting the safety of operations, motor vehicle and equipment of motor carriers; provided that the maximum hours of service to be performed by an operator of a motor carrier vehicle shall be determined by the director based on conditions existing in the State or in particular sections of the State and shall be compatible with those prescribed by the Federal Motor Carrier Safety regulations of the United States Department of Transportation.

(2)  To coordinate the various motor carrier safety programs in the State including the formulation of statewide standards as necessary.

(3)  To develop and implement, on a priority basis, a recordkeeping and information system for the motor carrier safety program.

(4)  To develop standards relating to the qualification of motor carrier vehicle drivers.

(5)  To establish standards for continuous driver training and periodic evaluation of the driver performance of motor carrier vehicle drivers.

(6)  To establish standards for motor carrier vehicle safety inspection, motor carrier vehicle inspection stations, and motor carrier vehicle inspection personnel.

(7)  To revise and update the standards relating to motor carrier vehicle maintenance and establish a system for the enforcement of such standards.

(8)  To develop the standards for size and weight of vehicles, including motor carrier vehicles, pursuant to chapter 291.

(9)  To establish standards for the issuance of special permits to carry oversized and overweight loads on the highway.

(10)  To establish standards for the transportation of hazardous materials on the highways.

(11)  To develop comprehensive rules governing the modification of motor carrier vehicles which will at any time be operated upon the highway.

(12)  To review and approve all plans and specifications for construction in the State or modification of motor carrier vehicles which will at any time be operated upon the highway.

(13)  To adopt rules pursuant to chapter 91 necessary for the purposes of this part.

(14)  To investigate all motor carrier vehicle accidents under this part resulting in death of a human being or other accidents as the director determines necessary to advance the motor carrier safety program. [L Sp 1977 1st, c 20, pt of §1; am L 1989, c 320, §6; am L 1990, c 342, §16]



§286-202.5 - Driver improvement program.

§286-202.5  Driver improvement program.  (a)  Every employer who employs a commercial motor vehicle driver who drives a motor vehicle with a gross vehicle weight rating in excess of ten thousand pounds shall provide for every such driver a driver improvement program.  This program shall provide a system for continuous driver evaluation and annual driver safety courses approved by the director.  For drivers with five years of continuous employment with one employer, this requirement shall be at least once every two years.  Every job placement center through which a driver who drives a motor vehicle with a gross vehicle weight rating in excess of ten thousand pounds is employed on a casual or sporadic basis, and not as a regularly employed driver for any one employer, shall be responsible for providing the driver improvement program for all its drivers, who drive a motor vehicle with a gross vehicle weight rating in excess of ten thousand pounds.  For purposes of this subsection only, "job placement center" means any place where persons may register for purposes of employment, and the dispatching of those persons to various jobs as they become available.  Any employer or job placement center that violates this subsection shall be fined not more than $500.

(b)  Every regularly or casually employed driver of a motor vehicle with a gross vehicle weight rating in excess of ten thousand pounds shall attend the driver improvement program provided by the driver's employer or job placement center.  The director shall adopt rules pursuant to chapter 91 necessary for the purposes of this subsection, including but not limited to rules governing attendance.  Any driver who does not fulfill the appropriate driver improvement attendance requirement shall be fined not more than $100.

(c)  The counties may furnish real property, facilities on that property, and other equipment in furtherance of this section.  A county may allow the use of that property or other county property to a third party examiner who has entered into an agreement with the county on terms that it deems proper and reasonable. [L 1989, c 320, §1; am L 1990, c 342, §2; am L 1999, c 46, §2]



§286-202.6 - Marking of motor carrier vehicles.

§286-202.6  Marking of motor carrier vehicles.  (a)  Notwithstanding the requirements in 49 Code of Federal Regulations, Part 390.21, every motor carrier vehicle shall be marked as specified in subsections (b), (c), and (d).

(b)  The marking shall display the following information:

(1)  The name or trade name of the motor carrier or company operating the motor carrier vehicle;

(2)  If the name of any person other than the operating motor carrier or company appears on the motor carrier vehicle, the information required by paragraph (1) shall be displayed and preceded by the words "operated by";

(3)  The gross vehicle weight, gross vehicle weight rating, or gross combination weight rating; and

(4)  Other identifying information may be displayed on the motor carrier vehicle if it is not inconsistent with the information required by this subsection.

(c)  The marking shall:

(1)  Appear on both sides of the motor carrier vehicle;

(2)  Be in letters that contrast sharply in color with the background on which the letters are placed;

(3)  Be readily legible during daylight hours, from a distance of fifty feet (15.24 meters) while the motor carrier vehicle is stationary; and

(4)  Be kept and maintained in a manner that retains the legibility required by paragraph (3).

(d)  The marking may be painted or permanently affixed on the motor carrier vehicle.

(e)  A motor carrier or company operating a motor carrier vehicle under a rental agreement having a term in excess of thirty calendar days shall meet the requirements of this section. [L 1997, c 119, §2; am L 2005, c 28, §1]



§286-202.8 - Mudguards; protective devices.

[§286-202.8]  Mudguards; protective devices.  (a)  A commercial motor vehicle shall not be operated on the public highways unless the vehicle is equipped with fenders, covers, or other devices, including flaps or splash aprons, to minimize the spray or splash of water or mud to the rear of the vehicle.

(b)  Violation of this section shall be subject to a fine of $50, notwithstanding section 286-206. [L 2005, c 134, pt of §1]



§286-203 - Enforcement.

§286-203  Enforcement.  For purposes of the enforcement of this part, the director of transportation shall have such powers of enforcement as may be necessary to implement this part.  The director may delegate the enforcement of this part to county executive officers.  For the purpose of the safety, welfare and health of the general public, and the safe transportation of hazardous materials and waste on any public highway, and the enforcement of this part and of all rules adopted pursuant to this part, the director, persons appointed by the director, and the county executive officers to whom powers of enforcement are delegated, may (1) inspect lands, buildings, freight and equipment of motor carriers, (2) stop and inspect freight and equipment of motor carriers and the military on any public highway, and (3) inspect shipping papers and hazardous waste manifests of motor carriers and persons subject to this part.  Every state and county officer charged with enforcement of laws and ordinances shall assist in the enforcement of this part and of all rules adopted pursuant to this part and issue citations for violations as appropriate. [L Sp 1977 1st, c 20, pt of §1; gen ch 1985; am L 1986, c 299, §1]

Cross References

Transportation of hazardous materials, see §§286-221 to 227.



§286-204 - Accounts, records, and reports.

[§286-204]  Accounts, records, and reports.  (a)  The director may require annual, periodic, or special reports from all motor carriers, prescribe the manner and form in which the reports shall be made, and require from the carriers specific and full, true, and correct answers to all questions which the director may deem necessary for the safety regulation of motor carrier vehicles.

(b)  The director may prescribe the forms of any and all records and memoranda to be maintained by motor carriers as related to safety of motor carrier operations.  The director or the director's duly authorized representative shall at all reasonable times and places have access to and authority, under the director's or representative's order, to inspect and examine any and all equipment of motor carriers and shall have authority to inspect and copy any and all books, records, memoranda, and other documents as are related to the safety of motor carrier operations.

(c)  Each motor carrier operating vehicles in the State shall keep all records and reports required by this section at an office or place of business located within the State. [L Sp 1977 1st, c 20, pt of §1; gen ch 1985]



§286-204.5 - Vehicle identification card.

[§286-204.5]  Vehicle identification card.  (a)  A motor carrier shall file with the director a form prescribed by the director containing a description of the commercial motor vehicle registered to the motor carrier.  There shall be one form per vehicle.  The form shall be filed when:

(1)  The original application for a safety clearance is filed with the director;

(2)  A new commercial motor vehicle is placed in service;

(3)  A commercial motor vehicle is withdrawn from service; and

(4)  New state license plates are issued for a commercial motor vehicle; provided that the form shall be filed not more than five days, including weekends and holidays, after the issuance of the plates.

(b)  Upon the filing under subsection (a), the director shall issue a motor vehicle identification card for that commercial motor vehicle.  The card shall contain information sufficient to identify the owner of the vehicle and other information deemed necessary by the director.

(c)  A motor carrier shall inform the director, by filing a form prescribed by the director, of when a commercial motor vehicle registered to the motor carrier is disposed of, transferred, sold, or otherwise taken out of service by that carrier.  The motor carrier shall surrender the vehicle identification card to the director with the filing of the form by affixing the card thereto. [L 2005, c 134, pt of §1]



§286-205 - Reports as evidence.

[§286-205]  Reports as evidence.  Any report by any motor carrier of any accident occurring in the course of its operation, made pursuant to any requirement of the director or any other lawful authority, and any report by the director or any police department of any such vehicle accident, may be admitted as evidence in any suit or action for damages growing out of any matter mentioned in the report or investigation. [L Sp 1977 1st, c 20, pt of §1]



§286-206 - Penalty.

[§286-206]  Penalty.  Unless indicated otherwise, any motor carrier or any agent, employee, or representative thereof, who wilfully and knowingly fails, neglects or refuses to perform any act required by this part or by rules adopted by the director under this part shall be fined not more than $2,000 for each separate offense.  Each date of violation shall constitute a separate offense.  An action to impose or collect the penalty provided in this section shall be considered a civil action. [L Sp 1977 1st, c 20, pt of §1]



§286-207 - Exemptions, certain vehicles.

§286-207  Exemptions, certain vehicles.  This part shall not apply to the following vehicles, if such vehicles are in compliance with safety ordinances and rules of the county in which they operate and other applicable state safety laws and rules:

(1)  The type of passenger carrying vehicle known as a "sampan bus" within a radius of twenty miles from the city of Hilo, Hawaii;

(2)  Station wagons for the carriage of property;

(3)  Trucks, truck-trailers, trailers or other nonpassenger carrying equipment having a gross vehicle weight rating of 10,000 pounds or less;

(4)  Taxicabs as described in section 271-5(3)(B);

(5)  Passenger carrying vehicles with a seating capacity of nine or less used for the transportation of employees to and from the jobsite;

(6)  Passenger carrying vehicles used by employees solely for their own transportation to, from, and during work;

(7)  Passenger carrying vehicles with a gross vehicle weight of 10,000 pounds or less used in car or van pools for the movement of passengers to and from work;

(8)  A passenger carrying vehicle used for the transportation, without compensation, of persons for private, recreational or entertainment purposes;

(9)  A passenger carrying vehicle with a gross vehicle weight rating of 10,000 pounds or less used solely for the transportation, without compensation, of the vehicle owner, the vehicle owner's family or guests;

(10)  A passenger carrying vehicle with a gross vehicle weight rating of 10,000 pounds or less used for the transportation, without compensation, of persons for the furtherance of their physical or mental rehabilitation or for social welfare activities. [L Sp 1977 1st, c 20, pt of §1; am L 1979, c 119, §3; gen ch 1985]



§286-208 - Exemptions, vehicles used by farmers.

[§286-208]  Exemptions, vehicles used by farmers.  This part shall not apply to motor vehicles used by a farmer exclusively for the farmer's farm operations or to motor vehicles used by a farmer who only infrequently transports from the place of production to a warehouse, regular market, place of storage, or place of shipment, the farm products of neighboring farmers in exchange for like or reciprocal services, for farm products, or for a cash consideration not exceeding $1,500 per year; provided that the transportation of farm produce shall constitute the sole transportation of property for hire or compensation and; provided further that each motor vehicle so used complies with the safety ordinances and rules of the county in which it is operated and other applicable state safety laws and rules. [L Sp 1977 1st, c 20, pt of §1; gen ch 1985]



§286-209 - Safety inspection of motor carrier vehicles.

§286-209  Safety inspection of motor carrier vehicles.  (a)  Motor carrier vehicles, including but not limited to trucks, truck-tractors, semitrailers, trailers, or pole trailers having a gross vehicle weight rating of more than ten thousand pounds, and motor carrier vehicles having a gross vehicle weight rating of ten thousand pounds or less which transport passengers in the furtherance of a commercial enterprise, including car rental transport vehicles shall be inspected and certified annually.

(b)  The director shall adopt rules pursuant to chapter 91 for motor carrier vehicle safety inspections, the issuance of certificates of safety inspection, the affixing of motor carrier vehicle safety inspection decals, and the acceptance of certificates of safety inspection issued in other jurisdictions.

(c)  The director shall collect a fee of $1.50 for each motor carrier vehicle safety inspection decal issued by motor carrier vehicle inspection stations.  All moneys collected shall be paid into the state highway fund.

(d)  A fee of no more than $12 shall be charged by a motor carrier inspection station for each safety inspection performed.

(e)  For the purposes of this section, "car rental transport vehicles" means motor carrier vehicles used to transport customers to or from car rental sites. [L Sp 1977 1st, c 20, pt of §1; am L 1985, c 246, §1 and c 274, §1; am L 2002, c 138, §2; am L 2005, c 3, §1; am L 2007, c 43, §1]



§286-210 - Operation of a motor carrier vehicle without a safety inspection decal.

§286-210  Operation of a motor carrier vehicle without a safety inspection decal.  Whoever operates, permits the operation of, causes to be operated, or parks any motor carrier vehicle on a public highway without a current motor carrier vehicle safety inspection decal, issued under section 286-209, shall be fined $100 for each day of the violation. [L Sp 1977 1st, c 20, pt of §1; am L 1993, c 214, §9]



§286-211 - Permits to operate official inspection stations.

[§286-211]  Permits to operate official inspection stations.  (a)  The director shall issue permits for and furnish instructions and all forms to official inspection stations.  The stations shall operate pursuant to standards established by the director.

(b)  Application for an official inspection station permit shall be made upon an official form and shall be granted only when the director is satisfied that the station is properly equipped and has competent personnel to make the required inspections.  Before issuing a permit, the director shall require the applicant to file proof that the applicant has, in effect, a liability insurance policy, issued to the applicant by an insurance company, authorized to do business in the State, insuring against the liability of the applicant and any of the applicant's employees, in minimum amounts as follows: comprehensive public liability insurance in the amount of $10,000 for one person and $20,000 for one accident and comprehensive property damage insurance of $5,000, provided that the director may, by rules and regulations, set higher limits; provided that the proof of insurance need not be filed by an applicant who inspects only vehicles owned by the applicant; and provided further that the proof of insurance need not be filed by instrumentalities of the United States.

(c)  A permit for an official inspection station shall not be assigned or transferred or used at any location other than that designated by the director and every permit shall be posted in a conspicuous place at the location so designated. [L Sp 1977 1st, c 20, pt of §1; gen ch 1985]



§286-212 - Suspension or revocation of permits.

[§286-212]  Suspension or revocation of permits.  The director shall supervise and cause inspections to be made of official inspection stations and shall suspend or revoke and require the surrender of the permit issued to a station which the director finds is not properly conducting inspections.  The director shall maintain and post at the department lists of all stations holding permits and those whose permits have been suspended or revoked. [L Sp 1977 1st, c 20, pt of §1; gen ch 1985]



§286-213 - Improper representation as official inspection station.

[§286-213]  Improper representation as official inspection station.  Any person who in any manner represents that the business operated at any location is an official inspection station without a permit issued by the director under section 286-211, or any person other than a person operating an inspection station under a permit granted by the director who issues a certificate of inspection shall be fined not more than $1,000 or imprisoned not more than one year, or both. [L Sp 1977 1st, c 20, pt of §1]



§286-214 - False certificates.

[§286-214]  False certificates.  Any person who makes, issues, or knowingly uses any imitation or counterfeit of an official certificate of inspection, or any person who displays or causes or permits to be displayed upon any vehicle any certificate of inspection knowing the same to be issued for another vehicle or issued without an inspection having been made or issued without authority as provided herein shall be fined not more than $1,000 or imprisoned not more than one year, or both. [L Sp 1977 1st, c 20, pt of §1]



§286-215 - Fees and charges.

§286-215  Fees and charges.  The director shall establish fair and reasonable fees for applications for approval of plans and specifications for construction or modification of a motor vehicle or class of motor vehicles in Hawaii which will at any time be operated upon the highways as provided in section 286-202(12). [L Sp 1977 1st, c 20, pt of §1; am L 1978, c 159, §5]



§286-216 - Fines, fees and charges.

[§286-216]  Fines, fees and charges.  All moneys collected under this part shall be paid into the state highway fund and shall be expended for the purpose of this part. [L Sp 1977 1st, c 20, pt of §1]



§286-221 - Definitions.

PART XII.  TRANSPORTATION OF HAZARDOUS MATERIALS

Note

Part heading amended by L 1996, c 134, §1; am L 2000, c 86, §1.

Cross References

Environmental response law, see chapter 128D.

Hazardous waste management, see chapter 342J.

§286-221  Definitions.  As used in this part, unless the context otherwise requires:

"Hazardous material" means a substance or material which has been determined by the United States Secretary of Transportation to be capable of posing an unreasonable risk to health, safety, and property when transported in commerce, and which has been so designated.  The term includes hazardous substances, hazardous wastes, infectious substances, medical wastes, marine pollutants, elevated temperature materials, and materials that meet the defining criteria for hazard classes and divisions in Title 49, Code of Federal Regulations, Part 173.

"Hazardous materials incident" means an occurrence or likely occurrence or potential of a spill, release, leakage, dumping, or loss of control of a hazardous material during the course of transportation in commerce including loading, unloading, or temporary storage.

"Hazardous substance" means any material, including its mixtures and solutions, defined under Title 49, Code of Federal Regulations, Part 171.

"Hazardous waste" means any material designated in Title 40, Code of Federal Regulations, Part 261 and which are subject to the hazardous waste manifest requirements of Title 40, Code of Federal Regulations, Part 262.

"Infectious substance" means a viable microorganism, or its toxin, which causes or may cause disease in humans and animals, or which is further described as an infectious substance in Title 49, Code of Federal Regulations, Part 173.

"Medical waste" means for transportation purposes, shipments of medical waste material generated in the diagnosis, treatment, or immunization of human beings and animals, in research pertaining thereto, in the production or testing of biologicals, or which are further described as regulated medical waste in Title 49, Code of Federal Regulations, Part 173. [L 1989, c 185, pt of §2; am L 1996, c 134, §2; am L 2000, c 86, §2]



§286-222 - General powers.

§286-222  General powers.  (a)  The department of transportation may regulate the transportation of hazardous materials by motor carrier in commerce.

(b)  The department shall annually adopt the hazardous material regulations established by the United States Department of Transportation and published in Title 49, Code of Federal Regulations, Parts 107, 171 to 173, inclusive, and Parts 177, 178, and 180.  All other rules adopted by the State and political subdivisions thereof shall be consistent therewith.

(c)  Any hazardous material which meets the federal and state criteria of a hazardous material must be handled and transported according to the appropriate requirements of the federal hazardous materials regulations and the additional requirements in this part. [L 1989, c 185, pt of §2; am L 1996, c 134, §3; am L 2000, c 86, §3]



§286-223 - Scope.

§286-223  Scope.  (a)  The federal rules establish minimum standards and must be complied with when transporting a hazardous material by motor carrier in commerce.

(b)  Transport shall be deemed to include any operation incidental to the whole course of carriage by motor carrier from shippers point of origin to final destination, including storage incidental to transportation while under active shipping papers and prior to the hazardous material reaching the ultimate consignee.

(c)  No person shall transport any hazardous material outside the confines of the person's facility or other location of storage or use, or offer or deliver any hazardous materials to a motor carrier for transportation in commerce, nor shall any motor carrier accept any hazardous materials for transport, without compliance with the applicable requirements of the hazardous material rules adopted by the department, including those relating to packaging of hazardous materials, marking and labeling of packages, preparation and carriage of shipping papers or manifests, handling, loading, and unloading packages, placarding of the transporting vehicle, training of employees, inspection of motor carrier vehicles, and motor carrier accident and hazardous materials incident reporting.

(d)  No person in the course of transportation in commerce, shall spill, dump, deposit, or cause the release of a hazardous material upon a public highway, street, or the surrounding or connecting property, including but not limited to, storm drains, gutters, harbors, waterways, canals, lakes, and ocean shorelines, without immediately taking action to stop the spread of the material or remove the same or cause the same to be removed.  If such person fails to comply with this subsection, the governmental agency responsible for the maintenance of the highway, street, or property on which the material was deposited may remove such materials and collect, by civil action, if necessary, the actual cost of the removal operation and repair of damage to the affected facility or property from the person responsible as stated in this subsection. [L 1989, c 185, pt of §2; am L 1996, c 134, §4; am L 2000, c 86, §4]



§286-224 - Inspections.

§286-224  Inspections.  (a)  Any shipment or transport of hazardous materials by motor vehicle in commerce of which vehicle placarding or a shipping paper or manifest is required by the hazardous materials regulations adopted by the State, is subject to inspection by persons appointed by the director of transportation to enforce the safe transportation of hazardous materials in commerce and by those state and county officers charged with the enforcement of laws and ordinances adopted pursuant to this part.

(b)  All carriers and persons that use a highway or street to transport hazardous materials in commerce shall afford the director of transportation, persons designated by the director, and those persons designated by the county executive officers, reasonable opportunity to enter and inspect freight containers, and motor vehicles, to review and document deficiencies on shipping papers and manifests, and to inspect other places incidental to the transshipment of hazardous materials by motor carrier vehicles. [L 1989, c 185, pt of §2; am L 1996, c 134, §5; am L 2000, c 86, §5]



§286-225 - Hazardous materials incident reporting.

§286-225  Hazardous materials incident reporting.  (a)  Any employee of the motor carrier, the driver, handlers, and loaders, and any employees of state and county governments shall report hazardous materials incidents as follows:

(1)  Upon becoming aware of or observing the potential or actual spill, leakage, or loss of control of a hazardous material, shall immediately, or as soon as possible, notify the nearest police or fire department and make a report of the situation.  This incident reporting requirement does not relieve a carrier or shipper of the responsibility to notify the United States Department of Transportation, state department of health, or local emergency planning committee of certain hazardous materials incidents.

(2)  Whenever an infectious substance shipment is lost, stolen, or suspected or known to be leaking from its containment packaging, shall immediately, or as soon as possible, notify the state department of health, and the Centers for Disease Control [and Prevention] in Atlanta, Georgia, and make a report of the situation.

(3)  Spillage or loss of control of a regulated medical waste shipment in commerce shall be reported immediately, or as soon as possible to the state department of health.

(b)  Whenever possible, the incident report should include:

(1)  The name and telephone number of the person calling in the report;

(2)  The name of the carrier;

(3)  Type of vehicle involved;

(4)  Injuries or fatalities connected with the incident, if any;

(5)  The location and time of the incident;

(6)  The duration of a chemical release into the environment, if known;

(7)  A description of hazards involved to include the chemical name or identity of any substance released;

(8)  Hazardous materials classification, markings, and information on labels and placards affixed on packages, containers or vehicles; and

(9)  Emergency actions taken including evacuation to minimize hazardous effects to public health, safety, and property.

(c)  A copy of any written notification required under Title 49, Code of Federal Regulations, Part 171 shall be provided to the state director of transportation. [L 1989, c 185, pt of §2; am L 1996, c 134, §6; am L 2000, c 86, §6]



§286-226 - Routes.

[§286-226]  Routes.  The intrastate shipment of explosives of any quantity that would require placarding of the transporting motor vehicle by the rules adopted pursuant to this part, shall not take place without first giving the police department and the fire department of the county in which the explosives are to be transported a forty-eight hour minimum advance notice.  This advance notice shall be in writing and indicate the quantity and type of explosive material being shipped, the date and time of the shipment, and the route over which the explosive shipment will travel.  This provision does not apply to the military during the period of a civil defense emergency proclaimed by the President or the governor. [L 1989, c 185, pt of §2]



§286-227 - Penalty.

[§286-227]  Penalty.  (a)  Any person who violates this part or any rule adopted pursuant to this part shall be subject to a civil penalty of not more than $10,000 for each violation.  Each day the violation continues shall constitute a separate offense.  An action to impose or collect the penalty provided in this section shall be considered a civil action.

(b)  Any person who wilfully violates this part shall be subject to a criminal penalty of not more than $25,000 for each violation, imprisonment for a term not to exceed five years, or both. [L 1989, c 185, pt of §2]



§286-231 - Definitions.

PART XIII.  COMMERCIAL DRIVER LICENSING

§286-231  Definitions.  As used in this part unless the context otherwise requires:

"Disqualification" means any of the following three actions:

(1)  The suspension, revocation, or cancellation of a commercial driver's license by the state or jurisdiction of issuance;

(2)  Any withdrawal of a person's privileges to drive a commercial motor vehicle by a state or other jurisdiction as the result of a violation of state or local law relating to motor vehicle traffic control (other than parking, vehicle weight, or vehicle defect violations); or

(3)  A determination by the Federal Motor Carrier Safety Administration that a person is not qualified to operate a commercial motor vehicle under Title 49, Code of Federal Regulations Part 391.

"Driving a commercial motor vehicle while under the influence of an intoxicant" means committing any one or more of the following acts in a commercial motor vehicle:

(1)  Driving a commercial motor vehicle while the person's alcohol concentration is 0.04 per cent or more by weight;

(2)  Driving under the influence of an intoxicant pursuant to section 291E-61; or

(3)  Refusing to undergo such testing as required by any state or jurisdiction in the enforcement of Section 383.51(b) or 392.5(a)(2) of Title 49, Code of Federal Regulations.

"Employer" means any person, including the United States, a state or a political subdivision of a state, who owns or leases a commercial motor vehicle or assigns a person to drive a commercial motor vehicle.

"Endorsement" means an authorization on an individual's commercial driver's license required to permit the individual to operate certain types of commercial motor vehicles.

"Fatality" means the death of a person as a result of a motor vehicle accident.

"Imminent hazard" means the existence of a condition that presents a substantial likelihood that death, serious illness, severe personal injury, or a substantial endangerment to health, property, or the environment may occur before the reasonably foreseeable completion date of a formal proceeding begun to lessen the risk of such death, illness, injury, or endangerment.

"Noncommercial motor vehicle" means a motor vehicle or combination of motor vehicles not defined by the term "commercial motor vehicle (CMV)" under section 286-2.

"Nonresident commercial driver's license" means a commercial driver's license issued by a state under either of the following two conditions:

(1)  To an individual domiciled in a foreign country meeting the requirements of Title 49, Code of Federal Regulations Section 383.23(b)(1); or

(2)  To an individual domiciled in another state meeting the requirements of Title 49, Code of Federal Regulations Section 383.23(b)(2).

"Out-of-service order" means a declaration by an authorized enforcement officer of a federal, state, Canadian, Mexican, or local jurisdiction that a driver, a commercial motor vehicle, or a motor carrier operation is out-of-service pursuant to Section 386.72, 392.5, 395.13, or 396.9 of Title 49, Code of Federal Regulations, or compatible laws, or the North American Uniform Out-of-Service Criteria, which can be obtained from the Commercial Vehicle Safety Alliance.

"School bus" means a commercial motor vehicle used to transport pre-primary, primary, or secondary school students from home to school, from school to home, or to and from school-sponsored events, but does not include a bus, as defined under section 286-2, used as a common carrier as defined under section 271-4.

"Serious traffic violation" means conviction of any of the following offenses when operating a commercial motor vehicle, except for weight, defect, and parking violations:

(1)  Excessive speeding, involving any single offense for any speed of fifteen miles per hour or more above the posted speed limit;

(2)  Reckless driving, or driving a commercial motor vehicle in disregard of the safety of persons or property, including but not limited to offenses of driving a commercial motor vehicle in wilful or wanton disregard for the safety of persons or property;

(3)  Improper or erratic traffic lane changes;

(4)  Following a vehicle ahead too closely;

(5)  A violation of any state or local law relating to motor vehicle traffic control, other than a parking violation, arising in connection with a fatal traffic accident;

(6)  Driving a commercial motor vehicle without obtaining a commercial driver's license;

(7)  Driving a commercial motor vehicle without a commercial driver's license in the driver's possession; provided that this paragraph shall not apply to a citation issued under, or an offense disposed of pursuant to, section 286-116(a) or a substantially similar provision of law in another state; or

(8)  Driving a commercial motor vehicle without the proper class or endorsements of commercial driver's license for the specific vehicle group being operated or for the passengers or type of cargo being transported. [L 1989, c 320, pt of §2; am L 1990, c 342, §4; am L 1993, c 268, §2; am L 1996, c 135, §§1, 2; am L 2004, c 103, §§1, 3]



§286-232 - Limitation on number of driver's licenses.

§286-232  Limitation on number of driver's licenses.  No person who drives a commercial motor vehicle may have more than one driver's license. [L 1989, c 320, pt of §2; am L 1990, c 342, §16; am L 1993, c 268, §3]



§286-233 - Notification requirements.

§286-233  Notification requirements.  (a)  Any driver of a commercial motor vehicle holding a commercial driver's license issued by this State who is convicted of violating any state law or local ordinance relating to motor vehicle traffic control in any other state, or federal, provincial, territorial, or municipal laws of Canada or Mexico, other than parking violations, in any type of motor vehicle, shall notify the examiner of drivers in the manner specified by the director within thirty days of the date of conviction.  Any driver of a commercial motor vehicle holding a commercial driver's license issued by this State, who is convicted of violating any state law or local ordinance relating to motor vehicle traffic control in this or any other state, or federal, provincial, territorial, or municipal laws of Canada or Mexico, other than parking violations, in any type of motor vehicle, shall notify the person's current employer in writing of the conviction within thirty days of the date of conviction.

(b)  Each commercial driver whose driver's license or permit is suspended, revoked, or canceled by any state, who loses the privilege to drive a commercial motor vehicle in any state for any period, or who is disqualified from driving a commercial motor vehicle for any period, shall notify the person's current employer of the suspension, revocation, or cancellation before the end of the business day following the day the driver received notice of the suspension, revocation, cancellation, or disqualification.

(c)  The written notice to the examiner of drivers and current employer as required by subsection (a) shall contain the following information:

(1)  Driver's full name;

(2)  Driver's license number;

(3)  Date of conviction;

(4)  Each specific criminal or other offense, or serious traffic violation of state or local law relating to motor vehicle traffic control, of which the person was convicted, and any suspension, revocation, or cancellation of driving privileges which resulted from that conviction;

(5)  Indication whether the violation was in a commercial motor vehicle;

(6)  Location of offense; and

(7)  Driver's signature.

(d)  Each person who drives a commercial motor vehicle and applies for employment as a commercial motor vehicle driver shall provide the employer, at the time of the application, with the following information for the ten years preceding the date of application:

(1)  A list of the names and addresses of the applicant's previous employers for which the applicant was a driver of a commercial motor vehicle;

(2)  The dates between which the applicant drove for each employer; and

(3)  The reason for leaving each employer.

The applicant shall certify that all information furnished is true and complete.  An employer may require an applicant to provide additional information. [L 1989, c 320, pt of §2; am L 1990, c 342, §5; am L 1993, c 268, §4]



§286-234 - Employer responsibilities.

§286-234  Employer responsibilities.  (a)  Each employer shall require the applicant to provide the information specified in section 286-233.

(b)  No employer shall knowingly allow, require, permit, or authorize a driver to drive a commercial motor vehicle:

(1)  During any period in which the driver has a driver's license or permit suspended, revoked, or canceled by a state, has lost the privilege to drive a commercial motor vehicle in a state, or has been disqualified from driving a commercial motor vehicle;

(2)  During any period in which the driver has more than one driver's license;

(3)  During any period in which the driver, or the commercial motor vehicle the driver is driving, or the motor carrier operation, is subject to an out-of-service order; or

(4)  In violation of a federal, state, or local law or regulation pertaining to railroad-highway grade crossings.

(c)  Any employer who violates subsection (a) or (b)(1) or (2) shall for a first conviction be fined not more than $100; for conviction of a second offense committed within one year after the date of the prior conviction, the employer shall be fined not more than $300; for conviction of a third or subsequent offense committed within two years after the date of the second conviction, the employer shall be fined not more than $1,000.

(d)  Any employer who is convicted of a violation of subsection (b)(3) shall be subject to a fine of not less than $2,750 nor more than $25,000.

(e)  Any employer who is convicted of a violation of subsection (b)(4) shall be subject to a civil penalty of not more than $10,000. [L 1989, c 320, pt of §2; am L 1990, c 342, §16; am L 1992, c 93, §1; am L 1993, c 268, §5; am L 1996, c 135, §3; am L 2002, c 70, §1; am L 2004, c 103, §4; am L 2009, c 46, §1]



§286-235 - Commercial driver's license required.

§286-235  Commercial driver's license required.  (a)  No person shall drive a commercial motor vehicle unless the person holds a valid commercial driver's license and valid applicable endorsements for the vehicle the person is driving, except when driving under a commercial driver's instruction permit and accompanied by the holder of a valid commercial driver's license for the vehicle being driven.

(b)  No person shall drive a commercial motor vehicle while the person's driver's license or permit is suspended, revoked, or canceled, or while subject to a disqualification.

(c)  No person shall drive a commercial motor vehicle in violation of an out-of-service order. [L 1989, c 320, pt of §2; am L 1990, c 342, §6; am L 2009, c 46, §2]



§286-235.5 - Persons exempt from licensure.

§286-235.5  Persons exempt from licensure.  The following persons shall be exempt from licensure under this part:

(1)  Individuals who operate commercial motor vehicles for military purposes.  This exception is limited to active-duty military personnel, members of the military reserves, members of the national guard on active duty, including personnel on full-time national guard duty, personnel on part-time national guard training, and national guard military technicians (civilians who are required to wear military uniforms), and active-duty United States Coast Guard personnel.  This exception is not applicable to United States reserve technicians; and

(2)  Federal, state, and county firefighters, and law enforcement officers who drive federal, state, or county fire trucks, including fire pumpers, aerial ladder trucks, and elevated platform trucks, or authorized emergency vehicles; provided that they are trained by the federal, state, or county government and the commercial motor vehicles are equipped with audible and visual signals and are not subject to normal traffic regulation.  For purposes of this paragraph, "authorized emergency vehicle" shall have the same meaning as in section 291C-1. [L 1990, c 342, pt of §3; am L 1996, c 16, §1; am L 2002, c 29, §1; am L 2006, c 130, §3]



§286-236 - Commercial driver's license qualification standards.

§286-236  Commercial driver's license qualification standards.  (a)  No person shall be issued a commercial driver's license unless that person meets the qualification standards of 49 Code of Federal Regulations, Part 391, Subparts B and E, has passed a knowledge and driving skills test for driving a commercial motor vehicle which complies with minimum federal standards established by federal regulation enumerated in 49 Code of Federal Regulations, Part 383, Subparts G and H, is domiciled in this State as defined in 49 Code of Federal Regulations Part 383.5, and has satisfied all other requirements of the Commercial Motor Vehicle Safety Act (CMVSA) of 1986 (Title XII, Public Law 99-570) in addition to other requirements imposed by state law or federal regulation.  The tests shall be prescribed by the director and administered by the respective county examiner of drivers.  A person who is not physically qualified to drive under 49 Code of Federal Regulations Section 391.41(b)(1), (2), or (3) and who is otherwise qualified to drive a motor vehicle may be granted an intrastate waiver by the director.  The process for granting intrastate waivers shall be the same as that for interstate waivers in 49 Code of Federal Regulations, Part 391.49, except that the intrastate waiver requests shall be submitted to the director; provided that the director shall adopt rules under chapter 91 to establish a screening process, including approval by a licensed physician, for granting an intrastate waiver to persons who are not physically qualified under 49 Code of Federal Regulations Section 391.41(b)(3).

(b)  Pursuant to chapter 91, the director may authorize a third party examiner to administer the driving skills test specified in this section, provided:

(1)  The test is the same as that administered by the respective county examiners of drivers; and

(2)  The third party examiner has entered into an agreement with the State which complies with requirements of 49 Code of Federal Regulations, Section 383.75.

(c)  The examiner of drivers may waive the driving skills test specified in this section for a commercial driver's license applicant who meets the requirements of 49 Code of Federal Regulations Section 383.77 or 383.123(b).

(d)  A commercial driver's license or commercial driver's instruction permit, including a provisional or temporary license or permit, shall not be issued to a person while the person is subject to a disqualification from driving a commercial motor vehicle, or while the person's driver's license is suspended, revoked, or canceled in any state; or while the person holds a driver's license issued by any other state unless the person first surrenders that license.

(e)  A commercial driver's instruction permit may be issued to an individual who holds a valid driver's license, meets the qualification standards of 49 Code of Federal Regulations, Part 391, Subparts B and E, and has passed the written tests required for the desired class of a commercial driver's license.

(f)  The commercial driver's instruction permit shall not be valid for a period in excess of one year.  When driving a commercial motor vehicle, the holder of a commercial driver's instruction permit shall be accompanied by a person licensed to operate that category of commercial motor vehicle.  The licensed person shall occupy the seat beside the individual for the purpose of giving instruction in driving the commercial motor vehicle.  The permit may be reissued after the applicant requalifies meeting the requirements of subsection (e).

(g)  The examiner of drivers may waive the knowledge and skills tests specified in this section for any person who is at least twenty-one years of age and who possesses a valid commercial driver's license issued by any state of the United States, Mexico, or a province of Canada that issues licenses in accordance with the minimum federal standards for the issuance of commercial driver's licenses.  To retain a hazardous materials endorsement, the applicant shall pass the knowledge test for a hazardous materials endorsement and be determined by the federal Transportation Security Administration not to pose a security risk warranting denial of the endorsement. [L 1989, c 320, pt of §2; am L 1990, c 342, §7; am L 1995, c 114, §§1, 2; am L 2003, c 18, §1, c 32, §1, and c 46, §1; am L 2004, c 103, §5; am L 2006, c 130, §4]



§286-102.3. -

§286-236.5  Renumbered as §286-102.3.



§286-237 - REPEALED.

§286-237  REPEALED.  L 2006, c 130, §11.



§286-238 - Application for commercial driver's license.

§286-238  Application for commercial driver's license.  (a)  The application for a commercial driver's license or commercial driver's instruction permit shall include the following with respect to the applicant:

(1)  The full name and current mailing, residential, and business addresses;

(2)  A physical description including sex and height;

(3)  Date of birth;

(4)  Social security number;

(5)  Signature;

(6)  Color photograph;

(7)  Certifications including those required by 49 Code of Federal Regulations, §383.71(a), except that this certification applies to both intrastate and interstate drivers;

(8)  The names of all states where the applicant has previously been licensed to drive any type of motor vehicle during the previous ten years; and

(9)  Any other information required by section 286‑111.

The applicant shall produce proof of residency to show the applicant's state of domicile as defined in 49 Code of Federal Regulations Part 383.5.

(b)  When a licensee's name, mailing, business, or residence address is changed, a notification of the change shall be given as provided in section 286-116.5.

(c)  No person who has been domiciled in this State for thirty days or more may drive a commercial motor vehicle under the authority of a commercial driver's license issued by another jurisdiction. [L 1989, c 320, pt of §2; am L 1990, c 342, §8; am L 2003, c 46, §2; am L 2004, c 103, §6]



§286-238.5 - Hazardous materials endorsement.

[§286-238.5]  Hazardous materials endorsement.  The examiner of drivers shall not issue, renew, upgrade, or transfer a hazardous materials endorsement for a commercial driver's license to any individual unless the federal Transportation Security Administration has determined that the individual does not pose a security risk warranting denial of the endorsement. [L 2006, c 130, §1]



§286-239 - Commercial driver's license.

§286-239  Commercial driver's license.  (a)  The commercial driver's license shall be marked "CDL" and, to the maximum extent practicable, shall be tamper-proof and include, but not be limited to, the following with respect to the licensee:

(1)  The name and residence address;

(2)  A color photograph;

(3)  A physical description including sex and height;

(4)  Date of birth;

(5)  A commercial driver's license number that shall not be the licensee's social security number;

(6)  Signature;

(7)  The class or type of commercial motor vehicle or vehicles which may be driven together with any endorsements or restrictions;

(8)  The name of this State; and

(9)  The issuance and expiration dates of the license.

(b)  Commercial driver's licenses may be issued with the following categories:

(1)  Category A – Any combination of vehicles with a gross combination weight rating of 26,001 pounds or more; provided that the gross vehicle weight rating of the vehicles being towed is in excess of 10,000 pounds;

(2)  Category B – Any single vehicle with a gross vehicle weight rating of 26,001 pounds or more, or any such vehicle towing a vehicle not in excess of 10,000 pounds; and

(3)  Category C – Any single vehicle or combination of vehicles that meets neither the definition of category A nor that of category B, but that is either:

(A)  Designed to transport sixteen or more passengers, including the driver; or

(B)  Used in the transportation of hazardous materials which requires the vehicle to comply with Title 49 Code of Federal Regulations, Part 172, Subpart F.

(c)  Commercial drivers' licenses may be issued with any one or more of the following endorsements and restrictions:

(1)  "H" – Authorizes the driver to drive a vehicle transporting hazardous materials;

(2)  "K" – Restricts the driver to vehicles not equipped with air brakes;

(3)  "T" – Authorizes driving double and triple trailers;

(4)  "P" – Authorizes driving vehicles carrying passengers;

(5)  "N" – Authorizes driving tank vehicles;

(6)  "X" – Represents a combination of hazardous materials and tank vehicle endorsements;

(7)  "S" – Authorizes driving school buses; and

(8)  "V" – Restricts the driver from operating in interstate commerce as defined in Title 49 Code of Federal Regulations Section 390.5.

(d)  The holder of a valid commercial driver's license may drive all vehicles in the category for which the license is issued, and all lesser categories of vehicles except motorcycles and except vehicles which require an endorsement, unless the proper endorsement appears on the license.

(e)  Before issuing a commercial driver's license, the examiner of drivers shall complete a check of the applicant's driving record to determine whether the applicant is subject to any disqualification under section 286-240, or any license suspension, revocation, or cancellation under state law, and whether the applicant has a driver's license from more than one state or jurisdiction.  The record check shall be made no earlier than twenty-four hours prior to the initial issuance or transfer and no sooner than ten days before renewals and upgrades of a commercial driver's license.  The record check shall include but is not limited to the following:

(1)  A check of the applicant's driving record as maintained by the applicant's state of licensure;

(2)  A check with the commercial [driver's] license information system;

(3)  A check with the National Driver Register; and

(4)  A request for the applicant's complete driving record from all states where the applicant was previously licensed to drive any motor vehicle over the last ten years.  This check is only required for drivers renewing a commercial driver's license for the first time after September 30, 2002; provided that a notation is made on the driver's record confirming the check has been made and the date it was done.

(f)  Within ten days after issuing a commercial driver's license, the examiner of drivers, in the following situations, shall provide the operator of the commercial driver's license information system with all information obtained by the examiner that is necessary to identify the licensee:

(1)  The issuance of each commercial driver's license;

(2)  The notation of any changes in driver identification information; and

(3)  The notation of any changes to the driver's driving record relating to the transfer of a commercial driver's license from one state to another.

(g)  An initial or renewed commercial driver's license with a hazardous materials endorsement shall expire no later than five years from its date of issuance, except if the licensee is seventy-two years of age or older.  The expiration date of a commercial driver's license with a hazardous materials endorsement shall be the same expiration date as the hazardous materials endorsement.  If the licensee is seventy-two years of age or older, the initial or renewed commercial driver's license with a hazardous materials endorsement shall not exceed two years.  All other initial commercial driver's licenses shall be valid for not less than [a] two- or six-year period, beginning on the driver's birthday.  All other renewed licenses shall be valid for not more than [a] two- or six-year period from the expiration date of the previous valid license.  With the exception of a commercial driver's license with a hazardous materials endorsement, the commercial driver's license shall expire on the next birthday of the licensee occurring six years after the date of issuance of the license unless sooner revoked, suspended, or canceled; provided that, unless sooner revoked, the license shall expire on the second birthday of the licensee following the issuance of the license if at that time the licensee is seventy-two years of age or older.

(h)  When applying for renewal of a commercial driver's license, the applicant shall complete the application form required by section 286-238, providing updated information and required certifications.  If the applicant desires to retain a hazardous materials endorsement, the knowledge test for a hazardous materials endorsement shall also be taken and passed by the applicant.  The examiner of drivers shall complete a check of the applicant's driving record as required under subsection (e). [L 1989, c 320, pt of §2; am L 1990, c 342, §9; am L 1995, c 114, §3; am L 1998, c 93, §2; am L 2003, c 15, §1; am L 2004, c 103, §7; am L 2006, c 23, §1 and c 130, §5]



§286-239.5 - Reactivation of expired commercial driver's license; fees; road test waived.

[§286-239.5]  Reactivation of expired commercial driver's license; fees; road test waived.  (a)  Unless revoked or suspended, and except as provided in subsection (b), any commercial driver's license that has expired under section 286-239 may be reactivated by the licensee in accordance with the requirements and procedures set forth for the renewal of commercial drivers' licenses under section 286-239(h).  No person seeking reactivation of an expired commercial driver's license under this subsection shall be required to undergo reexamination of the person's driving skills under section 286-236.  The examiner of drivers shall require the holder of an expired commercial driver's license to pay a reactivation fee of $5 for each thirty-day period, or fraction thereof, that has elapsed after a ninety-day grace period.

(b)  Any commercial driver's license not reactivated under subsection (a) within one year of the indicated date of expiration shall be invalid.  The examiner of drivers shall examine an applicant whose commercial driver's license has been declared invalid under this subsection in accordance with the licensing procedures established under sections 286-236, 286-238, and 286-239. [L 1998, c 93, §1]



§286-240 - Disqualification and cancellation.

§286-240  Disqualification and cancellation.  (a)  The examiner of drivers shall disqualify any person from driving a commercial motor vehicle for a period of not less than one year if convicted of a first violation of:

(1)  Driving a motor vehicle under the influence of alcohol, a controlled substance, or any drug which impairs driving ability;

(2)  Driving a commercial motor vehicle while the alcohol concentration of the driver's blood is 0.04 per cent or more by weight;

(3)  Refusing to submit to a test to determine the driver's alcohol concentration while driving a motor vehicle as required under sections 286-243 and 291E-11;

(4)  Using a motor vehicle in the commission of any felony;

(5)  Leaving the scene of an accident involving the motor vehicle driven by the person;

(6)  Unlawful transportation, possession, or use of a controlled substance while on-duty time;

(7)  Driving a commercial motor vehicle when, as a result of prior violations committed while operating a commercial motor vehicle, the driver's commercial driver's license had been revoked, suspended, or canceled, or the driver was otherwise disqualified from operating a commercial motor vehicle; or

(8)  Causing a fatality through the operation of a commercial motor vehicle, including but not limited to the crimes of manslaughter and negligent homicide in any degree.

(b)  The examiner of drivers shall disqualify any person for a period of not less than three years for any conviction of a violation of any offense listed in subsection (a) that is committed while a hazardous material required to be placarded under Title 49 Code of Federal Regulations, Part 172, Subpart F, is being transported.

(c)  The examiner of drivers shall disqualify any person from driving a commercial motor vehicle for life if convicted two or more times for violations of any of the offenses listed in subsection (a).

(d)  The examiner of drivers shall disqualify any person from driving a commercial motor vehicle for life if the person uses a motor vehicle in the commission of any felony involving the manufacturing, distributing, or dispensing of a controlled substance, or possession with intent to manufacture, distribute, or dispense a controlled substance.

(e)  The examiner of drivers shall disqualify any person from driving a commercial motor vehicle for a period of not less than sixty days if convicted of two serious traffic violations, or one hundred twenty days if convicted of three serious traffic violations, committed in a commercial motor vehicle arising from separate incidents occurring within a three-year period.  The one hundred twenty-day disqualification period required for a third conviction within three years of a "serious traffic violation", as defined in section 286-231, shall be in addition to any other previously imposed period of disqualification.  These disqualification periods shall also apply to offenses committed while operating a noncommercial motor vehicle only if the conviction for the offense results in the revocation, cancellation, or suspension of the driver's license.

(f)  The examiner of drivers shall disqualify any person from driving a commercial motor vehicle or from resubmitting an application for a period of not less than sixty days, if the examiner of drivers finds that a commercial driver's license holder or applicant for a commercial driver's license has falsified information or failed to report or disclose required information either before or after issuance of a commercial driver's license.

(g)  The examiner of drivers shall disqualify any person from driving a commercial motor vehicle for a period of not less than ninety days and not more than one year for a first violation, or for at least one year and not more than five years for a second violation, or at least three years and not more than five years for a third or subsequent violation of a driver or vehicle out-of-service order committed in a commercial motor vehicle arising from separate incidents occurring within a ten-year period.

(h)  The examiner of drivers shall disqualify any person from driving a commercial motor vehicle for a period of not less than one hundred eighty days or more than two years for a first violation, or for at least three years and not more than five years for any subsequent violation, of a driver or vehicle out-of-service order committed in a commercial motor vehicle transporting hazardous materials or designed to transport sixteen or more occupants, arising from separate incidents occurring within a ten-year period.

(i)  The examiner of drivers shall disqualify any person from driving a commercial motor vehicle for a period of not less than sixty days if convicted of a first violation, not less than one hundred twenty days if convicted of a second violation during any three-year period, or not less than one year if convicted of a third or subsequent violation during any three-year period for a violation of a federal, state, or local law or regulation pertaining to one of the following six offenses at a railroad-highway grade crossing:

(1)  For all drivers who are not required to always stop, failing to slow down and check that the tracks are clear of an approaching train;

(2)  For all drivers who are not required to always stop, failing to stop before reaching the crossing, if the tracks are not clear;

(3)  For all drivers who are always required to stop, failing to stop before driving onto the crossing;

(4)  For all drivers, failing to have sufficient space to drive completely through the crossing without stopping;

(5)  For all drivers, failing to obey a traffic control device or the directions of an enforcement official at the crossing; or

(6)  For all drivers, failing to negotiate a crossing because of insufficient undercarriage clearance.

(j)  The examiner of drivers shall disqualify any person from driving a commercial motor vehicle when the driver's driving is determined to constitute an imminent hazard, as defined in section 286-231, and the disqualification is imposed in accordance with the provisions of Title 49 Code of Federal Regulations Section 383.52. [L 1989, c 320, pt of §2; am L 1990, c 342, §10; am L 1995, c 114, §4; am L 2002, c 70, §2; am L 2004, c 103, §8; am L 2006, c 130, §6]



§286-241 - Notification of disqualification, suspension, revocation, or cancellation of commercial driver's licenses or permits.

§286-241  Notification of disqualification, suspension, revocation, or cancellation of commercial driver's licenses or permits.  After disqualifying a person, or suspending, revoking, or canceling a commercial driver's license or permit, the records of the examiner of drivers shall be updated to reflect that action within ten days.  Any disqualification imposed in accordance with section 286-240(j) and transmitted by the Federal Motor Carrier Safety Administration shall become a part of the driving record.  After suspending, revoking, or canceling a nonresident commercial driver's license or permit, the examiner of drivers shall notify the licensing authority of the state which issued the commercial driver's license within ten days.  The notification shall include information regarding any disqualification and the violation or violations that resulted in the disqualification, revocation, suspension, or cancellation. [L 1989, c 320, pt of §2; am L 1990, c 342, §14; am L 1995, c 114, §5; am L 2004, c 103, §9; am L 2006, c 130, §7]



§286-241.4 - Authority of examiner of drivers to suspend, revoke, or cancel commercial driver's license or permit.

§286-241.4  Authority of examiner of drivers to suspend, revoke, or cancel commercial driver's license or permit.  (a)  The examiner of drivers may suspend, revoke, or cancel any commercial driver's license or permit without a hearing when the examiner of drivers has probable cause to believe that the licensee is disqualified under section 286-240.

(b)  The examiner of drivers shall deny or suspend any commercial driver's license pursuant to the terms of [section] 576D-13 when the examiner of drivers receives certification from the child support enforcement agency that the licensee is not in compliance with an order of support as defined in section 576D-1 or has failed to comply with a subpoena or warrant relating to a paternity or child support proceeding.  Both the licensee and the licensee's employer shall be notified of the suspension.

(c)  Upon suspension, revocation, or cancellation of the commercial driver's license or permit, the driver's license or permit shall be surrendered to the examiner of drivers by the licensee or permittee.

(d)  Unless otherwise provided by law, the licensing authority shall reinstate, renew, or approve the license only upon receipt of an authorization from the child support enforcement agency, the office of child support hearings, or the family court. [L 1990, c 342, pt of §3; am L 1995, c 114, §6; am L 1997, c 293, §13; am L 2009, c 46, §3]



§286-241.5 - Notification and hearing.

§286-241.5  Notification and hearing.  When the examiner of drivers suspends, revokes, or cancels a commercial driver's license or permit under section 286-241.4(a), the examiner of drivers shall immediately notify the licensee and afford the licensee an opportunity for a hearing. [L 1990, c 342, pt of §3; am L 1997, c 293, §14]



§286-241.6 - Appeal to circuit court.

[§286-241.6]  Appeal to circuit court.  Any suspension, revocation, or cancellation of a commercial driver's license under section 286-241.4 may be appealed to the circuit court in which the applicant or licensee resides by filing a notice of appeal in that court within thirty days after being notified of the suspension, revocation, or cancellation.  The appeal shall not operate as a stay to the order or decision appealed from.  The appeal shall be subject to procedures and rules as may be prescribed by the court and the decision of the court shall be final except as otherwise provided in chapter 91. [L 1990, c 342, pt of §3]



§286-242 - Commercial drivers prohibited from operating with any alcohol in their body.

§286-242  Commercial drivers prohibited from operating with any alcohol in their body.  (a)  Notwithstanding any other provision of this chapter, a person may not drive a commercial motor vehicle while having any alcohol in that person's body.

(b)  A person who drives a commercial motor vehicle while having an alcohol concentration of 0.01 per cent or more by weight or who refuses to take a test as provided by section 286-243 shall be issued a twenty-four-hour out-of-service order.  The driver shall also be placed out-of-service for twenty-four hours if the results of a blood test are not immediately available.

(c)  It is unlawful for any person who has 0.04 per cent or more, by weight, of alcohol in the person's blood to drive a "commercial motor vehicle", as defined in section 286-2.  Any person who violates this provision shall be subject to the penalties as provided in section 286-249. [L 1989, c 320, pt of §2; am L 1990, c 342, §11; am L 1995, c 114, §7; am L 2006, c 130, §8]



§286-243 - Implied consent requirements for commercial motor vehicle drivers.

§286-243  Implied consent requirements for commercial motor vehicle drivers.  (a)  A person who drives a commercial motor vehicle within this State is deemed to have given consent to submit to a test or tests, approved by the director of health, of that person's blood or breath for the purpose of determining that person's alcohol concentration or the presence of controlled substances, or both.

(b)  A test or tests may be administered at the direction of a law enforcement officer who, after lawfully stopping or detaining the commercial motor vehicle driver, has probable cause to believe that the driver was driving a commercial motor vehicle while having in the person's body alcohol, a controlled substance, or any drug which impairs driving.

(c)  A person requested to submit to a test as provided in subsection (a) shall be warned by the law enforcement officer requesting the test that a refusal to submit to the test will result in:

(1)  The officer immediately issuing a twenty-four hour out-of-service order under section 286-242; and

(2)  The person being disqualified from operating a commercial motor vehicle for at least a one-year period under section 286-240.

(d)  If the driver refuses testing, or submits to a test which discloses in the driver's body an alcohol concentration of 0.04 per cent or more by weight, the law enforcement officer shall submit an affidavit to a district judge of the circuit in which the driver was stopped or detained stating that the test was authorized pursuant to subsection (a) and that the driver refused to submit to testing, or submitted to a test which disclosed in the driver's body an alcohol concentration of 0.04 per cent or more by weight.

(e)  A hearing to determine the truth and correctness of an affidavit of a law enforcement officer submitted under subsection (d) shall be scheduled to commence before a district judge within twenty days after the affidavit is filed or as soon thereafter as is practicable.

The State shall be represented at the hearing by the prosecuting attorney of the county in which the alleged violation occurred.  The district judge shall hear and determine:

(1)  Whether the law enforcement officer who stopped or detained the driver had probable cause to believe that the driver had been either driving or in actual physical control of a commercial motor vehicle while having any alcohol in the driver's body;

(2)  Whether the driver was lawfully stopped or detained;

(3)  Whether the law enforcement officer informed the driver of the sanctions of section 286-240;

(4)  Whether the driver submitted to a test or tests of the driver's breath or blood or refused to be tested; and

(5)  If the driver submitted to a test or tests, whether the driver's alcohol concentration was 0.04 per cent or more by weight.

The amount of alcohol found in the driver's blood within three hours after the time of the alleged violation as shown by chemical analysis or other analytical techniques of the defendant's blood or breath shall be competent evidence that the defendant was under the influence of intoxicating liquor at the time of the alleged violation.  Nothing in this section shall be construed as limiting the introduction of relevant evidence of a person's blood alcohol content obtained more than three hours after an alleged violation, provided that the evidence is offered in compliance with the Hawaii rules of evidence.  If the judge finds the statements contained in the affidavit are true, the judge shall disqualify the driver from driving a commercial motor vehicle as provided by section 286-240. [L 1989, c 320, pt of §2; am L 1990, c 342, §12; am L 1993, c 268, §7]



§286-244 - Notification of traffic convictions.

§286-244  Notification of traffic convictions.  (a)  Whenever a person who holds a commercial driver's license from another state is convicted of a violation of any state or county law relating to motor vehicle traffic control, other than a parking violation, in any type of vehicle, the examiner of drivers shall notify the licensing entity in the state where the driver is licensed of this conviction within the time period specified in subsection (c).

(b)  Whenever a person who does not hold a commercial driver's license but is licensed to drive by another state is convicted of a violation in a commercial motor vehicle of any state or county law relating to motor vehicle traffic control, other than a parking violation, the examiner of drivers shall notify the licensing entity in the state where the driver is licensed of this conviction within the time period specified in subsection (c).

(c)  The notification of a traffic violation conviction shall be made within thirty days of the conviction.  Beginning on September 30, 2008, the notification shall be made within ten days of the conviction. [L 1989, c 320, pt of §2; am L 1990, c 342, §13; am L 2004, c 103, §10]



§286-245 - Driving record information to be recorded and furnished.

§286-245  Driving record information to be recorded and furnished.  (a)  Whenever a person is convicted of a moving traffic violation based on a statute, ordinance, or rule, fails to appear for a hearing, trial, or other court or administrative proceeding on the moving traffic violation, or fails to pay a fine or court cost ordered for a moving violation, the state judiciary shall forward to the examiner of drivers the record of the conviction.  The record of conviction shall include whether the offender was operating a commercial motor vehicle at the time of the offense, whether the offender was transporting hazardous materials requiring placarding under Title 49 Code of Federal Regulations Section 172, Subpart F, the citation date, the conviction date, the citation number, the court in which the conviction occurred, and the offense(s) convicted of.  No record of conviction so transmitted and maintained in the statewide traffic records system shall be used for purposes other than the licensing of drivers.

(b)  Within ten days of an in-state conviction, and within ten days of the receipt of notice of an out-of-state conviction, the examiner of drivers shall record and maintain as part of the driver's record:

(1)  All convictions, disqualifications, and other licensing actions for violations both in this State and out-of-state, of any law relating to motor vehicle traffic control, other than a parking violation, committed in any type of vehicle, by a holder of a commercial driver's license; and

(2)  All convictions, disqualifications, and other licensing actions for violations both in this State and out-of-state, of any law relating to motor vehicle traffic control, other than a parking violation, committed while the driver was operating a commercial motor vehicle, and was required to have a commercial driver's license.

(c)  No commercial driver's license driver's conviction for any violation, in any type of motor vehicle, of a state or local traffic control law, except a parking violation, shall be expunged or subject to deferred imposition of judgment, nor shall an individual be allowed to enter into a diversion program that would prevent the conviction from appearing on the driver's driving record, whether the driver was convicted for an offense committed in this State or another state.

(d)  The state judiciary and the examiner of drivers shall make available information from any driver's record required by this section to the greatest extent possible, to the users designated in subsection (f), or their authorized agent, within ten days of:

(1)  Receiving the conviction or disqualification information from another state; or

(2)  Receiving the conviction for a violation occurring in this State.

(e)  All convictions, disqualifications, and other licensing actions for violations shall be retained on each driver's record for at least three years or longer as required under Title 49 Code of Federal Regulations Section 384.231(d).

(f)  Only the following users or their authorized agents may obtain a driver's record:

(1)  States may receive all information regarding any driver's record;

(2)  The Secretary of Transportation may receive all information regarding any driver's record;

(3)  A driver may receive only information related to that driver's record; and

(4)  A motor carrier or prospective motor carrier may receive all information regarding a driver's driving record, or the driver's driving record of a prospective driver; provided that the request is made by the driver.

(g)  The traffic violations bureaus of the district courts, upon request, shall furnish users designated in subsection (f), a certified driver record listing all convictions, disqualifications, and all licensing actions in this State and notification of any action received from other states that are recorded and maintained by the examiner of drivers.  The traffic violations bureaus shall collect a fee for those requests by users designated in subsection (f)(3) and (4), not to exceed $9, of which $5 shall be deposited into the general fund, $2 shall be deposited into the judiciary computer system special fund, and $2 shall be deposited into the highway fund. [L 1989, c 320, pt of §2; am L 1990, c 342, §15; am L 1993, c 268, §8; am L 1995, c 114, §8; am L 2004, c 103, §11; am L 2006, c 130, §9]



§286-246 - Authority to make rules.

[§286-246]  Authority to make rules.  The director may adopt rules under chapter 91 necessary to carry out this part. [L 1989, c 320, pt of §2; am L 1990, c 342, §16]



§286-247 - Authority to enter agreements.

[§286-247]  Authority to enter agreements.  The director may enter into or make agreements, arrangements, or declarations to carry out the purposes of this part. [L 1989, c 320, pt of §2; am L 1990, c 342, §16]



§286-248 - Reciprocity.

§286-248  Reciprocity.  Notwithstanding any law to the contrary, a person may drive a commercial motor vehicle if the person has a commercial driver's license issued by any state, Mexico, or province or territory of Canada that issues licenses in accordance with the minimum federal standards for the issuance of commercial motor vehicle driver's licenses, if the person's driver's license is not suspended, revoked, or canceled; and if the person is not disqualified from driving a commercial motor vehicle, or subject to an out-of-service order. [L 1989, c 320, pt of §2; am L 1990, c 342, §16; am L 1993, c 268, §9]



§286-249 - Penalty.

§286-249  Penalty.  (a)  Any person who drives a commercial motor vehicle in the State without a valid commercial driver's license or permit, or while the person's driving privileges are suspended, revoked, or canceled, or while disqualified from driving a commercial motor vehicle, shall be:

(1)  Disqualified from driving a commercial motor vehicle for a period of not less than one year and up to life;

(2)  Fined not less than $500 but not more than $1,000; and

(3)  Imprisoned not more than one year;

provided that the court shall have discretion to impose either a fine or imprisonment, or both.

(b)  A driver who is convicted of violating an out-of-service order shall be fined not less than $2,500 nor more than $4,000 for a first conviction and not less than $5,000 nor more than $7,500 for a second or subsequent conviction, in addition to the driving disqualification of subsection (a)(1) and section 286-240(g) and (h).

(c)  Any person convicted under or found in violation of section 286-242(a) shall be fined not more than $200.

(d)  Notwithstanding subsection (a)(2), any person convicted under or found in violation of section 286-242(c) shall be fined not more than $500. [L 1990, c 342, pt of §3; am L 1995, c 114, §9; am L 2004, c 103, §12; am L 2009, c 46, §4]



§286-251 to 266 - REPEALED.

PART XIV.  ADMINISTRATIVE REVOCATION OF DRIVER'S LICENSE

AND MOTOR VEHICLE REGISTRATION--REPEALED

§§286-251 to 266  REPEALED.  L 2000, c 189, §29.

Cross References

For present provisions, see chapter 291E.



§286-271 - Interisland shipping of vehicles; proof required.

[PART XV.]  INTERISLAND SHIPPING OF VEHICLES

§286-271  Interisland shipping of vehicles; proof required.  (a)  Except as provided in subsection (b), a legal owner of a vehicle shall not ship that vehicle interisland in this State unless the legal owner first presents to the carrier the legal owner's current certificate of registration showing that the person is the registered owner of the vehicle, identification, and proof of motor vehicle insurance.  If the registered owner of the vehicle is not the legal owner of the vehicle, the registered owner shall present to the carrier, the registered owner's current certificate of registration, identification, and proof of motor vehicle insurance.  Duplicate copies of the current registration and proof of motor vehicle insurance shall be acceptable for commercial vehicles as defined in section 286-47(3)(C).  An authorized agent of the legal or registered owner may ship the vehicle by presenting the current certificate of registration, identification, proof of motor vehicle insurance, and a notarized letter from the registered or legal owner authorizing the shipment.  For an unrecorded owner pending a lawful transfer, a certificate of ownership signed by the previous owner may be submitted for the current certificate of registration for a vehicle purchased within thirty days of shipping.  A facsimile of proof of motor vehicle insurance from an insurance company may be accepted for a vehicle purchased within thirty days of shipping.  Presentation of proof of motor vehicle insurance shall not be required for:

(1)  Unlicensed propelled vehicles that are not intended for on-road use;

(2)  New unregistered vehicles shipped with a bill of lading; or

(3)  Vehicles owned by the federal, state, or county government.

(b)  A legal owner of a damaged vehicle shall not ship that vehicle interisland in this State for repair, disposal, or salvage unless the legal owner first presents to the carrier the legal owner's current certificate of registration showing that the person is the registered owner of the vehicle or a car dealer's license.  For an unrecorded owner pending a lawful transfer, a certificate of ownership signed by the previous owner may be acceptable for a vehicle purchased within thirty days of shipping.  A registered owner of the vehicle who is not the legal owner of the vehicle must present a current certificate of registration.

(c)  Any legal or registered owner who violates this section shall be fined not more than $100.

(d)  The carrier shall record by physical inspection the vehicle identification number (VIN) of the vehicle and maintain a record of the transporting of the vehicle along with the description of the vehicle for a period of not less than three years.

(e)  This section shall not apply to:

(1)  Any motor vehicle rental company as defined in section 431:9A-141 that periodically ships in quantities of ten vehicles or more;

(2)  Licensed dealers who periodically ship in quantities of ten vehicles or more, or whose primary business is the auction of insurance salvage vehicles;

(3)  Except for a lessee of a rental motor vehicle under paragraph (4), drivers of vehicles transported by any water carrier authorized by the public utilities commission to transport vehicles interisland; provided that the driver presents identification, a current certificate of registration for the vehicle, and proof of motor vehicle insurance.  The interisland water carrier shall keep a record of transporting the vehicle by recording the vehicle identification number and retaining the information for three years after the date of travel; or

(4)  A lessee of a rental motor vehicle; provided that:

(A)  The rental motor vehicle is transported by any water carrier authorized by the public utilities commission to transport vehicles interisland;

(B)  The water carrier has a written agreement with the owner of the rental motor vehicle; and

(C)  The water carrier records and retains the information required under subsections (d) and (f).

For purposes of this subsection, "lessee" and "rental motor vehicle" have the same meanings as those terms are defined in section 437D-3.

(f)  The records maintained as required by this section and all other records and receipts relating to the transportation of vehicles shall be available for inspection by the federal, state, or county law enforcement agencies, and financial institutions during normal business hours. [L 1994, c 170, §1; am L 1995, c 128, §2; am L 1997, c 251, §9; am L 1998, c 95, §2; am L 2002, c 23, §1; am L 2003, c 26, §3; am L 2008, c 66, §1; am L 2009, c 47, §2]






CHAPTER 286A - VEHICLE EQUIPMENT SAFETY COMPACT

CHAPTER 286A

VEHICLE EQUIPMENT SAFETY COMPACT

REPEALED.  L 1997, c 69, §1.



CHAPTER 286C - DRIVER LICENSE COMPACT]

§286C-1 - Enactment of compact.

[§286C-1  Enactment of compact.]  The Driver License Compact is hereby enacted into law and entered into with all other jurisdictions legally joining herein in the form substantially as follows:

DRIVER LICENSE COMPACT

ARTICLE I.  FINDINGS AND DECLARATION OF POLICY

(a)  The party states find that:

(1)  The safety of their streets and highways is materially affected by the degree of compliance with state laws and local ordinances relating to the operation of motor vehicles.

(2)  Violation of such a law or ordinance is evidence that the violator engages in conduct which is likely to endanger the safety of persons and property.

(3)  The continuance in force of a license to drive is predicated upon compliance with laws and ordinances relating to the operation of motor vehicles, in whichever jurisdiction the vehicle is operated.

(b)  It is the policy of each of the party states to:

(1)  Promote compliance with the laws, ordinances and administrative rules and regulations relating to the operation of motor vehicles by their operators in each of the jurisdictions where such operators drive motor vehicles.

(2)  Make the reciprocal recognition of licenses to drive and eligibility therefor more just and equitable by considering the overall compliance with motor vehicle laws, ordinances and administrative rules and regulations as a condition precedent to the continuance or issuance of any license by reason of which the licensee is authorized or permitted to operate a motor vehicle in any of the party states.

ARTICLE II.  DEFINITIONS

As used in this compact:

(a)  "State" means a state, territory or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(b)  "Home state" means the state which has issued and has the power to suspend or revoke the use of the license or permit to operate a motor vehicle.

(c)  "Conviction" means a conviction of any offense related to the use or operation of a motor vehicle which is prohibited by state law, municipal ordinance or administrative rule or regulation, or a forfeiture of bail, bond or other security deposited to secure appearance by a person charged with having committed any such offense, and which conviction or forfeiture is required to be reported to the licensing authority.

ARTICLE III.  REPORTS OF CONVICTION

The licensing authority of a party state shall report each conviction of a person from another party state occurring within its jurisdiction to the licensing authority of the home state of the licensee.  Such report shall clearly identify the person convicted; describe the violation specifying the section of the statute, code or ordinance violated; identify the court in which action was taken; indicate whether a plea of guilty [or not guilty was entered, or the conviction was a result] of the forfeiture of bail, bond or other security; and shall include any special findings made in connection therewith.

Revision Note

Bracketed words "or not guilty was entered, or the conviction was a result" added by revisor.

ARTICLE IV.  EFFECT OF CONVICTION

(a)  The licensing authority in the home state, for the purposes of suspension, revocation or limitation of the license to operate a motor vehicle, shall give the same effect to the conduct reported, pursuant to Article III of this compact, as it would if such conduct had occurred in the home state, in the case of convictions for:

(1)  Manslaughter or negligent homicide resulting from the operation of a motor vehicle;

(2)  Driving a motor vehicle while under the influence of intoxicating liquor or a narcotic drug, or under the influence of any other drug to a degree which renders the driver incapable of safely driving a motor vehicle;

(3)  Any felony in the commission of which a motor vehicle is used;

(4)  Failure to stop and render aid in the event of a motor vehicle accident resulting in the death or personal injury of another.

(b)  As to other convictions, reported pursuant to Article III, the licensing authority in the home state shall give such effect to the conduct as is provided by the laws of the home state.

(c)  If the laws of a party state do not provide for offenses or violations denominated or described in precisely the words employed in subdivision (a) of this Article, such party state shall construe the denominations and descriptions appearing in subdivision (a) hereof as being applicable to and identifying those offenses or violations of a substantially similar nature, and the laws of such party state shall contain such provision as may be necessary to ensure that full force and effect is given to this Article.

ARTICLE V.  APPLICATIONS FOR NEW LICENSES

Upon application for a license to drive, the licensing authority in a party state shall ascertain whether applicant has ever held, or is the holder of a license to drive issued by any other party state.  The licensing authority in the state where application is made shall not issue a license to drive to the applicant if:

(1)  The applicant has held such a license, but the same has been suspended by reason, in whole or in part, of a violation and if such suspension period has not terminated.

(2)  The applicant has held such a license, but the same has been revoked by reason, in whole or in part, of a violation and if such revocation has not terminated, except that after the expiration of one year from the date the license was revoked, such person may make application for a new license if permitted by law.  The licensing authority may refuse to issue a license to any such applicant if, after investigation, the licensing authority determines that it will not be safe to grant to such person the privilege of driving a motor vehicle on the public highways.

(3)  The applicant is the holder of a license to drive issued by another party state and currently in force unless the applicant surrenders such license.

ARTICLE VI.  APPLICABILITY OF OTHER LAWS

Except as expressly required by provisions of this compact, nothing contained herein shall be construed to affect the right of any party state to apply any of its other laws relating to the licenses to drive to any person or circumstance, nor to invalidate or prevent any driver license agreement or other cooperative arrangement between a party state and a nonparty state.

ARTICLE VII.  COMPACT ADMINISTRATOR AND

INTERCHANGE OF INFORMATION

(a)  The head of the licensing authority of each party state shall be the administrator of this compact for his state.  The administrators, acting jointly, shall have the power to formulate all necessary and proper procedures for the exchange of information under this compact.

(b)  The administrator of each party state shall furnish to the administrator of each other party state any information or documents reasonably necessary to facilitate the administration of this compact.

ARTICLE VIII.  ENTRY INTO FORCE AND WITHDRAWAL

(a)  This compact shall enter into force and become effective as to any state when it has enacted the same into law.

(b)  Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until six months after the executive head of the withdrawing state has given notice of the withdrawal to the executive heads of all other party states.  No withdrawal shall affect the validity or applicability by the licensing authorities of states remaining party to the compact of any report of conviction occurring prior to the withdrawal.

ARTICLE IX.  CONSTRUCTION AND SEVERABILITY

This compact shall be liberally construed so as to effectuate the purposes thereof.  The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby.  If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. [L 1971, c 127, §4]



§286C-2 - Definitions.

[§286C-2  Definitions.]  (a)  For the purpose of the Driver License Compact:

(1)  "Licensing authority" means the examiner of drivers of each county.

(2)  "Compact administrator" means the state director of transportation.

(b)  The licensing authority shall furnish to the appropriate authorities of any other party state any information or documents reasonably necessary to facilitate the administration of Articles III, IV, and V of the compact. [L 1971, c 127, §5; am L Sp 1977 1st, c 20, §12]






CHAPTER 286G - DRIVER EDUCATION AND TRAINING FUND

§286G-1 - Definitions.

[§286G-1]  Definitions.  As used in this chapter:

"Conviction" includes, in the case of a minor, not only a conviction of the offense but also an adjudication of delinquency by a family court, and any disposition of the case which involves an admission on the commission of the offense.

"Driver", "owner", "parking", "standing", "stopping", and "vehicle" have the meanings defined by section 291C-1. [L 1974, c 91, pt of §1]

Revision Note

Numeric designations deleted and definitions rearranged.



§286G-2 - Driver education and training fund.

§286G-2  Driver education and training fund.  There is established in the state treasury a special fund to be known as the driver education and training fund.  All driver education assessments collected pursuant to this chapter shall be deposited in the driver education and training fund to be expended by the administrative director of the courts for driver education and training programs administered by the judiciary, subject to part III of chapter 37 to the extent that the same applies to appropriations for the judiciary. [L 1974, c 91, pt of §1 and am c 159, §17; am L 1982, c 213, §1; am L 1997, c 153, §4]



§286G-3 - Driver education assessments.

§286G-3  Driver education assessments.  (a)  A driver education assessment of $7 shall be levied on a finding that a violation of a statute or county ordinance relating to vehicles or their drivers or owners occurred, except for:

(1)  Offenses relating to stopping (when prohibited), standing, or parking;

(2)  Offenses relating to registration; and

(3)  Offenses by pedestrians.

(b)  Driver education assessments of:

(1)  $100 shall be levied on persons convicted under section 291E-61 or 291E-61.5 to defray costs of services provided by the driver education and training program;

(2)  $50 shall be levied on persons required to attend a child passenger restraint system safety class under section 291-11.5; and

(3)  $75 shall be levied on persons convicted under section 291C-105 to defray costs of services provided by the driver education and training program.

(c)  The driver education assessments levied by subsections (a) and (b) shall be paid for each violation in addition to any fine imposed by the court, and regardless of whether a fine is suspended; provided that the driver education assessment of $100 levied on a person convicted under section 291E-61 or 291E-61.5 may be waived by the court if the court determines that the person is unable to pay the driver education assessment.

(d)  The amount of each driver education assessment levied by subsections (a) and (b) shall be transmitted by the clerk of the court for deposit in the driver education and training fund. [L 1974, c 91, pt of §1; am L 1978, c 222, §5; am L 1982, c 213, §2; am L 1984, c 120, §1; am L 1995, c 204, §1; am L 1997, c 153, §5; am L 1998, c 81, §2; am L 2001, c 157, §8; am L 2004, c 90, §1; am L 2006, c 129, §2]






CHAPTER 287 - MOTOR VEHICLE SAFETY RESPONSIBILITY ACT

§287-1 - Definitions.

§287-1  Definitions.  As used in this chapter:

"Administrator" means the chief of police of each county or the director of finance of each county and their authorized subordinates charged with the responsibility of administering this chapter;

"Driver" means every person who is in actual physical control of a motor vehicle;

"Judgment" means any judgment, order, or decree which has become final by expiration without appeal of the time within which an appeal might have been perfected, or by final affirmation on appeal, rendered by a court of competent jurisdiction of the United States or any territory or state thereof upon a cause of action arising out of the ownership, maintenance, or use of any motor vehicle for damages, including damages for care and loss of services, because of bodily injury to or death of any person, or for damages because of injury to or destruction of property, including the loss of use thereof, or upon a cause of action on an agreement of settlement for such damages;

"Legal owner" has the same meaning prescribed by section 286-2;

"License" means any license or permit issued or recognized under chapter 286 to operate motor vehicles;

"Motor vehicle" has the meaning prescribed by section 286-2 and includes trailers and semitrailers designed for use by such vehicles, but does not include road rollers, farm tractors, tractor cranes, power shovels, and well drillers;

"Nonresident" means every person who is not a resident of the State;

"Nonresident's operating privilege" means the privilege conferred upon a nonresident by laws of the State pertaining to the operation by the nonresident of a motor vehicle, or the use of a motor vehicle owned by the nonresident in this State;

"Owner" or "registered owner" has the meaning prescribed by section 286-2 to the term "owner";

"Proof of financial responsibility" means proof of ability to respond in damages for liability, on account of accidents occurring subsequent to the effective date of such proof, arising out of the ownership, maintenance, or use of a motor vehicle, in the amounts prescribed by section 294-10(a);

"Registration" means the certificate of registration issued pursuant to chapter 286;

"State" except in reference to the State of Hawaii means any state, territory, or possession of the United States, the District of Columbia, or any province of the Dominion of Canada. [L 1949, c 393, pt of §1; RL 1955, §160-80; am L 1963, c 98, §1; am imp L 1967, c 214, §§2, 15; HRS §287-1; am L 1970, c 164, §3; am L 1980, c 84, pt of §1; am L 1982, c 210, §1; gen ch 1985]

Note

Section 294-10(a) referred to in text is repealed.  For present provision, see §431:10C-301.

Revision Note

Definitions rearranged.

Case Notes

Definition of "owner" may not have general application as used in private insurance policies.  200 F. Supp. 451.

Definition of "owner" inapplicable in determining "owned automobile" as used in insurance policy.  349 F.2d 502, aff'g 230 F. Supp. 444.

On applicability, see 146 F. Supp. 729.



§287-2 - Administrator to administer chapter; appeal to circuit court.

§287-2  Administrator to administer chapter; appeal to circuit court.  (a)  The administrator shall administer and enforce this chapter and make rules and regulations consistent herewith and necessary for its administration and shall provide for hearings upon request of any person aggrieved by orders or acts of the administrator under this chapter.  The rules and regulations shall be as nearly uniform throughout the State as the circumstances permit, but the fact of nonuniformity shall not of itself be sufficient to make unenforceable any rule or regulation, otherwise lawful, promulgated hereunder.

(b)  Any order or act of any administrator pursuant to the authority given by this chapter or by rules or regulations hereunder, shall be subject to appeal to the circuit court of the circuit in which the order or act has been entered or done, which shall have jurisdiction to affirm, vacate, and modify, in whole or in part, any such order or act.  Any person aggrieved may file an appeal therefrom in the office of the clerk of the circuit court within thirty days after the effective date of the order or act.  The appeal shall not operate to suspend the order or act unless for cause satisfactory to the court and upon such conditions as may be imposed by the court, the court shall otherwise order.  The administrator upon service of a copy of the appeal shall forthwith transmit to the clerk of court a transcript of the papers filed with the administrator and a certified transcript of the evidence, if any, adduced.  Upon the filing of the transcript, the appeal shall be at issue, and upon the application of either party, may be advanced and assigned for hearing at the earliest possible date to determine whether the action of the administrator is in accordance with law.  The prosecuting officer and the legal advisor of the county shall render assistance to the administrator upon the administrator's request in enforcing and carrying out this chapter and in prosecuting and defending proceedings hereunder. [L 1949, c 393, pt of §1; RL 1955, §160-81; HRS §287-2; am L 1980, c 84, pt of §1; gen ch 1985]

Rules of Court

Appeal to circuit court, see HRCP rule 72.



§287-3 - Furnishing of operating records.

§287-3  Furnishing of operating records.  (a)  The traffic violations bureaus of the district courts, upon request, shall furnish any person a certified abstract of the bureaus' record, if any, of any person relating to all alleged moving violations and any convictions resulting therefrom, arising from the operation of a motor vehicle and any administrative license revocation pursuant to chapter 291E, part III and chapter 286, part XIV, as it was in effect on or before December 31, 2001.  The traffic violations bureaus may collect a fee, not to exceed $7, of which $5 shall be deposited into the general fund and $2 shall be deposited into the judiciary computer system special fund.

(b)  Notwithstanding any provision to the contrary, all alleged moving violations as well as any convictions resulting therefrom or any administrative license suspension pursuant to chapter 291A shall not be included in a certified abstract of the bureaus' record. [L 1949, c 393, pt of §1; RL 1955, §160-82; HRS §287-3; am L 1980, c 84, pt of §1; am L 1982, c 210, §2; am L Sp 1991, c 1, §16; am L 1993, c 135, §2; am L 1994, c 73, §1; am L 1996, c 203, §§3, 9; am L 1999, c 299, §1; am L 2001, c 157, §9]



§287-4 - Report required following accident.

§287-4  Report required following accident.  The driver of every motor vehicle which is in any manner involved in an accident within this State in which any person is killed or injured or in which damage to the property of any one person, including the driver, to an apparent extent in excess of $3,000 is sustained shall at the earliest practical time, and in any event within twenty-four hours after the accident, report the matter in writing or in person to the chief of police.  The report, the form of which shall be prescribed by the chief of police and administrator, shall contain information to enable the administrator to determine whether the requirements for the deposit of security under sections 287-5 and 287-6 are inapplicable by reason of the existence of insurance or other exceptions specified in this chapter.  If the driver is physically incapable of making the report, any other occupant in the vehicle at the time of the accident capable of making the report shall make or cause to be made the report not made by the driver, and the registered owner of the motor vehicle involved in the accident shall, unless the report is filed, within ten days after learning of the accident make the report.  The driver, occupant, and registered owner shall furnish such additional relevant information as the chief of police or administrator shall require.  If the reports required hereunder are made pursuant to any ordinance or other provision or requirement of law, no additional report, except as specifically provided herein, shall be required hereby. [L 1949, c 393, pt of §1; RL 1955, §160-83; HRS §287-4; am L 1970, c 164, §3; am L 1977, c 23, §2; am L 1980, c 84, pt of §1; gen ch 1985; am L 1990, c 39, §1; am L 1995, c 216, §1]

Cross References

Accidents and accident reports, see chapter 291C, part II.



§287-5 - Security required unless evidence of insurance.

§287-5  Security required unless evidence of insurance.  If twenty days after the receipt of a report of a motor vehicle accident within this State which has resulted in bodily injury or death or damage to property of any one person in excess of $3,000, the administrator does not have on file evidence satisfactory to the administrator that the person who would otherwise be required to file security under section 287-6 has been released from liability, or has been finally adjudicated not to be liable, or has executed a duly acknowledged written agreement providing for the payment of an agreed amount in installments with respect to all claims for injuries or damages resulting from the accident, the administrator shall determine the amount of security which is sufficient in the administrator's judgment to satisfy any judgment or judgments for damages resulting from the accident as may be recovered against each driver or owner.  This section shall be applicable to each driver or owner notwithstanding that the administrator determines that the amount of security required hereunder shall as to any such driver or owner be less than $3,000. [L 1949, c 393, pt of §1; am L 1951, c 183, §1; RL 1955, §160-84; HRS §287-5; am L 1970, c 164, §3; am L 1977, c 23, §3; am L 1980, c 84, pt of §1; gen ch 1985; am L 1990, c 39, §2; am L 1995, c 216, §2]

Case Notes

Purpose of statute is to protect the injured members of the public.  Where motorist involved in serious accident, financial responsibility law may restrict the motorist's use of public highways.  146 F. Supp. 729.



§287-6 - Suspension of license.

§287-6  Suspension of license.  The administrator shall suspend the license or permit of each driver and the license of the registered owner of the motor vehicle in any manner involved in the accident and if the driver is a nonresident, any privilege of operating the motor vehicle within the State shall cease, and if the owner of the motor vehicle is a nonresident, the privilege of the use within the State of any motor vehicle owned by the nonresident shall also cease, unless the driver or owner or both have satisfied the requirements of section 287-5 or have deposited security in the sum determined by the administrator.  Notice of the suspension shall be sent by the administrator to the driver and registered owner and the nonresident owner not less than ten days prior to the effective date of the suspension and shall state the amount required as security.  Where erroneous information is given the administrator with respect to the matters set forth in [paragraph] (1), (2), or (3) of section 287-7, the administrator shall take appropriate action as hereinbefore provided within sixty days after receipt by the administrator of correct information with respect to those matters. [L 1949, c 393, pt of §1; RL 1955, §160-85; HRS §287-6; am L 1970, c 164, §3; am L 1977, c 23, §4; am L 1980, c 84, pt of §1; gen ch 1985]



§287-7 - Exceptions.

§287-7  Exceptions.  Sections 287-5 and 287-6 shall not apply under the conditions stated in section 287-8 nor:

(1)  To the driver or registered owner if the registered owner had in effect at the time of the accident an automobile liability policy with respect to the motor vehicle involved in the accident;

(2)  To the driver, if not the registered owner of the motor vehicle if there was in effect at the time of the accident an automobile liability policy or bond with respect to the driver's operation of motor vehicles not owned by the driver;

(3)  To the driver or registered owner if the liability of the operator or registered owner for damages resulting from such action is, in the judgment of the administrator, covered by any other form of liability insurance policy or bond;

(4)  To any person qualifying as a self-insurer under section 287-42, or to any driver of a motor vehicle for the self-insurer where the self-insurer is responsible for the acts of the driver.

No automobile liability policy or bond shall be effective under this section unless issued by an insurance company or surety company authorized to do business in the State, except that if the motor vehicle is registered elsewhere than in this State at the effective date of the policy or bond, or the most recent renewal thereof, the policy or bond shall not be effective under this section unless the insurance company or surety company, if not authorized to do business in the State, executes a power of attorney authorizing the insurance commissioner to accept service on its behalf of notice of process in any action upon the policy or bond arising out of the action; provided every such policy or bond is subject to a limit, exclusive of interest and costs, of not less than the liability coverages stated in section 294-10(a). [L 1949, c 393, pt of §1; RL 1955, §160-86; am L 1963, c 98, §1; HRS §287-7; am L 1970, c 164, §3; am L 1980, c 84, pt of §1; am L 1982, c 210, §3; gen ch 1985]

Note

Section 294-10(a) referred to in text is repealed.  For present provision, see §431:10C-301.

Law Journals and Reviews

Tort and Insurance "Reform" in a Common Law Court.  14 UH L. Rev. 55.

Case Notes

Under this section and §431-448 insurer must provide a minimum of $10,000 uninsured motorist coverage for each vehicle under a single liability insurance policy.  59 H. 44, 575 P.2d 477.



§287-8 - Further exceptions to requirement of security.

§287-8  Further exceptions to requirement of security.  The requirements as to security and suspension of sections 287-5 and 287-6 shall not apply:

(1)  To the driver or the registered owner of a motor vehicle involved in an accident where no injury or damage was caused to the person or property of anyone other than the driver or registered owner;

(2)  To the driver or the registered owner of the motor vehicle legally parked at the time of accident;

(3)  To the driver of a motor vehicle involved in an accident during the normal scope of that person's employment;

(4)  To the registered owner of the motor vehicle if at the time of the accident the vehicle was being operated without the registered owner's permission, express or implied, or was parked by a person who had been operating the motor vehicle without such permission; nor

(5)  If prior to the date the administrator would otherwise suspend the license or permit under section 287-6, there is filed with the administrator evidence satisfactory to the administrator that the driver who would otherwise have to file security has been released from liability or been finally adjudicated not to be liable or has executed a duly acknowledged written agreement providing for the payment of an agreed amount in installments, with respect to all claims for injuries or damages resulting from the accident. [L 1949, c 393, pt of §1; RL 1955, §160-87; HRS §287-8; am L 1970, c 164, §3; am L 1980, c 84, pt of §1; am L 1984, c 110, §1; gen ch 1985; am L 2002, c 47, §1]

Case Notes

Intended to require irresponsible operators to furnish alternative proofs of financial responsibility.  40 H. 213.

Uninsured motorist coverage.  62 H. 424, 616 P.2d 1357.



§287-9 - Duration of suspension.

§287-9  Duration of suspension.  The license and permit suspended as provided in section 287-6 shall remain so suspended and shall not be renewed nor shall any new license or permit be issued to any of such persons until:

(1)  The person whose license or permit is suspended deposits or there is deposited on the person's behalf the security required under section 287-6; or

(2)  Two years have elapsed following the date of the suspension and evidence satisfactory to the administrator has been filed with the administrator that during such period no action for damages arising out of the accident has been commenced; or

(3)  Evidence satisfactory to the administrator has been filed with the administrator of a release of the driver from liability, or a final adjudication of nonliability of the driver, or a duly acknowledged written agreement, in accordance with section 287-8(5); provided, in the event there is any default in the payment of any installment under any duly acknowledged written agreement, then upon notice of the default, the administrator shall forthwith suspend the license of the person defaulting thereunder which shall not be restored unless and until (A) the person deposits and thereafter maintains security as required under section 287-6 in such amount as the administrator may then determine, or (B) two years have elapsed following the date when such security was required and during such period no action upon the agreement has been instituted for enforcement thereof. [L 1949, c 393, pt of §1; RL 1955, §160-88; HRS §287-9; am L 1970, c 164, §3; am L 1980, c 84, pt of §1; am L 1984, c 110, §2; gen ch 1985]

Revision Note

Section "287-8(5)" substituted for "287-8(4)".



§287-10 - Application to nonresidents and unlicensed drivers.

§287-10  Application to nonresidents and unlicensed drivers.  In case the driver involved in an accident within the State has no license or permit, the driver shall not be allowed a license or permit until the driver has complied with the requirements of this chapter to the same extent that would be necessary if at the time of the accident the driver held such a license or permit. [L 1949, c 393, pt of §1; RL 1955, §160-89; HRS §287-10; am L 1970, c 164, §3; gen ch 1985]



§287-11 - Form and amount of security.

§287-11  Form and amount of security.  The security required under this chapter shall be in such form and in such amount as the administrator may require but in no case in excess of the limits specified in section 287-7 in reference to the acceptable limits of a policy or bond.  The person depositing security shall specify in writing the person or persons on whose behalf a deposit is made and, at any time while the deposit is in the custody of the administrator or the treasurer or director of finance of the county, the person depositing it may, in writing, amend the specification of the person or persons on whose behalf deposit is made to include an additional person or persons; provided that a single deposit of security shall be applicable only on behalf of persons required to furnish security because of the same accident.

The administrator may reduce the amount of security ordered in any case within six months after the date of the accident, if in the administrator's judgment the amount ordered is excessive and the excess deposited over the reduced amount ordered shall be returned to the depositor or the depositor's personal representative forthwith notwithstanding section 287-12. [L 1949, c 393, pt of §1; RL 1955, §160-90; HRS §287-11; am L 1980, c 84, pt of §1; gen ch 1985]



§287-12 - Custody, disposition, and return of security.

§287-12  Custody, disposition, and return of security.  Security deposited in compliance with the requirements of this chapter shall be placed by the administrator in the custody of the county treasurer or director of finance and shall be applicable only to the payment of a judgment or judgments rendered against the person or persons on whose behalf the deposit was made, for damages arising out of the accident in question in an action, begun not later than one year after the date of the accident or within one year after the date of deposit of any security under [paragraph] (3) of section 287-9 and such deposit or any balance thereof shall be returned to the depositor or the depositor's personal representative when evidence satisfactory to the administrator has been filed with the administrator that there has been a release from liability, or a final adjudication of nonliability, or a duly acknowledged agreement, in accordance with [paragraph] (4) of section 287-8 has been filed, or whenever after the expiration of one year (1) from the date of the accident, or (2) from the date of deposit of any security under [paragraph] (3) of section 287-9, the administrator is given reasonable evidence that there is no pending action and no judgment rendered in the action left unpaid.  The security deposited shall not be subject to any attachment or execution unless the attachment or execution arises out of suit for damages as aforesaid. [L 1949, c 393, pt of §1; RL 1955, §160-91; HRS §287-12; am L 1980, c 84, pt of §1; gen ch 1985]



§287-13 - REPEALED.

§287-13  REPEALED.  L 1974, c 75, §2.



§287-14 - Matters not to be evidence in civil court.

§287-14  Matters not to be evidence in civil court.  Neither the report required by section 287-4, the action taken by the administrator pursuant to this chapter, the findings of the administrator upon which the action is based, nor the security filed as provided in this chapter shall be referred to in any way or be any evidence of the negligence or due care of either party at the trial of any action to recover damages. [L 1949, c 393, pt of §1; RL 1955, §160-92; HRS §287-14; am L 1980, c 84, pt of §1]



§287-15 - Report of nonpayment of judgments.

§287-15  Report of nonpayment of judgments.  Whenever any person fails within sixty days to satisfy any judgment upon the written request of the judgment creditor or the judgment creditor's attorney, the clerk of the court or the judge of a court which has no clerk in which any such judgment is rendered shall forward to the administrator immediately after the expiration of the sixty days a certified copy of the judgment.  If the defendant named in any certified copy of a judgment reported to the administrator is a nonresident, the administrator shall transmit a certified copy of the judgment to the official in charge of the issuance of licenses and registration certificates of the state of which the defendant is a resident. [L 1949, c 393, pt of §1; RL 1955, §160-93; HRS §287-15; am L 1980, c 84, pt of §1; gen ch 1985]



§287-16 - Suspension for nonpayment of judgment; exceptions.

§287-16  Suspension for nonpayment of judgment; exceptions.  The administrator, upon the receipt of a certified copy of the judgment shall forthwith suspend the license of any person against whom such judgment was rendered, except as hereinafter otherwise provided in this section and in section 287-19.

If the judgment creditor consents in writing, in such form as the administrator may prescribe, that the judgment debtor be allowed a license, the same may be allowed by the administrator, in the administrator's discretion, for six months from the date of the consent and thereafter until the consent is revoked in writing, notwithstanding default in the payment of the judgment, or of any installments thereof prescribed in section 287-19, provided the judgment debtor furnished proof of financial responsibility. [L 1949, c 393, pt of §1; RL 1955, §160-94; HRS §287-16; am L 1980, c 84, pt of §1; gen ch 1985]



§287-17 - Suspension to continue until judgments paid and proof given.

§287-17  Suspension to continue until judgments paid and proof given.  The license shall remain so suspended and shall not be renewed, nor shall any such license be thereafter issued in the name of the person, including any such person not previously licensed, unless and until every such judgment is stayed, satisfied in full or to the extent hereinafter provided, and until the person gives proof of financial responsibility subject to the exceptions stated in sections 287-16 and 287-19. [L 1949, c 393, pt of §1; RL 1955, §160-95; HRS §287-17; am L 1982, c 210, §4]



§287-18 - Payment sufficient to satisfy requirements.

§287-18  Payment sufficient to satisfy requirements.  Judgments herein referred to shall, for the purpose of this chapter only, be deemed satisfied:

(1)  When $25,000 is credited upon any judgment or judgments rendered in excess of that amount because of accidental harm sustained by any one person as a result of any one accident applicable to each person sustaining accidental harm; or

(2)  When $10,000 is credited upon any judgment or judgments rendered in excess of that amount because of injury to or destruction of property of others as a result of any one accident.

Payments made in settlement of any claims because of bodily injury, death, or property damage arising from a motor vehicle accident shall be credited in reduction of the amounts provided for in this section. [L 1949, c 393, pt of §1; RL 1955, §160-96; am L 1963, c 98, §1; HRS §287-18; am L 1982, c 210, §5]



§287-19 - Installment payment of judgment; default.

§287-19  Installment payment of judgment; default.  (a)  A judgment debtor upon due notice to the judgment creditor may apply to the court in which the judgment was rendered for the privilege of paying the judgment in installments and the court, in its discretion and without prejudice to any other legal remedies which the judgment creditor may have, may for the purposes of this chapter only so order and fix the amounts and times of payment of the installments.

(b)  The administrator shall not suspend a license and shall restore any license suspended following nonpayment of a judgment, when the judgment debtor gives proof of financial responsibility and obtains such an order permitting the payment of the judgment in installments, and while the payment of any installment is not in default.

(c)  If the judgment debtor fails to pay any installment as specified by the court order, then upon notice of the default, the administrator shall forthwith suspend the license of the judgment debtor until the judgment is satisfied as provided in this chapter. [L 1949, c 393, pt of §1; RL 1955, §160-97; HRS §287-19; am L 1980, c 84, pt of §1]



§287-20 - Proof of financial responsibility required upon conviction of certain offenses.

§287-20  Proof of financial responsibility required upon conviction of certain offenses.  (a)  [Repeal and reenactment on December 31, 2010.  L 2009, c 11, §17 as superseded by c 88, §13.]  Whenever a driver's license has been suspended or revoked:

(1)  Pursuant to section 291E-65 or part III of chapter 291E, except as provided in section 291E-41(f);

(2)  Upon a conviction of any offense pursuant to law; or

(3)  In the case of minors, pursuant to part V of chapter 571,

the license shall not at any time thereafter be issued to the person whose license has been suspended or revoked, nor shall the person thereafter operate a motor vehicle, unless and until the person has furnished and thereafter maintains proof of financial responsibility; provided that this section shall not apply to a license suspended pursuant to section 291E-61(b)(1) or (b)(2) or section 291E-64(b)(1), any conviction of a moving violation, any administrative license suspension pursuant to chapter 291A, or the first conviction within a five-year period for driving without a valid motor vehicle insurance policy.

This subsection shall not apply to a suspension or revocation of a provisional license under section 286-102.6(d).

(b)  Whenever by reason of a conviction of, or adjudication under part V of chapter 571 by reason of, any of the offenses listed in this subsection, under the laws of the State or ordinances of any county, a court of competent jurisdiction has discretion to revoke or suspend a driver's license but does not revoke or suspend the license, the administrator nevertheless, after the expiration of thirty days from the date of conviction or adjudication, shall suspend the license and shall keep the license suspended, and the person so convicted or adjudicated shall not thereafter operate a motor vehicle, unless and until the person so convicted or adjudicated furnishes and thereafter maintains proof of financial responsibility.  The offenses referred to are:

(1)  Reckless or inattentive driving, operating a vehicle while under the influence of an intoxicant, driving while under the influence of intoxicating liquor, driving while under the influence of drugs, and driving while that person's license has been suspended or revoked, and operating a vehicle after license and privilege to operate a vehicle have been suspended or revoked, except when a person's license has been suspended or revoked for the first conviction of driving without a motor vehicle insurance policy; and

(2)  Conviction or adjudication under part V of chapter 571 by reason of any moving violation offense involving a motor vehicle if the motor vehicle is in any manner involved in an accident in which any person is killed or injured, or in which damage to property results to an apparent extent in excess of $3,000 and there are reasonable grounds for the administrator to believe that the defendant is at fault.

(c)  If any person, at any time of conviction of, or adjudication under part V of chapter 571 by reason of, any of the offenses in this section, does not hold a valid driver's license, no license shall at any time thereafter be issued to the person unless and until the person furnishes and thereafter maintains proof of financial responsibility, unless otherwise specified in this section. [L 1949, c 393, pt of §1; am L 1951, c 185, §1; am L 1953, c 75, §1; RL 1955, §160-98; am L 1959, c 219, §1; HRS §287-20; am L 1970, c 164, §3; am L 1977, c 23, §5; am L 1978, c 78, §1; am L 1980, c 84, pt of §1; am L 1982, c 210, §6; am L 1984, c 110, §3; am L 1985, c 195, §2; am L 1990, c 39, §3; am L Sp 1991, c 1, §17; am L 1993, c 135, §3; am L 1994, c 197, §1; am L 1995, c 226, §8; am L 1996, c 20, §2; am L 1997, c 102, §4 and c 251, §10; am L 1998, c 299, §1; am L 1999, c 109, §1; am L 2000, c 189, §25; am L 2007, c 74, §2; am L 2008, c 171, §§15, 20]



§287-21 - Alternate methods of giving proof.

§287-21  Alternate methods of giving proof.  Proof of financial responsibility when required under this chapter with respect to a motor vehicle or with respect to a person who is not the owner of a motor vehicle may be given by filing:

(1)  A certificate of insurance as provided in section 287-22 or 287-23; or

(2)  A bond as provided in section 287-35; or

(3)  A certificate of deposit of money or securities as provided in section 287-36; or

(4)  A certificate of self-insurance, as provided in section 287-42, supplemented by an agreement by the self-insurer that, with respect to accidents occurring while the certificate is in force, the self-insurer will pay the same judgments and in the same amounts that an insurer would have been obligated to pay under an owner's motor vehicle liability policy if it had issued such a policy to the self-insurer. [L 1949, c 393, pt of §1; RL 1955, §160-99; HRS §287-21; gen ch 1985]

Case Notes

Defendant attempted to show compliance of proof of financial responsibility by other means.  71 H. 282, 788 P.2d 172.



§287-22 - Certificate of insurance as proof.

§287-22  Certificate of insurance as proof.  Proof of financial responsibility may be furnished by filing with the administrator the written certificate of any insurance carrier duly authorized to do business in the State certifying that there is in effect a motor vehicle liability policy for the benefit of the person or persons required to furnish proof of financial responsibility.  The certificate shall give the effective date of the motor vehicle liability policy, which date shall be the same as the effective date of the certificate, and shall designate by explicit description or by appropriate reference all motor vehicles covered thereby, unless the policy is issued to a person who is not the owner of a motor vehicle. [L 1949, c 393, pt of §1; RL 1955, §160-100; HRS §287-22; am L 1980, c 84, pt of §1]



§287-22.1 - Certificate of insurance as proof; mandatory, when.

[§287-22.1]  Certificate of insurance as proof; mandatory, when.  Any person required to show proof of financial responsibility pursuant to section 287-20(a)(3) shall show proof by filing a certificate of insurance pursuant to section 287-22, or, if the person is a nonresident, section 287-23. [L 1985, c 195, §1]



§287-23 - Certificate furnished by nonresident as proof.

§287-23  Certificate furnished by nonresident as proof.  (a)  The nonresident owner of a motor vehicle not permanently registered in the State may give proof of financial responsibility by filing with the administrator a written certificate or certificates of an insurance carrier authorized to transact business in the state in which the motor vehicle or motor vehicles described in the certificate is registered or if the nonresident does not own a motor vehicle, then in the state in which the insured resides, provided the certificate otherwise conforms with this chapter, and the administrator shall accept the same upon condition that the insurance carrier complies with the following provisions with respect to the policy so certified:

(1)  The insurance carrier shall execute a power of attorney authorizing the insurance commissioner to accept service on its behalf of notice of process in any action arising out of a motor vehicle action in the State;

(2)  The insurance carrier shall agree in writing that such policies shall be deemed to conform with the laws of the State relating to the terms of motor vehicle liability policies issued herein.

(b)  If any insurance carrier not authorized to transact business in the State, which has qualified to furnish proof of financial responsibility, defaults in any such undertakings or agreements, the administrator shall not thereafter accept as proof any certificate of the carrier whether theretofore filed or thereafter tendered as proof, so long as such default continues. [L 1949, c 393, pt of §1; RL 1955, §160-101; HRS §287-23; am L 1980, c 84, pt of §1]



§287-24 - Motor vehicle liability policy defined.

§287-24  Motor vehicle liability policy defined.  A "motor vehicle liability policy" as used in this chapter means an owner's or a driver's policy of liability insurance, certified as provided in section 287-22 or section 287-23 as proof of financial responsibility, and issued, except as otherwise provided in section 287-23, by an insurance carrier duly authorized to transact business in the State, to or for the benefit of the person named therein as insured. [L 1949, c 393, pt of §1; RL 1955, §160-102; HRS §287-24; am L 1970, c 164, §3]

Case Notes

This section limits omnibus clause coverage of §287-25 to policies which have been certified.  52 H. 80, 470 P.2d 521.



§287-25 - Owner's policy requirements.

§287-25  Owner's policy requirements.  An owner's policy of liability insurance:

(1)  Shall designate by explicit description or by appropriate reference all motor vehicles with respect to which coverage is thereby to be granted;

(2)  Shall insure the person named therein and any other person, as insured, using any such motor vehicle or motor vehicles with the express or implied permission of the named insured, against loss from the liability imposed by law for damages arising out of the ownership, maintenance, or use of the motor vehicle or motor vehicles within the State and such other places as the policy provides, subject to limits exclusive of interest and costs, with respect to each such motor vehicle, as follows:  $10,000 because of bodily injury to or death of one person in any one accident, and subject to such limit for one person, $20,000 because of bodily injury to or death of two or more persons in any one accident, and $5,000 because of injury to or destruction of property of others in any one accident. [L 1949, c 393, pt of §1; RL 1955, §160-103; am L 1963, c 98, §1; HRS §287-25]

Cross References

Policy coverage:  motorcycles and motor scooters, see §431:10G-301; motor vehicles (no-fault law), see §431:10C-301.

Case Notes

Initial permission rule, discussed.  901 F.2d 765.

Insurance omnibus clause protects insured, uninsured permittee-driver, and injured.  50 H. 212, 437 P.2d 99.

Requirement as to coverage of persons using with permission, construed.  50 H. 212, 437 P.2d 99.

Where terms of insurance policy are in conflict with statute, latter takes precedence.  50 H. 212, 437 P.2d 99.

Omnibus clause coverage is limited by §287-24 to certified policies.  52 H. 80, 470 P.2d 521.

Defendant was not a permissive user of insured vehicle and was therefore not a "covered person" under insurance contract.  78 H. 249, 891 P.2d 1041.



§287-26 - Driver's policy requirements.

§287-26  Driver's policy requirements.  A driver's policy of liability insurance shall insure the person named as insured therein against loss from the liability imposed upon the person by law for damages arising out of the use by the person of any motor vehicle not owned by the person, within the same territorial limits and subject to the same limits of liability as are set forth above with respect to an owner's policy of liability insurance. [L 1949, c 393, pt of §1; RL 1955, §160-104; HRS §287-26; am L 1970, c 164, §3; gen ch 1985]



§287-27 - Contents of motor vehicle liability policy.

§287-27  Contents of motor vehicle liability policy.  Every motor vehicle liability policy shall state the name and address of the named insured, the coverage afforded by the policy, the premium charged therefor, the policy period, and the limits of liability, and shall contain an agreement or be endorsed that insurance is provided thereunder in accordance with the coverage defined in this chapter as respects bodily injury and death or property damage, or both, and is subject to all the provisions of this chapter. [L 1949, c 393, pt of §1; RL 1955, §160-105; HRS §287-27]



§287-28 - Liabilities which need not be covered.

§287-28  Liabilities which need not be covered.  A motor vehicle liability policy need not insure any liability under chapter 386 relating to workers' compensation nor any liability on account of bodily injury to or death of an employee of the insured while engaged in the employment, other than domestic, of the insured, or while engaged in the operation, maintenance, or repair of any such motor vehicle nor any liability for damage to property owned by, rented to, in charge of, or transported by the insured. [L 1949, c 393, pt of §1; RL 1955, §160-106; HRS §287-28; am L 1975, c 41, §1]



§287-29 - General provisions governing liability policies.

§287-29  General provisions governing liability policies.  Every motor vehicle liability policy shall be subject to the following provisions which need not be contained therein:

(1)  The liability of the insurance carrier with respect to the insurance required by this chapter shall become absolute whenever injury or damage covered by the motor vehicle liability policy occurs; the policy may not be canceled or annulled as to such liability by any agreement between the insurance carrier and the insured after the occurrence of the injury or damage; no statement made by the insured or on the insured's behalf and no violation of the policy shall defeat or void the policy;

(2)  The satisfaction by the insured of a judgment for such injury or damage shall not be a condition precedent to the right or duty of the insurance carrier to make payment on account of such injury or damage;

(3)  The insurance carrier shall have the right to settle any claim covered by the policy, and if the settlement is made in good faith, the amount thereof shall be deductible from the limits of liability specified in section 287-25(2);

(4)  The policy, the written application therefor, if any, and any rider or endorsement which does not conflict with this chapter shall constitute the entire contract between the parties. [L 1949, c 393, pt of §1; RL 1955, §160-107; HRS §287-29; gen ch 1985]

Case Notes

It is not mandatory to obtain an automobile liability policy.  146 F. Supp. 729.



§287-30 - Excess coverage permitted.

§287-30  Excess coverage permitted.  Any policy which grants the coverage required for a motor vehicle liability policy may also grant any lawful coverage in excess of or in addition to the coverage specified for a motor vehicle liability policy and the excess or additional coverage shall not be subject to this chapter.  With respect to a policy which grants such excess or additional coverage the term "motor vehicle liability policy" shall apply only to that part of the coverage which is required by this chapter. [L 1949, c 393, pt of §1; RL 1955, §160-108; HRS §287-30]



§287-31 - Reimbursement of insurer; proration of insurance.

§287-31  Reimbursement of insurer; proration of insurance.  Any motor vehicle liability policy may provide that the insured shall reimburse the insurance carrier for any payment the insurance carrier would not have been obligated to make under the terms of the policy except for this chapter.

Any motor vehicle liability policy may provide for the prorating of the insurance thereunder with other valid and collectible insurance. [L 1949, c 393, pt of §1; RL 1955, §160-109; HRS §287-31]



§287-32 - Combining policies and issuing binders to meet requirements.

§287-32  Combining policies and issuing binders to meet requirements.  The requirements for a motor vehicle liability policy may be fulfilled by the policies of one or more insurance carriers which policies together meet such requirements.

Any binder issued pending the issuance of a motor vehicle liability policy shall be deemed to fulfill the requirements for such a policy. [L 1949, c 393, pt of §1; RL 1955, §160-110; HRS §287-32]



§287-33 - Notice of cancellation or termination of certified policy.

§287-33  Notice of cancellation or termination of certified policy.  When an insurance carrier has certified a motor vehicle liability policy under section 287-22 or a policy under section 287-23, the insurance so certified shall not be canceled or terminated until at least ten days after a notice of cancellation or termination of the insurance so certified is filed in the office of the administrator, except that such a policy subsequently procured and certified shall, on the effective date of its certification, terminate the insurance previously certified with respect to any motor vehicle designated in both certificates. [L 1949, c 393, pt of §1; RL 1955, §160-111; HRS §287-33; am L 1980, c 84, pt of §1]



§287-34 - Chapter not to affect other policies.

§287-34  Chapter not to affect other policies.  (a)  This chapter shall not be held to apply to or affect policies of automobile insurance against liability which may now or hereafter be required by any other law of this State, and such policies, if they contain an agreement or are endorsed to conform to the requirements of this chapter, may be certified as proof of financial responsibility under this chapter.

(b)  This chapter shall not be held to apply to or affect policies insuring solely the insured named in the policy against liability resulting from the maintenance or use by persons in the insured's employ or on the insured's behalf of motor vehicles not owned by the insured. [L 1949, c 393, pt of §1; RL 1955, §160-112; HRS §287-34; gen ch 1985]

Cross References

No-fault law, see article 10C of chapter 431.



§287-35 - Bond as proof.

§287-35  Bond as proof.  (a)  Proof of financial responsibility may be evidenced by the bond of a surety company duly authorized to transact business within the State, or a bond with at least two individual sureties each owning real estate within the State, and together having equities equal in value to at least twice the amount of the bond, which real estate shall be scheduled in the bond approved by the insurance commissioner, which bond shall be conditioned for payment of the amounts specified in section 294-10(a).  The bond shall be filed with the administrator and shall not be cancelable except after ten days' written notice to the administrator.  The bond shall constitute a lien in favor of the State upon the real estate so scheduled of any surety, which lien shall exist in favor of any holder of a final judgment against the person who has filed the bond, for damages, including damages for care and loss of services, because of bodily injury to or death of any person, or for damages because of injury to or destruction of property, including the loss of use thereof, resulting from the ownership, maintenance, use, or operation of a motor vehicle after the bond was filed upon the filing of notice to that effect and the filing of a certified copy of the final judgment in the office of the registrar of conveyances.

(b)  If such a judgment, rendered against the principal on the bond is not satisfied within sixty days after it has become final, the judgment creditor may, for the judgment creditor's own use and benefit and at the judgment creditor's sole expense, bring an action or actions in the name of the State against the company or persons executing the bond, including an action or proceeding to foreclose any lien that may exist upon the real estate of a person who has executed the bond, such action to conform as near as may be with the procedure for the foreclosure of mortgages. [L 1949, c 393, pt of §1; RL 1955, §160-113; HRS §287-35; am L 1980, c 84, pt of §1; gen ch 1985; am L 1986, c 339, §33]

Note

Section 294-10(a) referred to in text is repealed.  For present provision, see §431:10C-301.



§287-36 - Money or bonds as proof.

§287-36  Money or bonds as proof.  (a)  Proof of financial responsibility may be evidenced by the certificate of the administrator that the person named therein has deposited with the administrator $25,000 in cash or bonds.  The administrator shall not accept any such deposit and issue a certificate therefor unless accompanied by evidence that there are no unsatisfied judgments of any character against the depositor in the county where the depositor resides.

(b)  The deposit shall be held by the administrator to satisfy, in accordance with this chapter any execution on a judgment issued against such person making the deposit, for damages, including damages for care and loss of services, because of bodily injury to or death of any person, or for damages because of injury to or destruction of property, including the loss of use thereof, resulting from the ownership, maintenance, use, or operation of a motor vehicle after the deposit was made.  Money or bonds so deposited shall not be subject to attachment or execution unless the attachment or execution arises out of a suit for damages as aforesaid. [L 1949, c 393, pt of §1; RL 1955, §160-114; am L Sp 1959 2d, c 1, §14; am L 1963, c 98, §1 and c 114, §1; HRS §287-36; am L 1980, c 84, pt of §1; gen ch 1985; am L 1992, c 120, §1; am L 1993, c 6, §10]



§287-37 - Owner may give proof for others.

§287-37  Owner may give proof for others.  Whenever any person required to give proof of financial responsibility hereunder is or later becomes a driver in the employ of any owner, or is or later becomes a member of the immediate family or household of the owner, the administrator shall accept proof given by the owner in lieu of proof by the other person to permit the other person to operate a motor vehicle for which the owner has given proof as herein provided.  The administrator shall designate the restrictions imposed by this section on the face of such person's license. [L 1949, c 393, pt of §1; RL 1955, §160-115; HRS §287-37; am L 1970, c 164, §3; am L 1980, c 84, pt of §1]



§287-38 - Substitution of proof.

§287-38  Substitution of proof.  The administrator shall consent to the cancellation of any bond or certificate of insurance or the administrator shall return any money or securities to the person entitled thereto upon the substitution and acceptance of other adequate proof of financial responsibility pursuant to this chapter. [L 1949, c 393, pt of §1; RL 1955, §160-116; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §287-38; am L 1980, c 84, pt of §1; am L 1992, c 120, §2]



§287-39 - Other proof may be required.

§287-39  Other proof may be required.  Whenever any proof of financial responsibility filed under this chapter no longer fulfills the purposes for which required, the administrator shall, for the purpose of this chapter, require other proof as required by this chapter and shall suspend the license and registration or the nonresident's operating privilege pending the filing of such other proof. [L 1949, c 393, pt of §1; RL 1955, §160-117; HRS §287-39; am L 1980, c 84, pt of §1]



§287-40 - Duration of proof; when proof may be canceled or returned.

§287-40  Duration of proof; when proof may be canceled or returned.  The administrator shall upon request consent to the immediate cancellation of any bond or certificate of insurance, or the administrator shall return to the person entitled thereto any money or bonds deposited pursuant to this chapter as proof of financial responsibility, or the administrator shall waive the requirement of filing proof, in any of the following events:

(1)  At any time after three years from the date the proof was required when, during the three-year period preceding the request, the administrator has not received record of a conviction which would require or permit the suspension or revocation of the license or nonresident's operating privilege of the person by or for whom the proof was furnished;

(2)  In the event of the death of the person on whose behalf the proof was filed or the permanent incapacity of the person to operate a motor vehicle;

(3)  In the event the person who has given proof surrenders the person's license to the administrator;

Provided, that the administrator shall not consent to the cancellation of any bond or the return of any money or bonds in the event any action for damages upon a liability covered by the proof is then pending or any judgment upon any such liability is then unsatisfied, or in the event the person who has filed the bond or deposited the money or bonds, has, within one year immediately preceding the request been involved as a driver or owner in any motor vehicle accident resulting in injury or damage to the person or property of others.  An affidavit of the applicant as to the nonexistence of such facts, or that the applicant has been released from all of the applicant's liability, or has been finally adjudicated not to be liable, for such injury or damage, shall be sufficient evidence thereof in the absence of evidence to the contrary in the records of the administrator.

Whenever any person whose proof has been canceled or returned under paragraph (3) of this section applies for a license or registration within a period of three years from the date proof was originally required, any such application shall be refused unless the applicant reestablishes the proof for the remainder of the three-year period. [L 1949, c 393, pt of §1; RL 1955, §160-118; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §287-40; am L 1970, c 164, §3; am L 1980, c 84, pt of §1; gen ch 1985; am L 1992, c 120, §3; am L 1993, c 6, §11]



§287-41 - Surrender of license on violation.

§287-41  Surrender of license on violation.  Any person whose license has been suspended as herein provided, or whose policy of insurance or bond, when required under this chapter, has been canceled or terminated, or who neglects to furnish other proof upon request of the administrator shall immediately surrender the person's license to the administrator.  If any person fails to surrender to the administrator the license as provided herein, the administrator shall forthwith direct any police or other peace officer to secure possession thereof and return the same to the administrator. [L 1949, c 393, pt of §1; RL 1955, §160-119; HRS §287-41; am L 1980, c 84, pt of §1; gen ch 1985]



§287-42 - Self-insurers.

§287-42  Self-insurers.  (a)  Any person in whose name more than twenty-five motor vehicles are registered may qualify as a self-insurer by obtaining a certificate of self-insurance issued by the administrator as provided in subsection (b) of this section.

(b)  The administrator may, in the administrator's discretion, upon the application of such a person, issue a certificate of self-insurance when the administrator is satisfied that the person is possessed and will continue to be possessed of ability to pay judgments obtained against such person.

(c)  Upon not less than five days' notice and a hearing pursuant to the notice, the administrator may upon reasonable grounds cancel a certificate of self-insurance.  Failure to pay any judgment within thirty days after the judgment has become final shall constitute a reasonable ground for the cancellation of a certificate of self-insurance. [L 1949, c 393, pt of §1; RL 1955, §160-120; HRS §287-42; am L 1980, c 84, pt of §1; gen ch 1985]



§287-43 - Assigned risk plans.

§287-43  Assigned risk plans.  The insurance commissioner may approve any reasonable plan for the equitable apportionment among insurance companies authorized to issue automobile liability policies in the State of applicants for such policies and for motor vehicle liability policies who are in good faith entitled to but are unable to procure such policies through ordinary methods.  When any such plan has been approved after consultation with the insurance companies all insurance companies authorized to do business in the State shall subscribe thereto and participate therein.  Any applicant for any such policy, any policy insured under any such plan, and any insurance company affected may appeal to the insurance commissioner from any ruling or decision of the manager or committee designated under the plan to operate the plan.  Any person aggrieved by any order or act of the insurance commissioner may file an appeal therefrom either in the office of the clerk of the circuit court of the first circuit, or if the appellant is a resident of any other circuit, either in the first circuit or in the circuit in which the appellant resides within thirty days after the effective date of the order or act in the same manner as is provided in section 287-2.  The insurance commissioner shall transmit to the clerk of the court the papers referred to in section 287-2 and the attorney general shall render assistance to the insurance commissioner upon the insurance commissioner's request. [L 1949, c 393, pt of §1; RL 1955, §160-121; HRS §287-43; gen ch 1985]



§287-44 - Penalties.

§287-44  Penalties.  (a)  Any person convicted of a violation of section 287-41 shall be fined not more than $1,000 or imprisoned not more than one year, or both.  Any person convicted of a violation of any other section in this chapter shall be fined not more than $1,000.

(b)  The administrator shall have the right to suspend the license of any person failing to make any report required hereunder until the report has been filed and for such further period not to exceed thirty days as the administrator may fix.

(c)  Any person who gives information required in a report or otherwise as provided for in section 287-4, knowing or having reason to believe that the information is false, or who forges or, without authority, signs any evidence of proof of financial responsibility, or who files or offers for filing any such evidence of proof knowing or having reason to believe that it is forged or signed without authority, shall be fined not more than $1,000 or imprisoned not more than one year, or both.

(d)  Any person whose license has been suspended or revoked under this chapter and who during the suspension or revocation drives any motor vehicle upon any highway or knowingly permits any motor vehicle to be operated by another upon any highway except as permitted under this chapter shall be fined not more than $500 or imprisoned not more than six months, or both.

(e)  Any person failing to surrender the person's license as required by section 287-41 shall be fined not more than $500 or imprisoned not more than six months, or both. [L 1949, c 393, pt of §1; RL 1955, §160-122; HRS §287-44; am L 1980, c 84, pt of §1; gen ch 1985; am L 1993, c 214, §10]



§287-45 - Exceptions.

§287-45  Exceptions.  This chapter, except for section 287-20 shall not apply with respect to any motor vehicle owned by the United States, this State, or any political subdivision thereof; nor, except for sections 287-4 and 287-37, with respect to any motor vehicle which is subject to the requirements of chapter 288. [L 1949, c 393, pt of §1; am L 1951, c 184, §1; RL 1955, §160-123; HRS §287-45]



§287-46 - Chapter supplemental to traffic ordinances and motor vehicle laws.

§287-46  Chapter supplemental to traffic ordinances and motor vehicle laws.  This chapter shall in no respect be considered as a repeal of any ordinance relating to traffic or motor vehicles, except as herein provided, or the state law relating thereto, but shall be construed as supplemental thereto. [L 1949, c 393, pt of §1; RL 1955, §160-124; HRS §287-46]



§287-47 - Other relief available.

§287-47  Other relief available.  Nothing in this chapter shall be construed as preventing the plaintiff in any action from obtaining relief upon process provided by any provision of law. [L 1949, c 393, pt of §1; RL 1955, §160-125; HRS §287-47]



§287-48 - Application of chapter to suspensions and revocations prior to January 1, 1950.

§287-48  Application of chapter to suspensions and revocations prior to January 1, 1950.  Notwithstanding any provision herein to the contrary, the administrators of the several counties may accept the prescribed proof of financial responsibility from any person whose license has been suspended or revoked on account of a conviction based on an offense occurring prior to January 1, 1950, and who now applies for the issuance of a license.  Upon acceptance of such proof, the duration, cancellation, or return thereof shall be governed by section 287-40.

The administrators may also waive the requirement of furnishing such proof if the person mentioned in the preceding paragraph, for a period of three years prior to the person's application for a license, has not been convicted of any additional offense or offenses which would require or permit the suspension or revocation of a license. [L 1949, c 393, pt of §2; am L 1953, c 81, §1; RL 1955, §160-126; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §287-48; am L 1980, c 84, pt of §1; gen ch 1985; am L 1992, c 120, §4]






CHAPTER 288 - COMMON CARRIERS, COMPULSORY INSURANCE

§288-1 - Application of chapter.

§288-1  Application of chapter.  This chapter shall not be applicable to any common carrier subject to section 269-21. [L 1943, c 171, §2; RL 1945, §7430; RL 1955, §160-140; HRS §288-1]

Note

Section 269-21 referred to in text is repealed.



§288-2 - Definitions.

§288-2  Definitions.  As used herein:

"Motor vehicle common carrier of passengers" means and includes every corporation, joint stock association, person, individual, firm, association of persons, lessee, trustee, receiver, or personal representative appointed by any court, owning, controlling, operating, or managing any motor vehicle, directly or indirectly, for public use in the transportation of passengers for compensation over any public street or highway within any of the several counties of the State;

"Policy of insurance" or "insurance" includes the certificate referred to in sections 288-3 and 288-4. [L 1941, c 186, §5; am L 1943, c 171, pt of §1; RL 1945, §7429; am L 1953, c 268, pt of §1; RL 1955, §160-141; HRS §288-2; am L 1976, c 200, pt of §1]



§288-3 - Common carriers of passengers to be insured.

§288-3  Common carriers of passengers to be insured.  It shall be unlawful for any motor vehicle common carrier of passengers to operate upon or use the public streets or highways of the several counties until it has filed with the treasurer or director of finance of the county in which it is to operate the written certificate of any insurer duly authorized to do business in the State certifying that there is in effect a policy of liability insurance for the benefit of the carrier. [L 1953, c 268, pt of §1; RL 1955, §160-142; HRS §288-3]



§288-4 - Conditions of policy.

§288-4  Conditions of policy.  The policy of insurance shall insure the common carrier named therein against loss from the liability imposed by law for damages arising out of the operation of the common carrier, the limits of which policy of insurance shall not be less than the standard public liability limit of $5,000 for bodily injury to or death of any one person in any one accident and subject to such limitation for one person, not less than $10,000 for bodily injuries to or death of two or more persons in any one accident, and not less than $5,000 for liability for damage to property of others for any one accident.  Before the certificate referred to in section 288-3 is filed, the insurer shall file a copy of the form of policy of insurance referred to in the certificate with the treasurer or director of finance of each county in which any such certificate is filed. [L 1953, c 268, pt of §1; RL 1955, §160-143; HRS §288-4]



§288-5 - Bond in lieu of insurance, allowed when.

§288-5  Bond in lieu of insurance, allowed when.  In lieu of the policy of insurance, any common carrier who has exhausted all reasonable means of securing the foregoing insurance but has been refused the same, may deposit with the treasurer or director of finance a surety bond, payable to the county in which it is to operate, in the principal sum of $5,000, with adequate sureties justifying thereon pursuant to section 78-20, and approved by the county auditor or director of finance.  If the surety or sureties on the bond are other than a surety company authorized to do business under the laws of the State, there shall be not more than four such sureties who shall severally justify in such amounts as, taken together, will aggregate the full amount of the bond.  In the case of such other sureties the auditor or director of finance shall require that the sureties shall also severally deposit with the auditor or director of finance bonds, stocks, or other negotiable securities, or execute and deliver to the auditor or director of finance a deed or deeds of trust of real property, all of such character as are satisfactory to the auditor or director of finance, each surety to furnish such security to the full cash value of one hundred per cent of the amount for which the surety has so justified; provided that if there be but one personal surety the one personal surety shall so justify for the full amount of the bond.  The bond shall be conditioned on the payment, up to the sum of $5,000, of any final judgment procured against the common carrier for the death of or personal injury to any person or persons or loss or damage to property of another or any accident or omission connected with the operation of the common carrier. [L 1941, c 186, §2; am L 1943, c 171, pt of §1; RL 1945, §7432; RL 1955, §160-144; HRS §288-5; gen ch 1985]



§288-6 - Bond prerequisite to license.

§288-6  Bond prerequisite to license.  No license shall be issued in any county under section 445-222 unless and until the applicant therefor deposits with the treasurer or director of finance of the county a policy of insurance or a bond as hereinabove described. [L 1941, c 186, §3; am L 1943, c 171, pt of §1; RL 1945, §7433; RL 1955, §160-145; HRS §288-6]

Note

Section 445-222 referred to in text is repealed.



§288-7 - Cancellation of insurance, revocation of license.

§288-7  Cancellation of insurance, revocation of license. The policy of insurance or bond shall be subject to cancellation only after ten days' written notice filed with the treasurer or director of finance of the county, or upon surrender of the license issued for the vehicle involved under section 445-222, or upon the filing of a substitute policy of insurance or bond complying with this chapter.  Upon cancellation of any such policy of insurance or bond without the filing of a substitute therefor the county treasurer or director of finance shall immediately recall, confiscate, and cancel the license issued under section 445-222 for the vehicle involved. [L 1941, c 186, §4; am L 1943, c 171, pt of §1; RL 1945, §7434; RL 1955, §160-146; HRS §288-7]

Note

Section 445-222 referred to in text is repealed.



§288-8 - Penalty.

§288-8  Penalty.  Any person who violates this chapter shall be fined not more than $1,000 or imprisoned not more than one year, or both. [L 1941, c 186, §6; RL 1945, §7435; RL 1955, §160-147; HRS §288-8]






CHAPTER 289 - USED MOTOR VEHICLE PARTS AND ACCESSORIES

§289-1 - Definitions.

§289-1  Definitions.  As used in this chapter:

"Business" includes any activities engaged in by any person or organization or caused to be engaged in by the person or it for the object of gain, benefit, or advantage, either direct or indirect.

"Director of finance" means the director of finance of each county.

"Engaged in business", "engaging in business", and equivalent expressions mean commencing, conducting, or continuing in, holding oneself out by advertising, or any other means of being in a business, as well as liquidating a business when the liquidator thereof holds oneself out to be conducting the business.  However, making or negotiating a casual or isolated sale or purchase is not engaging in business, but the sale or negotiation for the purchase by any person, during any period of one year, of more than three used motor vehicle parts or accessories (except as an incident to the established business of a licensed seller) shall be presumptive evidence that the person negotiating for, or effecting such sale or purchase is engaging in the business of selling or negotiating the purchase of used motor vehicle parts or accessories and that, if unlicensed pursuant to this chapter, the person negotiating for, or effecting such sale or purchase is violating section 289-2 of this chapter.

"Motor vehicle" means every vehicle which is self-propelled.

"Retail", "sale at retail", "retail sale", and equivalent expressions, mean the act or attempted act of selling a used motor vehicle part or accessory to a person for use as a consumer.

"Sale", "selling", and equivalent expressions, mean the act or attempted act, either as principal or an agent or in any capacity whatsoever, of selling, bartering, exchanging, or otherwise disposing of, or negotiating, or offering, or attempting to negotiate, the sale, purchase, or exchange of, or any interest in, a used motor vehicle part or accessory.

"Used motor vehicle part or accessory" means a motor vehicle part or motor vehicle accessory which has been the subject of prior sale at retail, either individually or attached to a motor vehicle as a component part or accessory thereof.

"Wholesale", "sale at wholesale", "wholesale sale", and equivalent expressions mean any sale other than a retail sale. [L 1967, c 277, §2; HRS §289-1; gen ch 1985]

Revision Note

Definitions rearranged.



§289-2 - Unlicensed person not to engage in business.

§289-2  Unlicensed person not to engage in business.  It shall be unlawful for any person or organization, not duly licensed under this chapter, to engage in the business of:

(1)  Purchasing or selling used motor vehicle parts or accessories; or

(2)  Engaging in the business of wrecking, salvaging, or dismantling motor vehicles for the purpose of reselling the parts or accessories thereof. [L 1967, c 277, §3; HRS 289-2; am L 1984, c 276, §9]

Cross References

Motor vehicle repairs, see chapter 437B.



§289-3 - Application for a license.

§289-3  Application for a license.  (a)  Any person desiring to engage in any business described in section 289-2 shall file an application for a license therefor with the director of finance.  The application for a license shall be made on the form prescribed by the director of finance and shall contain the following information:

(1)  Name of applicant and location of principal place of business;

(2)  The kind or nature of the business or businesses enumerated in section 289-2 which is to be conducted;

(3)  Name or style under which the business is to be conducted;

(4)  Name and address of each owner or partner, and, if a corporation, the names of the officers and directors;

(5)  Address of each place of business at which the business is to be conducted;

(6)  A statement showing whether or not the applicant has previously applied for a license under this chapter and the result of the application, and whether or not the applicant has ever been the holder of such a license which was revoked or suspended;

(7)  If the applicant is a corporation or copartnership, a statement showing whether or not any of the partners, employees, officers, or directors has been refused such a license, or has been the holder of such a license which was revoked or suspended.

(b)  Prior to the expiration of a license issued under this chapter, in lieu of an application for any renewal of a license as required herein, the director of finance may accept a verified certificate signed by the licensee showing that there has been no change, or no change with specified exceptions, since the last filing of an application in respect to:

(1)  Personnel of owners, partners, officers, or directors;

(2)  Location of offices, or principal place of business; and

(3)  That no proceeding is pending for the suspension or revocation of the licensee's existing license.

(c)  A fee of $10 shall accompany each application for a license. [L 1967, c 277, §4; HRS §289-3]



§289-4 - Issuance of license.

§289-4  Issuance of license.  The director of finance shall file each application received by the director of finance with the required fee and, when satisfied that the applicant, if an individual, or each of the partners or principal officers of the applicant, if a partnership or corporation, is of good moral character and that the applicant, so far as can be ascertained, has complied with and will comply with this chapter and the laws of the State relating to registration of motor vehicles, shall issue to the applicant a license permitting the applicant to engage in the business described in the applicant's application, at the address or addresses therein specified until June 30 next following the date of issuance of the license unless sooner terminated, suspended, or revoked.  All applications for renewal of license shall be filed on or before June 30 of each year together with the applicable fees. [L 1967, c 277, §5; HRS §289-4; gen ch 1985]



§289-5 - Suspension and revocation of license.

§289-5  Suspension and revocation of license.  The director of finance shall suspend or revoke a license, upon notice and reasonable opportunity to be heard by the licensee, if the director of finance finds:

(1)  The license was fraudulently procured or erroneously issued; or

(2)  The licensee or any partner or principal officer of the licensee, if a partnership or a corporation, has failed to comply with this chapter or the laws of the State relating to the registration of motor vehicles; or

(3)  The licensee has been guilty of a fraudulent act in connection with selling or otherwise dealing in a wrecked or rebuilt motor vehicle or in dealing in used motor vehicle parts or accessories; or

(4)  The licensee has been convicted of a felony or misdemeanor involving moral turpitude, and not pardoned; or

(5)  In case the licensee is a corporation, partnership, trust, or other business association, the director of finance may revoke or suspend the license in the event the director of finance finds that any officer, director, trustee, employee, or partner of the licensee has been guilty of any act or omission which would be cause for revoking or suspending a license issued to such officer, director, trustee, employee, or partner as an individual; or the director of finance's findings may be based on facts contained in the application, or any other information the director of finance may have, or both. [L 1967, c 277, §6; HRS §289-5; gen ch 1985]

Cross References

Conviction of a crime as disqualification, see §831-3.1.



§289-6 - Records to be kept.

§289-6  Records to be kept.  Every licensee shall keep a record, and maintain it for three years, in the form the director of finance prescribes, of the purchases, consignments, sales, and exchanges, moneys, commissions, or any other thing of value paid or agreed to be paid to any person for each wrecked, salvaged, or rebuilt motor vehicle, used motor vehicle part or accessory purchased, sold, consigned to be sold, or exchanged, and the records shall be at all times open to the inspection of the director of finance, or the director of finance's authorized representative, or any police officer.  The records shall contain:

(1)  The name, address, and driver's license number of all persons from whom any wrecked, salvaged, or rebuilt motor vehicle, or used motor vehicle part or accessory is purchased or received, the date of their receipt or acquisition, and the consideration given;

(2)  The name and address of any person to whom any wrecked, salvaged, or rebuilt motor vehicle, or used motor vehicle part or accessory is sold, consigned to be sold, or otherwise exchanged, the consideration received therefor, and its date of disposition;

(3)  The name and address of any person who has received any money, commissions, or anything of value, or to whom the same is due and owing, in connection with the sale or purchase of any such motor vehicle, or used motor vehicle part or accessory; and

(4)  A description of every such motor vehicle, used motor vehicle part, or accessory, including the identifying number or numbers for each such motor vehicle or used motor vehicle part or accessory. [L 1967, c 277, §7; HRS §289-6; gen ch 1985]



§289-7 - Director of finance to maintain records.

§289-7  Director of finance to maintain records.  The director of finance shall promulgate, pursuant to chapter 91, the rules and regulations necessary for the carrying out of this chapter and also prescribe the forms for the applications, licenses, and other documents mentioned herein, and shall create and maintain in the director of finance's office an appropriate filing system to accommodate the records required to be filed with the director of finance by this chapter. [L 1967, c 277, §8; HRS §289-7; gen ch 1985]



§289-8 - Penalties.

§289-8  Penalties.  Whoever violates any of the provisions of this chapter or any lawful rule or regulation promulgated by the director of finance under authority of this chapter, for the violation of which no penalty is provided by law, shall be fined not less than $25 nor more than $500. [L 1967, c 277, §9; HRS §289-8]






CHAPTER 290 - ABANDONED VEHICLES

§290-1 - Disposition by counties of certain abandoned vehicles.

[PART I. VEHICLES ABANDONED ON PUBLIC AND PRIVATE PROPERTY

GENERALLY]

§290-1  Disposition by counties of certain abandoned vehicles.  (a)  The counties may cause vehicles that have been abandoned to be taken into custody and disposed of.  For the purposes of this subsection, a vehicle is "abandoned" if it is defined to be abandoned by an ordinance of the county in which the vehicle is located.  In the absence of such an ordinance, a vehicle is "abandoned" if it is left unattended for a continuous period of more than twenty-four hours and it is unlawfully parked on any public highway or other public property or private lands defined as a setback, shoulder, easement, or right of way that is adjacent to or part of a public highway.  The mayors of the several counties may designate an agency within their counties to carry out the functions and requirements of this section.  The term "agency" means any office, department, or other governmental unit of the county.

(b)  The Hawaii public housing authority may cause vehicles that have been abandoned on any public housing property owned, managed, or administered by the Hawaii public housing authority to be taken into custody and disposed of.  For the purposes of this subsection, a vehicle is "abandoned" if it is left unattended for a continuous period of more than twenty-four hours after a notice is conspicuously posted on the vehicle that the vehicle is subject to disposal pursuant to this subsection.

(c)  At the request of the landowner, a county may cause vehicles to be taken into custody and disposed of that have been abandoned on roads for which dedication to the State or county is pending.  For purposes of this subsection, a vehicle is deemed abandoned if it is left unattended for a continuous period of more than twenty-four hours after a notice is conspicuously posted on the vehicle stating that the vehicle is subject to disposal pursuant to this subsection. [L 1949, c 194, pt of §1; RL 1955, pt of §138-32; am L 1967, c 267, pt of §1; HRS §290-1; am L 1984, c 261, §1; am L 1992, c 238, §1; am L 1997, c 350, §14; am L 2005, c 162, §1 and c 196, §26; am L 2006, c 180, §16]

Note

For amendment to this section repealed on January 1, 2010, see L 2009, c 193, §1.



§290-2 - Notice to owner.

§290-2  Notice to owner.  Upon taking custody of any abandoned vehicle, a written notice shall immediately be sent by registered or certified mail to the legal and registered owner of the vehicle at the address on record at the vehicle licensing division.  The notice shall contain a brief description of the vehicle, the location of custody, and intended disposition of the vehicle if not repossessed within ten days after the mailing of the notice.  A notice need not be sent to a legal or registered owner or any person with an unrecorded interest in the vehicle whose name or address cannot be determined.  Absent evidence to the contrary, a notice shall be deemed received by the legal or registered owner five days after the mailing. [L 1949, c 194, pt of §1; RL 1955, pt of §138-32; am L 1967, c 267, pt of §1; HRS §290-2; am L 1989, c 158, §3; am L 1991, c 65, §2]



§290-3 - Public auction.

§290-3  Public auction.  If the vehicle is not repossessed within the time limits provided in section 290-2, the vehicle shall be disposed of by public auction, through oral tenders, or by sealed bids, after public advertisement has been made once in a newspaper of general circulation; provided that the public auction shall not be held less than five days after the publication has been made.  Where no bid is received, the vehicle may be either sold by negotiation, disposed of or sold as junk, or donated to any governmental agency. [L 1949, c 194, pt of §1; RL 1955, pt of §138-32; am L 1967, c 267, pt of §1; HRS §290-3]



§290-4 - Repossession by person entitled.

§290-4  Repossession by person entitled.  Any person entitled to the vehicle may repossess the same prior to the date of public auction upon payment of all towing, handling, storage, appraisal, advertising, and any other expenses incurred in connection with the vehicle.  If the person claiming the vehicle is not the legal or registered owner, the person may repossess the vehicle upon paying the foregoing expenses and posting adequate security not to exceed the value of the vehicle.  The security, if not forfeited, shall be returned two years from receipt. [L 1949, c 194, pt of §1; RL 1955, pt of §138-32; am L 1967, c 267, pt of §1; HRS §290-4; gen ch 1985]



§290-5 - Waiver of public auction requirements.

§290-5  Waiver of public auction requirements.  The requirements of public auction may be waived when the value of any vehicle is less than $1,000 as determined by the director of finance or authorized representative or the vehicle is:

(1)  Missing major components or so materially damaged as to render the vehicle inoperable; and

(2)  The registration period has expired for the vehicle.

In that event, the vehicle, after public advertisement has been made pursuant to section 1-28.5, may be disposed of in the same manner as when a vehicle is put up for public auction and for which no bid is received. [L 1949, c 194, pt of §1; RL 1955, pt of §138-32; am L 1967, c 267, pt of §1; HRS §290-5; am L 1989, c 158, §4; am L 2006, c 62, §1; am L 2007, c 8, §1]



§290-6 - Effect of transfer of title.

§290-6  Effect of transfer of title.  The transfer of title and interest by sale hereunder shall be considered a transfer by operation of law and shall be governed by provisions applicable thereto; provided that in the event the certificate of ownership or registration is unavailable, the bill of sale executed by the authorized county officer is satisfactory evidence authorizing the transfer of such title or interest. [L 1949, c 194, pt of §1; RL 1955, pt of §138-32; am L 1967, c 267, pt of §1; HRS §290-6]



§290-7 - Disposition of proceeds.

§290-7  Disposition of proceeds.  All proceeds from the sale of vehicles shall be deposited into the general fund of the county.  The legal or registered owner is entitled to recover the excess of the proceeds from the sale over expenses, if the claim is filed with the county within one year from the execution of the sales agreement.  The registered owner shall receive priority of payment to the extent of the registered owner's lien on the vehicle.  The county may file a claim within the same period against the legal or registered owner or person with an unrecorded interest for the deficiencies between the sale proceeds and expenses. [L 1949, c 194, pt of §1; RL 1955, pt of §138-32; am L 1967, c 267, pt of §1; HRS §290-7; gen ch 1985]

Cross References

Highway beautification and disposal of abandoned or derelict vehicles revolving fund, see §286-51(b).



§290 8 - Derelict vehicle.

§290‑8  Derelict vehicle.  A vehicle shall be deemed a derelict vehicle by the administrative head of the county agency designated to carry out section 290-1, or by the executive director or a representative of the executive director of the Hawaii public housing authority in the case of a vehicle that has been abandoned on property owned, managed, or administered by the authority, if major parts have been removed or material damage to the vehicle has rendered the vehicle inoperable and one of the following conditions exists:

(1)  The vehicle is registered for the current registration period and the registered and legal owners no longer reside at the addresses on record with the county director of finance;

(2)  The vehicle has been registered for the current or previous registration period and the registered and legal owners disclaim ownership;

(3)  The vehicle identification number and license plates have been removed so as to nullify efforts to locate or identify the current registered and legal owners;

(4)  The vehicle has not been registered for the current or previous registration periods; or

(5)  The vehicle registration records of the county director of finance contain no record that the vehicle has ever been registered in the county.

Prior to authorizing the removal of a derelict vehicle, the administrative head of the county agency designated to carry out section 290-1 or the executive director or a representative of the executive director of the Hawaii public housing authority in the case of vehicles that have been abandoned on property owned, managed, or operated by the authority, shall notify the county chief of police only if the vehicle is reported stolen or otherwise needed for police investigation. [L 1971, c 28, pt of §1; am L 1983, c 96, §1; am L 1985, c 21, §1; am L 1987, c 77, §1; am L 1992, c 238, §2; am L 1996, c 58, §1; am L 1997, c 350, §14; am L 2005, c 196, §26(a); am L 2006, c 147, §2 and c 180, §16]

Case Notes

Plaintiff asserted that this section and §290-9 were unconstitutional and that the municipality was subject to liability under 42 U.S.C. §1983 on the grounds that an ordinance implemented the sections and therefore constituted an official policy statement by the municipality; no basis found for imposing liability on the municipality under 42 U.S.C. §1983.  333 F. Supp. 2d 942.

This section and §290-9 are not facially unconstitutional except for condition (6) set forth in this section, which allows for the immediate disposition, without notice, of derelict cars older than ten years and unconstitutionally violates the requirements of due process.  333 F. Supp. 2d 942.



§290-9 - Disposition of derelict vehicle.

[§290-9]  Disposition of derelict vehicle.  A derelict vehicle may be immediately disposed of or sold as junk without having to comply with the requirements of section 290-2 and 290-5. [L 1971, c 28, pt of §1]

Case Notes

Plaintiff asserted that §290-8 and this section were unconstitutional and that the municipality was subject to liability under 42 U.S.C. §1983 on the grounds that an ordinance implemented the sections and therefore constituted an official policy statement by the municipality; no basis found for imposing liability on the municipality under 42 U.S.C. §1983.  333 F. Supp. 2d 942.

Section 290-8 and this section are not facially unconstitutional except for condition (6) set forth in §290-8, which allows for the immediate disposition, without notice, of derelict cars older than ten years and unconstitutionally violates the requirements of due process. 333 F. Supp. 2d 942.



§290-10 - Disposition of unclaimed vehicle.

[§290-10]  Disposition of unclaimed vehicle.  Whenever a county ordinance authorizes the police or other agency designated by the mayor of the county to remove and store vehicles, a vehicle removed and stored under authority of such ordinance may be deemed to have been abandoned for the purposes of this chapter if not claimed within twenty-four hours by a person entitled to possession.  Such vehicle may be disposed of in accordance with this chapter for the disposition of abandoned vehicles. [L 1971, c 28, pt of §1]



§290-11 - Vehicles left unattended on private and public property; sale or disposition of abandoned vehicles.

§290-11  Vehicles left unattended on private and public property; sale or disposition of abandoned vehicles.  (a)  Notwithstanding any other provision of this chapter, any vehicle left unattended on private or public property without authorization of the owner or occupant of the property, may be towed away at the expense of the owner of the vehicle, by order of the owner, occupant, or person in charge of the property; provided that there is posted a notice prohibiting vehicles to park on the property without authorization.  The notice shall state that the vehicle will be towed and held at the expense of the vehicle owner, as well as the name, address, and a telephone number of the facility where the vehicle will be towed and held.  The notice shall be of such size and be placed in a location that is clearly visible to the driver of a vehicle approaching any individual marked or unmarked parking space; provided that where an entire parking lot consists of restricted parking spaces, placement of the notice at each entrance of the parking lot shall suffice.

(b)  Towing companies engaged by the owner, occupant, or person in charge of the property shall:

(1)  Charge not more than $65 for a tow, or $75 for a tow using a dolly, plus a mileage charge of $7.50 per mile towed and $25 per day or fraction thereof for storage for the first seven days and $20 per day thereafter.  When the tow occurs between the hours of six o'clock p.m. and six o'clock a.m., from Monday through Thursday and from six o'clock p.m. Friday to six o'clock a.m. Monday, the towing company shall be entitled to an overtime charge of $15.  If the vehicle is in the process of being hooked up or is hooked up to the tow truck and the owner appears on the scene, the towing company shall unhook the vehicle and shall not charge any fee to the owner of the vehicle.  In the case of a difficult hookup, meaning an above or below ground hookup in a multilevel facility, a towing surcharge of $30 shall be applicable;

(2)  Determine the name of the legal owner and the registered owner of the vehicle from the department of transportation or the county department of finance.  The legal owner and the registered owner shall be notified in writing at the address on record with the department of transportation or with the county department of finance by registered or certified mail of the location of the vehicle, together with a description of the vehicle, within a reasonable period not to exceed fifteen days following the tow.  The notice shall state:

(A)  The maximum towing charges and fees allowed by law;

(B)  The telephone number of the consumer information service of the department of commerce and consumer affairs; and

(C)  That if the vehicle is not recovered within thirty days after the mailing of the notice, the vehicle shall be deemed abandoned and will be sold or disposed of as junk.

Where the owners have not been so notified, then the owner may recover the owner's car from the towing company without paying tow or storage fees; provided that the notice need not be sent to a legal or registered owner or any person with an unrecorded interest in the vehicle whose name or address cannot be determined.  Absent evidence to the contrary, a notice shall be deemed received by the legal or registered owner five days after the mailing.  A person, including but not limited to the owner's or driver's insurer, who has been charged in excess of the charges permitted under this section may sue for damages sustained and, if the judgment is for the plaintiff, the court shall award the plaintiff a sum not to exceed the amount of the damages and reasonable attorney's fees together with the cost of suit;

(3)  Provide, when a vehicle is recovered by the owner before written notice is sent by registered or certified mail, the owner with a receipt stating:

(A)  The maximum towing charges and fees allowed by law; and

(B)  The telephone number of the consumer information service of the department of commerce and consumer affairs; and

(4)  Accommodate payment by the owner for charges under paragraph (1) by cash and by either credit card or automated teller machine located on the premises.

(c)  When a vehicle is not recovered within thirty days after the mailing of the notice, it shall be deemed abandoned and the owner of the towing company, or the owner of the towing company's authorized representative, after one public advertisement in a newspaper of general circulation in the State, may negotiate a sale of the vehicle or dispose of it as junk.

(d)  The authorized seller of the vehicle shall be entitled to the proceeds of the sale to the extent that compensation is due the authorized seller for services rendered in respect to the vehicle, including reasonable and customary charges for towing, handling, storage, and the cost of the notices and advertising required by this part.  Any remaining balance shall be forwarded to the legal or registered owner of the vehicle if the legal or registered owner can be found.  If the legal or registered owner cannot be found, the balance shall be deposited with the director of finance of the State and shall be paid out to the legal or registered owner of the vehicle if a proper claim is filed therefor within one year from the execution of the sales agreement.  If no claim is made within the year allowed, the money shall become a state realization.

(e)  The transfer of title and interest by sale under this part is a transfer by operation of law; provided that if the certificate of ownership or registration is unavailable, a bill of sale executed by an authorized seller is satisfactory evidence authorizing the transfer of the title or interest.

(f)  Notwithstanding any law or ordinance to the contrary, including subsection (g), and section 46-20.5, any towing company engaged in towing in a county with a population greater than five hundred thousand shall not be entitled to any overtime charge under subsection (b)(1) if towing services to consumers are not offered twenty-four hours per day every day of the week; provided that a towing company shall file their hours of operation with the police department in a county with a population greater than five hundred thousand.

(g)  This section shall not apply to a county that has adopted ordinances regulating towing operations. [L 1973, c 148, pt of §1; am L 1976, c 91, §1; am L 1977, c 122, §1; am L 1980, c 172, §1 and c 232, §14; am L 1981, c 82, §20 and c 96, §1; am L 1985, c 180, §1; gen ch 1985; am L 1990, c 165, §2; am L 1991, c 65, §3 and c 144, §1; am L 1992, c 224, §1; am L 1998, c 138, §§1, 3; am L 1999, c 259, §§1, 3; am L 2000, c 260, §2; am L 2001, c 7, §2; am L 2002, c 59, §1; am L 2003, c 84, §3; am L 2007, c 269, §3; am L 2008, c 135, §1]

Cross References

Driver education assessments, see §286G-3.



§290-12 - Leaving abandoned or derelict vehicles.

§290-12  Leaving abandoned or derelict vehicles.  The registered owner of an abandoned vehicle, as defined in section 290-1, or a derelict vehicle, as defined in section 290-8, found on any roadway, alley, street, way, lane, trail, bridge, or highway or other public property or on private property without authorization of the owner or occupant shall be fined not more than $1,000; provided that the registered owner shall not be fined if the abandoned or derelict vehicle has been stolen or taken from the registered owner without permission or authorization. [L 1973, c 148, pt of §1; am L 1984, c 175, §1; am L 1985, c 52, §1; am L 1986, c 31, §1; am L 1993, c 214, §11]



§290-21 - Disposition of vehicles by persons in motor vehicle repair business.

PART II.  VEHICLES ABANDONED ON BUSINESS PREMISES OF PERSONS

ENGAGED IN MOTOR VEHICLE REPAIR BUSINESS

[§290-21]  Disposition of vehicles by persons in motor [vehicle] repair business.  When any person abandons a motor vehicle upon the premises of a motor vehicle repair business, the owner of the business or the owner's authorized representative may sell or dispose of the vehicle in accord with this part. [L 1969, c 178, pt of §1; gen ch 1985]



§290-22 - When vehicle deemed abandoned.

[§290-22]  When vehicle deemed abandoned.  A motor vehicle shall be deemed to be abandoned upon satisfaction of the following conditions:

(1)  The service requested or required by a person whose vehicle is towed or brought to a motor vehicle repair business, such as towing and rendering estimates of the cost of repairs has been performed; and

(2)  No authorization is given to perform any further service respecting the vehicle but the vehicle is left on the repair business premises; and

(3)  The owner of the repair business or the owner's authorized representative has given notice by registered or certified mail to the legal and registered owner of the motor vehicle at the addresses on record in the vehicle licensing division stating that, if the vehicle is not repossessed within thirty days after the mailing of the notice, it will be sold or disposed of as junk.  The notice also shall contain a description of the vehicle and its location.  The notice need not be sent to a legal or registered owner or any person with an unrecorded interest in the vehicle whose name or address cannot be determined; and

(4)  The vehicle is not repossessed within the above mentioned thirty-day period. [L 1969, c 178, pt of §1; gen ch 1985]



§290-23 - Sale or disposition of vehicle.

[§290-23]  Sale or disposition of vehicle.  When a vehicle is abandoned, the owner of the vehicle repair business, or the owner's authorized representative, after one public advertisement in a newspaper of general circulation in the State, may negotiate a sale of the vehicle or dispose of it as junk. [L 1969, c 178, pt of §1; gen ch 1985]



§290-24 - Disposition of proceeds.

[§290-24]  Disposition of proceeds.  The authorized seller of the vehicle shall be entitled to the proceeds of the sale to the extent that compensation is due the authorized seller for services rendered in respect of the vehicle, including reasonable and customary charges for towing, handling, storage, and the cost of the notices and advertising required by this part.  Any remaining balance shall be forwarded to the legal or registered owner of the vehicle if the legal or registered owner can be found.  If the legal or registered owner cannot be found, the balance shall be deposited with the director of finance of the State and shall be paid out to the legal or registered owner of the vehicle if a proper claim is filed therefor within one year from the execution of the sales agreement.  If no claim is made within the year allowed, the money shall become a state realization. [L 1969, c 178, pt of §1; gen ch 1985]



§290-25 - Effect of transfer of title.

[§290-25]  Effect of transfer of title.  The transfer of title and interest by sale under this part is a transfer by operation of law; provided that if the certificate of ownership or registration is unavailable, a bill of sale executed by an authorized seller is satisfactory evidence authorizing the transfer of the title or interest. [L 1969, c 178, pt of §1]



§290-41 - Notice to police department.

[PART III.  GENERAL PROVISIONS]

§290-41  Notice to police department.  Before a vehicle is towed by any business engaged in towing vehicles, the owner of the towing business or the owner's designated representative shall notify the police department of the county by telephone to determine if the police department of the county has any investigative interest in that vehicle, describing the vehicle, the place from which it is to be towed, and such other information as the police department requires to be furnished.  If the vehicle is towed and not claimed within forty-eight hours from the time the vehicle is towed, a written notification, containing the same information, shall immediately be sent to the police department by the owner of the business or the owner's designated representative. [L 1971, c 119, §2; am L 1982, c 36, §1; gen ch 1985]



§290-42 - Disposition of license plates.

[§290-42]  Disposition of license plates.  Whoever shall abandon a vehicle, or having attained custody of an abandoned vehicle, disposes of, or conveys it as junk shall remove and transmit any license plates on such vehicle to the county agency charged with carrying out the functions and requirements of this chapter.  The county agency receiving the license plates shall provide for the destruction of the plates.  Violation of this section shall be a misdemeanor. [L 1973, c 147, §2]



§290-45 - Penalties.

§290-45  Penalties.  Whoever violates any of the provisions of this chapter or any lawful rule adopted by the director of finance under authority of this chapter, for the violation of which no penalty is provided by law, shall be fined not less than $150 nor more than $500. [L 1982, c 91, §1; am L 1985, c 52, §2]






CHAPTER 291 - TRAFFIC VIOLATIONS

§291-1 - NEW Definitions.

PART I.  OPERATION

§291-1  [NEW] Definitions.  As used in this part:

"Intoxicating liquor" means the same as the term is defined in section 281-1.

"Public street, road, or highway" includes the entire width, including berm or shoulder, of every road, alley, street, way, lane, trail, highway, bikeway, bridge, when any part thereof is open for use by the public, including any bicycle lane, bicycle path, bikeway, controlled-access highway, laned roadway, roadway, or street, as defined in section 291C-1, and any public highway, as defined in section 264-1.

"Scenic lookout" includes any area within or adjoining a public street, road, or highway which is intended for use by motorists as a stopping or parking area attendant to the enjoyment of the surrounding scenery or a view. [L 1986, c 171, §2; am L 2002, c 16, §14]



§291-2 - OLD REPEALED.

§291-2  [OLD] REPEALED.  L 1971, c 150, §3.

§291-2  Reckless driving of vehicle or riding of animals; penalty.  Whoever operates any vehicle or rides any animal recklessly in disregard of the safety of persons or property is guilty of reckless driving of vehicle or reckless riding of an animal, as appropriate, and shall be fined not more than $1,000 or imprisoned not more than thirty days, or both. [PC 1869, c 26, §1; am L 1907, c 68, §1; RL 1925, §4388; RL 1935, §6280; am L 1941, c 116, §1; RL 1945, §11701; RL 1955, §311-1; HRS §291-1; am L 1976, c 149, §1; am L 1977, c 162, §1; ren L 1986, c 171, §1; am L 1998, c 287, §2]

Cross References

Wild cattle or other dangerous animals, see §142-97.

Case Notes

Instructions to jury, see 22 H. 786.

Complaint held insufficient though substantially in language of statute.  25 H. 584.

Death ensuing from the operation of a vehicle in violation of this section may constitute manslaughter.  29 H. 7.

Instruction singling out "unavoidable accident".  32 H. 728.

Person convicted of heedless and reckless driving may not invoke double jeopardy when person is indicted for negligent homicide upon the death of the injured.  40 H. 331.

Charge in language of statute held insufficient.  41 H. 591.

Statute requires no more than ordinary negligence as a standard of guilt.  46 H. 245, 377 P.2d 688.

Substantial evidence test applies to review of evidence; this test not altered by HRCrP.  46 H. 245, 377 P.2d 688.

Standard not affected by point system law.  46 H. 345, 379 P.2d 592.

Section not limited to public property but applies to private property as well.  55 H. 505, 523 P.2d 315.

No obvious defect in an oral charge where the record demonstrates the charge tracks the statutory language, and the defendant clearly understood the accusation plus mounted a viable defense.  70 H. 314, 769 P.2d 1105.

Officer's additional observations, considered in concert with the reasonable inferences arising from defendant's screeching of tires, warranted an objectively reasonable suspicion that defendant had, at a minimum, committed the offense of reckless driving of a vehicle, in  violation of this section; thus, officer's investigative stop was within the parameters of permissible police conduct.  102 H. 228, 74 P.3d 980.

The reckless state of mind definition under §702-206(3) (1993) applies to this reckless driving statute; in determining whether an identified risk is substantial and unjustifiable under §702-206(3), the nature and degree of the risk disregarded by the actor, the nature and purpose of the actor's conduct, and the circumstances known to the actor in acting must be weighed.  113 H. 321, 151 P.3d 802.

Where a reckless state of mind could be inferred from the circumstances to conclude that there was conscious awareness of a substantial and unjustifiable risk to the safety of others and property on the part of defendant, and deference must be given to the trier of fact with respect to questions of credibility and weight of the evidence, there was substantial evidence to find defendant guilty of reckless driving in violation of this section.  113 H. 321, 151 P.3d 802.

See 35 H. 324; 35 H. 396; 36 H. 537; 37 H. 591; 43 H. 54; 46 H. 315, 379 P.2d 594.



§291-3 - REPEALED.

§291-3  REPEALED.  L 1971, c 150, §3.



§291-3.1 - Consuming or possessing intoxicating liquor while operating motor vehicle or moped.

§291-3.1  Consuming or possessing intoxicating liquor while operating motor vehicle or moped.  (a)  No person shall consume any intoxicating liquor while operating a motor vehicle or moped upon any public street, road, or highway.

(b)  No person shall possess, while operating a motor vehicle or moped upon any public street, road, or highway, any bottle, can, or other receptacle containing any intoxicating liquor which has been opened, or a seal broken, or the contents of which have been partially removed.

(c)  Any person violating this section shall be fined not more than $2,000 or imprisoned not more than thirty days, or both. [L 1981, c 152, pt of §1; am L 1986, c 171, §3; am L 1987, c 33, §7; am L 1998, c 287, §3; am L 2000, c 62, §1]



§291-3.2 - Consuming or possessing intoxicating liquor while a passenger in a motor vehicle.

§291-3.2  Consuming or possessing intoxicating liquor while a passenger in a motor vehicle.  (a)  No person shall consume any intoxicating liquor while a passenger in any motor vehicle or on any moped upon any public street, road, or highway.

(b)  No person shall possess, while a passenger in a motor vehicle or on a moped upon any public street, road, or highway, any bottle, can, or other receptacle containing any intoxicating liquor which has been opened, or a seal broken, or the contents of which have been partially removed.

(c)  Any person violating this section shall be guilty of a petty misdemeanor. [L 1981, c 152, pt of §1; am L 1986, c 171, §4; am L 1987, c 33, §8; am L 2000, c 62, §2]



§291-3.3 - Storage of opened container containing intoxicating liquor or consumption at scenic lookout.

§291-3.3  Storage of opened container containing intoxicating liquor or consumption at scenic lookout.  (a)  No person shall keep in a motor vehicle, or on a moped when such vehicle or moped is upon any public street, road, or highway or at any scenic lookout, any bottle, can, or other receptacle containing any intoxicating liquor which has been opened, or a seal broken, or the contents of which have been partially removed or fully removed, unless such container is kept in the trunk of the vehicle, or kept in some other area of the vehicle not normally occupied by the driver or passengers, if the vehicle is not equipped with a trunk.  A utility or glove compartment shall be deemed to be within the area occupied by the driver and passengers.

(b)  No person shall consume any intoxicating liquor at any scenic lookout.

(c)  Subsection (a) shall not apply to a recreational or other vehicle not having a separate trunk compartment.

(d)  Any person violating this section shall be guilty of a violation. [L 1981, c 152, pt of §1; am L 1986, c 171, §5; am L 1987, c 33, §9; am L 2000, c 62, §3]



§291-3.4 - Exceptions; consumption or possession of intoxicating liquor while a passenger in a motor vehicle, storage of opened container containing intoxicating liquor.

[§291-3.4]  Exceptions; consumption or possession of intoxicating liquor while a passenger in a motor vehicle, storage of opened container containing intoxicating liquor.  Sections 291-3.2 and 291-3.3 shall not apply to a motor vehicle for hire which has been issued a certificate of public convenience or necessity, 1-7 passenger classification by the public utilities commission so long as the motor vehicle has a barrier between the driver and the passengers sufficient to prevent intoxicating liquor from being passed between them and only the passengers behind the barrier consume the intoxicating liquor. [L 1985, c 89, §1]



§291-4 to 4 - .

§§291-4 to 4.5  REPEALED.  L 2000, c 189, §§30 to 33.

Cross References

For present provisions, see chapter 291E.



§291-4 - .

[§291-4.6]  Driving after license suspended or denied for noncompliance with an order of support; penalties.  (a)  No person whose driver's license has been suspended, denied, or otherwise restricted pursuant to section 576D-13 shall operate a motor vehicle upon the public streets, roads, or highways of this State while the person's license remains suspended or denied.

(b)  Any person convicted of violating this section shall be sentenced as follows:

(1)  For a first offense, or any offense not preceded within a five-year period by a conviction under this section:

(A)  A term of imprisonment at least three consecutive days but not more than thirty days;

(B)  A fine not less than $250 but not more than $1,000; and

(C)  License suspension or denial shall continue until written authorization of compliance is issued by the child support enforcement agency, the office of child support hearings, or the family court; and

(2)  For an offense which occurs within five years of a prior conviction under this section:

(A)  Thirty days' imprisonment;

(B)  A fine of $1,000; and

(C)  License suspension or denial shall continue until written authorization of compliance pursuant to section 576D-13 [is] issued by the child support enforcement agency, the office of child support hearings, or the family court. [L 1997, c 293, §1]



§291-5 to 7 - REPEALED.

§§291-5 to 7  REPEALED.  L 2000, c 189, §§34 to 36.



§291-8 - Freight on motor cars; projection of, prohibited.

§291-8  Freight on motor cars; projection of, prohibited.  It shall be unlawful for any person driving, operating, or in charge of any motor car or truck used for the transportation of passengers, to carry or permit to be carried any baggage or freight on the motor car or truck in such manner that the same or any part thereof projects beyond the extreme width of the motor car or truck. [L 1917, c 69, §1; RL 1925, §4406; RL 1935, §6296; RL 1945, §11709; RL 1955, §311-15; HRS §291-8]



§291-9 - Freight; on running board.

§291-9  Freight; on running board.  No person shall carry on the running board of any motor car or truck used for the transportation of passengers any baggage, freight, or packages which project in any way beyond the running board, or which will cause the doors of the motor car or truck to be blocked so that the passengers therein have not free access to the same. [L 1917, c 69, §2; RL 1925, §4407; RL 1935, §6297; RL 1945, §11710; RL 1955, §311-16; HRS §291-9]



§291-10 - Penalty.

§291-10  Penalty.  Any person violating any of the provisions of sections 291-8 and 291-9 shall be fined not less than $5 nor more than $150. [L 1917, c 69, §3; RL 1925, §4408; RL 1935, §6298; RL 1945, §11711; RL 1955, §311-17; HRS §291-10]



§291-11 - Riders and passengers under seven years of age on motorcycles and motor scooters prohibited; penalty.

§291-11  Riders and passengers under seven years of age on motorcycles and motor scooters prohibited; penalty.  (a)  It shall be unlawful for any driver of a motorcycle or motor scooter to carry as a passenger or to permit to ride thereon any person under the age of seven years.

(b)  A driver of a motorcycle or motor scooter shall be permitted to carry as a passenger or permit to ride thereon any person under the age of seven years; provided that the motorcycle or motor scooter:

(1)  Has three wheels;

(2)  Is powered by an electric motor;

(3)  Has a full body enclosed cab; and

(4)  Has a seat belt assembly or a child restraint system for the driver and passenger;

and the operator and passenger uses the seat belt or child restraint system pursuant to sections 291-11.5 and 291-11.6.

(c)  A motorcycle or motor scooter driver who violates this section shall be fined not more than $200. [L 1967, c 214, §20; HRS §291-11; am L 1968, c 48, §4; am L 1970, c 164, §3; am L 1994, c 120, §3]

Cross References

Riding on motorcycles, see §291C-152.



§291-11 - .

§291-11.5  Child passenger restraints.  (a)  Except as otherwise provided in this section, no person operating a motor vehicle on a public highway in the State shall transport a child under eight years of age except under the following circumstances:

(1)  If the child is under four years of age, the person operating the motor vehicle shall ensure that the child is properly restrained in a child passenger restraint system that meets federal motor vehicle safety standards at the time of its manufacture; or

(2)  If the child is four years of age or older but less than eight years of age, the person operating the motor vehicle shall ensure that the child is properly restrained in a child safety seat or booster seat that meets federal motor vehicle safety standards at the time of its manufacture; except as provided in paragraph (3); and

(3)  If the child is four years of age or older but less than eight years of age, the person operating the motor vehicle shall be exempt from properly restraining the child in a child safety seat or booster seat that meets federal motor vehicle safety standards at the time of manufacture if the child is restrained by a seat belt assembly and:

(A)  Over four feet and nine inches in height; or

(B)  Over forty pounds and traveling in a motor vehicle equipped only with lap belts, without shoulder straps, in the back seat.

(b)  Operators of the following motor vehicles shall be exempt from the requirements of this section:  emergency, commercial, and mass transit vehicles.  Further exemptions from this section may be established by the department of transportation pursuant to rules adopted under chapter 91.

(c)  This section shall not apply if the number of persons in a vehicle exceeds the greater of the following:

(1)  The number of seat belt assemblies available in the vehicle; or

(2)  The number of seat belt assemblies originally installed in the vehicle;

provided that all available seat belt assemblies are being used to restrain a passenger, and those children not restrained by an approved child passenger restraint system, a child safety seat, a booster seat, or a seat belt assembly are in the back seat of the motor vehicle.

(d)  In no event shall failure to restrain a child under the age of eight years as required by this section be considered contributory negligence, comparative negligence, or negligence per se.

(e)  Violation of this section shall be considered an offense as defined under section 701-107(5) and shall subject the violator to the following penalties:

(1)  For a first conviction, the person shall:

(A)  Be fined not more than $100;

(B)  Be required by the court to attend a child passenger restraint system safety class conducted by the division of driver education; provided that:

(i)  The class may include video conferences as determined by the administrator of the division of driver education as an alternative method of education; and

(ii)  The class shall not exceed four hours;

(C)  Pay a $50 driver education assessment as provided in section 286G-3;

(D)  Pay a $10 surcharge to be deposited into the neurotrauma special fund; [and]

(E)  Pay up to a $10 surcharge to be deposited into the trauma system [special] fund if the court so orders; and

(2)  For a conviction of a second offense committed within three years of any other conviction under this section, the person shall:

(A)  Be fined not less than $100 but not more than $200;

(B)  Be required by the court to attend a child passenger restraint system safety class not to exceed four hours in length conducted by the division of driver education if the person has not previously attended such a class;

(C)  Pay a $50 driver education assessment as provided in section 286G-3 if the person has not previously attended a child passenger restraint system safety class conducted by the division of driver education;

(D)  Pay a $10 surcharge to be deposited into the neurotrauma special fund; [and]

(E)  Pay up to a $10 surcharge to be deposited into the trauma system [special] fund if the court so orders;

(3)  For a conviction of a third or subsequent offense committed within three years of any other conviction under this section, the person shall:

(A)  Be fined not less than $200 but not more than $500;

(B)  Be required by the court to attend a child passenger restraint system safety class not to exceed four hours in length conducted by the division of driver education if the person has not previously attended such a class;

(C)  Pay a $50 driver education assessment as provided in section 286G-3 if the person has not previously attended a child passenger restraint system safety class conducted by the division of driver education;

(D)  Pay a $10 surcharge to be deposited into the neurotrauma special fund; [and]

(E)  Pay up to a $10 surcharge to be deposited into the trauma system [special] fund if the court so orders.

(f)  As used in this section:

"Emergency vehicle", "mass transit vehicle", "restrained", and "seat belt assembly" shall have the same meaning as provided in section 291-11.6.

"Commercial vehicle" shall be defined as any motor vehicle that is being used for the transportation of persons for hire, compensation, or profit. [L 1983, c 282, §1; am L 1989, c 30, §1; am L 1998, c 81, §3; am L 1999, c 18, §4 and c 56, §2; am L 2002, c 160, §5; am L 2005, c 74, §1; am L 2006, c 175, §2; am L 2008, c 231, §4]



§291-11 - .

§291-11.6  Mandatory use of seat belts, when, penalty.  (a)  Except as otherwise provided by law, no person:

(1)  Shall operate a motor vehicle upon any public highway unless the person is restrained by a seat belt assembly and all passengers in the front or back seat of the motor vehicle are restrained by a seat belt assembly if between the ages of eight and fourteen, or are restrained pursuant to section 291‑11.5 if under eight years of age;

(2)  If fifteen years of age or more shall be a passenger in the front seat of a motor vehicle being operated upon any public highway unless such person is restrained by a seat belt assembly; and

(3)  If between the ages of fifteen and seventeen, shall be a passenger in the back seat of a motor vehicle being operated upon any public highway unless such person is restrained by a seat belt assembly.

As used in this section:

"Restrained" means that the seat belt assembly is worn as it was designed and intended to be worn.

"Seat belt assembly" means the seat belt assembly that is required to be in the motor vehicle under any federal motor vehicle safety standard issued pursuant to Public Law 89-563, the National Traffic and Motor Vehicle Safety Act of 1966, as amended, unless original replacement seat belt assemblies are not readily available.  If replacement assemblies are not readily available, seat belts of federally approved materials with similar protective characteristics may be used.  Such replacement seat belt assemblies shall be permanently marked by the belt manufacturer indicating compliance with all applicable federal standards.

(b)  The passengers of the following motor vehicles shall be exempt from the requirements of this section:  emergency and mass transit vehicles.  Further exemptions from this section may be established by rules adopted by the department of transportation pursuant to chapter 91.

As used in this section, unless the context otherwise requires:

"Emergency vehicle" means an ambulance, a firefighting or rescue vehicle, or a police vehicle while on duty.

"Mass transit vehicle" means a bus, including a school bus (but excluding a charter or sightseeing service bus) with a gross vehicle weight rating that is over 10,000 pounds, whether publicly or privately owned, which provides service to the general public or provides special service on a regular or continuing basis.

(c)  No person shall be guilty of violating this section if:

(1)  The person is in a motor vehicle which is not required to be equipped with a seat belt assembly under any federal motor vehicle safety standard unless the vehicle is in fact equipped with a seat belt assembly;

(2)  The person not restrained by a seat belt assembly is in a vehicle in which the number of persons exceeds the number of seat belt assemblies available in the vehicle or the number of seat belt assemblies originally installed in the vehicle, whichever is greater; provided that all available seat belt assemblies are being used to restrain passengers;

(3)  The person not restrained by a seat belt assembly has a condition which prevents appropriate restraint by the seat belt assembly; provided the condition is duly certified by a physician or a physician assistant who shall state the nature of the condition, as well as the reason the restraint is inappropriate;

(4)  The person not restrained by a seat belt assembly is operating a taxicab or other motor vehicle used in performing a bona fide metered taxicab service which is regulated under chapter 269 or by county ordinance and is carrying passengers in the vehicle in the course of performing taxicab services; or

(5)  Otherwise exempted by rules adopted by the department of transportation pursuant to chapter 91.

(d)  This section shall not be deemed to change existing laws, rules, or procedures pertaining to a trial of a civil action for damages for personal injuries or death sustained in a motor vehicle accident.

(e)  A person who fails to comply with the requirements of this section shall be subject to a fine of $45 for each violation, a surcharge of $10 which shall be deposited into the neurotrauma special fund, and may be subject to a surcharge of up to $10 which shall be deposited into the trauma system special fund. [L 1985, c 235, §1; am L 1986, c 40, §1 and c 238, §1; am L 1987, c 266, §1; am L 1988, c 223, §1; am L 1997, c 60, §5; am L 2000, c 294, §1; am L 2002, c 160, §6; am L 2006, c 175, §3; am L 2008, c 231, §5; am L 2009, c 151, §5]

Attorney General Opinions

Operator of three-wheeled vehicle registered as a motorcycle is not required to wear a seat belt.  Att. Gen. Op. 92-3.

Case Notes

Where defendant wore vehicle's Type 2 seat belt assembly, buckled, with lap belt running across defendant's lap and the shoulder harness tucked beneath defendant's left arm, defendant was not "restrained by a seat belt assembly" for purposes of this section (2005) under either the plain and obvious meaning of the statutory language or the intention of the legislature as expressed in that language.  111 H. 426, 142 P.3d 290.

Statute applied to defendant, where defendant argued that traffic statutes involved only applied to businesses and state vehicles; statute did not violate defendant’s freedom of movement.  77 H. 222 (App.), 883 P.2d 644.



§291-12 - Inattention to driving.

§291-12  Inattention to driving.  Whoever operates any vehicle without due care or in a manner as to cause a collision with, or injury or damage to, as the case may be, any person, vehicle or other property shall be fined not more than $500 or imprisoned not more than thirty days, or both, and may be subject to a surcharge of up to $100 which shall be deposited into the trauma system special fund. [L 1971, c 150, §2; am L 1977, c 180, §1; am L 1998, c 287, §4; am L 2008, c 231, §6]

Case Notes

Section not limited to public property but applies to private property as well.  55 H. 505, 523 P.2d 315.

Evidence of failure to observe statutory requirements in changing lanes and in making left turn held under the circumstances to be sufficient to support finding of negligence in violation of section.  57 H. 533, 560 P.2d 114.

In order to convict under this section, the conduct and result elements all must be proven, along with the requisite state of mind; the "alternative means" theory of this section expressed by the intermediate court of appeals in Momoki rejected.  118 H. 1, 185 P.3d 186.

In order to convict under this section, the prosecution has the burden of proving beyond a reasonable doubt that defendant (1) operated a vehicle "without due care or in a manner," (conduct) (2) "as to cause a collision with, or injury or damage to, as the case may be, any person, vehicle or other property" (result of conduct), and that defendant did so (3) intentionally, knowingly, or recklessly.  118 H. 1, 185 P.3d 186.

The term "collision", in this section, should carry its common meaning, and not the more expansive technical definitions used in some contexts; under such a construction, "collision" generally refers to "an automobile coming in contact with some other vehicle or some perpendicular object obstructing the course of its progress"; where defendant's front truck wheels were stuck hanging one feet over the parking lot edge, defendant's vehicle was not involved in a collision as a matter of law and defendant thus could not be convicted under this section.  118 H. 1, 185 P.3d 186.

To the extent that the "without due care" designation fails to map the state of mind requirement described as "negligently" in the Hawaii penal code, no state of mind is clearly specified by this section; thus, the default states of mind of "intentionally", "knowingly", or "recklessly", would be required as to each element of this section.  118 H. 1, 185 P.3d 186.



§291C-191 to 207 - .

[§291-13]  Traffic laws apply to persons driving mopeds.  Every person driving a moped upon a roadway shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of a vehicle under this chapter except as to the special provisions of this part and except as to those provisions of this chapter which by their nature can have no application. [L 1981, c 24, §1]

Cross References

Special rules for mopeds, see §§291C-191 to 207.



§291-14 - Pickup trucks; passenger restrictions.

§291-14  Pickup trucks; passenger restrictions.  (a)  No person shall stand in the bed or load-carrying area of any motor vehicle commonly known as a pickup truck while the vehicle is in operation.  No operator of any pickup truck shall operate the vehicle with a passenger seated in the bed or load-carrying area of the vehicle unless:

(1)  There is no seating available in the cab of the vehicle;

(2)  The side racks of the vehicle are securely attached and the tailboard or tailgate is securely closed;

(3)  Every passenger in the bed or load-carrying area of the vehicle is seated on the floor and does not attempt to control unlashed cargo.

(b)  This section shall not apply to persons or corporations operating a business or businesses that serve the public, who or which are subject to the jurisdiction, supervision, and regulations prescribed by state agencies or departments nor to their agents or employees when engaged in the business of such persons or corporations.

(c)  No operator of any pickup truck may operate the vehicle with any passenger twelve years of age or under in the bed or load-carrying area of the vehicle, unless one of the following applies:

(1)  An emergency exists that threatens the life of the passenger being transported in the bed or load-carrying area of the vehicle; or

(2)  The vehicle is being operated in parades, caravans, or exhibitions which are officially authorized or otherwise permitted by law.

(d)  Any person who violates this section shall be subject to a fine of $25 for each violation; provided that any person who violates subsection (c) shall be subject to a fine of $50 for each separate violation.

(e)  As used in this section, "pickup truck" means a light truck that has a cab on the front part of the vehicle covering the driver's seat and an open bed behind the cab designed primarily to transport property or cargo, with sides and a tailgate to retain the contents within the confines of the bed, and has a maximum gross vehicle weight rating (GVWR) of 11,000 pounds or less. [L 1989, c 167, §1; am L 1990, c 122, §1; am L 1997, c 60, §6 and c 105, §1]



§291-15 - Trauma system surcharge.

[§291-15]  Trauma system surcharge.  (a)  In addition to any other civil penalties ordered by the court, a person who violates any offense under this part may be ordered to pay a trauma system surcharge, provided that:

(1)  The maximum of which may be $10 if the violator is not already required to pay a trauma system surcharge pursuant to the violation of the offense; and

(2)  The maximum of which may be $100 if the violation is an offense under section 291-12.

(b)  The surcharge shall not be ordered when the court determines that the defendant is unable to pay the surcharge.

(c)  The person shall pay the surcharge to the clerk of the court.  The surcharge shall be deposited with the state director of finance who shall transmit the surcharge to the trauma system special fund pursuant to section 321-22.5. [L 2008, c 231, §1]



§291-21 - REPEALED.

PART II.  EQUIPMENT

Cross References

Neighborhood electric vehicle requirements, see §291C-134.

Street rod vehicle requirements, see §286-26.5.

§291-21  REPEALED.  L 1971, c 150, §3.



§291-21 - .

§291-21.3  Definitions.  As used in this chapter:

"Flatrack" means an open-sided platform mounted on a chassis without motive power designed to be drawn by a motor vehicle and used to carry property.

"FMVSS" means the Federal Motor Vehicle Safety Standards.

"Glazing material" means any glass, plastic, or like material, manufactured for use in or on a vehicle, including but not limited to windshields, window openings, or interior partitions.

"Light transmittance" means the ratio of the amount of total visible light, expressed in percentages, which is allowed to pass through the product or material, including the glazing material, to the amount of total visible light falling on the product or material and the glazing material.

"Sun screening devices" means products or materials used or designed to be used in conjunction with glazing materials for the purpose of reducing the effects of the sun, including, but not limited to tinting films and perforated sun screening materials, but excluding louvered materials. [L 1983, c 294, pt of §2; am L 1986, c 188, §1; am L 1994, c 30, §1]



§291-21 - .

§291-21.5  Regulation of motor vehicle sun screening devices; penalty.  (a)  No person shall operate, permit the operation of, cause to be operated, or park any motor vehicle on a public highway if the glazing material of the motor vehicle:

(1)  Does not meet the requirements of the Federal Motor Vehicle Safety Standards 205 in effect at the time of its manufacture; or

(2)  Is used in conjunction with sun screening devices not exempted from this section by subsection (d) hereof.

(b)  No person shall install, mount, adhere, affix, or use any sun screening device or combination of devices in conjunction with the glazing material of a motor vehicle which does not meet the requirements of the Federal Motor Vehicle Safety Standards 205 in effect at the time of the glazing material's manufacture except as provided in this section.  Any person who violates this section shall be liable for the removal of any sun screening device applied contrary to this section.

(c)  A safety inspection required under section 286-25 shall include a test to ensure that the glazing material and any sun screening devices meet the requirements specified in this section.

(d)  This section shall not apply to:

(1)  Rearview mirrors;

(2)  Adjustable nontransparent sun visors which are mounted forward of the side windows and are not attached to the glazing material;

(3)  Signs, stickers, or other materials which are displayed in a seven-inch square in the lower corner of the windshield farthest removed from the driver or signs, stickers, or other materials which are displayed in a five-inch square in the lower corner of the windshield nearest the driver;

(4)  Rear trunk lid handle or hinges;

(5)  Window wipers and window wiper motors;

(6)  Transparent sun screening film materials which are installed, affixed, or applied along the top edge of the windshield so long as such materials do not encroach upon the AS-1 portion of the windshield as provided by the Federal Motor Vehicle Safety Standards 205 or no lower than four inches below the top of the windshield, when measured from the middle point of the bottom edge of the top windshield moulding if no AS-1 markings can be found in the left or right upper margin of the windshield;

(7)  Sun screening devices for front side wing vents and windows which, when used in conjunction with the glazing material have a light transmittance of no less than thirty-five per cent plus or minus six per cent;

(8)  Sun screening devices for side windows necessary for driving visibility which are to the rear of the driver and for rear windows necessary for driving visibility which, when used in conjunction with the glazing material, have a light transmittance of no less than thirty-five per cent plus or minus six per cent;

(9)  Side windows which are to the rear of the driver and rear windows on vans, minivans, trucks, or buses; provided that the vehicles are equipped with rearview mirrors on both sides;

(10)  Privacy drapes, curtains, or blinds, or any combination, installed on the interior of motor homes.

(e)  Any person who violates this section shall be fined:

(1)  Not less than $250 or more than $500 for each separate offense if the person is the owner of the motor vehicle which is in violation; and

(2)  Not less than $500 nor more than $1,000 for each separate offense if the person or business entity is the installer of any sun screening device which does not meet the requirements of this section.  The installer shall also reinstall sun protective devices which comply with this section, free of charge, or reimburse the motor vehicle owner for the cost of installing sun protective devices by another installer which comply with this section.

The receipt from the installer in the possession of the person in the motor vehicle at the time of the issuance of the citation shall be prima facie evidence of the identity of the installer.  The installer shall issue a certificate to the vehicle owner at the time the sunscreen device is installed certifying that the device complies with law.  The certificate shall be stored in the motor vehicle at all times. [L 1983, c 294, pt of §2; am L 1986, c 188, §2; am L 1989, c 54, §1; am L 2004, c 227, §1]



§291-22 - Regulation of exhaust pipe and muffler.

§291-22  Regulation of exhaust pipe and muffler.  It shall be unlawful for any person to drive upon the public highways any motor scooter, as defined in section 286-2, the exhaust pipe or muffler of which has been so changed from the factory design as to increase the volume or audibility of the explosions within the motor thereof. [L 1941, c 140, §2; RL 1945, §11718; RL 1955, §311-24; HRS §291-22; am L 1979, c 105, §28]



§291-23 - Penalty.

§291-23  Penalty.  Whoever is convicted of violating any of the provisions of section 291-22 shall be fined not more than $100. [L 1941, c 140, §4; RL 1945, §11720; RL 1955, §311-26; HRS §291-23; am L 1978, c 222, §6]



§291-24 - Motorcycles and mopeds, noisy mufflers; penalty.

§291-24  Motorcycles and mopeds, noisy mufflers; penalty.  (a)  Every motorcycle and moped moving under its own power on a public highway shall at all times be equipped with a muffler in constant operation to prevent any excessive or unusual noise and no such muffler or exhaust system shall be equipped with a cutout, bypass, or similar device.  No person shall modify the exhaust system of a motorcycle or a moped in a manner which will amplify or increase the noise emitted by the motor of such motorcycle or moped above that emitted by the muffler originally installed on the motorcycle or moped except a motorcycle or moped that:

(1)  Has three wheels;

(2)  Is powered by an electric motor;

(3)  Has a full body enclosed cab; and

(4)  Has a seat belt assembly or a child restraint system for the driver and passenger;

shall not be required to be equipped with a muffler.

(b)  As used in this section, "muffler" means a device consisting of a series of chambers or baffle plates, or other mechanical design, for the purpose of receiving exhaust gas from the engine of the motorcycle or moped, and being effective in reducing noise.

(c)  Whoever violates this section shall be fined not more than $100. [L 1949, c 21, §1; RL 1955, §311-27; HRS §291-24; am L 1978, c 222, §7; am L 1986, c 189, §1; am L 1994, c 120, §4]



§291-24 - .

[§291-24.5]  Motor vehicle muffler.  (a)  No person shall use on a public highway, sell, alter or install a muffler which will noticeably increase the noise emitted by a motor vehicle above that emitted by the vehicle as equipped from the factory.

(b)  Any violation of this section shall constitute a violation and shall be enforceable by police officers.  The fine for this violation shall be not less than $25 nor more than $250 for each separate offense.  Any person who violates the provisions of this section may be issued a summons or citation for such violation. [L 1977, c 79, §1]



§291-24.6 - Motor vehicle alarm systems.

§291-24.6  Motor vehicle alarm systems.  (a)  "Motor vehicle alarm system" means any device that is designed or used for the detection of an unauthorized entry into a motor vehicle, or for alerting others to the commission of an unlawful act, or both, and that emits a sound when activated.

(b)  If a motor vehicle alarm system installed in a motor vehicle is activated and emits a sound for more than five continuous minutes, the registered owner of the motor vehicle shall be fined not more than $100; provided that after the third violation within a five-year period, the fine shall be:

(1)  $250 for the fourth violation;

(2)  $375 for the fifth violation; and

(3)  $500 for a sixth or subsequent violation.

(c)  An offense under this section shall be a violation for which a police officer shall issue a summons or citation to the registered owner of the vehicle. [L 1984, c 104, §1; am L 2004, c 102, §1; am L 2005, c 74, §2]



§291-25 - Lights for motor vehicles, motorcycles, motor scooters, motorized bicycles.

§291-25  Lights for motor vehicles, motorcycles, motor scooters, motorized bicycles.  (a)  From thirty minutes after sunset until thirty minutes before sunrise, every motor vehicle moving upon any public highway shall carry at the front thereof at least two lighted head lamps which shall display white lights of equal candle power.  The head lamps shall be securely mounted, not less than twenty-two inches nor more than fifty-four inches above the road surface when measured to the head lamp center, on a rigid part of the vehicle designed specifically for head lamp installation by the manufacturer, and so arranged, adjusted, and constructed that, when the motor vehicle is fully loaded, any pair of headlights under the conditions of use shall produce a light sufficient to reveal any person, vehicle, or substantial object on the highway straight ahead of the motor vehicle for a distance of two hundred feet.

The light when measured at a distance of one hundred feet directly in front of the motor vehicle, and at a height of sixty inches above the level surface on which the motor vehicle stands, shall not exceed two thousand four hundred apparent candle power, nor shall this candle power be exceeded at a greater height than sixty inches.

When measured at a distance of one hundred feet ahead of the motor vehicle and seven feet or more to the left of the axis of the same, and at a height of sixty inches above the level surface on which the motor vehicle stands, the light shall not exceed eight hundred apparent candle power.

(b)  During the time specified in subsection (a), every motorcycle, motor scooter, or motorized bicycle while moving on a public highway shall carry, at the front thereof, at least one lighted headlight which shall give a light of such power and so distributed as provided in subsection (a); provided that any motorcycle, motor scooter, or motorized bicycle with a side car or similar contrivance attached shall, in addition to the foregoing required light, carry on the side car or similar contrivance a lighted lamp visible from a point at least two hundred feet ahead of the vehicle.  Any headlight required by this subsection shall display white light and shall be securely mounted, not less than twenty-four inches nor more than fifty-four inches above the road surface when measured to the headlight's center on a rigid part of the vehicle designed specifically for installation of a light by the manufacturer. [RL 1945, pt of §11707; am L 1953, c 260, §1; RL 1955, §311-7; HRS §291-25; am L 1985, c 105, §2; am L 2007, c 7, §2]



§291-26 - Testing lights.

§291-26  Testing lights.  All devices or adjustments used in connection with lights upon motor vehicles to enable the same to comply with this chapter, shall not be used until approved by the chief of police or the chief of police's authorized subordinate of the county wherein the vehicle is registered.

The cost of testing any device shall be borne by the person submitting the same; provided that this cost shall not exceed the sum of $50.

No person shall drive, operate, or propel a motor vehicle without an approved device or adjustment upon its headlights unless the headlights have been tested and approved by the chief of police or the chief of police's authorized subordinate of the county wherein the vehicle is registered.  The cost of testing shall be borne by the person offering the same for test as provided in this section. [RL 1945, pt of §11707; RL 1955, §311-8; HRS §291-26; gen ch 1985]



§291-27 - REPEALED.

§291-27  REPEALED.  L 1974, c 133, §7.



§291-28 - Lights for loads.

§291-28  Lights for loads.  In any case where a vehicle is loaded with any material in such a manner that any portion of the load extends toward the rear four feet or more beyond the rear of the bed or body of the vehicle, there shall be displayed at the extreme end of the load, at the times and under the conditions hereinbefore specified, in addition to the ordinary rear or tail light hereinbefore required to be displayed on the vehicle, a red light plainly visible under ordinary atmospheric conditions at least two hundred feet from the rear; provided that at other times while the vehicle is upon the public highway, a red flag or cloth not less than sixteen inches square shall be displayed at the extreme rear of the load. [RL 1945, pt of §11707; RL 1955, §311-10; HRS §291-28]



§291-29 - Lights for other vehicles.

§291-29  Lights for other vehicles.  All vehicles other than those specified in section 291-25 shall during the time mentioned in such section when upon the public highway, carry a lighted light on the extreme width of each side so arranged that a light from the lamps shall be visible in every direction at least two hundred feet. [RL 1945, pt of §11707; RL 1955, §311-11; HRS §291-29; am L 1979, c 105, §29]



§291-30 - Spotlights.

§291-30  Spotlights.  No spotlight shall be used in any city, town, or village, and no spotlight shall be so used as to shine in the eyes of the drivers of approaching passing vehicles, and when used every spotlight shall be turned off not less than two hundred feet from an approaching vehicle. [RL 1945, pt of §11707; RL 1955, §311-12; HRS §291-30]



§291C-147 - .

§291-31  Tail lights on vehicles, motorcycles and motor scooters.  (a)  From thirty minutes after sunset to thirty minutes before sunrise, at any time while a vehicle, other than a bicycle, motorcycle or motor scooter, is operated on any public highway, there shall be displayed at the rear thereof at least two tail lights, spaced as far apart as practicable, which shall display red lights visible not less than two hundred feet from the rear thereof; provided that vehicles manufactured prior to 1968 originally equipped with a single tail light assembly need only display a single tail light; and where a registration number plate is required by law to be carried on the rear thereof, the same shall be illuminated by a white light in such manner that the registration number thereon can be plainly distinguished at a distance of not less than fifty feet from the rear thereof.

(b)  From thirty minutes after sunset to thirty minutes before sunrise, at any time while a motorcycle or motor scooter is operated on any public highway, there shall be displayed at the rear thereof, a tail light which shall display a red light visible not less than two hundred feet from the rear thereof; and if a registration number plate is required by law to be carried on the rear of the motorcycle or motor scooter, the same shall be illuminated by a white light in such manner that the registration number thereon can be plainly distinguished at a distance of not less than fifty feet from the rear thereof. [RL 1945, pt of §11707; RL 1955, §311-13; HRS §291-31; am L 1984, c 125, §1]

Cross References

Bicycle lights, see §291C-147.

Moped lights, see §291C-200.



§291-31 - .

§291-31.5  Blue lights prohibited for motor vehicles, motorcycles, motor scooters, bicycles, mopeds.  (a)  No person shall knowingly operate, affix or cause to be affixed, display, or possess any lamp, reflector, or illumination device that appears to be the color blue, or colors blue and red, upon any motor vehicle, motorcycle, motor scooter, bicycle, or moped except for:

(1)  County law enforcement vehicles authorized and approved by the chief of police of the county in which the vehicle is operated;

(2)  Department of public safety law enforcement vehicles with blue and red lamps, reflectors, or illumination devices authorized and approved by the director of public safety; or

(3)  Department of land and natural resources division of conservation and resources enforcement vehicles with blue and red lamps, reflectors, or illumination devices authorized and approved by the chairperson of the board of land and natural resources.

This prohibition shall not apply to factory-installed instrument illumination.

(b)  Any violation of this section shall be punished by a fine not exceeding $1,000, or by imprisonment not exceeding one year, or both. [L 1985, c 182, §1; am L 1991, c 210, §1; am L 2007, c 109, §1]



§291-32 - Penalties.

§291-32  Penalties.  (a)  The use or operation of any motor vehicle not equipped with lights in conformity with sections 291-25 to 291-31 upon the public highways is prohibited during the period specified in section 291-25(a).

(b)  Whoever violates any of the provisions of this section, or of sections 291-25 to 291-31, shall be fined not more than $10.  Each violation shall be deemed a separate offense, and a subsequent violation of the same provision within a one-year period shall be subject to twice the fine imposed upon the prior conviction therefor. [L 1892, c 28, §§1, 2; am L 1903, c 8, §2; am L 1909, c 27, §1; RL 1925, §4400; am L 1929, c 143, §2; RL 1935, §6290; RL 1945, §11708; RL 1955, §311-14; HRS §291-32; am L 2005, c 74, §3]



§291-33 - Projections on face of wheels prohibited.

§291-33  Projections on face of wheels prohibited.  There shall not be operated or moved upon any public road, street, or highway within the State, any vehicle, motor vehicle, or other power vehicle the face of the wheels of which are fitted or equipped with flanges, ribs, clamps, cleats, lugs, chains, spikes or other projections, other than rubber blocks, destructive to the road surfaces.  This provision applies to all rings or flanges upon guiding or steering wheels of such vehicles, but it shall not be so construed as to prevent (1) the use of ordinary detachable tire or skid chains, or (2) the use of studded snow tires on either the Mauna Kea access road above Hale Pohaku or on any other road within the Mauna Kea Science Reserve leased to the University of Hawaii.

This section shall not apply to traction engines, tractors, or other vehicles of the tracklaying type when the portions of the movable tracks in contact with the roadway surface present plane surfaces of sufficient area to prevent damage thereto. [L 1941, c 216, pt of §1; RL 1945, §11712; RL 1955, §311-18; HRS §291-33; am L 1991, c 59, §1]



§291-34 - Size of vehicles; width, height, and length.

§291-34  Size of vehicles; width, height, and length.  (a)  Width.  No motor vehicle or other power vehicle having an overall width greater than nine feet, including load, shall be operated or moved upon any public road, street, or highway within the State, except as hereinafter provided.

(b)  Height.  No motor vehicle or other power vehicle having an overall height greater than fourteen feet, including load, shall be operated or moved upon any public road, street, or highway within the State except as hereinafter provided; and provided further that no motor vehicle or other power vehicle shall be operated under or through any bridge or other highway structure if the height of the motor vehicle or other power vehicle exceeds the posted height for the bridge or other highway structure.

(c)  Length:

(1)  No single motor vehicle or other power vehicle having a total overall length greater than forty-five feet, including load, shall be operated or moved upon any public road, street, or highway within the State,  except as provided in this subsection;

(2)  No truck-tractor and semitrailer having a total overall length greater than sixty-five feet, including load, shall be operated or moved upon any public road, street, or highway, other than interstate highways and certain qualifying federal aid highways as designated by the director of transportation, within the State, except as provided in this subsection; provided that:

(A)  For truck-tractors and semitrailers used for agricultural purposes and public utilities maintenance and service vehicles, the total combined length of the truck-tractor and semitrailer or public utility maintenance and service vehicle shall not exceed sixty-five feet in length;

(B)  The length of the semitrailer shall not exceed forty-eight feet in length; and

(C)  The length of an articulated bus for public transit purposes shall not exceed eighty-two feet in length, and shall not consist of more than three units;

(3)  No combination of motor vehicles or other power vehicles coupled together shall consist of more than two units and no combination of vehicles having a total overall length greater than sixty-five feet, including load, shall be operated or moved upon any public road, street, or highway other than interstate highways and certain qualifying federal aid highways as designated by the director of transportation, within the State, except as provided in this subsection.  A truck-tractor and semitrailer shall be regarded as a single unit when determining the number of units in a combination;

(4)  No motor vehicle, self-propelled construction or farm equipment, trailer, or semitrailer shall be operated upon any public road, street, or highway within the State if it is carrying or otherwise has projecting to the front or rear, a load, boom, mast, or other projecting structure or attachment unless:

(A)  With respect to self-propelled construction or farm equipment:

(i)  The length of the equipment measured on a horizontal axis, including the projection, is not greater than forty-five feet;

(ii)  The projection is either held securely in place or is controlled by the driver or an operator;

(iii)  The projection does not obstruct the driver's vision;

(iv)  The projection does not impair the driver's ability to control the equipment;

(v)  The projection beyond the front tires is at least seven feet above the roadway surface; and

(vi)  The projection does not extend more than four feet past the extremity of the piece of equipment, or if it extends more than four feet, an escort vehicle is provided by the owner or operator either to the front or to the rear of the projection to call attention to the projection; or

(B)  With respect to a motor vehicle, or a motor vehicle with attached trailer or semitrailer:

(i)  The overall length of a motor vehicle including the projection, is not greater than forty-five feet or the overall length of the motor vehicle with attached trailer or semitrailer, including the projection, is not greater than sixty feet except that this limitation on a motor vehicle with attached trailer or semitrailer, including the projection, shall not be applicable on interstate highways and certain qualifying federal aid highways, as designated by the director of transportation;

(ii)  The projection is either held securely in place or is controlled by the driver or an operator;

(iii)  The projection does not obstruct the driver's vision;

(iv)  The projection does not impair the driver's ability to control the equipment;

(v)  The projection beyond the front tires is at least seven feet above the roadway surface; and

(vi)  The projection does not extend more than four feet past the extremity of the trailer or semitrailer, or, if it extends more than four feet, an escort vehicle is provided by the owner or operator either to the front or to the rear of the projection to call attention to the projection;

(5)  The limitations in this subsection upon length shall not apply to vehicles transporting pipe, poles, timbers, reinforcing steel, structural steel, or other objects of a structural nature that cannot be readily dismembered; provided that when transported by night every vehicle shall be equipped with a sufficient number of clearance lamps upon the extreme ends of any projecting load to clearly mark the dimensions of the load. [L 1941, c 216, pt of §1; RL 1945, §11713; RL 1955, §311-19; HRS §291-34; am L 1969, c 37, §1; am L 1971, c 133, §1; am L 1978, c 32, §1; am L 1980, c 76, §1; am L 1981, c 61, §1; am L 1983, c 188, §1; am L 1991, c 26, §1; am L 1994, c 28, §1; am L 1995, c 115, §1; am L 1999, c 184, §1; am L 2009, c 83, §1]



§291-35 - Gross weight, axle, and wheel loads.

§291-35  Gross weight, axle, and wheel loads.  No motor vehicle or other power vehicle or combination of such vehicles equipped wholly with pneumatic tires, which has a total gross weight, including vehicle and load, an axle load, or a wheel load in excess of the limits set forth in this section shall be operated or moved upon any public road, street, or highway within the State; provided that the maximum gross weight, axle loads, and wheel loads allowed under this section shall be inapplicable when its application would adversely affect the receipt of federal funds for highway purposes; and provided further that no vehicle or combination of vehicles shall be operated on or moved over any bridge or other highway structure if the total gross weight, including vehicle and load, exceeds the posted maximum gross load limitation for the bridge or other highway structure.

(1)  The total gross weight, in pounds, imposed on any public road, street, or highway within the State by any group of two or more consecutive axles, on a vehicle or combination of vehicles shall not exceed the following when the distance between the first and last axles of the group under consideration is:

(A)  Forty inches or less, the weight imposed shall not exceed twenty-two thousand five hundred pounds.

(B)  More than forty inches but not more than eight feet, the weight imposed shall not exceed thirty-four thousand pounds.  This grouping of two consecutive axles shall be known as tandem axle.

(2)  The total gross weight, in pounds, imposed on interstate highways within the State by any group of two or more consecutive axles, on a vehicle or combination of vehicles shall not exceed that resulting from application of the formula:

W = 500 (LN/(N-1) + 12N + 36)

when the distance between the first and last axles of the group under consideration is over eight feet and where W = maximum weight in pounds carried on any group of two or more axles computed to the nearest 500 pounds,

L = Distance in feet between the extremes of any group of two or more consecutive axles, to the nearest foot, and

N = Number of axles in group under consideration;

provided that two consecutive sets of tandem axles may carry a gross load of 34,000 pounds each providing the overall distance between the first and last axles of such consecutive sets of tandem axles is thirty-six feet or more and provided also that the overall gross weight does not exceed 80,000 pounds.

(3)  The total gross weight, in pounds, imposed on any public road, street, or highway, other than interstate highways, within the State by a vehicle or combination of vehicles shall not exceed that determined by the formula:

W = 900(L + 40)

when the distance between the first and last axles of the group under consideration is over eight feet and where W = maximum weight in pounds carried on any group of two or more axles computed to the nearest 500 pounds and

L = Distance in feet between the extremes of any group of two or more consecutive axles, to the nearest foot;

provided also that the overall gross weight does not exceed 88,000 pounds.

(4)  No vehicle or combination of vehicles shall be used or operated on any public road, street, or highway within the State (A) with a load upon any single or tandem axle or combination of axles which exceeds the carrying capacity of the axles specified by the manufacturer, or (B) with a total weight in excess of its designed capacity as indicated by its designed gross vehicle weights or gross combination weights.

(5)  The total gross weight imposed upon the public road, street, or highway by any single axle shall not exceed twenty-two thousand five hundred pounds.  For the purpose of this section, axles placed in the same transverse plane and are spaced forty inches or less apart, shall be considered as one axle.

(6)  The total gross weight imposed upon the public road, street, or highway by any one wheel, either single or dual mounting, shall not exceed eleven thousand two hundred and fifty pounds.

(7)  The director of transportation, in the case of state highways, or the county engineer, in the case of county roads and streets, may place and maintain signs to limit the gross weight of a vehicle or combination of vehicles traveling over a bridge or other highway structure in the interest of public safety when it is determined through engineering investigation and analysis that the theoretical load carrying capacity of the bridge or structure is less than the maximum gross vehicular weight allowed by this chapter.  In determining the weight limits and in posting the weight limit signs, the director or the county engineer need not comply with rulemaking provisions of chapter 91; provided that if any person objects to the weight limits, the person may object to the rule as provided in chapter 91. [L 1941, c 216, pt of §1; am L 1943, c 76, §1; RL 1945, §11714; am L 1949, c 94, §1; RL 1955, §311-20; am L 1957, c 251, §1; am L Sp 1959 2d, c 1, §26; am L 1967, c 48, §1; HRS §291-35; am L 1970, c 168, §1; am L 1971, c 75, §1; am L 1977, c 184, §1; am L 1980, c 281, §1; am L 1986, c 42, §1; am L 1989, c 311, §1; am L 1990, c 32, §1; am L 1993, c 82, §1]



§291-35 - .

§291-35.1  Regulation of bumper height.  Maximum bumper heights of motor vehicles shall be determined by the weight category of gross vehicle weight rating (GVWR) as measured from a level surface to the highest point on the bottom of the bumper.  Maximum heights are as follows:

Gross Vehicle Weight Rating  Front         Rear

Passenger vehicles           22 inches     22 inches

4,500 lbs. and under         29 inches     29 inches

4,501 lbs. to 7,500 lbs.     33 inches     33 inches

7,501 lbs. to 10,000 lbs.    35 inches     35 inches

For any vehicle with bumpers or attaching components which have been modified or altered from the original manufacturer's design to conform with the maximum bumper height requirements of this section, the bumper height shall be measured from a level surface to the bottom of the bumper.  The vehicle frame rail, measured from a level surface to the bottom of the vehicle frame rail, shall not exceed the attached bumper height.  The maximum distance between vehicle body to vehicle frame rail shall not exceed three inches.  The distance between the vehicle body to vehicle frame rail shall be measured from the vehicle body mount seat to the vehicle frame rail mount seat.  "Bumper", for purposes of this section means a horizontal load bearing protective system installed on a motor vehicle which is constructed of sturdy materials that will not shatter or split upon moderate impact and provides adequate protection against damages to the front and rear external lighting and reflective devices, hood, trunk, doors, painted surfaces, cooling system, exhaust system, and other components during a low speed impact.  Any vehicle that exceeds the Vehicle Equipment Safety Commission - Regulation 12 recommended bumper height, based on the gross vehicle weight rating, shall be equipped with an audible reverse warning system.  The audible reverse warning system is not required on any open cab vehicle with a distance of less than four feet from the rear of the driver's seating position to the rear most part of the vehicle body. [L 1984, c 291, §1; am L 1985, c 122, §1]



§291-36 - Exceptions.

§291-36  Exceptions.  (a)  The director of transportation, in the case of state highways, or the county engineer, in the case of county roads and streets, may, upon application in writing, issue a written permit authorizing the applicant to operate or move a vehicle or combination of vehicles, self-propelled construction or farm equipment, or special mobile equipment of dimensions or weights, including loads or both, which exceed the limits set in sections 291-34 and 291-35.

(b)  The director of transportation, in the case of state highways, or the county engineer, in the case of county roads and streets, may issue a permit authorizing the applicant to operate vehicles or combinations of vehicles which exceed the limits set forth in section 291-35 when carrying products from the place where they are harvested or stored to the place where they are processed or used.

(c)  The application for any such permit shall specifically describe the vehicle or combination of vehicles, the self-propelled construction or farm equipment, the load to be operated or moved, the particular highways over which the permit to operate is requested, and whether such permit is requested for a single trip or for continuous operation.

(d)  The director of transportation or county engineer may if the director of transportation or county engineer determines that adequate precautions will be taken to protect persons and property issue the permit and may in the permit limit the number of trips, establish seasonal or other time limitations during which the permit is valid, prescribe conditions as to route, equipment, speed, escort vehicles, safety measures, or otherwise limit or prescribe conditions of operation under such permit to assure against injury to person and undue damage to the road foundations, surfaces, or structures.  The issuing authority may also require such undertaking or other security as may be deemed necessary to protect the highways and bridges from damage, or to provide indemnity for any injury resulting from such operation.  The permit shall be valid for the period specified or unless sooner revoked by the issuing authority.

(e)  Every such permit shall be carried in the vehicle or combination of vehicles or the self-propelled construction or farm equipment to which it refers and shall be open to inspection of any peace officer or traffic officer or employee charged with the care or protection of the highways; provided that in the case of annual permits, this requirement may be met where a copy of the permit is carried in the vehicle, and the original permit is readily available for inspection from the operator's offices in the county of issuance.

(f)  The owner of any vehicle or combination of vehicles or self-propelled construction or farm equipment found operating in violation of the terms or conditions of any permit or over sections of the highway not covered by the permit shall be subject to the penalties provided in section 291-37.

(g)  The restrictions of sections 291-34 and 291-35 shall not apply to the operation of motor vehicles on roads now under the control of the counties where a private individual or corporation actually maintains the county road or roads under an agreement in writing filed with the respective county or city council.  The agreement shall also provide that the individual or corporation shall repair all damages caused to such roads by vehicles or other self-propelled equipment belonging to or under the control of the individual or corporation and upon failure of the individual or corporation to repair such road or roads as provided in such agreement, the county may repair such damages and charge the cost thereof to and collect the same from the individual or corporation.

(h)  Nothing in this chapter shall prevent motor vehicles with a width of greater than nine feet, including load, from crossing any public road, street, or highway within the State.

(i)  No provision herein shall be so construed as to prevent the passage of ordinances by any county which impose restrictions more severe in nature.

(j)  A fee shall be charged for each permit issued by the director of transportation as follows:

(1)  Single trip permit for loads less than 1.35 times the allowable load or less than 14 feet in width.... $ 5.

(2)  Continuous trip permit for loads less than 1.35 times the allowable load or less than 14 feet in width.... $10.

(3)  Overweight permit in excess of 1.35 times the allowable load................................................ $25.

(4)  Oversize permit for width in excess of 14 feet.. $25.

Such fee shall be deposited in the State's account for special funds for highways.

(k)  Notwithstanding any law to the contrary, no permit shall be required for any vehicle or combination of vehicles used in agricultural operations or activities which only crosses any public road, street, or highway within the State at locations approved by the director of transportation, in the case of state highways, or the county engineer, in the case of county roads and streets; provided that:

(1)  The owners of vehicles transporting agricultural products and equipment shall construct and maintain structurally suitable pavement sections at each crossing;

(2)  These owners shall provide for the cleaning and removal of all debris and mud generated by their operation;

(3)  The maximum length of vehicles transporting agricultural products shall be limited to not more than eighty feet; and

(4)  The maximum length of vehicles, including load, used in transporting agricultural equipment shall be limited to not more than one hundred feet. [L 1941, c 216, pt of §1; am L Sp 1941, c 39, §1; RL 1945, §11715; am L 1949, c 94, §2; RL 1955, §311-21; am L 1957, c 251, §2; am L Sp 1959 2d, c 1, §26; HRS §291-36; am L 1971, c 75, §2 and c 133, §2; am L 1977, c 184, §2; am L 1978, c 192, §2; am L 1980, c 281, §2; gen ch 1985]



§291-37 - Penalties.

§291-37  Penalties.  (a)  Any person who omits to perform any of the acts required by, or who commits any of the acts prohibited by, sections 291-2 to 291-33, or any rules adopted to enforce those sections, shall be guilty of a violation and shall be fined not less than $25 nor more than $1,800, except as otherwise provided.

Any person who omits to perform any of the acts required by, or who commits any of the acts prohibited by, section 291-34, 291-35, or 291-36 shall be fined in accordance with the following tables:

The fine for a

If the excess weight is:       violation shall be:

100 to 1,500 pounds               $250

1,501 to 2,000 pounds                260

2,001 to 2,500 pounds                280

2,501 to 3,000 pounds                320

3,001 to 3,500 pounds                360

3,501 to 4,000 pounds                400

4,001 to 4,500 pounds                450

4,501 to 5,000 pounds                500

5,001 to 5,500 pounds                550

5,501 to 6,000 pounds                600

6,001 to 6,500 pounds                660

6,501 to 7,000 pounds                720

7,001 to 7,500 pounds                780

7,501 to 8,000 pounds                840

8,001 to 8,500 pounds                910

8,501 to 9,000 pounds                980

9,001 to 9,500 pounds               1050

9,501 to 10,000 pounds               1120

10,001 pounds and over               1160

If the excess dimension is:        The fine shall be:

Up to 5 feet               $ 50

Over 5 feet and up to 10 feet                100

Over 10 feet and up to 15 feet               150

Over 15 feet                200

For the purposes of this section, "person" means the driver of the vehicle unless the driver is an employee in the scope and course of employment, in which case "person" means the employer of the driver.  In the case of the transportation of a sealed container or transportation by flatrack, "person" means:

(1)  The individual or company the cargo is consigned to; or

(2)  The individual or company located in the State shipping the cargo.

The consignee or the shipper shall not be cited if the power units' drive axle group is overweight, and the weight is not more than that allowed for a tandem axle with any applicable tolerances.

All penalties imposed and collected for violations of sections 291-33 to 291-36 shall be paid into the state highway fund.

The department of transportation shall institute a system where the fine, based on the tables in this subsection, may be mailed in when the citation or penalty is not to be contested.  This system shall include an ability for the owner of the vehicle or combination of vehicles to request the operator be held harmless and the citation be transferred to that owner of the vehicle or combination of vehicles.

(b)  When a vehicle or combination of vehicles including load is found to be in violation of any provision contained in sections 291-33 to 291-36, and the operator of such vehicle or combination of vehicles is a subordinate or employee, the courts shall take judicial notice of this relative subordinate position and, conditions warranting, hold the operator harmless and impose the applicable penalties against the owner of the vehicle or combination of vehicles.  The owner of the vehicle or combination of vehicles shall mean persons or officers of firms or corporations, who owns the transporting vehicle or who operates the vehicle under a bona fide lease agreement. [L 1941, c 216, pt of §1; RL 1945, §11716; RL 1955, §311-22; HRS §291-37; am L 1977, c 184, §3; am L 1980, c 281, §3; am L 1989, c 57, §1; am L 1992, c 43, §1 and c 179, §1; am L 1994, c 30, §2; am L 2005, c 66, §1; am L 2007, c 209, §1]



§291-38 - REPEALED.

§291-38  REPEALED.  L 1976, c 45, §3.



§291-39 - Enforcement.

§291-39  Enforcement.  (a)  For the purpose of the enforcement of sections 291-33 to 291-36, the powers of police officers are conferred upon the director of transportation and any motor carrier safety officer.  Every police officer and motor carrier safety officer shall enforce compliance with sections 291-33 to 291-36, with the technical assistance of the department of transportation.  In the enforcement of sections 291-34 to 291-36 such officers may require the driver of a vehicle to stop and submit to:

(1)  The measurement of the dimensions of the vehicle and load;

(2)  The examination of the certificate of weight; and

(3)  The weighing of vehicles and load by means of either wheel load weighers, axle load scales, or vehicle scales, if such scales are within two miles of the place where the vehicle is stopped.

(b)  The department of transportation is authorized to provide the necessary technical assistance to police officers and motor carrier safety officers to determine compliance or noncompliance with sections 291-34 to 291-36.  Whenever the department of transportation determines that the size or weight of a vehicle does not comply with sections 291-34 to 291-36, the police officers or motor carrier safety officers may require the driver to move the vehicle to a suitable place and to remain there until the vehicle and load are brought into compliance with the limits prescribed by this chapter.  If any of the load must be removed from the vehicle in order to comply with sections 291-34 to 291-36, the removal and all risks caused by or resulting from the removal shall be the responsibility of the owner or operator of the vehicle.

(c)  Notwithstanding any other provisions of this chapter, no enforcing officer shall issue a citation for violation of section 291-35 unless:

(1)  The violator exceeds the applicable maximum weight by more than five per cent when a portable axle scale is used; or

(2)  The violator exceeds the applicable maximum weight by more than two per cent when a permanently installed axle load scale is used.

This subsection shall not apply to interstate highways.

(d)  Police officers and motor carrier safety officers shall issue citations to any person violating sections 291-33 to 291-36, except as specified in subsection (c).

(e)  The driver of any vehicle who fails or refuses to stop and submit the vehicle and load to measuring or weighing when directed by a police officer or motor carrier safety officer or who fails or refuses to otherwise comply with this section, shall be fined as provided in section 291-37. [L 1977, c 184, §4; am L 1980, c 281, §4; am L 1983, c 188, §2; am L 1992, c 179, §2]



§291-51 - Definitions.

PART III.  PARKING FOR DISABLED PERSONS

§291-51  Definitions.  As used in this part, the following terms have the following meanings:

"Access aisle" means the area that is adjacent to a parking space reserved for a person with a disability and that is to be used exclusively by that person for the purpose of entering and exiting a vehicle.

"Certificate of disability" means a medical statement issued by a licensed practicing physician, which verifies that a person is disabled, limited, or impaired in the ability to walk.

"Disability and communication access board" means the disability and communication access board established by chapter 348F.

"International symbol of access" means the symbol adopted by Rehabilitation International in 1969 at its Eleventh World Congress on Rehabilitation of the Disabled.

"Issuing agency" means an agency authorized by a county to issue removable windshield placards, temporary removable windshield placards, special license plates, and identification cards pursuant to this part.

"Parking space reserved for persons with disabilities" means a public or private parking space, including the access aisle, designated for the use of a person with a disability that is designed and constructed in compliance with the requirements of the federal Americans with Disabilities Act of 1990, as

amended, and related rules and guidelines, and is marked with a sign designating the parking space as reserved for persons with disabilities.

"Person with a disability" means a person with a disability which limits or impairs the ability to walk, and who, as determined by a licensed practicing physician:

(1)  Cannot walk two hundred feet without stopping to rest, due to a diagnosed arthritic, neurological, orthopedic, renal, vascular, or oncological condition;

(2)  Cannot walk without the use of, or assistance from, a brace, cane, crutch, another person, prosthetic device, wheelchair, or other assistive device;

(3)  Is restricted by lung disease to such an extent that the person's forced (respiratory) expiratory volume for one second, when measured by spirometry, is less than one liter, or the arterial oxygen tension is less than sixty mm/hg on room air at rest;

(4)  Uses portable oxygen; or

(5)  Has a cardiac condition to the extent that the person's functional limitations are classified in severity as Class III or Class IV according to the standards set by the American Heart Association.

"Private entity" means a private owner or lessee of a parking facility or site where invitation to the general public is expressed or implied.

"Private parking" means a privately owned parking facility or site where invitation to the general public is expressed or implied.

"Public entity" means the State or any of its counties.

"Public parking" means a parking facility or site under state or county jurisdiction.

"Removable windshield placard" means a two-sided, hanger-style placard issued under this part to a person with a disability who presents a certificate of disability that verifies that the applicant's disability is expected to last for at least four years.

"Sign designating the parking space as reserved for persons with disabilities" means a sign which contains:

(1)  The words, "Reserved Parking";

(2)  The international symbol of access;

(3)  Words indicating that the space is reserved for parking by persons with disabilities who have valid placards or special license plates; and

(4)  The maximum fine for parking illegally in the space.

"Special license plate" means a license plate that displays the international symbol of access:

(1)  In a color that contrasts to the background; and

(2)  In the same size as the letters or numbers on the plate.

"Temporary removable windshield placard" means a two-sided, hanger-style placard issued under this part to a person with a disability who presents a certificate of disability that verifies the person's disability in monthly increments, which shall not exceed six months. [L 1984, c 46, pt of §2; am L 1986, c 213, §1; am L 1992, c 46, §3; am L 1997, c 308, §5; am L 1999, c 282, §5; am L 2001, c 297, §2; am L 2002, c 16, §15; am L 2003, c 30, §2]



§291 51 - .3 Reimbursement to counties.

§291‑51.3  Reimbursement to counties.  The State shall reimburse the counties for the unit cost of issuing a removable windshield placard or a temporary removable windshield placard on behalf of the State.  Beginning July 1, 2006, the rate of the per unit cost reimbursement shall be $12.  All fees collected by the counties for issuing removable and temporary removable windshield placards shall be deposited into the state general fund. [L 2006, c 269, §1; am L 2007, c 77, §1]



§291-51.4 - Fraudulent verification of an applicant as a person with a disability; penalty.

[§291-51.4]  Fraudulent verification of an applicant as a person with a disability; penalty.  A physician who fraudulently verifies that an applicant is a person with a disability to enable the person to represent to the issuing agency that the person is qualified to obtain a removable windshield placard, temporary removable windshield placard, or special license plates shall be guilty of a petty misdemeanor.  Each fraudulent verification shall constitute a separate offense. [L 2001, c 297, pt of §1]



§291-51.5 - Special license plates.

§291-51.5  Special license plates.  Upon application by a person with a disability, each county shall issue special license plates for the vehicle registered in the applicant's name if the vehicle is primarily used to transport that person.  The fee for the issuance of special license plates shall not exceed the fee charged for similar license plates for the same class vehicle. [L 1992, c 46, pt of §2; am L 1997, c 308, §6; am L 2001, c 297, §3]



§291 51 - .6 Issuance of temporary removable windshield placards.

§291‑51.6  Issuance of temporary removable windshield placards.  Each county shall issue one temporary removable windshield placard and a second temporary removable windshield placard to each applicant who requests and presents a certificate of disability that verifies the duration of the applicant's disability in monthly increments, which shall not exceed six months, and upon payment of a fee to the issuing agency.  All fees collected by the counties for issuing temporary removable windshield placards shall be deposited into the state general fund.  The temporary removable windshield placard shall be designed, fabricated, and sold to the counties at a rate negotiated by the disability and communication access board. [L 1992, c 46, pt of §2; am L 1997, c 308, §7; am L 2001, c 297, §4; am L 2003, c 30, §3; am L 2006, c 269, §2; am L 2007, c 77, §2]



§291-51.7 - Reciprocity.

§291-51.7  Reciprocity.  The State, counties, and private property owners shall recognize removable windshield placards, temporary removable windshield placards, and special license plates which have been issued by authorities of other states and countries, for the purpose of identifying persons permitted to:

(1)  Utilize parking spaces reserved for persons with disabilities; or

(2)  Exercise other parking privileges afforded by the State, counties, or private property owners for the benefit of persons with disabilities. [L 1992, c 46, pt of §2; am L 1997, c 308, §8; am L 2001, c 297, §5]



§291 52 - Issuance of removable windshield placard.

§291‑52  Issuance of removable windshield placard.  Each county shall issue one removable windshield placard and a second removable windshield placard to each applicant who so requests and presents a certificate of disability that verifies that the applicant's disability is expected to last for at least four years.  The removable windshield placard shall expire four years after the date of its issuance.  The removable windshield placard shall be designed, fabricated, and sold to the counties at a rate negotiated by the disability and communication access board. [L 1984, c 46, pt of §2; am L 1992, c 46, §4; am L 1997, c 308, §9; am L 1999, c 282, §6; am L 2001, c 297, §6; am L 2003, c 30, §4; am L 2006, c 269, §3]



§291-52.5 - Issuance of identification card.

§291-52.5  Issuance of identification card.  Each issuing agency shall issue one identification card at the same time it issues a removable windshield placard, temporary removable windshield placard, or special license plates to a person with a disability.  [L 2001, c 297, pt of §1; am L 2003, c 30, §5]



§291 52 - .6 Replacement of a lost, stolen, or mutilated removable windshield placard or identification card.

§291‑52.6  Replacement of a lost, stolen, or mutilated removable windshield placard or identification card.  A removable windshield placard, temporary removable windshield placard, or identification card that is reported lost, stolen, or mutilated shall be replaced upon:

(1)  Submittal to the issuing agency of:

(A)  A written statement by a person with a disability that the placard or identification card was either lost, stolen, or mutilated; and

(B)  A completed application for a removable windshield placard, temporary removable windshield placard, or identification card to the issuing agency; and

(2)  Payment of a fee to the issuing agency.

All fees collected by the counties for replacement of a lost, stolen, or mutilated removable windshield placard shall be deposited into the state general fund. [L 2001, c 297, pt of §1; am L 2003, c 30, §6; am L 2006, c 269, §4; am L 2007, c 77, §3]



§291-52.7 - Fraudulent manufacture or alteration of placards and identification cards.

§291-52.7  Fraudulent manufacture or alteration of placards and identification cards.  Any person who fraudulently manufactures or alters a removable windshield placard, temporary removable windshield placard, or identification card for personal use, sale, or issuance to another person to circumvent the issuance requirements of this part, or any person who uses a fraudulently manufactured or altered placard or identification card to circumvent the issuance requirements of this part, shall be guilty of a misdemeanor.  The fraudulent manufacture or alteration of each placard and of each identification card for personal use, sale, or issuance or is otherwise used in violation of this section shall constitute a separate offense. [L 2001, c 297, pt of §1; am L 2003, c 30, §7]



§291-53 - Nontransferability; penalty.

§291-53  Nontransferability; penalty.  The removable windshield placard, temporary removable windshield placard, or special license plates shall not be used by anyone other than the person with a disability to whom it is issued unless it is being used in connection with the transport of the person with a disability.  An unauthorized person using the removable windshield placard, temporary removable windshield placard, or special license plates to obtain the special parking privileges authorized under this part or otherwise afforded by the State or counties, shall be guilty of a traffic infraction under chapter 291D and fined not less than $250 nor more than $500.  A removable windshield placard, temporary removable windshield placard, or special license plates may be confiscated by a law enforcement officer or commissioned volunteer enforcement officer of the county law enforcement agency for any unauthorized use. [L 1984, c 46, pt of §2; am L 1992, c 46, §5; am L 1997, c 308, §10; am L 2001, c 297, §7]



§291-54 - Display of removable and temporary removable windshield placards.

§291-54  Display of removable and temporary removable windshield placards.  The placard shall be displayed in such a manner that it may be viewed from the front and rear of the vehicle by hanging it from the front windshield rearview mirror of a vehicle utilizing a parking space reserved for persons with disabilities.  When there is no rearview mirror, the placard shall be displayed on the dashboard. [L 1984, c 46, pt of §2; am L 1992, c 46, §6; am L 1997, c 308, §11; am L 2001, c 297, §8]



§291-55 - Metered parking privileges.

§291-55  Metered parking privileges.  Any vehicle displaying special license plates, a removable windshield placard, or a temporary removable windshield placard issued under this part shall be permitted to park, without payment of metered parking fees, in any metered parking space for a maximum of two-and-a-half hours or the maximum amount of time the meter allows, whichever is longer.  All parking fees not specifically exempted under this part shall remain in effect. [L 1984, c 46, pt of §2; am L 1990, c 161, §1; am L 1992, c 46, §7; am L 2001, c 297, §9; am L 2003, c 30, §8]



§291 56 - Rules.

§291‑56  Rules.  The disability and communication access board shall adopt rules under chapter 91 to carry out the purposes of this part, including rules for:

(1)  The issuance, renewal, confiscation, revocation, and suspension of removable windshield placards, temporary removable windshield placards, and special license plates;

(2)  Decertification, reciprocity, and the replacement of placards and identification cards;

(3)  The design of the placard, identification card, and special license plates;

(4)  The establishment of fees for placards;

(5)  Signage and marking of parking spaces; and

(6)  Penalties. [L 1984, c 46, pt of §2; am L 1992, c 46, §8; am L 1997, c 308, §12; am L 1999, c 282, §7; am L 2001, c 297, §10; am L 2003, c 30, §9; am L 2006, c 269, §5]



§291-57 - Parking spaces reserved for persons with disabilities; penalties.

§291-57  Parking spaces reserved for persons with disabilities; penalties.  (a)  Any person who uses a parking space reserved for persons with disabilities who:

(1)  Fails to properly display a removable windshield placard, a temporary removable windshield placard, or special license plates;

(2)  Displays an invalid removable windshield placard, an invalid temporary removable windshield placard, or invalid special license plates;

(3)  Uses a removable windshield placard, a temporary removable windshield placard, or special license plate that was not issued to that person or to any passengers occupying the vehicle in the parking space; or

(4)  With or without a removable windshield placard, a temporary removable windshield placard, or special license plates:

(A)  Parks in an access aisle; or

(B)  Obstructs the ingress or egress to a parking space reserved for a person with a disability;

shall be guilty of a traffic infraction under chapter 291D and shall be fined not less than $250 nor more than $500 and pay any costs incurred by the court related to assessing the fine; provided that a person with a disability who has been issued a valid placard or special license plate that is currently in effect, and who has failed to display the placard or license plate while parking in a space reserved for persons with disabilities, shall pay a fine of not less than $25 nor more than $100 and any costs incurred by the court related to assessing the fine.

(b)  Any person who uses a parking space reserved for persons with disabilities and refuses or fails to present an identification card issued under this chapter or the rules adopted thereunder to an enforcement officer upon request shall be guilty of a traffic infraction under chapter 291D and shall be fined not less than $250 nor more than $500.

(c)  Any citation issued under this chapter may be mailed to the violator pursuant to section 291C-165(b). [L 1997, c 308, §2; am L 2001, c 297, §11; am L 2003, c 30, §10]



§291-58 - Requirement to provide parking for persons with disabilities; penalty.

[§291-58]  Requirement to provide parking for persons with disabilities; penalty.  Beginning July 1, 2002, any public or private entity that provides a parking space reserved for persons with disabilities shall comply with this part and any administrative rules adopted under this part.  A private entity that fails to comply with this section shall be fined not less than $250 nor more than $500 for each separate offense.  Each day of violation shall constitute a separate offense.  Any action taken to impose or collect any penalty provided for in this section shall be considered a civil action. [L 2001, c 297, pt of §1]



§291-59 - Enforcement.

[§291-59]  Enforcement.  Notwithstanding any law to the contrary, and in addition to any other authority provided by law that is not inconsistent with the purposes of this part:

(1)  A law enforcement officer may access the property of a private entity to enforce the provisions of this part; and

(2)  A commissioned volunteer enforcement officer may access the property of a private entity during normal business hours of the entity to enforce the provisions of this part;

provided that the private entity's parking lot contains a parking space reserved for persons with disabilities. [L 2003, c 30, §1]



§291-71 - Designation of parking spaces for electric vehicles; charging units.

[PART IV.  MISCELLANEOUS]

Note

Transportation energy transformation grant fund for electric vehicles and innovative diversified transportation energy sources (repealed June 30, 2013).  L 2009, c 156, §8.

Revision Note

Part heading designated by revisor.

[§291-71]  Designation of parking spaces for electric vehicles; charging units.  All public, private, and government parking facilities that are available for use by the general public and have at least one hundred parking spaces shall designate one per cent of parking spaces exclusively for electric vehicles by December 31, 2011, provided that at least one of the parking spaces designated for electric vehicles is located near the building entrance and is equipped with an electric vehicle charging unit.  Spaces shall be designated, clearly marked, and the exclusive designation enforced.  The electric vehicle charging units shall meet recognized standards, including SAE J1772 of the Society of Automotive Engineers.  Owners of multiple parking lots within the State may designate and electrify fewer parking spaces than required in one or more of their owned properties as long as the scheduled requirement is met for the total number of aggregate spaces on all of their owned properties.

When the number of registered electric vehicles in the State reaches five thousand, the spaces designated for electric vehicles shall increase to two per cent of parking spaces.  The number of spaces designated for electric vehicles shall continue to increase by one per cent for each additional five thousand electric vehicles registered in the State until the percentage reaches ten per cent of parking spaces.

For the purposes of this section, "electric vehicle" means an electric vehicle or neighborhood electric vehicle with an electric vehicle license plate. [L 2009, c 156, pt of §4]



§291-72 - Parking spaces reserved for electric vehicles; penalties.

[§291-72]  Parking spaces reserved for electric vehicles; penalties.  (a)  Beginning January 1, 2012, any person who parks a non-electric vehicle in a space designated and marked as reserved for electric vehicles shall receive a warning.

(b)  Beginning July 1, 2013, any person who parks a non-electric vehicle in a space designated and marked as reserved for electric vehicles shall be guilty of a traffic infraction under chapter 291D and shall be fined not less than $50 nor more than $100, and shall pay any costs incurred by the court related to assessing the fine.

(c)  Any citation issued under this section may be mailed to the violator pursuant to section 291C-165(b). [L 2009, c 156, pt of §4]






CHAPTER 291A - NONRESIDENT VIOLATOR COMPACT

§291A-1 - Enactment of compact.

§291A-1  Enactment of compact.  The Nonresident Violator Compact is hereby enacted into law and entered into with all other jurisdictions legally joining herein in the form substantially as follows:

NONRESIDENT VIOLATOR COMPACT

ARTICLE I.  FINDINGS AND DECLARATION OF POLICY

(a)  The party states find that:

(1)  Under present procedures, a nonresident motorist who is arrested in a state other than the nonresident's home state must either post collateral or bond to secure appearance for trial at some later date, or, if unable to post such collateral or bond, the nonresident is taken into custody until collateral or bond is posted or taken directly to court for arraignment to be held.  The purpose of this requirement is to obviate the difficulty of ensuring compliance with the terms of a traffic citation by the nonresident who, if permitted to continue on the nonresident's way after receiving such citation, could return to the nonresident's home state and disregard with impunity the nonresident's duty under the terms of the citation.

(2)  A motorist receiving a traffic citation in the motorist's home state is permitted, except for certain violations, to accept the citation from the officer at the scene of the violation and to immediately continue on the motorist's way after being instructed to comply with the terms of the citation.

(3)  The practice described in paragraph (1) causes unnecessary inconvenience and, at times, causes a hardship for the motorist who is unable at the time to post collateral, furnish a bond, stand trial, or pay the fine and thus is compelled to remain in custody until some arrangement can be made.

(4)  The arrest of a nonresident motorist for a motor vehicle violation is presently consuming an undue amount of law enforcement time.

(b)  It is the policy of each of the party states to:

(1)  Promote compliance with the laws, ordinances, and administrative rules relating to the operation of motor vehicles by their operators in each of the jurisdictions where such operators drive motor vehicles.

(2)  Make the reciprocal recognition of the right of motorists of the party states to accept a citation without delay in all traffic violation cases in which such procedure is permitted whether the motorist is a resident or a nonresident of the state in which the arrest was made.

(3)  Maximize effective utilization of law enforcement personnel and assist the court systems in the efficient disposition of traffic violations.

(4)  Consider an operator who ignores or refuses a citation from a party state to be an unfit or irresponsible person to hold a license to drive.

ARTICLE II.  DEFINITIONS

As used in this compact:

(a)  "Citation" means any citation, summons, ticket, or other document issued by a police officer for violation of a traffic law, ordinance, rule, or regulation which requires the motorist to respond.

(b)  "Collateral" means any bond, cash, or other security deposited to secure an appearance for trial following the issuance by an arresting officer of a citation for a traffic violation.

(c)  "Compact administrator" means the administrative director of the courts or designee.

(d)  "Driver's license" means any license to operate a motor vehicle issued under the laws of the home state.

(e)  "Home state" means the state that has issued and has the power to suspend or revoke the use of the license or permit to operate a motor vehicle.

(f)  "Issuing state" means the state in which the traffic citation was issued to the motorist.

(g)  "Licensing authority" means the administrative director of the courts or designee.

(h)  "Motorist" means the driver of a motor vehicle operating in a party state other than the home state.

(i)  "Nonresident" means a driver who holds a license issued by a party state other than the state in which the citation was issued.

(j)  "Personal recognizance" means a signed agreement by a nonresident that the nonresident will comply with the terms of the citation issued to the nonresident.

(k)  "State" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico, Provinces of Canada, or other countries.

ARTICLE III.  PROCEDURE FOR ISSUING STATE

(a)  An officer making an arrest or citing a nonresident for a traffic violation shall issue a citation as appropriate to all motorists who are residents of the party states and shall not, subject to the exceptions noted in subsection (b) of this Article, require such motorist to post collateral or bond to secure appearance for trial, but may accept such motorist's personal recognizance that the motorist will comply with the terms of the citation.

(b)  No motorist shall be entitled to receive a citation under the terms of subsection (a) of this Article, nor shall any police officer issue such citation under the same terms, in the event the offense for which the citation is issued shall be one of the following:

(1)  An offense for which the issuance of a citation in lieu of a hearing or the posting of collateral, bail, or bond is prohibited by law or court policy; or

(2)  An offense, for which the revocation of the motorist's license would be required upon conviction or forfeiture of collateral.

(c)  Upon the failure of any nonresident to comply with the terms of a traffic citation, the arresting officer or other appropriate official may obtain a warrant for arrest or summons for appearance in court and shall report the failure to the licensing authority of the state in which the arrest was made or the citation for a traffic violation was issued.  If the State of Hawaii is the issuing state, the arresting officer or other appropriate official shall report this failure to the compact administrator.  The report shall clearly identify the person arrested or cited; describe the violation, specifying the section of the traffic law, ordinance, rule, or regulation violated; indicate the location of the offense; and describe the vehicle, and its license number.  The report shall be signed by the arresting officer or other appropriate official.

ARTICLE IV.  PROCEDURE FOR HOME STATE

(a)  Upon receipt of the report as described in Article III, the licensing authority of the state in which the arrest was made or a citation for a traffic violation was issued shall transmit an official copy of the record of the report to the licensing authority of the home state.  If the State of Hawaii is the home state, the licensing authority of the state in which the arrest was made or a citation for a traffic violation was issued shall transmit an official copy of the record of the report to the compact administrator.  If the State of Hawaii is the issuing state, the compact administrator shall transmit an official copy of the record of the report to the licensing authority of the home state.

(b)  Upon receipt of a certification of noncompliance from the state in which the arrest was made or a citation for a traffic violation was issued, the licensing authority of the home state shall notify the motorist and immediately initiate license suspension proceedings against such motorist.  The order of suspension shall indicate the reason for the order and shall notify the motorist that the motorist's license shall remain suspended until satisfactory evidence has been furnished to the authority issuing such order of compliance with the terms of the citation.

(c)  A copy of any suspension order issued under this Article shall be furnished to the licensing authority of the state in which the arrest was made or a citation for a traffic violation was issued.  If the State of Hawaii is the issuing state, a copy of any suspension order issued under this Article shall be furnished to the compact administrator.

(d)  If the laws of a home state do not provide for offenses or violations denominated or described in precisely the words employed in the state from which a certification of noncompliance is received, the home state shall construe the denomination and descriptions appearing in the laws of such state as being applicable to and identifying those offenses or violations of a substantially similar nature.

ARTICLE V.  APPLICABILITY OF OTHER LAWS

Except as expressly required by provisions of this compact, nothing contained herein shall be construed to affect the right of any party state to apply any of its other laws relating to the licenses to drive to any person or circumstance, nor to invalidate or prevent any driver license agreement or other cooperative arrangement between a party state and a nonparty state.

ARTICLE VI.  COMPACT ADMINISTRATOR AND

INTERCHANGE OF INFORMATION

(a)  The motor vehicle administrator of each party state shall be the administrator of this compact for their state.  For the State of Hawaii, the administrative director of the courts or designee shall be the administrator of this compact.  The administrators, acting jointly, shall have the power to formulate all necessary and proper procedures for the exchange of information under this compact.

(b)  The administrator of each party state shall furnish to the administrator of each other party state any information or documents reasonably necessary to facilitate the administration of this compact.

ARTICLE VII.  ENTRY INTO FORCE AND WITHDRAWAL

(a)  This compact shall enter into force and become effective as to any state when it has enacted the same into law.

(b)  Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until six months after the executive head of the withdrawing state has given notice of the withdrawal to the executive heads of all other party states.  No withdrawal shall affect the validity or applicability by the licensing authorities of states remaining party to the compact of any report of conviction prior to the withdrawal.

ARTICLE VIII.  EXCEPTIONS

The provisions of this compact shall not apply to parking violations, highway weight limit violations, and violations of law governing the transportation of hazardous materials.

ARTICLE IX.  CONSTRUCTION AND SEVERABILITY

This compact shall be liberally construed so as to effectuate the purposes thereof.  The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby.  If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. [L 1993, c 135, §1; gen ch 1993; am L 1995, c 64, §§1 to 3]






CHAPTER 291C - [STATEWIDE TRAFFIC CODE]

§291C-1 - Definitions.

PART I.  GENERAL PROVISIONS

§291C-1  Definitions.  As used in this chapter:

"Alley" means a street or highway intended to provide access to the rear or side of lots or buildings and not intended for the purpose of through vehicular traffic.

"Arterial street" means any United States or state numbered route, controlled-access highway, or other major radial or circumferential street or highway designated by counties within their respective jurisdictions as part of a major arterial system of streets or highways.

"Authorized emergency vehicle" includes fire department vehicles, police vehicles, ambulances, ocean safety vehicles, public safety law enforcement vehicles, and conservation and resources enforcement vehicles authorized and approved pursuant to section 291-31.5 that are publicly owned and other publicly or privately owned vehicles designated as such by a county council.

"Bicycle" means every vehicle propelled solely by human power upon which any person may ride, having two tandem wheels, and including any vehicle generally recognized as a bicycle though equipped with two front or two rear wheels except a toy bicycle.

"Bicycle lane" means that portion of any highway which has been set aside for the preferential or exclusive use of bicycles.

"Bicycle path" means any facility set aside for the preferential or exclusive use of bicycles and physically separated from a highway.

"Bicycle route" means any highway that is designated to be shared by bicycles and pedestrians or motor vehicles, or both.

"Bikeway" means a bicycle lane, bicycle path, or bicycle route, or any traffic control device, shelter, parking facility, or other support facility to serve bicycles and persons using bicycles.

"Bodily injury" means physical pain, illness, or any impairment of physical condition.

"Bus" means every motor vehicle designed for carrying more than ten passengers and used for the transportation of persons; and every motor vehicle, other than a school bus or a taxicab, designed and used for the transportation of persons for compensation.

"Business district" means the territory contiguous to and including a highway when within any six hundred feet along such highway there are buildings in use for business or industrial purposes, including but not limited to hotels, banks, or office buildings, and public buildings which occupy at least three hundred feet of frontage on one side or three hundred feet collectively on both sides of the highway.

"Controlled-access highway" means every highway, street, or roadway in respect to which owners or occupants of abutting lands and other persons have no legal right of access to or from the same except at such points only and in such manner as may be determined by the public authority having jurisdiction over such highway, street, or roadway.

"Crosswalk" means:

(1)  That part of a roadway at an intersection included within the connections of the lateral lines of the sidewalks on opposite sides of the highway measured from the curbs or, in the absence of curbs, from the edges of the traversable roadway; or

(2)  Any portion of a roadway at an intersection or elsewhere distinctly indicated for pedestrian crossing by lines or other markings on the surface.

"Driver" means every person who drives or is in actual physical control of a vehicle.

"Electric personal assistive mobility device" means a self-balancing, two-wheeled, non-tandem-wheeled device, designed to transport only one person, using an electric propulsion system that limits the maximum speed of the device to twelve and a half miles per hour or less.

"Highway" means the entire width between the boundary lines of every way publicly maintained and those private streets, as defined in section 46-16, over which the application of this chapter has been extended by ordinance, when any part thereof is open to the use of the public for purposes of vehicular travel.

"House trailer" means:

(1)  A trailer or semitrailer which is designed, constructed, and equipped as a dwelling place, living abode, or sleeping place (either permanently or temporarily) and is equipped for use as a conveyance on streets and highways; or

(2)  A trailer or a semitrailer whose chassis and exterior shell is designed and constructed for use as a house trailer, as defined in paragraph (1), but which is used instead permanently or temporarily for the advertising, sales, display, or promotion of merchandise or services, or for any other commercial purpose except the transportation of property for hire or the transportation of property for distribution by a private carrier.

"Intersection" means the area embraced within the prolongation or connection of the lateral curb lines, or, if none, then the lateral boundary lines of the roadways of two highways which join one another at, or approximately at, right angles, or the area within which vehicles traveling upon different highways joining at any other angle may come in conflict.

Where a highway includes two roadways thirty feet or more apart, then every crossing of each roadway of such divided highway by an intersecting highway shall be regarded as a separate intersection.  In the event such intersecting highway also includes two roadways thirty feet or more apart, then every crossing of two roadways of such highways shall be regarded as a separate intersection.  The junction of an alley with a street or highway shall not constitute an intersection.

"Laned roadway" means roadway which is divided into two or more clearly marked lanes for vehicular traffic.

"Moped" means a device upon which a person may ride which has two or three wheels in contact with the ground, a motor having a maximum power output capability measured at the motor output shaft, in accordance with the Society of Automotive Engineers standards, of two horsepower (one thousand four hundred ninety-two watts) or less and, if it is a combustion engine, a maximum piston or rotor displacement of 3.05 cubic inches (fifty cubic centimeters) and which will propel the device unassisted, on a level surface at a maximum speed no greater than thirty miles per hour; and a direct or automatic power drive system which requires no clutch or gear shift operation by the moped driver after the drive system is engaged with the power unit.

"Motorcycle" means every motor vehicle having a seat or saddle for the use of the rider and designed to travel on not more than three wheels in contact with the ground but excludes a farm tractor and a moped.

"Motor scooter" means every motorcycle which produces not more than five horsepower, and excludes a moped.

"Motor vehicle" means every vehicle which is self-propelled and every vehicle which is propelled by electric power but not operated upon rails but excludes a moped.

"Neighborhood electric vehicle" means a self-propelled electrically powered motor vehicle to which all of the following apply:

(1)  The vehicle is emission free;

(2)  The vehicle is designed to carry four or fewer persons;

(3)  The vehicle is designed to be and is operated at speeds of twenty-five miles per hour or less;

(4)  The vehicle has at least four wheels in contact with the ground;

(5)  The vehicle has an unladen weight of less than one thousand eight hundred pounds; and

(6)  The vehicle conforms to the minimum safety equipment requirements as adopted in the Federal Motor Vehicle Safety Standard No. 500, Low Speed Vehicles (49 C.F.R. 571.500).

"Official traffic-control devices" mean all signs, signals, markings, and devices not inconsistent with this chapter placed or erected by authority or with the consent of a public body or official having jurisdiction, for the purpose of regulating, warning, or guiding traffic.

"Owner" means a person, other than a lien holder, having the property in or title to a vehicle.  The term includes a person entitled to the use and possession of a vehicle subject to a security interest in another person, but excludes a lessee under a lease not intended as security.

"Park" or "parking" means the standing of a vehicle, whether occupied or not, otherwise than temporarily for the purpose of and while actually engaged in loading or unloading merchandise or passengers.

"Pedestrian" means any person afoot, in an invalid chair, or in a vehicle propelled by a person afoot.

"Police officer" means every officer authorized to direct or regulate traffic or to make arrests for violations of traffic regulations.

"Private road or driveway" means every way or place in private ownership and used for vehicular travel by the owner and those having express or implied permission from the owner, but not by other persons.

"Railroad" means a carrier of persons or property upon cars operated upon stationary rails.

"Railroad sign or signal" means any sign, signal, or device erected by authority of a public body or official or by a railroad and intended to give notice of the presence of railroad tracks or the approach of a railroad train.

"Railroad train" means a steam engine, electric or other motor, with or without cars coupled thereto, operated upon rails.

"Residence district" means the territory contiguous to and including a highway not comprising a business district when the property on the highway for a distance of three hundred feet or more is in the main improved with residences or residences and buildings in use for business.

"Right-of-way" means the right of one vehicle or pedestrian to proceed in a lawful manner in preference to another vehicle or pedestrian approaching under such circumstances of direction, speed, and proximity as to give rise to danger of collision unless one grants precedence to the other.

"Roadway" means that portion of a highway improved, designed, or ordinarily used for vehicular travel, exclusive of the berm or shoulder.  In the event a highway includes two or more separate roadways the term "roadway" as used herein refers to any such roadway separately but not to all such roadways collectively.

"Safety zone" means the area or space officially set apart within a roadway for the exclusive use of pedestrians and which is protected or is so marked or indicated by adequate signs as to be plainly visible at all times while set apart as a safety zone.

"School bus" means every motor vehicle as defined in section 286-181 and any regulations promulgated pursuant thereto by the department of education.

"Serious bodily injury" means bodily injury which creates a substantial risk of death or which causes serious, permanent disfigurement, or protracted loss or impairment of the function of any bodily member or organ.

"Sidewalk" means that portion of a street between the curb lines, or the lateral lines of a roadway, and the adjacent property lines, intended for use of pedestrians.

"Stand" or "standing" means the halting of a vehicle, whether occupied or not, otherwise than temporarily for the purpose of and while actually engaged in receiving or discharging passengers.

"Stop" when required means complete cessation from movement.

"Stop" or "stopping" when prohibited means any halting even momentarily of a vehicle, whether occupied or not, except when necessary to avoid conflict with other traffic or in compliance with the directions of a police officer or traffic-control sign or signal.

"Street" means the entire width between boundary lines of every way publicly maintained when any part thereof is open to the use of the public for purposes of vehicular travel.

"Substantial bodily injury" means bodily injury which causes:  (1) a major avulsion, laceration, or penetration of the skin; (2) a chemical, electrical, friction, or scalding burn of second degree severity; (3) a bone fracture; (4) a serious concussion; or (5) a tearing, rupture, or corrosive damage to the esophagus, viscera, or other internal organs.

"Through highway" means every highway or portion thereof on which vehicular traffic is given preferential right-of-way, and at the entrances to which vehicular traffic from intersecting highways is required by law to yield the right-of-way to vehicles on such through highway in obedience to a stop sign, yield sign, or other official traffic-control device, when such signs or devices are erected as provided by law.

"Toy bicycle" means every device propelled solely by human power upon which any person may ride, having two tandem wheels, including any device generally recognized as a bicycle though equipped with two front or two rear wheels, which has a seat height of not more than twenty-five inches from the ground when the seat is adjusted to its highest position; or a scooter or similar device regardless of seat height.

"Traffic" means pedestrians, ridden or herded animals, vehicles, and other conveyances either singly or together while using any highway for purposes of travel.

"Traffic-control signal" means any device, whether manually, electrically, or mechanically operated, by which traffic is alternately directed to stop and permitted to proceed.

"Urban district" means the territory contiguous to and including any street which is built up with structures devoted to business, industry, or dwelling houses situated at intervals of less than one hundred feet for a distance of a quarter of a mile or more.

"Vehicle" means every device in, upon, or by which any person or property is or may be transported or drawn upon a roadway or highway, including mopeds and bicycles, but excluding toy bicycles, devices other than bicycles moved by human power, and devices used exclusively upon stationary rails or tracks. [L 1971, c 150, pt of §1; am L 1974, c 133, §1; am L 1975, c 187, §4; am L 1976, c 148, §2; am L 1978, c 39, §1 and c 175, §§9, 10, 11; am L 1984, c 273, §3; am L 1990, c 43, §3; am L 1992, c 243, §3; am L 1995, c 173, §3; am L 1999, c 262, §3(2); am L 2003, c 112, §1 and c 180, §3; am L 2007, c 109, §2]

Case Notes

Discussed:  87 H. 249, 953 P.2d 1347.



§291C-2 - Trauma system surcharge.

[§291C-2]  Trauma system surcharge.  (a)  In addition to any other civil penalties ordered by the court, a person who violates any offense under this part may be ordered to pay a trauma system surcharge, provided that:

(1)  The maximum of which may be $10 if the violator is not already required to pay a trauma system surcharge pursuant to the violation of the offense;

(2)  The maximum of which may be $100 if the violation is an offense under sections 291C-12.6, 291C-13, 291C-14, 291C-15, 291C-16, 291C-103, 291C-104, or 291C-105;

(3)  The maximum of which may be $500 if the violation is an offense under section 291C-12; and

(4)  The maximum of which may be $250 if the violation is an offense under section 291C-12.5.

(b)  The surcharge shall not be ordered when the court determines that the defendant is unable to pay the surcharge.

(c)  The person shall pay the surcharge to the clerk of the court.  The surcharge shall be deposited with the state director of finance who shall transmit the surcharge to the trauma system special fund pursuant to section 321-22.5. [L 2008, c 231, §2]



§291C-11 - Provisions of part apply throughout State.

PART II.  ACCIDENTS AND ACCIDENT REPORTS

[§291C-11]  Provisions of part apply throughout State.  This part applies upon highways and elsewhere throughout the State. [L 1971, c 150, pt of §1]



§291C-12 - Accidents involving death or serious bodily injury.

§291C-12  Accidents involving death or serious bodily injury.  (a)  The driver of any vehicle involved in an accident resulting in serious bodily injury to or death of any person shall immediately stop the vehicle at the scene of the accident or as close thereto as possible but shall then forthwith return to and in every event shall remain at the scene of the accident until the driver has fulfilled the requirements of section 291C-14.  Every such stop shall be made without obstructing traffic more than is necessary.

(b)  Any person who violates subsection (a) shall be guilty of a class B felony.

(c)  The license or permit to drive and any nonresident operating privilege of the person so convicted shall be revoked.

(d)  For any violation under this section, a surcharge of $500 shall be imposed, in addition to any other penalties, and shall be deposited into the neurotrauma special fund.

(e)  For any violation under this section, a surcharge of up to $500 may be imposed, in addition to other penalties, which shall be deposited into the trauma system special fund. [L 1971, c 150, pt of §1; gen ch 1985; am L 1992, c 243, §4; am L 2002, c 160, §7; am L 2008, c 231, §7]

Case Notes

One cannot be convicted of both attempted murder by driving over another and a violation of this section.  1 H. App. 625, 623 P.2d 1271.

Failure to stop offense committed prior to 1992 amendment must be sentenced as a class C felony.  9 H. App. 333, 839 P.2d 1186.

Criminal liability under subsection (a) does not require proof that the driver of a vehicle caused injury to or death of a person, but only that the accident the driver was involved in resulted in injury to or death of any person; under subsection (a), a driver is "involved in an accident" when driver's vehicle is affected or implicated in the accident.  77 H. 329 (App.), 884 P.2d 392.

Not inconsistent that jury found defendant not guilty of negligent homicide in third degree, but guilty of intentionally, knowingly, or recklessly failing to stop at accident scene.  77 H. 329 (App.), 884 P.2d 392.



§291C-12.5 - Accidents involving substantial bodily injury.

§291C-12.5  Accidents involving substantial bodily injury.  (a)  The driver of any vehicle involved in an accident resulting in substantial bodily injury to any person shall immediately stop the vehicle at the scene of the accident or as close thereto as possible but shall then forthwith return to and in every event shall remain at the scene of the accident until the driver has fulfilled the requirements of section 291C-14.  Every such stop shall be made without obstructing traffic more than is necessary.

(b)  Any person who violates subsection (a) shall be guilty of a class C felony.

(c)  For any violation under this section, a surcharge of $250 shall be imposed, in addition to any other penalties, and shall be deposited into the neurotrauma special fund.

(d)  For any violation under this section, a surcharge of up to $250 may be imposed, in addition to other penalties, which shall be deposited into the trauma system special fund. [L 1992, c 243, §1; am L 2002, c 160, §8; am L 2008, c 231, §8]



§291C-12.6 - Accidents involving bodily injury.

§291C-12.6  Accidents involving bodily injury.  (a)  The driver of any vehicle involved in an accident resulting in bodily injury to any person shall immediately stop the vehicle at the scene of the accident or as close thereto as possible but shall then forthwith return to and in every event shall remain at the scene of the accident until the driver has fulfilled the requirements of section 291C-14.  Every such stop shall be made without obstructing traffic more than is necessary.

(b)  Any person who violates subsection (a) shall be guilty of a misdemeanor.

(c)  For any violation under this section, a surcharge of $100 shall be imposed, in addition to any other penalties, and shall be deposited into the neurotrauma special fund.

(d)  For any violation under this section, a surcharge of up to $100 may be imposed, in addition to other penalties, which shall be deposited into the trauma system special fund. [L 1992, c 243, §2; am L 2002, c 160, §9; am L 2008, c 231, §9]



§291C-13 - Accidents involving damage to vehicle or property.

§291C-13  Accidents involving damage to vehicle or property.  The driver of any vehicle involved in an accident resulting only in damage to a vehicle or other property that is driven or attended by any person shall immediately stop such vehicle at the scene of the accident or as close thereto as possible, but shall forthwith return to, and in every event shall remain at, the scene of the accident until the driver has fulfilled the requirements of section 291C-14.  Every such stop shall be made without obstructing traffic more than is necessary.  For any violation under this section, a surcharge of up to $100 may be imposed, in addition to other penalties, which shall be deposited into the trauma system special fund. [L 1971, c 150, pt of §1; gen ch 1985; am L 2005, c 73, §1; am L 2008, c 231, §10]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-610, 640, 663.

Case Notes

Prosecution under this section is proper if accident results only in damages to property and does not result in personal injury.  1 H. App. 298, 618 P.2d 1148.

An offense under §291C-15 is an included offense under this section and §291C-14.  9 H. App. 156, 828 P.2d 298.



§291C-14 - Duty to give information and render aid.

§291C-14  Duty to give information and render aid.  (a)  The driver of any vehicle involved in an accident resulting in injury to or death of any person or damage to any vehicle or other property which is driven or attended by any person shall give the driver's name, address, and the registration number of the vehicle the driver is driving, and shall upon request and if available exhibit the driver's license or permit to drive to any person injured in the accident or to the driver or occupant of or person attending any vehicle or other property damaged in the accident and shall give such information and upon request exhibit such license or permit to any police officer at the scene of the accident or who is investigating the accident and shall render to any person injured in the accident reasonable assistance, including the carrying, or the making of arrangements for the carrying, of the person to a physician, surgeon, or hospital for medical or surgical treatment if it is apparent that such treatment is necessary, or if such carrying is requested by the injured person; provided that if the vehicle involved in the accident is a bicycle, the driver of the bicycle need not exhibit a license or permit to drive.

(b)  In the event that none of the persons specified is in condition to receive the information to which they otherwise would be entitled under subsection (a), and no police officer is present, the driver of any vehicle involved in the accident after fulfilling all other requirements of section 291C-12, 291C-12.5, or 291C-12.6, and subsection (a) of this section, insofar as possible on the driver's part to be performed, shall forthwith report the accident to the nearest police officer and submit thereto the information specified in subsection (a).

(c)  For any violation under this section, a surcharge of up to $100 may be imposed, in addition to other penalties, which shall be deposited into the trauma system special fund. [L 1971, c 150, pt of §1; am L 1984, c 273, §4; gen ch 1985; am L 1992, c 243, §5; am L 2008, c 231, §11]

Case Notes

Section did not violate defendant's privilege against self-incrimination.  64 H. 479, 643 P.2d 541.

An offense under §291C-15 is an included offense under this section and §291C-13.  9 H. App. 156, 828 P.2d 298.



§291C-15 - Duty upon striking unattended vehicle or other property.

§291C-15  Duty upon striking unattended vehicle or other property.  The driver of any vehicle which collides with or is involved in an accident with any vehicle or other property which is unattended resulting in any damage to the other vehicle or property shall immediately stop and shall then and there either locate and notify the operator or owner of such vehicle or other property of the driver's name, address, and the registration number of the vehicle the driver is driving or shall attach securely in a conspicuous place in or on such vehicle or other property a written notice giving the driver's name, address, and the registration number of the vehicle the driver is driving and shall without unnecessary delay notify the nearest police office.  Every such stop shall be made without obstructing traffic more than is necessary.  For any violation under this section, a surcharge of up to $100 may be imposed, in addition to other penalties, which shall be deposited into the trauma system special fund. [L 1971, c 150, pt of §1; gen ch 1985; am L 2008, c 231, §12]

Case Notes

An offense under this section is an included offense under §§291C-13 and 291C-14.  9 H. App. 156, 828 P.2d 298.



§291C-16 - Immediate notice of accident.

§291C-16  Immediate notice of accident.  (a)  The driver of a vehicle involved in an accident resulting in injury or death of any person or total damage to all property to an apparent extent of $3,000 or more shall immediately by the quickest means of communication give notice of the accident to the nearest police office.  If sent to the site of the accident, a responding police officer shall file a written report if it appears at the time that the accident has resulted in the injury or death of any person, or total damage to all property to an apparent extent of $3,000 or more.

(b)  Whenever the driver of a vehicle is physically incapable of giving an immediate notice of an accident as required in subsection (a) and there was another occupant in the vehicle at the time of the accident capable of doing so, such occupant shall make or cause to be given the notice not given by the driver.

(c)  For any violation under this section, a surcharge of up to $100 may be imposed, in addition to other penalties, which shall be deposited into the trauma system special fund. [L 1971, c 150, pt of §1; am L 1974, c 111, §1; am L 1990, c 39, §4; am L 1995, c 216, §3; am L 2008, c 231, §13]



§291C-17 - Written reports of accidents.

[§291C-17]  Written reports of accidents.  Written reports of accidents by drivers, owners, and occupants of vehicles involved in accidents shall be furnished in compliance with the requirements of chapter 287. [L 1971, c 150, pt of §1]



§291C-18 - False reports.

§291C-18  False reports.  No person shall give information in oral or written reports as required in this part or in chapter 287 knowing or having reason to believe that such information is false. [L 1971, c 150, pt of §1; am L 2005, c 73, §2]



§291C-19 - Garages to report.

[§291C-19]  Garages to report.  The person in charge of any garage or repair shop to which is brought any motor vehicle which shows evidence of having been involved in an accident of which written report must be made by the driver as provided in chapter 287, or struck by any bullet, shall report to the police department, within twenty-four hours after the motor vehicle is received by the garage or repair shop, giving the vehicle identification number, registration number, and the name and address of the owner or driver of the vehicle. [L 1971, c 150, pt of §1]



§291C-20 - Disclosure of traffic accident reports.

[§291C-20]  Disclosure of traffic accident reports.  (a)  Any traffic accident report required under this chapter shall be made without prejudice to the person required to report information concerning the accident and shall be for the confidential use of the police department, except that the department shall, upon request, disclose such record, to any person directly concerned in the traffic accident or having a proper interest therein, including:

(1)  The driver or drivers involved, or the employer, parent, or legal guardian thereof;

(2)  The authorized representative of any person involved in the accident;

(3)  Any person injured in the accident;

(4)  The owners of vehicles or property damaged in the accident;

(5)  Any law enforcement agency; and

(6)  Any court of competent jurisdiction.

(b)  Any person who may sue because of death resulting from any such accident shall be deemed a party directly concerned.

(c)  In the event of a conflict between this section and any other law, including sections 286-171 and 286-172 and chapter 92F, this section shall control. [L 1996, c 275, §1]



§291C-21 - Provisions of parts III to XIV refer to vehicles upon the highways; exceptions.

RULES OF THE ROAD

PART III.  OBEDIENCE TO AND EFFECT OF TRAFFIC LAWS

[§291C-21]  Provisions of parts III to XIV refer to vehicles upon the highways; exceptions.  The provisions of parts III to XIV relating to the operation of vehicles refer exclusively to the operation of vehicles upon highways except, where a different place is specifically referred to in a given section. [L 1971, c 150, pt of §1]



§291C-22 - REPEALED.

§291C-22  REPEALED.  L 1978, c 222, §8.



§291C-23 - Obedience to police officers.

§291C-23  Obedience to police officers.  It shall be a petty misdemeanor for any person to wilfully fail or refuse to comply with any lawful order or direction of any police officer invested by law with authority to direct, control, or regulate traffic. [L 1971, c 150, pt of §1; am L 1978, c 222, §9]



§291C-24 - Persons riding animals or driving animal-drawn vehicles.

[§291C-24]  Persons riding animals or driving animal-drawn vehicles.  Every person riding an animal or driving any animal-drawn vehicle upon a roadway shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of a vehicle by this chapter, except those provisions of this chapter which by their very nature can have no application. [L 1971, c 150, pt of §1]



§291C-25 - Persons working on highways; exceptions.

[§291C-25]  Persons working on highways; exceptions.  Unless specifically made applicable, the provisions of this chapter except those contained in part XI shall not apply to persons, teams, motor vehicles, and other equipment while actually engaged in work upon the surface of a highway but shall apply to such persons and vehicles when traveling to or from such work. [L 1971, c 150, pt of §1]



§291C-26 - Authorized emergency vehicles.

§291C-26  Authorized emergency vehicles.  (a)  The driver of an authorized emergency vehicle, when responding to an emergency call or when in the pursuit of an actual or suspected violator of the law or when responding to but not upon returning from a fire alarm and vehicles used by police officers while in the performance of a police function, may exercise the privileges set forth in this section, but subject to the conditions herein stated.

(b)  The driver of an authorized emergency vehicle may:

(1)  Park or stand irrespective of the provisions of this chapter;

(2)  Proceed past a red or stop signal or stop sign, but only after slowing down as may be necessary for safe operation;

(3)  Exceed the maximum speed limits so long as the driver does not endanger life or property;

(4)  Disregard regulations governing direction of movement or turning in specified directions;

(5)  Drive on the shoulder and median of roadways; and

(6)  Drive in controlled-access roadways, highways, and facilities.

(c)  The exemptions granted in subsection (b) to an authorized emergency vehicle shall apply only when the vehicle is making use of authorized audible and visual signals, except as otherwise provided by county ordinance.  This subsection shall not apply to police vehicles.

(d)  The foregoing provisions shall not relieve the driver of an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons, nor shall those provisions protect the driver from the consequences of the driver's reckless disregard for the safety of others. [L 1971, c 150, pt of §1; gen ch 1985; am L 2002, c 93, §1; am L 2003, c 112, §2]



§291C-31 - Obedience to and required traffic-control devices.

PART IV.  TRAFFIC SIGNS, SIGNALS AND MARKINGS

[§291C-31]  Obedience to and required traffic-control devices.  (a)  The driver of any vehicle shall obey the instructions of any official traffic-control device applicable thereto placed in accordance with law, unless otherwise directed by a traffic or police officer, subject to the exceptions granted the driver of an authorized emergency vehicle in this chapter.

(b)  No provision of this chapter for which signs are required shall be enforced against an alleged violator if at the time and place of the alleged violation an official sign is not in proper position and sufficiently legible to be seen by an ordinarily observant person.  Whenever a particular section does not state that signs are required, the section shall be effective even though no signs are erected or in place.

(c)  Whenever official traffic-control devices are placed in position approximately conforming to law, such devices shall be presumed to have been so placed by the official act or direction of lawful authority, unless the contrary shall be established by competent evidence.

(d)  Any official traffic-control device placed pursuant to law and purporting to conform to the lawful requirements pertaining to such devices shall be presumed to comply with the requirements of this chapter, unless the contrary is established by competent evidence. [L 1971, c 150, pt of §1]

Case Notes

Stop sign was authorized by operation of statutory presumption.  72 H. 573, 827 P.2d 648.

Statutory presumption did not impermissively shift State's burden of proof to defendant; presumption was directory rather than mandatory.  9 H. App. 73, 823 P.2d 154.



§291C-32 - Traffic-control signal legend.

§291C-32  Traffic-control signal legend.  (a)  Whenever traffic is controlled by traffic-control signals exhibiting different colored lights, or colored lighted arrows, successively one at a time or in combination, only the colors green, red, and yellow shall be used, except for special pedestrian signals carrying a word or symbol legend, and the lights shall indicate and apply to drivers of vehicles and pedestrians as follows:

(1)  Green indication:

(A)  Vehicular traffic facing a circular green signal may proceed straight through or turn right or left unless a sign at the place prohibits either such turn.  But vehicular traffic, including vehicles turning right or left, shall yield the right-of-way to other vehicles and to pedestrians lawfully within the intersection or an adjacent crosswalk at the time such signal is exhibited.

(B)  Vehicular traffic facing a green arrow signal, shown alone or in combination with another indication, may cautiously enter the intersection only to make the movement indicated by such arrow, or such other movement as is permitted by other indications shown at the same time.  Such vehicular traffic shall yield the right-of-way to pedestrians lawfully within an adjacent crosswalk and to other traffic lawfully using the intersection.

(C)  Unless otherwise directed by a pedestrian-control signal, as provided in section 291C-33, pedestrians facing any green signal, except when the sole green signal is a turn arrow, may proceed across the roadway within any marked or unmarked crosswalk.

(2)  Steady yellow indication:

(A)  Vehicular traffic facing a steady yellow signal is thereby warned that the related green movement is being terminated or that a red indication will be exhibited immediately thereafter when vehicular traffic shall not enter the intersection.

(B)  Pedestrians facing a steady yellow signal, unless otherwise directed by a pedestrian-control signal as provided in section 291C-33, are thereby advised that there is insufficient time to cross the roadway before a red indication is shown and no pedestrian shall then start to cross the roadway.

(3)  Steady red indication:

(A)  Vehicular traffic facing a steady red signal alone shall stop at a clearly marked stop line, but if none, before entering the crosswalk on the near side of the intersection or, if none, then before entering the intersection and shall remain standing until an indication to proceed is shown, except as provided in the next succeeding paragraphs.

(B)  The driver of a vehicle which is stopped in obedience to a steady red indication may make a right turn but shall yield the right-of-way to pedestrians and other traffic proceeding as directed by the signal at said intersection, except that counties by ordinance may prohibit any such right turn against a steady red indication, which ordinance shall be effective when a sign is erected at such intersection giving notice thereof.

(C)  The driver of a vehicle on a one-way street which intersects another one-way street on which traffic moves to the left shall stop in obedience to a steady red indication but may then make a left turn into said one-way street, but shall yield right-of-way to pedestrians, proceeding as directed by the signal at said intersection except that counties by ordinance may prohibit any such left turn as above described which ordinance shall be effective when a sign is erected at such intersection giving notice thereof.

(D)  Unless otherwise directed by a pedestrian-control signal as provided in section 291C-33, pedestrians facing a steady red signal alone shall not enter the roadway.

(b)  In the event an official traffic-control signal is erected and maintained at a place other than an intersection, the provisions of this section shall be applicable except as to those provisions which by their nature can have no application.  Any stop required shall be made at a sign or marking on the pavement indicating where the stop shall be made, but in the absence of any such sign or marking the stop shall be made at the signal. [L 1971, c 150, pt of §1; am L 1981, c 190, §1]

Case Notes

Defendant had right of allocution before being sentenced for violation charge of illegal turn; denial of right reversible error.  77 H. 241 (App.), 883 P.2d 663.



§291C-33 - Pedestrian-control signals.

§291C-33  Pedestrian-control signals.  Whenever special pedestrian-control signals, exhibiting the words "Walk" or "Don't Walk" or the symbols of a walking person or an upraised palm are in place such signals shall indicate as follows:

(1)  Walk or Walking Person.  Pedestrians facing such signal may proceed across the roadway in the direction of the signal and shall be given the right-of-way by the drivers of all vehicles.

(2)  Don't Walk or Upraised Palm.  No pedestrian shall start to cross the roadway in the direction of such signal, whether flashing or steady, but any pedestrian who has partially completed the pedestrian's crossing on the Walk or Walking Person signal shall complete the crossing to a sidewalk or safety island while the Don't Walk or Upraised Palm signal is showing. [L 1971, c 150, pt of §1; am L 1981, c 190, §2; gen ch 1985]



§291C-34 - Flashing signals.

[§291C-34]  Flashing signals.  (a)  Whenever an illuminated flashing red or yellow signal is used in a traffic sign or signal it shall require obedience by vehicular traffic as follows:

(1)  Flashing Red (stop signal).  When a red lens is illuminated with rapid intermittent flashes, drivers of vehicles shall stop at a clearly marked stop line, but if none, before entering the crosswalk on the near side of the intersection, or if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering the intersection, and the right to proceed shall be subject to the rules applicable after making a stop at a stop sign.

(2)  Flashing Yellow (caution signal).  When a yellow lens is illuminated with rapid intermittent flashes, drivers of vehicles may proceed through the intersection or past such signal only with caution.

(b)  This section shall not apply at railroad grade crossings.  Conduct of drivers of vehicles approaching railroad grade crossings shall be governed by the rules as set forth in section 291C-91. [L 1971, c 150, pt of §1]



§291C-35 - Lane-direction-control signals.

[§291C-35]  Lane-direction-control signals.  When lane-direction-control signals are placed over the individual lanes of a street or highway, vehicular traffic may travel in any lane over which a green signal is shown, but shall not enter or travel in any lane over which a red signal is shown. [L 1971, c 150, pt of §1]



§291C-36 - Display of unauthorized signs, signals, or markings.

§291C-36  Display of unauthorized signs, signals, or markings.  (a)  Except as provided in subsection (c), no person shall place, maintain, or display upon or in view of any highway any unauthorized sign, signal, marking, or device which purports to be or is an imitation of or resembles an official traffic-control device or railroad sign or signal, or which attempts to direct the movement of traffic, or which hides from view or interferes with the effectiveness of an official traffic-control device or any railroad sign or signal.

(b)  No person shall place or maintain nor shall any public authority permit upon any highway any traffic sign or signal bearing thereon any commercial advertising.

(c)  This section shall not be deemed to prohibit the erection upon private property adjacent to highways of signs giving useful directional information and of a type that cannot be mistaken for official signs, nor the placement on privately owned highways, by the owners of the highways, of signs, of a design and at places approved by the county official responsible for traffic control.

(d)  Every prohibited sign, signal, or marking is declared to be a public nuisance and the authority having jurisdiction over the highway is empowered to remove the same or cause it to be removed without notice. [L 1971, c 150, pt of §1; am L 1995, c 173, §4]



§291C-37 - Interference with official traffic-control devices or railroad signs or signals.

[§291C-37]  Interference with official traffic-control devices or railroad signs or signals.  No person shall, without lawful authority, attempt to or in fact alter, deface, injure, knock down, or remove any official traffic-control device or any railroad sign or signal or any inscription, shield, or insignia thereon, or any other part thereof. [L 1971, c 150, pt of §1]



§291C-38 - Longitudinal traffic lane markings.

§291C-38  Longitudinal traffic lane markings.  (a)  Traffic lane markings shall be yellow, white or red in color.  Black may be used in combination with these colors where the pavement itself does not provide sufficient contrast.

(b)  Lane markings shall conform to the following concepts:

(1)  White lines indicate the separation of lanes of traffic flowing in the same direction.

(2)  Yellow lines indicate the separation of lanes of traffic flowing in opposing directions or the left boundary of a traffic lane at a particularly hazardous location.

(3)  Red markings indicate a roadway that shall not be entered or used by the viewer of those markings.

(4)  Broken lines are permissive in character.

(5)  Solid lines are restrictive in character.

(6)  A wider line indicates a greater degree of emphasis.

(7)  Double lines indicate maximum restriction.

(8)  Markings which require visible emphasis at night shall be reflectorized.

(c)  Longitudinal traffic lane markings shall have the following applications:

(1)  A broken white line is used to indicate the edge of the traffic lane where travel is permitted in the same direction on both sides of the line and may be crossed by vehicular traffic when the crossing can be made with safety.

(2)  A broken yellow line is used to indicate the left edge of a traffic lane where traffic on the other side of the line moves in the opposite direction and may be crossed by vehicular traffic only when overtaking or passing a vehicle proceeding in the same direction or when executing a left turn and then only if the movement can be made with safety and does not interfere with traffic moving in the opposite direction.

(3)  A solid white line is used to indicate the edge of the traffic lane where travel in the same direction is permitted on both sides of the line but where movement from lane to lane is considered to be hazardous.  A solid white line may be crossed only in unusual circumstances and then only with great care.  A double width solid white line is used to emphasize a greater degree of hazard.

(4)  A solid white line is also used to indicate the right edge of the pavement.

(5)  A double solid white line is used to indicate the edges of traffic lanes where travel in the same direction is permitted on both sides of the double line but where movement from lane to lane is considered to be dangerous.  The crossing of a double solid white line by vehicular traffic is prohibited.

(6)  A solid yellow line is used to indicate the left edge of a traffic lane where overtaking and passing on the left is prohibited.  The crossing of a solid yellow line by vehicular traffic is prohibited except when the crossing is part of a left turn movement.

(7)  A solid yellow line is also used to indicate the left edge of each roadway of a divided street or highway.

(8)  A double solid yellow line is used to indicate the separation between lanes of traffic moving in opposite directions.  The crossing of a double solid yellow line by vehicular traffic is prohibited except when the crossing is part of a left turn movement.

(9)  A double line consisting of a broken yellow line and a solid yellow line is used to indicate a separation between lanes of traffic moving in opposite directions and vehicular traffic adjacent to the broken line is permitted to overtake or pass if the movement can be made with safety and does not interfere with traffic moving in the opposite direction.  The crossing of this double line by vehicular traffic adjacent to the solid line is prohibited except when the crossing is part of a left turn movement.

(10)  A double broken yellow line is used to indicate the edge of a reversible traffic lane where the direction of the vehicular traffic may be changed from time to time.

(11)  A dotted line is used to indicate the extension of a line through an intersection or interchange.  It shall be the same color as the line it extends.  The crossing of a dotted line by vehicular traffic is subject to the same prohibitions and exceptions as are applicable to the line it extends.

(12)  A solid white line when supplemented by official signs or pavement markings, is used to indicate the separation of bicycle lanes from lanes of vehicular traffic flowing in the same direction.  Except as allowed under section 291C-123, vehicles other than bicycles shall be prohibited from operating in a bicycle lane. [L 1973, c 202, §1; am L 1975, c 22, §3; am L 1978, c 39, §2; am L 1999, c 263, §4; am L 2002, c 58, §2]



§291C-41 - Drive on right side of roadway; exceptions.

PART V.  DRIVING ON RIGHT SIDE OF ROADWAY;

OVERTAKING AND PASSING; USE OF ROADWAY

[§291C-41]  Drive on right side of roadway; exceptions.  (a)  Upon all roadways of sufficient width a vehicle shall be driven upon the right half of the roadway, except as follows:

(1)  When overtaking and passing another vehicle proceeding in the same direction under the rules governing such movement;

(2)  When an obstruction exists making it necessary to drive to the left of the center of the highway; provided any person so doing shall yield the right-of-way to all vehicles traveling in the proper direction upon the unobstructed portion of the highway within such distance as to constitute an immediate hazard;

(3)  Upon a roadway divided into three marked lanes for traffic under the rules applicable thereon; or

(4)  Upon a roadway designated and signposted one-way traffic.

(b)  Upon all roadways any vehicle proceeding at less than the normal speed of traffic at the time and place and under the conditions then existing shall be driven in the right-hand lane then available for traffic, or as close as practicable to the right-hand curb or edge of the roadway, except when overtaking and passing another vehicle proceeding in the same direction or when preparing for a left turn at an intersection or into a private road or driveway.

(c)  Upon any roadway having four or more lanes for moving traffic and providing for two-way movement of traffic, no vehicle shall be driven to the left of the center line of the roadway, except when authorized by official traffic-control devices designating certain lanes to the left side of the center of the roadway for use by traffic not otherwise permitted to use such lanes, or except as permitted under subsection (a)(2). This subsection shall not be construed to prohibit the crossing of the center line in making a left turn into or from an alley, private road, or driveway. [L 1971, c 150, pt of §1]



§291C-42 - Passing vehicles proceeding in opposite directions.

[§291C-42]  Passing vehicles proceeding in opposite directions.  Drivers of vehicles proceeding in opposite directions shall pass each other to the right, and upon roadways having width for not more than one line of traffic in each direction each driver shall give to the other at least one-half of the main-traveled portion of the roadway as nearly as possible. [L 1971, c 150, pt of §1]



§291C-43 - Overtaking a vehicle on the left.

[§291C-43]  Overtaking a vehicle on the left.  The following rules shall govern the overtaking and passing of vehicles proceeding in the same direction, subject to those limitations, exceptions, and special rules hereinafter stated:

(1)  The driver of a vehicle overtaking another vehicle proceeding in the same direction shall pass to the left thereof at a safe distance and shall not again drive to the right side of the roadway until safely clear of the overtaken vehicle.

(2)  Except when overtaking and passing on the right is permitted, the driver of an overtaken vehicle shall give way to the right in favor of the overtaking vehicle on audible signal and shall not increase the speed of the driver's vehicle until completely passed by the overtaking vehicle. [L 1971, c 150, pt of §1; gen ch 1985]



§291C-44 - When overtaking on the right is permitted.

[§291C-44]  When overtaking on the right is permitted.  (a)  The driver of a vehicle may overtake and pass upon the right of another vehicle only under the following conditions:

(1)  When the vehicle overtaken is making or about to make a left turn;

(2)  Upon a street or highway with unobstructed pavement not occupied by parked vehicles of sufficient width for and with lanes marked for two or more lines of moving vehicles in each direction;

(3)  Upon a one-way street, or upon any roadway on which traffic is restricted to one direction of movement, where the roadway is free from obstructions and of sufficient width for two or more lines of moving vehicles.

(b)  The driver of a vehicle may overtake and pass another vehicle upon the right only under conditions permitting such movement in safety.  In no event shall such movement be made by driving off the pavement or main-traveled portion of the roadway. [L 1971, c 150, pt of §1]



§291C-45 - Limitations on overtaking on the left.

[§291C-45]  Limitations on overtaking on the left.  No vehicle shall be driven to the left side of the center of the roadway in overtaking and passing another vehicle proceeding in the same direction unless authorized by this part and unless such left side is clearly visible and is free of oncoming traffic for a sufficient distance ahead to permit the overtaking and passing to be completely made without interfering with the operation of any vehicle approaching from the opposite direction or any vehicle overtaken.  In every event the overtaking vehicle must return to an authorized lane of travel as soon as practicable and in the event the passing movement involves the use of a lane authorized for vehicles approaching from the opposite direction, before coming within two hundred feet of any approaching vehicle. [L 1971, c 150, pt of §1]



§291C-46 - Further limitation on driving on left of center of roadway.

[§291C-46]  Further limitation on driving on left of center of roadway.  (a)  No vehicle shall be driven to the left side of the roadway under the following conditions:

(1)  When approaching or upon the crest of a grade or a curve in the highway where the driver's view is obstructed within such distance as to create a hazard in the event another vehicle might approach from the opposite direction;

(2)  When approaching within one hundred feet of or traversing any intersection or railroad grade crossing;

(3)  When the view is obstructed upon approaching within one hundred feet of any bridge, viaduct, or tunnel.

(b)  The foregoing limitations shall not apply upon a one-way roadway, nor under the conditions described in section 291C-41(a)(2), nor to the driver of a vehicle turning left into or from an alley, private road, or driveway. [L 1971, c 150, pt of §1]



§291C-47 - No-passing zones.

§291C-47  No-passing zones.  (a)  The director of transportation is authorized to and the counties by ordinance with respect to highways under their respective jurisdictions may establish no-passing zones where overtaking and passing or driving to the left of the roadway would be especially hazardous and shall by appropriate signs or markings on the highway establish or indicate the beginning and the end of a no-passing zone and may place intermediate signs establishing or indicating the continued existence of a no-passing zone.  Signs or markings placed by the director of transportation establishing the zone and signs or markings indicating the zone established by ordinance shall be clearly visible to an ordinarily observant person and every driver of a vehicle shall obey the directions thereof.

(b)  Where signs or markings are in place to define a no-passing zone as set forth in subsection (a) no driver shall at any time drive on the left side of the roadway within such no-passing zone or on the left side of any pavement striping designed to mark such no-passing zone throughout its length.

(c)  This section does not apply under the conditions described in section 291C-41(a)(2), nor to the driver of a vehicle turning left into or from an alley, private road, or driveway. [L 1971, c 150, pt of §1; am L 1974, c 133, §2]



§291C-48 - One-way roadways and rotary traffic islands.

[§291C-48]  One-way roadways and rotary traffic islands.  (a)  The director of transportation and the counties with respect to highways under their respective jurisdictions may designate any highway, roadway, part of a roadway, or specific lanes upon which vehicular traffic shall proceed in one direction at all or such times as shall be indicated by official traffic-control devices.

(b)  Upon a roadway so designated for one-way traffic, a vehicle shall be driven only in the direction designated at all or such times as shall be indicated by official traffic-control devices.

(c)  A vehicle passing around a rotary traffic island shall be driven only to the right of the island. [L 1971, c 150, pt of §1]



§291C-49 - Driving on roadways laned for traffic.

[§291C-49]  Driving on roadways laned for traffic.  Whenever any roadway has been divided into two or more clearly marked lanes for traffic the following rules in addition to all others consistent herewith shall apply.

(1)  A vehicle shall be driven as nearly as practicable entirely within a single lane and shall not be moved from the lane until the driver has first ascertained that such movement can be made with safety.

(2)  Upon a roadway which is divided into three lanes and provides for two-way movement of traffic, a vehicle shall not be driven in the center lane except when overtaking and passing another vehicle traveling in the same direction when the center lane is clear of traffic within a safe distance, or in preparation for making a left turn or where the center lane is at the time allocated exclusively to traffic moving in the same direction that the vehicle is proceeding and such allocation is designated by official traffic-control devices.

(3)  Official traffic-control devices may be erected directing specified traffic to use a designated lane or designating those lanes to be used by traffic moving in a particular direction regardless of the center of the roadway and drivers of vehicles shall obey the directions of every such sign.

(4)  Official traffic-control devices may be installed prohibiting the changing of lanes on sections of roadway and drivers of vehicles shall obey the directions of every such device. [L 1971, c 150, pt of §1]

Case Notes

Violation of paragraph (1) may be evidence of violation of §291-12, inattention to driving.  57 H. 533, 560 P.2d 114.



§291C-50 - Following too closely.

§291C-50  Following too closely.  (a)  The driver of a vehicle shall not follow another vehicle more closely than is reasonable and prudent, having due regard for the speed of such vehicles and the traffic upon and the condition of the highway.

(b)  The driver of a motor truck or motor vehicle drawing another vehicle when traveling upon a roadway outside of a business or residence district and which is following another motor truck or motor vehicle drawing another vehicle shall, whenever conditions permit, leave sufficient space so that an overtaking vehicle may enter and occupy such space without danger, except that this shall not prevent a motor truck or motor vehicle drawing another vehicle from overtaking and passing any like vehicle or other vehicle.

(c)  Motor vehicles being driven upon any roadway outside of a business or residence district in a caravan or motorcade whether or not towing other vehicles shall be so operated as to allow sufficient space between each such vehicle or combination of vehicles so as to enable any other vehicle to enter and occupy such space without danger.  This provision shall not apply to funeral processions. [L 1971, c 150, pt of §1; am L 1984, c 273, §5]



§291C-51 - Driving on divided highways.

[§291C-51]  Driving on divided highways.  Whenever any highway has been divided into two or more roadways by leaving an intervening space or by a physical barrier or clearly indicated dividing section so constructed as to impede vehicular traffic, every vehicle shall be driven only upon the right-hand roadway unless directed or permitted to use another roadway by official traffic-control devices or police officers.  No vehicle shall be driven over, across, or within any such dividing space, barrier, or section, except through an opening in such physical barrier or dividing section or space or at a cross-over or intersection as established, unless specifically prohibited by public authority. [L 1971, c 150, pt of §1]



§291C-52 - Restricted access.

[§291C-52]  Restricted access.  No person shall drive a vehicle onto or from any controlled-access roadway except at such entrances and exits as are established by public authority. [L 1971, c 150, pt of §1]



§291C-53 - Restrictions on use of controlled-access roadway or highway.

§291C-53  Restrictions on use of controlled-access roadway or highway.  (a)  The director of transportation by rules adopted in accordance with chapter 91, and the counties by ordinance, may regulate or prohibit the use of any controlled-access roadway or highway within their respective jurisdictions by any class or kind of traffic which is found to be incompatible with the normal and safe movement of traffic.  Persons operating motorcycles which are otherwise permitted on a controlled-access roadway or highway shall be permitted to use any high occupancy vehicle lane designated on such roadway or highway.  For the purposes of this subsection, "high occupancy vehicle lane" means a designated lane of a laned roadway where the use of such designated lane is restricted to vehicles carrying at least the minimum number of persons designated by the director of transportation as indicated on official signs and other official traffic-control devices, and to other vehicles as provided by rules adopted in accordance with chapter 91, or by county ordinance.  Notwithstanding any law to the contrary, no person shall operate a neighborhood electric vehicle on any controlled-access roadway or highway.

(b)  The director of transportation or a county adopting any such prohibition shall erect and maintain official traffic-control devices on the controlled-access roadway or highway on which such prohibitions are applicable and when in place no person shall disobey the restrictions stated on such devices. [L 1971, c 150, pt of §1; am L 1983, c 123, §1; am L 1989, c 29, §2; am L 1993, c 224, §§3, 6; am L 1995, c 25, §1; am L 1997, c 309, §§1, 4; am L 1999, c 262, §3(3); am L 2007, c 42, §1]

Cross References

High occupancy vehicle lanes, see §§291C-221 to 227.



§291C-61 - Vehicle approaching or entering intersection.

PART VI.  RIGHT-OF-WAY

[§291C-61]  Vehicle approaching or entering intersection. (a)  When two vehicles approach or enter an intersection from different highways at approximately the same time, the driver of the vehicle on the left shall yield the right-of-way to the vehicle on the right.

(b)  The right-of-way rule declared in subsection (a) is modified at through highways and otherwise as stated in this chapter. [L 1971, c 150, pt of §1]



§291C-62 - Vehicle turning.

§291C-62  Vehicle turning.  The driver of a vehicle intending to turn within an intersection or into an alley, private road, or driveway shall yield the right-of-way to any vehicle, bicycle, or person approaching from the opposite direction or proceeding in the same direction when such vehicle, bicycle, or person is within the intersection or so close thereto as to constitute an immediate hazard. [L 1971, c 150, pt of §1; am L 1977, c 180, §2]



§291C-63 - Vehicle entering stop or yield intersection.

[§291C-63]  Vehicle entering stop or yield intersection.  (a)  Preferential right-of-way at an intersection may be indicated by stop signs or yield signs.

(b)  Except when directed to proceed by a police officer or traffic-control signal, every driver of a vehicle approaching a stop intersection indicated by a stop sign shall stop at a clearly marked stop line, but if none, before entering the crosswalk on the near side of the intersection, or if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering the intersection.  After having stopped, the driver shall yield the right-of-way to any vehicle which has entered the intersection from another highway or which is approaching so closely on the other highway as to constitute an immediate hazard during the time when such driver is moving across or within the intersection.

(c)  The driver of a vehicle approaching a yield sign shall in obedience to such sign slow down to a speed reasonable for the existing conditions and, if required for safety to stop, shall stop at a clearly marked stop line, but if none, before entering the crosswalk on the near side of the intersection, or if none, then at the point nearest the intersecting roadway.  After slowing or stopping, the driver shall yield the right-of-way to any vehicle in the intersection or approaching on another highway so closely as to constitute an immediate hazard during the time such driver is moving across or within the intersection; provided that if such a driver is involved in a collision with a vehicle in the intersection, after driving past a yield sign without stopping, the collision shall be deemed prima facie evidence of the driver's failure to yield right-of-way. [L 1971, c 150, pt of §1; gen ch 1985]



§291C-64 - Vehicle entering highway from private road or driveway.

§291C-64  Vehicle entering highway from private road or driveway.  The driver of a vehicle about to enter or cross a highway (including bicycle lane or bicycle path) from an alley, building, private road, or driveway or from any public or private property other than a highway that is adjacent to the highway, shall yield the right-of-way to all vehicles or bicycles approaching on the highway (including bicycle lane or bicycle path) to be entered. [L 1971, c 150, pt of §1; am L 1977, c 180, §3]



§291C-65 - Operation of vehicles on approach of authorized emergency vehicles.

[§291C-65]  Operation of vehicles on approach of authorized emergency vehicles.  (a)  Except as otherwise provided by county ordinance, upon the immediate approach of an authorized emergency vehicle making use of audible and visual signals, the driver of every other vehicle shall yield the right-of-way and shall immediately drive to a position clear of any intersection and parallel to, and as close as possible to, the right hand edge or curb of the highway or the nearest edge or curb when the highway has multiple lanes or when the highway is a divided highway or one-way street and shall stop and remain in such position until the authorized emergency vehicle is passed, except as otherwise directed by a police officer.

(b)  This section shall not operate to relieve the driver of an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons using the highway. [L 1971, c 150, pt of §1]



§291C-71 - Pedestrian obedience to traffic-control devices and traffic regulations.

PART VII.  PEDESTRIANS' RIGHTS AND DUTIES

Note

Crosswalk study, reports to legislature through 2010.  L 2008, c 232.

[§291C-71]  Pedestrian obedience to traffic-control devices and traffic regulations.  (a)  A pedestrian shall obey the instructions of any official traffic-control device specifically applicable to the pedestrian, unless otherwise directed by a police officer.

(b)  Pedestrians shall be subject to traffic and pedestrian-control signals as provided in sections 291C-32 and 291C-33.

(c)  At all other places, pedestrians shall be accorded the privileges and shall be subject to the restrictions stated in this chapter. [L 1971, c 150, pt of §1; gen ch 1985]



§291C-72 - Pedestrians' right-of-way in crosswalks.

§291C-72  Pedestrians' right-of-way in crosswalks.  (a)  The driver of a vehicle shall stop for a pedestrian who is crossing the roadway within a crosswalk when the pedestrian is either:

(1)  Upon the half of the roadway upon which the vehicle is traveling; or

(2)  Approaching the vehicle so closely from the opposite half of the roadway as to be in danger,

and shall not proceed until the pedestrian has passed the vehicle and the driver can safely proceed.

(b)  No pedestrian shall suddenly leave a curb or other place of safety and walk or run into the path of a vehicle which is so close that it is impossible for the driver to yield.

(c)  Subsection (a) shall not apply under the conditions stated in section 291C-73(b).

(d)  Whenever any vehicle is stopped at a marked crosswalk or at any unmarked crosswalk at an intersection to permit a pedestrian to cross the roadway, the driver of any other vehicle approaching from the rear shall not overtake and pass the stopped vehicle.

(e)  Every person who violates this section shall be subject to the following penalties:

(1)  For a first infraction, or any infraction not preceded within one year by a prior violation of this section, a fine of $150;

(2)  For an infraction that occurs within one year of a prior violation of this section, a fine of $300 and revocation of the person's driver's license and privilege to operate a vehicle for a period of ninety days; and

(3)  For an infraction that occurs within two years of two prior violations of this section, and for the fourth and each additional infraction of this section, regardless of when committed, a fine of $1,000, and revocation of the person's driver's license and privilege to operate a vehicle for a period of one hundred eighty days. [L 1971, c 150, pt of §1; am L 2005, c 73, §3; am L 2007, c 125, §1]



§291C-73 - Crossing at other than crosswalks.

§291C-73  Crossing at other than crosswalks.  (a)  Every pedestrian crossing a roadway at any point other than within a marked crosswalk or within an unmarked crosswalk at an intersection shall yield the right-of-way to all vehicles upon the roadway.

(b)  Any pedestrian crossing a roadway at a point where a pedestrian tunnel or overhead pedestrian crossing has been provided shall yield the right-of-way to all vehicles upon the roadway.

(c)  Between adjacent intersections at which traffic-control signals are in operation, pedestrians shall not cross at any place except in a marked crosswalk.

(d)  No pedestrian shall cross a roadway intersection diagonally unless authorized by official traffic-control devices; and, when authorized to cross diagonally, pedestrians shall cross only in accordance with the official traffic-control devices pertaining to the crossing movements.

(e)  Every person who violates this section shall be fined $100. [L 1971, c 150, pt of §1; am L 2007, c 125, §2]



§291C-74 - Drivers to exercise due care.

[§291C-74]  Drivers to exercise due care.  Notwithstanding other provisions of this chapter, every driver of a vehicle shall exercise due care to avoid colliding with any pedestrian upon any roadway and shall give warning by sounding the driver's horn when necessary and shall exercise proper precaution upon observing any child or any obviously confused or incapacitated person upon a roadway. [L 1971, c 150, pt of §1; gen ch 1985]



§291C-75 - Pedestrians to use right half of crosswalks.

[§291C-75]  Pedestrians to use right half of crosswalks. Pedestrians shall move, whenever practicable, upon the right half of crosswalks. [L 1971, c 150, pt of §1]



§291C-76 - Pedestrians on roadways.

§291C-76  Pedestrians on roadways.  (a)  Where sidewalks are provided it shall be unlawful for any pedestrian to walk along and upon an adjacent roadway, bicycle lane, or bicycle path.

(b)  Where sidewalks are not provided any pedestrian walking along and upon a highway shall, when practicable, walk only on the left side of the roadway or its shoulder facing traffic which may approach from the opposite direction. [L 1971, c 150, pt of §1; am L 1977, c 180, §4]



§291C-77 - Pedestrians soliciting rides, business or attention of motorist.

§291C-77  Pedestrians soliciting rides, business or attention of motorist.  (a)  Except as otherwise provided by county ordinance, no person shall stand in, walk along, or otherwise occupy a portion of a highway for the purpose of soliciting a ride, employment, business, or contributions from the occupant of any vehicle.

(b)  No person shall stand on or in proximity to a street or highway for the purpose of soliciting the watching or guarding of any vehicle while parked or about to be parked on a street or highway.

(c)  Except as otherwise provided by county ordinance, no person shall hold or display a movable sign within the right-of-way boundaries of a public highway or on the sidewalk abutting a public highway or in an area adjacent to the highway for the purpose of carrying on political campaign activities as defined in section 19-6(7) and which seek to draw the attention of occupants of motor vehicles using the highway.  A movable sign is any portable device, display, emblem, billboard, notice, picture, painting or writing, other than official signs placed or required by the State or county. [L 1971, c 150, pt of §1; am L 1973, c 216, §2]

Attorney General Opinions

Subsection (a) is not unconstitutionally vague.  Att. Gen. Op. 75-17.

Case Notes

Subsection (c) violates First Amendment freedom of speech.  516 F.2d 892.



§291C-78 - Driving through safety zone prohibited.

[§291C-78]  Driving through safety zone prohibited.  No vehicle shall at any time be driven through or within a safety zone. [L 1971, c 150, pt of §1]



§291C-79 - Pedestrians' right-of-way on sidewalks.

[§291C-79]  Pedestrians' right-of-way on sidewalks.  The driver of a vehicle emerging from or entering an alley, building, private road, or driveway shall yield the right-of-way to any pedestrian approaching on any sidewalk extending across the alley, building entrance, road, or driveway. [L 1971, c 150, pt of §1]



§291C-81 - Required position and method of turning at intersections.

PART VIII.  TURNING AND STARTING AND

SIGNALS ON STOPPING AND TURNING

§291C-81  Required position and method of turning at intersections.  The driver of a vehicle intending to turn at an intersection shall do so as follows:

(1)  Right turns.  Both the approach for a right turn and a right turn shall be made as close as practicable to the right-hand curb or edge of the roadway.

(2)  Left turns.  The driver of a vehicle intending to turn left at any intersection shall approach the intersection in the extreme left-hand lane lawfully available to traffic moving in the direction of travel of such vehicle, and, after entering the intersection, the left turn shall be made so as to leave the intersection in a lane lawfully available to traffic moving in such direction upon the roadway being entered.  Whenever practicable the left turn shall be made in that portion of the intersection to the left of the center of the intersection.

(3)  The director of transportation and the counties in their respective jurisdictions may cause official traffic-control devices to be placed within or adjacent to intersections and thereby require and direct that a different course from that specified in this section be traveled by vehicles turning at an intersection, and when such devices are so placed no driver of a vehicle shall turn a vehicle at an intersection other than as directed and required by such devices. [L 1971, c 150, pt of §1; am L 1977, c 180, §5; am L 1984, c 273, §6]



§291C-82 - Turning so as to proceed in the opposite direction.

§291C-82  Turning so as to proceed in the opposite direction.  (a)  No vehicle shall be turned so as to proceed in the opposite direction upon any curve, or upon the approach to or near the crest of a grade, where such vehicle cannot be seen by the driver of any other vehicle approaching from either direction within five hundred feet.

(b)  In addition to the prohibition in subsection (a), the director of transportation is authorized to and the counties may by ordinance with respect to highways under their respective jurisdictions prohibit the turning of any vehicle so as to proceed in the opposite direction on the highway at any location where such turning would be dangerous to those using the highway or would unduly interfere with the free movement of traffic.

(c)  The director of transportation and the counties by ordinance with respect to the highways under their respective jurisdictions shall place signs which are clearly visible to an ordinarily observant person prohibiting the turning of a vehicle to proceed in the opposite direction.  The signs shall be official signs and no person shall turn any vehicle in violation of the restrictions stated on such signs. [L 1971, c 150, pt of §1; am L 1974, c 133, §3]



§291C-83 - Starting parked vehicle.

[§291C-83]  Starting parked vehicle.  No person shall start a vehicle which is stopped, standing, or parked unless and until such movement can be made with reasonable safety. [L 1971, c 150, pt of §1]



§291C-84 - Turning movements and required signals.

§291C-84  Turning movements and required signals.  (a)  No person shall turn a vehicle at an intersection unless the vehicle is in proper position upon the roadway as required in section 291C-81, or turn a vehicle to enter a private road or driveway, or otherwise turn a vehicle from a direct course or move right or left upon a roadway unless and until such movement can be made with reasonable safety.  No person shall so turn any vehicle without giving an appropriate signal in the manner hereinafter provided.

(b)  A signal of intention to turn right or left when required shall be given continuously during not less than the last one hundred feet traveled by the vehicle before turning; provided that for a bicycle or moped, such signal shall be given continuously during not less than the last one hundred feet traveled by the bicycle or moped before turning, and shall be given when the bicycle or moped is stopped waiting to turn; and further provided that a signal by hand and arm need not be given continuously by the driver of a bicycle or moped if the hand is needed in the braking, control, or operation of the bicycle or moped.

(c)  No person shall stop or suddenly decrease the speed of a vehicle without first giving an appropriate signal in the manner provided herein to the driver of any vehicle immediately to the rear when there is opportunity to give such signal.

(d)  The signals provided for in section 291C-85(b) shall be used to indicate an intention to turn, change lanes, or start from a parked position and shall not be flashed on one side only on a parked or disabled vehicle, or flashed as a courtesy or "do pass" signal to operators of other vehicles approaching from the rear. [L 1971, c 150, pt of §1; am L 1984, c 273, §7]

Case Notes

Violation of this section may be evidence of violation of §291-12, inattention to driving.  57 H. 533, 560 P.2d 114.



§291C-85 - Signals by hand and arm or signal lamps.

[§291C-85]  Signals by hand and arm or signal lamps.  (a)  Any stop or turn signal when required herein shall be given either by means of the hand and arm or by signal lamps, except as otherwise provided in subsection (b).

(b)  Any motor vehicle in use on a highway shall be equipped with, and required signal shall be given by, signal lamps when the distance from the center of the top of the steering post to the left outside limit of the body, cab, or load of such motor vehicle exceeds twenty-four inches, or when the distance from the center of the top of the steering post to the rear limit of the body or load thereof exceeds fourteen feet.  The latter measurement shall apply to any single vehicle, also to any combination of vehicles. [L 1971, c 150, pt of §1]



§291C-86 - Method of giving hand-and-arm signals.

[§291C-86]  Method of giving hand-and-arm signals.  All signals herein required given by hand and arm shall be given from the left side of the vehicle in the following manner and such signals shall indicate as follows:

(1)  Left turn--hand and arm extended horizontally.

(2)  Right turn--hand and arm extended upward.

(3)  Stop or decrease speed--hand and arm extended downward. [L 1971, c 150, pt of §1]



§291C-91 - Obedience to signal indicating approach of train.

PART IX.  SPECIAL STOPS REQUIRED

§291C-91  Obedience to signal indicating approach of train.  (a)  Whenever any person driving a vehicle approaches a railroad grade crossing under any of the circumstances stated in this section, the driver of the vehicle shall stop within fifty feet but not less than fifteen feet from the nearest rail of the railroad, and shall not proceed until the train has passed.  The foregoing requirements shall apply when:

(1)  A clearly visible electric or mechanical signal device gives warning of the immediate approach of a railroad train;

(2)  A crossing gate is lowered or when a human flagperson gives or continues to give a signal of the approach or passage of a train;

(3)  A railroad train approaching within approximately fifteen hundred feet of the highway crossing emits a signal audible from that distance and the railroad train, by reason of its speed or nearness to the crossing, is an immediate hazard;

(4)  An approaching railroad train is approximately within fifteen hundred feet of the crossing and is plainly visible and is in hazardous proximity to the crossing.

(b)  No person shall drive any vehicle through, around, or under any crossing gate or barrier at a railroad crossing while the gate or barrier is closed or is being opened or closed. [L 1971, c 150, pt of §1; gen ch 1985, 1993; am L 1997, c 156, §1]



§291C-92 - All vehicles must stop at certain railroad grade crossings.

§291C-92  All vehicles must stop at certain railroad grade crossings.  The director of transportation and the counties are authorized to designate particularly dangerous highway grade crossings of railroads and to erect stop signs thereat.  When such stop signs are erected, the driver of any vehicle shall stop within fifty feet but not less than fifteen feet from the nearest rail of such railroad and shall proceed only if no train is approaching.  If a train is approaching, and is approximately within fifteen hundred feet of the crossing, the driver must not proceed until after the train has passed. [L 1971, c 150, pt of §1; am L 1997, c 156, §2]



§291C-93 - Certain vehicles must stop at all railroad crossings.

§291C-93  Certain vehicles must stop at all railroad crossings.  (a)  The driver of any motor vehicle carrying passengers for hire, or of any school bus carrying any school child, or of any vehicle carrying explosive substances or flammable liquids as a cargo or part of a cargo, before crossing at grade any track or tracks of a railroad, shall stop such vehicle within fifty feet but not less than fifteen feet from the nearest rail of such railroad, and while so stopped shall listen and look in both directions along the track for any approaching train, and for signals indicating the approach of a train, except as hereinafter provided, and if a train is approaching, and is approximately within fifteen hundred feet of the crossing, shall not proceed until after the train has passed.  After stopping as required herein and determining that no train is approaching, the driver of any such vehicle shall cross only in such gear of the vehicle that there will be no necessity for changing gears while traversing the crossing and the driver shall not shift gears while crossing the track or tracks.

(b)  No stop need be made at any such crossing where a police officer or a traffic-control signal directs traffic to proceed.

(c)  This section shall not apply at street-railway grade crossings within a business or residence district. [L 1971, c 150, pt of §1; gen ch 1985; am L 1997, c 156, §3]



§291C-94 - Emerging from alley, driveway, or building.

§291C-94  Emerging from alley, driveway, or building.  The driver of a vehicle emerging from an alley, building, private road, or driveway or from any public or private property other than a highway that is adjacent to a bicycle lane, bicycle path, sidewalk, or sidewalk area shall stop the vehicle immediately prior to driving onto the bicycle lane, bicycle path, sidewalk, or sidewalk area extending across the alley, building entrance, road, or driveway, or such public or private property, or in the event there is no bikeway or sidewalk area, shall stop at the point nearest the street to be entered where the driver has a view of approaching traffic thereon. [L 1971, c 150, pt of §1; am L 1977, c 180, §6]



§291C-95 - Overtaking and passing school bus.

§291C-95  Overtaking and passing school bus.  (a)  Whenever a school bus is stopped on a highway or road in a residential area with its visual signals actuated as described in subsection (g), the driver of any motor vehicle on the same highway or road in a residential area in the lane occupied by the school bus and all lanes adjacent to the lane occupied by the school bus, regardless of the direction of traffic in those lanes, shall stop the driver's vehicle not less than twenty feet from the school bus and shall not proceed until the school bus resumes motion and the visual signals are turned off.

(b)  Subsection (a) shall not apply to a vehicle when the school bus and the vehicle are on different roadways; except that where a highway or road in a residential area has been divided into two or more lanes by an intervening space, a physical barrier, or a clearly indicated dividing section, subsection (a) shall apply to all drivers of motor vehicles in all lanes on the same side as a school bus which is stopped with visual signals actuated as required under subsection (c).

(c)  The driver of the school bus shall actuate the visual signals described in subsection (g) only when the school bus is stopped for the purpose of receiving or discharging school children.

(d)  The front and rear of every school bus shall be marked with the words "SCHOOL BUS" in plainly visible letters not less than eight inches in height and strokes not less than three-fourths of an inch in width.

(e)  No vehicle, other than a school bus, shall display a "SCHOOL BUS" sign.

(f)  When a school bus is being operated upon a highway for purposes other than as an incident to the transportation of children, all marking thereon indicating "SCHOOL BUS" shall be covered or concealed.

(g)  The visual signals actuated as required under subsection (c) shall consist of four red signal lamps meeting the following requirements:

(1)  Two lamps shall face forward and two shall face the rear;

(2)  The two forward lamps shall flash alternately and shall be mounted at the same level, but as high and as widely spaced as practical;

(3)  The two rear lamps shall flash alternately and shall be mounted at the same level but as high and as widely spaced as practical; and

(4)  Each of the lamps shall be of sufficient intensity as to be plainly visible at a distance of five hundred feet in normal sunlight and shall be capable of being actuated from the driver's seat by a single switch.

(h)  Any person who violates this section shall be fined not more than $500 or sentenced to perform community service, or both. [L 1971, c 150, pt of §1; am L 1975, c 22, §2; am L 1976, c 52, §1; gen ch 1985; am L 1987, c 237, §2; am L 1998, c 265, §1]



§291C-101 - Basic rule.

PART X.  SPEED RESTRICTIONS

Cross References

Neighborhood electric vehicle requirements, see §291C-134.

§291C-101  Basic rule.  No person shall drive a vehicle at a speed greater than is reasonable and prudent and having regard to the actual and potential hazards and conditions then existing.  Consistent with the foregoing, every person shall drive at a safe and appropriate speed when approaching and crossing an intersection or railroad grade crossing, when approaching and going around a curve, when approaching a hill crest, when traveling upon any narrow or winding roadway, and when special hazards exist with respect to pedestrians or other traffic, or by reason of weather or highway conditions. [L 1971, c 150, pt of §1; am L 1977, c 8, §1]

Case Notes

For conviction, there must be evidence that the speed was unreasonable under the actual and potential hazards and conditions then existing.  1 H. App. 403, 619 P.2d 1102.



§291C-102 - Noncompliance with speed limit prohibited.

§291C-102  Noncompliance with speed limit prohibited.  (a)  A person violates this section if the person drives:

(1)  A motor vehicle at a speed greater than the maximum speed limit other than provided in section 291C‑105; or

(2)  A motor vehicle at a speed less than the minimum speed limit,

where the maximum or minimum speed limit is established by county ordinance or by official signs placed by the director of transportation on highways under the director's jurisdiction.

(b)  If the maximum speed limit is exceeded by more than ten miles per hour, a surcharge of $10 shall be imposed, in addition to any other penalties, and shall be deposited into the neurotrauma special fund. [L 1971, c 150, pt of §1; am L 1984, c 273, §8; gen ch 1985; am L 2002, c 160, §10; am L 2004, c 102, §2; am L 2006, c 129, §3]

Case Notes

Speeding law not criminal, therefore, not assimilated under the Assimilative Crimes Act.  900 F.2d 1346.

Traffic citation issued to defendant on a military installation, referencing only Hawaii state law (this section) and reciting the facts of defendant's speeding violation, provided insufficient notice to defendant that defendant faced a criminal violation of federal law.  537 F. Supp. 2d 1116.

In prosecution under this section, prosecutor has burden of proving that speed limit was established in one of ways specified in this section.  57 H. 277, 554 P.2d 767.

Tuning fork used to calibrate radar gun was itself accurately calibrated.  70 H. 580, 779 P.2d 11.

Where trial court properly took judicial notice of the speed limit, as required by HRE rule 202(b), there was sufficient evidence to find motorist guilty of violating subsection (a).  95 H. 22, 18 P.3d 884.

Defendant was effectively put on notice of allegedly exceeding speed limit established by county ordinance.  9 H. App. 73, 823 P.2d 154.



§291C-103 - Racing on highways.

§291C-103  Racing on highways.  (a)  Except as provided in section 291C-149, no person shall drive any vehicle in any race, speed competition or contest, drag race or acceleration contest, test of physical endurance, exhibition of speed or acceleration, or for the purpose of making a speed record, and no person shall in any manner participate in any race, competition, contest, test, or exhibition prohibited by this section.

(b)  "Drag race" means the operation of two or more vehicles from a point side by side at accelerating speeds in a competitive attempt to outdistance each other, or the operation of one or more vehicles over a common selected course, from the same point to the same point, for the purpose of comparing the relative speeds or power of acceleration of the vehicle or vehicles within a certain distance or time limit.

(c)  "Racing" means the use of one or more vehicles in an attempt to outgain, outdistance, or prevent another vehicle from passing, to arrive at a given destination ahead of another vehicle or vehicles, or to test the physical stamina or endurance of drivers over long distance driving routes.

(d)  "Exhibition of speed or acceleration" means the sudden acceleration of a vehicle resulting in the screeching of the vehicle's tires which is done to intentionally draw the attention of persons present toward the vehicle.

(e)  Any person who violates this section, except subsection (d), shall be fined not more than $500 or imprisoned not more than six months, or both.  Any person who violates subsection (d) shall be fined not more than $500 or be sentenced to perform community service, or both.

(f)  Any person who violates this section while operating a vehicle at a speed exceeding the posted speed limit by thirty miles per hour or more shall be subject to a fine of not more than $2,000, a term of imprisonment of not more than one year, or both; provided that the following additional penalties shall also apply:

(1)  For an offense that occurs within five years of a prior conviction, a one-year license suspension;

(2)  For an offense that occurs within five years of two prior convictions:

(A)  A three-year license suspension; and

(B)  A vehicle owned by the defendant and used in the commission of the offense which has been used in at least two prior offenses that resulted in convictions may be ordered by the court to be subject to forfeiture under chapter 712A;

(3)  For all offenses under this section, a surcharge of up to $100 may be deposited in the trauma system special fund if the court so orders. [L 1971, c 150, pt of §1; am L 1984, c 273, §9; am L 1989, c 151, §1; am L 2002, c 261, §1; am L 2008, c 231, §14]

Case Notes

"Exhibition of speed and acceleration" not established where there was screeching of tires as defendant accelerated during a turn.  67 H. 95, 678 P.2d 1081.

Police not justified in stopping defendant for violating this section where defendant revved engine of vehicle and caused heavy exhaust smoke to be emitted while stopped at traffic light.  78 H. 98 (App.), 890 P.2d 685.



§291C-104 - Speeding in a school zone or construction area.

§291C-104  Speeding in a school zone or construction area.  (a)  No person shall drive a motor vehicle at a speed greater than the maximum speed limit established pursuant to subsection (b) within a school zone or a construction area; provided that if the person drives a motor vehicle at a speed greater than thirty miles an hour or more over the maximum speed limit established in subsection (b), or over eighty miles per hour or more in a school zone or a construction zone, the provisions of section 291C-105 shall control.  Appropriate law enforcement personnel may enforce the maximum speed limits established for school zones and construction areas.

(b)  Section 291C-102 notwithstanding, the director of transportation and the counties, in their respective jurisdictions, shall establish maximum speed limits for school zones and construction areas and shall require the owner, general contractor, or other person responsible for construction to provide proper signs in construction areas.  The director of transportation shall place official signs in school zones.

Signs posted pursuant to this subsection shall be plainly visible at all times under ordinary traffic conditions.

(c)  Any person who violates this section shall be fined $250 and may be charged with a surcharge of up to $100 to be deposited into the trauma system special fund.

(d)  For purposes of this section:

"Construction area" includes any area in which there is occurring the installation, construction, or demolition of connections for streets, roads, driveways, concrete curbs and sidewalks, structures, drainage systems, landscaping, or grading within the highway rights-of-way, including aboveground and underground utility work, excavation and backfilling of trenches or other openings in state highways, the restoration, replacement, or repair of the base course, pavement surfaces, highway structures, or any other highway improvements.

"School zone" means every street and all public property in the vicinity of a school as designated by the department of transportation and the counties, in their respective jurisdictions.

(e)  The director shall adopt rules pursuant to chapter 91 as may be necessary to implement this section. [L 2000, c 293, §1; am L 2001, c 138, §1; am L 2006, c 129, §4; am L 2008, c 231, §15]

Cross References

Violation of rules governing the use of traffic control devices at work sites; penalty, see §286-8.



§291C-105 - Excessive speeding.

§291C-105  Excessive speeding.  (a)  No person shall drive a motor vehicle at a speed exceeding:

(1)  The applicable state or county speed limit by thirty miles per hour or more; or

(2)  Eighty miles per hour or more irrespective of the applicable state or county speed limit.

(b)  For the purposes of this section, "the applicable state or county speed limit" means:

(1)  The maximum speed limit established by county ordinance;

(2)  The maximum speed limit established by official signs placed by the director of transportation on highways under the director's jurisdiction; or

(3)  The maximum speed limit established pursuant to section 291C-104 by the director of transportation or the counties for school zones and construction areas in their respective jurisdictions.

(c)  Any person who violates this section shall be guilty of a petty misdemeanor and shall be sentenced as follows without the possibility of probation or suspension of sentence:

(1)  For a first offense not preceded by a prior conviction for an offense under this section in the preceding five years:

(A)  A fine of not less than $500 and not more than $1,000;

(B)  Thirty-day prompt suspension of license and privilege to operate a vehicle during the suspension period, or the court may impose, in lieu of the thirty-day prompt suspension of license, a minimum fifteen-day prompt suspension of license with absolute prohibition from operating a vehicle and, for the remainder of the thirty-day period, a restriction on the license that allows the person to drive for limited work-related purposes;

(C)  Attendance in a course of instruction in driver retraining;

(D)  A surcharge of $25 to be deposited into the neurotrauma special fund;

(E)  May be charged a surcharge of up to $100 to be deposited into the trauma system special fund if the court so orders;

(F)  An assessment for driver education pursuant to section 286G-3; and

(G)  Either one of the following:

(i)  Thirty-six hours of community service work; or

(ii)  Not less than forty-eight hours and not more than five days of imprisonment;

(2)  For an offense that occurs within five years of a prior conviction for an offense under this section, by:

(A)  A fine of not less than $750 and not more than $1,000;

(B)  Prompt suspension of license and privilege to operate a vehicle for a period of thirty days with an absolute prohibition from operating a vehicle during the suspension period;

(C)  Attendance in a course of instruction in driver retraining;

(D)  A surcharge of $25 to be deposited into the neurotrauma special fund;

(E)  May be charged a surcharge of up to $100 to be deposited into the trauma system special fund if the court so orders;

(F)  An assessment for driver education pursuant to section 286G-3; and

(G)  Either one of the following:

(i)  Not less than one hundred twenty hours of community service work; or

(ii)  Not less than five days but not more than fourteen days of imprisonment of which at least forty-eight hours shall be served consecutively; and

(3)  For an offense that occurs within five years of two prior convictions for offenses under this section, by:

(A)  A fine of $1,000;

(B)  Revocation of license and privilege to operate a vehicle for a period of not less than ninety days but not more than one year;

(C)  Attendance in a course of instruction in driver retraining;

(D)  No fewer than ten days but no more than thirty days of imprisonment of which at least forty-eight hours shall be served consecutively;

(E)  A surcharge of $25 to be deposited into the neurotrauma special fund;

(F)  May be charged a surcharge of up to $100 to be deposited into the trauma system special fund if the court so orders; and

(G)  An assessment for driver education pursuant to section 286G-3. [L 2006, c 129, §1; am L 2008, c 231, §16]



§291C-111 - Noncompliance with stopping, standing, or parking requirements.

PART XI.  STOPPING, STANDING AND PARKING

§291C-111  Noncompliance with stopping, standing, or parking requirements.  (a)  With respect to highways under their respective jurisdictions, the director of transportation is authorized to and the counties by ordinance may prohibit or restrict the stopping, standing, or parking of vehicles where the stopping, standing, or parking is dangerous to those using the highway or where the stopping, standing, or parking of vehicles would interfere unduly with the free movement of traffic; provided that the violation of any law or any ordinance, regardless of whether established under this or any other section, prohibiting or restricting the stopping, standing, or parking of vehicles shall constitute a traffic infraction.  The counties shall not provide any other penalty, civil or criminal, or any other charge, in the form of rental or otherwise, in place of or in addition to the fine to be imposed by the district court for any violation of any ordinance prohibiting or restricting the stopping, standing, or parking of vehicles.

This section shall not be construed as prohibiting the authority of the director of transportation or the counties to allow the stopping, standing, or parking of motor vehicles at a "T-shaped" intersection on highways under their respective jurisdictions; provided that such stopping, standing, or parking of motor vehicles is not dangerous to those using the highway or where the stopping, standing, or parking of motor vehicles would not unduly interfere with the free movement of traffic.

The appropriate police department and county or prosecuting attorney of the various counties shall enforce any law or ordinance prohibiting or restricting the stopping, standing, or parking of vehicles, including but not limited to the issuance of parking tickets.  Any person committing a violation of any law or ordinance, regardless of whether established under this or any other section, prohibiting or restricting the stopping, standing, or parking of vehicles shall be subject to a fine to be enforced and collected by the district courts of this State and to be deposited into the state general fund for state use.

(b)  The director of transportation, the counties, and owners of private highways, with the consent of the county official responsible for traffic control with respect to highways under their respective jurisdictions shall place signs or curb markings which are clearly visible to an ordinarily observant person prohibiting or restricting the stopping, standing, or parking of vehicles on the highway.  Such signs or curb markings shall be official signs and markings and no person shall stop, stand, or park any vehicle in violation of the restrictions stated on such signs or markings. [L 1971, c 150, pt of §1; am L 1974, c 133, §4; am L 1976, c 238, §1; am L 1993, c 214, §12; am L 1994, c 273, §1; am L 1995, c 173, §5; am L 1999, c 44, §1]

Cross References

Adjudication of traffic infractions, see chapter 291D.

Parking violation exemption, see §621-8.



§291C-112 - Certain uses of parked vehicles prohibited between 6:00 p.

§291C-112  Certain uses of parked vehicles prohibited between 6:00 p.m. and 6:00 a.m.; definition; exceptions.  (a)  No person shall use any vehicle for purposes of human habitation, whether or not the vehicle is designed or equipped for that purpose, while the vehicle is parked on any roadway, street, or highway or other public property between the hours of 6:00 p.m. and 6:00 a.m. or while the vehicle is parked on private property without authorization of the owner or occupant authorizing both the parking of the vehicle there and its use for purposes of human habitation.

(b)  As used in this section "purposes of human habitation" includes use as a dwelling place, living abode, or sleeping place.

(c)  This section does not apply to the parking of vehicles and their use for purposes of human habitation in parks, camps, and other recreational areas in compliance with law and applicable rules and regulations, or under emergency conditions in the interest of vehicular safety.

(d)  The department of health shall promulgate rules and regulations, pursuant to chapter 91, necessary for the administration of this section. [L 1972, c 48, pt of §2]

Case Notes

Because defendant was a person to whom this section directly applied, and defendant's expressive conduct was not at issue, defendant did not have standing to assert overbreadth challenge based on a hypothetical application of this section.  82 H. 269 (App.), 921 P.2d 1170.

No equal protection violation as section rationally furthers legitimate state interest in protecting health and welfare of public at large.  82 H. 269 (App.), 921 P.2d 1170.

This section, which prohibits the use of a vehicle "for purposes of human habitation", not unconstitutionally vague.  82 H. 269 (App.), 921 P.2d 1170.



§291C-113 - Ordinances regulating use of vehicles for purposes of human habitation.

§291C-113  Ordinances regulating use of vehicles for purposes of human habitation.  Each of the counties may enact and enforce ordinances regulating the use of vehicles for purposes of human habitation.

Upon each of the counties enacting an ordinance pertaining to the use of vehicles for purposes of human habitation, then so far as that county is concerned, the ordinance shall have full force and effect, and shall supersede section 291C-112 until the ordinance is repealed or otherwise made invalid. [L 1972, c 48, pt of §2]



§291C-114 - Parking on sidewalks.

[§291C-114]  Parking on sidewalks.  The director of transportation is authorized to and the counties by ordinance may with respect to highways under their respective jurisdictions prohibit or restrict the stopping, standing, or parking of vehicles on sidewalks.  [L 1988, c 191, §1]



§291C-121 - Unattended motor vehicle.

PART XII.  MISCELLANEOUS RULES

[§291C-121]  Unattended motor vehicle.  No person driving or in charge of a motor vehicle shall permit it to stand unattended without first stopping the engine, locking the ignition, removing the key from the ignition, effectively setting the brake thereon and, when standing upon any grade, turning the front wheels to the curb or side of the highway. [L 1971, c 150, pt of §1]



§291C-121.5 - Leaving a child unattended in a motor vehicle.

[§291C-121.5]  Leaving a child unattended in a motor vehicle.  (a)  Notwithstanding chapter 571 or any other law to the contrary, a person violates this section if the person, being the operator or an adult passenger of a motor vehicle, leaves the motor vehicle for five minutes or longer when an unattended child is inside the vehicle, regardless of whether the operator or adult passenger is charged with the care or custody of the child.

(b)  Any law enforcement officer, firefighter, or rescue team personnel who observes a child left unattended in a motor vehicle and determines that the unattended child is in physical danger, or poses a danger to others, may use whatever means are reasonably necessary to protect the child or others and remove the child from the motor vehicle.  If the person who left the motor vehicle with an unattended child inside cannot be located within a reasonable time, the law enforcement officer, firefighter, or rescue team personnel, upon removing the child from the motor vehicle, shall immediately report the matter to a police officer, as defined under section 587-2, who may assume protective custody of the child without a court order and without the consent of the child's family.

(c)  Law enforcement officers, firefighters, and rescue team personnel shall not be liable in any civil action to any party for any act performed in good faith under this section.

(d)  As used in this section:

"Child" means a person under the age of nine.

"Rescue team personnel" means physicians, basic life support personnel, advanced life support personnel, surgeons, nurses, volunteers, or employees of the owners or operators of a hospital or authorized emergency vehicle who have been trained in basic or advanced life support and have been charged by the owners or operators of the hospital or authorized emergency vehicle with providing life support and resuscitation to persons who are in immediate danger of loss of life in cases of emergency.

"Unattended" means leaving a child:

(1)  Alone in a motor vehicle; or

(2)  In a motor vehicle with a minor under the age of twelve. [L 2008, c 170, §2]



§291C-122 - Limitations on backing.

[§291C-122]  Limitations on backing.  (a)  The driver of a vehicle shall not back it unless such movement can be made with safety and without interfering with other traffic.

(b)  The driver of a vehicle shall not back it upon any shoulder or roadway of any controlled-access highway. [L 1971, c 150, pt of §1]



§291C-123 - Driving or parking upon bikeway; parking penalty.

§291C-123  Driving or parking upon bikeway; parking penalty.  (a)  No person shall drive any vehicle other than a bicycle or moped upon a bicycle lane or bicycle path, except upon a permanent or authorized temporary driveway, or park any vehicle upon a bicycle lane or bicycle path; provided that any vehicle may be driven or parked in a bicycle lane or bicycle path as applicable if:

(1)  It is in the process of executing a legal turn, lane change, or parking maneuver;

(2)  It is an authorized emergency vehicle performing the functions under section 291C-26;

(3)  It is an official federal, state, or county vehicle in the performance of its actual duty;

(4)  It is a stalled or broken vehicle;

(5)  It is necessary to assist a stalled or broken vehicle;

(6)  It is necessary to yield to an authorized emergency vehicle pursuant to section 291C-65; or

(7)  It is otherwise provided by law.

(b)  Any person violating the parking prohibition in subsection (a) shall be fined not more than $500. [L 1971, c 150, pt of §1; am L 1977, c 180, §7; am L 1978, c 30, §3; am L 1984, c 273, §10; am L 2008, c 130, §1]



§291C-124 - Obstruction to driver's view or driving mechanism.

§291C-124  Obstruction to driver's view or driving mechanism.  (a)  No person shall drive a vehicle when it is so loaded, or when there are in the front seat such a number of persons, exceeding three, as to obstruct the view of the driver to the front or sides of the vehicle, or as to interfere with the driver's control over the driving mechanism of the vehicle.

(b)  While operating a motor vehicle, no person shall hold in the person's lap, or allow to be in the driver's immediate area, any person, animal, or object which interferes with the driver's control over the driving mechanism of the vehicle.

(c)  No passenger in a vehicle shall ride in such position as to interfere with the driver's view ahead or to the sides, or to interfere with the driver's control over the driving mechanism of the vehicle. [L 1971, c 150, pt of §1; am L 1981, c 11, §1; gen ch 1985]



§291C-125 - Opening and closing vehicle doors.

§291C-125  Opening and closing vehicle doors.  No person shall open the door of a motor vehicle on the side available to moving traffic unless and until it is reasonably safe to do so, and can be done without interfering with, or causing immediate hazard to the movement of other traffic, nor shall any person leave a door open on the side of a vehicle available to moving traffic for a period of time longer than necessary to load or unload passengers. [L 1971, c 150, pt of §1; am L 1977, c 180, §8]



§291C-126 - Riding in house trailers.

[§291C-126]  Riding in house trailers.  No person or persons shall occupy a house trailer while it is being moved upon a public highway. [L 1971, c 150, pt of §1]



§291C-127 - Coasting prohibited.

[§291C-127]  Coasting prohibited.  The driver of any motor vehicle when traveling upon a down grade shall not coast with the gears or transmission of the vehicle in neutral or with the clutch disengaged. [L 1971, c 150, pt of §1]



§291C-128 - Following emergency vehicle prohibited.

[§291C-128]  Following emergency vehicle prohibited.  The driver of any vehicle other than one on official business shall not follow any emergency vehicle traveling in response to an emergency closer than five hundred feet or drive or park such vehicle within five hundred feet of where the emergency vehicle has stopped in answer to a fire alarm. [L 1971, c 150, pt of §1]



§291C-129 - Crossing fire hose.

[§291C-129]  Crossing fire hose.  No vehicle shall be driven over any unprotected hose of a fire department when laid down on any street, private road, or driveway, to be used at any fire or alarm of fire, without the consent of the fire department official in command. [L 1971, c 150, pt of §1]



§291C-130 - Slow moving vehicle emblem required; penalty.

§291C-130  Slow moving vehicle emblem required; penalty.  (a)  Any vehicle, or combination of vehicles, designed to operate at a speed of twenty-five miles per hour or less, including a neighborhood electric vehicle, and traveling on a public highway, except when guarded by a flagperson or a flare, or unless provided by ordinance, shall display a triangular slow moving vehicle emblem meeting ASAE Standard S276.2 as developed by the American Society of Agricultural Engineers, mounted on the rear of the vehicle, or combination of vehicles, base down and at a height of not less than three nor more than five feet from the ground to base.

(b)  The use of the emblem on any vehicle, other than a vehicle designed to operate at a speed of twenty-five miles per hour or less, or on a stationary object on a public highway is prohibited.

(c)  Any person who violates this section shall be fined not more than $500. [L 1975, c 22, §1; am L 1993, c 214, §13; gen ch 1993; am L 1999, c 262, §3(4)]



§291C-131 - Spilling loads on highways; penalties.

§291C-131  Spilling loads on highways; penalties.  (a)  No vehicle shall be moved on any highway, unless the vehicle is so constructed, covered, or loaded as to prevent any of its load other than clear water or feathers from live birds from dropping, sifting, leaking, blowing, spilling, or otherwise escaping therefrom, except that sand may be dropped for the purpose of securing traction, or water or other substance may be sprinkled on a highway in cleaning or maintaining the highway.

(b)  No vehicle shall be driven or moved on any highway when any load thereon is not entirely within the body of the vehicle; provided that this prohibition shall not apply if the load is securely fastened by means of clamps, ropes, straps, cargo nets, or other suitable mechanical device to prevent such load from dropping onto the highway or from shifting in any manner and, further, no vehicle shall be operated on any highway with any load thereon projecting beyond the extreme width of the vehicle.

(c)  Vehicles carrying agricultural produce from fields during harvesting shall be exempt from the requirements of this section but the owner of the vehicle must provide for the reasonable removal of all such produce spilled or dropped on the highway.

(d)  No vehicle shall be driven or moved on any highway with any load if the load is not entirely covered by a cargo net, tarpaulin, canopy, or other material designed to cover the load to prevent the load from escaping from the vehicle, where the load consists partially or entirely of loose paper, loose rubbish, plastics, empty cartons, dirt, sand, or gravel.

(e)  Vehicles transporting a granular load consisting of dirt, sand, or gravel on any highway shall not be required to cover their granular load if the granular load does not extend, at its peak, above any point on a horizontal plane equal in height to the top of the side, front, or rear part of the cargo container area that is the least in height.

(f)  No vehicle shall be driven or moved on any highway with a load consisting of rocks, stones, or boulders if the load, at its peak, extends above any point on a horizontal plane equal in height to the top of the side, front, or rear part of the cargo container area that is the least in height.

(g)  Violation of this section shall be considered an offense as defined in section 701-107(5), shall not be subject to the provisions of chapter 291D, and shall subject the owner or driver of the vehicle, or both, to the following penalties without possibility of probation or suspension of sentence:

(1)  For a first violation, by a fine of not less than $250 and not more than $500.

(2)  For a second violation involving a vehicle or driver previously cited under this section within one year:

(A)  Suspension of the vehicle registration or suspension of the license of the driver, or both, for not less than five working days but not more than ten working days; and

(B)  A fine of not less than $500 and not more than $750.

(3)  For a third or subsequent violation involving a vehicle or driver previously cited under this section within one year:

(A)  Suspension of the vehicle registration or suspension of the license of the driver, or both, for a period of thirty calendar days; and

(B)  A fine of not less than $750 and not more than $1,000.

In imposing a fine under this subsection, the court, in its discretion, may apportion payment of the fine between the driver of the vehicle and the owner of the vehicle according to the court's determination of the degree of fault for the violation.

For the purposes of this subsection, a truck-trailer combination and tractor-semitrailer combination, as they are defined in section 286-2, shall be considered as one vehicle. [L 1976, c 137, §1; am L 1977, c 205, §1; am L 1986, c 175, §1; am L 1989, c 301, §1; am L 1990, c 121, §1; am L 2000, c 100, §1]



§291C-132 - Littering from vehicles.

§291C-132  Littering from vehicles.  (a)  No person shall throw, place, or drop litter from a vehicle on any highway.  The driver of the vehicle may be cited for any litter thrown, placed, or dropped from the vehicle.

(b)  "Litter" means rubbish, refuse, waste material, garbage, trash, offal, or debris of whatever kind or description, whether or not it is of value, and includes improperly discarded paper, metal, plastic, glass, or solid waste.

(c)  The court shall sentence any person convicted of the offense of littering from vehicles as follows:

(1)  For the first offense, defendant shall spend four hours of either picking up litter on public property or performing community service.

(2)  For any subsequent offense, defendant shall spend eight hours of either picking up litter on public property or performing community service.

(d)  The court shall fine the person convicted of committing the offense of littering at least $100, but not more than $500. [L 1977, c 206, §1; am L 1979, c 60, §6; am L 1992, c 116, §1; am L 2006, c 158, §2]



§291C-133 - Waste material falling from motor vehicles.

§291C-133  Waste material falling from motor vehicles.  (a)  Notwithstanding sections 291C-131 and 291C-132 to the contrary, a driver of a motor vehicle from which waste material falls onto a highway or roadway shall be responsible for the removal of the fallen waste material.  If the driver is unable to remove the waste material from the highway or roadway, or if removal will create a hazardous situation, the driver shall report, without unnecessary delay, the following information to the county police department:

(1)  Description of the fallen waste material;

(2)  Location of the fallen waste material;

(3)  Time of the incident; and

(4)  Any other pertinent information.

(b)  A driver who:

(1)  Knowingly refuses to remove waste material that has fallen from the driver's motor vehicle onto a highway or roadway; and

(2)  Knowingly fails to report the incident, without unnecessary delay, to the county police department, pursuant to subsection (a),

shall be subject to the penalties set forth in section 291C-161.

(c)  As used in this section, "waste material" means rubbish, refuse, garbage, trash, tire debris, mufflers, tail pipes, or debris of whatever kind or description.  "Waste material" does not include material used by authorized persons in connection with any lawful purpose. [L 1998, c 145, §1; am L 1999, c 18, §5]



§291C-134 - Neighborhood electric vehicles; speed; restrictions.

[§291C-134]  Neighborhood electric vehicles; speed; restrictions.  (a)  A neighborhood electric vehicle shall not be operated at a speed of more than twenty-five miles per hour.

(b)  A neighborhood electric vehicle shall not be driven on a highway that has a posted speed limit of more than thirty-five miles per hour.  This subsection does not prohibit a neighborhood electric vehicle from crossing a highway that has a posted speed limit of more than thirty-five miles per hour at an intersection.

(c)  A neighborhood electric vehicle shall have a notice of the operational restrictions applying to the vehicle permanently attached to or painted on the vehicle in a location that is in clear view of the driver.

[(d)]  The director of transportation shall adopt rules pursuant to chapter 91 as may be necessary to regulate the use of neighborhood electric vehicles. [L 1999, c 262, §§3(1), 4]

Revision Note

Subsection (d) codified to this section pursuant to §23G-15.



§291C-134.5 - Electric personal assistive mobility devices; restrictions.

§291C-134.5  Electric personal assistive mobility devices; restrictions.  (a)  Unless otherwise prohibited or regulated by a county ordinance, an electric personal assistive mobility device may be operated on sidewalks, at a speed no greater than eight miles per hour, and bicycle paths of the State.  The sale of consumer models of electric personal assistive mobility devices in the State shall be limited to those models operated by a key that can set the maximum forward speed at no more than eight miles per hour.

(b)  An electric personal assistive mobility device operator shall be sixteen years of age or older.

(c)  An electric personal assistive mobility device operator on a sidewalk or bicycle path shall exercise due care to avoid colliding with, and shall yield the right-of-way to, persons traveling on foot and those using mobility aids.

(d)  An electric personal assistive mobility device operator shall give an audible signal before overtaking and passing any pedestrian.

(e)  An electric personal assistive mobility device operator shall wear or equip the electric personal assistive mobility device with reflectors and a headlamp when operating between one-half hour after sunset and one-half hour before sunrise.

(f)  Any operator who operates an electric personal assistive mobility device recklessly in disregard for the safety of persons or property shall be assessed penalties as set forth in section 291C-161. [L 2003, c 180, §2; am L 2009, c 78, §1]



§291C-135 - Tow trucks; signage and insurance requirements.

§291C-135  Tow trucks; signage and insurance requirements.  Notwithstanding any other law to the contrary, the registered owner or lessee of a tow truck shall:

(1)  Permanently affix on each door of the truck a sign with the name and telephone number of the tow business.  The letters and numbers used in the sign shall be no less than two inches in height; and

(2)  Maintain insurance coverage sufficient to protect owners of towed vehicles in the event of vehicle loss or damage due to towing.  If a tow operator fails to comply with the insurance requirements of this section, no charges, including storage charges, may be collected by the tow operator as a result of the tow or as a condition of the release of the towed vehicle.  Any person, including the registered owner, lien holder, or insurer of the vehicle, who has been injured by the tow operator's failure to comply with this section is entitled to sue for damages sustained.  If a judgment is obtained by the plaintiff, the court shall award the plaintiff a sum of not less than $1,000 or threefold damages sustained by the plaintiff, whichever sum is greater, and reasonable attorney's fees and costs.

This section shall not apply to a county that has adopted ordinances regulating towing operations. [L 2000, c 260, §1; am L 2003, c 84, §4]



§291C-141 - Effect of regulations.

PART XIII.  OPERATION OF BICYCLES AND PLAY VEHICLES

§291C-141  Effect of regulations.  (a)  It is a traffic infraction for any person to do any act forbidden or fail to perform any act required in this part.

(b)  The parent of any child and the guardian of any ward shall not authorize or knowingly permit any such child or ward to violate this chapter.

(c)  These regulations applicable to bicycles shall apply whenever a bicycle is operated upon any highway or upon any bicycle path set aside for the preferential or exclusive use of bicycles subject to those exceptions stated herein. [L 1971, c 150, pt of §1; am L 1978, c 39, §3; am L 1993, c 214, §14]

Cross References

Special rules for mopeds, see §§291C-191 to 207.



§291C-142 - Traffic laws apply to persons riding bicycles.

[§291C-142]  Traffic laws apply to persons riding bicycles.  Every person riding a bicycle upon a roadway shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of a vehicle by this chapter, except as to special regulations in this part and except as to those provisions of this chapter which by their nature can have no application. [L 1971, c 150, pt of §1]



§291C-143 - Riding on bicycles.

§291C-143  Riding on bicycles.  (a)  A person propelling a bicycle shall not ride other than upon or astride a permanent and regular seat attached thereon.

(b)  No bicycle shall be used to carry more persons at one time than the number for which it is designed and equipped. [L 1971, c 150, pt of §1; am L 1976, c 148, §3; am L 1978, c 175, §12]



§291C-144 - Clinging to vehicles.

§291C-144  Clinging to vehicles.  No person riding upon any coaster, roller skates, sled, or toy bicycle or other toy vehicle shall attach it or oneself to any vehicle upon a roadway, and no person riding a bicycle or moped upon any roadway shall attach the bicycle or moped or oneself to any vehicle other than the one the person is riding. [L 1971, c 150, pt of §1; am L 1984, c 273, §11; gen ch 1985]



§291C-145 - Riding on roadways and bikeways.

§291C-145  Riding on roadways and bikeways.  (a)  Every person operating a bicycle upon a roadway at a speed less than the normal speed of traffic moving in the same direction at such time shall ride as near to the right-hand curb, on the edge of the roadway, or on the shoulder off of the roadway as practicable, exercising due care when passing a standing vehicle or one proceeding in the same direction; except under any of the following situations:

(1)  When preparing for a left turn at an intersection or into a private road or driveway, except where prohibited by official traffic-control devices;

(2)  When reasonably necessary to avoid conditions (including but not limited to fixed or moving objects, vehicles, bicycles, pedestrians, animals, surface hazards, or substandard width lanes) that make it unsafe to continue along the right-hand curb, on the edge of the roadway, or on the shoulder off of the roadway.  For purposes of this section, a "substandard width lane" is a lane that is too narrow for a bicycle and a vehicle to travel safely side-by-side within the lane; or

(3)  When a roadway is designated and signposted to carry traffic in one direction only and has two or more marked traffic lanes, a person operating a bicycle may ride as near to the left-hand curb, on the edge of the roadway, or on the shoulder off of such roadway as practicable.

(b)  Persons riding bicycles upon a roadway shall ride in single file; provided that where the flow of traffic is unimpeded, riding two abreast upon bicycle lanes and bicycle paths shall be permitted when such lane or path is of sufficient width to allow riding two abreast unless otherwise prohibited by rule or ordinance adopted by the director of transportation or by the counties.

(c)  Whenever a usable bicycle lane has been provided on a highway, any person operating a bicycle at a speed less than the normal speed of traffic moving in the same direction at such time shall ride within such bicycle lane, except that such person may move out of the lane under any of the following situations:

(1)  When overtaking and passing another bicycle, vehicle, or pedestrian within the lane or about to enter the lane if such overtaking and passing cannot be done safely within the lane;

(2)  When preparing for a left turn at an intersection or into a private road or driveway; or

(3)  When reasonably necessary to leave the bicycle lane to avoid debris or other hazardous conditions.

(d)  No person operating a bicycle shall leave a bicycle lane until the movement can be made with reasonable safety and then only after giving an appropriate signal in the event that any vehicle may be affected by the movement.

(e)  No person shall operate or ride a bicycle within a bicycle lane in any direction except that permitted of vehicular traffic traveling on the same side of the highway.  Upon all bicycle paths of sufficient width and providing for two-way movement of bicycle traffic, bicycles proceeding in opposite directions shall pass each other to the right.

(f)  The director of transportation by rule and the counties by ordinance may with respect to bikeways under their respective jurisdictions restrict or prohibit the use of such bikeways by mopeds.

(g)  No person shall ride a bicycle equipped with a motor on any sidewalk.  The counties may, by ordinance, post bicycle lanes and bicycle paths to prevent persons riding a bicycle equipped with a motor from using them. [L 1971, c 150, pt of §1; am L 1974, c 133, §5; am L 1976, c 148, §4; am L 1977, c 9, §1; am L 1978, c 30, §2 and c 175, §13; am L 1984, c 273, §12; am L 1998, c 29, §1; am L 1999, c 42, §1]

Cross References

County regulation of commercial bicycle tours, see §46-16.3.



§291C-146 - Carrying articles.

§291C-146  Carrying articles.  No person operating a bicycle shall carry any package, bundle, or article which prevents the use of both hands in the control and operation of the bicycle.  A person operating a bicycle shall keep at least one hand on the handlebars at all times. [L 1971, c 150, pt of §1; am L 1984, c 273, §13]



§291C-147 - Lamps and other equipment on bicycles.

§291C-147  Lamps and other equipment on bicycles.  (a)  Any bicycle used from thirty minutes after sunset until thirty minutes before sunrise shall be equipped with a lamp on the front emitting a white light visible from a distance of at least five hundred feet to the front.

(b)  Every bicycle shall be equipped with a red reflector at least four square inches in size which shall be visible for six hundred feet to the rear when directly in front of lawful lower beams of head lamps on a motor vehicle.

(c)  Every bicycle when in use at the time described in subsection (a) shall be equipped with reflective material at least four square inches in size and of sufficient size and reflectivity to be visible from both sides for six hundred feet when directly in front of lawful lower beams of head lamps on a motor vehicle, or, in lieu of such reflective material, with a lighted lamp visible from both sides from a distance of at least five hundred feet.

(d)  A bicycle or its rider may be equipped with lights or reflectors in addition to those required by the foregoing subsections.

(e)  A lamp meeting the specification of subsection (a) displayed on the left arm or left leg of the bicycle operator shall be considered to meet the requirements of subsection (a).

(f)  A bicycle shall be equipped with a brake or brakes which enable the bicycle's driver to stop the bicycle within twenty-five feet from a speed of ten miles per hour on dry, level, clean pavement. [L 1971, c 150, pt of §1; am L 1974, c 133, §6; am L 1976, c 148, §5; am L 1978, c 175, §14; am L 1984, c 273, §14]



§291C-148 - Driving upon sidewalk.

§291C-148  Driving upon sidewalk.  (a)  Except as provided in subsection (b), no person shall drive any vehicle upon a sidewalk or sidewalk area except upon a permanent or authorized temporary driveway.

(b)  Unless otherwise prohibited, a bicycle may be driven at a speed of ten miles per hour or less on a sidewalk or sidewalk area; provided that the driver of the bicycle shall yield the right-of-way to any pedestrian and that bicycle riding shall be prohibited on sidewalks in business districts.

(c)  This section shall not be construed as preempting the director of transportation's or counties' authority to control parking on sidewalks under section 291C-114.  Nor shall this section be construed as prohibiting the director or a county from authorizing parking on sidewalks when the authorization is promulgated in accordance with section 291C-114. [L 1984, c 273, §15; am L 1988, c 191, §2]



§291C-149 - Bicycle racing.

[§291C-149]  Bicycle racing.  (a)  Bicycle racing on the highways is prohibited except as authorized in this section.

(b)  Bicycle racing on a highway shall not be unlawful when a racing event has been approved by local authorities for any highway under their respective jurisdictions or for state highways, by the director of transportation.  The director may adopt rules pursuant to chapter 91 necessary for the purposes of this chapter.  Approval of bicycle highway racing events shall be granted only under conditions which assure reasonable safety for all race participants, spectators and other highway users, and which prevent unreasonable interference with traffic flow which would seriously inconvenience other highway users.

(c)  By agreement with the local authority, participants in an approved bicycle highway racing event may be exempted from compliance with any traffic laws otherwise applicable thereto, provided that traffic control is adequate to assure the safety of all highway users. [L 1984, c 273, §16]



§291C-150 - Bicycle helmets.

[§291C-150]  Bicycle helmets.  (a)  No person under sixteen years of age shall operate a bicycle upon a street, bikeway, or any other public property unless that person is wearing a properly fitted and fastened bicycle helmet that has been tested by a nationally recognized agency such as the National Highway Traffic Safety Administration, the National Safety Council, or the Children's Safety Network, and is designed to fit the user and protect against head trauma.  This requirement also applies to a person who rides upon a bicycle while in a restraining seat that is attached to the bicycle or who rides in a trailer towed by the bicycle.

(b)  A person who provides bicycles for hire shall not rent a bicycle to any person unless every person who is under age sixteen is wearing a bicycle helmet, as required in subsection (a), while operating the rented bicycle, occupying a restraining seat that is attached to the rented bicycle, or riding in a trailer towed by the rented bicycle.

(c)  A violation of this section is punishable by a fine of not more than $25.  The parent or legal guardian having control or custody of an unemancipated minor whose conduct violates this section shall be liable for the amount of the fine imposed pursuant to this section.

(d)  Notwithstanding any law to the contrary, the fines collected for a violation of this section shall be paid into the state treasury to the credit of the state general fund. [L 2000, c 255, §1]



§291C-151 - Traffic laws apply to persons operating motorcycles.

PART XIV.  SPECIAL RULES FOR MOTORCYCLES

[§291C-151]  Traffic laws apply to persons operating motorcycles.  Every person operating a motorcycle shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of any other vehicle under this chapter, except as to special regulations in this part and except as to those provisions of this chapter which by their nature can have no application. [L 1971, c 150, pt of §1]



§291C-152 - Riding on motorcycles.

[§291C-152]  Riding on motorcycles.  (a)  A person operating a motorcycle shall ride only upon the permanent and regular seat attached thereto, and such operator shall not carry any other person nor shall any other person ride on a motorcycle unless the motorcycle is designed to carry more than one person, in which event a passenger may ride upon the permanent and regular seat if designed for two persons, or upon another seat firmly attached to the motorcycle at the rear or side of the operator.

(b)  A person shall ride upon a motorcycle only while sitting astride the seat, facing forward, with one leg on each side of the motorcycle.

(c)  No person shall operate a motorcycle while carrying any package, bundle, or other article which prevents the person from keeping both hands on the handlebars.

(d)  No operator shall carry any person, nor shall any person ride, in a position that will interfere with the operation or control of the motorcycle or the view of the operator. [L 1971, c 150, pt of §1; gen ch 1985]

Cross References

Carrying a person under seven years of age, see §291-11.



§291C-153 - Operating motorcycles on roadways laned for traffic.

[§291C-153]  Operating motorcycles on roadways laned for traffic.  (a)  All motorcycles are entitled to full use of a lane and no motor vehicle shall be driven in such a manner as to deprive any motorcycle of the full use of a lane.  This subsection shall not apply to motorcycles operated two abreast in a single lane.

(b)  The operator of a motorcycle shall not overtake and pass in the same lane occupied by the vehicle being overtaken.

(c)  No person shall operate a motorcycle between lanes of traffic or between adjacent lines or rows of vehicles.

(d)  Motorcycles shall not be operated more than two abreast in a single lane.

(e)  Subsections (b) and (c) shall not apply to police officers in the performance of their official duties. [L 1971, c 150, pt of §1]



§291C-154 - Clinging to other vehicles.

[§291C-154]  Clinging to other vehicles.  No person riding upon a motorcycle shall attach oneself or the motorcycle to any other vehicle on a roadway. [L 1971, c 150, pt of §1; gen ch 1985]



§291C-155 - Footrests and handlebars.

[§291C-155]  Footrests and handlebars.  (a)  Any motorcycle carrying a passenger, other than in a sidecar or enclosed cab, shall be equipped with footrests for such passenger.

(b)  No person shall operate any motorcycle with handlebars more than fifteen inches in height above that portion of the seat occupied by the operator. [L 1971, c 150, pt of §1]



§291C-161 - Penalties.

PART XV.  PENALTIES AND PROCEDURE ON ARREST;

RESPECTIVE POWERS OF STATE AND COUNTIES

Note

Part heading amended by L 1978, c 111, §1.

Cross References

Trauma system surcharge, see §291C-2.

§291C-161  Penalties.  (a)  It is a violation for any person to violate any of the provisions of this chapter, except as otherwise specified in subsections (c) and (d) and unless the violation is by other law of this State declared to be a felony, misdemeanor, or petty misdemeanor.

(b)  Except as provided in subsections (c) and (d), every person who is determined to have violated any provision of this chapter for which another penalty is not provided shall be fined:

(1)  Not more than $200 for a first violation thereof;

(2)  Not more than $300 for a second violation committed within one year after the date of the first violation; and

(3)  Not more than $500 for a third or subsequent violation committed within one year after the date of the first violation.

(c)  Every person convicted under or found in violation of section 291C-12, 291C-12.5, 291C-12.6, 291C-13, 291C-14, 291C-15, 291C-16, 291C-72, 291C-73, 291C-95, 291C-102, 291C-103, 291C-104, or 291C-105 shall be sentenced or fined in accordance with those sections.

(d)  Every person who violates section 291C-13 or 291C-18 shall:

(1)  Be fined not more than $200 or imprisoned not more than ten days for a first conviction thereof;

(2)  Be fined not more than $300 or imprisoned not more than twenty days or both for conviction of a second offense committed within one year after the date of the first offense; and

(3)  Be fined not more than $500 or imprisoned not more than six months or both for conviction of a third or subsequent offense committed within one year after the date of the first offense.

(e)  The court may assess a sum not to exceed $50 for the cost of issuing a penal summons upon any person who fails to appear at the place within the time specified in the citation issued to the person for any traffic violation.

(f)  The court may require a person who violates any of the provisions of this chapter to attend a course of instruction in driver retraining as deemed appropriate by the court, in addition to any other penalties imposed. [L 1971, c 150, pt of §1; am L 1976, c 44, §1; am L 1978, c 222, §2; gen ch 1985; am L 1992, c 243, §6; am L 1993, c 214, §15; am L 1994, c 33, §1; am L 1996, c 169, §4; am L 1998, c 265, §2; am L 1999, c 297, §3; am L 2006, c 129, §5; am L 2007, c 69, §1 and c 125, §3 ; am L 2008, c 231, §19]



§291C-162 - Provisions uniform throughout State.

[§291C-162]  Provisions uniform throughout State.  This chapter shall be applicable and uniform throughout the State and in all political subdivisions therein provided that any matter not covered in this chapter relating to rules of the road may be subject to appropriate county ordinances in any county. [L 1971, c 150, pt of §1]

Attorney General Opinions

Inconsistent provisions of Maui ordinance relating to school buses superseded.  Att. Gen. Op. 75-4.



§291C-163 - Powers of counties.

§291C-163  Powers of counties.  (a)  This chapter shall not be deemed to prevent counties with respect to streets and highways under their jurisdiction from:

(1)  Regulating or prohibiting stopping, standing, or parking except as pro­vided in section 291C-111;

(2)  Regulating traffic by means of police officers or official traffic-control devices;

(3)  Regulating or prohibiting processions or assemblages on the highways;

(4)  Designating particular highways or roadways for use by traffic moving in one direction;

(5)  Establishing speed limits for vehicles in public parks;

(6)  Designating any highway as a through highway or designating any intersection as a stop or yield intersection;

(7)  Restricting the use of highways;

(8)  Regulating the operation and equipment of and requiring the registration and inspection of bicycles, including the requirement of a registration fee;

(9)  Regulating or prohibiting the turning of vehicles or specified types of vehicles;

(10)  Altering or establishing speed limits;

(11)  Requiring written accident reports;

(12)  Designating no-passing zones;

(13)  Prohibiting or regulating the use of controlled-access roadways by any class or kind of traffic;

(14)  Prohibiting or regulating the use of heavily traveled streets by any class or kind of traffic found to be incompatible with the normal and safe move­ment of traffic;

(15)  Establishing minimum speed limits;

(16)  Designating hazardous railroad grade crossing;

(17)  Designating and regulating traffic on play streets;

(18)  Prohibiting pedestrians from crossing a roadway in a business district or any designated highway except in a crosswalk;

(19)  Restricting pedestrian crossing at unmarked crosswalks;

(20)  Regulating persons propelling push carts;

(21)  Regulating persons upon skates, coasters, sleds, and other toy vehicles;

(22)  Adopting and enforcing such temporary or experimental regulations as may be necessary to cover emergencies or special conditions;

(23)  Adopting maximum and minimum speed limits on streets and highways within their respective jurisdictions;

(24)  Adopting requirements on stopping, standing, and parking on streets and highways within their respective jurisdictions except as provided in section 291C-111;

(25)  Prohibiting or regulating electric personal assistive mobility devices on sidewalks and bicycle paths; and

(26)  Adopting such other traffic regulations as are specifically authorized by this chapter.

(b)  No local authority shall erect or maintain any official traffic-control device at any location so as to require the traffic on any state highway to stop before entering or crossing any intersecting highway unless approval in writing has first been obtained from the director of transportation. [L 1971, c 150, pt of §1; am L 1976, c 238, §2; am L 1998, c 234, §§4, 29; am L 1999, c 263, §5; am L 2000, c 240, §21; am L 2001, c 55, §14; am L 2002, c 58, §2; am L 2009, c 78, §2]

Cross References

County regulation of commercial bicycle tours, see §46-16.3.

Attorney General Opinions

Subsection (a)(1) and (24) does not authorize counties to enact provisions inconsistent with §291C-95.  Att. Gen. Op. 75-4.



§291C-164 - Procedure upon arrest.

§291C-164  Procedure upon arrest.  Except when authorized or directed under state law to immediately take a person arrested for a violation of any of the traffic laws before a district judge, any authorized police officer, upon making an arrest for violation of the state traffic laws shall take the name, address, and driver's license number of the alleged violator and the registered license number of the motor vehicle involved and shall issue to the driver in writing a summons or citation, hereinafter described, notifying the driver to answer to the complaint to be entered against the driver at a place and at a time provided in the summons or citation. [L 1978, c 111, pt of §2; am L 1979, c 105, §30; gen ch 1985]



§291C-165 - Summons or citation.

§291C-165  Summons or citation.  (a)  There shall be provided for use by authorized police officers, a form of summons or citation for use in citing violators of those traffic laws which do not mandate the physical arrest of such violators.  The form and content of such summons or citation shall be as adopted or prescribed by the administrative judge of the district courts and shall be printed on a form commensurate with the form of other summonses or citations used in modern methods of arrest, so designed to include all necessary information to make the same valid within the laws and regulations of the State.

(b)  In every case when a citation is issued, the original of the citation shall be given to the violator; provided that:

(1)  In the case of an unattended vehicle, the original of the citation shall be affixed to the vehicle as provided for in section 291C-167; or

(2)  In the case of:

(A)  A vehicle utilizing the high occupancy vehicle lane illegally; or

(B)  A vehicle illegally utilizing a parking space reserved for persons with disabilities, where the violator refuses the citation;

the original of the citation shall be sent by certified or registered mail, with a return receipt that is postmarked within forty-eight hours of the time of the incident, as provided in section 291C-223 for vehicles illegally utilizing the high occupancy vehicle lane, or within seventy-two hours of the time of the incident for vehicles illegally utilizing a parking space reserved for persons with disabilities, to the registered owner of the vehicle at the address on record at the vehicle licensing division.  If the end of the applicable forty-eight or seventy-two hour period falls on a Saturday, Sunday, or holiday, then the ending period shall run until the end of the next day which is not a Saturday, Sunday, or holiday; provided that the administrative judge of the district courts may allow a carbon copy of the citation to be given to the violator or affixed to the vehicle and provide for the disposition of the original and any other copies of the citation.

(c)  Every citation shall be consecutively numbered and each carbon copy shall bear the number of its respective original. [L 1978, c 111, pt of §2; am L 1993, c 224, §§4, 6; am L 1995, c 25, §1; am L 1997, c 309, §4; am L 1999, c 263, §6; am L 2000, c 240, §4; am L 2002, c 58, §2; am L 2003, c 30, §11]

Case Notes

A warrant check by police officer during a traffic violation stop not impermissible under this section as there is nothing in this section's language or legislative history to indicate that the section was intended to preclude or limit an officer from performing any of the officer's other duties or carrying out the other standard procedures of the officer's employment.  98 H. 337, 48 P.3d 584.



§291C-165.5 - Motor vehicle towing and storage; settlement.

§291C-165.5  Motor vehicle towing and storage; settlement.  (a)  Notwithstanding any other provision of this chapter, any vehicle identified for removal pursuant to any county ordinance ordering removal of motor vehicles by any county police department for traffic violations, including a vehicle which constitutes an obstruction or hazard to traffic, may be towed away at the expense of the registered owner of the vehicle, as provided by this section.

(b)  The towing company shall determine the name of the lien holder and the registered owner of the vehicle from the department of transportation or the county department of finance.  The lien holder and the registered owner shall be notified by the towing company in writing at the address on record with the department of transportation or with the county department of finance by registered or certified mail of the location of the vehicle, together with a description of the vehicle, within a reasonable period not to exceed twenty days following the tow.  The notice shall state:

(1)  The maximum towing charges and fees allowed by law;

(2)  The telephone number of the county finance department that arranged for or authorized the tow; and

(3)  That if the vehicle is not recovered within thirty days after the mailing of the notice, the vehicle shall be deemed abandoned and will be sold or disposed of as junk.

Any towing company engaged in towing pursuant to this section shall comply with the requirements of section 291C-135.  When the vehicle is recovered after the tow by the registered owner or lien holder, the party recovering the vehicle shall pay the tow and storage charges which shall not exceed the charges as provided by section 290-11(b) or the rates agreed upon with the respective counties, whichever is lower, except that tow operators may charge additional reasonable amounts for excavating vehicles from off-road locations; provided that if the notice required by this section was not sent within twenty days after the tow, neither the registered owner nor the lien holder shall be required to pay the tow and storage charges.  No notice shall be sent to a legal or registered owner or any person with any unrecorded interest in the vehicle whose name or address cannot be determined.  A person, including but not limited to the owner's or driver's insurer, who has been charged in excess of the charges permitted under this section may sue for damages sustained, and, if the judgment is for the plaintiff, the court shall award the plaintiff a sum not to exceed the amount of these damages and reasonable attorney's fees together with the cost of the suit.

(c)  When a vehicle is recovered by the owner or lien holder before written notice is sent by registered or certified mail, the towing company shall provide the owner or lien holder with a receipt stating the maximum towing charges and fees allowed by law and the telephone number of the county finance department that arranged for or authorized the tow.

(d)  When a vehicle is not recovered within thirty days after the mailing of the notice, it shall be deemed abandoned and the owner of the towing company, or the owner of the towing company's authorized representative, after one statewide public notice as required in section 1-28.5, may negotiate a sale of the vehicle or dispose of it as junk.

(e)  The authorized seller of the vehicle shall be entitled  to the proceeds of the sale to the extent that compensation is due the authorized seller for services rendered in respect to the vehicle, including reasonable and customary charges for towing, handling, storage, and the cost of the notices and advertising required by this part.  Any remaining balance shall be forwarded to the registered owner or lien holder of the vehicle if the registered owner or lien holder is found.  If the registered owner or lien holder cannot be found, the balance shall be deposited with the director of finance of the State and shall be paid out to the registered owner or lien holder of the vehicle if a proper claim is filed therefor within one year from the execution of the sales agreement.  The lien holder shall have first priority to the funds to the extent of the lien holder's claim.  If no claim is made within the year allowed, the money shall escheat to the State.

(f)  The transfer of title and interest by sale under this section is a transfer by operation of law; provided that if the certificate of ownership or registration is unavailable, a bill of sale executed by an authorized seller is satisfactory evidence authorizing the transfer of the title or interest.

(g)  This section shall not apply to a county that has adopted ordinances regulating towing operations. [L 1998, c 139, §1; am L 1999, c 259, §2; am L 2000, c 260, §3; am L 2003, c 84, §5]

Cross References

Other towing provisions:

Abandoned vehicles, see chapter 290.

Airports, see §261-17.6.

Schools and libraries, see §302A-1152.

University of Hawaii, see §304A-2602.



§291C-166 - REPEALED.

§291C-166  REPEALED.  L 1993, c 214, §19.



§291C-167 - Summons or citation on illegally parked vehicle.

§291C-167  Summons or citation on illegally parked vehicle.  Whenever any motor vehicle without a driver is found parked or stopped in violation of any of the restrictions contained in the state traffic laws, the officer finding the vehicle shall take its registration number and may take any other information displayed on the vehicle that may identify its registered owner and conspicuously shall affix to the vehicle a citation, as described in section 291C-165, for the registered owner of record to answer as provided in chapter 291D. [L 1978, c 111, pt of §2; gen ch 1985; am L 1993, c 214, §16]



§291C-168 - REPEALED.

§291C-168  REPEALED.  L 1993, c 214, §20.



§291C-168.5 - REPEALED.

§291C-168.5  REPEALED.  L 2007, c 85, §12.

Cross References

For present provision, see §291D-3.5.



§291C-169 - When complaint to be issued.

[§291C-169]  When complaint to be issued.  In the event any person fails to comply with a penal summons given to such person or attached to a vehicle, or if any person fails or refuses to deposit bail as required and within the time permitted, the court shall forthwith issue a warrant for the person's arrest. [L 1978, c 111, pt of §2; gen ch 1985]



§291C-170 - Revocation or suspension of license.

§291C-170  Revocation or suspension of license.  In addition to the penalties heretofore provided, the court may revoke or may suspend, for a period not to exceed one year, the license of any driver convicted of a violation of any section or provision of the state traffic laws involving a vehicle in motion. [L 1978, c 111, pt of §2; am L 1979, c 105, §31]



§291C-171 - Disposition of fines and forfeitures.

§291C-171  Disposition of fines and forfeitures.  (a)  All fines and forfeitures collected upon conviction or upon the forfeiture of bail of any person charged with a violation of any section or provision of the state traffic laws and all assessments collected relating to the commission of traffic infractions shall be paid to the director of finance of the State.

(b)  In addition to any monetary assessment imposed for a traffic infraction, the court may impose penalties on all outstanding traffic citations and judgments.  The penalties shall be established pursuant to rules approved by the supreme court; provided that the amounts of the penalties shall be based upon a graduated scale that increases in proportion to the length of the delinquency.  Any interest penalty imposed as provided in this section may be waived by the court for good cause.  All penalties collected for such outstanding citations and judgments shall be paid to the director of finance of the State. [L 1978, c 111, pt of §2; am L 1993, c 214, §17; am L 1997, c 154, §1]

Cross References

Adjudication of traffic infractions, see chapter 291D.



§291C-171.5 - Collection of fines and costs.

[§291C-171.5]  Collection of fines and costs.  (a)  Unless discharged by payment or service of imprisonment in default of a fine, a fine may be collected in the same manner as a judgment in a civil action.

(b)  Costs may be collected in the same manner as a judgment in a civil action, but shall not be deemed part of the penalty, and no person shall be imprisoned under this section in default of payment of costs.

(c)  The state attorney general may institute proceedings to collect the fine, and costs, including interest and attorney's fees, as a civil judgment in the court of appropriate jurisdiction. [L 1996, c 137, §1]



§291C-172 - Refusal to provide identification.

§291C-172  Refusal to provide identification.  (a)  Except as provided in subsection (b), any person detained for a violation of this chapter shall provide the person's name and address, or any proof thereof, or both, upon the lawful order or direction of any police officer in the course and scope of the officer's duties pursuant to this chapter.

(b)  A pedestrian who is detained for violating part VII of this chapter shall provide the person's name and address upon the lawful order or direction of a police officer in the course and scope of the officer's duties.  If the officer has reasonable grounds to believe that the person is being deceptive or misleading in providing the person's name and address, the person shall provide such proof thereof, upon the lawful order or direction of the police officer. [L 1978, c 111, pt of §2; am L 1984, c 215, §1; am L 1995, c 169, §1]



§291C-173 - Interpretation.

[§291C-173]  Interpretation.  Wherever consistent with the context of the state traffic laws, words in the present, past or future shall be construed to be interchangeable with and to include any other tense; the masculine gender shall be construed to include the feminine gender; and words in the singular number shall be construed to include the plural; and in the plural to include the singular, and each shall be construed to be interchangeable with the other. [L 1978, c 111, pt of §2]



§291C-174 - Severability.

[§291C-174]  Severability.  If any provision of the state traffic laws is held for any reason invalid by a court of competent jurisdiction, such decision shall not affect the validity of the remaining provisions of the state traffic laws. [L 1978, c 111, pt of §2]



§291C-191 - Definition.

[PART XVI.]  SPECIAL RULES FOR MOPEDS

[§291C-191]  Definition.  As used in this part "FMVSS" means Federal Motor Vehicle Safety Standards as prescribed in Title 49, Part 571, Code of Federal Regulations. [L 1978, c 175, pt of §15]



§291C-192 - Effect of violations; vicarious responsibility; jurisdiction.

[§291C-192]  Effect of violations; vicarious responsibility; jurisdiction.  (a)  It is a violation for any person to do any act forbidden or fail to perform any act required in this part, except as otherwise provided by law.

(b)  Any negligence, misconduct, or violation of this part by a minor while driving a moped shall be imputed to the parent or guardian having custody of such minor, which person shall be jointly and severally liable with the minor for any damages caused by such negligence or misconduct and any penalty assessed by the courts for such violation.

(c)  This part applies to every person driving a moped upon any roadway or highway or any other publicly owned place under the jurisdiction of the State or any county. [L 1978, c 175, pt of §15]



§291C-193 - Traffic laws apply to persons driving mopeds.

[§291C-193]  Traffic laws apply to persons driving mopeds.  Every person driving a moped upon a roadway shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of a vehicle under this chapter, except as to the special provisions of this part and except as to those provisions of this chapter which by their nature can have no application. [L 1978, c 175, pt of §15]

Cross References

Same, see §291-13.



§291C-194 - Driver's license required.

§291C-194  Driver's license required.  (a)  No person shall drive a moped unless the person:

(1)  Possesses a valid driver's license of any category listed in section 286-102 or 286-239; and

(2)  Meets the requirements of section 286-105(3).

(b)  The driver of a moped shall, upon the demand of a police officer, exhibit the driver's driver's license or instruction permit.

(c)  Any person who is convicted of violating this section shall be subject to penalties as provided under section 291C-161(b) and [(f)]. [L 1978, c 175, pt of §15; am L 1979, c 107, §1; gen ch 1985; am L 1998, c 86, §1; am L 2002, c 37, §2]



§291C-195 - Driving of mopeds.

§291C-195  Driving of mopeds.  (a)  No person less than fifteen years of age shall drive a moped on a highway, street, roadway, or any other public property in the State.  No person less than eighteen years of age shall drive a moped unless the person wears a safety helmet securely fastened with a chin strap.  The safety helmet shall meet the specifications and requirements established by rules adopted by the director.

(b)  No person shall drive a moped except while sitting astride the seat, facing forward, with one leg on each side of the moped.

(c)  No person shall drive a moped which is carrying any other person nor shall any person other than the driver ride upon a moped.

(d)  Subsections (b) and (c) shall not apply to three-wheeled mopeds designed to carry a driver and passenger seated side by side.

(e)  Three-wheeled mopeds shall be insured for liability and property damage, excluding personal injury protection. [L 1978, c 175, pt of §15; am L 2006, c 63, §1; am L 2008, c 197, §1]



§291C-196 - Driving mopeds on roadways.

§291C-196  Driving mopeds on roadways.  (a)  Every person driving a moped, except a three-wheeled moped, upon a roadway at a speed less than the normal speed of traffic moving in the same direction at such time shall ride as near to the right side of the roadway as practicable, exercising due care when passing a standing vehicle or one proceeding in the same direction, except under any of the following situations:

(1)  When preparing for a left turn at an intersection or into a private road or driveway, except where prohibited by official traffic-control devices;

(2)  When reasonably necessary to avoid conditions (including, but not limited to fixed or moving objects, vehicles, bicycles, pedestrians, animals, surface hazards, or substandard width lanes) that make it unsafe to continue along the right-hand curb or edge; and

(3)  When a roadway is designated and signposted to carry traffic in one direction only and has two or more marked traffic lanes, a person operating a moped may ride as near to the left-hand side of the roadway as practicable.

(b)  Persons driving mopeds upon a roadway shall drive in single file.

(c)  No person shall drive a moped on any sidewalk or area intended for use as a sidewalk, nor shall any person drive a moped on any path or other area intended for the exclusive use of pedestrians.

(d)  A three-wheeled moped shall be restricted to traveling on roadways with a posted speed limit of thirty-five miles per hour or less. [L 1978, c 175, pt of §15; am L 1982, c 38, §1; am L 2008, c 197, §2]



§291C-197 - Driving mopeds on bicycle lanes and paths.

§291C-197  Driving mopeds on bicycle lanes and paths.  (a)  Wherever bicycle lanes are provided on the roadway, moped drivers shall use such bicycle lanes.

(b)  The director of transportation by rule and the counties by ordinance may with respect to bicycle paths under their respective jurisdictions restrict or prohibit the use of such bicycle paths by mopeds.  Signs clearly visible to an ordinarily observant person indicating the restriction or prohibition shall be placed along bicycle paths so designated and every moped driver shall obey the directions thereof.

(c)  This section shall not apply to a three-wheeled moped. [L 1978, c 175, pt of §15; am L 2008, c 197, §3]



§291C-198 - Speed restrictions on mopeds.

[§291C-198]  Speed restrictions on mopeds.  (a)  No person shall drive a moped at a speed other than is reasonable and prudent under the conditions and having regard to the actual and potential hazards then existing.

(b)  No person shall drive a moped at a speed greater than thirty-five miles per hour (fifty-eight kilometers per hour). [L 1978, c 175, pt of §15]



§291C-199 - Clinging to vehicles, bicycles, etc.

[§291C-199]  Clinging to vehicles, bicycles, etc.  No person driving a moped shall attach oneself or the moped to any other vehicle, nor permit the rider of a bicycle, coaster, sled, or toy vehicle or any person on roller skates to be or become attached to the moped or the driver. [L 1978, c 175, pt of §15; gen ch 1985]



§291C-200 - Use of lamps on mopeds.

[§291C-200]  Use of lamps on mopeds.  Every moped moving upon a highway from thirty minutes after sunset until thirty minutes before sunrise and at any other time when there is insufficient ambient light to render clearly discernible persons and vehicles on the highway at a distance of two hundred feet (60.9 meters) ahead shall display a lighted head lamp and tail lamp; provided that every moped upon a highway within a tunnel shall at all times display a lighted head lamp and tail lamp. [L 1978, c 175, pt of §15]



§291C-201 - Renting or selling mopeds.

[§291C-201]  Renting or selling mopeds.  (a)  Every person engaged in the retail business of selling or renting mopeds shall provide the person renting or purchasing a moped with a copy of the rules for mopeds as approved by the director of transportation.

(b)  Every person renting a moped to another shall keep a record for two years of the registration number of the moped so rented, the name and address of the person to whom the moped is rented, the number of the driver's license of the latter person, and the date and place when and where the driver's license was issued.  This record shall be open to inspection by any police officer or the examiner of drivers or the examiner of drivers' representative. [L 1978, c 175, pt of §15; gen ch 1985]



§291C-202 - Moped equipment requirements and inspection.

§291C-202  Moped equipment requirements and inspection.  (a)  Every moped offered for sale for use upon, sold for use upon, or used upon the roadways and highways shall be equipped with:

(1)  A motor having a maximum power output capability, measured at the motor output shaft, in accordance with the Society of Automotive Engineers standards, of two horsepower (one thousand four hundred ninety-two watts) or less and, if it is a combustion engine, a maximum piston or rotor displacement of 3.05 cubic inches (fifty cubic centimeters) and which will propel the moped, unassisted, on a level surface at a maximum speed no greater than thirty miles per hour; provided that those mopeds, including those modified pursuant to section 291C-206, registered prior to April 23, 1998 shall continue to be subject to the prior thirty-five miles per hour maximum speed limitation; and

(2)  A direct or automatic power drive system which requires no clutch or gear shift operation by the moped driver after the drive system is engaged with the power unit.

(b)  The director of transportation by rules and regulations, pursuant to chapter 91, shall establish criteria which shall comply with approved federal regulations for the following moped equipment: brake system; fuel system components; exhaust system components; steering system; handlebars; wheel rims; fenders; a guard or protective covering for drive belts, chains and rotating components; seat or saddle; lamps and reflectors; equipment controls; speedometer; retracting stand; horn; and identification markings.

(c)  The director of transportation by rules and regulations, pursuant to chapter 91, shall establish criteria and procedures for the annual safety inspection of every moped.  Safety inspection criteria shall include the criteria established by the director of transportation under subsection (b). [L 1978, c 175, pt of §15; am L 1979, c 107, §2; am L 1998, c 25, §1]

Revision Note

"April 23, 1998" substituted for "the effective date of this Act".



§291C-203 - Certification of compliance.

[§291C-203]  Certification of compliance.  A person engaged in the business of selling mopeds shall provide to the director of finance of the county in which the mopeds are sold a certificate from the moped manufacturer that each class, type or model of moped offered for sale or sold meets the performance and equipment requirements of this part. [L 1978, c 175, pt of §15]



§291C-204 - Defacing serial numbers, etc.

§291C-204  Defacing serial numbers, etc., of mopeds.  No person shall wilfully deface, destroy, or alter the serial number, a component part number, or identification mark placed on any moped by the manufacturer thereof.

This section shall not prohibit the restoration by an owner of an original mark or number when the restoration is authorized in writing by the director of finance, nor prohibit any manufacturer from placing in the ordinary course of business numbers or marks upon new mopeds or new parts thereof.  Violation of this section shall be a misdemeanor and shall result in a fine of not more than $500. [L 1978, c 175, pt of §15; am L 1996, c 12, §1]



§291C-205 - Unlawful to possess certain mopeds and moped parts.

§291C-205  Unlawful to possess certain mopeds and moped parts.  It shall be unlawful for any person to possess a moped, a moped motor, or any moped part knowing that the serial or identification number placed thereon by the manufacturer has been changed, altered, erased or mutilated.

This section shall not prohibit the possession of a moped, a moped motor, or any moped part whose original mark or number has been restored when the restoration is authorized in writing by the director of finance, nor prohibit any manufacturer from placing in the ordinary course of business numbers or marks upon new mopeds or new parts thereof.  Violation of this section shall be a misdemeanor and shall result in a fine of not more than $500. [L 1978, c 175, pt of §15; am L 1996, c 12, §2]



§291C-206 - Modifying moped motor; violation.

§291C-206  Modifying moped motor; violation.  (a)  A motor used to power a moped shall not be modified in any manner except as authorized by the motor manufacturer and any such modification shall not increase the power capacity of the motor above two horsepower (one thousand four hundred ninety-two watts).

(b)  Any person who violates this section shall be fined not more than $500. [L 1978, c 175, pt of §15; am L 1993, c 214, §18; am L 1998, c 25, §2]



§291C-207 - Moped liability insurance; coverage for damage by rented or leased moped.

§291C-207  Moped liability insurance; coverage for damage by rented or leased moped.  Every person who offers a moped for rent or lease shall insure the moped against loss resulting from liability imposed by law for bodily injury, death or property damage suffered by any person other than the owner or operator of the moped arising out of the ownership, maintenance or use of the moped.  The moped liability insurance shall have a coverage of not less than $25,000 per occurrence bodily injury and $5,000 per occurrence property damage. [L 1978, c 175, pt of §15; am L 1979, c 161, §1]



§291C-221 - Definitions.

[PART XVII.]  HIGH OCCUPANCY VEHICLE LANES

Note

Repeal of part, consisting of §§291C-221 to 227, on June 30, 1997, by L 1993, c 224, §6 and L 1995, c 25, §1 deleted by L 1997, c 309, §4.

§291C-221  Definitions.  As used in this part unless the context otherwise requires:

"High occupancy vehicle" means a vehicle carrying at least the minimum number of persons designated by the director of transportation as indicated on official signs and other official traffic-control devices, and other vehicles as provided by rules adopted in accordance with chapter 91 or by county ordinance.

"High occupancy vehicle lane" means a designated lane of a laned roadway where the use of the designated lane is restricted to school buses, vehicles carrying at least the minimum number of persons designated by the director of transportation on official signs and other official traffic-control devices, and to other vehicles as provided by rules adopted in accordance with chapter 91, or by county ordinance. [L 1993, c 224, pt of §1; am L 1997, c 309, §2; am L 1999, c 4, §2; am L 2007, c 42, §2]



§291C-221.5 - High occupancy vehicle lanes; emergencies.

[§291C-221.5]  High occupancy vehicle lanes; emergencies.  (a)  Notwithstanding any law to the contrary, when a roadway includes one or more lanes for traffic moving in the same direction that include a high occupancy vehicle lane or zipper lane, and at least one lane other than a high occupancy vehicle lane or zipper lane is closed by law enforcement officers or emergency services personnel because of a traffic incident or accident, any motor vehicle, regardless of the number of persons carried, that can safely enter the high occupancy vehicle lane or zipper lane shall, subject to subsection (b), be allowed to use the high occupancy vehicle lane or zipper lane.

(b)  For the purposes of subsection (a), the director of transportation shall have the authority to declare an emergency to open the use of high occupancy vehicle lanes and zipper lanes to all motor vehicles regardless of the number of persons carried.

(c)  For the purposes of this section:

"Accident" means an unplanned event involving a motor vehicle, resulting in damage to one or more motor vehicles, property damage, or personal injury.

"Incident" includes any accident or issue that disrupts the flow of traffic. [L 2009, c 82, §2]



§291C-222 - Designation of high occupancy vehicle lane.

§291C-222  Designation of high occupancy vehicle lane.  (a)  The director of transportation by rules adopted in accordance with chapter 91, and the counties by ordinance, may designate high occupancy vehicle lanes as to roadways under their respective jurisdictions.

(b)  Signs and other official traffic-control devices that designate high occupancy vehicle lanes shall be placed and maintained to advise drivers of the high occupancy vehicle requirement and the hours of usage.  When the high occupancy vehicle lane also serves as a contraflow lane, the hours of usage as a high occupancy vehicle lane shall be the time when the lane is coned for use as a high occupancy vehicle lane.

(c)  No motor vehicle shall be operated upon these lanes except in conformance with the instructions on the signs and other official traffic-control devices.

(d)  A motorcycle may use any high occupancy vehicle lane, regardless of the number of occupants.

(e)  Any vehicle authorized by rules adopted in accordance with chapter 91 may use any high occupancy vehicle lane, regardless of the number of occupants, when the use is determined to enhance public safety and improves traffic conditions. [L 1993, c 224, pt of §1; am L 1997, c 309, §3]



§291C-222.5 - School buses; zipper lanes.

[§291C-222.5]  School buses; zipper lanes.  Notwithstanding any other law to the contrary, the director of transportation shall allow school buses, regardless of number of occupants, to be used on contraflow lanes that have been designated as zipper or zip lanes by the department of transportation. [L 1999, c 4, §1]



§291C-223 - Summons or citation for illegal use of high occupancy vehicle lane.

§291C-223  Summons or citation for illegal use of high occupancy vehicle lane.  Whenever any motor vehicle is observed operating in a high occu­pancy vehicle lane without the prescribed number of passengers, the officer observ­ing the vehicle shall:

(1)  Cause a summons or citation as described in section 291C-165 to be issued at the scene of the violation to the operator of the vehicle; or

(2)  Make every reasonable effort to be seen by the operator of the vehicle and record evidence of the violation by taking any information displayed on the vehicle that may identify its registered owner and cause a summons or citation as described in section 291C-165 to be sent by certified or registered mail, with a return receipt that is postmarked within forty-eight hours of the time of the incident, to the registered owner of the vehicle at the address on record at the vehicle licensing division.  If the end of the forty-eight hour period falls on a Saturday, Sunday, or holiday, then the ending period shall run until the end of the next day which is not a Saturday, Sunday, or holiday.  Upon receipt, the registered owner shall be given fourteen days to respond to the summons or citation by:

(A)  Paying a fine by mail; or

(B)  Requesting that a hearing be set on the matter.

A mail receipt signed by the registered owner is prima facie evidence of notification. [L 1993, c 224, pt of §1; am L 2000, c 240, §5; am L 2002, c 58, §2]



§291C-224 - Registered owner's responsibility for a summons or citation.

[§291C-224]  Registered owner's responsibility for a summons or citation.  In any proceeding for a violation of this part, the information contained in the summons or citation issued in accordance with section 291C-223 shall be deemed evidence that the registered vehicle was violating the use of the high occupancy lane and the registered owner is responsible for its illegal operation.  The registered owner shall be determined by the identification of the vehicle's registration plates. [L 1993, c 224, pt of §1]



§291C-225 - Failure to comply with summons or citation.

[§291C-225]  Failure to comply with summons or citation.  If a violator of this part does not return an answer in response to a summons or citation within a period of fourteen days upon receipt of the summons or citation, the traffic violations bureau shall issue to the registered owner of the vehicle a penal summons ordering the registered owner's appearance in court. [L 1993, c 224, pt of §1]



§291C-226 - Liability for rental or U-drive vehicle.

[§291C-226]  Liability for rental or U-drive vehicle.  Notwithstanding any other law to the contrary, if the registered owner of record is the lessor of a rental or U-drive motor vehicle, as defined in section 286-2 pursuant to a written lease agreement, the lessee at the time of the violation shall be responsible for the summons or citation.  However, the lessor shall be responsible for the summons or citation if the lessor does not provide the court, having jurisdiction over the summons or citation, with the name and address of the lessee within forty-five days after a notice containing the date, time, and location of the violation and the license number of the vehicle is sent to lessor; provided further that the administrative judge of the court having jurisdiction over the summons or citation may waive the requirement of providing the name and address of the lessee and impose on the lessor an administrative fee of $50 per citation. [L 1993, c 224, pt of §1]



§291C-227 - Penalty.

§291C-227  Penalty.  A person who violates any provision of this part shall for a first conviction thereof be fined $75; for conviction of a second offense committed within one year after the date of the first offense, the person shall be fined $150; for conviction of a third or subsequent offense committed within one year after the date of the first offense, the person shall be fined $200. [L 1993, c 224, pt of §1; am L 1997, c 60, §7]






CHAPTER 291D - ADJUDICATION OF TRAFFIC INFRACTIONS

§291D-1 - Purpose.

[§291D-1]  Purpose.  Act 222, Session Laws of Hawaii 1978, began the process of decriminalizing certain traffic offenses, not of a serious nature, to the status of violations.  In response to a request by the legislature, the judiciary prepared a report in 1987 that recommended, among other things, further decriminalization of traffic offenses, elimination of most traffic arraignments, disposition of uncontested violations by mail, and informal hearings where the violation or the proposed penalty is questioned.  The legislature finds that further decriminalization of certain traffic offenses and streamlining of the handling of those traffic cases will achieve a more expeditious system for the judicial processing of traffic infractions.  The system of processing traffic infractions established by this chapter will:

(1)  Eliminate the long and tedious arraignment proceeding for a majority of traffic matters;

(2)  Facilitate and encourage the resolution of many traffic infractions through the payment of a monetary assessment;

(3)  Speed the disposition of contested cases through a hearing, similar to small claims proceedings, in which the rules of evidence will not apply and the court will consider as evidence the notice of traffic infraction, applicable police reports, or other written statements by the police officer who issued the notice, any other relevant written material, and any evidence or statements by the person contesting the notice of traffic infraction;

(4)  Dispense in most cases with the need for witnesses, including law enforcement officers, to be present and for the participation of the prosecuting attorney;

(5)  Allow judicial, prosecutorial, and law enforcement resources to be used more efficiently and effectively; and

(6)  Save the taxpayers money and reduce their frustration with the judicial system by simplifying the traffic court process.

The legislature further finds that this chapter will not require expansion of the current traffic division of the district courts, but will achieve greater efficiency through more effective use of existing resources of the district courts. [L 1993, c 214, pt of §2]



§291D-2 - Definitions.

§291D-2  Definitions.  As used in this chapter:

"Concurrent trial" means a trial proceeding held in the district or family court in which the defendant is tried simultaneously in a civil case for any charged traffic infraction and in a criminal case for any related criminal offense, with trials to be held in one court on the same date and at the same time.

"Hearing" means a proceeding conducted by the district court pursuant to section 291D-8 at which the person to whom a notice of traffic infraction was issued either admits to the traffic infraction, contests the notice of traffic infraction, or admits to the traffic infraction but offers an explanation to mitigate the monetary assessment imposed.

"Notice of traffic infraction" includes a notice of parking infraction.

"Related criminal offense" means any criminal violation or crime, committed in the same course of conduct as a traffic infraction, for which the defendant is arrested or charged.

"Traffic infraction" means all violations of statutes, ordinances, or rules relating to traffic movement and control, including parking, standing, equipment, and pedestrian offenses, for which the prescribed penalties do not include imprisonment and that are not otherwise specifically excluded from coverage of this chapter.

"Trial" means a trial conducted by the district court pursuant to the rules of the district court and the Hawaii rules of evidence. [L 1993, c 214, pt of §2; am L 1997, c 60, §8; am L 2007, c 85, §2]

Rules of Court

Additional definitions, see HCTR rule 3.

Case Notes

"Traffic offense" exception of HRPP rule 48 applied exclusively to "all violations of statutes, ordinances, or rules relating to traffic movement and control, including parking, standing, equipment, and pedestrian offenses, for which the prescribed penalties do not include imprisonment" (i.e., "traffic infractions").  78 H. 54, 890 P.2d 291.



§291D-3 - Applicability.

§291D-3  Applicability.  (a)  Notwithstanding any other provision of law to the contrary, all traffic infractions, including traffic infractions committed by minors, shall be adjudicated pursuant to this chapter, except as provided in subsection (b).  This chapter shall be applied uniformly throughout the State and in all counties.  No penal sanction that includes imprisonment shall apply to a violation of a state statute or rule, or county ordinance or rule, that would constitute a traffic infraction under this chapter.  No traffic infraction shall be classified as a criminal offense.

(b)  Where a defendant is charged with a traffic infraction and the infraction is committed in the same course of conduct as a criminal offense for which the offender is arrested or charged, the traffic infraction shall be adjudicated pursuant to this chapter; provided that the court may schedule any initial appearance, hearing, or trial on the traffic infraction at the same date, time, and place as the arraignment, hearing, or trial on the related criminal offense.

Notwithstanding this subsection and subsection (c), the court shall not schedule any initial appearance, hearing, or trial on the traffic infraction at the same date, time, and place as the arraignment, hearing, or trial on the related criminal offense where the related criminal offense is a felony or is a misdemeanor for which the defendant has demanded a jury trial.

(c)  If the defendant requests a trial pursuant to section 291D-13, the trial shall be held in the district court of the circuit in which the traffic infraction was committed.  If the court schedules a concurrent trial pursuant to paragraph (1), the concurrent trial shall be held in the appropriate district or family court of the circuit in which the traffic infraction was committed, whichever has jurisdiction over the related criminal offense charged pursuant to the applicable statute or rule of court; provided that:

(1)  The district or family court, for the purpose of trial, may schedule a civil trial on the traffic infraction on the same date and at the same time as a criminal trial on the related criminal offense charged.  The court shall enter a civil judgment as to the traffic infraction and a judgment of conviction or acquittal as to the related criminal offense following such concurrent trial; and

(2)  If trial on the traffic infraction is held separately from and prior to trial on any related criminal offense, the following shall be inadmissible in the prosecution or trial of the related criminal offense, except as expressly provided by the Hawaii rules of evidence:

(A)  Any written or oral statement made by the defendant in proceedings conducted pursuant to section 291D-7(b); and

(B)  Any testimony given by the defendant in the trial on the traffic infraction.

Such statements or testimony shall not be deemed a waiver of the defendant's privilege against self-incrimination in connection with any related criminal offense.

(d)  In no event shall section 701-109 preclude prosecution for a related criminal offense where a traffic infraction committed in the same course of conduct has been adjudicated pursuant to this chapter.

(e)  If the defendant fails to appear at any scheduled court date prior to the date of trial or concurrent trial and:

(1)  The defendant's civil liability for the traffic infraction has not yet been adjudicated pursuant to section 291D-8, the court shall enter a judgment by default in favor of the State for the traffic infraction unless the court determines that good cause or excusable neglect exists for the defendant's failure to appear; or

(2)  The defendant's civil liability for the traffic infraction has been adjudicated previously pursuant to section 291D-8, the judgment earlier entered in favor of the State shall stand unless the court determines that good cause or excusable neglect exists for the defendant's failure to appear.

(f)  If the defendant fails to appear at any scheduled court date prior to concurrent trial or fails to appear for concurrent trial scheduled pursuant to subsection (c)(1), the court shall enter a disposition pursuant to the Hawaii rules of penal procedure for the criminal offense. [L 1993, c 214, pt of §2; am L 1997, c 59, §1; am L 2005, c 48, §1; am L 2007, c 85, §3]

Rules of Court

Applicability of rules, see HCTR rule 4; companion cases, see HCTR rule 12.



§291D-3.5 - U-drive vehicles; traffic infractions.

[§291D-3.5]  U-drive vehicles; traffic infractions.  Notwithstanding any other law to the contrary, except those pertaining to the care and maintenance of the vehicle, if the registered owner of record is the lessor of a rental or U-drive motor vehicle, as defined in section 286-2, pursuant to a written lease agreement, the lessee at the time of the issuance of the traffic infraction shall be responsible for such summons or citation; provided that the lessor shall be responsible for such summons or citation if the lessor does not provide the court having jurisdiction over the summons or citation the name and address of the lessee within forty-five days after a notice containing the date, time, and location of the violation and the license number of the vehicle; provided further that if requested by the lessor in writing within forty-five days of such notice of violation other than for parking citations, the administrative judge of the court having jurisdiction over the citation or summons shall waive the requirement of providing the name and address of the lessee by the lessor and impose an administrative fee of $5 per citation on the lessor, plus costs and fees not to exceed $10 in total per violation, notwithstanding section 607-4 or other sections of the law, county ordinance, or any rule to the contrary.  In the case of parking citations, the administrative judge of the court having jurisdiction over the citation or summons may waive the requirement of providing the name and address of the lessee by the lessor and impose an administrative fee of $5 per parking citation on the lessor, plus costs and fees not to exceed $10 in total per such violation, notwithstanding section 607-4 or other sections of the law, county ordinance, or any rule to the contrary. [L 2007, c 85, §1]



§291D-4 - Venue and jurisdiction.

[§291D-4]  Venue and jurisdiction.  (a)  All violations of state law, ordinances, or rules designated as traffic infractions in this chapter shall be adjudicated in the district and circuit where the alleged infraction occurred, except as otherwise provided by law.

(b)  Except as otherwise provided by law, jurisdiction is in the district court of the circuit where the alleged traffic infraction occurred.  Except as otherwise provided in this chapter, district court judges shall adjudicate traffic infractions. [L 1993, c 214, pt of §2]

Rules of Court

Change of venue, see HCTR rule 11(d).



§291D-5 - Notice of traffic infraction; form; determination final unless contested.

§291D-5  Notice of traffic infraction; form; determination final unless contested.  (a)  The notice of traffic infraction for moving violations shall include the summons for the purposes of this chapter.  Whenever a notice of traffic infraction is issued to the driver of a motor vehicle, the driver's signature, driver's license number, and current address shall be noted on the notice.  If the driver refuses to sign the notice of traffic infraction, the officer shall record this refusal on the notice and issue the notice to the driver.  Individuals to whom a notice of traffic infraction is issued under this chapter need not be arraigned before the court, unless required by rule of the supreme court.

(b)  The form for the notice of traffic infraction shall be prescribed by rules of the district court which shall be uniform throughout the State; provided that each judicial circuit may include differing statutory, rule, or ordinance provisions on its respective notice of traffic infraction.

(c)  A notice of traffic infraction that is generated by the use of electronic equipment or that bears the electronically stored image of any person's signature, or both, shall be valid under this chapter.

(d)  The notice of traffic infraction shall include the following:

(1)  A statement of the specific traffic infraction for which the notice was issued;

(2)  Except in the case of parking-related traffic infractions, a brief statement of the facts;

(3)  A statement of the total amount to be paid for each traffic infraction, which amount shall include any fee, surcharge, or cost required by statute, ordinance, or rule, and any monetary assessment, established for the particular traffic infraction pursuant to section 291D-9, to be paid by the driver or registered owner of the vehicle, which shall be uniform throughout the State;

(4)  A statement of the options provided in section 291D-6(b) for answering the notice and the procedures necessary to exercise the options;

(5)  A statement that the person to whom the notice is issued must answer, choosing one of the options specified in section 291D-6(b), within twenty-one days of issuance of the notice;

(6)  A statement that failure to answer the notice of traffic infraction within twenty-one days of issuance shall result in the entry of judgment by default for the State and may result in the assessment of a late penalty, and, that if the person to whom the notice was issued fails to pay the total amount specified in the default judgment within an additional thirty days or to otherwise take action to set aside the default, notice shall be sent to the director of finance of the appropriate county:

(A)  That the person to whom the notice of infraction not involving parking was issued shall not be permitted to renew or obtain a driver's license; or

(B)  Where the notice was issued to a motor vehicle, that the registered owner shall not be permitted to register, renew the registration of, or transfer title to the motor vehicle until the traffic infraction is finally disposed of pursuant to this chapter, except as provided in section 291D-10(b);

(7)  A statement that, at a hearing requested to contest the notice of traffic infraction conducted pursuant to section 291D-8, no officer shall be present unless the driver timely requests the court to have the officer present, and that the standard of proof to be applied by the court is whether a preponderance of the evidence proves that the specified traffic infraction was committed;

(8)  A statement that, at a hearing requested for the purpose of explaining mitigating circumstances surrounding the commission of the infraction or in consideration of a written request for mitigation, the person shall be considered to have committed the traffic infraction;

(9)  A space in which the signature of the person to whom the notice was issued may be affixed; and

(10)  The date, time, and place at which the person to whom the notice was issued must appear in court, if the person is required by the notice to appear in person at the hearing.

(e)  In the case of traffic infractions involving parking or equipment, where the motor vehicle is found parked or stopped without a driver, the notice shall be affixed conspicuously to the vehicle as provided in section 291C-167 and shall include the information required by paragraphs (1) and (3) to (9) of subsection (d). [L 1993, c 214, pt of §2; am L 1997, c 60, §9; am L 2005, c 48, §2; am L 2007, c 85, §4]

Rules of Court

Notice, see HCTR rule 9.



§291D-6 - Answer required.

§291D-6  Answer required.  (a)  A person who receives a notice of traffic infraction shall answer the notice within twenty-one days of the date of issuance of the notice.  There shall be included with the notice of traffic infraction a preaddressed envelope directed to the traffic violations bureau of the applicable district court.

(b)  Provided that the notice of traffic infraction does not require an appearance in person at [a] hearing as set forth in section [291D-5(d)(10)], in answering a notice of traffic infraction, a person shall have the following options:

(1)  Admit the commission of the infraction in one of the following ways:

(A)  By mail or in person, by completing the appropriate portion of the notice of traffic infraction or preaddressed envelope and submitting it to the authority specified on the notice together with payment of the total amount stated on the notice of traffic infraction.  Payment by mail shall be in the form of a check, money order, or by an approved credit or debit card.  Payment in person shall be in the form of United States currency, check, money order, or by an approved credit or debit card; or

(B)  Via the Internet or by telephone, by submitting payment of the total amount stated on the notice of traffic infraction.  Payment via the Internet or by telephone shall be by an approved credit or debit card;

(2)  Deny the commission of the infraction and request a hearing to contest the infraction by completing the appropriate portion of the notice of traffic infraction or preaddressed envelope and submitting it, either by mail or in person, to the authority specified on the notice.  In lieu of appearing in person at a hearing, the person may submit a written statement of grounds on which the person contests the notice of traffic infraction, which shall be considered by the court as a statement given in court pursuant to section 291D-8(a); or

(3)  Admit the commission of the infraction and request a hearing to explain circumstances mitigating the infraction by completing the appropriate portion of the notice of traffic infraction or preaddressed envelope and submitting it, either by mail or in person, to the authority specified on the notice.  In lieu of appearing in person at a hearing, the person may submit a written explanation of the mitigating circumstances, which shall be considered by the court as a statement given in court pursuant to section 291D-8(b).

(c)  When answering the notice of traffic infraction, the person shall affix the person's signature to the answer and shall state the address at which the person will accept future mailings from the court.  No other response shall constitute an answer for purposes of this chapter. [L 1993, c 214, pt of §2; am L 2003, c 4, §1; am L 2005, c 48, §3; am L 2007, c 85, §5]

Rules of Court

Answer, see HCTR rule 8.



§291D-7 - Court action after answer or failure to answer.

§291D-7  Court action after answer or failure to answer.  (a)  When an admitting answer is received, the court shall enter judgment in favor of the State in the total amount specified in the notice of traffic infraction.  If the total amount is not submitted with the answer, the court may take action as provided in section 291D-10.

(b)  When a denying answer is received, the court shall proceed as follows:

(1)  In the case of a traffic infraction where the person requests a hearing at which the person will appear in person to contest the infraction, the court shall notify the person in writing of the date, time, and place of hearing to contest the notice of traffic infraction.  The notice of hearing shall be mailed to the address stated in the denying answer, or if none is given, to the address stated on the notice of traffic infraction.  The notification also shall advise the person that, if the person fails to appear at the hearing, the court shall enter judgment by default in favor of the State, as of the date of the scheduled hearing, that the total amount specified in the default judgment must be paid within thirty days of entry of default judgment, and, if it is not paid, that the court shall take action as provided in section 291D-10; and

(2)  When a denying answer is accompanied by a written statement of the grounds on which the person contests the notice of traffic infraction, the court shall proceed as provided in section 291D-8(a) and shall notify the person of its decision, including the total amount assessed, if any, by mailing the notice of entry of judgment within forty-five days of the postmarked date of the answer to the address provided by the person in the denying answer, or if none is given, to the address given when the notice of traffic infraction was issued or, in the case of parking violations, to the address at which the vehicle is registered.  The notice of entry of judgment also shall advise the person, if it is determined that the infraction was committed and judgment is entered in favor of the State, that the person has the right, within thirty days of entry of judgment, to request a trial and shall specify the procedures for doing so.  The notice of entry of judgment shall also notify the person, if an amount is assessed by the court for monetary assessments, fees, surcharges, or costs, that if the person does not request a trial within the time specified in this paragraph, the total amount assessed shall be paid within thirty days of entry of judgment.  The notice of entry of judgment shall inform the person that if the total amount is not paid within thirty days, the court shall take action as provided in section 291D-10.

(c)  When an answer admitting commission of the infraction but seeking to explain mitigating circumstances is received, the court shall proceed as follows:

(1)  In the case of a traffic infraction where the person requests a hearing at which the person will appear in person to explain mitigating circumstances, the court shall notify the person in writing of the date, time, and place of hearing to explain mitigating circumstances.  The notice of hearing shall be mailed to the address stated in the answer, or if none is given, to the address stated on the notice of traffic infraction.  The notification also shall advise the person that, if the person fails to appear at the hearing, the court shall enter judgment by default in favor of the State, as of the date of the scheduled hearing, that the total amount stated in the default judgment must be paid within thirty days of entry of default judgment, and, if it is not paid, that the court shall take action as provided in section 291D-10; and

(2)  If a written explanation is included with an answer admitting commission of the infraction, the court shall enter judgment for the State and, after reviewing the explanation, determine the total amount of the monetary assessments, fees, surcharges, or costs to be assessed, if any.  The court shall then notify the person of the total amount to be paid for the infraction, if any.  There shall be no appeal from the judgment.  If the court assesses an amount for monetary assessments, fees, surcharges, or costs, the court shall also notify the person that the total amount shall be paid within thirty days of entry of judgment.  The notice of entry of judgment also shall inform the person that if the total amount is not paid within thirty days, the court shall take action as provided in section 291D‑10.

(d)  If the person fails to answer within twenty-one days of issuance of the notice of traffic infraction, the court shall take action as provided in subsection (e).

(e)  Whenever judgment by default in favor of the State is entered, the court shall mail a notice of entry of default judgment to the address provided by the person when the notice of traffic infraction was issued or, in the case of parking infractions, to the address stated in the answer, if any, or the address at which the vehicle is registered.  The notice of entry of default judgment shall advise the person that the total amount specified in the default judgment shall be paid within thirty days of entry of default judgment and shall explain the procedure for setting aside a default judgment.  The notice of entry of default judgment shall also inform the person that if the total amount is not paid within thirty days, the court shall take action as provided in section 291D-10.  Judgment by default for the State entered pursuant to this chapter may be set aside pending final disposition of the traffic infraction upon written application of the person and posting of an appearance bond equal to the amount of the total amount specified in the default judgment and any other assessment imposed pursuant to section 291D-9.  The application shall show good cause or excusable neglect for the person's failure to take action necessary to prevent entry of judgment by default.  Upon receipt of the application and required appearance bond, the court shall take action to remove the restriction placed on the person's driver's license or the motor vehicle's registration and title imposed pursuant to section 291D-10.  Thereafter, the court shall determine whether good cause or excusable neglect exists for the person's failure to take action necessary to prevent entry of judgment by default.  If so, the application to set aside default judgment shall be granted, the default judgment shall be set aside, and the notice of traffic infraction shall be disposed of pursuant to this chapter.  If not, the application to set aside default judgment shall be denied, the appearance bond shall be forfeited and applied to satisfy amounts due under the default judgment, and the notice of traffic infraction shall be finally disposed.  In either case, the court shall determine the existence of good cause or excusable neglect and notify the person of its decision on the application in writing. [L 1993, c 214, pt of §2; am L 1997, c 60, §10; am L 2005, c 48, §4; am L 2007, c 85, §6]

Rules of Court

Answer, see HCTR rule 8.

Default judgments, see HCTR rule 15; motion to set aside, see HCTR rule 18(b).



§291D-8 - Hearings.

§291D-8  Hearings.  (a)  In proceedings to contest a notice of traffic infraction where the person to whom the notice was issued has timely requested a hearing and appears at such hearing:

(1)  In lieu of the personal appearance by the officer who issued the notice of traffic infraction, the court shall consider the notice of traffic infraction and any other written report made by the officer, if provided to the court by the officer, together with any oral or written statement by the person to whom the notice of infraction was issued, or in the case of traffic infractions involving parking or equipment, the operator or registered owner of the motor vehicle;

(2)  The court may compel by subpoena the attendance of the officer who issued the notice of traffic infraction and other witnesses from whom it may wish to hear;

(3)  The standard of proof to be applied by the court shall be whether, by a preponderance of the evidence, the court finds that the traffic infraction was committed; and

(4)  After due consideration of the evidence and arguments, if any, the court shall determine whether commission of the traffic infraction has been established.  Where the commission of the traffic infraction has not been established, judgment in favor of the defendant, dismissing the notice of traffic infraction or any count therein with prejudice, shall be entered in the record.  Where it has been established that the traffic infraction was committed, the court shall enter judgment in favor of the State and shall assess a monetary assessment pursuant to section 291D-9, together with any fees, surcharges, or costs.  The court also shall inform the person of the right to request a trial pursuant to section 291D-13.  If the person requests a trial at the time of the hearing, the court shall provide the person with the trial date as soon as practicable.

(b)  In proceedings to explain mitigating circumstances where the person to whom the notice of traffic infraction was issued has timely requested a hearing and appears at such hearing:

(1)  The procedure shall be limited to the issue of mitigating circumstances.  A person who requests to explain the circumstances shall not be permitted to contest the notice of traffic infraction;

(2)  After the court has received the explanation, the court shall enter judgment in favor of the State and may assess a monetary assessment pursuant to section 291D-9, together with any fees, surcharges, or costs;

(3)  The court, after receiving the explanation, may vacate the admission and enter judgment in favor of the defendant, dismissing the notice of traffic infraction or any count therein with prejudice, where the explanation establishes that the infraction was not committed; and

(4)  There shall be no appeal from the judgment.

(c)  If a person for whom a hearing has been scheduled, to contest the notice of traffic infraction or to explain mitigating circumstances, fails to appear at the hearing, the court shall enter judgment by default for the State and take action as provided in section 291D-7(e).  If the total amount of the monetary assessment, fees, surcharges, or costs is not paid within thirty days of entry of default judgment, the court shall take action as provided in section 291D-10. [L 1993, c 214, pt of §2; am L 1997, c 60, §11; am L 2007, c 85, §7]

Rules of Court

Hearings, see HCTR rules 11, 14; subpoenas, see HCTR rule 13.

Default judgments, see HCTR rule 15; motion to set aside, see HCTR rule 18(b).



§291D-9 - Monetary assessments.

[§291D-9]  Monetary assessments.  (a)  A person found to have committed a traffic infraction shall be assessed a monetary assessment not to exceed the maximum fine specified in the statute defining the traffic infraction.

(b)  Notwithstanding section 291C-161 or any other law to the contrary, the district court of each circuit shall prescribe a schedule of monetary assessments for all traffic infractions, and any additional assessments to be imposed pursuant to subsection (c).  The particular assessment to be entered on the notice of traffic infraction pursuant to section 291D-5 shall correspond to the schedule prescribed by the district court.  Except after proceedings conducted pursuant to section 291D-8 or a trial conducted pursuant to section 291D-13, monetary assessments assessed pursuant to this chapter shall not vary from the schedule prescribed by the district court having jurisdiction over the traffic infraction.

(c)  In addition to any monetary assessment imposed for a traffic infraction, the court may impose additional assessments for:

(1)  Failure to pay a monetary assessment by the scheduled date of payment; or

(2)  The cost of service of a penal summons issued pursuant to this chapter.

(d)  The court may grant to a person claiming inability to pay, an extension of the period in which the monetary assessment shall be paid or may impose community service in lieu thereof.  If the assessment is not paid or the community service is not performed on or before the date established and the court has not extended the time, the court shall take action as provided in section 291D-10. [L 1993, c 214, pt of §2]

Rules of Court

Delinquency penalty, see HCTR rule 20(b).

Judgments, see HCTR rule 16.



§291D-10 - Restriction on driver's license and motor vehicle registration.

§291D-10  Restriction on driver's license and motor vehicle registration.  (a)  When the person issued a notice of traffic infraction not involving parking fails to pay the total amount of fines, fees, surcharges, costs, or monetary assessments that has been ordered, the court shall cause an entry to be made in the driver's license record so as to prevent the person from acquiring or renewing the person's driver's license until the outstanding amount is paid or the notice of traffic infraction is otherwise disposed of pursuant to this chapter.

(b)  In all cases where the registered owner of a motor vehicle to which a notice of traffic infraction has been issued fails to pay the total amount of fines, fees, surcharges, costs, or monetary assessments that have been ordered, the court shall cause an entry to be made in the motor vehicle's record so as to prevent issuance or renewal of the motor vehicle's certificate of registration and transfer of title to the motor vehicle until the outstanding amount is paid or the notice of traffic infraction is otherwise disposed of pursuant to this chapter; provided that if the traffic infraction involves an unpaid parking violation, this subsection shall not prevent the issuance or renewal of the motor vehicle's certificate of registration and transfer of title to the motor vehicle to another person, in which case the clerk of the court shall issue a clearance to effectuate the registration and transfer of title; and provided further that in no event shall a clearance:

(1)  Absolve the registered owner of the motor vehicle at the time the parking violation was incurred from paying the fine;

(2)  Prevent any subsequent issuance or renewal of the motor vehicle's certificate of registration and transfer of title to the motor vehicle; or

(3)  Otherwise encumber the title of that motor vehicle. [L 1993, c 214, pt of §2; am L 2005, c 48, §5; am L 2006, c 103, §1]



§291D-11 - Time computation.

[§291D-11]  Time computation.  In computing any period of time  prescribed or allowed by this chapter, the day of the act, event, or default from which the period of time begins to run shall not be included.  The last day of the period so computed shall be included, unless it is a Saturday, Sunday, or legal holiday in which event the period runs until the end of the next day that is not a Saturday, Sunday, or legal holiday.  Intermediate Saturdays, Sundays, and legal holidays shall be included.  Whenever an act required to be performed under this chapter may be accomplished by mail, the act shall be deemed to have been performed on the date of the postmark on the mailed article. [L 1993, c 214, pt of §2]

Rules of Court

Computation of time, see HCTR rule 21.



§291D-12 - Powers of the district court judge sitting in the traffic division.

§291D-12  Powers of the district court judge sitting in the traffic division.  A district court judge sitting in the traffic division and hearing cases pursuant to this chapter shall have all the powers of a district court judge under chapter 604, including the following powers:

(1)  To conduct traffic infraction hearings and to impose monetary assessments;

(2)  To permit deferral of monetary assessment or impose community service in lieu thereof;

(3)  To dismiss a notice of traffic infraction, with or without prejudice, or to set aside a judgment for the State;

(4)  To order temporary driver's license suspension or driver's license reinstatement;

(5)  To order the director of finance not to issue or renew the driver's license, or to register, renew the registration of, or issue title to a motor vehicle, of any person who has not paid a monetary assessment, has not performed community service in lieu thereof, or has not otherwise satisfied a judgment for the State entered pursuant to this chapter;

(6)  To approve the issuance or renewal of a driver's license or instruction permit pursuant to section 286‑109(c);

(7)  To issue penal summonses and bench warrants and initiate contempt of court proceedings in proceedings conducted pursuant to section 291D-13;

(8)  To issue penal summonses and bench warrants and initiate failure to appear proceedings in proceedings conducted pursuant to section 291D-5(d)(10); and

(9)  To exercise other powers the court finds necessary and appropriate to carry out the purposes of this chapter. [L 1993, c 214, pt of §2; am L 1997, c 60, §12; am L 2002, c 105, §3; am L 2007, c 85, §8]



§291D-13 - Trial and concurrent trial.

§291D-13  Trial and concurrent trial.  (a)  There shall be no right to trial unless the defendant contests the notice of traffic infraction pursuant to section 291D-8.  If, after proceedings to contest the notice of traffic infraction, a determination is made that the defendant committed the traffic infraction, judgment shall enter in favor of the State.  The defendant may request a trial pursuant to the Hawaii rules of evidence and the rules of the district court; provided that any request for trial shall be made within thirty days of entry of judgment.  If, after appearing in person at a hearing to contest the notice of traffic infraction, the person requests a trial at the conclusion of the hearing, the court shall provide the person with the trial date as soon as practicable.

(b)  At the time of trial, the State shall be represented by a prosecuting attorney of the county in which the infraction occurred.  The prosecuting attorney shall orally recite the charged civil traffic infraction in court prior to commencement of the trial.  Proof of the defendant's commission of the traffic infraction shall be by a preponderance of the evidence.

(c)  If trial on the traffic infraction is held prior to trial on any related criminal offense, the following shall be inadmissible in the subsequent prosecution or trial of the related criminal offense:

(1)  Any written or oral statement made by the defendant in proceedings conducted pursuant to section 291D-7(b); and

(2)  Any testimony given by the defendant in the traffic infraction trial.

The statement or testimony, or both, shall not be deemed a waiver of the defendant's privilege against self-incrimination in connection with any related criminal offense.

(d)  In any concurrent trial, the State shall be represented by a prosecuting attorney of the county in which the infraction and related crime occurred.  Proof of the defendant's commission of the infraction shall be by a preponderance of the evidence, and proof of the related criminal offense shall be by proof beyond a reasonable doubt.  The concurrent trial shall be conducted pursuant to the rules of the appropriate court, the Hawaii rules of evidence, and the Hawaii rules of penal procedure. [L 1993, c 214, pt of §2; am L 1997, c 60, §13; am L 2007, c 85, §9]

Rules of Court

Trial, see HCTR rule 19.



§291D-14 - Rules.

§291D-14  Rules.  (a)  The supreme court may adopt rules of procedure for the conduct of all proceedings pursuant to this chapter.

(b)  Chapter 626 shall not apply in proceedings conducted pursuant to this chapter, except for the rules governing privileged communications, and proceedings conducted under section 291D-13.

(c)  Notwithstanding section 604-17, while the court is sitting in any matter pursuant to this chapter, the court shall not be required to preserve the testimony or proceedings, except proceedings conducted pursuant to section 291D-13 and proceedings in which the traffic infraction is heard on the same date and time as any related criminal offense.

(d)  The prosecuting attorney shall not participate in traffic infraction proceedings conducted pursuant to this chapter, except proceedings pursuant to section 291D-13 and proceedings in which a related criminal offense is scheduled for arraignment, hearing, or concurrent trial.

(e)  Chapter 91 shall not apply in proceedings before the court.

(f)  Except as otherwise provided in section 291D-3, chapter 571 and the Hawaii family court rules shall not apply in any proceedings conducted pursuant to this chapter. [L 1993, c 214, pt of §2; am L 2007, c 85, §10]

Rules of Court

Procedure, see Hawaii Civil Traffic Rules.






CHAPTER 291E - USE OF INTOXICANTS WHILE OPERATING A VEHICLE

§291E-1 - Definitions.

PART I.  GENERAL PROVISIONS

§291E-1  Definitions.  As used in this chapter, unless the context otherwise requires:

"Administrative revocation" means termination of the respondent's:

(1)  License and the privilege to operate a vessel underway on or in the waters of the State pursuant to part III; and

(2)  Registration of any motor vehicle registered to a respondent found to be a repeat intoxicated driver,

but does not include any revocation imposed under section 291E-61 or 291E-61.5.

"Alcohol" means the product of distillation of any fermented liquid, regardless of whether rectified, whatever may be the origin thereof, and includes ethyl alcohol, lower aliphatic alcohol, and phenol as well as synthetic ethyl alcohol, but not denatured or other alcohol that is considered not potable under the customs laws of the United States.

"Alcohol concentration" means either grams of alcohol per one hundred milliliters or cubic centimeters of blood or grams of alcohol per two hundred ten liters of breath.

"Alcohol enforcement contact" means:

(1)  Any administrative revocation ordered pursuant to part III;

(2)  Any administrative revocation ordered pursuant to part XIV of chapter 286, as that part was in effect on or before December 31, 2001;

(3)  Any suspension or revocation of any license or motor vehicle registration, or both, or any suspension or revocation of a privilege to operate a vessel underway imposed by this or any other state or federal jurisdiction for refusing to submit to a test for alcohol concentration;

(4)  Any conviction in this State for operating or being in physical control of a vehicle while having an unlawful alcohol concentration or while under the influence of alcohol; or

(5)  Any conviction in any other state or federal jurisdiction for an offense that is comparable to operating or being in physical control of a vehicle while having an unlawful alcohol concentration or while under the influence of alcohol.

"Certified substance abuse counselor" means any person certified by the department of health pursuant to section 321-193(10), or any other substance abuse specialist or medical practitioner the director of health may appoint to carry out the functions of a certified substance abuse counselor under this chapter.

"Director" means the administrative director of the courts or any other person within the judiciary appointed by the director to conduct administrative reviews or hearings or carry out other functions relating to administrative revocation under part III.

"Drug" means any controlled substance, as defined and enumerated in schedules I through IV of chapter 329, or its metabolites.

"Drug enforcement contact" means:

(1)  Any administrative revocation ordered pursuant to part III;

(2)  Any administrative revocation ordered pursuant to part XIV of chapter 286, as that part was in effect on or before December 31, 2001;

(3)  Any suspension or revocation of license or any suspension or revocation of a privilege to operate a vessel underway imposed by this or any other state or federal jurisdiction for refusing to submit to a test for drug content in the person's blood or urine;

(4)  Any conviction in this State for operating or being in physical control of a vehicle while having an unlawful drug content in the blood or urine or while under the influence of drugs; or

(5)  Any conviction in any other state or federal jurisdiction for an offense that is comparable to operating or being in physical control of a vehicle while having an unlawful drug content in the blood or urine or while under the influence of drugs.

"Highly intoxicated driver" means a person whose measurable amount of alcohol is 0.15 or more grams of alcohol per one hundred milliliters or cubic centimeters of the person's blood, or 0.15 or more grams of alcohol per two hundred ten liters of the person's breath.

"Household member" means:

(1)  Persons who reside in the same dwelling unit as the respondent; or

(2)  Persons under twenty-one years of age who are related to the respondent by marriage, blood, or adoption,  regardless of whether they reside in the same dwelling unit with the respondent.

"Ignition interlock device" [Definition effective January 1, 2011.] means a device certified by the director of transportation and approved for use pursuant to section 291E-6 and rules adopted thereunder that, when affixed to the ignition system of a motor vehicle, prevents the vehicle from being started without first testing, and thereafter from being operated without periodically retesting, a deep-lung breath sample of the person required to use the device that indicates the person's alcohol concentration is less than .02.

"Impair" means to weaken, to lessen in power, to diminish, to damage, or to make worse by diminishing in some material respect or otherwise affecting in an injurious manner.

"Intoxicant" means alcohol or any drug, as defined in this section.

"Law enforcement officer" means any public servant, whether employed by the State, a county, or by the United States, vested by law with a duty to maintain public order or to make arrests for offenses or to enforce the criminal laws, and includes a conservation and resources enforcement officer as specified in section 199-3.

"License" means any driver's license or any other license or permit to operate a motor vehicle issued under, or granted by, the laws of this State and includes:

(1)  Any learner's permit or instruction permit;

(2)  The privilege of any person to operate a motor vehicle, regardless of whether the person holds a valid license;

(3)  Any nonresident's operating privilege; and

(4)  The eligibility, including future eligibility, of any person to apply for a license or privilege to operate a motor vehicle.

"Measurable amount of alcohol" means a test result equal to or greater than .02 but less than .08 grams of alcohol per one hundred milliliters or cubic centimeters of blood or equal to or greater than .02 but less than .08 grams of alcohol per two hundred ten liters of breath.

"Moped" has the same meaning as in section 291C-1.

"Motor vehicle" has the same meaning as in section 291C-1, except that it specifically includes a moped.

"Nonresident's operating privilege" means the privilege conferred by law upon a nonresident to operate a vehicle in this State.

"Notice of administrative revocation" or "notice" means the written notice issued to the respondent pursuant to section 291E-33.

"Number plates" refer to the number plates or special number plates, which are commonly known as license plates, that are issued under sections 249-9, 249-9.1, 249-9.2, and 249-9.3 and that are required to be attached on a motor vehicle pursuant to sections 249-1 to 249-13.

"Operate" means to drive or assume actual physical control of a vehicle upon a public way, street, road, or highway or to navigate or otherwise use or assume physical control of a vessel underway on or in the waters of the State.

"Operator" means a person who drives or assumes actual physical control of a vehicle or a person who operates, navigates, or who has an essential role in the operation of a vessel underway.

"Preliminary alcohol screening device" means a device designed to detect and verify the presence of alcohol or provide an estimated value of alcohol concentration.

"Privilege" refers to the authority to operate a vessel underway on or in the waters of the State.

"Public way, street, road, or highway" includes:

(1)  The entire width, including berm or shoulder, of every road, alley, street, way, right of way, lane, trail, highway, or bridge;

(2)  A parking lot, when any part thereof is open for use by the public or to which the public is invited for entertainment or business purposes;

(3)  Any bicycle lane, bicycle path, bicycle route, bikeway, controlled-access highway, laned roadway, roadway, or street, as defined in section 291C-1; or

(4)  Any public highway, as defined in section 264-1.

"Qualified household member" means a household member of the respondent who has a license that has not expired or been suspended or revoked.

"Repeat intoxicated driver" means a person who previously:

(1)  Has been convicted, during the five years preceding the date of arrest, of one or more violations under:

(A)  Section 291E-61 or 291E-61.5, as a result of having consumed alcohol; or

(B)  Section 291-4 or 291-4.4, as those sections were in effect on or before December 31, 2001;

(2)  Has been convicted, during the ten years preceding the date of arrest, of three or more violations under:

(A)  Section 291E-61 or 291E-61.5, as a result of having consumed alcohol; or

(B)  Section 291-4 or 291-4.4, as those sections were in effect on or before December 31, 2001; or

(3)  Has had one prior alcohol enforcement contact during the five years preceding the date of arrest, two prior alcohol enforcement contacts during the seven years preceding the date of arrest, or three or more prior alcohol enforcement contacts during the ten years preceding the date of arrest.

"Respondent" means a person to whom a notice of administrative revocation has been issued following an arrest for a violation of section 291E-61 or 291E-61.5 or following the collection of a blood or urine sample from the person, pursuant to section 291E-21, because there was probable cause to believe that the person has violated section 291E-61 or 291E-61.5.

"State" means:  any state or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico; the United States Virgin Islands; American Samoa; Guam; any province or territory of the Dominion of Canada; and the Commonwealth of the Northern Mariana Islands, except when the word, in context, clearly refers to the State of Hawaii.

"Substance" and "substance abuse" have the same meanings as provided in section 321-191.

"Temporary number plates" refers to the temporary number plates given, along with the temporary vehicle registration, to a respondent pursuant to section 291E-33, but does not include a temporary number plate attached to a new vehicle pursuant to sections 249-7.5 and 286-53.

"Temporary permit" means that portion of the notice of administrative revocation that, when completed by a law enforcement officer, permits the respondent to operate a vehicle for thirty days in the case of an alcohol related offense and forty-four days in the case of a drug related offense or until such time as the director may establish under part III.

"Temporary vehicle registration" means the portion of the notice of administrative revocation that, when completed by the arresting law enforcement officer, permits the respondent to drive a vehicle registered in the name of the respondent for thirty days or until the time established by the director under part III.

"Under the influence" means that a person:

(1)  Is under the influence of alcohol in an amount sufficient to impair the person's normal mental faculties or ability to care for the person and guard against casualty;

(2)  Is under the influence of any drug that impairs the person's ability to operate the vehicle in a careful and prudent manner;

(3)  Has .08 or more grams of alcohol per two hundred ten liters of the person's breath; or

(4)  Has .08 or more grams of alcohol per one hundred milliliters or cubic centimeters of the person's blood.

"Underway" means that a vessel is not at anchor, made fast to the shore, or aground.

"Vehicle" includes a:

(1)  Motor vehicle;

(2)  Moped; and

(3)  Vessel.

"Vessel" means all description of watercraft that are used or are capable of being used as a means of transportation on or in the water.

"Waters of the State" means any waters within the jurisdiction of the State, the marginal seas adjacent to the State, and the high seas when navigated as part of a journey or ride to or from the shore of the State. [L 2000, c 189, pt of §23; am L 2001, c 157, §10; am L 2004, c 90, §2; am L 2006, c 201, §1; am L 2007, c 198, §1; am L 2008, c 171, §4; am L 2009, c 88, §13]

Case Notes

Honolulu police department form 396B prohibiting operation of "a vehicle" in the event of license revocation did adequately put defendant on notice that the term "vehicle" includes mopeds and vessels, as the term "vehicle" is a term of ordinary usage and broad enough to inform a person of ordinary intelligence that it would include a means of ground transportation such as a moped.  108 H. 78, 117 P.3d 109.



§291E-2 - Medical services.

[§291E-2]  Medical services.  The several county and state government physicians shall, or any other qualified person may, make whatever tests and analyses as may be requested of them by any law enforcement officer in connection with the determination of whether a person is or was under the influence of an intoxicant or has consumed a measurable amount of alcohol for any purpose under this chapter. [L 2000, c 189, pt of §23]



§291E-3 - Evidence of intoxication.

§291E-3  Evidence of intoxication.  (a)  In any criminal prosecution for a violation of section 291E-61 or 291E-61.5 or in any proceeding under part III:

(1)  .08 or more grams of alcohol per one hundred milliliters or cubic centimeters of the person's blood;

(2)  .08 or more grams of alcohol per two hundred ten liters of the person's breath; or

(3)  The presence of one or more drugs in an amount sufficient to impair the person's ability to operate a vehicle in a careful and prudent manner,

within three hours after the time of the alleged violation as shown by chemical analysis or other approved analytical techniques of the person's blood, breath, or urine shall be competent evidence that the person was under the influence of an intoxicant at the time of the alleged violation.

(b)  In any criminal prosecution for a violation of section 291E-61 or 291E-61.5, the amount of alcohol found in the defendant's blood or breath within three hours after the time of the alleged violation as shown by chemical analysis or other approved analytical techniques of the defendant's blood or breath shall be competent evidence concerning whether the defendant was under the influence of an intoxicant at the time of the alleged violation and shall give rise to the following presumptions:

(1)  If there were .05 or less grams of alcohol per one hundred milliliters or cubic centimeters of defendant's blood or .05 or less grams of alcohol per two hundred ten liters of defendant's breath, it shall be presumed that the defendant was not under the influence of alcohol at the time of the alleged violation; and

(2)  If there were in excess of .05 grams of alcohol per one hundred milliliters or cubic centimeters of defendant's blood or .05 grams of alcohol per two hundred ten liters of defendant's breath, but less than .08 grams of alcohol per one hundred milliliters or cubic centimeters of defendant's blood or .08 grams of alcohol per two hundred ten liters of defendant's breath, that fact may be considered with other competent evidence in determining whether the defendant was under the influence of alcohol at the time of the alleged violation, but shall not of itself give rise to any presumption.

(c)  In any criminal prosecution for a violation of section 291E-61 or in any proceeding under part III:

(1)  .15 or more grams of alcohol per one hundred milliliters or cubic centimeters of the person's blood; or

(2)  .15 or more grams of alcohol per two hundred ten liters of the person's breath,

within three hours after the time of the alleged violation as shown by chemical analysis or other approved analytical techniques of the person's blood, breath, or urine shall be competent evidence that the person was a highly intoxicated driver at the time of the alleged violation.

(d)  Nothing in this section shall be construed as limiting the introduction, in any criminal proceeding for a violation under section 291E-61 or 291E-61.5 or in any proceeding under part III, of relevant evidence of a person's alcohol concentration or drug content obtained more than three hours after an alleged violation; provided that the evidence is offered in compliance with the Hawaii rules of evidence. [L 2000, c 189, pt of §23; am L 2004, c 90, §3; am L 2007, c 198, §2]

Case Notes

Where a plain reading of this section indicates that the phrase "any proceeding under part III" refers to administrative license revocations, trial court erred in upholding hearing officer's ruling that subsection (c) applies only to criminal prosecutions and has no application to administrative driver's license revocation office cases.  109 H. 220, 124 P.3d 965.



§291E-4 - Convictions and acts prior to January 1, 2002.

§291E-4  Convictions and acts prior to January 1, 2002.  (a)  Any:

(1)  Conviction for an offense under section 200-81, 291-4, 291-4.4, or 291-7 as those sections were in effect on December 31, 2001;

(2)  Conviction in any other state or federal jurisdiction for an offense that is comparable to operating or being in physical control of a vehicle while having either an unlawful alcohol concentration or an unlawful drug content in the blood or urine or while under the influence of an intoxicant; or

(3)  Adjudication of a minor for a law violation that, if committed by an adult, would constitute a violation of section 200-81, 291-4, 291-4.4, 291-4.5, or 291-7 as those sections were in effect on December 31, 2001;

shall be counted as a prior offense for purposes of section 291E-41, 291E-61, or 291E-61.5.

(b)  Any conviction of an offense under section 291-4, 291-4.4, 291-4.5, or 291-7 as those sections were in effect on December 31, 2001, shall be counted for purposes of imposing sentence for a violation under section 291E-62. [L 2000, c 189, pt of §23; am L 2003, c 71, §2; am L 2004, c 90, §4]



§291E-5 - Ignition interlock special fund; surcharge; indigents.

§291E-5  Ignition interlock special fund; surcharge; indigents.  [Section effective January 1, 2011.]  (a)  There is established in the state treasury a special fund to be known as the ignition interlock special fund to be administered by the director of transportation.  The fund shall consist of amounts collected under this section and section 291E-6.  Moneys in the fund shall be expended by the director of transportation to fund the cost of installing and operating ignition interlock devices in the vehicles of persons who are required to install the device but who are indigent persons, as determined under subsection (d).

(b)  Every person who installs an ignition interlock device pursuant to this chapter shall pay the ignition interlock device vendor a surcharge of $           when the device is installed.  The surcharge shall be remitted by the ignition interlock device vendor to the director of transportation within ten days following the end of the month in which the surcharge was collected.  The surcharges collected by the vendor pursuant to this subsection shall not be subject to any tax, fee, or other assessment, nor are they considered revenue of the vendor.  The director of transportation shall deposit the surcharge amounts into the ignition interlock special fund.

(c)  The cost of installing and operating ignition interlock devices required by this chapter for indigent persons shall be paid by the director of transportation from the ignition interlock special fund.  Whether a person is an indigent person shall be determined pursuant to subsection (d) by the director or the court, as appropriate.

(d)  For purposes of this section, "indigent person" means:

(1)  Any individual whose income is not greater than one hundred twenty-five per cent of the official poverty line established by the Secretary of Health and Human Services under the Community Services Block Grant Act, 42 United States Code Section 9902; or

(2)  Any individual who is eligible for free services under the Older Americans Act or Developmentally Disabled Act.

(e)  The director of transportation shall adopt rules pursuant to chapter 91 for the purposes of this section. [L 2008, c 171, pt of §2; am L 2009, c 88, §§2, 13, 17(2)]

Note

Subsection (b) printed as enacted.



§291E-6 - Ignition interlock devices; certification.

§291E-6  Ignition interlock devices; certification.  [Section effective January 1, 2011.]  (a)  The director of transportation shall establish and administer a statewide program relating to certification and monitoring of ignition interlock devices installed pursuant to chapter 291E and shall select a single vendor to install and maintain them.

(b)  The program shall include standards and procedures for the certification of ignition interlock devices installed pursuant to chapter 291E.  At a minimum, the standards shall require that the devices:

(1)  Be certified by a nationally recognized certification organization to meet or exceed all standards and specifications provided as guidelines by the National Highway Traffic Safety Administration.  "Nationally recognized certification organization" means a testing laboratory or analytical chemist not affiliated with a manufacturer of ignition interlock devices that is qualified to test ignition interlock devices or reference samples and is approved by the United States Department of Transportation.  The nationally recognized certification organization must be able to administer performance tests of an ignition interlock device or a sample provided by the vendor;

(2)  Operate using an alcohol-specific sensor technology;

(3)  Employ a digital camera by which a photograph of the person using the device can be incorporated into the electronic record generated by each use of the device;

(4)  Require a rolling retest by which the driver must, within a specified period of time or distance driven after starting the vehicle, be retested and found to have an alcohol concentration of less than .02, with a margin of error of .01; and

(5)  Generate a record of vehicle usage, including dates, times, and distances driven.

(c)  The program shall include standards and procedures for the certification of the vendor selected to install and maintain ignition interlock devices pursuant to chapter 291E.  At a minimum, the standards shall require that the vendor:

(1)  Install only an ignition interlock device that is certified pursuant to this section;

(2)  Offer or contract for ignition interlock device installation and maintenance statewide;

(3)  Train drivers who are required to install an ignition interlock device, pursuant to chapter 291E or 804, in how to use the device;

(4)  Schedule the driver for all necessary readings and maintenance of the device; and

(5)  Provide periodic reports regarding the use of each ignition interlock device installed pursuant to chapter 291E, including incidents of test failure, attempts to circumvent the device, and dates, times, and distances the vehicle was driven.

(d)  The vendor selected for installation and maintenance of ignition interlock devices pursuant to chapter 291E shall be certified annually by the director of transportation pursuant to this section and the rules adopted thereunder.  The vendor shall pay a certification fee to the director of transportation who shall deposit the fee into the ignition interlock special fund established pursuant to section 291E-5.

(e)  The director of transportation shall adopt rules pursuant to chapter 91 necessary for the purposes of this section. [L 2008, c 171, pt of §2; am L 2009, c 88, §§3, 13, 17(2)]



§291E-7 - Trauma system surcharge.

[§291E-7]  Trauma system surcharge.  (a)  In addition to any other civil penalties ordered by the court, a person who violates any offense under this part may be ordered to pay a trauma system surcharge, provided that:

(1)  The maximum of which may be $10 if the violator is not already required to pay a trauma system surcharge pursuant to the violation of the offense;

(2)  The maximum of which may be $25 if the violation is an offense under [section] 291E-61(a)(1), 291E-61(a)(3), or 291E-61(a)(4);

(3)  The maximum of which may be $50 if the violation is an offense under [section] 291E-61(a)(2) or 291E-61.5 or the offense under [section] 291E-61(a)(3) or 291E-61(a)(4) was committed by a highly intoxicated driver as defined by section 291E-1, or if the offense under [section] 291E-61(a)(3) or 291E-61(a)(4) is a second or subsequent offense that occurred within five years of the first offense.

(b)  The surcharge shall not be ordered when the court determines that the defendant is unable to pay the surcharge.

(c)  The person shall pay the surcharge to the clerk of the court.  The surcharge shall be deposited with the state director of finance who shall transmit the surcharge to the trauma system special fund pursuant to section 321-22.5. [L 2008, c 231, §3]



§291E-11 - Implied consent of operator of vehicle to submit to testing to determine alcohol concentration and drug content.

PART II.  TESTING AND IMPLIED CONSENT

Law Journals and Reviews

Expert and Opinion Testimony of Law Enforcement Officers Regarding Identification of Drug Impaired Drivers.  23 UH L. Rev. 151.

§291E-11  Implied consent of operator of vehicle to submit to testing to determine alcohol concentration and drug content.  (a)  Any person who operates a vehicle upon a public way, street, road, or highway or on or in the waters of the State shall be deemed to have given consent, subject to this part, to a test or tests approved by the director of health of the person's breath, blood, or urine for the purpose of determining alcohol concentration or drug content of the person's breath, blood, or urine, as applicable.

(b)  The test or tests shall be administered at the request of a law enforcement officer having probable cause to believe the person operating a vehicle upon a public way, street, road, or highway or on or in the waters of the State is under the influence of an intoxicant or is under the age of twenty-one and has consumed a measurable amount of alcohol, only after:

(1)  A lawful arrest; and

(2)  The person has been informed by a law enforcement officer that the person may refuse to submit to testing under this chapter.

(c)  If there is probable cause to believe that a person is in violation of section 291E-64, as a result of being under the age of twenty-one and having consumed a measurable amount of alcohol, or section 291E-61 or 291E-61.5, as a result of having consumed alcohol, then the person shall elect to take a breath or blood test, or both, for the purpose of determining the alcohol concentration.

(d)  If there is probable cause to believe that a person is in violation of section 291E-61 or 291E-61.5, as a result of having consumed any drug, then the person shall elect to take a blood or urine test, or both, for the purpose of determining the drug content.  Drug content shall be measured by the presence of any drug or its metabolic products, or both.

(e)  A person who chooses to submit to a breath test under subsection (c) also may be requested to submit to a blood or urine test, if the law enforcement officer has probable cause to believe that the person was operating a vehicle while under the influence of any drug under section 291E-61 or 291E-61.5 and the officer has probable cause to believe that a blood or urine test will reveal evidence of the person being under the influence of any drug.  The law enforcement officer shall state in the officer's report the facts upon which that belief is based.  The person shall elect to take a blood or urine test, or both, for the purpose of determining the person's drug content.  Results of a blood or urine test conducted to determine drug content also shall be admissible for the purpose of determining the person's alcohol concentration.  Submission to testing for drugs under subsection (d) or this subsection shall not be a substitute for alcohol tests requested under subsection (c).

(f)  The use of a preliminary alcohol screening device by a law enforcement officer shall not replace a breath, blood, or urine test required under this section.  The analysis from the use of a preliminary alcohol screening device shall only be used in determining probable cause for the arrest.

(g)  Any person tested pursuant to this section who is convicted or has the person's license or privilege suspended or revoked pursuant to this chapter may be ordered to reimburse the county for the cost of any blood or urine tests, or both, conducted pursuant to this section.  If reimbursement is so ordered, the court or the director, as applicable, shall order the person to make restitution in a lump sum, or in a series of prorated installments, to the police department or other agency incurring the expense of the blood or urine test, or both. [L 2000, c 189, pt of §23; am L 2001, c 157, §11; am L 2002, c 113, §1; am L 2004, c 90, §5; am L 2006, c 64, §1]

Case Notes

Where defendant was lawfully arrested and then "accurately informed of his or her statutory right to consent or refuse, as well as the consequences of such consent or refusal", trial court erred in granting defendant's motion to exclude evidence of defendant's breath alcohol test result.  113 H. 363 (App.), 152 P.3d 535.



§291E-12 - Persons qualified to take blood specimen.

§291E-12  Persons qualified to take blood specimen.  No person, other than a physician, physician assistant, registered nurse, or phlebotomist deemed qualified by the director of a clinical laboratory that is licensed by the State, or person licensed in a clinical laboratory occupation under section 321-13, may withdraw blood for the purpose of determining the alcohol concentration or drug content therein.  This limitation shall not apply to the taking of a breath or urine specimen. [L 2000, c 189, pt of §23; am L 2009, c 151, §6]



§291E-13 - Additional tests.

§291E-13  Additional tests.  The person tested may choose any physician, physician assistant, registered nurse, or person licensed in a clinical laboratory occupation under section 321-13 to withdraw blood and also may choose any qualified person to administer a test or tests in addition to any administered at the direction of a law enforcement officer.  The result of the test or tests may be used as provided in section 291E-3.  The failure or inability to obtain an additional test by a person shall not preclude the admission of the test or tests administered at the direction of a law enforcement officer.  Upon the request of the person who is tested, full information concerning the test or tests administered shall be made available to that person. [L 2000, c 189, pt of §23; am L 2009, c 151, §7]



§291E-14 - Consent of person incapable of refusal not withdrawn.

[§291E-14]  Consent of person incapable of refusal not withdrawn.  The consent of a person deemed to have given the person's consent pursuant to section 291E-11 shall not be withdrawn by reason of the person's being dead, unconscious, or in any other condition that renders the person incapable of consenting to examination, and the test may be given.  In such event, a test of the person's blood or urine shall be administered. [L 2000, c 189, pt of §23]



§291E-15 - Refusal to submit to breath, blood, or urine test; subject to administrative revocation proceedings.

§291E-15  Refusal to submit to breath, blood, or urine test; subject to administrative revocation proceedings.  [Section effective January 1, 2011.  For section effective until December 31, 2010, see main volume.]  If a person under arrest refuses to submit to a breath, blood, or urine test, none shall be given, except as provided in section 291E-21.  Upon the law enforcement officer's determination that the person under arrest has refused to submit to a breath, blood, or urine test, if applicable, then a law enforcement officer shall:

(1)  Inform the person under arrest of the sanctions under section 291E-41 or 291E-65; and

(2)  Ask the person if the person still refuses to submit to a breath, blood, or urine test, thereby subjecting the person to the procedures and sanctions under part III or section 291E-65, as applicable;

provided that if the law enforcement officer fails to comply with paragraphs (1) and (2), the person shall not be subject to the refusal sanctions under part III or IV. [L 2000, c 189, pt of §23; am L 2006, c 64, §2; am L 2009, c 88, §§4, 17(1)]



§291E-16 - Proof of refusal; admissibility.

§291E-16  Proof of refusal; admissibility.  [REPEALED on January 1, 2011.  L 2009, c 88, §§10, 17(1).]  If a legally arrested person refuses to submit to a test of the person's breath, blood, or urine, evidence of refusal shall be admissible only in a proceeding under part III or section 291E-65 and shall not be admissible in any other action or proceeding, whether civil or criminal. [L 2000, c 189, pt of §23]



§291E-17 - Other evidence not excluded.

[§291E-17]  Other evidence not excluded.  This part shall not limit the introduction of any other competent evidence bearing on the question of whether the person was under the influence of an intoxicant or was operating a vehicle while under the age of twenty-one and after consuming a measurable amount of alcohol. [L 2000, c 189, pt of §23]



§291E-18 - Test results to be collected.

[§291E-18]  Test results to be collected.  The results of any test for intoxicants made upon any person, including any person who has been fatally injured in a traffic collision or the operator of a vehicle involved in a collision that resulted in another person's death, shall be sent to the state director of transportation, who shall compile the data without revealing the identity of any individual tested.  This data shall be available only to the state and county highway safety councils and to other agencies the director of transportation deems necessary and advisable. [L 2000, c 189, pt of §23]



§291E-19 - Authorization to establish intoxicant control roadblock programs.

[§291E-19]  Authorization to establish intoxicant control roadblock programs.  The police departments of the respective counties may establish and implement intoxicant control roadblock programs in accordance with the minimum standards and guidelines provided in section 291E-20.  The chief of police in any county establishing an intoxicant control roadblock program pursuant to this section shall specify the procedures to be followed in carrying out the program in rules adopted under chapter 91; provided that the procedures shall be in conformity with and not more intrusive than the standards and guidelines described in section 291E-20.  In the case of internal police standards that do not fall within the definition of "rule" under section 91-1(4), failure to comply scrupulously with such internal police procedures shall not invalidate a roadblock that otherwise meets the minimum statutory criteria provided in section 291E-20. [L 2000, c 189, pt of §23]

Case Notes

Section 291E-20 does not authorize law enforcement officers conducting sobriety checkpoints to pursue and detain drivers of motor vehicles appearing to avoid the sobriety checkpoints in a lawful manner; permitting officers to do so was beyond the lawful scope of the statutory procedures and, therefore, more intrusive than the standards and guidelines described in §291E-20 and violative of this section.  113 H. 283, 151 P.3d 764.



§291E-20 - Minimum standards for roadblock procedures.

[§291E-20]  Minimum standards for roadblock procedures.  (a)  Every intoxicant control roadblock program shall:

(1)  Require that all vehicles approaching roadblocks be stopped or that certain vehicles be stopped by selecting vehicles in a specified numerical sequence or pattern;

(2)  Require that roadblocks be located at fixed locations for a maximum three-hour period;

(3)  Provide for the following minimum safety precautions at every roadblock:

(A)  Proper illumination;

(B)  Off-road or otherwise safe and secure holding areas for vehicles involved in any roadblock stop;

(C)  Uniformed law enforcement officers carrying proper identification;

(D)  Adequate advance warning of the fact and purpose of the roadblocks, either by sign posts, flares, or other alternative methods;

(E)  Termination of roadblocks at the discretion of the law enforcement officer in charge where traffic congestion would otherwise result; and

(4)  Provide for a sufficient quantity and visibility of uniformed officers and official vehicles to ensure speedy compliance with the purpose of the roadblocks and to move traffic with a minimum of inconvenience.

(b)  Nothing in this section shall prohibit the establishment of procedures to make roadblock programs less intrusive than required by the minimum standards provided in this section. [L 2000, c 189, pt of §23]

Case Notes

This section does not authorize law enforcement officers conducting sobriety checkpoints to pursue and detain drivers of motor vehicles appearing to avoid the sobriety checkpoints in a lawful manner; permitting officers to do so was beyond the lawful scope of the statutory procedures and, therefore, more intrusive than the standards and guidelines described in this section and violative of §291E-19.  113 H. 283, 151 P.3d 764.



§291E-21 - Applicable scope of part; mandatory testing in the event of a collision resulting in injury or death.

§291E-21  Applicable scope of part; mandatory testing in the event of a collision resulting in injury or death.  (a)  Nothing in this part shall be construed to prevent a law enforcement officer from obtaining a sample of breath, blood, or urine, from the operator of any vehicle involved in a collision resulting in injury to or the death of any person, as evidence that the operator was under the influence of an intoxicant.

(b)  If a health care provider who is providing medical care, in a health care facility, to any person involved in a vehicle collision:

(1)  Becomes aware, as a result of any blood or urine test performed in the course of medical treatment, that:

(A)  The alcohol concentration in the person's blood meets or exceeds the amount specified in section 291E-61(a)(4) or 291E-61.5(a)(2)(D); or

(B)  The person's blood or urine contains one or more drugs that are capable of impairing a person's ability to operate a vehicle in a careful and prudent manner; and

(2)  Has a reasonable belief that the person was the operator of a vehicle involved in the collision,

the health care provider shall notify, as soon as reasonably possible, any law enforcement officer present at the health care facility to investigate the collision.  If no law enforcement officer is present, the health care provider shall notify the county police department in the county where the collision occurred.  If the health care provider is aware of any blood or urine test result, as provided in paragraph (1), but lacks information to form a reasonable belief as to the identity of the operator involved in a vehicle collision, as provided in paragraph (2), then the health care provider shall give notice to a law enforcement officer present or to the county police department, as applicable, for each person involved in a vehicle collision whose alcohol concentration in the person's blood meets or exceeds the amount specified in section 291E-61(a)(4) or 291E-61.5(a)(2)(D) or whose blood or urine contains one or more drugs.  The notice by the health care provider shall consist of the name of the person being treated, the blood alcohol concentration or drug content disclosed by the test, and the date and time of the administration of the test.  This notice shall be deemed to satisfy the intoxication element necessary to establish the probable cause requirement set forth in subsection (c).

(c)  In the event of a collision resulting in injury or death and if a law enforcement officer has probable cause to believe that a person involved in the collision has committed a violation of section 707-702.5, 707-703, 707-704, 707-705, 707-706, 291E-61, 291E-61.5, or 291E-64, the law enforcement officer shall request that a sample of blood or urine be recovered from the vehicle operator or any other person suspected of committing a violation of section 707-702.5, 707-703, 707-704, 707-705, 707-706, 291E-61, 291E-61.5, or 291E-64.  If the person involved in the collision is not injured or refuses to be treated for any injury, the law enforcement officer may offer the person a breath test in lieu of a blood or urine test.  If the person declines to perform a breath test, the law enforcement officer shall request a blood or urine sample pursuant to subsection (d).  The act of declining to perform a breath test under this section shall not be treated as a refusal under chapter 291E and shall not relieve the declining person from the requirement of providing a blood or urine sample under this section.

(d)  The law enforcement officer shall make the request under subsection (c) to the hospital or medical facility treating the person from whom the blood or urine is to be recovered.  If the person is not injured or refuses to be treated for any injury, the law enforcement officer shall make the request of a blood or urine sample under subsection (c) to a person authorized under section 291E-12; provided that a law enforcement officer may transport that person to another police facility or a hospital or medical facility that is capable of conducting a breath, blood, or urine test.  Upon the request of the law enforcement officer that blood or urine be recovered pursuant to this section, and except where the person to perform the withdrawal of a blood sample or to obtain a urine sample or the responsible attending personnel at the hospital or medical facility determines in good faith that recovering or attempting to recover blood or urine from the person presents an imminent threat to the health of the medical personnel or others, the person authorized under section 291E-12 shall:

(1)  Recover the sample in compliance with section 321-161; and

(2)  Provide the law enforcement officer with the blood or urine sample requested.

(e)  Any person complying with this section shall be exempt from liability pursuant to section 663-1.9 as a result of compliance.

(f)  As used in this section, unless the context otherwise requires:

"Health care facility" includes any program, institution, place, building, or agency, or portion thereof, private or public, whether organized for profit or not, that is used, operated, or designed to provide medical diagnosis, treatment, or rehabilitative or preventive care to any person.  The term includes health care facilities that are commonly referred to as hospitals, outpatient clinics, organized ambulatory health care facilities, emergency care facilities and centers, health maintenance organizations, and others providing similarly organized services regardless of nomenclature.

"Health care provider" means a person who is licensed, certified, or otherwise authorized or permitted by law to administer health care in the ordinary course of business or practice of a profession. [L 2000, c 189, pt of §23; am L 2001, c 157, §12; am L 2003, c 72, §1; am L 2004, c 90, §6]

Case Notes

Where there was insufficient evidence to conclude that defendant was involved in a "collision", as is necessary for a police officer to obtain a blood sample from defendant without defendant's consent, the requirements of subsection (c) were not met; thus, the blood draw was improper and should have been suppressed  114 H. 406, 163 P.3d 1143.



§291E-22 - Presence of drugs or metabolic products; admissibility.

[§291E-22]  Presence of drugs or metabolic products; admissibility.  Any results reflecting the presence of drugs or metabolic products obtained from a blood or urine specimen obtained under this part shall not be admissible in any proceeding brought under chapter 329 or 712. [L 2000, c 189, pt of §23]



§291E-31 - Notice of administrative revocation; effect.

PART III.  ADMINISTRATIVE REVOCATION PROCESS

Case Notes

Due process rights not violated by administrative driver's license revocation hearing procedure where defendant was afforded a hearing where witnesses were called and defendant was represented by counsel, and hearing office advised counsel of the procedure that hearing officer was going to follow.  108 H. 31, 116 P.3d 673.

§291E-31  Notice of administrative revocation; effect.  As used in this part, the notice of administrative revocation:

(1)  Establishes that the respondent's license and privilege to operate a vehicle in the State or on or in the waters of the State shall be terminated:

(A)  Thirty days after the date the notice of administrative revocation is issued in the case of an alcohol related offense;

(B)  Forty-four days after the date the notice of administrative revocation is issued in the case of a drug related offense; or

(C)  Such later date as is established by the director under section 291E-38,

if the director administratively revokes the respondent's license and privilege;

(2)  Establishes that the registration of any motor vehicle registered to a respondent who is a repeat intoxicated driver or a highly intoxicated driver shall be terminated thirty days after the date of an arrest pursuant to section 291E‑33(c);

(3)  Establishes the date on which administrative revocation proceedings against the respondent were initiated; and

(4)  Serves as a temporary permit, if applicable, to operate a vehicle as provided in section 291E‑33. [L 2000, c 189, pt of §23; am L 2001, c 157, §13; am L 2006, c 201, §2]

Case Notes

The administrative director of the courts (director) may not, in an administrative hearing filed pursuant to §291E-38, consider an offense occurring after the notice of administrative revocation has been issued under this section, as a basis for increasing an administrative revocation period already determined on administrative review by the director under §§291E-37 and 291E-41.  108 H. 350, 120 P.3d 249.



§291E-32 - Criminal prosecution.

§291E-32  Criminal prosecution.  (a)  Criminal prosecution under section 291E-61 or 291E-61.5 may be commenced concurrently with administrative revocation proceedings under this part; provided that documentary and testimonial evidence provided by the respondent during the administrative proceeding shall not be admissible against the respondent in any proceeding under section 291E-61 or 291E-61.5 arising out of the same occurrence.

(b)  When a person's license and privilege to operate a vehicle is revoked under this part and the person also is convicted of an offense under section 291E-61 or 291E-61.5 arising out of the same occurrence, the total period of revocation imposed in the two proceedings shall not exceed the longer period of revocation imposed in either proceeding.  If the person is convicted under section 291E-61 or 291E-61.5 prior to completion of administrative proceedings, the person shall surrender the temporary permit issued under this part at the time of entry of a plea of guilty or no contest, entry of a verdict of guilty, or of sentencing, whichever occurs first. [L 2000, c 189, pt of §23; am L 2004, c 90, §7]



§291E-33 - Probable cause determination; issuance of notice of administrative revocation; procedures.

§291E-33  Probable cause determination; issuance of notice of administrative revocation; procedures.  (a)  Whenever a person is arrested for a violation of section 291E-61 or 291E-61.5 on a determination by the arresting law enforcement officer that:

(1)  There was reasonable suspicion to stop the vehicle or the vehicle was stopped at an intoxicant control roadblock established and operated in compliance with sections 291E-19 and 291E-20; and

(2)  There was probable cause to believe that the person was operating the vehicle while under the influence of an intoxicant;

the law enforcement officer immediately shall take possession of any license held by the person and request the person to take a test for alcohol concentration, in the case of an alcohol related offense, or a test for drug content in the blood or urine, in the case of a drug related offense.  The law enforcement officer shall inform the person that, in the case of an alcohol related offense, the person shall elect to take a breath test, a blood test, or both, pursuant to section 291E‑11, but that the person may refuse to submit to testing under this chapter.  In the case of a drug related offense, the person shall elect to take a blood test, a urine test, or both, pursuant to section 291E-11, after being informed that the person may refuse to submit to testing under this chapter.  When applicable under section 291E-15, the law enforcement officer also shall:

(1)  Inform the person of the sanctions under section 291E‑41, including the sanction for refusing to take a breath, blood, or urine test, if applicable; and

(2)  Ask the person if the person still refuses to submit to a breath, blood, or urine test, upon the law enforcement officer's determination that, after the person has been informed by a law enforcement officer that the person may refuse to submit to testing, the person under arrest has refused to submit to a breath, blood, or urine test.

Thereafter, the law enforcement officer shall complete and issue to the person a notice of administrative revocation and shall indicate thereon whether the notice shall serve as a temporary permit.  The notice shall serve as a temporary permit, unless, at the time of arrest:  the person was unlicensed; the person's license or privilege to operate a vehicle was revoked or suspended; or the person had no license in the person's possession.

(b)  Whenever a law enforcement officer determines that, as the result of a blood or urine test performed pursuant to section 291E-21, there is probable cause to believe that a person being treated in a hospital or medical facility has violated section 291E-61 or 291E-61.5, the law enforcement officer immediately shall take possession of any license held by the person and shall complete and issue to the person a notice of administrative revocation and indicate thereon whether the notice shall serve as a temporary permit.  The notice shall serve as a temporary permit unless, at the time the notice was issued:  the person was unlicensed; the person's license or privilege to operate a vehicle was revoked or suspended; or the person had no license in the person's possession.

(c)  Whenever a respondent under this section is a repeat intoxicated driver or highly intoxicated driver, the arresting law enforcement officer shall take possession of the motor vehicle registration and, if the motor vehicle being driven by the respondent is registered to the respondent, remove the number plates and issue a temporary motor vehicle registration and temporary number plates for the motor vehicle.  No temporary motor vehicle registration or temporary number plates shall be issued if the respondent's registration has expired or been revoked.  The applicable police department, upon determining that the respondent is a repeat intoxicated driver or highly intoxicated driver, shall notify the appropriate county director of finance to enter a stopper on the motor vehicle registration files to prevent the respondent from conducting any motor vehicle transactions, except as permitted under this part. [L 2000, c 189, pt of §23; am L 2001, c 157, §14; am L 2002, c 113, §2; am L 2004, c 90, §8; am L 2006, c 64, §3 and c 201, §3]

Case Notes

Where hearing officer refused to admit intoxilyzer results, this was an adequate safeguard in the situation where the police failed to adequately notify the defendant of the implied consent law.  108 H. 31, 116 P.3d 673.



§291E-34 - Notice of administrative revocation; contents.

§291E-34  Notice of administrative revocation; contents.  (a)  The notice of administrative revocation shall provide, at a minimum and in clear language, the following general information relating to administrative revocation:

(1)  The statutory authority for administrative revocation;

(2)  An explanation of the distinction between administrative revocation and a suspension or revocation imposed under section 291E-61 or 291E-61.5; and

(3)  That criminal charges filed pursuant to section 291E-61 or 291E-61.5 may be prosecuted concurrently with the administrative action.

(b)  The notice, when completed by the law enforcement officer and issued to the respondent, shall contain at a minimum the following information relating to the incident that gives rise to the issuance of the notice of administrative revocation:

(1)  Information identifying the respondent;

(2)  The specific violation for which the respondent was arrested;

(3)  The date issued and the date the administrative revocation is scheduled to go into effect;

(4)  The expiration date of the temporary permit, and the temporary motor vehicle registration and temporary number plates if applicable; and

(5)  That the issuance of the notice of administrative revocation will be administratively reviewed.

(c)  The notice shall provide, at a minimum, the following  information relating to the administrative review:

(1)  That the review is automatic;

(2)  That the respondent, within three days of the issuance of the notice of administrative revocation in the case of an alcohol related offense and within seventeen days of the issuance of the notice of administrative revocation in the case of a drug related offense, may submit written information demonstrating why the respondent's license and privilege to operate a vehicle, and motor vehicle registration if applicable, should not be administratively revoked;

(3)  The address or location where the respondent may submit the information;

(4)  That the respondent is not entitled to be present or represented at the administrative review; and

(5)  That the administrative review decision shall be mailed to the respondent:

(A)  No later than eight days after the date of the issuance of the notice of administrative revocation in the case of an alcohol related offense; and

(B)  No later than twenty-two days after the date of the issuance of the notice of administrative revocation in the case of a drug related offense.

(d)  The notice shall state that, if the respondent's license and privilege to operate a vehicle, and motor vehicle registration if applicable, are not administratively revoked after the review, the respondent's license, and if applicable, motor vehicle registration and any number plates taken into custody, shall be returned, unless a subsequent alcohol or drug enforcement contact has occurred, along with a certified statement that the administrative revocation proceedings have been terminated.

(e)  The notice shall state that, if the respondent's license and privilege to operate a vehicle, and motor vehicle registration if applicable, are administratively revoked after the review, a decision shall be mailed to the respondent, or to the parent or guardian of the respondent if the respondent is under the age of eighteen, that shall contain, at a minimum, the following information:

(1)  The reasons why the respondent's license and privilege to operate a vehicle, and motor vehicle registration if applicable, were administratively revoked;

(2)  That the respondent may request the director, within six days of the date the decision is mailed, to schedule an administrative hearing to review the administrative revocation;

(3)  That, if the respondent's request for an administrative hearing is received by the director within six days of the date the decision was mailed, the hearing shall be scheduled to commence:

(A)  No later than twenty-five days after the date of the issuance of the notice of administrative revocation in the case of an alcohol related offense; and

(B)  No later than thirty-nine days after the date of the issuance of the notice of administrative revocation in the case of a drug related offense;

(4)  The procedure to request an administrative hearing;

(5)  That failure to request an administrative hearing within the time provided shall cause the administrative revocation to take effect for the period and under the conditions established by the director in the decision;

(6)  That the respondent may regain the right to a hearing by requesting the director, within sixty days after the issuance of the notice of administrative revocation, to schedule a hearing;

(7)  That the director shall schedule the hearing to commence no later than thirty days after a request under paragraph (6) is received, but that, except as provided in section 291E‑38(k), the temporary permit, and temporary motor vehicle registration and temporary number plates if applicable, shall not be extended if the respondent fails to request an administrative hearing within the initial six-day period provided for that purpose;

(8)  That failure to attend the hearing shall cause the administrative revocation to take effect for the period and under the conditions indicated;

(9)  The duration of the administrative revocation and other conditions that may be imposed, including: referral to the driver's education program for an assessment of the respondent's substance abuse or dependence and the need for treatment; and

(10)  That, pursuant to section 291E-48, the director may grant a special motor vehicle registration to a qualified household member or to a co-owner of any motor vehicle owned by the respondent, upon a determination that the person is completely dependent on the motor vehicle for the necessities of life; provided that the special motor vehicle registration shall not be valid for use by the respondent.

(f)  The notice shall provide, at a minimum, the following information relating to administrative hearings:

(1)  That the respondent shall have six days from the date the administrative review decision was mailed to request that an administrative hearing be scheduled;

(2)  That a request for an administrative hearing and payment of a $30 fee, unless waived pursuant to section 291E‑39, shall entitle the respondent to review and copy, prior to the hearing, all documents that were considered at the administrative review, including the arrest report and the sworn statements;

(3)  That the respondent may be represented by an attorney, submit evidence, give testimony, and present and cross-examine witnesses;

(4)  That, in cases where the respondent is under the age of eighteen, a parent or guardian must be present; and

(5)  That a written decision shall be mailed no later than five days after completion of the hearing.

(g)  The notice shall state that, if the administrative revocation is reversed after the hearing, the respondent's license, and if applicable, motor vehicle registration and any number plates taken into custody, shall be returned, along with a certified statement that the administrative revocation proceedings have been terminated.

(h)  [Subsection effective until December 31, 2010.  For subsection effective January 1, 2011, see below.]  The notice shall state that, if the administrative revocation is sustained at the hearing, a written decision shall be mailed to the respondent, or to the parent or guardian of the respondent if the respondent is under the age of eighteen, that shall contain, at a minimum, the following information:

(1)  The effective date of the administrative revocation;

(2)  The duration of the administrative revocation;

(3)  If applicable, the date by which any outstanding motor vehicle number plates issued to the respondent must be surrendered to the director;

(4)  If applicable, that failure to surrender any motor vehicle number plates as required is a misdemeanor;

(5)  Other conditions that may be imposed by law; and

(6)  The right to obtain judicial review.

(h)  [Subsection effective January 1, 2011.  For subsection effective until December 31, 2010, see above.]  The notice shall state that, if the administrative revocation is sustained at the hearing, a written decision shall be mailed to the respondent, or to the parent or guardian of the respondent if the respondent is under the age of eighteen, that shall contain, at a minimum, the following information:

(1)  The effective date of the administrative revocation;

(2)  The duration of the administrative revocation;

(3)  Other conditions that may be imposed by law, including the use of an ignition interlock device; and

(4)  The right to obtain judicial review.

(i)  The notice shall state that failure of the respondent, or of the parent or guardian of the respondent if the respondent is under the age of eighteen, to attend a scheduled hearing shall cause the administrative revocation to take effect as provided in the administrative review decision. [L 2000, c 189, pt of §23; am L 2001, c 157, §15; am L 2004, c 90, §9; am L 2006, c 64, §4; am L 2008, c 171, §5; am L 2009, c 88, §13]

Case Notes

As Honolulu police department form 396B explains the essential difference between the civil nature of the revocation proceeding and the penal characteristics of the criminal proceeding, the various consequences that flow from each, and the interrelationship between the two with respect to driving privileges, the form satisfies the directive of subsection (a)(2) that "general information" about the "distinction" between the two be explained.  108 H. 78, 117 P.3d 109.

Honolulu police department form 396B need not notify drivers that the police must establish reasonable suspicion to stop and probable cause to believe a driver is under the influence of an intoxicant in an administrative license revocation hearing, in the absence of a statutory directive to that effect.  108 H. 78, 117 P.3d 109.



§291E-35 - Immediate restoration of license and motor vehicle registration.

§291E-35  Immediate restoration of license and motor vehicle registration.  (a)  In cases involving an alcohol related offense, if a test conducted in accordance with part II and section 321‑161 and the rules adopted thereunder shows that a respondent had an alcohol concentration less than .08, the director or the arresting law enforcement agency immediately shall return the respondent's license, and if applicable, motor vehicle registration and any number plates taken into custody, along with a certified statement that administrative revocation proceedings have been terminated with prejudice.

(b)  In cases involving a drug related offense, if a test conducted in accordance with part II and section 321‑161 and the rules adopted thereunder fails to show the presence, in the respondent's blood or urine, of any drug that is capable of impairing the respondent's ability to operate a vehicle in a careful and prudent manner, the director or the arresting law enforcement agency immediately shall return the respondent's license, and if applicable, motor vehicle registration and any number plates taken into custody, along with a certified statement that administrative revocation proceedings have been terminated with prejudice. [L 2000, c 189, pt of §23; am L 2001, c 157, §16]



§291E-36 - Documents required to be submitted for administrative review; sworn statements.

§291E-36  Documents required to be submitted for administrative review; sworn statements.  (a)  Whenever a respondent has been arrested for a violation of section 291E-61 or 291E-61.5 and submits to a test that establishes:  the respondent's alcohol concentration was .08 or more; the presence, in the respondent's blood or urine, of any drug that is capable of impairing the respondent's ability to operate a vehicle in a careful and prudent manner; or whenever a respondent has been involved in a collision resulting in injury or death and a blood or urine test performed pursuant to section 291E-21 establishes that the respondent's alcohol concentration was .08 or more or establishes the presence in the respondent's blood or urine of any drug that is capable of impairing the respondent's ability to operate a vehicle in a careful and prudent manner, the following shall be forwarded immediately to the director:

(1)  A copy of the arrest report or the report of the law enforcement officer who issued the notice of administrative revocation to the person involved in a collision resulting in injury or death and the sworn statement of the arresting law enforcement officer or the officer who issued the notice of administrative revocation, stating facts that establish that:

(A)  There was reasonable suspicion to stop the vehicle, the vehicle was stopped at an intoxicant control roadblock established and operated in compliance with sections 291E-19 and 291E-20, or the respondent was tested pursuant to section 291E-21;

(B)  There was probable cause to believe that the respondent had been operating the vehicle while under the influence of an intoxicant; and

(C)  The respondent agreed to be tested or the person was tested pursuant to section 291E-21;

(2)  In a case involving an alcohol related offense, the sworn statement of the person responsible for maintenance of the testing equipment, stating facts that establish that, pursuant to section 321-161 and rules adopted thereunder:

(A)  The equipment used to conduct the test was approved for use as an alcohol testing device in this State;

(B)  The person had been trained and at the time the test was conducted was certified and capable of maintaining the testing equipment; and

(C)  The testing equipment used had been properly maintained and was in good working condition when the test was conducted;

(3)  In a case involving an alcohol related offense, the sworn statement of the person who conducted the test, stating facts that establish that, pursuant to section 321-161 and rules adopted thereunder:

(A)  The person was trained and at the time the test was conducted was certified and capable of operating the testing equipment;

(B)  The person followed the procedures established for conducting the test;

(C)  The equipment used to conduct the test functioned in accordance with operating procedures and indicated that the respondent's alcohol concentration was at, or above, the prohibited level; and

(D)  The person whose breath or blood was tested is the respondent;

(4)  In a case involving a drug related offense, the sworn statement of the person responsible for maintenance of the testing equipment, stating facts that establish that, pursuant to section 321-161 and rules adopted thereunder:

(A)  The equipment used to conduct the test was approved for use in drug testing;

(B)  The person conducting the test had been trained and, at the time of the test, was certified and capable of maintaining the testing equipment; and

(C)  The testing equipment used had been properly maintained and was in good working condition when the test was conducted;

(5)  In a case involving a drug related offense, the sworn statement of the person who conducted the test, stating facts that establish that, pursuant to section 321-161 and rules adopted thereunder:

(A)  At the time the test was conducted, the person was trained and capable of operating the testing equipment;

(B)  The person followed the procedures established for conducting the test;

(C)  The equipment used to conduct the test functioned in accordance with operating procedures and indicated the presence of one or more drugs or their metabolites in the respondent's blood or urine; and

(D)  The person whose blood or urine was tested is the respondent;

(6)  A copy of the notice of administrative revocation issued by the law enforcement officer to the respondent;

(7)  Any license, and motor vehicle registration and number plates, if applicable, taken into possession by the law enforcement officer; and

(8)  A listing of any prior alcohol or drug enforcement contacts involving the respondent.

(b)  Whenever a respondent has been arrested for a violation of section 291E-61 or 291E-61.5 and refuses to submit to a test to determine alcohol concentration or drug content in the blood or urine, the following shall be forwarded immediately to the director:

(1)  A copy of the arrest report and the sworn statement of the arresting law enforcement officer, stating facts that establish that:

(A)  There was reasonable suspicion to stop the vehicle or the vehicle was stopped at an intoxicant control roadblock established and operated in compliance with sections 291E-19 and 291E-20;

(B)  There was probable cause to believe that the respondent had been operating the vehicle while under the influence of an intoxicant;

(C)  The respondent was informed of:

(i)  The sanctions of section 291E-41;

(ii)  The possibility that criminal charges may be filed; and

(iii)  The probable consequences of refusing to be tested for alcohol concentration or drug content in the blood or urine; and

(D)  The respondent refused to be tested;

(2)  A copy of the notice of administrative revocation issued to the respondent;

(3)  Any driver's license, and motor vehicle registration and number plates if applicable, taken into possession; and

(4)  A listing of all alcohol and drug enforcement contacts involving the respondent. [L 2000, c 189, pt of §23; am L 2001, c 157, §17; am L 2002, c 113, §3; am L 2004, c 90, §10; am L 2006, c 64, §5]



§291E-37 - Administrative review; procedures; decision.

§291E-37  Administrative review; procedures; decision.  (a)  The director automatically shall review the issuance of a notice of administrative revocation and shall issue a written decision administratively revoking the license and privilege to operate a vehicle, and motor vehicle registration if applicable, or rescinding the notice of administrative revocation.  The written review decision shall be mailed to the respondent, or to the parent or guardian of the respondent if the respondent is under the age of eighteen, no later than:

(1)  Eight days after the date the notice was issued in a case involving an alcohol related offense; or

(2)  Twenty-two days after the date the notice was issued in a case involving a drug related offense.

(b)  The respondent shall have the opportunity to demonstrate in writing why the respondent's license and privilege to operate a vehicle, and motor vehicle registration if applicable, should not be administratively revoked and, within three days of receiving the notice of administrative revocation, as provided in section 291E-33, shall submit any written information, either by mail or in person, to the director's office or to any office or address designated by the director for that purpose.

(c)  In conducting the administrative review, the director shall consider:

(1)  Any sworn or unsworn written statement or other written evidence provided by the respondent;

(2)  The breath, blood, or urine test results, if any; and

(3)  The sworn statement of any law enforcement officer or other person or other evidence or information required by section 291E‑36.

(d)  The director shall administratively revoke the respondent's license and privilege to operate a vehicle if the director determines that:

(1)  There existed reasonable suspicion to stop the vehicle, the vehicle was stopped at an intoxicant control roadblock established and operated in compliance with sections 291E‑19 and 291E‑20, or the person was tested pursuant to section 291E‑21;

(2)  There existed probable cause to believe that the respondent operated the vehicle while under the influence of an intoxicant; and

(3)  The evidence proves by a preponderance that:

(A)  The respondent operated the vehicle while under the influence of an intoxicant; or

(B)  The respondent operated the vehicle and refused to submit to a breath, blood, or urine test after being informed:

(i)  That the person may refuse to submit to testing in compliance with section 291E-11; and

(ii)  Of the sanctions of this part and then asked if the person still refuses to submit to a breath, blood, or urine test, in compliance with the requirements of section 291E-15.

(e)  The director shall administratively revoke the registration of any vehicle owned or registered to the respondent and take custody of any number plates issued to the respondent if the director determines that the respondent is a repeat intoxicated driver and that:

(1)  There existed reasonable suspicion to stop the vehicle, the vehicle was stopped at an intoxicant control roadblock established and operated in compliance with sections 291E‑19 and 291E‑20, or the person was tested pursuant to section 291E‑21;

(2)  There existed probable cause to believe that the respondent operated the vehicle while under the influence of an intoxicant; and

(3)  The evidence proves by a preponderance that:

(A)  The respondent operated the vehicle while under the influence of an intoxicant; or

(B)  The respondent operated the vehicle and refused to submit to a breath, blood, or urine test after being informed:

(i)  That the person may refuse to submit to testing in compliance with section 291E-11; and

(ii)  Of the sanctions of this part and then asked if the person still refuses to submit to a breath, blood, or urine test, in compliance with the requirements of section 291E-15.

(f)  If the evidence does not support administrative revocation, the director shall rescind the notice of administrative revocation and return the respondent's license, and if applicable, motor vehicle registration and any number plates taken into custody, along with a certified statement that administrative revocation proceedings have been terminated.

(g)  If the director administratively revokes the respondent's license and privilege to operate a vehicle, and motor vehicle registration if applicable, the director shall mail a written review decision to the respondent, or to the parent or guardian of the respondent if the respondent is under the age of eighteen.  The written review decision shall:

(1)  State the reasons for the administrative revocation;

(2)  Indicate that the respondent has six days from the date the decision is mailed to request an administrative hearing to review the director's decision;

(3)  Explain the procedure by which to request an administrative hearing;

(4)  Be accompanied by a form, postage prepaid, that the respondent may fill out and mail in order to request an administrative hearing;

(5)  Inform the respondent of the right to review and copy all documents considered at the review, including the arrest report and the sworn statements of law enforcement officers or other persons, prior to the hearing; and

(6)  State that the respondent may be represented by counsel at the hearing, submit evidence, give testimony, and present and cross-examine witnesses, including the arresting law enforcement officer.

(h)  Failure of the respondent to request a hearing within the time provided in section 291E‑38(a) shall cause the administrative revocation to take effect for the period and under the conditions provided in the administrative review decision issued by the director under this section.  The respondent may regain the right to an administrative hearing by requesting the director, within sixty days of the issuance of the notice of administrative revocation as provided in section 291E‑33, to schedule an administrative hearing.  The administrative hearing shall be scheduled to commence no later than thirty days after the request is received by the director.  The administrative review decision issued by the director under this section shall explain clearly the consequences of failure to request an administrative hearing and the procedure by which the respondent may regain the right to a hearing. [L 2000, c 189, pt of §23; am L 2001, c 157, §18; am L 2006, c 64, §6]

Case Notes

The administrative director of the courts (director) may not, in an administrative hearing filed pursuant to §291E-38, consider an offense occurring after the §291E-31 notice of administrative revocation has been issued, as a basis for increasing an administrative revocation period already determined on administrative review by the director under §291E-41 and this section.  108 H. 350, 120 P.3d 249.



§291E-38 - Administrative hearing; procedure; decision.

§291E-38  Administrative hearing; procedure; decision.  (a)  If the director administratively revokes the respondent's license and privilege to operate a vehicle, and motor vehicle registration if applicable, after the administrative review, the respondent may request an administrative hearing to review the decision within six days of the date the administrative review decision is mailed.  If the request for hearing is received by the director within six days of the date the decision is mailed, the hearing shall be scheduled to commence no later than:

(1)  Twenty-five days from the date the notice of administrative revocation was issued in a case involving an alcohol related offense; or

(2)  Thirty-nine days from the date the notice of administrative revocation was issued in a case involving a drug related offense.

The director may continue the hearing only as provided in subsection (k).

(b)  The hearing shall be held at a place designated by the director, as close to the location where the notice of administrative revocation was issued as practical.

(c)  The respondent may be represented by counsel and, if the respondent is under the age of eighteen, must be accompanied by a parent or guardian.

(d)  The director shall conduct the hearing and have authority to:

(1)  Administer oaths and affirmations;

(2)  Examine witnesses and take testimony;

(3)  Receive and determine the relevance of evidence;

(4)  Issue subpoenas;

(5)  Regulate the course and conduct of the hearing;

(6)  Impose up to the maximum license revocation period as specified under section 291E‑41(b); and

(7)  Make a final ruling.

(e)  The director shall affirm the administrative revocation only if the director determines that:

(1)  There existed reasonable suspicion to stop the vehicle, the vehicle was stopped at an intoxicant control roadblock established and operated in compliance with sections 291E‑19 and 291E‑20, or the person was tested pursuant to section 291E‑21;

(2)  There existed probable cause to believe that the respondent operated the vehicle while under the influence of an intoxicant; and

(3)  The evidence proves by a preponderance that:

(A)  The respondent operated the vehicle while under the influence of an intoxicant; or

(B)  The respondent operated the vehicle and refused to submit to a breath, blood, or urine test after being informed:

(i)  That the person may refuse to submit to testing in compliance with section 291E-11; and

(ii)  Of the sanctions of this part and then asked if the person still refuses to submit to a breath, blood, or urine test in compliance with the requirements of section 291E-15.

(f)  In addition to subsection (e), the director shall affirm the administrative revocation of the registration of any motor vehicle owned by or registered to the respondent only if the director determines that the respondent is a repeat intoxicated driver.  If the director affirms the administrative revocation pursuant to this subsection, the director shall order the respondent to surrender the number plates and motor vehicle registration of any motor vehicle owned by or registered to the respondent.  The director may destroy any number plates taken into custody.

(g)  The respondent's prior alcohol and drug enforcement contacts shall be entered into evidence.

(h)  The sworn statements provided in section 291E-36 shall be admitted into evidence.  The director shall consider the sworn statements in the absence of the law enforcement officer or other person.  Upon written notice to the director, no later than five days prior to the hearing, that the respondent wishes to examine a law enforcement officer or other person who made a sworn statement, the director shall issue a subpoena for the officer or other person to appear at the hearing.  Personal service upon the law enforcement officer or other person who made a sworn statement shall be made no later than forty-eight hours prior to the hearing time.  If the officer or other person cannot appear, the officer or other person at the discretion of the director, may testify by telephone.

(i)  The hearing shall be recorded in a manner to be determined by the director.

(j)  The director's decision shall be rendered in writing and mailed to the respondent, or to the parent or guardian of the respondent if the respondent is under the age of eighteen, no later than five days after the hearing is concluded.  If the decision is to reverse the administrative revocation, the director shall return the respondent's license, and if applicable, motor vehicle registration and any number plates taken into custody, along with a certified statement that administrative revocation proceedings have been terminated.  If the decision sustains the administrative revocation, the director shall mail to the respondent a written decision indicating the duration of the administrative revocation and any other conditions or restrictions as may be imposed pursuant to section 291E‑41.

(k)  For good cause shown, the director may grant a continuance either of the commencement of the hearing or of a hearing that has already commenced.  If a continuance is granted at the request of the director, the director shall extend the validity of the temporary permit, and temporary motor vehicle registration and temporary number plates if applicable, unless otherwise prohibited, for a period not to exceed the period of the continuance.  If a continuance is granted at the request of the respondent, the director shall not extend the validity of the temporary permit, or temporary motor vehicle registration and temporary number plates, if applicable.  For purposes of this section, a continuance means a delay in the commencement of the hearing or an interruption of a hearing that has commenced, other than for recesses during the day or at the end of the day or week.  The absence from the hearing of a law enforcement officer or other person, upon whom personal service of a subpoena has been made as set forth in subsection (h), constitutes good cause for a continuance.

(l)  The director may grant a special motor vehicle registration, pursuant to section 291E‑48, to a qualified household member or a co-owner of any motor vehicle upon determination that the person is completely dependent on the motor vehicle for the necessities of life.  The special motor vehicle registration shall not be valid for use by the respondent.

(m)  If the respondent fails to appear at the hearing, or if a respondent under the age of eighteen fails to appear with a parent or guardian, administrative revocation shall take effect for the period and under the conditions established by the director in the administrative review decision issued by the director under section 291E‑37. [L 2000, c 189, pt of §23; am L 2001, c 157, §19; am L 2002, c 113, §§4 to 6; am L 2006, c 64, §7 and c 201, §4]

Case Notes

Inasmuch as the administrative driver's license revocation office hearings are quasi-judicial in nature, due process requires that the hearings be public.  104 H. 483, 92 P.3d 993.

Due process rights not violated by administrative driver's license revocation hearing procedure where defendant was afforded a hearing where witnesses were called and defendant was represented by counsel, and hearing office advised counsel of the procedure that hearing officer was going to follow.  108 H. 31, 116 P.3d 673.

The administrative director of the courts (director) may not, in an administrative hearing filed pursuant to this section, consider an offense occurring after the §291E-31 notice of administrative revocation has been issued, as a basis for increasing an administrative revocation period already determined on administrative review by the director under §§291E-37 and 291E-41.  108 H. 350, 120 P.3d 249.

Where effect of administrative driver's license revocation office's default decision under this section was to deprive petitioner of driver's license, a constitutionally protected property interest, the risk of erroneous deprivation of this interest through the procedures the office used was great, and outweighed the government's interest, including the function of the office and the fiscal and administrative burdens that any additional or substitute procedural requirement would entail, procedural due process right denied.  110 H. 407, 133 P.3d 1199.



§291E-39 - Fees and costs.

§291E-39  Fees and costs.  The director may assess and collect a $30 fee from the respondent to cover the costs of processing the respondent's request for an administrative hearing.  These costs include but shall not be limited to: the cost of photocopying documents; conditional license permits, temporary permits, temporary motor vehicle registrations, temporary number plates, and relicensing forms; interpreter services; and other similar costs; provided that the costs of issuing subpoenas for witnesses, including mileage fees, shall be borne by the party requesting the subpoena.  The director may waive the fee in the case of an indigent respondent, upon an appropriate inquiry into the financial circumstances of the respondent seeking the waiver and an affidavit or a certificate signed by the respondent demonstrating the respondent's financial inability to pay the fee. [L 2000, c 189, pt of §23; am L 2001, c 157, §20; am L 2003, c 31, §1]



§291E-40 - Judicial review; procedure.

[§291E-40]  Judicial review; procedure.  (a)  If the director sustains the administrative revocation after an administrative hearing, the respondent, or parent or guardian of a respondent under the age of eighteen, may file a petition for judicial review within thirty days after the administrative hearing decision is mailed.  The petition shall be filed with the clerk of the district court in the district in which the incident occurred and shall be accompanied by the required filing fee for civil actions.  The filing of the petition shall not operate as a stay of the administrative revocation, nor shall the court stay the administrative revocation pending the outcome of the judicial review.  The petition shall be appropriately captioned.  The petition shall state with specificity the grounds upon which the petitioner seeks reversal of the administrative revocation.

(b)  The court shall schedule the judicial review as quickly as practicable, and the review shall be on the record of the administrative hearing without taking of additional testimony or evidence.  If the petitioner fails to appear without just cause or, in the case of a petitioner under the age of eighteen, the petitioner fails to appear with a parent or guardian, the court shall affirm the administrative revocation.

(c)  The sole issues before the court shall be whether the director:

(1)  Exceeded constitutional or statutory authority;

(2)  Erroneously interpreted the law;

(3)  Acted in an arbitrary or capricious manner;

(4)  Committed an abuse of discretion; or

(5)  Made a determination that was unsupported by the evidence in the record.

(d)  The court shall not remand the matter back to the director for further proceedings consistent with its order. [L 2000, c 189, pt of §23]

Case Notes

As reference to the "court" in subsection (a) is to the district court, the supreme court is not precluded from  remanding a case back to the administrative driver's license revocation office.  110 H. 407, 133 P.3d 1199.



§291E-41 - Effective date and period of administrative revocation; criteria.

§291E-41  Effective date and period of administrative revocation; criteria.  [Section effective until December 31, 2010.  For section effective January 1, 2011, see below.]  (a)  Unless an administrative revocation is reversed or the temporary permit, and temporary motor vehicle registration and temporary number plates if applicable, are extended by the director, administrative revocation shall become effective on the day specified in the notice of administrative revocation.  Except as provided in section 291E-44, no license and privilege to operate a vehicle, nor motor vehicle registration and number plates if applicable, shall be restored under any circumstances, and no conditional license permit shall be issued during the administrative revocation period.  Upon completion of the administrative revocation period, the respondent may reapply and be reissued a license pursuant to section 291E-45.

(b)  The periods of administrative revocation with respect to a license and privilege to operate a vehicle, and motor vehicle registration if applicable, that shall be imposed under this part are as follows:

(1)  A minimum of three months up to a maximum of one year revocation of license and privilege to operate a vehicle, if the respondent's record shows no prior alcohol enforcement contact or drug enforcement contact during the five years preceding the date the notice of administrative revocation was issued;

(2)  For a respondent who is a highly intoxicated driver, if the respondent's record shows no prior alcohol enforcement contact or drug enforcement contact during the five years preceding the date the notice of administrative revocation was issued, a minimum of six months up to a maximum of one year revocation of license and privilege to operate a vehicle and of the registration of any motor vehicle registered to the highly intoxicated driver; provided that the highly intoxicated driver shall not qualify for a conditional license permit under section 291E‑44;

(3)  A minimum of one year up to a maximum of two years revocation of license and privilege to operate a vehicle and of the registration of any motor vehicle registered to the respondent, if the respondent's record shows one prior alcohol enforcement contact or drug enforcement contact during the five years preceding the date the notice of administrative revocation was issued;

(4)  A minimum of two years up to a maximum of four years revocation of license and privilege to operate a vehicle and of the registration of any motor vehicle registered to the respondent, if the respondent's record shows two prior alcohol enforcement contacts or drug enforcement contacts during the seven years preceding the date the notice of administrative revocation was issued;

(5)  Lifetime revocation of license and privilege to operate a vehicle and of the registration of any motor vehicle registered to the respondent and a lifetime prohibition on any subsequent registration of motor vehicles by the respondent, if the respondent's record shows three or more prior alcohol enforcement contacts or drug enforcement contacts during the ten years preceding the date the notice of administrative revocation was issued; or

(6)  For respondents under the age of eighteen years who were arrested for a violation of section 291E‑61 or 291E‑61.5, revocation of license and privilege to operate a vehicle either for the period remaining until the respondent's eighteenth birthday or, if applicable, for the appropriate revocation period provided in paragraphs (1) to (5) or in subsection (d), whichever is longer and such respondents shall not qualify for a conditional permit;

provided that when more than one administrative revocation, suspension, or conviction arises out of the same arrest, it shall be counted as only one prior alcohol enforcement contact or drug enforcement contact, whichever revocation, suspension, or conviction occurs later.

(c)  Whenever a motor vehicle registration is revoked under this part, the director shall cause the revocation to be entered electronically into the motor vehicle registration file of the respondent.

(d)  If a respondent has refused to be tested after being informed:

(1)  That the person may refuse to submit to testing in compliance with section 291E-11; and

(2)  Of the sanctions of this part and then asked if the person still refuses to submit to a breath, blood, or urine test, in compliance with the requirements of section 291E-15,

the revocation imposed under subsection (b)(1), (3), (4), and (5) shall be for a period of one year, two years, four years, and a lifetime, respectively.

(e)  In addition to subsection (d), any motor vehicle registration of a respondent who is a repeat intoxicated driver and who refused to be tested after being informed:

(1)  That the person may refuse to submit to testing in compliance with section 291E-11; and

(2)  Of the sanctions of this part and then asked if the person still refuses to submit to a breath, blood, or urine test, in compliance with the requirements of section 291E-15,

shall be revoked for the periods specified in subsection (d), and the respondent shall be prohibited from subsequently registering any motor vehicle for the applicable revocation period.

(f)  Whenever a license and privilege to operate a vehicle is administratively revoked under this part, the respondent shall be referred to the driver's education program for an assessment, by a certified substance abuse counselor, of the respondent's substance abuse or dependence and the need for treatment.  The counselor shall submit a report with recommendations to the director.  If the counselor's assessment establishes that the extent of the respondent's substance abuse or dependence warrants treatment, the director shall so order.  All costs for assessment and treatment shall be paid by the respondent.

(g)  Alcohol and drug enforcement contacts that occurred prior to January 1, 2002, shall be counted in determining the administrative revocation period.

(h)  The requirement to provide proof of financial responsibility pursuant to section 287-20 shall not be based upon a revocation under subsection (b)(1). [L 2000, c 189, pt of §23; am L 2001, c 157, §21; am L 2002, c 113, §7; am L 2004, c 90, §11; am L 2006, c 64, §8 and c 201, §5; am L 2007, c 198, §3]

§291E-41  Effective date, conditions, and period of administrative revocation; criteria.  [Section effective on January 1, 2011.  For section effective until December 31, 2010, see above.]  (a)  Unless an administrative revocation is reversed or the temporary permit is extended by the director, administrative revocation shall become effective on the day specified in the notice of administrative revocation.  Except as provided in section 291E-44, no license and privilege to operate a vehicle shall be restored under any circumstances during the administrative revocation period.  Upon completion of the administrative revocation period, the respondent may reapply and be reissued a license pursuant to section 291E-45.

(b)  Except as provided in paragraph (5) and in section 291E-44.5, the respondent shall keep an ignition interlock device installed and operating on any vehicle the respondent operates during the revocation period.  Except as provided in section 291E-5, installation and maintenance of the ignition interlock device shall be at the respondent's own expense.  The periods of administrative revocation with respect to a license and privilege to operate a vehicle that shall be imposed under this part are as follows:

(1)  A one year revocation of license and privilege to operate a vehicle, if the respondent's record shows no prior alcohol enforcement contact or drug enforcement contact during the five years preceding the date the notice of administrative revocation was issued;

(2)  An eighteen month revocation of license and privilege to operate a vehicle, if the respondent's record shows one prior alcohol enforcement contact or drug enforcement contact during the five years preceding the date the notice of administrative revocation was issued;

(3)  A two-year revocation of license and privilege to operate a vehicle, if the respondent's record shows two prior alcohol enforcement contacts or drug enforcement contacts during the five years preceding the date the notice of administrative revocation was issued;

(4)  A minimum of five years up to a maximum of ten years revocation of license and privilege to operate a vehicle, if the respondent's record shows three or more prior alcohol enforcement contacts or drug enforcement contacts during the five years preceding the date the notice of administrative revocation was issued; or

(5)  For respondents under the age of eighteen years who were arrested for a violation of section 291E-61 or 291E-61.5, revocation of license and privilege to operate a vehicle for the appropriate revocation period provided in paragraphs (1) to (4) or in subsection (c); provided that the respondent shall be prohibited from driving during the period preceding the respondent's eighteenth birthday and shall thereafter be subject to the ignition interlock requirement of this subsection for the balance of the revocation period;

(6)  For respondents who do not install an ignition interlock device in the respondent's vehicle during the revocation period, revocation of license and privilege to operate a vehicle for the period of revocation provided in paragraphs (1) to (5) or in subsection (c); provided that:

(A)  The respondent shall be absolutely prohibited from driving during the revocation period and subject to the penalties provided by section 291E-62 if the respondent drives during the revocation period; and

(B)  The director shall not issue an ignition interlock permit to the respondent pursuant to section 291E-44.5;

provided that when more than one administrative revocation, suspension, or conviction arises out of the same arrest, it shall be counted as only one prior alcohol enforcement contact or drug enforcement contact, whichever revocation, suspension, or conviction occurs later.

(c)  If a respondent has refused to be tested after being informed:

(1)  That the person may refuse to submit to testing in compliance with section 291E-11; and

(2)  Of the sanctions of this part and then asked if the person still refuses to submit to a breath, blood, or urine test, in compliance with the requirements of section 291E-15,

the revocation imposed under subsection (b)(1), (2), (3), or (4) shall be for a period of two years, three years, four years, and ten years, respectively.

(d)  Whenever a license and privilege to operate a vehicle is administratively revoked under this part, the respondent shall be referred to the driver's education program for an assessment, by a certified substance abuse counselor, of the respondent's substance abuse or dependence and the need for treatment.  The counselor shall submit a report with recommendations to the director.  If the counselor's assessment establishes that the extent of the respondent's substance abuse or dependence warrants treatment, the director shall so order.  All costs for assessment and treatment shall be paid by the respondent.

(e)  Alcohol and drug enforcement contacts that occurred prior to January 1, 2002, shall be counted in determining the administrative revocation period.

(f)  The requirement to provide proof of financial responsibility pursuant to section 287-20 shall not be based upon a revocation under subsection (b)(1). [L 2000, c 189, pt of §23; am L 2001, c 157, §21; am L 2002, c 113, §7; am L 2004, c 90, §11; am L 2006, c 64, §8 and c 201, §5; am L 2007, c 198, §3; am L 2008, c 171, §6; am L 2009, c 88, §§5, 13, 17(2)]

Case Notes

Where implied consent form disclosed that defendant would be referred for substance abuse assessment and would be held responsible for the costs of that assessment and treatment, officer read the entire form to defendant, informed defendant of the consequences of refusing to take either the blood or breath test, defendant agreed to take the breath test and initialed each paragraph of the form, defendant was adequately informed of the consequences of consenting to or refusing the test and of the requirements of subsection (f) that defendant complete any substance abuse treatment as recommended by a counselor.  114 H. 396 (App.), 163 P.3d 199.



§291E-42 - Notice to other states.

§291E-42  Notice to other states.  When a nonresident's driving and boating privileges, and motor vehicle registration if applicable, are administratively revoked under this part, the director shall:

(1)  Notify, in writing, the officials in charge of traffic control, boating control, or public safety in the nonresident's home state, and in any other state in which the nonresident has driving and boating privileges, licenses, or any motor vehicles registered if applicable, of the action taken in this State; and

(2)  Return to the appropriate issuing authority in the other states any license, and any motor vehicle registration and number plates if applicable, seized under section 291E‑33. [L 2000, c 189, pt of §23; am L 2001, c 157, §22]



§291E-43 - Administrative procedure act.

[§291E-43]  Administrative procedure act.  Neither the administrative review nor the administrative hearing provided under this part shall be subject to the contested case requirements of chapter 91.  The availability of administrative review of an order of administrative revocation shall have no effect upon the availability of judicial review under this part. [L 2000, c 189, pt of §23]



§291E-44 - Conditional license permits.

§291E-44  Conditional license permits.  [Section heading and subsection effective until December 31, 2010.  For section heading and subsection effective January 1, 2011, see below.]

(a)(1)  During the administrative hearing, the director, at the request of a respondent who is subject to administrative revocation for a period as provided in section 291E‑41(b)(1), may issue a conditional license permit that will allow the respondent, after a minimum period of absolute license revocation of thirty days, to drive for the remainder of the revocation period; provided that one or more of the following conditions are met:

(A)  The respondent is gainfully employed in a position that requires driving and will be discharged if the respondent's driving privileges are administratively revoked; or

(B)  The respondent has no access to alternative transportation and therefore must drive to work or to a substance abuse treatment facility or counselor for treatment ordered by the director under section 291E-41; or

(2)  Notwithstanding any other law to the contrary, the director shall not issue a conditional license permit to:

(A)  A respondent whose license, during the conditional license permit period, is expired, suspended, or revoked as a result of action other than the instant revocation for which the respondent is requesting a conditional license permit under this section;

(B)  A respondent who has refused breath, blood, or urine tests for purposes of determining alcohol concentration or drug content of the person's breath, blood, or urine, as applicable;

(C)  A respondent who is a highly intoxicated driver; and

(D)  A respondent who holds either a category 4 license under section 286-102(b) or a commercial driver's license under section 286-239(b) unless the conditional license permit is restricted to a category 1, 2, or 3 license under section 286‑102(b).

(b)  A request made pursuant to subsection [(a)(1)(A)] shall be accompanied by:

(1)  A sworn statement from the respondent containing facts establishing that the respondent currently is employed in a position that requires driving and that the respondent will be discharged if not allowed to drive; and

(2)  A sworn statement from the respondent's employer establishing that the employer will, in fact, discharge the respondent if the respondent is prohibited from driving.

(c)  A request made pursuant to subsection [(a)(1)(B)] shall be accompanied by a sworn statement by the respondent attesting to the specific facts upon which the request is based, which statement shall be verified by the director.

(d)  A conditional license permit may include restrictions allowing the respondent to drive:

(1)  Only during hours of employment for activities solely within the scope of the employment;

(2)  Only during daylight hours; or

(3)  Only for specified purposes or to specified destinations.

In addition, the director may impose any other appropriate restrictions.

(e)  The duration of the conditional license permit shall be determined on the basis of the criteria set forth in subsections (b) and (c).

(f)  If the respondent violates the conditions imposed under this section, the conditional license permit shall be rescinded, and administrative revocation shall be immediate for the appropriate period authorized by law. [L 2000, c 189, pt of §23; am L 2001, c 157, §23; am L 2002, c 113, §8; am L 2003, c 3, §10; am L 2004, c 103, §13; am L 2006, c 130, §10 and c 201, §6; am L 2008, c 171, §7]

§291E-44  Conditional license and ignition interlock permits.  [Section heading and subsection effective January 1, 2011 superseded by repeal of section on January 1, 2011.  L 2009, c 88, §§11, 17(2).  For section heading and subsection effective until December 31, 2010, see above.]

(a)(1)  During the administrative hearing, the director, at the request of a respondent who is subject to administrative revocation for a period as provided in section 291E-41(b)(1), may issue either a conditional license permit pursuant to this section or an ignition interlock permit pursuant to section 291E-44.5.  If the director issues a conditional license permit pursuant to this section, the permit shall allow the respondent, after a minimum period of absolute license revocation of thirty days, to drive for the remainder of the revocation period; provided that one or more of the following conditions are met:

(A)  The respondent is gainfully employed in a position that requires driving and will be discharged if the respondent's driving privileges are administratively revoked; or

(B)  The respondent has no access to alternative transportation and therefore must drive to work or to a substance abuse treatment facility or counselor for treatment ordered by the director under section 291E-41; or

(2)  Notwithstanding any other law to the contrary, the director shall not issue a conditional license permit to:

(A)  A respondent whose license, during the conditional license permit period, is expired, suspended, or revoked as a result of action other than the instant revocation for which the respondent is requesting a conditional license permit under this section;

(B)  A respondent who has refused breath, blood, or urine tests for purposes of determining alcohol concentration or drug content of the person's breath, blood, or urine, as applicable;

(C)  A respondent who is a highly intoxicated driver; and

(D)  A respondent who holds either a category 4 license under section 286-102(b) or a commercial driver's license under section 286-239(b) unless the conditional license permit is restricted to a category 1, 2, or 3 license under section 286-102(b).

(b)  A request made pursuant to subsection [(a)(1)(A)] shall be accompanied by:

(1)  A sworn statement from the respondent containing facts establishing that the respondent currently is employed in a position that requires driving and that the respondent will be discharged if not allowed to drive; and

(2)  A sworn statement from the respondent's employer establishing that the employer will, in fact, discharge the respondent if the respondent is prohibited from driving.

(c)  A request made pursuant to subsection [(a)(1)(B)] shall be accompanied by a sworn statement by the respondent attesting to the specific facts upon which the request is based, which statement shall be verified by the director.

(d)  A conditional license permit may include restrictions allowing the respondent to drive:

(1)  Only during hours of employment for activities solely within the scope of the employment;

(2)  Only during daylight hours; or

(3)  Only for specified purposes or to specified destinations.

In addition, the director may impose any other appropriate restrictions.

(e)  The duration of the conditional license permit shall be determined on the basis of the criteria set forth in subsections (b) and (c).

(f)  If the respondent violates the conditions imposed under this section, the conditional license permit shall be rescinded, and administrative revocation shall be immediate for the appropriate period authorized by law. [L 2000, c 189, pt of §23; am L 2001, c 157, §23; am L 2002, c 113, §8; am L 2003, c 3, §10; am L 2004, c 103, §13; am L 2006, c 130, §10 and c 201, §6; am L 2008, c 171, §7; am L 2009, c 88, §13]



§291E-44.5 - Ignition interlock permits; driving for employment.

[§291E-44.5]  Ignition interlock permits; driving for employment.  [Section effective January 1, 2011.]

(a)(1)  Except as provided in paragraph (2), upon proof that the respondent has installed an ignition interlock device in the respondent's vehicle, the director shall issue an ignition interlock permit that will allow the respondent to drive a vehicle equipped with an ignition interlock device during the revocation period; or

(2)  Notwithstanding any other law to the contrary, the director shall not issue an ignition interlock permit to:

(A)  A respondent whose license is expired, suspended, or revoked as a result of action other than the instant revocation; or

(B)  A respondent who holds either a category 4 license under section 286-102(b) or a commercial driver's license under section 286-239(b) unless the ignition interlock permit is restricted to a category 1, 2, or 3 license under section 286-102(b).

(b)(1)  The director may issue a separate permit authorizing a respondent to operate a vehicle owned by the respondent's employer during the period of revocation without installation of an ignition interlock device if the respondent is gainfully employed in a position that requires driving and the respondent will be discharged if prohibited from driving a vehicle not equipped with an ignition interlock device.

(2)  A request made pursuant to paragraph (1) shall be accompanied by:

(A)  A sworn statement from the respondent containing facts establishing that the respondent currently is employed in a position that requires driving and that the respondent will be discharged if prohibited from driving a vehicle not equipped with an ignition interlock device; and

(B)  A sworn statement from the respondent's employer establishing that the employer will, in fact, discharge the respondent if the respondent is prohibited from driving a vehicle not equipped with an ignition interlock device and identifying the specific vehicle and hours of the day the respondent will drive, not to exceed twelve hours per day, for purposes of employment.

(c)  A permit issued pursuant to subsection (b) shall include restrictions allowing the respondent to drive:

(1)  Only during specified hours of employment, not to exceed twelve hours per day, and only for activities solely within the scope of the employment;

(2)  Only the vehicle specified; and

(3)  Only if the permit is kept in the respondent's possession while operating the employer's vehicle.

In addition, the director may impose other appropriate restrictions. [L 2008, c 171, §3; am L 2009, c 88, §13]



§291E-45 - Eligibility for relicensing and reregistration of motor vehicle.

§291E-45  Eligibility for relicensing and reregistration of motor vehicle.  (a)  To be eligible for relicensing or renewing the privilege to operate a vessel after a period of administrative revocation has expired, the person shall:

(1)  Submit proof to the director of compliance with all conditions imposed by the director;

(2)  Obtain a certified statement from the director indicating eligibility for relicensing and for renewing the privilege to operate a vessel;

(3)  Present the certified statement to the appropriate licensing official or to the department of land and natural resources, as applicable; and

(4)  Successfully complete each requirement, including payment of all applicable fees, for:

(A)  Obtaining a new license in this State, pursuant to chapter 286; or

(B)  Renewing the privilege to operate a vessel, as may be provided in chapter 200 or rules adopted by the department of land and natural resources pursuant to section 200‑24.

(b)  To be eligible for reregistration of a motor vehicle, if applicable, after a period of administrative revocation has expired, the person shall:

(1)  Submit proof to the director of compliance with all conditions imposed by the director;

(2)  Obtain a certified statement from the director indicating eligibility for registration of a motor vehicle;

(3)  Present the certified statement to the appropriate county director of finance; and

(4)  Successfully complete each requirement, as provided in chapter 286, for obtaining a new certificate of registration for a motor vehicle in this State, including payment of all applicable fees. [L 2000, c 189, pt of §23; am L 2001, c 157, §24]



§291E-46 - Computation of time.

[§291E-46]  Computation of time.  The time in which any act provided in this part is to be done is computed by excluding the first day and including the last, unless the last day is a Saturday, Sunday, or holiday, and then it also is excluded. [L 2000, c 189, pt of §23]



§291E-47 - Failure to surrender number plates.

[§291E-47]  Failure to surrender number plates.  Any person who has had the person's motor vehicle registration revoked pursuant to this part and subsequently fails to comply with an order to surrender all motor vehicle number plates issued to the person, pursuant to chapter 249, shall be guilty of a misdemeanor. [L 2001, c 157, pt of §3]



§291E-48 - Special motor vehicle registration.

[§291E-48]  Special motor vehicle registration.  (a)  Anytime after the effective date of revocation or after the administrative hearing decision is mailed pursuant to section 291E‑38(j), a qualified household member or co-owner of a motor vehicle with a respondent who has had a motor vehicle registration revoked under this part may submit a sworn statement to the director requesting a special motor vehicle registration.  The director may grant the request upon determining that the following conditions have been met:

(1)  The applicant is a household member of the respondent's or a co-owner of the vehicle;

(2)  The applicant has a license that has not expired or been suspended or revoked;

(3)  The applicant is completely dependent on the motor vehicle for the necessities of life; and

(4)  The director finds that the applicant will take reasonable precautions to ensure that the respondent will not drive the vehicle.

A person to whom a special motor vehicle registration has been granted shall apply to the appropriate county director of finance for special series number plates, as provided in section 249‑9.4.

(b)  The director shall revoke the special motor vehicle registration if any one of the conditions set forth in the application no longer exist.

(c)  The applicant shall be under an affirmative duty to report to the director any changes in the conditions to the special motor vehicle registration.

(d)  The director shall adopt rules, pursuant to chapter 91, necessary to carry out the purposes of this section. [L 2001, c 157, pt of §3]



§291E-49 - Transferring title to, or ownership interest in, vehicle prohibited; exceptions.

[§291E-49]  Transferring title to, or ownership interest in, vehicle prohibited; exceptions.  (a)  A registered owner shall not sell or transfer title to, or ownership interest in, a motor vehicle during the time period the motor vehicle's registration has been ordered revoked and number plates surrendered or during the time the motor vehicle bears the special series number plates pursuant to section 249‑9.4, unless the registered owner applies to the administrative director of the courts, or the administrative director's appointee pursuant to section 291E‑1, for consent to transfer title to the motor vehicle.  If the director is satisfied that:

(1)  The proposed sale is in good faith and for valid consideration;

(2)  The registered owner will be deprived of the custody and control of the motor vehicle; and

(3)  The sale is not for the purpose of circumventing this part,

the director may consent to the sale or transfer.  If the director consents, the director shall issue a certified copy of the written consent to the registered owner and forward a copy to the appropriate county director of finance.

(b)  The county director of finance, upon proper application and the presentation to the director of finance of a certified copy of the director's written consent to the sale or transfer of a motor vehicle, shall transfer the certificate of title and ownership to the new owner pursuant to chapter 286 and shall issue new number plates to the new registered owner pursuant to chapter 249.

(c)  Notwithstanding subsections (a) and (b), if the title to the motor vehicle is transferred by foreclosure of a chattel mortgage, cancellation of a conditional sales contract, a sale upon execution, or decree or order of a court of competent jurisdiction, after the motor vehicle registration has been revoked under this part, the county director of finance shall transfer the certificate of title and ownership to the new owner pursuant to chapter 286 and shall issue new number plates to the new registered owner pursuant to chapter 249. [L 2001, c 157, pt of §3]



§291E-50 - Notice to the department of land and natural resources of suspensions and revocations of operating privileges.

[§291E-50]  Notice to the department of land and natural resources of suspensions and revocations of operating privileges.  The director shall notify the department of land and natural resources of all persons adjudicated of violations under this part and the period of suspension or revocation of operator privileges ordered by the director under this part. [L 2001, c 157, pt of §3]



§291E-61 - Operating a vehicle under the influence of an intoxicant.

PART IV.  PROHIBITED CONDUCT

Revision Note

Sections 291E-61 to 291E-65 renumbered pursuant to §23G-15(1).

§291E-61  Operating a vehicle under the influence of an intoxicant.  [Section effective until December 31, 2010.  For section effective January 1, 2011, see below.]  (a)  A person commits the offense of operating a vehicle under the influence of an intoxicant if the person operates or assumes actual physical control of a vehicle:

(1)  While under the influence of alcohol in an amount sufficient to impair the person's normal mental faculties or ability to care for the person and guard against casualty;

(2)  While under the influence of any drug that impairs the person's ability to operate the vehicle in a careful and prudent manner;

(3)  With .08 or more grams of alcohol per two hundred ten liters of breath; or

(4)  With .08 or more grams of alcohol per one hundred milliliters or cubic centimeters of blood.

(b)  A person committing the offense of operating a vehicle under the influence of an intoxicant shall be sentenced as follows without possibility of probation or suspension of sentence:

(1)  Except as provided in paragraph (2), for the first offense, or any offense not preceded within a five-year period by a conviction for an offense under this section or section 291E-4(a):

(A)  A fourteen-hour minimum substance abuse rehabilitation program, including education and counseling, or other comparable program deemed appropriate by the court;

(B)  Ninety-day prompt suspension of license and privilege to operate a vehicle during the suspension period, or the court may impose, in lieu of the ninety-day prompt suspension of license, a minimum thirty-day prompt suspension of license with absolute prohibition from operating a vehicle and, for the remainder of the ninety-day period, a restriction on a category (1), (2), or (3) license under section 286-102(b) that allows the person to drive for limited work-related purposes and to participate in substance abuse treatment programs;

(C)  Any one or more of the following:

(i)  Seventy-two hours of community service work;

(ii)  Not less than forty-eight hours and not more than five days of imprisonment; or

(iii)  A fine of not less than $150 but not more than $1,000;

(D)  A surcharge of $25 to be deposited into the neurotrauma special fund; and

(E)  May be charged a surcharge of up to $25 to be deposited into the trauma system special fund if the court so orders;

(2)  For a first offense committed by a highly intoxicated driver, or for any offense committed by a highly intoxicated driver not preceded within a five-year period by a conviction for an offense under this section or section 291E-4(a):

(A)  A fourteen-hour minimum substance abuse rehabilitation program, including education and counseling, or other comparable program deemed appropriate by the court;

(B)  Prompt suspension of a license and privilege to operate a vehicle for a period of six months with an absolute prohibition from operating a vehicle during the suspension period;

(C)  Any one or more of the following:

(i)  Seventy-two hours of community service work;

(ii)  Not less than forty-eight hours and not more than five days of imprisonment; or

(iii)  A fine of not less than $150 but not more than $1,000;

(D)  A surcharge of $25 to be deposited into the neurotrauma special fund; and

(E)  May be charged a surcharge of up to $50 to be deposited into the trauma system special fund if the court so orders;

(3)  For an offense that occurs within five years of a prior conviction for an offense under this section or section 291E-4(a) by:

(A)  Prompt suspension of license and privilege to operate a vehicle for a period of one year with an absolute prohibition from operating a vehicle during the suspension period;

(B)  Either one of the following:

(i)  Not less than two hundred forty hours of community service work; or

(ii)  Not less than five days but not more than fourteen days of imprisonment of which at least forty-eight hours shall be served consecutively;

(C)  A fine of not less than $500 but not more than $1,500;

(D)  A surcharge of $25 to be deposited into the neurotrauma special fund; and

(E)  May be charged a surcharge of up to $50 to be deposited into the trauma system special fund if the court so orders;

(4)  For an offense that occurs within five years of two prior convictions for offenses under this section or section 291E-4(a):

(A)  A fine of not less than $500 but not more than $2,500;

(B)  Revocation of license and privilege to operate a vehicle for a period not less than one year but not more than five years;

(C)  Not less than ten days but not more than thirty days imprisonment of which at least forty-eight hours shall be served consecutively;

(D)  A surcharge of $25 to be deposited into the neurotrauma special fund;

(E)  May be charged a surcharge of up to $50 to be deposited into the trauma system special fund if the court so orders; and

(F)  Forfeiture under chapter 712A of the vehicle owned and operated by the person committing the offense; provided that the department of transportation shall provide storage for vehicles forfeited under this subsection; and

(5)  Any person eighteen years of age or older who is convicted under this section and who operated a vehicle with a passenger, in or on the vehicle, who was younger than fifteen years of age, shall be sentenced to an additional mandatory fine of $500 and an additional mandatory term of imprisonment of forty-eight hours; provided that the total term of imprisonment for a person convicted under this paragraph shall not exceed the maximum term of imprisonment provided in paragraph (1), (3), or (4).

(c)  Notwithstanding any other law to the contrary, any:

(1)  Conviction under this section, section 291E-4(a), or section 291E-61.5;

(2)  Conviction in any other state or federal jurisdiction for an offense that is comparable to operating or being in physical control of a vehicle while having either an unlawful alcohol concentration or an unlawful drug content in the blood or urine or while under the influence of an intoxicant or habitually operating a vehicle under the influence of an intoxicant; or

(3)  Adjudication of a minor for a law violation that, if committed by an adult, would constitute a violation of this section or an offense under section 291E-4(a), or section 291E-61.5;

shall be considered a prior conviction for the purposes of imposing sentence under this section.  Any judgment on a verdict or a finding of guilty, a plea of guilty or nolo contendere, or an adjudication in the case of a minor, that at the time of the offense has not been expunged by pardon, reversed, or set aside shall be deemed a prior conviction under this section.  No license and privilege suspension or revocation shall be imposed pursuant to this section if the person's license and privilege to operate a vehicle has previously been administratively revoked pursuant to part III for the same act; provided that, if the administrative suspension or revocation is subsequently reversed, the person's license and privilege to operate a vehicle shall be suspended or revoked as provided in this section.

(d)  Whenever a court sentences a person pursuant to subsection (b), it also shall require that the offender be referred to the driver's education program for an assessment, by a certified substance abuse counselor, of the offender's substance abuse or dependence and the need for appropriate treatment.  The counselor shall submit a report with recommendations to the court.  The court shall require the offender to obtain appropriate treatment if the counselor's assessment establishes the offender's substance abuse or dependence.  All costs for assessment and treatment shall be borne by the offender.

(e)  Notwithstanding any other law to the contrary, whenever a court revokes a person's driver's license pursuant to this section, the examiner of drivers shall not grant to the person a new driver's license until the expiration of the period of revocation determined by the court.  After the period of revocation is completed, the person may apply for and the examiner of drivers may grant to the person a new driver's license.

(f)  Any person sentenced under this section may be ordered to reimburse the county for the cost of any blood or urine tests conducted pursuant to section 291E-11.  The court shall order the person to make restitution in a lump sum, or in a series of prorated installments, to the police department or other agency incurring the expense of the blood or urine test.

(g)  [Repeal and reenactment on December 31, 2010.  L 2009, c 11, §17 as superseded by c 88, §13.]  The requirement to provide proof of financial responsibility pursuant to section 287-20 shall not be based upon a sentence imposed under subsection (b)(1) or (b)(2).

(h)  As used in this section, the term "examiner of drivers" has the same meaning as provided in section 286-2. [L 2000, c 189, pt of §23; am L 2001, c 157, §25; am L 2002, c 160, §11; am L 2003, c 71, §3; am L 2004, c 90, §12; am L 2005, c 33, §1 and c 194, §1; am L 2006, c 201, §7; am L 2007, c 198, §4; am L 2008, c 171, §16 and c 231, §17; am L 2009, c 45, §1]

§291E-61  Operating a vehicle under the influence of an intoxicant.  [Section effective January 1, 2011.  For section effective until December 31, 2010, see above.]  (a)  A person commits the offense of operating a vehicle under the influence of an intoxicant if the person operates or assumes actual physical control of a vehicle:

(1)  While under the influence of alcohol in an amount sufficient to impair the person's normal mental faculties or ability to care for the person and guard against casualty;

(2)  While under the influence of any drug that impairs the person's ability to operate the vehicle in a careful and prudent manner;

(3)  With .08 or more grams of alcohol per two hundred ten liters of breath; or

(4)  With .08 or more grams of alcohol per one hundred milliliters or cubic centimeters of blood.

(b)  A person committing the offense of operating a vehicle under the influence of an intoxicant shall be sentenced as follows:

(1)  For the first offense, or any offense not preceded within a five-year period by a conviction for an offense under this section or section 291E-4(a):

(A)  A fourteen-hour minimum substance abuse rehabilitation program, including education and counseling, or other comparable program deemed appropriate by the court;

(B)  One-year revocation of license and privilege to operate a vehicle during the revocation period and installation during the revocation period of an ignition interlock device on any vehicle operated by the person;

(C)  Any one or more of the following:

(i)  Seventy-two hours of community service work;

(ii)  Not less than forty-eight hours and not more than five days of imprisonment; or

(iii)  A fine of not less than $150 but not more than $1,000;

(D)  A surcharge of $25 to be deposited into the neurotrauma special fund; and

(E)  May be charged a surcharge of up to $25 to be deposited into the trauma system special fund if the court so orders;

(2)  For an offense that occurs within five years of a prior conviction for an offense under this section or section 291E-4(a), and notwithstanding section 706-623, by probation for not less than eighteen months nor more than two years on the following conditions:

(A)  Revocation of license and privilege to operate a vehicle during the probation period and installation during the probation period of an ignition interlock device on any vehicle operated by the person;

(B)  Either one of the following:

(i)  Not less than two hundred forty hours of community service work; or

(ii)  Not more than five days of imprisonment of which at least forty-eight hours shall be served consecutively;

(C)  A fine of not less than $500 but not more than $1,500;

(D)  A surcharge of $25 to be deposited into the neurotrauma special fund; and

(E)  May be charged a surcharge of up to $50 to be deposited into the trauma system special fund if the court so orders;

(3)  For an offense that occurs within five years of two prior convictions for offenses under this section or section 291E-4(a), and notwithstanding section 706-623, by probation for two years on the following conditions:

(A)  A fine of not less than $500 but not more than $2,500;

(B)  Revocation of license and privilege to operate a vehicle during the probation period and installation during the probation period of an ignition interlock device on any vehicle operated by the person;

(C)  Up to five days imprisonment of which at least forty-eight hours shall be served consecutively;

(D)  A surcharge of $25 to be deposited into the neurotrauma special fund; and

(E)  May be charged a surcharge of up to $50 to be deposited into the trauma system special fund if the court so orders;

(4)  In addition to a sentence imposed under paragraphs (1) through (3), any person eighteen years of age or older who is convicted under this section and who operated a vehicle with a passenger, in or on the vehicle, who was younger than fifteen years of age, shall be sentenced to an additional mandatory fine of $500 and an additional mandatory term of imprisonment of forty-eight hours; provided that the total term of imprisonment for a person convicted under this paragraph shall not exceed the maximum term of imprisonment provided in paragraph (1), (2), or (3), as applicable.  Notwithstanding paragraph (2), the probation period for a person sentenced under this paragraph shall be not less than two years; and

(5)  If the person demonstrates to the court that the person:

(A)  Does not own or have the use of a vehicle in which the person can install an ignition interlock device during the probation period; or

(B)  Is otherwise unable to drive during the probation period,

the person shall be absolutely prohibited from driving during the period of probation provided in paragraphs (1) to (4); provided that the court shall not issue an ignition interlock permit pursuant to subsection (i) and the person shall be subject to the penalties provided by section 291E-62 if the person drives during the probation period.

(c)  Notwithstanding any other law to the contrary, the court shall not issue an ignition interlock permit to:

(1)  A defendant whose license is expired, suspended, or revoked as a result of action other than the instant offense; or

(2)  A defendant who holds either a category 4 license under section 286-102(b) or a commercial driver's license under section 286-239(b), unless the ignition interlock permit is restricted to a category 1, 2, or 3 license under section 286-102(b).

(d)  The court may issue a separate permit authorizing a defendant to operate a vehicle owned by the defendant's employer during the period of revocation without installation of an ignition interlock device if the defendant is gainfully employed in a position that requires driving and the defendant will be discharged if prohibited from driving a vehicle not equipped with an ignition interlock device.

(e)  A request made pursuant to subsection (d) shall be accompanied by:

(1)  A sworn statement from the defendant containing facts establishing that the defendant currently is employed in a position that requires driving and that the defendant will be discharged if prohibited from driving a vehicle not equipped with an ignition interlock device; and

(2)  A sworn statement from the defendant's employer establishing that the employer will, in fact, discharge the defendant if the defendant is prohibited from driving a vehicle not equipped with an ignition interlock device and identifying the specific vehicle and hours of the day, not to exceed twelve hours per day, the defendant will drive for purposes of employment.

(f)  A permit issued pursuant to subsection (d) shall include restrictions allowing the defendant to drive:

(1)  Only during specified hours of employment, not to exceed twelve hours per day, and only for activities solely within the scope of the employment;

(2)  Only the vehicle specified; and

(3)  Only if the permit is kept in the defendant's possession while operating the employer's vehicle.

(g)  Notwithstanding any other law to the contrary, any:

(1)  Conviction under this section, section 291E-4(a), or section 291E-61.5;

(2)  Conviction in any other state or federal jurisdiction for an offense that is comparable to operating or being in physical control of a vehicle while having either an unlawful alcohol concentration or an unlawful drug content in the blood or urine or while under the influence of an intoxicant or habitually operating a vehicle under the influence of an intoxicant; or

(3)  Adjudication of a minor for a law violation that, if committed by an adult, would constitute a violation of this section or an offense under section 291E-4(a), or section 291E-61.5;

shall be considered a prior conviction for the purposes of imposing sentence under this section.  Any judgment on a verdict or a finding of guilty, a plea of guilty or nolo contendere, or an adjudication, in the case of a minor, that at the time of the offense has not been expunged by pardon, reversed, or set aside shall be deemed a prior conviction under this section.  No license and privilege suspension or revocation shall be imposed pursuant to this section if the person's license and privilege to operate a vehicle has previously been administratively revoked pursuant to part III for the same act; provided that, if the administrative suspension or revocation is subsequently reversed, the person's license and privilege to operate a vehicle shall be suspended or revoked as provided in this section.

(h)  Whenever a court sentences a person pursuant to subsection (b), it also shall require that the offender be referred to the driver's education program for an assessment, by a certified substance abuse counselor, of the offender's substance abuse or dependence and the need for appropriate treatment.  The counselor shall submit a report with recommendations to the court.  The court shall require the offender to obtain appropriate treatment if the counselor's assessment establishes the offender's substance abuse or dependence.  All costs for assessment and treatment shall be borne by the offender.

(i)  Upon proof that the defendant has installed an ignition interlock device in the defendant's vehicle pursuant to subsection (b), the court shall issue an ignition interlock permit that will allow the defendant to drive a vehicle equipped with an ignition interlock device during the revocation period.

(j)  Notwithstanding any other law to the contrary, whenever a court revokes a person's driver's license pursuant to this section, the examiner of drivers shall not grant to the person a new driver's license until the expiration of the period of revocation determined by the court.  After the period of revocation is completed, the person may apply for and the examiner of drivers may grant to the person a new driver's license.

(k)  Any person sentenced under this section may be ordered to reimburse the county for the cost of any blood or urine tests conducted pursuant to section 291E-11.  The court shall order the person to make restitution in a lump sum, or in a series of prorated installments, to the police department or other agency incurring the expense of the blood or urine test.  Except as provided in section 291E-5, installation and maintenance of the ignition interlock device required by subsection (b) shall be at the defendant's own expense.

(l)  The requirement to provide proof of financial responsibility pursuant to section 287-20 shall not be based upon a sentence imposed under subsection (b)(1).

(m)  As used in this section, the term "examiner of drivers" has the same meaning as provided in section 286-2. [L 2000, c 189, pt of §23; am L 2001, c 157, §25; am L 2002, c 160, §11; am L 2003, c 71, §3; am L 2004, c 90, §12; am L 2005, c 33, §1 and c 194, §1; am L 2006, c 201, §7; am L 2007, c 198, §4; am L 2008, c 171, §§8, 16 and c 231, §17; am L 2009, c 11, §17 and c 45, §2 as superseded by c 88, §§6, 13, 17(2)]

Case Notes

As to the description of the offense, this section, which relates to operating a vehicle under the influence of an intoxicant, substantially reenacted §291-4.4, which pertained to the offense of habitually driving under the influence of intoxicating liquor or drugs.  106 H. 480, 107 P.3d 409.

Where indictment charged defendant under §291-4.4, the statute that was in effect at the time of defendant's arrest, there was no ex post facto problem.  106 H. 480, 107 P.3d 409.

Where the five-year time period omitted from the oral charge was a critical part of the subsection (b)(2) attendant circumstance, especially in light of defendant's several prior DUI convictions, the oral charge was defective and defendant's oral motion to dismiss should have been granted.  112 H. 269 (App.), 145 P.3d 812.

Because a prior conviction, as described in subsection (b)(2) (2003), is an elemental attendant circumstance, intrinsic to the offense of operating a vehicle under the influence of an intoxicant, it was necessary that defendant's prior conviction be alleged in the charging instrument and proven at trial  as preconditions to defendant's present conviction of operating a vehicle under the influence of an intoxicant for the second time within five years, in violation of subsections (a) and (b)(2) (2003).  114 H. 227, 160 P.3d 703.

Considerations of due process continue to require that the aggravating factors set forth in subsection (b) – all of which remain "attendant circumstances that are intrinsic to and 'enmeshed' in the hierarchy of offenses that this section as a whole describes" – be alleged in the charging instrument and proven beyond a reasonable doubt at trial.  114 H. 227, 160 P.3d 703.

The 2003 amendment to this section transformed subsection (b)(1) to (3) into status offenses.  114 H. 227, 160 P.3d 703.

Where complaint charging defendant with a violation of this section was silent with respect to the attendant circumstance of any prior conviction, complaint was insufficient as a matter of law in charging a violation of subsections (a) and (b)(2) (2003).  114 H. 227, 160 P.3d 703.

Although prosecution's oral charge failed to adequately set forth the essential elements of the offense described by subsections (a) and (b)(2) (2004), absent the phrase "for your second offense", the prosecution's oral charge set forth the essential elements of the included offense described by subsections (a) and (b)(1) (2004); thus, as record contained sufficient evidence that defendant committed the offense of operating a vehicle under the influence of an intoxicant under subsections (a) and (b)(1) (2004), case remanded for entry of judgment and resentencing under subsections (a) and (b)(1) (2004).  114 H. 411, 163 P.3d 1148.



§291E-61.5 - Habitually operating a vehicle under the influence of an intoxicant.

§291E-61.5  Habitually operating a vehicle under the influence of an intoxicant.  (a)  A person commits the offense of habitually operating a vehicle under the influence of an intoxicant if:

(1)  The person is a habitual operator of a vehicle while under the influence of an intoxicant; and

(2)  The person operates or assumes actual physical control of a vehicle:

(A)  While under the influence of alcohol in an amount sufficient to impair the person's normal mental faculties or ability to care for the person and guard against casualty;

(B)  While under the influence of any drug that impairs the person's ability to operate the vehicle in a careful and prudent manner;

(C)  With .08 or more grams of alcohol per two hundred ten liters of breath; or

(D)  With .08 or more grams of alcohol per one hundred milliliters or cubic centimeters of blood.

(b)  For the purposes of this section:

"Convicted three or more times for offenses of operating a vehicle under the influence" means that, at the time of the behavior for which the person is charged under this section, the person had three or more times within ten years of the instant offense:

(1)  A judgment on a verdict or a finding of guilty, or a plea of guilty or nolo contendere, for a violation of this section or section 291-4, 291-4.4, or 291-7 as those sections were in effect on December 31, 2001, or section 291E-61 or 707-702.5;

(2)  A judgment on a verdict or a finding of guilty, or a plea of guilty or nolo contendere, for an offense that is comparable to this section or section 291-4, 291-4.4, or 291-7 as those sections were in effect on December 31, 2001, or section 291E-61 or 707-702.5; or

(3)  An adjudication of a minor for a law or probation violation that, if committed by an adult, would constitute a violation of this section or section 291-4, 291-4.4, or 291-7 as those sections were in effect on December 31, 2001, or section 291E-61 or 707-702.5;

that, at the time of the instant offense, had not been expunged by pardon, reversed, or set aside.  All convictions that have been expunged by pardon, reversed, or set aside prior to the instant offense shall not be deemed prior convictions for the purposes of proving the person's status as a habitual operator of a vehicle while under the influence of an intoxicant.

A person has the status of a "habitual operator of a vehicle while under the influence of an intoxicant" if the person has been convicted three or more times within ten years of the instant offense, for offenses of operating a vehicle under the influence of an intoxicant.

(c)  Habitually operating a vehicle while under the influence of an intoxicant is a class C felony.

(d)  For a conviction under this section, the sentence shall be either:

(1)  An indeterminate term of imprisonment of five years; or

(2)  A term of probation of five years, with conditions to include:

(A)  Mandatory revocation of license and privilege to operate a vehicle for a period not less than one year but not more than five years;

(B)  Not less than ten days imprisonment, of which at least forty-eight hours shall be served consecutively;

(C)  Referral to a certified substance abuse counselor as provided in section 291E-61(d);

(D)  A surcharge of $25 to be deposited into the neurotrauma special fund; and

(E)  May be charged a surcharge of up to $50 to be deposited into the trauma system special fund if the court so orders.

In addition to the foregoing, any vehicle owned and operated by the person committing the offense shall be subject to forfeiture pursuant to chapter 712A, provided that the department of transportation shall provide storage for vehicles forfeited under this subsection.

(e)  Whenever a court sentences a person under this section, it shall also require that the offender be referred to the driver's education program for an assessment, by a certified substance abuse counselor, of the offender's substance abuse or dependence and the need for appropriate treatment.  The counselor shall submit a report with recommendations to the court.  The court shall require the offender to obtain appropriate treatment if the counselor's assessment establishes the offender's substance abuse or dependence.  All costs for assessment and treatment shall be borne by the offender.

(f)  Notwithstanding any other law to the contrary, whenever a court revokes a person's driver's license pursuant to this section, the examiner of drivers shall not grant to the person a new driver's license until expiration of the period of revocation determined by the court.  After the period of revocation is complete, the person may apply for and the examiner of drivers may grant to the person a new driver's license.

(g)  Any person sentenced under this section may be ordered to reimburse the county for the cost of any blood or urine tests conducted pursuant to section 291E-11.  The court shall order the person to make restitution in a lump sum, or in a series of prorated installments, to the police department or other agency incurring the expense of the blood or urine test.

(h)  As used in this section, the term "examiner of drivers" has the same meaning as provided in section 286-2. [L 2003, c 71, §1; am L 2004, c 90, §13; am L 2005, c 194, §2; am L 2008, c 231, §18]



§291E-62 - Operating a vehicle after license and privilege have been suspended or revoked for operating a vehicle under the influence of an intoxicant; penalties.

§291E-62  Operating a vehicle after license and privilege have been suspended or revoked for operating a vehicle under the influence of an intoxicant; penalties.  (a)  [Subsection effective until December 31, 2010.  For subsection effective January 1, 2011, see below.]  No person whose license and privilege to operate a vehicle have been revoked, suspended, or otherwise restricted pursuant to this section or to part III or section 291E-61 or 291E-61.5, or to part VII or part XIV of chapter 286 or section 200-81, 291-4, 291-4.4, 291-4.5, or 291-7 as those provisions were in effect on December 31, 2001, shall operate or assume actual physical control of any vehicle:

(1)  In violation of any restrictions placed on the person's license; or

(2)  While the person's license or privilege to operate a vehicle remains suspended or revoked.

(a)  [Subsection effective January 1, 2011.  For subsection effective until December 31, 2010, see above.]  No person whose license and privilege to operate a vehicle have been revoked, suspended, or otherwise restricted pursuant to this section or to part III or section 291E-61 or 291E-61.5, or to part VII or part XIV of chapter 286 or section 200-81, 291-4, 291-4.4, 291-4.5, or 291-7 as those provisions were in effect on December 31, 2001, shall operate or assume actual physical control of any vehicle:

(1)  In violation of any restrictions placed on the person's license;

(2)  While the person's license or privilege to operate a vehicle remains suspended or revoked;

(3)  Without installing an ignition interlock device required by this chapter; or

(4)  After disabling or circumventing an ignition interlock device required by this chapter.

(b)  Any person convicted of violating this section shall be sentenced as follows:

(1)  For a first offense, or any offense not preceded within a five-year period by conviction for an offense under this section or under section 291-4.5 as that section was in effect on December 31, 2001:

(A)  A term of imprisonment of not less than three consecutive days but not more than thirty days;

(B)  A fine of not less than $250 but not more than $1,000; and

(C)  Revocation of license and privilege to operate a vehicle for an additional year;

(2)  For an offense that occurs within five years of a prior conviction for an offense under this section or under section 291-4.5 as that section was in effect on December 31, 2001:

(A)  Thirty days imprisonment;

(B)  A $1,000 fine; and

(C)  Revocation of license and privilege to operate a vehicle for an additional two years; and

(3)  For an offense that occurs within five years of two or more prior convictions for offenses under this section or under section 291-4.5 as that section was in effect on December 31, 2001:

(A)  One year imprisonment;

(B)  A $2,000 fine; and

(C)  Permanent revocation of the person's license and privilege to operate a vehicle.

The period of revocation shall commence upon the release of the person from the period of imprisonment imposed pursuant to this section. [L 2000, c 189, pt of §23; am L 2001, c 157, §26; am L 2003, c 71, §4; am L 2004, c 6, §1 and c 90, §14; am L 2008, c 171, §9; am L 2009, c 88, §13]

Case Notes

As to the description of the offense, this section, which relates to operating a vehicle after license and privilege have been suspended or revoked for operating a vehicle under the influence of an intoxicant, substantially reenacted §291-4.5, which pertained to driving after license suspended or revoked for driving under the influence of intoxicating liquor.  107 H. 36, 109 P.3d 677.



§291E-63 - Records of suspensions and revocations of operating privileges to be maintained.

§291E-63  Records of suspensions and revocations of operating privileges to be maintained.  The court shall notify the department of land and natural resources of any sanctions imposed for offenses or violations under this part and the period of suspension or revocation of operator privileges ordered by the court under this part. [L 2000, c 189, pt of §23; am L 2001, c 157, §27]



§291E-64 - Operating a vehicle after consuming a measurable amount of alcohol; persons under the age of twenty-one.

§291E-64  Operating a vehicle after consuming a measurable amount of alcohol; persons under the age of twenty-one.  (a)  It shall be unlawful for any person under the age of twenty-one years to operate any vehicle with a measurable amount of alcohol.  A law enforcement officer may arrest a person under this section when the officer has probable cause to believe the arrested person is under the age of twenty-one and had been operating a vehicle upon a public way, street, road, or highway or on or in the waters of the State with a measurable amount of alcohol.

(b)  A person who violates this section shall be sentenced as follows:

(1)  For a first violation or any violation not preceded within a five-year period by a prior alcohol enforcement contact:

(A)  The court shall impose:

(i)  A requirement that the person and, if the person is under the age of eighteen, the person's parent or guardian attend an alcohol abuse education and counseling program for not more than ten hours; and

(ii)  A one hundred eighty-day prompt suspension of license and privilege to operate a vehicle with absolute prohibition from operating a vehicle during the suspension period, or in the case of a person eighteen years of age or older, the court may impose, in lieu of the one hundred eighty-day prompt suspension of license, a minimum thirty-day prompt suspension of license with absolute prohibition from operating a vehicle and, for the remainder of the one hundred eighty-day period, a restriction on the license that allows the person to drive for limited work-related purposes and to participate in alcohol abuse education and treatment programs; and

(B)  In addition, the court may impose any one or more of the following:

(i)  Not more than thirty-six hours of community service work; or

(ii)  A fine of not less than $150 but not more than $500;

(2)  For a violation that occurs within five years of a prior alcohol enforcement contact:

(A)  The court shall impose prompt suspension of license and privilege to operate a vehicle for a period of one year with absolute prohibition from operating a vehicle during the suspension period; and

(B)  In addition, the court may impose any of the following:

(i)  Not more than fifty hours of community service work; or

(ii)  A fine of not less than $300 but not more than $1,000; and

(3)  For a violation that occurs within five years of two prior alcohol enforcement contacts:

(A)  The court shall impose revocation of license and privilege to operate a vehicle for a period of two years; and

(B)  In addition, the court may impose any of the following:

(i)  Not more than one hundred hours of community service work; or

(ii)  A fine of not less than $300 but not more than $1,000.

(c)  Notwithstanding any other law to the contrary, any conviction or plea under this section shall be considered a prior alcohol enforcement contact.

(d)  Whenever a court sentences a person pursuant to subsection (b)(2) or (3), it also shall require that the person be referred to the driver's education program for an assessment, by a certified substance abuse counselor, of the person's alcohol abuse or dependence and the need for appropriate treatment.  The counselor shall submit a report with recommendations to the court.  The court shall require the person to obtain appropriate treatment if the counselor's assessment establishes the person's alcohol abuse or dependence.  All costs for assessment and treatment shall be borne by the person or by the person's parent or guardian, if the person is under the age of eighteen.

(e)  Notwithstanding section 831‑3.2 or any other law to the contrary, a person convicted of a first-time violation under subsection (b)(1), who had no prior alcohol enforcement contacts, may apply to the court for an expungement order upon attaining the age of twenty-one, or thereafter, if the person has fulfilled the terms of the sentence imposed by the court and has had no subsequent alcohol or drug related enforcement contacts.

(f)  Notwithstanding any other law to the contrary, whenever a court revokes a person's driver's license pursuant to this section, the examiner of drivers shall not grant to the person an application for a new driver's license for a period to be determined by the court.

(g)  Any person sentenced under this section may be ordered to reimburse the county for the cost of any blood tests conducted pursuant to section 291E-11.  The court shall order the person to make restitution in a lump sum, or in a series of prorated installments, to the police department or other agency incurring the expense of the blood test.

(h)  The requirement to provide proof of financial responsibility pursuant to section 287-20 shall not be based upon a sentence imposed under subsection (b)(1).

(i)  Any person who violates this section shall be guilty of a violation.

(j)  As used in this section, the terms "driver's license" and "examiner of drivers" have the same meanings as provided in section 286-2. [L 2000, c 189, pt of §23; am L 2001, c 157, §28; am L 2006, c 201, §8; am L 2007, c 198, §5]



§291E-65 - Refusal to submit to testing for measurable amount of alcohol; district court hearing; sanctions; appeals; admissibility.

§291E-65  Refusal to submit to testing for measurable amount of alcohol; district court hearing; sanctions; appeals; admissibility.  [Section effective until December 31, 2010.  For section effective on January 1, 2011, see below.]  (a)  If a person under arrest for operating a vehicle after consuming a measurable amount of alcohol, pursuant to section 291E‑64, refuses to submit to a breath or blood test, none shall be given, except as provided in section 291E‑21, but the arresting law enforcement officer, as soon as practicable, shall submit an affidavit to a district judge of the circuit in which the arrest was made, stating:

(1)  That at the time of the arrest, the arresting officer had probable cause to believe the arrested person was under the age of twenty-one and had been operating a vehicle upon a public way, street, road, or highway or on or in the waters of the State with a measurable amount of alcohol;

(2)  That the arrested person was informed that the person may refuse to submit to a breath or blood test, in compliance with section 291E-11;

(3)  That the person had refused to submit to a breath or blood test;

(4)  That the arrested person was:

(A)  Informed of the sanctions of this section; and then

(B)  Asked if the person still refuses to submit to a breath or blood test, in compliance with the requirements of section 291E-15; and

(5)  That the arrested person continued to refuse to submit to a breath or blood test.

(b)  Upon receipt of the affidavit, the district judge shall hold a hearing within twenty days.  The district judge shall hear and determine:

(1)  Whether the arresting law enforcement officer had probable cause to believe that the person was under the age of twenty-one and had been operating a vehicle upon a public way, street, road, or highway or on or in the waters of the State with a measurable amount of alcohol;

(2)  Whether the person was lawfully arrested;

(3)  Whether the person was informed that the person may refuse to submit to a breath or blood test, in compliance with section 291E-11;

(4)  Whether the person refused to submit to a test of the person's breath or blood;

(5)  Whether the person was:

(A)  Informed of the sanctions of this section; and then

(B)  Asked if the person still refuses to submit to a breath or blood test, in compliance with the requirements of section 291E-15; and

(6)  Whether the person continued to refuse to submit to a breath or blood test.

(c)  If the district judge finds the statements contained in the affidavit are true, the judge shall suspend the arrested person's license and privilege to operate a vehicle as follows:

(1)  For a first suspension, or any suspension not preceded within a five-year period by a suspension under this section, for a period of twelve months; and

(2)  For any subsequent suspension under this section, for a period not less than two years and not more than five years.

(d)  An order of a district court issued under this section may be appealed to the supreme court.

(e)  If a legally arrested person under the age of twenty-one refuses to submit to a test of the person's breath or blood,  proof of refusal shall be admissible only in a hearing under this section or part III and shall not be admissible in any other action or proceeding, whether civil or criminal. [L 2000, c 189, pt of §23; am L 2001, c 157, §29; am L 2006, c 64, §9]

§291E-65  Refusal to submit to testing for measurable amount of alcohol; district court hearing; sanctions; appeals; admissibility.  [Section effective on January 1, 2011.  For section effective until December 31, 2010, see above.]  (a)  If a person under arrest for operating a vehicle after consuming a measurable amount of alcohol, pursuant to section 291E-64, refuses to submit to a breath or blood test, none shall be given, except as provided in section 291E-21, but the arresting law enforcement officer, as soon as practicable, shall submit an affidavit to a district judge of the circuit in which the arrest was made, stating:

(1)  That at the time of the arrest, the arresting officer had probable cause to believe the arrested person was under the age of twenty-one and had been operating a vehicle upon a public way, street, road, or highway or on or in the waters of the State with a measurable amount of alcohol;

(2)  That the arrested person was informed that the person may refuse to submit to a breath or blood test, in compliance with section 291E-11;

(3)  That the person had refused to submit to a breath or blood test;

(4)  That the arrested person was:

(A)  Informed of the sanctions of this section; and then

(B)  Asked if the person still refuses to submit to a breath or blood test, in compliance with the requirements of section 291E-15; and

(5)  That the arrested person continued to refuse to submit to a breath or blood test.

(b)  Upon receipt of the affidavit, the district judge shall hold a hearing within twenty days.  The district judge shall hear and determine:

(1)  Whether the arresting law enforcement officer had probable cause to believe that the person was under the age of twenty-one and had been operating a vehicle upon a public way, street, road, or highway or on or in the waters of the State with a measurable amount of alcohol;

(2)  Whether the person was lawfully arrested;

(3)  Whether the person was informed that the person may refuse to submit to a breath or blood test, in compliance with section 291E-11;

(4)  Whether the person refused to submit to a test of the person's breath or blood;

(5)  Whether the person was:

(A)  Informed of the sanctions of this section; and then

(B)  Asked if the person still refuses to submit to a breath or blood test, in compliance with the requirements of section 291E-15; and

(6)  Whether the person continued to refuse to submit to a breath or blood test.

(c)  If the district judge finds the statements contained in the affidavit are true, the judge shall suspend the arrested person's license and privilege to operate a vehicle as follows:

(1)  For a first suspension, or any suspension not preceded within a five-year period by a suspension under this section, for a period of twelve months; and

(2)  For any subsequent suspension under this section, for a period not less than two years and not more than five years.

(d)  An order of a district court issued under this section may be appealed to the supreme court. [L 2000, c 189, pt of §23; am L 2001, c 157, §29; am L 2006, c 64, §9; am L 2009, c 88, §§7, 17(1)]






CHAPTER 292 - [NEW] ODOMETER ACCURACY AND RECORD MAINTENANCE

CHAPTER 292 [OLD]

ODOMETERS

REPEALED.  L 1976, c 45, §2.

CHAPTER 292 [NEW]

ODOMETER ACCURACY AND RECORD MAINTENANCE

REPEALED.  L 1988, c 156, §2.

Cross References

For present provisions, see §§486-71 to 87.



CHAPTER 293 - BICYCLES]

§293-1 - Defacing serial numbers, etc.

[§293-1]  Defacing serial numbers, etc., of bicycles.  It shall be unlawful for any person to wilfully deface, destroy, or alter the serial number, a component part number, or identification mark of any bicycle, so placed or stamped on any bicycle by the manufacturer for the purpose of identifying the bicycle or its component parts.

This section does not prohibit the restoration by an owner of an original mark or number, when the restoration is authorized in writing by the county treasurer or director of finance, nor prevent any manufacturer from placing in the ordinary course of business, numbers or marks upon new bicycles or new parts thereof.  Violation of this section shall be a misdemeanor and shall result in a fine of not more than $500. [L 1972, c 25, pt of §1]



§293-2 - Bicycle dealers, records required.

[§293-2]  Bicycle dealers, records required.  All persons selling new bicycles to others as a business shall keep a record for four years after the sale of a bicycle of the name of the purchaser, and the serial number, description, and make of the bicycle sold to the purchaser.  This record may be inspected by the police during reasonable business hours. [L 1972, c 25, pt of §1]






CHAPTER 294 - MOTOR VEHICLE ACCIDENT REPARATIONS

CHAPTER 294

MOTOR VEHICLE ACCIDENT REPARATIONS

REPEALED.  L 1987, c 347, §1.

Cross References

For present provisions, see articles 10C and 10G of chapter 431.






TITLE 18 - EDUCATION

CHAPTER 296 - PUBLIC EDUCATION

§269-27.3 - Preferential renewable energy rates; agricultural activities.

[§269-27.3]  Preferential renewable energy rates; agricultural activities.  It is the policy of the State to promote the long-term viability of agriculture by establishing mechanisms that provide for preferential rates for the purchase of renewable energy produced in conjunction with agricultural activities.  The public utilities commission shall have the authority to establish preferential rates for the purchase of renewable energy produced in conjunction with agricultural activities.

Upon receipt of a bona fide request for preferential rates for the purchase of renewable energy produced in conjunction with agricultural activities, and proof that the renewable energy is produced in conjunction with agricultural activities, a public utility shall forward the request for preferential rates to the public utilities commission for approval. [L 2009, c 185, §2]






CHAPTER 296C - SCHOOL/COMMUNITY-BASED MANAGEMENT

CHAPTER 296C

SCHOOL/COMMUNITY-BASED MANAGEMENT

REPEALED.  L 1996, c 89, §19.



CHAPTER 296D - SCHOOL PRIORITY FUND

CHAPTER 296D

SCHOOL PRIORITY FUND

REPEALED.  L 1996, c 89, §19.



CHAPTER 297 - PERSONNEL OF PUBLIC SCHOOLS

CHAPTER 297

PERSONNEL OF PUBLIC SCHOOLS

REPEALED.  L 1996, c 89, §19.



CHAPTER 297D - HAWAII TEACHER STANDARDS BOARD

CHAPTER 297D

HAWAII TEACHER STANDARDS BOARD

REPEALED.  L 1996, c 89, §19.



CHAPTER 298 - SCHOOLS AND ATTENDANCE, GENERALLY

CHAPTER 298

SCHOOLS AND ATTENDANCE, GENERALLY

REPEALED.  L 1996, c 89, §19.



CHAPTER 299 - DRIVER EDUCATION

CHAPTER 299

DRIVER EDUCATION

REPEALED.  L 1996, c 89, §19.



CHAPTER 300 - TECHNICAL AND VOCATIONAL TRAINING

CHAPTER 300

TECHNICAL AND VOCATIONAL TRAINING

REPEALED.  L 1996, c 89, §19.



CHAPTER 301 - OTHER SPECIAL TRAINING

CHAPTER 301

OTHER SPECIAL TRAINING

REPEALED.  L 1996, c 89, §19.



CHAPTER 302 - AGENTS OF PRIVATE SCHOOLS AND CORRESPONDENCE SCHOOLS

CHAPTER 302

AGENTS OF PRIVATE SCHOOLS AND

CORRESPONDENCE SCHOOLS

REPEALED.  L 1985, c 57, §1.



CHAPTER 302A - EDUCATION

§302A-101 - Definitions.

PART I.  GENERAL PROVISIONS

§302A-101  Definitions.  As used in this chapter, the following terms have the following meanings unless the context indicates otherwise:

"Air conditioning" means any mechanical device that cools or heats air.

"Board" means the board of education.

"Cafeteria workers" includes all employees of any public school cafeteria other than the cafeteria manager.

"Charter school administrative office" or "office" means the office established in section 302B-8 responsible for the internal organization, operation, and management of the charter school system.

"Charter school review panel" or "panel" means the panel established in section 302B-3.

"Charter schools" means public schools holding charters to operate as charter schools under chapter 302B, including start-up and conversion charter schools, that have the flexibility to implement alternative frameworks with regard to curriculum, facilities management, instructional approach, length of the school day, week, or year, and personnel management.

"Complex area superintendent" means the chief administrative officer of a complex area and the school complexes therein.

"Department" means the department of education.

"Early education" means a developmentally appropriate early childhood development and education program for children from birth to eight years of age.

"EDN 100" means the budget program identification number for the school-based budgeting program within the department.

"Educational officers" includes principals, vice-principals, and professional employees of the state and district offices of the department, except those employees in the classified service.

"Exceptional children" includes:

(1)  Persons under twenty years of age who deviate from the so-called normal person in physical, mental, social, or emotional characteristics or abilities to such an extent that specialized training, techniques, and equipment are required to enable these persons to attain the maximum of their abilities or capacities; provided that "exceptional children" shall not include "gifted and talented children";

(2)  Persons under twenty years of age who by reason of physical defects cannot attend the regular public school classes with normal children; and

(3)  Persons under twenty years of age who are certified by a licensed physician eligible for membership in the state medical society as being emotionally maladjusted or intellectually incapable of profiting from ordinary instructional methods.

"Gifted and talented children" means students residing in the State who are of compulsory school age and are enrolled in, and attending, a public school, and whose superior performance or potential indicates exceptional ability or talent.  This ability or talent may occur singly in or in combination with any of the following areas:  intellectual, creative or specific academic abilities, leadership capabilities, psychomotor abilities, or abilities in the performing or visual arts.

"Incumbent teachers" refers to teachers presently in service or on authorized leaves from the department.

"Job-sharing" means the voluntary sharing of a full-time, permanent employee's position with another employee, with each employee working one-half of the total number of hours of work required per week and performing one-half of the work required of the respective full-time position, and with each employee receiving one-half of the salary to which each employee is respectively entitled and at least one-half of each employee benefit afforded to full-time employees.

"Private trade, vocational, or technical school" means any plan or method used by any person or persons, firm, or any other organization or corporation for giving instruction in any form or manner in any trade, occupation, or vocation for a consideration, reward, or promise of whatever nature, including correspondence schools located within the State, except as follows:

(1)  Schools maintained, or classes conducted, by employers for their own employees where no fee or tuition is charged;

(2)  Courses of instruction given by any fraternal society, benevolent order, or professional organization to its members, which courses are not operated for profit;

(3)  Flying schools qualified under the Federal Aviation Administration;

(4)  Classes conducted for less than five students at one and the same time;

(5)  Classes or courses of instruction that are conducted for twenty or fewer class sessions during any twelve-month period;

(6)  Avocational, hobby, recreation, or health classes or courses;

(7)  Courses of instruction on religious subjects given under the auspices of a religious organization; and

(8)  Schools registered by the department of commerce and consumer affairs or by boards and commissions placed in the department of commerce and consumer affairs for administrative purposes.

"Public office" excludes notaries public, reserve police officers, officers of emergency organizations for civilian defense or disaster relief, or county charter commissions.

"Public schools" means all academic and noncollege type schools established and maintained by the department and charter schools chartered by the board of education, in accordance with law.

"Regional administrative unit" means a grouping of complexes established by the department for administrative support and organizational purposes.

"School-based budget flexibility" means an operating budget preparation and allocation process that provides maximum flexibility to individual schools, complexes, and learning support centers in the preparation and execution of their operating budgets.

"School complex" means a grouping of schools established by the department for instructional, administrative, and organizational purposes.

"School meals" means breakfast and lunch prepared and served by a school cafeteria.

"School textbooks, instructional materials, library books, equipment, or supplies" includes any book, printed matter, or other material used in a particular course of study.

"Special facilities" includes buildings, equipment, and materials; transportation; boarding homes; and personnel qualified to work with exceptional children.

"Special services" means physiotherapy, or any form of muscle training, speech training, occupational therapy, vocational training, psychological evaluation, or any of them.

"Superintendent" means the superintendent of education.

"Teacher" means a person whose duties in the public educational system are primarily teaching or instruction of students or related activities centered primarily on students and who is in close and continuous contact with students, and shall include but not be limited to classroom teachers, school librarians, counselors, registrars, and special education teachers.

"Vandalism" includes, but is not limited to, mischievous or malicious destruction of property, such as breakage of windows, lockers, and doors.

"Weighted student formula" means a formula for allocating operating moneys to individual public schools that includes a system of weighted characteristics affecting the relative cost of educating each student attending a public school. [L 1996, c 89, pt of §2 and am c 48, §1; am L 1997, c 144, §3; am L 1999, c 62, §3; am L 2002, c 16, §16; am L 2003, c 187, §1; am L 2004, c 51, §§5, 6, and 22, c 220, §2, and c 221, §8; am L 2005, c 87, §3; am L 2006, c 298, §8; am L 2007, c 115, §4; am L 2009, c 26, §2]



§302A-102 - Smoking prohibited; exception.

[§302A-102]  Smoking prohibited; exception.  (a)  All public schools within the State, from kindergarten through grade twelve, shall prohibit the use of tobacco at public schools or at public school functions.

(b)  The department shall provide affected public employees  with breaks throughout the work day during which they may smoke at locations off-campus.  The number and duration of such breaks shall be subject to collective bargaining.

(c)  The department shall provide a smoking cessation program for public employees who are interested in participating; provided that issues relating to the costs of the program shall be subject to collective bargaining.

(d)  This section shall not be subject to part II of chapter 328K. [L 2004, c 87, §2]

Note

Part II of chapter 328K referred to in text is repealed.  Similar provisions, see chapter 328J.



§302A-201 - Statewide performance standards.

PART II.  PROVISIONS AFFECTING STUDENTS

A.  Student Performance Standards

§302A-201  Statewide performance standards.  (a)  The board shall establish statewide performance standards and the means to assess the standards based upon the recommendations in the final report of the performance standards commission established pursuant to Act 334, Session Laws of Hawaii 1991; provided that the board may review and modify the performance standards, as the board deems necessary, to reflect the needs of public school students and educational goals adopted by the board.

(b)  Notwithstanding any law to the contrary, the department shall establish procedures and guidelines for, and shall expand, its statewide assessment program to include norm-referenced testing in the same grades as required by the federal No Child Left Behind Act of 2001 (Public Law 107-110) standards-based assessment (grades 3 through 8 and one grade in high school) in reading and math, using the most appropriate nationally normed test. [L 1996, c 89, pt of §2; am L 2002, c 197, §1; am L 2009, c 33, §2]



§302A-202 - REPEALED.

§302A-202  REPEALED.  L 2004, c 51, §23.



§302A-301 - Incentive and innovation grants.

B.  Curriculum and Instruction

§302A-301  Incentive and innovation grants.  (a)  There is established in the state treasury a trust fund to be known as the incentive and innovation grant trust fund to provide incentive and innovation grants to qualified schools, including charter schools.  Expenditures from the trust fund shall be made by the department and shall be subject to the allotment and expenditure plan required under section 37‑34.5.  Notwithstanding any other law to the contrary, tax deductible donations may be made to, and received by, this trust fund.

(b)  Grants shall be for such purposes as the funding of experimental and innovative instructional programs, in-service training, and other activities that promote innovation as outlined in the proposal.

(c)  The board shall establish and appoint the members of a grant award panel, which shall consist of at least one representative from each of the following groups:

(1)  Parents;

(2)  Students;

(3)  Teachers;

(4)  School administrators;

(5)  School support staff;

(6)  Businesspersons; and

(7)  The military; whose participation shall be requested.

The panel shall include a representative from each school district among its members.

The panel shall review proposals and make recommendations to the superintendent on grant awards.  Panel members shall serve for a term of two years without compensation, but shall be entitled to reimbursement for necessary expenses while attending meetings and while in the discharge of their duties.  A portion of the moneys in the incentive and innovation grant trust fund, not to exceed one per cent, shall be used to offset the expenses incurred by the review panel.

(d)  The panel shall develop a process for submitting proposals that is distinguished by its simplicity and minimization of paperwork.

(e)  All proposals for incentive and innovation grants shall include:

(1)  A clear statement of how the proposed program will improve student performance;

(2)  A method of evaluation to determine if the program has achieved its stated goals;

(3)  A detailed budget and expenditure plan, which shall include any commitment of existing funds under the school or schools' allotment toward the proposed program; and

(4)  Other criteria required by the panel.

(f)  In the case of a renewal request, a school or schools shall submit a specific plan for establishing the program within the school or schools' biennium budget.

(g)  The panel shall assist the superintendent in the evaluation of all grant programs under this section on a continuing basis.  If an approved program fails to meet the requirements of its proposal, the panel shall recommend to the superintendent that funding for the grant shall be terminated.

(h)  The superintendent shall submit a report to the legislature on the operations of the review panel at least twenty days before the convening of each regular session. [L 1996, c 89, pt of §2; am L 2006, c 298, §18]



§302A-305 - Education research and development revolving fund.

[§302A-305]  Education research and development revolving fund.  (a)  There is established, within the department of education, an education research and development revolving fund into which shall be deposited all revenues from the commercial exploitation of products and services developed by the department.  The fund shall be used to support research and development of innovative curriculum, instructional aids, related technologies, and the related administrative costs of seeking and maintaining such commercialization.  Appropriations or authorizations from the fund shall be expended by the superintendent.

(b)  The department shall provide an annual report to the governor and the legislature describing all transactions and activities involved in the administration of the education research and development revolving fund. [L 2001, c 261, §1]

Note

Transfer of certain interest earnings to general fund until June 30, 2015.  L 2009, c 79, §30(a)(16).



§302A-321 - Standards-based curriculum.

[§302A-321]  Standards-based curriculum.  (a)  When developing a standards-based curriculum and implementing it in a school or complex, at the minimum, the curriculum shall:

(1)  Be specific in its standards-based scope and sequence over a school year for each grade level and course;

(2)  Be consistent in course content;

(3)  Be aligned across all grade levels;

(4)  Specifically address the state content and performance standards and related benchmark maps; and

(5)  Be implemented in all appropriate classrooms in the school or complex.

(b)  School complexes may choose to develop an articulated and aligned K-12 standards-based curriculum in one or more of the following core content areas:

(1)  Language arts;

(2)  Mathematics;

(3)  Science; and

(4)  Social studies.

(c)  School complexes shall provide professional development.

(d)  School complexes that develop a standards-based curriculum shall use standards-based formative assessment tools to monitor student progress, not less than on a quarterly basis throughout the school year.

(e)  School complexes shall develop rigorous classroom-based performance assessments.

(f)  School complexes may implement software programs at the school level to help to align school course material with Hawaii content and performance and federal educational standards. [L 2006, c 301, §2]

Note

Annual progress reports to legislature through 2009 session.  L 2006, c 301, §3.



§302A-401 - Running start program.

C.  Supplementary Programs

§302A-401  Running start program.  (a)  There is created in the department the running start program to permit eligible students to enroll in any qualified course offered by the University of Hawaii system.

(b)  For the purposes of this section:

"Eligible student" means a high school student in the eleventh or twelfth grade who:

(1)  Has passed a standardized test administered by the college that demonstrates the student's ability to succeed at the college level;

(2)  Is under the age of twenty-one as of September 1 of the school year in which the college course is taken; and

(3)  Has other qualifications deemed appropriate by the department of education or the University of Hawaii; provided that subsequent qualifications do not restrict any student from taking the standardized test.

"Qualified course" means any vocational or academic course offered by the University of Hawaii system that also applies to the department's graduation requirements or is otherwise permitted by department rule or policy.

(c)  All course credits successfully completed pursuant to this section that would otherwise be transferable but for a student's grade level, shall be transferable to any University of Hawaii system degree granting institution; provided that the student is admitted to the campus where the credit is transferred.

(d)  College courses successfully completed under this section shall also satisfy the department's graduation requirements as determined by the department pursuant to rule.

(e)  This section shall not preclude the department and the University of Hawaii from establishing programs by mutual agreement that permit high school students to enroll in college courses.

(f)  Every student enrolled in a college course pursuant to this section shall remit appropriate tuition and fees to the college for every college course.

(g)  The department shall provide students who participate in the running start program with guidance in earning credit toward high school graduation upon the satisfactory completion of University of Hawaii courses at the one-hundred level and above [pursuant to this section]. [L 1996, c 89, pt of §2; am L 2000, c 236, §2; am L 2004, c 222, §1; am L 2007, c 282, §2]

Revision Note

Subsection (g), enacted as a new section, is codified to this section pursuant to §23G-15.

Cross References

Running start program, see §304A-803.



§302A-401.5 - Hawaii teacher cadet program fund.

[§302A-401.5]  Hawaii teacher cadet program fund.  (a)  There is established the Hawaii teacher cadet program fund as a separate fund of the Hawaii alliance for future teachers, a Hawaii nonprofit organization.  Moneys received from the state, county, or federal government, private contributions of cash or other property, and the income and capital gains earned by the fund shall constitute its assets.

(b)  The Hawaii alliance for future teachers shall expend moneys from the fund in the form of either grants to organizations or contracts with private vendors to provide programs for students who possess a high level of academic achievement and the personality traits found in good teachers to consider teaching as a career in accordance with this section.

(c)  The fund may receive contributions, grants, endowments, or gifts in cash or otherwise from all sources, including corporations or other businesses, foundations, government, individuals, and other interested parties.  The legislature intends that public and private sectors review and investigate all potential funding sources.  The State may appropriate moneys to the fund.

(d)  The Hawaii alliance for future teachers shall appoint the members of the Hawaii teacher cadet program advisory board, which shall be responsible for:

(1)  Soliciting and otherwise raising funds for the fund;

(2)  Establishing criteria for the expenditure of funds;

(3)  Reviewing grant proposals using criteria established by Hawaii alliance for future teachers; and

(4)  Making recommendations for grants and other specific expenditures.

Members of the advisory board shall be stakeholders in Hawaii's public educational system, including students, parents, alumni, principals, community and business leaders, and representatives from the department of education and the department of accounting and general services, who shall be represented on the advisory board.

(e)  In managing the moneys in the fund, the Hawaii alliance for future teachers shall exercise ordinary business care and prudence given the facts and circumstances prevailing at the time of action or decision.  In doing so, the Hawaii alliance for future teachers shall consider its long- and short-term needs in carrying out its purposes, its present and anticipated financial requirements, expected total return on its investments, price trends, and general economic conditions.

(f)  There may be an endowment component of the fund, and the Hawaii alliance for future teachers may accumulate net income and add the same to the principal.

(g)  The use of any state moneys may be restricted by the legislation appropriating these moneys to the fund.

(h)  The Hawaii alliance for future teachers may expend principal from the fund for the purposes of the fund.

(i)  Any organization submitting a proposal to the Hawaii alliance for future teachers for moneys shall meet the following standards at the time of application:

(1)  Be a for-profit organization duly registered under the laws of the State, or be a nonprofit organization determined by the Internal Revenue Service to be exempt from the federal income tax, or be an agency of the State or a county;

(2)  In the case of a nonprofit organization, have a governing board whose members have no material conflict of interest and serve without compensation;

(3)  In the case of an applicant that is not a state or county government agency, have bylaws or policies that describe the manner in which business is conducted and policies that relate to the management of a potential situation involving a conflict of interest;

(4)  Have experience with the project or in the program area for which the proposal is being made; and

(5)  Be licensed and accredited, as applicable, in accordance with the requirements of federal, state, and county governments.

(j)  All proposals submitted to the Hawaii alliance for future teachers for moneys shall be approved by the department for consistency in meeting standards for public schools.

(k)  Organizations or agencies to which moneys are awarded shall agree to comply with the following conditions before receiving the award:

(1)  Use persons qualified to engage in the activity to be funded;

(2)  Comply with the applicable federal, state, and county laws; and

(3)  Comply with any other requirements prescribed by the Hawaii alliance for future teachers to ensure adherence by the recipient of the award with applicable federal, state, and county laws and with the purposes of this section.

(l)  Chapter 103D shall not apply to organizations or agencies that apply for grants or contracts under this section; provided that the Hawaii alliance for future teachers shall be held accountable for the use of the funds under a contract with the department.

(m)  Any contract awarded by the Hawaii alliance for future teachers shall be made with as much competition as is practical to execute its purposes.

(n)  The fund shall be audited annually by an independent auditor.  The results of each annual audit shall be submitted to the department not later than thirty days from the date the  Hawaii alliance for future teachers receives the audit results.  In addition, the Hawaii alliance for future teachers shall retain for a period of three years and permit the department, state legislators, and the auditor, or their duly authorized representatives, to inspect and have access to any documents, papers, books, records and other evidence that is pertinent to the fund.

(o)  The fund shall not be placed in the state treasury, and the State shall not administer the fund, nor shall the State be liable for the operation or solvency of the fund of the  Hawaii alliance for future teachers.

(p)  For every dollar of state moneys granted by the fund to the project, there shall be a minimum of $1 in value matched by the Hawaii alliance for future teachers in cash, or the fair market value of in-kind donations, real property, or any other item of value from federal, state, or county governments, private entities, community-based organizations, non-profit organizations, or individuals.

(q)  The superintendent of education shall submit an annual report of the progress of the Hawaii teacher cadet program fund no later than twenty days prior to the convening of each regular session of the legislature. [L 2005, c 159, §2]



§302A-402 , 403 - REPEALED.

§§302A-402, 403  REPEALED.  L 1997, c 144, §§4, 5.



§302A-404 - School meals.

§302A-404  School meals.  School meals shall be made available under the school meals program in every school where the students are required to eat meals at school. [L 1996, c 89, pt of §2; am L 2009, c 26, §3]



§302A-405 - School cafeterias; funds; expenditures.

§302A-405  School cafeterias; funds; expenditures.  (a)  The price for school meals shall be set by the department to ensure that moneys received from the sale of the meals shall be not less than one-half of the cost of preparing the meals.  The prices for school meals may be adjusted annually based on the previous year's costs rounded to the nearest five cents; provided that the department by rule shall provide a lower rate or free meals to children based on their economic need.

(b)  All moneys received by or for the public school cafeterias from the sale of meals, the sale of services, the federal government, or any other source, shall be deposited in one special school lunch fund.  Except as otherwise provided by the legislature, all expenditures for the operation of public school cafeterias shall be made from this fund.

(c)  It is the intent of this section not to jeopardize the receipt of any federal aid and to the extent, and only to the extent necessary to effectuate this intent, the governor may modify the strict provisions of this section, but shall promptly report any such modification with the governor's reasons therefor to the next succeeding session of the legislature for review. [L 1996, c 89, pt of §2; am L 1998, c 311, §6; am L 2000, c 171, §2; am L 2005, c 71, §2; am L 2009, c 26, §4]



§302A-406 - Transportation of school children.

[§302A-406]  Transportation of school children.  (a)  The department may provide suitable transportation to and from school and for educational field trips for all children in grades kindergarten to twelve and in special education classes.  The department shall adopt such policy, procedure, and program as it deems necessary to provide suitable transportation.  In formulating the policy, procedure, and program, the department shall consider the school district; the school attendance area in which a school child normally resides; the distance the school child lives from the school; the availability of public carriers or other means of transportation; the frequency, regularity, and availability of public transportation; and the grade level, physical handicap, or special learning disability of a school child, and it may also consider such conditions and circumstances unique or peculiar to a county or area.

(b)  The department shall adopt rules under chapter 91 governing the supervision and administration of the transportation of school children under this section. [L 1996, c 89, pt of §2]

Cross References

Interference with the operator of a public transit vehicle, see §711-1112.

State function, see §27-11.



§302A-407 - School bus contracts.

§302A-407  School bus contracts.  (a)  Any other law to the contrary notwithstanding, school bus contracts between the State and a private contractor may be extended for two years by mutual agreement; provided that the parties may agree to extend the contract for an additional two years thereafter.  The compensation due to the contractor by the State for each extended year may be increased by an amount not to exceed five per cent of the previous year's compensation.  In addition, the compensation due to the contractor by the State for any original or extended contract year may be increased by a reasonable amount for unanticipated inflationary increases in the cost of fuel.  If the original contract between the State and a private contractor already includes an option to extend the contract period, this subsection shall apply after the contract option is exercised.

(b)  In the renegotiation for the extension of any contract, the contractor shall be notified at least three months in advance to prepare data and facts relating to fuel cost for the justification of an increase in the amount for the new contract period.

(c)  If a school is temporarily closed due to an unexpected disruption necessitating the closing of the school, the contractor and the State may enter into renegotiation for payments of fixed costs.

(d)  The contract between the State and the contractor shall include an age limit for the school bus vehicles that may be used.  The serviceability of a vehicle shall be determined by chapter 286.

(e)  The contract between the State and the contractor shall include a provision requiring the contractor to equip the contractor's vehicles with the signs and visual signals described in section 291C-95(d) and (g).  The contract shall also include other provisions as may be deemed necessary by the State for the safety of school bus passengers and shall include provisions requiring periodic refurbishment of school buses over ten years old.

(f)  All moneys received from students and parents or guardians of students by public schools for state-provided school busing services, as authorized by section 302A-406, shall be deposited into the school bus fare revolving fund.  Except as otherwise provided by the legislature, expenditures for the operation of state-contracted school bus services, as authorized by section 302A-406, shall be made from this fund. [L 1996, c 89, pt of §2; am L 2002, c 108, §3]

Cross References

Pupil transportation safety, see §286-181.



§302A-407.5 - School bus fare revolving fund.

[§302A-407.5]  School bus fare revolving fund.  (a)  There is established in the state treasury the school bus fare revolving fund, into which shall be deposited all moneys received from students and parents or guardians of students by public schools for state-provided school busing services, as authorized by section 302A-406.

(b)  Except as otherwise provided by the legislature, moneys in the school bus fare revolving fund shall be used for school busing services, as authorized by section 302A-406. [L 2002, c 108, §2]

Note

Transfer of certain interest earnings to general fund until June 30, 2015.  L 2009, c 79, §30(a)(17).



§302A-408 - After-school and weekend programs.

§302A-408  After-school and weekend programs.  The department and the appropriate county agencies may establish and regulate programs of after-school and weekend community-school activities for children, including but not limited to child-care programs, arts and crafts, hula, ukulele, and other recreational projects, wherever feasible, at public school and public park facilities.  In addition to any appropriation of public funds, reasonable fees established by the agencies operating the programs may be collected from children enrolled, in the furtherance of particular programs.  The appropriate agencies may obtain from time to time the services of persons in a voluntary or unpaid capacity, exempt from chapter 76, as may be necessary for carrying out the purposes of this section, and may regulate their duties, powers, and responsibilities when not otherwise provided by law.  Any person whose services have been so accepted, while engaged in the performance of duty under this section, shall be deemed a state employee or an employee of a political subdivision, as the case may be, in determining the liability of the State or the political subdivision for the negligent acts of these persons. [L 1996, c 89, pt of §2; am L 2000, c 253, §150; am L 2001, c 174, §1]

Cross References

Employees; criminal history record checks, see §302A-601.5.

Use of school facilities for recreational and community purposes, see §302A-1148.



§302A-409 , 10 - REPEALED.

§§302A-409, 10  REPEALED.  L Sp 2008, c 14, §§3, 4.



§302A-410 - Quality early education plan.

§302A-410  Quality early education plan.  (a)  The department plan for quality early education shall focus on children from ages four up to six years.

(b)  The board shall adopt standards and criteria for quality early education based on current national standards and the needs of Hawaii's children.  The standards and criteria shall provide the basis upon which the early education plan shall be developed.

(c)  The department of education shall work cooperatively with the department of human services, the department of health, college level education programs, early education organizations, parents of young children, and other appropriate organizations, in developing a quality early education plan.  The plan shall include but not be limited to the following:

(1)  Standards for curriculum, activities, facilities, and teacher training for early childhood education;

(2)  Methods and materials designed to involve and educate parents and guardians in the education and development of their young children;

(3)  A timetable and implementation schedule, approved by the board, to be submitted to the governor and the legislature;

(4)  Costs for delivery of early childhood services, including how costs can be shared between the public and private sectors; and

(5)  Assessment of training and certification capacity of teachers, including assurances by teacher training institutions to recruit and graduate qualified staff for early childhood education.

(d)  Early education shall be delivered through private providers to the maximum extent possible, and provision shall be made to enable parents and guardians to opt for home care if they so choose by providing early childhood education resources in each school for in-home use.

(e)  Beginning with the 1997-1998 school year, this section shall be interpreted as though the term "certification" read "licensing", as the term is used in part III, subpart D, and as circumstances require. [L 1996, c 89, pt of §2 and am c 298, §2; am L 2001, c 312, §13; am L 2002, c 16, §17]

Note

Contracts with private nonprofit corporations for early education and care services (repealed June 30, 2010).  L 1997, c 77, §2; L 2000, c 60; L 2002, c 13, §2.

Cross References

Early childhood education facilities; identifying sites, see §302A-1506.5.



§302A-411 - Junior kindergarten and kindergarten program; establishment; attendance.

§302A-411  Junior kindergarten and kindergarten program; establishment; attendance.  (a)  The department shall establish and maintain junior kindergartens and kindergartens with a program of instruction as a part of the public school system; provided that:

(1)  Attendance shall not be mandatory; and

(2)  Charter schools shall be excluded from mandatory participation in the program.

(b)  The department shall establish a two-tier junior kindergarten and kindergarten program to support the range of developmental abilities of children in junior kindergarten and kindergarten.  Schools shall not move students between junior kindergarten and kindergarten, except in cases where the movement is warranted and based on appropriate assessments determined by:

(1)  A qualified teacher with early childhood education background or experience; and

(2)  The formative and summative assessment of a student's academic, physical, social, and emotional abilities,

provided that, beginning with the 2010-2011 school year, the department shall use successful assessment tools and protocols for determining a student's initial placement and for decision making about a student's movement between tiers and into grade one.  Junior kindergarten students may graduate directly to grade one when promotion is based on appropriate assessments and other progress data collected over time.

(c)  Beginning with the 2004-2005 school year, a child who will be at least five years of age on or before December 31 of the school year may attend a public school kindergarten.  Beginning with the 2006-2007 school year, a child who will be at least five years of age on or before August 1 of the school year may attend a public school kindergarten.  Beginning with the 2006-2007 school year, a child who will be at least five years of age after August 1 and before January 1 of the school year may attend a public school junior kindergarten.

(d)  The department may accept gifts to establish and maintain junior kindergartens and kindergartens. [L 1996, c 89, pt of §2; am L 1997, c 362, §1; am L 2004, c 219, §2; am L 2006, c 298, §9; am L 2009, c 194, §2]

Cross References

Early childhood education facilities; identifying sites, see §302A-1506.5.



§302A-412 - Blind or visually handicapped concessionaires.

§302A-412  Blind or visually handicapped concessionaires.  (a)  Each secondary public school, upon the approval of the principal and the complex area superintendent, may allow on the premises vending machines operated as a concession; provided that the concession shall be operated only by a blind or visually handicapped person, as defined in sections 235-1, 347-1, and 347-2.  The location and operation of the vending machines and the items dispensed shall be approved by the department.

(b)  The concession shall be awarded and operated under chapter 102; provided that the selection of a concessionaire shall be in accordance with departmental guidelines and shall take into consideration the price of the items sold and any revenue-sharing arrangement made with school-related program organizations. [L 1996, c 89, pt of §2; am L 2003, c 187, §5]



§302A-413 - Driver education.

[§302A-413]  Driver education.  (a)  The department may establish and administer a motor vehicle driver education and training program to be conducted at each public high school in the State.

(b)  The department, for the purpose of this section, shall:

(1)  Set the prerequisites and priorities for enrollment in the course of driver education and training, which shall be open to every resident of the State who is fifteen years of age or older and under nineteen years of age;

(2)  Establish the requirements for and employ necessary instructors, who are certified to have completed satisfactorily an approved instructor's course, to conduct the course in driver education and training;

(3)  Issue a certificate of completion to every student upon satisfactory completion of the course in driver education and training;

(4)  Purchase, rent, or acquire by gift, materials and equipment necessary for the program established by this section; and

(5)  Cooperate with the chief of police in each county in promoting traffic safety.

(c)  The department may adopt rules under chapter 91, necessary for the purposes of this section and section 302A-414. [L 1996, c 89, pt of §2]



§302A-414 - Courses for instructors in driver education.

[§302A-414]  Courses for instructors in driver education.  (a)  The department shall be responsible for conducting approved courses for instructors in driver education and training.

(b)  The department shall certify any person who satisfactorily completes a course for instructors in driver education and training as provided in subsection (a). [L 1996, c 89, pt of §2]



§302A-415 - Motor vehicles for driving instruction; purchase and sale.

§302A-415  Motor vehicles for driving instruction; purchase and sale.  The department may enter into agreements with any dealer or company for the purchase of motor vehicles for driving instruction in the public schools if the agreements provide that the department pay $1 for each motor vehicle, take title thereto in the name of the State, and agree to resell it to the seller for $1 within sixty days following the last day of the school year.  In the event of the seller's failure to repurchase, the department may retain the motor vehicle or dispose of it in accordance with rules adopted under chapter 91. [L 1996, c 89, pt of §2; am L 2004, c 216, §34]



§302A-416 - Driver education fee.

[§302A-416]  Driver education fee.  The board may assess a fee for each student enrolling in the driver education program.  All such fees collected shall be deposited into the state treasury to the credit of the general fund. [L 1996, c 89, pt of §2]



§302A-417 - Traffic safety education.

[§302A-417]  Traffic safety education.  (a)  The department may establish and administer a traffic safety education program to be conducted at each public school for students from grades kindergarten through twelve.

(b)  The department may establish the requirements for the position of traffic safety education specialist and may employ at least one traffic safety education specialist for the purposes of this section.  The traffic safety education specialist may be paid out of fees allocated to the director of commerce and consumer affairs from the special drivers education fund account pursuant to section 431:10C-115. [L 1996, c 89, pt of §2]



§302A-418 , 419 - REPEALED.

§§302A-418, 419  REPEALED.  L 1997, c 144, §§6, 7.



§302A-420 - Profits to pupils.

§302A-420  Profits to pupils.  All net profits arising from agricultural and industrial pursuits under sections 302A-420 to 302A-431 at any school, under the rules of the department:

(1)  Shall be used by the school for the purchase of equipment and material, not otherwise provided for in the school budget, that will be of general benefit to the pupils; or

(2)  May be distributed among the pupils actually engaged in the pursuits.

The department shall provide for the keeping of simple books of account, showing the source and distribution of the money resulting from the operations carried on pursuant to this section, and for the auditing of these books of account at least quarterly. [L 1996, c 89, pt of §2; am L 1997, c 144, §2]



§302A-421 to 423 - REPEALED.

§§302A-421 to 423  REPEALED.  L 1997, c 144, §§8 to 10.



§302A-424 - Regulation of other schools and classes.

[§302A-424]  Regulation of other schools and classes.  The department, at its discretion, may regulate schools, classes, or courses excepted from the definition of "private trade, vocational, or technical school". [L 1996, c 89, pt of §2]



§302A-425 - License required for private trade, vocational, or technical school.

§302A-425  License required for private trade, vocational, or technical school.  No private trade, vocational, or technical school shall be operated by any person or persons, firm, or any other private organization or corporation for the purpose of teaching any trade, occupation, or vocation unless there is first secured from the department a license issued in accordance with sections 302A-424 to 302A-428 and in such form as the department may direct.  The purpose of the licensing and regulation is to protect consumers against practices by private trade, vocational, or technical schools that are false, deceptive, misleading, or unfair, and to help ensure adequate educational quality at private trade, vocational, or technical schools. [L 1996, c 89, pt of §2; am L 1998, c 57, §1]



§302A-426 - Suspension and revocation of license; procedure.

[§302A-426]  Suspension and revocation of license; procedure.  (a)  The department, after notice and opportunity for a hearing, may suspend or revoke a license at any time when, in the judgment of the department, the licensee is not complying with sections 302A-424 to 302A-428 or the rules that may be adopted by the board.  The notice of hearing shall be served personally or sent to the licensee by registered or certified mail with return receipt at the licensee's last known address.

(b)  Notice of suspension or revocation shall be served personally upon the licensee or sent to the licensee by registered or certified mail with return receipt, and the licensee shall forward the licensee's license at once to the department, and cease at once to operate the private trade, vocational, or technical school.

(c)  All proceedings shall be subject to chapter 91. [L 1996, c 89, pt of §2]



§302A-427 - Powers of department.

[§302A-427]  Powers of department.  No license shall be issued under sections 302A-424 to 302A-428 until the department has approved the method and content of the advertising, the standards and the methods of instruction, and the equipment provided.  The department may consult with trade or vocational experts as to the equipment provided and the standards and methods of instruction offered.  The department may adopt reasonable rules relating to the enforcement of sections 302A-424 to 302A-428. [L 1996, c 89, pt of §2]



§302A-428 - Penalty.

[§302A-428]  Penalty.  Any person, firm, or corporation that violates sections 302A-424 to 302A-428 shall be guilty of a misdemeanor, but shall be subject to a maximum fine of not more than $100 or imprisonment for not more than ninety days, or both. [L 1996, c 89, pt of §2]



§302A-429 - Work-based learning program authorized.

§302A-429  Work-based learning program authorized.  To provide students with opportunities to apply knowledge and skills acquired in the classroom to real life work experiences, the department may establish and regulate a work-based learning program under conditions determined by the department and the University of Hawaii. [L 1996, c 89, pt of §2; am L 1997, c 344, §2; am L 2001, c 242, §1]



§302A-430 - Coverage for workers' compensation.

§302A-430  Coverage for workers' compensation.  Whenever a student participating in a school-approved work-based learning program sponsored by the department of education or the University of Hawaii undertakes to perform work for a private or public employer as part of the student's work-based learning program, whether paid or unpaid, the State shall be deemed to be the responsible employer for the purposes of workers' compensation coverage, that shall be the student's exclusive remedy to the same extent as provided for in chapter 386 as against the State and the private employer participating in the program. [L 1996, c 89, pt of §2; am L 1997, c 344, §3; am L 2001, c 242, §2; am L 2008, c 24, §1]



§302A-431 - Rules; reporting.

§302A-431  Rules; reporting.  (a)  The board and the board of regents of the University of Hawaii may adopt necessary rules under chapter 91 to administer and implement sections 302A-429 to 302A-431, including the adoption of safety guidelines and safety inspection procedures of facilities where students are placed.  The department and the University of Hawaii shall inspect each facility annually prior to the placement of students with these facilities.

(b)  The department and the University of Hawaii shall submit a biennial report to the governor and the legislature prior to the convening of each regular session in the first year of each biennium that identifies the cost impacts to the State of providing workers' compensation coverage for students under sections 302A-430 and 302A-440. [L 1996, c 89, pt of §2; am L 1997, c 344, §4]



§302A-431.5 - School-to-work transition program; established.

[§302A-431.5]  School-to-work transition program; established.  There is established within the department of education a school-to-work transition program. [L 1996, c 91, pt of §1]

Revision Note

Part designation "Technical and Vocational Training; School-to-Work Transition Program" omitted.



§302A-431.6 - Powers and duties.

[§302A-431.6]  Powers and duties.  The school-to-work transition program shall provide for the continued delivery of integrated services directed at assisting high school students toward successfully completing their transition from school to work, or to further their training and education. [L 1996, c 91, pt of §1]



§302A-431.7 - Agriculture education program.

§302A-431.7  Agriculture education program.  (a)  The department shall establish and administer a comprehensive agriculture education program aligned with the natural resources career pathway.  The agriculture education program shall include adequate staffing of individuals trained or experienced in the field of agriculture to coordinate the program and to provide assistance to school complexes for the coordination of the activities of related student organizations and associations.

(b)  The agriculture education program shall be administered by a director who shall:

(1)  Assist in assessing the agricultural needs of the State and devise methods of meeting those needs with the agriculture education program;

(2)  Assist school districts in establishing agriculture education programs;

(3)  Review school district applications for approval of agriculture education programs;

(4)  Evaluate existing programs and design complementary programs;

(5)  Plan research and studies for the improvement of curriculum materials for specialty areas of agriculture, including aquaculture and incumbent worker training;

(6)  Ensure that the standards and criteria developed under this section satisfy the mandates of federally-assisted career and technical education;

(7)  Develop in-service programs for teachers and administrators of agriculture education programs;

(8)  Review applications for agriculture teacher certification;

(9)  Assist in teacher recruitment and placement in agriculture education programs;

(10)  Serve as a liaison with the Future Farmers of America, representatives of business, industry, appropriate public agencies, and institutions of higher education, including the Hawaii Farm Bureau Federation, to facilitate dissemination of information;

(11)  Promote improvement of agriculture education programs; and

(12)  Assist in the development of adult, continuing education, and college-level education programs in agriculture.

(c)  The agriculture education program shall coordinate with culinary arts programs to teach students healthy eating habits and encourage culinary arts, farming, diversified agriculture, and related fields such as market development and science and technology, as career options.  The department of agriculture shall assist the department with the implementation of this program.

(d)  The department may adopt rules pursuant to chapter 91 to effectuate this section.

(e)  For purposes of this section, "agriculture" or "agricultural" includes the fields of farming, diversified agriculture, landscaping, aquaculture, and related industries such as market development and science and technology. [L 2006, c 233, §2; am L 2007, c 111, §3]

Note

Consultation with department of agriculture and University of Hawaii.  L 2007, c 111, §4.

Implementation of program (report to legislature 2008, 2009).  L 2007, c 111, §5.



§302A-431.8 - Career and technical education program.

[§302A-431.8]  Career and technical education program.  The department shall establish and administer a career and technical education program that shall meet the requirements of the federal Perkins Act of 2006.  The department's program may include:

(1)  Pathway programs of study, including but not limited to natural resources, graphic design, computer networking, and management information systems;

(2)  Academies for various focuses of study, including the performing arts, travel, and science, technology, engineering, and mathematics;

(3)  An agriculture education program;

(4)  Specialized programs, including project EAST (environmental and spatial technology); and

(5)  Other school activities, including robotics.

The department's program may be offered jointly by or in partnership between the department, the University of Hawaii, including its community colleges, or other public or private entities. [L 2007, c 111, §2]



§302A-431.9 - Veterans high school diploma for armed services veterans and others.

[§302A-431.9]  Veterans high school diploma for armed services veterans and others.  (a)  The department shall establish a program to award a veterans high school diploma to qualified veterans who did not receive a high school diploma as a result of compulsory induction into active service in the armed services of the United States.

(b)  For purposes of this section, a "qualified veteran" is a person who:

(1)  Was a resident of the State;

(2)  Was compulsorily inducted into the armed services of the United States between:

(A)  December 1, 1941, and August 30, 1945;

(B)  June 1, 1950, and July 31, 1953; or

(C)  August 1, 1964, and January 31, 1973;

while attending or enrolled in a high school in the State; provided that the department may consider extending these time periods through rules adopted under chapter 91; and

(3)  Did not complete a high school curriculum and receive a high school diploma.

(c)  The department shall also award a veterans high school diploma to any person whose high school education was interrupted due to wartime practices such as internment during World War II.

(d)  Qualified persons shall submit to the department, on forms that the department shall prescribe, information establishing eligibility for the award of a veterans high school diploma under this section. [L 2007, c 101, §2]



§302A-432 - Adult and community education authorized.

[§302A-432]  Adult and community education authorized.  To provide increased opportunity for the people of Hawaii, the department shall establish and regulate a program of adult and community education of less than college grade.  The department shall provide public school buildings and other facilities, and use public school equipment under conditions determined by the department, when the equipment is needed, for adult and community education programs. [L 1996, c 89, pt of §2]



§302A-433 - Scope of adult and community education programs offered.

§302A-433  Scope of adult and community education programs offered.  As rapidly as resources are available and interest is developed, instructional programs shall be initiated in the following fields:

(1)  Basic elementary education.  A foundation program in reading and speaking English, writing, and arithmetic for persons with no schooling or only primary grade training;

(2)  Advanced elementary education.  A program in advanced elementary education for those persons who have completed four to eight years of schooling and who desire to obtain more complete mastery of the fundamentals;

(3)  Secondary education.  A program of secondary education for those adults who, in youth, left school or for some reason had their education curtailed and who now desire to continue their education; for those youths who have been excepted from compulsory attendance under section 302A-1132; and for those youths who are in need of courses to complete their high school graduation requirements;

(4)  Adult literacy education.  A basic program in reading and writing English, and arithmetic for persons who need to develop or improve their mastery of basic literacy skills in these areas for purposes of enhancing their personal, social, or employment lives;

(5)  Homemaking and parent education.  A program in homemaking and parent education for all those parents and other adults who desire training in family life, including child care, nursing, budgeting, and other instruction basic to homemaking;

(6)  Community education.  A program to facilitate understanding and enlightenment in civic duties, responsibilities, and obligations for all persons who desire to keep pace with today's community, national, and world developments and who realize the necessity of continuing study for the adequate fulfillment of their civic functions.  Community education addresses responsibilities within a given community, especially concerns related to education and the schools, and offers additional services to supplement and enrich the educational program of in-school children and youths;

(7)  Naturalization training.  The standard course of training provided by the United States Citizenship and Immigration Services, which shall be provided to all those persons who have filed applications for United States citizenship and desire to enroll in such a course under the supervision of the department; and

(8)  Cultural opportunities.  A program of adult and community education that will meet the interests and desires of those people who wish to enrich and to broaden their cultural, recreational, and social interests. [L 1996, c 89, pt of §2; am L 2005, c 22, §13]



§302A-434 - Advisory council for adult and community education.

[§302A-434]  Advisory council for adult and community education.  The board shall appoint an advisory council for adult and community education composed of fifteen or more representatives of industry, labor, civic organizations, and education.  Appointments shall be for a term of two years with reappointments optional but not to exceed a total of six years on the advisory council. [L 1996, c 89, pt of §2]



§302A-435 - Financing adult and community education program.

[§302A-435]  Financing adult and community education program.  The financial support for this program shall be in part from fees collected from students enrolled, and in part from public funds appropriated for this purpose.  Fees shall be set in accordance with the recommendations of the advisory council, and may be collected from students regularly enrolled; provided that:

(1)  Adults registered with the department of labor and industrial relations and unemployed shall be granted free enrollment in such courses as will tend to assist these persons in securing employment;

(2)  Adults certified by the department of human services as indigent may be enrolled on a nonfee basis in classes that will tend to assist these persons in becoming self-sustaining;

(3)  Discharged veterans who are entitled to federal educational assistance shall be enrolled upon authorization of the Department of Veterans Affairs and fees shall be charged against federal funds in accordance with Department of Veterans Affairs contract regulations; and

(4)  Administrative and supervisory costs, costs of instruction, and all other necessary expenses not covered by fees and other authorized charges shall be paid for out of funds appropriated for this purpose. [L 1996, c 89, pt of §2]



§302A-436 - Departmental duty toward exceptional children.

[§302A-436]  Departmental duty toward exceptional children.  (a)  It is hereby declared to be of vital concern to the State that all exceptional children residing in the State be provided with instruction, special facilities, and special services for education, therapy, and training to enable them to live normal competitive lives.  In order to effectively accomplish this purpose, the department shall establish and administer instruction, special facilities, and special services for the education, therapy, and training of exceptional children, and provide in connection therewith corrective therapy, together with academic, occupational, and related training.  The department shall cooperate with other agencies of the State charged with the administration of laws providing any type of service or aid to the exceptional child, and with the United States government through any appropriate agency or instrumentality in developing, extending, and improving the foregoing instruction, special facilities, and special services.

(b)  This program shall include boarding facilities, when necessary, special classes in schools or homes, and such other facilities as shall be required to render appropriate services to the exceptional child.  Existing facilities, buildings, and equipment belonging to, or operated by, the State shall be made available for these purposes when use thereof does not conflict with the primary use of the facilities. [L 1996, c 89, pt of §2]



§302A-437 - REPEALED.

§302A-437  REPEALED.  L 1997, c 144, §11.



§302A-438 - Facilities, service, when required.

§302A-438  Facilities, service, when required.  Where one or more exceptional children are found in any one complex area superintendent's district, the superintendent of education shall provide instruction, special facilities, and special services according to the specifications of sections 302A-436 to 302A-443 in a manner most expedient and economical. [L 1996, c 89, pt of §2; am L 2003, c 187, §6]



§302A-439 - Eligibility standards.

[§302A-439]  Eligibility standards.  The eligibility of exceptional children for instruction, special facilities, and special services shall be determined in accordance with those standards established by the department. [L 1996, c 89, pt of §2]



§302A-440 - Coverage for workers' compensation of an exceptional child.

§302A-440  Coverage for workers' compensation of an exceptional child.  Whenever an exceptional child as defined in section 302A-101 undertakes to perform work for a private employer as part of a school-approved work-based learning program, whether paid or unpaid, the State shall be deemed to be the responsible employer for the purposes of workers' compensation coverage. [L 1996, c 89, pt of §2; am L 1997, c 344, §5; am L 2001, c 242, §3]



§302A-441 - Studies, surveys, rules.

[§302A-441]  Studies, surveys, rules.  The department shall establish and make such studies, surveys, evaluations, and rules as are necessary to carry out the purposes of sections 302A-436 to 302A-443. [L 1996, c 89, pt of §2]



§302A-442 - Occupational therapy services, physical therapy services, school health services, mental health services, psychological services, and medical services for diagnostic or evaluative purposes.

§302A-442  Occupational therapy services, physical therapy services, school health services, mental health services, psychological services, and medical services for diagnostic or evaluative purposes.  (a)  The department of health, within the funds available, shall be responsible for the related services of school health, mental health, psychological, and medical services for evaluation or diagnostic purposes, and, within the funds available, shall provide for those exceptional children who need these services and who attend public school in the State.

(b)  The department of education, within the funds available, shall be responsible for the related services of occupational therapy and physical therapy for evaluation or diagnostic purposes, and, within the funds available, shall provide for those exceptional children who need these services and who attend public school in the State.

(c)  The department of health shall work in cooperation with the department of education to implement this section.  The procedures to implement this section shall be in accordance with the rules of the department of health and the department of education. [L 1996, c 89, pt of §2; am L 2000, c 123, §1]



§302A-442.5 - Instructional materials; exceptional children.

§302A-442.5  Instructional materials; exceptional children.  (a)  Whenever used in this section, unless a different meaning clearly appears from the context:

"Braille" means the system of reading and writing through touch commonly known as standard English braille.

(b)  All publishers of textbooks and instructional materials sold to the State or any public school shall furnish computer diskettes for literary subjects in the American Standard Code for Information Interchange from which braille versions can be produced.  Publishers shall also furnish computer diskettes in American Standard Code for Information Interchange for nonliterary subjects including natural sciences, computer science, mathematics, and music when braille specialty code translation software is available.

(c)  This section shall not apply to publishers of textbooks and instructional materials written in the Hawaiian language. [L 2002, c 193, §7; am L 2004, c 220, §3]



§302A-443 - Administrative hearing procedures and subpoena power relating to the education of children with a disability.

§302A-443  Administrative hearing procedures and subpoena power relating to the education of children with a disability.  (a)  An impartial hearing may be requested by any parent or guardian of a child with a disability, or by the department, on any matter relating to the identification, evaluation, program, or placement of a child with a disability; provided that the hearing is requested:

(1)  Within two years of the date the parent, guardian, or department knew or should have known about the alleged action that formed the basis of the request for a hearing; and

(2)  Notwithstanding paragraph (1), within one hundred and eighty calendar days of a unilateral special education placement, where the request is for reimbursement of the costs of the placement.

(b)  Subsection (a) shall not apply to a parent or guardian of a child with a disability if the parent or guardian was prevented from requesting the hearing due to:

(1)  Specific misrepresentations by the department that it had resolved the problem that formed the basis of the complaint; or

(2)  The department's withholding from the parent or guardian information that was required by state or federal laws and regulations to provide a free, appropriate public education to a child with a disability.

(c)  The department shall adopt rules that conform to the requirements of any applicable federal statutes or regulations pertaining to the impartial hearing based on the education of a child with a disability.  The rules shall provide that any party may be present at the proceeding, be accompanied and advised by counsel or individuals with special knowledge or training with respect to the problems of children with a disability, may require witnesses to be under oath, cross-examine witnesses, and obtain a written or electronic verbatim record of the proceedings.

(d)  Any party to these hearings or the hearings officer shall have the right to compel the attendance of witnesses upon subpoena issued by the hearings officer.  The fees for attendance shall be the same as for the fees of witnesses before circuit court.  In case of the failure of any person to comply with a subpoena, a circuit court judge of the judicial circuit in which the witness resides, upon application of the hearings officer, shall compel attendance of the person.

(e)  No later than twenty days prior to the convening of each regular session of the legislature, the department shall submit a report that provides the total number of requests for a due process hearing relating to the reimbursement of costs for a child's placement filed by a parent or guardian of a child with a disability.

(f)  The department shall exercise oversight and monitoring of any child who has undergone unilateral special education placement as soon as practicable after the placement. [L 1996, c 89, pt of §2; am L 2005, c 158, §2; am L 2008, c 179, §1]

Case Notes

Student's placement at a private school was bilateral due to hearing officer's approval in July 2006, and therefore, plaintiffs' request for tuition reimbursement was subject to the two-year statute of limitations in subsection (a)(1); plaintiffs' request was timely.  550 F. Supp. 2d 1238.

As claim that health department was legally obligated to pay for child's services at private residential treatment center arose under the federal Individuals with Disabilities Education Act and child did not pursue the remedies available under the federal act to establish health department's obligation to pay for the services, family court lacked jurisdiction to order the department to pay for the services.  96 H. 272, 30 P.3d 878.



§302A-444 - Programs for gifted and talented children.

[§302A-444]  Programs for gifted and talented children.  The department may provide a statewide flexible system of educational placement and programs within the public school system that the department determines is appropriate for meeting the unique educational needs of gifted and talented children.  The nature and scope of the department's educational placement and programs shall be based on, but not be limited to, the following factors:

(1)  The availability of financial and physical resources within the department;

(2)  The nature of the child's gift or talent; and

(3)  Whether the child's educational placement and program should focus on, or be limited to, a particular area of gift or talent, or whether the educational placement and program should address other areas that may be beneficial to the development of the child as a whole. [L 1996, c 89, pt of §2]



§302A-445 - Rules.

[§302A-445]  Rules.  The board shall adopt necessary rules under chapter 91 to administer and implement sections 302A-444 and 302A-445. [L 1996, c 89, pt of §2]



§302A-446 - E-mail accounts for students.

[§302A-446]  E-mail accounts for students.  (a)  The department of education, in conjunction and coordination with the University of Hawaii, shall provide e-mail accounts at no charge to any student who applies to the department for such an account.

(b)  As used in this section, the term "student" means any person attending public school in ninth grade or above, including:

(1)  Both degree and nondegree candidates;

(2)  Individuals attending school on a full-time, part-time, or occasional basis, including continuing education or other nondegree courses;

(3)  Individuals in educational, technical, or vocational programs; and

(4)  Individuals attending public undergraduate or postgraduate college and university programs.

(c)  The department of education, in cooperation with the University of Hawaii, shall adopt rules pursuant to chapter 91 as may be necessary to implement this section. [L 1999, c 178, §16]



§302A-447 - State student council.

[§302A-447]  State student council.  (a)  There is established within the department for administrative purposes the state student council, which shall consist of representation from each departmental school district.

(b)  The council shall determine whether it shall directly select the student member of the board or whether it shall run an election to select that individual.

(c)  The council shall establish policies and procedures governing its operations, including the selection and number of council members, without regard to the public notice, public hearing, and gubernatorial approval requirements of chapter 91, but subject to the open meeting requirements of chapter 92.

(d)  The state student council shall cooperate with the student conference committee established under section 317-2 in planning the annual secondary school students conference established under chapter 317. [L 2002, c 172, §2]

Revision Note

Throughout this section, "state student council" substituted for "Hawaii state student council".



§302A-461 - Gender equity in athletics.

[D.]  Gender Equity in Sports

[§302A-461]  Gender equity in athletics.  No person, on the basis of sex, shall be excluded from participating in, be denied the benefits of, or be subjected to discrimination in athletics offered by a public high school, pursuant to Public Law 92-318, Title IX of the federal Education Amendments of 1972. [L 2000, c 229, pt of §1]



§302A-462 - Factors; unequal aggregate expenditures.

[§302A-462]  Factors; unequal aggregate expenditures.  (a)  The superintendent of education and the advisory commission on gender equity in sports shall consider:

(1)  Whether the selection of sports and levels of competition effectively accommodate the interests and abilities of members of both sexes;

(2)  The provision of equipment, uniforms, and supplies;

(3)  Equal access to practice and game times;

(4)  Travel and per diem allowances;

(5)  Opportunities to receive coaching and academic tutoring;

(6)  Assignment and compensation of coaches and tutors;

(7)  Access to locker room, weight room, and practice, competitive, and training facilities;

(8)  Access to medical services;

(9)  The provision of housing and dining facilities and services;

(10)  Publicity; and

(11)  Any other relevant factors.

(b)  Unequal aggregate expenditures for members of each sex or unequal expenditures for male and female teams, if a public high school operates or sponsors separate teams, do not constitute a violation of this subpart, but in determining violations of this subpart, the failure to provide necessary funds for teams for one sex in assessing equality of opportunity for members of each sex shall be considered. [L 2000, c 229, pt of §1]



§302A-463 - Advisory commission on gender equity in sports.

[§302A-463]  Advisory commission on gender equity in sports.  (a)  There shall be established within the department of education for administrative purposes only, an advisory commission on gender equity in sports.  The advisory commission may consist of seven members appointed by the superintendent of education who shall ensure that the advisory commission represents, to the maximum extent possible, the gender, racial, and ethnic diversity of the State.

(b)  The advisory commission shall determine if any school does not exhibit substantial progress toward compliance with Public Law 92-318, Title IX, of the federal Education Amendments of 1972 and section 302A-1001.  Based upon its findings and determinations, the advisory commission may make recommendations to the board of education, the superintendent of education, and the legislature.

(c)  The advisory commission shall expire three years after July 1, 2000. [L 2000, c 229, pt of §1]

Revision Note

"July 1, 2000" substituted for "the effective date of this Act".



§302A-464 - Equity in athletics; rules and implementation.

[§302A-464]  Equity in athletics; rules and implementation.  (a)  By July 1, 2001, the superintendent shall define equity in athletics for all public high schools and shall recommend rules for appropriate enforcement mechanisms to ensure equity.  The superintendent shall develop a strategic plan containing recommendations and a timetable to achieve equity.  Those recommendations relating to use of existing personnel, equipment, resources, and facilities shall be commenced and continued by the expiration of the advisory commission.  The recommendations shall include, but not be limited to:

(1)  A determination of an equitable rate of participation of males and females in athletics at public high schools; and

(2)  A determination of the appropriate use of revenues when making decisions about the equitable use of funds for support of athletic activities.  In making this determination, the advisory commission shall consider all funds received and expended for athletic promotion or support, including revenues from direct-support organizations.

(b)  Indicators shall be developed and benchmarks shall be established to measure progress toward goals. [L 2000, c 229, pt of §1]



§302A-465 - Compliance report.

[§302A-465]  Compliance report.  By December 31, 2000, the superintendent of education shall submit to the legislature and the advisory commission on gender equity in sports a report of compliance with Public Law 92-318, Title IX, of the federal Education Amendments of 1972, including a compliance plan with timelines for every public high school, an analysis and assessment of current activities with respect to Title IX compliance, and itemized expenditures for athletics. [L 2000, c 229, pt of §1]



§302A-466 - No private right of action.

[§302A-466]  No private right of action.  No private right of action at law shall arise under this subpart. [L 2000, c 229, pt of §1]



§302A-467 - Applicability.

[§302A-467]  Applicability.  This subpart shall apply to public schools as defined in section 302A-101; provided that it shall apply to grades nine to twelve only. [L 2000, c 229, pt of §1]



§302A-471 to 475 - REPEALED.

E.  School-to-Work--Repealed

§§302A-471 to 475  REPEALED.  L 2005, c 19, §2.



§302A-481 - Definitions.

[F.]  Full Participation in School Act

§302A-481  Definitions.  As used in this subpart, unless the context otherwise requires:

"Caregiver" means any person who is at least eighteen years of age and:

(1)  Related by blood, marriage, or adoption to the minor, including a person who is entitled to an award of custody pursuant to section 571-46(a)(2) but is not the legal custodian or guardian of the minor; or

(2)  Has resided with the minor for a continuous immediate preceding period of six months or more. [L 2003, c 99, pt of §1; am L 2008, c 114, §1]



§302A-482 - Affidavit for caregiver consent.

§302A-482  Affidavit for caregiver consent.  (a)  Notwithstanding any other law to the contrary, a caregiver may consent on behalf of a minor to enrollment in school and to full participation in curricular and co-curricular school activities, if the caregiver possesses and presents to the department of education for inclusion in the minor's file a valid affidavit for caregiver consent provided by the department of education and executed by the caregiver that shall include but not be limited to the following:

(1)  The caregiver's name and current home address;

(2)  The birthdate of the caregiver;

(3)  The number of the caregiver's Hawaii driver's license or state identification card;

(4)  The relationship of the caregiver to the minor;

(5)  The name of the minor;

(6)  The birthdate of the minor;

(7)  The length of time the minor has resided with the caregiver;

(8)  The signature of the caregiver;

(9)  The signature of consent by the minor's parent, guardian, or legal custodian; provided that the signature of the minor's parent, guardian, or legal custodian shall not be necessary if the affidavit states that the caregiver has been unable to obtain the signature of the minor's parent, guardian, or legal custodian; and included a statement by the caregiver documenting the attempts to obtain the signature of the minor's parents, guardian, or legal custodian;

(10)  The minor's residency with the caregiver is not for the purpose of:

(A)  Attending a particular school;

(B)  Circumventing the department of education's district exemption process;

(C)  Participating in athletics at a particular school; or

(D)  Taking advantage of special services or programs offered at a particular school;

(11)  Notice has been provided by the caregiver to the child protective services unit of the department of human services if the minor covered by this affidavit is residing with the caregiver due to abuse or neglect perpetuated by the minor's parent;

(12)  The following statement:

"General Notices:

This declaration does not affect the rights of the minor's parent, guardian, or legal custodian regarding the care, custody, and control of the minor, and does not give the caregiver legal custody of the minor.

The minor's parent or legal custodian may at any time rescind this affidavit by informing the minor's school principal in writing that the minor is attending school under the authority of this affidavit and that this affidavit has been rescinded.

A person who relies on this affidavit has no obligation to conduct any further inquiry or investigation.

No person who relies in good faith on this affidavit shall be subject to civil or criminal liability or to professional disciplinary action because of that reliance."

(b)  The caregiver shall immediately notify the school if the minor no longer resides with the caregiver, and the affidavit for caregiver consent shall be revoked immediately.

(c) The affidavit for caregiver consent shall be superseded upon written notification by the minor's parent, guardian, or legal custodian to the minor's school principal that this affidavit has been rescinded.

(d)  Any person who relies in good faith on the affidavit has no obligation to conduct any further inquiry or investigation.

(e)  No person who relies in good faith on the affidavit for caregiver consent shall be subject to civil or criminal liability, or to professional disciplinary action because of the reliance.

(f)  The affidavit for caregiver consent shall constitute sufficient basis for determination of residency of a minor unless the school determines from actual facts that the minor is not living with the caregiver.  The school may also require additional evidence that the caregiver lives at the address provided in the affidavit.

(g)  This section shall not apply to the programs and services of minors subject to the Individuals with Disabilities Education Act (20 U.S.C. section 1400 et seq.) or section 504 of the Rehabilitation Act of 1973 (29 U.S.C. section 791). [L 2003, c 99, pt of §1; am L 2004, c 10, §8]

Cross References

Caregiver consent for minor's health care separate and apart from §302A-482, see §577-28.



§302A-483 - Penalties.

[§302A-483]  Penalties.  Any caregiver who makes a false statement in the affidavit for caregiver consent required under section 302A-482, shall be subject to the penalties under part V of chapter 710. [L 2003, c 99, pt of §1]



§302A-484 - Transfer by the department of education.

[§302A-484]  Transfer by the department of education.  The department of education may transfer a minor to the minor's home school if the minor has been enrolled in a school based on an invalid caregiver affidavit. [L 2003, c 99, pt of §1]



§302A-491 - Power of attorney for special education.

[G.]  Adult Special Education Transfer of Rights

for Students with Disabilities Upon Reaching

the Age of Majority

[§302A-491]  Power of attorney for special education.  (a)  When a student with disabilities reaches the age of majority all rights are presumed to transfer to the adult student.  The adult student is authorized to make any and all decisions related to the adult student's education, including but not limited to individualized education programs.

(b)  An adult student may give an individual instruction to assist in the development and implementation of the adult student's educational programs.  An adult student may execute a power of attorney for special education.  Unless related to the student by blood, marriage, or adoption, an agent shall not be an owner, operator, or employee of the educational institution at which the adult student is receiving special education services.  The power of attorney for special education shall be:

(1)  A written document;

(2)  Executed in the State of Hawaii;

(3)  Notated with the date of execution;

(4)  Specific in identifying the agent by first and last name and relationship to the adult student;

(5)  Indicative of whether the adult student retains the power to make educational decisions while the power is in effect;

(6)  Revocable, with the method of revocation stated in the document;

(7)  Signed by the adult student; and

(8)  Witnessed by one of the following methods:

(A)  Signed by two individuals who either witnessed the signing of the instrument by the adult student or received the adult student's acknowledgment of the veracity of the signature on the instrument; or

(B)  Acknowledged before a notary public in the State of Hawaii.

(c)  If the power of attorney for special education document does not include the provisions listed above, the power of attorney is invalid and fails to authorize an agent to make decisions for the adult student.

(d)  Unless otherwise specified in the power of attorney for special education, the authority of an agent shall be effective throughout the adult student's eligibility for special education, and shall cease to be effective upon revocation by the adult student. [L 2008, c 182, pt of §2]



§302A-492 - Revocation of the power of attorney for special education.

[§302A-492]  Revocation of the power of attorney for special education.  (a)  An adult student may revoke the designation of an agent in writing to the supervising teacher.

(b)  A teacher, agent, or guardian who is informed of a revocation shall promptly communicate the fact of the revocation to the supervising teacher and to any educational institution at which the student is receiving special education services.

(c)  A decree of annulment, divorce, dissolution of marriage, or legal separation shall revoke a previous designation of a spouse as agent unless otherwise specified in the decree or in a power of attorney for special education.

(d)  A power of attorney for special education that conflicts with an earlier power of attorney for special education revokes the earlier power of attorney for special education to the extent of the conflict. [L 2008, c 182, pt of §2]



§302A-493 - Appointment of an educational representative; conditions.

[§302A-493]  Appointment of an educational representative; conditions.  (a)  An educational representative may be appointed if a student lacks decisional capacity to provide informed consent.  A determination that the adult student lacks capacity, or that another condition exists that affects the adult student's instruction shall be made by a qualified licensed professional, such as the student's primary physician, psychologist, psychiatrist, or the department of health developmental disabilities division.

(b)  The transfer of rights for an adult student who lacks capacity to an educational representative shall be valid throughout the adult student's eligibility for special education.  Determinants of the lack of decisional capacity may include the following:

(1)  The student's inability to understand the nature, extent, and probable consequences of a proposed educational program or option, on a continuing or consistent basis;

(2)  The student's inability to make a rational evaluation of the benefits or disadvantages of a proposed educational decision or program as compared with the benefits or disadvantages of another proposed educational decision or program, on a continuing or consistent basis; or

(3)  The student's inability to communicate such understanding in any meaningful way.

Upon a determination that an adult student lacks decisional capacity to provide informed consent, the qualified professional shall document appropriately and make reasonable efforts to inform the adult student of the adult student's lack of capacity.  The parent(s) of the adult student may act as the educational representative (unless the adult student is married, in which event the adult student's adult spouse shall be designated as the educational representative).  If the parent or adult spouse is not available or competent to give informed consent, the department shall appoint the educational representative from among the following:  a competent adult brother or sister, adult aunt or uncle, or grandparent.  If these relatives are not willing and able to serve as the adult student's educational representative, then a surrogate parent (who is not an employee of the department of education) shall be designated to serve in this capacity by the department. [L 2008, c 182, pt of §2]



§302A-494 - Reconsideration of the need for an educational representative.

[§302A-494]  Reconsideration of the need for an educational representative.  (a)  If the adult student, educational representative, or qualified professional believes the adult student has regained decisional capacity, the adult student shall be assessed for capacity by a qualified professional who shall determine whether or not the adult student has regained decisional capacity and shall document the decision and the basis for the decision and provide the findings of the reconsideration in writing to be entered into the adult student's educational record.  The qualified professional shall notify the adult student and the educational representative of any changes in the adult student's educational program.

(b)  A special education decision made by an educational representative for an adult student shall be effective without judicial approval. [L 2008, c 182, pt of §2]



§302A-495 - Decisions by guardian.

[§302A-495]  Decisions by guardian.  Absent a court order to the contrary, a special education decision of a guardian appointed pursuant to chapter 560 takes precedence over that of an agent or educational representative. [L 2008, c 182, pt of §2]



§302A-496 - Duties and roles of the agent and educational representative.

[§302A-496]  Duties and roles of the agent and educational representative.  (a)  The agent and educational representative shall have the same duties and responsibilities.

(b)  The agent and the educational representative shall be afforded the opportunity to participate in meetings with respect to:

(1)  The identification, evaluation, and educational placement of the student;

(2)  The provision of free, appropriate public education to the student; and

(3)  The provision of input in accordance with the adult student's individual instructions or other wishes, if any, to the extent known.

Otherwise, the agent and the educational representative shall participate in accordance with the determination of the student's best interest.  In determining the student's best interest, the student's personal values, to the extent known, shall be taken into consideration. [L 2008, c 182, pt of §2]



§302A-497 - Educational information.

[§302A-497]  Educational information.  The agent for the power of attorney for special education or educational representative is authorized to make educational decisions for a student and has the same rights as the student to request, receive, examine, copy, and consent to the disclosure of the individualized education plan or any other educational records. [L 2008, c 182, pt of §2]



§302A-498 - Effect of copy.

[§302A-498]  Effect of copy.  A copy of a transfer of student's rights, revocation of the power of attorney for special education, the finding of lack of capacity, or the reconsideration of the appointment of an educational representative has the same effect as the original. [L 2008, c 182, pt of §2]



§302A-501 - Definitions.

PART III.  PROVISIONS AFFECTING SCHOOL PERSONNEL

Attorney General Opinions

Bargained for random drug testing program for public school teachers with appropriate procedural protections is constitutional and would not violate either the federal or state Constitution.  If a court were to find such a program to violate either the federal or state Constitution, the doctrine of qualified immunity would bar personal liability for any state official; if a court were to impose personal liability, based upon past history and practice, the legislature would fund payment of the claims.  Att. Gen. Op. 08-1.

A.  Specific Definitions

§302A-501  Definitions.  (a)  For the purposes of sections 302A-602 to 302A-612, "school" includes every academic and noncollege type of school under governmental supervision.

(b)  For the purposes of subpart D:

"Board" means the Hawaii teacher standards board.

"Emergency hire" means an unlicensed employee of the department paid under the salary schedule contained in the unit 5 collective bargaining agreement.

"License" means the document signifying the board's grant of permission to practice the profession of teaching.

"Teacher" means a licensed employee of the department paid under the salary schedule contained in the unit 5 collective bargaining agreement. [L 1996, c 89, pt of §2; am L 1999, c 218, §2; am L 2001, c 312, §3]



§302A-601 - REPEALED.

B.  Employment Conditions and Compensation

Note

Conviction of a teacher for sexual offense; suspension of license; procedure for license revocation (repealed July 1, 2010 or upon adoption of rules, whichever is earlier).  L 2008, c 164.

Attorney General Opinions

Bargained for random drug testing program for public school teachers with appropriate procedural protections is constitutional and would not violate either the federal or state Constitution.  If a court were to find such a program to violate either the federal or state Constitution, the doctrine of qualified immunity would bar personal liability for any state official; if a court were to impose personal liability, based upon past history and practice, the legislature would fund payment of the claims.  Att. Gen. Op. 08-1.

§302A-601  REPEALED.  L 2004, c 51, §24.



§302A 601 - .3 Newly hired employees; paycheck deficits; partial wages.

[§302A‑601.3]  Newly hired employees; paycheck deficits; partial wages.  (a)  The department shall establish and implement appropriate policies, procedures, technology, and accountability measures to ensure that newly hired employees receive timely and accurate wages.

(b)  All newly hired employees shall receive their first paycheck no later than the second pay period after the date of their hire by the department.

(c)  If the department is unable to pay the total wages due a newly hired employee pursuant to subsection (b), the department may pay the newly hired employee on the day the newly hired employee would have received pay, partial wages in an amount not less than fifty per cent of the amount due for the second pay period and for each consecutive pay period thereafter in which the department maintains a paycheck deficit with the newly hired employee.  The amounts received shall be deducted from the total wages due for the respective pay period.  Once the department resolves the paycheck deficit, the newly hired employee shall no longer receive partial wages as provided by this subsection. [L 2005, c 159, §7]

Note

L 2005, c 159, §§8 to 10 provide:

"SECTION 8.  By December 31, 2005, the department shall adopt rules pursuant to chapter 91, Hawaii Revised Statutes, as may be necessary to administer section 7 [§302A-601.3].

SECTION 9.  The department of education shall provide each newly hired teacher with the new teacher orientation handbook to assist in their transition into the department's school system.  The handbook shall serve as a reference guide and to provide the new employees with information on the following:

(1) Professional development and incentive programs;

(2) License requirements; and

(3) Other useful information to assist new teachers with their familiarity of the department's organization and educational system.

SECTION 10.  The department of education shall establish and maintain a standardized statewide teacher induction program that is available to every newly hired teacher.  The program shall ensure that the new teacher to mentor ratio is no greater than fifteen to one and that all mentors are specially skilled and trained to work effectively with newly hired teachers as determined by the department."



§302A-601.5 - Employees of the department of education and teacher trainees in any public school; criminal history record checks.

[§302A-601.5]  Employees of the department of education and teacher trainees in any public school; criminal history record checks.  (a)  The department of education, including the Hawaii state public library system, shall develop procedures for obtaining verifiable information regarding the criminal history of persons who are employed or seeking employment in any position, including teacher trainees, that places them in close proximity to children.  These procedures shall include criminal history record checks in accordance with section 846-2.7.

Information obtained pursuant to this subsection shall be used exclusively by the employer or prospective employer for the purpose of determining whether a person is suitable for working in close proximity to children.  All such decisions shall be subject to applicable federal laws and regulations currently or hereafter in effect.

(b)  The employer or prospective employer may refuse to employ, and may:

(1)  Refuse to issue a teaching or other educational certificate;

(2)  Revoke the teaching or other educational certificate;

(3)  Refuse to allow or continue to allow teacher training; or

(4)  Terminate the employment of any employee or deny employment to an applicant,

if the person has been convicted of a crime, and if the employer or prospective employer finds by reason of the nature and circumstances of the crime that the person poses a risk to the health, safety, or well-being of children.  Refusal, revocation, or termination may occur only after appropriate investigation and notification to the employee or applicant for employment of results and planned action, and after the employee or applicant for employment is given an opportunity to meet and rebut the finding.  Nothing in this subsection shall abrogate any applicable appeal rights under chapters 76 or 89, or administrative regulation of the department of education.

(c)  This section shall not be used by the department to secure criminal history record checks on persons who have been employed continuously by the department, including the state public library system, on a salaried basis prior to July 1, 1990.

(d)  Notwithstanding any other law to the contrary, for purposes of this section, the department of education, including the Hawaii state public library system, shall be exempt from section 831-3.1 and need not conduct investigations, notifications, or hearings under this section in accordance with chapter 91. [L 2003, c 95, pt of §4]

Cross References

Private school record checks, see §302C-1.

Attorney General Opinions

Bargained for random drug testing program for public school teachers with appropriate procedural protections is constitutional and would not violate either the federal or state Constitution.  If a court were to find such a program to violate either the federal or state Constitution, the doctrine of qualified immunity would bar personal liability for any state official; if a court were to impose personal liability, based upon past history and practice, the legislature would fund payment of the claims.  Att. Gen. Op. 08-1.



§302A-602 - Teachers; licenses and certificates.

§302A-602  Teachers; licenses and certificates.  (a)  No person shall serve as a teacher in the department without first having obtained a license from the Hawaii teacher standards board in such form as the Hawaii teacher standards board determines.  The department shall establish types of certificates in the educational field and the requirements to qualify for those certificates issued to individuals who are not required to obtain a license pursuant to sections 302A-801 to 302A-808.

(b)  Beginning with the 2002-2003 school year, no person paid under the salary schedule contained in the unit 5 collective bargaining agreement shall serve as a teacher in the department without first having obtained a license pursuant to sections 302A-801 to 302A-808 from the Hawaii teacher standards board in such form as the Hawaii teacher standards board determines.

(c)  Beginning with the 2002-2003 school year, the department may employ unlicensed individuals as emergency hires pursuant to sections 302A-801 to 302A-808. [L 1996, c 89, pt of §2 and am c 122, §§2, 7; am L 1999, c 218, §4; am L 2001, c 312, §§4, 11; am L 2002, c 193, §1]



§302A-602.5 - Certificates; revocation.

§302A-602.5  Certificates; revocation.  The department may revoke any certificate after its issuance if the certificate holder does not possess the requisite qualifications.  For the purposes of this section, the term "certificate" does not include a license issued by the Hawaii teacher standards board pursuant to part III, subpart D. [L 1996, c 122, §§1, 7; am L 1999, c 218, §4; am L 2001, c 312, §§5, 11; am L 2002, c 193, §2]



§302A-603 - Teaching without certificates or licenses; penalty.

§302A-603  Teaching without certificates or licenses; penalty.  (a)  Except as otherwise provided, before the 1997-1998 school year, whoever serves in the department as a teacher without holding an unrevoked certificate issued under sections 302A-602 to 302A-640, and 302A-701, shall be fined not more than $25.

(b)  Beginning with the 1997-1998 school year, whoever serves in the department as a teacher, paid under the salary schedule contained in the unit 5 collective bargaining agreement, without holding an unrevoked or unsuspended license or credential issued under sections 302A-801 to 302A-808, shall be fined not more than $500.

(c)  Beginning with the 2002-2003 school year, an individual paid under the salary schedule contained in the unit 5 collective bargaining agreement, without holding an unrevoked license issued under sections 302A-801 to 302A-808, shall be fined not more than $500.

(d)  Beginning with the 2002-2003 school year, emergency hires shall not be subject to this penalty. [L 1996, c 89, pt of §2 and am c 122, §§3, 7; am L 1999, c 218, §4; am L 2001, c 312, §§6, 11; am L 2002, c 193, §3]



§302A-604 - Complex area superintendents.

§302A-604  Complex area superintendents.  The superintendent of education, with the approval of the board, shall appoint complex area superintendents for schools.  The complex area superintendents shall supervise the delivery of administrative and instructional support services within their respective complex areas, including:

(1)  Personnel, fiscal, and facilities support;

(2)  Monitoring of compliance with applicable state and federal laws; and

(3)  Curriculum development, student assessment, and staff development services. [L 1996, c 89, pt of §2; am L 2003, c 187, §7]



§302A-604.5 - REPEALED.

§302A-604.5  REPEALED.  L 2009, c 31, §2.



§302A-605 - Principals and vice-principals.

§302A-605  Principals and vice-principals.  (a)  Principals shall meet the department's certification requirements and shall have not less than five years of appropriate school-level experience of which at least three years shall have been as a teacher.

(b)  Vice-principals shall meet the department's certification requirements and shall have appropriate school-level experience as determined by the department.

(c)  On a case-by-case basis, the department may waive the certification requirements and school-level experience for vice-principal candidates with appropriate administrative experience.  The department shall establish criteria and reasons for waivers pursuant to chapter 91. [L 1996, c 89, pt of §2; am L 2000, c 31, §1; am L 2001, c 256, §2 and c 287, §1]



§302A-606 - Considerations in appointing teachers.

[§302A-606]  Considerations in appointing teachers.  In the appointment of teachers by the department, preference shall be given to local teachers of the same standing, grade, or rating as those teachers from without the State.  The rating of a teacher shall not depend upon the number of pupils promoted or graduated, but solely upon the length of service, efficiency, and ability of the teacher. [L 1996, c 89, pt of §2]

Cross References

Qualifications for public employment, see §78-1.



§302A-607 - REPEALED.

§302A-607  REPEALED.  L 2008, c 222, §2.



§302A-608 - Reemployed teachers; rights.

[§302A-608]  Reemployed teachers; rights.  After the completion of the probationary period without discharge, such teachers as are thereupon reemployed shall continue in service in the public schools during good behavior and competent service and prior to the age at which the teachers are eligible for retirement, pursuant to section 88-73 or 88-281, and shall not be discharged or demoted except for one or more of the causes specified in section 302A-609. [L 1996, c 89, pt of §2]



§302A-609 - Causes for discharge or demotion; preferred eligibility list.

[§302A-609]  Causes for discharge or demotion; preferred eligibility list.  Causes for the discharge or demotion of a teacher shall be inefficiency or immorality; wilful violations of policies and rules of the department; or for other good and just cause.  The department, without a hearing, may terminate the tenure rights of a teacher who fails to return to service, except when caused by illness, following the expiration of an approved leave of absence.  Teachers may also be dismissed because of a decrease in the number of pupils or for other causes over which the department has no control.  Dismissals due to a decrease in the number of pupils or for causes over which the department has no control shall begin with those teachers with the least number of years of service.  The teachers so dismissed shall be placed on a preferred eligibility list and shall have the right to be restored to duty in the order of length of service whenever vacancies occur in which the teacher is qualified. [L 1996, c 89, pt of §2]

Attorney General Opinions

Bargained for random drug testing program for public school teachers with appropriate procedural protections is constitutional and would not violate either the federal or state Constitution.  If a court were to find such a program to violate either the federal or state Constitution, the doctrine of qualified immunity would bar personal liability for any state official; if a court were to impose personal liability, based upon past history and practice, the legislature would fund payment of the claims.  Att. Gen. Op. 08-1.



§302A-610 - Job-sharing.

§302A-610  Job-sharing.  (a)  A job-sharing program is established in the department subject to the requirements in this section.

(b)  The superintendent shall announce the job-sharing program to all full-time, tenured, certificated personnel of the department, excluding educational officers, and shall solicit the voluntary requests of personnel interested in participating in the program.

The superintendent, in consultation with the recognized employee bargaining units, shall formulate and adopt guidelines for the implementation of this section.  Employees who respond to the announcement and other persons who request information shall receive a full written description of the terms of the program when the guidelines are finalized, and those persons desiring to participate may apply to participate in the program.  The employees who apply for participation shall obtain the concurrence of their immediate supervisor, other appropriate personnel officers, and the superintendent.  Those persons who qualify then shall be interviewed by a personnel officer of the department.

Upon the selection of a permanent, full-time employee for job-sharing, the superintendent shall convert the position of the employee into two job-sharing positions, one of which shall be filled by the employee, and the other by the hiring of a new hire or by another tenured, certificated employee of the department, excluding any educational officer.

A person hired to fill a job-sharing position shall be recruited through this section and shall possess the minimum requirements of the full-time position that was converted into a job-sharing position under this section.

(c)  Benefits that can be divided in half, such as the number of days of sick leave, and are considered to be an equitable share when divided, shall be computed on that basis.  Benefits that cannot be divided, such as eligibility for membership in the public employees' health plan shall be given to the job-sharers without the foregoing division, notwithstanding any provision of chapter 87 or 88 to the contrary.  The newly hired job-sharer shall be excluded from collective bargaining under chapter 89.

The full-time permanent employee shall not lose membership in an employee bargaining unit because of participation in this program, any other law to the contrary notwithstanding.  Union membership or service fees paid by the job-sharer under this section shall be at a level consistent with normal union membership dues or service fees.  The State's contribution to the job-sharers' prepaid health, prepaid dental, and group life insurance plans shall be the same as for full-time employees, any other law to the contrary notwithstanding.  Job-sharers shall be covered under chapter 386 and the applicable provisions of chapter 383.  Service credit for the tenured teacher participating in the program under this section shall be given on the same basis as that for full-time employees.  Nothing in this section shall be construed, however, to vest any person with any rights to permanent employment status, whether under civil service or otherwise, which did not exist prior to the participation of the person in the job-sharing program.  The granting of tenure shall be under applicable statutes.  No full-time position shall be abolished or reduced to a half-time position except for the purpose of job-sharing.  In a reduction-in-force procedure, consideration of a job-sharer's tenure rights shall be on the same basis as that of a full-time employee.  Nothing in this section shall impair the employment or employment rights or benefits of any employee.

(d)  Tenured employees sharing full-time positions with other tenured employees shall not be required to relinquish their duty-free period.  The job-sharing team shall submit to its principal a job-sharing proposal that preserves its duty-free period and meets the educational needs of its students.  Where the job-sharing team cannot reach a reasonable scheduling agreement, the team may agree to waive its contractual rights by executing a contract waiver.

(e)  Participation in the program shall require the commitment on the part of all parties to a contractual agreement for one year; provided that the employee shall be given the option to renew the contract for another year, subject to approval by the immediate supervisor and personnel officer of the department.

(f)  No job-sharing position committed to a specified period of time under the terms of the contractual agreement shall be converted to full-time status before the termination of the contractual agreement.  A job-sharing vacancy created by the resignation, retirement, or other permanent or temporary severance of employment with the department on the part of any person may be filled by the department either through recruitment of another person pursuant to this section, or by increasing the remaining half-time job-sharing person to full-time employment by mutual agreement.

(g)  Upon the termination of contractual agreements, all job-sharing positions shall be renegotiated or reconverted to full-time positions, and the employees who held the full-time positions prior to their participation in the job-sharing program under this section shall be entitled to resume their positions without loss of previous tenure or other employee rights.

(h)  Beginning with the 2002-2003 school year, this section shall be interpreted as though the term "certificated" read "licensed" as the latter term is used in subpart D, and as circumstances require. [L 1996, c 89, pt of §2; am L 2001, c 312, §§7, 13; am L 2002, c 16, §32]

Note

Chapter 87 referred to in text is repealed.



§302A-611 - Authorized leaves of absence; tenure status unaffected.

[§302A-611]  Authorized leaves of absence; tenure status unaffected.  The granting of authorized leaves of absence by the department to regularly employed teachers shall not affect any of the tenure rights that the teacher may have acquired prior thereto under section 302A-608. [L 1996, c 89, pt of §2]



§302A-612 - School teachers afflicted with tuberculosis.

[§302A-612]  School teachers afflicted with tuberculosis.  No person who has contracted tuberculosis, while afflicted with the disease, may be allowed to teach in any public school. [L 1996, c 89, pt of §2]



§302A-613 - Exchange teachers and educational officers; terms of contract.

[§302A-613]  Exchange teachers and educational officers; terms of contract.  (a)  The superintendent may contract for the exchange of teachers and educational officers of the State with teachers and educational officers of any other state, country, or territory.  Teachers and educational officers of the State so exchanged shall be paid their regular salaries.  The qualifications of all teachers and educational officers from any such state, country, or territory so exchanged shall be equal to the qualifications of the teachers and educational officers exchanged by the State.  In the selection of teachers and educational officers to be exchanged, preference shall be given in the following order:  teachers over educational officers; principals and vice-principals over other educational officers.

(b)  All teachers and educational officers so exchanged by the State shall be furnished transportation to and from the state, country, or territory with which exchanged.

(c)  No compensation shall be paid by the State to teachers and educational officers exchanged from any other state, country, or territory; provided that in any case where the exchanged teacher or educational officer sent from Hawaii becomes incapacitated or, for any reason, leaves the exchange position permanently, the department may pay the visiting exchange teacher or educational officer an amount not to exceed the salary rating of the teacher or educational officer on exchange from Hawaii.  The arrangement may continue until the end of the current school year or until such time as some satisfactory adjustment has been made. [L 1996, c 89, pt of §2]



§302A-614 - Sabbatical leaves authorized.

[§302A-614]  Sabbatical leaves authorized.  (a)  The department may grant a year's or six months' sabbatical leave of absence to any teacher or educational officer who has served seven years in the public schools of the State.  The teacher or educational officer shall be guaranteed a return to the teacher's or educational officer's or an equivalent position at the expiration of the leave.

(b)  In granting sabbatical leaves, the department shall consider, but not be limited to, the following:

(1)  The nature and length of professional educational course work, research, or other professional activity approved by the department; and

(2)  Applicant's seniority; provided that seniority shall not be the dominant factor in granting sabbatical leaves.

(c)  The leave shall not be extended beyond one year and may not be repeated until after a period of seven additional years of service. [L 1996, c 89, pt of §2]



§302A-615 - Pay while on sabbatical.

[§302A-615]  Pay while on sabbatical.  Teachers or educational officers on sabbatical leave shall be paid an amount equal to one-half of the salary to which the teacher or educational officer would be entitled if regularly reappointed.  The payments shall be made in regular monthly installments, the last two of which shall not be made until after the teacher or educational officer has returned to the teacher's or educational officer's position in the department.  A teacher or educational officer granted sabbatical leave may engage in any form of employment provided the conditions established in section 302A-616 are fulfilled. [L 1996, c 89, pt of §2]



§302A-616 - Conditions of sabbatical leave of absence.

§302A-616  Conditions of sabbatical leave of absence.  (a)  A teacher or educational officer on sabbatical leave shall devote one-half of the teacher's or educational officer's total leave to professional educational course work, research, or other professional activity approved by the department.  The department shall establish guidelines and criteria of professional educational course work, research, or other professional activity.  Before granting a sabbatical leave to a teacher or educational officer, the department and the teacher or educational officer shall enter into a contract, which shall provide for the following:

(1)  That the teacher or educational officer agrees to return to serve in the department, the University of Hawaii, or any community college for a period of not less than two years within one year after termination of the teacher's or educational officer's sabbatical leave;

(2)  That upon failure of the teacher or educational officer to comply with paragraph (1), the teacher or educational officer agrees to refund to the department all moneys received while on sabbatical leave;

(3)  That upon failure of the teacher or educational officer to comply with paragraph (2), the teacher or educational officer agrees to pay for all costs incurred by the department in enforcing paragraph (2);

(4)  That upon failure to comply with paragraph (1), the educational officer's Hawaii teaching certificate shall be canceled by the department; and

(5)  Any other provisions deemed necessary by the department to be included in the contract.

(b)  Beginning with the 2002-2003 school year, this section shall be interpreted as though the term "certificate" read "license", as the latter terms are used in subpart D, and as circumstances require. [L 1996, c 89, pt of §2; am L 2001, c 312, §§8, 13]



§302A-617 - REPEALED.

§302A-617  REPEALED.  L 1997, c 144, §12.



§302A-618 - Classification, teachers.

§302A-618  Classification, teachers.  (a)  The designation of any teacher to any given class shall be determined by the department in accordance with licensing requirements.

(b)  Any teacher teaching technical school courses who is transferred to a community college under the jurisdiction of the board of regents of the University of Hawaii shall not suffer any loss of salary, seniority, prior service credit, vacation, sick leave, or other employee benefit or privilege.

(c)  Beginning with the 2002-2003 school year, this section shall be interpreted as though the terms "certification" and "certificate" read "licensing" and "license", as the latter terms are used in subpart D, and as circumstances require. [L 1996, c 89, pt of §2; am L 2001, c 312, §9]



§302A-619 - Classification, educational officers.

§302A-619  Classification, educational officers.  The board shall classify all educational officer positions of the department and shall adopt two separate classification/compensation plans for educational officers.  One classification/compensation plan shall be for principals and vice-principals and shall be based on the general pattern of a school administrator's career development and associated school administrator's qualification requirements.  A separate classification/compensation plan shall be for all other educational officers and shall be reflective of the career development pattern and qualification requirements for the respective professional field of expertise; provided that both classification/compensation plans shall include classification appeals procedures. [L 1996, c 89, pt of §2; am L 2004, c 51, §13]



§302A-620 - Classification/compensation appeals board; adjustments to classification/compensation plan.

[§302A-620]  Classification/compensation appeals board; adjustments to classification/compensation plan.  (a)  There shall be established a classification/compensation appeals board within the department for administrative purposes.  The appeals board shall be composed of three members.  One member shall be appointed by the board of education and one member appointed by the exclusive bargaining unit representing educational officers.  The third member shall be appointed by the governor and shall serve as chairperson.  No member shall be an employee of the department, a member of the board of education, or an employee of the organization representing educational officers.  The appeals board shall sit as an appellate body on matters of classification/compensation.  All decisions of the appeals board shall be by majority vote and be binding on both parties.

(b)  The appeals board shall meet biennially every even-numbered year to receive pricing appeals from affected persons and parties relating to the classification/compensation plan.  All petitions for appeal shall be filed with the appeals board within twenty days from the date set by the appeals board for receipt of these appeals.

The appeals board shall meet on a quarterly basis as needed to receive classification appeals.  All petitions for educational officer classification appeals shall be filed with the appeals board within twenty working days from the date of receipt of notification of the classification action or twenty working days from the date of receipt of the superintendent's written decision on the employee's internal administrative review appeal.

(c)  The appeals board shall function independently of the board of education and the department, but may procure office facilities and clerical assistance from them.  Neither the appeals board nor any of its members or staff shall consult with any member of the board of education or department except on notice and opportunity for the appealing employee or the employee's representative to participate.

The appeals board shall adopt policies and standards relative to classification/compensation.  The appeals board may adopt rules pursuant to chapter 91 for the conduct of appeal hearings.

(d)  The appeals board shall make whatever adjustments that are necessary to the affected classes where the appeals have been filed in the classification/compensation plan.

The appeals board shall hear pricing appeals and complete the final adjustment to the classification/compensation plan by the first Wednesday of December of all even-numbered years.  Following the final pricing adjustment to the classification/compensation plan, the superintendent shall submit to the legislature, through the office of the governor, a report setting forth the classification/compensation plan and the cost thereof for its information and approval.  The approved classification/compensation plan shall be effective as of July 1 of each odd-numbered year.

The appeals board shall hear classification appeals on a quarterly basis upon receipt of the appeals.  The effective date of the appeals for twelve-month educational officers shall be the first pay period immediately following the receipt of the current position description by the classification/compensation section of the department.  The effective date for ten-month officers shall be the beginning of the appropriate semester (September or January).

(e)  Notwithstanding any other laws to the contrary, each member of the appeals board shall receive $50 per day for each day on which work is done by them in connection with authorized activities of the appeals board.  The cost thereof shall be met by legislative appropriations for the appeals board. [L 1996, c 89, pt of §2]



§302A-621 - Salary; deputy superintendent, assistant superintendents, complex area superintendents.

§302A-621  Salary; deputy superintendent, assistant superintendents, complex area superintendents.  The salaries of the deputy superintendent, assistant superintendents, and complex area superintendents shall be set by the board; provided that the salaries of the deputy superintendent, assistant superintendents, and the complex area superintendents shall not exceed eighty per cent of the superintendent's salary. [L 1996, c 89, pt of §2; am L 2003, c 187, §8]



§302A-622 - REPEALED.

[§302A-622]  REPEALED.  L 2009, c 51, §2.



§302A-623 - Salary ranges, educational officers.

[§302A-623]  Salary ranges, educational officers.  Salary ranges for educational officer positions of the department shall be determined by the board based on the position classification/compensation plan approved by the board.  Salary ranges for educational officer positions shall be subject to the requirements of sections 302A-625 and 302A-626. [L 1996, c 89, pt of §2]



§302A-624 - Teachers' salary schedule.

§302A-624  Teachers' salary schedule.  (a)  The salary schedule for all teachers of the department shall be negotiated pursuant to section 89-9.

(b)  All teachers shall meet the following requirements:

(1)  A teacher shall earn at least five credits within a three-year cycle to receive increment or longevity step increases in the third year of the three-year cycle;

(2)  A teacher who fails to meet the requirement set forth in paragraph (1) shall not be eligible for any increment or longevity step increases until the teacher earns the credit requirement for the three-year cycle;

(3)  Any credit earned in excess of any three-year credit requirement may not be carried over beyond the three-year cycle; and

(4)  Credits earned may be in the form of in-service, university, or other credits approved by the department.

(c)  A teacher shall be required to spend at least one year in Class III before going on to Class IV, at least one year in Class IV before going on to Class V, at least one year in Class V before going on to Class VI, and at least one year in Class VI before going on to Class VII.

(d)  In case of promotion from a teaching position to an educational officer, the employee shall receive compensation at the lowest step of the higher grade that exceeds the employee's existing compensation by at least eight per cent if such a step exists.

(e)  Effective July 1, 2006, the minimum hourly or minimum per diem rate for substitute teachers shall be determined by the legislature as follows; provided that any individual in Class I, II, or III who works less than a full seven-hour work day shall be compensated on a pro-rated, hourly basis:

(1)  Class I:  other individuals who do not possess a bachelor's degree shall be compensated at a rate of not less than $125 for a full work day;

(2)  Class II:  individuals with a bachelor's degree shall be compensated at a rate of not less than $136 for a full work day; and

(3)  Class III:  department of education teachers, or licensed or highly qualified teachers, shall be compensated at a rate of not less than $147 for a full work day.

(f)  Effective July 1, 2008, the board shall provide wage adjustments for substitute teachers.  The wage adjustments shall be comparable to the across-the-board wage adjustments for teachers that are negotiated for bargaining unit (5) subject to legislative approval, pursuant to section 89C-5.  The board may also adjust hours, benefits, and other terms and conditions of employment for substitute teachers. [L 1996, c 89, pt of §2; am L 2005, c 70, §1; am L 2006, c 263, §2; am L 2008, c 187, §2]



§302A-625 - Educational officers' salary schedules.

§302A-625  Educational officers' salary schedules.  The salary schedule for all educational officers of the department shall be negotiated pursuant to section 89-9. [L 1996, c 89, pt of §2; am L 2001, c 256, §3]



§302A-626 - Salary increases; annual, longevity.

§302A-626  Salary increases; annual, longevity.  (a)  Teachers and educational officers who have completed a year's satisfactory service and who have complied with the other requirements of sections 302A-602 to 302A-640, and 302A-701, shall be entitled to an annual increment.

(b)  Teachers and educational officers who have served satisfactorily for three years in their maximum increment step or in any longevity step and who have complied with the other requirements of sections 302A-602 to 302A-640, and 302A-701, shall receive longevity step increases; provided that the board may grant principals and vice-principals longevity step increases more frequently than once every three years pursuant to section 302A-625. [L 1996, c 89, pt of §2; am L 2001, c 256, §4]



§302A-627 - Salary ratings of entering or reentering teachers; credit for military service.

[§302A-627]  Salary ratings of entering or reentering teachers; credit for military service.  (a)  Any teacher with more than one year of teaching experience, and so accredited by the department, entering or reentering the service of the department shall have the teacher's salary rating determined by the personnel executive of the department, any other law to the contrary notwithstanding, so that the salary rating shall be equal to the salary ratings held by incumbent teachers in the department with the identical number of years of experience.

(b)  Any teacher who served on active duty with the armed forces of the United States shall be given credit by the department for the teacher's military service in the determination of the teacher's salary, the teacher's eligibility for leaves of absence, and for all other purposes of seniority.  Both reentering and entering teachers shall have each year of their military service or six months thereof credited as a year of teaching experience; provided that no more than four years of credit for military service shall be allowed.  Evidence of military service shall be by certificate. [L 1996, c 89, pt of §2]



§302A-628 - Change in classification.

[§302A-628]  Change in classification.  Any teacher who qualifies for a higher class shall be transferred to the higher class as of the beginning of the next semester and shall receive the salary at the appropriate step and range of the higher class. [L 1996, c 89, pt of §2]



§302A-629 - Educational officers; demotion, transfers.

[§302A-629]  Educational officers; demotion, transfers.  Any educational officer demoted to a position in a lower salary range shall continue to be paid the educational officer's previous salary for the first year of the educational officer's demotion, after which time the educational officer shall be compensated at the appropriate step in the salary range to which the educational officer has been demoted.  Unless otherwise provided by the department, any educational officer who is in a school in which the school rating has declined to a number that would place the educational officer in a lower classification shall continue to be paid at the educational officer's same salary range as long as the educational officer remains in the same position in the same school. [L 1996, c 89, pt of §2]



§302A-630 - Teachers; additional benefits or credits.

§302A-630  [Teachers; additional benefits or credits.]  (a)  Teachers with special assignments, where their responsibilities are greater, may be provided additional benefits by the department.

(b)  Teachers in Hawaiian language medium education whose responsibilities are greater or unique and require additional language skills may be provided additional benefits by the department.

(c)  In determining additional benefits for vocational agriculture and technical school teachers, the department may allow credit for practical experience.

(d)  In determining additional benefits for teachers, staff, and administrators in Hawaiian language medium education, the department may allow credit for practical experience. [L 1996, c 89, pt of §2; am L 2004, c 133, §3]

Cross References

Hawaiian language medium education, see chapter 302H.



§302A-631 - Educational officers with special assignments; principals and vice-principals at special needs schools.

§302A-631  Educational officers with special assignments; principals and vice-principals at special needs schools.  (a)  Educational officers at the state, district, and school levels with special assignments, where their duties and responsibilities are greater than the duties and responsibilities falling within the scope of their ordinary duties and responsibilities, shall be provided additional benefits by the department.

(b)  Principals and vice-principals at special needs schools shall be provided additional benefits by the department pursuant to section 302A-625.  As used in this subsection, "special needs schools" means those schools having a relatively large proportion of students exhibiting low performance, as indicated by such factors as low standardized achievement test scores, a high retention rate, and a low graduation rate for the area. [L 1996, c 89, pt of §2; am L 2001, c 256, §5]



§302A-632 - Additional benefits to certain school personnel and teachers.

[§302A-632]  Additional benefits to certain [school personnel and] teachers.  The department shall provide additional benefits to grade level chairpersons, department heads, registrars, and librarians in schools.  The department shall also provide additional benefits to teachers assigned to schools in areas designated as limited environment communities by the department. [L 1996, c 89, pt of §2]



§302A-633 - REPEALED.

§302A-633  REPEALED.  L 1997, c 144, §13.



§302A-633.5 - School personnel engaged in instructional work, other than teachers and educational officers.

[§302A-633.5]  School personnel engaged in instructional work, other than teachers and educational officers.  (a)  The board of education shall appoint teaching assistants, educational assistants, bilingual/bicultural school-home assistants, school psychologists, psychological examiners, speech pathologists, athletic health care trainers, alternative school work/study assistants, alternative school educational/supportive services specialists, and alternative school project coordinators as may be required to carry out the purposes of this chapter.  The board, in consultation with the department of human resources development, shall prescribe the duties and qualifications for positions, adopt classification systems, classify and fix the compensation of positions accordingly, provide a classification appeals procedure, and establish probationary and other requirements for tenure that protects employees from being disciplined without proper cause.

(b)  Employees in positions under subsection (a) shall be board of education appointees exempt from chapter 76, but the application of section 89-6 with respect to collective bargaining coverage and the employer for purposes of collective bargaining shall not be affected.  Except for rights or benefits specifically conditioned upon membership in the civil service, the wages, hours, benefits, and other terms and conditions of employment for these employees in existence on July 1, 2002 shall remain in effect, but may be changed as provided in chapter 89 or 89C, as applicable.  Any employee who is a member of the civil service on July 1, 2002 shall be granted tenure by the board of education without the necessity of meeting any probationary or other requirements for tenure that the board of education establishes. [L 2000, c 253, §125]

Revision Note

"July 1, 2002" substituted for "the effective date of this Act".



§302A-633.6 - Allocations for coaches.

§302A-633.6  Allocations for coaches.  (a)  Persons who serve as coaches for school activities shall be paid a portion or all of their allocation for their services, which shall increase by the same percentage as specified in a collectively bargained agreement negotiated for bargaining unit (5) and in force for that time period.

(b)  The base stipend for coaches shall be the compensation amounts for coaches for the 2000-2001 school year.  Effective July 1, 2003, the base stipend for all coaches of department of education activities shall be increased by fifty per cent for coaches who are employed by the department of education in a teaching capacity and by twenty-five per cent for coaches who are not employed by the department of education in a teaching capacity.

(c)  Coaches covered by this section may choose to waive all or part of the coach's right or interest in the payment stipend.  If a coach chooses to waive all or part of the stipend, the department of budget and finance shall dispense funds in the amount of the waiver directly to the school to be used for the benefit of the coach's team.  No amount waived under this section shall be deemed to be or reported as income of the coach choosing to waive. [L 2001, c 315, §2; am L 2002, c 230, §1]



§302A-634 , 635 - REPEALED.

§§302A-634, 635  REPEALED.  L 2000, c 253, §§139, 140.



§302A-636 - Cafeteria managers.

§302A-636  Cafeteria managers.  All cafeteria managers employed in the department shall be employed and have their salaries fixed in accordance with chapter 76 and the appropriate collective bargaining agreement, executive order, executive directive, or rule, and the monthly rates of basic compensation so determined shall be payable over a twelve-month period without proration or deduction for periods when school is not in session.  Cafeteria managers shall have the same vacation and sick leave allowances as school teachers and principals. [L 1996, c 89, pt of §2; am L 2002, c 148, §25]

Cross References

Criminal history record checks, see §302A-601.5.



§302A-637 - Cafeteria workers.

§302A-637  Cafeteria workers.  All cafeteria workers employed in the department shall be employed and have their compensation adjusted in accordance with chapter 76 and the appropriate collective bargaining agreement, executive order, executive directive, or rule, and the monthly rates of basic compensation so determined shall be payable for employment over a twelve-month period.  All cafeteria workers shall be employed on a full-time basis, except that a limited number of part-time workers may be employed by the department.  No cafeteria worker employed on a part-time basis shall work less than twenty hours per week.  The department shall establish a schedule, based on factors that determine the need for part-time workers, fixing the number of part-time workers that may be employed by the department. [L 1996, c 89, pt of §2; am L 2002, c 148, §26]



§302A-638 - Evaluation of teachers and educational officers.

[§302A-638]  Evaluation of teachers and educational officers.  The department shall establish an evaluation program for all teachers and educational officers.  The evaluation shall be performed at least once in each school year.  The program shall define the criteria for evaluation and assign responsibilities for the application of the criteria.  The evaluation of a teacher or educational officer shall be on the basis of efficiency, ability, and such other criteria as the department shall determine. [L 1996, c 89, pt of §2]



§302A-638.5 - Retired teachers; coursework waiver; substitute teachers.

[§302A-638.5]  Retired teachers; coursework waiver; substitute teachers.  Retired department teachers who held a valid teaching certificate or license at the date of their retirement shall be exempt from any prerequisite coursework that the department requires of other substitute teachers for a period of ten years after the date of their retirement. [L 2004, c 137, §2]

Note

Rehiring retired teachers and administrators (repealed June 30, 2013).  L 2006, c 286; L 2008, c 156, §§2, 3.



§302A-639 - Houseparents; statewide center for students with hearing and visual impairments.

§302A-639  Houseparents; statewide center for students with hearing and visual impairments.  All houseparents at the statewide center for students with hearing and visual impairments employed in the department shall be employed and have their compensation adjusted according to chapter 76 and the appropriate collective bargaining agreement, executive order, executive directive, or rule, and the monthly rates of basic compensation so determined shall be payable for employment over a twelve-month period.  All houseparents shall be employed for twelve months on a full-time basis. [L 1996, c 89, pt of §2; am L 2002, c 148, §27]



§302A-640 - Public schools; minimum staffing levels.

[§302A-640]  Public schools; minimum staffing levels.  (a)  Schools with only one class for each grade level in kindergarten through grade six shall be exempt from the average statewide class size ratio that may be established under any collective bargaining agreement between the teacher's exclusive bargaining representative and the department.  These schools shall maintain a minimum staffing level of not less than one full-time equivalent teacher position per grade level per school, for kindergarten to grade six.  This subsection shall not apply to a school with fewer than twelve students in any one grade level.

(b)  The department shall carry out the purposes of this section using existing resource teachers within the state and district offices. [L 1996, c 89, pt of §2]



§302A-641 - Meal count assistants, adult supervisors, and classroom cleaners; minimum wage.

[§302A-641]  Meal count assistants, adult supervisors, and classroom cleaners; minimum wage.  Except as provided in section 387-9, the wages of meal count assistants, adult supervisors, and classroom cleaners of the department shall be no less than the current state minimum wage as required in section 387-2. [L 2005, c 191, §1]



§302A-701 - Incentive packages for quality teachers, principals, and vice-principals.

C.  Staff Development and Incentives

§302A-701  Incentive packages for quality teachers, principals, and vice-principals.  Teachers, principals, and vice-principals in the public school system may accept incentive packages provided by local communities for the purpose of retaining those teachers, principals, and vice-principals in schools with high teacher, principal, or vice-principal turnover.  Packages may include such items as:

(1)  Provision of housing;

(2)  Provision of mileage reimbursement;

(3)  Provision of discounts at local businesses; and

(4)  Other items not covered by chapter 89, and agreed upon by the community. [L 1996, c 89, pt of §2; am L 2001, c 256, §6]

Cross References

Other incentives, see chapter 304A.

Teachers' housing, see §§302A-831 to 835.



§302A-702 - Candidates for certification.

[§302A-702]  Candidates for certification.  (a)  There is created in the department, a national board certification support program to provide assistance to any teacher in a public school who becomes a candidate for national board certification.

(b)  The Hawaii teacher standards board shall develop, implement, and administer the program. [L 2001, c 314, §2]



§302A-703 - Educational officers, salary incentives.

[§302A-703]  Educational officers, salary incentives.  (a)  The salary ranges for principal and vice-principal positions shall be determined by the board, based on the position classification/compensation plan approved by the board and salary incentives designed to:

(1)  Keep exemplary principals and vice-principals at the school level;

(2)  Encourage exemplary principals and vice-principals to accept long-term assignments to hard-to-staff schools, special needs schools, and schools with high teacher turnover;

(3)  Encourage exemplary teachers to become vice-principals;

(4)  Encourage exemplary vice-principals to become principals; and

(5)  Encourage exemplary educational officers to become vice-principals.

(b)  The department shall develop a definition of "exemplary" in consultation with the appropriate collective bargaining representative.

Salary ranges and salary incentives for educational officer positions shall be subject to the requirements of sections 302A-625 and 302A-626. [L 2001, c 256, pt of §1]



§302A-704 - Tuition assistance for exemplary teachers to attend the University of Hawaii.

§302A-704  Tuition assistance for exemplary teachers to attend the University of Hawaii.  (a)  The superintendent, subject to the availability of funds, may award tuition assistance to exemplary teachers who want to become vice-principals in Hawaii's public schools, and who are:

(1)  Residents of the State, as defined by the board of regents pursuant to section [304A-402]; and

(2)  Taking courses that will lead to certification as a public school principal, on any campus of the University of Hawaii.

(b)  The superintendent shall adopt rules in accordance with chapter 91 to carry out the purposes of this section.  The rules shall include:

(1)  A definition of "exemplary teacher" as determined under section 302A-703(b);

(2)  Descriptions of the minimum academic qualification of students who may be awarded full or partial tuition assistance under this section;

(3)  Listings of acceptable fields of study, degrees, and periods of eligibility for students who may be awarded tuition assistance under this section;

(4)  Procedures for demonstrating the ongoing, satisfactory academic performance of students who have accepted tuition assistance under this section;

(5)  Explanations of any obligations for students who have accepted tuition assistance under this section;

(6)  Procedures for administratively transferring moneys for tuition assistance awarded under this section from the department of education to the University of Hawaii; and

(7)  Procedures for enforcing this subsection.

(c)  Chapters 42F, 103D, and 103F shall not apply to this section. [L 2001, c 256, pt of §1; am L 2006, c 75, §8]



§302A-705 - Hawaii principals academy.

[§302A-705]  Hawaii principals academy.  There is established within the department the Hawaii principals academy.  The academy shall support and train department complex area superintendents, principals, and prospective principals in areas including but not limited to:

(1)  Becoming better leaders;

(2)  Improving students' academic achievement, safety and well-being, and civic responsibility;

(3)  Collaborating with the school community councils;

(4)  Developing curriculum alignment;

(5)  Managing school budgets; and

(6)  Establishing partnerships with the private sector. [L 2004, c 51, §15]



§302A-706 - Teacher national board certification incentive program.

§302A-706  Teacher national board certification incentive program.  (a)  There is established within the department the teacher national board certification incentive program to recognize and support exemplary teaching practice by supporting public school teachers who have achieved national board certification under the certification program of the National Board for Professional Teaching Standards.  The teacher national board certification incentive program shall provide:

(1)  A $5,000 bonus per year for each public school teacher who maintains current national board certification;

(2)  $1,500 upon completing the certification program of the National Board for Professional Teaching Standards;

(3)  A reimbursement of the remainder of the national board certification application fee upon achievement of national board certification; and

(4)  An additional $5,000 bonus per year for each public school teacher who maintains current national board certification and who teaches at:

(A)  A school that is in restructuring under the No Child Left Behind Act, Public Law 107-110;

(B)  A school with a high turnover rate, as determined by the department;

(C)  A school that is not making adequate yearly progress, but is not in restructuring under the No Child Left Behind Act, Public Law 107-110; or

(D)  A hard-to-fill school, as determined by the department.

(b)  The incentive program shall include a mentoring component that encourages and enables national board-certified teachers to assist other teachers and share their teaching expertise. [L 2004, c 51, §38; am L 2007, c 228, §1]



§302A-707 - Felix stipend program special fund.

[§302A-707]  Felix stipend program special fund.  (a)  There is established the Felix stipend program special fund, into which shall be deposited all moneys received as repayment from students due to a breach in contractual agreements under the Felix stipend program, which offers tuition waivers for qualified candidates who enroll at the University of Hawaii in special education teacher programs at the undergraduate, post-baccalaureate, and graduate levels in exchange for their agreement to work for the department for a period of three to five years immediately following completion of their teacher preparation program.

(b)  The special fund shall be administered and used by the department to provide ongoing funding for the provision of tuition assistance to students for the Felix consent decree recruitment and retention program, or any successor programs, and related costs. [L 2007, c 276, §2]



§302A-708 - Career development opportunities.

[§302A-708  Career development opportunities.]  The department of education shall provide career pathways development and training opportunities to all school health aides in the school health services field and other fields within the department of education to ensure the opportunity for continued employment with the department of education. [L 2007, c 105, §4]



§302A-801 - Hawaii teacher standards board established.

D.  Hawaii Teacher Standards Board

Note

Subpart heading reenacted by L 2001, c 312, pt of §10.

Conviction of a teacher for sexual offense; suspension of license; procedure for license revocation (repealed July 1, 2010 or upon adoption of rules, whichever is earlier).  L 2008, c 164.

Professional development schools grant program.  L 2001, c 313.

§302A-801  Hawaii teacher standards board established.  (a)  There is established the Hawaii teacher standards board, which shall be placed within the department for administrative purposes only.  The board shall consist of fifteen members, including not less than six licensed teachers regularly engaged in teaching at the time of the appointment, three educational officers employed at the time of the appointment, the chairperson of the board of education or the chairperson's designee, the superintendent or the superintendent's designee, a representative of independent schools, the dean of the University of Hawaii college of education or the dean's designee, and two members of the public; provided that the dean's designee shall be chosen from the member institutions of the teacher education coordinating committee established under section 304A-1202.

(b)  Except for the chairperson of the board of education, superintendent, and dean of the college of education, the governor shall appoint the members of the board pursuant to section 26-34, from a list of qualified nominees submitted to the governor by the departments, agencies, organizations representative of the constituencies of the board, and current members of the board; provided that the two members of the public shall be from lists of qualified nominees submitted to the governor by the Hawaii Business Roundtable, Hawaii P-20 council, and Hawaii workforce development council.  To the extent possible, the board membership shall reflect representation of elementary and secondary school personnel from all islands.

(c)  Appointed board members shall serve not more than three consecutive three-year terms.

(d)  Board members shall receive no compensation.  When board duties require that a board member take leave of the board member's duties as a state employee, the appropriate state department shall allow the board member to be placed on administrative leave with pay and shall provide substitutes, when necessary, to perform that board member's duties.  Board members shall be reimbursed for necessary travel expenses incurred in the conduct of official board business.

(e)  The chairperson of the board shall be designated by the members of the board.

(f)  The board may employ an executive director for a term of up to four years, who shall be appointed by the board of education without regard to chapters 76 and 89; provided that the board shall submit a nominee to the board of education for approval or disapproval; provided further that if the nominee is disapproved, the board shall submit another nominee to the board of education for approval or disapproval.

The board may terminate the executive director's contract for cause; provided that the board shall submit the recommendation for termination to the board of education for approval or disapproval. [L 1996, c 89, pt of §2; am L 1999, c 218, §3; am L 2001, c 312, pt of §10; am L 2006, c 75, §9; am L Sp 2009, c 2, §2]

Cross References

Definitions, see §302A-501.



§302A-802 - Licensing standards; policies.

§302A-802  Licensing standards; policies.  (a)  The board shall establish licensing standards that govern teacher licensing in Hawaii.  Licensing standards established by the board shall be adopted as rules under chapter 91 unless otherwise specified in this subpart.

(b)  In the development of its standards, the board shall consider the existing teacher applicant pool that is available in the State and the level of the qualification of these applicants, as well as the nature and availability of existing preservice higher education teacher training programs.

(c)  The board shall adopt policies, exempt from chapters 91 and 92, to initiate the following:

(1)  Develop criteria allowing more individuals with trade or industry experience to teach in vocational, technical, and career pathway programs, and criteria for the issuance of permits allowing qualified individuals to teach when recommended by the superintendent.  The department shall be responsible for the review and acceptance of the relevant licenses, certificates, or other qualifications related to an individual's vocational, technical, or career pathway education-related experience that the department deems necessary for a permit.  The department shall have the authority to waive the requirement of a bachelor's degree to teach in a vocation, technical, or career pathway education program;

(2)  Develop a plan to accept teachers from any state as long as they have completed state-approved teacher education programs and pass relevant Hawaii teacher examinations or their equivalent;

(3)  Clarify the requirements, on a state-by-state basis, for out-of-state licensed teachers to obtain a license in Hawaii;

(4)  Develop a plan to facilitate licensing for those who intend to teach in Hawaii immersion programs, the island of Niihau, or any other extraordinary situation as defined by the superintendent or the superintendent's designee;

(5)  Pursue full teacher license reciprocity with all other states; and

(6)  Issue a license to a teacher with a valid out-of-state license who has passed similar, though not identical, tests in basic skills, pedagogy, and subject matter to those required for licensure in the State; provided that upon the effective date of the adoption of administrative rules addressing the recognition of out-of-state teacher licenses, those administrative rules shall supersede the requirements of this paragraph. [L 1996, c 89, pt of §2; am L 2001, c 312, pt of §10, §13; am L 2002, c 16, §18; am L 2005, c 159, §12; am L 2006, c 226, §2; am L 2007, c 146, §2]

Note

Notification to house and senate education committee chairs on adoption of rules relating to out-of-state teacher licenses.  L 2007, c 146, §3.



§302A-803 - Powers and duties of the board.

§302A-803  Powers and duties of the board.  (a)  In addition to establishing standards for the issuance and renewal of licenses and any other powers and duties authorized by law, the board's powers shall also include:

(1)  Setting and administering its own budget;

(2)  Adopting, amending, or repealing the rules of the board in accordance with chapter 91;

(3)  Receiving grants or donations from private foundations, and state and federal funds;

(4)  Submitting an annual report to the governor, the legislature, and the board of education on the board's operations and from the 2007-2008 school year, submitting a summary report every five years of the board's accomplishment of objectives, efforts to improve or maintain teacher quality, and efforts to keep its operations responsive and efficient;

(5)  Conducting a cyclical review of standards and suggesting revisions for their improvement;

(6)  Establishing licensing fees in accordance with chapter 91 and determining the manner by which fees are collected and subsequently deposited into the state treasury and credited to the Hawaii teacher standards board special fund;

(7)  Establishing penalties in accordance with chapter 91;

(8)  Issuing, renewing, revoking, suspending, and reinstating licenses;

(9)  Reviewing reports from the department on individuals hired on an emergency basis;

(10)  Applying licensing standards on a case-by-case basis and conducting licensing evaluations;

(11)  Preparing and disseminating teacher licensing information to schools and operational personnel;

(12)  Approving teacher preparation programs;

(13)  Administering reciprocity agreements with other states relative to licensing;

(14)  Conducting research and development on teacher licensure systems, beginning teacher programs, the assessment of teaching skills, and other related topics;

(15)  Participating in efforts relating to teacher quality issues, professional development related to the board's standards, and promotion of high teacher standards and accomplished teaching;

(16)  Adopting applicable rules and procedures; and

(17)  Adopting, amending, repealing, or suspending the policies and standards of the board.

(b)  If, in accordance with chapter 92, the board determines, on a case-by-case basis, that extenuating circumstances exist to justify the suspension, the board may temporarily suspend its rules, or any portion thereof.  The board shall establish, in accordance with chapter 91, procedures for the suspension of its rules.  When determining whether to suspend its rules, the board shall also establish the length of time for which the suspension shall be in effect.

(c)  The board, in accordance with chapter 92, may also amend licensing-related fees and set or amend other charges related to the performance of its duties. [L 1996, c 89, pt of §2; am L 1997, c 195, §2; am L 2000, c 106, §§1, 4; am L 2001, c 312, pt of §10 and §§12, 13 and c 314, §3; am L 2002, c 16, §19 and c 193, §4; am L 2003, c 3, §11; am L 2007, c 263, §§2, 4; am L Sp 2009, c 2, §§3, 5]



§302A-804 - Powers and duties of the department.

§302A-804  Powers and duties of the department.  [Repeal and reenactment on July 1, 2011.  L 2008, c 125, §4.]  The department shall retain all of its rights and powers except for the authority provided to the board under this subpart.  The department's powers and duties under this subpart shall be limited to:

(1)  Hiring, except in emergency situations as described in this chapter, licensed teachers to teach in their fields of licensing;

(2)  Reporting data annually to the board about the supply of, and demand for, teachers, including the identification of shortage areas, out-of-field teaching assignments, numbers of teachers teaching out-of-field, numbers and types of courses and classes taught by out-of-field teachers, and numbers and types of students taught by out-of-field teachers;

(3)  On an emergency and case-by-case basis, hiring unlicensed individuals; provided that:

(A)  A list of the names, work sites, teaching assignments, and progress toward licensing of these individuals shall be reported to the board and any changes shall be updated on a monthly basis by the department;

(B)  There are no properly licensed teachers for the specific assignments for which the individuals are being hired;

(C)  No individual may be employed by the department on an emergency basis for more than three years.  During this time, the individual shall demonstrate active pursuit of licensing in each year of employment; and

(D)  Notwithstanding subparagraph (3)(C), unlicensed individuals who have been hired on an emergency basis prior to July 1, 2008, shall attain licensure no later than four years from the date of their employment;

(4)  Submitting an annual report to the board documenting:

(A)  The number of emergency hires by subject matter areas and by schools;

(B)  The reasons and duration of employment for the emergency hiring enumerated in subparagraph (A);

(C)  Individual progress toward licensing; and

(D)  The department's efforts to address the shortages described in subparagraph (A); and

(5)  Providing any other information requested by the board that is pertinent to its powers and duties. [L 1996, c 89, pt of §2; am L 2001, c 312, pt of §10; am L 2008, c 125, §2]



§302A-805 - Teachers; license required; renewals.

§302A-805  Teachers; license required; renewals.  [Repeal and reenactment on July 1, 2010.  L Sp 2009, c 2, §12.]  (a)  Beginning July 1, 2002, all licenses shall be issued by the board.  No person shall serve as a half-time or full-time teacher in a public school without first having obtained a license from the board under this subpart.  All licenses issued by the board shall be valid only for the fields and levels specified on the licenses and shall be renewable every five years if the individual continues to:

(1)  Satisfy the board's licensing standards;

(2)  Show evidence of successful teaching in the previous five years; and

(3)  Satisfy the board's requirements for renewal of licenses.

(b)  Teachers whose licenses expire on June 30, 2002, or June 30, 2003, shall be granted an automatic extension of two years.

(c)  The board, at its discretion, through June 30, 2010, may grant additional extensions.  Any previously-approved extensions shall be deemed valid as issued.

(d)  No person shall be issued a license or teach on an emergency basis in the public schools without having first paid the fees established by the board in accordance with chapter 91. [L 1996, c 89, pt of §2; am L 1997, c 195, §3; am L 2000, c 106, §§2, 4; am L 2001, c 312, pt of §10, §12; am L 2004, c 10, §9; am L Sp 2009, c 2, §4]

Note

Interim policies for sharing information necessary for licensing and verifying status of teachers.  L Sp 2009, c 2.



§302A-805 - .

[§302A-805.5]  Approval of teacher education programs; professional development of teachers.  The board shall be responsible for approving teacher education programs that meet the standards established by the board.  The board may engage in efforts relating to the improvement of instruction through teacher education and professional development, and to attract qualified candidates for teacher training from among the high school graduates of the State. [L 2001, c 312, pt of §2]



§302A-805.6 - Efforts related to teacher quality.

[§302A-805.6]  Efforts related to teacher quality.  (a)  The board may participate in efforts relating to issues affecting teacher quality.  The board may conduct professional development activities related to its standards, and shall promote and support high teacher standards and accomplished teaching through means deemed appropriate by the board.

(b)  To remain current with trends and issues in teacher licensure systems, beginning teacher programs, the assessment of teaching skills, teacher development, and other related topics, the board shall participate in programs and attend conferences and training that address these topics.  The board may conduct research and development activities for the purpose of staying abreast of or better understanding these trends and issues. [L 2001, c 312, pt of §2]



§302A-806 - Hawaii teacher standards board special fund.

§302A-806  Hawaii teacher standards board special fund.  There is established within the state treasury a special fund to be known as the Hawaii teacher standards board special fund, into which shall be deposited all moneys received by the board in the form of appropriations, fees, fines, grants, donations, or revenues regardless of their source.  The special fund shall be administered by the department and used to pay the expenses of the board, including but not limited to the payment of all operational and personnel costs, and reimbursements to board members for travel expenses incurred. [L 1996, c 89, pt of §2; am L 2001, c 312, pt of §10; am L 2002, c 178, §5]

Note

Transfer of certain interest earnings to general fund until June 30, 2015.  L 2009, c 79, §30(a)(18).



§302A-807 - Refusal, suspension, revocation, and reinstatement of licenses.

§302A-807  Refusal, suspension, revocation, and reinstatement of licenses.  (a)  The board shall serve as the final adjudicator for appeals relating to licensing, including the issuance or nonissuance of licenses, and the suspension, nonrenewal, and revocation of licenses.

(b)  The board shall establish procedures for the conduct of proceedings for the consideration of requests filed with the board.  In every case to revoke or suspend a license, the board shall give the person concerned written notice that a request has been filed with the board.  The board shall conduct a hearing in conformity with chapter 91, and shall provide for confidentiality of the proceedings to protect the parties.  In all proceedings before it, the board may administer oaths, compel the attendance of witnesses and production of documentary evidence, and examine witnesses.  In case of disobedience by any person to any order of the board or to any subpoena issued by the board, or the refusal of any witness to testify to any matter that the person may be questioned lawfully, any circuit judge, on application of the board or a member thereof, shall compel obedience in the case of disobedience of the requirements of a subpoena issued by a circuit court or a refusal to testify.

(c)  Any applicant who has been refused a license, or any licensee whose license has been suspended or revoked, shall have the right to appeal the board's decision to the circuit court of the circuit in which the applicant or licensee resides in the manner provided in chapter 91; provided that out-of-state resident applicants shall file their appeals in the first circuit court.

(d)  Upon revocation of a license, the board may disclose the name, birthdate, social security number, and any other pertinent information about the former holder of the license:

(1)  To the department; and

(2)  For the purpose of exchanging information under chapter 315 with other national or state teacher certification agencies about school personnel who have had licenses revoked.

(e)  The board shall not renew or reinstate, or shall deny or suspend any license or application, if the board has received certification from an administering entity pursuant to chapter 436C that the licensee or applicant is in default or breach of any obligation under any student loan, student loan repayment contract, or scholarship contract that financed the licensee's or applicant's education, or has failed to comply with a repayment plan.

The board in receipt of a certification pursuant to chapter 436C shall, as applicable, and without further review or hearing:

(1)  Suspend the license;

(2)  Deny the application or request for renewal of the license; or

(3)  Deny the request for reinstatement of the license,

and unless otherwise provided by law, shall renew, reinstate, or grant the license only upon receipt of an authorization from the administering entity. [L 1996, c 89, pt of §2; am L 2001, c 312, pt of §10 and §13; am L 2002, c 16, §20 and c 226, §4; am L 2003, c 3, §12 and c 133, §5]



§302A-808 - Penalty.

§302A-808  Penalty.  Any person who engages in the profession of teaching in a public school without first being issued a license or hired on an emergency basis as defined in this chapter shall be fined not more than $500.  Any person who knowingly or intentionally violates this subpart by employing an individual as a public school teacher who does not possess a valid license or is not a department of education emergency hire as defined in this chapter may be fined not more than $500.  All fines shall be deposited into the Hawaii teacher standards board special fund. [L 1996, c 89, pt of §2; am L 2001, c 312, pt of §10; am L 2003, c 3, §13]



§302A-809 - REPEALED.

§302A-809  REPEALED.  L 2001, c 312, pt of §10.



§302A-831 - Purpose.

[E.]  Teachers' Housing

Note

This subpart E takes effect on July 1, 2008.  L 2005, c 204, §6.

§302A-831  Purpose.  The purpose of this subpart is to transfer the administration of the teachers' housing program from the Hawaii public housing authority to the department of education.  This subpart also establishes a revolving fund for the accounting and control of receipts and disbursements in connection with the department of education's functions of planning, constructing, repairing, maintaining, and operating housing programs for teachers employed and assigned by the department of education. [L 2005, c 204, pt of §1; am L 2007, c 249, §45]



§302A-832 - Teachers' housing program; administration.

[§302A-832]  Teachers' housing program; administration.  (a)  The department shall administer the teachers' housing program under this subpart.  The department shall:

(1)  Administer the teachers' housing revolving fund under section 302A-833;

(2)  Provide annual statements under section 302A-834;

(3)  Conduct annual reviews of units under section 302A-835; and

(4)  Perform any other duty necessary to effectuate this subpart.

(b)  The department may adopt rules pursuant to chapter 91 to effectuate this subpart. [L 2005, c 204, pt of §1]



§302A-833 - Teachers' housing revolving fund.

[§302A-833]  Teachers' housing revolving fund.  (a)  There is established in the state treasury a revolving fund to be known as the teachers' housing revolving fund to be administered by the department of education.  The director of finance shall transfer any moneys appropriated for the purposes of teacher housing to the teachers' housing revolving fund.  All unexpended balances of appropriations, allocations, allotments, special revolving funds, or other funds heretofore created and made available for the purposes of developing or administering teachers' housing projects shall be transferred to the teachers' housing revolving fund.  Notwithstanding any law to the contrary, all moneys, including refunds, reimbursements, and rentals, for housing from teacher tenants shall be deposited in the revolving fund.

(b)  The revolving fund may be used by the department of education for any and all of the purposes of teachers' housing, including the planning, construction, maintenance, and operation of teachers' housing, as well as for the salaries of the necessary personnel in charge thereof.

(c)  Whenever the governor determines that the amount in the teachers' housing revolving fund exceeds the requirements of the teacher housing program, the department shall transfer the excess to the state general fund. [L 2005, c 204, pt of §1]



§302A-834 - Annual statements.

[§302A-834]  Annual statements.  The department of education shall annually prepare for the director of human services and the director of finance a full, detailed description and financial statement of the planning, construction, repair, maintenance, and operation of teachers' housing. [L 2005, c 205, pt of §1]



§302A-835 - Annual review; disposal of units.

[§302A-835]  Annual review; disposal of units.  The department of education shall annually review the status of and necessity for subsidized teachers' housing throughout the State and, upon determination that any particular housing unit is no longer necessary, shall dispose of that unit by sale, demolition, or otherwise.  Any net proceeds from the disposal of a unit shall be paid to the governmental entity vested with fee title to the unit at the time of disposition, and any deficit incurred in the disposal shall be paid by the State. [L 2005, c 204, pt of §1]



§302A-851 - Purpose; establishment of program.

[F.]  School Health Services Program

Revision Note

Sections 302A-851 to 855, enacted as a new part, are redesignated as a subpart pursuant to §23G-15.

Cross References

Career development opportunities, see §302A-708.

Medically accurate sexuality health education, see §321-11.1.

[§302A-851]  Purpose; establishment of program.  The purpose of this [subpart] is to establish a statewide school health services program.  There shall be within the department a permanent comprehensive school health services program for grades kindergarten through twelve in all the public schools of this State.  It is in the general welfare of the State to protect, preserve, care for, and improve the physical and mental health of Hawaii's children by making available at the public schools first aid and emergency care, preventive health care, health appraisals and follow-ups, and health room facilities. [L 2007, c 105, pt of §2]



§302A-852 - Teenage health program.

[§302A-852]  Teenage health program.  The department, in cooperation with the department of health, may establish a statewide teenage health program designed to enhance self-esteem, facilitate communication between students and their parents, incorporate ho‘oponopono techniques in group discussions, expand peer counseling efforts, and provide more counseling opportunities.  In implementing this program, the department shall strive to respect and include the diverse needs and values of parents and teenagers served by the program. [L 2007, c 105, pt of §2]



§302A-853 - Department implementation.

[§302A-853]  Department implementation.  The department shall implement this program with the present health services now provided to those schools under the pilot project established under Act 130, Session Laws of Hawaii 1970, to each public school, and further provide the necessary number of health aides to serve each public school.  The department may provide health-related screening services at each public school.

School health aides may assist students by administering oral and topical medication, and in emergency situations, other premeasured medication; provided that:

(1)  If the student receiving the medication is a minor, a parent or guardian requests and authorizes the administration of medication;

(2)  The medication has been prescribed by a licensed physician, as defined in section 334-1, or by a practitioner with prescriptive authority;

(3)  The administration of the medication is with the approval of the department of health; and

(4)  The administration of the medication is necessary for the health of the student and for the student's attendance at school. [L 2007, c 105, pt of §2]



§302A-854 - School health aides.

[§302A-854]  School health aides.  All full-time school health aides employed in the department shall be employed and have their compensation fixed in accordance with chapter 76 and the appropriate collective bargaining agreement, executive order, executive directive, or rule; provided that the compensation shall be based on a six and one-half hour work day; provided further that:

(1)  The monthly rate of compensation for all school health aides employed less than full-time shall be based on the number of hours they actually work;

(2)  The monthly rate of compensation for full-time health aides so determined shall be multiplied by ten and then divided by twelve and the resulting amount shall be the employee's monthly salary payable over a twelve-month period; and

(3)  The health aides shall have the same working schedule and leave allowance as school teachers in the department. [L 2007, c 105, pt of §2]



§302A-855 - Rules.

[§302A-855]  Rules.  The superintendent of education shall adopt rules pursuant to chapter 91 for the purposes of this [subpart]. [L 2007, c 105, pt of §2]



§302A-901 - Specific definitions.

PART IV.  PROVISIONS AFFECTING SYSTEM STRUCTURE

A.  Specific Definitions

[§302A-901]  Specific definitions.  For the purposes of sections 302A-1154 to 302A-1163, "school" means any day care center, child care facility, headstart program, preschool, kindergarten, elementary, or secondary school, public or private, including any special school for children in the State. [L 1996, c 89, pt of §2]



§302A-1001 - Student bias.

B.  Accountability

[§302A-1001]  Student bias.  No person in the State, on the basis of sex, shall be excluded from participation in, be denied the benefits of, or be subjected to discrimination under any educational or recreational program or activity receiving state or county financial assistance or utilizing state or county facilities. [L 1996, c 89, pt of §2]

Cross References

Gender equity in sports, see §§302A-461 to 467.



§302A-1002 - Reporting of crime-related incidents.

[§302A-1002]  Reporting of crime-related incidents.  The board shall adopt rules pursuant to chapter 91 to:

(1)  Require a report to appropriate authorities from a teacher, official, or other employee of the department who knows or has reason to believe that an act has been committed or will be committed, which:

(A)  Occurred or will occur on school property during school hours or during activities supervised by the school; and

(B)  Involves crimes relating to arson, assault, burglary, disorderly conduct, dangerous weapons, dangerous drugs, harmful drugs, extortion, firearms, gambling, harassment, intoxicating drugs, marijuana or marijuana concentrate, murder, attempted murder, sexual offenses, rendering a false alarm, criminal property damage, robbery, terroristic threatening, theft, or trespass;

(2)  Establish procedures for disposing of any incident reported; and

(3)  Impose, in addition to any other powers or authority the department may have to discipline school officials, appropriate disciplinary action for failure to report these incidents, including probation, suspension, demotion, and discharge of school officials. [L 1996, c 89, pt of §2]

Cross References

Zero tolerance policy for drugs and weapons, see §302A-1134.6.

Attorney General Opinions

Bargained for random drug testing program for public school teachers with appropriate procedural protections is constitutional and would not violate either the federal or state Constitution.  If a court were to find such a program to violate either the federal or state Constitution, the doctrine of qualified immunity would bar personal liability for any state official; if a court were to impose personal liability, based upon past history and practice, the legislature would fund payment of the claims.  Att. Gen. Op. 08-1.



§302A-1003 - Indemnity upon reporting.

[§302A-1003]  Indemnity upon reporting.  The State shall indemnify and hold harmless anyone participating in good faith in making a report pursuant to section 302A-1002 from any civil liability that might otherwise be incurred or imposed by, or as a result of, the making of the report. [L 1996, c 89, pt of §2]



§302A-1004 - Educational accountability system; annual reports.

§302A-1004  Educational accountability system; annual reports.  (a)  The department shall implement a comprehensive system of educational accountability to motivate and support the improved performance of students and the education system.  This accountability system shall:

(1)  Include student accountability; school or collective accountability; individual professional accountability for teachers, principals, and other employees; and public accounting to parents, community members, businesses, higher education, media, and political leadership;

(2)  Link authority and resources to responsibility;

(3)  Define clear roles for all parties and lines of responsibility and mutual obligation and develop a collaborative process with stakeholders, including representatives of appropriate bargaining units, parents, administration, and students;

(4)  Assess and track measures of academic achievement, safety and well-being, and civic responsibility of individual students at selected grade levels and report trend data on these measures over time annually;

(5)  Invoke a full and balanced set of appropriate consequences for observed performance, including rewards and recognition for those schools that meet or exceed their goals, assistance to those that fall short, and sanctions for those that, given adequate assistance and ample time, continue to fail to meet goals;

(6)  Involve an annual statewide assessment program that provides a report card containing trend data on school, school complex, and system performance at selected benchmark grade levels with performance indicators in areas relating to student achievement, safety and well-being, and civic responsibility.  These performance indicators shall include but not be limited to:

(A)  Student performance relative to statewide content and performance standards; and

(B)  School attendance and dropout rates;

(7)  Require that teachers and administrators engage in the continuous professional growth and development that ensure their currency with respect to disciplinary content, leadership skill, knowledge, or pedagogical skill, as appropriate to their position.  This requirement may be established by the department in terms of credit hours earned or their equivalent in professional development activity certified by the department as appropriate in focus and rigor;

(8)  Establish an explicit link between professional evaluation results and individual accountability through professional development of the knowledge, skill, and professional behavior necessary to the position, by requiring that results of the professional evaluation be used by the department to prescribe professional development focus and content, as appropriate;

(9)  Include an annual statewide fiscal accountability program, which includes a published report card that contains trend data on school, school complex, and systemwide plans and results, including:

(A)  Amounts allocated;

(B)  Amounts expended;

(C)  Amounts carried over; and

(D)  Any significant changes to the budget, with an explanation for the change;

(10)  Include an evaluation of the effectiveness of complex area superintendents and principals in supporting:

(A)  Students' academic achievement, safety and well-being, and civic responsibility; and

(B)  The satisfaction of stakeholders affected by the work of the complex area superintendents and principals, which may be measured by broadbased surveys; and

(C)  Fiscal accountability.

(b)  The department shall submit to the legislature, the governor, and the board of education at least twenty days prior to the convening of each regular legislative session a report of the specifics of the implementation of the comprehensive accountability system, as well as the fiscal requirements and legislative actions necessary to maintain and improve the accountability system.

(c)  The department shall submit to the legislature and to the governor, at least twenty days prior to the convening of each regular session, an educational status report that includes but is not limited to the following:

(1)  Results of school-by-school assessments of educational outcomes;

(2)  Summaries of each school's standards implementation design;

(3)  Summary descriptions of the demographic makeup of the schools, with indications of the range of these conditions among schools within Hawaii;

(4)  Comparisons of conditions affecting Hawaii's schools with the conditions of schools in other states;

(5)  Other such assessments as may be deemed appropriate by the board; and

(6)  Any other reports required by this section.

(d)  The department shall provide electronic access to computer-based financial management, student information, and other information systems to the legislature and the auditor.  The department shall submit to the legislature and to the governor, at least twenty days prior to the convening of each regular session, a school-by-school expenditure report that includes but is not limited to the following:

(1)  The financial analysis of expenditures by the department with respect to the following areas:

(A)  Instruction, including face-to-face teaching, and classroom materials;

(B)  Instructional support, including pupil, teacher, and program support;

(C)  Operations, including non-instructional pupil services, facilities, and business services;

(D)  Other commitments, including contingencies, capital improvement projects, out-of-district obligations, and legal obligations; and

(E)  Leadership, including school management, program and operations management, and district management; and

(2)  The measures of accuracy, efficiency, and productivity of the department, districts, and schools in delivering resources to the classroom and the student.

(e)  The superintendent of education is responsible for the development and implementation of an educational accountability system.  The system shall include consequences and shall be designed through a collaborative process involving stakeholders that shall include parents, community members, the respective exclusive representatives, as well as others deemed appropriate by the superintendent.

For the purposes of this section, negotiations under chapter 89 shall be between the superintendent or the superintendent's designee and the respective exclusive representative, and shall be limited to the impact on personnel arising from the superintendent's decision in implementing the educational accountability system.  After the initial agreement is negotiated, provisions on the impact of the accountability on personnel may be reopened only upon mutual agreement of the parties. [L 1996, c 89, pt of §2; am L 1999, c 74, §2 and c 199, §2; am L 2000, c 238, §1; am L 2004, c 51, §56]



§302A-1101 - Department of education; board of education; superintendent of education.

C.  Organization

§302A-1101  Department of education; board of education; superintendent of education.  (a)  There shall be a principal executive department to be known as the department of education, which shall be headed by an elected policy-making board to be known as the board of education.  The board shall have power in accordance with law to formulate statewide educational policy, adopt student performance standards and assessment models, monitor school success, and to appoint the superintendent of education as the chief executive officer of the public school system.

(b)  The board shall appoint, and may remove, the superintendent by a majority vote of its members.  The superintendent:

(1)  May be appointed without regard to the state residency provisions of section 78-1(b);

(2)  May be appointed for a term of up to four years; and

(3)  May be terminated only for cause.

(c)  The board shall invite the senior military commander in Hawaii to appoint a nonvoting military representative to the board, who shall serve for a two-year term without compensation.  As the liaison to the board, the military representative shall advise the board regarding state education policies and departmental actions affecting students who are enrolled in public schools as family members of military personnel.  The military representative shall carry out these duties as part of the representative's official military duties and shall be guided by applicable state and federal statutes, regulations, and policies and may be removed only for cause by a majority vote of the members of the board.

(d)  The board shall appoint the charter school review panel, which shall serve as the charter authorizer for charter schools, with the power and duty to issue charters, oversee and monitor charter schools, hold charter schools accountable for their performance, and revoke charters. [L 1996, c 89, pt of §2; am L 2000, c 257, §1; am L 2006, c 298, §10; am L 2007, c 115, §5]



§302A-1102 - Department of education; statewide and regional administrative services.

[§302A-1102]  Department of education; statewide and regional administrative services.  The department shall serve as the central support system responsible for the overall administration of statewide educational policy, interpretation, and development of standards for compliance with state and federal laws, and coordination and preparation of a systemwide budget for the public schools.  The department may establish regional administrative units to provide administrative support to the schools for personnel, fiscal, and procurement services.  The regional administrative units may also be assigned responsibility for the administration and operation of special education programs and special schools. [L 1996, c 89, pt of §2]



§302A-1103 - Principal; authority and responsibility.

§302A-1103  Principal; authority and responsibility.  The role of the principal shall include but not be limited to overseeing the day-to-day management of the school, the primary function of which is to develop and deliver instructional services to students in accordance with statewide educational policy and to enable students to meet or exceed statewide academic standards.  The principal shall:

(1)  Ensure that the curriculum facilitates the achievement of the statewide student performance standards adopted for the public school system;

(2)  Develop and present to the school community council for its review and approval, academic and financial plans relating to the school;

(3)  Exercise authority over the implementation of the budget, policies, and operations of the school; and

(4)  Collaborate with other principals in the principal's school complex to ensure that:

(A)  Logical, sequential curricula are adopted within the school complex;

(B)  Best practices are shared among and implemented by schools within the school complex;

(C)  The goals and objectives of the school complex are being met;

(D)  The use of school complex-based personnel and contractors who divide their time between more than one school in a school complex is coordinated to maximize efficiency; and

(E)  The passage of students through the continuum of grades is coordinated in a manner consistent with section 302A-1004. [L 1996, c 89, pt of §2; am L 2004, c 51, §16 and c 221, §10]



§302A-1104 - Learning support centers.

[§302A-1104]  Learning support centers.  Beginning with the 1995-1996 school year and until June 30, 1999, school-level support for curriculum and instruction shall be provided through learning support centers to be governed by schools within each complex.  The centers shall assist school personnel in the delivery of instructional services by providing support through curriculum development, student assessment, staff development, and resource allocation.  The types of services offered and the manner in which these services are provided by the centers, as well as the prioritization and allocation of available resources, shall be determined by policies established by each complex.  Any regional administrative units established by the department shall be assigned all administrative functions and provide administrative support to the learning support centers. [L 1996, c 89, pt of §2]



§302A-1105 - Compensation; expenses.

§302A-1105  Compensation; expenses.  Board of education members shall be allowed:

(1)  Compensation at the rate of $100 per day for each day's actual attendance at meetings;

(2)  Transportation fares between islands and abroad; and

(3)  Personal expenses at the rates specified by the board while attending board meetings or while on official business as authorized by the chairperson, when the board meetings or official business require a board member to leave the island upon which the board member resides. [L 1996, c 89, pt of §2; am L 2002, c 148, §28]

Cross References

Qualifications, etc., and election of board of education, see chapter 13.



§302A-1106 - Organization; quorum; meetings.

§302A-1106  Organization; quorum; meetings.  (a)  The board shall elect from its own membership a chairperson and a vice-chairperson.  A majority of all members to which the board is entitled shall constitute a quorum to do business and the concurrence of a majority of all members to which the board is entitled shall be necessary to make any action of the board valid; provided that due notice shall have been given to all members of the board or a bona fide attempt shall have been made to give due notice to all members of the board to whom it was reasonably practicable to give due notice.  Meetings shall be called and held, at the call of the chairperson or by a quorum, as often as may be necessary for the transaction of the department's business.

(b)  Chapter 92 notwithstanding, from the convening of the legislature in regular session to adjournment sine die of each regular session, and during each special session of the legislature, the board may file any notice that specifies only legislation or legislation-related agenda items, no fewer than two calendar days before the meeting. [L 1996, c 89, pt of §2; am L 2009, c 24, §2]



§302A-1106.5 - Board of education; community meetings.

[§302A-1106.5]  Board of education; community meetings.  The board shall hold not less than two community meetings annually in each departmental school district in addition to their regular meetings to discuss and receive input from the community on public education and public library issues.  The board chairperson shall designate board members to attend the community meetings.  These community meetings shall not be held for the purpose of formulating educational policy.  The community meetings shall be exempt from sections 92-2.5, 92-7, 92-9, and 92-41, provided that the board shall give written public notice of each community meeting.  The meeting notice shall indicate the date, time, and place of the meeting, and shall be filed in the office of the lieutenant governor and in the board's office for public inspection six calendar days before the meeting.  The notice shall also be posted at the site of the meeting. [L 2004, c 51, §58]



§302A-1107 to 1109 - REPEALED.

§§302A-1107 to 1109  REPEALED.  L 1996, c 160, §§1 to 3.



§302A-1110 - Educational districts not applicable.

[§302A-1110]  Educational districts not applicable.  The educational districts established by section 4-1 shall not be applicable to, nor alter, the school board or departmental school districts, established by section 13-1, or the school districts established for administrative purposes by the department. [L 1996, c 89, pt of §2]



§302A-1111 - Duties of superintendent.

§302A-1111  Duties of superintendent.  (a)  Under policies established by the board, the superintendent shall be designated as the chief executive officer of the public school system having jurisdiction over the internal organization, operation, and management of the public school system, as provided by law; and shall administer programs of education and public instruction throughout the State, including education at the preschool, primary, and secondary school levels, and such other programs as may be established by law.

(b)  Except as otherwise provided, the superintendent shall sign all drafts for the payment of moneys, all commissions and appointments, all deeds, official acts, or other documents of the department.  The superintendent may use a printed facsimile signature in approving appointments, contracts, and other documents. [L 1996, c 89, pt of §2; am L 2006, c 126, §1]



§302A-1112 - Rules.

[§302A-1112]  Rules.  Subject to chapter 91, the board may adopt rules for the government of all teachers, educational officers, other personnel, and pupils, and for carrying out the transaction of its business. [L 1996, c 89, pt of §2]



§302A-1113 - Seal.

[§302A-1113]  Seal.  The department shall adopt a seal, the impression of which shall be necessary to authenticate all of its appointments, commissions, final acts of the nature of record, and all other documents issued by it.  Upon authorization by the superintendent, a facsimile impression of the seal may be used to authenticate these documents. [L 1996, c 89, pt of §2]



§302A-1114 - Power of appointment, removal.

§302A-1114  Power of appointment, removal.  The department, from time to time, may appoint and remove such teachers, educational officers, and other personnel as may be necessary for carrying out the purposes of sections 302A-201, 302A-301, 302A-401 to 302A-410, 302A-601, 302A-1001 to 302A-1004, 302A-1101 to 302A-1122, 302A-1301 to 302A-1305, 302A-1401 to 302A-1403, and 302A-1501 to 302A-1506, and regulate their duties, powers, and responsibilities, when not otherwise provided by law. [L 1996, c 89, pt of §2; am L 1999, c 62, §4]

Note

Section 302A-601 referred to in text is repealed.



§302A-1115 - REPEALED.

§302A-1115  REPEALED.  L 2007, c 41, §2.



§302A-1116 - Authority to create temporary positions.

[§302A-1116]  Authority to create temporary positions.  The department may create temporary positions as it deems necessary; provided that:

(1)  The department's expenditures shall not exceed its allocated budget;

(2)  The term of each position shall not exceed one year; and

(3)  The department shall report the creation of temporary positions to the department of budget and finance. [L 1996, c 89, pt of §2]



§302A-1117 - Records, evidence.

[§302A-1117]  Records, evidence.  The department shall cause all its proceedings, doings, and acts to be recorded, and these records, from time to time, shall be filed in the archives of the department.  A certified copy of a record or any portion thereof, when signed by the superintendent under the seal of the department, shall be competent evidence of all it contains in any court. [L 1996, c 89, pt of §2]

Cross References

Public records, see chapter 92.



§302A-1118 - Publications by department.

[§302A-1118]  Publications by department.  The department may prepare or cause to be prepared, printed, and published, such reports, pamphlets, duplicate certificates, outlines of courses, etc., as in the discretion of the department may seem advisable, and sell or dispose of the publications.  All sums of money received from the sale of the publications shall be deposited to the credit of the general fund of the State. [L 1996, c 89, pt of §2]



§302A-1119 - REPEALED.

§302A-1119  REPEALED.  L 1997, c 144, §14.



§302A-1120 - Public library system; board control.

[§302A-1120]  Public library system; board control.  The board, through the state librarian, shall have direct control of the public library system, but not including school libraries.  The board may adopt rules under chapter 91 for the purpose of this section. [L 1996, c 89, pt of §2]



§302A-1121 - REPEALED.

§302A-1121  REPEALED.  L 1997, c 144, §15.



§302A-1122 - Gifts.

[§302A-1122]  Gifts.  The board may receive and manage moneys or other property, real, personal, or mixed, that may be given, bequeathed, devised, or in any manner received from sources other than the legislature or any federal appropriation for the purposes of the department.  All such moneys received by, or on behalf of, the department shall be paid into the state treasury, and all such moneys are appropriated for the use of the department.  The board shall cause to be kept suitable books of accounts wherein shall be recorded each gift, the essential facts of its management, and the expenditure of the income. [L 1996, c 89, pt of §2]



§302A-1123 , 1123 - .

§§302A-1123, 1123.5, 1123.6  REPEALED.  L 1999, c 62, §§6 to 8.



§302A-1124 - Mandate to initiate school community councils.

§302A-1124  Mandate to initiate school community councils.  (a)  The department, through the board and its superintendent, shall establish a school community council system under which each public school, excluding charter schools, shall create and maintain a school community council.  Each school community council shall:

(1)  Review and evaluate the school's academic plan and financial plan, and either recommend revisions of the plans to the principal, or recommend the plans for approval by the complex area superintendent;

(2)  Ensure that the school's academic and financial plans are consistent with the educational accountability system under section 302A-1004;

(3)  Participate in principal selection and evaluation, and transmit any such evaluations to the complex area superintendent; and

(4)  Provide collaborative opportunities for input and consultation.

(b)  School community councils shall be exempt from the requirements of chapters 91 and 92.  The school community councils shall:

(1)  Make available the notices and agendas of public meetings:

(A)  At a publicly accessible area in the school's administrative office so as to be available for review during regular business hours; and

(B)  On the school's internet web site,

not less than six calendar days prior to the public meeting, unless a waiver is granted by the superintendent in the case of an emergency; and

(2)  Make available the minutes from public meetings on a timely basis in:

(A)  The school's administrative office so as to be available for review during regular business hours; and

(B)  On the school's internet web site.

(c)  Complex area superintendents may require revisions to a school's academic and financial plans if the plans are in violation of law or conflict with statewide educational policies and standards, or are otherwise in the best interests of the school.

(d)  The superintendent of education may recommend to the board of education dissolution of a school community council and establish an interim school community council if the school community council engages in any act or omission that would constitute gross negligence, wilful and wanton misconduct, or intentional misconduct.  The superintendent may recommend to the board the removal of any member of a school community council.  The superintendent shall appoint or facilitate the creation of an interim school community council at any school that has not established a council or has had its council dissolved.  In appointing or facilitating the creation of an interim school community council at any school that has had its council dissolved, the superintendent may appoint individuals who were previously members of the council.

(e)  Unless otherwise specified, each school community council shall establish policies governing the council's composition, election, staggered terms of office for members, operation, and vacancies; provided that:

(1)  The number of school personnel [on] any school community council shall be equal to the number of primary stakeholders on the school community council;

(2)  At the elementary and middle school levels, each school community council shall be composed of the principal and at least one member representing each of the following groups:

(A)  Parents elected by ballots distributed among and collected from the parents of the school’s students;

(B)  Teachers elected by ballots distributed among and collected from teachers of the school;

(C)  Noncertificated school personnel elected by ballots distributed among and collected from noncertificated personnel of the school;

(D)  Community representatives elected by ballots distributed among and collected from parents of the school's students; and

(E)  Student representatives selected by the student council of the school; and

(3)  At the high school level, each school community council shall be composed of the principal and at least one member representing each of the following groups:

(A)  Parents elected by ballots distributed among and collected from parents of the school’s students;

(B)  Teachers elected by ballots distributed among and collected from teachers of the school;

(C)  Noncertificated school personnel elected by ballots distributed among and collected from noncertificated personnel of the school;

(D)  Community representatives elected by ballots distributed among and collected from the parents of the school's students; and

(E)  Student representatives selected by the student council of the school.

For the purposes of this subsection, "primary stakeholders" means students, parents, and community members.

(f)  School community councils shall elect officers, including:

(1)  A chairperson;

(2)  A vice-chairperson;

(3)  A secretary; and

(4)  Other officers as needed to perform stated duties in support of the work of the council.

(g)  The principal shall have the authority to set aside any decision made by the school community council if the principal determines it to be in the best interests of the school; provided that the principal notifies the school community council.  If the school community council opposes a decision of the principal, an appeal shall first be brought to the complex area superintendent for resolution and, if necessary, to the superintendent and, finally, to the board of education.

(h)  Complex area superintendents shall assist the school community councils and principals within their respective complex areas in:

(1)  Obtaining the support and services of the department; and

(2)  Ensuring the progress and success of the school's academic and financial plan. [L 1996, c 89, pt of §2; am L 2004, c 51, §25 and c 221, §11; am L 2005, c 174, §1; am L 2006, c 298, §11]



§302A-1125 - Educational objectives.

[§302A-1125]  Educational objectives.  The board shall formulate such policy and exercise such control as may be necessary to define a common set of educational goals that the schools subject to the school/community-based management system shall be responsible for fulfilling.  The board shall also be responsible for formulating standards for measuring the efforts of each participating school toward achieving those goals each year.  The participating schools shall be free to use all reasonable means to accomplish those goals with the resources available to them. [L 1996, c 89, pt of §2]



§302A-1126 - Waiver of policy, rule, or procedures.

§302A-1126  Waiver of policy, rule, or procedures.  Any state agency that may be required to act under state law on a matter affecting an individual school or its school community, shall waive otherwise applicable policies, rules, or procedures when requested to do so by a school community council unless the agency, within thirty days, can justify a denial to the appropriate authority.  The board shall adopt procedures necessary to process waivers initiated by a school community council.  Any general waiver of policy, rule, or procedures granted by the board to a specific school or schools may be extended by the board to apply to other schools under comparable circumstances.  This section shall apply to collective bargaining agreements as provided for in all relevant collective bargaining agreements negotiated pursuant to chapter 89. [L 1996, c 89, pt of §2; am L 2004, c 51, §26]



§302A-1127 - Rules.

[§302A-1127]  Rules.  The board may adopt rules under chapter 91 to implement sections 302A-202, 302A-1124 to 302A-1126, and 302A-1507. [L 1996, c 89, pt of §2]

Note

Section 302A-202 referred to in text is repealed.



§302A-1128 - Department powers and duties.

§302A-1128  Department powers and duties.  (a)  The department shall have entire charge and control and be responsible for the conduct of all affairs pertaining to public instruction in the public schools the department establishes and operates, including operating and maintaining the capital improvement and repair and maintenance programs for department and school facilities.  The department may establish and maintain schools for secular instruction at such places and for such terms as in its discretion it may deem advisable and the funds at its disposal may permit.  The schools may include high schools, kindergarten schools, schools or classes for pregrade education, boarding schools, Hawaiian language medium education schools, and evening and day schools.  The department may also maintain classes for technical and other instruction in any school where there may not be pupils sufficient in number to justify the establishment of separate schools for these purposes.

(b)  The department shall regulate the courses of study to be pursued in all grades of the public schools it establishes and operates, and classify them by methods the department deems proper; provided that:

(1)  The course of study and instruction shall be regulated in accordance with the statewide performance standards established under section 302A-201;

(2)  All pupils shall be progressively competent in the use of computer technology; and

(3)  The course of study and instruction for the first twelve grades shall provide opportunities for all students to develop competency in a language in addition to English.

The department shall develop statewide educational policies and guidelines based on this subsection without regard to chapter 91.

For the purposes of this subsection, the terms "progressively competent in the use of computer technology" and "competency in a language in addition to English" shall be defined by policies adopted by the board.  The board shall formulate statewide educational policies allowing the superintendent to exempt certain students from the requirements of paragraphs (2) and (3) without regard to chapter 91.

(c)  Nothing in this section shall interfere with those persons attending a summer school. [L 1996, c 89, pt of §2; am L 1998, c 309, §2; am L 1999, c 190, §1; am L 2000, c 20, §1; am L 2003, c 220, §2; am L 2004, c 133, §4; am L 2005, c 189, §4; am L 2006, c 298, §19]

Cross References

Hawaiian language medium education, see chapter 302H.

Transcription of instructional materials, see §103-72.

Law Journals and Reviews

"Officially" What?  The Legal Rights and Implications of `Ōlelo Hawai`i.  30 UH L. Rev. 243.



§302A-1129 - Schools; opening and closing.

[§302A-1129]  Schools; opening and closing.  The board may open new schools or close existing schools. [L 1996, c 89, pt of §2]



§302A-1130 - Public schools special fees and charges; grouping of students.

§302A-1130  Public schools special fees and charges; grouping of students.  (a)  The department may assess and collect special fees and charges from students for co-curricular activities.

(b)  Special fees and charges collected from students for co-curricular activities shall be deposited into insured checking or savings accounts and expended by each individual school.

(c)  The department may group students within any public school in accordance with their abilities and educational needs. [L 1996, c 89, pt of §2; am L 2003, c 187, §9; am L 2004, c 220, §4]



§302A-1130.5 - Textbook replacement fees, restitution; textbook list.

§302A-1130.5  Textbook replacement fees, restitution; textbook list.  (a)  The department may assess and collect special fees and charges from students who negligently break, damage, lose, or destroy school textbooks, instructional materials, library books, equipment, or supplies as determined by the principal.  Any student found to be responsible for the loss, destruction, breakage, or damage of school textbooks, instructional materials, library books, equipment, or supplies, shall make restitution to the school, including the payment by the student or the student's parents or guardians, of the actual replacement costs.  Any fees collected pursuant to this subsection shall be deposited into the textbook and instructional materials fee special account established in [section] 302A-1130.6.

(b)  No student shall be required to make restitution unless the student and the student's parents or guardians have been notified and have been given an opportunity to be heard before the principal of the school on the charge that the student was responsible for the loss, destruction, breakage, or damage of school textbooks, instructional materials, library books, equipment, or supplies.

(c)  If the principal, upon a hearing on the charge, has reasonable cause to believe that the student is responsible for the loss, destruction, breakage, or damage of school textbooks, instructional materials, library books, equipment, or supplies, the principal shall design a restitution program that shall be submitted to the student and the student's parents or guardians for agreement in writing.

If restitution is made in this fashion, then no information about the charge, the hearing, and the actions taken shall be communicated to any person not directly involved in the proceedings.

If the student and student's parents or guardians do not agree with the determination made by the principal, the principal shall report the determination and the findings made by the principal and transfer all records and documents regarding the investigation to the complex area superintendent for any further action.

(d)  Each school shall make available a copy of the current list of textbooks and instructional materials upon the request of a student or a parent or guardian of a student attending the school.  The list shall be available not later than the tenth day of class in each school year.

(e)  Notwithstanding any other provisions in this section to the contrary, the State may elect to bring any appropriate action for the recovery of all damages to school properties.  Nothing in this section shall limit the right of the State to bring any action against any person to recover the damages. [L 2001, c 239, §2; am L 2004, c 220, §5]



§302A-1130.6 - Textbook and instructional materials fee special account.

[§302A-1130.6]  Textbook and instructional materials fee special account.  There is established within the department a textbook and instructional materials fee special account, into which shall be deposited all fees and charges collected from students or their parents or guardians pursuant to section 302A‑1130.5.  Disbursements from this special account shall be expended by the department for the purposes of purchasing, replacing, or repairing school textbooks, instructional materials, library books, equipment, or supplies. [L 2004, c 220, §1]

Note

Transfer of certain interest earnings to general fund until June 30, 2015. L 2009, c 79, §30(a)(19).



§302A-1131 - REPEALED.

§302A-1131  REPEALED.  L 2004, c 219, §3.



§302A-1132 - Attendance compulsory; exceptions.

[§302A-1132]  Attendance compulsory; exceptions.  (a)  Unless excluded from school or excepted from attendance, all children who will have arrived at the age of at least six years, and who will not have arrived at the age of eighteen years, by January 1 of any school year, shall attend either a public or private school for, and during, the school year, and any parent, guardian, or other person having the responsibility for, or care of, a child whose attendance at school is obligatory shall send the child to either a public or private school.  Attendance at a public or private school shall not be compulsory in the following cases:

(1)  Where the child is physically or mentally unable to attend school (deafness and blindness excepted), of which fact the certificate of a duly licensed physician shall be sufficient evidence;

(2)  Where the child, who has reached the fifteenth anniversary of birth, is suitably employed and has been excused from school attendance by the superintendent or the superintendent's authorized representative, or by a family court judge;

(3)  Where, upon investigation by the family court, it has been shown that for any other reason the child may properly remain away from school;

(4)  Where the child has graduated from high school;

(5)  Where the child is enrolled in an appropriate alternative educational program as approved by the superintendent or the superintendent's authorized representative in accordance with the plans and policies of the department, or notification of intent to home school has been submitted to the principal of the public school that the child would otherwise be required to attend in accordance with department rules adopted to achieve this result; or

(6)  Where:

(A)  The child has attained the age of sixteen years;

(B)  The principal has determined that:

(i)  The child has engaged in behavior which is disruptive to other students, teachers, or staff; or

(ii)  The child's non-attendance is chronic and has become a significant factor that hinders the child's learning; and

(C)  The principal of the child's school, and the child's teacher or counselor, in consultation with the child and the child's parent, guardian, or other adult having legal responsibility for or care of the child, develops an alternative educational plan for the child.  The alternative educational plan shall include a process that shall permit the child to resume school.

The principal of the child's school shall file the plan made pursuant to subparagraph (C) with the child's school record.  If the adult having legal responsibility for or care of the child disagrees with the plan, then the adult shall be responsible for obtaining appropriate educational services for the child.

(b)  Any employer who employs a child who is excused from school attendance in accordance with subsection (a)(2) shall notify the child's school within three days upon termination of the child's employment. [L 1996, c 89, pt of §2 and am c 162, §2]

Cross References

Kindergartens; attendance, see §302A-411.



§302A-1133 - Emergency measures.

[§302A-1133]  Emergency measures.  The department of health may implement emergency measures to refuse, modify, or limit attendance at any school in the State pursuant to section 321-1 if it is determined that there is imminent danger of an epidemic or serious outbreak of communicable disease. [L 1996, c 89, pt of §2]



§302A-1133.5 - Parent and guardian accountability for compliance with student code of conduct.

§302A-1133.5  Parent and guardian accountability for compliance with student code of conduct.  (a)  The department shall inform all parents and guardians of the student code of conduct and of their responsibilities with respect to ensuring that their children comply with the code.  The department also shall provide assistance and advice to parents and guardians in meeting their responsibilities under the code.

(b)  The failure of a student to meet the requirements for regular attendance and punctuality shall subject the student's parent, parents, or guardian to the penalties provided in section 302A-1135.  Destruction of school property by a student, in addition to all other legal action that may be taken, shall subject the student's parent, parents, or guardian to proceedings under section 302A-1130.5 or 302A-1153, as appropriate. [L 1997, c 361, §2; am L 2006, c 38, §5]



§302A-1134 - Exclusion from school.

§302A-1134  Exclusion from school.  (a)  If for any reason a child becomes a detriment to the morals or discipline of any school, the child may be precluded from attending school by the principal, with the approval of the complex area superintendent.  The department shall seek the active participation of other public and private agencies in providing help to these children before and after they have left school.  An appeal may be taken on behalf of the child to the superintendent of education within ten days from the date of such action.

(b)  Any child who, while attending school, is found to be in possession of a firearm, shall be excluded from attending school for not less than one year.  The due process procedures of chapter 19 of the Department of Education, Hawaii Administrative Rules, shall apply to any child who, while attending school, is alleged to be in possession of a firearm.  The superintendent, on a case-by-case basis, may modify the exclusion of a child found to be in possession of a firearm while attending school.  If a child is excluded from attending school, the superintendent shall ensure that substitute educational activities or other appropriate assistance shall be provided.  The superintendent shall submit to the United States Department of Education, the state board of education, and the legislature an annual report indicating the number of students excluded, the types of firearms found in their possession, and the schools from which they were excluded.

(c)  No child who is seventeen years of age or over shall be admitted to the ninth grade of a public four-year high school, and no child who is eighteen years of age or over shall be admitted to the tenth grade of a public senior high school, except upon the written permission of the superintendent when in the superintendent's opinion the facts warrant admission. [L 1996, c 89, pt of §2 and am c 90, §3; am L 2003, c 187, §10]



§302A-1134.5 - REPEALED.

§302A-1134.5  REPEALED.  L 2000, c 274, §3.



§302A-1134.6 - Zero tolerance policy.

§302A-1134.6  Zero tolerance policy.  (a)  Any child who possesses, sells, or uses a dangerous weapon or switchblade knife, while attending school or while attending department-supervised activities held on or off school property, may be excluded from attending school for up to ninety-two school days, as determined by the principal and approved by the superintendent or other individuals designated pursuant to rules adopted by the board.

(b)  Except as provided in subsection (f), any child who possesses, sells, consumes, or uses intoxicating liquor or illegal drugs, while attending school or while attending department-supervised activities held on or off school property, may be excluded from attending school for up to ninety-two school days, as determined by the principal and approved by the superintendent or other individuals designated pursuant to rules adopted by the board.

(c)  Except as provided in subsection (f), any child who reasonably appears to have consumed or used intoxicating liquor or illegal drugs prior to attending school or attending department-supervised activities held on or off school property, may be excluded from attending school for up to ninety-two school days, as determined by the principal and approved by the superintendent or other individuals designated pursuant to rules adopted by the board.

(d)  In any case of exclusion from school, the due process procedures as set forth in the provisions of Hawaii administrative rules relating to student discipline shall apply.

(e)  If a child is excluded from attending school for more than ten days, the superintendent or the superintendent's designee shall ensure that substitute educational activities or other appropriate assistance are provided, such as referral for appropriate intervention and treatment services, as determined by the principal in consultation with the appropriate school staff.

(f)  A child determined to be in violation of subsection (b) or (c) shall be subject to the department's disciplinary rules; provided that:

(1)  The school shall administer a screening tool approved by the department to determine whether there is a need for the child to be referred for a substance abuse assessment;

(2)  The child shall be allowed to return to school earlier than the department's original disciplinary determination; provided that the child gives the school evidence of the following:

(A)  A substance abuse assessment has been completed; and

(B)  The child is progressing toward clinical discharge from any substance abuse treatment or substance abuse counseling recommended by the substance abuse assessment;

(3)  If the substance abuse assessment finds that the child does not need substance abuse treatment or substance abuse counseling, the school may allow the child to return to school earlier than originally indicated; provided that:

(A)  The child provides a certified copy of the assessment; and

(B)  The child's parent or legal guardian consents to the child and the child's family receiving follow-up counseling or other student support services to be provided by the department.

In determining whether to allow the child to return to school early, the school administrator shall review and determine the nature and severity of the offense, the impact of the offense on others, the age of the offender, and whether the offender is a repeat offender; and

(4)  For the child's first violation of subsection (b) or (c), if the child provides evidence of clinical discharge from the substance abuse treatment program or substance abuse counseling, all records of disciplinary action relating to the original offense shall be expunged.  For the purposes of this paragraph, "expunged" means the records of substance abuse assessment shall be segregated and kept confidential but shall be destroyed upon graduation of the child.

(g)  For purposes of this section:

"Dangerous weapon" means a dirk, dagger, butterfly knife, blackjack, slug shot, billy, metal knuckles, or other instrument whose sole design and purpose is to inflict bodily injury or death; provided that firearms are excluded from this definition.

"Illegal drugs" means the possession, distribution, ingestion, manufacture, sale, or delivery of substances which are prohibited under chapter 329 and chapter 712, part IV.

"Switchblade knife" is as defined in section 134-52.

(h)  The board of education shall adopt rules in accordance with chapter 91 to implement this section. [L 2000, c 274, §§2, 4; am L 2004, c 44, §14; am L 2005, c 213, §§2, 5; am L 2006, c 205, §4(1), (2)]

Note

Students may be excluded from attending school for up to ninety-two school days until rules are adopted.  L 2000, c 274, §5.

Cross References

Self-administration of medication by student and emergency administration permitted, see §302A-1164.



§302A-1135 - Penalty.

[§302A-1135]  Penalty.  If any child of school age persists in absenting oneself from school, the family court judge, upon a proper petition, citation, or complaint being made by the schoolteacher or any other officer or agent of the department, or police officer, or any other person, shall cause the child, and the father or mother, guardian, or other person having charge of the child, to be summoned to appear before the judge.  Upon its being proved that the person responsible for the child had not used proper diligence to enforce the child's regular attendance at school, the responsible party shall be guilty of a petty misdemeanor.  This section shall not apply to any child not liable to compulsory attendance at school. [L 1996, c 89, pt of §2]

Cross References

Jurisdiction of family court, see chapter 571.



§302A-1136 - Enforcement.

[§302A-1136]  Enforcement.  The department shall be charged with the enforcement of sections 302A-1132 to 302A-1135.  Nothing in this section shall relieve any chief of police or police officer of the chief's or officer's responsibility for the enforcement of these sections, but their enforcement shall be subject to the plans and policies of the department. [L 1996, c 89, pt of §2]



§302A-1137 - Attendance records; availability to authorized police officers.

[§302A-1137]  Attendance records; availability to authorized police officers.  Dates of attendance of a student shall be made available to authorized police officers upon request. [L 1996, c 89, pt of §2]



§302A-1138 - Permit to leave grounds.

[§302A-1138]  Permit to leave grounds.  All principals in the public schools, upon the written request of the parent, guardian, or other person having the care and control of any pupil attending any public school, shall permit any such pupil to leave the school grounds during intermissions.  Any principal granting such a permit shall not be held liable for the action of the pupil during the intermissions and while the pupil remains outside of the school grounds. [L 1996, c 89, pt of §2]



§302A-1139 - Religious education.

[§302A-1139]  Religious education.  (a)  The department shall provide for the release of, and shall release, any pupil in any public school from attendance at the public school for a period not to exceed sixty minutes each week during the school year, on such days and during such school hours as the department shall designate, for the purpose of receiving religious instruction from the religious organization of the pupil's choice when the release is requested in writing by a parent, guardian, or other person having custody or control of the pupil.  Actual attendance at the sessions of the religious instruction shall count as attendance at the public schools for all purposes where attendance forms the basis of computation.

(b)  The privilege of this release shall be withdrawn by the department in case the pupil does not actually attend the sessions of religious instruction.  No teacher of the public schools shall participate in religious instruction during the school hours for which the teacher is employed to teach in the public schools, and no public funds shall be used directly or indirectly for religious instruction, at any time when its use would otherwise be required in connection with the regular program of the school. [L 1996, c 89, pt of §2]



§302A-1140 - Religious holy days.

[§302A-1140]  Religious holy days.  The board shall release any public school student from school attendance for the purpose of observing religious holy days that fall on regularly scheduled school days, when the release is requested in writing by a parent, guardian, or other person having custody or control of the pupil.  Actual attendance at observances shall count as an excused absence at the public schools for all purposes where attendance forms the basis of computation. [L 1996, c 89, pt of §2]



§302A-1141 - Punishment of pupils limited.

[§302A-1141]  Punishment of pupils limited.  No physical punishment of any kind may be inflicted upon any pupil, but reasonable force may be used by a teacher in order to restrain a pupil in attendance at school from hurting oneself or any other person or property, and reasonable force may be used as defined in section 703-309(2) by a principal or the principal's agent only with another teacher present and out of the presence of any other student but only for the purposes outlined in section 703-309(2)(a). [L 1996, c 89, pt of §2]



§302A-1142 - School districts.

[§302A-1142]  School districts.  For the better control and management of the public schools, the department may designate school districts, establish their boundaries, and alter the same from time to time as in its discretion it deems most advisable.  These districts shall be so arranged that there shall be no unassigned locality. [L 1996, c 89, pt of §2]



§302A-1143 - Attend school in what district.

§302A-1143  Attend school in what district.  All persons of school age shall be required to attend the school of the district in which they reside, unless enrolled in a Hawaiian language medium education program, or unless it appears to the department to be desirable to allow the attendance of pupils at a school in some other district, in which case the department may grant this permission. [L 1996, c 89, pt of §2; am L 2004, c 133, §5]

Cross References

Hawaiian language medium education, see chapter 302H.



§302A-1144 - Records of pupils; release from attendance.

[§302A-1144]  Records of pupils; release from attendance.  All schools shall keep a correct register of the names, sex, age, and nationality, as far as ascertainable, date of entering school, and the places of residence of the children attending their respective schools.  No school shall grant a release to any child under eighteen years of age, who is registered as attending the child's school, for the purpose of attending another school, unless the consent and approval of the parents or guardians of the child is given in writing with the facts and reasons therefor.  The register shall be carefully preserved, and as often as the department shall direct, the register or a true copy thereof shall be filed in the office of the department. [L 1996, c 89, pt of §2]



§302A-1145 - Transfer to another school.

[§302A-1145]  Transfer to another school.  No school shall receive any child under eighteen years of age, who has attended another school of the same class in the same district, unless the child produces to the school to be entered, a certificate of release of the school last attended by the child.  If the child applies to attend a school of higher grade, a certificate of proficiency shall be required or a lawful excuse for its absence.  The children from one district desiring to enter a school in another district may be received or admitted upon producing a certificate of release from the school last attended in the other district. [L 1996, c 89, pt of §2]



§302A-1146 - Schools; merchandise.

§302A-1146  Schools; merchandise.  It shall be unlawful for any public school, without the written permission of the department, to operate stores or to sell merchandise, with the following exceptions:  school lunches, milk, ice cream, candy, and products made or grown at the school as part of the educational program.  The department, with the advice of the comptroller, shall adopt rules in conformance with chapter 91 necessary for the purposes of this section. [L 1996, c 89, pt of §2; am L 2004, c 220, §6]

Cross References

Vending machines operated as concessions, see §302A-412.



§302A-1147 - Use of school grounds by county recreation departments.

[§302A-1147]  Use of school grounds by county recreation departments.  The board, upon request by a county, shall make school grounds available after school hours in the county where the request is made, for use by the county requesting the same whenever this can be done without interference with the normal and usual activities of the school and its pupils. [L 1996, c 89, pt of §2]



§302A-1148 - Use of school facilities for recreational and community purposes.

[§302A-1148]  Use of school facilities for recreational and community purposes.  All public school buildings, facilities, and grounds shall be available for general recreational purposes, and for public and community use, whenever these activities do not interfere with the normal and usual activities of the school and its pupils.  Any other law to the contrary notwithstanding, the department shall adopt rules under chapter 91 as are deemed necessary to carry out the purposes of this section and may issue licenses, revocable permits, concessions, or rights of entry to school buildings and grounds for such periods of use as deemed appropriate by the department.  All such dispositions, including those in excess of fourteen days, need not be approved by the board of land and natural resources; provided that approval by the board of land and natural resources shall be required when the dispositions are for periods in excess of a year.  The department may assess and collect fees and charges from the users of school buildings, facilities, grounds, and equipment.  The fees and charges shall be deposited into a separate fund and expended by the department under rules as may be adopted by the board. [L 1996, c 89, pt of §2]

Cross References

After-school and weekend programs, see §302A-408.



§302A-1148.5 - Use of school grounds; assumption of risk.

[§302A-1148.5]  Use of school grounds; assumption of risk.  Any person who enters school grounds for the purpose of using the school's grounds, facilities, or equipment for recreational purposes, and who is not a student or member of the faculty or administration of that school, is deemed to assume the risk of liability for any injuries or death resulting from the use of the grounds, facilities, or equipment.  This assumption of risk shall not apply if:

(1)  The person is an invitee or licensee to whom a duty of care is owed by the school; provided that the person has received prior written authorization from the school principal or other responsible person to use the school's grounds, facilities, or equipment; or

(2)  The injuries or death were caused by wilful or wanton misconduct, including but not limited to the wilful or malicious failure to guard or warn against a dangerous condition, use, or structure which was knowingly created or perpetuated, and wilful or malicious failure to guard or warn against a dangerous activity which was knowingly perpetuated. [L 1997, c 285, §1]

Revision Note

Subsection designation deleted pursuant to §23G-15(1).



§302A-1149 - Use of school facilities for after-school child care.

[§302A-1149]  Use of school facilities for after-school child care.  The department may enter into agreements and contracts with individuals, organizations, or agencies for the use of public school buildings, facilities, and grounds for the operation of after-school child care programs.  The board shall issue such rules as are necessary to carry out the purposes of this section. [L 1996, c 89, pt of §2]



§302A-1149.5 - After-school plus program revolving fund.

§302A-1149.5  After-school plus program revolving fund.  (a)  There is established in the state treasury the after-school plus program revolving fund to be administered by the department.

(b)  The after-school plus program revolving fund shall consist of fees collected by the department for the after-school plus program and all interest earned on the deposit or investment of moneys in the after-school plus program revolving fund.

(c)  The department may establish appropriate fees and other charges to be assessed to each participant for the after-school plus program.  The revenues from those fees and charges shall be deposited into the revolving fund to be used for the program. [L 2004, c 221, §2; am L 2008, c 33, §2]

Note

Non-school hour programs for children and youth, annual report by office of youth services. L 2006, c 281.

Transfer of certain interest earnings to general fund until June 30, 2015. L 2009, c 79, §30(a)(20).



§302A-1150 - Use of school buildings.

[§302A-1150]  Use of school buildings.  The fullest freedom shall be given to citizens of the State to use for lawful purposes all public school buildings throughout the State during the hours the structures are not in use for strictly educational purposes; provided that the person vested with the proper authority over the building shall issue a permit to the applicant, when the proposed use is shown to be lawful by the applicant. [L 1996, c 89, pt of §2]



§302A-1151 - Sale of school lands unnecessary for school purposes.

[§302A-1151]  Sale of school lands unnecessary for school purposes.  The chairperson of the board of land and natural resources is hereby requested, upon the recommendation and approval of the superintendent, to sell any state lands, including the buildings thereon, once used but no longer necessary for school purposes. [L 1996, c 89, pt of §2]

Cross References

Sale by board of land and natural resources, see §171-19.



§302A-1152 - Unauthorized vehicles on school or public library grounds.

[§302A-1152]  Unauthorized vehicles on school or public library grounds.  Any unauthorized vehicle parked on school or public library grounds may be towed away at the owner's expense, or the owner or driver of the vehicle may be arrested by any police officer without warrant, on complaint of the principal, librarian, or other person in charge of the school or library.  Notwithstanding any other law to the contrary, upon conviction for parking an unauthorized vehicle on school or public library grounds, the owner or driver of the vehicle shall be fined not more than $50. [L 1996, c 89, pt of §2]



§302A-1153 - Vandalism damage to public school property.

§302A-1153  Vandalism damage to public school property.  (a)  Any pupil found to be responsible for an act of vandalism against any public school, building, facility, or ground shall make restitution in any manner, including monetary restitution by the pupil or pupil's parents, or guardian, or both.

This section shall be in addition to, and shall in no way limit the provisions of any other law concerning, offenses against property rights.

(b)  No pupil, parent, or guardian shall be required to make restitution in any manner unless the pupil and the parents or guardian have been notified and have been given an opportunity to be heard, on any report of vandalism involving the pupil, and the pupil, parent, or guardian have executed a written agreement to make restitution.

(c)  The principal of the school in which the vandalism occurred shall make or order an investigation of the vandalism.  If after the investigation, the principal has reasonable cause to believe that a specific pupil is responsible for the vandalism, the principal shall schedule a conference with the pupil and the pupil's parents or guardian.  Except for the principal of the school in which the vandalism occurred, the pupil and the parents or guardian, no other person shall be permitted to be in the conference for any reason.

(d)  At the conference, the principal of the school in which the vandalism occurred shall present the findings of the investigation and the requirements of restitution to the pupil and parents or guardian.

If the pupil and the parents or guardian agree with the findings of the principal and the manner in which restitution is to be made, the principal and the pupil and parent or guardian shall execute a written agreement which shall specify the manner in which restitution is to be made.

Agreements shall be made only for damages that do not exceed $3,500.

If restitution is made in this fashion, then no information about the investigation, conference, and the actions taken shall be communicated to any person not directly involved in the proceedings.

If the pupil and parent or guardian do not agree with the findings made by the principal, the principal shall report the findings, including all the records and documents regarding the investigation and conference, to the complex area superintendent, who shall review the findings and may refer the matter to the attorney general for any further action pursuant to section 577-3.

(e)  If the damages exceed $3,500, the principal shall report the matter to the complex area superintendent, who shall refer the matter to the attorney general for any further action pursuant to section 577-3.

(f)  Notwithstanding any provisions in this section to the contrary, the State may elect to bring any appropriate action for the recovery of all damages to school properties.  Nothing in this section shall limit the right of the State to bring an action against any person to recover these damages. [L 1996, c 89, pt of §2; am L 2003, c 187, §11]

Cross References

Responsibility for damages to textbooks, equipment, and supplies, see §302A-1130.5.



§302A-1154 - Immunization upon entering school; tuberculosis clearance.

§302A-1154  Immunization upon entering school; tuberculosis clearance.  (a)  No child shall attend any school in the State unless the child presents to the appropriate school official documentation satisfactory to the department of health that the child has received immunizations against communicable diseases as required by the department of health.

(b)  No child shall be admitted to attend any school for the first time in the State unless the child presents to the appropriate school official documentation satisfactory to the department of health that the child has been examined and tested according to the rules of the department, and is free from tuberculosis in a communicable form. [L 1996, c 89, pt of §2; am L 1998, c 60, §1; am L 2000, c 109, §1]



§302A-1155 - Provisional entrance to school.

§302A-1155  Provisional entrance to school.  (a)  A child may enter school provisionally upon submitting written documentation from a licensed physician, physician assistant, advanced practice registered nurse, or an authorized representative of the department of health stating that the child is in the process of receiving the required immunizations.  Further documentation showing that the required immunizations have been completed shall be submitted to the appropriate school official no later than three months after the child first entered the school.  If all of the required immunizations cannot be completed within three months due to the length of the minimum intervals between doses of a particular vaccine required by the department of health, provisional admission may be extended so long as the child's parent or guardian provides documentation that appointments for required immunizations have been made and that progress toward completing the immunizations continues in accordance with the requirements of the department of health.

(b)  Provisional entrance to school may be suspended by the department of health when there is danger of an epidemic from any of the communicable diseases for which immunization is required. [L 1996, c 89, pt of §2; am L 1997, c 217, §1; am L 1998, c 60, §2; am L 2000, c 109, §2; am L 2009, c 151, §8]



§302A-1156 - Exemptions.

§302A-1156  Exemptions.  A child may be exempted from the required immunizations:

(1)  If a licensed physician or physician assistant certifies that the physical condition of the child is such that immunizations would endanger the child's life or health; or

(2)  If any parent, custodian, guardian, or any other person in loco parentis to a child objects to immunization in writing on the grounds that the immunization conflicts with that person's bona fide religious tenets and practices.  Upon showing the appropriate school official satisfactory evidence of the exemption, no certificate or other evidence of immunization shall be required for entry into school. [L 1996, c 89, pt of §2; am L 2009, c 151, §9]



§302A-1157 - Exemptions from immunization; not recognized; epidemic conditions.

[§302A-1157]  Exemptions from immunization; not recognized; epidemic conditions.  If at any time there is, in the opinion of the department of health, danger of an epidemic from any of the communicable diseases for which immunization is required under sections 302A-1154 to 302A-1163, no exemption from immunization against the disease shall be recognized.  Quarantine shall be a legal alternative to immunization. [L 1996, c 89, pt of §2]



§302A-1158 - Immunization of indigent children.

§302A-1158  Immunization of indigent children.  The department of health shall provide all immunizations and tuberculin tests to comply with sections 302A-1154 to 302A-1163, as far as public funds will permit, to each child whose parents, guardians, or custodians cannot afford to have the child immunized or tested for tuberculosis, and who have not been exempted under section 302A-1156.  Nothing in this section shall preclude the department of health from distributing immunizations and vaccines to physicians, advanced practice registered nurses, or other authorized persons as required by law or by the rules of the department of health. [L 1996, c 89, pt of §2; am L 1998, c 60, §3]



§302A-1159 - Physical examination required.

§302A-1159  Physical examination required.  No child shall be admitted to any school for the first time in the State unless the child presents to the appropriate school official a report from a licensed physician or advanced practice registered nurse of the results of a physical examination performed within a year of the date of entry into school.  A child may enter school provisionally upon submitting written documentation from a licensed physician, advanced practice registered nurse, or other authorized representative of the department of health stating that the child is in the process of undergoing a physical examination.  Further documentation showing that the required physical examination has been completed shall be submitted to the appropriate school official no later than three months after the child first entered the school. [L 1996, c 89, pt of §2; am L 1998, c 60, §4; am L 2000, c 109, §3]



§302A-1160 - Student's health record.

§302A-1160  Student's health record.  The department of education shall provide student health record forms for immunization and physical examination to the schools, private physicians, advanced practice registered nurses, and authorized personnel of the department of health. [L 1996, c 89, pt of §2; am L 1998, c 60, §5; am L 2000, c 109, §4]



§302A-1161 - Notification for noncompliance.

§302A-1161  Notification for noncompliance.  If a child does not complete the immunizations required under section 302A-1154 or the physical examination required under section 302A-1159 within the period provided by section 302A-1155 after provisional entry into school, the administrator of the school shall cause a notice to be sent to the parent or guardian of the child stating that if the required immunizations or physical examination is not completed within thirty days of the date of the notice, the child shall not be admitted to school. [L 1996, c 89, pt of §2; am L 1997, c 217, §2]



§302A-1162 - Rules.

§302A-1162  Rules.  (a)  The department of health shall adopt rules under chapter 91 relating to immunization, physical examination, and tuberculin testing under sections 302A-1154 to 302A-1163.  Immunizations required, and the manner and frequency of their administration, shall conform with recognized standard medical practices.  The list of diseases and minimum requirements for protection under sections 302A-1154 to 302A-1163 may be revised whenever the department of health deems it necessary for the protection of public health.

(b)  The department shall establish by rule standards for documentation of compliance with school health requirements under sections 302A-1154 through 302A-1163. [L 1996, c 89, pt of §2; am L 2000, c 109, §5]



§302A-1163 - Enforcement.

[§302A-1163]  Enforcement.  The department of health shall administer and enforce the immunization and tuberculin test requirements under sections 302A-1154 to 302A-1163. [L 1996, c 89, pt of §2]



§302A-1164 - Self-administration of medication by student and emergency administration permitted.

§302A-1164  Self-administration of medication by student and emergency administration permitted.  (a)  The department shall permit:

(1)  The self-administration of medication by a student for asthma, anaphylaxis, or other potentially life‑threatening illnesses; and

(2)  Department employees and agents to volunteer to administer glucagon in an emergency situation to students with diabetes.

(b)  The student's parent or guardian shall provide the department with:

(1)  Written authorization for the self-administration of medication or the emergency administration of glucagon;

(2)  In the case of self‑administration of medication, written certification from the student's physician or physician assistant stating that the student:

(A)  Has asthma, anaphylaxis, or another potentially life-threatening illness; and

(B)  Is capable of, and has been instructed in, the proper method of self-administration of medication; and

(3)  In the case of emergency administration of glucagon to a student with diabetes, written certification from the student's physician or physician assistant stating that the student has medical orders that glucagon may be administered by a volunteer.

(c)  The department shall inform the student's parent or guardian in writing that the department and its employees or agents shall not incur any liability as a result of any injury arising from compliance with this section.

(d)  The student's parent or guardian shall sign a statement acknowledging that:

(1)  The department and its employees or agents shall not incur any liability as a result of any injury arising from compliance with this section; and

(2)  The parent or guardian shall indemnify and hold harmless the department and its employees or agents against any claims arising out of compliance with this section.

(e)  The permission shall be effective for the school year for which it is granted and shall be renewed for each subsequent school year upon the fulfillment of the requirements in this section.

(f)  Notwithstanding any other law to the contrary, a student who is permitted to self-administer medication under this section shall be permitted to carry an inhaler or auto‑injectable epinephrine, or both, at all times if the student does not endanger the student's person or other persons through the misuse of the inhaler; provided that the department, its employees or agents may confiscate a student's medication, inhaler, or auto-injectable epinephrine if the student's self‑administration of the medication exceeds the student's prescribed dosage, or if the student endangers others with the student's medication, inhaler, or auto-injectable epinephrine.

For the purposes of this section, the term "inhaler" includes:

(1)  Metered-dose, breath-actuated, and dry powder inhalers; and

(2)  Spacers and holding chambers.

(g)  Any employee or agent who volunteers to administer glucagon in an emergency situation to a student with diabetes shall receive instruction in the proper administration of glucagon by a qualified health care professional.  A "qualified health care professional" means a licensed physician, physician assistant, advanced practice registered nurse or registered nurse, or certified diabetes educator.  The student's parent or guardian shall supply the school with the glucagon kit required to administer the glucagon.  The school shall store the glucagon kit in a secure but accessible location.

(h)  Any person, except for a qualified health care professional providing the training required in subsection (g), who acts in accordance with the requirements of this section shall be immune from any civil or criminal liability arising from these acts, except where the person's conduct would constitute gross negligence, wilful and wanton misconduct, or intentional misconduct. [L 2004, c 19, §1; am L 2005, c 207, §1; am L 2009, c 151, §10]



§302A-1181 to 1192 - REPEALED.

D.  New Century Charter Schools--Repealed

§§302A-1181 to 1192  REPEALED.  L 2006, c 298, §3.

Note

L 2006, c 38, §6 purports to amend §302A-1186.



§302A-1201 - Definitions.

PART V.  PROVISIONS AFFECTING FINANCIAL STRUCTURE

A.  Specific Definitions

[§302A-1201]  Definitions.  For the purposes of sections 302A-1306 to 302A-1309:

"Enrollment" means the number of students registered in the regular public schools, with each regular student and each special student being counted as one.

"Moneys" means funds which are not committed to positions. [L 1996, c 89, pt of §2]

Note

Sections 302A-1306, 302A-1307, and 302A-1309 referred to in text are repealed.



§302A-1301 - School system financial accountability.

B.  Budget

§302A-1301  School system financial accountability.  (a)  Beginning with the 1995-1997 fiscal biennium, the department's administrative expenditures shall not exceed 6.5 per cent of the total department operating budget unless approved by the legislature.

(b)  Not less than seventy per cent of appropriations for the total budget of the department, excluding debt service and capital improvement programs, shall be expended by principals. [L 1996, c 89, pt of §2; am L 2004, c 51, §57]



§302A-1302 - School-based budget flexibility.

§302A-1302  School-based budget flexibility.  (a)  Beginning with the 1995-1997 fiscal biennium, the department shall implement school-based budget flexibility for schools, complexes, and learning support centers.  The flexibility shall be limited to the school-based budgeting program EDN 100 of the department for all schools except charter schools.

(b)  Beginning in fiscal year 2006-2007, and every year thereafter, the office shall distribute the allocations due to a charter school directly to the charter school. [L 1996, c 89, pt of §2; am L 1998, c 308, §5; am L 1999, c 62, §5; am L 2002, c 2, §4; am L 2003, c 203, §8; am L 2006, c 298, §12]



§302A-1303 - School budget, general fund.

[§302A-1303]  School budget, general fund.  The salaries of the superintendent, teachers, office force, and all other employees of the department, and all items of general expense, including books, materials, supplies, and equipment, shall be included in the departmental estimate in such form and detail as the director of finance shall require, together with such statistical and supporting data as the director may request. [L 1996, c 89, pt of §2]



§302A-1303.5 - Committee on weights.

[§302A-1303.5]  Committee on weights.  (a)  There is established within the department of education the committee on weights to develop a weighted student formula pursuant to section 302A-1303.6.  The committee shall:

(1)  Create a list of student characteristics that will be weighted;

(2)  Create a system of weights based upon the student characteristics that may be applied to determine the relative cost of educating any student;

(3)  Determine specific student weights, including their unit value;

(4)  Determine which moneys shall be included in the amount of funds to be allocated through the weighted student formula;

(5)  Recommend a weighted student formula to the board of education;

(6)  Perform any other function that may facilitate the implementation of the weighted student formula; and

(7)  Meet not less than annually to review the weighted student formula and, if the committee deems it necessary, recommend a new weighted student formula for adoption by the board of education.

(b)  The composition of the committee on weights shall be determined by the board of education based on recommendations from the superintendent of education and dean of the University of Hawaii at Manoa college of education and include principals, teachers, and other members with the appropriate professional skills, experiences, and qualifications needed to facilitate the work of the committee.  The superintendent or the superintendent's designee shall chair the committee on weights.

(c)  The committee on weights may form advisory subcommittees to obtain input from key stakeholders as determined necessary by the committee.

(d)  The members of the committee on weights shall serve at the pleasure of the board of education and shall not be subject to section 26-34.  Members of the committee on weights shall serve without compensation but shall be reimbursed for expenses, including travel expenses, necessary for the performance of their duties. [L 2004, c 51, §3]



§302A-1303.6 - Weighted student formula.

§302A-1303.6  Weighted student formula.  Based upon recommendations from the committee on weights, the board of education, not less than annually, shall adopt a weighted student formula for the allocation of moneys to public schools that takes into account the educational needs of each student.  The department, upon the receipt of appropriated moneys, shall use the weighted student formula to allocate funds to public schools.  Principals shall expend moneys provided to the principals' schools.  This section shall only apply to charter schools for fiscal years in which the charter schools elect pursuant to section 302B-13 to receive allocations according to the weighted student formula. [L 2004, c 51, §4 and am c 221, §7; am L 2006, c 298, §13]



§302A-1304 - REPEALED.

§302A-1304  REPEALED.  L 2002, c 158, §1.



§302A-1305 - Inactive student activity accounts.

[§302A-1305]  Inactive student activity accounts.  Student activity funds that are left in the school for a period of five years after the graduation of the class shall be deposited into the nonappropriated local school fund account unless the graduating class donates, in writing, the funds to the school within the five-year period. [L 1996, c 89, pt of §2]



§302A-1306 - REPEALED.

§302A-1306  REPEALED.  L 2004, c 51, §27.



§302A-1307 - REPEALED.

§302A-1307  REPEALED.  L 2004, c 51, §28.



§302A-1308 - Use of resources by schools.

§302A-1308  Use of resources by schools.  School principals shall consult with teachers, parents, and students to solicit their advice on the use of moneys and positions.  Prior to expending moneys and implementing position assignments, principals shall submit plans for the use of the moneys and positions to their complex area superintendents who shall review the plans for conformance with departmental policies and rules.  Upon approval of the plans, moneys may be expended by the principals for supplies, textbooks, equipment, and services. Positions may be used to meet the unique needs of the schools. [L 1996, c 89, pt of §2; am L 2003, c 187, §12]



§302A-1309 - REPEALED.

§302A-1309  REPEALED.  L 2004, c 51, §29.



§302A-1310 - Out-of-school time instructional programs; funds, expenditures.

§302A-1310  Out-of-school time instructional programs; funds, expenditures.  All moneys received by and for the public out-of-school time instructional programs from tuition and other fees or from any other source shall be deposited in a special out-of-school time instructional program fund; and except as otherwise provided by the legislature, all expenditures for the operation of public out-of-school time instructional programs shall be made from this fund. [L 1996, c 89, pt of §2 and am c 123, §3; am L 2001, c 163, §4]



§302A-1311 - Appropriations for trust funds of the department of education.

[§302A-1311]  Appropriations for trust funds of the department of education.  Notwithstanding any other law to the contrary, in any fiscal year, if the amount of revenues deposited into a trust fund of the department of education exceeds the amount appropriated from that fund for that year, the superintendent may approve expenditures in excess of the amount appropriated, up to the amount by which revenues for that fund exceed the appropriations from that fund for a fiscal year; provided that the department shall submit a report annually to the governor and the legislature of all expenditures in excess of each fund's appropriation for each fiscal year. [L 2000, c 234, pt of §2]



§302A-1312 - Six-year program and financial plan for school repair and maintenance.

§302A-1312  Six-year program and financial plan for school repair and maintenance.  (a)  The department of education shall prepare a six-year program and financial plan for school repair and maintenance that shall be:

(1)  Based on:

(A)  Estimated preventive and scheduled maintenance costs;

(B)  Budgeted recurring maintenance;

(C)  Health and safety requirements; and

(D)  Legal mandates;

(2)  Insofar as is practical, prepared in accordance with the principles and procedures contained in section 514A-83.6 or 514B-148; and

(3)  Submitted initially to the legislature not less than thirty days prior to the convening of the 2002 regular session, with annual funding requirements for the physical plant operations and maintenance account submitted not less than thirty days prior to the convening of the 2002 regular session and each regular session thereafter;

provided that the governor may incorporate the six-year program and financial plan required by this subsection into the six-year program and financial plan required by section 37-69, if the plan required by this subsection is incorporated without reductions or restrictions.

(b)  The department of education shall develop and maintain a facilities physical analysis report and a facilities financial analysis report for each public school.  These reports shall be posted electronically on the Internet.

(c)  For the purposes of this section, the superintendent of education shall develop and implement appropriate planning procedures and follow-up accountability reports to ensure sound planning, control, and accountability in the use of moneys allocated by the legislature, as prescribed by section 302A-1309.  The department of education shall submit an annual report to the legislature that shall include:

(1)  The priority listing established by section 302A-1505;

(2)  List of projects initiated by the department of education; and

(3)  List of projects completed with associated actual cost. [L 2001, c 316, pt of §3(1); am L 2003, c 188, §7; am L 2004, c 164, §9; am L 2005, c 93, §7 and c 189, §5; ree L 2006, c 38, §7; am L 2008, c 28, §6]

Note

Section 302A-1309 referred to in subsection (c) is repealed.



§302A-1313 - Federal/state cooperation authorized.

[§302A-1313]  Federal/state cooperation authorized.  The department may enter into agreements with any federal agency to construct, repair, or renovate Hawaii public schools on military bases and elsewhere in the State using state or federal funds, subject to the department's educational specifications and standards for facilities.  The department shall cooperate with any federal agency to carry out this section. [L 2001, c 316, pt of §3(1)]



§302A-1314 - Hawaii 3Ts school technology laboratories fund.

[§302A-1314]  Hawaii 3Ts school technology laboratories fund.  (a)  There is established the Hawaii 3Ts school technology laboratories fund (hereinafter, "fund") as a separate fund of the Economic Development Alliance of Hawaii Inc., a Hawaii nonprofit organization.  Moneys received from the state, county, or federal government, private contributions of cash or other property, and the income and capital gains earned by the fund shall constitute its assets.

(b)  The Economic Development Alliance of Hawaii Inc. shall expend moneys in the form of either grants to organizations or contracts with private vendors from the fund for the establishment and maintenance of technology laboratories in public schools in Hawaii.  Such expenditures shall be in accordance with this section, and consistent with the criteria and recommendations of the Hawaii 3Ts school technology laboratories board.

(c)  The fund may receive contributions, grants, endowments, or gifts in cash or otherwise from all sources, including corporations or other businesses, foundations, government, individuals, and other interested parties.  The legislature intends that the public and private sectors work together as partners in securing contributions for the fund, and that the Economic Development Alliance of Hawaii Inc., through its Hawaii 3Ts project, assist the public and private sectors in reviewing and investigating all potential funding sources.  The State may appropriate moneys to the fund; provided that any appropriations made by the State are not intended to supplant the funding of any existing public school programs for the establishment and maintenance of school technology laboratories.

(d)  The Economic Development Alliance of Hawaii Inc. shall appoint the members of the Hawaii 3Ts school technology laboratories board, which shall be responsible for:

(1)  Soliciting and otherwise raising moneys for the fund;

(2)  Establishing criteria for proposals to be funded and the expenditure of funds;

(3)  Reviewing grant proposals utilizing criteria established by Hawaii 3Ts school technology laboratories board; and

(4)  Making recommendations for grants and other specific expenditures to the Economic Development Alliance of Hawaii Inc.

Members of the advisory board shall be stakeholders in Hawaii's public education and workforce development entities, including students and parents, teachers and principals, business and community leaders, representatives from the county economic development boards, and representatives from the department of education, the department of business, economic development, and tourism, and the department of accounting and general services, who shall be represented on the advisory board.

(e)  In managing the moneys in the fund, the Economic Development Alliance of Hawaii Inc. shall exercise ordinary business care and prudence given the facts and circumstances prevailing at the time of action or decision.  In doing so, the Economic Development Alliance of Hawaii Inc. shall consider its long-term and short-term needs in carrying out its purposes, its present and anticipated financial requirements, expected total return on its investments, price trends, and general economic conditions.

(f)  There may be an endowment component of the fund.

(g)  The use of any state moneys may be restricted by the legislation appropriating these moneys to the fund.

(h)  The Economic Development Alliance of Hawaii Inc. is authorized to expend the principal from the fund for the purposes of the fund.

(i)  Any organization submitting a proposal to the Economic Development Alliance of Hawaii Inc. for fund moneys shall meet all of the following standards at the time of applications:

(1)  Be a for-profit organization duly registered under the laws of the State, or be a nonprofit organization determined by the Internal Revenue Service to be exempt from the federal income tax, or be an agency of the State or a county;

(2)  In the case of a nonprofit organization, have a governing board whose members have no material conflict of interest and serve without compensation;

(3)  In the case of an applicant that is not a state or county government agency, have bylaws or policies that describe the manner in which business is conducted and policies that relate to the management of potential conflict of interest situations;

(4)  Have experience with the project or in the program area for which the proposal is being made; and

(5)  Be licensed and accredited, as applicable, in accordance with the requirements of federal, state, and county governments.

(j)  All proposals approved by the Hawaii 3Ts school technology laboratories board and for which the Economic Development Alliance of Hawaii Inc. intends to provide fund moneys shall be approved by the director of business, economic development, and tourism for consistency in meeting the purposes of this section.

(k)  Organizations or agencies to which fund moneys are awarded shall agree to comply with the following conditions before receiving the award:

(1)  Employ or have under contract persons qualified to engage in the activity to be funded;

(2)  Comply with applicable federal, state, and county laws; and

(3)  Comply with any other requirements prescribed by the Economic Development Alliance of Hawaii Inc. to ensure adherence by the recipient of the award with applicable federal, state, and county laws and with the purposes of this section.

(l)  Chapter 103D shall not apply to organizations or agencies that apply for grants or contracts under this section; provided that the Economic Development Alliance of Hawaii Inc. shall be held accountable for the use of the funds under a contract with the department of business, economic development, and tourism.

(m)  Any contracts awarded by the Economic Development Alliance of Hawaii Inc. shall be made under as much competition as practical to execute its purposes.

(n)  The fund shall be audited annually by an independent auditor retained by the Economic Development Alliance of Hawaii Inc.  The auditor's report of each annual audit shall be submitted to the department of business, economic development, and tourism not later than thirty days from the date the audit report is received by the Economic Development Alliance of Hawaii Inc.  In addition, the Economic Development Alliance of Hawaii Inc. shall retain for a period of three years, and permit the department of accounting and general services, the department of education, the department of business, economic development, and tourism, state legislators, and the auditor, or their duly authorized representatives, to inspect and have access to, any documents, papers, books, records, and other evidence that is pertinent to the fund.

(o)  The fund shall not be placed in the state treasury, and the State shall not administer the fund, nor shall the State be liable for the operation or solvency of the fund, the Economic Development Alliance of Hawaii Inc., or Hawaii 3Ts.

(p)  For every dollar granted to a recipient by the fund, a minimum of 50 cents in value shall be from private, federal, county, or community sources.

(q)  For purposes of this section, "school technology laboratory" means a multi-station computer laboratory that offers students a variety of different types of hardware and software applications.

[(r)]  The Economic Development Alliance of Hawaii Inc. shall submit an annual report for approval by the director of business, economic development, and tourism on the progress of the Hawaii 3Ts school technology laboratories fund by December 1 of each year.  The director of business, economic development, and tourism shall transmit the report along with comments from the department of business, economic development, and tourism to the legislature no later than twenty days prior to the convening of each regular session. [L 2004, c 218, §§2, 3]

Revision Note

L 2004, c 218, §3 is codified to this section as subsection (r) pursuant to §23G-15.



§302A-1315 - Food distribution program revolving fund.

[§302A-1315]  Food distribution program revolving fund.  (a)  There is established the food distribution program revolving fund to be administered by the department.

(b)  The food distribution program revolving fund shall consist of:

(1)  Administrative fees collected by the department for administering and operating the food distribution program;

(2)  All interest earned on the deposit or investment of moneys in the food distribution program revolving fund; and

(3)  Any other moneys made available to the food distribution program revolving fund from other sources.

(c)  The revolving fund shall be used by the department for the collection and disbursement of generated revenue to support the administration and operation of the food distribution program.

(d)  The balance in the food distribution program revolving fund shall not exceed $2,000,000 to pay for services rendered by state-contracted warehouses for the distribution of federal commodity foods to the recipient agencies.  Any moneys remaining in the revolving fund in excess of $2,000,000 at the end of each fiscal year shall lapse to the credit of the general fund.

(e)  The food distribution program revolving fund shall not be used for:

(1)  Consultant or personal services rendered;

(2)  Travel expenses that may include conference registration, per diem, or airfare costs; or

(3)  The purchase of furniture, equipment, computer hardware, or office supplies. [L 2007, c 194, §2]

Note

Transfer of certain interest earnings to general fund until June 30, 2015. L 2009, c 79, §30(a)(21).



§302A-1401 - Administration and use of federal funds, including pregrade education.

C.  Federal Funding

Note

Federal revenue maximization program for medicaid-eligible health services to students (reports to legislature through 2010).  L 2005, c 141.

[§302A-1401]  Administration and use of federal funds, including pregrade education.  (a)  The board, designated as the administrators of such funds as may be allotted to the State under federal legislation for public educational purposes, subject to such limitations as may be imposed by congressional action, shall use and expend the funds:

(1)  To improve the program of the public schools of the State, including any grades up to the fourteenth grade or such lower grade as shall be prescribed as a maximum for such purposes by the Act of Congress concerned, by expanding the educational offerings, particularly in the rural districts;

(2)  For the payment of salaries to teachers;

(3)  To employ additional teachers to relieve overcrowded classes;

(4)  To adjust the salaries of teachers to meet the increased cost of living, within such limits as may be fixed by, and pursuant to, state law;

(5)  To provide for the purchase of supplies, apparatus, and materials for the public schools; and

(6)  For any of such purposes and to such extent as shall be permitted by the Acts of Congress concerned.

(b)  The board shall organize and conduct a program of public pregrade education to the extent that funds provided therefor by the United States government are, or from time to time may become, available.  In establishing and carrying on the pregrade education, any such federal funds shall be expended during any school year as nearly as practicable in each of the school supervisory districts of the State in the proportion that the number of inhabitants of each district of less than six years of age bears to the total number of the inhabitants of the entire State within the age limits, as shown by the latest report of the department of health preceding the opening of the school year. [L 1996, c 89, pt of §2]



§302A-1402 - Custodian of federal funds.

[§302A-1402]  Custodian of federal funds.  The director of finance is designated as custodian of all funds received as the state apportionment under any federal appropriations for public educational purposes and the director shall disburse the funds, pursuant to the requirements, restrictions, and regulations of the federal acts under which the funds may be provided, on vouchers approved by the board, or by any subordinate thereunto duly authorized by the board. [L 1996, c 89, pt of §2]



§302A-1403 - Authority to secure federal funds.

§302A-1403  Authority to secure federal funds.  The department, the charter school administrative office, director of finance, and governor may take such steps and perform such acts as may be necessary or proper to secure any such federal funds for the purposes specified in sections 302A-1401 and 302A-1402. [L 1996, c 89, pt of §2; am L 2006, c 298, §20]



§302A-1404 - Federal indirect overhead reimbursements.

§302A-1404  Federal indirect overhead reimbursements.  (a)  The department and the charter school administrative office, as appropriate, may retain and expend federal indirect overhead reimbursements for discretionary grants in excess of the negotiated rate for such reimbursements as determined by the director of finance and the superintendent or the director of finance and the executive director of the charter school administrative office.

(b)  Beginning July 1, 2004, and for each fiscal year thereafter, the department of education may set aside $100,000 of federal impact aid moneys received pursuant to this section to:

(1)  Establish and fund a permanent, full-time military liaison position within the department of education; and

(2)  Fund the joint venture education program to facilitate interaction between the military community and the department of education.

The military liaison position established under paragraph (1) shall be exempt from chapter 76 but shall be eligible to receive the benefits of any state or federal employee benefit program generally applicable to officers and employees of the State. [L 2000, c 234, pt of §2; am L 2004, c 147, §2; am L 2006, c 298, §21]

Cross References

Federal funds; general fund offset, see §29-25.



§302A-1405 - Federal grants revolving fund.

§302A-1405  Federal grants revolving fund.  (a)  There is established a federal grants revolving fund into which shall be deposited the department's share of federal indirect overhead reimbursements, pursuant to section 302A-1404.  Unless otherwise provided by law, all other receipts shall immediately be deposited to the credit of the general fund of the State.  The department may expend funds in the federal grants revolving fund to search for discretionary grants, develop program applications to secure additional revenues for the department, monitor grant execution, ensure compliance with grant requirements, and audit grant expenditures.  Moneys in the revolving fund may be expended for consultant services and operational expenses, including the creation and hiring of temporary staff.

(b)  The department shall prepare and submit an annual report on the status of the federal grants revolving fund to the legislature.  The annual report shall include but not be limited to a list of the grant applications to the federal agencies and the grant awards received. [L 2000, c 234, pt of §2; am L 2009, c 35, §2]

Note

Transfer of certain interest earnings to general fund until June 30, 2015. L 2009, c 79, §30(a)(22).



§302A-1406 - Department of education federal revenue maximization program revolving fund; established.

[§302A-1406]  Department of education federal revenue maximization program revolving fund; established.  (a)  There is established in the state treasury the department of education federal revenue maximization program revolving fund to be administered by the department.  Moneys from the revolving fund shall be expended by the department for medicaid-eligible services provided by the department and administrative costs related to the department of education federal revenue maximization program.

(b)  The department of education federal revenue maximization program revolving fund shall consist of:

(1)  Federal revenue collected by the department for administering and operating the department of education federal revenue maximization program;

(2)  Legislative appropriations;

(3)  All interest earned on the deposit or investment of moneys in the department of education federal revenue maximization program revolving fund; and

(4)  Any other moneys made available to the department of education federal revenue maximization program revolving fund from other sources. [L 2006, c 244, §2]



§302A-1501 - Noise and climate control at school facilities.

PART VI.  PROVISIONS AFFECTING FACILITIES

A.  Facilities and Equipment

§302A-1501  Noise and climate control at school facilities.  The department shall plan for, and request appropriations necessary to implement, acoustic noise control and air conditioning of existing and new school facilities in areas that are susceptible to extremes of temperature or affected by aircraft, traffic, and other noise.  The department shall develop appropriate standards and consider local conditions for deciding whether acoustic noise control and air conditioning of existing and new school facilities are required for effective classroom instruction.  In all cases where acoustic treatment of school facilities is planned, the department shall utilize the services of individuals qualified by training and experience to recommend appropriate noise control procedures and components.  Acoustic noise control and air conditioning shall be given equal weight as all other factors in the criteria used by the department in setting priorities for school construction and renovations. [L 1996, c 89, pt of §2; am L 2009, c 63, §2]

Cross References

Indoor air quality program, see §§321-411 to 321-413.

Noise control of school activities, see §342F-30.

Traffic control surrounding school premises, see §52D-7.



§302A-1501.5 - Asbestos testing.

[§302A-1501.5  Asbestos testing.]  The department of education shall be responsible for ensuring that asbestos testing is conducted on all suspected asbestos-containing materials, including exterior surfaces, and as required by the federal Asbestos Hazard Emergency Response Act of 1986 for interior surfaces, prior to any exterior or interior renovations or painting of school facilities at all department of education and conversion charter schools; provided that the surfaces have not previously been tested. [L 2005, c 186, §2; am L 2007, c 3, §2]



§302A-1502 - School inspection program.

[§302A-1502]  School inspection program.  The department of education, in consultation and cooperation with the department of health and the department of accounting and general services, shall establish a school inspection program to maintain high levels of hygiene, sanitation and health, safety, maintenance, and physical appearance for each school for the benefit of students, administrators, and staff.  The program shall include but not be limited to the following:

(1)  The utilization of checklists that reflect basic standards;

(2)  The involvement of students, parents, and staff; and

(3)  Regularly scheduled announced inspections and unannounced inspections of school grounds, restrooms, cafeterias, locker rooms, classrooms, and other facilities. [L 1996, c 89, pt of §2]



§302A-1502.4 - Hawaii 3R's school repair and maintenance fund.

§302A-1502.4  Hawaii 3R's school repair and maintenance fund.  (a)  There is established the Hawaii 3R's school repair and maintenance fund (hereinafter, "fund") as a separate fund of Hawaii 3R's, a Hawaii nonprofit organization.  Moneys received from the State, county, or federal government, private contributions of cash or other property, and the income and capital gains earned by the fund shall constitute its assets.

(b)  Hawaii 3R's shall expend moneys from the fund in the form of either grants to organizations or contracts with private vendors for the repair and maintenance of public schools in Hawaii in accordance with this section.

(c)  The fund may receive contributions, grants, endowments, or gifts in cash or otherwise from all sources, including corporations or other businesses, foundations, government, individuals, and other interested parties.  The legislature intends that public and private sectors review and investigate all potential funding sources.  The State may appropriate moneys to the fund; provided that any appropriations made by the State are not intended to supplant the funding of any existing school-level minor repairs and maintenance programs, including [school-level minor repair and maintenance account] established under section 302A-1504.

(d)  Hawaii 3R's shall appoint the members of the Hawaii 3R's school maintenance and repair advisory board, which shall be responsible for:

(1)  Soliciting and otherwise raising funds for the fund;

(2)  Establishing criteria for the expenditure of funds;

(3)  Reviewing grant proposals using criteria established by Hawaii 3R's; and

(4)  Making recommendations for grants and other specific expenditures.

Members of the advisory board shall be stakeholders in Hawaii's public educational system, including students, parents, alumni, principals, community and business leaders, and representatives from the department of education and the department of accounting and general services, who shall be represented on the advisory board.

(e)  In managing the moneys in the fund, Hawaii 3R's shall exercise ordinary business care and prudence given the facts and circumstances prevailing at the time of action or decision.  In doing so, Hawaii 3R's shall consider its long- and short-term needs in carrying out its purposes, its present and anticipated financial requirements, expected total return on its investments, price trends, and general economic conditions.

(f)  There may be an endowment component of the fund, and Hawaii 3R's may accumulate net income and add the same to the principal.

(g)  The use of any state moneys may be restricted by the legislation appropriating these moneys to the fund.

(h)  Hawaii 3R's may expend principal from the fund for the purposes of the fund.

(i)  Any organization submitting a proposal to Hawaii 3R's for moneys shall meet the following standards at the time of application:

(1)  Be a for-profit organization duly registered under the laws of the State, or be a nonprofit organization determined by the Internal Revenue Service to be exempt from the federal income tax, or be an agency of the State or a county;

(2)  In the case of a nonprofit organization, have a governing board whose members have no material conflict of interest and serve without compensation;

(3)  In the case of an applicant that is not a state or county government agency, have bylaws or policies that describe the manner in which business is conducted and policies that relate to the management of a potential situation involving a conflict of interest;

(4)  Have experience with the project or in the program area for which the proposal is being made; and

(5)  Be licensed and accredited, as applicable, in accordance with the requirements of federal, state, and county governments.

(j)  All proposals submitted to Hawaii 3R's for moneys shall be approved by the department for consistency in meeting design and materials standards for public schools.

(k)  Organizations or agencies to which moneys are awarded shall agree to comply with the following conditions before receiving the award:

(1)  Use persons qualified to engage in the activity to be funded;

(2)  Comply with the applicable federal, state, and county laws; and

(3)  Comply with any other requirements prescribed by Hawaii 3R's to ensure adherence by the recipient of the award with applicable federal, state, and county laws and with the purposes of this section.

(l)  Chapter 103D shall not apply to organizations or agencies that apply for grants or contracts under this section; provided that Hawaii 3R's shall be held accountable for the use of the funds under a contract with the department.

(m)  Any contract awarded by Hawaii 3R's shall be made with as much competition as is practical to execute its purposes.

(n)  The fund shall be audited annually by an independent auditor.  The results of each annual audit shall be submitted to the department not later than thirty days from the date Hawaii 3R's receives the audit results.  In addition, Hawaii 3R's shall retain for a period of three years and permit the department, state legislators, and the auditor, or their duly authorized representatives, to inspect and have access to any documents, papers, books, records and other evidence that is pertinent to the fund.

(o)  The fund shall not be placed in the state treasury, and the State shall not administer the fund, nor shall the State be liable for the operation or solvency of the fund or Hawaii 3R's.

(p)  For every dollar of state moneys granted by the fund to the project, there shall be a minimum of $1 in value matched by Hawaii 3R's from private, federal, county, or community service.

(q)  The superintendent of education shall submit an annual report of the progress of the Hawaii 3R's school repair and maintenance fund no later than twenty days prior to the convening of each regular session of the legislature. [L 2003, c 214, §2; am L 2004, c 51, §54 and c 213, §3]



§302A-1502.5 - REPEALED.

§302A-1502.5  REPEALED.  L 2005, c 22, §44.

Cross References

Hawaii 3R's school repair and maintenance fund, see §302A-1502.4.



§302A-1502.6 - Providers of construction or project-related professional services for the repair and maintenance of public schools; volunteer status; coordinator position established.

§302A-1502.6  Providers of construction or project-related professional services for the repair and maintenance of public schools; volunteer status; coordinator position established.  (a)  Pursuant to chapter 90, the department shall accept as volunteers qualified professional providers of construction or project-related professional services who are under contract with Hawaii 3R's.  The department shall maintain a list of volunteers so accepted, and shall provide the professional providers with appropriate guidance, supervision, and control to reasonably protect members of the public from injury or damage.  Once accepted as a volunteer by the department, the professional provider shall be entitled to protection from liability for volunteers under chapter 90, unless the injury or damage is caused by or is the result of the professional provider's wilful and wanton act or omission.

(b)  There is established, within the department of education, a coordinator position to coordinate the public and private efforts to repair and maintain public schools; provided that the coordinator shall serve at the pleasure of the superintendent and may be established as a permanent position not subject to chapter 76. [L 2002, c 244, §2; am L 2004, c 213, §4]

Cross References

Hawaii 3R's school repair and maintenance fund, see §302A-1502.4.



§302A-1503 - Donated school equipment and fixtures; repair and maintenance responsibility.

§302A-1503  Donated school equipment and fixtures; repair and maintenance responsibility.  (a)  The department may accept donations of school equipment or fixtures on behalf of the department, individual schools, or school complexes.  Donations that meet current educational specifications or exceed existing educational specifications shall be deemed acceptable in instances where the donations enhance the school environment or improve the administration of school programs in accordance with criteria established by the department pursuant to chapter 91.

(b)  The department may accept a donation only if the equipment or fixture is useful to enhance the physical environment or safety of a school, or is a benefit to learning.

(c)  The private source making a donation shall not be liable upon any claim for injury arising from the donated equipment or fixture; provided that this provision shall not affect the responsibility or liability of manufacturers of defective products nor shall it affect the responsibilities of negligent persons who cause dangerous conditions that result in injury. [L 1996, c 89, pt of §2; am L 2009, c 63, §3]



§302A 1504 - School level minor repair and maintenance account.

§302A‑1504  School‑level minor repair and maintenance account.  (a)  The department shall establish a school-level minor repair and maintenance account for the use by each public school that shall not exceed $25,000 each per school.  The account shall be comprised of funds appropriated out of the school-level minor repairs and maintenance special fund pursuant to section 302A‑1504.5 for school-level minor repairs and maintenance and shall not be used for any other purpose, nor shall any other funds be deposited into the account.

(b)  Funds in the account shall be expended at the direction of the school principal to contract for minor repairs and maintenance.  Notwithstanding any other law to the contrary, special funds appropriated for this purpose that are unencumbered at the close of each fiscal year in the account shall not lapse until June 30 of the first fiscal year of the next fiscal biennium.  The department shall submit:

(1)  A report to the director of finance, ninety days after the close of each fiscal year, which shall be prepared in the form prescribed by the director of finance and shall identify the total amount of funds in the account that shall carry over to the next fiscal year; and

(2)  A copy of this report to the legislature at least twenty days prior to the convening of each regular session of the legislature. [L 1996, c 89, pt of §2; am L 2001, c 311, §4 and c 316, §3(2); am L 2002, c 16, §22; am L 2006, c 245, §2]



§302A-1504.5 - School-level minor repairs and maintenance special fund.

§302A-1504.5  School-level minor repairs and maintenance special fund.  There is established within the state treasury a special fund to be known as the school-level minor repairs and maintenance special fund, into which shall be deposited all moneys collected pursuant to section 235-102.5(b), and any other moneys received by the department in the form of grants and donations for school-level minor repairs and maintenance.  The special fund shall be administered by the department and used to fund school-level minor repairs and maintenance. [L 2001, c 311, §2; am L 2002, c 16, §23]

Note

Transfer of certain interest earnings to general fund until June 30, 2015. L 2009, c 79, §30(a)(23).



§302A-1505 - Prioritization of repair and maintenance.

§302A-1505  Prioritization of repair and maintenance.  (a)  Each school shall inform the department of education on an annual basis of school repair and maintenance needs.  Before any repair and maintenance projects for the upcoming fiscal year are implemented, each individual school administration shall prioritize and approve its repair and maintenance needs, and approve the scope of the implementation plan for the individual projects.  After schools have prioritized their repair and maintenance projects, a statewide list shall be prepared, reviewed, and approved by the department of education; provided that the department may make adjustments among schools and complex areas.  Each listing shall be posted electronically on the Internet.

(b)  Prior to informing the department about the school's repair and maintenance needs, the school's principal shall consider the recommendations made by the school community council or the local school board, if the school is a charter school.

(c)  In prioritizing a school's repair and maintenance needs, the department and the school's principal shall consider the availability of donated and discounted repair and maintenance services and materials that will be provided by community groups, volunteers, and businesses. [L 1996, c 89, pt of §2; am L 2001, c 316, §3(3); am L 2002, c 2, §5; am L 2003, c 188, §8; am L 2004, c 51, §30; am L 2005, c 189, §8; am L 2006, c 298, §14]

Cross References

Hawaii 3R's school repair and maintenance fund, see §302A-1502.4.



§302A-1506 - Public school facilities.

§302A-1506  Public school facilities.  The department may enter into such contracts, leases, lease-purchase agreements, or other transactions as may be necessary for the acquisition of public school facilities, including any lands for these facilities, on such terms as it may deem appropriate with the concurrence of the director of finance. [L 1996, c 89, pt of §2 and am c 265, §1; am L 2007, c 220, §4]



§302A-1506.5 - Early learning facilities; identifying sites.

§302A-1506.5  Early learning facilities; identifying sites.  (a)  The department of education shall identify unused public school facilities to be used for early learning programs and services.  Suitable empty classrooms, as determined by the department, shall be inventoried for potential use for early learning programs and services.  Priority shall be given to facilities on sites with sufficient space for three or more classrooms to be renovated or constructed.

(b)  The department shall assist in the identification of possible construction sites for private providers to build early learning facilities.

(c)  The department shall submit an annual report to the legislature and the early learning council no later than twenty days prior to the convening of each regular session on:

(1)  The number of classrooms that would be suitable for programs and services in the early learning system established by chapter 302L; and

(2)  The cost of renovating these classrooms to meet the standards of programs and services in the early learning system. [L 2005, c 151, §4; am L Sp 2008, c 14, §6]

Cross References

Pre-plus program, see §346-1.7.



§302A-1507 - Classroom cleaning project; established.

§302A-1507  Classroom cleaning project; established.  (a)  There is established a classroom cleaning project in all public schools, excluding charter schools.  Each school, through its school community council, may develop mechanisms to provide for classroom cleaning, including but not limited to having parent, student, or other community groups clean the classrooms on a regular, continuing basis.

(b)  Schools may use any available resources to achieve the purposes of this section; provided that no full-time custodial staff employed at the school shall be displaced. [L 1996, c 89, pt of §2; am L 2004, c 51, §31; am L 2006, c 298, §15]

Cross References

Classroom cleaning; exception, see §89-23.



§302A-1508 - Education design and construction project assessment fund.

[§302A-1508]  Education design and construction project assessment fund.  (a)  There shall be established in the department a revolving fund to be known as the education design and construction project assessment fund for the purpose of defraying the costs of:

(1)  Carrying out construction projects managed by the department;

(2)  Managing funds representing accumulated vacation and sick leave credits and retirement benefits for non-general fund employees in the construction program in accordance with section 78-23;

(3)  Equitably collecting and distributing moneys for other current expenses associated with capital improvement, repairs and maintenance, and repairs and alterations projects; and

(4)  Managing payments for employee transportation requirements such as car mileage reimbursements in accordance with applicable law and collective bargaining agreements.

(b)  The superintendent shall assess construction projects managed by the department based on the superintendent's evaluation of the costs of services for capital improvements, repairs and maintenance, and repairs and alterations projects.  All assessments collected shall be deposited into the education design and construction project assessment fund.

(c)  All expenditures from the education design and construction project assessment fund shall be made by the superintendent in accordance with applicable law and rules. [L 2005, c 189, §1]



§302A-1509 - Environmentally-sensitive cleaning and maintenance products for use in public schools.

[§302A-1509]  Environmentally-sensitive cleaning and maintenance products for use in public schools.  The department of education shall require that all public school facilities give first preference, where feasible, to the purchase and use of environmentally-sensitive cleaning and maintenance products that have been approved by the Green Seal program pursuant to section 321-26.5, for use in public school facilities:

(1)  To clean hard surfaces in bathrooms such as counters, walls, floors, fixtures, basins, tubs, or tile;

(2)  To eliminate dirt and stains on rugs and carpeting;

(3)  For routine cleaning of hard surfaces, including impervious flooring such as concrete or tile; provided that this category shall not include:

(A)  Products intended primarily to strip, polish, or wax floors; or

(B)  Cleaners intended primarily for cleaning toilet bowls, dishes, laundry, upholstery, or wood;

(4)  To clean glass, windows, mirrors, or metallic or polished surfaces;

(5)  For routine, non-specialized hand cleaning;

(6)  Paper towels or other paper used for cleaning; provided that this category shall not include toilet paper, facial tissue, or paper towels used for drying hands; and

(7)  Other categories as identified in the department of health. [L Sp 2009, c 13, §1]



§264-121 to 127 - .

[B.]  School Impact Fees

Note

Implementation procedures; annual reports to legislature.  L 2007, c 245, §§4, 6.

Revision Note

Sections 302A-1601 to 1611, enacted as a new part, are redesignated as a subpart pursuant to §23G-15.

Cross References

Building permit requirements for new developments in school impact districts, see §46-142.5.

Impact fees for public highways, see §§264-121 to 127.

[§302A-1601]  Findings.  New residential developments within identified school impact districts create additional demand for public school facilities.  As such, once identified, new residential developments will be required to contribute toward the construction of new or expansion of existing public school facilities through:

(1)  The land requirement, either through an in lieu fee or actual acreage (unless land is not required in the school impact district); and

(2)  The construction requirement either through an in lieu fee or actual construction based on the proportionate share of the need to construct additional facilities.

A study commissioned by the State has identified the land dedication requirement that is consistent with proportionate fair-share principles and the net capital cost of school facilities, excluding land costs, that is consistent with proportionate fair-share principles.

The State determines that new residential developments within designated school impact districts shall provide land for schools or pay a fee in lieu of land proportionate to the impacts of the new residential development on existing school facilities.  The State also determines that new residential developments within designated school impact districts shall also pay school impact fees proportionate to their impacts.  This [subpart] establishes the methodology for developers to provide their proportionate share of the land and the construction cost of new or expanded school facilities needed to serve new residential developments, as determined in section 302A-1607. [L 2007, c 245, pt of §2]



§302A-1602 - Definitions.

[§302A-1602]  Definitions.  As used in this [subpart], the following terms shall have the following meanings unless the context indicates otherwise:

"Acres/student" means the number of acres required per student based on design standards for schools.

"Construction cost" means the net cost to construct a school, including without limitation planning, design, engineering, grading, permits, construction, and construction and project management, but not including the cost to acquire land.  The intent of the school impact fee calculation is that new developments should not be charged for a higher level of service than is being provided to existing developments.  A reasonable measure of the level of service is the percentage of classrooms that are in permanent structures, as opposed to portable buildings.

"Cost per student" means the construction cost for a school per student (actual school construction cost divided by enrollment capacity).

"Cost/unit" means the impact fee for school construction (land and construction).

"County" means the city and county of Honolulu, the county of Hawaii, the county of Kauai, and the county of Maui.

"Developer" means a person, corporation, organization, partnership, association, or other legal entity constructing, erecting, enlarging, altering, or engaging in any residential development activity.

"Dwelling unit" or "unit" means a multi-family or single-family residential unit.

"Fee in lieu" means a fee determined pursuant to section 302A‑1606.

"Land component" means a fee simple property that is vacant and improved (with infrastructure).

"Multi-family" means any dwelling unit other than a single family dwelling unit.

"Multi-family unit count" means the total multi-family dwelling units planned for a proposed development.

"New residential development" means new residential projects involving rezoned properties or parcels, current zoned parcels with or without buildings, and redevelopment projects.  These projects include "lot only" developments (when the dwelling unit will not be built by the developer), and include condominiums, additional dwelling units as defined by each county, and subdivisions.

"Owner" means the owner of record of real property or the owner's agent.

"Proportionate share" means the pro rata share of the school impact fee attributed to the specific development based on the student generation rate from the project.

"Recent school construction averages" means the department's historical average acres required and enrollment capacity for elementary (K-5), middle (6-8), and high (9-12) schools.  Based on existing school construction data, the historical average design standards are as follows:

Acres/school       Enrollment/school       Acres/student

Elem.     12.5 acres    800 students            .0156 acres

Middle    16.5 acres    1,500 students          .0110 acres

High      49 acres      1,600 students          .0306 acres

"Revenue credit" means the state general tax revenues under chapter 237 that will be generated by the new residential unit and used to fund school capital facilities and pay for outstanding debt on existing facilities.

"School facilities" means the facilities owned or operated by the department, or the facilities included in the department of education capital budget or capital facilities plan.

"School impact district" means a geographic area designated by the board where anticipated growth will create the need for one or more new schools or the expansion of one or more existing schools that are or will be located within the area and will primarily serve new housing units within the area.

"School impact fee: construction cost component" means ten per cent of the construction cost associated with the construction of a new school or expansion of an existing school facility.

"School impact fee: land component" means the pro rata share of the fair market value of the fee simple land or acreage attributed to the specific development based on the student generation rate from the project.

"Single-family" means a detached dwelling unit not connected to any other dwelling unit, or a detached building containing two dwelling units.

"Single-family unit count" means the total single-family units planned for a proposed development.

"Student generation rate" means the number of students generated by each multi-family and single-family unit when a residential development has matured and enrollment no longer fluctuates, or achieves a steady state. [L 2007, c 245, pt of §2]



§302A-1603 - Applicability and exemptions.

[§302A-1603]  Applicability and exemptions.  (a)  Except as provided in subsection (b), any person who seeks to develop a new residential development within a designated school impact district requiring:

(1)  A county subdivision approval;

(2)  A county building permit; or

(3)  A condominium property regime approval for the project,

shall be required to fulfill the land requirement and vertical construction requirement of the department.

(b)  The following shall be exempt from this section:

(1)  Any form of housing permanently excluding school-aged children, with the necessary covenants or declarations of restrictions recorded on the property;

(2)  Any form of housing which is or will be paying the transient accommodations tax under chapter 237D;

(3)  All nonresidential development; and

(4)  Any development with an executed education contribution agreement or other like document with the department for the contribution of school sites or payment of fees for school land or school construction. [L 2007, c 245, pt of §2]



§302A-1604 - Designation of school impact districts.

[§302A-1604]  Designation of school impact districts.  (a)  The board shall designate a school impact district for school impact fees only after holding at least one public hearing in the area proposed for the school impact district.  The written analysis, prepared in accordance with subsection (b), shall be made available to the public at least thirty days prior to the public hearing.  Notice of the public hearing shall be made as provided in section 1‑28.5.  The notice shall include a map of the proposed school impact district and the date, time, and place of the public hearing.

(b)  Prior to the designation of a school impact district, the department shall prepare a written analysis that contains the following:

(1)  A map and legend describing the boundaries of the area, which may range from one school to one or more high school complexes; and

(2)  Analysis to support the need to construct new or expand existing school facilities in the area within the next twenty-five years to accommodate projected growth in the area based on various state and county land use, demographics, growth, density, and other applicable plans. [L 2007, c 245, pt of §2]



§302A-1605 - Impact fee analysis.

[§302A-1605]  Impact fee analysis.  Upon designation of a school impact district, the department shall prepare an impact fee analysis that shall include, at a minimum, the following:

(1)  An analysis to determine appropriate student generation rates by housing type (multi-family unit count and single-family unit count) for new developments in the area.  The analysis shall also consider enrollment at existing school facilities, in and around the school impact district;

(2)  Student generation rates, based on full build-out of the development when student generation rates are anticipated to be in a steady state mode (permanent facility);

(3)  Analysis of the initial development period, when student enrollments are anticipated to peak (to determine capacity of facilities);

(4)  An analysis to identify the percentages of existing statewide student enrollment at the elementary school, middle or intermediate school, and high school levels that are located in permanent structures, as opposed to portable buildings, in surrounding high school complexes;

(5)  Calculation of the current statewide level of service, which shall be the ratio of current student capacity at all school levels to the current enrollment at all school levels;

(6)  An analysis of proposed redistricting, listing the advantages and disadvantages by making more efficient use of existing underutilized assets;

(7)  An analysis of appropriate school land area and enrollment capacity, which may include nontraditional (i.e., mid-rise or high-rise structures) facilities to accommodate the need for public school facilities in high growth areas within existing urban developments; and

(8)  An analysis to identify the percentages of existing student enrollment at the elementary school, middle or intermediate school, and high school levels that are located in permanent structures, and the percentages that are located in portable buildings in surrounding high school complexes. [L 2007, c 245, pt of §2]

Revision Note

Subsection designation deleted pursuant to §23G-15.



§302A-1606 - Impact fee: land component - determining the amount of land or fee in lieu.

[§302A-1606]  Impact fee:  land component - determining the amount of land or fee in lieu.  (a)  The area requirements for new school facilities shall be determined based on the recent school construction averages.

(b)  The procedure for determining whether the dedication of land is required or a payment of a fee in lieu is required for a new school facility shall be as follows:

(1)  A new residential development of greater than or equal to fifty units, shall include a written agreement, prior to the issuance of a building permit, between the owner or developer of the property and the department, under which the owner or developer has:

(A)  Agreed to designate an area to be dedicated for one or more schools for the development, subject to approval by the department; or

(B)  Agreed to pay to the department, at a time specified in the agreement, a fee in lieu of land dedication;

(2)  New residential developments of less than fifty units shall include a written agreement, between the owner or the developer of the property and the department, under which the owner or developer has agreed to a time specified for payment for the fee in lieu prior to the issuance of the building permit;

(3)  Prior to approval of any subdivision, change of zoning, or any other approval for a:

(A)  Residential development equal to or greater than fifty units; or

(B)  Condominium property regime development of fifty units or more,

the department shall notify the approving agency of its determination on whether to require the dedication of land, the payment of a fee in lieu thereof, or a combination of both;

(4)  When land dedication is required, the land shall be conveyed to the State upon completion of the subdivision improvements and any offsite infrastructure necessary to serve the land;

(5)  When the payment of a fee in lieu is required, the fee in lieu shall be paid based on the terms contained in the written agreement;

(6)  Whether the department determines to require land dedication or the payment of a fee in lieu, shall be guided by the following criteria:

(A)  The topography, geology, access, value, and location of the land available for dedication;

(B)  The size and shape of the land available for dedication;

(C)  The location of existing or proposed schooling facilities; and

(D)  The availability of infrastructure; and

(7)  The determination of the department as to whether lands shall be dedicated or whether a fee in lieu shall be paid, or a combination of both, shall be final.

(c)  In determining the value per acre for any new residential development, the fee simple value of the land identified for the new or expanded school facility shall be based on the appraised fair market value of improved, vacant land, zoned for residential use, and serviced by roads, utilities, and drainage.  An appraiser, licensed pursuant to chapter 466K, who is selected and paid for by the developer, shall determine the value of the land.  If the department does not agree with the developer's appraisal, the department may engage another licensed appraiser at its own expense, and resolve, through negotiation between the two appraisers, a fair market value.  If neither party agrees, the first two appraisers shall select the third appraiser, with the cost of the third appraisal being shared equally by the department and the developer, and the third appraisal shall be binding on both parties.

(d)  The developer or owner of new residential developments of greater than fifty units shall either pay the in lieu fee based on the land value as determined in subsection (c) or convey appropriate acreage as determined in subsection (b).  When conveying the fee simple interest for the new or expanded school facility, the developers shall be credited the difference between the fair market fee simple value of the property and the developers' proportionate share of the value of the land as determined in subsection (c) against any impact fees for construction.  Any excess may be transferred and used as credit against any future land or construction cost requirements on any other development of the State.

(e)  The dollar amount of the fee in lieu shall be determined using the following formula:

Acres of land calculated according to subsection (b) multiplied by the value per acre of land determined pursuant to subsection (c). [L 2007, c 245, pt of §2]



§302A-1607 - Impact fee: construction cost component – determining the cost per unit.

[§302A-1607]  Impact fee:  construction cost component – determining the cost per unit.  (a)  The construction cost component of the school impact fees shall be calculated using the following factors:

(1)  For new school construction, the cost per student for each school type (elementary, middle or intermediate, and high school) is based on the ten-year average construction of a new school facility using the Honolulu assessment district in 2006 as the base.  Costs for construction completed earlier than 2006 shall be escalated to 2006 using the engineering news-record construction cost index;

(2)  For expansion of existing school facilities, the cost per student for each school type (elementary, middle or intermediate, and high school) is based on the ten-year average construction of whatever components are required to expand the school using the Honolulu assessment district in 2006 as the base;

(3)  The cost per student in other assessment districts shall be the cost per student in the Honolulu assessment district multiplied by the appropriate cost factor in subsection (c).  At least every three years, the department shall update the cost per student based on the construction of a new permanent school facility, and present the written analysis to the board for review; and

(4)  Student generation rates, as defined in section 302A‑1602.

(b)  The student generation rate for each school type (elementary, middle or intermediate, and high school) shall be multiplied by the cost per student for each school type (elementary, middle or intermediate, and high school) to determine the cost/unit in the development.

(c)  The State shall be divided into the following twenty-six geographically limited cost districts:

Cost District      School District         Cost Factor

Honolulu           Honolulu                1.00

Ewa                Leeward/Central         1.00

Wahiawa            Central                 1.05

Waialua            Central                 1.10

Koolaupoko         Windward                1.00

Koolauloa          Windward                1.00

Waianae            Leeward                 1.10

Hilo               Hawaii                  1.15

Puna               Hawaii                  1.20

Kona               Hawaii                  1.20

Hamakua            Hawaii                  1.20

South Kohala       Hawaii                  1.20

North Kohala       Hawaii                  1.25

Pohakuloa          Hawaii                  1.25

Kau                Hawaii                  1.30

Wailuku            Maui                    1.15

Makawao            Maui                    1.25

Lahaina            Maui                    1.30

Hana               Maui                    1.35

Molokai            Molokai                 1.30

Lanai              Lanai                   1.35

Lihue              Kauai                   1.15

Koloa              Kauai                   1.20

Kawaihau           Kauai                   1.20

Waimea             Kauai                   1.25

Hanalei            Kauai                   1.25

(d)  At least every three years, and concurrent with any update of the costs per student, the department shall update the revenue credits and present the written analysis to the board for review.  The calculation of revenue credits shall be reviewed and calculated recognizing that the impact fee shall be set at one hundred per cent of the fair market value of the land and ten per cent of the total school construction cost.

(e)  The construction cost component of the impact fees per dwelling unit shall be ten per cent of the amounts calculated according to the following formula:

Cost per dwelling unit from [subsection (b)] minus any amount by which the revenue credit per dwelling unit from subsection (d) exceeds ninety per cent of the per unit construction cost.

(f)  The amount of the fee shall be increased from the date it was determined to the date it is paid using the engineering news-record construction cost index, or an equivalent index if that index is discontinued.

(g)  Any new residential development shall be required to obtain a written agreement between the owner or developer of the property and the department, under which the owner or developer has agreed to a time specified for payment, for its school impact fee construction cost component prior to the issuance of the building permit. [L 2007, c 245, pt of §2]



§302A-1608 - Accounting and expenditure requirements.

[§302A-1608]  Accounting and expenditure requirements.  (a)  Each designated school impact district shall be a separate benefit district.  Fees collected within each school impact district shall be spent only within the same school impact district for the purposes collected.

(b)  Land dedicated by the developer shall be used only as a site for the construction of one or more new schools or for the expansion of existing school facilities.  If the land is never used for the school facility, it shall be returned to the developer, or the developer's successor in interest.  Once used, the land may be sold, with the proceeds used to acquire land for school facilities in the same school impact district.

(c)  Fee in lieu funds may be used for expenses related to acquiring a piece of land, including but not limited to surveying, appraisals, and legal fees.  Fee in lieu funds shall not be used for the maintenance or operation of existing schools in the district, construction costs, including architectural, permitting, or financing costs, or administrative expenses.

(d)  Impact fees for the construction cost component shall be used only for the costs of new school facilities that expands the student capacity of existing schools or adds student capacity in new schools.  School impact fees may not be used to replace an existing school located within the same school impact district, either on the same site or on a different site.  In the event of closure, demolition, or conversion of an existing permanent department facility within a school impact district that has the effect of reducing student capacity, an amount of new student capacity in permanent buildings equivalent to the lost capacity shall be funded with non-school impact fee revenue.  Eligible construction costs include but are not limited to planning, engineering, architectural, permitting, financing, and administrative expenses, and any other capital equipment expenses pertaining to educational facilities.  Impact fees for the construction cost component shall not be expended for:

(1)  Any costs related to the acquisition of land;

(2)  The maintenance or operation of existing schools in the district; or

(3)  Portable or temporary facilities.

(e)  Impact fees and fees in lieu shall be expended or encumbered within twenty years of the date of collection.  Fees shall be considered spent or encumbered on a first-in, first-out basis.  An expenditure plan for the impact fees shall be incorporated into the annual budget process of the department and subject to legislative approval of the budget. [L 2007, c 245, pt of §2]



§302A-1609 - Refunds.

[§302A-1609]  Refunds.  If the fee in lieu or impact fee is not expended within twenty years of the date of collection, the department shall either:

(1)  Refund to the developer, or the developer's successor in interest, the amount of the fee in lieu paid and any interest accrued thereon; or

(2)  Recommit the fees for another twenty-year period for construction of new schools in the school impact district, as authorized by the developer or the developer's successor. [L 2007, c 245, pt of §2]



§302A-1610 - Credits for land dedication.

[§302A-1610]  Credits for land dedication.  (a)  Any person subject to the land dedication requirements pursuant to this [subpart] may apply for credit against any similar dedication or payment accepted and received by the department for the project.

(b)  Any credit provided for under this section shall be based on the value, determined in the manner provided under section 302A-1606.

(c)  Excess credits for land contributions prior to July 3, 2007 shall be based on the value; provided that the credit amount shall not exceed the value of the dedication or fee in lieu required under this [subpart]. [L 2007, c 245, pt of §2]

Revision Note

"July 3, 2007" substituted for "the effective date of this Act".



§302A-1611 - Credits for impact fees.

[§302A-1611]  Credits for impact fees.  (a)  Any applicant subject to the school impact fee requirements pursuant to this [subpart] may apply for credit for any similar contribution, payment, or construction of public school facilities accepted and received by the department.  No credit shall be authorized against the impact fees in lieu of land dedication.

(b)  A credit may be applied only against school impact fees that would otherwise be due for new residential developments for which the payment or contribution was agreed to in a written educational contribution agreement.  The department shall maintain an accounting of the amount of the credit applicable to the new residential development and shall reduce the amount of the credit by the amount of the school impact fees that would otherwise be due for each building permit issued for the new residential development.  After the credit balance is exhausted, no additional credits shall be applied to subsequent building permits issued within the new residential development.    (c)  If private construction of school facilities is proposed by a developer after July 3, 2007, if the proposed construction is acceptable to the department, and if the value of the proposed construction exceeds the total impact fees that would be due from the development, the department shall execute with the developer an agreement to provide reimbursement for the excess credit from the impact fees collected from other developers within the same benefit district.  For the purposes of this section, the private construction of school facilities is a "public work" pursuant to chapter 104. [L 2007, c 245, pt of §2]

Revision Note

"July 3, 2007" substituted for "the effective date of this Act".






CHAPTER 302B - PUBLIC CHARTER SCHOOLS

§302B 1 - Definitions.

§302B‑1  Definitions.  Whenever used in this chapter, unless the context otherwise requires:

"Board" means the board of education.

"Charter school" refers to those public schools holding charters to operate as charter schools under this chapter, including start-up and conversion charter schools, and that have the flexibility and independent authority to implement alternative frameworks with regard to curriculum, facilities management, instructional approach, virtual education, length of the school day, week, or year, and personnel management.

"Charter school review panel" or "panel" means the panel established pursuant to section 302B-3 with the powers and duties to issue and revoke charters, approve detailed implementation plan revisions, and conduct charter school evaluations.

"Conversion charter school" means:

(1)  Any existing department school that converts to a charter school and is managed and operated in accordance with section 302B-6;

(2)  Any existing department school that converts to a charter school and is managed and operated by a nonprofit organization in accordance with section 302B-6; or

(3)  A newly created school, consisting of programs or sections of existing public school populations that are funded and governed independently and may include part of a separate Hawaiian language immersion program using existing public school facilities.

"Department" means the department of education.

"Detailed implementation plan" means the document that details the charter school's purpose, focus, operations, organization, finances, and accountability, and becomes the basis for a performance contract between the panel and the charter school.

"Executive director" means the executive director of the charter school administrative office.

"Local school board" means the autonomous governing body of a charter school that:

(1)  Receives the charter and is responsible for the financial and academic viability of the charter school and implementation of the charter;

(2)  Possesses the independent authority to determine the organization and management of the school, the curriculum, virtual education, and compliance with applicable federal and state laws; and

(3)  Has the power to negotiate supplemental collective bargaining agreements with exclusive representatives of their employees.

"Nonprofit organization" means a private, nonprofit, tax-exempt entity that:

(1)  Is recognized as a tax-exempt organization under section 501(c)(3) of the Internal Revenue Code of 1986, as amended; and

(2)  Is domiciled in this State.

"Office" means the charter school administrative office.

"Organizational viability" means that a charter school:

(1)  Has been duly constituted in accordance with its charter;

(2)  Has a local school board established in accordance with law and the charter school's charter;

(3)  Employs sufficient faculty and staff to provide the necessary educational program and support services to operate the facility in accordance with its charter;

(4)  Maintains accurate and comprehensive records regarding students and employees as determined by the office;

(5)  Meets appropriate standards of student achievement;

(6)  Cooperates with board, panel, and office requirements in conducting its functions;

(7)  Complies with applicable federal, state, and county laws and requirements;

(8)  In accordance with office guidelines and procedures, is financially sound and fiscally responsible in its use of public funds, maintains accurate and comprehensive financial records, operates in accordance with generally accepted accounting practices, and maintains a sound financial plan;

(9)  Operates within the scope of its charter and fulfills obligations and commitments of its charter;

(10)  Complies with all health and safety laws and requirements; and

(11)  Complies with all panel directives, policies, and procedures.

"Start-up charter school" means a new school established under section 302B-5. [L 2006, c 298, pt of §2; am L 2007, c 115, §6; am L 2009, c 86, §2]



§302B 2 - Existing charter schools.

§302B‑2  Existing charter schools.  Any charter school holding a charter to operate under part IV, subpart D, of chapter 302A, as that subpart existed before July 11, 2006 shall be considered a charter school for the purposes of this chapter. [L 2006, c 298, pt of §2]

Revision Note

"July 11, 2006" substituted for "the effective date of this Act".



§302B-3 - Charter school review panel; establishment; powers and duties.

§302B-3  Charter school review panel; establishment; powers and duties.  (a)  There is established the charter school review panel, that shall be placed within the department for administrative purposes only.  The panel shall be accountable to the charter schools and the board.  Notwithstanding section 302B-9 and any other law to the contrary, the panel shall be subject to chapter 92.

(b)  The panel shall consist of twelve members, and shall include:

(1)  Two licensed teachers regularly engaged in teaching; provided that one teacher is employed at a start-up charter school, and one teacher is employed at a conversion charter school;

(2)  Two educational officers; provided that one educational officer is employed at a start-up charter school, and one educational officer is employed at a conversion charter school;

(3)  One member or former member of a charter school local school board;

(4)  The chair of the board of education or the chair's designee;

(5)  A representative of Hawaiian culture-focused charter schools;

(6)  Two representatives of the University of Hawaii who are not affiliated with charter schools;

(7)  One member with a background in business or accounting who is not affiliated with charter schools;

(8)  One member with a background in the building trades or real estate who is not affiliated with charter schools; and

(9)  A representative from the Hawaii Association of Independent Schools;

provided that the initial appointments for representatives in paragraphs (7) to (9) shall be made by September 1, 2007.  From June 1, 2007, until such time that the panel has twelve members, five members of the panel shall constitute a quorum to conduct business and a concurrence of at least five members shall be necessary to make any action of the panel valid; provided that, upon filling the twelve seats as required under this subsection, a majority of the panel shall constitute a quorum to conduct business, and the concurrence of a majority of all the members to which the panel is entitled shall be necessary to make any action of the panel valid.

(c)  The board shall appoint the remaining members of the panel other than the chair of the board.

(d)  Appointed panel members shall serve not more than three consecutive three-year terms, with each term beginning on July 1; provided that the initial terms of the appointed members that commence after June 30, 2006, shall be staggered as follows:

(1)  Four members to serve three-year terms;

(2)  Four members to serve two-year terms; and

(3)  Three members to serve a one-year term.

(e)  Notwithstanding the terms of members, the board may add panel members at any time and replace panel members at any time when their positions become vacant through resignation, through non-participation, upon request of a majority of panel members, or upon termination by the board for cause.

(f)  Panel members shall receive no compensation.  When panel duties require that a panel member take leave of the panel member's duties as a state employee, the appropriate state department shall allow the panel member to be placed on administrative leave with pay and shall provide substitutes, when necessary, to perform that panel member's duties.  Panel members shall be reimbursed for necessary travel expenses incurred in the conduct of official panel business.

(g)  The panel shall establish operating procedures that shall include conflict of interest provisions for any member whose school of employment or local school board membership is before the panel.

(h)  The chair of the panel shall be designated by the members of the panel for each school year beginning July 1 and whenever there is a vacancy.  If the panel does not designate its chair for the next school year by July 1, the board shall designate the panel chair.  When the panel chair is vacant, the board shall designate an interim chair to serve until the panel designates its chair.

(i)  The powers and duties of the panel shall be to:

(1)  Appoint and evaluate the executive director and approve staff and salary levels for the charter school administrative office;

(2)  Review, approve, or deny charter applications for new charter schools in accordance with section 302B-5 for the issuance of new charters; provided that applicants that are denied a charter may appeal to the board for a final decision pursuant to section 302B-3.5;

(3)  Review, approve, or deny significant amendments to detailed implementation plans to maximize the school's financial and academic success, long-term organizational viability, and accountability.  Charter schools that are denied a significant amendment to their detailed implementation plan may appeal to the board for a final decision pursuant to section 302B-3.5;

(4)  Adopt reporting requirements for charter schools;

(5)  Review annual self-evaluation reports from charter schools and take appropriate action;

(6)  Evaluate any aspect of a charter school that the panel may have concerns with and take appropriate action, which may include probation or revocation;

(7)  Periodically adopt improvements in the panel's monitoring and oversight of charter schools;

(8)  Periodically adopt improvements in the office's support of charter schools and management of the charter school system;

(9)  Review, modify, and approve charter schools' all means of finance budget, based upon criteria and an approval process established by the panel; and

(10)  Survey all charter school facilities prior to, and in preparation for, determining recommendations to allocate non-per-pupil facilities funds to charter schools with facilities needs.  The survey shall include, at minimum, for each charter school facility:

(A)  The current status of the facility;

(B)  Facilities costs, including all rents, leases, purchases, and repair and maintenance for lands and buildings;

(C)  A prioritized list of facilities needs;

(D)  Any capital improvement projects underway or scheduled; and

(E)  Whether the facility is a conversion or start-up charter school, and current and projected enrollment.

(j)  In the case that the panel decides not to issue a new charter, or to approve significant amendments to detailed implementation plans, the board may adopt rules for an appeals process pursuant to section 302B-3.5.

(k)  The office shall provide for the staff support and expenses of the panel. [L 2006, c 298, pt of §2; am L 2007, c 115, §7; am L 2008, c 16, §12; am L 2009, c 86, §3]

Revision Note

"June 1, 2007" substituted for "the effective date of this Act".



§302B 3 - .5 Appeals; charter school applications, revocations, or detailed implementation plan amendments.

[§302B‑3.5]  Appeals; charter school applications, revocations, or detailed implementation plan amendments.  The board shall have the power to decide appeals from decisions of the panel to deny the approval of a charter school application, revoke a charter school's charter, or deny the approval of an amendment to a charter school's detailed implementation plan.  An appeal shall be filed with the board within twenty-one calendar days of the receipt of the notification of denial or revocation.  Only a party whose charter school application has been denied, whose charter has been revoked, or whose amendment to a detailed implementation plan has been denied may initiate an appeal under this section for cause.  The board shall review an appeal and issue a final decision within sixty calendar days of the filing of the appeal.  The board may adopt applicable rules and procedures pursuant to chapter 91 for implementing the appeals process. [L 2007, c 115, §2]



§302B 4 - Limits on charter schools.

§302B‑4  Limits on charter schools.  The panel may authorize one new start-up charter school for each existing start-up charter school that has received a three-year or longer accreditation from the Western Association of Schools and Colleges or a comparable accreditation authority as determined by the panel, or for each start-up charter school whose charter is revoked.  The total number of conversion charter schools authorized by the panel shall not exceed twenty-five. [L 2006, c 298, pt of §2; am L 2007, c 115, §8]



§302B 5 - Start-up charter schools; establishment.

§302B‑5  Start-up charter schools; establishment.  (a)  New start-up charter schools may be established pursuant to this section.

(b)  Any community, group of teachers, group of teachers and administrators, or nonprofit organization may submit a letter of intent to the office to form a charter school, establish an interim local school board as its governing body, and develop a detailed implementation plan pursuant to subsection (d).

(c)  The start-up charter school application process and schedule shall be determined by the panel, and shall provide for and include the following elements:

(1)  The submission of a letter of intent to operate a start-up charter school;

(2)  The timely transmittal of the application form and completion guidelines to the interim local school board;

(3)  The timely submission to the panel of a completed application;

(4)  The timely review of the application by the panel for completeness, and notification of the interim local school board if the application is complete or, if the application is insufficient, a written statement of the elements of the application that require completion;

(5)  The timely resubmission of the application;

(6)  Upon receipt of a completed application, the convening of the panel by the panel chairperson to begin review of the application;

(7)  The timely notification of the applicant of any revisions the panel requests as necessary for a recommendation of approval;

(8)  Following the submission of an application, issuance of a charter or denial of the application by the panel by majority vote; provided that if the panel does not approve the application and issue a charter, provisions requiring the panel to:

(A)  Clearly identify in writing its reasons for not issuing the charter, which may be used as guidelines for an amended plan; and

(B)  Allow the interim local school board to revise its plan in accordance with the panel's guidelines, and resubmit an amended plan within ten calendar days;

(9)  A provision for a final date on which a decision must be made, upon receipt of an amended plan; and

(10)  A provision that no start-up charter school may begin operation before obtaining panel approval of its charter.

(d)  An application to become a start-up charter school shall include a detailed implementation plan that meets the requirements of this subsection and section 302B-9.  The plan shall include the following:

(1)  A description of employee rights and management issues and a framework for addressing those issues that protects the rights of employees;

(2)  A plan for identifying, recruiting, and retaining highly-qualified instructional faculty;

(3)  A plan for identifying, recruiting, and selecting students that is not exclusive, elitist, or segregationist;

(4)  The curriculum and instructional framework to be used to achieve student outcomes, including an assessment plan;

(5)  A plan for the assessment of student, administrative support, and teaching personnel performance that:

(A)  Recognizes the interests of the general public;

(B)  Incorporates or exceeds the educational content and performance standards developed by the department for the public school system;

(C)  Includes a system of faculty and staff accountability that holds faculty and staff both individually and collectively accountable for their performance, and that is at least equivalent to the average system of accountability in public schools throughout the State; and

(D)  Provides for program audits and annual financial audits;

(6)  A governance structure for the charter school that incorporates a conflict of interest policy and a plan for periodic training to carry out the duties of local school board members;

(7)  A financial plan based on the most recent fiscal year's per-pupil charter school allocation that demonstrates the ability to meet the financial obligations of one-time, start-up costs and ongoing costs such as monthly payrolls, faculty recruitment, professional development, and facilities costs; and

(8)  A facilities plan. [L 2006, c 298, pt of §2; am L 2007, c 115, §9]



§302B-6 - Conversion charter schools; establishment.

§302B-6  Conversion charter schools; establishment.  (a)  A conversion charter school may be established pursuant to this section.

(b)  Any department school, school community council, group of teachers, group of teachers and administrators, or nonprofit organization may submit a letter of intent to the office to convert a department school to a charter school, establish an interim local school board as its governing body, and develop a detailed implementation plan pursuant to subsection (d).

(c)  The conversion charter school application process and schedule shall be determined by the panel, and shall provide for and include the following elements:

(1)  The submission of a letter of intent to convert to a charter school;

(2)  The timely transmittal of the application form and completion guidelines to the interim local school board;

(3)  The timely submission to the panel of a completed application; provided that the application shall include certification and documentation that the application and the proposed detailed implementation plan was approved by a majority of the votes cast by existing administrative, support, teaching personnel, and parents of students at the proposed conversion charter school;

(4)  The timely review of the application by the panel for completeness, and notification of the interim local school board if the application is complete or, if the application is insufficient, a written statement of the elements of the application that require completion;

(5)  The timely resubmission of the application;

(6)  Upon receipt of a completed application, the convening of the panel by the panel chairperson to begin review of the application;

(7)  The timely notification of the applicant of any revisions the panel may request as necessary for a recommendation of approval;

(8)  Following the submission of an application, issuance of a charter or denial of the application by the panel by majority vote; provided that if the panel does not approve the application and issue a charter, provisions requiring the panel to:

(A)  Clearly identify in writing its reasons for not issuing the charter, which may be used as guidelines for an amended plan; and

(B)  Allow the interim local school board to revise its plan in accordance with the panel's guidelines, and resubmit an amended plan within ten calendar days;

(9)  A provision for a final date on which a decision must be made upon receipt of an amended plan; and

(10)  A provision that no conversion charter school may begin operation before obtaining panel approval of its charter.

(d)  An application to become a conversion charter school shall include a detailed implementation plan that meets the requirements of this subsection and section 302B-9.  The plan shall include the following:

(1)  A description of employee rights and management issues and a framework for addressing those issues that protects the rights of employees;

(2)  A plan for identifying, recruiting, and retaining highly-qualified instructional faculty;

(3)  A plan for identifying, recruiting, and selecting students that is not exclusive, elitist, or segregationist;

(4)  The curriculum and instructional framework to be used to achieve student outcomes, including an assessment plan;

(5)  A plan for the assessment of student, administrative support, and teaching personnel performance that:

(A)  Recognizes the interests of the general public;

(B)  Incorporates or exceeds the educational content and performance standards developed by the department for the public school system;

(C)  Includes a system of faculty and staff accountability that holds faculty and staff both individually and collectively accountable for their performance, and that is at least equivalent to the average system of accountability in public schools throughout the State; and

(D)  Provides for program audits and annual financial audits;

(6)  A governance structure for the charter school that incorporates a conflict of interest policy and a plan for periodic training to carry out the duties of local school board members;

(7)  A financial plan based on the most recent fiscal year's per-pupil charter school allocation that demonstrates the ability to meet the financial obligations of one-time, start-up costs and ongoing costs such as monthly payrolls, faculty recruitment, professional development, and facilities costs; and

(8)  A facilities plan.

(e)  A nonprofit organization may submit a letter of intent to the office to convert a department school to a conversion charter school, operate and manage the school, establish a local school board as its governing body, and develop a detailed implementation plan pursuant to subsection (d); provided that:

(1)  As the governing body of the conversion charter school, the local school board shall be composed of the board of directors of the nonprofit organization and not representatives of the participant groups specified in section 302B-7.  The nonprofit organization may also appoint advisory groups of community representatives for each school managed by the nonprofit organization; provided that these groups shall not have governing authority over the school and shall serve only in an advisory capacity to the nonprofit organization;

(2)  The detailed implementation plan for each conversion charter school to be operated by the nonprofit organization shall be formulated, developed, and submitted by the nonprofit organization, and shall be approved by a majority of the votes cast by existing administrative, support, and teaching personnel, and parents of the students of the proposed conversion charter school;

(3)  The board of directors of the nonprofit organization, as the governing body for the conversion charter school that it operates and manages, shall have the same protections that are afforded to the board in its role as the conversion charter school governing body;

(4)  Any conversion charter school that is managed and operated by a nonprofit organization shall be eligible for the same federal and state funding as other public schools; provided that the nonprofit organization makes a minimum annual contribution of $1 per pupil toward the operation of a conversion charter school for every $4 per pupil allocated by the office for the operation of the conversion charter school; provided that in no event shall the nonprofit organization be required to contribute more than the total required contribution per pupil per year.  As used in this section, "total required contribution" means:

(A)  $1,500 for school years 2006-2007 through 2010-2011;

(B)  $1,650 for school years 2011-2012 through 2015-2016; and

(C)  $1,815 for school years 2016-2017 through 2020-2021; and

(5)  If, at any time, the board of directors of the nonprofit organization governing the conversion charter school votes to discontinue its relationship with the charter school, the charter school may submit an application with a revised detailed implementation plan to the panel to continue as a conversion school without the participation of the nonprofit organization.

(f)  Any nonprofit organization that seeks to manage or operate a conversion charter school as provided in subsection (e) shall comply with the following at the time of application:

(1)  Have bylaws or policies that describe the manner in which business is conducted and policies that relate to the management of potential conflict of interest situations;

(2)  Have experience in the management and operation of public or private schools or, to the extent necessary, agree to obtain appropriate services from another entity or entities possessing such experience;

(3)  Comply with all applicable federal, state, and county laws, including licensure or accreditation, as applicable; and

(4)  Comply with any other requirements prescribed by the department to ensure adherence with applicable federal, state, and county laws, and the purposes of this chapter.

(g)  Any public school or schools, programs, or sections of existing public school populations that are part of a separate Hawaiian language immersion program using existing public school facilities may submit a letter of intent to the office to form a conversion charter school pursuant to this section.

(h)  In the event of a conflict between the provisions in this section and other provisions in this chapter, this section shall control. [L 2006, c 298, pt of §2; am L 2007, c 115, §10]



§302B-7 - Charter school local school boards; powers and duties.

§302B-7  Charter school local school boards; powers and duties.  (a)  All local school boards, with the exception of those of conversion charter schools that are managed and operated by a nonprofit organization pursuant to section 302B‑6(e), shall be composed of, at a minimum, one representative from each of the following participant groups:

(1)  Principals;

(2)  Instructional staff members selected by the school instructional staff;

(3)  Support staff selected by the support staff of the school;

(4)  Parents of students attending the school selected by the parents of the school;

(5)  Student body representatives selected by the students of the school; and

(6)  The community at large.

(b)  No chief executive officer, chief administrative officer, executive director, or otherwise designated head of a school may serve as the chair of the local school board.

(c)  The local school board shall be the autonomous governing body of its charter school and shall be responsible for the financial and academic viability of the charter school, implementation of the charter, and the independent authority to determine the organization and management of the school, the curriculum, virtual education, and compliance with applicable federal and state laws.  The local school board shall have the power to negotiate supplemental collective bargaining agreements with the exclusive representatives of their employees.

(d)  Local school boards shall be exempt from chapter 103D, but shall develop internal policies and procedures for the procurement of goods, services, and construction, consistent with the goals of public accountability and public procurement practices.  Charter schools are encouraged to use the provisions of chapter 103D wherever possible; provided that the use of one or more provisions of chapter 103D shall not constitute a waiver of the exemption from chapter 103D and shall not subject the charter school to any other provision of chapter 103D.

(e)  Charter schools and their local school boards shall be exempt from the requirements of chapters 91 and 92.  The local school boards shall:

(1)  Make available the notices and agendas of public meetings:

(A)  At a publicly accessible area in the local school board's office or the charter school administrative office so as to be available for review during regular business hours;

(B)  On the local school board's or charter school's internet website not less than six calendar days prior to the public meeting, unless a waiver is granted by the executive director in the case of an emergency; and

(2)  Make available the minutes from public meetings on a timely basis in:

(A)  The local school board's office or the charter school administrative office so as to be available for review during regular business hours; and

(B)  On the local school board's or charter school's internet website.

(f)  The State shall afford the local school board of any charter school the same protections as the State affords the board. [L 2006, c 298, pt of §2]



§302B-8 - Charter school administrative office.

§302B-8  Charter school administrative office.  (a)  There is established a charter school administrative office, which shall be attached to the department for administrative purposes only.  The office shall be administered by an executive director, who shall be appointed without regard to chapters 76 and 89 by the panel based upon the recommendations of an organization of charter schools operating within the State or from a list of nominees submitted by the charter schools.  The panel shall hire the executive director, who may be contracted for a term of up to four years; shall offer the executive director a written contract; and may terminate the executive director's contract only for cause.  The executive director, with the approval of the panel, may hire necessary staff without regard to chapters 76 and 89 to assist in the administration of the office.

(b)  The executive director, under the direction of the panel and in consultation with the charter schools, shall be responsible for the internal organization, operation, and management of the charter school system, including:

(1)  Preparing and executing the budget and the capital improvement projects request for the charter schools, including submission of the all means of finance budget request that reflects all anticipated expenditures to the panel, the board, the governor, and the legislature; provided that, in preparing the budget request with regard to facilities funding, the executive director shall ensure that, as a budget item separate from other operating costs, the request provides:

(A)  Funding for projected enrollment for the next school year for each charter school;

(B)  A calculation showing the per-pupil funding based on the department of budget and finance's debt service appropriation for the department of education divided by the department of education's actual enrollment that school year; and

(C)  That no less than seventy per cent of the amount appropriated shall be allocated by the office to start-up charter schools on a per-pupil basis; provided that the funds remaining shall be allocated to charter schools with facilities needs as recommended by the office and approved by the panel;

(2)  Allocating annual appropriations to the charter schools and distribution of federal funds to charter schools;

(3)  Complying with applicable state laws related to the administration of the charter schools;

(4)  Preparing contracts between the charter schools and the department for centralized services to be provided by the department;

(5)  Preparing contracts between the charter schools and other state agencies for financial or personnel services to be provided by the agencies to the charter schools;

(6)  Providing independent analysis and recommendations on charter school issues;

(7)  Representing charter schools and the charter school system in communications with the board, the governor, and the legislature;

(8)  Providing advocacy, assistance, and support for the development, growth, progress, and success of charter schools and the charter school system;

(9)  Providing guidance and assistance to charter applicants and charter schools to enhance the completeness and accuracy of information for panel review;

(10)  Assisting charter applicants and charter schools in coordinating their interactions with the panel as needed;

(11)  Assisting the panel to coordinate with charter schools in panel investigations and evaluations of charter schools;

(12)  Serving as the conduit to disseminate communications from the panel, the board, and the department to all charter schools;

(13)  Determining charter school system needs and communicating those needs to the panel, the board, and the department;

(14)  Establishing a dispute resolution and mediation process; and

(15)  Upon request by one or more charter schools, assisting in the negotiation of a collective bargaining agreement with the exclusive representative of its employees.

(c)  The executive director shall be evaluated annually by the panel.  The annual evaluation shall be conducted sufficiently in advance of the end of a term to provide the executive director the opportunity to respond to concerns and improve performance.

(d)  The salary of the executive director and staff shall be set by the panel based upon the recommendations of charter schools within the State; provided that the salaries and operational expenses of the office shall be paid from the annual charter school appropriation and shall not exceed two per cent of the total general fund allocation at an amount to be determined annually by the panel.

(e)  The office shall include in its annual budget request additional funds to cover the estimated costs of:

(1)  Vacation and sick leave accrued by employees transferring to a charter school from another state agency or department;

(2)  Substitute teachers needed when a teacher is out on vacation or sick leave;

(3)  Adjustments to enrollments; and

(4)  Arbitration in the grievance process.

(f)  The office shall withhold funds for charter school enrollments that are inconsistent with approved detailed implementation plans.

(g)  The office shall withhold funds to repay overpayments or over-allocations received by charter schools when not repaid in a timely manner in accordance with rules adopted by the board.

(h)  The office may carry over funds from previous year allocations.  Funds distributed to charter schools shall be considered expended. [L 2006, c 298, pt of §2; am L 2007, c 115, §11; am L 2009, c 86, §4]



§302B-9 - Exemptions from state laws.

§302B-9  Exemptions from state laws.  (a)  Charter schools shall be exempt from chapters 91 and 92 and all other state laws in conflict with this chapter, except those regarding:

(1)  Collective bargaining under chapter 89; provided that:

(A)  The exclusive representatives as defined in chapter 89 and the local school board of the charter school may enter into supplemental agreements that contain cost and noncost items to facilitate decentralized decision-making;

(B)  The agreements shall be funded from the current allocation or other sources of revenue received by the charter school; provided that collective bargaining increases for employees shall be allocated by the department of budget and finance to the charter school administrative office for distribution to charter schools; and

(C)  These supplemental agreements may differ from the master contracts negotiated with the department;

(2)  Discriminatory practices under section 378-2; and

(3)  Health and safety requirements.

(b)  Charter schools and the office shall be exempt from chapter 103D, but shall develop internal policies and procedures for the procurement of goods, services, and construction, consistent with the goals of public accountability and public procurement practices.  Charter schools and the office are encouraged to use the provisions of chapter 103D where possible; provided that the use of one or more provisions of chapter 103D shall not constitute a waiver of the exemption from chapter 103D and shall not subject the charter school or the office to any other provision of chapter 103D.  Charter schools and the office shall account for funds expended for the procurement of goods and services, and this accounting shall be available to the public.

(c)  Any charter school, prior to the beginning of the school year, may enter into an annual contract with any department for centralized services to be provided by that department.

(d)  Notwithstanding any law to the contrary, as public schools and entities of the State, neither a charter school nor the office may bring suit against any other entity or agency of the State. [L 2006, c 298, pt of §2]



§302B-10 - Civil service status; employee rights.

§302B-10  Civil service status; employee rights.  (a)  Civil service employees of department schools shall retain their civil service status upon the conversion of their school to a conversion charter school.  Positions in a conversion charter school that would be civil service in a department public school shall be civil service positions and subject to chapter 76.  An employee with civil service status at a conversion charter school who transfers, is promoted, or takes a voluntary demotion to another civil service position shall be entitled to all of the rights, privileges, and benefits of continuous, uninterrupted civil service.  Civil service employees of a conversion charter school shall have civil service status in the department's civil service system and shall be entitled to all rights, privileges, and benefits as other civil service employees employed by the department.  Exempt employees as provided in section 76-16(b)(11)(B) of a conversion charter school shall have support services personnel status in the department's support services personnel system and shall be entitled to all rights, privileges, and benefits as other exempt employees employed by the department in their support services personnel system.

(b)  The State shall afford administrative, support, and instructional employees in charter schools full participation in the State's systems for retirement, workers' compensation, unemployment insurance, temporary disability insurance, and health benefits in accordance with the qualification requirements for each.

(c)  The department, to the extent possible, shall provide its position listings to the office and any interested local school board of any charter school.

(d)  The department, in conjunction with the office, shall facilitate and encourage the movement of instructional personnel between the department and charter schools; provided that:

(1)  Comparable and verifiable professional development and employee evaluation standards and practices, as determined and certified by the office, are in place in charter schools for instructional staff;

(2)  Licensed charter school teachers, as determined by the Hawaii teacher standards board, who are not yet tenured in the department and are entering or returning to the department after full-time employment of no less than one full school year at a charter school, shall be subject to no more than one year of probationary status; and

(3)  Tenured department licensed teachers, as determined by the department, who transfer to charter schools shall not be required to serve a probationary period. [L 2006, c 298, pt of §2]



§302B-11 - Administration of workers' compensation.

§302B-11  Administration of workers' compensation.  The department of human resources development shall administer workers' compensation claims for employees of charter schools, who shall be covered by the same self-insured workers' compensation system as other public employees.  The department of human resources development shall process, investigate, and make payments on claims; provided that:

(1)  Charter schools shall compile the preliminary claim form and forward it to the department of human resources development; and

(2)  The department of human resources development shall receive no more than 0.07 per cent of the EDN 600 appropriation to process these workers' compensation claims. [L 2006, c 298, pt of §2]



§302B-12 - Funding and finance.

§302B-12  Funding and finance.  (a)  Beginning with fiscal year 2009-2010, and each fiscal year thereafter, the non-facility per-pupil funding request for charter school students shall not be less than the per-pupil amount to the department in the most recently approved executive budget recommendation for the department, as set forth in paragraph (2); provided that:

(1)  The per-pupil funding request shall include funding for projected enrollment figures for each charter school; and

(2)  The per-pupil request for each regular education and special education student shall:

(A)  Include all regular education cost categories, including comprehensive school support services, but excluding special education services; provided that special education services are provided and funded by the department;

(B)  Include all means of financing except federal funds, as reported in the most recently-approved executive budget recommendations for the department; provided that in preparing the budget the executive director shall include an analysis of the proposed budget in relationship to the most recently published department consolidated annual financial report; and

(C)  Exclude fringe benefit costs and debt service.

(b)  Fringe benefit costs for charter school employees, regardless of the payroll system utilized by a charter school, shall be included in the department of budget and finance's annual budget request.  No fringe benefit costs shall be charged directly to or deducted from the charter school per-pupil allocations.

The legislature shall make an appropriation based upon the budget request; provided that the legislature may make additional appropriations for fringe, workers' compensation, and other employee benefits and facility costs.  The legislature may make additional appropriations for other requested amounts that benefit charter schools.

The governor, pursuant to chapter 37, may impose restrictions or reductions on charter school appropriations similar to those imposed on other public schools.

(c)  Charter schools shall be eligible for all federal financial support to the same extent as all other public schools.  The department shall provide the office with all state-level federal grant proposals submitted by the department that include charter schools as potential recipients and timely reports on state-level federal grants received for which charter schools may apply or are entitled to receive.  Federal funds received by the department for charter schools shall be transferred to the office for distribution to charter schools in accordance with the federal requirements.  If administrative services related to federal grants and subsidies are provided to the charter school by the department, the charter school shall reimburse the department for the actual costs of the administrative services in an amount that shall not exceed six and one-half per cent of the charter school's federal grants and subsidies.

Any charter school shall be eligible to receive any supplemental federal grant or award for which any other public school may submit a proposal, or any supplemental federal grants limited to charter schools; provided that if department administrative services, including funds management, budgetary, fiscal accounting, or other related services, are provided with respect to these supplemental grants, the charter school shall reimburse the department for the actual costs of the administrative services in an amount that shall not exceed six and one-half per cent of the supplemental grant for which the services are used.

All additional funds generated by the local school boards, that are not from a supplemental grant, shall be held separate from allotted funds and may be expended at the discretion of the local school boards.

(d)  To enable charter schools to access state funding prior to the start of each school year, foster their fiscal planning, and enhance their accountability, the office shall:

(1)  Provide fifty per cent of a charter school's per-pupil allocation based on the charter school's projected student enrollment no later than July 20 of each fiscal year; provided that the charter school shall have submitted to the office a projected student enrollment no later than May 15 of each year;

(2)  Provide an additional forty per cent of a charter school's per-pupil allocation no later than November 15 of each year; provided that the charter school shall have submitted to the office:

(A)  Student enrollment as verified on October 15 of each year; provided that the student enrollment shall be verified on the last business day immediately prior to October 15 should that date fall on a weekend; and

(B)  An accounting of the percentage of student enrollment that transferred from public schools established and maintained by the department; provided that these accountings shall also be submitted by the office to the legislature no later than twenty days prior to the start of each regular session; and

(3)  Retain no more than ten per cent of a charter school's per-pupil allocation no later than June 30 of each year as a contingency balance to ensure fiscal accountability and compliance;

provided that the panel may make adjustments in allocations based on noncompliance with board policies made in the board's capacity as the state education agency, department directives made in the department's capacity as the state education agency, the office's administrative procedures, and board-approved accountability requirements.

(e)  The department shall provide appropriate transitional resources to a conversion charter school for its first year of operation as a charter school based upon the department's allocation to the school for the year prior to the conversion.

(f)  No start-up charter school or conversion charter school may assess tuition. [L 2006, c 298, pt of §2; am L 2007, c 115, §12; am L 2009, c 86, §5]



§302B-13 - Weighted student formula.

§302B-13  Weighted student formula.  (a)  Notwithstanding section [302B-12] and beginning September 1, 2006, charter schools shall elect whether to receive allocations according to the department's weighted student formula adopted pursuant to section 302A-1303.6; provided that:

(1)  All charter schools, as a group, with each local school board being accorded one vote, shall elect, by greater than two-thirds agreement among the local school boards, whether to receive allocations through the department's weighted student formula; provided that the nonprofit that governs more than one conversion charter school may cast one vote representing each school it governs;

(2)  Any election by charter schools to receive department allocations, or not to receive allocations, through the department's weighted student formula shall be made by September 1 of each even-numbered year, and the election shall apply to the fiscal biennium beginning July 1 of the following year; provided that the appropriate funds shall be transferred by the department to the charter school administrative office for distribution to the charter schools; and

(3)  The election to receive allocations, or not to receive allocations, through the department's weighted student formula shall be communicated to the department through the office.

(b)  The charter schools, through the office, may propose to the board an alternative weighted student formula, approved of by more than two-thirds of the local school boards, with each local school board being accorded one vote, to be administered by the office and to apply to the per-pupil allocation for charter schools. [L 2006, c 298, pt of §2]



§302B-14 - Accountability; probationary status; revocation of charter.

§302B-14  Accountability; probationary status; revocation of charter.  (a)  Every charter school shall conduct annual self-evaluations that shall be submitted to the panel within sixty working days after the completion of the school year, or in accordance with reporting requirements adopted by the panel.  The self-evaluation process shall include but not be limited to:

(1)  The identification and adoption of benchmarks to measure and evaluate administrative and instructional programs;

(2)  The identification of any innovations or research that may assist other public schools;

(3)  The identification of any administrative and legal barriers to meeting the adopted benchmarks, and recommendations for improvements and modifications to address the barriers;

(4)  An evaluation of student achievement within the charter school;

(5)  A profile of the charter school's enrollment and the community it serves, including a breakdown of regular education and special education students; and

(6)  An evaluation of the school's organizational viability.

(b)  The panel shall conduct a multi-year evaluation of each charter school on its fourth anniversary year and every five years thereafter.  The panel may from time to time establish a schedule to stagger the multi-year evaluations.

(c)  The panel may conduct special evaluations of charter schools at any time.

(d)  The panel may place a charter school on probationary status; provided that:

(1)  The panel evaluates the charter school or reviews an evaluation of the charter school;

(2)  The panel and the office are involved in substantive discussions with the charter school regarding the areas of deficiencies;

(3)  The notice of probation is delivered to the charter school and specifies the deficiencies requiring correction, the probation period, and monitoring and reporting requirements;

(4)  For deficiencies related to student performance, a charter school shall be allowed two years to improve student performance;

(5)  For deficiencies related to financial plans, a charter school shall be allowed one year to develop a sound financial plan; and

(6)  For deficiencies related to organizational viability, a charter school may be allowed one year to improve administrative compliance.

The charter school shall remain on probationary status until the panel votes either to remove the charter school from probationary status or revoke its charter.

(e)  If a charter school fails to resolve deficiencies by the end of the probation period, the panel may revoke the charter; provided that the vote of two-thirds of all the members to which the panel is entitled shall be required to revoke the charter.

(f)  The panel may place a charter school on probationary status or revoke the charter for serious student or employee health or safety deficiencies; provided that:

(1)  The charter school is given notice of specific health or safety deficiencies and is afforded an opportunity to present its case to the panel;

(2)  The panel chair appoints a task group, which may be an investigative task group or the office, to visit the charter school and conduct meetings with its local school board and its school community to gather input;

(3)  Based on its findings, the task group shall recommend to the panel to revoke the charter, place the charter school on probation, or continue the charter;

(4)  The vote of two-thirds of all the members to which the panel is entitled shall be required to revoke the charter;

(5)  The best interest of the school's students guide all decisions; and

(6)  After a decision to revoke a charter, the charter school shall be allowed to remain open until a plan for an orderly shutdown or transfer of students and assets is developed and executed, or until the school year ends, whichever comes first.

(g)  If there is an immediate concern for student or employee health or safety at a charter school, the panel, in consultation with the office, may adopt an interim restructuring plan that may include the appointment of an interim local school board, an interim local school board chairperson, or a principal to temporarily assume operations of the school; provided that if possible without further jeopardizing the health or safety of students and employees, the charter school's stakeholders and community are first given the opportunity to elect a new local school board which shall appoint a new interim principal.  The board shall have the authority to direct the panel to take appropriate action to immediately address serious health and safety issues that may exist at a charter school in order to ensure the health and safety of students and employees and mitigate significant liability to the State.

(h)  The board shall adopt rules pursuant to chapter 91 for placing charter schools on probation and for revoking a charter.

(i)  If, at any time, a charter school dissolves or the charter is revoked, the State shall have first right, at no cost to the State, to all the assets and facilities of the charter school, except as otherwise provided by law. [L 2006, c 298, pt of §2; am L 2007, c 115, §13; am L 2009, c 86, §6]



§302B-15 - Responsibilities of department of education; special education services.

§302B-15  Responsibilities of department of education; special education services.  (a)  The department shall collaborate with the office to develop a system of technical assistance related to compliance with federal and state laws and access to federal and state funds.  The department and the office shall collaborate to develop a list of central services that the department may offer for purchase by a charter school at an annual cost to be negotiated between an individual charter school and the department.  The department shall enter into a contract with a charter school to provide these services, which shall be renegotiated on an annual basis.

(b)  The department shall be responsible for the provision of a free appropriate public education.  Any charter school that enrolls special education students or identifies one of its students as eligible for special education shall be responsible for providing the educational and related services required by a student's individualized education program.  The programs and services for the student shall be determined collaboratively by the student's individualized education program team and the student's parents or legal guardians.

If the charter school is unable to provide all of the required services, then services to the student shall be provided by the department according to services determined by the student's individualized educational program team.  The department shall collaborate with the office to develop guidelines related to the provision of special education services and resources to each charter school.  The department shall review all of the current individualized education programs of special education students enrolled in a charter school and may offer staff, funding, or both, to the charter school based upon a per-pupil weighted formula implemented by the department and used to allocate resources for special education students in the public schools. [L 2006, c 298, pt of §2]



§302B-16 - Sports.

§302B-16  Sports.  The department shall provide students at charter schools with the same opportunity to participate in athletics provided to students at other public schools.  If a student at a charter school wishes to participate in a sport for which there is no program at the charter school, the department shall allow that student to participate in a comparable program of any public school in the complex in which the charter school is located. [L 2006, c 298, pt of §2]






CHAPTER 302C - PRIVATE SCHOOLS]

§302C-1 - Employees of private schools; criminal history record checks.

[§302C-1]  Employees of private schools; criminal history record checks.  (a)  Private schools shall develop procedures for obtaining verifiable information regarding the criminal history of persons who are employed or are seeking employment in positions that place them in close proximity to children.  These procedures shall include criminal history record checks in accordance with section 846-2.7.  The private school and designated organization shall establish safeguards and procedures to protect against inadvertent or inappropriate disclosure of information obtained under this section.  The fee charged by the Hawaii criminal justice data center to perform criminal history record checks may be passed on to the applicant for employment by the private school or designated organization.

(b)  Information obtained pursuant to this section shall be used exclusively by the private school or designated organization for the purpose of determining whether a person is suitable for working in close proximity to children.  All decisions shall be subject to federal laws and regulations currently or hereafter in effect.

(c)  Private schools may refuse to employ or may terminate the employment of an employee or applicant for employment if the person has been convicted of an offense for which incarceration is a sentencing option, and if the private school finds by reason of the nature and circumstances of the crime that the person poses a risk to the health, safety, or well-being of children.  Refusal or termination may occur only after appropriate investigation, notification to the employee or applicant for employment of results and planned action, and after the employee or applicant for employment is given an opportunity to meet and rebut the finding.

(d)  The State, the Hawaii criminal justice data center, and their respective officers and employees, shall be immune from civil liability for any official act, decision, or omission performed pursuant to this section that is not the result of gross negligence or wilful misconduct.  The State, the Hawaii criminal justice data center, and their respective officers and employees shall be immune from civil liability for any act, decision, omission to act or decide, or use of the information by any private school or designated organization authorized to receive or who receives information pursuant to this section.

(e)  This section shall not be used by private schools to secure criminal history record checks on persons who have been employed continuously by the private school on a salaried basis prior to July 1, 2000.

(f)  As used in this section:

"Designated organization" means a private organization that receives criminal history record check information from the Hawaii criminal justice data center on behalf of private schools. [L 2003, c 95, pt of §4]

Revision Note

Enacted as an addition to chapter 302A, this section is designated as a new chapter pursuant to §23G-15(1).






CHAPTER 302H - HAWAIIAN LANGUAGE MEDIUM EDUCATION

§302H-1 - Hawaiian language medium education program; established.

[§302H-1]  Hawaiian language medium education program; established.  The Hawaiian language medium education program may be established as a complete educational program or schooling experience provided to students in the medium of the Hawaiian language.  The educational objectives of this program shall take into consideration how its content integrates with Hawaiian language and culture curricula and Hawaiian language medium curricula offered at the preschool and college levels, may be the same as the English language medium program, and may fulfill unique Hawaiian language medium education program goals. [L 2004, c 133, pt of §2]



§302H-2 - Attendance and eligibility.

[§302H-2]  Attendance and eligibility.  All children of compulsory school age choosing to enroll in the Hawaiian language medium program in families of fluent Hawaiian-speaking persons may be given preference for admittance.  Other persons may enroll at the discretion of individual school sites under the conditions described above and in compliance with applicable state and federal laws.  All students and their families shall abide by the special rules of the program with respect to family participation. [L 2004, c 133, pt of §2]



§302H-3 - Office of Hawaiian language medium education; personnel.

[§302H-3]  Office of Hawaiian language medium education; personnel.  The department of education may create a separate office of Hawaiian language medium education for the direction and control of the program.  The department may employ necessary personnel qualified by training and experience to direct and supervise the types of instruction and special services specified in this chapter.  Publicly funded institutions of higher education may create teacher preparation programs to ensure that pre-service training is provided to students interested in teaching elementary and secondary students in the Hawaiian language.  [L 2004, c 133, pt of §2]



§302H-4 - Facilities or transportation.

[§302H-4]  Facilities or transportation.  When fifteen or more qualified children in any one departmental school district wish to enroll in the Hawaiian language medium education program, the superintendent of education may provide facilities for a Hawaiian language medium education program or provide transportation to the nearest schooling site providing the program, including a charter school site or laboratory school site.  [L 2004, c 133, pt of §2]

Law Journals and Reviews

"Officially" What?  The Legal Rights and Implications of `Ōlelo Hawai`i.  30 UH L. Rev. 243.



§302H-5 - Student performance.

[§302H-5]  Student performance.  The department of education may develop and use multiple assessment strategies and instruments to assess student achievement and performance and to evaluate the effectiveness of teaching strategies and methods being used in the Hawaiian language medium education program. [L 2004, c 133, pt of §2]



§302H-6 - Hawaiian language medium state education agency; districts and complex areas.

[§302H-6]  Hawaiian language medium state education agency; districts and complex areas.  The department of education may establish a Hawaiian language medium state education agency with the capability of operating districts and complex areas on an equal basis with any other districts and complex areas of the department.  The Hawaiian language medium state education agency shall encompass the entire State, may administer schools consisting of geographically noncontiguous classes, boarding schools, charter schools, or cyber schools and may share facilities, administration, programs, resources, and funding with other public, charter, and private schools and colleges as appropriate.  All schools and programs taught through the medium of the Hawaiian language shall be included in the Hawaiian language medium state education agency. [L 2004, c 133, pt of §2]



§302H-7 - Collaboration.

[§302H-7]  Collaboration.  The department of education shall work collaboratively with the Hawaiian language college of the University of Hawaii at Hilo and any other entities recognized by the legislature for the purpose of addressing Hawaiian language medium education, extending to those entities support for inclusion in the special provisions for children and families enrolled in the Hawaiian language medium education program of the department and maximizing the joint use of existing and new resources to meet the goal of revitalizing, maintaining, and strengthening the Hawaiian language. [L 2004, c 133, pt of §2]






HRS0302L

Chapter 304E

NURSING SCHOLARS PROGRAM

REPEALED.  L 2006, c 75, §16.

Cross References

For present provisions, see §§304A-3301 to 3305.



CHAPTER 303 - EMPLOYEES' ANNUITY AND CUSTODIAL ACCOUNT CONTRACTS

§303-1 - Purpose.

§303-1  Purpose.  The purpose of this chapter is to provide the means by which employees of the department of education and the University of Hawaii may qualify for the favorable benefits of section 403(b) of the Internal Revenue Code of 1986, as amended. [L 1967, c 40, pt of §1; HRS §303-1; am L 1999, c 123, §2(2)]



§303-2 - Contract for purchase of annuity or investment in custodial account.

§303-2  Contract for purchase of annuity or investment in custodial account.  (a)  [Subsection effective until June 30, 2008.  For subsection effective July 1, 2008, see below.]  The department of education and the University of Hawaii, on behalf of any employee of the respective institutions, may enter into a written agreement with any employee to purchase for the employee:

(1)  An annuity contract under section 403(b) of the Internal Revenue Code of 1986, as amended, from an insurer who holds a certificate of authority under section 431:3-201 or certificate of registration of dealer in securities under chapter 485, or both, and who complies with the requirements established by the respective institution and agrees to abide by the terms, conditions, rules, or regulations of the respective institution; or

(2)  An annuity contract qualified under section 401(k) of the Internal Revenue Code of 1986, as amended, which provides a nationwide retirement trust for a group of college or university football coaches who, due to the nature of their jobs, change employers frequently.

(a)  [Subsection effective July 1, 2008.  For subsection effective until June 30, 2008, see above.]  The department of education and the University of Hawaii, on behalf of any employee of the respective institutions, may enter into a written agreement with any employee to purchase for the employee:

(1)  An annuity contract under section 403(b) of the Internal Revenue Code of 1986, as amended, from an insurer who holds a certificate of authority under section 431:3-201 or certificate of registration of dealer in securities under chapter 485A, or both, and who complies with the requirements established by the respective institution and agrees to abide by the terms, conditions, rules, or regulations of the respective institution; or

(2)  An annuity contract qualified under section 401(k) of the Internal Revenue Code of 1986, as amended, which provides a nationwide retirement trust for a group of college or university football coaches who, due to the nature of their jobs, change employers frequently.

(b)  The University of Hawaii and after December 31, 2003, the department of education may pay amounts to a custodial account established on behalf of the employee pursuant to section 403(b)(7) of the Internal Revenue Code of 1986, as amended. [L 1967, c 40, pt of §1; HRS §303-2; am L 1993, c 77, §3; am L 1999, c 123, §2(3); am L 2001, c 186, §1; am L 2006, c 229, §5]

Attorney General Opinions

University may make more than one agreement with an employee to purchase annuity contracts for the employee, provided that no more than one agreement is made during any taxable year of employee.  Att. Gen. Op. 71-4.



§303-3 - Withholding.

§303-3  Withholding.  (a)  The department of education and the University of Hawaii may also enter into an agreement under which the employer shall withhold from the salary of the employee the amount of the premiums payable on account of the annuity contract, and shall make such premium payments on behalf of the employee.  The department of education and the University of Hawaii may contract with third parties to administer plans to ensure compliance with the Internal Revenue Code of 1986, as amended, state and federal laws, and for the withholding of amounts from the salaries of their employees payable on account of annuity contracts and for making payments on their behalf.  Costs for implementing and administering these plans for the University of Hawaii shall be borne by the employees or service providers maintaining annuity contracts, as determined by the University of Hawaii.  Costs for implementing and administering these plans for the department of education shall be borne by the insurance service providers offering the annuity products, or the annuity entity selling or maintaining the annuity contracts on behalf of the employees of the department of education.

(b)  The University of Hawaii and after December 31, 2003, the department of education may also enter into an agreement under which the employer shall withhold from the salary of the employee the amount payable on account of the custodial account, and shall make the payments on behalf of the employee.  The University of Hawaii and the department of education may contract with third parties to administer plans to ensure compliance with the Internal Revenue Code of 1986, as amended, state and federal laws and, for the withholding of amounts from the salaries of their employees payable on account of custodial accounts and for making payments on their behalf.  Costs for implementing and administering the plan for the University of Hawaii shall be borne by the employees or service providers maintaining custodial accounts as determined by the University of Hawaii.  Costs for implementing and administering the plan for the department of education shall be borne by the custodial service provider offering the custodial account product, or the custodial entity selling or maintaining the custodial accounts on behalf of employees of the department of education. [L 1967, c 40, pt of §1; HRS §303-3; am L 1999, c 123, §2(4); am L 2001, c 186, §2]



§303-3.5 - Limitation on liability.

§303-3.5  Limitation on liability.  The University of Hawaii, department of education, and the State of Hawaii shall not be held liable for the sums deferred or the results of any investment product. [L 1999, c 123, §1; am L 2001, c 186, §3]



§303-4 - Adoption of rules.

§303-4  Adoption of rules.  Each employer may adopt rules to implement this chapter including but not limited to:

(1)  The method of filing an election to accept an adjustment in earnings and revocation of the election;

(2)  The effective date of an election;

(3)  Changes in the amount of the adjustment in earnings; and

(4)  Selection of the insurance company or companies from which the annuity contracts are to be purchased or to which payments into a qualified custodial account are to be made. [L 1967, c 40, pt of §1; HRS §303-4; am L 1999, c 123, §2(5)]



§303-5 - Retirement system contribution not affected.

§303-5  Retirement system contribution not affected.  A reduction in salary authorized by an employee under terms of this chapter shall in no way alter the amount of regular compensation or gross salary upon which the employee's contribution to the employees' retirement system is based. [L 1967, c 40, pt of §1; HRS §303-5; gen ch 1985]



§303-6 - Participation in qualified football coaches pension plan.

[§303-6]  Participation in qualified football coaches pension plan.  The University of Hawaii, on behalf of any of its football coaches, may enter into a written agreement with any association of football coaches with a qualified coaches plan under the Employee Retirement Income Security Act of 1974, as amended, for the purpose of enabling its football coaches to participate in the association's qualified pension plan.  The University of Hawaii may withhold sums from a participating football coach's salary and pay those sums directly to the qualified coaches plan if withholding and payment are required under the plan. [L 1993, c 77, §2]






CHAPTER 304 - UNIVERSITY OF HAWAII

CHAPTER 304

UNIVERSITY OF HAWAII

REPEALED.  L 2006, c 75, §16.

Cross References

For present provisions, see chapter 304A.



CHAPTER 304A - UNIVERSITY OF HAWAII SYSTEM

§304A-101 - Establishment; available to all.

PART I.  SYSTEM STRUCTURE

A.  General and Administrative Provisions

[§304A-101]  Establishment; available to all.  There shall be a University of Hawaii that shall consist of such colleges and departments as may from time to time be established.  As used in this chapter, "university" refers to the University of Hawaii, unless otherwise required by the context.

No person, because of race, color, religion, sex, national origin, or physical disability, shall be deprived of the privileges of the university.  As used in this section, "physical disability" means a physical impairment that substantially limits one or more of a person's major life activities. [L 2006, c 75, pt of §2]

Cross References

Authority and organization generally, see Const. Art. X and §26-11.



§304A-102 - Purposes of the university.

[§304A-102]  Purposes of the university.  The purposes of the university are to give thorough instruction and conduct research in, and disseminate knowledge of, agriculture, mechanic arts, mathematical, physical, natural, economic, political, and social sciences, languages, literature, history, philosophy, and such other branches of advanced learning as the board of regents from time to time may prescribe and to give such military instruction as the board of regents may prescribe and that the federal government requires.  The standard of instruction shall be equal to that given and required in similar universities on the mainland United States.  Upon the successful completion of prescribed courses, the board of regents may confer a corresponding degree upon every student who becomes entitled thereto. [L 2006, c 75, pt of §2]



§304A-103 - University to be public corporation; general powers.

[§304A-103]  University to be public corporation; general powers.  The University of Hawaii is established as the state university and is constituted as a body corporate.  The university, under the direction of the board of regents, shall have the following general powers:

(1)  To adopt, amend, and repeal bylaws governing the conduct of its business and the performance of the powers and duties granted to or imposed upon it by law;

(2)  To acquire in any lawful manner any property, real, personal, or mixed, tangible or intangible, or any interest therein; to hold, maintain, use, and operate that property; and to sell, lease, or otherwise dispose of that property at such time, in such manner, and to the extent deemed necessary or appropriate to carry out its purposes;

(3)  To enter into and perform contracts, leases, cooperative agreements, or other transactions as may be necessary in the conduct of its business and on terms it may deem appropriate, with any agency or instrumentality of the United States, with any state, territory, or possession, or with any political subdivision thereof, or with any person, firm, association, or corporation;

(4)  To determine the character of and the necessity for its obligations and expenditures and the manner in which they shall be incurred, allowed, and paid, subject to provisions of law specifically applicable to the university;

(5)  To execute, in accordance with its bylaws, all instruments necessary or appropriate in the exercise of any of its powers; and

(6)  To take such actions as may be necessary or appropriate to carry out the powers conferred upon it by law. [L 2006, c 75, pt of §2]

Note

East-West Center:

Corporation Act.  L 1975, c 82; L 1997, c 137; L 1998, c 2, §110.

Extension of Social Security Act to center employees.  L 2004, c 176.



§304A-104 - Regents; appointment; tenure; qualifications; meetings.

§304A-104  Regents; appointment; tenure; qualifications; meetings.  (a)  The affairs of the university shall be under the general management and control of the board of regents consisting of fifteen members who shall be appointed and may be removed by the governor.  Except as otherwise provided by law, state officers shall be eligible for appointment and membership.  The term of each member shall be five years, except as provided for the initial appointment in section 26-11; provided that the term of the student member shall be two years.  Every member may serve beyond the expiration date of the member's term of appointment until the member's successor has been appointed by the governor and confirmed by the senate in accordance with article X, section 6 of the Hawaii Constitution.  Members shall serve no more than two consecutive five-year terms; provided that the members who are initially appointed to terms of two years or less pursuant to section 26-11(a) may be reappointed to two ensuing five-year terms.  If a member is to be appointed to a second term of five years, the senate shall consider the question of whether to reconfirm the member at least one hundred twenty days prior to the conclusion of a member's first five-year term; provided that if the senate is not in session within one hundred twenty days prior to the conclusion of the member's first five-year term, the member shall continue to serve until the senate convenes for the next regular session or the next special session for which the senate is authorized to consider the question of reconfirmation.

(b)  At its first meeting after June 30, the board of regents shall elect a chairperson and vice-chairperson, who shall serve until adjournment of its first meeting after June 30 of the next year or thereafter until their successors are appointed.  The board shall appoint a secretary, who shall not be a member of the board.  The president of the university shall act as executive officer of the board.  From May 1, 2007 and until such time that the board of regents has at least fourteen members, seven members of the board of regents shall constitute a quorum to conduct business, and the concurrence of at least seven members of the board of regents shall be necessary to make any action of the board of regents valid; provided that upon filling at least fourteen of the fifteen board of regents seats required under subsection (a), a majority of the board of regents shall constitute a quorum to conduct business, and the concurrence of a majority of all the members to which the board of regents is entitled shall be necessary to make any action of the board of regents valid.  The board shall meet at least ten times annually and, from time to time, may meet in each of the counties of Hawaii, Maui, and Kauai.

(c)  The governor shall notify the regents candidate advisory council in writing within ten days of receiving notification that a member of the board of regents is resigning, has died, or is being removed by the governor.

(d)  The members of the board of regents shall serve without pay but shall be entitled to their travel expenses within the State when attending meetings of the board or when actually engaged in business relating to the work of the board. [L 2006, c 75, pt of §2; am L 2007, c 56, §4; am L Sp 2008, c 9, §3]

Revision Note

"May 1, 2007" substituted for "the effective date of this Act".

Cross References

Boards, generally, see §26-34.

Case Notes

Respondent's application of the holdover provision of subsection (a) to the six regents whose terms had expired contravened Session Laws of Hawaii 2007, Act 56, §§1 and 5 and was contrary to the modified appointment process for regents prescribed by the Hawaii constitution, article X, §6.  119 H. 341, 198 P.3d 604.

The governor's nondiscretionary duty -- pursuant to the Hawaii constitution, article X, §6, §304A-104.5(e) and subsection (a) -- to nominate and appoint members of the board of regents of the university of Hawaii, is subject to a reasonable time standard; reasonable time is judged by the totality of the circumstances; the passage of nearly ten months since the governor was presented with the regent candidate list was an unreasonable period of time for the governor to perform this constitutional and statutory duty and the governor was thus subject to mandamus.  119 H. 341, 198 P.3d 604.



§304A-104.5 - Regents candidate advisory council for the board of regents of the University of Hawaii.

§304A-104.5  Regents candidate advisory council for the board of regents of the University of Hawaii.  (a)  There is established the regents candidate advisory council for the board of regents of the University of Hawaii to present to the governor pools of qualified candidates from which the members of the board of regents shall be nominated and, by and with the consent of the senate, appointed by the governor.  The regents candidate advisory council shall establish the criteria for qualifying, screening, and presenting to the governor candidates for membership on the board of regents.  The regents candidate advisory council shall be attached to the University of Hawaii for administrative purposes.

(b)  Except as provided in subsection (c), within sixty days of convening its first meeting, the regents candidate advisory council shall present no fewer than two and no more than four qualified candidates to the governor for each vacant seat on the board of regents that has arisen due to resignation, death, or removal by the governor; provided that for all subsequent presentations to the governor, the regents candidate advisory council shall present no fewer than two and no more than four candidates for each seat on the board of regents to the governor within:

(1)  Sixty days of a vacancy that arises by resignation, death, or removal by the governor; or

(2)  One hundred twenty days prior to the expiration of a term.

The regents candidate advisory council shall be deemed to have fulfilled its obligation under this section upon presentation of the names of the minimum number of candidates required to be presented for each seat or seats on the board of regents.

(c)  When there are multiple seats vacant within the same county or within the at-large membership, the regents candidate advisory council shall present candidates for seats on the board of regents to the governor as follows:

(1)  For two seats from the same county or two at-large seats, no fewer than four and no more than six candidates;

(2)  For three seats from the same county, no fewer than five and no more than eight candidates; and

(3)  For more than three seats, the regents candidate advisory council shall determine appropriate minimum numbers of candidates, which shall provide for at least three candidates for the final seat, and maximum numbers of candidates.

(d)  In making its presentations, the regents candidate advisory council shall:

(1)  Develop a statement that includes the selection criteria to be applied and a description of the responsibilities and duties of a member of the board of regents and distribute this statement to potential candidates;

(2)  Screen and qualify candidates for each position on the board of regents based on their background, experience, and potential for discharging the responsibilities of a member of the board of regents;

(3)  Publicly advertise pending vacancies and actively solicit and accept applications from potential candidates;

(4)  Develop and implement a fair, independent, and nonpartisan procedure for selecting candidates to serve on the board of regents; and

(5)  Require each candidate to disclose any existing or anticipated contracts with the University of Hawaii or any existing or anticipated financial transactions with the University of Hawaii.

Upon submission of the names of candidates to the governor, the regents candidate advisory council shall make available the names of candidates to the public through the University of Hawaii.

(e)  For each board seat to be filled, the governor shall select one nominee from among the candidates submitted by the regents candidate advisory council.

(f)  The regents candidate advisory council shall consist of seven members to be appointed without regard to section 26-34 as follows:

(1)  One member shall be appointed by the president of the senate;

(2)  One member shall be appointed by the speaker of the house of representatives;

(3)  One member shall be appointed by the governor;

(4)  One member shall be appointed by one of the co-chairs of the All Campus Council of Faculty Senate Chairs of the University of Hawaii;

(5)  One member shall be appointed by the chairperson of the Executive Council of the University of Hawaii Student Caucus;

(6)  One member shall be appointed by the chairperson of the Association of Emeritus Regents; and

(7)  One member shall be appointed by the president of the University of Hawaii Alumni Association;

provided that members appointed under paragraphs (4) to (7) shall be selected from the general public and may include members of the constituencies represented; provided further that each appointee satisfies the requirements for appointment provided in this subsection, except that individuals who are or have served as members of the executive councils or boards for the organizations under paragraphs (4) or (5) within the last five years immediately preceding the establishment of or a vacancy on the regents candidate advisory council for which the persons may be qualified to fill shall not be eligible to serve as members of the regents candidate advisory council.

The regents candidate advisory council shall be selected in a wholly nonpartisan manner.  If any member has not been appointed within one hundred eighty days of May 1, 2007, the sitting members on the regents candidate advisory council shall make an interim appointment to fill the vacant seat.  The interim appointee shall satisfy the requirements for appointment provided in this subsection and shall serve until the time when the appropriate appointing authority makes an appointment for the vacant seat as provided in this subsection.  Appointees to the regents candidate advisory council shall have a general understanding of the purposes of higher education, the mission of the University of Hawaii system, and the responsibilities of the board of regents.  Appointees shall be individuals who are widely viewed as having placed the broad public interest ahead of special interests, having achieved a high level of prominence in their respective professions, and being respected members of the community.

(g)  Members of the regents candidate advisory council shall serve four-year terms; provided that the three members initially appointed by the governor, the president of the senate, and the speaker of the house of representatives shall serve for terms of two years; provided further that terms for appointments of the initial members of the regents candidate advisory council shall be deemed to begin on July 1, 2007, regardless of the actual date of appointment.

(h)  If a vacancy occurs, a successor shall be appointed in the same manner and subject to the same qualifications as the person's predecessor.  The person appointed to fill a vacancy shall serve for the remainder of the term of the person's predecessor.

(i)  The regents candidate advisory council shall operate in a wholly nonpartisan manner.  No individual, while a member of the regents candidate advisory council, shall run for or hold any elected office under the United States or the State or any of its political subdivisions.

(j)  The regents candidate advisory council shall convene its first meeting on or after thirty-one days from May 1, 2007; provided that, if thirty days after May 1, 2007, all the members to which the regents candidate advisory council is entitled have not yet been appointed, the regents candidate advisory council shall convene its first meeting upon the appointment of a majority of its members.  The members of the regents candidate advisory council shall choose a chairperson from among themselves.  A majority of all the members to which the regents candidate advisory council is entitled shall constitute a quorum to conduct business.  The concurrence of a majority of all the members to which the regents candidate advisory council is entitled shall be necessary to make any action of the regents candidate advisory council valid.  The regents candidate advisory council shall meet annually and at other times as necessary.  The regents candidate advisory council shall be exempt from part I of chapter 92.

(k)  Members of the regents candidate advisory council shall serve without compensation but shall be reimbursed for expenses, including travel, board, and lodging expenses, necessary for the performance of their duties.

(l)  Notwithstanding chapter 92F or any other law to the contrary, all information required by the regents candidate advisory council shall be confidential, including without limitation, all council information obtained, reviewed, or considered before and after council decisionmaking.  Confidential regents candidate advisory council information shall include documents, data, or other information that are not of public record, including without limitation, personal financial information; the names of applicants; applications and the personal, financial, and other information contained therein submitted by the applicants to the regents candidate advisory council; interviews; schedules; reports; studies; background checks; credit reports; surveys and reports prepared for or on the regents candidate advisory council's behalf; the results of any evaluations or assessments conducted by the regents candidate advisory council; the substance and details of any discussions with regents candidate advisory council members; and the substance and details of discussions and deliberations of the regents candidate advisory council and any of its committees during meetings. [L 2007, c 56, §2; am L 2008, c 16, §13; am L Sp 2008, c 9, §4]

Revision Note

"May 1, 2007" substituted for "the effective date of this Act".

Case Notes

The governor's nondiscretionary duty -- pursuant to the Hawaii constitution, article X, §6, §304A-104(a) and subsection (e) -- to nominate and appoint members of the board of regents of the university of Hawaii, is subject to a reasonable time standard; reasonable time is judged by the totality of the circumstances; the passage of nearly ten months since the governor was presented with the regent candidate list was an unreasonable period of time for the governor to perform this constitutional and statutory duty and the governor was thus subject to mandamus.  119 H. 341, 198 P.3d 604.



§304A-105 - Powers of regents; official name.

§304A-105  Powers of regents; official name.  (a)  The board of regents shall have management and control of the general affairs, and exclusive jurisdiction over the internal structure, management, and operation of the university.  The board may:

(1)  Appoint a treasurer and other officers as it deems necessary;

(2)  Authorize any officer, elected or appointed by it, to approve and sign on its behalf any voucher or other document that the board may approve and sign;

(3)  Delegate to the president or the president's designee the authority to render the final decision in contested case proceedings subject to chapter 91, as it deems appropriate;

(4)  Purchase or otherwise acquire lands, buildings, appliances, and other property for the purposes of the university; and

(5)  Expend any sums of money as, from time to time, may be placed at the disposal of the university from whatever source; provided that notwithstanding any other law to the contrary, all documents regarding expenditures and changes thereto, made by the board shall be disclosed in open meetings for the purpose of public comment; provided further that all expenditure requests, proposals, and any other budgetary documents used by the board at an open meeting shall be made available to the public at least six calendar days before the meeting.

All lands, buildings, appliances, and other property so purchased or acquired shall be and remain the property of the university to be used in perpetuity for the benefit of the university.  The board, in accordance with this section and other law, shall manage the inventory, equipment, surplus property, and expenditures of the university and, subject to chapter 91, may adopt rules, further controlling and regulating the same.

(b)  The board of regents shall develop internal policies and procedures for the procurement of goods, services, and construction, consistent with the goals of public accountability and public procurement practices, subject to chapter 103D.

(c)  The board of regents may enter into concession agreements without regard to chapter 102.

(d)  The official name of the board shall be the board of regents, University of Hawaii.  The board shall adopt and use a common seal by which all official acts shall be authenticated. [L 2006, c 75, pt of §2; am L Sp 2008, c 6, §3]



§304A-106 - Gifts; investment authority.

[§304A-106]  Gifts; investment authority.  (a)  The board of regents may receive, manage, and invest moneys or other property, real, personal, or mixed, which may be given, bequeathed, devised, or in any manner received from sources other than the legislature or any federal appropriation for the purpose of the university, its improvement or adornment, or the aid or advantage of students or faculty, and in general act as trustee on behalf of the university for any of such purposes or objects.

(b)  Any law to the contrary notwithstanding, land-grant college aid moneys obtained under section [304A-2401] may be received, managed, and invested pursuant to this section.

(c)  The board of regents shall cause to be kept suitable books of account wherein shall be recorded each gift, the essential facts of the management thereof, and the expenditure of the income.  A statement of all trust funds shall be included in the annual report to the governor and the legislature. [L 2006, c 75, pt of §2]



§304A-107 - Loans; advances.

[§304A-107]  Loans; advances.  The university may borrow, from time to time from the state treasury, sums that in the aggregate shall not exceed $100,000, and the director of finance may make the loans to the university, without interest; provided that the loans shall be repaid within the same fiscal year unless extended by the director.  In addition to the foregoing, the director of finance may advance funds to the university when required to meet reimbursable costs incurred in connection with federally financed research and training projects; provided that the advances shall not amount in the aggregate to more than $100,000 at any time. [L 2006, c 75, pt of §2]



§304A-108 - Suits.

[§304A-108]  Suits.  (a)  The university may sue and be sued in its corporate name.  Notwithstanding any other law to the contrary, all claims arising out of the acts or omissions of the university or the members of its board of regents, its officers, or its employees, including claims permitted against the State under chapter 661, part I, and claims for torts permitted against the State under chapter 662, may be brought only pursuant to this section and only against the university.  However, the university shall be subject to suit only in the manner provided for suits against the State, including section 661-11, and any liability incurred by the university in such a suit shall be solely the liability of the university, shall be payable solely from the moneys and property of the university, and shall not constitute a general obligation of the State or be secured directly or indirectly by the full faith and credit of the State or the general credit of the State or by any revenue or taxes of the State.  All defenses available to the State, as well as all limitations on actions against the State, shall be applicable to the university.

(b)  The board of regents, upon the advice of its attorney, may arbitrate, compromise, or settle any claim, action, or suit brought against the university pursuant to this section.  Any claim compromised or settled under this subsection shall be payable solely from the moneys and property of the university and shall not constitute a general obligation of the State or be secured directly or indirectly by the full faith and credit of the State or the general credit of the State or by any revenue or taxes of the State.  Nothing in this subsection precludes the board of regents from requesting and securing legislative appropriations to fund the settlement of any such claim or judgment against the university or its regents, officers, employees, or agents.

(c)  Rights and remedies conferred by this section shall be exclusive and shall not be construed to authorize any other claim, suit, or action against the State.  In addition, a judgment, compromise, or settlement in an action brought against the university under this section shall constitute a complete bar to any action brought by the claimant, by reason of the same subject matter, against the State or an officer or employee of the university.

(d)  The university may purchase insurance to cover any claims anticipated under this section. [L 2006, c 75, pt of §2]



§304A-109 - Service of process.

[§304A-109]  Service of process.  (a)  Service of process upon the university shall be made by serving a filed and certified copy of the summons and of the complaint on the university general counsel in accordance with applicable court rules and chapter 634 or on any attorney in the office of the university general counsel.

(b)  Service of process upon an officer or employee of the university being sued in the officer's or employee's official capacity shall be made by serving the university and by delivering a copy of the summons and of the complaint to that officer or employee in accordance with applicable court rules and chapter 634. [L 2006, c 75, pt of §2]



§304A-110 - Indemnification.

[§304A-110]  Indemnification.  (a)  Notwithstanding any other law to the contrary, the board of regents may agree in writing to an indemnity provision by which the university agrees to indemnify, defend, and hold harmless any person, corporation, or entity that sponsors research at the university when all of the following conditions are satisfied:

(1)  The person, corporation, or entity requires an indemnity in writing as a condition for providing a grant, benefit, service, or interest in or right to use property;

(2)  The president, or the president's designee, following a favorable review by the university general counsel or the counsel's designee, approves the proposed indemnification; and

(3)  The chief financial officer, pursuant to section 304A‑108, has obtained an insurance policy or policies in an amount sufficient to cover the liability of the university that may be reasonably anticipated to arise under the indemnity provision or has determined that it is not in the best interest of the university to obtain insurance.

(b)  Nothing in this section shall be construed to expand the scope of liability of the university beyond that set forth in chapters 661 and 662.

(c)  Nothing in this section shall be construed to waive the immunity of the university from suit in federal courts guaranteed by the Eleventh Amendment to the United States Constitution.  An indemnity provision not in strict compliance with this section shall not give rise to a claim against the university under this chapter or chapter 661 or otherwise waive the university's sovereign immunity. [L 2006, c 75, pt of §2]



§304A-111 - Indemnification of collaborating institutions.

[§304A-111]  Indemnification of collaborating institutions.  (a)  The board of regents may indemnify collaborating institutions from claims arising against them for the gross negligence or wilful misconduct of the university's officers, employees, and agents in the course of their employment, in connection with the university's use, storage, or disposal of materials owned or licensed by a collaborating institution that are purchased by the university from or transferred to the university by the collaborating institution for research or training purposes.

(b)  The university shall use the materials transfer agreements recommended and approved by the Association of University Technology Managers to confer the indemnification authorized by this section.

(c)  Indemnification claims authorized by this section shall be payable solely from the moneys and property of the university and shall not constitute a general obligation of the State or be secured directly or indirectly by the full faith and credit of the State or the general credit of the State or by any revenues or taxes of the State.  The board of regents may obtain loss insurance to cover the liability of the university that may arise under this section; provided that loss insurance for the university shall be at the university's expense. [L 2006, c 75, pt of §2]



§304A-112 - Contracts for services provided by the research corporation of the University of Hawaii.

[§304A-112]  Contracts for services provided by the research corporation of the University of Hawaii.  (a)  Notwithstanding any law to the contrary, when the university determines that neither the university nor another state agency can more effectively or efficiently accomplish the purposes of the sponsored research and training activities, the university shall contract with the research corporation of the University of Hawaii established under section [304A-3001] to provide management and other services as described in subsection (b) to support the university's research and training activities.  Contracts by the university with the research corporation pursuant to this section shall be limited to sponsored research and training projects; except that university projects supported by funds appropriated by the legislature may also be contracted to the research corporation pursuant to rules adopted by the board of regents.

(b)  Management and other support services provided by the research corporation pursuant to this section may include:

(1)  The procurement of goods and services;

(2)  Employment of personnel; and

(3)  The provision of advance funding for research and training contracts and grants.

These services may be provided by the corporation to the university without regard to chapter 76, 78, 89, or 103D. [L 2006, c 75, pt of §2]



§304A-113 - Commercial enterprises.

[§304A-113]  Commercial enterprises.  Any law to the contrary notwithstanding, the university may engage in commercial enterprises that are related and incidental to the primary purposes of the university as set forth in this chapter, including but not limited to sponsorship of private, cultural, and athletic performances and sale of goods produced by university programs or goods bearing the university logo. [L 2006, c 75, pt of §2]



§304A-114 - Hawaii history.

[§304A-114]  Hawaii history.  The board of regents shall secure the compilation from all available sources and the publication of a revised history of the Hawaiian people; which history, however, shall not be published until after it has been approved either by the legislature or by the trustees of the Hawaiian Historical Society.  The board may employ such competent persons as are necessary for the compilation of the volume, purchase the necessary documents, records, and materials for use in the compilation, and make contracts on a royalty basis with publishing firms for the publication of the history.  All documents, records, and materials so secured shall be deposited in the state archives after their use by the board. [L 2006, c 75, pt of §2]



§304A-115 - Depository of war records.

[§304A-115]  Depository of war records.  The university is designated as the official depository of material, documents, photographs, and other data relating to Hawaii's part in the war between the United States and Germany, Japan, and Italy.

The university shall secure, collect, and preserve the necessary information, documents, pictures, and other data relating to Hawaii's part in the war. [L 2006, c 75, pt of §2]



§304A-116 - Child care programs.

[§304A-116]  Child care programs.  (a)  The university may establish child care programs through which one or more child care programs for each campus of the university system may be established.  The university may operate each child care program with appointed personnel, who are not subject to chapter 76, or by contract with private persons or agencies.

(b)  The provision of child care services may be supported with proceeds from the child care programs revolving fund established under section [304A-2252], public funds, and private grants and gifts to pay for the expenses of operation, including payment of principal and interest on any obligations incurred. [L 2006, c 75, pt of §2]



§304A-117 - Participation and membership in the Western Governors University and other educational consortia.

[§304A-117]  Participation and membership in the Western Governors University and other educational consortia.  The board of regents may participate in and perform any act related to membership in an educational consortium involving other institutions or jurisdictions that advances the instruction, research, or service mission of the university, including the Western Governors University. [L 2006, c 75, pt of §2]



§304A-201 - Soil conservation; policy.

B.  Agriculture

Note

Charcoal additives, soil nutrient enhancement research, phase 1.  L 2007, c 266.

[§304A-201]  Soil conservation; policy.  The State adopts the policy of cooperating with the federal, state, and other territorial governments and agencies of the United States in carrying out the policy and purposes specified in section 7(a) of the Act of Congress known as the "Soil Conservation and Domestic Allotment Act" (Public Law No. 46, 74th Congress, approved by the President of the United States, April 27, 1935, as amended by Public Law No. 461, 74th Congress, approved February 29, 1936). [L 2006, c 75, pt of §2]



§304A-202 - Board to act as agency.

[§304A-202]  Board to act as agency.  The board of regents is designated and authorized to serve as the agency of this State to formulate, submit to the Secretary of Agriculture of the United States, and administer plans, hereinafter referred to as "agricultural plans", pursuant to section 7 of the Soil Conservation and Domestic Allotment Act. [L 2006, c 75, pt of §2]



§304A-203 - Powers and duties of agency.

[§304A-203]  Powers and duties of agency.  (a)  The board of regents may:

(1)  Formulate, pursuant to the standards therefor set forth in section 7(a) of the Soil Conservation and Domestic Allotment Act, agricultural plans for this State for each calendar year and, from time to time, make revisions in the agricultural plans as may be necessary to conform to the standards;

(2)  [Use], in formulating and revising the agricultural plans, the assistance of the agricultural extension service and the agricultural experiment station;

(3)  Designate in the agricultural plans the board of regents as the agency of this State to administer the agricultural plans;

(4)  Submit the agricultural plans to the Secretary of Agriculture of the United States, prior to such time and in such manner and form as the Secretary of Agriculture may prescribe;

(5)  Receive on behalf of the State any grants made pursuant to section 7 of the Soil Conservation and Domestic Allotment Act and utilize and expend the grants in accordance with such agricultural plans as may have been approved by the Secretary of Agriculture;

(6)  Make provision for the establishment of state, county, and community committees or associations of agricultural producers, organized for such purpose, and for participation by them in the administration of the agricultural plans;

(7)  Employ such personal services and incur such other expenses as it finds necessary for the efficient exercise of its powers and duties under this section;

(8)  Use in the administration of the provisions hereof available services and assistance of other agencies of this State and of the agricultural extension service and the agricultural experiment station of the University of Hawaii;

(9)  Delegate to committees, associations, individuals, corporations, or other agencies of this State such functions in carrying out sections [304A-201] to [304A-202] and this section as it deems suitable, and exercise all other powers and authorities and do any and all other things that it may deem necessary or proper to the performance of its duties and functions hereunder;

(10)  Provide for the submission of reports to the Secretary of Agriculture as may be deemed requisite, including such reports as may be required to ascertain whether the agricultural plans are being carried out according to their terms;

(11)  Prescribe rules as may be necessary or expedient for the effective administration of the agricultural plans and ensure the correctness of and make possible the verification of reports as may be required by the terms of the agricultural plans; and

(12)  Submit to the governor an annual report for each year covering the administration and operation of the program.

(b)  The board of regents shall perform its duties and functions as such agency under sections [304A-201] to [304A-202] and this section separately and distinctly from the performance of its duties and functions under any other act or in any other capacity, except that the board may use the services and the assistance of the personnel and faculties normally used by it in the performance of such other functions if it finds that the utilization of the services and assistance is necessary to, or is calculated to assist substantially in, the effective administration of sections [304A-201] to [304A-202] and this section and that the personnel or faculties may be used without interference with the effective performance of such other duties and functions. [L 2006, c 75, pt of §2]



§304A-204 - Specialist in cooperative organizations.

[§304A-204]  Specialist in cooperative organizations.  The university may appoint a specialist in cooperative organizations and may extend the present agriculture extension service work to cooperatives.  The specialist shall assist cooperatives in legal, accounting, business, and marketing practices and instruct them in fundamentals of cooperative principles. [L 2006, c 75, pt of §2]



§304A-205 - Agriculture, forestry, and natural resource management program, University of Hawaii at Hilo.

[§304A-205]  Agriculture, forestry, and natural resource management program, University of Hawaii at Hilo.  The board of regents shall establish a program of agriculture, forestry, and natural resource management at the University of Hawaii at Hilo and offer a baccalaureate program. [L 2006, c 75 pt of §2]



§304A-301 - State board for career and technical education; designation.

C.  Career and Technical Education Under Federal Aid

[§304A-301]  State board for career and technical education; designation.  The board of regents is designated as the state board for career and technical education.  The chairperson of the board of regents is designated as the chairperson of the state board for career and technical education and the president of the university is designated as the administrative officer of the state board for career and technical education. [L 2006, c 75, pt of §2]



§304A-302 - Board's power and authority.

[§304A-302]  Board's power and authority.  The board may cooperate with the United States Department of Education in the administration of the provisions of the Acts of Congress mentioned in section [304A-2403], and may do all things necessary to entitle the State to receive the benefits of each of the respective funds appropriated by the Acts including:

(1)  Represent the State in any and all matters arising out of or connected with the administration of the Acts of Congress insofar as the same shall apply to the State;

(2)  Represent the State in any or all matters in reference to the expenditure, distribution, and disbursements of moneys received from the Acts of Congress;

(3)  Designate such colleges, schools, departments, or classes as may be entitled to participate in the benefits of moneys received from the appropriations made in the Acts of Congress as in its judgment and discretion will best subserve the interests of career and technical education in the State and carry out the spirit, purposes, and provisions of the Acts;

(4)  Establish and determine, by general rule, the qualifications to be possessed by persons teaching agricultural, trade, industrial, and home economics subjects in the colleges or schools coming under the provisions of the Acts of Congress in the State; and

(5)  Enforce rules and regulations concerning the granting of certificates and licenses to such teachers and to certificate such teachers.

The board may delegate some of its responsibilities relating to the establishment of qualifications for and certification or licensing of career and technical teachers.  The board shall make an annual report to the governor describing the conditions and progress of career and technical education during the year and include therein an itemized statement showing the receipts and expenditures of all moneys used in connection with career and technical education. [L 2006, c 75, pt of §2]



§304A-303 - Career and technical education coordinating advisory council.

[§304A-303]  Career and technical education coordinating advisory council.  (a)  There is established a career and technical education coordinating advisory council which shall serve in an advisory capacity to the board of regents.  The council shall consist of eleven members, nine appointed and two ex officio voting members.  Of the nine appointed members:

(1)  Three shall be appointed from the board of regents by the chairperson of that body;

(2)  Three shall be appointed from the board of education by the chairperson of that body; and

(3)  Three shall be appointed from the workforce development council by that council.

Of the three members appointed from the workforce development council, one member shall represent management, one member shall represent labor, and the third shall represent the public.  Of the two ex officio members, one shall be the president of the university and the other shall be the superintendent of education.

(b)  Of the three members first appointed by each appointing authority, other than the chairperson of the board of education, one shall be appointed for two years, one shall be appointed for three years, and one shall be appointed for four years.  In the case of the members appointed from the board of education, the terms of such members shall be for their remaining terms as members of the board of education.  Upon the expiration of the terms of the first members, their successors shall serve for a term of four years.  Vacancies shall be filled by the appropriate appointing authority for the unexpired term.

(c)  The council shall elect a chairperson and such other officers as it deems necessary.  Section 92-15 shall apply.  The members of the council shall serve without compensation but shall be entitled to their travel expenses within the State when attending meetings of the council or when actually engaged in business relating to the work of the council. [L 2006, c 75, pt of §2]



§304A-401 - Tuition fees; resident, nonresident; other fees.

PART II.  STUDENTS

A.  Tuition and Fees

[§304A-401]  Tuition fees; resident, nonresident; other fees.  (a)  The board of regents may charge resident and nonresident tuition fees for regular courses of instruction at any University of Hawaii campus, including any community college.

(b)  The board may also charge other fees for special programs of instruction, as well as laboratory fees, course fees, fees for student activities, and an information technology user fee.  The board may charge other fees for summer session or evening courses, including differential fees for nonresident students. [L 2006, c 75, pt of §2]



§304A-402 - Residence for tuition purposes; basic rule.

[§304A-402]  Residence for tuition purposes; basic rule.  The board of regents shall adopt the necessary rules defining residence for tuition purposes herein; provided that the basic rule shall be that a student shall qualify for the resident tuition fee only if the following criteria are met:

(1)  The adult student, or in the case of a minor student, the student's parents or guardians, has or have been a bona fide resident of this State for at least twelve consecutive months next preceding the student's first day of officially scheduled instruction for any semester or term in which the student is enrolling at the particular college or campus; and

(2)  The adult or minor student has not been claimed as a dependent for tax purposes for at least twelve months next preceding the student's first day of officially scheduled instruction for any semester or term in which the student is enrolling at the particular college or campus by the student's parents or guardians who are nonresidents of the State; provided that this provision shall not apply in cases where the parent claiming the student as a dependent is entitled to do so under a child support order or agreement issued or entered into in conjunction with a divorce proceeding or legal separation agreement and the other parent and the student meet the criteria set forth in paragraph (1). [L 2006, c 75, pt of §2]



§304A-403 - Public meetings exemption.

[§304A-403]  Public meetings exemption.  In establishing the resident tuition fees and the differential fees for nonresident students, the board of regents shall be exempt from the public notice, public hearing, and gubernatorial approval requirements of chapter 91.  The fees shall be established at an open public meeting subject to the requirements of chapter 92; provided that:

(1)  The open public meeting is held during or prior to the semester preceding the semester to which the fees apply; and

(2)  A copy of the schedule of resident tuition fees and the differential fees for nonresident students is filed in the office of the lieutenant governor prior to taking effect. [L 2006, c 75, pt of §2]



§304A-501 - University of Hawaii scholarship and assistance program; power of regents to grant scholarship and assistance.

B.  Scholarship and Assistance Programs

[§304A-501]  University of Hawaii scholarship and assistance program; power of regents to grant scholarship and assistance.  The board of regents, or its designated representatives, is authorized to grant, modify, or suspend scholarship and assistance.  The board may exercise this authority through the University of Hawaii scholarship and assistance special fund established under section [304A-2159]. [L 2006, c 75, pt of §2]



§304A-502 - Power of regents to grant tuition waivers.

[§304A-502]  Power of regents to grant tuition waivers.  The board of regents, or its designated representatives, is authorized to grant, modify, or suspend tuition waivers.

The board may:

(1)  Waive entirely or reduce the tuition fee or any of the other fees for graduate teaching and research assistants;

(2)  Enter into agreements with government and university officials of any other state or foreign country to provide for reciprocal waiver of the nonresident tuition and fee differential;

(3)  Waive the nonresident tuition and fee differential for selected students from Pacific and Asian jurisdictions when their presence would be beneficial to the university or the State;

(4)  Waive entirely or reduce the tuition fee or any of the other fees for students, resident or nonresident; and

(5)  Waive the nonresident tuition and fee differential for members in good standing of the following military units, regardless of their actual state of residence:

(A)  The Hawaii national guard; and

(B)  The federal reserve components of the Army, Navy, Air Force, Marine Corps, and Coast Guard who attend drills with units located within the State.

The board shall determine the percentage of allowable tuition and fee waivers for financial need and other university priorities.  These tuition waivers and waivers of the nonresident tuition and fee differential shall be awarded in accordance with guidelines established by the board. [L 2006, c 75, pt of §2 and c 188, pt of §1]

Revision Note

The amendment by L 2006, c 188, pt of §1 to repealed §304-4 is included in this section pursuant to L 2006, c 75, §18.



§304A-503 - Hawaii opportunity program in education.

[§304A-503]  Hawaii opportunity program in education.  There is established the Hawaii opportunity program in education (HOPE) to be placed within the University of Hawaii for administrative purposes to support financially needy students, with priority given to students from ethnic groups that are underrepresented in the student population of the university.  The university is encouraged to provide tuition waivers and seek private donations for scholarship support for HOPE students. [L 2006, c 75, pt of §2]



§304A 504 - Hawaii state scholars program.

[§304A‑504]  Hawaii state scholars program.  (a)  There is established the Hawaii state scholars program to be administered by the University of Hawaii.  This program shall be used to provide financial assistance in the form of scholarships for up to four years to any qualified student enrolled at any campus of the University of Hawaii with the possibility of renewal for a fifth year in exceptional circumstances.

(b)  Appropriations for the state scholars program shall be deposited into the [University of Hawaii scholarship and assistance special fund] established pursuant to section [304A‑2159].  The number of scholarships awarded and amount of each scholarship shall be determined by the university subject to the availability of funds.

The University of Hawaii shall offer scholarships to pay for educational costs, such as tuition, fees, books, housing, and other educational costs; provided that the scholarship applicant:

(1)  Is a bona fide resident of the State, for tuition purposes, at the time of admission to the university;

(2)  Presents evidence of academic excellence by meeting one or more of the following:

(A)  Graduation from a public or private high school in the State as a valedictorian of the applicant's class;

(B)  Has a cumulative high school grade point average of 4.0 as determined for admission to the university; or

(C)  Has achieved a test score on a standardized college admission test recognized and accepted by the university for admission consideration, such as SAT or ACT, that places the student among the top ten percentile of students taking the test nationwide;

(3)  Enrolls at a University of Hawaii system campus within eighteen months of graduating from high school; and

(4)  Maintains satisfactory progress toward degree completion and a cumulative 3.0 grade point average. [L 2006, c 257, §2]

Revision Note

Section was enacted as an addition to repealed chapter 304, but is codified to this chapter pursuant to L 2006, c 75, §18.



§304A-505 - Workforce development scholarship program.

[§304A-505]  Workforce development scholarship program.  (a)  There is established the workforce development scholarship program to be administered by the University of Hawaii to address projected shortfalls in and needs of the workforce.  The program shall be used to provide financial assistance for up to three years to any qualified student enrolled at a community college campus of the University of Hawaii.

(b)  The number of scholarships awarded and the amount of each scholarship shall be determined by the university and shall be subject to the availability of funds.  The University of Hawaii shall offer scholarships to pay for educational costs, such as tuition, fees, books, housing, and other educational costs; provided that the scholarship applicant:

(1)  Qualifies for Hawaii resident tuition;

(2)  Earned a high school diploma or passed the general educational development test; and

(3)  Is eligible for need-based aid according to federal financial aid guidelines.

The scholarship may be renewed annually for up to three years; provided that the student maintains satisfactory academic progress. [L 2006, c 257, §3]

Revision Note

Section was enacted as an addition to repealed chapter 305, but is codified to this chapter pursuant to L 2006, c 75, §18.



§304A-601 - State higher education loans; eligibility; amounts.

C.  State Higher Education Loans

[§304A-601]  State higher education loans; eligibility; amounts.  Eligibility for loans from the state higher education loan fund established under section [304A-2160] shall be limited to students at the University of Hawaii or the community colleges of the State who have been residents of the State for at least one year and are enrolled at least half-time in a program that culminates in the award of a degree.  The amount to be loaned to a student shall be determined by the board of regents based on need for financial aid, academic promise, and deportment.  The maximum amount of loans that a student may receive under the state higher education loan fund shall be an aggregate amount equivalent to those amounts established for the Perkins Loan Program (formerly known as the "National Direct Student Loan Program") authorized under Title IV, Part E, of the Higher Education Act of 1965, as amended. [L 2006, c 75, pt of §2]



§304A-602 - Repayment of state higher education loans; collection.

[§304A-602]  Repayment of state higher education loans; collection.  (a)  All loans made under the state higher education loan fund shall bear interest at five per cent simple interest.  Repayment of principal and interest charges shall commence nine months after graduation or after a borrower ceases to be enrolled at least half-time in a degree program and shall be paid in periodic installments within a ten-year period.  The university may charge late fees and all other reasonable costs for the collection of delinquent loans.  The board of regents, upon application by the student and upon a showing of good cause, may defer repayment of the loan and commencement of interest.  Liability for repayment of a loan shall be canceled upon the death or permanent total disability of the borrower.

(b)  The university may spend out of the state higher education loan fund up to two per cent of the total amount of loans outstanding for collection and administrative expenses.  In accordance with chapter 103D, the university may enter into written contracts with collection agencies for the purpose of collecting delinquent student loans.  All payments collected, exclusive of a collection agency's commissions, shall revert, and be credited, to the state higher education loan fund.

(c)  A collection agency that enters into a written contract with the university for the collection of delinquent student loans, pursuant to this section, may collect a commission from the debtor in accordance with the terms of, and up to the amounts authorized in, the written contract. [L 2006, c 75, pt of §2]

Cross References

Professional or vocational licensing sanctions for default on student loans, see §436B-19.6 and chapter 436C.



§304A-603 - Capacity of minors in qualifying for state higher education loans.

[§304A-603]  Capacity of minors in qualifying for state higher education loans.  Any student otherwise qualifying for a loan under the state higher education loan fund shall not be disqualified because the student is under the age of eighteen years, and for the purpose of applying for, receiving, and repaying the loan, any such person shall be deemed to have full legal capacity to act and shall have all rights, powers, privileges, and obligations of an adult with respect thereto. [L 2006, c 75, pt of §2]



§304A-604 - Rules governing state higher education loan fund.

[§304A-604]  Rules governing state higher education loan fund.  The board of regents shall have the power, in accordance with chapter 91, to adopt rules necessary for the administration of the state higher education loan fund. [L 2006, c 75, pt of §2]



§304A-701 - Hawaii educator loans; eligibility; amounts; educator loan forgiveness program; repayment; collection.

D.  Hawaii Educator Loans

§304A-701  Hawaii educator loans; eligibility; amounts; educator loan forgiveness program; repayment; collection.  (a)  There is created the Hawaii educator loan program to be administered by the University of Hawaii, in partnership with a financial institution whose operations are principally conducted in Hawaii, to provide financial support to students and teachers who complete a state-approved teacher education program and who agree to teach as a full-time teacher for a period of time to be determined by the university prior to the award of a loan, in:

(1)  The Hawaii public school system in a hard-to-fill position including special education, regular education shortage categories, or Title 1 schools, and in one of the following capacities:

(A)  As an elementary school teacher teaching in the field of elementary education who has met standards as set forth by the Hawaii teacher standards board; or

(B)  As a secondary school teacher teaching in the subject area that is relevant to the loan recipient's academic major as certified by the department of education who has met standards as set forth by the Hawaii teacher standards board; or

(2)  At a school located in a rural area in the State, as determined by the superintendent of education.

Eligibility shall be determined by the university on a competitive basis.  The amount to be loaned to a student shall be determined by the board of regents based on need for financial aid and proof of acceptance into a state-approved teacher education program at the university.  The maximum amount of loans that a student may receive under this program shall be an aggregate amount equivalent to tuition payments and costs of textbooks and other instructional materials necessary to complete a state-approved teacher education program.

(b)  All loans made under this subpart shall bear interest at five per cent simple interest.  Repayment of principal and interest charges shall commence one year after graduation or three months after a loan recipient ceases to be enrolled in a state-approved teacher education program and shall be paid in periodic installments within a seven-year period.  The university may charge late fees and all other reasonable costs for the collection of delinquent loans.

(c)  The university shall adopt rules to implement the educator loan program.  The rules shall be adopted pursuant to chapter 91, but shall be exempt from the public notice and public hearing requirements.

(d)  Liability for repayment of a loan shall be canceled upon the death or permanent total disability of the borrower.

(e)  Upon a showing of proof that the loan recipient has completed a state-approved teacher education program and for each year that the loan award recipient teaches in the Hawaii public school system pursuant to subsection (a)(1) or (2), loan forgiveness shall be provided to the recipient as follows:

(1)  Ten per cent of the total amount of the loan award and interest shall be waived every year for the first five years of repayment; and

(2)  Twenty-five per cent of the total amount of the loan award and interest shall be waived every year for the sixth and seventh years of repayment.

(f)  If a loan recipient who is a graduate of a state-approved teacher education program subject to this section and teaching pursuant to subsection (a) fails to teach in the Hawaii public school system for the minimum number of years, as determined by the university prior to the loan, from the recipient's original date of employment with the department of education, excluding temporary leaves of absence, then the recipient shall repay any remaining loan balance at the rate of ten per cent simple interest.

(g)  In accordance with chapter 103D, the university may enter into written contracts with collection agencies for the purpose of collecting delinquent loans.  All payments collected, exclusive of a collection agency's commissions, shall revert, and be credited, to the Hawaii educator loan program special fund.  A collection agency that enters into a written contract with the university for the collection of delinquent loans pursuant to this section may collect a commission from the debtor in accordance with the terms of, and up to the amounts authorized in, the written contract. [L 2006, c 75, pt of §2; am L 2007, c 273, §2]



§304A-702 - REPEALED.

§304A-702  REPEALED.  L 2007, c 273, §3.



§304A-703 - Capacity of minors in qualifying for Hawaii educator loans.

[§304A-703]  Capacity of minors in qualifying for Hawaii educator loans.  Any student otherwise qualifying for a loan under the Hawaii educator loan program special fund shall not be disqualified because the student is under the age of eighteen years, and for the purpose of applying for, receiving, and repaying the loan, any such person shall be deemed to have full legal capacity to act and shall have all rights, powers, privileges, and obligations of an adult with respect thereto. [L 2006, c 75, pt of §2]



§304A-704 - Rules governing Hawaii educator loan program special fund.

[§304A-704]  Rules governing Hawaii educator loan program special fund.  The university may adopt rules to implement the Hawaii educator loan program.  The rules shall be adopted pursuant to chapter 91 but shall be exempt from the public notice and public hearing requirements. [L 2006, c 75, pt of §2]



§304A-801 - Program of equal educational opportunity; coordinating office of educational services for the disadvantaged.

E.  Educational Opportunities

[§304A-801]  Program of equal educational opportunity; coordinating office of educational services for the disadvantaged.  (a)  There is established a program of equal educational opportunity as an integral and major program of the university.  The university shall provide monetary and human resources toward developing and planning an equal educational opportunity program.

(b)  There is created a coordinating office of educational services for the disadvantaged at the university which shall have the responsibility and authority to coordinate, develop, and evaluate programs of equal educational opportunity. [L 2006, c 75, pt of §2]



§304A-802 - College-credit equivalency program established; purpose; policies and procedures; eligibility.

[§304A-802]  College-credit equivalency program established; purpose; policies and procedures; eligibility.  (a)  There is established at the university and the community colleges a college-credit equivalency program.  The purpose of this program is to award college credits to students who are enrolled in a degree or certificate program at the university or at a community college and who have successfully completed, at a high school, business school, trade school, adult education school, or military training program, courses that are equivalent to courses offered for credit in the University of Hawaii system.  Credits may also be awarded for work or other experiences at the discretion of the university.

(b)  The university shall be responsible for the establishment of policies and procedures to administer the program.  In this regard, the university, among other things, shall prepare and make public the following:

(1)  The list of the high school, business school, trade school, and adult education school courses for which college credits may be earned;

(2)  The number of credits that may be earned for each course; and

(3)  The minimum standards or grades necessary to earn college credits.

(c)  All students enrolled in a degree or certificate program at the university or at a community college and who meet the requirements established under subsection (b) shall be eligible and awarded college-credit equivalents. [L 2006, c 75, pt of §2]



§304A-803 - Running start program.

[§304A-803]  Running start program.  (a)  There is established within the department of education the running start program, to allow eligible students to enroll in any qualified course offered by the University of Hawaii system.

(b)  For the purposes of this section:

"Eligible student" means a high school student in the eleventh or twelfth grade who:

(1)  Has passed a standardized test administered by the college that demonstrates the student's ability to succeed at the college level;

(2)  Is under the age of twenty-one as of September 1 of the school year in which the college course is taken; and

(3)  Has other qualifications deemed appropriate by the department of education or the university; provided that subsequent qualifications do not restrict any student from taking the standardized test.

"Qualified course" means any career and technical education or academic course offered by the University of Hawaii system that also applies to the department of education's graduation requirements or is otherwise permitted by department of education rule or policy.

(c)  All course credits successfully completed pursuant to this section that would otherwise be transferable but for a student's grade level, shall be transferable to any University of Hawaii system degree granting institution; provided that the student is admitted to the campus where the credit is transferred.

(d)  College courses successfully completed under this section shall also satisfy the department of education's graduation requirements as determined by the department of education pursuant to rule.

(e)  This section shall not preclude the department of education and the university from establishing programs by mutual agreement that permit high school students to enroll in college courses.

(f)  Every student enrolled in a college course pursuant to this section shall remit appropriate tuition and fees to the university. [L 2006, c 75 pt of §2]

Cross References

Running start program, see §302A-401.



§304A-901 - Tuberculosis clearance certification; exemption.

F.  Continuing Education

[§304A-901]  Tuberculosis clearance certification; exemption.  Notwithstanding any law to the contrary, a person wishing to enroll at a campus within the University of Hawaii system solely to participate in a noncredit, short-term course, lasting less than fifteen days, shall not be required to present, as a condition to enrollment or otherwise, a tuberculosis clearance certification. [L 2006, c 75, pt of §2]



§304A-1001 - Exempt personnel.

PART III.  UNIVERSITY PERSONNEL

A.  Positions and Compensation

[§304A-1001]  Exempt personnel.  Personnel of the university not subject to chapter 76 shall be under the direction of the president of the University of Hawaii.  The board of regents shall appoint deans, directors, members of the faculty, and other employees as may be required to carry out the purposes of the institution, prescribe their salaries and terms of service when the salaries and terms of service are not specifically fixed by legislative enactment, and make and enforce rules governing sabbatical and professional improvement leaves with or without pay, consistent with the practice of similar institutions in the United States and notwithstanding the laws of the State relating to leaves of absence of the officers and employees of the State. [L 2006, c 75, pt of §2]



§304A-1002 - Faculty; classification schedule.

[§304A-1002]  Faculty; classification schedule.  The board of regents shall classify all members of the faculty of the university including research workers, extension agents, and all personnel engaged in instructional work as referenced in section 76-16, and adopt a classification schedule and compensation plan for these employees.

Annual increases of compensation shall be allowable for efficient service, and the board of regents shall adopt a fair and reasonable plan for rating the efficiency of individual employees affected by this section. [L 2006, c 75, pt of §2]



§304A-1003 - Faculty members; exchange privileges; conditions.

[§304A-1003]  Faculty members; exchange privileges; conditions.  (a)  The board of regents may contract for the exchange of members of the faculty of the university with members of the faculties of colleges or universities located without the State or the United States.  Local members of the faculty so exchanged shall be paid their regular salaries out of the funds appropriated for the pay of members of the faculty of the university.  The qualifications of all members of the faculties of the colleges or universities located without the State or the United States so exchanged shall be equal to those of local members of the faculty exchanged.  Any provision of law to the contrary notwithstanding, the requirements of citizenship and residence shall not apply to any member of the faculty coming to the State from any foreign state, country, or territory under any such contract of exchange.

All members of the faculty so exchanged by the State shall furnish their own transportation to and from the state, country, or territory with which exchanged.

(b)  No compensation shall be paid by the State to members of the faculties exchanged from colleges or universities located without the State or the United States; provided that in any case where the local exchanged member of the faculty becomes incapacitated or, for any reason, leaves the exchange position permanently, the board may pay the visiting member of the faculty an amount not to exceed the salary rating of the local exchanged member of the faculty, such an arrangement to continue until the end of the period of exchange or until such time as some adjustment satisfactory to the board has been made. [L 2006, c 75, pt of §2]



§304A-1004 - Annual report; executive, managerial, and faculty salaries.

[§304A-1004]  Annual report; executive, managerial, and faculty salaries.  The board of regents shall submit an annual report to the legislature containing the salaries paid to all executive, managerial, and faculty members of the university, including that paid to the president of the university, not fewer than twenty days prior to the convening of each regular session. [L 2006, c 75, pt of §2]



§304A-1005 - University general counsel.

[§304A-1005]  University general counsel.  (a)  The board of regents may appoint or retain by contract one or more attorneys who are independent of the attorney general, to provide legal services for the university, including:

(1)  Representation of the university in civil actions to which the university is a party, either directly or through the acts or omissions of its officers or employees;

(2)  Advice and assistance to ensure the lawful and efficient administration and operation of the university;

(3)  Review and approval of documents relating to the acquisition of land or interest in land by the university; and

(4)  Any other legal service specified by the board of regents.

The board of regents may fix the compensation of the attorneys appointed pursuant to this section.  Attorneys appointed or retained by contract shall be exempt from chapters 76 and 89.

(b)  Nothing in this section precludes the board of regents from requesting and securing legal services from the department of the attorney general, for the university, the board of regents or its members, or the university's officers and employees, upon mutual agreement. [L 2006, c 75, pt of §2]

Cross References

Attorneys for chartered student organizations, see §304A-2257.



§304A-1006 - Compensation of education laboratory school cafeteria personnel.

[§304A-1006]  Compensation of education laboratory school cafeteria personnel.  The compensation of all cafeteria workers and the cafeteria manager at the education laboratory school cafeteria, or any successor organization or unit, shall be paid out of the general fund of the State.  The university shall include, in its budgetary request for each upcoming fiscal period, the amounts necessary to carry out the purposes of this section. [L 2006, c 75, pt of §2]



§304A-1101 - System of community colleges; purpose.

PART IV.  DIVISIONS, DEPARTMENTS, AND PROGRAMS

A.  Community Colleges

[1.  general provisions]

Revision Note

Subdivision heading added by revisor.

[§304A-1101]  System of community colleges; purpose.  (a)  The board of regents shall develop and administer a system of community colleges.

(b)  The purposes of community colleges shall be to provide:

(1)  Two-year college transfer and general education programs;

(2)  Two- and four-year career and technical education programs;

(3)  Semiprofessional, career and technical, and continuing education programs; and

(4)  Such other educational programs and services as may be appropriate to such institutions.

(c)  The board may confer a corresponding degree or certificate upon the successful completion of any educational program described in subsection (b) to all students who are entitled thereto. [L 2006, c 75, pt of §2]

Cross References

Apprentice instructor, responsibility, see §372-6.

Workforce development scholarship program, see §304A-505.



§304A-1102 - Powers of board.

[§304A-1102]  Powers of board.  The board of regents shall have authority to establish and govern community colleges.  The board shall have the same powers with respect to the community colleges that it has as to the university in general. [L 2006, c 75, pt of §2]



§18. 304 - A-1141 Purpose.

[2.]  construction academy

Revision Note

This subdivision was enacted as an addition to repealed chapter 305, but is codified to this chapter pursuant to L 2006, c 75, §18.

[§304A-1141]  Purpose.  The purpose of the construction academy is to develop student interest in the construction industry and to build a foundation for general construction skills that prepares students at the pre-apprenticeship level for more in-depth professional trades training and workforce development. [L 2006, c 234, pt of §2]



§304A 1142 - Program; establishment.

[§304A‑1142]  Program; establishment.  There is established within the community college system a construction academy pre-apprenticeship program to meet the critical shortfalls in qualified construction labor projected over the next decade. [L 2006, c 234, pt of §2]



§304A-1143 - Administration.

[§304A-1143]  Administration.  The community college system may plan and administer the construction academy under this [subdivision] with the advice of the workforce development council, the department of education, and the construction industry. [L 2006, c 234, pt of §2]



§304A-1144 - Annual report.

[§304A-1144]  Annual report.  The office of the vice president for community colleges shall prepare an annual report to the legislature on the status of the program.  This annual report shall include data on the development of the construction academy curriculum and content, teaching standards throughout the system, and overall achievement.  The annual report shall be submitted no later than twenty days prior to the convening of each regular legislative session. [L 2006, c 234, pt of §2]



§304A-1201 - College of education.

B.  Teacher Education:  College; Institute

[§304A-1201]  College of education.  The college of education shall be affiliated with the university and shall be under the jurisdiction and management of the board of regents.  The board may grant appropriate degrees to properly qualified graduates of the college of education.  In establishing the curriculum for the college of education, the university authorities may obtain the approval of the Hawaii teacher standards board.  The mission of the college of education is to:

(1)  Prepare and provide ongoing professional development of teachers, administrators, counselors, and related professionals at undergraduate and graduate levels primarily to meet the needs of Hawaii schools;

(2)  Generate, synthesize, and apply knowledge in education and related fields through teaching, research, and other scholarly activities; and

(3)  Provide service and support to the local, national, and global educational and related communities. [L 2006, c 75, pt of §2]



§304A-1202 - Teacher education coordinating committee.

§304A-1202  Teacher education coordinating committee.  (a)  There is created an advisory committee to be known as the teacher education coordinating committee to identify, study, take action, or make recommendations on matters of education of common interest to the department of education and institutions of higher learning in Hawaii.  The membership of the committee shall include the superintendent of education and the dean of the college of education of the University of Hawaii, who shall serve in alternate years as chairperson of the committee with the superintendent acting as the first chairperson, a representative from each accredited Hawaii state-approved teacher education unit, and a representative from the Hawaii teacher standards board.  In addition, the superintendent of education and the dean of the college of education may each appoint other members to the committee; provided that the dean of the college of education shall appoint at least two members of the committee from the university who are not within the college of education.

(b)  The committee shall meet at least six times within each calendar year to:

(1)  Work out problems related to the development of strong teacher training programs at accredited institutions of higher learning in Hawaii; and

(2)  Identify, study, and discuss educational problems or other educational matters of interest to the committee and to develop findings and make recommendations for the improvement of education in Hawaii.

(c)  The committee shall submit an annual report on its activities to the legislature and may include recommendations for legislative consideration. [L 2006, c 75, pt of §2; am L 2009, c 41, §2]



§304A-1203 - Hawaii institute for educational partnerships.

[§304A-1203]  Hawaii institute for educational partnerships.  (a)  Reforms to the public school system cannot succeed without concomitant reforms to the manner in which teachers are educated.  The purpose of this section is to create a link between the public schools and university teacher education programs to ensure that teacher education is focused on the needs of the diverse student populations found within the public school system.

(b)  There is established a Hawaii institute for educational partnerships.  The institute, in collaboration with the department of education, shall:

(1)  Continually review the system of educating teachers for the purpose of redesigning the teacher education program of the college of education so that it is responsive to the needs of the public school system in Hawaii;

(2)  Develop innovative strategies to effectuate the changes in the teacher education program at the school level; and

(3)  Where appropriate, establish university-school partnerships as the mechanisms by which to implement the innovative strategies developed by the [institute].

The institute shall submit, prior to the convening of each regular session of the legislature, a report to the board of regents, the board of education, and the legislature outlining its progress in redesigning the teacher education program and the initiation of any university-school partnerships. [L 2006, c 75, pt of §2]



§304A-1301 - Hawaiian language college; establishment.

C.  Hawaiian Language College

[§304A-1301]  Hawaiian language college; establishment.  There shall be a Hawaiian language college at the University of Hawaii at Hilo.  The college shall provide a Hawaiian liberal education program providing education primarily through the Hawaiian language. [L 2006, c 75, pt of §2]



§304A-1302 - Functions.

[§304A-1302]  Functions.  In addition to providing a quality education primarily through the medium of the Hawaiian language, the Hawaiian language college shall:

(1)  Provide an indigenous language outreach program to involve indigenous language scholars and to maintain and develop the program's Polynesian language database;

(2)  Provide a Hawaiian medium teacher training program incorporating Nawahiokalani‘opu‘u school and other schools, as appropriate, as laboratory schools; and

(3)  Maintain a Hawaiian language support center with educational specialists in the areas of research, curriculum development, language development, archival work, and educational technology. [L 2006, c 75, pt of §2]



§304A-1351 - Law school; establishment.

D.  School of Law

[§304A-1351]  Law school; establishment.  There shall be a school of law at the University of Hawaii, to be under the direction of a dean or director who shall be appointed by the president with the approval of the board of regents.  Subject to the availability of funds, faculty, and facilities, the school shall offer such courses of study as may be deemed appropriate and confer such degrees as may be authorized by the board of regents. [L 2006, c 75, pt of §2]



§304A-1352 - Procurement institute; established.

[§304A-1352]  Procurement institute; established.  There is established the procurement institute at the William S. Richardson School of Law, University of Hawaii, to be under the direction of a director who shall be appointed by the dean of the school of law, with the approval of the board of regents.  Subject to the availability of funds, faculty, and facilities, the institute shall offer such courses of study as may be deemed appropriate and authorized by the board of regents.  The institute shall cooperate with other public and private entities and persons to promote and develop a professional acquisition workforce and to improve and enhance the State's contractor industrial base through education and training.  The procurement institute may:

(1)  Conduct and participate in procurement education and training for entry-level and higher-qualified state employees and others, including persons not employed by the State;

(2)  Conduct and promote research, conferences, and studies to improve the procurement process, laws, policies, methods, rules, procedures, and forms relating to state and local government procurement;

(3)  Report on and make recommendations regarding goals, guidelines, innovations, and evaluation of state and local government procurement initiatives; and

(4)  Establish and maintain a procurement library within the State. [L 2006, c 75, pt of §2]



§304A-1401 - School of nursing and dental hygiene; establishment.

E.  Nursing and Dental Hygiene: School; Center

[§304A-1401]  School of nursing and dental hygiene; establishment.  There shall be a school of nursing and dental hygiene as a department of the university, with such management, faculty, and other personnel as the board of regents may designate. [L 2006, c 75, pt of §2]



§304A-1402 - School of nursing and dental hygiene; functions.

[§304A-1402]  School of nursing and dental hygiene; functions.  The school of nursing and dental hygiene shall conduct a complete course in nursing leading to the conferring of an appropriate bachelor's degree upon graduation therefrom and sufficient to qualify its graduates as registered nurses.  The curriculum of the school of nursing and dental hygiene shall be such as the board of regents may approve and may include subjects outside of the field of nursing as may be deemed consonant with the requirements of a university education and clinical training and practice in hospitals and similar institutions. [L 2006, c 75, pt of §2]



§304A-1403 - Clinical training and practice; board of regents; power to contract.

[§304A-1403]  Clinical training and practice; board of regents; power to contract.  The board of regents may enter into contracts with any hospital or similar institution, in the State, for the purpose of arranging for clinical training and practice therein for students of the school of nursing and dental hygiene. [L 2006, c 75, pt of §2]



§304A-1404 - Center for nursing; establishment; advisory board.

§304A-1404  Center for nursing; establishment; advisory board.  (a)  There is established, within the University of Hawaii school of nursing and dental hygiene, a center for nursing.

(b)  The dean of the school of nursing and dental hygiene, or the dean's designee, shall direct the activities of the center for nursing.  There shall be an advisory board composed of fifteen members appointed by the governor pursuant to section 26-34 to staggered terms as follows:

(1)  Five members from the business and labor community:

(A)  One of whom shall represent the Healthcare Association of Hawaii;

(B)  Two of whom shall represent other business entities; and

(C)  Two of whom shall represent labor organizations;

(2)  Five members from the nursing profession:

(A)  One of whom shall represent the American Organization of Nurse Executives;

(B)  One of whom shall represent the Hawaii Government Employees Association; and

(C)  Three of whom shall represent the Hawaii Nurses' Association, provided that:

(i)  Two members shall represent the professional component; and

(ii)  One member shall be a non-managerial staff nurse;

(3)  Two members from among the State's nurse educators:

(A)  One of whom shall be a doctorally-prepared nurse educator; and

(B)  The other, a doctorally-prepared nurse researcher; and

(4)  Three members from community agencies or consumer groups with an interest in healthcare.

(c)  The members of the advisory board for the center for nursing shall serve without compensation. [L 2006, c 75, pt of §2; am L 2008, c 173, §1]



§304A-1405 - Advisory board for the center for nursing; powers and duties.

[§304A-1405]  Advisory board for the center for nursing; powers and duties.  The advisory board for the center for nursing shall have the powers and duty to:

(1)  Employ an executive director and no more than two other staff members, at least one of whom shall be an independent doctorally-prepared nurse researcher;

(2)  Adopt a mission statement and operational policy;

(3)  Elect a chairperson;

(4)  Establish committees of the board as needed;

(5)  Seek input from individuals and community groups interested in the issue of nursing shortages;

(6)  Implement the major functions of the center for nursing; and

(7)  Seek and accept nonstate funds for carrying out the mission of the center for nursing. [L 2006, c 75, pt of §2]



§304A-1406 - Center for nursing; functions.

[§304A-1406]  Center for nursing; functions.  The center for nursing shall:

(1)  Collect and analyze data and prepare and disseminate written reports and recommendations regarding the current and future status and trends of the nursing workforce;

(2)  Conduct research on best practices and quality outcomes;

(3)  Develop a plan for implementing strategies to recruit and retain nurses; and

(4)  Research, analyze, and report data related to the retention of the nursing workforce. [L 2006, c 75, pt of §2]



§304A-1407 - Collaboration with the center for nursing.

[§304A-1407]  Collaboration with the center for nursing.  The University of Hawaii school of nursing and dental hygiene, the state board of nursing, other schools of nursing within the State, professional nursing organizations, employers in the healthcare industry, and labor unions representing nurses and healthcare workers shall collaborate with the center for nursing and provide workforce data to the center for nursing when requested. [L 2006, c 75, pt of §2]



§304A-1501 - Hawaii geophysics and planetology institute; director and staff.

F.  Hawaii Geophysics and Planetology Institute

[§304A-1501]  Hawaii geophysics and planetology institute; director and staff.  There shall be a Hawaii geophysics and planetology institute at the university.  The institute shall be administered by a director to be appointed by the board of regents upon recommendation by the president.  The director of the institute shall appoint the professional members of the staff and other employees.  The president and the board of regents shall have the same powers over the institute and its staff as over the university and its faculties.

The institute:

(1)  Shall undertake basic research and training in geophysics and planetology;

(2)  Shall disseminate knowledge of geophysics and planetology affecting Hawaii; and

(3)  To the extent its facilities permit, may serve to apply the results of its research to geophysical problems in the State. [L 2006, c 75, pt of §2]



§304A-1502 - State geophysicists.

[§304A-1502]  State geophysicists.  The staff of the geophysics and planetology institute shall include a specialist qualified in geology and a specialist qualified in volcanology, or a specialist qualified in both fields (to be designated as state geologist and state volcanologist or state geologist and volcanologist, as appropriate), whose duties shall include consultation with state officials, departments, and agencies concerning possible applications of these fields and research desirable to facilitate such applications.  Other state geophysicists may be designated as appropriate in the opinion of the director and the board of regents.

The state geophysicists may undertake applied research required in their respective fields by state officials, departments, and agencies, but their personal conduct of the applied research may be limited by the director, to such an extent as, in the director's opinion, is necessary to ensure the conduct of fundamental research and training required by the long-range interests of the State. [L 2006, c 75, pt of §2]



§304A-1503 - Encouragement of federal assistance.

[§304A-1503]  Encouragement of federal assistance.  The governor, the president, and the board of regents are authorized and requested to take any appropriate action to secure federal assistance in strengthening the geophysics and planetology institute. [L 2006, c 75, pt of §2]



§304A-1551 - Environmental center; structure and functions.

G.  Environmental Center

[§304A-1551]  Environmental center; structure and functions.  (a)  There is created within the university an environmental center.  The center shall assist the director of environmental quality control as provided for under section 341-4.

(b)  The center shall be so constituted as to make most effective the contribution of the university to the problems of determining and maintaining optimum environmental quality.  Its membership shall be comprised of those members of the university community actively concerned with ecological and environmental problems.

(c)  The functions of the center shall be to stimulate, expand, and coordinate education, research, and service efforts of the university related to ecological relationships, natural resources, and environmental quality, with special relation to human needs and social institutions, particularly with regard to the State. [L 2006, c 75, pt of §2]



§304A-1601 - Center for labor education and research; establishment.

H.  Center for Labor Education and Research

[§304A-1601]  Center for labor education and research; establishment.  (a)  There is established at the University of Hawaii, West Oahu campus, the center for labor education and research.  The center for labor education and research shall:

(1)  Provide credit and noncredit labor studies courses and labor-related research and educational services for workers and their organizations;

(2)  Provide labor-related education to the public;

(3)  Advise and assist in the development and implementation of labor-related instructional programs, courses, and activities for use within the department of education, including teacher preparation therefor;

(4)  Develop and implement a labor studies degree program or programs in the University of Hawaii system; and

(5)  Serve as the clearinghouse for labor education matters in the State.

(b)  The center for labor education and research shall be located in and shall be a part of the University of Hawaii, West Oahu campus.  The affairs and operations of the center for labor education and research shall be administered by a director appointed by and responsible to the chancellor of the University of Hawaii, West Oahu campus.  The center for labor education and research shall draw on existing personnel within the state government insofar as possible for necessary supplementation.  Where bona fide demand for programs and services exceeds the capabilities of the permanent staff as supplemented, additional personnel resources may be acquired on a contract basis without regard to chapter 76.  Permanent staff shall be covered by chapter 76 or section [304A-1002], as may be appropriate.

(c)  The center for labor education and research shall receive the full cooperation of all state agencies in the use of staff members, facilities, and other resources necessary to accomplish the purposes of this subpart. [L 2006, c 75, pt of §2]



§304A-1602 - Center for labor education and research; functions and programs.

[§304A-1602]  Center for labor education and research; functions and programs.  (a)  In consultation with the labor education advisory council, the center for labor education and research shall:

(1)  Coordinate, arrange for, or conduct evaluation of existing center programs of instruction for refinement, develop new courses of instruction, and plan their implementation on a continuing basis;

(2)  Coordinate, arrange for, or conduct instructional programs, including classes, courses, workshops, seminars, and research studies or projects;

(3)  Coordinate, arrange for, or provide technical assistance to trade unions to improve or implement labor education programs within their organizations;

(4)  Prepare and disseminate educational information and publications on various subjects of concern and interest to workers and their organizations;

(5)  Develop or acquire the means necessary to offer credit and noncredit labor studies programs via distance education throughout the State;

(6)  Develop or acquire and promote the dissemination of labor-related information and programs through the various public media (such as radio, television, newspapers, public and private organizations, and clubs); and

(7)  Coordinate, arrange for, or conduct credit and noncredit teacher preparation classes to enable relevant and reliable department of education instruction in labor-related educational courses, programs, and activities.

(b)  Notwithstanding chapters 42F, 103, and 103D, the director of the center for labor education and research may limit the center's contracts for any publication and stationery work that may be necessary to accomplish the aims described in subsection (a) to contractors whose employees are represented by a representative duly elected under applicable federal or state labor laws for collective bargaining purposes. [L 2006, c 75, pt of §2]



§304A-1603 - Labor education advisory council.

[§304A-1603]  Labor education advisory council.  There is established a labor education advisory council, consisting of not more than fifteen members, broadly representative of the trade union movement in the State, who shall be appointed by the president of the University of Hawaii.  The council shall be advisory to the chancellor of the University of Hawaii, West Oahu campus, on all activities and programs of the center for labor education and research and shall assist the chancellor in the assessment and evaluation of program needs for implementation.  Members of the council shall designate its chairperson and shall serve without compensation; provided that actual travel and other expenses incurred in the performance of their duties shall be advanced or reimbursed. [L 2006, c 75, pt of §2]



§304A-1651 - State aquarium.

I.  Aquarium and Marine Laboratory

[§304A-1651]  State aquarium.  (a)  The Waikiki aquarium is established and designated as the official state aquarium.

(b)  The university may contract with a private nonprofit entity for the operation and management of the state aquarium; provided that the entity is a private nonprofit corporation established solely to:

(1)  Manage and improve the exhibits and facilities;

(2)  Conduct education, research, volunteer, fund-raising, and membership programs; and

(3)  Operate concessions of the state aquarium.

(c)  The status conferred by subsections (a) and (b) shall not impinge on the ownership of land and improvements which shall remain with the university.  All board of regents' policies regarding the use of university facilities shall apply to the state aquarium. [L 2006, c 75, pt of §2]



§304A-1652 - State aquarium; site.

[§304A-1652]  State aquarium; site.  All those certain pieces or parcels of land situated at Waikiki, city and county of Honolulu, used as an aquarium and more fully described in copy survey furnished number 11528 as all of lots 114 to 118 inclusive and portions of lots 113 and 119 of the Kapiolani park lots as described in Executive Order No. 1817, are set aside for public purposes, to wit:  for the purposes of the state aquarium under the direction of the board of regents of the University of Hawaii.  The board of regents shall establish and at all times maintain upon such lands the state aquarium for public programs, education, research, and the exhibition to the public of the aquatic life of Hawaii and other regions.  The board shall also establish and at all times maintain at the aquarium a marine biological laboratory. [L 2006, c 75, pt of §2]



§304A-1653 - State aquarium admission and user fees.

[§304A-1653]  State aquarium admission and user fees.  The board of regents may charge the public a fee for admission to the aquarium and for the use of aquarium facilities and programs.  In establishing the fees, the board of regents shall be exempt from the public notice, public hearing, and gubernatorial approval requirements of chapter 91.  The fees may be established at an open public meeting subject to the requirements of chapter 92.  The fees shall be deposited into the state aquarium special fund established under section [304A‑2165]. [L 2006, c 75, pt of §2]



§304A-1701 - Definitions.

J.  Medical Education Council

[§304A-1701]  Definitions.  As used in this subpart:

"Centers for Medicaid and Medicare Services" means the Centers for Medicaid and Medicare Services within the United States Department of Health and Human Services.

"Council" means the medical education council created under section [304A-1703].

"Graduate medical education" means that period of clinical training of a physician following receipt of the medical doctor degree and prior to the beginning of an independent practice of medicine.

"Graduate medical education program" means a graduate medical education training program accredited by the American Council on Graduate Medical Education.

"Healthcare training program" means a healthcare training program that is accredited by a nationally-recognized accrediting body. [L 2006, c 75, pt of §2]



§304A-1702 - Graduate medical education program.

[§304A-1702]  Graduate medical education program.  (a)  There is created a graduate medical education program to be administered by the medical education council in cooperation with the department of health.

(b)  The program shall be funded with moneys received for graduate medical education and deposited into the Hawaii medical education special fund established under section [304A-2164].

(c)  All funding for the graduate medical education program shall be nonlapsing.

(d)  Program moneys shall only be expended if:

(1)  Approved by the medical education council; and

(2)  Used for graduate medical education in accordance with sections [304A-1704] and [304A-1705]. [L 2006, c 75, pt of §2]



§304A-1703 - Medical education council.

[§304A-1703]  Medical education council.  (a)  There is established within the University of Hawaii, the medical education council consisting of the following thirteen members:

(1)  The dean of the school of medicine at the University of Hawaii;

(2)  The dean of the school of nursing and dental hygiene at the University of Hawaii;

(3)  The vice dean for academic affairs at the school of medicine who represents graduate medical education at the University of Hawaii;

(4)  The director of health or the director's designated representative;

(5)  The director of the Cancer Research Center of Hawaii; and

(6)  Eight persons to be appointed by the governor as follows:

(A)  Three persons each of whom shall represent a different hospital at which accredited graduate medical education programs are conducted;

(B)  Three persons each [of] whom represent the health professions community;

(C)  One person who represents the federal healthcare sector; and

(D)  One person from the general public.

(b)  Except as provided in subsection (a)(1), (2), (3), and (4), no two council members may be employed by or affiliated with the same:

(1)  Institution of higher education;

(2)  State agency outside of higher education; or

(3)  Private entity.

(c)  Terms of office of council members shall be as follows:

(1)  Except as provided in paragraph (2), the dean of the school of medicine, dean of the school of nursing and dental hygiene, vice dean for academic affairs of the school of medicine at the University of Hawaii, and the director of health, or the director's designated representative, shall be permanent ex officio members of the council, and the remaining nonpermanent council members shall be appointed to four-year terms of office;

(2)  Notwithstanding paragraph (1), the governor at the time of the initial appointment shall reduce the terms of four nonpermanent council members to two years to ensure that approximately half of the nonpermanent council members are appointed every two years; and

(3)  If a vacancy occurs in the membership for any reason, the replacement shall be appointed by the governor for the unexpired term in the same manner as the original appointment was made.

(d)  The dean of the school of medicine at the University of Hawaii shall chair the council.  The council shall annually elect a vice chair from among the members of the council.

(e)  All council members shall have voting rights.  A majority of the council members shall constitute a quorum.  The action of a majority of a quorum shall be the action of the council.

(f)  Per diem and expenses incurred in the performance of official duties may be paid to a council member who:

(1)  Is not a government employee; or

(2)  Is a government employee, but does not receive salary, per diem, or expenses from the council member's employing unit for service to the council.

A council member may decline to receive per diem and expenses for service to the council. [L 2006, c 75, pt of §2]



§304A-1704 - Council duties.

[§304A-1704]  Council duties.  The medical education council shall:

(1)  Conduct a comprehensive analysis of the healthcare workforce requirements of the State for the present and the future, focusing in particular on the State's need for physicians;

(2)  Conduct a comprehensive assessment of the State's healthcare training programs, focusing in particular on graduate medical education programs and their role in and ability to meet the healthcare workforce requirements identified by the council;

(3)  Recommend to the legislature and the board of regents changes in or additions to the healthcare training programs in the State identified by the council's assessment;

(4)  Work with other entities and state agencies as necessary, develop a plan to ensure the adequate funding of healthcare training programs in the State, with an emphasis on graduate medical education programs, and after consultation with the legislature and the board of regents, implement the plan.  The plan shall specify the funding sources for healthcare training programs and establish the methodology for funding disbursement.  Funds shall be expended for the types of costs normally associated with healthcare training programs, including but not limited to physician salaries and other operating and administrative costs.  The plan may include the submission of an application in accordance with federal law for a demonstration project to the Centers for Medicaid and Medicare Services, for the purpose of receiving and disbursing federal funds for direct and indirect graduate medical education expenses;

(5)  Seek funding from public sources, including state and federal government, and private sources to support the plan required in paragraph (4);

(6)  Monitor the implementation and effectiveness of the plan required in paragraph (4), making such modifications as may be required by future developments and changing needs and after consulting with the legislature and the board of regents, as appropriate; and

(7)  Submit a summary report to the legislature no later than twenty days before the convening of each regular session, of the expenditures of program moneys authorized by the council under this subpart. [L 2006, c 75, pt of §2]



§304A-1705 - Council powers.

[§304A-1705]  Council powers.  The medical education council may:

(1)  Conduct surveys, with the assistance of the department of health and the department of commerce and consumer affairs, to assess and meet changing market and education needs;

(2)  Appoint advisory committees of broad representation on interdisciplinary clinical education, workforce mix planning and projections, funding mechanisms, and other topics as is necessary;

(3)  Use federal moneys for necessary administrative expenses to carry out its duties and powers as permitted by federal law;

(4)  Distribute program moneys in accordance with this subpart; provided that any expenditures authorized shall be for a public purpose and shall not be subject to chapters 42F, 103, 103D, and 103F;

(5)  Hire employees not subject to chapters 76 and 89 necessary to carry out its duties under this subpart; and

(6)  Adopt rules in accordance with chapter 91, necessary to carry out the purposes of this subpart.  [L 2006, c 75, pt of §2]



§304A-1751 - Findings and purpose.

K.  Special Medical Residency Program

[§304A-1751]  Findings and purpose.  The legislature finds that the limited supply of physicians and the attractiveness of private practice inhibit the efforts of the department of health to provide primary medical care in certain rural communities of the State and lessen the ability of the department of public safety to recruit physicians to serve in correctional facilities.  The legislature further finds that an opportunity should be made available to attract physicians to fill positions in the department of health and the department of public safety.

The purpose of this subpart is to establish an innovative program that seeks to provide an opportunity for physicians to serve with the State and, consequently, ease the difficulty of the department of health and the department of public safety in recruiting physicians.  This subpart does not change the standards of any medical residency program or affect the existing relationship between the school of medicine of the University of Hawaii and the various hospitals that take part in any residency program. [L 2006, c 75, pt of §2]



§304A-1752 - Qualifications for residency program.

§304A-1752  Qualifications for residency program.  The school of medicine of the University of Hawaii shall recommend that two positions within the University of Hawaii medical residency program be filled each year, in accordance with this subpart, by persons who have the necessary qualifications, other than the qualification of residency training, to take the examination for licensure as physicians or osteopathic physicians under chapter 453 and who volunteer to enter into contracts under section 304A-1753, regardless of whether they are graduates of the school of medicine of the University of Hawaii.  The department of public safety and the department of health shall notify the school of medicine of the type of physicians or osteopathic physicians needed by the correctional facilities and by rural communities.  The school of medicine shall establish procedures to provide for applications by, and selection of, persons who are qualified and interested to fill the positions. [L 2006, c 75, pt of §2; am L 2009, c 11, §29]

Note

The L 2009, c 11 amendment is retroactive to April 3, 2008. L 2009, c 11, §76(2).



§304A-1753 - Contract necessary for filling of positions.

§304A-1753  Contract necessary for filling of positions.  In order to fill a position under this subpart, a person shall enter into a contract with the school of medicine of the University of Hawaii stating that the person:

(1)  Agrees to participate in the residency program for the minimum period required to qualify for the licensure examination under chapter 453;

(2)  Agrees to obtain a permanent license to practice medicine and surgery or osteopathy under chapter 453 as soon as possible following termination of participation in the residency program;

(3)  Agrees to serve for two years as:

(A)  An officer or employee of the department of public safety who is based in a correctional facility and whose normal course of duty requires medical treatment of inmates of the facility, another correctional facility, or both; or

(B)  An officer or employee of the department of health who is employed to provide primary medical care to residents of and to be based in a rural community with a shortage of physicians; and

(4)  Agrees to commence fulfilling the requirement under paragraph (3) immediately following the termination of participation in the residency program and licensure. [L 2006, c 75, pt of §2; am L 2009, c 11, §30]

Note

The L 2009, c 11 amendment is retroactive to April 3, 2008. L 2009, c 11, §76(2).



§304A-1754 - Penalty for breach of contract.

§304A-1754  Penalty for breach of contract.  A person who is placed in the residency program under this subpart, but who breaches any term of the contract under section 304A-1753, shall pay to the State damages of $10,000; provided that a contract shall not be deemed breached if the person has obtained a permanent license to practice medicine and surgery or osteopathy under chapter 453 but could not fulfill the requirements of section 304A-1753(3) and (4) because no employment vacancy existed in the correctional facilities of the department of public safety or no shortage of physicians or osteopathic physicians existed in any rural community and the department of public safety or the department of health, as applicable, certifies that no employment vacancy or shortage existed. [L 2006, c 75, pt of §2; am L 2009, c 11, §31]

Note

The L 2009, c 11 amendment is retroactive to April 3, 2008. L 2009, c 11, §76(2).



§304A-1755 - Residency program; defined.

§304A-1755  Residency program; defined.  For the purpose of this subpart, "residency program" means a graduate medical education program in a hospital in this State that is accredited as a medical school residency program by the school of medicine of the University of Hawaii.  The school of medicine may develop a special residency program for the purpose of this subpart; provided that the program, upon completion by the person, qualifies the person to take the licensure examination under chapter 453. [L 2006, c 75, pt of §2; am L 2009, c 11, §32]

Note

The L 2009, c 11 amendment is retroactive to April 3, 2008. L 2009, c 11, §76(2).



§304A-1801 - Family practice residency program; established.

[L.]  Other Special Medical or Nursing Programs

[§304A-1801]  Family practice residency program; established.  (a)  The school of medicine of the University of Hawaii shall develop an accredited family practice residency program with a curriculum that includes opportunities for residents to participate in residency training at designated accredited training sites in rural and medically under-served communities in the State.  In developing the program, the following shall be considered:

(1)  The use of compensated and volunteer faculty, including physicians residing in the training community, to instruct and supervise participants in the program;

(2)  The provision of faculty development training for community physicians assisting in a voluntary capacity;

(3)  The provision of inpatient, outpatient, and emergency room training;

(4)  The coordination of patient care with ancillary care services, such as occupational therapy, physical therapy, respiratory therapy, and social services; and

(5)  The provision of housing accommodations for participants in close proximity to the training site.

(b)  The residency program and the training component incorporated therein shall meet the requirements necessary to achieve and maintain accreditation with the accreditation committee for graduate medical education and the residency review committee for family practice.  The program curriculum shall be developed to provide participants with the knowledge, training, and skills they require to be eligible to take the board certification examination offered by the American Board of Family Practice. [L 2006, c 75, pt of §2]



§304A-1802 - International exchange program for health-related tourism.

[§304A-1802]  International exchange program for health-related tourism.  There is established an international exchange program for medical and nursing students within the school of medicine of the University of Hawaii and the University of Hawaii school of nursing and dental hygiene that shall focus on Hawaii's role in international medical and nursing education, training, research, and information sharing.  The school of medicine and the school of nursing and dental hygiene, in cooperation with the school of public health and the school of travel industry management, shall develop a plan for the development and promotion of Hawaii's healthcare expertise to be coordinated with the State's initiative to promote health-related tourism. [L 2006, c 75, pt of §2]



§304A-1851 - Food and beverage; courses of instruction.

[M.]  Other Special Programs

[§304A-1851]  Food and beverage; courses of instruction.  Chapter 281 or any other law to the contrary notwithstanding, the university may offer and conduct courses of instruction in food and beverage control, club management, and classical food and beverage management, which include wine tasting, through any campus of the university including the community colleges, and shall admit qualified students to the courses even if the students are below the age of eighteen. [L 2006, c 75, pt of §2]



§304A-1861 - Fostering inspiration and relevance through science and technology pre-academy program; established.

[§304A-1861]  Fostering inspiration and relevance through science and technology pre-academy program; established.  (a)  There is established within the University of Hawaii, the fostering inspiration and relevance through science and technology pre-academy program, which shall be administered by the University of Hawaii college of engineering.  The mission of the fostering inspiration and relevance through science and technology pre‑academy program shall be, with respect to middle schools, to provide additional resources and expertise for the department of education to stimulate the interest and achievement of students in science, technology, engineering, and mathematics skills.

To achieve its mission, the fostering inspiration and relevance through science and technology pre-academy program shall house and provide direction for the robotics and problem-based, applied learning program under section 304A-1862 and the research experiences for teachers program under section 304A-1863.

(b)  The goals of the pre-academy program shall be to:

(1)  Serve students between fourth and eighth grades, with problem-based, applied learning experiences in science, technology, engineering, and mathematics-related skills in a manner that complements the academic program at public high schools; and

(2)  Motivate and engage students in science, technology, engineering, and mathematics programs.

(c)  The pre-academy program shall encourage partnerships with other relevant programs within the University of Hawaii system, department of education, project EAST (environmental and spatial technology) program, and appropriate public and private agencies, to establish a program of problem-based, applied learning for elementary and middle school students in science, technology, engineering, and mathematics disciplines.  School participation in the fostering inspiration and relevance through science and technology pre-academy programs shall be voluntary.

(d)  The fostering inspiration and relevance through science and technology pre-academy program shall support development of additional problem-based, applied learning projects and summer science, technology, engineering, and mathematics programs for middle school teachers.  For additional problem-based, applied learning projects, priority shall be determined in collaboration with participating teachers.  Areas may include global positioning system technology, ocean science, astronomy, earth science and wireless communications technology, conservation biology, and other science, technology, engineering, and mathematics skills-stimulating subjects as appropriate.

(e)  The fostering inspiration and relevance through science and technology pre-academy program shall develop program evaluation measures to ensure that all programs conducted under the pre‑academy program are contributing to the advancement of science, technology, engineering, and mathematics academics in the elementary and middle schools through research. [L 2007, c 111, pt of §11]



§304A-1862 - Robotics and problem-based, applied learning program; established.

[§304A-1862]  Robotics and problem-based, applied learning program; established.  (a)  There is established within the University of Hawaii the robotics and problem-based, applied learning program, which shall be administered by the University of Hawaii college of engineering.  The mission of the robotics and problem-based, applied learning program shall be to develop science, technology, engineering, and mathematics skills among students in the fostering inspiration and relevance through science and technology pre-academy program through robotics- and problem-based, applied learning projects and competitions.  The robotics and problem-based, applied learning program shall work with existing programs to expand and strengthen activities, including but not limited to National Aeronautics and Space Administration explorer schools; fostering inspiration and relevance through science and technology robotics, lego league, and vex challenges or competitions; botball educational robotics programs; and underwater robotics challenges.

(b)  The robotics and problem-based, applied learning program shall coordinate and cooperate with the fostering inspiration and relevance through science and technology pre-academy program in establishing an integrated system of science, technology, engineering, and math-related, problem-based, applied learning programs under the administration of the pre-academy program.  The robotics and problem-based, applied learning program shall enlist, encourage, train, and support volunteer teachers and other mentors to conduct robotics and space-related programs at the school level. [L 2007, c 111, pt of §11]



§304A-1863 - Research experiences for teachers program; established.

[§304A-1863]  Research experiences for teachers program; established.  (a)  There is established within the University of Hawaii the research experiences for teachers program, which shall be administered by the University of Hawaii college of engineering.  The purpose of the research experiences for teachers program shall be to support the development of middle school teacher skills and knowledge, and the development of middle school curriculum materials in science, technology, engineering, and mathematics subject areas, with a focus on wireless communications.

(b)  The research experiences for teachers program shall:

(1)  Educate teachers in the advances in technology in wireless communications and engineering;

(2)  Enhance teacher research skills through the use of software and innovative uses of equipment;

(3)  Provide teacher participants with hands-on research experiences;

(4)  Support teachers in developing classroom lessons and program activities that meet their course objectives and student performance standards; and

(5)  Provide opportunities to share and collaborate with other teacher participants to ensure successful implementation of curricula and programs.

(c)  Specific activities of the research experiences for teachers program shall include:

(1)  Providing on-site lectures, demonstrations, and laboratory tours at the University of Hawaii and middle schools;

(2)  Reviewing wireless communications concepts, methods, history, and applications;

(3)  Reviewing engineering and relevant science concepts, research methodology, and real-world applications;

(4)  Reviewing key components of inquiry-based teaching materials;

(5)  Providing teachers with technical content support;

(6)  Assisting teachers in adapting state-of-the-art engineering research into a meaningful classroom experience for students;

(7)  Providing seminars to transfer relevant information and experiences among teacher participants and sponsors;

(8)  Providing summer engineering workshop for teachers; and

(9)  Maintaining a website for content and program dissemination. [L 2007, c 111, pt of §11]



§304A-1891 - Hawaii natural energy institute; structure; function.

[N.]  Hawaii Natural Energy Institute

[§304A-1891]  Hawaii natural energy institute; structure; function.  (a)  There is established the Hawaii natural energy institute at the University of Hawaii.  The institute shall be administered by a director to be appointed by the board of regents upon recommendation by the president.  The director of the institute shall appoint the professional members of the staff and other employees.  The president and board of regents shall have the same powers over the institute and its staff as over the university and its facilities.

(b)  The director of the institute shall coordinate the institute's work with the energy resources coordinator in carrying out duties pursuant to section 196-4 in the area of research and development of renewable energy sources.

(c)  The institute shall:

(1)  Develop renewable sources of energy for power generation and transportation fuels by working in coordination with state agencies, federal agencies, and private entities;

(2)  Conduct research and development of renewable sources of energy;

(3)  Demonstrate and deploy efficient energy end-use technologies, including those that address peak electric demand issues;

(4)  Aggressively seek matching funding from federal agencies and private entities for its research and development and demonstration activities; and

(5)  Report annually to the legislature, no later than twenty days prior to the convening of each regular session, on its activities, expenditures, contracts developed, advances in technology, its work in coordination with state agencies and programs, and recommendations for proposed legislation. [L 2007, c 253, pt of §2]



§304A-1892 - Advisory council to Hawaii natural energy institute.

[§304A-1892]  Advisory council to Hawaii natural energy institute.  (a)  The institute shall establish an advisory council of seven members, appointed by the president from a list of nominees submitted by the director of the institute and the energy resources coordinator of the department of business, economic development, and tourism.  The members of the advisory council shall be from the general public, the energy industry, technology providers, state agencies whose primary functions relate to energy planning and policy analyses, and environmental groups, or other relevant stakeholder representatives as recommended by the director of the institute and the energy resources coordinator.  Members shall be selected on the basis of their proven expertise and interest in the field of renewable energy.  The director of the institute and the energy resources coordinator shall serve as ex officio nonvoting members of the advisory council.

(b)  The primary role of the advisory council shall be to make recommendations to the director on the award of contracts and grants funded through the institute.

(c)  The advisory council may advise the director on matters of strategic planning, goals and objectives, significant initiatives of the institute, and other matters as determined by the director. [L 2007, c 253, pt of §2]



§304A-1893 - Periodic evaluation.

[§304A-1893]  Periodic evaluation.  (a)  [Section repealed on June 30, 2012.  L 2007, c 253, §8.]  Evaluations shall be conducted of the projects and activities funded by the energy systems development special fund.  The evaluation shall assess, using objective criteria, the degree to which the projects and activities comport with and achieve stated objectives of the energy systems development special fund pursuant to section 304A-2169.

(b)  The initial evaluation shall be conducted at the end of the third year after July 1, 2007, and every three years thereafter by a two-person panel of independent energy and environmental technical experts who shall be appointed by the director of business, economic development, and tourism and who are not affiliated with the Hawaii natural energy institute.  The panel shall submit a report of the results of each evaluation to the legislature no later than twenty days prior to the convening of the following regular session.  The institute shall cooperate and provide support to the evaluation panel. [L 2007, c 253, pt of §2]

Revision Note

"July 1, 2007" substituted for "the effective date of this Act".



§304A-1894 - Plan of action.

[§304A-1894]  Plan of action.  [Section repealed on June 30, 2012.  L 2007, c 253, §8.]  Prior to the initiation of any projects or activities authorized by section 304A-2169, the Hawaii natural energy institute shall develop a plan of action in coordination with the state energy resources coordinator with the intent of promoting effective prioritization and focusing of efforts consistent with the State's energy programs. [L 2007, c 253, pt of §2]



§304A-1901 - Definitions.

[O.]  Mauna Kea Lands

[§304A-1901]  Definitions.  As used in this subpart:

"Board of regents" means the board of regents of the University of Hawaii.

"Fees" includes rents on leases of Mauna Kea lands, moneys received for use of Mauna Kea lands, moneys attributable to commercial activities on Mauna Kea lands, and moneys received for the use of facilities and programs on Mauna Kea lands.

"Mauna Kea lands" means the lands that the University of Hawaii is leasing from the board of land and natural resources, including the Mauna Kea Science Reserve, Hale Pohaku, the connecting roadway corridor between Hale Pohaku and the Mauna Kea Science Reserve, and any other lands on Mauna Kea that the University of Hawaii leases or over which the University of Hawaii acquires control or jurisdiction. [L 2009, c 132, pt of §2]



§304A-1902 - Mauna Kea lands; fees; lease agreements.

[§304A-1902]  Mauna Kea lands; fees; lease agreements.  (a)  The board of regents may charge a fee for use of the Mauna Kea lands and for the use of facilities and programs related to the Mauna Kea lands.

(b)  The board of regents may enter into lease agreements for the Mauna Kea lands; provided that the University of Hawaii shall comply with all statutory requirements in the disposition of ceded lands.

(c)  In establishing the fees, the board of regents shall be exempt from the public notice, public hearing, and gubernatorial approval requirements of chapter 91; provided that the fees shall be established at an open public meeting pursuant to chapter 92.  The fees shall be deposited into the Mauna Kea lands management special fund established under section 304A-2170. [L 2009, c 132, pt of §2]



§304A-1903 - Mauna Kea lands rules.

[§304A-1903]  Mauna Kea lands rules.  The board of regents may adopt rules pursuant to chapter 91 to regulate public and commercial activities on Mauna Kea lands.

In adopting these rules, the board shall:

(1)  Strive for consistency with the administrative rules of the division of forestry and wildlife of the department of land and natural resources related to forest reserves and natural area reserves;

(2)  Consult with the office of Hawaiian affairs to ensure that these rules shall not affect any right, customarily and traditionally exercised for subsistence, cultural, and religious purposes and possessed by ahupuaa tenants who are descendants of native Hawaiians who inhabited the Hawaiian Islands prior to 1778, subject to the right of the State to regulate such rights; and

(3)  Hold at least one public hearing, in addition to the public hearing at which decision making on the proposed rule is made, on the island of Hawaii. [L 2009, c 132, pt of §2]



§304A-1904 - Violations; penalties; costs; collection.

[§304A-1904]  Violations; penalties; costs; collection.  (a)  In consultation with the office of Hawaiian affairs, the board of regents may set and provide for the assessment and collection of administrative fines for violations of this subpart or rules adopted hereunder; provided that the fines shall be set as follows:

(1)  For the first violation, not more than $2,500;

(2)  For the second violation within five years of a previous violation, not more than $5,000; and

(3)  For the third violation within five years of a prior violation and any subsequent violation, not more than $10,000.

(b)  Each day that the violation continues shall constitute a separate offense.

(c)  The costs of any enforcement proceedings, including the costs of contested case proceedings, may be assessed against a party found to be in violation.

(d)  Any action taken to impose or collect the penalty provided for in this section shall be considered a civil action. [L 2009, c 132, pt of §2]



§304A-1905 - Mauna Kea lands; reporting requirements.

[§304A-1905]  Mauna Kea lands; reporting requirements.  The board of regents shall report annually to the legislature, no later than twenty days prior to the convening of each regular session, on the Mauna Kea lands activities, current and pending lease agreements and fees, the status of current and pending administrative rules, income and expenditures of the Mauna Kea lands special fund established in section 304A-2170, and any other issues that may impact the activities of the Mauna Kea lands. [L 2009, c 132, pt of §2]



§304A-2001 - Benchmarks; annual budget requests; biennial reports.

PART V.  FINANCIAL STRUCTURE

A.  Budget Preparation and Administration

[§304A-2001]  Benchmarks; annual budget requests; biennial reports.  (a)  The board of regents shall adopt benchmarks to expand and develop the university to become a statewide campus that provides Hawaii with a higher education system designed to meet the future needs and demands of the citizens of the State and capitalize on the university's unique resources and location to become an international educational, research, and service center known both in the United States and throughout the Pacific and Asian countries.  The benchmarks shall include but not be limited to:

(1)  Expanding access to educational opportunity throughout the State;

(2)  Striving for excellence in undergraduate education;

(3)  Requiring the university to continue to gain prominence in research and distance learning;

(4)  Revitalizing services to the State;

(5)  Enhancing the international role of the university; and

(6)  Maintaining diversity by clarifying campus missions and coordinating campus plans.

(b)  The board of regents shall apply these benchmarks in the development of their annual budget request to the legislature and adoption of tuition schedules.

(c)  The university shall conduct a periodic review of all instruction, organized research, public service, academic support, student services, and institutional support programs at each campus to determine whether the programs are operating for the purposes originally established and not inconsistent with the benchmarks adopted pursuant to subsection (a).  The university shall submit a report of its findings to the legislature no later than twenty days prior to the convening of the legislature in the second year of each fiscal biennium. [L 2006, c 75, pt of §2]



§304A-2002 - Budget request computation; reporting of exempt fees of scholarship holders.

[§304A-2002]  Budget request computation; reporting of exempt fees of scholarship holders.  In computing its budget requests, the board of regents shall not show amounts of tuition and registration fees from which holders of scholarships are exempted.  These amounts shall be reported for information purposes to the department of budget and finance but shall not be included in the statement of university income. [L 2006, c 75, pt of §2]



§304A-2003 - Appropriations; accounts; depositories.

[§304A-2003]  Appropriations; accounts; depositories.  Moneys appropriated by the legislature for the university shall be payable by the director of finance, upon vouchers approved by the board of regents or by any officer elected or appointed by the board under section 304A‑105 and authorized by the board to approve such vouchers on behalf of the board.  All moneys received by or on behalf of the board or the university shall be deposited with the director of finance; except that any moneys received from the federal government or from private contributions shall be deposited and accounted for in accordance with conditions established by the agencies or persons from whom the moneys are received and except that, with the concurrence of the director of finance, moneys received from the federal government for research, training, and other related purposes of a transitory nature and moneys in trust, special, or revolving funds administered by the university may be deposited in depositories other than the state treasury; provided that the university informs the director of finance of the depositories in which moneys from the funds have been deposited and submits copies of annual statements from each of the depositories in which the moneys from the funds are deposited.  All income from tuition and fees charged for regular courses of instruction and tuition related course and fee charges against students shall be deposited to the credit of the University of Hawaii tuition and fees special fund pursuant to section [304A-2153].  Income from university projects as defined and described in section [304A‑2167.5] and sections [304A-2671] to [304A-2684], may be credited to special or other funds. [L 2006, c 75, pt of §2]



§304A-2004 - Special and revolving funds; expenditures in excess of appropriations.

[§304A-2004]  Special and revolving funds; expenditures in excess of appropriations.  In any fiscal year if the amount of revenues deposited into a special or revolving fund of the university exceeds the amount appropriated from that fund for that year, the president may approve expenditures in excess of the amount appropriated, up to the amount by which revenues for that fund exceed the appropriations from that fund for a fiscal year. [L 2006, c 75, pt of §2]



§304A-2005 - Special and revolving funds; management.

[§304A-2005]  Special and revolving funds; management.  In managing special and revolving funds under its control, the board of regents shall ensure that:

(1)  The purposes for which special and revolving funds are expended, encumbered, or transferred benefit those upon whom fees and charges are imposed through these funds; and

(2)  Fees and charges are fair and equitable with respect to the level and quality of services provided to those upon whom fees and charges are imposed. [L 2006, c 75, pt of §2]



§304A-2006 - Special and revolving funds; fees and charges; public meetings exemption.

[§304A-2006]  Special and revolving funds; fees and charges; public meetings exemption.  In establishing or amending fees or charges that generate receipts for deposit into any University of Hawaii special or revolving fund, the board of regents shall be exempted from the public notice, public hearing, and gubernatorial approval requirements of chapter 91.  The fees and charges may be established at an open meeting subject to the requirements of chapter 92.  These fees and charges may include laboratory fees, special instructional fees, fees for admission to events, rental rates for facilities, equipment, or real property, and services provided to other government agencies and to the public. [L 2006, c 75, pt of §2]



§304A-2007 - Special and revolving funds; annual report; expenditures in excess of appropriations.

[§304A-2007]  Special and revolving funds; annual report; expenditures in excess of appropriations.  (a)  The university shall annually provide to the legislature, at least twenty days prior to the convening of the regular session, an itemized account of the income to and the expenditure from each university special and revolving fund during the previous fiscal year.

(b)  The report shall also include all expenditures in excess of each fund's appropriation for each fiscal year.

(c)  The itemized account of income and expenditures  required under this section shall be in addition to any other item for reporting that the legislature may specifically require under the law establishing the special or revolving fund. [L 2006, c 75, pt of §2]



§304A-2101 - General fund budget appropriations; formulation.

B.  General Funds

[§304A-2101]  General fund budget appropriations; formulation.  (a)  The general fund budget appropriations for the university shall be an amount not less than three times and not greater than five times the amount of regular tuition and related fee revenues estimated for that fiscal year.

(b)  Any general fund budget appropriation for the university for operating purposes for any fiscal year shall include the consideration of:

(1)  The fiscal condition of the State;

(2)  Enrollment;

(3)  Access to educational opportunity;

(4)  The mix of resident and nonresident students; and

(5)  Community service and noninstruction programs.

(c)  No revenue received by the university pursuant to the University of Hawaii tuition and fees special fund established under section [304A-2153] may be used by the governor or the director of finance as a justification for reducing any budget request or allotment to the university unless the university requests such a reduction. [L 2006, c 75, pt of §2]



§304A-2151 - University of Hawaii risk management special fund.

C.  Special Funds

[§304A-2151]  University of Hawaii risk management special fund.  (a)  There is established the University of Hawaii risk management special fund.  The following may be deposited into the special fund:

(1)  Appropriations by the legislature;

(2)  Assessments for risk management costs as applicable against any funds of the university;

(3)  Moneys received from the settlement of claims or losses of the university that are not contractually or otherwise obligated for other purposes; and

(4)  Moneys received pursuant to an insurance policy.

(b)  Notwithstanding any other law to the contrary, the university may transfer funds at its disposal into the special fund to be expended for the purposes provided herein.

(c)  Revenues deposited into the special fund may be expended by the university for costs and expenses associated with the administration and operation of the risk management program, including but not limited to insurance premiums, retention payments, claims administration and operation, settlements, payment of judgments, other obligations, and legal fees and costs.

(d)  The board of regents shall develop internal policies and procedures for the management of risk at the university that are consistent with the goals of public accountability. [L 2006, c 75, pt of §2]



§304A-2152 - University of Hawaii at Manoa malpractice special fund.

[§304A-2152]  University of Hawaii at Manoa malpractice special fund.  (a)  There is established the University of Hawaii at Manoa malpractice special fund, which shall be used for costs arising from the defense and settlement of claims against the university, its students, or its faculty for professional malpractice in programs that provide professional services, including but not limited to clinical medicine, nursing, and law; provided that this fund shall not be used to fund settlements funded through professional liability insurance or through special appropriations of the legislature.

(b)  The university may establish appropriate charges and fees to individuals who are provided professional liability coverage under this section, the proceeds of which shall be deposited in accounts and credited to the University of Hawaii at Manoa malpractice special fund. [L 2006, c 75, pt of §2]



§304A-2153 - University of Hawaii tuition and fees special fund.

[§304A-2153]  University of Hawaii tuition and fees special fund.  (a)  There is established the University of Hawaii tuition and fees special fund into which shall be deposited all revenue collected by the university for regular, summer, and continuing education credit tuition, tuition-related course and fee charges, and any other charges to students, except as provided by law.  Moneys deposited into the fund shall be expended to maintain or improve the university's programs and operations and shall not be:

(1)  Used as a justification for reducing any budget request or allotment to the university unless the university requests such a reduction;

(2)  Transferred unless otherwise authorized by the legislature; and

(3)  Restricted by the governor or the director of finance without the prior approval of the legislature.

Any rule, policy, or action of any agency or individual in contravention of this subsection shall be void as against public policy.

(b)  Any law to the contrary notwithstanding, the board of regents may authorize expenditures of up to $3,000,000 annually, excluding in-kind services, from this fund for the purposes of promoting alumni relations and generating private donations for deposit into the University of Hawaii Foundation for the purposes of the university.  Any expenditure authorized pursuant to this subsection shall be for a public purpose and shall not be subject to chapters 42F, 103, 103D, and 103F.  The university shall submit a comprehensive report to the legislature detailing the use of any funds authorized by the board under this subsection no later than twenty days prior to the convening of each regular session.

The report shall:

(1)  Identify each department of the University of Hawaii Foundation supported by moneys from the fund;

(2)  Describe the purposes and activities of each department identified in paragraph (1) and how it participates in fundraising activities and benefits the university;

(3)  Provide the total expenditures of each department identified in paragraph (1) by primary expense categories;

(4)  Identify all moneys from the fund transferred to any fund of the university and provide a justification of how these moneys are used to benefit the university;

(5)  Provide a financial summary of the operating activities of the University of Hawaii Foundation, including revenues and expenditures by major reporting categories; and

(6)  Identify amounts and purposes of all expenditures from the University of Hawaii support fund.

(c)  Any law to the contrary notwithstanding, the university may transfer funds from the University of Hawaii tuition and fees special fund into the scholarship and assistance special fund established pursuant to section [304A-2159]. [L 2006, c 75, pt of §2]



§304A-2154 - Systemwide information technology and services special fund.

[§304A-2154]  Systemwide information technology and services special fund.  There is established the systemwide information technology and services special fund, from which all moneys shall be used in support of systemwide information technology and services including personnel, equipment costs, and other expenses, as well as planning, design, and implementation of information technology infrastructure within the university.  All moneys for the fund shall be provided from revenues collected from users of information technology and services and any information technology user fee established pursuant to section [304A-401]. [L 2006, c 75, pt of §2]



§304A-2155 - Library special fund.

[§304A-2155]  Library special fund.  There is established a library special fund for the libraries of the University of Hawaii into which shall be deposited all fines, fees, and other revenue derived from the libraries' operations.  Moneys deposited in this fund may be expended to replace or repair lost, damaged, stolen, or outdated books, serials, and periodicals or to support and improve the services provided by the libraries.  The amounts allocated to each campus library from the special fund shall be proportionate to the amount of revenues generated by each library. [L 2006, c 75, pt of §2]



§304A-2156 - University of Hawaii community services special fund.

[§304A-2156]  University of Hawaii community services special fund.  (a)  There is established the University of Hawaii community services special fund.  Except as otherwise provided by law, all revenues, including interest, derived and collected from the university's provision of public service programs shall be deposited into the University of Hawaii community services special fund.  The university may establish and collect fees and charges for public service programs.  All revenues deposited into the University of Hawaii community services special fund shall be used exclusively for the costs of providing public service programs.  The university may establish accounts under the community services special fund to facilitate the administration of this fund among the various campuses and operating units of the University of Hawaii system.  All expenditures from this fund shall be subject to legislative appropriation.

(b)  As used in this section, "public service programs" means:

(1)  Noncredit educational programs in professional development and training, personal growth, and cultural enrichment; and

(2)  Cooperative extension and consultative services. [L 2006, c 75, pt of §2]



§304A-2157 - University of Hawaii auxiliary enterprises special fund.

[§304A-2157]  University of Hawaii auxiliary enterprises special fund.  (a) There is established the University of Hawaii auxiliary enterprises special fund.  Except as otherwise provided by law, all revenues, including interest, derived and collected from the university's provision of auxiliary services shall be deposited into the University of Hawaii auxiliary enterprises special fund and shall be expended solely for the costs of providing these services.  The university may establish and collect fees and charges for the costs of providing these services.  The university also may transfer other funds into the University of Hawaii auxiliary enterprises special fund to offset the cost of these services.  The university may establish accounts under the University of Hawaii auxiliary enterprises special fund to facilitate the administration of this fund among the various campuses and operating units of the University of Hawaii system.  All expenditures from this fund shall be subject to legislative appropriation.

(b)  As used in this section, "auxiliary services" means those services provided by the university to students, faculty, staff, and others that are ancillary to, but facilitate the instruction, research, and public service missions of the university and may include food services, transportation services, counseling and guidance, and laboratory animal services. [L 2006, c 75, pt of §2]



§304A-2158 - Western Governors University special fund.

[§304A-2158]  Western Governors University special fund.  There is established a Western Governors University special fund into which shall be deposited all revenues derived from the State's participation in the Western Governors University, except University of Hawaii income from tuition and fees charged for regular courses of instruction and tuition-related course and fee charges to students.  The fund shall be administered by the board of regents of the University of Hawaii and shall be used for the State's membership and participation in the Western Governors University. [L 2006, c 75, pt of §2]



§4 - to repealed §304-16.

[§304A-2159]  University of Hawaii scholarship and assistance special fund.  (a)  There is established the University of Hawaii scholarship and assistance special fund to be administered by the University of Hawaii.  The special fund shall be administered pursuant to the authority of the board of regents to grant, modify, or suspend the scholarship and assistance under section [304A-501].  This fund shall be used to provide financial assistance to qualified students enrolled at any campus of the University of Hawaii.

(b)  Revenues deposited into this fund shall include but not be limited to state, federal, and private funds, funds transferred by the university from the tuition and fees special fund pursuant to section [304A-2153], and appropriations for the state scholars program; provided that state funds appropriated for any scholarship program, including but not limited to the B Plus scholarship program, the Hawaii state scholars program, and the workforce development scholarship program, shall be kept in a separate and distinct account.

(c)  The annual report for the special fund shall include but not be limited to the number of tuition waivers, scholarships, and stipends.  The report shall also include but not be limited to the number of tuition waivers granted under section [304A-503] through the Hawaii opportunity program in education.  The report shall also include recommendations as appropriate to the legislature on all tuition waivers.

(d)  This fund is not intended to provide loans or keep track of payback provisions. [L 2006, c 75, pt of §2 and c 257, §4]

Revision Note

The amendment by L 2006, c 257, §4 to repealed §304-16.6 is included in this section pursuant to L 2006, c 75, §18.



§304A-2160 - State higher education loan fund.

[§304A-2160]  State higher education loan fund.  There is established a special fund to be known as the state higher education loan fund.  The fund shall be a revolving fund and all interest and payments received on account of principal shall be credited to the fund.  The fund shall be administered by the board of regents and shall be disbursed to needy students that meet eligibility requirements under section [304A-601] pursuant to rules adopted by the board. [L 2006, c 75, pt of §2]



§304A-2161 - Hawaii educator loan program special fund.

[§304A-2161]  Hawaii educator loan program special fund.  There is established the Hawaii educator loan program special fund, for the purpose of providing loans pursuant to section [304A-701].  The following may be deposited into the special fund:  appropriations made by the legislature, private contributions, repayment of loans, including interest and payments received on account of principal, and moneys from other sources; provided that:

(1)  Moneys on balance in the special fund at the close of each fiscal year shall remain in that fund and shall not lapse to the credit of the general fund; and

(2)  An amount from the special fund not exceeding five per cent of the total amount of outstanding loans may be set by the university to be used for administrative expenses incurred in administering the special fund. [L 2006, c 75, pt of §2]



§304A-2162 - Community colleges special fund.

[§304A-2162]  Community colleges special fund.  (a)  Section [304A-2003] notwithstanding, there is established a community colleges special fund to receive, disburse, and account for funds of programs and activities of the community colleges, including but not limited to off-campus programs, summer session programs, overseas programs, evening sessions, study abroad, exchange programs, cultural enrichment programs, and consultative services that help make available the resources of the community colleges to the communities they serve.

(b)  The special fund may include deposits from:

(1)  The University of Hawaii tuition and fees special fund established in section [304A-2153];

(2)  Tuition, fees, and charges for affiliated instructional, training, and public service courses and programs; and

(3)  Fees, fines, and other money collected for:

(A)  Student health;

(B)  Transcript and diploma;

(C)  Library;

(D)  Facility use;

(E)  Child care;

(F)  Auxiliary enterprises;

(G)  Alumni; and

(H)  Other related activities. [L 2006, c 75, pt of §2]



§304A-2163 - Center for nursing special fund.

[§304A-2163]  Center for nursing special fund.  There is established a center for nursing special fund into which shall be deposited any legislative appropriations, federal or private grants, and any other funds collected for the purposes of the center for nursing established under section [304A-1404].  The fund shall be administered by the university, and moneys in the fund shall be expended to support the center's activities. [L 2006, c 75, pt of §2]



§304A-2164 - Hawaii medical education special fund.

[§304A-2164]  Hawaii medical education special fund.  There is established a Hawaii medical education special fund, into which shall be deposited all funds received by the medical education council, including:

(1)  Moneys from the federal Centers for Medicaid and Medicare Services or other federal agencies;

(2)  State appropriations; and

(3)  Grants, contracts, donations, or private contributions.

The fund shall be administered by the university.  Moneys deposited in the fund shall be expended by the university for the purposes of the graduate medical education program established under section [304A-1702]. [L 2006, c 75, pt of §2]



§304A-2165 - State aquarium special fund.

[§304A-2165]  State aquarium special fund.  There is established the state aquarium special fund into which shall be deposited all revenues derived from all fees for admission and all fees for the use of aquarium facilities and programs collected in conjunction with the operation of the state aquarium.  The special fund may be deposited in depositories other than the state treasury; provided that the university:

(1)  Informs the director of finance of the depositories in which moneys from the special fund have been deposited; and

(2)  Submits copies of annual statements from each of the depositories in which the moneys from the special fund are deposited.

Moneys deposited in this fund shall be expended for the operation of the state aquarium. [L 2006, c 75, pt of §2]



§304A-2166 - University of Hawaii-West Oahu special fund.

[§304A-2166]  University of Hawaii-West Oahu special fund.  (a)  There is established the University of Hawaii-West Oahu special fund.  The proceeds of the special fund shall be used for the following purposes:

(1)  Planning, land acquisition, design, construction, and equipment necessary for the development of the permanent campus of the University of Hawaii-West Oahu in Kapolei; and

(2)  Planning, land acquisition, design, improvement, and construction of infrastructure and other public or common facilities necessary for the development of the permanent campus of the University of Hawaii-West Oahu in Kapolei.

(b)  The following shall be deposited into the special fund:

(1)  Appropriations by the legislature to the special fund;

(2)  All net proceeds from the sale of public lands, all net rents from leases, licenses, and permits, or all net proceeds derived from development rights for public lands:

(A)  Proposed for large lot subdivision as a five hundred acre parcel and designated as Lot 10077 in Land Court Application 1069; and

(B)  Obtained from the Campbell Estate in the land exchange described in section 2 of Act 294, Session Laws of Hawaii 1996, located mauka of the H-1 Freeway and consisting of nine hundred forty-one acres, more or less; and

(3)  Interest earned or accrued on moneys in the special fund.

(c)  The fund shall be managed by the university, which shall also make expenditures from the fund.

(d)  Notwithstanding any other law to the contrary, no moneys from the special fund may be expended for any purposes other than the purposes set forth herein unless otherwise approved by the legislature. [L 2006, c 75, pt of §2]



§304A-2167 - REPEALED.

§304A-2167  REPEALED.  L 2007, c 161, §3.

Cross References

For present provision, see §304A-2167.5.



§304A-2167.5 - University revenue-undertakings fund.

[§304A-2167.5]  University revenue-undertakings fund.  (a)  There is established a special fund for the University of Hawaii to be known as the university revenue-undertakings fund into which all revenue of the university under subpart D of part VI, including any appropriation allocated pursuant to this section received from, or related to, university projects, university systems, or networks or any combination thereof, constructed or maintained by the board under subpart D of part VI shall be deposited.  At the direction of the board, there may be established accounts in the university revenue-undertakings fund as required by the resolution authorizing revenue bonds.

If revenue bonds are issued under subpart D of part VI payable from the revenue of a university parking facility or the revenue of a university system that includes a university parking facility, the board in the resolution authorizing revenue bonds may direct that all or any part of the moneys required by this chapter to be paid into the university parking revolving fund created by section 304A-2275 shall be deposited in the university revenue-undertakings fund in lieu of being deposited in the university parking revolving fund.

(b)  All moneys in the university revenue-undertakings fund shall be applied in accordance with the resolution of the board authorizing the issuance of revenue bonds under subpart D of part VI, as follows:

(1)  To provide for all costs of construction, operation, repair, and maintenance of a university project, university system, network, or any combination thereof, including reserves therefor;

(2)  To pay when due all revenue bonds and interest thereon, for the payment of which all or any part of the revenue of the university is or has been pledged, charged, or otherwise encumbered, including reserves therefor;

(3)  To reimburse the university for all moneys advanced to pay the expenses incurred in making the preparation for the initial issuance of revenue bonds under  subpart D of part VI;

(4)  To reimburse the general fund of the State for principal and interest on general obligation bonds issued for all university projects, university systems, networks, or any combination thereof, or issued to refund any of such general obligation bonds, to the extent required by law; and

(5)  To provide a reserve for betterments and improvements to and renewals and replacements of, university projects, university systems, networks, or any combination thereof.

If adequate provision is made for all the foregoing purposes, and if permitted by law and the covenants in the resolution authorizing the issuance of revenue bonds under subpart D of part VI, any moneys remaining in the university revenue-undertakings fund at the end of a fiscal year may be expended by the board in subsequent years in furtherance of any of the purposes of the university.

(c)  The following terms used in this section shall be as defined in section 304A-2671:  "appropriation", "board", "construction", "cost of construction", "cost of maintenance", "maintenance", "network", "reserves", "revenue bonds", "revenue of the university", "university project", and "university system". [L 2007, c 161, §2]



§304A-2168 - Hawaii cancer research special fund.

§304A-2168  Hawaii cancer research special fund.  (a)  There is established within the state treasury a special fund to be known as the Hawaii cancer research special fund to be administered and expended by the University of Hawaii.

(b)  The moneys in the special fund shall be used by the University of Hawaii for the cancer research center of Hawaii's research and operating expenses and capital expenditures.

(c)  The following shall be deposited into the special fund:

(1)  Moneys collected pursuant to section 245-15;

(2)  All other fees, charges, and other moneys received in conjunction with programs of the cancer research center of Hawaii;

(3)  Transfers from other accounts or funds; and

(4)  Interest earned or accrued on moneys in the special fund.

(d)  Beginning on January 1, 2010, the University of Hawaii shall report semi-annually to the legislature on the moneys in the Hawaii cancer research special fund, including deposits, expenditures, and other transactions.  The reports shall explain in detail all expenditures from the special fund. [L 2006, c 316, §2; am L 2007, c 102, §3; am L 2008, c 84, §2; am L 2009, c 28, §1]

Revision Note

Section was enacted as an addition to repealed chapter 304, but is codified to this chapter pursuant to L 2006, c 75, §18.



§304A-2169 - Energy systems development special fund.

[§304A-2169]  Energy systems development special fund.  (a)  [Section repealed on June 30, 2012.  L 2007, c 253, §8.]  There is established the energy systems development special fund for the purpose of developing an integrated approach and portfolio management of renewable energy and energy efficiency technology projects that will reduce Hawaii's dependence on fossil fuel and imported oil and other imported energy resources and move Hawaii toward energy self-sufficiency.

(b)  The special fund shall be funded by:

(1)  Appropriations from the legislature; and

(2)  Investment earnings, gifts, donations, or other income received by the [Hawaii natural energy] institute.

(c)  The Hawaii natural energy institute shall administer the special fund and may expend revenues from the special fund for the following activities:

(1)  Obtaining matching funds from federal and private sources for research, development, and demonstration of renewable energy sources;

(2)  Awarding contracts or grants to develop and deploy technologies that will reduce Hawaii's dependence on imported energy resources and imported oil.  Projects may be commissioned that:

(A)  Balance the risk, benefits, and time horizons of the investment to ensure tangible benefits to the Hawaii consumer, with priority given to short- term technology development;

(B)  Emphasize innovative and renewable energy supply and energy efficient end use technologies focusing on environmental attributes, reliability, and affordability;

(C)  Enhance transmission and distribution capabilities of renewable energy supply for electricity;

(D)  Enhance reliability and storage capabilities of renewable energy for electricity;

(E)  Ensure that research, deployment, and demonstration efforts build on existing programs and resources and are not duplicated;

(F)  Address critical technical and scientific barriers to achieving energy self-sufficiency by reducing dependence on imported oil and imported energy resources;

(G)  Ensure that technology used and developed for renewable energy production and distribution will be commercially viable; and

(H)  Give priority to resources that are indigenous and unique to Hawaii; and

(3)  Managing the portfolio of projects commissioned under this subsection. [L 2007, c 253, pt of §2]

Revision Note

Section was enacted as part of part IV, subpart N but was renumbered to this part V, subpart C pursuant to §23G-15.



§304A-2170 - Mauna Kea lands management special fund.

[§304A-2170]  Mauna Kea lands management special fund.  (a)  There is established the Mauna Kea lands management special fund, into which shall be deposited:

(1)  Appropriations by the legislature;

(2)  All net rents from leases, licenses, and permits, including fees and charges for the use of land and facilities within the Mauna Kea lands;

(3)  All moneys collected for violations of subpart O of part IV; and

(4)  Interest earned or accrued on moneys in the special fund.

(b)  The proceeds of the special fund shall be used for:

(1)  Managing the Mauna Kea lands, including maintenance, administrative expenses, salaries and benefits of employees, contractor services, supplies, security, equipment, janitorial services, insurance, utilities, and other operational expenses; and

(2)  Enforcing administrative rules adopted relating to the Mauna Kea lands.

(c)  No moneys deposited into the Mauna Kea lands management special fund may be used by the governor or the director of finance as a justification for reducing any budget request or allotment to the University of Hawaii unless the University of Hawaii requests the reduction.

(d)  The University of Hawaii may establish separate accounts within the special fund for major program activities.

(e)  All expenditures from the special fund shall be subject to legislative appropriation.

(f)  For the purposes of this section, "Mauna Kea lands" shall mean the same as defined in section 304A-1901. [L 2009, c 132, pt of §2]



§304A-2171 - John A.

[§304A-2171]  John A. Burns school of medicine special fund.  (a)  There is established the John A. Burns school of medicine special fund, to be administered and expended by the University of Hawaii.

(b)  The following shall be deposited into the special fund:

(1)  Appropriations by the legislature;

(2)  Physician workforce assessment fees established pursuant to section 453-8.8;

(3)  Grants, donations, gifts, or other income received for the purposes of the special fund; and

(4)  Interest earned or accrued on moneys in the special fund.

(c)  Moneys in the special fund shall be used to support the John A. Burns school of medicine's activities related to physician workforce assessment and planning within Hawaii; provided that expenditures from the special fund shall be limited to no more than $150,000 annually.  This shall include but not be limited to maintaining accurate physician workforce assessment information and providing or updating personal and professional information, that shall be maintained in a secure database.  The John A. Burns school of medicine may disclose information specific to any physician only with the express written consent of that physician. [L Sp 2009, c 18, §2]

Note

Disbursements to fund (repealed June 30, 2012). L Sp 2009, c 18, §4.

Physician workforce assessment report to legislature beginning 2011 and every odd-numbered year thereafter. L Sp 2009, c 18, §5.



§304A-2251 - University of Hawaii commercial enterprises revolving fund.

D.  Revolving Funds

§304A-2251  University of Hawaii commercial enterprises revolving fund.  [Repeal and reenactment on June 30, 2011.  L 2009, c 11, §13.]  There is established the University of Hawaii commercial enterprises revolving fund into which shall be deposited all revenues derived from the operation of commercial enterprises by university programs.  Revenues deposited into this fund may be expended by the university for all costs and expenses associated with the operation of the enterprises, including hiring personnel, renovating commercial space, and purchasing merchandise, supplies, and equipment, without regard to chapters 76, 78, 89, 103, and 103D.  Any law to the contrary notwithstanding, the university may transfer all funds at its disposal, with the exception of general funds and University of Hawaii tuition and fees special fund moneys, into the revolving fund to finance the establishment of new commercial enterprises; except that no more than ten per cent of the tuition and fees special fund moneys may be loaned to the revolving fund to finance the establishment of new commercial enterprises.  Revenues not expended as provided in this section may be transferred to other university funds to be expended for the general benefit of the university. [L 2006, c 75, pt of §2; am L 2008, c 106, §§1, 3]



§304A-2252 - Child care programs revolving fund.

[§304A-2252]  Child care programs revolving fund.  There is established a child care programs revolving fund for the operation of child care programs established under section 304A‑116 and the construction and renovation of child care centers established by the University of Hawaii.  Fees charged for child care at child care programs, proceeds from donations to the university for child care programs, and proceeds from loans or other instruments of indebtedness for the construction or renovation of child care centers shall be deposited into the revolving fund.  Expenditures from the revolving fund shall be made for the operation of child care programs and payment of principal and interest on obligations incurred for the construction or renovation of child care centers. [L 2006, c 75, pt of §2]



§304A-2253 - Research and training revolving fund.

[§304A-2253]  Research and training revolving fund.  (a)  There is established a University of Hawaii research and training revolving fund into which shall be deposited one hundred per cent of the total amount of indirect overhead revenues generated by the university from research and training programs.  The board of regents is authorized to expend one hundred per cent of the revenues deposited in the fund for:

(1)  Research and training purposes that may result in additional research and training grants and contracts;

(2)  Facilitating research and training at the university; and

(3)  Further deposit into the discoveries and inventions revolving fund and the University of Hawaii housing assistance revolving fund.

(b)  The annual report required to be made for this revolving fund shall include but not be limited to a breakdown of travel expenses.

(c)  Notwithstanding sections 304A-107, [304A-2254], and [304A-2258] to the contrary, the board of regents or its designee, may establish a separate account within the research and training revolving fund for the purpose of providing advance funding to meet reimbursable costs incurred in connection with federally financed research and training projects.  Any reimbursement received as a result of providing advance funding shall be deposited into the research and training revolving fund to be used for the purpose of meeting reimbursable costs incurred in connection with federally financed projects.

(d)  Revenues deposited into the fund shall not be used as a basis for reducing any current or future budget request or allotment to the university unless the university requests such a reduction. [L 2006, c 75, pt of §2]



§304A-2254 - Discoveries and inventions revolving fund.

[§304A-2254]  Discoveries and inventions revolving fund.  There is established a discoveries and inventions revolving fund into which shall be deposited a portion of the total indirect overhead funds generated by the university for research and training purposes in the prior fiscal year, as determined by the board of regents.  Appropriations by the legislature subject to the approval of the governor, proceeds from the commercial exploitation of inventions and intellectual property developed at the university, gifts, donations, fees collected, and grants from public agencies and private persons may also be deposited into the fund for the purposes of supporting innovation and research commercialization and the patenting, copyrighting, licensing, and marketing of discoveries, inventions, and technologies developed at the university.  The fund shall be used to develop technologies that have potential commercial value, support the administration of technology transfer activities, and facilitate economic development through education and research undertaken at the university. [L 2006, c 75, pt of §2]



§304A-2255 - Student health center revolving fund.

[§304A-2255]  Student health center revolving fund.  There is established the student health center revolving fund for the student health center from which shall be paid the cost of operations of the student health center services and that shall be replenished through charges made for medical services and other related goods and services or through transfers from other accounts or funds. [L 2006, c 75, pt of §2]



§304A-2256 - Transcript and diploma revolving fund.

[§304A-2256]  Transcript and diploma revolving fund.  There is established the transcript and diploma revolving fund that shall be used to defray the cost of transcripts and diplomas and that shall be replenished through charges made for transcripts and diplomas or through transfers from other accounts or funds. [L 2006, c 75, pt of §2]



§304A-2257 - University of Hawaii student activities revolving fund.

[§304A-2257]  University of Hawaii student activities revolving fund.  (a)  There is established the University of Hawaii student activities revolving fund into which shall be deposited all funds assessed as compulsory student activity fees and collected by the University of Hawaii on behalf of chartered student organizations and student activity programs of the several campuses of the University of Hawaii system.  All revenues received by chartered student organizations and student activity programs from student activities and programs, except those revenues to which other special funds have prior claim, shall also be deposited into the revolving fund.

(b)  Separate accounts shall be maintained for each chartered student organization and student activity program.  Funds from the accounts may be withdrawn and expended by each respective chartered student organization or student activity program for any purpose that it deems necessary and proper to carry out and achieve its educational responsibilities, programs, and related activities; provided that approval for the expenditure is first obtained from the board of regents or its designated representative, except that approval is not required for expenditures for the purchase of flowers, leis, food, refreshments, and prizes if the purchases do not exceed an amount determined by policies adopted by the board of regents; and provided further that the amount shall not exceed the funds available to any chartered student organization or student activity program annually.

(c)  Other laws to the contrary notwithstanding, any chartered student organization may be permitted to withdraw and expend funds from the special accounts to employ or retain, by contract or otherwise, an attorney or attorneys only for the purpose of defending such organization in any litigation.  Any chartered student organization specifically organized to provide student publications or broadcast communications may also be permitted to withdraw and expend funds from the special accounts to employ or retain, by contract or otherwise, an attorney for the purpose of rendering legal advice to avoid lawsuits.  The expenditures in this subsection shall be approved by, and in accordance with policies adopted by, the board of regents.  No funds expended under this subsection may be used to defend chartered student organizations for any wilful or malicious act or to pay for any claim for loss or damage arising from the activities of the chartered student organizations, including costs, expenses, and liabilities incurred in connection with any claim or proceeding brought against a chartered student organization for damages resulting from the act or omission of a chartered student organization or any member thereof.  All moneys received for the University of Hawaii student activities revolving fund shall be deposited in a depository maintained by the university in accordance with policies that shall be adopted by the board of regents. [L 2006, c 75, pt of §2]



§304A-2258 - University of Hawaii housing assistance revolving fund.

[§304A-2258]  University of Hawaii housing assistance revolving fund.  There is established the University of Hawaii housing assistance revolving fund into which shall be deposited a portion of the total indirect overhead funds generated by the university for research and training purposes in the prior fiscal year as determined by the board of regents.  The fund shall be used to:

(1)  Implement the university housing assistance master plan, in accordance with policies adopted by the board of regents; and

(2)  Account for all transactions of the university housing assistance program, including but not limited to revenues, expenditures, loans, and transfers. [L 2006, c 75, pt of §2]



§304A-2259 - University of Hawaii alumni revolving fund.

[§304A-2259]  University of Hawaii alumni revolving fund.  There is established the University of Hawaii alumni revolving fund into which shall be deposited funds and proceeds received by the university from alumni activities and donations from alumni.  Funds deposited into this revolving fund may be expended by the university for all costs associated with conducting alumni affairs, activities, and programs for the university system, including but not limited to expenses for honoraria, hotel and room rentals, food and refreshment, printing and mailing, banners and signs, plaques and awards, airfare and per diem, leis, rental of audiovisual, musical, and stage equipment, and activity supplies and materials, without regard to statutory competitive bidding requirements. [L 2006, c 75, pt of §2]



§304A-2260 - University of Hawaii graduate application revolving fund.

[§304A-2260]  University of Hawaii graduate application revolving fund.  There is established the University of Hawaii graduate application revolving fund for graduate program application processing.  The board of regents may establish appropriate charges for application processing.  The revenues from the charges shall be deposited into this revolving fund and shall be used to pay the costs of processing applications to all graduate programs. [L 2006, c 75, pt of §2]



§304A-2261 - University of Hawaii at Manoa intercollegiate athletics revolving fund and University of Hawaii at Hilo intercollegiate athletics revolving fund.

[§304A-2261]  University of Hawaii at Manoa intercollegiate athletics revolving fund and University of Hawaii at Hilo intercollegiate athletics revolving fund.  Notwithstanding any other law to the contrary, there are established the University of Hawaii at Manoa intercollegiate athletics revolving fund and the University of Hawaii at Hilo intercollegiate athletics revolving fund for the intercollegiate athletic programs of the University of Hawaii at Manoa and the University of Hawaii at Hilo, which shall be used to receive, deposit, disburse, and account for funds from the activities of the intercollegiate athletic programs.  The university may establish appropriate charges for activities related to its athletic programs and the use of its athletic facilities, the proceeds from which shall be deposited into these revolving funds.

The university shall maintain the financial integrity and viability of these revolving funds, including the maintenance of an adequate reserve to cope with the various factors that impact the revenue structure of an intercollegiate athletic program. [L 2006, c 75, pt of §2]



§304A-2262 - Animal research farm, Waialee, Oahu revolving fund.

[§304A-2262]  Animal research farm, Waialee, Oahu revolving fund.  There is established the animal research farm, Waialee, Oahu revolving fund for the animal research farm, Waialee, Oahu, operated by the college of tropical agriculture and human resources of the University of Hawaii, into which shall be deposited the receipts from fees realized from the sale of livestock, services, and supplies.  Funds deposited into this revolving fund shall be expended for animal research, and services and supplies related thereto. [L 2006, c 75, pt of §2]



§304A-2263 - Seed distribution program; revolving fund.

[§304A-2263]  Seed distribution program; revolving fund.  There is established the seed distribution program revolving fund, the purpose of which shall be to enable the seed distribution program to operate at a level that will adequately meet the demand for seeds.  The fund shall be used for the cultivation and production of seeds and for research and developmental purposes directly related to cultivation and production.  The fund shall be administered by the college of tropical agriculture and human resources of the University of Hawaii.  All sums withdrawn from the fund shall be reimbursed or restored from the proceeds realized through the sale of seeds. [L 2006, c 75, pt of §2]



§304A-2264 - Conference center revolving fund; University of Hawaii at Manoa.

[§304A-2264]  Conference center revolving fund; University of Hawaii at Manoa.  There is established the conference center revolving fund for the conference center program in the college of continuing education and community service of the University of Hawaii at Manoa.  All fees, charges, and other moneys collected in conjunction with the conference center program shall be deposited in the revolving fund.  The dean of the college of continuing education and community service is authorized to expend funds from the revolving fund for all costs associated with conducting conferences, seminars, and courses by the conference center program, including but not limited to expenses for honoraria, hotel and room rentals, food and refreshment, printing and mailing, airfare and per diem, leis, rental of audiovisual equipment, and conference supplies and materials. [L 2006, c 75, pt of §2]



§304A-2265 - International exchange healthcare tourism revolving fund.

[§304A-2265]  International exchange healthcare tourism revolving fund.  (a)  There is established the international exchange healthcare tourism revolving fund for the international exchange of healthcare tourism program into which shall be deposited all donations, gifts, contributions, legislative appropriations, and moneys generated by the program through education, training, and research contracts and grants.  Moneys deposited into this fund for the school of medicine and the school of nursing and dental hygiene shall be divided into separate accounts for each school, provided that moneys not designated for use by a particular school shall be divided equally.  Moneys shall be expended from each account by the school of medicine and the school of nursing and dental hygiene, for student aid, training projects, teaching, supplies, services, and activities related to the development and promotion of the health-related tourism education program.

(b)  All unexpended and unencumbered moneys appropriated by the legislature remaining in the fund at the close of each fiscal year that are deemed, by the director of finance, to be in excess of the moneys necessary to carry out the purposes of this section over the next following fiscal year shall lapse to the credit of the state general fund. [L 2006, c 75, pt of §2]



§304A-2266 - Education laboratory school summer programs revolving fund.

[§304A-2266]  Education laboratory school summer programs revolving fund.  There is established the education laboratory school summer programs revolving fund, from which shall be paid the cost of operations of the education laboratory school summer programs.  The education laboratory school may establish appropriate charges for activities related to its summer programs, the proceeds from which shall be deposited into this revolving fund. [L 2006, c 75, pt of §2]



§304A-2267 - Center for labor education and research revolving fund.

[§304A-2267]  Center for labor education and research revolving fund.  There is established the center for labor education and research revolving fund, for use by the director of the center for labor education and research with the approval of the chancellor or vice chancellor of the University of Hawaii, West Oahu campus, in carrying out the purposes of the center.  All fees, charges, and other moneys collected in conjunction with the operations of the center for labor education and research shall be deposited in the revolving fund.  Such amounts shall be expended from the fund by the director of the center for labor education and research as may be necessary to defray the cost of operating the center for labor education and research, excluding compensation of the permanent staff, but including contractual obligation, rentals, and such other program costs as approved by the chancellor or vice chancellor, West Oahu campus. [L 2006, c 75, pt of §2]



§304A-2268 - Career and technical training projects revolving fund; University of Hawaii at Hilo.

[§304A-2268]  Career and technical training projects revolving fund; University of Hawaii at Hilo.  There is established the career and technical training projects revolving fund for the career and technical training projects of the community colleges and the University of Hawaii at Hilo into which shall be deposited the receipts from fees for services, supplies, and use of equipment provided by or in connection with these projects.  Funds deposited in this account shall be expended for vocational and technical training projects, and supplies, equipment, and services related thereto. [L 2006, c 75, pt of §2]



§304A-2269 - Community college and University of Hawaii at Hilo bookstore revolving fund.

[§304A-2269]  Community college and University of Hawaii at Hilo bookstore revolving fund.  There is established the community college and University of Hawaii at Hilo bookstore revolving fund for the community college and University of Hawaii at Hilo bookstores, from which shall be paid the cost of goods or services rendered or furnished to the bookstores and which shall be replenished through charges made for goods and services or through transfers from other accounts or funds. [L 2006, c 75, pt of §2]



§304A-2270 - Hawaiian language college revolving fund.

[§304A-2270]  Hawaiian language college revolving fund.  There is established the Hawaiian language college revolving fund into which revenues from the sale of Hawaiian language materials shall be deposited.  Moneys deposited into this fund shall be expended to support the Hawaiian language college at the University of Hawaii at Hilo established under section [304A-1301]. [L 2006, c 75, pt of §2]



§304A-2271 - University of Hawaii-Hilo theatre revolving fund.

[§304A-2271]  University of Hawaii-Hilo theatre revolving fund.  There is established the University of Hawaii-Hilo theatre revolving fund, which shall consist of admissions, advertising sales, corporate sponsorships, marketing, merchandising, donations, fund-raising, fees, charges, and other moneys collected in conjunction with the University of Hawaii-Hilo theatre program.  The revolving fund shall be administered by the office of administrative affairs of the University of Hawaii at Hilo.  Funds may be expended for all costs associated with the theatre program, including artists' fees, production costs, personnel costs, honoraria, per diem, hotel and room rentals, food and refreshments, printing and mailing, advertising, airfare, leis, rental or purchase of equipment, and theater supplies and materials. [L 2006, c 75, pt of §2]



§304A-2272 - Conference center revolving fund; University of Hawaii at Hilo.

[§304A-2272]  Conference center revolving fund; University of Hawaii at Hilo.  There is established the conference center revolving fund for the conference center program in the college of continuing education and community service of the University of Hawaii at Hilo.  All fees, charges, and other moneys collected in conjunction with the conference center program shall be deposited in the revolving fund.  The dean of the college of continuing education and community service is authorized to expend funds from the revolving fund for all costs associated with conducting conferences, seminars, and courses by the conference center program, including but not limited to expenses for honoraria, hotel and room rentals, food and refreshment, printing and mailing, airfare and per diem, leis, rental of audiovisual equipment, and conference supplies and materials. [L 2006, c 75, pt of §2]



§304A-2273 - Community college conference center revolving fund.

[§304A-2273]  Community college conference center revolving fund.  (a)  There is established the community college conference center revolving fund for conference center programs conducted by the various community colleges.  All fees, charges, and other moneys collected in conjunction with the conference center program of each community college shall be deposited in separate accounts within the revolving fund.  The chancellor of each community college or a designee is authorized to expend funds from the appropriate account in the revolving fund for all costs associated with conducting conferences, seminars, and courses by the conference center program, including but not limited to expenses for honoraria, hotel and room rentals, food and refreshment, printing and mailing, airfare and per diem, leis, rental of audiovisual equipment, and conference supplies and materials, without regard to section 103D-1002 and any competitive bidding requirements pursuant to state procurement requirements.

(b)  The chancellors of the community colleges shall prepare an annual report to the legislature accounting for all income and expenditures of each separate account within the revolving fund. [L 2006, c 75, pt of §2]



§304A-2274 - University of Hawaii real property and facilities use revolving fund.

[§304A-2274]  University of Hawaii real property and facilities use revolving fund.  (a)  There is established the University of Hawaii real property and facilities use revolving fund into which shall be deposited all revenues collected by the university for the use of university real property and facilities, except as otherwise provided by law.  The board of regents may establish prices, fees, and charges, including those for the sale, lease, or use of university real property and facilities, which include land, buildings, grounds, furnishings, and equipment; provided that the university shall comply with all statutory and common law requirements in the disposition of ceded lands.  The board of regents shall be exempt from the public notice and public hearing requirements of chapter 91 in establishing and amending the fees and charges.  The university may establish separate accounts within the revolving fund for major program activities.  Funds deposited into the revolving fund accounts shall be expended to pay the costs of operating university facilities, including maintenance, administrative expenses, salaries, wages, and benefits of employees, contractor services, supplies, security, furnishings, equipment, janitorial services, insurance, utilities, and other operational expenses.  Revenues not expended as provided in this section may be transferred to other university funds to be invested or expended for the administrative or overhead costs of the university.  All expenditures from this revolving fund shall be subject to legislative appropriation.

(b)  As used in this section, "maintenance" includes repairs, replacement, renewals, operation, and administration. [L 2006, c 75, pt of §2]



§304A-2275 - University parking revolving fund.

[§304A-2275]  University parking revolving fund.  There is established the university parking revolving fund.  All fees, fines, or other moneys collected under subpart B of part VI shall be deposited into this fund.  All moneys in the fund are hereby appropriated for the purposes of, and shall be expended by the board of regents in the manner specified by, section [304A-2167.5]. [L 2006, c 75, pt of §2]



§304A-2351 - GEAR UP Hawaii scholarship trust fund.

E.  Trust Funds

[§304A-2351]  GEAR UP Hawaii scholarship trust fund.  (a)  The University of Hawaii, in its sole discretion, may establish a charitable trust, recognized as tax-exempt under section 501(c)(3) of the Internal Revenue Code of 1986, as amended, to be known as the "GEAR UP Hawaii scholarship trust fund" and appoint one or more trustees thereof.  The purpose of the trust is to establish and maintain a financial assistance program to award scholarships to eligible students in accordance with the requirements of funds received from the United States Department of Education under the program entitled Gaining Early Awareness and Readiness for Undergraduate Programs ("GEAR UP"), established pursuant to P.L. 105-244, the 1998 Amendments to the Higher Education Act of 1985, codified at 20 U.S.C. §1070a-21 et seq.  The university shall transfer to the trust all funds received under GEAR UP upon such terms and conditions consistent with the requirements of GEAR UP, as it may be amended, and as the university, as settlor of the trust, may determine in its discretion.

(b)  The establishment of the trust described in subsection (a), including but not limited to the specification by the university, as its settlor, of any specific criteria or other eligibility requirements for scholarship awards, shall not be deemed to be "rules" or "rulemaking" subject to chapter 91 or otherwise be subject to chapter 91.

(c)  Neither the trust established by the university pursuant to subsection (a), nor any trustee thereof, shall be a department, office, agency, board, commission, bureau, instrumentality, committee, authority, or office of the State or any of its political subdivisions, or otherwise deemed a public or quasi-public entity, nor shall the initial funding of, or a transfer to, the trust constitute a state grant or subsidy.  The trust shall not be subject to laws or rules governing state and other public or quasi-public entities, including but not limited to chapters 23, 36, 37, 38, 40, 42F, 76, 78, 84, 89, 91, 92, 92F, 103, and 103D.

(d)  This section shall be liberally construed so as not to hinder or impede the university in its participation in GEAR UP including, but not limited to, the establishment of the trust and its operation. [L 2006, c 75, pt of §2]



§304A-2352 - University of Hawaii workers' compensation and unemployment insurance compensation trust fund.

[§304A-2352]  University of Hawaii workers' compensation and unemployment insurance compensation trust fund.  There is established the University of Hawaii workers' compensation and unemployment insurance compensation trust fund into which shall be deposited all revenues derived from assessments for workers' compensation costs and unemployment insurance compensation costs against the payroll of university employees.  Revenues deposited into this account may be expended by the university for all costs and expenses associated with the administration of the university's workers' compensation and unemployment insurance compensation programs, including benefits payments, claims administration, settlements, insurance premiums, and legal fees. [L 2006, c 75, pt of §2]



§304A-2353 - The Senator Hiram L.

[§304A-2353]  The Senator Hiram L. Fong scholarship program; endowment trust.  (a)  There is established the Senator Hiram L. Fong scholarship program to be administered by the university with proceeds from an endowment trust that shall receive its initial funding by an appropriation out of the general revenues of the State.  The program shall provide financial support to students enrolled at any campus of the university.

(b)  Awards shall be granted annually to one female student and one male student who:

(1)  Are graduates of a public high school in the State;

(2)  Are upperclassmen at the university;

(3)  Submit winning essays to the board of regents on the senator's contributions to Hawaii;

(4)  Have a demonstrated commitment to local community issues, as shown by volunteer work and participation in community organizations; and

(5)  Have a demonstrated interest and knowledge of the history of immigration to Hawaii.

(c)  The amount to be awarded to a student shall be determined by the board of regents with due regard to the total amount of funds available for the program.  The award that a student receives under this program may be used to:

(1)  Pay for the costs of tuition and fees for a single academic year;

(2)  Pay for the costs of textbooks and other instructional materials for a single academic year;

(3)  Pay for the costs of room and board at a dormitory or apartment maintained by the university for a single academic year; or

(4)  Defray the difference between student need, as determined by the Free Application for Federal Student Aid, and the total cost of attendance for a single academic year.

(d)  The board of regents shall adopt rules to implement the Senator Hiram L. Fong scholarship program.  The rules shall be adopted pursuant to chapter 91 but shall be exempt from the public notice and public hearing requirements.

(e)  The scholarship program shall be funded with proceeds from an endowment trust established with initial funding by an appropriation out of the general revenues of the State and shall be administered by the board of regents for the purposes of supporting the Senator Hiram L. Fong scholarship program. [L 2007, c 112, pt of §2]



§304A-2354 - The Senator Oren E.

[§304A-2354]  The Senator Oren E. Long scholarship program; endowment trust.  (a)  There is established the Senator Oren E. Long scholarship program to be administered by the university with proceeds from an endowment trust that shall receive its initial funding by an appropriation out of the general revenues of the State.  The program shall provide financial support to students enrolled at any campus of the university.

(b)  Awards shall be granted annually to one female student and one male student who:

(1)  Are graduates of a public high school in the State;

(2)  Are upperclassmen at the university; and

(3)  Submit winning essays to the board of regents on the senator's contributions to Hawaii.

(c)  The amount to be awarded to a student shall be determined by the board of regents with due regard to the total amount of funds available for the program.  The award that a student receives under this program may be used to:

(1)  Pay for the costs of tuition and fees for a single academic year;

(2)  Pay for the costs of textbooks and other instructional materials for a single academic year;

(3)  Pay for the costs of room and board at a dormitory or apartment maintained by the university for a single academic year; or

(4)  Defray the difference between student need, as determined by the Free Application for Federal Student Aid, and the total cost of attendance for a single academic year.

(d)  The board of regents shall adopt rules to implement the Senator Oren E. Long scholarship program.  The rules shall be adopted pursuant to chapter 91 but shall be exempt from the public notice and public hearing requirements.

(e)  The scholarship program shall be funded with proceeds from an endowment trust established with initial funding by an appropriation out of the general revenues of the State and shall be administered by the board of regents for the purposes of supporting the Senator Oren E. Long scholarship program. [L 2007, c 112, pt of §2]



§304A-2401 - Land-grant college aid.

F.  Federal Funds

[§304A-2401]  Land-grant college aid.  The State hereby accepts and assents to the terms and provisions of paragraph 14(e) of the Act of Congress, approved July 12, 1960, entitled: "to amend certain laws of the United States in light of the admission of the State of Hawaii into the Union, and for other purposes" (Public Law 86-624), and hereby consents to receive the benefits thereof in the manner and form and for the purpose in the Act intended and provided.

Until otherwise provided by law, the university shall be the beneficiary of the income from the funds in the Act mentioned and shall use and disburse the income from the funds only for the purposes and in the manner provided in the Act.  The board of regents shall be the custodian of the funds.  The board shall invest the funds in the manner provided by the Act.  All income earned by the funds shall be credited to the university and used only for the purposes provided in the Act.  The funds and all income earned therefrom shall be deemed to be trust money. [L 2006, c 75, pt of §2]



§304A-2402 - Agricultural extension service; experiment station.

[§304A-2402]  Agricultural extension service; experiment station.  The grants of moneys and the purposes of the grants authorized by the Act of Congress approved August 30, 1890, known as the Second Morrill Act, providing for the endowment and maintenance of colleges for the benefit of agriculture and the mechanic arts, and by the Acts of Congress approved March 2, 1887, March 16, 1906, and February 24, 1925, providing for agricultural experiment stations in connection with colleges of agriculture and mechanic arts, and by any other acts of Congress for similar purposes, heretofore assented to on behalf of the college of Hawaii, are hereby reassented to on behalf of the college of agriculture as an integral part of the University of Hawaii.

The assent of the legislature hereby is given to the provisions and requirements of the Acts of Congress of May 8, 1914, as supplemented by the Act of May 16, 1928, and to the provisions and requirements of the Act of Congress of May 22, 1928, and the board of regents may receive the grants of money appropriated under the Acts and organize and conduct agricultural extension work, which shall be carried on in connection with the college of agriculture of the university, in accordance with the terms and conditions expressed in the aforesaid Acts. [L 2006, c 75, pt of §2]



§304A-2403 - Acceptance of federal aid; career and technical education.

[§304A-2403]  Acceptance of federal aid; career and technical education.  (a)  The State accepts, together with the benefits of all respective funds appropriated thereby, all of the provisions of the Act of Congress approved February 23, 1917, entitled:  "An Act to provide for the promotion of vocational education; to provide for cooperation with the states in the promotion of such education in agriculture, trade and industries; to provide for the cooperation of the States in the preparation of teachers of vocational subject; and to appropriate money and regulate its expenditure" and any Acts that amend or supplement the Act.

(b)  The state board for career and technical education shall be the board of regents as designated under section [304A-301]. [L 2006, c 75, pt of §2]



§304A-2501 to 304 - A-2518 REPEALED.

PART VI.  FACILITIES

A.  University Projects--Repealed

§§304A-2501 to 304A-2518  REPEALED.  L 2007, c 161, §4.

Cross References

For present provisions, see §§304A-2671 to 304A-2689.



§304A-2601 - Parking; control by board of regents.

B.  University Parking

[§304A-2601]  Parking; control by board of regents.  (a)  The board of regents may make rules governing the traffic and parking conditions on the roadways and other areas under the jurisdiction of the university.

(b)  The board may:

(1)  Assess fees for parking on roadways and in the parking areas under the jurisdiction of the university;

(2)  Install parking meters on roadways and in parking areas; and

(3)  Make rules relating to the assessments of fees for parking and the installation of parking meters.  The rules shall be adopted pursuant to chapter 91.

The fees shall be deposited in the university parking revolving fund established under section [304A-2275].

(c)  For the purposes of this subpart, parking facilities shall be considered university projects, and the board shall possess all powers conferred by [subpart D]. [L 2006, c 75, pt of §2]



§304A-2602 - Fines and other penalties.

[§304A-2602]  Fines and other penalties.  The board of regents may enforce its rules by imposing fines not to exceed $100 per violation, or by removing the vehicle of the offender from the area within the university's jurisdiction, or both; provided that a person violating any provision of part III of chapter 291, or any rule adopted thereunder, shall be guilty of a traffic infraction under chapter 291D and shall be fined or otherwise penalized in accordance with part III of chapter 291.  The owner of any vehicle so towed away shall be responsible for and pay all costs incurred in the towing and storage.  Any vehicle towed away and unclaimed thirty days thereafter shall be sold at public auction by the university.  The university shall pay all costs of towing and storage and other costs connected with the sale out of the university parking revolving fund established under section [304A-2275].  The fund shall be reimbursed for the costs from the proceeds of the sale, and the remaining balance, if any, shall be paid to the owner of the vehicle; provided that if the proceeds of the sale are not claimed by the owner of the vehicle within sixty days after notice, the proceeds shall be deposited in the university parking revolving fund. [L 2006, c 75, pt of §2]



§304A-2603 - Revenue bonds.

[§304A-2603]  Revenue bonds.  The board of regents is authorized to issue sufficient amounts of revenue bonds pursuant to [subpart D] for the purpose of providing adequate parking structures or other facilities. [L 2006, c 75, pt of §2]



§304A-2651 - University of Hawaii equipment.

C.  University Equipment

[§304A-2651]  University of Hawaii equipment.  The board of regents may define or establish the value, useful life, and any other characteristic of the university's nonexpendable, tangible personal property, for all purposes for which these characteristics must be defined or established, including inventory and surplus property control and the preparation of financial statements, but excluding the determination of cost elements related to the issuance of general obligation bonds. [L 2006, c 75, pt of §2]



§304A-2671 - Definitions and interpretations.

[D.]  University Projects and Purposes

[§304A-2671]  Definitions and interpretations.  Whenever used in this subpart:

"Appropriation" means moneys appropriated or allocated by the legislature to the board, the university, any university project, any university system, any network, or any combination thereof, from any revolving or special fund that consists of rates, rentals, and charges, or user taxes, which is permitted to be expended for the cost of construction, cost of maintenance, debt service on revenue bonds, or any combination thereof.

"Board" or "board of regents" means the board of regents of the University of Hawaii, which is hereby declared to be a public corporation.

"Construction" or "construct" includes acquisition, purchase, planning, construction, reconstruction, remodeling, renovation, improvement, betterment, and extension.

"Cost of construction" includes all costs and estimated costs related to construction, including but not limited to:

(1)  All costs and estimated costs of the preparation and issuance of revenue bonds and the obtaining of a loan;

(2)  Costs of land acquisition;

(3)  All costs and estimated costs related to construction of a university project, university system, network, or any combination thereof, including engineering, architectural, supervisory, inspection, fiscal, administrative, travel, and clerical fees, costs, and expenses;

(4)  Interest estimated to accrue during the construction period and for six months thereafter on money obtained by loan or through the issuance of revenue bonds;

(5)  Moneys necessary to establish or increase reserves;

(6)  Costs of utilities, equipment, fixtures, and apparatus necessary or convenient for the use and occupancy of the university project, university system, or network or any combination thereof; and

(7)  The initial furnishings of the university project, university system, or network, or any combination thereof in the determination of the board.

"Cost of maintenance" includes all costs or estimated costs of the maintenance of a university project, university system, or network or any combination thereof; including but not limited to salaries, wages, and fees of officers, employees, and contractors of the board engaged in the maintenance of a university project, university system, or network or any combination thereof, the cost of all supplies and equipment, and all operational and administrative expenses.

"CUSIP" means the numbering system adopted by the Committee for Uniform Security Identification Procedures formed by the Securities Industry Association.

"Maintenance" or "maintain" includes repairs, upkeep, replacement, renewals, maintenance, operation, and administration.

"Network" means two or more university projects, university systems, or university projects and university systems that, at the election of the board, are combined into a single network.  A network may include various university projects in any one or more of the areas under the jurisdiction of the board.

"Reserves" means reserves required or permitted in the covenants in the resolution or resolutions of the board authorizing the obtaining of loans or issuance of revenue bonds under this subpart.

"Revenue bonds" means revenue bonds, interim certificates, commercial paper, notes, debentures, or other evidence of indebtedness of the board authorized by or issued under this subpart.

"Revenue of the university" means all income, receipts, revenue, and moneys of whatever nature received by the university, or that it is entitled to receive, from its ownership or operation and management of the university, including any appropriation, other than general appropriations or gifts the terms of which preclude their being used for payment of the cost of construction or cost of maintenance of a university project, a university system, or a network or any combination thereof.

"University" means the University of Hawaii, every community college established and governed by the board under this chapter, and any and every other educational institution under the jurisdiction of the board.

"University project" means any undertaking or improvement that is constructed or maintained by the university in furtherance of a university purpose.  A university project includes, but is not limited to, land, fixtures, appurtenances, improvements, utilities, equipment, and furnishings necessary or convenient for the use and occupancy of a university project for the purposes for which it was constructed or is used.

"University system" means two or more university projects from which the university generates revenue of the university, other than appropriations, operated and maintained jointly as a system. [L 2007, c 161, pt of §1]



§304A-2672 - Powers of the board.

[§304A-2672]  Powers of the board.  Notwithstanding any law to the contrary, the board may:

(1)  Designate as a university project, any undertaking, improvement, or facility on any one or more of the areas in one or more of the educational institutions under the jurisdiction of the board;

(2)  Construct and maintain university projects, including a university project included or to be in a university system;

(3)  Combine two or more university projects into a university system on one or more of the areas on any one or more of the educational institutions under the jurisdiction of the board, and to maintain the system;

(4)  Combine two or more university projects, university systems, or university projects and university systems into a network, on any one or more of the areas on any one or more of the educational institutions under the jurisdiction of the board, and to maintain the network;

(5)  Prescribe and collect rents, fees, and charges for the use of or services furnished by any university project and the facilities thereof, and pledge any appropriation to any university project and the facilities thereof that in aggregate, produces revenue of the university at least sufficient to comply with section 304A-2681;

(6)  With the approval of the governor, issue revenue bonds under this subpart in such principal amount as may be authorized by the legislature from time to time to finance in whole or in part the cost of construction or the cost of maintenance of any university project, including funding reserves therefor;

(7)  Pledge to the punctual payment of revenue bonds and interest thereon, all or any part of the revenue of the university, including any appropriation, in an amount sufficient to pay the revenue bonds and interest as the same become due and to create and maintain reasonable reserves therefor;

(8)  Establish a loan program or a commercial paper program upon terms and conditions that the board may determine; and

(9)  Advance moneys of the university, not otherwise required, and do any and all other lawful acts as may be necessary, convenient, or desirable, for carrying into execution and administering this subpart. [L 2007, c 161, pt of §1]



§304A-2673 - Designation and authorization of university projects, university systems, networks; authorization of revenue bonds.

[§304A-2673]  Designation and authorization of university projects, university systems, networks; authorization of revenue bonds.  The designation and authorization of construction and maintenance of a university project, university system, or network, and the authorization for issuance of revenue bonds under this subpart shall be by resolution of the board by a majority of all the members of the board then in office.  Any resolution may be adopted at the same meeting at which it is introduced and shall take effect immediately upon adoption. [L 2007, c 161, pt of §1]



§304A-2674 - Revenue bonds; details, sale, legal investment.

[§304A-2674]  Revenue bonds; details, sale, legal investment.  (a)  Revenue bonds:

(1)  Shall be issued in the name of the board;

(2)  May bear interest at a rate payable at such time or times;

(3)  May be issued in one or more series;

(4)  May be in a denomination or denominations;

(5)  May bear a date or dates;

(6)  May mature at such time not exceeding fifty years from their respective dates;

(7)  May be payable in a medium of payment and at a place within or without the State;

(8)  May carry registration privileges;

(9)  May be subject to terms and conditions of redemption or to tenders for purchase or to purchase prior to the stated maturity, at the option of the board or the holder;

(10)  May contain terms, covenants, and conditions; and

(11)  May be in any form and printed in any manner, including typewritten;

as the resolution authorizing the issuance of the revenue bonds may provide.

(b)  The board may acquire policies of insurance and enter into banking arrangements upon any terms and conditions that the board deems appropriate, at the time of delivery of an issue of revenue bonds or at a later date that the board deems in the best interest of the university, including but not limited to contracting for a support facility under section 304A-2675, and contracting for interest rate swaps, swapations, interest rate floors, and other similar contracts to hedge or reduce the amount or duration of payment, rate, spread, or similar risk or to reduce the cost of borrowing when used in conjunction with revenue bonds issued pursuant to this subpart.

(c)  The board may make appropriate arrangements for the sale of each issue of revenue bonds or part thereof as are issued pursuant to this subpart, including but not limited to  arranging for the preparation and printing of the revenue bonds, the official statement, and any other documents or instruments deemed required for the issuance and sale of revenue bonds and retaining financial, accounting, and legal consultants, all upon terms and conditions as the board deems advisable and in the best interest of the State and the university.  The board may offer the revenue bonds at competitive sale or may negotiate the sale of the revenue bonds to any person or group of persons, to the United States of America, or any board, agency, instrumentality, or corporation thereof, to the employees’ retirement system of the State, to any political subdivision of the State, or to any board, agency, instrumentality, public corporation, or other governmental organization of the State or of any political subdivision of the State.

The sale of the revenue bonds by the board by negotiation shall be at the price and upon the terms and conditions, and the revenue bonds shall bear interest at the rate or varying rates determined from time to time in the manner, as approved by the board.

The sale of the revenue bonds by the board at competitive sale shall be at the price and upon terms and conditions, and the revenue bonds shall bear interest at the rate or rates or varying rates determined from time to time in the manner as specified by the successful bidder.  The revenue bonds shall be sold in the manner provided in section 39-55.

(d)  The board may delegate the responsibility for the sale and the fixing of the terms and details of revenue bonds and such other determinations or actions, as may be provided by resolution of the board, to the chairman, the president, or another designated officer.

(e)  The purpose of this subsection is to authorize any person, firm, corporation, association, political subdivision, body, or officer, public or private, to use any funds owned or controlled by them, including sinking, insurance, investment, retirement, compensation, pension, trust funds, and funds held on deposit, for the purchase of any revenue bonds issued under this subpart.  All public officers and bodies of the State, all political subdivisions, all insurance companies and associations, all banks, savings banks, and savings institutions, including building or savings and loan associations, all credit unions, all trust companies, all personal representatives, guardians, trustees, and all other persons and fiduciaries in the State who are regulated by law as to the character of their investment, may legally invest funds within their control and available for investment in revenue bonds issued under this subpart. [L 2007, c 161, pt of §1]



§304A-2675 - Support facility for variable rate revenue bonds.

[§304A-2675]  Support facility for variable rate revenue bonds.  If revenue bonds issued pursuant to this subpart are issued bearing interest at a rate that varies from time to time or with a right of holders to tender the revenue bonds for purchase, or both, the board may contract for the support facility and remarketing arrangements as are required to market the revenue bonds to the greatest advantage of the board and the university upon terms and conditions that the board deems necessary and proper.

The board may enter into contracts or agreements with the entity providing a support facility; provided that any contract or agreement shall provide that any amount due and owing by the board under the contract or agreement on an annual basis shall be payable from the revenue of the university; provided further that any obligation issued or arising pursuant to the terms of the contract or agreement in the form of revenue bonds, notes, or other evidences of indebtedness shall only arise at such time as:

(1)  Moneys or securities have been irrevocably set aside for the full payment of a like principal amount of revenue bonds issued pursuant to this subpart; or

(2)  A like principal amount of the issue or series of revenue bonds to which the support facility relates are held in escrow by the entity or entities providing the support facility. [L 2007, c 161, pt of §1]



§304A-2676 - CUSIP identification numbers.

[§304A-2676]  CUSIP identification numbers.  The board may provide that CUSIP identification numbers shall be printed on revenue bonds issued under this subpart.  If numbers are printed on any such revenue bonds:

(1)  No number shall constitute a part of the contract evidenced by the particular revenue bond upon which it is printed; and

(2)  No liability shall attach to the board or any officer or agent thereof or the State or any officer thereof, including any fiscal agent, paying agent, or registrar for revenue bonds, by reason of the numbers or any use made thereof, including any use thereof made by the board or any officer or agent thereof, the State, any officer or agent thereof, or by reason of any inaccuracy, error, or omission.

The board may require that all costs of obtaining and printing the CUSIP identification numbers shall be paid by the purchaser of the revenue bonds. [L 2007, c 161, pt of §1]



§304A-2677 - Covenants in resolution authorizing revenue bonds.

[§304A-2677]  Covenants in resolution authorizing revenue bonds.  Any resolution authorizing the issuance of revenue bonds under this subpart may contain covenants as to:

(1)  The purpose to which the proceeds of the sale of the revenue bonds may be applied; the use and disposition of the proceeds; the investment thereof pending the use and disposition; and the use and disposition of the income from the investment;

(2)  The use and disposition of the revenue of the university pledged to the payment of the revenue bonds, including the creation and maintenance of reserves; the investment of the revenues and of the moneys in the reserves; and the use and disposition of the income from the investments;

(3)  The minimum amount of revenue of the university to be produced by the university project, university system, or network or any combination thereof over and above the amount required to be produced by section 304A‑2681;

(4)  The use and disposition of the proceeds of the sale of any university project, university system, or network or any part thereof;

(5)  The construction or maintenance of any university project, university system, or network or any combination thereof for the construction or maintenance of which revenue bonds are issued, or any university system or network in which university projects constructed or maintained are later included;

(6)  The issuance of other or additional revenue bonds and the revenue of the university from which additional revenue bonds shall be payable;

(7)  The maintenance of the university projects, university system, or network or any combination thereof, including the creation by the board of supervisory positions, which shall not be subject to chapter 76, as are necessary to facilitate the issuance of revenue bonds to ensure the adequacy of revenue of the university;

(8)  The insurance on a university project, university system, or network or any combination thereof, and the use and disposition of insurance moneys;

(9)  Books of account and inspection and audit thereof;

(10)  A procedure by which the terms and conditions of the resolution may be subsequently amended or modified by the board with or without the consent of the holders of revenue bonds or any proportion of the holders, or any trustee thereof; and

(11)  The terms and conditions upon which the holders of revenue bonds, or any proportion of the holders, or any trustee thereof, shall be entitled to the appointment of a receiver by any court of competent jurisdiction, and the receiver may enter and take possession of the university project, university system, or network; maintain them; prescribe rents, fees, and charges; and collect, receive, and apply all revenue of the university thereafter arising therefrom in the same manner as the board itself may do; provided that the receiver shall have no power to mandate appropriations, or to use, or permit the use of, any university project, university system, or network or any combination thereof, other than in a manner consistent with and in furtherance of the purposes of the university.

This subpart and any resolution shall be deemed a contract with the holders of revenue bonds issued under this subpart.  The duties of the board and any resolution shall be enforceable by any bondholder by mandamus or other appropriate suit, action, or proceeding in any court of competent jurisdiction. [L 2007, c 161, pt of §1]



§304A-2678 - Execution and validity of revenue bonds.

[§304A-2678]  Execution and validity of revenue bonds.  Revenue bonds issued under this subpart shall bear the manual signatures or facsimile of the signatures of the chairperson and secretary of the board, and shall be sealed with the seal of the board or in lieu thereof shall bear a facsimile of seal.  If the board designates a registrar other than itself for the revenue bonds, the resolution authorizing the revenue bonds may provide that none of the revenue bonds shall be valid or obligatory for any purpose unless authenticated by the registrar.  If the resolution provides, all signatures of the board upon the revenue bonds may be facsimiles of the signatures, and the revenue bonds shall be valid and obligatory only if authenticated by the manual signature of an authorized officer or signatory of the registrar.  Revenue bonds bearing the signature of officers in office at the date of the signing thereof shall be valid obligations, notwithstanding that before the delivery thereof and payment therefor any or all of the persons whose signatures appear thereon shall have ceased to be officers.  The validity of the bonds shall not depend on or be affected by the validity or regularity of any proceedings relating to the construction or maintenance of the university project, university system, or network for which the revenue bonds were issued.  The resolution authorizing the issuance of revenue bonds may provide that the bonds shall contain a recital that they are issued pursuant to this subpart, which recital shall be conclusive evidence of their validity and of the regularity of their issuance. [L 2007, c 161, pt of §1]



§304A-2679 - Pledge of revenue of the university.

[§304A-2679]  Pledge of revenue of the university.  The resolution authorizing the issuance of revenue bonds may pledge to the payment thereof all or any part of the revenue of the university, and the pledge shall constitute a lien on revenue of the university to the extent and in the manner provided in the resolution prior and paramount to any claim or other obligation of any nature against the revenue of the university so pledged subsequently arising or incurred.  The board may provide in the resolution that all revenue bonds of the same issue be equally and ratably secured without priority by reason of number, date, or maturity of the bonds, date of sale, execution, or delivery thereof.  Any pledge of revenue of the university contained in any resolution adopted under this subpart shall be valid from and after the adoption of the resolution without physical delivery of the revenue of the university pledged or the necessity of any further action by the State or the board, or any officer or agent of the State or the board. [L 2007, c 161, pt of §1]



§304A-2680 - Payment and security of revenue bonds; revenue bonds not a debt of the State.

[§304A-2680]  Payment and security of revenue bonds; revenue bonds not a debt of the State.  Revenue bonds issued under this subpart shall be payable from and secured by the revenue of the university pledged to the payment thereof, and the revenue of the university shall be applied to the payment in accordance with this subpart and the resolution authorizing the issuance of the revenue bonds.  The university, or any university project, university system, or network shall constitute a public undertaking, improvement, or system, and any appropriation shall constitute revenue of the university under the constitution and laws of the State.  No holder of any revenue bonds issued under this subpart may compel any exercise of the taxing power of the State or the making of any appropriation to pay the revenue bonds, or interest thereon.  Each revenue bond shall recite in substance that the revenue bond, including interest thereon, is payable from and secured by the revenue of the university pledged to the payment thereof, and that the revenue bond does not constitute a general or moral obligation or indebtedness of the State within the meaning of any law. [L 2007, c 161, pt of §1]

Cross References

Debt limitations, see Const. Art. VII, §13.

Revenue bonds, see chapter 39, pt III.



§304A-2681 - Imposition of rates, rents, fees, and charges; pledge, allocation of appropriation.

[§304A-2681]  Imposition of rates, rents, fees, and charges; pledge, allocation of appropriation.  (a)  The board shall impose and collect rates, rents, fees, and charges for the use or enjoyment and services of the facilities of each university project, and shall revise rates, rents, fees, and charges whenever necessary, or allocate all or any portion of appropriation for each university project, so that, in aggregate, the revenue of the university with respect to all university projects, university systems, or networks shall produce revenue of the university at least sufficient:

(1)  To pay the cost of maintenance of all university projects, university systems, or networks or any combination thereof, including reserves therefor;

(2)  To pay when due all revenue bonds and interest thereon, for the payment of which all or any part of the revenue of the university is or has been pledged, charged, or otherwise encumbered, including reserves therefor;

(3)  To reimburse the general fund of the State for principal and interest on general obligation bonds issued for university projects, university systems, or networks or any combination thereof, or to refund general obligation bonds, to the extent required by law; and

(4)  To carry out all covenants and provisions of the resolution authorizing the issuance of revenue bonds.

(b)  Nothing in this subpart shall preclude the making of appropriations to the university or board, including any appropriation, or the acceptance of gifts by the board or the use of funds derived from the sale of stocks, bonds, or other assets in the possession of the board to pay all or part of the cost of construction or maintenance of any or all university projects, university systems, or networks. [L 2007, c 161, pt of §1]



§304A-2682 - Revenue bond anticipation notes.

[§304A-2682]  Revenue bond anticipation notes.  In anticipation of the issuance under this subpart of revenue bonds and of the receipt of the proceeds of sale of revenue bonds, the board may issue and sell, without further authorization or approval, bond anticipation notes for the purposes for which the revenue bonds have been authorized, the maximum principal amount of which notes shall not exceed the authorized principal amount of the revenue bonds.  The notes shall be payable from and secured by the proceeds of the sale of the bonds in anticipation of which the notes are issued, or the revenues of the university from which would be payable and by which the revenue bonds would be secured, or any combination thereof; provided that to the extent the principal of the notes is paid from moneys other than the proceeds of sale of the revenue bonds, the maximum amount of revenue bonds in anticipation of which the notes are issued that has been authorized shall be reduced by the amount of the notes paid in such manner.  The issuance of the notes and the details thereof shall be governed by this subpart with respect to revenue bonds insofar as applicable; provided that:

(1)  Each note, together with all renewals and extensions thereof, or refunds thereof by other notes issued under this section, shall mature within five years from the date of the original note; and

(2)  The notes may be sold at public or private sale, as the board may determine. [L 2007, c 161, pt of §1]



§304A-2683 - University project, university system, networks, and revenue bonds exempt from taxation.

[§304A-2683]  University project, university system, networks, and revenue bonds exempt from taxation.  The revenue of the university and the property of any university project, university system, or network shall be exempt from all taxation and assessments by the State or any county or other political subdivision thereof.  Revenue bonds issued under this subpart and all income therefrom shall be exempt from all taxation by the State or any county or other political subdivision thereof, except inheritance, transfer, and estate taxes. [L 2007, c 161, pt of §1]



§304A-2684 - Powers additional to other powers.

[§304A-2684]  Powers additional to other powers.  The powers conferred by this subpart shall be in addition and supplemental to the powers conferred by any other law concerning any university project, university system, or network or any combination thereof, or the issuance of revenue bonds.  Revenue bonds may be issued pursuant to this subpart for those purposes notwithstanding that any other law may provide for the acquisition, purchase, construction, reconstruction, improvement, betterment, or extension of a like undertaking or the establishment, maintenance, or extension of a like university project, university system, or network or any combination thereof, or the issuance of revenue bonds, without regard to the requirements, restrictions, limitations, or other provisions contained in any other law.  Except as expressly provided in any other law, this subpart shall control. [L 2007, c 161, pt of §1]



§304A-2685 - Refunding revenue bonds; authorization and purpose.

[§304A-2685]  Refunding revenue bonds; authorization and purpose.  (a)  The board, without further authorization or approval of the legislature, but with the approval of the governor, may provide for the issuance of revenue bonds (herein referred to as refunding bonds) for the purpose of refunding, redeeming, or retiring at or at any time before maturity or at any time before the first date upon which the outstanding revenue bonds to be refunded may be called for redemption, any revenue bonds issued under this subpart, including any revenue bonds that the holders may consent to be paid or refunded even though the revenue bonds are not matured or are not callable or redeemable, and for the purpose of funding indebtedness not evidenced by revenue bonds but that was incurred for purposes for which revenue bonds may be issued pursuant to this subpart.  The rate of interest borne by the refunding bonds shall not be affected or limited by the rate of interest borne by the revenue bonds to be refunded or the indebtedness to be funded.

All provisions of this subpart applicable to the issuance of revenue bonds shall be complied with in the issuance of refunding bonds.  Refunding bonds shall be sold as provided in section 304A-2674, or the board may provide for the exchange of refunding bonds for a like principal amount of outstanding revenue bonds for the refunding of which the issuance of the refunding bonds has been authorized, whether or not the interest rate on the refunding bonds is higher than the interest rate on the bonds refunded.

(b)  Refunding bonds may be issued in a principal amount sufficient to provide funds for the payment of all revenue bonds or indebtedness to be funded or refunded, and for the payment of all expenses paid or incurred in connection with the calling, redeeming, retiring, or paying of indebtedness or outstanding revenue bonds, and the issuance of refunding bonds.  The expenses may include the amount necessary for the payment of interest upon the indebtedness to be funded or the revenue bonds to be refunded to the maturity or redemption date thereof, the amount necessary for the payment of interest upon the refunding bonds from the date of delivery thereof to the date upon which the principal of the outstanding revenue bonds to be refunded will be paid whether at maturity or pursuant to a call for redemption thereof, or pursuant to agreement with the holders thereof, plus in any case the amount of any premium required to be paid to call or retire the revenue bonds. [L 2007, c 161, pt of §1]



§304A-2686 - Fiscal agents.

[§304A-2686]  Fiscal agents.  The director of finance of the State, when requested by the board, shall render full and complete assistance to the board in the preparation and sale of revenue bonds issued pursuant to this subpart.  The director of finance shall be the fiscal agent of the board for the payment of all principal and interest, and for the transfer, of revenue bonds.  Sections 36‑3 and 39‑12 shall apply to this subpart.  The director of finance shall set up in the treasury of the State suitable accounts for:

(1)  Deposit of all revenues of university projects, university systems, or networks and for the payment of all revenue bonds and the interest thereon;

(2)  Deposit of all other payments provided or required by this subpart, or any resolution or resolutions of the board; and

(3)  Holding of all reserves created under this subpart, or pursuant to any resolution of the board. [L 2007, c 161, pt of §1]



§304A-2687 - Validation of proceedings.

[§304A-2687]  Validation of proceedings.  All proceedings taken with respect to the contracting of revenue bonded indebtedness and the issuance, sale, execution, and delivery of revenue bonds by the board are deemed validated, ratified, approved, and confirmed, notwithstanding any defects or irregularities in any proceedings or in the issuance, execution, sale, or delivery. The revenue bonds so issued or to be issued are and shall be valid obligations of the board. [L 2007, c 161, pt of §1]



§304A-2688 - Limitation of authority.

[§304A-2688]  Limitation of authority.  Notwithstanding any law to the contrary, nothing in this subpart shall be construed to authorize the board to incur any indebtedness contrary to the state constitution or to incur any indebtedness that would be required to be included in the calculation of the total indebtedness of the State. [L 2007, c 161, pt of §1]



§304A-2689 - Annual report.

[§304A-2689]  Annual report.  The University of Hawaii shall submit a report to the legislature, no later than twenty days prior to the convening of each regular session, of all revenue bonds issued pursuant to this subpart.  The report shall provide a summary of all revenue bonds issued pursuant to this subpart during the preceding fiscal year. [L 2007, c 161, pt of §1]



§304A-3001 - Establishment of the research corporation; purpose.

PART VII.  ADMINISTRATIVELY ATTACHED ENTITIES

A.  Research Corporation of the University of Hawaii

[§304A-3001]  Establishment of the research corporation; purpose.  (a)  There is established as a body corporate, the research corporation of the University of Hawaii.  The research corporation shall be a public instrumentality and shall be a part of the University of Hawaii for administrative purposes pursuant to section 26-35.

(b)  The purposes of the research corporation shall include, but not be limited to, the promotion of all educational, scientific, and literary pursuits by:

(1)  Encouraging, initiating, aiding, developing, and conducting training, research, and study in the physical, biological, and social sciences, humanities, and all other branches of learning;

(2)  Encouraging and aiding in the education and training of persons for the conduct of the training, investigations, research, and study;

(3)  Furnishing of means, methods, and agencies by which the training, investigation, research, and study may be conducted;

(4)  Assisting in the dissemination of knowledge by establishing, aiding, and maintaining professorships or other staff positions, fellowships, scholarships, publications, and lectures;

(5)  Engaging in other means of making the benefits of training, investigations, research, and study available to the public; and

(6)  Taking any and all other actions reasonably designed to promote these purposes in the interest of promoting the general welfare of the people of the State. [L 2006, c 75, pt of §2]



§304A-3002 - Board of directors; composition.

[§304A-3002]  Board of directors; composition.  The affairs of the research corporation shall be under the general management and control of the board of directors.  The board of directors shall consist of ten members.  Five members of the board of regents of the University of Hawaii, selected by the board of regents, shall be members of the board of directors for terms to be determined by the board of regents; provided that no term shall extend beyond the term as a member of the board of regents.  The remaining five members shall be appointed by the governor pursuant to section 26-34.  All the members appointed by the governor shall serve for a term of four years, except that the governor may reduce the terms of those initially appointed so as to provide, as nearly as can be, for the expiration of an equal number of terms at intervals of one year, each term commencing on July 1 and expiring on June 30.  All members of the board of directors shall serve without pay, but shall be entitled to reimbursement for necessary expenses while attending meetings and while in the discharge of duties and responsibilities.

The members of the board of directors shall elect the chairperson of the board. [L 2006, c 75, pt of §2]



§304A-3003 - Powers of the research corporation.

[§304A-3003]  Powers of the research corporation.  The research corporation, under the direction of the board of directors, shall have the following general powers:

(1)  To adopt, amend, and repeal bylaws governing the conduct of its business and the exercise of the powers and performance of duties granted to or imposed upon it by law;

(2)  To sell, lease, rent, hold, maintain, use, and operate any property, real, personal, or mixed, tangible or intangible, in accordance with the conditions under which it was received;

(3)  To enter into and perform such contracts, leases, cooperative agreements, or other transactions with the university or any other agency or political subdivision of the State, any private person, firm, partnership, association, company, or corporation, only as it may be necessary in the conduct of its business and on such terms as it may deem appropriate; provided that the research corporation shall not obligate any funds of the State except those that have been appropriated to it.  Notwithstanding the foregoing, the research corporation may enter into and perform such contracts, leases, cooperative agreements, or other transactions with any agency or instrumentality of the United States, a foreign nation, a state, a territory, or a possession, or with any political subdivision thereof, whenever the donating or granting agency or instrumentality determines that the university or any other agency of the State cannot as effectively and efficiently accomplish the purposes for which such contracts, leases, cooperative agreements, or other transactions are being entered into; provided that the research corporation shall not obligate any funds of the State except those that have been appropriated to it;

(4)  To receive by gifts, grants, devises, bequests, or otherwise from private sources only, any property, real, personal, or mixed, intangible or tangible, absolutely or in trust, to be used and disposed of, either the principal or the income therefrom, in accordance with the conditions under which it was received; except that no gift to the research corporation shall be accepted unless approved or confirmed by the board of directors.  Notwithstanding the foregoing, the research corporation may receive gifts, grants, or awards from any agency or instrumentality of the United States, a foreign nation, a state, a territory, or a possession, or from any political subdivision thereof, whenever the donating or granting agency or instrumentality determines that the university or any other agency of the State cannot as effectively and efficiently accomplish the purposes for which the gifts, grants, or awards are being made, except that no gift to the research corporation shall be accepted unless approved or confirmed by the board of directors;

(5)  To have a corporate seal;

(6)  To sue and be sued in its own name;

(7)  To serve as trustee or beneficiary under terms of any gift, indenture, or will;

(8)  To apply for, take out, receive by purchase or gift, hold, administer, and dispose of copyrights, patent rights, licenses, assignments of inventions, discoveries, processes, and other property, rights or interests therein, and the income thereof, absolutely or subject to such conditions or trusts as may be attached thereto or be imposed thereon, and to obligate itself to perform and execute any and all such conditions or trusts;

(9)  To conduct research, studies, experiments, investigations, and tests in all fields of knowledge; to promote and develop the scientific and commercial value of inventions, discoveries, and processes; and to make, publish, and distribute the results thereof;

(10)  To coordinate and correlate activities and projects of the research corporation with the work of state agencies for the purpose of relating research work to the economic development of the State whenever practical or desirable;

(11)  To stimulate and promote cooperative research projects and activities;

(12)  To establish and maintain, or to assist in establishing and maintaining, scholarships, fellowships, and professorships, and other staff positions for the purpose of aiding in the acquisition and dissemination of knowledge and to enter into agreements or contracts with other corporations, organizations, institutions, or persons for this purpose and to pay the necessary and appropriate expenses therefor;

(13)  To prepare, print, or publish any manuscript, research article, report, study, discussion, reference, collection, or any pictorial or schematic representation or group or collection thereof, whether it belongs to or is the work of any state agency or its employees, or the university or one of its faculty members or employees, or the research corporation or its employees, or a contractor of the research corporation.  The printing or publication may be accomplished through whatever person, company, or agency is deemed most appropriate by the board of directors; and

(14)  To do any or all other acts reasonably necessary to carry out the objects and purposes of the research corporation and the university. [L 2006, c 75, pt of §2]



§304A-3004 - Research vessel safety requirements.

[§304A-3004]  Research vessel safety requirements.  Notwithstanding any law to the contrary, prior to the charter or use of any research or other oceangoing vessel by the research corporation or any agent thereof, the research corporation shall ensure that the vessel meets the research vessel standards recommended by the guidelines of the university national oceanographic laboratory systems. [L 2006, c 75, pt of §2]



§304A-3005 - Research corporation excepted from certain state laws.

[§304A-3005]  Research corporation excepted from certain state laws.  To carry out the purposes and objectives of the research corporation, including the conduct of research and training projects, the research corporation shall be granted flexibility in hiring its personnel and in handling and disbursing moneys by being excepted from the following state laws:

(1)  Sections 36-27 and 36-30, relating to special fund reimbursements to the state general fund;

(2)  Chapter 103D, relating to advertising for bids and purchases to be made in Hawaii whenever public moneys are expended;

(3)  Chapter 76, relating to civil service; and

(4)  Section 78-1, relating to public employment. [L 2006, c 75, pt of §2]



§304A-3006 - Officers and employees of the research corporation.

[§304A-3006]  Officers and employees of the research corporation.  The president of the university shall be the president of the research corporation.  The board of directors may also appoint such other officers and employees as may be necessary in administering the affairs of the research corporation.  The board of directors shall set the employees' duties, responsibilities, salaries, holidays, vacations, leaves, hours of work, and working conditions.  The board of directors may grant such other benefits to its employees as it deems necessary.  Employees of the research corporation shall not be entitled to any benefits conferred under chapter 76 relating to civil service, chapter 78 relating to public service, chapter 88 relating to pension and retirement systems, and the appropriate collective bargaining agreement, executive order, executive directive, or rule. [L 2006, c 75, pt of §2]



§304A-3007 - Annual report.

[§304A-3007]  Annual report.  The research corporation shall submit an annual report to the governor, the president of the senate, and the speaker of the house of representatives.  The report shall include but not be limited to the corporation's audited financial statement, total amount of payroll and other disbursements made, and progress and accomplishments made during the year. [L 2006, c 75, pt of §2]

Cross References

Due date of reports, see §93-12.



§304A-3008 - Dissolution.

[§304A-3008]  Dissolution.  In the event of the dissolution of the research corporation, all of its property, real, personal, and mixed and wheresoever situated, shall vest immediately and absolutely in the university, and none of its property shall inure to the benefit of any officer, director, or member of the research corporation. [L 2006, c 75, pt of §2]



§304A-3009 - Patents, copyrights, and other rights.

[§304A-3009]  Patents, copyrights, and other rights.  Any patents, copyrights, inventions, discoveries, or other rights arising from research corporation activities shall belong to the research corporation and shall be subject to such policies or rules as the board of directors may adopt. [L 2006, c 75, pt of §2]



§304A-3010 - Special account.

[§304A-3010]  Special account.  Notwithstanding any other law to the contrary, the research corporation shall be authorized to set up a special account for depositing moneys received from either public or private contracts, or from private or public grants, awards, or gifts.  The provisions of section [304A-2003] and other laws to the contrary notwithstanding, this special account may be used to receive, disburse, and account for funds of research and training projects of the University of Hawaii, other state agencies, and political subdivisions of the State.  All disbursements shall be drawn on the special account upon checks prepared and signed, as approved by the executive director and some other person authorized by the board of directors. [L 2006, c 75, pt of §2]



§304A-3011 - Contracts with state agencies.

[§304A-3011]  Contracts with state agencies.  Any contract between the research corporation and any agency, office, department, or other administrative subdivision of the executive branch of the State shall include the following:

(1)  Its termination date;

(2)  Its intent and purpose;

(3)  A statement establishing the full permissible extent of its applicability; and

(4)  A description of the circumstances under which it may be amended or extended. [L 2006, c 75, pt of §2]



§304A-3101 - Pacific international center for high technology research; establishment.

B.  Pacific International Center for High Technology Research

[§304A-3101]  Pacific international center for high technology research; establishment.  (a)  There is established, as an educational and research institution, the Pacific international center for high technology research.  The center shall be placed within the university for administrative purposes, as provided for in section 26-35, but the center may later incorporate as a nonprofit corporation if this proves desirable to further its objectives.

(b)  The center shall assist the State's high technology development corporation in its efforts, shall promote educational, scientific, technological, and literary pursuits in the area of high technology, and shall provide support for the high technology industry in Hawaii in the following manner:

(1)  By fostering scientific and technological interchange between students and scholars of the United States and other nations;

(2)  By encouraging, initiating, aiding, developing, and conducting scientific investigations and research in high technology;

(3)  By encouraging and aiding in the education and training of persons from the United States and other nations for the conduct of such investigations, research, and study;

(4)  By assisting in the dissemination of knowledge by establishing, aiding, and maintaining professorships or other staff positions, fellowships, scholarships, publications, and lectures;

(5)  By other means to make the benefits of investigations, research, and study available to the public; and

(6)  By any and all other acts reasonably designed to further the above purposes in the interest of promoting the general welfare of the people of the State and the mutual understanding between the United States and other nations.

(c)  The center shall seek, receive, and accept from public and private sources, whether located within or without the United States, grants, gifts, devises, bequests, or any other money or property, real, personal, or mixed, tangible or intangible, absolutely or in trust, to be used in carrying out the purposes of the center. [L 2006, c 75, pt of §2]



§304A-3151 - Establishment of the state post-secondary education commission; membership, administration.

C.  State Post-Secondary Education Commission

[§304A-3151]  Establishment of the state post-secondary education commission; membership, administration.  There is established a state post-secondary education commission.  The commission shall consist of the members of the board of regents of the university, the provisions of section 78-4 notwithstanding, and four other members who shall be broadly and equitably representative of the general public and public and private nonprofit and proprietary institutions of post-secondary education in the State and who shall be appointed in accordance with section 26-34.  The commission shall be placed within the university for administrative purposes, and its administrative officer shall be the president of the university.  The commission may appoint necessary staff members in accordance with applicable policies and procedures of the university. [L 2006, c 75, pt of §2]



§304A-3152 - Commission's powers and authority.

[§304A-3152]  Commission's powers and authority.  (a)  The commission may cooperate with the federal government to qualify the State to receive funds made available under the Higher Education Act of 1965, Public Law 89-329, as amended from time to time, and in addition may serve as the state agency for the receipt of federal funds when federal legislation dealing with higher education or post-secondary education requires, as a condition of state receipt of such funds, the designation of a state agency that is broadly representative of the general public and of post-secondary education in the State and when agencies other than the commission created by this subpart may not qualify.  The commission shall adopt appropriate rules not inconsistent with this subpart as may be required to administer this subpart.  The rules shall be adopted in accordance with chapter 91.

(b)  No funds appropriated by the legislature may be used to aid a person attending an institution not owned or exclusively controlled by the State or a department of the State or to pay for any staff work distributing federal or private funds to students attending such schools.  The maximum amount of any grant awarded under the Hawaii state incentive grant program shall be equal to the maximum allowed by federal law. [L 2006, c 75, pt of §2]



§304A-3153 - Procedures for complaints concerning institutions of higher education.

[§304A-3153]  Procedures for complaints concerning institutions of higher education.  In consultation with institutions of higher education in the State, the commission is authorized to establish and administer procedures for receiving and responding to complaints from students, faculty, staff, and others concerning institutions of higher education in the State. [L 2006, c 75, pt of §2]



§304A-3154 - Cooperation with other state agencies.

[§304A-3154]  Cooperation with other state agencies.  The commission may be assisted by other state agencies, including but not limited to the university, the department of education, and the department of commerce and consumer affairs. [L 2006, c 75, pt of §2]



§304A-3201 - Approval of compact.

D.  Western Regional Education Compact

[§304A-3201]  Approval of compact.  The Western Regional Education Compact, recommended by the Western Governors' Conference on November 10, 1950, for adoption by the states of Arizona, California, Colorado, Idaho, Montana, Nevada, New Mexico, Oregon, Utah, Washington, Wyoming, the then Territory of Alaska and the Territory of Hawaii, is hereby certified and approved and the adherence of the State of Hawaii to this compact is hereby declared by the legislature of the State of Hawaii. [L 2006, c 75, pt of §2]

Note

The recodification of this Compact to this chapter is not the "appropriate legislation" or "requisite legislative action" to initiate a withdrawal by this State from the Compact.  L 2006, c 75, §21.



§304A-3202 - Terms and provisions of compact.

[§304A-3202]  Terms and provisions of compact.  The terms and provisions of the Compact referred to in section [304A-3201] are as follows:

WESTERN REGIONAL EDUCATION COMPACT

The contracting states do hereby agree as follows:

ARTICLE I

WHEREAS, the future of this Nation and of the Western States is dependent upon the quality of the education of its youth; and

WHEREAS, many of the Western States individually do not have sufficient numbers of potential students to warrant the establishment and maintenance within their borders of adequate facilities in all of the essential fields of technical, professional, and graduate training, nor do all the states have the financial ability to furnish within their borders institutions capable of providing acceptable standards of training in all of the fields mentioned above; and

WHEREAS, it is believed that the Western States, or groups of such states within the Region, cooperatively can provide acceptable and efficient educational facilities to meet the needs of the Region and of the students thereof;

Now, therefore, the states of Alaska, Arizona, California, Colorado, Idaho, Montana, Nevada, New Mexico, Oregon, Utah, Washington, and Wyoming, and the Territory do hereby covenant and agree as follows:

ARTICLE II

Each of the compacting states and the Territory of Hawaii pledges to each of the other compacting states and territory faithful cooperation in carrying out all the purposes of this compact.

ARTICLE III

The compacting states and territory hereby create the Western Interstate Commission for Higher Education, hereinafter called the commission.  Said commission shall be a body corporate of each compacting state and territory and an agency thereof.  The commission shall have all the powers and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states and territories.

ARTICLE IV

The commission shall consist of three resident members from each compacting state or territory.  At all times one commissioner from each compacting state or territory shall be an educator engaged in the field of higher education in the state or territory from which he is appointed.

The commissioners from each state and territory shall be appointed by the governor thereof as provided by law in such state or territory.  Any commissioner may be removed or suspended from office as provided by the law of the state or territory from which he shall have been appointed.

The terms of each commissioner shall be four years: Provided, however, that the first three commissioners shall be appointed as follows: one for two years, one for three years, and one for four years.  Each commissioner shall hold office until his successor shall be appointed and qualified.  If any office becomes vacant for any reason, the governor shall appoint a commissioner to fill the office for the remainder of the unexpired term.

ARTICLE V

Any business transacted at any meeting of the commission must be by affirmative vote of a majority of the whole number of compacting states and the Territory of Hawaii.

One or more commissioners from a majority of the compacting states and territory shall constitute a quorum for the transaction of business.

Each compacting state and territory represented at any meeting of the commission is entitled to one vote.

ARTICLE VI

The commission shall elect from its number a chairman and a vice chairman, and may appoint and at its pleasure dismiss or remove, such officers, agents, and employees as may be required to carry out the purpose of this compact; and shall fix and determine their duties, qualifications and compensation, having due regard for the importance of the responsibilities involved.

The commissioners shall serve without compensation, but shall be reimbursed for their actual and necessary expenses from the funds of the commission.

ARTICLE VII

The commission shall adopt a seal and bylaws and shall adopt and promulgate rules and regulations for its management and control.

The commission may elect such committees as it deems necessary for the carrying out of its functions.

The commission shall establish and maintain an office within one of the compacting states for the transaction of its business and may meet at any time, but in any event must meet at least once a year.  The chairman may call such additional meetings and upon the request of a majority of the commissioners of three or more compacting states or the Territory of Hawaii shall call additional meetings.

The commission shall submit a budget to the Governor of each compacting state and territory at such time and for such period as may be required.

The commission shall, after negotiations with interested institutions, determine the cost of providing the facilities for graduate and professional education for use in its contractual agreements throughout the Region.

On or before the fifteenth day of January of each year, the commission shall submit to the Governors and Legislatures of the compacting states and territory a report of its activities for the preceding calendar year.

The commission shall keep accurate books of account, showing in full its receipts and disbursements, and said books of account shall be open at any reasonable time for inspection by the Governor of any compacting state or territory or the governor's designated representative.  The commission shall not be subject to the audit and accounting procedure of any of the compacting states or territory.  The commission shall provide for an independent annual audit.

ARTICLE VIII

It shall be the duty of the commission to enter into such contractual agreements with any institution in the region offering graduate or professional education and with any of the compacting states or territory as may be required in the judgment of the commission to provide adequate services and facilities of graduate and professional education for the citizens of the respective compacting states or territories.  The commission shall first endeavor to provide adequate services and facilities in the fields of dentistry, medicine, public health and veterinary medicine, and may undertake similar activities in other professional and graduate fields.

For this purpose the commission may enter into contractual agreements.

(a)  With the governing authority of any educational institution in the region, or with any compacting state or territory, to provide such graduate or professional educational services upon terms and conditions to be agreed upon between contracting parties, and

(b)  With the governing authority of any educational institution in the region or with any compacting state or territory to assist in the placement of graduate or professional students in educational institutions in the region providing the desired services and facilities, upon such terms and conditions as the commission may prescribe.

It shall be the duty of the commission to undertake studies of needs for professional and graduate educational facilities in the region, the resources for meeting such needs, and the long-range effects of the compact on higher education; and from time to time to prepare comprehensive reports on such research for presentation to the Western Governors' Conference and to the legislatures of the compacting states and territory.  In conducting such studies, the commission may confer with any national or regional planning body which may be established.  The commission shall draft and recommend to the governors of the various compacting states and territory, uniform legislation dealing with problems of higher education in the region.

For the purposes of this compact the word "region" shall be construed to mean the geographical limits of the several compacting states and the Territory of Hawaii.

ARTICLE IX

The operating costs of the commission shall be apportioned equally among the compacting states and the Territory of Hawaii.

ARTICLE X

This compact shall become operative and binding immediately as to those states and territories adopting it whenever five or more of the states of Alaska, Arizona, California, Colorado, Idaho, Montana, Nevada, New Mexico, Oregon, Utah, Washington, Wyoming and the Territory of Hawaii have duly adopted it prior to July 1, 1953.  This compact shall become effective as to any additional states or territories adopting thereafter at the time of such adoption.

ARTICLE XI

This compact may be terminated at any time by consent of a majority of the compacting states and territory.  Consent shall be manifested by passage and signature in the usual manner of legislation expressing such consent by the legislature and governor of such terminating state.  Any state or territory may at any time withdraw from this compact by means of appropriate legislation to that end.  Such withdrawal shall not become effective until two years after written notice thereof by the governor of the withdrawing state or territory accompanied by a certified copy of the requisite legislative action is received by the commission.  Such withdrawal shall not relieve the withdrawing state or territory from its obligations hereunder accruing prior to the effective date of withdrawal.  The withdrawing state or territory may rescind its action of withdrawal at any time within the two-year period.  Thereafter, the withdrawing state or territory may be reinstated by application to and the approval by a majority vote of the commission.

ARTICLE XII

If any compacting state or territory shall at any time default in the performance of any of its obligations assumed or imposed in accordance with the provisions of this compact, all rights, privileges and benefits conferred by this compact or agreements hereunder shall be suspended from the effective date of such default as fixed by the commission.

Unless such default shall be remedied within a period of two years following the effective date of such default, this compact may be terminated with respect to such defaulting state or territory by affirmative vote of three-fourths of the other member states or territories.

Any such defaulting state may be reinstated by:  (a) performing all acts and obligations upon which it has heretofore defaulted, and (b) application to and the approval by a majority vote of the commission. [L 2006, c 75, pt of §2]



§304A-3203 - Execution.

[§304A-3203]  Execution.  The governor shall execute the compact on behalf of this State and perform any other acts that may be deemed requisite to its formal ratification and promulgation. [L 2006, c 75, pt of §2]



§304A-3204 - State commissioners.

[§304A-3204]  State commissioners.  (a)  The governor, with the advice and consent of the senate, shall appoint the members of the commission for this State of the Western Interstate Commission for Higher Education that is created under the provisions of Article III of the Western Regional Education Compact.  The positions of commissioners shall be placed within the University of Hawaii for administrative purposes.

(b)  The qualifications and terms of office of the members of the commission for this State shall conform with Article IV of the compact.

(c)  The commissioners shall serve without compensation, but they shall be reimbursed for their actual and necessary expenses by the Western Interstate Commission for Higher Education.

(d)  The commissioners for this State, with the help of an advisory committee selected by them, shall certify those students from the State of Hawaii who may receive special assistance in their professional education from the State, under contracts provided for in the Western Regional Education Compact. [L 2006, c 75, pt of §2]



§304A-3205 - Expenditures; reports.

[§304A-3205]  Expenditures; reports.  Expenditures by the commission, including the amounts fixed annually as the equal contribution of each member to the compact, shall be made upon warrants issued by the state comptroller based upon vouchers approved by any one of the commissioners.  A report of the activities and expenses of the commissioners and a proposed program for the State's continuing participation in the activities of the Western Interstate Commission for Higher Education, including a budget request, shall be submitted by the commissioners to the legislature for each regular legislative session. [L 2006, c 75, pt of §2]



§304A-3206 - Placement of students.

[§304A-3206]  Placement of students.  The Western Interstate Commission for Higher Education is authorized to act on behalf of this State in making arrangements for the placement of students in institutions and programs of higher learning outside the states which are parties to the compact establishing the commission.  For that purpose, the commission may negotiate and enter into arrangements and contracts with this State or any appropriate agency thereof, with public and private educational institutions and agencies, and with states and other governmental entities.  Such arrangements and contracts may provide for:

(1)  The obtaining of one or more places for students on either a special or continuing basis;

(2)  The payment of partial or full tuition and other charges; and

(3)  The furnishing of reciprocal, compensating, or other advantages and benefits in support of the educational program involved. [L 2006, c 75, pt of §2]



§304A-3207 - Payment of costs.

[§304A-3207]  Payment of costs.  The authority conferred by section [304A-3206] shall be exercised only pursuant to written agreement between the commission and an agency of the State having responsibility for or duties with respect to programs for assisting residents of the State to obtain higher education.  Any such agreement shall include provisions for the payment of tuition and any other costs, and no such agreement shall be made that commits the State or any agency or officer thereof to any obligation for which funds have not been appropriated or otherwise made available in accordance with law. [L 2006, c 75, pt of §2]



§304A-3208 - Obligations under compact not impaired.

[§304A-3208]  Obligations under compact not impaired.  Nothing contained in sections [304A-3206] and [304A-3207] shall be construed to alter any of the obligations or restrict or impair any of the rights that the State may have under the compact establishing the commission. [L 2006, c 75, pt of §2]



§304A-3251 - Center established.

E.  Hawaii Research Center for Futures Study

[§304A-3251]  Center established.  There is hereby established a Hawaii research center for futures study.  The center is assigned to the university for administrative purposes. [L 2006, c 75, pt of §2]



§304A-3252 - Duties of the center.

[§304A-3252]  Duties of the center.  The center shall:

(1)  Serve as a research arm of the workforce development council and such other public agencies as may properly require its services and assistance in locating research experts for particular studies and in working out the dimensions and contractual arrangements for such studies, the costs and final decisions of which shall be the responsibility of the requesting agencies;

(2)  Encourage and promote invention and experimentation in futures study, planning, and design;

(3)  Maintain an inventory of studies, research, and other information, including groups or persons concerned with futures study, planning, and design applicable to the State; and

(4)  Engage in the development and acquisition of models, techniques, and other tools, and capability for the effective monitoring, measuring, and forecasting of crucial aspects of Hawaii's socio-economic-environmental system over the immediate, intermediate, and long-range future, including the design of systems to assist and stabilize the State's construction industry. [L 2006, c 75, pt of §2]



§304A-3253 - Director; duties.

[§304A-3253]  Director; duties.  The center shall be headed by a director, who need not be full-time, depending upon the extent of the requests for research assistance and for carrying out the other specified functions of the center.  The director shall not be subject to chapter 76.

The director shall:

(1)  Administer funds allocated for the center;

(2)  Be authorized to accept, disburse, and allocate funds that become available from other governmental and private sources; and

(3)  Submit an annual report of the center's operations, including recommendations, to the governor and legislature prior to January 1 of each year. [L 2006, c 75, pt of §2]



§304A-3301 - Definitions.

F.  Nursing Scholars Program

[§304A-3301]  Definitions.  As used in this subpart, unless the context otherwise requires:

"Approved course of study" means a course of study that leads to enrollment in a graduate nursing program approved by the state board of nursing or a course of study in a graduate nursing program approved by the state board of nursing.

"Approved educational institution" means a public post-secondary educational institution located in this State that has been accredited by a nationally recognized accrediting agency that is listed by the United States Secretary of Education.

"Program" means the nursing scholars program.

"Student" means any individual domiciled in this State who attends or is about to attend a post-secondary educational institution located in this State leading to a master's or doctoral degree in nursing and who intends to teach in a nursing program in Hawaii designed to prepare students for licensure as registered nurses.

"Work requirement" means teaching at a school of nursing located in Hawaii after receiving a master's degree or doctoral degree in nursing. [L 2006, c 75, pt of §2]



§304A-3302 - Nursing scholars program; establishment, administration.

[§304A-3302]  Nursing scholars program; establishment, administration.  (a)  There is established a program to be known as the nursing scholars program to be placed administratively within the University of Hawaii.

(b)  The University of Hawaii may provide scholarship grants under the scholarship program to an eligible student who is a resident in this State upon confirmation from an approved educational institution that the student has been accepted for enrollment in an approved graduate course of study.  Awarding preference shall be given to Hawaii residents.  Scholarship grants shall only be for the amounts set forth in section [304A-3303(a)] and shall only be used for tuition, books, laboratory fees, and any other required educational fees and costs.

(c)  The University of Hawaii shall establish lists of approved graduate courses of study for the various types of approved educational institutions falling within the program.

(d)  To receive a scholarship grant under this chapter, a student shall:

(1)  Have graduated from a recognized nursing program with a bachelor of science in nursing;

(2)  Maintain domicile in Hawaii during the term of the scholarship grants;

(3)  Comply with any conditions placed on the scholarship grant by the University of Hawaii;

(4)  Maintain a grade point average of 3.0 or higher, on a scale of 4.0 or its equivalent; and

(5)  Enter into a written agreement with the University of Hawaii to:

(A)  Satisfy all degree requirements and other requirements under this program;

(B)  Commence nursing instruction in this State within one year after completion of an approved graduate degree in nursing for a period of one year for each academic year the student received a master's or doctoral degree, for a period of one year for each academic year the student receives a scholarship grant under this program, unless the University of Hawaii determines that there are extenuating circumstances; and

(C)  Reimburse the State for all amounts received under this program and interest thereon, as determined by the University of Hawaii, if the student fails to comply with this subsection.

(e)  A student applying for the scholarship shall apply to the University of Hawaii and include all information and documentation required by the University of Hawaii.  The application shall include a verified statement of grade point average from the appropriate approved educational institution.

(f)  The teaching requirement under subsection (d)(5)(B) shall begin after the receipt of the master's or doctoral degree.  If a student terminates enrollment in the approved educational institution during the academic year or prior to completion of the approved graduate course of study and is eligible to have all or a portion of the tuition payments refunded under the refund policies of the institution, the approved educational institution shall notify the University of Hawaii in writing and shall return all unused portions of the scholarship grant.  Returned amounts shall be used to fund other scholarship grants under this program.

(g)  A scholarship grant under this program is only transferable to another approved educational institution if approved by the University of Hawaii.

(h)  Scholarship grants awarded under the program shall be limited to funds appropriated for the purpose of awarding grants or funds otherwise matched by external entities.  First priority for scholarship grant awards shall be given to renewal applicants. [L 2006, c 75, pt of §2]



§304A-3303 - Scholarships; nursing degree programs.

[§304A-3303]  Scholarships; nursing degree programs.  (a)  The University of Hawaii shall award a scholarship grant in an amount up to $10,000 per academic year to a student enrolled full-time in an approved educational institution pursuing a graduate degree in nursing through an approved course of study.

(b)  The grant shall be for a maximum of three academic years if the student is enrolled in a master's degree program, or a maximum of four academic years if the student is enrolled in a doctoral program.  To qualify for renewals beyond three years, the student shall comply with the requirements of section [304A-3302(d)], and the University of Hawaii shall determine that the student is making satisfactory progress toward completing a master's or doctoral degree. [L 2006, c 75, pt of §2]



§304A-3304 - Program administration.

[§304A-3304]  Program administration.  (a)  The University of Hawaii shall monitor and verify a student's fulfillment of all requirements for a scholarship grant under this program.

(b)  The University of Hawaii may enter into a contract with a private or public entity to administer the program.

(c)  The University of Hawaii shall enforce repayment of all scholarship grants if a student does not comply with the requirements of the scholarship grant.  Enforcement shall include the use of all lawful collection procedures, including private collection agencies.

(d)  Scholarship grants received by a student under the program shall not be considered taxable income under chapter 235.

(e)  Scholarship grants received by a student under the program shall not be considered financial assistance or appropriations to the approved educational institution.

(f)  Any person who knowingly or intentionally procures, obtains, or aids another to procure or obtain a scholarship grant under the program through fraudulent means shall be disqualified from participation in the program and shall be liable to the University of Hawaii for an amount equal to three times the amount obtained. [L 2006, c 75, pt of §2]



§304A-3305 - Annual report.

[§304A-3305]  Annual report.  The University of Hawaii shall publish a report by September 1, 2006, and every year thereafter.  The report shall include information regarding the operation of the program, including:

(1)  The total number of students receiving nursing scholarship grants;

(2)  The total amount of scholarship grants awarded;

(3)  The number of full-time and part-time graduate students receiving scholarship grants, reported according to institution of enrollment;

(4)  The amount of scholarship grants awarded to graduate students, reported according to institution of enrollment; and

(5)  The total number of graduate students who withdraw from the program.

(b)  The annual report shall be submitted to the governor and the legislature no later than twenty days prior to the convening of each regular session. [L 2006, c 75, pt of §2]






CHAPTER 304D - CENTER FOR NURSING

CHAPTER 304D

CENTER FOR NURSING

REPEALED.  L 2006, c 75, §16.

Cross References

For present provisions, see §§304A-1404 to 1407 and 304A-2163.



HRS0304E

Chapter 304E

NURSING SCHOLARS PROGRAM

REPEALED.  L 2006, c 75, §16.

Cross References

For present provisions, see §§304A-3301 to 3305.



CHAPTER 305 - COMMUNITY COLLEGES

CHAPTER 305

COMMUNITY COLLEGES

REPEALED.  L 2006, c 75, §16.

Cross References

For present provisions, see §§304A-1101, 1102, 2162, and 2273.



CHAPTER 305A - CAREER AND TECHNICAL EDUCATION UNDER FEDERAL AID

CHAPTER 305A

CAREER AND TECHNICAL EDUCATION UNDER

FEDERAL AID

REPEALED.  L 2006, c 75, §16.

Cross References

For present provisions, see §§304A-301 to 303 and 304A-2403.



CHAPTER 305E - COLLEGE-CREDIT EQUIVALENCY PROGRAM

CHAPTER 305E

COLLEGE-CREDIT EQUIVALENCY PROGRAM

REPEALED.  L 2006, c 75, §16.

Cross References

For present provision, see §304A-802.



CHAPTER 305H - STATE POST-SECONDARY EDUCATION COMMISSION

CHAPTER 305H

STATE POST-SECONDARY EDUCATION COMMISSION

REPEALED.  L 2006, c 75, §16.

Cross References

For present provisions, see §§304A-3151 to 3154.



CHAPTER 306 - UNIVERSITY PROJECTS

CHAPTER 306

UNIVERSITY PROJECTS

REPEALED.  L 2006, c 75, §16.

Cross References

For present provisions, see §§304A-2167.5 and 304A-2671 to 2689.



CHAPTER 307 - RESEARCH CORPORATION OF THE UNIVERSITY OF HAWAII

CHAPTER 307

RESEARCH CORPORATION OF THE

UNIVERSITY OF HAWAII

REPEALED.  L 2006, c 75, §16.

Cross References

For present provisions, see §§304A-3001 to 3011.



CHAPTER 308 - UNIVERSITY PARKING

CHAPTER 308

UNIVERSITY PARKING

REPEALED.  L 2006, c 75, §16.

Cross References

For present provisions, see §§304A-2275 and 304A-2601 to 2603.



CHAPTER 309 - STUDENT LOAN FUNDS

§309-1 - Participation in United Student Aid Funds, Inc.

§309-1  Participation in United Student Aid Funds, Inc. or other similar public or private nonprofit corporations.  The department of budget and finance is hereby authorized to enter into a contract with the United Student Aid Funds, Inc., or such other public or private nonprofit corporations as may be designated by or established pursuant to Public Law 89-329, Public Law 89-287 or similar federal laws, relating to loans to students.  Such contract may be amended or revised by the department to assure the full utilization of benefits provided by Public Law 89-329 and Public Law 89-287 and similar federal laws. [L 1963, c 90, pt of §1 and c 114, §1; Supp, §44B-1; am L 1966, c 16, pt of §2; HRS §309-1; am L 1968, c 49, pt of §2]

Cross References

Loans for university and community college students, see §§304A-601 to 604 and 304A-2160.



§309-1.5 - Authorization of corporation to acquire educational loan notes.

§309-1.5  Authorization of corporation to acquire educational loan notes.  The governor is authorized to request the organization of a private not-for-profit corporation to be affiliated with United Student Aid Funds, Inc., which corporation shall be established and operated exclusively for the purpose of acquiring student loan notes under the federal Higher Education Act of 1965, as amended.  The governor is authorized to request that United Student Aid Funds organize a single private not-for-profit corporation known as the Secondary Market Services Corp.--Hawaii to be established and operated exclusively for the purpose of acquiring student loan notes under the federal Higher Education Act of 1965, as amended.  The corporation:

(1)  Shall be a not-for-profit corporation organized under the laws of the State and authorized to do business within the State and shall be the only not-for-profit corporation organized within the State requested to conduct a program of acquiring student loan notes;

(2)  Shall be required by its articles of incorporation and bylaws to devote any income (after payment of expenses, debt service, and the creation of reserves for the same) to the purchase of additional student loan notes or to pay over any income to the United States; and

(3)  Is authorized to issue obligations pursuant to section 103 of the Internal Revenue Code of 1986, as amended.  Those obligations shall be payable solely from the revenues and assets of the corporation pledged thereto and shall not constitute a general, limited, or moral obligation of the State, or any department, agency, or political subdivision thereof under any constitutional, statutory, or other provision.  Neither the full faith and credit of the State nor that of any department, agency, or political subdivision thereof shall be pledged to the payment of the principal of, or interest on, those obligations and those obligations shall so state on their face.  Bonds, notes, and other obligations of the corporation are declared to be issued for a public purpose and to be public instrumentalities and, together with the income therefrom, shall be exempt from all state, county, and municipal taxation, except inheritance, transfer, and estate taxes. [L 1984, c 144, §2; am L 1992, c 89, §1; am L 1995, c 59, §1; am L 2001, c 56, §1]



§309-2 - Eligibility.

§309-2  Eligibility.  All students meeting the requirements of and attending institutions meeting the accreditation standards of Public Law 89-329 and Public Law 89-287 or similar federal laws shall be eligible for loans guaranteed under this program. [L 1963, c 90, pt of §1; am L 1965, c 141, §1; Supp, §44B-2; am L 1966, c 16, pt of §2; HRS §309-2; am L 1968, c 49, pt of §2]



§309-3 - Capacity of minors.

§309-3  Capacity of minors.  Any student otherwise qualifying for a loan under the provisions of this chapter shall not be disqualified by reasons of the student's being under the age of eighteen years, and for the purpose of applying for, receiving and repaying such loan, any such person shall be deemed to have full legal capacity to act and shall have all rights, powers, privileges, and obligations of an adult, with respect thereto. [L 1963, c 90, pt of §1; Supp, §44B-3; am L 1966, c 16, pt of §2; HRS §309-3; am L 1968, c 49, pt of §2; am L 1972, c 2, §9; gen ch 1985]



§309-4 - Rules and regulations.

§309-4  Rules and regulations.  The department of budget and finance is authorized to establish rules and regulations relating to the participation of eligible institutions as defined in Public Law 89-329 and Public Law 89-287 or similar federal laws, allocation of available loan funds among the several participating eligible institutions, definition of necessary terms, and other matters relating to the program. [L 1966, c 16, pt of §2; HRS §309-4; am L 1968, c 49, pt of §2]

Cross References

Rulemaking, see chapter 91.






CHAPTER 310 - WESTERN REGIONAL EDUCATION COMPACT

CHAPTER 310

WESTERN REGIONAL EDUCATION COMPACT

REPEALED.  L 2006, c 75, §16.

Cross References

For present provisions, see §§304A-3201 to 3208.



CHAPTER 311 - COMPACT FOR EDUCATION

§311-1 - Terms and provisions of compact.

§311-1  Terms and provisions of compact.  The Compact for Education is hereby entered into and enacted into law with all jurisdictions legally joining therein, in the form substantially as follows:

PREAMBLE

WHEREAS, the proper education of all citizens is one of the most important responsibilities of the States to preserve a free and open society in the United States; and,

WHEREAS, the increasing demands of our whole national life for improving and expanding educational services require a broad exchange of research data and information concerning the problems and practices of education; and,

WHEREAS, there is a vital need for strengthening the voices of the States in the formulation of alternative nationwide educational policies.

THE STATES AFFIRM the need for close and continuing consultation among our several States on all matters of education, and do hereby establish this Compact for Education.

COMPACT FOR EDUCATION

ARTICLE I.  PURPOSE AND POLICY.

A.  It is the purpose of this compact to:

1.  Establish and maintain close cooperation and understanding among executive, legislative, professional, educational, and lay leadership on a nationwide basis at the state and local levels.

2.  Provide a forum for the discussion, development, crystallization, and recommendation of public policy alternatives in the field of education.

3.  Provide a clearing house of information on matters relating to educational problems and how they are being met in different places throughout the Nation, so that the executive and legislative branches of state government and of local communities may have ready access to the experience and record of the entire country, and so that both lay and professional groups in the field of education may have additional avenues for the sharing of experience and the interchange of ideas in the formation of public policy in education.

4.  Facilitate the improvement of state and local educational systems so that all of them will be able to meet adequate and desirable goals in a society which requires continuous qualitative and quantitative advance in educational opportunities, methods, and facilities.

B.  It is the policy of this compact to encourage and promote local and state initiative in the development, maintenance, improvement, and administration of educational systems and institutions in a manner which will accord with the needs and advantages of diversity among localities and states.

C.  The party states recognize that each of them has an interest in the quality and quantity of education furnished in each of the other states, as well as in the excellence of its own educational systems and institutions, because of the highly mobile character of individuals within the Nation, and because the products and services contributing to the health, welfare, and economic advancement of each state are supplied in significant part by persons educated in other states.

ARTICLE II.  STATE DEFINED.

As used in this Compact, "state" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

ARTICLE III.  THE COMMISSION.

A.  The Education Commission of the States, hereinafter called "the commission", is hereby established.  The commission shall consist of seven members representing each party state.  One of such members shall be the governor; two shall be members of the state legislature selected by its respective houses and serving in such manner as the legislature may determine; and four shall be appointed by and serve at the pleasure of the governor, unless the laws of the state otherwise provide.  If the laws of a state prevent legislators from serving on the commission, six members shall be appointed by and serve at the pleasure of the governor, unless the laws of the state otherwise provide.  In addition to any other principles or requirements which a state may establish for the appointment and service of its members of the commission, the guiding principle for the composition of the membership on the commission from each party state shall be that the members representing such state shall, by virtue of their training, experience, knowledge, or affiliations be in a position collectively to reflect broadly the interests of the state government, higher education, the state education system, local education, lay and professional, public and nonpublic educational leadership.  Of those appointees, one shall be the head of a state agency or institution, designated by the governor, having responsibility for one or more programs of public education.  In addition to the members of the commission representing the party states, there may be not to exceed ten non-voting commissioners selected by the steering committee for terms of one year.  Such commissioners shall represent leading national organizations of professional educators or persons concerned with educational administration.

B.  The members of the commission shall be entitled to one vote each on the commission.  No action of the commission shall be binding unless taken at a meeting at which a majority of the total number of votes on the commission are cast in favor thereof.  Action of the commission shall be only at a meeting at which a majority of the commissioners are present.  The commission shall meet at least once a year.  In its bylaws, and subject to such directions and limitations as may be contained therein, the commission may delegate the exercise of any of its powers to the steering committee or the executive director, except for the power to approve budgets or requests for appropriations, the power to make policy recommendations pursuant to Article IV and adoption of the annual report pursuant to Article III(j).

C.  The commission shall have a seal.

D.  The commission shall elect annually, from among its members, a chairman, who shall be a governor, a vice-chairman and a treasurer.  The commission shall provide for the appointment of an executive director.  Such executive director shall serve at the pleasure of the commission, and together with the treasurer and such other personnel as the commission may deem appropriate shall be bonded in such amount as the commission shall determine.  The executive director shall be secretary.

E.  Irrespective of the civil service, personnel, or other merit system laws of any of the party States, the executive director subject to the approval of the steering committee shall appoint, remove, or discharge such personnel as may be necessary for the performance of the functions of the commission, and shall fix the duties and compensation of such personnel.  The commission in its bylaws shall provide for the personnel policies and programs of the commission.

F.  The commission may borrow, accept, or contract for the services of personnel from any party jurisdiction, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two or more of the party jurisdictions or their subdivisions.

G.  The commission may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association, foundation, or corporation, and may receive, utilize and dispose of the same.  Any donation or grant accepted by the commission pursuant to this paragraph or services borrowed pursuant to paragraph F of this Article shall be reported in the annual report of the commission.  Such report shall include the nature, amount, and conditions, if any, of the donation, grant, or services borrowed, and the identity of the donor or lender.

H.  The commission may establish and maintain such facilities as may be necessary for the transacting of its business.  The commission may acquire, hold, and convey real and personal property and any interest therein.

I.  The commission shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws.  The commission shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

J.  The commission annually shall make to the governor and legislature of each party state a report covering the activities of the commission for the preceding year.  The commission may make such additional reports as it may deem desirable.

ARTICLE IV.  POWERS.

In addition to authority conferred on the commission by other provisions of the compact, the commission shall have authority to:

1.  Collect, correlate, analyze, and interpret information and data concerning educational needs and resources.

2.  Encourage and foster research in all aspects of education, but with special reference to the desirable scope of instruction, organization, administration, and instructional methods and standards employed or suitable for employment in public educational systems.

3.  Develop proposals for adequate financing of education as a whole and at each of its many levels.

4.  Conduct or participate in research of the types referred to in this Article in any instance where the commission finds that such research is necessary for the advancement of the purposes and policies of this compact, utilizing fully the resources of national associations, regional compact organizations for higher education, and other agencies and institutions, both public and private.

5.  Formulate suggested policies and plans for the improvement of public education as a whole, or for any segment thereof, and make recommendations with respect thereto available to the appropriate governmental units, agencies, and public officials.

6.  Do such other things as may be necessary or incidental to the administration of any of its authority or functions pursuant to this compact.

ARTICLE V.  COOPERATION WITH FEDERAL GOVERNMENT.

A.  If the laws of the United States specifically so provide, or if administrative provision is made therefor within the federal government, the United States may be represented on the commission by not to exceed ten representatives.  Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, and may be drawn from any one or more branches of the federal government, but no such representative shall have a vote on the commission.

B.  The commission may provide information and make recommendations to any executive or legislative agency or officer of the federal government concerning the common educational policies of the states, and may advise with any such agencies or officers concerning any matter of mutual interest.

ARTICLE VI.  COMMITTEES.

A.  To assist in the expeditious conduct of its business when the full commission is not meeting, the commission shall elect a steering committee of thirty-two members which, subject to the provisions of this compact and consistent with the policies of the commission, shall be constituted and function as provided in the bylaws of the commission.  One-fourth of the voting membership of the steering committee shall consist of governors, one-fourth shall consist of legislators, and the remainder shall consist of other members of the commission.  A federal representative on the commission may serve with the steering committee, but without vote.  The voting members of the steering committee shall serve for terms of two years, except that members elected to the first steering committee of the commission shall be elected as follows:  sixteen for one year and sixteen for two years.  The chairman, vice-chairman, and treasurer of the commission shall be members of the steering committee and, anything in this paragraph to the contrary notwithstanding, shall serve during their continuance in these offices.  Vacancies in the steering committee shall not affect its authority to act, but the commission at its next regularly ensuing meeting following the occurrence of any vacancy shall fill it for the unexpired term.  No person shall serve more than two terms as a member of the steering committee; provided that service for a partial term of one year or less shall not be counted toward the two term limitation.

B.  The commission may establish advisory and technical committees composed of state, local, and federal officials, and private persons to advise it with respect to any one or more of its functions.  Any advisory or technical committee may, on request of the states concerned, be established to consider any matter of special concern to two or more of the party states.

C.  The commission may establish such additional committees as its bylaws may provide.

ARTICLE VII.  FINANCE.

A.  The commission shall advise the governor or designated officer or officers of each party state of its budget and estimated expenditures for such period as may be required by the laws of that party state.  Each of the commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states.

B.  The total amount of appropriation requests under any budget shall be apportioned among the party states.  In making such apportionment, the commission shall devise and employ a formula which takes equitable account of the populations and per capita income levels of the party states.

C.  The commission shall not pledge the credit of any party states.  The commission may meet any of its obligations in whole or in part with funds available to it pursuant to Article III(G) of this compact, provided that the commission takes specific action setting aside such funds prior to incurring an obligation to be met in whole or in part in such manner.  Except where the commission makes use of funds available to it pursuant to Article III(G) thereof, the commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

D.  The commission shall keep accurate accounts of all receipts and disbursements.  The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established by its bylaws.  However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant, and the report of the audit shall be included in and become part of the annual reports of the commission.

E.  The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the commission.

F.  Nothing contained herein shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the commission.

ARTICLE VIII.  ELIGIBLE PARTIES; ENTRY INTO AND

WITHDRAWAL.

A.  This compact shall have as eligible parties all states, territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.  In respect of any such jurisdiction not having a governor, the term "governor", as used in this compact, shall mean the closest equivalent official of such jurisdiction.

B.  Any state or other eligible jurisdiction may enter into this compact and it shall become binding thereon when it has adopted the same; provided that in order to enter into initial effect, adoption by at least ten eligible party jurisdictions shall be required.

C.  Adoption of the compact may be either by enactment thereof or by adherence thereto by the governor; provided that in the absence of enactment, adherence by the governor shall be sufficient to make his state a party only until December 31, 1967.  During any period when a state is participating in this compact through gubernatorial action, the governor shall appoint those persons who, in addition to himself, shall serve as the members of the commission from his state, and shall provide to the commission an equitable share of the financial support of the commission from any source available to him.

D.  Except for a withdrawal effective on December 31, 1967 in accordance with paragraph C of this Article, any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states.  No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

ARTICLE IX.  CONSTRUCTION AND SEVERABILITY.

This compact shall be liberally construed so as to effectuate the purposes thereof.  The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any state or of the United States, or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby.  If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the state affected as to all severable matters. [L 1966, c 32, §2; am L 1967, c 115, §2; HRS §311-1]



§311-2 - State commissioners.

§311-2  State commissioners.  (a)  Hawaii's representatives to the Education Commission of the States, hereinafter called the "commission", shall consist of seven members.  The governor; two members of the legislature selected by its respective houses and serving in such manner as the legislature may determine; and the head of a state agency or institution, designated by the governor, having one or more programs of public education, shall be ex officio members of the commission.  The other three members shall be appointed by and serve at the pleasure of the governor.

(b)  The selection and terms of the members of the commission shall be governed by the applicable provisions of section 26-34.

(c)  Members of the commission shall serve without pay but shall be entitled to reimbursement for necessary expenses while attending meetings and while in the discharge of duties and responsibilities. [L 1966, c 32, §3; HRS §311-2; am L 1996, c 115, §1]



§311-3 - REPEALED.

§311-3  REPEALED.  L 1996, c 115, §3.



§311-4 - Filing of bylaws.

§311-4  Filing of bylaws.  Pursuant to Article III(I) of the compact, the commission shall file a copy of its bylaws and any amendments thereto with the office of the lieutenant governor, State of Hawaii. [L 1966, c 32, §5; HRS §311-4]



§311-5 - Execution.

§311-5  Execution.  The governor shall execute the compact on behalf of this State, and perform any other acts which may be deemed requisite to its formal adoption. [L 1966, c 32, §6; HRS §311-5]



§311-6 - Expenditures; reports.

§311-6  Expenditures; reports.  Expenditures by commission members shall be made upon warrants issued by the state comptroller based upon vouchers approved by the governor or the governor's duly authorized representative.  A report of the activities and expenses of the commission members and a proposed program for the State's continuing participation in the activities of the compact for education, including a budget request, shall be submitted by the governor to the legislature. [L 1966, c 32, §7; HRS §311-6; gen ch 1985; am L 1996, c 115, §2]






CHAPTER 312 - LIBRARIES

§312-1 - Duties of the board of education.

PART I.  GENERAL PROVISIONS

Note

Part heading added by L 1993, c 327, §2 and amended by L 1993, c 327, §3; L 1996, c 144, §2; L 1999, c 29, §2; L 2001, c 107, §2.

§312-1  Duties of the board of education.  The board of education shall care for, manage, and control all property set apart, donated, loaned to, or in any manner acquired for the use of libraries; receive, care for, expend, and account for any money which may be received for the purpose of erecting buildings for libraries or for any other purposes of the libraries; collect, purchase, receive gifts of, and otherwise acquire all books and other publications proper for libraries, and arrange, classify, and catalogue the same; provide for their safekeeping; expend moneys appropriated by the legislature and otherwise acquired for the development, use, support, and maintenance of libraries; provide ways and means for placing libraries within reach of all residents throughout the State and particularly of all public and private school children; provide and maintain branch libraries, offices, or places for the distribution of books and periodicals throughout the State; make such contracts as may be necessary to carry into effect the general duties herein imposed; appoint such officers and employees as it deems necessary; and make rules for the management and use of libraries, and for the control of the property under its management. [L 1909, c 83, §2; RL 1925, §417; RL 1935, §801; RL 1945, §1912; RL 1955, §45-2; am L Sp 1959 2d, c 1, §18; HRS §312-1; am L 1981, c 150, §5]



§312-2 - Powers of board; special fund.

§312-2  Powers of board; special fund.  The board of education may:

(1)  Except as provided in section 312-3.9, make  arrangements or contracts as are approved by the governor, with any county, city, association, society, person, or persons, for the purpose of benefiting the libraries and increasing their facilities and use;

(2)  Subject to section 26-12, enter into such arrangement or contract as is approved by the governor, with the Friends of the Library of Hawaii, for the purpose of obtaining the use of the books and property and income of the Friends of the Library of Hawaii;

(3)  Cooperate by exchange and otherwise with libraries now existing or hereafter to be formed;

(4)  Receive, use, manage, or invest moneys or other property, real, personal, or mixed which may be given, bequeathed, devised, or in any manner received from sources other than the legislature or any federal appropriation for any or all purposes of the libraries;

(5)  Deposit with the director of finance in a special fund all moneys donated to the board for library services;

(6)  Unless otherwise provided for by the terms and conditions of the donation, convert, at such time as the board may at its sole discretion determine, any or all donations of property, real, personal, or mixed, into money to be deposited into the special fund; and

(7)  Expend the moneys in the special fund in accordance with the terms and conditions of each donation for the purposes of the libraries.

The board shall be the trustee of the special fund and all moneys therein shall be deemed to have been appropriated to the use and for the purposes of the board in providing library services.  Nothing in this section shall be construed to limit the powers and duties of the board hereinbefore expressed, or to empower the board to obligate the State financially in any sum which shall not have been appropriated by the legislature for the use of the board. [L 1909, c 83, §3; RL 1925, §418; RL 1935, §802; am L 1939, c 127, §1; RL 1945, §1913; am L 1953, c 171, §2; RL 1955, §45-3; am L Sp 1959 2d, c 1, §§14, 18; am L 1963, c 114, §1; HRS §312-2; am L 1981, c 150, §6; am L 1997, c 252, §3]



§312-2.1 - Appointment of state librarian; duties; salary.

§312-2.1  Appointment of state librarian; duties; salary.  (a)  The state librarian shall be appointed by the board of education, without regard to chapter 76, shall be under the direction of the board, shall be responsible for the operation, planning, programming, and budgeting of all community/school and public libraries within the State, and may be removed by a majority vote of its members.  The state librarian may be appointed:

(1)  Without regard to the state residency provisions of section 78-1(b); and

(2)  For a term of up to four years.

(b)  The salary of the state librarian shall be set by the board of education at a rate no greater than $120,000 a year. [L 1969, c 127, §27; am L 1975, c 58, §16; am L 1979, c 59, §1; am L 1981, c 150, §7; am L 1982, c 129, §10; am L 1983, c 115, §1; am L 1986, c 128, §9; am L 1987, c 56, §1; am L 1989, c 329, §7; am L 1999, c 75, §1; am L 2000, c 253, §150; am L 2001, c 117, §1]



§312-2.2 - Special assistant to the state librarian; appointment and duties; secretary.

[§312-2.2]  Special assistant to the state librarian; appointment and duties; secretary.  The state librarian shall appoint a special assistant to the state librarian who shall serve at the pleasure of the state librarian and shall generally assist the state librarian, as the state librarian may require, in the initiation, direction, or monitoring of administrative or managerial special projects, studies, investigations, and any other assignments that the state librarian determines to be necessary.  In addition, the special assistant shall, as the state librarian may direct, serve as the state librarian's representative to, and monitor and apprise the state librarian of the activities of the various national, regional, state, and local organizations and committees in which the state librarian has membership, participation, or interest.  The special assistant to the state librarian shall be appointed without regard to chapter 76, and shall hold no other public or private office or employment.  Section 26-53 shall not be applicable to the special assistant to the state librarian.  The state librarian may also appoint, without regard to chapter 76, one secretary for the special assistant to the state librarian.  The secretary for the special assistant to the state librarian shall serve at the pleasure of the state librarian. [L 1989, c 134, §1; am L 2000, c 253, §150]



§312-3 - Exchange of librarians.

§312-3  Exchange of librarians.  The board of education may contract for the exchange of librarians with librarians of any state, country, or territory in accordance with this section, except as otherwise provided in section 78-27.  Local librarians so exchanged shall be paid their regular salaries out of the funds appropriated for personal services in the library budget for the library concerned.  The qualifications of all librarians from any such state, country, or territory so exchanged shall be equal to those of the local librarians exchanged.  In the selection of local librarians for exchange, preference shall be given to persons born in the State.  The requirements of citizenship shall not apply to any librarian coming to the State from any foreign state, country, or territory under any such contract of exchange.  All librarians so exchanged shall furnish their own transportation to and from the state, country, or territory with which exchanged.

No compensation shall be paid by the State to visiting exchange librarians; provided that in any case where the local exchanged librarian becomes incapacitated or, for any reason, leaves the exchanged position permanently, the library concerned may pay the visiting exchange librarian an amount not to exceed the salary rating of the local exchanged librarian, such an arrangement to continue until the end of the period of exchange or until such time as some satisfactory adjustment has been made. [L 1951, c 190, pt of §1; RL 1955, §45-30; HRS §312-3; am L 1981, c 150, §8; am L 2002, c 148, §34]



§312-3.3 - Reallocation of vacant positions.

[§312-3.3]  Reallocation of vacant positions.  The state librarian shall promote innovative, efficient, and effective management, without regard to the position variance requirements of the department of budget and finance, and may:

(1)  Reallocate existing vacant positions throughout the public library system;

(2)  Directly authorize and implement internal reorganization actions; and

(3)  Create temporary positions as necessary; provided that:

(A)  The expenditures of the public library system shall not exceed its allocated budget;

(B)  The term of each position shall not exceed one year; and

(C)  The state librarian shall report the creation of temporary positions to the department of budget and finance. [L 1996, c 196, §1; am L 1999, c 130, §2; am L 2001, c 108, §2]



§312-3.5 - Detention of books and other public library materials; penalty.

§312-3.5  Detention of books and other public library materials; penalty.  A person who detains a book, newspaper, plate, picture, photograph, engraving, painting, drawing, map, magazine, document, letter, government record, microform, sound recording, audio visual materials in any format, magnetic or other tapes, artifacts, or other documentary (written or printed) materials belonging to any public library or similar institution controlled by the State for one day after the due date of the public library materials, shall be subject to a nominal charge established by the board of education.

A person detaining such books or public library materials thirty days after the due date shall be subject to a charge commensurate with the replacement value of the books or public library materials. [L 1979, c 117, §1; am L 1981, c 150, §9; am L 1983, c 134, §1; am L 1991, c 145, §2]



§312-3.6 - Libraries special fund.

§312-3.6  Libraries special fund.  (a)  There is established in the state treasury a libraries special fund into which shall be deposited all moneys collected pursuant to section 312-3.5, and all moneys designated to be paid to this fund pursuant to section 235-102.5(c).

(b)  The fund shall be administered by the state librarian who shall, unless otherwise directed by the library advisory committee, disburse to each public library, the amount commensurate with the moneys received from the library under section 312-3.5 over the previous fiscal period.  Allocations shall be made in quarterly installments within thirty days of the end of each calendar quarter.

(c)  Moneys allocated from the libraries special fund to the public libraries shall be used to purchase books or other library materials.  Each public library may post on a bulletin board or other appropriate place a list of the purchases made from the special fund in the preceding quarter.

(d)  The state librarian shall submit an annual report on the status of the libraries special fund, to include information regarding:

(1)  Deposits into the fund and the source of these revenues;

(2)  Allocations to each public library, including allocations established for both the fiscal year covered by the annual report and the subsequent fiscal year;

(3)  Descriptions and amounts of expenditures made from the fund;

(4)  Balances remaining on June 30 of each year;

(5)  Financial information regarding receipt sources by individual libraries; and

(6)  Actual expenditure of receipts by individual libraries;

provided that this report shall be submitted to the legislature and to the governor, or the director of finance if so delegated by the governor, no later than twenty days prior to the convening of each regular session of the legislature.

[(e)]  The state librarian may receive privately donated moneys and use such moneys in any of the library system's accounts or funds to support the operations of the library system, including the payment of staff salaries and expenses related to operations of library facilities; provided that the donor is advised that the donated moneys may be used for these purposes. [L 1989, c 129, §3; am L 1993, c 280, §30; am L 1999, c 45, §1; am L 2003, c 193, §§3, 4]

Revision Note

L 2003, c 193, §4 is codified to this section as subsection (e) pursuant to §23G-15.

Cross References

University of Hawaii library special fund, see §304A-2155.



§312-3.7 - Hawaii state library foundation trust fund.

§312-3.7  Hawaii state library foundation trust fund.  (a)  There is established as a separate fund of the Hawaii state library foundation, a Hawaii nonprofit corporation, the Hawaii state library foundation trust fund.  All funds contributed to the trust fund, including income and capital gains earned therefrom, shall be used exclusively for state library programs as defined in the articles, bylaws, resolutions, and other instruments executed on behalf of the Hawaii state library foundation or by the state librarian.  The trust fund may receive any and all types of private contributions, and the income and capital gains earned by the fund; provided that funds or properties donated for library use and patrons' deposits shall be deposited and accounted for in accordance with rules adopted by the comptroller.  The trust fund shall be subject to the following restrictions:

(1)  All funds, and the income and capital gains earned by investment of those funds, shall be expended only for the support of state library programs; and

(2)  Other restrictions imposed by the legislature with respect to the transfer or appropriation of funds.

(b)  Any funds deposited in the trust fund, and any income and capital gains earned therefrom, not used for state library programs, shall be invested in accordance with the provisions of the articles, bylaws, resolutions, or other instruments executed on behalf of the Hawaii state library foundation, and in a manner intended to maximize the rate of return on investment of the fund.

(c)  If the trust fund is terminated or the Hawaii state library foundation is dissolved, all funds, including the income and capital gains earned by the investment of funds, shall be distributed in accordance with the articles and bylaws of the Hawaii state library foundation.

(d)  The Hawaii state library foundation shall require an annual audit of the trust fund, the results of which shall be submitted to the department of education not more than thirty days after receipt by the foundation.  The foundation shall retain for a period of three years, any documents, papers, books, records, and other evidence that is pertinent to the trust fund, and permit inspection or access thereto by the department of education, the state librarian, the department of accounting and general services, state legislators, and the state auditor, or their duly authorized representatives.

(e)  The purpose of this section is to create by statute a private charitable trust fund to financially support state library programs.  The trust fund shall be subject to the terms and conditions provided in this section.  The trust fund shall not be placed in the state treasury and the State shall not administer the fund nor be liable for its operation or solvency.  The fund shall be a private charitable trust fund administered by a private trust company as trustee. [L 1993, c 328, §1; am L 2000, c 4, §2]



§312-3.8 - Hawaii state library foundation and friends of the library of Hawaii concessions; use of public library facilities.

§312-3.8  Hawaii state library foundation and friends of the library of Hawaii concessions; use of public library facilities.  (a)  Notwithstanding any law to the contrary, the Hawaii state public library system, through the state librarian, shall be authorized to issue licenses, revocable permits, concessions, or rights of entry to the Hawaii state library foundation and the friends of the library of Hawaii for the use of public library system facilities and grounds and for such periods of use as deemed appropriate by the state librarian. All such dispositions, including those in excess of fourteen days, need not be approved by the board of land and natural resources; provided that approval by the board of land and natural resources shall be required when such dispositions are for periods in excess of one year.

(b)  Notwithstanding any law to the contrary, all net income or proceeds received by the Hawaii state library foundation and the friends of the library of Hawaii from the operation of any concession, vending machine, or other for-profit business enterprise within, or on the grounds of, any state library facility shall be deposited into the Hawaii state library foundation trust fund or the friends of the library of Hawaii trust fund, as appropriate.  All funds deposited into the trust funds, including income and capital gains earned therefrom, shall be used exclusively for state library programs. [L 1994, c 57, §1; am L 2001, c 106, §1]



§312-3.9 - Selection and acquisition of library books.

[§312-3.9]  Selection and acquisition of library books.  (a)  The board of education shall take all steps possible in any outsourcing contract in effect on July 1, 1997, including the development and implementation of necessary procedures, to ensure formal involvement by the state public service librarians in the selection of books and other library materials.

(b)  Upon termination of any outsourcing contract in effect on July 1, 1997, decisions regarding the selection of books and other resources on behalf of the state library system that require the expenditure of public moneys shall be performed internally by the public service librarians of the state library system.  The state librarian may contract with external sources for the purchase of books and other resources selected by the public service librarians.  The state librarian shall be responsible for books or other resources acquired on behalf of the state library system. [L 1997, c 252, §2]

Revision Note

"July 1, 1997" substituted for "the effective date of this Act".



§312-4 - REPEALED.

§312-4  REPEALED.  L 1993, c 328, §3.



§312-4.5 - Disposition of fines and related income.

[§312-4.5]  Disposition of fines and related income.  Unless otherwise provided by law, income from the operation of libraries that are financially supported by the State shall be deposited with the director of finance to the credit of the general fund; provided that moneys or properties donated for library use and patrons' deposits shall be deposited and accounted for in accordance with rules adopted by the comptroller. [L 1994, c 57, §2]



§312-4.6 - Cost-recovery fees for the administration of Hawaii state public library system.

[§312-4.6]  Cost-recovery fees for the administration of Hawaii state public library system.  (a)  The board of education may charge and add a fee to any amount due in accordance with its duties and powers under section 312-1 for:

(1)  Any cost or expense incurred by the Hawaii state public library system as a result of any action taken to enforce the collection of costs of lost books and any overdue fines and fees charged to that patron after the public library system has mailed written notice demanding payment and advising that continued failure to pay the amount due may result in collection action being taken, including the imposition of cost-recovery fees, not to exceed $10, pursuant to this section.  Any cost-recovery fee charged against the patron for costs, fees, and other charges may include collection agency fees, attorneys' fees, court filing fees, and similar fees incurred by the Hawaii state public library system in connection with the collection action;

(2)  Hawaii public library system sponsored seminars or workshops, including educational materials in various media format; and

(3)  Research and reference materials published on magnetic media, CD-ROM, or other machine-readable form.

(b)  Interest shall not accrue with respect to any fee under this section.

(c)  Notwithstanding any other provisions under this chapter, whenever a patron makes a partial payment of a particular delinquent amount, the amount received by the Hawaii state public library system shall first be credited to the fees charged under this section, in the order the fees were charged.

(d)  The board of education shall prescribe the procedures relating to:

(1)  The charging of fees;

(2)  The waiver of fees;

(3)  The documents, materials, and services for which fees may be charged;

(4)  The amount of the fees that may be assessed and charged to a library patron;

(5)  The accumulated amount of lost library material costs, fines, or fees;

(6)  The period of time that the lost library materials costs, fines, or fees must remain unpaid before they may be referred to a collection agency for collection pursuant to rules adopted under chapter 91; and

(7)  The notification of persons with delinquent accounts of the additional fees to be charged by the collection agency prior to the referral to the collection agency.

(e)  The state librarian may waive any fee imposed by the Hawaii state public library system under chapter 312 in cases of hardship as prescribed by rules adopted under chapter 91.

(f)  Upon its collection, the cost-recovery fee shall be deposited into the libraries special fund established by section 312-3.6 and shall be expended as prescribed by law. [L 1999, c 231, §2]



§312-5 - Annual report to the governor.

§312-5  Annual report to the governor.  Annually during the month of July but as of June 30 preceding, the board of education shall report to the governor the moneys received from all sources and expended for all purposes during the preceding year, and any other matters pertaining to the libraries which it may deem important, or the governor may require. [L 1909, c 83, §5; RL 1925, §420; RL 1935, §803; am L 1937, c 33, §1; RL 1945, §1914; RL 1955, §45-4; am L Sp 1959 2d, c 1, §18; HRS §312-5; am L 1981, c 150, §10]

Cross References

Annual reports, see §93-12.



§312-6 - Bond memorial library.

§312-6  Bond memorial library.  The public library operated and maintained in Kohala, North Kohala, county of Hawaii, formerly under the name of Kohala Public Library shall be designated and known as the "Bond Memorial Library". [L 1921, c 63, §1; RL 1925, §421; RL 1935, §804; RL 1945, §1915; am L 1951, c 190, pt of §1; RL 1955, §45-10; am L Sp 1959 2d, c 1, §18; HRS §312-6]



§312-7 - Job-sharing.

[§312-7]  Job-sharing.  (a)  A job-sharing program is established within the public library system, subject to the requirements of this section.

(b)  The state librarian shall announce the job-sharing program to all full-time employees of the public libraries and shall solicit the voluntary requests of such personnel who may be interested in participating in the job-sharing program.

The state librarian, in consultation with the recognized employee bargaining units, shall formulate and adopt guidelines for the implementation of this section.  Employees who respond to the announcement and others who may request information shall receive a full written description of the terms of the program when the guidelines are finalized and those desiring to participate may apply to participate in the program.  The employees who apply for participation shall obtain the concurrence of their immediate supervisor, other appropriate personnel officers, and the state librarian.  Those who qualify shall then be interviewed by a personnel officer of the public library system.

Upon the selection of a permanent, full-time employee for job-sharing, the state librarian shall convert the position of the employee into two job-sharing positions, one of which shall be filled by the employee, and the other which shall be filled by either another permanent employee or by the hiring of a new hire.

A person hired to fill a job-sharing position shall be recruited according to civil service recruitment procedures and shall possess the minimum requirements of the full-time position which was converted into a job-sharing position under this section.

(c)  Job-sharing is the voluntary sharing of a full-time, permanent employee's position with another employee, with each working one-half of the total number of hours of work required and performing one-half of the work required of the respective full-time position, and with each receiving one-half of the salary to which each is respectively entitled and at least one-half of each employee benefit afforded to full-time employees.

The full-time, permanent employee shall not lose membership in an employee bargaining unit because of participation in this program, any law to the contrary notwithstanding.  Union membership or service fees paid by job-sharers under this section shall be at a level consistent with usual union membership dues or service fees.  The State's contribution to a job-sharer's prepaid health, prepaid dental, and any group life insurance plans shall be the same as for full-time employees, any other provision of the law to the contrary notwithstanding.  Job-sharers shall be covered by chapter 386 and the applicable provisions of chapter 383.  Nothing in this section shall be construed to vest any person with any rights to permanent employment status, whether under civil service or otherwise, which did not exist prior to the participation of the person in the job-sharing program.  No full-time position shall be abolished or reduced to a half-time position except for the purpose of job-sharing.  In a reduction-in-force procedure, consideration of a job-sharer's rights shall be on the same basis as that of a full-time employee.  Nothing in this section shall impair the employment or employment rights or benefits of any employee.

(d)  No job-sharing position committed to a specified period of time under the terms of the contractual agreement shall be converted to full-time status before the termination of the contractual agreement.  A job-sharing vacancy created by the resignation, retirement, or other permanent or temporary severance of employment with the public library system on the part of any person may be filled through increasing the remaining half-time job-sharing person to full-time employment by mutual agreement, or recruitment of another person pursuant to this section.

(e)  Upon the termination of the contractual agreement, all job-sharing positions shall be reconverted to full-time positions, and the employees who held the full-time positions prior to their participation in the job-sharing program under this section shall be entitled to resume their positions without loss of employee rights. [L 1986, c 88, §1]



§312-8 - Literacy and lifelong learning program.

§312-8  Literacy and lifelong learning program.  (a)  In addition to its other duties, the board of education, through the state librarian, shall:

(1)  Provide for the establishment and ongoing operation of a literacy and lifelong learning program for the public libraries in the State;

(2)  Provide coordination and facilitation of the activities of literacy service providers and literacy programs in the public, private, and volunteer sectors; and

(3)  Develop public-private sector literacy partnerships for literacy program support.

(b)  The objectives of the literacy and lifelong learning program shall be to provide programmatic activities that promote intergenerational learning and well-being by improving parents' skills and attitudes toward education; increasing children's learning skills; enhancing parenting skills; and uniting adults and children in positive educational experiences.

(c)  The literacy and lifelong learning program shall not affect existing department of education programs relating to adult education as provided under sections 302A-432 to 302A-435. [L 1993, c 361, pt of §1; am L 1996, c 89, §13; am L 1997, c 310, §1; am L 2001, c 109, §1]



§312-9 , 10 - REPEALED.

§§312-9, 10  REPEALED.  L 2001, c 109, §§2, 3.



§1 - and amended by L 1993, c 327, §3; L 1996, c 144, §2; L 1999, c 29, §2; L 2001, c 107, §2.

[PART II.]  FEE FOR ENHANCED SERVICES PROGRAM

Note

Part designation added by L 1993, c 327, §1 and amended by L 1993, c 327, §3; L 1996, c 144, §2; L 1999, c 29, §2; L 2001, c 107, §2.

[§312-21]  Fee for enhanced services program; established.  (a)  The board of education, through the state librarian, shall:

(1)  Provide for the establishment and ongoing operation of a fee for enhanced service program, which includes but is not limited to the planning, programming, and budgeting of operating, research and development, and capital investment programs; and

(2)  Administer a special fund to be known as the "library fee for enhanced services special fund".

(b)  Notwithstanding sections 312-3.6 and 312-4, all moneys collected through the fee for enhanced services program shall be deposited into the library fee for enhanced services special fund established under section 312-22.

(c)  The state librarian, with the approval of the board of education, shall determine the types and kinds of enhanced services to be included under the fee for enhanced services program; provided that a schedule of fees for these enhanced services shall be adopted in accordance with chapter 91.  Libraries shall not be obligated to offer all of the services specified in the fee for enhanced services program, and each public library shall determine which services it will provide. [L 1993, c 327, pt of §1]

Note

Section 312-4 referred to in text is repealed.



§312-22 - Library fee for enhanced services special fund.

§312-22  Library fee for enhanced services special fund.  (a)  There is established in the state treasury the library fee for enhanced services special fund into which shall be deposited all moneys collected pursuant to section 312-21 and any fee schedules adopted pursuant thereto.

(b)  The special fund shall be administered by the state librarian who, after consultation with the library advisory committee, shall determine the annual amount that each public library shall receive.  Allocations shall be based on the balance in the special fund on the first day of each fiscal year and made in quarterly installments not more than thirty days after the close of each fiscal quarter.

(c)  Moneys allocated from the special fund shall be used by each public library to operate its fee for enhanced services program.  Each library shall post in a conspicuous place a list of expenditures made by the library from the special fund during the preceding fiscal quarter.

(d)  The state librarian shall submit an annual report on the status of the special fund.  The report shall include information about:

(1)  Deposits made into the fund and the source of these deposits;

(2)  Allocations to each public library, including allocations established for both the fiscal year covered by the annual report and the subsequent fiscal year;

(3)  Descriptions and amounts of the expenditures made from the fund;

(4)  The balance remaining in the fund on June 30 of each year;

(5)  Financial information regarding receipt sources by individual libraries; and

(6)  Actual expenditure of receipts by individual libraries.

The report shall be submitted to the legislature and the governor not later than twenty days prior to the convening of each regular session. [L 1993, c 327, pt of §1; am L 1999, c 45, §2]






CHAPTER 314 - HAWAII PUBLIC BROADCASTING AUTHORITY

CHAPTER 314

HAWAII PUBLIC BROADCASTING AUTHORITY

REPEALED.  L 1999, c 63, §7.



CHAPTER 315 - INTERSTATE AGREEMENT ON QUALIFICATIONS OF EDUCATIONAL PERSONNEL]

§315-1 - Enactment of agreement.

§315-1  Enactment of agreement.  The Interstate Agreement on Qualifications of Educational Personnel as contained herein is hereby enacted into law and entered into on behalf of the State of Hawaii with any and all other States (as defined in the Agreement) legally enacting the Agreement in the form substantially as follows:

INTERSTATE AGREEMENT ON QUALIFICATION

OF EDUCATIONAL PERSONNEL

ARTICLE I

PURPOSE, FINDINGS, AND POLICY

1.  The States party to this Agreement, desiring by common action to improve their respective school systems by utilizing the teacher or other professional educational person wherever educated, declare that it is the policy of each of them, on the basis of cooperation with one another, to take advantage of the preparation and experience of such persons wherever gained, thereby serving the best interests of society, of education, and of the teaching profession.  It is the purpose of this Agreement to provide for the development and execution of such programs of cooperation as will facilitate the movement of teachers and other professional educational personnel among the States party to it, and to authorize specific interstate educational personnel contracts to achieve that end.

2.  The party States find that included in the large movement of population among all sections of the nation are many qualified educational personnel who move for family and other personal reasons but who are hindered in using their professional skill and experience in their new locations.  Variations from State to State in requirements for qualifying educational personnel discourage such personnel from taking the steps necessary to qualify in other States.  As a consequence, a significant number of professionally prepared and experienced educators is lost to our school systems.  Facilitating the employment of qualified educational personnel, without reference to their States of origin, can increase the available educational resources.  Participation in this Compact can increase the availability of educational manpower.

ARTICLE II

DEFINITIONS

As used in this Agreement and contracts made pursuant to it, unless the context clearly requires otherwise:

1.  "Educational personnel" means persons who must meet requirements pursuant to State law as a condition of employment in educational programs.

2.  "Designated State official" means the education official of a State selected by that State to negotiate and enter into, on behalf of his State, contracts pursuant to this Agreement.

3.  "Accept", or any variant thereof, means to recognize and give effect to one or more determinations of another State relating to the qualifications of educational personnel in lieu of making or requiring a like determination that would otherwise be required by or pursuant to the laws of a receiving State.

4.  "State" means a State, territory, or possession of the United States; the District of Columbia; or the Commonwealth of Puerto Rico.

5.  "Originating State" means a State (and the subdivision thereof, if any) whose determination that certain educational personnel are qualified to be employed for specific duties in schools is acceptable in accordance with the terms of a contract made pursuant to Article III.

6.  "Receiving State" means a State (and the subdivisions thereof) which accept educational personnel in accordance with the terms of a contract made pursuant to Article III.

ARTICLE III

INTERSTATE EDUCATIONAL PERSONNEL CONTRACTS

1.  The designated State official of a party State may make one or more contracts on behalf of his State with one or more other party States providing for the acceptance of educational personnel.  Any such contract for the period of its duration shall be applicable to and binding on the States whose designated state officials enter into it, and the subdivisions of those States, with the same force and effect as if incorporated in this Agreement.  A designated state official may enter into a contract pursuant to this Article only with States in which he finds that there are programs of education, certification standards or other acceptable qualifications that assure preparation or qualification of educational personnel on a basis sufficiently comparable, even though not identical, to that prevailing in his own State.

2.  Any such contract shall provide for:

(a)  Its duration.

(b)  The criteria to be applied by an originating State in qualifying educational personnel for acceptance by a receiving State.

(c)  Such waivers, substitutions, and conditional acceptances as shall aid the practical effectuation of the contract without sacrifice of basic educational standards.

(d)  Any other necessary matters.

3.  No contract made pursuant to this Agreement shall be for a term longer than five years but any such contract may be renewed for like or lesser periods.

4.  Any contract dealing with acceptance of educational personnel on the basis of their having completed an educational program shall specify the earliest date or dates on which originating state approval of the program or programs involved can have occurred.  No contract made pursuant to this Agreement shall require acceptance by a receiving State of any persons qualified because of successful completion of a program prior to January 1, 1954.

5.  The license or other acceptance of a person who has been accepted pursuant to the terms of a contract shall not be revoked or otherwise impaired because the contract has expired or been terminated.  However, any license or other qualifying document may be revoked or suspended on any ground which would be sufficient for revocation or suspension of a license or other qualifying document initially granted or approved in the receiving State.

6.  A contract committee composed of the designated state officials of the contracting States or their representatives shall keep the contract under continuous review, study means of improving its administration, and report no less frequently than once a year to the heads of the appropriate education agencies of the contracting States.

ARTICLE IV

APPROVED AND ACCEPTED PROGRAMS

1.  Nothing in this Agreement shall be construed to repeal or otherwise modify any law or regulation of a party State relating to the approval of programs of educational preparation having effect solely on the qualification of educational personnel within that State.

2.  To the extent that contracts made pursuant to this Agreement deal with the educational requirements for the proper qualification of educational personnel, acceptance of a program of educational preparation shall be in accordance with such procedures and requirements as may be provided in the applicable contract.

ARTICLE V

INTERSTATE COOPERATION

The party States agree that:

1.  They will, so far as practicable, prefer the making of multi-lateral contracts pursuant to Article III of this Agreement.

2.  They will facilitate and strengthen cooperation in interstate licensing or certification and other elements of educational personnel qualification and for this purpose shall cooperate with agencies, organizations, and associations interested in licensing or certification and other elements of educational personnel qualification.

ARTICLE VI

AGREEMENT EVALUATION

The designated state officials of any party State may meet from time to time as a group to evaluate progress under the Agreement, and to formulate recommendations for changes.

ARTICLE VII

OTHER ARRANGEMENTS

Nothing in this Agreement shall be construed to prevent or inhibit other arrangements or practices of any party State or States to facilitate the interchange of educational personnel.

ARTICLE VIII

EFFECT AND WITHDRAWAL

1.  This Agreement shall become effective when enacted into law by two States.  Thereafter it shall become effective as to any State upon its enactment of this Agreement.

2.  Any party State may withdraw from this Agreement by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the Governor of the withdrawing State has given notice in writing of the withdrawal to the Governors of all other party States.

3.  No withdrawal shall relieve the withdrawing State of any obligation imposed upon it by a contract to which it is a party.  The duration of contracts and the methods and conditions of withdrawal therefrom shall be those specified in their terms.

ARTICLE IX

CONSTRUCTION AND SEVERABILITY

This Agreement shall be liberally construed so as to effectuate the purposes thereof.  The provisions of this Agreement shall be severable and if any phrase, clause, sentence, or provision of this Agreement is declared to be contrary to the constitution of any State or of the United States, or the application thereof to any Government, agency, person, or circumstance is held invalid, the validity of the remainder of this Agreement and the applicability thereof to any Government, agency, person, or circumstance shall not be affected thereby.  If this Agreement shall be held contrary to the constitution of any State participating therein, the Agreement shall remain in full force and effect as to the State affected as to all severable matters. [L 1969, c 47, §1; am L 2004, c 21, §1]



§315-2 - Official for State.

§315-2  Official for State.  The "designated State Official" for Hawaii shall be the executive director of the Hawaii teacher standards board. [L 1969, c 47, §2; am L 2004, c 21, §2]



§315-3 - Contracts under agreement.

§315-3  Contracts under agreement.  True copies of all contracts made on behalf of the State pursuant to the Agreement shall be kept on file in the office of the Hawaii teacher standards board and in the office of the lieutenant governor. [L 1969, c 47, §3; am L 2004, c 21, §3]






CHAPTER 317 - SECONDARY SCHOOL STUDENTS CONFERENCE

§317-1 - Purpose.

§317-1  Purpose.  The purpose of this chapter is to provide for the establishment of an annual conference of secondary school students, (grades seven to twelve) which will enable students in our secondary schools to identify, discuss, and arrive at recommended solutions to major youth problems, with emphasis on school problems that require the attention and joint action by the students, the department of education, and the legislature.  The conference format may be a state student conference, a student governance summit, or district-centered conferences as determined by the student conference committee. [L 1970, c 94, §1; am L 1972, c 160, pt of §1; am L 1997, c 142, §1]



§317-2 - Student conference committee.

§317-2  Student conference committee.  There is created a student conference committee composed of sixteen students to be appointed by the governor.  There shall be two students from each of the seven local school districts and two students from schools represented by the Hawaii Association of Independent Schools.  The governor shall assign one or more of the governor's staff members to assist in the conduct of the conference. [L 1970, c 94, §2; am L 1972, c 160, pt of §1; am L 1976, c 40, §1; gen ch 1985]



§317-3 - Duties of the committee.

§317-3  Duties of the committee.  It shall be the duty of the student conference committee to:

(1)  Plan and coordinate all phases of the annual conference;

(2)  Set the theme, scope, and format of the conference;

(3)  Set up the agenda of the conference;

(4)  Determine the number of participants;

(5)  Plan and provide for food, lodging, and transportation of all participants;

(6)  Evaluate the worth and effectiveness of the conference; and

(7)  Consider and act on any other matter relevant to or necessary to effectuate the purpose of this chapter. [L 1970, c 94, §3; am L 1972, c 160, pt of §1; am L 1997, c 142, §2]



§317-4 - Student conference advisory committee.

§317-4  Student conference advisory committee.  There is created a student conference advisory committee to assist and advise the student conference committee in planning, coordinating and evaluating the annual conference of students.  The committee shall be composed of the chairperson of the education committee of both the house of representatives and the senate and three members of the department of education appointed by the superintendent of education. [L 1970, c 94, §4; am L 1972, c 160, pt of §1; gen ch 1993]



§317-5 - Annual conference.

§317-5  Annual conference.  The annual conference of students will be held once each school year and shall not exceed three days. [L 1970, c 94, §5; am L 1972, c 160, pt of §1]



§317-6 - Evaluation report.

§317-6  Evaluation report.  The evaluation report shall be in the form of a report of conference proceedings, including specific recommendation for action by the board of education or the state legislature and copies shall be forwarded to the governor, the state legislature and the board of education within forty-five days after the conclusion of the conference. [L 1970, c 94, §6; am L 1972, c 160, pt of §1]






CHAPTER 318 - COLLEGE AND UNIVERSITY STUDENT LEADERS CONFERENCE

CHAPTER 318

COLLEGE AND UNIVERSITY STUDENT LEADERS

CONFERENCE

REPEALED.  L 1998, c 12, §1.



CHAPTER 319 - DENTAL EDUCATION]

§319-1 - Definitions.

§319-1  Definitions.  As used in this chapter, unless the context clearly requires otherwise:

"Department" means the department of budget and finance.

"Director" means the director of finance.

"Plan" means the Hawaii dental education plan.

"WICHE" means the Western Interstate Commission for Higher Education as described in chapter 304A, part VII, subpart D. [L 1976, c 132, pt of §2; am L 2006, c 75, §10]



§319-2 - Hawaii dental education plan, established.

[§319-2]  Hawaii dental education plan, established.  There is established the Hawaii dental education plan to assist in securing dental education for residents of the State of Hawaii.  The plan shall be under the department of budget and finance. [L 1976, c 132, pt of §2]



§319-3 - Hawaii dental education plan.

§319-3  Hawaii dental education plan.  (a)  The department may enter into agreements with dental schools accredited by the American Dental Association not within the jurisdiction of WICHE, for the education of Hawaii residents.

(b)  The agreements entered into under subsection (a) shall provide among other necessary and desirable provisions that the schools contracted with shall reserve a set number of vacancies in each class for qualified applicants who are residents of the State of Hawaii.  The State, through the department, shall disburse moneys, on behalf of the student, to the school, the total of which for each student shall not exceed amounts being provided per student for a similar program under WICHE.  The agreements may contain other provisions relating to the administration of the plan and any contracts thereunder.

(c)  Subject to the limitation set by subsection (b), any amount allotted to a student shall be disbursed directly to the school.

(d)  Any student participating in the plan shall be responsible for financing of the student's expenses except for the amount specified in a contract executed in conformance with this chapter.  The State shall not be implicitly or explicitly presumed to be liable or in any way responsible for any cost of a dental education for any participating student except under such contract.

(e)  Students approved for participation in the plan shall be residents of the State of Hawaii, and shall have met the entrance requirements of the contracting dental school.  Determination of the amount of funds to be expended on behalf of a student approved for participation in the plan shall be based on need and ability; provided that where there is no demonstrated need, the State shall not be required to provide such specific sum.

(f)  Students seeking participation in this program shall be required by the department of budget and finance to execute an agreement with the State, which shall, among other necessary and desirable provisions, provide that upon completion of the student's dental education the student shall either:

(1)  Actively engage in professional practice or other professional pursuits in areas with inadequate dental service, with the department of health, or other acceptable service as determined by the director of human services, director of health, and the director of finance, jointly, or

(2)  Repay all amounts expended by the State of Hawaii under this plan for the student's education.

(g)  Neither the department of budget and finance nor any professional dental society in the State shall influence the selection of the qualified applicants for the plan nor the schools which the selected applicants attend. [L 1976, c 132, pt of §2; gen ch 1985; am L 1987, c 339, §4]



§319-4 - Contract administration.

[§319-4]  Contract administration.  The department shall seek the assistance of WICHE for the administration of contracts and agreements entered into under this plan. [L 1976, c 132, pt of §2]



§319-5 - Rules.

[§319-5]  Rules.  The director may adopt, amend, and repeal rules necessary or desirable to the implementation of this chapter, subject to the provisions of chapter 91. [L 1976, c 132, pt of §2]












Volume 06

TITLE 19 - HEALTH

CHAPTER 321 - DEPARTMENT OF HEALTH

§321-1 - General powers and duties of the department.

PART I.  GENERAL AND ADMINISTRATIVE PROVISIONS

§321-1  General powers and duties of the department.  (a)  The department of health shall have general charge, oversight, and care of the health and lives of the people of the State.

(b)  The department may conduct epidemiologic investigations of diseases and injuries that threaten or are deemed by the department to threaten the public health and safety.

(c)  The department shall have authority in matters of quarantine and other health matters and may declare and enforce quarantine when none exists and modify or release quarantine when it is established.

(d)  When it is determined that there is imminent danger of epidemic or serious outbreak of communicable disease, the department may refuse, modify, or limit attendance at any school in the State.

(e)  When in the judgment of the director, there is deemed to be a potential health hazard, the department may take precautionary measures to protect the public through the imposition of an embargo, the detention of products regulated by the department, the removal of products regulated by the department from the market, the declaration of quarantine, or by sequestering items suspected to be contaminated by toxic or infectious substances; provided that the director shall find evidence of a health hazard within seven days of the action taken or rescind the action.  The director shall make public the findings.

(f)  All county health authorities, sheriffs, police officers, and all other officers and employees of the State, and every county thereof, shall enforce the rules of the department.  All such powers in health matters as have been or may be conferred upon any county shall be concurrent with those of the department.

(g)  The department may establish charges and collect fees for any of its services; provided that the department shall not refuse to provide services to any person due to the person's inability to pay the fee for the service.  The department, through the director, shall make an annual report to the governor, showing in detail all its expenditures and transactions, and such other information regarding the public health as the department may deem of special interest.

(h)  The department, during the prevalence of any severe pestilence or epidemic, shall publish a weekly report of the public health.

(i)  The department shall establish and administer programs, and adopt rules as deemed necessary, for the prevention of domestic and sexual violence and the protection and treatment of victims of domestic and sexual violence. [L 1937, c 122, pt of §2; RL 1945, §2007; RL 1955, §46-8; am L Sp 1959 2d, c 1, §19; HRS §321-1; am L 1984, c 173, §1; am L 1985, c 271, §4; am L 1989, c 211, §10; am L 1990, c 281, §11; am L 1991, c 158, §1; am L 1996, c 167, §2; am L 1999, c 192, §3; am L 2002, c 169, §3]

Cross References

Annual reports, see §93-12.

General functions and authority, see §26-13.

Case Notes

Under old statute officer of board had no authority to direct a school teacher to cut hair of pupil.  8 H. 54.

Health laws should be liberally construed to accomplish their purpose to protect community.  21 H. 56, 60; 21 H. 206, 208; 22 H. 327, 333.



§321-1.1 - Development of environmental goals and objectives.

[§321-1.1  Development of environmental goals and objectives.]  The department of health, with input from the regulated community and general public, shall develop environmental goals and objectives, to be used in the implementation of its programs which shall ensure that the following natural resources are protected:  air quality; land; coastal waters; inland waters; and groundwater.  It shall also be the goal of the department to organize its environmental protection programs to improve the coordination of environmental planning and oversight; improve the enforcement of environmental laws, rules, and policies; and improve the ability to identify, prevent, and respond to significant releases of pollutants into the environment.  The department of health shall ensure that the environmental goals and objectives will remain current by reviewing them every two years, with input from the regulated community and the general public.  The department shall report its findings and conclusions following each such review, to the legislature no later than twenty days prior to the convening of the legislative session immediately following the completion of the review. [L 1996, c 290, §4]



§321-1.3 - Domestic violence and sexual assault special fund.

§321-1.3  Domestic violence and sexual assault special fund.  (a)  There is established within the state treasury a special fund to be known as the domestic violence and sexual assault special fund to be administered and expended by the department of health.

(b)  The moneys in the special fund shall be reserved for use by the department of health for programs and grants or purchases of service consistent with chapter 42D that support or provide domestic violence and sexual assault intervention or prevention as authorized by law.  Moneys in the special fund shall be used for new or existing programs and shall not supplant any other moneys previously allocated to these programs.

(c)  Fees remitted pursuant to section 338-14.5, income tax remittances allocated under section 235-102.5, interest and investment earnings attributable to the moneys in the special fund, and grants, donations, and contributions from private or public sources for the purposes of the fund, shall be deposited into the special fund.

(d)  The department of health shall submit an annual report to the legislature no later than twenty days prior to the convening of each regular session providing the following:

(1)  An accounting of the receipts of, and expenditures from, the special fund; and

(2)  Recommendations on how to improve services for victims of domestic violence and sexual assault. [L 1997, c 216, §§1, 13; am L 1999, c 194, §1; am L 2004, c 228, §2; am L 2005, c 142, §2]

Note

Chapter 42D referred to in text is repealed.  For present provisions, see chapters 42F and 103F.

Transfer of certain interest earnings to general fund until June 30, 2015.  L 2009, c 79, §30(a)(24).



§321-0001_0004

§321-1.4  Office of health care assurance special fund; deposits; expenditures.  (a)  There is established within the department of health, to be administered by the department of health, the office of health care assurance special fund into which shall be deposited moneys collected under section 321-11.5(b) and all administrative penalties imposed and collected by the office of health care assurance pursuant to section 321-20.

(b)  Moneys in the special fund shall be expended by the department of health:

(1)  To assist in offsetting operating costs and educational program expenses of the department of health's office of health care assurance; and

(2)  For the purpose of enhancing the capacity of office of health care assurance programs to:

(A)  Improve public health outreach efforts, program and community development, and consultations to industries regulated; and

(B)  Educate the public, the staff of the department of health, [and] other departments within the State, as well as staff and providers of all health care facilities and agencies regulated.

Not more than $300,000 of the special fund may be used during any fiscal year for the activities carried out by the office of health care assurance.

(c)  Any amount in the special fund in excess of $356,000 on June 30 of each year shall be deposited into the general fund.

(d)  The department of health shall submit a report to the legislature concerning the status of the special fund, including the amount of moneys deposited into and expended from the special fund, and the sources of receipts and uses of expenditures, no later than twenty days prior to the convening of each regular session. [L 1999, c 120, §1; am L 2002, c 188, §1; am L 2007, c 90, §1]



§321-1.5 - Primary health care incentive program; establishment.

[§321-1.5]  Primary health care incentive program; establishment.  There is established within the department of health a primary health care incentive program.  The program shall:

(1)  Utilize existing personnel and resources to focus on primary health care;

(2)  Study the adequacy, accessibility, and availability of primary health care with regard to medically underserved persons in the State of Hawaii;

(3)  Convene and provide staff support for a volunteer primary health care roundtable composed of knowledgeable health care professionals, consumers, and other interested persons whose advisory purpose shall be to:

(A)  Investigate and analyze the extent, location, and characteristics of medically underserved areas, and the numbers, location, and characteristics of medically underserved persons in Hawaii, with particular attention given to shortages of health care professionals available to provide care to these areas and persons;

(B)  Assess the feasibility of family practice clerkships, preceptor programs, residency programs, and placement programs for medical school students and graduates as a means of increasing the number of family practitioners available to serve medically underserved areas and populations;

(C)  Investigate and make recommendations regarding incentives, such as tuition exemptions, to increase the pool of primary health care practitioners, including family practitioners, other physicians in related specialties, nurse practitioners, nurse midwives, and physician assistants, that are available to serve medically underserved areas and populations;

(D)  Develop a strategy for meeting the health needs of medically underserved areas and populations based upon the findings that result from its investigations; and

(E)  Maintain an ongoing forum for the discussion of data collection regarding primary health care gaps, incentives to promote primary health care, and the development of cooperative interdisciplinary efforts among primary health care professionals;

(4)  Develop a strategy to provide appropriate and adequate access to primary health care in underserved areas;

(5)  Promote and develop community and consumer involvement in maintaining, rebuilding, and diversifying primary health care services in medically underserved areas;

(6)  Produce and distribute minutes of volunteer primary health care roundtable's discussions, and submit annual reports to the legislature on recommended incentives and strategies, as well as a plan for implementation, with the first report to be submitted to the legislature no later than twenty days prior to the convening of the 1993 regular session; and

(7)  Facilitate communication and coordination among providers, health care educators, communities, cultural groups, and consumers of primary health care. [L 1992, c 41, §2]

Note

Family practice ambulatory health center.  L 1993, c 347, §4.

Cross References

Family practice residency program, see §304-67.



§321-1.6 - Additional duties of the director.

[§321-1.6]  Additional duties of the director.  Any health center previously designated as a Federally Qualified Health Center (FQHC), FQHC look alike, or Rural Health Clinic (RHC) shall have comparable designation as a Hawaii Qualified Health Center and shall also be known as Essential Community Providers.  The director of health, with the concurrence of the director of human services, shall have the authority to designate other Hawaii health centers not yet federally designated but deserving of support to meet short term public health needs based on the department of health's criteria, as Hawaii Qualified Health Centers. [L 1994, c 238, §2]

Cross References

Federally qualified health centers and rural health clinics--supplemental medicaid payment process, see §§346-53.61 to 346-53.65.

Federally qualified health centers; rural health clinics; reimbursement, see §346-53.6.



§321-1.7 - Public health nursing services program.

[§321-1.7]  Public health nursing services program.  (a)  There is established within the department of health a public health nursing services program.  At the discretion of the director of health, the program may provide services, including but not limited to the following:

(1)  Mobilizing the department's nursing resources and responding to catastrophic and traumatic emergency events, including natural disasters and biologic outbreaks or exposures;

(2)  Responding to communicable disease, epidemic, and other public health disease outbreaks;

(3)  Providing care coordination services to the most vulnerable populations of special needs infants, toddlers, and children with complex medical conditions, including medically fragile children, as well as the elderly and other populations who have difficulty accessing the health care system;

(4)  Collaborating with the department of education and the Hawaii chapter of the American Academy of Pediatrics in providing school health services to address the medical and health conditions of public school students that affect their learning;

(5)  Developing collaborative partnerships with individuals, families, communities, and providers to improve the health of families and communities through the assessment of community health needs, the setting of priorities, and policy development;

(6)  Collecting and evaluating data to determine family and community health needs for nursing and health service delivery changes to enhance the quality of life for families; and

(7)  Providing other health care related services as determined appropriate based on community health needs.

(b)  Provision of services by the public health nursing services program shall be limited by and subject to the availability of funds. [L 2004, c 173, §2]



§321 1 - .65 Community health centers special fund.

[§321‑1.65]  Community health centers special fund.  (a)  There is established within the state treasury a special fund to be known as the community health centers special fund to be administered and expended by the department of health.

(b)  The moneys in the special fund shall be used by the department of health for the operations of federally qualified health centers.

(c)  Moneys collected pursuant to section 245-15 shall be deposited into the special fund. [L 2006, c 316, §3]



§321-2 - General office.

§321-2  General office.  The department of health shall maintain its general office in Honolulu and such other offices throughout the State as it, in its discretion, may deem to be necessary for the proper performance of its functions. [L 1937, c 122, pt of §2; am L 1941, c 16, §1; RL 1945, §2003; RL 1955, §46-3; am L Sp 1959 2d, c 1, §19; HRS §321-2]



§321-3 - REPEALED.

§321-3  REPEALED.  L 1996, c 211, §1.



§321-4 - Agents and inspectors.

§321-4  Agents and inspectors.  There shall be appointed by the director of health a suitable number of agents and inspectors in such localities as may be necessary, who shall carry into effect all laws and regulations for the public health, and such ordinances relating to public health as the director may direct. [PC 1869, c 59, §3; am L 1925, c 34, §2; RL 1935, §902; am L 1937, c 122, §3; am L 1943, c 43, §1(6); RL 1945, §2010; am L 1945, c 209, §1; RL 1955, §46-10; am L Sp 1959 2d, c 1, §19; HRS §321-4]



§321-4.3 - Epidemiologists.

[§321-4.3]  Epidemiologists.  The department of health may establish up to ten permanent or temporary exempt positions known as epidemiologists for the purpose of investigating diseases and injuries which threaten the public health and safety.  The positions shall be appointed by the director without regard to chapter 76. [L 2008, c 78, §1]



§321-4.5 - Inspection of food establishments.

[§321-4.5]  Inspection of food establishments.  Inspections of food establishments may be performed only by a registered sanitarian or a food and drug inspector. [L 1997, c 334, pt of §1]



§321-4.6 - Advisory council on food protection practices; created.

[§321-4.6]  Advisory council on food protection practices; created.  (a)  There is created within the department for administrative purposes only, an advisory council on food protection practices, whose members shall be appointed by the director of health, consisting of one representative from at least the following:

(1)  An organization representing the restaurant industry;

(2)  An organization representing the hotel industry;

(3)  An organization representing the food manufacturing industry;

(4)  An organization representing the food service industry;

(5)  A registered sanitarian from the department of health;

(6)  The University of Hawaii, food technology department;

(7)  The community college food service program;

(8)  A corporate chain restaurant doing business in Hawaii; and

(9)  A member of the general public.

(b)  Each member shall serve for a term of three years; provided that the director shall initially appoint three members to serve for one year, three members to serve for two years, and three members to serve for three years.  No member shall serve for more than two consecutive three-year terms.

(c)  Vacancies occurring before the expiration of a member's term shall be filled by election of the council.  Individuals elected to fill a vacancy shall serve only for the remainder of the unexpired term.

(d)  The council shall appoint from its members a chairperson, vice chairperson, secretary, treasurer, and any other officers that the council may deem necessary or desirable to carry out its functions.

(e)  Members shall serve without compensation, but may be reimbursed for the necessary expenses, including travel expenses, incurred in the performance of their duties.

(f)  The council shall:

(1)  Advise the department on sanitation issues and food protection practices;

(2)  Review and advise the department, in consultation with the department of the attorney general, regarding the adoption of rules relating to sanitation and food protection practices; and

(3)  Advise the department on the incorporation of salient provisions of the most recent version of the United States Food and Drug Administration's Model Food Code into the department's food sanitation rules. [L 1997, c 334, pt of §1]



§321-5 - Contract for exchange of Hawaii personnel.

§321-5  Contract for exchange of Hawaii personnel.  The department of health may contract with any state, or the health department of any state having the power to so contract, for the exchange of Hawaii personnel for personnel of the health department of any such state.  Any such exchange shall be made under rules and regulations prescribed by the department, in no case shall be for a period exceeding one year, and in all cases shall be subject to the following provisions:

(1)  That each person exchanged by the health department of any state shall possess qualifications equal to the qualifications of the person exchanged for him from Hawaii;

(2)  That the person exchanged from Hawaii shall have served for not less than three years prior to beginning of the exchange period in the Hawaii personnel;

(3)  That in the selection of Hawaii personnel for exchange, preference shall be given to persons born in the State;

(4)  That each person exchanged by the health department of any state shall hold in the health department of such state a position the same as or equivalent to the position held by the person exchanged for him from Hawaii;

(5)  That the person exchanged from Hawaii shall be paid his regular salary out of the funds appropriated therefor, but nothing in addition thereto;

(6)  That the State shall not pay any traveling or other expenses of the Hawaii personnel or of the personnel of the health department of any state coming to Hawaii under any contract of exchange.  This prohibition shall be construed to include all travel, transportation, board, lodging, or other expenses incidental to or arising out of any exchange;

(7)  That the State shall not pay any compensation to the person coming to Hawaii under any contract of exchange; provided that in any case where the person so exchanged from Hawaii becomes incapacitated, or, for any reason, leaves the exchange position permanently, the department may pay the visiting exchange person an amount not to exceed the salary rating of the person so exchanged from Hawaii, such an arrangement to continue until the end of the period of exchange or until such time as some adjustment satisfactory to the department is made;

(8)  That any provision of law to the contrary notwithstanding, the state requirements in respect to civil service, citizenship, or residence shall not apply to any person coming to Hawaii under any such contract of exchange;

(9)  That the appropriate collective bargaining agreement, executive order, executive directive, or rule regarding traveling expenses for state officials shall not apply to Hawaii personnel exchanged under this section.

The department may make such rules and regulations as it may deem necessary concerning the powers, rights, functions, conduct, duties, and liabilities of, exercised by or imposed upon any person coming to Hawaii under any contract of exchange.

As used in this section, unless the text clearly otherwise indicates, "Hawaii personnel" means public health nurses, sanitary officers, and medical officers; "state" means any state or territory of the United States, or county or municipality of any such state or territory; and "health department" means the board of health, department of health, president of the board of health, or other public authority authorized by law to administer or administering the public health laws of any state. [L 1941, c 83, pt of §1; am L 1943, c 43, §1(7); RL 1945, §§2013, 2014; RL 1955, §46-20; am L Sp 1959 2d, c 1, §19; HRS §321-5; am L 2002, c 148, §35]



§321-6 - REPEALED.

§321-6  REPEALED.  L 1972, c 29, §1.



§321-7 - Disbursement of moneys.

§321-7  Disbursement of moneys.  For the purpose of carrying into effect the laws relating to the public health, the department of health may apportion and disburse all sums of money that are appropriated by the legislature for the preservation of the public health.  The department shall observe the strictest economy in the expenditure of all public moneys placed under its control.  The department shall also consider the alternative of leasing equipment versus equipment purchases.  Such lease options may include, but not be limited to, contracts for maintenance, option to buy, and periodic updating of equipment. [PC 1869, c 59, §30; am L 1876, c 11, §4; RL 1925, §910; RL 1935, §901; RL 1945, §2009; RL 1955, §46-9; am L Sp 1959 2d, c 1, §19; HRS §321-7; am L 1979, c 33, §2]



§321-8 - REPEALED.

§321-8  REPEALED.  L 1988, c 139, §2.



§321-9 - Seal, rules and regulations.

§321-9  Seal, rules and regulations.  The department of health may adopt a seal and may adopt such rules and regulations as it may consider expedient for the conduct of its business.  The department may amend or revise such rules and regulations from time to time. [RL 1935, pt of §904; am L 1937, c 122, §4; am L 1941, c 18, §1; RL 1945, §2011; RL 1955, §46-11; am L Sp 1959 2d, c 1, §19; HRS §321-9]



§321-10 - Rules, adoption, effect.

§321-10  Rules, adoption, effect.  All rules and regulations made by the department of health shall be made in conformity with chapter 91.  They shall have the force and effect of law. [PC 1869, c 59, §7; RL 1925, §913; RL 1935, §905; am L 1939, c 136, §1; RL 1945, §2012; am L 1945, c 116, §1(a); RL 1955, §46-12; am L Sp 1959 2d, c 1, §19; am L 1965, c 96, §28; HRS §321-10]



§321-10.5 - Agricultural processing facilities; permits; priority.

[§321-10.5]  Agricultural processing facilities; permits; priority.  (a)  Any agency subject to this chapter or title 19 that issues permits shall establish and implement a procedure for the priority processing of permit applications and renewals, at no additional cost to the applicant, for agricultural processing facilities that process crops or livestock from an agribusiness; provided that the majority of the lands held, owned, or used by the agribusiness shall be land designated as important agricultural lands pursuant to part III of chapter 205, excluding lands held, owned, or used by the agribusiness in a conservation district.

Any priority permit processing procedure established pursuant to this section shall not provide or imply that any permit application filed under the priority processing procedure shall be automatically approved.

(b)  As used in this section, "agribusiness" means a business primarily engaged in the care and production of livestock, livestock products, poultry, poultry products, apiary, horticultural or floricultural products, the planting, cultivating, and harvesting of crops or trees, or the farming or ranching of any plant or animal species in a controlled salt, brackish, or fresh water environment. [L 2008, c 233, §12]



§321-11 - Subjects of health rules, generally.

§321-11  Subjects of health rules, generally.  [Repeal and reenactment on June 30, 2014.  L Sp 2009, c 21, §8.]  The department of health pursuant to chapter 91 may adopt rules that it deems necessary for the public health and safety respecting:

(1)  Nuisances, foul or noxious odors, gases, vapors, waters in which mosquitoes breed or may breed, sources of filth, and causes of sickness or disease, within the respective districts of the State, and on board any vessel;

(2)  Adulteration and misbranding of food or drugs;

(3)  Location, air space, ventilation, sanitation, drainage, sewage disposal, and other health conditions of buildings, courts, construction projects, excavations, pools, watercourses, areas, and alleys;

(4)  Privy vaults and cesspools;

(5)  Fish and fishing;

(6)  Interments and dead bodies;

(7)  Disinterments of dead human bodies, including the exposing, disturbing, or removing of these bodies from their place of burial, or the opening, removing, or disturbing after due interment of any receptacle, coffin, or container holding human remains or a dead human body or a part thereof and the issuance and terms of permits for the aforesaid disinterments of dead human bodies;

(8)  Cemeteries and burying grounds;

(9)  Laundries, and the laundering, sanitation, and sterilization of articles including linen and uniforms used by or in the following businesses and professions:  barber shops, manicure shops, beauty parlors, electrology shops, restaurants, soda fountains, hotels, rooming and boarding houses, bakeries, butcher shops, public bathhouses, midwives, masseurs, and others in similar calling, public or private hospitals, and canneries and bottling works where foods or beverages are canned or bottled for public consumption or sale; provided that nothing in this chapter shall be construed as authorizing the prohibiting of laundering, sanitation, and sterilization by those conducting any of these businesses or professions where the laundering or sterilization is done in an efficient and sanitary manner;

(10)  Hospitals, freestanding surgical outpatient facilities, skilled nursing facilities, intermediate care facilities, adult residential care homes, adult foster homes, assisted living facilities, special treatment facilities and programs, home health agencies, home care agencies, hospices, freestanding birthing facilities, adult day health centers, independent group residences, and therapeutic living programs, but excluding youth shelter facilities unless clinical treatment of mental, emotional, or physical disease or handicap is a part of the routine program or constitutes the main purpose of the facility, as defined in section 346-16 under "child care institution".  For the purpose of this paragraph, "adult foster home" has the same meaning as provided in section 321-11.2;

(11)  Hotels, rooming houses, lodging houses, apartment houses, tenements, and residences for persons with developmental disabilities including those built under federal funding;

(12)  Laboratories;

(13)  Any place or building where noisome or noxious trades or manufacturing is carried on, or intended to be carried on;

(14)  Milk;

(15)  Poisons and hazardous substances, the latter term including any substance or mixture of substances that:

(A)  Is corrosive;

(B)  Is an irritant;

(C)  Is a strong sensitizer;

(D)  Is inflammable; or

(E)  Generates pressure through decomposition, heat, or other means,

if the substance or mixture of substances may cause substantial personal injury or substantial illness during or as a proximate result of any customary or reasonably foreseeable handling or use, including reasonably foreseeable ingestion by children;

(16)  Pig and duck ranches;

(17)  Places of business, industry, employment, and commerce, and the processes, materials, tools, machinery, and methods of work done therein; and places of public gathering, recreation, or entertainment;

(18)  Any restaurant, theater, market, stand, shop, store, factory, building, wagon, vehicle, or place where any food, drug, or cosmetic is manufactured, compounded, processed, extracted, prepared, stored, distributed, sold, offered for sale, or offered for human consumption or use;

(19)  Foods, drugs, and cosmetics, and the manufacture, compounding, processing, extracting, preparing, storing, selling, and offering for sale, consumption, or use of any food, drug, or cosmetic;

(20)  Devices as defined in section 328-1;

(21)  Sources of ionizing radiation;

(22)  Medical examination, vaccination, revaccination, and immunization of school children.  No child shall be subjected to medical examination, vaccination, revaccination, or immunization, whose parent or guardian objects in writing thereto on grounds that the requirements are not in accordance with the religious tenets of an established church of which the parent or guardian is a member or adherent, but no objection shall be recognized when, in the opinion of the department, there is danger of an epidemic from any communicable disease;

(23)  Disinsectization of aircraft entering or within the State as may be necessary to prevent the introduction, transmission, or spread of disease or the introduction or spread of any insect or other vector of significance to health;

(24)  Fumigation, including the process by which substances emit or liberate gases, fumes, or vapors that may be used for the destruction or control of insects, vermin, rodents, or other pests, which, in the opinion of the department, may be lethal, poisonous, noxious, or dangerous to human life;

(25)  Ambulances and ambulance equipment;

(26)  Development, review, approval, or disapproval of management plans submitted pursuant to the Asbestos Hazard Emergency Response Act of 1986, Public Law 99-519; and

(27)  Development, review, approval, or disapproval of an accreditation program for specially trained persons pursuant to the Residential Lead-Based Paint Hazard Reduction Act of 1992, Public Law 102-550.

The department of health may require any certificates, permits, or licenses that it may deem necessary to adequately regulate the conditions or businesses referred to in this section. [PC 1869, c 59, §§4 to 6; am L 1905, c 42, §1; am L 1911, c 132, §2; am L 1913, c 63, §1; am L 1919, c 235, §1; RL 1925, §912; am L 1933, c 73, §1; RL 1935, pt of §§904 and 1130; am L 1937, c 122, §4 and c 197, §1; am L 1941, c 18, §1; RL 1945, §2015; am L 1945, c 116, §1(b); am L 1949, c 71, §1; am L 1951, c 18, §3, c 64, §1, and c 181, §1; am L 1953, c 32, §1; RL 1955, §46-13; am L 1957, c 153, §1; am L Sp 1959 2d, c 1, §19; am L 1963, c 150, §1; HRS §321-11; am L 1969, c 134, §1; am L 1973, c 5, §1; am L 1978, c 7, §1; am L 1980, c 239, §3; am L 1981, c 84, §1; am L 1985, c 272, §4; am L 1986, c 37, §1, c 178, §2, and c 328, §1; am L 1987, c 334, §1; am L 1988, c 194, §2; am L 1989, c 223, §1; am L 1990, c 285, §5; am L 1992, c 15, §1; am L 1995, c 87, §2; am L 1997, c 219, §1 and c 220, §2; am L Sp 2009, c 21, §3]

Case Notes

May require suitable locations for laundries.  19 H. 628.

Regulation beyond limits of power conferred by legislature, void.  21 H. 56.  See also 20 H. 411.



§321-11.1 - Medically accurate sexuality health education.

[§321-11.1]  Medically accurate sexuality health education.  (a)  Sexuality health education programs funded by the State shall provide medically accurate and factual information that is age appropriate and includes education on abstinence, contraception, and methods of disease prevention to prevent unintended pregnancy and sexually transmitted disease, including human immunodeficiency virus.

(b)  For the purposes of this section:

"Age appropriate" means suitable to a particular age or age group based on developing cognitive, emotional, and behavioral capacity typical for that age or age group.

"Factual information" means medical, psychiatric, psychological, empirical, or statistical information that is verified or supported by research conducted by recognized medical, psychiatric, psychological, and public health professionals or organizations.

"Medically accurate" means verified or supported by research conducted in compliance with accepted scientific methods and recognized as accurate and objective by professional organizations and agencies with expertise in the relevant field, such as the federal Centers for Disease Control and Prevention, the American Public Health Association, the American Academy of Pediatrics, and the American College of Obstetricians and Gynecologists.

"Sexuality health education" means education in any medium regarding human development and sexuality, including education on pregnancy, family planning, and sexually transmitted diseases. [L Sp 2009, c 27, §2]



§321-11.2 - Adult foster homes.

§321-11.2  Adult foster homes.  (a)  The department of health is authorized to certify adult foster homes for developmentally disabled individuals requiring such care beyond the eighteenth birthday.  "Adult foster home" means a private home providing care on a twenty-four hour basis for adults with developmental disabilities.  To be certified, an adult foster home shall have not more than two adults with developmental disabilities at the same time, who are unrelated to the foster family.  To accommodate residents of a foster boarding home for children with developmental disabilities who reach the age of eighteen years, where the home is certified as a foster boarding home for children under section 346-17, the director of health may waive the two adult limit for certification of that home as an adult foster home, provided that:  (1) the number of foster children and adults in such dually certified home shall not exceed five, and (2) no new adults may be admitted into the home while there are any foster children residing in the home.

(b)  The rules of the department of human services adopted under authority of section 346-17, which prescribe the standards of conditions and competence of operation of child foster boarding homes shall apply to adult foster homes.  Notwithstanding chapter 91, to the contrary, the rules shall be considered adopted by the department of health on July 1, 1986, for the purpose of regulating adult foster care homes and shall be valid until the department of health adopts rules pursuant to chapter 91.  The department of health shall adopt rules pursuant to chapter 91 necessary for the purposes of this section.

(c)  Rate of payment for adult foster homes is to be determined on the same basis as domiciliary care homes as provided under section 346-53. [L 1986, c 328, §§2, 3, and 7; am L 1987, c 334, §§2, 3, and 5; am L 1988, c 141, §24; am L 1992, c 15, §2]

Revision Note

"July 1, 1986," substituted for "the effective date of this Act".

Cross References

Criminal history record checks, see §333F-22.



§321-11.3 - REPEALED.

§321-11.3  REPEALED.  L 1987, c 12, §1.



§321-11.4 - Fees for electronic applications and payments.

[§321-11.4]  Fees for electronic applications and payments.  (a)  Any departmental program that collects fees for the issuance of permits, licenses, certificates, or similar approvals, under chapters 340E, 340F, 342D, 342H, 342J, 342L, and that is required to deposit those fees to the credit of the general fund, may first deduct any electronic and credit card processing fees or charges that are made pursuant to agreements between the department and electronic services and credit card services providers from the total amount received by the department from the applicant for each payment made electronically.

(b)  For purposes of this section, the term "credit card" includes credit cards, charge cards, and debit cards.

(c)  A person making an electronic payment to the department remains liable for the underlying obligation except to the extent that the department realizes final payment of the underlying obligation in cash or the equivalent.  If the credit card issuer, bank, or other guarantor of payment in the transaction does not pay the department, then the underlying obligation survives, and the department retains all remedies for enforcement that would have applied if the transaction had not occurred.  No contract may modify the provisions of this subsection.  This subsection, however, does not make the underlying obligor liable for any electronic or credit card fees paid to an electronic services provider or credit card issuer or party other than the department. [L 2008, c 83, §2]



§321-11.5 - Establishment of fees.

§321-11.5  Establishment of fees.  (a)  The department of health, by rules adopted pursuant to chapter 91, may establish reasonable fees for the issuance or renewal of licenses, permits, variances, and various certificates required by law or by the department's rules.  The fees may include the cost of related examinations, inspections, investigations, and reviews.

(b)  [Repeal and reenactment on June 30, 2014.  L Sp 2009, c 21, §8.]  All fees paid and collected pursuant to this section and rules adopted in accordance with chapter 91 from facilities seeking licensure or certification by the department of health, including hospitals, nursing homes, home health agencies, home care agencies, intermediate care facilities for the mentally retarded, freestanding outpatient surgical facilities, adult day health care centers, rural health centers, laboratories, adult residential care homes, expanded adult residential care homes, developmental disability domiciliary homes, assisted living facilities, therapeutic living programs, and special treatment facilities, shall be deposited into the office of health care assurance special fund created under section 321-1.4.  Any other entities required by law to be licensed by the department of health shall also be subject to reasonable fees established by the department of health by rules adopted in accordance with chapter 91.

(c)  Other than the fees collected under subsection (b), all other fees collected under this section and section 321-15 shall be deposited into the environmental health education fund established under section 321-27. [L 1982, c 80, §4; am L 1994, c 169, §§3, 9; am L 1996, c 164, §1; am L 1998, c 311, §§13, 16; am L 1999, c 120, §3; am L 2007, c 90, §2; am L Sp 2009, c 21, §4]



§321-11.6 - Genetically modified organisms.

[§321-11.6]  Genetically modified organisms.  Any applicant to any federal agency for any permit for or approval of any bioproduct, field testing of genetically modified organisms, or environmental impact assessment of genetically modified organisms shall submit one copy of that application to the department, at the same time that the application is submitted to the federal agency. [L 1988, c 160, §2]



§321-11.51 - Sanitation permits; transfer.

[§321-11.51]  Sanitation permits; transfer.  Sanitation permits that have not expired as of July 2, 1997, shall be transferable upon the sale of a food establishment; provided that such transfers are subject to the new owner agreeing to abide by the compliance schedule of the department of health. [L 1997, c 334, pt of §1]

Revision Note

"July 2, 1997," substituted for "the effective date of this Act".



§321-12 - Barbers, hairdressers, cosmeticians, cosmetologists, and beauticians.

§321-12  Barbers, hairdressers, cosmeticians, cosmetologists, and beauticians.  The department of health may prescribe rules and regulations which it deems necessary for the public health and safety relative to barbers, hairdressers, cosmeticians, cosmetologists, and beauticians, and the carrying on of their occupations. [L 1907, c 70, §1; RL 1925, §1020; RL 1935, §920; am L 1943, c 43, §5(a); RL 1945, §2016; am L 1945, c 140, §1; am L 1949, c 19, §2; RL 1955, §46-14; am L Sp 1959 2d, c 1, §19; HRS §321-12]

Cross References

Barbers, licensing, see chapter 438.

Beauticians, licensing, see chapter 439.



§321-12.5 - Certified forensic examination fees.

[§321-12.5]  Certified forensic examination fees.  (a)  The department of health, by rules adopted pursuant to chapter 91, shall establish fees for application and certification as certified forensic examiners, to be paid by the applicant at the onset of the application process.  The fees shall cover the costs of training, examination, certification, and monitoring.

(b)  All moneys collected as fees pursuant to subsection (a) shall be deposited into the mental health and substance abuse special fund established by section 334-15.

(c)  All funds deposited in the mental health and substance abuse special fund pursuant to subsection (b) shall be used exclusively to support the activities relating to the application, training, certification, and monitoring of the certified forensic examination program. [L 1995, c 214, §1]



§321-13 - Regulation of certain other occupations.

§321-13  Regulation of certain other occupations.  (a)  The department of health, with the approval of the governor, may adopt rules as it deems necessary for the public health or safety respecting:

(1)  The occupations or practices of clinical laboratory directors, medical technologists (clinical laboratory scientists), clinical laboratory specialists, cytotechnologists, medical laboratory technicians (clinical laboratory technicians), tattoo artists, and environmental health professionals;

(2)  The health, education, training, experience, habits, qualifications, or character of persons to whom certificates of registration or permits for these occupations or practices may be issued;

(3)  The health, habits, character, practices, standards, or conduct of persons holding these certificates or permits; and

(4)  The grounds or causes for revoking or suspending these certificates or permits.

The rules shall have the force and effect of law.

(b)  It shall be unlawful for any person to engage in or to attempt to engage in or to follow any of the occupations or practices referred to in this section, unless the person first obtains and holds a valid unrevoked certificate of registration or permit under such rules or regulations as the department shall prescribe.

(c)  The department may revoke or suspend any certificate of registration or permit issued under this section or issued prior to April 23, 1941, upon proof to its satisfaction of a violation of any rule or regulation of the department on the part of any person holding a certificate or permit; provided that no such certificate or permit shall be revoked or suspended except upon due notice to the person holding the same and the person shall be given an opportunity to be heard and present evidence in the person's own defense. [L 1941, c 87, §§1, 2, 3; RL 1945, §2017; am L 1945, c 116, §1(c); am L 1947, c 192, §22; am L 1949, c 19, §1; am L 1955, c 117, §1; RL 1955,§46-15; am L 1959, c 25, §1; am L Sp 1959 2d, c 1, §19; HRS §321-13; am L 1969, c 160, §1; am L 1973, c 80, §2(1); am L 1974, c 214, §1; am L 1982, c 80, §1; gen ch 1985; am L 1985, c 11, §1 and c 276, §4; am L 1986, c 139, §9; am L 1988, c 194, §3; am L 1990, c 225, §4 and c 285, §6; am L 1997, c 219, §2; am L 1999, c 210, §1 and c 211, §3]

Cross References

Nursing home administrators act, see chapter 457B.



§321 13 - .5 Certified nurse aides; investigations of abuse and neglect.

[§321‑13.5  Certified nurse aides; investigations of abuse and neglect.]  The department shall adopt rules pursuant to chapter 91 relating to:

(1)  The investigation of:

(A)  Abuse or neglect by a certified nurse aide working in a health care setting licensed or certified by the department; and

(B)  Misappropriation of an individual's property by a certified nurse aide working in a health care setting licensed or certified by the department; and

(2)  Action taken against a certified nurse aide as a result of an investigation pursuant to paragraph (1). [L 2007, c 226, §2]



§321-14 - License to practice certain occupations.

§321-14  License to practice certain occupations.  It shall be unlawful for any person to practice any of the occupations specified in section 321-13(a)(1) without a license so to do; any person wishing to obtain a license to engage in any of the specified occupations shall make application to the department of health, in accordance with such rules as shall be prescribed by the department under section 321-13, and any such application shall be accompanied by an examination fee for such license. [L 1957, c 316, pt of §1; am L 1959, c 25, §2; am L Sp 1959 2d, c 1, §19; Supp, §46-15.1; HRS §321-14; am L 1969, c 160, §2; am L 1973, c 80, §2(2) and c 97, §1; am L 1974, c 214, §2; am L 1982, c 80, §2]

Cross References

Nursing home administrators act, see chapter 457B.



§321-14.5 - Hospitals; licensing.

[§321-14.5]  Hospitals; licensing.  (a)  All hospitals shall be licensed by the department to ensure the health, safety, and welfare of the individuals placed therein.

(b)  The director shall adopt rules in accordance with chapter 91 that shall provide for the licensing of hospitals.

(c)  The rules may provide that accreditation by the joint commission on accreditation of healthcare organizations demonstrates a hospital's compliance with all licensing inspections required by rules for the year in which the joint commission on accreditation of healthcare organizations accreditation is issued.  The rules may exempt a hospital from a licensing inspection for the year in which a joint commission on accreditation of healthcare organizations accreditation is issued under the following conditions:

(1)  The hospital provides a certified copy of the hospital's official joint commission on accreditation of healthcare organizations accreditation report to the department;

(2)  The hospital holds full accreditation by the joint commission on accreditation of healthcare organizations; and

(3)  The hospital holds a current and valid license.

(d)  The rules shall provide that the department may conduct inspections and investigations of exempt hospitals to investigate complaints, follow up on adverse accreditation findings, or conduct periodic validation surveys.

(e)  Information contained in reports of survey and official accreditation letters made by the joint commission on accreditation of healthcare organizations used in determining compliance with licensing requirements shall be public information.

(f)  All other records maintained by the department shall be governed by chapter 92F. [L 2002, c 118, §1]



§321-14.8 - Home care agencies; licensing.

[§321-14.8]  Home care agencies; licensing.  [Section repealed on June 30, 2014.  L Sp 2009, c 21, §8.]  (a)  Beginning July 1, 2010, each home care agency shall be licensed by the department of health to ensure the health, safety, and welfare of clients.

(b)  The department of health shall adopt rules in accordance with chapter 91 to:

(1)  Protect the health, safety, and civil rights of clients of home care agencies; and

(2)  Provide for the licensure of home care agencies.

(c)  A service provider agency under contract for services with the city and county of Honolulu elderly affairs division shall be exempt from the licensing requirement of this section.

(d)  For purposes of this section:

"Home care agency" means a public or proprietary agency, a private, nonprofit organization, or a subdivision of an agency or organization, engaged in providing home care services to clients in the client's residence.  The term "home care agency" does not apply to an individual, including an individual who is incorporated as a business, or is an unpaid or stipended volunteer.

"Home care services" include but are not limited to:

(1)  Personal care, including assistance with dressing, feeding, and personal hygiene to facilitate self-care;

(2)  Homemaker assistance, including housekeeping, shopping, and meal planning and preparation; and

(3)  Respite care and assistance and support provided to the family. [L Sp 2009, c 21, §2]



§321-15 - Biennial registration; fees, failure to register; denial, suspension, or revocation of a license.

§321-15  Biennial registration; fees, failure to register; denial, suspension, or revocation of a license.  (a)  Every person holding a license to practice any occupation specified in section 321-13(a)(1) shall reregister with the department of health every other year in accordance with the rules of the department, before February 1 except where superseded by federal law, and shall pay a reregistration fee.  The failure, neglect, or refusal of any person holding such a license to reregister or pay the reregistration fee, after thirty days of delinquency, shall constitute a forfeiture of the person's license; provided that the license shall be restored upon written application therefor together with a payment of all delinquent fees and an additional late reregistration fee that may be established by the director of health.  All fees collected pursuant to this section shall be deposited into the environmental health education fund established under section 321-27.

(b)  The department shall suspend, refuse to renew, reinstate, or restore, or deny any license or application if the department has received certification from the child support enforcement agency pursuant to the terms of section 576D-13 that the licensee or applicant is not in compliance with an order of support as defined in section 576D-1 or has failed to comply with a subpoena or warrant relating to a paternity or child support proceeding.  Unless otherwise provided by law, the department shall grant, renew, restore, or reinstate a license only upon receipt of an authorization from the child support enforcement agency, office of child support hearings, or family court.

(c)  The department shall not renew or reinstate, or shall deny or suspend any license or application, if the department has received certification from an administering entity pursuant to chapter 436C that the licensee or applicant is in default or breach of any obligation under any student loan, student loan repayment contract, or scholarship contract that financed the licensee's or applicant's education, or has failed to comply with a repayment plan.

The department in receipt of a certification pursuant to chapter 436C shall, as applicable, and without further review or hearing:

(1)  Suspend the license;

(2)  Deny the application or request for renewal of the license; or

(3)  Deny the request for reinstatement of the license,

and unless otherwise provided by law, shall grant, renew, or reinstate the license only upon receipt of an authorization from the administering entity. [L 1957, c 316, pt of §1; am L 1959, c 25, §2; am L Sp 1959 2d, c 1, §19; Supp, §46-15.2; HRS §321-15; am L 1969, c 160, §3; am L 1973, c 80, §2(3); am L 1974, c 214, §3; am L 1982, c 80, §3; gen ch 1985; am L 1994, c 169, §§4, 9; am L 1996, c 164, §1; am L 1997, c 293, §15; am L 1998, c 311, §§14, 16; am L 1999, c 273, §3; am L 2002, c 226, §5; am L 2003, c 133, §6]



§321-15.1 - Definitions.

§321-15.1  Definitions.  Whenever used in this chapter, unless the context otherwise requires:

"Adult residential care home" means any facility providing twenty-four-hour living accommodations, for a fee, to adults unrelated to the family, who require at least minimal assistance in the activities of daily living, personal care services, protection, and health care services, but who do not need the professional health services provided in an intermediate, skilled nursing, or acute care facility.

"Asbestos abatement project designer" means a person who is accredited to determine how the asbestos abatement work should be conducted.

"Asbestos inspector" means a person who is accredited to identify asbestos-containing building material and to assess its physical condition.

"Asbestos management planner" means a person who is accredited to use the data gathered by asbestos inspectors to assess the current or potential hazard posed by the asbestos-containing building material, to determine the appropriate response actions, and to develop a schedule for implementing these response actions.

"Assisted living facility" means a combination of housing, health care services, and personalized supportive services designed to respond to individual needs, to promote choice, responsibility, independence, privacy, dignity, and individuality.

"Expanded adult residential care home" means any facility providing twenty-four-hour living accommodations, for a fee, to adults unrelated to the family, who require at least minimal assistance in the activities of daily living, personal care services, protection, and health care services, and who may need the professional health services provided in an intermediate or skilled nursing facility.

"Hospice home" means any facility operated by a licensed hospice service agency providing twenty-four-hour living accommodations to no more than five unrelated persons who are admitted for hospice service. [L 1985, c 272, §2; am L 1988, c 194, §4 and c 334, §1; am L 1995, c 87, §3; am L 1998, c 132, §3; am L 1999, c 77, §6]

Cross References

Asbestos pollution control, see chapter 342P.



§321 15 - .2 Criminal history record checks.

§321‑15.2  Criminal history record checks.  (a)  For the purposes of this section:

"Adults" means individuals aged eighteen years or older.

"Applicant" means a person or entity seeking licensure to operate a healthcare facility.  If the applicant is an entity, the term "applicant" shall also include its principals, directors, partners, managers, agents, and representatives to the extent that any of these individuals will have access to or contact with clients, their finances, assets, personal property, medical records, or individually identifiable information.

"Conviction for a relevant crime" means any federal or state conviction for any relevant crime as defined in this section.

"Criminal history record name inquiry" means a record check by name for any federal or state conviction for any relevant crime as defined in this section.

"Department" means the department of health.

"Direct patient access employee" means any individual, including a volunteer, who has access to a patient or resident of a healthcare facility, or any provider through employment or through an agreement or contract with such a facility or provider.  Such individuals include but are not limited to:  physicians, nurses, nursing assistants, home health aides, therapists, activities personnel, and support staff (i.e., housekeeping, dietary, etc.) who have direct access to patients or patient belongings.

"Disqualifying information" means a conviction for a relevant crime or a finding of patient or resident abuse.

"Healthcare facility" [Repeal and reenactment on June 30, 2014.  L Sp 2009, c 21, §8.] means a facility or setting where a frail, elderly, or disabled adult receives care or is provided living accommodations such as a skilled nursing facility, intermediate care facility, adult residential care home, expanded adult residential care home, assisted living facility, home health agency, home care agency, hospice, adult day health center, special treatment facility, therapeutic living program, intermediate care facility for the mentally retarded, hospital, rural health center, and rehabilitation agency.

"Name inquiry" means a criminal history record check conducted by using the name and other identifying information of the individual, in lieu of a fingerprint check.

"Operator" means an individual or entity that is licensed or is seeking licensure to operate a healthcare facility and is responsible for the management and overall operations of that healthcare facility.

"Relevant crime" means:

(1)  Any offense described in 42 United States Code §1320a‑7 (Section 1128(a) of the Social Security Act); or

(2)  A crime of such a serious nature or circumstance that the department finds its perpetrator to pose a risk to the health, safety, or well-being of a patient or resident.  This includes but is not limited to murder, manslaughter, assault, sex offenses, domestic violence, theft or forgery, arson, kidnapping, or possession, use, sale, manufacture, or distribution of dangerous drugs or controlled substances.

(b)  The department shall adopt rules pursuant to chapter 91 to ensure the reputable and responsible character of all prospective applicants, operators, direct patient access employees, and adult volunteers of a healthcare facility, and, in the case of any healthcare facility operated in a private residence, all adults living in the home other than the clients. These rules, among other things, shall specify how the department may conduct criminal history record checks in accordance with section 846-2.7.

(c)  All applicants and prospective operators shall:

(1)  Be subject to criminal history record checks in accordance with section 846-2.7;

(2)  Authorize the disclosure to the department of criminal history record information;

(3)  Sign a waiver form stating that the department shall not be liable to the applicant or prospective operator; and

(4)  Consent to be fingerprinted for the purpose of requesting criminal history record information from the Federal Bureau of Investigation and the Hawaii criminal justice data center.

(d)  All prospective direct patient access employees and adult volunteers of healthcare facilities and, in the case of any healthcare facility operated in a private residence, all adults living in the home other than the clients shall:

(1)  Consent to be fingerprinted;

(2)  Provide all necessary information for the purpose of enabling the department to conduct the criminal history record checks; and

(3)  Sign a waiver form stating that the department shall not be liable to the employee or volunteer.

(e)  The department may request criminal history record information which includes Federal Bureau of Investigation data through the Hawaii criminal justice data center on all prospective applicants, operators, direct patient access employees, and adult volunteers of healthcare facilities.  In addition, in the case of any healthcare facility to be operated in a private residence, the department of health may request criminal history record information which includes Federal Bureau of Investigation data through the Hawaii criminal justice data center for all adults residing in the home who are not clients.

(f)  The department shall make a name inquiry into the criminal history records or conduct criminal history record checks of all prospective applicants, operators, direct patient access employees, and adult volunteers at the healthcare facility, and, in the case of any healthcare facility operated in a private residence, all adults living in the home other than the clients.

(g)  The department may revoke or suspend a current license, impose penalties or fines, or deny an application for a license under rules adopted pursuant to chapter 91 if the applicant, operator, employee, or adult volunteer at the healthcare facility or, in the case of any healthcare facility operated in a private residence, any adult living in the home other than the client, refuses to authorize the department to conduct a criminal history record check, obtain criminal history record information for verification, or consent to be fingerprinted.  In addition, the department may revoke or suspend a current license, impose penalties or fines, or deny an application for a license if the applicant, operator, direct patient access employee, or adult volunteer at the healthcare facility, or, in the case of a healthcare facility operated in a private residence, any adult living in the home other than the client, has any disqualifying information.  The department may also revoke or suspend a current license, impose penalties or fines, or deny an application for a license if the department determines, based upon consideration of the criminal history information, that the applicant, operator, direct patient access employee, or adult volunteer at the healthcare facility, or, in the case of a healthcare facility operated in a private residence, any adult living in the home other than the client, is unsuitable to work or live in close proximity to the residents of the healthcare facility such that the health, safety, and welfare of the residents of the healthcare facility could be at risk.

(h)  Notwithstanding any other law to the contrary, for purposes of this section, the department shall be exempt from section 831-3.1 and need not conduct investigations, notifications, or hearings under this section in accordance with chapter 91.

(i)  The fee charged by the Federal Bureau of Investigation and the Hawaii criminal justice data center to perform criminal history record checks may be passed on to all applicants, operators, direct patient access employees, and adult volunteers at the healthcare facility and, in the case of a facility operated in a private residence, all adults living in the home other than the clients.

(j)  The department, in obtaining and relying upon the criminal history record checks, is presumed to be acting in good faith and shall be immune from civil liability for taking or recommending action based upon the criminal history record information.  The good faith presumption may be rebutted upon a showing by the person or entity of a lack of good faith, and proof by a preponderance of the evidence, that the department relied upon information or opinion that it knew was false or misleading.

(k)  Any applicant or operator who receives information from the department relating to a criminal history record check of a direct patient access employee or adult volunteer or, in the case of a healthcare facility operated in a private residence, an adult living in the home other than the clients, is presumed to be acting in good faith and shall be immune from civil liability for taking or recommending action based upon the department's recommendation or direction.  Nothing in this section shall affect rights, obligations, remedies, liabilities, or standards of proof under chapters 368 and 378.

Criminal history record information shall be used exclusively by the department for the sole purpose of determining whether an applicant, operator, direct patient access employee, or adult volunteer at a healthcare facility, or, in the case of a facility operated in a private residence, any adult living in the home other than the clients is suitable for working or living in close proximity to residents of a healthcare facility such that the health, safety, and welfare of the residents would not be at risk. [L 2006, c 220, §2; am L Sp 2009, c 21, §5]

Note

L 2006, c 220, §6 provides:

"SECTION 6.  There shall be established a working committee of five members with representatives from the department of health, department of human services, provider organizations and community, as appointed by the directors of the department of health and department of human services to meet minimally on a quarterly basis to review and evaluate the process undertaken by the departments in effecting criminal history record checks and provide recommendations to the directors of the departments as relevant.  Members shall serve a term of two years which may be extended at the discretion of the directors of the departments and will report to departmental administrators as designated by the directors."



§321-15.3 - Criminal history disclosure of prospective care home resident.

[§321-15.3  Criminal history disclosure of prospective care home resident.]  Notwithstanding any other law to the contrary, the department of health shall disclose to the operator of an adult residential care home, to the extent that the division or office of the department that is referring the individual to the care home possesses, the information in existing records at the time of, and as part of, the application for admission, the criminal history of a prospective resident applying for entry to the care home when the prospective resident had previously been:

(1)  Convicted of an offense involving violence to a person; or

(2)  Admitted to the state hospital under the jurisdiction of the department of health as a result of an acquittal under chapter 704 for an offense involving violence to a person. [L 2002, c 166, §2]



§321-15.5 - REPEALED.

§321-15.5  REPEALED.  L 1978, c 107, §4.



§321-15.6 - Adult residential care homes; licensing.

§321-15.6  Adult residential care homes; licensing.  (a)  All adult residential care homes shall be licensed to ensure the health, safety, and welfare of the individuals placed therein.  The department shall conduct unannounced visits, other than the inspection for relicensing, to every licensed adult residential care home and expanded adult residential care home on an annual basis and at such intervals as determined by the department to ensure the health, safety, and welfare of each resident.  Unannounced visits may be conducted during or outside regular business hours.  All inspections relating to follow-up visits, visits to confirm correction of deficiencies, or visits to investigate complaints or suspicion of abuse or neglect shall be conducted unannounced during or outside regular business hours.  Annual inspections for relicensing may be conducted during regular business hours or at intervals determined by the department.  Annual inspections for relicensing shall be conducted with notice, unless otherwise determined by the department.

(b)  The director shall adopt rules regarding adult residential care homes in accordance with chapter 91 that shall be designed to:

(1)  Protect the health, safety, and civil rights of persons residing in facilities regulated;

(2)  Provide for the licensing of adult residential care homes; provided that the rules shall allow group living in two categories of adult residential care homes as licensed by the department of health:

(A)  Type I allowing five or fewer residents; provided that up to six residents may be allowed at the discretion of the department to live in a type I home; provided further that the primary caregiver or home operator is a certified nurse aide who has completed a state-approved training program and other training as required by the department; and

(B)  Type II allowing six or more residents, including but not limited to the mentally ill, elders,  persons with disabilities, the developmentally disabled, or totally disabled persons who are not related to the home operator or facility staff;

(3)  Comply with applicable federal laws and regulations of Title XVI of the Social Security Act, as amended; and

(4)  Provide penalties for the failure to comply with any rule.

For the purposes of this subsection:

"Developmentally disabled" means a person with developmental disabilities as defined under section 333F-1.

"Elder" has the same meaning as defined under section 356D-1.

"Mentally ill" means a mentally ill person as defined under section 334-1.

"Persons with disabilities" means persons having a disability under section 515-2.

"Totally disabled person" has the same meaning as a person totally disabled as defined under section 235-1.

(c)  The department may provide for the training of and consultations with operators and staff of any facility licensed under this section, in conjunction with any licensing thereof, and shall adopt rules to ensure that adult residential care home operators shall have the needed skills to provide proper care and supervision in a home environment as required under department rules.

(d)  The department shall establish a standard admission policy and procedure which shall require the provision of information that includes the appropriate medical and personal history of the patient as well as the level of care needed by the patient prior to the patient's referral and admission to any adult residential care home facility.  The department shall develop appropriate forms and patient summaries for this purpose.

(e)  The department shall maintain an inventory of all facilities licensed under this section and shall maintain a current inventory of vacancies therein to facilitate the placement of individuals in such facilities.

(f)  The department shall develop and adopt a social model of health care to ensure the health, safety, and welfare of individuals placed in adult residential care homes.  The social model of care shall provide for aging in place and be designed to protect the health, safety, civil rights, and rights of choice of the persons to reside in a nursing facility or in home- or community-based care.

(g)  Any fines collected by the department of health for violations of this section shall be deposited into the office of health care assurance special fund. [L 1978, c 107, pt of §3; am L 1979, c 9, §1 and c 105, §33; am L 1982, c 54, §2; am L 1985, c 272, §5; am L 1986, c 177, §2; am L 1987, c 283, §21; am L 1988, c 334, §2; am L 1990, c 67, §5; am L 1993, c 227, §1; am L 1997, c 341, §2 and c 350, §15; am L 1998, c 132, §4; am L 2002, c 166, §3 and c 188, §2; am L 2003, c 202, §1; am L 2006, c 270, §2; am L 2007, c 90, §3 and c 249, §20]

Cross References

Coordination and development of caregiver support services, see §349-15.

Dependent elder abuse; suits by the State; civil penalties, see §28-94.

Long term care, see chapter 346D.



§321-15.7 - Penalty.

§321-15.7  Penalty.  Any person who intentionally operates an adult residential care home or hospice home without a license shall be guilty of a misdemeanor. [L 1978, c 107, pt of §3; am L 1985, c 272, §6; am L 1989, c 223, §2; am L 1999, c 77, §7]



§321-15.8 - REPEALED.

§321-15.8  REPEALED.  L 1988, c 205, §1.



§321-15.9 - Developmental disabilities residential services.

§321-15.9  Developmental disabilities residential services.  (a)  The department of health is authorized to license developmental disabilities domiciliary homes for individuals with developmental disabilities or mental retardation who are unable to live independently and who require supervision or care, but do not require care by licensed nurses in a domiciliary setting; provided that nothing in this section shall exclude the department of human services from licensing, certifying, regulating, or entering into contracts for child foster homes or providers that serve persons with developmental disabilities or mental retardation.

(b)  For the purposes of this section:

"Developmental disabilities" shall be as defined under section 333E-2.

"Developmental disabilities apartment complex" means an apartment building composed of five or more separate apartment units in which every apartment unit, except for one apartment unit occupied by the operator or staff for the complex, is dedicated to providing residences for individuals with developmental disabilities or mental retardation who do not require twenty-four hour supervision or care.

"Developmental disabilities domiciliary home" means a residence for not more than five persons with developmental disabilities or mental retardation that require twenty-four hour supervision or care, but do not require care by licensed nurses in a domiciliary setting.

"Mental retardation" shall be as defined under section 333F‑1.

(c)  The director shall adopt rules regarding developmental disabilities domiciliary homes in accordance with chapter 91 that shall be designed to:

(1)  Establish criteria for licensure of homes, including inspections, registration, fees, qualifications of operators and staff, and other factors necessary to ensure safe and appropriate operation of each home;

(2)  Protect the health, safety, and civil rights of persons residing in the homes;

(3)  Provide for plans of care that include community integration and support of persons residing in the licensed homes;

(4)    Provide for the licensure of homes of up to five persons with developmental disabilities or mental retardation, and who are not related to the home operator or facility staff;

(5)    Establish penalties for the failure to comply with any rule; and

(6)  Establish criteria for training of operators and staff of any developmental disabilities domiciliary home licensed under this section.

(d)  Rules adopted under this section shall be enforced by the director.

(e)  No single apartment in a developmental disabilities apartment complex funded under this section shall be occupied by more than two residents with developmental disabilities or mental retardation.

(f)  The director shall establish criteria for contracts for developmental disabilities apartment complexes and where necessary to provide for additional funding for developmental disabilities domiciliary homes.

(g)  The department shall maintain a registry of all developmental disabilities domiciliary homes licensed under this section and a current inventory of vacancies.

(h)  The department of health may enter into contracts for additional payments for residential services to the providers of developmental disabilities domiciliary homes and payments to operators of developmental disabilities apartment complexes for residential services on terms determined by the department of health. [L 1990, c 180, §1; am L 2005, c 168, §2]



§321-15.61 - Adult residential care homes expanded admissions.

[§321-15.61]  Adult residential care homes expanded admissions.  (a)  Adult residential care homes may admit an individual who has been living immediately prior to admission in the individual's own home, a hospital, or other care setting, and who has been either:

(1)  Admitted to a medicaid waiver program and determined by the department of human services to require nursing facility level care to manage the individual's physical, mental, and social functions; or

(2)  A private-paying individual certified by a physician or advanced practice registered nurse as needing a nursing facility level of care.

(b)  The department of health shall adopt rules in accordance with chapter 91 to expand admissions to adult residential care homes by level of care and to define and standardize these levels of care.  The rules and standards shall provide for appropriate and adequate requirements for knowledge and training of adult residential care home operators and their employees. [L 1998, c 132, pt of §1]



§321-15.62 - Expanded adult residential care homes; licensing.

§321-15.62  Expanded adult residential care homes; licensing.  (a)  All expanded adult residential care homes shall be licensed to ensure the health, safety, and welfare of the individuals placed therein.

(b)  The director of health shall adopt rules regarding expanded adult residential care homes in accordance with chapter 91 that shall implement a social model of health care designed to:

(1)  Protect the health, safety, civil rights, and rights of choice of residents in a nursing facility or in home- or community-based care;

(2)  Provide for the licensing of expanded adult residential care homes for persons who are certified by the department of human services, a physician, advanced practice registered nurse, or registered nurse case manager as requiring skilled nursing facility level or intermediate care facility level of care who have no financial relationship with the home care operator or facility staff; provided that the rules shall allow group living in the following two categories of expanded adult residential care homes as licensed by the department of health:

(A)  A type I home shall consist of five or fewer residents with no more than two nursing facility level residents; provided that more nursing facility level residents may be allowed at the discretion of the department; and provided further that up to six residents may be allowed at the discretion of the department to live in a type I home; provided that the primary caregiver or home operator is a certified nurse aide who has completed a state-approved training program and other training as required by the department; and

(B)  A type II home shall consist of six or more residents, with no more than twenty per cent of the home's licensed capacity as nursing facility level residents; provided that more nursing facility level residents may be allowed at the discretion of the department;

provided further that the department shall exercise its discretion for a resident presently residing in a type I or type II home, to allow the resident to remain as an additional nursing facility level resident based upon the best interests of the resident.  The best interests of the resident shall be determined by the department after consultation with the resident, the resident's family, primary physician, case manager, primary caregiver, and home operator;

(3)  Comply with applicable federal laws and regulations of Title XVI of the Social Security Act, as amended; and

(4)  Provide penalties for the failure to comply with any rule.

(c)  The department may provide for the training of and consultations with operators and staff of any facility licensed under this section, in conjunction with any licensing thereof, and shall adopt rules to ensure that expanded adult residential care home operators shall have the needed skills to provide proper care and supervision in a home environment as required under department rules.

(d)  The department shall establish a standard admission policy and procedure which shall require the provision of information that includes the appropriate medical and personal history of the patient as well as the level of care needed by the patient prior to the patient's referral and admission to any expanded adult residential care home facility.  The department shall develop appropriate forms and patient summaries for this purpose.

(e)  The department shall maintain an inventory of all facilities licensed under this section and shall maintain a current inventory of vacancies therein to facilitate the placement of individuals in such facilities. [L 1998, c 132, pt of §1; am L 2002, c 166, §4; am L 2006, c 270, §3]



§321-15.63 - Hospice services.

[§321-15.63]  Hospice services.  (a)  The department of health may license hospice service agencies.  If the department licenses hospice service agencies, the director shall adopt rules in accordance with chapter 91 regarding hospice service agencies that shall:

(1)  Protect the health, safety, welfare, and civil rights of persons residing in their place of residence; and

(2)  Provide penalties for the failure to comply with any rule.

Licensing shall be required annually for the first two years of licensure.  Thereafter, licensing shall be required biennially; provided that if the department of health receives a complaint regarding the hospice service agency from the time of the last licensure, the licensing shall be required annually until such time as the department is satisfied that licensing may proceed biennially.

(b)  For the purpose of this section:

"Hospice service" means a program of palliative and supportive care for terminally ill persons and their families or caregivers.

"Hospice service agency" means an agency or organization, or a subdivision of that agency or organization, which is engaged in providing hospice services at the place of residence of its clients. [L 1999, c 77, §3]



§321-16 , 16 - .

§§321-16, 16.1  REPEALED.  L 1972, c 100, §2.



§321-16.5 - Special treatment facilities.

[§321-16.5]  Special treatment facilities.  (a)  All special treatment facilities shall be licensed to ensure the health, safety, and welfare of the individuals placed therein.

(b)  The director shall adopt rules, in accordance with chapter 91, regarding special treatment facilities that shall be designed to:

(1)  Provide a therapeutic residential program for care, diagnosis, treatment, or rehabilitation for socially or emotionally distressed persons, mentally ill persons, persons suffering from substance abuse, and developmentally disabled persons.  Special treatment facilities shall include a short-term crisis residential program or a long-term residential treatment program;

(2)  Comply with applicable federal laws and regulations; and

(3)  Provide penalties for the failure to comply with any rule.

(c)  For the purposes of this section:

"Long-term residential" means a residential treatment program for persons whose duration of stay is thirty days or longer.

"Short-term crisis residential" means a residential treatment program for persons who are in crisis and whose duration of stay is less than thirty days.

"Socially or emotionally distressed person" means an individual who is experiencing psychiatric symptomatology that may be acute or chronic in nature, which requires therapeutic or rehabilitative services. [L 2005, c 139, pt of §2]



§321-16.6 - Therapeutic living programs.

[§321-16.6]  Therapeutic living programs.  (a)  All therapeutic living programs shall be licensed to ensure the health, safety, and welfare of the individuals placed therein.

(b)  The director shall adopt rules regarding therapeutic living programs in accordance with chapter 91 that shall be designed to:

(1)  Comply with applicable federal laws and regulations; and

(2)  Provide penalties for the failure to comply with any rule.

(c)  For the purposes of this section, "therapeutic living program" means a supervised living arrangement that provides mental health, substance abuse services, or supportive services for individuals or families who do not need the structure of a special treatment facility and are transitioning to independent living.  The program aids residents in meeting basic needs and provides supportive services through a required service plan. [L 2005, c 139, pt of §2]



§321-17 - Vessels to carry diseased persons; penalty.

§321-17  Vessels to carry diseased persons; penalty.  Vessels, regardless of tonnage, and other common carriers, shall be permitted or required to carry persons having Hansen's disease or other contagious diseases under such restrictions and provisions as may be prescribed by the department of health.  Apartments on steamers or on other common carriers occupied by cases of Hansen's disease or other diseases shall be disinfected in a manner prescribed or approved by the department.

The master or owner of any such vessel knowingly violating this section shall be fined not more than $200. [L 1893-4, c 30, §§1, 2; am L 1903, c 8, §2; am L 1909, c 132, §1; RL 1925, §§1208, 1209; am L 1929, c 149, pt of §1; am L 1931, c 139, §5; am L 1933, c 118, §1; am L 1933-4, c 30, §1; RL 1935, §903; RL 1945, §2019; RL 1955, §46-17; am L Sp 1959 2d, c 1, §19; HRS §321-17; am L 1969, c 152, §1; am L 1981, c 185, §1; am L 1983, c 124, §16]



§321-18 - Penalty.

§321-18  Penalty.  Except when another penalty is provided, every person who violates any rule of the department, after the same has been adopted, as provided in section 321-10, shall be guilty of a misdemeanor. [PC 1869, c 59, §8; RL 1925, §914; RL 1935, §906; am L 1943, c 18, §1; RL 1945, §2020; am L 1947, c 82, §1; RL 1955, §46-18; am L 1965, c 96, §29; HRS §321-18; am L 1983, c 100, §3]



§321-19 - Delegation to counties.

[§321-19]  Delegation to counties.  Any provision to the contrary notwithstanding, the department of health may, in adopting rules and regulations under sections 321-9, 321-10, and 321-11, delegate functions for inspection and enforcement of such rules, including the function of issuance of permits, certificates, or licenses, to the various counties.  Such delegation of authority shall be in accordance with standards duly adopted by the department. [L 1978, c 26, §2]



§321-20 - Remedies.

[§321-20]  Remedies.  Notwithstanding other penalties, the director may enforce this chapter in either administrative or judicial proceedings:

(1)  Administrative.  If the director determines that any person is violating any provision of this chapter, any rule adopted thereunder, or any variance or exemption or waiver issued pursuant thereto, the director may have that person served with a notice of violation and an order.  The notice shall specify the alleged violation.  The order may require that the alleged violator do any or all of the following:  cease and desist from the violation, pay an administrative penalty not to exceed $1,000 for each day of violation, correct the violation at the alleged violator's own expense, or appear before the director at a time and place specified in the order and answer the charges complained of.  The order shall become final twenty days after service unless within those twenty days the alleged violator requests in writing a hearing before the director.  Upon such request the director shall specify a time and place for the alleged violator to appear.  When the director issues an order for immediate action to protect the public health from an imminent and substantial danger, the department shall provide an opportunity for a hearing within twenty-four hours after service of the order.  After a hearing pursuant to this subsection, the director may affirm, modify, or rescind the order as appropriate.  The director may institute a civil action in any court of appropriate jurisdiction for the enforcement of any order issued pursuant to this subsection.

Factors to be considered in imposing the administrative penalty include the nature and history of the violation and any prior violation and the opportunity, difficulty, and history of corrective action.  It is presumed that the violator's economic and financial conditions allow payment of the penalty and the burden of proof to the contrary is on the violator.  In any judicial proceeding to enforce the administrative penalty imposed pursuant to this chapter, the director need only show that notice was given, a hearing was held or the time granted for requesting a hearing had expired without such a request, the administrative penalty imposed, and that the penalty imposed remains unsatisfied.

This section does not supersede specific administrative penalties provided elsewhere.

(2)  Judicial.  The director may institute a civil action in any court of appropriate jurisdiction for injunctive relief to prevent violation of any order issued or rule adopted pursuant to this chapter, in addition to any other remedy or penalty provided for under this chapter. [L 1985, c 84, §1]



§321-21 - Infectious wastes; management and disposal.

[§321-21]  Infectious wastes; management and disposal.  The department of health shall adopt rules pursuant to chapter 91 for the management and disposal of infectious wastes generated by hospitals, clinics, other health care facilities, doctors' offices, dentists' offices, research laboratories, veterinary clinics, and other generators of infectious wastes.  The rules shall include a definition of infectious wastes that clearly and objectively defines infectious wastes and specifies acceptable containers and other factors related to the identification, segregation, containment, and transportation of infectious wastes.  Effective July 1, 1991, all generators of infectious wastes shall show proof that infectious wastes are being managed and disposed of according to departmental rules upon request of the department. [L 1989, c 258, §2]



§321-22 - Long term care service development fund established.

[§321-22]  Long term care service development fund established.  There is established in the treasury of the State a special fund to be known as the long term care service development fund, which shall be administered by the executive office on aging to provide grants to promote the establishment, reorganization, or expansion of businesses and nonprofit corporations offering community-based long term care services on a fee-for-service basis and to provide funding for training and business plan development, including, but not limited to, workshops assisting providers on the development of their business plans, assistance with applications for grants, business management training, and other types of training. [L 1989, c 380, §2]

Cross References

Coordination and development of caregiver support services, see §349-15.

Long-term care financing, see chapter 346C.



§5 to 7 - .

§321-22.5  Trauma system special fund.  (a)  There is established within the state treasury a special fund to be known as the trauma system special fund to be administered and expended by the department of health.  The fund shall consist of:

(1)  Surcharges collected pursuant to sections 291-15, 291C-2, and 291E-7;

(2)  Cigarette tax revenues designated under section 245-15;

(3)  Federal funds granted by Congress or executive order for the purpose of this chapter; provided that the acceptance and use of federal funds shall not commit state funds for services and shall not place an obligation upon the legislature to continue the purpose for which the federal funds are made available;

(4)  Funds appropriated by the legislature for this purpose, including grants-in-aid;

(5)  Grants, donations, and contributions from private or public sources for the purposes of the trauma system special fund; and

(6)  Interest on and other income from the fund, which shall be separately accounted for.

Moneys in the trauma system special fund shall not lapse at the end of the fiscal year.  Expenditures from the trauma system special fund shall be exempt from chapters 103D and 103F.

(b)  The moneys in the trauma system special fund shall be used by the department to support the continuing development and operation of a comprehensive state trauma system.  The trauma system special fund shall be used to subsidize the documented costs for the comprehensive state trauma system, including but not limited to the following:

(1)  Costs of under-compensated and uncompensated trauma care incurred by hospitals providing care to trauma patients; and

(2)  Costs incurred by hospitals providing care to trauma patients to maintain on-call physicians for trauma care.

The money in the trauma system special fund shall not be used to supplant funding for trauma services authorized prior to July 1, 2006, and shall not be used for ambulance or medical air transport services.

(c)  Disbursements from the fund shall be made in accordance with a methodology established by the department of health to calculate costs incurred by a hospital providing care to trauma patients that are eligible to receive reimbursement under subsection (d).  The methodology shall take into account:

(1)  Physician on-call coverage that is demonstrated to be essential for trauma services within the hospital;

(2)  Equipment that is demonstrated to be essential for trauma services within the hospital;

(3)  The creation of overflow or surge capacity to allow a trauma center to respond to mass casualties resulting from an act of terrorism or natural disaster; and

(4)  All other hospital services and resources that are demonstrated to be essential for trauma services within the hospital.

The department shall adopt rules pursuant to chapter 91 to effectuate the purposes of this section.

(d)  To receive reimbursement, a hospital providing care to trauma patients shall apply to the trauma system special fund on a form and in a manner approved by the department; provided that recipients of reimbursements from the trauma system special fund shall be subject to the following conditions:

(1)  The recipient of a reimbursement shall:

(A)  Comply with applicable federal, state, and county laws;

(B)  Comply with any other requirements the director may prescribe;

(C)  Allow the director, the legislative bodies, and the state auditor access to records, reports, files, and other related documents, to the extent permissible under applicable state and federal law, so that the program, management, and fiscal practices of the recipient may be monitored and evaluated to ensure the proper and effective expenditure of public funds;

(D)  Provide care to all injured patients regardless of their ability to pay; and

(E)  Participate in data collection and peer review activities for the purpose of system evaluation and improvement of patient care; and

(2)  Every reimbursement shall be monitored according to rules established by the director under chapter 91 to ensure compliance with this section.

(e)  Necessary administrative expenses to carry out this section shall not exceed five per cent of the total amount collected in any given year.

(f)  The department shall submit an annual report to the legislature no later than twenty days prior to the convening of each regular session that outlines the receipts of and expenditures from the trauma system special fund.

(g)  For the purposes of this section:

"Comprehensive state trauma system" means a coordinated integrated system providing a spectrum of medical care throughout the State designed to reduce death and disability by appropriate and timely diagnosis and specialized treatment of injuries, which includes hospitals with successive levels of advanced capabilities for trauma care in accordance with nationally accepted standards established by the American College of Surgeons Committee on Trauma.

"Hospital providing care to trauma patients" means a hospital with emergency services that receives and treats injured patients.

"Trauma care" means specialized medical care intended to reduce death and disability from injuries.

"Trauma center" means a facility verified by the American College of Surgeons or designated by the department applying American College of Surgeons recommendations as guidelines as being a level I, level II, level III, or level IV trauma center.  Level I represents the highest level attainable by a verified trauma center, and level IV represents the lowest level attainable by a verified trauma center. [L 2006, c 305, §2; am L 2008, c 231, §20]

Note

Establishing positions, convening ad hoc committees, and annual report to legislature on fund.  L 2006, c 305, §§5 to 7.

Revision Note

"July 1, 2006," substituted for "the effective date of this section".



§321-23 - Catastrophic and traumatic emergency response program established.

[§321-23]  Catastrophic and traumatic emergency response program established.  (a)  The director shall establish within the department a catastrophic and traumatic emergency response program to:

(1)  Provide for the delivery of prompt psychological services in the event of a catastrophic event or traumatic emergency;

(2)  Provide for critical incident stress debriefing for ambulance, fire, police, and other emergency service personnel;

(3)  Provide for immediate delivery of psychological services to the residents and visitors;

(4)  Coordinate the use of other public and private resources of post-disaster psychological services for the immediate and long-term delivery of psychological assistance to trauma victims; and

(5)  Advise state government and emergency service personnel on psychological issues and trauma victim behavior in the planning of and responses to catastrophic events and traumatic emergencies.

(b)  The director shall compile a list of qualified mental health professionals who are willing to serve on a catastrophic and traumatic emergency response team, giving priority to individuals with experience in dealing with catastrophic or traumatic emergency events.  The director shall appoint at least one team of professionals from the list, making a reasonable effort to appoint at least one member from each island, except Niihau.  If a qualified representative cannot be appointed from each island, the director, at a minimum, shall appoint one member from each county.  Each team appointed shall serve for a period of four years, with one member who has specialized training in trauma care to be designated as the team leader; provided that the director shall have the flexibility of appointing additional special teams for shorter or longer periods of time as the need arises.  Members of a catastrophic and traumatic emergency response team shall receive continuing professional education and training on the provision of psychological assistance to be ready to provide services whenever a catastrophic event or traumatic emergency occurs.  The team members shall be compensated for each day of service provided under this section, including participation in training required by the director, in accordance with a fee schedule to be established by the director pursuant to chapter 91.

(c)  For purposes of this section, "catastrophic event or traumatic emergency" means any tragic occurrence that has resulted in:

(1)  The loss of lives, infliction of injury, harm or suffering among humans, including hostage situations; or

(2)  Extensive destruction of property.

The term includes, but shall not be limited to, disasters for which relief is provided under chapter 127.

(d)  The team shall be activated by the director whenever the director finds that psychological assistance is appropriate following a catastrophic event or traumatic emergency.

(e)  The director shall adopt rules under chapter 91 to implement the emergency response trauma program, which shall include the qualifications of and appointment process for catastrophic and traumatic emergency response team members. [L 1990, c 239, §3]



§321-23.3 - Volunteer emergency medical disaster response personnel.

§321-23.3  Volunteer emergency medical disaster response personnel.  (a)  All volunteer emergency medical disaster response personnel including:

(1)  Physicians;

(2)  Psychologists;

(3)  Nurses;

(4)  Emergency medical technicians;

(5)  Social workers;

(6)  Mobile intensive care technicians; and

(7)  Physician assistants

licensed in the State, or employed by a health care facility, while engaged in the emergency response to a mass casualty event or disaster condition, including participation during periods of mass casualty and disaster management training, shall be deemed state employees or county employees, as the case may be, and shall have the powers, duties, rights, and privileges of such in the performance of their duties as prescribed by or under the authority of the governor or a county.

(b)  For the purposes of this section, any physician or physician assistant licensed in the State having privileges and credentials at public or private health care facilities licensed in the State, shall be deemed as having credentials with the same medical staff privileges at other hospitals for the purpose of rendering professional medical care under a mass casualty or disaster condition.

(c)  In the case of injury or death arising out of and in the performance of duty pursuant to this section, including duty performed during periods of training, all volunteer emergency medical disaster response personnel and their dependents shall be entitled to all of the benefits provided in chapter 386, including medical services and supplies.  In the case of injury or death, no public official shall be excluded from coverage of chapter 386.  Benefits shall be based on average weekly wages set forth in section 386-51, or based on earnings from the usual employment of the person, or based on earnings at the rate of $20 a week, whichever is most favorable to the claimant.  Nothing in this section shall adversely affect the right of any person to receive any benefits or compensation under any act of Congress.

(d)  Except in cases of wilful misconduct, the State, any county, or any volunteer emergency medical disaster response personnel engaged in the emergency response to a mass casualty event or disaster condition pursuant to this section (including volunteers whose services are accepted by any authorized person), shall not be liable for the death of or injury to persons, or for damage to property, as a result of any act or omission in the course of rendering professional medical care under a mass casualty event or disaster condition.  No act or omission shall be imputed to the owner of any vehicle by reason of ownership thereof; provided that nothing in this section shall preclude recovery by any person for injury or damage sustained from the operation of any vehicle that may be insured under section 41D-8 to the extent of the insurance.  Unless specifically provided, insurance effected under section 41D-8 shall not include coverage of such risk during a disaster emergency period.

(e)  A physician assistant licensed in this State or licensed or authorized to practice in any other United States jurisdiction, or who is credentialed as a physician assistant by a federal employer who is responding to a need for medical care created by a public emergency or a state or local disaster, may provide medical care that the physician assistant is authorized to provide without physician supervision, pursuant to chapter 453, or with appropriate physician supervision that is available; provided that:

(1)  Any physician who supervises a physician assistant providing medical care in response to a public emergency or state or local disaster shall not be required to meet the requirements set forth in chapter 453 for a supervising physician; and

(2)  No physician who supervises a physician assistant voluntarily and gratuitously providing emergency care pursuant to this subsection shall be liable for civil damages for any personal injuries which result from acts or omissions by the physician assistant providing emergency care.

(f)  For the purposes of this section:

"Disaster condition" means a sudden catastrophic event that overwhelms natural order and causes loss of property or life and exceeds or disrupts the capabilities of available medical resources to receive and provide medical care within a community.

"Mass casualty event" means a number of casualties generated more or less simultaneously, that exceeds the ability to provide usual medical care including but not limited to an airplane crash, collapsed building, bombing, or hurricane. [L 1998, c 105, §1; am L 2009, c 151, §11]

Revision Note

This section was renumbered from §321-228.5.



§321-23.6 - Rapid identification documents.

§321-23.6  Rapid identification documents.  (a)  The department shall adopt rules for emergency medical services that shall include:

(1)  Uniform methods of rapidly identifying an adult person who has certified, or for whom has been certified, in a written "comfort care only" document that the person or, consistent with chapter 327E, the person's guardian, agent, or surrogate directs emergency medical services personnel, first responder personnel, and health care providers not to administer chest compressions, rescue breathing, electric shocks, or medication, or all of these, given to restart the heart if the person's breathing or heart stops, and directs that the person is to receive care for comfort only, including oxygen, airway suctioning, splinting of fractures, pain medicine, and other measures required for comfort;

(2)  The written document containing the certification shall be signed by the patient or, consistent with chapter 327E, the person's guardian, agent, or surrogate and by any two other adult persons who personally know the patient; and

(3)  The original document containing the certification and all three signatures shall be maintained by the patient, the patient's:

(A)  Physician;

(B)  Attorney;

(C)  Guardian;

(D)  Surrogate; or

(E)  Any other person who may lawfully act on the patient's behalf.

Two copies of the document shall be given to the patient, or the patient's guardian, agent, or surrogate.

(b)  The rules shall provide for the following:

(1)  The patient, or the patient's guardian, agent, or surrogate, may verbally revoke the "comfort care only" document at any time, including during the emergency situation;

(2)  An anonymous tracking system shall be developed to assess the success or failure of the procedures and to ensure that abuse is not occurring; and

(3)  If an emergency medical services person, first responder, or any other health care provider believes in good faith that the provider's safety, the safety of the family or immediate bystanders, or the provider's own conscience requires the patient be resuscitated despite the presence of a "comfort care only" document, then that provider may attempt to resuscitate that patient, and neither the provider, the ambulance service, nor any other person or entity shall be liable for attempting to resuscitate the patient against the patient's will. [L 1994, c 173, §1; am L 2006, c 46, §1]

Revision Note

This section was renumbered from §321-229.5.



§321-24 to 26 - REPEALED.

§§321-24 to 26  REPEALED.  L 1990, c 288, §6.



§321-26.5 - Environmentally-sensitive cleaning and maintenance products for use in public schools; approved list of products.

[§321-26.5]  Environmentally-sensitive cleaning and maintenance products for use in public schools; approved list of products.  (a)  The department of health shall maintain a list of products that have been approved by the Green Seal program for public school facilities to use as a first preference guideline when purchasing and using environmentally-sensitive cleaning and maintenance products; provided that the department may add or remove any product from the list as deemed necessary by the director.

(b)  The department shall review and evaluate existing research regarding environmentally-sensitive cleaning and maintenance products, including any research and guidance issued by the United States Environmental Protection Agency. [L Sp 2009, c 13, §2]

Cross References

Environmentally-sensitive cleaning and maintenance products for use in public schools, see §302A-1509.



§321-27 - Environmental health education fund.

§321-27  Environmental health education fund.  (a)  There is established within the department of health an environmental health education fund into which shall be deposited all moneys collected from fees for permits, licenses, inspections, various certificates, variances, investigations, and reviews, pursuant to sections 321-11.5(c) and 321-15.

(b)  Moneys in the fund shall be expended by the department for the purpose of enhancing the capacity of environmental health programs to:

(1)  Improve public outreach efforts and consultations to industries regulated;

(2)  Educate the public, staff, and industries regulated thereunder;

(3)  Plan for future growth and expansion to meet emerging needs; and

(4)  Provide training opportunities to ensure the maintenance of professional competence among environmental health staff and administrators.

Not more than $90,000 of the fund may be utilized during any fiscal year for fund administration, including the hiring of not more than two full-time equivalent personnel, and the purchase of office and electronic equipment.

(c)  Any amount in the fund in excess of $300,000 on June 30 of each year shall be deposited into the general fund.

(d)  The department of health shall submit a report to the legislature concerning the status of the environmental health education fund, including, but not limited to, the amount of moneys taken in by and expended from the fund, and the sources of receipts and uses of expenditures, not less than twenty days prior to the convening of each regular session. [L 1994, c 169, §§2, 9; am L 1996, c 164, §1; am L 1998, c 311, §§15, 16; am L 1999, c 120, §4]



§321-27.5 - Audit of sanitation branch.

[§321-27.5]  Audit of sanitation branch.  The department shall perform annual audits of the sanitation branch to be completed by November 30 of each year, and shall include an audit of:

(1)  Fees collected;

(2)  The number and results of sanitation inspections;

(3)  The number of training seminars held; and

(4)  The cost of training personnel in the sanitation branch. [L 1997, c 334, pt of §1]



§321-28 - Traumatic brain injury advisory board.

§321-28  Traumatic brain injury advisory board.  There is established within the department of health the traumatic brain injury advisory board.  The advisory board, in consultation with the neurotrauma advisory board, shall advise the department in the development and implementation of a comprehensive plan to address the needs of persons affected by disorders and disabilities that involve the brain.  Further, the advisory board, in consultation with the neurotrauma advisory board, shall advise the department of the feasibility of establishing agreements with private sector agencies to develop services for persons with brain injuries.

The advisory board shall consist of at least nine members who shall be appointed by the director of health in accordance with section 26-35.  The director of health shall designate a member to be the chairperson of the advisory board.  The director of health or a designee shall serve as an ex officio nonvoting member of the advisory board.  The members shall serve for a term of four years; provided that upon the initial appointment of the members, two shall be appointed for a term of one year, two for a term of two years, two for a term of three years, and three for a term of four years.  In establishing the advisory board, the director of health shall appoint at least:

(1)  Two members representing private sector businesses that provide services for brain injured persons;

(2)  Two survivors of traumatic brain injury; and

(3)  One member representing trauma centers that provide services for brain injured persons.

The members shall serve without compensation but shall be reimbursed for actual expenses, including travel expenses, that are necessary for the performance of their duties. [L 1997, c 333, §2; am L 2002, c 160, §12]

Cross References

Neurotrauma advisory board, see §321H-3.



§321-29 - Epidemiologic investigations.

§321-29  Epidemiologic investigations.  (a)  The department may conduct investigations to determine the nature and extent of diseases and injuries deemed by the department to threaten the public health and safety.

(b)  Every person, health care provider, and medical facility shall provide the patient's name, the name of a minor patient's parent or guardian, address, telephone number, age, sex, race or ethnicity, clinical signs and symptoms, laboratory test results, diagnostic interview data, treatment provided, and the disposition of the patient when requested by an authorized representative of the director for the purpose of conducting such an investigation.  The authorized representative may view only the limited portion of the patient's medical record that is directly relevant in time and scope to the subject of the investigation.

(c)  Every person, company, organization, association, health care provider, medical facility, or any other possible source of information shall provide names, addresses, telephone numbers, and locating information regarding an individual or group of individuals suspected of having been exposed to a disease or disease-causing substance that is the subject of an epidemiologic investigation when requested by an authorized representative of the director.

For the purposes of this subsection, "locating information" includes information contained in appointment, reservation, registration, invitation, attendance, billing, payment lists, or any other record that may help the department identify, locate, or contact individuals or groups suspected of having been exposed to a disease under investigation.

(d)  When, in the written opinion of the director of health reasonable cause exists for the investigation of a disease or series of injuries that threatens public health or safety and that the collection of plant, animal, food, or environmental samples or specimens for immediate testing is necessary, an authorized representative of the department, during regular working hours or at other reasonable times may demand entry onto any premises, public or private, for the purpose of conducting an administrative investigation; provided that:

(1)  (A)  Entry shall only occur with the consent of the owner, owner's agent, or person in lawful control of the property to investigate and collect relevant samples; or

(B)  If consent is not obtained, entry shall only occur after issuance of an administrative investigation warrant pursuant to subsection (e), specifying the area to be searched and the types of samples and specimens sought;

(2)  The investigation shall be limited to only those samples, specimens, and investigative actions that are necessary to confirm or deny the cause that prompted the investigation;

(3)  An authorized representative of the director shall be liable only for damage caused by acts beyond the scope of the representative's authority, or by the representative's gross negligence or intentional misconduct; and

(4)  The director's authorized representative shall leave an inventory describing any samples or specimens obtained, and the department shall make split samples available to the person whose premises are subject to the investigation.

For the purposes of this subsection, "administrative investigation" means any investigation, independent of a criminal investigation, that is conducted for the purpose of determining the existence of disease or series of injuries deemed by the department to threaten the public health or safety.  An administrative investigation may involve the examination of real or personal property, records, equipment, buildings, products, by-products, wastes, processes, activities, environmental conditions (i.e., air, soil, and water quality), or other property or activities.

(e)  If consent to entry is denied under subsection (d), the department representative may apply to the district court in the circuit in which the property is located for an administrative investigation warrant to enter the premises to effectuate the purposes of this section.  The district court may issue an administrative investigation warrant directing a police officer of the county in the circuit to assist the department representative in gaining entry onto the premises during regular working hours or at other reasonable times.  The warrant may command the police officer to take sufficient aid, and being accompanied by a representative of the department, to go to the premises described in the warrant and search for, seize, secure, or collect, under the specific direction of the representative, or allow the representative to search for, seize, secure, or collect, plant, animal, food, or environmental samples or specimens deemed necessary to conduct the investigation successfully.  A district court may issue an administrative investigation warrant if sufficient facts are presented to the court that would establish probable cause for the need for the search.  Probable cause for the need for the search shall be established by affidavit demonstrating:

(1)  The opinion of the director of health that there is reasonable cause for the investigation of the particular premises at issue;

(2)  That the investigation is necessary for the protection of public health and safety under this section; and

(3)  That consent to search the particular premises has been denied under subsection (d)(1)(A).

A copy of the administrative investigation warrant and all supporting affidavits shall be provided to the person served.  If a suitable person is not available to be served after reasonable efforts to locate such a person, the administrative investigation warrant may be left at the principal entry of the investigated premises.

(f)  No person, company, organization, association, health care provider, medical facility, or other source that provides information requested by an authorized representative of the director, for the purpose of conducting an investigation under this section, shall be held civilly or criminally liable for providing that information to the department.

(g)  All information provided to the department under this section shall be kept strictly confidential, except as the director determines is necessary to protect the public health and safety.  Access to confidential records shall be restricted to those individuals specifically authorized to participate in any given investigation.  However, epidemiologic and statistical information with no individual identifying information may be released to the public.  The identities of individuals whose medical records are investigated shall be disclosed only to those persons authorized by the director or the director's representative to conduct a specific investigation under this section or determined by the director to be necessary to protect the health and safety of the public.

(h)  The director shall adopt rules under chapter 91 as are appropriate to carry out the purposes of this section and its efficient administration.  The rules shall:

(1)  Establish administrative remedies for the owner, owner's agent, or person in lawful control of the property to file a claim with the department for damaged and seized property; provided that there shall be no administrative remedy for the seizure of de minimis samples;

(2)  Provide notice to the owner, owner's agent, or person in lawful control of the property of the administrative remedies available for damaged and seized property; and

(3)  Provide penalties for the failure to comply with any rule. [L 1999, c 192, §2; am L 2002, c 169, §4; am L 2009, c 95, §1]

Revision Note

This section was renumbered from §321-311.5.



§321-30 - Human placenta.

[§321-30]  Human placenta.  Upon negative findings of infection or hazard after appropriate testing of the mother, the human placenta may be released by the hospital to the woman from whom it originated or to the woman's designee.  The department shall establish a release form which shall stipulate appropriate measures for the safe release of human placenta. [L 2006, c 12, §2]



§321-31 - Functions of the department.

PART II.  PREVENTIVE MEDICINE

§321-31  Functions of the department.  The powers, duties, and functions of the department of health relating to preventive medicine shall be as follows:

(1)  To supervise and coordinate activities in the fields of preventive medicine, including cancer control, crippled children, epidemiology, geriatrics, laboratories, maternal and child health, mental hygiene, nutrition, and communicable diseases;

(2)  To formulate and put into effect throughout the State educational programs for the purposes of preventing and reducing disease and disability;

(3)  To engage in the collection and analysis of statistical information pertinent to any of its activities;

(4)  To cooperate with and propose methods and programs to other governmental agencies relating to the fields of preventive medicine;

(5)  To serve as the coordinating agency for programs which provide for a range of child abuse and neglect prevention services in relation to assessed needs, regardless of whether the programs are conducted by the department, other government agencies, or private organizations and to coordinate the prevention programs with child abuse and neglect treatment services; provided that this paragraph shall not be interpreted to compel a specified level of services; and

(6)  To perform such other appropriate functions as may be required. [L 1951, c 42, pt of §1; RL 1955, §46-29; am L Sp 1959 2d, c 1, §19; HRS §321-31; am L 1984, c 212, §3; am L 1990, c 143, §2]

Cross References

Safe place for newborns, see chapter 587D.

Shaken baby syndrome statistics, report to legislature (2009).  L 2007, c 216, §3.



§321-32 - Epidemiological specialists.

§321-32  Epidemiological specialists.  Notwithstanding any other law to the contrary, epidemiological specialists may perform blood collection by venipuncture or capillary puncture and other methods of specimen collection, excluding catheterization, when employed by or acting as an agent of the department and when done under the direct or indirect supervision of a physician or osteopathic physician licensed pursuant to chapter 453. [L 1990, c 143, §1; am L 2009, c 11, §33]

Note

The 2009 amendment is retroactive to April 3, 2008.  L 2009, c 11, §76(2).



§321 33 - Shaken baby syndrome.

[§321‑33]  Shaken baby syndrome.  (a)  Any hospital that provides medical care to a newborn may provide each parent of the newborn with written educational information approved by the department of health and provided by nonprofit organizations about the dangerous effects of shaken baby syndrome and the different methods of preventing shaken baby syndrome.

(b)  For the purpose of this section:

"Hospital" includes:

(1)  An institution with an organized medical staff, regulated under section 321‑11(10), that admits patients for inpatient care, diagnosis, observation, and treatment; and

(2)  A health facility under chapter 323F.

"Medical care" means every type of care, treatment, surgery, hospitalization, attendance, service, and supplies as the nature of the injury or condition requires.

"Parent" includes a biological mother or father, foster mother or foster father, adoptive mother or adoptive father, and stepmother or stepfather.

"Shaken baby syndrome" means an injury caused by the vigorous shaking of an infant or young child that may result in injuries such as subdural [hematoma], head injury, irreversible brain damage, blindness, retinal hemorrhage, eye damage, cerebral palsy, hearing loss, spinal cord injury, paralysis, seizures, learning disability, central nervous system injury, rib fracture, or death. [L 2007, c 216, §2]



§321-36 - Definitions.

[PART IIA.]  CHILD ABUSE AND NEGLECT PREVENTION

Cross References

Safe place for newborns, see chapter 587D.

Shaken baby syndrome (prevention), see §321-33.

[§321-36]  Definitions.  For the purposes of this part:

"Child screening for early identification and remediation of social and health problems" means routine follow up and progress checks for toddlers and preschoolers which include the location and support of isolated parents in need of assistance.

"Department" means the department of health.

"Education for parenthood" means programs to educate all levels of youths as to the needs and appropriate expectations for the different levels of infancy and childhood.

"Home visitor programs" mean services utilizing paraprofessionals or community volunteers for supportive intervention services to parents from the prenatal through infancy periods.

"Infants in need of extra services" include infants who are ill or handicapped or the result of a multiple birth.

"Mutual aid programs" mean peer-support groups for target populations.

"Perinatal bonding" means the process of attachment between parents and newborns around the circumstance of birth.

"Secondary prevention programs" mean programs directed at recognizing, assessing, and achieving change in high risk situations so that abuse and neglect do not occur. [L 1984, c 212, pt of §2]



§321-37 - Child abuse and neglect secondary prevention programs.

[§321-37]  Child abuse and neglect secondary prevention programs.  The department may provide secondary prevention programs which contain a continuum of services starting from before birth and ending in education for the adult parenting responsibility.  The types of programs to be provided may include but need not be limited to, prenatal, perinatal bonding, interaction with infants, support for parents of infants in need of extra services, home visitor programs, mutual aid programs, child screening for early identification and remediation of social and health problems, and education for parenthood. [L 1984, c 212, pt of §2]



§321-38 - Hawaii children's trust fund advisory committee.

§321-38  Hawaii children's trust fund advisory committee.  There is established the Hawaii children's trust fund advisory committee as provided in section 350B-6.  The advisory committee shall have the functions as provided in section 350B-6(b). [L 1984, c 212, pt of §2; am L 1993, c 336, §3]



§321-41 - Educational program.

PART III.  CANCER CONTROL

§321-41  Educational program.  The department of health may formulate and put into effect throughout the State an educational program for the purpose of preventing cancer and of aiding in its early diagnosis.  In the furtherance of this program, the department may assist and cooperate with all territorial, state, and national organizations conducting educational programs for the prevention and control of cancer. [L 1949, c 79, §2; RL 1955, §46-31; am L Sp 1959 2d, c 1, §19; HRS §321-41]



§321-42 - Tumor clinics.

§321-42  Tumor clinics.  The department of health may assist in the operation of tumor clinics which are now established or may be established in the State.  This assistance may consist of furnishing statistical information on the incidence or prevalence of tumors of various kinds in the State.  Other assistance, such as clerical or stenographic help, may be furnished as needed.  In all activities under this section, the department may consult and cooperate with the Hawaii state medical association and the Hawaii cancer society.

Insofar as is needed the department may assist tumor clinics or private physicians in the follow-up of tumor cases for the purpose of determining the progress of the disease or for further treatment.  This part of the program shall be limited to those cases on which follow-up is requested by the attending physicians, and it shall also be limited by the funds which are provided for this purpose. [L 1949, c 79, §3; RL 1955, §46-32; am L Sp 1959 2d, c 1, §19; HRS §321-42]



§321-43 - Statistical activities.

§321-43  Statistical activities.  The department of health shall engage in the collection and analysis of statistical information on the morbidity and mortality of cancer in the State.  The morbidity data may be collected in cooperation with the University of Hawaii, Hawaii Medical Association, and the Hawaii cancer society.  All data collected by a cooperating agency may be shared with the department of health in the form specified by the department of health.  The mortality data as collected from death certificates shall be analyzed by the staff of the department in order to determine the significance of cancer in the State by race, sex, age, occupation, site in the body, and in any other way found desirable for the purpose of determining the areas where greatest emphasis should be laid in the statewide cancer control program.  The morbidity data shall be used:

(1)  In determining the prognosis and chance of cure, as well as the number of persons cured of cancer in the State;

(2)  For assisting in the direction of tumor research;

(3)  For determining, if possible, the tendencies of benign tumors to become malignant;

(4)  For assisting in the follow-up of diagnosed or treated tumor cases as requested by attending physicians; and

(5)  For improving the reporting of the cause of death on death certificates.

All statistical material collected under this section shall be considered confidential as to the names of persons or physicians concerned, except that researchers may use the names of those persons when requesting additional information for research studies when the studies have been approved by the cancer commission of the Hawaii Medical Association and the appropriate federally authorized human subjects protection board. [L 1949, c 79, §4; RL 1955, §46-33; am L Sp 1959 2d, c 1, §19; HRS §321-43; am L 1973, c 25, §2; am L 2008, c 117, §2]



§321-44 - REPEALED.

§321-44  REPEALED.  L 1996, c 211, §2.



§321-45 - Cancer examination.

§321-45  Cancer examination.  Cancer examinations shall be part of a statewide comprehensive cancer control plan to be developed by the department.  The plan shall include provisions for cancer examination, including cervical cancer screening.  The department shall work with other government agencies, health care providers, health insurers, and others to improve the overall rates of screening, early diagnosis, and treatment of cancer. [L 1974, c 215, §1; am L 2003, c 107, §2]



§321-51 - Department to administer part.

PART IV.  CHILDREN WITH SPECIAL HEALTH NEEDS

Note

Part heading amended by L 1988, c 4, §1.

§321-51  Department to administer [part].  The department of health is designated as the agency of the State to administer a program of services for children with special health needs.  [L 1939, c 179, §2; RL 1945, §2102; RL 1955, §46-41; am L Sp 1959 2d, c 1, §19; HRS §321-51; am L 1988, c 4, §2]



§321-52 - Powers, duties, and activities of the department.

§321-52  Powers, duties, and activities of the department.   To carry out the purposes of this part, the department of health may:

(1)  Establish and administer a program of services for children with special health needs, which shall provide for developing, extending, and improv­ing services, especially in rural areas, for locating such children, and for providing for medical, surgical, corrective, and other services and care, and facilities for diagnosis, hospitalization, and after-care; extend and improve any such services; cooperate with medical, health, nursing, and welfare groups and organizations and with any agency of the State charged with the administration of laws providing for vocational rehabili­tation of children with special health needs; and, cooperate with the department of education for the education of such children;

(2)  Formulate and administer a detailed plan for the purposes specified in paragraph (1) above; and adopt such rules pursuant to chapter 91 as may be necessary or desirable for the administration of the plan and of this part.  Any plan shall include provisions for:

(A)  Financial participation by the State in the funds appropriated by the Congress of the United States under applicable federal legislation;

(B)  Administration of the plan by the department;

(C)  Such methods of administration (other than those relating to selec­tion, tenure of office, and compensation of personnel) as are neces­sary for the efficient operation of the plan;

(D)  Maintenance of records and preparation of reports of services ren­dered as shall be directed by the Secretary of Health and Human Services of the United States;

(E)  Carrying out the purposes specified in paragraph (1) above; and

(F)  Cooperation with medical, health, nursing, and welfare groups and organizations and with any agency in the State charged with admin­istering state laws providing for vocational rehabilitation of children with special needs;

(3)  Cooperate with the federal government through its appropriate agency or instrumentality in developing, extending, and improving such services and receive and expend all funds made available to the department by the federal government, the State, or its political subdivisions, or from any other sources, including private donations, for such purposes; and

(4)  Take all other actions necessary or desirable to carry out the purposes of this part.  [L 1939, c 179, §3; RL 1945, §2103; RL 1955, §46-42; am L Sp 1959 2d, c 1, §§18, 19; HRS §321-52; am L 1981, c 71, §1; am L 1984, c 13, §1; am L 1988, c 4, §3]



§321-52.5 - REPEALED.

§321-52.5  REPEALED.  L 1986, c 10, §2.



§321-53 - Funds.

§321-53  Funds.  The director of finance shall be the custodian of all moneys appropriated for or received by the department of health from any sources whatso­ever for the purposes of this part and shall deposit such moneys in the fund for children with special health needs.  All expenditures and withdrawals from the fund shall be upon warrants issued by the comptroller of the State upon vouchers properly approved by the director of health. [L 1939, c 179, pt of §§5, 6; RL 1945, §2105; RL 1955, §46-44; am L 1957, c 152, §1; am L Sp 1959 2d, c 1, §§14, 19; am L 1963, c 114, §1; HRS §321-53; am L 1988, c 4, §4]



§321-54 - Application of part.

§321-54  Application of part.  The services provided by this part shall be for the benefit of and apply only to persons not over twenty-one years of age, who or whose estate, or whose parents or guardians are without sufficient means to pay for the services.  The department of health shall have the final administrative authority in determining the acceptance of cases for the care and services provided in this part.  [L 1939, c 179, §7; RL 1945, §2106; RL 1955, §46-45; am L Sp 1959 2d, c 1, §19; HRS §321-54]



§321-61 - Dental health.

PART V.  DENTAL HEALTH

§321-61  Dental health.  The department of health shall constitute the sole agency of the State for the purposes of carrying out the activities and performing the functions provided in this part. [L 1949, c 208, §2; RL 1955, §46-50; am L Sp 1959 2d, c 1, §19; HRS §321-61]



§321-62 - General duties of department.

§321-62  General duties of department.  The department of health shall study and appraise the State's dental health needs and resources, and shall foster the development and expansion of dental health services to the people of the State.  The department may:

(1)  Conduct research, investigations, experiments, demonstrations, and studies relating to the incidence, causes, diagnosis, treatment, and prevention of dental diseases;

(2)  Supervise, provide, and direct clinical dental health services for adults and children in the State;

(3)  Develop and conduct a program of dental health education of the public;

(4)  Provide information and education relating to dental health to public health nurses, teachers, social workers, and others who deal in a professional capacity with the public, through publications, seminars, institutes, and other appropriate means; and

(5)  Provide training for professional personnel to staff state and local dental health programs. [L 1949, c 208, §5; RL 1955, §46-53; am L Sp 1959 2d, c 1, §19; HRS §321-62; am L 1992, c 70, §5]



§321-63 - Director's specific duties and powers.

§321-63  Director's specific duties and powers.  To carry out the purposes of this part the director of health shall:

(1)  Take such action as may be necessary, and authorized by law, to meet conditions prescribed for participation in all related federal dental health programs and the regulations adopted thereunder; determine qualifications of personnel requiring professional training and licenses and correlate the programs of the department with the profession and related agencies for the proper and efficient functioning of the department;

(2)  Enter into cooperative arrangements with other departments, agencies, and institutions, public or private;

(3)  Submit plans relating to dental health to the United States Public Health Service and make application for such federal funds as will assist in carrying out the purposes of this part;

(4)  Accept on behalf of the State and deposit with the director of finance any grant, gift, or contribution from the federal government or other source made to assist in meeting the cost of carrying out the purposes of this part and expend the same for such purposes;

(5)  Make an annual report on activities and expenditures pursuant to this part, including recommendations for additional plans, measures, or legislation relating to the purposes of this part. [L 1949, c 208, §6; RL 1955, §46-54; am L Sp 1959 2d, c 1, §§14, 19; am L 1963, c 114, §1; HRS §321-63]



§321-71 - Industrial hygiene.

PART VI.  INDUSTRIAL HYGIENE

§321-71  Industrial hygiene.  The department of health shall make rules and regulations relating to or affecting industrial hygiene, and detect, prevent, and control:  (1) conditions and exposures affecting health which are associated with conditions of employment, (2) atmospheric pollution, (3) improper fumigation, (4) inadequate and improper ventilation, (5) sources of ionizing radiation, and (6) other similar conditions.

Further, the department may conduct research and investigations, and disseminate knowledge and information to the public, concerning conditions in places of employment (and areas and places adversely affected by such places of employment) which may be responsible for the development of occupational diseases, afflictions, and poor health, and concerning all other matters which are the subject of its duties. [L 1951, c 18, §§1, 2; RL 1955, §46-70; am L Sp 1959 2d, c 1, §19; HRS §321-71]



§321-72 - Sources of ionizing radiation; federal-state agreements.

§321-72  Sources of ionizing radiation; federal-state agreements.  The governor, on behalf of the State, may enter into agreements with the federal government providing for discontinuance of certain of the federal government's responsibilities with respect to sources of ionizing radiation and the assumption thereof by the State. [L 1967, c 12, §1; HRS §321-72]



§321-81 - Nutrition.

PART VII.  NUTRITION

§321-81  Nutrition.  The department of health shall be empowered to:

(1)  Conduct staff education in nutrition for the personnel of the department;

(2)  Cooperate in training staffs of schools, welfare agencies, and other persons who deal with problems involving food and nutrition;

(3)  Cooperate in the solution of nutrition problems of other agencies, such as schools, boarding homes, and institutions;

(4)  Stimulate interest in good nutrition and improved food practices in the State through talks, literature, radio, newspapers, movies, and exhibits;

(5)  Evaluate, prepare, and distribute nutrition education materials;

(6)  Give direct service on personal nutrition problems to members of the public through individual consultation, group conferences, and correspondence;

(7)  Assist organizations in coordinating and planning nutrition education programs;

(8)  Conduct research in food habits and nutritional status;

(9)  Conduct such other activities in the field of nutrition as the director of health may direct. [L 1951, c 34, §1; RL 1955, §46-71; am L Sp 1959 2d, c 1, §19; HRS §321-81]



§321-82 - Field nutritionist, rural Oahu.

§321-82  Field nutritionist, rural Oahu.  The director of health may appoint a field nutritionist for rural Oahu and establish, or arrange for the establishing of, a suitable office therefor. [L 1951, c 305, §1; RL 1955, §46-23; am L Sp 1959 2d, c 1, §19; HRS §321-82]



§321-91 - Program of home health services.

PART VIII.  HOME HEALTH SERVICES

§321-91  Program of home health services.  The department of health is authorized to establish and administer a program to provide home health services, pursuant to the provisions of Title XVIII of the Social Security Act.  Home health services shall mean ancillary paramedical services rendered in the patient's home, and shall include, but not be limited to, professional nursing care, physiotherapy, occupational therapy, speech and hearing therapy, medical social services, and home health aide services.  The authority of the department hereunder shall be liberally construed in order that the State may receive the maximum benefits of said Title XVIII. [L 1966, c 23, pt of §2; HRS §321-91]



§321-92 - Fees for services.

§321-92  Fees for services.  The department of health is authorized to establish, charge, and collect reasonable fees for services rendered under the program set forth in section 321-91. [L 1966, c 23, pt of §2; HRS §321-92]



§321-93 - Home health services; source of funds; disposition of receipts.

§321-93  Home health services; source of funds; disposition of receipts.  (a)  All moneys to provide ancillary paramedical services, professional nursing care, physiotherapy, occupational therapy, speech and hearing therapy, medical social services, and home health aide services under the home health services program shall be allocated by the legislature through appropriations out of the state general fund.

(b)  The department shall include in its budgetary request for each upcoming fiscal period, the amounts necessary to effectuate the purposes of this part.

(c)  All moneys received by the department from charges and fees for services rendered under this part shall be deposited to the credit of the state general fund. [L 1966, c 23, pt of §2; HRS §321-93; am L 1993, c 280, §37]



§321-101 - Systematic hearing and vision program.

PART IX.  SYSTEMATIC HEARING AND VISION PROGRAM

Note

Part heading amended by L 1981, c 193, §2; L 1993, c 6, §12.

§321-101  Systematic hearing and vision program.  (a)  There is established a systematic hearing and vision program for children to be conducted by the department of health.  The purpose of the program shall be to:

(1)  Detect and identify hearing and vision deficiencies in school children; and

(2)  Recommend to their parents or guardians the need for appropriate evaluation of children who have hearing or vision deficiencies, or both, and follow-up and track completed evaluations, including diagnostic and treatment information.

(b)  Within available resources, the program shall include:

(1)  Consultation with students, parents, and health and education personnel about treatment and rehabilitation of hearing and vision deficiencies; and

(2)  Education of students, health and education personnel, and the general public about preserving and caring for hearing and vision and about preventing hearing and vision deficiencies.

(c)  The departments of health and education, in cooperation with each other, may conduct classes and lectures in hearing and vision conservation and prevention of hearing loss and blindness for teachers, public health nurses, and others engaged in similar work.  The departments shall also cooperate with public and private organizations and societies to educate the public in the importance of hearing and vision conservation. [L 1965, c 246, §5; Supp, §46-100; HRS §321-101; am L 1981, c 193, §2; am L 1992, c 312, §1]



§321-106 - Prevention of blindness at childbirth.

[PART IXA.  PREVENTION OF BLINDNESS]

[§321-106]  Prevention of blindness at childbirth.  The department of health may require the administration of prophylaxis for the prevention of blindness in the newborn at childbirth. [L 1982, c 17, §1]



§321-111 - Sexually transmitted disease prevention program.

PART X.  SEXUALLY TRANSMITTED DISEASES

Note

Part heading amended by L 1991, c 32, pt of §1.

§321-111  Sexually transmitted disease prevention program.  (a)  The departments of health and education shall cooperate with each other and other public and private authorities as they may deem advisable for the education of minors and members of the general public on sexually transmitted diseases and the prevention of sexually transmitted diseases.  For the purpose of this section, "minor" means any person fourteen years of age or older and under the age of majority.

(b)  The department of health shall formulate, supervise, and coordinate throughout the State an educational program for the purposes of preventing sexually transmitted diseases, instructing the general public in detecting the diseases, and encouraging early treatment.

(c)  The information shall be made available upon request to all minors and members of the general public without parental consent and the information shall be distributed to all public school counselors requesting educational materials concerning sexually transmitted disease prevention, detection, and treatment. [L 1969, c 149, §1; am L 1991, c 32, pt of §1]



§321-112 to 114 - REPEALED.

§§321-112 to 114  REPEALED.  L 1981, c 241, §2.



§321-115 - Prophylactics.

§321-115  Prophylactics.  (a)  As used in this section "prophylactic" means any device or appliance used or to be used for the prevention of sexually transmitted diseases.

(b)  The department of health may adopt rules and charge fees to regulate the sale of prophylactics through vending machines and require that they be stocked with adequately labeled and scientifically approved devices only.

(c)  It shall be unlawful for any person to vend prophylactics in mechanical coin-operated machines on the premises of any school in this State.  The term "school" as used in this section shall have the same meaning as defined by section 302A-501. [L 1981, c 241, §1; gen ch 1985; am L 1991, c 32, pt of §1; am L 1996, c 89, §14; am L 2000, c 82, §1]



§321-121 to 123 - REPEALED.

PART XI.  CHRONIC RENAL DISEASE--REPEALED

§§321-121 to 123  REPEALED.  L 1998, c 45, §1.



§321-131 to 137 - REPEALED.

PART XII.  SAFETY GLAZING OF GLASS

§§321-131 to 137  REPEALED.  L 1988, c 3, §2.



§321-151 - REPEALED.

PART XIII.  EMERGENCY SERVICES

§321-151  REPEALED.  L 1978, c 148, §1.

Cross References

For present provisions, see §§321-221 to 233.



§321-161 - Chemical testing for alcohol concentration or drug content.

[PART XIV.  BLOOD ALCOHOL]

§321-161  Chemical testing for alcohol concentration or drug content.  (a)  The department of health shall establish and administer a statewide program relating to chemical testing of alcohol concentrations or drug content for the purposes of chapters 286, 291, 291C, and 291E, with the consultation of the state director of transportation.  Under the program, appropriate procedures shall be established for specifying:

(1)  The qualifications of personnel who administer chemical tests used to determine alcohol concentrations or drug content;

(2)  The procedures for specimen selection, collection, handling, and analysis; and

(3)  The manner of reporting and tabulating the results.

(b)  The director of health may adopt rules pursuant to chapter 91 necessary for the purposes of this section. [L 1973, c 139, §1; am L Sp 1977 1st, c 20, §12; am L 1990, c 188, §9; am L Sp 1991, c 1, §18; am L 1997, c 103, §10; am L 2001, c 157, §30]

Case Notes

The health department rules are applicable only to the proceedings enumerated in this section; and when the State seeks to introduce the breathalyzer results in a prosecution outside the ambit of this section, it must establish a foundation independent of the rules.  1 H. App. 625, 623 P.2d 1271.

Intoxilyzer test result inadmissible where officer administering test had less than required training and had not been issued appropriate permit.  5 H. App. 575, 704 P.2d 927.

To admit intoxilyzer test result, there must be strict compliance with rules having direct bearing on validity and accuracy of test result.  6 H. App. 554, 732 P.2d 253.

Where intoxilyzer not checked for accuracy, test results inadmissible, though operator followed operational checklist and device allegedly "fail-safe".  6 H. App. 569, 733 P.2d 326.



§321-171 - Children's mental health services; department responsibility.

PART XV.  MENTAL HEALTH SERVICES FOR CHILDREN AND YOUTH

§321-171  Children's mental health services; department responsibility.  It shall be the responsibility of the department of health to:

(1)  Provide preventative health services for children and youth;

(2)  Provide diagnostic and treatment services for emotionally disturbed children and youth; and

(3)  Provide treatment and rehabilitative services for mentally ill children and youth.

Such services shall be delivered at the earliest possible moment after the need for such services is established.  All eligible children and youth between the ages of birth and seventeen shall receive the necessary mental health services to insure their proper and full development.  If there is any adjudication or settlement of any legal action involving the delivery of children's mental health services, the department of health shall be responsible for the coordination of carrying out the terms of the judgment or settlement. [L 1974, c 211, pt of §1; am L 1996, c 125, §1]



§321-171.5 - Employees of the department of health, its providers and subcontractors; criminal history checks.

§321-171.5  Employees of the department of health, its providers and subcontractors; criminal history checks.  (a)  The department of health shall develop procedures for obtaining verifiable information regarding the criminal history of persons who are seeking employment, or seeking to serve as providers or subcontractors, in positions that place them in direct contact with clients when providing non-witnessed direct mental health services.  These procedures shall include but not be limited to criminal history record checks in accordance with section 846-2.7.

(b)  Except as otherwise specified, any person who seeks employment with the department of health, or who is employed or seeks employment with a provider or subcontractor in a position that necessitates non-witnessed direct contact with clients when providing non-witnessed direct mental health services, shall:

(1)  Be subject to criminal history record checks in accordance with section 846-2.7; and

(2)  Provide to the department of health written consent for the department to obtain criminal history record information for verification.

Information obtained pursuant to subsection (a) and this subsection shall be used exclusively by the department of health for purposes of determining whether a person is suitable for working in a position that necessitates non-witnessed direct contact with clients when providing non-witnessed direct mental health services.  All such decisions shall be subject to federal laws and regulations currently or hereafter in effect.

(c)  The department of health may refuse to employ or may terminate the employment of any employee or applicant for employment if the person has been convicted of an offense for which incarceration is a sentencing option, and if the department of health finds by reason of the nature and circumstances of the crime that the person poses a risk to the health, safety, or well-being of clients receiving non-witnessed direct mental health services.  Such refusal or termination may occur only after appropriate investigation, notification of results and planned action, and opportunity to meet and rebut the finding, all of which need not be conducted in accordance with chapter 91.  Nothing in this subsection shall abrogate any applicable appeal rights under chapter 76 or 89.

(d)  This section shall not be used by the department of health to secure criminal history record checks on persons who have been employed continuously on a salaried basis prior to July 1, 2000.

(e)  Nothing in this section shall prohibit criminal history record checks on employees of all providers and subcontractors.

(f)  For purposes of this section:

"Provider" means any organization or individual that intends to enter into a contract with or is currently contracted by the department of health to provide direct mental health services to the department's eligible clients.

"Subcontractor" means any organization or individual that enters into a contract or agreement with a provider to provide direct mental health services to the department's eligible clients.

(g)  Notwithstanding any other law to the contrary, the department of health shall be exempt from section 831-3.1 for purposes of this section and need not conduct investigations, notifications, or hearings under this section in accordance with chapter 91. [L 2003, c 95, §5; am L 2004, c 79, §1]



§321-172 - Children's mental health services branch.

§321-172  Children's mental health services branch.  There is established within the department of health, mental health division, a children's mental health services branch which shall coordinate the effective and efficient delivery of mental health services to children and youth, including services provided by private nonprofit agencies under contract to the department of health, and be responsible for the development and implementation of centralized and highly specialized programs for children and youth. [L 1974, c 211, pt of §1; am L 1980, c 59, §1]



§321-173 - Community mental health services for children and youth.

§321-173  Community mental health services for children and youth.  There is established within each community mental health center a children's mental health services team which, in conjunction with other public and private agencies, shall develop and provide a network of preventative, early identification, screening, diagnostic, treatment, and rehabilitative services for children and youth based on the needs of each geographic region in which the community mental health center is located.  The children's mental health services teams shall cooperate with and promote the coordination of the activities of local public and private agencies servicing children and youth in their particular geographic area. [L 1974, c 211, pt of §1; am L 1980, c 59, §2]



§321-174 - Coordination of services with department of education.

§321-174  Coordination of services with department of education.  The children's mental health services team shall cooperate with the schools located in their particular geographic region in identifying and referring for treatment such children or youths in need of mental health services.  In conjunction with the children's mental health services team, the department of education and the department of health shall develop a memorandum of agreement which shall provide for a sharing of responsibilities for the affected agencies and shall include but not be limited to provisions for:

(1)  Accepting referrals from the school counselors and diagnostic teams for evaluation and direct treatment of children and youth suffering from mental and emotional disorders;

(2)  Providing consultation to enable teachers and other school personnel to aid in the identification and screening of children in need of professional mental health services and the services of psychologists, as defined in chapter 465;

(3)  Providing training and education about emotional disturbances of children to teachers, school counselors, and parents;

(4)  Assisting the department of education with mental health services and the services of psychologists, as defined in chapter 465 for handicapped children;

(5)  Developing an ongoing mechanism to assess, document and report to the legislature and the governor unmet needs for mental health services for students in each geographic region; and

(6)  Performing other related services for school personnel, children, and parents. [L 1974, c 211, pt of §1; am L 1980, c 59, §3; am L 1985, c 55, §3; am L 1988, c 257, §1]



§321-175 - Statewide children's mental health services plan.

§321-175  Statewide children's mental health services plan.  (a)  Commencing on September 1, 1980, and every four years thereafter, the children's mental health services branch, on or before September 1 of each four-year cycle, shall develop and present to the governor and the legislature, as well as release for public inspection and comment, a current statewide children's mental health services plan which shall include:

(1)  A survey of the children and youth in the State who are (A) in need of and (B) receiving mental health services showing the total number of such children and youth and their geographic distribution;

(2)  Identification of the public and private providers of mental health services to children and youth;

(3)  Identification of the criteria and standards for the treatment to be received by emotionally disturbed or mentally ill children and youth;

(4)  A program for the recruitment, orientation, and in-service training of personnel in community mental health services to children and youth, and to allied fields, including participation, as appropriate, by institutions of higher learning, state and local agencies, and other public and private agencies having relevant expertise;

(5)  A description of the provisions for prevention, early identification, diagnosis, screening, treatment, and rehabilitation (including, with regard to treatment and rehabilitation, services provided through inpatient, outpatient, and community residential facilities) of children and youth in need of mental health services;

(6)  An implementation plan for providing mental health services to all children and youth in the State in each of the above mentioned areas; and

(7)  Any additional matters which may be necessary or appropriate, including recommendations for amendment of laws, changes in administrative practices and patterns of organization, and changes in levels and patterns of financial support relating to children's mental health services.

(b)  Prior to the submission of the statewide children's mental health services plan under subsection (a) to the governor and the legislature, the department of health shall hold hearings on the plan in accordance with chapter 91.  There shall be at least one hearing in each county; except that the city and county of Honolulu shall have three hearings in strategic geographic locations to provide the widest exposure of the plan to the population.

(c)  Any amendments to the statewide children's mental health services plan shall be in accordance with chapter 91. [L 1974, c 211, pt of §1; am L 1980, c 59, §4; am L 1984, c 87, §1; am L 1986, c 339, §39]



§321-176 - Biennial review of progress.

§321-176  Biennial review of progress.  Every two years, starting January 1, 1979, the department of health, on or before January 1 of each two-year cycle, shall submit to the legislature and the governor a report setting forth:

(1)  A detailed analysis of the progress made toward fulfilling the statewide children's mental health services plan developed under section 321-175; and

(2)  Other matters which are necessary or appropriate, including recommendations for any amendment to any law, any change in the administrative practices and patterns of organization, the current and prevailing memoranda of agreement, and any change in the levels and patterns of financial support. [L 1974, c 211, pt of §1; am L 1980, c 59, §5]



§321-177 - Rules.

[§321-177]  Rules.  The director of health may adopt rules pursuant to chapter 91 necessary to carry out the purposes of this part. [L 1980, c 59, §6]



§321-191 - Definitions.

[PART XVI.]  SUBSTANCE ABUSE

Cross References

Mental health, alcohol, or drug abuse treatment reviews, see chapter 334B.

Mental health and alcohol and drug abuse treatment insurance benefits, see chapter 431M.

Mental health and substance abuse special fund, see §334-15.

Substance abuse testing, see chapter 329B.

[§321-191]  Definitions.  As used in this part:

"Advisory commission" means the state advisory commission on drug abuse and controlled substances established in section 329-2.

"Department" means the department of health.

"Substance" means alcohol, any drug on schedules I through IV of chapter 329, or any substance which includes in its composition volatile organic solvents.

"Substance abuse" means the misuse of a substance or the use of a substance to an extent deemed deleterious or detrimental to the user, to others, or to society. [L 1975, c 190, pt of §2]

Revision Note

Numeric designations deleted.

Cross References

Diagnosis and counseling of minors, see §577-26.



§321-192 - Substance abuse program.

[§321-192]  Substance abuse program.  The department shall establish a substance abuse program in the State under this part. [L 1975, c 190, pt of §2]



§321-192.5 - Substance abuse treatment monitoring program.

[§321-192.5]  Substance abuse treatment monitoring program.  (a)  To determine the effectiveness of substance abuse treatment services and maintain accurate numbers of individuals receiving publicly funded substance abuse treatment, the department shall establish a statewide substance abuse treatment monitoring program to collect the following information from all treatment providers accredited by the department, pursuant to section 321-198, on every individual who receives substance abuse treatment paid by public funds.  Treatment providers shall report admission and discharge data, as determined by the department, with a final annual report due no later than sixty days after the close of the fiscal year, which shall include:

(1)  An accurate count of all admissions and discharges during the reporting period;

(2)  An unduplicated count of individuals served by each treatment provider;

(3)  Demographic data on each individual as determined by the department, which may include age, race, ethnicity, employment status, source of payment, source of referral to treatment, length of treatment, and the primary substance for which treatment was sought;

(4)  Data on the number of individuals who were discharged due to successful completion of treatment and the reasons individuals withdrew from treatment during the reporting period;

(5)  Six-month follow-up data on persons who were discharged due to successful completion of treatment, reporting on criteria for measurement of successful treatment as determined by the department; and

(6)  Any other information deemed relevant by the department to assess the effectiveness of treatment on each individual.

(b)  The department shall establish criteria to measure the success of treatment for individuals and establish criteria to determine whether the treatment provider is achieving success in treating individuals with substance abuse.  The department shall include in the contract with the treatment provider all criteria to determine whether the treatment provider is achieving success in treating individuals with substance abuse.

(c)  The department shall include the information under subsection (a) as part of the annual report to the legislature under section 321-195.

(d)  This section shall not be construed to abrogate an individual's right to privacy.  The department shall implement sufficient protections to ensure that the identity of a recipient of substance abuse treatment services remains strictly confidential and that aggregate data collected pursuant to this section is used solely for the purpose of this section. [L 2004, c 40, §24]



§321-193 - Duties and responsibilities of department.

§321-193  Duties and responsibilities of department.  The department shall:

(1)  Coordinate all substance abuse programs including rehabilitation, treatment, education, research, and prevention activities.

(2)  Prepare, administer, and supervise the implementation of a state plan for substance abuse which may consist of a plan for alcohol abuse prevention and a plan for drug abuse prevention.

(3)  Identify all funds, programs, and resources available in the State, public and private, and from the federal government which are being used or may be used to support substance abuse prevention, rehabilitation, treatment, education, and research activities.

(4)  Be the designated agency required by, and receive and administer all available substance abuse funds including but not limited to funds received from, the federal government under Public Law 92-255, Public Law 91-616, Public Law 91-211, and Title IVA and XVI of the Social Security Act or other subsequent Acts of Congress which may amend or succeed such Acts.

(5)  Encourage and coordinate the involvement of private and public agencies in the assessment of substance abuse problems, needs, and resources.

(6)  Coordinate the delivery of available funding to public and private agencies for program implementation.

(7)  Establish mechanisms and procedures for receiving and evaluating program proposals, providing technical assistance, monitoring programs and securing necessary information from public and private agencies for the purposes of planning, management, and evaluation.

(8)  Review the state plan for substance abuse annually for the purpose of evaluation and make necessary amendments to conform with the requirements of federal or state laws.

(9)  Do all things necessary to effectuate the purposes of this part.

(10)  Certify program administrators, counselors and accredit programs related to substance abuse programs in accordance with rules to be promulgated by the department. [L 1975, c 190, pt of §2; am L 1977, c 108, §1]



§321-193.5 - Interagency coordination.

[§321-193.5]  Interagency coordination.  (a)  The department of public safety, Hawaii paroling authority, judiciary, department of health, department of human services, and any other agencies assigned oversight responsibilities for offender substance abuse treatment by law or administrative order, shall establish a coordinating body through an interagency cooperative agreement to oversee the development and implementation of offender substance abuse treatment programs in the State to ensure compliance with the intent of the master plan developed under chapter 353G.  The coordinating body shall also include a representative from a community based prisoner advocacy group and a substance abuse treatment provider selected by the director of health, and an ex-offender selected by the director of public safety subject to the approval of the chairperson of the Hawaii paroling authority and the chief justice.  The coordinating body shall meet not less than quarterly in a meeting subject to chapter 92.   The interagency cooperative agreement shall set forth the role of the coordinating body and the responsibilities of each agency that is a party to the agreement.

(b)  The department of health shall be the lead agency for interagency coordination of substance abuse treatment.  As the lead agency, the department shall act as facilitator of and provide administrative support to the coordinating body.

(c)  Notwithstanding any other provision to the contrary, any agency that is part of the interagency cooperative agreement shall provide, upon the request of any other participating agency, all medical, psychological, or mental health records of any offender receiving supervision or treatment while under custody of the State.  Any participating agency receiving such records of any offender receiving supervision or treatment while under custody of the State, shall keep that information confidential in accordance with the requirements of 42 United States Code section 290dd-2. [L 2002, c 161, §2]

Note

Annual report on interagency cooperative agreement.  L 2002, c 161, §10.



§321-194 - State advisory commission.

[§321-194]  State advisory commission.  The state advisory commission on drug abuse and controlled substances established in section 329-2 shall advise the director on all matters relating to substance abuse including but not limited to the preparation of the state plan for substance abuse.  In addition, the advisory commission shall perform such duties and assume such responsibilities as required by federal law for the purpose of receiving federal funding. [L 1975, c 190, pt of §2]



§321-195 - Annual report to the legislature.

[§321-195]  Annual report to the legislature.  The department shall submit an annual report to the legislature detailing its progress in the implementation of the state plan for substance abuse.  The report shall be submitted twenty days before the beginning of each regular session of the legislature. [L 1975, c 190, pt of §2]

Note

Other annual reporting requirements.  L 2004, c 40, §29.



§321-196 - Rules.

[§321-196]  Rules.  The department shall adopt rules in accordance with chapter 91 to carry out the purposes of this part. [L 1975, c 190, pt of §2]



§321-197 - Personnel.

[§321-197]  Personnel.  The director of health may hire such necessary personnel to carry out the purposes of this part in accordance with chapter 76. [L 1975, c 190, pt of §2; am L 2000, c 253, §150]



§321-198 - State funding of substance abuse agencies.

§321-198  State funding of substance abuse agencies.  Certification of a private substance abuse agency pursuant to section 321-193(10), shall be a necessary prerequisite to that substance abuse agency receiving any state funding.  This section shall take effect on December 31, 1979. [L 1977, c 108, §2; am L 1978, c 68, §1]



§321-201 to 206 - REPEALED.

PART XVII.  SMOKING IN PUBLIC PLACES

§§321-201 to 206  REPEALED.  L 1987, c 234, §4.

Cross References

For present provisions, see chapter 328K.



§321-221 - Findings and purpose.

[PART XVIII.]  STATE COMPREHENSIVE EMERGENCY

MEDICAL SERVICES SYSTEM

Cross References

Enhanced 911 services for mobile phones, see chapter 138.

Peer support counseling; sessions, see §78-64.

Safe place for newborns, see chapter 587D.

Trauma system special fund, see §321-22.5.

Volunteer emergency medical disaster response personnel, see §321-23.3.

§321-221  Findings and purpose.  The legislature finds that the establishment of a state comprehensive emergency medical services system to include but not be limited to emergency medical services for children is a matter of compelling state interest and necessary to protect and preserve the health of the people of the State.  A system designed to reduce medical emergency deaths, injuries, and permanent long-term disability through the implementation of a fully integrated, cohesive network of components, the legislature further finds, will best serve the health needs of the people.  Accordingly, the purpose of this part is to establish and maintain a state comprehensive emergency medical services system throughout the State, and to fix the responsibility for the administration of this state system which shall provide for the arrangement of personnel, facilities, and equipment for the effective and coordinated delivery of health care services under emergency conditions whether occurring as the result of a patient's condition or of natural disasters or other causes.  The system shall provide for personnel, personnel training, communications, emergency transportation, facilities, coordination with emergency medical and critical care services, coordination and use of available public safety agencies, promotion of consumer participation, accessibility to care, mandatory standard medical recordkeeping, consumer information and education, independent review and evaluation, disaster linkage, mutual aid agreements, and other components necessary to meet the purposes of this part. [L 1978, c 148, pt of §1; am L 1981, c 93, §1; am L 1994, c 242, §1]



§321-222 - Definitions.

§321-222  Definitions.  As used in this part, unless the context clearly requires otherwise:

"Advanced life support" means initiating all basic life support care as well as invasive patient care designed to stabilize and support a patient's condition due to sudden illness or injury.  The care rendered, excluding basic life support, constitutes the practice of medicine.

"Advisory committee" means the emergency medical services advisory committee.

"Basic life support" means initiating noninvasive emergency patient care designed to optimize the patient's chances of surviving the emergency situation.  The care rendered consists of all first aid procedures needed, but does not include invasive procedures which constitute the practice of medicine; provided that state-approved basic life support personnel may use fully automatic external defibrillators, initiate intravenous lines, and perform manual external defibrillation under the direction and personal supervision of a mobile intensive care technician and in accordance with rules adopted by the department.

"Department" means the department of health.

"Emergency aeromedical services" means a secondary response system that provides immediate critical care and transport by rotary-wing aircraft of a patient to a facility that provides specialized medical care.

"Emergency medical services for children" means comprehensive emergency medical services including preventive, pre-hospital, hospital, rehabilitative, and other post-hospital care for children.

"Emergency medical services personnel" means any mobile intensive care technician or emergency medical technician who is certified or licensed by the State.

"First responder personnel" means a person who has successfully completed a United States Department of Transportation approved First Responder Course of training in emergency basic life support.

"State system" means the state comprehensive pre-hospital emergency medical services system. [L 1978, c 148, pt of §1; am L 1980, c 285, §1; am L 1981, c 93, §2; am L 1991, c 115, §1; am L 1994, c 173, §2 and c 242, §2; am L Sp 2003, c 2, §1]



§321-223 - State comprehensive emergency medical services system, establishment.

[§321-223]  State comprehensive emergency medical services system, establishment.  The department of health shall establish, administer, and maintain the state comprehensive emergency medical services system to serve the emergency health needs of the people of the State.  The department of health in the implementation of this part shall plan, coordinate and provide assistance to all entities and agencies, public and private, involved in the state system.  All emergency medical services or ambulance services conducted by or under the authority of the department of health or any county shall be consistent with this part. [L 1978, c 148, pt of §1]



§269-16.95 - .

§321-224  Department of health, functions, duties.  (a)  In addition to other functions and duties assigned under this part, the department shall:

(1)  Regulate ambulances and ambulance services;

(2)  Establish emergency medical services throughout the State, including emergency aeromedical services, which shall meet the requirements of this part, subject to section 321-228;

(3)  Review and approve the curricula and syllabi of training courses offered to emergency medical services personnel who provide basic, intermediate, and advanced life support, consult and coordinate with the University of Hawaii, or any other accredited community college, college, or university, or any professional organization that provides emergency medical services training, regarding the training for basic, intermediate, and advanced life support personnel, as provided in section 321-229;

(4)  Collect and evaluate data for the continued evaluation of the state system, subject to section 321-230;

(5)  Coordinate emergency medical resources and the allocation of the state system's services and facilities in the event of mass casualties, natural disasters, national emergencies, and other emergencies, ensuring linkage to local, state, and national disaster plans, and participation in exercises to test these plans;

(6)  Establish, administer, and maintain a communication system for the state system;

(7)  Assist each county in the development of a "911" emergency telephone system;

(8)  Secure technical assistance and other assistance and consultation necessary for the implementation of this part, subject to section 321-230;

(9)  Implement public information and education programs to inform the public of the state system and its use, and disseminate other emergency medical information, including appropriate methods of medical self-help and first-aid, and the availability of first-aid training programs in the State;

(10)  Establish standards and provide training for dispatchers in the state system, and maintain a program of quality assurance for dispatch equipment and operations;

(11)  Establish a program that will enable emergency service personnel to provide early defibrillation;

(12)  Establish within the department the emergency medical service system for children;

(13)  Consult with the advisory committee on matters relating to the implementation of this part; and

(14)  Establish and maintain standards for emergency medical services course instructor qualifications and requirements for emergency medical services training facilities.

(b)  The department may assist in the implementation of a statewide poison information program, including the provision of a hospital-based poison center's services certified by the department. [L 1978, c 148, pt of §1; am L 1992, c 110, §1; am L 1993, c 279, §2; am L 1994, c 242, §3; am L 1996, c 210, §1; am L 1999, c 212, §1; am L 2002, c 168, §1; am L Sp 2003, c 2, §2]

Cross References

Enhanced 911 telephone service, ratemaking, see §269-16.95.



§321-225 - The state emergency medical services advisory committee.

§321-225  The state emergency medical services advisory committee.  (a)  There is established within the department of health for administrative purposes only the state emergency medical services advisory committee, which shall sit in an advisory capacity to the department of health on all matters relating to the state system.  The advisory committee may advise the department of health upon request of the department or upon its own initiative with regard to the state system.  The advisory committee shall:

(1)  Monitor, review, and evaluate on an ongoing basis the operations, administration, and efficacy of the state system, or any components thereof, to determine conformity with and maximum implementation of this part.

(2)  Prepare and submit periodic assessments, reports, and other documents relating to the state system to ensure the implementation of this part, as deemed necessary or desirable in the discretion of the advisory committee.

(3)  Seek the input of the public in relation to the state system to ensure adequate fulfillment of the emergency medical services needs of the State consistent with this part.

(4)  Participate in any planning or other policymaking with regard to the state system, and seek the participation of the public, including subarea health planning councils in its consideration of plans and policies relating to the state system.

(5)  Perform other functions, and have other duties necessary to ensuring the fullest implementation and maintenance of the state system.

(6)  Advise the department of health in formulating a master plan for emergency medical services, including medicom, the "911" system, and other components necessary to meet the emergency medical needs of the people of the State which shall be submitted to the legislature.

(b)  The advisory committee shall be composed of twenty members:  three nonvoting ex-officio members, who shall be the director of transportation, the adjutant general, and the administrator of the state health planning and development agency, or the designated representatives thereof, and seventeen members representing all counties of the State who shall be appointed by the governor subject to section 26-34 as follows:

(1)  Five members who shall be physicians experienced in the conduct and delivery of emergency medical services; provided that at least two shall be engaged in the practice of emergency medicine and be board-eligible or board-certified by the American Board of Emergency Medicine, and provided further that at least one physician shall be engaged in the practice of pediatrics and be board-eligible or board-certified by the American Board of Pediatrics;

(2)  Four members who shall be consumers of health care and who shall have no connection with or relationship to the health care system of the State and who shall be representative of all counties;

(3)  Four members of allied health professions related to emergency medical services; and

(4)  Four members, one from each county, who shall be mobile intensive care technicians or emergency medical technicians engaged in the practice of pre-hospital emergency medical service.

The members of the advisory committee shall serve without compensation, but shall be reimbursed for necessary expenses incurred in the performance of their duties, including travel expenses.  The chairperson of the advisory committee shall be elected by the members from among their numbers.  A majority of the members of the advisory committee shall constitute a quorum for the conduct of business of the advisory committee.  A majority vote of the members present at a meeting at which a quorum is established shall be necessary to validate any action of the committee.

(c)  The advisory committee may adopt rules for its governance.

(d)  The department of health shall provide necessary staff and other support required by the advisory committee for the performance of its duties. [L 1978, c 148, pt of §1; am L 1981, c 93, §3; am L 1991, c 115, §2; am L 1994, c 242, §4]



§321-226 - Emergency medical services and systems, standards.

§321-226  Emergency medical services and systems, standards.  The department of health shall establish standards for emergency medical services and for emergency medical service systems consistent with the state system and applicable federal guidelines for such services, including a requirement that ambulance service providers licensed by the State establish and maintain an alcohol and substance abuse policy for employees that the department of health deems is equivalent to, or exceeds the provisions of, the safety and health standards established by the federal Department of Transportation for holders of commercial driver's licenses.  In the event the standards are determined or regulated by any other law, or by applicable federal guidelines, standards required to be set by this section shall be at least equivalent to or exceed the other state and federal standards. [L 1978, c 148, pt of §1; am L 2003, c 106, §1]



§321-227 - Regulation of ambulances.

§321-227  Regulation of ambulances.  The department of health shall adopt, amend, and repeal rules under chapter 91 for the regulation of ambulances within the State, including but not limited to the certification of vehicles, equipment, supplies, and communications systems.  Any person who provides emergency medical service as an employee of any emergency ambulance service shall be subject to chapter 453. [L 1978, c 148, pt of §1; am L 1984, c 168, §4]



§321-228 - Emergency medical services; counties.

§321-228  Emergency medical services; counties.  The department shall determine, in consultation with the advisory committee under section 321-225, the levels of emergency medical services that shall be implemented in each county.  The department may contract to provide emergency medical services, including emergency aeromedical services, or any necessary component of a county emergency services system in conformance with the state system.  In the event any county shall apply to the department to operate emergency medical ambulance services within the respective county, the department may contract with the county for the provision of those services.  The department shall operate emergency medical ambulance services or contract with a private agency in those counties which do not apply to it under this section.  Any county or private agency contracting to provide emergency medical ambulance services under this section shall be required by the department to implement those services in a manner and at a level consistent with the levels determined under this section. [L 1978, c 148, pt of §1; am L 1980, c 285, §2; am L 1981, c 93, §4; am L Sp 2003, c 2, §3]



§321-228.5 - Renumbered as §321-23.

§321-228.5  Renumbered as §321-23.3.



§321-228.6 - Renumbered as §321-23.

§321-228.6  Renumbered as §321-23.  For text of section see §321-23 in the main volume.



§321-229 - Emergency medical services personnel, training programs.

§321-229  Emergency medical services personnel, training programs.  (a)  The University of Hawaii shall provide training courses in basic, intermediate, and advanced life support for emergency medical services personnel.  The curricula and syllabi of these courses shall be approved in advance by the department of health.  The curricula and syllabi of courses for ambulance personnel shall be consistent with the scope and level of the practice of emergency medical services associated with emergency ambulance personnel certification defined by the Hawaii medical examiners board under part II of chapter 453.

(b)  The University of Hawaii, or other accredited community college, college, or university, or any professional organization that is approved by the department of health to provide emergency medical services training, shall consult with the department of health to determine the number and type of emergency medical services courses necessary to support the staffing requirements for emergency medical services.  The basic life support and advanced life support training programs shall be relevant to and consistent with the training course required for certification under chapter 453.

(c)  The department shall develop standards for emergency medical services course instructors and standards for emergency medical services training facilities for all basic life support personnel, advanced life support personnel, users of the automatic external defibrillator, and emergency medical dispatch personnel that shall be at least equivalent to or exceed the standards necessary to meet the requirements, pursuant to part II of chapter 453, for the certification of basic life support personnel and advanced life support personnel.

(d)  The department of health may conduct annual inspections of the training facilities and evaluate the qualifications of course instructors to ensure that the standards and qualifications are consistent with the medical standards for basic life support personnel, advanced life support personnel, users of the automatic external defibrillators, and emergency medical dispatch personnel. [L 1978, c 148, pt of §1; am L 1980, c 285, §3; am L 1981, c 93, §5; am L 1984, c 168, §5; am L 1996, c 210, §2; am L 1999, c 212, §2; am L 2008, c 9, §3]

Cross References

Regulation of emergency medical service personnel, see §§453-31 to 33.



§321-229.5 - Renumbered as §321-23.

§321-229.5  Renumbered as §321-23.6.



§321-230 - Technical assistance, data collection, evaluation.

§321-230  Technical assistance, data collection, evaluation.  (a)  The department may contract for technical assistance and consultation, including but not limited to categorization, data collection, and evaluation appropriate to the needs of the state system.  The collection and analysis of statewide emergency medical services data, including pediatrics, trauma, cardiac, medical, and behavioral medical emergencies, shall be for the purpose of improving the quality of services provided.

The department may implement and maintain a trauma registry for the collection of information concerning the treatment of critical trauma patients at state designated trauma centers, and carry out a system for the management of that information.  The system may provide for the recording of information concerning treatment received before and after a trauma patient's admission to a hospital or medical center.  All state designated trauma centers shall submit to the department of health periodic reports of each patient treated for trauma in the state system in such manner as the department shall specify.

For the purposes of this subsection, "categorization" means systematic identification of the readiness and capabilities of hospitals and their staffs to adequately, expeditiously, and efficiently receive and treat emergency patients.

(b)  The department shall establish, administer, and maintain an aeromedical emergency medical services system designed to collect and analyze data to measure the efficiency and effectiveness of each phase of an emergency aeromedical program.

The aeromedical emergency medical services system shall serve the emergency health needs of the people of the State by identifying:

(1)  The system's strengths and weaknesses;

(2)  The allocation of resources; and

(3)  The development of rotary-wing emergency aeromedical services standards;

provided that emergency helicopter use, including triage protocols, shall be based on national aeromedical triage and transport guidelines established by the Association of Air Medical Services, the American College of Surgeons and the National Association of Emergency Medical Service Physicians.  The department, in the implementation of this subsection, shall plan, coordinate, and provide assistance to all entities and agencies, public and private, involved in the system.

(c)  The department shall use an emergency aeromedical services quality improvement committee comprised of representatives of trauma, emergency, and tertiary care physicians and providers to analyze information collected from the aeromedical quality improvement performance measures as established by the American College of Surgeons, and to recommend system standards and resources to maintain and improve the Hawaii emergency aeromedical services system. [L 1978, c 148, pt of §1; am L 1980, c 285, §4; am L 1981, c 93, §6; am L 1994, c 242, §5; am L 2002, c 150, §1; am L Sp 2003, c 2, §4]



§321-231 - Grants.

[§321-231]  Grants.  The state system may seek and accept any funds or property and other desirable support and assistance from any source whatsoever, whether gift, grant, services or any combination thereof, subject to applicable laws.  In the event that any grant applications are made in relation to the state system, or any component thereof, the department shall consult with the advisory committee and provide technical assistance in the preparation, management, or administration of the application or the grant, or both. [L 1978, c 148, pt of §1]



§321-232 - Revenues; deposit into state general fund.

§321-232  Revenues; deposit into state general fund.  (a)  The department of health shall establish reasonable fees for services rendered to the public by the department of health, any county, or private agency under this part; provided that all such revenues which shall be collected by the department of health and the respective counties shall be deposited into the state general fund, except such amounts necessary to provide for collection services for bad debt accounts.  Fees required to be set by this section shall be established in accordance with chapter 91.

(b)  No ambulance services, or any other emergency medical services available from or under the authority of this chapter shall be denied to any person on the basis of the ability of the person to pay therefor or because of the lack of prepaid health care coverage or proof of such ability or coverage.

(c)  In the event of nonpayment of any fees required to be assessed by this section, the department of health shall determine whether the recipient of such services is financially able to pay such fees and make every reasonable effort to collect such fees.  In the event the department finds the person is without sufficient resources to pay for the services, no further action to collect the fees shall be taken.  If the services are paid by a county or any other entity, and collection of such fee is delegated by contractual agreement to the county or other agency which provides the services, the county or other agency shall forward records relating to unpaid fees for action by the department of health under this subsection.  No county or other entity shall make a final determination of the ability of a person to pay under this subsection.  Any determination of ability to pay for purposes of this subsection shall be in accordance with rules which the department of health shall adopt, subject to chapter 91, governing such determinations. [L 1978, c 148, pt of §1; am L 1984, c 77, §1]



§321-233 - Rules.

[§321-233]  Rules.  The director of health may adopt, amend, and repeal rules necessary to the implementation of this part, subject to chapter 91. [L 1978, c 148, pt of §1]



§321-234 - Emergency medical services special fund.

§321-234  Emergency medical services special fund.  (a)  There is established within the state treasury a special fund to be known as the emergency medical services special fund to be administered and expended by the department.

(b)  The moneys in the special fund shall be used by the department for operating a state comprehensive emergency medical services system including enhanced and expanded services, and shall not be used to supplant funding for emergency medical services authorized prior to [July 1, 2004].

(c)  Fees remitted pursuant to section 249-31, cigarette tax revenues designated under section 245-15, interest and investment earnings attributable to the moneys in the special fund, legislative appropriations, and grants, donations, and contributions from private or public sources for the purposes of the fund, shall be deposited into the special fund.

(d)  The department shall submit an annual report to the legislature no later than twenty days prior to the convening of each regular session that outlines the receipts of, and expenditures from, the special fund. [L 2004, c 158, §2; am L 2006, c 316, §6]



§321-235 - Immunity and limitation on liability for emergency aeromedical services.

[§321-235]  Immunity and limitation on liability for emergency aeromedical services.  The State shall not be liable for any claim of injury or death based on a failure to establish or continue emergency aeromedical services in any part of the State or in any county, including the failure of the department of health to establish emergency aeromedical services. [L 2004, c 105, §2]



§321-241 - REPEALED.

PART XIX.  SCHOOL HEALTH SERVICES PROGRAM--REPEALED

Cross References

For present provisions, see §§302A-851 to 855.

§321-241  REPEALED.  L 2007, c 105, §5.



§321-241.5 - REPEALED.

§321-241.5  REPEALED.  L 2007, c 105, §5.



§321-242 - REPEALED.

§321-242  REPEALED.  L 2007, c 105, §5.



§321-243 - REPEALED.

§321-243  REPEALED.  L 1996, c 211, §3.



§321-244 - REPEALED.

§321-244  REPEALED.  L 1981, c 200, §3.



§321-245 - REPEALED.

§321-245  REPEALED.  L 2007, c 105, §5.



§321-246 - REPEALED.

§321-246  REPEALED.  L 2007, c 105, §5.



§321-261 to 271 - REPEALED.

PART XX.  AGENT ORANGE--REPEALED

§§321-261 to 271  REPEALED.  L 1996, c 211, §4.



§321-281 - Financial assistance fund for hemophilia.

[PART XXI.]  HEMOPHILIA

[§321-281]  Financial assistance fund for hemophilia.  There is established within the department of health a financial assistance fund for persons suffering from hemophilia who require hemophilia-related medical care and treatment, but who are unable to pay the entire costs of such medical care and treatment. [L 1983, c 280, pt of §2]



§321-282 - General duties of the department.

[§321-282]  General duties of the department.  The department of health shall:

(1)  Provide financial assistance, within the limits of available funds in the financial assistance fund, for the medical care and treatment of persons suffering from hemophilia who meet the standards of eligibility established by the department; provided that the department may contract with a private, nonprofit organization to carry out this function;

(2)  Establish standards of eligibility for the financial assistance provided under this part; and

(3)  Adopt any necessary rules pursuant to chapter 91 to implement this part. [L 1983, c 280, pt of §2]



§321-291 - Tests for phenylketonuria, hypothyroidism, and other metabolic diseases.

[PART XXII.]  NEWBORN METABOLIC SCREENING

§321-291  Tests for phenylketonuria, hypothyroidism, and other metabolic diseases.  (a)  The department of health may specify diseases to be screened for in newborn infants and methods to be employed to best prevent mortality and morbidity within the population of the State.

(b)  The person in charge of each institution caring for newborn infants and the responsible physician attending the birth of a newborn or the person assisting the birth of a child not attended by a physician, shall ensure that every infant in the person's care be tested for phenylketonuria, hypothyroidism, and any other disease that may be specified by the department of health; provided that this section shall not apply if the parents, guardians, or other persons having custody or control of the child object thereto on the grounds that the tests conflict with their religious tenets and beliefs and written objection is made a part of the infant's medical record.

(c)  The department of health shall adopt rules pursuant to chapter 91, necessary for the purposes of this section, including, but not limited to:

(1)  Administration of newborn screening tests;

(2)  Quality and cost control of screening tests;

(3)  Retention of records and related data;

(4)  Reporting of positive test results;

(5)  Guidelines for care, treatment, and follow up of infants with positive test results;

(6)  Informing parents about the purposes of these tests; and

(7)  Maintaining the confidentiality of affected families.

(d)  There is created in the treasury of the State the newborn metabolic screening special fund.  All moneys for newborn metabolic screening services collected under this chapter shall be deposited in the newborn metabolic screening special fund to be used for the payment of its lawful operating expenditures, including but not limited to laboratory testing, follow-up testing, educational materials, continuing education, quality assurance, equipment, and indirect costs.

(e)  The director shall submit an annual report to the legislature twenty days prior to the convening of each regular session, identifying all fund balances, transfers, and expenditures made from the newborn metabolic screening special fund, and the purposes for each expenditure. [L 1986, c 10, §1; am L 1996, c 259, §1]



§321-301 - Bilingual health education aide program; establishment.

[PART XXIII.  HEALTH EDUCATION]

[§321-301]  Bilingual health education aide program; establishment.  There is established in the department of health a bilingual health education aide program.  Under the program, bilingual health education aides shall assist in the provision of health education and public health services to non-English and limited English speaking persons living in the State.  The department, subject to chapters 76 and 77, shall employ bilingual health education aides and other necessary personnel for the program. [L 1986, c 307, §2]

Note

Effective July 1, 2002, "chapters 76 and 77" changed to "chapter 76".  L 2000, c 253, §150.



§321-311 - Environmentally-related illness and injury surveillance.

[PART XXIV.]  ENVIRONMENTALLY-RELATED ILLNESS AND INJURY

[§321-311]  Environmentally-related illness and injury surveillance.  The department of health shall maintain, as it deems advisable and within available resources, an environmentally-related human illness and injury surveillance system for conditions determined by the director to present a threat to public health in order to ascertain the incidence, distribution, and other epidemiological characteristics of these illnesses and injuries. [L 1987, c 186, pt of §2]



§321-311.5 - Renumbered as §321-29.

§321-311.5  Renumbered as §321-29.



§321-312 - Definition of environmentally-related illness or injury.

[§321-312]  Definition of environmentally-related illness or injury.  Environmentally-related human illnesses or injuries are those designated acute or chronic adverse health effects associated with exposure to pesticides, lead, or other toxic substances determined by the director to present a threat to public health. [L 1987, c 186, pt of §2]



§321-313 - Definition of health care professional.

§321-313  Definition of health care professional.  A health care professional means a physician or osteopathic physician as licensed under chapter 453. [L 1987, c 186, pt of §2; am L 2009, c 11, §34]

Note

The 2009 amendment is retroactive to April 3, 2008.  L 2009, c 11, §76(2).



§321-314 - Reports to the department.

[§321-314]  Reports to the department.  Any health care professional who has the primary responsibility for the treatment of an individual who is suffering from environmentally-related illness or injury shall report the occurrence or suspected occurrence of such illness or injury to the department in writing or in the manner specified by the director of health.  Every laboratory director having laboratory data regarding an individual affected by or suspected to be affected by a toxic substance determined by the director of health to present a threat to public health shall report such data to the department of health in a manner specified by the director.  Forms for the reporting of environmentally-related illness or injury shall be provided by the department. [L 1987, c 186, pt of §2]



§321-315 - Confidentiality.

[§321-315]  Confidentiality.  Reports provided to the department under this section shall not be made public to protect the identity of the persons diagnosed to be suffering from an environmentally-related illness or injury; provided that statistical information collected under this part shall be public information. [L 1987, c 186, pt of §2]



§321-316 - Immunity from liability.

[§321-316]  Immunity from liability.  Any health care professional or laboratory director who complies with this part shall not be held civilly or criminally liable for providing the information required under this part. [L 1987, c 186, pt of §2]



§321-317 - Rules.

[§321-317]  Rules.  The director of health shall adopt rules necessary for the purposes of this part pursuant to chapter 91.  The rules shall include the director's determination of the penalties to be assessed for any failure of a health care professional or laboratory director to comply with the reporting requirements established under this part. [L 1987, c 186, pt of §2]



§321-321 - Purpose.

[PART XXV.]  MATERNAL AND CHILD HEALTH PROGRAM

[§321-321]  Purpose.  The purpose of this part is to enable the department of health to assure the availability of programs and services which promote the health of women of childbearing age, mothers, families, infants, children, youths, and adolescents.  These programs shall further the State's goals of providing for the health and well-being of women and mothers and help to insure that healthy babies become healthy adults. [L 1988, c 203, pt of §1]



§321-322 - Administration of programs.

[§321-322]  Administration of programs.  The department of health may administer programs to reduce infant and maternal mortality and morbidity, and otherwise promote the health of women of childbearing age, mothers, families, infants, children, youths, and adolescents.  The types of services to be provided may include but need not be limited to perinatal care, prenatal education including individual risk reduction, maternal care, baby and child care, adolescent health care, and family planning.  [L 1988, c 203, pt of §1]



§321-323 - Definitions.

[§321-323]  Definitions.  For the purposes of this part:

"Preventive health care services" means services which promote, enhance, or maintain optimal health and well-being.

"Target population" means women of childbearing age, mothers, families, infants, children, youths, and adolescents. [L 1988, c 203, pt of §1]



§321-324 - Powers of the department.

[§321-324]  Powers of the department.  The department of health may:

(1)  Make available to the target population quality health care services, with emphasis on preventive health services;

(2)  Develop, extend, and improve the services; and

(3)  Cooperate with the federal government, through its appropriate agency or instrumentality, in identifying needs, developing, extending, and improving the services, and receiving and expending all funds made available to the department by the federal government, the State, or its political subdivisions, or from any other source, including private donations, for the purposes of this part. [L 1988, c 203, pt of §1]



§321-325 - Agreements.

[§321-325]  Agreements.  In carrying out the purposes of this part the director of health may:

(1)  Enter into agreements with the United States and with other state departments, agencies, and political subdivisions, and enter into assistance agreements for services with profit organizations incorporated under the laws of the State or nonprofit organizations determined to be exempt from the federal income tax by the Internal Revenue Service, and allocate and expend any funds appropriated for the purposes of such agreements and do all things necessary to accomplish the purposes and provisions of this part; and

(2)  Establish standards and review procedures to assure that recipients of state funding provide the services and facilities necessary to accomplish the purposes for which the funds are provided. [L 1988, c 203, pt of §1]



§321-326 - Rules.

[§321-326]  Rules.  The director shall adopt rules necessary to carry out the purposes of this part, including the establishment of criteria to determine eligibility to participate in the services provided under this part. [L 1988, c 203, pt of §1]



§321-331 - Prenatal health care; authority.

[PART XXVI.  PRENATAL HEALTH CARE]

[§321-331]  Prenatal health care; authority.  (a)  The department of health may adopt rules pursuant to chapter 91 to ensure that all pregnant women in this State are offered appropriate information, quality testing, diagnostic services, and follow-up services concerning neural tube defects and other disorders amenable to prenatal diagnosis.  The purpose of prenatal screening and diagnosis is to obtain vital information for the pregnant woman and her family as well as for the providers of her health care.  It can be used to provide appropriate care and to assist the woman and her family to achieve optimal health outcomes.  Nothing in this section shall be construed to mean that prenatal screening and testing are mandatory.

(b)  The department of health may:

(1)  Provide educational resources to all women in the State before and early in pregnancy about the availability of prenatal tests, including non-directive counseling and impartial information on the benefits, risks, and limitations of prenatal tests;

(2)  Make available prenatal screening and diagnosis tests to all pregnant women in this State who choose to be so screened;

(3)  Specify the diseases which may be screened for;

(4)  Determine screening and diagnostic test methodologies;

(5)  Establish laboratory quality control standards for performance of designated tests;

(6)  Provide technical assistance to laboratories, hospitals, physicians, and other health care providers;

(7)  Maintain a confidential registry and collect appropriate statistical data for the purposes of research and evaluation;

(8)  Collect fees for program services; and

(9)  Maintain confidentiality of records of women and their families participating in the program. [L 1988, c 23, §1]



§321-341 - Multidisciplinary and multiagency reviews.

[PART XXVII.]  CHILD DEATH REVIEW

[§321-341]  Multidisciplinary and multiagency reviews.  The department of health may conduct multidisciplinary and multiagency reviews of child deaths in order to reduce the incidence of preventable child deaths. [L 1997, c 369, pt of §1]



§321-342 - Definitions.

[§321-342]  Definitions.  As used in this part:

"Child" means a person under eighteen years of age.

"Child death review information" means information regarding the child and child's family, including but not limited to:

(1)  Social, medical, and legal histories;

(2)  Death and birth certificates;

(3)  Law enforcement investigative data;

(4)  Medical examiner or coroner investigative data;

(5)  Parole and probation information and records;

(6)  Information and records of social service agencies;

(7)  Educational records; and

(8)  Health care institution information.

"Department" means the department of health.

"Director" means the director of health or the director's designated representatives.

"Family" means:

(1)  Each legal parent;

(2)  The natural mother;

(3)  The natural father;

(4)  The adjudicated, presumed, or concerned natural father as defined under section 578-2;

(5)  Each parent's spouse or former spouses;

(6)  Each sibling or person related by consanguinity or marriage;

(7)  Each person residing in the same dwelling unit; and

(8)  Any other person who, or legal entity that, is a child's legal or physical custodian or guardian, or who is otherwise responsible for the child's care, other than an authorized agency that assumes such a legal status or relationship with the child under chapter 587.

"Preventable death" means a death that reasonable medical, social, legal, psychological, or educational intervention may have prevented.

"Provider of medical care" means any health care practitioner who provides, or a facility through which is provided, any medical evaluation or treatment, including dental and mental health evaluation or treatment. [L 1997, c 369, pt of §1]



§321-343 - Access to information.

[§321-343]  Access to information.  (a)  Upon written request of the director, all providers of medical care and state and county agencies shall disclose to the department, and those individuals appointed by the director to participate in the review of child deaths, child death review information regarding the circumstances of a child's death so that the department may conduct a multidisciplinary and multiagency review of child deaths pursuant to section 321-31 and this part.

(b)  To the extent that this section conflicts with other state confidentiality laws, this section shall prevail. [L 1997, c 369, pt of §1]



§321-344 - Exception.

[§321-344]  Exception.  Information regarding an ongoing civil or criminal investigation shall be disclosed at the discretion of the applicable state, county, or federal law enforcement agency. [L 1997, c 369, pt of §1]



§321-345 - Use of child death review information and records.

[§321-345]  Use of child death review information and records.  (a)  Except as otherwise provided in this part, all child death review information acquired by the department during its review of child deaths pursuant to this part, is confidential and may only be disclosed as necessary to carry out the purposes of this part.

(b)  Child death review information and statistical compilations of data that do not contain any information that would permit the identification of any person shall be public records.

(c)  No individual participating in the department's multidisciplinary and multiagency review of a child's death may be questioned in any civil or criminal proceeding regarding information presented in or opinions formed as a result of a child death review meeting.  Nothing in this subsection shall be construed to prevent a person from testifying to information obtained independently of the department's multidisciplinary and multiagency review of a child's death, or which is public information, or where disclosure is required by law or court order.

(d)  Child death review information held by the department as a result of child death reviews conducted under this part are not subject to subpoena, discovery, or introduction into evidence in any civil or criminal proceeding, except that child death review information otherwise available from other sources is not immune from subpoena, discovery, or introduction into evidence through those sources solely because they were provided as required by this part. [L 1997, c 369, pt of §1]



§321-346 - Immunity from liability.

[§321-346]  Immunity from liability.  All agencies and individuals participating in the review of child deaths pursuant to this part shall not be held civilly or criminally liable for providing the information required under this part. [L 1997, c 369, pt of §1]



§321-351 - Definitions.

PART XXVIII.  INFANTS AND TODDLERS

Cross References

Safe place for newborns, see chapter 587D.

Shaken baby syndrome (prevention), see §321-33.

[§321-351]  Definitions.  As used in this part, unless the context requires otherwise:

"Biological risk" means prenatal, perinatal, neonatal, or early developmental events suggestive of biological insults to the developing central nervous system which increase the probability of delayed development.

"Case management" means an ongoing service of shared responsibility between families and professionals that identifies needs and assists in obtaining coordinated, appropriate services and resources.

"Delayed development" means a significant delay in one or more of the following areas of development:  cognition, speech, language, physical, motor, vision, hearing, psychosocial, or self-help skills.

"Department" means the department of health.

"Director" means the director of health.

"Early intervention services" means services which:

(1)  Are provided under public supervision;

(2)  Are provided at no cost, except where federal or state law provides for a system of payments by families, including a sliding fee schedule;

(3)  Are designed to meet the developmental needs of infants and toddlers with special needs, which include but are not limited to physical development, cognitive development, and self-help skills;

(4)  Are provided by qualified professional and paraprofessional personnel;

(5)  Are provided in conformity with an individualized family support plan; and

(6)  Include but are not limited to:  family support, counseling, and home visits; special instruction; speech pathology and audiology; occupational therapy; physical therapy; psychological services; case management services; medical services only for diagnostic or evaluation purposes; early identification, screening, and assessment services; and health services necessary to enable the infant or toddler to benefit from the other early intervention services.

"Environmental risk" means physical, social, or economic factors which may limit development.  Environmental risk includes, but is not limited to the following conditions:

(1)  Birthweight between 1,500 and 2,500 grams, in combination with any other environmental risk factor;

(2)  Parental age less than sixteen;

(3)  Parental age between sixteen and eighteen and less than a high school education in combination with any other environmental risk factor;

(4)  Any existing physical, developmental, emotional, or psychiatric disability in a primary caregiver;

(5)  Presence of physical, developmental, emotional, or psychiatric disability in a sibling or any other family member in the home in combination with any other environmental risk factor;

(6)  Abuse of any legal or illegal substance by a primary caregiver;

(7)  Child abuse and neglect of target child or siblings;

(8)  Economically disadvantaged family in combination with any other environmental risk factor;

(9)  Single parent in combination with any other environmental risk factor; and

(10)  Incarceration of a primary caregiver in combination with any other environmental risk factor.

"Individual family support plan" means a dynamic, voluntary plan of action and support developed by families and professionals that emanates from the families' expressions of needs and goals.

"Infants and toddlers with special needs" means infants and toddlers from birth to the age of three with delayed development, biological risk, or environmental risk. [L 1989, c 107, pt of §2]



§321-352 - Early intervention services for infants and toddlers with special needs.

§321-352  Early intervention services for infants and toddlers with special needs.  The department may develop a statewide, coordinated, multidisciplinary program which contains a continuum of services to meet the needs of infants and toddlers with special needs.  The department shall be the lead agency for the coordination of federal and state funding for those programs.  Pursuant to chapter 103F, the department may purchase services appropriate to carry out activities under this part. [L 1989, c 107, pt of §2; am L 1991, c 335, §7; am L 1997, c 190, §6]



§321-353 - Hawaii early intervention coordinating council; establishment.

§321-353  Hawaii early intervention coordinating council; establishment.  (a)  There is established within the department for administrative purposes the Hawaii early intervention coordinating council.  Members shall be appointed for three-year terms by the governor without the necessity of the advice and consent of the senate.  The membership of the council shall consist of fifteen members selected from the following:

(1)  At least three parents of infants, toddlers, or children under the age of seven with special needs;

(2)  At least three public or private providers of early intervention services;

(3)  At least one representative from the legislature;

(4)  At least one person involved in personnel preparation;

(5)  At least one member representing the department of education;

(6)  At least one member representing the department of human services;

(7)  At least one member representing the office of the governor; and

(8)  Other members representing private or public agencies involved in or interested in the payment for or provision of services to infants and toddlers with special needs and their families.

Any vacancy on the council shall be filled in the same manner in which the original position was filled.

(b)  The council shall elect its officers, and eight members shall constitute a quorum.  Members shall serve without compensation but shall be reimbursed for expenses, including travel expenses, necessary for the performance of their duties.

(c)  The council shall meet at least quarterly and in such places as it deems necessary.  The meetings shall be publicly announced, and be open and accessible to the general public.

(d)  The council shall perform the following functions:

(1)  Advise and assist the director in the identification of the sources of fiscal and other support for services for early intervention programs, assignment of financial responsibility to the appropriate agency, and the promotion of the interagency agreements;

(2)  Advise and assist the department in the preparation of applications and amendments thereto; and

(3)  Prepare and submit an annual report to the governor on the status of early intervention programs for infants and toddlers with special needs and their families within the State. [L 1989, c 107, pt of §2; am L 1996, c 298, §3]



§321-354 - Rules.

[§321-354]  Rules.  The director, in consultation with the council, private agencies, users of services under this part, and other interested parties, may adopt rules pursuant to chapter 91 to carry out the purposes of this part. [L 1989, c 107, pt of §2]



§321-355 - Early intervention special fund.

[§321-355]  Early intervention special fund.  (a)  There is established in the state treasury a special fund to be known as the early intervention special fund to be administered by the department in accordance with this section.

(b)  The fund shall consist of grants and income earned by the special fund.  Notwithstanding section 29-24, all program income consisting of federal reimbursement funds received by the State for early intervention funded by legislative appropriations under this part shall be deposited into the special fund; provided that no state appropriations shall be deposited into the special fund. [L 1997, c 378, pt of §2; ree L 1998, c 43, pt of §1(1)]

Note

Transfer of certain interest earnings to general fund until June 30, 2015.  L 2009, c 79, §30(a)(25).



§321-356 - Early intervention trust fund.

[§321-356]  Early intervention trust fund.  (a)  There is established in the state treasury a trust fund to be known as the early intervention trust fund to be administered by the department in accordance with this section.

(b)  The trust fund shall consist of government grants and private contributions including but not limited to gifts or donations from corporations or other businesses, foundations, individuals, and other interested parties, and income earned by the trust fund.  Notwithstanding section 29-24, all program income consisting of federal reimbursement funds received by the State for early intervention funded by private donations and contributions under this part shall be deposited into the trust fund. [L 1997, c 378, pt of §2; am L 1998, c 43, pt of §1(1)]



§321-357 - Early intervention funds; purpose and use.

[§321-357]  Early intervention funds; purpose and use.  (a)  The purpose of the early intervention special fund and early intervention trust fund is to expand and enhance early intervention services for infants and toddlers with special needs by providing a cooperative funding mechanism between the public and private sectors to work together to make and secure appropriations and donations to the funds.

(b)  The department may procure services under chapters 103D and 103F in accordance with criteria and procedures established by rules adopted pursuant to chapter 91, for community-based, family-centered, early intervention services including but not limited to:

(1)  Programs to provide early intervention services for infants and toddlers with developmental delays or at biological or environmental risk;

(2)  Family support programs to strengthen families to reduce the risk of child abuse and neglect;

(3)  Training and education for professionals, paraprofessionals, and families; and

(4)  Research, evaluation, and data management related to early intervention services.

(c)  Services to be procured under this section shall be in accordance with chapters 103D and 103F and take the following forms:

(1)  Purchase of service contracts to private nonprofit organizations, public agencies, or qualified individuals to provide community-based, family-centered, early intervention services; or

(2)  Direct payments for services, educational materials, training, quality assurance, equipment, data collection, and program evaluation.

(d)  The Hawaii early intervention coordinating council shall make recommendations to the department for the expenditure of moneys from the funds. [L 1997, c 378, pt of §2; am L 1998, c 43, pt of §1(1)]



§321-361 - Definitions.

PART XXIX.  STATEWIDE NEWBORN HEARING SCREENING PROGRAM

Revision Note

In this part, "part" substituted for "chapter".

[§321-361]  Definitions.  As used in this part, unless the context clearly indicates otherwise:

"Department" means the department of health.

"Hearing-impaired infant" means an infant who has an impairment that is a dysfunction of the auditory system of any type or degree sufficient to interfere with the acquisition and development of speech and language skills.

"Infant" means a child from birth to thirty-six months of age.

"Management" means the habilitation of the hearing-impaired infant.

"Screening" means a test or battery of tests administered to determine the need for a professional examination. [L 1990, c 85, pt of §3]



§321-362 - Duties.

§321-362  Duties.  It shall be the duty and responsibility of the department to:

(1)  Establish, implement, and evaluate a statewide program for early identification of, and intervention for, hearing impairment in infants;

(2)  Establish standards and guidelines for the screening, identification, diagnosis, intervention, and monitoring of infants with hearing impairment and infants at risk for delayed onset of hearing impairment;

(3)  Develop a plan in conjunction with the department of education's statewide center for students with hearing or visual impairments to involve the parents or guardians with the medical and educational follow-up and management of infants who have been identified as hearing-impaired or at risk of delayed onset of hearing impairments; and

(4)  Collect and analyze program data in relation to the duties and responsibilities of the department. [L 1990, c 85, pt of §3; am L 2001, c 42, pt of §2]



§321-362 - .

[§321-362.5]  Screening for hearing impairment.  (a)  All newborn infants shall be screened for hearing impairment for early identification of children with hearing loss and for the promotion of their development of language and communication.

(b)  The person in charge of each birthing facility caring for newborn infants and the responsible physician attending the birth of a newborn or the person assisting the birth of a child not attended by a physician shall ensure that every infant in the person's care be screened for hearing impairment.  This section shall not apply if the parent, guardian, or other person having custody or control of the child objects to the screening in writing on the grounds that the screening conflicts with their religious beliefs.  The written objection shall be made a part of the infant's medical record.

(c)  Birthing facilities screening newborn infants for hearing impairment shall report screening results to the department, for the purpose of the department ensuring a statewide system for the screening, diagnostic evaluation, and intervention for all newborn infants with hearing impairment. [L 2001, c 42, §1]



§321-363 - Rules.

§321-363  Rules.  The department shall adopt rules, pursuant to chapter 91, necessary for the purposes of this part, including but not limited to administration and quality of newborn hearing screening; retention of records and related data; reporting of positive screening results; diagnostic evaluation and intervention for infants with hearing impairment; informing parents about the purpose of screening; and maintaining the confidentiality of affected families. [L 1990, c 85, pt of §3; am L 2001, c 42, pt of §2]



§321-371 - Purpose.

[PART XXX.]  TATTOO ARTISTS

Revision Note

In this part, "part" substituted for "chapter".

Cross References

Sunset evaluations modified, see §§26H-4, 5.

[§321-371]  Purpose.  The purpose of this part is the protection of public health and safety through the licensing and regulation of tattoo artists. [L 1990, c 285, pt of §2]



§321-372 - Definitions.

§321-372  Definitions.  As used in this part:

"Department" means the department of health.

"Director" means the director of health.

"Tattoo artist" means any person who creates indelible marks or decorative designs by introducing pigments beneath the surface of the skin, resulting in permanent or semi-permanent markings, with the aid of needles, electric machines, hand tools, or other devices or means. [L 1990, c 285, pt of §2; am L 2009, c 130, §2]



§321-373 - Regulation of tattoo artists.

§321-373  Regulation of tattoo artists.  The department shall adopt rules under chapter 91 to implement this part.  The rules shall include but not be limited to:

(1)  Prohibiting the use of injections, unless administered by a physician or osteopathic physician licensed under chapter 453, or by a registered nurse licensed under chapter 457;

(2)  Appropriate restrictions on topical anesthetics;

(3)  Prescribing procedures and conditions for sterilization, storage of sterilized equipment, resterilization, and disposal of discarded needles and other equipment;

(4)  Creating examination standards; and

(5)  Fixing penalties and fines for violations of this part or any of the rules adopted by the department. [L 1990, c 285, pt of §2; am L 1996, c 202, §6; am L 2009, c 11, §35 and c 130, §3]

Note

The L 2009, c 11 amendment is retroactive to April 3, 2008.  L 2009, c 11, §76(2).



§321-373.5 - Permit; required for tattoo shop and temporary locations.

[§321-373.5]  Permit; required for tattoo shop and temporary locations.  (a)  No person, partnership, firm, corporation, or other legal entity shall operate a tattoo shop or temporary location without a permit pursuant to department rules.

(b)  Each initial permit application under this section shall be accompanied by a fee of $125 for a permit valid for one year.  For renewal of a permit, each applicant shall pay a fee of $75 per year.  Initial permit application and renewal fees may be increased by not more than $10 per year.

(c)  All permits shall expire on December 31 of each year.  The application for a permit renewal shall be submitted to the department in writing on or before December 31 annually.

(d)  The department may issue a temporary permit valid for a maximum of seven consecutive days per calendar year for locations other than a permitted tattoo shop for the purpose of a trade show, product demonstration, or educational demonstration; provided that the show or demonstration shall meet all safety and hygiene standards as specified by the director and in this chapter.  The temporary permit application shall be made in writing to the department at least sixty days prior to the scheduled event, shall include specific measures to meet specified health and safety standards, and may be subject to a site inspection.  Temporary permit applicants shall pay a $50 nonrefundable application fee in addition to:

(1)  A $500 nonrefundable permit fee for an event featuring not more than forty participating tattoo artists; or

(2)  A $50 nonrefundable permit fee for an event featuring less than three participating tattoo artists demonstrating for educational purposes only, without compensation, consideration, or donation by the public;

provided that the department may annually increase the fees specified in paragraphs (1) and (2) by not more than $100 and $10 per year, respectively. [L 2009, c 130, §1]



§321-374 - License required; exemptions.

§321-374  License required; exemptions.  (a)  Except as otherwise provided by law, no person shall practice the occupation of tattoo artist in this State, with or without compensation, consideration, or donation, or shall announce oneself either publicly or privately as prepared or qualified to practice that occupation without having a valid unrevoked license from the department to do so.

(b)  Physicians or osteopathic physicians holding a valid unrevoked license under chapter 453 are exempt from the requirements of this part.

(c)  The department may issue, to tattoo artists who are not licensed in the State, temporary licenses that are valid for a maximum of fourteen consecutive days per calendar year for:

(1)  Educational, trade show, or product demonstration purposes; or

(2)  The purpose of practicing the occupation of tattoo artist at a permitted tattoo location.

Temporary licensees shall be subject to this part and applicable rules.

(d)  Applications for temporary licenses shall be made in writing to the department at least sixty days prior to the proposed event and accompanied by a nonrefundable application fee of $100 and written proof satisfying the requirements under subsection (e).  An applicant shall be notified of the disposition of the application within twenty business days of the receipt of application.

(e)  An applicant for a temporary license shall have either:

(1)  Passed a blood borne pathogen course developed specifically for the tattoo industry, approved by the director, within two years of the date of application; or

(2)  Passed the state tattoo artist written examination within two years of the date of the application.

(f)  Temporary license fees may be increased annually by not more than $10.

(g)  Licensed tattoo artists shall tattoo only in a shop or temporary location that has a valid unrevoked permit issued by the director. [L 1990, c 285, pt of §2; am L 1996, c 202, §7; am L 2009, c 11, §36 and c 130, §4]

Note

The L 2009, c 11, §36 amendment is retroactive to April 3, 2008.  L 2009, c 11, §76(2).



§321-375 - Examination, fees required.

§321-375  Examination, fees required.  (a)  No license shall be issued unless the applicant takes an examination as prescribed by the director and receives a passing score or meets the criteria specified in section 321-374(e).  No license shall be issued unless all fees required by the director have been paid.

(b)  The department may contract with a professional testing service to prepare, administer, and grade the examination for licensure as a tattoo artist.  For these purposes, the department may require applicants to pay the examination fee directly to the testing service. [L 1990, c 285, pt of §2; am L 2009, c 130, §5]



§321-376 - REPEALED.

§321-376  REPEALED.  L 2009, c 130, §8.

Note

L 2009, c 11, §37 purports to amend this section.



§321-377 - Suspension or revocation of permit or license.

§321-377  Suspension or revocation of permit or license.  (a)  The director may revoke or suspend the permit or license of any person permitted or licensed under this part who:

(1)  Is found guilty of any fraud, deceit, or misconduct in the practice of the occupation of tattoo artist; or

(2)  Violates this part or any of the rules adopted by the department.

(b)  In every case where it is proposed to revoke or suspend a permit or license, the director shall give the permittee or licensee concerned notice and a hearing.  The notice shall be given in writing by registered or certified mail, with return receipt requested, at least fifteen days before the hearing.  All hearings shall be conducted pursuant to chapter 91. [L 1990, c 285, pt of §2; am L 2002, c 34, §1; am L 2009, c 130, §6]



§321-378 - REPEALED.

§321-378  REPEALED.  L 2009, c 130, §9.



§321-379 - Enforcement; penalties.

§321-379  Enforcement; penalties.  (a)  If the department determines that any person has violated or is violating any provision of this part, any rule adopted pursuant to this part, or any term or condition of a permit or license issued pursuant to this part, the department may take enforcement action and impose penalties as provided in section 321-20, except that the department may impose a penalty not to exceed $10,000 per offense.

(b)  Violations of this part include but are not limited to:

(1)  Submitting to or filing with the department any application, notice, statement, or other document in procuring or attempting to procure licensure as a tattoo artist that is false or untrue or contains any material misstatement of fact, or assisting another party in doing so;

(2)  Using the title licensed tattoo artist or any other designation tending to imply that the person is a licensed tattoo artist when the person is not in fact licensed or the person's license has been suspended or revoked;

(3)  Violating the conditions or limitations of a permit or a license or assisting another party in violating those conditions;

(4)  Engaging in conduct resulting in physical injury to an individual or the public in the course of professional services or activities;

(5)  Aiding or abetting an unlicensed person, knowingly combining or conspiring with an unlicensed person, allowing one's license to be used by an unlicensed person, or acting as agent or associate of an unlicensed person to evade the use of title restrictions of this part;

(6)  Tattooing any person under the age of eighteen without the written consent of the person's parent or legal guardian or not maintaining the consent forms in a confidential manner at the tattoo shop for not less than two years; or

(7)  Making a false or misleading statement to the department relating to any matter under this part.

(c)  An enforcement action under this section may be combined with a permit or license revocation or suspension under section 321-377 and may be brought together as one administrative action.

(d)  In any proceeding under this section, the person subject to the proceeding shall be given notice and the opportunity for a hearing in conformity with chapter 91. [L 1990, c 285, pt of §2; am L 2009, c 130, §7]



§321-380 - REPEALED.

§321-380  REPEALED.  L 2009, c 130, §10.



§321-381 - Biennial renewal; failure to renew.

[§321-381]  Biennial renewal; failure to renew.  The biennial renewal fee shall be paid to the department of health on or before December 31 of each even-numbered year.  Failure, neglect, or refusal of any licensee to pay the biennial renewal fee on or before such date shall constitute a forfeiture of the license. [L 1990, c 285, pt of §2]



§321-382 - Fees.

[§321-382]  Fees.  The director may establish fees by rules pursuant to chapter 91. [L 1990, c 285, pt of §2]



§321-383 - REPEALED.

§321-383  REPEALED.  L 2009, c 13, §11.



§321-391 to 398 - REPEALED.

PART XXXI.  MIDWIVES--REPEALED

§§321-391 to 398  REPEALED.  L 1998, c 279, §3.

Cross References

Recognition of nurse midwives as advanced practice registered nurses, see §457-8.5.



§321-401 - Findings and purpose.

[PART XXXII.]  FOOD SAFETY CONSULTATIVE AND EDUCATION

PROGRAM

[§321-401]  Findings and purpose.  The purpose of this part is to establish a non-enforcement program within the department of health to provide voluntary food safety surveillance and control, and educational activities to assist the food service industry and foodhandlers.  The legislature finds that education is necessary for attaining voluntary compliance in food safety.  Informed food managers and foodhandlers are essential for the control of foodborne pathogens in foods served to the public.

Restaurants, catering services, delicatessens, markets, and other food purveyors employ foodhandlers who need continuing education and training in food safety.  Foodhandlers work with fresh, uncooked, or prepared foods which may contain foodborne disease microorganisms that can cause severe sickness to large numbers of people at the same time.  It is the intent of the legislature to take preventive measures through educational programs and analytical studies of contamination outbreaks. [L 1992, c 219, pt of §1]

Cross References

Other food safety issues, see §§321-4.5, 4.6, 11.51, and 27.5.



§321-402 - Food safety consultative and education program.

[§321-402]  Food safety consultative and education program.  (a)  There is established the food safety consultative and education program within the department of health.  The department may place this program within any appropriate division.

(b)  The program shall be managed and staffed by persons who are trained and experienced in public health aspects of food, including food science, foodborne disease epidemiology, food microbiology, and food sanitation.

(c)  Generic food safety information gained from studies conducted as part of the program may be shared with foodhandlers in certification workshops and food safety classes. [L 1992, c 219, pt of §1]



§321-403 - Food safety control system.

[§321-403]  Food safety control system.  The department may conduct studies using the hazard analysis critical control points system after foodborne disease outbreak investigations are completed by the department or when requested by food service operators. [L 1992, c 219, pt of §1]



§321-404 - Public information monitoring system.

[§321-404]  Public information monitoring system.  Within the program, the department of health shall investigate foodhandling practices which appear to represent poor food safety techniques, and shall develop ways in which the public can gain information on food safety and can report practices which appear to represent poor food safety techniques. [L 1992, c 219, pt of §1]



§321-405 - Confidentiality of information.

[§321-405]  Confidentiality of information.  For purposes of this part, the program shall maintain confidentiality of critical information received from food purveyors and foodhandlers or other persons in the food service industry.  Critical information is information, including trade secrets, necessary for the department to prevent food safety problems from occurring and to ensure that potentially hazardous foods are safe for public consumption. [L 1992, c 219, pt of §1]



§321-411 - Definitions.

[PART XXXIII.]  INDOOR AIR QUALITY

Cross References

Noise, radiation, and indoor air quality special fund; established, see §342P-7.

[§321-411]  Definitions.  As used in this part:

"Department" means the department of health.

"Director" means the director of health.

"Publicly owned building" means any building or structure, including a hospital or a school, that is owned, leased, or operated by the State; provided that it shall be a building or structure in which individuals employed by the State work during normal operations. [L 1994, c 234, pt of §2]



§321-412 - Indoor air quality program.

[§321-412]  Indoor air quality program.  There is established an indoor air quality program within the department.  The department may place this program within any appropriate division. [L 1994, c 234, pt of §2]



§321-413 - General functions, powers, and duties of the department.

[§321-413]  General functions, powers, and duties of the department.  (a)  The director shall provide information and educational material regarding indoor air pollution to the managers, owners, and occupants of publicly owned buildings, and may assist any manager, owner, or occupant of a publicly owned building to identify, assess, and correct indoor air pollution problems.

(b)  The director may provide information and educational material regarding indoor air pollution to any manager, owner, or occupant of a building that is not a publicly owned building, and may assist any manager, owner, or occupant of a building that is not a publicly owned building to identify, assess, and correct indoor air pollution problems.

(c)  The director shall establish and coordinate an indoor air quality assessment network of state agencies and facility managers of publicly owned buildings to identify, assess, and correct indoor air pollution problems.

(d)  The director may establish a program for the approval of plans to construct ventilation systems, the inspection of ventilation system construction, and the monitoring of existing ventilation systems for proper maintenance.

(e)  The director may adopt rules in accordance with chapter 91 to effectuate the purposes of this part. [L 1994, c 234, pt of §2]



§321-421 - Definitions.

[PART XXXIV.]  BIRTH DEFECTS PROGRAM

Revision Note

Throughout this part, "birth defects program" substituted for "Hawaii birth defects program".

[§321-421]  Definitions.  As used in this part, unless the context requires otherwise:

"Adverse reproductive outcome" means a birth defect, stillbirth, infant death up to one year of age, or spontaneous or medical termination of pregnancy for a birth defect.

"Birth defect" means an abnormality of structure, function, or body metabolism present at birth that adversely affects a child’s health and development, results in a physical or mental disability, or is fatal.

"Institutional review board" means an institutional review board established in accordance with 7 Code of Federal Regulations 1c.107, 10 Code of Federal Regulations 745.107, 14 Code of Federal Regulations 1230.107, 15 Code of Federal Regulations 27.107, 16 Code of Federal Regulations 1028.107, 21 Code of Federal Regulations 56.107, 22 Code of Federal Regulations 225.107, 24 Code of Federal Regulations 60.107, 28 Code of Federal Regulations 46.107, 32 Code of Federal Regulations 219.107, 34 Code of Federal Regulations 97.107, 38 Code of Federal Regulations 16.107, 40 Code of Federal Regulations 26.107, 45 Code of Federal Regulations 46.107, 45 Code of Federal Regulations 690.107, or 49 Code of Federal Regulations 11.107. [L 2002, c 252, pt of §1]



§321-422 - Birth defects program.

[§321-422]  Birth defects program.  The department of health shall establish the statewide birth defects program to:

(1)  Collect surveillance information on birth defects and other adverse reproductive outcomes;

(2)  Report the incidence, trends, and causes of birth defects and other adverse reproductive outcomes;

(3)  Report information for the development of prevention strategies to reduce the incidence of birth defects and other adverse reproductive outcomes; and

(4)  Develop strategies to improve the access of children with birth defects to health and early intervention services. [L 2002, c 252, pt of §1]



§321-423 - Confidentiality of data.

[§321-423]  Confidentiality of data.  (a)  The identity of, or any information which alone or in combination with other reasonably available information that may be used to identify, any person whose information is collected under this part shall be confidential.

(b)  Statistical data and information that do not identify any person may be released. [L 2002, c 252, pt of §1]



§321-424 - Rules.

[§321-424]  Rules.  The department may adopt rules pursuant to chapter 91 as necessary for the birth defects program. [L 2002, c 252, pt of §1]



§321-425 - Requests for information.

[§321-425]  Requests for information.  The department shall provide information about appropriate health and early intervention services to persons who request the information. [L 2002, c 252, pt of §1]



§321-426 - Birth defects special fund.

[§321-426]  Birth defects special fund.  There is established within the state treasury the birth defects special fund to be administered and expended by the department of health, into which shall be deposited fees remitted pursuant to section 572-5.  Moneys in the special fund shall be used for the payment of the operating expenses of the birth defects program. [L 2002, c 252, pt of §1]



§321-431 - Definitions.

[PART XXXV.]  PUBLIC HEALTH NURSING SERVICES SPECIAL FUND

[§321-431]  Definitions.  As used in this part, unless the context clearly requires otherwise:

"Case management services" means services that assist medically fragile children under the medicaid state plan in gaining access to needed medical, social, educational, and other services.

"Medically fragile children" means children under the age of twenty-one with complex medical conditions that may or may not require technological interventions, including but not limited to ventilator care, tracheostomy care, catheterizations, parenteral nutrition, complex enteral feeding, and complex wound care. [L 2002, c 149, pt of §2]



§321-432 - Public health nursing services special fund.

[§321-432]  Public health nursing services special fund.  (a)  There is established within the state treasury a special fund to be known as the public health nursing services special fund.  The special fund shall be administered and expended by the department of health in accordance with this section.

(b)  The department shall expend the special funds to provide ongoing case management services and to provide staff training in case management services in collaboration with the department of human services' medicaid early and periodic screening, diagnosis, and treatment program, including but not limited to:

(1)  Assessment of children who are medically fragile to determine service needs;

(2)  Development of a specific care plan;

(3)  Referral for and linkages to services to implement the specific care plan; and

(4)  Monitoring and follow-up.

(c)  The special fund shall consist of medicaid reimbursements received by the department for case management services provided to families of medically fragile children. [L 2002, c 149, pt of §2]

Note

Transfer of certain interest earnings to general fund until June 30, 2015.  L 2009, c 79, §30(a)(26).



§321-441 - Definitions.

[PART XXXVI.  EMERGENCY RESPONSE STOCKPILE]

[§321-441]  Definitions.  Whenever used in this part, unless a different meaning clearly appears from the context:

"CBRNE event" means the use of chemicals, biological agents, radioactive materials, nuclear devices, or explosives to kill or sicken people, animals, or plants.

"Department" means the department of health.

"Director" means the director of health.

"Emergency response stockpile" means a strategic supply of drugs, vaccines and other biological products, medical devices, and related supplies maintained by the department to protect or treat the population of the State in the event of a CBRNE event. [L 2005, c 46, pt of §1]



§321-442 - Exemption from certain laws and rules.

[§321-442  Exemption from certain laws and rules.]  (a)  In addition to any other power or duty prescribed by law or in this part, the director, through the department, may maintain an emergency response stockpile to prepare for or respond to a CBRNE event.  The director may undertake all lawful activities necessary to carry out this part, including but not limited to adopting rules pursuant to chapter 91, disbursing funds for grants or subsidies pursuant to chapter 42F, and procuring goods or services pursuant to chapter 103D or 103F.

(b)  Notwithstanding any other law to the contrary, in preparing for or responding to a CBRNE event, the director and the department shall be exempt from chapters 328 and 461 and any related administrative rules, as those chapters and rules relate to the dispensing, labeling, prescribing, or storage of the emergency response stockpile. [L 2005, c 46, pt of §1]



§321 471 - Definitions.

[Part XXXVII.]  domestic violence fatality review

[§321‑471]  Definitions.  As used in this part:

"Dating relationship" as used in this section has the same meaning prescribed in section 586-1.

"Department" means the department of health.

"Director" means the director of health or the director's designated representative.

"Domestic violence" means physical harm, bodily injury, assault, or the threat of imminent physical harm, bodily injury, or assault, extreme psychological abuse or malicious property damage between family or household members.

"Domestic violence fatality review information" means information regarding a victim, including but not limited to:

(1)  Social, medical, and legal history;

(2)  Death and birth certificates;

(3)  Law enforcement investigative information and data;

(4)  Medical examiner or coroner investigative information and data;

(5)  Parole and probation information and records;

(6)  Information and records of social services agencies;

(7)  Educational records; and

(8)  Health care institution information.

"Domestic violence fatality review team" means those individuals appointed by the director to review domestic violence fatalities.

"Extreme psychological abuse" as used in this section has the same meaning prescribed in section 586-1.

"Family or household members" as used in this section means:

(1)  Each legal parent;

(2)  The natural mother;

(3)  The natural father;

(4)  Each natural or adopted child;

(5)  Each sibling or person related by consanguinity;

(6)  Spouses or former spouses;

(7)  Reciprocal beneficiaries or former reciprocal beneficiaries;

(8)  Each person who has or has had a dating relationship;

(9)  Each person jointly residing or formerly residing in the same dwelling unit; and

(10)  Any other person who, or legal entity that, is a victim's legal or physical custodian or guardian, or who is otherwise responsible for the victim's care, other than an authorized agency that assumes such a legal status or relationship with the victim under chapter 587.

"Malicious property damage" as used in this section has the same meaning prescribed in section 586-1.

"Preventable death" means a death that reasonable medical, social, legal, psychological, or educational intervention may have prevented.

"Provider of medical care" means any health care practitioner who provides, or a facility through which is provided, any medical evaluation or treatment, including dental and mental health evaluation or treatment.

"Suspect" means a person suspected of having caused a victim's death.

"Victim" means an adult whose death is suspected of having been caused by domestic violence or domestic violence-related suicide. [L 2006, c 82, pt of §1]



§321 472 - Multidisciplinary and multiagency reviews.

[§321‑472]  Multidisciplinary and multiagency reviews.  The department may conduct multidisciplinary and multiagency reviews of domestic violence fatalities to reduce the incidence of preventable deaths.  The director may form domestic violence fatality review teams, as necessary, by appointing individuals to review domestic violence fatalities.  A domestic violence fatality review team shall not be subject to part I, chapter 92. [L 2006, c 82, pt of §1]



§321 473 - Access to information.

[§321‑473]  Access to information.  (a)  Upon request of the director or a domestic violence fatality review team, all medical examiners, physicians acting under the direction of a coroner, providers of medical care, state agencies, and county agencies shall disclose to the department and the domestic violence fatality review team all information and records regarding the circumstances of a victim's death so that the department may conduct a multidisciplinary and multiagency review of domestic violence fatalities pursuant to this part.

(b)  To the extent that this section conflicts with other state confidentiality laws, the provisions of this section shall require disclosure, notwithstanding the existence of a specific confidentiality statute.

(c)  An entity represented on a domestic violence fatality review team and any entity cooperating with an entity represented on a domestic violence fatality review team may share with other members of the team:

(1)  Information in its possession concerning the victim;

(2)  Information in its possession concerning any person who was in contact with the victim; and

(3)  Any other information in its possession deemed by the entity to be pertinent to the domestic violence fatality review.

(d)  Any information shared by an entity with other members of a domestic violence fatality review team is subject to the same restrictions on disclosure of the information or the records as the originating entity. [L 2006, c 82, pt of §1]



§321 474 - Exception.

[§321‑474]  Exception.  Information regarding an ongoing civil or criminal investigation shall be disclosed at the discretion of the applicable state or county law enforcement agency. [L 2006, c 82, pt of §1]



§321 475 - Use of domestic violence fatality review information and records.

[§321‑475]  Use of domestic violence fatality review information and records.  (a)  Except as otherwise provided in this part, all information and records acquired by the department during its review of domestic violence fatalities pursuant to this part are confidential and shall only be disclosed as necessary to carry out the purposes of this part.

(b)  Domestic violence fatality review information and statistical compilations of data that do not contain any information not previously publicly disclosed that would permit the identification of any person, shall be public records.

(c)  An individual participating in the domestic violence fatality review of a victim's death shall not be questioned in any civil or criminal proceeding regarding information presented in or an opinion formed as a result of a domestic violence fatality review meeting.  Nothing in this section shall be construed to prevent an individual from testifying to information obtained independently of the domestic violence fatality review of a victim's death, or which is public information, or where law or court order requires disclosure.

(d)  Domestic violence fatality review information held by the department as a result of domestic violence fatality reviews conducted under this part shall not be subject to subpoena, discovery, or introduction into evidence in any civil or criminal proceeding, except that domestic violence fatality review information otherwise available from other sources shall not be immune from subpoena, discovery, or introduction into evidence through those sources solely because it was provided as required by this part. [L 2006, c 82, pt of §1]



§321 476 - Immunity from liability.

[§321‑476]  Immunity from liability.  A domestic violence fatality review team, its members, and any entity, agency, or individual participating in, or cooperating in, the review of a domestic violence fatality pursuant to this part shall not be civilly or criminally liable for providing the information required under this part. [L 2006, c 82, pt of §1]






CHAPTER 321D - INTERDEPARTMENTAL CLUSTER FOR SERVICES TO CHILDREN

§321D-1 - Interdepartmental cluster for services to children; establishment, functions.

§321D-1  Interdepartmental cluster for services to children; establishment, functions.  (a)  There is established a statewide interdepartmental cluster for services to children within the department of health which shall be comprised of representatives of major child-serving agencies with statewide authority and responsibility.  The cluster shall include the department of education, the department of health, the department of human services, the judiciary, the office of the governor, and the office of youth services as regular members.  The department of health shall staff the cluster and provide an identified place where development and coordination of service plans and programs for the multisystem children having severe emotional and developmental problems may be done on a systematic basis.

(b)  The statewide interdepartmental cluster shall:

(1)  Establish interdepartmental clusters at the local level;

(2)  Establish written policies and procedures for both itself and the local clusters;

(3)  Review and make recommendations on individual cases referred by local clusters or by directors of child-serving departments or agencies that have documentation that various county or local agencies have jointly attempted to develop programs and funding to meet the child's need, and that existing or alternative programs and funding have been exhausted or are insufficient or inappropriate in view of the distinctive nature of the child's situation;

(4)  Develop written, comprehensive, and coordinated service plans for individual multineeds children for implementation by local clusters and, where required, utilize funds appropriated to it to assist local clusters in implementing such plans;

(5)  Identify a single local agency to provide case management for each case accepted by the statewide cluster;

(6)  Monitor each case; and

(7)  Adjust policies and procedures and develop training which will ensure appropriate services for multisystem involved children at both the state and local levels. [L 1987, c 342, §2; am L 1988, c 141, §25; am L 1993, c 38, §1; am L 1996, c 298, §4]






CHAPTER 321E - DISPERSAL REVIEW COUNCIL

CHAPTER 321E

DISPERSAL REVIEW COUNCIL

REPEALED.  L 1992, c 261, §1.

Note

Transfer of functions, duties, and employees to state health planning and development agency.  L 1992, c 261, §2.



CHAPTER 321F - OFFICE OF THE ALOHA HEALTH CORPS

CHAPTER 321F

OFFICE OF THE ALOHA HEALTH CORPS

REPEALED.  L 1996, c 211, §5.



CHAPTER 321G - CALIFORNIA-HAWAII COOPERATIVE COMMISSION

CHAPTER 321G

CALIFORNIA-HAWAII COOPERATIVE COMMISSION

REPEALED.  L 1996, c 211, §6.



CHAPTER 321H - NEUROTRAUMA

§321H-1 - Definitions.

[CHAPTER 321H]

NEUROTRAUMA

[§321H-1]  Definitions.  As used in this chapter, unless the context requires otherwise:

"Board" means the neurotrauma advisory board established under section 321H-3.

"Department" means department of health.

"Director" means the director of health.

"Neurotrauma" means a severe chronic disability of a person that is attributable to an injury to the central nervous system, such as traumatic brain injury and spinal cord injury, and likely to continue indefinitely.  Neurotrauma can include other neurological dysfunctions but does not include substance misuse and abuse, Alzheimer's disease, or the infirmities of aging.  Neurotrauma or other neurological deficits result in substantial functional limitations in two or more of the following areas:

(1)  Self-care;

(2)  Speech, hearing, or communication;

(3)  Learning;

(4)  Mobility;

(5)  Self-direction;

(6)  Capacity for independent living; and

(7)  Economic sufficiency. [L 2002, c 160, pt of §2]



§321H-2 - Neurotrauma system.

[§321H-2]  Neurotrauma system.  The department of health shall develop, lead, administer, coordinate, monitor, evaluate, and set direction for a comprehensive system to support and provide services for survivors of neurotrauma injuries. [L 2002, c 160, pt of §2]



§321H-3 - Neurotrauma advisory board.

[§321H-3]  Neurotrauma advisory board.  (a)  There is established within the department a neurotrauma advisory board to advise the director in implementing this chapter.

(b)  The board shall consist of twenty-one members to be appointed by the director.  The director shall designate a member to be the chairperson of the advisory board.  The director or a designee shall serve as an ex officio nonvoting member of the advisory board.  The members shall serve for a term of four years; provided that upon the initial appointment of members, five shall be appointed for a term of one year, five for a term of two years, five for a term of three years, and six for a term of four years.  In establishing the advisory board, the director shall appoint:

(1)  Five survivors of neurotrauma or their family members (two each for traumatic brain injuries and spinal cord injuries);

(2)  Two members of the Brain Injury Association of Hawaii;

(3)  One member representing the state traumatic brain injury advisory board;

(4)  Three members representing private sector businesses that provide services for neurotrauma survivors;

(5)  One member representing trauma centers that provide services for neurotrauma survivors;

(6)  Two members of the Spinal Cord Association;

(7)  Two representatives for persons with stroke; and

(8)  Five at-large members.

(c)  The members shall serve without compensation but shall be reimbursed for actual expenses, including travel expenses, that are necessary for the performance of their duties. [L 2002, c 160, pt of §2]

Cross References

Traumatic brain injury advisory board, see §321-28.



§321H-4 - Neurotrauma special fund.

§321H-4  Neurotrauma special fund.  (a)  There is established the neurotrauma special fund to be administered by the department with advisory recommendations from the neurotrauma advisory board.  The fund shall consist of:

(1)  Moneys raised pursuant to the surcharges levied under sections 291-11.5, 291-11.6, 291C-12, 291C-12.5, 291C-12.6, 291C-102, 291C-105, and 291E-61;

(2)  Federal funds granted by Congress or executive order, for the purpose of this chapter; provided that the acceptance and use of federal funds shall not commit state funds for services and shall not place an obligation upon the legislature to continue the purpose for which the federal funds are made available; and

(3)  Funds appropriated by the legislature for the purpose of this chapter.

(b)  The fund shall be used for the purpose of funding and contracting for services relating to neurotrauma as follows:

(1)  Education on neurotrauma;

(2)  Assistance to individuals and families to identify and obtain access to services;

(3)  Creation of a registry of neurotrauma injuries within the State to identify incidence, prevalence, individual needs, and related information; and

(4)  Necessary administrative expenses to carry out this chapter not to exceed two per cent of the total amount collected.

(c)  Moneys in the neurotrauma special fund may be appropriated to obtain federal and private grant matching funds, subject to section 321H-4(a)(2).

(d)  In administering the fund, the director shall maintain records of all expenditures and disbursements made from the neurotrauma special fund.

(e)  The director shall submit to the legislature an annual report on the activities under the neurotrauma special fund no later than twenty days prior to the convening of each regular session. [L 2002, c 160, pt of §2; am L 2006, c 129, §6]

Note

Transfer of certain interest earnings to general fund until June 30, 2015.  L 2009, c 79, §30(a)(27).



§321H-5 - Rules.

[§321H-5]  Rules.  The director may adopt rules under chapter 91 necessary to carry out this chapter. [L 2002, c 160, pt of §2]






CHAPTER 322 - NUISANCES; SANITARY REGULATIONS

§322-1 - Removal, prevention.

PART I.  ABATEMENT OF NUISANCES

§322-1  Removal, prevention.  The department of health and its agents shall examine into all nuisances, foul or noxious odors, gases or vapors, water in which mosquito larvae exist, sources of filth, and all causes of sickness or disease, on shore, and in any vessel, which may be known to them or brought to their attention, which in their opinion are dangerous or injurious to health, and into any and all conditions created or existing which cause or tend to cause sickness or disease or to be dangerous or injurious to health, and shall cause the same to be abated, destroyed, removed, or prevented.

For purposes of this section, a nuisance shall include toxic materials that are used in or by-products of the manufacture or conversion of methamphetamine, and clandestine drug labs that manufacture methamphetamine. [PC 1869, c 59, §9; am L 1911, c 111, §1; am L 1915, c 96, §1; RL 1925, §923; RL 1935, §1310; RL 1945, §2701; RL 1955, §47-1; am L Sp 1959 2d, c 1, §19; HRS §322-1; am L 2004, c 44, §23]

Case Notes

Dumping of garbage at sea.  283 U.S. 473.

Does not authorize board to destroy what is not a nuisance or to declare that to be which is not in fact a nuisance.  14 H. 533, 537.  Courts will review board's actions when taken without notice to owner.  22 H. 327, 345.

Cited:  19 H. 628.



§322-2 - Ordering owner to remove.

§322-2  Ordering owner to remove.  Whenever any such nuisance, foul or noxious odors, gases or vapors, water in which mosquito larvae exist, source of filth, or cause of sickness or disease is found on private property, the department of health shall cause notice to be given to the owner to remove and abate the same at the owner's own expense within such reasonable time as the department may deem proper.  A duplicate of the notice so given shall be left with one or more of the tenants or occupants of the premises.  If the premises are unoccupied, notice shall be mailed to the last known place of residence of the owner if residing in the State.  If the owner resides out of the State or cannot be reached with notice speedily, notice left at the house or posted on the premises shall be sufficient.  If the owner thus notified does not comply with the notification or order of the department, or its agent, within the time specified, the department or its agent may apply to the district court of the circuit in which the property is situated for an order authorizing the department to execute and carry out the notice or for an order to abate the nuisance and remove, destroy, or prevent the cause of the foul or noxious odors, gases or vapors, water in which mosquito larvae exist, source of filth, or cause of sickness or disease, or other thing detrimental to public health.

The department may recover by appropriate proceedings the expenses incurred by it in the abatement, removal, destruction, or prevention, from any person who has caused or allowed the nuisances, source of foul or noxious odors, gases or vapors, water in which mosquito larvae breed, source of filth, or cause of sickness or disease, or other thing detrimental to the public health, and from any owner, tenant, or occupant of the premises, who, after notice, has failed to abate, remove, destroy, or prevent the nuisance, source of foul or noxious odors, gases or vapors, water in which mosquito larvae exist, source of filth, or cause of sickness or disease, or other thing detrimental to the public health within the time specified in the notice.  In no case shall the department or any officer or agent thereof be liable for costs in any action or proceeding that may be commenced in pursuance of this part. [PC 1869, c 59, §10; am L 1911, c 111, §2; am L 1919, c 80, §1; RL 1925, §924; RL 1935, §1311; RL 1945, §2702; RL 1955, §47-2; am L Sp 1959 2d, c 1, §19; HRS §322-2; am L 1970, c 188, §40; gen ch 1985]



§322-3 - Nuisance on public property.

§322-3  Nuisance on public property.  Whenever any nuisance, foul or noxious odors, gases or vapors, water in which mosquito larvae exist, source of filth, or cause of sickness or disease is found on public property or on a public highway, street, lane, alley, or other public place, notice shall be given by the department of health, or its agent, to the person officially in charge thereof, and the person shall be notified to abate, destroy, remove, or prevent the same.  In case of failure to comply with the notice, the mode of procedure shall be the same as hereinbefore provided in case of private persons in section 322-2. [L 1911, c 111, §3; RL 1925, §926; RL 1935, §1313; RL 1945, §2704; RL 1955, §47-4; am L Sp 1959 2d, c 1, §19; HRS §322-3]



§322-4 - Entering lands, buildings, etc.

§322-4  Entering lands, buildings, etc.  Whenever any member of the department of health deems it necessary for the preservation of the lives or health of the public to enter any land, building, vessel, or aircraft for the purpose of examining into, abating, destroying, removing, or preventing any nuisance, source of foul or noxious odors, gases or vapors, water in which mosquito larvae exist, source of filth, or cause of sickness or disease, or other thing detrimental to the public health, and is refused such entry, the member may make complaint to the district judge in whose circuit the nuisance, source, place, or cause is, and the district judge may thereupon issue a warrant, directed to any police officer of the circuit, commanding the police officer to take sufficient aid, and, being accompanied by the member of the department, between the hours of sunrise and sunset, to repair to the place described in the complaint, and to abate, destroy, remove, or prevent, under the directions of the member, the nuisance, source or cause. [PC 1869, c 59, §13; am L 1911, c 111, §4; RL 1925, §927; RL 1935, §1314; RL 1945, §2705; am L 1953, c 32, §2; RL 1955, §47-5; am L Sp 1959 2d, c 1, §19; HRS §322-4; am L 1970, c 188, §§39, 40; gen ch 1985]



§322-5 - REPEALED.

§322-5  REPEALED.  L 1990, c 8, §2.



§322-6 - Who to report nuisances.

§322-6  Who to report nuisances.  The sheriff and all officers of police, and physicians, shall report to the department of health, or its nearest authorized agent, the existence of any nuisance injurious to the public health, of which any of them may be cognizant, as soon as possible after it comes to their knowledge. [PC 1869, c 59, §22; RL 1925, §929; RL 1935, §1316; RL 1945, §2707; RL 1955, §47-7; am L Sp 1959 2d, c 1, §19; am L 1963, c 85, §3; HRS §322-6; am L 1989, c 211, §10; am L 1990, c 281, §11]



§322-7 - REPEALED.

§322-7  REPEALED.  L 1983, c 100, §6.



§322-8 - Administrative penalties.

§322-8  Administrative penalties.  (a)  Any person who violates this part or any rule adopted by the department of health to implement this part shall be fined not more than $10,000 for each separate offense.  Any action taken to collect the penalty provided for in this subsection shall be considered a civil action.

(b)  The director of health may impose by order the administrative penalty specified in this section.  Factors to be considered in imposing the administrative penalty include the nature and history of the violation and of any prior violation, and the opportunity, difficulty, and history of corrective action.  It is presumed that the violator's economic and financial conditions allow payment of the penalty and the burden of proof to the contrary is on the violator.  For any judicial proceeding to recover the administrative penalty imposed, the director of health need only show that notice was given, a hearing was held, or the time granted for requesting a hearing has expired without such a request, the administrative penalty was imposed, and that the penalty remains unpaid.

(c)  In addition to the penalty under subsection (a), the director of health may order the person who has committed the violation to correct the violation at the person's own expense. [L 1983, c 100, pt of §1; am L 1984, c 12, §1]



§322-9 - Injunctive relief.

[§322-9]  Injunctive relief.  The director of health may institute a civil action in any court of competent jurisdiction for injunctive relief to prevent any violation of this part or any rule adopted to implement this part.  The court shall have powers to grant relief in accordance with the Hawaii rules of civil procedure. [L 1983, c 100, pt of §1]



§322-21 - Insanitary conditions of land to be reported.

PART II.  INSANITARY CONDITIONS OF LAND

§322-21  Insanitary conditions of land to be reported.  Whenever in the opinion of the department of health any tract or parcel of land situate in the State is deleterious to the public health in consequence of being low, and at times covered or partly covered by water, or of being situated between high and low water mark, or of being improperly drained, or incapable by reasonable expenditure of effectual drainage, or for other reason in an insanitary or dangerous condition, the department shall report such fact to the comptroller, together with a brief recommendation of the operation deemed advisable to improve the land. [L 1896, c 61, §1; am L 1911, c 112, §1; RL 1925, §975; RL 1935, §1325; RL 1945, §2716; RL 1955, §47-20; am L Sp 1959 2d, c 1, §§12, 19; HRS §322-21]

Case Notes

This part does not make approval of department or its officers a prerequisite to granting of building permit.  13 H. 239.  Does not contravene 5th or 7th Am. Const.  21 H. 314.  Refers to improved lands as well as unimproved.  22 H. 327.  Lien.  31 H. 446.  Application generally.  See 33 H. 199.



§322-22 - Maps and plans.

§322-22  Maps and plans.  If the department of health in any case recommends a system of drainage or of filling and drainage, the comptroller shall, upon receipt of the notice, prepare a map of the land so reported upon by the department and to be so drained, or filled and drained, which land shall constitute a drainage district.  The map shall show the district to be so drained, or filled and drained, the location and the size of each parcel or lot therein, a list of all known owners and occupants of the lots, the lots or parcels either within or without the drainage district through which rights-of-way for drains or ditches for draining the district are necessary, the amount of land necessary to be taken for the drains or ditches and for the banks thereof, a description of the same, an estimate of the value of the lands so sought to be taken for rights-of-way, and of the damages sustained by any person by reason of the appropriation irrespective of any benefit to be derived by the owners by reason of the construction of the improvements, which estimates shall be made respectively as to each person through whose land the rights-of-way are sought to be appropriated.  The map shall also show the extent and location of the proposed drains or ditches, the width, depth, and slope of the sides thereof, an estimate of the total cost of the system of drainage in and for the district, including therein among other things the cost of acquiring the necessary rights-of-way and of making ditches, estimates of the cost, respectively, of the filling of each lot or parcel of land in the district, and the estimate of the cost to be apportioned to and assessed against each lot or parcel of land in the district for the drainage of the lot or parcel, the apportionment to be as hereinafter required.

If the department recommends only that the land be filled, the map shall, so far as practicable, show the present heights of each parcel, the height to be filled to, the approximate amount of fill required for each parcel, and the estimated cost thereof.

The comptroller may embody any of the information herein required in a statement to accompany the appropriate map instead of placing the same upon the map. [L 1915, c 190, §1; RL 1925, §976; RL 1935, §1326; RL 1945, §2717; RL 1955, §47-21; am L Sp 1959 2d, c 1, §§12, 19; HRS §322-22]

Case Notes

Cited:  31 H. 446, 449.



§322-23 - Notice to owners to improve.

§322-23  Notice to owners to improve.  The comptroller upon the receipt of the notice shall cause a copy of the same to be served in the manner prescribed in section 322-24 upon the owner or occupant of the land.  The comptroller shall also notify each owner or occupant that a detailed statement and map or plan of the proposed improvement is on file in the comptroller's office accessible to the owner or occupant.  The comptroller shall at the same time and in the same manner serve notice that, in case of failure to begin work upon the improvements within twenty days, or such further time in special cases as to the comptroller may seem reasonable, and to complete such work within a reasonable time in the notice designated, such work or so much thereof as may remain undone will be done by the State at the cost of the lands benefited thereby. [L 1896, c 61, §2; am L 1911, c 112, §2; am L 1915, c 190, §2; RL 1925, §977; RL 1935, §1327; RL 1945, §2718; RL 1955, §47-22; am L Sp 1959 2d, c 1, §12; HRS §322-23; gen ch 1985]

Case Notes

"Owner" defined, sufficiency of notice.  22 H. 327, 335, 342.

Lien attaches, when.  31 H. 446.

Sufficiency of notice, waiver.  33 H. 199.



§322-24 - Service of notice.

§322-24  Service of notice.  Service of the notice upon an owner in person, if within the State, or upon the owner's agent if without the State, or upon the occupant of the land if the owner is unknown, or upon the guardian if the owner is a minor or person under guardianship, or by mail or personal delivery to the owner if without the State, shall be deemed good and sufficient service.  If the land is unoccupied and the owner or the owner's place of residence is unknown, or if the owner is without the State and the owner's address is unknown and the owner has no known agent within the State, or if the owner is under age or incompetent, having no guardian in the State, the notice shall be published for five consecutive days in some newspaper of general circulation published in the county where the land is situated.  The notice in all cases may be general in terms and addressed to all persons whom it may concern. [L 1896, c 61, §3; am L 1911, c 112, §3; RL 1925, §978; RL 1935, §1328; RL 1945, §2719; RL 1955, §47-23; HRS §322-24; gen ch 1985]



§322-25 - Appeal.

§322-25  Appeal.  During the period of twenty days, or such further time in special cases as is specified in the notice given pursuant to section 322-23, any owner or occupant of land sought to be improved, the owner's or occupant's attorney or agent, may file an appeal from the decision of the department of health condemning the land as deleterious to the public health or from its decision or the order of the comptroller as to the nature and extent of the improvements to be made, including the size, character, and location of any drains or ditches, and within twenty days after written demand by the comptroller on the owner or occupant of any land in a drainage district improved by drainage under this chapter, for the payment of the cost of any such drainage, the owner or occupant, the owner's or occupant's attorney or agent, may file an appeal from the order of the comptroller apportioning the cost of the drainage to be borne by the owner's or occupant's land.  All appeals shall be filed with the comptroller, and the comptroller shall transmit them to the circuit court of the circuit wherein the land is situated. [L 1896, c 61, §4; am L 1911, c 112, §4; am L 1915, c 190, §3; RL 1925, §979; RL 1935, §1329; RL 1945, §2720; RL 1955, §47-24; am L Sp 1959 2d, c 1, §§12, 19; HRS §322-25; gen ch 1985]

Case Notes

Effect of appeal not taken.  22 H. 327.



§322-26 - Hearing, decision.

§322-26  Hearing, decision.  Upon receiving any appeal from the comptroller, the court shall appoint three disinterested persons who shall sit as a board to hear and determine the appeal in conformity with chapter 91.  They shall have power to determine whether or not the land is deleterious to the public health and whether the improvements of the nature designated in the notice are required, and if the improvements are not required, what, if any, improvements are required in order to render the lands sanitary.  The board shall also have power upon any appeal to determine the amount to be in conformity with section 322-30, apportioned to and assessed against each lot or parcel for drains or ditches and for the lands acquired therefor and for all other cost, if any, of the drainage system, and whether or not any lands are improperly included in or excluded from the drainage district.  The decision of a majority of the board as to the necessity and nature and extent of the improvements and as to the apportionment of the cost of any drainage system shall be final and conclusive upon all parties in interest, unless an appeal is taken as provided in chapter 91.  The board shall appoint a time and place for hearing, first giving reasonable notice thereof to the director of health, the comptroller, and the owner or occupant of the land in question.  Service of notice shall be as provided in section 322-24.  As compensation for their services each member of the board is entitled to receive $5 for each day of actual service. [L 1896, c 61, §5; am L 1911, c 112, §5; am L 1915, c 190, §4; RL1925, §980; RL 1935, §1330; RL 1945, §2721; RL 1955, §47-25; am L 1965, c 96, §30; HRS §322-26]

Rules of Court

Appeal, see HRCP rule 72.

Case Notes

Finality of judgment under prior law not invalid because of no recourse to courts, but could be attacked on ground of no facts supporting it.  22 H. 327, 346.



§322-27 - Plans, etc.

§322-27  Plans, etc.  The comptroller shall transmit to the board with each appeal the appropriate map or plan (or a copy thereof) of the lands to be improved prepared in accordance with the requirements of section 322-22, and shall also transmit to the board with each appeal a statement of the matters and things required by section 322-22 to be noted upon or to accompany the map. [L 1911, c 112, §6; am L 1915, c 190, §5; RL 1925, §981; RL 1935, §1331; RL 1945, §2722; RL 1955, §47-26; am L Sp 1959 2d, c 1, §12; HRS §322-27]



§322-28 - Entry upon and acquisition of land.

§322-28  Entry upon and acquisition of land.  The comptroller may enter upon all lands on the routes of the proposed drains or ditches for the purpose of examining, surveying, and laying out the route thereof, and upon all lands proposed to be included in any such drainage district for the purpose of determining whether the same or any portion thereof shall be included in the district, and institute and conduct proceedings for the condemnation of all lands declared by the comptroller, when the comptroller's order is not appealed from, or by the board on appeal to be necessary for rights-of-way for the drains or ditches.  In acquiring any such lands the method pursued shall be as prescribed in chapter 101; provided that in acquiring by condemnation proceedings any land situated within the drainage district the award of compensation therefor shall be without deduction for any benefits accruing to the remainder of the lot or parcel by reason of the construction of such improvement.

Any lands acquired by condemnation for rights-of-way for drains or ditches shall be paid for out of any funds available for the improvement of any lands under this part. [L 1915, c 190, §6; RL 1925, §982; RL 1935, §1332; RL 1945, §2723; RL 1955, §47-27; am L Sp 1959 2d, c 1, §12; HRS §322-28; gen ch 1985]



§322-29 - Comptroller to make improvements, when.

§322-29  Comptroller to make improvements, when.  The board shall transmit a copy of its decision to the comptroller and to the other persons affected thereby, so far as practicable, and in case the owner of the land does not within ten days after the receipt of the decision begin work upon the improvements, or in case the work is not completed within such additional time as has been specified as provided in section 322-23, the comptroller may proceed to make or complete the improvement according to the decision of the board.  In case no appeal is taken from the decision of the board as above provided, or work is not begun and completed within the times prescribed, the comptroller may proceed to make or complete the improvements. [L 1896, c 61, §6; am L 1911, c 112, §7; RL 1925, §983; RL 1935, §1333; RL 1945, §2724; RL 1955, §47-28; am L Sp 1959 2d, c 1, §12; HRS §322-29]

Case Notes

Owner may object to methods under proper circumstances, and extra cost must be assumed by owner.  22 H. 327.  See 33 H. 199.



§322-30 - Cost of improvement; how apportioned.

§322-30  Cost of improvement; how apportioned.  The cost of the improvements made or completed by the comptroller shall be apportioned as follows:

(1)  Cost of filling any lot or parcel shall be borne by the lot or parcel;

(2)  Cost of any drainage system including the cost of drains or ditches, damages for property taken for the same, and other expenses, if any, shall be apportioned among all the lots or parcels in the drainage district in proportion to their respective areas. [L 1915, c 190, §7; RL 1925, §984; RL 1935, §1334; RL 1945, §2725; RL 1955, §47-29; am L Sp 1959 2d, c 1, §12; HRS §322-30]



§322-31 - Lien.

§322-31  Lien.  The cost of the improvements made or completed by the comptroller as determined and apportioned pursuant to the provisions of this part shall constitute a lien upon the land improved, which lien shall have priority over all other liens. [L 1896, c 61, §7; am L 1911, c 112, §8; am L 1915, c 190, §8; RL 1925, §985; RL 1935, §1335; RL 1945, §2726; RL 1955, §47-30; am L Sp 1959 2d, c 1, §12; HRS §322-31]

Case Notes

Lien attaches to interest of person who as owner is in control of land.  22 H. 327.

Cited:  31 H. 446, 449.



§322-32 - Notice and recording of lien.

§322-32  Notice and recording of lien.  Whenever work or improvement is done or completed by the comptroller, the comptroller shall record in the office of the registrar of conveyances a notice of the cost of the work so done or completed and a brief description of the land on which the same is a charge, together with the name of the last known owner, and shall also serve a copy of the notice upon such owner in the manner provided in section 322-24. [L 1896, c 61, §8; am L 1911, c 112, §9; RL 1925, §986; RL 1935, §1336; RL 1945, §2727; RL 1955, §47-31; am L Sp 1959 2d, c 1, §12; HRS §322-32; gen ch 1985]

Case Notes

Cited:  31 H. 446, 449.



§322-33 - Foreclosure.

§322-33  Foreclosure.  The lien may be foreclosed at any time after six months and within five years from the date of the recording required by section 322-32 by suit in equity or without suit by public sale by the comptroller in the name of the State.  Foreclosure by public sale shall be preceded by the publication of a notice, setting forth the time and place of the sale, the amount of the lien, and a brief description of the land, for at least six times, in a weekly paper published in the county where the land is situated.  The land shall be offered for sale at public auction at an upset price equal to the amount of the lien, and the cost of all advertising and other costs incurred, and if no higher price is bid, shall be declared sold to the State, which in such case shall be deemed to be the purchaser at the upset price.  The sale shall be effectual to convey the title to the purchaser, and a conveyance of the land to the purchaser may be executed in the name of the State by the comptroller.  Only the balance of the purchase price, after deducting the amount of the lien and costs, or, in case there is no balance or an insufficient balance, only an amount equal to the value of the land as last previously assessed for taxation, shall be subject to claims against the State.  In case the State is the purchaser, the amount of the assessed value shall be payable out of any funds provided therefor, and the land may be sold at any time thereafter at public auction, after due notice, at an upset price equal to the value of the land as determined by one or more, but not more than three disinterested appraisers appointed by the comptroller, and the proceeds of the sale turned into the fund provided therefor.  In case of uncertainty as to the person to whom the balance or assessed value should be paid or its apportionment among two or more persons, it may be deposited in the circuit court for the benefit of whom it may concern. [L 1896, c 61, §9; am L 1911, c 112, §10; am L 1915, c 149, §1; RL 1925, §987; RL 1935, §1337; RL 1945, §2728; am L 1953, c 210, §1; RL 1955, §47-32; am L Sp 1959 2d, c 1, §12; HRS §322-33]

Rules of Court

As to one form of action, see HRCP rules 1, 2, 81(i).



§322-34 - Payment presumed when.

§322-34  Payment presumed when.  All such liens shall be presumed to have been satisfied at the expiration of six years from the date of record. [L 1896, c 61, §10; am L 1915, c 149, §2; RL 1925, §988; RL 1935, §1338; RL 1945, §2729; RL 1955, §47-33; HRS §322-34]



§322-35 - Amount paid owner.

§322-35  Amount paid owner.  Whenever property is improved under this part and the comptroller sells the property so improved to satisfy the lien established in consequence of the improvement, the owner shall be paid out of the proceeds of the sale an amount not less than the assessed value of the property before its improvement. [L 1911, c 29, §2; RL 1925, §991; RL 1935, §1339; RL 1945, §2730; RL 1955, §47-34; am L Sp 1959 2d, c 1, §12; HRS §322-35]



§322-41 , 42 - REPEALED.

PART III.  APPROVAL OF LOCATION AND

SANITARY CONDITION OF BUSINESSES--REPEALED

§§322-41, 42  REPEALED.  L 2000, c 14, §1.



§322-51 to 54 - REPEALED.

PART IV.  DWELLINGS; LODGING HOUSES--REPEALED

§§322-51 to 54  REPEALED.  L 2000, c 14, §2.



§322-61 to 79 - REPEALED.

PART V.  AIR POLLUTION

§§322-61 to 79  REPEALED.  L 1972, c 100, §2.

Cross References

For present provisions, see chapter 342B.



§322-101 to 110 - REPEALED.

PART VI.  EXCESSIVE NOISE

§§322-101 to 110  REPEALED.  L 1972, c 100, §2.

Cross References

For present provisions, see chapter 342F.



§322-121 to 124 - REPEALED.

PART VII.  PIGEONS

§§322-121 to 124  REPEALED.  L 1988, c 86, §2.

Cross References

For present provisions, see §§142-101 to 103.



§322-141 to 143 - REPEALED.

PART VIII.  AVIARY GAME BIRDS

§§322-141 to 143  REPEALED.  L 1988, c 86, §3.

Cross References

For present provisions, see §§142-111, 112.






CHAPTER 322H - HAWAII HEALTH AUTHORITY

§322H-1 - Hawaii health authority; establishment.

[§322H-1]  Hawaii health authority; establishment.  (a)  There is established within the department of budget and finance for administrative purposes the Hawaii health authority.  The authority shall be an autonomous public body corporate and politic and an instrumentality of the State.

(b)  The authority shall be composed of nine members appointed by the governor as provided in section 26-34; provided that three members shall be appointed from a list of nominees submitted by the speaker of the house of representatives and three members shall be appointed from a list of nominees submitted by the president of the senate.  All members shall be appointed for terms of four years each.

(c)  One member shall be selected to be the executive director and confirmed by a majority vote of a quorum of the members of the Hawaii health authority.

(d)  Each member shall hold office until the member's successor is appointed and qualified.

(e)  Five members shall constitute a quorum, whose affirmative vote shall be necessary for all valid actions by the authority. [L Sp 2009, c 11, pt of §2]



§322H-2 - Hawaii health authority; duties and responsibilities.

[§322H-2]  Hawaii health authority; duties and responsibilities.  (a)  The authority shall be responsible for overall health planning for the State and shall be responsible for determining future capacity needs for health providers, facilities, equipment, and support services providers.

(b)  The authority shall develop a comprehensive health plan that includes:

(1)  Establishment of eligibility for inclusion in a health plan for all individuals;

(2)  Determination of all reimbursable services to be paid by the authority;

(3)  Determination of all approved providers of services in a health plan for all individuals;

(4)  Evaluation of health care and cost effectiveness of all aspects of a health plan for all individuals; and

(5)  Establishment of a budget for a health plan for all individuals in the State.

(c)  The authority shall determine the waivers that are necessary and available by federal law, rule, or regulation necessary to implement and maintain this chapter.

(d)  The authority shall adopt rules pursuant to chapter 91 necessary for the purposes of this chapter.

(e)  The authority shall submit a comprehensive health plan for all individuals in the State, including its findings and recommendations, to the legislature no later than twenty days prior to the convening of the regular session of 2011. [L Sp 2009, c 11, pt of §2]






CHAPTER 323 - HOSPITALS AND MEDICAL FACILITIES

§323-1 to 7 - .

PART I.  [OLD] GENERAL PROVISIONS

§§323-1 to 7.8  [OLD] REPEALED.  L 1989, c 327, §11.

[PART I.  GENERAL PROVISIONS]

§323-1  Contracts with territories and possessions of the United States.  The governor is authorized to enter into and execute contracts in the name of the State with territories, possessions, and other areas in the Pacific Ocean region that are under the jurisdiction of the United States, regarding the use of health and public or private correctional facilities of the State on a space available basis; provided that any such contract shall provide for the payment of costs to the State. [L 1989, c 327, §10; am L 1998, c 227, §4]



§323-2 - Hospital visitation policy and extension of authority to reciprocal beneficiaries.

[§323-2]  Hospital visitation policy and extension of authority to reciprocal beneficiaries.  A reciprocal beneficiary, as defined in chapter 572C, of a patient shall have the same rights as a spouse with respect to visitation and making health care decisions for the patient. [L 1997, c 383, §3]



§323-11 to 25 - REPEALED.

PART II.  HOSPITALS AND MEDICAL FACILITIES SURVEY AND

CONSTRUCTION

§§323-11 to 25  REPEALED.  L 1975, c 159, §3.

Cross References

For present provisions, see chapter 323D.



§323-31 to 46 - REPEALED.

PART III.  PLANNING FOR HEALTH CARE FACILITIES AND SERVICES

§§323-31 to 46  REPEALED.  L 1975, c 159, §3.

Cross References

For present provisions, see chapter 323D.



§323-51 - Animal therapy.

[PART IV.  THERAPY]

[§323-51]  Animal therapy.  Animals of the kind commonly kept as household pets may be brought into long term health care facilities for the purpose of visiting patients therein.  The institution shall determine whether an animal is suitable for visitation, the location where the visit may take place, and the policies governing the visit.  At the discretion of the institution, the animal owner may be required to produce written documentation from a veterinarian attesting to the animal's good health, before visitation is permitted. [L 1985, c 290, §2]



§323-61 to 75 - REPEALED.

PART V.  DIVISION OF COMMUNITY HOSPITALS

ADMINISTRATION--REPEALED

§§323-61 to 75  REPEALED.  L 1996, c 262, §19.

Note

L 1998, c 2, §85 purports to amend §323-70.

Cross References

Hawaii health systems corporation, see chapter 323F.






CHAPTER 323C - PRIVACY OF HEALTH CARE INFORMATION

CHAPTER 323C

PRIVACY OF HEALTH CARE INFORMATION

REPEALED.  L 2001, c 244, §§1 to 6.

Note

This chapter, enacted by L 1999, c 87 and amended by L 2000, c 91, §2, c 127, §3 and c 140, and made effective July 1, 2001 by L Sp 2000 2d, c 1 was repealed by L 2001, c 244 on June 30, 2001.



CHAPTER 323D - HEALTH PLANNING AND RESOURCES DEVELOPMENT AND HEALTH CARE COST CONTROL

§323D-1 - Purpose.

PART I.  GENERAL PROVISIONS

§323D-1  Purpose.  The purpose of this chapter is to establish a health planning and resources development program to promote accessibility for all the people of the State to quality health care services at reasonable cost. [L 1975, c 159, pt of §2; ree L 1977, c 178, pt of §2; am L 1987, c 270, §3]



§323D-2 - Definitions.

§323D-2  Definitions.  As used in this chapter:

"Applicant" means any person who applies for a certificate of need under part V.

"Assisted living facility" means a combination of housing, health care services, and personalized support services designed to respond to individual needs, and to promote choice, responsibility, independence, privacy, dignity, and individuality.  In this context, "health care services" means the provision of services in an assisted living facility that assists the resident in achieving and maintaining the highest state of positive well-being (i.e., psychological, social, physical, and spiritual) and functional status.  This may include nursing assessment and monitoring, and the delegation of nursing tasks by registered nurses pursuant to chapter 457, care management, monitoring, records management, arranging for, and/or coordinating health and social services.

"Capital expenditure" means any purchase or transfer of money or anything of value or enforceable promise or agreement to purchase or transfer money or anything of value incurred by or in behalf of any person for construction, expansion, alteration, conversion, development, initiation, or modification as defined in this section.  The term includes the:

(1)  Cost of studies, surveys, designs, plans, working drawings, specifications, and other preliminaries necessary for construction, expansion, alteration, conversion, development, initiation, or modification;

(2)  Fair market values of facilities and equipment obtained by donation or lease or comparable arrangements as though the items had been acquired by purchase; and

(3)  Fair market values of facilities and equipment transferred for less than fair market value, if a transfer of the facilities or equipment at fair market value would be subject to review under section 323D-43.

"Certificate of need" means an authorization, when required pursuant to section 323D-43, to construct, expand, alter, or convert a health care facility or to initiate, expand, develop, or modify a health care service.

"Construct", "expand", "alter", "convert", "develop", "initiate", or "modify" includes the erection, building, reconstruction, modernization, improvement, purchase, acquisition, or establishment of a health care facility or health care service; the purchase or acquisition of equipment attendant to the delivery of health care service and the instruction or supervision therefor; the arrangement or commitment for financing the offering or development of a health care facility or health care service; any obligation for a capital expenditure by a health care facility; and studies, surveys, designs, plans, working drawings, specifications, procedures, and other actions necessary for any such undertaking, which will:

(1)  Result in a total capital expenditure in excess of the expenditure minimum,

(2)  Substantially modify, decrease, or increase the scope or type of health service rendered, or

(3)  Increase, decrease, or change the class of usage of the bed complement of a health care facility.

"Expenditure minimum" means $4,000,000 for capital expenditures, $1,000,000 for new or replacement medical equipment and $400,000 for used medical equipment.

"Extended care adult residential care home" means an adult residential care home providing twenty-four-hour living accommodation for a fee, for adults unrelated to the licensee.  The primary caregiver shall be qualified to provide care to nursing facility level individuals who have been admitted to a medicaid waiver program, or persons who pay for care from private funds and have been certified for this type of facility.  There shall be two categories of extended care adult residential care homes, which shall be licensed in accordance with rules adopted by the department of health:

(1)  Type I home shall consist of five or less unrelated persons with no more than two extended care adult residential care home residents; and

(2)  Type II home shall consist of six or more unrelated persons and one or more persons may be extended care adult residential care home residents.

"Health" includes physical and mental health.

"Health care facility" and "health care service" include any program, institution, place, building, or agency, or portion thereof, private or public, other than federal facilities or services, whether organized for profit or not, used, operated, or designed to provide medical diagnosis, treatment, nursing, rehabilitative, or preventive care to any person or persons.  The terms include, but are not limited to, health care facilities and health care services commonly referred to as hospitals, extended care and rehabilitation centers, nursing homes, skilled nursing facilities, intermediate care facilities, hospices for the terminally ill that require licensure or certification by the department of health, kidney disease treatment centers including freestanding hemodialysis units, outpatient clinics, organized ambulatory health care facilities, emergency care facilities and centers, home health agencies, health maintenance organizations, and others providing similarly organized services regardless of nomenclature.

"Health care provider" means a health care facility, physician, dentist licensed under chapter 448, chiropractor licensed under chapter 442, optometrist licensed under chapter 459, podiatrist licensed under chapter 463E, psychologist licensed under chapter 465, occupational therapist subject to chapter 457G, and physical therapist licensed under chapter 461J.

"Organized ambulatory health care facility" means a facility not part of a hospital, which is organized and operated to provide health services to outpatients.  The state agency may adopt rules to establish further criteria for differentiating between the private practice of medicine and organized ambulatory health care facilities.

"Person" means an individual or a natural person, a trust or estate, a society, a firm, an assembly, a partnership, a corporation, a professional corporation, an association, the State, any political subdivision of the State, a county, a state agency or any instrumentality of the State, a county agency or any instrumentality of a county.

"Physician" means a doctor of medicine or osteopathy who is legally authorized to practice medicine and surgery by the State.

"Primary care clinic" means a clinic for outpatient services providing all preventive and routine health care services, management of chronic diseases, consultation with specialists when necessary, and coordination of care across health care settings or multiple providers or both.  Primary care clinic providers include:

(1)  General or family practice physicians;

(2)  General internal medicine physicians;

(3)  Pediatricians;

(4)  Obstetricians and gynecologists;

(5)  Physician assistants; and

(6)  Advanced practice registered nurses.

"Review panel" means the panel established pursuant to section 323D-42.

"State agency" means the state health planning and development agency established in section 323D-11.

"State health services and facilities plan" means the comprehensive plan for the economical delivery of health services in the State prepared by the statewide council.

"Statewide council" means the statewide health coordinating council established in section 323D-13.

"Subarea" means one of the geographic subareas designated by the state agency pursuant to section 323D-21.

"Subarea council" means a subarea health planning council established pursuant to section 323D-21.

"Substantially modify, decrease, or increase the scope or type of health service" refers to the establishment of a new health care facility or health care service or the addition of a clinically related (i.e., diagnostic, curative, or rehabilitative) service not previously provided or the termination of such a service which had previously been provided. [L 1975, c 159, pt of §2; am L 1977, c 178, pt of §2; am L 1980, c 75, §1; am L 1981, c 82, §22; am L 1982, c 245, §5; am L 1984, c 267, §2; am L 1986, c 339, §40; am L 1987, c 270, §4; am L 1997, c 302, §2 and c 336, §§1 to 3]



§323D-11 - State health planning and development agency.

PART II.  STATE HEALTH PLANNING AND DEVELOPMENT PROGRAM

§323D-11  State health planning and development agency.  There is established within the department of health for administrative purposes only, the state health planning and development agency.  The state agency shall be headed by an administrator who shall be appointed by the governor subject to section 26-34.  The state agency shall administer the state health planning and cost containment activities as required by law. [L 1975, c 159, pt of §2; ree L 1977, c 178, pt of §2; am L 1978, c 129, §2; am L 1980, c 75, §2; am L 1984, c 267, §3]



§323D-12 - Health planning and development functions; state agency.

§323D-12  Health planning and development functions; state agency.  (a)  The state agency shall:

(1)  Have as a principal function the responsibility for promoting accessibility for all the people of the State to quality health care services at reasonable cost.  The state agency shall conduct such studies and investigations as may be necessary as to the causes of health care costs including inflation.  The state agency may contract for services to implement this paragraph. The certificate of need program mandated under part V shall serve this function.  The state agency shall promote the sharing of facilities or services by health care providers whenever possible to achieve economies and shall restrict unusual or unusually costly services to individual facilities or providers where appropriate;

(2)  Serve as staff to and provide technical assistance and advice to the statewide council and the subarea councils in the preparation, review, and revision of the state health services and facilities plan;

(3)  Conduct the health planning activities of the State in coordination with the subarea councils, implement the state health services and facilities plan, and determine the statewide health needs of the State after consulting with the statewide council; and

(4)  Administer the state certificate of need program pursuant to part V.

(b)  The state agency may:

(1)  Prepare such reports and recommendations on Hawaii's health care costs and public or private efforts to reduce or control costs and health care quality as it deems necessary.  The report may include, but not be limited to, a review of health insurance plans, the availability of various kinds of health insurance and malpractice insurance to consumers, and strategies for increasing competition in the health insurance field.

(2)  Prepare and revise as necessary the state health services and facilities plan.

(3)  Prepare, review, and revise the annual implementation plan.

(4)  Assist the statewide council in the performance of its functions.

(5)  Determine the need for new health services proposed to be offered within the State.

(6)  Assess existing health care services and facilities to determine whether there are redundant, excessive, or inappropriate services or facilities and make public findings of any that are found to be so.  The state agency shall weigh the costs of the health care services or facilities against the benefits the services or facilities provide and there shall be a negative presumption against marginal services.

(7)  Provide technical assistance to persons, public or private, in obtaining and filling out the necessary forms for the development of projects and programs.

(8)  Prepare reports, studies, and recommendations on emerging health issues, such as medical ethics, health care rationing, involuntary care, care for the indigent, and standards for research and development of biotechnology and genetic engineering.

(9)  Conduct such other activities as are necessary to meet the purposes of this chapter. [L 1975, c 159, pt of §2; am L 1976, c 152, §3 and c 219, §3; am L 1977, c 167, §11 and c 178, pt of §2; am L 1980, c 75, §3; am L 1982, c 245, §§1, 5; am L 1984, c 267, §4; am L 1987, c 270, §5; am L 1997, c 336, §4]

Note

Transfer of functions, duties, and employees of dispersal review council.  L 1992, c 261, §2.



§323D-12.5 - REPEALED.

§323D-12.5  REPEALED.  L 1984, c 267, §15.



§323D-12.6 - State health planning and development special fund; created; deposits; expenditures; fees.

[§323D-12.6]  State health planning and development special fund; created; deposits; expenditures; fees.  (a)  There is established within the state treasury, to be administered by the state health planning and development agency, the state health planning and development special fund into which shall be deposited all moneys collected under chapter 323D.

(b)  Moneys in the special fund shall be expended by the state health planning and development agency to assist in offsetting program expenses of the agency.

(c)  The agency shall adopt rules in accordance with chapter 91 to establish reasonable fees for the purposes of this chapter. [L 1999, c 120, §2]

Note

Transfer of certain interest earnings to general fund until June 30, 2015.  L 2009, c 79, §30(a)(28).



§323D-13 - Statewide health coordinating council.

§323D-13  Statewide health coordinating council.  (a)  There is established a statewide health coordinating council which shall be advisory to the state agency and the membership of which as appointed by the governor shall not exceed twenty members.

(b)  The members of the statewide council shall be appointed by the governor in accordance with section 26-34, provided that a nonvoting, ex officio member who is the representative of the Veterans' Administration shall be designated by the Veterans' Administration.  The membership of the statewide council shall be broadly representative of the age, sex, ethnic, income, and other groups that make up the population of the State and shall include representation from the subarea councils, business, labor, and health care providers.  A majority but not more than eleven of the members shall be consumers of health care who are not also providers of health care.

(c)  The statewide council shall select a chairperson from among its members.  The members of the statewide council shall not be compensated but shall be reimbursed for necessary expenses incurred in the performance of their duties.

(d)  The number of members necessary to constitute a quorum to do business shall consist of a majority of all members who have accepted nomination to the council, and have been confirmed and qualified as members of the council.  When a quorum is in attendance, the concurrence of a majority of the members in attendance shall make any action of the council valid.

(e)  No member of the statewide council shall, in the exercise of any function of the statewide council described in section 323D-14(3), vote on any matter before the statewide council respecting any individual or entity with which the member has or, within the twelve months preceding the vote, had any substantial ownership, employment, medical staff, fiduciary, contractual, creditor, or consultative relationship.  The statewide council shall require each of its members who has or has had such a relationship with an individual or entity involved in any matter before the statewide council to make a written disclosure of the relationship before any action is taken by the statewide council with respect to the matter in the exercise of any function described in section 323D-14 and to make the relationship public in any meeting in which the action is to be taken. [L 1975, c 159, pt of §2; am L 1976, c 152, §4; am L 1977, c 178, pt of §2; am L 1978, c 129, §3; am L 1980, c 75, §4; am L 1984, c 267, §5]

Revision Note

In subsection (e), section "323D-14(3)" substituted for "323D-14(5)".



§323D-13.5 - Disqualification from position or membership.

[§323D-13.5]  Disqualification from position or membership.  The chairpersons of the statewide council, the subarea health planning councils and the review panel, shall not be employed by or married to health care providers. [L 1987, c 270, §10; gen ch 1992]



§323D-14 - Functions; statewide health coordinating council.

§323D-14  Functions; statewide health coordinating council.  The statewide council shall:

(1)  Prepare and revise as necessary the state health services and facilities plan;

(2)  Advise the state agency on actions under section 323D-12;

(3)  Appoint the review panel pursuant to section 323D-42; and

(4)  Review and comment upon the following actions by the state agency before such actions are made final:

(A)  The making of findings as to applications for certificate of need; and

(B)  The making of findings as to the appropriateness of those institutional and noninstitutional health services offered in the State. [L 1975, c 159, pt of §2; am L 1977, c 178, pt of §2; am L 1980, c 75, §5; am L 1982, c 245, §5; am L 1984, c 267, §6; am L 1987, c 270, §6; am L 1997, c 336, §5]



§323D-15 - State health services and facilities plan.

§323D-15  State health services and facilities plan.  There shall be a state health services and facilities plan which shall address the health care needs of the State, including inpatient care, health care facilities, and special needs.  The plan shall depict the most economical and efficient system of care commensurate with adequate quality of care, and shall include standards for utilization of health care facilities and major medical equipment.  The plan shall provide for the reduction or elimination of underutilized, redundant, or inappropriate health care facilities and health care services. [L 1975, c 159, pt of §2; am L 1977, c 178, pt of §2; am L 1980, c 75, §6; am L 1982, c 245, §5; am L 1984, c 267, §7]



§323D-16 - REPEALED.

§323D-16  REPEALED.  L 1997, c 336, §14.



§323D-17 - Public hearings required.

§323D-17  Public hearings required.  In the preparation of the state health services and facilities plan or amendments to the state health services and facilities plan, the state agency and the statewide council shall conduct a public hearing on the proposed plan or the amendments and shall comply with the provisions for notice of public hearings in chapters 91 and 92. [L 1975, c 159, pt of §2; ren and am L 1977, c 178, pt of §2; am L 1980, c 75, §7; am L 1982, c 245, §5; am L 1987, c 270, §7]



§323D-18 - Information required of providers.

§323D-18  Information required of providers.  Providers of health care doing business in the State shall submit such statistical and other reports of information related to health and health care as the state agency finds necessary to the performance of its functions.  The information deemed necessary includes but is not limited to:

(1)  Information regarding changes in the class of usage of the bed complement of a health care facility under section 323D-54(9);

(2)  Implementation of services under section 323D-54;

(3)  Projects that are wholly dedicated to meeting the State's obligations under court orders, including consent decrees, under section 323D-54(10);

(4)  Replacement of existing equipment with an updated equivalent under section 323D-54(11);

(5)  Primary care clinics under the expenditure thresholds under section 323D-54(12); and

(6)  Equipment and services related to that equipment, that are primarily intended for research purposes as opposed to usual and customary diagnostic and therapeutic care. [L 1977, c 178, pt of §2; am L 1997, c 336, §6]



§323D-18.5 - Information from providers of health insurance.

[§323D-18.5]  Information from providers of health insurance.  The state agency may request providers of health insurance doing business in the State to submit to the state agency available statistical, financial, and other reports of information that the state agency finds necessary to perform its functions. [L 1987, c 270, pt of §1]



§323D-18.6 - Confidentiality of information.

[§323D-18.6]  Confidentiality of information.  The state agency may adopt rules in accordance with chapter 91 to provide that information submitted to the state agency by providers of health care and health care insurance concerning recipients of health care or health care insurance, or both, shall be confidential. [L 1987, c 270, pt of §1]



§323D-21 - Subarea health planning councils, established.

PART III.  SUBAREA HEALTH PLANNING COUNCILS

§323D-21  Subarea health planning councils, established.  There are established, subarea health planning councils for geographical areas which shall be designated by the state agency in consultation with the statewide council.  Each county shall have at least one subarea health planning council.  The subarea health planning councils shall be placed within the state agency for administrative purposes. [L 1977, c 178, pt of §2]



§323D-22 - Subarea health planning councils, functions, quorum and number of members necessary to take valid action.

§323D-22  Subarea health planning councils, functions, quorum and number of members necessary to take valid action.  (a)  Each subarea health planning council shall review, seek public input, and make recommendations relating to health planning for the geographical subarea it serves.  In addition, the subarea health planning councils shall:

(1)  Identify and recommend to the state agency and the council the data needs and special concerns of the respective subareas with respect to the preparation of the state plan.

(2)  Provide specific recommendations to the state agency and the council regarding the highest priorities for health services and resources development.

(3)  Review the state health services and facilities plan as it relates to the respective subareas and make recommendations to the state agency and the council.

(4)  Advise the state agency in the administration of the certificate of need program for their respective subareas.

(5)  Advise the state agency on the cost of reimbursable expenses incurred in the performance of their functions for inclusion in the state agency budget.

(6)  Advise the state agency in the performance of its specific functions.

(7)  Perform other such functions as agreed upon by the state agency and the respective subarea councils.

(8) Each subarea health planning council shall recommend for gubernatorial appointment at least one person from its membership to be on the statewide council.

(b)  The number of members necessary to constitute a quorum to do business shall consist of a majority of all the members who have accepted nomination to the council, and have been confirmed and qualified as members of the council.  When a quorum is in attendance, the concurrence of a majority of the members in attendance shall make any action of the council valid. [L 1977, c 178, pt of §2; am L 1978, c 129, §4; am L 1980, c 75, §8; am L 1982, c 245, §5; am L 1987, c 270, §8; am L 1997, c 336, §7]



§323D-23 - OLD REPEALED.

§323D-23  [OLD] REPEALED.  L 1977, c 178, §3.

§323D-23  Subarea health planning councils, composition, appointment.  Members of subarea health planning councils shall be appointed by the governor, subject to section 26-34.  Nominations for appointment shall be solicited from health-related and other interested organizations, and agencies, including health planning councils, providers of health care within the appropriate subarea, and other interested persons.  The members of the subarea health planning councils shall not be compensated for their services but shall be reimbursed for reasonable expenses necessary to the performance of their function. [L 1977, c 178, pt of §2; am L 1980, c 75, §9; am L 1987, c 270, §9]

Cross References

Disqualification from position or membership, see §323D-13.5.



§323D-24 to 27 - REPEALED.

§§323D-24 to 27  REPEALED.  L 1977, c 178, §3.



§323D-31 to 33 - REPEALED.

PART IV.  STATE MEDICAL FACILITIES

§§323D-31 to 33  REPEALED.  L 1980, c 75, §10.



§323D-41 - REPEALED.

PART V.  CERTIFICATE OF NEED

Note

Part redesignated by L 1976, c 152, §2.

§323D-41  REPEALED.  L 1984, c 267, §16.



§323D-42 - Review panel.

§323D-42  Review panel.  There is established a review panel for the purposes of reviewing applications for certificates of need.  The review panel shall be appointed by the statewide council.  The review panel shall include at least one member from each county and a majority of the members shall be consumers.  Membership on the statewide council shall not preclude membership on the review panel established in this section. [L 1975, c 159, pt of §2; am L 1977, c 178, pt of §2]



§323D-43 - Certificates of need.

§323D-43  Certificates of need.  (a)  No person, public or private, nonprofit or for profit, shall:

(1)  Construct, expand, alter, convert, develop, initiate, or modify a health care facility or health care services in the State that requires a total capital expenditure in excess of the expenditure minimum; or

(2)  Substantially modify or increase the scope or type of health service rendered; or

(3)  Increase, decrease, or change the class of usage of the bed complement of a health care facility, or relocate beds from one physical facility or site to another,

unless a certificate of need therefor has first been issued by the state agency.

(b)  No certificate of need shall be issued unless the state agency has determined that:

(1)  There is a public need for the facility or the service; and

(2)  The cost of the facility or service will not be unreasonable in the light of the benefits it will provide and its impact on health care costs.

(c)  The state agency may adopt criteria for certificate of need review which are consistent with this section.  Such criteria may include but are not limited to need, cost, quality, accessibility, availability, and acceptability.

Each decision of the state agency to issue a certificate of need shall, except in an emergency situation that poses a threat to public health, be consistent with the state health services and facilities plan in effect under section 323D-15.  Each certificate of need issued shall be valid for a period of one year from the date of issuance unless the period is extended for good cause by the state agency and expenditures for the project shall not exceed the maximum amount of the expenditures approved in the certificate of need. [L 1975, c 159, pt of §2; am L 1977, c 178, pt of §2; am L 1980, c 75, §12; am L 1982, c 245, §5; am L 1984, c 267, §9; am L 1987, c 270, §11; am L 1997, c 336, §8]



§323D-44 - Applications for certificates of need.

§323D-44  Applications for certificates of need.  (a)  An applicant for a certificate of need shall file an application with the state agency.  The state agency shall provide technical assistance to the applicant in the preparation and filing of the application.

Each application shall include a statement evaluating the facility's or service's probable impact on health care costs and providing additional data as required by rule.  The statement shall include cost projections for at least the first and third years after its approval.

The state agency shall not accept an application for review until the application is complete and includes all necessary information required by the state agency.  The state agency shall determine if the application is complete within thirty days of receipt of the application.  If the state agency determines that the application is incomplete, the state agency shall inform the applicant of the additional information that is required to complete the application.  When the state agency determines that the application is complete, the period for agency review described in subsection (b) shall begin, and the state agency shall transmit the completed application to the appropriate subarea councils, the review panel, the statewide council, appropriate individuals, and appropriate public agencies.  The state agency may require the applicant to provide copies of the application to the state agency, the appropriate subarea councils, the review panel, the statewide council, appropriate individuals, and appropriate public agencies.  If, during the period for agency review, the state agency requires the applicant to submit information respecting the subject of the review, the period for agency review shall, at the request of the applicant, be extended fifteen days.

(b)  The state agency shall issue a decision on the application within ninety days after the beginning of the period for agency review, unless the state agency within the ninety days notifies the applicant in writing that the period for agency review has been extended by the state agency sixty days beyond the ninety days.  The decision shall be subject to post-decision review procedures which the state agency may provide for by rules adopted in conformity with chapter 91.

(c)  The state agency may adopt rules in conformity with chapter 91 for the issuance of certificates of need for those applications for which the procedures in section 323D-45 would be infeasible because of an emergency situation or other unusual circumstances.

(d)  Notwithstanding anything to the contrary in subsections (a) and (b), the state agency may adopt rules in conformity with chapter 91 providing that all completed applications pertaining to similar types of services, facilities, or equipment affecting the same health service area shall be considered in relation to each other but no less often than twice a year. [L 1975, c 159, pt of §2; am L 1977, c 178, pt of §2; am L 1980, c 75, §13; am L 1982, c 245, §4; am L 1984, c 267, §10; am L 1997, c 336, §9]



§323D-44.5 - Administrative review of certain applications for certificate of need.

§323D-44.5  Administrative review of certain applications for certificate of need.  The state agency shall adopt rules in conformity with chapter 91 providing for administrative review and decision on certain applications for certificate of need.  Each application reviewed under this section may be subject to a public information meeting before the state agency makes its decision.  The agency, in the State and in the county affected, shall give public notice of applications for administrative review received by the agency.  Interested persons may request in writing a public meeting before the agency renders a decision on the administrative application.  If a request for a public meeting is received, the administrator will preside over the meeting.  If no request is received by the agency within seven days of the public notice date, no public meeting need be scheduled.  Applications subject to administrative review and decision under this section shall include but are not limited to applications that are:

(1)  Inconsistent with or contrary to the state health services and facilities plan under section 323D-15;

(2)  Determined not to have a significant impact on the health care system; or

(3)  Involve capital or annual operating expenses below a significant level. [L 1987, c 270, pt of §2; am L 1989, c 254, §2; am L 1997, c 336, §10; am L 1998, c 2, §86]



§323D-44.6 - Review of certain applications for certificate of need; waiver.

[§323D-44.6]  Review of certain applications for certificate of need; waiver.  The subarea council, the review panel, and the statewide council may, at their discretion, choose to waive their respective prerogatives of review of any certificate of need application. [L 1987, c 270, pt of §2]



§323D-44.7 - Monitoring of approved certificates of need.

[§323D-44.7]  Monitoring of approved certificates of need.  The state agency may monitor implementation of approved certificates of need granted by the agency. [L 1987, c 270, pt of §2]



§323D-45 - Subarea council, review panel, and statewide council recommendations for issuance or denial of certificates of need.

§323D-45  Subarea council, review panel, and statewide council recommendations for issuance or denial of certificates of need.  (a)  Except for an administrative review as provided in section 323D-44.5, or in an emergency situation or other unusual circumstances as provided in section 323D-44(c), the state agency shall refer every application for a certificate of need to the appropriate subarea council or councils, the review panel, and the statewide council.  The subarea council and the review panel shall consider all relevant data and information submitted by the state agency, subarea councils, other areawide or local bodies, and the applicant, and may request from them additional data and information.  The review panel shall consider each application at a public meeting and shall submit its recommendations with findings to the statewide council.  The statewide council shall consider the recommendation of the review panel at a public meeting and shall submit its recommendations to the state agency within such time as the state agency prescribes.  The statewide council and the review panel may join together to hear or consider simultaneously information related to an application for a certificate of need.

(b)  At a public meeting in which a subarea council or the review panel considers an application for a certificate of need, any person shall have the right to be represented by counsel and to present oral or written arguments and evidence relevant to the application; any person directly affected by the application may conduct reasonable questioning of persons who make factual allegations relevant to the application; any staff member of the state agency may conduct reasonable questioning of persons who make factual allegations relevant to the application; and a record of the meeting shall be kept. [L 1975, c 159, pt of §2; am L 1977, c 178, pt of §2; am L 1980, c 75, §14; am L 1984, c 267, §11; am L 1987, c 270, §12]



§323D-45.1 - Ex parte contacts prohibited.

§323D-45.1  Ex parte contacts prohibited.  (a)  There shall be no ex parte contacts:

(1)  In the case of an application for a certificate of need, between the applicant for the certificate of need, any person acting on behalf of the applicant, any person in favor of the application or any person opposed to the issuance of a certificate of need and any person in the state agency who exercises any responsibility respecting the application, after the commencement of the state agency's review of the application and before the state agency makes a decision on the application, on any matter related to or arising out of the application for a certificate of need;

(2)  In the case of a proposed withdrawal of a certificate of need, between the holder of the certificate of need, any person acting on behalf of the holder, any person opposed to the withdrawal or any person in favor of the withdrawal and any person in the state agency who exercises any responsibility respecting withdrawal of the certificate of need, after the commencement of state agency proceedings on the proposed withdrawal and before the state agency makes a decision on the proposed withdrawal, on any matter related to or arising out of the proposed withdrawal of the certificate of need; and

(3)  In the case of an application for an exemption from obtaining a certificate of need, between the applicant for an exemption, any person acting on behalf of the applicant, any person in favor of the application or any person opposed to the application and any person in the state agency who exercises any responsibility respecting the application, after the commencement of the state agency's review of the application and before the state agency makes a decision on the application, on any matter related to or arising out of the application for an exemption from obtaining a certificate of need.

(b)  The prohibition against ex parte contacts shall not apply to any written communication or a copy thereof which is promptly filed as a public record with the state agency. [L 1980, c 75, §15]



§323D-45.2 - REPEALED.

§323D-45.2  REPEALED.  L 1987, c 270, §15.



§323D-45.3 - Approval of applications required to meet safety, licensure, or accreditation standards.

§323D-45.3  Approval of applications required to meet safety, licensure, or accreditation standards.  (a)  Notwithstanding section 323D-43, the state agency shall approve an application for a certificate of need for a capital expenditure which is required:

(1)  To eliminate or prevent imminent safety hazards as defined by federal, state, or county fire, building, or life safety codes or regulations, or

(2)  To comply with state licensure standards,

(3)  To comply with accreditation standards, compliance with which is required to receive reimbursements under title XVIII of the Social Security Act or payments under a state plan for medical assistance approved under title XIX of such Act,

unless the state agency finds that the facility or service with respect to which the capital expenditure is proposed to be made is not needed or that the obligation of the capital expenditure is not consistent with the state health services and facilities plan in effect under section 323D-15.

(b)  An application for a certificate of need approved by the state agency under this section shall be approved only to the extent that the capital expenditure is required to eliminate or prevent the hazards described in paragraph (1) or to comply with the standards described in paragraph (2) or (3). [L 1980, c 75, §17; am L 1982, c 245, §5; am L 1984, c 267, §13]



§323D-46 - Conditional certification.

§323D-46  Conditional certification.  The state agency shall provide by rules adopted in conformity with chapter 91 for the conditional certification of those proposals which, by modification of specific items of the proposal, would successfully meet the criteria for approval.  The state agency shall establish a time period not to exceed one hundred fifty days from the date of the conditional certification within which the applicant shall certify to the state agency that the required modifications have been made.  The state agency shall require a statement from the applicant certifying that the required modifications have been made before a certificate of need is issued.  The state agency shall deny any application in which the required modifications have not been made within the time period established by the state agency. [L 1977, c 178, pt of §2; am L 1980, c 75, §18]



§323D-46.1 - REPEALED.

§323D-46.1  REPEALED.  L 1984, c 267, §17.



§323D-46.2 - Withdrawal of a certificate of need.

§323D-46.2  Withdrawal of a certificate of need.  (a)  After the issuance of a certificate of need, the state agency shall periodically review the progress of the project.  The state agency may withdraw the certificate of need, if the state agency determines on the basis of the review that:

(1)  The holder of the certificate of need is not meeting the timetable specified in the approved application for the certificate of need and is not making a good faith effort to meet it; or

(2)  The project being implemented differs substantially from that which was approved by the state agency.

(b)  The state agency may withdraw at any time a certificate of need or an exemption from obtaining a certificate of need, if the state agency determines that the applicant procured the certificate of need or the exemption by fraud, misrepresentation, or corruption, or that the applicant submitted or caused to be submitted to the state agency false statements or information in connection with the application for the certificate of need or the exemption.

(c)  The state agency shall adopt rules in conformity with chapter 91 for the withdrawal of certificates of need. [L 1980, c 75, §20]



§323D-47 - Request for reconsideration.

§323D-47  Request for reconsideration.  The state agency may provide by rules adopted in conformity with chapter 91 for a procedure by which any person may, for good cause shown, request in writing a public hearing before a reconsideration committee for purposes of reconsideration of the agency's decision.  The reconsideration committee shall consist of the administrator of the state agency and the chairpersons of the statewide council, the review panel, the plan development committee of the statewide council, and the appropriate subarea health planning council.  The administrator shall be the chairperson of the reconsideration committee.  A request for a public hearing shall be deemed by the reconsideration committee to have shown good cause, if:

(1)  It presents significant, relevant information not previously considered by the state agency;

(2)  It demonstrates that there have been significant changes in factors or circumstances relied upon by the state agency in reaching its decision;

(3)  It demonstrates that the state agency has materially failed to follow its adopted procedures in reaching its decision;

(4)  It provides such other bases for a public hearing as the state agency determines constitutes good causes; or

(5)  The decision of the administrator differs from the recommendation of the statewide council.

To be effective a request for such a hearing shall be received within ten working days of the state agency decision.  A decision of the reconsideration committee following a public hearing under this section shall be considered a decision of the state agency for purposes of section 323D-44. [L 1977, c 178, pt of §2; am L 1987, c 270, §13; am L 1997, c 336, §11]



§323D-48 - Judicial review of state agency decisions.

§323D-48  Judicial review of state agency decisions.  (a)  If an application for a certificate of need or for an exemption from obtaining a certificate of need is denied, the state agency shall give notice to the applicant in writing stating the grounds for the denial.  Any person adversely affected by a final decision of the state agency with respect to a certificate of need or an application for an exemption may appeal in the manner provided in chapter 91 to the circuit court of the circuit in which the person resides or in the circuit in which the health care facility or health care service is or was planned to be located.

(b)  Any person adversely affected by a final decision of the state agency with respect to the withdrawal of a certificate of need may appeal in the manner provided in chapter 91 to the circuit court of the circuit in which the person resides or in the circuit in which the health care facility or health care service is or was planned to be located. [L 1975, c 159, pt of §2; ren L 1977, c 178, pt of §2; am L 1980, c 75, §21]



§323D-49 - Certificates of need; licenses and permits.

§323D-49  Certificates of need; licenses and permits.  (a)  No permit or license shall be issued by any county or state officer for the development, construction, expansion, alteration, conversion, initiation, or modification of a health care facility or health care service, other than an existing hospital, or for the operation of a new health care facility or health care service unless there is submitted in connection with the application for such permit or license a current certificate of need issued by the state agency or a statement issued by the state agency that the health care facility or health care service is not required to hold a certificate of need under this part.

(b)  No building permit shall be issued by any county or state officer for the development, construction, expansion, alteration, conversion, initiation, or modification of an existing hospital unless there is submitted in connection with the application for such building permit a current certificate of need issued by the state agency or a statement issued by the state agency that the existing hospital is not required to hold a certificate of need under this part. [L 1975, c 159, pt of §2; ren and am L 1977, c 178, pt of §2; am L 2004, c 33, §1]



§323D-50 - Certificates of need, penalties.

§323D-50  Certificates of need, penalties.  (a)  Any person who violates any provision of this part, or rules thereunder, with respect to the requirement for certificate of need shall be guilty of a misdemeanor for each seven-day period or fraction thereof that the violation continues.  Each subsequent seven-day period shall constitute a separate offense.

(b)  Any license to operate a health facility may be revoked or suspended by the department of health at any time in a proceeding before the department for any person proceeding with an action covered under section 323D-43 without a certificate of need.  If any such license is revoked or suspended by the department, the holder of the license shall be notified in writing by the department of the revocation or suspension.  Any license to operate a health facility that has been revoked under this section shall not be restored except by action of the department.

(c)  Any person who violates any provision of this chapter or rules adopted under this chapter, with respect to the agency's requests for reporting, may be subject to an administrative penalty not to exceed $2,000 for each seven-day period or fraction thereof that the violation continues.  The administrator of the state agency may impose the administrative penalty specified in this section by order; provided that no penalty shall be assessed unless the person charged shall have been given notice and an opportunity for a hearing pursuant to chapter 91.  The administrative penalty contained in the notice of finding of violation shall become a final order unless, within twenty days of receipt of the notice, the person charged makes a written request for a hearing.  For any judicial proceeding to recover the administrative penalty imposed, the administrator need only show that notice was given, a hearing was held or the time granted for requesting a hearing has expired without such a request, the administrative penalty was imposed, and that the penalty remains unpaid. [L 1975, c 159, pt of §2; ren and am L 1977, c 178, pt of §2; am L 1997, c 336, §12]



§323D-51 - Injunctive relief.

§323D-51  Injunctive relief.  The state agency may, in the name of the people of the State through the attorney general of the State, apply for an injunction in any court of competent jurisdiction to enjoin any person who is not the holder of a certificate of need and who is not exempted from obtaining a certificate of need; and, upon the filing of a verified petition in the court, the court or any judge thereof, if satisfied by affidavit or otherwise, that the person is or has been proceeding with an action covered under section 323D-43 without a certificate of need, may issue a temporary injunction, without notice or bond, enjoining the defendant from further action.  A copy of the verified complaint shall be served upon the defendant and the proceedings shall thereafter be conducted as in other civil cases.  If it is established that the defendant has been or is proceeding with an action covered under section 323D-43 without a certificate of need, the court or any judge thereof may enter a decree enjoining the defendant from further action.  In case of violation of any injunction issued under this section, the court may summarily try and punish the offender for contempt of court.  The injunction proceeding shall be in addition to, and not in lieu of, all penalties and other remedies provided in this chapter. [L 1977, c 178, pt of §2; am L 1980, c 75, §22]



§323D-52 - Letters of intent.

§323D-52  Letters of intent.  Persons proposing construction projects shall submit to the state agency letters of intent in such detail as may be necessary to inform the agency of the scope and nature of the projects at the earliest possible opportunity in the course of planning of such construction projects. [L 1977, c 178, pt of §2]



§323D-53 - Periodic reports from health facilities.

§323D-53  Periodic reports from health facilities.  Any health facility or business subject to regulation under this part shall, at the request of the state agency, supply such information to the state agency as is necessary to carry out the purposes of this chapter, including but not limited to:

(1)  Periodic reports from holders of certificates of need respecting the development of the proposals for which certificates have been issued,

(2)  Master plans, feasibility studies, and other long-range plans and studies,

(3)  Financial information, and

(4)  Utilization information. [L 1977, c 178, pt of §2]



§323D-54 - Exemptions from certificate of need requirements.

§323D-54  Exemptions from certificate of need requirements.  Nothing in this part or rules with respect to the requirement for certificates of need applies to:

(1)  Offices of physicians, dentists, or other practitioners of the healing arts in private practice as distinguished from organized ambulatory health care facilities, except in any case of purchase or acquisition of equipment attendant to the delivery of health care service and the instruction or supervision for any private office or clinic involving a total expenditure in excess of the expenditure minimum;

(2)  Laboratories, as defined in section 321-11(12), except in any case of purchase or acquisition of equipment attendant to the delivery of health care service and the instruction or supervision for any laboratory involving a total expenditure in excess of the expenditure minimum;

(3)  Dispensaries and first aid stations located within business or industrial establishments and maintained solely for the use of employees; provided such facilities do not regularly provide inpatient or resident beds for patients or employees on a daily twenty-four-hour basis;

(4)  Dispensaries or infirmaries in correctional or educational facilities;

(5)  Dwelling establishments, such as hotels, motels, and rooming or boarding houses that do not regularly provide health care facilities or health care services;

(6)  Any home or institution conducted only for those who, pursuant to the teachings, faith, or belief of any group, depend for healing upon prayer or other spiritual means;

(7)  Dental clinics;

(8)  Nonpatient areas of care facilities such as parking           garages and administrative offices;

(9)  Bed changes that involve ten per cent or ten beds of existing licensed bed types, whichever is less, of a facility's total existing licensed beds within a two-year period;

(10)  Projects that are wholly dedicated to meeting the  State's obligations under court orders, including consent decrees, that have already determined that need for the projects exists;

(11)  Replacement of existing equipment with its modern-day          equivalent;

(12)  Primary care clinics under the expenditure thresholds referenced in section 323D-2;

(13)  Equipment and services related to that equipment, that are primarily invented and used for research purposes as opposed to usual and customary diagnostic and therapeutic care;

(14)  Capital expenditures that are required:

(A)  To eliminate or prevent imminent safety hazards as defined by federal, state, or county fire, building, or life safety codes or regulations;

(B)  To comply with state licensure standards;

(C)  To comply with accreditation standards, compliance with which is required to receive reimbursements under Title XVIII of the Social Security Act or payments under a state plan for medical assistance approved under Title XIX of such Act;

(15)  Extended care adult residential care homes and assisted living facilities; or

(16)  Other facilities or services that the agency through the statewide council chooses to exempt, by rules pursuant to section 323D-62. [L 1975, c 159, pt of §2; ren and am L 1977, c 178, pt of §2; am L 1979, c 150, §1; am L 1980, c 75, §23; am L 1987, c 270, §14; am L 1997, c 302, §3 and c 336, §13]

Revision Note

Paragraphs (15) and (16) redesignated pursuant to §23G-15(1).



§323D-55 - REPEALED.

§323D-55  REPEALED.  L 1987, c 270, §16.



§323D-61 - Personnel.

PART VI.  GENERAL ADMINISTRATION

Note

Part redesignated by L 1976, c 152, §2.

§323D-61  Personnel.  The administrator of the state agency shall hire necessary personnel under chapter 76 to carry out the purposes of this chapter. [L 1975, c 159, pt of §2; ree L 1977, c 178, pt of §2; am L 2000, c 253, §150]



§323D-62 - Rules.

§323D-62  Rules.  The state agency and the statewide health coordinating council may adopt necessary rules for the purposes of this chapter in accordance with chapter 91. [L 1975, c 159, pt of §2; am L 1977, c 178, pt of §2; am L 1980, c 75, §25]



§323D-71 - Definitions.

[PART VII.]  HOSPITAL ACQUISITION

§323D-71  Definitions.  For the purpose of this part, unless the context requires otherwise:

"Acquisition" means any acquisition by a person or persons of an ownership or controlling interest in a hospital, whether by purchase, merger, lease, gift, or otherwise, that results in a change of ownership or control of twenty per cent or greater or which results in the acquiring person or persons holding a fifty per cent or greater interest in the ownership or control of that hospital.

"Agency" means the state health planning and development agency.

"Hospital" means an institution with an organized medical staff, regulated under section 321-11(10) which admits patients for inpatient care, diagnosis, observation, and treatment, but does not include a public health facility under chapter 323F.

"Person" has the meaning found in section 323D-2. [L 1998, c 257, pt of §1; am L 2001, c 69, §1]



§323D-72 - Acquisition of hospital.

§323D-72  Acquisition of hospital.  (a)  No person shall engage in the acquisition of a hospital without first:

(1)  Applying for and receiving the approval of the agency; and

(2)  Notifying the attorney general and, if applicable, receiving approval from the attorney general pursuant to this part.

(b)  Any person not required to obtain the approval of the agency under this part shall give the attorney general at least ninety days prior notice of an impending acquisition, during which time the attorney general may take any necessary and appropriate action consistent with general duties of oversight with regard to the conduct of charities, if applicable.  The notice shall briefly describe the impending acquisition, including any change in ownership of tangible or intangible assets.

(c)  The application shall be submitted to the agency and the attorney general on forms provided by the agency and shall include:

(1)  The name of the seller, the name of the purchaser, and the names of other parties to an acquisition;

(2)  The terms of the proposed agreement;

(3)  The sale price;

(4)  A copy of the acquisition agreement;

(5)  A financial and economic analysis and report from an independent expert or consultant of the effect of the acquisition under the criteria set forth in section 323D-76; and

(6)  All other related documents.

A copy of the application and copies of all additional related materials shall be submitted to the agency and to the attorney general at the same time.  The applications and all related documents shall be considered government records. [L 1998, c 257, pt of §1; am L 2001, c 69, §2]



§323D-73 - Notice; procedures.

[§323D-73]  Notice; procedures.  (a)  Within five working days after receipt of a complete application under section 323D-72, the agency shall give public notice of the application in the affected county or counties where the hospital is located and shall notify by first-class mail any person who has requested notice of the filing of such applications.  The public notice shall state that a completed application has been received, state the names of the parties to the agreement, describe the contents of the application, and state the date by which a person may submit written comments about the application to the agency.

(b)  Within ninety days after receiving a complete application, the agency shall review the application in accordance with the standards set forth in this part and approve or disapprove the acquisition.

Within twenty days after receiving a complete application, the attorney general shall determine whether a review of the application in accordance with section 323D-76 is appropriate and notify the applicant if a review is warranted.  If the attorney general determines that a review is unnecessary or not appropriate, then none of the other provisions of this part applicable to review by the attorney general shall apply.

(c)  For acquisitions which require approval from the agency under this part and a certificate of need, the applicant shall submit a single application for both purposes and the application shall be reviewed under a single unified review process by the agency.  Following the single unified review process, the agency shall simultaneously issue its decision regarding the certificate of need and its decision for purposes of the sale of a hospital under this part. [L 1998, c 257, pt of §1]



§323D-74 - Hearings.

[§323D-74]  Hearings.  (a)  The agency, after consultation with the attorney general, shall, if appropriate, hold a public hearing during the course of review, which hearing may be held jointly with the certificate of need review panel or the statewide health coordinating council, and in which any person may file written comments and exhibits or appear and make a statement.  The agency or the attorney general may subpoena additional information or witnesses, require and administer oaths, require sworn statements, take depositions, and use related discovery procedures for purposes of the hearing and at any time prior to making a decision on the application.

(b)  The hearing shall be held no later than sixty days after receipt of a complete application.  The hearing shall be held upon ten working days notice, not including days the application is deemed to be incomplete. [L 1998, c 257, pt of §1]



§323D-75 - Review; decision; rules.

[§323D-75]  Review; decision; rules.  (a)  The attorney general shall conduct its review of the application in accordance with the standards enumerated in section 323D-76.  Within ninety days after receipt of an application, the attorney general shall review and approve or disapprove the acquisition.

(b)  If the attorney general does not act within ninety days after receipt of an application, the application shall be deemed approved.  If the attorney general approves or disapproves the acquisition, the applicant, or any person who has submitted comments and has a legal interest in the hospital being acquired or in another hospital that has contracted with the acquired hospital for the provision of essential health services, may bring an action for declaratory judgment for a determination that the acquisition is or is not in the public interest under the criteria set forth in section 323D-76.

(c)  The agency shall review the completed application in accordance with the standards enumerated in section 323D-77.  Within ninety days after receipt of a completed application, the agency shall:

(1)  Approve the acquisition, with or without any specific modifications; or

(2)  Disapprove the acquisition.

The agency shall not make its decision subject to any condition not directly related to criteria enumerated in section 323D-77, and any condition or modification shall bear a direct and rational relationship to the application under review.

(d)  Any affected person may appeal a final decision by the agency to the reconsideration committee created under section 323D-47 under procedures substantially similar to those for appeals of health care certificate of need decisions.  The reconsideration committee shall have the same powers and duties with respect to appeals under this part as exist for appeals to the reconsideration committee regarding issuance of certificates of need.  The findings, conclusions, and decisions of the reconsideration committee shall constitute the determination of the agency.  The agency, the applicant, or any affected person who has intervened in the matter before the reconsideration committee may seek judicial review of any agency determination.

(e)  If both the agency and the attorney general review the application, it shall not be granted unless it is approved by both. [L 1998, c 257, pt of §1]



§323D-76 - Acquisition in the public interest; decision of attorney general.

§323D-76  Acquisition in the public interest; decision of attorney general.  If the attorney general determines that a review of the application is appropriate, the attorney general shall approve the application unless the attorney general finds that the acquisition is not in the public interest.  An acquisition of a private nonprofit hospital is not in the public interest unless appropriate steps have been taken to safeguard the value of charitable assets and ensure that any proceeds of the transaction are used for appropriate charitable health care purposes as provided in paragraph (8).  In determining whether the acquisition meets such criteria, the attorney general shall consider, as applicable:

(1)  Whether the acquisition is permitted under chapter 414D governing nonprofit entities, trusts, or charities;

(2)  Whether the hospital acted in a duly diligent manner in deciding to sell, selecting the purchaser, and negotiating the terms and conditions of the sale;

(3)  The procedures used by the seller in making its decision, including whether appropriate expert assistance was used;

(4)  Whether all conflicts of interest were disclosed, including, but not limited to, conflicts of interest related to board members of, executives of, and experts retained by the seller, purchaser, or parties to the acquisition;

(5)  Whether the seller will receive reasonably fair value for its assets.  The attorney general may employ, at the seller's expense, reasonably necessary expert assistance in making this determination;

(6)  Whether charitable funds are placed at unreasonable risk, if the acquisition is financed in part by the seller;

(7)  Whether any management contract under the acquisition is for reasonably fair value;

(8)  Whether the sale proceeds will be used for appropriate charitable health care purposes consistent with the seller's original purpose or for the support and promotion of health care in the affected community, and will be controlled as charitable funds independent of the purchaser or parties to the acquisition; and

(9)  Whether a right of first refusal to repurchase the assets by a successor nonprofit corporation or foundation has been retained, if the hospital is subsequently sold to, acquired by, or merged with another entity. [L 1998, c 257, pt of §1; am L 2002, c 40, §10]



§323D-77 - Acquisition; decision by agency.

[§323D-77]  Acquisition; decision by agency.  In making a decision whether to approve or disapprove an application, the agency shall consider:

(1)  Whether sufficient safeguards are included to ensure that the affected community has continued access to affordable care;

(2)  Whether the purchaser and parties to the acquisition have made a commitment to provide health care to the disadvantaged, uninsured, and underinsured, and to provide benefits to the affected community to promote improved health care.  Current and prior health care activities and funding for those activities by the seller or its successor nonprofit corporation or foundation may be considered in evaluating compliance with this commitment;

(3)  If health care providers will be offered the opportunity to invest or own an interest in the purchaser or a related entity to the purchaser; and

(4)  Whether procedures or safeguards are in place to avoid conflict of interest in patient referral and the nature of those procedures or safeguards.

This section does not apply higher standards to hospitals covered by this part than those applicable to hospitals not covered by this part. [L 1998, c 257, pt of §1]



§323D-78 - Revocation; hearing.

[§323D-78]  Revocation; hearing.  If the agency receives information indicating that the acquiring person is not fulfilling the commitment to the affected community under section 323D-77, the agency shall hold a hearing upon ten days notice to the affected parties.  If after the hearing the agency determines that the information is true, the department may institute proceedings to revoke the license issued to the purchaser. [L 1998, c 257, pt of §1]



§323D-79 - Public interest.

[§323D-79]  Public interest.  The attorney general shall have the authority to ensure compliance with commitments made pursuant to section 323D-77. [L 1998, c 257, pt of §1]



§323D-80 - License renewal.

[§323D-80]  License renewal.  No license to operate a hospital may be issued or renewed by the department of health pursuant to this chapter, and a license which has been issued shall be subject to revocation or suspension, if:

(1)  There is an acquisition of a hospital without first having received the approval of the agency under this part;

(2)  There is an acquisition of a hospital without the approval of the attorney general, if the attorney general determines that a review of the application is appropriate under this part;

(3)  There is an acquisition of a hospital and the attorney general disapproves the acquisition and there is a judicial determination that the acquisition is not in the public interest; or

(4)  The hospital is not fulfilling its commitment under section 323D-77 or is not following procedures or safeguards required under section 323D-77(4).

This section does not limit the right to a hearing or the right of appeal for a hospital from such decision. [L 1998, c 257, pt of §1]



§323D-81 - Prior acquisitions.

[§323D-81]  Prior acquisitions.  Any acquisition of a hospital before July 20, 1998 and any acquisition in which an application for a certificate of need has been granted by the agency before July 20, 1998 is not subject to this part. [L 1998, c 257, pt of §1]

Revision Note

"July 20, 1998" substituted for "the effective date of this part".



§323D-82 - Maintenance of services.

§323D-82  Maintenance of services.  A person who has acquired or is engaged in the acquisition of a hospital shall not substantially reduce or eliminate direct patient care services at the hospital below the levels at which those services were available at the time of the acquisition, without first giving written notice of the planned reduction or elimination to the agency and receiving the agency's approval, prior to implementing the reduction or elimination of services. [L 1998, c 257, pt of §1; am L 1999, c 18, §6]



§323D-83 - Statutory authority.

[§323D-83]  Statutory authority.  No provision of this part shall derogate from the common law or statutory authority of the attorney general. [L 1998, c 257, pt of §1]






CHAPTER 323F - HAWAII HEALTH SYSTEMS CORPORATION

§323F-1 - Definitions.

PART I.  GENERAL PROVISIONS

§323F-1  Definitions.  As used in this chapter, unless the context otherwise requires:

"Consumer" means any individual who may utilize a Hawaii health systems facility for health services and is not a provider.

"Corporation" means the body corporate and politic known as the Hawaii health systems corporation.

"Corporation board" means the board of directors of the corporation.

"Department" means the department of health.

"Director" means the director of health.

"Division" means the programs, services, and facilities operated by the department of health, division of community hospitals, prior to the transfer date.

"Health facility" means any one of the facilities that constitute the division of community hospitals.

"Health systems assets" means all property or rights in property, real, personal and mixed, tangible or intangible, existing on the transfer date, used by or accruing to the division in the normal course of its operations.

"Provider" means any supplier of medical or health care goods and services of the type provided at a Hawaii health systems facility.

"Regional system board" means a community-based governing board of directors of a regional system of the corporation.

"Transfer date" means a date agreed to by the department and the corporation for the transfer of health systems assets to and the assumption of health systems liabilities, which includes without limitation, all debts or other obligations, contingent or certain, owing on such date, by the corporation. [L 1996, c 262, pt of §2; am L 2007, c 290, §17]



§323F-2 - Hawaii health systems corporation.

§323F-2  Hawaii health systems corporation.  (a)  There is established the Hawaii health systems corporation, which shall be a public body corporate and politic and an instrumentality and agency of the State.  The corporation shall be placed within the department of health for the administrative purposes specified in section 26-35(a)(6) only.

(b)  The corporate organization shall be divided into five regional systems, as follows:

(1)  The Oahu regional health care system;

(2)  The Kauai regional health care system;

(3)  The Maui regional health care system;

(4)  The east Hawaii regional health care system, comprising the Puna district, north Hilo district, south Hilo district, Hamakua district, and Kau district; and

(5)  The west Hawaii regional health care system, comprising the north Kohala district, south Kohala district, north Kona district, and south Kona district;

and shall be identified as regional systems I, II, III, IV, and V, respectively. [L 1996, c 262, pt of §2; am L 2004, c 16, §5; am L 2007, c 290, §18]



§323F-3 - Corporation board.

§323F-3  Corporation board.  (a)  The corporation shall be governed by a twelve-member board of directors that shall carry out the duties and responsibilities of the corporation other than those duties and responsibilities relating to the establishment of any captive insurance company pursuant to section 323F-7(c)(20) and the operation thereof.

(b)  The members of the corporation board shall be appointed as follows:

(1)  The director of health as an ex-officio, nonvoting member;

(2)  The five regional chief executive officers as ex-officio, voting members; and

(3)  Two members who reside in the county of Maui who shall be appointed by the Maui regional system board;

(4)  One member who resides in the eastern section of the county of Hawaii who shall be appointed by the East Hawaii regional system board;

(5)  One member who resides in the western section of the county of Hawaii who shall be appointed by the West Hawaii regional system board;

(6)  One member who resides on the island of Kauai who shall be appointed by the Kauai regional system board; and

(7)  One member who resides on the island of Oahu who shall be appointed by the Oahu regional system board.

The appointed board members shall serve for a term of four years; provided that the terms of the initial appointments shall be as follows:  one of the initial members from the county of Maui shall be appointed to serve a term of two years and the other shall be appointed to serve a term of four years; the initial member from East Hawaii shall be appointed to serve a term of two years; the initial member from West Hawaii shall be appointed to serve a term of four years; the initial member from the island of Kauai shall be appointed to serve a term of two years; and the initial member from the island of Oahu shall be appointed to serve a term of four years.

Any vacancy shall be filled in the same manner provided for the original appointments.  The corporation board shall elect its own chair from among its members.  Appointments to the corporation board shall be as representative as possible of the system's stakeholders as outlined in this subsection.

(c)  The selection, appointment, and confirmation of any nominee shall be based on ensuring that board members have diverse and beneficial perspectives and experiences and that they include, to the extent possible, representatives of the medical, business, management, law, finance, and health sectors, and patients or consumers.  Members of the board shall serve without compensation but may be reimbursed for actual expenses, including travel expenses incurred in the performance of their duties.

(d)  Any member of the board may be removed for cause by vote of a two-thirds majority of the board's members then in office.  For purposes of this section, cause shall include without limitation:

(1)  Malfeasance in office;

(2)  Failure to attend regularly called meetings;

(3)  Sentencing for conviction of a felony, to the extent allowed by section 831-2; or

(4)  Any other cause that may render a member incapable or unfit to discharge the duties required under this chapter.

Filing nomination papers for elective office or appointment to elective office, or conviction of a felony consistent with section 831-3.1, shall automatically and immediately disqualify a board member from office. [L 1996, c 262, pt of §2; am L 1997, c 265, §1; am L 1998, c 229, §4; am L 2007, c 278, §3 and c 290, §19; am L 2009, c 182, §9]

Note

Implementing the board member reduction by July 1, 2010.  L 2009, c 182, §16.



§323F-3.5 - Regional system boards.

§323F-3.5  Regional system boards.  (a)  There is hereby established a regional system board of directors to govern each of the five regional systems specified in section 323F‑2, no later than January 1, 2008.  The regional system boards of directors shall carry out the duties and responsibilities as set forth in this chapter and as further delegated by the corporation.

(b)  Upon its establishment, a regional system board shall assume custodial care of all financial assets, real property, including land, structures, and fixtures, or other physical assets, such as personal property, including furnishings, equipment, and inventory, of the corporation within its regional system.  No sale or encumbrance of any such real property or such other financial assets, physical assets of the corporation shall be permitted without the mutual consent of the Hawaii health systems corporation board and the appropriate regional system board.  No additional debts or liabilities or superior debts shall be added by the corporation to any regional system board that would negatively impact the holders of bond notes.   Each regional system board shall be liable for any liabilities arising from financial assets, real or personal property in its custodial care.

(c)  Each regional system shall be governed by a regional system board of directors to consist of not less than seven members and not more than fifteen members, as determined by the regional system board after the initial regional system board is established.

(1)  Each regional system board shall initially consist of twelve members to be appointed by the governor under section 26-34 or as provided in this section, as follows:

(A)  Four members shall be appointed by the governor within thirty days of receipt of a qualified list of candidates as follows:

(i)  Two members shall be chosen from a list of four individuals submitted by the speaker of the house of representatives within fifteen days of July 1, 2007; provided that this list shall not include physicians; and

(ii)  Two members shall be chosen from a list of four individuals submitted by the president of the senate within fifteen days of July 1, 2007; provided that this list shall not include physicians;

(B)  Four members shall be appointed by the governor within thirty days from a list of eight individuals nominated by the regional public health facility management advisory committee within fifteen days of July 1, 2007.  These individuals may be medical and health care providers and professionals, consumers, and knowledgeable individuals in other appropriate areas such as business, finance, and law; provided that these individuals shall not be physicians currently in active practice;

(C)  Three physicians shall be appointed by the governor within thirty days from a list submitted within fifteen days of July 1, 2007, of six physicians nominated by a majority vote of the medical staff of the public health facilities in the regional system present at a duly noticed meeting from a list of qualified candidates submitted by the medical executive committees in the regional system; and

(D)  The corporation board chairperson or chairperson's designee shall serve as an ex officio, nonvoting member of each regional system board;

(2)  One member of each regional system board nominated by the speaker of the house of representatives, the president of the senate, and medical executive committees in a regional system shall be appointed for a term of two years;

(3)  One member of each initial regional system board nominated by the regional public health facility management advisory committee for the regional system shall be appointed for a term of two years;

(4)  The remaining members of each initial regional system board and all members appointed thereafter shall be appointed for terms of three years; and

(5)  New regional system board members appointed to any regional system board after the initial regional system board shall be selected by a two-thirds affirmative vote of the existing regional system board members.

Except for the ex officio members of each regional system board, all other members of a regional system board shall be residents of the region.  Each regional system board shall elect its own chair.

(d)  Each regional system board shall:

(1)  Be responsible for local governance, operations, and administration of the delivery of services in its respective regional system as set forth in this chapter and as further delegated by the corporation;

(2)  Include medical and health care providers and professionals, consumers, and knowledgeable individuals in other appropriate areas, such as business, finance, and law; provided that no more than three members of the regional system board shall be physicians;

(3)  Be as balanced and representative of the community stakeholders as possible; and

(4)  Have the powers, duties, and responsibilities that are specific to the regional system board as provided in this chapter.

(e)  Any member of a regional system board may be removed for cause by the governor or for cause by vote of a two-thirds majority of the regional system board's voting members then in office.  For purposes of this section, "cause" shall include without limitation:

(1)  Malfeasance in office;

(2)  Persistent failure to attend regularly called meetings;

(3)  Sentencing for conviction of a felony, to the extent allowed by section 831-3.1; or

(4)  Any other cause that may render a member incapable of discharging or unfit to discharge the duties required under this chapter. [L 2007, c 290, pt of §2; am L 2009, c 182, §10]

Revision Note

"July 1, 2007" substituted for "the effective date of this Act".



§323F-4 - Board meetings.

§323F-4 Board meetings.  (a)  The corporation board and each regional system board shall be exempt from part I of chapter 92 and shall meet no fewer than four times a year; provided that the regional system boards and the corporation board shall meet together at least once a year.  Each regional board shall meet at least six times each year; provided that two of these meetings shall be public community meetings for the purpose of informing the community and taking comment on the regional system's performance if these meetings are in addition to the four board meetings.  The public community meetings shall be advertised in a newspaper of general circulation in the regional system at least two weeks in advance.

(b)  All business of the corporation board and each regional system board shall be conducted at a regular or special meeting at which a quorum is present, consisting of at least a majority of the directors then in office.  The corporation board and each regional system board shall adopt procedural rules for meetings, not subject to chapter 91, that shall include provisions for meetings via electronic and telephonic communications and other methods that allow the boards to conduct business in a timely and efficient manner.  Any action of the corporation board or each regional system board shall require the affirmative vote of a majority of those present and voting at the meeting; except that a vote of two-thirds of the entire membership of the respective board then in office shall be required for any of the following actions:

(1)  Removal by the corporation board or respective regional system board of one of its members;

(2)  Amendment by the corporation or a regional system board of its bylaws;

(3)  Hiring or removing a regional chief executive officer;

(4)  Filling of vacancies on a board; and

(5)  Any other actions as provided by the corporation or regional system board bylaws, except the hiring or removing of the chief executive officer of the corporation. [L 1996, c 262, pt of §2; am L 1998, c 229, §5; am L 2007, c 290, §20; am L 2009, c 182, §11]



§323F-4.5 - Captive insurance board.

[§323F-4.5]  Captive insurance board.  (a)  There is established a ten-member captive insurance board that shall carry out the corporation's duties and responsibilities relating to the establishment of any captive insurance company pursuant to section [323F-7(c)(20)] and the operation thereof.

(b)  Eight members of the captive insurance board shall be appointed by the governor as follows:

(1)  Three members from a list of five persons submitted by the president of the senate; provided that at least one of these members shall have experience in the insurance industry and financial matters;

(2)  Three members from a list of five persons submitted by the speaker of the house of representatives; provided that at least one of these members shall have experience in the insurance industry and financial matters; and

(3)  Two members, one of whom shall be the chief executive officer or chief financial officer of an insurer licensed to do business in the State and shall serve as a nonvoting member.

The director of health or the director's designee and the insurance commissioner or the commissioner's designee shall serve as ex officio, nonvoting members.

Any vacancy shall be filled in the same manner provided for the original appointments.  The captive insurance board shall elect its own chair from among its members.

(c)  The selection, appointment, and confirmation of any appointed nominee shall be based on ensuring that captive insurance board members have diverse and beneficial perspectives and experiences and that they include, to the extent possible, representatives of the insurance and/or finance sectors.  Members of the captive insurance board shall serve without compensation but may be reimbursed for actual expenses, including travel expenses incurred in the performance of their duties.

(d)  Any appointed member of the captive insurance board may be removed for cause by the governor or for cause by vote of a two-thirds majority of the captive insurance board members then in office.  For purposes of this section, cause shall include without limitation:

(1)  Malfeasance in office;

(2)  Failure to attend regularly called meetings;

(3)  Sentencing for conviction of a felony, to the extent allowed by section 831-2; or

(4)  Any other cause that may render a member incapable or unfit to discharge the duties required under this chapter.

Filing nomination papers for elective office, appointment to elective office, or conviction of a felony consistent with section 831-3.1, shall automatically and immediately disqualify a board member from office.

(e)  No member of the captive insurance board shall be an employee or vendor of the corporation, or an immediate family member thereof.  For purposes of this subsection, "immediate family member" means a corporation board employee's or vendor's spouse, child, parent, grandparent, or any related individual who resides in the same household of the employee or vendor. [L 2007, c 278, §2]



§323F-5 - Disclosure of interests.

§323F-5  Disclosure of interests.  All corporation and regional system board members and employees of the corporation shall be subject to chapter 84. [L 1996, c 262, pt of §2; am L 2007, c 290, §21]



§323F-5.5 - Criminal history record checks.

[§323F-5.5]  Criminal history record checks.  (a)  The corporation may request a criminal history record check of persons who are employed or seeking employment, or are current or prospective contractors, providers, or volunteers in any of the corporation's health facilities, in accordance with section 846–2.7.

(b)  For the purpose of this section, the criminal history record check shall be performed by the Hawaii criminal justice data center.  The Hawaii criminal justice data center may assess providers and contractors a reasonable fee for criminal history record checks performed.  Providers and contractors shall be responsible for payment to the Hawaii criminal justice data center of the fee for the criminal history record checks.

(c)  Any person who is a current or prospective member of the corporation board or regional system board; employed or who seeks employment with the corporation; or is a current or prospective contractor, provider, or volunteer in any of the corporation's health facilities may be required to provide to the corporation:

(1)  Personal identifying information including name, social security number, and date of birth;

(2)  Written consent for the corporation to obtain criminal history record check information for verification; and

(3)  Written consent to be fingerprinted for the purpose of a criminal history record check.

Information obtained pursuant to subsection (a) and this subsection shall be used by the corporation exclusively for the purposes of this section.

(d)  Any inquiry into or consideration of the criminal history record of an employee or prospective employee of the corporation shall be limited to that which is allowed under section 378-2.5 or required under federal law.

(e)  A current or prospective contractor, provider, or volunteer or a current or prospective member of the corporation board or regional system board who has been convicted of a criminal offense for which incarceration is a sentencing option, may be terminated, released, or not used.  This action shall be based on the corporation's analysis of whether the nature and circumstances of the crime may pose a risk to the health, safety, or well-being of patients, residents, and organizations in its health facilities.

(f)  For the purposes of this section:

"Contractor" means any individual who enters into a contract or agreement to provide services to the patients or residents in any of the corporation's health facilities.

"Criminal history record check" means an examination of an individual's criminal history records by means including fingerprint analysis and name inquiry into state and national criminal history record files.

"Provider" means any individual who currently provides or intends to enter into a contract or agreement to provide services to the patients or residents in any of the corporation's health facilities, or is a student in any program at any of the corporation's health facilities. [L 2009, c 182, §6]



§323F-6 - Records.

§323F-6  Records.  The corporation and each regional system board shall be subject to the requirements of chapter 92F, except that the following categories of government records shall not be required to be disclosed:

(1)  Applications for credentials or staff privileges at any of the corporation's medical facilities, records from peer review proceedings, and medical records; and

(2)  Marketing strategies, strategic plans, evaluations, assessments, negotiations, or rates and charges, the disclosure of which would raise the cost of procurement or give a manifestly unfair advantage to any competitor or to any person or entity seeking to do business or proposing to enter into an agreement with a regional system board, the corporation, or any of its facilities.

Any person denied access to any such government records shall have available the remedies specified in sections 92F-15 and 92F-15.5.  Government records protected from disclosure by this section shall be subject to the interagency disclosure provisions of section 92F-19.  Section 624-25.5 shall apply to this part notwithstanding anything to the contrary contained in this section. [L 1996, c 262, pt of §2; am L 2007, c 290, §22]



§323F-7 - Duties and powers of the corporation and regional system boards.

§323F-7  Duties and powers of the corporation and regional system boards.  (a)  Notwithstanding any other law to the contrary and unless otherwise specified, only those duties and powers related to corporation-wide matters, including but not limited to corporation-wide budgeting, personnel policies, procurement policies, fiscal policies, accounting policies, policies related to affiliations, joint ventures and contracts, regulatory compliance, risk management, continuing medical education programs, strategic planning, and capital planning, including the issuance of revenue bonds in any amount, shall be carried out by the corporation board in collaboration with the regional system boards.  Duties and powers related to the operation of facilities within each regional system, including but not limited to regional system and facility budgeting, employment and removal of regional system and facility personnel, purchasing, regional system strategic and capital planning, organization, quality assurance, improvement and reporting, credentialing of medical staff, and the issuance of revenue bonds in any amount with corporation board approval, shall be carried out by the regional system boards, either directly or by delegation to regional and facility administration.  Unless otherwise prohibited, the duties and powers granted to the corporation board may be delegated to the regional system boards.

(b)  Duties and powers exercised by the regional system boards under this chapter or delegated to the regional system boards by the corporation board shall be consistent with corporation-wide policies.  Wherever appropriate, corporation-wide policies shall take into account differences among regional systems and among types of facilities, particularly acute care, critical access, and long-term care facilities within the system.

New corporation-wide policies, and major changes to existing policies other than those changes mandated by legal or regulatory requirements, shall be developed by the corporation board after consultation with a policies committee.  The policies committee shall be made up of representatives of the corporation board and each regional system board or designees of each board.  The corporation board shall have two representatives on this committee.  The corporation board shall review and consider approval of the policies within thirty days of transmittal by the policies committee or at the next board meeting; provided that, if the policies committee fails to take action within thirty days of receiving the proposed policy, the corporation board may consider and adopt or reject or revise the policy.  The regional system boards and corporation board, as needed, may submit a request to the committee to alter corporation-wide policies along with detailed justification for the request.  The regional system boards and the corporation board shall collaboratively establish a procedure to further implement this section.

(c)  Notwithstanding any other law to the contrary, the corporation and any of the regional system boards shall exercise the following duties and powers:

(1)  Developing corporation-wide policies, procedures, and rules necessary or appropriate to plan, operate, manage, and control the system of public health facilities and services without regard to chapter 91; provided that each regional system board shall be responsible for its own policies, procedures, and rules necessary or appropriate to plan, operate, manage, and control the public health facilities within its own regional system consistent with corporation policies;

(2)  Evaluating the need for additional health facilities and services; provided that each regional system board shall be responsible for the evaluation within its own regional system;

(3)  Entering into and performing any contracts, leases, cooperative agreements, partnerships, or other transactions whatsoever that may be necessary or appropriate in the performance of its purposes and responsibilities, and on terms the corporation, or regional system boards, may deem appropriate, with either:

(A)  Any agency or instrumentality of the United States, or with any state, territory, or possession, or with any subdivision thereof; or

(B)  Any person, firm, association, partnership, or corporation, whether operated on a for-profit or not-for-profit basis;

provided that the transaction furthers the public interest; and provided further that if any dispute arises between any contract, lease, cooperative agreement, partnership, or other transaction entered into by the corporation and a regional system board with regard to matters solely within that regional system, after July 1, 2007, the contract, lease, cooperative agreement, partnership, or other transaction entered into by the regional system board shall prevail; and provided further that such agreements are consistent with corporation policies;

(4)  Conducting activities and entering into business relationships as the corporation board, or any regional system board, deems necessary or appropriate, including but not limited to:

(A)  Creating nonprofit corporations, including but not limited to charitable fund-raising foundations, to be controlled wholly by the corporation, any regional system board, or jointly with others;

(B)  Establishing, subscribing to, and owning stock in business corporations individually or jointly with others; and

(C)  Entering into partnerships and other joint venture arrangements, or participating in alliances, purchasing consortia, health insurance pools, or other cooperative arrangements, with any public or private entity; provided that any corporation, venture, or relationship entered into under this section furthers the public interest; provided further that this paragraph shall not be construed to authorize the corporation or a regional system board to abrogate any responsibility or obligation under paragraph (15);

provided that each regional system board shall be responsible for conducting the activities under this paragraph in its own regional system consistent with policies established by the corporation board;

(5)  Participating in and developing prepaid health care service and insurance programs and other alternative health care delivery programs, including programs involving the acceptance of capitated payments or premiums that include the assumption of financial and actuarial risk; provided that each regional system board shall be responsible for conducting the activities under this paragraph in its own regional system consistent with policies established by the corporation board;

(6)  Executing, in accordance with all applicable bylaws, rules, and laws, all instruments necessary or appropriate in the exercise of any powers of the corporation or regional system boards;

(7)  Preparing and executing all corporation-wide budgets, policies, and procedures or any regional system budgets, policies, and procedures; provided that the regional system boards shall submit their regional and facility budgets to the corporation to be consolidated into a corporation-wide budget for purposes of corporation-wide planning and appropriation requests.  Regional system and facility budgets shall be received by the corporation and shall be included in the corporation-wide budget upon submittal to the corporation;

(8)  Setting rates and charges for all services provided by the corporation without regard to chapter 91; provided that the duty and power of the corporation board shall be limited to approving the rates and charges developed by the regional system boards for the regional system's facilities and services.  Rates and charges may vary among regional systems and facilities and may be consolidated with the rates of other regional systems into one charge master.  Third-party payer contracts may be negotiated at the corporation-wide level with input from the regional systems, taking into consideration the rates set by the regional system boards.  For purposes of securing revenue bonds, the corporation or regional system board may covenant to set, and if necessary increase, rates and charges as needed to pay debt service and related obligations plus a coverage factor;

(9)  Developing a corporation-wide hospital system that is subject to chapters 76 and 89; provided that employment of regional system and facility personnel shall be the responsibility of the regional system boards pursuant to corporation-wide policies and procedures, applicable laws, rules, regulations, and collective bargaining agreements;

(10)  Developing the corporation's corporation-wide capital and strategic plans or any regional system board's capital and strategic plans; provided that each regional system board shall be responsible for development of capital and strategic plans in its own regional system that shall be consistent with, and incorporated into, the overall corporation-wide plans; and provided further that the corporation and each regional system board shall be entitled to undertake the acquisition, construction, and improvement of property, facilities, and equipment to carry out these capital and strategic plans;

(11)  Suing and being sued; provided that only the corporation may sue or be sued; and provided further that the corporation and regional system boards shall enjoy the same sovereign immunity available to the State;

(12)  Making and altering corporation board and regional system board bylaws for its organization and management without regard to chapter 91 and consistent with this chapter; provided that each regional system board shall be responsible for the final approval of its regional system board bylaws;

(13)  Adopting rules without regard to chapter 91 governing the exercise of the corporation's or regional system boards' powers and the fulfillment of its purpose under this chapter;

(14)  Entering into any contract or agreement whatsoever, not inconsistent with this chapter or the laws of this State, and authorizing the corporation, regional system boards, and chief executive officers to enter into all contracts, execute all instruments, and do all things necessary or appropriate in the exercise of the powers granted in this chapter, including securing the payment of bonds; provided that the corporation board shall delegate to a regional system board its authority to enter into and execute contracts or agreements relating to matters exclusively affecting that regional system; provided further that a regional system board shall exercise this power consistent with corporation-wide policies; and provided further that contracts or agreements executed by a regional system board shall encumber only the regional subaccounts of that regional system board;

(15)  Issuing revenue bonds up to $100,000,000 subject to the approval of the governor or the director of finance; provided that:

(A)  All revenue bonds shall be issued pursuant to part III, chapter 39;

(B)  The corporation and any regional system board shall have the power to issue revenue bonds in any amount without regard to any limitation in chapter 39; and

(C)  The corporation shall have the power to incur debt, including the issuance of revenue bonds in any amount, and the regional system boards shall have the power to issue revenue bonds in any amount upon approval by the corporation board;

(16)  Reimbursing the state general fund for debt service on general obligation bonds or reimbursable general obligation bonds issued by the State for the purposes of the corporation or any regional system board;

(17)  Pledging or assigning all or any part of the receipts, revenues, and other financial assets of the corporation or the regional system boards for purposes of meeting or securing bond or health systems liabilities; provided that each regional system board shall be responsible for conducting the activities under this paragraph in its own regional system.  Any pledge or assignment by the corporation or any regional system board to secure revenue bonds or health system liabilities shall be valid and binding in accordance with its terms against the pledgor, creditors, and all others asserting rights thereto from the time the pledge or assignment is made, without the need of physical delivery, recordation, filing, or further act.  The corporation shall not take or omit to take any act that would interfere with, impair, or adversely affect any pledge or assignment by a regional system board pursuant to this chapter.  In connection with issuing revenue bonds or related obligations, consistent with corporation policies and procedures, any regional system board may make such other covenants, binding on the regional system board and the corporation, that the regional system board determines to be necessary or appropriate to establish and maintain security for the revenue bonds or related obligations;

(18)  Owning, purchasing, leasing, exchanging, or otherwise acquiring property, whether real, personal, or mixed, tangible or intangible, and of any interest therein, in the name of the corporation, which property is not owned or controlled by the State but is owned or controlled by the corporation; provided that:

(A)  Regional system boards shall have custodial control over facilities and physical assets in their respective regional systems.  A regional system board may own, purchase, lease, exchange, or otherwise acquire property, whether real, personal, or mixed, tangible or intangible, and of any interest therein, other than property owned or controlled by the corporation, in the name of the regional system board; provided further that a regional system board shall be subject to section 323F-3.5; and

(B)  Each regional system board shall be responsible for conducting the activities under this paragraph in its own regional system;

(19)  Maintaining, improving, pledging, mortgaging, selling, or otherwise holding or disposing of property, whether real, personal, or mixed, tangible or intangible, and of any interest therein, at any time and manner, in furtherance of the purposes and mission of the corporation or any regional system board; provided that the corporation or any regional system board legally holds or controls the property in its own name; provided further that other than to secure revenue bonds and related obligations and agents, and to transition into a new entity, the corporation or any regional system board shall not sell, assign, lease, hypothecate, mortgage, pledge, give, or dispose of all or substantially all of its property; and provided further that each regional system board shall be responsible for conducting the activities under this paragraph in its own regional system, and control over such property shall be delegated to each regional system board; provided further that this paragraph shall not be construed to authorize the sale, pledge, or mortgage of real property under the control of the corporation or a regional system board;

(20)  Purchasing insurance and creating captive insurers in any arrangement deemed in the best interest of the corporation, including but not limited to funding and payment of deductibles and purchase of reinsurance; provided that only the corporation shall have the power to create captive insurers to benefit public health facilities and operations in all regional systems; and provided further that a regional system board may purchase insurance for its regional system in collaboration with the other regional systems and the corporation until captive coverage is provided by the corporation;

(21)  Acquiring by condemnation, pursuant to chapter 101, any real property required by the corporation to carry out the powers granted by this chapter;

(22)  Depositing any moneys of the corporation or any regional system board in any banking institution within or without the State, and appointing, for the purpose of making deposits, one or more persons to act as custodians of the moneys of the corporation or any regional system board; provided that regional system boards may deposit moneys in banking institutions pursuant to corporation-wide guidelines established by the corporation board;

(23)  Contracting for and accepting any gifts, grants, and loans of funds, property, or any other aid in any form from the federal government, the State, any state agency, or any other source, or any combination thereof, and complying, subject to this chapter, with the terms and conditions thereof; provided that the regional system boards shall be responsible for contracting for and accepting any gifts, grants, loans, property, or other aid if intended to benefit the public health facilities and operations exclusively in their respective regional systems; and provided further that all contracting for or acceptance of gifts, grants, loans, property, or other aid shall be consistent with corporation-wide policies established by the corporation board;

(24)  Providing health and medical services for the public directly or by agreement or lease with any person, firm, or private or public corporation, partnership, or association through or in the health facilities of the corporation or regional system boards or otherwise; provided that the regional system boards shall be responsible for conducting the activities under this paragraph in their respective regional systems;

(25)  Approving medical staff bylaws, rules, and medical staff appointments and reappointments for all public health facilities of the corporation or any regional system board, including but not limited to determining the conditions under which a health professional may be extended the privilege of practicing within a health facility, as determined by the respective regional system board and consistent with corporation-wide policies, and adopting and implementing reasonable rules, without regard to chapter 91, for the credentialing and peer review of all persons and health professionals within the facility; provided that regional system boards shall be the governing body responsible for all medical staff organization, peer review, and credentialing activities to the extent allowed by law;

(26) (A)  Investing any funds not required for immediate disbursement in property or in securities that meet the standard for investments established in chapter 88 as provided by the corporation board or any regional system board; provided that proceeds of bonds and moneys pledged to secure bonds may be invested in obligations permitted by any document that authorizes the issuance or securing of bonds; and provided further that the investment assists the corporation or any regional system board in carrying out its public purposes; selling from time to time securities thus purchased and held, and depositing any securities in any bank or financial institution within or without the State.  Any funds deposited in a banking institution or in any depository authorized in this section shall be secured in a manner and subject to terms and conditions as the corporation board or a regional system board may determine, with or without payment of any interest on the deposit, including without limitation time deposits evidenced by certificates of deposit.  Any bank or financial institution incorporated under the laws of this State may act as depository of any funds of the corporation or a regional system board and may issue indemnity bonds or may pledge securities as may be required by the corporation or regional system board; provided that regional system boards may exercise the powers under this subsection with respect to financial assets of the regional system consistent with corporation-wide policies; and

(B)  Notwithstanding subparagraph (A), contracting with the holders of any of its notes or bonds as to the custody, collection, securing, investment, and payment of any moneys of the corporation or regional system board and of any moneys held in trust or otherwise for the payment of notes or bonds and carrying out the contract.  Moneys held in trust or otherwise for the payment of notes or bonds or in any way to secure notes or bonds, and deposits of such moneys, may be secured in the same manner as moneys of the corporation or regional system board, and all banks and trust companies are authorized to give security for the deposits;

(27)  Entering into any agreement with the State, including but not limited to contracts for the provision of goods, services, and facilities in support of the corporation's programs or the regional system boards' programs, and contracting for the provision of services to or on behalf of the State; provided that the regional system boards shall be responsible for entering into agreements to provide goods, services, and facilities in support of programs in their respective regional systems consistent with corporation-wide policies;

(28)  Having a seal and altering the same at pleasure;

(29)  Waiving, by means that the corporation or regional system board deems appropriate, the exemption from federal income taxation of interest on the corporation's or regional system boards' bonds, notes, or other obligations provided by the Internal Revenue Code of 1986, as amended, or any other federal statute providing a similar exemption;

(30)  Developing internal policies and procedures for the procurement of goods and services, consistent with the goals of public accountability and public procurement practices, and subject to management and financial legislative audits; provided that the regional system boards shall be responsible for developing internal policies and procedures for each of their regional systems consistent with the corporation's policies and procedures; and further provided that:

(A)  The regional system boards and the corporation board shall enjoy the exemption under section 103-53(e);

(B)  The regional system boards shall enjoy the exemption under chapter 103D; and

(C)  The corporation shall be subject to chapter 103D;

(31)  Authorizing and establishing positions; provided that regional system boards shall be responsible for hiring and firing regional and facility personnel consistent with corporation policies, except a regional chief executive officer shall only be hired or dismissed upon the approval of the regional system board as further set forth in section 323F-8.5;

(32)  Having and exercising all rights and powers necessary or incidental to or implied from the specific powers granted in this chapter, which specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent of this chapter; provided that the regional system boards shall be responsible for having and exercising all powers and rights with respect to matters in their regional systems consistent with the law; and

(33)  Each regional system, through its regional system board, shall:

(A)  Develop policies and procedures necessary or appropriate to plan, operate, manage, and control the day-to-day operations of facilities within the regional system that are consistent with corporation-wide policies;

(B)  Exercise custodial control over and use of all assets of the corporation that are located in the regional system pursuant to this chapter; and

(C)  Expend funds within its approved regional system budget and expend additional funds in excess of its approved regional system budget upon approval of the corporation board.

(d)  Each regional system board shall not be subject to chapters 36 to 38, 40, 41D, and 103D as well as part I of chapter 92 and shall enjoy the exemptions contained in sections 102-2 and 103-53(e), except as otherwise provided in this chapter.  The corporation shall not be subject to chapters 36 to 38, 40, and 41D, as well as part I of chapter 92, and shall enjoy the exemptions contained in sections 102-2 and 103-53(e); provided that the exemption provided under this subsection to chapter 37D shall only apply to financing agreements of $5,000,000 or less; provided further that the aggregate value of financing agreements per fiscal year shall not exceed $25,000,000.

(e)  The duties and powers granted to the corporation or any regional system board may not be used to enter into contractual or business relationships that have the practical effect of allowing or are intended to allow private-sector counterparts to replace existing employee positions or responsibilities within the corporation or in any regional system or its facilities; provided the corporation or regional system boards shall be allowed to enter into such relationships to the extent and for the purposes that the division of community hospitals could have done under collective bargaining contracts that were in effect for the 1995-1996 fiscal year. [L 1996, c 262, pt of §2; am L 1998, c 229, §6; am L 2000, c 279, §6; am L 2002, c 148, §37; am L 2004, c 216, §37; am L 2007, c 290, §23; am L 2009, c 182, §12]



§323F-7.5 - Regional system boards; delegated authority.

[§323F-7.5]  Regional system boards; delegated authority.  If the Hawaii health systems corporation board is unable to act on important transactions in as timely a manner as the chairperson of the corporation board deems reasonable, the chairperson of the corporation board may further delegate authority to the regional system boards to take action on specific matters. [L 2007, c 290, pt of §2]



§323F-7.6 - Transition of Hawaii health systems regional system or health facility to a new entity.

[§323F-7.6]  Transition of Hawaii health systems regional system or health facility to a new entity.  (a)  Notwithstanding any other law to the contrary, including but not limited to section 27-1 and chapter 171, any of the regional systems or individual facilities of the Hawaii health systems corporation is hereby authorized to transition into a new legal entity in any form recognized under the laws of the State, including but not limited to:

(1)  A nonprofit corporation;

(2)  A for-profit corporation;

(3)  A municipal facility;

(4)  A public benefit corporation; or

(5)  Any two or more of the entities in paragraphs (1) through (4).

A transition shall occur through the sale, lease, or transfer of all or substantially all of the assets of the facility or regional system, except for real property which shall only be transferred by lease.  Any transition shall comply with chapter 323D.

(b)  A transition shall only occur upon approval of the appropriate regional system board in the case of a regional system or individual facility transition, or upon approval of the regional system boards and the corporation in the case of the transition of the entire corporation.  Any transition shall be subject to legal review by the attorney general who shall approve the transition if satisfied that the transition conforms to all applicable laws, subject to the review of the director of the department of budget and finance who shall approve the transition if it conforms to all applicable financing procedures, and subject to the governor's approval.  In addition the transition shall be subject to the following terms and conditions:

(1)  All proceeds from the sale, lease, or transfer of assets shall be used for health care services in the respective regional system or facility, except that real property shall only be transferred by lease;

(2)  Any and all liabilities of a regional system or facility transitioning into a new entity that were transferred to the Hawaii health systems corporation upon its creation by Act 262, Session Laws of Hawaii 1996, and all liabilities of the regional system or facility related to collective bargaining contracts negotiated by the State, shall become the responsibility of the State; and

(3)  During the period of transition:

(A)  The State shall continue to fund the provision of health care services provided for by the regional system or individual facility; and

(B)  All applicable provisions of this chapter shall continue to apply.

Upon the completion of the transition of all the facilities in a regional system to a new entity, the regional system board for that regional system shall terminate; provided that if not all of a regional system's facilities are transitioned to a new entity, the existing regional system board shall not terminate but shall continue to retain jurisdiction over those facilities remaining in the regional system. [L 2009, c 182, pt of §8]



§323F-8 - Chief executive officer; exempt positions.

§323F-8  Chief executive officer; exempt positions.  (a)  The corporation board may appoint, by majority vote of its entire membership, a chief executive officer of the corporation whose salary shall be set by the corporation board and who shall be exempt from chapter 76 and section 26-35(a)(4).  The chief executive officer may also appoint up to eighteen other personnel, exempt from chapters 76 and 89, to work directly for the chief executive officer and the corporate board.

(b)  The corporation board or its designee may discharge its exempt personnel with or without cause; provided that removal without cause shall not prejudice any contract rights of personnel.

The discharge of the chief executive officer shall require a majority vote of the entire membership of the corporation board.

(c)  The corporation's chief executive officer or the chief executive officer's designee may appoint, exempt from chapters 76 and 89, hospital administrators, assistant administrators, directors of nursing, medical directors, and staff physicians, to facilitate the management of facilities within the corporation; provided that directors of nursing appointed before July 1, 1998, may maintain their civil service status as provided in chapter 76 by so communicating in writing to the chief executive officer by October 31, 1998.  Hospital administrators and assistant administrators appointed before July 1, 1983, may maintain their permanent civil service status as provided in chapter 76.

(d)  Hiring, firing, compensation packages, and other personnel actions with respect to employees not covered by chapter 76 and 89 shall be governed by policies and guidelines established by the corporation, except as otherwise provided in this chapter.

(e)  Upon the establishment of a regional system board, the authority to appoint regional hospital administrators, assistant administrators, directors of nursing, medical directors, and staff physicians under subsection (c) shall be superseded by section 323F-8.5 for that regional system.  No incumbent personnel shall lose a position without specific action taken by the regional system board. [L 1996, c 262, pt of §2; am L 1998, c 229, §7; am L 2000, c 253, §150; am L 2002, c 148, §38; am L 2004, c 16, §6; am L 2007, c 290, §24; am L 2009, c 182, §13]



§323F-8.5 - Regional chief executive officer; exempt position.

§323F-8.5  Regional chief executive officer; exempt position.  (a)  Upon establishment, a regional system board may appoint a regional chief executive officer whose salary shall be set by the corresponding regional system board and may discharge a regional chief executive officer; provided that the position shall be exempt from chapter 76 and section 26-35(a)(4).  Each regional chief executive officer may also appoint, as necessary, other personnel, exempt from chapters 76 and 89, to work directly for the regional chief executive officer for the regional system and for the corresponding regional system board.

(b)  Any regional system board or its designee may discharge its exempt personnel with or without cause; provided that removal without cause shall not prejudice any contract rights of personnel.

(c)  Each regional chief executive officer or their designees may appoint, exempt from chapters 76 and 89, hospital administrators, assistant administrators, directors of nursing, medical directors, and staff physicians, to facilitate the management of facilities within the regional system.

(d)  Hiring, firing, compensation packages, and other personnel actions with respect to employees not covered by chapters 76 and 89 shall be governed by policies adopted by each regional system board.  These policies and guidelines shall be consistent with policies and guidelines adopted by the corporation board after consultation with the regional system boards. [L 2007, c 290, pt of §2; am L 2009, c 182, §14]



§323F-9 - Hiring of attorneys.

§323F-9  Hiring of attorneys.  The corporation and regional system boards may employ or retain any attorney, by contract or otherwise, for the purpose of representing the corporation or regional system boards in any litigation, rendering legal counsel, or drafting legal documents for the corporation or regional system boards. [L 1996, c 262, pt of §2; am L 2007, c 290, §25]



§323F-10 - Regional public health facility management advisory committees.

§323F-10  Regional public health facility management advisory committees.  (a)  On the transfer date, there shall be established within the corporation for each region, a public health facility management advisory committee to consist of nine members initially to be appointed by the chief executive officer of the corporation with the advice of the hospital administrators of the facilities in the affected regions.  The members shall serve for a term of four years; provided that upon the initial appointment of the members, two shall be appointed for a term of one year, two for a term of two years, two for a term of three years, and three for a term of four years.

Following the initial appointments by the chief executive officer of the corporation board, any vacancies on a regional committee shall be filled by a simple majority vote of the members of the executive committee from a list of qualified nominees submitted by the regional committee in which the vacancy occurred.  If a regional committee vacancy remains unfilled for more than thirty days, that vacancy may be filled by the chief executive officer of the corporation.

Each regional management advisory committee shall include medical and health care providers, consumers, and knowledgeable individuals in other appropriate areas such as business and law; provided that at least one member shall be a physician with active medical staff privileges at one of the region's public health facilities.  At least three members of the committee shall be consumers.

The management advisory committee for the East Hawaii region shall have three members who reside in the Ka‘u district, three members who reside in the Hamakua/North Hilo districts, and three members who reside in the South Hilo/Puna districts.  The management advisory committee for the West Hawaii region shall have not less than three members who reside in the North Kohala/South Kohala districts.

Each regional committee shall select its own chairperson and vice chairperson and shall adopt rules governing the terms for removal of its chairperson from the executive management advisory committee.  In the event of a regional committee voting to remove its chairperson who concurrently sits on the corporation board, that vote shall be unanimous.  In the event of a regional committee voting to remove its physician member from the corporation board, that vote shall also be unanimous.  Each regional committee may also adopt other rules as it may consider necessary for the conduct of its business.

The members of the regional committees shall serve without compensation, but shall be reimbursed for traveling expenses incurred in the performance of their duties.  The corporation shall provide for the necessary expenses of the committees; provided that no expenses may be incurred without prior authorization by the chief executive officer.

(b)  Each regional committee shall sit in an advisory capacity to the chief executive officer on matters concerning the formulation of regional operational and capital improvement budgets, and the planning, construction, improvement, maintenance, and operation of public health facilities within its respective jurisdiction and shall sit in an advisory capacity to the governor on matters concerning the nominees for positions on the corporation board.  Nothing in this section shall be construed as precluding or preventing the committees from coordinating their efforts and activities with the facility administrators within their counties.

(c)  Each regional committee may prepare a report for inclusion with the corporation's annual report and audit, which shall include but not be limited to comments and analyses on the corporation's regional operational and capital improvement budgets for its respective region.

(d)  Upon the establishment of a regional system board for a regional system pursuant to section 323F-3.5, this section shall no longer apply to that regional system. [L 1996, c 262, pt of §2; am L 1998, c 229, §8; am L 2007, c 290, §26]



§323F-10.5 - Executive public health facility management advisory committee; establishment.

§323F-10.5  Executive public health facility management advisory committee; establishment.  (a)  There is established within the corporation an executive public health facility management advisory committee to consist of the chairpersons of each of the five regional public health facility management advisory committees.  The executive committee shall, through its chairperson, represent the interests of all regional committees on the corporation board.

(b)  The executive committee shall select its own chairperson to serve on the corporation board and shall adopt rules governing the terms of office and removal from the corporation board.  The executive committee shall also adopt rules governing the terms of office for each of the five regional committee chairpersons.  The executive committee may also adopt other rules as it may consider necessary for the conduct of its business.

(c)  The members of the executive committee shall serve without compensation, but shall be reimbursed for reasonable expenses incurred in the performance of their duties.

(d)  Upon the establishment of a regional system board for a regional system pursuant to section 323F-3.5, this section shall no longer apply to that regional system. [L 1998, c 229, pt of §1; am L 2007, c 290, §27]



§323F-10.6 - Peer review and credentialing.

§323F-10.6  Peer review and credentialing.  Peer review activities shall be subject to chapters 663 and 671D and all other provisions and restrictions of medical peer review committees established by state law. [L 1998, c 229, pt of §1; am L 2007, c 290, §28]



§323F-11 - Executive branch; noninterference.

§323F-11  Executive branch; noninterference.  Notwithstanding any other law to the contrary, the governor and executive branch agencies shall limit their responsibilities to that of review and oversight when the corporation or regional system board receives general funds from the State to subsidize the operating budgets of deficit facilities.  The governor and executive branch agencies shall not interfere with the systemic change, capacity building, advocacy, budget, personnel, system plan development, or plan implementation activities of the corporation or any regional system board.  The governor and executive branch agencies shall not interfere with the ability of the corporation or regional system board to function as a multiple facility public hospital system delivering health care services to the residents of the State. [L 1996, c 262, pt of §2; am L 2007, c 290, §29]



§323F-21 - Fiscal provisions.

PART II.  BUDGET AND FINANCE

§323F-21  Fiscal provisions.  (a)  There is created in the state treasury a special fund to be known as the health systems special fund, into which shall be deposited all fees, proceeds, reimbursements, and the like owed to or received by the corporation, any regional system board, and its facilities, except as herein provided.  There shall be established within the special fund regional subaccounts for each regional system board upon its establishment.  The special fund and the regional subaccounts shall be used solely to fulfill the purposes outlined in this chapter.

The corporation and each regional system board may establish and maintain, within the health systems special fund or any regional subaccount, any other accounts that may be necessary and appropriate to carry out its purposes and responsibilities.

The corporation and any regional system board may deposit moneys into trustee accounts for the purposes of securing or issuing bonds.

The corporation and regional system boards may provide reasonable reserves for any of the following purposes:

(1)  Insurance deductibles;

(2)  The improvement, replacement, or expansion of their facilities or services;

(3)  The securing of the corporation's or regional system boards' bonds, notes, or other instruments of indebtedness; or

(4)  Any other purpose the corporation or the regional system boards deem necessary or appropriate in the performance of their purposes and responsibilities.

(b)  The corporation board and regional system boards shall collaboratively develop budgetary guidelines and annual operating and capital budgets for each facility, taking into account anticipated surpluses from or subsidies to the facilities pursuant to the annual guidelines described in this section, accumulated corporation and regional reserves and accounts, subsidies, if any, that are determined to be needed from the general fund, and other sources of corporation-wide and regional income as may be identified.  Two-year budgets will be approved for regional system boards, in alignment with State of Hawaii biennium budgeting.  The corporate board shall not alter the two-year budget of a regional system except:

(1)  Where state general funding is reduced;

(2)  An emergency exists; or

(3)  There is a renegotiated budget approved by a regional system board.

The corporation and regional system boards shall collaboratively develop budgetary guidelines and negotiate with each facility reasonable corporation administrative costs, including funds determined by the corporation or any regional system board to be needed from or provided to each facility to:

(1)  Repay corporation or regional system board debts;

(2)  Provide subsidies to any facility determined to be unable to fund from within that facility's programs and services deemed essential to community needs; and

(3)  Maintain appropriate reserves.

(c)  The corporation and regional system boards shall collaboratively develop annual corporation operating and capital budgets, taking into account anticipated surpluses from or subsidies to the facilities pursuant to the annual guidelines described in this section, accumulated corporation and regional system board reserves and accounts, subsidies, if any, that are determined to be needed from the general fund, and other sources of corporation-wide and regional system board income as may be identified.

(d)  Beginning with the first of the legislative biennium budget years following the establishment of a regional system board, and for each biennium period thereafter, the corporation shall call together all the regional systems through representatives selected by each regional system board, and the chairs of the facility management advisory committees, if any, to determine which services and functions should be provided by the corporation for the next biennium budget period, consistent with this chapter.  As part of the biennium budgeting process, the corporation board and the representatives of each regional system, working through the corporation board regional representatives, shall agree upon an allocation methodology for funding the agreed upon and statutorily created corporate services and functions.

(e)  The corporation may share in any facility's surplus and may offset any facility's deficits as provided herein.  Any regional system board shall share in the surplus of any facility within the regional system and shall offset any facility deficits within its regional system.  Operating surpluses of the regional system board shall be reinvested in the operations of that regional system in any prudent manner; provided that upon request, and subject to authorization by the regional system board, the regional system board may share its surplus or resources with a facility outside of the regional system to benefit the corporation-wide system of health care.  Obligations undertaken by a facility shall be paid only from funds of that facility, unless the corporation board, the regional system board managing the facility, or an authorized agent explicitly agrees to guarantee the obligation.  Loans and other transfers may be made between regional systems upon approval of the affected regional system boards to assist in the cash flow and operations of the public health facilities.

(f)  In accordance with each annual facility budget, and subject to policies established by the corporation board and by each regional system board, each facility of the corporation and regional system board, respectively, shall:

(1)  Bill and collect for its services;

(2)  Maintain bank accounts; and

(3)  Pay for needed personnel, supplies, equipment, and other operational and capital expenditures.

(g)  The corporation and each regional system board, subject to policies established by the corporation and each regional system board, respectively, may elect to manage its own capital improvement project and funds, either directly or indirectly by contract; provided that annual reports of the project moneys are provided to the governor and legislature.

(h)  The corporation board and regional system boards may hold public informational meetings on their budgets.  Representatives of any county government, state government, or any other person having an interest in the budget, shall have the right to be heard at the meetings. [L 1996, c 262, pt of §2; am L 2007, c 290, §30]



§323F-22 - Annual audit and report; disclosure of revenue projections; internal performance audit.

§323F-22  Annual audit and report; disclosure of revenue projections; internal performance audit.  (a)  The corporation shall engage a certified public accountant to conduct an annual audit of its financial affairs, books, and records in accordance with generally accepted accounting principles.  The corporation, in consultation with a regional system board, may permit or require a regional system board to retain an audit firm to conduct an independent audit of the regional system.  Each regional system board shall submit the results of the annual audit to the corporation board within one hundred twenty days after the close of the regional system board's fiscal year.  The corporation shall submit to the governor and the legislature, within one hundred fifty days after the close of the corporation's fiscal year, a report that shall include the audited financial report for that fiscal year for the corporation and each regional system board.

(b)  In addition to the submittal of the audit required under subsection (a), the corporation, in cooperation with the regional system boards, shall submit a report to the legislature at least twenty days prior to the convening of each regular session that shall include but not be limited to:

(1)  The projected revenues for each health care facility;

(2)  A list of all proposed capital improvement projects planned for implementation during the following fiscal year; and

(3)  All reports submitted by regional public health facility management advisory committees pursuant to section 323F-10(c).

(c)  The regional system boards shall prepare a report for inclusion with the corporation's annual report and audit.

(d)  There shall be an annual internal audit of the management and operations of the corporation and regions.  The corporation, in cooperation with the regional system boards, shall submit a report to the legislature at least twenty days prior to the convening of each regular session on the results of the annual internal audit of the management and operations of the corporation and regions. [L 1996, c 262, pt of §2; am L 2007, c 290, §31; am L 2009, c 182, §15]



§323F-23 - Exemption from taxation.

§323F-23  Exemption from taxation.  The corporation and each regional system board shall be exempt from paying any:

(1)  Assessments levied by any county; and

(2)  State taxes of any kind. [L 1996, c 262, pt of §2; am L 2007, c 290, §32]



§323F-24 - Budget oversight.

§323F-24  Budget oversight.  The corporation's and each regional system board's operating and capital improvement budgets shall not be subject to review or approval by the governor or any state agency, except where state general funds or capital improvement moneys are requested.  If general funds or capital improvement moneys are requested, then the corporation or any regional system board shall include, with its request, the proposed budget for which the funds or moneys are to be included.  The corporation and regional system boards, once operational, shall collaboratively submit their budgets annually to the legislature for review and approval at least twenty days prior to the convening of the regular legislative session, beginning with the budgets for the 2010-2011 biennium fiscal years. [L 1996, c 262, pt of §2; am L 2007, c 290, §33]



§323F-25 - Regional system board; community hospitals; community health centers; collaboration.

[§323F-25]  Regional system board; community hospitals; community health centers; collaboration.  Each regional system board and each community hospital under the jurisdiction of the corporation shall collaborate with community health centers within their respective geographic jurisdictions to maximize funding from the state and federal governments to:

(1)  Maximize reimbursement for health care services provided;

(2)  Acquire funds for capital investment;

(3)  Provide expanded hours of service; and

(4)  Ensure the provision of the appropriate level of care to the community served by each community health center. [L 2009, c 182, pt of §8]



§323F-31 - Maintenance of services.

PART III.  OTHER PROVISIONS

§323F-31  Maintenance of services.  (a)  No planned substantial reduction or elimination of direct patient care services at any facility shall be undertaken unless all of the following requirements are met:

(1)  An initial determination is made by the regional chief executive officer as to critical and emergency services which shall not be subject to reduction or elimination pursuant to this section;

(2)  The plan of the facility to substantially reduce or eliminate any direct patient care services at the health facility shall first be presented to the regional system board for its approval;

(3)  Subsequent to the requisite regional system board approval, the regional chief executive officer shall present the plan to the community in which the facility is located, at a community informational meeting, in order to obtain community input on the plan; and

(4)  Provided that if the regional system board approves the plan, the plan as approved by the regional system board shall be submitted to the corporation board for ratification.

(b)  After the community informational meeting, but at least twenty days prior to the implementation of the plan approved by the regional system board, the regional system board shall give notice of implementation of the plan to the governor, senate president, and the speaker of the house of representatives.

(c)  The decision of the regional system board shall be the final decision with respect to the plan.  Implementation of the plan shall commence and continue, provided that no legislation is enacted that:

(1)  Requires the reinstatement and continuation of the direct patient care services that are subject to reduction or elimination under the plan; and

(2)  Includes an appropriation of additional moneys sufficient to adequately fund the mandated reinstatement and continuation of the subject direct patient care services. [L 1996, c 262, pt of §2; am L 2007, c 290, §34; am L 2009, c 182, §2]



§323F-32 - Acquisition of Kahuku hospital.

[§323F-32]  Acquisition of Kahuku hospital.  (a)  Kahuku hospital on Oahu may be assimilated into the Hawaii health systems corporation in a manner and to an extent that may be negotiated between the corporation and Kahuku hospital.  After assimilation, the physical assets and the ground lease of Kahuku hospital shall become the property of the corporation, and Kahuku hospital shall be operated by the corporation.

(b)  None of the liabilities of Kahuku hospital shall become liabilities of the corporation.

(c)  The corporation, at its discretion, may retain any or all medical and nonmedical employees of Kahuku hospital.

(d)  The corporation, without regard to section 323F-31, may adjust the levels of services provided by Kahuku hospital.

(e)  Kahuku hospital shall be exempt from chapter 102 and section 103-53, and its board of directors, if any, shall be exempt from part I of chapter 92.

(f)  The purchase of goods and services by or on behalf of Kahuku hospital shall be exempt from chapters 103D and 103F.

(g)  Employees of Kahuku hospital shall be exempt from chapters 76, 87A, 88, and 89, and shall not be considered as employees of the State. [L 2007, c 113, §2]






CHAPTER 324 - MEDICAL RESEARCH; MORBIDITY AND MORTALITY INFORMATION

§324-1 - Sources of information protected.

PART I.  MATERNAL AND PERINATAL STUDIES

§324-1  Sources of information protected.  Any person, hospital, sanitorium, nursing or rest home, or other similar medical facility may provide information, interviews, reports, statements, memoranda, or other data or material relating to the condition and treatment of any person to the maternal and perinatal mortality study committee of the Hawaii Medical Association, any in-hospital staff committee, or the department of health, to be used in the course of any study for the purpose of reducing morbidity or mortality.

No liability of any kind or character for damages or other relief shall arise or be enforced against any person or organization by reason of having provided the information or material, or by reason of having released or published the findings, conclusions, and summaries of the research or study committees to advance medical research and medical education. [L 1963, c 109, §1; Supp, §48B-1; HRS §324-1; am L 1990, c 326, §13(1)]



§324-2 - Identification of persons studied; restriction.

§324-2  Identification of persons studied; restriction.  The maternal and perinatal mortality study committee of the Hawaii Medical Association, the department of health, or any in-hospital staff committee shall use or publish this material only for the purpose of advancing medical research, medical education, or education of the public in the interest of reducing morbidity or mortality.  In all events, the identity, or any group of facts which tends to lead to the identity, of any person whose condition or treatment has been studied shall be confidential and shall not be revealed under any circumstances. [L 1963, c 109, §2; Supp, §48B-2; HRS §324-2; am L 1990, c 326, §13(2)]



§324-3 - Legal proceedings; information excluded from.

§324-3  Legal proceedings; information excluded from.  Any findings, conclusions, or summaries resulting from medical studies within the scope of this part shall not be used or made available in any legal proceeding.  Any information set forth in section 324-1 provided to any research or study committee shall not be used or made available in any legal proceeding unless it is unobtainable from the original source.  In such event, the judicial officer shall in camera inspect the committee's findings, conclusions, or summaries and make available factual information contained therein. [L 1963, c 109, §3; Supp, §48B-3; HRS §324-3]



§324-4 - Penalty.

§324-4  Penalty.  Any person violating this part shall be guilty of a misdemeanor and fined not more than $500. [L 1963, c 109, §4; Supp, §48B-4; HRS §324-4]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§324-11 - Sources of information protected.

PART II.  MENTAL HEALTH AND MENTAL RETARDATION STUDIES

§324-11  Sources of information protected.  Any person, public or private medical facility, or social or educational agency, may provide information, interviews, reports, statements, memoranda, or other data or relevant material relating to individuals to the department of health to be used in the course of any study for the purpose of reducing morbidity or mortality resulting from mental illness or mental retardation.

No liability of any kind or character for damages or other relief shall arise or be enforced against any person or organization by reason of having provided the information or material, or by reason of having released or published the findings, conclusions, and summaries of the research or study committees to advance medical research and medical education. [L 1964, c 13, §2; Supp, §48B-11; HRS §324-11]



§324-12 - Identification of persons studied; restriction.

§324-12  Identification of persons studied; restriction.  The material shall be used or published only for the purpose of advancing medical research, medical education, or education of the public in the interest of reducing morbidity or mortality.  The identity, or any group of facts which tends to lead to the identity, of any person whose condition or treatment has been studied shall be confidential and shall not be revealed in any reports or any other matter prepared, released, or published by the research or study committees under any circumstances. [L 1964, c 13, §3; Supp, §48B-12; HRS §324-12]



§324-13 - Legal proceedings; information excluded from.

§324-13  Legal proceedings; information excluded from.  Any findings, conclusions, or summaries resulting from medical studies within the scope of this part shall not be used or made available in any legal proceeding.  Any information provided to any research or study committee shall not be used or made available in any legal proceeding unless it is unobtainable from the original source.  In such event, the judicial officer shall in chambers inspect the committee's findings, conclusions, or summaries and make available factual information contained therein. [L 1964, c 13, §4; Supp, §48B-13; HRS §324-13]



§324-14 - Penalty.

§324-14  Penalty.  Any person violating this part shall be guilty of a misdemeanor and fined not more than $500. [L 1964, c 13, §5; Supp, §48B-14; HRS §324-14]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§324-21 - Sources of information protected.

PART III.  CANCER STUDIES

§324-21  Sources of information protected.  (a)  Any person, public or private medical facility, or social or educational agency, may provide information, interviews, reports, statements, memoranda, biological specimens, or other data or relevant material relating to individuals with cancer or pre-cancerous conditions to the Hawaii Tumor Registry.  This information may be used in the course of any cancer research study approved by the cancer commission of the Hawaii Medical Association and the appropriate federally authorized human subjects protection board.

(b)  Hospitals, skilled nursing homes, intermediate care homes, free-standing radiation oncology facilities, and other treatment or pathology facilities shall submit a report of any person admitted with or diagnosed as having cancer to the Hawaii Tumor Registry or participating hospital registry according to a format approved by the cancer commission of the Hawaii Medical Association.  Physicians who diagnose or treat a patient for cancer shall also submit a report to the Hawaii Tumor Registry or participating hospital registry unless the patient has previously been admitted or treated at a hospital, skilled nursing home, intermediate care home, or free-standing radiation oncology facility for that particular cancer.  The Hawaii Tumor Registry staff or their representative or hospital-based registry staff may assist the hospitals, institutions, treatment or pathology facilities, and physician offices in the preparation of the reports.

(c)  No liability of any kind or character for damages or other relief shall arise or be enforced against any person or organization by reason of having provided the information or material, or by reason of having released or published the findings, conclusions, and summaries of the researchers to advance medical research and medical education. [L 1973, c 25, pt of §1; am L 1976, c 30, §1; am L 2000, c 17, §2; am L 2008, c 117, §3]



§324-22 - Identity of persons studied and material, restrictions.

§324-22  Identity of persons studied and material, restrictions.  (a)  The material collected under this part shall be used or published only for the purpose of advancing medical research, medical education, or education of the public in the interest of reducing morbidity or mortality; provided that the Hawaii Tumor Registry may reveal all relevant information to a patient's attending physician.

(b)  The identity or any group of facts that tends to lead to the identity of any person whose condition or treatment has been studied shall be confidential and shall not be revealed in any report or any other matter prepared, released, or published.  Researchers, however, may use the names of persons when requesting additional information for research studies after being approved by the cancer commission of the Hawaii Medical Association and the appropriate federally authorized human subjects protection board.

(c)  The use of additional information obtained by researchers shall also be governed by subsection (a) and, in addition, where the patient is still living and the information is to be obtained directly from the patient, the researcher shall first obtain the approval of the patient or the patient's immediate family, including a reciprocal beneficiary, in that order of priority. [L 1973, c 25, pt of §1; gen ch 1985; am L 1997, c 383, §41; am L 2008, c 117, §4]



§324-23 - Legal proceedings; information excluded from.

§324-23  Legal proceedings; information excluded from.  Except as otherwise provided, findings, conclusions, or summaries resulting from medical studies within the scope of this part shall not be used or made available in any legal proceeding.  Any information provided to any researcher or study committee shall not be used or made available in any legal proceeding unless it is unobtainable from the original source. In such event, the judicial officer shall in chambers inspect the findings, conclusions, or summaries and make available factual information contained therein. [L 1973, c 25, pt of §1]



§324-24 - Penalty.

§324-24  Penalty.  Any person violating this part shall be guilty of a violation. [L 1973, c 25, pt of §1; am L 1975, c 24, §9]



§324-31 - Identity of persons studied and material, restrictions.

PART IV. HEALTH SURVEILLANCE

§324-31  Identity of persons studied and material, restrictions.  The identity, or any group of facts or any system of records which may lead to the identity, of any person whose condition or treatment has been studied shall be confidential and shall not be revealed in any report, release, or publication.  The department of health may, however, use the names of persons when requesting additional information; provided that approval shall first be obtained from the individual, the individual's parents or guardian in the case of a minor, or the next of kin in the case of a deceased person; and provided that the identity or facts identifying the person shall not be released outside of the department of health. [L 1977, c 117, pt of §1]

Revision Note

Subsection designation deleted.



§324-32 - Release of information.

§324-32  Release of information.  (a)  Consistent with section 324-31 and Public Law 93-380, the department of health may, if not otherwise prohibited by law release statistical records or information relating to the health surveillance program.  The materials collected under this part shall only be used for the analysis of health, demographic, socio-economic, environmental and related factors for the evaluation of health problems, health programs, delivery and utilization of medical care, analysis and interpretation of public health trends, forecasting long and short range public health needs and for the determination of programs to meet such needs.

(b)  The department of health may collect additional information requested by other public or private agencies and may release statistical information from the health surveillance program for research, educational or program purposes to the public or private agencies or individuals. [L 1977, c 117, pt of §1]



§324-33 - Legal proceedings; information excluded from.

§324-33  Legal proceedings; information excluded from.  Findings, conclusions, or summaries pertaining to any individual resulting from studies within the scope of this part shall not be used against the individual or made available in any legal proceeding without the individual's consent. [L 1977, c 117, pt of §1]



§324-34 - Penalty.

§324-34  Penalty.  Any person violating this part shall be guilty of a misdemeanor. [L 1977, c 117, pt of §1]



§324-41 - Definitions.

[PART V.]  BIRTH DEFECTS STUDIES

[§324-41]  Definitions.  As used in this part, unless the context requires otherwise:

"Adverse reproductive outcome" means a birth defect, stillbirth, infant death up to one year of age, or spontaneous or medical termination of pregnancy for a birth defect.

"Birth defect" means an abnormality of structure, function, or body metabolism present at birth that adversely affects a child’s health and development, results in a physical or mental disability, or is fatal.

"Institutional review board" means an institutional review board established in accordance with 7 Code of Federal Regulations 1c.107, 10 Code of Federal Regulations 745.107, 14 Code of Federal Regulations 1230.107, 15 Code of Federal Regulations 27.107, 16 Code of Federal Regulations 1028.107, 21 Code of Federal Regulations 56.107, 22 Code of Federal Regulations 225.107, 24 Code of Federal Regulations 60.107, 28 Code of Federal Regulations 46.107, 32 Code of Federal Regulations 219.107, 34 Code of Federal Regulations 97.107, 38 Code of Federal Regulations 16.107, 40 Code of Federal Regulations 26.107, 45 Code of Federal Regulations 46.107, 45 Code of Federal Regulations 690.107, or 49 Code of Federal Regulations 11.107.

"Registry" means a collection of data organized so that the information can be processed and made available for research.

"Research" means a systematic investigation designed to develop or contribute to generalizable knowledge.

"Researcher" means a person who is conducting research which has been approved or declared exempt by an institutional review board. [L 2002, c 252, pt of §2]



§324-42 - Information collection.

[§324-42]  Information collection.  (a)  Health care facilities and health care providers shall make available to the [birth defects program] information contained in health care records that pertain to birth defects or other adverse reproductive outcomes.

(b)  Any person or public or private health care facility may provide information or other data or relevant material relating to individuals with birth defects or adverse reproductive outcomes to the [birth defects program] for inclusion in the birth defects registry.

(c)  This part shall not apply if the parent, guardian, or other person having custody or control of the child objects on the grounds that the collection of the information conflicts with their religious beliefs.  The written objection shall be made a part of the child's medical record.

(d)  No liability of any kind or character for damages or other relief shall arise or be enforced against any person or organization by reason of having provided information or material to the [birth defects program]. [L 2002, c 252, pt of §2]

Cross References

Birth defects program, see §321-422.



§324-43 - Use of collected information.

[§324-43]  Use of collected information.  (a)  The information collected under this part shall be used by the department of health or researchers only for the purpose of advancing medical and public health research, medical education, or education of the public in the interest of reducing morbidity or mortality, and only as approved by an institutional review board.

(b)  The identity of, or any information which alone or in combination with other reasonably available information that may be used to identify, any person whose condition or treatment has been studied under this part shall be confidential.

(c)  If the [birth defects program] or researchers intend to collect additional information directly from a patient or patient's relative for research studies approved by an institutional review board, the researcher shall first obtain approval for the request from the patient's attending physician.  The use of the additional information obtained by researchers shall be governed by subsection (a). [L 2002, c 252, pt of §2]



§324-44 - Penalty.

[§324-44]  Penalty.  Any person violating this part shall be guilty of a misdemeanor and fined not more than $500. [L 2002, c 252, pt of §2]






CHAPTER 325 - INFECTIOUS AND COMMUNICABLE DISEASES

§325-1 - Diseases or conditions declared communicable or dangerous to public health.

PART I.  GENERAL PROVISIONS

§325-1  Diseases or conditions declared communicable or dangerous to public health.  The director of health by rules adopted pursuant to chapter 91, may declare diseases or conditions to be communicable or dangerous to the public health. [L 1911, c 125, §3; RL 1925, §934; RL 1935, §1093; RL 1945, §2304; am L 1949, c 53, §29; RL 1955, §49-1; HRS §325-1; am L 1969, c 152, §1; am L 1981, c 185, §1; am L 1983, c 124, §16; am L 1987, c 265, §1]



§325-1.5 - Purpose.

[§325-1.5]  Purpose.  The purpose of this chapter is to address prevention, control, and treatment of, and advancement of knowledge about, communicable diseases in the State. [L 1989, c 67, §1]



§325-2 - Physicians, laboratory directors, and health care professionals to report.

§325-2  Physicians, laboratory directors, and health care professionals to report.  Every physician or health care professional having a client affected by or suspected of being affected by a disease or condition declared to be communicable or dangerous to the public health by the director of health shall report the incidence or suspected incidence of such disease or condition to the department of health in writing or in the manner specified by the department of health.  Every laboratory director having laboratory data regarding an individual affected by or suspected of being affected by a disease or condition declared to be communicable or dangerous to the public health shall report such diseases or conditions to the department of health in writing or in a manner specified by the health department.  Every physician, laboratory director, or health care professional who refuses or neglects to give such notice, or make such report, may be fined in an amount not to exceed $1,000 per violation, to be assessed by the director of health.  The director of health is authorized to impose the penalty pursuant to this section. [PC 1869, c 59, §24; am L 1911, c 125, §1; am L 1919, c 22, §1; RL 1925, §932, pt of §1022; RL 1935, §1090; am L 1943, c 43, §5(b); RL 1945, §2301; am L 1949, c 53, §29; RL 1955, §49-2; am L Sp 1959 2d, c 1, §19; HRS §325-2; gen ch 1985; am L 1987, c 265, §2; am L 1988, c 158, §1]



§325-3 - Others to report.

§325-3  Others to report.  The director of health shall have the authority to determine which other persons shall report to the department of health communicable diseases or conditions dangerous to the public health.  The director of health may assess an administrative fine not to exceed $1,000 per violation against persons who refuse or neglect to report immediately such diseases or conditions to the department of health.  Persons assessed an administrative fine under this section shall not be subject to other sanctions provided by this chapter. [PC 1869, c 59, §25; am L 1911, c 125, §2; RL 1925, §933; RL 1935, §1091; RL 1945, §2302; RL 1955, §49-3; am L Sp 1959 2d, c 1, §19; HRS §325-3; am L 1987, c 265, §3]



§325-4 - Identity of patients safeguarded.

§325-4  Identity of patients safeguarded.  Reports to the department of health provided for by this chapter shall not be made public so as to disclose the identity of the persons to whom they relate except as necessary to safeguard the public health against those who disobey the rules relating to these diseases or to secure conformity to the laws of the State.

Reports to the department of health of persons who had or have diseases or conditions transmittable by blood or blood products may be disclosed by the department to any blood bank to enable it to reject as donors those individuals, any law to the contrary notwithstanding.  In addition, the department may disclose to any blood bank information on persons suspected by physical symptoms, clinical examination, or laboratory evidence of having diseases or conditions transmittable by blood or blood products, any law to the contrary notwithstanding. [L 1927, c 117, §1; RL 1935, §1092; RL 1945, §2303; RL 1955, §49-4; am L Sp 1959 2d, c 1, §19; HRS §325-4; am L 1973, c 6, §1; am L 1987, c 264, §1]



§325-5 - Antitoxins, antiserums, vaccines, biologics, and drugs.

§325-5  Antitoxins, antiserums, vaccines, biologics, and drugs.  The department of health shall purchase from time to time out of moneys which may be available to it therefor, and keep on hand and available for administration under this section in the several counties to persons unable to pay for them, antitoxins, antiserums, vaccines, and other biologics and drugs of types and in a supply sufficient for the public health, welfare, and safety.

The antitoxins, antiserums, vaccines, biologics, and drugs shall by any physician of the department or of any such county be administered free of charge to any person who is in need of them and is unable to pay for them or shall be furnished free of charge to the attending physician of the person for use in the treatment of the person; provided that the person so benefited, or the person's estate, or personal representatives, if subsequently able to do so, may be required by the department to pay for any such antitoxin, antiserum, vaccine, biologic, or drug furnished free of charge to or for the person under this chapter. [L 1931, c 197, §1; RL 1945, §2305; am L 1945, c 191, §1; RL 1955, §49-5; am L Sp 1959 2d, c 1, §19; HRS §325-5; gen ch 1985]



§325-6 - Epidemic control.

§325-6  Epidemic control.  Such appropriations as may be necessary for the purpose of controlling, suppressing, or preventing the spread of any communicable or preventable disease in the State or in any county thereof shall be allocated by the legislature out of the proceeds of the state general fund.  The department shall include in its budgetary request for each upcoming fiscal period, the amounts necessary to effectuate the purposes of this section.

Whenever the department of health certifies that any communicable or preventable disease is present to such an extent that the usual facilities and personnel of the department are not adequate to properly control, suppress, or prevent the spread of the disease, expenditures may be made by the department, with the approval of the governor, for use, in whatever manner the department may deem necessary, in controlling, suppressing, or preventing the spread of any such disease. [L 1941, c 121, §§1, 2; am L 1943, c 43, §2; RL 1945, §2306; RL 1955, §49-6; am L 1957, c 152, §1; am L Sp 1959 2d, c 1, §19; HRS §325-6; am L 1993, c 280, §35]



§325-7 - REPEALED.

§325-7  REPEALED.  L 1996, c 211, §7.



§325-8 - Infected persons and quarantine.

§325-8  Infected persons and quarantine.  (a)  As used in this section:

"Communicable disease" means any disease declared to be "communicable" by the director of health.

"Dangerous disease" means a disease as defined in section 325-20.

"Quarantine" means the compulsory physical separation, including the restriction of movement or confinement of individuals or groups believed to have been exposed to or known to have been infected with a contagious disease, from individuals who are believed not to have been exposed or infected, by order of the department or a court of competent jurisdiction.

(b)  In implementing a quarantine, the dignity of the individual quarantined shall be respected at all times and to the greatest extent possible, consistent with the objective of preventing or limiting the transmission of the disease to others.  The needs of individuals quarantined shall be addressed in as systematic and competent a fashion as is reasonable under the circumstances.  To the greatest extent possible, the premises in which individuals are quarantined shall be maintained in a safe and hygienic manner, designed to minimize the likelihood of further transmission of infection or other harm to individuals subject to quarantine.  Adequate food, clothing, medication, and other necessities, access to counsel, means of communication with those in and outside these settings, and competent medical care shall be provided to the person quarantined.

To the greatest extent possible, cultural and religious beliefs shall be considered in addressing the needs of quarantined individuals.  The department may establish and maintain places of quarantine and quarantine any individual by the least restrictive means necessary to protect the public health.

The department shall take all reasonable means to prevent the transmission of infection between or among quarantined individuals.  The quarantine of any individual shall be terminated when the director determines that the quarantine of that individual is no longer necessary to protect the public health.

(c)  An individual subject to quarantine shall obey the department's rules and orders, shall not go beyond the quarantined premises, and shall not put the individual's self in contact with any individual not subject to quarantine other than a physician, health care provider, or individual authorized to enter a quarantined premises by the department.  Violation of any of the provisions of this subsection is a misdemeanor.

(d)  No individual, other than an individual authorized by the department, shall enter a quarantined premises.  Any individual entering a quarantined premises without permission of the department shall be guilty of a misdemeanor.  If, by reason of an unauthorized entry into a quarantined premises, the individual poses a danger to public health, the individual may be subject to the quarantine pursuant to this section.

(e)  Before quarantining an individual, the department shall obtain a written, ex parte order from a court of this State authorizing such action.  A petition for an ex parte order shall be filed with the circuit court of the circuit in which the individual resides, is suspected of residing, or is quarantined under subsection (f).  Proceedings on or related to a petition for an ex parte order shall be a civil action.  The court shall grant an ex parte order upon finding that probable cause exists to believe a quarantine is warranted pursuant to this section.  A copy of the ex parte order shall be given to the individual quarantined, along with notification that the individual has a right to a hearing under this section.

(f)  Notwithstanding subsection (e), the department may quarantine an individual without first obtaining a written, ex parte order from the court if any delay in the quarantine of the individual would pose an immediate threat to the public health.  Following such a quarantine, the department shall promptly obtain a written, ex parte order from the court authorizing the quarantine.

(g)  An individual quarantined pursuant to subsection (e) or (f) shall have the right to a court hearing to contest the ex parte order.  If the individual, the individual's guardian ad litem, or the individual's counsel requests a hearing, the hearing shall be held within fourteen days of filing of the request.  The request shall be in writing and shall be filed with the circuit court in the circuit in which the individual is quarantined.  A request for a hearing shall not alter or stay the quarantine of the individual.  The department shall be notified of the request for a hearing at least ten days before the hearing.  At the hearing, the department shall show that the quarantine is warranted pursuant to this section.  If, after hearing all relevant evidence, the court finds that the criteria for quarantine under subsection (i) have been met by clear and convincing evidence, the court shall authorize the continued quarantine of the individual.

(h)  On or after thirty days following the issuance of an ex parte order or a hearing as provided for in this section, an individual quarantined pursuant to this section may request in writing a court hearing to contest the continued quarantine.  The hearing shall be held within fourteen days of the filing of the request.  The request shall be in writing and shall be filed with the circuit court for the circuit in which the individual is quarantined.  A request for a hearing shall not alter or stay the order of quarantine.  The department shall be notified of the request for a hearing at least ten days before the hearing.  At the hearing, the department shall show that continuation of the quarantine is warranted pursuant to this section.  If, after hearing all relevant evidence, the court finds that the criteria for the quarantine under subsection (i) have been met by clear and convincing evidence, the court shall authorize the continued quarantine of the individual.

(i)  A court may order an individual to be quarantined if the court finds that:

(1)  The individual is reasonably believed to have been exposed to or known to have been infected with a communicable or dangerous disease; and

(2)  A quarantine is the least restrictive means by which the public's health, safety, and welfare can be protected, due to the transmittable nature of the communicable or dangerous disease and the lack of preventive measures, or due to the failure by the individual quarantined to accept or practice less restrictive measures to prevent disease transmission.

(j)  An individual quarantined pursuant to this section may request a hearing in the courts of this State regarding the individual's treatment and the terms and conditions of the quarantine.  Upon receiving a request, the court shall fix a date for a hearing.  The hearing shall take place within fourteen days of the filing of the request with the court.  The request for a hearing shall not alter or stay the order of quarantine.  The department shall be notified of the request for a hearing at least ten days before the hearing.  If, upon a hearing, the court finds that the quarantine of the individual is not in compliance with subsection (b), the court may fashion remedies reasonable under the circumstances and consistent with this chapter.

(k)  Judicial decisions shall be based upon clear and convincing evidence, and a written record of the disposition of the case shall be made and retained.  If the personal appearance before the court of a quarantined individual is determined by the director to pose a threat to individuals at the proceeding and the quarantined individual does not waive the right to attend the proceeding, the court shall appoint a guardian ad litem as provided in article V of chapter 560, to represent the quarantined individual throughout the proceeding or shall hold the hearing via any means that allow all parties to participate as fully and safely as is reasonable under the circumstances.

(l)  Upon written request, the court shall appoint counsel at state expense to represent individuals or groups of individuals who are or who are about to be quarantined pursuant to this section and who are not otherwise represented by counsel.  Adequate means of communication between those individuals or groups and their counsel and guardians ad litem shall be provided.

(m)  In any proceeding brought pursuant to this section, in consideration of the protection of the public's health, the severity of the emergency, and the availability of necessary witnesses and evidence, the court may order the consolidation of claims by individuals involved or to be affected by a quarantine where:

(1)  The number of individuals involved or to be affected by a quarantine is so large as to render individual participation impractical;

(2)  There are questions of law or fact common to the individual claims or rights to be determined;

(3)  The group claims or rights to be determined are typical of the affected individuals' claims or rights; and

(4)  The entire group will be adequately represented in the consolidation.

(n)  Each individual quarantined shall be responsible for the costs of food, lodging, and medical care, except for those costs covered and paid by the individual's health plan. [PC 1869, c 59, §26; am L 1911, c 125, §4; RL 1925, §935; RL 1935, §1095; am L 1941, c 262, §1; RL 1945, §2307; RL 1955, §49-8; am L Sp 1959 2d, c 1, §19; HRS §325-8; gen ch 1985; am L 2002, c 169, §5]

Revision Note

"County council" substituted for "board of supervisors" and "city council" to conform to the county charters.



§325-9 - Quarantine without removal; duty of police officers to assist in removals and enforcement of quarantine.

§325-9  Quarantine without removal; duty of police officers to assist in removals and enforcement of quarantine.  If the department of health or its agent determines that the removal of the person infected or suspected of being infected would directly and seriously aggravate the disease so as to endanger the person's life, the department, or its agent may make provision for the person, as directed in section 325-8, in the house in which the person may be; and, in such case, the department or its agent may cause the persons in the neighborhood to be removed, and may take such other measures as it judges necessary for the public health and safety.  The department or its agent, in effecting any removal or quarantine under this section or section 325-8, may require any sheriff, deputy sheriff, chief of police, or police officer to aid and assist it, and such force as is reasonably necessary to effect any such removal or quarantine may be used.

Every sheriff, deputy sheriff, chief of police, or police officer who is so required to aid and assist the department or its agent shall immediately aid and assist it. [PC 1869, c 59, §27; RL 1935, §1096; am L 1941, c 262, §2; RL 1945, §2308; RL 1955, §49-9; am L Sp 1959 2d, c 1, §19; HRS §325-9; gen ch 1985; am L 1989, c 211, §10; am L 1990, c 281, §11; am L 2005, c 29, §1; am L 2006, c 38, §8]



§325-10 - REPEALED.

§325-10  REPEALED.  L 1996, c 211, §8.



§325-11 - REPEALED.

§325-11  REPEALED.  L 1988, c 140, §1.



§325-12 - Common drinking cup prohibited.

§325-12  Common drinking cup prohibited.  The use of a common drinking cup is prohibited in all public places within the State. [L 1911, c 118, §4; RL 1925, §941; RL 1935, §1101; RL 1945, §2319; RL 1955, §49-12; HRS §325-12]



§325-13 - Regulations.

§325-13  Regulations.  For the purpose of carrying out this chapter, the director of health, with the approval of the governor, may make such regulations as the director deems necessary which, when adopted in accordance with section 321-10, shall have the force of law. [L 1911, c 118, §17; RL 1925, §954; RL 1935, §1114; RL 1945, §2341; RL 1955, §49-13; am L 1965, c 96, §35; HRS §325-13; gen ch 1985]

Cross References

Rulemaking, see chapter 91.



§325-14 - Penalty.

§325-14  Penalty.  Any person violating this chapter, or any rule or regulation of the department of health relating thereto, shall be deemed guilty of a misdemeanor.  Except as herein otherwise provided the punishment therefor shall be the same as provided by section 321-18. [L 1911, c 118, §16; RL 1925, §953; RL 1935, §1113; am L 1943, c 43, §5(b)(2); RL 1945, §2342; RL 1955, §49-14; HRS §325-14]



§325-15 - Infectious and communicable diseases, examination and treatment.

[§325-15]  Infectious and communicable diseases, examination and treatment.  United States citizens or nationals, upon returning to this State after five or more years residence in any territory or possession of the United States, or any foreign country, with a high occurrence of infectious and communicable diseases, shall submit a medical examination report that shall include a tuberculin skin test or a chest x-ray examination, and in the case of a positive skin test a chest x-ray report shall be submitted, to the department of health within sixty days of return to this State.  The department of health shall cooperate with public and private authorities, where feasible, in implementing this section. [L 1978, c 130, §1]



§325-16 - Informed consent for testing or disclosure.

§325-16  Informed consent for testing or disclosure.  (a)  A health care provider may subject a person's body fluids or tissue to a test for the presence of human immunodeficiency virus infection after:

(1)  Orally explaining to the person that certain personalized test results are maintained by the department of health, according to strict confidentiality protocols established by law;

(2)  Orally advising the person that free and anonymous human immunodeficiency virus testing is available through the department of health and certain community agencies;

(3)  Providing the person reasonable opportunity to decline the test; and

(4)  Receiving the person's express oral consent to the test.

A health care provider may, for the purpose of obtaining consent to the test and in lieu of the oral-consent procedure specified in this subsection, use a written form that, at a minimum, provides equivalent information to that prescribed by paragraphs [(1) and (2)]; provided that the health care provider shall allow the person reasonable opportunity to decline consent by declining to sign the form.

(b)  No blood bank, plasma center, or any other public or private agency, institution or individual (except a health care provider acting pursuant to subsections (a) or (c)), may subject a person's body fluids or tissue to a test for the presence of human immunodeficiency virus infection unless the subject of the test:

(1)  Provides informed written consent pursuant to the standards in section 671-3 to the testing; and

(2)  Is afforded the opportunity to receive human immunodeficiency virus pre-test counseling by the party ordering or requesting that the test be performed;

provided that the person tested shall be provided with the test results by the blood bank, plasma center, agency, institution, or individual subjecting the person to the test.  The opportunity to receive counseling shall be afforded both prior to obtaining a sample for human immunodeficiency virus testing, and upon disclosure of the test results, regardless of the serostatus of the individual tested, except that testing conducted pursuant to subsection (c)(1) and (2) shall be exempted from the counseling requirements of this subsection.

(c)  Consent to testing is not required for any of the following:

(1)  A health care provider or organ donor center that procures, processes, distributes, or uses human body parts donated for scientific purposes, without obtaining consent, may test for the presence of human immunodeficiency virus to assure medical acceptability of the gift for the purpose intended;

(2)  The department of health, laboratories and research facilities, health care providers, blood banks, plasma centers, and educational institutions may subject any body fluids or tissue to be used in research to a test for human immunodeficiency virus infection if the test is performed in a manner by which the identity of the test subject is not known and may not be retrieved by the researcher;

(3)  Anonymous testing carried out at human immunodeficiency virus test sites established by the department of health; provided that informed oral consent is obtained;

(4)  Testing of body fluids or tissue ordered by a third party, so long as that third party, including an insurance company, employer, or school, obtains the informed written consent of the person to be tested authorizing the release of the test results to the third party, and transmits a signed copy of the written informed consent to the health care provider prior to any release of the requested test results to the third party.  The health care provider shall provide all positive and indeterminate human immunodeficiency virus test results and offer post-test counseling to those individuals with positive and indeterminate human immunodeficiency virus test results;

(5)  Informed consent is not required where the patient is unable to give consent and it is determined by the patient's treating physician that the patient's human immunodeficiency virus status is necessary to make a diagnosis or determine an appropriate course of treatment for the patient.  The patient shall be informed in a timely manner that a test for the presence of human immunodeficiency virus has been performed pursuant to this paragraph, and the health care provider shall provide all positive and indeterminate human immunodeficiency virus test results and offer appropriate post-test counseling to those individuals with positive and indeterminate human immunodeficiency virus test results;

(6)  A treating physician may order a human immunodeficiency virus test without the patient's informed consent if the physician has determined that the patient is incapable of giving consent prior to the rendering of treatment and when there is reason to believe that the safety of a health care worker may be affected due to exposure to the blood or bodily fluids of a patient suspected of possible human immunodeficiency virus infection.  The availability and quality of health care services shall not be compromised based on the findings and testing performed pursuant to this paragraph.  The costs of any testing performed shall be borne by the health care provider and may not be claimed against the patient or the patient's health care insurer.  The patient and the health care worker shall be informed in a timely manner that a test for the presence of human immunodeficiency virus has been performed pursuant to the provisions of this paragraph.  The health care provider shall provide all positive and indeterminate human immunodeficiency virus test results and offer appropriate post-test counseling to the individual being tested and afford the health care worker the opportunity to obtain the test results and appropriate post-test counseling;

(7)  A person who has been charged, or a juvenile who has been charged, pursuant to section 707‑730, 707‑731, 707‑732(1)(a), 707‑733.6, or 707‑741 shall be tested to determine the person's human immunodeficiency virus status upon court order issued pursuant to section 325‑16.5.  The test shall be performed according to the protocols set forth in section 325‑17; and

(8)  A person who has been convicted, or a juvenile who has been adjudicated, pursuant to section 707‑730, 707‑731, 707-732(1)(a), 707‑733.6, or 707‑741 shall be tested to determine the person's human immunodeficiency virus status upon court order issued pursuant to section 325‑16.5.  The test shall be performed according to the protocols set forth in section 325‑17.

(d)  The confidentiality of all records held pursuant to this section is governed by section 325-101.

(e)  Any person or institution who wilfully violates any provision of this section shall be fined not less than $1,000 nor more than $10,000 for each violation plus reasonable court costs and attorney's fees as determined by the court, which penalty and costs shall be paid to the person whose records were released.  This subsection shall not be construed as limiting the right of any person or persons to recover actual damages.

(f) The department of health shall make available to health care providers current information on accessing anonymous human immunodeficiency virus testing for the purpose of providing that information to patients.

(g)  The department may adopt rules, pursuant to chapter 91, to establish procedures and standards to implement this section.

(h)  As used in this section, "health care provider" means a physician or surgeon licensed under chapter 453, a podiatrist licensed under chapter 463E, a health care facility as defined in section 323D-2, and their employees.  "Health care provider" shall not mean any nursing institution or nursing service conducted by and for those who rely upon treatment by spiritual means through prayer alone, or employees of such an institution or service. [L 1987, c 308, §1; am L 1988, c 192, §1; am L 1989, c 376, §1 and c 377, §3; am L 1998, c 238, §3; am L 2002, c 238, §2; am L 2006, c 60, §2; am L 2009, c 116, §2]

Law Journals and Reviews

Reconsidering Hawai‘i's HIV Statute:  The Need to Protect an Individual's Basic Liberties.  28 UH L. Rev. 169.

Case Notes

Sentencing court had no authority to order defendant to undergo a human immunodeficiency virus test without defendant's informed consent, and defendant could not reasonably have expected that State would request such testing as a condition of probation.  79 H. 317 (App.), 901 P.2d 1296.



§325-16.5 - Counseling and testing of sexual assault victims; testing of sex offenders upon request of victim.

§325-16.5  Counseling and testing of sexual assault victims; testing of sex offenders upon request of victim.  (a)  Any sexual assault victim, or the parent or guardian of a minor or incapacitated victim, shall be informed as soon as practicable after the assault, of the availability of human immunodeficiency virus testing for the victim, the availability of counseling for the victim, and the right of the victim to request that the person charged with an offense listed in section 325-16(c)(7), involving the victim, be tested for human immunodeficiency virus.  The victim, or the parent or guardian of a minor or incapacitated victim, and the charged person shall be provided human immunodeficiency virus counseling prior to being tested, and follow-up counseling at the time the results are presented to the victim or the parent or guardian of a minor or incapacitated victim and the charged person.

Any sexual assault victim, or the parent or guardian of a minor or incapacitated victim, shall be informed as soon as practicable after a conviction, of the availability of human immunodeficiency virus testing for the victim, the availability of counseling for the victim, and the right of the victim to demand that the person convicted of an offense listed in section 325-16(c)(8), involving the victim, be tested for human immunodeficiency virus.  The victim, or the parent or guardian of a minor or incapacitated victim, and the convicted person shall be provided human immunodeficiency virus counseling prior to being tested, and follow-up counseling at the time the results are presented to the victim or the parent or guardian of a minor or incapacitated victim and the convicted person.

(b)  The court shall order a charged person to be tested for the etiological agent for the human immunodeficiency virus (HIV) if the victim has requested that the person be tested for HIV.  The following procedures shall be used when ordering the test:

(1)  The victim or the parent or guardian of a minor or incapacitated victim shall be informed, as soon as practicable, of the right to request that the charged person be tested for HIV, the availability of department of health funded HIV testing for the victim, and the availability of HIV counseling for the victim.  If the victim or parent or guardian of a minor or incapacitated victim requests the HIV status of a charged person, the victim, parent, or guardian shall designate a physician or a certified HIV counselor to receive the test result, provide counseling, and notify the victim, parent, or guardian of the test result;

(2)  If the victim or parent or guardian of a minor or incapacitated victim requests, in writing, that the charged person be tested for HIV, the court shall order the person to submit to an HIV test subject to a showing of probable cause.  Notwithstanding any law to the contrary, for purposes of determining probable cause for this order, a court may consider all relevant facts indicating whether HIV transmission is demonstrated by the preponderance of the evidence.  The proceedings to determine whether or not such an order is issued shall be in camera.

Whenever practicable, blood samples taken for HIV testing under this section shall be taken in conjunction with samples taken for DNA testing under section 706-603; provided that the HIV test results shall not be disclosed to any person other than the physician or HIV counselor designated to receive the results by the victim or the parent or the guardian of a minor or incapacitated victim.

The HIV test results shall remain otherwise confidential and the court may fashion orders to effectuate the prohibition against dissemination of the information.  The adult probation division shall not disclose the HIV test results obtained under this section through any report.  The court shall not take into account the HIV test results obtained under this section for any purpose, including determination of pretrial release of defendants, trial and sentencing.  The Hawaii paroling authority shall not take into account the HIV test results obtained under this section for any purpose, including determination of minimum terms of incarceration and granting or denying of parole.

(c)  The court shall order a convicted person to be tested for the etiological agent for HIV.  The procedures used when ordering the test shall be as follows:

(1)  The victim or the parent or guardian of a minor or incapacitated victim shall be informed, as soon as practicable, of the court order mandating the convicted person be tested for HIV, the availability of department of health funded HIV testing for the victim, and the availability of HIV counseling for the victim.  The victim, parent, or guardian shall designate a physician or a certified HIV counselor to receive the test results of the convicted person, provide counseling, and notify the victim, parent, or guardian of the test results; and

(2)  The proceedings to issue such an order shall be in camera.

Whenever practicable, blood samples taken for HIV testing under this section shall be taken in conjunction with samples taken for DNA testing under section 706-603; provided that the HIV test results shall not be disclosed to any person other than the physician or HIV counselor designated to receive the results by the victim or the parent or the guardian of a minor or incapacitated victim.

The HIV test results shall remain otherwise confidential and the court may fashion orders to effectuate the prohibition against dissemination of the information.  The adult probation division shall not disclose the HIV test results obtained under this section through any report.  The court shall not take into account the HIV test results obtained under this section for any purpose, including determination of pretrial release of defendants, trial and sentencing.  The Hawaii paroling authority shall not take into account the HIV test results obtained under this section for any purpose, including determination of minimum terms of incarceration and granting or denying of parole.

(d)  The results of the charged or convicted person's HIV test shall be forwarded by the laboratory to the designated physician or HIV counselor, and shall be released by the physician, in consultation with the department of health or the HIV counselor, to the charged or convicted person and the victim or the parent or guardian of a minor or incapacitated victim.   Prior to such release, the victim or the parent or guardian shall be required to sign a notice of HIV status disclosure advising them of the confidentiality provisions regarding HIV test results and the penalties for unlawful disclosure pursuant to section 325-101.

(e)  No person authorized under this paragraph to withdraw blood or assist in the performance of the HIV test, or any medical facility where the blood is drawn or tested that has been ordered by the court to withdraw or test blood, shall be liable in any civil or criminal action if the test is performed in a reasonable manner according to generally accepted medical practices.

(f)  As used in this section, unless the context requires otherwise:

"Charged person" means a person who has been charged with an offense under section 707-730, 707-731, 707-732(1)(a), 707-733.6, or 707‑741, including a juvenile charged of such an offense.  A person is charged when a formal complaint, information, or indictment has been accepted by the court.

"Convicted person" means a person who has been convicted of an offense under section 707-730, 707-731, 707-732(1)(a), 707-733.6, or 707‑741, including a juvenile adjudicated of such an offense.  A person is convicted when a verdict or adjudication has been rendered by a judge or jury, or a plea of guilty or nolo contendere has been accepted by the court.

"HIV counseling" means HIV counseling which conforms to the guidelines of the department of health or the Centers for Disease Control and Prevention, and includes referral for appropriate health care and support services.

"HIV counselor" means any person who has been trained and certified in HIV counseling by the department of health or the Centers for Disease Control and Prevention and who is not a victim counselor employed by or a volunteer with any law enforcement agency. [L 1998, c 238, §2; am L 2002, c 238, §3; am L 2006, c 60, §3; am L 2009, c 116, §3]

Law Journals and Reviews

Reconsidering Hawai‘i's HIV Statute:  The Need to Protect an Individual's Basic Liberties.  28 UH L. Rev. 169.



§325-17 - Quality assurance standards for HIV antibody testing.

§325-17  Quality assurance standards for HIV antibody testing.  (a)  All laboratories performing screening and diagnostic tests for the presence of the antibody to HIV (human immunodeficiency virus) shall follow the recommended protocols as set forth below.  Any test used for other than experimental purposes shall be approved by the Food and Drug Administration (FDA) of the United States for the use to which it is put.  Any initially reactive FDA-approved screening test must be confirmed by a second test of the same type.  Any specimen yielding reactive results to both FDA-approved screening tests must have a supplemental test performed such as a Western Blot, an IFA (immunofluorescence assay), or an antigen detection assay; provided that these standards may be superseded by rules adopted by the department pursuant to chapter 91.

(b)  Any laboratory performing tests for the presence of HIV may be required by the department of health to refer a sample from any specimen yielding a reactive result to the department for the purpose of supplemental testing of some or all samples for quality assurance purposes.  The department may specify the information which shall accompany the specimen for epidemiological purposes; provided that the information shall not include any personal identifiers.

(c)  The penalty for any violation of this section shall be as specified in section 325-14. [L 1988, c 165, §2; am L 1997, c 217, §4]



§325-18 - Advisory committees for health care workers infected with blood-borne infections.

[§325-18]  Advisory committees for health care workers infected with blood-borne infections.  (a)  The director of health may appoint ad hoc advisory committees as needed to provide advice and recommendations to health care workers infected with HIV, HBV, or other blood-borne infections on the risks of blood-borne disease transmission through exposure-prone invasive procedures.  An advisory committee may recommend changes in a health care worker's practice, including patient notification, to reduce the possibility of transmission to patients.  Each committee shall include:

(1)  An infectious disease specialist with expertise appropriate to the case; and

(2)  A professional peer of the infected health care worker, who has expertise in the professional practice performed by that worker.

The committee may also include the health care worker's personal physician and, if the worker's practice is facility-based, members of the facility's infection control committee.  The department of health shall provide oversight and necessary staff support to the advisory committees when resources permit.

(b)  An advisory committee shall serve only as long as necessary for the particular case or cases for which the committee is appointed, but its members may be named to subsequent committees as needed.  Members of advisory committees shall serve without compensation, but shall be reimbursed for travel expenses as necessary by the department of health for the performance of their duties.

(c)  Notwithstanding any law to the contrary, work of the advisory committees, including records, shall be confidential, except that a summary of non-identifying information and general policy recommendations may be made available to the public.  All committee meetings shall be closed to the public. [L 1994, c 265, §2]



§325-19 - Rubella testing of pregnant women.

[§325-19]  Rubella testing of pregnant women.  Every person permitted by law to attend a pregnant woman in the State, during the period of gestation or at delivery, shall cause a blood specimen from that woman to be tested for immunity to rubella, except when the woman does not consent or there is documentation that the woman has been tested previously for immunity to rubella or has been immunized against rubella. [L 1995, c 153, §1]



§325-20 - Agreements; collaborative assistance in control of disease outbreaks.

[§325-20]  Agreements; collaborative assistance in control of disease outbreaks.  (a)  The director may enter into agreements for collaborative assistance with licensed health care facilities and health care providers in the State to control an epidemic of a dangerous disease, which requires more physical facilities, materials, or personnel than the department has available.

(b)  Whenever used in this section, unless a different meaning clearly appears from the context:

"Dangerous disease" means any illness or health condition that might pose a substantial risk of a significant number of human fatalities or incidents of permanent or long-term disability.

"Department" means the department of health.

"Director" means the director of health.

"Epidemic" means the occurrence of cases of an illness clearly in excess of normal expectancy, as determined by the director.

"Health care facility" means a facility as defined in section 323D-2.

"Health care provider" means a provider as defined in section 323D-2.

(c)  Under collaborative agreements, health care facilities or health care providers shall provide prophylactic and treatment services for the epidemic disease in collaboration with and under the general direction of the department and shall seek reimbursement from the individuals who receive medical care, the parties responsible for their care, or their health plans.  Persons having health plan benefits shall be responsible for any copayments to the facilities or health care providers.

(d)  The agreements may provide that the department shall use reasonable efforts to seek legislative appropriations to reimburse health care facilities and health care providers for the use of physical facilities, professional services, and materials provided to persons without health plan coverage.

(e)  Except in cases of wilful misconduct, the following persons shall not be liable for the death of or injury to any person who is provided care pursuant to this section or for damage to property when resulting from any act or omission in the performance of such services:

(1)  The State or any political subdivision;

(2)  A health care facility or health care provider acting at the direction of the department under an agreement as provided in this section; and

(3)  Persons engaged in disease prevention and control functions pursuant to this section or sections 325-8 and 325-9, including volunteers whose services are accepted by any authorized person. [L 2002, c 169, §2]



§325-21 - Sale of sterile syringes for the prevention of disease.

[§325-21]  Sale of sterile syringes for the prevention of disease.  (a)  The sale of sterile hypodermic syringes in a pharmacy, physician's office, or health care institution for the purpose of preventing the transmission of dangerous blood-borne diseases, may be made solely by:

(1)  A pharmacist licensed under chapter 461;

(2)  A physician as defined in section 327E-2;

(3)  A health care provider as defined in section 327E-2; or

(4)  An authorized agent of a pharmacy, as defined in section 461-1, or of a health care institution, as defined in section 327E-2, operating under the direction of a licensed pharmacist or physician.

(b)  The seller under subsection (a) shall provide the purchaser written educational material approved by the department of health under subsection (e) about prevention of blood-borne diseases, drug treatment, and safe disposal of used syringes at sites where syringes are sold.

(c)  The sale or purchase of sterile hypodermic syringes under subsection (a) shall not constitute an offense under section 329-43.5.

(d)  Nothing in this section provides immunity from prosecution to any person who violates any law that prohibits or regulates the use, possession, dispensing, distribution, or promotion of controlled substances, dangerous drugs, detrimental drugs, or harmful drugs, including but not limited to violation of section 329-41, 329-42, or 712-1241 to 712-1249.6.

(e)  The department of health shall produce and make available to pharmacies, physicians' offices, and health care institutions written educational material about prevention of blood-borne diseases, drug treatment, and safe disposal of used syringes for distribution under subsection (b).

(f)  For purposes of this section, "sell" or "sale" means to transfer to another for value or consideration. [L 2001, c 292, §1; am L 2004, c 151, §2]

Cross References

Needle exchange program, see §§325-111 to 117.



§325-31 - REPEALED.

PART II.  VACCINATION AND IMMUNIZATION

§325-31  REPEALED.  L 1974, c 6, §1.



§325-32 - Immunization against infectious diseases.

§325-32  Immunization against infectious diseases.  The department of health may adopt rules requiring and governing immunization against typhoid fever, pertussis (whooping cough), diphtheria, tetanus, poliomyelitis, measles, mumps, hepatitis B, rubella, haemophilus influenzae type B, and any other communicable disease, if a suitable immunizing agent is available for the disease and a need for immunization against it exists within the State.  The department may also provide vaccines and other immunizing agents to private and public health care providers for administration to the general public. [L 1945, c 171, pt of §1; RL 1955, §49-32; am L 1967, c 23, §2; HRS §325-32; am L 1974, c 6, §2(1); am L 1993, c 266, §2]

Cross References

Insurance coverage for immunizations, see §431:10A-115.5; §431:10A-206.5; §432:1-602.5.



§325-33 - Performance of vaccination and immunization.

§325-33  Performance of vaccination and immunization.  Vaccinations or immunizations required of any person under this chapter shall be performed by duly licensed physicians or paramedical personnel under their direction, advanced practice registered nurses, physician assistants, or by authorized representatives of the department of health.  A record of the immunization shall be maintained by the physician, physician assistant, or advanced practice registered nurse and shall be available to the department of education for school entry requirements and the department of health. [L 1945, c 171, pt of §1; am L 1947, c 165, §1(a); RL 1955, §49-33; am L 1967, c 23, §3; HRS §325-33; am L 1998, c 60, §6; am L 2009, c 151, §12]



§325-34 - Exemptions.

§325-34  Exemptions.  Section 325-32 shall be construed not to require the vaccination or immunization of any person for three months after a duly licensed physician, physician assistant,  or an authorized representative of the department of health has signed two copies of a certificate stating the name and address of the person and that because of a stated cause the health of the person would be endangered by the vaccination or immunization, and has forwarded the original copy of the certificate to the person or, if the person is a minor or under guardianship, to the person's parent or guardian, and has forwarded the duplicate copy of the certificate to the department for its files.

No person shall be subjected to vaccination, revaccination or immunization, who shall in writing object thereto on the grounds that the requirements are not in accordance with the religious tenets of an established church of which the person is a member or adherent, or, if the person is a minor or under guardianship, whose parent or guardian shall in writing object thereto on such grounds, but no objection shall be recognized when, in the opinion of the director of health, there is danger of an epidemic from any communicable disease. [L 1945, c 171, pt of §1; am L 1947, c 165, §1(b); RL 1955, §49-34; am L Sp 1959 2d, c 1, §19; am L 1967, c 23, §4; HRS §325-34; am L 1974, c 6, §2(2); gen ch 1985; am L 2009, c 151, §13]



§325-35 - Forms and procedures.

§325-35  Forms and procedures.  The department of health may prescribe forms and procedures to achieve the purposes of sections 325-32 to 325-34 and shall maintain a complete roster of all exemptions from vaccination or immunization. [L 1945, c 171, pt of §1; am L 1947, c 165, §1(c); RL 1955, §49-35; am L 1967, c 23, §5; HRS §325-35; am L 1974, c 6, §2(3); am L 1997, c 217, §5]



§325-36 - Duty of adult, or of parent, guardian, or caregiver.

§325-36  Duty of adult, or of parent, guardian, or caregiver.  (a)  Every adult person required to be immunized, or to do any other act, unless the person is a minor or incompetent, shall cause the immunization or other act to be performed.

(b)  If the person is a minor or incompetent, the person's parent, or guardian having the person's care, custody, and control, shall cause the immunization or other related act to be performed.

(c)  If reasonable efforts have been made to obtain consent from the person's parent or guardian, and consent is not obtainable because the parent or guardian cannot be located or contacted, a caregiver with whom the minor or incompetent person lives, or a non-custodial parent, may cause the immunization or other related act to be performed. [L 1945, c 171, pt of §1; RL 1955, §49-36; HRS §325-36; gen ch 1985; am L 1993, c 266, §3]



§325-37 - Fraud; wilful misrepresentation; failure to comply; penalties.

§325-37  Fraud; wilful misrepresentation; failure to comply; penalties.  Any person who by fraud or wilful misrepresentation circumvents or defeats or attempts to circumvent or defeat any purpose or provision of any of sections 325-32 to 325-34 or who, required by any provision of section 325-32, to be vaccinated or immunized, fails to be so vaccinated or immunized shall be fined not more than $25 or imprisoned not more than thirty days, or both. [L 1945, c 171, pt of §1; am L 1947, c 165, §1(d); RL 1955, §49-37; HRS §325-37; am L 1974, c 6, §2(4)]



§325-38 - Immunization of indigent, medically indigent, and other persons.

§325-38  Immunization of indigent, medically indigent, and other persons.  (a)  The department of health shall provide for the free immunization and vaccination of indigent and medically indigent persons and may provide such immunizations for others, especially children, of high risk and susceptibility as may be defined by the director through rules adopted pursuant to chapter 91, for their protection against the types of diseases that, in the discretion of the director, would be inimical to the health and lives of persons who may contract these diseases, including but not limited to diphtheria, pertussis, tetanus, polio, typhoid, measles, mumps, rubella, haemophilus influenza (systemic), hepatitis B, influenza, and pneumococcal disease, and against other diseases for which vaccines have and will have been developed in the future.

(b)  As used in this section:

"Indigent person" means a person without adequate and proper means of subsistence to whom the department of human services is liable or responsible for support.

"Medically indigent person" means a person otherwise able to subsist but who, in the emergency of sickness, is not able to care for the extra expenses necessary to maintain or restore health.

(c)  The director, through rules adopted in accordance with chapter 91, may define terms necessary to carry out the purposes of this section. [L 1965, c 128, §1; Supp, §49-38; HRS §325-38; am L 1970, c 105, §5; am L 1987, c 339, §4; am L 1993, c 362, §2]



§325-51 - Blood samples of pregnant women required.

PART III.  CONGENITAL SYPHILIS

§325-51  Blood samples of pregnant women required.  Every physician attending a pregnant woman in the State for conditions relating to the woman's pregnancy during the period of gestation or at delivery, shall, in the case of every woman so attended, take or cause to be taken one or more samples of the blood of the woman, except when the attending physician shall have evidence that a pregnant woman has met this requirement through a previous test for syphilis, and shall submit such samples to an approved laboratory for a standard serologic test for syphilis.  Every other person permitted by law to attend pregnant women in the State, but not permitted by law to take blood samples, shall cause one or more samples of the blood of every pregnant woman attended by the person to be taken by a duly licensed physician or state certified laboratory, or any other person permitted by law to withdraw blood and shall have the samples submitted to an approved laboratory for a standard serologic test for syphilis.  The samples of blood shall be taken at such times during the period of gestation as are designated by rules adopted by the department of health.  Every pregnant woman shall permit the sample of the woman's blood to be taken as hereinabove provided. [L 1943, c 219, §1; RL 1945, §2310; RL 1955, §49-50; HRS §325-51; am L 1983, c 82, §1; gen ch 1985]



§325-52 - Serologic tests; reports.

§325-52  Serologic tests; reports.  For the purposes of this part a standard serologic test shall be a test for syphilis approved by the department of health and shall be made at a laboratory approved to make such tests by the department.  Such laboratory tests as are required by this part shall be made on request without charge at the department laboratories.  The department shall issue a "laboratory report form" to be distributed upon application to all laboratories approved to make tests called for in this section.  Any laboratory making any such tests shall prepare the report thereof in triplicate.  The original of the report shall be transmitted by the laboratory making the test to the certifying physician.  The duplicate copy of such report shall be forwarded to the department.  The triplicate shall be retained by the laboratory in its files and shall be open at any time for inspection by an authorized representative of the department. [L 1943, c 219, §2; RL 1945, §2311; am L 1945, c 105, §1; RL 1955, §49-51; am L Sp 1959 2d, c 1, §19; HRS §325-52]



§325-53 - Reports of blood tests.

§325-53  Reports of blood tests.  In reporting a birth or fetal death, every physician or other person required to make such reports shall state, in a report accompanying the certificate, whether, according to the physician's or other person's knowledge or information, a blood test for syphilis has been made upon a specimen of blood taken from the woman who bore the child for which the birth or stillbirth certificate is filed and the approximate date when the specimen was taken.  The department of health may investigate the circumstances surrounding the birth of any baby on whose mother no serologic test, as required by this part, appears to have been taken.  Failure on the part of any physician or other person permitted by law to attend pregnant women to comply with this part may be punished by an administrative fine in an amount not to exceed $1,000 per violation, to be assessed by the director of health.  The director of health is authorized to impose the penalty pursuant to this section. [L 1943, c 219, §3; RL 1945, §2312; RL 1955, §49-52; am L Sp 1959 2d, c 1, §19; HRS §325-53; gen ch 1985; am L 1988, c 158, §2]



§325-54 - Reports confidential; penalty.

§325-54  Reports confidential; penalty.  Any information secured from the tests or the reports in this part required to be made by persons having access to such tests or reports shall be used only in connection with their professional duties or within the scope and course of their employment, but not otherwise, and except to the extent required in connection with enforcement of the laws and ordinances of the State, and its political subdivisions, and valid rules and regulations adopted thereunder, which are for the protection of the public health, shall not be divulged to others than the doctor and other person permitted by law to attend and attending a pregnant woman, laboratory technicians, or the department of health and its duly authorized representatives.  Any person violating this section shall be fined $500, or imprisoned not more than ninety days, or both. [L 1943, c 219, §4; RL 1945, §2313; RL 1955, §49-53; am L Sp 1959 2d, c 1, §19; HRS §325-54]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§325-55 - Rules and regulations.

§325-55  Rules and regulations.  The department of health may, subject to the approval of the governor, adopt, promulgate, and enforce rules and regulations for the more effective enforcement of this part. [L 1943, c 219, §5; RL 1945, §2314; RL 1955, §49-54; am L Sp 1959 2d, c 1, §19; HRS §325-55]

Cross References

Rulemaking, see chapter 91.



§325-56 - Penalty.

§325-56  Penalty.  Any physician or other person permitted by law to attend pregnant women, and any other person, who violates this part or any rule of the department of health adopted pursuant to this part, may be fined in an amount not to exceed $1,000 per violation, to be assessed by the director of health.  The director of health is authorized to impose the penalty pursuant to this section. [L 1943, c 219, §6; RL 1945, §2315; RL 1955, §49-55; am L Sp 1959 2d, c 1, §19; HRS §325-56; am L 1988, c 158, §3]



§325-71 - Reports by physicians and others.

PART IV.  TUBERCULOSIS

§325-71  Reports by physicians and others.  (a)  Every physician, and every individual in charge of an inpatient or outpatient health care facility, shall report in writing to the department of health the identity of and epidemiologic information concerning every person known or suspected to have tuberculosis and shall, upon request, provide to the department x-ray films and medical information from the record of any person known or suspected by the department to have tuberculosis.

(b)  Every director of a laboratory identifying mycobacterium tuberculosis or organisms which may be mycobacterium tuberculosis in the sputum, body fluids, or tissues of any person, living or dead, shall submit a report of such examination in writing to the department of health.

(c)  Release of information to the department of health pursuant to this section may be made without the prior informed consent of the individual to whom the information pertains.

(d)  A report made by one of the above charged individuals does not absolve the others from their individual reporting responsibilities.

(e)  The director of health may adopt rules pursuant to chapter 91 necessary for the purposes of this part. [L 1911, c 118, §7; RL 1925, §944; RL 1935, §1104; RL 1945, §2322; RL 1955, §49-60; am L Sp 1959 2d, c 1, §19; HRS §325-71; am L 1983, c 81, §1; gen ch 1985; am L 1989, c 95, §1]



§325-72 - Examination of sputum.

§325-72  Examination of sputum.  The bacteriologist of the department of health, when so requested by any physician, or by the authorities of any hospital or dispensary, shall make, or cause to be made, a microscopical examination of the sputum forwarded to the bacteriologist as that of a person having symptoms of tuberculosis, which shall be forwarded to the officer accompanied by a blank giving name, age, sex, nationality, occupation, place where last employed, if known, and address of the person whose sputum it is.  The bacteriologist shall promptly make a report of the results of the examination, free of charge, to the physician or person upon whose application the same is made. [L 1911, c 118, §8; RL 1925, §945; RL 1935, §1105; RL 1945, §2323; RL 1955, §49-61; am L Sp 1959 2d, c 1, §19; HRS §325-72]



§325-73 - Protection of record; penalty.

§325-73  Protection of record; penalty.  The department of health shall cause all reports made in accordance with the provisions of section 325-71, and also all results of examinations showing the presence of the bacilli of tuberculosis, made in accordance with section 325-72, to be recorded in a register.  The register shall remain in the care, custody, and control of the department.  The department may disclose the contents of any such report or record to relatives or officials of social and welfare organizations in the State.  The information disclosed to such officials shall not be divulged by them so as to disclose the identity of any person to whom it relates.

Any person who violates this section shall be fined not more than $1,000. [L 1911, c 118, §9; RL 1925, §946; am L 1929, c 202, §1; RL 1935, §1106; RL 1945, §2324; RL 1955, §49-62; am L Sp 1959 2d, c 1, §19; HRS §325-73]



§325-74 - Physicians; precautions; instructions.

§325-74  Physicians; precautions; instructions.  A physician attending a patient having tuberculosis shall take all proper precautions and give proper instructions to provide for the safety of all individuals occupying the same house or apartment. [L 1911, c 118, §13; RL 1925, §950; RL 1935, §1110; RL 1945, §2328; RL 1955, §49-66; HRS §325-74]



§325-75 - Reporting recovery of patient.

§325-75  Reporting recovery of patient.  Upon the recovery of any person having tuberculosis, the attending physician shall make a report of this fact to the department of health or its agent, who shall record the same, and shall relieve the person from further liability to any requirement imposed by this part. [L 1911, c 118, §15; RL 1925, §952; RL 1935, §1112; RL 1945, §2330; RL 1955, §49-68; am L Sp 1959 2d, c 1, §19; HRS §325-75]



§325-76 - Examinations for tuberculosis.

§325-76  Examinations for tuberculosis.  (a)  Examinations for tuberculosis required or recommended by the department of health, including skin tests, x-rays, and other tests as may be appropriate for tuberculosis control purposes, shall be provided by the department at no charge.

(b)  If any person suspected of having communicable tuberculosis by the department of health refuses to complete the examinations ordered by the department after having been notified by the department that such examinations are necessary, any court of competent jurisdiction, upon application to the court by the department, may order the person to be examined in a manner and by a facility acceptable to the department of health. [L 1947, c 79, §1; RL 1955, §49-69; am L Sp 1959 2d, c 1, §19; HRS §325-76; am L 1986, c 117, §1]



§325-77 - Notice.

§325-77  Notice.  The department of health shall conduct such examinations at such places throughout the State as it deems advisable after the giving of a public notice of the time and place the examinations are to be held. [L 1947, c 79, §2; am L 1949, c 60, §1; RL 1955, §49-70; am L Sp 1959 2d, c 1, §19; HRS §325-77]



§325-78 - Test and treatment for tuberculosis.

§325-78  Test and treatment for tuberculosis.  (a)  The department of health may establish charges and collect fees for any diagnostic, medical, or treatment services relating to tuberculosis treatment or control; provided that the department shall not refuse to provide diagnostic, medical, or treatment services relating to tuberculosis treatment or control to any patient due to the patient's inability to pay for the service relating to tuberculosis treatment or control.  Voluntary payments, contributions, or gifts for such purposes may be received, but shall not be requested or solicited from any patient or any of the patient's relatives, by the department.

(b)  This section shall not prohibit the department from contracting with one or more other public or private agencies or persons for tests, diagnostic procedures, medical care, chemotherapy, or hospitalization of persons in reference to tuberculosis for specified fees or charges, or from accepting, holding, expending, or using voluntary payments, assignment of medical insurance payments, contributions, or gifts for purposes consistent with the terms or conditions of the payments, contributions, or gifts. [L 1949, c 90, §1; RL 1955, §49-71; am L Sp 1959 1st, c 13, §2; am L Sp 1959 2d, c 1, §19; am imp L 1961, c 26, §1; HRS §325-78; am L 1976, c 8, §2; gen ch 1985; am L 1992, c 28, §1]

Cross References

Rulemaking, see chapter 91.



§325-79 to 84 - REPEALED.

§§325-79 to 84  REPEALED.  L 2002, c 169, §§6 to 11.



§325-91 - Blood transfusion; hepatitis.

[PART V.  HEPATITIS]

[§325-91  Blood transfusion; hepatitis.]  In the procuring, furnishing, donating, processing, distributing or using of human whole blood, plasma, blood products or blood derivatives for the purpose of injecting or transfusing in the human body, there shall be no implied warranty that the blood, plasma, products or derivatives are free from the virus of serum hepatitis as long as there is no known scientific test to detect the virus of serum hepatitis. [L 1969, c 185, §1]

Cross References

Advisory committees for infected health care workers, see §325-18.



§325-92 - Prenatal hepatitis B screening and treatment of newborns.

[§325-92]  Prenatal hepatitis B screening and treatment of newborns.  The department of health may adopt rules necessary to provide appropriate hepatitis B screening of pregnant women, including reporting and follow-up procedures for newborns of hepatitis B carrier mothers.  The department may provide medications necessary for the treatment of newborns of indigent and medically indigent carrier mothers. [L 1987, c 13, §1]



§325-101 - Confidentiality of records and information.

PART VI.  HIV INFECTION, ARC, AND AIDS

Note

Part heading amended by L 1988, c 290, §1.

Cross References

Informed consent for testing or disclosure, see §325-16.

Quality assurance standards for HIV antibody testing, see §325-17.

§325-101  Confidentiality of records and information.  (a)  The records of any person that indicate that a person has a human immunodeficiency virus (HIV) infection, AIDS related complex (ARC), or acquired immune deficiency syndrome (AIDS), which are held or maintained by any state agency, health care provider or facility, physician, osteopathic physician, laboratory, clinic, blood bank, third party payor, or any other agency, individual, or organization in the State shall be strictly confidential.  For the purposes of this part, the term "records" shall be broadly construed to include all communication that identifies any individual who has HIV infection, ARC, or AIDS.  This information shall not be released or made public upon subpoena or any other method of discovery.  Notwithstanding any other provision to the contrary, release of the records protected under this part shall be permitted under the following circumstances:

(1)  Release is made to the department of health in order that it may comply with federal reporting requirements imposed on the State.   The department shall ensure that personal identifying information from these records is protected from public disclosure;

(2)  Release is made of the records, or of specific medical or epidemiological information contained therein, with the prior written consent of the person or persons to whom the records pertain;

(3)  Release is made to medical personnel in a medical emergency only to the extent necessary to protect the health, life, or well-being of the named party;

(4)  Release is made from a physician or osteopathic physician licensed pursuant to chapter 453 to the department of health to inform the sexual or needle sharing contact of an HIV seropositive patient where:

(A)  There is reason for the physician or osteopathic physician to believe that the contact is or has been at risk of HIV transmission as a result of the index patient having engaged in conduct which is likely to transmit HIV; and

(B)  The index patient has first been counseled by the physician or osteopathic physician of the need for disclosure and the patient is unwilling to inform the contact directly or is unwilling to consent to the disclosure of the index patient's HIV status by the physician, the osteopathic physician, or the department of health; provided that the identity of the index patient is not disclosed; and provided further that there is no obligation to identify or locate any contact.  Any determination by a physician or osteopathic physician to disclose or withhold disclosure of an index patient's sexual contacts to the department of health pursuant to this subsection which is made in good faith shall not be subject to penalties under this part or otherwise subject to civil or criminal liability for damages under the laws of the State;

(5)  Release is made by the department of health of medical or epidemiological information from the records to medical personnel, appropriate county and state agencies, blood banks, plasma centers, organ and tissue banks, schools, preschools, day care centers, or county or district courts to enforce this part and to enforce rules adopted by the department concerning the control and treatment of HIV infection, ARC, and AIDS, or to the sexual or needle sharing contacts of an HIV seropositive index patient for purposes of contact notification as provided in paragraph (4); provided that the identity of the index patient, if known, shall not be disclosed; provided further that release of information under this paragraph shall only be made by confidential communication to a designated individual charged with compliance with this part;

(6)  Release of a child's records is made to the department of human services for the purpose of enforcing chapters 350 and 587;

(7)  Release of a child's records is made within the department of human services and to child protective services team consultants under contract to the department of human services for the purpose of enforcing and administering chapters 350 and 587 on a need to know basis pursuant to a written protocol to be established and implemented, in consultation with the director of health, by the director of human services;

(8)  Release of a child's records is made by employees of the department of human services authorized to do so by the protocol established in paragraph (7) to a natural parent of a child who is the subject of the case when the natural parent is a client in the case, the guardian ad litem of the child, the court, each party to the court proceedings, and also to an adoptive or a prospective adoptive parent, an individual or an agency with whom the child is placed for twenty-four hour residential care, and medical personnel responsible for the care or treatment of the child.  When a release is made to a natural parent of the child, it shall be with appropriate counseling as required by section 325-16.  In no event shall proceedings be initiated against a child's natural parents for claims of child abuse under chapter 350 or harm to a child or to affect parental rights under chapter 587 solely on the basis of the HIV seropositivity of a child or the child's natural parents;

(9)  Release is made to the patient's health care insurer to obtain reimbursement for services rendered to the patient; provided that release shall not be made if, after being informed that a claim will be made to an insurer, the patient is afforded the opportunity to make the reimbursement directly and actually makes the reimbursement;

(10)  Release is made by the patient's health care provider to another health care provider for the purpose of continued care or treatment of the patient;

(11)  Release is made pursuant to a court order, after an in camera review of the records, upon a showing of good cause by the party seeking release of the records;

(12)  Disclosure by a physician or osteopathic physician, on a confidential basis, of the identity of a person who is HIV seropositive and who also shows evidence of tuberculosis infection, to a person within the department of health as designated by the director of health for purposes of evaluating the need for or the monitoring of tuberculosis chemotherapy for the person and the person's contacts who are at risk of developing tuberculosis; or

(13)  Release is made for the purpose of complying with sections 325-16.5 and 801D-4(b).  Nothing in this section shall be construed to prohibit a victim to whom information is released pursuant to section 325-16.5 from requesting the release of information by a physician, osteopathic physician, or HIV counselor to a person with whom the victim shares a privileged relationship recognized by chapter 626; provided that prior to such release, the person to whom the information is to be released shall be required to sign a notice of HIV status disclosure advising them of the confidentiality provisions regarding HIV test results and the penalties for unlawful disclosure to any person other than a designated physician, osteopathic physician, or HIV counselor.

As used in this part, unless the context requires otherwise:

"Medical emergency" means any disease-related situation that threatens life or limb.

"Medical personnel" means any health care provider in the State, as provided in section 323D-2, who deals directly or indirectly with the identified patient or the patient's contacts, and includes hospital emergency room personnel, the staff of the communicable disease division of the department of health, and any other department personnel as designated by the director.

(b)  Recording or maintaining information protected under this part in a separate portion of an individual's file which is clearly designated as confidential shall not be construed as a breach per se of that individual's confidentiality.

(c)  No person shall be compelled to consent to the release of information protected under this part or to disclose whether the person has been tested for the presence of HIV infection in order to obtain or maintain housing, employment, or education.

(d)  Any person who receives or comes into possession of any record or information released or disclosed pursuant to subsection (a) shall be subject to the same obligation of confidentiality as the party from whom the record or information was received. [L 1986, c 161, pt of §1; am L 1987, c 238, §1; am L 1988, c 290, §§2, 3; am L 1989, c 377, §1; am L 1991, c 141, §2; am L 1992, c 162, §1; am L 1998, c 238, §4; am L 2009, c 11, §38]

Note

Chapter 460 referred to in text is repealed.

The 2009 amendment is retroactive to April 3, 2008. L 2009, c 11, §76(2).

Cross References

Advisory committees for infected health care workers, see §325-18.



§325-102 - Civil penalty.

§325-102  Civil penalty.  Any person or institution who wilfully violates any provision of this part shall be fined not less than $1,000 nor more than $10,000 for each violation plus reasonable court costs and attorney's fees as determined by the court, which penalty and costs shall be paid to the person or persons whose records were released. [L 1986, c 161, pt of §1; am L 1989, c 377, §2; am L 1992, c 162, §2]



§325-103 - Custodian of records.

[§325-103]  Custodian of records.  No officer or employee of the department of health shall be examined in any civil, criminal, special, or other proceeding as to the existence or content of any individual's records retained by the department pursuant to this part, or as to the existence or contents of such reports received from any private physician or private health facility, without written consent of the affected individual. [L 1986, c 161, pt of §1]



§325-104 - Responsibility to report.

§325-104  Responsibility to report.  Notwithstanding any other law to the contrary, no provision in this part shall be construed so as to diminish, limit, or eliminate the responsibility of any person to report HIV infection, ARC, or AIDS to the proper authorities pursuant to section 325-2. [L 1986, c 161, pt of §1; am L 1988, c 290, §4]



§325-111 - Definitions.

[PART VII.]  NEEDLE EXCHANGE PROGRAM

Cross References

Sale of sterile syringes for prevention of disease, see §325-21.

[§325-111]  Definitions.  As used in this part, unless the context otherwise requires:

"Department" means the department of health.

"Director" means the director of health.

"Participant" means an injection drug user who exchanges a sterile needle and syringe unit pursuant to the program.

"Program" means the sterile needle and syringe exchange program. [L 1992, c 152, pt of §2]



§325-112 - Sterile needle and syringe exchange program established.

[§325-112]  Sterile needle and syringe exchange program established.  The director of health may establish a sterile needle and syringe exchange program.  The program shall be administered by the director or the director's designees.  The director is authorized to designate private providers of service to operate the program. [L 1992, c 152, pt of §2]



§325-113 - Operation of the program.

[§325-113]  Operation of the program.  (a)  The program shall be operated for the purpose of:

(1)  Preventing the transmission of the human immunodeficiency virus, the hepatitis B virus, and other blood borne diseases; and

(2)  Providing injection drug users with referrals to appropriate health and social services.

(b)  The program shall provide for maximum security of exchange sites and equipment, including a full accounting of the number of needles and syringes in use, the number in storage, and any other measure that may be required to control the use and dispersal of sterile needles and syringes; provided that a participant may exchange used needles and syringes at any exchange site if more than one site is available.

(c)  The program shall provide for a one-to-one exchange, whereby the participant shall receive one sterile needle and syringe unit in exchange for each used one.

(d)  The program shall provide procedures for the screening of participants to prevent non-injection drug users from participating in the programs.

(e)  The department shall keep records to identify and authorize persons employed by the department or its designees to have access to needles, syringes, or the program's records.

(f)  The program shall include services to:

(1)  Educate the participant about the dangers of contracting HIV infection through needle-sharing practices; and

(2)  Offer substance abuse treatment referral and counseling services to all participants.

(g)  The program shall compile research data on behavioral changes, enrollment in drug abuse treatment, counseling, and education programs, disease transmission, and other information that may be relevant and useful to assist in the planning and evaluation of efforts to combat the spread of blood borne diseases. [L 1992, c 152, pt of §2]



§325-114 - Criminal liability.

[§325-114]  Criminal liability.  (a)  Exchanges under the sterile needle and syringe exchange program shall not constitute an offense under section 329-43.5 for the participant or for the employees of the department or its designees.

(b)  Nothing in this part provides immunity from prosecution to any person for violation of any law prohibiting or regulating the use, possession, dispensing, distribution, or promotion of controlled substances, dangerous drugs, detrimental drugs, or harmful drugs.  Nothing in this part provides immunity from prosecution to any person for violation of sections 329-41, 329-42, or 712-1241 through 712-1249.6. [L 1992, c 152, pt of §2]



§325-115 - Program oversight committee.

[§325-115]  Program oversight committee.  The director shall appoint a sterile needle exchange program oversight committee to provide assistance and advice in the oversight of the program.  The committee shall meet periodically with the director to monitor the progress and effectiveness of the program and to examine available data compiled by the program. [L 1992, c 152, pt of §2]



§325-116 - Reports.

[§325-116]  Reports.  The department, on or before January 1 of each year, shall submit a report to the oversight committee.  The report shall include:

(1)  Information as to the number of participants served and the number of needles and syringes distributed;

(2)  A demographic profile of the participants served, including but not limited to:  age, sex, ethnicity, area of residence, occupation, types of drugs used, length of drug use, and frequency of injection;

(3)  Impact of the program on needle and syringe sharing and other high risk behavior;

(4)  Data on participants regarding HIV testing, counseling, drug treatment, and other social services, including referrals for HIV testing and counseling and for drug abuse treatment;

(5)  Impact on the transmission of HIV infection among injection drug users;

(6)  Impact on behaviors that caused participants to be at risk for HIV transmission such as frequency of drug use and needle sharing;

(7)  An assessment of the cost-effectiveness of the program versus direct and indirect costs of HIV infection; and

(8)  Information on the percentage of persons served through treatment programs for injection drug users funded through the department that were attributed to needle exchange referrals.

The report shall address the strengths and weaknesses of the program, the advisability of its continuation, amendments to the law, if appropriate, and other matters that may be helpful to the oversight committee in evaluating the program's efficacy. [L 1992, c 152, pt of §2]



§325-117 - Termination of the program.

[§325-117]  Termination of the program.  The director may terminate the program at any time if the program does not serve its intended purpose, presents a risk to the public health, safety, or welfare, or is no longer necessary. [L 1992, c 152, pt of §2]






CHAPTER 326 - HANSEN'S DISEASE

§326-1 - Establishment of facilities for the treatment and care of persons with Hansen's disease.

§326-1  Establishment of facilities for the treatment and care of persons with Hansen's disease.  The department of health, subject to the approval of the governor, shall establish and maintain facilities and services as are necessary for the care and treatment of persons with Hansen's disease and persons who were institutionalized for segregation by order of the department of health because of Hansen's disease.

Every such facility or service provider shall exercise every reasonable effort to effect a cure of those persons.  All such persons shall be cared for as well as circumstances will permit, in accordance with accepted medical practices.  Every patient shall be encouraged to take complete treatment so that prompt recovery can be attained.  Isolation and treatment shall be compulsory only in those cases where, in the opinion of the department, that treatment is necessary to protect the health of the public, and the department may take such measures as may be necessary to enforce this section, including the adoption of rules pursuant to chapter 91. [L 1909, c 81, §1; RL 1925, §1183; am L 1931, c 139, §5; am imp L 1933, c 118, §2; RL 1935, §1140; RL 1945, §2401; am L 1949, c 53, §1; am L 1951, c 157, §1; am L 1953, JR 41, §5; RL 1955, §50-1; am L Sp 1959 2d, c 1, §19; HRS §326-1; am L 1969, c 152, §2; am L 1981, c 185, §3; am L 1985, c 250, §2; am L 1992, c 156, §3]

Cross References

General excise tax exemption, see §237-23.

Income tax exemption, see §235-7.

Real property tax home exemption, see §246-30.

Case Notes

Segregation of Hansen's disease sufferers legal.  5 H. 162.

See also case notes to §326-3.



§326-1.3 - Liberty, autonomy, and dignity of patient residents.

[§326-1.3]  Liberty, autonomy, and dignity of patient residents.  (a)  In recognition of the disruptions and hardships experienced over the course of their lives by former Hansen's disease patients residing at Kalaupapa, the legislature declares its intent to ensure that all residents at Kalaupapa are treated with dignity, respect, courtesy, and sensitivity and that the protections extended by this chapter to the patient residents at Kalaupapa are honored and upheld by the department of health to the extent possible within their purview.

(b)  Notwithstanding any other law to the contrary, the department of health shall promote and protect the personal liberty, autonomy, and dignity of all patient residents at Kalaupapa. [L 2005, c 37, §1]



§326-1.5 - Patients living in the community; policy on services.

[§326-1.5]  Patients living in the community; policy on services.  It is the policy of the State that all persons who were institutionalized for segregation by order of the department of health because of Hansen's disease and who live in the community shall be accorded adequate health care and other medical treatment and services for the remainder of their lives as provided under sections 326-1 and 326-13, as long as they reside in the State; provided that the department of health shall be the payor of last resort for medical treatment and services not related to the treatment and care of Hansen's disease. [L 1992, c 156, §2]



§326-2 - Equal treatment of patients.

§326-2  Equal treatment of patients.  Every Hansen's disease sufferer at Hale Mohalu and Kalaupapa shall be accorded as nearly equal care and privileges as is practicable under the different operating conditions of the two institutions. [L 1953, JR 41, §7; RL 1955, §50-2; HRS §326-2; am L 1969, c 152, §1; am L 1981, c 185, §4]



§326-3 - Care in other hospitals, homes, etc.

§326-3  Care in other hospitals, homes, etc.  Notwithstanding any law relating to this subject matter, the department of health may make arrangements for the care and treatment of any person within the State at any hospital, nursing home, or other residential facility in the State, either public or private, and bear all expenses of the hospitalization and treatment and any other necessary expenses in the same manner as though the person were staying at any facility for the care and treatment of persons with Hansen's disease established under section 326-1.  Any moneys at any time appropriated for the care of patients or maintenance of a facility established under section 326-1 may be used by the department to pay any hospital, nursing home, or other residential facility with which the department has made those arrangements.  When those arrangements have been made the other provisions of this chapter relating to the examination, care, treatment, and discharge of patients shall apply to the institution and patient involved in the same manner as they apply to a facility established under section 326-1. [L 1949, c 392, §1; am L 1951, c 157, §2; RL 1955, §50-3; am L Sp 1959 2d, c 1, §19; HRS §326-3; am L 1969, c 152, §1; am L 1981, c 185, §5; am L 1985, c 250, §3; am L 1992, c 156, §4]

Case Notes

Sections 326-1 and 326-3, taken together, appear to authorize patient transfers at will.  While Hale Mohalu residents would have only "unilateral expectation" to services at that facility, entitlement to treatment at some facility requires due process protection.  State may not reduce services to leprosy patients to point of imperiling life or imposing severe hardship without pretermination hearing.  Transfer of Hale Mohalu patients may work such reduction due to phenomenon of "transfer trauma."  616 F.2d 410.

State decision to close Hale Mohalu and transfer patients.  720 F.2d 564.



§326-4 - Officers and employees; sickness and accident; expense.

§326-4  Officers and employees; sickness and accident; expense.  In case any officer or employee of the department of health becomes ill or is injured at the facility at Kalaupapa and, in the opinion of the physician of the facility, or in the absence of the physician an authorized agent of the department of health, suitable medical, hospital, nursing, or other services or facilities are not available there, the department shall incur and pay the reasonable and necessary expenses of removing and transporting the officer or employee to and from a place within the State where suitable hospital facilities or treatment can be secured. [L 1941, c 108, §1; RL 1945, §2405; RL 1955, §50-6; am L Sp 1959 2d, c 1, §19; HRS §326-4; am L 1968, c 63, §2; am L 1969, c 105, §1; am L 1985, c 250, §4]



§326-5 - Appropriations, how spent.

§326-5  Appropriations, how spent.  All moneys at any time appropriated for the upkeep, support, maintenance, and conduct of any hospital, facility, or place for persons affected with Hansen's disease, shall be expended under the supervision and authority and by the order of the department of health, upon vouchers signed by the director of health. [L 1931, c 139, §4; am L 1933, c 118, §1; RL 1935, §1144; RL 1945, §2406; am L 1949, c 53, §3; am imp L 1949, c 109; RL 1955, §50-7; am L Sp 1959 2d, c 1, §19; HRS §326-5; am L 1969, c 152, §1; am L 1981, c 185, §6; am L 1985, c 250, §5]



§326-6 - REPEALED.

§326-6  REPEALED.  L 1992, c 156, §9.



§326-7 to 10 - REPEALED.

§§326-7 to 10  REPEALED.  L 1969, c 152, §11.



§326-11 - Voluntary transfer to and from Kalaupapa.

§326-11  Voluntary transfer to and from Kalaupapa.  Any person undergoing treatment and receiving care for Hansen's disease at Hale Mohalu on June 30, 1969, may be transferred to Kalaupapa for care and treatment if the person desires.  Any person who may undergo treatment and receive care for Hansen's disease at Hale Mohalu after June 30, 1969, may apply to the director of health for transfer to Kalaupapa.  Any person undergoing treatment and receiving care for Hansen's disease at Kalaupapa may be transferred to Hale Mohalu for care and treatment if the person desires.  A person transferred may be retransferred to Kalaupapa if the person desires. [L 1953, JR 41, §1; RL 1955, §50-13; am L Sp 1959 2d, c 1, §19; HRS §326-11; am L 1969, c 152, §4; am L 1981, c 185, §8; am L 1985, c 250, §6]



§326-12 - REPEALED.

§326-12  REPEALED.  L 1969, c 152, §11.



§326-13 - Expenses; rules.

§326-13  Expenses; rules.  (a)  The department of health shall bear all expenses of travel and other necessary expenses incurred under sections 326-1 to 326-14 and may adopt all rules and forms and perform all acts necessary and proper for carrying out their provisions.

(b)  Expenses related to patients shall be tracked separately from nonpatient costs, whenever appropriate and possible. [L 1909, c 81, §8; RL 1925, §1190; RL 1935, §1152; RL 1945, §2414; RL 1955, §50-15; am L Sp 1959 2d, c 1, §19; HRS §326-13; am L 2004, c 232, §3]

Note

Sections 326-6 to 10, 12, and 14, referred to in text, are repealed.

Cross References

Rulemaking, see chapter 91.



§326-14 , 15 - REPEALED.

§§326-14, 15  REPEALED.  L 1969, c 152, §11.



§326-16 - REPEALED.

§326-16  REPEALED.  L 1992, c 156, §10.



§326-17 to 19 - REPEALED.

§§326-17 to 19  REPEALED.  L 1969, c 152, §11.



§326-20 - REPEALED.

§326-20  REPEALED.  L 1992, c 156, §11.



§326-21 - Employment of patients.

§326-21  Employment of patients.  At any facility for the care and treatment of persons with Hansen's disease, the department of health, with the consent of a patient, may employ that patient to perform labor or service.

When there are vacancies in positions, classified under chapter 76, at a facility exclusively for the care and treatment of persons with Hansen's disease, employment preference shall be given to temporary release patients and discharged patients from those facilities provided that the persons so hired shall be otherwise qualified under chapter 76.

Discharged patients who have been employed prior to December 30, 1960, under chapter 76 in accordance with the second paragraph of this section shall be eligible to receive the same rights and privileges as those enjoyed by temporary release patients employed under the second paragraph of this section. [L 1937, c 108, §1; RL 1945, §2424; am L 1951, c 157, §11; am L 1953, c 241, §1; RL 1955, §50-24; am L 1957, c 10, §1; am L Sp 1959 2d, c 1, §19; am L 1961, c 13, §1; HRS §326-22; am L 1969, c 152, §1; am L 1974, c 115, §2; am L 1981, c 185, §10; ren and am L 1983, c 183, §2; am L 1985, c 250, §8; am L 1992, c 156, §5; am L 2000, c 253, §150]

Case Notes

Existence or nonexistence of Hansen's disease not to be determined collaterally in habeas corpus proceedings.  19 H. 218.



§326-22 - Compensation of patient employees.

§326-22  Compensation of patient employees.  The compensation for patients employed under section 326-21 shall be set by the department of health; provided that in no case shall the compensation be less than the minimum wage as established by section 387-2.

Each patient employee of the department shall be entitled to and granted sick leave with pay and a vacation with pay each calendar year, each calculated at the following rate:

For patients working six hours a day, one and one-half days for each month of service;

For patients working five hours a day, one and one-quarter days for each month of service;

For patients working four hours a day, one day for each month of service.

A month of service is defined as eighty or more hours of work which may be accumulated over any period of time to total eighty hours.  No more than twelve months of service may be earned and credited in any calendar year, even if the total number of hours worked should exceed nine hundred sixty hours. [PC 1869, c 62, §5; am L 1929, c 149, pt of §1; am L 1931, c 139, §5; am L 1933, c 118, §1; RL 1945, §2423; am L 1945, c 159, §1; am L 1949, c 371, §1 and c 378, §1; RL 1955, §50-23; am L 1959, c 146, §1; am L Sp 1959 2d, c 1, §19; am L 1962, c 28, §32; HRS §326-21; am L 1968, c 34, §2; am L 1974, c 115, §1; ren and am L 1983, c 183, §3; am L 1989, c 66, §1]



§326-23 - Pensions for patient employees at facilities.

§326-23  Pensions for patient employees at facilities.  (a)  All patient employees or patient laborers at every facility maintained for the treatment and care of persons with Hansen's disease shall be entitled, upon retirement after twenty years or more service with the department of health, to a pension in an amount which shall be equal to sixty-six and two-thirds per cent of the monthly wage or salary which the patient was receiving at the time of retirement, or to a pension in an amount which shall be equal to sixty-six and two-thirds per cent of the average monthly wage or salary which the patient employee was receiving during the last twelve months of employment at the department of health, whichever is higher.  For the period from July 1, 2007, to June 30, 2008, the pension amounts shall be adjusted as follows:

(1)  Retired patient employees receiving less than $4,000 annually shall be granted a five per cent increase;

(2)  Retired patient employees receiving $4,000 or more but less than $5,000 annually shall be granted a four per cent increase; and

(3)  Retired patient employees receiving $5,000 or more annually shall be granted a 2.5 per cent increase.

For the period from July 1, 2008, to June 30, 2009, all retired patient employees shall be granted a 2.5 per cent increase. Thereafter, the pension amounts shall remain as adjusted effective for the period ending June 30, 2009.

(b)  Patient employees may use service with any state department or agency not exceeding five years which has not been credited under the state retirement system in lieu of service with a facility maintained for the treatment and care of persons with Hansen's disease to satisfy the requirements of subsection (a); provided that the service shall be authenticated by official records of the department where service was performed.

(c)  When work is available at Kalaupapa which may be fulfilled by patient residents of the facility under section 326-21 and there are no applicants for those positions from among the eligible patients, pensioned patients who are in residence at Kalaupapa may be reemployed, not to exceed nineteen hours per week, without relinquishing the pension granted to them under this section.  Furthermore, notwithstanding any other law relating to this subject, that reemployment shall not result in suspension or termination of payment of the pension granted originally or serve to increase, decrease, or alter the pension in any way. [L 1945, c 229, §1; am L 1949, c 53, §16; am L 1951, c 157, §12; RL 1955, §50-25; am L 1957, c 57, §1; am L Sp 1959 2d, c 1, §19; HRS §326-23; am L 1970, c 43, §1; am L 1979, c 18, §1; am L 1981, c 185, §11; am L 1985, c 250, §9; am L 1992, c 156, §6; am L 2008, c 49, §1]

Note

The 2008 amendment is retroactive to July 1, 2007.  L 2008, c 49, §4.  L 2008, c 49, §2 provides:

"SECTION 2.  In the event a retired patient employee has died after July 1, 2007, and before the payment of the pension adjustment provided for in this Act [amending §326-23], the amount of the increase owed to that person from July 1, 2007, until the date of death shall be paid to the person's estate."



§326-24 - Rules.

§326-24  Rules.  The director of health may adopt rules pursuant to chapter 91 necessary for the conduct of all matters pertaining to Hansen's disease, the treatment and care thereof, and other services provided to persons affected with Hansen's disease, and the full and complete governance of the county of Kalawao, except as limited by this chapter. [L 1870, c 33, pt of §1; RL 1925, §1199; am L 1931, c 139, §5; am L 1933, c 118, §1; RL 1935, §1162; RL 1945, §2425; am L 1949, c 53, §17; am L 1951, c 157, §13; RL 1955, §50-26; am L 1965, c 96, §36; HRS §326-24; am L 1969, c 152, §6; am L 1981, c 185, §12; am L 1985, c 250, §10]



§326-25 - Accounts, reports.

§326-25  Accounts, reports.  The department of health shall keep an accurate and detailed account of all sums of money expended by it.  The department shall report to the legislature at its regular sessions, such expenditures in detail, together with such information regarding Hansen's disease as it may deem to be of interest to the public. [PC 1869, c 62, §7; RL 1925, §1200; am L 1931, c 139, §5; am L 1933, c 118, §1; RL 1935, §1163; RL 1945, §2426; am L 1949, c 53, §18; RL 1955, §50-27; am L Sp 1959 2d, c 1, §19; HRS §326-25; am L 1969, c 152, §1; am L 1982, c 147, §15]



§326-25.5 - Annual report.

[§326-25.5]  Annual report.  The department of health shall submit a report to the legislature no later than twenty days prior to the convening of each regular session that addresses the following with regard to Kalaupapa Settlement:

(1)  The department's provision of medical and basic living needs of the patients;

(2)  The department's progress toward defining and addressing the nonmedical needs of patients;

(3)  The department's progress toward promoting a positive living environment;

(4)  The department's management of state resources, including benefits given to employees that are not statutorily defined;

(5)  The department's progress toward establishing written policies and procedures for Kalaupapa store;

(6)  The department's progress toward establishing and maintaining a complaint file and adequately addressing complaints;

(7)  The performance of the administrator, including compliance with job duties;

(8)  The department's progress toward adequate accountability of state property; and

(9)  Details and justification of approved employee air travel requests and trail pay. [L 2004, c 232, §2]



§326-26 - Persons allowed at places for Hansen's disease patients.

§326-26  Persons allowed at places for Hansen's disease patients.  (a)  No person, not having Hansen's disease, shall be allowed to visit or remain upon any land, place, or inclosure set apart by the department of health for the domiciles and community facilities of persons affected with Hansen's disease, without the written permission of the director of health, or some officer authorized thereto by the department, under any circumstances whatever, and any person found upon such land, place, or inclosure without a written permission shall be fined not less than $10 nor more than $100 for such offense; provided that any patient resident of Kalaupapa desiring to remain at the facility shall be permitted to do so for as long as the person may choose, regardless of whether the person has been successfully treated.

(b)  Notwithstanding subsection (a), upon the request of a patient, the non-patient-spouse of a patient residing at Kalaupapa shall be allowed to reside with the patient-spouse at Kalaupapa.  The non-patient-spouse shall not be entitled to receive any services or benefits accorded specifically to Hansen's disease patients at Kalaupapa. [L 1870, c 33, pt of §1; am L 1903, c 8, §2; RL 1925, §1201; am L 1931, c 139, §5; am L 1933, c 118, §1; RL 1935, §1164; RL 1945, §2427; am L 1949, c 53, §19; RL 1955, §50-28; am L Sp 1959 2d, c 1, §19; HRS §326-26; am L 1969, c 152, §1; am L 1977, c 25, §3; am L 1981, c 185, §13; am L 1982, c 147, §16; am L 1985, c 250, §11; am L 1996, c 2, §1]



§326-27 - Kalaupapa store; loans for operation and maintenance.

§326-27  Kalaupapa store; loans for operation and maintenance.  (a)  All moneys to enable the department of health to operate and maintain the Kalaupapa store, situated in Kalaupapa, Molokai, shall be allocated by the legislature through appropriations out of the state general fund.

(b)  The department shall include in its budgetary request for each upcoming fiscal period, the amounts necessary to effectuate the purposes of this section.

(c)  All moneys received in reimbursement of payments made under this section shall be deposited to the credit of the state general fund. [L 1915, c 15, §1; RL 1925, §1202; am L 1931, c 139, §5; am L 1933, c 118, §1; RL 1935, §1165; RL 1945, §2428; RL 1955, §50-29; am L Sp 1959 2d, c 1, §19; HRS §326-27; am L 1993, c 280, §38]



§326-28 - Kalaupapa store prices; penalty.

§326-28  Kalaupapa store prices; penalty.  It shall be unlawful for the department of health or its agents to sell or offer for sale any merchandise at the Kalaupapa store at prices exceeding the actual cost thereof, free on board steamer or any other means of transportation at Honolulu.  Any person violating this section shall be fined $25 and in addition thereto shall, in the discretion of the department, be subject to removal from office. [L 1927, c 245, §§1, 2; am imp L 1931, c 139, §5; am imp L 1933, c 118, §1; RL 1935, §1166; RL 1945, §2429; am L 1949, c 80, §1(4); RL 1955, §50-30; am L Sp 1959 2d, c 1, §19; HRS §326-28]



§326-29 - Fishing laws exemption; Kalaupapa.

§326-29  Fishing laws exemption; Kalaupapa.  Notwithstanding any provision of law to the contrary, state laws on fishing shall not be applicable to Hansen's disease patients of Kalaupapa, provided the patients engage in fishing along the shorelines and in waters immediately adjacent to the county of Kalawao.

No fish or other marine products obtained by patients may be sold outside of the county of Kalawao.

The department of health shall adopt rules pursuant to chapter 91 necessary to control all fishing and acquisition of marine products by Hansen's disease patients. [L 1957, c 106, §§1 to 3; am L Sp 1959 2d, c 1, §19; Supp, §50-41; HRS §326-29; am L 1969, c 152, §1; am L 1981, c 185, §14; am L 1985, c 250, §12]

Cross References

Fishing regulations, generally, see chapter 188, pt II.

Rulemaking, see chapter 91.



§326-30 - Making or taking of pictures without permission prohibited.

§326-30  Making or taking of pictures without permission prohibited.  (a)  No person shall photograph, film, or videotape any patient at any facility maintained by the department of health for the care and treatment of persons with Hansen's disease, without the written permission of the patient.

(b)  Any person violating this section shall be fined not more than $1,000 per incident. [L 1923, c 78, §§1, 2; RL 1925, §1203; am L 1925, c 98, §1; am L 1931, c 139, §5; am L 1933, c 118, §1; RL 1935, §1167; RL 1945, §2430; am L 1949, c 80, §1(5); am L 1951, c 157, §14; RL 1955, §50-31; HRS §326-30; am L 1969, c 152, §7; am L 1981, c 185, §15; am L 1985, c 250, §13; am L 1992, c 156, §7]



§326-31 , 32 - REPEALED.

§§326-31, 32  REPEALED.  L 1969, c 152, §11.



§326-33 - Damien Memorial Chapel.

§326-33  Damien Memorial Chapel.  The Father Damien Memorial Chapel at Kalawao, Molokai, and the premises and graveyard thereof are hereby declared to be a public memorial to Father Damien. [L 1935, c 38, §1; RL 1945, §2437; RL 1955, §50-34; HRS §326-33]

Cross References

Father Damien DeVeuster Day, see §8-8.



§326-34 - County of Kalawao; governance.

§326-34  County of Kalawao; governance.  (a)  The county of Kalawao shall consist of that portion of the island of Molokai known as Kalaupapa, Kalawao, and Waikolu, and commonly known or designated as the Kalaupapa Settlement, and shall not be or form a portion of the county of Maui, but is constituted a county by itself.  As a county it shall have only the powers especially conferred and given by sections 326-34 to 326-38 and, except as provided in those sections, none of the provisions of the Hawaii Revised Statutes regarding counties shall be deemed to refer to or shall be applicable to the county of Kalawao.

(b)  The county of Kalawao shall be under the jurisdiction and control of the department of health and be governed by the laws, and rules relating to the department and the care and treatment of persons affected with Hansen's disease, except as otherwise provided by law. [L 1905, c 39, §2; RL 1925, §1577; am L 1931, c 138, §1; am imp L 1933, c 118, §§1, 2; RL 1935, §2928; RL 1945, §2438; am L 1949, c 53, §26; am L 1951, c 157, §15; RL 1955, §50-35; am L Sp 1959 2d, c 1, §19; HRS §326-34; am L 1969, c 152, §8; am L 1981, c 185, §16; am L 1988, c 263, §10]

Cross References

District of Kalawao, see §4-1.

Second judicial circuit, part of, see §603-1.



§326-35 - Sheriff, appointment, removal.

§326-35  Sheriff, appointment, removal.  There shall be no county officer in the county other than a sheriff, who shall be a patient resident of and be appointed in the county by the department of health and who shall hold office at the pleasure of the department or until a successor is appointed by the department.  When a qualified patient resident is not available, the department may appoint a staff employee or other qualified person to serve as sheriff. [L 1905, c 39, §3; am L 1911, c 134, §1; RL 1925, §1578; am L 1931, c 138, §1; am imp L 1933, c 118, §§1, 2; RL 1935, §2929; RL 1945, §2439; am L 1951, c 157, §16; RL 1955, §50-36; am L Sp 1959 2d, c 1, §19; HRS §326-35; am L 1985, c 250, §14; am L 1989, c 97, §1 and c 211, §10; am L 1990, c 281, §11]



§326-36 - Sheriff, salary.

§326-36  Sheriff, salary.  The salary of the sheriff shall be fixed and paid by the department of health out of the appropriation allowed by the legislature for the care and treatment of persons affected with Hansen's disease. [L 1905, c 39, §4; RL 1925, §1579; am L 1931, c 138, §1; am imp L 1933, c 118, §§1, 2; RL 1935, §2930; RL 1945, §2440; am L 1949, c 53, §27; am L 1951, c 157, §17; RL 1955, §50-37; am L Sp 1959 2d, c 1, §19; HRS §326-36; am L 1969, c 152, §9; am L 1981, c 185, §17; am L 1985, c 250, §15; am L 1989, c 97, §2 and c 211, §10; am L 1990, c 281, §11]



§326-37 - Sheriff, duties.

§326-37  Sheriff, duties.  The sheriff of the county of Kalawao shall preserve the public peace and shall arrest and take before the district judge for examination all persons who attempt to commit or who have committed a public offense and prosecute the same to the best of the sheriff's ability. [L 1905, c 39, §5; RL 1925, §1580; RL 1935, §2931; RL 1945, §2441; RL 1955, §50-38; HRS §326-37; am L 1970, c 188, §39; gen ch 1985; am L 1989, c 211, §10; am L 1990, c 281, §11]



§326-38 - Sheriff, powers.

§326-38  Sheriff, powers.  The sheriff may appoint and dismiss and reappoint as many police officers as may be authorized by the department of health for the county.  Patient residents, for the services rendered as police officers, shall receive pay as the department determines and which pay shall be taken out of and from the appropriation made by the legislature for the care and treatment of persons affected with Hansen's disease.  The sheriff shall have other powers and duties within the county of Kalawao and appropriate thereto as are prescribed by law for the chiefs of police or police officers of the several counties respectively. [L 1905, c 39, §6; RL 1925, §1581; am L 1931, c 138, §1; am imp L 1933, c 118, §§1, 2; RL 1935, §2932; RL 1945, §2442; am L 1949, c 53, §28 and c 80, §1(7); am L 1951, c 157, §18; RL 1955, §50-39; am L Sp 1959 2d, c 1, §19; HRS §326-38; am L 1969, c 152, §10; am L 1977, c 191, §2; am L 1981, c 185, §18; am L 1985, c 250, §16; am L 1989, c 211, §10; am L 1990, c 281, §11]



§326-39 - Penalty.

§326-39  Penalty.  Any person violating this chapter, or any rule or regulation of the department of health relating thereto, shall be deemed guilty of a misdemeanor.  Except as herein otherwise provided, the punishment therefor shall be the same as provided by section 321-18. [L 1951, c 157, §19; RL 1955, §59-40; am L Sp 1959 2d, c 1, §19; HRS §326-39]



§326-40 - Kalaupapa; policy on residency.

§326-40  Kalaupapa; policy on residency.  The legislature finds that Hawaii's Hansen's disease victims have in many ways symbolized the plight of those afflicted with this disease throughout the world.  Their sufferings and social deprivations helped eventually to bring the story of the disease and an understanding of its health ravages to people everywhere.  Those patients who settled in Kalaupapa remain a living memorial to a long history of tragic separation, readjustment, and endurance.

It is the policy of the State that the patient residents of Kalaupapa shall be accorded adequate health care and other services for the remainder of their lives.  Furthermore, it is the policy of the State that any patient resident of Kalaupapa desiring to remain at the facility shall be permitted to do so for as long as that patient may choose, regardless of whether or not the patient has been successfully treated.  A patient resident of Kalaupapa desiring to take leave may do so without loss of financial allowance or coverage of health care costs given those who remain at Kalaupapa. [L 1977, c 25, §2; am L 1981, c 185, §19; am L 1985, c 250, §17; am L 1992, c 156, §8]






CHAPTER 327 - MEDICAL AND RESEARCH USE OF BODIES

§327-1 - Short title.

[Part I.]  REVISED UNIFORM ANATOMICAL GIFT ACT

[§327-1]  Short title.  This part may be cited as the "Revised Uniform Anatomical Gift Act". [L 2008, c 122, pt of §1]



§327-2 - Definitions.

[§327-2]  Definitions.  As used in this part, unless the context otherwise requires:

"Agent" means an individual:

(1)  Authorized to make health care decisions on the principal's behalf by a power of attorney for health care; or

(2)  Expressly authorized to make an anatomical gift on the principal's behalf by any other record signed by the principal.

"Anatomical gift" means a donation of all or part of a human body to take effect after the donor's death for the purposes of transplantation, therapy, research, or education.

"Body part" means an eye or other organ, or tissue of a human being.  The term shall not include the whole body.

"Decedent" means a deceased individual whose body or body part is or may be the source of an anatomical gift.  The term includes a stillborn infant, and subject to restrictions imposed by law other than this part, a fetus.

"Disinterested witness" means a witness other than the spouse, reciprocal beneficiary, child, parent, sibling, grandchild, grandparent, or guardian of the individual who makes, amends, revokes, or refuses to make an anatomical gift, or another adult who exhibited special care and concern for the individual.  The term shall not include a person to which an anatomical gift could pass under section 327-11.

"Document of gift" means a donor card or other record used to make an anatomical gift.  The term includes a statement or symbol on a driver's license, identification card, or donor registry.

"Donor" means an individual whose body or body part is the subject of an anatomical gift.

"Donor registry" means a database that contains records of anatomical gifts and amendments to or revocations of anatomical gifts.

"Driver's license" means a license or permit issued by a state or county authority to operate a vehicle whether or not conditions are attached to the license or permit.

"Eye bank" means a person that is licensed, accredited, or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of human eyes or portions of human eyes.

"Guardian" means a person appointed by a court to make decisions regarding the support, care, education, health, and welfare of an individual.  The term shall not include a guardian ad litem.

"Hospital" means a facility licensed as a hospital under the law of any state or a facility operated as a hospital by the United States, a state, or a subdivision of a state.

"Identification card" means an identification card issued by a state or county authority or a driver's license issued by the examiner of drivers.

"Know" means to have actual knowledge.

"Organ procurement organization" means a person designated by the United States Secretary of Health and Human Services as an organ procurement organization.

"Parent" means a parent whose parental rights have not been terminated.

"Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

"Physician" means an individual authorized to practice medicine or osteopathy under the law of any state.

"Procurement organization" means an eye bank, organ procurement organization, or tissue bank.

"Prospective donor" means an individual who is dead or near death and has been determined by a procurement organization to have a body part that could be medically suitable for transplantation, therapy, research, or education.  The term shall not include an individual who has made a refusal.

"Reasonably available" means able to be contacted by a procurement organization without undue effort and willing and able to act in a timely manner consistent with existing medical criteria necessary for the making of an anatomical gift.

"Recipient" means an individual into whose body a decedent's body part has been or is intended to be transplanted.

"Reciprocal beneficiary" means a party to a valid reciprocal beneficiary relationship as defined in chapter 572C.

"Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

"Refusal" means a record created under section 327-7 that expressly states an intent to bar other persons from making an anatomical gift of an individual's body or body part.

"Sign" means, with the present intent to authenticate or adopt a record:

(1)  To execute or adopt a tangible symbol; or

(2)  To attach or logically associate with the record an electronic symbol, sound, or process.

"State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

"Technician" means an individual determined to be qualified to remove or process body parts by an appropriate organization that is licensed, accredited, or regulated under federal or state law.  The term includes an enucleator.

"Tissue" means a portion of the human body other than an organ or an eye.  The term shall not include blood unless the blood is donated for research or education.

"Tissue bank" means a person that is licensed, accredited, or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of tissue.

"Transplant hospital" means a hospital that furnishes organ transplants and other medical and surgical specialty services required for the care of transplant patients. [L 2008, c 122, pt of §1]



§327-3 - Applicability.

[§327-3]  Applicability.  This part applies to an anatomical gift or amendment to, revocation of, or refusal to make an anatomical gift, whenever made. [L 2008, c 122, pt of §1]



§327-4 - Who may make an anatomical gift before donor's death.

[§327-4]  Who may make an anatomical gift before donor's death.  Subject to section 327-8, an anatomical gift of a donor's body or body part may be made during the life of the donor for transplantation, therapy, research, or education in the manner provided in section 327-5 by:

(1)  The donor, if the donor is at least eighteen years of age or is under eighteen years of age and is:

(A)  An emancipated minor, as deemed pursuant to section 577-25; or

(B)  Authorized under a state law to apply for a driver's license under part VI of chapter 286;

(2)  An agent of the donor, unless the power of attorney for health care or other record prohibits the agent from making an anatomical gift;

(3)  A parent of the donor, if the donor is under eighteen years of age and not emancipated; or

(4)  The donor's guardian. [L 2008, c 122, pt of §1]



§327-5 - Manner of making an anatomical gift before donor's death.

[§327-5]  Manner of making an anatomical gift before donor's death.  (a)  A donor may make an anatomical gift:

(1)  By authorizing a statement or symbol indicating that the donor has made an anatomical gift to be imprinted on the donor's driver's license or identification card;

(2)  In a will; or

(3)  During a terminal illness or injury of the donor, by any form of communication addressed to at least two other individuals who are at least eighteen years of age, one of whom is a disinterested witness.

(b)  A donor or other person authorized to make an anatomical gift under section 327-4 may make a gift by a donor card or other record signed by the donor or other person making the gift, or by authorizing that a statement or symbol indicating that the donor has made an anatomical gift be included on a donor registry.  If the donor or other person is physically unable to sign a record, the record may be signed by another individual at the direction of the donor or the other person and shall:

(1)  Be witnessed by at least two other individuals who are at least eighteen years of age, one of whom is a disinterested witness, who have signed at the request of the donor or the other person; and

(2)  State that it has been signed and witnessed as provided in paragraph (1).

(c)  Revocation, suspension, expiration, or cancellation of the driver's license or identification card issued to a donor shall not invalidate an anatomical gift.

(d)  An anatomical gift made by a will shall take effect upon the donor's death whether or not the will is probated.  Invalidation of the will after the donor's death shall not invalidate the gift. [L 2008, c 122, pt of §1]



§327-6 - Amending or revoking an anatomical gift before donor's death.

[§327-6]  Amending or revoking an anatomical gift before donor's death.  (a)  Subject to section 327-8, a donor or other person authorized to make an anatomical gift under section 327-4 may amend or revoke an anatomical gift by:

(1)  A record signed by:

(A)  The donor;

(B)  The other person; or

(C)  Subject to subsection (b), another individual acting at the direction of the donor or the other person if the donor or other person is physically unable to sign; or

(2)  A later-executed document of gift that amends or revokes a previous anatomical gift or portion of an anatomical gift, either expressly or by inconsistency.

(b)  A record signed pursuant to subsection (a)(1)(C) shall:

(1)  Be witnessed by at least two other individuals who are at least eighteen years of age, one of whom is a disinterested witness, who have signed at the request of the donor or the other person; and

(2)  State that it has been signed and witnessed as provided in paragraph (1).

(c)  Subject to section 327-8, a donor or other person authorized to make an anatomical gift under section 327-4 may revoke the gift by the destruction or cancellation of the document of gift, or a portion of the document of gift used to make the gift, with the intent to revoke the gift.

(d)  A donor may amend or revoke an anatomical gift that was not made in a will by any form of communication during a terminal illness or injury addressed to at least two other individuals who are at least eighteen years of age, one of whom is a disinterested witness.

(e)  A donor who makes an anatomical gift in a will may amend or revoke the gift in the manner provided for amendment or revocation of wills or as provided in subsection (a). [L 2008, c 122, pt of §1]



§327-7 - Refusal to make an anatomical gift and effect of refusal.

[§327-7]  Refusal to make an anatomical gift and effect of refusal.  (a)  An individual may refuse to make an anatomical gift of the individual's body or body part by:

(1)  A record signed by:

(A)  The individual; or

(B)  Subject to subsection (b), another individual acting at the direction of the individual if the individual is physically unable to sign;

(2)  The individual's will whether or not the will is admitted to probate or invalidated after the individual's death; or

(3)  Any form of communication made by the individual during the individual's terminal illness or injury addressed to at least two other individuals who are at least eighteen years of age, one of whom is a disinterested witness.

(b)  A record signed pursuant to subsection (a)(1)(B) shall:

(1)  Be witnessed by at least two other individuals who are at least eighteen years of age, one of whom is a disinterested witness, who have signed at the request of the individual; and

(2)  State that it has been signed and witnessed as provided in paragraph (1).

(c)  An individual may amend or revoke a refusal:

(1)  In the manner provided in subsection (a) for making a refusal;

(2)  By subsequently making an anatomical gift pursuant to section 327-5 that is inconsistent with the refusal; or

(3)  By the destruction or cancellation of the record evidencing the refusal, or the portion of the record used to make the refusal, with the intent to revoke the refusal.

(d)  Except as otherwise provided in section 327-8(h), in the absence of an express, contrary indication by the individual set forth in the refusal, an individual's unrevoked refusal to make an anatomical gift of the individual's body or a body part bars all other persons from making an anatomical gift of the individual's body or the body part. [L 2008, c 122, pt of §1]



§327-8 - Preclusive effect of an anatomical gift, amendment, or revocation.

[§327-8]  Preclusive effect of an anatomical gift, amendment, or revocation.  (a)  Except as otherwise provided in subsection (g), in the absence of an express, contrary indication by the donor, a person other than the donor is barred from making, amending, or revoking an anatomical gift of a donor's body or body part if the donor made an anatomical gift of the donor's body or body part under section 327-5, or an amendment to an anatomical gift of the donor's body or the body part under section 327-6.

(b)  A donor's revocation of an anatomical gift of the donor's body or a body part under section 327-6 is not a refusal and shall not bar another person specified in section 327-4 or 327-9 from making an anatomical gift of the donor's body or a body part under section 327-5 or 327-10.

(c)  If a person other than the donor makes an unrevoked anatomical gift of the donor's body or a body part under section 327-5, or an amendment to an anatomical gift of the donor's body or a body part under section 327-6, another person may not make, amend, or revoke the gift of the donor's body or body part under section 327-10.

(d)  A revocation of an anatomical gift of the donor's body or a body part under section 327-6 by a person other than the donor shall not bar another person from making an anatomical gift of the body or a body part under section 327-5 or 327-10.

(e)  In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under section 327-4, an anatomical gift of a body part is neither a refusal to give another body part nor a limitation on the making of an anatomical gift of another body part at a later time by the donor or another person.

(f)  In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under section 327-4, an anatomical gift of a body part for one or more of the purposes set forth in section 327-4 is not a limitation on the making of an anatomical gift of the body part for any of the other purposes by the donor or any other person under section 327-5 or 327-10.

(g)  If a donor who is an unemancipated minor dies under eighteen years of age, a parent of the donor who is reasonably available may revoke or amend an anatomical gift of the donor's body or body part.

(h)  If an unemancipated minor who signed a refusal dies under eighteen years of age, a parent of the individual who is reasonably available may revoke the individual's refusal. [L 2008, c 122, pt of §1]



§327-9 - Who may make an anatomical gift of decedent's body or body part.

[§327-9]  Who may make an anatomical gift of decedent's body or body part.  (a)  Subject to subsections (b) and (c) and unless barred by subsection (d), an anatomical gift of a decedent's body or body part for purposes of transplantation, therapy, research, or education may be made, in the order of priority listed, by any member of the following classes of persons who is reasonably available:

(1)  An agent of the decedent at the time of death who could have made an anatomical gift under section 327-4(2) immediately before the decedent's death;

(2)  The spouse or reciprocal beneficiary of the decedent;

(3)  Adult children of the decedent;

(4)  Parents of the decedent;

(5)  Adult siblings of the decedent;

(6)  Adult grandchildren of the decedent;

(7)  Grandparents of the decedent;

(8)  An adult who exhibited special care and concern for the decedent;

(9)  The persons who were acting as the guardian of the person of the decedent at the time of death; and

(10)  Any other person having the authority to dispose of the decedent's body.

(b)  If there is more than one member of a class listed in subsection (a)(l), (3), (4), (5), (6), (7), or (9) entitled to make an anatomical gift, an anatomical gift may be made by a member of the class unless that member or a person to which the gift can pass under section 327-11 knows of an objection by another member of the class.  If an objection is known, the gift may be made only by a majority of the members of the class who are reasonably available.

(c)  No person may make an anatomical gift if, at the time of the decedent's death, a person in a prior class under subsection (a) is reasonably available to make or to object to the making of an anatomical gift.

(d)  An anatomical gift may not be made if doing so is barred by section 327-7 or 327-8. [L 2008, c 122, pt of §1]



§327-10 - Manner of making, amending, or revoking an anatomical gift of decedent's body or body part.

[§327-10]  Manner of making, amending, or revoking an anatomical gift of decedent's body or body part.  (a)  A person authorized to make an anatomical gift under section 327-9 may make an anatomical gift by a document of gift signed by the person making the gift or that person's oral communication that is electronically recorded or is contemporaneously reduced to a record and signed by the individual receiving the oral communication.

(b)  Subject to subsection (c), an anatomical gift by a person authorized under section 327-9 may be amended or revoked orally or in a record by any member of a prior class who is reasonably available.  If more than one member of the prior class is reasonably available, the gift made by a person authorized under section 327-9 may be amended or revoked only if a majority of the reasonably available members of that class agree to the amending or revoking of the gift or they are equally divided as to whether to amend or revoke an anatomical gift.

(c)  A revocation under subsection (b) is effective only if the procurement organization or transplant hospital or the physician or technician knows of the revocation before an incision has been made to remove a body part from the donor, or before invasive procedures have begun to prepare the recipient. [L 2008, c 122, pt of §1]



§327-11 - Persons that may receive anatomical gift; purpose of anatomical gift.

[§327-11]  Persons that may receive anatomical gift; purpose of anatomical gift.  (a)  An anatomical gift of a body or body part may be made to the following persons:

(1)  A named hospital, accredited medical school, dental school, college, university, or organ procurement organization, or other appropriate person for research or education;

(2)  A named individual designated by the person making the anatomical gift if the individual is the recipient of the body part; or, if the body part for any reason cannot be transplanted into the individual, the body part shall pass in accordance with subsection (f) in the absence of an express, contrary indication by the person making the anatomical gift; or

(3)  A named eye bank or tissue bank.

(b)  If an anatomical gift of one or more specific body parts or of all body parts is made in a document of gift that does not name a person described in subsection (a) but identifies the purpose for which an anatomical gift may be used, the following rules shall apply:

(1)  If the body part is an eye and the gift is for transplantation or therapy, the gift shall pass to the appropriate eye bank;

(2)  If the body part is tissue and the gift is for transplantation or therapy, the gift shall pass to the appropriate tissue bank;

(3)  If the body part is an organ and the gift is for transplantation or therapy, the gift shall pass to the appropriate organ procurement organization as custodian of the organ; and

(4)  If the body part is an organ, an eye, or tissue and the gift is for research or education, the gift shall pass to the appropriate procurement organization.

(c)  For the purpose of subsection (h), if there is more than one purpose of an anatomical gift set forth in the document of gift but the purposes are not set forth in any priority, the gift shall be used for transplantation or therapy if suitable for those purposes and, if the gift cannot be used for transplantation or therapy, the gift may be used for research or education.

(d)  If an anatomical gift of one or more specific body parts is made in a document of gift that does not name a person described in subsection (a) and does not identify the purpose of the gift, the decedent's body parts may be used only for transplantation or therapy, and the gift shall pass in accordance with subsection (f).

(e)  If a document of gift specifies only a general intent to make an anatomical gift by words such as "donor", "organ donor", or "body donor", or by a symbol or statement of similar import, the decedent's body parts may be used only for transplantation or therapy, and the gift shall pass in accordance with subsection (f).

(f)  For purposes of subsections (a)(2), (c), and (d), the following rules shall apply:

(1)  If the body part is an eye, the gift shall pass to the appropriate eye bank;

(2)  If the body part is tissue, the gift shall pass to the appropriate tissue bank; and

(3)  If the body part is an organ, the gift shall pass to the appropriate organ procurement organization as custodian of the organ.

(g)  An anatomical gift of an organ for transplantation or therapy, other than an anatomical gift under subsection (a)(2), shall pass to the organ procurement organization as custodian of the organ.

(h)  If an anatomical gift does not pass pursuant to subsections (a) through (g), or the decedent's body or body part is not used for transplantation, therapy, research, or education, custody of the body or body part shall pass to the person under obligation to dispose of the body or body part.

(i)  A person may not accept an anatomical gift if the person knows that the gift was not effectively made under section 327-5 or 327-10 or if the person knows that the decedent made a refusal under section 327-7 that was not revoked.  For purposes of this subsection, if a person knows that an anatomical gift was made on a document of gift, the person is deemed to know of any amendment or revocation of the gift or any refusal to make an anatomical gift on the same document of gift.

(j)  Except as otherwise provided in subsection (a)(2), nothing in this part shall affect the allocation of organs for transplantation or therapy. [L 2008, c 122, pt of §1]



§327-12 - Search and notification.

[§327-12]  Search and notification.  (a)  The following persons shall make a reasonable search of an individual who the searcher reasonably believes is dead or near death for a document of gift or other information identifying the individual as a donor or as an individual who made a refusal:

(1)  A law enforcement officer, firefighter, paramedic, or other emergency rescuer finding the individual; and

(2)  If no other source of the information is immediately available, a hospital, as soon as practical after the individual's arrival at the hospital.

(b)  If a document of gift or a refusal to make an anatomical gift is located by the search required by subsection (a)(1) and the individual or deceased individual to whom it relates is taken to a hospital, the person responsible for conducting the search shall send the document of gift or refusal to the hospital.

(c)  A person is not subject to criminal or civil liability for failing to discharge the duties imposed by this section but may be subject to administrative sanctions. [L 2008, c 122, pt of §1]



§327-13 - Delivery of document of gift not required; right to examine.

[§327-13]  Delivery of document of gift not required; right to examine.  (a)  A document of gift need not be delivered during the donor's lifetime to be effective.

(b)  Upon or after an individual's death, a person in possession of a document of gift or a refusal to make an anatomical gift with respect to the individual shall allow examination and copying of the document of gift or refusal by a person authorized to make or object to the making of an anatomical gift with respect to the individual or by a person to which the gift could pass under section 327-11. [L 2008, c 122, pt of §1]



§327-14 - Rights and duties of procurement organization and others.

[§327-14]  Rights and duties of procurement organization and others.  (a)  When a hospital refers an individual at or near death to a procurement organization, the organization shall make a reasonable search of any donor registry and records of the state or county department of motor vehicles that it knows exist for the geographical area in which the individual resides to ascertain whether the individual has made an anatomical gift.

(b)  A procurement organization shall be allowed reasonable access to information in the records of the state or county department of motor vehicles to ascertain whether an individual at or near death is a donor.

(c)  When a hospital refers an individual at or near death to a procurement organization, the organization may conduct any reasonable examination necessary to ensure the medical suitability of a body part that is or could be the subject of an anatomical gift for transplantation, therapy, research, or education from a donor or a prospective donor.  During the examination period, measures necessary to ensure the medical suitability of the body part may not be withdrawn unless the hospital or procurement organization knows that the individual expressed a contrary intent or the attending physician has determined that continuing these measures would not be consistent with generally accepted standards of care for terminally ill patients.

(d)  Unless prohibited by law other than this part, at any time after a donor's death, the person to which a body part passes under section 327-11 may conduct any reasonable examination necessary to ensure the medical suitability of the body or body part for its intended purpose.

(e)  Unless prohibited by law other than this part, an examination under subsection (c) or (d) may include an examination of all medical records of the donor or prospective donor.

(f)  If a donor, at the time of death, is under eighteen years of age, a procurement organization shall conduct a reasonable search for the parents of the donor and, unless the procurement organization knows the donor is an emancipated minor as deemed by section 577-25, provide the parents with an opportunity to revoke or amend the anatomical gift or revoke a refusal.

(g)  A procurement organization shall make a reasonable search for any person listed in section 327-9 having priority to make an anatomical gift on behalf of a prospective donor.

(h)  If a procurement organization receives information that an anatomical gift to any other person was made, amended, or revoked, it shall promptly advise the other person of all relevant information.

(i)  Subject to sections 327-11(h) and 327-23, the rights of the person to which a body part passes under section 327-11 are superior to rights of all others with respect to the body part.  The person may accept or reject an anatomical gift in whole or in part.  Subject to the terms of the document of gift and this part, a person that accepts an anatomical gift of an entire body may allow embalming or cremation and use of remains in a funeral service.  If the gift is of a body part, the person to which the body part passes under section 327-11, upon the death of the donor and before embalming or cremation, shall cause the body part to be removed without unnecessary mutilation.

(j)  Neither the physician who attends the decedent at death nor the physician who determines the time of the decedent's death may participate in the procedures for removing or transplanting a body part from the decedent.

(k)  A physician or technician may remove a donated body part from the body of a donor that the physician or technician is qualified to remove. [L 2008, c 122, pt of §1]



§327-15 - Coordination of procurement and use.

[§327-15]  Coordination of procurement and use.  Each hospital in this State, after consultation with procurement organizations, shall establish agreements or affiliations for coordination of procurement and use of human bodies and body parts. [L 2008, c 122, pt of §1]



§327-16 - Sale or purchase of body parts prohibited.

[§327-16]  Sale or purchase of body parts prohibited.  (a)  Except as otherwise provided in subsection (b), a person that knowingly, for valuable consideration, purchases or sells a body part for transplantation or therapy if removal of a body part from an individual is intended to occur after the individual's death commits a class C felony and upon conviction is subject to a fine not exceeding $50,000, imprisonment not exceeding five years, or both.

(b)  A person may charge a reasonable amount for the removal, processing, preservation, quality control, storage, transportation, implantation, or disposal of a body part. [L 2008, c 122, pt of §1]



§327-17 - Penalty.

[§327-17]  Penalty.  Any person that, to obtain a financial gain, intentionally falsifies, forges, conceals, defaces, or obliterates a document of gift, an amendment or revocation of a document of gift, or a refusal to make an anatomical gift commits a class C felony and upon conviction is subject to a fine not exceeding $50,000, imprisonment not exceeding five years, or both. [L 2008, c 122, pt of §1]



§327-18 - Immunity.

[§327-18]  Immunity.  (a)  A person that acts in accordance with this part or with the applicable anatomical gift law of another state or attempts in good faith to do so is not liable for the act in a civil action, criminal prosecution, or administrative proceeding.

(b)  Neither the person making an anatomical gift nor the donor's estate is liable for any injury or damage that results from the making or use of the gift.

(c)  A person who documents the making, amending, or revoking of an anatomical gift under this part may rely upon representations of the individuals listed in section 327-9(a)(2),(3), (4), (5), (6), (7), and (8) relating to their relationship to the donor or prospective donor unless the person knows that the representation is untrue. [L 2008, c 122, pt of §1]



§327-19 - Law governing validity; choice of law as to execution of document of gift; presumption of validity.

[§327-19]  Law governing validity; choice of law as to execution of document of gift; presumption of validity.  (a)  A document of gift shall be valid if executed in accordance with:

(1)  This part;

(2)  The laws of the state or country where it was executed; or

(3)  The laws of the state or country where the person making the anatomical gift was domiciled, has a place of residence, or was a national at the time the document of gift was executed.

(b)  If a document of gift is valid under this section, the laws of this State govern the interpretation of the document of gift.

(c)  A person may presume that a document of gift or amendment of an anatomical gift is valid unless that person knows that it was not validly executed or was revoked. [L 2008, c 122, pt of §1]



§327-20 - Donor registry.

[§327-20]  Donor registry.  (a)  The examiner of drivers shall adopt rules pursuant to chapter 91 to allow an organ procurement organization twenty-four-hour telephone access to the driver's license database information, solely for determining whether a driver has indicated a willingness to be an organ donor pursuant to section 286-109.5.

(b)  The examiner of drivers shall cooperate with any donor registry that this State establishes, contracts for, or recognizes for transferring to the donor registry all relevant information regarding a donor's making, amendment to, or revocation of an anatomical gift.

(c)  A donor registry shall:

(1)  Provide a database that allows a donor or other person authorized under section 327-4 to include on the donor registry a statement or symbol that the donor has made, amended, or revoked an anatomical gift;

(2)  Be accessible to a procurement organization to allow it to obtain relevant information on the donor registry to determine, at or near death of the donor or a prospective donor, whether the donor or prospective donor has made, amended, or revoked an anatomical gift; and

(3)  Be accessible for purposes of paragraphs (1) and (2) seven-days-a-week on a twenty-four-hour basis.

(d)  Personally identifiable information on a donor registry about a donor or prospective donor may not be used or disclosed without the express consent of the donor, prospective donor, or the person that made the anatomical gift for any purpose other than to determine, at or near death of the donor or a prospective donor, whether the donor or prospective donor has made, amended, or revoked an anatomical gift.

(e)  This section shall not prohibit any person from creating or maintaining a donor registry that is not established by or under contract with the State.  However, the registry shall comply with subsections (c) and (d). [L 2008, c 122, pt of §1]

Note

Developing an organ donor registry.  L 2008, c 165.



§327-21 - Effect of anatomical gift on advance health-care directive.

[§327-21]  Effect of anatomical gift on advance health-care directive.  (a)  If a prospective donor has a declaration or advance health-care directive, and the terms of the declaration or directive and the express or implied terms of a potential anatomical gift are in conflict with regard to the administration of measures necessary to ensure the medical suitability of a body part for transplantation or therapy, the prospective donor's attending physician and prospective donor shall confer to resolve the conflict.  If the prospective donor is incapable of resolving the conflict, an agent acting under the prospective donor's declaration or directive, or, if none or if the agent is not reasonably available, another person authorized by law other than this chapter to make health-care decisions on behalf of the prospective donor, shall act for the donor to resolve the conflict.  The conflict shall be resolved as expeditiously as possible.  Information relevant to the resolution of the conflict may be obtained from the appropriate procurement organization and any other person authorized to make an anatomical gift for the prospective donor under section 327-9.  Before resolution of the conflict, measures necessary to ensure the medical suitability of the body part may not be withheld or withdrawn from the prospective donor if withholding or withdrawing the measures is not contraindicated by appropriate end-of-life care.

(b)  As used in this section:

"Advance health-care directive" means a record signed or authorized by a prospective donor containing the prospective donor's direction concerning a health-care decision for the prospective donor or a power of attorney for health care.

"Declaration" means a record signed by a prospective donor specifying the circumstances under which a life support system may be withheld or withdrawn.

"Health-care decision" means any decision regarding the health care of the prospective donor. [L 2008, c 122, pt of §1]



§327-22 - Cooperation between medical examiner or coroner and procurement organization.

[§327-22]  Cooperation between medical examiner or coroner and procurement organization.  (a)  A medical examiner or coroner shall cooperate with procurement organizations to maximize the opportunity to recover anatomical gifts for transplantation, therapy, research, or education.

(b)  If a medical examiner or coroner receives notice from a procurement organization that an anatomical gift might be available or was made with respect to a decedent whose body is under the jurisdiction of the medical examiner or coroner and a post-mortem examination is going to be performed, unless the medical examiner or coroner denies recovery in accordance with section 327-23, the medical examiner or coroner or designee shall make a reasonable attempt to conduct a post-mortem examination of the body or the body part in a manner and within a period compatible with its preservation for the purposes of the gift.

(c)  A body part may not be removed from the body of a decedent under the jurisdiction of a medical examiner or coroner for transplantation, therapy, research, or education unless the body part is the subject of an anatomical gift.  The body of a decedent under the jurisdiction of the medical examiner or coroner may not be delivered to a person for research or education unless the body is the subject of an anatomical gift.  This subsection shall not preclude a medical examiner or coroner from performing the medicolegal investigation upon the body or body parts of a decedent under the jurisdiction of the medical examiner or coroner. [L 2008, c 122, pt of §1]



§327-23 - Facilitation of an anatomical gift from a decedent whose body is under the jurisdiction of the medical examiner or coroner.

[§327-23]  Facilitation of an anatomical gift from a decedent whose body is under the jurisdiction of the medical examiner or coroner.  (a)  Upon request of a procurement organization, a medical examiner or coroner shall release to the procurement organization the name, contact information, and available medical and social history of a decedent whose body is under the jurisdiction of the medical examiner or coroner.  If the decedent's body or body part is medically suitable for transplantation, therapy, research, or education, the medical examiner or coroner shall release post-mortem examination results to the procurement organization.  The procurement organization may make a subsequent disclosure of the post-mortem examination results or other information received from the medical examiner or coroner only if relevant to transplantation or therapy.

(b)  The medical examiner or coroner may conduct a medicolegal examination by reviewing all medical records, laboratory test results, x-rays, other diagnostic results, and other information that any person possesses about a donor or prospective donor whose body is under the jurisdiction of the medical examiner or coroner, which the medical examiner or coroner determines may be relevant to the investigation.

(c)  A person that has any information requested by a medical examiner or coroner pursuant to subsection (b) shall provide that information as expeditiously as possible to allow the medical examiner or coroner to conduct the medicolegal investigation within a period compatible with the preservation of body parts for transplantation, therapy, research, or education.

(d)  If an anatomical gift has been or might be made of a body part of a decedent whose body is under the jurisdiction of the medical examiner or coroner and a post-mortem examination is not required, or the medical examiner or coroner determines that a post-mortem examination is required but that the recovery of the body part that is the subject of an anatomical gift will not interfere with the examination, the medical examiner or coroner and procurement organization shall cooperate in the timely removal of the body part from the decedent for transplantation, therapy, research, or education.

(e)  If an anatomical gift of a body part from the decedent under the jurisdiction of the medical examiner or coroner has been or might be made, but the medical examiner or coroner initially believes that the recovery of the body part could interfere with the post-mortem investigation into the decedent's cause or manner of death, the medical examiner or coroner shall consult with the procurement organization or physician or technician designated by the procurement organization about the proposed recovery.  The procurement organization shall provide the medical examiner or coroner with all information it has which could relate to the cause or manner of the decedent's death.  After consultation, the medical examiner or coroner may allow the recovery.

(f)  Following the consultation under subsection (e), in the absence of mutually agreed-upon protocols to resolve conflict between the medical examiner or coroner and the procurement organization, if the medical examiner or coroner intends to deny recovery of the body part, the medical examiner or coroner or designee, at the request of the procurement organization, shall make reasonable efforts to attend the removal procedure for the body part before making a final determination not to allow the procurement organization to recover the body part.  During the removal procedure, the medical examiner or coroner or designee may allow recovery by the procurement organization to proceed, or, if the medical examiner or coroner or designee reasonably believes that the body part may be involved in determining the decedent's cause or manner of death, deny recovery by the procurement organization.

(g)  If the medical examiner or coroner or designee denies recovery under subsection (f), the medical examiner or coroner or designee shall include the reasons in the records of the medical examiner or coroner; and make those reasons available to the procurement organization upon request.

(h)  If the medical examiner or coroner or designee allows recovery of a body part, the procurement organization shall cooperate with the medical examiner or coroner in any documentation of injuries and the preservation and collection of evidence prior to and during the recovery of the body part and, upon request, shall cause the physician or technician who removes the body part to provide the medical examiner or coroner with a record describing the condition of the body part, a biopsy, a photograph, and any other information and observations that would assist in the post-mortem examination. [L 2008, c 122, pt of §1]



§327-24 - Hawaii organ and tissue education special fund.

[§327-24]  Hawaii organ and tissue education special fund.  There is established in the state treasury the Hawaii organ and tissue education special fund.  Moneys collected under section 286-109.7 shall be deposited into the fund.  The fund shall be administered and distributed by the department of health and shall be used exclusively for public education programs and activities on organ, tissue, and eye donation. [L 2008, c 122, pt of §1]



§327-25 - Uniformity of application and construction.

[§327-25]  Uniformity of application and construction.  In applying and construing this uniform act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it. [L 2008, c 122, pt of §1]



§327-26 - Relation to Electronic Signatures in Global and National Commerce Act.

[§327-26]  Relation to Electronic Signatures in Global and National Commerce Act.  This part modifies, limits, and supersedes the Electronic Signatures in Global and National Commerce Act, 15 United States Code section 7001 et. seq., but shall not modify, limit, or supersede section 101(a) of that Act, 15 United States Code section 7001, or authorize electronic delivery of any of the notices described in section 103(b) of that Act, 15 United States Code section 7003(b). [L 2008, c 122, pt of §1]



§327-31 - Medical, etc.

PART II.  UNCLAIMED BODIES

Revision Note

This part was renumbered from part III.

§327-31  Medical, etc., use of unclaimed bodies authorized.  A university, hospital, or institution within the State authorized to teach and conduct research in medicine, anatomy, or surgery or having a medical preparatory or medical graduate course of instruction may receive from the department of health the unclaimed body of any person required to be buried or cremated at public expense and to use any such body for medical education and research purposes. [L 1967, c 240, pt of §1; HRS §327-31; am L 2000, c 101, §3]



§327-32 - Administration; duties of health officers, etc.

§327-32  Administration; duties of health officers, etc. (a)  The department of health shall administer this part and may provide by rules and regulations, promulgated pursuant to chapter 91, for the distribution and use of unclaimed bodies as authorized in section 327-31.

(b)  The department upon receipt of notice of an unclaimed body shall deliver the body to a university, hospital, or institution for the purposes authorized in section 327-31.

(c)  Every head officer of a hospital, nursing home, correctional facility, funeral parlor, or mortuary and every county medical examiner or coroner and every state or county officer, and every other person who has possession, charge, or control of any unclaimed dead human body required to be buried at public expense shall:

(1)  Exercise due diligence to notify the relatives of the decedent;

(2)  In the absence of any known relative or friend of the deceased or any representative of a fraternal society of which the deceased was a member, who desires to direct the disposition of the remains in a manner other than in this part provided, notify the department not later than immediately after the end of twenty-four hours following the death, stating, whenever possible, the name, age, sex, and cause of death of the decedent.

(d)  Every head officer of a hospital, nursing home, or correctional facility in which a decedent was a patient or inmate at the time of death and whose body is unclaimed and required to be buried at public expense shall transmit to the department a medical history of the decedent for the purpose of identification and permanent record, which records shall be open to inspection by any state or county public official or prosecuting attorney. [L 1967, c 240, pt of §1; HRS §327-32]



§327-33 - Duties of university, etc.

§327-33  Duties of university, etc., receiving bodies.  Every university, hospital, or institution which receives an unclaimed body as provided in this part shall:

(1)  Bear all reasonable expenses incurred in the transportation and preservation of the body.

(2)  Keep a permanent record of every body received, giving an identification number, source, and disposition of the body and, if possible, the name, age, sex, nationality, race, and place of last residence of the decedent, which records shall be open to inspection by the department of health.

(3)  Report annually, and at such other times as the department may specify, to the department concerning the receipt, preservation, retention, use, surrender, refusal, and disposition of dead bodies as provided in this part.

(4)  Retain every body received in a receiving vault for a period of not less than thirty days before allowing its use for medical education and research purposes.

(5)  Be deemed the "person in charge of the disposition of the body" as to each body received for the purposes of chapter 338, part I, and comply with the requirements pertaining to the filing of death certificates. [L 1967, c 240, pt of §1; HRS §327-33; am imp L 1973, c 17]

Revision Note

"Person in charge of the disposition of the body" substituted for "person in charge of interment".



§327-34 - Claimants; surrender.

§327-34  Claimants; surrender.  Any person may claim a body held by a university, hospital, or institution, as provided in this part, upon payment of the expenses incurred in obtaining, preparing, and handling the body.  Upon receipt of such claim and payment, the university, hospital, or institution shall surrender the body to the claimant. [L 1967, c 240, pt of §1; HRS §327-34]



§327-35 - Refusal of university, etc.

§327-35  Refusal of university, etc.  (a)  A university, hospital, or institution authorized to receive unclaimed bodies as provided in this part may refuse to accept any such body for the following reasons:

(1)  Death occurs outside the island on which the university, hospital, or institution is located;

(2)  The body is autopsied or embalmed;

(3)  The body is not intact;

(4)  The university, hospital, or institution has insufficient facilities to handle, store, and use the body; or

(5)  Medical or health reasons endanger or threaten to endanger the public health and safety.

(b)  In case of such refusal, the university, hospital, or institution shall notify the appropriate public agency which shall provide for the final disposition of the body pursuant to law. [L 1967, c 240, pt of §1; HRS §327-35]



§327-36 - Final disposition of bodies retained for medical education and research purposes.

§327-36  Final disposition of bodies retained for medical education and research purposes.  A university, hospital, or institution which holds an unclaimed body as provided in this part shall when the body is deemed of no further value for medical education and research purposes dispose of the remains by cremation, except as otherwise provided in section 327-34. [L 1967, c 240, pt of §1; HRS §327-36]



§327-37 - Exceptions.

§327-37  Exceptions.  No dead body shall be subject to this part if:

(1)  Death appears to have occurred under any of the circumstances set forth in section 841-3, in which case chapter 841 shall apply;

(2)  The decedent was an honorably discharged member of the United States armed forces, in which case the decedent shall be buried in accordance with law; or

(3)  Any person claims the body for burial at the person's own expense. [L 1967, c 240, pt of §1; HRS §327-37; gen ch 1985]

Revision Note

Section "841-3" and chapter "841" substituted for "715-3" and "715".



§327-38 - Prohibitions; penalty.

§327-38  Prohibitions; penalty.  (a)  No person shall give, offer, or promise any money or other things of value to any other person in consideration of receiving a dead human body.

(b)  No person shall provide a dead human body to any other person in consideration of any money or other things of value, or any offer or promise of money or other things of value.

(c)  No person shall display a dead human body for commercial purposes; provided that this subsection shall not apply to a display of a dead human body that:

(1)  Has been dead for more than eighty years;

(2)  Consists solely of human teeth or hair;

(3)  Is part of the ordinary display or viewing of the deceased at a funeral establishment or part of a similar funeral or memorial service;

(4)  Is an object of religious veneration;

(5)  Is an object of research or educational display in the possession of any federal, state, or county agency, any public or private institution of higher learning accredited under federal or state law, or any private entity in receipt of a federal, state, or county grant for health-related research; or

(6)  Is in the possession of a museum facility.

(d)  No university, hospital, or institution shall use a body received under this part for any purpose except medical education and research.

(e)  Any person who violates this section shall be fined not more than $5,000 or imprisoned not more than one year, or both.

(f)  As used in this section:

"Dead human body" means:

(1)  An individual who has sustained either irreversible cessation of circulatory and respiratory functions or irreversible cessation of all functions of the entire brain, including the brain stem; provided that the determination of death be made in accordance with accepted medical standards; and

(2)  Includes plastinated human bodies or remains, including tissue, organs, and other body parts, that are preserved from decay by replacing the water and fats in the human remains with a polymer.

"Museum facility" means a public or private nonprofit institution that:

(1)  Is accredited by the American Association of Museums or is part of an accredited college or university;

(2)  Is organized on a permanent basis for essentially educational or aesthetic purposes; and

(3)  Owns or uses tangible objects, cares for those objects, and exhibits them to the general public on a regular basis. [L 1967, c 240, pt of §1; HRS §327-38; am L 2009, c 118, §1]



§327-39 - Immunity from liability.

§327-39  Immunity from liability.  A person or public or private agency shall not be liable for any damage or subject to criminal prosecution for any act done pursuant to and in compliance with this part. [L 1967, c 240, pt of §1; HRS §327-39]



§327-51 - Exemption from strict liability.

[PART III.  GENERAL PROVISIONS]

Revision Note

This part was renumbered from part IV.

[§327-51]  Exemption from strict liability.  No physician, surgeon, hospital, blood bank, tissue bank, or other person or entity who donates, obtains, prepares, transplants, injects, transfuses, or otherwise transfers, or who assists or participates in obtaining, preparing, transplanting, injecting, transfusing, or otherwise transferring any tissue, organ, blood or component thereof, from one or more persons, living or dead, to another person, shall be liable as a result of any such activity, save and except that each such person or entity shall remain liable for the person's or its own negligence or wilful misconduct. [L 1971, c 102, §1; gen ch 1985]

Law Journals and Reviews

Tort and Insurance "Reform" in a Common Law Court.  14 UH L. Rev. 55.

Case Notes

Blood shield law precluded strict liability but not negligence claims of hemophiliac exposed to AIDS virus through injections of blood component, although actual tortfeasor was not identified, under market-share theory of liability.  72 H. 416, 823 P.2d 717; 971 F.2d 375.



§327-52 - Requests for anatomical gifts.

[§327-52]  Requests for anatomical gifts.  Any person in charge of a hospital, or the designated representative of the person in charge of the hospital, other than a person connected with the determination of death, may request any of the persons in section [327-3], in the order of priority stated, to give consent to the gift of all or any part of the decedent's body to any potential donee for any purpose provided in section [327-6]. [L 1986, c 118, §1]






CHAPTER 327C - DEATH

§327C-1 - Determination of death.

§327C-1  Determination of death.  (a)  Except as provided in subsection (b), a person shall be considered dead if, in the announced opinion of a physician or osteopathic physician licensed under part I of chapter 453, physician or osteopathic physician excepted from licensure by section 453-2(b)(3), physician assistant licensed under chapter 453, or registered nurse licensed under chapter 457, based on ordinary standards of current medical practice, the person has experienced irreversible cessation of spontaneous respiratory and circulatory functions.  Death will have occurred at the time when the irreversible cessation of the functions first coincided.

(b)  In the event that artificial means of support preclude a determination that respiratory and circulatory functions have ceased, a person shall be considered dead if, in the opinion of an attending physician or osteopathic physician licensed under part I of chapter 453, or attending physician or osteopathic physician excepted from licensure by section 453-2(b)(3), and of a consulting physician or osteopathic physician licensed under part I of chapter 453, or consulting physician or osteopathic physician excepted from licensure by section 453-2(b)(3), based on ordinary standards of current medical practice, the person has experienced irreversible cessation of all functions of the entire brain, including the brain stem.  The opinions of the physicians or osteopathic physicians shall be evidenced by signed statements.  Death will have occurred at the time when the irreversible cessation of all functions of the entire brain, including the brain stem, first occurred.  Death shall be pronounced before artificial means of support are withdrawn and before any vital organ is removed for purposes of transplantation.

(c)  When a part of a donor is used for direct organ transplantation under chapter 327, and the donor's death is established by determining that the donor experienced irreversible cessation of all functions of the entire brain, including the brain stem, the determination shall only be made under subsection (b).  The determination of death in all other cases shall be made under subsection (a).  The physicians or osteopathic physicians making the determination of death shall not participate in the procedures for removing or transplanting a part, or in the care of any recipient.

(d)  All death determinations in the State shall be made pursuant to this section and shall apply to all purposes, including but not limited to civil and criminal actions, any laws to the contrary notwithstanding; provided that presumptive deaths under the Uniform Probate Code shall not be affected by this section.

(e)  The director of health may convene in every odd-numbered year, a committee which shall be composed of representatives of appropriate general and specialized medical professional organizations, licensed attorneys, and members of the public.  The committee shall review medical practice, legal developments, and other appropriate matters to determine the continuing viability of this section, and shall submit a report of its findings and recommendations to the legislature, prior to the convening of the regular session held in each even-numbered year. [L 1978, c 248, §1; am L 1979, c 193, §1; am L 1982, c 112, §1; am L 1983, c 216, §1; am L 1984, c 189, §1; am L 1985, c 197, §1; am L 1997, c 70, §1; am L 1998, c 277, §1; am L 2009, c 11, §39 and c 151, §14]

Note

Chapter 460 referred to in text is repealed.

The L 2009 c 11, §39 amendment is retroactive to April 3, 2008. L 2009, c 11, §76(2).

Revision Note

In subsections (a) and (b), section "453-2(b)(3)" substituted for "453-2(3)".






CHAPTER 327D - MEDICAL TREATMENT DECISIONS

CHAPTER 327D

MEDICAL TREATMENT DECISIONS

REPEALED.  L 1999, c 169, §4.

Cross References

For similar provisions, see chapter 327E.



CHAPTER 327E - UNIFORM HEALTH-CARE DECISIONS ACT (MODIFIED)

§327E-1 - Short title.

[§327E-1]  Short title.  This chapter may be cited as the Uniform Health-Care Decisions Act (Modified). [L 1999, c 169, pt of §1]



§327E-2 - Definitions.

§327E-2  Definitions.  Whenever used in this chapter, unless the context otherwise requires:

"Advance health-care directive" means an individual instruction or a power of attorney for health care.

"Agent" means an individual designated in a power of attorney for health care to make a health-care decision for the individual granting the power.

"Best interest" means that the benefits to the individual resulting from a treatment outweigh the burdens to the individual resulting from that treatment and shall include:

(1)  The effect of the treatment on the physical, emotional, and cognitive functions of the patient;

(2)  The degree of physical pain or discomfort caused to the individual by the treatment or the withholding or withdrawal of the treatment;

(3)  The degree to which the individual's medical condition, the treatment, or the withholding or withdrawal of treatment, results in a severe and continuing impairment;

(4)  The effect of the treatment on the life expectancy of the patient;

(5)  The prognosis of the patient for recovery, with and without the treatment;

(6)  The risks, side effects, and benefits of the treatment or the withholding of treatment; and

(7)  The religious beliefs and basic values of the individual receiving treatment, to the extent that these may assist the surrogate decision-maker in determining benefits and burdens.

"Capacity" means an individual's ability to understand the significant benefits, risks, and alternatives to proposed health care and to make and communicate a health-care decision.

"Emancipated minor" means a person under eighteen years of age who is totally self-supporting.

"Guardian" means a judicially appointed guardian having authority to make a health-care decision for an individual.

"Health care" means any care, treatment, service, or procedure to maintain, diagnose, or otherwise affect an individual's physical or mental condition, including:

(1)  Selection and discharge of health-care providers and institutions;

(2)  Approval or disapproval of diagnostic tests, surgical procedures, programs of medication, and orders not to resuscitate; and

(3)  Direction to provide, withhold, or withdraw artificial nutrition and hydration; provided that withholding or withdrawing artificial nutrition or hydration is in accord with generally accepted health care standards applicable to health-care providers or institutions.

"Health-care decision" means a decision made by an individual or the individual's agent, guardian, or surrogate, regarding the individual's health care.

"Health-care institution" means an institution, facility, or agency licensed, certified, or otherwise authorized or permitted by law to provide health care in the ordinary course of business.

"Health-care provider" means an individual licensed, certified, or otherwise authorized or permitted by law to provide health care in the ordinary course of business or practice of a profession.

"Individual instruction" means an individual's direction concerning a health-care decision for the individual.

"Interested persons" means the patient's spouse, unless legally separated or estranged, a reciprocal beneficiary, any adult child, either parent of the patient, an adult sibling or adult grandchild of the patient, or any adult who has exhibited special care and concern for the patient and who is familiar with the patient's personal values.

"Person" means an individual, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

"Physician" means an individual authorized to practice medicine or osteopathy under chapter 453.

"Power of attorney for health care" means the designation of an agent to make health-care decisions for the individual granting the power.

"Primary physician" means a physician designated by an individual or the individual's agent, guardian, or surrogate, to have primary responsibility for the individual's health care or, in the absence of a designation or if the designated physician is not reasonably available, a physician who undertakes the responsibility.

"Reasonably available" means able to be contacted with a level of diligence appropriate to the seriousness and urgency of a patient's health care needs, and willing and able to act in a timely manner considering the urgency of the patient's health care needs.

"State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a territory or insular possession subject to the jurisdiction of the United States.

"Supervising health-care provider" means the primary physician or the physician's designee, or the health-care provider or the provider's designee who has undertaken primary responsibility for an individual's health care.

"Surrogate" means an individual, other than a patient's agent or guardian, authorized under this chapter to make a health-care decision for the patient. [L 1999, c 169, pt of §1; am L 2004, c 161, §3; am L 2009, c 11, §40]

Note

Chapter 460 referred to in text is repealed.

The 2009 amendment is retroactive to April 3, 2008. L 2009, c 11, §76(2).



§327E-3 - Advance health-care directives.

§327E-3  Advance health-care directives.  (a)  An adult or emancipated minor may give an individual instruction.  The instruction may be oral or written.  The instruction may be limited to take effect only if a specified condition arises.

(b)  An adult or emancipated minor may execute a power of attorney for health care, which may authorize the agent to make any health-care decision the principal could have made while having capacity.  The power remains in effect notwithstanding the principal's later incapacity and may include individual instructions.  Unless related to the principal by blood, marriage, or adoption, an agent may not be an owner, operator, or employee of the health-care institution at which the principal is receiving care.  The power shall be in writing, contain the date of its execution, be signed by the principal, and be witnessed by one of the following methods:

(1)  Signed by at least two individuals, each of whom witnessed either the signing of the instrument by the principal or the principal's acknowledgment of the signature of the instrument; or

(2)  Acknowledged before a notary public at any place within this State.

(c)  A witness for a power of attorney for health care shall not be:

(1)  A health-care provider;

(2)  An employee of a health-care provider or facility; or

(3)  The agent.

(d)  At least one of the individuals used as a witness for a power of attorney for health care shall be someone who is neither:

(1)  Related to the principal by blood, marriage, or adoption; nor

(2)  Entitled to any portion of the estate of the principal upon the principal's death under any will or codicil thereto of the principal existing at the time of execution of the power of attorney for health care or by operation of law then existing.

(e)  Unless otherwise specified in a power of attorney for health care, the authority of an agent becomes effective only upon a determination that the principal lacks capacity, and ceases to be effective upon a determination that the principal has recovered capacity.

(f)  Unless otherwise specified in a written advance health-care directive, a determination that an individual lacks or has recovered capacity, or that another condition exists that affects an individual instruction or the authority of an agent, shall be made by the primary physician.

(g)  An agent shall make a health-care decision in accordance with the principal's individual instructions, if any, and other wishes to the extent known to the agent.  Otherwise, the agent shall make the decision in accordance with the agent's determination of the principal's best interest.  In determining the principal's best interest, the agent shall consider the principal's personal values to the extent known to the agent.

(h)  A health-care decision made by an agent for a principal shall be effective without judicial approval.

(i)  A written advance health-care directive may include the individual's nomination of a guardian.

(j)  An advance health-care directive shall be valid for purposes of this chapter if it complies with this chapter, or if it was executed in compliance with the laws of the state where it was executed. [L 1999, c 169, pt of §1; am L 2004, c 161, §36]

Law Journals and Reviews

Your Body, Your Choice:  How Mandatory Advance Health-Care Directives Are Necessary to Protect Your Fundamental Right to Accept or Refuse Medical Treatment.  27 UH L. Rev. 201.



§327E-4 - Revocation of advance health-care directive.

[§327E-4]  Revocation of advance health-care directive.  (a)  An individual may revoke the designation of an agent only by a signed writing or by personally informing the supervising health-care provider.

(b)  An individual may revoke all or part of an advance health-care directive, other than the designation of an agent, at any time and in any manner that communicates an intent to revoke.

(c)  A health-care provider, agent, guardian, or surrogate who is informed of a revocation shall promptly communicate the fact of the revocation to the supervising health-care provider and to any health-care institution at which the patient is receiving care.

(d)  A decree of annulment, divorce, dissolution of marriage, or legal separation revokes a previous designation of a spouse as agent unless otherwise specified in the decree or in a power of attorney for health care.

(e)  An advance health-care directive that conflicts with an earlier advance health-care directive revokes the earlier directive to the extent of the conflict. [L 1999, c 169, pt of §1]



§327E-5 - Health-care decisions; surrogates.

[§327E-5]  Health-care decisions; surrogates.  (a)  A patient may designate or disqualify any individual to act as a surrogate by personally informing the supervising health-care provider.  In the absence of such a designation, or if the designee is not reasonably available, a surrogate may be appointed to make a health-care decision for the patient.

(b)  A surrogate may make a health-care decision for a patient who is an adult or emancipated minor if the patient has been determined by the primary physician to lack capacity and no agent or guardian has been appointed or the agent or guardian is not reasonably available.  Upon a determination that a patient lacks decisional capacity to provide informed consent to or refusal of medical treatment, the primary physician or the physician's designee shall make reasonable efforts to notify the patient of the patient's lack of capacity.  The primary physician, or the physician's designee, shall make reasonable efforts to locate as many interested persons as practicable, and the primary physician may rely on such individuals to notify other family members or interested persons.

(c)  Upon locating interested persons, the primary physician, or the physician's designee, shall inform such persons of the patient's lack of decisional capacity and that a surrogate decision-maker should be selected for the patient.

(d)  Interested persons shall make reasonable efforts to reach a consensus as to who among them shall make health-care decisions on behalf of the patient.  The person selected to act as the patient's surrogate should be the person who has a close relationship with the patient and who is the most likely to be currently informed of the patient's wishes regarding health-care decisions.  If any of the interested persons disagrees with the selection or the decision of the surrogate, or, if after reasonable efforts the interested persons are unable to reach a consensus as to who should act as the surrogate decision-maker, then any of the interested persons may seek guardianship of the patient by initiating guardianship proceedings pursuant to chapter 551.  Only interested persons involved in the discussions to choose a surrogate may initiate such proceedings with regard to the patient.

(e)  If any interested person, the guardian, or primary physician believes the patient has regained decisional capacity, the primary physician shall reexamine the patient and determine whether or not the patient has regained decisional capacity and shall enter a decision and the basis for such decision into the patient's medical record and shall notify the patient, the surrogate decision-maker, and the person who initiated the redetermination of decisional capacity.

(f)  A surrogate who has been designated by the patient may make health-care decisions for the patient that the patient could make on the patient's own behalf.

(g)  A surrogate who has not been designated by the patient may make all health-care decisions for the patient that the patient could make on the patient's own behalf, except that artificial nutrition and hydration may be withheld or withdrawn for a patient upon a decision of the surrogate only when the primary physician and a second independent physician certify in the patient's medical records that the provision or continuation of artificial nutrition or hydration is merely prolonging the act of dying and the patient is highly unlikely to have any neurological response in the future.

The surrogate who has not been designated by the patient shall make health-care decisions for the patient based on the wishes of the patient, or, if the wishes of the patient are unknown or unclear, on the patient's best interest.

The decision of a surrogate who has not been designated by the patient regarding whether life-sustaining procedures should be provided, withheld, or withdrawn shall not be based, in whole or in part, on either a patient's preexisting, long-term mental or physical disability, or a patient's economic status.  A surrogate who has not been designated by the patient shall inform the patient, to the extent possible, of the proposed procedure and the fact that someone else is authorized to make a decision regarding that procedure.

(h)  A health-care decision made by a surrogate for a patient is effective without judicial approval.

(i)  A supervising health-care provider shall require a surrogate to provide a written declaration under the penalty of false swearing stating facts and circumstances reasonably sufficient to establish the claimed authority. [L 1999, c 169, pt of §1]



§327E-6 - Decisions by guardian.

§327E-6  Decisions by guardian.  (a)  A guardian shall comply with the ward's individual instructions and shall not revoke the ward's pre-incapacity advance health-care directive unless expressly authorized by a court.

(b)  Absent a court order to the contrary, a health-care decision of a guardian appointed pursuant to chapter 560 takes precedence over that of an agent.

(c)  A health-care decision made by a guardian for the ward is effective without judicial approval. [L 1999, c 169, pt of §1; am L 2004, c 161, §4]



§327E-7 - Obligations of health-care provider.

[§327E-7]  Obligations of health-care provider.  (a)  Before implementing a health-care decision made for a patient, a supervising health-care provider, if possible, shall promptly communicate to the patient the decision made and the identity of the person making the decision.

(b)  A supervising health-care provider who knows of the existence of an advance health-care directive, a revocation of an advance health-care directive, or a designation or disqualification of a surrogate, shall promptly record its existence in the patient's health-care record and, if it is in writing, shall request a copy and if one is furnished shall arrange for its maintenance in the health-care record.

(c)  A supervising health-care provider who makes or is informed of a determination that a patient lacks or has recovered capacity, or that another condition exists which affects an individual instruction or the authority of an agent, guardian, or surrogate, shall promptly record the determination in the patient's health-care record and communicate the determination to the patient, if possible, and to any person then authorized to make health-care decisions for the patient.

(d)  Except as provided in subsections (e) and (f), a health-care provider or institution providing care to a patient shall:

(1)  Comply with an individual instruction of the patient and with a reasonable interpretation of that instruction made by a person then authorized to make health-care decisions for the patient; and

(2)  Comply with a health-care decision for the patient made by a person then authorized to make health-care decisions for the patient to the same extent as if the decision had been made by the patient while having capacity.

(e)  A health-care provider may decline to comply with an individual instruction or health-care decision for reasons of conscience.  A health-care institution may decline to comply with an individual instruction or health-care decision if the instruction or decision is contrary to a policy of the institution which is expressly based on reasons of conscience and if the policy was timely communicated to the patient or to a person then authorized to make health-care decisions for the patient.

(f)  A health-care provider or institution may decline to comply with an individual instruction or health-care decision that requires medically ineffective health care or health care contrary to generally accepted health-care standards applicable to the health-care provider or institution.

(g)  A health-care provider or institution that declines to comply with an individual instruction or health-care decision shall:

(1)  Promptly so inform the patient, if possible, and any person then authorized to make health-care decisions for the patient;

(2)  Provide continuing care to the patient until a transfer can be effected; and

(3)  Unless the patient or person then authorized to make health-care decisions for the patient refuses assistance, immediately make all reasonable efforts to assist in the transfer of the patient to another health-care provider or institution that is willing to comply with the instruction or decision.

(h)  A health-care provider or institution may not require or prohibit the execution or revocation of [an] advance health-care directive as a condition for providing health care. [L 1999, c 169, pt of §1]



§327E-8 - Health-care information.

[§327E-8]  Health-care information.  Unless otherwise specified in an advance health-care directive, a person then authorized to make health-care decisions for a patient has the same rights as the patient to request, receive, examine, copy, and consent to the disclosure of medical or any other health-care information. [L 1999, c 169, pt of §1]



§327E-9 - Immunities.

[§327E-9]  Immunities.  (a)  A health-care provider or institution acting in good faith and in accordance with generally accepted health-care standards applicable to the health-care provider or institution shall not be subject to civil or criminal liability or to discipline for unprofessional conduct for:

(1)  Complying with a health-care decision of a person apparently having authority to make a health-care decision for a patient, including a decision to withhold or withdraw health care;

(2)  Declining to comply with a health-care decision of a person based on a belief that the person then lacked authority; or

(3)  Complying with an advance health-care directive and assuming that the directive was valid when made and has not been revoked or terminated.

(b)  An individual acting as agent, guardian, or surrogate under this chapter shall not be subject to civil or criminal liability or to discipline for unprofessional conduct for health-care decisions made in good faith. [L 1999, c 169, pt of §1]



§327E-10 - Statutory damages.

[§327E-10]  Statutory damages.  (a)  A health-care provider or institution that intentionally violates this chapter shall be subject to liability to the individual or the individual's estate for damages of $500 or actual damages resulting from the violation, whichever is greater, plus reasonable attorney's fees.

(b)  A person who intentionally falsifies, forges, conceals, defaces, or obliterates an individual's advance health-care directive or a revocation of an advance health-care directive without the individual's consent, or who coerces or fraudulently induces an individual to give, revoke, or not to give an advance health-care directive, shall be subject to liability to that individual for damages of $2,500 or actual damages resulting from the action, whichever is greater, plus reasonable attorney's fees. [L 1999, c 169, pt of §1]



§327E-11 - Capacity.

[§327E-11]  Capacity.  (a)  This chapter does not affect the right of an individual to make health-care decisions while having capacity to do so.

(b)  An individual is presumed to have capacity to make a health-care decision, to give or revoke an advance health-care directive, and to designate or disqualify a surrogate. [L 1999, c 169, pt of §1]



§327E-12 - Effect of copy.

[§327E-12]  Effect of copy.  A copy of a written advance health-care directive, revocation of an advance health-care directive, or designation or disqualification of a surrogate has the same effect as the original. [L 1999, c 169, pt of §1]



§327E-13 - Effect of this chapter.

§327E-13  Effect of this chapter.  (a)  This chapter shall not create a presumption concerning the intention of an individual who has not made or who has revoked an advance health-care directive.

(b)  Death resulting from the withholding or withdrawal of health care in accordance with this chapter shall not for any purpose constitute a suicide or homicide or legally impair or invalidate a policy of insurance or an annuity providing a death benefit, notwithstanding any term of the policy or annuity to the contrary.

(c)  This chapter shall not authorize mercy killing, assisted suicide, euthanasia, or the provision, withholding, or withdrawal of health care, to the extent prohibited by other statutes of this State.

(d)  This chapter shall not authorize or require a health-care provider or institution to provide health care contrary to generally accepted health-care standards applicable to the health-care provider or institution.

(e)  This chapter shall not authorize an agent or surrogate to consent to the admission of an individual to a psychiatric facility as defined in chapter 334, unless the individual's written advance health-care directive expressly so provides.

(f)  This chapter shall not affect other statutes of this State governing treatment for mental illness of an individual involuntarily committed to a psychiatric facility. [L 1999, c 169, pt of §1; am L 2000, c 42, §1]



§327E-14 - Judicial relief.

[§327E-14]  Judicial relief.  On petition of a patient, the patient's agent, guardian, or surrogate, or a health-care provider or institution involved with the patient's care, any court of competent jurisdiction may enjoin or direct a health-care decision or order other equitable relief.  A proceeding under this section shall be governed by part 3 of article V of chapter 560. [L 1999, c 169, pt of §1]



§327E-15 - Uniformity of application and construction.

[§327E-15]  Uniformity of application and construction.  This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it. [L 1999, c 169, pt of §1]



§327E-16 - Optional form.

§327E-16  Optional form.  The following sample form may be used to create an advance health-care directive.  This form may be duplicated.  This form may be modified to suit the needs of the person, or a completely different form may be used that contains the substance of the following form.

"ADVANCE HEALTH-CARE DIRECTIVE

Explanation

You have the right to give instructions about your own health care.  You also have the right to name someone else to make health-care decisions for you.  This form lets you do either or both of these things.  It also lets you express your wishes regarding the designation of your health-care provider.  If you use this form, you may complete or modify all or any part of it.  You are free to use a different form.

Part 1 of this form is a power of attorney for health care.  Part 1 lets you name another individual as agent to make health-care decisions for you if you become incapable of making your own decisions or if you want someone else to make those decisions for you now even though you are still capable.  You may name an alternate agent to act for you if your first choice is not willing, able, or reasonably available to make decisions for you.  Unless related to you, your agent may not be an owner, operator, or employee of a health-care institution where you are receiving care.

Unless the form you sign limits the authority of your agent, your agent may make all health-care decisions for you.  This form has a place for you to limit the authority of your agent.  You need not limit the authority of your agent if you wish to rely on your agent for all health-care decisions that may have to be made.  If you choose not to limit the authority of your agent, your agent will have the right to:

(1)  Consent or refuse consent to any care, treatment, service, or procedure to maintain, diagnose, or otherwise affect a physical or mental condition;

(2)  Select or discharge health-care providers and institutions;

(3)  Approve or disapprove diagnostic tests, surgical procedures, programs of medication, and orders not to resuscitate; and

(4)  Direct the provision, withholding, or withdrawal of artificial nutrition and hydration and all other forms of health care.

Part 2 of this form lets you give specific instructions about any aspect of your health care.  Choices are provided for you to express your wishes regarding the provision, withholding, or withdrawal of treatment to keep you alive, including the provision of artificial nutrition and hydration, as well as the provision of pain relief medication.  Space is provided for you to add to the choices you have made or for you to write out any additional wishes.

Part 4 of this form lets you designate a physician to have primary responsibility for your health care.

After completing this form, sign and date the form at the end and have the form witnessed by one of the two alternative methods listed below.  Give a copy of the signed and completed form to your physician, to any other health-care providers you may have, to any health-care institution at which you are receiving care, and to any health-care agents you have named.  You should talk to the person you have named as agent to make sure that he or she understands your wishes and is willing to take the responsibility.

You have the right to revoke this advance health-care directive or replace this form at any time.

PART 1

DURABLE POWER OF ATTORNEY FOR HEALTH-CARE DECISIONS

(1)  DESIGNATION OF AGENT:  I designate the following individual as my agent to make health-care decisions for me:

__________________________________________________________

(name of individual you choose as agent)

__________________________________________________________

(address)  (city)  (state)  (zip code)

__________________________________________________________

(home phone)  (work phone)

OPTIONAL:  If I revoke my agent's authority or if my agent is not willing, able, or reasonably available to make a health-care decision for me, I designate as my first alternate agent:

__________________________________________________________

(name of individual you choose as first alternate agent)

__________________________________________________________

(address)  (city)  (state)  (zip code)

__________________________________________________________

(home phone)  (work phone)

OPTIONAL:  If I revoke the authority of my agent and first alternate agent or if neither is willing, able, or reasonably available to make a health-care decision for me, I designate as my second alternate agent:

__________________________________________________________

(name of individual you choose as second alternate agent)

__________________________________________________________

(address)  (city)  (state)  (zip code)

__________________________________________________________

(home phone)  (work phone)

(2)  AGENT'S AUTHORITY:  My agent is authorized to make all health-care decisions for me, including decisions to provide, withhold, or withdraw artificial nutrition and hydration, and all other forms of health care to keep me alive, except as I state here:

__________________________________________________________

__________________________________________________________

__________________________________________________________

(Add additional sheets if needed.)

(3)  WHEN AGENT'S AUTHORITY BECOMES EFFECTIVE:  My agent's authority becomes effective when my primary physician determines that I am unable to make my own health-care decisions unless I mark the following box.  If I mark this box [  ], my agent's authority to make health-care decisions for me takes effect immediately.

(4)  AGENT'S OBLIGATION:  My agent shall make health-care decisions for me in accordance with this power of attorney for health care, any instructions I give in Part 2 of this form, and my other wishes to the extent known to my agent.  To the extent my wishes are unknown, my agent shall make health-care decisions for me in accordance with what my agent determines to be in my best interest.  In determining my best interest, my agent shall consider my personal values to the extent known to my agent.

(5)  NOMINATION OF GUARDIAN:  If a guardian needs to be appointed for me by a court, I nominate the agent designated in this form.  If that agent is not willing, able, or reasonably available to act as guardian, I nominate the alternate agents whom I have named, in the order designated.

PART 2

INSTRUCTIONS FOR HEALTH CARE

If you are satisfied to allow your agent to determine what is best for you in making end-of-life decisions, you need not fill out this part of the form.  If you do fill out this part of the form, you may strike any wording you do not want.

(6)  END-OF-LIFE DECISIONS:  I direct that my health-care providers and others involved in my care provide, withhold, or withdraw treatment in accordance with the choice I have marked below:  (Check only one box.)

[  ] (a)  Choice Not To Prolong Life

I do not want my life to be prolonged if (i) I have an incurable and irreversible condition that will result in my death within a relatively short time, (ii) I become unconscious and, to a reasonable degree of medical certainty, I will not regain consciousness, or (iii) the likely risks and burdens of treatment would outweigh the expected benefits, OR

[  ] (b)  Choice To Prolong Life

I want my life to be prolonged as long as possible within the limits of generally accepted health-care standards.

(7)  ARTIFICIAL NUTRITION AND HYDRATION:  Artificial nutrition and hydration must be provided, withheld or withdrawn in accordance with the choice I have made in paragraph (6)  unless I mark the following box.  If I mark this box [  ], artificial nutrition and hydration must be provided regardless of my condition and regardless of the choice I have made in paragraph (6).

(8)  RELIEF FROM PAIN:  If I mark this box [  ], I direct that treatment to alleviate pain or discomfort should be provided to me even if it hastens my death.

(9)  OTHER WISHES:  (If you do not agree with any of the optional choices above and wish to write your own, or if you wish to add to the instructions you have given above, you may do so here.)  I direct that:

__________________________________________________________

__________________________________________________________

(Add additional sheets if needed.)

PART 3

DONATION OF ORGANS AT DEATH

(OPTIONAL)

(10)  Upon my death: (mark applicable box)

[  ] (a)  I give any needed organs, tissues, or parts,

OR

[  ] (b)  I give the following organs, tissues, or parts only

__________________________________________

[  ] (c)  My gift is for the following purposes (strike any of the following you do not want)

(i)  Transplant

(ii)  Therapy

(iii)  Research

(iv)  Education

PART 4

PRIMARY PHYSICIAN

(OPTIONAL)

(11)  I designate the following physician as my primary physician:

__________________________________________________________

(name of physician)

__________________________________________________________

(address)  (city)  (state)  (zip code)

__________________________________________________________

(phone)

OPTIONAL:  If the physician I have designated above is not willing, able, or reasonably available to act as my primary physician, I designate the following physician as my primary physician:

__________________________________________________________

(name of physician)

__________________________________________________________

(address)  (city)  (state)  (zip code)

__________________________________________________________

(phone)

(12)  EFFECT OF COPY:  A copy of this form has the same effect as the original.

(13)  SIGNATURES:  Sign and date the form here:

_____________________________     _____________________________

(date)                       (sign your name)

_____________________________     _____________________________

(address)                     (print your name)

_____________________________

(city)   (state)

(14)  WITNESSES:  This power of attorney will not be valid for making health-care decisions unless it is either (a)  signed by two qualified adult witnesses who are personally known to you and who are present when you sign or acknowledge your signature; or (b)  acknowledged before a notary public in the State.

ALTERNATIVE NO. 1

Witness

I declare under penalty of false swearing pursuant to section 710-1062, Hawaii Revised Statutes, that the principal is personally known to me, that the principal signed or acknowledged this power of attorney in my presence, that the principal appears to be of sound mind and under no duress, fraud, or undue influence, that I am not the person appointed as agent by this document, and that I am not a health-care provider, nor an employee of a health-care provider or facility.  I am not related to the principal by blood, marriage, or adoption, and to the best of my knowledge, I am not entitled to any part of the estate of the principal upon the death of the principal under a will now existing or by operation of law.

____________________________      ____________________________

(date)                    (signature of witness)

____________________________      ____________________________

(address)                 (printed name of witness)

____________________________

(city)   (state)

Witness

I declare under penalty of false swearing pursuant to section 710-1062, Hawaii Revised Statutes, that the principal is personally known to me, that the principal signed or acknowledged this power of attorney in my presence, that the principal appears to be of sound mind and under no duress, fraud, or undue influence, that I am not the person appointed as agent by this document, and that I am not a health-care provider, nor an employee of a health-care provider or facility.

____________________________      ____________________________

(date)                    (signature of witness)

____________________________      ____________________________

(address)                 (printed name of witness)

____________________________

(city)   (state)

ALTERNATIVE NO. 2

State of Hawaii

County of ________________

On this _____________ day of _______________, in the year _______, before me, __________________ (insert name of notary public) appeared _________________, personally known to me (or proved to me on the basis of satisfactory evidence) to be the person whose name is subscribed to this instrument, and acknowledged that he or she executed it.

Notary Seal

____________________________

(Signature of Notary Public)"

[L 1999, c 169, pt of §1; am L 2004, c 161, §36]

Note

Developing an organ donor registry.  L 2008, c 165.

Revision Note

Paragraphs redesignated pursuant to §23G-15(1).






CHAPTER 327F - MEDICAL TREATMENT DECISIONS FOR PSYCHOTIC DISORDERS

CHAPTER 327F

MEDICAL TREATMENT DECISIONS FOR PSYCHOTIC DISORDERS

REPEALED.  L 2004, c 224, §3.



CHAPTER 327G - ADVANCE MENTAL HEALTH CARE DIRECTIVES

§327G-1 - Purpose.

[§327G-1]  Purpose.  The State finds that all competent persons have the fundamental right to control decisions relating to their own mental health care, including the decision to accept or refuse all types of mental health treatment.  The rights of individuals shall be respected when they have lost the capacity to participate actively in decisions regarding themselves or their mental health care and treatment.  The laws of the State of Hawaii shall recognize the right of persons eighteen years of age or older and emancipated minors to make a written advance mental health care directive expressing their preferences and instructions regarding mental health care and treatment, including the consent to, or refusal of, that care and treatment, and to designate an agent or alternate agents to make mental health care decisions on behalf of the individual, when that individual later loses the capacity to make those decisions due to a mental illness. [L 2004, c 224, pt of §2]



§327G-2 - Definitions.

§327G-2  Definitions.  Whenever used in this chapter, unless the context otherwise requires:

"Advance mental health care directive" means a written document expressing preferences, instructions, or a power of attorney for mental health treatment.

"Agent" means a competent adult designated in a power of attorney contained in an advance mental health care directive to make a mental health care decision for the individual granting the power and includes all designated alternate agents.

"Best interests" means that the benefits to the principal resulting from a mental health treatment outweigh the burdens to the principal resulting from that treatment and includes:

(1)  The effect of the mental health treatment on the physical, mental, emotional, and cognitive functions of the principal;

(2)  The degree of physical and mental pain or discomfort caused to the principal by the mental health treatment or the withholding or withdrawal of that treatment;

(3)  The degree to which the principal's medical condition, the mental health treatment, or the withholding or withdrawal of mental health treatment, results in a severe and continuing impairment;

(4)  The effect of the mental health treatment on the life expectancy of the principal;

(5)  The prognosis of the principal for recovery or remission, with and without the mental health treatment;

(6)  The risks, side effects, and benefits of the mental health treatment or the withholding of mental health treatment; and

(7)  The religious beliefs and basic values of the principal receiving mental health treatment known to the agent, to the extent that these may assist the agent in determining benefits and burdens.

"Capacity" means a principal's ability to understand the significant benefits, risks, and alternatives to proposed mental health care or treatment and to make and communicate a mental health care decision.

"Competent adult" means an individual eighteen years of age or older who has the capacity to understand the significant benefits, risks, and alternatives to proposed mental health care or treatment and to make and communicate mental health care decisions.

"Emancipated minor" means an individual less than eighteen years of age who is deemed to be emancipated pursuant to section 577-25.

"Guardian" means a judicially appointed guardian or conservator having authority to make a mental health care decision for a principal, appointed under part 3 of article V of chapter 560.

"Health care institution" means an institution, facility, or agency licensed, certified, or otherwise authorized or permitted by law to provide health care in the ordinary course of business.

"Health care provider" means an individual licensed, certified, or otherwise authorized or permitted by law to provide health care in the ordinary course of business or practice of a profession.

"Mental health care" means any care, treatment, service, or procedure to maintain, diagnose, or otherwise affect a principal's mental condition, including:

(1)  Selection and discharge of health care providers and institutions;

(2)  Approval or disapproval of diagnostic tests, surgical procedures, and programs of medication; and

(3)  Approval or disapproval of electroconvulsive treatment.

"Mental health care decision" means a decision made by a principal or the principal's agent or guardian regarding the principal's mental health care or mental health treatment.

"Mental health treatment" means any form of treatment used for the treatment of mental illness, including but not limited to electroconvulsive treatment, the use of psychotropic medication, and admission to and retention in a health care facility for the care or treatment of mental illness.

"Physician" means an individual authorized to practice medicine or osteopathy under chapter 453.

"Power of attorney" means the designation of an agent to make mental health care decisions for the principal granting the power.

"Primary physician" means a physician designated by a principal or the principal's agent or guardian to have primary responsibility for the principal's health care, including mental health care or, in the absence of a designation or if the designated physician is not reasonably available, a physician who undertakes the responsibility.

"Principal" means a competent adult or emancipated minor who has executed a written advance mental health care directive or power of attorney for mental health care.

"Psychologist" means an individual authorized to practice psychology under chapter 465.

"State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a territory or insular possession subject to the jurisdiction of the United States.

"Supervising health care provider" means the primary physician or the physician's designee, or the health care provider or the provider's designee who has undertaken primary responsibility for a principal's health care, that includes mental health care. [L 2004, c 224, pt of §2; am L 2009, c 11, §41]

Note

Chapter 460 referred to in text is repealed.

The 2009 amendment is retroactive to April 3, 2008. L 2009, c 11, §76(2).



§327G-3 - Advance mental health care directive; designation of agent.

§327G-3  Advance mental health care directive; designation of agent.  (a)  A competent adult or emancipated minor may make a written advance mental health care directive declaring preferences or instructions regarding mental health treatment. The preferences or instructions may include consent to, or refusal of, mental health treatment.  An advance mental health care directive may be a part of, or combined with, a written advance health care directive under chapter 327E.

(b)  A principal, in a power of attorney contained in the written advance mental health care directive, may designate a competent adult to act as an agent to make any and all mental health care and mental health treatment decisions on behalf of the principal when the principal lacks capacity, unless otherwise specified or limited by the advance mental health care directive.  A principal, in a power of attorney contained in the written advance mental health care directive, may also designate competent adults to act as alternate agents, in the order so designated, if the original agent is unable or unwilling to act.

(c)  A written advance mental health care directive may include the principal's nomination of a guardian.  The court shall make its appointment of a guardian in accordance with the principal's most recent nomination in a valid and unrevoked advance mental health care directive, except for good cause shown.

(d)  No individual shall be required to execute or refrain from executing an advance mental health care directive or power of attorney as a condition for insurance coverage, receiving mental or physical health services, receiving privileges while in a health care institution, or as a condition of discharge from a health care institution.

(e)  An advance mental health care directive is valid and effective only if it is in writing, contains the date of its execution, is signed by the principal, and is witnessed in one of the following methods:

(1)  Signed by at least two competent adults, except those as provided in subsection (f), each of whom shall attest that the principal is known to them, signed the advance mental health care directive in their presence, and appears to be of sound mind and not under duress, fraud, or undue influence; or

(2)  Acknowledged before a notary public within this State.

(f)  None of the following may serve as a witness to the signing of an advance mental health care directive:

(1)  A health care provider, supervising health care provider, or an employee or relative of a health care provider or supervising health care provider;

(2)  An owner, operator, or employee of a health care provider or health care institution in which the principal is a patient or resident;

(3)  A person related to the principal by blood, marriage, or adoption; or

(4)  The agent or alternate agents.

(g)  None of the following may serve as an agent or alternate agent under a designation in a power of attorney contained in an advance mental health care directive:

(1)  A health care provider, supervising health care provider, or an employee of a health care provider or supervising health care provider, unless that person is related to the principal by blood, marriage, or adoption; or

(2)  An owner, operator, or employee of a health care provider or health care institution in which the principal is a patient or resident, unless that person is related to the principal by blood, marriage, or adoption.

(h)  An advance mental health care directive and power of attorney becomes effective when it is delivered to a health care provider, supervising health care provider, or health care institution and remains effective until revoked.

(i)  An advance mental health care directive executed prior to [July 13, 2004,] shall be valid for the purposes of this chapter if it complies substantially with this chapter or if it was executed in compliance with the laws of the state where it was executed. [L 2004, c 224, pt of §2; am L 2005, c 22, §15]



§327G-4 - Revocation of advance mental health care directive.

[§327G-4]  Revocation of advance mental health care directive.  (a)  A principal who has capacity at the time may revoke all or part of an advance mental health care directive, including the designation of an agent or alternate agents, at any time and in any manner that communicates intent to revoke.  The principal shall give notice of the revocation to a health care provider, supervising health care provider, health care institution, agent, or guardian.

(b)  A health care provider, agent, or guardian who is informed of a revocation shall promptly communicate the fact and extent of the revocation to the supervising health care provider and to any health care institution in which the principal is a patient or resident.

(c)  A revocation is effective when notice of the revocation is received by the supervising health care provider or health care institution.  The supervising health care provider or health care institution shall promptly record the fact and extent of the revocation, including the date and time of the revocation, in the principal's medical record.

(d)  A decree of annulment, divorce, dissolution of marriage, or legal separation revokes a previous designation of a spouse as agent, unless otherwise specified in the decree or in the advance mental health care directive.

(e)  An advance mental health care directive that conflicts with an earlier advance mental health care directive revokes the earlier directive to the extent of the conflict. [L 2004, c 224, pt of §2]



§327G-5 - Authority and duty of agent; limitations on liability.

[§327G-5]  Authority and duty of agent; limitations on liability.  (a)  The authority of an agent becomes effective only upon a determination that the principal lacks capacity and ceases to be effective upon a determination made under section 327G-7 that the principal has recovered capacity, unless otherwise specified in the advance mental health care directive.

(b)  An agent has the authority to make any and all mental health care decisions on behalf of the principal while the principal lacks capacity, unless otherwise specified or limited in the advance mental health care directive.

(c)  In exercising authority, an agent has a duty to act consistently with the provisions of the advance mental health care directive.  An agent shall make all mental health care decisions in accordance with the principal's preferences or instructions expressed in the advance mental health care directive, if any, and the principal's other wishes to the extent known to the agent.  If the principal's preferences, instructions, and wishes are not expressed or known, the agent shall make the decision in accordance with the agent's good faith determination of the principal's best interests.  In determining the principal's best interests, the agent shall consider the principal's personal values to the extent known to the agent.

(d)  An agent has the same right as the principal to receive information regarding the proposed mental health treatment and to receive, review, and consent to disclosure of medical records relating to that treatment, unless limited by the advance mental health care directive or any federal law. This right of access and disclosure does not waive any evidentiary privilege.

(e)  A mental health care decision made by an agent for a principal shall be effective without judicial approval.

(f)  An agent is not, solely as a result of acting in that capacity, personally liable for the cost of treatment provided to the principal.

(g)  An agent whose decisions regarding the principal are made in good faith, pursuant to the provisions of the advance mental health care directive, shall not be subject to criminal prosecution, civil liability, or professional disciplinary action with respect to those decisions. [L 2004, c 224, pt of §2]



§327G-6 - Withdrawal of agent; rescission of withdrawal.

[§327G-6]  Withdrawal of agent; rescission of withdrawal.  (a)  An agent may withdraw by giving notice to the principal, if the principal has capacity at the time.  If the principal lacks capacity, the agent may withdraw by giving notice to the supervising health care provider or health care institution.  The supervising health care provider or health care institution shall promptly record the withdrawal, including the date and time of the withdrawal, in the principal's medical record.

(b)  An individual who has withdrawn under subsection (a) may rescind the withdrawal by executing and dating a written acceptance of the designation as agent after the date of the withdrawal.  An individual who rescinds a withdrawal shall give notice and a copy of the written acceptance to the principal, if the principal has capacity at the time.  If the principal lacks capacity, the individual who rescinds a withdrawal shall give notice and a copy of the written acceptance to the supervising health care provider or health care institution.  The supervising health care provider or health care institution shall promptly record the rescission, including the date and time of the rescission, in the principal's medical record and make the written acceptance a part of the principal's medical record. [L 2004, c 224, pt of §2]



§327G-7 - Presumption of capacity; determination of lack of capacity; recovery of capacity.

[§327G-7]  Presumption of capacity; determination of lack of capacity; recovery of capacity.  (a)  A principal is presumed to have capacity to make mental health care decisions and to execute or revoke an advance mental health care directive or power of attorney designating an agent.  Even if the principal has an advance mental health care directive, the principal has the right to make decisions regarding mental health care or mental health treatment, so long as the principal has capacity.

(b)  The fact that a principal has executed an advance mental health care directive shall not create a presumption, nor constitute evidence or an indication, that the principal is mentally incompetent or lacks capacity.

(c)  This chapter shall not create a presumption concerning the intention of an individual who has not executed or who has revoked an advance mental health care directive or power of attorney.

(d)  For the purposes of this chapter, the determination that a principal lacks capacity shall be made by the supervising health care provider who is a physician and one other physician or licensed psychologist after both have conducted an examination of the principal.  Upon examination and a joint determination that the principal lacks capacity, the supervising health care provider shall promptly note the determination in the principal's medical record, including the facts and professional opinions that form the basis of the determination, and shall promptly notify the agent that the principal lacks capacity and that the advance mental health care directive has been invoked.

(e)  The determination that a principal has recovered capacity shall be made by the supervising health care provider who is a physician.  The supervising health care provider shall promptly note the recovery of capacity in the principal's medical record, and shall promptly notify the agent that the principal has recovered capacity. [L 2004, c 224, pt of §2]



§327G-8 - Limitations on applicability of advance mental health care directive.

[§327G-8]  Limitations on applicability of advance mental health care directive.  (a)  A supervising health care provider, health care provider, or health care institution may subject the principal to mental health treatment in a manner contrary to the principal's preferences and instructions as expressed in an advance mental health care directive only:

(1)  When a court order under part 3 of article V of chapter 560 contradicts the principal's preferences and instructions as expressed in the advance mental health care directive; or

(2)  In cases of emergency when the principal poses an imminent threat to the safety of self or others.

(b)  Neither an advance mental health care directive nor this chapter limits any authority either to take an individual into custody or to admit, retain, or treat an individual in a health care institution pursuant to part IV of chapter 334. [L 2004, c 224, pt of §2]



§327G-9 - Decisions by guardian.

§327G-9  Decisions by guardian.  (a)  A duly appointed guardian for the principal shall comply with the principal's preferences or instructions expressed in the advance mental health care directive and shall not revoke the principal's advance mental health care directive, unless otherwise expressly authorized by a court of competent jurisdiction.

(b)  Absent a court order to the contrary, a mental health care decision of an agent takes precedence over that of a guardian.

(c)  A mental health care decision made by a guardian for the principal is effective without judicial approval, unless contrary to the principal's preferences or instructions expressed in the advance mental health care directive. [L 2004, c 224, pt of §2; am L 2005, c 22, §16]



§327G-10 - Obligations of health care providers; limitations on liability.

[§327G-10]  Obligations of health care providers; limitations on liability.  (a)  The supervising health care provider, health care provider, or health care institution shall continue to obtain the principal's informed consent to all mental health treatment decisions when the principal has capacity to provide informed consent or refusal.  Unless the principal is deemed to lack capacity pursuant to this chapter, the instructions or decisions of the principal at the time of mental health treatment shall supersede the preferences or instructions expressed in the principal's advance mental health care directive.

(b)  Upon being presented with an advance mental health care directive, the supervising health care provider or health care institution shall make the advance mental health care directive a part of the principal's medical record.  When acting under the authority of an advance mental health care directive, the supervising health care provider, health care provider, or health care institution shall comply with it to the fullest extent possible, consistent with reasonable medical practice, the availability of treatments requested, and applicable law.  In the event that one or more parts of the advance mental health care directive cannot be followed, all other parts of the advance mental health care directive shall nonetheless be followed.

(c)  A supervising health care provider, health care provider, or health care institution may consider an advance mental health care directive to be valid and rely upon it in the absence of actual knowledge or notice of its revocation or invalidity.

(d)  If the supervising health care provider or health care institution is unwilling at any time to comply with the advance mental health care directive or instructions of an agent, the supervising health care provider or health care institution may withdraw from providing mental health treatment consistent with the exercise of independent medical judgment.  Upon withdrawal, the supervising health care provider or health care institution shall promptly notify the principal and agent and shall promptly record the notification in the principal's medical record.

(e)  A physician or licensed psychologist, who in good faith determines that the principal has or lacks capacity in accordance with this chapter to decide whether to invoke an advance mental health care directive, is not subject to criminal prosecution, civil liability, or professional disciplinary action for making and acting upon that determination.

(f)  In the absence of actual knowledge or notice of the revocation of an advance mental health care directive, the supervising health care provider, health care provider, or health care institution shall not be subject to criminal prosecution, civil liability, or professional disciplinary action as a result of providing or withholding mental health treatment to a principal in accordance with this chapter or the advance mental health care directive, unless the absence of actual knowledge or notice resulted from the negligence of the supervising health care provider, health care provider, or health care institution.

(g)  The supervising health care provider, health care provider, or health care institution who provides or withholds mental health treatment under this chapter or the advance mental health care directive shall not incur liability arising out of a claim to the extent that the claim is based upon lack of informed consent or authorization for the action.

(h)  This section shall not be construed as affecting or limiting liability that arises out of a negligent act or omission in connection with the medical diagnosis, care, or mental health treatment of a principal under an advance mental health care directive or that arises out of any deviation from reasonable medical standards.

(i)  This chapter does not authorize or require a supervising health care provider, health care provider, or health care institution to provide mental health treatment contrary to generally accepted health care standards applicable to the health care provider or institution. [L 2004, c 224, pt of §2]



§327G-11 - Statutory damages.

[§327G-11]  Statutory damages.  (a)  A supervising health care provider or health care institution that intentionally violates this chapter shall be liable to the principal or the principal's estate for damages of $500 or actual damages resulting from the violation, whichever is greater, and reasonable attorney's fees.  The damages payable in this section shall be in addition to any other damages permitted by law.

(b)  A person who intentionally alters, conceals, obliterates, or falsifies an individual's advance mental health care directive or a revocation of an advance mental health care directive without the individual's consent, or who coerces or fraudulently induces an individual to give, revoke, or not to give an advance mental health care directive, shall be subject to liability to that individual for damages of $2,500 or actual damages resulting from the action, whichever is greater, and reasonable attorney's fees. [L 2004, c 224, pt of §2]



§327G-12 - Effect of copy.

[§327G-12]  Effect of copy.  A copy of an advance mental health care directive, revocation of an advance mental health care directive, or designation, revocation, withdrawal, or rescission of withdrawal of an agent has the same effect as the original. [L 2004, c 224, pt of §2]



§327G-13 - Judicial relief.

[§327G-13]  Judicial relief.  (a)  On petition of a principal, the principal's agent or guardian, a health care provider, or a health care institution involved with the principal's care, any court of competent jurisdiction may enjoin or direct a mental health care decision or order other equitable relief.  A proceeding under this section shall be governed by part 3 of article V of chapter 560.

(b)  Any such petition filed shall include notice of the existence of an advance mental health care directive and a copy of the directive shall be provided to the court. [L 2004, c 224, pt of §2]



§327G-14 - Optional form.

§327G-14  Optional form.  The following sample form may be used to create an advance mental health care directive.  This sample form may be duplicated, or modified to suit the needs of the person.  Any written document that contains the substance of the following information may be used in an advance mental health care directive:

"ADVANCE MENTAL HEALTH CARE DIRECTIVE

Explanation

You have the right to give instructions about your own mental health care.  You also have the right to name someone else to make mental health treatment decisions for you.  This form lets you do either or both of these things.  It also lets you express your wishes regarding the designation of your health care providers.  If you use this form, you may complete or modify all or any part of it.  You are free to use a different form.

Part 1 of this form is a list of options you may designate as part of your mental health care and treatment.  For ease of designating specific instructions, mark those options in Part 1.

Part 2 of this form is a power of attorney for mental health care.  This lets you name another individual as your agent to make mental health treatment decisions for you, if you become incapable of making your own decisions, or if you want someone else to make those decisions for you now, even though you are still capable of making your own decisions.  You may name alternate agents to act for you if your first choice is not willing, able, or reasonably available to make decisions for you.  Unless related to you, your agent may not be an owner, operator, or employee of a health care institution where you are receiving care.

You may allow your agent to make all mental health treatment decisions for you.  However, if you wish to limit the authority of your agent, you may specify those limitations on the form.  If you do not limit the authority of your agent, your agent will have the right to:

(1)  Consent or refuse consent to any care, treatment, service, or procedure to maintain, diagnose, or otherwise affect a mental condition;

(2)  Select or discharge health care providers and institutions;

(3)  Approve or disapprove diagnostic tests, surgical procedures, and programs of medication; and

(4)  Approve or disapprove of electroconvulsive treatment.

Part 3 of this form lets you give specific instructions about any aspect of your mental health care and treatment.  Choices are provided for you to express your wishes regarding the provision, withholding, or withdrawal of medication and treatment.  Space is provided for you to add to the choices you have made or for you to write out any additional wishes.

Part 4 of this form must be completed in order to activate the advance mental health care directive.  After completing this form, sign and date the form at the end and have the form witnessed by one or both of the two methods listed below.  Give a copy of the signed and completed form to your physician, to any other health care providers you may have, to any health care institution at which you are receiving care, and to any mental health care agents you have named.  You should talk to the persons you have named as agents to make sure that they understand your wishes and are willing to take the responsibility.

You have the right to revoke this advance mental health care directive or replace this form at any time, unless otherwise specified in writing in the advance mental health care directive.

If you are in imminent danger of causing bodily harm to yourself or others, or have been involuntarily committed to a health care institution for mental health treatment, the advance mental health care directive will not apply.

PART 1

CHECKLIST OF MENTAL HEALTH CARE OPTIONS

NOTE TO PROVIDER:  The following is a checklist of selections I have made regarding my mental health care and treatment.  I include this statement to express my strong desire for you to acknowledge and abide by my rights, under state and federal laws, to influence decisions about the care I will receive.

(Declarant:  Put a check mark in the left-hand column for each section you have completed.)

___   Designation of my mental health care agent(s).

___   Authority granted to my agent(s).

___   My preference for a court appointed guardian.

___   My preference of treating facility and alternatives to hospitalization.

___   My preferences about the physicians or other mental health care providers who will treat me if I am hospitalized.

___   My preferences regarding medications.

___   My preferences regarding electroconvulsive therapy (ECT or shock treatment).

___   My preferences regarding emergency interventions (seclusion, restraint, medications).

___   Consent for experimental drugs or treatments.

___   Who should be notified immediately of my admission to a facility.

___   Who should be prohibited from visiting me.

___   My preferences for care and temporary custody of my children or pets.

___   Other instructions about mental health care and treatment.

PART 2

DURABLE POWER OF ATTORNEY FOR MENTAL HEALTH

TREATMENT DECISIONS

(1)  DESIGNATION OF AGENT:  I designate the following individual as my agent to make mental health care decisions for me:

__________________________________________________________

(name of individual you choose as agent)

__________________________________________________________

(address)  (city)  (state)  (zip code)

__________________________________________________________

(home phone)  (work phone)

OPTIONAL:  If I revoke my agent's authority or if my agent is not willing, able, or reasonably available to make a mental health care decision for me, I designate as my first alternate agent:

__________________________________________________________

(name of individual you choose as first alternate agent)

__________________________________________________________

(address)  (city)  (state)  (zip code)

__________________________________________________________

(home phone)  (work phone)

OPTIONAL:  If I revoke the authority of my agent and first alternate agent or if neither is willing, able, or reasonably available to make a mental health care decision for me, I designate as my second alternate agent:

__________________________________________________________

(name of individual you choose as second alternate agent)

__________________________________________________________

(address)  (city)  (state)  (zip code)

__________________________________________________________

(home phone)  (work phone)

(2)  AGENT'S AUTHORITY:  My agent is authorized to make all mental health care treatment decisions for me, including decisions to provide, withhold, or withdraw medication and treatment, and all other forms of mental health care, except as I state here:

__________________________________________________________

__________________________________________________________

__________________________________________________________

(Add additional sheets if needed.)

(3)  WHEN AGENT'S AUTHORITY BECOMES EFFECTIVE:  My agent's authority becomes effective when my supervising health care provider who is a physician and one other physician or licensed psychologist determine that I am unable to make my own mental health care decisions.

(4)  AGENT'S OBLIGATION:  My agent shall make mental health care decisions for me in accordance with this power of attorney for mental health care, any instructions I give in Part 2 of this form, and my other wishes to the extent known to my agent.  To the extent my wishes are unknown, my agent shall make mental health care decisions for me in accordance with what my agent determines to be in my best interest.  In determining my best interest, my agent shall consider my personal values to the extent known to my agent.

(5)  NOMINATION OF GUARDIAN:  If a guardian needs to be appointed for me by a court, I nominate the agent designated in this form.  If that agent is not willing, able, or reasonably available to act as guardian, I nominate the alternate agents whom I have named, in the order designated.

PART 3

INSTRUCTIONS FOR MENTAL HEALTH CARE AND TREATMENT

If you are satisfied to allow your agent to determine what is best for you, you need not fill out this part of the form.  If you do fill out this part of the form, you may strike any wording you do not want.

(6)  My preference of treating facility and alternatives to hospitalization:

(7)  My preferences about the physicians or other mental health care providers who will treat me if I am hospitalized:

(8)  My preferences regarding medications:

(9)  My preferences regarding electroconvulsive therapy (ECT or shock treatment):

(10)  My preferences regarding emergency interventions (seclusion, restraint, medications):

(11)  Consent for experimental drugs or treatments:

(12)  Who should be notified immediately of my admission to a facility:

(13)  Who should be prohibited from visiting me:

(14)  My preferences for care and temporary custody of my children or pets:

(15)  My preferences about revocation of my advance mental health care directive during a period of incapacity:

(16)  OTHER WISHES:  (If you do not agree with any of the optional choices above and wish to write your own, or if you wish to add to the instructions you have given above, you may do so here.) I direct that:

__________________________________________________________

__________________________________________________________

__________________________________________________________

(Add additional sheets if needed.)

PART 4

WITNESSES AND SIGNATURES

(17)  EFFECT OF COPY:  A copy of this form has the same effect as the original.

(18)  SIGNATURES:  Sign and date the form here:

_____________________________     _____________________________

(date)                       (sign your name)

_____________________________     _____________________________

(address)                     (print your name)

_____________________________

(city)   (state)

(19)  WITNESSES:  This power of attorney will not be valid for making mental health care decisions unless it is either:  (a) signed by two qualified adult witnesses who are personally known to you and who are present when you sign or acknowledge your signature; or (b) acknowledged before a notary public in the State.

AFFIRMATION OF WITNESSES

Witness 1

I declare under penalty of false swearing pursuant to section 710-1062, Hawaii Revised Statutes, that the principal is personally known to me, that the principal signed or acknowledged this power of attorney in my presence, that the principal appears to be of sound mind and under no duress, fraud, or undue influence, that I am not the person appointed as agent by this document, and that I am not a health care provider, nor an employee of a health care provider or facility. I am not related to the principal by blood, marriage, or adoption, and to the best of my knowledge, I am not entitled to any part of the estate of the principal upon the death of the principal under a will now existing or by operation of law.

_____________________________     _____________________________

(date)                       (sign your name)

_____________________________     _____________________________

(address)                     (print your name)

_____________________________

(city)   (state)

Witness 2

I declare under penalty of false swearing pursuant to section 710-1062, Hawaii Revised Statutes, that the principal is personally known to me, that the principal signed or acknowledged this power of attorney in my presence, that the principal appears to be of sound mind and under no duress, fraud, or undue influence, that I am not the person appointed as agent by this document, and that I am not a health care provider, nor an employee of a health care provider or facility.  I am not related to the principal by blood, marriage, or adoption, and to the best of my knowledge, I am not entitled to any part of the estate of the principal upon the death of the principal under a will now existing or by operation of law.

_____________________________     _____________________________

(date)                       (sign your name)

_____________________________     _____________________________

(address)                     (print your name)

_____________________________

(city)   (state)

DECLARATION OF NOTARY

State of Hawaii

County of ________________

On this _____________ day of _______________, in the year _______, before me, __________________ (insert name of notary public) appeared _________________, personally known to me (or proved to me on the basis of satisfactory evidence) to be the person whose name is subscribed to this instrument, and acknowledged that he or she executed it.

Notary Seal

____________________________

(Signature of Notary Public)"

[L 2004, c 224, pt of §2; am L 2005, c 22, §17]






CHAPTER 327H - PAIN PATIENT'S BILL OF RIGHTS

§327H-1 - Pain patient's bill of rights; findings.

[§327H-1]  Pain patient's bill of rights; findings.  The legislature finds that:

(1)  Inadequate treatment of severe acute pain and severe chronic pain originating from cancer or noncancerous conditions is a significant health problem;

(2)  For some patients, pain management is the single most important treatment a physician can provide;

(3)  A patient who suffers from severe acute pain or severe chronic pain should have access to proper treatment of pain;

(4)  Due to the complexity of their problems, many patients who suffer from severe acute pain or severe chronic pain may require referral to a physician with expertise in the treatment of severe acute pain and severe chronic pain.  In some cases, severe acute pain and severe chronic pain is best treated by a team of clinicians to address the associated physical, psychological, social, and vocational issues;

(5)  In the hands of knowledgeable, ethical, and experienced pain management practitioners, opiates administered for severe acute pain or severe chronic pain can be safe; and

(6)  Opiates may be part of an overall treatment plan for a patient in severe acute pain or severe chronic pain who has not obtained relief from any other means of treatment. [L 2004, c 189, pt of §1]



§327H-2 - Bill of rights.

§327H-2  Bill of rights.  (a)  The pain patient's bill of rights includes the following:

(1)  A patient who suffers from severe acute pain or severe chronic pain has the option to request or reject the use of any or all modalities to relieve the pain;

(2)  A patient who suffers from severe acute pain or severe chronic pain has the option to choose from appropriate pharmacologic treatment options to relieve severe acute pain or severe chronic pain, including opiate medications, without first having to submit to an invasive medical procedure.

For purposes of this paragraph, "invasive medical procedure" means surgery, destruction of a nerve or other body tissue by manipulation, or the implantation of a drug delivery system or device;

(3)  A patient's physician may refuse to prescribe opiate medication for a patient who requests a treatment for severe acute pain or severe chronic pain.  However, that physician may inform the patient of physicians who are qualified to treat severe acute pain and severe chronic pain employing methods that include the use of opiates;

(4)  A physician who uses opiate therapy to relieve severe acute pain or severe chronic pain may prescribe a dosage deemed medically necessary to relieve the pain;

(5)  A patient may voluntarily request that the patient's physician provide an identifying notice of the prescription for purposes of emergency treatment or law enforcement identification; and

(6)  With regard to pain patients, the application of this section shall be guided by the medical principle that physical tolerance and dependence are normal consequences of sustained use of opiate medication, distinguishable from psychological dependency or addiction that bears no relationship to pain experienced by a patient.  For the purposes of this section, psychological dependency shall be characterized by a patient's compulsion to take a drug notwithstanding the fact that the patient knows the harmful and destructive effect of the drug on the patient.  The distinction is one of treatment of pain as opposed to feeding a psychological need.  A patient who suffers severe acute pain or severe chronic pain secondary to a diagnosis in any form of disease and chronic conditions may be entitled to receive a prescription of opiate medication for the treatment of the pain, if requested by that patient; provided that:

(A)  The particular opiate is appropriate to the treatment of that pain; and

(B)  The patient is not addicted to the opiate.  For the purposes of this subparagraph, the term "addicted" refers to a psychological dependence, rather than a progressive physical tolerance for the opiate to relieve the pain; provided that the term does not include a narcotic-dependent person as defined in section 329-40.

(b)  Nothing in this section shall be construed to:

(1)  Expand the authorized scope of practice of any licensed physician;

(2)  Limit any reporting or disciplinary provisions applicable to licensed physicians and surgeons who violate prescribing practices; and

(3)  Prohibit the discipline or prosecution of a licensed physician for:

(A)  Failing to maintain complete, accurate, and current records that document the physical examination and medical history of a patient, the basis for the clinical diagnosis of a patient, and the treatment plan for a patient;

(B)  Writing false or fictitious prescriptions for controlled substances scheduled in the Federal Comprehensive Drug Abuse Prevention and Control Act of 1970, 21 United States Code 801 et seq. or in chapter 329;

(C)  Prescribing, administering, or dispensing pharmaceuticals in violation of the provisions of the Federal Comprehensive Drug Abuse Prevention and Control Act of 1970, 21 United States Code 801 et seq. or of chapter 329;

(D)  Diverting medications prescribed for a patient to the licensed physician's own personal use; and

(E)  Causing, or assisting in causing, the suicide, euthanasia, or mercy killing of any individual; provided that it is not "causing, or assisting in causing, the suicide, euthanasia, or mercy killing of any individual" to prescribe, dispense, or administer medical treatment for the purpose of treating severe acute pain or severe chronic pain, even if the medical treatment may increase the risk of death, so long as the medical treatment is not also furnished for the purpose of causing, or the purpose of assisting in causing, death for any reason. [L 2004, c 189, pt of §1; am L 2008, c 131, §2]






CHAPTER 327K - PHYSICIAN ORDERS FOR LIFE-SUSTAINING TREATMENT &NBSP;

§327K-1 - Definitions.

[§327K-1]  Definitions.  As used in this chapter, unless the context otherwise requires:

"Department" means the department of health.

"Form" means a physician orders for life-sustaining treatment form adopted by the department.

"Health care provider" means an individual licensed, certified, or otherwise authorized or permitted by law to provide health care in the ordinary course of the individual's business or profession.

"Patient's physician" means a physician licensed pursuant to chapter 453 who has examined the patient.

"Physician orders for life-sustaining treatment form" means a form signed by a patient, or if incapacitated, by the patient's surrogate and the patient's physician, that records the patient's wishes and that directs a health care provider regarding the provision of resuscitative and life-sustaining measures.  A physician orders for life-sustaining treatment form is not an advance health-care directive.

"Surrogate" shall have the same meaning as in section 327E-2. [L 2009, c 186, pt of §1]



§327K-2 - Physician orders for life-sustaining treatment form; execution; explanation; compliance; revocation.

[§327K-2]  Physician orders for life-sustaining treatment form; execution; explanation; compliance; revocation.  (a)  The following may execute a form:

(1)  The patient;

(2)  The patient's physician; and

(3)  The surrogate, but only if the patient:

(A)  Lacks capacity; or

(B)  Has designated that the surrogate is authorized to execute the form.

The patient's physician may medically evaluate the patient and, based upon the evaluation, may recommend new orders consistent with the most current information available about the individual's health status and goals of care.  The patient's physician shall consult with the patient or the patient's surrogate before issuing any new orders on a form.  The patient or the patient's surrogate may choose to execute or not execute any new form.  If a patient is incapacitated, the patient's surrogate shall consult with the patient's physician before requesting the patient's physician to modify treatment orders on the form.  To be valid, a form shall be signed by the patient's physician and the patient, or the patient's physician and the patient's surrogate.  At any time, a patient, or, if incapacitated, the patient's surrogate, may request alternative treatment that differs from the treatment indicated on the form.

(b)  The patient's physician or a health care provider shall explain to the patient the nature and content of the form, including any medical intervention or procedures, and shall also explain the difference between an advance health-care directive and the form.  The form shall be prepared by the patient's physician or a health care provider based on the patient's preferences and medical indications.

(c)  Any health care provider, including the patient's physician, emergency medical services personnel, and emergency physicians shall comply with a properly executed and signed form and treat the patient according to the orders on the form; provided that compliance shall not be required if the orders on the form request medically ineffective health care or health care that is contrary to generally accepted health care standards.

(d)  A patient having capacity, or, if the patient is incapacitated, the patient's surrogate, may revoke a form at any time and in any manner that communicates intent to revoke. [L 2009, c 186, pt of §1]



§327K-3 - Immunity.

[§327K-3]  Immunity.  (a)  No physician, health care professional, nurse's aide, hospice provider, home care provider, including private duty and medicare home health providers, emergency medical services provider, adult residential care home operator, skilled nursing facility operator, hospital, or person employed by or under contract with a hospital shall be subject to criminal prosecution, civil liability, or be deemed to have engaged in unprofessional conduct for:

(1)  Carrying out in good faith, a decision regarding treatment orders, including cardiopulmonary resuscitation by or on behalf of a patient pursuant to orders in a form and in compliance with the standards and procedures set forth in this chapter; or

(2)  Providing cardiopulmonary resuscitation to a patient for whom an order not to resuscitate has been issued on a form; provided the person reasonably and in good faith:

(A)  Was unaware of the issuance of an order not to resuscitate; or

(B)  Believed that any consent to treatment orders, including the order not to resuscitate, had been revoked or canceled.

(b)  No person shall be subject to criminal prosecution or civil liability for consenting or declining to consent, in good faith and on behalf of a patient, to the issuance of an order not to resuscitate pursuant to this chapter. [L 2009, c 186, pt of §1]



§327K-4 - Rules.

[§327K-4]  Rules.  The director of health may adopt rules in accordance with chapter 91 to carry out this chapter. [L 2009, c 186, pt of §1]






CHAPTER 328 - FOOD, DRUGS, AND COSMETICS

§328-1 - Definitions.

PART I.  HAWAII FOOD, DRUG, AND COSMETIC ACT

Cross References

Food safety education program, see §§321-401 to 405.

§328-1  Definitions.  For the purposes of this chapter:

"Agent" means a person who acts on behalf of or under the direction of another person.

"Brand" or "brand name" means any registered trade name commonly used to identify a drug.

"Certificate of medical necessity" means the United States Department of Health and Human Services, Health Care Financing Administration's FORM HCFA 484, which identifies the patient-recipient, the supplier, and the prescriber of medical services and establishes an estimated length of time of need for equipment or therapy, or both, to treat the ailment indicated by the diagnosis codes listed thereon.

"Color additive" means a material which:

(1)  Is a dye, pigment, or other substance made by a process of synthesis or similar artifice, or extracted, isolated, or otherwise derived, with or without intermediate or final change of identity from a vegetable, animal, mineral, or other source; or

(2)  When added or applied to a food, drug, or cosmetic, or to the human body or any part thereof, is capable (alone or through reaction with other substance) of imparting color thereto, except that the term does not include any material which has been or hereafter is exempted under the Federal Act;

The term "color" includes black, white, and intermediate grays.

Nothing in this definition shall be construed to apply to any pesticide chemical, soil or plant nutrient, or other agricultural chemical solely because of its effect in aiding, retarding, or otherwise affecting, directly or indirectly, the growth or other natural physiological process of produce of the soil and thereby affecting its color, whether before or after harvest.

"Computer" means a programmable electronic device, capable of multiple functions including but not limited to storage, retrieval, and processing of information.

"Consumer commodity" means any food, drug, cosmetic, or device as those terms are defined by this part or the Federal Act.  The term shall not include:

(1)  Any meat or meat products or poultry or poultry products, except as these products are sold at retail in stores and restaurants in normal retail quantities; provided that any labeling requirements imposed under authority of this part shall comply with those established by the Secretary of Agriculture, United States Department of Agriculture;

(2)  Any tobacco or tobacco products;

(3)  Any commodity subject to packaging and labeling requirements imposed by the Secretary of Agriculture pursuant to the Federal Insecticide, Fungicide, and Rodenticide Act or the provisions of the eighth paragraph under the heading "Bureau of Animal Industry" of the Act of March 4, 1913 (37 Stat. 832-833; 21 U.S.C. §§151-158), commonly known as the Virus-Serum-Toxin Act;

(4)  Any drug subject to section 503(b)(1) or 506 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. §§353(b)(1) and 356);

(5)  Any beverage subject to or complying with packaging and labeling requirements imposed under the Federal Alcohol Administration Act (27 U.S.C. §§201-219a); or

(6)  Any commodity subject to the Federal Seed Act (7 U.S.C. §§1551-1611).

"Cosmetic" means:

(1)  Articles intended to be rubbed, poured, sprinkled, or sprayed on, introduced into, or otherwise applied to the human body or any part thereof for cleansing, beautifying, promoting attractiveness, or altering the appearance; or

(2)  Articles intended for use as a component of any such articles, except that the term shall not include soap intended for cleansing purposes only.

"Department" means the department of health.

"Device", except when used (e.g., as an identification device in labeling) in sections 328-3(a), 328-6(10), 328-10(6), 328-15(3), and 328-19(3), means instruments, apparatus, and contrivances, including their components, parts, and accessories, intended:

(1)  For use in the diagnosis, cure, mitigation, treatment, or prevention of disease in humans or animals; or

(2)  To affect the structure or any function of the body of humans or animals.

"Director" means the director of health.

"Downtime" means the period of time that a prescription information processing system is not operable.

"Drug" means:

(1)  Articles recognized in the official United States Pharmacopoeia, official United States Pharmacopoeia Dispensing Information, official Homeopathic Pharmacopoeia of the United States, or official National Formulary, or any supplement to any of them;

(2)  Articles intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in humans or animals;

(3)  Articles (other than food or clothing) intended to affect the structure or any function of the body of humans or animals; or

(4)  Articles intended for use as a component of any article specified in paragraph (1), (2), or (3); provided that the term "drug" shall not include devices or their components, parts or accessories, cosmetics, or liquor as defined in section 281-1.

"Drug sample" means a unit of a prescription drug that is not to be sold and is distributed to promote the sale of the drug under requirements of Public Law 100-293.

"Electronic prescription" means a prescription or certificate of medical necessity, which is electronically transmitted or conveyed, including a facsimile transmission.

"Established name" or "generic name" when applied to a drug has the meaning given in section 502(e)(3) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. §352(e)(3)).

"Federal Act" means the Federal Food, Drug, and Cosmetic Act  (52 Stat. 1040; 21 U.S.C. §§301-395).

"Food" means:

(1)  Articles used for food or drink by humans, dogs, or cats;

(2)  Chewing gum; or

(3)  Articles used for components of any such article.

"Food additive" means any substance, the intended use of which results or may be reasonably expected to result, directly or indirectly, in its becoming a component or otherwise affecting the characteristics of any food (including any substance intended for use in producing, manufacturing, packing, processing, preparing, treating, packaging, transporting, or holding food; and including any source of radiation intended for any such use), if the substance is not generally recognized, among experts qualified by scientific training and experience to evaluate its safety, as having been adequately shown through scientific procedures (or, in the case of a substance used in a food prior to January 1, 1958, through either scientific procedures or experience based on common use in food) to be safe under the conditions of its intended use, except that the term does not include:

(1)  A pesticide chemical in or on a raw agricultural commodity;

(2)  A pesticide chemical to the extent that it is intended for use or is used in the production, storage, or  transportation of any raw agricultural commodity;

(3)  A color additive; or

(4)  Any substance used in accordance with a sanction or approval granted prior to the enactment of the Food Additives Amendment of 1958, pursuant to the Federal Act, the Poultry Products Inspection Act (21 U.S.C. §§451-470), or the Meat Inspection Act of March 4, 1907 (34 Stat. 1260), as amended and extended (21 U.S.C. §§601-695).

"Good manufacturing practices for drugs" means requirements for the manufacture, repacking, production, storage, and dispensing of drug products as stated in 21 C.F.R. Parts 207, 210, and 211.

"Legible" means information that is capable of being read and understood.

"Medical oxygen" means the prescription drug oxygen.

"Medical oxygen distributor" means any person, including a licensed prescription drug wholesale distributor, who holds a permit under chapter 461 to distribute or dispense medical oxygen pursuant to a prescription.

"Nonprescription drug", "over-the-counter drug", or "nonlegend drug", means any packaged, bottled, or nonbulk chemical, drug, or medicine that may be lawfully sold without a practitioner's order.

"Official compendium" means the official United States Pharmacopoeia, official United States Pharmacopoeia Dispensing Information, official Homeopathic Pharmacopoeia of the United States, official National Formulary, or any supplement to any of them.

"Out-of-state practitioner" means a physician, surgeon, osteopathic physician and surgeon, dentist, podiatrist, or veterinarian authorized to prescribe drugs to patients under the applicable laws of any state of the United States except the State of Hawaii, or a physician, surgeon, osteopathic physician and surgeon, dentist, podiatrist, or veterinarian authorized to prescribe drugs under the applicable laws of Hawaii, but practicing in a state other than Hawaii.

"Pesticide chemical" means any substance which, alone, in chemical combination, or in formulation with one or more other substances is an "economic poison" within the meaning of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. §§135-135k) as amended, and which is used in the production, storage, or transportation of raw agricultural commodities.

"Pharmacist" means a person who is licensed or holds a permit under chapter 461 to practice in a pharmacy, including a pharmacy intern under the immediate and direct supervision of a licensed pharmacist.

"Pharmacy" means a place of business operating as a pharmacy as permitted under chapter 461.

"Practitioner" means an individual licensed by the State or authorized by the laws of the State to prescribe prescription drugs within the scope of the person's practice.

"Prescriber's authorized agent" means a person, including but not limited to an institutional facility, who acts on behalf of, and under the direction of, the prescribing practitioner.

"Prescription" means an order or formula issued by a practitioner for the compounding or dispensing of drugs, or an order or formula issued by an out-of-state practitioner in compliance with section 328-17.6.

"Prescription drug" means:

(1)  Any drug required by federal or state statutes, regulations, or rules to be dispensed only upon a prescription, including finished dosage forms and active ingredients subject to section 328-16 or section 503(b) of the Federal Act; or

(2)  Any drug product compounded or prepared pursuant to a practitioner's order.

"Prescription information processing system" means a system for creating, generating, sending, receiving, storing, displaying, or processing prescription information, including but not limited to any electronic hardware, software, or files.

"Raw agricultural commodity" means any food in its raw or natural state, including all fruits that are washed, colored, or otherwise treated in their unpeeled natural form prior to marketing.

"Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium.

"Supply" means to sell, trade, distribute, exchange, barter, give, offer for sale, lease, rent, or provide.

"21 C.F.R." means Title 21, Code of Federal Regulations. [L 1941, c 318, pt of §2; RL 1945, §2201; RL 1955, §51-1; am L Sp 1959 2d, c 1, §19; am L 1967, c 152, §1; HRS §328-1; am L 1972, c 151, §1; am L 1977, c 200, §1; am L 1983, c 100, §4; am L 1986, c 179, §4; gen ch 1993; am L 1994, c 172, §1; am L 1996, c 208, §1; am L 1997, c 214, §1; am L 2000, c 83, §1; am L 2001, c 124, §2; am L 2003, c 56, §1; am L 2004, c 28, §1]

Rules of Court

Injunctions, see HRCP rule 65.



§328-2 - Same; label, etc.

§328-2  Same; label, etc.  "Label" means a display of written, printed, or graphic matter upon the immediate container of any article; and a requirement made by or under authority of this part that any word, statement, or other information appears on the label shall not be considered to be complied with unless the word, statement, or other information also appears on the outside container or wrapper, if any there be, of the retail package of the article, or is easily legible through the outside container or wrapper.

"Immediate container" does not include package liners.

"Labeling" means all labels and other written, printed, or graphic matter (1) upon an article or any of its containers or wrappers, or (2) accompanying the article.

"Package" means any container or wrapping in which any consumer commodity is enclosed for use in the delivery or display of that consumer commodity to retail purchasers, but does not include (1) shipping containers or wrappings used solely for the transportation of any consumer commodity in bulk or in quantity to manufacturers, packers, or processors, or to wholesale or retail distributors thereof; (2) shipping containers or outer wrappings used by retailers to ship or deliver any commodity to retail customers if such containers and wrappings bear no printed matter pertaining to any particular commodity.

"Principal display panel" means that part, or those parts, of a package or label that is, or are, so designed as to most likely be displayed, presented, shown or examined under normal and customary conditions of display and purchase.

Whenever the principal display panel of the package is not coincident with the principal display panel of the label, the principal display panel of the package shall govern the declaration of quantity type size and the principal display panel of the label shall govern its location.

Whenever a difference of opinion exists as to which panel of a package constitutes the principal display panel, the larger panel most likely to be displayed shall be so construed.

Whenever a consumer package has more than one principal display panel, each such panel shall bear all mandatory information required by this part and by the Federal Act.

"Principal labeler" means the manufacturer, packer, or distributor whose name is on the package which contains the finished drug and is distributed to the dispenser.  If more than one name is on the package, the principal labeler shall be the manufacturer, packer, or distributor whose name is on the package and who had possession of the package immediately before the dispenser of the drug. [L 1941, c 318, pt of §2; RL 1945, §2202; RL 1955, §51-2; HRS §328-2; am L 1972, c 151, pt of §2; am L 1977, c 58, §43; am L 1982, c 122, §1(2)]



§328-2.1 - REPEALED.

§328-2.1  REPEALED.  L 1977, c 58, §44 and c 200, §3.



§328-3 - Same; misbranding or misleading advertisement.

§328-3  Same; misbranding or misleading advertisement.  (a)  If an article is alleged to be misbranded because the labeling is misleading, or if an advertisement is alleged to be false because it is misleading, then in determining whether the labeling or advertisement is misleading, there shall be taken into account (among other things) not only representations made or suggested by statement, word, design, device, sound, or in any combination thereof, but also the extent to which the labeling or advertisement fails to reveal facts material in the light of the representations or material with respect to consequences which may result from the use of the article to which the labeling or advertisement relates under the conditions of use prescribed in the labeling or advertisement thereof or under such conditions of use as are customary or usual.

(b)  "Advertisement" means all representations disseminated in any manner or by any means, other than by labeling, for the purpose of inducing, or which are likely to induce, directly or indirectly, the purchase of food, drugs, devices, or cosmetics. [L 1941, c 318, pt of §2; RL 1945, §2203; RL 1955, §51-3; HRS §328-3]



§328-4 - Same; antiseptic, germicide; new drug; contamination.

§328-4  Same; antiseptic, germicide; new drug; contamination.  (a)  The representation of a drug, in its labeling, or advertisement, as an antiseptic shall be considered to be a representation that it is a germicide, except in the case of a drug purporting to be, or represented as, an antiseptic for inhibitory use as a wet dressing, ointment, dusting powder, or such other use as involves prolonged contact with the body.

(b)  "New drug" means (1) any drug the composition of which is such that the drug is not generally recognized, among experts qualified by scientific training and experience to evaluate the safety and effectiveness of drugs, as safe and effective for use under the conditions prescribed, recommended, or suggested in the labeling thereof; or (2) any drug the composition of which is such that the drug, as a result of investigations to determine its safety and effectiveness for use under such conditions, has become so recognized, but which has not, otherwise than in such investigations, been used to a material extent or for a material time under such conditions.

(c)  "Contaminated with filth" applies to any food, drug, device, or cosmetic not securely protected from dust, dirt, and as far as may be necessary by all reasonable means, from all foreign or injurious contaminations. [L 1941, c 318, pt of §2; RL 1945, §2204; RL 1955, §51-4; am L 1967, c 152, §2; HRS §328-4]



§328-5 - Same; "selling" includes what.

§328-5  Same; "selling" includes what.  The provisions of this part regarding the selling of food, drugs, devices, or cosmetics, include the manufacture, production, processing, packing, exposure, offer, possession, and holding of any such article for sale; the sale, dispensing, and giving of any such article; and the supplying or applying of any such article in the conduct of any food, drug, or cosmetic establishment. [L 1941, c 318, pt of §2; RL 1945, §2205; RL 1955, §51-5; HRS §328-5]



§328-6 - Prohibited acts.

§328-6  Prohibited acts.  The following acts and the causing thereof within the State by any person are prohibited:

(1)  The manufacture, sale, delivery, holding, or offering for sale of any food, drug, device, or cosmetic that is adulterated or misbranded;

(2)  The adulteration or misbranding of any food, drug, device, or cosmetic;

(3)  The receipt in commerce of any food, drug, device, or cosmetic that is adulterated or misbranded, and the delivery or proffered delivery thereof for pay or otherwise;

(4)  The sale, delivery for sale, holding for sale, or offering for sale of any article in violation of section 328-11, 328-12, or 328-17;

(5)  The dissemination of any false advertisement;

(6)  The refusal to permit entry or inspection, or to permit the taking of a sample, as authorized by sections 328-22 and 328-23 to 328-27, or to permit access to or copying of any record as authorized by section 328-23;

(7)  The giving of a guaranty or undertaking which guaranty or undertaking is false, except by a person who relied on a guaranty or undertaking to the same effect signed by, and containing the name and address of the person residing in the State from whom the person received in good faith the food, drug, device, or cosmetic;

(8)  The removal or disposal of a detained or embargoed article in violation of sections 328-25 to 328-27;

(9)  The alteration, mutilation, destruction, obliteration, or removal of the whole or any part of the labeling of, or the doing of any other act with respect to a food, drug, device, or cosmetic, if the act is done while the article is held for sale and results in the article being adulterated or misbranded;

(10)  Forging, counterfeiting, simulating, or falsely representing, or without proper authority using any mark, stamp, tag, label, or other identification device authorized or required by rules adopted under this part or regulations adopted under the Federal Act;

(11)  The use, on the labeling of any drug or in any advertisement relating to the drug, of any representation or suggestion that an application with respect to the drug is effective under section 328-17, or that the drug complies with that section;

(12)  The use by any person to the person's own advantage, or revealing other than to the department of health or to the courts when relevant in any judicial proceeding under this part, any information acquired under authority of section 328-11, 328-12, 328-17, or 328-23, concerning any method or process which as a trade secret is entitled to protection;

(13)  In the case of a prescription drug distributed or offered for sale in this State, the failure of the manufacturer, packer, or distributor thereof to maintain for transmittal, or to transmit, to any practitioner who makes written request for information as to the drug, true and correct copies of all printed matter which is required to be included in any package in which that drug is distributed or sold, or such other printed matter as is approved under the Federal Act.  Nothing in this paragraph shall be construed to exempt any person from any labeling requirement imposed by or under other provisions of this part;

(14) (A)  Placing or causing to be placed upon any drug or device or container thereof, with intent to defraud, the trade name or other identifying mark, or imprint of another or any likeness of any of the foregoing; or

(B)  Selling, dispensing, disposing of, or causing to be sold, dispensed, or disposed of, or concealing or keeping in possession, control, or custody, with intent to sell, dispense, or dispose of, any drug, device, or any container thereof, with knowledge that the trade name or other identifying mark or imprint of another or any likeness of any of the foregoing has been placed thereon in a manner prohibited by subparagraph (A); or

(C)  Making, selling, disposing of, or causing to be made, sold, or disposed of, or keeping in possession, control, or custody, or concealing, with intent to defraud, any punch, die, plate, or other thing designed to print, imprint, or reproduce that trade name or other identifying mark or imprint of another or any likeness of any of the foregoing upon any drug, device, or container thereof;

(15)  Except as provided in part VI and section 461-1, dispensing or causing to be dispensed a different drug or brand of drug in place of the drug or brand of drug ordered or prescribed without express permission in each case of the person ordering or prescribing;

(16)  The distribution in commerce of a consumer commodity as defined in this part, if such commodity is contained in a package, or if there is affixed to that commodity a label, which does not conform to this part and of rules adopted under authority of this part; provided that this prohibition shall not apply to persons engaged in business as wholesale or retail distributors of consumer commodities except to the extent that such persons:

(A)  Are engaged in the packaging or labeling of such commodities; or

(B)  Prescribe or specify by any means the manner in which such commodities are packaged or labeled;

(17)  The selling or dispensing in restaurants, soda fountains, drive-ins, lunch wagons, or similar public eating establishments of imitation milk and imitation milk products in place of fresh milk and fresh milk products respectively; of liquid or dry products which simulate cream but do not comply with content requirements for cream in place of cream; of non-dairy frozen desserts which do not comply with content requirements for dairy frozen desserts in place of dairy frozen desserts; and of any other imitation food or one made in semblance of a genuine food in place of such genuine food, unless the consumer is notified by either proper labeling or conspicuous posted signs or conspicuous notices on menu cards and advertisements informing of such substitution, to include but not limited to the substitution of imitation milk in milk shake and malted milk drinks;

(18)  Wilfully and falsely representing or using any devices, substances, methods, or treatment as effective in the diagnosis, cure, mitigation, treatment, or alleviation of cancer.  This paragraph shall not apply to any person who depends exclusively upon prayer for healing in accordance with teachings of a bona fide religious sect, denomination, or organization, nor to a person who practices such teachings;

(19)  The selling or offering for sale at any food facility which serves or sells over the counter directly to the consumer an unlabeled or unpackaged food that is a confectionery which contains alcohol in excess of one-half of one per cent by weight unless the consumer is notified of that fact by either proper labeling or conspicuous posted signs or conspicuous notices on menu cards and advertisements;

(20)  The sale to a person below the age of twenty-one years of any food which is a confectionery which contains alcohol in excess of one-half of one per cent by weight. [L 1941, c 318, §3; RL 1945, §2206; RL 1955, §51-6; am L 1959, c 24, §1; am L Sp 1959 2d, c 1, §19; am L 1967, c 152, §3; HRS §328-6; am L 1972, c 151, §3; am L 1976, c 31, §1 and c 129, §1; am L 1980, c 187, §2; am L 1988, c 402, §1; am L 1989, c 108, §1; am L 1997, c 214, §2; am L 2002, c 256, §3]



§328-7 - Remedies for violation of law.

§328-7  Remedies for violation of law.  In addition to the remedies hereinafter provided the department of health may apply to a circuit judge for and the judge shall have jurisdiction upon hearing and for cause shown to grant, a temporary or permanent injunction restraining any person from violating section 328-6, irrespective of whether or not there exists any other remedy. [L 1941, c 318, §4; RL 1945, §2207; RL 1955, §51-7; am L Sp 1959 2d, c 1, §19; HRS §328-7]

Rules of Court

Injunctions, see HRCP rule 65.



§328-8 - Regulations to be prescribed.

§328-8  Regulations to be prescribed.  (a)  Whenever in the judgment of the department of health such action will promote honesty and fair dealing in the interest of consumers, the department shall prescribe regulations fixing and establishing for any food or class of food a reasonable definition and standard of identity, or reasonable standard of quality or fill of container.  In prescribing a definition and standard of identity for any food or class of food in which optional ingredients are permitted, the department shall, for the purpose of promoting honesty and fair dealing in the interest of consumers, designate the optional ingredients which shall be named on the label.  The definitions and standards so prescribed shall conform so far as practicable to the definitions and standards promulgated under authority of the Federal Act.

(b)  Temporary permits now or hereafter granted for interstate shipment of experimental packs of food varying from the requirements of federal definitions and standards of identity are automatically effective in this State under the conditions provided in such permits.  In addition, the director may issue additional permits where they are necessary to the completion or conclusiveness of an otherwise adequate investigation and where the interests of consumers are safeguarded.  Such permits shall be subject to such terms and conditions as the director may prescribe.

(c)  The director may establish rules as necessary for the enforcement of this part.  The rules shall be adopted pursuant to chapter 91; except that the director may, without regard to chapter 91, establish tolerance levels and regulatory or action levels by reference to the provisions of the regulations or guidelines of the United States established in 40 Code of Federal Regulations Parts 180 and 185 or the United States Food and Drug Administration Compliance Policy Guides as the regulations or guidelines become effective at any time or from time to time. [L 1941, c 318, §5; RL 1945, §2208; RL 1955, §51-8; am L Sp 1959 2d, c 1, §19; HRS §328-8; am L 1972, c 151, §4; am L 1977, c 200, §2; am L 1983, c 100, §5; am L 1984, c 12, §2; am L 1985, c 144, §1; am L 1989, c 72, §1]



§328-9 - Foods deemed adulterated when.

§328-9  Foods deemed adulterated when.  A food shall be deemed to be adulterated:

(1)  (A)  If it bears or contains any poisonous or deleterious substance which may render it injurious to health; but if the substance is not an added substance, the food shall not be considered adulterated under this clause if the quantity of the substance in the food does not ordinarily render it injurious to health; or

(B)  (i)  If it bears or contains any added poisonous or added deleterious substance, other than one which is a pesticide chemical in or on a raw agricultural commodity; a food additive; or a color additive, which is unsafe within the meaning of section 328-13(a); or

(ii)  If it is a raw agricultural commodity and it bears or contains a pesticide chemical which is unsafe within the meaning of section 408(a) of the Federal Act as amended; or

(iii)  If it is or it bears or contains any food additive which is unsafe within the meaning of section 409 of the Federal Act as amended;

provided that where a pesticide chemical has been used in or on a raw agricultural commodity in conformity with an exemption granted or tolerance prescribed under section 408 of the Federal Act, and the raw agricultural commodity has been subjected to processing such as canning, cooking, freezing, dehydrating, or milling, the residue of such pesticide chemical remaining in or on such processed food, notwithstanding section 328-13 and clause (iii) of this paragraph (1), shall not be deemed unsafe if the residue in or on the raw agricultural commodity has been removed to the extent possible in good manufacturing practice, and the concentration of such residue in the processed food when ready-to-eat, is not greater than the tolerance prescribed for the raw agricultural commodity; or

(C)  If it consists in whole or in part of a diseased, contaminated, filthy, putrid, or decomposed substance, or if it is otherwise unfit for food; or

(D)  If it has been produced, prepared, packed, or held under insanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered diseased, unwholesome, or injurious to health; or

(E)  If it is the product of a diseased animal or an animal which has died otherwise than by slaughter, or that has been fed upon the uncooked offal from a slaughterhouse; or

(F)  If its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health;

(2)  (A)  If any valuable constituent has been in whole or in part omitted or abstracted therefrom; or

(B)  If any substance has been substituted wholly or in part therefor; or

(C)  If damage or inferiority has been concealed in any manner; or

(D)  If any substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight, or reduce its quality or strength or make it appear better or of greater value than it is;

(3)  If it is confectionery and:

(A)  Has partially or completely embedded therein any nonnutritive object; provided that this clause shall not apply in the case of any nonnutritive object if, in the judgment of the director of health, as provided by rules, promulgated under this part, the object is of practical functional value to the confectionery product and would not render the product injurious or hazardous to health;

(B)  Bears or contains any alcohol in excess of five per cent by weight; or

(C)  Bears or contains any nonnutritive substance; provided that this clause shall not apply to a safe nonnutritive substance which is in or on confectionery by reason of its use for some practical functional purpose in the manufacture, packaging, or storage of the confectionery if the use of the substance does not promote deception of the consumer or otherwise result in adulteration or misbranding in violation of this part; and provided further that the director, for the purpose of avoiding or resolving uncertainty as to the application of this clause, may issue rules under this part, allowing or prohibiting the use of particular nonnutritive substances;

(4)  If it is or bears or contains any color additive which is unsafe within the meaning of the Federal Act. [L 1941, c 318, §6; RL 1945, §2209; RL 1955, §51-9; am L 1957, c 140, §1; am L 1967, c 152, §4; HRS §328-9; am L 1986, c 339, §41; am L 1988, c 402, §2]

Cross References

Rulemaking, see chapter 91.



§328-10 - Foods deemed misbranded when.

§328-10  Foods deemed misbranded when.  A food shall be deemed to be misbranded:

(1)  If its labeling is false or misleading in any particular; or if its labeling or packaging fails to conform with the requirements of sections 328-2 and 328-19.1;

(2)  If it is offered for sale under the name of another food;

(3)  If it is an imitation of another food for which a definition and standard of identity has been prescribed by rules as provided by section 328-8; or if it is an imitation of another food that is not subject to paragraph (7), unless its label bears in type of uniform size and prominence, the word "imitation" and, immediately thereafter, the name of the food imitated;

(4)  If its container is so made, formed, or filled as to be misleading;

(5)  If in package form, unless it bears a label containing (A) the name and place of business of the manufacturer, packer, or distributor; (B) an accurate statement of the quantity of the contents in terms of weight, measure, or numerical count, which statement shall be separately and accurately stated in a uniform location upon the principal display panel of the label; provided that under subparagraph (B) reasonable variations shall be permitted, and exemptions as to small packages shall be established, by rules adopted by the department of health;

(6)  If any word, statement, or other information required by or under authority of this part to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or devices, in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

(7)  If it purports to be or is represented as a food for which a definition and standard of identity have been prescribed by rules as provided by section 328-8, unless (A) it conforms to such definition and standard, and (B) its label bears the name of the food specified in the definition and standards, and, insofar as may be required by the rules, the common names of optional ingredients (other than spices, flavoring, and coloring) present in the food;

(8)  If it purports to be or is represented as:

(A)  A food for which a standard of quality has been prescribed by rules as provided by section 328-8 and its quality falls below such standard unless its label bears, in such manner and form as the rules specify, a statement that it falls below such standard; or

(B)  A food for which a standard or standards of fill of container have been prescribed by rules as provided by section 328-8, and it falls below the standard of fill of container applicable thereto, unless its label bears, in such manner and form as the rules specify, a statement that it falls below such standard;

(9)  If it is not subject to paragraph (7), unless its label bears (A) the common or usual name of the food, if any there be, and (B) in case it is fabricated from two or more ingredients, the common or usual name of each such ingredient; except that spices, flavorings, and colorings, other than those sold as such, may be designated as spices, flavorings, and colorings, without naming each; provided that to the extent that compliance with the requirements of subparagraph (B) is impractical or results in deception or unfair competition, exemptions shall be established by rules prescribed by the department; and, provided further that the requirements of subparagraph (B) shall not apply to food products which are packaged at the direction of purchasers at retail at the time of sale, the ingredients of which are disclosed to the purchasers by other means in accordance with rules prescribed by the department;

(10)  If it purports to be or is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral, and other dietary properties as the department determines to be, and by rules prescribes, as necessary in order to fully inform purchasers as to its value for such uses;

(11)  If it bears or contains any artificial flavoring, artificial coloring, or chemical preservative, unless it bears labeling stating that fact; provided that to the extent that compliance with the requirements of this paragraph is impracticable, exemptions shall be established by rules prescribed by the department; and, provided further that this paragraph and paragraphs (7) and (9) with respect to artificial coloring shall not apply in the case of butter, cheese, or ice cream.  The provisions of this paragraph regarding chemical preservatives shall not apply to a pesticide chemical when used in or on a raw agricultural commodity which is the produce of the soil;

(12)  If it is a product intended as an ingredient of another food and, when used according to the directions of the purveyor, will result in the final food product being adulterated or misbranded;

(13)  If it is a color additive unless its packaging and labeling are in conformity with the packaging and labeling requirements applicable to the color additive prescribed under the Federal Act;

(14)  If it is a raw agricultural commodity which is the produce of the soil, bearing or containing a pesticide chemical applied after harvest, unless the shipping container of such commodity bears labeling which declares the presence of such chemical in or on such commodity and the common or usual name and the function of such chemical; provided that no such declaration shall be required while such commodity, having been removed from the shipping container, is being held or displayed for sale at retail out of such container in accordance with the custom of the trade;

(15)  If it is a confectionery and contains alcohol in excess of one-half of one per cent by weight and that fact does not appear on the label for the food. [L 1941, c 318, §7; RL 1945, §2210; RL 1955, §51-10; am L Sp 1959 2d, c 1, §19; am L 1967, c 152, §5; HRS §328-10; am L 1972, c 151, §5; am L 1979, c 105, §34; am L 1987, c 52, §1; am L 1988, c 402, §3]

Attorney General Opinions

Sale of "Grade AA Pasteurized Milk" as "Grade A Recombined Milk" constitutes misbranding. Att. Gen. Op. 67-19.



§328-10.5 - Regulations for exemption from labeling requirements.

[§328-10.5]  Regulations for exemption from labeling requirements.  The director may adopt regulations exempting from any labeling requirement of this part food which is, in accordance with the practice of the trade, to be processed, labeled or repacked in substantial quantities at establishments other than those where originally processed or packed, on condition that such food is not adulterated or misbranded under the provisions of this part upon removal from such processing, labeling or repacking establishment. [L 1972, c 151, §6]



§328-11 - Regulations to prevent contamination; emergency permits to manufacturers, processors and packers.

§328-11  Regulations to prevent contamination; emergency permits to manufacturers, processors and packers.  Whenever the department of health finds after investigation that the distribution in the State of any class of food may, by reason of contamination with microorganisms during manufacture, processing, or packing thereof in any locality, be injurious to health, and that the injurious nature cannot be adequately determined after such articles have entered commerce, it then, and in such case only, shall prescribe regulations providing for the issuance, to manufacturers, processors, or packers of such class of food in the locality, of permits to which shall be attached such conditions governing the manufacture, processing, or packing of such class of food, for such temporary period of time, as may be necessary to protect the public health.  After the effective date of the regulations, and during the temporary period, no person shall introduce or deliver for introduction into commerce any such food manufactured, processed, or packed by any such manufacturer, processor, or packer unless the manufacturer, processor, or packer holds a permit issued by the department as provided by such regulations. [L 1941, c 318, pt of §8; RL 1945, §2211; RL 1955, §51-11; am L Sp 1959 2d, c 1, §19; HRS §328-11]



§328-12 - Suspension and reinstatement of permits.

§328-12  Suspension and reinstatement of permits.  The department of health may suspend immediately upon notice any permit issued under authority of section 328-11 if it is found that any of the conditions of the permit have been violated. The holder of a permit so suspended shall be privileged at any time to apply for the reinstatement of the permit, and the department shall, immediately after prompt hearing and an inspection of the establishment, reinstate the permit if it is found that adequate measures have been taken to comply with and maintain the conditions of the permit, as originally issued, or as amended.

Any officer or employee duly designated by the director of health shall have access to any factory or establishment, the operator of which holds a permit from the department, for the purpose of ascertaining whether or not the conditions of the permit are being complied with, and denial of access for such inspection shall be grounds for suspension of the permit until such access is freely given by the operator. [L 1941, c 318, pt of §8; RL 1945, §2212; RL 1955, §51-12; am L Sp 1959 2d, c 1, §19; HRS §328-12]

Cross References

Other food safety issues, see §§321-4.5, 4.6, 11.51, and 27.5.



§328-12.3 - Protection of food.

[§328-12.3]  Protection of food.  All food shall be prepared, stored, displayed, dispensed, placed, sold, and served so as to be protected from dust, insects, rodents, unnecessary handling, droplet infection, overhead leakage, or other contamination. [L 1983, c 150, pt of §1]



§328-12.7 - Display of unpackaged processed food.

[§328-12.7]  Display of unpackaged processed food.  (a) Unpackaged processed food, except potentially hazardous food, may be displayed and sold in bulk in self-service containers if all of the following conditions are satisfied:

(1)  Each self-service container has a tight-fitting lid permanently attached in a manner that prevents the lid from touching the floor, which is kept in a closed position at all times except during customer service;

(2)  Each self-service container has a utensil with a handle for dispensing the food;

(3)  Self-service containers, lids, and utensils are constructed of nontoxic materials and provide for easy cleaning and repair;

(4)  Self-service containers, lids, and utensils are maintained in a sanitary condition and in a manner that prevents spoilage and infestation;

(5)  A sign is posted prominently and conspicuously within the immediate display area directing customers to utilize the utensils provided when serving themselves; and

(6)  A label is conspicuously displayed in plain view of the customer and securely attached to each self-service container or in a clear relationship thereto, which contains the following:

(A)  Common name of product; and

(B)  Declaration of each ingredient used in the manufacture by their common or usual name in descending order of predominate weight.  This declaration shall be provided in writing to the food establishment by the manufacturer, packer, or distributor.

(b)  Unpackaged processed food may be displayed and sold in bulk in other than self-service containers if all of the following conditions are satisfied:

(1)  The food is served by an employee of the food establishment directly to a consumer; and

(2)  The food is displayed in clean, sanitary, and covered or otherwise protected containers.

(c)  If the director makes a specific finding that a disease is actually transmitted by the method of dispensing unpackaged processed food, as prescribed by this section, the director may establish by rule greater restrictions on the sale of such food than are required by this section.  Such rule shall bear directly on the specific relationship between the disease actually transmitted and the dispensing methods permitted by this section. [L 1983, c 150, pt of §1]



§328-13 - Adding of poisonous or deleterious substance, regulation of.

§328-13  Adding of poisonous or deleterious substance, regulation of.  (a)  Any added poisonous or deleterious substance, and food additive, any pesticide chemical in or on a raw agricultural commodity, or any color additive, shall, with respect to any particular use or intended use, be deemed unsafe for the purpose of application of clause (B)(i) of section 328-9(1) with respect to any food, section 328-14(1) with respect to any drug or device, or section 328-18(1) with respect to any cosmetic, unless there is in effect a regulation pursuant to section 328-19.1, or subsection (b) of this section limiting the quantity of the substance, and the use or intended use of the substance conform to the terms prescribed by the regulation. While the regulation relating to such substance is in effect, a food, drug, or cosmetic shall not, by reason of bearing or containing the substance in accordance with the regulation, be considered adulterated within the meaning of section 328-9(1)(A), section 328-14(1), or section 328-18(1).

(b)  The director of health, whenever public health or other considerations in the State so require, may adopt, amend, or repeal regulations whether or not in accordance with regulations promulgated under the Federal Act prescribing therein tolerances for any added poisonous or deleterious substances, for food additives, for pesticide chemicals in or on raw agricultural commodities, or for color additives, including, but not limited to, zero tolerances, and exemptions from tolerances in the case of pesticide chemicals in or on raw agricultural commodities, and prescribing the conditions under which a food additive or a color additive may be safely used and exemptions where the food additive or color additive is to be used solely for investigational or experimental purposes, upon the director's own motion or upon the petition of any interested party requesting that such a regulation be established.  It shall be incumbent upon the petitioner to establish by data submitted to the director that a necessity exists for the regulation, and that its effect will not be detrimental to the public health.  If the data furnished by the petitioner is not sufficient to allow the director to determine whether such regulation should be promulgated, the director may require additional data to be submitted and failure to comply with the request shall be sufficient grounds to deny the request.  In adopting, amending, or repealing regulations relating to such substances the director shall consider among other relevant factors, the following which the petitioner, if any, shall furnish:

(1)  The name and all pertinent information concerning the substance including where available, its chemical identity and composition, a statement of the conditions of the proposed use, including directions, recommendations, and suggestions and including specimens of proposed labeling, all relevant data bearing on the physical or other technical effect and the quantity required to produce such effect;

(2)  The probable composition of any substance formed in or on a food, drug, or cosmetic resulting from the use of such substance;

(3)  The probable consumption of such substance in the diet of humans and animals taking into account any chemically or pharmacologically related substance in such diet;

(4)  Safety factors which, in the opinion of experts qualified by scientific training and experience to evaluate the safety of such substances for the use or uses for which they are proposed to be used, are generally recognized as appropriate for the use of animal experimentation data;

(5)  The availability of any needed practicable methods of analysis for determining the identity and quantity of (A) such substance in or on an article, (B) any substance formed in or on such article because of the use of such substance, and (C) the pure substance and all intermediates and impurities; and

(6)  Facts supporting a contention that the proposed use of such substance will serve a useful purpose. [L 1941, c 318, §9; RL 1945, §2213; RL 1955, §51-13; am L 1967, c 152, §6; HRS §328-13; am L 1972, c 151, §7; gen ch 1985, 1993]

Revision Note

In subsection (a), "328-19.1" substituted for "328-18.1".



§328-14 - Drugs or devices deemed adulterated when.

§328-14  Drugs or devices deemed adulterated when.  A drug or device shall be deemed to be adulterated:

(1)  (A)  If it consists in whole or in part of any filthy, putrid, or decomposed substance; or

(B)  (i)  If it has been produced, prepared, packed, or held under insanitary conditions whereby it may have been contaminated with filth, or whereby it may have been rendered injurious to health; or

(ii)  If the methods used in, or the facilities or controls used for, its manufacture, processing, packing, or holding do not conform to or are not operated or administered in conformity with current good manufacturing practice to assure that the drug or device meets the requirements of this part as to safety and has the identity and strength, and meets the quality and purity characteristics which it purports or is represented to possess; or

(C)  If its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health; or

(D)  If:

(i)  It bears or contains, for purposes of coloring only, a color additive which is unsafe within the meaning of the Federal Act; or

(ii)  It is a color additive, the intended use of which is for purposes of coloring only, and is unsafe within the meaning of the Federal Act;

(2)  If it purports to be or is represented as a drug the name of which is recognized in an official compendium, and its strength differs from, or its quality or purity falls below, the standard set forth in the compendium.  Such a determination as to strength, quality, or purity shall be made in accordance with the tests or methods of assay set forth in the compendium, or in the absence of or inadequacy of these tests or methods of assay, those prescribed under authority of the Federal Act.  No drug defined in an official compendium shall be deemed to be adulterated under this paragraph because it differs from the standard of strength, quality, or purity therefor set forth in the compendium, if its difference in strength, quality, or purity from that standard is plainly stated on its label.  Whenever a drug is recognized in both the United States Pharmacopoeia and the Homeopathic Pharmacopoeia of the United States it shall be subject to the requirements of the United States Pharmacopoeia unless it is labeled and offered for sale as a homeopathic drug, in which case it shall be subject to the Homeopathic Pharmacopoeia of the United States and not those of the United States Pharmacopoeia;

(3)  If it is not subject to paragraph (2) and its strength differs from, or its purity or quality falls below, that which it purports or is represented to possess;

(4)  If it is a drug and any substance has been (A) mixed or packed therewith so as to reduce its quality or strength; or (B) substituted wholly or in part therefor. [L 1941, c 318, §10; RL 1945, §2214; RL 1955, §51-14; am L 1967, c 152, §8; HRS §328-14; am L 1995, c 6, §1]



§328-15 - Drugs or devices deemed misbranded when; prescriptions excepted, when.

§328-15  Drugs or devices deemed misbranded when; prescriptions excepted, when.  A drug or device shall be deemed to be misbranded:

(1)  If its labeling is false or misleading in any particular, or if its labeling or packaging fails to conform with the requirements of section 328-19.1.

(2)  If in package form, unless it bears a label containing:

(A)  The name and place of business of the manufacturer, packer, or distributor; and

(B)  An accurate statement of the quantity of the contents in terms of weight, measure, or numerical count, which statement shall be separately and accurately stated in a uniform location upon the principal display panel of the label, provided that under this subparagraph reasonable variations shall be permitted, and exemptions as to small packages shall be allowed, in accordance with rules adopted by the director.  An accurate statement of the quantity of the contents in terms of weight, measure, or numerical count shall not be required for any commodity subject to packaging and labeling requirements imposed by the Secretary of Agriculture pursuant to the Federal Insecticide, Fungicide, and Rodenticide Act or the provisions of the eighth paragraph under the heading "Bureau of Animal Industry" of the Act of March 4, 1913 (37 Stat. 832-833; 21 U.S.C. §§151-158), commonly known as the Virus-Serum-Toxin Act.

(3)  If any word, statement, or other information required by or under authority of this part to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or devices, in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

(4)  If it is for use by a person and contains any quantity of the narcotic or hypnotic substance alpha-eucaine, barbituric acid, beta-eucaine, bromal, cannabis, cabromal, chloral, coca, cocaine, codeine, heroin, marijuana, morphine, opium, paraldehyde, peyote, or sulphomethane, or any chemical derivative of such substance, which derivative, after investigation, has been found to be and designated as habit forming, by rules adopted by the director under this part, or by regulations issued pursuant to section 502(d) of the Federal Act, unless its label bears the name and quantity or proportion of the substance or derivative and in juxtaposition therewith the statement "Warning--May be habit forming."

(5)  (A)  If it is a drug unless:

(i)  Its label bears, to the exclusion of any other nonproprietary name (except the applicable systematic chemical name or the chemical formula), the established name, as defined in subparagraph (B), of the drug, if such there be; and in case it is fabricated from two or more ingredients, the established name and quantity of each active ingredient, including the kind and quantity or proportion of any alcohol, and also including, whether active or not, the established name and quantity or proportion of any bromides, ether, chloroform, acetanilid, acetophenetidin, amidopyrine, antipyrine, atropine, hyoscine, hyoscyamine, arsenic, digitalis, glucosides, mercury, ouabain, strophanthin, strychnine, thyroid, or any derivative or preparation of any such substances, contained therein; provided that the requirement for stating the quantity of the active ingredients, other than the quantity of these specifically named in this paragraph, shall apply only to prescription drugs; and

(ii)  For any prescription drug the established name of such drug or ingredient, as the case may be, on such label (and on any labeling on which a name for such drug or ingredient is used) is printed prominently and in type at least half as large as that used thereon for any proprietary name or designation for such drug or ingredient; provided further that to the extent that compliance with the requirements of this subparagraph is impracticable, exemptions shall be allowed under rules adopted by the director.

(B)  As used in this paragraph, the term "established name", with respect to a drug or ingredient thereof, means:

(i)  The applicable official name designated pursuant to section 508 of the Federal Act;

(ii)  If there is no such name and the drug, or the ingredient, is an article recognized in an official compendium, then the official title thereof in the compendium; or

(iii)  If neither clause (i) nor clause (ii) of this subparagraph applies, then the common or usual name, if any, of such drug or of the ingredient;

provided further that where clause (ii) of this subparagraph applies to an article recognized in the United States Pharmacopoeia, in the United States Pharmacopoeia Dispensing Information, and in the Homeopathic Pharmacopoeia under different official titles, the official title used in the United States Pharmacopoeia shall apply unless it is labeled and offered for sale as a homeopathic drug, in which case the official title used in the Homeopathic Pharmacopoeia shall apply.

(6)  Unless its labeling bears:

(A)  Adequate directions for use; and

(B)  Such adequate warnings against use in those pathological conditions or by children where its use may be dangerous to health, or against unsafe dosage or methods or duration of administration or application, in such manner and form, as are necessary for the protection of users; provided that where any requirement of subparagraph (A), as applied to any drug or device, is not necessary for the protection of the public health, the director shall adopt rules exempting the drug or device from such requirements; provided further that articles exempted under regulations issued under section 502(f) of the Federal Act may also be exempt.

(7)  If it purports to be a drug the name of which is recognized in an official compendium, unless it is packaged and labeled as prescribed therein; provided that the method of packaging may be modified with the consent of the director, or if consent is obtained under the Federal Act.  Whenever a drug is recognized in both the United States Pharmacopoeia and the Homeopathic Pharmacopoeia of the United States, it shall be subject to the requirements of the United States Pharmacopoeia with respect to the packaging and labeling unless it is labeled and offered for sale as a homeopathic drug, in which case it shall be subject to the Homeopathic Pharmacopoeia of the United States and not to the United States Pharmacopoeia; provided that in the event of inconsistency between the requirements of this paragraph and those of paragraph (5) as to the name by which the drug or its ingredients shall be designated, the requirements of paragraph (5) shall prevail.

(8)  If it has been found by the director to be a drug liable to deterioration, unless it is packaged in such form and manner, and its label bears a statement of such precautions, as the rules adopted by the director or regulations issued under the Federal Act require as necessary for the protection of public health.  No such rule shall be established for any drug recognized in an official compendium until the director shall have informed the appropriate body charged with the revision of the compendium of the need for such packaging or labeling requirements and such body shall have failed within a reasonable time to prescribe such requirements.

(9)  (A)  If it is a drug and its container is so made, formed, or filled as to be misleading;

(B)  If it is an imitation of another drug; or

(C)  If it is offered for sale under the name of another drug.

(10)  If it is dangerous to health when used in the dosage, or with the frequency or duration prescribed, recommended, or suggested in the labeling thereof.

(11)  If it is, purports to be, or is represented as a drug composed wholly or partly of insulin, unless:

(A)  It is from a batch with respect to which a certificate or release has been issued pursuant to section 506 of the Federal Act; and

(B)  The certificate or release is in effect with respect to the drug.

(12)  If it is, purports to be, or is represented as a drug composed wholly or partly of any kind of penicillin, streptomycin, chlortetracycline, chloramphenicol, bacitracin, or any other antibiotic drug, or any derivative thereof, unless:

(A)  It is from a batch with respect to which a certificate or release has been issued pursuant to section 507 of the Federal Act; and

(B)  The certificate or release is in effect with respect to the drug; provided that this paragraph shall not apply to any drug or class of drugs exempted by regulations promulgated under section 507(c) or (d) of the Federal Act.

For the purpose of this paragraph, the term "antibiotic drug" means any drug intended for use by a person containing any quantity of any chemical substance which is produced by a microorganism and which has the capacity to inhibit or destroy microorganisms in dilute solution (including the chemically synthesized equivalent of any such substance).

(13)  If it is a color additive, the intended use of which in or on drugs is for the purpose of coloring only, unless its packaging and labeling are in conformity with the packaging and labeling requirements applicable to such color additive prescribed under section 328-13(b).

(14)  In the case of any prescription drug distributed or offered for sale in this State, unless the manufacturer, packer, or distributor thereof includes in all advertisements and other descriptive printed matter issued or caused to be issued by the manufacturer, packer, or distributor with respect to that drug a true statement of:

(A)  The established name, as defined in paragraph (5)(B), printed prominently and in type at least half as large as that used for any trade or brand name thereof;

(B)  The formula showing quantitatively each ingredient of the drug to the extent required for labels under section 502(e) of the Federal Act; and

(C)  Such other information in brief summary relating to side effects, contra-indications, and effectiveness as shall be required in rules adopted by the director.

(15)  If a trademark, trade name, or other identifying mark, imprint, or device of another or any likeness of the foregoing has been placed thereon or upon its container with intent to defraud.

(16)  Drugs and devices which are, in accordance with the practice of the trade, to be processed, labeled, or repacked in substantial quantities at establishments other than those where originally processed or packed shall be exempt from any labeling or packaging requirements of this part; provided that such drugs and devices are being delivered, manufactured, processed, labeled, repacked, or otherwise held in compliance with rules adopted by the director.

(17)  If it has met or exceeded the expiration date  established by the manufacturer or principal labeler. [L 1941, c 318, §11; RL 1945, §2215; RL 1955, §51-15; am L Sp 1959 2d, c 1, §19; am L 1963, c 36, §1; am L 1964, c 15, §§2, 3; am L 1967, c 152, §9; HRS §328-15; am L 1972, c 151, §8; gen ch 1993; am L 1997, c 214, §3]



§328-16 - Drugs limited to dispensing on prescription.

§328-16  Drugs limited to dispensing on prescription.  (a)  A prescription drug shall be dispensed only if its label bears the following:

(1)  The name, business address, and telephone number of the seller.  The business address shall be the physical location of the pharmacy or the dispensing practitioner's office;

(2)  The name of the person for whom the drug was prescribed or the name of the owner of the animal for which the drug was prescribed;

(3)  The serial number of the prescription;

(4)  The date the prescription was prepared;

(5)  The name of the practitioner if the seller is not the practitioner;

(6)  The name, strength, and quantity of the drug;

(7)  The "use by" date for the drug, which shall be:

(A)  The expiration date on the manufacturer's container; or

(B)  One year from the date the drug is dispensed, whichever is earlier;

(8)  The number of refills available, if any;

(9)  In the case of the dispensing of an equivalent generic drug product, the statement "same as (brand name of the drug product prescribed or the referenced listed drug name)", or words of similar meaning; and

(10)  Specific directions for the drug's use; provided that if the specific directions for use are too lengthy for inclusion on the label, the notation "take according to written instructions" may be used if separate written instructions for use are actually issued with the drug by the practitioner or the pharmacist, but in no event shall the notation "take as directed", referring to oral instructions, be considered acceptable.

If any prescription for a drug does not indicate the number of times it may be refilled, if any, the pharmacist shall not refill that prescription unless subsequently authorized to do so by the practitioner.  The act of dispensing a prescription drug other than a professional sample or medical oxygen contrary to this subsection shall be deemed to be an act that results in a drug being misbranded while held for sale.

(b)  In addition to the requirements enumerated in subsection (a), a prescription drug shall be dispensed only:

(1)  By a pharmacist pursuant to a valid prescription or section 461-1;

(2)  By a medical oxygen distributor pursuant to a prescription or certificate of medical necessity; provided that the drug to be dispensed is medical oxygen; or

(3)  By a practitioner to an ultimate user; provided that:

(A)  The practitioner shall inform the patient, prior to dispensing any drug other than a professional sample, that the patient may have a written, orally ordered, or electronically transmitted or conveyed prescription directed to a pharmacy or a medical oxygen distributor of the patient's own choice;

(B)  The practitioner shall promptly record in the practitioner's records:

(i)  The prescription in full;

(ii)  The name, strength, and quantity of the drug, and specific directions for the drug's use;

(iii)  The date the drug was dispensed; and

(iv)  The name and address of the person for whom the drug was prescribed or the name of the owner of the animal for which the drug was prescribed;

(C)  The records described in subparagraph (B) shall be subject to the inspection of the department or its agents at all times; and

(D)  No undisclosed rebate, refund, commission, preference, discount, or other consideration, whether in the form of money or otherwise, has been offered to the practitioner as compensation or inducement to dispense or prescribe any specific drug in preference to other drugs that might be used for the identical therapeutic indication.

(c)  A prescription may be communicated in writing, orally, or by electronic transmission, and shall include the following information:

(1)  The authorization of the practitioner noted as follows:

(A)  Written prescriptions shall include the original signature of the practitioner;

(B)  Oral prescriptions shall be promptly recorded by the pharmacist or medical oxygen distributor and shall include the practitioner's oral code designation; and

(C)  Electronic prescriptions shall be irrefutably traceable to the prescribing practitioner by a recognizable and unique practitioner identifier such as:

(i)  A bitmap or graphic image of the prescriber's handwritten signature and the prescriber's oral code designation (or license number or other identifier if the prescriber is an out-of-state practitioner);

(ii)  An electronic signature;

(iii)  A digital signature; or

(iv)  By other means as approved by the director;

(2)  The date of issuance;

(3)  The practitioner's name, business telephone number, and business address, unless the practitioner is otherwise uniquely identified and the pharmacy or medical oxygen distributor dispensing the prescription has the prescriber's contact information on file accessible within the dispensing area;

(4)  The name, strength, and quantity of the drug to be dispensed, and specific directions for the drug's use;

(5)  The name and address of the person for whom the prescription was written or the name of the owner of the animal for which the drug was prescribed, unless the pharmacy or medical oxygen distributor dispensing the prescription has the address on file accessible within the dispensing area;

(6)  The room number and route of administration, if the patient is in an institutional facility; and

(7)  The number of allowable refills, if the prescription is refillable.  If the number of refills authorized by the practitioner is indicated using the terms "as needed" or "prn", the prescription may be refilled up to twelve months from the date the original prescription was written.  After the twelve-month period, the "as needed" or "prn" prescription may be refilled for a subsequent three-month period; provided:

(A)  The prescription is refilled only once during the three-month period;

(B)  The refill does not exceed a thirty-day supply of the drug;

(C)  The refill does not provide any amount of the drug fifteen months beyond the date the original prescription was written;

(D)  In the case of medical oxygen, the duration of therapy indicated on a certificate of medical necessity shall supersede any limitations or restrictions on refilling; and

(E)  Subparagraphs (A) to (D) shall apply only to pharmacies and medical oxygen distributors practicing in the State.

(d)  Any prescription may be refilled by the pharmacy and a prescription for medical oxygen may be refilled by the medical oxygen distributor if that refilling is authorized by the practitioner either:

(1)  In the original prescription; or

(2)  By oral or electronic order, which shall be promptly recorded and filed by the receiving pharmacist or medical oxygen distributor.

(e)  Prescription information may be transferred between pharmacies, between a pharmacy and a medical oxygen distributor, and between medical oxygen distributors for dispensing purposes; provided that:

(1)  Medical oxygen distributors may communicate or receive prescription information related only to the dispensing of medical oxygen;

(2)  The prescription information includes all elements of subsection (c)(2) to (7) and the following:

(A)  Authentication of the transmitting pharmacy or medical oxygen distributor who is providing the prescription information including the following:

(i)  The name of the pharmacist or medical oxygen distributor providing the information;

(ii)  The name, telephone number, and address or location of the pharmacy or medical oxygen distributor firm providing the information; and

(iii)  The serial number, prescription number, control number, or other unique identifier of the prescription record from which the information was transferred;

(B)  The date the original prescription was issued;

(C)  The date of the last refill; and

(D)  The number of refills remaining.

(f)  For the purposes of this section, a "prescription drug" is a drug intended for use by a person that:

(1)  Is a habit forming drug to which section 328-15(4) applies;

(2)  Because of its toxicity or other potentiality for harmful effect, or the method of its use, or the collateral measures necessary to its use, is not safe for use except under the supervision of a practitioner; or

(3)  Is limited by an approved application under section 505 of the Federal Act, or section 328-17, to use under the professional supervision of a practitioner.

(g)  Any drug other than medical oxygen dispensed pursuant to a prescription shall be exempt from the requirements of section 328-15 (except paragraphs (1), (9), (11), and (12), and the packaging requirements of paragraphs (7) and (8)), if the drug bears a label containing:

(1)  The name and address of the pharmacy;

(2)  The serial number and the date of the prescription or of its filling;

(3)  The name of the practitioner;

(4)  The name of the patient;

(5)  The directions for use; and

(6)  Any cautionary statements contained in the prescription.

This exemption shall not apply to any drug dispensed in the course of the conduct of a business of dispensing drugs pursuant to diagnosis by mail, or to a drug dispensed in violation of subsection (a), (b), (c), or (d).

(h)  The director of health, by rule, may remove drugs subject to sections 328-15(4) and 328-17 from the requirements of subsection (a), (b), (c), or (d) when such requirements are not necessary for the protection of the public health.  Drugs removed from the prescription requirements of the Federal Act by regulations issued thereunder may also, by rules issued by the director, be removed from the requirements of subsection (a), (b), (c), or (d).

(i)  A drug that is subject to subsections (a), (b), (c), and (d) shall be deemed to be misbranded if, at any time prior to dispensing, its label fails to bear the statement "Caution:  Federal law prohibits dispensing without prescription", "Caution:  State law prohibits dispensing without prescription", or "Rx only".  A drug to which subsections (a), (b), (c), and (d) do not apply shall be deemed to be misbranded if, at any time prior to dispensing, its label bears a caution statement quoted in the preceding sentence.

(j)  Nothing in this section shall be construed to relieve any person from any requirement, prescribed by or under authority of law with respect to drugs now included or that may hereafter be included within the classifications of controlled substances as defined in the applicable federal and state laws relating to controlled substances.

(k)  Oral code numbers or designations shall be issued by the department of public safety, pursuant to applicable laws and rules.

(l)  Any person who transmits, maintains, or receives any prescription or prescription refill orally, in writing, or electronically shall ensure the security, integrity, and confidentiality of the prescription and any information contained therein. [L 1967, c 152, §10; HRS §328-16; am L 1972, c 151, §9; am L 1979, c 96, §1; am L 1982, c 87, §1; am L 1984, c 25, §1; am L 1994, c 172, §2; am L 1996, c 208, §2; am L 1997, c 214, §4 and c 215, §1; am L 2000, c 83, §2; am L 2001, c 124, §3; am L 2002, c 256, §4; am L 2003, c 56, §2]

Law Journals and Reviews

Pharmaceutical Soundings in Hawaii.  VII HBJ No. 13, at pg. 33.



§328-16.5 - Prescription labeling.

[§328-16.5]  Prescription labeling.  (a)  A practitioner or the practitioner's authorized representative shall:

(1)  Offer to the consumer the option of having the symptom or condition for which a drug is being prescribed listed on the consumer's prescription drug label; and

(2)  Inform the consumer of the consumer's right to not have the symptom or condition listed on the prescription drug label.

(b)  The symptom or condition shall not appear on the prescription drug label if the consumer refuses.

(c)  Instructions for including the symptom or condition on the consumer's prescription drug label shall be written by the practitioner on the prescription.

(d)  The symptom or condition shall be printed on the prescription drug label only if it is written on the prescription as part of the directions for use.  Any symptom or condition written on a prescription that is not part of the directions for use shall not be printed on the prescription drug label. [L 1995, c 206, §1]



§328-17 - New drugs, regulation of sale, etc.

§328-17  New drugs, regulation of sale, etc.; exceptions.  (a)  No person shall sell, deliver, offer for sale, hold for sale, or give away any new drug unless (1) an application with respect thereto has been approved and the approval has not been withdrawn under section 505 of the Federal Act, or (2) when not subject to the Federal Act, unless the drug has been tested and has been found to be safe for use and effective in use under the conditions prescribed, recommended, or suggested in the labeling thereof, and prior to selling or offering for sale the drug, there has been filed with the director of health an application setting forth (A) full reports of investigations which have been made to show whether or not the drug is safe for use and whether the drug is effective in use; (B) a full list of the articles used as components of the drug; (C) a full statement of the composition of the drug; (D) a full description of the methods used in, and the facilities and controls used for, the manufacture, processing, and packing of the drugs; (E) such samples of the drug and of the articles used as components thereof as the director may require; and (F) specimens of the labeling proposed to be used for the drug.

(b)  An application provided for in subsection (a)(2) shall become effective on the one hundred eightieth day after the filing thereof, except that if the director finds, after due notice to the applicant and giving him an opportunity for a hearing, (1) that the drug is not safe or not effective for use under the conditions prescribed, recommended, or suggested in the proposed labeling thereof; or (2) the methods used in, and the facilities and controls used for the manufacture, processing, and packing of such drugs are inadequate to preserve its identity, strength, quality, and purity; or (3) based on a fair evaluation of all material facts, such labeling is false or misleading in any particular, he shall, prior to the effective date of the application, issue an order refusing to permit the application to become effective.

(c)  An order refusing to permit an application under this section to become effective may be revoked by the director.

(d)  The director shall promulgate regulations for exempting from the operation of the foregoing subsections of this section drugs intended solely for investigational use by experts qualified by scientific training and experience to investigate the safety and effectiveness of drugs.  Such regulations may, within the discretion of the director, among other conditions relating to the protection of the public health, provide for conditioning such exemption upon:  (1) the submission to the director before any clinical testing of a new drug is undertaken, of reports, by the manufacturer or the sponsor of the investigation of such drug, of preclinical tests (including tests on animals) of such drug adequate to justify the proposed clinical testing; (2) the manufacturer or the sponsor of the investigation of a new drug proposed to be distributed to investigators for clinical testing obtaining a signed agreement from each of such investigators that patients to whom the drug is administered will be under his personal supervision, or under the supervision of investigators responsible to him, and that he will not supply such drug to any other investigator, or to clinics, for administration to human beings; and (3) the establishment and maintenance of such records, and the making of such reports to the director by the manufacturer or the sponsor of the investigation of such drug, of data (including but not limited to analytical reports by investigators) obtained as the result of such investigational use of such drugs, as the director finds will enable him to evaluate the safety and effectiveness of such drug in the event of the filing of an application pursuant to subsection (b).  Such regulations shall provide that such exemption shall be conditioned upon the manufacturer, or the sponsor of the investigation, requiring that experts using such drugs for investigational purposes certify to such manufacturer or sponsor that they will inform any person to whom such drugs, or any controls used in connection therewith, are being administered, or their representatives, that such drugs are being used for investigational purposes and will obtain the consent of such person or their representatives, except where they deem it not feasible or, in their professional judgment, contrary to the best interests of such person.

(e)  In the case of any drug for which an approval of an application filed pursuant to this section is in effect, the [applicant] shall establish and maintain such records, and make such reports to the director, of data relating to clinical experience and other data or information, received or otherwise obtained by such applicant with respect to such drugs, as the director may by regulation, or by order with respect to such application, prescribe; provided that regulations and orders issued under this subsection and under subsection (d) shall have due regard for the professional ethics of the medical profession and the interests of patients and shall provide, where the director deems it to be appropriate, for the examination, upon request, by the persons to whom such regulations or orders are applicable, of similar information received or otherwise obtained by the director.

Every person required under this section to maintain records, and every person in charge or custody thereof, shall, upon request of an officer or employee designated by the director permit such officer or employee at all reasonable times to have access to and copy and verify such records.

(f)  The director may, after affording an opportunity for hearing, revoke an application approved pursuant to this section if he finds that the drug, based on evidence acquired after such approval, may not be safe or effective for its intended use, or that the facilities or controls used in the manufacture, processing, or labeling of such drug may present a hazard to the public health. [L 1941, c 318, §12; RL 1945, §2216; RL 1955, §51-16; am L 1967, c 152, §11; HRS §328-17; am L 1972, c 151, §10]



§328-17.5 - Principal labeler responsibility under recall of drug.

§328-17.5  Principal labeler responsibility under recall of drug.  Whenever the manufacturer of a drug voluntarily recalls the drug or the Federal Food and Drug Administration or a court orders the recall of a drug, the principal labeler of the drug shall remove the drug from all pharmacies, prescriber offices, medical oxygen distributors, distributors of non-prescription drugs, and health care facilities. [L 1982, c 122, §1(1); am L 2000, c 83, §3]



§328-17.6 - Out-of-state prescriptions.

§328-17.6  Out-of-state prescriptions.  (a)  An out-of-state practitioner may issue a written, oral, or electronic prescription within the confines of the practitioner's license and in accordance with Hawaii laws and rules.  An oral or electronic prescription shall be issued by the out-of-state practitioner or the prescriber's authorized agent and received only by a pharmacist; provided that a medical oxygen order may be received by a medical oxygen distributor.

(b)  An out-of-state pharmacy may transfer prescription information for refilling purposes and an out-of-state medical oxygen distributor may transfer prescription information for the purpose of refilling a medical oxygen order.

(c)  Any pharmacist or medical oxygen distributor who fills or refills a prescription from an out-of-state practitioner shall:

(1)  Note the following on the prescription record:  the out-of-state practitioner's full name, address, and telephone number;

(2)  Be responsible for validating and verifying the practitioner's prescriptive authority by virtue of a valid out-of-state license, a Drug Enforcement Administration registration number, or other measures as appropriate; and

(3)  Demand proper identification from the person whose name appears on the prescription prior to filling the prescription, in addition to complying with any identification procedures established by the department for filling and refilling an out-of-state prescription.

(d)  Before refilling a transferred out-of-state prescription, a pharmacist or medical oxygen distributor shall:

(1)  Advise the person whose name appears on the prescription that the prescription on file at the originating out-of-state pharmacy or medical oxygen distributor may be canceled; and

(2)  Record all information required to be on a prescription, including:

(A)  The date of issuance of the original prescription;

(B)  The number of refills authorized on the original prescription;

(C)  The date the original prescription was dispensed;

(D)  The number of valid refills remaining and the date of the last refill;

(E)  The out-of-state pharmacy's or out-of-state  medical oxygen distributor's name, telephone number, and address, and the original prescription number or control number from which the prescription information was transferred; and

(F)  The name of the transferor pharmacist or the medical oxygen distributor's agent.

(e)  A pharmacist or medical oxygen distributor who fills or refills an out-of-state prescription shall be responsible if the prescription is not written in the form prescribed by Hawaii laws and rules.

(f)  An out-of-state prescription record shall state the date of filling or refilling and the local address of the person whose name appears on the prescription.

(g)  All transferred prescriptions shall be maintained for a period of five years from the date of filling or refilling.  Filled out-of-state prescriptions shall be kept on file for five years.  The department may establish additional recordkeeping and reporting procedures for filled and refilled out-of-state prescriptions.

(h)  Nothing in this section shall be construed to relieve any person from any requirement, prescribed by or under authority of law with respect to drugs now included or that may hereafter be included within the classifications of controlled substances as defined in the applicable federal and state laws relating to controlled substances including but not limited to chapter 329. [L 1992, c 177, pt of §1; am L 1993, c 69, §1; am L 1994, c 79, §1; am L 2000, c 83, §4; am L 2001, c 124, §4; am L 2003, c 56, §3]



§328-17.7 - Record of prescriptions.

§328-17.7  Record of prescriptions.  (a)  Every practitioner, pharmacist, or medical oxygen distributor who compounds, sells, or delivers any prescribed drug to a patient or a patient's agent shall maintain records that identify:

(1)  The specific drug product dispensed, including:

(A)  The product's national drug code (NDC) number; or

(B)  The brand name or the established name and the name or commonly accepted abbreviation of the principal labeler of the drug product dispensed, the product strength, and the dosage form;

(2)  The quantity of the drug;

(3)  Directions for use;

(4)  The number of allowable refills;

(5)  The date of initial dispensing and the dates of all refilling;

(6)  The date of any transfer of the prescription;

(7)  The name, business address, and telephone number of the recipient pharmacist or medical oxygen distributor for any transfer of prescription;

(8)  The prescribing practitioner, including name, business address, and telephone number;

(9)  The format (oral, written, or electronic) in which the prescription was received;

(10)  The patient, including name, address, and telephone number;

(11)  The date of prescribing; and

(12)  The name of the practitioner, pharmacist, or medical oxygen distributor dispensing the drug.

Every prescription dispensed shall have the name of the pharmacist, dispensing practitioner, or medical oxygen distributor responsible for the dispensing appended to the prescription record, and every prescription record shall be preserved and legible for a period of not less than five years.  The prescription records shall be subject at all times to the inspection of the director of health or the director's agent.

(b)  Prescription records may be electronically maintained using an appropriate prescription information processing system; provided that:

(1)  There are procedures to maintain the records, including but not limited to auxiliary procedures for backing up files, computer downtime, and the protection of patient confidentiality; and

(2)  Upon request the prescription records, or a subset thereof, shall be provided to the director or the director's agent, in a form specified by the director, within forty-eight hours.

(c)  Prescription records shall be maintained electronically or manually such that the information is readily retrievable during the pharmacy's normal operating hours. [L 1992, c 177, pt of §1; am L 1997, c 214, §5; am L 2000, c 83, §5; am L 2001, c 124, §5; am L 2003, c 56, §4]



§328-17.8 - Electronic prescription information.

[§328-17.8]  Electronic prescription information.  (a) Prescription information may be transmitted electronically; provided that:

(1)  The information shall be communicated only between the prescribing practitioner or the prescriber's authorized agent and pharmacies or medical oxygen distributors of the patient's choice;

(2)  The information shall be communicated in a retrievable, recognizable format acceptable to the intended recipient;

(3)  No electronic system, software, or other intervening mechanism or party shall alter the practitioner's prescription, order entry, selection, or intended selection without the practitioner's approval, on a per prescription or per order basis.  Transmitted prescription information shall not be altered by any system, software, or other intervening mechanism or party prior to receipt by the intended pharmacy or medical oxygen distributor recipient;

(4)  The prescription information processing system shall provide for adequate confidentiality safeguards provided by any applicable federal or state law; and

(5)  Practitioners, pharmacists, and medical oxygen distributors shall exercise prudent and professional judgment regarding the accuracy, validity, and authenticity of any prescription information communicated, received, or transferred.

(b)  Nothing in this section shall be construed or interpreted to prevent the transmission of health care information, including prescription information, between health plans and their authorized agents and prescribing practitioners, pharmacists, and medical oxygen distributors for the purpose of the adjudication or payment of claims. [L 2001, c 124, pt of §1]



§328-17.9 - Supply of electronic equipment.

[§328-17.9]  Supply of electronic equipment.  No person shall supply prescription information processing system equipment, including computer hardware, software, facsimile machines, and related equipment, to practitioners, pharmacists, pharmacies, or medical oxygen distributors, on the condition, agreement, or understanding that the recipient of the equipment shall not deal in the commodity of a competitor, shall not deal with a competitor, or shall deal only with persons identified by the supplier of the equipment. [L 2001, c 124, pt of §1]



§328-18 - Cosmetics deemed adulterated when.

§328-18  Cosmetics deemed adulterated when.  A cosmetic shall be deemed to be adulterated:

(1)  If it bears or contains any poisonous or deleterious substance which may render it injurious to users under the conditions of use prescribed in the labeling or advertisement thereof, or under such conditions of use as are customary or usual; provided that this provision shall not apply to coal-tar hair dye, the label of which bears the following legend conspicuously displayed thereon:  "Caution--This product contains ingredients which may cause skin irritation on certain individuals and a preliminary test according to accompanying directions should first be made.  This product must not be used for dyeing the eyelashes or eyebrows; to do so may cause blindness", and the labeling of which bears adequate directions for such preliminary testing.  For the purposes of this paragraph and paragraph (5) the term "hair dye" shall not include eyelash dyes or eyebrow dyes;

(2)  If it consists in whole or in part of any filthy, putrid, or decomposed substance;

(3)  If it has been produced, prepared, packed, or held under insanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered injurious to health;

(4)  If its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health;

(5)  If it is not a hair dye and it is or bears or contains a color additive which is unsafe within the meaning of the Federal Act. [L 1941, c 318, §13; RL 1945, §2217; RL 1955, §51-17; am L 1967, c 152, §12; HRS §328-18]



§328-19 - Cosmetics deemed misbranded when.

§328-19  Cosmetics deemed misbranded when.  A cosmetic shall be deemed to be misbranded:

(1)  If its labeling is false or misleading in any particular, or if its labeling or packaging fails to conform with the requirements of section 328-19.1 of this part;

(2)  If in package form, unless it bears a label containing (A) the name and place of business of the manufacturer, packer, or distributor; and (B) an accurate statement of the quantity of the contents in terms of weight, measure, or numerical count, which statement shall be separately and accurately stated in a uniform location upon the principal display panel of the label; provided that under clause (B) of this paragraph reasonable variations shall be permitted, and exemptions as to small packages shall be established by regulations prescribed by the director;

(3)  If any word, statement, or other information required by or under authority of this part to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or devices, in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

(4)  If its container is so made, formed or filled as to be misleading;

(5)  If it is a color additive, unless its packaging and labeling are in conformity with such packaging and labeling requirements applicable to the color additive prescribed under the Federal Act.  This paragraph shall not apply to packages of color additives which, with respect to their use for cosmetics, are marketed and intended for use only in or on hair dyes (as defined in the last sentence of section 328-18(1));

(6)  Unless it is a cosmetic which is, in accordance with the practice of the trade, to be processed, labelled or repacked in substantial quantities at an establishment other than the establishment where it was originally processed or packed.  Such cosmetic is exempted from the affirmative labeling requirements of this part while it is in transit in commerce from the one establishment to the other, if such transit is made in good faith for such completion purposes only; but it is otherwise subject to all applicable provisions of this part. [L 1941, c 318, §14; RL 1945, §2218; RL 1955, §51-18; am L 1967, c 152, §13; HRS §328-19; am L 1972, c 151, §11]

Case Notes

See 315 U.S. 257; 11 F.2d 399.



§328-19.1 - Consumer commodities; labeling; packaging.

§328-19.1  Consumer commodities; labeling; packaging.  (a)  All labels of consumer commodities, as defined by this part, shall conform with the requirements for the declaration of net quantity of contents of Section 4 of the Fair Packaging and Labeling Act (15 U.S.C. 1451, et seq.) and the regulations promulgated pursuant thereto; provided that consumer commodities exempted from such requirements of Section 4 of the Fair Packaging and Labeling Act shall also be exempt from this subsection.

(b)  The label of any package of a consumer commodity which bears a representation as to the number of servings of such commodity contained in such package shall bear a statement of the net quantity (in terms of weight, measure, or numerical count) of each such serving.

(c)  No person shall distribute or cause to be distributed in commerce any packaged consumer commodity if any qualifying words or phrases appear in conjunction with the separate statement of the net quantity of contents required by subsection (a), but nothing in this section shall prohibit supplemental statements, at other places on the package, describing in nondeceptive terms the net quantity of contents; provided that such supplemental statements of net quantity of contents shall not include any term qualifying a unit of weight, measure, or count that tends to exaggerate the amount of the commodity contained in the package.

(d)  Wherever the director determines that regulations containing prohibitions or requirements other than those prescribed by subsection (a) of this section are necessary to prevent the deception of consumers or to facilitate value comparisons as to any consumer commodity, the director shall promulgate with respect to that commodity regulations effective to:

(1)  Establish and define standards for the characterization of the size of a package enclosing any consumer commodity, which may be used to supplement the label statement of net quantity of contents of packages containing such commodity but this paragraph shall not be construed as authorizing any limitation on the size, shape, weight, dimensions, or number of packages which may be used to enclose any commodity;

(2)  Regulate the placement upon any package containing any commodity, or upon any label affixed to such commodity, of any printed matter stating or representing by implication that such commodity is offered for retail sale at a price lower than the ordinary and customary retail sale price or that a retail sale price advantage is accorded to purchasers thereof by reason of the size of that package or the quantity of its contents;

(3)  Require that the label on each package of a consumer commodity bear (A) the common or usual name of such consumer commodity, if any, and (B) in case such consumer commodity consists of two or more ingredients, the common or usual name of each such ingredient listed in order of decreasing predominance, but nothing in this paragraph shall be deemed to require that any trade secret be divulged; or

(4)  Prevent the nonfunctional slack-fill of packages containing consumer commodities.

For the purposes of clause (4) of this subsection, a package shall be deemed to be nonfunctionally slack-filled if it is filled to substantially less than its capacity for reasons other than (A) protection of the contents of such package or (B) the requirements of machines used for enclosing the contents in such packages. [L 1972, c 151, §12]

Cross References

Measurements, packaging, and labeling, see chapter 486.



§328-20 - False advertising; exceptions.

§328-20  False advertising; exceptions.  (a)  An advertisement of a food, drug, device, or cosmetic shall be deemed to be false if it is false or misleading in any particular.

(b)  For the purpose of this part the advertisement of a drug or device representing it to have any effect in albuminuria, appendicitis, arteriosclerosis, blood poison, bone disease, Bright's disease, cancer, carbuncles, cholecystitis, diabetes, diphtheria, dropsy, erysipelas, gallstones, heart and vascular diseases, high blood pressure, mastoiditis, measles, meningitis, mumps, nephritis, otitis media, paralysis, pneumonia, poliomyelitis (infantile paralysis), prostate gland disorders, pyelitis, scarlet fever, sexual impotence, sinus infection, smallpox, tuberculosis, tumors, typhoid, uremia, or venereal disease shall also be deemed to be false, except that no advertisement not in violation of subsection (a) shall be deemed to be false under this subsection if it is disseminated only to members of the medical, osteopathic, podiatric, dental, or veterinary professions, or appears only in the scientific periodicals of these professions, or is disseminated only for the purpose of public health education by persons not commercially interested, directly or indirectly, in the sale of such drugs or devices; provided that whenever the department determines that an advance in medical science has made any type of self-medication safe as to any of the diseases named above, the department shall by regulation authorize the advertisement of drugs having curative or therapeutic effect for such disease, subject to such conditions and restrictions as the department may deem necessary in the interest of public health; provided that this subsection shall not be construed as indicating that self-medication for diseases other than those named herein is safe or efficacious. [L 1941, c 318, §15; RL 1945, §2219; RL 1955, §51-19; am L Sp 1959 2d, c 1, §19; am L 1964, c 15, §2; HRS §328-20]



§328-21 - Rules and regulations, hearings.

§328-21  Rules and regulations, hearings.  (a)  Subject to chapter 91 the director of health may adopt and enforce such rules or regulations as the director may deem necessary for the efficient enforcement of this part.  The director may make the rules or regulations prescribed under this part conform in so far as practicable with those promulgated under the Federal Act.

(b)  Hearings authorized or required by this part shall be conducted by the director or any officer, agent, or employee designated by the director for that purpose and shall be subject to chapter 91. [L 1941, c 318, §16; RL 1945, §2220; RL 1955, §51-20; am L 1965, c 96, §37; HRS §328-21; gen ch 1985]



§328-22 - Duties of department.

§328-22  Duties of department.  The department of health shall inquire carefully into the quality of any food, drug, device, or cosmetic manufactured, sold, or kept or exhibited or offered for sale by any person; and it may in a lawful manner procure samples thereof, submit the same to careful examination and report the result of such analysis of all or any such food, drugs, devices, or cosmetics as are adulterated, impure, or unwholesome, in contravention of the laws of the State, to the director; and the director shall make complaint with the necessary evidence through the proper authorities, against such person; provided that nothing in this part shall require the department to report for the institution of proceedings under this part, minor violations of this part, whenever it believes that the public interest will be adequately served in the circumstances by a suitable written notice or warning; provided further that whenever the department believes that the public interest will be adequately served by the issuance of a warning to the general public by virtue of the degree of adulteration, impurity, or unwholesomeness in contravention of the laws of the State present in any food, drugs, devices, or cosmetics which constitute a hazardous condition, it shall issue a warning through all available news media including television, radio, newspaper, and other available methods of communication.  When the hazardous condition has been corrected, the department shall issue a statement to be made through all available news media that conditions as corrected have returned to a safe and normal level.

The department shall investigate complaints on the information of any person who lays before it satisfactory evidence of the same. [L 1941, c 318, §18; RL 1945, §2222; RL 1955, §51-22; am L Sp 1959 2d, c 1, §19; HRS §328-22; am L 1973, c 34, §1; gen ch 1985]



§328-23 - Inspection powers of director.

§328-23  Inspection powers of director.  The director of health or any of the director’s agents are authorized upon presenting appropriate credentials to the owner, operator or agent in charge, (1) to enter at all reasonable hours any factory, warehouse, or establishment in which food, drugs, devices, or cosmetics are manufactured, processed, packed, or held for introduction into commerce, or after such introduction, or to enter any vehicle being used to transport or hold such food, drugs, devices, or cosmetics in commerce; (2) to inspect at reasonable times and within reasonable limits and in a reasonable manner such factory, warehouse, establishment, or vehicle and all pertinent equipment, finished and unfinished materials, containers and labeling therein to determine if this part is being violated; (3) to have access to and to copy all records of carriers in commerce showing the movement in commerce of any food, drug, device, or cosmetic, or the holding thereof during or after such movement, and the quantity, shipper and consignee thereof; provided that evidence obtained under this subsection shall not be used in a criminal prosecution of the person from whom obtained; and provided further that carriers shall not be subject to the other provisions of this part by reason of their receipt, carriage, holding, or delivery of food, drugs, devices, or cosmetics in the usual course of business as carriers; and (4) to secure samples or specimens of any food, drug, device, or cosmetic after paying or offering to pay for the sample.  The director shall make or cause to be made examinations of samples secured under this section to determine whether or not this part is being violated. [L 1941, c 318, §20; RL 1945, §2224; RL 1955, §51-24; am L Sp 1959 2d, c 1, §19; HRS §328-23; am L 1972, c 151, §13; gen ch 1985]

Rules of Court

Injunctions, see HRCP rule 65.



§328-24 - Furnishing of samples to director.

§328-24  Furnishing of samples to director.  (a)  If any person manufacturing, keeping for sale, exhibiting for sale, or offering for sale any food, drug, device, or cosmetic included in this part refuses to furnish the duly appointed director of health or any of the director’s agents, upon demand, either personal or in writing, a sample sufficient for the analysis of the food, drug, device, or cosmetic, which is in the person’s possession, such refusal shall be prima facie evidence that the food, drug, device, or cosmetic so manufactured, kept for sale, exhibited for sale, or offered for sale is adulterated within the meaning of this part.

(b)  A sample of any product covered under this section that is known to be or suspected of being contaminated shall be furnished upon request to the director or any of the director’s agents at no cost to the department.

The director or agent securing a sample under this section from any retailer or wholesaler or any person other than the manufacturer shall, prior to leaving the premises, provide the establishment with a receipt describing the sample obtained.  The receipt may be used for reimbursement from the appropriate supplier or manufacturer. [L 1941, c 318, §21; RL 1945, §2225; RL 1955, §51-25; am L Sp 1959 2d, c 1, §19; HRS §328-24; am L 1985, c 144, §2; gen ch 1985]



§328-25 - Director’s right to inspect, require recordkeeping, demand records, seize, and conduct hearings.

§328-25  Director’s right to inspect, require recordkeeping, demand records, seize, and conduct hearings.  (a)  The director of health or any of the director’s agents may in the performance of their duties:

(1)  Enter at all reasonable hours into any creamery, factory, restaurant, store, salesroom, storage room, drug store, or laboratory, or any place where they have probable cause to believe that food, drugs, devices, cosmetics, or consumer commodity as defined by this part are made, prepared, sold, or kept, exhibited or offered for sale, and open any cask, tub, bottle, case, or package containing or supposed to contain any such food, drug, device, cosmetic, or consumer commodity, and examine or cause to be examined the contents thereof;

(2)  Adopt rules pursuant to chapter 91 requiring a person to keep records relating to the manufacture, distribution, or sale of food, drugs, devices, cosmetics, or consumer commodity; and

(3)  Demand a person to provide records or copies of records relating to the manufacture, distribution, or sale of food, drugs, devices, cosmetics, or consumer commodity which the director has probable cause to believe is adulterated or misbranded; provided that no confidential information concerning secret processes or methods of manufacture secured pursuant to this section by any person who is an official or employee of the department of health within the scope and course of the person’s employment shall be disclosed by the person except as it relates directly to the adulteration or misbranding of a commodity, and then, only in connection with the person’s official duties and within the scope and course of the person’s employment.  Any officer, employee or agent of the department acquiring confidential information concerning secret processes or methods of manufacture who divulges information except as authorized in this section or as ordered by a court or at an administrative hearing regarding an alleged adulteration or misbranding or of any rule or regulation or standard adopted pursuant to this part shall be guilty of a misdemeanor.

(b)  If any food, drug, device, cosmetic, or consumer commodity is found to be adulterated or misbranded within the meaning of this part and the owner or person in charge thereof refuses to comply with the instructions of the director or any of the director’s agents for the proper disposal thereof, the food, drug, device, cosmetic, or consumer commodity shall be liable to seizure.  The director or any of the director’s agents shall affix to the article or articles a tag or other appropriate marking, giving notice that the article is, or is suspected of, being adulterated or misbranded, and has been detained or embargoed, and warning all persons not to remove or dispose of the article by sale or otherwise until permission for removal or disposal is given by the director or any of the director’s agents or by the court or judge having jurisdiction over such matters.  Upon the request of the director or any of the director’s agents, made to such court, the court shall order and direct that the food, drug, device, cosmetic, or consumer commodity be seized and delivered into the custody of the court, and the same shall be held in such custody until a hearing has been held to determine whether or not it is adulterated or misbranded. [L 1941, c 318, pt of §22; RL 1945, §2226; RL 1955, §51-26; am L Sp 1959 2d, c 1, §19; HRS §328-25; am L 1972, c 151, §14; am L 1983, c 148, §1; am L 1984, c 12, §3; gen ch 1985]



§328-26 - Disposal of questioned articles; court orders; expenses; bond.

§328-26  Disposal of questioned articles; court orders; expenses; bond.  If the court finds that a detained or embargoed article is adulterated or misbranded, the article shall, after entry of the decree be destroyed at the expense of the claimant thereof, under the supervision of the director of health or any of the director’s deputies; and all court costs and fees, and storage and other proper expenses, shall be taxed against the claimant of the article or the claimant’s agent; provided that when the adulteration or misbranding can be corrected by proper labeling or processing of the article, the court, after entry of the decree and after such costs, fees, and expenses have been paid and a good and sufficient bond, conditioned that the article shall be so labeled or processed, has been executed, may by order direct that the article be delivered to the claimant thereof for such labeling or processing under the supervision of the director or any of the director’s agents.  The expense of supervision shall be paid by the claimant.  The bond shall be returned to the claimant of the article on representation to the court by the director or any of the director’s agents that the article is no longer in violation of this part, and that the expenses of supervision have been paid. [L 1941, c 318, pt of §22; RL 1945, §2227; RL 1955, §51-27; am L Sp 1959 2d, c 1, §19; HRS §328-26; gen ch 1985]



§328-27 - Perishables destroyed when.

§328-27  Perishables destroyed when.  Whenever the director of health or any of the director’s agents find in any room, building, vehicle of transportation, or other structure, any meat, seafood, poultry, vegetable, fruit, or other perishable articles which are unsound, or contain any filthy, decomposed, or putrid substance, or that may be poisonous or deleterious to health or otherwise unsafe, the same being hereby declared to be a nuisance, the director or any of the director’s agents, shall forthwith condemn or destroy the same, or in any other manner render the same unsalable as human food. [L 1941, c 318, pt of §22; RL 1945, §2228; RL 1955, §51-28; am L Sp 1959 2d, c 1, §19; HRS §328-27; gen ch 1985]



§328-28 - Duties of county attorneys, prosecuting attorney.

§328-28  Duties of county attorneys, prosecuting attorney. Each county attorney, or prosecuting attorney to whom the department of health reports any violation of this part, shall cause appropriate proceedings to be instituted in the proper courts without delay and to be prosecuted in the manner required by law.  Before any violation of this part is reported to any such attorney for the institution of a criminal proceeding, the person against whom the proceeding is contemplated shall be given appropriate notice and an opportunity to present the person’s views before the department either orally or in writing, in person or by attorney, with regard to such contemplated proceeding. [L 1941, c 318, §24; RL 1945, §2230; RL 1955, §51-29; am L Sp 1959 2d, c 1, §19; HRS §328-28; gen ch 1985]

Revision Note

Reference to "prosecuting attorney of the city and county of Honolulu" deleted as unnecessary.



§328-29 - Penalty; exceptions.

§328-29  Penalty; exceptions.  (a)  Any person who violates section 328-6 shall be fined not more than $500, or imprisoned not more than one year, or both.

(b)  No person shall be subject to the penalties of subsection (a) of this section, for having violated section 328-6(1) or (3) if he establishes a guaranty or undertaking signed by, and containing the name and address of, the person residing in the State from whom he received in good faith the article, to the effect that the article is not adulterated or misbranded within the meaning of this part, designating this part.

(c)  No publisher, radio-broadcast licensee, or agency or medium for the dissemination of an advertisement, except the manufacturer, packer, distributor, or seller of the article to which a false advertisement relates, shall be liable under this section by reason of the dissemination by him of such false advertisement, unless he has refused on the request of the department of health to furnish the department the name and post office address of the manufacturer, packer, distributor, seller, or advertising agency residing in the State who caused him to disseminate such advertisement. [L 1941, c 318, §25; RL 1945, §2231; am L 1953, c 110, §1; RL 1955, §51-30; am L Sp 1959 2d, c 1, §19; HRS §328-29]



§328-30 - Administrative penalties.

§328-30  Administrative penalties.  (a)  Any person who violates this part or any rule adopted by the department pursuant to this part shall be fined not more than $10,000 for each separate offense.  Any action taken to collect the penalty provided for in this subsection shall be considered a civil action.

(b)  In addition to any other administrative or judicial remedy provided by this part, or by rules adopted pursuant to this part, the director may impose by order the administrative penalty specified in this section.  Factors to be considered in imposing the administrative penalty include the nature and history of the violation and of any prior violation, and the opportunity, difficulty, and history of corrective action.  For any judicial proceeding to recover the administrative penalty imposed, the director need only show that notice was given, a hearing was held or the time granted for requesting a hearing has expired without such a request, the administrative penalty was imposed, and that the penalty remains unpaid. [L 1983, c 100, pt of §2; am L 1984, c 12, §4]



§328-31 - Injunctive relief.

[§328-31]  Injunctive relief.  The director may institute a civil action in any court of competent jurisdiction for injunctive relief to prevent any violation of this part or any rule adopted to implement this part.  The court shall have powers to grant relief in accordance with the Hawaii rules of civil procedure. [L 1983, c 100, pt of §2]



§328-41 - Definitions.

PART II.  COLD STORAGE OF FOOD

§328-41  Definitions.  “Cold storage” as used in sections 328-41 to 328-48 means a place artificially cooled to a temperature of forty degrees Fahrenheit or below but does not include such a place in a private home, hotel, restaurant, or exclusively retail establishment not storing articles of food for other persons.  “Cold stored” as used in such sections means the keeping of articles of food in cold storage for a period exceeding thirty days from the date of placing them in any cold storage or refrigerating warehouse.  “Storer” means the person who offers articles of food for cold storage.  “Operator” means any person operating a cold storage. [L 1925, c 194, §1; RL 1935, §1063; RL 1945, §2232; RL 1955, §51-40; HRS §328-41]



§328-42 - Department of health regulations.

§328-42  Department of health regulations.  Every cold storage or refrigerating warehouse wherein are stored articles of food, shall be properly located, constructed, equipped for the business of cold storage, and kept in a sanitary condition as prescribed by the department of health regulations. [L 1925, c 194, §2; RL 1935, §1064; RL 1945, §2233; RL 1955, §51-41; am L Sp 1959 2d, c 1, §19; HRS §328-42]

Cross References

Rulemaking, see chapter 91.



§328-43 - Records, food to be marked.

§328-43  Records, food to be marked.  Every operator or storer shall keep an accurate record of the receipts and the withdrawals with reference to cold storage of all articles of food within the operator’s possession and control.  Every operator shall also keep an accurate record of storers having exclusive possession of a portion of the operator’s or storer’s cold storage.

All articles of food when deposited in cold storage shall be marked plainly on or in connection with the containers in which they are packed or on the individual article, with the date of receipt, and, when removed from cold storage, shall be marked with the date of withdrawal, in accordance with such forms as may be prescribed by the department of health.

The department shall have free access to these records at any time. [L 1925, c 194, §§3, 5; RL 1935, §1065; RL 1945, §2234; RL 1955, §51-42; am L Sp 1959 2d, c 1, §19; HRS §328-43; gen ch 1985]



§328-44 - Bad food; bait.

§328-44  Bad food; bait.  No storer or operator shall place in cold storage any article of food if diseased, tainted, or deteriorated so as to injure its keeping qualities or if not properly slaughtered, handled, and prepared for storage; provided that this section shall not apply to bait to be used for fishing purposes.  All such bait shall be stored in rooms specially set aside for such purposes. [L 1925, c 194, §4; RL 1935, §1066; RL 1945, §2235; RL 1955, §51-43; HRS §328-44]



§328-45 - Length of storage time.

§328-45  Length of storage time.  No person having control as storer shall keep in cold storage any articles of food for a longer period than twelve calendar months, except with the consent of the department of health, as hereinafter provided.  The department shall, upon application, grant permission to extend the period of storage beyond twelve months for a particular consignment of goods, if the goods in question are found, upon examination, to be in proper condition for further storage at the end of twelve months.  The length of time for which storage is allowed shall be specified in the order granting permission. [L 1925, c 194, §6; RL 1935, §1067; RL 1945, §2236; RL 1955, §51-44; am L Sp 1959 2d, c 1, §19; HRS §328-45]



§328-46 - Restorage prohibited.

§328-46  Restorage prohibited.  It shall be unlawful for any storer or operator to return to cold storage any article of food that has once been released from such storage and placed on the market for sale to consumers, but nothing in this section shall prevent the transfer of goods from one cold storage or refrigerating warehouse to another; provided that such transfer is not made for the purpose of evading sections 328-41 to 328-47. [L 1925, c 194, §7; RL 1935, §1068; RL 1945, §2237; RL 1955, §51-45; HRS §328-46]



§328-47 - Cold stored goods to be labeled; sales of.

§328-47  Cold stored goods to be labeled; sales of.  It shall be unlawful to sell or to offer for sale uncooked articles of food, which have been cold stored without notifying persons purchasing, or intending to purchase, the same that they have been kept in cold storage by the display, in a conspicuous place and upon the articles of food, of a sign marked, “These are cold stored goods”, in large, plain type; and it shall be unlawful to represent or advertise as fresh goods, articles of food which have been placed in cold storage. [L 1925, c 194, §8; RL 1935, §1069; RL 1945, §2238; RL 1955, §51-46; HRS §328-47]



§328-48 - Penalty.

§328-48  Penalty.  Any person violating any of the provisions of sections 328-41 to 328-47 shall be fined not less than $10 nor more than $200 for each offense. [L 1925, c 194, §9; RL 1935, §1070; RL 1945, §2239; RL 1955, §51-47; HRS §328-48]



§328-49 - What fish and when same may be put in cold storage for future sale.

§328-49  What fish and when same may be put in cold storage for future sale.  All catches of the following food fishes, such as weke, ahuluhulu, kumu, uhu, opelu, oama, manini, moi, amaama, papiopio, ulua, awa, akule, oio, nehu, maomao, iao, omaka, lauhau, laenihi, puhikii, akilolo, hahalalu, iheihe, opae, piha, laipala, aholehole, uiui, malolo, kole, paoo, puhi, auau, ohua aliko, ohua palemo, alaihi, upapalu, uu, ahaaha, puili, alalauwa, aweoweo, maikoiko, kala, aloiloi, maiii, aalaheo, pakii, oopu nopili, oopu nakea, mamamo, oopukai, hinalea, hinana, goldfish, catfish, and mudfish, and all other smaller fishes of any species caught after twelve o’clock noon of any calendar day, shall be marketed as soon as brought to shore.  Any fishes which cannot be marketed or which remain unsold in the market at the close of the market in the evening may be placed in cold storage or ice house for future sale; provided that no fishes shall be so placed in cold storage which have been caught more than twelve hours, unless the fishes were artificially chilled as soon as caught, or which have been bruised, torn or otherwise rendered liable to spoil. [L 1921, c 38, §1; RL 1925, §4260; RL 1935, §1071; RL 1945, §2240; RL 1955, §51-48; HRS §328-49]



§328-50 - Fishing on commercial fishing vessels.

§328-50  Fishing on commercial fishing vessels.  Anything in the statute or rules and regulations to the contrary notwithstanding, fish caught and immediately placed on ice or otherwise adequately chilled on commercial fishing vessels may be sold upon their return to port.  Any fish remaining unsold shall be placed in cold storage and may be later sold at any time thereafter as long as the fish are not spoiled and unfit for human consumption. [L 1947, c 187, §1; RL 1955, §51-49; HRS §328-50]



§328-51 - Causing preventable deterioration of; penalty.

§328-51  Causing preventable deterioration of; penalty.  Any person who by interference, intimidation, or carelessness, causes or permits preventable deterioration or waste in connection with the marketing of such fishes or their preservation, or who prevents or attempts to prevent lawful cold storage of such fishes, shall be fined not more than $200, or imprisoned not more than three months, or both. [L 1921, c 38, §2; RL 1925, §4261; RL 1935, §1072; RL 1945, §2241; RL 1955, §51-50; HRS §328-51]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§328-61 - Notifying consumer.

PART III.  FROZEN FOOD PRODUCTS

§328-61  Notifying consumer.  No person shall sell or offer to sell any uncooked thawed food which substantially resembles the physical appearances of the fresh food without a label, as hereinafter described, notifying the purchaser that such food had been frozen and then thawed out; provided that this section shall not apply if the thawed foods are processed by grinding or have been dehydrated before being offered for retail sale. [L 1967, c 206, pt of §1; HRS §328-61; am L 1980, c 40, §2]



§328-62 - Description of label.

§328-62  Description of label.  “Label” means the information required in this part to be placed on any food products by means of a stamp, stencil, or printing by machine, or by attaching to the immediate package, by sign, handbill, placard, or otherwise, the words “PREVIOUSLY FROZEN” in letter size easily seen under customary conditions of purchase. [L 1967, c 206, pt of §1; HRS §328-62; am L 1980, c 40, §3]



§328-63 - Injunction.

§328-63  Injunction.  Any violations of this part may be enjoined or abated in a suit filed and prosecuted in the circuit court of the State by the department of health. [L 1967, c 206, pt of §1; HRS §328-63]



§328-64 - Offense, penalty.

§328-64  Offense, penalty.  Each day that this part is violated shall be a separate offense.  Any person, firm, partnership, or corporation who violates this part shall be fined not more than $500. [L 1967, c 206, pt of §1; HRS §328-64]



§328-65 - Administration and enforcement.

§328-65  Administration and enforcement.  The department of health shall administer and enforce this part. [L 1967, c 206, pt of §1; HRS §328-65]



§328-66 - Thawed food.

[§328-66]  Thawed food.  The term “thawed food” means food previously frozen throughout at a temperature of, or below thirty-two degrees Fahrenheit. [L 1980, c 40, §1]



§328-71 - Definitions.

PART IV. ENRICHMENT OF BREAD AND FLOUR

§328-71  Definitions.  When used in sections 328-71 to 328-76, unless the context otherwise requires:

“Department” means the department of health.

“Enriched” as applied to flour means the addition to flour of the vitamins and other nutritional ingredients necessary to make it conform to the definition and standard of identity of enriched flour, or enriched bromated flour or enriched self-rising flour, as the case may be, promulgated by the Federal Food and Drug Administration (21 C.F.R. Part 137), or as the same may be from time to time amended or modified.

“Flour” is limited to the foods defined as (A) flour, white flour, wheat flour, plain flour, (B) bromated flour, (C) self-rising flour, self-rising white flour, self-rising wheat flour, and (D) phosphated flour, phosphated white flour, and phosphated wheat flour, in the definitions and standards of identity promulgated by the Federal Food and Drug Administration (21 C.F.R. Part 137), or as they may be amended, but does not include special flours not used for bread, roll, bun, or biscuit baking, such as specialty cake, pancake, and pastry flours.

“Person” means an individual, a corporation, a partnership, an association, a joint stock company, a trust, or an unincorporated organization to the extent engaged in the commercial manufacture or sale of flour, white bread or rolls.

“Rolls” includes plain white rolls and buns of the semi-bread dough type, such as soft rolls, hamburger, hot dog, Parker House, etc., hard rolls, such as Vienna, Kaiser, etc., all made without fillings or icings, but shall not include yeast-raised sweet rolls or sweet buns, cinnamon rolls or buns, butterfly rolls, etc.

“White bread” means any bread, whether baked in a pan or on a hearth or screen, which is commonly known or usually represented and sold as white bread, including, but not restricted to, Vienna bread, French bread, and Italian bread. [L 1945, c 101, §1; RL 1945, §2246.01; RL 1955, §51-55; am L Sp 1959 2d, c 1, §19; HRS §328-71; am L 1977, c 53, §1]

Revision Note

Numeric designations deleted and definitions rearranged.



§328-72 - Flour must be enriched.

§328-72  Flour must be enriched.  It shall be unlawful for any person to manufacture, mix, compound, sell, or offer for sale in this State for human consumption therein, any unenriched flour; provided that unenriched flour may be used in the manufacture of macaroni, cracker, soy sauce, or other nonbaking products; provided further that unenriched flour may be sold to commercial bakers of bread, rolls, or buns if, prior to or simultaneously with delivery, the baker furnishes to the seller a certificate of intent in such form as the department of health shall by regulation prescribe, certifying that such flour will be used only in the manufacture, mixing, or compounding of flour or white bread or rolls enriched to meet the requirements of sections 328-71 to 328-76.  It shall be unlawful for the baker to use the flour so purchased in any manner other than as stated in the certificate. [L 1945, c 101, §2; RL 1955, §51-56; am L 1963, c 105, §1; HRS §328-72]



§328-73 - Bread, rolls, buns, standard for.

§328-73  Bread, rolls, buns, standard for.  It shall be unlawful for any person to manufacture, bake, sell, or offer for sale, in this State, for human consumption therein, any white bread or rolls unless the same conforms to the definition and standard of identity then in effect for enriched bread, and enriched rolls, or enriched buns, as fixed and established by order of an appropriate federal agency or officer, pursuant to the Federal Food, Drug, and Cosmetic Act; provided that if during any period no such order of any such federal agency or officer fixing and establishing a definition and standard of identity for enriched bread, and enriched rolls or enriched buns, is in effect, it shall be unlawful for any person during any such period to manufacture, bake, sell, or offer for sale in this State, for human consumption, any white bread or rolls unless the same conforms to the proposed definition and standard of identity for enriched bread and enriched rolls or enriched buns promulgated by the Federal Food and Drug Administration (21 C.F.R. Part 136), or as the same as may be from time to time amended or modified. [L 1945, c 101, §3; RL 1955, §51-57; HRS §328-73; am L 1977, c 53, §2]



§328-74 - Flour, wrapped bread, rolls, standard for.

§328-74  Flour, wrapped bread, rolls, standard for.  It shall be unlawful to sell or offer for sale, in this State, for human consumption therein, any flour or wrapped white bread or rolls meeting the requirements of sections 328-72 and 328-73 which fail to conform to the labeling requirements of the Federal Food, Drug, and Cosmetic Act, and the regulations promulgated thereunder, with respect to such product when introduced in interstate commerce; provided this section shall not apply to white bread or rolls which bear no labeling of any kind and which are sold directly to the consumer by the manufacturer thereof. [L 1945, c 101, §4; RL 1955, §51-58; HRS §328-74]



§328-75 - Enforcement; suspension.

§328-75  Enforcement; suspension.  (a)  The department of health shall enforce sections 328-71 to 328-76 and shall have, in connection therewith, all the powers and duties conferred and imposed upon it by and pursuant to part I.

(b)  In the event of findings by the department that there is an existing or imminent shortage of any ingredient required by section 328-72 or 328-73, and that because of such shortage the sale and distribution of flour or white bread or rolls may be impeded by the enforcement of sections 328-71 to 328-76, the department shall issue an order, to be effective immediately upon issuance, permitting the omission of the ingredient from flour or white bread or rolls; and if it finds it necessary or appropriate, excepting such foods from the labeling requirements until the further order of the department.  Any such findings may be made without hearing, on the basis of an order or of factual information supplied by the appropriate federal agency or officer.  In the absence of any such order of the appropriate federal agency or factual information supplied by it, the department on its own motion may, and upon receiving the sworn statements of ten or more persons subject to sections 328-71 to 328-76 that they believe such a shortage exists or is imminent shall, within twenty days thereafter hold a public hearing with respect thereto at which any interested person may present evidence; and shall make findings based upon the evidence presented.  The department shall publish notice of any such hearing at least ten days prior thereto.

Whenever the department has reason to believe that the shortage no longer exists, it shall hold a public hearing, after at least ten days’ notice shall have been given, at which any interested person may present evidence, and it shall make findings based upon the evidence so presented.  If its findings are that the shortage no longer exists, it shall issue an order to become effective not less than thirty days after publication thereof, revoking the previous order; provided that undisposed floor stocks of flour on hand at the effective date of the revocation order, or flour manufactured prior to the effective date, for sale in this State may thereafter be lawfully sold or disposed of.

(c)  All orders, rules, and regulations adopted by the department pursuant to sections 328-71 to 328-76 shall be published in the manner prescribed by section 321-10 and, within the limits specified by sections 328-71 to 328-76, shall become effective upon such date as the department shall fix.

(d)  For the purpose of sections 328-71 to 328-76, the director of health and any of the director’s agents may take samples for analysis and conduct examinations and investigations, and they shall have free access at all reasonable hours and may enter in and upon any factory, mill, warehouse, shop, or establishment where flour, white bread, or rolls are manufactured, processed, packed, sold, or held, or any vehicle being used for the transportation thereof, and inspect any such place or vehicle and any flour, white bread, or rolls therein, and all pertinent equipment, materials, containers and labeling.

(e)  If any person manufacturing, processing, packing, keeping for sale, exhibiting for sale, or offering for sale, any flour, white bread, or rolls included within sections 328-71 to 328-76 refuses to furnish the director of health and any of the director’s agents, upon demand, either personal or in writing, a sufficient sample for the analysis of any such flour, white bread, or rolls, which are in the person’s possession, the director of health and any of the director’s agents tendering the market price therefor, such refusal shall be prima facie evidence that the flour, white bread, or rolls are not enriched as required. [L 1945, c 101, §5; RL 1955, §51-59; am L Sp 1959 2d, c 1, §19; HRS §328-75; gen ch 1985]



§328-76 - Penalty.

§328-76  Penalty.  Any person who violates any of the provisions of sections 328-71 to 328-75 or the orders, rules or regulations of the department of health under authority thereof, shall be fined not more than $500, or imprisoned not more than one hundred days, or both. [L 1945, c 101, §6; RL 1955, §51-60; am L Sp 1959 2d, c 1, §19; HRS §328-76]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§328-79 - Home-based agricultural producer of honey; exemption.

[Part IVA.  honey]

[§328-79]  Home-based agricultural producer of honey; exemption.  A home-based agricultural producer of honey shall not be required to process honey in a certified honey house or food processing establishment, or be required to obtain a permit from the department of health, if the producer:

(1)  Sells less than fifty gallons of honey a year;

(2)  Sells the honey directly to consumers; and

(3)  Labels each container of honey sold with:

(A)  The name and address of the producer;

(B)  The net weight and volume of the honey, by standard measure;

(C)  The date the honey was produced; and

(D)  The statement, "This product is home-produced and processed." in clear and conspicuous print. [L 2005, c 63, pt of §1]



§328-80 - Home-based agricultural producer of honey; inspections.

[§328-80]  Home-based agricultural producer of honey; inspections.  If the department receives a consumer complaint about a home-based agricultural producer of honey, the producer shall be subject to food sampling and subsequent inspection of its premises to determine if the producer's products are misbranded or adulterated. [L 2005, c 63, pt of §1]



§328-81 to 89 - REPEALED.

PART V.  DRUG ABUSE, CONTROL

§§328-81 to 89  REPEALED.  L 1972, c 10, §§7, 8.

Cross References

For present provisions, see chapter 321, Part XVI, and chapter 329.



§328-91 - Definitions.

PART VI.  DRUG PRODUCT SELECTION

§328-91  Definitions.  As used in this part:

"Agent" means a person under the direct supervision of a pharmacist, acting in the pharmacist's presence.

"Bioequivalents" means chemical equivalents which, when administered to the same individuals in the same dosage regimen, will result in comparable bioavailability, as defined by the Federal Food and Drug Administration.

"Board" means the drug product selection board.

"Compendia of therapeutically equivalent generic drug products" means the Orange Book and any United States Food and Drug Administration documentation of any United States Food and Drug Administration-approved generic drug product with therapeutic equivalency evaluations, including but not limited to:

(1)  Letters of approval of Abbreviated New Drug Applications with therapeutic equivalency evaluations;

(2)  Published listings of approved New Drug Applications or approved Abbreviated New Drug Applications with therapeutic equivalency evaluations; and

(3)  Listings of first time generics with therapeutic equivalency evaluations, adopted by the director.

"Equivalent generic drug product" means a drug product with the same established name, active ingredient strength, quantity, and dosage form as the drug product identified in the prescription, and:  (1) that is listed as therapeutically equivalent (i.e., addition) in the current Hawaii additions and deletions list; or (2) that is listed in the compendia of therapeutically equivalent generic drug products and is not listed as therapeutically inequivalent (i.e., deletion) in the Hawaii additions and deletions list.

"Hawaii additions and deletions list" means:

(1)  A list of drug products that the board has determined to be safe, effective, and therapeutically equivalent generic drug products but are not in the compendia of therapeutically equivalent generic drugs; and

(2)  A list of drug products that are included in the compendia of therapeutically equivalent generic drugs, but that the board has determined not to be safe, effective, therapeutically equivalent, or bioequivalent generic drug products.

"Multiple source drug" means a drug marketed or sold by two or more manufacturers or labelers or a drug marketed or sold by the same manufacturer or labeler under two or more different brand names, or both, under a brand name and without such a name.

"Orange Book" means the United States Food and Drug Administration's "Approved Drug Products with Therapeutic Equivalence Evaluations" publication and its cumulative supplements, which include a list of approved prescription drug products with therapeutic equivalence evaluations.

"Savings" means the financial benefit derived from utilizing the substituted equivalent generic drug product from the perspective of the consumer or the ultimate payer, including third party payers.

"United States Food and Drug Administration-approved generic drug product with therapeutic equivalency evaluations" means a generic drug product approved for marketing by the United States Food and Drug Administration pursuant to 21 C.F.R. part 314 and with established bioequivalency to the referenced brand drug pursuant to 21 C.F.R. part 320. [L 1980, c 187, pt of §1; am L 1982, c 122, §1(3); am L 1996, c 209, §2; am L 1997, c 214, §10; am L 1999, c 209, §1; am L 2003, c 56, §5; am L 2004, c 28, §2]

Revision Note

Numeric designations deleted.



§328-92 - Drug product selection.

§328-92  Drug product selection.  (a)  When filling a prescription order for a drug prescribed by its brand name, a pharmacist or the pharmacist's authorized agent shall:

(1)  Offer to the consumer an equivalent generic drug product from the formulary adopted pursuant to section 328-96; and

(2)  Upon the request of the consumer, inform the consumer of the savings; and

(3)  Inform the consumer of the consumer's right to refuse substitution.

The pharmacist shall substitute an equivalent generic drug product if the practitioner does not prohibit substitution under subsection (b), and the substitute equivalent generic drug product results in a savings.  The pharmacist shall not substitute if the consumer refuses.

(b)  The pharmacist shall not substitute an equivalent generic drug product if the practitioner indicates "brand medically necessary" or words of similar meaning on the prescription.  The designation "brand medically necessary" or other similar words or phrases must be handwritten by the practitioner and shall not be preprinted or stamped on the written prescription.  The pharmacist shall not substitute an equivalent generic drug product if a prescription is orally or electronically ordered and the practitioner or authorized employee of the practitioner indicates "brand medically necessary" or other similar words or phrases.

The pharmacist shall note the practitioner's instructions on the prescription record required to be maintained under section 328-17.7.

This subsection shall not apply when it does not comply with any federal requirement for services reimbursable by medicaid or medicare.

(c)  The pharmacist shall not substitute an equivalent generic drug product for any prescription for an anti-epileptic drug, except upon the consent of the practitioner and the patient or the patient's parent or guardian.  This narrow exception for epileptic patients shall not be construed as a policy decision to make exceptions for any other conditions.

(d)  The county prosecutors and the attorney general may bring action upon complaint by an aggrieved person or upon their own motion in the name of the State against any person to enjoin any violation of this part. [L 1980, c 187, pt of §1; am L 1982, c 122, §1(4); gen ch 1985; am L 1992, c 193, §§1, 5; am L 1996, c 209, §3; am L 1997, c 214, §6; am L 2003, c 56, §6]



§328-93 - REPEALED.

§328-93  REPEALED.  L 2003, c 56, §9.



§328-94 - Prescription record.

§328-94  Prescription record.  Each pharmacist or practitioner shall maintain a record of any substitution of an equivalent generic drug product for a prescribed brand name drug product as provided in this part. [L 1980, c 187, pt of §1; am L 1996, c 209, §5; am L 2003, c 56, §7]



§328-95 - Establishment of drug product selection board.

[§328-95]  Establishment of drug product selection board.  (a)  There is established a drug product selection board composed of one representative from the department of health, one representative from either the University of Hawaii school of medicine or the University of Hawaii school of public health, two physicians, and two pharmacists; to be appointed by the governor with the advice and consent of the senate, pursuant to section 26-34.  The board shall designate the chairperson from its duly appointed membership.  A seventh member shall be the director of health or the director’s designated representative.

(b)  The drug product selection board shall be placed, for administrative purposes only, within the department of health.

(c)  The members of the drug product selection board shall serve without compensation, but shall be reimbursed for expenses, including travel expenses, incurred in the performance of their duties. [L 1980, c 187, pt of §1; gen ch 1985, 1993]



§328-96 - Drug formulary; Hawaii additions and deletions list.

§328-96  Drug formulary; Hawaii additions and deletions list.  (a)  The board may adopt rules, pursuant to chapter 91, to effectuate the purpose of this part.  Without regard to chapter 91, the director may adopt as rules the compendia of therapeutically equivalent generic drug products as the state drug formulary of equivalent multiple source drug products.  The board may adopt rules pursuant to chapter 91 to establish a Hawaii additions and deletions list.  Upon the adoption of the compendia of therapeutically equivalent generic drug products by the director, the department shall notify all pharmacies in the State and other interested individuals, within thirty working days, that the formulary has been updated.  The Hawaii additions and deletions list may list additional substitutable drug products that are determined by the board to be safe, effective, and therapeutically equivalent.  The Hawaii additions and deletions list may delete drug products listed in the compendia of therapeutically equivalent generic drug products upon the board's finding that product quality or therapeutic equivalency or bioequivalency, as appropriate, is not adequately assured.

(b)  Pursuant to chapter 91, the Hawaii additions and deletions list may be changed, added to, or deleted from as the board deems appropriate.  Any person who requests that any change be made or that a drug product be included or added to or deleted from the Hawaii additions and deletions list shall have the burden of proof to show cause why the change, inclusion, addition, or deletion should be made.

(c)  The board shall revise or supplement the Hawaii additions and deletions list as necessary.

(d)  The department shall provide for distribution of the Hawaii additions and deletions list and its revisions and supplements, and the dissemination of notices of changes to the compendia of therapeutically equivalent generic drug products to all pharmacies in the State and to any other interested individuals.  The department may establish fees to be charged to persons who receive the Hawaii additions and deletions list and its revisions and supplements, and notices of changes to the compendia of therapeutically equivalent generic drug products.  The amounts of the fees charged shall be approximately the same as the costs of producing and distributing the Hawaii additions and deletions list and its revisions and supplements, and the notices of changes to the compendia of therapeutically equivalent generic drug products.

(e)  Each pharmacy in the State shall:

(1)  Maintain and update the compendia of therapeutically equivalent generic drug products as it is approved by the director; and

(2)  Obtain the Hawaii additions and deletions list.

(f)  The department shall provide for public education regarding the provisions of this part and shall monitor the effects of this part. [L 1980, c 187, pt of §1; am L 1982, c 122, §1(6), (7); am L 1986, c 174, §1; am L 1996, c 209, §6; am L 1997, c 214, §7; am L 1999, c 209, §2; am L 2003, c 56, §8; am L 2004, c 28, §3]



§328-97 - Posting requirements.

[§328-97]  Posting requirements.  Every pharmacy shall prominently display, in clear and unobstructed public view, a sign in block letters which shall read:  “HAWAII LAW REQUIRES THAT LESS EXPENSIVE GENERICALLY EQUIVALENT DRUG PRODUCTS BE OFFERED TO THE CONSUMER.  CONSULT YOUR PHYSICIAN AND PHARMACIST CONCERNING THE AVAILABILITY OF THE LEAST EXPENSIVE DRUG PRODUCT FOR YOUR USE.”  The letters must be at least one inch in height. [L 1980, c 187, pt of §1]



§328-98 - Pharmacist liability.

§328-98  Pharmacist liability.  A pharmacist who selects an equivalent drug product pursuant to this part assumes no greater liability for selecting the dispensed drug product than would be incurred in filling a prescription for a drug product prescribed by its established name. [L 1980, c 187, pt of §1; am L 1996, c 209, §7]



§328-99 - Exceptions.

§328-99  Exceptions.  Out-of-state prescriptions filled pursuant to section 328-17.6 shall be exempt from this part. [L 1980, c 187, pt of §1; am L 1987, c 283, §22; am L 1992, c 177, §2]



§328-100 - REPEALED.

§328-100  REPEALED.  L 1992, c 177, §4.

Note

L 1992, c 193, §2 purports to amend this section.



§328-101 - REPEALED.

§328-101  REPEALED.  L 1992, c 177, §5.



§328-102 - Criminal penalty.

[§328-102]  Criminal penalty.  Any person who wilfully violates this part or rules adopted under this part shall be guilty of a misdemeanor. [L 1996, c 209, pt of §1]



§328-103 - Administrative penalties.

[§328-103]  Administrative penalties.  (a)  Any person who violates this part or any rule adopted by the department of health pursuant to this part shall be fined not more than $10,000 for each separate offense.  Any action taken to collect the penalty  provided for in this subsection shall be considered a civil action.

(b)  In addition to any other administrative or judicial remedy provided by this part, or by rules adopted pursuant to this part, the director of health may impose by order the administrative penalty specified in this section.  Factors to be considered in imposing the administrative penalty include the nature and history of the violation and of any prior violations, and the opportunity, difficulty, and history of corrective action.  For any judicial proceeding to recover the administrative penalty imposed, the director of health need only show that notice was given, a hearing was held or the time granted for requesting a hearing has expired without such a request, the administrative penalty was imposed, and the penalty remains unpaid. [L 1996, c 209, pt of §1]



§328-104 - Injunctive relief.

[§328-104]  Injunctive relief.  The director of health may institute a civil action in any court of competent jurisdiction for injunctive relief to prevent any violation of this part or of any rule adopted under this part.  The court shall have the power to grant relief in accordance with the Hawaii rules of civil procedure. [L 1996, c 209, pt of §1]

Rules of Court

Injunctions, see HRCP rule 65.



§328-105 - Powers and duties.

[§328-105]  Powers and duties.  The department of health shall enforce this part and shall have, in connection therewith, all the powers and duties conferred and imposed upon it pursuant to part I. [L 1996, c 209, pt of §1]



§328-111 - Objective.

[PART VII.]  WHOLESALE PRESCRIPTION DRUGS:  STORAGE, HANDLING,

AND RECORDKEEPING

[§328-111]  Objective.  The purpose of this part is to establish the minimum requirements for the storage and handling of wholesale prescription drugs and for the establishment and maintenance of prescription drug distribution records by wholesale distributors, as required by the federal Prescription Drug Marketing Act of 1987, Pub. L. 100-293, and 21 C.F.R. part 205. [L 1992, c 196, pt of §2]



§328-112 - Definitions.

[§328-112]  Definitions.  As used in this part:

“Blood” means whole blood collected from a single donor and processed either for transfusion or for further manufacturing.

“Blood component” means that part of blood separated by physical or mechanical means.

“Common control” means the power to direct or cause the direction of the management and policies of a person or an organization, whether by ownership of stock, by voting rights, by contract, or otherwise.

“Department” means the department of health except when otherwise provided.

“Drug sample” means a unit of a prescription drug that is not intended to be sold and is intended to promote the sale of the drug.

“Manufacturer” means anyone who is engaged in manufacturing, preparing, propagating, compounding, processing, packaging, repackaging, or labeling a prescription drug.

“Prescription drug” means any human drug required by federal or state statutes, regulations, or rules to be dispensed only by a prescription, including finished dosage forms and active ingredients subject to section 328-16 or to section 503(b) of the federal Food, Drug, and Cosmetic Act.

“Wholesale distribution” means the distribution of prescription drugs to persons other than a consumer or patient, but does not include:

(1)  Intracompany sales, defined as any transaction or transfer between an entity and any division, subsidiary, parent, or affiliated or related company under common ownership and control;

(2)  The purchase or other acquisition, by a hospital or other health care entity that is a member of a group purchasing organization, of a drug for the entity’s own use, from the group purchasing organization or from other hospitals or health care entities that are members of the group purchasing organization;

(3)  The sale, purchase, or trade of a drug or an offer to sell, purchase, or trade a drug by a charitable organization described in section 501(c)(3) of the Internal Revenue Code of 1986, as amended, to a nonprofit affiliate of the organization to the extent otherwise permitted by law;

(4)  The sale, purchase, or trade of a drug or an offer to sell, purchase, or trade a drug among hospitals or other health care entities that are under common control;

(5)  The sale, purchase, or trade of a drug or an offer to sell, purchase, or trade a drug for emergency medical reasons; for purposes of this definition the term “emergency medical reasons” includes, but is not limited to, transfers of prescription drugs by a retail pharmacy to another retail pharmacy to alleviate a temporary shortage, except that the gross dollar value of such transfers shall not exceed five per cent of the total prescription drug sales revenue of either the transferor or transferee pharmacy during any period of twelve consecutive months;

(6)  The sale, purchase, or trade of a drug, or an offer to sell, purchase, or trade a drug, or the dispensing of a drug, pursuant to a prescription;

(7)  The distribution of drug samples by manufacturers’ representatives or distributors’ representatives; or

(8)  The sale, purchase, or trade of blood and blood components intended for transfusion.

“Wholesale distributor” means any person or entity engaged in wholesale distribution of prescription drugs, including, but not limited to, manufacturers; repackers; own-label distributors; jobbers; private label distributors; brokers; warehouses, including manufacturers’ and distributors’ warehouses, chain drug warehouses, and wholesale drug warehouses; independent wholesale drug traders; prescription drug repackagers; physicians; dentists; veterinarians; birth control and other clinics; individuals; hospitals; nursing homes and their providers; health maintenance organizations and other health care providers; and retail and hospital pharmacies that conduct wholesale distributions.  The term “wholesale distributor” shall not include any carrier for hire or person or entity hired solely to transport prescription drugs. [L 1992, c 196, pt of §2]

Cross References

Wholesale prescription drug distributor licenses, see §461-8.6.



§328-113 - Rules.

[§328-113]  Rules.  (a)  The department may adopt such rules as may be necessary to carry out the purposes and enforce the provisions of this part and to implement the requirements of 21 Code of Federal Regulations part 205, including minimum requirements for the storage and handling of wholesale prescription drugs; the keeping of records regarding their receipt and distribution; written policies and procedures for wholesale prescription drug distributors; and the salvaging and reprocessing of prescription drugs.  All rules adopted under this part shall meet or exceed the requirements of the wholesale prescription drug distributor guidelines contained in 21 Code of Federal Regulations part 205, and in case of conflict between any rule adopted under this part and the provisions of 21 Code of Federal Regulations part 205, the more stringent provision shall prevail.

(b)  The director may, without regard to chapter 91, adopt standards regarding conditions and temperatures for the storage of prescription drugs by reference to the provisions of an official compendium such as the United States Pharmacopeia/National Formulary (USP/NF), as updated from time to time. [L 1992, c 196, pt of §2]



§328-114 - Notice.

[§328-114]  Notice.  Before any violation of this part is reported for the institution of a criminal proceeding, the person against whom the proceeding is contemplated shall be given appropriate notice and an opportunity to present the person’s views before the department either orally or in writing, in person or by an attorney, with regard to the contemplated proceeding. [L 1992, c 196, pt of §2]



§328-115 - Inspection.

[§328-115]  Inspection.  Wholesale distributors shall permit agents of the department, agents of the department of commerce and consumer affairs, and authorized federal, state, or local law enforcement officials to enter and inspect their premises and delivery vehicles, and to audit their records, written operating procedures, and lists of responsible persons, at reasonable times and in a reasonable manner, to the extent authorized by law. [L 1992, c 196, pt of §2]



§328-116 - Penalty; exceptions.

[§328-116]  Penalty; exceptions.  (a)  Any person who violates this part or rules adopted under this part shall be fined not more than $500, or imprisoned not more than one year, or both.

(b)  No person shall be subject to the penalties of subsection (a) of this section for having violated this part or rules adopted under this part if the person establishes a guaranty or undertaking signed by, and containing the name and address of, the individual from whom the person received the article in good faith, to the effect that the article is not  adulterated or misbranded within the meaning of part I of this chapter. [L 1992, c 196, pt of §2]



§328-117 - Administrative penalties.

[§328-117]  Administrative penalties.  (a)  Any person who violates this part or any rule adopted by the department pursuant to this part shall be fined not more than $10,000 for each separate offense.  Any action taken to collect the penalty provided for in this subsection shall be considered a civil action.

(b)  In addition to any other administrative or judicial remedy provided by this part, or by rules adopted pursuant to this part, the director may impose by order the administrative penalty specified in this section.  Factors to be considered in imposing the administrative penalty include the nature and history of the violation and of any prior violation, and the opportunity, difficulty, and history of corrective action.  For any judicial proceeding to recover the administrative penalty imposed, the director need only show that notice was given, a hearing was held, or the time granted for requesting a hearing has expired without such a request, the administrative penalty was imposed, and the penalty remains unpaid. [L 1992, c 196, pt of §2]



§328-118 - Injunctive relief.

[§328-118]  Injunctive relief.  The director may institute a civil action in any court of competent jurisdiction for injunctive relief to prevent any violation of this part or any rule adopted under this part.  The court shall have powers to grant relief in accordance with the Hawaii rules of civil procedure. [L 1992, c 196, pt of §2]



§328-119 - Minimum requirements for the storage and handling of prescription drugs.

[§328-119]  Minimum requirements for the storage and handling of prescription drugs.  Wholesale distributors of prescription drugs and their officers, agents, representatives, and employees shall ensure that the following requirements are met:

(1)  Facilities.  All facilities at which prescription drugs are stored, warehoused, handled, held, offered for sale or distribution, marketed, or displayed shall:

(A)  Be of suitable size and construction to facilitate cleaning, maintenance, and proper operations;

(B)  Have storage areas designed to provide adequate lighting, ventilation, temperature, sanitation, humidity, space, equipment, and security conditions;

(C)  Have a quarantine area for storage of prescription drugs that are outdated, damaged, deteriorated, misbranded, or adulterated, or that are in immediate containers or sealed secondary containers that have been opened;

(D)  Be maintained in a clean and orderly condition; and

(E)  Be free from infestation by insects, rodents, birds, and vermin of any kind.

(2)  Security.

(A)  All facilities used for wholesale distribution, storage, or warehousing of prescription drugs shall be secure from unauthorized entry.

(i)  Access from outside the premises shall be kept to a minimum and shall be well controlled.

(ii)  The outside perimeter of the premises shall be well lighted.

(iii)  Entry into areas where prescription drugs are held shall be limited to authorized personnel.

(B)  All facilities shall be equipped with an alarm system to detect entry after hours.

(C)  All facilities shall be equipped with a security system that will provide suitable protection against theft and diversion.  When appropriate, the security system shall provide protection against theft or diversion that is facilitated or hidden by tampering with computers or electronic records.

(3)  Storage.  All prescription drugs shall be stored at appropriate temperatures and under appropriate conditions in accordance with the requirements, if any, in the labeling of the drugs, or in accordance with the standards regarding conditions and temperatures for the storage of prescription drugs adopted under this part.

(A)  If no storage requirements are established for a prescription drug, the drug may be held at controlled room temperature, as defined in an official compendium, to help ensure that its identity, strength, quality, and purity are not adversely affected.

(B)  Appropriate manual, electromechanical, or electronic temperature and humidity recording equipment, devices, or logs shall be used to document the proper storage of prescription drugs.

(4)  Examination of materials.

(A)  Upon receipt, each outside shipping container of prescription drugs shall be examined visually to confirm the identity of the drugs and to prevent the acceptance of contaminated prescription drugs or prescription drugs that are otherwise unfit for distribution.  This examination shall be adequate to reveal container damage that would suggest possible contamination or other damage to the contents.

(B)  Each outgoing shipment of prescription drugs shall be inspected carefully to confirm the identity of the drugs and to ensure that no prescription drugs are delivered that have been damaged in storage or held under improper conditions.

(C)  The recordkeeping requirements in section 328-120 shall be followed for all incoming and outgoing prescription drugs.

(5)  Returned, damaged, outdated, deteriorated, misbranded, and adulterated prescription drugs.

(A)  Prescription drugs that are damaged, outdated, deteriorated, misbranded, or adulterated shall be physically separated from other prescription drugs and stored, in such a way that no cross-contamination or confusion are possible, until they are destroyed or returned to the supplier.

(B)  Any prescription drugs whose immediate or sealed outer or sealed secondary containers are found upon arrival to have been opened or used shall be identified as such, and shall be physically separated from other prescription drugs and stored, in such a way that no cross-contamination or confusion are possible, until they are destroyed or returned to the supplier.

(C)  If the conditions under which a prescription drug has been returned cast doubt on the drug’s safety, identity, strength, quality, or purity, then the drug shall be either destroyed or returned to the supplier, unless examination, testing, or other investigation proves that the drug meets appropriate standards of safety, identity, strength, quality, and purity.  In determining whether the conditions under which a drug has been returned cast doubt on the drug’s safety, identity, strength, quality, or purity, the wholesale distributor shall consider, among other things, the conditions under which the drug has been held, stored, or shipped before or during its return and the condition of the drug and its container, carton, or labeling as a result of storage or shipping.

(D)  The recordkeeping requirements in section 328-120 shall be followed for all outdated, damaged, deteriorated, misbranded, adulterated or returned prescription drugs. [L 1992, c 196, pt of §2]

Revision Note

"This part" substituted for "the new part in section 2 of this Act".

"Section 328-120" substituted for "section 8 of this Act".



§328-120 - Recordkeeping.

[§328-120]  Recordkeeping.  (a)  Wholesale distributors shall establish and maintain inventories and records of all transactions regarding the receipt and distribution or other disposition of prescription drugs.  These records shall include the following information:

(1)  The source of the drugs, including the name and principal address of the seller or transferor, and the address of the location from which the drugs were shipped;

(2)  The identity and quantity of the drugs received and distributed or disposed of; and

(3)  The dates of receipt and distribution or other disposition of the drugs.

(b)  Inventories and records shall be made available for inspection and photocopying by the department or any authorized federal, state, or local law enforcement officials for a period of five years following disposition of the drugs.

(c)  Records described in this section that are kept at the inspection site or that can be retrieved immediately by computer or other electronic means shall be readily available for authorized inspection during the retention period.  Records kept at a central location apart from the inspection site and not electronically retrievable shall be made available for inspection within two working days of a request by the department or any authorized official of a federal, state, or local law enforcement agency. [L 1992, c 196, pt of §2]



§328-121 - Written policies and procedures.

[§328-121]  Written policies and procedures.  Wholesale distributors shall establish, maintain, and follow written policies and procedures for the receipt, security, storage, inventory, and distribution of prescription drugs, including policies and procedures for identifying, recording, and reporting losses or thefts and for correcting all errors and inaccuracies in inventories.  Wholesale distributors shall include in their written policies and procedures the following:

(1)  A procedure whereby the oldest approved stock of a prescription drug is distributed first.  The procedure may permit deviation from this requirement if the deviation is temporary and appropriate.

(2)  A procedure for handling recalls and withdrawals of prescription drugs.  The procedure shall be adequate to deal with recalls and withdrawals caused by:

(A)  Any action initiated at the request of the department, the Food and Drug Administration, or any other federal, state, or local law enforcement or other government agency;

(B)  Any voluntary action by the manufacturer to remove defective or potentially defective drugs from the market; or

(C)  Any action undertaken to promote public health and safety by replacing existing merchandise with an improved product or new package design.

(3)  A procedure to ensure that the distributor prepares for, protects against, and handles properly any crisis that affects security or operation of any facility in the event of strike, fire, flood, or other natural disaster, or in other emergencies.

(4)  A procedure to ensure that all outdated prescription drugs are segregated from other drugs and either returned to the manufacturer or destroyed.  This procedure shall require written documentation of the disposition of outdated prescription drugs, which documentation shall be maintained for five years after disposition of the outdated drugs. [L 1992, c 196, pt of §2]



§328-122 - Responsible persons.

[§328-122]  Responsible persons.  Wholesale distributors shall establish and maintain current lists of officers, directors, managers, and other persons in charge of the wholesale distribution, storage, and handling of prescription drugs, including a description of each person’s duties and a summary of each person’s qualifications. [L 1992, c 196, pt of §2]



§328-123 - Salvaging and reprocessing.

[§328-123]  Salvaging and reprocessing.  Wholesale distributors shall be subject to the provisions of 21 Code of Federal Regulations parts 207, 210, and 211, regarding salvaging and reprocessing of prescription drugs. [L 1992, c 196, pt of §2]






CHAPTER 328A - WATER, FURNISHING POTABLE

CHAPTER 328A

WATER, FURNISHING POTABLE

REPEALED.  L 1976, c 84, §2.



CHAPTER 328B - RETURN-FOR-CREDIT-AND-REUSE OF PRESCRIPTION DRUGS

§328B-1 - Definitions.

[§328B-1]  Definitions.  For the purposes of this chapter:

"Institutional facility" means an organization or facility whose primary purpose is to provide a physical environment for patients to obtain health care services or at-home care services, and that uses the services of an on-site pharmacy, an off-site pharmacy, or a pharmacist contractor at which medication storage is managed by personnel of the facility.  "Institutional facility" includes but is not limited to a:

(1)  Hospital;

(2)  Convalescent home;

(3)  Skilled nursing facility;

(4)  Intermediate care facility;

(5)  Extended care facility;

(6)  Rehabilitation center;

(7)  Health maintenance organization clinic;

(8)  Psychiatric center;

(9)  Mental retardation center;

(10)  Penal institution;

(11)  Hospice facility;

(12)  Supervised living group; or

(13)  Prescribing practitioner's office.

"Pharmacy" means a place of business operating as a pharmacy as permitted under chapter 461.

"Return-for-credit-and-reuse" as it pertains to prescription drugs means the process by which prescription drugs dispensed by the dispensing pharmacy of an institutional facility are safely returned to that pharmacy and redispensed for purposes of patient or resident care, or both, which process includes the appropriate crediting of the cost of returned drugs to the payer, less handling fees to providers where applicable, recordkeeping, and the return of the drugs to pharmacy stock for redispensing. [L 2004, c 190, pt of §2]



§328B-2 - Return-for-credit-and-reuse of prescription drugs.

[§328B-2]  Return-for-credit-and-reuse of prescription drugs.  (a)  Previously dispensed prescription drugs may be returned to the dispensing pharmacy for credit to the payer and subsequent reuse as provided by this chapter; provided that:

(1)  The prescription drug:

(A)  Is in its original dispensed, unopened, untampered multiple dose container or unopened, untampered single user unit;

(B)  Has remained at all times under the control or direction of a person in the institutional facility or the pharmacy trained and knowledgeable in the storage of drugs, including periods in transit by any carrier for hire or person or entity hired solely to transport prescription drugs;

(C)  Is not adulterated or misbranded;

(D)  Has been stored under conditions meeting United States Pharmacopoeia standards;

(E)  Is returned and redispensed or redistributed before the expiration date or use by date on the multiple dose container or single user unit;

(F)  Has not been in the possession of an individual member of the public;

(G)  Is not included within the classification of controlled substances, as defined in applicable federal and state laws; and

(H)  Is first offered for donation to a drug repository entity pursuant to chapter 328C for local distribution for needy persons;

(2)  Appropriate credits and handling fees are applied;

(3)  Appropriate recordkeeping provides for documentation of receipt, transfer, and credit;

(4)  The prescription drugs are returned only to the original dispensing pharmacy; and

(5)  Prescription drugs from individual members of the public are not accepted for reuse.

(b)  Prescription drugs are not appropriate for return-for-credit-and-reuse and shall not be returned for credit under this chapter under conditions which include but are not limited to the following:

(1)  Product valuation is less than the handling fee;

(2)  Market demand makes reuse implausible by the expiration date or use by date;

(3)  The product prescription number or patient identifier is not discernable, therefore credit to the payer is not possible; or

(4)  The prescription drugs are in containers that do not have a tamperproof seal demonstrating that it has never before been opened.

(c)  Prescription drugs that are not returnable for credit may be donated as provided in chapter 328C. [L 2004, c 190, pt of §2]



§328B-3 - Credit and reimbursement for handling returned drugs.

[§328B-3]  Credit and reimbursement for handling returned drugs.  (a)  Prescription drugs that have been refused on delivery and are returned to the dispensing pharmacy shall be credited to the payer in full and shall not be subject to a handling fee.

(b)  If prescription drugs returned to the dispensing pharmacy have been previously billed to the payer, the payer shall be credited for the quantity of drugs returned, not including the original dispensing fee, and less any handling fee.  An appropriate handling fee, not to exceed the institutional facility's actual cost of processing returned prescription drugs and the receiving pharmacy's actual cost of receiving and processing returned prescription drugs, shall be established by the department of human services.  The handling fee shall not reduce the credit amount below zero.  Dispensed and billed drugs with a valuation below the handling fee shall not be returnable for credit under this chapter.

(c)  The pharmacy shall reimburse the institutional facility for the proper storage and recordkeeping of returned drugs from the handling fee as determined in subsection (b), if any.

(d)  Returned prescription drugs may be sold by prescription subject to the provisions of this chapter. [L 2004, c 190, pt of §2]



§328B-4 - Recordkeeping.

[§328B-4]  Recordkeeping.  (a)  The institutional facility shall keep records of all previously dispensed prescription drugs returned to the dispensing pharmacy.  Records shall be retained for five years and shall include at least the following:

(1)  The name and address of the institutional facility;

(2)  The prescription number or other patient or payer identifier;

(3)  The name and strength of the drug;

(4)  The name of the manufacturer or the national drug code;

(5)  The quantity of the drug;

(6)  The expiration date or use by date;

(7)  The date the drug was sent to the pharmacy, repository entity, or any other agent for final disposition;

(8)  The name of the pharmacy, repository entity, or any other agent that received or is to receive the drug for final disposition and a description of the disposition, such as returned-for-credit-and-reuse, donated, disposed, or destroyed;

(9)  The initials of the person making the entry; and

(10)  Certification of the reason for the return of the prescription drug by a prescribing practitioner.

(b)  Records of drugs to be returned-for-credit-and-reuse shall be copied by the institutional facility and used as a manifest for products sent to the recipient pharmacy.  The manifest and products shall be reviewed by the pharmacy prior to accepting or receiving all products to ensure that products are returnable for credit.  Any discrepancies shall be noted and corrected by the recipient pharmacy.  The accepted manifest noting any corrections shall be retained for five years by both the institutional facility and the pharmacy.  Records may be electronically composed, stored, and maintained in a form retrievable and printable for audit purposes.  Returned product manifests shall be reconcilable with credits to payers.

(c)  All institutional facility and pharmacy records required by this chapter shall be subject to audit by agents of the director of human services or director of health. [L 2004, c 190, pt of §2]



§328B-5 - Pharmacy certification requirements.

[§328B-5]  Pharmacy certification requirements.  (a)  A high managerial agent acting on behalf of the pharmacy shall cause to be filed, with the designated state agency responsible for administering the medicaid program, a certified transaction account detailing every transaction under this chapter.  The certified transaction account shall include the following information relative to each drug returned:

(1)  If the transaction involved medicaid:

(A)  The medicaid provider number of the pharmacy;

(B)  The medicaid provider number of the institutional facility;

(C)  The name and beneficiary identification number of the medicaid beneficiary to whom the returned drug was originally prescribed;

(D)  The name and provider number of the physician who originally prescribed the drug;

(E)  The NDC number appearing on the original prescription;

(F)  The lot number, if available;

(G)  The medicaid claim number of the original prescription;

(H)  The medicaid transaction number of the credit for the returned drug; and

(I)  The reason for the return of the drug;

(2)  If the transaction involves the federal medicare program:

(A)  A copy of the 204-claim form, or its then existing equivalent, detailing the original transaction;

(B)  Documentation of the corresponding credit to the federal medicare program; and

(C)  Any other information required by the federal administrators of the medicare program; and

(3)  If the transaction involves a private pay patient in an institutional facility, a certification that the payer was properly credited.

(b)  The same agent who filed the certification under this section shall concurrently certify that no drugs, other than those detailed in the transaction account, were returned to the pharmacy during that quarter.  The agent shall further certify that all drugs accepted for return were either safe for resale, or were disposed of in accordance with the laws of this State and federal laws governing disposal of medication.

(c)  The quarterly certifications shall be filed no later than April 1, July 1, October 1, and December 31 of each calendar year.

(d)  For purposes of this section, "high managerial agent" has the same meaning as provided in section 702-229(3). [L 2004, c 190, pt of §2]



§328B-6 - Rules.

[§328B-6]  Rules.  The department of human services and the department of health shall each create and adopt such rules as may be necessary to carry out the purposes and enforce the provisions of this chapter. [L 2004, c 190, pt of §2]



§328B-7 - Exception to liability.

[§328B-7]  Exception to liability.  No pharmaceutical manufacturer shall be liable for any claim or injury arising from the return and reuse of any prescription drug pursuant to this chapter, including but not limited to liability for failure to transfer or communicate product or consumer information or expiration date information regarding the transferred drug. [L 2004, c 190, pt of §2]






CHAPTER 328C - DONATION OF PHARMACEUTICALS AND HEALTH CARE SUPPLIES

§328C-1 - Definitions.

§328C-1  Definitions.  Whenever used in this chapter unless the context otherwise requires:

"Charitable, religious, or nonprofit organization" means any organization which was organized and is operating in the State for charitable or religious purposes or to promote social welfare, which is exempt from income taxation under chapter 235, and which distributes pharmaceuticals and health care supplies at no cost to needy persons.

"Institutional facility" means a:

(1)  Hospital;

(2)  Convalescent home;

(3)  Nursing home;

(4)  Extended care facility;

(5)  Mental institution;

(6)  Rehabilitation center;

(7)  Health maintenance organization;

(8)  Psychiatric center;

(9)  Mental retardation center;

(10)  Penal institution; or

(11)  Any other organization whose primary purpose is to provide a physical environment for patients to obtain health care services or at-home care services, except those places where physicians, dentists, veterinarians, osteopaths, podiatrists, or other prescribers who are duly licensed, engage in private practice.

"Needy person" means any natural person who lacks the means to obtain adequate or proper pharmaceuticals or health care supplies, as determined by a practitioner at a Hawaii qualified health center, established under section 346-41.5, to be in need of service.

"Pharmaceutical company" [Repealed on July 1, 2010.  L 2004, c 190, §11.] means any company that manufactures pharmaceuticals and health care supplies.

"Pharmaceuticals and health care supplies" means any medicine (prescription or nonprescription, excluding all controlled substances listed in chapter 329) or health care supplies such as soap, personal sanitary products, baby formula, dietary supplement, health care aids such as thermometers, surgical gloves, or bandages, or any other item which is customarily fit for human consumption or external use, before the expiration date stamped on the product, if any.

"Pharmacy" [Repealed on July 1, 2010.  L 2004, c 190, §11.] has the same meaning as provided in section 461-1.

"Prescription drug" [Repealed on July 1, 2010.  L 2004, c 190, §11.] means:

(1)  Any drug required by federal or state statutes, regulations, or rules to be dispensed only upon prescription, including finished dosage forms and active ingredients subject to section 328-16 or section 503(b) of the Federal Food, Drug, and Cosmetic Act; or

(2)  Any drug product compounded or prepared pursuant to the order of a practitioner, as defined in section 461-1.

"Repository" [Repealed on July 1, 2010.  L 2004, c 190, §11.] means:

(1)  A charitable, religious, or nonprofit organization as defined in section 328C-1, licensed as a wholesale prescription drug distributor pursuant to section 461-8.6; or

(2)  A foreign medical aid mission group that distributes pharmaceuticals and health care supplies to needy persons abroad. [L 1997, c 337, pt of §2; am L 2001, c 207, §1; am L 2004, c 190, §4]



§328C-2 - Exceptions to liability.

§328C-2  Exceptions to liability.  [Repeal and reenactment on July 1, 2010.  L 2004, c 190, §11.]  (a)  A charitable, religious, or nonprofit organization which in good faith receives pharmaceuticals or health care supplies, apparently fit for human consumption or external use, and distributes them to needy persons at no charge, shall not be liable for any civil damages or criminal penalties resulting from the use of the pharmaceuticals or health care supplies donated to needy persons unless an injury or illness results to those needy persons as a result of that organization’s gross negligence or wanton acts or omissions.

(b)  Any pharmacy, wholesale prescription drug distributor, pharmaceutical company, institutional facility, or practitioner that in good faith provides pharmaceuticals, including previously dispensed prescription drugs, and health care supplies to needy persons without remuneration or expectation of remuneration, shall be exempt from civil liability for injuries and damages resulting from their acts or omissions in providing pharmaceuticals and health care supplies, except for gross negligence, or wanton acts or omissions on the part of the pharmacy, wholesale prescription drug distributor, pharmaceutical company, institutional facility, or practitioner.

(c)  Any donated, previously dispensed, prescription drug:

(1)  Shall be in its dispensed, unopened, tamper-evident single user unit;

(2)  Shall have remained at all times in the control of a person trained and knowledgeable in the storage and administration of drugs in institutional facilities;

(3)  Shall not have been adulterated, misbranded, or stored under conditions contrary to standards established by the United States Pharmacopoeia or the product manufacturer;

(4)  Shall be used before the expiration date on the unit;

(5)  Shall not have been in the possession of an individual member of the public; and

(6)  Shall not be included within the classification of controlled substances, as defined in applicable federal and state laws.

(d)  This section shall not relieve any organization from any other duty imposed upon it by law for the inspection of donated pharmaceuticals or health care supplies or for any provisions regarding the handling of those products, or relieve any health care provider from liability arising out of the prescription of such pharmaceuticals or health care supplies.

(e)  No pharmaceutical manufacturer shall be liable for any claim or injury arising from the donation and transfer of any prescription drug pursuant to this chapter, including but not limited to liability for failure to transfer or communicate product or consumer information or expiration date information regarding the transferred drug. [L 1997, c 337, pt of §2; am L 2001, c 207, §2; am L 2004, c 190, §7]



§328C-3 - Sale of donated pharmaceuticals or health care supplies, prohibited; fines.

[§328C-3]  Sale of donated pharmaceuticals or health care supplies, prohibited; fines.  (a)  No person or organization shall sell, or offer for sale, any pharmaceutical or health care supply donated or distributed under this chapter.

(b)  Any violation of this section is punishable by a fine not to exceed $1,000. [L 1997, c 337, pt of §2]



§328C-4 - Labeling of donated pharmaceuticals or health care supplies.

[§328C-4]  Labeling of donated pharmaceuticals or health care supplies.  Any charitable, religious, or nonprofit organization which receives and distributes donated pharmaceuticals or health care supplies pursuant to this chapter shall affix a label upon those items stating that the items are donated and are not for resale and stating that they were fit for human consumption or use on the date that they left control of the charitable, religious, or nonprofit organization. [L 1997, c 337, pt of §2]



§328C-5 - Reserving the State's authority to regulate, inspect, or ban the use of donated pharmaceuticals or health care supplies.

[§328C-5]  Reserving the State's authority to regulate, inspect, or ban the use of donated pharmaceuticals or health care supplies.  Nothing in this chapter is intended to restrict the authority of any state department to regulate, inspect, or ban the use of donated pharmaceuticals or health care supplies for human consumption or use.  Pharmaceuticals and health care supplies that are distributed by a charitable, religious, or nonprofit organization, and the activities associated with that distribution, shall comply with the applicable provisions of chapter 328, including part VII, which relates to prescription drug wholesalers.  Any provisions to the contrary notwithstanding, all activities conducted by an organization under this chapter involving the distribution of prescription drugs to persons other than a consumer or patient shall be included within the definition of "wholesale distribution" as defined by section 328-112. [L 1997, c 337, pt of §2]



§328C-6 - Donated drugs repository.

[§328C-6]  Donated drugs repository.  [Section repealed on July 1, 2010.  L 2004, c 190, §11.]  (a)  Prescription drugs that meet the requirements of section 461-11.5, but are otherwise not appropriate for return-for-credit-and-reuse as defined in section 328B-2, may be donated to repository entities.  Prescription drugs from individual members of the public shall not be accepted for donation.

(b)  Donations to repository entities shall be made without credit to the original payer for the cost of the drugs.

(c)  Prescription drugs donated to a repository shall have the patient's name removed or redacted from the product, including the label.

(d)  Drugs donated under this section that are not used or accepted by a repository in the State of Hawaii may be distributed to repositories for use outside of the State. [L 2004, c 190, pt of §3]



§328C-7 - Recordkeeping.

[§328C-7]  Recordkeeping.  [Section repealed on July 1, 2010.  L 2004, c 190, §11.]  (a)  All previously dispensed prescription drugs donated to repository entities shall be recorded by the institutional facility.  Records shall be retained by the institutional facility for five years and shall include the following information:

(1)  The name and address of the donating institutional facility;

(2)  The name and strength of the drug;

(3)  The name of the manufacturer or the national drug code;

(4)  The quantity of the drug;

(5)  The expiration or use by date of the drug;

(6)  The date the drug was sent to the repository entity or any other agent for final disposition;

(7)  The name of the repository entity, or any other agent that received or is to receive the drug for final disposition and a description of the disposition, such as donated, disposed, or destroyed; and

(8)  The initials of the person making the entry.

(b)  The institutional facility's records of drugs subject to donation to repository entities shall be copied and used as a manifest for the products sent to the recipient repository entity.

(c)  All institutional facility and repository records shall be subject to audit by agents of the director of human services or director of health. [L 2004, c 190, pt of §3]






CHAPTER 328D - BOTTLED WATER

§328D-1 - Definitions.

[§328D-1]  Definitions.  For the purposes of this chapter:

“Approved laboratory” means a laboratory approved by the department or other government agency or agencies having jurisdiction or certified by the United States Environmental Protection Agency.

“Approved source”, when used in reference to a bottled water plant’s product water or water used in the plant’s operations, means the source of the water, whether from a spring, artesian well, drilled well, public or community water system, or any other source that has been inspected and the water sampled, analyzed, and found to be of a safe and sanitary quality.  The presence in the plant of a current certificate or notification of approval from the department or other government agency or agencies having jurisdiction shall constitute approval of the source.

“Artesian water” means bottled water from a well tapping a confined aquifer in which the water level stands above the water table.  “Artesian water” shall meet the requirements of “natural water”.

“Bottled water” means water that is placed in a sealed container or package and is offered for sale for human consumption or other consumer uses.

“Bottled water plant” means any place or establishment in which bottled water is prepared for sale.

“Carbonated water” or “sparkling water” means bottled water containing carbon dioxide.

“C.F.R.” means the Code of Federal Regulations.

“Department” means the department of health.

“Director” means the director of health.

“Distilled water” means bottled water which has been produced by a process of distillation and meets the definition of purified water in the most recent edition of the United States Pharmacopeia.

“Drinking water” means bottled water obtained from an approved source that has at minimum undergone treatment consisting of filtration (activated carbon or particulate) and ozonation or an equivalent disinfection process.

“EPA” means the United States Environmental Protection Agency.

“FDA” means the United States Food and Drug Administration.

“Fluoridated water” means bottled water containing fluoride.  The label shall specify whether the fluoride is naturally occurring or added.  Any water which meets this definition shall contain not less than 0.5 and not more than 1.0 milligrams per liter fluoride ion and otherwise comply with the Food and Drug Administration (FDA) quality standards in section 103.35(d)(2), title 21 of the Code of Federal Regulations.

“Mineral water” means bottled water that contains not less than 500 parts per million total dissolved solids.  “Natural mineral water” shall meet the requirements of “natural water”.

“Natural water” means bottled spring, mineral, artesian, or well water which is derived from an underground formation and is not derived from a municipal system or public water supply.

“Plant operator” means any person who owns or operates a bottled water plant.

“Purified water” means bottled water produced by distillation, deionization, reverse osmosis, or other suitable process and that meets the definition of purified water in the most recent edition of the United States Pharmacopeia.  Water which meets the definition of this paragraph and is vaporized, then condensed, may be labeled “distilled water”.

“Spring water” means water derived from an underground formation from which water flows naturally to the surface of the earth.  “Spring water” shall meet the requirements of “natural water”.

“Water dealer” means any person who imports bottled water or causes bulk water to be transported for bottling for human consumption or other consumer uses.

“Well water” means water from a hole bored, drilled, or otherwise constructed in the ground which taps the water of an aquifer.  “Well water” shall meet the requirements of “natural water”. [L 1988, c 304, pt of §1]



§328D-2 - Product quality.

[§328D-2]  Product quality.  (a)  All bottled water shall be from an approved source and shall not contain any constituent in quantities that may be injurious to health, as established by rules adopted by the department or other government agency or agencies having jurisdiction.  All bottled water shall meet standards prescribed by the FDA in 21 C.F.R. section 103.35, except that the total dissolved solids limitation of section 103.35(d) shall not apply to mineral water.

(b)  Except as provided in subsection (a), bottled water, including mineral water, shall not exceed any maximum contaminant level (MCL) established by the EPA under the Safe Drinking Water Act or standards established by the department or other government agency or agencies having jurisdiction for any organic or inorganic chemical.  [L 1988, c 304, pt of §1]



§328D-3 - Manufacturing, operations; requirements.

[§328D-3]  Manufacturing, operations; requirements.  (a)  All bottled water, including mineral water, shall be filtered and processed and packaged in accordance with the FDA good manufacturing practice regulations (GMPs) 21 C.F.R. parts 110 and 129, and any other rules adopted by the department or government agency or agencies having jurisdiction.

(b)  Bottled water production, including transporting, processing, packaging, and storage, shall be conducted under such conditions and controls as are necessary to minimize the potential for microbiological contamination of the finished product.  These conditions and controls shall include the following:

(1)  Bottled water shall be subject to effective germicidal treatment by ozonation or carbonation at a minimum of three volumes of carbon dioxide or other equivalent disinfection approved by the department or government agency or agencies having jurisdiction;

(2)  Bottled water shall not be transported or stored in bulk tanks or processed or bottled through equipment or lines used for any nonfood product; and

(3)  For optimum consumer protection, in order to minimize the potential for microbiological contamination of the finished product, noncarbonated bottled water shall not be transported, stored, processed, or bottled in or through lines or equipment through which any food product other than water is passed.

(c)  Each bottled water plant operator and water dealer shall develop and maintain a procedure for product recall and shall implement this procedure for any product for which the operator or dealer knows or has reason to believe circumstances exist that may adversely affect its safety for the consumer.

(d)  Artesian water may be collected with the assistance of external force to enhance the natural underground pressure so long as such measures do not alter the physical properties, composition, and quality of the water.

(e)  Natural water shall not be modified by blending with water of another type or by deletion or addition of dissolved solids except as related to disinfection or other treatment to reduce the concentration of any naturally present constituent which exceeds government-sanctioned or approved safety standards or guidelines.  It may be collected and transported by pumps, pipes, tunnels, trucks, or similar devices.

(f)  Spring water shall be collected only at the spring or through a bore hole that is adjacent to the point of emergence.  Spring water collected with the assistance of external force to protect the water shall retain all the physical properties of and be of the same composition and quality as the water that flows naturally to the surface of the earth. [L 1988, c 304, pt of §1]



§328D-4 - Source water monitoring.

[§328D-4]  Source water monitoring.  (a)  The plant operator shall be responsible for sampling and analysis of all approved sources for the contaminants specified in section 328D-2 to assure that product water derived from approved sources continues to comply with section 328D-2.  Such monitoring shall be at least annually, except that analysis for microbiological contaminants shall be weekly if the source is other than a public water system.

(b)  Approved sources shall be monitored every four years for contaminants for which the EPA under the Safe Drinking Water Act, the department, or other government agency or agencies having jurisdiction requires source water monitoring.

(c)  In lieu of source monitoring required by this section, a plant operator using a public water system as its source may obtain and display a certificate from the public water system demonstrating that the public water system conducts the monitoring required by this section.

(d)  Where a bottled water plant operator, water dealer, or regulatory agency knows or has reason to believe that a contaminant not otherwise monitored is present in the source water because of a spill, release of a hazardous substance, or otherwise, and its presence would create a potential health hazard to consumers, the plant operator or water dealer upon receipt of such information shall monitor the source water for the contaminant.

(e)  Detection of any contaminant in source monitoring required pursuant to this section shall be followed immediately by a program of periodic monitoring to confirm the presence in the source water of the contaminant.  If the listed unregulated contaminant is confirmed to be present in the source water at a concentration that exceeds a published EPA health advisory, or an FDA or department or other government agency action level for drinking water, the plant operator or water dealer shall employ appropriate treatment techniques to remove or to reduce the contaminant in the product water below the concentration and shall employ a program of periodic monitoring for the contaminant in the source water until such time as the contaminant is not detectable in the source water.

(f)  The required source water sampling shall be performed by qualified personnel and required analysis shall be performed by an approved laboratory.  Records of the required sampling and analyses shall be maintained on file at the plant for not less than two years and shall be available for official review upon request of the department or other government agency or agencies having jurisdiction. [L 1988, c 304, pt of §1]



§328D-5 - Finished product monitoring.

[§328D-5]  Finished product monitoring.  (a)  To assure that bottled water complies with section 328D-2, the following product monitoring of representative samples derived from the bottled product shall be performed:

(1)  For microbiological contaminants specified in section 328D-2, a representative sample from a batch or segment of a continuous production for each type of bottled water produced by the plant shall be analyzed weekly; and

(2)  For chemical, physical, and radiological contaminants specified in section 328D-2, a representative sample from a batch or segment of continuous product run for each type of bottled drinking water produced by the plant shall be analyzed annually.

(b)  The required product water sampling shall be performed by qualified personnel and required analysis shall be performed by an approved laboratory.

(c)  Records of required sampling and analysis shall be maintained at the plant not less than two years and shall be available for official review upon request of the department or government agency or agencies having jurisdiction. [L 1988, c 304, pt of §1]



§328D-6 - Labeling requirements.

[§328D-6]  Labeling requirements.  All bottled water shall conform to applicable federal and state labeling laws and be labeled in compliance with the following standards:

(1)  Mineral water may be labeled “mineral water”.  Bottled water to which minerals are added shall be labeled so as to disclose that minerals are added, and may not be labeled “natural mineral water”.

(2)  Spring water may be labeled “spring water” or “natural spring water”.

(3)  Water containing carbon dioxide that emerges from the source and is bottled directly with its entrapped gas or from which the gas is mechanically separated and later reintroduced at a level not higher than naturally occurring in the water may bear on its label the words “naturally carbonated” or “naturally sparkling”.

(4)  Bottled water which contains carbon dioxide other than that naturally occurring in the source of the product shall be labeled with the words “carbonated”, “carbonation added”, or “sparkling” when the carbonation is obtained from a natural or manufactured source.

(5)  Well water may be labeled “well water” or “natural well water”.

(6)  Artesian water may be labeled “artesian water” or “natural artesian water”.

(7)  Purified water shall be labeled “purified water” and the method of preparation shall be stated on the label, except that purified water produced by distillation may be labeled as “distilled water”.

(8)  Drinking water may be labeled “drinking water”.

(9)  Any bottler, distributor, or vendor of bottled water whose corporate name, brand name, or trademark contains the words “spring”, “well”, “artesian”, “mineral”, or “natural” or any derivative of those words shall label each bottle with the type of bottled water in typeface at least equal to the size of the typeface of the corporate name, brand name, or trademark, if the type of the bottled water is different from the type stated or implied in the corporate name, brand name, or trademark.

(10)  The use of the word “spring”, or any derivative thereof other than in a trademark, trade name, or company name to describe water that is not spring water as defined in section 328D-1 shall be prohibited.

(11)  A product meeting more than one definition as stated in section 328D-1 may be identified by any of the applicable product types defined in section 328D-1, except where otherwise specifically prohibited.

(12)  Supplemental printed information and graphics concerning recognized uses of the water may appear on the label but shall not imply properties of the product or preparation methods which are not factual. [L 1988, c 304, pt of §1]



§328D-7 - Exemption; soda water, soft drink.

[§328D-7]  Exemption; soda water, soft drink.  (a)  Bottled soft drinks, soda, seltzer, or other products commonly recognized as soft drinks and labeled with a common or usual name other than one of those specified in section 328D-1 or food complying with 21 C.F.R. 165.175 are exempt from the requirements of this chapter.  Water that is not in compliance with the requirements of this chapter may not be labeled as “artesian water”, “bottled water”, “distilled water”, “drinking water”, “fluoridated water”, “mineral water”, “natural water”, “purified water”, “spring water”, or “well water”.

(b)  Bottled water that is not sold for human consumption shall be exempt from the requirements of this chapter, provided that the product is labeled “not for human consumption” in prominent lettering. [L 1988, c 304, pt of §1]



§328D-8 - Rules.

[§328D-8]  Rules.  The director shall adopt rules pursuant to chapter 91 to implement this chapter. [L 1988, c 304, pt of §1]



§328D-9 - Administrative penalties.

[§328D-9]  Administrative penalties.  (a)  Any person who violates this chapter or any rule adopted by the department pursuant to this chapter shall be fined not more than $10,000 for each separate offense.  Any action taken to collect the penalty provided for in this subsection shall be considered a civil action.

(b)  In addition to any other administrative or judicial remedy provided by this chapter, or by rules adopted pursuant to this chapter, the director may impose by order the administrative penalty specified in this section.  Factors to be considered in imposing the administrative penalty include the nature and history of the violation and of any prior violation, and the opportunity, difficulty, and history of corrective action.  For any judicial proceeding to recover the administrative penalty imposed, the director need only show that notice was given, a hearing was held or the time granted for requesting a hearing has expired without such a request, the administrative penalty was imposed, and that the penalty remains unpaid. [L 1988, c 304, pt of §1]



§1 -

[328D-10]  Injunctive relief.  The director may institute a civil action in any court of competent jurisdiction for injunctive relief to prevent any violation of this chapter or any rule adopted to implement this chapter.  The court shall have powers to grant relief in accordance with the Hawaii rules of civil procedure. [L 1988, c 304, pt of §1]






CHAPTER 328E - INTOXICATING COMPOUNDS]

§328E-1 - Purpose.

[§328E-1  Purpose.]  The purpose of this chapter is to restrict the sale and use in the State of certain compounds which induce an intoxicated condition in the user. [L 1970, c 204, §1]



§328E-2 - Use prohibited.

[§328E-2  Use prohibited.]  No person shall breathe, inhale or drink any compound, liquid or chemical containing toluol, hexane, trichloroethylene, acetone, toluene, ethyl acetate, methyl ethyl ketone, trichloroethane, isopropanol, methyl isobutyl ketone, methyl cellosolve acetate, cyclohexanone, or any other substance for the purpose of inducing a condition of intoxication, stupefaction, depression, giddiness, paralysis or irrational behavior, or in any manner changing, distorting or disturbing the auditory, visual or mental processes.  For the purposes of this chapter, any such condition so induced shall be deemed to be an intoxicated condition. [L 1970, c 204, §2]

Cross References

Use of certain chemical substances as inhalants, see §330-8.



§328E-3 - Sale or delivery to person under eighteen.

[§328E-3  Sale or delivery to person under eighteen.]  No person shall knowingly sell or offer for sale, deliver or give to any person under 18 years of age, unless upon written order of such person’s parent or guardian, any compound liquid or chemical containing toluol, hexane, trichloroethylene, acetone, toluene, ethyl acetate, methyl ethyl ketone, trichloroethane, isopropanol, methyl isobutyl ketone, methyl cellosolve acetate, cyclohexanone, or any other substance which will induce an intoxicated condition, as defined herein, when the seller, offeror or deliveror knows or has reason to know that such compound is intended for use to induce such condition. [L 1970, c 204, §3]



§328E-4 - When not applicable.

[§328E-4  When not applicable.]  This chapter shall not apply to any person who commits any act described herein pursuant to the direction or prescription of a practitioner, as defined in the “Hawaii Food, Drug and Cosmetic Act” (section 328-16). [L 1970, c 204, §4]



§328E-5 - Misdemeanor.

[§328E-5  Misdemeanor.]  Whosoever violates any provision of this chapter shall be guilty of a misdemeanor. [L 1970, c 204, §5]






CHAPTER 328J - SMOKING

§328J 1 - Definitions.

[§328J‑1]  Definitions.  As used in this chapter, unless the context otherwise requires:

"Bar" means an establishment that is devoted to the serving of alcoholic beverages for consumption by guests on the premises regardless of whether food is served, including but not limited to taverns, cocktail lounges, and cabarets, including outdoor areas of bars.

"Building" means any area enclosed or partially enclosed by a roof and at least three walls.

"Business" means a sole proprietorship, partnership, joint venture, corporation, or other business entity, either for-profit or not-for-profit, including retail establishments where goods or services are sold, professional corporations, and other entities where legal, medical, dental, engineering, architectural, or other professional services are delivered.

"Department" means the department of health.

"Director" means the director of health.

"Employee" means a person who is employed by an employer in consideration for direct or indirect monetary wages or profit, and a person who volunteers the person's services for a nonprofit entity.

"Employer" means a person, business, partnership, association, corporation, including the State or any of its political subdivisions, a trust, or nonprofit entity that employs the services of one or more individual persons, but shall not include the United States.

"Enclosed or partially enclosed" means closed in by a roof or overhang and at least two walls.  Enclosed or partially enclosed areas include but are not limited to areas commonly described as public lobbies, lanais, interior courtyards, patios, and covered walkways.

"Health care facility" means an office or institution, including all waiting rooms, hallways, private rooms, semiprivate rooms, and wards, which provides care or treatment of diseases, whether physical, mental, or emotional, or other medical, physiological, or psychological conditions, including but not limited to hospitals, rehabilitation hospitals or other clinics, including weight control clinics, nursing homes, homes for the aging or chronically ill, laboratories, and offices of surgeons, chiropractors, physical therapists, physicians, dentists, and all specialists within these professions.

"Multifamily dwelling" means a building containing more than two dwelling units.

"Nightclub" means an establishment in which live entertainment is provided or facilities for dancing by patrons either by live entertainment or recorded music may be provided, regardless of whether alcoholic beverages are served.

"Open to the public" means enclosed or partially enclosed areas to which the public is invited or permitted and areas within any building available for use by or accessible to the general public during the normal course of business conducted therein by either private or public entities, including but not limited to bars, educational facilities, financial institutions, health care facilities, hotel and motel lobbies, lanais, laundromats, public transportation facilities, including airport areas from curb to cabin and including all areas within and immediately in front of and adjacent to passenger terminals and pick-up areas, throughout the airport facility, and up to the passenger loading gates of all state airports, reception areas, restaurants, retail food production and marketing establishments, retail service establishments, retail stores, shopping malls, sports arenas, theaters, and waiting rooms, but does not include a private residence unless it is used as a child care, adult day care, or health care facility.

"Place of employment" means an area under the control of a public or private employer that employees normally frequent during the course of employment, including but not limited to auditoriums, cafeterias, classrooms, clubs, common work areas, conference rooms, elevators, employee lounges, hallways, medical facilities, meeting rooms, private offices, restrooms, and stairs.  A private residence is not a "place of employment" unless it is used as a child care, adult day care, or health care facility.

"Restaurant" means an eating establishment, including but not limited to coffee shops, cafeterias, sandwich stands, and private and public school cafeterias, which gives or offers for sale food to the public, guests, or employees, as well as kitchens and catering facilities in which food is prepared on the premises for serving elsewhere.  The term "restaurant" includes a bar area within the restaurant and outdoor areas of restaurants.

"Retail tobacco store" means a retail store used primarily for the sale of tobacco products and accessories.

"Service line" means an indoor line in which one or more persons are waiting for or receiving service of any kind, whether or not the service involves the exchange of money.

"Shopping mall" means an enclosed or partially enclosed public walkway or hall area that serves to connect retail or professional establishments.

"Smoke" or "smoking" means inhaling or exhaling the fumes of tobacco or any other plant material, or burning or carrying any lighted smoking equipment for tobacco or any other plant material.

"Sports arena" means any sports pavilion, stadium, gymnasium, health spa, boxing arena, swimming pool, roller or ice rink, bowling alley, and any other similar place where members of the general public assemble to engage in physical exercise, participate in athletic competition, or witness sports or other events. [L 2006, c 295, pt of §2]



§328J 2 - Prohibition in facilities owned by the State or the counties.

[§328J‑2]  Prohibition in facilities owned by the State or the counties.  Smoking shall be prohibited in all enclosed or partially enclosed areas, including buildings and vehicles owned, leased, or operated by the State or any county. [L 2006, c 295, pt of §2]



§328J 3 - Prohibition in enclosed or partially enclosed places open to the public.

[§328J‑3]  Prohibition in enclosed or partially enclosed places open to the public.  Smoking shall be prohibited in all enclosed or partially enclosed areas open to the public, including but not limited to the following places:

(1)  Airports and public transportation facilities and vehicles, including buses and taxicabs, under the authority of the State or county, and ticket, boarding, and waiting areas of public transit depots, including airports from curb to cabin and including all areas within and immediately in front of and adjacent to passenger terminals and pick-up areas, throughout the airport facility, and up to the passenger loading gates of all state airports;

(2)  Aquariums, galleries, libraries, and museums;

(3)  Areas available to and customarily used by the general public, including but not limited to restrooms, lobbies, reception areas, hallways, and other common areas, in businesses and nonprofit entities patronized by the public, including but not limited to professional offices, banks, laundromats, hotels, and motels;

(4)  Bars;

(5)  Bowling alleys;

(6)  Convention facilities;

(7)  Educational facilities, both public and private;

(8)  Elevators;

(9)  Facilities primarily used for exhibiting a motion picture, stage, drama, lecture, musical recital, or other similar performance, except when part of the performance;

(10)  Health care facilities;

(11)  Hotel and motel lobbies, meeting rooms, and banquet facilities;

(12)  Licensed child care and adult day care facilities;

(13)  Lobbies, hallways, and other common areas in apartment buildings, condominiums, retirement facilities, nursing homes, multifamily dwellings, and other multiple-unit residential facilities;

(14)  Nightclubs;

(15)  Polling places;

(16)  Restaurants;

(17)  Retail stores;

(18)  Rooms, chambers, places of meeting or public assembly under the control of an agency, board, commission, committee or council of the State or county, to the extent the place is subject to the jurisdiction of the State or county;

(19)  Service lines; and

(20)  Shopping malls. [L 2006, c 295, pt of §2]



§328J 4 - Prohibition in enclosed or partially enclosed places of employment.

[§328J‑4]  Prohibition in enclosed or partially enclosed places of employment.  Smoking shall be prohibited in all enclosed or partially enclosed areas of places of employment. [L 2006, c 295, pt of §2]



§328J 5 - Prohibition in sports arenas, outdoor arenas, stadiums, and amphitheaters.

[§328J‑5]  Prohibition in sports arenas, outdoor arenas, stadiums, and amphitheaters.  Smoking shall be prohibited in the enclosed or partially enclosed areas and in seating areas of sports arenas, outdoor arenas, stadiums, and amphitheaters. [L 2006, c 295, pt of §2]



§328J 6 - Presumptively reasonable distance.

[§328J‑6]  Presumptively reasonable distance.  Smoking is prohibited within a presumptively reasonable minimum distance of twenty feet from entrances, exits, windows that open, and ventilation intakes that serve an enclosed or partially enclosed area where smoking is prohibited.  Owners, operators, managers, employers, or other persons who own or control a place open to the public or place of employment may seek to rebut the presumption that twenty feet is a reasonable distance by submitting an application to the department.  The presumption will be rebutted if the applicant can show by clear and convincing evidence that, given the circumstances presented by the location of entrances, exits, windows that open, ventilation intakes, or other factors, smoke will not infiltrate into the place open to the public or place of employment. [L 2006, c 295, pt of §2]



§328J 7 - Exceptions.

§328J‑7  Exceptions.  Notwithstanding any other provision of this chapter to the contrary, the following areas shall be exempt from the provisions of sections 328J‑3, 328J‑4, and 328J‑5:

(1)  Private residences, except when used as a licensed child care, adult day care, or health care facility;

(2)  Hotel and motel rooms that are rented to guests and are designated as smoking rooms; provided that not more than twenty per cent of rooms rented to guests in a hotel or motel may be so designated.  All smoking rooms on the same floor shall be contiguous and smoke from these rooms shall not infiltrate into areas where smoking is prohibited under this chapter.  The status of rooms as smoking or nonsmoking may not be changed, except to add additional nonsmoking rooms;

(3)  Retail tobacco stores; provided that smoke from these places shall not infiltrate into areas where smoking is prohibited under this chapter;

(4)  Private and semiprivate rooms in nursing homes and long-term care facilities that are occupied by one or more persons, all of whom are smokers and have requested in writing to be placed in a room where smoking is permitted; provided that smoke from these places shall not infiltrate into areas where smoking is prohibited under this chapter;

(5)  Outdoor areas of places of employment except those covered by the provisions of sections 328J‑3 and 328J‑5;

(6)  All areas covered by this chapter when smoking is part of a production being filmed; and

(7)  State correctional facilities; provided that smoking shall only be authorized for employees and volunteers of a correctional facility in an area outside the secure confines of a correctional facility restricted from access by inmates or detainees that has been designated by the warden of a correctional facility. [L 2006, c 295, pt of §2; am L 2009, c 99, §1]



§328J 8 - Declaration of establishment as nonsmoking.

[§328J‑8]  Declaration of establishment as nonsmoking.  (a)  Notwithstanding any other provision of this chapter, an owner, operator, manager, or other person in control of an establishment, facility, or outdoor area may declare that an entire establishment, facility, or outdoor area or any part thereof as a place where smoking is prohibited.

(b)  Smoking shall be prohibited in any place in which a sign conforming to the requirements of section 328J-9 is posted. [L 2006, c 295, pt of §2]



§328J 9 - Signs.

[§328J‑9]  Signs.  Clearly legible signs that include the words "Smoking Prohibited by Law" with letters of not less than one inch in height or the international "No Smoking" symbol, consisting of a pictorial representation of a burning cigarette enclosed in a red circle with a red bar across it, shall be clearly and conspicuously posted in and at the entrance to every place open to the public and place of employment where smoking is prohibited by this chapter by the owner, operator, manager, or other person in control of that place. [L 2006, c 295, pt of §2]



§328J 10 - Nonretaliation and nonwaiver of rights.

[§328J‑10]  Nonretaliation and nonwaiver of rights.  (a)  No person or employer shall discharge, refuse to hire, or in any manner retaliate against an employee, applicant for employment, or customer because that employee, applicant, or customer exercises any rights afforded by this chapter or reports or attempts to prosecute a violation of this chapter.

(b)  An employee who works in a setting where an employer allows smoking does not waive or otherwise surrender any legal rights the employee may have against the employer or any other party. [L 2006, c 295, pt of §2]



§328J 11 - Compliance and administration.

[§328J‑11]  Compliance and administration.  (a)  Enforcement of compliance with this chapter shall be under the jurisdiction of the department.

(b)  The director shall adopt rules under chapter 91 as are appropriate to carry out the purposes of this chapter and for the efficient administration thereof.

(c)  Any citizen who wants to register a complaint under this chapter may initiate an enforcement action with the department as set forth by the director.

(d)  An owner, manager, operator, or employee of an establishment regulated by this chapter shall inform persons violating this chapter of its provisions.

(e)  Notwithstanding any other provision of this chapter, an employee or private citizen may bring legal action to enforce this chapter.

(f)  Notwithstanding any other provision of this chapter, the department, other appropriate county agency, county, or any other person aggrieved by the failure of the owner, operator, manager, or other person in control of a place open to the public or a place of employment to comply with this chapter may apply for injunctive relief to enforce this chapter in any court of competent jurisdiction. [L 2006, c 295, pt of §2]



§328J 12 - Penalties.

[§328J‑12]  Penalties.  (a)  A person who smokes in an area where smoking is prohibited by this chapter shall be guilty of a violation and fined not more than $50 to be deposited into the general fund.  The district courts may assess costs not to exceed $25 for issuing a penal summons upon any person who fails to appear at the place within the time specified in the citation issued to the person.

(b)  Any authorized police officer, upon making an arrest, shall take the name and address of the alleged violator and shall issue the violator a summons or citation in writing.

(c)  There shall be provided for use by an officer or employee of the respective government jurisdictions, duly authorized to issue a summons or citation, or any police officer, a form of summons or citation for use in citing a violator of this chapter that shall not provide for the physical arrest of the violator.  The form and content of this summons or citation shall be as adopted or prescribed by the administrative judge of the district court.  When a citation is issued, the original of the citation shall be given to the violator; provided that the administrative judge of the district court may prescribe that the violator be given a copy of the citation and provide for the disposition of the original and any other copies.  Every citation shall be consecutively numbered and each copy shall bear the same number as its respective original.

(d)  If any person fails to comply with a penal summons given to the person, the court shall issue a warrant for the person’s arrest.

(e)  Any police officer or other officer or employee of the respective government jurisdictions may eject from the premises any person to whom a citation has been issued and who continues to smoke after the person has been so cited.

(f)  A person who owns, manages, operates, or otherwise controls any place or facility designated by this chapter and fails to comply with this chapter shall be guilty of a violation and fined:

(1)  Not more than $100 for a first violation;

(2)  Not more than $200 for a second violation within one year of the date of the first violation; and

(3)  Not more than $500 for each additional violation within one year of the date of the preceding violation.

(g)  In addition to the fines established by this section, violation of this chapter by a person who owns, manages, operates, or otherwise controls any place or facility designated by this chapter may result in the suspension or revocation of any permit or license issued to the person or the place for the premises on which the violation occurred.

(h)  Each day on which a violation of this chapter occurs shall be considered a separate and distinct violation. [L 2006, c 295, pt of §2]



§328J 13 - Public education.

[§328J‑13]  Public education.  The department shall engage in a public education program to explain and clarify the purposes and requirements of this chapter to the public, and to guide owners, operators, and managers in their compliance with it.  The program may include but is not limited to publication of a brochure for affected businesses and individuals explaining this chapter. [L 2006, c 295, pt of §2]



§328J 14 - Other applicable laws.

[§328J‑14]  Other applicable laws.  This chapter shall not be interpreted or construed to permit smoking where it is otherwise restricted by other applicable laws. [L 2006, c 295, pt of §2]



§328J 15 - County ordinances.

[§328J‑15]  County ordinances.  (a)  Nothing in this chapter shall be construed to supersede or in any manner affect a county smoking ordinance; provided that the ordinance is at least as protective of the rights of nonsmokers as this chapter.

(b)  Nothing in this chapter shall prohibit a county from enacting ordinances more stringent than this chapter. [L 2006, c 295, pt of §2]



§328J 16 - Cigarette sales from vending machines and by lunch wagons prohibited.

[§328J‑16]  Cigarette sales from vending machines and by lunch wagons prohibited.  (a)  The sale or distribution at no charge of cigarettes by the following methods is prohibited:

(1)  From cigarette vending machines unless the vending machine is located in a bar, cabaret, or any establishment for which the minimum age for admission is eighteen; or

(2)  From a lunch wagon engaging in any sales activity within one thousand feet of any public or private elementary or secondary school grounds.

(b)  Violations of subsection (a), including placement of a cigarette vending machine in a location other than a bar, cabaret, or any establishment for which the minimum age for admission is eighteen, are subject to a fine of up to $1,000 per day for each violation.

(c)  As used in this section:

"Cigarette vending machine" means a self-service device that dispenses cigarettes, cigars, tobacco, or any other product containing tobacco.

"Lunch wagon" means a mobile vehicle designed and constructed to transport food and from which food is sold to the general public and includes but is not limited to manapua trucks.

"Sell" or "sale" means to solicit and receive an order for; to have, keep, offer, or expose for sale; to deliver for value or in any other manner than purely gratuitously; to peddle; to keep with intent to sell; or to traffic in. [L 2006, c 295, pt of §2]



§328J 17 - Distribution of sample cigarette or tobacco products, cigarette or tobacco promotional materials, and coupons redeemable for cigarette or tobacco products or promotional materials.

[§328J‑17]  Distribution of sample cigarette or tobacco products, cigarette or tobacco promotional materials, and coupons redeemable for cigarette or tobacco products or promotional materials.  (a)  It is unlawful for any person to distribute samples of cigarette or tobacco products, or coupons redeemable for cigarette or tobacco products, in or on any public street, sidewalk, or park, or within one thousand feet of any elementary, middle or intermediate, or high school.

(b)  It is unlawful for any person to distribute cigarette or tobacco promotional materials, or coupons redeemable for cigarette or tobacco promotional materials, within one thousand feet of any elementary, middle or intermediate, or high school.

(c)  This section shall not apply:

(1)  Within private commercial establishments, such as stores and restaurants, where tobacco products are sold, as long as distribution is not visible to the public from outside the establishment; or

(2)  To commercial establishments where access to the premises by persons under eighteen years of age is prohibited by law.

(d)  Any person convicted of violating this section shall be fined not more than $1,000.

(e)  As used in this section:

"Distribute" means to pass out to members of the general public free of charge for the exclusive purpose of promoting a product. [L 2006, c 295, pt of §2]






CHAPTER 328K - SMOKING

CHAPTER 328K

SMOKING

REPEALED.  L 2006, c 295, §3.

Cross References

For present provisions, see chapter 328J.



CHAPTER 328L - HAWAII TOBACCO SETTLEMENT MONEYS

§328L-1 - Definitions.

[§328L-1]  Definitions.  Whenever used in this chapter, unless the context otherwise requires:

"Children's health program" means health care for needy children.

"Department" means the department of health.

"Director" means the director of health.

"Health promotion and disease prevention programs" means those public health programs that attempt to reduce resources spent on treating preventable illness and functional impairment, enhance the quality of life, and reduce disparities in the health status of populations.

"Tobacco prevention and control" means activities or programs that attempt to reduce tobacco consumption.

"Tobacco settlement moneys" refers to moneys received by the State pursuant to the tobacco master settlement agreement. [L 1999, c 304, pt of §2]



§328L-2 - Hawaii tobacco settlement special fund.

§328L-2  Hawaii tobacco settlement special fund.  (a)  There is established in the state treasury the Hawaii tobacco settlement special fund into which shall be deposited:

(1)  All tobacco settlement moneys; and

(2)  All interest and earnings accruing from the investment of moneys in the fund;

provided that of all tobacco settlement moneys received by the State each fiscal year, the sum representing the first $350,000 of those moneys shall first be deposited in the state treasury in each fiscal year to the credit of the tobacco enforcement special fund.  The Hawaii tobacco settlement special fund shall be administered by the department.

(b)  [Repeal and reenactment on June 30, 2011 by L 2008, c 16, §22 and on June 30, 2015 by L 2009, c 119, §6.]  The fund shall be used for the purpose of receiving, allocating, and appropriating the tobacco settlement moneys as follows:

(1)  Fifteen per cent shall be appropriated into the emergency and budget reserve fund under section 328L-3;

(2)  Twenty-five per cent shall be appropriated to the department for purposes of section 328L-4;

(3)  Six and one-half per cent shall be appropriated into the Hawaii tobacco prevention and control trust fund under section 328L-5; and

(4)  Twenty-eight per cent shall be appropriated into the university revenue-undertakings fund created in section 304A-2167.5 to be applied to the payment of the principal of and interest on, and to generate required coverage, if any, for, revenue bonds issued by the board of regents of the University of Hawaii to finance the cost of construction of a university health and wellness center, including a new medical school facility, to be situated on the island of Oahu, for the succeeding fiscal year; and the payment of annual operating expenses incurred by the new medical school facility; provided that any moneys in excess of the amounts required under this paragraph shall be transferred in the succeeding fiscal year to the emergency and budget reserve fund under section 328L-3; and

(5)  Twenty-five and one-half per cent shall be deposited to the credit of the state general fund. [L 1999, c 304, pt of §2; am L 2001, c 270, §11; am L Sp 2001 3d, c 14, §2; am L 2003, c 177, §6 and c 178, §57; am L 2006, c 75, §11; am L 2007, c 264, §§1, 4; am L 2009, c 119, §2]

Note

Section 304A-2167 referred to in subsection (b)(4) is repealed.  For present provision, see §304A-2167.5.

Transfer of certain interest earnings to general fund until June 30, 2015. L 2009, c 79, §30(a)(29).

Case Notes

Where plaintiffs, Hawai‘i medicaid recipients who suffered from tobacco-related illnesses, alleged that state officials violated and continued to violate federal disbursement rules for medicaid recovery:  plaintiffs had standing; plaintiffs' claims were ripe for adjudication; suit not barred by sovereign immunity under the Eleventh Amendment; plain language of amendment to federal medicaid statute barred plaintiffs' claims to any portion of master settlement agreement funds.  311 F.3d 929.



§328L-3 - Emergency and budget reserve fund.

§328L-3  Emergency and budget reserve fund.  (a)  [2009 amendment repealed on June 30, 2015. L 2009, c 119,§6.]  There is established in the state treasury the emergency and budget reserve fund which shall be a special fund administered by the director of finance, into which shall be deposited:

(1)  Moneys received from the tobacco settlement moneys under section 328L-2; and

(2)  Appropriations made by the legislature to the fund.

(b)  All interest earned from moneys in the emergency and budget reserve fund shall be credited to the general fund.

(c)  Expenditures from the emergency and budget reserve fund shall be a temporary supplemental source of funding for the State during times of emergency, economic downturn, or unforeseen reduction in revenues.  No expenditures shall be made from the emergency and budget reserve fund except pursuant to appropriations.  The general appropriations bill or the supplemental appropriations bill, as defined in section 9 of article VII of the Constitution of the State of Hawaii, shall not be used to appropriate moneys from the emergency and budget reserve fund.  The governor, through an appropriations bill, may recommend expenditures from the emergency and budget reserve fund by setting forth the purposes of the expenditures consistent with subsection (d), the amounts, and the reasons justifying the necessity for the appropriations.

(d)  The legislature may make appropriations from the fund for the following purposes:

(1)  To maintain levels of programs determined to be essential to public health, safety, welfare, and education;

(2)  To provide for counter cyclical economic and employment programs in periods of economic downturn;

(3)  To restore facilities destroyed or damaged or services disrupted by disaster in any county; and

(4)  To meet other emergencies when declared by the governor or determined to be urgent by the legislature.

Any act making appropriations from the emergency and budget reserve fund shall include a declaration of findings and purposes setting forth the purposes, the amounts, and the reasons why the appropriations are necessary and shall require a two-thirds majority vote of each house of the legislature.

(e)  Appropriations for the following purposes from the emergency and budget reserve fund are specifically prohibited:

(1)  To meet expenses of the legislature;

(2)  To provide for salary adjustments for officials appointed pursuant to article V, section 6 or article VI, section 3 of the Constitution of the State of Hawaii and for others whose salaries are directly related to salaries of these officials; and

(3)  To fund cost items in any collective bargaining contract. [L 1999, c 304, pt of §2; am L 2002, c 16, §24 and c 178, §3; am L 2009, c 119, §3]



§328L-4 - Use of funds appropriated to the department.

§328L-4  Use of funds appropriated to the department.  [2009 amendment repealed on June 30, 2015. L 2009, c 119,§6.]  The department, immediately upon receipt of the moneys appropriated pursuant to section 328L-2(b)(2) shall:

(1)  Transfer up to ten per cent of the total moneys received by the State from tobacco settlement moneys to the department of human services for the children’s health insurance program; and

(2)  Expend the remainder of the moneys received by the department for health promotion and disease prevention programs, including but not limited to, maternal child health and child development programs, promotion of healthy lifestyles (including fitness, nutrition, and tobacco control), and prevention oriented public health programs.

For purposes of paragraph (2), the director shall convene an advisory group that shall be separate from the tobacco prevention and control advisory board, to strategically plan the development and implementation of preventive systems to achieve measurable outcomes and to make recommendations for the expenditure of these moneys.  The advisory group shall be composed of nine members with expertise in the programs under paragraph (2), and shall be selected at the discretion of the director. [L 1999, c 304, pt of §2; am L 2009, c 119, §4]



§328L-5 - Hawaii tobacco prevention and control trust fund.

§328L-5  Hawaii tobacco prevention and control trust fund.  (a)  There is established the Hawaii tobacco prevention and control trust fund as a separate fund of a nonprofit entity having a board of directors and qualifying under section 501(c)(3) of the Internal Revenue Code of 1986, as amended, into which shall be deposited moneys received as provided under section 328L-2(b)(3).  The director of health with the concurrence of the governor, shall select, in accordance with law, the entity based upon the proven record of accomplishment of the entity in administering a similar trust fund.

(b)  Notwithstanding that the Hawaii tobacco  prevention and control trust fund is established within a private entity, the department of budget and finance shall have oversight authority over the fund and may make periodic financial audits of the fund; provided that the director of finance may contract with a certified public accountancy firm for this purpose.  The director of health with the concurrence of the governor in their sole discretion may rescind the selection of the entity.  If the selection of the entity [is] rescinded, moneys in the trust fund shall revert back to the State and shall be deemed to be trust moneys.

(c)  The entity selected under subsection (a), for each fiscal year, may expend up to fifty per cent of the total market value of the Hawaii tobacco prevention and control trust fund on the preceding June 30, for tobacco prevention and control, including but not limited to, reducing cigarette smoking and tobacco use among youth and adults through education and enforcement activities, and controlling and preventing chronic diseases where tobacco is a risk factor.

(d)  The Hawaii tobacco prevention and control trust fund may receive appropriations, contributions, grants, endowments, or gifts in cash or otherwise from any source, including the State, corporations or other businesses, foundations, government, individuals, and other interested parties; provided that any appropriations made by the State shall not supplant or diminish the funding of existing tobacco prevention and control programs or any health related programs funded in whole or in part by the State.

(e)  The assets of the Hawaii tobacco prevention and control trust fund shall consist of:

(1)  Moneys appropriated under section 328L-2(b)(3);

(2)  Moneys appropriated to the Hawaii tobacco prevention and control trust fund by the state, county, or federal government;

(3)  Private contributions of cash or property; and

(4)  Income and capital gains earned by the trust fund.

(f)  The aggregate principal sum deposited in the Hawaii tobacco prevention and control trust fund shall be invested by the entity selected under subsection (a) in a manner intended to maximize the rate of return on investment of the trust fund consistent with the objective of preserving the trust fund’s principal.

(g)  If the entity selected under subsection (a) is dissolved, the director of health, with the concurrence of the governor, shall select a successor entity.  If the Hawaii tobacco prevention and control trust fund is terminated, the moneys remaining in the trust fund shall revert back to the State and shall be deemed to be trust moneys.

(h)  The administration of the Hawaii tobacco prevention and control trust fund shall be advised by the tobacco prevention and control advisory board created under section 328L-6. [L 1999, c 304, pt of §2; am L Sp 2001 3d, c 14, §3]



§328L-6 - Tobacco prevention and control advisory board.

[§328L-6]  Tobacco prevention and control advisory board.  (a)  There is established a tobacco prevention and control advisory board under the department for administrative purposes.

(b)  The tobacco prevention and control advisory board shall consist of members who are involved in tobacco prevention and control.  Membership of the board shall be as follows:

(1)  One member of the governor’s staff, appointed by the governor;

(2)  One member to be appointed by the governor from a list of two names submitted by the president of the senate;

(3)  One member to be appointed by the governor from a list of two names submitted by the speaker of the house of representatives;

(4)  The director or the director’s designee;

(5)  The superintendent of education or the superintendent’s designee;

(6)  Three members having demonstrated interest in and having backgrounds beneficial to controlling and preventing the use of tobacco, appointed by the director of health; and

(7)  Three members representing populations at risk for tobacco use, appointed by the governor.

(c)  Members shall:

(1)  Be appointed or designated, as applicable, without regard to section 26-34;

(2)  Serve without compensation; and

(3)  Serve for a term of three years.

(d)  The tobacco prevention and control advisory board, in collaboration with the department, shall develop a strategic plan for tobacco prevention and control, including:

(1)  Developing and implementing effective and cost efficient programs, including health promotion and disease prevention;

(2)  Developing adequate standards and benchmarks by which measures of program success under paragraph (1) of this subsection may be appropriately evaluated; and

(3)  Assessing the effectiveness of programs engaged in health promotion and disease prevention.

The strategic plan shall be in writing and shall be a public document.

(e)  The tobacco prevention and control advisory board shall advise the on the administration of the Hawaii tobacco prevention and control trust fund. [L 1999, c 304, pt of §2]

Note

Subsection (e) is printed as enacted.



§328L-7 - Limitation on bond requirements in litigation involving master settlement agreement signatories, successors, and affiliates.

[§328L-7]  Limitation on bond requirements in litigation involving master settlement agreement signatories, successors, and affiliates.  (a)  In civil litigation under any legal theory involving a signatory, a successor of a signatory, or an affiliate of a signatory to the tobacco master settlement agreement, the supersedeas bond to be furnished to stay the execution of the judgment during the entire course of appellate review shall be set in accordance with applicable laws or court rules, except that the total bond that is required of all appellants collectively shall not exceed $150,000,000, regardless of the amount of the judgment.

(b)  Notwithstanding subsection (a), if an appellee proves by a preponderance of the evidence that an appellant is dissipating assets outside the ordinary course of business to avoid the payment of a judgment, a court may require the appellant to post a bond in an amount up to the full amount of the judgment. [L 2004, c 157, §8]

Note

Applies to all cases pending on or filed on or after July 1, 2004.  L 2004, c 157, §11.






CHAPTER 329 - [NEW] UNIFORM CONTROLLED SUBSTANCES ACT

§329-1 - Definitions.

PART I.  GENERAL PROVISIONS

§329-1  Definitions.  As used in this chapter:

"Abuse" means the misuse of a substance or the use of a substance to an extent deemed deleterious or detrimental to the user, to others, or to society.

"Address" means, with respect to prescriptions, the physical location where an individual resides such as:

(1)  Street address, city, and state;

(2)  Tax map key number; or

(3)  The description of a physical location.

"Administer" means the direct application of a controlled substance, whether by injection, inhalation, ingestion, or any other means, to the body of a patient or research subject by:

(1)  A practitioner (or, in the practitioner's presence or at the practitioner's direction, by a licensed or registered health care professional acting as the practitioner's authorized agent), or

(2)  The patient or research subject at the direction or in the presence of the practitioner.

"Administrator" means the administrator of the narcotics enforcement division of the department of public safety.

"Advanced practice registered nurse with prescriptive authority" means a person licensed under section 457-8.6 who is registered under this chapter to administer or prescribe a controlled substance.

"Agent" means an authorized person who acts on behalf of or at the direction of a manufacturer, distributor, or dispenser.  It does not include a common or contract carrier, public warehouseman, or employee of the carrier or warehouseman.

"Bureau" or "DEA" means the Drug Enforcement Administration, United States Department of Justice, or its successor agency.

"Central fill pharmacy" means a pharmacy located in the State that is registered pursuant to section 329-32 to prepare controlled substance orders for dispensing to the ultimate user pursuant to a valid prescription transmitted to it by a registered pharmacy.

"Central repository" means a central repository established under section 329-102.

"Controlled substance" means a drug, substance, or immediate precursor in Schedules I through V of part II.

"Counterfeit substance" means a controlled substance which, or the container or labeling of which, without authorization, bears the trademark, trade name, or other identifying mark, imprint, number or device, or any likeness thereof, of a manufacturer, distributor, or dispenser other than the person who in fact manufactured, distributed, or dispensed the substance.

"Deliver" or "delivery" means the actual, constructive, or attempted transfer or sale from one person to another of a controlled substance or drug paraphernalia, whether or not there is an agency relationship.

"Department" means the department of public safety.

"Designated member of the health care team" includes physician assistants, advanced practice registered nurses, and covering physicians who are authorized under state law to prescribe drugs.

"Designated state agency" means the narcotics enforcement division, department of public safety.

"Detoxification treatment" means the dispensing, for a specific period of time, of a narcotic drug or narcotic drugs in decreasing doses to an individual to alleviate adverse physiological or psychological effects incident to withdrawal from the continuous or sustained use of a narcotic drug and as a method of bringing the individual to a narcotic drug-free state within a specified period of time.  There are two types of detoxification treatments:  short-term detoxification treatment and long-term detoxification treatment;

(1)  Short-term detoxification treatment is for a period not in excess of thirty days; and

(2)  Long-term detoxification treatment is for a period more than thirty days but not in excess of one hundred eighty days.

"Dispense" means to deliver a controlled substance to an ultimate user or research subject by or pursuant to the lawful order of a practitioner, including the prescribing, administering, packaging, labeling, or compounding necessary to prepare the substance for that delivery.  A controlled substance is dispensed when:

(1)  It is compounded, prepared, labeled and packaged pursuant to the lawful order of a practitioner by a licensed pharmacist acting in the usual course of his professional practice and who is either registered individually or employed in a registered pharmacy or by a registered institutional practitioner, for delivery to the ultimate user;

(2)  It is compounded, prepared, labeled and packaged for delivery to the ultimate user by a practitioner acting in the usual course of his professional practice;

(3)  It is prepared, labeled, and packaged pursuant to the lawful order of a practitioner by a registered health care professional acting as an agent of the practitioner for delivery to the ultimate user by the practitioner; or

(4)  It is prepackaged by a pharmacist for use in an emergency facility for delivery to the ultimate user by a licensed or registered health care professional pursuant to the order of a physician.

"Dispenser" means a practitioner who dispenses.

"Distribute" means to deliver other than by administering or dispensing a controlled substance.

"Distributor" means a person who distributes.

"Drug" means:

(1)  Substances recognized as drugs in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, or official National Formulary, or any supplement to any of them;

(2)  Substances intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man or animals;

(3)  Substances (other than food) intended to affect the structure or any function of the body of man or animals; and

(4)  Substances intended for use as a component of any article specified in clause (1), (2), or (3) of this subsection.  It does not include devices or their components, parts, or accessories.

"Drug Enforcement Administration registration number" means the practitioner's Drug Enforcement Administration controlled substance registration number.

"Drug paraphernalia" means all equipment, products, and materials of any kind which are used, primarily intended for use, or primarily designed for use, in planting, propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, testing, analyzing, packaging, repackaging, storing, containing, concealing, injecting, ingesting, inhaling, or otherwise introducing into the human body a controlled substance in violation of this chapter.  It includes but is not limited to:

(1)  Kits used, primarily intended for use, or primarily designed for use in planting, propagating, cultivating, growing, or harvesting of any species of plant which is a controlled substance or from which a prohibited controlled substance can be derived;

(2)  Kits used, primarily intended for use, or primarily designed for use in manufacturing, compounding, converting, producing, processing, or preparing prohibited controlled substances;

(3)  Isomerization devices used, primarily intended for use, or primarily designed for use in increasing the potency of any species of plant which is a prohibited controlled substance;

(4)  Testing equipment used, primarily intended for use, or primarily designed for use in identifying, or in analyzing the strength, effectiveness, or purity of prohibited controlled substances;

(5)  Scales and balances used, primarily intended for use, or primarily designed for use in weighing or measuring prohibited controlled substances;

(6)  Diluents and adulterants; such as quinine hydrochloride, mannitol, mannite, dextrose, and lactose, used, primarily intended for use, or primarily designed for use in cutting prohibited controlled substances;

(7)  Separation gins and sifters used, primarily intended for use, or primarily designed for use in removing twigs and seeds from, or in otherwise cleaning or refining, prohibited marijuana;

(8)  Blenders, bowls, containers, spoons, and mixing devices used, primarily intended for use, or primarily designed for use in compounding prohibited controlled substances;

(9)  Capsules, balloons, envelopes, and other containers used, primarily intended for use, or primarily designed for use in packaging small quantities of prohibited controlled substances;

(10)  Containers and other objects used, primarily intended for use, or primarily designed for use in storing or concealing prohibited controlled substances;

(11)  Hypodermic syringes, needles, and other objects used, primarily intended for use, or primarily designed for use in parenterally injecting prohibited controlled substances into the human body;

(12)  Objects used, primarily intended for use, or primarily designed for use in ingesting, inhaling, or otherwise introducing prohibited marijuana, cocaine, hashish, hashish oil, or methamphetamine into the human body, such as:

(A)  Metal, wooden, acrylic, glass, stone, plastic, or ceramic pipes with or without screens, permanent screens, hashish heads, or punctured metal bowls;

(B)  Water pipes;

(C)  Carburetion tubes and devices;

(D)  Smoking and carburetion masks;

(E)  Roach clips:  meaning objects used to hold burning materials, such as marijuana cigarettes, that have become too small or too short to be held in the hand;

(F)  Miniature cocaine spoons, and cocaine vials;

(G)  Chamber pipes;

(H)  Carburetor pipes;

(I)  Electric pipes;

(J)  Air-driven pipes;

(K)  Chillums;

(L)  Bongs; and

(M)  Ice pipes or chillers.

In determining whether an object is drug paraphernalia, a court or other authority should consider, in addition to all other logically relevant factors, the following:

(1)  Statements by an owner or by anyone in control of the object concerning its use;

(2)  Prior convictions, if any, of an owner, or of anyone in control of the object, under any state or federal law relating to any controlled substance;

(3)  The proximity of the object, in time and space, to a direct violation of this chapter;

(4)  The proximity of the object to controlled substances;

(5)  The existence of any residue of controlled substances on the object;

(6)  Direct or circumstantial evidence of the intent of an owner, or of anyone in control of the object, to deliver it to a person or persons whom the owner or person in control knows, or should reasonably know, intend to use the object to facilitate a violation of this chapter; the innocence of an owner, or of anyone in control of the object, as to a direct violation of this chapter shall not prevent a finding that the object is intended for use, or designed for use as drug paraphernalia;

(7)  Instructions, oral or written, provided with the object concerning its use;

(8)  Descriptive materials accompanying the object which explain or depict its use;

(9)  National and local advertising concerning its use;

(10)  The manner in which the object is displayed for sale;

(11)  Whether the owner, or anyone in control of the object, is a legitimate supplier of like or related items to the community, such as a licensed distributor or dealer of tobacco products;

(12)  Direct or circumstantial evidence of the ratio of sales of the object or objects to the total sales of the business enterprise;

(13)  The existence and scope of legitimate uses for the object in the community; and

(14)  Expert testimony concerning its use.

"Ephedrine" includes any synthetic compound, salt, derivative, mixture, or preparation extracted from the plant (genus) Ephedra that contains the substance ephedrine.

"Exception report" means an output of data indicating schedule II controlled substances dispensation that is outside expected norms for a practitioner practicing a particular specialty or field of health care, for a dispenser doing business in a particular location, or for a patient.

"Identification number" means, with respect to a patient:

(1)  The patient's unique valid driver's license number or state identification card number, followed by the abbreviation of the state issuing the driver's license or state identification card, or the patient's military identification number;

(2)  If the patient is a foreign patient, the patient's passport number;

(3)  If the patient does not have a valid driver's license, state identification card, or military identification, the patient's social security number;

(4)  If the patient is less than eighteen years of age and has none of the identification referred to in paragraph (1), (2), or (3), the unique number on the valid driver's license, state identification card, military identification, or passport of the patient's parent or guardian; or

(5)  If the controlled substance is obtained for an animal, the unique number of the animal's owner as described in paragraph (1), (2), or (3).

"Immediate precursor" means a substance which the department of public safety has found to be and by rule designates as being the principal compound commonly used or produced primarily for use, and which is an immediate chemical intermediary used or likely to be used in the manufacture of a controlled substance, the control of which is necessary to prevent, curtail, or limit manufacture.

"Locum tenens practitioner" means a practitioner:

(1)  Who is licensed in this State and registered under section 329-32 to administer, prescribe, or dispense a controlled substance in the course of professional practice, who temporarily substitutes for another registered practitioner for a period not to exceed sixty days at that other practitioner's registered place of business; and

(2)  Whose Drug Enforcement Administration controlled substance registration number has not been transferred to the State of Hawaii.

Locum tenens practitioners are not eligible to receive an oral code number as designated by section [328-16(k)].

"Maintenance treatment" means the dispensing of a narcotic drug in the treatment of an individual for dependence upon heroin or other morphine-like drug, for a period in excess of twenty-one days.

"Manufacture" means the production, preparation, propagation, compounding, conversion, or processing of a controlled substance, either directly or indirectly by extraction from substances of natural origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis, and includes any packaging or repackaging of the substance or labeling or relabeling of its container, except that this term does not include the preparation or compounding of a controlled substance by an individual for the individual's own use or the preparation, compounding, packaging, or labeling of a controlled substance:

(1)  By a practitioner as an incident to the practitioner's administering or dispensing of a controlled substance in the course of the practitioner's professional practice, or

(2)  By a practitioner, or by the practitioner's authorized agent under the practitioner's supervision, for the purpose of, or as an incident to, research, teaching, or chemical analysis and not for sale.

"Marijuana" means all parts of the plant (genus) Cannabis whether growing or not; the seeds thereof, the resin extracted from any part of the plant; and every compound, manufacture, salt, derivative, mixture, or preparation of the plant, its seeds, or resin.  It does not include the mature stalks of the plant, fiber produced from the stalks, oil, or cake made from the seeds of the plant, any other compound, manufacture, salt, derivative, mixture, or preparation of the mature stalks (except the resin extracted therefrom), fiber, oil, or cake, or the sterilized seed of the plant which is incapable of germination.

"Narcotic drug" means any of the following, whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis:

(1)  Opium and opiate, and any salt, compound, derivative, or preparation of opium or opiate.

(2)  Any salt, compound, isomer, derivative, or preparation thereof which is chemically equivalent or identical with any of the substances referred to in clause (1), but not including the isoquinoline alkaloids of opium.

(3)  Opium poppy and poppy straw.

(4)  Coca leaves and any salt, compound, derivative, or preparation of coca leaves, and any salt, compound, isomer, derivative, or preparation thereof which is chemically equivalent or identical with any of these substances, but not including decocainized coca leaves or extractions of coca leaves which do not contain cocaine or ecgonine.

"Opiate" means any substance having an addiction-forming or addiction-sustaining liability similar to morphine or being capable of conversion into a drug having addiction-forming or addiction-sustaining liability.  It does not include, unless specifically designated as controlled under section 329-11, the dextrorotatory isomer of 3-methoxy-n-methylmorphinan and its salts (dextromethorphan).  It does include its racemic and levorotatory forms.

"Opium poppy" means the plant of the species Papaver somniferum, except its seeds.

"Person" means individual, corporation, government, or governmental subdivision or agency, business trust, estate, trust, partnership or association, or any other legal entity.

"Pharmacist" means a person who is licensed or holds a permit under chapter 461 to practice pharmacy, including a pharmacy intern who is under the immediate and direct supervision of a licensed pharmacist.

"Physician assistant" means a person licensed under section 453-5.3, who is registered under this chapter to administer, prescribe, or dispense a controlled substance under the authority and supervision of a physician registered under section 329-33, but who is not authorized to request, receive, or sign for professional controlled substance samples.

"Physician-patient relationship" means the collaborative relationship between physicians and their patients.  To establish this relationship, the treating physician or the physician's designated member of the health care team, at a minimum shall:

(1)  Personally perform a face-to-face history and physical examination of the patient that is appropriate to the specialty training and experience of the physician or the designated member of the physician's health care team, make a diagnosis and formulate a therapeutic plan, or personally treat a specific injury or condition;

(2)  Discuss with the patient the diagnosis or treatment, including the benefits of other treatment options; and

(3)  Ensure the availability of appropriate follow-up care.

"Poppy straw" means all parts, except the seeds, of the opium poppy, after mowing.

"Practitioner" means:

(1)  A physician, dentist, veterinarian, scientific investigator, or other person licensed and registered under section 329-32 to distribute, dispense, or conduct research with respect to a controlled substance in the course of professional practice or research in this State;

(2)  An advanced practice registered nurse with prescriptive authority licensed and registered under section 329-32 to prescribe and administer controlled substances in the course of professional practice in this State; and

(3)  A pharmacy, hospital, or other institution licensed, registered, or otherwise permitted to distribute, dispense, conduct research with respect to or to administer a controlled substance in the course of professional practice or research in this State.

"Prescribe" means to direct, designate, or order the use of a formula for the preparation of a medicine for a disease or illness and the manner of using them.

"Prescriber" means one who is authorized to issue a prescription.

"Prescription" means an order for medication, which is dispensed to or for an ultimate user.  "Prescription" shall not include an order for medication that is dispensed for immediate administration to the ultimate user, such as a chart order to dispense a drug to a bed patient for immediate administration in a hospital.

"Production" includes the manufacture, planting, cultivation, growing, or harvesting of a controlled substance.

"State", when applied to a part of the United States, includes any state, district, commonwealth, territory, insular possession thereof, and any area subject to the legal authority of the United States of America.

"Supervising physician" means a physician licensed to practice medicine in the State and registered under section 329-33, who supervises a physician assistant and retains full professional and legal responsibility for the performance of the supervised physician assistant and the care and treatment of the patient.

"System" means an electronic prescription accountability system as described in part VIII.

"Ultimate user" means a person who lawfully possesses a controlled substance for the person's own use or for the use of a member of the person's household or for administering to an animal owned by the person or by a member of the person's household. [L 1972, c 10, pt of §1; am L 1975, c 163, §7; gen ch 1985; am L 1986, c 214, §1; am L 1988, c 259, §1; am L 1989, c 293, §1; am L 1990, c 13, §1 and c 281, §§4, 10; am L 1991, c 159, §§3 to 6; am L 1996, c 268, §4; am L 1999, c 90, §1 and c 252, §1; am L 2001, c 203, §1; am L 2004, c 44, §4; am L 2006, c 69, §2; am L 2008, c 186, §2; am L 2009, c 169, §6]

Law Journals and Reviews

Marijuana Prohibition in Hawaii, Steven K. Christensen, 13 HBJ No. 3 Fall 1977, pg. 9.

Case Notes

In prosecution under §329-43.5(b), trial court should provide jury with an instruction enumerating all fourteen factors listed in statutory definition of drug paraphernalia.  75 H. 80, 856 P.2d 1246.

No error in court failing to dismiss count against defendant for possessing "everyday household items not intended or designed for use as drug paraphernalia" as broad definition of drug paraphernalia and multiple examples of such contraband enumerated in this section weighed against defendant's contention that the ordinary nature of the containers defendant possessed did not involve the harm or evil sought to be avoided under §329-43.5 or amounted to extenuations that would not have been envisioned by the legislature.  98 H. 196, 46 P.3d 498.



§329-2 - Hawaii advisory commission on drug abuse and controlled substances; number; appointment.

§329-2  Hawaii advisory commission on drug abuse and controlled substances; number; appointment.  There shall be established a state advisory commission on drug abuse and controlled substances consisting of not more than fifteen nor less than nine members appointed by the governor, as provided in section 26-34.  The members shall be selected on the basis of their ability to contribute to the solution of problems arising from the abuse of controlled substances, and to the extent possible, shall represent the pharmacological, medical, community and business affairs, youth action, educational, legal defense, enforcement, and corrections segments of the community.  One of the appointed members shall be a member of the state council on mental health established by section 334-10, and shall be knowledgeable about the community and the relationships between mental health, mental illness, and substance abuse.  The commission shall elect a chairperson from among its members.  The members shall serve without compensation, but shall be paid their necessary expenses in attending meetings of the commission.  The commission shall be a part of the department of health for administrative purposes; provided that the department of health shall appoint an ex-officio non-voting representative to the commission who shall regularly attend meetings of both this commission and the state council on mental health, and make regular reports to both bodies. [L 1972, c 10, pt of §1 and am c 114, §2(4); am L 1985, c 7, §1; am L 1987, c 198, §1; am L 1993, c 210, §1]

Cross References

Needle exchange program, see chapter 325, part VII.



§329-3 - Annual report.

[§329-3]  Annual report.  The commission shall prepare and present to the governor in the month of January in each year a report respecting its actions during the preceding fiscal year, together with its recommendations respecting legislation, copies of which reports shall be furnished by the governor to the legislature. [L 1972, c 10, pt of §1]



§329-4 - Duties of the commission.

§329-4  Duties of the commission.  The commission shall:

(1)  Act in an advisory capacity to the department of public safety relating to the scheduling of substances provided in part II of this chapter, by recommending the addition, deletion, or rescheduling of all substances enumerated in part II of this chapter.

(2)  Act in an advisory capacity to the department of public safety relating to establishment and maintenance of the classes of controlled substances, as provided in part II of this chapter.

(3)  Assist the department of health in coordinating all action programs of community agencies (state, county, military, or private) specifically focused on the problem of drug abuse.

(4)  Assist the department of health in carrying out educational programs designed to prevent and deter abuse of controlled substances.

(5)  Encourage research on abuse of controlled substances.  In connection with such research, and in furtherance of the enforcement of this chapter, it may, with the approval of the director of health:

(A)  Establish methods to assess accurately the effects of controlled substances and to identify and characterize controlled substances with potential for abuse;

(B)  Make studies and undertake programs of research to:

(i)  Develop new or improved approaches, techniques, systems, equipment, and devices to strengthen the enforcement of this chapter;

(ii)  Determine patterns of abuse of controlled substances and the social effects thereof; and

(iii)  Improve methods for preventing, predicting, understanding, and dealing with the abuse of controlled substances.

(6)  Create public awareness and understanding of the problems of drug abuse.

(7)  Sit in an advisory capacity to the governor and other state departments as may be appropriate on matters relating to the commission’s work.

(8)  Act in an advisory capacity to the director of health in substance abuse matters under chapter 321, part XVI.  For the purposes of this paragraph, “substance” shall include alcohol in addition to any drug on schedules I through IV of this chapter and any substance which includes in its composition volatile organic solvents. [L 1972, c 10, pt of §1 and am c 114, §2(3); am L 1975, c 190, §3; am L 1990, c 281, §5]



§329-11 - Authority to schedule controlled substances.

PART II.  STANDARDS AND SCHEDULES

§329-11  Authority to schedule controlled substances.  (a)  Annually, upon the convening of each regular session of the state legislature, the department of public safety shall report to the legislature additions, deletions, or revisions in the schedules of substances enumerated in sections 329-14, 329-16, 329-18, 329-20, and 329-22, and any other recommendations that it deems necessary.  Three months prior to the convening of each regular session, the department of public safety shall post public notice, at the state capitol and in the office of the lieutenant governor for public inspection, of the department’s recommendations to the legislature concerning any additions, deletions, or revisions in these schedules; provided that the posting shall not be required if official notice has been received that the substance has been added, deleted, or rescheduled as a controlled substance under federal law.  In making a determination regarding a substance, the department of public safety shall assess the degree of danger or probable danger of the substance by considering the following:

(1)  The actual or probable abuse of the substance including:

(A)  Its history and current pattern of abuse;

(B)  The scope, duration, and significance of abuse; and

(C)  A judgment of the degree of actual or probable detriment that may result from the abuse of the substance;

(2)  The biomedical hazard of the substance including:

(A)  Its pharmacology:  the effects and modifiers of effects of the substance;

(B)  Its toxicology:  the acute and chronic toxicity, interaction with other substances whether controlled or not, and liability to psychic or physiological dependence;

(C)  Risk to public health and particular susceptibility of segments of the population; and

(D)  Existence of therapeutic alternatives for substances that are or may be used for medical purposes;

(3)  A judgment of the probable physical and social impact of widespread abuse of the substance;

(4)  Whether the substance is an immediate precursor of a substance already controlled under this part; and

(5)  The current state of scientific knowledge regarding the substance.

(b)  After considering the factors enumerated in subsection (a), the department of public safety shall make a recommendation to the legislature, specifying to what schedule the substance should be added, deleted, or rescheduled if it finds that the substance has a degree of danger or probable danger.  The department of public safety may make its recommendation to the legislature prior to the submission of its annual report, in which case the department of public safety shall publish and give notice to the public of the recommendation.

(c)  If the legislature designates a substance as an immediate precursor, substances that are precursors of the controlled precursor shall not be subject to control solely because they are precursors of the controlled precursor.

(d)  If a substance is added, deleted, or rescheduled as a controlled substance under federal law and notice of the designation is given to the department of public safety, the department of public safety shall recommend that a corresponding change in Hawaii law be made.  The department of public safety shall similarly designate the substance as added, deleted, or rescheduled under this chapter, after the expiration of thirty days from publication in the Federal Register of a final order, and this change shall have the effect of law.  If a substance is added, deleted, or rescheduled under this subsection, the control shall be temporary and, if the next regular session of the state legislature has not made the corresponding changes in this chapter, the temporary designation of the added, deleted, or rescheduled substance shall be nullified.

(e)  The administrator may make an emergency scheduling by placing a substance into schedule I, II, III, IV, or V on a temporary basis, if the administrator determines the action is necessary to address or avoid a current or imminent danger to the health and safety of the public.  If a substance is added or rescheduled under this subsection, the control shall be temporary and, if the next regular session of the state legislature has not enacted the corresponding changes in this chapter, the temporary designation of the added or rescheduled substance shall be nullified. [L 1972, c 10, pt of §1; am L 1987, c 113, §1; am L 1990, c 281, §10; am L 1997, c 280, §1 and c 356, §6]



§329-12 - Nomenclature.

[§329-12]  Nomenclature.  The controlled substances listed or to be listed in the schedules in sections 329-14, 329-16, 329-18, 329-20, and 329-22 are included by whatever official, common, usual, chemical, or trade name designated. [L 1972, c 10, pt of §1]



§329-13 - Schedule I tests.

[§329-13]  Schedule I tests.  A substance shall be placed in Schedule I if it has the highest degree of danger or probable danger according to the determination made pursuant to section 329-11. [L 1972, c 10, pt of §1]



§329-14 - Schedule I.

§329-14  Schedule I.  (a)  The controlled substances listed in this section are included in schedule I.

(b)  Any of the following opiates, including their isomers, esters, ethers, salts, and salts of isomers, esters, and ethers, unless specifically excepted, whenever the existence of these isomers, esters, ethers, and salts is possible within the specific chemical designation:

(1)  Acetyl-alpha-methylfentanyl (N-[1-(1-methyl-2-phenethyl)-4-piperidinyl]-N-phenylacetamide);

(2)  Acetylmethadol;

(3)  Allylprodine;

(4)  Alphacetylmethadol (except levo-alphacetylmethadol, levomethadyl acetate, or LAAM);

(5)  Alphameprodine;

(6)  Alphamethadol;

(7)  Alpha-methylfentanyl (N-[1-(alpha-methyl-beta-phenyl)ethyl-4-piperidyl] propionanilide; 1-(1-methyl-2-phenylethyl)-4-(N-propanilido) piperidine);

(8)  Alpha-methylthiofentanyl (N-[1-methyl-2-(2-thienyl)ethyl-4-piperidinyl]-N-phenylpropanamide);

(9)  Benzethidine;

(10)  Betacetylmethadol;

(11)  Beta-hydroxyfentanyl (N-[1-(2-hydroxy-2-phenethyl)-4-piperidinyl]-N-phenylpropanamide;

(12)  Beta-hydroxy-3-methylfentanyl (N-[1-(2- hydroxy-2-phenethyl)-3-methyl-4-piperidinyl]-N-phenylpropanamide);

(13)  Betameprodine;

(14)  Betamethadol;

(15)  Betaprodine;

(16)  Clonitazene;

(17)  Dextromoramide;

(18)  Diampromide;

(19)  Diethylthiambutene;

(20)  Difenoxin;

(21)  Dimenoxadol;

(22)  Dimepheptanol;

(23)  Dimethylthiambutene;

(24)  Dioxaphetyl butyrate;

(25)  Dipipanone;

(26)  Ethylmethylthiambutene;

(27)  Etonitazene;

(28)  Etoxeridine;

(29)  Furethidine;

(30)  Hydroxypethidine;

(31)  Ketobemidone;

(32)  Levomoramide;

(33)  Levophenacylmorphan;

(34)  3-Methylfentanyl (N-[3-methyl-1-(2-phenylethyl)-4-piperidyl]-N-phenylpropanamide);

(35)  3-methylthiofentanyl (N-[3-methyl-1-(2-thienyl)ethyl-4-piperidinyl]-N-phenylpropanamide);

(36)  Morpheridine;

(37)  MPPP (1-methyl-4-phenyl-4-propionoxypiperidine);

(38)  Noracymethadol;

(39)  Norlevorphanol;

(40)  Normethadone;

(41)  Norpipanone;

(42)  Para-fluorofentanyl (N-(4-fluorophenyl)-N-[1-(2-phenethyl)-4-piperidinyl] propanamide;

(43)  PEPAP (1-(-2-phenethyl)-4-phenyl-4-acetoxypiperidine;

(44)  Phenadoxone;

(45)  Phenampromide;

(46)  Phenomorphan;

(47)  Phenoperidine;

(48)  Piritramide;

(49)  Proheptazine;

(50)  Properidine;

(51)  Propiram;

(52)  Racemoramide;

(53)  Thiofentanyl (N-phenyl-N-[1-(2-thienyl)ethyl-4-piperidinyl]-propanamide);

(54)  Tilidine;

(55)  Trimeperidine;

(56)  N-[1-benzyl-4-piperidyl]-N-phenylpropanamide (benzylfentanyl), its optical isomers, salts, and salts of isomers; and

(57)  N-[1-(2-thienyl)methyl-4-piperidyl]-N-phenylpropanamide (thenylfentanyl), its optical isomers, salts, and salts of isomers.

(c)  Any of the following opium derivatives, their salts, isomers, and salts of isomers, unless specifically excepted, whenever the existence of these salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1)  Acetorphine;

(2)  Acetyldihydrocodeine;

(3)  Benzylmorphine;

(4)  Codeine methylbromide;

(5)  Codeine-N-Oxide;

(6)  Cyprenorphine;

(7)  Desomorphine;

(8)  Dihydromorphine;

(9)  Drotebanol;

(10)  Etorphine;

(11)  Heroin;

(12)  Hydromorphinol;

(13)  Methyldesorphine;

(14)  Methyldihydromorphine;

(15)  Morphine methylbromide;

(16)  Morphine methylsulfonate;

(17)  Morphine-N-Oxide;

(18)  Myrophine;

(19)  Nicocodeine;

(20)  Nicomorphine;

(21)  Normorphine;

(22)  Phoclodine;

(23)  Thebacon.

(d)  Any material, compound, mixture, or preparation that contains any quantity of the following hallucinogenic substances, their salts, isomers, and salts of isomers, unless specifically excepted, whenever the existence of these salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1)  Alpha-ethyltryptamine (AET);

(2)  2,5-dimethoxy-4-ethylamphetamine (DOET);

(3)  2,5-dimethoxyamphetamine (2,5-DMA);

(4)  3,4-methylenedioxy amphetamine;

(5)  3,4-methylenedioxymethamphetamine (MDMA);

(6)  N-hydroxy-3,4-methylenedioxyamphetamine (N-hydroxy-MDA);

(7)  3,4-methylenedioxy-N-ethylamphetamine (MDE);

(8)  5-methoxy-3,4-methylenedioxy-amphetamine;

(9)  4-bromo-2,5-dimethoxy-amphetamine(4-bromo-2,5-DMA);

(10)  4-Bromo-2,5-dimethoxyphenethylamine (Nexus);

(11)  3,4,5-trimethoxy amphetamine;

(12)  Bufotenine;

(13)  4-methoxyamphetamine (PMA);

(14)  Diethyltryptamine;

(15)  Dimethyltryptamine;

(16)  4-methyl-2,5-dimethoxy-amphetamine;

(17)  Gamma hydroxybutyrate (GHB) (some other names include gamma hydroxybutyric acid; 4-hydroxybutyrate; 4-hydroxybutanoic acid; sodium oxybate; sodium oxybutyrate);

(18)  Ibogaine;

(19)  Lysergic acid diethylamide;

(20)  Marijuana;

(21)  Parahexyl;

(22)  Mescaline;

(23)  Peyote;

(24)  N-ethyl-3-piperidyl benzilate;

(25)  N-methyl-3-piperidyl benzilate;

(26)  Psilocybin;

(27)  Psilocyn;

(28)  1-[1-(2-Thienyl) cyclohexyl] Pyrrolidine (TCPy);

(29)  Tetrahydrocannabinols;

(30)  Ethylamine analog of phencyclidine (PCE);

(31)  Pyrrolidine analog of phencyclidine (PCPy, PHP);

(32)  Thiophene analog of phencyclidine (TPCP; TCP);

(33)  Gamma-butyrolactone, including butyrolactone; butyrolactone gamma; 4-butyrolactone; 2(3H)-furanone dihydro; dihydro-2(3H)-furanone; tetrahydro-2-furanone; 1,2-butanolide; 1,4-butanolide; 4-butanolide; gamma-hydroxybutyric acid lactone; 3-hydroxybutyric acid lactone and 4-hydroxybutanoic acid lactone with Chemical Abstract Service number 96-48-0 when any such substance is intended for human ingestion;

(34)  1,4 butanediol, including butanediol; butane-1,4-diol; 1,4- butylenes glycol; butylene glycol; 1,4-dihydroxybutane; 1,4- tetramethylene glycol; tetramethylene glycol; tetramethylene 1,4- diol with Chemical Abstract Service number 110-63-4 when any such substance is intended for human ingestion;

(35)  2,5-dimethoxy-4-(n)-propylthiophenethylamine (2C-T-7), its optical isomers, salts, and salts of isomers;

(36)  N-benzylpiperazine (BZP; 1-benzylpiperazine) its optical isomers, salts, and salts of isomers;

(37)  1-(3-trifluoromethylphenyl)piperazine (TFMPP), its optical isomers, salts, and salts of isomers;

(38)  Alpha-methyltryptamine (AMT), its isomers, salts, and salts of isomers; and

(39)  5-methoxy-N,N-diisopropyltryptamine (5-MeO-DIPT), its isomers, salts, and salts of isomers.

(e)  Depressants.  Unless specifically excepted, the schedule shall include any material, compound, mixture, or preparation which contains any quantity of the substance:

(1)  Mecloqualone; or

(2)  Methaqualone.

(f)  Stimulants.  Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers, and salts of isomers:

(1)  Aminorex;

(2)  Cathinone;

(3)  Fenethylline;

(4)  Methcathinone;

(5)  N-ethylamphetamine;

(6)  4-methylaminorex;

(7)  N,N-dimethylamphetamine. [L 1972, c 10, pt of §1; am L 1974, c 217, §1; am L 1977, c 116, §1; am L 1978, c 68, §2; am L 1979, c 194, §1; am L 1980, c 140, §1 and c 232, §16; am L 1984, c 166, §1; am L 1985, c 150, §1; am L 1986, c 214, §§2, 3; am L 1988, c 59, §1; am L 1990, c 138, §3; am L 1993, c 8, §1; am L 1995, c 122, §1; am L 1997, c 356, §1; am L 1999, c 252, §2; am L 2000, c 98, §1; am L 2001, c 203, §2; am L 2003, c 151, §§1, 2; am L 2008, c 119, §3]

Case Notes

Proscription of distribution of lysergic acid "diethylamine" under this section (1974) cannot be extended by analogy under §701-104 to distribution of lysergic acid diethylamide.  61 H. 74, 595 P.2d 288.



§329-15 - Schedule II tests.

[§329-15]  Schedule II tests.  A substance shall be placed in Schedule II if it has a high degree of danger or probable danger according to the determination made pursuant to section 329-11. [L 1972, c 10, pt of §1]



§329-16 - Schedule II.

§329-16  Schedule II.  (a)  The controlled substances listed in this section are included in schedule II.

(b)  Any of the following substances, except those narcotic drugs listed in other schedules, whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by combination of extraction and chemical synthesis:

(1)  Opium and opiate, and any salt, compound, derivative, or preparation of opium or opiate, including the following:

(A)  Raw opium;

(B)  Opium extracts;

(C)  Opium fluid;

(D)  Powdered opium;

(E)  Granulated opium;

(F)  Codeine;

(G)  Ethylmorphine;

(H)  Etorphine hydrochloride;

(I)  Hydrocodone;

(J)  Hydromorphone;

(K)  Metopon;

(L)  Morphine;

(M)  Oxycodone;

(N)  Oxymorphone;

(O)  Thebaine;

(P)  Dihydroetorphine;

(Q)  Oripavine; and

(R)  Tincture of opium;

(2)  Any salt, compound, isomer, derivative, or preparation thereof which is chemically equivalent or identical with any of the substances referred to in paragraph (1), but not including the isoquinoline alkaloids of opium;

(3)  Opium poppy and poppy straw;

(4)  Coca leaves and any salt, compound, derivative, or preparation of coca leaves, and any salt, compound, derivative, or preparation thereof which is chemically equivalent or identical with any of these substances, but not including decocanized coca leaves or extractions which do not contain cocaine or ecgonine; cocaine or any salt or isomer thereof; and

(5)  Concentrate of poppy straw (the crude extract of poppy straw in either liquid, solid, or powder form that contains the phenanthrene alkaloids of the opium poppy).

(c)  Any of the following opiates, including their isomers, esters, ethers, salts, and salts of isomers, whenever the existence of these isomers, esters, ethers, and salts is possible within the specific chemical designation:

(1)  Alfentanil;

(2)  Alphaprodine;

(3)  Anileridine;

(4)  Bezitramide;

(5)  Bulk Dextropropoxyphene (nondosage form);

(6)  Carfentanil;

(7)  Dihydrocodeine;

(8)  Diphenoxylate;

(9)  Fentanyl;

(10)  Isomethadone;

(11)  Levo-alphacetylmethadol (LAAM);

(12)  Levomethorphan;

(13)  Levorphanol;

(14)  Metazocine;

(15)  Methadone;

(16)  Methadone-Intermediate, 4-cyano-2-dimethylamino-4, 4-diphenyl butane;

(17)  Moramide-Intermediate, 2-methyl-3-morpholino-1, 1-diphenyl-propane-carboxylic acid;

(18)  Pethidine (Meperidine);

(19)  Pethidine-Intermediate-A, 4-cyano-1-methyl-4-phenylpiperidine;

(20)  Pethidine-Intermediate-B, ethyl-4-phenylpiperidine-4-carboxylate;

(21)  Pethidine-Intermediate-C, 1-methyl-4-phenylpiperidine-4-carboxylic acid;

(22)  Phenazocine;

(23)  Piminodine;

(24)  Racemethorphan;

(25)  Racemorphan;

(26)  Remifentanil; and

(27)  Sufentanil.

(d)  Depressants.  Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system, including their isomers, esters, ethers, salts, and salts of isomers, esters, and ethers, unless specifically excepted, whenever the existence of these isomers, esters, ethers, and salts is possible within the specific chemical designation:

(1)  Amobarbital;

(2)  Glutethimide;

(3)  Pentobarbital;

(4)  Phencyclidine;

(5)  Secobarbital.

(e)  Stimulants.  Any material, compound, mixture, or preparation which contains any quantity of the following substances having a danger or probable danger associated with a stimulant effect on the central nervous system:

(1)  Amphetamine, its salts, optical isomers, and salts of its optical isomers;

(2)  Any substance which contains any quantity of methamphetamine, including its salts, isomers, and salts of isomers;

(3)  Phenmetrazine and its salts;

(4)  Methylphenidate; and

(5)  Lisdexamfetamine, its salts, isomers, and salts of its isomers.

(f)  Immediate precursor.  Unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances:

(1)  Immediate precursor to amphetamine and methamphetamine:

(A)  Phenylacetone, phenyl-2-propanone(P2P), benzyl methyl ketone, methyl benzyl ketone or

(2)  Immediate precursors to phencyclidine (PCP):

(A)  1-phenylcyclohexylamine; and

(B)  1-piperidinocyclohexanecarbonitrile(PCC).

(g)  Hallucinogenic substances, unless listed in another schedule, shall include:

(1)  Nabilone. [L 1972, c 10, pt of §1 and am c 114, §2(2); am L 1974, c 217, §2; am L 1975, c 26, §1; am L 1978, c 68, §3; am L 1979, c 194, §2; am L 1981, c 125, §§1, 2; am L 1984, c 166, §2; am L 1985, c 150, §2; am L 1987, c 203, §1; am L 1988, c 59, §2; am L 1990, c 138, §4; am L 1991, c 159, §7; am L 1995, c 122, §2; am L 1997, c 356, §2; am L 2000, c 98, §§2, 3; am L 2001, c 203, §3; am L 2002, c 165, §1; am L 2003, c 151, §3; am L 2008, c 119, §4; am L 2009, c 117, §§1,2]

Case Notes

Method used to prove that capsules of methaqualone hydrochloride contained methaqualone accepted as evidence.  1 H. App. 31, 613 P.2d 919.



§329-17 - Schedule III tests.

[§329-17]  Schedule III tests.  A substance shall be placed in Schedule III if the substance has a degree of danger or probable danger less than the substances listed in Schedules I and II according to the determination made pursuant to section 329-11. [L 1972, c 10, pt of §1]



§329-18 - Schedule III.

§329-18  Schedule III.  (a)  The controlled substances listed in this section are included in schedule III.

(b)  Stimulants.  Unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system, including their salts, isomers, and salts of isomers, whenever the existence of these salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1)  Those compounds, mixtures, or preparations in dosage unit form containing any stimulant substance listed in schedule II, and any other drug of the quantitative composition or which is the same except that it contains a lesser quantity of controlled substances;

(2)  Benzphetamine;

(3)  Chlorphentermine;

(4)  Clortermine;

(5)  Mazindol;

(6)  Phendimetrazine.

(c)  Depressants.  Unless listed in another schedule, any material, compound, mixture, or preparation containing any quantity of the following substances having a depressant effect on the central nervous system:

(1)  Any compound, mixture, or preparation containing amobarbital, secobarbital, pentobarbital, or any salt thereof and one or more other active medicinal ingredients which are not listed in any schedule;

(2)  Any suppository dosage form containing amobarbital, secobarbital, pentobarbital, or any salt of any of these drugs and approved by the Food and Drug Administration for marketing only as a suppository;

(3)  Any substance that contains any quantity of a derivative of barbituric acid or any salt thereof, including the substance butalbital;

(4)  Chlorhexadol;

(5)  Embutramide (Tributame);

(6)  Ketamine, its salts, isomers, and salts of isomers, also known as (+ or -)-2-(2-chlorophenyl)-2-(methylamino)-cyclohexanone;

(7)  Lysergic acid;

(8)  Lysergic acid amide;

(9)  Methyprylon;

(10)  Sulfondiethylmethane;

(11)  Sulfonethylmethane;

(12)  Sulfonmethane;

(13)  Tiletamine/Zolazepam (Telazol, 2-(ethylamino)-2-(-thienyl)-cyclohexanone, flupyrazapon) or any salts thereof; and

(14)  Gamma hydroxybutyric acid and its salts, isomers, and salts of isomers that are contained in a drug product for which an application has been approved under section 505 of the federal Food, Drug, and Cosmetic Act.

(d)  Nalorphine.

(e)  Narcotic drugs.  Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation containing any of the following narcotic drugs, or their salts, or alkaloid, in limited quantities as set forth below:

(1)  Not more than 1.8 grams of codeine, or any of its salts, per 100 milliliters or not more than 90 milligrams per dosage unit, with an equal or greater quantity of an isoquinoline alkaloid of opium;

(2)  Not more than 1.8 grams of codeine, or any of its salts, per 100 milliliters or not more than 90 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(3)  Not more than 300 milligrams of dihydrocodeinone (Hydrocodone), or any of its salts, per 100 milliliters or not more than 15 milligrams per dosage unit, with a fourfold or greater quantity of an isoquinoline alkaloid of opium provided that these narcotic drugs shall be monitored pursuant to section 329-101;

(4)  Not more than 300 milligrams of dihydrocodeinone (Hydrocodone), or any of its salts per 100 milliliters or not more than 15 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts provided that these narcotic drugs shall be monitored pursuant to section 329-101;

(5)  Not more than 1.8 grams of dihydrocodeine, or any of its salts, per 100 milliliters or not more than 90 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(6)  Not more than 300 milligrams of ethylmorphine, or any of its salts, per 100 milliliters or not more than 15 milligrams per dosage unit, with one or more ingredients in recognized therapeutic amounts;

(7)  Not more than 500 milligrams of opium per 100 milliliters or per 100 grams, or not more than 25 milligrams per dosage unit, with one or more active nonnarcotic ingredients in recognized therapeutic amounts;

(8)  Not more than 50 milligrams of morphine or any of its salts, per 100 milliliters or per 100 grams with one or more active, nonnarcotic ingredients in recognized therapeutic amounts; and

(9)  Buprenorphine.

(f)  The department of public safety may except by rule any compound, mixture, or preparation containing any stimulant or depressant substance listed in subsections (b) and (c) from the application of all or any part of this chapter if the compound, mixture, or preparation contains one or more active medicinal ingredients not having a stimulant or depressant effect on the central nervous system, and if the admixtures are included therein in combinations, quantity, proportion, or concentration that vitiate the potential for abuse of the substances which have a stimulant or depressant effect on the central nervous system.

(g)  Any anabolic steroid.  The term "anabolic steroid" means any drug or hormonal substance chemically and pharmacologically related to testosterone (other than estrogens, progestins, and corticosteroids) that promotes muscle growth, and includes:

(1)  Boldenone;

(2)  Clostebol (4-Chlorotestosterone);

(3)  Dehydrochlormethyltestosterone;

(4)  Dihydrotestosterone (4-dihydrotestosterone);

(5)  Drostanolone;

(6)  Ethylestrenol;

(7)  Fluoxymesterone;

(8)  Formebolone (Formyldienolone);

(9)  Mesterolone;

(10)  Methandranone;

(11)  Methandriol;

(12)  Methandrostenolone (Methandienone);

(13)  Methenolone;

(14)  Methyltestosterone;

(15)  Mibolerone;

(16)  Nandrolone;

(17)  Norethandrolone;

(18)  Oxandrolone;

(19)  Oxymesterone;

(20)  Oxymetholone;

(21)  Stanolone (Dihydrotestosterone);

(22)  Stanozolol;

(23)  Testolactone;

(24)  Testosterone;

(25)  Trenbolone;

(26)  3[beta], 17-dihydroxy-5a-androstane;

(27)  3[alpha], 17[beta]-dihydroxy-5a-androstane;

(28)  5[alpha]-androstan-3, 17-dione;

(29)  1-androstenediol (3[beta], 17[beta]-dihydroxy-5[alpha]-androst-1-ene);

(30)  1-androstenediol (3[alpha], 17[beta]-dihydroxy-5[alpha]-androst-1-ene);

(31)  4-androstenediol (3[beta], 17[beta]-dihydroxy-androst-4-ene);

(32)  5-androstenediol (3[beta], 17[beta]-dihydroxy-androst-5-ene);

(33)  1-androstenedione ([5[alpha]]-androst-1-en-3, 17-dione);

(34)  4-androstenedione (androst-4-en-3, 17-dione);

(35)  5-androstenedione (androst-5-en-3, 17-dione);

(36)  Bolasterone (7[alpha], 17[alpha]-dimethyl-17[beta]-hydroxyandrost-4-en-3-one);

(37)  Calusterone (7[beta], 17[alpha]-dimethyl-17[beta]-hydroxyandrost-4-en-3-one);

(38)  [Delta]1-dihydrotestosterone (a.k.a. '1-testosterone') (17[beta]-hydroxy-5[alpha]-androst-1-en-3-one);

(39)  Furazabol (17[alpha]-methyl-17[beta]-hydroxyandrostano[2,3-c]-furazan);

(40)  13[beta]-ethyl-17[beta]-hydroxygon-4-en-3-one;

(41)  4-hydroxytestosterone (4,17[beta]-dihydroxy-androst-4-en-3-one);

(42)  4-hydroxy-19-nortestosterone (4,17[beta]-dihydroxy-estr-4-en-3-one);

(43)  Mesterolone (1[alpha]methyl-17[beta]-hydroxy-[5[alpha]]-androstan-3-one);

(44)  Methandienone (17[alpha]-methyl-17[beta]-hydroxyandrost-1,4-dien-3-one);

(45)  Methandriol (17[alpha]-methyl-3[beta], 17[beta]-dihydroxyandrost-5-ene);

(46)  Methenolone (1-methyl-17[beta]-hydroxy-5[alpha]-androst-1-en-3-one);

(47)  17[alpha]-methyl-3[beta], 17[beta]-dihydroxy-5a-androstane;

(48)  17[alpha]-methyl-3[alpha], 17[beta]-dihydroxy-5a-androstane;

(49)  17[alpha]-methyl-3[beta], 17[beta]-dihydroxyandrost-4-ene;

(50)  17[alpha]-methyl-4-hydroxynandrolone (17[alpha]-methyl-4-hydroxy-17[beta]-hydroxyestr-4-en-3-one);

(51)  Methyldienolone (17[alpha]-methyl-17[beta]-hydroxyestra-4, 9(10)-dien-3-one);

(52)  Methyltrienolone (17[alpha]-methyl-17[beta]-hydroxyestra-4, 9-11-trien-3-one);

(53)  17[alpha]-methyl-[Delta] 1-dihydrotestosterone (17b [beta]-hydroxy-17[alpha]-methyl-5[alpha]-androst-1-en-3-one) (a.k.a. '17-[alpha]-methyl-1-testosterone');

(54)  19-nor-4-androstenediol (3[beta], 17[beta]-dihydroxyestr-4-ene);

(55)  19-nor-4-androstenediol (3[alpha], 17[beta]-dihydroxyestr-4-ene);

(56)  19-nor-5-androstenediol (3[beta], 17[beta]-dihydroxyestr-5-ene);

(57)  19-nor-5-androstenediol (3[alpha], 17[beta]-dihydroxyestr-5-ene);

(58)  19-nor-4-androstenedione (estr-4-en-3, 17-dione);

(59)  19-nor-5-androstenedione (estr-5-en-3, 17-dione);

(60)  Norbolethone (13[beta], 17[alpha]-diethyl-17[beta]-hydroxygon-4-en-3-one);

(61)  Norclostebol (4-chloro-17[beta]-hydroxyestr-4-en-3-one);

(62)  Normethandrolone (17[alpha]-methyl-17[beta]-hydroxyestr-4-en-3-one);

(63)  Stenbolone (17[beta]-hydroxy-2-methyl-[5[alpha]]-androst-1-en-3-one);

(64)  Tetrahydrogestrinone (13[beta], 17[alpha]-diethyl-17[beta]-hydroxygon-4, 9, 11-trien-3-one); and

(65)  Any salt, ester, or isomer of a drug or substance described or listed in this subsection, if that salt, ester, or isomer promotes muscle growth, except the term "anabolic steroid" does not include an anabolic steroid which is expressly intended for administration through implants to cattle or other nonhuman species and which has been approved by the Secretary of Health and Human Services for nonhuman administration.  If any person prescribes, dispenses, or distributes an anabolic steroid intended for administration to nonhuman species for human use, the person shall be considered to have prescribed, dispensed, or distributed an anabolic steroid within the meaning of this paragraph.

(h)  Hallucinogenic substances, unless listed in another schedule, shall include Dronabinol (synthetic), in sesame oil and encapsulated in a soft gelatin capsule in a United States Food and Drug Administration approved drug product. [L 1972, c 10, pt of §1 and am c 114, §2(1); am L 1974, c 217, §3; am L 1975, c 26, §2; am L 1977, c 116, §2; am L 1978, c 68, §4; am L 1988, c 59, §3; am L 1990, c 281, §10; am L 1991, c 159, §8; am L 1992, c 151, §1; am L 1995, c 122, §3; am L 1997, c 356, §§3, 4; am L 2000, c 98, §4; am L 2001, c 203, §4; am L 2003, c 151, §4; am L 2004, c 193, §2; am L 2008, c 186, §3; am L 2009, c 117, §3]

Revision Note

In subsection (g)(59), a closing parenthesis was added after the word "dione".



§329-19 - Schedule IV tests.

[§329-19]  Schedule IV tests.  A substance shall be placed in Schedule IV if the substance has a degree of danger or probable danger less than the substances listed in Schedule III according to the determination made pursuant to section 329-11. [L 1972, c 10, pt of §1]



§329-20 - Schedule IV.

§329-20  Schedule IV.  (a)  The controlled substances listed in this section are included in schedule IV.

(b)  Depressants.  Any material, compound, mixture, or preparation which contains any quantity of the following substances, including its salts, isomers, esters, ethers, and salts of isomers, whenever the existence of these isomers, esters, ethers, and salts is possible within the specific chemical designation, that has a degree of danger or probable danger associated with a depressant effect on the central nervous system:

(1)  Alprazolam;

(2)  Barbital;

(3)  Bromazepam;

(4)  Butorphanol;

(5)  Camazepam;

(6)  Carisoprodol;

(7)  Chloral betaine;

(8)  Chloral hydrate;

(9)  Chlordiazepoxide;

(10)  Clobazam;

(11)  Clonazepam;

(12)  Clorazepate;

(13)  Clotiazepam;

(14)  Cloxazolam;

(15)  Delorazepam;

(16)  Dichloralphenazone (Midrin);

(17)  Diazepam;

(18)  Estazolam;

(19)  Ethchlorvynol;

(20)  Ethinamate;

(21)  Ethyl loflazepate;

(22)  Fludiazepam;

(23)  Flunitrazepam;

(24)  Flurazepam;

(25)  Halazepam;

(26)  Haloxazolam;

(27)  Ketazolam;

(28)  Loprazolam;

(29)  Lorazepam;

(30)  Lormetazepam;

(31)  Mebutamate;

(32)  Medazepam;

(33)  Meprobamate;

(34)  Methohexital;

(35)  Methylphenobarbital (mephorbarbital);

(36)  Midazolam;

(37)  Nimetazepam;

(38)  Nitrazepam;

(39)  Nordiazepam;

(40)  Oxazepam;

(41)  Oxazolam;

(42)  Paraldehyde;

(43)  Petrichloral;

(44)  Phenobarbital;

(45)  Pinazepam;

(46)  Prazepam;

(47)  Quazepam;

(48)  Temazepam;

(49)  Tetrazepam;

(50)  Triazolam;

(51)  Zaleplon;

(52)  Zolpidem; and

(53)  Zopiclone (Lunesta).

(c)  Fenfluramine.  Any material, compound, mixture, or preparation which contains any quantity of the following substances, including its salts, isomers, and salts of isomers, whenever the existence of such salts, isomers, and salts of isomers is possible:  Fenfluramine.

(d)  Stimulants.  Unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers, and salts of such isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1)  Cathine ((+)-norpseudoephedrine);

(2)  Diethylpropion;

(3)  Fencamfamin;

(4)  Fenproporex;

(5)  Mazindol;

(6)  Mefenorex;

(7)  Modafinil;

(8)  Phentermine;

(9)  Pemoline (including organometallic complexes and chelates thereof);

(10)  Pipradrol;

(11)  Sibutramine; and

(12)  SPA (1-dimethylamino-1,2-diphenylethane, lefetamine).

(e)  Other substances.  Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances, including its salts:  Pentazocine.

(f)  The department of public safety may except by rule any compound, mixture, or preparation containing any depressant substance listed in subsection (b) or any stimulant listed in subsection (d) from the application of all or any part of this chapter if the compound, mixture, or preparation contains one or more active medicinal ingredients not having a depressant or stimulant effect on the central nervous system, and if the admixtures are included therein in combinations, quantity, proportion, or concentration that vitiate the degree of danger or probable danger of the substances which have a depressant or stimulant effect on the central nervous system.

(g)  Narcotic drugs.  Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation containing any of the following narcotic drugs, or their salts calculated as the free anhydrous base or alkaloid, in limited quantities as set forth below:

(1)  Not more than one milligram of difenoxin and not less than twenty-five micrograms of atropine sulfate per dosage unit; and

(2)  Dextropropoxyphene (alpha-(+)-4-dimethylamino-1, 2-diphenyl-3-methyl-2-propionoxybutane). [L 1972, c 10, pt of §1; am L 1973, c 184, §1; am L 1974, c 217, §4; am L 1977, c 116, §3; am L 1978, c 68, §5; am L 1979, c 194, §3; am L 1980, c 140, §2; am L 1985, c 150, §3; am L 1987, c 203, §2; am L 1990, c 281, §10; am L 1993, c 9, §1; am L 1995, c 122, §4; am L 2000, c 98, §5; am L 2001, c 203, §5; am L 2002, c 165, §2; am L 2003, c 151, §5; am L 2006, c 171, §1; am L 2008, c 119, §5]



§329-21 - Schedule V tests.

[§329-21]  Schedule V tests.  A substance shall be placed in Schedule V if it has a degree of danger or probable danger less than the substances listed in Schedule IV according to the determination made pursuant to section 329-11. [L 1972, c 10, pt of §1]



§329-22 - Schedule V.

§329-22  Schedule V.  (a)  The controlled substances listed in this section are included in schedule V.

(b)  Narcotic drugs containing nonnarcotic active medicinal ingredients.  Any compound, mixture, or preparation containing limited quantities of any of the following narcotic drugs, which also contains one or more nonnarcotic active medicinal ingredients in sufficient proportion to confer upon the compound, mixture, or preparation, valuable medicinal qualities other than those possessed by the narcotic drug alone:

(1)  Not more than 200 milligrams of codeine, or any of its salts, per 100 milliliters or per 100 grams;

(2)  Not more than 100 milligrams of dihydrocodeine, or any of its salts, per 100 milliliters or per 100 grams;

(3)  Not more than 100 milligrams of ethylmorphine, or any of its salts, per 100 milliliters or per 100 grams;

(4)  Not more than 2.5 milligrams of diphenoxylate and not less than 25 micrograms of atropine sulfate per dosage unit;

(5)  Not more than 100 milligrams of opium per 100 milliliters or per 100 grams; and

(6)  Not more than 0.5 milligram of difenoxin and not less than 25 micrograms of atropine sulfate per dosage unit.

(c)  Stimulants.  Unless specifically exempted or excluded or unless listed in another schedule, any material, compound, mixture, or preparation that contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers, and salts of isomers.

(d)  Depressants.  Unless specifically exempted or excluded or unless listed in another schedule, any material, compound, mixture, or preparation that contains any quantity of the following substances having a depressant effect on the central nervous system, including its salts, isomers, and salts of isomers:

(1)  Pregabalin [(S)-3-(aminomethyl)-5-methylhexanoic acid]. [L 1972, c 10, pt of §1; am L 1978, c 68, §6; am L 1985, c 150, §4; am L 2003, c 151, §6; am L 2008, c 119, §6]



§329-23 - Republishing and distribution of schedules.

§329-23  Republishing and distribution of schedules.  (a)  The department of public safety shall republish the schedules annually or more often, as may be necessary to update the schedules.

(b)  The department of public safety shall publicly announce and, in addition, shall make available to the public copies of any changes to the schedules as such changes are made. [L 1972, c 10, pt of §1; am L 1979, c 194, §4; am L 1990, c 281, §10]



§329-31 - Rules.

PART III.  REGULATION OF MANUFACTURE, DISTRIBUTION,

PRESCRIPTION, AND DISPENSING OF CONTROLLED SUBSTANCES

§329-31  Rules.  The department of public safety may promulgate rules and charge reasonable fees relating to the registration and control of the manufacture, distribution, prescription, and dispensing of controlled substances within this State. [L 1972, c 10, pt of §1; am L 1990, c 281, §10]



§329-31.5 - Clinics.

§329-31.5  Clinics.  Registration as a clinic is required when an out-patient medical facility maintains centralized ordering, storage, and record keeping of controlled substances to be administered and/or dispensed to patients.  Registration of a clinic requires that:

(1)  Each location where controlled substances are stocked be registered by name, location, and designated principal practitioner or affiliated pharmacy.  The principal practitioner or affiliated pharmacy shall be responsible for the accurate maintenance of records which document all controlled substances ordered, received, administered, and dispensed within the clinic;

(2)  Controlled substances stocked at a clinic under the clinic State of Hawaii and Drug Enforcement Administration registration numbers be administered to clinic patients by licensed or registered health care professionals under the supervision of the treating practitioner;

(3)  Controlled substances stocked at a clinic under the clinic State of Hawaii and Drug Enforcement Administration registration numbers be dispensed to clinic patients only by the treating practitioner for emergency and urgent care, when a written prescription would not be practical;

(4)  A centralized record signed and dated by the treating practitioner which indicates the patient, controlled substance, date and time of administration and/or dispensing be maintained and stored with the current controlled substance inventory, ordering, and receipt records.  These records shall be maintained for five years; and

(5)  A clinic practitioner who individually maintains a personal stock of controlled substances does so under the practitioner’s individual State and Drug Enforcement Administration registration number.  These controlled substances shall be kept separate from clinic stock and cannot be accessed by other practitioners.

The term “affiliated pharmacy” as used in this section means a licensed pharmacy which supplies and monitors the controlled substances stocked in a registered clinic.

The term “clinic” as used in this section means an out-patient medical facility owned and operated by a legal entity that employs individual practitioners for the treatment of patients and which may or may not provide after-hours emergency or urgent care.

The term “principal physician” means the practitioner in a clinic whose signature appears on the clinic’s State of Hawaii and Drug Enforcement Administration registrations, and who is responsible for the proper maintenance, storage, and record keeping of the controlled substances ordered and centrally stocked in the clinic using the clinic Drug Enforcement Administration registration number. [L 1991, c 159, §1; am L 1999, c 252, §3]



§329-32 - Registration requirements.

§329-32  Registration requirements.  (a)  Every person who:

(1)  Manufactures, distributes, prescribes, or dispenses any controlled substance within this State;

(2)  Proposes to engage in the manufacture, distribution, prescription, or dispensing of any controlled substance within this State; or

(3)  Dispenses or proposes to dispense any controlled substance for use in this State by shipping, mailing, or otherwise delivering the controlled substance from a location outside this State;

shall obtain a registration issued by the department of public safety in accordance with the department’s rules.  A licensed or registered health care professional who acts as the authorized agent of a practitioner and who administers controlled substances at the direction of the practitioner shall not be required to obtain a registration.

(b)  Persons registered by the department of public safety under this chapter to manufacture, distribute, prescribe, dispense, store, or conduct research with controlled substances may possess, manufacture, distribute, prescribe, dispense, store, or conduct research with those substances to the extent authorized by their registration and in conformity with this part.

(c)  Except as otherwise provided by law, the following persons shall not be required to register and may lawfully possess controlled substances under this chapter:

(1)  An agent or employee of any registered manufacturer, distributor, or dispenser of any controlled substance, if the agent or employee is acting in the usual course of the agent’s or employee’s business or employment;

(2)  A common or contract carrier or warehouser, or an employee thereof, whose possession of any controlled substance is in the usual course of the person’s business or employment; and

(3)  An ultimate user or a person in possession of any controlled substance pursuant to a lawful order of a practitioner.

(d)  The department of public safety may waive the registration or filing requirement for certain manufacturers, distributors, prescribers, or dispensers by rule if:

(1)  It is consistent with the public health and safety; and

(2)  The department of public safety states the specific reasons for the waiver and the time period for which the waiver is to be valid.

(e)  A separate registration shall be required at each principal place of business or professional practice where the applicant manufactures, distributes, prescribes, or dispenses controlled substances, except an office used by a practitioner (who is registered at another location) where controlled substances are prescribed but neither administered nor otherwise dispensed as a regular part of the professional practice of the practitioner at such office, and where no supplies of controlled substances are maintained.

(f)  The department of public safety may inspect the establishment of a registrant or applicant for registration in accordance with the department’s rule.

(g)  The department of public safety may require a registrant to submit documents or written statements of fact relevant to a registration that the department deems necessary to determine whether the registration should be granted or denied.  The failure of the registrant to provide the documents or statements within a reasonable time after being requested to do so shall be deemed to be a waiver by the registrant of the opportunity to present the documents or statements for consideration by the department in granting or denying the registration.

(h)  The failure to renew the controlled substance registration on a timely basis or to pay the applicable fees or payment with a check that is dishonored upon first deposit shall cause the registration to be automatically forfeited. [L 1972, c 10, pt of §1; gen ch 1985; am L 1990, c 281, §10; am L 1991, c 159, §9; am L 1993, c 19, §1; am L 1996, c 206, §1; am L 1997, c 280, §2; am L 2003, c 151, §7]

Cross References

Regulation of wholesale prescription drug distributors, see §§328-111 to 123.



§329-33 - Registration.

§329-33  Registration.  (a)  The department of public safety shall register an applicant to manufacture, dispense, prescribe, or distribute controlled substances included in sections 329-14, 329-16, 329-18, 329-20, and 329-22 unless it determines that the issuance of that registration would be inconsistent with the public interest.  In determining the public interest, the department of public safety shall consider the following factors:

(1)  Maintenance of effective controls against diversion of controlled substances into other than legitimate medical, scientific, or industrial channels;

(2)  Compliance with applicable state and local law;

(3)  Any convictions of the applicant under any federal and state laws relating to any controlled substance;

(4)  Past experience in the manufacture or distribution of controlled substances, and the existence in the applicant's establishment of effective controls against diversion;

(5)  Furnishing by the applicant of false or fraudulent material in any application filed under this chapter;

(6)  Suspension, revocation, or surrender of the applicant's federal registration to manufacture, distribute, prescribe, or dispense controlled substances as authorized by federal law; and

(7)  Any other factor relevant to and consistent with the public health and safety.

(b)  Registration under subsection (a) does not entitle a registrant to manufacture, dispense, prescribe, and distribute controlled substances in Schedule I or II other than those specified in the registration.

(c)  Practitioners must be registered to dispense or to prescribe any controlled substances or to conduct research with controlled substances in Schedules II through V if they are authorized to dispense or to prescribe or conduct research under the law of this State.  The department of public safety need not require separate registration under this part for practitioners engaging in research with nonnarcotic controlled substances in Schedules II through V where the registrant is already registered under this part in another capacity.  Practitioners registered under federal law to conduct research with Schedule I substances may conduct research with Schedule I substances within this State upon furnishing the department of public safety evidence of that federal registration.

(d)  Compliance by manufacturers and distributors with the provisions of the federal law respecting registration (excluding fees) entitles them to be registered under this chapter. [L 1972, c 10, pt of §1; am L 1990, c 281, §10; am L 2009, c 117, §4]



§329-34 - Revocation and suspension of registration.

§329-34  Revocation and suspension of registration.  (a)  A registration under section 329-33 to manufacture, distribute, or dispense a controlled substance may be suspended or revoked by the department of public safety upon a finding that the registrant:

(1)  Has furnished false or fraudulent material information in any application filed under this chapter;

(2)  Has been convicted of a felony or has been granted a motion for the deferral of acceptance of a guilty plea or a nolo contendere plea to a felony, pursuant to chapter 853 and under any state or federal law relating to any controlled substance;

(3)  Has had the registrant’s federal registration suspended or revoked to manufacture, distribute, prescribe, or dispense controlled substances; or

(4)  Has had the registrant’s state license to practice the registrant’s profession suspended or revoked by the applicable governing state board.

(b)  The department of public safety may limit revocation or suspension of a registration to the particular controlled substance with respect to which grounds for revocation or suspension exist.

(c)  If the department of public safety suspends or revokes a registration, all controlled substances owned or possessed by the registrant at the time of suspension or the effective date of the revocation order may be placed under seal.  No disposition may be made of substances under seal until the time for taking an appeal has elapsed or until all appeals have been concluded unless a court, upon application therefor, orders the sale of perishable substances and the deposit of the proceeds of the sale with the court.  Upon a revocation order becoming final, all controlled substances may be forfeited to the State.

(d)  The department of public safety shall promptly notify the Bureau of all orders suspending or revoking registration and all forfeitures of controlled substances. [L 1972, c 10, pt of §1; am L 1980, c 147, §1; gen ch 1985; am L 1986, c 214, §4; am L 1990, c 281, §10]



§329-35 - Order to show cause.

§329-35  Order to show cause.  (a)  Before denying, suspending, or revoking a registration, or refusing a renewal of registration, the department of public safety shall serve upon the applicant or registrant an order to show cause why registration should not be denied, revoked, or suspended, or why the renewal should not be refused.  The order to show cause shall contain a statement of the basis therefor and shall call upon the applicant or registrant to appear before the department of public safety at a time and place not less than thirty days after the date of service of the order, but in the case of a denial or renewal of registration the show cause order shall be served not later than thirty days before the expiration of the registration.  These proceedings shall be conducted in accordance with chapter 91 without regard to any criminal prosecution or other proceeding.  Proceedings to refuse renewal of registration shall not abate the existing registration which shall remain in effect pending the outcome of the administrative hearing.

(b)  The department of public safety may suspend any registration simultaneously with the institution of proceedings under section 329-34, or where renewal of registration is refused, if it finds that there is an imminent danger to the public health or safety which warrants this action.  The suspension shall continue in effect until the conclusion of the proceedings, including judicial review thereof, unless sooner withdrawn by the department of public safety or dissolved by a court of competent jurisdiction.

(c)  The department of public safety may subpoena and examine witnesses under oath upon all such charges as may be preferred before it, and the circuit court of the circuit in which the hearing is held shall enforce by appropriate order the attendance and testimony of witnesses so subpoenaed. [L 1972, c 10, pt of §1; am L 1986, c 214, §5; am L 1990, c 281, §10]



§329-36 - Records of registrants.

§329-36  Records of registrants.  Persons registered to manufacture, distribute, prescribe or dispense controlled substances under this chapter shall keep records and maintain inventories in conformance with the record-keeping and inventory requirements of federal law and with any additional rules the department of public safety issues. [L 1972, c 10, pt of §1; am L 1990, c 281, §10]



§329-37 - Filing requirements.

§329-37  Filing requirements.  All persons registered to manufacture, distribute, or dispense controlled substances and all persons who transport, warehouse, or otherwise handle controlled substances, shall file with the department of public safety on forms and within the time and manner prescribed by the department of public safety, copies of order, receipt and distribution of Schedule I and Schedule II controlled substances and other controlled substances designated by the department of public safety, showing the amounts of such controlled substances ordered, received, distributed, transported, warehoused, or otherwise handled. [L 1972, c 10, pt of §1; am L 1990, c 281, §10]



§329-38 - Prescriptions.

§329-38  Prescriptions.  (a)  No controlled substance in schedule II may be dispensed without a written prescription of a practitioner, except:

(1)  In the case of an emergency situation, a pharmacist may dispense a controlled substance listed in schedule II upon receiving oral authorization from a prescribing practitioner; provided that:

(A)  The quantity prescribed and dispensed is limited to the amount adequate to treat the patient during the emergency period (dispensing beyond the emergency period must be pursuant to a written prescription signed by the prescribing practitioner);

(B)  If the prescribing practitioner is not known to the pharmacist, the pharmacist shall make a reasonable effort to determine that the oral authorization came from a registered practitioner, which may include a callback to the prescribing practitioner using the phone number in the telephone directory or other good faith efforts to identify the prescriber; and

(C)  Within seven days after authorizing an emergency oral prescription, the prescribing practitioner shall cause a written prescription for the emergency quantity prescribed to be delivered to the dispensing pharmacist.  In addition to conforming to the requirements of this subsection, the prescription shall have written on its face "Authorization for Emergency Dispensing".  The written prescription may be delivered to the pharmacist in person or by mail, and if by mail, the prescription shall be postmarked within the seven-day period.  Upon receipt, the dispensing pharmacist shall attach this prescription to the oral emergency prescription, which had earlier been reduced to writing.  The pharmacist shall notify the administrator if the prescribing practitioner fails to deliver a written prescription to the pharmacy within the allotted time.  Failure of the pharmacist to do so shall void the authority conferred by this paragraph to dispense without a written prescription of a prescribing individual practitioner.  Any practitioner who fails to deliver a written prescription within the seven-day period shall be in violation of section 329-41(a)(1); or

(2)  When dispensed directly by a practitioner, other than a pharmacist, to the ultimate user.  The practitioner in dispensing a controlled substance in schedule II shall affix to the package a label showing:

(A)  The date of dispensing;

(B)  The name, strength, and quantity of the drug dispensed;

(C)  The dispensing practitioner's name and address;

(D)  The name of the patient;

(E)  The "use by" date for the drug, which shall be:

(i)  The expiration date on the [manufacturer's] or principal labeler's container; or

(ii)  One year from the date the drug is dispensed, whichever is earlier; and

(F)  Directions for use, and cautionary statements, if any, contained in the prescription or as required by law.

A complete and accurate record of all schedule II controlled substances ordered, administered, prescribed, and dispensed shall be maintained for five years.  Prescriptions and records of dispensing shall otherwise be retained in conformance with the requirements of section 329-36.  No prescription for a controlled substance in schedule II may be refilled.

(b)  A schedule II controlled substance prescription shall:

(1)  Be filled within seven days following the date the prescription was issued to the patient; and

(2)  Be supplied to a patient only if the prescription has been filled and held by the pharmacy for not more than seven days.

(c)  The transfer of original prescription information for a controlled substance listed in schedule III, IV, or V for the purpose of dispensing is permissible between pharmacies on a one time basis only.  However, pharmacies electronically sharing a real-time, online database may transfer up to the maximum refills permitted by law and the prescriber's authorization.  Transfers are subject to the following requirements:

(1)  The transfer shall be communicated directly between two licensed pharmacists, and the transferring pharmacist shall:

(A)  Write or otherwise place the word "VOID" on the face of the invalidated prescription;

(B)  Record on the reverse of the invalidated prescription the name, address, and DEA registration number of the pharmacy to which it was transferred and the name of the pharmacist receiving the prescription information; and

(C)  Record the date of the transfer and the name of the pharmacist transferring the information;

(2)  The pharmacist receiving the transferred prescription information shall reduce to writing the following:

(A)  Write or otherwise place the word "transfer" on the face of the transferred prescription;

(B)  Record all information required to be on a prescription, including:

(i)  The date of issuance of original prescription;

(ii)  The original number of refills authorized on original prescription;

(iii)  The date of original dispensing;

(iv)  The number of valid refills remaining and dates and locations of previous refills;

(v)  The pharmacy's name, address, DEA registration number, and original prescription number from which the prescription information was transferred;

(vi)  The name of transferor pharmacist; and

(vii)  The pharmacy's name, address, and Drug Enforcement Administration registration number, along with the prescription number from which the prescription was originally filled;

(3)  Both the original and transferred prescription shall be maintained for a period of five years from the date of last refill; and

(4)  Any pharmacy electronically accessing a prescription record shall satisfy all information requirements of a manual mode prescription transferal.

Failure to comply with this subsection shall void the authority of the pharmacy to transfer prescriptions or receive a transferred prescription to or from another pharmacy.

(d)  A pharmacy and an authorized central fill pharmacy may share information for initial and refill prescriptions of schedule III, IV, or V controlled substances.  The following requirements shall apply:

(1)  A pharmacy may electronically transmit, including by facsimile, prescriptions for controlled substances listed in schedule III, IV, or V to a central fill pharmacy.  The pharmacy transmitting the prescription information shall:

(A)  Ensure that all information required to be on a prescription pursuant to subsection (g) is transmitted to the central fill pharmacy either on the face of the prescription or electronically; and

(B)  Keep a record of receipt of the filled prescription, including the date of receipt, the method of delivery (private, common, or contract carrier) and the identity of the pharmacy employee accepting delivery; and

(2)  The central fill pharmacy receiving the transmitted prescription shall:

(A)  Keep for five years a copy of a prescription received by facsimile or an electronic record of all the information transmitted by the pharmacy, including the name, address, and DEA registration number of the pharmacy transmitting the prescription;

(B)  Keep a record of the date of receipt of the transmitted prescription, the name of the licensed pharmacists filling the prescription, and the dates the prescription was filled or is refilled; and

(C)  Keep a record of the date the filled prescription was shipped to the pharmacy.

(e)  No controlled substance in schedule III, IV, or V may be dispensed without a written, facsimile of a written, or oral prescription of a practitioner, except when a controlled substance is dispensed directly by a practitioner, other than a pharmacist, to an ultimate user.  The practitioner, in dispensing a controlled substance in schedule III, IV, or V, shall affix to the package a label showing:

(1)  The date of dispensing;

(2)  The name, strength, and quantity issued of the drug;

(3)  The dispensing practitioner's name and business address;

(4)  The name of the patient;

(5)  The "use by" date for the drug, which shall be:

(A)  The expiration date on the manufacturer's or principal labeler's container; or

(B)  One year from the date the drug is dispensed, whichever is earlier;

(6)  Directions for use; and

(7)  Cautionary statements, if any, contained in the prescription or as required by law.

A complete and accurate record of all schedule III, IV, and V controlled substances administered, prescribed, and dispensed shall be maintained for five years.  Prescriptions and records of dispensing shall be retained in conformance with the requirements of section 329-36 unless otherwise provided by law.  Prescriptions may not be filled or refilled more than three months after the date of the prescription or be refilled more than two times after the date of the prescription, unless the prescription is renewed by the practitioner.

(f)  The effectiveness of a prescription for the purposes of this section shall be determined as follows:

(1)  A prescription for a controlled substance shall be issued for a legitimate medical purpose by an individual practitioner acting in the usual course of the practitioner's professional practice.  The responsibility for the proper prescribing and dispensing of controlled substances shall be upon the prescribing practitioner, but a corresponding responsibility shall rest with the pharmacist who fills the prescription.  An order purporting to be a prescription issued not in the usual course of professional treatment or for legitimate and authorized research shall not be deemed a prescription within the meaning and intent of this section, and the person who knowingly fills such a purported prescription, as well as the person who issues the prescription, shall be subject to the penalties provided for violations of this chapter;

(2)  A prescription may not be issued to allow an individual practitioner to obtain controlled substances for supplying the individual practitioner for the purpose of general dispensing to patients;

(3)  A prescription may not be issued for the dispensing of narcotic drugs listed in any schedule for the purpose of "detoxification treatment" or "maintenance treatment" except as follows:

(A)  The administering or dispensing directly (but not prescribing) of narcotic drugs listed in any schedule to a narcotic drug-dependent person for "detoxification treatment" or "maintenance treatment" shall be deemed to be "in the course of a practitioner's professional practice or research" so long as the practitioner is registered separately with the department and the federal Drug Enforcement Agency as required by section 329-32(e) and complies with Title 21 Code of Federal Regulations Section 823(g) and any other federal or state regulatory standards relating to treatment qualification, security, records, and unsupervised use of drugs; and

(B)  Nothing in this section shall prohibit a physician or authorized hospital staff from administering or dispensing, but not prescribing, narcotic drugs in a hospital to maintain or detoxify a person as an incidental adjunct to medical or surgical treatment of conditions other than addiction;

(4)  An individual practitioner shall not prescribe or dispense a substance included in schedule II, III, IV, or V for that individual practitioner's personal use, except in a medical emergency; and

(5)  A pharmacist shall not dispense a substance included in schedule II, III, IV, or V for the pharmacist's personal use.

(g)  Prescriptions for controlled substances shall be issued only as follows:

(1)  All prescriptions for controlled substances shall originate from within the State and be dated as of, and signed on, the day when the prescriptions were issued and shall contain:

(A)  The first and last name and address of the patient; and

(B)  The drug name, strength, dosage form, quantity prescribed, and directions for use.  Where a prescription is for gamma hydroxybutyric acid, methadone, or buprenorphine, the practitioner shall record as part of the directions for use, the medical need of the patient for the prescription.

The controlled substance prescriptions shall be no larger than eight and one-half inches by eleven inches and no smaller than three inches by four inches.  A practitioner may sign a prescription in the same manner as the practitioner would sign a check or legal document (e.g., J.H. Smith or John H. Smith) and shall use both words and figures (e.g., alphabetically and numerically as indications of quantity, such as five (5)), to indicate the amount of controlled substance to be dispensed.  Where an oral order is not permitted, prescriptions shall be written with ink or indelible pencil or typed, shall be manually signed by the practitioner, and shall include the name, address, telephone number, and registration number of the practitioner.  The prescriptions may be prepared by a secretary or agent for the signature of the practitioner, but the prescribing practitioner shall be responsible in case the prescription does not conform in all essential respects to this chapter and any rules adopted pursuant to this chapter.  In receiving an oral prescription from a practitioner, a pharmacist shall promptly reduce the oral prescription to writing, which shall include the following information:  the drug name, strength, dosage form, quantity prescribed in figures only, and directions for use; the date the oral prescription was received; the full name, DEA registration number, and oral code number of the practitioner; and the name and address of the person for whom the controlled substance was prescribed or the name of the owner of the animal for which the controlled substance was prescribed.

A corresponding liability shall rest upon a pharmacist who fills a prescription not prepared in the form prescribed by this section.  A pharmacist may add a patient's missing address or change a patient's address on all controlled substance prescriptions after verifying the patient's identification and noting the identification number on the back of the prescription.  The pharmacist shall not make changes to the patient's name, the controlled substance being prescribed, the quantity of the prescription, the practitioner's DEA number, or the practitioner's signature;

(2)  An intern, resident, or foreign-trained physician, or a physician on the staff of a Department of Veterans Affairs facility or other facility serving veterans, exempted from registration under this chapter, shall include on all prescriptions issued by the physician:

(A)  The registration number of the hospital or other institution; and

(B)  The special internal code number assigned to the physician by the hospital or other institution in lieu of the registration number of the practitioner required by this section.

The hospital or other institution shall forward a copy of this special internal code number list to the department as often as necessary to update the department with any additions or deletions.  Failure to comply with this paragraph shall result in the suspension of that facility's privilege to fill controlled substance prescriptions at pharmacies outside of the hospital or other institution.  Each written prescription shall have the name of the physician stamped, typed, or hand-printed on it, as well as the signature of the physician;

(3)  An official exempted from registration shall include on all prescriptions issued by the official:

(A)  The official's branch of service or agency (e.g., "U.S. Army" or "Public Health Service"); and

(B)  The official's service identification number, in lieu of the registration number of the practitioner required by this section.  The service identification number for a Public Health Service employee shall be the employee's social security or other government issued identification number.

Each prescription shall have the name of the officer stamped, typed, or handprinted on it, as well as the signature of the officer; and

(4)  A physician assistant registered to prescribe controlled substances under the authorization of a supervising physician shall include on all controlled substance prescriptions issued:

(A)  The DEA registration number of the supervising physician; and

(B)  The DEA registration number of the physician assistant.

Each written controlled substance prescription issued shall include the printed, stamped, typed, or hand-printed name, address, and phone number of both the supervising physician and physician assistant, and shall be signed by the physician assistant.  The medical record of each written controlled substance prescription issued by a physician assistant shall be reviewed and initialed by the physician assistant's supervising physician within seven working days.

(h)  A prescription for controlled substances may only be filled by a pharmacist acting in the usual course of the pharmacist's professional practice and either registered individually or employed in a registered pharmacy, central fill pharmacy, or registered institutional practitioner.  A central fill pharmacy authorized to fill prescriptions on behalf of a pharmacy shall have a contractual relationship with the pharmacy that provides for this activity or shall share a common owner with the pharmacy.  A central fill pharmacy shall not prepare prescriptions for any controlled substance listed in schedule II.

(i)  Partial filling of controlled substance prescriptions shall be determined as follows:

(1)  The partial filling of a prescription for a controlled substance listed in schedule II is permissible if the pharmacist is unable to supply the full quantity called for in a written or emergency oral prescription and the pharmacist makes a notation of the quantity supplied on the face of the written prescription (or written record of the emergency oral prescription). The remaining portion of the prescription may be filled within seventy-two hours of the first partial filling; provided that if the remaining portion is not or cannot be filled within the seventy-two-hour period, the pharmacist shall notify the prescribing individual practitioner.  No further quantity shall be supplied beyond seventy-two hours without a new prescription;

(2)  The partial filling of a prescription for a controlled substance listed in schedule III, IV, or V is permissible; provided that:

(A)  Each partial filling is recorded in the same manner as a refilling;

(B)  The total quantity dispensed in all partial fillings does not exceed the total quantity prescribed;

(C)  No dispensing occurs more than three months after the date on which the prescription was issued; and

(D)  The prescription is refilled no more than two times after the initial date of the prescription, unless the prescription is renewed by the practitioner; and

(3)  A prescription for a schedule II controlled substance written for a patient in a long-term care facility or for a patient with a medical diagnosis documenting a terminal illness may be filled in partial quantities to include individual dosage units.  If there is any question whether a patient may be classified as having a terminal illness, the pharmacist shall contact the practitioner prior to partially filling the prescription.  Both the pharmacist and the prescribing practitioner have a corresponding responsibility to assure that the controlled substance is for a terminally ill patient.  The pharmacist shall record on the prescription whether the patient is "terminally ill" or a "long-term care facility patient".  For the purposes of this section, "TI" means terminally ill and "LTCF" means long-term care facility.  A prescription that is partially filled and does not contain the notation "TI" or "LTCF patient" shall be deemed to have been filled in violation of this section.  For each partial filling, the dispensing pharmacist shall record on the back of the prescription (or on another appropriate record, uniformly maintained, and readily retrievable) the date of the partial filling, quantity dispensed, remaining quantity authorized to be dispensed, and the identification of the dispensing pharmacist.  The total quantity of schedule II controlled substances dispensed in all partial fillings shall not exceed the total quantity prescribed, nor shall a prescription be partially filled more than three times after the initial date of the prescription.  Schedule II controlled substance prescriptions for patients in a long-term care facility or patients with a medical diagnosis documenting a terminal illness shall be valid for a period not to exceed thirty days from the issue date unless sooner terminated by the discontinuance of medication.

(j)  A prescription for a schedule II controlled substance may be transmitted by the practitioner or the practitioner's agent to a pharmacy by facsimile equipment; provided that the original written, signed prescription is presented to the pharmacist for review prior to the actual dispensing of the controlled substance, except as noted in subsections (k), (l), and (m).  The original prescription shall be maintained in accordance with section 329-36.  A prescription for a schedule III, IV, or V controlled substance may be transmitted by the practitioner or the practitioner's agent to a pharmacy by facsimile; provided that:

(1)  The information shall be communicated only between the prescribing practitioner or the prescriber's authorized agent and the pharmacy of the patient's choice.  The original prescription shall be maintained by the practitioner in accordance with section 329-36;

(2)  The information shall be communicated in a retrievable, recognizable format acceptable to the intended recipient and shall include the physician's oral code designation and the name of the recipient pharmacy;

(3)  No electronic system, software, or other intervening mechanism or party shall alter the practitioner's prescription, order entry, selection, or intended selection without the practitioner's approval on a per prescription per order basis.  Facsimile prescription information shall not be altered by any system, software, or other intervening mechanism or party prior to receipt by the intended pharmacy;

(4)  The prescription information processing system shall provide for confidentiality safeguards required by federal or state law; and

(5)  Prescribing practitioners and pharmacists shall exercise prudent and professional judgment regarding the accuracy, validity, and authenticity of any facsimile prescription information.  The facsimile shall serve as the original written prescription for purposes of this section and shall be maintained in accordance with section 329-36.

(k)  A prescription prepared in accordance with subsection (g) written for a narcotic listed in schedule II to be compounded for the direct administration to a patient by parenteral, intravenous, intramuscular, subcutaneous, or intraspinal infusion, but does not extend to the dispensing of oral dosage units of controlled substances, may be transmitted by the practitioner or the practitioner's agent to the pharmacy by facsimile.  The original prescription shall be maintained by the practitioner in accordance with section 329-36.  The pharmacist shall note on the face of the facsimile prescription in red ink "Home Infusion/IV" and this facsimile shall serve as the original written prescription for purposes of this section and it shall be maintained in accordance with section 329-36.

(l)  A prescription prepared in accordance with subsection (g) written for a schedule II substance for a patient enrolled in a hospice care program certified or paid for by medicare under Title XVIII or a hospice program that is licensed by the State may be transmitted by the practitioner or the practitioner's agent to the dispensing pharmacy by facsimile.  The original prescription shall be maintained by the practitioner in accordance with section 329-36.  The practitioner or practitioner's agent shall note on the prescription that the patient is a hospice patient.  The pharmacist shall note on the face of the facsimile prescription in red ink "HOSPICE" and this facsimile shall serve as the original written prescription for purposes of this section and it shall be maintained in accordance with section 329-36.

(m)  A prescription prepared in accordance with subsection (g) written for a schedule II controlled substance for a resident of a state-licensed long-term care facility may be transmitted by the practitioner or the practitioner's agent to the dispensing pharmacy by facsimile.  The original prescription shall be maintained by the practitioner in accordance with section 329-36.  The pharmacist shall note on the face of the facsimile prescription in red ink "LTCF" and this facsimile shall serve as the original written prescription for purposes of this section and it shall be maintained in accordance with section 329-36. [L 1972, c 10, pt of §1; am L 1973, c 206, §1; am L 1979, c 194, §5; am L 1984, c 25, §2; am L 1986, c 214, §6; am L 1988, c 59, §4; am L 1991, c 159, §§10 to 12; am L 1996, c 206, §2; am L 1997, c 280, §3; am L 1999, c 90, §2 and c 252, §4; am L 2002, c 165, §3; am L 2003, c 151, §8; am L 2006, c 69, §3; am L 2008, c 131, §3 and c 186, §4; am L 2009, c 117, §5]



§329-39 - Labels.

§329-39  Labels.  (a)  Whenever a producer, manufacturer, or wholesaler of controlled substances, or a pharmacy sells or dispenses any such drug to:

(1)  A producer, manufacturer, or wholesaler of controlled substances; or

(2)  A pharmacy, physician, dentist, podiatrist, veterinarian, or practitioner;

the producer, manufacturer, wholesaler, or pharmacist shall securely affix to each package in which that drug is contained:  a label showing in legible English the name and address of the vendor or dispenser; and the amount, quantity, kinds, and form of controlled substances contained in each package.

(b)  Whenever a pharmacist sells or dispenses any controlled substance on a prescription issued by a physician, dentist, podiatrist, or veterinarian, the pharmacist shall affix to the bottle or other container in which the drug is sold or dispensed:

(1)  The pharmacy’s name and business address;

(2)  The serial number of the prescription;

(3)  The name of the patient or, if the patient is an animal, the name of the owner of the animal and the species of the animal;

(4)  The name of the physician, dentist, podiatrist, or veterinarian by whom the prescription is written; and

(5)  Such directions as may be stated on the prescription.

(c)  No person shall alter, deface, or remove any label affixed to a package, bottle, or other container in which a drug is sold or dispensed, except for the purpose of replacing the label with the person’s own lawful authorized label. [L 1931, c 152, §10; RL 1935, §1279; RL 1945, §2610; am L 1955, c 180, §1; RL 1955, §52-21; am L 1959, c 71, §3; HRS §329-14; ren L 1972, c 10, §7(1); am L 1977, c 116, §4; gen ch 1985; am L 1996, c 206, §3]



§329-40 - Methadone treatment programs.

§329-40  Methadone treatment programs.  (a)  Notwithstanding any other provision of law to the contrary, methadone may be administered or dispensed or both as part of a state-registered and federal Substance Abuse and Mental Health Services Administration approved methadone treatment program by a practitioner who is licensed and registered under state and federal law to administer and dispense methadone for patients or by an agent of the practitioner, supervised by and under the order of the practitioner.  The agent must be a pharmacist, registered nurse, or licensed practical nurse.  The licensed practitioner shall be responsible for the amounts of methadone administered or dispensed in accordance with Substance Abuse and Mental Health Services Administration regulations and shall record, approve, and countersign all changes in dosage schedules.

(b)  Registration of a methadone treatment program requires that:

(1)  The methadone treatment program obtain a controlled substance registration from the State of Hawaii and the Drug Enforcement Administration;

(2)  The medical director of a methadone treatment program obtain a controlled substance registration from the State of Hawaii and the Drug Enforcement Administration at the location of the program;

(3)  Admission to a methadone treatment program be limited to the narcotic-dependent persons as defined in this chapter;

(4)  Unless otherwise stated in this chapter, admission to a methadone treatment program be in accordance with Title 21 Code of Federal Regulations Part 291 and Title 42 Code of Federal Regulations Part 8;

(5)  All medical orders including initial medication orders, all subsequent medication order changes, all changes in the frequency of take-home medication, and the prescription of additional take-home medication for emergency situations be authorized by a licensed registered physician employed by the program;

(6)  Only the medical director or other designated program physician authorize a patient's admission for treatment in accordance with Title 21 Code of Federal Regulations Part 291 and Title 42 Code of Federal Regulations Part 8; and

(7)  Take-home doses of methadone be dispensed to patients in accordance with Title 21 Code of Federal Regulations Part 291 and Title 42 Code of Federal Regulations Part 8, but shall not exceed a fourteen-day supply at any given time nor more than the maximum amount of take-homes for Levo-alphacetylmethadol (LAAM/Orlamm) that would allow a patient to be away from the clinic for dosing for more than two weeks unless authorized by the state authority.

The term "methadone treatment program" as used in this section means an organization or a person (including a private physician) that administers or dispenses methadone to a narcotic-dependent person for maintenance or detoxification treatment and who provides the medical and rehabilitative services required by Title 21 Code of Federal Regulations Part 291 or Title 42 Code of Federal Regulations Part 8 and is approved to do so by the State and by the United States Substance Abuse and Mental Health Services Administration, and who holds a controlled substance registration as required by this chapter and the United States Drug Enforcement Administration to use methadone for the treatment of narcotic-dependent persons.

The term "narcotic-dependent person" as used in this section means an individual who physiologically needs heroin or a morphine-like drug to prevent the onset of signs of withdrawal.

The term "state authority" as used in this section means the agency within the State which exercises the responsibility for governing the treatment of narcotic-dependent persons with the narcotic drug methadone. [L 1990, c 46, §1; am L 1991, c 159, §13; am L 2002, c 165, §4]



§329-41 - Prohibited acts B--penalties.

PART IV.  OFFENSES AND PENALTIES

§329-41  Prohibited acts B--penalties.  (a)  It is unlawful for any person:

(1)  Who is subject to part III to distribute, administer, prescribe, or dispense a controlled substance in violation of section 329-38 or rules authorized under section 329-31; however, a licensed manufacturer or wholesaler may sell or dispense a controlled substance to a master of a transpacific ship or a person in charge of a transpacific aircraft upon which no physician is regularly employed, for the actual medical needs of persons on board such ship or aircraft when not in port; provided schedule I or II controlled substances shall be sold to the master of such ship or person in charge of such aircraft only in accordance with the provisions set forth in 21 Code of Federal Regulations, Sections 1301, 1305, and 1307, adopted pursuant to Title 21, United States Code, Section 821;

(2)  Who is a registrant to manufacture a controlled substance not authorized by the registrant's registration or to distribute or dispense a controlled substance not authorized by the registrant's registration to another registrant or another authorized person;

(3)  To refuse or fail to make available, keep, or furnish any record, notification, order form, prescription, statement, invoice, or information in patient charts relating to the administration, dispensing, or prescribing of controlled substances;

(4)  To refuse any lawful entry into any premises for any inspection authorized by this chapter;

(5)  Knowingly to keep or maintain any store, shop, warehouse, dwelling, building, vehicle, boat, aircraft, or other structure or place for the purpose of using these substances or which is used for keeping or selling them in violation of this chapter or chapter 712, part IV;

(6)  Who is a practitioner or pharmacist to dispense a controlled substance to any individual not known to the practitioner or pharmacist, except under the following circumstances:

(A)  When dispensing a controlled substance directly to an individual, the practitioner or pharmacist shall first obtain and document, in a log book or an electronic database, the full name, identification number, identification type, and signature, whether by actual signature or by electronic signature capture device, of the individual obtaining the controlled substance.  If the individual does not have any form of proper identification, the pharmacist shall verify the validity of the prescription and identity of the patient with the prescriber, or their authorized agent, before dispensing the controlled substance; and

(B)  For mail order prescriptions, the practitioner or pharmacist shall not be subject to subparagraph (A); provided that all other requirements of chapter 329 shall apply and that the practitioner or pharmacist, as part of the initial registration process of an individual in a mail order prescription drug plan and prior to the controlled substance being dispensed, shall obtain all identification information, including the full name, identification number, identification type, signature, and a photocopy of a form of proper identification of the individual obtaining the controlled substance.  The practitioner or pharmacist shall also comply with other requirements set forth by rule.

For the purpose of this section, "proper identification" means government-issued identification containing the photograph, printed name, identification number, and signature of the individual obtaining the controlled substance;

(7)  Who is a practitioner to predate or pre-sign prescriptions to facilitate the obtaining or attempted obtaining of controlled substances; or

(8)  Who is a practitioner to facilitate the issuance or distribution of a written prescription or to issue an oral prescription for a controlled substance when not physically in the State.

(b)  It shall be unlawful for any person subject to part III of this chapter except a pharmacist, to administer, prescribe, or dispense any controlled substance without a bona fide physician-patient relationship.

(c)  Any person who violates this section is guilty of a class C felony. [L 1972, c 10, pt of §1; gen ch 1985; am L 1986, c 214, §7; am L 1998, c 147, §1; am L 2006, c 69, §4; am L 2008, c 186, §5; am L 2009, c 117, §6]



§329-42 - Prohibited acts C--penalties.

§329-42  Prohibited acts C--penalties.  (a)  It is unlawful for any person knowingly or intentionally:

(1)  To distribute as a registrant a controlled substance classified in schedule I or II, except pursuant to an order form as required by section 329-37;

(2)  To use in the course of the manufacture, distribution, administration, or prescribing of a controlled substance a registration number that is fictitious, revoked, suspended, expired, or issued to another person;

(3)  To obtain or attempt to obtain any controlled substance or procure or attempt to procure the administration of any controlled substance:

(A)  By fraud, deceit, misrepresentation, embezzlement, theft;

(B)  By the forgery or alteration of a prescription or of any written order;

(C)  By furnishing fraudulent medical information or the concealment of a material fact;

(D)  By the use of a false name, patient identification number, or the giving of false address;

(E)  By the unauthorized use of a physician's oral call-in number; or

(F)  By the alteration of a prescription by the addition of future refills;

(4)  To furnish false or fraudulent material information in, or omit any material information from, any application, report, or other document required to be kept or filed under this chapter, or any record required to be kept by this chapter;

(5)  To make, distribute, or possess any punch, die, plate, stone, or other thing designed to print, imprint, or reproduce the trademark, trade name, or other identifying mark, imprint, or device of another or any likeness of any of the foregoing upon any drug or container or labeling thereof so as to render the drug a counterfeit substance;

(6)  To misapply or divert to the person's own use or other unauthorized or illegal use or to take, make away with, or secrete, with intent to misapply or divert to the person's own use or other unauthorized or illegal use, any controlled substance that shall have come into the person's possession or under the person's care as a registrant or as an employee of a registrant who is authorized to possess controlled substances or has access to controlled substances by virtue of the person's employment; or

(7)  To make, distribute, possess, or sell any prescription form, whether blank, faxed, computer generated, photocopied, or reproduced in any other manner without the authorization of the licensed practitioner.

(b)  Any person who violates this section is guilty of a class C felony. [L 1972, c 10, pt of §1; am L 1991, c 159, §14; am L 1997, c 280, §4; am L 2000, c 98, §6; am L 2006, c 69, §5]; am L 2008, c 186, §6



§329-43 - Penalties under other laws.

[§329-43]  Penalties under other laws.  Any penalty imposed for violation of this chapter is in addition to, and not in lieu of, any civil or administrative penalty or sanction otherwise authorized by law. [L 1972, c 10, pt of §1]



§329-43.5 - Prohibited acts related to drug paraphernalia.

[§329-43.5]  Prohibited acts related to drug paraphernalia.  (a)  It is unlawful for any person to use, or to possess with intent to use, drug paraphernalia to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale, or otherwise introduce into the human body a controlled substance in violation of this chapter.  Any person who violates this section is guilty of a class C felony and upon conviction may be imprisoned pursuant to section 706-660 and, if appropriate as provided in section 706-641, fined pursuant to section 706-640.

(b)  It is unlawful for any person to deliver, possess with intent to deliver, or manufacture with intent to deliver, drug paraphernalia, knowing, or under circumstances where one reasonably should know, that it will be used to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale, or otherwise introduce into the human body a controlled substance in violation of this chapter.  Any person who violates this section is guilty of a class C felony and upon conviction may be imprisoned pursuant to section 706-660 and, if appropriate as provided in section 706-641, fined pursuant to section 706-640.

(c)  Any person eighteen years of age or over who violates subsection (b) by delivering drug paraphernalia to a person or persons under eighteen years of age who are at least three years younger than that adult person is guilty of a class B felony and upon conviction may be imprisoned pursuant to section 706-660 and if appropriate as provided in section 706-641, fined pursuant to section 706-640.

(d)  It is unlawful for any person to place in any newspaper, magazine, handbill, or other publication any advertisement, knowing, or under circumstances where one reasonably should know, that the purpose of the advertisement, in whole or in part, is to promote the sale of objects designed or intended for use as drug paraphernalia.  Any person who violates this section is guilty of a class C felony and upon conviction may be imprisoned pursuant to section 706-660 and, if appropriate as provided in section 706-641, fined pursuant to section 706-640. [L 1988, c 259, §2]

Cross References

Sale of sterile syringes for the prevention of disease, see §325-21.

Forfeitures, see §329-55.

Case Notes

Legislature intended to impose penal sanctions for constructive and actual possession of contraband items.  8 H. App. 610, 822 P.2d 23.

In a prosecution under subsection (b):  of a merchant, jury should be instructed that it must first find that the defendant-seller delivered the object(s) in question to the buyer with the specific intent that the object(s) be used with illegal drugs;  trial court should provide jury with an instruction enumerating all fourteen factors listed in the statutory definition of drug paraphernalia. 75 H. 80, 856 P.2d 1246.

Subsection (b):  not void for vagueness; contains mens rea requirement of "intentionally"; mere fact that the buyer is actually an undercover police officer, which fact is unknown to the defendant, cannot render it "factually and legally" impossible that the defendant should reasonably have known that the items sold would be used with illegal drugs.  75 H. 80, 856 P.2d 1246.

No error in court failing to dismiss count against defendant for possessing "everyday household items not intended or designed for use as drug paraphernalia" as broad definition of drug paraphernalia and multiple examples of such contraband enumerated in §329-1 weighed against defendant's contention that the ordinary nature of the containers defendant possessed did not involve the harm or evil sought to be avoided under this section or amounted to extenuations that would not have been envisioned by the legislature.  98 H. 196, 46 P.3d 498.

Insufficient evidence to support jury's verdict that defendant possessed scale with intent to use it for any of the purposes stated in subsection (a).  92 H. 472 (App.), 992 P.2d 741.



§329-44 - Notice of conviction to be sent to licensing board, department of commerce and consumer affairs.

§329-44  Notice of conviction to be sent to licensing board, department of commerce and consumer affairs.  On the conviction of any physician, osteopathic physician and surgeon, dentist, podiatrist, veterinarian, practitioner, apothecary, manufacturer, wholesaler, or producer, of the wilful violation of this chapter, a copy of the sentence and of the opinion of the court or district judge, if any is filed, shall be sent by the clerk of the court, or by the judge, to the board or officer, if any, by whom the convicted defendant has been licensed to practice the convicted defendant’s profession or to carry on the convicted defendant’s business; and if the convicted defendant is a physician or osteopathic physician and surgeon, a copy of the sentence and of the opinion, if any, shall be sent to the department of commerce and consumer affairs. [L 1931, c 152, §16; RL 1935, §1285; RL 1945, §2616; RL 1955, §52-29; am L 1959, c 71, §3; HRS §329-22; am L 1970, c 188, §39; ren L 1972, c 10, §7(2); am L 1984, c 168, §6; am L 1985, c 197, §18; gen ch 1985]



§329-45 - REPEALED.

§329-45  REPEALED.  L 1991, c 159, §15.



§329-46 - Prohibited acts related to visits to more than one practitioner to obtain controlled substance prescriptions.

§329-46  Prohibited acts related to visits to more than one practitioner to obtain controlled substance prescriptions.  (a)  It is unlawful for any person knowingly or intentionally to visit more than one practitioner and withhold information regarding previous practitioner visits for the purpose of obtaining one or more controlled substance prescriptions for quantities that:

(1)  Exceed what any single practitioner would have prescribed or dispensed for the time period and legitimate medical purpose represented; and

(2)  Would constitute an offense pursuant to part IV of chapter 712.

(b)  Information communicated to a physician in an effort to unlawfully procure a controlled substance, or to unlawfully procure the administration, prescribing, or dispensing of any controlled substance shall not be deemed a privileged communication.

(c)  Any person who violates this section is guilty of a crime which is of the grade and class identical to that imposed under part IV of chapter 712 for the same type and equivalent quantity of controlled substance. [L 1991, c 159, §2; am L 1999, c 252, §5]



§329-49 - Administrative penalties.

[§329-49]  Administrative penalties.  (a)  Any person who violates this chapter or any rule adopted by the department pursuant to this chapter shall be fined not more than $10,000 for each separate offense.  Any action taken to collect the penalty provided for in this subsection shall be considered a civil action and the fine shall be deposited into the state general fund.

(b)  The director may impose by order the administrative penalty specified in this section, in addition to any other administrative or judicial remedy provided by this part, or by rules adopted pursuant to this chapter.  Factors to be considered in imposing the administrative penalty include:

(1)  The nature and history of the violation;

(2)  Any prior violation; and

(3)  The opportunity, difficulty, and history of corrective action.

For any judicial proceeding to recover the administrative penalty imposed, the administrator need only show that notice was given, a hearing was held or the time granted for requesting a hearing has expired without such a request, the administrative penalty was imposed, and the penalty remains unpaid. [L 2008, c 186, pt of §1]



§329-50 - Injunctive relief.

[§329-50]  Injunctive relief.  The administrator may institute a civil action in any court of competent jurisdiction for injunctive relief to prevent any violation of this chapter or any rule adopted to implement this chapter.  The court shall have powers to grant relief in accordance with the Hawaii rules of civil procedure. [L 2008, c 186, pt of §1]



§329-51 - Powers of enforcement personnel.

PART V.  ENFORCEMENT AND ADMINISTRATIVE PROVISIONS

§329-51  Powers of enforcement personnel.  Any officer or employee of the department of public safety designated by the director of public safety may:

(1)  Carry firearms in the performance of the officer’s or employee’s official duties;

(2)  Execute and serve search warrants, arrest warrants, administrative inspection warrants, subpoenas, and summonses issued under the authority of this State;

(3)  Make arrests without warrant for any offense under this chapter and under part IV of chapter 712 committed in the officer’s or employee’s presence, or if the officer or employee has probable cause to believe that the person to be arrested has committed or is committing a violation of this chapter or part IV of chapter 712 which may constitute a felony;

(4)  Make seizures of property pursuant to this chapter; or

(5)  Perform other law enforcement duties as the director of public safety designates. [L 1972, c 10, pt of §1; am L 1979, c 194, §6; gen ch 1985; am L 1990, c 281, §10]

Attorney General Opinions

Narcotics enforcement division investigators may carry firearms, serve warrants, subpoenas and summons, and make arrests; qualify as law enforcement officers for purposes of excluding personal use value of state vehicle from gross income.  Att. Gen. Op. 91-03.



§329-52 - Administrative inspections.

§329-52  Administrative inspections.  (a)  The administrator or any of the administrator's agents may make administrative inspections of controlled premises upon presenting appropriate credentials to the registrant or persons subject to parts III, IV, VIII, and IX of this chapter or their agents in accordance with the following provisions:

(1)  Inspections shall be at reasonable times and within reasonable limits and in a reasonable manner of controlled premises and vehicles in which persons registered or exempted from registration requirements under this chapter are permitted to hold, manufacture, compound, process, sell, dispense, deliver, or otherwise dispose of any controlled substance or regulated chemical designated under section 329-61 and all pertinent equipment, finished and unfinished materials, containers, and labeling therein to determine if this chapter is being violated;

(2)  The administrator or any of the administrator's agents shall have access to and may copy any and all records, books, logs, or documents pertaining to the administering, prescribing, dispensing, or sale of controlled substances or regulated chemicals designated under this chapter without a warrant; and

(3)  The administrator or any of the administrator's agents may inventory any stock of any controlled substance or regulated chemical designated under section 329-61 and secure samples or specimens of any drug, device, or chemical not seized as evidence by paying or offering to pay for the sample.  The administrator shall make or cause to be made examinations of samples secured under this section to determine whether or not this chapter is being violated.

(b)  An inspection of records authorized by this section shall not extend to financial data relating to pricing of items other than shipment and sale amounts, unless the owner, operator, or agent in charge of the controlled premises consents in writing.

(c)  For purposes of this section, "controlled premises" means:

(1)  Places where persons registered or exempted from registration requirements under this chapter are required to keep records; and

(2)  Places, including factories, warehouses, establishments, and conveyances in which persons registered or exempted from registration requirements under this chapter are permitted to hold, manufacture, compound, process, sell, dispense, deliver, or otherwise dispose of any controlled substance or regulated chemical designated under section 329-61. [L 1972, c 10, pt of §1; gen ch 1985; am L 1990, c 281, §10; am L 2009, c 117, §7]



§329-53 - Injunctions.

[§329-53]  Injunctions.  (a)  The circuit courts of this State may exercise jurisdiction to restrain or enjoin violations of this chapter.

(b)  The defendant may demand trial by jury for an alleged violation of an injunction or restraining order under this section. [L 1972, c 10, pt of §1]



§329-54 - Cooperative arrangements and confidentiality.

§329-54  Cooperative arrangements and confidentiality.  (a)  The department of public safety shall cooperate with federal and other state agencies in discharging its responsibilities concerning traffic in controlled substances and in suppressing the abuse of controlled substances.  To this end, it may:

(1)  Arrange for the exchange of information among governmental officials concerning the use and abuse of controlled substances;

(2)  Coordinate and cooperate in training programs concerning controlled substance law enforcement at local and state levels;

(3)  Cooperate with the Bureau by establishing a centralized unit to accept, catalogue, file, and collect statistics, including records of drug dependent persons and other controlled substance law offenders within the State, and make the information available for federal, state and local law enforcement purposes.  It shall not furnish the name or identity of a patient or research subject whose identity could not be obtained under subsection (c); and

(4)  Conduct programs of eradication aimed at destroying wild or illicit growth of plant species from which controlled substances may be extracted.

(b)  Results, information, and evidence received from the Bureau relating to the regulatory functions of this chapter, including results of inspections conducted by it may be relied and acted upon by the department of public safety in the exercise of its regulatory functions under this chapter.

(c)  A practitioner engaged in medical research is not required or compelled to furnish the name or identity of a research subject to the department of public safety, nor may the practitioner be compelled in any state or local civil, criminal, administrative, legislative, or other proceedings to furnish the name or identity of any research subject that the practitioner is obligated to keep confidential. [L 1972, c 10, pt of §1; gen ch 1985; am L 1990, c 281, §10; am L 1997, c 280, §5]



§329-55 - Forfeitures.

§329-55  Forfeitures.  [Repeal and reenactment on July 1, 1996, by L 1993, c 196, §1, deleted by L 1996, c 104, §6.]  (a)  The following are subject to forfeiture according to the procedures set forth in the Penal Code:

(1)  All controlled substances and anabolic steroids which have been manufactured, cultivated, grown, distributed, dispensed, or acquired in violation of this chapter;

(2)  All raw materials, products, and equipment of any kind which are used, or intended for use, in manufacturing, cultivating, growing, compounding, processing, delivering, importing, or exporting any controlled substance or anabolic steroid in violation of this chapter;

(3)  All property which is used, or intended for use, as a container for property described in paragraph (1) or (2);

(4)  All conveyances, including aircraft, vehicles, or vessels which are used or intended for use, to transport, or in any manner to facilitate the transportation, for the purpose of sale, delivery or receipt of property described in paragraph (1) or (2), subject to the provisions of chapter 712A;

(5)  All books, records, and research products and materials, including formulas, microfilms, tapes, and data which are used, or intended for use, in violation of this chapter;

(6)  All moneys, negotiable instruments, securities, or other things of value furnished or intended to be furnished by any person in exchange for a controlled substance or anabolic steroid in violation of this chapter, all proceeds traceable to such an exchange, and all moneys, negotiable instruments, and securities used or intended to be used to facilitate any violation of this chapter, subject to the provisions of chapter 712A;

(7)  All firearms which are visible, carried during, or used in furtherance of a violation of this chapter or chapter 712, part IV; and

(8)  All drug paraphernalia as defined by section 329-1.

(b)  Property subject to forfeiture under this chapter may be seized in accordance with the provisions of chapter 712A.

(c)  Controlled substances listed in Schedule I that are possessed, transferred, sold, or offered for sale in violation of this chapter are contraband and shall be seized and summarily forfeited to the State.  Controlled substances listed in Schedule I, which are seized or come into the possession of the State, the owners of which are unknown, are contraband and shall be summarily forfeited to the State.

(d)  Species of plants from which controlled substances in Schedules I and II may be derived which have been planted or cultivated in violation of this chapter, or of which the owners or cultivators are unknown, or which are wild growths, may be seized and summarily forfeited to the State.

(e)  The failure, upon demand by the department of public safety, or its authorized agent, of the person in occupancy or in control of land or premises upon which the species of plants are growing or being stored, to produce an appropriate registration, or proof that the person is the holder thereof, constitutes authority for the seizure and forfeiture of the plants. [L 1972, c 10, pt of §1; am L 1977, c 120, §1; am L 1980, c 216, §1; am L 1983, c 90, §1; am L 1985, c 150, §5; gen ch 1985; am L 1986, c 214, §8; am L 1988, c 259, §3 and c 260, §3; am L 1990, c 168, §3 and c 281, §10]



§329-56 - Burden of proof; liabilities.

§329-56  Burden of proof; liabilities.  (a)  It is not necessary for the State to negate any exemption or exception in this chapter in any complaint, information, indictment or other pleading or in any trial, hearing, or other proceeding under this chapter.  The burden of proof of any exemption or exception is upon the person claiming it.

(b)  In the absence of proof that a person is the duly authorized holder of an appropriate registration or order form issued under this chapter, the person is presumed not to be the holder of the registration or form.  The burden of proof is upon the person to rebut the presumption.

(c)  No liability is imposed by this chapter upon any authorized state, county or municipal officer, engaged in the lawful performance of the officer’s duties. [L 1972, c 10, pt of §1; gen ch 1985]



§329-57 - Judicial review.

§329-57  Judicial review.  All final determinations, findings and conclusions of the department of public safety under this chapter are final and conclusive decisions of the matters involved.  Any person aggrieved by the decision may obtain review of the decision pursuant to chapter 91.  Findings of fact by the department of public safety, if supported by substantial evidence, are conclusive. [L 1972, c 10, pt of §1; am L 1990, c 281, §10]



§329-58 - Education and research.

§329-58  Education and research.  (a)  The department of public safety shall carry out educational programs designed to prevent and determine misuse and abuse of controlled substances.  In connection with these programs it may:

(1)  Promote better recognition of the problems of misuse and abuse of controlled substances within the regulated industry and among interested groups and organizations;

(2)  Assist the regulated industry and interested groups and organizations in contributing to the reduction of misuse and abuse of controlled substances;

(3)  Consult with interested groups and organizations to aid them in solving administrative and organizational problems;

(4)  Evaluate procedures, projects, techniques, and controls conducted or proposed as part of educational programs on misuse and abuse of controlled substances;

(5)  Disseminate the result of research on misuse and abuse of controlled substances to promote a better public understanding of what problems exist and what can be done to combat them;

(6)  Assist in the education and training of state and local law enforcement officials in their efforts to control misuse and abuse of controlled substances.

(b)  The department of public safety may authorize persons engaged in research on the use and effects of controlled substances to withhold the names and other identifying characteristics of individuals who are the subjects of the research.  Persons who obtain this authorization are not compelled in any civil, criminal, administrative, legislative, or other proceeding to identify the individuals who are subjects of research for which the authorization was obtained.

(c)  The department of public safety may authorize the possession and distribution of controlled substances by persons engaged in research.  Persons who obtain this authorization are exempt from state prosecution for possession and distribution of controlled substances to the extent of the authorization. [L 1972, c 10, pt of §1; am L 1990, c 281, §10; am L Sp 1993, c 8, §54; am L 2004, c 216, §38]



§329-59 - Controlled substance registration revolving fund; established.

§329-59  Controlled substance registration revolving fund; established.  (a)  There is established within the state treasury the controlled substance registration revolving fund.  The fund shall be expended at the discretion of the director of public safety for the purpose of:

(1)  Offsetting the cost of the electronic prescription accountability system, investigation of violations of this chapter, the registration and control of the manufacture, distribution, prescription, and dispensation of controlled substances and regulated chemicals listed under section 329-61, within the State and the processing and issuance of a patient registry identification certificate designated under part IX;

(2)  Funding positions authorized by the legislature by law; and

(3)  Funding the narcotics enforcement division's forensic drug laboratory facility.

(b)  The fund shall consist of all moneys derived from fees collected pursuant to sections 329-31, 329-67, and 329-123(b) and legislative appropriations.  All fees collected pursuant to sections 329-31, 329-67, and 329-123(b) shall be deposited in the controlled substance registration revolving fund. [L 1996, c 268, §3; am L 1999, c 252, §6; am L 2002, c 165, §5; am L 2008, c 119, §2]



§329-61 - Substances subject to reporting.

PART VI.  REGULATED CHEMICALS FOR THE MANUFACTURE OF

CONTROLLED SUBSTANCES

Note

Part heading amended by L 1993, c 225, §1.

Part heading amended by L 1999, c 252, §7.

Revision Note

In this part, "part" substituted for "chapter".

§329-61  Substances subject to reporting.  (a)  List 1 chemicals.  Any manufacturer, wholesaler, retailer, or other person who sells, transfers, or otherwise furnishes any of the following substances to any person in this State or for use in this State shall submit a report to the department of all those transactions:

(1)  Phenyl-2-propanone;

(2)  Methylamine and its salts;

(3)  Phenylacetic acid, its esters and salts;

(4)  Ephedrine, its salts, optical isomers, and salts of optical isomers;

(5)  Pseudoephedrine, its salts, optical isomers, and salts of optical isomers;

(6)  Norpseudoephedrine, its salts, optical isomers, and salts of optical isomers;

(7)  Phenylpropanolamine, its salts, optical isomers, and salts of optical isomers;

(8)  Hydriodic acid;

(9)  Benzyl cyanide;

(10)  Benzyl chloride;

(11)  N-methylformamide;

(12)  N-methylephedrine, its salts, optical isomers, and salts of optical isomers;

(13)  N-ethylephedrine;

(14)  N-ethylpseudoephedrine;

(15)  N-methylpseudoephedrine, its salts, optical isomers, and salts of optical isomers;

(16)  Chloroephedrine;

(17)  Chloropseudoephedrine;

(18)  Ethylamine;

(19)  D-lysergic acid;

(20)  Ergotamine and its salts;

(21)  Piperidine and its salts;

(22)  N-acetylanthranilic acid, its esters and salts;

(23)  Anthranilic acid, its esters and salts;

(24)  Propionic anhydride;

(25)  Isosafrole;

(26)  Safrole;

(27)  Piperonal;

(28)  Thionychloride;

(29)  Ergonovine and its salts;

(30)  3,4-Methylenedioxyphenyl-2-propanone;

(31)  Benzaldehyde;

(32)  Nitroethane;

(33)  Red phosphorus;

(34)  Iodine crystals;

(35)  Iodine at concentrations greater than 1.5 per cent by weight in a solution or matrix above the threshold of two ounces in a single transaction;

(36)  Gamma butyrolactone (GBL) including butyrolactone; butyrolactone gamma; 4-butyrolactone; 2(3H)-furanone dihydro; dihydro-2(3H)-furanone; tetrahydro-2-furanone; 1,2-butanolide; 1,4-butanolide; 4-butanolide; gamma-hydroxybutyric acid lactone; 3-hydroxybutyric acid lactone; and 4-hydroxybutanoic acid lactone with chemical abstract service number 96-48-0;

(37)  1,4-butanediol, including butanediol; butane-1,4-diol; 1,4-butylene glycol; butylene glycol; 1,4-dihydroxybutane; 1,4-tetramethylene glycol; tetramethylene glycol; and tetramethylene; 1,4-diol;

(38)  Hypophosphorous acid and its salts (including ammonium hypophosphite, calcium hypophosphite, iron hypophosphite, potassium hypophosphite, manganese hypophosphite, magnesium hypophosphite, and sodium hypophosphite);

(39)  White phosphorus (other names yellow phosphorus); and

(40)  Anhydrous ammonia.

(b)  List 2 chemicals.  Any manufacturer, wholesaler, retailer, or other person who sells, transfers, or otherwise furnishes any extraordinary quantity of any of the following chemicals, or sells, transfers, or otherwise furnishes the chemicals through the use of an uncommon method of payment or delivery or under any other circumstances that may make that person believe that the following chemicals could be used in violation of this part by any person in this State, shall report to the department all those transactions of:

(1)  Acetic anhydride;

(2)  Acetone;

(3)  Ethyl ether;

(4)  Potassium permanganate;

(5)  2-Butanone (or methyl ethyl ketone or MEK);

(6)  Toluene;

(7)  Hydrochloric acid;

(8)  Sulfuric acid;

(9)  Methyl isobutyl ketone (MIBK);

(10)  Hydrogen chloride; and

(11)  Methyl sulfone (MSM, DMS, Dimethyl sulfone or DMSO2).

(c)  Additional chemicals.  If a chemical is added or deleted as a regulated list 1 or list 2 chemical under federal law and notice of the designation is given to the department, the department may recommend that a corresponding change be made to state law.  The department of public safety shall designate the chemical as added or deleted under this chapter after the expiration of thirty days from publication in the Federal Register of a final order and the change shall have the effect of law.  If a chemical is added or deleted under this subsection, the control shall be temporary and, if the temporary designation of the added or deleted chemical is not permanently enacted in corresponding changes to this chapter at the next regular session of the legislature, the temporary designation shall be nullified.

(d)  The department of public safety shall adopt rules pursuant to chapter 91 necessary for the purposes of this section; provided the rules adopted to add or subtract to list 1 or list 2 may be adopted without regard to chapter 91. [L 1990, c 200, pt of §1; am L 1993, c 225, §2; am L 1997, c 356, §5; am L 1999, c 252, §8; am L 2001, c 203, §6; am L 2003, c 151, §9; am L 2004, c 193, §3]



§329-62 - Proper identification.

[§329-62]  Proper identification.  (a)  Any manufacturer, wholesaler, retailer, or other person who receives from a source outside of the State any substance specified in section 329-61  prior to selling, transferring, or otherwise furnishing any substance specified in section 329-61 to a person in this State, shall require proper identification from the purchaser.

(b)  For the purposes of this section, “proper identification” means a motor vehicle operator’s license or other official state-issued identification of the purchaser which contains a photograph of the purchaser; the residential or mailing address of the purchaser other than a post office box number, or the tax map key number if no other address is available; the motor vehicle license number of any motor vehicle owned or operated by the purchaser; a letter of authorization from the business for which any substance specified in section 329-61 is being furnished, which includes the general excise license number and address of the business; a full description of how the substance is to be used; and the signature of the purchaser.  The person selling, transferring, or otherwise furnishing any substance specified in section 329-61 shall sign as a witness to the signature and identification of the purchaser.

(c)  Any manufacturer, wholesaler, retailer or other person who does not obtain the proper identification as required by this section shall be fined not more than $5,000, or imprisoned not more than thirty days, or both. [L 1990, c 200, pt of §1]



§329-63 - Person required to keep records and file reports.

§329-63  Person required to keep records and file reports.  (a)  Any manufacturer, wholesaler, retailer, or other person who sells, transfers, receives, or brings in from outside the State, or otherwise furnishes a substance specified in section 329-61, or an encapsulating or tableting machine shall keep a record of each transaction for a period of two years after the date of transaction.

(b)  Any manufacturer, wholesaler, retailer, or other person who sells, transfers, receives, or brings in from outside the State, or otherwise furnishes a substance specified in section 329-61, for use by a person in this State shall report to the administrator the following:

(1)  Any regulated transaction involving:

(A)  An above threshold quantity;

(B)  Any suspicious or out-of-the-ordinary quantity of a chemical listed in [section] 329-61;

(C)  An uncommon method of payment or delivery; or

(D)  Any other circumstances that the regulated person believes may indicate that the regulated chemical will be used in violation of this part;

(2)  Any proposed regulated transaction with a person whose description or other identifying characteristics the department has previously furnished to the regulated person;

(3)  Any unusual or excessive loss or disappearance of a regulated chemical listed under section 329-61 that is under the control of the regulated person, to include exempted items.  The regulated person responsible for reporting a loss in-transit is the supplier;

(4)  Any regulated transaction of a tableting machine or an encapsulating machine; and

(5)  All single entity ephedrine transactions.

(c)  The department of public safety shall provide a common reporting form for the substances in section 329-61 that contains at least the following information:

(1)  Name of the substance;

(2)  Quantity of the substance sold, transferred, or furnished;

(3)  The date the substance was sold, transferred, or furnished;

(4)  The name and address of the person buying or receiving the substance; and

(5)  The name and address of the manufacturer, wholesaler, retailer, or other person selling, transferring, or furnishing such substance.

(d)  Each report submitted pursuant to subsection (b) of this section, whenever possible, shall be made orally to the department at the earliest practicable opportunity after the regulated person becomes aware of the circumstances involved and as much in advance of the conclusion of the transaction as possible.  A written report shall also be submitted to the department following an oral report. [L 1990, c 200, pt of §1; am L 1999, c 252, §9]



§329-64 - Exceptions.

§329-64  Exceptions.  (a)  The requirements imposed by sections 329‑62, 329‑63(a), and 329‑67 of this part shall not apply to any of the following:

(1)  Any pharmacist or other authorized person who sells or furnishes a substance upon the prescription of a physician, dentist, podiatrist, or veterinarian;

(2)  Any physician, dentist, podiatrist, or veterinarian who administers or furnishes a substance to patients;

(3)  Any manufacturer or wholesaler licensed by the State who sells, transfers, or otherwise furnishes a substance to a licensed pharmacy, physician, dentist, podiatrist, or veterinarian;

(4)  Any sale, transfer, furnishing, or receipt of any drug that contains pseudoephedrine or norpseudoephedrine that is lawfully sold, transferred, or furnished over the counter without a prescription pursuant to the federal Food, Drug, and Cosmetic Act (21 United States Code Sec. 301 et seq.) or regulations adopted thereunder as long as it complies with the requirements of sections 329-73, 329-74, and 329-75; and

(5)  Any "dietary supplement" as defined by the federal Food, Drug, and Cosmetic Act (21 United States Code Sec. 301) containing ephedrine alkaloids extracted from any species of Ephedra that meets all of the following criteria:

(A)  It contains, per dosage unit or serving, not more than twenty-five milligrams of ephedrine alkaloids and its labeling does not suggest or recommend a total daily intake of more than one hundred milligrams of ephedrine alkaloids;

(B)  It contains no hydrochloride or sulfate salts of ephedrine alkaloids; and

(C)  It is packaged with a prominent label securely affixed to each package that states all of the following:

(i)  The amount in milligrams of ephedrine alkaloids in a dosage unit or serving;

(ii)  The amount of the dietary supplement that constitutes a dosage unit or serving; and

(iii)  The maximum recommended dosage of ephedrine alkaloids for a healthy adult human is not more than one hundred milligrams in a twenty-four-hour period.

(b)  Notwithstanding the exceptions created by subsection (a) of this section, any manufacturer, wholesaler, retailer, or other person who sells, transfers, or otherwise distributes in this State any list 1 or list 2 chemical, as defined in section 329-61, and who is required to register with the federal Drug Enforcement Administration as a list I chemical distributor under federal law (or who registers as a controlled substance distributor in lieu thereof), shall submit a copy of that registration application to the department of public safety.  When such application is granted, the distributor shall file a copy of the federal Drug Enforcement Administration List I Chemical Registration (or Controlled Substance Registration) with the department.  The distributor shall also file with the department a duplicate copy of any reports required under federal law at the same time as such reports are filed with the federal Drug Enforcement Administration for any transactions involving list I chemicals that shall be shipped into or otherwise transferred or distributed in this State.

(c)  The exceptions set forth in subsection (a) of this section shall not be a defense to any offense as set forth in section 329-65(c) and (d). [L 1990, c 200, pt of §1; am L 1999, c 252, §10; am L 2006, c 171, §2]



§329-65 - Penalty.

§329-65  Penalty.  (a)  Any manufacturer, wholesaler, retailer, or other person who does not submit a report as required by section 329-63 or who knowingly submits a report with false or fictitious information shall be fined not more than $5,000, or imprisoned not more than thirty days, or both.

(b)  Any manufacturer, wholesaler, retailer, or other person who has previously been convicted of violating subsection (a), upon a subsequent conviction thereof, shall be fined not more than $100,000, or imprisoned not more than one year, or both.

(c)  Any manufacturer, wholesaler, retailer, or other person who sells, transfers, or otherwise furnishes any of the substances listed in section 329-61 with knowledge or the intent that the recipient will use the substance to unlawfully manufacture any controlled substance shall be fined not more than $100,000, or imprisoned not more than five years, or both.  For the purpose of this part, "unlawfully manufacture" means to manufacture, compound, convert, produce, derive, process, or prepare, either directly or indirectly by chemical extraction, or independently by means of chemical synthesis, any controlled substance specified in section 329-14, 329-16, 329-18, 329-20, or 329-22 without a valid state controlled substance registration as designated under section 329-33.

(d)  Any manufacturer, wholesaler, retailer, or other person who possesses any of the substances listed in section 329-61 with the intent to unlawfully manufacture any controlled substance shall be fined not more than $100,000, or imprisoned not more than ten years, or both.

(e)  Any person who possesses, sells, distributes, purchases for resale, or causes to be sold, distributed, or purchased for resale any ephedrine-containing product with a label that claims or implies that consumption of the product will produce effects such as ecstasy, euphoria, increased sexual sensations, legal "highs", and other similar effects shall be fined not more than $5,000, or imprisoned not more than one year, or both.

(f)  It is unlawful for any person to knowingly or intentionally obtain or attempt to obtain any of the substances listed in section 329-61 or procure or attempt to procure any substances listed in section 329-61:

(1)  By fraud, deceit, misrepresentation, embezzlement, or theft;

(2)  By furnishing fraudulent documentation or information or the concealment of a material fact regarding the use, location, or ultimate user of the substances listed in section 329-61; or

(3)  By the use of a false name, photo identification, general excise tax information, or the giving of a false address.

(g)  Any person who violates subsection (f) shall be fined not more than $100,000, or imprisoned not more than five years, or both. [L 1990, c 200, pt of §1; am L 1993, c 225, §3; am L 1999, c 252, §11; am L 2001, c 203, §7; am L 2003, c 151, §10]



§329-66 - Theft, loss, and discrepancy reports.

[§329-66]  Theft, loss, and discrepancy reports.  (a)  The theft or loss of any substance regulated pursuant to section 329-61 discovered by any person regulated by this part shall be reported to the department of public safety within three days of the receipt of actual knowledge of the discrepancy.

(b)  Any report made pursuant to this section shall also include the name of the common carrier or person who transports the substance and date of shipment of the substance. [L 1990, c 200, pt of §1]



§329-67 - Permit for conduct of business; applications; forms; fees; renewal; violations.

§329-67  Permit for conduct of business; applications; forms; fees; renewal; violations.  (a)  Any manufacturer, wholesaler, retailer, or other person who sells, transfers, or otherwise furnishes any substance specified in section 329-61 for use by a person in this State or who receives from a source outside of the State any substance specified in section 329-61  shall obtain a permit for the conduct of that business from the department of public safety.

(b)  Applications for permits shall be filed in writing and signed by the applicant, and shall set forth the name of the applicant, the business in which the applicant is engaged, the business address of the applicant, and a full description of any substance sold, transferred, or otherwise furnished, or received.

(c)  The department of public safety may grant permits which shall be effective for not more than one year from the date of issuance.  Applications and permits shall be uniform through the State, on forms prescribed by the department of public safety.

(d)  Each applicant shall pay at the time of filing an application for a permit a fee determined by the department of public safety in accordance with the department’s rules.

(e)  A permit granted pursuant to this part may be renewed one year from the date of issuance, and annually thereafter, upon the filing of a renewal application and the payment of a permit renewal fee in accordance with the department’s rules.

(f)   (1)  Any manufacturer, wholesaler, retailer, or other person who sells, transfers, or otherwise furnishes, or receives any substance specified in section 329-61 without a permit shall be guilty of a misdemeanor; and

(2)  Any manufacturer, wholesaler, retailer, or other person who has previously been convicted of violating section 329-67(a), upon a subsequent conviction thereof shall be guilty of a class C felony. [L 1990, c 200, pt of §1; am L 1999, c 252, §12]



§329-68 - Protection of records; divulging confidential information prohibited; penalties.

§329-68  Protection of records; divulging confidential information prohibited; penalties.  (a)  All records and information required under this part shall be kept confidential; provided that disclosure of records and information to authorized state, county, and federal agencies is permissible.

(b)  The department of public safety shall adopt and enforce rules as may be necessary to prevent improper acquisition or use of confidential information.

(c)  Any manufacturer, wholesaler, retailer or other person, including one who is authorized to obtain information, who, knowing the information obtained is from confidential records or files, intentionally discloses the records or information other than authorized by law, or who intentionally or knowingly aids or abets in the inspection or disclosure of such records or information by any person not authorized to inspect such records and information, shall be imprisoned not more than thirty days or fined not more than $5,000, or both. [L 1990, c 200, pt of §1; am L 1993, c 225, §4]



§329-69 - Subpoena powers.

§329-69  Subpoena powers.  Subject to the privileges which witnesses have in the courts of this State, the director of public safety or the director’s designated subordinate is empowered pursuant to and in accordance with the rules of court to subpoena witnesses, examine them under oath and require the production of books, papers, documents or objects where the director of public safety reasonably believes the information sought is relevant or material to enforcement of this chapter.  Books, papers, documents, or objects obtained pursuant to exercise of these powers may be retained by the director of public safety or the director’s designate for forty-eight hours for the purpose of examination, audit, copying, testing, or photographing.  Upon application by the director of public safety, obedience to the subpoenas may be enforced by the circuit court in the county where the person subpoenaed resides or is found in the same manner as a subpoena issued by the clerk of a circuit court. [L 1990, c 200, pt of §1 and am c 281, §10; am L 2000, c 98, §7]



§329-70 - Forfeiture.

§329-70  Forfeiture.  (a)  Precursor chemicals that are possessed, transferred, sold, or offered for sale in violation of this part shall be subject to seizure and forfeiture as provided in chapter 712A.

(b)  All conveyances, including aircraft, vehicles, or vessels that are used, or intended for use, to transport or in any manner facilitate the transportation of precursor chemicals for a purpose that would constitute a violation of section 329-65(c) or (d), shall be subject to seizure and forfeiture as provided in chapter 712A.

(c)  All moneys, negotiable instruments, securities, or other things of value furnished or intended to be furnished by any person in exchange for any of the substances listed in section 329-61 that facilitate any violation of section 329-65(c) or (d), and all proceeds traceable to such an exchange, and all moneys, negotiable instruments, and securities used or intended to be used to facilitate any violation of section 329-65(c) or (d), shall be subject to seizure and forfeiture as provided in chapter 712A. [L 1990, c 200, pt of §1; am L 2008, c 185, §1]



§329-71 - Requirements when selling specific chemicals.

[§329-71]  Requirements when selling specific chemicals.  (a)  Any manufacturer, wholesaler, retailer, or other person in this State who sells to any person in this State or any other state any quantity of sodium cyanide, potassium cyanide, cyclohexanone, bromobenzene, magnesium turnings, mercuric chloride, sodium metal, lead acetate, paladium black, red phosphorus, white phosphorus (other names yellow phosphorus), iodine, hydrogen chloride gas, trichlorofluoromethane (fluorotrichloromethane), dichlorodifluoromethane, 1,1,2‑trichloro-1,2,2-trifluoroethane (trichlorotrifluoroethane), sodium acetate, or acetic anhydride, notwithstanding any other provision of law, shall do the following:

(1)  Require proper purchaser identification for in-state sales that shall include a valid motor vehicle operator's license or other official and valid state-issued identification of the purchaser that contains a photograph of the purchaser, and includes the residential or mailing address of the purchaser, other than a post office box number, the motor vehicle license number of the motor vehicle used by the purchaser at the time of purchase, a description of how the substance is to be used, the Environmental Protection Agency certification number or general excise tax license number assigned to the individual or business entity for which the individual is purchasing any chlorofluorocarbon product, and the signature of the purchaser.  Proper purchaser identification for out-of-state sales shall include all of the above information, except the motor vehicle license number and the signature of the purchaser.  The out-of-state sale information shall also include the means by which the purchase was delivered or provided to the purchaser and the delivery address, if different from the identification address provided by the purchaser;

(2)  Prepare a bill of sale that both describes with particularity the specific items and quantities sold and sets forth the proper purchaser identification information and affix to the bill of sale the preparer’s signature as witness to the sale and identification of the purchaser;

(3)  Retain the original bill of sale containing the purchaser identification information for at least three years in a readily producible manner, and produce the bill of sale containing the sale information and purchaser identification information upon demand by any law enforcement officer or authorized representative of the department; and

(4)  Submit a report to the department of public safety of all sales covered by this section.

(b)  Any manufacturer, wholesaler, retailer, or other person in this State who purchases any item listed in subsection (a) shall do the following:

(1)  Prepare a record of the purchase including information identifying the source of the items purchased, the date of purchase, the specific items purchased, the quantities of each item purchased, and the cost of the items purchased; and

(2)  Retain the record of purchase for at least three years in a readily producible manner and produce the record of purchase upon demand to any law enforcement officer or authorized representative of the department.

(c)  Additional requirements for manufacturers, wholesalers, retailers, or other persons who sell iodine or red or white phosphorous are as follows:

(1)  Except as provided in subsection (d), no manufacturer, wholesaler, retailer, or other person shall sell to any individual, and no individual shall buy, more than four ounces of iodine in any thirty-day period; and

(2)  Except as provided in subsection (d), no manufacturer, wholesaler, retailer, or other person shall sell to any individual, and no individual shall buy, more than two ounces of red or white phosphorous in any thirty day period.  This paragraph shall not apply to any sale of red phosphorous made to a person or business that is licensed or regulated by state or federal law with respect to the purchase or use of red or white phosphorous.

(d)  The requirements of this section do not apply to either of the following:

(1)  Any sale of iodine at concentrations less than 1.5 per cent by weight in a solution or matrix under the threshold of two ounces in a single transaction; or

(2)  Any sale of iodine made to a licensed health care facility, any manufacturer licensed by the department of health, or wholesaler licensed by the Hawaii state board of pharmacy who sells, transfers, or otherwise furnishes the iodine to a licensed pharmacy, physician, dentist, podiatrist, or veterinarian.

(e)  A person violating this section shall be guilty of a misdemeanor and fined not more than $100,000. [L 2004, c 193, pt of §1]



§329-72 - Rules.

[§329-72]  Rules.  The department of public safety may adopt rules and assess reasonable fees relating to the registration and control of the sale, distribution, or possession of regulated chemicals under part VI of chapter 329. [L 2004, c 193, pt of §1]



§329-73 - Pseudoephedrine permit.

[§329-73]  Pseudoephedrine permit.  (a)  Beginning January 1, 2006, any person transporting by any means more than three packages of any product the sale of which is restricted by section 329-75 shall obtain a pseudoephedrine permit.

(b)  The requirements imposed by [subsection] (a) shall not apply to persons registered with the department under section 329-67.  A pseudoephedrine permit shall be issued by the department in a form and manner as prescribed by the department by rule.  A pseudoephedrine permit shall be valid for one year and renewable annually. [L 2005, c 193, pt of §1]



§329-74 - Unlawful transport of pseudoephedrine.

[§329-74]  Unlawful transport of pseudoephedrine.  (a)  A person commits the offense of unlawful transport of pseudoephedrine if the person transports more than three packages of any product the sale of which is restricted by section 329‑75 without a permit issued from the department.

(b)  For purposes of this section, "transportation" means the transfer of a pseudoephedrine product by a person other than a wholesaler, distributor, or retailer of such product authorized to conduct business as such by the State.

(c)  Unlawful transport of pseudoephedrine is a misdemeanor. [L 2005, c 193, pt of §1]



§329-75 - Sales of products, mixtures, or preparations containing pseudoephedrine; reporting requirement for wholesalers.

§329-75  Sales of products, mixtures, or preparations containing pseudoephedrine; reporting requirement for wholesalers.  (a)  Notwithstanding any other law to the contrary, a pharmacy or retailer may sell or distribute to a person without a prescription not more than 3.6 grams per day, without regard to the number of transactions, of any product, mixture, or preparation containing any detectable quantity of pseudoephedrine, its salts, optical isomers, or salts of optical isomers as the only active ingredient or in combination with other active ingredients; provided that the pharmacy or retailer shall comply with the following conditions:

(1)  The product, mixture, or preparation shall be sold or distributed from an area not accessible by customers or the general public, such as behind the counter or in a locked display case and where the seller delivers the product directly into the custody of the purchaser;

(2)  Any person purchasing or otherwise acquiring any product, mixture, or preparation shall produce proper identification containing the photograph, date of birth, printed name, signature, and address of the individual obtaining the substance;

(3)  The pharmacy or retailer shall record, in an electronic log on software provided by the narcotics enforcement division of the department and approved by the administrator:

(A)  The date of any transaction under paragraph (2);

(B)  The name, address, and date of birth of the person;

(C)  The type of identification provided by the individual obtaining the substance;

(D)  The agency issuing the identification used; and

(E)  The name of the compound, mixture, or preparation, and the amount; and

(4)  The pharmacy or retailer shall:

(A)  Record the information required under paragraph (3) on an electronic worksheet on software provided by the narcotics enforcement division of the department; and

(B)  Electronically mail the worksheet record to the narcotics enforcement division once a month.

The information shall be retained by the pharmacy or retailer for a period of two years.  The electronic log shall be capable of being checked for compliance against all state and federal laws, including interfacing with other states to ensure comprehensive compliance, and shall be subject to random and warrantless inspection by county or state law enforcement officers.

(b)  No person shall knowingly purchase, possess, receive, or otherwise acquire more than nine grams of any product, mixture, or preparation containing any detectable quantity of pseudoephedrine or its salts, isomers, or salts of optical isomers within a thirty-day period, except that this limit shall not apply to any quantity of such product, mixture, or preparation dispensed pursuant to a valid prescription.

(c)  Any person who violates subsection (b) is guilty of a class C felony.

(d)  The department, by rule, may exempt other products from this section, if the administrator finds that the products are not used in the illegal manufacture of methamphetamine or other controlled substances.  A manufacturer of a drug product may apply for removal of the product from this section if the product is determined by the administrator to have been formulated in such a way as to effectively prevent the conversion of the active ingredient into methamphetamine.

(e)  Notwithstanding any other provision of this chapter to the contrary, every wholesaler shall report to the administrator all sales made to any retailer, of any product, mixture, or preparation containing any detectable quantity of pseudoephedrine, its salts, optical isomers, or salts of optical isomers, as the only active ingredient or in combination with other active ingredients.  The department shall provide a common reporting form that contains at least the following information about the product, mixture, or preparation:

(1)  Generic or other name;

(2)  Quantity sold;

(3)  Date of sale;

(4)  Name and address of the wholesaler; and

(5)  Name and address of the retailer.

(f)  Intentional or knowing failure of a retailer or pharmacy to transmit any information as required by this section shall be a misdemeanor and shall result in the immediate suspension of that retailer's ability to sell any product, mixture, or preparation containing any detectable quantity of pseudoephedrine, its salts, optical isomers, or salts of optical isomers as the only active ingredient or in combination with other active ingredients until authorized by the administrator. [L 2005, c 193, pt of §1; am L 2006, c 171, §3; am L 2008, c 119, §7 and c 184, §1]



§329-81 to 91 - REPEALED.

PART VII.  PRECURSORS TO CONTROLLED SUBSTANCES

§§329-81 to 91  REPEALED.  L 1993, c 225, §5.



§329-101 - Reporting of dispensation of controlled substances; electronic prescription accountability system; requirements; penalty.

[PART VIII.]  ELECTRONIC PRESCRIPTION ACCOUNTABILITY SYSTEM

§329-101  Reporting of dispensation of controlled substances; electronic prescription accountability system; requirements; penalty.  (a)  A controlled substance electronic accountability prescription system shall be established within six months of June 18, 1996.

(b)  The designated state agency shall determine those schedules of controlled substances, classes of controlled substances, and specific controlled substances that are purportedly being misused and abused in the State.  No identified controlled substances may be dispensed unless information relevant to the dispensation of the substance is reported electronically or by universal claim form to the central repository established under section 329-102, in accordance with rules adopted by the department.

(c)  The information required by this section shall be transmitted:  on an electronic device that is compatible with the receiving device of the central repository; or by computer diskette, magnetic tape, or pharmacy universal claim form that meets the specifications provided in the rules of the designated state agency.  The information to be transmitted under subsection (b) shall include at least the following for each dispensation:

(1)  The patient’s name;

(2)  The patient’s identification number;

(3)  The patient’s date of birth;

(4)  The patient’s address;

(5)  The eight-digit national drug code number of the substance dispensed;

(6)  The date the prescription was issued;

(7)  The date of dispensation;

(8)  The quantity and number of refills authorized;

(9)  The practitioner’s Drug Enforcement Administration registration number;

(10)  The pharmacy’s National Association of Boards of Pharmacy number and location; and

(11)  The practitioner’s practice specialty and subspecialties, as determined by the applicable licensure boards.

(d)  Under the system:

(1)  Information shall be reported in numerical format, not less than once every seven days, on the filling of prescriptions for designated controlled substances and the dispensing of drug samples by a licensed practitioner; and

(2)  Each dispenser shall maintain a record of such filled prescriptions, including all information described in subsection (c), for a period of five years.  Each dispenser shall keep these records available for inspection and copying by the designated state agency.

(e)  The system shall provide for the use of a central repository in accordance with section 329-102.  The operation of the system shall be overseen by the designated state agency.  The system shall include provisions to protect the confidentiality of information in the system, in accordance with section 329-104.

(f)  Intentional or knowing failure to transmit any information as required by this section shall be a misdemeanor and shall result in the immediate suspension of that pharmacy or practitioner's ability to dispense controlled [substances] in the State until authorized by the administrator. [L 1996, c 268, pt of §2; am L 1997, c 280, §6; am L 1999, c 252, §13; am L 2001, c 203, §8; am L 2008, c 186, §7]

Revision Note

"June 18, 1996" substituted for "the effective date of this part".



§329-102 - Central repository.

§329-102  Central repository.  (a)  Except as provided in subsection (b), the transmittal of information under this section shall be made:  through an electronic transmitting device that is compatible with the receiving device of the central repository; or by computer diskette, magnetic tape, or other appropriate electronic means that meets the specifications provided by rules of the designated state agency.

(b)  The administrator may exempt individual dispensing entities from the electronic information reporting requirements of subsection (a) if:

(1)  The imposition of the requirement would result in financial hardship for a particular pharmacy; and

(2)  The pharmacy agrees to provide the information to the designated state agency through use of a pharmacy universal claim form.

(c)  The administrator, in consultation with the state pharmacist membership organizations and applicable licensure boards, shall develop policies that account for the transmission of data fields in section 329-101 that include unintentional data errors.  Data errors collected by the designated state agency shall be presumed to be accidental in nature, unless a pattern of transmission errors occurs as determined by the agency.

(d)  The system shall provide for the maintenance of information collected in a central repository that meets the following requirements:

(1)  The central repository shall be a data processing system maintained by, or under contract with, the designated state agency.  The system shall be capable of aggregating and displaying the collected information in formats required by the designated state agency, including reports showing controlled substances by the:

(A)  Practitioner’s name, practice specialty and subspecialties, and identifying number or numbers as specified by the designated state agency, including the practitioner’s Drug Enforcement Administration registration number;

(B)  Pharmacy’s name, National Association of Boards of Pharmacy number, and registration number;

(C)  Patient’s name, identification number, and date of birth; and

(D)  Eight-digit national drug code number, frequency of use, quantity, number of refills, and whether new or refill prescription;

(2)  The central repository shall provide the designated state agency with continual, twenty-four hour per day, on-line access to information;

(3)  The central repository shall secure the information against access by unauthorized persons and shall be subject to review and oversight by the administrator or the administrator’s designee, to ensure the security of the information and the system;

(4)  If the central repository is not operated by the designated state agency, the vendor-repository:

(A)  Shall provide information in response to the designated state agency’s inquiries within twenty-four hours and shall provide routine reports on a regular schedule to be specified by the designated state agency; and

(B)  Shall not withhold access to the collected information for any reason other than failure of the designated state agency to pay agreed fees and charges for the use of the central repository; and

(5)  If the relationship between the designated state agency and the vendor-repository is terminated, the vendor-repository shall provide to the designated state agency within thirty days all collected information, the  database maintained by the vendor-repository, and such software as is needed to access the information and the database.

(e)  The administrator shall select the most overall cost-effective and efficient computerization system, and automatic data processing services and equipment, to ensure the successful implementation of the system.  The administrator may enter into a contract with a vendor to implement the central repository.  The repository may include an existing system, such as the State’s medicaid management information system, or other existing computerization systems and automated data processing services available to the designated state agency.

(f)  All prescriptions for controlled substances in schedules II through V and other controlled substances designated by the designated state agency that are processed by an out-of-state pharmacy shall conform to reporting and registration requirements adopted by the State, and to any additional rules the department adopts. [L 1996, c 268, pt of §2; am L 2008, c 186, §8]



§329-103 - Designated state agency.

[§329-103]  Designated state agency.  The designated state agency shall:

(1)  Oversee and administer the collection of information under the system;

(2)  Control access to the information in the system; and

(3)  Produce exception reports as defined in section 329-1. [L 1996, c 268, pt of §2]



§329-104 - Confidentiality of information; disclosure of information.

§329-104  Confidentiality of information; disclosure of information.  (a)  The information collected under this part shall not be available to the public or used for any commercial purpose.  Ownership of all data collected shall reside with the State.

(b)  Responsibility for limiting access to information in the system is vested in the administrator.  Access to the information collected at the central repository pursuant to this part shall be confidential, and access to the information shall be limited to:

(1)  Personnel of the designated state agency; and

(2)  The Drug Enforcement Administration diversion group supervisor.

(c)  This section shall not prevent the disclosure, at the discretion of the administrator, of investigative information to:

(1)  Law enforcement officers, investigative agents of federal, state, or county law enforcement agencies, prosecuting attorneys, or the attorney general; provided that the administrator has reasonable grounds to believe that the disclosure of any information collected under this part is in furtherance of an ongoing criminal investigation or prosecution;

(2)  Registrants authorized under chapters 448, 453, and 463E who are registered to administer, prescribe, or dispense controlled substances; provided that the information disclosed relates only to the registrant's own patient;

(3)  Pharmacists, employed by a pharmacy registered under section 329-32, who request prescription information about a customer relating to a violation or possible violation of this chapter; or

(4)  Other state-authorized governmental prescription-monitoring programs.

Information disclosed to a registrant, pharmacist, or authorized government agency under this section shall be transmitted by a secure means determined by the designated agency.

(d)  No person shall knowingly disclose or attempt to disclose, or use or attempt to use, information in the system in violation of this section.  Any person who violates this section is guilty of a class C felony.

(e)  The designated state agency shall purge or cause to be purged from the central repository system, no later than three years after the date a patient’s prescription data are made available to the designated state agency, the identification number of the patient, unless the information is part of an active investigation. [L 1996, c 268, pt of §2; am L 1999, c 145, §1; am L 2001, c 162, §1; am L 2006, c 69, §6; am L 2009, c 11, §42]

Note

The 2009 amendment is retroactive to April 3, 2008.  L 2009, c 11, §76(2).



§329-121 - Definitions.

[PART IX.]  MEDICAL USE OF MARIJUANA

Law Journals and Reviews

Gonzales v. Raich:  How the Medical Marijuana Debate Invoked Commerce Clause Confusion.  28 UH L. Rev. 261.

§329-121  Definitions.  As used in this part:

"Adequate supply" means an amount of marijuana jointly possessed between the qualifying patient and the primary caregiver that is not more than is reasonably necessary to assure the uninterrupted availability of marijuana for the purpose of alleviating the symptoms or effects of a qualifying patient's debilitating medical condition; provided that an "adequate supply" shall not exceed three mature marijuana plants, four immature marijuana plants, and one ounce of usable marijuana per each mature plant.

"Debilitating medical condition" means:

(1)  Cancer, glaucoma, positive status for human immunodeficiency virus, acquired immune deficiency syndrome, or the treatment of these conditions;

(2)  A chronic or debilitating disease or medical condition or its treatment that produces one or more of the following:

(A)  Cachexia or wasting syndrome;

(B)  Severe pain;

(C)  Severe nausea;

(D)  Seizures, including those characteristic of epilepsy; or

(E)  Severe and persistent muscle spasms, including those characteristic of multiple sclerosis or Crohn's disease; or

(3)  Any other medical condition approved by the department of health pursuant to administrative rules in response to a request from a physician or potentially qualifying patient.

"Marijuana" shall have the same meaning as "marijuana" and "marijuana concentrate" as provided in sections 329-1 and 712-1240.

"Medical use" means the acquisition, possession, cultivation, use, distribution, or transportation of marijuana or paraphernalia relating to the administration of marijuana to alleviate the symptoms or effects of a qualifying patient's debilitating medical condition.  For the purposes of "medical use", the term distribution is limited to the transfer of marijuana and paraphernalia from the primary caregiver to the qualifying patient.

"Physician" means a person who is licensed to practice medicine or osteopathic medicine under chapter 453 and is licensed with authority to prescribe drugs and is registered under section 329-32.  "Physician" does not include physician's assistant as described in section 453-5.3 or an advanced practice registered nurse with prescriptive authority as described in section 457-8.6.

"Primary caregiver" means a person, other than the qualifying patient and the qualifying patient's physician, who is eighteen years of age or older who has agreed to undertake responsibility for managing the well-being of the qualifying patient with respect to the medical use of marijuana.  In the case of a minor or an adult lacking legal capacity, the primary caregiver shall be a parent, guardian, or person having legal custody.

"Qualifying patient" means a person who has been diagnosed by a physician as having a debilitating medical condition.

"Usable marijuana" means the dried leaves and flowers of the plant Cannabis family Moraceae, and any mixture [or] preparation thereof, that are appropriate for the medical use of marijuana.  "Usable marijuana" does not include the seeds, stalks, and roots of the plant.

"Written certification" means the qualifying patient's medical records or a statement signed by a qualifying patient's physician, stating that in the physician's professional opinion, the qualifying patient has a debilitating medical condition and the potential benefits of the medical use of marijuana would likely outweigh the health risks for the qualifying patient.  The department of public safety may require, through its rulemaking authority, that all written certifications comply with a designated form.  "Written certifications" are valid for only one year from the time of signing. [L 2000, c 228, pt of §2; am L 2009, c 11, §43 and c 169, §7]

Note

The L 2009, c 11, §43 amendment is retroactive to April 3, 2008.  L 2009, c 11, §76(2).



§329-122 - Medical use of marijuana; conditions of use.

§329-122  Medical use of marijuana; conditions of use.  (a)  Notwithstanding any law to the contrary, the medical use of marijuana by a qualifying patient shall be permitted only if:

(1)  The qualifying patient has been diagnosed by a physician as having a debilitating medical condition;

(2)  The qualifying patient’s physician has certified in writing that, in the physician’s professional opinion, the potential benefits of the medical use of marijuana would likely outweigh the health risks for the particular qualifying patient; and

(3)  The amount of marijuana does not exceed an adequate supply.

(b)  Subsection (a) shall not apply to a qualifying patient under the age of eighteen years, unless:

(1)  The qualifying patient’s physician has explained the potential risks and benefits of the medical use of marijuana to the qualifying patient and to a parent, guardian, or person having legal custody of the qualifying patient; and

(2)  A parent, guardian, or person having legal custody consents in writing to:

(A)  Allow the qualifying patient’s medical use of marijuana;

(B)  Serve as the qualifying patient’s primary caregiver; and

(C)  Control the acquisition of the marijuana, the dosage, and the frequency of the medical use of marijuana by the qualifying patient.

(c)  The authorization for the medical use of marijuana in this section shall not apply to:

(1)  The medical use of marijuana that endangers the health or well-being of another person;

(2)  The medical use of marijuana:

(A)  In a school bus, public bus, or any moving vehicle;

(B)  In the workplace of one’s employment;

(C)  On any school grounds;

(D)  At any public park, public beach, public recreation center, recreation or youth center; or

(E)  Other place open to the public; and

(3)  The use of marijuana by a qualifying patient, parent, or primary caregiver for purposes other than medical use permitted by this part. [L 2000, c 228, pt of §2; am L 2001, c 55, §15]

Law Journals and Reviews

Gonzales v. Raich:  How the Medical Marijuana Debate Invoked Commerce Clause Confusion.  28 UH L. Rev. 261.



§329-123 - Registration requirements.

[§329-123]  Registration requirements.  (a)  Physicians who issue written certifications shall register the names, addresses, patient identification numbers, and other identifying information of the patients issued written certifications with the department of public safety.

(b)  Qualifying patients shall register with the department of public safety.  Such registration shall be effective until the expiration of the certificate issued by the physician.  Every qualifying patient shall provide sufficient identifying information to establish personal identity of the qualifying patient and the primary caregiver.  Qualifying patients shall report changes in information within five working days.  Every qualifying patient shall have only one primary caregiver at any given time.  The department shall then issue to the qualifying patient a registration certificate, and may charge a reasonable fee not to exceed $25.

(c)  Primary caregivers shall register with the department of public safety.  Every primary caregiver shall be responsible for the care of only one qualifying patient at any given time.

(d)  Upon an inquiry by a law enforcement agency, the department of public safety shall verify whether the particular qualifying patient has registered with the department and may provide reasonable access to the registry information for official law enforcement purposes. [L 2000, c 228, pt of §2]



§329-124 - Insurance not applicable.

[§329-124]  Insurance not applicable.  This part shall not be construed to require insurance coverage for the medical use of marijuana. [L 2000, c 228, pt of §2]



§329-125 - Protections afforded to a qualifying patient or primary caregiver.

[§329-125]  Protections afforded to a qualifying patient or primary caregiver.  (a)  A qualifying patient or the primary caregiver may assert the medical use of marijuana as an affirmative defense to any prosecution involving marijuana under this [part] or chapter 712; provided that the qualifying patient or the primary caregiver strictly complied with the requirements of this part.

(b)  Any qualifying patient or primary caregiver not complying with the permitted scope of the medical use of marijuana shall not be afforded the protections against searches and seizures pertaining to the misapplication of the medical use of marijuana.

(c)  No person shall be subject to arrest or prosecution for simply being in the presence or vicinity of the medical use of marijuana as permitted under this part. [L 2000, c 228, pt of §2]



§329-126 - Protections afforded to a treating physician.

[§329-126]  Protections afforded to a treating physician.  No physician shall be subject to arrest or prosecution, penalized in any manner, or denied any right or privilege for providing written certification for the medical use of marijuana for a qualifying patient; provided that:

(1)  The physician has diagnosed the patient as having a debilitating medical condition, as defined in section 329-121;

(2)  The physician has explained the potential risks and benefits of the medical use of marijuana, as required under section 329-122;

(3)  The written certification is based upon the physician’s professional opinion after having completed a full assessment of the patient’s medical history and current medical condition made in the course of a bona fide physician-patient relationship; and

(4)  The physician has complied with the registration requirements of section 329-123. [L 2000, c 228, pt of §2]



§329-127 - Protection of marijuana and other seized property.

[§329-127]  Protection of marijuana and other seized property.  Marijuana, paraphernalia, or other property seized from a qualifying patient or primary caregiver in connection with a claimed medical use of marijuana under this part shall be returned immediately upon the determination by a court that the qualifying patient or primary caregiver is entitled to the protections of this part, as evidenced by a decision not to prosecute, dismissal of charges, or an acquittal; provided that law enforcement agencies seizing live plants as evidence shall not be responsible for the care and maintenance of such plants. [L 2000, c 228, pt of §2]



§329-128 - Fraudulent misrepresentation; penalty.

[§329-128]  Fraudulent misrepresentation; penalty.  (a)   Notwithstanding any law to the contrary, fraudulent misrepresentation to a law enforcement official of any fact or circumstance relating to the medical use of marijuana to avoid arrest or prosecution under this part or chapter 712 shall be a petty misdemeanor and subject to a fine of $500.

(b)  Notwithstanding any law to the contrary, fraudulent misrepresentation to a law enforcement official of any fact or circumstance relating to the issuance of a written certificate by a physician not covered under section 329-126 for the medical use of marijuana shall be a misdemeanor.  This penalty shall be in addition to any other penalties that may apply for the non-medical use of marijuana.  Nothing in this section is intended to preclude the conviction of any person under section 710-1060 or for any other offense under part V of chapter 710. [L 2000, c 228, pt of §2]






CHAPTER 329B - SUBSTANCE ABUSE TESTING

§329B-1 - Purpose.

[§329B-1]  Purpose.  The purpose of this chapter is to ensure that appropriate and uniform substance abuse test procedures are employed throughout the State, to protect the privacy rights of persons tested, and to achieve reliable and accurate results. [L 1990, c 236, pt of §1]



§329B-2 - Definitions.

§329B-2  Definitions.  As used in this [chapter]:

"Confirmatory test" means a drug or alcohol test that uses a method of analysis determined by the director of health to be reliable in establishing the identity and quantity of alcohol, drugs, or metabolites of drugs detected in an initial screening test.

"Department" means the department of health.

"Director" means the director of health.

"Drug" means a controlled substance as defined in chapter 329.

"Medical review officer" means an individual who has knowledge of substance abuse disorders and toxicology as determined by the department, and is appointed by the third party to receive, review, and interpret the results of laboratory tests requested by the third party.  The department may specify through rules the qualifications of a medical review officer, and any additional responsibilities that may be required to carry out this chapter.

"Positive test result" means a finding through confirmatory testing of the presence of drugs, alcohol, or the metabolites of drugs in the sample tested in the levels at or above the cutoff levels established by the director.

"Substance abuse on-site screening test" means a portable substance abuse test that meets the requirements of the United States Food and Drug Administration for commercial distribution or is manufactured by a facility that is minimally certified as meeting the ISO 13485 standard established by the International Organization for Standardization and which may be used by an employer in the workplace.

"Substance abuse test" means any testing procedure designed to take and analyze body fluids or materials from the body for the purpose of measuring the amount of drugs, alcohol, or the metabolites of drugs in the sample tested.

"Third party" means any person, agency, employer or any other entity who requests substance abuse testing of another person or persons.  Unless otherwise specified, the "third party" shall include the party's designated staff. [L 1990, c 236, pt of §1; am L 1992, c 201, §2; am L 1993, c 158, §2; am L 1999, c 206, §2; am L 2007, c 179, §1; am L 2007, c 179, §1]



§329B-2.5 - Exemptions.

[§329B-2.5]  Exemptions.  This chapter does not apply to:

(1)  Toxicology tests used in the direct clinical management of patients;

(2)  Tests for alcohol under chapter 286 or chapter 291;

(3)  Tests made pursuant to subpart C of the Mandatory Guidelines for Federal Workplace Drug Testing Programs (53 Federal Register 11986); and

(4)  Substance abuse testing of individuals under the supervision or custody of the judiciary, the department of public safety, the Hawaii paroling authority, and the office of youth services.  However, these state governmental entities shall establish chain of custody procedures which require that all specimens be sealed and coded in the presence of the individual being tested and that the individual shall sign an approved form acknowledging that the specimen has been sealed and coded in the individual’s presence.  The procedure shall include a tracking form documenting the handling and storage of the specimen from collection to final disposition of the specimen.  The individual also shall be afforded the option of a confirmatory test by a licensed, certified laboratory.  The cost of the confirmatory test shall be paid for by the State; provided that in those instances where a positive test result is confirmed, the individual shall be charged with the cost of the confirmation test.  Test results shall not require review by a medical review officer.  Positive test results of substance abuse testing and the availability of a confirmatory test shall be provided to the individual in writing.  A positive test result from a substance abuse test that fails to meet the requirements of this section shall not be reported or recorded. [L 1993, c 158, §1]



§329B-3 - Limitations.

§329B-3  Limitations.  No third party shall require, request, or suggest that any individual submit to a substance abuse test that does not meet all the requirements of this chapter except for third parties who are covered by a drug testing regulation adopted by the department of transportation or the United States Department of Transportation or any other federal agencies.  All costs, including confirmatory testing costs, shall be paid for by the third party.  Nothing in this chapter shall be construed to preclude the department or any laboratory certifying agency approved by the director from examining the records of laboratories, including substance abuse on-site screening locations, licensed for substance abuse testing to ascertain compliance with licensure or certification requirements, or to preclude the administration of breath tests to determine the alcohol content of the tested individual’s blood for purposes of this chapter. [L 1990, c 236, pt of §1; am L 1999, c 206, §3]



§329B-4 - Laboratory requirements.

§329B-4  Laboratory requirements.  (a)  All substance abuse testing performed in the State shall be performed by a testing laboratory licensed by the department for that purpose, or certified for substance abuse testing by the Substance Abuse and Mental Health Services Administration of the United States Department of Health and Human Services, and approved by the director, except as provided in section 329B-5.5.

(b)  Testing of samples from this State performed in another state shall be performed only by laboratories certified for substance abuse testing by the Substance Abuse and Mental Health Services Administration of the United States Department of Health and Human Services, and approved by the director.  No laboratory located outside of the State shall be licensed by the department to perform substance abuse testing.

(c)  The director shall adopt rules governing:

(1)  Standards for approval and licensure of qualified testing laboratories, and suspension and revocation of a license;

(2)  Qualifications of laboratory personnel;

(3)  Body component samples that are appropriate for substance abuse testing;

(4)  Selection of medical review officers determined to be qualified by the department, and procedures to be followed by medical review officers in the reception, review, and interpretation of the results of laboratory tests requested by a third party;

(5)  Procedures for taking samples that ensure privacy to the individuals tested and prevent or detect tampering with the sample;

(6)  Methods of analysis and procedures to ensure reliable testing results, including standards for initial screening and confirmatory tests; provided that confirmatory tests for drugs or metabolites of drugs shall utilize a gas chromatograph with a mass spectrometer detector or other reliable methods approved by the director;

(7)  Cutoff levels of alcohol, drugs, or the metabolites of drugs;

(8)  Chain of custody procedures to ensure proper identification, labeling, and handling of the samples to be tested;

(9)  Retention and storage procedures and durations to ensure availability of samples for retesting when necessary;

(10)  Establishing fees for licensing of laboratories;

(11)  Retention of substance abuse test information by the laboratory; and

(12)  Procedures to ensure confidentiality of the substance abuse testing procedures and substance abuse test information.

(d)  No laboratory shall be licensed to perform substance abuse testing in the State unless the laboratory participates in and continues to demonstrate satisfactory performance in drug proficiency testing as determined by the director. [L 1990, c 236, pt of §1; am L 1993, c 139, §1 and c 158, §3; am L 1999, c 206, §4]

Revision Note

Subsections redesignated.



§329B-5 - Substance abuse testing procedures and interpretation of test results.

§329B-5  Substance abuse testing procedures and interpretation of test results.  (a)  Prior to the collection of any sample for substance abuse testing, the individual to be tested shall receive a written statement of the specific substances to be tested for and a statement that over-the-counter medications or prescribed drugs may result in a positive test result.

(b)  In accordance with this section, the director shall adopt rules pertaining to:

(1)  The qualifications, responsibilities, and licensing of the medical review officer;

(2)  The method of transmittal of laboratory test results and any interpretations of test results to the third party and the tested individual; and

(3)  The obtaining, disclosure, and confidentiality of substance abuse testing information.

(c)  No laboratory, including a substance abuse on-site screening location, may test for any substance not included on the written statement containing the specific substances to be tested for.

(d)  As used in this section, “test results” means laboratory test results or the results of substance abuse on-site screening tests. [L 1990, c 236, pt of §1; am L 1999, c 206, §5; am L 2001, c 53, §1]



§329B-5.5 - Substance abuse on-site screening tests, testing procedures, and confidentiality.

§329B-5.5  Substance abuse on-site screening tests, testing procedures, and confidentiality.  The substance abuse on-site screening test shall be administered according to the instructions of the manufacturer and this section:

(1)  Every employer using a substance abuse on-site screening test shall administer the test according to the package insert that accompanies the substance abuse on-site screening test;

(2)  Any indication of the presence of drugs, alcohol, or the metabolites of drugs by the substance abuse on-site screening test shall not be used to deny or deprive a person of employment or any benefit, or result in any adverse action against the employee or prospective employee, unless a substance abuse test is conducted according to section 329B-5 and the requirements of paragraph (3) are met;

(3)  Upon the indication of the presence of drugs, alcohol, or the metabolites of drugs by the substance abuse on-site screening test, the employer shall have the employee or prospective employee report within four hours to a laboratory licensed by the department under section 329B-4 and be tested under section 329B-5.  The employer shall bear the cost of the laboratory referral.  An employee or prospective employee who fails to report for the substance abuse test may be denied or deprived of employment or any benefit, or have adverse action taken against the employee or prospective employee for refusing or failing to report for the substance abuse test; provided that the employer has provided to the employee or prospective employee written notice stating that:

(A)  At the time of the substance abuse on-site screening test, the employer followed the procedures under section 329B-5.5;

(B)  The employee or prospective employee was informed that the employee or prospective employee may refuse to submit to the substance abuse test; and

(C)  If the employee or prospective employee refuses or fails to submit to the substance abuse test, the employer may take adverse employment action against the employee or prospective employee;

(4)  The operator who administers the substance abuse on-site screening test shall have been trained in the use and administering of the on-site screening test by the manufacturer of the on-site screening test or the manufacturer's designee; and

(5)  Any information concerning the substance abuse on-site screening test shall be strictly confidential.  Such information shall not be released to anyone without the informed written consent of the individual tested and shall not be released or made public upon subpoena or any other method of discovery, except that information relating to a positive on-site screening test result of an individual shall be disclosed to the individual, a third party, the laboratory to which the individual is referred, and the decision maker in a lawsuit, grievance, or other proceeding initiated by or on behalf of the individual tested and arising from the positive on-site screening test result. [L 1999, c 206, §1; am L 2007, c 179, §2]



§329B-6 - Test results.

[§329B-6]  Test results.  (a)  The laboratory report shall include the following information and shall be reported in a timely manner:

(1)  The type of test conducted;

(2)  The test results, which, for each substance tested can be negative due to a negative screening or confirmatory test result, positive due to a positive confirmatory test result, or no result due to an unsatisfactory sample or other reason;

(3)  The cutoff level used to distinguish positive and negative samples on both the initial and confirmatory tests;

(4)  The name and address of the laboratory; and

(5)  Any additional information provided by the laboratory concerning the individual’s test.

(b)  The indication of a substance below the cutoff level as established by the director shall be recorded as a negative test result.  The laboratory’s report shall not contain any information indicating the possible presence of a substance below a cut-off level, as so established.

(c)  Any information concerning a substance abuse test pursuant to this chapter shall be strictly confidential.  Such information shall not be released to anyone without the informed written consent of the individual tested and shall not be released or made public upon subpoena or any other method of discovery, except that information related to a positive test result of an individual shall be disclosed to the individual, the third party, or the decision maker in a lawsuit, grievance, or other proceeding initiated by or on behalf of the individual tested and arising from positive confirmatory test result.  Any person who receives or comes into possession of any information protected under this chapter shall be subject to the same obligation of confidentiality as the party from whom the information was received.

(d)  Failure to adopt or adhere to all the procedures contained in this chapter shall invalidate the test result and the result may not be reported or otherwise used for any purpose. [L 1990, c 236, pt of §1]



§329B-7 - Remedies.

[§329B-7]  Remedies.  [(a)]  Any person, agency, or entity that wilfully and knowingly violates any provision of this chapter shall be fined not less than $1,000 but not more than $10,000 for each violation as set by the department, plus reasonable court costs and attorney’s fees as determined by the court, which penalty and costs shall be paid to the aggrieved person.  This subsection shall not be construed as limiting the right of any person or persons to recover actual damages.

(b)  In addition to any other enforcement mechanism allowed by law, any person, agency, or entity that commits, or proposes to commit, any act in violation of this chapter may be enjoined therefrom by a court of competent jurisdiction.  An action for injunctive relief under this subsection may be brought by any aggrieved person that will fairly and adequately represent the interests of the protected class. [L 1990, c 236, pt of §1]



§329B-8 - Rulemaking.

[§329B-8]  Rulemaking.  The department may adopt rules under chapter 91 necessary to implement this chapter. [L 1990, c 236, pt of §1]






CHAPTER 329C - IMITATION CONTROLLED SUBSTANCES ACT

§329C-1 - Definitions.

[§329C-1]  Definitions.  Whenever used in this chapter, unless the context otherwise requires:

“Controlled substance” means a substance as defined in section 329-1.

“Distribute” means the actual, constructive, or attempted transfer, delivery, or dispensing to another of an imitation controlled substance.

“Imitation controlled substance” means a substance that is not a controlled substance, which by dosage unit, appearance (including color, shape, size, and markings), or by representations made, would lead a reasonable person to believe that the substance is a controlled substance.  In any case when the appearance of the dosage unit is not reasonably sufficient to establish that the substance is an “imitation controlled substance” (for example in the case of powder or liquid), the court or authority concerned shall consider, in addition to all other logically relevant factors, the following factors as related to representations made in determining whether the substance is an imitation controlled substance:

(1)  Statements made by an owner or by anyone else in control of the substance concerning the nature of the substance, or its use or effect;

(2)  Statements made to the recipient that the substances may be resold for inordinate profit;

(3)  Whether the substance is packaged in a manner normally used for illicit controlled substances;

(4)  Evasive tactics or actions utilized by the owner or person in control of the substance to avoid detection by law enforcement authorities;

(5)  Prior convictions, if any, of an owner, or anyone in control of the object, under state or federal law related to controlled substances or fraud; and

(6)  The proximity of the substances to controlled substances.

“Manufacture” means the production, preparation, or repackaging, labeling, or relabeling, of an imitation controlled substance. [L 1984, c 222, pt of §1]



§329C-2 - Offenses.

[§329C-2]  Offenses.  (a)  No person shall manufacture, distribute, or possess with intent to distribute, an imitation controlled substance.  Any person who violates this subsection shall be guilty of a misdemeanor.

(b)  No person eighteen years of age or over shall violate subsection (a) by distributing an imitation controlled substance to a person under eighteen years of age.  Any person who violates this subsection shall be guilty of a class C felony.

(c)  No person shall use, or possess with intent to use, an imitation controlled substance.  Any person who violates this subsection shall be guilty of a petty misdemeanor, except that possession of a substance imitating a controlled substance which is subject to section 712-1249 shall constitute a violation.

(d)  No person shall place in any newspaper, magazine, handbill, or other publication, or post or distribute in any public place, any advertisement or solicitation with reasonable knowledge that the purpose of the advertisement or solicitation is to promote the distribution of imitation controlled substances.  Any person who violates this subsection shall be guilty of a misdemeanor.

(e)  No civil or criminal liability shall be imposed by virtue of this chapter on any person registered under chapter 329 who manufactures, distributes, or possesses an imitation controlled substance for use as a placebo by a registered practitioner in the course of professional practice or research. [L 1984, c 222, pt of §1]



§329C-3 - Forfeiture.

§329C-3  Forfeiture.  All imitation controlled substances are subject to forfeiture according to the procedures set forth in chapter 712A. [L 1984, c 222, pt of §1; am L 1989, c 261, §13]






CHAPTER 330 - POISONS, SALE OF

§330-1 - Definition of poison.

§330-1  Definition of poison.  The term “poison” as used in this chapter, includes any chemical or preparation that has properties that are commonly considered poisonous or  is capable of affecting the human organism in such a way and to such an extent that its possession, sale, transfer, use, or storage is found by the department to require regulation for public health and safety.  The term “poison” does not include any drug for which a prescription is required by state or federal law. [PC 1869, c 88, §2; RL 1925, §1005; am L 1931, c 224, pt of §1; RL 1935, §1431; RL 1945, §2951; am L 1945, c 139, §1(a); RL 1955, §53-1; am L Sp 1959 2d, c 1, §19; HRS §330-1; am L 1986, c 179, §5; am L 2001, c 2, §1]

Cross References

Rulemaking, see chapter 91.



§330-2 - Rules concerning poisons.

§330-2  Rules concerning poisons.  The department of health may adopt rules concerning poisons and poison containers. [PC 1869, c 88, §1; am L 1872, c 16, §1; RL 1925, §1004; am L 1931, c 224, pt of §1; RL 1935, §1430; RL 1945, §2952; am L 1945, c 139, §1(b); RL 1955, §53-2; am L Sp 1959 2d, c 1, §19; HRS §330-2; am L 2001, c 2, §2]

Cross References

Rulemaking, see chapter 91.



§330-3 - Penalty for violations.

§330-3  Penalty for violations.  Any person who violates any such rule or regulation of the department of health, shall be fined not less than $50 nor more than $500, or imprisoned not less than one month nor more than six months, or both. [L 1872, c 16, §2; RL 1925, §1006; am L 1931, c 224, pt of §1; RL 1935, §1432; RL 1945, §2953; RL 1955, §53-3; am L Sp 1959 2d, c 1, §19; HRS §330-3]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§330-4 - REPEALED.

§330-4  REPEALED.  L 1977, c 130, §1.



§330-5 to 7 - REPEALED.

§§330-5 to 7  REPEALED.  L 1986, c 179, §§6 to 8.



§330-8 - Use of certain chemical substances as inhalants unlawful.

§330-8  Use of certain chemical substances as inhalants unlawful.  It shall be unlawful for any person to use as an inhalant any substance, not a “food” as defined in section 328-1, which substance includes in its composition volatile organic solvents including amylacetate, trichloroethylene, and acetone or any other chemical substance, capable of producing upon inhalation any degree of intoxication; provided that this section shall not apply to any person using as an inhalant any such chemical substance pursuant to the direction of a physician. [L 1963, c 115, pt of §2; Supp, §53-5.5; HRS §330-8; am L 1998, c 11, §18]

Revision Note

Section "328-1(3)" substituted for "328-1(4)".

Cross References

Intoxicating compounds, see chapter 328E.



§330-9 - Penalty.

§330-9  Penalty.  Any person who violates section 330-8 shall, upon conviction, be punished by a fine not exceeding $100 or by imprisonment not exceeding three months, or by both. [L 1963, c 115, pt of §2; Supp, §53-5.6; HRS §330-9]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§330-10 - Penalty.

§330-10  Penalty.  Any person violating this chapter, except where punishment is otherwise specifically provided, shall be fined not more than $1,000 for each offense. [PC 1869, c 88, §5; am L 1919, c 132, §1; RL 1925, §1010; RL 1935, §1435; RL 1945, §2956; RL 1955, §53-6; HRS §330-10]






CHAPTER 330C - HAWAII POISON PREVENTION PACKAGING ACT

§330C-1 - Short title.

[§330C-1]  Short title.  This chapter shall be cited as the “Hawaii Poison Prevention Packaging Act”. [L 1974, c 216, pt of §1]



§330C-2 - Purpose.

[§330C-2]  Purpose.  The dangers arising from accidental ingestion of substances produced or distributed for sale for consumption, use, or storage by individuals in or about the household, particularly by young children necessitates legislation designed to help reduce injuries to, and illnesses of young children ingesting such substances.  It is the purpose of this chapter to require household substances which are accessible to young children and which may cause injury or illness to be contained in special packaging that is designed to be significantly difficult for children under five years of age to open or obtain a toxic or harmful amount of such substances within a reasonable time, but not difficult for normal adults to use properly. [L 1974, c 216, pt of §1]



§330C-3 - Definitions.

[§330C-3]  Definitions.  For the purposes of this chapter:

(1)  “Director” means the director of health.

(2)  “Household substance” means any substance which is customarily produced or distributed for sale for consumption or use, or customarily stored, by individuals in or about the household and which is:

(A)  A hazardous substance as defined by this section;

(B)  A pesticide as defined by this section;

(C)  A food, drug, or cosmetic as those terms are defined by section 328-1; or

(D)  A substance intended for use as fuel when stored in a portable container and used in the heating, cooking, or refrigeration system of a house.

(3)  “Hazardous substance” means:

(A)  Any substance or mixture of substances which (i) is toxic, (ii) is corrosive, (iii) is an irritant, (iv) is a strong sensitizer, (v) is flammable or combustible, or (vi) generates pressure through decomposition, heat, or other means, if such substance or mixture of substances may cause substantial personal injury or substantial illness during or as a proximate result of any customary or reasonably foreseeable handling or use, including reasonably foreseeable ingestion by children.

(B)  Any substances which the director by rule finds pursuant to section 330C-4(1), meet the requirements of subparagraph (A) of this paragraph.

(C)  Any radioactive substances, if, with respect to such substances as used in a particular class of article or as packaged, the director determines by regulation that the substance is sufficiently hazardous to require labeling in accordance with this chapter in order to protect the public health.

(D)  The term “hazardous substance” shall not apply to pesticides subject to the Federal Insecticide, Fungicide, and Rodenticide Act, nor to foods, drugs, and cosmetics subject to the Federal Food, Drug, and Cosmetic Act, nor to substances intended for use as fuels when stored in containers and used in the heating, cooking, or refrigeration system of a house, but such term shall apply to any article which is not itself an economic poison within the meaning of the Federal Insecticide, Fungicide, and Rodenticide Act but which is a hazardous substance within the meaning of subparagraph (A) of this paragraph by reason of bearing or containing such a pesticide.

(E)  The term “hazardous substance” shall not include any source material, special nuclear material, or byproduct material as defined in the Atomic Energy Act of 1954, as amended, and regulations issued pursuant thereto by the Atomic Energy Commission.

(4)  “Pesticide” means:

(A)  Any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any insects, rodents, nematodes, fungi, weeds, and other forms of plant or animal life or viruses, except viruses on or in living persons or other animals, which the board of agriculture or the administrator of the environmental protection agency shall declare to be a pest, and

(B)  Any substance or mixture of substances intended for use as a plant regulator, defoliant, or desiccant.

(5)  “Package” means the immediate container or wrapping in which any household substance is contained for consumption, use, or storage by individuals in or about the household, and, for purposes of section 330C-5(a)(2), also means any outer container or wrapping used in the retail display of any such substance to consumers.  The term does not include:

(A)  Any shipping container or wrapping used solely for the transportation of any household substance in bulk or in quantity to manufacturers, packers, or processors, or to wholesale or retail distributors thereof, or

(B)  Any shipping container or outer wrapping used by retailers to ship or deliver any household substance to consumers unless it is the only such container or wrapping.

(6)  “Special packaging” means packaging that is designed or constructed to be significantly difficult for children under five years of age to open or obtain a toxic or harmful amount of the substance contained therein within a reasonable time and not difficult for normal adults to use properly, but does not mean packaging which all such children cannot open or obtain a toxic or harmful amount within a reasonable time.

(7)  “Labeling” means all labels and other written, printed, or graphic matter (A) upon any household substance or its package, or (B) accompanying such substance.

(8)  “Federal Act” means the Poison Prevention Packaging Act of 1970 (Public Law 91-601). [L 1974, c 216, pt of §1; gen ch 1993]

Note

Reference to the Atomic Energy Commission should be to the Nuclear Regulatory Commission.



§330C-4 - Rules; implementation.

[§330C-4]  Rules; implementation.  The director shall carry out and effectuate the purpose of this chapter by rules adopted under chapter 91 including but not limited to the following:

(1)  The director may establish in accordance with this chapter, by rule, standards for the special packaging of any household substance if the director finds that:

(A)  The degree or nature of the hazard to children in the availability of such substance, by reason of its packaging, is such that special packaging is required to protect children from serious personal injury or serious illness resulting from handling, using, or ingesting such substance; and

(B)  The special packaging to be required by such standard is technically feasible, practicable, and appropriate for such substance.

(2)  In establishing a standard under this section, the director shall consider:

(A)  The reasonableness of such standard;

(B)  Available scientific, medical, and engineering data concerning special packaging and concerning childhood accidental ingestions, illness, and injury caused by household substances;

(C)  The manufacturing practices of industries affected by this chapter; and

(D)  The nature and use of the household substance.

(3)  In carrying out this chapter, the director shall publish the director’s findings, the director’s reasons therefor, and citation of the sections of statutes which authorize the director’s action.

(4)  Nothing in this chapter shall authorize the director to prescribe specific packaging designs, product content, package quantity, or, with the exception of authority granted in section 330C-5(a)(2), labeling.  In the case of a household substance for which special packaging is required pursuant to a rule under this section, the director may in such rule prohibit the packaging of such substance in packages which the director determines are unnecessarily attractive to children.

(5)  Compliance with federal regulations prescribing standards issued pursuant to the Federal Act shall be deemed in compliance with this chapter. [L 1974, c 216, pt of §1; gen ch 1985]



§330C-5 - Conventional packages, marketing, labeling statements.

§330C-5  Conventional packages, marketing, labeling statements.  (a)  For the purposes of making any household substance which is subject to a standard established under section 330C-4 readily available to elder or handicapped persons unable to use such substance when packaged in compliance with such standard, the manufacturer or packer, as the case may be, may package any household substance, subject to such a standard, in packaging of a single size which does not comply with such standard if:

(1)  The manufacturer or packer also supplies such substance in packages which comply with such standard; and

(2)  The packages of such substance which do not meet such standard bear conspicuous labeling stating:  “This package for households without young children”; except that the director may by rule prescribe a substitute statement to the same effect for packaging too small to accommodate such labeling.

(b)  In the case of a household substance which is subject to such a standard and which is dispensed pursuant to an order of a physician, dentist, or other licensed medical practitioner authorized to prescribe, such substance may be dispensed in noncomplying packages only when directed in such order or when requested by the purchaser.

(c)  In the case of a household substance subject to such a standard which is packaged under subsection (a) in a noncomplying package, if the director determines that such substance is not also being supplied by a manufacturer or packer in popular size packages which comply with such standard, the director may, after giving the manufacturer or packer an opportunity to comply with the purposes of this chapter, by order require such substance to be packaged by such manufacturer or packer exclusively in special packaging complying with such standard if the director finds, after opportunity for hearing, that such exclusive use of special packaging is necessary to accomplish the purposes of this chapter. [L 1974, c 216, pt of §1; gen ch 1985; am L 1990, c 67, §8]



§330C-6 - Special packaging standards, establishment.

[§330C-6]  Special packaging standards, establishment.  (a)  All rules prescribing standards for the special packaging of household substances now or hereafter adopted under authority of the Federal Act shall be the regulatory standards for special packaging of household substances in this State.

(b)  Hearings authorized or required by this chapter shall be conducted by the director or an officer, agent or employee designated by the director pursuant to chapter 91.

(c)  The authority to adopt rules for the efficient enforcement of this chapter is vested in the director.  The director may make such rules conform, insofar as practicable, with those promulgated under the Federal Act.

(d)  A federal regulation adopted pursuant to section 330C-6(a) shall take effect in this State on the date it becomes effective as a federal regulation.  No publication or hearing shall be required.

(e)  No standard shall be effective as to household substances subject to this chapter packaged prior to the effective date of such final rule. [L 1974, c 216, pt of §1; gen ch 1985]



§330C-7 - Penalties.

[§330C-7]  Penalties.  Any person who violates any of the provisions of this chapter shall be guilty of a misdemeanor. [L 1974, c 216, pt of §1]






CHAPTER 331 - RADIUM FOR MEDICAL AND SURGICAL PURPOSES

CHAPTER 331

RADIUM FOR MEDICAL AND SURGICAL PURPOSES

REPEALED.  L 1993, c 37, §1.

Note

L Sp 1993, c 8, §23 purports to amend §331-1.



CHAPTER 332 - MATTRESSES, MANUFACTURE, ETC., AND SALE OF

§332-1 - Definition.

§332-1  Definition.  The term “mattress” as used in this chapter means any quilted pad, comforter, mattress, mattress-pad, bunk quilt, or cushion, stuffed or filled with wool, hair, or other soft material to be used on a couch or other bed and on which persons sleep or recline; provided that:

(1)  The term “mattress” shall not include any items considered “beddings” under the federal Textile Fiber Products Identification Act (15 United States Code §70 et seq.); and

(2)  A “cushion” includes only those that are filled with rubber, feathers, or down. [L 1927, c 234, §1; RL 1935, §1190; RL 1945, §2471; RL 1955, §55-1; HRS §332-1; am L 1988, c 20, §2]



§332-2 - Materials.

§332-2  Materials.  No person, by oneself or by the person’s agents, servants, or employees, shall employ or use in the making, remaking, or renovating of any mattress, any material of any kind that has been used in or has formed a part of, any mattress used in or about any public or private hospital, or institution for the treatment of persons suffering from disease, or for or about any person having any infectious or contagious disease; any material known as “shoddy,” and made in whole or in part from old worn clothing, carpets, or other fabrics, or materials previously used, or any other fabrics, or materials from which shoddy is constructed; or any material, not otherwise prohibited by this chapter, of which prior use has been made, unless all of the materials have been thoroughly sterilized, and disinfected by a reasonable process, approved by the department of health. [L 1927, c 234, §2; RL 1935, §1191; RL 1945, §2472; RL 1955, §55-2; am L Sp 1959 2d, c 1, §19; HRS §332-2; gen ch 1985]



§332-3 - Tag, statement, form.

§332-3  Tag, statement, form.  No person, by oneself or the person’s agents, servants, or employees, shall, directly or indirectly, at wholesale or retail, or otherwise, sell, offer for sale, deliver, or consign, or have in the person’s possession with intent to sell, deliver, or consign, any mattress that shall not have plainly and indelibly stamped or printed thereon, or upon a tag of suitable, durable material, not smaller than three inches square, securely sewed to the covering thereof a statement, in the English language, setting forth the kind or kinds of materials used in filling the mattress, and whether the materials are in whole, or in part, new or old, or second-hand, or shoddy, and the name and address of the manufacturer or vendor thereof, or both; also the quantity of the materials used, expressed in terms of avoirdupois weight; also size of same, expressed in linear measure, clearly indicating the length and breadth thereof, except that tags attached to comforters need state only the percentage of new material and shoddy material, and no sizes need be marked on same; provided that this chapter shall not apply to the sale or other disposal by the owner thereof, of any mattress constituting a part of the owner’s household furniture.

The statement shall be in the following form:

MATERIALS USED IN FILLINGS

Percentage of kinds of materials....  Gross weight of materials, including cover.... pounds....  Size....  Vendor.... Address......................... [L 1927, c 234, §§3, 11; RL 1935, §1192; RL 1945, §2473; RL 1955, §55-3; HRS §332-3; am L 1969, c 196, §1; gen ch 1985]



§332-4 - Statement, contents, use.

§332-4  Statement, contents, use.  Whenever the word “felt”, as applied to cotton, is used in the statement concerning materials, it shall be indicated in the statement whether the felt is “felted cotton” or “felted linters”.  This requirement shall not apply to comforters.  It shall be unlawful to use in the statement concerning any mattress the word “floss” or words of like import, if there has been used in filling the mattress any materials which are not termed as “kapok”.  It shall be unlawful to use in the statement concerning any mattress the word “hair” unless the mattress is entirely manufactured of animals’ hair.  It shall be unlawful to use in the description in the statement any misleading term or designation, or term or designation likely to mislead. [L 1927, c 234, §§4 to 7; RL 1935, §1193; RL 1945, §2474; RL 1955, §55-4; HRS §332-4]



§332-5 - Tag or stamp.

§332-5  Tag or stamp.  Any mattress made from more than one new material shall have stamped upon the tag attached thereto the percentage of each material so used.  This requirement shall not apply to comforters.  Any mattress made from material known as “shoddy” shall have stamped or printed upon the tag attached thereto, in type not smaller than twenty-point, the words “shoddy material”. [L 1927, c 234, §§8 to 10; RL 1935, §1194; RL 1945, §2475; RL 1955, §55-5; HRS §332-5; am L 1988, c 20, §3]



§332-6 - Tampering with mark or statement.

§332-6  Tampering with mark or statement.  Any person who removes, defaces, alters, or in any manner attempts the same, or causes to be removed, defaced, or altered, any mark or statement placed upon any mattress under this chapter shall be guilty of the violation of this chapter. [L 1927, c 234, §12; RL 1935, pt of §1195; RL 1945, pt of §2476; RL 1955, §55-6; HRS §332-6]



§332-7 - Penalty.

§332-7  Penalty.  Any person violating this chapter shall, for each offense, be fined not less than $20 nor more than $100 or imprisoned not less than three months nor more than six months, or both. [L 1927, c 234, §13; RL 1935, pt of §1195; RL 1945, pt of §2476; RL 1955, §55-7; HRS §332-7]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.






CHAPTER 332D - POLYBROMINATED DIPHENYL ETHERS

§332D-1 - Definitions.

[§332D-1]  Definitions.  As used in this chapter:

"OctaBDE" means octabrominated diphenyl ether.

"PentaBDE" means pentabrominated diphenyl ether. [L 2004, c 146, pt of §2]



§332D-2 - Restriction on manufacture or distribution.

[§332D-2]  Restriction on manufacture or distribution.  On or after January 1, 2006, a person may not manufacture, process, or distribute in commerce a product, or a flame‑retarded part of a product, containing more than one‑tenth of one per cent, by mass, of pentaBDE, octaBDE, or any other chemical formulation that is part of these classifications. [L 2004, c 146, pt of §2]



§332D-3 - Exception.

[§332D-3]  Exception.  The term "process", as used in section 332D-2, does not include the processing of metallic recyclables containing pentaBDE, octaBDE, or any other chemical formulation that is part of these classifications that is conducted in compliance with all applicable federal, state, and local laws. [L 2004, c 146, pt of §2]






CHAPTER 333 - MENTAL RETARDATION

CHAPTER 333

MENTAL RETARDATION

REPEALED.  L 1987, c 341, §3.

Note

L 1987, c 339, §4 purports to amend §333-45.

Cross References

For present provisions, see chapter 333F.



CHAPTER 333E - DEVELOPMENTAL DISABILITIES

§333E-1 - Findings and purpose.

PART I.  GENERAL PROVISIONS

Note

Part heading added by L 1983, c 122, §3.

§333E-1  Findings and purpose.  The legislature finds that:

(1)  The State of Hawaii has a responsibility to provide support and services for individuals with developmental disabilities in order to support them in living self-determined lives according to section 333F‑8;

(2)  Several departments of the State are responsible for various support and services to individuals with developmental disabilities;

(3)  Lack of coordination among the services and planning activities of the various departments of the State results in gaps in the spectrum of needed services, duplication of services, lack of clarity in responsibility for services, and poorly articulated inter-agency programs, thereby reducing the quality of programs for individuals with developmental disabilities;

(4)  Because of specific mandates of the departments, it is essential that a body responsible for coordinating services and planning for individuals with developmental disabilities be established outside the departments responsible for support and services;

(5)  There exists within the state department of health for administrative purposes only, a state council on developmental disabilities appointed by the governor and mandated by federal legislation, supported in large part by federal moneys and required by federal law to provide advocacy, capacity building, systemic change, planning, and coordinating activities, promoting interagency collaboration, and enhancing coordination to better serve individuals with developmental disabilities and their families;

(6)  The purpose of this chapter is to establish the state council on developmental disabilities as the state agency responsible for coordinating services to individuals with developmental disabilities in Hawaii;

(7)  Community participation is a major goal of the State, thus state and county agencies should adopt policies and regulations which will support individuals and their families to fully participate in their communities; and

(8)  Family support is another major goal of the State in providing families of children with disabilities the support services necessary to support the family; to enable families of children with disabilities to nurture and enjoy their children at home; to enable families of children with disabilities to make informed choices and decisions regarding the nature of support, resources, services, and other assistance made available to the families; and to support family caregivers of adults with disabilities. [L 1975, c 198, §1; am L 1979, c 180, pt of §1; am L 1980, c 239, §1; am L 1987, c 339, §4; am L 2001, c 175, §1]



§333E-2 - Developmental disabilities, definitions.

§333E-2  Developmental disabilities, definitions.  For the purposes of this chapter, the term “developmental disability” means a severe, chronic disability of a person which:

(1)  Is attributable to a mental or physical impairment or combination of mental and physical impairments;

(2)  Is manifested before the person attains age twenty-two;

(3)  Is likely to continue indefinitely;

(4)  Results in substantial functional limitations in three or more of the following areas of major life activity; self-care, receptive and expressive language, learning, mobility, self-direction, capacity for independent living, economic sufficiency; and

(5)  Reflects the individual’s need for a combination and sequence of special, interdisciplinary, or generic services, individualized support, or other forms of assistance that are lifelong or extended duration and are individually planned and coordinated.  An individual from birth to age nine, who has a substantial developmental delay or specific congenital or acquired condition, may be considered to have a developmental disability without meeting three or more of the criteria described above, if the individual, without services and support, has a high probability of meeting those criteria later in life. [L 1975, c 198, §2; am L 1976, c 201, §1; am L 1979, c 180, pt of §1; am L 2001, c 175, §2]



§333E-3 - State council on developmental disabilities.

§333E-3  State council on developmental disabilities.  The state council on developmental disabilities (hereinafter referred to as the council) shall be placed in the department of health for administrative purposes only and assigned the following responsibilities:

(1)  Planning.  The state council shall:

(A)  Develop, prepare, adopt, and periodically review and revise, as necessary, the state plan for individuals with developmental disabilities (hereinafter called the state plan) in conformance with federal substantive and procedural requirements therefor.  The state plan shall guide the development and delivery of all services to individuals with developmental disabilities.  The state council shall transmit the state plan to the governor for approval, and upon approval shall be submitted to the federal government for appropriate approval.  The state plan and revisions thereto shall be effective upon the governor’s approval thereof.  The state plan shall include establishment of goals and priorities of the State in meeting the needs of individuals with developmental disabilities, including the recommendation of priorities for the distribution of public funds for comprehensive services to individuals with developmental disabilities within the State and other matters deemed necessary to achieve productivity, integration, inclusion, self-determination, and independence of individuals with developmental disabilities.  The state plan shall guide the coordinated delivery and establishment of comprehensive services, facilities, and programs for individuals with developmental disabilities;

(B)  Review and comment upon implementation plans prepared and carried out by the various departments of the State in carrying out the state plan for individuals with developmental disabilities; and

(C)  Review and comment upon any other state plans which affect services to individuals with developmental disabilities;

(2)  Coordination of departments and private agencies.  The council shall:

(A)  Identify services duplicated by departments and private agencies and coordinate and assist in the elimination of unnecessary duplication;

(B)  Encourage efficient and coordinated use of federal, state, and private resources in the provision of services;

(C)  Recommend areas of responsibility for services to both public and private agencies serving individuals with developmental disabilities, reviewing designations as necessary.  Identify gaps in services to individuals with developmental disabilities and coordinate responsibilities of various public or private agencies for such missing services; and

(D)  Ensure that implementation planning by the various departments is effectively coordinated and that interdepartmental programs receive the full support of all departments involved;

(3)  Evaluation.  The council shall:

(A)  Monitor, evaluate, and comment upon implementation plans of the various public and private agencies for individuals with developmental disabilities;

(B)  Monitor all ongoing projects relating to developmental disabilities of the various public and private agencies;

(C)  Participate in the planning, design, or redesign, and monitoring of state quality assurance systems that affect individuals with developmental disabilities;

(4)  Advocacy.  The council shall:

(A)  Advocate for the needs of individuals with developmental disabilities before the legislature and the public and to the governor;

(B)  Act in an advisory capacity to the governor, the legislature, and all concerned department heads on all issues affecting individuals with developmental disabilities; and

(C)  Support and conduct outreach activities to identify individuals with developmental disabilities and their families to obtain services, individualized supports, and other forms of assistance, including access to special adaptation of generic community services or specialized services; and

(5)  Report.  The council shall:

(A)  Prepare and submit reports to the governor, the legislature, and all concerned department heads on the implementation of the state plan;

(B)  Prepare and submit to the United States Secretary of Health and Human Services, through the governor, any periodic reports the Secretary may reasonably request; and

(C)  Prepare other reports necessary to accomplish its duties under this chapter. [L 1975, c 198, §3; am L 1976, c 201, §2; am L 1979, c 180, pt of §1; am L 1980, c 232, §17; am L 2001, c 175, §3]

Note

United States Department of Health, Education, and Welfare renamed United States Department of Health and Human Services.

Cross References

Annual reports, see §93-12.



§333E-3.5 - Encouragement of suitable housing.

[§333E-3.5]  Encouragement of suitable housing.  The state council shall encourage the adoption of ordinances in each political subdivision in the State which would permit the maintenance and construction of residences for persons with developmental disabilities, including those developmentally disabled persons defined in this chapter and in section 202 of the Federal Housing Act of 1959, as amended.  The ordinances should include provisions for permitting an appropriate number of unrelated persons with developmental disabilities and two supervisory staff to reside in a single-family dwelling provided that in determining the appropriate number, the political subdivisions should consider the cost of maintenance and construction of the residence, in order that financial obligations can be met. [L 1980, c 239, §2]



§333E-4 - Membership on the state council.

§333E-4  Membership on the state council.  The state council shall consist of voting members as described in federal law, for staggered terms.  The members of the council shall be residents of the State.  The council shall at all times include in its membership six representatives from the neighbor islands with a minimum of one representative from Hawaii, Kauai, and Maui county and representatives of the following, unless these programs are no longer in existence in the State:  state entities that administer funds provided under federal law relating to individuals with disabilities, including the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.), the Older Americans Act of 1965 (42 U.S.C. 3001 et seq.), and Titles V and XIX of the Social Security Act (42 U.S.C. 701 et seq. and 1396 et seq.), university centers for excellence in developmental disabilities education, research, and service, and the state protection and advocacy system, and local and nongovernmental agencies, and private nonprofit groups concerned with services for individuals with developmental disabilities in this State.

(1)  Not less than sixty per cent of the membership of the council shall consist of individuals who are:

(A)  Individuals with developmental disabilities or their parents; or

(B)  Immediate relatives or guardians of such persons, and who are not employees of a state agency which receives funds or provides services under the state council, or managing employees, or persons with an ownership or controlling interest of any other entity which receives funds or provides services under the state council;

(2)  Of the members of the council described in paragraph (1):

(A)  At least one-third shall be individuals with developmental disabilities; and

(B)  At least one-third shall be immediate relatives or guardians of such person, of which at least one shall be an immediate relative or guardian of an institutionalized individual with developmental disabilities; and

(3)  The members of the state council shall serve without compensation, but shall be reimbursed for any actual and necessary expenses incurred in connection with the performance of their duties under this chapter. [L 1975, c 198, §4; am L 1979, c 180, pt of §1; am L 1983, c 121, §2; am L 1986, c 45, §1; am L 2001, c 175, §4]



§333E-5 - Officers, committees, staff.

§333E-5  Officers, committees, staff.  The state council shall, by majority vote of the voting members, elect its own chairperson from among the appointed members, and shall establish such committees as it deems necessary or desirable.  The state council may appoint an executive administrator subject to chapter 76 who may appoint persons to such staff positions subject to chapter 76 as the council may authorize within available funds.  The affirmative votes of a majority of the members of the council shall be necessary for the appointment or removal of the executive administrator. [L 1975, c 198, §5; ree L 1979, c 180, pt of §1; gen ch 1993; am L 2000, c 253, §150; am L 2001, c 175, §5]



§333E-6 - Confidentiality of records.

[§333E-6]  Confidentiality of records.  All certificates, applications, records, and reports made for the purposes of this chapter and directly or indirectly identifying a person subject hereto shall be kept confidential and shall not be disclosed to any other person except so far (1) as the person identified, or the person’s legal guardian, consents, or (2) as disclosure may be deemed necessary by the director of health to carry out this chapter, or (3) as disclosure may be deemed necessary under the federal Developmental Disabilities Act of 1984, Public Law 98-527, to protect and advocate the rights of persons with developmental disabilities who reside in facilities for persons with developmental disabilities, or (4) as disclosure may be deemed necessary by the family court for any case pending before a court. [L 1986, c 343, §2]



§333E-11 to 14 - REPEALED.

PART II.  COMMUNITY SERVICES FOR THE DEVELOPMENTALLY

DISABLED

§§333E-11 to 14  REPEALED.  L 1987, c 341, §4.






CHAPTER 333F - SERVICES FOR PERSONS WITH DEVELOPMENTAL DISABILITIES OR MENTAL RETARDATION

§333F-1 - Definitions.

§333F-1  Definitions.  As used in this chapter, unless the context requires otherwise:

"Active treatment" means provision of services as specified in an individualized service plan.  These services may include, but are not limited to, activities, experiences, and therapy which are part of a professionally developed and supervised program of health, social, habilitative, and developmental services.

"Applicant" means every person applying for a license to become a provider of an adult foster home or developmental disabilities domiciliary home.

"Case management services" means services to persons with developmental disabilities or mental retardation that assist them in gaining access to needed social, medical, legal, educational, and other services, and includes:

(1)  Follow-along services which assure, through a continuing relationship between an agency or provider and a person with a developmental disability or mental retardation and the person's parent, if the person is a minor, or guardian, if a guardian has been appointed for the purpose, that the changing needs of the person and the family are recognized and appropriately met.

(2)  Coordinating and monitoring services provided to persons with developmental disabilities or mental retardation by two or more persons, organizations, or agencies.

(3)  Providing information to persons with developmental disabilities or mental retardation about availability of services and assisting the persons in obtaining the services.

"Current employee" means every person currently employed by an applicant, who will become an adult foster or developmental disabilities domiciliary home caregiver once the applicant is approved to be a provider by the department.

"Department" means the department of health.

"Developmental disabilities" means a severe, chronic disability of a person which:

(1)  Is attributable to a mental or physical impairment or combination of mental and physical impairments;

(2)  Is manifested before the person attains age twenty-two;

(3)  Is likely to continue indefinitely;

(4)  Results in substantial functional limitations in three or more of the following areas of major life activity; self-care, receptive and expressive language, learning, mobility, self-direction, capacity for independent living, and economic sufficiency; and

(5)  Reflects the person's need for a combination and sequence of special, interdisciplinary, or generic care, treatment, or other services which are of lifelong or extended duration and are individually planned and coordinated.

"Director" means the director of health.

"Existing provider" means every person licensed or certified as an adult foster or developmental disabilities domiciliary home provider before the effective date [May 6, 1994] of section 333F-22.

"Habilitation" means the process by which the staff of an agency assists an individual to cope more effectively with the demands of his or her own person and environment and to raise the level of his or her physical, mental, and social functioning.  Habilitation includes, but is not limited to, programs of formal structured education and treatment.

"Individualized service plan" means the written plan required by section 333F-6 that is developed by the individual, with the input of family, friends, and other persons identified by the individual as being important to the planning process.  The plan shall be a written description of what is important to the person, how any issue of health or safety shall be addressed, and what needs to happen to support the person in the person's desired life.

"Individually appropriate" means responsive to the needs of the person as determined through interdisciplinary assessment and provided pursuant to an individualized service plan that is person-centered and community-based.

"Interdisciplinary team" means a group of persons that is drawn from or represents those professions, disciplines, or service areas that are relevant to identifying an individual's needs and designing a program to meet them, and is responsible for evaluating the individual's needs, developing an individual program plan to meet them, periodically reviewing the individual's response to the plan, and revising the plan accordingly.  A complete team includes the individual being served, unless clearly unable to participate; the individual's family, unless their participation has been determined to be inappropriate; those persons who work most directly with the individual in each of the professions, disciplines, or service areas that provide service to the individual, including direct-care or direct-contact staff; and any other persons whose participation is relevant to identifying the needs of the individual and devising ways to meet them.

"Least restrictive" means the least intrusive and least disruptive intervention into the life of a person with developmental disability or mental retardation that represents the least departure from normal patterns of living that can be effective in meeting the person's developmental needs.

"Least restrictive environment" means that environment that represents the least departure from normal patterns of living that can be effective in meeting the individual's needs.

"Mental retardation" means significantly subaverage general intellectual functioning resulting in or associated with concurrent moderate, severe, or profound impairments in adaptive behavior and manifested during the developmental period.

"Monitor" means to conduct a systematic, coordinated, objective, qualitative review of services provided by any person, agency, or organization.

"Prospective employee" means every person seeking employment as a caregiver for an applicant.

"Provider" means the person who is issued the license or certificate of registration, as the case may be, by the department to provide care in an adult foster or developmental disabilities domiciliary home.

"Representative" means any individual who can advise and advocate for a person with developmental disabilities or mental retardation and who shall serve at the request and pleasure of such person; provided that if the person with developmental disabilities or mental retardation is a minor or is legally incapacitated and has not requested a representative, the parent or guardian may request a representative to assist on behalf of the person with developmental disabilities or mental retardation.

"Residence" or "residential" means the living space occupied by the person with a developmental disability or mental retardation, including single-person homes, natural family homes, care homes, group homes, foster homes, institutional facilities, and all other types of living arrangements.

"Respite care" [Repeal of definition on June 30, 1995, by L 1990, c 178, §6, deleted by L 1995, c 189, §22.] means a service provided in a least restrictive environment for short term care to meet the needs, ranging from simple to complex, of persons with developmental disabilities or mental retardation.  The purpose of respite care is to avoid, if possible, the necessity for long term institutional care or to provide relief to families and care providers.

"Services" means appropriate assistance provided to a person with a developmental disability or mental retardation in the least restrictive, individually appropriate environment to provide for basic living requirements and continuing development of independence or interdependent living skills of the person.  These services include, but are not restricted to:  case management; residential, developmental, and vocational support; training; habilitation; active treatment; day treatment; day activity; respite care; domestic assistance; attendant care; rehabilitation; speech, physical, occupational and recreational therapy; recreational opportunities; counseling, including counseling to the person's family, guardian, or other appropriate representative; development of language and communications skills; interpretation; transportation; and equipment. [L 1987, c 341, pt of §2; am L 1990, c 178, §1; am L 1994, c 53, §2; am L 1995, c 189, §3; am L 1998, c 133, §1; am L 2003, c 95, §8(1); am L 2005, c 22, §18]



§333F-2 - Developmental disabilities system.

§333F-2  Developmental disabilities system.  (a)  The department shall develop, lead, administer, coordinate, monitor, evaluate, and set direction for a comprehensive system of supports and services for persons with developmental disabilities or mental retardation within the limits of state or federal resources allocated or available for the purposes of this chapter.  The department shall administer or may provide available supports and services based on a client-centered plan, which resulted from client choices and decision-making that allowed and respected client self-determination.

The department's responsibility for persons with developmental disabilities or mental retardation shall be under one administrative unit for the purpose of coordination, monitoring, evaluation, and delivery of services.  Not later than June 30, 1999, all programs and services falling under this chapter shall be provided in the community, including services presently provided at Waimano training school and hospital.  When the private sector does not provide or is not able to provide the services, the department shall provide the services.  Clients at Waimano training school and hospital shall be placed into community-based programs provided appropriate support services are available.

The department shall convene a panel not later than August 1, 1995, to create a plan to provide services in the community and to ensure that the transition of Waimano training school and hospital residents to the community will be client-centered, taking into consideration the health, safety, and happiness of the residents and the concerns of their families.  The panel shall consist of but not be limited to consumers, families, representatives from the private sector, employees and employee representatives, professionals, representatives of the University of Hawaii affiliate program, and representatives of the state council on developmental disabilities.

(b)  The department shall ensure the provision of an array of individually appropriate services and care to persons with developmental disabilities or mental retardation through the utilization of existing resources within the community, through coordination with supports and services provided under other federal, state, or county acts, and through specific funding when no other resources are available within the limits of state and federal resources allocated or available for the purpose of this chapter.  The department shall not supplant or duplicate services provided under other federal, state, or county acts.

(c)  Supports and services the department shall administer include, but shall not be limited to:

(1)  Early identification and evaluation of persons with developmental disabilities or mental retardation;

(2)  Development, planning, and implementation in coordination with other federal, state, and county agencies, of service programs for persons with developmental disabilities or mental retardation;

(3)  Development and provision of service programs in the public or private sectors through chapter 42F or chapter 103F, for persons with developmental disabilities or mental retardation;

(4)  Establishment of a continuum of comprehensive services and residential alternatives in the community to allow persons with developmental disabilities or mental retardation to live in the least restrictive, individually appropriate environment;

(5)  Development and implementation of a program for single-entry access by persons with developmental disabilities or mental retardation to services provided under this chapter as well as referral to, and coordination with, services provided in the private sector or under other federal, state, or county acts, and the development of an individualized service plan by an interdisciplinary team;

(6)  Collaborative and cooperative services with public health and other groups for programs to prevent developmental disabilities or mental retardation;

(7)  Informational and educational services to the general public and to lay and professional groups;

(8)  Consultative services to the judicial branch of government, educational institutions, and health and welfare agencies whether the agencies are public or private;

(9)  Provision of community residential alternatives for persons with developmental disabilities or mental retardation, including group homes and homes meeting ICF/MR standards;

(10)  Provision of care at the skilled nursing level or in a skilled nursing facility, as individually appropriate;

(11)  Provision of other programs, services, or facilities necessary to provide a continuum of care for persons with developmental disabilities or mental retardation;

(12)  Provision of case management services independent of the direct service provider; and

(13)  [Repeal of paragraph on June 30, 1995, by L 1990, c 178, §6, deleted by L 1995, c 189, §22.] Development and maintenance of respite services in the community for persons with developmental disabilities or mental retardation.

(d)  Provisions for supports and services shall be limited to the amount of resources allocated or available for the purposes of this chapter.

(e)  The department shall maximize its funds for community services using such funds as state matching funds for Title XIX programs, other governmental finance participation programs, and private finance programs as necessary and when possible.  Only those individuals eligible for community services but not eligible for medicaid waiver services or other federally reimbursed programs or for whom such services are not appropriate or not available based on their individual service plan shall receive services and supports with one hundred per cent state funds. [L 1987, c 341, pt of §2; am L 1990, c 178, §2; am L 1991, c 335, §9; am L 1995, c 189, §4; am L 1997, c 190, §6; am L 1998, c 133, §2; am L 2001, c 175, §6; am L 2006, c 303, §§1, 4; am L 2007, c 40, §4]

Cross References

Early intervention services for infants and toddlers, see §§321-351 to 354.

ICF/MR, see §46-4.



§333F-3 - Community services for the developmentally disabled.

[§333F-3]  Community services for the developmentally disabled.  The department shall develop and administer a community service delivery system which may design, implement, administer, coordinate, monitor, and evaluate the programs and services of the department for persons with developmental disabilities or mental retardation other than the operations and management of Waimano training school and hospital. [L 1987, c 341, pt of §2]



§333F-4 - REPEALED.

§333F-4  REPEALED.  L 1995, c 189, §§14, 26; L 1998, c 133, §5.



§333F-5 - Other systems within the developmental disability system.

[§333F-5]  Other systems within the developmental disability system.  The department may create other systems as required to implement the services necessary for persons with developmental disabilities or mental retardation. [L 1987, c 341, pt of §2]



§333F-6 - Application and assessment for services; individualized service plans.

§333F-6  Application and assessment for services; individualized service plans.  (a)  The department shall administer an application and assessment system for persons with developmental disabilities or mental retardation, and shall determine eligibility for services or supports within thirty working days of receipt of an application.  If the department determines that the person is eligible for services or supports under this chapter within the limits of federal or state resources available for the purposes of this chapter, the department, after due consideration is afforded the preferences of the person with developmental disabilities or mental retardation, the person’s parents if a minor, or legal guardian, shall refer that person to appropriate programs within ten working days of the determination; an individualized service plan for the person shall be prepared by an interdisciplinary team for the person, and the department may provide case management services to the person.

(b)  The procedure for assessment of the person and the elements of the individualized service plan shall be described in rules adopted by the department pursuant to chapter 91.  The individualized service plan shall be in writing and shall include, at a minimum, the nature of the needs of the person, treatment and care goals, and specific services to be offered to the person to attain these goals.

(c)  The department shall keep waiting lists of all individuals who are eligible for services and supports, but for whom services and supports have not been provided for any reason, and shall report annually to the legislature the numbers of persons waiting for services and supports and the reasons for the lack of services and supports. [L 1987, c 341, pt of §2; am L 1995, c 189, §5]



§333F-7 - Provision of services.

§333F-7  Provision of services.  The department shall:

(1)  Assist the individual to develop, with the help of family and friends if necessary, an individualized service plan;

(2)  Identify the amount of dollars available to the individual to effectuate the individualized service plan; and

(3)  Allow consumers to direct the expenditure of the identified funds. [L 1987, c 341, pt of §2; am L 1995, c 189, §6; am L 1998, c 133, §3]



§333F-8 - Rights of persons with developmental disabilities or mental retardation.

§333F-8  Rights of persons with developmental disabilities or mental retardation.  (a)  Persons with developmental disabilities or mental retardation shall have the following rights:

(1)  To receive the least restrictive, individually appropriate services, including a program of activities outside the residence in accordance with the person’s individualized service plan;

(2)  To reside in the least restrictive, individually appropriate residential alternative located as close as possible to the person’s home community within the State;

(3)  To the extent it is individually appropriate as decided after due consideration afforded the preferences of the person with developmental disabilities or mental retardation, to:

(A)  Interact with persons without disabilities in a nontreatment, nonservice-oriented setting;

(B)  Live with, or in close proximity to, persons without disabilities; and

(C)  Live in a setting which closely approximates those conditions available to persons without disabilities of the same age;

(4)  To reasonable access to review medical, service, and treatment files and to be informed of diagnoses;

(5)  To develop a plan with the input of family and friends that identifies the supports needed to accomplish the plan rather than purchase a program;

(6)  To control, with the help of family and friends as necessary, an identified amount of dollars to accomplish the plan;

(7)  To direct the provision of resources, both paid and unpaid, that will assist an individual with a disability to live a life in the community rich in community association and contribution;

(8)  To a valued role in the community through employment, participation in community activities, volunteering, including being accountable for spending public dollars in ways that are life enhancing; and

(9)  To privacy and confidentiality, to the extent possible, in connection with services provided to the person.

(b)  Rights listed in this chapter shall not be construed to replace or limit any other rights, benefits, or privileges, including other statutory and regulatory due process rights and protections, to which a person with a developmental disability or mental retardation may be entitled.

(c)  The enumeration or granting of these rights does not guarantee the provision of services. [L 1987, c 341, pt of §2; am L 1995, c 189, §7; am L 1998, c 133, §4]



§15001 - et seq.

§333F-8.5  Advocacy agency for persons with developmental disabilities and mental illness.  (a)  The purpose of this section is to comply with federal law, which mandates the states to provide advocacy services to persons with developmental disabilities and mental illness in order to receive federal funds.

(b)  The governor may designate an entity or agency to carry out the purposes of this section.

(c)  The entity or agency designated by the governor shall have access to all records of any person with developmental disabilities or mental illness, to the extent required by federal law.

(d)  The entity or agency so designated by the governor shall provide those advocacy services to persons with developmental disabilities or mental illness as required by federal law.  All departments and agencies of the State and the judiciary shall cooperate with the entity or agency so designated to carry out the purposes of this section. [L 1992, c 249, §1; am L 1995, c 189, §8]

Case Notes

Discussed, where the court found that the Developmental Disabilities Assistance and Bill of Rights Act (42 U.S.C. §15001 et seq.) creates a private right of action in federal court.  513 F. Supp. 2d 1185.



§333F-9 , 10 - REPEALED.

§§333F-9, 10  REPEALED.  L 1995, c 189, §§15, 16; L 1998, c 133, §5.



§333F-11 - Director as guardian.

§333F-11  Director as guardian.  (a)  Notwithstanding any law to the contrary, the family court may appoint the director as guardian of any person if the court finds that:

(1)  The person is an incapacitated person as defined in section 560:5-102;

(2)  The person is developmentally disabled or mentally retarded;

(3)  The person may reasonably be expected to need treatment or care at any residential facility; and

(4)  There is no other suitable guardian including the public guardian as designated in chapter 551A able or willing to serve as guardian.

(b)  The director, if so appointed, shall have all the powers and duties of a guardian duly appointed by the court; provided that the director shall not be liable in damages for any tortious act committed by the person. [L 1987, c 341, pt of §2; am L 2004, c 161, §5; am L 2005, c 22, §19]



§333F-12 - REPEALED.

§333F-12  REPEALED.  L 1995, c 189, §17; L 1998, c 133, §5.



§333F-13 - Payments for care and treatment of persons receiving services; liability.

§333F-13  Payments for care and treatment of persons receiving services; liability.  A parent, conservator, or other person liable for the support of any person receiving services under this chapter shall be required to pay for the care and treatment of the person.  The parent or conservator of a minor receiving services under this chapter shall be liable for the care and treatment until the person has reached the age of majority.  The liability of a conservator of a person under this section shall be limited to the estate of the ward and shall not be recoverable out of the individual assets of the conservator.  Every person receiving services under this chapter and any property of the person's estate not exempt from execution shall be liable for the expense of the person's care and treatment.  The attorney general, whenever requested by the director, shall take any steps that may be appropriate, by civil action if necessary, to enforce any liability established by this section.  The attorney general may designate any appropriate county attorney to act in the attorney general's behalf in any enforcement proceeding.

The department, with the approval of the governor and from the funds appropriated to the department for the care and treatment of persons with developmental disabilities or mental retardation, may transfer from time to time to the department of human services any amounts that may be requested by the department of human services to match federal funds available under Title XIX of the Social Security Act to assist any indigent or medically indigent persons to pay for the care and treatment of any person receiving services under this chapter.  The department may expend federal funds so received for the purposes of this chapter. [L 1987, c 341, pt of §2; am L 1988, c 141, §26; am L 1995, c 189, §9; am L 2004, c 161, §6]



§333F-14 to 16 - REPEALED.

§§333F-14 to 16  REPEALED.  L 1995, c 189, §§18 to 20; L 1998, c 133, §5.



§333F-17 - Authority of director to enter into agreements; make dispositions of state resources.

[§333F-17]  Authority of director to enter into agreements; make dispositions of state resources.  (a)  The director may enter into agreements with the federal government, other state departments and agencies, and the counties; enter into assistance agreements with private persons, groups, institutions, or corporations; purchase services required or appropriate under this chapter from any private persons, groups, institutions, or corporations; allocate and expend any resources available for the purposes of this chapter; and do all things necessary to accomplish the purposes and provisions of this chapter.

(b)  To the extent the director deems it appropriate, the director may require a recipient of any state funds under this chapter to contribute moneys, facilities, or services for carrying out the program or project.

(c)  The director shall establish standards and review procedures to assure that private persons, groups, institutions, or corporations provide the services and facilities necessary to accomplish the purposes for which the funds are disbursed. [L 1987, c 341, pt of §2]



§333F-17 - .

§333F-17.5  Disposition of Title XIX funds.  All earned Title XIX funds collected for community program services under this chapter shall be deposited to the credit of the state general fund. [L 1990, c 96, §1; am L 1993, c 280, §39]



§333F-18 - Rules.

§333F-18  Rules.  The director, in consultation with the state council on developmental disabilities, private agencies, users of services under this chapter, and other interested parties, shall adopt rules pursuant to chapter 91 necessary or appropriate to carry out this chapter, which shall include but not be limited to:

(1)  Establishment of eligibility requirements for participation in services provided under this chapter;

(2)  Establishment of standards of transfer from one facility to another;

(3)  Provision for the involvement of the person and, where appropriate, the parents, guardian, or other representatives of the person in the determination of eligibility under this chapter, the preparation of the person’s individualized service plan, and the selection or rejection of services under this chapter;

(4)  Protection and enhancement of the rights of persons receiving or applying for services under this chapter, including the right to privacy and confidentiality;

(5)  A fair, timely, and impartial grievance procedure to provide administrative due process and recourse for persons aggrieved by any action or failure to act on the part of the department under this chapter; and

(6)  Other provisions required or appropriate to implement the purposes of this chapter. [L 1987, c 341, pt of §2; am L 2001, c 175, §7]



§333F-19 - Limitation of liability.

§333F-19  Limitation of liability.  The responsibilities of the department to carry out this chapter shall be limited to the resources available to carry out this chapter in a prudent manner.  When these resources are exhausted, no action may be brought by, or on behalf of, any person or organization in any court to compel the provision of further services. [L 1987, c 341, pt of §2; am L 1995, c 189, §10]



§333F-20 - Standards for services.

§333F-20  Standards for services.  The department shall require appropriate standards of services to be met by its own services or contractual services including residential, day treatment, and other related programs.  These standards, wherever applicable and appropriate, shall conform to or exceed federal standards. [L 1987, c 341, pt of §2; am L 1995, c 189, §11]



§333F-21 - Provision of services; family and caregiver support.

§333F-21  Provision of services; family and caregiver support.  The director within the limits of state and federal resources allocated or available for the purposes of this chapter shall provide any services that may be necessary to maintain and enhance care giving in community-based homes for persons with developmental disabilities.  For the purposes of this section, “family and caregiver support” means a flexible and varied network of support which does not supplant community resources, and which is capable of providing for the individual families caring for persons with developmental disabilities.  These services may include:

(1)  In-home and out-of-home respite services for families and care providers;

(2)  The purchase of adaptive equipment such as bath chairs and special positioning chairs not covered by health insurance or other resources;

(3)  Counseling services for families of care providers concerning stresses and feelings about caring for persons with developmental disabilities;

(4)  Special supply purchases such as diapers and special clothing required by persons with developmental disabilities;

(5)  Homemaker and chore services;

(6)  Transportation services not available through existing resources in the community;

(7)  Specialized therapy services for persons with developmental disabilities not available through insurance, medicaid, or other resources;

(8)  Case management to help families and care providers coordinate and access services available to persons with developmental disabilities; and

(9)  Provision, without regard to chapter 42F or chapter 103F, of modifications to dwelling units to enable persons with developmental disabilities with sensory limitation or mobility problems to reside in community homes which require adaptive and safety alterations such as the installation of ramps and porch lifts, bars and hand rails, widening of doorways, removal of other architectural barriers, and the enlargement of bath facilities to allow the movement and ensure the safety of the person with developmental disabilities; provided that:

(A)  There shall be an agreement between the care provider and the department to ensure continued care in the home where the modification is provided; and

(B)  Modification costs shall be limited to the amount of funds appropriated for the program for any individual client. [L 1990, c 324, §2; am L 1991, c 335, §10; am L 1995, c 189, §12; am L 1997, c 190, §6]

Cross References

Housing alteration revolving loan fund, see chapter 201E, part II, subpart J.



§333F-22 - Criminal history record checks.

§333F-22  Criminal history record checks.  (a)  The department shall adopt rules pursuant to chapter 91 to ensure the reputable and responsible character of an applicant to operate an adult foster home or developmental disabilities domiciliary home, of existing providers and their employees, of current and prospective employees of the applicant, and of new employees of the provider after certification or licensure, which shall provide for, but not be limited to, criminal history record checks in accordance with section 846-2.7.

(b)  For the purposes of this section, "developmental disabilities domiciliary homes" means any facility licensed under section 321-15.9 that provides twenty-four hour supervision or care, excluding licensed nursing care, for a fee, to not more than five adults with mental retardation or developmental disabilities as defined in this chapter; and "adult foster homes" shall be as defined under section 321-11.2.

(c)  An applicant to operate an adult foster home or developmental disabilities domiciliary home and all current and prospective employees of the applicant shall be subject to criminal history record checks in accordance with section 846-2.7, and shall provide consent to the department to obtain criminal history record information for verification.

(d)  Each existing provider or provider and all employees hired after the initial licensure or certification of the existing provider or provider shall be subject to criminal history record checks in accordance with section 846-2.7, and shall provide consent to the department to obtain criminal history record information for verification.

(e)  The department is authorized to obtain criminal history record information through the Hawaii criminal justice data center on existing providers and their employees upon their next licensure or certification renewal date, and on any applicant and all current and prospective employees of the applicant, including all new employees after the applicant is issued a certification or license under this chapter.

(f)  Once fingerprints are on file, yearly licensure or certification renewals for providers and employees will require only state criminal history record checks through the Hawaii criminal justice data center.

(g)  The department may revoke a current license or certification or deny an application for a license or certification to operate an adult foster home or developmental disabilities domiciliary home under rules adopted pursuant to chapter 91 if the existing provider or employee of an existing provider, applicant, current or prospective employee of the applicant, provider, or new employee of the provider refuses to submit to the department statements indicating criminal convictions, refuses to provide consent to the department to conduct a criminal history record check or obtain other criminal history record information for verification, refuses to be fingerprinted, has been convicted of a crime other than a minor traffic violation involving a fine of $50 or less; or if the department finds that the criminal history record of the existing provider or employee of an existing provider, applicant, current or prospective employee of the applicant, provider, or new employee of the provider may pose a risk to the health, safety, or well-being of persons with developmental disabilities or mental retardation living in the home. [L 1994, c 53, §1; am L 2003, c 95, §8(2), (3)]






CHAPTER 334 - MENTAL HEALTH, MENTAL ILLNESS, DRUG ADDICTION, AND ALCOHOLISM

§334-1 - Definitions.

PART I.  GENERAL AND ADMINISTRATIVE PROVISIONS

§334-1  Definitions.  As used in this chapter unless otherwise indicated by the context:

"Administrator" means the person in charge of a public or private hospital.

"Admission procedures" mean the various methods for admission of mentally ill persons or of persons habituated to the excessive use of drugs or alcohol to public and private psychiatric facilities.

"Authorized absence" means absence of a patient from a psychiatric facility for any period of time with permission.

"Community mental health center" means one or more facilities which alone or in conjunction with other facilities, public or private, are part of a coordinated program providing a variety of mental health services principally for persons residing in a community or communities in or near which the center is located.

"Conservator" shall have the meaning provided in section 560:5-102.

"Court" means any duly constituted court and includes proceedings, hearings of per diem judges as authorized by law.

"Dangerous to others" means likely to do substantial physical or emotional injury on another, as evidenced by a recent act, attempt or threat.

"Dangerous to property" means inflicting, attempting or threatening imminently to inflict damage to any property in a manner which constitutes a crime, as evidenced by a recent act, attempt or threat.

"Dangerous to self" means the person recently has threatened or attempted suicide or serious bodily harm; or the person recently has behaved in such a manner as to indicate that the person is unable, without supervision and the assistance of others, to satisfy the need for nourishment, essential medical care, shelter or self-protection, so that it is probable that death, substantial bodily injury, or serious physical debilitation or disease will result unless adequate treatment is afforded.

"Department" means the department of health.

"Director" means the director of health.

"Discharge" means the formal termination on the records of a psychiatric facility of a patient's period of treatment at the facility.

"Gravely disabled" means a condition in which a person, as a result of a mental disorder, (1) is unable to provide for that individual's basic personal needs for food, clothing, or shelter; (2) is unable to make or communicate rational or responsible decisions concerning the individual's personal welfare; and (3) lacks the capacity to understand that this is so.

"Guardian" shall have the meaning provided in section 560:5-102.

"Health care operations" means the services and activities conducted by an institution, facility, or agency licensed, certified, or otherwise authorized or permitted by law to provide medical or health services in the ordinary course of business, including case management and care coordination, quality assessment and improvement activities, medical reviews, and administrative activities.

"Health care provider" means an individual or entity licensed, certified, or otherwise authorized or permitted by law to provide medical or health services in the ordinary course of business or practice of a profession.

"Incapacitated person" shall have the meaning provided in section 560:5-102.

"Interested person" means an interested, responsible adult, including but not limited to a public official, the legal guardian, spouse, parent, legal counsel, adult child, or next of kin of a person allegedly mentally ill, mentally deficient or suffering from substance abuse or as otherwise provided in Article I of chapter 560.

"Intoxicated person" means a person who is deprived of reasonable self-control because of intake of alcohol or because of any substance which includes in its composition volatile organic solvents.

"Judge" means any judge of the family court or per diem judge appointed by the chief justice as provided in section 604-2.

"Licensed physician" means a physician or surgeon licensed by the State to practice medicine, including a physician and surgeon granted a limited and temporary license under section 453-3(1), (2), and (5) or a resident physician and surgeon granted a limited and temporary license under paragraph (4) thereof, or a medical officer of the United States while in this State in the performance of the medical officer's official duties.

"Mental health" means a state of social, psychological, and physical well-being, with capacity to function effectively in a variety of social roles.

"Mentally ill person" means a person having psychiatric disorder or other disease which substantially impairs the person's mental health and necessitates treatment or supervision.

"Obviously ill" means a condition in which a person's current behavior and previous history of mental illness, if known, indicate a disabling mental illness, and the person is incapable of understanding that there are serious and highly probable risks to health and safety involved in refusing treatment, the advantages of accepting treatment, or of understanding the advantages of accepting treatment and the alternatives to the particular treatment offered, after the advantages, risks, and alternatives have been explained to the person.

"Patient" means a person under observation, care, or treatment at a psychiatric facility.

"Person suffering from substance abuse" means a person who uses narcotic, stimulant, depressant, or hallucinogenic drugs or alcohol to an extent which interferes with the person's personal, social, family, or economic life.

"Protected person" shall have the meaning provided in section 560:5-102.

"Psychiatric facility" means a public or private hospital or part thereof which provides inpatient or outpatient care, custody, diagnosis, treatment or rehabilitation services for mentally ill persons or for persons habituated to the excessive use of drugs or alcohol or for intoxicated persons.

"Special treatment facility" means a public or private facility which provides a therapeutic residential program for care, diagnosis, treatment or rehabilitation services for emotionally distressed persons, mentally ill persons or persons suffering from substance abuse.

"Therapeutic living program" means a supervised living arrangement that provides mental health or substance abuse services for individuals or families who do not need the structure of a special treatment facility and are transitioning from a more restrictive treatment setting to independent living.  The program aids residents in meeting basic needs and provides supportive services through a required service plan.

"Treatment" means the broad range of emergency, out-patient, intermediate, domiciliary, and inpatient services and care, including diagnostic evaluation, medical, psychiatric, psychological, and social service care, vocational rehabilitation, career counseling, and other special services which may be extended to handicapped persons.

"Treatment summary" means a record of information including present history and physical examination, mental status examination, emergency department record, intake evaluation, eligibility determination, current medication list and prescription history, treatment plan, consultant reports, diagnosis and problem lists, recent laboratory and diagnostic testing, clinical or discharge summaries, and discharge instructions, or any combination of such information.  "Unauthorized absence" means absence of a patient from a psychiatric facility for any period of time without permission. [L 1967, c 259, pt of §1; HRS §334-1; am L 1968, c 6, §2; am L 1969, c 153, §1; am L 1973, c 93, pt of §2; am L 1976, c 130, §1(1), (2); am L 1977, c 76, §1; am L 1979, c 228, §2; am L 1984, c 94, §1; am L 1985, c 75, §1; gen ch 1985; am L 1986, c 335, §1 and c 339, §43; am L 1997, c 220, §1; am L 2004, c 161, §7; am L 2008, c 98, §1]

Law Journals and Reviews

For description of procedure under chapter, see Thou Shalt Not Commit, Samuel P. King, 5 HBJ 46.

Case Notes

In light of the definition of "dangerous to self" under this section, person's refusal to take medications and person's racist remarks to strangers constituted insufficient evidence to support family court's finding that person was imminently and substantially dangerous to person's self.  102 H. 528 (App.), 78 P.3d 341.



§334-2 - Mental health system.

§334-2  Mental health system.  The department of health shall foster and coordinate a comprehensive mental health system utilizing public and private resources to reduce the incidence of mental or emotional disorders and substance abuse and to treat and rehabilitate the victims in the least restrictive and most therapeutic environment possible.  The department shall administer such programs, services, and facilities as may be provided by the State to promote, protect, preserve, care for, and improve the mental health of the people. [L 1967, c 259, pt of §1; HRS §334-2; am L 1984, c 218, §2]



§334-2.5 - Contracts for facilities and services.

[§334-2.5]  Contracts for facilities and services.  (a)  The director may contract with any person for:

(1)  The development or operation of private in-state psychiatric facilities;

(2)  The placement of patients in existing private or public psychiatric facilities; and

(3)  The provision of:

(A)  Secure psychiatric rehabilitation services;

(B)  Crisis intervention and stabilization services;

(C)  Intensive treatment and wraparound services;

(D)  Diversion services;

(E)  Special treatment facilities or therapeutic living programs as defined in section 334-1;

(F)  Case management services;

(G)  Housing services; and

(H)  Other mental health treatment and rehabilitation services.

(b)  The department may operate or contract for a secure psychiatric rehabilitation program for individuals who require intensive therapeutic treatment and rehabilitation in a secure setting.  The services authorized by this section shall be for persons:

(1)  Involuntarily hospitalized under this chapter for whom the services cannot be reimbursed, covered, or provided by an insurer, plan, or other person;

(2)  Committed to the custody of the director under chapter 704; and

(3)  Appropriately hospitalized under chapter 704 or 706.

The director shall be responsible for the appropriate placement of all persons placed in facilities or services contracted for or operated by the director under paragraphs (1) through (3).

Any such person placed in a facility or services contracted for or operated by the director who leaves or remains away from the facility or services, without permission, may be apprehended and returned to the facility or services by any employee of the department or by any police officer without any warrant or further proceeding.

(c)  The department shall:

(1)  See that patients who receive services under contract or provided directly by the department pursuant to subsection (a) receive the care and treatment for which the department has contracted or for which appropriate services are provided directly by the department;

(2)  Make periodic reviews of the records of each person committed to the director’s custody or hospitalized pursuant to this chapter, chapter 704, or chapter 706;

(3)  In suitable cases, discharge or place on authorized absence persons committed to the director’s custody or hospitalized pursuant to this chapter, chapter 704, or chapter 706; and

(4)  Keep a medical record of each person committed to the director’s custody or hospitalized pursuant to this chapter, chapter 704, or chapter 706. [L 1999, c 119, §2]



§334-3 - Functions of department in mental health.

§334-3  Functions of department in mental health.  (a)  The department of health within the limits of available funds within the designated programs, shall promote and provide for the establishment and operation of a community-based mental health system responsive to the needs of persons of all ages, ethnic groups, and geographical areas of the State, reflective of an appropriate distribution of resources and services, and monitored and evaluated in terms of standards, goal attainment, and outcomes.  The elements of the system shall be defined by departmental rules recognizing the need for at least the following services:

(1)  Informational and educational services to the general public and to lay and professional groups;

(2)  Collaborative and cooperative services with public and private agencies and groups for the prevention and treatment of mental or emotional disorders and substance abuse and rehabilitation of patients;

(3)  Consultation services to the judiciary, to educational institutions, and to health and welfare agencies;

(4)  Case management, outreach, and follow-up services;

(5)  Emergency crisis and noncrisis intervention services accessible to all residents;

(6)  Community-based, relevant, and responsive outpatient services;

(7)  Community residential care comprising a comprehensive range of small, homelike, and appropriately staffed treatment and rehabilitation facilities;

(8)  Short-term psychiatric treatment, preferably in facilities where access to other health and medical services are readily available;

(9)  Intensive psychiatric treatment for patients in need of long-term, highly structured, or highly specialized care and treatment under section 334-2.5, and provision of appropriate community resources;

(10)  Training programs, activities, and staffing standards for the major mental health disciplines and ancillary services; and

(11)  Rehabilitative services for hospital and community-based individuals who have experienced short- or long-term mental or emotional disorders and substance abuse.

(b)  The department shall revise, refine, and develop the system to ensure optimal responsiveness to the many and varied needs of the people of the State.  The development of the system shall be based on an annual statewide comprehensive integrated service plan that is the cumulative result of comprehensive integrated service area planning within each county.  The statewide plan shall determine the specific content of the department of health budget for the mental health system.

(c)  The department shall specifically:

(1)  Perform statewide assessments of the need for prevention, treatment, and rehabilitation services in the areas of mental or emotional disorders and substance abuse;

(2)  Adopt rules pursuant to chapter 91 for establishing the number and boundaries of the geographical service areas for the delivery of services in the areas of mental or emotional disorders and substance abuse.  The department shall periodically review the effectiveness of the geographical service areas in promoting accessibility and continuity of appropriate care to all residents of that geographical area;

(3)  Appoint a service area administrator in each county who shall be responsible for the development, delivery, and coordination of services in that area;

(4)  Ensure statewide and community-based planning for the ongoing development and coordination of the service delivery system as guided by needs assessment data and performance related information;

(5)  Establish standards and rules for psychiatric facilities and their licensing, where applicable;

(6)  Establish standards and rules for services in the areas of mental health and substance abuse treatment, including assurances of the provision of minimum levels of accessible service to persons of all ages, ethnic groups, and geographical areas in the State;

(7)  Ensure community involvement in determining the service delivery arrangements appropriate to each community of the State;

(8)  Cooperate with public and private health, education, and human service groups, agencies, and institutions in establishing a coordinated system to meet the needs of persons with mental or emotional disorders and substance abuse difficulties;

(9)  Evaluate and monitor all services in the fields of mental health and substance abuse where such services are supported fully or in part by state resources;

(10)  Promote and conduct research, demonstration projects, and studies concerned with the nature, prevention, intervention, and consequences of mental or emotional disorders and substance abuse;

(11)  Keep records, statistical data, and other information as may be necessary in carrying out the functions of the mental health system and this chapter;

(12)  Advocate patients' rights in all psychiatric facilities in the State and investigate any grievances submitted to the department by any patient in a psychiatric facility, except as provided in section 334E-2(d).  The department shall establish rules and procedures for the purpose of this paragraph within one year after January 1, 1985, and post the rules in a conspicuous manner and accessible place;

(13)  Promote and conduct a systematic program of accountability for all services provided, funds expended, and activities carried out under its direction or support in accordance with sound business, management, and scientific principles;

(14)  Coordinate mental health resources in each county of the State by the development and presentation of a comprehensive integrated service area plan developed by the service area administrator in conjunction with the service area board.  The service area administrator and the service area board, in collaboration with private and public agencies serving their population, shall submit recommendations for the statewide comprehensive integrated service plan, including needs assessment, program planning, resource development, priorities for funding, monitoring, and accountability activities;

(15)  Oversee and coordinate service area programs and provide necessary administrative and technical assistance to assist service area programs in meeting their program objectives; and

(16)  Provide staffing to the state council and service area boards to assist in the performance of their functions. [L 1967, c 259, pt of §1; HRS §334-3; am L 1982, c 200, §2; am L 1984, c 218, §3; am L 1985, c 6, §2; am L 1999, c 119, §3; am L 2004, c 79, §2]



§334-3.5 - Employment program for the chronically mentally ill established.

[§334-3.5]  Employment program for the chronically mentally ill established.  There is established within the mental health division of the department of health a community-based employment program for the chronically mentally ill to (1) create business enterprises for employment of the chronically mentally ill; (2) teach the skills and attitudes which will enable the chronically mentally ill to become employed; and (3) provide support services including housing so that the chronically mentally ill can secure and maintain employment and live within the community. [L 1987, c 340, §2]



§334-4 - Personnel for mental health program.

§334-4  Personnel for mental health program.  The director shall appoint professional and nonprofessional staff as the director deems necessary to carry out the state mental health program and for which appropriations are available.  Positions for psychiatrists are exempted from chapter 76.  The director may employ psychiatrists as needed by the department on a contractual basis, subject to the approval of the governor.  The director may appoint an administrator, three associate administrators, a director of psychosocial rehabilitation, a chief of the department of nursing, a risk manager, a patients’ rights advisor, and a facilities plant engineer for the state hospital or a secure psychiatric rehabilitation facility established pursuant to this chapter and these positions shall be exempt from chapter 76. [L 1967, c 259, pt of §1; HRS §334-4; gen ch 1985; am L 1996, c 125, §2; am L 1998, c 97, §1; am L 1999, c 119, §4; am L 2000, c 253, §150]



§334-5 - Confidentiality of records.

§334-5  Confidentiality of records.  All certificates, applications, records, and reports made for the purposes of this chapter and directly or indirectly identifying a person subject hereto shall be kept confidential and shall not be disclosed by any person except so far as:

(1)  The person identified, or the person's legal guardian, consents;

(2)  Disclosure may be deemed necessary by the director of health or by the administrator of a private psychiatric or special treatment facility to carry out this chapter;

(3)  A court may direct upon its determination that disclosure is necessary for the conduct of proceedings before it and that failure to make the disclosure would be contrary to the public interest;

(4)  Disclosure may be deemed necessary under the federal Protection and Advocacy for Mentally Ill Individuals Act of 1986, Public Law 99-319, to protect and advocate the rights of persons with mental illness who reside in facilities providing treatment or care;

(5)  Disclosure of a person's treatment summary from a previous five-year period from one health care provider to another may be deemed necessary for the purpose of continued care and treatment of the person, or for health care operations; provided that the health care provider seeking disclosure makes reasonable efforts to obtain advance consent from the person; or

(6)  Disclosures are made between the person's health care provider and payor to obtain reimbursement for services rendered to the person; provided that disclosure shall be made only if the provider informs the person that a reimbursement claim will be made to the person's payor, the person is afforded an opportunity to pay the reimbursement directly, and the person does not pay.

Nothing in this section shall preclude the application of more restrictive rules of confidentiality set forth for records covered by Title 42, Part 2, Code of Federal Regulations, relating to the confidentiality of alcohol and drug abuse patient records.  For the purposes of this section, "facilities" shall include but not be limited to hospitals, nursing homes, community facilities for mentally ill individuals, boarding homes, and care homes.

Nothing in this section shall preclude disclosure, upon proper inquiry, of any information relating to a particular patient and not clearly adverse to the interests of the patient, to the patient, the patient's family, legal guardian, or relatives, nor, except as provided above, affect the application of any other rule or statute of confidentiality.  The use of the information disclosed shall be limited to the purpose for which the information was furnished. [L 1967, c 259, pt of §1; HRS §334-5; am L 1973, c 122, §1; gen ch 1985; am L 1987, c 148, §1; am L 1999, c 87, §3; am L Sp 2000 2d, c 1, §1; am L 2001, c 244, §§3, 6; am L 2003, c 204, §8; am L 2004, c 22, §1; am L 2008, c 98, §2]



§334-6 - Fees; payment of expenses for treatment services.

§334-6  Fees; payment of expenses for treatment services.  (a)  Pursuant to chapter 91, the director shall establish reasonable charges for treatment services and may make collections on such charges.  In making the collections on such charges the director shall take into consideration the financial circumstances of the patient and the patient’s family including a reciprocal beneficiary, and no collections shall be made where in the judgment of the director, such collections would tend to make the patient or the patient’s family including a reciprocal beneficiary, a public charge or deprive the patient and the patient’s family including a reciprocal beneficiary, of necessary support.

(b)  Every person hospitalized at a psychiatric facility or receiving treatment services through a community mental health center under the jurisdiction of the State or a county, or at a psychiatric facility or through a community mental health center which derives more than fifty per cent of its revenues from the general fund of the State, or pursuant to contract with the director under section 334-2.5, shall be liable for the expenses attending their reception, maintenance, and treatment and any property not exempt from execution belonging to the person shall be subject to sequestration for the payment of the expenses.  Every parent or legal guardian of a patient who is a minor and every spouse or reciprocal beneficiary of a patient shall be liable for the expenses attending the reception, maintenance, and treatment of that minor child or spouse or reciprocal beneficiary who is hospitalized at a psychiatric facility or receiving treatment through a community mental health center under the jurisdiction of the State or a county, or at a psychiatric facility or through a community mental health center which derives more than fifty per cent of its revenues from the general fund of the State, or pursuant to contract with the director under section 334-2.5. [L 1967, c 259, pt of §1; HRS §334-6; am L 1971, c 153, §1; am L 1972, c 80, §1; am L 1991, c 243, §2; gen ch 1992; am L 1997, c 383, §44; am L 1999, c 119, §5]



§334-7 - Donations or grants to department.

§334-7  Donations or grants to department.  The department of health is authorized to accept donations or grants from individuals and other agencies, public and private, to further the purposes of the mental health program.  The donations or grants shall in fact be used for the mental health program and for the intended purpose, if specified. [L 1967, c 259, pt of §1; HRS §334-7]



§334-8 - Agreements.

§334-8  Agreements.  In carrying out the director’s duties under this chapter:

(1)  The director of health may enter into agreements with the United States and with other state departments, agencies, and political subdivisions and enter into assistance agreements for services with a profit organization incorporated under the laws of the State or a nonprofit organization determined to be exempt from the federal income tax by the Internal Revenue Service and allocate and expend any funds appropriated for the purposes of such agreements and do all things necessary to accomplish the purposes and provisions thereof.

(2)  The director shall establish standards and review procedures to assure that recipients of state funding provide the services and facilities necessary to accomplish the purposes for which the funds are provided. [L 1967, c 259, pt of §1; HRS §334-8; am L 1984, c 78, §1 and c 218, §4; gen ch 1985]



§334-9 - Rules.

§334-9  Rules.  The director of health shall adopt rules in accordance with chapter 91 to carry out this chapter. [L 1967, c 259, pt of §1; HRS §334-9; am L 1984, c 218, §5]



§334-10 - State council on mental health.

§334-10  State council on mental health.  (a)  There is established a state council on mental health.  The council shall consist of twenty-one members appointed by the governor as provided in section 26-34.  In making appointments to the council, the governor shall ensure that all service area boards of the State are represented, and that a majority of the members are nonproviders of mental health or other health services, and that a majority of the members are not state employees.  The number of parents of children with serious emotional disturbances shall be sufficient to provide adequate representation of such children in the deliberations of the council.  The council shall be composed of residents of the State, including individuals representing:

(1)  The principal state agencies with respect to mental health, education, vocational rehabilitation, criminal justice, housing, and social services;

(2)  Public and private entities concerned with the need, planning, operation, funding, and use of mental health services and related support services;

(3)  Adults with serious mental illnesses who are receiving, or have received, mental health services;

(4)  The families of such adults or families of children with serious emotional disturbances; and

(5)  The Hawaii advisory commission on drug abuse and controlled substances who shall be a person knowledgeable about the community and the relationships between mental health, mental illness, and substance abuse.

(b)  The council shall elect a chairperson from among its members.  All members shall serve without compensation but shall be paid their necessary expenses in attending meetings of the council.

(c)  The council shall advise the department on allocation of resources, statewide needs, and programs affecting two or more service areas.  The council shall review and comment on the statewide comprehensive integrated service plan and shall serve as an advocate for adults with serious mental illness, children with serious emotional disturbances, other individuals with mental illnesses or emotional problems, and individuals with combined mental illness substance abuse disorders.

(d)  If the department's action is not in conformance with the council's advice, the department shall provide a written explanation of its position to the council.

(e)  The council shall prepare and submit an annual report to the governor and the legislature on implementation of the statewide comprehensive integrated service plan.  The report presented to the legislature shall be submitted at least twenty days prior to the convening of each regular session. [L 1984, c 218, pt of §1; am L 1993, c 210, §2; am L 2004, c 79, §3]



§334-11 - Service area boards.

§334-11  Service area boards.  (a)  A service area board shall be established to advise each service area administrator.  Each board shall consist of nine members appointed by the governor, who shall serve for terms to be determined by the governor.  After the initial appointees, the governor shall fill each vacancy on a board by appointing a member from a list of four persons submitted by that board, except that, if the board is unable to achieve a quorum at two consecutive meetings called for the purpose of making such a list, the list may be provided by a group of at least seven service area consumers and nonproviders of mental health services.  This group shall consist of all board members willing to participate in making the list and other area consumers and nonproviders of mental health services to be selected by the service area board chairperson and service area administrator.  Any meeting called for the purpose of making the list shall be subject to part I of chapter 92.  The members of the board shall be service area residents, who are consumers or nonproviders of mental health services and service area providers with a majority being non-state employees and nonproviders of mental health or other health services.

Each board shall elect a chairperson from among its members.  All members shall serve without compensation but shall be paid their necessary expenses in attending meetings of the board.

(b)  Each service area administrator and board, in consultation with public and private providers, shall participate in the development of comprehensive integrated service area plans and budgets.  Each board shall advise the service area administrator about service area needs to prevent and treat mental or emotional disorders, combined mental illness substance abuse disorders, and persons afflicted by these disorders, and provide advice, guidance, and recommendations to both the advisory commission on drug abuse and controlled substances, section 329-2, and the state council on mental health, section 334-10, as they deem appropriate.

(c)  If a service area administrator's actions are not in conformance with the board's planning decisions, the service area administrator shall provide a written explanation to the board. [L 1984, c 218, pt of §1; am L 1985, c 6, §1; am L 1987, c 14, §1; am L 1993, c 210, §3; am L 2004, c 79, §4]



§334-12 - Bilingual mental health services.

[§334-12]  Bilingual mental health services.  (a)  There is established in the mental health division of the department of health, a mental health unit which shall provide bilingual mental health services statewide.

(b)  The mental health unit established in this section shall have the following functions and shall provide the following services:

(1)  Outreach;

(2)  Education;

(3)  Case finding;

(4)  Screening;

(5)  Referral and linkage;

(6)  Consultation;

(7)  Crisis stabilization;

(8)  Community support services;

(9)  System advocacy;

(10)  Client support and advocacy; and

(11)  Monitoring and follow-up. [L 1989, c 78, §3]



§334-13 - Representative payee program.

§334-13  Representative payee program.  (a)  There is established a representative payee program within the department of health, to be administered by the director of health, to provide representative payee services to “mentally ill persons”, “persons suffering from substance abuse”, and persons referred from the department of human services who receive financial assistance and have a primary medical diagnosis of substance abuse.

(b)  In developing this program, the department of health shall consider the following:

(1)  Services to the neighbor islands;

(2)  Training for representative payees;

(3)  Representative payees for care home residents;

(4)  Representative payees for homeless persons;

(5)  The use of case managers as representative payees;

(6)  The development of due process procedures to protect the rights of mentally ill persons and persons suffering from substance abuse; and

(7)  The development and implementation of an inter-agency working agreement with the department of human services to carry out the purposes of this program. [L 1990, c 169, §2; am L 1995, c 207, §3]



§334-14 - Group homes for substance abusers; source of funds; disposition of receipts.

§334-14  Group homes for substance abusers; source of funds; disposition of receipts.  (a)  All moneys to make loans for the establishment of housing in which individuals recovering from alcohol or drug abuse may reside in groups of not less than four individuals, shall be allocated by the legislature through appropriations out of the state general fund.

(b)  The department shall include in its budgetary request for each upcoming fiscal period, the amounts necessary to effectuate the purposes of this section.

(c)  All moneys received from other funding sources, including but not limited to federal sources, or in repayment of loan principal, payment of interest, or fees, under this section shall be deposited to the credit of the state general fund. [L 1990, c 177, §2; am L 1993, c 280, §36]



§334-15 - Mental health and substance abuse special fund; established.

§334-15  Mental health and substance abuse special fund; established.  (a)  There is established a special fund to be known as the mental health and substance abuse special fund into which shall be deposited all revenues and other moneys collected from certification programs and treatment services rendered by the mental health and substance abuse programs operated by the State.  Notwithstanding any other law to the contrary, the department is authorized to establish separate accounts within the special fund for depositing moneys received from certification programs and from each mental health and substance abuse program.  Moneys deposited into the respective accounts of each program shall be used for the payment of the operating expenses of the respective program.

(b)  The director shall submit a report to the legislature, not later than twenty days prior to the convening of each regular session, which identifies for each account in the special fund, the account balance and ceiling increase, any transfers and expenditures made, and the purposes of the expenditures. [L 1991, c 243, §1; am L 1995, c 214, §2]



§334-16 - Annual report; forensic patient data.

[§334-16]  Annual report; forensic patient data.  The department of health shall submit an annual report to the legislature no later than twenty days prior to the convening of each regular session which, at a minimum, shall summarize yearly data on forensic patients, including:

(1)  Gross numbers for admissions to and discharges from the Hawaii state hospital;

(2)  The number of admissions to, discharges from, and lengths of stays in the Hawaii state hospital, broken down by the following commitment categories:

(A)  Original order under section 704-411(1)(a);

(B)  Pending examination under section 704-411(3);

(C)  Maximum seventy-two-hour recommitment pending examination under section 704-413(1);

(D)  Original order under section 704-404; and

(E)  Original order under section 704-406;

(3)  Number of persons committed to the Hawaii state hospital by each court and county;

(4)  Gross lengths of stay in the Hawaii state hospital for:

(A)  Patients discharged during the fiscal year; and

(B)  Individuals remaining as inpatients at the end of the fiscal year; and

(5)  Number of patients in the Hawaii state hospital on forensic status, broken down by categories of underlying crimes, such as by crimes against the person, sex offenses, and property crimes, and by grade of offense. [L 2008, c 100, §2]



§334-21 - Licensing of psychiatric facilities.

PART II.  OPERATION OF PSYCHIATRIC FACILITIES

§334-21  Licensing of psychiatric facilities.  No person, association, corporation, or government agency shall establish, maintain, or operate a psychiatric facility to which persons are involuntarily admitted without first obtaining a license therefor from the department of health.  The license may be for a definite period and shall be subject to revocation as hereinafter provided.  The issuance of a license shall be based upon an application which shall be in such form and shall contain such information as the department may require.  The facility must be able to provide adequate care and treatment in conformance with standards established by the department.  The department may, at any and all times, examine and ascertain whether a licensed facility is being conducted in compliance with the license and applicable rules and regulations.  Subject to chapter 91, the department may, if the interests of the public or of the patients of a facility so demand, for just and reasonable cause then appearing and to be stated in its order, amend or revoke a license by an order to take effect within such time as the department shall determine.  This section shall not apply to any facility operated by the United States or any agency thereof. [L 1967, c 259, pt of §1; HRS §334-21; am L 1968, c 6, §3; am L 1977, c 76, §2]

Cross References

For admission to a psychiatric facility, see part IV.



§334-22 - Penalty.

§334-22  Penalty.  Any person who and any association or corporation which establishes, maintains, or operates a psychiatric facility for compensation or hire without holding a valid license issued under this part, and any officer of any association or corporation who participates in the violation, shall be fined not more than $1,000 or, in the case of an individual, imprisoned not more than six months, or both. [L 1967, c 259, pt of §1; HRS §334-22]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§334-23 - Money belonging to patients.

§334-23  Money belonging to patients.  Whenever small amounts of cash come into the hands of the administrator of a psychiatric facility, the administrator may, without seeking the appointment of a guardian, deposit the money in a bank or other financial institution and from time to time as the administrator may determine apply the same or any part thereof for the benefit of the patient, provided that so long as a guardian is not appointed, the administrator shall not apply any part of the cash for the maintenance of the patient in the facility. [L 1967, c 259, pt of §1; HRS §334-23; gen ch 1985]



§334-24 - Admission; discharge; civil liability.

§334-24  Admission; discharge; civil liability.  No person shall be admitted to, detained at, or discharged from any psychiatric facility except as provided in this chapter and in chapters 571, 704 and 706. [L 1967, c 259, pt of §1; HRS §334-24; am L 1976, c 130, §2]



§334-31 to 38 - REPEALED.

PART III.  STATE HOSPITAL

§§334-31 to 38  REPEALED.  L 1999, c 119, §8.



§334-51 to 58 - OLD REPEALED.

PART IV.  ADMISSION TO PSYCHIATRIC FACILITY

Cross References

Medical treatment decision declarations, see chapter 327F.

Law Journals and Reviews

Risky Business:  Assessing Dangerousness in Hawai‘i.  24 UH L. Rev. 63.

§§334-51 to 58 [OLD] REPEALED.  L 1976, c 130, pt of §4.



§334-59 - Emergency examination and hospitalization.

§334-59  Emergency examination and hospitalization.  (a)  Initiation of proceedings.  An emergency admission may be initiated as follows:

(1)  If a police officer has reason to believe that a person is imminently dangerous to self or others, or is gravely disabled, or is obviously ill, the officer shall call for assistance from the mental health emergency workers designated by the director.  Upon determination by the mental health emergency workers that the person is imminently dangerous to self or others, or is gravely disabled, or is obviously ill, the person shall be transported by ambulance or other suitable means, to a licensed psychiatric facility for further evaluation and possible emergency hospitalization.  A police officer may also take into custody and transport to any facility designated by the director any person threatening or attempting suicide.  The officer shall make application for the examination, observation, and diagnosis of the person in custody.  The application shall state or shall be accompanied by a statement of the circumstances under which the person was taken into custody and the reasons therefor which shall be transmitted with the person to a physician or psychologist at the facility.

(2)  Upon written or oral application of any licensed physician, psychologist, attorney, member of the clergy, health or social service professional, or any state or county employee in the course of employment, a judge may issue an ex parte order orally, but shall reduce the order to writing by the close of the next court day following the application, stating that there is probable cause to believe the person is mentally ill or suffering from substance abuse, is imminently dangerous to self or others, or is gravely disabled, or is obviously ill, and in need of care or treatment, or both, giving the findings on which the conclusion is based, and directing that a police officer or other suitable individual take the person into custody and deliver the person to the nearest facility designated by the director for emergency examination and treatment.  The ex parte order shall be made a part of the patient's clinical record.  If the application is oral, the person making the application shall reduce the application to writing and shall submit the same by noon of the next court day to the judge who issued the oral ex parte order.  The written application shall be executed subject to the penalties of perjury but need not be sworn to before a notary public.

(3)  Any licensed physician, physician assistant, or psychologist who has examined a person and has reason to believe the person is:

(A)  Mentally ill or suffering from substance abuse;

(B)  Imminently dangerous to self or others, or is gravely disabled, or is obviously ill; and

(C)  In need of care or treatment;

may direct transportation, by ambulance or other suitable means, to a licensed psychiatric facility for further evaluation and possible emergency hospitalization.  A licensed physician or physician assistant may administer treatment as is medically necessary, for the person's safe transportation.  A licensed psychologist may administer treatment as is psychologically necessary.

(b)  Emergency examination.  A patient who is delivered for emergency examination and treatment to a facility designated by the director shall be examined by a licensed physician without unnecessary delay, and may be given such treatment as is indicated by good medical practice.  A psychiatrist or psychologist may further examine the patient to diagnose the presence or absence of a mental disorder, assess the risk that the patient may be dangerous to self or others, or is gravely disabled, or is obviously ill, and assess whether or not the patient needs to be hospitalized.

(c)  Release from emergency examination.  If the physician who performs the emergency examination, in consultation with a psychologist if applicable, concludes that the patient need not be hospitalized, the patient shall be discharged immediately unless the patient is under criminal charges, in which case the patient shall be returned to the custody of a law enforcement officer.

(d)  Emergency hospitalization.  If the physician or the psychologist who performs the emergency examination has reason to believe that the patient is:

(1)  Mentally ill or suffering from substance abuse;

(2)  Imminently dangerous to self or others, or is gravely disabled, or is obviously ill; and

(3)  In need of care or treatment, or both;

the physician or the psychologist may direct that the patient be hospitalized on an emergency basis or cause the patient to be transferred to another psychiatric facility for emergency hospitalization, or both.  The patient shall have the right immediately upon admission to telephone the patient’s guardian or a family member including a reciprocal beneficiary, or an adult friend and an attorney.  If the patient declines to exercise that right, the staff of the facility shall inform the adult patient of the right to waive notification to the family including a reciprocal beneficiary, and shall make reasonable efforts to ensure that the patient’s guardian or family including a reciprocal beneficiary, is notified of the emergency admission but the patient’s family including a reciprocal beneficiary, need not be notified if the patient is an adult and requests that there be no notification.  The patient shall be allowed to confer with an attorney in private.

(e)  Release from emergency hospitalization.  If at any time during the period of emergency hospitalization the responsible physician concludes that the patient no longer meets the criteria for emergency hospitalization the physician shall discharge the patient.  If the patient is under criminal charges, the patient shall be returned to the custody of a law enforcement officer.  In any event, the patient must be released within forty-eight hours of the patient’s admission, unless the patient voluntarily agrees to further hospitalization, or a proceeding for court-ordered evaluation or hospitalization, or both, is initiated as provided in section 334-60.3.  If that time expires on a Saturday, Sunday, or holiday, the time for initiation is extended to the close of the next court day.  Upon initiation of the proceedings the facility shall be authorized to detain the patient until further order of the court. [L 1976, c 130, pt of §4; am L 1977, c 76, pt of §3; am L 1984, c 188, §1; am L 1985, c 68, §6; am L 1986, c 335, §§2, 3; am L 1992, c 138, §1; gen ch 1993; am L 1994, c 58, §1; am L 1997, c 383, §45; am L 2009, c 151, §15]

Case Notes

Several provisions of section held to violate FOURTEENTH Amendment due process rights.  438 F. Supp. 1106.



§334-60 - REPEALED.

§334-60  REPEALED.  L 1984, c 188, §2.



§334-60.1 - Voluntary admission for nonemergency treatment or supervision.

[§334-60.1]  Voluntary admission for nonemergency treatment or supervision.  (a)  Acceptance for voluntary inpatient treatment at a psychiatric facility shall be in accordance with usual standards for hospital admissions.

(b)  A facility may admit for evaluation, diagnosis, or treatment any individual under fifteen years of age for whom application is made by the individual’s parent or guardian.  If application for admission is countersigned by a minor aged fifteen through seventeen years before a family court officer, no hearing shall be necessary.  If the minor elects not to sign, involuntary hospitalization proceedings shall be initiated.

(c)  A facility shall discharge a voluntary patient who has sufficiently improved so that hospitalization is no longer desirable.  A voluntary patient or the patient’s guardian, representative, or attorney may request discharge in writing at any time following admission to the facility.  If discharge would be dangerous to the patient or others, proceedings for involuntary hospitalization must be initiated as soon as possible but within twenty-four hours of the receipt by the administrator of the written request for discharge.  If that time expires on a Saturday, Sunday, or holiday, the time for initiation is extended to the close of the next court day.  Upon the initiation of the proceedings, the facility is authorized to detain the patient until further order of the court.  If the patient was admitted on the patient’s own application and the request for discharge is made by a person other than the patient, the discharge may be conditioned upon the agreement of the patient.

(d)  Notice of right to release.  At the time of the patient’s admission and each six months thereafter, a voluntary patient and the patient’s guardian or representatives shall be notified in writing of the patient’s right and how to apply for a discharge. [L 1984, c 188, pt of §3; gen ch 1985]



§334-60.2 - Involuntary hospitalization criteria.

§334-60.2  Involuntary hospitalization criteria.  A person may be committed to a psychiatric facility for involuntary hospitalization, if the court finds:

(1)  That the person is mentally ill or suffering from substance abuse;

(2)  That the person is imminently dangerous to self or others, is gravely disabled or is obviously ill; and

(3)  That the person is in need of care or treatment, or both, and there is no suitable alternative available through existing facilities and programs which would be less restrictive than hospitalization. [L 1984, c 188, pt of §3; am L 1985, c 75, §2; am L 1986, c 335, §4]

Cross References

Intermediate sanctions for selected offenders and defendants, see §§353-10.5, 353-63.5, and 706-605.1.

Law Journals and Reviews

Risky Business:  Assessing Dangerousness in Hawai‘i.  24 UH L. Rev. 63.

Case Notes

In light of the definition of "dangerous to self" under §334-1, person's refusal to take medications and person's racist remarks to strangers constituted insufficient evidence to support family court's finding that person was imminently and substantially dangerous to person's self.  102 H. 528 (App.), 78 P.3d 341.



§334-60.3 - Initiation of proceeding for involuntary hospitalization.

§334-60.3  Initiation of proceeding for involuntary hospitalization.  (a)  Any person may file a petition alleging that a person located in the county meets the criteria for commitment to a psychiatric facility.  The petition shall be executed subject to the penalties of perjury but need not be sworn to before a notary public.  The attorney general, the attorney general’s deputy, special deputy, or appointee designated to present the case shall assist the petitioner to state the substance of the petition in plain and simple language.  The petition may be accompanied by a certificate of the licensed physician or psychologist who has examined the person within two days before submission of the petition, unless the person whose commitment is sought has refused to submit to medical or psychological examination, in which case the fact of refusal shall be alleged in the petition.  The certificate shall set forth the signs and symptoms relied upon by the physician or psychologist to determine the person is in need of care or treatment, or both, and whether or not the person is capable of realizing and making a rational decision with respect to the person’s need for treatment.  If the petitioner believes that further evaluation is necessary before commitment, the petitioner may request such further evaluation.

(b)  In the event the subject of the petition has been given an examination, evaluation, or treatment in a psychiatric facility within five days before submission of the petition, and hospitalization is recommended by the staff of the facility, the petition may be accompanied by the administrator’s certificate in lieu of a physician’s or psychologist’s certificate. [L 1984, c 188, pt of §3; gen ch 1985; am L 1994, c 58, §2]



§334-60.4 - Notice; waiver of notice; hearing on petition; waiver of hearing on petition for involuntary hospitalization.

§334-60.4  Notice; waiver of notice; hearing on petition; waiver of hearing on petition for involuntary hospitalization.  (a)  The court shall set a hearing on the petition and notice of the time and place of such hearing shall be served in accordance with, and to those persons specified in, a current order of commitment.  If there is no current order of commitment, notice of the hearing shall be served personally on the subject of the petition and served personally or by certified or registered mail, return receipt requested, deliverable to the addressee only, on the subject’s spouse or reciprocal beneficiary, legal parents, adult children, and legal guardian, if one has been appointed.  If the subject of the petition has no living spouse or reciprocal beneficiary, legal parent and adult children, or if none can be found, notice of the hearing shall be served on at least one of the subject’s closest adult relatives if any can be found.  Notice of the hearing shall also be served on the public defender, attorney for the subject of the petition, or other court-appointed attorney as the case may be.  If the subject of the petition is a minor, notice of the hearing shall also be served upon the person who has had the principal care and custody of the minor during the sixty days preceding the date of the petition if such person can be found within the State.  Notice shall also be given to such other persons as the court may designate.

(b)  The notice shall include the following:

(1)  The date, time, place of hearing, a clear statement of the purpose of the proceedings and of possible consequences to the subject; and a statement of the legal standard upon which commitment is authorized;

(2)  A copy of the petition;

(3)  A written notice, in plain and simple language, that the subject may waive such a hearing by voluntarily agreeing to hospitalization, or with the approval of the court, to some other form of treatment;

(4)  A filled-out form indicating such waiver;

(5)  A written notice, in plain and simple language, that the subject or the subject’s guardian or representative may apply at any time for a hearing on the issue of the subject’s need for hospitalization, if the subject has previously waived such a hearing;

(6)  Notice that the subject is entitled to the assistance of an attorney and that the public defender has been notified of these proceedings;

(7)  Notice that if the subject does not want to be represented by the public defender the subject may contact the subject’s own attorney;

(8)  Notice, if such be the case, that the petitioner intends to adduce evidence to show that the subject of the petition is an incapacitated or protected person, or both, under Article V of chapter 560, and whether or not appointment of a guardian is sought at the hearing.  If appointment of a guardian is to be recommended, and a nominee is known at the time the petition is filed, the identity of the nominee shall be disclosed.

(c)  If the subject executes and files a waiver of the hearing, upon acceptance by the court following a court determination that the person understands the person’s rights and is competent to waive them, the court shall order the subject to be committed to a facility that has agreed to admit the subject as an involuntary patient or, if the subject is at such a facility, that the subject be retained there. [L 1984, c 188, pt of §3; gen ch 1985; am L 1997, c 383, §46; am L 2004, c 161, §36]



§334-60.5 - Hearing on petition.

§334-60.5  Hearing on petition.  (a)  The court may adjourn or continue a hearing for failure to timely notify a spouse or reciprocal beneficiary, guardian, relative, or other person determined by the court to be entitled to notice, or for failure by the subject to contact an attorney as provided in section 334-60.4(b)(7) if the court determines the interests of justice so require.

(b)  The time and form of the procedure incident to hearing the issues in the petition shall be provided by court rule.  Unless the hearing is waived, the judge shall hear the petition as soon as possible and no later than ten days after the date the petition is filed unless a reasonable delay is sought for good cause shown by the subject of the petition, the subject’s attorney, or those persons entitled to receive notice of the hearing under section 334-60.4.

(c)  The subject of the petition shall be present at all hearings unless the subject waives the right to be present, is unable to attend, or creates conditions which make it impossible to conduct the hearing in a reasonable manner as determined by the judge.  A waiver is valid only upon acceptance by the court following a judicial determination that the subject understands the subject’s rights and is competent to waive them, or is unable to participate.  If the subject is unable to participate, the judge shall appoint a guardian ad litem or a temporary guardian as provided in Article V of chapter 560, to represent the subject throughout the proceedings.

(d)  Hearings may be held at any convenient place within the circuit.  The subject of the petition, any interested person, or the court on its own motion may request a hearing in another circuit because of convenience to the parties, witnesses, or the court or because of the individual’s mental or physical condition.

(e)  The attorney general, the attorney general’s deputy, special deputy, or appointee shall present the case for hearings convened under this chapter, except that the attorney general, the attorney general’s deputy, special deputy, or appointee need not participate in or be present at a hearing whenever a petitioner or some other appropriate person has retained private counsel who will be present in court and will present to the court the case for involuntary hospitalization.

(f)  Counsel for the subject of the petition shall be allowed adequate time for investigation of the matters at issue and for preparation, and shall be permitted to present the evidence that the counsel believes necessary to a proper disposition of the proceedings, including evidence as to alternatives to inpatient hospitalization.

(g)  No individual may be found to require treatment in a psychiatric facility unless at least one physician or psychologist who has personally examined the individual testifies in person at the hearing.  This testimony may be waived by the subject of the petition.  If the subject of the petition has refused to be examined by a licensed physician or psychologist, the subject may be examined by a court-appointed licensed physician or psychologist.  If the subject refuses and there is sufficient evidence to believe that the allegations of the petition are true, the court may make a temporary order committing the subject to a psychiatric facility for a period of not more than five days for the purpose of a diagnostic examination and evaluation.  The subject’s refusal shall be treated as a denial that the subject is mentally ill or suffering from substance abuse.  Nothing in this section, however, shall limit the individual’s privilege against self-incrimination.

(h)  The subject of the petition in a hearing under this section has the right to secure an independent medical or psychological evaluation and present evidence thereon.

(i)  If after hearing all relevant evidence, including the result of any diagnostic examination ordered by the court, the court finds that an individual is not a person requiring medical, psychiatric, psychological, or other rehabilitative treatment or supervision, the court shall order that the individual be discharged if the individual has been hospitalized prior to the hearing.  If the court finds that the criteria for involuntary hospitalization under section 334-60.2(1) has been met beyond a reasonable doubt and that the criteria under sections 334-60.2(2) and 334-60.2(3) have been met by clear and convincing evidence, the court may issue an order to any police officer to deliver the subject to a facility that has agreed to admit the subject as an involuntary patient, or if the subject is already a patient in a psychiatric facility, authorize the facility to retain the patient for treatment for a period of ninety days unless sooner discharged.  An order of commitment shall specify which of those persons served with notice pursuant to section 334-60.4, together with such other persons as the court may designate, shall be entitled to receive any subsequent notice of intent to discharge, transfer, or recommit.

(j)  The court may find that the subject of the petition is an incapacitated or protected person, or both, under article V of chapter 560, and may appoint a guardian or conservator, or both, for the subject under the terms and conditions as the court shall determine. [L 1984, c 188, pt of §3; am L 1985, c 220, §1; gen ch 1985; am L 1994, c 58, §3; am L 1997, c 383, §47; am L 2004, c 161, §8]

Rules of Court

Applicability of Hawaii Rules of Civil Procedure, see HRCP rule 81(b).



§334-60.6 - Period of detention.

§334-60.6  Period of detention.  The psychiatric facility may detain a subject for a period of time ordered by the court not to exceed ninety days from date of admission unless sooner discharged by the facility pursuant to section 334-76 or section 334-74.  At the end of the ninety-day period the subject shall be discharged automatically except as provided in sections 704-406, 704-411, and 706-607, unless before expiration of the period and by a proceeding initiated pursuant to section 334-60.3 the facility obtains a court order for the subject’s recommitment.  Recommitment for a period not to exceed ninety days may not be ordered unless the court determines that the criteria for involuntary hospitalization set forth in section 334-60.2 continue to exist.  If at the end of a recommitment period the court finds that the criteria for involuntary hospitalization set forth in section 334-60.2 continue to exist and are likely to continue beyond ninety days, the court may order recommitment for a period not to exceed one hundred eighty days.

Nothing in this section shall preclude a facility from accepting for voluntary inpatient treatment, in accordance with the procedures in section 334-60.1, a patient, for whom the facility contemplates discharge pursuant to section 334-60.7 and who voluntarily agrees to further hospitalization after the period of commitment has expired, or where the patient is no longer a proper subject for commitment. [L 1984, c 188, pt of §3; gen ch 1985; am L 1988, c 44, §1]



§334-60.7 - Notice of intent to discharge.

§334-60.7  Notice of intent to discharge.  When the administrator of a psychiatric facility contemplates discharge of an involuntary patient because of expiration of the court order for commitment or because the patient is no longer a proper subject for commitment, as determined by the criteria for involuntary hospitalization in section 334-60.2 the administrator shall provide notice of intent to discharge, or if the patient voluntarily agrees to further hospitalization, the administrator shall provide notice of the patient’s admission to voluntary inpatient treatment.  The notice shall be filed with the court and served personally or by certified mail on those persons whom the order of commitment specifies as entitled to receive notice.  If no objection is filed within three days of service, the administrator of the psychiatric facility shall discharge or accept the patient for voluntary inpatient treatment.  If any person specified as entitled to receive notice files a written objection to discharge or to the patient’s admission to voluntary inpatient treatment on the grounds that the patient is a proper subject for commitment, the court shall conduct a hearing to determine if the patient still meets the criteria for involuntary hospitalization in section 334-60.2.  If the court finds that the patient does not meet the criteria for involuntary hospitalization in section 334-60.2, the court shall issue an order of discharge from the commitment.  If the court finds that the patient does meet the criteria for involuntary hospitalization in section 334-60.2, the court shall issue an order denying discharge from the commitment. [L 1984, c 188, pt of §3; am L 1988, c 44, §2]



§334-61 - Presumption; civil rights.

§334-61  Presumption; civil rights.  No presumption of insanity or legal incompetency shall exist with respect to any patient by reason of the patient’s admission to a psychiatric facility under this chapter.  The fact of the admission shall not in itself modify or vary any civil right of any such person, including but not limited to civil service statutes or rights relating to the granting, forfeiture, or denial of a license, permit, privilege, or benefit pursuant to any law, or the right to dispose of property, execute instruments, make purchases, enter into contractual relationships, and to vote.  If the administrator of a psychiatric facility or the deputy is of the opinion that a patient should not exercise any civil right, application for a show cause order shall be made to the court under the above proceedings after notice pursuant to section 334-60.4. [L 1976, c 130, pt of §4; am L 1977, c 76, pt of §3; am L 1985, c 68, §7]



§334-62 - Service of process and papers upon patients.

[§334-62]  Service of process and papers upon patients.  (a)  Service of process and papers upon a patient in a psychiatric facility or a patient on authorized or unauthorized absence from a psychiatric facility shall be made in the following manner:

(1)  Service of process and papers relating to the involuntary hospitalization of the patient shall be made directly and personally upon the patient and shall also be made personally or by certified mail upon the patient’s guardians and the public defender, the patient’s attorney or court-appointed attorney; otherwise, service upon the patient shall be incomplete.  A copy of the legal process or paper served on a patient under this paragraph shall be given to the administrator of the psychiatric facility or the administrator’s deputy and shall be filed with the records of the patient.

(2)  Service of process and papers not relating to the involuntary hospitalization of the patient shall be made directly and personally upon the patient, the patient’s guardians, and the administrator of the psychiatric facility or the administrator’s deputy; otherwise, service upon the patient shall be incomplete and shall not give the issuing court or agency jurisdiction over the person of the patient.  A legal process or paper served under this paragraph shall be filed with the records of the patient, and the administrator of the psychiatric facility or the administrator’s deputy shall immediately inform the court or other agency out of which the process or paper issued, in writing, of the date of service and of the mental and physical condition of the patient.

(b)  Neither the administrator nor anyone connected with a psychiatric facility shall accept service of process or papers on behalf of a patient. [L 1976, c 130, pt of §4; am L 1977, c 76, pt of §3; gen ch 1985]



§334-71 - Transfer of patients between facilities.

PART V.  TRANSFER, LEAVE, AND DISCHARGE

§334-71  Transfer of patients between facilities.  A patient at a psychiatric facility, including those held on court order, may be transferred to another psychiatric facility when the administrator of the sending facility determines that it would be in the best interest of the patient that the patient be transferred and the administrator of the receiving facility agrees to accept the patient; provided that prior notice of such transfer be given to the subject of such transfer and to those persons specified in a current order of commitment.  If there is no current order of commitment, notice shall be given to those persons enumerated in section 334-60.4. [L 1967, c 259, pt of §1; HRS §334-71; am L 1976, c 130, §5; am L 1977, c 76, §4; am L 1985, c 68, §8]



§334-72 - Transfer of veterans.

§334-72  Transfer of veterans.  (a)  Upon receipt of a certificate of the Veterans Administration or other agency of the United States that facilities are available for the care and treatment of a person previously admitted to a psychiatric facility and that the person is eligible for such care and treatment, the administrator of the psychiatric facility or the administrator’s deputy may transfer the person to the Veterans Administration or other agency of the United States for care and treatment, except a person admitted or committed on court order as provided in chapters 571, 704 and 706 or transferred under section 334-74.  The administrator of the sending facility or the administrator’s deputy shall send prior notice of such transfer as provided in section 334-71.  A person transferred under this section shall be deemed to be admitted for hospitalization to any facility of the Veterans Administration or other agency of the United States pursuant to the provisions of part IV.  The person, when admitted to a facility operated by or contracting with the Veterans Administration or other agency of the United States, within or without this State, shall be subject to the rules and regulations of the Veterans Administration or other agency of the United States.  The chief officer of the Veterans Administration or of the institution operated by any other agency of the United States to which the person is so admitted shall with respect to such person be vested with the same powers as administrators of licensed psychiatric facilities within this State with regard to detention, transfer, authorized absence or discharge.  Jurisdiction is retained in this State and specifically in the family court of the circuit in which the sending facility was located to inquire at any time into the mental and physical condition of the person so admitted and to determine the necessity for the person’s continued hospitalization, and all transfers under this section are so conditioned.

(b)  The judgment or order of hospitalization by a court of competent jurisdiction of another state, the District of Columbia, Guam, or Puerto Rico, hospitalizing a person with the Veterans Administration or other agency of the United States for care and treatment shall have the same force and effect with respect to the hospitalized person while in this State with the Veterans Administration or other agency of the United States as in the state or district in which the judgment or order was made, and the court making the judgment or order shall be deemed to have retained jurisdiction of the person so hospitalized for the purpose of inquiring into the mental and physical condition of the person and of determining the necessity for the person’s continued hospitalization.  Consent is hereby given to the application of the law of the state or district with respect to the authority of the chief officer of the Veterans Administration or of the institution operated by any other agency of the United States in which the person is hospitalized to detain, transfer, place on authorized absence, or discharge the hospitalized person.

(c)  Nothing in this section shall be construed as conferring upon the department of health or any other agency or officer of this State any power of licensing, supervision, inspection, or control over hospitals or other institutions operated by the Veterans Administration or other agency of the United States, or over any officers or employees thereof. [L 1967, c 259, pt of §1; HRS §334-72; am L 1976, c 130, §6; gen ch 1985]



§334-73 - REPEALED.

§334-73  REPEALED.  L 1976, c 130, §7.



§334-74 - Transfer of residents of correctional facilities.

§334-74  Transfer of residents of correctional facilities.  If any resident of a state correctional facility is in need of acute psychiatric treatment for mental illness, the director of public safety or the officer in charge of the correctional facility may file with the director an application for the transfer of the resident to a facility operated by the department of health or at which the director of health contracts for services, together with the certificate of a psychiatrist or psychologist employed by the department showing the need for such treatment, and, upon approval of the application by the director, the official having custody of the resident shall transfer the resident to the facility operated by the department or at which the director contracts for care and treatment.  The official effecting the transfer of the resident shall keep the director informed of the maximum period of commitment of the resident to the director of public safety, and, if the continued care of the resident beyond the expiration of the period is deemed necessary, the director shall institute the procedures required to detain the resident as a patient notwithstanding the resident’s release from the state correctional facility; provided that a judicial hearing pursuant to sections 334-60.2 to 334-60.7 be held by the same circuit court that sentenced the resident.  In the event that discharge from the facility operated by the department or at which the director contracts for services occurs before the expiration of the maximum period of commitment or confinement, the resident shall be returned to the appropriate state correctional facility.

As used in this section, “resident” means any person serving a sentence in a state correctional facility or any child or minor detained in a state correctional facility. [L 1967, c 259, pt of §1; HRS §334-74; am L 1976, c 130, §8; am L 1977, c 76, §5; am L 1985, c 68, §9; am L 1987, c 338, §10; am L 1988, c 14, §1; am L 1989, c 211, §8; am L 1994, c 153, §3; am L 1999, c 119, §6]

Cross References

Intermediate sanctions for selected offenders and defendants, see §§353-10.5, 353-63.5, and 706-605.1.



§334-75 - Authorized absence.

§334-75  Authorized absence.  The administrator of a psychiatric facility or the administrator’s deputy may grant authorized absence from the facility to any patient upon such terms and conditions as the administrator or the administrator’s deputy may deem advisable, and, as to a patient admitted or committed on court order, with the prior approval of the court for periods in excess of thirty days, and without the approval of the court for periods up to thirty days, or, as to a patient transferred under section 334-74, with the prior approval of the official effecting the transfer; provided that if a patient has been admitted or committed on court order after having been charged with a felony or misdemeanor pursuant to chapter 707, an absence can be authorized only with the prior approval of the court, except where the absence is supervised by the presence of someone from the facility. [L 1967, c 259, pt of §1; HRS §334-75; am L 1972, c 141, §1; am L 1982, c 42, §1; gen ch 1985]

Case Notes

Court approval is necessary to authorize leaves from psychiatric facility even if patient has been acquitted of the chapter 707 charges.  69 H. 370, 742 P.2d 373.



§334-76 - OLD REPEALED.

§334-76  [OLD]  REPEALED.  L 1976, c 130, §9.

§334-76  Discharge from custody.  Subject to any special requirements of law as provided in sections 704-406, 704-411, and 706-607 or elsewhere, with respect to patients committed on court order, the administrator of a psychiatric facility, pursuant to section 334-60.7, shall send a notice of intent to discharge or notice of the patient’s admission to voluntary inpatient treatment to those persons specified in the order of commitment as entitled to receive notice of intent to discharge and the administrator or the deputy or the physician assuming medical responsibility for the patient shall discharge an involuntary patient when the patient is no longer a proper subject for commitment, as determined by the criteria for involuntary hospitalization in section 334-60.2.

Nothing in this section shall preclude a facility from accepting for voluntary inpatient treatment, in accordance with the procedures in section 334-60.1, a patient for whom the facility contemplates discharge pursuant to section 334-60.7 and who voluntarily agrees to further hospitalization after the period of commitment has expired or where the patient is no longer a proper subject for commitment. [L 1977, c 76, §6; am L 1985, c 68, §10 and c 220, §2; am L 1988, c 44, §3]



§334-81 - Request for hearing.

PART VI.  APPEAL AND REVIEW

§334-81  Request for hearing.  At any time after the admission of a patient to a psychiatric facility under part IV of this chapter or after the transfer of a patient to another psychiatric facility under section 334-71, the patient or, on the patient’s behalf, any member of the patient’s family, relative, friend, or responsible person, may obtain a judicial determination of the regularity of the patient’s admission or of the need for the patient’s continued hospitalization by filing a written request therefor in the family court of the circuit in which the psychiatric facility is located.  The form of the request shall be prescribed and supplied free of charge by the court, and the proceedings in connection therewith shall be styled “In the Interest of (the named patient).”  The administrator of the psychiatric facility shall assist the patient in obtaining legal counsel if the patient objects to the patient’s admission or continued hospitalization. [L 1967, c 259, pt of §1; HRS §334-81; am L 1977, c 76, §7; gen ch 1985]

Law Journals and Reviews

For description of procedure under chapter, see Thou Shalt Not Commit, Samuel P. King.  5 HBJ 46.



§334-82 - Order to show cause; guardian ad litem.

§334-82  Order to show cause; guardian ad litem.  Immediately upon receipt of a request, the court shall issue an order to show cause directed to the administrator of the facility and commanding the administrator to show cause at a date and time certain not later than five days thereafter why the patient should not be discharged forthwith.  A copy of the request shall be attached to the order to show cause.  The form of the order to show cause shall be prescribed and supplied free of charge by the court.  The order to show cause shall issue without cost and may be served as any other civil process or by any responsible person appointed by the court for that purpose.  At any stage of the proceedings, the court may appoint a guardian ad litem for the patient.  The guardian ad litem may be a member of the bar of the court or any other responsible person.  Service on the administrator may be effected by leaving certified copies of the order to show cause and request at the facility with any person exercising authority. [L 1967, c 259, pt of §1; HRS §334-82; gen ch 1985]

Rules of Court

Service, see HRCP rule 4.

Guardian ad litem, see HRCP rule 17(c).



§334-83 - Hearing.

§334-83  Hearing.  The court may take testimony and may examine the patient and after a full and complete hearing shall render a decision in writing, setting forth its findings of fact and conclusions of law.  The court may award a fee to the guardian ad litem to be paid out of any property of the patient or funds of the court available therefor. [L 1967, c 259, pt of §3; HRS §334-83; am L 1973, c 93, pt of §2]



§334-84 - Order.

§334-84  Order.  If it is determined that the admission of the patient is regular and that the patient needs continued hospitalization, the court shall issue an order authorizing the detention of the patient at the facility.  If it is determined that the admission of the patient is not regular or that the patient does not need continued hospitalization, the court shall issue an order requiring the immediate discharge of the patient from the facility. [L 1967, c 259, pt of §1; HRS §334-84]

Cross References

Report of adjudication to county clerks, see §806-76.



§334-85 - Further hearings.

§334-85  Further hearings.  A judicial determination under this part regarding the detention of a patient at the same psychiatric facility may not be demanded as of right more often than once in a period of six months. [L 1967, c 259, pt of §1; HRS §334-85]



§334-86 - Status of patient pending hearing.

§334-86  Status of patient pending hearing.  Unless otherwise ordered by the court, the authority of the psychiatric facility to detain a patient shall not be diminished by the institution of proceedings under this part until a final order requiring the discharge of the patient. [L 1967, c 259, pt of §1; HRS §334-86]



§334-101 - Establishment.

PART VII.  COMMUNITY RESIDENTIAL TREATMENT SYSTEM

Cross References

Intermediate sanctions for selected offenders and defendants, see §§353-10.5, 353-63.5, and 706-605.1.

§334-101  Establishment.  It is the intent of the legislature to establish a statewide system of residential treatment programs which provide a range of available services which will be alternatives to institutional care and are based on principles of residential, community-based treatment.

It is further the intent of the legislature that community residential mental health programs in the State of Hawaii be developed in accordance with the guidelines and principles set forth in this part.  To this end, the department may implement the community residential treatment system described in this part either with available allocations or applying for funds from the legislature.  Any private, nonprofit, or public organization, or both, within the State is eligible to submit an application for operation under this part.

It is further the intent of the legislature to provide guidelines for such a system to the applicants, while allowing each applicant the flexibility to design a system specific to the nature of the community and the needs of the clients.

It is further the intent of the legislature that the director, in authorizing programs which serve as alternatives to institutionalization, follow the guidelines and principles developed herein. [L 1980, c 221, pt of §2; am L 1986, c 237, §1]



§334 102 - Criteria.

[§334‑102]  Criteria.  The director shall use the following as criteria in determining the eligibility of each applicant:

(1)  Facilities:

(A)  Settings, whether residential or day, shall be as close to a normal home environment as possible without sacrificing client safety or care;

(B)  Residential treatment centers shall be relatively small, preferably fifteen beds or less, but in any case with the appearance of noninstitutional setting; and

(C)  The individual elements of the system, where possible, shall be in separate facilities and not part of one large facility attempting to serve an entire range of clients;

(2)  Staffing patterns:

(A)  Staffing patterns shall reflect, to the maximum extent feasible, at all levels, the cultural, linguistic, ethnic, sexual, and other social characteristics of the community the facility serves;

(B)  The programs shall be designed to use appropriate multidisciplinary professional consultation and staff to meet the specific diagnostic and treatment needs of the client; and

(C)  Programs shall be encouraged to use paraprofessionals where appropriate;

(3)  Programs:

(A)  The programs shall have a rehabilitation focus which encourages the client to develop the skills to become self-sufficient and capable of increasing levels of independent functioning where appropriate.  They shall include prevocational and vocational programs;

(B)  The programs shall encourage the participation of the clients in the daily operation of the setting in development of treatment and rehabilitation planning and evaluation;

(C)  Participation in any element of the system shall not preclude the involvement of clients in individual therapy.  Individual therapists of clients, where possible, shall be directly involved in the development and implementation of a treatment plan;

(4)  Coordination:  The programs shall demonstrate specific linkages with one another, and with the general treatment and social service system, as a whole.  These connections should not be limited to the mental health system, but shall include, whenever possible, community resources utilized by the general population.  To ensure coordination occurs, each program shall include a case management system in which the case manager serves as a coordinator to assure the cooperative operation of the various elements of the system and to act as an active advocate for the clients in the system.  The case manager shall assure that each client receives the appropriate type of service.  The case manager shall meet regularly with clients, work closely with program staff, and serve as an advocate.  The case manager shall work directly with the client and the system to assure continuity of care between the service elements of the system. [L 1980, c 221, pt of §2]



§334-103 - Program elements.

§334-103  Program elements.  The following shall be the program elements of the system.  These shall be designed to provide, at every level, alternatives to institutional settings.  Applicants applying to operate program elements shall show how each of these elements works with the current programs in the community the facility will serve.  Applicants may apply for operation under the following program elements:

(1)  A short-term crisis residential alternative to hospitalization for individuals experiencing an acute episode or situational crisis.  The program shall be available for admissions twenty-four hours a day, seven days a week.  The primary focus of this element shall be on reduction of the crisis, stabilization, diagnostic evaluation, and assessment of the person’s existing support system, including recommendations for referrals upon discharge.  This service in the program shall be designed for persons who would otherwise be referred to an acute inpatient psychiatric unit;

(2)  A long-term residential treatment program for clients who would otherwise be living marginally in the community with little or no service support, and who would return many times to the hospital for treatment.  It also will serve those who are referred to, and maintained in, state facilities or nursing homes, or private or public facilities or programs under contract with the director pursuant to section 334-2.5, because they require long-term, intensive support.  This service shall be designed to provide a rehabilitation program for the so-called “chronic” patient who needs long-term support in order to develop independent living skills.  This program goes beyond maintenance to provide an active rehabilitation focus for these individuals;

(3)  A transitional residential program designed for persons who are able to take part in programs in the general community, but who, without the support of counseling, as well as the therapeutic community, would be at risk of returning to the hospital.  These programs may employ a variety of staffing patterns and are for persons who are expected to move toward a more independent living setting.  The clients shall be expected to play a major role in the functioning of the household, and shall be encouraged to accept increasing levels of responsibility, both in the residential community, and in the community as a whole.  Residents are required to be involved in daytime activities outside of the facility which are relevant to their personal goals and conducive to their achieving more self-sufficiency; or

(4)  A semisupervised, independent, but structured living arrangement for persons who do not need the intensive support of the system elements of paragraph (1), (2), or (3), but who, without some support and structure, are at risk of requiring hospitalization.  The small cooperative housing units shall function as independent households with direct linkages to staff support in case of emergencies, as well as for regular assessment and evaluation meetings.  Individuals may use satellite housing as a transition to independent living, or may remain in this setting indefinitely in order to avoid the need for more intensive settings.  This element is for persons who only need minimum professional or paraprofessional support in order to live in the community.  These units should be as normative as the general living arrangements in the communities in which they are developed. [L 1980, c 221, pt of §2; am L 1985, c 219, §1; am L 1986, c 237, §2; am L 1997, c 220, §3; am L 1999, c 119, §7]



§334-104 - Least restrictive level of service.

[§334-104]  Least restrictive level of service.  The system shall be developed in such a way that clients may move within the system to the most appropriate, least restrictive level of service.  The system shall also allow for direct referral of clients, without requiring that a person pass through the entire system to reach the most appropriate level. [L 1980, c 221, pt of §2]



§334-105 - Evaluation.

[§334-105]  Evaluation.  An adequate proportion of funds shall be applied to the development and implementation of an appropriate evaluation mechanism.  The department, in conjunction with the programs, shall specify the criteria to be used in the evaluation of each program and in the evaluation of the entire system.

By June 30, 1982, the department shall conduct or contract for the evaluation.  Evaluation reports shall be transmitted to the legislature. [L 1980, c 221, pt of §2]



§334-106 - License or accreditation required.

§334-106  License or accreditation required.  Facilities operated pursuant to this part shall be licensed under existing licensing categories, including provisional licenses, or accredited pursuant to section 321-193(10).  Facilities operated pursuant to section 334-103(1) or (2) to provide services to mentally ill adults shall be licensed, including provisional licenses.  Facilities operated to provide services to mentally ill adults pursuant to section 334-103(3) or (4) shall be accredited rather than licensed.  The director shall review the appropriateness of these licensing and accreditation categories.  If the director determines that new licensing or accreditation categories are necessary, the director shall issue a report and recommendation to the legislature. [L 1980, c 221, pt of §2; gen ch 1985; am L 1986, c 237, §3; am L 2002, c 54, §1]



§334-121 - Criteria for involuntary outpatient treatment.

PART VIII.  INVOLUNTARY OUTPATIENT TREATMENT

Cross References

Intermediate sanctions for selected offenders and defendants, see §§353-10.5, 353-63.5, and 706-605.1.

§334-121  Criteria for involuntary outpatient treatment.  A person may be ordered to obtain involuntary outpatient treatment if the family court finds that:

(1)  The person is suffering from a severe mental disorder or from substance abuse; and

(2)  The person is capable of surviving safely in the community with available supervision from family, friends, or others; and

(3)  The person, at some time in the past:  (A) has received inpatient hospital treatment for a severe mental disorder or substance abuse, or (B) has been imminently dangerous to self or others, or is gravely disabled, as a result of a severe mental disorder or substance abuse; and

(4)  The person, based on the person’s treatment history and current behavior, is now in need of treatment in order to prevent a relapse or deterioration which would predictably result in the person becoming imminently dangerous to self or others; and

(5)  The person’s current mental status or the nature of the person’s disorder limits or negates the person’s ability to make an informed decision to voluntarily seek or comply with recommended treatment; and

(6)  There is a reasonable prospect that the outpatient treatment ordered will be beneficial to the person. [L 1984, c 251, pt of §1; am L 1992, c 138, §2]



§334-122 - Definitions.

[§334-122]  Definitions.  For the purposes of this part:

“Outpatient treatment” includes medication specifically authorized by court order; individual or group therapy; day or partial day programming activities; services and training, including educational and vocational activities; supervision of living arrangements; and any other services prescribed to either alleviate the person’s disorder or disability, to maintain semi-independent functioning, or to prevent further deterioration that may reasonably be predicted to result in the need for hospitalization.

“Outpatient treatment psychiatrist” means the psychiatrist who is responsible for the management and supervision of a person’s outpatient treatment under order of the court.

“Subject of the order” means a person who has been ordered by the court to obtain outpatient treatment.

“Subject of the petition” means the person who, under a petition filed under section 334-123, is alleged to meet the criteria for involuntary outpatient treatment. [L 1984, c 251, pt of §1]



§334-123 - Petition.

§334-123  Petition.  (a)  Any person may file a petition with the family court alleging that another person meets the criteria for involuntary outpatient treatment.  The petition shall state:

(1)  Each of the criteria numbered (1) through (6) for involuntary outpatient treatment, as set out in section 334-121;

(2)  Petitioner’s good faith belief that the subject of the petition meets each of criteria numbered (1) through (4) set forth in section 334-121;

(3)  Facts which support petitioner’s good faith belief that the subject of the petition meets each of the criteria numbered (1) through (4) set forth in section 334-121, provided that the hearing on the petition need not be limited to the stated facts; and

(4)  That the subject of the petition is present within the county where the petition is filed.

The petition shall be executed subject to the penalties of perjury.  The petition need not express any belief, or state any supporting facts, with reference to the criteria set forth in section 334-121(5) and (6), but all six criteria will be addressed at the hearing.

(b)  The petition may, but need not, be accompanied by any statement of a licensed psychiatrist or other mental health professional who has examined the subject of the petition at any time prior to the submission of the petition.

(c)  If the subject of the petition has refused to submit to examination by a licensed psychiatrist, the fact of the refusal shall be alleged in the petition. [L 1984, c 251, pt of §1; am L 1986, c 339, §44]



§334-124 - Hearing date.

[§334-124]  Hearing date.  The family court shall set a hearing date on a petition as soon as possible, but within ten days after filing of the petition. [L 1984, c 251, pt of §1]



§334-125 - Notice.

§334-125  Notice.  (a)  Notice of the hearing shall be:

(1)  Served personally on the subject of the petition pursuant to family court rules; and

(2)  Delivered personally or mailed by certified or registered mail, return receipt requested, deliverable to addressee only, to as many as are known to the petitioner of the subject’s spouse or reciprocal beneficiary, legal parents, adult children, and legal guardian, if one has been appointed.  Petitioner shall certify that such notices have been mailed, and to whom, but proof of receipt of such notices is not required.  Notice shall also be served on any other person that the court designates.

(b)  The notice shall include the following:

(1)  The date, time, place of hearing, a clear statement of the purpose of the hearing and possible consequences to the subject, and a statement of the legal standard upon which involuntary outpatient treatment is authorized;

(2)  A copy of the petition; and

(3)  Notice that the subject of the petition is entitled to be represented by an attorney, and that the court will appoint a public defender or other attorney for the subject if the subject desires one and is indigent.

(c)  The family court may continue a hearing for failure to timely notify a person entitled to be notified. [L 1984, c 251, pt of §1; am L 1997, c 383, §48]

Rules of Court

Service of process, see HFCR rule 4.



§334-126 - Hearing.

[§334-126]  Hearing.  (a)  The time and form of the procedure incident to hearing the issues in the petition shall be provided by family court rule and consistent with this part.

(b)  The hearing may be held at any convenient place within the circuit.  The subject of the petition, any interested person, or the family court upon its own motion may request a hearing in another court because of inconvenience to the parties, witnesses, or the family court or because of the subject’s physical or mental condition.

(c)  The hearing shall be closed to the public, unless the subject of the petition requests otherwise.

(d)  The subject of the petition shall be present at the hearing.  However, if the subject has been served with the petition and does not appear at the hearing, the court, in its discretion, may go forward with the hearing.

(e)  The subject of the petition need not, but may, be represented by an attorney.  If the subject desires an attorney and is indigent, or if the family court determines that the legal or factual issues raised are of such complexity that the assistance of an attorney is necessary for an adequate presentation of the merits or that the subject of the petition is unable to speak for the subject’s self, the family court shall order the appointment of a public defender or other attorney to represent the subject and continue the hearing for not more than five days.

(f)  If the subject of the petition is represented by an attorney, the attorney shall be allowed adequate time for investigation of the matters at issue and preparation.  The attorney shall be permitted to present evidence believed necessary for proper disposition of the proceeding.

(g)  No subject of the petition shall be ordered to receive involuntary outpatient treatment unless at least one psychiatrist testifies in person at the hearing who has personally examined the subject within the time period commencing five calendar days before the filing of the petition and ending at the time of the psychiatrist’s testimony.  The psychiatrist’s testimony shall state the facts which support the allegation that the subject meets all the criteria for involuntary outpatient treatment, the recommended outpatient treatment, and the rationale for the recommended outpatient treatment.

If the recommended outpatient treatment includes medication, the psychiatrist’s testimony shall describe the types or classes of medication(s) which should be authorized, and describe the physical and mental beneficial and detrimental effects of such medication(s).

If the subject of the petition has refused to be examined by a licensed psychiatrist, the family court may request the subject to consent to examination by a psychiatrist appointed by the court or employed at a community mental health center.  If the subject of the petition does not consent and the family court finds sufficient evidence to believe that the allegations in the petition are true, the family court may order the commitment of the subject to a psychiatric facility for examination.  The commitment shall not be for more than twenty-four hours.  The examining psychiatrist shall submit the findings and recommendations to the family court.

The subject of the petition’s refusal to submit voluntarily to examination shall be treated as a denial that the subject is suffering from a severe mental disorder or substance abuse, and a denial that the subject otherwise fits within the criteria for a court order of involuntary outpatient treatment.

Nothing herein shall be construed in a way that limits the subject of the petition’s privilege against self-incrimination.

(h)  The subject of the petition may secure one or more psychiatric examinations and present the findings as evidence at the hearing.  The subject shall be entitled to a psychiatric examination at a community mental health center if the subject so desires, and if an examination has not already been conducted at a community mental health center which will lead to psychiatric testimony at the hearing. [L 1984, c 251, pt of §1]



§334-127 - Disposition.

[§334-127]  Disposition.  (a)  If after hearing all relevant evidence, including the results of an examination ordered by the family court, the family court finds that the subject of the petition does not meet the criteria for involuntary outpatient treatment, the family court shall dismiss the petition.

(b)  If after hearing all relevant evidence, including the results of an examination ordered by the family court, the family court finds by clear and convincing evidence that the subject of the petition meets the criteria for involuntary outpatient treatment, the family court shall order the subject to obtain outpatient treatment for a period of not more than 180 days.  The order shall also state the outpatient treatment which the subject is to obtain.

If the court finds by clear and convincing evidence that the beneficial mental and physical effects of recommended medication(s) outweigh the detrimental mental and physical effects, if any, the order may authorize types or classes of medication(s) to be included in outpatient treatment in the discretion of the outpatient treatment psychiatrist.

The court order shall also state who should receive notice of intent to early discharge in the event that the outpatient treatment psychiatrist determines, prior to the end of the court ordered period of treatment, that the subject should be early discharged from outpatient involuntary treatment.

(c)  The family court shall also designate on the order the outpatient treatment psychiatrist who is to be responsible for the management and supervision of the subject’s outpatient treatment, or shall designate an administrator of a community mental health center to, in turn, designate such an outpatient treatment psychiatrist during the treatment period without court approval, and may designate either a publicly employed psychiatrist, or a private psychiatrist, provided that the private psychiatrist shall agree to the designation. [L 1984, c 251, pt of §1]



§334-128 - Treatment costs and fees.

[§334-128]  Treatment costs and fees.  Private treatment pursuant to the court order shall be at the expense of the subject of the petition, except to the extent such charges are covered by other laws or programs.  Treatment through a community mental health center shall be pursuant to its fee schedules; however, the subject of the order shall not be denied treatment by a community mental health center for failure to pay such fees. [L 1984, c 251, pt of §1]



§334-129 - Failure to comply with outpatient treatment.

[§334-129]  Failure to comply with outpatient treatment.  (a)  An outpatient treatment psychiatrist may prescribe or administer to the subject of the order reasonable and appropriate medication, if specifically authorized by the court order, and treatment which is consistent with accepted medical standards and the family court order.

(b)  No subject of the order shall be physically forced to take medication or forcibly detained for treatment under a family court order for involuntary outpatient treatment.

(c)  The outpatient treatment psychiatrist or psychiatrist’s designee shall make all reasonable efforts to solicit the subject’s compliance with the prescribed treatment.  If the subject fails or refuses to comply after the efforts to solicit compliance, the outpatient treatment psychiatrist shall so notify the court and may submit a petition under part IV for the involuntary hospitalization of the subject, provided that the refusal of treatment shall not constitute evidence toward any of the criteria for involuntary hospitalization. [L 1984, c 251, pt of §1]



§334-130 - Discharge.

[§334-130]  Discharge.  An outpatient is automatically and fully discharged at the end of the family court ordered period of outpatient treatment, a period of not more than 180 days, unless a new family court order has been obtained as provided hereinbelow. [L 1984, c 251, pt of §1]



§334-131 - Early discharge.

[§334-131]  Early discharge.  An outpatient treatment psychiatrist shall commence the early discharge procedure for a subject of the order if the outpatient treatment psychiatrist finds that the subject no longer meets the criteria for involuntary outpatient treatment.

The outpatient treatment psychiatrist shall send to the clerk of the family court which issued the order for involuntary outpatient treatment, notification that in the psychiatrist’s opinion the subject of the order should be discharged prior to the end of the period specified in the court order.

The clerk of the court shall then prepare and mail to the persons whom the family court order specified are entitled thereto, a notice of intent of early discharge.  The notice of intent of early discharge shall be mailed at least five days prior to the intended date of discharge.

(b)  If no objection is filed under section 334-132 within five days of the mailing of notice, the family court shall enter an order of discharge, and subject of the order is thereupon fully discharged from involuntary outpatient treatment and the clerk of the family court shall promptly so notify the subject of the order. [L 1984, c 251, pt of §1]



§334-132 - Objection to discharge.

[§334-132]  Objection to discharge.  Any person who has received a notice of intent to early discharge a subject of the order may file an objection with the family court.  Upon receipt of an objection, the family court shall hold a hearing on the discharge.  The hearing shall be conducted as provided under section 334-134.

If the family court finds by clear and convincing evidence that the subject of the order continues to meet the criteria for involuntary outpatient treatment, the family court shall order the subject to continue the outpatient treatment for the unexpired period of its earlier order.

If the family court finds that the subject of the order does not meet the criteria for involuntary outpatient treatment, the family court shall dismiss the objection and order the early discharge of the subject. [L 1984, c 251, pt of §1]



§334-133 - Petition for additional period of treatment; hearing.

[§334-133]  Petition for additional period of treatment; hearing.  Prior to the expiration of the period of involuntary outpatient treatment ordered by the family court, any person, including an outpatient treatment psychiatrist, may file a petition with the family court for an order of continued involuntary outpatient treatment.  The petition shall be filed and notice provided in the same manner as under sections 334-123 and 334-125.

The family court shall hold a hearing on the petition and make its decision in the same manner as provided under sections 334-123 to 334-127.  The family court may order the continued involuntary outpatient treatment for not more than 180 days after the date of the hearing pursuant to this section.

This section shall be in addition to the provisions on the objection to discharge. [L 1984, c 251, pt of §1]



§334-134 - Hearing for discharge.

[§334-134]  Hearing for discharge.  Any person may petition the family court for the discharge of an order of involuntary outpatient treatment during the period of outpatient treatment if more than sixty days after the most recent hearing involving the subject of the order.  The petition shall be filed, notice given, hearing held, and order made in the same manner as provided for the original petition alleging that the subject of the order met the criteria for involuntary outpatient treatment. [L 1984, c 251, pt of §1]



§334-141 - Definitions.

[PART IX.]  CIVIL COMMITMENT FOR SUBSTANCE ABUSE

OUTPATIENT TREATMENT

[§334-141]  Definitions.  As used in this part:

"Family member" means any individual who is a member of the immediate family of the person who is the subject of the petition, including spouse, child, parent, grandparent, or any related individual who resides in the same household as the individual who is the subject of the petition.

"Outpatient treatment" includes any substance abuse treatment provided through individual or group therapy, day or partial day programs, and intensive day treatment and which does not require the individual to reside on a twenty-four-hour basis in the facility for more than three days to benefit from the treatment program.

"Petitioner" means the family member who applies to the court for an order to require an individual to enter into an outpatient treatment program.

"Respondent" means the individual who is eighteen years of age or older who is the subject of the petition for a court order to require the individual to enter into an outpatient treatment program. [L 2004, c 44, pt of §20]



§334-142 - Petition.

[§334-142]  Petition.  Any family member may petition the family court for an order requiring a respondent to enter into an outpatient treatment program for substance abuse.  The petition shall be in writing under penalty of perjury and include facts relating to:

(1)  The conduct of the respondent that indicates substance abuse or addiction;

(2)  The respondent’s history of substance abuse, treatment, and relapse;

(3)  The effects of the respondent’s conduct on the family;

(4)  The petitioner’s good faith belief that the respondent poses an imminent danger to self or to others if the respondent does not receive treatment;

(5)  The availability of treatment and financial resources to pay for treatment; and

(6)  Any other reason for seeking court intervention. [L 2004, c 44, pt of §20]



§334-143 - Notice of hearing and service of petition on respondent.

[§334-143] Notice of hearing and service of petition on respondent.  The court shall set a time and date for hearing on the petition, within ten days of the filing of the petition.  The notice of hearing and petition shall be served on the respondent. [L 2004, c 44, pt of §20]



§334-144 - Hearing and court order.

[§334-144]  Hearing and court order.  (a)  The court shall conduct a hearing to consider all facts relating to the petition.  The court may postpone the hearing and order the respondent to be assessed for substance abuse or addiction by a certified substance abuse counselor, at the petitioner’s expense.

(b)  The court may grant the petition if it finds clear and convincing evidence that:

(1)  The respondent has a history of substance abuse and refuses to enter treatment voluntarily;

(2)  The respondent has a family support system that will encourage and participate in the respondent’s treatment program;

(3)  The respondent can benefit from outpatient treatment and is capable of surviving safely in the community with the family support system and if outpatient treatment is received;

(4)  The respondent or the petitioner has financial resources to pay for the outpatient treatment program;

(5)  The respondent poses an imminent danger to self or to others if treatment is not received; and

(6)  The respondent understands the nature of the proceeding and the effect of the court order to enter into outpatient treatment.

(c)  The court order shall be limited to ninety days of outpatient treatment.  Upon renewal of the petition, the court may extend the petition for an additional ninety days. [L 2004, c 44, pt of §20]



§334-145 - Treatment costs, fees, and costs for petition process.

[§334-145]  Treatment costs, fees, and costs for petition process.  The petitioner shall bear all fees and costs related to bringing the petition.  The petitioner or respondent shall bear all costs of private treatment.  Nothing in this part authorizes publicly funded substance abuse treatment.  However, if the respondent is eligible to receive publicly funded treatment and such a program is available for the respondent, the court may order the treatment in such a program. [L 2004, c 44, pt of §20]



§334-146 - Discharge.

[§334-146]  Discharge.  If the respondent successfully completes the outpatient treatment program and is discharged from the program prior to the end of the court-ordered treatment period, the court order shall automatically lapse. [L 2004, c 44, pt of §20]



§334-147 - Failure to comply with court order.

[§334-147]  Failure to comply with court order.  The court may impose sanctions for violation of the court order. [L 2004, c 44, pt of §20]



§334-148 - Application.

[§334-148]  Application.  Notwithstanding any other law to the contrary, this part shall apply to all petitions filed by family members seeking involuntary outpatient commitment of the respondent with substance abuse as the primary diagnosis. [L 2004, c 44, pt of §20]






CHAPTER 334B - UTILIZATION REVIEW AND MANAGED CARE OF MENTAL HEALTH, ALCOHOL, OR DRUG ABUSE TREATMENT

§334B-1 - Purpose.

[§334B-1]  Purpose.  The legislature finds and declares that the purposes of this chapter are to:

(1)  Promote the delivery of quality health care in a cost-effective manner;

(2)  Foster greater coordination between health care providers, third-party payors, and others who conduct utilization review and managed care activities;

(3)  Protect patients, employers, and health care providers by ensuring that review agents are qualified to perform utilization review and managed care activities and to make informed decisions on the appropriateness of  care;

(4)  Protect patients’ health care interests through public access to the criteria and standards used in utilization review and managed care activities;

(5)  Ensure the confidentiality of patients’ medical or psychological records in the utilization review and managed care activities in accordance with applicable state and local laws; and

(6)  Provide for nondiscriminatory utilization review of treatments for all mental health, alcohol, or drug abuse problems. [L 1991, c 95, pt of §1]



§334B-2 - Definitions.

[§334B-2]  Definitions.  As used in this chapter:

“Director” means the director of health.

“Health care provider” means any person, corporation, facility, or institution licensed by this State to provide health care services, including but not limited to a physician, hospital or other health care facility, nurse, psychologist, or substance abuse counselor, and officer, employee, or agent of such provider acting in the course and scope of employment or agency related to health care services.

“Health care services” means diagnosis, treatment, medical or psychological evaluation or advice, or other acts as permissible under the health care licensing statutes of this State.

“Physician” means a person licensed to practice medicine under chapter 453.

“Psychologist” means a person licensed to practice psychology under chapter 465.

“Review agent” means a hospital or nonhospital-affiliated person or entity performing utilization review or managed care that is either affiliated with, under contract with, or acting on behalf of:

(1)  A business entity in this State; or

(2)  A third party that provides or administers hospital, medical, psychological, or other health care benefits to citizens of this State, including a health insurer, nonprofit health service plan, health insurance service organization, health maintenance organization, or preferred provider organization authorized to offer health insurance policies or contracts in this State.

“Utilization review” or “managed care” means a system for reviewing the appropriate and efficient allocation of mental health, alcohol, or drug abuse treatment services given or proposed to be given to a patient or group of patients for the purpose of recommending or determining whether such services should be reimbursed, covered, or provided by an insurer, plan or other entity or person.

“Utilization review plan” means a description of the criteria and standards governing utilization review or managed care activities performed by a review agent. [L 1991, c 95, pt of §1]



§334B-3 - Standards for review agents.

[§334B-3]  Standards for review agents.  (a)  A review agent who approves or denies payment, or who recommends approval or denial of payment for mental health, alcohol, or drug abuse treatment services, or whose review results in approval or denial of payment for these services on a case by case basis, shall conduct utilization review or managed care in this State subject to administrative rules developed by the director.

(b)  The director shall establish a complaint resolution panel which shall review any complaints about review agents to determine the facts and establish whether the standards are being followed.  If the panel finds consistent violation of the standards, a fiscal penalty may be imposed on the review agent.

(c)  The director shall adopt rules pursuant to chapter 91 necessary for the purposes of this chapter.  No later than one year after January 1, 1992, the director shall adopt rules establishing:

(1)  A requirement that the review agent provide patients and providers with its utilization review or managed care plan including the specific review criteria and standards, procedures and methods to be used in evaluating proposed or delivered mental health, alcohol, or drug abuse treatment services;

(2)  A requirement that no determination adverse to a patient or to any affected health care provider shall be made on any question relating to the necessity or justification for any form of mental health, alcohol, or drug abuse treatment services without prior evaluation and concurrence in the adverse determination by another professional with comparable qualifications in a timely manner;

(3)  A requirement that a denial of third-party reimbursement or a denial of prior authorization for that service shall include the written evaluation, findings, and concurrence of a professional with comparable qualifications in the relevant specialty or sub-specialty to make a final determination that care rendered or to be rendered was, is, or may be inappropriate;

(4)  Provisions by which patients, mental health, alcohol, or drug abuse treatment providers may seek prompt reconsideration by or appeal to the complaint resolution panel of adverse decisions by the review agent;

(5)  A requirement that a review agent obtain permission from both the patient and the attending professional prior to attending a treatment session;

(6)  A requirement that a representative of the review agent is reasonably accessible to patients, the patient’s family, and providers at least five days a week during normal business hours and that payment may not be denied solely because the review agent is not available;

(7)  Policies and procedures to ensure that all applicable state and federal laws protecting the confidentiality of individual medical records are followed;

(8)  Policies and procedures to ensure that the amount or type of information requested by any system of managed care or utilization review be minimal, be pertinent to the needs of providing appropriate utilization review or managed care services, and shall not violate patient rights and confidentiality;

(9)  A requirement that the referring professional be informed prior to the decision for a denial of treatment benefits; provided that, once the adverse determination has been made, this decision shall be communicated in a timely [manner] to all affected parties;

(10)  A prohibition of a contract provision between or among any combination of the review agent, the provider, a business entity, or third-party payor that may constitute a conflict of interest;

(11)  A requirement that an orderly process be established for the timely and impartial internal resolution of problems prior to the use of the complaint process; and

(12)  The process by which complaints shall be handled by the complaint resolution panel.

(d)  Nothing in this process shall be deemed to deprive a patient or mental health, alcohol, or drug abuse treatment provider of any other cause of action available under state law. [L 1991, c 95, pt of §1]

Revision Note

"January 1, 1992" substituted for "the effective date of this chapter".



§334B-4 - Waiver.

[§334B-4]  Waiver.  This chapter shall not apply to a review agent that operates under contract with the federal government for utilization review activities relating to recipients and health care providers under Title XVIII of the Social Security Act, Title XIX of the Social Security Act, and the Civilian Health and Medical Program of the Uniformed Services (CHAMPUS). [L 1991, c 95, pt of §1]



§334B-5 - Confidentiality.

[§334B-5]  Confidentiality.  A review agent may not disclose or publish individual medical or psychological records or any other confidential medical or psychological information obtained in the performance of utilization review or managed care activities. [L 1991, c 95, pt of §1]



§334B-6 - Penalty for violation.

[§334B-6]  Penalty for violation.  Any person or agency who violates any provision of this chapter or any rule adopted pursuant to this chapter or who submits any false information shall be guilty of a misdemeanor and upon conviction shall be subject to a penalty of not more than $1,000. [L 1991, c 95, pt of §1]



§334B-7 - Appeal by aggrieved party.

[§334B-7]  Appeal by aggrieved party.  Any person aggrieved by a final decision of the complaint resolution panel in a contested case under this chapter may appeal to the director. [L 1991, c 95, pt of §1]



§334B-8 - Annual report.

[§334B-8]  Annual report.  The director shall submit an annual report to the governor and the legislature at least twenty days prior to the convening of each regular session concerning the conduct of review agents that have been reported to the complaint resolution panel.  The report shall include an analysis of complaints filed against agents by patients or their representatives, or providers. [L 1991, c 95, pt of §1]






CHAPTER 334D - DIVERSION PROGRAM FOR CHEMICALLY DEPENDENT NURSES

§334D-1 - Findings and purpose.

[§334D-1]  Findings and purpose.  Nursing is a stressful occupation and some nurses may be tempted to escape the pressures of their job by consuming alcohol or taking drugs.  Many times nurses do not realize that they have developed a chemical dependency problem, and that they need help before the problem gets worse.

The legislature finds that there is no formal peer program to assist nurses who have developed a chemical dependency problem.  There is, however, an informal peer program operated by the Hawaii Nurses Association.  This is a peer assistance program for nurses who have not been reported to the department of commerce and consumer affairs because of a chemical dependency problem.  The diversion program created by this chapter is a component of the Hawaii Nurses Association’s peer assistance program, and is intended for nurses who have been reported to the department of commerce and consumer affairs.

The purpose of this chapter is to establish a diversion program for nurses with chemical dependency problems and to place the program under the auspices of the board of nursing for oversight purposes.  It is the intent of this chapter that nurses who are abiding by the terms and conditions of the diversion program shall not be subject to further disciplinary action for their chemical dependency problems by the board of nursing. [L 1993, c 106, pt of §1]



§334D-2 - Definitions.

[§334D-2]  Definitions.  As used in this chapter, unless the context requires otherwise:

“Board” means the board of nursing.

“Chemically dependent” means a condition wherein a nurse’s cognitive, interpersonal, or psychomotor skills are affected by the habitual or intemperate use of alcohol or drugs, or both.

“Diversion program” means a program administered by professionals to assist chemically dependent nurses in obtaining evaluation, counseling, monitoring, and ongoing support for rehabilitative purposes.

“Nurse” means a person who has been or is currently licensed under chapter 457.

“Peer assistance program” means a program administered by professionals for the purpose of assisting nurses who are chemically dependent in obtaining evaluation, counseling, monitoring of progress, and ongoing support for rehabilitative purposes.

“Professional association” means a national or statewide association or committee of professionals, or a nonprofit organization operated in support of a professional association that is recognized by the board and designated to administer and monitor the diversion program. [L 1993, c 106, pt of §1]



§334D-3 - Diversion program.

[§334D-3]  Diversion program.  (a)  There is established a diversion program for chemically dependent nurses, which shall be administered and monitored by a professional association.

(b)  The board shall adopt rules in accordance with chapter 91 setting forth the requirements for program approval and maintenance.

(c)  Participation in the diversion program shall be voluntary.

(d)  If a nurse is subject to penalties, including revocation, suspension, or limitation of license and fines, and desires to effect a compromise settlement, the regulated industries complaint office and the nurse may enter into a settlement agreement subject to approval and order of the board and acceptance by the diversion program.

(e)  The names of nurses who fail to comply with the terms and conditions of the diversion program shall be reported to:

(1)  The executive secretary of the board; and

(2)  The regulated industries complaints office;

within three business days after the failure to comply becomes known to the individuals monitoring the nurse and the individual designated by the professional association to report the failure to comply. [L 1993, c 106, pt of §1]



§334D-4 - Civil immunity of third persons.

[§334D-4]  Civil immunity of third persons.  (a)  A person, entity, professional association, peer assistance program, diversion program, or employer who, in good faith, reports information or takes action in connection with a diversion program or peer assistance program, shall be immune from civil liability for reporting the information or taking the action.

(b)  A person, entity, or organization that employs a chemically dependent nurse in connection with the nurse’s rehabilitation shall be entitled to civil immunity under this section while the nurse is participating in the peer assistance program or diversion program unless the person, entity, or organization:

(1)  Knows or should have known that the nurse is or was incapable of performing the job functions involved; or

(2)  Fails to take reasonable precautions to monitor the nurse’s job performance.

(c)  Any professional association, person, entity, or employer acting under this chapter shall be presumed to have acted in good faith in actions relating to the peer assistance program or diversion program.  A person alleging a lack of good faith shall have the burden of proof on this issue.

(d)  The immunity provided by this section shall be in addition to other immunities provided by law and shall be liberally construed to accomplish the purpose of this chapter. [L 1993, c 106, pt of §1]



§334D-5 - Records.

[§334D-5]  Records.  (a)  Nurses who comply with all the terms and conditions of the diversion program shall not be reported to the National Council of State Board of Nursing’s Data Bank unless sanctions have been taken.

(b)  All records of a nurse participating in a peer assistance program that do not involve reporting to, or disciplinary action by, the board of nursing or the regulated industries complaints office shall be privileged and shall not be subject to discovery or subpoena. [L 1993, c 106, pt of §1]






CHAPTER 334E - RIGHTS OF RECIPIENTS OF MENTAL HEALTH SERVICES

§334E-1 - Informed consent.

§334E-1  Informed consent.  (a)  Before any nonemergency treatment for mental illness can commence, informed consent, as required by section 671-3 and as defined by the Hawaii medical board of pursuant to the authority vested in it by that section, shall be obtained from the patient, or the patient’s guardian, if the patient is not competent to give informed consent.

(b)  A signed consent form reflecting the proceeding shall be obtained and maintained as part of the patient’s record. [L 1980, c 272, pt of §1; am L 2008, c 9, §3]

Case Notes

Where defendant doctor never properly established at trial the "therapeutic privilege exception" to the requirement that informed consent be obtained before starting patient on antipsychotic medication, trial court erred in refusing to instruct jury concerning the tort of negligent failure to provide informed consent.  98 H. 470, 50 P.3d 946.



§334E-2 - Rights of in-patients.

§334E-2  Rights of in-patients.  (a)  Any patient in a psychiatric facility shall be afforded rights; and any psychiatric facility shall provide the rights to all patients; provided that when a patient is not able to exercise the patient’s rights, the patient’s legal guardian or legal representative shall have the authority to exercise the same on behalf of the patient.  The rights shall include, but not be limited to, the following:

(1)  Access to written rules and regulations with which the patient is expected to comply;

(2)  Access to the facility’s grievance procedure or to the department of health as provided in section 334-3;

(3)  Freedom from reprisal;

(4)  Privacy, respect, and personal dignity;

(5)  A humane environment;

(6)  Freedom from discriminatory treatment based on race, color, creed, national origin, age, and sex;

(7)  A written treatment plan based on the individual patient;

(8)  Participation in the planning of the patient’s treatment plan;

(9)  Refusal of treatment except in emergency situations or where a court order exists;

(10)  Refusal to participate in experimentation;

(11)  The choice of physician if the physician chosen agrees;

(12)  A qualified, competent staff;

(13)  A medical examination before initiation of non-emergency treatment;

(14)  Confidentiality of the patient’s records;

(15)  Access to the patient’s records;

(16)  Knowledge of rights withheld or removed by a court or by law;

(17)  Physical exercise and recreation;

(18)  Adequate diet;

(19)  Knowledge of the names and titles of staff members with whom the patient has frequent contact;

(20)  The right to work at the facility and fair compensation for work done; provided that work is available and is part of the patient’s treatment plan;

(21)  Visitation rights, unless the patient poses a danger to self or others; provided that where visitation is prohibited, the legal guardian or legal representative shall be allowed to visit the patient upon request;

(22)  Uncensored communication;

(23)  Notice of and reasons for an impending transfer;

(24)  Freedom from seclusion or restraint, except:

(A)  When necessary to prevent injury to self or others; or

(B)  When part of the treatment plan; or

(C)  When necessary to preserve the rights of other patients or staff;

(25)  Disclosure to a court, at an involuntary civil commitment hearing, of all treatment procedures which have been administered prior to the hearing;

(26)  Receipt by the patient and the patient’s guardian or legal guardian, if the patient has one, of this enunciation of rights at the time of admission.

(b)  All the rights of in-patients are to be qualified by reasonableness in view of the circumstances.

(c)  The department of health shall investigate any complaints brought to them concerning this section, except as provided in subsection (d).  The department shall report in writing its findings and recommendation to the originator of the complaint, no later than thirty days from the date the complaint is submitted.

(d)  The office of the ombudsman shall be responsible for all investigations of complaints against any public psychiatric facility, as provided under chapter 96. [L 1980, c 272, pt of §1; am L 1982, c 200, §1; gen ch 1985]



§334E-3 - Investigation procedures.

[§334E-3]  Investigation procedures.  (a)  In an investigation pursuant to section 334E-2(c), the department of health may:

(1)  Make inquiries and obtain information as deemed necessary;

(2)  Enter without notice to inspect the premises of a psychiatric facility; provided that such entry shall be authorized by the department in writing and that such authorization shall be furnished upon entry to the person in charge of the facility; and

(3)  Hold private hearings.

(b)  The department of health shall maintain secrecy in respect to all matters including the identities of the complainants or witnesses, except so far as disclosures may be necessary to enable it to carry out duties and to support recommendations. [L 1987, c 158, §1]



§334E-4 - Powers.

[§334E-4]  Powers.  Subject to the privileges which witnesses have in the courts of this State, the department of health in an investigation pursuant to section 334E-2(c) may:

(1)  Compel at a specified time and place, by a subpoena, the appearance and sworn testimony of any person who the department of health reasonably believes may be able to give information relating to a matter under investigation; and

(2)  Compel any person to produce documents, papers, or objects which the department of health reasonably believes may relate to a matter under investigation.

The department of health may bring suit in an appropriate state court to enforce these powers. [L 1987, c 158, §2]



§334E-5 - Penalty for obstruction.

[§334E-5]  Penalty for obstruction.  A person who wilfully hinders the lawful actions of the department of health pursuant to an investigation carried out under section 334E-2(c), or wilfully refuses to comply with its lawful demands, may be fined up to $1,000. [L 1987, c 158, §3]






CHAPTER 335 - INTERSTATE COMPACT ON MENTAL HEALTH

§335-1 - Enactment of compact.

§335-1  Enactment of compact.  The Interstate Compact on Mental Health is hereby enacted into law and entered into by the State of Hawaii with all other states legally joining therein in the form as follows:

The contracting states solemnly agree that:

Article I

The party states find that the proper and expeditious treatment of the mentally ill and mentally deficient can be facilitated by cooperative action, to the benefit of the patients, their families, and society as a whole.  Further, the party states find that the necessity of and desirability for furnishing such care and treatment bears no primary relation to the residence or citizenship of the patient but that, on the contrary, the controlling factors of community safety and humanitarianism require that facilities and services be made available for all in need of them.  Consequently, it is the purpose of this compact and of the party states to provide the necessary legal basis for the institutionalization or other appropriate care and treatment of the mentally ill and mentally deficient under a system that recognizes the paramount importance of patient welfare and to establish the responsibilities of the party states in terms of such welfare.

Article II

As used in this compact:

(a)  “Sending state” shall mean a party state from which a patient is transported pursuant to the provisions of the compact or from which it is contemplated that a patient may be so sent.

(b)  “Receiving state” shall mean a party state to which a patient is transported pursuant to the provisions of the compact or to which it is contemplated that a patient may be so sent.

(c)  “Institution” shall mean any hospital or other facility maintained by a party state or political subdivision thereof for the care and treatment of mental illness or mental deficiency.

(d)  “Patient” shall mean any person subject to or eligible as determined by the laws of the sending state, for institutionalization or other care, treatment, or supervision pursuant to the provisions of this compact.

(e)  “After-care” shall mean care, treatment and services provided a patient, as defined herein, on convalescent status or conditional release.

(f)  “Mental illness” shall mean mental disease to such extent that a person so afflicted requires care and treatment for the person’s own welfare, or the welfare of others, or of the community.

(g)  “Mental deficiency” shall mean mental deficiency as defined by appropriate clinical authorities to such extent that a person so afflicted is incapable of managing oneself and the person’s affairs, but shall not include mental illness as defined herein.

(h)  “State” shall mean any state, territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

Article III

(a)  Whenever a person physically present in any party state shall be in need of institutionalization by reason of mental illness or mental deficiency, the person shall be eligible for care and treatment in an institution in that state irrespective of the person’s residence, settlement or citizenship qualifications.

(b)  The provisions of paragraph (a) of this article to the contrary notwithstanding, any patient may be transferred to an institution in another state whenever there are factors based upon clinical determinations indicating that the care and treatment of said patient would be facilitated or improved thereby.  Any such institutionalization may be for the entire period of care and treatment or for any portion or portions thereof.  The factors referred to in this paragraph shall include the patient’s full record with due regard for the location of the patient’s family, character of the illness and probable duration thereof, and such other factors as shall be considered appropriate.

(c)  No state shall be obliged to receive any patient pursuant to the provisions of paragraph (b) of this article unless the sending state has given advance notice of its intention to send the patient; furnished all available medical and other pertinent records concerning the patient; given the qualified medical or other appropriate clinical authorities of the receiving state an opportunity to examine the patient if said authorities so wish; and unless the receiving state shall agree to accept the patient.

(d)  In the event that the laws of the receiving state establish a system of priorities for the admission of patients, an interstate patient under this compact shall receive the same priority as a local patient and shall be taken in the same order and at the same time that the local patient would be taken if the interstate patient were a local patient.

(e)  Pursuant to this compact, the determination as to the suitable place of institutionalization for a patient may be reviewed at any time and such further transfer of the patient may be made as seems likely to be in the best interest of the patient.

Article IV

(a)  Whenever, pursuant to the laws of the state in which a patient is physically present, it shall be determined that the patient should receive after-care or supervision, such care or supervision may be provided in a receiving state.  If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state shall have reason to believe that after-care in another state would be in the best interest of the patient and would not jeopardize the public safety, they shall request the appropriate authorities in the receiving state to investigate the desirability of affording the patient such after-care in said receiving state, and such investigation shall be made with all reasonable speed.  The request for investigation shall be accompanied by complete information concerning the patient’s intended place of residence and the identity of the person in whose charge it is proposed to place the patient, the complete medical history of the patient, and such other documents as may be pertinent.

(b)  If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state and the appropriate authorities in the receiving state find that the best interest of the patient would be served thereby, and if the public safety would not be jeopardized thereby, the patient may receive after-care or supervision in the receiving state.

(c)  In supervising, treating, or caring for a patient on after-care pursuant to the terms of this article, a receiving state shall employ the same standards of visitation, examination, care, and treatment that it employs for similar local patients.

Article V

Whenever a dangerous or potentially dangerous patient escapes from an institution in any party state, that state shall promptly notify all appropriate authorities within and without the jurisdiction of the escape in a manner reasonably calculated to facilitate the speedy apprehension of the escapee.  Immediately upon the apprehension and identification of any such dangerous or potentially dangerous patient, the patient shall be detained in the state where found pending disposition in accordance with law.

Article VI

The duly accredited officers of any state party to this compact, upon the establishment of their authority and the identity of the patient, shall be permitted to transport any patient being moved pursuant to this compact through any and all states party to this compact, without interference.

Article VII

(a)  No person shall be deemed a patient of more than one institution at any given time.  Completion of transfer of any patient to an institution in a receiving state shall have the effect of making the person a patient of the institution in the receiving state.

(b)  The sending state shall pay all costs of and incidental to the transportation of any patient pursuant to this compact, but any two or more party states may, by making a specific agreement for that purpose, arrange for a different allocation of costs as among themselves.

(c)  No provision of this compact shall be construed to alter or affect any internal relationships among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

(d)  Nothing in this compact shall be construed to prevent any party state or subdivision thereof from asserting any right against any person, agency or other entity in regard to costs for which such party state or subdivision thereof may be responsible pursuant to any provision of this compact.

(e)  Nothing in this compact shall be construed to invalidate any reciprocal agreement between a party state and a non-party state relating to institutionalization, care or treatment of the mentally ill or mentally deficient, or any statutory authority pursuant to which such agreements may be made.

Article VIII

(a)  Nothing in this compact shall be construed to abridge, diminish, or in any way impair the rights, duties, and responsibilities of any patient’s guardian on the guardian’s own behalf or in respect of any patient for whom the guardian may serve, except that where the transfer of any patient to another jurisdiction makes advisable the appointment of a supplemental or substitute guardian, any court of competent jurisdiction in the receiving state may make such supplemental or substitute appointment and the court which appointed the previous guardian shall upon being duly advised of the new appointment, and upon the satisfactory completion of such accounting and other acts as such court may by law require, relieve the previous guardian of power and responsibility to whatever extent shall be appropriate in the circumstances; provided, however, that in the case of any patient having settlement in the sending state, the court of competent jurisdiction in the sending state shall have the sole discretion to relieve a guardian appointed by it or continue the guardian’s power and responsibility, whichever it shall deem advisable.  The court in the receiving state may, in its discretion, confirm or reappoint the person or persons previously serving as guardian in the sending state in lieu of making a supplemental or substitute appointment.

(b)  The term “guardian” as used in paragraph (a) of this article shall include any guardian, trustee, legal committee, conservator, or other person or agency however denominated who is charged by law with power to act for or responsibility for the person or property of a patient.

Article IX

(a)  No provision of this compact except Article V shall apply to any person institutionalized while under sentence in a penal or correctional institution or while subject to trial on a criminal charge, or whose institutionalization is due to the commission of an offense for which, in the absence of mental illness or mental deficiency, said person would be subject to incarceration in a penal or correctional institution.

(b)  To every extent possible, it shall be the policy of states party to this compact that no patient shall be placed or detained in any prison, jail or lockup, but such patient shall, with all expedition, be taken to a suitable institutional facility for mental illness or mental deficiency.

Article X

(a)  Each party state shall appoint a “compact administrator” who, on behalf of the administrator’s state, shall act as general coordinator of activities under the compact in the administrator’s state and who shall receive copies of all reports, correspondence, and other documents relating to any patient processed under the compact by the administrator’s state either in the capacity of sending or receiving state.  The compact administrator or the administrator’s duly designated representative shall be the official with whom other party states shall deal in any matter relating to the compact or any patient processed thereunder.

(b)  The compact administrators of the respective party states shall have power to promulgate reasonable rules and regulations to carry out more effectively the terms and provisions of this compact.

Article XI

The duly constituted administrative authorities of any two or more party states may enter into supplementary agreements for the provision of any service or facility or for the maintenance of any institution on a joint or cooperative basis whenever the states concerned shall find that such agreements will improve services, facilities, or institutional care and treatment in the fields of mental illness or mental deficiency.  No such supplementary agreement shall be construed so as to relieve any party state of any obligation which it otherwise would have under other provisions of this compact.

Article XII

This compact shall enter into full force and effect as to any state when enacted by it into law and such state shall thereafter be a party thereto with any and all states legally joining therein.

Article XIII

(a)  A state party to this compact may withdraw therefrom by enacting a statute repealing the same.  Such withdrawal shall take effect one year after notice thereof has been communicated officially and in writing to the governors and compact administrators of all other party states.  However, the withdrawal of any state shall not change the status of any patient who has been sent to said state or sent out of said state pursuant to the provisions of the compact.

(b)  Withdrawal from any agreement permitted by Article VII(b) as to costs or from any supplementary agreement made pursuant to Article XI shall be in accordance with the terms of such agreement.

Article XIV

This compact shall be liberally construed so as to effectuate the purposes thereof.  The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby.  If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. [L 1967, c 114, §1; HRS §335-1; gen ch 1993]



§335-2 - Compact administrator.

§335-2  Compact administrator.  Pursuant to the compact, the director of health shall be the compact administrator and the officer who, acting jointly with like officers of other party states, may promulgate rules and regulations to carry out more effectively the terms of the compact.  The compact administrator shall cooperate with all departments, agencies, and officers of and in the government of this State and its subdivisions in facilitating the present administration of the compact or of any supplementary agreement or agreements entered into by this State thereunder. [L 1967, c 114, §2; HRS §335-2]

Cross References

Rulemaking, see chapter 91.



§335-3 - Supplementary agreements.

§335-3  Supplementary agreements.  The compact administrator may enter into supplementary agreements with appropriate officials of other states pursuant to article VII and XI of the compact.  If the supplementary agreements require or contemplate the use of any institution or facility of this State or require or contemplate the provision of any service by this State, no such agreement shall have force or effect until approved by the head of the department or agency under whose jurisdiction the institution or facility is operated or whose department or agency will be charged with the rendering of the service. [L 1967, c 114, §3; HRS §335-3]



§335-4 - Payment of state obligations.

§335-4  Payment of state obligations.  The compact administrator, subject to the approval of the comptroller, may make or arrange for any payments necessary to discharge any financial obligations imposed upon this State by the compact or by any supplementary agreement entered into thereunder. [L 1967, c 114, §4; HRS §335-4]



§335-5 - Consultation with transferee’s family.

§335-5  Consultation with transferee’s family.  The compact administrator shall consult with the immediate family of any proposed transferee. [L 1967, c 114, §5; HRS §335-5]






CHAPTER 336 - DEPORTATION AND TRANSFER OF ALIEN AND NONRESIDENT PUBLIC CHARGES

§336-1 - Cooperation, U.

PART I.  PATIENTS AT STATE HOSPITAL

§336-1  Cooperation, U.S. immigration.  The director of health shall cooperate with the government of the United States in arranging for the deportation of all alien public charges admitted to or hospitalized at the state hospital. [L 1927, c 235, §1; RL 1935, §1010; am L 1939, c 203, §3; RL 1945, §3821; RL 1955, §84-1; am L Sp 1959 2d, c 1, §19; HRS §336-1]



§336-2 - Nonresident public charges.

§336-2  Nonresident public charges.  The director of health shall also return all nonresident public charges admitted to or hospitalized at the hospital to the states in which they may have a legal residence.  For the purpose of facilitating the return of such persons, the director may enter into reciprocal agreements with the proper boards, commissions, or officers of other states for the mutual exchange of such public charges whose legal residence is in another state, and the director may file written permission for the return of any residents of the State now confined in a public institution in another state, corresponding to any institution coming within the definition of state hospitals for the insane, or in which they were under detention, not having been lawfully discharged therefrom. [L 1927, c 235, §2; RL 1935, §1011; am L 1939, c 203, §3; RL 1945, §3822; RL 1955, §84-2; am L Sp 1959 2d, c 1, §19; HRS §336-2; gen ch 1985]



§336-3 - Resident defined.

§336-3  Resident defined.  A person shall be deemed to be a resident of the State within the meaning of this part who has lived continuously in the State for a period of one year and who has not acquired a residence in another state by living continuously therein for at least one year subsequent to the person’s residence in the State; provided that the time spent in a public institution or on parole therefrom shall not be counted in determining the matter of residence in this or another state.  In determining the residence of a minor patient at the hospital, due consideration shall be given to the residence of the parents of the patient, and if either one or both parents of the minor patient are residents of the State the patient shall also be deemed a resident of the State. [L 1927, c 235, §3; RL 1935, §1012; RL 1945, §3823; RL 1955, §84-3; HRS §336-3; gen ch 1985]



§336-4 - Expenses.

§336-4  Expenses.  All expenses incurred in returning such persons to another state shall be paid by the State, but the expense of returning residents of the State shall be borne by the state making the return.

The cost and expense incurred in effecting the transportation of such persons shall be paid from the funds appropriated for that purpose, or if no funds are available, then from the money appropriated for the care of the insane, or incompetent and delinquent, as may be necessary, upon vouchers approved by the director of health. [L 1927, c 235, §§4, 5; RL 1935, §1013; am L 1939, c 203, §3; RL 1945, §3824; RL 1955, §84-4; am L Sp 1959 2d, c 1, §19; HRS §336-4]



§336-5 - Release of aliens for return to native land.

§336-5  Release of aliens for return to native land.  The official or board in charge of any institution of the State in which any alien may be maintained or confined, may, notwithstanding any law to the contrary, release any alien from the institution for the purpose of returning or being returned to the alien’s native land, such release to be conditioned upon the person so released remaining away from the State. [L 1933, JR 3; RL 1935, §1014; RL 1945, §3825; RL 1955, §84-5; am L Sp 1959 2d, c 1, §19; HRS §336-5; gen ch 1985]



§336-11 - Payment of transportation costs; agreements for continued care; funds.

PART II.  PATIENTS WITH CERTAIN CHRONIC DISEASES

§336-11  Payment of transportation costs; agreements for continued care; funds.  The director of health may in the director’s discretion authorize the payment of the cost of transportation of aliens and other nonresident persons who have become public charges by reason of their hospitalization for Hansen’s disease, tuberculosis, or other chronic diseases requiring prolonged hospitalization, from the State to the place where the persons have their legal residence.  For the purpose of facilitating the return of such persons to the place of their residence or to facilitate the return to the State of any person similarly situated, the department of health may enter into agreements with any state of the United States or any foreign country.  The department may also enter into any agreement to provide for the continued care of the aliens or nonresidents of the State, at the expense of the state or foreign country or to provide for reciprocal treatment of residents of the State by such state or foreign country.

The department may receive funds by way of grant, gift, or otherwise from any state, the United States, or any foreign country or any person for the purpose of paying all or a part of the cost of such transportation or care. [L 1957, c 90, §1; am L Sp 1959 2d, c 1, §19; Supp, §50A-1; HRS §336-11; am L 1969, c 152, §1; am L 1981, c 185, §1; am L 1983, c 124, §16; gen ch 1985]



§336-12 - Alien or nonresident defined.

§336-12  Alien or nonresident defined.  A person shall not be deemed to be an alien or a nonresident of the State within the meaning of this part if the person meets the following requirements:

(1)  Is a citizen of the United States or is a resident alien as defined by the United States bureau of immigration, and

(2)  Has lived continuously in the State for a period of one year, and has not acquired a residence in another state by living continuously therein for at least one year subsequent to the person’s residence in the State, provided that for a person who is not a resident of the State by birth, then the one year of continuous residence in the State shall have been immediately prior to the person’s admittance to a hospital of the State for treatment.  Any time spent in the state or other government hospitals for the isolation and treatment of Hansen’s disease, tuberculosis, or other chronic diseases shall not be counted in determining the matter of residence in this or another state.  In determining the residence of a minor patient of hospitals of the State, due consideration shall be given to the residence of the parents of the patients, and if either one or both parents of the minor patient is a resident of the State, the minor patient shall also be deemed a resident of the State. [L 1957, c 90, §2; Supp, §50A-2; HRS §336-12; am L 1969, c 152, §1; am L 1981, c 185, §1; am L 1983, c 124, §16; gen ch 1985]



§336-13 - Expenses to be paid by State.

§336-13  Expenses to be paid by State.  All expenses incurred in returning such aliens or nonresident persons to the place where they have legal residence, shall be paid by the State out of any appropriations made to the hospital in which any such person is a patient, or out of any moneys received by the department of health for this part. [L 1957, c 90, §3; am L Sp 1959 2d, c 1, §19; Supp, §50A-3; HRS §336-13]



§336-14 - When this part not applicable.

§336-14  When this part not applicable.  Where support or bond has already been pledged or is available, this part shall not be applicable. [L 1957, c 90, §4; Supp, §50A-4; HRS §336-14]



§336-15 - Rules and regulations.

§336-15  Rules and regulations.  The department of health is authorized to adopt all necessary rules and regulations to carry out the purposes of this part. [L 1957, c 90, §5; am L Sp 1959 2d, c 1, §19; Supp, §50A-5; HRS §336-15]

Cross References

Rulemaking, see chapter 91.






CHAPTER 337 - UNIFORM ACT FOR THE EXTRADITION OF PERSONS OF UNSOUND MIND

§337-1 - Definitions.

§337-1  Definitions.  Whenever used in this chapter:

“Flight” and “fled” mean any voluntary or involuntary departure from the jurisdiction of the court where the proceedings hereinafter mentioned may have been instituted and are still pending, with the effect of avoiding, impeding, or delaying, the action of the court in which the proceedings may have been instituted or be pending, or any such departure from the state where the person demanded then was, if the person then was under detention by law as a person of unsound mind and subject to detention.

“State” includes states, territories, districts, and insular and other possessions of the United States.

As applied to a request to return any person within the purview of this chapter to or from the District of Columbia, the words “executive authority”, “governor”, and “chief magistrate”, respectively, include a justice of the supreme court of the District of Columbia and other authority. [L 1927, c 214, §2; RL 1935, §1020; RL 1945, §3831; RL 1955, §85-1; HRS §337-1; gen ch 1985]

Cross References

Interstate compact on mental health, see chapter 335.



§337-2 - Persons subject to the chapter.

§337-2  Persons subject to the chapter.  A person alleged to be of unsound mind found in the State, who has fled from another state, in which at the time of the person’s flight:

(1)  The person was under detention by law in a hospital, asylum, or other institution for the insane as a person of unsound mind; or

(2)  The person had been theretofore determined by legal proceedings to be of unsound mind, the finding being unreversed and in full force and effect, and the control of one’s person having been acquired by a court of competent jurisdiction of the state from which the person fled; or

(3)  The person was subject to detention in such state, being then the person’s legal domicile, personal service of process having been made, based on legal proceedings there pending to have the person declared of unsound mind,

shall, on demand of the executive authority of the state from which the person fled, be delivered up to be removed thereto. [L 1927, c 214, §3; RL 1935, §1021; RL 1945, §3832; RL 1955, §85-2; HRS §337-2; gen ch 1985]



§337-3 - Procedure.

§337-3  Procedure.  Whenever the executive authority of any state demands of the executive authority of the State any fugitive within the purview of section 337-2 and produces a copy of the commitment, decree, or other judicial process and proceedings, certified as authentic by the governor or chief magistrate of the state whence the person so charged has fled, with an affidavit made before a proper officer showing the person to be such a fugitive, it shall be the duty of the executive authority of the State to cause the fugitive to be apprehended and secured, if found in the State and to cause immediate notice of the apprehension to be given to the executive authority making the demand, or to the agent of the authority appointed to receive the fugitive, and to cause the fugitive to be delivered to the agent when the agent shall appear.  If no such agent appears within thirty days from the time of the apprehension, the fugitive may be discharged.  All costs and expenses incurred in the apprehending, securing, maintaining, and transmitting the fugitive to the state making the demand shall be paid by such state.  Any agent so appointed who receives the fugitive into the agent’s custody shall be empowered to transmit the fugitive to the state from which the fugitive has fled.  The executive authority of the State is vested with the power, on the application of any person interested, to demand the return to the State of any fugitive within the purview of this chapter. [L 1927, c 214, §4; RL 1935, §1022; RL 1945, §3833; RL 1955, §85-3; HRS §337-3; gen ch 1985]



§337-4 - Limitation.

§337-4  Limitation.  Any proceedings under this chapter shall be begun within one year after the flight referred to in this chapter. [L 1927, c 214, §5; RL 1935, §1023; RL 1945, §3834; RL 1955, §85-4; HRS §337-4]






CHAPTER 338 - VITAL STATISTICS

§338-1 - Definitions of terms.

PART I.  STATE PUBLIC HEALTH STATISTICS ACT

§338-1  Definitions of terms.  As used in this part unless the context otherwise indicates:

"Dead body" means lifeless human body, or such parts of the human body, or the bones thereof, from the state of which it reasonably may be concluded that death recently occurred.

"Fetal death" is death prior to the complete expulsion or extraction from its mother of a product of conception, irrespective of the duration of pregnancy, that did not, after complete separation from the mother, breathe or show any other evidence of life such as beating of the heart, pulsation of the umbilical cord, or movement of voluntary muscle.

"Live birth" is the complete expulsion or extraction from its mother of a product of conception that did, after complete expulsion or extraction from the mother, breathe or show any other evidence of life such as beating of the heart, pulsation of the umbilical cord, or movement of voluntary muscle, whether or not the umbilical cord was cut or the placenta attached.

"Person in charge of disposition of the body" means any person who places, or causes to be placed, a stillborn child, or dead body, or ashes, after cremation, in a grave, vault, urn, or other receptacle, or otherwise disposes thereof.

"Physician" means a person licensed to practice medicine or osteopathic medicine under part I of chapter 453 or a practitioner of medicine, osteopathic medicine, or surgery excepted from licensure by section 453-2(b)(3).

"Public health statistics" includes the registration, preparation, transcription, collection, compilation, and preservation of data pertaining to births, adoptions, legitimations, deaths, fetal deaths, morbidity, marital status, and data incidental thereto. [L 1949, c 327, §2; am L 1951, c 92, §1; RL 1955, §57-1; HRS §338-1; am L 1973, c 17, §5; am L 1975, c 66, §2(1); am L 1982, c 112, §2; gen ch 1985; am L 1987, c 100, §1; am L 1993, c 131, §1; am L 2009, c 11, §44]

Note

The 2009 amendment is retroactive to April 3, 2008.  L 2009, c 11, §76(2).

Revision Note

Section "453-2(b)(3)" substituted for "453-2(3)".



§338-2 - Authority and duties of the department of health.

§338-2  Authority and duties of the department of health.  The department of health, herein referred to as the department, shall:

(1)  Establish a central bureau of public health statistics with suitable offices properly equipped for the safety and preservation of all its official records;

(2)  Install a statewide system of public health statistics;

(3)  Make and amend, after notice and hearing, necessary regulations, give instructions and prescribe forms for collecting, transcribing, compiling, and preserving public health statistics; and

(4)  Enforce this part and the regulations made pursuant thereto. [L 1949, c 327, §3; RL 1955, §57-2; am L Sp 1959 2d, c 1, §19; HRS §338-2]



§338-3 - Registration districts.

§338-3  Registration districts.  The department of health shall divide the State from time to time into public health statistics registration districts, which shall conform to political subdivisions, or combinations thereof, or such other subdivision as the department may deem advisable. [L 1949, c 327, §5; RL 1955, §57-4; am L Sp 1959 2d, c 1, §19; HRS §338-3]



§338-4 - Deaths reported to county clerks.

§338-4  Deaths reported to county clerks.  The department of health shall within six weeks after the end of each month deliver, or forward by mail, to the county clerk of each county a list of the names of all citizens of voting age or over whose deaths have been recorded in the department during each month.  The list shall set forth such portion of the information contained in the death record of each citizen whose death is so reported as will be of assistance to the county clerk in identification. [L 1949, c 327, §7; RL 1955, §57-6; am L 1959, c 138, §1; am L Sp 1959 2d, c 1, §19; HRS §338-4; am L 1981, c 113, §1]



§338-5 - Compulsory registration of births.

§338-5  Compulsory registration of births.  Within the time prescribed by the department of health, a certificate of every birth shall be substantially completed and filed with the local agent of the department in the district in which the birth occurred, by the administrator or designated representative of the birthing facility, or physician, or midwife, or other legally authorized person in attendance at the birth; or if not so attended, by one of the parents.

The birth facility shall make available to the department appropriate medical records for the purpose of monitoring compliance with the provisions of this chapter. [L 1949, c 327, §9; RL 1955, §57-8; am L Sp 1959 2d, c 1, §19; HRS §338-5; am L 1988, c 149, §1]

Case Notes

Compulsory reporting not objectionable.  466 F. Supp. 714.



§338-6 - Local agent to prepare birth certificate.

§338-6  Local agent to prepare birth certificate.  (a)  If neither parent of the newborn child whose birth is unattended as provided in section 338-5 is able to prepare a birth certificate, the local agent of the department of health shall secure the necessary information from any person having knowledge of the birth and prepare and file the certificate.

(b)  The department shall prescribe the time within which a supplementary report furnishing information omitted on the original certificate may be returned for the purpose of completing the certificate.  Certificates of birth completed by a supplementary report shall not be considered as “delayed” or “altered.” [L 1949, c 327, §10; RL 1955, §57-9; am L Sp 1959 2d, c 1, §19; HRS §338-6]



§338-7 - Registration of foundlings; foundling report.

§338-7  Registration of foundlings; foundling report.  (a)  Whoever assumes the custody of a living child of unknown parentage shall immediately report, on a form to be approved by the department of health, to the local agent of the department the following:

(1)  Date and place of finding or assumption of custody;

(2)  Sex;

(3)  Color or race;

(4)  Approximate age of child;

(5)  Name and address of the person or institution with whom the child has been placed for care;

(6)  Name given to the child by the finder or custodian.

(b)  The place where the child was found or custody assumed shall be known as the place of birth, and the date of birth shall be determined by approximation.

(c)  The foundling report shall constitute the certificate of birth.

(d)  If a foundling child is identified and a regular certificate of birth is found or obtained, the report shall be sealed and filed and may be opened only upon order of a court of competent jurisdiction. [L 1949, c 327, §11; RL 1955, §57-10; am L Sp 1959 2d, c 1, §19; HRS §338-7]



§338-8 - Compulsory registration of deaths and fetal deaths.

§338-8  Compulsory registration of deaths and fetal deaths.  A certificate of every death or fetal death shall be filed with the department of health in Honolulu or with the local agent of the department of health in the district in which the death or fetal death occurred or a dead body was found within three days after the death or fetal death occurred or the dead body was found.  In every instance, a certificate shall be filed prior to interment or other disposition of the body. [L 1949, c 327, §12; am L 1951, c 92, §2; RL 1955, §57-11; am L Sp 1959 2d, c 1, §19; HRS §338-8; am L 1981, c 113, §2]



§338-9 - Filing and preparation of death and fetal death certificates.

§338-9  Filing and preparation of death and fetal death certificates.  (a)  The person in charge of the disposition of the body shall file with the department of health in Honolulu or with the local agent of the department of health in the district in which the death or fetal death occurred, or a dead body was found, a certificate of death or fetal death within three days after the occurrence, except that reports of intentional terminations of pregnancy performed in accordance with section 453-16 may be deferred for up to one month.

(b)  In preparing a certificate of death or fetal death the person in charge of the disposition of the body shall:

(1)  Obtain and enter on the certificate the personal data and other information pertaining to the deceased person required by the department from the person best qualified to supply them;

(2)  Present the certificate of death to the physician last in attendance upon the deceased, or to the coroner’s physician, who shall thereupon certify the cause of death to the physician’s best knowledge and belief, or present the certificate of fetal death to the physician, midwife, or other person in attendance at the fetal death, who shall certify the fetal death and such medical data pertaining thereto as can be furnished; provided that fetal deaths of less than twenty-four weeks or intentional terminations of pregnancy performed in accordance with section 453-16 may be certified by a nurse or other employee based upon the physician’s records; and

(3)  Notify immediately the appropriate local agent, if the death occurred without medical attendance, or if the physician last in attendance fails to sign the death certificate.  In such event the local agent shall inform the local health officer, and refer the case to the local health officer for immediate investigation and certification of the cause of death prior to issuing a permit for burial, or other disposition of the body.  When the local health officer is not a physician or when there is no such officer, the local agent may complete the certificate on the basis of information received from relatives of the deceased or others having knowledge of the facts.

If the circumstances of the case suggest that the death or fetal death was caused by other than natural causes, the local agent shall refer the case to the coroner for investigation and certification.

(c)  A death certificate may be filed by the next of kin and accepted by the local agent without meeting the requirements set forth above when there has been a judicial finding and declaration by a court of record that a person is dead; provided that the certificate is in a form approved by the department and has been certified by the clerk of court. [L 1949, c 327, §13; am L 1951, c 92, §3; RL 1955, §57-12; am L Sp 1959 2d, c 1, §19; am L 1965, c 113, §1; HRS §338-9; am L 1973, c 17, §6; am L 1975, c 74, §1; am L 1978, c 86, §1; am L 1981, c 113, §3]



§338-10 - Late determination of the cause of death.

§338-10  Late determination of the cause of death.  If the cause of death cannot be determined within three days, the certification of its cause may be filed after the prescribed period, but the attending physician or coroner’s physician shall notify in writing the local agent of the department of health of the district in which the death occurred of the reason for late filing, in order that a permit for the disposition of the body may be issued.

As used in this section, “late” means more than three days after the date of death. [L 1949, c 327, §14; RL 1955, §57-13; am L Sp 1959 2d, c 1, §19; HRS §338-10; am L 1973, c 17, §7; am L 1997, c 305, §1]



§338-11 - Form of certificates.

§338-11  Form of certificates.  The forms of certificates shall include as a minimum the items required by the respective standard certificates as recommended by the Public Health Service, National Center for Health Statistics, subject to approval of and modification by the department of health.  In addition, the forms of death certificates shall require the individual’s social security number.  The form and use of the certificates shall be subject to sections 338-16 to 338-18. [L 1949, c 327, §15; RL 1955, §57-14; am L Sp 1959 2d, c 1, §19; HRS §338-11; am L 1997, c 293, §17]



§338-12 - Evidentiary character of certificates.

§338-12  Evidentiary character of certificates.  Certificates filed within thirty days after the time prescribed therefor shall be prima facie evidence of the facts therein stated.  Data pertaining to the father of a child is prima facie evidence if:

(1)  The alleged father is:

(A)  The husband of the mother; or

(B)  The acknowledged father of the child; or

(2)  The father and child relationship has been established under chapter 584.  Data pertaining to the alleged father acknowledging paternity of the child is admissible as evidence of paternity in any family court proceeding, including proceedings under chapter 584. [L 1949, c 327, §16; RL 1955, §57-15; HRS §338-12; am L 1975, c 66, §2(2); am L 1994, c 23, §1]



§338-13 - Certified copies.

§338-13  Certified copies.  (a)  Subject to the requirements of sections 338-16, 338-17, and 338-18, the department of health shall, upon request, furnish to any applicant a certified copy of any certificate, or the contents of any certificate, or any part thereof.

(b)  Copies of the contents of any certificate on file in the department, certified by the department shall be considered for all purposes the same as the original, subject to the requirements of sections 338-16, 338-17, and 338-18.

(c)  Copies may be made by photography, dry copy reproduction, typing, computer printout or other process approved by the director of health. [L 1949, c 327, §17; RL 1955, §57-16; am L Sp 1959 2d, c 1, §19; HRS §338-13; am L 1978, c 49, §1]



§338-14 - Fees for certified copies and searches; transcripts or other statistical summaries of vital records for National Center for Health Statistics; certified copies for veterans and others; and corrections on vital statistics certificates.

§338-14  Fees for certified copies and searches; transcripts or other statistical summaries of vital records for National Center for Health Statistics; certified copies for veterans and others; and corrections on vital statistics certificates.  (a)  The department of health shall establish reasonable fees to be paid for certified copies of certificates; provided that the department shall furnish, free of charge, a certified copy of any of the records, or a certification of birth, to any veteran of the armed forces of the United States, the veteran’s wife, any member of the immediate family of a veteran or the next of kin of a deceased veteran, when required for use in connection with a claim based on service in the armed forces of the United States.  Subject to sections 338-16, 338-17, and 338-18, the National Center for Health Statistics may obtain transcripts and statistical summaries on computer tapes of certificates or, without payment of fees, certified copies; provided the State is put to no expense in connection therewith.

A reasonable fee shall be charged for any correction in the items on a vital statistics certificate initiated by the registrant or the registrant’s parent or representative if the registrant is a minor.

(b)  The department may prescribe reasonable fees for searches of files and records not involving the issuance of certified copies.

(c)  The department shall keep an account of all fees collected and shall deposit them to the general fund of the State except as provided in sections 321-1.3, 338-14.5, 338-14.6, 346-7.5, and 601-3.6.

(d)  Any fee established by the department pursuant to this section shall be adopted in accordance with chapter 91.  In establishing a fee, the amount shall be sufficient to cover the expenses involved in searching for, cost of a copy of, or correction of the certificate, file, or record, as the case may be.  The department may raise the fees up to ten per cent per year without being subject to the provisions of chapter 91. [L 1949, c 327, §18; am L Sp 1949, c 34, §1; RL 1955, §57-17; am L 1957, c 202, §1 and c 316, §2; am L Sp 1959 2d, c 1, §19; am L 1967, c 30, §1; HRS §338-14; am L 1974, c 32, §1; am L 1979, c 159, §1; gen ch 1985; am L 1997, c 216, §§5, 13; am L 1999, c 194, §1]



§338-14.3 - Verification in lieu of a certified copy.

[§338-14.3]  Verification in lieu of a certified copy.  (a)  Subject to the requirements of section 338-18, the department of health, upon request, shall furnish to any applicant, in lieu of the issuance of a certified copy, a verification of the existence of a certificate and any other information that the applicant provides to be verified relating to the vital event that pertains to the certificate.

(b)  A verification shall be considered for all purposes certification that the vital event did occur and that the facts of the event are as stated by the applicant.

(c)  Verification may be made in written, electronic, or other form approved by the director of health.

(d)  The fee for a verification in lieu of a certified copy  shall be one half of the fee established in section 338-14.5 for the first certified copy of a certificate issued.

(e)  Fees received for verifications in lieu of certified copies shall be remitted, and one half of the fee shall be deposited to the credit of the vital statistics improvement special fund in section 338-14.6 and the remainder of the fee shall be deposited to the credit of the state general fund. [L 2001, c 246, §1]



§338-14.5 - Copies of certificate; fees.

§338-14.5  Copies of certificate; fees.  The fees for certified copies of birth, marriage, divorce, or death certificates issued by the department of health shall consist of $10 for the first copy issued and $4 for each copy issued thereafter.  These fees shall be collected for each single request for certified copies.  All fees received for the issuance of certified copies of birth, marriage, divorce, or death certificates shall be remitted to the director of health.  Upon the receipt of remittances under this section, the director of health shall deposit:

(1)  $1 for each certified copy to the credit of the spouse and child abuse special account established under section 346-7.5;

(2)  $1 for each certified copy to the credit of the spouse and child abuse special account established under section 601-3.6;

(3)  $1 for each certified copy to the credit of the domestic violence and sexual assault special fund established under section 321-1.3;

(4)  $1 for each certified copy to the credit of the vital statistics improvement special fund established under section 338-14.6; and

(5)  The remainder of the fee for each certified copy to the credit of the state general fund. [L 1994, c 232, §1; am L 1997, c 216, §§6, 13; am L 1998, c 311, §7; am L 1999, c 194, §1; am L 2005, c 142, §3]



§338-14.6 - Vital statistics improvement special fund.

[§338-14.6]  Vital statistics improvement special fund.  (a)  There is established within the state treasury a special fund to be known as the vital statistics improvement special fund.  The fund shall be administered and expended by the department of health.

(b)  Moneys in the fund shall be used by the department of health for the modernization and automation of the vital statistics system in this State.  These proceeds shall not be used to supplant any other moneys previously allocated to this program necessary for the daily operation of the system of vital statistics.

(c)  The fund shall consist of fees remitted pursuant to section 338-14.5.  All realizations of the fund shall be subject to the conditions specified in subsection (b). [L 1997, c 216, §§2, 13; am L 1999, c 194, §1]

Note

Transfer of certain interest earnings to general fund until June 30, 2015.  L 2009, c 79, §30(a)(30).



§338-15 - Late or altered certificates.

§338-15  Late or altered certificates.  A person born in the State may file or amend a certificate after the time prescribed, upon submitting proof as required by rules adopted by the department of health.  Certificates registered after the time prescribed for filing by the rules of the department of health shall be registered subject to any evidentiary requirements that the department adopts by rule to substantiate the alleged facts of birth. [L 1949, c 327, §19; RL 1955, §57-18; am L Sp 1959 2d, c 1, §19; HRS §338-15; am L 1972, c 66, §1(1); am L 1997, c 305, §2]

Attorney General Opinions

Section provides for the alteration of only birth certificates.  Att. Gen. Op. 84-14.



§338-16 - Procedure concerning late and altered birth certificates.

§338-16  Procedure concerning late and altered birth certificates.  (a)  Birth certificates registered one year or more after the date of birth, and certificates which have been altered after being filed with the department of health, shall contain the date of the late filing and the date of the alteration and be marked distinctly “late” or “altered”.

(b)  A summary statement of the evidence submitted in support of the acceptance for late filing or the alteration shall be endorsed on the certificates.

(c)  Such evidence shall be kept in a special permanent file.

(d)  When an applicant does not submit the minimum documentation required by the rules for late registration or when the state registrar finds reasons to question the validity or adequacy of the certificate or the documentary evidence, the state registrar shall not register the late certificate and shall advise the applicant of the reason for this action.

The department of health may by rule provide for the dismissal of an application which is not actively prosecuted.

(e)  As used in this section, “late” means one year or more after the date of birth. [L 1949, c 327, §20; RL 1955, §57-19; am L Sp 1959 2d, c 1, §19; HRS §338-16; am L 1972, c 66, §1(2); am L 1997, c 305, §3]



§338-17 - Late or altered certificate as evidence.

§338-17  Late or altered certificate as evidence.  The probative value of a “late” or “altered” certificate shall be determined by the judicial or administrative body or official before whom the certificate is offered as evidence. [L 1949, c 327, §21; RL 1955, §57-20; HRS §338-17; am L 1997, c 305, §4]



§338-17.5 - Judicial procedure to establish facts of birth.

§338-17.5  Judicial procedure to establish facts of birth.  (a)  If a delayed certificate of birth is rejected under section 338-16, a petition may be filed with the circuit court for an order establishing a record of the date and place of the birth and the parentage of the person whose birth is to be registered.

(b)  The petition shall be accompanied by a statement of the registration official made in accordance with section 338-16(d) and all documentary evidence which was submitted to the registration official in support of such registration.

(c)  The court shall fix a time and place for hearing the petition and shall give the registration official who refused to register the petitioner’s delayed certificate of birth fifteen days’ notice of said hearing.  Such official, or the official’s authorized representative, may appear and testify in the proceeding.

(d)  If the court from the evidence presented finds that the person for whom a delayed certificate of birth is sought was born in this State, it shall make findings as to the place and date of birth, parentage, and such other findings as the case may require and shall issue an order to establish a record of birth.

(e)  The clerk of the court shall forward a copy of the order to the state registrar of vital statistics not later than the 10th day of the calendar month following the month in which it was entered.  Such order shall be registered by the state registrar of vital statistics in accordance with section 338-13. [L 1972, c 66, pt of §1(3); gen ch 1985; am L 1986, c 339, §45]



§338-17.7 - Establishment of new certificates of birth, when.

§338-17.7  Establishment of new certificates of birth, when.  (a)  The department of health shall establish, in the following circumstances, a new certificate of birth for a person born in this State who already has a birth certificate filed with the department and who is referred to below as the “birth registrant”:

(1)  Upon receipt of an affidavit of paternity, a court order establishing paternity, or a certificate of marriage establishing the marriage of the natural parents to each other, together with a request from the birth registrant, or the birth registrant’s parent or other person having legal custody of the birth registrant, that a new birth certificate be prepared because previously recorded information has been altered pursuant to law;

(2)  Upon receipt of a certified copy of a final order, judgment, or decree of a court of competent jurisdiction that determined the nonexistence of a parent and child relationship between a person identified as a parent on the birth certificate on file and the birth registrant;

(3)  Upon receipt of a certified copy of a final adoption decree, or of an abstract of the decree, pursuant to sections 338-20 and 578-14;

(4)  Upon receipt of an affidavit of a physician that the physician has examined the birth registrant and has determined the following:

(A)  The birth registrant’s sex designation was entered incorrectly on the birth registrant’s birth certificate; or

(B)  The birth registrant has had a sex change operation and the sex designation on the birth registrant’s birth certificate is no longer correct; provided that the director of health may further investigate and require additional information that the director deems necessary; or

(5)  Upon request of a law enforcement agency certifying that a new birth certificate showing different information would provide for the safety of the birth registrant; provided that the new birth certificate shall contain information requested by the law enforcement agency, shall be assigned a new number and filed accordingly, and shall not substitute for the birth registrant’s original birth certificate, which shall remain in place.

(b)  When a new certificate of birth is established under this section, it shall be substituted for the original certificate of birth.  Thereafter, the original certificate and the evidence supporting the preparation of the new certificate shall be sealed and filed.  Such sealed document shall be opened only by an order of a court of record. [L 1973, c 39, §1; am L 1975, c 66, §2(3); am L 1979, c 130, §1 and c 203, §1; am L 1982, c 4, §1; am L 1983, c 65, §1; am L 1984, c 167, §1; am L 1993, c 131, §2]



§338-17.8 - Certificates for children born out of State.

[§338-17.8]  Certificates for children born out of State.  (a)  Upon application of an adult or the legal parents of a minor child, the director of health shall issue a birth certificate for such adult or minor, provided that proof has been submitted to the director of health that the legal parents of such individual while living without the Territory or State of Hawaii had declared the Territory or State of Hawaii as their legal residence for at least one year immediately preceding the birth or adoption of such child.

(b)  Proof of legal residency shall be submitted to the director of health in any manner that the director shall deem appropriate.  The director of health may also adopt any rules pursuant to chapter 91 that he or she may deem necessary or proper to prevent fraudulent applications for birth certificates and to require any further information or proof of events necessary for completion of a birth certificate.

(c)  The fee for each application for registration shall be established by rule adopted pursuant to chapter 91. [L 1982, c 182, §1]



§338-18 - Disclosure of records.

§338-18  Disclosure of records.  (a)  To protect the integrity of vital statistics records, to ensure their proper use, and to ensure the efficient and proper administration of the vital statistics system, it shall be unlawful for any person to permit inspection of, or to disclose information contained in vital statistics records, or to copy or issue a copy of all or part of any such record, except as authorized by this part or by rules adopted by the department of health.

(b)  The department shall not permit inspection of public health statistics records, or issue a certified copy of any such record or part thereof, unless it is satisfied that the applicant has a direct and tangible interest in the record.  The following persons shall be considered to have a direct and tangible interest in a public health statistics record:

(1)  The registrant;

(2)  The spouse of the registrant;

(3)  A parent of the registrant;

(4)  A descendant of the registrant;

(5)  A person having a common ancestor with the registrant;

(6)  A legal guardian of the registrant;

(7)  A person or agency acting on behalf of the registrant;

(8)  A personal representative of the registrant’s estate;

(9)  A person whose right to inspect or obtain a certified copy of the record is established by an order of a court of competent jurisdiction;

(10)  Adoptive parents who have filed a petition for adoption and who need to determine the death of one or more of the prospective adopted child’s natural or legal parents;

(11)  A person who needs to determine the marital status of a former spouse in order to determine the payment of alimony;

(12)  A person who needs to determine the death of a nonrelated co-owner of property purchased under a joint tenancy agreement; and

(13)  A person who needs a death certificate for the determination of payments under a credit insurance policy.

(c)  The department may permit the use [of] the data contained in public health statistical records for research purposes only, but no identifying use thereof shall be made.

(d)  Index data consisting of name and sex of the registrant, type of vital event, and such other data as the director may authorize shall be made available to the public.

(e)  The department may permit persons working on genealogy projects access to microfilm or other copies of vital records of events that occurred more than seventy-five years prior to the current year.

(f)  Subject to this section, the department may direct its local agents to make a return upon filing of birth, death, and fetal death certificates with them, of certain data shown to federal, state, territorial, county, or municipal agencies.  Payment by these agencies for these services may be made as the department shall direct.

(g)  The department shall not issue a verification in lieu of a certified copy of any such record, or any part thereof, unless it is satisfied that the applicant requesting a verification is:

(1)  A person who has a direct and tangible interest in the record but requests a verification in lieu of a certified copy;

(2)  A governmental agency or organization who for a legitimate government purpose maintains and needs to update official lists of persons in the ordinary course of the agency’s or organization’s activities;

(3)  A governmental, private, social, or educational agency or organization who seeks confirmation of a certified copy of any such record submitted in support of or information provided about a vital event relating to any such record and contained in an official application made in the ordinary course of the agency’s or organization’s activities by an individual seeking employment with, entrance to, or the services or products of the agency or organization;

(4)  A private or government attorney who seeks to confirm information about a vital event relating to any such record which was acquired during the course of or for purposes of legal proceedings; or

(5)  An individual employed, endorsed, or sponsored by a governmental, private, social, or educational agency or organization who seeks to confirm information about a vital event relating to any such record in preparation of reports or publications by the agency or organization for research or educational purposes. [L 1949, c 327, §22; RL 1955, §57-21; am L Sp 1959 2d, c 1, §19; am L 1967, c 30, §2; HRS §338-18; am L 1977, c 118, §1; am L 1991, c 190, §1; am L 1997, c 305, §5; am L 2001, c 246, §2]

Cross References

Rulemaking, see chapter 91.



§338-19 - Photostatic or typewritten copies of records.

§338-19  Photostatic or typewritten copies of records.  The department of health is authorized to prepare typewritten, photostatic, or microphotographic copies of any records and files in its office, which by reason of age, usage, or otherwise are in such condition that they can no longer be conveniently consulted or used without danger of serious injury or destruction thereof, and to certify to the correctness of such copies.  The typewritten, photostatic, or microphotographic copies shall be competent evidence in all courts of the State with like force and effect as the original. [L 1949, c 327, §23; RL 1955, §57-22; am L 1957, c 8, §1; am L Sp 1959 2d, c 1, §19; HRS §338-19]



§338-20 - Adoption.

§338-20  Adoption.  (a)  In case of the adoption of any person born in the State, the department of health, upon receipt of a properly certified copy of the adoption decree, or certified abstract thereof on a form approved by the department, shall prepare a supplementary certificate in the name of the adopted person, as fixed or changed by the decree, and seal and file the original certificate of birth with the certified copy attached thereto.

(b)  The registrar of births shall show on the supplemental birth certificate the names of parents as stated in the adoption decree pursuant to section 578-14.

(c)  Any certified copy of final decree of adoption, or abstract thereof, of persons born in the State, rendered by courts of other states and territories subject to the jurisdiction of the United States, or courts of a foreign country, shall be considered properly certified when attested by the clerk of the court in which it was rendered with the seal of the court annexed, if there be a seal, together with a certificate of the presiding judge, chancellor, or magistrate that the attestation is in due form.

(d)  If no original certificate of birth shall be on file with the department, the department may require such evidence as it deems necessary to establish the facts of birth before preparing a supplementary certificate in the new name of the adopted person; provided that no such certificate shall be filed unless it shall be satisfactorily established that the adopted person was born in the State.

(e)  The sealed documents may be opened by the department only by an order of a court of record or when requested in accordance with section 578-14.5 or 578-15.  Upon receipt of a certified copy of a court order setting aside a decree of adoption, the department shall restore the original certificate to its original place in the files. [L 1949, c 327, §24; RL 1955, §57-23; am L Sp 1959 2d, c 1, §19; HRS §338-20; am L 1978, c 50, §1; am L 1979, c 203, §2; am L 1980, c 153, §6 and c 232, §18; am L 1988, c 274, §2; am L 1990, c 338, §2]



§338-20.5 - Adoption; foreign born persons.

§338-20.5  Adoption; foreign born persons.  (a)  The department of health shall establish a Hawaii certificate of birth for a person born in a foreign country and for whom a final decree of adoption has been entered in a court of competent jurisdiction in Hawaii, when it receives the following:

(1)  A properly certified copy of the adoption decree, or certified abstract thereof on a form approved by the department; and

(2)  A copy of any investigatory report and recommendation which may have been prepared by the director of social services; and

(3)  A report on a form to be approved by the department of health setting forth the following:

(A)  Date of assumption of custody;

(B)  Sex;

(C)  Color or race;

(D)  Approximate age of child;

(E)  Name and address of the person or persons adopting said child;

(F)  Name given to child by adoptive parent or parents;

(G)  True or probable country of birth.

The true or probable country of birth shall be known as the place of birth, and the date of birth shall be determined by approximation.  This report shall constitute an original certificate of birth; and

(4)  A request that a new certificate of birth be established.

(b)  After preparation of the new certificate of birth in the new name of the adopted person, the department of health shall seal and file the certified copy of the adoptive decree, the investigatory report and recommendation of the director of human services if any, the report constituting the original certificate of birth, and the request for a new certificate of birth.  The sealed documents may be opened by the department only by an order of a court of record or when requested in accordance with section 578-14.5 or 578-15.  The new certificate of birth shall show the true or probable foreign country of birth, and that the certificate is not evidence of United States citizenship for the child for whom it is issued or for the adoptive parents. [L 1979, c 203, §3; am L 1990, c 338, §3]



§338-21 - Children born to parents not married to each other.

§338-21  Children born to parents not married to each other.  (a)  All children born to parents not married to each other, irrespective of the marriage of either natural parent to another, (1) on the marriage of the natural parents with each other, (2) on the voluntary, written acknowledgements of paternity under oath signed by the natural father and the natural mother, or (3) on establishment of the parent and child relationship under chapter 584, are entitled to the same rights as those born to parents married to each other and shall take the name so stipulated by their parents or, if the parents do not agree on the name, shall take the name specified by a court of competent jurisdiction to be the name that is in the best interests of the child.  The original certificate of birth shall contain the name so stipulated.  The child or children or the parents thereof may petition the department of health to issue a new original certificate of birth, and not a duplicate of the original certificate that has been amended, altered, or modified, in the new name of the child, and the department shall issue the new original certificate of birth.  As used in this section “name” includes the first name, middle name, or last name.

(b)  The evidence upon which the new original certificate is made, and the superseded original certificate shall be sealed and filed and may be opened only upon order of a court of record.

(c)  If the child’s natural parents marry each other and desire to change the child’s name, the child’s name may be changed and a new original certificate of birth prepared.

(d)  Nothing in this section shall be construed to limit the power of the courts to order the department to prepare new certificates of birth under section 584-23. [L 1949, c 327, §25; RL 1955, §57-24; am L Sp 1959 2d, c 1, §19; am L 1967, c 6, §2; HRS §338-21; am L 1975, c 66, §2(4); am L 1980, c 153, §5; am L 1983, c 65, §2; am L 1986, c 287, §1; am L 1987, c 100, §2; am L 1988, c 141, §27; am L 1993, c 131, §3]

Attorney General Opinions

Department of health's preparation of a new birth certificate pursuant to paternity orders.  Att. Gen. Op. 87-6.

Case Notes

Legitimacy or illegitimacy fixed at birth and cannot be changed by subsequent legislation.  3 H. 459; 4 H. 548.  Prior to amendment of Act 71, L 1907, children of adulterous intercourse not legitimated by subsequent marriage of parents.  4 H. 292; 17 H. 45, 415, aff'd 210 U.S. 149.  Legitimation by subsequent marriage.  29 H. 258, aff'd 16 F.2d 273.

Child begotten and born out of wedlock even though legitimated by statute on marriage of parents, is not "lawfully begotten child" within meaning of will.  14 H. 271.

Presumption of legitimacy is not conclusive, but rebuttable.  30 H. 574.  Evidence to rebut presumption.  49 H. 273, 414 P.2d 925.

Effect of legitimation on necessity of father's consent to adoption of child.  52 H. 395, 477 P.2d 780.



§338-22 - Other persons required to make records.

§338-22  Other persons required to make records.  Persons in charge of institutions for care or correction or for treatment of disease, injury, or childbirth shall record and report all statistical data required by this part relating to their inmates or patients. [L 1949, c 327, §26; RL 1955, §57-25; HRS §338-22]



§338-23 - Permit for removal, burial, or other disposition of body.

§338-23  Permit for removal, burial, or other disposition of body.  When a death or fetal death occurs or a dead body is found, the body shall not be disposed of or removed from the registration district until a written permit has been issued by the local agent of the department of health, except that if the dead fetus is less than twenty-four weeks of gestation, no permit shall be required and except that if the death occurred as a result of an accident or other casualty occurrence, the local agent of the department of health may orally authorize the dead bodies to be removed from a registration district and airlifted or otherwise directly transported to the Honolulu registration district for the preparation and filing of death certificates and the issuance of written permits for further disposition. [L 1949, c 327, §27; am L 1951, c 92, §4; RL 1955, §57-26; am L Sp 1959 2d, c 1, §19; HRS §338-23; am L 1981, c 113, §4]



§338-24 - Foreign permit for removal, burial, or other disposition of body.

§338-24  Foreign permit for removal, burial, or other disposition of body.  When the death or fetal death occurs outside this State and the body is accompanied by a permit for burial, removal, or other disposition issued in accordance with the law and regulations in force where the death or fetal death occurred, the permit shall authorize the transportation of the body into or through this State, but before the burial, cremation, or other disposal of the body within this State, the permit shall be endorsed by the local agent of the department of health who shall keep a record thereof. [L 1949, c 327, §28; am L 1951, c 92, §5; RL 1955, §57-27; am L Sp 1959 2d, c 1, §19; HRS §338-24]



§338-25 - Prerequisite for permit.

§338-25  Prerequisite for permit.  No permit under section 338-23 shall be issued until a certificate of death or fetal death, as far as it can be completed under the circumstances of the case, has been filed and until all the regulations of the department of health in respect to the issuance of such permit have been complied with. [L 1949, c 327, §29; am L 1951, c 92, §5; RL 1955, §57-28; am L Sp 1959 2d, c 1, §19; HRS §338-25]



§338-25.5 - Disinterment of human bodies.

§338-25.5  Disinterment of human bodies.  (a)  No corpse, nor the remains of any dead human body, exclusive of ashes, shall be exposed, disturbed, or removed from its place of burial, nor shall the receptacle, container, or coffin holding the remains or corpse be opened, removed, or disturbed after due interment, except upon written application made to the director of health for a permit therefor and upon the issuance and according to the terms of a permit granted therefor by the director.  After any removal or disturbance the grave shall be filled at once and restored to its former condition.

(b)  Notwithstanding the provisions of subsection (a), the department of land and natural resources pursuant to sections 6E-43 and 6E-43.6 may authorize exposure, removal, disinterment, or any other act without obtaining a permit from the department of health. [L 1921, c 111, §1; RL 1925, §4493; RL 1935, §5800; am L 1937, c 195, §1; RL 1945, §11200; RL 1955, §276-1; am L Sp 1959 2d, c 1, §19; HRS §734-1; ren L 1972, c 9, pt of §1; am L 1990, c 306, §14]



§338-25.6 - Fee.

[§338-25.6]  Fee.  A fee of $5 shall be charged by the director of health for the issuing of such permit, the fee to be paid and accounted for to the treasury of the State, provided that subject to the provisions of section 338-25.5 the director shall issue a permit, free of charge, to any county, state or federal officer, acting in the officer’s official capacity, or to representatives of the consular corps, or to any domestic or foreign corporation, association, or organization not operated for profit which engages in public charity. [L 1921, c 111, §2; RL 1925, §4494; RL 1935, §5801; am L 1937, c 195, §2; RL 1945, §11201; RL 1955, §276-2; am L Sp 1959 2d, c 1, §19; HRS §734-2; ren L 1972, c 9, pt of §1; gen ch 1985]

Cross References

Modification of fee, see §92-28.



§338-26 , 27 - REPEALED.

§§338-26, 27  REPEALED.  L 1974, c 31, §§4, 5.



§338-28 - Transmittal of certificates to department.

§338-28  Transmittal of certificates to department.  Local agents of the department of health shall transmit all certificates filed with them to the department in accordance with regulations of the department. [L 1949, c 327, §32; RL 1955, §57-31; am L Sp 1959 2d, c 1, §19; HRS §338-28]



§338-29 - REPEALED.

§338-29  REPEALED.  L 2002, c 51, §1.



§338-29.5 - Late registration of death, fetal death, marriage, and divorce.

§338-29.5  Late registration of death, fetal death, marriage, and divorce.  (a)  When a death, fetal death, marriage, or divorce occurring in this State has not been registered, a certificate may be filed in accordance with rules adopted by the department of health.  The certificate shall be registered subject to any evidentiary requirements that the department adopts by rule to substantiate the alleged facts of death, fetal death, marriage, or divorce.

(b)  Certificates of death, fetal death, marriage, or divorce registered one year or more after the date of occurrence shall be marked “late” and shall show on the face the date of the late registration.

(c)  As used in this section, “late” means one year or more after the date of the death, fetal death, marriage, or divorce. [L 1972, c 66, pt of §1(3); am L 1997, c 305, §6]



§338-30 - Penalties.

§338-30  Penalties.  (a)  Except where a different penalty is provided in this part, any person who violates this part, or neglects or refuses to perform any of the duties imposed upon the person by this part, shall be fined not more than $100.

(b)  Any person who wilfully makes or alters any certificate or certified copy thereof provided for in this part except in accordance with this part, shall be fined not more than $1,000, or imprisoned not more than six months, or both.

(c)  Any person, who knowingly transports, or accepts for transportation, interment, or other disposition, a dead body without an accompanying permit issued in accordance with this part, shall be fined not more than $500.

(d)  Any person who presents false information in order to obtain access to or a certified copy of a vital record for which the person is not eligible is guilty of a misdemeanor and shall be fined not more than $1,000. [L 1949, c 327, §33; RL 1955, §57-33; HRS §338-30; am L 1977, c 118, §2; gen ch 1985]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§338-41 - Issuance; procedure.

PART II.  CERTIFICATES OF HAWAIIAN BIRTH

§338-41  Issuance; procedure.  (a)  The department of health may make regulations respecting the form of Hawaiian birth certificates and certified copies of such certificates and other matters relating to Hawaii birth certificates as appear necessary and the regulations, when approved and made in accordance with chapter 91, shall have the force of law.  The department shall furnish the form of the certificates and copies made therefrom.

(b)  Any certificate of Hawaiian birth issued heretofore under or by virtue of any law of the Territory of Hawaii or the State, shall be prima facie evidence of the facts therein stated. [L 1911, c 96, §1; am L 1923, c 246, §1; RL 1925, §196; am L 1927, c 202, §1; RL 1935, §7610; RL 1945, §12910; am L 1951, c 132, §1; RL 1955, §57-40; am L Sp 1959 2d, c 1, §9; am L 1965, c 96, §39; HRS §338-41; am L 1970, c 11, §1; am L 1972, c 66, §1(4)]

Case Notes

Prima facie evidence overcome by competent evidence of nonidentification.  4 U.S.D.C. Haw. 258.

Certificate not controlling upon U.S. immigration officials re admission of Chinese.  217 F. 48; 35 Op. U.S. Att. Gen. 69.



§338-42 - REPEALED.

§338-42  REPEALED.  L 1997, c 216, §§9, 13; L 1999, c 194, §1.

Cross References

Modification of fees, see §92-28.



§338-43 - OLD REPEALED.

§338-43  [OLD] REPEALED.  L 1972, c 66, §1(6).

§338-43  [NEW]  Perjury.  Any applicant or any person who gives or offers any false testimony, oral or written, under oath, in support or respect of any application for a certificate under section 338-41, shall be deemed guilty of perjury and shall be punishable accordingly. [L 1911, c 96, §2; RL 1925, §197; RL 1935, §7611; RL 1945, §12911; RL 1955, §57-44; HRS §338-44; ren L 1972, c 66, §1(6)]

Cross References

Perjury and related offenses under the Penal Code, see §§710-1060 to 710-1068.



§338-44 - Renumbered §338-43.

§338-44  Renumbered §338-43.



§338-51 - Administration of oaths.

[PART III.  GENERAL PROVISIONS]

[§338-51]  Administration of oaths.  Regular employees in the research and statistics office of the department of health may be appointed by the director of health to administer the oaths required by this chapter to be taken when registering vital events on a delayed basis and when correcting items on vital records registered under this chapter. [L 1975, c 62, §1]






CHAPTER 339 - LITTER CONTROL

§339-1 - Definitions.

[PART I.  GENERAL PROVISIONS]

Revision Note

Sections 339-1 to 11 designated as part I.

§339-1  Definitions.  As used in this chapter:

“Beverage” means beer or other malt beverages, mineral waters, fruit juices, ades, and other similar noncarbonated drinks, soda water, and flavored carbonated drinks, in liquid form and intended for human consumption.

“Beverage container” means the individual, separate, sealed glass, metal or plastic bottle or can, containing a beverage.

“Department” means the department of health.

“Director” means the director of the department of health.

“Litter” means rubbish, refuse, waste material, garbage, trash, offal, or any debris of whatever kind or description, whether or not it is of value, and includes improperly discarded paper, metal, plastic, glass, or solid waste.

“Litter bag” means a bag, sack, or other container which is large enough to serve as a receptacle for litter.

“Littering” means placing, throwing, or dropping litter on public or private property or in any public or private waters, except:

(1)  In a place which is designated by the department or the county for the disposal of garbage and refuse;

(2)  Into a litter receptacle; or

(3)  Into a litter bag, provided that the bag is disposed of properly into a litter receptacle or in a place designated by the department or the county for disposal of garbage and refuse.

“Litter receptacle” means any container approved by the director and made available for the depositing of wastes.

“Public place” means any area that is used or held out for use by the public whether owned or operated by public or private interests.

“Recycle” means to extract from the waste collection items for which a market exists and delivering such items to a point where they are converted to a material for later manufacture or reprocessing.

“Watercraft” means any boat, ship, vessel, or other floating craft which is berthed in or sails upon the territorial waters of Hawaii.

“Waters of the State” means any stream, river, ocean, canal, harbor, bay, or the like located within the territorial limits of the State. [L Sp 1977 1st, c 2, pt of §2; am L 1979, c 60, §2; am L 1991, c 157, §9]



§339-2 - Powers of the director.

[§339-2]  Powers of the director.  (a)  The director shall have the power to administer and enforce the provisions of this chapter and to propose and to adopt pursuant to chapter 91 rules necessary to carry out the provisions, purposes, and intent of this chapter, and may delegate responsibilities with the exception of rulemaking to the agency the director deems appropriate.

(b)  The director may request all state and local governmental agencies having law enforcement powers to provide services and personnel reasonably necessary to assist in the enforcement of this chapter.  Any such agency and personnel thereof so assisting the director shall be empowered to enforce this chapter and all such rules.

(c)  The director may employ a person without regard to chapter 76 to serve at the director’s pleasure as the director finds necessary for the implementation of this chapter.

(d)  The provisions of this chapter shall not in any way preempt or diminish the present powers and duties of state and county agencies in regard to the prevention and control of litter. [L Sp 1977 1st, c 2, pt of §2; gen ch 1985; am L 2000, c 253, §150]



§339-3 - Duties of the director.

§339-3  Duties of the director.  (a)  The director shall:

(1)  Be responsible for the study of available research in the field of litter control, prevention, removal, disposal, and recycling; the study of methods for the implementation of such research; and development of public educational programs;

(2)  Serve as a coordinator between the State, state agencies, and various organizations seeking to aid in the anti-litter effort;

(3)  Cooperate with local governments to accomplish the coordination of anti-litter efforts; and

(4)  Encourage voluntary local anti-litter campaigns.

(b)  The director may:

(1)  Apply for funds or other resources available from private or public sources;

(2)  Conduct educational programs intended to instill the anti-litter ethic;

(3)  Design a state anti-litter symbol;

(4)  Post anti-litter signs in public places where required; and

(5)  Design and make available a litter bag bearing the state anti-litter symbol and a statement of the penalties prescribed herein for littering. [L Sp 1977 1st, c 2, pt of §2; am L 1998, c 277, §2]



§339-4 - Prohibition.

§339-4  Prohibition.  (a)  No person shall discard or otherwise dispose of litter in a public place, or on private property, or in the waters of the State except:

(1)  In a place which is designated by the department or the county for the disposal of garbage and refuse.

(2)  Into a litter receptacle.

(3)  Into a litter bag, provided that the bag is disposed of properly into a litter receptacle or in a place which is designated by the department or the county for the disposal of garbage and refuse.

It shall be an affirmative defense that the defendant had consent of the owner in control of the property.

(b)  In the case of litter discarded or deposited from a vehicle on any highway, the driver of the vehicle may be cited for any litter discarded or deposited from such vehicle.

(c)  No person in any way shall damage any litter receptacle so as to interfere with its proper function or to detrimentally affect its proper appearance.

(d)  No person shall remove from its place, any litter receptacle which the person does not own, or for which the person does not have responsibility.

(e)  No person shall transport litter from private households or commercial activities and discard them in litter receptacles located in public places. [L Sp 1977 1st, c 2, pt of §2; am L 1979, c 60, §3; am L 1985, c 97, §2; gen ch 1985]

Cross References

Littering from vehicles, see §291C-132.



§339-5 - Responsibilities of owners and lessees of real property.

[§339-5]  Responsibilities of owners and lessees of real property.  It shall be the responsibility of any owner or lessee of real property in state land use urban districts zoned for urban use by the county to maintain sidewalks, alleys, curbs, roadway shoulder areas, fence lines, and hedges immediately adjoining such real property in a litter-free condition except that in no way will the statute be used to release the state and county agencies from continuing their present level of public property maintenance. [L Sp 1977 1st, c 2, pt of §2]



§339-6 - Litter containers.

[§339-6]  Litter containers.  Litter receptacles shall be suitably located along the public highways of the State, public places, beaches and bathing areas.  The number of such receptacles and the duty to provide receptacles and to dispose of litter from the receptacles shall be established by the rules adopted pursuant to section 339-2(a). [L Sp 1977 1st, c 2, pt of §2]



§339-7 - Beverage container requirements.

§339-7  Beverage container requirements.  (a)  No person in this State shall manufacture or import for sale in this State or offer for sale at wholesale in this State after July 1, 1979, or sell for retail in this State after October 1, 1979, any beverage in metal containers so designed and constructed that a part of the container is permanently detached in opening the container.  However, nothing in this subsection shall prohibit the sale or offer for sale of a container the only detachable part of which is a piece of pressure sensitive tape.

(b)  Failure to comply with the provisions of this section shall constitute a violation and shall carry a fine of $250.  Each day of such failure shall constitute a separate violation. [L Sp 1977 1st, c 2, pt of §2; am L 1978, c 154, §1; am L 1979, c 70, §1; am L 1981, c 40, §1]

Cross References

Plastic container requirements, see §342H-42.

Hawaii Legal Reporter Citations

Ban on plastic beverage containers.  78-2 HLR 78-1478.



§339 8 - Penalties.

§339‑8  Penalties.  (a)  Except as otherwise provided by this chapter, any person violating any provision of this chapter or any rule adopted under this chapter shall be guilty of a violation, and shall be fined not less than $100, and not more than $500 for each offense, and ordered to pick up and remove litter from a public place under the supervision of the director as follows:

(1)  For the first offense, the violator shall spend four hours of either picking up litter or performing community service; and

(2)  For any subsequent offense, the violator shall spend eight hours of either picking up litter or performing community service.

(b)  If the court judges the violator to be incapable of litter removal and pick up, the court may provide some other community work as it deems appropriate.  All persons who are caught littering shall be required to remove the litter that they caused or shall be liable for the costs of removing that litter. [L Sp 1977 1st, c 2, pt of §2; am L 1979, c 60, §4; am L 1985, c 139, §1; am L 1991, c 157, §10; am L 1992, c 116, §2; am L 2006, c 158, §3]



§339-9 - Enforcement powers.

[§339-9]  Enforcement powers.  All law enforcement officers and personnel authorized to carry out the provisions of this chapter may issue citations for violations of this chapter or any of the rules adopted hereunder. [L Sp 1977 1st, c 2, pt of §2]



§339-10 - Injunction to restrain violation.

[§339-10]  Injunction to restrain violation.  In addition to the remedies provided in this chapter, the director may apply to the circuit court for a temporary or permanent injunction restraining any person from violating any provision of this chapter. [L Sp 1977 1st, c 2, pt of §2]



§339-11 - Transfer of authority and responsibility.

[§339-11]  Transfer of authority and responsibility.  The governor may, at the governor’s discretion, transfer the authority and responsibility for implementing the provisions of this chapter to any appropriate state agency or office. [L Sp 1977 1st, c 2, pt of §2; gen ch 1985]



§339-21 - Definitions.

[PART II.]  NONDEGRADABLE SOLID WASTE

Cross References

Integrated solid waste management, see chapter 342G.

Solid waste pollution, see chapter 342H.

[§339-21]  Definitions.  As used in this part, unless the context otherwise requires:

“Degradable” means all of the following:

(1)  Capable of achieving degradation by biological processes, photodegradation, chemodegradation, or degradation by other natural degrading processes;

(2)  Degradation at a rate that is equal to, or greater than, the degradation by a process specified in paragraph (1) of other commercially available plastic devices; and

(3)  Degradation which will not produce or result in a residue or byproduct which, during or after such process of degrading, would be a hazardous or extremely hazardous waste as specified in the Resource Conservation and Recovery Act.

“Director” means the director of health or the director’s duly appointed agent. [L 1989, c 312, pt of §2]



§339-22 - Prohibited acts.

§339-22  Prohibited acts.  (a)  No person shall sell or offer for sale to any consumer within the State beverage containers, motor oil, or other consumer goods connected to each other with plastic connecting devices that are not degradable.  This section shall not apply to the following plastic connecting devices:

(1)  Plastic connecting devices that contain an enclosed hole or circle less than 1 and 1/4 inches in diameter; and

(2)  Plastic connecting devices comprised of one or more rings that are broken when the beverage container or other consumer good is removed from the ring or rings.

(b)  Notwithstanding section 339-24 to the contrary, any person who violates this section shall be fined $250 for each separate offense.  Each day of each violation shall constitute a separate offense.  Any action taken to impose or collect the penalty provided for in this section shall be considered a civil action. [L 1989, c 312, pt of §2; am L 1992, c 284, §1]



§339-23 - Rules.

[§339-23]  Rules.  The director shall establish by rules adopted under chapter 91 the criteria for eliminating the use of nondegradable plastic connecting devices to protect the air, land, and waters of the State against environmental contamination and degradation. [L 1989, c 312, pt of §2]



§339-24 - Penalties.

[§339-24]  Penalties.  Any person who knowingly violates this part shall be fined not more than $500 for each separate offense.  Each day of violation shall constitute a separate offense.  Any action taken to impose or collect the penalty provided for in this section shall be considered a civil action. [L 1989, c 312, pt of §2]






CHAPTER 339D - ELECTRONIC WASTE AND TELEVISION RECYCLING AND RECOVERY ACT

§339D-1 - Definitions.

PART I.  DEFINITIONS

Note

Section 339D-1 designated as part I by L 2009, c 183, §3.

§339D-1  Definitions.  As used in this chapter:

"Brand" means a symbol, word, or mark that identifies a covered electronic device or a covered television, rather than any of its components.

"Covered electronic device" [See note below.]:

(1)  Means a computer, computer printer, computer monitor, or portable computer with a screen size greater than four inches measured diagonally; and

(2)  Shall not include:

(A)  A covered electronic device that is a part of a motor vehicle or any component part of a motor vehicle assembled by or for a motor vehicle manufacturer or franchised dealer, including replacement parts for use in a motor vehicle;

(B)  A covered electronic device that is functionally or physically required as a part of a larger piece of equipment designed and intended for use in an industrial, commercial, or medical setting, including diagnostic, monitoring, or control equipment;

(C)  A covered electronic device that is contained within a clothes washer, clothes dryer, refrigerator, refrigerator and freezer, microwave oven, conventional oven or range, dishwasher, room air conditioner, dehumidifier, or air purifier; or

(D)  A telephone of any type.

"Covered entity" means any household, government entity, business, or nonprofit organization exempt from taxation under section 501(c)(3) of the United States Internal Revenue Code, regardless of size or place of operation within the State.

"Covered television":

(1)  Means any device that is capable of receiving broadcast, cable, or satellite signals and displaying television or video programming, including without limitation any direct view or projection television with a viewable screen of nine inches or larger with display technology based on cathode ray tube, plasma, liquid crystal, digital light processing, liquid crystal on silicon, silicon crystal reflective display, light emitting diode, or similar technology marketed and intended for use by a household;

(2)  Shall not include:

(A)  A computer, computer printer, computer monitor, or portable computer;

(B)  A television that is a part of a motor vehicle or any component part of a motor vehicle assembled by or for a vehicle manufacturer or franchised dealer, including replacement parts for use in a motor vehicle;

(C)  A television that is functionally or physically required as a part of a larger piece of equipment designed and intended for use in an industrial, commercial, or medical setting, including diagnostic, monitoring, or control equipment;

(D)  A telephone of any type, including a mobile telephone; or

(E)  A global positioning system.

"Department" means the department of health.

"Electronic device manufacturer":

(1)  Means any existing person:

(A)  Who manufactures or manufactured covered electronic devices under a brand that it owns or owned or is or was licensed to use, other than a license to manufacture covered electronic devices for delivery exclusively to or at the order of the licensor;

(B)  Who sells or sold covered electronic devices manufactured by others under a brand that the seller owns or owned or is or was licensed to use, other than a license to manufacture covered electronic devices for delivery exclusively to or at the order of the licensor;

(C)  Who manufactures or manufactured covered electronic devices without affixing a brand;

(D)  Who manufactures or manufactured covered electronic devices to which it affixes or affixed a brand that it neither owns or owned nor is or was licensed to use; or

(E)  For whose account covered electronic devices manufactured outside the United States are or were imported into the United States; provided that if at the time those covered electronic devices are or were imported into the United States and another person has registered as the manufacturer of the brand of the covered electronic devices, this paragraph shall not apply;

(2)  Shall not include persons who manufacture no more than one hundred computers per year.

"Household" means any occupant of a single detached dwelling unit or of a single unit of a multiple dwelling unit who has used a covered electronic device or covered television at a dwelling unit primarily for personal or home business use.

"Market share":

(1)  Means the calculation of a television manufacturer's prior year's sales of televisions divided by all manufacturers' prior year's sales for all televisions, as determined by the department;

(2)  May be expressed as a percentage, a fraction, or a decimal fraction.

"New covered electronic device" means a covered electronic device that is manufactured after the effective date of this chapter.

"Person" means any individual, business, partnership, limited liability company, corporation, not-for-profit organization, association, government entity, public benefit corporation, or public authority.

"Program year" means a full calendar year beginning on or after January 1, 2010, and each calendar year thereafter beginning on January 1.

"Recover" means to reuse or recycle.

"Recycling" means processing (including disassembling, dismantling, or shredding) covered electronic devices or covered televisions or their components to recover a useable product; provided that "recycling" does not include any process defined as incineration under applicable laws and rules.

"Retailer" means any person who offers covered electronic devices or covered televisions for sale, other than for resale by the purchaser, through any means, including sales outlets, catalogs, or the Internet.

"Sell" or "sale" means any transfer for consideration of title, including transactions conducted through sales outlets, catalogs, or the Internet, but excluding leases.

"Television manufacturer" means a person who:

(1)  Manufactures for sale in the State a covered television under a brand that it licenses or owns;

(2)  Manufactures for sale in the State covered televisions without affixing a brand;

(3)  Resells into the State a covered television manufactured by others under a brand that the seller owns or is licensed to use;

(4)  Imports into the United States or exports from the United States a covered television for sale in the State;

(5)  Sells at retail a covered television acquired from an importer described in paragraph (4), and elects to register as the manufacturer for those products;

(6)  Manufactures covered televisions and supplies them to any person or persons within a distribution network that includes wholesalers or retailers in this State; or

(7)  Assumes the responsibilities and obligations of a television manufacturer under this chapter.

In the event the television manufacturer is one who manufactures, sells, or resells covered televisions under a brand for which it has obtained the license, then the licensor or brand owner of the brand shall not be included in the definition of television manufacturer under paragraph (1) or (3). [L Sp 2008, c 13, pt of §2; am L 2009, c 183, §8]

Note

If a separate plan for the collection, transportation, and recycling of televisions is not implemented before January 1, 2011, the definition of "covered electronic device" shall be amended to include the words "or television" after the words "portable computer" in paragraph (1).  L Sp 2008, c 13, §3(e).  Further, L 2009, c 183, §16 provides:

"SECTION 16.  Implementation of this Act [183] by January 1, 2011, shall be deemed to satisfy the requirement for a separate plan for the collection, transportation, and recycling of televisions as set forth in section 3 of Act 13, Special Session Laws of Hawaii 2008."



§339D-2 - Scope of products.

PART II.  ELECTRONIC WASTE RECYCLING

Note

Sections 339D-2 through 339D-6 designated as part II by L 2009, c 183, §4.

§339D-2  Scope of products.  The collection, transportation, and recycling provisions of this part shall apply only to covered electronic devices used and discarded in this State by a covered entity. [L Sp 2008, c 13, pt of §2; am L 2009, c 183, §9]



§339D-3 - Sales prohibition.

§339D-3  Sales prohibition.  (a)  Beginning January 1, 2010, no electronic device manufacturer or retailer shall sell or offer for sale any new covered electronic device for delivery in this State unless:

(1)  The covered electronic device is labeled with a brand, and the label is permanently affixed and readily visible; and

(2)  The brand is included in a registration that is filed with the department and that is effective pursuant to section 339D-4(b)(3).

(b)  Beginning April 1, 2009, the department shall maintain a list of each registered electronic device manufacturer and the brands reported in each electronic device manufacturer's registration and a list of brands for which no electronic device manufacturer has registered.  The lists shall be posted on the department website and shall be updated by the first day of each month.  Each retailer who sells or offers for sale any new covered electronic device for delivery in this State shall review these lists prior to selling the covered electronic device.  A retailer is considered to have complied with subsection (a) if, on the date a new covered electronic device was ordered by the retailer, the brand was included on the department's list of brands reported in an electronic device manufacturer's registration. [L Sp 2008, c 13, pt of §2; am L 2009, c 183, §10]



§339D-4 - Electronic device manufacturer responsibility.

§339D-4  Electronic device manufacturer responsibility.  (a)  Beginning October 1, 2009, each electronic device manufacturer shall label all new covered electronic devices to be offered for sale for delivery in this State with a brand, which label shall be permanently affixed and readily visible.

(b)  (1)  By January 1, 2009, each electronic device manufacturer of new covered electronic devices offered for sale for delivery in this State shall register with the department and pay to the department a registration fee of $5,000.  Thereafter, if an electronic device manufacturer has not previously registered, the electronic device manufacturer shall register with the department prior to any offer for sale for delivery in this State of the electronic device manufacturer's new covered electronic devices.

(2)  Each electronic device manufacturer who is registered shall submit an annual renewal of its registration with the payment of a registration fee of $5,000, by January 1 of each program year.

(3)  The registration and each renewal shall include a list of all of the electronic device manufacturer's brands of covered electronic devices and shall be effective on the second day of the succeeding month after receipt by the department of the registration or renewal.

(c)  By June 1, 2009, and annually thereafter, each electronic device manufacturer shall submit a plan to the department to establish, conduct, and manage a program for the collection, transportation, and recycling of its covered electronic devices sold in the State, which shall be subject to the following conditions:

(1)  The plan shall not permit the charging of a fee at the point of recycling if the covered electronic device is brought by the covered electronic device owner to a central location for recycling; provided that the plan may include a reasonable transportation fee if the electronic device manufacturer or electronic device manufacturer's agent removes the covered electronic device from the owner's premises at the owner's request and if the removal is not in conjunction with delivery of a new electronic device to the owner; and

(2)  Each electronic device manufacturer may develop its own recycling program or may collaborate with other electronic device manufacturers, so long as the program is implemented and fully operational no later than January 1, 2010.

(d)  By March 31, 2011, and annually thereafter, each electronic device manufacturer shall submit to the department the total weight of all covered electronic devices recycled in the previous year, which may include both an electronic device manufacturer's own covered electronic devices and those of other manufacturers.

(e)  By July 1, 2011, and annually thereafter, the department shall publish a ranking of all electronic device manufacturers selling covered electronic devices in the State, based upon the annual total weight of covered electronic devices recycled by each electronic device manufacturer in the previous year.

(f)  The State may adopt regulations allowing a procurement preference based upon an electronic device manufacturer's ranking.

(g)  The department shall review each electronic device manufacturer's plan and, within sixty days of receipt of the plan, shall determine whether the plan complies with this part.  If the plan is approved, the department shall notify the electronic device manufacturer or group of electronic device manufacturers.  If the plan is rejected, the department shall notify the electronic device manufacturer or group of electronic device manufacturers and provide the reasons for the plan's rejection.  Within thirty days after receipt of the department's rejection, the electronic device manufacturer or group of electronic device manufacturers may revise and resubmit the plan to the department for approval.

(h)  The obligations under this part for an electronic device manufacturer who manufactures or manufactured covered electronic devices, or who sells or sold covered electronic devices manufactured by others, under a brand that was previously used by a different person in the manufacture of covered electronic devices, shall extend to all covered electronic devices bearing that brand.

(i)  Nothing in this part is intended to exempt any person from liability that the person would otherwise have under applicable law. [L Sp 2008, c 13, pt of §2; am L 2009, c 183, §11]



§339D-5 - Retailer responsibility.

[§339D-5]  Retailer responsibility.  Beginning January 1, 2010, retailers shall make available to their customers information on collection services in the State, including the department's website and toll-free telephone number.  Remote retailers may include this information in a visible location on their website to fulfill this requirement. [L Sp 2008, c 13, pt of §2]



§339D-6 - Department responsibility.

[§339D-6]  Department responsibility.  Beginning January 1, 2010, the department shall maintain and update a website and a toll-free number with current information on where covered entities can return covered electronic devices for recycling. [L Sp 2008, c 13, pt of §2]

Revision Note

Subsection (a) designation omitted.



§5 - , but is redesignated as part III pursuant to §23G-15.

[PART III.]  GENERAL PROVISIONS

Revision Note

This part was designated as part IV by L 2009, c 183, §5, but is redesignated as part III pursuant to §23G-15.

[§339D-7]  Regulatory authority.  The department may adopt rules, pursuant to chapter 91, necessary to implement this chapter. [L Sp 2008, c 13, pt of §2]



§339D-7.5 - Manufacturer and agent responsibilities; regulatory compliance.

[§339D-7.5]  Manufacturer and agent responsibilities; regulatory compliance.  Each electronic device manufacturer and television manufacturer shall be responsible for ensuring that the manufacturer and its agents follow all federal, state, and local regulations when collecting, transporting, and recycling covered electronic devices or covered televisions, and adopt environmentally sound recycling practices for the covered electronic devices or covered televisions. [L 2009, c 183, §7]



§339D-8 - Enforcement.

§339D-8  Enforcement.  (a)  The department may conduct audits and inspections to determine compliance under this chapter.  Except as provided in subsection (c), the department and the attorney general shall be empowered to enforce this chapter and take necessary action against any electronic device or television manufacturer or retailer for failure to comply with this chapter or rules adopted thereunder.

(b)  The attorney general may file suit in the name of the State to enjoin an activity related to the sale of covered electronic devices or covered televisions in violation of this chapter.

(c)  The department shall issue a warning notice to a person for the person's first violation of this chapter.  The person shall comply with this chapter within sixty days of the date the warning notice was issued or be subject to the penalties provided by law or rule, including, but not limited to, penalties set forth in subsections (d) through (g).  A retailer that receives a warning notice from the department for a violation of section 339D-3(a) or 339D-24(a) shall submit proof to the department, within sixty days from the date the warning notice was issued, that its inventory of covered electronic devices or covered televisions offered for sale is in compliance with this chapter.

(d)  Any retailer who sells or offers for sale an unlabeled electronic device or unlabeled covered television in violation of section 339D-3 or 339D-24, respectively, or any electronic device or television manufacturer that fails to comply with any provision of section 339D-4 or 339D-23, respectively, may be assessed a penalty of up to $10,000 for the first violation and up to $25,000 for the second and each subsequent violation, in addition to any additional penalties required or imposed pursuant to this chapter.

(e)  Except as provided in subsection (d), any person who violates any requirement of this chapter may be assessed a penalty of up to $1,000 for the first violation and up to $2,000 for the second and each subsequent violation, in addition to any additional penalties required or imposed pursuant to this chapter.

(f)  The department shall determine additional penalties based on adverse impact to the environment, unfair competitive advantage, and other considerations that the department deems appropriate.

(g)  If a covered television manufacturer fails to recycle its market share allocation, the department shall impose a penalty of 50 cents per pound for each pound not recycled. [L Sp 2008, c 13, pt of §2; am L 2009, c 183, §12]



§339D-9 - Administrative penalties; fees.

§339D-9  Administrative penalties; fees.  (a)  In addition to any other administrative or judicial remedy provided by this chapter or by rules adopted under this chapter for a violation thereof, the department is authorized to impose by order administrative penalties and is further authorized to set, charge, and collect administrative fines and to recover administrative fees and costs, including attorney's fees and costs, or to bring legal action to recover administrative fines and fees and costs, including attorney's fees and costs.

(b)  Notwithstanding subsection (a), the department shall not have the authority to assess any fees, including an advanced recycling fee, registration fee, or other fee, on consumers, television manufacturers, or retailers for recovery of covered televisions except those noted in sections [339D-4] and 339D-22. [L Sp 2008, c 13, pt of §2; am L 2009, c 183, §13]



§339D-10 - Electronic device recycling fund.

[§339D-10]  Electronic device recycling fund.  (a)  There is established in the state treasury the electronic device recycling fund into which shall be deposited all fees, payments, and penalties collected by the department pursuant to this chapter.

(b)  The electronic device recycling fund shall be administered by the department of health.  Moneys in the fund shall be expended by the director solely for the purpose of implementing and enforcing this chapter. [L Sp 2008, c 13, pt of §2]



§339D-11 - Financial and proprietary information; report.

§339D-11  Financial and proprietary information; report.  (a)  Notwithstanding any law to the contrary, financial or proprietary information, including trade secrets, commercial information, and business plans, submitted to the department under this chapter is confidential and is exempt from public disclosure to the extent permitted by chapter 92F.

(b)  The department shall compile the information submitted by covered television manufacturers and issue a report to the legislature no later than April 1, 2012, and annually each year thereafter. [L Sp 2008, c 13, pt of §2; am L 2009, c 183, §14]



§339D-12 - Federal preemption.

§339D-12  Federal preemption.  (a)  Part II of this chapter shall be deemed repealed if a federal law or a combination of federal laws takes effect that establishes a national program for the collection and recycling of covered electronic devices that substantially meets the intent of part II of this chapter, including the creation of a financing mechanism for collection, transportation, and recycling of all covered electronic devices from covered entities in the United States.

(b)  [Part IV] of this chapter shall be deemed repealed if a federal law or a combination of federal laws takes effect that establishes a national program for the recycling of covered televisions that substantially meets the intent of [part IV] of this chapter. [L Sp 2008, c 13, pt of §2; am L 2009, c 183, §15]



§6 - , is redesignated as part IV pursuant to §23G-15.

[Part IV.]  TELEVISION RECOVERY SYSTEM

Revision Note

This part, designated as part III by L 2009, c 183, §6, is redesignated as part IV pursuant to §23G-15.

[§339D-21]  Applicability.  The recycling provisions of this part shall apply only to covered televisions used and discarded in this State by a covered entity. [L 2009, c 183, pt of §6]



§339D-22 - Television manufacturers.

[§339D-22]  Television manufacturers.  (a)  No television manufacturer shall sell or offer for sale any new covered television in this State unless:

(1)  The covered television is labeled with a brand, whether licensed or owned, and the label is permanently affixed; and

(2)  The brand is included in a registration that is filed with the department and that is effective pursuant to subsection (b).

(b)  By January 1, 2010, before selling or offering for sale any covered television in the State, each television manufacturer shall register with the department and pay to the department a registration fee of $2,500.  Thereafter, if a television manufacturer has not previously registered, the television manufacturer shall register with the department prior to any offer for sale for delivery in this State of the television manufacturer's new covered televisions.

(c)  Each television manufacturer who is registered shall submit an annual renewal of its registration and payment of a registration fee of $2,500 to the department by January 1 of each program year.

(d)  The registration and each renewal shall include a list of all of the television manufacturer's brands of covered televisions and shall be effective on the second day of the succeeding month after receipt by the department of the registration or renewal.

(e)  A television manufacturer shall provide the department with contact information for the television manufacturer's designated agent or employee whom the department may contact for information on the television manufacturer's compliance with the requirements of this section. [L 2009, c 183, pt of §6]



§339D-23 - Television manufacturer responsibility.

[§339D-23]  Television manufacturer responsibility.  (a)  Beginning January 1, 2011, a television manufacturer shall recycle or arrange for the recycling of any covered television sold in the State.

(b)  By June 1, 2010, and annually thereafter, each television manufacturer shall submit a plan to the department to establish, conduct, and manage a program for the recycling of covered televisions sold in the State, which shall be subject to the following conditions:

(1)  The plan shall not permit the charging of a fee at the point of recycling if the covered television is brought by the covered television owner to a central location for recycling; provided that the plan may include a reasonable transportation fee if the television manufacturer or television manufacturer's agent removes the covered electronic device from the owner's premises at the owner's request and if the removal is not in conjunction with delivery of a new television to the owner; and

(2)  Each television manufacturer may develop its own recycling program or may collaborate with other television manufacturers, so long as the program is implemented and fully operational no later than January 1, 2011.

(c)  The department shall review each television manufacturer's plan and, within sixty days of receipt of the plan, determine whether the plan complies with this part.  If the plan is approved, the department shall notify the television manufacturer or group of television manufacturers.  If the plan is rejected, the department shall notify the television manufacturer or group of television manufacturers and provide the reasons for the plan's rejection.  Within thirty days after receipt of the department's rejection, the television manufacturer or group of television manufacturers may revise and resubmit the plan to the department for approval.

(d)  No later than January 31, 2012, and each year thereafter, each television manufacturer shall report to the department the total weight of covered televisions that the television manufacturer collected in the State and recycled during the previous year. [L 2009, c 183, pt of §6]



§339D-24 - Retailer responsibility.

[§339D-24]  Retailer responsibility.  (a)  Beginning January 1, 2011, no retailer shall sell or offer to sell any covered television in this State unless a visible, permanent label clearly identifying the manufacturer of that device is affixed to the equipment and the television manufacturer has registered with the State.

(b)  Beginning January 1, 2011, retailers shall make available to their customers information on collection services for discarded televisions in the State and shall include the department's website address and toll-free telephone number.  Remote retailers may include this information in a visible location on their website to fulfill this requirement.

(c)  Retailers shall not be liable in any way for electronic data or other information that a consumer may have stored on a covered television that is recovered or recycled. [L 2009, c 183, pt of §6]



§339D-25 - Television recovery system.

[§339D-25]  Television recovery system.  (a)  The department shall use state-specific television sales data or national television sales data available from commercially available analytical sources to determine each television manufacturer's recycling responsibilities for covered televisions based upon the television manufacturer's market share.  If the department uses national sales data, the department shall extrapolate data for the State from national data on the basis of the State's share of the national population.  The department shall seek to establish the most accurate determination of each television manufacturer's market share and may rely on supplemental sources of information to achieve this goal.

(b)  No later than March 15, 2012, and annually thereafter, the department shall notify each television manufacturer of its recycling obligation.  Each television manufacturer's obligation shall be based on that television manufacturer's market share from the previous year multiplied by the total pounds of covered televisions recycled by all television manufacturers during the previous program year.

(c)  The department shall develop a consumer education program about the covered television recycling program.

(d)  Beginning January 1, 2011, the department shall display on its website a toll-free number and current information on covered television recycling locations. [L 2009, c 183, pt of §6]



§339D-26 - Environmental management.

[§339D-26]  Environmental management.  (a)  All covered televisions recovered pursuant to this part shall be recycled in a manner that complies with all applicable federal, state, and county laws and requirements.

(b)  The department shall adopt by reference the Institute of Scrap Recycling Industries, Inc.'s Electronics Recycling Operating Practices as requirements. [L 2009, c 183, pt of §6]



§339D-27 - State procurement.

[§339D-27]  State procurement.  All state and county agencies that purchase or lease any covered television shall require each prospective offeror to certify compliance with this part.  Failure to provide certification shall disqualify the prospective offeror. [L 2009, c 183, pt of §6]






CHAPTER 339K - NORTHWEST INTERSTATE COMPACT ON LOW-LEVEL RADIOACTIVE WASTE MANAGEMENT

§339K-1 - Enactment of compact.

[§339K-1]  Enactment of compact.  The Northwest Interstate Compact on Low-level Radioactive Waste Management is hereby enacted into law and entered into by the State of Hawaii as a party, and is in full force and effect between the State and any other state joining therein in accordance with the terms of the compact, which compact is substantially as follows:

ARTICLE I.  POLICY AND PURPOSE

The party states recognize that low-level radioactive wastes are generated by essential activities and services that benefit the citizens of the states.  It is further recognized that the protection of the health and safety of the citizens of the party states and the most economical management of low-level radioactive wastes can be accomplished through cooperation of the states in minimizing the amount of handling and transportation required to dispose of such wastes and through the cooperation of the states in providing facilities that serve the region.  It is the policy of the party states to undertake the necessary cooperation to protect the health and safety of the citizens of the party states and to provide for the most economical management of low-level radioactive wastes on a continuing basis.  It is the purpose of this compact to provide the means for such a cooperative effort among the party states so that the protection of the citizens of the states and the maintenance of the viability of the states’ economies will be enhanced while sharing the responsibilities of low-level radioactive waste management.

ARTICLE II.  DEFINITIONS

As used in this compact:

(a)  “Facility” means any site, location, structure, or property used or to be used for the storage, treatment, or disposal of low-level waste, excluding federal waste facilities.   (b)  “Low-level waste” means waste material which contains radioactive-nuclides emitting primarily beta or gamma radiation, or both, in concentrations or quantities which exceed applicable federal or state standards for unrestricted release.  Low-level waste does not include waste containing more than ten nanocuries of transuranic contaminants per gram of material, nor spent reactor fuel, nor material classified as either high-level waste or waste which is unsuited for disposal by near-surface burial under any applicable federal regulations;

(c)  “Generator” means any person, partnership, association, corporation, or any other entity whatsoever, which, as a part of its activities, produces low-level radioactive waste;

(d)  “Host state” means a state in which a facility is located.

ARTICLE III.  REGULATORY PRACTICES

Each party state hereby agrees to adopt practices which will require low-level waste shipments originating within its borders and destined for a facility within another party state to conform to the applicable packaging and transportation requirements and regulations of the host state.  Such practices shall include:

(a)  Maintaining an inventory of all generators within the state that have shipped or expect to ship low-level waste to facilities in another party state;

(b)  Periodic unannounced inspection of the premises of such generators and the waste management activities thereon;

(c)  Authorization of the containers in which such waste may be shipped, and a requirement that generators use only that type of container authorized by the state;

(d)  Assurance that inspection of the carriers which transport such waste are conducted by proper authorities, and appropriate enforcement action taken for violations;

(e)  After receiving notification from a host state that a generator within the party state is in violation of applicable packaging or transportation standards, the party state will take appropriate action to assure that such violations do not recur.  Such action may include inspection of every individual low-level waste shipment by that generator.

Each party state may impose fees upon generators and shippers to recover the cost of the inspections and other practices under this article.  Nothing in this article shall be construed to limit any party state’s authority to impose additional or more stringent standards on generators or carriers than those required under this article.

ARTICLE IV.  REGIONAL FACILITIES

(a)  Facilities located in any party state, other than facilities established or maintained by individual low-level waste generators for the management of their own low-level waste, shall accept low-level waste generated in any party state if such waste has been packaged and transported according to applicable laws and regulations.

(b)  After July 1, 1983, no facility located in any party state may accept low-level waste generated outside of the region comprised of the party states, except as provided in article V.

(c)  Until such time as paragraph (b) of article IV takes effect, facilities located in any party state may accept low-level waste generated outside of any of the party states only if such waste is accompanied by a certificate of compliance issued by an official of the state in which such waste shipment originated.  Such certificate shall be in such form as may be required by the host state, and shall contain at least the following:

(1)  The generator’s name and address;

(2)  A description of the contents of the low-level waste container;

(3)  A statement that the low-level waste being shipped has been inspected by the official who issued the certificate or by his agent or by a representative of the United States nuclear regulatory commission, and found to have been packaged in compliance with applicable federal regulations and such additional requirements as may be imposed by the host state;

(4)  A binding agreement by the state of origin to reimburse any party state for any liability or expense incurred as a result of an accidental release of such waste during shipment or after such waste reaches the facility.

(d)  Each party state shall cooperate with the other party states in determining the appropriate site of any facility that might be required within the region comprised of the party states, in order to maximize public health and safety while minimizing the use of any one party state as the host of such facilities on a permanent basis.  Each party state further agrees that decisions regarding low-level waste management facilities in their region will be reached through a good faith process which takes into account the burdens borne by each of the party states as well as the benefits each has received.

(e)  The party states recognize that the issue of hazardous chemical waste management is similar in many respects to that of low-level waste management.  Therefore, in consideration of the State of Washington allowing access to its low-level waste disposal facility by generators in other party states, party states such as Oregon and Idaho which host hazardous chemical waste disposal facilities will allow access to such facilities by generators within other party states.  Nothing in this compact shall be construed to prevent any party state from limiting the nature and type of hazardous chemical or low-level wastes to be accepted at facilities within its borders or from ordering the closure of such facilities, so long as such action by a host state is applied equally to all generators within the region comprised of the party states.

(f)  Any host state may establish a schedule of fees and requirements related to its facility, to assure that closure, perpetual care, and maintenance and contingency requirements are met, including adequate bonding.

ARTICLE V.  NORTHWEST LOW-LEVEL WASTE COMPACT COMMITTEE

The governor of each party state shall designate one official of that state as the person responsible for administration of this compact.  The officials so designated shall together comprise the Northwest low-level waste compact committee.  The committee shall meet as required to consider matters arising under this compact.  The officials shall inform the committee of existing regulations concerning low-level waste management in their states, and shall afford all other officials a reasonable opportunity to review and comment upon any proposed modification in such regulations.  Notwithstanding any provision of article IV to the contrary, the committee may enter into arrangements with states, provinces, individual generators, or regional compact entities outside the region comprised of the party states, for access to facilities on such terms and conditions as the committee may deem appropriate.  However, it shall require a two-thirds vote of all such members, including the affirmative vote of the member of any party state in which a facility affected by such arrangement is located, for the committee to enter into such arrangement.

ARTICLE VI.  ELIGIBLE PARTIES AND EFFECTIVE DATE

(a)  Each of the following states is eligible to become a party to this compact:  Alaska, Hawaii, Idaho, Montana, Oregon, Utah, Washington, and Wyoming.  As to any eligible party, this compact shall become effective upon enactment into law by that party, but it shall not become initially effective until enactment into law by two states.  Any party state may withdraw from this compact by enacting a statute repealing its approval.

(b)  After the compact has initially taken effect pursuant to paragraph (a) of this article, any eligible party state may become a party to this compact by the execution of an executive order by the governor of the state.  Any state which becomes a party in this manner shall cease to be a party upon the final adjournment of the next general or regular session of its legislature or July 1, 1983, whichever, occurs first, unless the compact has by then been enacted as a statute by that state.

(c)  This compact shall take effect upon consent by congress.  As provided in Public Law 96-573, congress may withdraw its consent to the compact after every five year period.

ARTICLE VII.  SEVERABILITY

If any provision of this compact, or its application to any person or circumstance, is held to be invalid, all other provisions of this compact, and the application of all of its provisions to all other persons and circumstances, shall remain valid; and to this end the provisions of this compact are severable. [L 1982, c 234, pt of §1]



§339K-2 - Compact administrator.

[§339K-2]  Compact administrator.  The compact administrator, acting jointly with like officers of other party states, may promulgate rules and regulations to carry out more effectively the terms of the compact.  The compact administrator shall cooperate with all departments, agencies, and officers of and in the government of this State and its subdivisions in facilitating the present administration of the compact or of any supplementary agreement or agreements entered into by this State thereunder.  The compact administrator shall adopt the practices and may impose the fees authorized under article III of the compact, except that state and county law enforcement agencies and the public utilities commission shall retain their enforcement and inspection authority relating to carriers. [L 1982, c 234, pt of §1]



§339K-3 - Supplementary agreements.

[§339K-3]  Supplementary agreements.  The compact administrator may enter into supplementary agreements with appropriate officials of other states pursuant to the compact.  In the event that the supplementary agreement requires or contemplates the use of any institution or facility of the State or requires or contemplates the provision of any service by the State, the supplementary agreement shall have no force or effect until approved by the head of the department or agency under whose jurisdiction the institution or facility is operated or whose department or agency will be charged with the rendering of such service. [L 1982, c 234, pt of §1]



§339K-4 - Payment of state obligations.

[§339K-4]  Payment of state obligations.  The compact administrator, subject to the approval of the comptroller, may make or arrange for any payment necessary to discharge any financial obligation imposed upon this State by the compact or by any supplementary agreement entered into thereunder. [L 1982, c 234, pt of §1]






CHAPTER 340 - HAWAII WASTE MANAGEMENT

CHAPTER 340

HAWAII WASTE MANAGEMENT

REPEALED.  L 1972, c 100, §2.



CHAPTER 340A - SOLID WASTE

§340A-1 - Definitions.

§340A-1  Definitions.  As used in this chapter, unless the context otherwise requires:

“Agency” means any department, office or board or commission of the state or county government which is a part of the executive branch of that government.

“Agricultural solid waste” means the solid waste that results from the rearing of animals and the harvesting of crops.

“Collector” means any person or governmental agency which has been licensed to remove refuse in accordance with applicable ordinances and regulations.

“County” shall include each county of the State, including the city and county of Honolulu.

“Director” means the director of the department of health.

“Generator” means any person or governmental agency which generates solid waste.

“Incinerator” means an engineered combustion device specifically designed for volume reduction by controlled burning of combustible solid waste.

“Landfill” means a land area used for the disposal of solid waste.

“Operator” means any person or governmental agency which accepts solid waste for processing, disposing, or transferring at an incinerator, landfill site, resource recovery facility or transfer station.

“Owner” means any person or governmental agency which shall have title to solid waste.

“Resource recovery facility” means a facility in which solid waste is reprocessed into new products in such manner that original products lose their identity.

“Solid waste” means garbage, refuse and other discarded solid materials, including solid waste materials resulting from industrial and commercial operations, and from community activities.  Solid waste does not include solid or dissolved material in domestic sewage or other substances in water sources, such as silt, dissolved or suspended solids in industrial waste effluents, dissolved materials in irrigation return flows or other water pollutants.  This definition is also intended to include liquid waste materials such as waste oil, paints, and solvents.

“Source separated waste” means recyclable waste materials which are set aside at their point of generation for segregated collection and transport to specialized waste processing sites or final manufacturing markets.

“Transfer station” means a supplemental transportation facility used as an adjunct to solid waste route collection vehicles, which facility may be fixed or mobile and may include recompaction of solid waste. [L 1976, c 184, pt of §2; am L 1979, c 151, §2]

Revision Note

Numeric designations deleted and definitions rearranged.



§340A-2 - Ownership of solid waste.

§340A-2  Ownership of solid waste.  Unless otherwise provided by county ordinance or federal regulation, the owner of solid waste shall be:

(1)  The generator of the solid waste until the solid waste is collected;

(2)  The collector until the solid waste is deposited with an operator;

(3)  In the absence of a collector, the generator of the solid waste until the solid waste is deposited with an operator; or

(4)  The operator upon acceptance of the solid waste. [L 1976, c 184, pt of §2; am L 1982, c 19, §1]



§340A-3 - Disposal of solid waste.

§340A-3  Disposal of solid waste.  (a)  The county agency responsible for the collection and disposal of solid waste may require that all solid waste transported by the county agency, collectors, businesses or individuals be disposed of at facilities or in areas designated by the county agency if it is found to be in the best public interest; provided that agricultural solid waste and source separated waste transported for recycling purposes shall not be subject to the provisions of this section; and provided further that if regional transfer stations are designated, transportation to the stations shall be considered so as to minimize the operating costs of the collector.

The best public interest shall be found if disposal at the designated facilities or areas will:

(1)  Result in reusable materials being recovered from solid waste; or

(2)  Achieve the solid waste volumes necessary to meet a resource recovery facility’s minimum operating requirements; or

(3)  Lessen the demand for landfill sites; or

(4)  Conserve natural resources.

(b)  For a county that has a resource recovery facility in use or when the design for such a facility has begun, the director shall not grant a permit for other solid waste disposal activities including landfills, for a term extending beyond the planned operational date for the resource recovery facility unless the other disposal activity is to be used for one or more of the following:

(1)  Disposal of ash or residue from a resource recovery facility;

(2)  Disposal of solid waste which, because of its chemical or physical characteristics, is not suitable for processing at a resource recovery facility;

(3)  Provide an emergency backup or overflow capacity for a resource recovery facility;

(4)  Provide for solid waste disposal for those areas not served by a resource recovery facility as designated by the county agency responsible for the collection and disposal of solid waste. [L 1979, c 151, §3]

Revision Note

Subsection (a) designation added.






CHAPTER 340B - WASTEWATER TREATMENT PERSONNEL

§340B-1 - Definitions.

[§340B-1]  Definitions.  As used in this chapter, unless the context otherwise requires:

“Association of boards of certification for operating personnel in water and wastewater utilities” means that organization which serves as an information center for certification activities, recommends minimum standards and guidelines for the classification of potable water supply and wastewater systems and facilities and for certification of operators, facilitates reciprocity between state programs, and assists authorities in establishing new certification programs and upgrading existing programs.

“Board” means the board of certification established by section 340B-4.

“Director” means the director of health.

“Operator” means any individual who operates a wastewater treatment plant, or a major segment of a wastewater treatment plant.

“Person” means any individual, partnership, firm, association, joint venture, public or private corporation, trust, estate, commission, board, public or private institution, utility, cooperative, municipality, or any other legal entity.

“Supervisor” means, where shift operation is not required, any individual who has direct responsibility for the operation of a wastewater treatment plant or who supervises operators of such a plant.  Where shift operation is required, “supervisor” means any individual who has direct responsibility for active daily on-site technical and administrative supervision, and active daily on-site charge of an operating shift, or a major segment of a wastewater treatment plant.

“Wastewater treatment plant” means the various facilities used in the treatment of wastewater, including a wastewater reclamation plant, but excluding a private sewage treatment plant with actual flows greater than 2.0 million gallons per day, with a valid discharge permit issued pursuant to chapter 342, and without a record of adjudged violations of any permit conditions at any time for the life of the permit. [L 1978, c 169, pt of §2]

Note

Chapter 342 referred to in text is repealed.

Revision Note

Numeric designations deleted and definitions rearranged.



§340B-2 - Classification.

[§340B-2]  Classification.  The board shall classify all wastewater treatment plants.  Cesspool and septic tank facilities connected to an individual household shall be exempt from classification.  Industrial facilities for treatment of process water from oil refineries and sugar mills shall be exempt from classification provided such waste streams contain no domestic component and further provided that they do not discharge to a municipal collection, treatment, or disposal system.  Application for exemption from classification of other industrial wastewater treatment facilities may be made to the director.  In classifying or exempting from classification wastewater treatment, the board shall consider the applicable provisions in chapter 38 of the department of health regulations regarding wastewater treatment facilities and any rules and regulations of the department of health pertaining to the control of underground injection of wastewater.  The classification shall take due regard to size and type, character of wastewater to be treated, other physical conditions affecting such wastewater treatment plants, and the skill, knowledge and experience required of an operator. [L 1978, c 169, pt of §2]



§340B-3 - Certification.

§340B-3  Certification.  (a)  Upon board approval the director shall issue certificates entitling qualified individuals to operate wastewater treatment plants.  Each certificate shall indicate the class of wastewater treatment plant for which the individual is qualified.

(b)  The director shall issue a certificate to each applicant who, on June 2, 1978, holds a valid certificate issued to the applicant pursuant to the voluntary program, conducted by the Hawaii water pollution control association for certification of operators of wastewater treatment plants in this State; provided that such applicant files an application with the director.

(c)  The director may issue a certificate, without requiring a qualifying examination therefor, to an applicant who is an operator satisfactorily operating a wastewater treatment plant on June 2, 1978; provided that such certificate shall be valid only for the operation of that wastewater treatment plant or a similar wastewater treatment plant. [L 1978, c 169, pt of §2; am L 1979, c 72, §1; gen ch 1985]

Revision Note

"June 2, 1978" substituted for "the effective date of this chapter".



§340B-3.5 - Wastewater treatment certification board special fund.

[§340B-3.5]  Wastewater treatment certification board special fund.  (a)  There is established in the state treasury a special fund to be known as the wastewater treatment certification board special fund.  The following moneys collected by the board shall be deposited into the special fund:

(1)  Registration fees for examinations;

(2)  Renewal fees;

(3)  Reciprocity fees; and

(4)  Temporary certificates fees.

All interest earned or accrued on moneys deposited into the special fund shall become a part of the special fund.

(b)  All moneys paid into the special fund shall be expended by the board to finance its operations. [L 1999, c 238, §1]

Note

Transfer of certain interest earnings to general fund until June 30, 2015. L 2009, c 79, §30(a)(31).



§340B-4 - Board of certification.

[§340B-4]  Board of certification.  (a)  A state board of certification of nine members shall be appointed by the governor to carry out this chapter.  The board shall be placed, for administrative purposes, in the department of health.  The board shall consist of the following:

(1)  Four individuals who shall be employed in a wastewater treatment plant either as a certified operator or certified supervisor of a wastewater treatment plant.  Three of the individuals must be employed in the outer island counties; one individual from the county of Hawaii, one from the county of Kauai, and one from the county of Maui.

(2)  One individual who is an active member of the Hawaii water pollution control association.

(3)  One individual who is a professional engineer in private practice, preferably specializing in sanitary engineering.

(4)  One individual who is a member of the engineering (environmental or sanitary) faculty of a university or college in the State.

(5)  One individual from the state agency responsible for the State’s water quality program.

(6)  One individual from the private sector interested in the field of water pollution control.

(b)  The foregoing members shall serve for four-year terms except that of the initial appointments, one shall be for one year, two shall be for two years, two shall be for three years, and four shall be for four years.

(c)  The members of the board shall meet for an organizational meeting at the call of the director, within forty-five days of their appointment and thereafter at least twice a year at such time and place as may be provided by rules and regulations adopted by them.  The members of the board shall annually elect one of the board members to serve as chairperson.  Additional meetings may be called by the chairperson as deemed necessary.  Notice of such meeting shall be given all members in writing at least ten days prior to the date of the meeting.

(d)  The governor shall fill any vacancy in the board and may remove any member for cause.

(e)  Board members shall be reimbursed for expenses incurred in the performance of their duties. [L 1978, c 169, pt of §2]



§340B-5 - Association of certification authorities.

[§340B-5]  Association of certification authorities.  The board may, when taking action pursuant to sections 340B-2, 340B-3, and 340B-7 of this chapter, consider generally applicable criteria and guidelines developed by the association of boards of certification for operating personnel in water and wastewater utilities. [L 1978, c 169, pt of §2]



§340B-6 - Certification requirement.

[§340B-6]  Certification requirement.  All classified wastewater treatment plants whether publicly or privately owned, used or intended for use by the public or private persons, shall at all times be under the direct supervision of an individual whose competency is certified to by the director in a classification corresponding to the classification of the wastewater treatment plant to be supervised. [L 1978, c 169, pt of §2]



§340B-7 - Regulations.

[§340B-7]  Regulations.  The board shall adopt such rules and regulations as may be necessary for the administration of this chapter, and which shall include at least the following provisions:

(1)  The basis for classification of wastewater treatment plants as required by section 340B-2;

(2)  Criteria for the qualification of applicants for operator certification corresponding to each of the classifications referred to in paragraph (1) of this section;

(3)  Procedures for examination of candidates and renewal of certificates; and

(4)  Procedures for the revocation of certificates. [L 1978, c 169, pt of §2]



§340B-8 - Prohibited acts.

[§340B-8]  Prohibited acts.  It shall be unlawful:

(1)  For any wastewater treatment plant to be operated unless the operator is duly certified under this chapter;

(2)  For any individual to perform the duties of an operator without being duly certified under this chapter. [L 1978, c 169, pt of §2]



§340B-9 - Injunctions and civil penalty.

[§340B-9]  Injunctions and civil penalty.  Any person who violates any provision of this chapter, or any rules, regulations, criterion, procedure, or certificate issued hereunder may, in a legal action commenced by the board:

(1)  Be enjoined from continuing such violation; and

(2)  Be subject to a civil penalty of not less than $100 a day and not greater than $200 a day for each day of continuing violation. [L 1978, c 169, pt of §2]



§340B-10 - Criminal penalties.

[§340B-10]  Criminal penalties.  Any individual who knowingly makes any false statement, representation, or certification in any application, record, report, plan, or other document filed or required to be maintained under this chapter, or by any rule or regulation adopted under this chapter shall be guilty of a petty misdemeanor. [L 1978, c 169, pt of §2]



§340B-11 - Powers and duties of the board.

§340B-11  Powers and duties of the board.  To carry out the provisions and purposes of this chapter, the board shall:

(1)  Perform any and all acts and adopt, amend, or repeal such rules as it finds necessary or appropriate;

(2)  Enter into agreements, contracts, or cooperative arrangements, under such terms and conditions as deemed appropriate with other state, federal, or interstate agencies, municipalities, educational institutions, or other organizations or individuals;

(3)  Receive financial and technical assistance from the federal government and other public or private agencies;

(4)  Participate in related programs of the federal government, other states, interstate agencies, or other public or private agencies or organizations;

(5)  Furnish upon request to federal, state, or interstate agencies, municipalities, educational institutions and other organizations and individuals, reports, information, and materials relating to the certification program authorized by this chapter;

(6)  Revoke, suspend, or refuse to renew any certificate of any individual following a hearing before the board of the individual or the individual’s designated representative, when it is determined that the individual has practiced fraud or deception; that reasonable care, judgment, or the application of the individual’s knowledge or ability was not used in the performance of the individual’s duties; or that the individual is incompetent or unable to properly perform the individual’s duties; provided that the board gives the person concerned notice and hearing in conformity with chapter 91;

(7)  Delegate those duties and responsibilities the board may deem appropriate for the purpose of administering requirements of this chapter;

(8)  Establish and collect such fees for application, conduct examinations, issue or renew certificates as are necessary for the support of this chapter, and deposit all fees collected into the wastewater treatment certification board special fund; and

(9)  Oversee the development and implementation of a continuous training program if that is necessary to carry out this chapter. [L 1978, c 169, pt of §2; gen ch 1985; am L 1999, c 238, §2]



§340B-12 - Annual report.

[§340B-12]  Annual report.  Within twelve months from June 2, 1978, and annually thereafter, the board shall submit to the governor, through the director, a report summarizing the actions taken under this chapter, and the effectiveness of such actions and such information and recommendations, including legislative recommendations, as deemed appropriate. [L 1978, c 169, pt of §2]

Revision Note

"June 2, 1978" substituted for "the effective date of this chapter".



§340B-13 - Reciprocity.

[§340B-13]  Reciprocity.  (a)  On or after June 2, 1978, certification of operators by any state which, as determined by the board, accepts certifications made or certification requirements deemed satisfactory pursuant to this chapter, shall be accorded reciprocal treatment and shall be recognized as valid and sufficient within the purview of this chapter, if in the judgment of the board the certification requirements of such state are substantially equivalent to the requirements of this chapter or any rules or regulations adopted hereunder and providing further that reciprocal privileges are granted to certified operators of this State.

(b)  In making determinations pursuant to subsection (a) of this section, the board may consider any generally applicable criteria and guidelines developed by the association of boards of certification for operating personnel in water and wastewater utilities. [L 1978, c 169, pt of §2]

Revision Note

"June 2, 1978" substituted for "the effective date of this chapter".



§340B-21 - REPEALED.

§340B-21  REPEALED.  L 1999, c 193, §11.






CHAPTER 340E - SAFE DRINKING WATER

§340E-1 - Definitions.

PART I.  DRINKING WATER REGULATIONS

Note

Part heading added by L 1987, c 297, §2(1).

§340E-1  Definitions.  As used in this chapter:

“Administrator” means the administrator of the United States Environmental Protection Agency.

“Contaminant” means any physical, chemical, biological, or radiological substance or matter in water.

“Department” means the department of health.

“Director” means the director of health or the director’s authorized agent.

“Federal Act” means the Safe Drinking Water Act, Public Law 93-523, as amended by the Safe Drinking Water Act Amendments of 1986, Public Law 99-339, and the Safe Drinking Water Act Amendments of 1996, Public Law 104-182.  This Act is also known as Title XIV of the Public Health Service Act (42 U.S.C. §§300f et seq.).

“Federal agency” means any department, agency, or instrumentality of the United States.

“Injection” means the subsurface emplacement of any material, liquid, semi-solid, or solid, or any admixture thereof, which may add a contaminant to underground waters.

“National primary drinking water regulations” means primary drinking water regulations promulgated by the administrator pursuant to the Federal Act.

“Person” means an individual, corporation, company, association, partnership, county, city and county, state, or federal agency.

“Primary drinking water regulation” means a regulation or rule which:

(1)  Applies to public water systems;

(2)  Specifies contaminants which, in the judgment of the director, may have any adverse effect on the health of persons;

(3)  Specifies for each contaminant either:

(A)  A maximum contaminant level if, in the judgment of the director, it is economically and technologically feasible to ascertain the level of such contaminant in public water systems; or

(B)  If, in the judgment of the director, it is not economically or technologically feasible to ascertain the contaminant level[,] each treatment technique known to the director which leads to a reduction in the level of such contaminant sufficient to satisfy the requirements of section 340E-2; and

(4)  Contains criteria and procedures to assure a supply of drinking water which dependably complies with such maximum contaminant levels, including accepted methods for quality control and testing procedures to insure compliance with such levels and proper operation and maintenance of the system, and requirements as to:

(A)  The minimum quality of water which may be taken into the system; and

(B)  Siting for new facilities for public water systems.

Quality control and testing procedures published in the Federal Register as guidance by the administrator may be adopted by the director by rule as an alternative for public water systems to the quality control and testing procedures listed in the corresponding and previously promulgated federal primary drinking water regulation.

“Public water system” means a system which provides water for human consumption through pipes or other constructed conveyances if the system has at least fifteen service connections or regularly serves at least twenty-five individuals.  Such term includes:

(1)  Any collection, treatment, storage, and distribution facilities controlled by the system and used primarily in connection with the system; and

(2)  Any collection or pretreatment storage facilities not under the control of, but which are used primarily in connection with the system.

“Secondary drinking water regulation” means a regulation or rule which applies to public water systems and which specifies the maximum contaminant levels which, in the judgment of the director, are requisite to protect the public welfare.

“Supplier of water” means any person who owns or operates a public water system. [L 1976, c 84, pt of §1; gen ch 1985; am L 1987, c 165, pt of §1; am L 1997, c 218, §§4, 10]

Revision Note

In lead language, "part" substituted for "chapter".



§340E-2 - Drinking water standards.

[§340E-2]  Drinking water standards.  (a)  The director shall promulgate and enforce State Primary Drinking Water Regulations and may promulgate and enforce State Secondary Drinking Water Regulations.  State Primary Drinking Water Regulations shall protect health to the extent feasible, using technology, treatment techniques, and other means which are generally available, taking cost into consideration.  Maximum contaminant levels covered by revised National Primary Drinking Water Regulations shall be set at a level at which no known or anticipated adverse effects on the health of persons occur and which allows an adequate margin of safety.  Treatment techniques covered by revised National Primary Drinking Water Regulations shall require treatment necessary to prevent known or anticipated adverse effects on the health of persons.  The State Primary Drinking Water Regulations shall be not less stringent than the National Primary Drinking Water Regulations in effect at that time.

(b)  Subject to section 340E-3, State Primary and Secondary Drinking Water Regulations shall apply to each public water system in the State; however, such regulations shall not apply to a public water system which:

(1)  Consists only of distribution and storage facilities (and which does not have any collection and treatment facilities);

(2)  Obtains all of its water from, but is not owned or operated by, a public water system to which such regulations apply;

(3)  Does not sell water to any person; and

(4)  Is not a carrier which conveys passengers in interstate commerce.

(c)  The director shall adopt and implement procedures for the enforcement of State Primary Drinking Water Regulations, including monitoring, inspection, and recordkeeping procedures, that comply with regulations established by the administrator pursuant to the Federal Act.

(d)  The director may promulgate and enforce regulations relating to cross-connection and backflow prevention control.

(e)  The director shall promulgate regulations establishing an underground injection control program.  Such program shall prohibit any underground injection which is not authorized by a permit issued by the director, except that the director may authorize underground injection by regulation.  Underground injection authorized by regulation shall not endanger drinking water sources.  Any underground injection control program shall:

(1)  Set standards and prohibitions controlling any underground injection if such injection may result in the presence of any contaminant in underground water which supplies or may be expected to supply any public water system, and if the presence of such contaminant may result in such system’s not complying with any national primary drinking water regulation or may otherwise adversely affect the health of persons.

(2)  Require, in the case of a program which authorizes underground injection by permit, that the applicant for the permit satisfy the director that the underground injection will meet the requirements of item (1) of this subsection.

(3)  Include inspection, monitoring, recordkeeping, and reporting requirements. [L 1976, c 84, pt of §1; am L 1977, c 66, §1]



§340E-2.5 - Capacity development.

[§340E-2.5]  Capacity development.  The director may adopt rules to ensure that public water systems demonstrate technical, managerial, and financial capacity with respect to each state primary drinking water regulation in effect, or likely to be in effect, when the systems supply drinking water or commence operations.  [L 1997, c 218, pt of §3]

Note

Effect of 1997 amendment, see note at head of this chapter.



§340E-3 - Variances and exemptions.

[§340E-3]  Variances and exemptions.  The director may issue variances or exemptions from the regulations issued pursuant to section 340E-2 under conditions and in a manner consistent with the public interest; however, such variances or exemptions are not permitted under conditions less stringent than the conditions under which variances and exemptions may be granted under the Federal Act. [L 1976, c 84, pt of §1]



§340E-4 - Imminent hazards.

§340E-4  Imminent hazards.  The director, upon learning that a contaminant is present in or is likely to enter a public water system or an underground source of drinking water and may present an imminent and substantial danger to the public, may take such actions necessary to protect the health of the public.  The actions which the director may take include but are not limited to:

(1)  Issuing such orders as may be necessary to protect the health of persons who are or may be users of such system (including travelers), including requiring the provision of alternative water supplies by persons who caused or contributed to the endangerment; and

(2)  Commencing a civil action for appropriate relief, including a restraining order or permanent or temporary injunction. [L 1976, c 84, pt of §1; am L 1984, c 268, §1; am L 1987, c 165, pt of §1]



§340E-4.5 - Tampering with public water systems, penalties.

[§340E-4.5]  Tampering with public water systems, penalties.  (a)  Any person who tampers with a public water system, attempts to tamper with a public water system, or threatens to tamper with a public water system shall be imprisoned for not more than five years and fined an amount not exceeding $500,000.  If the person is an individual, the fine shall not exceed $250,000.

(b)  Any person who tampers, attempts to tamper, or threatens to tamper with a public water system shall be civilly penalized not more than $50,000.

(c)  For the purposes of this section, the term “tamper” shall mean:

(1)  To introduce a contaminant into a public water system with the intention of harming persons; or

(2)  To otherwise interfere with the operation of a public water system with the intention of harming persons. [L 1987, c 165, pt of §1]



§340E-4.6 - Inspection of premises.

[§340E-4.6]  Inspection of premises.  The director, in accordance with rules adopted pursuant to chapter 91, may enter and inspect any facility of a supplier of water to determine whether such supplier is acting in compliance with this part. [L 1987, c 165, pt of §1]

Revision Note

"Part" substituted for "chapter".



§340E-4.7 - Notification to users of potential lead contamination.

[§340E-4.7]  Notification to users of potential lead contamination.  Before June 19, 1988, every public water system shall identify and provide notice to persons that may be affected by lead contamination of their drinking water where such contamination results from either the lead content in the construction materials of the public water distribution system or corrosivity of the water supply sufficient to cause leaching of lead, or both.  The notice shall provide a clear and readily understandable explanation of the following:

(1)  The potential sources of lead in the drinking water;

(2)  The potential adverse health effects;

(3)  The reasonably available methods of mitigating known or potential lead content in drinking water;

(4)  Any steps the system is taking to mitigate lead content in drinking water; and

(5)  The necessity for seeking alternative water supplies, if any.

The failure to comply with the notification required in this section shall subject the supplier of water to the same penalties under section 340E-6. [L 1987, c 165, pt of §1]



§340E-4.8 - Water catchment systems.

[§340E-4.8]  Water catchment systems.  (a)  The department shall establish a program to conduct annual testing of water from water catchment systems for lead and copper.  Any resident residing in a legal dwelling which relies on a water catchment system for the resident’s water needs shall be eligible to participate in the program, subject to the department’s procedures and guidelines and the availability of program funds.  Residents shall utilize a certified private analytical laboratory specified by the department or the department may conduct the tests.  Participating residents shall pay $25 for the tests and the department shall cover the remainder of the testing cost.  One set of tests a year for each legal dwelling may be requested under this program.

(b)  The department shall establish procedures and guidelines for the testing which shall:

(1)  Identify sampling and analytical protocols;

(2)  Specify report and notice requirements; and

(3)  Determine participation eligibility procedures and requirements.

(c)  The department shall establish a nonregulatory program that provides technical assistance to any resident residing in a legal dwelling which relies on a water catchment system for the resident’s water needs for the purpose of improving water quality in that system.  To the extent practicable, the department shall assist the resident by recommending practical and affordable methods to improve water quality, based on the specific design and conditions of the water catchment system. [L 1997, c 218, pt of §3]

Note

Effect of 1997 amendment, see note at head of this chapter.



§340E-5 - Plan for emergency provision of water.

[§340E-5]  Plan for emergency provision of water.  The director shall promulgate a plan for the provision of safe drinking water under emergency circumstances.  When the director determines that emergency circumstances exist in the State with respect to a need for safe drinking water, the director may take such actions as necessary to provide water where it otherwise would not be available. [L 1976, c 84, pt of §1; gen ch 1985]



§340E-6 - Notification of users and department.

§340E-6  Notification of users and department.  (a)  Whenever a public water system:

(1)  Fails to comply with an applicable maximum contaminant level, treatment technique, or testing procedure requirement of a state primary drinking water regulation;

(2)  Fails to perform monitoring required by regulations adopted by the director;

(3)  Is subject to a variance granted for an inability to meet a maximum contaminant level requirement;

(4)  Is subject to an exemption; or

(5)  Fails to comply with the requirements of any schedule prescribed by such a variance or exemption;

the public water system shall promptly notify the department, and in the case of a violation under [paragraph (1)], the local communications media, of the conditions and the extent to which they may impose adverse effects on public health and the corrective action being taken when appropriate.

(b)  Notice of any violation determined by the director as posing a serious adverse health effect as a result of short term exposure shall be given as soon as practicable, but not later than twenty-four hours after the violation.

(c)  The director shall prescribe by rules the form, content, and manner for giving notice.  The rules may contain such additional public notification requirements as the director determines are necessary to best effectuate the purpose of this chapter, including consumer confidence reports, and may also contain alternative notice requirements as allowed by the Federal Act. [L 1976, c 84, pt of §1; am L 1977, c 66, §2; am L 1984, c 268, §2; am L 1987, c 165, pt of §1; am L 1997, c 218, §5]



§340E-7 - Prohibited acts.

§340E-7  Prohibited acts.  (a)  No supplier of water shall violate any rule adopted pursuant to section 340E-2.

(b)  No supplier of water shall violate any condition or provision of a variance, exemption, permit, or other written authorization issued under this part.

(c)  No supplier of water shall violate any requirement of an emergency plan promulgated pursuant to section 340E-5.

(d)  No supplier of water shall violate any rule adopted under section 340E-6 or disseminate any false or misleading information with respect to notices required pursuant to section 340E-6 or with respect to remedial actions undertaken to achieve compliance with state primary drinking water regulations.

(e)  No person shall violate any order issued by the director pursuant to this part.

(f)  No person shall cause a public water system to violate the state primary drinking water regulations.

(g)  No person shall violate underground injection control rules adopted pursuant to this part.

(h)  No person shall fail or refuse to comply with the director’s authority to inspect the premises of a supplier of water pursuant to section 340E-4.6.

(i)  No person shall install or repair any public water system or any plumbing in a residential or nonresidential facility providing water for human consumption which is connected to a public water system with any pipe, solder, flux, plumbing fittings, or fixtures that are not lead free.  “Lead free” with respect to solders and flux means containing not more than 0.2 per cent lead, with respect to pipes and pipe fittings means containing not more than 8.0 per cent lead and with respect to plumbing fittings and fixtures means those in compliance with National Sanitation Foundation Standard 61, section 9.  This subsection shall not apply to leaded joints necessary for the repair of cast iron pipes.

(j)  No person shall violate rules on public water system capacity adopted pursuant to this part. [L 1976, c 84, pt of §1; am L 1981, c 12, §1; am L 1987, c 165, pt of §1; am L 1997, c 218, §6; am L 2001, c 81, §1]

Revision Note

In subsections (b), (e), and (g), "part" substituted for "chapter".



§340E-8 - Penalties and remedies.

§340E-8  Penalties and remedies.  (a)  Any person who violates section 340E-7 shall be administratively or civilly penalized not more than $25,000 per day for each violation.

(b)  Any person who wilfully violates section 340E-7(g) shall be criminally fined not more than $25,000 per day for each violation and may be imprisoned for not more than three years.

(c)  Any person may be enjoined from any violation of section 340E-7.

(d)  The director may enforce this part in either administrative or judicial proceedings:

(1)  Administrative.  If the director determines that any person has violated or is violating any provision of this part, any rule adopted thereunder, or any variance, exemption, permit, or other written authorization issued pursuant thereto, the director may have that person served with a notice of violation and an order.  The notice shall specify the alleged violation.  The order may require that the alleged violator do any or all of the following:  cease the violation, pay an administrative penalty as specified in this section, or appear before the director at a time and place specified in the order and answer the charges complained of.  The order shall become final twenty days after service unless within those twenty days the alleged violator requests in writing a hearing before the director.  Upon the request, the director shall specify a time and place for the alleged violator to appear.  When the director issues an order for immediate action to protect the public health from an imminent and substantial danger, the department shall provide an opportunity for a hearing within twenty-four hours after service of the order.  After a hearing pursuant to this subsection, the director may affirm, modify, or rescind the director’s order as the director deems appropriate.  The director may institute a civil action in any court of appropriate jurisdiction for the enforcement of any order issued pursuant to this subsection.  In any judicial proceeding to collect the administrative penalty imposed, the director need only show that:

(A)  Notice was given;

(B)  A hearing was held or the time granted for a hearing expired without a request for a hearing;

(C)  The penalty was imposed; and

(D)  The penalty remains unpaid.

(2)  Judicial.  The director may institute a civil action in any court of appropriate jurisdiction for injunctive and other relief to prevent violation of this part or any order or regulation issued pursuant to this part, impose and collect civil penalties, collect administrative penalties, or obtain other relief in addition to any other remedy provided for under this section.

(e)  Any person who violates section 340E-6 shall be administratively or civilly penalized not more than $25,000 per day for each violation.

(f)  Any person who fails to comply with any action taken by the director pursuant to section 340E-4 shall be civilly penalized not more than $25,000 for each day of failure to comply. [L 1976, c 84, pt of §1; am L 1981, c 12, §2; gen ch 1985; am L 1987, c 165, pt of §1; am L 1995, c 180, §1; am L 2000, c 84, §1]

Revision Note

In subsection (d), "part" substituted for "chapter".



§340E-9 - Administration.

[§340E-9]  Administration.  The director may:

(1)  Perform any and all acts necessary to carry out the purposes and requirements of this chapter;

(2)  Administer and enforce the provisions of this chapter and all rules, regulations, and orders promulgated;

(3)  Enter into agreements, contracts, or cooperative arrangements with any person;

(4)  Receive financial and technical assistance from the federal government and other public or private agencies;

(5)  Participate in related programs of any public or private agencies or organizations;

(6)  Establish adequate fiscal controls and accounting procedures to assure proper disbursement of an accounting for funds appropriated or received for the purpose of carrying out this chapter;

(7)  Delegate those responsibilities and duties as appropriate for the purpose of administering the requirements of this chapter;

(8)  Establish and collect fees for conducting plan reviews, inspections and laboratory analyses as necessary; and

(9)  Prescribe such regulations as necessary to carry out the director’s function under this chapter. [L 1976, c 84, pt of §1; gen ch 1985]



§340E-21 - Definitions.

[PART II.]  STATE INTERIM ACTION LEVELS

FOR CONTAMINANTS IN WATER

[§340E-21]  Definitions.  As used in this part, unless the context requires otherwise:

“EPA risk assessment guidelines” means guidelines developed by the United States Environmental Protection Agency for the assessment of health risks from environmental pollutants and includes, but is not limited to, Guidelines for Estimating Exposures, Guidelines for Mutagenicity Risk Assessment, Guidelines for the Health Assessment of Suspect Developmental Toxicants, and Guidelines for the Health Risk Assessment of Chemical Mixtures.

“Federal drinking water guidelines” means a proposed maximum contamination level, health advisory, or other guidance developed by the United States Environmental Protection Agency to assist a state agency in responding to a contaminant in drinking water for which no maximum contamination level (MCL) is established.

“Interim action level” means a level established by the director of health for a contaminant in a public drinking water supply for which a maximum contamination level is not established by the EPA.

“Reliable analytical data” means information approved by the director as indicating the presence of a contaminant in a water sample at or above the limit of detection and developed according to generally recognized standards of good field practices and good laboratory practices for sampling and analysis of contaminants in water. [L 1987, c 297, pt of §2(2)]



§340E-22 - Establishment of interim action levels.

[§340E-22]  Establishment of interim action levels.  (a)  The director, upon identifying a contaminant in a public water system that may present an unacceptable health risk to the public, shall establish as soon as practicable, interim action levels for those contaminants for which maximum contamination levels have not been established by the United States Environmental Protection Agency.  The director may utilize federal drinking water guidelines as interim action levels when appropriate.

(b)  The director shall establish an interim action level at a level below which risks have been determined by the director to be acceptable.  EPA risk assessment guidelines may be utilized to determine health risks from a chemical contaminant.  When establishing an interim action level the director shall also consider water treatment or alternate remedial actions.

(c)  The director shall distribute to appropriate government and private institutions for review and comment a draft risk assessment document describing the technical and scientific methods and parameters utilized to determine an interim action level.  The director shall consider all comments received relating to the risk assessment and revise an interim action level if necessary.  The draft risk assessment and all comments received by the director shall be made available to the public for review.

(d)  The director, upon designating an interim action level for a contaminant, shall take such actions necessary to protect the health of the public including, but not limited to:

(1)  Issuing guidance as may be necessary to protect the health of persons (including travelers) who are or may be users of a contaminated water supply system.

(2)  Notifying the public through the media of the establishment of an interim action level. [L 1987, c 297, pt of §2(2)]



§340E-23 - Rules.

[§340E-23]  Rules.  The director, by rules adopted under chapter 91, may establish state standards which shall supersede interim action levels.  As soon as practicable and within two years of the establishment of an interim action level, and every two years thereafter until a federal or state standard is established to supersede an interim action level, the director of health shall review all available scientific information to determine whether there is sufficient basis to establish a state standard to supersede an interim action level.  Prior to adopting rules to establish state standards, the director shall conduct at least one public hearing to provide information to the public on the nature of the chemical contaminant under review and to afford the public an opportunity to present information and concerns to the department relating to the chemical contaminant under review. [L 1987, c 297, pt of §2(2)]



§340E-24 - Notification of contamination of underground sources of drinking water and other sources of public drinking water.

[§340E-24]  Notification of contamination of underground sources of drinking water and other sources of public drinking water.  (a)  Suppliers of water shall notify the department by written communication of any previously undetected chemical contamination of any underground sources of drinking water or other sources of public drinking water supply within seven days of detecting the presence of a contaminant.  The written communication shall contain information known to the supplier on the level of detection, location (including depth of the source), date, well construction, and analytical method used, including information on the precision, accuracy, and limit of detection of the method and any quality assurance and control procedures.

(b)  The director shall notify the public through the media, and the affected water supplier by written communication, of the presence of any previously undetected chemical contaminant in underground sources of drinking water or in any public water supply within fourteen days of the development of reliable analytical data by the department of health laboratory or receipt of reliable analytical data indicating to the director that the contaminant has been detected by another laboratory. [L 1987, c 297, pt of §2(2)]



§340E-25 - Preemption.

[§340E-25  Preemption.]  No provision of this part shall in any way modify or preempt the public notification requirements as identified by state or federal regulation pertaining to violation of the safe drinking water regulations. [L 1987, c 297, §3]



§340E-31 - Definitions.

[PART III.]  DRINKING WATER FINANCING

§340E-31  Definitions.  As used in this part, unless the context otherwise requires:

"American Recovery and Reinvestment Act of 2009" means the federal law, Public Law 111-5, making appropriations for various purposes, including job preservation and creation, infrastructure investment, energy efficiency and science, assistance to the unemployed, and state and local fiscal stabilization purposes.

"Drinking water fund" means the drinking water treatment revolving loan fund established by section 340E-35. [L 1997, c 218, pt of §2; am L 2009, c 98, §4]



§340E-32 - Declaration of policy.

[§340E-32]  Declaration of policy.  The State’s policy is to protect and improve drinking water quality by financing eligible projects consistent with applicable federal and state laws. [L 1997, c 218, pt of §2]



§340E-33 - Powers and duties.

[§340E-33]  Powers and duties.  (a)  The director may approve grants, loans, and other financial assistance consistent with this part and the Federal Act to eligible public water systems in the State.

(b)  The director may enter into any necessary or required agreement and give or make any necessary or required assurance, designation, or certification with or to any person in order to receive payments or to make or provide any financial assistance in conformance with the Federal Act.

(c)  The director may enter into grant agreements with the administrator of the United States Environmental Protection Agency and accept drinking water fund capitalization and other grants.  Federal capitalization grants shall be used only for the drinking water fund and other uses allowed by the Federal Act (e.g., section 1452(a)(2), (a)(3), (d), (g)(2), and (k) of the Federal Act).

(d)  The director may adopt rules pursuant to chapter 91 for the purposes of this part, including rules setting fees for loans and other financial assistance issued through the drinking water fund and penalties for default of loans or other financial assistance.

(e)  The director shall establish fiscal controls and accounting procedures at least sufficient to assure proper accounting for appropriate accounting periods of payments, disbursements, revenues, and fees received and made for fund balances at the beginning and end of the accounting period.  Federal funds in the drinking water fund shall be kept in a separate account or series of accounts from the account or accounts for state funds in the drinking water fund.

(f)  The director may perform any act considered reasonably necessary, advisable, or expedient for the administration of this part or the advancement of the purposes of this part.

(g)  The director may create one or more separate accounts or subaccounts within the drinking water fund and may specify any conditions applicable to the transfer of moneys and securities among such accounts and subaccounts.

(h)  The director may create one or more separate accounts or subaccounts outside the drinking water fund to handle funds for programs and administrative expenses consistent with the Federal Act, and the director may specify any conditions applicable to the transfer of moneys and securities among such accounts and subaccounts and to the drinking water fund.

(i)  Moneys in accounts outside the drinking water fund may be placed in interest bearing investments or otherwise invested at the discretion of the director until such time as the moneys may be needed.  All interest accruing from the investment of these moneys shall be credited to accounts established under this part as the director considers appropriate.

(j)  Not less than twenty days prior to the convening of each regular session of the legislature, the director shall submit to the legislature a financial report addressing the operations of the drinking water fund during the last completed fiscal year, including information on each grant, loan, or other financial assistance made during that year.  The report shall include:

(1)  The name of the recipient;

(2)  The effective date of the financial assistance;

(3)  The amount provided; and

(4)  The intended or actual use of the funds. [L 1997, c 218, pt of §2]



§340E-33 - .

[§340E-33.5]  Use of American Recovery and Reinvestment Act of 2009 and other federal moneys.  (a)  The director may provide financial assistance to public water systems for the construction of necessary drinking water infrastructure projects, through the drinking water fund, using moneys from the American Recovery and Reinvestment Act of 2009 and other applicable federal acts.

(b)  The director may establish a separate account within the drinking water fund and assign to that account federal moneys appropriated under federal laws that authorize principal forgiveness, zero and negative interest loans, and grants, including the American Recovery and Reinvestment Act of 2009 and other applicable federal acts.  The director may use those moneys and in so doing may include additional requirements and subsidization not applicable to the remainder of the drinking water fund, including forgiveness of principal, zero and negative interest loans, and grants to public water systems that meet eligibility requirements for the drinking water fund.

(c)  The director shall certify that a project is entitled to priority over other eligible projects on the basis of drinking water quality and financial needs, as well as a preference to those projects that can be started and completed expeditiously as stipulated under the American Recovery and Reinvestment Act of 2009 and other applicable federal acts.

(d)  Among eligible projects, the director may also give priority to projects that incorporate renewable energy, energy efficiency, and conservation measures in drinking water infrastructure, to the extent allowed by federal law.

(e)  Each project receiving financial assistance shall conform with the conditions for drinking water project financial assistance under section 340E-37(a). [L 2009, c 98, §2]



§340E-34 - Grants.

[§340E-34]  Grants.  (a)  The director may make grants to public water systems from state funds as authorized and appropriated by the legislature for the construction of necessary water treatment works or other related drinking water projects.  Grants shall not be made from the drinking water fund.

(b)  The director shall coordinate the granting of state funds with available federal funds for the same purpose.  Grants involving federal funds shall be consistent with federal law.

(c)  The director may allocate grants to drinking water projects on the basis of existing health concerns.  No grant shall be made for any project unless:

(1)  The project conforms with the state grant plan to provide safe drinking water;

(2)  The project is certified by the director as being entitled to priority over other eligible projects on the basis of financial as well as drinking water quality needs; and

(3)  In the case of water treatment works, the applicant for the grant commits to maintain the water treatment plant efficiently and properly after its construction. [L 1997, c 218, pt of §2]



§340E-35 - Drinking water treatment revolving loan fund; establishment, purpose.

[§340E-35]  Drinking water treatment revolving loan fund; establishment, purpose.  There is established in the state treasury a fund to be known as the drinking water treatment revolving loan fund to be administered by the director.  The fund shall be administered, operated, and maintained to remain available in perpetuity to provide loans and other financial assistance to eligible public water systems for projects or activities eligible under this part and the Federal Act. [L 1997, c 218, pt of §2]



§340E-36 - Drinking water fund; uses and limitations; types of assistance.

§340E-36  Drinking water fund; uses and limitations; types of assistance.  (a)  Moneys in the drinking water fund may be used only as allowed and limited by sections 1452(a)(2) and (3), 1452(d), and 1452(k)(1) and (2) of the Federal Act and this part.  Such uses include loans and other financial assistance for facilitating compliance with applicable national primary drinking water regulations or otherwise significantly furthering the health protection objectives of the Federal Act.

(b)  Moneys in the drinking water fund may be used only:

(1)  To provide, make, and condition loans;

(2)  To buy or refinance debt obligations of a municipality, as defined by the Federal Act, at or below market interest rates if the debt obligation is incurred after July 1, 1993;

(3)  To guarantee or purchase or provide insurance for a public water system obligation if such action would improve credit market access or reduce interest rates applicable to the obligation;

(4)  As a source of revenue or security for the payment of principal and interest on revenue or general obligation bonds issued by the State if the proceeds of the sale of the bonds will be deposited into the drinking water fund;

(5)  To earn interest on the amounts deposited into the drinking water fund; and

(6)  To provide interest rate subsidies by depositing revolving fund moneys into interest bearing accounts in participating financial institutions that issue loans for the implementation of eligible projects under section 340E-35.

(c)  Five per cent of the moneys in the drinking water fund shall be set aside for use in the geographic areas of the State serviced by water catchment systems for the purposes identified in subsection (b); provided, if no such area qualifies for use of the moneys in the drinking water fund, the moneys shall no longer be set aside and revert back as unrestricted moneys to the fund. [L 1997, c 218, pt of §2; am L 2002, c 132, §2]

Note

Agency rules shall supersede the 2002 amendment until the rules are amended, repealed, or replaced.  L 2002, c 132, §9.



§340E-37 - Drinking water fund; conditions.

[§340E-37]  Drinking water fund; conditions.  (a)  No loan or other financial assistance shall be made from the drinking water fund for any project unless:

(1)  The project conforms with the state intended use plan to provide safe drinking water which meets section 1452 of the Federal Act;

(2)  The project is certified by the director as being entitled to priority over other eligible projects on the basis of financial as well as drinking water quality needs; and

(3)  In the case of water treatment works, the applicant for the loan or other financial assistance commits to maintain the water treatment works efficiently and properly after its construction.

(b)  Except for subsidies to disadvantaged communities made consistently with section 1452(d) of the Federal Act, all loans from the drinking water fund shall:

(1)  Be made at or below market interest rates, including interest free loans;

(2)  Require payments of principal and interest with repayment commencing not later than one year after completion of the project for which the loan is made, and be fully amortized not later than twenty years after project completion, except that for disadvantaged communities an extended repayment term may be provided as allowed by the Federal Act;

(3)  Require the recipient of the loan to establish a dedicated source of revenue (or in the case of a privately owned system, demonstrate that there is adequate security) for the repayment of the loans.  For a county, the dedicated source may be a pledge of the county’s full faith and credit (a general obligation payable from its general fund), of special assessments, of revenues from an undertaking, system or improvements, including user charges, or of any other source of revenue; and

(4)  Be repaid, both principal and any interest, to the credit of the drinking water fund. [L 1997, c 218, pt of §2]



§340E-38 - Drinking water fund; deposits.

[§340E-38]  Drinking water fund; deposits.  The following may be deposited into the drinking water fund:

(1)  Federal capitalization grant funds and other federal grants, loans, or appropriations;

(2)  Appropriations by the legislature to the drinking water fund;

(3)  Payments of principal and interest, matching funds, and other amounts made by public water systems under loans or other agreements entered into with the director under this part;

(4)  Fees for loans and other items;

(5)  Moneys paid to the drinking water fund as a result of court-ordered awards of judgments;

(6)  Moneys paid to the drinking water fund in court-approved or out-of-court settlements;

(7)  All interest attributable to investment of moneys deposited in the drinking water fund; and

(8)  All moneys allotted or directed to the drinking water fund from other sources. [L 1997, c 218, pt of §2]



§340E-39 - Drinking water fund; fees.

[§340E-39]  Drinking water fund; fees.  (a)  If established, fees shall cover the costs of current activities, including the issuance of loans and other financial assistance, monitoring of loans and other financial assistance repayments and conditions, technical review of the planning and design documents, monitoring of construction activities, conducting operation and maintenance inspections of drinking water facilities, and activities of the drinking water fund under the Federal Act and shall be used exclusively to support the activities of the drinking water fund.

(b)  All moneys collected as fees shall be deposited into an administrative expense account or accounts as needed to comply with the Federal Act and shall be used exclusively to support the activities of the drinking water fund. [L 1997, c 218, pt of §2]



§340E-40 - Drinking water fund; interest and investment on accounts.

[§340E-40]  Drinking water fund; interest and investment on accounts.  Moneys in the drinking water fund shall be placed in interest bearing investments or otherwise invested at the discretion of the director until such time as the moneys may be needed.  All interest accruing from the investment of these moneys shall be credited to the drinking water fund. [L 1997, c 218, pt of §2]



§340E-41 - Compliance.

[§340E-41]  Compliance.  The failure or inability of any public water system to receive funds under this part or any other loan or grant program, or any delay in obtaining the funds, shall not alter the obligation of the public water system to comply in a timely manner with all applicable requirements of this chapter or rules adopted under this chapter. [L 1997, c 218, pt of §2]






CHAPTER 340F - HAWAII LAW FOR MANDATORY CERTIFICATION OF PUBLIC WATER SYSTEM OPERATORS

§340F-1 - Definitions.

§340F-1  Definitions.  As used in this chapter, unless the context otherwise requires:

“Association of boards of certification for operating personnel in water and wastewater utilities” means that organization which serves as an information center for certification activities, recommends minimum standards and guidelines for the classification of potable water supply and wastewater systems and facilities and for certification of operators, facilitates reciprocity between state programs, and assists authorities in establishing new certification programs and upgrading existing programs.

“Board” means the board of certification established by section 340F-4.

“Director” means the director of health.

“Operator” means any individual who operates a public water system or a major segment of a public water system such as a water treatment plant or distribution system.

“Person” means any individual, partnership, firm, association, joint venture, public or private corporation, trust, estate, commission, board, public or private institution, utility, cooperative, municipality, or any other private, county, state, or federal legal entity.

“Public water system” has the same meaning as in section 340E-1.

“Supervisor” means, where shift operation is not required, any individual who has direct responsibility for the operation of a public water system or who supervises operators of such a system.  Where shift operation is required, “supervisor” means any individual who has direct responsibility for active daily onsite technical and administrative supervision, and active daily onsite charge of an operating shift, or a major segment of a public water system.

“Water treatment plant”.  DELETED. [L 1991, c 273, pt of §1; am L 2000, c 196, §2]



§340F-2 - Classification.

§340F-2  Classification.  The board shall classify all public water systems, water treatment plants, and distribution systems, and shall define the terms “water treatment plant” and “distribution system”.  The classifications shall take due regard to size, complexity, and type of the water treatment facility or distribution system, character of water to be treated or distributed, and other physical conditions affecting such water treatment plants and distribution systems, and the skill, knowledge, and experience required of an operator. [L 1991, c 273, pt of §1; am L 2000, c 196, §3]



§340F-3 - Certification.

§340F-3  Certification.  (a)  Upon board approval the director shall issue certificates entitling qualified individuals to operate water treatment plants or distribution systems, or both.  Each certificate shall indicate the class of water treatment plant or distribution system for which the individual is qualified.

(b)  The director shall issue a certificate to each applicant who on June 30, 1991, has completed at least one year of satisfactory performance in the operation of a water treatment plant.  This certificate shall be valid until January 1, 1994, or until a certification program has been established by the director. [L 1991, c 273, pt of §1; am L 2000, c 196, §4]



§340F-4 - Board of certification.

§340F-4  Board of certification.  (a)  A state board of certification of five members shall be appointed by the governor to carry out this chapter.  The board shall be placed, for administrative purposes, in the department of health.  The board shall consist of the following:

(1)  Four individuals who shall be duly qualified in the fields of sanitary engineering or public water system operation; and

(2)  One individual from the state agency responsible for the State’s safe drinking water program.

(b)  The foregoing members shall serve for four-year terms except that of the initial appointments, one shall be for one year, one shall be for two years, one shall be for three years, and two shall be for four years.

(c)  The members of the board shall meet for an organizational meeting at the call of the director, within forty-five days of their appointment and thereafter at least twice a year at such time and place as may be provided by rules and regulations adopted by them.  The members of the board shall annually elect one of the board members to serve as chairperson.  Additional meetings may be called by the chairperson as deemed necessary.  Notice of such meeting shall be given all members in writing at least ten days prior to the date of the meeting.

(d)  The governor shall fill any vacancy in the board and may remove any member for cause.

(e)  Board members shall be reimbursed for expenses incurred in the performance of their duties. [L 1991, c 273, pt of §1; am L 2000, c 196, §5]



§340F-5 - Association of certification authorities.

[§340F-5]  Association of certification authorities.  The board may, when taking action pursuant to sections 340F-2, 340F-3, and 340F-7, consider generally applicable criteria and guidelines developed by the association of boards of certification for operating personnel in water and wastewater utilities. [L 1991, c 273, pt of §1]



§340F-6 - Certification requirement.

§340F-6  Certification requirement.  All classified water treatment plants whether publicly or privately owned, used, or intended for use by the public or private persons, shall at all times be under the direct supervision of an individual whose competency is certified to by the director in a classification corresponding to the classification of the water treatment plant to be supervised.  All classified distribution systems, whether publicly or privately owned, used, or intended for use by the public or private persons, shall at all times be under the supervision of an individual whose competency is certified to by the director in a classification corresponding to the classification of the distribution system to be supervised. [L 1991, c 273, pt of §1; am L 2000, c 196, §6]

Note

Applicability of section.  L 2000, c 196, §9.



§340F-7 - Rules.

§340F-7  Rules.  The board shall adopt rules as may be necessary for the administration of this chapter, which shall include at least the following provisions:

(1)  The basis for classification of water treatment plants and distribution systems as required by section 340F-2;

(2)  Criteria for the qualification of applicants for operator certification corresponding to each of the classifications referred to in paragraph (1);

(3)  Procedures for examination of candidates and renewal of certificates; and

(4)  Procedures for the revocation of certificates. [L 1991, c 273, pt of §1; am L 2000, c 196, §7]



§340F-8 - Prohibited acts.

§340F-8  Prohibited acts.  It shall be unlawful:

(1)  For any public water system, or major segment of a public water system such as a water treatment plant or distribution system, to be operated unless the operator is duly certified under this chapter; and

(2)  For any individual to perform the duties of an operator without being duly certified under this chapter. [L 1991, c 273, pt of §1; am L 2000, c 196, §8]

Note

Applicability of section.  L 2000, c 196, §9.



§340F-9 - Injunctions and civil penalty.

[§340F-9]  Injunctions and civil penalty.  Any person who violates any provision of this chapter, or any rules, regulations, criterion, procedure, or certificate issued hereunder may, in a legal action commenced by the board;

(1)  Be enjoined from continuing such violation; and

(2)  Be subject to a civil penalty of not more than $25,000 a day for each day of continuing violation. [L 1991, c 273, pt of §1]



§340F-10 - Criminal penalties.

[§340F-10]  Criminal penalties.  Any individual who knowingly makes any false statement, representation, or certification in any application, record, report, plan, or other document filed or required to be maintained under this chapter, shall be guilty of a misdemeanor. [L 1991, c 273, pt of §1]



§340F-11 - Powers and duties of the board.

[§340F-11]  Powers and duties of the board.  To carry out the provisions and purposes of this chapter, the board shall:

(1)  Perform any and all acts and adopt, amend, or repeal such rules and regulations as it finds necessary or appropriate;

(2)  Enter into agreements, contracts, or cooperative arrangements, under such terms and conditions as deemed appropriate with other state, federal, or interstate agencies, municipalities, educational institutions, or other organizations or individuals;

(3)  Receive financial and technical assistance from the federal government and other public or private agencies;

(4)  Participate in related programs of the federal government, other states, interstate agencies, or other public or private agencies or organizations;

(5)  Furnish upon request to federal, state or interstate agencies, municipalities, educational institutions and other organizations and individuals, reports, information and materials relating to the certification program authorized by this chapter;

(6)  Revoke, suspend, or refuse to renew any certificate of any individual following a hearing before the board of the individual or the individual’s designated representative, when it is determined that the individual has practiced fraud or deception; that reasonable care, judgment, or the application of the individual’s knowledge or ability was not used in the performance of the individual’s duties; or that the individual is incompetent or unable to properly perform the individual’s duties; provided that the board gives the person concerned notice and hearing in conformity with chapter 91;

(7)  Delegate those duties and responsibilities the board may deem appropriate for the purpose of administering requirements of this chapter;

(8)  Establish and collect such fees for application, conduct examinations, issue or renew certificates as are necessary for the support of this chapter, and deposit all fees collected into the State’s general fund; and

(9)  Oversee the development and implementation of a continuous training program if that is necessary to carry out this chapter. [L 1991, c 273, pt of §1]



§340F-12 - Reciprocity.

[§340F-12]  Reciprocity.  (a)  On or after June 17, 1991, certification of operators by any state which, as determined by the board, accepts certifications made or certification requirements deemed satisfactory pursuant to this chapter, shall be accorded reciprocal treatment and shall be recognized as valid and sufficient within the purview of this chapter, if in the judgment of the board the certification requirements of such state are substantially equivalent to the requirements of this chapter or any rules or regulations adopted hereunder and providing further that reciprocal privileges are granted to certified operators of this State.

(b)  In making determinations pursuant to subsection (a) of this section, the board may consider any generally applicable criteria and guidelines developed by the association of boards of certification for operating personnel in water and wastewater utilities. [L 1991, c 273, pt of §1]

Revision Note

"June 17, 1991" substituted for "the effective date of this chapter".






CHAPTER 341 - ENVIRONMENTAL QUALITY CONTROL

§341-1 - Findings and purpose.

[§341-1]  Findings and purpose.  The legislature finds that the quality of the environment is as important to the welfare of the people of Hawaii as is the economy of the State.  The legislature further finds that the determination of an optimum balance between economic development and environmental quality deserves the most thoughtful consideration, and that the maintenance of the optimum quality of the environment deserves the most intensive care.

The purpose of this chapter is to stimulate, expand and coordinate efforts to determine and maintain the optimum quality of the environment of the State. [L 1970, c 132, pt of §1]



§341-2 - Definitions.

§341-2  Definitions.  As used in this chapter, unless the context otherwise requires:

"Center" means the University of Hawaii environmental center established in section [304A-1551].

"Council" means the environmental council established in section 341-3(c).

"Director" means the director of environmental quality control.

"Office" means the office of environmental quality control established in section 341-3(a).

"University" means the University of Hawaii. [L 1970, c 132, pt of §1; am L 2006, c 75, §12]

Revision Note

Numeric designations deleted and definitions rearranged.

"Environmental center" substituted for "ecology or environmental center".



§341-3 - Office of environmental quality control; environmental center; environmental council.

§341-3  Office of environmental quality control; environmental center; environmental council.  (a)  There is created an office of environmental quality control that shall be headed by a single executive to be known as the director of environmental quality control who shall be appointed by the governor as provided in section 26-34.  This office shall implement this chapter and shall be placed within the department of health for administrative purposes.  The office shall perform its duties under chapter 343 and shall serve the governor in an advisory capacity on all matters relating to environmental quality control.

(b)  The environmental center within the University of Hawaii shall be as established under section [304A-1551].

(c)  There is created an environmental council not to exceed fifteen members.  Except for the director, members of the environmental council shall be appointed by the governor as provided in section 26-34.  The council shall be attached to the department of health for administrative purposes.  Except for the director, the term of each member shall be four years; provided that, of the members initially appointed, five members shall serve for four years, five members shall serve for three years, and the remaining four members shall serve for two years.  Vacancies shall be filled for the remainder of any unexpired term in the same manner as original appointments.  The director shall be an ex officio voting member of the council.  The council chairperson shall be elected by the council from among the appointed members of the council.

Members shall be appointed to assure a broad and balanced representation of educational, business, and environmentally pertinent disciplines and professions, such as the natural and social sciences, the humanities, architecture, engineering, environmental consulting, public health, and planning; educational and research institutions with environmental competence; agriculture, real estate, visitor industry, construction, media, and voluntary community and environmental groups.  The members of the council shall serve without compensation but shall be reimbursed for expenses, including travel expenses, incurred in the discharge of their duties. [L 1970, c 132, pt of §1; am L 1980, c 302, pt of §2; am L 1983, c 140, §1; am L 1987, c 233, §1; am L 2006, c 75, §13]



§341-4 - Powers and duties of the director.

§341-4  Powers and duties of the director.  (a)  The director shall have such powers delegated by the governor as are necessary to coordinate and, when requested by the governor, to direct pursuant to chapter 91 all state governmental agencies in matters concerning environmental quality.

(b)  To further the objective of subsection (a), the director shall:

(1)  Direct the attention of the university community and the residents of the State in general to ecological and environmental problems through the center and the council, respectively, and through public education programs;

(2)  Conduct research or arrange for the conduct of research through contractual relations with the center, state agencies, or other persons with competence in the field of ecology and environmental quality;

(3)  Encourage public acceptance of proposed legislative and administrative actions concerning ecology and environmental quality, and receive notice of any private or public complaints concerning ecology and environmental quality through the council;

(4)  Recommend programs for long-range implementation of environmental quality control;

(5)  Submit direct to the governor and to the legislature such legislative bills and administrative policies, objectives, and actions, as are necessary to preserve and enhance the environmental quality of the State;

(6)  Conduct public educational programs; and

(7)  Offer advice and assistance to private industry, governmental agencies, or other persons upon request.

(c)  The director shall adopt rules pursuant to chapter 91 necessary for the purposes of implementing this chapter. [L 1970, c 132, pt of §1; am L 1978, c 161, §1; am L 1985, c 127, §3; am L 1987, c 185, §1; am L 2001, c 247, §1]



§341-5 - REPEALED.

§341-5  REPEALED.  L 2006, c 75, §17.

Cross References

For present provision, see §304A-1551.



§341-6 - Functions of the environmental council.

§341-6  Functions of the environmental council.  The council shall serve as a liaison between the director and the general public by soliciting information, opinions, complaints, recommendations, and advice concerning ecology and environmental quality through public hearings or any other means and by publicizing such matters as requested by the director pursuant to section 341-4(b)(3).  The council may make recommendations concerning ecology and environmental quality to the director and shall meet at the call of the council chairperson or the director upon notifying the council chairperson.  The council shall monitor the progress of state, county, and federal agencies in achieving the State’s environmental goals and policies and with the assistance of the director shall make an annual report with recommendations for improvement to the governor, the legislature, and the public no later than January 31 of each year.  All state and county agencies shall cooperate with the council and assist in the preparation of such a report by responding to requests for information made by the council.  The council may delegate to any person such power or authority vested in the council as it deems reasonable and proper for the effective administration of this section and chapter 343, except the power to make, amend, or repeal rules. [L 1970, c 132, pt of §1; am L 1974, c 248, §1; am L 1983, c 140, §2]

Revision Note

Section "341-4(b)(3)" substituted for "341-4(b)(4)".






CHAPTER 342 - ENVIRONMENTAL QUALITY

CHAPTER 342

ENVIRONMENTAL QUALITY

REPEALED.  L 1989, c 212, §8.

Note

L 1989, c 77, §4 and c 281, §2 and L 1990, c 316, §3 purport to amend §342-11 and L 1989, c 161, §2 purports to amend §342-34.



CHAPTER 342B - AIR POLLUTION CONTROL

§342B-1 - Definitions.

PART I.  DEFINITIONS AND GENERAL PROVISIONS

§342B-1  Definitions.  As used in this chapter, unless the context otherwise requires:

"Administrator" means the administrator of the United States Environmental Protection Agency.

"Air pollutant" has the same meaning as in the Clean Air Act, 42 United States Code section 7602 (g), and any substance designated as such by rules adopted under chapter 91.

"Air pollution" means the presence in the outdoor air of substances in quantities and for durations which may endanger human health or welfare, plant or animal life, or property or which may unreasonably interfere with the comfortable enjoyment of life and property throughout the State and in such areas of the State as are affected thereby, but excludes all aspects of employer-employee relationships as to health and safety hazards.

"Ambient air" means the general outdoor atmosphere.

"Clean Air Act" means the federal Clean Air Act of 1963 as amended (42 United States Code section 7401 et seq.).

"Compliance plan" means a plan which includes a description of how a source proposes to comply with all applicable requirements pursuant to this chapter and includes a schedule of compliance and a schedule under which the permittee will submit progress reports to the department no less frequently than every six months.

"Council" means the compliance advisory council.

"Covered source" means:

(1)  Any major source;

(2)  Any source subject to a standard of performance for new stationary sources as established by the director pursuant to this chapter;

(3)  Any source subject to an emissions standard for hazardous air pollutants as established by the director pursuant to this chapter;

(4)  Any source subject to the rules for the prevention of significant deterioration of air quality as established by the director pursuant to this chapter; and

(5)  Any source in a source category designated by the director.

"Department" means the department of health.

"Director" means the director of health.

"Draft proposed permit" means the version of a permit for which the department offers public notice and an opportunity for public comment and hearing.

"Emission" means the act of releasing or discharging air pollutants into the ambient air from any source.

"EPA" means the United States Environmental Protection Agency.

"Fugitive dust" means uncontrolled emission of solid airborne particulate matter from any source other than combustion.

"Fugitive emissions" means those emissions which could not reasonably pass through a stack, chimney, vent, or other functionally equivalent opening.

"Hazardous air pollutant" means those hazardous air pollutants listed in section 112 (b) of the Clean Air Act, as amended, 42 United States Code section 7412 (b), and any other hazardous air pollutant designated by rules.

"Major source" means any stationary source, or any group of stationary sources that are located on one or more contiguous properties, and are under common control, belonging to a single major industrial grouping and that emits or has the potential to emit, considering controls:

(1)  Any hazardous air pollutant, except radionuclides, in the aggregate of ten tons per year or more, twenty-five tons per year or more of any combination, or such lesser quantity as the director may establish by rule;

(2)  One hundred tons per year or more of any regulated air pollutant, including fugitive emissions of any such regulated air pollutant as the director may establish by rule; and

(3)  For radionuclides, "major source" shall have the meaning specified by the director by rule.

"Owner or operator" means any person who owns, leases, operates, controls, or supervises a stationary source.

"Party" means each person named as party or properly entitled to be a party in any court or agency proceeding.

"Permit" means written authorization from the director to construct, modify, relocate, or operate any regulated air pollutant source.  A permit authorizes the permittee to cause or allow the emission of a regulated air pollutant in a specified manner or amount, or to do any act, not forbidden by this chapter or by rules adopted pursuant to this chapter, but requiring review by the department.

"Permit program" means the program established pursuant to part III of this chapter.

"Person" means any individual, firm, corporation, association, partnership, consortium, joint venture, commercial entity, state, county, commission, political subdivision of the State, or, to the extent they are subject to this chapter, the United States or any interstate body.

"Proposed permit" means the version of a permit that the department forwards to the administrator for review.

"Regulated air pollutant" means:

(1)  Nitrogen oxides or any volatile organic compound;

(2)  Any air pollutant for which a national or state ambient air quality standard has been adopted; and

(3)  Any air pollutant that is established by rule pursuant to this chapter pertaining to standards of performance for new stationary sources and emissions standards for hazardous air pollutants.

"SBAP" means the small business assistance program established by section 342B-61.

"Small business ombudsman" means the small business ombudsman for air pollution control established pursuant to section  342B-63.

"Small business stationary source" means a stationary source that:

(1)  Is owned or operated by a person that employs one hundred or fewer individuals;

(2)  Is independently owned and operated and not dominant in its field or as otherwise defined by the federal Small Business Act (42 United States Code section 631 et seq.);

(3)  Is not a major stationary source;

(4)  Does not emit fifty tons or more per year of any regulated air pollutant; and

(5)  Emits less than seventy-five tons per year of all regulated air pollutants.

"Source" means any property, real or personal, which emits or may emit any air pollutant.

"Stationary source" means any piece of equipment or any activity at a building, structure, facility, or installation that emits or may emit any air pollutant.

"Variance" means special written authorization from the director to cause or emit any regulated air pollutant in a manner or in an amount in excess of applicable standards, or to do an act that deviates from the requirements of rules or standards adopted pursuant to this chapter. [L 1992, c 240, pt of §1; am L 1993, c 208, §§2, 11]

Case Notes

"Fugitive dust" definition cited, where court determined that fugitive dust was a pollutant.  307 F. Supp. 2d 1170.



§342B-2 - Administration.

[§342B-2]  Administration.  The department shall administer this chapter through the director.  The director may delegate to any person the power and authority vested in the director by this chapter as the director deems reasonable and proper for the effective administration of this chapter, except the power to make rules. [L 1992, c 240, pt of §1]



§342B-3 - General functions, duties, and powers of the director.

[§342B-3]  General functions, duties, and powers of the director.  (a)  In addition to any other power or duty prescribed by law and in this chapter, the director shall prevent, control, and abate air pollution and the emission of air pollutants in the State.

(b)  In the discharge of the duty described in subsection (a) the director may adopt, amend, and repeal state rules controlling and prohibiting air pollution and the release of air pollutants or as otherwise necessary for the purposes of this chapter.

(c)  In addition to other specific powers provided in this chapter, the director may appoint, without regard to chapter 76, hearings officers to conduct contested case hearings and public participation activities, including public hearings and public informational meetings. [L 1992, c 240, pt of §1; am L 2000, c 253, §150]



§342B-4 - Other powers of department and director not affected.

[§342B-4]  Other powers of department and director not affected.  The powers, duties, and functions vested in the department and director under this chapter shall not be construed to affect in any manner the powers, duties, and functions vested in the department and director under any other law.  Rules shall be adopted pursuant to chapter 91. [L 1992, c 240, pt of §1]



§342B-5 - Effect of laws, ordinances, and rules.

[§342B-5]  Effect of laws, ordinances, and rules.  (a)  All laws, ordinances, and rules inconsistent with this chapter shall be void and of no effect.

(b)  Any county may adopt ordinances and rules governing any matter relating to air pollutant and air pollution control which is not governed by a rule of the department adopted pursuant to this chapter; provided that any county ordinance or rule relating to air pollution control shall be void and of no effect as to any matter regulated by a rule of the department upon the adoption thereof. [L 1992, c 240, pt of §1]



§342B-5.5 - Exemptions.

[§342B-5.5]  Exemptions.  The hydrogen sulfide standard adopted pursuant to this chapter shall not apply to waste ponds, waste piles, crops, feed, animals, or manure incident to agricultural operations necessary for the raising of animals or the growing or processing of crops. [L 1993, c 208, §1]



§342B-6 - Short title.

[§342B-6]  Short title.  This chapter may be cited as the “Hawaii Air Pollution Control Act.” [L 1992, c 240, pt of §1]



§342B-7 - Annual reports.

§342B-7  Annual reports.  The department shall compile an annual report summarizing:

(1)  Air quality data from all air quality monitoring stations;

(2)  Annual criteria pollutant emissions;

(3)  Annual air toxic emissions; and

(4)  All completed or issued enforcement actions. [L 1992, c 240, pt of §1; am L 1993, c 208, §3]



§342B-11 - Prohibition.

PART II.  AIR POLLUTION

[§342B-11]  Prohibition.  No person, including any public body, shall engage in any activity which causes air pollution or causes or allows the emission of any regulated air pollutant without first securing approval in writing from the director. [L 1992, c 240, pt of §1]



§342B-12 - Specific powers of the director.

§342B-12  Specific powers of the director.  The director may:

(1)  Establish ambient air quality standards for the State as a whole or for any part thereof;

(2)  Establish and administer any permit program;

(3)  Establish by rule the control of open burning, fugitive dust, and visible emissions;

(4)  Establish by rule the control of vehicular smoke emission and require the installation, use, and proper operation and maintenance of air pollution control equipment for motor vehicles;

(5)  Establish and administer a program of inspection and testing of all modes of transportation except aircraft, to enforce compliance with applicable emission limitations when necessary and practicable, and to control or limit the operation of motor vehicular and other modes of transportation when the director finds pursuant to standards established by rules such modes of transportation are producing or pose an immediate danger of producing unacceptable levels of air pollution or when such control is necessary to meet applicable ambient air quality standards;

(6)  Establish by rule other specific areas for control of air pollution, thereby allowing for varying conditions;

(7)  Establish standards of performance or rules for existing, new, or modified stationary sources or adopt standards of performance for existing, new, or modified stationary sources as promulgated by the administrator;

(8)  Establish maximum achievable control technology standards or rules for the control of hazardous air pollutants from existing, new, or modified sources or adopt maximum achievable control technology as promulgated by the administrator;

(9)  Establish rules for the prevention of significant deterioration of air quality or adopt prevention of significant deterioration regulations as promulgated by the administrator; and

(10)  Establish rules allowing for environmental permit shields. [L 1992, c 240, pt of §1; am L 1994, c 268, §1]



§342B-13 - Public participation.

§342B-13  Public participation.  (a)  Except as provided in subsections (b) and (c), where public participation is deemed appropriate by the director or is required, the director shall provide for notice and opportunity for public comment as follows:

(1)  The director shall make available for public inspection in at least one location in the county affected by the proposed action, or in which the source is or would be located:

(A)  Information on the subject matter;

(B)  All information submitted by the applicant, except for that deemed confidential;

(C)  The department’s analysis and proposed action; and

(D)  Other information and documents deemed appropriate by the department;

(2)  The director shall notify the public of the availability of information listed in paragraph (1).  Public notification shall be given once in the county affected by the proposed action, or in which the source is or would be located.  The director shall also post this notice on the department’s web site in an easily-located manner;

(3)  Public notice shall be mailed to any person, group, or agency upon request;

(4)  The director shall provide a period of not less than thirty days following the date of the public notice during which time interested persons may submit written comments on the subject matter, application, department’s analysis and proposed actions, and other appropriate considerations.  The period for comment may be extended at the discretion of the director; and

(5)  The director, at the director’s sole discretion, may hold a public hearing if the public hearing would aid in the director’s decision.  Any person may request a public hearing.  The request shall be in writing and shall be filed within the thirty-day comment period prescribed in paragraph (4) and shall indicate the interest of the party filing the request and the reasons why a hearing is warranted.  The director shall give the public notice for a hearing in accordance with paragraph (2) at least thirty days in advance of the hearing date and shall conduct the hearing in the county which would be affected by the proposed action, or in which the source is or would be located.

(b)  All rules shall be adopted, amended, and repealed pursuant to chapter 91.  The director shall provide written notice to any person, who submitted comments during the comment period or presented testimony during the public hearing, of the final action taken by the department with respect to the rules.

(c)  The director shall hold a public hearing when revising the state implementation plan required by the Clean Air Act, and the amendments thereto, and the regulations promulgated thereunder. [L 1992, c 240, pt of §1; am L 1993, c 208, §4; am L 1998, c 2, §87; am L 2000, c 150, §2]



§342B-14 - Variances.

[§342B-14]  Variances.  (a)  Every application for a variance shall be made on forms furnished by the department and shall be accompanied by a complete and detailed description of present conditions, how present conditions do not conform to applicable standards, and such other information as the department may by rule prescribe.

(b)  Each application for a variance shall be reviewed in light of the descriptions, statements, plans, histories, and other supporting information submitted with the application, such additional information as may be submitted upon the request of the department, and the effect or probable effect upon the air quality standards established pursuant to this chapter.

(c)  Whenever an application for a variance is approved, the department shall issue a variance authorizing the emission or discharge of an air pollutant in excess of applicable standards.  No variance shall be granted by the department unless the application and the supporting information clearly show that:

(1)  The continuation of the function or operation involved in the discharge of air pollution occurring or proposed to occur by the granting of the variance is in the public interest as determined in section 342B-27;

(2)  The emission or discharge occurring or proposed to occur does not substantially endanger human health or safety; and

(3)  Compliance with the applicable standards or rules from which a variance is sought would produce serious hardship without equal or greater benefits to the public.

(d)  Any variance or renewal thereof shall be granted within the requirements of this section and for time periods and under conditions consistent with the reasons therefor, and within the following limitations:

(1)  If the variance is granted on the ground that there is no practicable means known or available for the adequate prevention, control, or abatement of the air pollution involved, it shall be only until the necessary means for prevention, control, or abatement becomes practicable and subject to the taking of any substitute or alternate measures that the department may prescribe.  No renewal of a variance granted under this subsection shall be allowed without a thorough review of known and available means of preventing, controlling, or abating the air pollution involved;

(2)  The director may issue a variance for a period not exceeding five years; and

(3)  Every variance granted under this section shall include conditions requiring the grantee to perform air or discharge sampling and report the results of such sampling to the department.

(e)  Any variance granted pursuant to this section may be renewed from time to time on terms and conditions and for periods not exceeding five years which would be appropriate on initial granting of a variance; provided that the applicant for renewal has met all of the conditions specified in the immediately preceding variance; and provided further that the renewal, and the variance issued in pursuance thereof, shall provide for emission or discharge not greater than that attained pursuant to the terms of the immediately preceding variance at its expiration.  No renewal shall be granted except on application therefor.  Any such application shall be made at least one hundred eighty days prior to the expiration of the variance.  The director shall act on an application for renewal within one hundred eighty days of the receipt of such application.

(f)  The director may afford a hearing in accordance with chapter 91 in relation to an application for the issuance, renewal, or modification of a variance.

(g)  No variance shall be construed to prevent or limit the application of any emergency provisions and procedures provided by law.

(h)  Any application for a variance shall be subject to the public participation requirements of section 342B-13.  The contents of the public notice on the variance application for a variance shall include at least:

(1)  The name and address of the applicant;

(2)  A brief description of the applicant’s activities or operations which result in the emission, or other activity described in the variance application;

(3)  A short description of the location of each emission or discharge indicating whether such emission or discharge is new or existing;

(4)  A brief description of the public participation procedures, including the comment period and other means by which interested persons may comment on the variance application and the department’s proposed action; and

(5)  The address and phone number of the state agency at which interested persons may obtain further information and may inspect a copy of the variance application and supporting and related documents. [L 1992, c 240, pt of §1]



§342B-15 - Complaints; hearings; appointment of masters.

[§342B-15]  Complaints; hearings; appointment of masters.  The director may:

(1)  Receive or initiate complaints on air pollution, hold hearings in connection with air pollution, and institute legal proceedings in the name of the State for the prevention, control, or abatement of air pollution; and

(2)  Appoint a master or masters to conduct investigations and hearings. [L 1992, c 240, pt of §1]



§342B-16 - Research, educational, and training programs.

[§342B-16]  Research, educational, and training programs.  The director may:

(1)  Conduct and supervise research programs for the purpose of determining the causes, effects, hazards, or means to monitor or abate sources of air pollution;

(2)  With the approval of the governor, cooperate with, and receive money from, the federal government, or any political subdivision of the State or from private sources for the study and control of air pollution; and

(3)  Conduct and supervise statewide educational and training programs on air pollution prevention, control, and abatement, including the preparation and distribution of information relating to air pollution. [L 1992, c 240, pt of §1]



§342B-17 - Air quality modelers.

[§342B-17]  Air quality modelers.  The department may establish permanent exempt positions known as air quality modelers for the purpose of assessing the impact of air releases.  The positions shall be appointed by the director without regard to chapter 76.  The funds for these positions shall come from the clean air special fund established in section 342B-32. [L 1997, c 146, §3; am L 2000, c 253, §150]



§342B-18 - Annual reports to neighboring communities.

[§342B-18]  Annual reports to neighboring communities.  (a)  Every owner or operator of a major source within Campbell Industrial Park or Kahe Valley or every owner or operator of a geothermal facility that emits criteria air pollutants in excess of one hundred tons per year shall submit an annual report to the department within sixty days of the beginning of each year, which shall describe the following:

(1)  The type and quantity of criteria pollutants emitted by the facility during the previous year;

(2)  A description of controls, operating procedures, or other measures being used by the owner or operator to control emissions of these criteria pollutants.

(b)  The department shall review and evaluate the information submitted under subsection [(a)] and produce a report.  The department shall include the following information in the reports:

(1)  A summary of the ambient air quality data collected for each criteria pollutant monitored;

(2)  A comparison of the monitoring data collected against state and federal ambient air quality standards;

(3)  Impacts of the monitored criteria pollutants’ adverse effects on human health and the environment; and

(4)  A report on air quality trends over a five-year period.

(c)  The department shall distribute the reports described in this section on a monthly basis to adjacent neighborhood boards or community associations, or both. [L 1997, c 146, §7]

Revision Note

Subsection (b) redesignated pursuant to §23G-15(1).



§342B-19 - Unpermitted releases; timely notice.

[§342B-19]  Unpermitted releases; timely notice.  The department shall review the reports submitted by every owner or operator of a geothermal facility, or major source within Campbell Industrial Park or Kahe Valley, of their unpermitted releases to determine whether the release may have an adverse impact on human health.  The department shall notify the neighborhood boards or community associations, or both, of the adjacent communities of unpermitted releases which may have an adverse impact on human health as soon as circumstances warrant. [L 1997, c 146, §8]



§342B-21 - Specific functions, duties, and powers of the director.

PART III.  PERMIT PROGRAM

Case Notes

Prior law.

Administrative rules must be adopted pursuant to chapter 91 regarding hydrogen sulfide emissions prior to issuance of air pollution permit authorizing construction and operation of geothermal wells.  73 H. 56, 828 P.2d 802.

Where health department did not have rules adopted under chapter 91 governing the standards of emissions of hydrogen sulfide into the air as required by §342B-32 (1991) at the time geothermal well developer was issued permit, department was required to refuse the issuance of the permit. 73 H. 56, 828 P.2d 802.

§342B-21  Specific functions, duties, and powers of the director.  The director shall have the functions, duties, and power to:

(1)  Issue permits for a fixed term not to exceed five years;

(2)  Ensure compliance by all sources required to have a permit with each applicable standard, regulation, or requirement provided by federal or state statutes or rules;

(3)  Ensure that, upon issuance or renewal, permits incorporate emission limitations and other requirements in an applicable state implementation plan;

(4)  Terminate, modify, or revoke and reissue permits for cause;

(5)  Enforce permits, permit fee requirements, and the requirement to obtain a permit including the recovery of civil penalties;

(6)  Ensure that permits in effect during the establishment and implementation of this new permit program will continue in effect until the permittee has applied for and obtained a permit under the new program; and

(7)  Issue permits with environmental permit shields pursuant to such rules as the director may adopt. [L 1992, c 240, pt of §1; am L 1994, c 268, §2]



§342B-22 - Permit and permit renewal; requirements.

[§342B-22]  Permit and permit renewal; requirements.  (a)  The owner or operator of a covered source shall obtain a permit from the department.  The director may exempt any nonmajor category of covered sources from the permit obligation for a period of five years after the effective date of the rules establishing the permit program.

(b)  Within twelve months after the effective date of the rules establishing the permit program, the owner or operator of a covered source shall submit to the department an application for a permit and a compliance plan.

(c)  No person shall begin construction, modification, or relocation of any covered source without first obtaining a permit from the director.

(d)  The director may require any person who owns, operates, or desires to construct, modify, or relocate a source other than a covered source to obtain a permit prior to the construction, modification, relocation, operation, or continued operation.

(e)  Permits being renewed shall be subject to the same procedural requirements that apply to initial permit issuance, including the procedure of federal oversight and public participation.

(f)  Permit expiration terminates the source’s right to operate unless a timely and complete renewal application is submitted to the department and provided the owner or operator  acts consistently with the permit previously granted, the application on which it was granted, and all plans, specifications, and other information submitted as a part thereof. [L 1992, c 240, pt of §1]



§342B-23 - Application for permit.

[§342B-23]  Application for permit.  (a)  An application for a permit required pursuant to this chapter shall be in the form prescribed by the director and for existing sources shall also be accompanied by a compliance plan.

(b)  The department may require that permit applications be accompanied by other plans, specifications, meteorological monitoring data, ambient air quality monitoring data, and best available control technology analysis, and any other information necessary to identify the source, the air emissions, and the air quality impacts and to determine whether the proposed installation, modification, or operation will be in accord with applicable rules and standards. [L 1992, c 240, pt of §1]



§342B-24 - Action on a permit application.

§342B-24  Action on a permit application.  (a)  Within sixty days of receipt of an application the department shall give the applicant written notice that the application is complete, or give the applicant written notice of incompleteness outlining additional information requirements.

(b)  The department shall take final action on each permit application within eighteen months after the application is determined or deemed to be complete, except that in each of the first three years of the permit program the department need only act on one third of the permit applications submitted during the first year of the permit program.  The department may prioritize final action on applications for construction or modification.

(c)  Each application for a covered source shall be subject to federal oversight.

(d)  For each application for a covered source permit the director shall provide public notice, including the method by which a public hearing can be requested, and an opportunity for public comments in accordance with section 342B-13. [L 1992, c 240, pt of §1; am L 1993, c 208, §5]



§342B-25 - Approval of permit.

[§342B-25]  Approval of permit.  (a)  The director shall issue a permit for any term not exceeding five years if it is determined that the source will comply with all requirements of this chapter and the rules and standards adopted pursuant to this chapter.

(b)  The permit may be subject to such reasonable conditions as the director may prescribe, including emission limitations or other conditions to assure compliance with all hazardous air pollutant maximum achievable control technology standards or rules adopted pursuant to this chapter.

(c)  The director, on application, shall renew a permit for a term not exceeding five years, if it is determined that the source complies with all requirements of this chapter and the rules and standards adopted pursuant to this chapter.

(d)  The director shall not deny an application for the issuance or renewal of a permit without affording the applicant an opportunity for a hearing in accordance with chapter 91.

(e)  The director shall not issue a permit for a covered source if the administrator timely objects to its issuance. [L 1992, c 240, pt of §1]



§342B-26 - General and temporary permits; single permit.

§342B-26  General and temporary permits; single permit.  (a)  The director, after providing public notice, including the method by which a public hearing can be requested, and an opportunity for public comment pursuant to section 342B-13, may issue a general permit covering numerous similar sources.  The owner of any source covered by a general permit must apply to the department for use of the general permit.

(b)  The director may issue a single permit authorizing emissions from similar operations by the same source owner or operator at multiple temporary locations.  No permit shall be issued unless it is assured that the source at all authorized locations will be or is in compliance with all requirements pursuant to this chapter and the rules and standards adopted pursuant to this chapter. [L 1992, c 240, pt of §1; am L 1993, c 208, §6]



§342B-27 - Other permit action.

[§342B-27]  Other permit action.  (a)  The director, on the director’s own motion or the application of any person, may terminate, modify, suspend, or revoke and reissue any permit if, after affording the permittee an opportunity for a hearing in accordance with chapter 91, the director determines that:

(1)  The permit contains a material mistake made in establishing the emissions limitations or other requirements of the permit;

(2)  Permit action is required to assure compliance with the applicable requirements of the Clean Air Act, this chapter, and the applicable standards and rules adopted pursuant to this chapter;

(3)  Permit action is required to address additional applicable requirements of the Clean Air Act, this chapter, and the applicable standards and rules adopted pursuant to this chapter;

(4)  There is a violation of any condition of the permit;

(5)  The permit was obtained by misrepresentation or failure to disclose fully all relevant facts;

(6)  There is a change in any condition that requires either a temporary or permanent reduction or elimination of the permitted discharge;

(7)  More frequent monitoring or reporting by the permittee is required;

(8)  It is necessary to incorporate into the permit the requirements from pre-construction review permits or exemptions authorized under an approved new source review program in the applicable implementation plan; or

(9)  Such is in the public interest.

In determining the public interest, the director shall consider the environmental impact of the proposed action, any adverse environmental effects which cannot be avoided should the action be implemented, the alternatives to the proposed action, the relationship between local short-term uses of the environment and the maintenance and enhancement of long-term productivity, and any irreversible and irretrievable commitments of resources which would be involved in the proposed action should it be implemented, and any other factors which the director may by rule prescribe; provided that any determination of public interest shall promote the optimum balance between economic development and environmental quality.

(b)  The director may revise a permit administratively if the revision:

(1)  Corrects typographical errors;

(2)  Identifies a change in the name, address, or phone number of any person identified in the permit, or provides a similar minor administrative change at the source;

(3)  Allows for a change in ownership or operational control of a source where the department determines that no other change in the permit is necessary, provided that a written agreement containing a specific date for transfer of permit responsibility, coverage, and liability between the current and new permittees has been submitted to the department; or

(4)  Makes any other change that the department determines to be similar to those in paragraphs (1) to (3). [L 1992, c 240, pt of §1]



§342B-28 - Recordkeeping and monitoring requirements.

[§342B-28]  Recordkeeping and monitoring requirements.  The director may require an owner or operator of any source on a continuous, periodic, or one-time basis to:

(1)  Establish, maintain, and submit records;

(2)  Draft reports;

(3)  Install, use, and maintain monitoring equipment, and use audit procedures or methods;

(4)  Sample emissions in accordance with such procedures or methods, at such locations, at such intervals, during periods, and in the manner prescribed by the director;

(5)  Keep records on the source and the control equipment parameters, production variables, or other indirect data when direct monitoring is impractical;

(6)  Sample and analyze the composition of the fuel, waste, or other products being burned or incinerated;

(7)  Submit compliance certifications; and

(8)  Provide other information as the department may require. [L 1992, c 240, pt of §1]



§342B-29 - Fees.

§342B-29  Fees.  (a)  The director shall establish fees for permits issued pursuant to this chapter to be paid by the applicant prior to the issuance of the permit and thereafter on a schedule established by the department.

(b)  Fees for covered sources shall adequately cover the direct and indirect costs required to develop, support, and administer the permit program, including the reasonable costs of:

(1)  Reviewing and acting upon any application for or renewal of a permit;

(2)  Implementing and enforcing the terms and conditions of any permit, including legal support;

(3)  Monitoring emissions and ambient air quality, including resources to audit and inspect source-operated monitoring programs at least once a year;

(4)  Preparing generally applicable rules or guidance;

(5)  Performing or reviewing modeling, analyses, and demonstrations;

(6)  Preparing inventories and tracking emissions;

(7)  Providing support to the small business assistance program; and

(8)  Administering the fund.

(c)  Fees for covered sources shall be based on the number of tons of regulated air pollutant, excluding carbon monoxide, allowed or emitted by the permitted source and shall not be less than $25 per ton per year.

(d)  Unless changed by rules, fees for covered sources shall be changed in December of each year only by the percentage, if any, by which the consumer price index for that calendar year exceeds the consumer price index for the prior calendar year.  The consumer price index for any calendar year is the average of the consumer price index for all urban consumers published by the United States Department of Labor, as of the close of the twelve-month period ending on August 31 of each calendar year.

(e)  Nothing in the cost-per-ton fee provisions of subsections (c) and (d) shall restrict the director from assessing more or less than the amount determined under subsections (c) and (d) from any one covered source or any class or category of covered sources, as designated by the director; provided the department collects a total amount of fees sufficient to cover the costs of the permit program. [L 1992, c 240, pt of §1; am L 2009, c 42, §2]



§342B-30 - Judicial review.

[§342B-30]  Judicial review.  The applicant and any person who participated in the public comment process may obtain judicial review in state court of the final action on a permit issuance or renewal.  This is in addition to judicial review otherwise available. [L 1992, c 240, pt of §1]



§342B-31 - Government records; confidential information.

[§342B-31]  Government records; confidential information.  (a)  The department shall make all government records maintained pursuant to this chapter open to public inspection in accordance with chapter 92F unless access is restricted or closed by law.

(b)  Except as provided in subsection (c), the following permit program documents are deemed to be government records:

(1)  Permit applications and all supporting information;

(2)  Compliance plans (including schedules of compliance);

(3)  Emissions or compliance monitoring reports;

(4)  Certifications;

(5)  Permits; and

(6)  Any other information submitted to the department pursuant to the permit program.

(c)  Upon a showing satisfactory to the director by any person that records, reports, or information, or particular part thereof (other than emission data), to which the director has access pursuant to this chapter, contain information of a confidential nature concerning secret processes or methods of manufacture, these records, reports, or information shall be kept confidential except that such record, report, or information may be disclosed to other officers or employees of the department and EPA concerned with carrying out this chapter or when relevant in any proceeding pursuant to this chapter.  The contents of the permit itself shall not be entitled to confidentiality protection.

(d)  No records, reports, or information for which confidentiality is claimed by the person from whom they are obtained shall be disclosed until such person has received reasonable notice under the procedures set forth in 40 Code of Federal Regulations Part 2, section 2.201 et seq. and has had the opportunity to demonstrate why these should not be disclosed, including a reasonable opportunity to obtain judicial relief.  In any such proceedings, confidentiality shall be accorded to any documents which satisfy the criteria set forth in 40 Code of Federal Regulations Part 2 or any rules adopted by the department pursuant to chapter 91.

(e)  Any officer, employee, or agent of the department acquiring confidential information from any inspection authorized by section 342B-41 who divulges the information except as authorized in this chapter or except as ordered by a court or at an administrative hearing regarding an alleged violation of this chapter or of any rule or standard adopted pursuant to this chapter shall be fined not more than $1,000.

(f)  The provisions of sections 92F-16 and 92F-17 shall apply to any officer, employee, or agent of the department acquiring any confidential information as defined in this section. [L 1992, c 240, pt of §1]



§342B-32 - Clean air special fund.

[§342B-32]  Clean air special fund.  (a)  There is created in the state treasury a special fund to be designated as the clean air special fund.  The proceeds in the fund shall be used solely to pay for all reasonable direct and indirect costs required to develop, support, and administer the permit program requirements of this chapter including reasonable costs of:

(1)  Reviewing and acting upon any application for or renewal of a permit;

(2)  Implementing and enforcing the terms and conditions of any permit, including legal support as defined by rules;

(3)  Monitoring emissions and ambient air quality including resources to audit and inspect source-operated monitoring requirements at least once a year;

(4)  Preparing generally applicable rules or guidelines;

(5)  Performing or reviewing modeling, analyses, and demonstrations;

(6)  Preparing emissions inventories and tracking systems;

(7)  Providing support to the small business assistance program; and

(8)  Administering the fund.

(b)  All moneys collected as fees pursuant to section 342B-29 shall be deposited into the clean air special fund.  All interest earned or accrued on moneys deposited in the fund shall become a part of the fund. [L 1992, c 240, pt of §1]



§342B-33 - Minimum permit conditions.

§342B-33  Minimum permit conditions.  At a minimum, each permit shall require the permittee to:

(1)  Submit to the director, no less than every six months, the results of any required monitoring and, no less than annually, a compliance certification; and

(2)  Disclose the annual emissions of hazardous air pollutants. [L 1992, c 240, pt of §1; am L 1994, c 268, §3]



§342B-34 - Exceptions.

[§342B-34]  Exceptions.  This part does not apply to open burning and fugitive dust which shall be regulated by rules adopted by the department. [L 1992, c 240, pt of §1]



§342B-41 - Inspection of premises.

PART IV.  ENFORCEMENT AND PENALTIES

[§342B-41]  Inspection of premises.  The director, in accordance with the law, may enter and inspect any building or place to investigate an actual or suspected source of air pollution, to ascertain compliance or noncompliance with this chapter or any rule or standard adopted by the department pursuant to this chapter, or any permit or other approval granted by the department pursuant to this chapter, and to make reasonable tests in connection therewith.  No confidential information secured pursuant to this section by any official or employee of the department within the scope and course of the official’s or employee’s employment in the prevention, control, or abatement of air pollution shall be disclosed by the official or employee except as it relates directly to air pollution and then only in connection with the official’s or employee’s official duties and within the scope and course of the official’s or employee’s employment. [L 1992, c 240, pt of §1]



§342B-42 - Enforcement.

§342B-42  Enforcement.  (a)  If the director determines that any person has violated or is violating this chapter, any rule adopted pursuant to this chapter, or any permit issued or variance granted pursuant to this chapter, the director shall serve written notice by certified mail or personal service upon the alleged violator or violators specifying the alleged violation and may include with the notice:

(1)  An order specifying a reasonable time during which that person shall be required to take such measures as may be necessary to correct the violation and to give periodic progress reports;

(2)  An order imposing penalties provided in section 342B-48; and

(3)  An order that the alleged violator or violators appear before the director for a hearing at a time and place specified in the notice or to be set later and answer the charges complained of.

(b)  If the director determines that any person is continuing to violate this chapter, any rule adopted, permit issued, or variance granted pursuant to this chapter after having been served notice of violation, the director shall serve written notice by certified mail or personal delivery upon the alleged violator or violators specifying the alleged violation.  With the notice the director:

(1)  Shall order the alleged violator or violators to submit a written schedule within thirty days specifying the measures to be taken and the time within which the measures shall be taken to bring that person into compliance with this chapter, any rule adopted, permit issued, or variance granted pursuant to this chapter.  The director shall accept or modify the submitted schedule within thirty days of receipt of the schedule.  Any schedule not acted upon after thirty days of receipt by the director shall be deemed accepted by the director;

(2)  Shall order the alleged violator or violators to cease and desist from the activities that violate this chapter, any rule adopted, permit issued, or variance granted pursuant to this chapter, if that person does not submit a written schedule to the director within thirty days.  This order shall remain in effect until the director accepts the written schedule;

(3)  May impose penalties as provided in section 342B-48; and

(4)  May order the alleged violator or violators to appear before the director for a hearing at a time and place specified in the notice or to be set later and answer the charges complained of.

(c)  If the director determines that any person has violated an accepted schedule or an order issued pursuant to this section, the director shall impose penalties by sending a notice in writing, either by certified mail or by personal service, to that person, describing such nonadherence or violation with reasonable particularity.

(d)  Any order issued pursuant to this chapter shall become final, unless not later than twenty days after the notice of violation and order is served, the person or persons named therein request in writing a hearing before the director.  Any penalty imposed pursuant to this chapter shall become due and payable twenty days after the notice of penalty is served, unless the person or persons named therein request in writing a hearing before the director.  Whenever a hearing is requested on any penalty imposed pursuant to this chapter, the penalty shall become due and payable only upon completion of all review proceedings and the issuance of a final order confirming the penalty in whole or in part.  Upon request for a hearing, the director shall require that the alleged violator or violators appear before the director for a hearing at the time and place specified in the notice and answer the charges complained of.

(e)  Any hearing conducted pursuant to this section shall be conducted as a contested case under chapter 91.  If, after a hearing held pursuant to this section, the director finds that a violation or violations have occurred, the director shall affirm or modify any penalties imposed or shall modify or affirm the order previously issued or issue an appropriate order or orders for the prevention, abatement, or control of the violation or emission of air pollutants involved, or for the taking of such other corrective action as may be appropriate.  If, after a hearing on an order or penalty contained in a notice, the director finds that no violation has occurred or is occurring, the director shall rescind the order or penalty.  Any order issued after a hearing may prescribe timetables for necessary action in preventing, abating, or controlling the violation.

(f)  If the amount of any penalty is not paid to the department within thirty days after it becomes due and payable, the director may institute a civil action in the name of the State to collect the administrative penalty which shall be a government realization.  In any proceeding to collect the administrative penalty imposed, the director need only show that:

(1)  Notice was given;

(2)  A hearing was held or the time granted for requesting a hearing has run without such a request;

(3)  The administrative penalty was imposed; and

(4)  The penalty remains unpaid.

(g)  In connection with any hearing held pursuant to this section, the director shall have the power to subpoena the attendance of witnesses and the production of evidence on behalf of all parties. [L 1992, c 240, pt of §1; am L 1993, c 208, §7; am L 1995, c 180, §2]



§342B-43 - Emergency powers; procedures.

§342B-43  Emergency powers; procedures.  (a)  Notwithstanding any other law to the contrary, if the governor or the director determines that an imminent peril to the public health and safety is or will be caused by the release of any air pollutant or combination of air pollutants that requires immediate action, the governor or the director, without a public hearing, may order any person causing or contributing to the release of the air pollutant to immediately reduce or stop the release, and may take any and all other actions as may be necessary.  The order shall fix a place and time, not later than twenty-four hours thereafter, for a hearing to be held before the director.

(b)  Nothing in this section shall be construed to limit any power which the governor or any other officer may have to declare an emergency and act on the basis of such a declaration, if such power is conferred by statute or constitutional provision, or inheres in the office. [L 1992, c 240, pt of §1; am L 1993, c 261, §§2, 4; am L 1995, c 201, §1]

Cross References

Environmental response law, see chapter 128D.

Hawaii emergency planning and community right-to-know act, see chapter 128E.



§342B-44 - Injunctive and other relief.

§342B-44  Injunctive and other relief.  The director may institute a civil action in any court of competent jurisdiction for injunctive and other relief to prevent any violation of this chapter, any rule adopted, condition of a permit, or variance issued pursuant to this chapter, without the necessity of prior revocation of the permit or variance, to impose and collect civil penalties, to collect administrative penalties, or obtain other relief.  The court shall have the power to grant relief in accordance with the Hawaii rules of civil procedure. [L 1992, c 240, pt of §1; am L 1995, c 180, §3]

Rules of Court

Injunctions, see HRCP rule 65.



§342B-45 - Citation.

§342B-45  Citation.  (a)  Any person who violates the vehicular smoke emission rules and open burning control rules adopted by the department pursuant to this chapter may be issued a summons or citation for such violation.  Violations of vehicular smoke emission rules and open burning control rules shall constitute a violation as defined in section 701-107 and shall be enforced by police officers.  The summons or citation shall be printed in the form hereinafter described, warning the person to appear and answer the charge against the person at a certain place and at a time within seven days of the issuance of the summons or citation.

(b)  The summons or citation shall be designed to provide for all necessary information.  The form and content of such summons or citation shall be adopted or prescribed by the district courts.

(c)  The original of a summons or citation shall be given to the purported violator and the other copy or copies distributed in the manner prescribed by the district courts; provided that the district courts may prescribe alternative methods of distribution of the original and any other copies.

(d)  Summonses and citations shall be consecutively numbered and the carbon copy or copies of each shall bear the same number.

(e)  If any person fails to comply with a summons or citation, the person who issued the summons or citation shall cause a complaint to be entered against the person and secure the issuance of a warrant for the person’s arrest.  Failure to comply with a summons or citation is a misdemeanor. [L 1992, c 240, pt of §1; am L 1997, c 27, §1]



§342B-46 - Appeal.

[§342B-46]  Appeal.  If any party is aggrieved by a decision of the director, the party may appeal in the manner provided in chapter 91 to the circuit court of the circuit in which the party resides or has the party’s principal place of business or in which the action in question occurred; provided that the operation of a cease and desist order will not be stayed on appeal unless specifically ordered by a court of competent jurisdiction. [L 1992, c 240, pt of §1]



§342B-47 - Civil penalties.

§342B-47  Civil penalties.  (a)  Any person who violates the vehicular smoke emission rules adopted by the department pursuant to this chapter shall be fined not less than $25 nor more than $2,500 for each separate offense.  Each day of each violation constitutes a separate offense.

(b)  Any person who violates the open burning control rules adopted by the department pursuant to this chapter shall be fined not more than $10,000 for each separate offense.  Each day of each violation constitutes a separate offense.

(c)  Any person who violates this chapter, any rule adopted pursuant to this chapter, other than vehicular smoke emission control and open burning control rules, any condition of a permit issued or variance granted pursuant to this chapter, or any fee or filing requirement, shall be fined not more than $25,000 for each separate offense.  Each day of each violation constitutes a separate offense.

(d)  Any person who denies, obstructs, or hampers the entrance, inspection, or monitoring by any duly authorized officer or employee of the department of any building, place, or vehicle that the officer or employee is authorized to enter and inspect shall be fined not more than $25,000 for each separate offense.  Each day of each violation constitutes a separate offense.

(e)  State of mind shall not be an element of proof for civil violations. [L 1992, c 240, pt of §1; am L 1993, c 208, §8]



§342B-48 - Administrative penalties.

§342B-48  Administrative penalties.  (a)  In addition to any other administrative or judicial remedy provided by this chapter, or by rules adopted pursuant to this chapter, the director is authorized to impose by order the penalties specified in section 342B-47.

(b)  Factors to be considered in imposing an administrative penalty include:

(1)  The nature and history of the violation and of any prior violations;

(2) The economic benefit to the violator, or anticipated by the violator, resulting from the violation;

(3)  The opportunity, difficulty, and history of corrective action;

(4)  Good faith efforts to comply; and

(5)  Such other matters as justice may require.

(c)  It is presumed that the violator’s economic and financial conditions allow payment of the penalty, and the burden of proof to the contrary is on the violator.

(d)  In any judicial proceeding to recover the administrative penalty imposed, the director need only show that:

(1)  Notice was given;

(2)  A hearing was held or the time granted for requesting a hearing has run without such a request;

(3)  The administrative penalty was imposed; and

(4)  The penalty remains unpaid. [L 1992, c 240, pt of §1; am L 1994, c 268, §4]



§342B-49 - Criminal penalties.

§342B-49  Criminal penalties.  (a)  Any person who knowingly violates any applicable standards or limitations, any condition in a permit issued pursuant to this chapter, any order, any rule, or any fee or filing requirement, shall be punished by a fine of not more than $25,000 for each day of each violation or by imprisonment not to exceed five years, or both.

(b)  Any person who knowingly makes any false statement, representation, or certification in any form, in any notice or report required by a permit, or who knowingly renders inaccurate any monitoring device or method required by the department to be maintained by the person pursuant to this chapter, or who fails to report as required by this chapter, shall be punished by a fine of not more than $25,000 for each day of each violation or by imprisonment for not more than two years, or both.

(c)  Any person who negligently releases into the ambient air any hazardous air pollutant or extremely hazardous substance and who at the time negligently places another person in imminent danger of death or serious bodily injury shall be punished by a fine of not more than $25,000 for each day of each violation, or imprisonment for not more than one year, or both.  If a conviction of any person under this subsection is for a violation committed after a first conviction of the person under this subsection, the maximum punishment shall be doubled with respect to both the fine and imprisonment.

(d)  Any person who knowingly releases into the ambient air any hazardous air pollutant or extremely hazardous substance and who knows at the time that another person is thereby placed in imminent danger of death or serious bodily injury shall be punished by a fine of not more than $25,000 for each day of each violation, or imprisonment for not more than fifteen years, or both.  Any organization which violates this subsection shall be subject to a fine of not more than $1,000,000.  If a conviction of any person under this subsection is for a violation committed after a first conviction of the person under this subsection, the maximum punishment shall be doubled with respect to both the fine and imprisonment. [L 1992, c 240, pt of §1; am L 1993, c 208, §9]



§342B-50 - Disposition of collected fines and penalties.

[§342B-50]  Disposition of collected fines and penalties.  Fines and penalties collected under sections 342B-47, 342B-48, and 342B-49 shall be deposited into the environmental response revolving fund established by section 128D-2. [L 1992, c 240, pt of §1]



§342B-51 - Enforcement by state and county authorities.

[§342B-51]  Enforcement by state and county authorities.  All state and county health authorities and police officers shall enforce this chapter and the rules, orders, and permits of the department. [L 1992, c 240, pt of §1]



§342B-52 - Nonliability of department personnel.

[§342B-52]  Nonliability of department personnel.  Notwithstanding any other law to the contrary, no member, officer, or employee of the department shall be criminally liable or responsible under this chapter for any acts done by the member, officer, or employee in the performance of the member’s, officer’s, or employee’s duties; provided that this section shall not apply to violations of section 342B-31. [L 1992, c 240, pt of §1]



§342B-53 - Other action not barred.

[§342B-53]  Other action not barred.  No existing civil or criminal remedy for any wrongful action which is a violation of any statute or any rule of the department or the ordinance of any county shall be excluded or impaired by this chapter. [L 1992, c 240, pt of §1]



§342B-54 - Priority in courts.

[§342B-54]  Priority in courts.  All actions brought pursuant to this chapter or pursuant to the rules adopted under this chapter or pursuant to the conditions of a permit issued under this chapter shall in the discretion of the court receive priority in the courts of the State. [L 1992, c 240, pt of §1]



§342B-55 - Consent orders; settlement agreements.

§342B-55  Consent orders; settlement agreements.  Notwithstanding section 342B-13, at least thirty days before a consent order or settlement agreement of any kind under this chapter to which the director or the State is a party is final or filed with a court, the director shall provide public notice and an opportunity for the public to comment.  The director shall promptly consider any written comments and may withdraw or withhold consent to the proposed order or agreement if the comments disclose facts or considerations which indicate that the consent is inappropriate, improper, inadequate, or inconsistent with the requirements of this chapter.  Nothing in this section shall apply to civil or criminal penalties under this chapter. [L 1992, c 240, pt of §1; am L 1993, c 208, §10]



§342B-56 - Citizen suits.

§342B-56  Citizen suits.  (a)  After June 30, 1995, any person may commence a civil action on that person’s own behalf against:

(1)  Any person (including the State and the director) who is alleged to be in violation of this chapter, including any emission standard or limitation or any order issued by the director;

(2)  The director where there is alleged a failure to perform any act or duty under this chapter which is not discretionary; or

(3)  Any person who proposes to construct or constructs any new or modified major emitting facility without a required permit or who is alleged to be in violation of any condition of such permit.

This subsection shall not apply before April 1, 1996 to violations of permits related to agricultural burning; provided further that the governor may extend this deadline for an additional three months.

(b)  The circuit court shall have jurisdiction to:

(1)  Enforce such an emission standard or limitation, or an order;

(2)  Order the director to perform such act or duty; and

(3)  Apply any appropriate civil penalties.

(c)  No action may be commenced:

(1)  Under subsection (a)(1):

(A)  Prior to sixty days after the plaintiff has given notice of the violation to (i) the director, (ii) the department, and (iii) any alleged violator of the standard, limitation, or order; or

(B)  If the director or the department has commenced and is diligently prosecuting a civil action to require compliance with the standard, limitation, or order, but in any such action any person may intervene as a matter of right; or

(2)  Under subsection (a)(2) prior to sixty days after the plaintiff has given notice of such action to the director.  Notice under this subsection shall be given in such [manner] as the director shall prescribe by rule.

(d)  Any action respecting a violation by a stationary source of an emission standard or limitation or an order respecting such standard or limitations may be brought only in the judicial circuit in which such source is located.

(e)  In any action under this section, the director, if not a party, may intervene as a matter of right at any time in the proceeding.

(f)  The court, in issuing any final order in any action brought pursuant to this section, may award costs of litigation (including reasonable attorney and expert witness fees) to any party, whenever the court determines such award is appropriate.  The court, if a temporary restraining order or preliminary injunction is sought, may require the filing of a bond or equivalent security in accordance with the Hawaii rules of civil procedure.

(g)  Nothing in this section shall restrict any right which any person may have under any constitutional provision, statute, or common law to seek enforcement of any emission standard or limitation or to seek any other relief.

(h)  Penalties received under subsection (b) shall be deposited into the clean air special fund established by section 342B-32.  These amounts shall remain available to finance air compliance and enforcement activities.  The court shall have discretion to order that such civil penalties, in lieu of being deposited in the fund, be used in beneficial mitigation, education, or protection projects which enhance public health or the environment. [L 1992, c 240, pt of §1; am L 1995, c 180, §4; am L 1996, c 13, §6]

Rules of Court

Injunctions, see HRCP rule 65.



§342B-61 - Small business assistance program.

PART V.  SMALL BUSINESS ASSISTANCE PROGRAM

[§342B-61]  Small business assistance program.  (a)  The director shall establish within the department a small business assistance program to provide technical support and environmental compliance information to those small business stationary sources subject to the provisions of this chapter.  The small business assistance program shall:

(1)  Develop, collect, and coordinate information concerning compliance methods and technologies for small business stationary sources;

(2)  Assist small business stationary sources with air pollution prevention and accidental release detection and prevention, including providing information concerning alternative technologies, process changes, products, and methods of operation that help reduce air pollution;

(3)  Assist small business stationary sources in determining applicable requirements and in obtaining permits pursuant to this chapter in a timely and efficient manner;

(4)  Assure that small business stationary sources receive in a timely manner notice of their rights and of any applicable rules or standards proposed or adopted pursuant to this chapter;

(5)  Inform small business stationary sources of their obligations pursuant to this chapter;

(6)  Develop procedures for referring small business stationary sources to qualified consultants in evaluating the operations of such sources and in determining compliance with this chapter; and

(7)  Develop procedures to consider requests from small business stationary sources for modification of:

(A)  Any work practice or technological compliance methods; or

(B)  The milestones for implementing such work practice or compliance method;

based on the technological and financial capability of any such small business stationary source.  No modification may be granted unless it is in compliance with the applicable requirements of this chapter and the Clean Air Act.

(b)  The director, upon petition by a small business stationary source, after notice and opportunity for public comment, may include as a small business stationary source for purposes of this chapter any stationary source which does not meet the criteria for items (3), (4), or (5) of the definition of “small business stationary source” provided the stationary source does not emit more than one hundred tons per year of all regulated air pollutants.

(c)  The director, in consultation with the administrator and the administrator of the federal Small Business Administration and after providing notice and opportunity for public comment, may exclude from the definition of “small business stationary source” any category or subcategory of sources that the administrator or the director determines to have sufficient technical and financial capabilities to meet the requirements of this chapter without the application of this part. [L 1992, c 240, pt of §1]



§342B-62 - Compliance advisory council; establishment; appointment, number, and term of members; duties.

[§342B-62]  Compliance advisory council; establishment; appointment, number, and term of members; duties.  (a)  There is established within the department, for administrative purposes, an advisory council to be known as the compliance advisory council which shall:

(1)  Render advisory opinions concerning the effectiveness of the small business assistance program, difficulties encountered, and the degree and severity of enforcement;

(2)  Make periodic reports to the administrator concerning the compliance of the small business assistance program with the requirements of the federal Paperwork Reduction Act (44 United States Code subsection 3501 et seq.), the Regulatory Flexibility Act (5 United States Code subsection 601 et seq.), and the Equal Access to Justice Act (Public Law 96-354);

(3)  Review information for small business stationary sources to assure such information is understandable by the layperson;

(4)  Have the small business assistance program serve as the secretariat for the development and dissemination of such reports and advisory opinions; and

(5)  Perform other duties as required by the director.

(b)  The council shall be composed of seven voting members.  The members shall be appointed in the manner provided in section 26-34, except as provided otherwise in this section.

(c)  The members of the council shall be selected as follows:

(1)  Two persons who are not owners, or representative of owners, of small business stationary sources selected by the governor to represent the general public;

(2)  Two persons who are owners or represent owners of small business stationary sources, with one member selected by the majority leadership of the house of representatives, and one member selected by the minority leadership of the house of representatives;

(3)  Two persons who are owners or represent owners of small business stationary sources, with one member selected by the majority leadership of the senate and one member selected by the minority leadership of the senate; and

(4)  One member selected by the director to represent the department.

(d)  The members shall serve for two-year terms.  The council shall elect its officers, and four members shall constitute a quorum.  The members shall serve without compensation but shall be reimbursed for expenses, including travel expenses, necessary for the performance of their duties. [L 1992, c 240, pt of §1]



§342B-63 - Small business ombudsman for air pollution control; qualifications; duties.

[§342B-63]  Small business ombudsman for air pollution control; qualifications; duties.  (a)  There is created an office of the small business ombudsman for air pollution control in the department which shall be headed by a single executive to be known as the small business ombudsman for air pollution control who shall be appointed by the director for a term of four years.  The position of small business ombudsman shall be exempt from the civil service laws pursuant to paragraph (17) of section 76-16.  The director may remove or suspend for cause the small business ombudsman after due notice and public hearing.

(b)  The person appointed as the small business ombudsman shall be experienced in dealing with both private enterprise and government entities; arbitration and negotiation; interpretation of laws and rules; investigation; recordkeeping; report writing; public speaking; and management.  All employees of the office shall be hired by the small business ombudsman and shall serve at the small business ombudsman’s pleasure.  In determining the salary of each employee, the small business ombudsman shall consult with the department of personnel services and shall follow as closely as possible the recommendations of the department of personnel services.  The small business ombudsman and the small business ombudsman’s full-time staff shall be entitled to participate in all state employee benefit plans.

(c)  The small business ombudsman shall:

(1)  Assist small businesses which may be affected by air pollution control rules by providing services as necessary such as:

(A)  Assistance in the dissemination of information to small businesses and interested parties;

(B)  Referral of small businesses to specialists for financial, technological, and operational information and assistance to reduce air pollution and prevent accidental releases;

(C)  Encouragement of small businesses to participate in the development of air pollution control rules;

(D)  Assistance in investigations and resolutions of complaints and disputes between small businesses and the department of health concerning air pollution control; and

(E)  Presentations to trade associations and small businesses to inform them of the air pollution control rules and compliance requirements; and

(2)  Assist in the development and continued operation of the small business assistance program by participating in meetings and conferences and preparing and providing information as necessary such as:

(A)  Evaluation of the air pollution control rules and their effect on the economy and small businesses;

(B)  Assistance in preparation of guideline documents;

(C)  Evaluation of the small business assistance program and the assistance provided to small businesses;

(D)  Reports, recommendations, and testimony to various governmental agencies and the legislature if so requested; and

(E)  Comments and recommendations to EPA and the department of health on proposed air pollution control rules that impact small businesses.

(d)  The small business ombudsman shall submit to the director an annual report discussing the small business ombudsman’s activities under this chapter. [L 1992, c 240, pt of §1]



§342B-71 - Statewide greenhouse gas emissions limit, adoption.

[PART VI.]  GREENHOUSE GAS EMISSIONS

Note

Greenhouse gas emissions reduction task force (report to 2010 legislature and every five years thereafter).  L 2007, c 234, §§1 to 7.

[§342B-71]  Statewide greenhouse gas emissions limit, adoption.  A statewide greenhouse gas emissions limit to be achieved by 2020 is hereby established that is equal to or below the level of the statewide greenhouse gas emissions in 1990, as determined by section 3 of Act 234, Session Laws of Hawaii 2007; provided that for the purposes of this Act greenhouse gas emissions from airplanes shall not be included. [L 2007, c 234, pt of §8]



§342B-72 - Greenhouse gas emissions limits; rules.

[§342B-72]  Greenhouse gas emissions limits; rules.  (a)  Before December 31, 2011, the director shall adopt rules pursuant to chapter 91:

(1)  Establishing greenhouse gas emission limits applicable to sources or categories of sources, to be achieved by January 1, 2020, and establishing emission reduction measures to achieve the maximum practically and technically feasible and cost-effective reductions in greenhouse gas emissions in furtherance of achieving the statewide greenhouse gas emissions limit; and

(2)  Requiring the reporting and verification of statewide greenhouse gas emissions and to monitor and enforce compliance with this part,

to become operative beginning on January 1, 2012.

(b)  The director, to the extent feasible to achieve the statewide greenhouse gas emissions limit, shall adopt rules pursuant to chapter 91 and this section based upon the recommendations and findings of the work plan created pursuant to section 6 of Act 234, Session Laws of Hawaii 2007.

(c)  Any rule adopted by the director pursuant to this section shall ensure all of the following:

(1)  The greenhouse gas emission reductions achieved are real, permanent, quantifiable, verifiable, and enforceable by the director; and

(2)  If applicable, the greenhouse gas emission reduction occurs over the same time period and is equivalent in amount to any direct emission reduction required pursuant to this part.

(d)  The director shall periodically review and update state emission reporting requirements and endeavor to make the requirements consistent with the requirements of international, federal, and other states' greenhouse gas emission reporting programs, as necessary.

(e)  After January 1, 2012, the director may revise rules adopted pursuant to this section and adopt additional rules to further this part. [L 2007, c 234, pt of §8]



§342B-73 - Schedule of fees; establishment.

[§342B-73]  Schedule of fees; establishment.  The director may adopt rules pursuant to chapter 91 that specify a schedule of fees to be paid by the sources of greenhouse gas emissions regulated pursuant to this part.  The revenues collected pursuant to this section shall be deposited into the clean air special fund established under section 342B-32 to be used for the purposes thereof. [L 2007, c 234, pt of §8]






CHAPTER 342C - OZONE LAYER PROTECTION

§342C-1 - Definitions.

§342C-1  Definitions.  As used in this chapter, unless the context otherwise requires:

“Chlorofluorocarbon” or “CFC” means any member of the family of substances containing carbon, fluorine, and chlorine, including, without limitation, those compounds known as CFC-11, CFC-12, CFC-13, CFC-14, CFC-113, CFC-114, CFC-115, CFC-116, CFC-500, CFC-502, and CFC-503, and any combination or mixture containing any of these chlorofluorocarbon compounds.

“Department” means the department of health.

“Director” means the director of health.

“Halon” means any fully halogenated carbon compound containing bromine, chlorine, or fluorine, including, without limitation, those compounds known as Halon-1301, Halon-1211, and Halon-2402.

“Mobile air conditioner” means an air conditioner designed for installation in a motor vehicle.

“Ozone-depleting compound” means any chlorofluorocarbon or halon, including those compounds known as methyl chloroform and carbon tetrachloride, or any other compound designated by the United States Environmental Protection Agency as being an ozone-depleting compound pursuant to Title 40, Part 82, Code of Federal Regulations, or any other compound designated by the department as being an ozone-depleting compound.

“Person” includes any individual, firm, association, partnership, or corporation, whether domestic or foreign, whether acting as a principal, agent, employee, or otherwise, and includes any governmental entity or charitable organization.

“Portable” means capable of being carried in hand by one individual. [L 1990, c 316, pt of §2; am L 1992, c 264, §2]



§342C-2 - Prohibited acts.

§342C-2  Prohibited acts.  (a)  Effective January 1, 1991, no person in this State shall sell or offer for sale any CFC refrigerant suitable for use in air conditioners or mobile air conditioners in containers that are smaller than fifteen pounds net.

(b)  No person in this State shall wilfully cause or allow CFCs to be released into the air from any source or process regulated by this chapter, other than through common use of a product, or in the course of attempting to recover, recycle, or safely dispose of CFCs while exercising due care to prevent unnecessary releases of CFCs into the air to the extent practicable and in compliance with applicable rules.

(c)  Effective July 1, 1993, no person in this State shall:

(1)  Purchase, distribute, manufacture, import, sell, or offer for sale, any portable fire extinguisher that contains a halon or other ozone-depleting compound; or

(2)  Repair, service, or perform maintenance on any portable fire extinguishing system or unit without using a reclamation system to recapture, recycle, or properly dispose of unspent halons or other ozone-depleting compounds.

Exempted from this prohibition is the sale of portable halon fire extinguishers for use in aircraft, which may be sold to purchasing agents of airline companies, or to private individuals upon presentation of a pilots license. [L 1990, c 316, pt of §2; am L 1992, c 264, §3]



§342C-3 - Refrigerators and freezers.

[§342C-3]  Refrigerators and freezers.  Nothing in this chapter shall apply to refrigerators or freezers. [L 1990, c 316, pt of §2]



§342C-4 - Rules.

[§342C-4]  Rules.  The department shall adopt rules necessary for the purposes of this chapter. [L 1990, c 316, pt of §2]



§342C-5 - Penalties.

§342C-5  Penalties.  (a)  Any person who violates the provisions of this chapter pertaining to ozone layer protection or any rule adopted by the department pursuant to this chapter shall be fined not more than $1,000 for each separate offense.

(b)  Each unit of CFC refrigerant sold or offered for sale, and each wilful release of CFCs into the air, shall constitute a separate offense.

(c)  Each portable fire extinguisher, containing a halon or other ozone-depleting compound, that is purchased, distributed, manufactured, imported, sold, or offered for sale, shall constitute a separate offense.

(d)  Each portable fire extinguishing system or unit that is repaired, serviced, or upon which maintenance is performed, without using a reclamation system to recapture, recycle, or properly dispose of unspent halons or other ozone-depleting compounds, shall constitute a separate offense.

(e)  Any action taken to impose or collect the penalty provided for in this section shall be considered a civil action. [L 1990, c 316, pt of §2; am L 1992, c 264, §4]






CHAPTER 342D - WATER POLLUTION

§342D-1 - Definitions.

PART I.  DEFINITIONS AND GENERAL PROVISIONS

§342D-1  Definitions.  As used in this chapter, unless the context otherwise requires:

“Available recycled water service” means the existence of an operable recycled water distribution main within one hundred feet of the property line.

“Coastal waters” means all waters surrounding the islands of the State from the coast of any island to a point three miles seaward from the coast, and, in the case of streams, rivers, and drainage ditches, to a point three miles seaward from their point of discharge into the sea and includes those brackish waters, fresh waters, and salt waters that are subject to the ebb and flow of the tide.

“Complaint” means any written charge filed with or by the department that a person is violating any provision of this chapter or any rule or order adopted pursuant to this chapter.

“Department” means the department of health.

“Director” means the director of health.

“Domestic sewage” is waste and wastewater from humans or household operations that:

(1)  Is discharged to or otherwise enters a treatment works; or

(2)  Is of a type that is usually discharged to or otherwise enters a treatment works or an individual wastewater system.

Individual wastewater systems include cesspools, septic tanks, and household aerobic units.  As used here “waste” means any liquid, gaseous, and solid substance, whether treated or not, and whether or not it pollutes or tends to pollute state waters, and “waste” excludes industrial and agricultural substances that are not combined with substances from humans or household operations.  As used here “wastewater” means any liquid “waste,” as used above, whether treated or not.

“Drainage ditch” means that facility used to carry storm runoff only.

“Effluent” means any substance discharged into state waters, publicly owned treatment works, or sewerage systems, including, but not limited to, sewage, waste, garbage, feculent matter, offal, filth, refuse, any animal, mineral, or vegetable matter or substance, and any liquid, gaseous, or solid substances.

“Effluent sources” include, but are not limited to, sewage outfalls, refuse systems and plants, water systems and plants, industrial plants, and contributors to publicly owned treatment works or sewerage systems.

“Industrial user” means a source of water pollutants into a publicly owned treatment works from any nondomestic source regulated under section 307(b), (c), or (d) of the Federal Water Pollution Control Act.

“Management practices” include treatment, processing, storage, transport, use, and disposal.

“New source” means any source of water pollution the construction of which is commenced after the adoption of rules prescribing a standard of performance which will be applicable to such source.

“Party” means each person or agency named as party or properly entitled to be a party in any court or agency proceeding.

“Permit” means written authorization from the director to discharge waste or to construct, modify, or operate any water pollution source.  A permit authorizes the grantee to cause or discharge waste or water pollution in a manner or amount, or to do an act, not forbidden by this chapter or by rules adopted under this chapter, but requiring review by the department.

“Person” means any individual, partnership, firm, association, public or private corporation, federal agency, the State or any of its political subdivisions, trust, estate, or any other legal entity.

“Pollution” means water pollution.

“Recycled water” and “reclaimed water” mean treated wastewater that by design is intended or used for a beneficial purpose.

“Sewage sludge” means any solid, semi-solid, or liquid residue removed during the treatment of municipal wastewater or domestic sewage.  Sewage sludge includes, but is not limited to, solids removed during primary, secondary, or advanced wastewater treatment, scum, septage, portable toilet pumping, Type III Marine Sanitation device pumpings (33 Code of Federal Regulations Part 159), and sewage sludge products.  Sewage sludge does not include grit, screenings, or ash generated during the incineration of sewage sludge.

“Sewerage system” means pipelines or conduits, pumping stations, and force mains, and all other structures, devices, appurtenances, and facilities used for collecting or conducting wastes to an ultimate point for treatment or disposal.

“Standard of performance” means a standard for the control of the discharge of water pollutants which reflects the greatest degree of effluent reduction which the director determines to be achievable through application of the best demonstrated control technology, processes, operating methods, or other alternatives, including, where practicable, a standard permitting no discharge of water pollutants.

“State waters” means all waters, fresh, brackish, or salt, around and within the State, including, but not limited to, coastal waters, streams, rivers, drainage ditches, ponds, reservoirs, canals, ground waters, and lakes; provided that drainage ditches, ponds, and reservoirs required as a part of a water pollution control system are excluded.

“Treatment works” means any plant or other facility used for the purpose of controlling water pollution.

“Variance” means special written authorization from the director to cause or discharge waste or water pollution in a manner or in an amount in excess of applicable standards, or to do an act that deviates from the requirements of rules adopted under this chapter.

“Waste” means sewage, industrial and agricultural matter, and all other liquid, gaseous, or solid substance, including radioactive substance, whether treated or not, which may pollute or tend to pollute the waters of this State.

“Wastewater” means any liquid waste, whether treated or not, and whether animal, mineral, or vegetable including agricultural, industrial, and thermal wastes.

“Water pollutant” means dredged spoil, solid refuse, incinerator residue, sewage, garbage, sewage sludge, munitions, chemical waste, biological materials, radioactive materials, heat, wrecked or discarded equipment, rock, sand, soil, sediment, cellar dirt and industrial, municipal, and agricultural waste.

“Water pollution” means:

(1)  Such contamination or other alteration of the physical, chemical, or biological properties of any state waters, including change in temperature, taste, color, turbidity, or odor of the waters, or

(2)  Such discharge of any liquid, gaseous, solid, radioactive, or other substances into any state waters,

as will or is likely to create a nuisance or render such waters unreasonably harmful, detrimental, or injurious to public health, safety, or welfare, including harm, detriment, or injury to public water supplies, fish and aquatic life and wildlife, recreational purposes and agricultural and industrial research and scientific uses of such waters or as will or is likely to violate any water quality standards, effluent standards, treatment and pretreatment standards, or standards of performance for new sources adopted by the department. [L 1989, c 212, pt of §2; am L 1990, c 298, §2; am L 1995, c 180, §5; am L 1999, c 193, §2 and c 288, §2; am L 2001, c 269,§2]

Revision Note

Subparagraphs (1) and (2) in definition of domestic sewage redesignated pursuant to §23G-15(1).



§342D-2 - Administration.

[§342D-2]  Administration.  The department shall administer this chapter through the director.  The director may delegate to any person such power and authority vested in the director by this chapter as the director deems reasonable and proper for the effective administration of this chapter, except the power to make rules. [L 1989, c 212, pt of §2]



§342D-3 - Board membership.

[§342D-3]  Board membership.  Notwithstanding any law to the contrary, no individual, board, or body of this State which grants permits required under this chapter shall be or include, as a member, any person who receives or has during the previous two years received, a significant portion of the person’s income directly or indirectly from permit holders or applicants for a permit; provided that for the purposes of this section, no agency, board, or body of the State shall be considered a permit holder or applicant for a permit. [L 1989, c 212, pt of §2]



§342D-4 - Duties; rules.

§342D-4  Duties; rules.  In addition to any other power or duty prescribed by law and in this chapter, the director shall prevent, control, and abate water pollution in the State and may control all management practices for domestic sewage, sewage sludge, and recycled water, whether or not the practices cause water pollution.  In the discharge of this duty, the director may adopt rules pursuant to chapter 91 necessary for the purposes of this chapter.  Any person heard at the public hearing shall be given written notice of the action taken by the department with respect to the rules. [L 1989, c 212, pt of §2; am L 1995, c 180, §6; am L 1999, c 193, §3]



§342D-5 - Rules; specific.

[§342D-5]  Rules; specific.  The director may establish by rule, water quality standards, effluent standards, treatment and pretreatment standards, and standards of performance for specific areas and types of discharges in the control of water pollution, thereby allowing for varying local conditions. [L 1989, c 212, pt of §2]



§342D-6 - Permits; procedures for.

§342D-6  Permits; procedures for.  (a)  An application for any permit required under this chapter shall be in a form prescribed by the director.

(b)  The department may require that applications for permits shall be accompanied by plans, specifications, and any other information that it deems necessary in order to determine whether the proposed installation, alteration, or use will be in accord with applicable rules and standards.

(c)  The director shall issue a permit for any term, not exceeding five years, if the director determines that it will be in the public interest; provided that the permit may be subject to any reasonable conditions that the director may prescribe.  The director may include conditions in permits or may issue separate permits for management practices for domestic sewage, sewage sludge, and recycled water, whether or not the practices cause water pollution.  The director, on application, shall renew a permit from time to time for a term not exceeding five years if the director determines that it will be in the public interest.  The director shall not grant or deny an application for the issuance or renewal of a permit without affording the applicant and any person who commented on the proposed permit during the public comment period an opportunity for a hearing in accordance with chapter 91.  A request for a hearing and any judicial review of the hearing shall not stay the effect of the issuance or renewal of a permit unless specifically ordered by the director or a court.

(d)  The director, on the director’s own motion or the application of any person, may modify, suspend, revoke, or revoke and reissue any water pollution permit if, after affording the permittee an opportunity for a hearing in accordance with chapter 91, the director determines that:

(1)  There is a violation of any condition of the permit;

(2)  The permit was obtained by misrepresentation, or there was failure to disclose fully all relevant facts;

(3)  There is a change in any condition that requires either a temporary or permanent reduction or elimination of the permitted discharge; or

(4)  It is in the public interest.

The public interest excludes any reason less stringent than the causes for permit modification, revocation, and termination, or revocation and reissuance identified in 40 Code of Federal Regulations section 122.62 or 122.64.

(e)  The director, on the director’s own motion or the application of any person, may modify, suspend, revoke, or revoke and reissue any sludge permit after affording the permittee an opportunity for a hearing in accordance with chapter 91, and consistent with 40 Code of Federal Regulations section 501.15(c)(2) and (3) and (d)(2).

(f)  The director shall ensure that the public receives notice of each application for a permit to control water pollution.  The director may hold a public hearing before ruling on an application for a permit to control water pollution if the director determines the public hearing to be in the public interest.  In determining whether a public hearing would be in the public interest, the director shall be guided by 40 Code of Federal Regulations section 124.12(a).

(g)  In determining the public interest regarding permit issuance or renewal, the director shall consider the environmental impact of the proposed action, any adverse environmental effects which cannot be avoided should the action be implemented, the alternatives to the proposed action, the relationship between local short-term uses of the environment and the maintenance and enhancement of long-term productivity, any irreversible and irretrievable commitments of resources which would be involved in the proposed action should it be implemented, and any other factors which the director, by rule, may prescribe; provided that any determination of public interest shall promote the optimum balance between economic development and environmental quality.

(h)  No applicant for a modification or renewal of a permit shall be held in violation of this chapter during the pendency of the applicant’s application so long as the applicant acts consistently with the permit previously granted, the application and all plans, specifications, and other information submitted as part thereof. [L 1989, c 212, pt of §2; am L 1995, c 180, §7; am L 1997, c 267, §1; am L 1999, c 193, §4]



§342D-6.5 - Hawaiian fishponds.

[§342D-6.5]  Hawaiian fishponds.  The department shall process applications for permits and water quality certifications for the reconstruction, restoration, repair, or reuse of any Hawaiian fishpond as defined in section 183B-1 before all other permits and certifications.  The director shall render a decision on the completeness of any application for that permit or water quality certification within thirty days of receipt.  Applications for fishpond reconstruction, restoration, or repair that are incomplete shall be denied without prejudice.  The director shall render a decision on any complete application for a permit or water quality certification for any fishpond within one hundred fifty days. [L 1995, c 177, §3]



§342D-7 - Variances.

§342D-7  Variances.  (a)  Every application for a variance shall be made on forms furnished by the department and shall be accompanied by a complete and detailed description of present conditions, how present conditions do not conform to standards, and such other information as the department may by rule prescribe.

(b)  Each application for a variance shall be reviewed in light of the descriptions, statements, plans, histories, and other supporting information submitted with the application, such additional information as may be submitted upon the request of the department, and the effect or probable effect upon the water quality standards established pursuant to this chapter.

(c)  Whenever an application is approved, the department shall issue a variance authorizing the discharge of water pollutant in excess of applicable standards.  No variance shall be granted by the department unless the application and the supporting information clearly show that:

(1)  The continuation of the function or operation involved in the discharge of waste occurring or proposed to occur by the granting of the variance is in the public interest as defined in section 342D-6;

(2)  The discharge occurring or proposed to occur does not substantially endanger human health or safety; and

(3)  Compliance with the rules or standards from which variance is sought would produce serious hardship without equal or greater benefits to the public.

(d)  Any variance or renewal thereof shall be granted within the requirements of this section and for time periods and under conditions consistent with the reasons therefor, and within the following limitations:

(1)  If the variance is granted on the ground that there is no practicable means known or available for the adequate prevention, control, or abatement of the water pollution involved, it shall be only until the necessary means for prevention, control, or abatement become practicable and subject to the taking of any substitute or alternate measures that the department may prescribe.  No renewal of a variance granted under this subsection shall be allowed without a thorough review of known and available means of preventing, controlling, or abating the water pollution involved.

(2)  The director may issue a variance for a period not exceeding five years.

(3)  Every variance granted under this section shall include conditions requiring the grantee to perform discharge or effluent sampling and report the results of such sampling to the department.

(e)  Any variance granted pursuant to this section may be renewed from time to time on terms and conditions and for periods not exceeding five years which would be appropriate on initial granting of a variance; provided that the applicant for renewal has met all of the conditions specified in the immediately preceding variance; and provided further that the renewal, and the variance issued in pursuance thereof, shall provide for discharge not greater than that attained pursuant to the terms of the immediately preceding variance at its expiration.  No renewal shall be granted except on application therefor.  Any such application shall be made at least one hundred eighty days prior to the expiration of the variance.  The director shall act on an application for renewal within one hundred eighty days of the receipt of such application.

(f)  The director may afford a hearing in accordance with chapter 91 in relation to an application for the issuance, renewal, or modification of a variance.

(g)  No variance granted pursuant to this chapter shall be construed to prevent or limit the application of any emergency provisions and procedures provided by law.

(h)  Notwithstanding any provision in this section, no variance shall be granted or renewed pursuant to this chapter with respect to any discharge of water pollutants or wastes that is in violation of the requirements of the Federal Water Pollution Control Act and the amendments thereto.

(i)  Any application for a variance, submitted pursuant to this chapter, shall be subject to the public participation requirements listed below:

(1)  Public notices of every completed application for a variance shall be circulated in a manner designed to inform interested and potentially interested persons of the proposed discharge or other proposed activity.  Procedures for the circulation of public notices shall include at least the following:

(A)  Notice shall be given within the geographical areas of the proposed discharge or other proposed activity;

(B)  Notice shall be mailed to any person or group upon request; and

(C)  The director shall add the name of any person or group upon request to a mailing list to receive copies of notices for all variance applications within the State or within a certain geographical area;

(2)  The director shall provide a period of not less than thirty days following the date of the public notice during which time interested persons may submit their written reviews with respect to the variance application and the tentative determinations of the department, if any.  The period for comment may be extended at the discretion of the director;

(3)  The contents of public notice of applications for variances shall include at least the following:

(A)  Name, address, and phone number of agency issuing the public notice;

(B)  Name and address of each applicant;

(C)  Brief description of each applicant’s activities or operations which result in the discharge or other activity described in the variance application (e.g., rock crushing plant, municipal waste treatment plant, raw sugar factory, or pineapple cannery);

(D)  A short description of the location of each discharge indicating whether the discharge is new or existing;

(E)  A brief description of the procedures for the formulation of final determinations, including the thirty-day comment period required by paragraph (2) and any other means by which interested persons may influence or comment upon those determinations; and

(F)  Address and phone number of state agency premises at which interested persons may obtain further information and inspect a copy of the variance applications and supporting and related documents; and

(4)  The director may hold a public hearing if, after reviewing the comments submitted under paragraph (2), the director determines that a public hearing is warranted.  Any hearing brought pursuant to this subsection shall be held in the geographical area of the proposed discharge or other proposed activity, or other appropriate area, at the discretion of the director. [L 1989, c 212, pt of §2; am L 1998, c 2, §88]



§342D-8 - Inspection of premises.

§342D-8  Inspection of premises.  (a)  The director, in accordance with law, may enter and inspect any building or place to:

(1)  Investigate an actual or suspected source of water pollution;

(2)  Investigate actual or suspected management practices for domestic sewage, sewage sludge, and recycled water, whether or not the practices cause water pollution;

(3)  Ascertain compliance or noncompliance with this chapter, any rule or standard adopted by the department pursuant to this chapter, or any permit or other approval granted by the department pursuant to this chapter; and

(4)  Make reasonable tests in connection therewith.

(b)  The director may require any permittee or holder of a variance or person subject to pretreatment requirements to permit the director or the director’s authorized representative upon the presentation of the director’s or representative’s credentials:

(1)  To enter upon permittee’s or variance holder’s premises or premises of a person subject to pretreatment requirements in which an effluent source is located or in which any records are required to be kept under the terms and conditions of the permit or variance or pretreatment requirements;

(2)  To inspect any monitoring equipment or method required in the permit or variance or by pretreatment requirements; and

(3)  To sample any discharge of water pollutants or effluent.

(c)  No confidential information secured pursuant to this section by any official or employee of the department within the scope and course of the official’s or employee’s employment in the prevention, control, or abatement of water pollution shall be disclosed by the official or employee except as it relates directly to water pollution and then, only in connection with the official’s or employee’s official duties and within the scope and course of the official’s or employee’s employment. [L 1989, c 212, pt of §2; am L 1995, c 180, §8; am L 1999, c 193, §5]



§342D-9 - Enforcement.

§342D-9  Enforcement.  (a)  If the director determines that any person has violated or is violating this chapter, any rule adopted pursuant to this chapter, or any permit or variance issued pursuant to this chapter, the director:

(1)  Shall cause written notice to be served upon the alleged violator or violators.  The notice shall specify the alleged violation and may contain an order specifying a reasonable time during which that person shall be required to take any measures that may be necessary to correct the violation and to give periodic progress reports;

(2)  May require that the alleged violator or violators appear before the director for a hearing at a time and place specified in the notice and answer the charges complained of; and

(3)  May impose penalties as provided in section 342D-31 by sending written notice, either by certified mail or by personal service, to the alleged violator or violators describing the violation.

(b)  If the director determines that any person is continuing to violate this chapter, any rule adopted pursuant to this chapter, or any permit or variance issued pursuant to this chapter after having been served notice of violation, the director:

(1)  Shall cause written notice to be served upon the alleged violator or violators.  The notice shall specify the alleged violation and shall contain an order requiring that person to submit a written schedule within thirty days specifying the measures to be taken and the time within which such measures shall be taken to bring that person into compliance with this chapter, any rule adopted pursuant to this chapter, or any permit or variance issued pursuant to this chapter;

(2)  Shall accept or modify the submitted schedule within thirty days of receipt of the schedule.  Any schedule not acted upon after thirty days of receipt by the director shall be deemed accepted by the director;

(3)  Shall issue to the alleged violator or violators a cease and desist order against the activities that violate this chapter, any rule adopted pursuant to this chapter, or any permit or variance issued pursuant to this chapter if that person does not submit a written schedule to the director within thirty days.  This order shall remain in effect until the director accepts the written schedule; and

(4)  May impose penalties as provided in section 342D-31 by sending a notice in writing, either by certified mail or by personal service, to the alleged violator or violators describing the violation.

(c)  If the director determines that any person has violated an accepted schedule or an order issued under this section, the director shall impose penalties by sending a notice in writing, either by certified mail or by personal service, to that person, describing such nonadherence or violation with reasonable particularity.

(d)  Any order issued under this chapter shall become final, unless not later than twenty days after the notice of order is served, the person or persons named therein request in writing a hearing before the director.  Any penalty imposed under this chapter shall become due and payable twenty days after the notice of penalty is served unless the person or persons named therein request in writing a hearing before the director.  Whenever a hearing is requested on any penalty imposed under this chapter, the penalty shall become due and payable only upon completion of all review proceedings and the issuance of a final order confirming the penalty in whole or in part.  Upon request for a hearing, the director shall require that the alleged violator or violators appear before the director for a hearing at a time and place specified in the notice and answer the charges complained of.

(e)  Any hearing conducted under this section shall be conducted as a contested case under chapter 91.  If after a hearing held pursuant to this section, the director finds that a violation or violations have occurred, the director shall affirm or modify any penalties imposed or shall modify or affirm the order previously issued or issue an appropriate order or orders for the prevention, abatement, or control of the violation or discharges involved, or for the taking of such other corrective action as may be appropriate.  If, after a hearing on an order or penalty contained in a notice, the director finds that no violation has occurred or is occurring, the director shall rescind the order or penalty.  Any order issued after hearing may prescribe the date or dates by which the violation or violations shall cease and may prescribe timetables for necessary action in preventing, abating, or controlling the violation or discharges.

(f)  If the amount of any penalty is not paid to the department within thirty days after it becomes due and payable, the director may institute a civil action in the name of the State to collect the administrative penalty which shall be a government realization.

In any proceeding to collect the administrative penalty imposed, the director need only show that:

(1)  Notice was given;

(2)  A hearing was held or the time granted for requesting a hearing expired without a request for a hearing;

(3)  The administrative penalty was imposed; and

(4)  The penalty remains unpaid.

(g)  In connection with any hearing held pursuant to this section, the director shall have the power to subpoena the attendance of witnesses and the production of evidence on behalf of all parties. [L 1989, c 212, pt of §2; am L 1990, c 298, §3; am L 1995, c 180, §9]

Case Notes

Department notice sent under subsection (a)(1) by regular mail was not considered commencement of an action for penalties.  891 F. Supp. 1389.

Hawaii laws relevant to citizens' enforcement action (brought under section of Clean Water Act), which required it to provide only violators with notice and an opportunity to be heard on pre-final decisions, failed to establish public's right to early information and intervention; Hawaii law was not sufficiently "comparable" to Clean Water Act to allow preemption of plaintiff's lawsuit.  904 F. Supp. 1098.



§342D-10 - Emergency powers; procedures.

§342D-10  Emergency powers; procedures.  (a)  Notwithstanding any other law to the contrary, if the governor or the director determines that an imminent peril to the public health and safety is or will be caused by the discharge of waste, any combination of discharges of waste, or any management practice that requires immediate action, the governor or the director, without a public hearing, may order any person causing or contributing to the discharge of waste to immediately reduce or stop the discharge, or to reduce, stop, or change the management practice, and may take any and all other actions as may be necessary.  The order shall fix a place and time, not later than twenty-four hours thereafter, for a hearing to be held before the director.  Management practices covered in this subsection are those for domestic sewage, sewage sludge, and recycled water, whether or not the practices cause water pollution.

(b)  Nothing in this section shall be construed to limit any power which the governor or any other officer may have to declare an emergency and act on the basis of such declaration, if such power is conferred by statute or constitutional provision, or inheres in the office. [L 1989, c 212, pt of §2; am L 1995, c 180, §10 and c 201, §2; am L 1999, c 193, §6]

Cross References

Environmental response law, see chapter 128D.



§342D-11 - Injunctive and other relief.

§342D-11  Injunctive and other relief.  The director may institute a civil action in any court of competent jurisdiction for injunctive and other relief to prevent any violation of this chapter, any rule adopted pursuant to this chapter, or any condition of a permit or variance issued pursuant to this chapter, without the necessity of a prior revocation of the permit or variance, to impose and collect civil penalties, to collect administrative penalties, or to obtain other relief.  The court shall have power to grant relief in accordance with the Hawaii rules of civil procedure. [L 1989, c 212, pt of §2; am L 1995, c 180, §11]

Rules of Court

Injunctions, see HRCP rule 65.



§342D-12 - Appeal.

[§342D-12]  Appeal.  If any party is aggrieved by the decision of the director, the party may appeal in the manner provided in chapter 91 to the circuit court of the circuit in which the party resides or has the party’s principal place of business or in which the action in question occurred; provided that the operation of a cease and desist order will not be stayed on appeal unless specifically ordered by a court of competent jurisdiction. [L 1989, c 212, pt of §2]



§342D-13 - Fees.

[§342D-13]  Fees.  The director may establish reasonable fees for the issuance of permits and variances to cover the cost of issuance thereof and for the implementation and enforcement of the terms and conditions of permits and variances (not including court costs or other costs associated with any formal enforcement action).  The fees shall be deposited to the credit of the general fund. [L 1989, c 212, pt of §2]



§342D-14 - Public records; confidential information; penalties.

[§342D-14]  Public records; confidential information; penalties.  Reports submitted to the department on discharges of waste shall be made available for inspection by the public during established office hours unless such reports contain information of a confidential nature concerning secret processes or methods of manufacture.  Any officer, employee, or agent of the department acquiring confidential information from the inspection authorized by section 342D-8 who divulges information except as authorized in this chapter or except as ordered by a court or at an administrative hearing regarding an alleged violation of this chapter or of any rule or standard adopted pursuant to this chapter shall be fined not more than $1,000. [L 1989, c 212, pt of §2]



§342D-15 - Nonliability of department personnel.

[§342D-15]  Nonliability of department personnel.  Notwithstanding any other law to the contrary, no member, officer, or employee of the department shall be criminally liable or responsible under this chapter for any acts done by the member, officer, or employee in the performance of the member’s, officer’s, or employee’s duties; provided that this section shall not apply to violations of section 342D-14. [L 1989, c 212, pt of §2]



§342D-16 - Remedies preserved.

§342D-16  Remedies preserved.  No existing civil or criminal remedy for any wrongful action that is a violation of any statute or any rule of the department or the ordinance of any county shall be excluded or impaired by this chapter.  No existing civil or criminal remedy shall exclude or impair the remedies provided in this chapter. [L 1989, c 212, pt of §2; am L 1999, c 193, §7]



§342D-17 - Enforcement by state and county authorities.

[§342D-17]  Enforcement by state and county authorities.  All state and county health authorities and police officers shall enforce this chapter and the rules and orders of the department. [L 1989, c 212, pt of §2]



§342D-18 - Other powers of department not affected.

[§342D-18]  Other powers of department not affected.  The powers, duties, and functions vested in the department under this chapter shall not be construed to affect in any manner the powers, duties, and functions vested in the department under any other law. [L 1989, c 212, pt of §2]



§342D-19 - Effect of laws, ordinances, and rules.

[§342D-19]  Effect of laws, ordinances, and rules.  (a)  All laws, ordinances, and rules inconsistent with this chapter shall be void and of no effect.

(b)  Any county may adopt ordinances and rules governing any matter relating to water pollution control which is not governed by a rule of the department adopted pursuant to this chapter; provided that any county ordinance or rule relating to water pollution control shall be void and of no effect as to any matter regulated by a rule of the department upon the adoption thereof except as provided in subsection (c).

(c)  Any county desiring to administer its own laws, ordinances, and rules on the design, construction, and operation of sewerage and treatment facilities may submit to the director a full and complete description of the program it proposes to establish and administer under county law.  In addition, the county shall submit a statement from its corporation counsel or county attorney that the laws of the county provide adequate authority and the standards are equal to or more stringent than the standards of the department to carry out the described program.  The director shall approve each such submitted program unless the director determines that either adequate authority does not exist or the proposed standards are less stringent than those of the department. [L 1989, c 212, pt of §2]



§342D-20 - Priority in courts.

[§342D-20]  Priority in courts.  All actions brought pursuant to this chapter or pursuant to the rules adopted under this chapter shall in the discretion of the court receive priority in the courts of the State. [L 1989, c 212, pt of §2]



§342D-30 - Civil penalties.

PART II.  PENALTIES

§342D-30  Civil penalties.  (a)  Any person who violates this chapter, any rule, or any term or condition of a permit or variance issued pursuant to this chapter shall be fined not more than $25,000 for each separate offense.  Each day of each violation shall constitute a separate offense.  Any action taken in court to impose or collect the penalty provided for in this section shall be considered a civil action.  In determining the amount of a civil penalty the court shall consider the seriousness of the violation or violations, the economic benefit, if any, resulting from the violation, any history of these violations, any good-faith efforts to comply with the applicable requirements, the economic impact of the penalty on the violator, and any other matters that justice may require.  It shall be presumed that the violator’s economic and financial conditions allow payment of the penalty, and the burden of proof of the contrary is on the violator.

(b)  Any person who denies, obstructs, or hampers the entrance or inspection by any duly authorized officer or employee of the department of any building, place, or vehicle that the officer or employee is authorized to enter and inspect shall be fined not more than $10,000 for each day of denial, obstruction, or hampering.  Any action taken in court to impose or collect the penalty provided for in this subsection shall be considered a civil action. [L 1989, c 212, pt of §2; am L 1991, c 157, §12; am L 1995, c 180, §12; am L 1997, c 147, §2; am L 1999, c 193, §8]



§342D-31 - Administrative penalties.

§342D-31  Administrative penalties.  (a)  In addition to any other administrative or judicial remedy provided by this chapter, or by rules adopted under this chapter, the director is authorized to impose by order the penalties specified in section 342D-30.

(b)  Factors to be considered in imposing an administrative penalty include:

(1)  The nature, circumstances, extent, gravity, and history of the violation and of any prior violations;

(2)  The economic benefit to the violator, or anticipated by the violator, resulting from the violation;

(3)  The opportunity, difficulty, and history of corrective action;

(4)  Good faith efforts to comply;

(5)  Degree of culpability; and

(6)  Such other matters as justice may require.

(c)  It is presumed that the violator’s economic and financial conditions allow payment of the penalty, and the burden of proof to the contrary is on the violator. [L 1989, c 212, pt of §2; am L 1994, c 269, §2; am L 1995, c 180, §13; am L 1999, c 193, §9]



§342D-32 - Negligent violations.

§342D-32  Negligent violations.  Any person who:

(1)  Negligently violates this chapter or any rule adopted by the department pursuant to this chapter, or any condition in a permit issued under this chapter or any requirement imposed in a pretreatment program under this chapter; or

(2)  Negligently introduces into a sewerage system or into a publicly owned treatment works any water pollutant or hazardous substance which such person knew or reasonably should have known could cause personal injury or property damage or, other than in compliance with all applicable federal, state, or local requirements or permits, which causes such treatment works to violate any effluent limitation or condition in any permit issued to the treatment works under this chapter;

shall be punished by a fine of not less than $2,500 nor more than $25,000 per day of violation, or by imprisonment for not more than one year, or by both.  If a conviction of a person is for a violation committed after a first conviction of such person under this section, punishment shall be by a fine of not more than $50,000 per day of violation, or by imprisonment of not more than two years, or by both. [L 1989, c 212, pt of §2; am L 1994, c 5, §2]



§342D-33 - Knowing violations.

[§342D-33]  Knowing violations.  Any person who:

(1)  Knowingly violates this chapter or any rule adopted by the department pursuant to this chapter, or any condition in a permit issued under this chapter or any requirement imposed in a pretreatment program; or

(2)  Knowingly introduces into a sewerage system or into a publicly owned treatment works any water pollutant or hazardous substance which such person knew or reasonably should have known could cause personal injury or property damage or, other than in compliance with all applicable federal, state, or local requirements or permits, which causes such treatment works to violate any effluent limitation or condition in a permit issued to the treatment works under this chapter;

shall be punished by a fine of not less than $5,000 nor more than $50,000 per day of violation, or by imprisonment for not more than three years, or by both.  If a conviction of a person is for a violation committed after a first conviction of such person under this section, punishment shall be by a fine of not more than $100,000 per day of violation, or by imprisonment of not more than six years, or by both. [L 1989, c 212, pt of §2]



§342D-34 - Knowing endangerment.

[§342D-34]  Knowing endangerment.  (a)  Any person who knowingly violates this chapter or any rule adopted by the department pursuant to this chapter, or any condition in a permit issued under this chapter, and who knows at that time that the violation places another person in imminent danger of death or serious bodily injury, shall, upon conviction, be subject to a fine of not more than $250,000 or imprisonment of not more than fifteen years, or both.

(b)  A person which is an organization, upon conviction of violating this section, shall be subject to a fine of not more than $1,000,000.  If a conviction of a person is for a violation committed after a first conviction of such person under this section, the maximum punishment shall be doubled with respect to both fine and imprisonment.

(c)  For the purpose of this section, in determining whether a defendant who is an individual knew that the individual’s conduct placed another person in imminent danger of death or serious bodily injury:

(1)  The person is responsible only for actual awareness or actual belief that the person possessed; and

(2)  Knowledge possessed by a person other than the defendant but not by the defendant may not be attributed to the defendant; except that in proving the defendant’s possession of actual knowledge, circumstantial evidence may be used, including evidence that the defendant took affirmative steps to shield himself or herself from relevant information.

(d)  It is an affirmative defense to prosecution that the conduct charged was consented to by the person endangered and that the danger and conduct charged were reasonably foreseeable hazards of:

(1)  An occupation, a business, or a profession; or

(2)  Medical treatment or medical or scientific experimentation conducted by professionally approved methods and such other person had been made aware of the risks involved prior to giving consent; and such defense may be established under this section by a preponderance of the evidence.

(e)  The term “organization” means a legal entity, other than a government, established or organized for any purpose, and such term includes a corporation, company, association, firm, partnership, joint stock company, foundation, institution, trust, society, union, or any other association of persons.

(f)  The term “serious bodily injury” means bodily injury which involves a substantial risk of death, unconsciousness, extreme physical pain, protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty. [L 1989, c 212, pt of §2]



§342D-35 - False statements.

[§342D-35]  False statements.  Any person who knowingly makes any false material statement, representation, or certification in any application, record, report, plan or other document filed or required to be maintained under this chapter or who knowingly falsifies, tampers with, or renders inaccurate any monitoring device or method required to be maintained under this chapter, shall upon conviction, be punished by a fine of not more than $10,000, or by imprisonment for not more than two years, or by both.  If a conviction of a person is for a violation committed after a first conviction of such person under this section, punishment shall be by a fine of not more than $20,000 per day of violation, or by imprisonment of not more than four years, or by both. [L 1989, c 212, pt of §2]



§342D-36 - Treatment of single operational upset.

[§342D-36]  Treatment of single operational upset.  For the purpose of this part, a single operational upset which leads to simultaneous violations of more than one water pollutant parameter shall be treated as a single violation. [L 1989, c 212, pt of §2]



§342D-37 - Responsible corporate officer as “person”.

[§342D-37]  Responsible corporate officer as “person”.  For the purpose of this chapter, the term “person” means, in addition to the definition contained in section 342D-1, any responsible corporate officer. [L 1989, c 212, pt of §2]



§342D-38 - Hazardous substance defined.

[§342D-38]  Hazardous substance defined.  For the purpose of this part, the term “hazardous substance” means:

(1)  Any substance designated pursuant to section 311(b)(2)(A) of the Federal Water Pollution Control Act, as amended (FWPCA);

(2)  Any element, compound, mixture, solution, or substance designated pursuant to section 102 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980;

(3)  Any hazardous waste having the characteristics identified under or listed pursuant to section 3001 of the Solid Waste Disposal Act (but not including any waste the regulation of which under the Solid Waste Disposal Act has been suspended by Act of Congress);

(4)  Any toxic pollutant listed under section 307(a) of the FWPCA; and

(5)  Any imminently hazardous chemical substance or mixture with respect to which the administrator has taken action pursuant to section 7 of the Toxic Substances Control Act. [L 1989, c 212, pt of §2]

Cross References

Environmental response law, see chapter 128D.

Hawaii emergency planning and community right-to-know act, see chapter 128E.



§342D-0039

[§342D-39]   Disposition of collected fines and penalties.  Fines and penalties collected under this part shall be deposited into the environmental response revolving fund established by section 128D-2. [L 1991, c 157, §2]



§342D-50 - Prohibition.

PART III.  WATER POLLUTION CONTROL

§342D-50  Prohibition.  (a)  No person, including any public body, shall discharge any water pollutant into state waters, or cause or allow any water pollutant to enter state waters except in compliance with this chapter, rules adopted pursuant to this chapter, or a permit or variance issued by the director.

(b)  No person, including any public body, shall knowingly establish, extend, or alter any system of drainage, sewage, or water supply, or undertake any project in sewage outfall areas where there may be a possibility of alteration of currents depended upon for dilution without first securing approval in writing from the director.

(c)  No person, including any industrial user, shall discharge any water pollutant or effluent into a publicly owned treatment works or sewerage system in violation of:

(1)  A pretreatment standard established by the department or the publicly owned treatment works; or

(2)  A pretreatment condition in a permit issued by the department or a publicly owned treatment works.

(d)  No person, including any public body, shall violate any rule adopted pursuant to this chapter or any permit or variance issued or modified pursuant to this chapter. [L 1989, c 212, pt of §2; am L 1995, c 180, §14]



§342D-51 - Affirmative duty to report discharges.

§342D-51  Affirmative duty to report discharges.  Any person who has caused an unlawful discharge under section 342D-50(a) has an affirmative duty to report the incident to the director within twenty-four hours of the discharge, unless a valid permit issued under section 342D-6 specifies another reporting period for the specific discharge. [L 1989, c 212, pt of §2; am L 1991, c 157, §13]



§342D-52 - Testing of water and aquatic and other life.

[§342D-52]  Testing of water and aquatic and other life.  The director may test any water and aquatic and other life that has been subjected to an oil spill or any other form of water pollution and assess the environmental effects of the pollution, including its effects on:

(1)  The quality of the receiving water; and

(2)  Aquatic and other life.

If the department determines that the effects are such that it would be hazardous to consume the aquatic or other life, the department shall immediately notify the public of that hazard through the news media and by posting warning signs in the areas where the water and shoreline contain aquatic or other life that would be hazardous to consume. [L 1989, c 212, pt of §2]



§342D-53 - Certifying agency.

[§342D-53]  Certifying agency.  The director may act as a certifying agency, as defined in 40 Code of Federal Regulations 121.1(e) (1985). [L 1989, c 212, pt of §2]



§342D-54 - Wastewater treatment works; financial assistance; grants.

§342D-54  Wastewater treatment works; financial assistance; grants.  (a)  The director may make grants to any county or state agency for the construction of necessary wastewater treatment works and for other projects intended for recycled water or waste management by other than conventional means to prevent or to control the discharge of untreated or inadequately treated sewage or other waste into any state waters.

(b)  No grant shall be made for any project unless:

(1)  The project conforms with the state water pollution control plan;

(2)  The project is certified by the director as being entitled to priority over other eligible projects on the basis of financial as well as water pollution control needs;

(3)  In the case of wastewater treatment works, the application for the grant contains the following:

(A)  Reasonable assurances that the applicant will provide for the proper and efficient operation and maintenance of the wastewater treatment works after its construction; and

(B)  Reasonable assurances by the applicant that an impact fee structure will be instituted to ensure that new developments pay their appropriate share of the costs of the wastewater treatment works, as determined by the counties;

(4)  The county or state agency receiving these state funds requires the installation of the low flow water fixtures and devices for faucets, hose bibbs, showerheads, urinals, and toilets in all new construction projects, and the fixtures and devices shall be approved by the International Association of Plumbing and Mechanical Officials and shall comply with applicable American National Standards Institute standards and other standards as may be required by the respective county for all new residential and public buildings; and

(5)  The department, where appropriate, determines that the county receiving these funds has taken specific steps to reduce polluted runoff into state waters through educational and regulatory programs.

(c)  If federal grant funds are available, the applicant shall be required to pay sixty per cent of the nonfederal share of the estimated reasonable cost of the approved wastewater treatment works as defined by Title 33 United States Code section 1251 et seq.  If federal grant funds are not available, the director may make grants up to one hundred per cent of the estimated cost of the project.

(d)  Nothing in this section shall restrict the director’s authority to make grants to wastewater treatment works or projects granted waivers under Title 33 United States Code section 1311(h).

(e)  No moneys used or available for financing under part V shall be used for grants under this section.

(f)  No later than twenty days prior to the convening of each regular session of the legislature, the director shall submit to the legislature a financial report addressing the status of each grant made during the last completed fiscal year. [L 1989, c 212, pt of §2; am L 1991, c 262, §1; am L 1996, c 81, §1; am L 1997, c 221, §2; am L 2001, c 269, §3]



§342D-55 - Recordkeeping and monitoring requirements.

§342D-55  Recordkeeping and monitoring requirements.  (a)  The director may require the owner or operator of any effluent source, works, system, or plant; any discharger of effluent; the applicant for written authorization under this chapter for such sources or facilities; or any person engaged in management practices to:

(1)  Establish and maintain records;

(2)  Make reports and plans that shall cover existing situations and proposed additions, modifications, and alterations;

(3)  Install, use, and maintain monitoring equipment or methods;

(4)  Sample effluent, state waters, sewage sludge, and recycled water; and

(5)  Provide such other information as the department may require.

(b)  The director may require that information and items required under subsection (a) be complete and detailed, in a prescribed form, made or prepared by a competent person acceptable to the director, and at the expense of the owner, operator, or applicant.

(c)  Management practices covered in this section are those for domestic sewage, sewage sludge, and recycled water, whether or not such practices cause water pollution. [L 1989, c 212, pt of §2; am L 1995, c 180, §15; am L 1999, c 193, §10; am L 2001, c 269, §4]



§342D-56 - Complaints; hearings; appointment of masters.

[§342D-56]  Complaints; hearings; appointment of masters.  The director may:

(1)  Receive or initiate complaints of water pollution, hold hearings in connection with water pollution, and institute legal proceedings in the name of the State for the prevention, control, or abatement of water pollution; and

(2)  Appoint a master or masters to conduct investigations and hearings. [L 1989, c 212, pt of §2]



§342D-57 - Public participation activities; appointment of hearings officers.

[§342D-57]  Public participation activities; appointment of hearings officers.  The director may appoint, without regard to chapter 76, hearings officers to conduct public participation activities, including public hearings and public informational meetings. [L 1989, c 212, pt of §2; am L 2000, c 253, §150]



§342D-58 - Consultation and advice.

[§342D-58]  Consultation and advice.  The director may consult with and advise:

(1)  Any person engaged or intending to be engaged in any business or undertaking whose waste, sewage, or drainage is polluting or may tend to pollute state waters; and

(2)  Persons intending to alter or to extend any system of drainage, sewage, or water supply. [L 1989, c 212, pt of §2]



§342D-59 - Research, educational, and training programs.

[§342D-59]  Research, educational, and training programs.  The director may:

(1)  Conduct and supervise research programs for the purpose of determining the causes, effects, and hazards of water pollution, the quality of the receiving water and the means to monitor the quality of water, or to effect the proper disposal of sewage, drainage, and waste;

(2)  With the approval of the governor, cooperate with, and receive money from the federal government, or any political subdivision of the State or from private sources for the study and control of water pollution; and

(3)  Conduct and supervise state educational and training programs on water pollution prevention, control, and abatement, including the preparation and distribution of information relating to water pollution. [L 1989, c 212, pt of §2]



§342D-60 - Annual reports.

[§342D-60]  Annual reports.  The director may publish annual reports on the quality of the state waters, which annual report shall include, but not be limited to:

(1)  A description of sampling programs and quality control methods procedures;

(2)  Statistical analysis and interpretation of the data on an annual basis by specific points (monitoring stations);

(3)  Discussion of the results of these analyses to the extent that the implications can be understood by the general public;

(4)  Recommendations for the modification of the water quality monitoring program to enhance its effectiveness for maintaining high standards of water quality in the State; and

(5)  A note of any significant changes in the quality of state waters. [L 1989, c 212, pt of §2]



§342D-70 - Use of gray water from residential units for irrigation purposes.

[PART IV.  MISCELLANEOUS PROVISIONS]

[§342D-70]  Use of gray water from residential units for irrigation purposes.  The department may authorize any county to implement a gray water recycling program within its jurisdiction.  The gray water recycling program shall be limited to the use of gray water from residential units for the purpose of irrigating lawns and gardens.

The county seeking authorization shall submit to the department for its approval prior to implementation a detailed residential gray water recycling plan, including rules and procedures for the proposed program.  The plan shall address the appropriateness of the program for the geographic area, the environmental impact of the program on the geographic area, the cost of the program, and any other factors deemed relevant by the department.  The department may revoke the authorization at any time.

For the purposes of this section, “gray water” means any water from the domestic plumbing system of a residence except toilets; provided that the discharged gray water is not contaminated with any household hazardous waste as defined in section 342G-1 or any other contaminant the department deems inappropriate. [L 1993, c 66, §2]



§342D-71 - Recycled water use.

[PART IV.  MISCELLANEOUS PROVISIONS]

[§342D-71]  Recycled water use.  All state and county facilities using potable water irrigation systems may connect to available recycled water service. [L 2001, c 269, §1]



§342D-80 - Definitions.

[PART V.]  WATER POLLUTION CONTROL FINANCING

Cross References

Drinking water financing, see §§340E-31 to 41.

§342D-80  Definitions.  As used in this part, unless the context otherwise requires:

"American Recovery and Reinvestment Act of 2009" means the federal law, Public Law 111-5, making appropriations for various purposes, including job preservation and creation, infrastructure investment, energy efficiency and science, assistance to the unemployed, and state and local fiscal stabilization purposes.

"Corpus allocation" means the amount of moneys in the revolving fund that is allocated by the director to provide earnings to reduce an eligible party's total financing costs for one or more eligible projects.

"Eligible party" means a county, state agency, or private person.

"Revolving fund" means the water pollution control revolving fund established by section 342D-83. [L 1997, c 221, pt of §1; am L 2002, c 132, §3; am L 2009, c 98, §5]

Note

Agency rules shall supersede the 2002 amendment until the rules are amended, repealed, or replaced. L 2002, c 132, §9.



§342D-81 - Declaration of policy.

§342D-81  Declaration of policy.  The State's policy is to promote water pollution prevention and control, including the use of recycled water, by financing eligible projects of eligible parties consistent with applicable federal and state laws.  The State intends the financing to occur through a revolving fund loan program that makes loans to eligible parties at or below market rates and a leveraging program that uses revenue bonds and revolving fund loan programs together in a coordinated manner that does not cause the state debt ceiling to be exceeded. [L 1997, c 221, pt of §1; am L 2001, c 269, §5; am L 2002, c 132, §4]

Note

Agency rules shall supersede the 2002 amendment until the rules are amended, repealed, or replaced.  L 2002, c 132, §9.



§342D-82 - Powers and duties.

§342D-82  Powers and duties.  (a)  In addition to any other power or duty prescribed by law, the director shall:

(1)  Establish fiscal controls and accounting procedures at least sufficient to assure proper accounting for appropriate accounting periods of payments, disbursements, revenues, and fees received and made for fund balances at the beginning and end of the accounting period;

(2)  Comply with sections 39-61 and 39-62 and ensure that any revenue bonds issued are excluded from the state constitutional debt ceiling.  The revolving fund is a "special fund" within the meaning of Article VII, section 13, of the State Constitution and part III of chapter 39.  The revolving fund is not a "special fund" within the meaning of sections 36-27 and 36-30; and

(3)  No later than twenty days prior to the convening of each regular session of the legislature, submit to the legislature a financial report addressing the operations of the revolving fund during the last completed fiscal year.

(b)  The director may:

(1)  Provide financial assistance consistent with this part to any eligible party for the prevention, control, and abatement of water pollution in the State;

(2)  Enter into any necessary or required agreement and give or make any necessary or required assurance, designation, or certification with or to any person in order to receive payments or to make or provide any financial assistance in conformance with Title 33 United States Code sections 1329, 1330, and 1383 to 1387;

(3)  Enter into grant agreements with the administrator of the United States Environmental Protection Agency and accept capitalization grants;

(4)  Adopt rules pursuant to chapter 91 for the purposes of this part, including rules setting fees for loans issued through the revolving fund and penalties for default of loan repayments;

(5)  Pledge funds, loans, and accounts or subaccounts in the revolving fund to the payment or security of revenue bonds or loans issued under this part and make such corpus allocations as the director deems appropriate.  The pledge shall constitute a lien and security interest on such funds and loans to the extent and with the priority as set forth in the document establishing the pledge, without physical delivery, recording, or other further act;

(6)  Perform any act considered reasonably necessary, advisable, or expedient for the administration of this part or the advancement of the purposes of this part; and

(7)  Direct the creation of one or more separate accounts or subaccounts within the revolving fund and specify any conditions applicable to the transfer of moneys and securities among the accounts and subaccounts. [L 1997, c 221, pt of §1; am L 2002, c 132, §5]

Note

Agency rules shall supersede the 2002 amendment until the rules are amended, repealed, or replaced.  L 2002, c 132, §9.



§342D-82 - .

[§342D-82.5]  Use of American Recovery and Reinvestment Act of 2009 and other federal moneys.  (a)  The director may provide financial assistance for publicly owned wastewater treatment works for the construction of necessary wastewater infrastructure projects, through the revolving fund, using moneys from the American Recovery and Reinvestment Act of 2009 and other applicable federal acts.

(b)  The director may establish a separate account within the revolving fund and assign to that account federal moneys appropriated under federal laws that authorize principal forgiveness, zero and negative interest loans, and grants, including the American Recovery and Reinvestment Act of 2009 and other applicable federal acts.  The director may use those moneys and in so doing may include additional requirements and subsidization not applicable to the remainder of the revolving fund, including forgiveness of principal, zero and negative interest loans, and grants to publicly-owned wastewater treatment works that meet eligibility requirements for the revolving fund.

(c)  The director shall certify that a project receiving financial assistance is entitled to priority over other eligible projects on the basis of water pollution and financial needs, as well as a preference to those projects that can be started and completed expeditiously as stipulated under the American Recovery and Reinvestment Act of 2009 and other applicable federal acts.

(d)  Among eligible projects, the director may also give priority to projects that incorporate renewable energy, energy efficiency, and conservation measures in wastewater infrastructure, to the extent allowed by federal law.

(e)  Each project receiving financial assistance shall be in conformance with the conditions for water pollution control financing under section 342D-87(a)(1), (2), (4), and (5), and (b). [L 2009, c 98, §3]



§342D-83 - Revolving fund; establishment, purposes, coordination.

§342D-83  Revolving fund; establishment, purposes, coordination.  (a)  There is established in the state treasury a fund to be known as the water pollution control revolving fund to be administered by the director.  The revolving fund shall be administered, operated, and maintained to remain available in perpetuity for its stated purpose.

(b)  The purpose of the revolving fund is to provide financial assistance to eligible parties for projects or activities to:

(1)  Enable counties and state agencies to plan, design, and construct publicly owned wastewater treatment works in accordance with Title 33 United States Code sections 1381 to 1387;

(2)  Enable eligible parties to implement management programs established under Title 33 United States Code section 1329; and

(3)  Enable eligible parties to implement conservation and management plans established under Title 33 United States Code section 1330. [L 1997, c 221, pt of §1; am L 2002, c 132, §6]

Note

Agency rules shall supersede the 2002 amendment until the rules are amended, repealed, or replaced.  L 2002, c 132, §9.



§342D-84 - Revolving fund; uses.

§342D-84  Revolving fund; uses.  (a)  Moneys in the revolving fund, if consistent with the purpose of the revolving fund stated in section 342D-83(b), may be used to:

(1)  Provide, make, and condition loans;

(2)  Guarantee eligible party loans and bonds and to purchase or provide bond insurance or other credit enhancement or liquidity support for eligible party debt service payments when such action would improve credit market access or reduce interest rates;

(3)  Buy or refinance debt obligations of eligible parties at or below market rates, when the debt obligations were incurred after March 7, 1985;

(4)  Support and pay the reasonable costs of administering the revolving fund, including operation and maintenance of the revolving fund, subject to the limits in Title 33 United States Code section 1383(d)(7) and Title 40 Code of Federal Regulations section 35.3120(g), and to provide a source of revenue or security for such support and payment;

(5)  Pay the principal, interest, and redemption premium, if any, on revenue bonds issued by the director, if the proceeds of revenue bonds will be deposited in the revolving fund;

(6)  Provide interest rate subsidies from earnings on corpus allocation to subsidize loans to eligible parties made from the proceeds of the revenue bonds of the department; and

(7)  Provide interest rate subsidies to eligible parties by depositing revolving fund moneys into interest bearing accounts in participating financial institutions that issue loans for the implementation of eligible projects under section 342D-83(b).

(b)  The entire water pollution control loan program, and not only those accounts or subaccounts funded by revenue bond proceeds, shall be subject to section 39-61 for the purposes of accomplishing leveraging and exclusion of the revenue bonds from the state constitutional debt ceiling. [L 1997, c 221, pt of §1; am L 2002, c 132, §7]

Note

Agency rules shall supersede the 2002 amendment until the rules are amended, repealed, or replaced.  L 2002, c 132, §9.



§342D-85 - Revolving fund; deposits.

§342D-85  Revolving fund; deposits.  The following may be deposited into the revolving fund:

(1)  Federal capitalization grant funds and other federal grants, loans, or appropriations;

(2)  Appropriations by the legislature to the revolving fund;

(3)  Payments of principal and interest and other amounts made by eligible parties pursuant to loans or other agreements entered into with the director pursuant to this part; provided that if the loans were financed by proceeds of revenue bonds of the director, the deposit of the payments into the revolving fund shall be subject to the rights of the holders of the bonds to receive the moneys;

(4)  Fees for loans and other items under section 342D-86;

(5)  Proceeds of revenue bonds issued by the director for the purpose of providing financial assistance to eligible parties;

(6)  Moneys paid to the revolving fund as a result of court ordered awards of judgments;

(7)  Moneys paid to the revolving fund in court-approved or out-of-court settlements;

(8)  All interest attributable to investment of moneys deposited in the revolving fund; and

(9)  All moneys allotted or directed to the revolving fund from other sources. [L 1997, c 221, pt of §1; am L 2002, c 132, §8]

Note

Agency rules shall supersede the 2002 amendment until the rules are amended, repealed, or replaced.  L 2002, c 132, §9.



§342D-86 - Revolving fund; fees, interest, and investment on accounts.

[§342D-86]  Revolving fund; fees, interest, and investment on accounts.  (a)  The director may establish fees for loans, loan and bond guarantees, debt purchase and refinancing, interest rate subsidies, and other credit enhancement or liquidity support issued or provided through the revolving fund.

(b)  The director shall adopt rules pursuant to chapter 91 for the purposes of this part, including fees for loans and other financial assistance, and penalties for default of loan and other financial assistance repayments.

(c)  If established, fees shall cover the costs of current activities, including the issuance of loans and other financial assistance, monitoring of loans and other financial assistance repayments and conditions, technical review of the planning and design documents, monitoring of construction activities, conducting operation and maintenance inspections of wastewater facilities, and other activities of the revolving fund pursuant to Title 33 United States Code sections 1381 to 1387.

(d)  All moneys collected as fees shall be deposited into an administrative expense account or accounts as needed to comply with Title 33 United States Code section 1383(d)(7) and shall be used exclusively to support the activities of the revolving fund.

(e)  Moneys in the revolving fund shall be placed in interest bearing investments or otherwise invested at the discretion of the director until such time as the moneys may be needed.  All interest accruing from the investment of these moneys shall be credited to the revolving fund; provided that moneys which are pledged as security for payment of revenue bonds may be invested as provided in section 342D-91. [L 1997, c 221, pt of §1]



§342D-87 - Revolving fund; conditions.

[§342D-87]  Revolving fund; conditions.  (a)  The following conditions shall apply to each project receiving water pollution control financing under this part:

(1)  The project shall conform with the state water quality management plan developed under Title 33 United States Code section 1285(j), 1288, 1313(e), 1329, or 1330;

(2)  The project shall be certified by the director as entitled to priority over other eligible projects on the basis of financial and water pollution control needs;

(3)  In the case of wastewater treatment works construction projects, the application or agreement for the loan shall contain:

(A)  Reasonable assurances that the applicant will provide for the proper and efficient operation and maintenance of the treatment works after its construction;

(B)  Reasonable assurances by the applicant that an impact fee structure will be instituted to ensure that new developments pay their appropriate share of the costs of the wastewater treatment works, as determined by the counties; and

(C)  Such other provisions required by federal or state law or deemed necessary or convenient by the director;

(4)  The county or state agency receiving these funds for a construction project shall require the installation of the low flow water fixtures and devices for faucets, hose bibbs, showerheads, urinals, and toilets in all new construction projects; provided that the fixtures and devices shall be approved by the International Association of Plumbing and Mechanical Officials and shall comply with applicable American National Standards Institute standards and such other standards as may be required by the respective county for all new residential and public buildings; and

(5)  The county receiving these funds shall take specific steps to reduce polluted runoff into state waters through educational and regulatory programs.

(b)  The use of federal funds and state matching funds in the revolving fund shall be in conformance with Title 33 United States Code sections 1381 to 1387.

(c)  The director may make and condition loans from the revolving fund which shall:

(1)  Be made at or below market interest rates;

(2)  Require periodic payments of principal and interest with repayment commencing not later than one year after completion of the project for which the loan is made; and

(3)  Be fully amortized not later than twenty years after project completion.

(d)  No loan of funds from the revolving fund shall be made unless the loan recipient pledges a dedicated source of revenue for the repayment of the loans.  This pledge may be a county’s full faith and credit (a general obligation payable from its general fund), special assessments, revenues from an undertaking, system, or improvements, including user charges, or any other source of revenue. [L 1997, c 221, pt of §1]



§342D-88 - Revenue bonds; authorization.

[§342D-88]  Revenue bonds; authorization.  (a)  The director of health, with the approval of the governor and the [director of finance], may issue revenue bonds at such times and in such amount or amounts, not to exceed $250,000,000 in aggregate principal, as may be necessary to carry out the purposes of this part.

(b)  All such bonds shall be issued pursuant to part III of chapter 39, except as provided in this part.

(c)  The resolution or certificate providing for the issuance of the bonds may provide that all or part of the proceeds of the bonds shall be deposited in the revolving fund, where the proceeds shall be held and invested in a separate account or accounts until used in accordance with section 342D-84. [L 1997, c 221, pt of §1]



§342D-89 - Revenue bonds; payment and security.

[§342D-89]  Revenue bonds; payment and security.  (a)  The revenue bonds shall be payable from and secured by the revenues derived from the benefits of the water pollution control loan program for which the revenue bonds are issued, including:

(1)  Any repayment of eligible loans or other agreements entered into for the water pollution control loan programs;

(2)  Revenues derived from insurance proceeds; and

(3)  Reserve accounts and earnings thereon.

(b)  The director may pledge any and all revenues derived from the water pollution control loan program to the punctual payment of the principal, interest, and redemption premiums, if any, on the revenue bonds.

(c)  The revenue bonds may be additionally secured by the pledge or assignment of the loans and other agreements or any note, other undertaking, or obligation held by the director or the department to secure the loans.

(d)  The director may issue such types of bonds as the director may determine, including bonds on which the principal and interest are payable exclusively from the income and revenues of the water pollution control loan program. [L 1997, c 221, pt of §1]



§342D-90 - Revenue bonds; amount issued.

[§342D-90]  Revenue bonds; amount issued.  The director may  include the costs of undertaking, administering, operating, and maintaining the water pollution control loan programs for which the bonds are issued in determining the principal amount of bonds to be issued.  In determining the cost of undertaking, administering, operating, and maintaining the loan programs, the director may include the cost of studies and surveys; insurance premiums; underwriting fees; financial consultants, legal, accounting, and other services incurred; reserve account, trustee, custodian, and rating agency fees; and interest on the bonds for a period not to exceed one year beyond the estimated completion of the loan projects for which the bonds are issued. [L 1997, c 221, pt of §1]



§342D-91 - Revenue bonds; investment of proceeds, and redemption.

[§342D-91]  Revenue bonds; investment of proceeds, and redemption.  Subject to any agreement with the holders of its revenue bonds, the director may:

(1)  Invest moneys not required for immediate use, including proceeds from the sale of any revenue bonds, funds held in reserve or sinking funds or any funds not required for immediate disbursement, in property or securities in which savings banks may legally invest funds subject to their control.  No provisions with respect to the investment of moneys or the acquisition, operation, or disposition of property by other public bodies shall be applicable to the director or department unless the legislature shall specifically so state; and

(2)  Purchase revolving fund revenue bonds out of any fund or money available therefor, and hold, cancel, or resell the revenue bonds. [L 1997, c 221, pt of §1]



§342D-92 - Trustee; designation; duties.

[§342D-92]  Trustee; designation; duties.  The director may designate a trustee for each issue of revenue bonds secured under the same indenture; provided that the trustee may be approved by the director of finance.  The trustee may have any duties and functions authorized by part III of chapter 39, as deemed necessary, advisable, or expedient by the director for the purposes of this part. [L 1997, c 221, pt of §1]



§342D-93 - Trust indenture.

[§342D-93]  Trust indenture.  (a)  Any trust indenture entered into by the director may contain covenants and provisions as authorized by part III of chapter 39, and approved by the director of finance, as deemed necessary, advisable, or expedient by the director for the purposes of this part.

(b)  A trust indenture may also contain provisions deemed necessary, advisable, or expedient by the director to obtain or permit, by grant, interest subsidy, or otherwise, the participation of the federal government in the water pollution control loan program or in the financing of the costs of administering, operating, or maintaining the water pollution control loan program to which such trust indenture relates. [L 1997, c 221, pt of §1]



§342D-101 - Definitions.

[PART VI.]  DISCHARGES FROM COMMERCIAL PASSENGER VESSELS

[§342D-101]  Definitions.  As used in this part:

"Commercial passenger vessel" means a vessel that carries passengers for hire.  The term does not include a vessel:

(1)  Authorized to carry fewer than fifty passengers;

(2)  That does not provide overnight accommodations for at least fifty passengers for hire, determined with reference to the number of lower berths and based on an average of two persons per cabin; or

(3)  Operated by the United States or a foreign government.

"Discharge" means any release, however caused, from a commercial passenger vessel, and includes any escape, disposal, spilling, leaking, pumping, emitting, or emptying.

"Hazardous substance" has the same meaning as defined in section 342D-38.

"Hazardous waste" has the same meaning as defined in section 342J-2.

"Large commercial passenger vessel" means a commercial passenger vessel that provides overnight accommodations for two hundred fifty or more passengers for hire, determined with reference to the number of lower berths and based on an average of two persons per cabin.

"Marine waters of the State" means those waters between the shoreline of the State and any point three nautical miles from the shoreline of the State.

"Offloading" means the removal of a hazardous substance, hazardous waste, or nonhazardous solid waste from a commercial passenger vessel onto or into a controlled storage, processing, or disposal facility or treatment works.

"Other wastewater" means sewage that is stored in or transferred to a ballast tank or other holding area on the vessel that may not be customarily used for storing sewage.

"Passengers for hire" means vessel passengers for whom consideration is contributed as a condition of carriage on the vessel, whether directly or indirectly flowing to the owner, charterer, operator, agent, or any other person having an interest in the vessel.

"Sewage" means human body wastes and the wastes from toilets and other receptacles intended to receive or retain human body waste.

"Small commercial passenger vessel" means a commercial passenger vessel that provides overnight accommodations for two hundred forty-nine or fewer passengers for hire, determined with reference to the number of lower berths and based on an average of two persons per cabin.

"Treated sewage" means sewage that meets all applicable effluent limitation standards and processing requirements of the Federal Water Pollution Control Act, as amended, and regulations adopted under the same.

"Untreated sewage" means sewage that is not treated sewage.

"Vessel" means any form or manner of watercraft, other than a seaplane on the water, whether or not capable of self-propulsion.

"Voyage" means a vessel trip to or from one or more ports of call in the State with the majority of the passengers for hire completing the entire vessel trip.  A vessel trip involving stops at more than one port of call is considered a single voyage so long as the majority of passengers for hire complete the entire trip.

"Wastewater" shall have the same meaning as "other wastewater". [L 2005, c 217, pt of §1]



§342D-102 - Prohibited discharges; limitations on discharges.

[§342D-102]  Prohibited discharges; limitations on discharges.  (a)  Except as provided in subsection (g), a person may not discharge untreated sewage from a commercial passenger vessel into the marine waters of the State.

(b)  Except as provided in subsection (g) or section 342D‑111, a person shall not discharge wastewater from a commercial passenger vessel into the marine waters of the State that has suspended solids greater than one hundred milligrams per liter or a fecal coliform count greater than forty colonies per one hundred milliliters except that the department, by rule, may adopt a protocol for retesting for fecal coliform, if this discharge limit for fecal coliform is exceeded, under which a discharger will be considered to be in compliance with the fecal coliform limit if the geometric mean of fecal coliform count in the samples considered under the protocol does not exceed forty colonies per one hundred milliliters.  Upon submission by the owner or operator of a large commercial passenger vessel of a plan for interim protective measures, the department shall extend the time for compliance of that vessel with this subsection for a period of time that ends not later than December 31, 2006.  Upon submission by the owner or operator of a small commercial passenger vessel of a plan for interim protective measures, the department shall extend the time for compliance of that vessel with this subsection.

(c)  The department, by rule, may establish numeric or narrative standards for other parameters for wastewater discharged from commercial passenger vessels that are more stringent than the effluent limitation standards and processing requirements of the Federal Water Pollution Control Act, as amended, and regulations adopted under the same.  In adopting rules under this subsection, the department shall consider the best available scientific information on the environmental effects of the regulated discharges, the materials and substances handled on the vessels, vessel movement effects, and the availability of new technologies for wastewater.

(d)  Except as provided in subsections (f) and (g) or section 342D-111, a person shall not discharge wastewater from a large commercial passenger vessel into the marine waters of the State unless:

(1)  The vessel is underway and proceeding at a speed of not less than six knots;

(2)  The vessel is at least one nautical mile from the nearest shore, except in areas designated by the department;

(3)  The discharge complies with all applicable vessel effluent standards established under federal and state law; provided that the standards established under federal law may be adopted by rule by the department; and

(4)  The vessel is not in an area where the discharge of wastewater is prohibited.

(e)  Except as provided in subsection (g) or section 342D‑111, a person may not discharge sewage from a small commercial passenger vessel unless the sewage has been processed through a properly operated and properly maintained marine sanitation device.

(f)  Subsection (d)(1) and (2) do not apply to a discharge permitted under federal law.

(g)  Subsections (a) to (e) do not apply to discharges made for the purpose of securing the safety of the commercial passenger vessel or saving life at sea if all reasonable precautions have been taken for the purpose of preventing or minimizing the discharge. [L 2005, c 217, pt of §1]



§342D-103 - Prohibited air emissions.

[§342D-103]  Prohibited air emissions.  (a)  No person shall operate an incinerator of a large commercial passenger vessel in any Hawaiian port for the combustion of any waste materials.

(b)  Except as provided under section 342D-106, large commercial passenger vessels shall limit visible emissions, excluding condensed water vapor, to no more than twenty per cent opacity for periods of time exceeding six minutes in any sixty-minute period except for the following:

(1)  When the ship is maneuvering to or from the dock or anchor;

(2)  In the event of a navigational or safety concern on the ship; or

(3)  In the event of an equipment failure; provided that the cruise line shall upon request, provide information to the department that describes the subject equipment, malfunction, corrective actions taken, and the start and end times of the malfunctioning period. [L 2005, c 217, pt of §1]



§342D-104 - Information-gathering requirements.

[§342D-104]  Information-gathering requirements.  (a)  Except as provided under section 342D-111, the owner or operator of a commercial passenger vessel shall maintain records and, upon request of the department, provide to the department a report, with copies of the records related to the period of operation in the marine waters of the State, detailing the dates, times, and locations, and the volumes or flow-rates of any discharge of sewage or other wastewater into the marine waters of the State, or the opacity of air emissions.

(b)  Except as provided under section 342D-111, while a commercial passenger vessel is present in the marine waters of the State, the owner or operator of the vessel shall collect routine samples of the vessel's treated sewage and other wastewater that are being discharged into the marine waters of the State with a sampling technique approved by the department before the sample is collected.  The number of routine samples for each vessel to be collected under this subsection shall be the greater of two per calendar year or the number of samples required to be collected under federal laws and regulations for sewage or other wastewater discharges.

(c)  Except as provided under section 342D-111, while a commercial passenger vessel is present in the marine waters of the State, the department through an independent contractor may collect additional samples of the vessel's treated sewage that are being discharged into the marine waters of the State, or monitor the opacity of air emissions.

(d)  Except as provided under section 342D-111, the owner or operator of a vessel required to collect samples under subsection (b) shall, as required by the department, have the samples tested.  Tests required may include tests for fecal coliform, ammonia, residual chlorine, pH (degree of acidity or alkalinity), chemical oxygen demand, biochemical oxygen demand, total suspended solids, and any other parameters as required by the department.  An analytical testing method approved by the department before the testing is conducted shall be used.  A laboratory used for testing under this subsection shall agree not to disclose the testing results to any person other than to the department, the United States Coast Guard, or the owner or operator of the vessel.

(e)  The owner or operator of a commercial passenger vessel shall pay for all routine sampling under subsection (b), additional sampling under subsection (c), and for the testing of routine samples.

(f)  If the owner or operator of a commercial passenger vessel, when complying with another state or federal law that requires substantially equivalent information gathering, has gathered the type of information required under subsection (a), (b), or (d), the owner or operator shall be considered to be in compliance with that subsection so long as the information is also provided to the department.  The department shall establish, by rule, requirements for determining substantially equivalent information gathering. [L 2005, c 217, pt of §1]



§342D-105 - Recordkeeping requirements.

[§342D-105]  Recordkeeping requirements.  An owner or operator subject to section 342D-104 shall record the information required to be gathered under that section and shall maintain the records for three years after the date the information was gathered. [L 2005, c 217, pt of §1]



§342D-106 - Reporting requirements.

[§342D-106]  Reporting requirements.  (a)  An owner or operator of a commercial passenger vessel who becomes aware of a discharge in violation of section 342D-102 shall immediately report that discharge to the department.  The report shall not be deemed to be privileged information.

(b)  Before operating a commercial passenger vessel in the marine waters of the State, the owner or operator of the vessel shall provide to the department a plan that describes the vessel's policies and procedures for:

(1)  Offloading in the State or disposing into the marine waters of the State of nonhazardous solid waste other than sewage; and

(2)  Offloading of hazardous waste or a hazardous substance from the vessel while the vessel is operating in the marine waters of the State to the extent that the offloading is not covered by subsection (d).

(c)  Within twenty-one days after the testing required under section 342D-104(d), the owner or operator of a commercial passenger vessel shall submit a written report to the department that contains the measurements required under section 342D-104(d) and describes the sampling technique and analytical testing methods used.  The information in the report required under this subsection may be provided by referring to, and including copies of, other reports that are required by substantially equivalent state or federal reporting requirements.  The department shall establish, by rule, requirements for determining substantially equivalent information gathering.

(d)  If the owner or operator of a commercial passenger vessel operating in the marine waters of the State is required by the laws of the United States to file a report or provide notice of a discharge or offloading of a hazardous waste or hazardous substance that was generated, discharged, or offloaded while the vessel was operating in the marine waters of the State, the owner or operator shall submit to the department a copy of the report or notice within twenty-one days after having provided the report or notice to an agency of the United States.

(e)  If the owner or operator of a commercial passenger vessel operating in the marine waters of the State is required by the administrator of the Environmental Protection Agency or the secretary of the federal department in which the United States Coast Guard is operating to collect samples and test sewage or opacity of air emissions and keep records of the sampling and testing, then the owner or operator, within twenty-one days after the sewage or opacity of air emissions is tested, shall submit to the department a copy of the records.

(f)  Upon request of the department, the information required under this section shall be submitted electronically.

(g)  This section does not relieve the owner or operator of a commercial passenger vessel from other applicable reporting requirements of state or federal law.

(h)  The requirements of this section are subject to alternative terms and conditions established under section 342D‑111. [L 2005, c 217, pt of §1]



§342D-107 - Memorandum of understanding; recognition program.

[§342D-107]  Memorandum of understanding; recognition program.  (a)  Nothing contained in this part shall prevent the State from:

(1)  Entering into voluntary agreements with any owners or operators of commercial passenger vessels, or their representatives, for the purpose of controlling pollution outside the marine waters of the State; or

(2)  Adopting pollution controls more stringent than those contained in this part.

(b)  The department may engage in efforts to encourage and recognize superior environmental protection efforts made by the owners or operators of commercial passenger vessels that exceed the requirements established by law. [L 2005, c 217, pt of §1]



§342D-108 - Exemption for vessels in innocent passage.

[§342D-108]  Exemption for vessels in innocent passage.  This part does not apply to a commercial passenger vessel that operates in the marine waters of the State solely in innocent passage.  For purposes of this section, a vessel is engaged in innocent passage if its operation in marine waters of the State, regardless of whether the vessel is a United States or foreign-flag vessel, would constitute innocent passage under the United Nations Convention on the Law of the Sea 1982, December 10, 1982, United Nations Publication No. E.83.V.5, 21 I.L.M. 1261 (1982), were the vessel a foreign-flag vessel. [L 2005, c 217, pt of §1]



§342D-109 - Activities of the department.

[§342D-109]  Activities of the department.  The department may engage in the following activities relating to commercial passenger vessels operating in the marine waters of the State:

(1)  Direct in-water monitoring of discharges or releases of sewage and direct monitoring of the opacity of air emissions from those vessels;

(2)  Monitoring and studying of direct or indirect environmental effects of those vessels; and

(3)  Researching ways to reduce effects of those vessels on marine waters and other coastal resources. [L 2005, c 217, pt of §1]



§342D-110 - Fine schedules for illegal discharges.

[§342D-110]  Fine schedules for illegal discharges.  (a)  Any person who fails to comply with any requirement of this part shall be subject to the fines established by the department pursuant to subsection (b).

(b)  The department shall by rule under chapter 91, establish fines for the failure to comply with any requirement of this part. [L 2005, c 217, pt of §1]



§342D-111 - Alternative terms and conditions of vessel discharges.

[§342D-111]  Alternative terms and conditions of vessel discharges.  (a)  The department may establish alternative terms and conditions of vessel discharges applicable to an owner or operator of a vessel who cannot practicably comply with the standard terms and conditions of vessel discharges under sections 342D-102, 342D-103, 342D-104, and 342D-106 or who wishes to use or test alternative environmental protection equipment or procedures.  Except as specified in alternative terms and conditions set by the department under this subsection, the alternative terms and conditions of vessel discharges must require compliance with the standard terms and conditions of vessel discharges under sections 342D-102, 342D-103, 342D-104, and 342D-106.  The department, on a case-by-case basis, may set alternative terms and conditions of vessel discharges if:

(1)  The vessel owner or operator demonstrates to the department's reasonable satisfaction that equivalent environmental protection can be attained through other terms or conditions appropriate for the specific configuration or operation of the vessel;

(2)  The vessel owner or operator agrees to make necessary changes to the vessel to allow it to comply with the standard terms and conditions of vessel discharges under sections 342D-102, 342D-103, 342D-104, and 342D-106 but demonstrates to the department's reasonable satisfaction that additional time is needed to make the necessary changes; or

(3)  An experimental technology or method for pollution control of a discharge is being used or is proposed as one of the alternative terms and conditions of vessel discharges, and the department determines that the experimental technology or method has a reasonable likelihood of success in providing increased protection for the environment.

(b)  Alternative terms and conditions of vessel discharges approved by the department under subsection (a), if determined appropriate by the department, may include a waiver by the department of portions of the requirements of sections 342D-102, 342D-103, and 342D-104 for the time period that the department determines to be appropriate. [L 2005, c 217, pt of §1]






CHAPTER 342E - NONPOINT SOURCE POLLUTION MANAGEMENT AND CONTROL

§342E-1 - Definitions.

[§342E-1]  Definitions.  As used in this chapter, unless the context clearly requires otherwise:

“Department” means the department of health.

“Director” means the director of health.

“Nonpoint source pollution” means water pollution that does not originate from a point source.

“Person” means any individual, partnership, firm, association, public or private corporation, federal agency, the State or a county, trust, estate, or any other legal entity.

“Point source pollution” means pollution from any discernible, confined, and discrete conveyance, including, but not limited to, any pipe, ditch, channel, tunnel, conduit, well, discrete fissure, container, rolling stock, concentrated animal feeding operation, or vessel or other floating craft, from which pollutants are or may be discharged.  This term does not include agricultural stormwater discharges and return flows from irrigated agriculture.

“Pollution” means water pollution.

“Program” means the nonpoint source pollution management and control program established within the department pursuant to this chapter.

“State waters” means all waters, fresh, brackish, or salt, around and within the State including, but not limited to, coastal waters, wetlands, streams, rivers, drainage ditches, ponds, reservoirs, canals, groundwaters, and lakes; provided that drainage ditches, canals, ponds, wetlands, and reservoirs required as a part of a water pollution control system or an irrigation system are excluded. [L 1993, c 345, pt of §2]



§342E-2 - Nonpoint source pollution management and control program; rules.

[§342E-2]  Nonpoint source pollution management and control program; rules.  (a)  There is established within the department a nonpoint source pollution management and control program to administer, enforce, and carry out all laws, rules, and programs relating to nonpoint source pollution in the State.  The program may request the assistance of the clean water branch staff of the department, whenever necessary, in administering this chapter and, upon request, shall assist in the implementation and enforcement of chapter 342D.

(b)  The nonpoint source pollution management and control program shall administer this chapter through the director.  The director may delegate to any person the power and authority vested in the director by this chapter as the director deems reasonable and proper for the effective administration of this chapter, except the power to make rules. [L 1993, c 345, pt of §2]



§342E-3 - Powers and duties of the director.

[§342E-3]  Powers and duties of the director.  (a)  In addition to any other power or duty prescribed by law, the director shall:

(1)  Reduce, control, and mitigate nonpoint source pollution in the State;

(2)  Adopt rules under chapter 91 necessary for the purposes of this chapter, which may include water quality standards for specific areas, types of nonpoint source pollution discharges, or management measures in the control of water pollution, allowing for varying local conditions;

(3)  Develop plans, recommendations, and policies, and provide other support to further the State’s capacity to carry out the requirements of any federal law, rule, or regulation pertinent to the management or mitigation of nonpoint source pollution;

(4)  Work cooperatively with other state, county, and federal agencies, to facilitate the monitoring of and update the list of waters in the State that cannot reasonably be expected to attain or maintain state water quality standards and goals established under the federal Water Quality Act of 1987 (P.L. 100-4) without additional action to control nonpoint source pollution;

(5)  Identify those categories of nonpoint sources that add significant pollution to the state waters identified under paragraph (4);

(6)  Facilitate implementation of the best management practices, programs, and measures to control each category of nonpoint source pollution identified under paragraph (5), and encourage nonpoint source pollution mitigation practices including, but not limited to, the use of non-hazardous substances in the household and agroforestry management;

(7)  Identify public and private sources of expertise, technical assistance, financial assistance, educational assistance, training, and technology transfer;

(8)  Convene statewide and regional public forums involving the general public, the regulatory community, and businesses and industries that may contribute to categories of nonpoint source pollution for the purpose of establishing plans, and developing management strategies and other mitigation measures to control and manage nonpoint source pollution;

(9)  Provide funding for projects to demonstrate the best available technology and best management practices for preventing and mitigating nonpoint source pollution;

(10)  Provide funding for public initiative projects to encourage education and prevention measures relating to nonpoint source pollution;

(11)  Propose legislation, alternate funding mechanisms, and new programs to improve the State’s capacity to mitigate nonpoint source pollution; and

(12)  Review environmental assessments and environmental impact statements as defined under section 343-2 for the purposes of commenting on the effects that a proposed action would have on the level of nonpoint source pollution generated in an area.

(b)  In the course of enforcing any rule adopted pursuant to this chapter, the director may:

(1)  Enter and inspect any area to investigate an actual or suspected source of nonpoint pollution, to ascertain compliance or noncompliance with any rule or standard adopted by the department pursuant to this chapter;

(2)  Inspect any records kept in accordance with the terms and conditions of rules adopted under this chapter; and

(3)  Test any waters and aquatic and other life forms that may have been subjected to any form of nonpoint source pollution and assess the environmental effects of the pollution, including the pollution’s effects on the quality of the receiving waters and aquatic and other life forms; provided that if the department determines that the effects of the pollution would make it hazardous to consume the water and aquatic or other life forms, the department shall immediately notify the public of the hazard through the news media and by posting warning signs in those areas where the waters and shoreline contain water and aquatic or other life forms that would be hazardous if consumed. [L 1993, c 345, pt of §2]



§342E-4 - Civil penalties.

[§342E-4]  Civil penalties.  (a)  Any person who violates any rule adopted under this chapter shall be fined not more than $10,000 for each separate offense.  Each day of each violation shall constitute a separate offense.  Any action taken to impose or collect the penalty provided for in this section shall be considered a civil action.

(b)  Any person who denies, obstructs, or hampers the entrance to and inspection by any duly authorized officer or employee of the department of any building, place, or vehicle shall be fined not more than $5,000 for each day of such a denial, obstruction, or hampering.  Any action taken to impose or collect the penalty provided for in this section shall be considered a civil action.

(c)  Any fine or penalty collected shall be placed in the environmental response revolving fund pursuant to [section] 128D-2. [L 1993, c 345, pt of §2]






CHAPTER 342F - NOISE POLLUTION

§342F-1 - Definitions.

PART I.  DEFINITIONS AND GENERAL PROVISIONS

§342F-1  Definitions.  As used in this chapter, unless the context otherwise requires:

"Complaint" means any written charge filed with or by the department that a person is violating any provision of this chapter or any rule or order adopted pursuant to this chapter.

"dBA" means the A-weighted sound level or unit of measurement describing the total sound level of all noises as measured with a sound level meter using the "A" weighting network.

"dBC" means the C-weighted sound level or unit of measurement describing the total sound level of all noises as measured with a sound level meter using the "C" weighting network.

"Decibel" means the unit for measuring the volume of sound, equal to twenty times the logarithm to the base ten of the ratio of the pressure of the sound measured to the reference pressure, which is twenty micropascals (0.0002 dynes per square centimeter).

"Department" means the department of health.

"Director" means the director of health.

"Excessive noise" means the presence of sound as measured by standard testing devices as established by the noise rules adopted by the department of a volume or in quantities and for durations which endangers human health, welfare or safety, animal life, or property or which unreasonably interferes with the comfortable enjoyment of life and property in the State or in such areas of the State as are affected thereby.

"Party" means each person or agency named as party or properly entitled to be a party in any court or agency proceeding.

"Off-hour roadwork" means any roadway construction between the hours of 6 p.m. and 7 a.m., which would require a variance from the committee on noise rules in the department of health.

"Permit" means written authorization from the director to construct, modify, or operate any excessive noise source.  A permit authorizes the grantee to cause or emit excessive noise in a manner or amount, or to do any act, not forbidden by this chapter or by rules adopted under this chapter, but requiring review by the department.

"Person" means any individual, partnership, firm, association, public or private corporation, federal agency, the State or any of its political subdivisions, trust, estate, or any other legal entity.

"Pollution" means excessive noise.

"Variance" means special written authorization from the director to cause or emit excessive noise in a manner or in an amount in excess of applicable standards, or to do an act that deviates from the requirements of rules adopted under this chapter.

"Vehicle" means any device in, upon, or by which any person or property is or may be transported or drawn, including boats and ships. [L 1989, c 212, pt of §3; am L Sp 2009, c 25, §4]



§342F-2 - Administration.

[§342F-2]  Administration.  The department shall administer this chapter through the director.  The director may delegate to any person such power and authority vested in the director by this chapter as the director deems reasonable and proper for the effective administration of this chapter, except the power to make rules. [L 1989, c 212, pt of §3]



§342F-3 - Duties, rules, powers, appointment of hearings officers.

[§342F-3]  Duties, rules, powers, appointment of hearings officers.  (a)  In addition to any other power or duty prescribed by law and in this chapter, the director shall prevent, control, and abate noise pollution in the State.  In the discharge of this duty, the director may make, amend, and repeal state rules controlling and prohibiting noise pollution.  All rules shall be adopted pursuant to chapter 91.  Any person heard at the public hearing shall be given written notice of the action taken by the department with respect to the rules.

(b)  In addition to other specific powers provided in this chapter, the director may appoint without regard to chapter 76, hearings officers to conduct public participation activities including public hearings and public informational meetings. [L 1989, c 212, pt of §3; am L 2000, c 253, §150]



§342F-0004.0005

If you were looking for testimony on a hearing notice, Senate testimony does not get posted until just before the hearing. House testimony is posted after the hearing.
Please check back later or click here to view today's hearings.

If you cannot resolve this issue, please tell webmaster@capitol.hawaii.gov what you were attempting to find. Include details such as the link you were clicking on, and the page you were clicking from.

Thank you, The Hawaii State Legislature Web Development Team



§342F-4 - Permits; procedures for.

§342F-4  Permits; procedures for.  (a)  An application for any permit required under this chapter shall be in a form prescribed by the director.

(b)  The department may require that applications for such permits shall be accompanied by plans, specifications, and such other information as it deems necessary in order for it to determine whether the proposed installation, alteration, or use will be in accord with applicable rules and standards.

(c)  The director shall issue a permit for any term, not exceeding five years, if the director determines that such will be in the public interest; provided that the permit may be subject to such reasonable conditions as the director may prescribe.  The director, on application, shall renew a permit from time to time for a term not exceeding five years if the director determines that such is in the public interest.  The director shall not deny an application for the issuance or renewal of a permit without affording the applicant an opportunity for a hearing in accordance with chapter 91.

The director, on the director’s own motion or the application of any person, may modify, suspend, or revoke any permit if, after affording the permittee an opportunity for a hearing in accordance with chapter 91, the director determines that:

(1)  There is a violation of any condition of the permit;

(2)  The permit was obtained by misrepresentation, or failure to disclose fully all relevant facts;

(3)  There is a change in any condition that requires either a temporary or permanent reduction or elimination of the permitted emission; or

(4)  Such is in the public interest.

In determining the public interest, the director shall consider the environmental impact of the proposed action, any adverse environmental effects which cannot be avioded should the action be implemented, the alternatives to the proposed action, the relationship between local short-term uses of the environment and the maintenance and enhancement of long-term productivity, and any irreversible and irretrievable commitments of resources which would be involved in the proposed action should it be implemented, and any other factors which the director may by rule prescribe; provided that any determination of public interest shall promote the optimum balance between economic development and environmental quality.

(d)  Except for applications for which the director deems a public informational meeting, hearing, or notice is appropriate, the director shall act on an application for the issuance of a permit or an application by a permit holder for the modification or renewal thereof within thirty days of the receipt of a properly completed application.

For applications for which the director deems a public informational meeting, hearing, or notice is appropriate, the director shall act on the application within ninety days of the receipt of a properly completed application.

If the director determines that extraordinary circumstances exist on an application, the director shall extend the ninety-day period up to an additional ninety days.

(e)  No applicant for a modification or renewal of a permit shall be held in violation of this chapter during the pendency of the applicant’s application provided that the applicant acts consistently with the permit previously granted, the application and all plans, specifications, and other information submitted as a part thereof. [L 1989, c 212, pt of §3; am L 1990, c 298, §4; am L 1999, c 58, §2]



§342F-4.5 - Projects exempt from noise permit requirements.

[§342F-4.5]  Projects exempt from noise permit requirements.  (a)  Except as provided in subsection (b), any construction project:

(1)  For a dwelling; or

(2)  With a total cost of less than $250,000 based on the value of the project listed on the building permit,

shall be exempt from the noise permit requirements of section 342F-4; provided that written notification of the intent to construct shall be submitted to the department by the person responsible for the construction project.  The notification shall include information concerning the person responsible for the construction project, type of construction, location, and estimated duration of the construction project.  The notification also shall include an acknowledgment that the construction project shall be subject to operational times and a maximum noise level of seventy-eight decibels when measured at any point at or beyond the property line of the construction premises.

(b)  The exemption in subsection (a) shall not apply to any construction project which:

(1)  Emits noise in excess of the maximum permissible sound levels established under the state community noise code adopted by the department which occur:

(A)  Before 7:00 a.m. and after 6:00 p.m. on Monday to Friday;

(B)  Before 9:00 a.m. and after 6:00 p.m. on Saturday; and

(C)  On Sunday and holidays; or

(2)  Uses hoe-rams or pile drivers;

provided that subsection (a) shall not apply to a construction project that emits noise exceeding seventy-eight decibels, regardless of the time of occurrence of the noise.

(c)  Violation of this section shall be subject to a fine not exceeding $100 per violation; provided that each day of a violation shall constitute a separate offense; and provided further that a violation exceeding five days shall be subject to the penalties under section 342F-9(b).

(d)  As used in this section:

“Construction” means any or all activities including those activities necessary or incidental to the erection, demolition, renovation, or alteration of buildings.

“Dwelling” means a room or rooms connected together constituting an independent housekeeping unit for an individual or a family, and containing facilities for bathing, cooking, or both.

“Notification” means a formal notice to the department of the intent to construct a project exempt from noise permit requirements under subsection (a). [L 1999, c 57, pt of §1]



§342F-5 - Variances.

§342F-5  Variances.  (a)  Every application for a variance shall be made on forms furnished by the department and shall be accompanied by a complete and detailed description of present conditions, how present conditions do not conform to standards, and such other information as the department may by rule prescribe.

(b)  Each application for a variance shall be reviewed in light of the descriptions, statements, plans, histories, and other supporting information submitted with the application, such additional information as may be submitted upon the request of the department, and the effect or probable effect upon the noise level standards established pursuant to this chapter.

(c)  Whenever an application is approved, the department shall issue a variance authorizing the emission of noise in excess of applicable standards.  No variance shall be granted by the department unless the application and the supporting information clearly show that:

(1)  The continuation of the function or operation involved in the emission occurring or proposed to occur by the granting of the variance is in the public interest as defined in section 342F-4;

(2)  The emission occurring or proposed to occur does not substantially endanger human health or safety; and

(3)  Compliance with the rules or standards from which variance is sought would produce serious hardship without equal or greater benefits to the public.

(d)  Any variance or renewal thereof shall be granted within the requirements of this section and for time periods and under conditions consistent with the reasons therefor, and within the following limitations:

(1)  If the variance is granted on the ground that there is no practicable means known or available for the adequate prevention, control, or abatement of the excessive noise involved, it shall be only until the necessary means for prevention, control, or abatement become practicable and subject to the taking of any substitute or alternate measures that the department may prescribe.  No renewal of a variance granted under this subsection shall be allowed without a thorough review of known and available means of preventing, controlling, or abating the excessive noise involved.

(2)  The director may issue a variance for a period not exceeding five years.

(3)  Every variance granted under this section shall include conditions requiring the grantee to perform noise sampling and report the results of such sampling to the department.

(e)  Any variance granted pursuant to this section may be renewed from time to time on terms and conditions and for periods not exceeding five years which would be appropriate on initial granting of a variance; provided that the applicant for renewal has met all of the conditions specified in the immediately preceding variance; and provided further that the renewal, and the variance issued in pursuance thereof, shall provide for emission not greater than that attained pursuant to the terms of the immediately preceding variance at its expiration.  No renewal shall be granted except on application therefor.  Any such application shall be made at least one hundred eighty days prior to the expiration of the variance.  The director shall act on an application for renewal within one hundred eighty days of the receipt of such application.

(f)  The director may afford a hearing in accordance with chapter 91 in relation to an application for the issuance, renewal, or modification of a variance.

(g)  No variance granted pursuant to this chapter shall be construed to prevent or limit the application of any emergency provisions and procedures provided by law.

(h)  Any application for a variance, submitted pursuant to this chapter, shall be subject to the public participation requirements listed below.

(1)  Public notices of every completed application for a variance, except an application for off-hour road work, shall be given in a manner designed to inform interested and potentially interested persons of the proposed emission.  Procedures for giving public notice shall include at least the following:

(A)  Notice shall be given within the geographical areas of the proposed emission;

(B)  Notice shall be mailed to any person or group upon request; and

(C)  The director shall add the name of any person or group upon request to a mailing list to receive copies of notices for all variance applications within the State or within a certain geographical area;

(2)  The director shall provide a period of not less than thirty days following the date of the public notice during which time interested persons may submit their written reviews with respect to the variance application and the tentative determinations of the department, if any.  The period for comment may be extended at the discretion of the director;

(3)  The contents of public notice of applications for variances shall include at least the following:

(A)  Name, address, and phone number of agency issuing the public notice;

(B)  Name and address of each applicant;

(C)  Brief description of each applicant’s activities or operations which result in the emission described in the variance application (e.g., rock crushing plant, municipal waste treatment plant, raw sugar factory, or pineapple cannery);

(D)  A short description of the location of each emission indicating whether the emission is new or existing;

(E)  A brief description of the procedures for the formulation of final determinations, including the thirty-day comment period required by paragraph (2), and any other means by which interested persons may influence or comment upon those determinations; and

(F)  Address and phone number of state agency premises at which interested persons may obtain further information and inspect a copy of the variance applications and supporting and related documents; and

(4)  The director may hold a public hearing if, after reviewing the comments submitted under paragraph (2), the director determines that a public hearing is warranted.  Any hearing brought pursuant to this subsection shall be held in the geographical area of the proposed emission or other appropriate area, at the discretion of the director. [L 1989, c 212, pt of §3; am L 1998, c 2, §89]



§342F-6 - Inspection of premises.

[§342F-6]  Inspection of premises.  The director, in accordance with law, may enter and inspect any building or place to investigate an actual or suspected source of excessive noise, to ascertain compliance or noncompliance with this chapter, any rule or standard adopted by the department pursuant to this chapter, or any permit or other approval issued by the department pursuant to this chapter, and to make reasonable tests in connection therewith.  No confidential information secured pursuant to this section by any official or employee of the department within the scope and course of the official’s or employee’s employment in the prevention, control, or abatement of excessive noise shall be disclosed by the official or employee except as it relates directly to excessive noise and then, only in connection with the official’s or employee’s official duties and within the scope and course of the official’s or employee’s employment. [L 1989, c 212, pt of §3]



§342F-7 - Enforcement.

§342F-7  Enforcement.  (a)  If the director determines that any person has violated or is violating this chapter, any rule adopted pursuant to this chapter, or any condition of a permit or variance issued pursuant to this chapter, the director:

(1)  Shall cause written notice to be served upon the alleged violator or violators.  The notice shall specify the alleged violation and may contain an order specifying a reasonable time during which that person shall be required to take any measures that may be necessary to correct the violation and to give periodic progress reports;

(2)  May require that the alleged violator or violators appear before the director for a hearing at a time and place specified in the notice and answer the charges complained of; and

(3)  May impose penalties as provided in section 342F-11 by sending a notice in writing, either by certified mail or by personal service, to the alleged violator or violators describing the violation.

(b)  If the director determines that any person is continuing to violate this chapter, any rule adopted pursuant to this chapter, or any condition of a permit or variance issued pursuant to this chapter after having been served notice of violation, the director:

(1)  Shall cause written notice to be served upon the alleged violator or violators.  The notice shall specify the alleged violation and shall contain an order requiring that person to submit a written schedule within thirty days specifying the measures to be taken and the time within which the measures shall be taken to bring that person into compliance with this chapter, any rule adopted pursuant to this chapter, or the conditions of a permit or variance issued pursuant to this chapter;

(2)  Shall accept or modify the submitted schedule within thirty days of receipt of the schedule.  Any schedule not acted upon after thirty days of receipt by the director shall be deemed accepted by the director;

(3)  Shall issue to the alleged violator or violators a cease and desist order against the activities that violate this chapter, any rule adopted pursuant to this chapter, or any condition of a permit or variance issued pursuant to this chapter if that person does not submit a written schedule to the director within thirty days.  This order shall remain in effect until the director accepts the written schedule; and

(4)  May impose penalties as provided in section 342F-11 by sending a notice in writing, either by certified mail or by personal service, to the alleged violator or violators describing the violation.

(c)  If the director determines that any person has violated the provisions of an accepted schedule or has violated an order issued under this section the director shall impose penalties by sending a notice in writing, either by certified mail or by personal service, to that person, describing such nonadherence or violation with reasonable particularity.

(d)  Any order issued under this chapter shall become final, unless no later than twenty days after the notice of order is served, the person or persons named therein request in writing a hearing before the director.  Any penalty imposed under this chapter shall become due and payable twenty days after the notice of penalty is served unless the person or persons named therein request in writing a hearing before the director.  Whenever a hearing is requested on any penalty imposed under this chapter, the penalty shall become due and payable only upon completion of all review proceedings and the issuance of a final order confirming the penalty in whole or in part.  Upon request for a hearing, the director shall require that the alleged violator or violators appear before the director for a hearing at a time and place specified in the notice and answer the charges complained of.

(e)  Any hearing conducted under this section shall be conducted as a contested case under chapter 91.  If after a hearing held pursuant to this section, the director finds that a violation or violations have occurred, the director shall affirm or modify any penalties imposed or shall modify or affirm the order previously issued or issue an appropriate order or orders for the prevention, abatement, or control of the violation or discharges involved, or for the taking of such other corrective action as may be appropriate.  If, after a hearing on an order or penalty contained in a notice, the director finds that no violation has occurred or is occurring, the director shall rescind the order or penalty.  Any order issued after hearing may prescribe the date or dates by which the violation or violations shall cease and may prescribe timetables for necessary action in preventing, abating, or controlling the violation or discharges.

(f)  If the amount of any penalty is not paid to the department within thirty days after it becomes due and payable, the director may institute a civil action in the name of the State to collect the administrative penalty which shall be a government realization.

In any proceeding to collect the administrative penalty imposed, the director need only show that:

(1)  Notice was given;

(2)  A hearing was held or the time granted for requesting a hearing expired without a request for a hearing;

(3)  The administrative penalty was imposed; and

(4)  The penalty remains unpaid.

(g)  In connection with any hearing held pursuant to this section, the director shall have the power to subpoena the attendance of witnesses and the production of evidence on behalf of all parties. [L 1989, c 212, pt of §3; am L 1990, c 298, §5; am L 1995, c 180, §16]



§342F-8 - Emergency powers; procedures.

[§342F-8]  Emergency powers; procedures.  (a)  Notwithstanding any other law to the contrary, if the director determines that an imminent peril to the public health and safety is or will be caused by excessive noise, which requires immediate action, the director, with the approval of the governor and without public hearing, may order any person causing or contributing to the excessive noise to immediately reduce or stop such emission, or the director may take any and all other actions as may be necessary.  Such order shall fix a place and time, not later than twenty-four hours thereafter, for a hearing to be held before the director.

(b)  Nothing in this section shall be construed to limit any power which the governor or any other officer may have to declare an emergency and act on the basis of such declaration, if such power is conferred by statute or constitutional provision, or inheres in the office. [L 1989, c 212, pt of §3]



§342F-9 - Penalties.

§342F-9  Penalties.  (a)  Violation of the vehicular noise control rules adopted by the department pursuant to this chapter shall constitute a violation as defined in section 701-107 and shall be enforceable by police officers.  The fine for this violation shall be not less than $25 nor more than $2,500 for each separate offense.  Each day of violation shall constitute a separate offense.

(b)  Any person who violates this chapter, any rule adopted pursuant to this chapter, other than vehicular noise control rules, or any permit or variance issued pursuant to this chapter shall be fined not more than $10,000 for each separate offense.  Each day of each violation shall constitute a separate offense.  Any action taken in court to impose or collect the penalty provided for in this subsection, other than the penalty imposed for violations of vehicular noise control rules, shall be considered a civil action.

(c)  Any person who denies, obstructs, or hampers the entrance or inspection by any duly authorized officer or employee of the department of any building, place, or vehicle that the officer or employee is authorized to enter and inspect shall be fined not more than $500.  Any action taken in court to impose or collect the penalty provided for in this subsection shall be considered a civil action. [L 1989, c 212, pt of §3; am L 1991, c 157, §14; am L 1995, c 180, §17]



§342F-10 - Citation.

[§342F-10]  Citation.  Any person who commits a violation of the noise control rules adopted by the department pursuant to this chapter may be issued a summons or citation for such violation by any person authorized to enforce such rules, hereinafter referred to as enforcement officer.  The summons or citation shall be printed in the form hereinafter described, warning such person to appear and answer to the charge against the person at a certain place and at a time within seven days after the issuance of such summons or citation.

The summons or citation shall be designed to provide for all necessary information.  The form and content of such summons or citation shall be adopted or prescribed by the district courts.

The original of a summons or citation shall be given to the purported violator and the other copy or copies distributed in the manner prescribed by the district courts; provided that the district courts may prescribe alternative methods of distribution of the original and any other copies.

Summonses and citations shall be consecutively numbered and the carbon copy or copies of each shall bear the same number.

In the event any person fails to comply with a summons or citation issued to such person, the enforcement officer shall cause a complaint to be entered against such person and secure the issuance of a warrant for the person’s arrest.  Failure to comply with a summons or citation is a misdemeanor. [L 1989, c 212, pt of §3]



§342F-11 - Administrative penalties.

§342F-11  Administrative penalties.  (a)  In addition to any other administrative or judicial remedy provided by this chapter or by rules adopted under this chapter, the director is authorized to impose by order the penalties specified in section 342F-9(b) and (c).

(b)  Factors to be considered in imposing an administrative penalty include:

(1)  The nature and history of the violation and of any prior violations;

(2)  The economic benefit, if any, resulting from the violation;

(3)  The opportunity, difficulty, and history of corrective action;

(4)  Good faith efforts to comply; and

(5)  Any other matters that justice may require.

(c)  It is presumed that the violator’s economic and financial conditions allow payment of the penalty, and the burden of proof to the contrary shall be on the violator. [L 1989, c 212, pt of §3; am L 1995, c 180, §18]



§342F-11 - .

[§342F-11.5]  Disposition of collected fines and penalties.  Fines and penalties collected under sections 342F-9 and 342F-11 shall be deposited into the environmental response revolving fund established by section 128D-2. [L 1991, c 157, §3]



§342F-12 - Injunctive and other relief.

§342F-12  Injunctive and other relief.  The director may institute a civil action in any court of competent jurisdiction for injunctive and other relief to prevent any violation of this chapter, any rule adopted pursuant to this chapter, or any condition of a permit or variance issued pursuant to this chapter, without the necessity of a prior revocation of the permit or variance, to impose and collect civil penalties, to collect administrative penalties, or to obtain other relief.  The court shall have power to grant relief in accordance with the Hawaii rules of civil procedure. [L 1989, c 212, pt of §3; am L 1995, c 180, §19]

Rules of Court

Injunctions, see HRCP rule 65.



§342F-13 - Appeal.

[§342F-13]  Appeal.  If any party is aggrieved by the decision of the director, the party may appeal in the manner provided in chapter 91 to the circuit court of the circuit in which the party resides or has the party’s principal place of business or in which the action in question occurred; provided that the operation of a cease and desist order will not be stayed on appeal unless specifically ordered by a court of competent jurisdiction. [L 1989, c 212, pt of §3]



§342F-0014.0005

If you were looking for testimony on a hearing notice, Senate testimony does not get posted until just before the hearing. House testimony is posted after the hearing.
Please check back later or click here to view today's hearings.

If you cannot resolve this issue, please tell webmaster@capitol.hawaii.gov what you were attempting to find. Include details such as the link you were clicking on, and the page you were clicking from.

Thank you, The Hawaii State Legislature Web Development Team



§342F-14 - Fees.

§342F-14  Fees.  The director may establish reasonable fees for the issuance of permits and variances to cover the cost of issuance thereof and for the implementation and enforcement of the terms and conditions of permits and variances (not including court costs or other costs associated with any formal enforcement action).  All fees collected pursuant to this section shall be deposited into the noise, radiation, and indoor air quality special fund established pursuant to section 342P-7. [L 1989, c 212, pt of §3; am L 1994, c 169, §§5, 9; am L 1996, c 164, §1; am L 1998, c 311, §§16, 19]



§342F-15 - Public records; confidential information; penalties.

[§342F-15]  Public records; confidential information; penalties.  Reports submitted to the department on the emission of excessive noise shall be made available for inspection by the public during established office hours unless such reports contain information of a confidential nature concerning secret processes or methods of manufacture.  Any officer, employee, or agent of the department acquiring confidential information from the inspection authorized by section 342F-6 who divulges information except as authorized in this chapter or except as ordered by a court or at an administrative hearing regarding an alleged violation of this chapter or of any rule or standard adopted pursuant to this chapter shall be fined not more than $1,000. [L 1989, c 212, pt of §3]



§342F-16 - Nonliability of department personnel.

[§342F-16]  Nonliability of department personnel.  Notwithstanding any other law to the contrary, no member, officer, or employee of the department shall be criminally liable or responsible under this chapter for any acts done by the member, officer, or employee in the performance of the member’s, officer’s, or employee’s duties; provided that this section shall not apply to violations of section 342F-15. [L 1989, c 212, pt of §3]



§342F-17 - Other action not barred.

[§342F-17]  Other action not barred.  No existing civil or criminal remedy for any wrongful action which is a violation of any statute or any rule of the department or the ordinance of any county shall be excluded or impaired by this chapter. [L 1989, c 212, pt of §3]



§342F-18 - Enforcement by state and county authorities.

[§342F-18]  Enforcement by state and county authorities.  All state and county health authorities and police officers shall enforce this chapter and the rules and orders of the department. [L 1989, c 212, pt of §3]



§342F-19 - Other powers of department not affected.

[§342F-19]  Other powers of department not affected.  The powers, duties, and functions vested in the department under this chapter shall not be construed to affect in any manner the powers, duties, and functions vested in the department under any other law. [L 1989, c 212, pt of §3]



§342F-20 - Effect of laws, ordinances, and rules.

§342F-20  Effect of laws, ordinances, and rules.  Any county may adopt ordinances and rules governing any matter relating to excessive noise control as provided in section 46-17, and any conflict between state and county law shall be resolved as provided in section 46-17. [L 1989, c 212, pt of §3; am L 1999, c 265, §3]



§342F-21 - Priority in courts.

[§342F-21]  Priority in courts.  All actions brought pursuant to this chapter or pursuant to the rules adopted under this chapter shall in the discretion of the court receive priority in the courts of the State. [L 1989, c 212, pt of §3]



§342F-30 - Prohibition.

PART II.  NOISE CONTROL

[§342F-30]  Prohibition.  No person, including any public body, shall engage in activity which produces excessive noise without first securing approval in writing from the director; provided that this section shall not apply to any school activity which is approved by school authorities.  For purposes of this section, “school activity” means a public or private school function for students up through the twelfth grade which is approved by the school principal or an authorized representative.  These activities shall be limited to the hours of 7:00 a.m. to 10:00 p.m. [L 1989, c 212, pt of §3]

Cross References

Noise and climate control at school facilities, see §296-37.



§342F-30 - .

[§342F-30.5]  Noise control.  By June 30, 1996, the department shall adopt a state community noise code pursuant to chapter 91, which recognizes differences in noise level standards in urban and non-urban areas of the State and noise level standards of each county.  In the event of any conflict between this section and section 46-17, section 46-17 shall govern. [L 1995, c 200, §2]



§342F-31 - Rules; specific.

[§342F-31]  Rules; specific.  The director may establish by rule:

(1)  The control of vehicular noise; and

(2)  Other specific areas for control of excessive noise, thereby allowing for varying conditions. [L 1989, c 212, pt of §3]

Case Notes

Neither this chapter nor rules promulgated under §342-42 for "vehicular noise" extend to sounds reproduced by an automobile's stereo and regulated under Revised Ordinances of Honolulu §41‑31.1.  81 H. 156 (App.), 914 P.2d 549.



§342F-31 - .

[§342F-31.5]  Noise measurement; rules.  (a)  The department shall adopt rules in accordance with chapter 91 that shall use both the dBC and the dBA sound level measurement systems for community noise control.  The department and the county liquor commissions may enforce nighttime noise levels in any urban land use district measured from over fifty to sixty decibels, measured using the dBC weighting system, in certain areas they deem appropriate and not adversely affecting public health and safety.

(b)  In any urban land use district, a sound level of more than sixty decibels for bass sound (using the dBC weighting system), measured at a complainant's site, shall be deemed to exceed the maximum permissible sound at nighttime; provided that, where the complainant's site is within or in close proximity to an area zoned mixed-use or residential, the maximum permissible sound at nighttime shall be fifty decibels dBC.

(c)  For purposes of this section:

"Nighttime" means the time between the hours of 10:00 p.m. and 7:00 a.m.; and

"Urban land use district" means property designated as such pursuant to section 205-2. [L Sp 2009, c 25, §3]

Note

Developing recommendations for a permanent maximum decibel sound level for chapter 281 licensees by January 2010. L Sp 2009, c 25, §2.



§342F-32 - Complaints; hearings; appointment of masters.

[§342F-32]  Complaints; hearings; appointment of masters.  The director may:

(1)  Receive or initiate complaints of excessive noise, hold hearings in connection with excessive noise, and institute legal proceedings in the name of the State for the prevention, control, or abatement of excessive noise; and

(2)  Appoint a master or masters to conduct investigations and hearings. [L 1989, c 212, pt of §3]



§342F-33 - Research, educational, and training programs.

[§342F-33]  Research, educational, and training programs.  The director may:

(1)  Conduct and supervise research programs for the purpose of determining the causes, effects, and hazards of excessive noise and the means whereby noise may be monitored, controlled, or abated;

(2)  With the approval of the governor, cooperate with, and receive money from, the federal government, or any political subdivision of the State or from private sources for the study and control of excessive noise; and

(3)  Conduct or commission and supervise state educational and training programs on noise prevention, control, and abatement, including the preparation and distribution of information relating to excessive noise and its effect on people. [L 1989, c 212, pt of §3]






CHAPTER 342G - INTEGRATED SOLID WASTE MANAGEMENT

§342G-1 - Definitions.

PART I.  GENERAL PROVISIONS

§342G-1  Definitions.  As used in this chapter, unless the context requires otherwise:

"Agricultural solid waste" means the solid waste that results from the rearing of animals and the harvesting of crops and that is normally placed in landfills.

"Backyard composting" means the small-scale composting of organic materials, primarily yard wastes, at the site where these materials are generated.

"Bimetallic can" means any food or beverage container that is composed of steel with a tin coating.

"Bioconversion" means the processing of the organic fraction of the waste stream through biological or chemical means to perform composting or generate products including, but not limited to, fertilizers, feeds, methane, alcohols, tars, and other products.  This term includes, but is not limited to, biogassification, acid hydrolysis, pyrolysis, and fermentation.  This term does not include any form of incineration or methane gas extraction from a municipal waste landfill.

"Compost" means a relatively stable, decomposed, organic, humus-like material, generated by a composting facility, that is suitable for landscaping or soil amendment purposes.

"Composting" means a process in which organic solid wastes, such as biosolids (sewage sludge), green or yard waste materials, manures, and non-treated wood chips and shavings, are biologically decomposed and stabilized under controlled conditions to produce a stable humus-like mulch or soil amendment.  This term includes the processing of organic and non-treated wood waste materials for the generation of wood chips or other materials that can be used as soil amendment, planting mixes, mulches for horticultural and agricultural applications, landfill cover, and land reclamation.  The process of composting under methods approved by the department is a recycling activity.  Land application of uncomposted organic solid waste shall not be considered an approved solid waste management activity.

"Coordinator" means the state solid waste management coordinator established within the office of solid waste management in the department of health.

"Corrugated paper" means a paper product fabricated from two layers of kraft linerboard sandwiched around a corrugating medium.

"County coordinator" means the person within each county government whose primary responsibility is the planning and implementation of the county's integrated solid waste management plans and objectives.

"Department" means the department of health.

"Deposit beverage" means beer, ale, or other drink produced by fermenting malt, mixed spirits, mixed wine, tea and coffee drinks regardless of dairy-derived product content, soda, or noncarbonated water, and all nonalcoholic drinks in liquid form and intended for internal human consumption that is contained in a deposit beverage container.

The term "deposit beverage" excludes the following:

(1)  A liquid which is:

(A)  A syrup;

(B)  In a concentrated form; or

(C)  Typically added as a minor flavoring ingredient in food or drink, such as extracts, cooking additives, sauces, or condiments;

(2)  A liquid which is ingested in very small quantities and which is consumed for medicinal purposes only;

(3)  A liquid which is designed and consumed only as a nutritional supplement as defined in the Dietary Supplement Health and Education Act of 1994 (P.L. 103-417) and not as a beverage;

(4)  Products frozen at the time of sale to the consumer, or, in the case of institutional users such as hospitals and nursing homes, at the time of sale to the users;

(5)  Products designed to be consumed in a frozen state;

(6)  Instant drink powders;

(7)  Seafood, meat, or vegetable broths, or soups, but not juices; and

(8)  Milk and all other dairy-derived products, except tea and coffee drinks with trace amounts of these products.

"Director" means the director of health.

"Disposal" means the management of solid waste through incineration or landfilling at permitted solid waste facilities.

"Disposal fee" means a fee that may be charged on items that will eventually end up as solid waste with the intent of factoring into the price or use or disposal of the same the eventual cost of managing the goods as wastes.

"Enterprise zone" means an area selected by a county and approved by the governor to be eligible for the enterprise zone program established under chapter 209E.

"Environmental management special fund" means the fund created by section 342G-63.

"Feasibility assessment" means a study that analyzes a specific municipal solid waste collection, storage, processing, or disposal system to assess the likelihood that the system can be successfully implemented, including, but not limited to, an analysis of the prospective market, the projected costs and revenues of the system, the waste stream that the system will rely upon, and various options available to implement the system.

"Ferrous metal" means any iron or steel scrap that has an iron content sufficient for magnetic separation.

"Food waste" means all animal and vegetable solid wastes generated by food facilities and residences that result from the storage, preparation, cooking, or handling of food.

"Green waste" means leaves, garden residues, shrubbery and tree trimmings, grass clippings, and similar material.

"HDPE" means high density polyethylene plastic and containers manufactured from this material.

"Household hazardous waste" means those wastes resulting from products purchased by the general public for household use which, because of their quantity, concentration, or physical, chemical, or infectious characteristics, may pose a substantial known or potential hazard to human health or the environment when improperly treated, disposed of, or otherwise managed.

"Incineration" means volume reduction by controlled burning of combustible solid waste.

"Integrated solid waste management" means the use of a variety of waste management practices and processing methods to safely and effectively manage solid waste with the least adverse impact on human health and the environment.

"Landfill" means a land site on which engineering principles are utilized to bury deposits of solid waste without creating a nuisance or hazard to public health or safety.

"Landfilling" means the permitted disposal of solid waste on land in a series of compacted layers and covering the solid waste with soil or other materials.

"Manure" means excrement generated by animals, such as cows, horses, and chickens, held in captivity or used for agricultural production.

"Mixed paper" means discarded paper products that are composed of two or more types of paper, including newspaper, corrugated paper, office paper, computer paper, white paper, and coated paper stock.

"Office" means the office of solid waste management in the department of health.

"Permitted disposal capacity" means the quantity of solid waste, measured either in terms of weight or volume, or both, that can be processed or disposed of at an existing municipal waste disposal facility.  This term includes only the weight or volume, or both, of the capacity for which the department has issued a permit.  This term does not apply to any facility that the department determines, or has previously determined, has failed or continues to fail to comply with:  (1) this chapter, (2) any rules adopted pursuant to this chapter, or (3) any permit conditions.

"PET" means polyethylene terephthalate plastic and containers manufactured from this material.

"Petroleum" means any petroleum, including crude oil or any fraction thereof, that is liquid at standard temperature and pressure (60 degrees Fahrenheit and 14.7 pounds per square inch absolute).

"Petroleum-contaminated soil" means soil that has been contaminated by a release of petroleum to a degree that exceeds levels determined to be acceptable by the director.

"Postconsumer material" means a material that has fulfilled the intent of its original manufacture.

"Processing" means any technology used for the purpose of reducing the volume or weight, or both, of solid wastes, or any technology used to convert part or all of solid wastes for reuse.

"Processing facilities" include, but are not limited to, transfer facilities, recycling facilities, and bioconversion facilities.

"Program" means the particular combination of waste management methods selected by each county and designed to achieve the objectives of the state and county integrated solid waste management plans.

"Recovered material" means material that has been diverted from disposal for the purpose of recycling or bioconversion.  This term does not include those materials that are generated and normally reused on-site for manufacturing purposes.

"Recycled content" means the percentage of a good or product composed of postconsumer materials.

"Recycled oil" means any oil produced from used oil that achieves required standards of purity for use as a lubricant or fuel.

"Recycled paper product" means a paper product containing postconsumer material that conforms to the United States Environmental Protection Agency's guidelines for recycled paper.

"Recycling" means the collection, separation, recovery, and sale or reuse of secondary resources that would otherwise be disposed of as municipal solid waste, and is an integral part of a manufacturing process aimed at producing a marketable product made of postconsumer material.

"Secondary resources" means postconsumer material collected and processed for feedstock in a manufacturing process.

"Sewage sludge" means residual solids and semisolids resulting from the treatment of wastewater.  This term does not include wastewater effluent discharged from wastewater treatment processes.

"Solid waste disposal facility" means any facility which receives solid waste for ultimate disposal through landfilling or incineration.  This term does not include facilities utilized for transfer, storage, processing, or remanufacturing for recycling or reuse, or bioconversion.

"Solid waste management" means the entire process, or any part thereof, of storage, collection, transportation, transfer, processing, and disposal of solid wastes by any person engaging in these processes.

"Solid waste or municipal solid waste" means:  garbage, refuse, and other residential or commercial discarded materials, including solid, liquid, semisolid, or contained gaseous materials resulting from industrial, commercial, mining, and agricultural operations; sludge from waste treatment plants and water supply treatment plants; and residues from air pollution control facilities and community activities.  This term does not include solid or dissolved materials in domestic sewage or other substances in water sources, such as silt, dissolved or suspended solids in industrial wastewater effluents, dissolved materials in irrigation return flows, or other common water pollutants.

"Solid waste reduction facility" or "waste reduction facility" means all contiguous land, including buffer zones, structures, appurtenances, and improvements on the land used for solid waste handling.  This term includes a facility used as a transfer station, landfill, incinerator, composting plant, bioconversion site, or recycling site utilized for the reduction, consolidation, conversion, processing, or disposal of solid waste.

"Solid waste stream" means the total flow of solid waste from all waste generators or any segment thereof, that must be processed or disposed of.

"Source reduction" means the design, manufacture, and use of materials to:

(1)  Minimize the quantity or toxicity, or both, of the waste produced; and

(2)  Reduce the creation of waste either by redesigning products or by otherwise changing societal patterns of consumption, use, or waste generation.

"Special waste" means any solid waste which, because of its source or physical, chemical, or biological characteristics, requires special consideration for its proper processing or disposal, or both.  This term includes, but is not limited to, asbestos, used oil, petroleum-contaminated soil, lead acid batteries, municipal waste combustion ash, sewage sludge that is not hazardous waste, agricultural and farm-generated wastes that are normally placed in landfills, medical wastes, tires, white goods, and derelict vehicles.

"State plan" means the integrated solid waste management plan developed by the department of health.

"Waste diversion" means to divert waste from the solid waste stream going into waste disposal facilities through recycling or bioconversion programs.

"Waste evaluation" means a review of an establishment's disposal practices to assess how those practices can be improved to reduce waste or recover postconsumer materials.

"Waste reduction" means the reduction of solid waste by weight or volume, or both, through a variety of methods prior to disposal.  This term includes source reduction, recycling, and bioconversion.  This term does not include incineration and landfilling.

"White goods" means discarded, enamel-coated major appliances, such as washing machines, clothes dryers, hot water heaters, stoves, and refrigerators.

"Wood waste" means solid waste consisting of wood pieces or particles that are generated from: the manufacturing or production of wood products; the harvesting, processing, or storage of raw wood materials; and construction and demolition activities. [L 1991, c 324, pt of §2; am L 1993, c 190, §3, c 281, §§1, 3, and c 312, §4; am L 2002, c 176, §4]



§342G-2 - Solid waste management priorities.

[§342G-2]  Solid waste management priorities.  (a)  This chapter shall be known and may be cited as the “Hawaii Integrated Solid Waste Management Act.”

(b)  In implementing this chapter, the department and each county shall consider the following solid waste management practices and processing methods in their order of priority:

(1)  Source reduction;

(2)  Recycling and bioconversion, including composting; and

(3)  Landfilling and incineration.

The respective roles of landfilling and incineration shall be left to each county’s discretion.

(c)  In implementing this chapter, the department and each county shall consider the minimization of litter and illegal dumping as a design factor in the development of integrated solid waste management programs. [L 1991, c 324, pt of §2]



§342G-3 - Goals.

[§342G-3]  Goals.  (a)  It is the goal of the State to reduce the solid waste stream prior to disposal by:

(1)  Twenty-five per cent by January 1, 1995; and

(2)  Fifty per cent by January 1, 2000;

through source reduction, recycling, and bioconversion.  Where feasible, the office shall establish other state goals for specific commodities, recognizing market considerations.

(b)  It is the goal of the State to reduce by not less than twenty-five per cent the amount of office paper generated by all state and county agencies by January 1, 1995, through source reduction.  The base year for calculating progress toward this goal shall be total office paper consumption by state and county agencies in 1990.

(c)  Nothing in this chapter shall be construed to restrict a county from setting waste reduction goals higher than those of the State. [L 1991, c 324, pt of §2]



§342G-11 - Administration.

PART II.  ADMINISTRATION

[§342G-11]  Administration.  The department shall be responsible for the administration of this chapter.  The director may delegate to any person within the department the power and authority vested in this chapter as the director deems reasonable and proper for the effective administration of this chapter; provided that the director shall not delegate the power to adopt rules. [L 1991, c 324, pt of §2]



§342G-12 - Office of solid waste management, establishment.

[§342G-12]  Office of solid waste management, establishment.  There is established within the department the office of solid waste management.  The head of the office shall be known as the state solid waste management coordinator.  The coordinator shall be appointed by the director without regard to chapter 76 and shall be compensated at a salary level set by the director.  The coordinator shall be included in any benefit program generally applicable to the officers and employees of the State.  The coordinator shall hire staff, as may be necessary, with regard to chapter 76. [L 1991, c 324, pt of §2; am L 2000, c 253, §150]



§342G 12 - .5  Recycling coordinator.

§342G‑12.5  Recycling coordinator.  There is established a position of assistant to the coordinator of the office of solid waste management to be known as the recycling coordinator.  The position may be appointed by the director in accordance with chapter 76.  [L 1995, c 229, §2; am L 2000, c 253, §150; am L 2005, c 226, §8; am L 2006, c 300, §9]



§342G-13 - Powers and duties of the department.

§342G-13  Powers and duties of the department.  In the execution of the responsibilities provided under this chapter, the department shall:

(1)  Establish and administer goals and guidelines as provided for in this chapter;

(2)  Adopt rules pursuant to chapter 91 and administer the rules as provided for in this chapter;

(3)  Fulfill the office of solid waste management’s responsibilities pursuant to this chapter until the establishment of the office;

(4)  Serve as the state solid waste management agency for compliance with the federal Resource Conservation and Recovery Act of 1976 (42 United States Code section 6901 et seq.) and any other federal law regarding solid waste; and

(5)  Perform other duties as specified in this chapter. [L 1991, c 324, pt of §2; am L 1995, c 229, §3]



§342G-14 - Powers and duties of the office of solid waste management.

[§342G-14]  Powers and duties of the office of solid waste management.  The office shall:

(1)  Promote the development of coordinated statewide solid waste management;

(2)  Identify and monitor environmental and public health issues relating to solid waste management;

(3)  Promote source reduction, recycling, and bioconversion, including home composting, through the provision of a comprehensive, innovative, and effective statewide public education and awareness program concerning the value of source reduction and recycling, and the way the public can participate in these areas;

(4)  Comply with the federal Resource Conservation and Recovery Act of 1976 (42 United States Code section 6901 et seq.) and any other federal law heretofore or hereafter enacted affecting solid waste;

(5)  Seek compliance with sections 226-18, 226-52, and 226-103;

(6)  Assess the feasibility of employing disposal fees, including fees at the point of introduction or sale of any product that would require eventual disposition as solid waste, as possible funding sources for waste management activities;

(7)  Coordinate with the department of land and natural resources to incorporate solid waste management and processing concerns in the department of land and natural resources’ land use planning and development efforts;

(8)  Coordinate the bioconversion efforts of appropriate agency and county activities, including the provision of technical assistance and the evaluation of bioconversion programs;

(9)  Provide waste evaluation services and assistance in developing paper recycling and other materials programs to both the public and private sector, where feasible;

(10)  Promote the use of enterprise zones in each county to support source reduction, recycling, and bioconversion-type businesses;

(11)  Create and maintain a database to assess the composition of the State’s waste stream.  If feasible, this database shall contain the information necessary to generate the office’s annual report;

(12)  Identify and apply for appropriate federal funds to support the programs and activities authorized by this chapter; and

(13)  Cooperate with appropriate federal, state, and county agencies in carrying out the office’s responsibilities under this chapter. [L 1991, c 324, pt of §2]



§342G-15 - Annual report.

§342G-15  Annual report.  (a)  The coordinator shall prepare and submit an annual report to each county, the director, the governor, and the legislature, twenty days prior to the convening of each regular session of the legislature, describing the activities of the office.  The annual report shall provide the information required in this chapter, including, but not limited to:

(1)  A summary of the results achieved in meeting the state waste reduction goals, including the amounts of waste disposed of, diverted, and generated in the State, and the progress toward managing waste in consideration of the state solid waste management priorities;

(2)  Results achieved in county integrated solid waste management planning and the state plan, with timetables for completion and implementation;

(3)  Results achieved in implementing procurement programs, including the amount of recycled goods and materials purchased by the State and counties;

(4)  Total paper consumption by state and county agencies and results achieved with the office paper reduction goal;

(5)  Results achieved by government agencies in establishing office paper and other materials recovery programs;

(6)  Results achieved by state and county agencies in removing barriers to the development of recycling markets and in developing markets and supporting businesses that use recovered materials;

(7)  A summary of results achieved by state and county agencies in the provision and execution of the statewide public awareness and education program;

(8)  A summary of results achieved by agencies to improve energy efficiency and to reduce reliance on imported fuels in compliance with sections 226-18 and 226-52;

(9)  A summary and schedule of the key solid waste management goals and objectives planned for the following year at state and county levels; and

(10)  Revenues into and expenditures from the environmental management special fund during the previous fiscal year and projections for revenues and expenditures in the coming fiscal year.

(b)  Upon request from the office, the counties shall provide information, to the best of their abilities, to fulfill the requirements outlined in this section. [L 1991, c 324, pt of §2; am L 1993, c 312, §5]



§342G-21 - Establishment of county integrated solid waste management plans.

PART III.  INTEGRATED SOLID WASTE MANAGEMENT PLANNING

[§342G-21]  Establishment of county integrated solid waste management plans.  By January 1, 1993, each county shall submit to the office an integrated solid waste management plan that has been formally adopted by the county and that is consistent with the requirements of this chapter. [L 1991, c 324, pt of §2]



§342G-22 - Development of county integrated solid waste management plans.

[§342G-22]  Development of county integrated solid waste management plans.  (a)  Prior to preparing a plan, each county shall form an advisory committee appointed by the mayor.  The county advisory committee may be composed of representatives from citizen organizations, industry, the private solid waste industry operating within the county, the private recycling or scrap material processing industry operating within the county, the county coordinator, and any other persons deemed appropriate by the mayor.  The county advisory committee shall review the plan during its preparation, make suggestions, and propose any changes it believes are appropriate.

(b)  Prior to formal adoption by the county, the county shall submit the proposed plan to the office for review and comment.  The office shall provide its comments to the county within ninety days of receiving the proposed plan.  Following the office’s review, the county shall make the proposed plan available for public review and comment for a period of not less than sixty days.  The county shall hold at least one public hearing on the proposed plan during this period.

(c)  Following formal adoption of the plan by the county, the county shall submit the adopted plan to the office for review.  The adopted plan shall be accompanied by a document that contains for each comment received from the State or the public, a response detailing how the comment has been addressed in the plan or, if it has not been addressed, the reason for not doing so. [L 1991, c 324, pt of §2]



§342G-23 - State review of county integrated solid waste management plans.

[§342G-23]  State review of county integrated solid waste management plans.  (a)  Prior to submitting to the office a plan that has been formally adopted by a county, the county and the office may negotiate plan components the county finds infeasible.  The public shall be notified of all plan components that are determined to be infeasible.

(b)  The office shall review the county-adopted plan and approve, conditionally approve, approve specific elements or components, or disapprove the plan.  The office shall have sixty days to render a decision, unless the office gives written notice to the county that additional time is necessary to complete the review.

(c)  The office shall approve any county plan or revised plan that demonstrates to its satisfaction that:

(1)  The plan is reasonably complete and accurate, and consistent with this chapter and rules adopted under this chapter;

(2)  The plan provides for the maximum feasible development and implementation of source reduction, recycling, and bioconversion programs, and demonstrates a feasible schedule, funding source, and amount for doing so;

(3)  The plan provides for the disposal of solid waste that is not reduced, recycled, or altered through bioconversion, in a manner that is consistent with the requirements of this chapter; and

(4)  The plan accomplishes all of the above in a manner consistent with chapter 226.

(d)  To expedite and facilitate the plan development, review, and adoption process, the office, at the request of a county, may participate directly in the county adoption process by attending public hearings and county council sessions.

(e)  The department shall notify the public of the approval, conditional approval, approval of specific elements or components, or disapproval of the plan.  The director may hold a public hearing on the plan if the director determines that a public hearing is in the public interest. [L 1991, c 324, pt of §2]



§342G-24 - Submission schedule for revised integrated solid waste management plans.

[§342G-24]  Submission schedule for revised integrated solid waste management plans.  (a)  Each state-approved county plan shall be revised and submitted to the office on the following schedule:

(1)  The first revised plan shall be submitted to the office not later than four years after July 1, 1991; and

(2)  Subsequent revised plans shall be submitted to the office once every five years.

All revised plans shall be consistent with the requirements of this chapter.

(b)  Not less than one hundred and twenty days prior to the submission of a revised plan to the office, the county shall submit a copy of the proposed revision to its county advisory committee for review and comment.  All revisions determined by the county advisory committee or the office to be substantial revisions shall be subject to:

(1)  At least one county public hearing prior to final submission of the revised plan to the office for review;

(2)  Reconsideration and approval by the county advisory committee; and

(3)  Review by the office, where the office shall approve, conditionally approve, approve specific elements or components, or disapprove the plan.

In general, any significant changes in policy, program implementation, the identification of facilities necessary to accomplish plan goals, or funding mechanisms, shall be considered substantial revisions.  Deadlines for the submittal of substantial revisions shall be pursuant to the schedule outlined in this section.

(c)  If neither the county advisory committee nor the office deems any changes to be substantial, then those changes shall be incorporated immediately into the plan.  If any member of the public contests a determination of “lack of substantial revision,” that person may appeal the determination to the director.  The decision of the director shall be final.

(d)  The office may require a county to modify and submit to the office an entire plan or specific elements of a plan at a date earlier than the schedule outlined in this section if:

(1)  The county, in total, within the county and through access to capacity within another county, has fewer than five years of available permitted disposal capacity, and in the judgment of the office is not making sufficient progress toward developing or gaining access to new capacity; or

(2)  The county fails to demonstrate a commitment to meeting the State’s waste reduction goals. [L 1991, c 324, pt of §2]

Revision Note

"July 1, 1991" substituted for "the effective date of this chapter".



§342G-25 - Contents of county integrated solid waste management plans.

[§342G-25]  Contents of county integrated solid waste management plans.  (a)  Each county plan and subsequent revision shall include:

(1)  A program element; and

(2)  A facility capacity and siting element.

A county may include additional elements at its discretion.

(b)  The program element shall include at a minimum:

(1)  A waste stream assessment component;

(2)  A source reduction component;

(3)  A recycling and bioconversion component;

(4)  An energy-balance component;

(5)  A special waste component;

(6)  A household hazardous waste component;

(7)  A public education and information component;

(8)  A landfill and incineration component;

(9)  A marketing and procurement of materials component;

(10)  A program implementation component; and

(11)  A program funding component.

(c)  The facility capacity and siting element shall include at a minimum:

(1)  An existing capacity and future needs component;

(2)  A facility implementation component; and

(3)  An enterprise zone component. [L 1991, c 324, pt of §2]



§342G-26 - Contents of the program element.

§342G-26  Contents of the program element.  (a)  The waste stream assessment component shall describe and explain the origin, composition, and weight or volume, or both, of solid waste generated within the county during the year in which the plan is being developed, or during the subsequent years when a revised plan is being developed.

The component shall include data that are reasonably representative of, and that reflect information that considers, seasonal and year-round patterns in waste generation.  The data developed in this component of the initial county plan shall serve as the baseline for future measurement of the percentage of waste reduced through source reduction, recycling, and bioconversion programs.  For each revised plan, the component shall provide a quantitative estimate of the amount of each type of solid waste that was reduced through recycling and bioconversion during the previous planning period.  The revised plan shall also include an estimate of reduction that has resulted from source reduction efforts, to the extent that the reduction can be quantified.

(b)  The source reduction component shall identify and evaluate specific measures for achieving source reduction, including, but not limited to:

(1)  Increased efficiency in the use of all materials;

(2)  Replacement of disposable materials and products with reusable materials and products; and

(3)  Reduced packaging.

(c)  The recycling and bioconversion component shall identify and assess:

(1)  The level of waste reduction the county is achieving through existing recycling and bioconversion efforts;

(2)  The type and amount of solid waste that it is technically and economically feasible to recycle or alter through bioconversion; and

(3)  Methods to increase and improve the recycling and bioconversion efforts, including opportunities for backyard composting.

For recycling, the counties shall assess the type and amount of solid waste that it is technically feasible to recycle, giving consideration at a minimum to clear glass, colored glass, aluminum, steel and bimetallic cans, high-grade office paper, newsprint, mixed paper, corrugated paper, HDPE, PET, and green waste.

For bioconversion, the counties shall assess the type and amount of solid waste that it is technically feasible to alter through bioconversion, giving consideration at a minimum to green waste, wood waste, animal manure, sewage sludge, and food wastes.

(d)  The energy-balance component shall describe the programs by which the county will investigate or incorporate ways of increasing the energy efficiency of the solid waste management process, including the assessment of energy and fuel-production options such as composting, anaerobic digestion, acid hydrolysis, production of liquid fuels, incineration, or a combination thereof.  The energy component shall identify and assess:

(1)  The amount of energy input, including, but not limited to, electrical power, gasoline, diesel fuel, coal, natural gas, propane, kerosene, and heating oil, required by the plan for the accomplishment of collection, recycling, composting, bioconversion, waste handling, disposal, and landfilling;

(2)  The amount of energy produced from the waste, including electricity, natural gas, hydrogen, and liquid fuels such as ethanol or methanol;

(3)  The net energy use or energy production attributable to the solid waste program.  Where feasible, this assessment shall include energy used in the original manufacture of these goods.  National averages of energy consumed may be incorporated in these estimates; and

(4)  Methods by which net energy use may be decreased or net energy or fuels production may be increased.

(e)  The special waste component shall describe the existing waste handling and disposal practices for special wastes, including, but not limited to, asbestos, used oil, petroleum-contaminated soil, lead acid batteries, municipal waste combustion ash, sewage sludge that is not hazardous waste, agricultural and farm-generated wastes, medical wastes, tires, white goods, and derelict vehicles.  The component shall identify current and proposed programs to ensure the proper handling, reuse, and long-term disposal of special wastes.

(f)  The household hazardous waste component shall:

(1)  Assess the quantity and type of hazardous wastes generated by residences in the county;

(2)  Describe current collection, recycling, and exchange programs, as well as current methods of disposing of household hazardous waste; and

(3)  Develop programs for the collection of household hazardous wastes that protect the public and the environment from these substances.  The household hazardous wastes collected by the counties shall be disposed of by a state program.  A county may petition the director to be exempt from this paragraph if the county demonstrates to the director’s satisfaction the adequacy of its current methods of household hazardous waste collection, recycling, exchange, and disposal to protect public health and the environment.

(g)  The public education and information component shall describe the programs that the county will use, in coordination with the efforts of the office, to:

(1)  Provide comprehensive and sustained public notice of the options for alternate source reduction, recycling, and bioconversion, and for the proper handling of household hazardous and special wastes; and

(2)  Distribute information and educational materials regarding general solid waste issues through the media, schools, and community organizations.

(h)  The landfill and incineration component shall:

(1)  Assess the county’s current landfill capacity and ways to extend that capacity;

(2)  Assess the availability of land for future landfills;

(3)  Estimate the amount of waste currently going into incineration facilities and the remaining available capacity;

(4)  Estimate the amount of ash generated at incineration facilities; and

(5)  Describe provisions for ash disposal.

(i)  The marketing and procurement of materials component shall describe:

(1)  Existing county, state, or other markets for materials diverted from the solid waste stream;

(2)  Methods to increase access to markets, including the promotion of local uses for materials derived from solid waste; and

(3)  Methods to promote the procurement of recycled materials by county agencies.

(j)  The program implementation component shall define:

(1)  Specific tasks and responsibilities;

(2)  Schedules for implementation;

(3)  Identification of proposed ordinances, contracts, and other guidelines; and

(4)  Methods for evaluating the effectiveness of the county plan.

(k)  The program funding component shall:

(1)  Provide for each of the components, where applicable, the estimated cost to the county of program implementation; and

(2)  Demonstrate the county’s economic self-sufficiency in managing solid waste pursuant to the implementation of the approved plan.  This includes the identification of county funding sources that will be used to implement the plan, and other viable sources of funding that have been identified or are anticipated. [L 1991, c 324, pt of §2; am L 1993, c 190, §4]



§342G-27 - Contents of the facility capacity and siting element.

[§342G-27]  Contents of the facility capacity and siting element.  (a)  The existing capacity and future needs component shall identify existing and future facilities needed by the county for solid waste management.

(b)  The facility implementation component shall describe the specific tasks that are necessary to provide for the development or expansion of source reduction, recycling, bioconversion, and disposal facility capacity.  The planning, design, funding, staffing, siting, construction, and operation of each proposed solid waste facility shall be addressed.

(c)  The enterprise zone component shall describe the county’s current and planned actions to establish enterprise zones. [L 1991, c 324, pt of §2]



§342G-28 - Facility permitting.

[§342G-28]  Facility permitting.  Permitting shall be performed pursuant to chapter 342H. [L 1991, c 324, pt of §2]



§342G-29 - Revisions to the state integrated solid waste management plan.

[§342G-29]  Revisions to the state integrated solid waste management plan.  (a)  The office shall be responsible for preparing revisions to the state integrated solid waste management plan.  The first revision shall be completed within six months of the date that all four initial county plans have been approved by the office.  The office shall complete each additional state revised plan within six months of the date that all four county revised plans have been approved by the office.

(b)  For each state revised plan, the office shall convene a state integrated solid waste management task force.  The office shall involve the task force in the review of the county plans and the development of the state revised plan.

(c)  For each state revised plan, the office shall:

(1)  Revise and update the material contained in the previous plan or revised plan; and

(2)  With comment from the task force, address other issues of statewide concern regarding integrated solid waste management. [L 1991, c 324, pt of §2]



§342G-30 - Records.

§342G-30  Records.  Each operator of a municipal solid waste landfill or incineration facility shall keep records of all deliveries of solid waste to the facility, including, but not limited to, the source of the waste, the kind of waste received, and the weight or volume, or both, of the waste.  The records shall be made available to the department and the respective county for inspection, upon request.  At the request of a county, the department may exempt a specific facility from this requirement, or may modify this requirement for a specific facility, if the department determines that the cost of compliance is likely to exceed the value of accurate and thorough data.  If the department grants an exemption to a facility under this section, the public shall be notified through a statewide public notice. [L 1991, c 324, pt of §2; am L 1998, c 2, §90]



§342G-31 - Guidelines.

[§342G-31  Guidelines.]  The process of county and state integrated solid waste management planning shall be expedited to the greatest degree possible.  The department, within six months of July 1, 1991, shall issue guidelines for the development of county plans.  The draft guidelines shall be circulated to the counties for review and comment not less than forty-five days before their issuance. [L 1991, c 324, pt of §2]

Revision Note

"July 1, 1991" substituted for "the effective date of this chapter".



§342G-41 - Goals for recycled product procurement.

PART IV. GOVERNMENTAL COORDINATION

[§342G-41]  Goals for recycled product procurement.  It shall be the policy of all state and county public agencies to give preference to the purchase of products made from recycled materials, that are themselves recyclable, and that are designed for durability. [L 1991, c 324, pt of §2]



§342G-42 - Office responsibilities for recycled products procurement.

§342G-42  Office responsibilities for recycled products procurement.  The office, in coordination with the state procurement office, shall ensure that all state and county purchasing agencies are provided with the information and technical assistance necessary to promote the procurement of goods with recycled-content. [L 1991, c 324, pt of §2; am L 1994, c 186, §5]



§342G-43 - Reporting.

[§342G-43]  Reporting.  (a)  Each state agency that conducts its own procurement activities shall annually submit information and data to the office regarding:

(1)  The agency’s progress in developing procurement programs;

(2)  The total amount of paper purchased during the year; and

(3)  The amount of recycled goods purchased during the year compared to nonrecycled counterparts.

If an agency is unable to supply this information, the agency shall describe what steps it is taking to obtain this information in the future.

(b)  At the request of the office, each county shall provide a similar report. [L 1991, c 324, pt of §2]



§342G-44 - Double-sided copying.

[§342G-44]  Double-sided copying.  Double-sided copying shall be standard operating practice for all state and county agencies, offices, and facilities, as available and appropriate.  To increase double-sided copying, each agency in coordination with the department of accounting and general services, each appropriate county entity, and the office, shall establish a schedule for the replacement of single-sided copying machines with double-sided copying machines for all high volume and other targeted machines that may be identified through the conduct of waste evaluations. [L 1991, c 324, pt of §2]



§342G-45 - Establishment of an office paper and other materials recovery program.

[§342G-45]  Establishment of an office paper and other materials recovery program.  By January 1, 1992, the department shall initiate an office paper and other materials recovery program for all appropriate offices within the department.  By June 30, 1993, all state and county agencies shall establish an office paper and other materials recovery program. [L 1991, c 324, pt of §2]



§342G-46 - Coordination of bioconversion programs.

[§342G-46]  Coordination of bioconversion programs.  Bioconversion programs shall include:

(1)  A variety of program sizes ranging from backyard composting by residents and commercial establishments to full-scale municipal programs; and

(2)  A range of technical approaches that adequately demonstrate the types of techniques most appropriate for Hawaii’s environment and waste stream.  This may include evaluating the feasibility of using compost or other bioconversion products for landfill cover. [L 1991, c 324, pt of §2]



§342G-47 - State agency responsibilities in the promotion of bioconversion.

[§342G-47]  State agency responsibilities in the promotion of bioconversion.  The general responsibilities of state agencies under this chapter include the following:

(1)  Departments that procure compost or that can substitute compost for other purchased products shall utilize locally produced compost whenever possible;

(2)  The college of tropical agriculture and human resources of the University of Hawaii, in consultation with the department of agriculture and the office, shall evaluate composting and bioconversion methods to determine the methods appropriate to Hawaii’s environment and needs.  The college shall provide educational outreach to homeowners and farmers on appropriate composting and bioconversion methods;

(3)  The department of business, economic development, and tourism shall assist, to the extent possible, in the assessment of bioconversion program alternatives;

(4)  The department of health shall evaluate the public health consequences of using compost for specific applications and bioconversion for the processing of municipal solid waste;

(5)  The department of land and natural resources shall consider the use of locally produced compost on state lands whenever possible; and

(6)  The department of transportation shall use compost in place of, or to supplement, other commercial fertilizers in the department’s highway landscape maintenance program. [L 1991, c 324, pt of §2]



§342G-48 - Recycling market development.

[§342G-48]  Recycling market development.  Databases on solid waste management alternatives and businesses involved in recycling and bioconversion shall be developed and maintained as follows:

(1)  Within one year of its establishment, the office shall develop a database on the full range of solid waste management alternatives.  This database shall include, but not be limited to, information on technology description, effectiveness, level of use elsewhere, available vendors, and cost.  This database shall be  offered for the use of the public and private sectors; and

(2)  By January 1, 1993, the department of business, economic development, and tourism shall develop a database that identifies businesses involved in recycling and bioconversion.  This database shall identify businesses that collect, transport, process, market, reuse, or purchase these goods. [L 1991, c 324, pt of §2]



§342G-49 - REPEALED.

§342G-49  REPEALED.  L Sp 1995, c 2, §5.



§342G-61 - Solid waste collection surcharge.

[PART V.]  SOLID WASTE MANAGEMENT SURCHARGE

[§342G-61]  Solid waste collection surcharge.  Each county may assess residential real property owners in their respective county an annual solid waste collection surcharge based on the partial costs of solid waste collection.  Notice of this surcharge shall be included with the notice of assessment required by section 246-43. [L 1993, c 312, pt of §2]



§342G-62 - Solid waste disposal surcharge.

§342G-62  Solid waste disposal surcharge.  (a)  There is established a solid waste management surcharge.  The solid waste management surcharge shall be 35 cents per ton of solid waste disposed of within the State at permitted or unpermitted solid waste disposal facilities.  The surcharge shall be paid by the person or entity doing the disposal.  The owner or operator of the facility shall transfer all moneys collected from the surcharge to the department through a quarterly reporting and payment schedule.  Estimates of quarterly solid waste disposal shall be submitted prior to the first day of each quarter and the transfer of moneys collected shall occur within thirty days of the end of each quarter.

(b)  The surcharge collected pursuant to this section shall be deposited into the environmental management special fund.  All interest earned or accrued on moneys deposited in the fund shall become a part of the fund. [L 1993, c 312, pt of §2; am L 1997, c 268, §1]



§342G-63 - Establishment of the environmental management special fund.

§342G-63  Establishment of the environmental management special fund.  (a)  There is created in the state treasury an environmental management special fund.  The fund may receive legislative appropriations, grants and gifts.

(b)  All moneys collected pursuant to section 342G-62 shall be deposited into the environmental management special fund.  All interest earned or accrued on moneys deposited into the fund shall become a part of the fund.

(c)  The department shall expend moneys contained in the environmental management special fund to:

(1)  Partially fund the operating costs of the program including its regulatory functions and the development of waste reduction and diversion activities as mandated by chapter 342G;

(2)  Fund statewide education, demonstration, and market development programs, through direct contract or direct transfer of funds to the counties and the department of business, economic development, and tourism, or under a grant program that may be developed under rules pursuant to chapter 91; and

(3)  Provide for annual training for municipal solid waste operators in compliance with 40 Code of Federal Regulations Part 258 and chapter 11-58, Hawaii Administrative Rules. [L 1993, c 312, pt of §2; am L 1996, c 83, §3]

Note

Chapter 11-58, Hawaii Administrative Rules, referred to in text is repealed.  For present provisions, see chapter 11-58.1, Hawaii Administrative Rules.



§342G-64 - Administration of the environmental management special fund.

[§342G-64]  Administration of the environmental management special fund.  (a)  The department may adopt rules to administer the environmental management special fund.  During the interim period until such rules are established, the department may distribute funding to the counties or the department of business, economic development, and tourism in the form of a contractual agreement pursuant to section 103-22.

(b)  The office shall not award any grant or contract under this section to any county that has failed to comply with the conditions set forth in this part and any rules adopted pursuant thereto.

(c)  Unexpended or unencumbered grant funds shall revert to the environmental management special fund at the end of the fiscal year following the year in which the funds were granted. [L 1993, c 312, pt of §2]

Note

Effective July 1, 1994, section 103-22 referred to in text is repealed.  For similar provision, see chapter 103D.



§342G-71 - Penalties.

[PART VI.  ENFORCEMENT AND PENALTIES]

Revision Note

Part heading added by revisor.

§342G-71  Penalties.  Any person who violates any provision of this chapter or any rule adopted pursuant to this chapter shall be fined not more than $10,000 for each separate offense.  Each day of each violation shall constitute a separate offense.  Any action taken to impose or collect the penalty provided for in this section shall be made through administrative, civil, or criminal actions. [L 1993, c 312, pt of §3; am L 2002, c 176, §7]



§342G-72 - Enforcement.

§342G-72  Enforcement.  (a)  If the director determines that any person has violated or is violating any provision of this chapter, any rule adopted pursuant to this chapter, or any term or condition of a certification or permit issued pursuant to this chapter, the director may do any one or more of the following:

(1)  Issue a field citation assessing an administrative penalty and ordering corrective action immediately or within a specified time;

(2)  Issue an order assessing an administrative penalty for any past or current violation;

(3)  Require compliance immediately or within a specified time; and

(4)  Commence a civil action in circuit court in which the violation occurred or where the person resides or maintains the person's principal place of business for appropriate relief, including a temporary, preliminary, or permanent injunction, the imposition and collection of civil penalties, or other relief.

(b)  Any order issued pursuant to this section may include a suspension, modification, or revocation of a certification or permit issued under this chapter, and shall state with reasonable specificity the nature of the violation.

(c)  Any order issued under this chapter shall become final, unless not later than twenty days after the notice of order is served, the person or persons named therein request in writing a hearing before the director.  Any penalty imposed under this chapter shall become due and payable twenty days after the notice of penalty is served unless the person or persons named therein request in writing a hearing before the director.  Whenever a hearing is requested on any penalty imposed under this chapter, the penalty shall become due and payable only upon completion of all review proceedings and the issuance of a final order confirming the penalty in whole or in part.  Upon request for a hearing, the director shall require that the alleged violator or violators appear before the director for a hearing at a time and place specified in the notice and answer the charges complained of.

(d)  Any hearing conducted under this section shall be conducted as a contested case under chapter 91.  If after a hearing held pursuant to this section, the director finds that a violation or violations have occurred, the director shall:

(1)  Affirm or modify any penalties imposed or shall modify or affirm the order previously issued; or

(2)  Issue an appropriate order or orders for the prevention, abatement, or control of the violation involved, or for the taking of such other corrective action as may be appropriate.

If, after a hearing on an order or penalty contained in a notice, the director finds that no violation has occurred or is occurring, the director shall rescind the order or penalty.  Any order issued after hearing may prescribe the date or dates by which the violation or violations shall cease and may prescribe timetables for necessary action in preventing, abating, or controlling the violation.

(e)  If the amount of any penalty is not paid to the department within thirty days after it becomes due and payable, the director may institute a civil action in the name of the State to collect the administrative penalty which shall be a government realization.  In any proceeding to collect the administrative penalty imposed, the director need only show that:

(1)  Notice was given;

(2)  A hearing was held or the time granted for requesting a hearing expired without a request for a hearing;

(3)  The administrative penalty was imposed; and

(4)  The penalty remains unpaid.

(f)  In connection with any hearing held pursuant to this section, the director shall have the power to subpoena the attendance of witnesses and the production of evidence on behalf of all parties. [L 1993, c 312, pt of §3; am L 2002, c 176, §8]



§342G-81 - Definitions.

[PART VII.]  GLASS CONTAINER RECOVERY

§342G-81  Definitions.  As used in this part, unless the context requires otherwise:

"Deposit glass beverage container" means:

(1)  The individual, separate, sealed, glass container used for containing, at the time of import, sixty-eight fluid ounces or less of a beverage; or

(2)  The empty, individual, separate glass container that will be filled with sixty-eight fluid ounces or less of a beverage and sealed in this State, so that these glass beverage containers will be subject to part VIII.

"Glass container importer" means any person who is engaged in the manufacture of glass containers within the State or who imports glass containers from outside the State for sale or use within the State.  The term includes federal agencies and military distributors, but does not include airlines and shipping companies that merely transport glass containers.

"Glass incentive" means an incentive paid to licensed recyclers for recycling glass containers.  Such incentives may be structured to include the costs of collection and processing, and a "buy back" incentive to increase participation by the public and private haulers.

"Glassphalt" means an asphaltic concrete mixture utilizing crushed glass, under controlled gradation conditions, as a substitute for a percentage of the aggregate in the mix.

"Glass recovery program" means a program for glass recovery and reuse for purposes including but not limited to:

(1)  Glass container reuse or recycling whereby containers are refilled, processed for shipment out of the State, or crushed into aggregate substitute; and

(2)  Use in roadway materials or concrete as provided in this part.

"Import" means to buy, bring, or accept delivery of glass containers from an address, supplier, or any entity outside of the State of Hawaii. [L 1994, c 201, pt of §2; am L 2000, c 128, §2; am L 2002, c 176, §5; am L 2008, c 16, §14]



§342G-82 - Advance disposal fee.

§342G-82  Advance disposal fee.  (a)  Every glass container importer shall pay to the department an advance disposal fee.  The fee shall be imposed only once on the same glass container and shall not be assessed on drinking glasses, cups, bowls, plates, ashtrays, and similar tempered glass containers.  For the period beginning September 1, 1994, the fee shall be one and one-half cents per glass container.  Beginning October 1, 2004, the glass advance disposal fee shall only apply to glass containers that are not glass deposit beverage containers.

(b)  The legislature shall have exclusive authority over all matters subject to this chapter.

(c)  No county shall impose or collect any assessment or fee on glass containers for the same or similar purpose that is the subject of this chapter. [L 1994, c 201, pt of §2; am L 2002, c 176, §9]



§342G-83 - Glass container importers; registration, recordkeeping requirements.

§342G-83  Glass container importers; registration, recordkeeping requirements.  (a)  By September 1, 1994, all glass container importers operating within the State shall register with the department, using forms prescribed by the department, and shall notify the department of any change in address.  After September 1, 1994, any person who desires to conduct business in this State as a glass container importer shall register with the department no later than one month prior to the commencement of the business.

(b)  All glass container importers shall maintain records reflecting the manufacture of their glass containers as well as the importation and exportation of products packaged in glass.  The records shall identify the type (glass deposit beverage container or non-deposit beverage glass container) and quantity of each type of glass container.  The records shall be made available, upon request, for inspection by the department; provided that any proprietary information obtained by the department shall be kept confidential, and shall not be disclosed to any other person except:

(1)  As may be reasonably required in an administrative or judicial proceeding to enforce any provision of this chapter or any rule adopted pursuant to this chapter; or

(2)  Under an order issued by a court or administrative agency hearing officer. [L 1994, c 201, pt of §2; am L 2000, c 128, §3; am L 2002, c 176, §10]



§342G-84 - Deposit into environmental management special fund; distribution to counties.

§342G-84  Deposit into environmental management special fund; distribution to counties.  (a)  Revenues generated from the advance disposal fee shall be deposited into a special account in the environmental management fund.  Moneys from the special account shall be used to fund county glass recovery programs established in accordance with the requirements under section 342G-86; provided that no moneys shall be made available to a county unless the county has first submitted its formally adopted integrated solid waste management plan to the department for review.  In the event of any surplus in the special account, the department shall recommend a reduction in the fee as deemed necessary.

(b)  The department shall distribute the moneys contained in the special account to the counties in proportion to the amount of glass imported into each county based on the county's de facto population.  The distribution shall be in the form of direct contracts with the department as permitted under chapters 103 and 103D or transfer of funds from the department.

(c)  No more than ten per cent, in the aggregate, of the revenue collected in any one year may be used by the department for administrative and educational purposes and to promote glass recovery, recycling, and reuse in Hawaii through research and demonstration projects.

(d)  All moneys distributed to the counties under subsection (b), and not used by the counties as specified in section 342G-86, shall be returned to the State for deposit into the environmental management special fund at the end of each annual contract period. [L 1994, c 201, pt of §2; am L 1998, c 253, §1; am L 2002, c 176, §11]



§342G-85 - Container inventory report and payment.

§342G-85  Container inventory report and payment.  (a)  Payment of the advance glass disposal fee shall be made quarterly based on inventory reports of the glass container importers, except for those importers subject to subsection (c) or (d).  All glass container importers shall submit to the department documentation in sufficient detail that identifies the number of glass deposit beverage and glass non-deposit beverage containers manufactured or imported to the State and sold or distributed, by manufacturer or distributor, during the calendar year.

(b)  Until September 30, 2004, the amount due from glass container importers less glass containers exported for the calendar year shall be the sum equal to the number of glass containers provided in subsection (a) multiplied by the advance disposal fee specified in section 342G-82.  Beginning October 1, 2004, the amount due from glass container importers shall be the sum equal to the number of non-deposit beverage glass containers provided in subsection (a), less non-deposit beverage glass containers exported, and multiplied by the advance disposal fee.  Payment shall be made by check or money order payable to the "Department of Health, State of Hawaii".  All subsequent inventory reports and payments shall be made not later than the fifteenth day of the month following the end of the previous calendar quarter, except for those importers subject to subsection (d).

(c)  Until September 30, 2004, a glass container importer who imports fewer than five thousand glass containers within a one-year period shall be exempt from payment of the fee.  Any empty, imported glass container designed to hold not more than two and one-half fluid ounces of a product meant for human consumption shall be exempt from the fee.  Beginning October 1, 2004, a glass container importer who imports or manufactures in the State fewer [than] five thousand non-deposit beverage glass containers within a one-year period shall be exempt from payment of the fee.

(d)  Until September 30, 2004, a glass container importer who imports five thousand or more glass containers, but less than or equal to one hundred thousand glass containers, shall be permitted to provide a report and payment of the fee annually, rather than quarterly.  Beginning October 1, 2004, a glass container importer who imports or manufactures in the State five thousand or more non-deposit beverage glass containers, but less than or equal to one hundred thousand non-deposit beverage glass containers, shall be permitted to provide a report and payment of the fee annually, rather than quarterly. [L 1994, c 201, pt of §2; am L 1998, c 253, §2; am L 1999, c 108, §1; am L 2002, c 176, §12]



§342G-86 - County glass recovery programs; requirements.

§342G-86  County glass recovery programs; requirements.  (a)  All county glass recovery programs shall include:

(1)  Some form of glass incentive or "buy back" program providing a means of encouraging participation by the public or private collectors; and

(2)  The paving of the equivalent of one mile of two lane asphalt roadway as part of a research and demonstration program utilizing glassphalt or glass within any other portion of the pavement section; or any other demonstration project as approved by the department.

(b)  In addition, county programs may include but shall not be limited to:

(1)  Funding of the collection and processing of glass containers either through existing county agencies or through external contracts for services;

(2)  Subsidizing the transportation [of] processed material to off-island markets;

(3)  The development of collection facilities or the provision of containers for glass recycling, or the incremental portions of multi-material programs;

(4)  Additional research and development programs, including grants to private sector entrepreneurs, especially those activities developing higher value uses for the material; and

(5)  Public education and awareness programs focusing on glass recovery, or the incremental portions of multi-material programs. [L 1994, c 201, pt of §2; am L 2002, c 176, §13]



§342G-87 - Contract for administrative services.

[§342G-87]  Contract for administrative services.  The department may contract the services of a third party to administer the advance disposal fee program under this part. [L 1994, c 201, pt of §2]



§342G-88 , 89 - REPEALED.

§§342G-88, 89  REPEALED.  L 2002, c 176, §§14, 15.



§342G-101 - Definitions.

[PART VIII.]  DEPOSIT BEVERAGE CONTAINER PROGRAM

Note

L 2004, c 241, §13 provides:

"SECTION 13.  Unless modified hereafter pursuant to chapter 91, Hawaii Revised Statutes, the following definition shall supersede the current definition of "recycling drop-off facility" as it appears in title 11, chapter 58.1, Hawaii Administrative Rules:

"Recycling drop-off facility" means a structure or site designated for collection and small scale (low technology) segregation of recyclable materials.  The staffed or unstaffed site will receive and temporarily store "dropped-off" recyclable materials."

Sixty-eight-fluid-ounce deposit beverage containers.  L 2007, c 285, §§11 and 12 provide:

"SECTION 11.  The department of health shall phase-in all requirements affecting the redemption of sixty-eight-fluid-ounce containers, beginning December 1, 2007, as follows; provided that the phase-in shall be completed by March 1, 2008:

(1) From December 1, 2007, distributors of deposit beverage containers may begin marking sixty-eight-fluid-ounce deposit beverage containers as required under section [342G-112(a)], Hawaii Revised Statutes;

(2) From December 1, 2007, until March 1, 2008, a sixty-eight-fluid-ounce deposit beverage container may be redeemed under the deposit beverage container program, without regard to whether the container bears the refund value of the container and the word "Hawaii" or the letters "HI", required by section 342G‑112(a), Hawaii Revised Statutes;

(3) Beginning March 1, 2008, every deposit beverage container holding up to sixty-eight fluid ounces and sold in the State shall be marked as required under section 342G-112(a), Hawaii Revised Statutes; and

(4) Beginning March 1, 2008, only deposit beverage containers meeting the requirements of section 342G‑112(a), Hawaii Revised Statutes, shall be eligible for redemption.

SECTION 12.  (a)  The legislature finds that the public interest in protecting the environment takes precedence over the delay in implementation of redemption of sixty-eight-fluid-ounce beverage containers under this Act.  The legislature finds that the redemption rate is below the balance of the deposit beverage container deposit special fund.

(b)  The department of health shall reimburse a redemption center, from the deposit beverage container deposit special fund, the refund values paid to a redeemer, as defined in section 342G-101, Hawaii Revised Statutes, for sixty-eight-fluid-ounce containers redeemed between December 1, 2007, and March 1, 2008, pursuant to section 11 of this Act; provided that a redemption center shall provide collection reports under section 342G-119, Hawaii Revised Statutes, for the sixty-eight-fluid-ounce beverage containers."

§342G-101  Definitions.  As used in this part, unless the context requires otherwise:

"Auditor" means the office of the auditor.

"Commercial passenger vessel" means any domestic or foreign-flagged marine vessel or air carrier used primarily for transporting persons to, from, or within the State.  The term does not include:

(1)  Marine vessels authorized to carry fewer than fifty passengers; or

(2)  Marine vessels for hire that do not provide overnight accommodations for at least fifty passengers, determined with reference to the number of lower berths and based on an average of two persons per cabin.

"Consumer" means a person who buys a beverage in a deposit beverage container for use or consumption and pays the deposit.

"Dealer" means a person who engages in the sale of beverages in deposit beverage containers to a consumer for off-premises consumption in the State.

"Department" means the department of health.

"Deposit beverage" means beer, ale, or other drink produced by fermenting malt, mixed spirits, mixed wine, tea and coffee drinks regardless of dairy-derived product content, soda, or noncarbonated water, and all nonalcoholic drinks in liquid form and intended for internal human consumption that is contained in a deposit beverage container.

The term "deposit beverage" excludes the following:

(1)  A liquid which is:

(A)  A syrup;

(B)  In a concentrated form; or

(C)  Typically added as a minor flavoring ingredient in food or drink, such as extracts, cooking additives, sauces, or condiments;

(2)  A liquid which is a drug, medical food or infant formula as defined by the Federal Food, Drug, and Cosmetic Act (21 U.S.C. §301 et seq.);

(3)  A liquid which is designed and consumed only as a dietary supplement and not as a beverage as defined in the Dietary Supplement Health and Education Act of 1994 (P.L. 103-417);

(4)  Products frozen at the time of sale to the consumer, or, in the case of institutional users such as hospitals and nursing homes, at the time of sale to the users;

(5)  Products designed to be consumed in a frozen state;

(6)  Instant drink powders;

(7)  Seafood, meat, or vegetable broths, or soups, but not juices; and

(8)  Milk and all other dairy-derived products, except tea and coffee drinks with trace amounts of these products.

"Deposit beverage container" means the individual, separate, sealed glass, polyethylene terephthalate, high density polyethylene, or metal container less than or equal to sixty-eight fluid ounces, used for containing, at the time of sale to the consumer, a deposit beverage intended for use or consumption in this State.

"Deposit beverage distributor" means a person who is a manufacturer of beverages in deposit beverage containers in this State, or who imports and engages in the sale of filled deposit beverage containers to a dealer or consumer.  The term includes federal agencies and military distributors, but does not include airlines and shipping companies that merely transport deposit beverage containers.

"Import" means to buy, bring, or accept delivery of deposit beverage containers from an address, supplier, or any entity outside of the State.

"Importer" means any person who buys, brings, or accepts delivery of deposit beverage containers from outside the State for sale or use within the State.

"On-premises consumption" means the consuming of deposit beverages by a patron immediately and within the area under control of the establishment, including bars, restaurants, passenger ships, and airplanes.

"Patron" means a person who buys a beverage in a deposit beverage container for use or consumption and does not pay the deposit.

"Person" means individual, partnership, firm, association, public or private corporation, federal agency, the State or any of its political subdivisions, trust, estate, or any other legal entity.

"Recycling facility" means all contiguous land and structures and other appurtenances, and improvements on the land used for the collection, separation, recovery, and sale [or] reuse of secondary resources that would otherwise be disposed of as municipal solid waste, and is an integral part of a manufacturing process aimed at producing a marketable product made of postconsumer material.

"Redeemer" means a person, other than a dealer or distributor, who demands the refund value in exchange for the empty deposit beverage container.

"Redemption center" means an operation which accepts from consumers and provides the refund value for empty deposit beverage containers intended to be recycled and ensures that the empty deposit beverage containers are properly recycled.

"Redemption rate" means the percentage of deposit beverage containers redeemed over a reporting period.  The percentage is calculated by dividing the number of deposit beverage containers redeemed by the number of deposit beverage containers sold and then multiplying that number by one hundred.

"Refillable beverage container" means any deposit beverage container which ordinarily would be returned to the manufacturer to be refilled and resold.

"Reverse vending machine" means a mechanical device, which accepts one or more types of empty deposit beverage containers and issues a redeemable credit slip with a value not less than the container's refund value.  The refund value payments shall be aggregated and then paid if more than one container is redeemed in a single transaction. [L 2002, c 176, pt of §2; am L 2004, c 241, §2; am L 2005, c 206, §2; am L 2007, c 285, §2]



§342G-101.5 - Commercial passenger vessels; exemption.

[§342G-101.5]  Commercial passenger vessels; exemption.  (a)  Notwithstanding any other provision of this part, this part shall not apply to a deposit beverage container that is sold or delivered to an entity operating a commercial passenger vessel when the deposit beverage container is intended for use and consumption on the commercial passenger vessel.  The entity operating the commercial passenger vessel shall be exempt from this part only if it has a deposit beverage container recycling plan prescribed or approved by the department.

(b)  Recycling plans shall be submitted to the department and shall include the name and address of the recycling facility that is accepting the empty deposit beverage containers.

(c)  Deposit beverage containers covered under this exemption shall not be redeemed for the refund value or handling fee. [L 2005, c 206, §1]



§342G-102 - Deposit beverage container fee.

§342G-102  Deposit beverage container fee.  (a)  Beginning on October 1, 2002, every deposit beverage distributor shall pay to the department a deposit beverage container fee on each polyethylene terephthalate, high density polyethylene, or metal deposit beverage container manufactured in or imported into the State.  The fee shall be imposed only once on the same deposit beverage container.  The fee shall be 0.5 cents per deposit beverage container.

(b)  Beginning on October 1, 2004, every deposit beverage distributor shall pay to the department a deposit beverage container fee on each deposit beverage container manufactured in or imported into the State.  The deposit beverage container fee shall not apply to deposit beverage containers exported for sale outside of the State.  The fee shall be imposed only once on the same deposit beverage container.  The fee shall be 1 cent per deposit beverage container.

(c)  No county shall impose or collect any assessment or fee on deposit beverage containers for the same or similar purpose that is the subject of this chapter.

(d)  Beginning January 1, 2005, and every August 1 thereafter, the department shall notify deposit beverage distributors in writing of the amount of the deposit beverage container fee.  The effective date of changes to the fee amount shall be September 1.  The fee shall be based on the redemption rate calculated annually based on the redemption rate information submitted to the department for the previous period of July 1 through June 30.  The fee amount shall be as follows:

(1)  If the redemption rate is seventy per cent or less:  1 cent per container; and

(2)  If the redemption rate is greater than seventy per cent:  1.5 cents per container.

(e)  The director may temporarily suspend an automatic increase of the deposit beverage container fee if, after consultation with the auditor, it is determined that the deposit beverage container deposit special fund contains sufficient funds for the purposes of section 342G-104(b). [L 2002, c 176, pt of §2; am L 2004, c 241, §3; am L 2007, c 285, §3]



§342G-102.5 - REPEALED.

§342G-102.5  REPEALED.  L 2006, c 231, §2.



§342G-103 - Deposit beverage distributors; registration, recordkeeping requirements.

[§342G-103]  Deposit beverage distributors; registration, recordkeeping requirements.  (a)  By September 1, 2002, all deposit beverage distributors operating within the State shall register with the department, using forms prescribed by the department, and shall notify the department of any change in address or other information previously submitted.  After September 1, 2002, any person who desires to conduct business in the State as a deposit beverage distributor shall register with the department no later than one month prior to the commencement of the business.

(b)  All deposit beverage distributors shall maintain records reflecting the manufacture of their beverages in deposit beverage containers as well as the importation and exportation of deposit beverage containers.  The records shall be made available, upon request, for inspection by the department; provided that any proprietary information obtained by the department shall be kept confidential and shall not be disclosed to any other person, except:

(1)  As may be reasonably required in an administrative or judicial proceeding to enforce any provision of this chapter or any rule adopted pursuant to this chapter; or

(2)  Under an order issued by a court or administrative agency hearings officer. [L 2002, c 176, pt of §2]



§342G-104 - Deposit into deposit beverage container deposit special fund; use of funds.

§342G-104  Deposit into deposit beverage container deposit special fund; use of funds.  (a)  There is established in the state treasury the deposit beverage container deposit special fund, into which shall be deposited:

(1)  All revenues generated from the deposit beverage container fee as described under sections 342G-102 and 342G-105;

(2)  All revenues generated from the deposit beverage container deposit as described under sections 342G-105 and 342G-110; and

(3)  All accrued interest from the fund.

(b)  Moneys in the deposit beverage container deposit special fund shall be used to reimburse refund values and pay handling fees to redemption centers.  The department may also use the money to:

(1)  Fund administrative, audit, and compliance activities associated with collection and payment of the deposits and handling fees of the deposit beverage container program;

(2)  Conduct recycling education and demonstration projects;

(3)  Promote recyclable market development activities;

(4)  Support the handling and transportation of the deposit beverage containers to end-markets;

(5)  Hire personnel to oversee the implementation of the deposit beverage container program, including permitting and enforcement activities; and

(6)  Fund associated office expenses.

(c)  Any funds that accumulate in the deposit beverage container deposit special fund shall be retained in the fund unless determined by the legislature to be in excess. [L 2002, c 176, pt of §2; am L 2004, c 241, §4; am L 2005, c 228, §§3, 6(1); am L 2006, c 231, §2; am L 2009, c 79, §3]

Note

Transfer of certain interest earnings to general fund until June 30, 2015. L 2009, c 79, §30(a)(32).



§342G-105 - Deposit beverage container inventory report and payment.

§342G-105  Deposit beverage container inventory report and payment.  (a)  Payment of the deposit beverage container fee and deposits as described in section 342G-110 shall be made monthly based on inventory reports of the deposit beverage distributors.  All deposit beverage distributors shall submit to the department documentation in sufficient detail that identifies the net number of deposit beverage containers sold, donated, or transferred, by container size and type.

(b)  The amount due from deposit beverage distributors shall be the net number of deposit beverage containers sold, donated, or transferred multiplied by the sum of the prevailing deposit beverage container fee and the refund value of 5 cents.  Payment shall be made by check or money order payable to the "Department of Health, State of Hawaii".  All inventory reports and payments shall be made no later than the fifteenth day of the month following the end of the payment period of the previous month. [L 2002, c 176, pt of §2; am L 2007, c 285, §4]



§342G-106 - Contract for administrative services.

[§342G-106]  Contract for administrative services.  The department may contract the services of a third party to administer the deposit beverage container program under this part. [L 2002, c 176, pt of §2]



§342G-107 - Management and financial audit.

[§342G-107]  Management and financial audit.  The auditor shall conduct a management and financial audit of the program for fiscal years 2004-2005 and 2005-2006, and for each fiscal year thereafter ending in an even-numbered year.  The auditor shall submit the audit report, including the amount of unredeemed refund value and recommendations, to the legislature and the department no later than twenty days prior to the convening of [the] next regular session.  The costs incurred by the auditor for the audit shall be reimbursed by the deposit beverage container program special fund.  The auditor may contract the audit services of a third party to conduct the audit. [L 2002, c 176, pt of §2]



§342G-108 - Reserved.

[§342G-108]  Reserved.



§342G-109 - Rules; commencement.

[§342G-109]  Rules; commencement.  The department may adopt rules pursuant to chapter 91 as may be necessary for the purposes of this part.  Full implementation of the deposit beverage container deposit program shall commence no later than January 1, 2005. [L 2002, c 176, pt of §2]



§342G-110 - Payment and application of deposits.

[§342G-110]  Payment and application of deposits.  (a)  By January 1, 2005, every deposit beverage container sold in this State shall have a refund value of 5 cents.  Each container shall have the refund value clearly indicated on it as provided in section 342G-112.

(b)  The refund value is the amount of the deposit required.  Once a refund value has been applied to a deposit beverage container, the deposit on that container may not be changed and shall be paid to the State.

(c)  The deposit on each filled deposit beverage container shall be paid by the deposit beverage distributor, who manufactures or imports beverages in deposit beverage containers.  Payment and reporting of the deposits shall be in accordance with section 342G-105.  The deposits shall be deposited into the deposit beverage container deposit special fund as described in section 342G-104.

(d)  Deposit beverage distributors who are required under subsection (c) to pay a deposit shall also pay a deposit beverage container fee and register with the State. [L 2002, c 176, pt of §2]



§342G-111 - Sales of beverages in deposit beverage containers; distributor report; fee and deposit payment.

§342G-111  Sales of beverages in deposit beverage containers; distributor report; fee and deposit payment.  (a)  By January 1, 2005, every deposit beverage distributor who pays a deposit to the department shall charge the dealer or consumer a deposit equal to the refund value for each deposit beverage container sold in Hawaii.  The deposit charge may appear as a separate line item on the invoice.

(b)  Each dealer shall charge the consumer the deposit beverage container deposit at the point of sale of the beverage, excluding sales for on-premises consumption.  The deposit charge may appear as a separate line item on the invoice.

(c)  Each deposit beverage distributor shall generate and submit to the department a monthly report on the net number of deposit beverage containers sold, donated, or transferred by container size and type.  All information contained in the reports, including confidential commercial and financial information, shall be treated as confidential and protected to the extent allowed by state law.

(d)  Payment of the deposit beverage container fee and deposits as described in section 342G-110 shall be made monthly based on reports of the deposit beverage distributors under subsection (c).

(e)  Beginning January 1, 2005, a deposit beverage distributor who annually imports or manufactures one hundred thousand or fewer deposit beverage containers may submit reports and payments required under subsections (c) and (d) on a semi-annual basis; provided that the semi-annual report and payment period shall end on June 30 and December 31 of each year.

(f)  The amount due from a deposit beverage distributor shall be the net number of deposit beverage containers sold multiplied by the sum of the prevailing deposit beverage container fee and the deposit value of 5 cents.  Payment shall be made by check or money order payable to the "Department of Health, State of Hawaii".  All reports and payments shall be made no later than the fifteenth day of the month following the end of the previous payment period.

(g)  The department may allow dealers to charge customers the refund value beginning November 1, 2004; provided that the deposit beverage containers are clearly marked with the refund value and the deposit beverage distributor has paid the refund value on each container to the department.  The dealer shall inform customers that the deposits paid prior to January 1, 2005, shall not be redeemable until January 1, 2005. [L 2002, c 176, pt of §2; am L 2004, c 241, §5; am L 2007, c 285, §5]



§342G 112 - Deposit beverage container requirements.

§342G‑112  Deposit beverage container requirements.  (a)  Except as provided in subsection (b), every deposit beverage container sold in the State shall clearly indicate the refund value of the container and the word "Hawaii" or the letters "HI".  The names or letters representing the names of other states with comparable deposit legislation may also be included in the indication of refund value.  The refund value on every deposit beverage container shall be clearly, prominently, and indelibly marked by painting, printing, scratch embossing, raised letter embossing, or securely affixed stickers and shall be affixed on the top or side of the container in letters at least one-eighth inch in size.

(b)  Subsection (a) shall not apply to any type of refillable glass deposit beverage container that has a brand name permanently marked on it and that has the equivalent of a refund value of at least 5 cents, which is paid upon receipt of the container by a dealer or deposit beverage distributor.

(c)  Containers that do not meet the definition of a deposit beverage container, as specified in section 342G-101, shall not indicate "Hawaii" or "HI" on the container. [L 2002, c 176, pt of §2; am L 2004, c 241, §6; am L 2007, c 285, §6]

Note

Interim requirements for sixty-eight-fluid-ounce deposit beverage containers.  See note at head of this part.



§342G-113 - Redemption of empty deposit beverage containers.

§342G-113  Redemption of empty deposit beverage containers.  (a)  Except as provided in subsection (b), a dealer shall:

(1)  Operate a redemption center by July 1, 2005, and shall accept all types of empty deposit beverage containers with a Hawaii refund value;

(2)  Pay to the redeemer the full refund value for all deposit beverage containers that bear a valid Hawaii refund value; and

(3)  Ensure each deposit beverage container collected is recycled, and forward documentation necessary to support claims for payment as stated in section 342G-119 or rules adopted under this part.

(b)  Subsection (a) shall not apply to any dealer:

(1)  Who is located in a high density population area as defined by the director in rules, and within two miles of a certified redemption center that is operated independently of a dealer;

(2)  Who is located in a rural area as defined by rule;

(3)  Who subcontracts with a certified redemption center to be operated on the dealer's premises;

(4)  Whose sales of deposit beverage containers are only via vending machines;

(5)  Whose place of business is less than five thousand square feet of interior space;

(6)  Who can demonstrate physical or financial hardship, or both, based on specific criteria established by rule; or

(7)  Who meets other criteria established by the director.

Notwithstanding paragraphs (1) and (2), the director may allow the placement of redemption centers at greater than prescribed distances to accommodate geographical features while ensuring adequate consumer convenience.

(c)  Regardless of the square footage of a dealer's place of business, dealers who are not redemption centers shall post a clear and conspicuous sign at the primary public entrance of the dealer's place of business that specifies the name, address, and hours of operation of the closest redemption center locations.

(d)  If there is no redemption center within the two-mile radius of a dealer due to the criteria described in subsection (b), then the respective county and the State shall determine the need for a redemption center in that area.  If a redemption center is deemed necessary, then the State, with assistance from the county, shall establish the redemption center with funding from the deposit beverage container deposit special fund.

(e)  Businesses that sell deposit beverages for on-premises consumption, such as hotels, bars, and restaurants, shall collect used deposit beverage containers from the patron and either use a certified redemption center for the collection of containers or become a certified redemption center. [L 2002, c 176, pt of §2; am L 2004, c 241, §7; am L 2005, c 206, §3]



§342G 114 - Redemption centers.

§342G‑114  Redemption centers.  (a)  Prior to operation, redemption centers shall be certified by the department.

(b)  Applications for certification as a redemption center shall be filed with the department on forms prescribed by the department.

(c)  The department, at any time, may review the certification of a redemption center.  After written notice to the person responsible for the establishment and operation of the redemption center and to the dealers served by the redemption center, the department, after it has afforded the redemption center operator a hearing in accordance with chapter 91, may withdraw the certification of the center if it finds that there has not been compliance with applicable laws, rules, permit conditions, or certification requirements.

(d)  Redemption centers shall:

(1)  Accept all types of empty deposit beverage containers for which a deposit has been paid;

(2)  Verify that all containers to be redeemed bear a valid Hawaii refund value;

(3)  Pay to the redeemer the full refund value in either cash or a redeemable voucher for all deposit beverage containers, except as provided in section 342G-116;

(4)  Ensure each deposit beverage container collected is recycled through a contractual agreement with an out-of-state recycler or an in-state recycling facility permitted by the department; provided that this paragraph shall not apply if the redemption center is operated by a recycler permitted by the department;

(5)  Remain open at least thirty hours per week in high density population areas, of which at least five hours shall be on Saturday or Sunday; and

(6)  Forward the documentation necessary to support claims for payment as stated in section 342G-119.

(e)  Redemption centers' redemption areas shall be maintained in full compliance with applicable laws and with the orders and rules of the department, including permitting requirements, if deemed necessary, under chapter 342H.

(f)  The department shall develop procedures to facilitate the exchange of information between deposit beverage container manufacturers, distributors, and retailers and certified redemption centers, including but not limited to universal product code information for reverse vending machine purposes.  The procedures developed by the department shall allow for a reasonable time period between the introduction of a new deposit beverage product and the deadline for submitting universal product code information to certified redemption centers operating reverse vending machines. [L 2002, c 176, pt of §2; am L 2004, c 241, §8; am L 2005, c 227, §2; am L 2007, c 285, §7]



§342G-114.5 - REPEALED.

§342G-114.5  REPEALED.  L 2006, c 231, §2.



§342G-115 - Reverse vending machine requirements.

§342G-115  Reverse vending machine requirements.  Reverse vending machines may be used by redemption centers to satisfy the requirements of section 342G-113.  Reverse vending machines shall accept any type of empty deposit beverage container and pay out the full refund value in either cash or a redeemable voucher for those containers that bear a valid Hawaii refund value.  If the reverse vending machine is unable to read the barcode then the reverse vending machine shall reject the container.  The reverse vending machine shall be routinely serviced to ensure proper operation and continuous acceptance of empty deposit beverage containers and payment of the refund value. [L 2002, c 176, pt of §2; am L 2004, c 241, §9; am L 2005, c 206, §4; ree L 2007, c 285, §8]



§342G 116 - Refusal of refund value payment for a deposit beverage container.

§342G‑116  Refusal of refund value payment for a deposit beverage container.  Redemption centers shall refuse to pay the refund value on any broken, corroded, or dismembered deposit beverage container, or any deposit beverage container that:

(1)  Contains a free-flowing liquid;

(2)  Does not properly indicate a refund value;

(3)  Contains a significant amount of foreign material; or

(4)  Exhibits characteristics of having been previously processed and baled. [L 2002, c 176, pt of §2; am L 2005, c 206, §5; am L 2007, c 285, §9]



§342G-117 - Handling fees and refund values for certified redemption centers.

§342G-117  Handling fees and refund values for certified redemption centers.  (a)  The department shall pay to each certified redemption center a handling fee of not less than the prevailing deposit beverage container fee for each deposit beverage container redeemed by a consumer that is:

(1)  Transported out-of-state;

(2)  Received by an approved in-state company for an approved end use for recycling; or

(3)  Received by a department-permitted recycling facility;

provided that the deposit beverage container is physically received by the redemption center.

(b)  The department shall evaluate the handling fee at least once per year.  If the department changes the amount of the handling fee, the department shall publish notice of the change within thirty days of its determination.

(c)  The handling fee shall be paid in addition to the refund value of each empty deposit beverage container.  Payments for handling fees shall be based on redemption center reports submitted to the department; provided that there is no discrepancy in the reports.  The department may choose to pay the handling fee and refund value on the basis of the total weight of the containers received by material type and the average weight of each container type; provided that the deposit beverage container is physically received by the redemption center.

(d)  A handling fee and refund value may only be paid once for each container redeemed by a consumer and claimed by a redemption center in accordance with section 342G-119. [L 2002, c 176, pt of §2; am L 2004, c 241, §10; am L 2007, c 285, §10]



§342G-118 - Reserved.

[§342G-118]  Reserved.



§342G-119 - Redemption center reporting.

§342G-119  Redemption center reporting.  The department shall pay certified redemption centers handling fees and refund values as described in section 342G-117, based on collection reports submitted by the redemption centers.  All redemption centers shall submit to the department the following information on forms prescribed by the department, which information shall include at a minimum:

(1)  The number or weight of deposit beverage containers of each material type accepted at the redemption center for the reporting period;

(2)  The amount of refunds paid out by material type;

(3)  The number or weight of deposit beverage containers of each material type transported out-of-state or to a permitted recycling facility; and

(4)  Copies of out-of-state transport and weight receipts or acceptance receipts from permitted recycling facilities.  If the redemption center and the recycling facility are the same entity, copies of out-of-state transport and weight receipts, or documentation of end use accepted by the department, shall also be included.

The requests for payment shall be no less than two times per month. [L 2002, c 176, pt of §2; am L 2004, c 241, §11; am L 2005, c 227, §3]

Note

Interim requirements for sixty-eight-fluid-ounce deposit beverage containers.  See note at head of this part.



§342G-120 - Recycling facility reporting.

[§342G-120]  Recycling facility reporting.  Recycling facilities, in addition to any requirements under chapter 342H, shall prepare or maintain the documents involving empty beverage containers, as required by the department. [L 2002, c 176, pt of §2]



§342G-121 - Audit authority.

[§342G-121]  Audit authority.  The records of the deposit beverage distributor, dealer, redemption center, and recycling facility shall be made available, upon request, for inspection by the department, a duly authorized agent of the department, or the auditor.  Any proprietary information obtained by them shall be kept confidential and shall not be disclosed to any other person, except:

(1)  As may be reasonably required in an administrative or judicial proceeding to enforce any provision of this chapter or any rule adopted pursuant to this chapter; or

(2)  Under an order issued by a court or administrative agency hearings officer. [L 2002, c 176, pt of §2]



§342G-122 - Advisory committee.

[§342G-122]  Advisory committee.  The department shall convene an advisory committee to assist it in developing any rules needed to implement this chapter.  The department shall select members of the committee so as to obtain input on the state level as well as assess the impact on each individual county, consumers, recyclers, and the beverage industry.  Members of the committee shall be appointed by the director and shall serve at the director's pleasure.  A simple majority of the committee members shall constitute a quorum for the purposes of recommending rules and providing input to the director. [L 2002, c 176, pt of §2]



§342G-123 - REPEALED.

§342G-123  REPEALED.  L 2006, c 231, §2.






CHAPTER 342H - SOLID WASTE POLLUTION

§342H-1 - Definitions.

PART I.  DEFINITIONS AND GENERAL PROVISIONS

§342H-1  Definitions.  As used in this chapter, unless the context otherwise requires:

“Complaint” means any written charge filed with or by the department that a person is violating any provision of this chapter or any rule or order adopted pursuant to this chapter.

“Department” means the department of health.

“Director” means the director of health.

“Disposal” means the discharge, deposit, injection, dumping, spilling, leaking, or placing of any solid waste onto any land or water so that such solid waste, or any constituent thereof, may enter the environment, be emitted into the air, or discharged into any water, including ground waters.

“Incineration” means the treatment of solid waste by burning in a furnace designed for the purpose wherein solid waste is essentially reduced to ash, carbon dioxide, and water vapor.

“Inert fill material” means earth, soil, rocks, rock-like material such as cured asphalt, brick, and clean concrete less than eight inches in diameter, except as specified by a licensed soils engineer with no exposed steel reinforcing rod.  The fill material shall not contain vegetation or organic material, or other solid waste.

“Open dump” means a disposal site that is operating in nonconformance with applicable standards, relevant permit conditions, rules, or this chapter.

“Party” means each person or agency named as party or properly entitled to be a party in any court or agency proceeding.

“Permit” means written authorization from the director to construct, modify, and operate any solid waste management system or any component of any solid waste management system.  A permit authorizes the grantee to construct, modify, and operate any solid waste management system in a manner or amount, not forbidden by this chapter, or by rules adopted pursuant to this chapter but requiring review by the department.

“Person” means any individual, partnership, firm, association, public or private corporation, federal agency, the State or any of its political subdivisions, trust, estate, or any other legal entity.

“Petroleum” means any petroleum, including crude oil or any fraction thereof, that is liquid at standard temperature and pressure (60 degrees Fahrenheit and 14.7 pounds per square inch absolute).

“Petroleum-contaminated soil” means soil that has been contaminated by a release of petroleum to a degree that exceeds levels determined to be acceptable by the director.

“Pollution” means solid waste pollution.

“Recycling” means the collection, separation, recovery, and sale or reuse of secondary resources that would otherwise be disposed of as municipal solid waste, and is an integral part of a manufacturing process aimed at producing a marketable product made of postconsumer material.

“Sanitary landfill” means a land site on which engineering principles are utilized to bury deposits of solid waste without creating a nuisance or hazard to public health or safety.

“Secondary resources” means postconsumer material collected and processed for feedstock in a manufacturing process.

“Solid waste” means garbage, refuse, and other discarded materials, including solid, liquid, semisolid, or contained gaseous materials resulting from industrial, commercial, mining, and agricultural operations, sludge from waste treatment plants and water supply treatment plants, and residues from air pollution control facilities and community activities, but does not include solid or dissolved materials in domestic sewage or other substances in water sources such as silt, dissolved or suspended solids in industrial waste water effluents, dissolved materials in irrigation return flows, or other common water pollutants, or source, special nuclear, or by-product material as defined by the federal Atomic Energy Act of 1954, as amended (68 Stat. 923).

“Solid waste management system” means a system for the storage, processing, treatment, transfer, or disposal of solid waste.

“Variance” means special written authorization from the director to do an act that deviates from applicable standards or from the requirements of rules adopted under this chapter.

“Waste” means sewage, industrial and agricultural matter, and all other liquid, gaseous, or solid substance, including radioactive substance, whether treated or not, which may pollute or tend to pollute the atmosphere, lands or waters of this State. [L 1989, c 212, pt of §4; am L 1990, c 34, §21 and c 298, §6; am L 1992, c 245, §2; am L 1993, c 190, §5 and c 281, §2; am L 1994, c 210, §3; am L 1997, c 268, §2; am L 1998, c 226, §1]



§342H-2 - Administration.

[§342H-2]  Administration.  The department shall administer this chapter through the director.  The director may delegate to any person such power and authority vested in the director by this chapter as the director deems reasonable and proper for the effective administration of this chapter, except the power to make rules. [L 1989, c 212, pt of §4]

Cross References

Regulation of nondegradable solid waste, see §§339-21 to 24.



§342H-2.5 - Department of health; delegation of enforcement powers.

[§342H-2.5]  Department of health; delegation of enforcement powers.  The department, pursuant to rules adopted in accordance with chapter 91, may delegate to agencies of the various counties the powers or authority vested in the department to investigate alleged violations of section 342H-30(c). [L 1994, c 210, §2]



§342H-3 - Duties; rules; appointment of hearings officers.

[§342H-3]  Duties; rules; appointment of hearings officers.  (a)  In addition to any other power or duty prescribed by law and in this chapter, the director shall prevent, control, and abate solid waste pollution in the State.  In the discharge of this duty, the director may make, amend, and repeal state rules controlling and prohibiting solid waste.  All rules shall be adopted pursuant to chapter 91.  Any person heard at the public hearing shall be given written notice of the action taken by the department with respect to the rules.

(b)  In addition to other specific powers provided in this chapter, the director may appoint without regard to chapter 76, hearings officers to conduct public participation activities including public hearings and public informational meetings. [L 1989, c 212, pt of §4; am L 2000, c 253, §150]



§342H-4 - Permits; procedures for.

§342H-4  Permits; procedures for.  (a)  An application for any permit required under this chapter shall be in a form prescribed by the director.

(b)  The department may require that applications for permits be accompanied by plans, specifications, and any other information it deems necessary in order for it to determine whether the proposed installation, alteration, disposal, or use will be in accord with applicable rules and standards.

(c)  The director shall issue a permit for any term, not exceeding five years, if the director determines that such will be in the public interest; provided that the permit may be subject to such reasonable conditions as the director may prescribe.  The director, on application, shall renew a permit from time to time for a term not exceeding five years if the director determines that such is in the public interest.  The director shall not deny an application for the issuance or renewal of a permit without affording the applicant an opportunity for a hearing in accordance with chapter 91.

The director, on the director’s own motion or the application of any person, may modify, suspend, or revoke any permit if, after affording the permittee an opportunity for a hearing in accordance with chapter 91, the director determines that:

(1)  There is a violation of any condition of the permit;

(2)  The permit was obtained by misrepresentation, or failure to disclose fully all relevant facts;

(3)  There is a change in any condition that requires either a temporary or permanent reduction or elimination of the permitted disposal; or

(4)  Such is in the public interest.

In determining the public interest, the director shall consider the environmental impact of the proposed action, any adverse environmental effects which cannot be avoided should the action be implemented, the alternatives to the proposed action, the relationship between local short-term uses of the environment and the maintenance and enhancement of long-term productivity, and any irreversible and irretrievable commitments of resources which would be involved in the proposed action should it be implemented, and any other factors which the director may by rule prescribe; provided that any determination of public interest shall promote the optimum balance between economic development and environmental quality.

(d)  The failure of the director to act on an application for the issuance of a permit or an application by a permit holder for the modification or renewal thereof within one hundred eighty days of the receipt of such application, except for all federally delegated permit programs and federally approved programs, shall be deemed a grant of such application provided that the applicant acts consistently with the application and all plans, specifications, and other information submitted as a part thereof.

(e)  No applicant for a modification or renewal of a permit shall be held in violation of this chapter during the pendency of the applicant’s application provided that the applicant acts consistently with the permit previously granted, the application and all plans, specifications, and other information submitted as a part thereof. [L 1989, c 212, pt of §4; am L 1990, c 298, §7; am L 1992, c 245, §3; am L 1993, c 190, §6]



§342H-4.5 - REPEALED.

§342H-4.5  REPEALED.  L 2007, c 25, §1.



§342H-5 - Variances.

§342H-5  Variances.  (a)  Every application for a variance shall be made on forms furnished by the department and shall be accompanied by a complete and detailed description of present conditions, how present conditions do not conform to applicable standards, and such other information as the department may by rule prescribe.

(b)  Each application for a variance shall be reviewed in light of the descriptions, statements, plans, histories, and other supporting information submitted with the application, such additional information as may be submitted upon the request of the department, and the effect or probable effect upon the standards established pursuant to this chapter.

(c)  Whenever an application for a variance is approved, the department shall issue a variance authorizing the disposal of solid waste in nonconformance with applicable standards or rules.  No variance shall be granted by the department unless the application and the supporting information clearly show that:

(1)  The continuation of the function or operation involved in the disposal occurring or proposed to occur by the granting of the variance is in the public interest as defined in section 342H-4;

(2)  The disposal occurring or proposed to occur does not substantially endanger human health or safety; and

(3)  Compliance with the applicable standards or rules from which variance is sought would produce serious hardship without equal or greater benefits to the public.

(d)  Any variance or renewal thereof shall be granted within the requirements of this section and for time periods and under conditions consistent with the reasons therefor, and within the following limitations:

(1)  If the variance is granted on the ground that there is no practicable means known or available for the adequate prevention, control, or abatement of the solid waste pollution involved, it shall be only until the necessary means for prevention, control, or abatement become practicable and subject to the taking of any substitute or alternate measures that the department may prescribe.  No renewal of a variance granted under this subsection shall be allowed without a thorough review of known and available means of preventing, controlling, or abating the solid waste pollution involved;

(2)  The director may issue a variance for a period not exceeding five years; and

(3)  Every variance granted under this section may be subject to such conditions as the director may prescribe.

(e)  Any variance granted pursuant to this section may be renewed from time to time on terms and conditions and for periods not exceeding five years which would be appropriate on initial granting of a variance; provided that the applicant for renewal has met all of the conditions specified in the immediately preceding variance; and provided further that the renewal, and the variance issued in pursuance thereof, shall provide for a variance not greater than that attained pursuant to the terms of the immediately preceding variance at its expiration.  No renewal shall be granted except on application therefor.  Any such application shall be made at least one hundred eighty days prior to the expiration of the variance.  The director shall act on an application for renewal within one hundred eighty days of the receipt of such application.

(f)  The director may afford a hearing in accordance with chapter 91 in relation to an application for the issuance, renewal, or modification of a variance.

(g)  No variance granted pursuant to this chapter shall be construed to prevent or limit the application of any emergency provisions and procedures provided by law.

(h)  Any application for a variance submitted pursuant to this chapter, shall be subject to the following public participation requirements:

(1)  Public notices of every completed application for a variance shall be given in a manner designed to inform interested and potentially interested persons of the proposed disposal or other proposed activity.  Procedures for giving public notice shall include at least the following:

(A)  Notice shall be given within the geographical areas of the proposed disposal or other proposed activity;

(B)  Notice shall be mailed to any person or group upon request; and

(C)  The director shall add the name of any person or group upon request to a mailing list to receive copies of notices for all variance applications within the State or within a certain geographical area;

(2)  The director shall provide a period of not less than thirty days following the date of the public notice during which time interested persons may submit their written reviews with respect to the variance application and the tentative determinations of the department, if any.  The period for comment may be extended at the discretion of the director;

(3)  The contents of public notice of applications for variances shall include at least the following:

(A)  Name, address, and phone number of agency issuing the public notice;

(B)  Name and address of each applicant;

(C)  Brief description of each applicant’s activities or operations which result in the disposal or other activity described in the variance application;

(D)  A short description of the location of each disposal or activity indicating whether the disposal or activity is new or existing;

(E)  A brief description of the procedures for the formulation of final determinations, including the thirty-day comment period required by paragraph (2) and any other means by which interested persons may influence or comment upon those determinations; and

(F)  Address and phone number of state agency premises at which interested persons may obtain further information and inspect a copy of the variance applications and supporting and related documents; and

(4)  The director may hold a public hearing if, after reviewing the comments submitted under paragraph (2), the director determines that a public hearing is warranted.  Any hearing brought pursuant to this subsection shall be held in the geographical area of the proposed disposal or other proposed activity, or other appropriate area, at the discretion of the director.

(i)  Variances shall not be granted to owners or operators of municipal solid waste landfill units except where specifically provided for in the rules adopted pursuant to this part. [L 1989, c 212, pt of §4; am L 1992, c 245, §4; am L 1998, c 2, §91]



§342H-6 - Inspection of premises.

[§342H-6]  Inspection of premises.  The director, in accordance with law, may enter and inspect any facility, building, or place to investigate an actual or suspected source of solid waste pollution, to ascertain compliance or noncompliance with this chapter or any rule or standard adopted by the department pursuant to this chapter, any permit or variance issued by the department pursuant to this chapter, and to make reasonable tests in connection therewith.  No confidential information secured pursuant to this section by any official or employee of the department within the scope and course of the official’s or employee’s employment in the prevention, control, or abatement of solid waste pollution shall be disclosed by the official or employee except as it relates directly to solid waste pollution and then, only in connection with the official’s or employee’s official duties and within the scope and course of the official’s or employee’s employment. [L 1989, c 212, pt of §4]



§342H-7 - Enforcement.

§342H-7  Enforcement.  (a)  If the director determines that any person has violated or is violating any provision of this chapter, any rule adopted pursuant to this chapter, or any term or condition of a permit issued pursuant to this chapter, the director may do any one or more of the following:

(1)  Issue an order assessing an administrative penalty for any past or current violation;

(2)  Require compliance immediately or within a specified time; and

(3)  Commence a civil action in the circuit court in the circuit in which the violation occurred or the person resides or maintains the person’s principal place of business for appropriate relief, including a temporary, preliminary, or permanent injunction, the imposition and collection of civil penalties, or other relief.

(b)  Any order issued pursuant to this section may include a suspension, modification, or revocation of a permit issued under this chapter, and shall state with reasonable specificity the nature of the violation.  Any administrative penalties assessed in the order shall be in accordance with section 342H-10.

(c)  Any order issued under this chapter shall become final, unless not later than twenty days after the notice of order is served, the person or persons named therein request in writing a hearing before the director.  Any penalty imposed under this chapter shall become due and payable twenty days after the notice of penalty is served unless the person or persons named therein request in writing a hearing before the director.  Whenever a hearing is requested on any penalty imposed under this chapter, the penalty shall become due and payable only upon completion of all review proceedings and the issuance of a final order confirming the penalty in whole or in part.  Upon request for a hearing, the director shall require that the alleged violator or violators appear before the director for a hearing at a time and place specified in the notice and answer the charges complained of.

(d)  Any hearing conducted under this section shall be conducted as a contested case under chapter 91.  If after a hearing held pursuant to this section, the director finds that a violation or violations have occurred, the director shall affirm or modify any penalties imposed or shall modify or affirm the order previously issued or issue an appropriate order or orders for the prevention, abatement, or control of the violation or disposals involved, or for the taking of such other corrective action as may be appropriate.  If, after a hearing on an order or penalty contained in a notice, the director finds that no violation has occurred or is occurring, the director shall rescind the order or penalty.  Any order issued after hearing may prescribe the date or dates by which the violation or violations shall cease and may prescribe timetables for necessary action in preventing, abating, or controlling the violation or disposals.

(e)  If the amount of any penalty is not paid to the department within thirty days after it becomes due and payable, the director may institute a civil action in the name of the State to collect the administrative penalty which shall be a government realization.

In any proceeding to collect the administrative penalty imposed, the director need only show that:

(1)  Notice was given;

(2)  A hearing was held or the time granted for requesting a hearing expired without a request for a hearing;

(3)  The administrative penalty was imposed; and

(4)  The penalty remains unpaid.

(f)  In connection with any hearing held pursuant to this section, the director shall have the power to subpoena the attendance of witnesses and the production of evidence on behalf of all parties. [L 1989, c 212, pt of §4; am L 1990, c 298, §8; am L 1992, c 245, §5; am L 1995, c 180, §20]



§342H-8 - Emergency powers; procedures.

§342H-8  Emergency powers; procedures.  (a)  Notwithstanding any other law to the contrary, if the governor or the director determines that an imminent peril to the public health and safety is or will be caused by the disposal of solid waste or any combination of discharges of other waste that requires immediate action, the governor or the director, without a public hearing, may order any person causing or contributing to the disposal of solid waste or discharge of other waste to immediately reduce or stop the disposal or discharge, and may take any and all other actions as may be necessary.  The order shall fix a place and time, not later than twenty-four hours thereafter, for a hearing to be held before the director.

(b)  Nothing in this section shall be construed to limit any power which the governor or any other officer may have to declare an emergency and act on the basis of such declaration, if such power is conferred by statute or constitutional provision, or inheres in the office. [L 1989, c 212, pt of §4; am L 1995, c 201, §3]

Cross References

Environmental response law, see chapter 128D.



§342H-9 - Penalties.

§342H-9  Penalties.  (a)  Any person who violates this chapter, any rule adopted pursuant to this chapter, or any condition of a permit or variance issued pursuant to this chapter shall be fined not more than $10,000 for each separate offense.  Each day of each violation shall constitute a separate offense.  Any action taken in court to impose or collect the penalty provided for in this subsection shall be considered a civil action.

(b)  Any person who denies, obstructs, or hampers the entrance or inspection by any duly authorized officer or employee of the department of any building, place, or vehicle which the officer or employee is authorized to enter and inspect shall be fined not more than $500.  Any action taken in court to impose or collect the penalty provided for in this subsection shall be considered a civil action. [L 1989, c 212, pt of §4; am L 1991, c 157, §15; am L 1995, c 180, §21]



§342H-10 - Administrative penalties.

§342H-10  Administrative penalties.  (a)  In addition to any other administrative or judicial remedy provided by this chapter or by rules adopted under this chapter, the director is authorized to impose by order the penalties specified in section 342H-9(a) and (b).

(b)  Factors to be considered in imposing an administrative penalty include:

(1)  The nature and history of the violation and of any prior violations;

(2)  The economic benefit, if any, resulting from the violation;

(3)  The opportunity, difficulty, and history of corrective action;

(4)  Good faith efforts to comply; and

(5)  Any other matters that justice may require.

(c)  It is presumed that the violator’s economic and financial conditions allow payment of the penalty, and the burden of proof to the contrary shall be on the violator. [L 1989, c 212, pt of §4; am L 1995, c 180, §22]



§342H-10 - .

§342H-10.5  Disposition of collected fines and penalties.  Except as otherwise provided in this section, fines and penalties collected under sections 342H-9 and 342H-10 shall be deposited into the environmental response revolving fund established by section 128D-2.  Where a county individually, or the State and a county jointly, initiates and conducts an investigation resulting in the imposition and collection of a fine or penalty, pursuant to section 342H-30(c), the fine or penalty shall be distributed as follows:

(1)  One half to the department of the county whose officers or employees initiated and conducted the investigation; and

(2)  One half to the environmental response revolving fund established in section 128D-2. [L 1991, c 157, §4; am L 1994, c 210, §4]



§342H-11 - Injunctive and other relief.

§342H-11  Injunctive and other relief.  The director may institute a civil action in any court of competent jurisdiction for injunctive and other relief to prevent any violation of this chapter, any rule adopted pursuant to this chapter, or any condition of a permit or variance issued pursuant to this chapter, without the necessity of a prior revocation of the permit or variance, to impose and collect civil penalties, to collect administrative penalties, or to obtain other relief.  The court shall have power to grant relief in accordance with the Hawaii rules of civil procedure. [L 1989, c 212, pt of §4; am L 1995, c 180, §23]

Rules of Court

Injunctions, see HRCP rule 65.



§342H-12 - Appeal.

[§342H-12]  Appeal.  If any party is aggrieved by the decision of the director, the party may appeal in the manner provided in chapter 91 to the circuit court of the circuit in which the party resides or has the party’s principal place of business or in which the action in question occurred; provided that the operation of a cease and desist order will not be stayed on appeal unless specifically ordered by a court of competent jurisdiction. [L 1989, c 212, pt of §4]



§342H-13 - Fees.

[§342H-13]  Fees.  The director may establish reasonable fees for the issuance of permits and variances to cover the cost of issuance thereof and for the implementation and enforcement of the terms and conditions of permits and variances (not including court costs or other costs associated with any formal enforcement action).  The fees shall be deposited to the credit of the general fund. [L 1989, c 212, pt of §4]



§342H-14 - Public records; confidential information; penalties.

[§342H-14]  Public records; confidential information; penalties.  Solid waste management permit applications and reports on the disposal or management of solid waste submitted to the department shall be made available for inspection by the public during established office hours unless such reports contain information of a confidential nature concerning secret processes or methods of manufacture.  Any officer, employee, or agent of the department acquiring confidential information from the inspection authorized by section 342H-6 who divulges information except as authorized in this chapter or except as ordered by a court or at an administrative hearing regarding an alleged violation of this chapter or of any rule or standard adopted pursuant to this chapter shall be fined not more than $1,000. [L 1989, c 212, pt of §4]



§342H-15 - Nonliability of department personnel.

[§342H-15]  Nonliability of department personnel.  Notwithstanding any other law to the contrary, no member, officer, or employee of the department shall be criminally liable or responsible under this chapter for any acts done by the member, officer, or employee in the performance of the member’s, officer’s, or employee’s duties; provided that this section shall not apply to violations of section 342H-14. [L 1989, c 212, pt of §4]



§342H-16 - Other action not barred.

[§342H-16]  Other action not barred.  No existing civil or criminal remedy for any wrongful action which is a violation of any statute or any rule of the department or the ordinance of any county shall be excluded or impaired by this chapter. [L 1989, c 212, pt of §4]



§342H-17 - Enforcement by state and county authorities.

[§342H-17]  Enforcement by state and county authorities.  All state and county health authorities and police officers shall enforce this chapter and the rules, orders, and permits of the department. [L 1989, c 212, pt of §4]



§342H-18 - Other powers of department not affected.

[§342H-18]  Other powers of department not affected.  The powers, duties, and functions vested in the department under this chapter shall not be construed to affect in any manner the powers, duties, and functions vested in the department under any other law. [L 1989, c 212, pt of §4]



§342H-19 - Effect of laws, ordinances, and rules.

§342H-19  Effect of laws, ordinances, and rules.  (a)  All laws, ordinances, and rules inconsistent with this chapter shall be void and of no effect.

(b)  Except as provided in section 342H-30(c), any county may adopt ordinances and rules governing any matter relating to solid waste management that is not governed by a rule of the department adopted pursuant to this chapter; provided that any county ordinance or rule relating to solid waste management shall be void and of no effect as to any matter regulated by a rule of the department upon its adoption. [L 1989, c 212, pt of §4; am L 1994, c 210, §5]



§342H-20 - Priority in courts.

[§342H-20]  Priority in courts.  All actions brought pursuant to this chapter or pursuant to the rules adopted under this chapter or pursuant to the conditions of a permit issued under this chapter shall in the discretion of the court receive priority in the courts of the State. [L 1989, c 212, pt of §4]



§342H-21 - Unauthorized removal of recyclable materials.

[§342H-21]  Unauthorized removal of recyclable materials.  No person, other than an authorized agent of the State or a county, commercial waste generator, or private recycling system, shall knowingly remove any paper, glass, cardboard, plastic, used motor oil, ferrous metal, aluminum, or other recyclable materials that have been segregated from solid waste and placed at designated collection sites for the purposes of collection and recycling. [L 1992, c 81, §1]



§342H-30 - Prohibition; civil.

PART II.  SOLID WASTE CONTROL

§342H-30  Prohibition; civil.  (a)  No person, including any public body, shall engage in the operation of an open dump.

(b)  No person, including any public body, shall operate a solid waste management system without first securing approval in writing from the director.

(c)  No person, including any public body, shall discard, dispose of, deposit, discharge, or dump solid waste, or by contract or otherwise arrange directly or indirectly for the disposal of solid waste in an amount equal to or greater than one cubic yard in volume anywhere other than a permitted solid waste management system without the prior written approval of the director.  Each day of violation shall constitute a separate offense.  This prohibition shall not be deemed to supersede any other disposal prohibitions established under federal, state, or county law, regulation, rule, or ordinance. [L 1989, c 212, pt of §4; am L 1994, c 210, §6; am L 1997, c 268, §3; am L 1998, c 226, §2; am L 2004, c 143, §2 and c 145, §2; am L 2005, c 105, §2]



§342H-31 - Rules; specific.

§342H-31  Rules; specific.  The director may establish by rule the criteria for siting design, construction, financial responsibility, manifest, and operation of solid waste management systems. [L 1989, c 212, pt of §4; am L 1998, c 226, §3]



§342H-32 - Plans and reports.

§342H-32  Plans and reports.  The director may require complete and detailed plans or reports on existing solid waste management systems and of any proposed addition to, modification of, or alteration of any such systems that contain the information requested by the director in the form prescribed by the director.  The plans or reports shall be made by a competent person acceptable to the director and at the expense of such applicant or owner. [L 1989, c 212, pt of §4; am L 1998, c 226, §4]



§342H-33 - Appointment of masters.

[§342H-33]  Appointment of masters.  The director may appoint a master or masters to conduct investigations and hearings. [L 1989, c 212, pt of §4]



§342H-34 - Consultation and advice.

[§342H-34]  Consultation and advice.  The director may consult with and advise any person engaged or intending to be engaged in the management of solid waste. [L 1989, c 212, pt of §4]



§342H-35 - Research, educational, and training programs.

§342H-35  Research, educational, and training programs.  The director may:

(1)  Conduct and supervise research programs for the purpose of determining the sources of solid waste, effects, and hazards of pollution associated with solid waste management systems;

(2)  With the approval of the governor, cooperate with, and receive money from the federal government or any political subdivision of the State, or from private sources for the study and control of solid waste pollution; and

(3)  Conduct and supervise state educational and training programs on solid waste management systems, including the preparation and distribution of information relating to solid waste pollution. [L 1989, c 212, pt of §4; am L 1998, c 226, §5]



§342H-36 - Recycling for agricultural purposes; encouraged.

§342H-36  Recycling for agricultural purposes; encouraged.  The director shall encourage the recycling of solid wastes, including animal wastes and selected non-hazardous industrial wastes, and the composting of animal manures and by-products for agricultural and horticultural purposes.  The use of treated sludge effluent for fertilizer and other agricultural purposes shall also be encouraged.  Composting of agricultural secondary organic resources under approved methods shall also be encouraged. [L 1989, c 212, pt of §4; am L 1993, c 281, §4]



§342H-37 - Felony disposal of solid waste.

§342H-37  Felony disposal of solid waste.  (a)  A person commits the offense of felony disposal of solid waste if the person:

(1)  Knowingly discards, disposes of, deposits, discharges, or dumps solid waste, or by contract or otherwise arranges directly or indirectly for the disposal of solid waste in an amount equal to or greater than ten cubic yards in volume anywhere other than a permitted solid waste management system without the written approval of the director;

(2)  After having been sentenced under this section or section 342H-39 on two separate and prior occasions, knowingly discards, disposes of, deposits, discharges, or dumps solid waste, or by contract or otherwise arranges directly or indirectly for the disposal of solid waste in an amount equal to or greater than one cubic yard in volume anywhere other than a permitted solid waste management system without the written approval of the director; or

(3)  Knowingly discards, disposes of, deposits, discharges, or dumps solid waste, or by contract or otherwise arranges directly or indirectly for the disposal of solid waste anywhere other than a permitted solid waste management system without the written approval of the director for which the expense of recovering, removing, restoring, and lawfully disposing of the solid waste exceeds $1,500.

(b)  This section shall not supersede any other disposal prohibitions established under federal, state, or county law, ordinance, regulation, or rule.

(c)  Felony disposal of solid waste is a class C felony for which a maximum fine of $50,000 for each separate offense may be imposed. [L 2004, c 143, pt of §1; am L 2005, c 105, §3]



§342H 38 - Felony disposal of solid waste; deferred prosecution agreement.

[§342H‑38]  Felony disposal of solid waste; deferred prosecution agreement.  First time offenses for persons cited with felony disposal of solid waste may enter into a deferred prosecution agreement.  Persons failing to meet all of the terms of a deferred prosecution agreement shall be subject to prosecution under this section.

For the purposes of this section, a deferred prosecution agreement shall mean an agreement offered by the prosecutor, in the prosecutor's discretion, to the person cited that would defer prosecution during the statute of limitations period, subject to renewed prosecution if the defendant violates the conditions of the agreement.  The agreement, if one is offered, shall contain provisions reasonably calculated to deter future violations.  No person shall be offered a deferred prosecution agreement under this section more than once.  If all terms of the agreement are met, all records of the person's arrest, indictment, or plea shall be cleared.  Entering into a deferred prosecution agreement shall not be considered an admission of guilt. [L 2004, c 143, pt of §1]



§342H-39 - Petty misdemeanor disposal of solid waste.

[§342H-39]  Petty misdemeanor disposal of solid waste.  (a)  A person commits the offense of petty misdemeanor disposal of solid waste if the person knowingly discards, disposes of, deposits, discharges, or dumps solid waste, or by contract or otherwise arranges directly or indirectly for the disposal of solid waste in an amount equal to or greater than one cubic yard in volume and less than ten cubic yards in volume, anywhere other than a permitted solid waste management system without the written approval of the director.

(b)  Petty misdemeanor disposal of solid waste is punishable by:

(1)  A fine of not more than $25,000 for each separate offense;

(2)  Not more than thirty days imprisonment for each offense; or

(3)  Revocation or suspension by court order of any contractor's license or any applicable certificate of authorization from the public utilities commission.

Each day of violation shall constitute a separate offense.

(c)  Each fine collected for a violation of this section shall be distributed to the authorized agency that enforced the prohibition under which the fine was imposed.

(d)  This section shall not apply to solid waste consisting solely of green waste.  For the purposes of this section, "green waste" means solid waste that consists solely of leaves, grass clippings, garden and yard wastes, tree trunks, holiday trees, tree trimmings, and prunings, or any combination thereof. [L 2005, c 105, §1]



§342H-41 - Definitions.

[PART III.]  PLASTIC CONTAINER CODING

[§342H-41]  Definitions.  As used in this part, unless the context otherwise requires:

“Label” means a molded imprint or raised symbol on or near the bottom of a plastic product.

“Plastic” means any material made of polymeric organic compounds and additives that can be shaped by flow.

“Plastic bottle” means a plastic container intended for single use that has a neck that is smaller than the body of the container, accepts a screw-type, snap cap, or other closure and has a capacity of sixteen fluid ounces or more, but less than five gallons.

“Rigid plastic container” means any formed or molded container, other than a bottle, intended for single use, composed predominantly of plastic resin, and having a relatively inflexible finite shape or form with a capacity of eight ounces or more, but less than five gallons. [L 1990, c 318, pt of §1]

Revision Note

"Part" substituted for "chapter".

Cross References

Plastic connecting devices prohibition, see §339-22.



§342H-42 - Prohibition.

[§342H-42]  Prohibition.  On or after January 1, 1992, no person shall manufacture, distribute, sell, or expose for sale in this State any plastic bottle or rigid plastic container unless the product has a label indicating the plastic resin used to produce the plastic bottle or rigid plastic container.  The label shall consist of a number placed within a triangle of arrows and letters placed below the triangle.  The triangle shall be equilateral, formed by three arrows curved at their midpoints and depicting a clockwise path around the code number.  The numbers and letters used shall be as follows:

(1)  For polyethylene terephthalate, the letters “PETE” and the number 1;

(2)  For high density polyethylene, the letters “HDPE” and the number 2;

(3)  For vinyl, the letter “V” and the number 3;

(4)  For low density polyethylene, the letters “LDPE” and the number 4;

(5)  For polypropylene, the letters “PP” and the number 5;

(6)  For polystyrene, the letters “PS” and the number 6; and

(7)  For any other, the letters “OTHER” and the number 7. [L 1990, c 318, pt of §1]



§342H-51 - Definitions.

[PART IV.]  MUNICIPAL SOLID WASTE LANDFILL CRITERIA

[§342H-51]  Definitions.  Unless otherwise explicitly stated, the definitions provided in section 342H-1 shall control the meaning of the terms used in this part.  As used in this part, unless the context otherwise requires:

“Commercial solid waste” means all types of solid waste generated by stores, offices, restaurants, warehouses, and other nonmanufacturing activities, excluding residential and industrial wastes.

“Existing municipal solid waste landfill unit” means any municipal solid waste landfill unit that is receiving solid waste on October 9, 1993.

“Facility” means all contiguous land and structures, other appurtenances, and improvements on the land used for the disposal of solid waste.

“Household waste” means any solid waste (including garbage, trash, and sanitary waste in septic tanks) derived from households (including single and multiple residences, hotels and motels, bunkhouses, ranger stations, crew quarters, campgrounds, picnic grounds, and day-use recreation areas).

“Industrial solid waste” means solid waste generated by manufacturing or industrial processes that is not a hazardous waste regulated under subtitle C of RCRA.  Such waste may include, but is not limited to, waste resulting from electric power generation, water treatment, and the manufacture of the following products:  fertilizers and agricultural chemicals; food and related products and byproducts; inorganic chemicals; iron and steel; leather and leather products; nonferrous metals; organic chemicals; plastics and resins; pulp and paper products; rubber and miscellaneous plastic products; stone, glass, clay and concrete products; textiles; and transportation equipment.  This term does not include mining waste or oil and gas waste.

“Lateral expansion” means a horizontal expansion of the waste boundaries of an existing municipal solid waste landfill unit.

“Municipal solid waste landfill unit” means a discrete area of land or an excavation that receives household waste and is not a land application unit, surface impoundment, injection well, or waste pile.  A municipal solid waste landfill unit also may receive other types of waste regulated under subtitle D of RCRA, such as commercial solid waste, nonhazardous sludge, small quantity generator waste and industrial solid waste.  Such a landfill may be publicly or privately owned.  A municipal solid waste landfill unit may be a new municipal solid waste landfill unit, an existing municipal solid waste landfill unit, or a lateral expansion.

“New municipal solid waste landfill unit” means any municipal solid waste landfill unit that has not received waste prior to October 9, 1993.

“Operator” means the person responsible for the overall operation of a facility or part of a facility.

“Owner” means the person who owns a facility or part of a facility.

“RCRA” means the federal Resource Conservation and Recovery Act, as amended, 42 United States Code, §§6901 to 6991i. [L 1992, c 245, pt of §1]



§342H-52 - Prohibition.

[§342H-52]  Prohibition.  No person, including any federal agency, the State, or any county, shall construct, operate, modify, expand, or close a municipal solid waste landfill unit, or any component of a municipal solid waste landfill unit, without first obtaining a permit from the director.  All permits for municipal solid waste landfill units shall be subject to such terms and conditions as the director determines are necessary to protect human health or the environment. [L 1992, c 245, pt of §1]



§342H-53 - Applicability and requirements.

[§342H-53]  Applicability and requirements.  (a)  The provisions of this part do not apply to municipal solid waste landfill units that do not receive wastes after October 9, 1991.

(b)  Municipal solid waste landfill units that receive waste after October 9, 1991, but stop receiving waste before October 9, 1993, are exempt from the requirements of this part except the final cover requirement prescribed by rules adopted pursuant to this part.  The final cover shall be installed within six months of the last receipt of wastes.  Owners and operators of municipal solid waste landfill units subject to this subsection that fail to complete cover installation within six months from the date of the last receipt of wastes shall be subject to all the requirements of this part, and rules adopted pursuant to this part, subject to such exemptions as may be provided by those rules.

(c)  The provisions of this part apply to owners and operators of new municipal solid waste landfill units, existing municipal solid waste landfill units, and lateral expansions, except as otherwise provided in this part or otherwise exempted by rules adopted pursuant to this part.

(d)  Following closure of a municipal solid waste landfill unit, or a component of a municipal solid waste landfill unit, the owner or operator of the unit shall conduct post-closure care for a period of thirty years.  The director may increase the length of the post-closure care period if the director determines that the lengthened period is necessary to protect human health and the environment.  The director may decrease the length of the post-closure care period if the owner or operator of the closed municipal solid waste landfill unit demonstrates to the satisfaction of the director that the reduced period is sufficient to protect human health and the environment.

(e)  Owners and operators of municipal solid waste landfill units that receive waste on or after October 9, 1993, shall comply with the financial assurance criteria that the director shall establish by rules adopted pursuant to this part.  Such rules shall be effective no later than April 9, 1994.

(f)  Municipal solid waste landfill units containing sewage sludge shall comply with the provisions of this part and the rules adopted pursuant to this part.

(g)  In addition to compliance with the provisions of this part and rules adopted pursuant to this part, owners and operators of a municipal solid waste landfill unit shall comply with any other applicable state and federal law. [L 1992, c 245, pt of §1]



§342H-54 - Public participation.

[§342H-54]  Public participation.  The director may adopt rules providing for public participation in the process of reviewing applications for permits, permit renewals, permit modifications, selection of corrective action remedies, and related matters.  Such rules may require applicants and permittees to be responsible for the publication of notices, making documents and relevant information available to the public for public review and comment and conducting public hearings.  The rules may also include public participation provisions similar to any promulgated by the United States Environmental Protection Agency for municipal solid waste landfill permit programs.  Public notices shall be given of the director’s final determination on permit applications, renewals, modifications, and selection of corrective action remedies.  A public hearing may be held before the director rules on a permit application, renewal, modification, or selection of corrective action remedies if the director determines that a public hearing would be in the public interest. [L 1992, c 245, pt of §1]



§342H-55 - Rules; specific.

[§342H-55]  Rules; specific.  The director may establish by rule the criteria, standards, and requirements relating to the location, design, construction, operation, maintenance, expansion, closure, and post-closure care of municipal solid waste landfill units.  In addition, the director may establish by rule assessment monitoring, ground-water monitoring, ground-water protection, landfill gas monitoring, landfill gas collection, detection monitoring, corrective measure, remedial action, preventive action, response action, manifest, recordkeeping, notification, public meeting, deed notation, and financial assurance requirements, standards, or criteria for municipal solid waste landfill units. [L 1992, c 245, pt of §1]



§342H-56 - Other powers.

[§342H-56]  Other powers.  In addition to any other power or duty prescribed by law or this part, the director may establish by rule a municipal solid waste landfill program that meets or exceeds the standards, criteria, and requirements set forth in the federal municipal solid waste landfill regulations, 40 C.F.R. Part 258. [L 1992, c 245, pt of §1]



§342H-57 - Intervention.

[§342H-57]  Intervention.  Any person shall have the right to intervene in any civil action to enforce the provisions of this part if the person has an interest that is, or may be, adversely affected. [L 1992, c 245, pt of §1]






CHAPTER 342I - SPECIAL WASTES RECYCLING

§342I-1 - Lead acid batteries; disposal prohibited.

[PART I.  LEAD ACID BATTERIES]

Note

Part heading added by revisor.

In this part, “part” substituted for “chapter”.

§342I-1  Lead acid batteries; disposal prohibited.  (a)  No person may:

(1)  Place a used lead acid battery in mixed municipal solid waste; or

(2)  Discard or otherwise dispose of a lead acid battery, except by delivery to:

(A)  A lead acid battery retailer or wholesaler;

(B)  A collection or recycling facility permitted under chapter 342H; or

(C)  A secondary lead smelter permitted by the United States Environmental Protection Agency.

(b)  No lead acid battery retailer or wholesaler, or authorized collection or recycling facility, shall accept for disposal any lead acid batteries that have had their electrolyte removed, unless cracks in the battery shell due to aging or accident are in evidence to indicate passive leaking of the electrolyte. [L 1989, c 281, pt of §1; am L 1991, c 201, §2]



§342I-1.5 - Disposal of electrolyte; prohibited.

[§342I-1.5]  Disposal of electrolyte; prohibited.  No person shall dispose of electrolyte from any used lead acid battery onto the ground or into sewers, drainage systems, surface or ground waters, or ocean waters. [L 1991, c 201, pt of §1]



§342I-2 - Lead acid batteries; collection for recycling.

§342I-2  Lead acid batteries; collection for recycling.  A person selling lead acid batteries at retail or offering lead acid batteries for retail sale in the State shall:

(1)  Accept, at the point of transfer, in a quantity at least equal to the number of new batteries purchased, used lead acid batteries from customers, if offered by customers; and

(2)  Post written notice that shall be at least five inches by seven inches in size and shall contain the universal recycling symbol and the following language:

(A)  “It is illegal to discard a motor vehicle battery or other lead acid battery”;

(B)  “Recycle your used batteries”;

(C)  “State law requires us to accept used motor vehicle batteries or other lead acid batteries for recycling, in exchange for new batteries purchased”; and

(D)  “The price of a new battery includes disposal of your old battery”.

(3)  Any advertising pertaining to the price of lead acid batteries shall include the statement “The price includes disposal of your old battery”.

(4)  For businesses utilizing advertising prepared out of the State a sign no smaller than three square feet, placed at the point of sale stating:  “The price of the battery includes disposal of your old battery” may be substituted. [L 1989, c 281, pt of §1; am L 1993, c 244, §2]



§342I-2.5 - Recycling.

[§342I-2.5]  Recycling.  Any person accepting lead acid batteries for disposal shall:

(1)  Transport the lead acid batteries, with the liquid electrolyte intact, to a transfer facility; provided that the facility is in compliance with the accumulation provisions of section 342I-4;

(2)  Transport the lead acid batteries, with the liquid electrolyte intact, to a secondary lead smelter permitted by the United States Environmental Protection Agency; or

(3)  Have the liquid electrolyte neutralized at a facility that is permitted pursuant to chapter 342H; provided that once the liquid electrolyte is neutralized in accordance with the permit issued pursuant to chapter 342H, the batteries may be transported to any secondary lead smelter. [L 1991, c 201, pt of §1]



§342I-3 - Inspection of lead acid battery facilities.

§342I-3  Inspection of lead acid battery facilities.  The department of health shall produce, print, and distribute the notices required by section 342I-2 to all places where lead acid batteries are offered for sale at retail.  In performing its duties under this part, the department may inspect any place, building, or premise governed by this part.  Authorized employees of the agency may issue warnings and citations to persons who fail to comply with the requirement of this part. [L 1989, c 281, pt of §1; am L 1991, c 201, §3]



§342I-4 - Lead acid battery wholesalers.

§342I-4  Lead acid battery wholesalers.  Any person selling new lead acid batteries at wholesale shall accept, at the point of transfer, in a quantity at least equal to the number of new batteries purchased, used lead acid batteries from customers, if offered by customers.  Except as otherwise provided at the discretion of the director, a person accepting batteries in transfer from an automotive battery retailer shall be allowed a period not to exceed ninety days to remove batteries from the retail point of collection. [L 1989, c 281, pt of §1; am L 1991, c 201, §4]



§342I-5 - Enforcement.

[§342I-5]  Enforcement.  The department of health shall enforce this part. [L 1989, c 281, pt of §1]



§342I-6 - Recordkeeping.

[§342I-6]  Recordkeeping.  All facilities accepting five or more lead acid batteries per day from an individual shall maintain records for three years that provide, at a minimum, the following information:

(1)  The name, phone number, and address of the person from whom the batteries were received;

(2)  The date of receipt of the lead acid batteries; and

(3)  The record of shipment indicating the ultimate  destination of the lead acid batteries and the date of shipment. [L 1991, c 201, pt of §1]



§342I-7 - Entry and inspection of records.

[§342I-7]  Entry and inspection of records.  The director of health may enter and inspect any building or place for the purpose of:

(1)  Investigating an actual or suspected violation of this part;

(2)  Conducting reasonable tests;

(3)  Taking samples; and

(4)  Reviewing and copying records. [L 1991, c 201, pt of §1]



§342I-8 - Penalties.

§342I-8  Penalties.  (a)  Any person who violates this part shall be fined not more than $10,000 for each separate offense; provided that the failure to post the notice required under section 342I-2, following a warning issued by the director of health, shall be subject to a fine of $2,000 for each separate offense.  Each battery improperly disposed of or accepted shall constitute a separate offense.  The fines imposed pursuant to this subsection shall be cumulative.  Remedies shall be by citation, administrative action, or civil action.

(b)  Any person who knowingly or wilfully violates this part shall be guilty of a misdemeanor.

(c)  The director may institute a civil action in any court of competent jurisdiction for injunctive and other relief to:

(1)  Prevent any violation of this chapter, any rule adopted pursuant to this chapter, or any condition of a permit or variance issued pursuant to this chapter, without the necessity of a prior revocation of the permit or variance;

(2)  Impose and collect civil penalties;

(3)  Collect administrative penalties; or

(4)  Obtain other relief.

The court may grant relief in accordance with the Hawaii rules of civil procedure. [L 1991, c 201, pt of §1; am L 2002, c 191, §1]



§342I-9 - Disposition of collected fines and penalties.

[§342I-9]  Disposition of collected fines and penalties.  Fines and penalties collected under this part shall be deposited into the environmental response revolving fund, established by section 128D-2. [L 1991, c 201, pt of §1]



§342I-21 - Definitions.

[PART II.]  USED MOTOR VEHICLE TIRE RECOVERY

§342I-21  Definitions.  As used in this part unless the context otherwise requires:

“Authorized tire collection facility” means any facility permitted by the department under chapter 342H as a tire collection facility which may collect and temporarily hold tires before transporting them to an authorized tire recycler.

“Authorized tire recycler” means any processor, shredder, or manufacturer permitted by the department under chapter 342H as a tire recycling facility.

“County” means any county of the State.

“Facility” means all contiguous land, including buffer zones and structures or other appurtenances and improvements on the land, used for the handling of used tires.

“Import” means to buy, bring, or accept delivery of tires, from an address, supplier, or any entity outside of the State, into the State and includes the tires on motor vehicles brought into the State.

“Importer” means any person or entity who imports tires, including the tires on motor vehicles imported into the State.

“Motor vehicle tire” means any tire that is used or designed for use on a motorized vehicle including but not limited to an automobile, bus, motorcycle, truck or heavy equipment.

“Tire retailer” means any person who sells or offers to sell tires to the public.

“Tire wholesaler” means any person who sells or offers to sell tires to tire retailers or other volume buyers of tires. [L 1993, c 209, pt of §2; am L 2000, c 173, §2]



§342I-22 - Motor vehicle tires; disposal in landfill or municipal solid waste incinerator prohibited.

[§342I-22]  Motor vehicle tires; disposal in landfill or municipal solid waste incinerator prohibited.  (a)  No person shall place a whole motor vehicle tire in mixed municipal solid waste, or shall discard or otherwise dispose of a motor vehicle tire except by delivery to any motor vehicle tire retailer, tire wholesaler, or to an authorized tire collection or authorized tire recycler.

(b)  No motor vehicle tire retailer shall dispose of a motor vehicle tire except by delivery to the agent of a motor vehicle tire wholesaler or to a motor vehicle tire manufacturer, or to an authorized motor vehicle tire recycler.

(c)  Each tire improperly disposed of shall constitute a separate offense.

(d)  For each violation of this section a violator shall be subject to the penalties and remedies provided under sections 342H-9  Penalties;  342H-10  Administrative penalties; and 342H-11 Injunctive Relief.

(e)  Variances to these provisions may be granted by the director based on written requests submitted by a permitted disposal facility. [L 1993, c 209, pt of §2]



§342I-23 - Motor vehicle tires; collection for recycling.

§342I-23  Motor vehicle tires; collection for recycling.  (a)  Each tire retailer shall:

(1)  Accept, at the point of transfer, in a quantity at least equal to the number of new motor vehicle tires purchased by a customer, motor vehicle tires offered by the customer.

(2)  Post written notice which shall be at least five inches by seven inches in size and easily visible to customers and shall contain the universal recycling symbol and the following language:

(A)  "It is illegal to discard a motor vehicle tire";

(B)  "Recycle your used tires";

(C)  "State law requires us to accept used motor vehicle tires for recycling or disposal, in exchange for new tires purchased"; and

(D)  "The final price of a new tire includes disposal of your old tire.  The disposal fee is not subject to reduction or refund."

(b)  The department of health shall produce, print, and distribute the notices required by subsection (a)(2) to each retailer; provided that a retailer instead may use any sign or notice that meets the requirements of that subsection.

(c)  Any advertising pertaining to the price of motor vehicle tires shall disclose whether a separate disposal fee may be added to the final price of the tire and the actual cost of the disposal fee.

(d)  For businesses utilizing advertising prepared out of the State a sign no smaller than three square feet, placed at the point of sale stating:  "The price of tires includes disposal of your old tires" may be substituted.

(e)  Motor vehicle rental companies shall be permitted to provide a report and payment of the surcharge annually, with the year ending December 31, rather than quarterly. [L 1993, c 209, pt of §2; am L 2002, c 191, §2]



§342I-24 - Inspection of motor vehicle tire retailers.

[§342I-24]  Inspection of motor vehicle tire retailers.  In performing its duties under this part, the department may inspect any place, building, or premise governed by this part.  Authorized employees of the agency may issue warnings and citations to persons who fail to comply with the requirements of this part. [L 1993, c 209, pt of §2]



§342I-25 - Motor vehicle tire wholesalers.

§342I-25  Motor vehicle tire wholesalers.  Any person selling new motor vehicle tires at wholesale shall accept at the point of transfer, in a quantity at least equal to the number of new tires purchased by a customer, used motor vehicle tires offered by the customer.  A motor vehicle tire wholesaler accepting used tires in transfer from a motor vehicle tire retailer shall be allowed a period not to exceed ninety days to remove used tires from the retail point of collection.  Accumulation of those tires at the retail point of collection shall not exceed two hundred fifty tires, unless the retail point of collection is an authorized tire collection facility, and the tires shall be stored in a manner consistent with fire prevention and vector control. [L 1993, c 209, pt of §2; am L 2002, c 191, §3]



§342I-26 - Registration and recordkeeping requirements.

[§342I-26]  Registration and recordkeeping requirements.  (a)  All facilities that accept used tires, including but not limited to tire retailers, wholesalers, transporters, collectors, and recyclers, shall maintain, for a minimum of three years, records that provide, at least, the following information:

(1)  The name, phone number, and address of the person, company, business, source, or entity from whom the used tires were received, if receiving used tires from entities other than the general public, such as tire retailers, wholesalers, transporters, collectors, and recyclers;

(2)  The date of receipt of the used tires;

(3)  The quantity of used tires received; and

(4)  The record of shipment indicating the:

(A)  Ultimate destination of the used tires;

(B)  Identification of the transporter;

(C)  Date of shipment; and

(D)  Quantity of tires shipped.

Permitted municipal solid waste disposal facilities, including incineration facilities that receive used tires incidental to the disposal of municipal solid waste, shall be exempt from the recordkeeping requirements of this section.

(b)  A summary of the information maintained under subsection (a) shall be submitted to the department by July 31 of each year, listing the total quantity of used tires collected and the ultimate disposition of the used tires.

(c)  By September 1, 2000, all importers operating within the State shall register with the department, using forms prescribed by the department, and shall notify the department of any change in address.  After September 1, 2000, any person who desires to conduct business in this State as an importer shall register with the department no later than one month prior to the commencement of the business.

(d)  All importers shall maintain records reflecting the importation of tires.  The records shall be made available, upon request, for inspection by the department. [L 2000, c 173, pt of §1]



§342I-27 - REPEALED.

§342I-27  REPEALED.  L 2002, c 191, §8.



§342I-28 - Tire inventory records and payment.

§342I-28  Tire inventory records and payment.  (a)  Payment of the motor vehicle tire surcharge shall be made quarterly based on inventory records of the importers except for those importers subject to subsection (c) or (d).  The dates September 30, December 31, March 31, and June 30 represent the end of each quarter period.  All importers shall submit to the department documentation in sufficient detail that identifies the number of tires imported into the State during the previous quarter.

(b)  The amount due from the importers for the quarter shall be equal to the number of tires provided in subsection (a) multiplied by the motor vehicle tire surcharge of $1.  Payment shall be made by check or money order payable to the Department of Health, State of Hawaii and shall be deposited into the environmental management special fund as provided in section 342I-29.  All subsequent inventory reports and payments shall be made no later than the last day of the month following the end of the previous calendar quarter, except for those importers subject to subsection (c) or (d).

(c)  An importer who imports fewer than fifty tires within a one-year period shall be exempt from payment of the surcharge.

(d)  An importer who imports fifty or more tires, but fewer than or equal to two hundred tires, or a motor vehicle rental company shall be permitted to provide a report and payment of the surcharge annually, with year ending December 31. [L 2000, c 173, pt of §1; am L 2002, c 191, §5]



§342I-29 - Deposit into environmental management special fund.

[§342I-29]  Deposit into environmental management special fund.  The surcharge collected pursuant to this part shall be deposited into a special account in the environmental management special fund established by section 342G-63.  All interest earned or accrued on moneys deposited in the fund pursuant to this section shall become part of the account.  Moneys from this special account may be used by the department to:

(1)  Support permitting, monitoring, and enforcement activities, including personnel costs regarding used tire management, collection, recycling, and disposal facilities;

(2)  Promote improved market development and reuse opportunities for recovered motor vehicle tires;

(3)  Promote tire recovery, recycling, and reuse in the State through education, research, and demonstration projects;

(4)  Implement the surcharge program under this part;

(5)  Support programs to prevent illegal dumping; and

(6)  Clean up improper tire disposal sites including conducting related environmental assessments and remediation. [L 2000, c 173, pt of §1]



§342I-30 - Recovery of costs.

[§342I-30]  Recovery of costs.  (a)  Any costs incurred and payable from the fund as a result of tire cleanups and associated environmental assessments and remediation shall be recovered by the attorney general, upon the request of the department, from the liable person or persons.  The amount of any cost that may be recovered pursuant to this section for a tire cleanup and associated assessment and remedial action paid from the fund shall include the amount paid from the fund and legal interest.

(b)  Moneys recovered by the attorney general pursuant to this section shall be deposited to the special account of the environmental management special fund.

(c)  Any action for recovery of response costs shall commence within two years after the date of completion of all response actions. [L 2000, c 173, pt of §1]



§342I-31 - Contract for administrative services.

[§342I-31]  Contract for administrative services.  The department may contract the services of a third party to administer the motor vehicle tire program under this part. [L 2000, c 173, pt of §1]



§342I-32 - Entry and inspection of facilities.

[§342I-32]  Entry and inspection of facilities.  The department or other authorized party may enter and inspect any building or place, according to law at a reasonable time, for the purpose of:

(1)  Investigating an actual or suspected violation of this part;

(2)  Conducting reasonable tests;

(3)  Taking samples; and

(4)  Reviewing and copying records. [L 2000, c 173, pt of §1]



§342I-33 - Enforcement.

[§342I-33]  Enforcement.  The department of health shall enforce this part.  Authorized employees of the department may issue warnings, citations, or administrative orders, or commence civil action in circuit court against persons who fail to comply with the requirements of this part. [L 2000, c 173, pt of §1]



§342I-34 - Penalties.

[§342I-34]  Penalties.  (a)  For each violation of this part, a violator shall be subject to a penalty of not more than $10,000 for each separate offense.  However, the failure to post the notice required under section 342I-23, following a warning issued by an authorized employee of the department, shall be subject to a fine up to $1,000 for each separate offense.  Each day of each violation shall constitute a separate offense.  The fines imposed pursuant to this section shall be cumulative.

(b)  Remedies shall be by citations, by civil action, or as provided under sections 342H-10 and 342H-11. [L 2000, c 173, pt of §1]



§342I-35 - Disposition of collected fines and penalties.

[§342I-35]  Disposition of collected fines and penalties.  Fines and penalties collected under this part shall be deposited into the environmental response revolving fund established by section 128D-2. [L 2000, c 173, pt of §1]






CHAPTER 342J - HAZARDOUS WASTE

§342J-1 - Legislative policy; program priorities.

PART I.  PREAMBLE

[§342J-1]  Legislative policy; program priorities.  The legislature finds that hazardous waste must be managed in a manner that protects the health, safety, and welfare of the citizens of the State and protects and conserves the State’s natural resources and environment.  Accordingly, the hazardous waste management program of this State shall be a preventive as well as a regulatory program that gives priority to:

(1)  The provision of technical assistance to generators to ensure the safe and proper handling of hazardous waste;

(2)  The establishment of a public education program to promote awareness of what constitutes hazardous waste and the dangers of improper disposal of hazardous waste;

(3)  The promotion of hazardous waste minimization, reduction, recycling, exchange, and treatment as the preferred methods of managing hazardous waste, with disposal to be used only as a last resort when all other hazardous waste management methods are ineffective or unavailable; and

(4)  The coordination of hazardous waste management efforts among the counties of this State, taking into consideration the unique differences and needs of each county. [L 1989, c 212, pt of §5]



§342J-2 - Definitions.

PART II.  DEFINITIONS AND GENERAL PROVISIONS

§342J-2  Definitions.  As used in this chapter, unless the context otherwise requires:

“Any state” means any of the several states, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.

“Complaint” means any written charge filed with or by the department that a person is violating any provision of this chapter or any rule or order adopted pursuant to this chapter.

“Department” means the department of health.

“Director” means the director of health or the director’s authorized agent.

“Disposal” means the discharge, deposit, injection, dumping, spilling, leaking, or placing of any hazardous or solid waste into or on any land or water so that hazardous or solid waste or any constituent thereof may enter the environment, be emitted into the air, or discharged into any waters, including ground waters.

“Financial responsibility” means a trust fund, surety bond, insurance, corporate guarantee, or letter of credit provided by owners or operators of hazardous waste treatment, storage, and disposal facilities to assure proper closure, post closure, corrective action, and compensation for injuries to people or damage to property.

“Generator” means any person, by site, whose act or process produces hazardous waste or whose act first causes a hazardous waste to become subject to regulation under this chapter.

“Hazardous waste” means a solid waste, or combination of solid wastes, which because of its quantity, concentration, or physical, chemical, or infectious characteristics may:

(1)  Cause or significantly contribute to an increase in mortality or an increase in a serious irreversible or incapacitating reversible illness; or

(2)  Pose a substantial existing or potential hazard to human health or the environment when improperly treated, stored, transported, disposed of, or otherwise managed.

“Hazardous waste broker” means any person who:

(1)  Acts as an intermediary between:

(A)  A generator and a transporter; or

(B)  A generator and a person who treats, stores, or disposes of hazardous waste; or

(C)  A generator and another broker; and

(2)  Performs one or more of the following:

(A)  Mixes hazardous wastes of different United States Department of Transportation shipping descriptions by placing them into a single container or tank as defined in 40 Code of Federal Regulations Part 260 (provided that a broker who mixes hazardous waste must comply with all statutory and regulatory provisions applicable to generators);

(B)  Packages or repackages hazardous waste;

(C)  Labels, marks, or manifests hazardous waste;

(D)  Performs waste characterization of hazardous waste; or

(E)  Arranges the storage, treatment, transportation, disposal, or recycling of hazardous waste for a fee based upon the completion of the transaction.

“Hazardous waste management” means the systematic control over the generation, collection, source separation, storage, transportation, processing, treatment, recovery, and disposal of hazardous waste.

“Hazardous waste management facility” or “facility” means all contiguous land and structures, other appurtenances, and improvements on the land used for treating, storing, or disposing of hazardous waste.  A facility may consist of several treatment, storage, or disposal operational units (for example, one or more landfills, surface impoundments, or combinations of them).

“Household waste” means any material (including garbage, trash and sanitary wastes in septic tanks) derived from households (including single and multiple residences, hotels, motels, bunk houses, ranger stations, crew quarters, campgrounds, picnic grounds and day user recreation areas).

“Manifest” means the form used for identifying the quantity, composition, origin, routing, and destination of hazardous waste during its transportation from the point of generation to the point of treatment, storage, or disposal.

“Operator” means the person responsible for the overall operation of a facility.

“Owner” means the person who owns the facility or part of the facility.

“Party” means each person or agency named as party or properly entitled to be a party in any court or agency proceeding.

“Permit” means written authorization from the director for the owner or operator of a proposed or existing hazardous waste management facility to engage in the treatment, storage, or disposal of hazardous waste.  A permit authorizes the owner or operator to treat, store, or dispose of hazardous waste in a manner or amount, or to do any act, not forbidden by this chapter or by rules adopted under this chapter, but requiring review by the department.

“Person” means any individual, partnership, firm, joint stock company, association, public or private corporation, federal agency, the State or any of its political subdivisions, any state and any of its political subdivisions, trust, estate, interstate body, or any other legal entity.

“Pollution” means hazardous waste pollution.

“RCRA” means the Resource Conservation and Recovery Act, as amended, 42 United States Code §§6901 to 6991i.

“Solid waste” means garbage, refuse, and other discarded materials, including solid, liquid, semisolid, or contained gaseous materials resulting from industrial, commercial, mining, and agricultural operations, sludge from waste treatment plants and water supply treatment plants, and residues from air pollution control facilities and community activities, but does not include solid or dissolved material in domestic sewage, irrigation return flows, or industrial discharges which are subject to permit under chapter 342D.

“Storage” means the containment of hazardous waste, temporarily or for a period of years, in a manner which does not constitute disposal.

“Transporter” means a person engaged in the off-site transportation of hazardous waste by air, rail, highway, water, or pipeline.

“Treatment” means any method, technique, or process, including neutralization, designed to change the physical, chemical, or biological character or composition of any hazardous waste so as to neutralize the waste or render it nonhazardous, less hazardous, safer for transport, amenable for recovery, amenable for storage, or reduced in volume.  This term includes any activity or processing designed to change the physical form or chemical composition of hazardous waste so as to render it nonhazardous. [L 1989, c 212, pt of §5; am L 1990, c 298, §9; am L 1991, c 259, §§3, 4; am L 1994, c 267, §3; am L 1995, c 180, §24]



§342J-3 - Administration.

[§342J-3]  Administration.  The department shall administer this chapter through the director.  The director may delegate to any person such power and authority vested in the director by this chapter as the director deems reasonable and proper for the effective administration of this chapter, except the power to make rules. [L 1989, c 212, pt of §5]



§342J-4 - Powers; rulemaking; appointment of hearings officers.

§342J-4  Powers; rulemaking; appointment of hearings officers.  (a)  The director may make, amend, and repeal state rules which govern the management of hazardous waste and which control and prohibit hazardous waste pollution.  All rules shall be adopted pursuant to chapter 91.  Any person heard at the public hearing shall be given written notice of the action taken by the department with respect to the rules.

(b)  In addition to other specific powers provided in this chapter, the director may appoint without regard to chapter 76, hearings officers to conduct public participation activities including public hearings and public informational meetings. [L 1989, c 212, pt of §5; am L 1991, c 259, §5; am L 2000, c 253, §150]



§342J-5 - Permits; procedures for.

§342J-5  Permits; procedures for.  (a)  An application for any permit required under this chapter shall be in a form prescribed by the director.

(b)  The director may require that applications for such permits shall be accompanied by plans, specifications, and information as the director deems necessary for the director to determine whether the proposed or existing hazardous waste management facility will be in compliance with applicable rules and standards.

(c)  The director shall issue a permit for any term, not exceeding five years, if the director determines that the applicant and facility have complied with the provisions of this chapter.  Each permit shall be reviewed five years after the date of issuance and shall be modified as necessary to assure that the facility and permittee continue to comply with applicable provisions of this chapter.  Nothing in this subsection shall preclude the director from reviewing and modifying a permit at any time during its term.  Each permit issued under this section shall contain such terms and conditions as the director determines are necessary to protect human health or the environment.

The director may modify, suspend, or revoke any permit if, after affording the permittee an opportunity for a hearing in accordance with chapter 91, the director determines that:

(1)  There is a violation of any term or condition of the permit;

(2)  The permit was obtained by misrepresentation or failure to disclose fully all relevant facts;

(3)  There is a change in any circumstance that necessitates a modification, suspension, or revocation of the permit; or

(4)  Such is in the public interest.

Public notice shall be given of proposed decisions respecting permit issuance, reissuance, denial, revocation, suspension, substantial modification to a permit requested by a permittee, and modifications to a permit initiated by the director.  The director may hold a public hearing before issuing a final decision respecting a permit issuance, reissuance, denial, revocation, suspension, request by a permittee to substantially modify a permit, and any modification to a permit initiated by the director if the director determines that such a public hearing is in the public interest.  The permit notice and public hearing requirements in this section shall not apply to used oil permits as provided for in section 342J-54.

(d)  No applicant for a modification or reissuance of a permit shall be held in violation of this chapter during the pendency of the applicant’s application so long as the applicant acts consistently and the facility is in compliance with the permit previously granted. [L 1989, c 212, pt of §5; am L 1991, c 259, §6; am L 2000, c 3, §1]



§342J-6 - Furnishing of information and entry and inspection of premises.

§342J-6  Furnishing of information and entry and inspection of premises.  (a)  For purposes of enforcing the provisions of this chapter, any person who generates, stores, treats, transports, disposes of, or otherwise handles or has handled hazardous waste shall, upon request of any duly authorized representative of the director, furnish information relating to such wastes and permit such representative at all reasonable times to have access to, and to copy all records relating to such wastes.

(b)  For purposes of enforcing the provisions of this chapter the authorized representative may:

(1)  Enter at reasonable times any establishment or other place where hazardous wastes are or have been generated, stored, treated, disposed of, or transported from;

(2)  Inspect and obtain samples of any such wastes and samples of any containers or labeling for such wastes; and

(3)  Obtain any other information for purposes of determining compliance with the provisions of this chapter, including financial information.

Each such inspection shall be commenced and completed with reasonable promptness. [L 1989, c 212, pt of §5; am L 1991, c 259, §7]



§342J-6.5 - Notification.

[§342J-6.5]  Notification.  (a)  Not later than forty-five days after June 18, 1993, any person generating or transporting, or owning or operating a facility for treatment, storage, or disposal of, any substance listed as hazardous waste or identified by its characteristics as  hazardous waste under 40 Code of Federal Regulations Part 261, shall file with the department a notification stating the location and general description of the activity and the type and amount of hazardous waste handled or generated by the person.

(b)  Not later than forty-five days after the adoption pursuant to this chapter of any rule that lists or identifies by characteristics any substance as hazardous waste, any person generating or transporting the substance, or owning or operating a facility for treatment, storage, or disposal of the substance, shall file with the department a notification stating the location and general description of the activity and the type and amount of hazardous waste handled or generated by the person.

This subsection shall not apply to activities or hazardous waste as to which notification has been made in compliance with subsection (a).

(c)  Any person required by this section to provide notification to the department shall also advise the department, by January 31 of each year following initial notification, of the following changes:

(1)  Location of business;

(2)  Name of business;

(3)  Mailing address;

(4)  Name of person who owns the facility at which hazardous waste is handled or generated;

(5)  Change of status from small quantity to large quantity generator; and

(6)  Change of status from large quantity to small quantity generator.

(d)  This section shall not apply to:

(1)  Generators of less than one hundred kilograms of hazardous waste per month; or

(2)  Any other person exempted from the notification requirements of this section pursuant to rules adopted by the department. [L 1993, c 267, §1]

Revision Note

"June 18, 1993" substituted for "the effective date of this section".



§342J-7 - Enforcement.

§342J-7  Enforcement.  (a)  If the director determines that any person has violated or is violating any provisions of this chapter, any rule adopted pursuant to this chapter, or any term or condition of a permit issued pursuant to this chapter or section 3005 of RCRA, 42 United States Code section 6925, the director may do one or more of the following:

(1)  Issue an order assessing an administrative penalty for any past or current violation;

(2)  Require compliance immediately or within a specified time; or

(3)  Commence a civil action in the circuit court in the circuit in which the violation occurred or the person resides or maintains the person’s principal place of business for appropriate relief, including a temporary, preliminary, or permanent injunction, the imposition and collection of civil penalties, or other relief.

(b)  Any order issued pursuant to this section may include a suspension, modification, or revocation of any permit issued under section 3005 of RCRA, 42 United States Code section 6925, by the Administrator of the United States Environmental Protection Agency, or issued under section 342J-5 or 342J-54 by the director, and shall state with reasonable specificity the nature of the violation.  Any administrative penalties assessed in the order shall be in accordance with section 342J-10.

(c)  Any order issued under this chapter shall become final, unless not later than twenty days after the notice of order is served, the person or persons named therein request in writing a hearing before the director.  Any penalty imposed under this chapter shall become due and payable twenty days after the notice of penalty is served unless the person or persons named therein request in writing a hearing before the director.  Whenever a hearing is requested on any penalty imposed under this chapter, the penalty shall become due and payable only upon completion of all review proceedings and the issuance of a final order confirming the penalty in whole or in part.  Upon request for a hearing, the director shall require that the alleged violator or violators appear before the director for a hearing at a time and place specified in the notice and answer the charges complained of.

(d)  Any hearing conducted under this section shall be conducted as a contested case under chapter 91.  If after a hearing held pursuant to this section, the director finds that a violation or violations have occurred, the director shall affirm or modify any penalties imposed or shall modify or affirm the order previously issued or issue an appropriate order or orders for the prevention, abatement, or control of the violation or disposals involved, or for the taking of such other corrective action as may be appropriate.  If, after a hearing on an order or penalty contained in a notice, the director finds that no violation has occurred or is occurring, the director shall rescind the order or penalty.  Any order issued after hearing may prescribe the date or dates by which the violation or violations shall cease and may prescribe timetables for necessary action in preventing, abating, or controlling the violation or disposals.

(e)  If the amount of any penalty is not paid to the department within thirty days after it becomes due and payable, the director may institute a civil action in the name of the State to collect the administrative penalty which shall be a government realization.

In any proceeding to collect the administrative penalty imposed, the director need only show that:

(1)  Notice was given;

(2)  A hearing was held or the time granted for requesting a hearing expired without a request for a hearing;

(3)  The administrative penalty was imposed; and

(4)  The penalty remains unpaid.

(f)  In connection with any hearing held pursuant to this section, the director shall have the power to subpoena the attendance of witnesses and the production of evidence on behalf of all parties. [L 1989, c 212, pt of §5; am L 1990, c 298, §10; am L 1991, c 259, §8; am L 1995, c 180, §25; am L 1996, c 82, §2]



§342J-8 - Emergency powers; procedures.

§342J-8  Emergency powers; procedures.  (a)  Notwithstanding any other law to the contrary, if the governor or the director determines that the past or present handling, storage, treatment, transportation, or disposal of any hazardous waste or hazardous waste constituent may present an imminent and substantial endangerment to health or the environment, the governor or the director, without a public hearing, may secure or order such relief as may be necessary to abate the danger or threat.  The order shall fix a place and time, not later than twenty-four hours thereafter, for a hearing to be held before the director.  The governor or the director may also institute a civil action in any court of competent jurisdiction to secure such relief as may be necessary to abate the danger or threat.

(b)  Nothing in this section shall be construed to limit any power which the governor or any other officer may have to declare an emergency and act on the basis of such declaration, if such power is conferred by statute or constitutional provision, or inheres in the office. [L 1989, c 212, pt of §5; am L 1991, c 259, §9; am L 1995, c 201, §4]

Cross References

Environmental response law, see chapter 128D.



§342J-9 - Penalties.

§342J-9  Penalties.  (a)  Any person who violates this chapter, any rule adopted pursuant to this chapter, or any term or condition of a permit or variance issued pursuant to this chapter shall be fined not more than $25,000 for each separate offense.  Each day of each violation shall constitute a separate offense.  Any action taken in court to impose or collect the penalty provided for in this subsection shall be considered a civil action.

(b)  Any person who denies, obstructs, or hampers the entrance or inspection by any duly authorized representative of the director, or fails to provide information requested by the representative under section 342J-6 or 342J-55 shall be fined not more than $10,000 for each separate offense.  Each day of each violation shall constitute a separate offense.  Any action taken in court to impose or collect the penalty provided for in this subsection shall be considered a civil action.

(c)  Any person who knowingly:

(1)  Transports any hazardous waste to a storage, treatment, or disposal facility that does not have a permit pursuant to section 342J-5 to treat, store, or dispose of that particular hazardous waste;

(2)  Treats, stores, or disposes of hazardous waste without first having a permit pursuant to section 342J-5, or who violates any term or condition of a permit or variance issued pursuant to this chapter;

(3)  Transports, treats, stores, disposes of, recycles, causes to be transported, or otherwise handles any used oil or used oil fuel in violation of any rules adopted pursuant to this chapter relating to used oil or used oil fuel;

(4)  Makes a false statement or representation in any application, label, manifest, record, report, permit, or other document filed, maintained, or used, for purposes of compliance with this chapter, including compliance with any rules adopted pursuant to this chapter relating to used oil or used oil fuel; or

(5)  Abandons or causes to be abandoned any hazardous waste, used oil, or used oil fuel;

shall be subject to criminal penalties.  Violations of paragraphs (3) and (4) are misdemeanor offenses.  In addition to any other sentence, a person who violates paragraph (3) or (4) may be ordered to pay a fine not to exceed $25,000 for each day of each violation.

Violations of paragraphs (1), (2), and (5) are class C felonies.  In addition to any other sentence, a person who violates paragraph (1), (2), or (5) may be ordered to pay a fine not to exceed $25,000 for each day of each violation.

For purposes of this subsection, “abandon” means the act of deserting or leaving behind a hazardous waste, used oil, or used oil fuel. [L 1989, c 212, pt of §5; am L 1990, c 298, §11; am L 1991, c 157, §16 and c 259, §10; am L 1995, c 180, §26; am L 1996, c 82, §3; am L 1997, c 147, §3; am L 2001, c 21, §1]



§342J-10 - Administrative penalties.

§342J-10  Administrative penalties.  (a)  In addition to any other administrative or judicial remedy provided by this chapter or by rules adopted under this chapter, the director is authorized to impose by order the penalties specified in section 342J-9(a) and (b).

(b)  Factors to be considered in imposing an administrative penalty include:

(1)  The nature and history of the violation and of any prior violations;

(2)  The economic benefit, if any, resulting from the violation;

(3)  The opportunity, difficulty, and history of corrective action;

(4)  Good faith efforts to comply; and

(5)  Any other matters that justice may require.

(c)  It is presumed that the violator’s economic and financial conditions allow payment of the penalty, and the burden of proof to the contrary shall be on the violator. [L 1989, c 212, pt of §5; am L 1995, c 180, §27]



§342J-10 - .

[§342J-10.5]  Disposition of collected fines and penalties.  Fines and penalties collected under sections 342J-9 and 342J-10 shall be deposited into the environmental response revolving fund established by section 128D-2. [L 1991, c 157, §5]



§342J-10 - .

[§342J-10.6]  Guarantors.  (a)  In a case where the owner or operator is in bankruptcy, reorganization, or arrangement pursuant to the Federal Bankruptcy Code or where (with reasonable diligence) jurisdiction in any state court cannot be obtained over an owner or operator likely to be solvent at the time of judgment, any claim arising from conduct for which evidence of financial responsibility must be provided under this chapter or rules adopted pursuant to this chapter may be asserted directly against the guarantor providing evidence of financial responsibility.  In the case of any action pursuant to this section, the guarantor shall be entitled to invoke all rights and defenses which would have been available to the owner or operator by the claimant and which would have been available to the guarantor if an action had been brought against the guarantor by the owner or operator.

(b)  The total liability of any guarantor shall be limited to the aggregate amount which the guarantor has provided as evidence of financial responsibility to the owner or operator under this chapter or rules adopted pursuant to this chapter.  Nothing in this section shall be construed to limit any other statutory, contractual or common law liability of a guarantor to its owner or operator including, but not limited to, the liability of the guarantor for bad faith either in negotiations or in failing to negotiate the settlement of any claim.  Nothing in this section shall be construed to diminish the liability of any person under chapter 128D or other applicable law.

(c)  For the purpose of this section, the term “guarantor” means any person, other than the owner or operator, who provides evidence of financial responsibility for an owner or operator under this chapter or rules adopted pursuant to this chapter. [L 1991, c 259, pt of §1]



§342J-10 - .

§342J-10.7  REPEALED.  L 1991, c 259, §19.



§342J-11 - Injunctive and other relief.

§342J-11  Injunctive and other relief.  The director may institute a civil action in any court of competent jurisdiction for injunctive and other relief to:

(1)  Address any release of hazardous waste or any hazardous waste constituent pursuant to section 342J-36;

(2)  Prevent any violation of this chapter, any rule adopted pursuant to this chapter, or any term or condition of a permit adopted pursuant to this chapter, without the necessity of a prior revocation of the permit; and

(3)  Impose and collect civil penalties, to collect administrative penalties, and obtain other relief.

The court shall have power to grant relief in accordance with the Hawaii rules of civil procedure. [L 1989, c 212, pt of §5; am L 1991, c 259, §11; am L 1995, c 180, §28]

Rules of Court

Injunctions, see HRCP rule 65.



§342J-12 - Appeal.

[§342J-12]  Appeal.  If any party is aggrieved by the decision of the director, the party may appeal in the manner provided in chapter 91 to the circuit court of the circuit in which the party resides or has the party’s principal place of business or in which the action in question occurred; provided that the operation of a cease and desist order will not be stayed on appeal unless specifically ordered by a court of competent jurisdiction. [L 1989, c 212, pt of §5]



§342J-13 - Fees.

§342J-13  Fees.  The director may establish reasonable fees for the issuance of permits to cover the cost of issuance thereof and for the implementation and enforcement of the terms and conditions of permits (not including court costs or other costs associated with any formal enforcement action).  The fees shall be deposited to the credit of the general fund. [L 1989, c 212, pt of §5; am L 1990, c 298, §12]



§342J-14 - Public records; confidential information; penalties.

§342J-14  Public records; confidential information; penalties.  (a)  For purposes of this chapter, chapter 92F applies to the determination of the types of information that should be made available to members of the public provided that any information that would be required to be disclosed under RCRA and the federal Freedom of Information Act, 5 United States Code §552, if these Acts were applicable, shall be open to the public notwithstanding any provisions to the contrary in chapter 92F.  The legislature declares that disclosure of such information which RCRA and the federal Freedom of Information Act require to be disclosed for purposes of this chapter does not constitute an unwarranted invasion of privacy.

(b)  Information concerning secret processes or methods of manufacture maintained by an agency pursuant to this chapter shall not be disclosed to the public unless disclosure of such information would be required under applicable provisions of RCRA, 42 United States Code, §§6901 to 6991i and the federal Freedom of Information Act, 5 United States Code §552.

(c)  For purposes of this chapter, the department may adopt rules pertaining to both substantive and procedural aspects of information practices which are consistent with RCRA and the federal Freedom of Information Act.  These rules shall govern information practices concerning all records maintained by any agency pursuant to this chapter or RCRA and shall supersede any inconsistent rules promulgated pursuant to chapter 92F. [L 1989, c 212, pt of §5; am L 1991, c 259, §12]



§342J-14 - .

[§342J-14.5]  Copy fee waiver.  The fee chargeable under section 92-21 may be reduced or waived if the department determines that a waiver or reduction of the fee is in the public interest because furnishing the information can be considered as primarily benefitting the general public. [L 1991, c 259, pt of §1]



§342J-15 - Nonliability of department personnel.

[§342J-15]  Nonliability of department personnel.  Notwithstanding any other law to the contrary, no member, officer, or employee of the department shall be criminally liable or responsible under this chapter for any acts done by the member, officer, or employee in the performance of the member’s, officer’s, or employee’s duties; provided that this section shall not apply to violations of section 342J-14. [L 1989, c 212, pt of §5]



§342J-16 - Intervention.

§342J-16  Intervention.  Any individual shall have the right to intervene in any civil action to enforce the provisions of this chapter provided the individual has an interest which is, or may be, adversely affected. [L 1989, c 212, pt of §5; am L 1991, c 259, §13]



§342J-17 - Other action not barred.

[§342J-17]  Other action not barred.  No existing civil or criminal remedy for any wrongful action which is a violation of any statute or any rule of the department or the ordinance of any county shall be excluded or impaired by this chapter. [L 1989, c 212, pt of §5]



§342J-18 - Enforcement by state and county authorities.

[§342J-18]  Enforcement by state and county authorities.  All state and county health authorities and police officers shall enforce this chapter and the rules and orders of the department. [L 1989, c 212, pt of §5]



§342J-19 - Other powers of department not affected.

[§342J-19]  Other powers of department not affected.  The powers, duties, and functions vested in the department under this chapter shall not be construed to affect in any manner the powers, duties, and functions vested in the department under any other law. [L 1989, c 212, pt of §5]



§342J-20 - Effect of laws, ordinances, and rules.

[§342J-20]  Effect of laws, ordinances, and rules.  (a)  All laws, ordinances, and rules inconsistent with this chapter shall be void and of no effect.

(b)  Any county may adopt ordinances and rules governing any matter relating to hazardous waste management which is not governed by a rule of the department adopted pursuant to this chapter; provided that any county ordinance or rule relating to hazardous waste management shall be void and of no effect as to any matter regulated by a rule of the department upon the adoption thereof. [L 1989, c 212, pt of §5]



§342J-21 - Priority in courts.

[§342J-21]  Priority in courts.  All actions brought pursuant to this chapter or pursuant to the rules adopted under this chapter shall in the discretion of the court receive priority in the courts of the State. [L 1989, c 212, pt of §5]



§342J-30 - Prohibition.

PART III.  HAZARDOUS WASTE CONTROL

§342J-30  Prohibition.  (a)  No person, including any federal agency, the State, or any of its political subdivisions, shall own, operate, or construct a hazardous waste management facility without first securing a permit issued by the director.  In addition, no person shall treat, store or dispose of hazardous waste at an unpermitted hazardous waste management facility, unless otherwise permitted by law.

(b)  Any person who:

(1)  Owns or operates a facility required to have a permit under this section which was in existence on November 19, 1980, or was in existence on the effective date of statutory or regulatory changes under RCRA that were made prior to the effective date of the first rules adopted under this chapter, and that rendered the facility subject to the requirement to have an RCRA permit, or is in existence on the effective date of statutory or regulatory changes under this chapter that are made after the effective date of the first rules adopted under this chapter and that render the facility subject to the requirement to have a permit under this section;

(2)  Has complied with the requirements of section 3010(a) of RCRA, 42 United States Code §6930(a), or section 342J-6.5; and

(3)  Has made an application for a permit under section 3005 of RCRA, 42 United States Code §6925, or section 342J-5;

shall be treated as having been issued a permit until final administrative disposition of an application has been made unless the director proves that final administrative disposition of the application has not been made because of the failure of the applicant to furnish information reasonably required or requested in order to process that application.  The facilities shall be deemed to have interim status.  This subsection shall not apply to any facility which has been previously denied a permit under section 3005 of RCRA, 42 United States Code §6925 or section 342J-5 or if authority to operate the facility under section 3005 of RCRA, 42 United States Code §6925 or this section has been previously terminated.

(c)  The director shall have the authority to publish schedules for the submission of permit applications and other information reasonably required and or requested in order to process that application.  Failure to comply with such schedules shall be a basis for automatic termination of interim status. [L 1989, c 212, pt of §5; am L 1991, c 259, §14; am L 1992, c 154, §1; am L 1993, c 267, §2]



§342J-31 - Duties; rules.

[§342J-31]  Duties; rules.  In addition to any other power or duty prescribed by law and in this chapter, the director shall prevent, control, and abate hazardous waste pollution in this State.  In the discharge of this duty the director may:

(1)  Adopt rules pursuant to chapter 91 necessary for the purposes of this chapter.  Any person heard at the public hearing shall be given written notice of the action taken by the department with respect to the rules;

(2)  Administer and enforce this chapter, rules implementing this chapter, and orders and permits issued pursuant to this chapter;

(3)  Establish by rule a list of hazardous wastes and a set of characteristics for identifying hazardous wastes;

(4)  Prohibit land disposal of specified hazardous wastes;

(5)  Inventory sites and locations in the State where hazardous wastes have been stored or disposed of at any time; and

(6)  Promote industrial practices that minimize, recycle, reduce, avoid, or eliminate generation of hazardous waste. [L 1989, c 212, pt of §5]



§342J-32 - Standards for generators.

[§342J-32]  Standards for generators.  The director may establish by rule standards applicable to generators of hazardous waste identified under this chapter including, but not limited to, requirements regarding:

(1)  Obtaining an identification number;

(2)  Requiring a solid waste generator to determine whether the waste that that person has generated is hazardous waste;

(3)  Using appropriate containers for hazardous waste;

(4)  Packaging, labeling, marking, and placarding practices;

(5)  Transporting and international shipping of hazardous waste;

(6)  Developing a manifest system to track movements of hazardous wastes to designated facilities; and

(7)  Submitting reports and recordkeeping practices. [L 1989, c 212, pt of §5]



§342J-33 - Standards for transporters.

[§342J-33]  Standards for transporters.  The director may establish by rule standards applicable to transporters of hazardous waste identified or listed under this chapter including, but not limited to, requirements regarding:

(1)  Obtaining an identification number;

(2)  Labeling practices;

(3)  Transporting hazardous waste;

(4)  Requiring action, including cleanup, if hazardous waste is discharged in transit;

(5)  Using the manifest properly; and

(6)  Submitting reports and recordkeeping practices. [L 1989, c 212, pt of §5]

Cross References

Transportation of hazardous materials, hazardous waste, and etiologic agents, see §§286-221 to 227.



§342J-34 - Standards for treatment, storage, or disposal facilities.

[§342J-34]  Standards for treatment, storage, or disposal facilities.  The director may establish by rules standards applicable to owners and operators of facilities for treatment, storage, or disposal of hazardous waste, identified or listed under this chapter, including but not limited to, requirements regarding:

(1)  Obtaining an identification number;

(2)  Inspection, monitoring, submitting reports, and recordkeeping practices;

(3)  Using the manifest properly;

(4)  Designing, constructing, and locating of hazardous waste management facilities;

(5)  Developing contingency plans to minimize unanticipated damage from treatment, storage, or disposal of hazardous waste;

(6)  Maintaining and operating hazardous waste management facilities;

(7)  Determining qualifications as to ownership, continuity of operation, training for personnel, closure and post-closure requirements, and financial responsibility (including financial responsibility for corrective action); and

(8)  Issuing permits for hazardous waste management facilities. [L 1989, c 212, pt of §5]



§342J-34.5 - Standards for persons who deal with fuel.

§342J-34.5  Standards for persons who deal with fuel.  The director may establish, by rule, standards applicable to persons who generate, transport, treat, store, dispose of, process, re-refine, burn (including burning for purposes of energy recovery), recycle, distribute, market, or otherwise handle any:

(1)  Fuel from any hazardous waste; or

(2)  Fuel from any hazardous waste and any other material; or

(3)  Fuel which otherwise contains any hazardous waste. [L 1991, c 259, pt of §1; am L 1996, c 82, §4]



§342J-34.6 - Brokers; notification; and identification numbers.

§342J-34.6  Brokers; notification; and identification numbers.  (a)  Not later than forty-five days after July 1, 1994, any person who acts as a hazardous waste broker, with respect to any substance listed as hazardous waste or identified by its characteristics as hazardous waste under 40 Code of Federal Regulations Part 261, shall apply to the department for an identification number and shall file with the department a notification stating the location and general description of the hazardous waste handling activity of the broker.

(b)  Not later than forty-five days after the adoption of any rule pursuant to this chapter that lists or identifies by characteristics any substance as hazardous waste, any person who acts as a hazardous waste broker with respect to such substance shall apply to the department for an identification number and shall file with the department a notification stating the location and general description of the hazardous waste handling activity of the broker.  This subsection shall not apply to activities or hazardous waste as to which notification has been made in compliance with subsection (a).

(c)  Each hazardous waste broker shall be issued only one identification number.

(d)  Any person required by this section to provide notification to the department shall advise the department of the following information, including any which may have changed during the prior year:

(1)  Location of each business;

(2)  Name of business;

(3)  Mailing address of each business;

(4)  Name of person who operates the facility at which hazardous waste is handled;

(5)  Name of owner of the facility at which hazardous waste is handled;

(6)  Name of owner of land at which hazardous waste is handled; and

(7)  A copy of a notice sent by the broker to the facility owner, or owner’s agent, of the facility or land used by the broker as the broker’s principal place of business.  The notice shall be mailed by certified mail to the owner, or owner’s agent, and shall describe the broker’s hazardous waste handling activities.

(e)  This section shall not apply to owners or operators of hazardous waste treatment, storage, or disposal facilities. [L 1994, c 267, §2; am L 2001, c 8, §1]

Revision Note

"July 1, 1994" substituted for "the effective date of this section".



§342J-35 - Other rules.

[§342J-35]  Other rules.  The director may adopt other rules which are necessary to obtain and maintain authorization under the federal program. [L 1989, c 212, pt of §5]



§342J-36 - Hazardous waste releases.

§342J-36  Hazardous waste releases.  (a)  Whenever the director determines that there has been a release of hazardous waste or of a hazardous waste constituent into the environment from a facility handling hazardous wastes, the director may:

(1)  Require the facility or site to undertake corrective action or such other response action as the director deems necessary to protect human health or the environment; and

(2)  Require that corrective action be taken beyond the facility boundary where necessary to protect human health or the environment unless the owner or operator of the facility concerned demonstrates to the satisfaction of the director that, despite the owner or operator’s best efforts, the owner or operator was unable to obtain the necessary permission to undertake such action.

(b)  Whenever the director determines that there is or has been a release of hazardous waste or of a hazardous waste constituent into the environment from a hazardous waste management facility or site, the director may issue an order requiring corrective action to protect human health or the environment, or the director may commence a civil action for appropriate relief, including a temporary, preliminary, or permanent injunction, the imposition and collection of civil penalties, or other relief.  For purposes of enforcement, failure to comply with an order issued pursuant to this chapter shall constitute a violation of a requirement of this chapter.

(c)  Any person to whom the order is issued may be required to submit to the director within thirty days a proposal for carrying out the required monitoring, testing, analysis, and reporting.

(d)  If the director determines that the owner or operator is not able to conduct corrective action in a satisfactory manner, the director may dictate the conduct of such activity, the cost of which shall remain the responsibility of the owner or operator.

(e)  Each permit issued by the director under this chapter shall require corrective action for all releases of hazardous waste or any hazardous waste constituent into the environment from the facility seeking the permit.  Permits may contain schedules of compliance for such corrective action (where such corrective action cannot be completed prior to issuance of the permit), and shall contain assurances of financial responsibility for completing such corrective action.

(f)  If the action that results in a release otherwise constitutes a violation of this chapter, nothing in this section shall be construed to preclude the director from taking appropriate action under other provisions of this chapter.

(g)  Public notice shall be given for proposed decisions on a final remedy. [L 1989, c 212, pt of §5; am L 1990, c 298, §13; am L 1991, c 259, §15; am L 1995, c 180, §29]

Cross References

Environmental response law, see chapter 128D.

Hawaii emergency planning and community right-to-know act, see chapter 128E.



§342J-37 - Complaints; hearings; appointment of masters.

[§342J-37]  Complaints; hearings; appointment of masters.  The director may:

(1)  Receive or initiate complaints, hold hearings, and institute legal proceedings in the name of the State for prevention, control, or abatement of hazardous waste pollution; and

(2)  Appoint a master or masters to conduct investigations and hearings. [L 1989, c 212, pt of §5]



§342J-38 - Public participation activities; appointment of hearings officers.

[§342J-38]  Public participation activities; appointment of hearings officers.  The director may appoint, without regard to chapter 76, hearings officers to conduct public participation activities, including public hearings and public informational meetings. [L 1989, c 212, pt of §5; am L 2000, c 253, §150]



§342J-39 - Research programs.

[§342J-39]  Research programs.  The director may initiate, conduct, and support research, demonstration projects, and investigation, as the department’s resources may allow, and coordinate state agency research programs pertaining to hazardous waste management. [L 1989, c 212, pt of §5]



§342J-40 - Receipt of funds for study and control of hazardous waste.

[§342J-40]  Receipt of funds for study and control of hazardous waste.  The director may cooperate with and receive money, with the approval of the governor, from the federal government, any political subdivision of the State, or from private sources for the study and control of hazardous waste. [L 1989, c 212, pt of §5]



§342J-41 - Technical assistance to generators.

[§342J-41]  Technical assistance to generators.  (a)  The department shall establish a technical assistance program for generators of hazardous waste in the State.  The program shall be designed to assist generators in obtaining information concerning hazardous waste management:

(1)  To identify and apply methods of reducing the generation of hazardous wastes;

(2)  To facilitate improved management of hazardous waste and compliance with the department’s requirements; and

(3)  For other similar purposes.

The program shall emphasize assistance to the smaller businesses and small quantity generators that have limited technical and financial resources for obtaining information, assessing hazardous waste management methods, and developing and applying hazardous waste reduction techniques.  Information and techniques developed under this program shall be made available to all generators in the State.

(b)  The assistance program shall include at least the following elements:

(1)  Outreach programs, including on-site consultation at locations where hazardous waste is generated, seminars, workshops, training programs, and other similar activities designed to assist generators in evaluating their hazardous waste generation and management practices, identifying opportunities for waste reduction and improved management, and identifying subjects that require additional information and research;

(2)  A program to assemble, catalog, and disseminate information about hazardous waste reduction and management methods, available commercial waste management facilities and consultant services, and regulatory programs;

(3)  Evaluation and interpretation of information needed by generators to improve their management of hazardous waste; and

(4)  Informational and technical research to identify alternative technical solutions that can be applied by specific generators to reduce the generation of hazardous waste.

(c)  The program shall be coordinated with other public and private programs that provide management and technical assistance to smaller businesses and small quantity generators, including any program operated by a public or private educational institution. [L 1989, c 212, pt of §5]



§342J-42 - Public education program.

[§342J-42]  Public education program.  The department shall develop and implement a public education program, the objectives of which shall be to:

(1)  Develop increased public awareness of and interest in environmentally sound hazardous waste management methods;

(2)  Encourage better informed decisions on hazardous waste management issues by businesses, industries, local governments, and the public; and

(3)  Disseminate practical information concerning methods in which households, other institutions, and organizations can improve the management of hazardous waste. [L 1989, c 212, pt of §5]



§342J-51 - Definitions.

[PART IV.]  USED OIL AND USED OIL FUEL

[§342J-51]  Definitions.  Except as expressly defined in this part, terms that are defined in section 342J-2 have the same meanings when used in this part.

“Disposal” means the discharge, deposit, injection, dumping, spilling, leaking, or placing of any used oil or used oil fuel into or on any land or water so that the used oil, used oil fuel, or any constituent thereof may enter the environment, be emitted into the air, or discharged into any waters, including ground waters.

“Facility” means all contiguous land and structures, other appurtenances, and improvements on the land used for the handling of used oil or used oil fuel.

“Generator” means any person, by site, whose act or process produces used oil or used oil fuel or whose act first causes used oil or used oil fuel to become subject to regulation.

“Operator” means the person responsible for the overall operation of a facility as defined in this section.

“Owner” means the person who owns a facility or part of a facility as defined in this section.

“Permit” means written authorization from the director for a person to engage in the handling of used oil or used oil fuel.

“Pollution” means pollution by mismanagement or mishandling of used oil or used oil fuel.

“Specification fuel” means recycled oil which meets specific standards that are set by the director.  These standards, at a minimum, shall comply with those set by the federal Environmental Protection Agency for specification fuel.

“Storage” means the containment of used oil or used oil fuel, temporarily or for a period of time, in a manner which does not constitute disposal.

“Transporter” means any person who transports used oil or used oil fuel, any person who collects used oil or used oil fuel from more than one generator and transports the collected used oil or used oil fuel, and owners and operators of used oil or used oil fuel transfer facilities.

“Treatment” means any method, technique, or process designed to change the physical, chemical, or biological character or composition of any used oil or used oil fuel.

“Used oil” means any oil (regardless of whether it is a hazardous waste) that has been refined from crude oil, or any synthetic oil, that has been used and as a result of such use is contaminated by physical or chemical impurities. [L 1996, c 82, pt of §1]



§342J-52 - Standards for persons who deal with used oil or used oil fuel.

[§342J-52]  Standards for persons who deal with used oil or used oil fuel.  (a)  The director may establish, by rule, standards applicable to persons who generate, transport, treat, store, dispose, process, re-refine, burn (including burning for purposes of energy recovery), recycle, distribute, market, or otherwise handle used oil or used oil fuel, regardless of whether the used oil or used oil fuel is a hazardous waste.

(b)  No new oil, used oil, or recycled oil shall be discharged or caused or allowed to enter into the sewers, drainage systems, surface or ground waters, watercourse, marine waters, or onto the ground.  The prohibition shall not apply to inadvertent, normal discharges from vehicles and equipment, or maintenance and repair activities associated with vehicles; provided that appropriate measures are taken to minimize releases.  Appropriate measures include, but are not limited to, use of drip pans, institution of structural catchment systems, use of absorbent materials, and other similar measures. [L 1996, c 82, pt of §1]



§342J-53 - Permit required.

[§342J-53]  Permit required.  No person shall transport, market, or recycle used oil or used oil fuel without first obtaining a permit from the department.  The director may require any person who generates and burns the person’s own used oil as specification fuel to notify the department of the person’s activity. [L 1996, c 82, pt of §1]



§342J-54 - Permits; procedures for.

§342J-54  Permits; procedures for.  (a)  An application for any permit required under this part shall be in a form prescribed by the director.

(b)  The department may require that applications for the permits shall be accompanied by plans, specifications, and the other information that it deems necessary in order for it to determine whether the proposed installation, alteration, or use will be in accord with applicable rules and standards.

(c)  The director shall issue a permit for any term, not exceeding five years, if the director determines that it will be in the public interest; provided that the permit may be subject to reasonable conditions that the director may prescribe.  The director, on application, shall renew a permit from time to time for a term not exceeding five years if the director determines that it is in the public interest.  The director shall not deny an application for the issuance or renewal of a permit without affording the applicant an opportunity for a hearing in accordance with chapter 91.

The director may require a public notice or hearing, or both, for permit issuances, reissuances, denial, revocation, suspension, or substantial modifications to a permit requested by a permittee, or modifications to a permit initiated by the director if the director determines that notice or hearing, or both, are in the public interest.

The director, on the director’s own motion or the application of any person, may modify, suspend, or revoke any permit if, after affording the permittee an opportunity for a hearing in accordance with chapter 91, the director determines that:

(1)  There is a violation of any condition of the permit;

(2)  The permit was obtained by misrepresentation, or failure to disclose fully all relevant facts;

(3)  There is a change in any condition that requires either a temporary or permanent reduction or elimination of the permitted emission; or

(4)  The modification, suspension, or revocation is in the public interest.

In determining the public interest, the director shall consider the environmental impact of the proposed action, any adverse environmental effects of the proposed action, any adverse environmental effects which cannot be avoided if the action is implemented, the alternatives to the proposed action, the relationship between local short-term uses of the environment and the maintenance and enhancement of long-term productivity, and any irreversible and irretrievable commitments of resources which would be involved in the proposed action should it be implemented, and any other factors which the director may by rule prescribe; provided that any determination of public interest shall promote the optimum balance between economic development and environmental quality.

(d)  The failure of the director to act on an application for the issuance of a permit or an application by a permit holder for the modification or renewal thereof within one hundred eighty days of the receipt of the application, shall be deemed a grant of the application; provided that the applicant acts consistently with the application and all plans, specifications, and other information submitted as a part thereof.

(e)  No applicant for a modification or renewal of a permit shall be held in violation of this part during the pendency of the applicant’s application; provided that the applicant acts consistently with the permit previously granted, the application and all plans, specifications, and other information submitted as a part thereof. [L 1996, c 82, pt of §1; am L 2000, c 3, §2]



§342J-55 - Furnishing of information and entry and inspection of premises.

[§342J-55]  Furnishing of information and entry and inspection of premises.  (a)  For purposes of enforcing this part, the rules adopted pursuant to this part, and other applicable provisions of this chapter, any person who generates, transports, treats, stores, disposes of, processes, re-refines, burns (including burning for purposes of energy recovery), recycles, distributes, markets, or otherwise handles or has handled used oil or used oil fuel, upon the request of any duly authorized representative of the director, shall furnish information relating to the used oil or used oil fuel and permit the representative at all reasonable times to have access to, and to copy all records relating to the used oil or used oil fuel.

(b)  For purposes of enforcing this part, the rules adopted pursuant to this part, and other applicable provisions of this chapter, the authorized representative may:

(1)  Enter, at reasonable times, any establishment or other place where used oil or used oil fuel is or has been generated, transported from, treated, stored, disposed of, processed, re-refined, burned (including burning for purposes of energy recovery), recycled, distributed, marketed, or otherwise handled;

(2)  Inspect and obtain samples of any used oil or used oil fuel and samples of any containers or labeling for used oil or used oil fuel; and

(3)  Obtain any other information, including financial information, for purposes of determining compliance with this part, the rules adopted pursuant to this part, and other applicable provisions of this chapter.

Each inspection shall be commenced and completed with reasonable promptness. [L 1996, c 82, pt of §1]



§342J-56 - Emergency powers; procedures.

[§342J-56]  Emergency powers; procedures.  (a) Notwithstanding any other law to the contrary, if the governor or the director determines that the past or present handling of any used oil or used oil fuel may present an imminent and substantial endangerment to health or the environment, the governor or the director, without a public hearing, may secure or order relief that may be necessary to abate the danger or threat.  The order shall fix a place and time, not later than twenty-four hours thereafter, for a hearing to be held before the director.  The governor or the director may also institute a civil action in any court of competent jurisdiction to secure any relief that may be necessary to abate the danger or threat.

(b)  Nothing in this section shall be construed to limit any power which the governor or any other officer may have to declare an emergency and act on the basis of the declaration, if the power is conferred by statute or constitutional provision, or inheres in the office. [L 1996, c 82, pt of §1]






CHAPTER 342L - UNDERGROUND STORAGE TANKS

§342L-1 - Definitions.

PART I.  DEFINITIONS AND GENERAL PROVISIONS

§342L-1  Definitions.  As used in this chapter, unless the context otherwise requires:

“Complaint” means any written charge filed with or by the department that a person is violating or has violated any provision of this chapter or any rule adopted pursuant to this chapter, or a permit, variance, or order issued pursuant to this  chapter.

“Department” means the department of health.

“Director” means the director of health.

“Existing underground storage tank” or “existing tank” or “existing underground storage tank system” or “existing tank system” means an underground storage tank or tank system for which installation commenced not later than December 22, 1988.  Installation is considered to have commenced if:

(1)  The owner or operator has obtained all federal, state, and county approvals or permits necessary to begin physical construction of the site or installation of the underground storage tank or tank system; and

(2)  Either a continuous on-site physical construction or installation program has begun or the owner or operator has entered into contractual obligations (which cannot be canceled or modified without substantial loss) for physical construction at the site or installation of the underground storage tank or tank system to be completed within a reasonable time.

“Operator” means any person in control of, or having responsibility for, the daily operation of the underground storage tank.

“Owner” means:

(1)  In the case of a particular underground storage tank or tank system in use or brought into use on or after November 8, 1984, any person who owns an underground storage tank or tank system; and

(2)  In the case of a particular underground storage tank or tank system in use before November 8, 1984, but no longer in use after that date, any person who owned such a tank or tank system immediately before the discontinuation of its use.

“Party” means each person or agency named as a party or properly entitled to be a party in any court or agency proceeding.

“Permit” means written authorization from the director to install or operate an underground storage tank or tank system.  A permit authorizes the owner or operator to install and operate an underground storage tank or tank system in a manner, or to do any act, not forbidden by this chapter or by rules adopted under this chapter, but requiring review by the department.

“Person” means an individual, trust, estate, firm, joint stock company, corporation (including a government corporation), partnership, association, commission, consortium, joint venture, commercial entity, the State or a county, the United States government, federal agency, interstate body, or any other legal entity.

“Petroleum” means petroleum, including crude oil or any fraction thereof which is liquid at standard conditions of temperature and pressure (60 degrees Fahrenheit and 14.7 pounds per square inch absolute).

“Provider of financial assurance” means a person that provides evidence of financial responsibility for one or more underground storage tanks or tank systems.

“Regulated substance” means an element, compound, mixture, solution, or substance that, when released into the environment, may present substantial danger to human health, welfare, or the environment.  The term includes:

(1)  Any substance defined in section 101(14) of the federal Comprehensive Environmental Response, Compensation and Liability Act of 1980 (but not including any substance regulated as a hazardous waste under Subtitle C of the federal Resource Conservation and Recovery Act);

(2)  Petroleum; and

(3)  Any other substance as designated by the department.

“Release” includes, but is not limited to, any spilling, leaking, emitting, discharging, escaping, leaching, or disposing from an underground storage tank or tank system.

“Soil remediation site” means designated state-owned land set aside for the purpose of remediating contaminated soils.

“Underground storage tank” or “tank” means any one or combination of tanks (including pipes connected thereto) used to contain an accumulation of regulated substances, and the volume of which (including the volume of the underground pipes connected thereto) is ten per cent or more beneath the surface of the ground.  This term does not include any:

(1)  Farm or residential tank of one thousand one hundred gallons or less capacity used for storing motor fuel for noncommercial purposes;

(2)  Tank used for storing heating oil for consumptive use on the premises where stored;

(3)  Septic tank;

(4)  Pipeline facility (including gathering lines) regulated under:

(A)  The federal Natural Gas Pipeline Safety Act of 1968, Public Law 90-481, as amended; or

(B)  The federal Hazardous Liquid Pipeline Safety Act of 1979, Public Law 96-129, as amended;

(5)  Surface impoundment, pit, pond, or lagoon;

(6)  Storm water or wastewater collection system;

(7)  Flow-through process tank;

(8)  Liquid trap or associated gathering lines directly related to oil or gas production and gathering operations; and

(9)  Storage tank situated in an underground area (such as a basement, cellar, mineworking, drift, shaft, or tunnel) if the storage tank is situated upon or above the surface of the floor.

“Underground storage tank system” or “tank system” means an underground storage tank, connected underground piping, underground ancillary equipment, and containment system, if any.

“Variance” means special written authorization from the director to own, install, or operate an underground storage tank or tank system in a manner deviating, or to do an act that deviates, from the requirements of rules adopted under this chapter. [L 1989, c 212, pt of §6; am L 1992, c 259, §3]



§342L-2 - Administration.

[§342L-2]  Administration.  The department shall administer this chapter through the director.  The director may delegate to any person such power and authority vested in the director by this chapter as the director deems reasonable and proper for the effective administration of this chapter, except the power to make rules. [L 1989, c 212, pt of §6]



§342L-3 - Powers; rulemaking; appointment of hearings officers.

§342L-3  Powers; rulemaking; appointment of hearings officers.  (a)  The director may adopt, amend, and repeal state rules controlling and regulating underground storage tanks and tank systems.  All rules shall be adopted pursuant to chapter 91.

(b)  In addition to other specific powers provided in this chapter, the director may appoint without regard to chapter 76, hearings officers to conduct public participation activities including public hearings and public informational meetings. [L 1989, c 212, pt of §6; am L 1992, c 259, §4; am L 2000, c 253, §150]



§342L-4 - Permits; procedures for.

§342L-4  Permits; procedures for.  (a)  An application for any permit required under this chapter shall be in a form prescribed by the department.

(b)  The department may require that applications for such permits shall be accompanied by plans, specifications, and such other information as it deems necessary in order for it to determine whether the proposed installation, alteration, or use will be in accord with applicable rules and standards.

(c)  The director shall issue a permit for any term, not exceeding five years, if the director determines this to be protective of human health and the environment; provided that the permit may be subject to conditions as the director may prescribe.  The director, on application, shall renew a permit from time to time for a term not to exceed five years if the director determines this to be protective of human health and the environment.  The director shall not deny an application for the issuance or renewal of a permit without affording the applicant an opportunity for a hearing in accordance with chapter 91.

The director, on the director’s own motion or the application of any person, may modify, suspend, or revoke any permit if, after affording the permittee an opportunity for a hearing in accordance with chapter 91, the director determines that:

(1)  There is a violation of any condition of the permit;

(2)  The permit was obtained by misrepresentation, or failure to disclose fully all relevant facts; or

(3)  There is a release or threatened release of regulated substances that the department deems to pose an imminent and substantial risk to human health or the environment.

(d)  No applicant for a modification or renewal of a permit shall be held in violation of the requirement to obtain a permit during the pendency of the applicant’s application so long as the applicant acts in compliance with the permit previously granted. [L 1989, c 212, pt of §6; am L 1992, c 259, §5]



§342L-5 - Variances allowed.

§342L-5  Variances allowed.  Provisions under this chapter deemed more stringent than the federal rules established under Subtitle I of the federal Resource Conservation and Recovery Act, as added by the federal Hazardous and Solid Waste Amendments of 1984, may be varied by the department, when the variance results in an equivalent degree of human health and environmental protection and does not present a greater danger to human health or the environment. [L 1989, c 212, pt of §6; am L 1992, c 259, §6]



§342L-6 - Variances; procedures for.

§342L-6  Variances; procedures for.  (a)  Every application for a variance shall be made on forms furnished by the department and shall be accompanied by a complete and detailed description of present conditions, how present conditions do not fully conform to standards, and such other information as the department may by rule prescribe.

(b)  Each application for a variance shall be reviewed in light of the descriptions, statements, plans, histories, and other supporting information submitted with the application, such additional information as may be submitted upon the request of the department, and the effect or probable effect upon the standards established pursuant to this chapter.

(c)  Whenever an application is approved, the department shall issue a variance authorizing the installation or operation of an underground storage tank or tank system in a manner deviating from full compliance with applicable standards.  No variance shall be granted by the department unless the application and the supporting information clearly show that:

(1)  The installation or operation of an underground storage tank or tank system occurring or proposed to occur by the granting of the variance does not present a greater danger to human health or the environment than the installation or operation of what would have been allowed by the federal rules established under Subtitle I of the federal Resource Conservation and Recovery Act, as added by the federal Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§6991-6991i;

(2)  The installation or operation of an underground storage tank or tank system occurring or proposed to occur does not imminently and substantially endanger human health or the environment or the public’s safety; and

(3)  Compliance with the rules or standards from which variance is sought would produce serious financial hardship to the owner and operator.

(d)  Any variance or renewal thereof shall be granted within the requirements of this section and for time periods and conditions consistent with the reasons thereof, and within the following limitations:

(1)  If the variance is granted on the ground that there is no practicable means known or available for the adequate storage of the regulated substance involved, it shall be only until the necessary means for storage becomes practicable and subject to the taking of any substitute or alternate measures that the department may prescribe.  No renewal of a variance granted under this subsection shall be allowed without a thorough review of known and available means of storing the regulated substance involved.

(2)  The director may issue a variance for a period not exceeding five years.

(3)  Every variance granted under this section shall include conditions requiring the owner and operator to monitor for releases and report the results to the department.

(e)  Any variance granted pursuant to this section may be renewed from time to time on previous terms and conditions, subject to modifications, and for periods not exceeding five years at a time; provided that the applicant for renewal has met all of the conditions specified in the immediately preceding variance; and provided further that the renewal, and the variance issued in pursuance thereof, shall provide for deviation from full compliance with applicable standards not greater than that attained pursuant to the terms of the immediately preceding variance at its expiration.  No renewal shall be granted except on application therefor.  Any such application shall be made at least one hundred eighty days prior to the expiration of the variance.  The director shall act on an application for renewal within one hundred eighty days of the receipt of such application.

(f)  The director may afford a hearing in accordance with chapter 91 in relation to an application for the issuance, renewal, or modification of a variance.

(g)  No variance granted pursuant to this chapter shall be construed to prevent or limit the application of any emergency provisions and procedures provided by law, including revocation of the variance.

(h)  Any application for a variance, submitted pursuant to this chapter, shall be subject to the public participation requirements listed below.

(1)  Public notices of every completed application for a variance shall be given in a manner designed to inform interested and potentially interested persons of the proposed activity.  Procedures for giving public notice shall include at least the following:

(A)  Notice shall be given within the geographical areas of the proposed activity;

(B)  Notice shall be mailed to any person or group upon request; and

(C)  The director shall add the name of any person or group upon request to a mailing list to receive copies of notices for all variance applications within the State or within a certain geographical area;

(2)  The director shall provide a period of not less than thirty days following the date of the public notice during which time interested persons or groups may submit their written comments with respect to the variance application and the tentative determinations of the department, if any.  The period for comment may be extended at the discretion of the director;

(3)  The contents of public notice of applications for variances shall include at least the following:

(A)  Name, address, and telephone number of the agency issuing the public notice;

(B)  Name and address of each applicant and other involved parties including the landowner, facility owner, underground storage tank or tank system owner, facility operator, and underground storage tank or tank system operator;

(C)  Brief description of all applicant activities or operations that result in the activity described in the variance application (e.g., rock crushing plant, municipal waste treatment plant, raw sugar factory, or pineapple cannery);

(D)  A short description of the location of each underground storage tank or tank system;

(E)  A brief description of the procedures for the formulation of final determinations, including the thirty-day comment period required by paragraph (2) and any other means by which interested persons may influence or comment upon those determinations; and

(F)  Address and telephone number of the state agency or other location at which interested persons may obtain further information and inspect a copy of the variance applications and supporting and related documents; and

(4)  The director may hold a public hearing if, after reviewing the comments submitted under paragraph (2), the director determines that a public hearing is warranted.  Any hearing brought pursuant to this subsection shall be held in the geographical area of the proposed activity, or other appropriate area, at the discretion of the director. [L 1989, c 212, pt of §6; am L 1992, c 259, §§7, 8; am L 1998, c 2, §92]



§342L-7 - Authority to obtain information and data, inspect, and require and conduct activities; penalties for disclosure.

§342L-7  Authority to obtain information and data, inspect, and require and conduct activities; penalties for disclosure.  (a)  For the purpose of developing or assisting in the development of any rule, conducting any study, taking any release response action, or enforcing this chapter, any owner or operator of an underground storage tank or tank system, and any person involved in response actions relating to any releases from these tanks or tank systems, upon the request of any duly authorized representative of the department, shall:

(1)  Furnish information relating to the tanks or tank systems, including tank equipment and contents and any response actions relating to releases from the tanks or tank systems;

(2)  Conduct monitoring or testing; and

(3)  Permit the designated representative at all reasonable times to have access to, and to copy all records relating to the tanks or tank systems.

(b)  For the purpose of developing or assisting in the development of any rule, conducting any study, investigating an actual or suspected release, monitoring for compliance or noncompliance with this chapter, any rule or standard adopted pursuant to this chapter, or any permit or variance issued pursuant to this chapter, taking release response action, or enforcing this chapter, any duly authorized representative of the department may:

(1)  Enter at reasonable times any establishment or place;

(2)  Inspect and obtain samples from any person of any regulated substances contained in any underground storage tank or tank system;

(3)  Conduct monitoring or testing of the tanks or tank systems, associated equipment, contents, or soils, air, surface water, or groundwater; and

(4)  Take release response action.

Each inspection shall be commenced and completed with reasonable promptness.

(c)  Any records, reports, or information obtained from any persons under this section shall be available to the public except as provided in this subsection.  Upon a showing satisfactory to the department that public disclosure of records, reports, or information, or a particular part thereof, to which the department representative has access under this section would divulge information entitled to protection under chapter 92F, the department shall consider the information or a particular portion thereof to be confidential.  No such confidential information secured pursuant to this section by any official or employee of the department within the scope and cause of the official’s or employee’s employment in the prevention, control, or abatement of releases from underground storage tanks or tank systems shall be disclosed by the official or employee with the following exception:  the document or information may be disclosed to officers, employees, or authorized representatives of the State or of the United States, including local government entities, who have been charged with carrying out this chapter or Subtitle I of the federal Resource Conservation and Recovery Act, or when relevant in any proceeding under this chapter.

(d)  Any representative of the department, acquiring confidential information pursuant to this section, who intentionally or knowingly divulges or discloses information, upon conviction, shall be fined not more than $5,000 or be imprisoned for a period not to exceed one year, or both, unless the disclosure is authorized in this chapter or ordered by a court or at an administrative hearing regarding an alleged violation of this chapter or of any rule or standard adopted pursuant to this chapter. [L 1989, c 212, pt of §6; am L 1992, c 259, §9]



§342L-7.5 - Record maintenance.

[§342L-7.5]  Record maintenance.  The department, pursuant to chapter 91, shall adopt requirements for the establishment and maintenance of records relating to underground storage tanks and tank systems. [L 1992, c 259, pt of §1]



§342L-8 - Enforcement.

§342L-8  Enforcement.  (a)  If the director determines that any person has violated or is violating this chapter, any rule adopted pursuant to this chapter, or any term or condition of a permit or variance issued pursuant to this chapter, the director may do one or more of the following:

(1)  Issue an order assessing an administrative penalty for any past or current violation;

(2)  Issue an order requiring compliance immediately or within a specified time; or

(3)  Commence a civil action in the circuit court in the circuit in which the violation occurred or the person resides or maintains the person’s principal place of business for appropriate relief, including a temporary, preliminary, or permanent injunction, the imposition and collection of civil penalties, or other relief.

(b)  Any order issued pursuant to this section may include a suspension, modification, or revocation of any permit or variance issued under this chapter, and shall state with reasonable specificity the nature of the violation.  Any administrative penalties assessed in the order shall be in accordance with section 342L-11.

(c)  Any order issued under this chapter shall become final, unless not later than twenty days after the order is served, the person or persons named therein request in writing a hearing before the director.  Any penalty imposed under this chapter shall become due and payable twenty days after the order is served unless the person or persons named therein request in writing a hearing before the director.  Whenever a hearing is requested on any penalty imposed under this chapter, the penalty shall become due and payable only upon completion of all review proceedings and the issuance of a final order confirming the penalty in whole or in part.  Upon request for a hearing, the director shall require that the alleged violator or violators appear before the director for a hearing at a time and place specified in the notice and answer the charges complained of.

(d)  Any hearing conducted under this section shall be conducted as a contested case under chapter 91.  If, after a hearing held pursuant to this section, the director finds that one or more violations have occurred or are occurring, the director shall affirm or modify any penalties imposed or shall modify or affirm the order previously issued or issue an appropriate order or orders for the prevention, abatement, or control of the violation or release involved, or for the taking of such other corrective action as may be appropriate.  If, after a hearing on an order, the director finds that no violation has occurred or is occurring, the director shall rescind the order.  Any order issued after a hearing may prescribe the date or dates by which the violation or violations shall cease and may prescribe timetables for necessary action in preventing, abating, or controlling the violation or release.

(e)  If the amount of any penalty is not paid to the department within thirty days after it becomes due and payable, the director may institute a civil action in the name of the State to collect the administrative penalty.

In any proceeding to collect the administrative penalty imposed, the director need only show that:

(1)  Notice was given;

(2)  A hearing was held or the time granted for requesting a hearing expired without a request for a hearing;

(3)  The administrative penalty was imposed; and

(4)  The penalty remains unpaid.

(f)  In connection with any hearing held pursuant to this section, the director shall have the power to subpoena the attendance of witnesses and the production of evidence on behalf of all parties.

(g)  All penalties shall be deposited to the credit of the leaking underground storage tank fund established in section 342L-51. [L 1989, c 212, pt of §6; am L 1990, c 298, §14; am L 1992, c 259, §10; am L 1995, c 180, §30]



§342L-9 - Emergency powers; procedures.

§342L-9  Emergency powers; procedures.  (a)  Notwithstanding any other law to the contrary, if the governor or the director determines that an imminent peril to human health and safety or the environment is or will be caused by:

(1)  A release;

(2)  Any action taken in response to a release from an underground storage tank or tank system; or

(3)  The installation or operation of an underground storage tank or tank system;

that requires immediate action, the governor or the director, without a public hearing, may order any person causing or contributing to the peril to immediately reduce or stop the release or activity, and may take any and all other actions as may be necessary.  The order shall fix a place and time, not later than twenty-four hours thereafter, for a hearing to be held before the director.

(b)  Nothing in this section shall be construed to limit any power which the governor or any other officer may have to declare an emergency and act on the basis of such declaration, if such power is conferred by statute or constitutional provision, or inheres in the office. [L 1989, c 212, pt of §6; am L 1992, c 259, §11; am L 1995, c 201, §5]

Cross References

Environmental response law, see chapter 128D.



§342L-10 - Penalties.

§342L-10  Penalties.  (a)  Any person who violates this chapter, any rule adopted pursuant to this chapter, or any condition of a permit or variance issued pursuant to this chapter shall be fined not more than $25,000 for each individual tank for each day of each violation.  Each day of each violation shall constitute a separate offense.  In addition, any person who fails to comply with an order issued under this chapter within the time specified in the order shall be fined not more than $25,000 for each day of noncompliance with the order.  Any action taken in court to impose or collect the penalty provided for in this subsection shall be considered a civil action.

(b)  Any person who:

(1)  Denies, obstructs, or hampers the entrance, inspection, or conduct of release response activities by any duly authorized representative of the department at any building, place, site, facility, vehicle, or structure that the representative is authorized to enter, inspect, or at which the representative is authorized to conduct release response activities; or

(2)  Fails to provide information requested by the representative as required under section 342L-7;

shall be fined not more than $500 per day of denial, obstruction, hindrance, or failure.  Any action taken in court to impose or collect the penalty provided for in this subsection shall be considered a civil action. [L 1989, c 212, pt of §6; am L 1991, c 157, §17; am L 1992, c 259, §12; am L 1995, c 180, §31]



§342L-11 - Administrative penalties.

§342L-11  Administrative penalties.  (a)  In addition to any other administrative or judicial remedy provided by this chapter or by rules adopted under this chapter, the director may impose by order the penalties specified in section 342L-10.

(b)  Factors to be considered in imposing an administrative penalty include:

(1)  The nature and history of the violation and of any prior violations;

(2)  The economic benefit, if any, resulting from the violation;

(3)  The opportunity, difficulty, and history of corrective action;

(4)  Good faith efforts to comply; and

(5)  Any other matters that justice may require.

(c)  It shall be presumed that the violator’s economic and financial conditions allow payment of the penalty, and the burden of proof to the contrary shall be on the violator. [L 1989, c 212, pt of §6; am L 1992, c 259, §13; am L 1995, c 180, §32]



§342L-11.5 - REPEALED.

§342L-11.5  REPEALED.  L 1992, c 259, §34.



§342L-12 - Injunctive and other relief.

§342L-12  Injunctive and other relief.  The director may institute a civil action in any court of competent jurisdiction for injunctive and other relief to prevent or stop any violation of this chapter, any rule adopted pursuant to this chapter, or any permit or variance issued pursuant to this chapter, without the necessity of a prior revocation of the permit or variance, to impose and collect civil penalties, to collect administrative penalties, or to obtain other relief.  The court may grant relief in accordance with the Hawaii rules of civil procedure. [L 1989, c 212, pt of §6; am L 1992, c 259, §14; am L 1995, c 180, §33]

Rules of Court

Injunctions, see HRCP rule 65.



§342L-12.5 - Intervention.

[§342L-12.5]  Intervention.  Any person may intervene in any civil action to enforce this chapter if the person has an interest that is, or may be, adversely affected. [L 1992, c 259, pt of §1]



§342L-13 - Appeal.

§342L-13  Appeal.  If any party is aggrieved by an order of the director, the party may appeal in the manner provided in chapter 91 to the circuit court of the circuit in which the party resides or has the party’s principal place of business or in which the action in question occurred; provided that the operation of an order shall not be stayed on appeal unless specifically ordered by a court of competent jurisdiction. [L 1989, c 212, pt of §6; am L 1992, c 259, §15]



§342L-14 - Fees.

§342L-14  Fees.  Notwithstanding section 342L-36.5 to the contrary, the director may establish reasonable fees for the registration of underground storage tanks or tank systems, for the issuance, renewal, and modification of permits and variances to cover the cost of issuance thereof and for the implementation and enforcement of the terms and conditions of permits and variances including inspections and necessary site visits (not including court costs or other costs associated with any formal enforcement action), and for the review, evaluation, and approval of plans regarding release response activities.  The fees shall be deposited to the credit of the general fund. [L 1989, c 212, pt of §6; am L 1992, c 259, §16]



§342L-15 - Public records; confidential information.

§342L-15  Public records; confidential information.  Reports and records submitted to the department by any person on the ownership, installation, or operation of underground storage tanks or tank systems shall be made available for inspection by the public during established office hours except as provided in this section.  Upon a showing satisfactory to the department that public disclosure of records, reports, or information, or a particular part thereof, to which the department’s representative has access to under this section would divulge information entitled to protection under chapter 92F, the department shall consider the information or a particular portion thereof to be confidential.  No confidential information secured pursuant to this section by any official or employee of the department within the scope of and cause of the official’s or employee’s employment in the prevention, control, or abatement of releases from underground storage tanks or tank systems, shall be disclosed by the official or employee with the following exception:  the document or information may be disclosed to officers, employees, or authorized representatives of the State or of the United States, including county government entities, who have been charged with carrying out this chapter or Subtitle I of the federal Resource Conservation and Recovery Act, or when relevant in any proceeding under this chapter. [L 1989, c 212, pt of §6; am L 1992, c 259, §17]



§342L-16 - Nonliability of department personnel.

§342L-16  Nonliability of department personnel.  Notwithstanding any other law to the contrary, no member, officer, or employee of the department shall be criminally liable or responsible under this chapter for any acts done by the member, officer, or employee in the performance of the member’s, officer’s, or employee’s duties; provided that this section shall not apply to violations of section 342L-7(d). [L 1989, c 212, pt of §6; am L 1992, c 259, §18]



§342L-17 - Other action not barred.

[§342L-17]  Other action not barred.  No existing civil or criminal remedy for any wrongful action which is a violation of any statute or any rule of the department or the ordinance of any county shall be excluded or impaired by this chapter. [L 1989, c 212, pt of §6]



§342L-18 - Enforcement by state and county authorities.

[§342L-18]  Enforcement by state and county authorities.  All state and county health authorities and police officers shall enforce this chapter and the rules and orders of the department. [L 1989, c 212, pt of §6]



§342L-19 - Other powers of department not affected.

[§342L-19]  Other powers of department not affected.  The powers, duties, and functions vested in the department under this chapter shall not be construed to affect in any manner the powers, duties, and functions vested in the department under any other law. [L 1989, c 212, pt of §6]



§342L-20 - Effect of laws, ordinances, and rules.

§342L-20  Effect of laws, ordinances, and rules.  (a)  All laws, ordinances, and rules inconsistent with this chapter shall be void and of no effect.

(b)  Any county may adopt ordinances and rules governing any matter relating to underground storage tanks or tank systems that  are governed by a rule of the department adopted pursuant to this chapter; provided that any county ordinance or rule relating to underground storage tanks or tank systems shall be void and of no effect if inconsistent with a rule of the department upon the adoption thereof. [L 1989, c 212, pt of §6; am L 1992, c 259, §19]



§342L-21 - Priority in courts.

[§342L-21]  Priority in courts.  All actions brought pursuant to this chapter or pursuant to the rules adopted under this chapter shall in the discretion of the court receive priority in the courts of the State. [L 1989, c 212, pt of §6]



§342L-22 - REPEALED.

§342L-22  REPEALED.  L 1992, c 259, §35.



§342L-23 - Directory of underground storage tank service providers.

[§342L-23]  Directory of underground storage tank service providers.  (a)  The director shall develop and maintain a directory of service providers who are identified in [subsection] (c).  Information submitted by service providers shall be made readily available to owners and operators of underground storage tanks and tank systems and the public for review and inspection upon request.

(b)  The directory shall consist of service providers who are:

(1)  Individuals, engaged in types of services in [subsection] (c), having signatory authority and responsibilities; and

(2)  Persons, representing firms engaged in types of services in [subsection] (c), who have signatory authority and responsibilities.

(c)  Categories of service providers include the following:

(1)  Installation of underground storage tanks or tank systems;

(2)  Retrofitting underground storage tanks or tank systems for corrosion protection, spill and overfill prevention, and release detection;

(3)  Operating and maintaining corrosion protection systems;

(4)  Repairing underground storage tanks and tank systems;

(5)  Testing and monitoring underground storage tanks and tank systems for releases of petroleum and hazardous substances;

(6)  Assessment of an underground storage tank site for the nature and extent of contamination of soil and waters by released substances;

(7)  Procurement of product, soil, and water samples;

(8)  Preparation and analysis of product, soil, and water samples;

(9)  Procurement of field measurements to screen for and characterize contaminants;

(10)  Abatement and remediation of contaminants at the site to levels protective of human health and the environment;

(11)  Cleaning of underground storage tanks or tank systems;

(12)  Excavating and removing underground storage tanks or tank systems, and contaminated soils and debris;

(13)  Transporting underground storage tanks or tank systems, contaminated soils and debris; and

(14)  Treatment, storage, and disposal of uncleaned underground storage tanks or tank systems, contaminated soils and debris.

(d)  Effective June 18, 1992, service providers wishing to be listed in the directory may submit to the director, at a minimum, the following types of information:

(1)  Full name of the individual or person in a firm with signatory authority and responsibilities;

(2)  Current job title and description of responsibilities;

(3)  Name of the firm or company currently employing the person, if applicable;

(4)  Identification of the specific category or categories of services provided in [subsection] (c) to be provided;

(5)  List the number, types, and qualifications of personnel reporting to the person with signatory authority and responsibility, if any;

(6)  For the individual or person with signatory authority and responsibility, formal education, including specific copies of diplomas from high schools, vocational schools, colleges, and universities;

(7)  For the individual or person with signatory authority and responsibility, registrations and certifications, including copies of registered professional engineering license, plumbers license, tank or tank system installer certification by manufacturer, tank or tank system testing certifications, commercial haulers license, etc. (including registrations and certifications from other states);

(8)  For the individual or person with signatory authority and responsibility, formal training, including description of courses and seminars and certificates of completion thereof;

(9)  For the individual or person with signatory authority and responsibility, related work experience, including type of work, and identification and telephone numbers of any references;

(10)  For the individual or person with signatory authority and responsibility, memberships and affiliation with professional and work organizations; and

(11)  For the individual or person with signatory authority and responsibility, statement attesting to coverage of financial liability relating to the applicable categories of work in [subsection] (c). [L 1992, c 259, pt of §1]

Revision Note

"June 18, 1992" substituted for "on the date of approval of this Act".



§342L-30 - Notification requirements.

PART II.  UNDERGROUND STORAGE TANK REGULATION

§342L-30  Notification requirements.  (a)  Except as provided in subsection (c), the owner of an existing underground storage tank or existing tank system shall notify the department by December 31, 1989, of the existence of the tank or tank system and specify the age, size, type, location, and uses of the tank or tank system.  Notice shall be made on an approved form of notice provided by the department.

(b)  The owner of an existing underground storage tank or existing tank system taken out of operation between January 1, 1974, and May 19, 1986, shall notify the department by December 31, 1989, of the existence of the tank or tank system, unless the tank or tank system was removed from the ground prior to May 8, 1986.  Notices shall include, to the extent known to the owner, at least the following specifications:

(1)  The date the tank or tank system was taken out of operation;

(2)  The age of the tank or tank system on the date taken out of operation;

(3)  The size, type, and location of the tank or tank system; and

(4)  The type and quantity of substances left stored in the tank or tank system on the date taken out of operation.

(c)  Any owner who brings into use an underground storage tank or tank system after May 19, 1986, shall notify the department within thirty days after the installation of the tank or tank system, specifying the age, size, type, location, and uses of the tank or tank system.

(d)  Subsections (a) to (c) shall not apply to tanks or tank systems for which notice was given pursuant to section 103(c) of the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980, Public Law 96-516, as amended.

(e)  Any person who acquired ownership of an underground storage tank or tank system after December 31, 1989, shall notify the department within thirty days of June 18, 1992, whether or not the person still owns the underground storage tank or tank system.  Any person who acquires ownership of an underground storage tank or tank system after June 18, 1992, shall notify the department within thirty days of acquiring ownership.  If there is a change of operator of an underground storage tank or tank system, the owner shall notify the department within thirty days of the change of operator.  Notification of any of the above changes in the owner or operator of an underground storage tank or tank system shall be made on a form provided by the department.

(f)  The owner of an underground storage tank or tank system taken out of operation on or before January 1, 1974, shall not be required to notify the department.

(g)  Any person who sells a tank or tank system intended to be used as an underground storage tank or tank system shall notify the purchaser of the tank or tank system of the owner’s notification requirements established under this section.

(h)  Beginning on June 7, 1989, and for eighteen months thereafter, any person who deposits regulated substances into an underground storage tank or tank system shall notify the owner of the tank or tank system of the owner’s notification requirements established under this section.

(i)  Any failure to comply with the requirements of this section, including any submission of false information, shall be subject to the penalties set forth in sections 342L-10 and 342L-11 for each day of each violation. [L 1989, c 212, pt of §6; am L 1992, c 259, §20]

Revision Note

"June 18, 1992," substituted for "the effective date of this Act".



§342L-31 - Permit requirements and transfer of permit.

§342L-31  Permit requirements and transfer of permit.  (a)  No person shall install or operate an underground storage tank or tank system brought into use after the effective date of the tank or tank system standards established in section 342L-32 unless a permit is obtained from the department and upon payment of a fee.

(b)  No permit to own or operate an underground storage tank or tank system shall be transferred to any person without prior written approval of the director.

(c)  The department shall prepare a form for an application to request the director’s approval to transfer a permit of ownership or operation of an underground storage tank or tank system.  A person wishing to accept the obligations of a transferred permit to own or operate an underground storage tank or tank system from the previous owner or operator shall complete an application form and submit the form to the director.  The director shall review the application and issue an approval of the transfer if the applicant proves to the satisfaction of the director that the applicant is able to comply with the conditions of the permit. [L 1989, c 212, pt of §6; am L 1992, c 259, §21]



§342L-32 - Standards for tanks and tank systems.

§342L-32  Standards for tanks and tank systems.  (a)  The department shall adopt standards under chapter 91 which shall apply to underground storage tanks and tank systems.

(b)  Underground storage tank and tank system standards shall include, but are not limited to the following specifications:

(1)  The tank and tank system shall be designed, constructed, installed, upgraded, maintained, repaired, and operated to prevent releases of the stored regulated substances for the operational life of the tank or tank system;

(2)  The material used in the construction or lining of the tank or tank system is compatible with the substance to be stored; and

(3)  Existing underground storage tanks or existing tank systems shall be replaced or upgraded not later than December 22, 1998, to prevent releases for their operating life. [L 1989, c 212, pt of §6; am L 1992, c 259, §22]



§342L-32.5 - Delivery, deposit, and acceptance prohibition.

[§342L-32.5]  Delivery, deposit, and acceptance prohibition.  No person shall deliver to, deposit into, or accept a regulated substance into an underground storage tank regulated under this chapter at a facility that has been identified by the department to be ineligible for such delivery, deposit, or acceptance.  The delivery prohibition may go into effect at a facility before a hearing is conducted by the director. [L 2009, c 7, §2]



§342L-33 - Release detection.

§342L-33  Release detection.  The department, pursuant to chapter 91, shall adopt standards of performance for maintaining a release detection system, including, but not limited to, inventory control, tightness testing, and any other methods designed to identify releases from the underground storage tank or tank system in a manner consistent with the protection of human health and the environment. [L 1989, c 212, pt of §6; am L 1992, c 259, §23]



§342L-34 - Reporting of releases.

§342L-34  Reporting of releases.  The department, pursuant to chapter 91, shall adopt requirements for reporting suspected or confirmed releases and action taken in response to a suspected or confirmed release from an underground storage tank or tank system. [L 1989, c 212, pt of §6; am L 1992, c 259, §24]



§342L-35 - Response to suspected or confirmed releases.

§342L-35  Response to suspected or confirmed releases.  The department, pursuant to chapter 91, shall adopt requirements for investigating a suspected release and taking action in response to a confirmed release from an underground storage tank or tank system, which shall include at least the following:

(1)  Requirement that when a release is found, the substances in the tank or tank system be emptied if emptying the substances does not present a greater danger to human health or the environment;

(2)  Requirement for proper closure of the tank or tank system, following the requirements established under section 342L-37, or repair and testing of the tank or tank system before placing it back into operation;

(3)  Requirement that the owner and operator of the underground storage tank or tank system that had a release restore the environment to a condition and quality acceptable to the department; and

(4)  Requirement to notify those members of the public directly affected by the release and the proposed response to the release. [L 1989, c 212, pt of §6; am L 1992, c 259, §25]



§342L-36 - Financial responsibility.

§342L-36  Financial responsibility.  (a)  The department, pursuant to chapter 91, shall adopt requirements for maintaining evidence of financial responsibility for taking response action and compensating third parties for bodily injury and property damage caused by any accidental releases arising from operating an underground storage tank or tank system.  Evidence of financial responsibility may be established by any one, or any combination of the following:  insurance, guarantee, surety bond, letter of credit, qualification as a self-insurer, or any other method satisfactory to the department.  In prescribing requirements under this subsection, the department may specify policy or other contractual terms, conditions, or defenses that are necessary or acceptable to establish evidence of financial responsibility.

(b)  If the owner or operator is in bankruptcy, reorganization, or arrangement pursuant to the Federal Bankruptcy Code, or if jurisdiction in any state or federal court cannot be obtained over an owner or operator likely to be solvent at the time of judgment, any claim arising from conduct for which evidence of financial responsibility must be provided under this subsection may be asserted directly against the provider of financial assurance.  In the case of action pursuant to this subsection, the provider of financial assurance may invoke all rights and defenses that would have been available to the owner or operator if any action had been brought against the owner or operator by the claimant and which would have been available to the provider of financial assurance if an action had been brought against the provider of financial assurance by the owner or operator.

(c)  The total liability of a provider of financial assurance shall be limited to the aggregate amount that the provider of financial assurance has provided as evidence of financial responsibility to the owner or operator under this subsection.  This subsection does not limit any other state or federal statutory, contractual, or common law liability of a provider of financial assurance to the owner or operator, including, but not limited to, the liability of the provider of financial assurance for bad faith in negotiating or in failing to negotiate the settlement of any claim.  This subsection does not diminish the liability of any person under section 107 or 111 of the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980 or other applicable law.

(d)  The department may establish the amount of required coverage for particular classes or categories of underground storage tanks or tank systems containing petroleum, which shall not be less than $1,000,000 for each occurrence with an appropriate aggregate requirement.

(e)  The department may establish amounts lower than the amounts required by subsection (d) for underground storage tanks or tank systems containing petroleum, which are at facilities not engaged in petroleum production, refining, or marketing, and which are not used to handle substantial quantities of petroleum.

(f)  The department may consider the following factors in establishing the amount of coverage:

(1)  The size, type, location, storage, and handling capacity of underground storage tanks or tank systems in the class or category and the volume of petroleum handled by the tanks or tank systems;

(2)  The likelihood of release from underground storage tanks or tank systems in the class or category;

(3)  The economic impact of the limits on the owners and operators of each such class or category, particularly relating to the small business segment of the petroleum marketing industry;

(4)  The availability of methods of financial responsibility in amounts greater than the amount established by this section; and

(5)  Such other factors as the department deems pertinent.

(g)  The department may suspend enforcement of the financial responsibility requirements for a particular class or category of underground storage tanks or tank systems if the department determines that methods of financial responsibility satisfying the requirements of this section are not generally available for underground storage tanks or tank systems in that class or category, and:

(1)  Steps are being taken to form a risk retention group for the class of tanks or tank systems; or

(2)  The State is taking steps to establish a fund to be implemented by the department or local agencies and departments for response action and compensation for the class of tanks or tank systems.

The initial suspension by the department pursuant to this subsection may be for a period not to exceed one hundred eighty  days.  A determination to continue suspension may be made with respect to the same class or category at the end of the period, but only if substantial progress has been made in establishing a risk retention group, or the owners or operators in the class or category demonstrate, and the department finds, that the formation of such a group is not possible and that the State is unable or unwilling to establish such a fund described in paragraph (2). [L 1989, c 212, pt of §6; am L 1992, c 259, §26]



§342L-36.5 - REPEALED.

§342L-36.5  REPEALED.  L 1992, c 259, §33.



§342L-37 - Underground storage tank and tank system change in service and closure requirements.

§342L-37  Underground storage tank and tank system change in service and closure requirements.  Nothing in this chapter shall be construed to relieve the owners and operators of underground storage tanks and tank systems that have been removed from the ground of any responsibility to comply with the release response provisions in this chapter and any other requirements applicable to these owners and operators prior to the removal of the underground storage tanks or tank systems.  The department, pursuant to chapter 91, shall adopt requirements for the change in service and temporary or permanent closure of underground storage tanks and tank systems, including requirements to prevent future releases of regulated substances into the environment. [L 1989, c 212, pt of §6; am L 1992, c 259, §28]



§342L-50 - Definitions.

PART III.  DEPARTMENT RESPONSE PROGRAM FOR PETROLEUM

RELEASES

Cross References

Environmental response law, see chapter 128D.

§342L-50  Definitions.  For the purpose of this part:

“Exposure assessment” means a determination regarding the extent of exposure of, or potential for exposure of, individuals to petroleum from a release from an underground storage tank or tank system.  This assessment shall be based on factors such as the nature and extent of contamination, the existence of or potential for pathways of human exposure (including ground or surface water contamination, air emissions, dermal exposure, soil ingestion, and food chain contamination), the size of the community or communities within the likely pathways of exposure, an analysis of expected human exposure levels with respect to short-term and long-term health effects associated with identified contaminants, and any available recommended exposure or tolerance limits for the contaminants.

“Facility” means, with respect to any owner or operator, a single parcel of property (or any contiguous or adjacent property), including improvements, in or upon which all underground storage tanks or tank systems used for the storage of petroleum that are owned or operated by the owner or operator are located.

“Fund” means the leaking underground storage tank fund.

“Owner” means any person who falls within the definition of owner contained within part I but excluding a person who does not participate in the management of an underground storage tank or tank system and is otherwise not engaged in petroleum production, refining, and marketing but holds indicia of ownership primarily to protect a security interest in the tank or tank system. [L 1989, c 212, pt of §6; am L 1992, c 259, §29]



§342L-51 - Leaking underground storage tank fund.

§342L-51  Leaking underground storage tank fund.  (a)  The department shall establish a revolving fund within the department which shall consist of moneys appropriated to the fund through federal grants, moneys appropriated to the fund by the legislature, moneys paid to the fund as a result of departmental compliance proceedings, moneys paid to the fund pursuant to court-ordered awards or judgments, moneys paid to the fund in court-approved or out-of-court settlements, and moneys given to the fund from other sources.

(b)  Moneys from the fund shall be expended by the department for the sole purpose of responding to petroleum releases from underground storage tanks or tank systems in a manner consistent with this chapter.

(c)  Moneys in the fund, which were appropriated to the fund through a federal grant and which have been collected by the department as part of its cost recovery efforts pursuant to section 342L-53, may be paid to the federal government when such repayment is required by a condition in the relevant federal grant. [L 1989, c 212, pt of §6; am L 1992, c 259, §30]

Note

Transfer of certain interest earnings to the general fund until June 30, 2015. L 2009, c 79, §30(a)(33).



§342L-52 - Response to suspected or confirmed releases.

§342L-52  Response to suspected or confirmed releases.  (a)  In the event of a petroleum release from an underground storage tank or tank system, which occurs prior to the adoption of rules for response to suspected or confirmed releases pursuant to section 342L-35, the department may:

(1)  Issue an order requiring the owner or operator of an underground storage tank or tank system to undertake response action as is necessary to protect human health or the environment and fixing a place and time, not later than twenty-four hours thereafter, for a hearing to be held before the director; or

(2)  Undertake response action by itself or by contract as is necessary to protect human health or the environment.

The department shall use moneys from the fund to pay for costs incurred in undertaking or compelling a response action pursuant to this subsection.

The department shall assign priority in undertaking response actions, pursuant to this subsection, to cases in which the department cannot identify, within the time necessary to protect human health or the environment, a solvent owner or operator of the tank or tank system, or even if able to identify such a person, has cause to believe that the person cannot or will not properly undertake a response action.

(b)  In the event of a petroleum release from an underground storage tank or tank system, which occurs after the adoption of rules for response to suspected or confirmed releases pursuant to section 342L-35, the department may take all actions and issue such orders as are described in subsection (a), which are in conformity with the rules; provided that the department may undertake response actions with respect to any release of petroleum into the environment from an underground storage tank or tank system only if the department finds the action to be necessary to protect human health or the environment and one or more of the following conditions exists:

(1)  No person can be found, within ninety days or such shorter period as may be necessary to protect human health or the environment who is:

(A)  An owner or operator of the tank or tank system;

(B)  Subject to the response action rules; and

(C)  Capable of carrying out the response action properly;

(2)  Prompt action by the department is required to protect human health or the environment;

(3)  Anticipated costs of the response action at a facility will exceed the amount of financial responsibility coverage required by the department and, considering  the class or category of tank or tank system from which the release occurred, the director determines that  expenditures from the fund are necessary in order to assure effective response action; or

(4)  The owner or operator of the tank or tank system has failed or refused to comply with a federal order issued pursuant to either section 9003 or 9006 of the federal Resource Conservation and Recovery Act or with an order issued pursuant to this section or section 342L-8 or 342L-9 to comply with the rules on response to suspected or confirmed releases.

The department shall assign priority in undertaking response actions pursuant to this subsection and in issuing orders requiring owners or operators to undertake response actions to those cases involving releases of petroleum from underground storage tanks or tank systems that pose the greatest threat to human health or the environment.

(c)  The department is authorized to issue orders to the owner or operator of an underground storage tank or tank system to comply with rules adopted under section 342L-35.

(d)  Response actions undertaken by the department may include the temporary or permanent relocation of residents and the provision of alternative household water supplies.

(e)  In connection with the performance of any response action, the department may undertake an exposure assessment.  A response action to abate immediate hazards or reduce exposure shall not be delayed in order to complete any exposure assessment.  The costs of any such assessment may be deemed to have been incurred in undertaking the response action.

(f)  Except as provided in this subsection, in order to protect human life, at any facility whose owner or operator has failed to maintain evidence of financial responsibility in amounts at least equal to the amounts established pursuant to section 342L-36, the department shall expend no moneys from the fund to respond to releases at the facility pursuant to subsections (a) and (b).  At these facilities the department may use the authority provided in this chapter to order a response action to these releases.  The department may use moneys from the fund to take a response action if necessary to protect human health at these facilities and shall seek full recovery of the costs of all such actions.  Nothing in this subsection shall prevent the department from taking a response action at a facility where there is no solvent owner or operator or where immediate action is necessary to respond to an imminent and substantial endangerment of human health or the environment. [L 1989, c 212, pt of §6; am L 1992, c 259, §31]

Cross References

Environmental response law, see chapter 128D.

Hawaii emergency planning and community right-to-know act, see chapter 128E.



§342L-53 - Cost recovery.

§342L-53  Cost recovery.  (a)  Whenever costs have been incurred by the department in the undertaking of a response action or enforcement action with respect to the release of petroleum from an underground storage tank or tank system, the owner or operator of the tank or tank system shall be liable to the federal government or the department for these costs.  The liability under this subsection shall be construed to be the standard of liability that obtains under section 311 of the Federal Water Pollution Control Act.

(b)  In seeking cost recovery, the department may consider the amount of financial responsibility required to be maintained pursuant to section 342L-36 and the factors considered in establishing the amount of financial responsibility pursuant to section 342L-36.

(c)  No indemnification, hold harmless, or similar agreement or conveyance shall be effective to transfer from the owner or operator of any underground storage tank or tank system or from any person who may be liable for a release or threat of release under this section, to any other person, the liability imposed under this section.  Nothing in this subsection shall bar any agreement to insure, hold harmless, or indemnify a party to such an agreement for any liability under this section.  Nothing in this chapter shall bar a cause of action that an owner or operator or any other person subject to liability under this section, or a provider of financial assurance, has or would have, by reason of subrogation or otherwise against any person.

(d)  Moneys collected by the department as part of the cost recovery efforts pursuant to this section shall be deposited in the leaking underground storage tank fund established in section 342L-51. [L 1989, c 212, pt of §6; am L 1992, c 259, §32]






CHAPTER 342N - USED OIL TRANSPORT, RECYCLING, AND DISPOSAL

CHAPTER 342N

USED OIL TRANSPORT, RECYCLING, AND DISPOSAL

REPEALED.  L 1996, c 82, §5.

Cross References

For present provisions, see §§342J-51 to 56.



CHAPTER 342P - ASBESTOS AND LEAD

§342P-1 - Definitions.

PART I.  DEFINITIONS AND GENERAL PROVISIONS

§342P-1  Definitions.  As used in this chapter, unless the context otherwise requires:

“Abatement” means any measure or set of measures designed to permanently eliminate asbestos or lead-based paint hazards, including but not limited to removal, enclosure, encapsulation, or disposal.

“Asbestos” means the asbestiform varieties of serpentine (chrysotile), riebeckite (crocidolite), cummingtonite-grunerite (amosite), anthophyllite, actinolite, and tremolite.

“Complaint” means any written charge filed with or by the department that a person is violating any provision of this chapter or any rule or order adopted or issued pursuant to this chapter.

“Department” means the department of health.

“Director” means the director of health or a duly authorized agent, officer, or inspector.

“Emission” means the act of releasing or discharging asbestos into the ambient air from any source.

“Facility” means any institutional, commercial, public, private, or industrial structure, installation or building.

“Party” means each person or agency named as a party or properly entitled to be a party in any court or agency proceeding.

“Person” means any individual, partnership, firm, association, public or private corporation, federal agency, the State or any of its political subdivisions, trust, estate, or any other legal entity.

“Renovation” means altering in any way one or more facilities or structural components of a facility.

“Repair” means the restoration of asbestos-containing material that has been damaged to seal exposed areas where asbestos fibers may be released, including the repair of enclosures around asbestos-containing materials.  The term, as it relates to the repair of previously encapsulated asbestos-containing materials, includes filling damaged areas with asbestos substitute and re-encapsulating.

“Variance” means the act of deviating from the requirements of rules adopted under this chapter or a license granted by the director to deviate from these rules. [L 1991, c 219, pt of §1; am L 1998, c 242, §4]



§342P-2 - Administration.

[§342P-2]  Administration.  The department shall administer this chapter through the director.  The director may delegate to any person such power and authority vested in the director by this chapter as the director deems reasonable and proper for the effective administration of this chapter, except the power to make rules. [L 1991, c 219, pt of §1]



§342P-3 - Duties, rules, powers, appointment of hearings officers.

§342P-3  Duties, rules, powers, appointment of hearings officers.  (a)  In addition to any other power or duty prescribed by law and in this chapter, the director shall provide for the review of asbestos and lead abatement plans and the inspection of abatement projects within the State.

(b)  The director may make, amend, and repeal state rules controlling and prohibiting asbestos pollution and lead-based paint hazards and regulating asbestos and lead abatement.  All rules shall be adopted pursuant to chapter 91.  Any person heard at a public hearing to adopt these rules shall be given written notice of the action taken by the department with respect to the same.

(c)  The director, without regard to chapter 76, may appoint hearings officers to conduct public participation activities, including public hearings and public informational meetings. [L 1991, c 219, pt of §1; am L 1998, c 242, §5; am L 2000, c 253, §150]



§342P-4 - Inspection of premises.

§342P-4  Inspection of premises.  The director, in accordance with any law, may enter and inspect any building or place to investigate an actual or suspected source, use, or presence of asbestos or lead to ascertain compliance or noncompliance with this chapter, any rule or standard adopted by the department pursuant to this chapter, any permit or other approval granted by the department pursuant to this chapter, or any order issued by the department pursuant to this chapter, and to make reasonable tests in connection therewith.  Nothing in this section shall be construed to permit a warrantless search of a single family residence, unless the owner or occupier of the dwelling has consented to such a warrantless search.

No confidential information secured pursuant to this section by any official or employee of the department within the scope and course of the official’s or employee’s employment in the prevention, control, or abatement of asbestos or lead, shall be disclosed by the official or employee except as it relates directly to asbestos or lead and then only in connection with the official’s or employee’s official duties and within the scope and course of the official’s or employee’s employment. [L 1991, c 219, pt of §1; am L 1998, c 242, §6]



§342P-5 - Enforcement; education.

§342P-5  Enforcement; education.  (a)  If the director determines that any person has violated or is in violation of this chapter, any rule adopted pursuant to this chapter, any accepted schedule, any order issued under this section, or any condition of a permit or variance issued pursuant to this chapter, the director:

(1)  Shall cause written notice to be served upon the alleged violator or violators.  The notice shall specify the alleged violation, may contain educational information necessary in performing abatement activities, and may contain an order specifying a reasonable time during which the person shall be required to take any measures that may be necessary to correct the violation, and to give periodic progress reports;

(2)  May require the alleged violator or violators to appear before the director for a hearing at a time and place specified in the notice to answer the charges complained of; and

(3)  May impose penalties as provided in section 342P-21 by sending a notice in writing, either by certified mail or by personal service, to the alleged violator or violators describing the violation.

(b)  If the director determines that any person is continuing to violate this chapter, any rule adopted pursuant to this chapter, any accepted schedule, any order issued under this section, or any condition of a permit or variance issued pursuant to this chapter, after having been served notice of the violation, the director:

(1)  Shall cause written notice to be served upon the alleged violator or violators.  The notice shall specify the alleged violation and shall contain an order requiring the person to submit a written schedule within thirty days specifying the measures to be taken and the time within which the measures will be taken to bring the person into compliance with this chapter, any rule adopted pursuant to this chapter, or the conditions of any permit issued pursuant to this chapter;

(2)  Shall accept or modify the submitted schedule within sixty days of receipt of the schedule.  Any schedule not acted upon after thirty days of receipt by the director shall be deemed accepted by the director;

(3)  Shall issue to the alleged violator or violators a cease and desist order against the activities that violate this chapter, any rule adopted pursuant to this chapter, or any condition of a permit or variance issued pursuant to this chapter, if that person does not submit a written schedule to the director within thirty days.  This order shall remain in effect until the director accepts the written schedule; or

(4)  May impose penalties as provided in section 342P-21 by sending a notice in writing, either by certified mail or by personal service, to the alleged violator or violators describing the violation.

(c)  If the director determines that the person has violated an accepted schedule, an order issued under this section, any rule adopted pursuant to this chapter, any condition of a permit or variance issued pursuant to this chapter, or has continued to violate this chapter, the director shall impose penalties by sending a notice in writing, either by certified mail or by personal service, to that person, describing the nonadherence or violation with reasonable particularity.

(d)  Any order issued under this chapter shall become final, unless, not later than twenty days after the notice of order is served, the person or persons named therein request in writing a hearing before the director.  Any penalty imposed under this chapter shall become due and payable twenty days after the notice of penalty is served, unless the person or persons named therein request in writing a hearing before the director.  Whenever a hearing is requested on any penalty imposed under this chapter, the penalty shall become due and payable only upon completion of all review proceedings and the issuance of a final order confirming the penalty in whole or in part.  Upon request for a hearing, the director shall require the alleged violator or violators to appear before the director for a hearing at a time and place specified in the notice to answer the charges complained of.

(e)  Any hearing conducted under this section shall be conducted as a contested case in accordance with chapter 91.  If, after a hearing held pursuant to this section, the director finds that a violation or violations have occurred, the director shall affirm or modify any penalties imposed, modify or affirm the order previously issued, or issue an appropriate order or orders for the prevention, abatement, or control of the violation or discharges involved or the taking of such other corrective action as may be appropriate.  If, after a hearing on an order or penalty contained in a notice, the director finds that no violation has occurred or is occurring, the director shall rescind the order or penalty.  Any order issued after a hearing may prescribe the date or dates by which the violation or violations shall cease and may prescribe timetables for necessary action in preventing, abating, or controlling the violation or discharges.

(f)  If the amount of any administrative penalty is not paid to the department within thirty days after it becomes due and payable, the director may institute a civil action in the name of the State to collect the administrative penalty, which shall be a government realization.

(g)  In connection with any hearing held pursuant to this section, the director shall have the power to subpoena the attendance of witnesses and the production of evidence on behalf of all parties. [L 1991, c 219, pt of §1; am L 1995, c 180, §38; am L 1998, c 242, §7]



§342P-5.5 - Variances.

[§342P-5.5]  Variances.  (a)  Every application for a variance shall be made on a form furnished by the department and shall be accompanied by a complete and detailed description of present conditions, how present conditions do not conform to applicable standards, and any other information that the department may require by rule.

(b)  Each application for a variance shall be reviewed by the department.  Additional information may be requested by the department for review.

(c)  Whenever an application for a variance is approved, the department shall issue a variance authorizing the deviation from established asbestos or lead-based paint hazards standards.  No variance shall be granted by the department unless the application and the supporting information clearly show that:

(1)  The continuation of the function or operation involved in the deviation from asbestos or lead standards occurring or proposed to occur by the granting of the variance is in the public interest;

(2)  The authorized variance occurring or proposed to occur does not substantially endanger human health or safety; and

(3)  Compliance with the applicable standards or rules from which a variance is sought would produce serious hardship without equal or greater benefits to the public.

(d)  Any variance or renewal of a variance shall be granted within the requirements of this section, and for time periods consistent with the reasons given within the following limitations:

(1)  If the variance is granted on the ground that there is no practicable means known or available for the adequate prevention, control, or abatement of the asbestos or lead involved, it shall be only until the necessary means for prevention, control, or abatement becomes practicable.  The variance shall be granted subject to the taking of any substitute or alternate measures that the department may prescribe.  No renewal of a variance granted under this subsection shall be allowed without a thorough review of known and available means of preventing, controlling, or abating the asbestos or lead hazards involved;

(2)  The director may issue a variance for a period not exceeding six months; and

(3)  Every variance granted under this section shall include conditions requiring the grantee to perform air or dust sampling and report the results of the sampling to the department.

(e)  Any variance granted pursuant to this section may be renewed for periods not exceeding six months on terms and conditions which would be appropriate on initial granting of a variance; provided that the applicant for renewal has met all of the conditions specified in the immediately preceding variance.  No renewal shall be granted without an application.  Any renewal application shall be made at least sixty days prior to the expiration of the variance.  The director shall act on an application for renewal within sixty days of the receipt of the application.

(f)  The director may allow a hearing in accordance with chapter 91 in relation to an application for the issuance, renewal, or modification of a variance.

(g)  No variance shall be construed to prevent or limit the application of any emergency provision or procedure provided by law.

(h)  Any application for a variance may be subject to public participation.  The contents of the public notice for a variance application shall include at least:

(1)  The name, address, and phone number of the agency issuing the public notice;

(2)  The name and address of the applicant;

(3)  A brief description of the applicant’s activities or operations which result in asbestos or lead hazards, or other activity described in the variance application;

(4)  A short description of the location of each asbestos or lead-based paint hazard indicating whether the hazard is new or existing;

(5)  A brief description of the public participation procedures, including the comment period, which shall be for a period of not less than thirty days following the date of the public notice, and other means by which interested persons may comment on the variance application and the department’s proposed action; and

(6)  The address and phone number of the state agency at which interested persons may obtain further information and may inspect a copy of the variance application and supporting and related documents. [L 1998, c 242, pt of §1 and c 311, pt of §18]



§342P-6 - Emergency powers; procedures.

§342P-6  Emergency powers; procedures.  (a)  Notwithstanding any other law to the contrary, if the governor or the director determines that an imminent peril to the public health and safety is or will be caused by an emission of asbestos or the presence of lead hazards that requires immediate action, the governor or the director, without a public hearing, may order any person causing or contributing to the emission or lead hazards to immediately reduce or stop the emission or creating the lead hazard, and may take any and all other actions as may be necessary.  The order shall fix a place and time, not later than twenty-four hours thereafter, for a hearing to be held before the director.

(b)  Nothing in this section shall be construed to limit any power that the governor or any other officer may have to declare an emergency or to act on the basis of such a declaration, if the power is conferred by statute or constitutional provision or inheres in the office. [L 1991, c 219, pt of §1; am L 1995, c 201, §7; am L 1998, c 242, §8]



§342P-7 - Noise, radiation, and indoor air quality special fund; established.

[§342P-7]  Noise, radiation, and indoor air quality special fund; established.  (a)  There is established within the department of health a noise, radiation, and indoor air quality special fund into which shall be deposited all moneys collected from fees for permits, licenses, inspections, certificates, notifications, variances, investigations, and review, pursuant to sections 342F-14, 342P-28, 466J-4, and 466J-5.

(b)  Moneys in the fund shall be expended by the department to:

(1)  Partially fund the operating costs of the program mandated activities and functions;

(2)  Fund statewide education, demonstration, and outreach programs;

(3)  Provide training opportunities to ensure the maintenance of professional competence among staff and administrators; and

(4)  Plan for future growth and expansion to meet emerging needs. [L 1998, c 311, pt of §18]



§342P-8 - Asbestos and lead abatement special fund.

[§342P-8  Asbestos and lead abatement special fund.]  (a)  There is established within the department of health an asbestos and lead abatement special fund into which shall be deposited all moneys collected from fees for permits, licenses, inspections, certificates, notifications, variances, investigations, and reviews.

(b)  Moneys in the asbestos and lead abatement special fund shall be expended by the department to:

(1)  Partially fund the operating costs of the asbestos and lead abatement program’s mandated activities and functions;

(2)  Fund statewide education, demonstration, and outreach programs;

(3)  Provide for the accreditation of training programs;

(4)  Provide training opportunities to ensure the maintenance of professional competence among staff and administrators; and

(5)  Plan for future growth and expansion to meet emerging needs. [L 1998, c 242, pt of §1]



§342P-20 - Civil penalties.

PART II.  PENALTIES

§342P-20  Civil penalties.  (a)  Any person who violates this chapter, any rule adopted by the department under this chapter, or any condition in a permit or variance issued under this chapter, shall be fined not more than $10,000 for each separate offense.  Each day of each violation shall constitute a separate offense.  Any action taken in court to impose or collect the penalty provided for in this subsection shall be considered a civil action.

(b)  Any person who denies, obstructs, or hampers the entrance or inspection by any duly authorized officer or employee of the department of any building or place that the officer or employee is authorized to enter and inspect, shall be fined not more than $5,000.  Any action taken in court to impose or collect the penalty provided for in this subsection shall be considered a civil action. [L 1991, c 219, pt of §1; am L 1995, c 180, §39; am L 1998, c 242, §9]



§342P-21 - Administrative penalties.

§342P-21  Administrative penalties.  (a)  In addition to any other administrative or judicial remedy provided by this chapter or rules adopted under this chapter, the director may impose by order the penalties specified in section 342P-20.

(b)  Factors to be considered in imposing an administrative penalty shall include:

(1)  The nature and history of the violation and any prior violations;

(2)  The economic benefit, if any, resulting from the violation;

(3)  The opportunity, difficulty, and history of corrective action;

(4)  Good faith efforts to comply; and

(5)  Any other matters that justice may require.

(c)  It shall be presumed that the violator’s economic and financial conditions allow payment of the penalty; the burden of proof to the contrary shall be on the violator.

(d)  In any judicial proceeding to collect the administrative penalty imposed, the director need only show that:

(1)  Notice was given;

(2)  A hearing was held or the time granted for requesting a hearing expired without a request for a hearing;

(3)  The administrative penalty was imposed; and

(4)  The penalty remains unpaid. [L 1991, c 219, pt of §1; am L 1995, c 180, §40]



§342P-22 - Negligent violations.

§342P-22  Negligent violations.  Any person who negligently violates this chapter or any rule adopted by the department pursuant to this chapter, or any condition in a permit or variance issued under this chapter, shall be fined not less than $2,500 nor more than $25,000 per day for each violation or imprisoned for not more than one year, or both.  If a conviction of a person is for a violation committed after a first conviction of the person under this section, punishment shall be a fine of not more than $50,000 per day for each violation or imprisonment of not more than two years, or both. [L 1991, c 219, pt of §1; am L 1998, c 242, §10]



§342P-23 - Criminal penalties.

§342P-23  Criminal penalties.  Any person who knowingly violates this chapter or any condition in a permit or variance issued under this chapter, shall be fined not less than $5,000 nor more than $50,000 per day for each violation or imprisoned for not more than three years, or both.  If a conviction of a person is for a violation committed after a first conviction of the person under this section, the person shall be fined not more than $100,000 per day for each violation or imprisoned for not more than six years, or both. [L 1991, c 219, pt of §1; am L 1998, c 242, §11]



§342P-24 - Knowing endangerment.

§342P-24  Knowing endangerment.  (a)  Any person who knowingly violates this chapter or any condition in a permit or variance issued under this chapter, and who knows at that time that the violation places another person in imminent danger of death or serious bodily injury, upon conviction, shall be fined not more than $250,000 or imprisoned for not more than fifteen years, or both.

(b)  A person that is an organization, upon conviction of violating this section, shall be fined not more than $1,000,000.

(c)  For the purpose of this section, in determining whether a defendant who is an individual knew that the individual’s conduct placed another person in imminent danger of death or serious bodily injury:

(1)  The person shall be responsible only for actual awareness or actual belief that the person possessed; and

(2)  Knowledge possessed by a person other than the defendant but not by the defendant, may not be attributed to the defendant, except that in proving the defendant’s possession of actual knowledge, circumstantial evidence may be used, including evidence that the defendant took affirmative steps to shield himself or herself from relevant information.

(d)  It shall be an affirmative defense to prosecution that the conduct charged was consented to by the person endangered and that the danger and conduct charged were reasonably foreseeable hazards of:

(1)  An occupation, a business, or a profession; or

(2)  Medical treatment or medical or scientific experimentation conducted by professionally-approved methods and the other person had been made aware of the risks involved prior to giving consent; and such defense may be established under this section by a preponderance of the evidence.

(e)  As used in this section:

“Organization” means a legal entity, other than a government, established or organized for any purpose.  The term includes a corporation, company, association, firm, partnership, joint stock company, foundation, institution, trust, society, union, or any other association of persons.

“Serious bodily injury” means bodily injury that involves a substantial risk of death, unconsciousness, extreme physical pain, protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty. [L 1991, c 219, pt of §1; am L 1998, c 242, §12]



§342P-25 - False statements.

[§342P-25]  False statements.  (a)  Any person who knowingly makes a false material statement, representation, or certification in any application, record, report, plan, or other document filed or required to be maintained under this chapter or who knowingly falsifies, tampers with, or renders inaccurate any monitoring device or method required to be maintained under this chapter, shall be guilty of a misdemeanor.

(b)  A person that is an organization, upon conviction of violating this section, shall be fined not more than $20,000. [L 1991, c 219, pt of §1]



§342P-26 - Injunctive and other relief.

§342P-26  Injunctive and other relief.  The director may institute a civil action for injunctive and other relief in any court of competent jurisdiction to prevent the violation of this chapter, any rule adopted pursuant to this chapter, or any condition of a permit or variance issued pursuant to this chapter, without the necessity of a prior revocation of the permit or variance, to impose and collect civil penalties, to collect administrative penalties, or to obtain other relief.  The court may grant relief in accordance with the Hawaii rules of civil procedure. [L 1991, c 219, pt of §1; am L 1995, c 180, §41]

Rules of Court

Injunctions, see HRCP rule 65.



§342P-27 - Appeal.

[§342P-27]  Appeal.  If any party is aggrieved by the decision of the director, the party may appeal in the manner provided in chapter 91 to the circuit court of the circuit in which the party resides or has the party’s principal place of business or in which the action in question occurred; provided that the operation of a cease and desist order shall not be stayed on appeal unless specifically ordered by a court of competent jurisdiction. [L 1991, c 219, pt of §1]



§342P-28 - Fees.

§342P-28  Fees.  The director may establish reasonable fees for the issuance of notifications, certificates, licenses, permits, and variances to cover the cost of issuance thereof, and for the implementation and enforcement of the terms and conditions of permits and variances not including court costs or other costs associated with any formal enforcement action.  The fees shall be deposited to the credit of the asbestos and lead abatement special fund or noise, radiation, and indoor air quality special fund. [L 1991, c 219, pt of §1; am L 1998, c 242, §13 and c 311, §20; am L 1999, c 18, §7]



§342P-29 - Public records; confidential information; penalties.

§342P-29  Public records; confidential information; penalties.  Asbestos or lead abatement applications and reports on emissions or lead violations submitted to the department shall be made available for inspection by the public during established office hours unless the reports contain information of a confidential nature concerning secret processes or methods of manufacture.  Any officer, employee, or agent of the department, acquiring confidential information from the inspection authorized by section 342P-4, who divulges information except as authorized in this chapter or except as ordered by a court or at an administrative hearing regarding an alleged violation of this chapter or any rule or standard adopted pursuant to this chapter, shall be fined not more than $1,000. [L 1991, c 219, pt of §1; am L 1998, c 242, §14]



§342P-30 - Other action not barred.

[§342P-30]  Other action not barred.  No existing civil or criminal remedy for any wrongful action that is in violation of any statute or any rule of the department or ordinance of any county, shall be excluded or impaired by this chapter. [L 1991, c 219, pt of §1]



§342P-31 - Enforcement by state and county authorities.

§342P-31  Enforcement by state and county authorities.  All state and county health authorities and police officers shall enforce this chapter and the rules, orders, permits, and variances of the department. [L 1991, c 219, pt of §1; am L 1998, c 242, §15]



§342P-32 - Other powers of department not affected.

[§342P-32]  Other powers of department not affected.  The powers, duties, and functions vested in the department under this chapter shall not be construed to affect in any manner the powers, duties, and functions vested in the department under any other law. [L 1991, c 219, pt of §1]



§342P-33 - Effect of laws, ordinances, and rules.

§342P-33  Effect of laws, ordinances, and rules.  (a)  All laws, ordinances, and rules inconsistent with this chapter shall be void and of no effect.

(b)  Any county may adopt ordinances and rules governing any matter relating to asbestos or lead abatement that are not governed by a rule of the department adopted pursuant to this chapter; provided that any county ordinance or rule relating to asbestos or lead abatement shall be void and of no effect as to any matter regulated by a rule of the department upon the adoption thereof. [L 1991, c 219, pt of §1; am L 1998, c 242, §16]



§342P-34 - Priority in courts.

[§342P-34]  Priority in courts.  All actions brought pursuant to this chapter, the rules adopted under this chapter, or the conditions of a permit issued under this chapter, at the discretion of the court, shall receive priority in the courts of the State. [L 1991, c 219, pt of §1]



§342P-40 - Prohibition.

PART III.  ASBESTOS EMISSION AND LEAD HAZARD CONTROL

Note

Part heading amended by L 1998, c 242, pt of §3.

§342P-40  Prohibition.  No person, including any public body, shall engage in any activity that causes a violation of this chapter. [L 1991, c 219, pt of §1; am L 1998, c 242, pt of §3]



§342P-41 - Powers and duties; specific.

§342P-41  Powers and duties; specific.  The director may:

(1)  Establish emission and lead hazard exposure standards for the State as a whole or for any part thereof, including an indoor nonoccupational exposure standard;

(2)  Establish a model accreditation program as recommended by the United States Environmental Protection Agency for training for provider certification and accreditation requirements;

(3)  Establish work practice standards and notification requirements for the demolition and renovation of facilities containing asbestos and for lead-based abatement activities in dwellings and child-occupied facilities; and

(4)  Establish procedures for issuance of reasonable fees for notifications, certifications, and licenses. [L 1991, c 219, pt of §1; am L 1998, c 242, pt of §3]



§342P-42 - Recordkeeping and monitoring requirements.

§342P-42  Recordkeeping and monitoring requirements.  The director may require the owner or operator of any asbestos or lead abatement activity to:

(1)  Establish and maintain such records;

(2)  Make such reports;

(3)  Install, use, and maintain such monitoring equipment or methods;

(4)  Monitor hazards;

(5)  Sample such emissions; and

(6)  Provide such other information;

as the department may require. [L 1991, c 219, pt of §1; am L 1998, c 242, pt of §3]



§342P-43 - Complaints; hearings; appointment of masters.

§342P-43  Complaints; hearings; appointment of masters.  The director may:

(1)  Receive or initiate complaints on asbestos pollution or lead hazard violations, hold hearings in connection with asbestos pollution or lead hazards violations, and institute legal proceedings in the name of the State for the prevention, control, or abatement of asbestos pollution or lead hazards; and

(2)  Appoint a master or masters to conduct investigations and hearings. [L 1991, c 219, pt of §1; am L 1998, c 242, pt of §3]



§342P-44 - Research, education, and training programs.

§342P-44  Research, education, and training programs.  The director may:

(1)  Conduct and supervise research programs for the purpose of determining the causes, effects, hazards, or means to monitor or abate sources of asbestos pollution or lead hazards;

(2)  With the approval of the governor, cooperate with, and receive money from, the federal government, or any political subdivision of the State, or private sources, for the study and control of asbestos pollution or lead hazards; and

(3)  Conduct and supervise statewide educational and training programs on asbestos pollution or lead hazards prevention, control, and abatement, including the preparation and distribution of information relating to asbestos pollution or lead hazards. [L 1991, c 219, pt of §1; am L 1998, c 242, pt of §3]






CHAPTER 343 - ENVIRONMENTAL IMPACT STATEMENTS

§343-1 - Findings and purpose.

§343-1  Findings and purpose.  The legislature finds that the quality of humanity’s environment is critical to humanity’s well being, that humanity’s activities have broad and profound effects upon the interrelations of all components of the environment, and that an environmental review process will integrate the review of environmental concerns with existing planning processes of the State and counties and alert decision makers to significant environmental effects which may result from the implementation of certain actions.  The legislature further finds that the process of reviewing environmental effects is desirable because environmental consciousness is enhanced, cooperation and coordination are encouraged, and public participation during the review process benefits all parties involved and society as a whole.

It is the purpose of this chapter to establish a system of environmental review which will ensure that environmental concerns are given appropriate consideration in decision making along with economic and technical considerations. [L 1979, c 197, §1(1); am L 1983, c 140, §4]



§343-2 - Definitions.

§343-2  Definitions.  As used in this chapter unless the context otherwise requires:

"Acceptance" means a formal determination that the document required to be filed pursuant to section 343-5 fulfills the definition of an environmental impact statement, adequately describes identifiable environmental impacts, and satisfactorily responds to comments received during the review of the statement.

"Action" means any program or project to be initiated by any agency or applicant.

"Agency" means any department, office, board, or commission of the state or county government which is a part of the executive branch of that government.

"Applicant" means any person who, pursuant to statute, ordinance, or rule, officially requests approval for a proposed action.

"Approval" means a discretionary consent required from an agency prior to actual implementation of an action.

"Council" means the environmental council.

"Discretionary consent" means a consent, sanction, or recommendation from an agency for which judgment and free will may be exercised by the issuing agency, as distinguished from a ministerial consent.

"Environmental assessment" means a written evaluation to determine whether an action may have a significant effect.

"Environmental impact statement" or "statement" means an informational document prepared in compliance with the rules adopted under section 343-6 and which discloses the environmental effects of a proposed action, effects of a proposed action on the economic welfare, social welfare, and cultural practices of the community and State, effects of the economic activities arising out of the proposed action, measures proposed to minimize adverse effects, and alternatives to the action and their environmental effects.

The initial statement filed for public review shall be referred to as the draft statement and shall be distinguished from the final statement which is the document that has incorporated the public's comments and the responses to those comments.  The final statement is the document that shall be evaluated for acceptability by the respective accepting authority.

"Finding of no significant impact" means a determination based on an environmental assessment that the subject action will not have a significant effect and, therefore, will not require the preparation of an environmental impact statement.

"Helicopter facility" means any area of land or water which is used, or intended for use for the landing or takeoff of helicopters; and any appurtenant areas which are used, or intended for use for helicopter related activities or rights-of-way.

"Office" means the office of environmental quality control.

"Person" includes any individual, partnership, firm, association, trust, estate, private corporation, or other legal entity other than an agency.

"Power-generating facility" means:

(1)  A new, fossil-fueled, electricity-generating facility, where the electrical output rating of the new equipment exceeds 5.0 megawatts; or

(2)  An expansion in generating capacity of an existing, fossil-fueled, electricity-generating facility, where the incremental electrical output rating of the new equipment exceeds 5.0 megawatts.

"Renewable energy facility" has the same meaning as defined in section 201N-1.

"Significant effect" means the sum of effects on the quality of the environment, including actions that irrevocably commit a natural resource, curtail the range of beneficial uses of the environment, are contrary to the State's environmental policies or long-term environmental goals as established by law, or adversely affect the economic welfare, social welfare, or cultural practices of the community and State.

"Wastewater treatment unit" means any plant or facility used in the treatment of wastewater. [L 1974, c 246, pt of §1; am and ren L 1979, c 197, §1(2); am L 1983, c 140, §5; am L 1986, c 186, §1; am L 1987, c 187, §1 and c 325, §2; am L 1996, c 61, §1; am L 2000, c 50, §2; am L 2004, c 55, §2; am L 2005, c 130, §2; am L 2008, c 207, §3]

Attorney General Opinions

"Action" includes a subdivision proposal.  Att. Gen. Op. 75-14.

"Action" includes issuance of building permits.  Att. Gen. Op. 75-15.

Case Notes

Sufficiency of an environmental impact statement is a question of law.  81 H. 171, 914 P.2d 1364.

The proper inquiry for determining the necessity of an environmental impact statement (EIS) based on the language of §343-5(c) is whether the proposed action will "likely" have a significant effect on the environment; as defined in this section, "significant effect" includes irrevocable commitment of natural resources; where the burning of thousands of gallons of fuel and the withdrawal of millions of gallons of groundwater on a daily basis would "likely" cause such irrevocable commitment, an EIS was required pursuant to both the common meaning of "may" and the statutory definition of "significant effect".  106 H. 270, 103 P.3d 939.



§343-3 - Public records and notice.

§343-3  Public records and notice.  (a)  All statements, environmental assessments, and other documents prepared under this chapter shall be made available for inspection by the public during established office hours.

(b)  The office shall inform the public of notices filed by agencies of the availability of environmental assessments for review and comments, of determinations that statements are required or not required, of the availability of statements for review and comments, and of the acceptance or nonacceptance of statements.

(c)  The office shall inform the public of:

(1)  A public comment process or public hearing if a federal agency provides for the public comment process or public hearing to process a habitat conservation plan, safe harbor agreement, or incidental take license pursuant to the federal Endangered Species Act;

(2)  A proposed habitat conservation plan or proposed safe harbor agreement, and availability for inspection of the proposed agreement, plan, and application to enter into a planning process for the preparation and implementation of the habitat conservation plan for public review and comment;

(3)  A proposed incidental take license as part of a habitat conservation plan or safe harbor agreement; and

(4)  An application for the registration of land by accretion pursuant to section 501-33 or 669-1(e) for any land accreted along the ocean.

(d)  The office shall inform the public by the publication of a periodic bulletin to be available to persons requesting this information.  The bulletin shall be available through the office and public libraries. [L 1974, c 246, pt of §1; ren L 1979, c 197, §1(3); am L 1983, c 140, §6; am L 1992, c 241, §1; am L 1997, c 380, §8; am L 1998, c 237, §7; am L 2003, c 73, §3]



§343-4 - REPEALED.

§343-4  REPEALED.  L 1983, c 140, §7.



§343-5 - Applicability and requirements.

§343-5  Applicability and requirements.  (a)  Except as otherwise provided, an environmental assessment shall be required for actions that:

(1)  Propose the use of state or county lands or the use of state or county funds, other than funds to be used for feasibility or planning studies for possible future programs or projects that the agency has not approved, adopted, or funded, or funds to be used for the acquisition of unimproved real property; provided that the agency shall consider environmental factors and available alternatives in its feasibility or planning studies; provided further that an environmental assessment for proposed uses under section 205-2(d)(11) or 205-4.5(a)(13) shall only be required pursuant to section 205-5(b);

(2)  Propose any use within any land classified as a conservation district by the state land use commission under chapter 205;

(3)  Propose any use within a shoreline area as defined in section 205A-41;

(4)  Propose any use within any historic site as designated in the National Register or Hawaii Register, as provided for in the Historic Preservation Act of 1966, Public Law 89-665, or chapter 6E;

(5)  Propose any use within the Waikiki area of Oahu, the boundaries of which are delineated in the land use ordinance as amended, establishing the "Waikiki Special District";

(6)  Propose any amendments to existing county general plans where the amendment would result in designations other than agriculture, conservation, or preservation, except actions proposing any new county general plan or amendments to any existing county general plan initiated by a county;

(7)  Propose any reclassification of any land classified as a conservation district by the state land use commission under chapter 205;

(8)  Propose the construction of new or the expansion or modification of existing helicopter facilities within the State, that by way of their activities, may affect:

(A)  Any land classified as a conservation district by the state land use commission under chapter 205;

(B)  A shoreline area as defined in section 205A-41; or

(C)  Any historic site as designated in the National Register or Hawaii Register, as provided for in the Historic Preservation Act of 1966, Public Law 89-665, or chapter 6E; or until the statewide historic places inventory is completed, any historic site that is found by a field reconnaissance of the area affected by the helicopter facility and is under consideration for placement on the National Register or the Hawaii Register of Historic Places; and

(9)  Propose any:

(A)  Wastewater treatment unit, except an individual wastewater system or a wastewater treatment unit serving fewer than fifty single-family dwellings or the equivalent;

(B)  Waste-to-energy facility;

(C)  Landfill;

(D)  Oil refinery; or

(E)  Power-generating facility.

(b)  Whenever an agency proposes an action in subsection (a), other than feasibility or planning studies for possible future programs or projects that the agency has not approved, adopted, or funded, or other than the use of state or county funds for the acquisition of unimproved real property that is not a specific type of action declared exempt under section 343-6, the agency shall prepare an environmental assessment for such action at the earliest practicable time to determine whether an environmental impact statement shall be required.

(1)  For environmental assessments for which a finding of no significant impact is anticipated:

(A)  A draft environmental assessment shall be made available for public review and comment for a period of thirty days;

(B)  The office shall inform the public of the availability of the draft environmental assessment for public review and comment pursuant to section 343-3;

(C)  The agency shall respond in writing to comments received during the review and prepare a final environmental assessment to determine whether an environmental impact statement shall be required;

(D)  A statement shall be required if the agency finds that the proposed action may have a significant effect on the environment; and

(E)  The agency shall file notice of such determination with the office.  When a conflict of interest may exist because the proposing agency and the agency making the determination are the same, the office may review the agency's determination, consult the agency, and advise the agency of potential conflicts, to comply with this section.  The office shall publish the final determination for the public's information pursuant to section 343-3.

The draft and final statements, if required, shall be prepared by the agency and submitted to the office.  The draft statement shall be made available for public review and comment through the office for a period of forty-five days.  The office shall inform the public of the availability of the draft statement for public review and comment pursuant to section 343-3.  The agency shall respond in writing to comments received during the review and prepare a final statement.

The office, when requested by the agency, may make a recommendation as to the acceptability of the final statement.

(2)  The final authority to accept a final statement shall rest with:

(A)  The governor, or the governor's authorized representative, whenever an action proposes the use of state lands or the use of state funds, or whenever a state agency proposes an action within the categories in subsection (a); or

(B)  The mayor, or the mayor's authorized representative, of the respective county whenever an action proposes only the use of county lands or county funds.

Acceptance of a required final statement shall be a condition precedent to implementation of the proposed action. Upon acceptance or nonacceptance of the final statement, the governor or mayor, or the governor's or mayor's authorized representative, shall file notice of such determination with the office.  The office, in turn, shall publish the determination of acceptance or nonacceptance pursuant to section 343-3.

(c)  Whenever an applicant proposes an action specified by subsection (a) that requires approval of an agency and that is not a specific type of action declared exempt under section 343-6, the agency initially receiving and agreeing to process the request for approval shall prepare an environmental assessment of the proposed action at the earliest practicable time to determine whether an environmental impact statement shall be required; provided that, for an action that proposes the establishment of a renewable energy facility, a draft environmental impact statement shall be prepared at the earliest practicable time.  The final approving agency for the request for approval is not required to be the accepting authority.

For environmental assessments for which a finding of no significant impact is anticipated:

(1)  A draft environmental assessment shall be made available for public review and comment for a period of thirty days;

(2)  The office shall inform the public of the availability of the draft environmental assessment for public review and comment pursuant to section 343-3; and

(3)  The applicant shall respond in writing to comments received during the review, and the agency shall prepare a final environmental assessment to determine whether an environmental impact statement shall be required.  A statement shall be required if the agency finds that the proposed action may have a significant effect on the environment.  The agency shall file notice of the agency's determination with the office, which, in turn, shall publish the agency's determination for the public's information pursuant to section 343-3.

The draft and final statements, if required, shall be prepared by the applicant, who shall file these statements with the office.

The draft statement shall be made available for public review and comment through the office for a period of forty-five days.  The office shall inform the public of the availability of the draft statement for public review and comment pursuant to section 343-3.

The applicant shall respond in writing to comments received during the review and prepare a final statement.  The office, when requested by the applicant or agency, may make a recommendation as to the acceptability of the final statement.

The authority to accept a final statement shall rest with the agency initially receiving and agreeing to process the request for approval.  The final decision-making body or approving agency for the request for approval is not required to be the accepting authority.  The planning department for the county in which the proposed action will occur shall be a permissible accepting authority for the final statement.

Acceptance of a required final statement shall be a condition precedent to approval of the request and commencement of the proposed action.  Upon acceptance or nonacceptance of the final statement, the agency shall file notice of such determination with the office.  The office, in turn, shall publish the determination of acceptance or nonacceptance of the final statement pursuant to section 343-3.

The agency receiving the request, within thirty days of receipt of the final statement, shall notify the applicant and the office of the acceptance or nonacceptance of the final statement.  The final statement shall be deemed to be accepted if the agency fails to accept or not accept the final statement within thirty days after receipt of the final statement; provided that the thirty-day period may be extended at the request of the applicant for a period not to exceed fifteen days.

In any acceptance or nonacceptance, the agency shall provide the applicant with the specific findings and reasons for its determination.  An applicant, within sixty days after nonacceptance of a final statement by an agency, may appeal the nonacceptance to the environmental council, which, within thirty days of receipt of the appeal, shall notify the applicant of the council's determination.  In any affirmation or reversal of an appealed nonacceptance, the council shall provide the applicant and agency with specific findings and reasons for its determination.  The agency shall abide by the council's decision.

(d)  Whenever an applicant requests approval for a proposed action and there is a question as to which of two or more state or county agencies with jurisdiction has the responsibility of preparing the environmental assessment, the office, after consultation with and assistance from the affected state or county agencies, shall determine which agency shall prepare the assessment.

(e)  In preparing an environmental assessment, an agency may consider and, where applicable and appropriate, incorporate by reference, in whole or in part, previous determinations of whether a statement is required and previously accepted statements.  The council, by rule, shall establish criteria and procedures for the use of previous determinations and statements.

(f)  Whenever an action is subject to both the National Environmental Policy Act of 1969 (Public Law 91-190) and the requirements of this chapter, the office and agencies shall cooperate with federal agencies to the fullest extent possible to reduce duplication between federal and state requirements.  Such cooperation, to the fullest extent possible, shall include joint environmental impact statements with concurrent public review and processing at both levels of government.  Where federal law has environmental impact statement requirements in addition to but not in conflict with this chapter, the office and agencies shall cooperate in fulfilling these requirements so that one document shall comply with all applicable laws.

(g)  A statement that is accepted with respect to a particular action shall satisfy the requirements of this chapter, and no other statement for the proposed action shall be required. [L 1974, c 246, pt of §1; am and ren L 1979, c 197, §1(5) and (6); am L 1980, c 22, §1; am L 1983, c 140, §8; gen ch 1985; am L 1987, c 187, §2, c 195, §1, c 283, §23, and c 325, §1; am L 1992, c 241, §2; am L 1996, c 61, §2; am L 2004, c 55, §3; am L 2005, c 130, §3; am L 2006, c 250, §4; am L 2008, c 110, §2 and c 207, §5; am L 2009, c 11, §4]

Attorney General Opinions

Amendments to county development plans; when environmental assessments required.  Att. Gen. Op. 85-30.

Applicable to housing developed under chapter 359G.  Att. Gen. Op. 86-13.

Case Notes

Law contemplates consideration of secondary and nonphysical aspects of proposal, including socio-economic consequences.  63 H. 453, 629 P.2d 1134.

Requirements not applicable to project pending when law took effect unless agency requested statement.  63 H. 453, 629 P.2d 1134.

Construction and use of home and underground utilities near Paiko Lagoon wildlife sanctuary.  64 H. 27, 636 P.2d 158.

Environmental assessment required before land use commission can reclassify conservation land to other uses.  65 H. 133, 648 P.2d 702.

Participation by plaintiffs at contested case hearing did not excuse preparation of environmental assessment.  86 H. 66, 947 P.2d 378.

For Hawaiian home lands, the department of Hawaiian home lands is the accepting authority for applicant proposals under subsection (c); because the governor is not involved, there is no conflict with Hawaiian homes commission act.  87 H. 91, 952 P.2d 379.

"State lands" in subsection (a)(1) includes Hawaiian home lands.  87 H. 91, 952 P.2d 379.

In order to achieve the salutary objectives of the Hawaii environmental policy act, and because developer's proposed underpasses had been, from the start, an integral part of the project, developer's proposed construction of two underpasses under highway constituted "use of state lands" within the meaning of subsection (a)(1).  91 H. 94, 979 P.2d 1120.

The proper inquiry for determining the necessity of an environmental impact statement (EIS) based on the language of subsection (c) is whether the proposed action will "likely" have a significant effect on the environment; as defined in §343-2, "significant effect" includes irrevocable commitment of natural resources; where the burning of thousands of gallons of fuel and the withdrawal of millions of gallons of groundwater on a daily basis would "likely" cause such irrevocable commitment, an EIS was required pursuant to both the common meaning of "may" and the statutory definition of "significant effect".  106 H. 270, 103 P.3d 939.

Where department of Hawaiian home lands lease was executed in contravention of subsection (c) inasmuch as the condition precedent--acceptance of a required final environmental impact statement--was not satisfied, the lease was void.  106 H. 270, 103 P.3d 939.

Where all three elements under subsection (c) were present:  (1) an applicant proposed an action specified by subsection (a), (2) the action required the approval of an agency, and (3) the action was not exempt under §343-6, the land use commission, as the agency that received the request for approval of the boundary amendment petition, was required by statute to prepare an environmental assessment of the proposed action at the earliest practical time.  109 H. 411, 126 P.3d 1098.

Where the record showed that the department of transportation did not consider whether its facilitation of the Hawaii superferry project would probably have minimal or no significant impacts, both primary and secondary, on the environment, its determination that the improvements to Kahului harbor were exempt from the requirements of this chapter was erroneous as a matter of law; the exemption thus being invalid, the environmental assessment of this section was applicable.  115 H. 299, 167 P.3d 292.

Trial court did not err in determining that there was no "use" of state or county land under subsection (a)(1) where developer's detention basins and drainage line was merely connected and routed through the existing street drainage system and developer's sewage lines were connected to the county's existing sewage lines as neither line would require tunneling or construction beneath state or county lands.

119 H. 90, 194 P.3d 531.

While chapter 150A and the board's microorganism import rules may have vested the board with exclusive authority to approve marine biotechnology firm's proposal to import and grow genetically engineered algae at the State's research and technology park, as the demonstration project constituted an action that proposed the use of state land, this section plainly and unambiguously required the preparation of an environmental assessment before the board could approve firm's application.  118 H. 247 (App.), 188 P.3d 761.

Hawaii Legal Reporter Citations

Decision on preparation of EIS.  79 HLR 790667.



§343-6 - Rules.

§343-6  Rules.  (a)  After consultation with the affected agencies, the council shall adopt, amend, or repeal necessary rules for the purposes of this chapter in accordance with chapter 91 including, but not limited to, rules that shall:

(1)  Prescribe the procedures whereby a group of proposed actions may be treated by a single environmental assessment or statement;

(2)  Establish procedures whereby specific types of actions, because they will probably have minimal or no significant effects on the environment, are declared exempt from the preparation of an environmental assessment;

(3)  Prescribe procedures for the preparation of an environmental assessment;

(4)  Prescribe the contents of an environmental assessment;

(5)  Prescribe procedures for informing the public of determinations that a statement is either required or not required, for informing the public of the availability of draft environmental impact statements for review and comments, and for informing the public of the acceptance or nonacceptance of the final environmental statement;

(6)  Prescribe the contents of an environmental impact statement;

(7)  Prescribe procedures for the submission, distribution, review, acceptance or nonacceptance, and withdrawal of an environmental impact statement;

(8)  Establish criteria to determine whether an environmental impact statement is acceptable or not; and

(9)  Prescribe procedures to appeal the nonacceptance of an environmental impact statement to the environmental council.

(b)  At least one public hearing shall be held in each county prior to the final adoption, amendment, or repeal of any rule. [L 1974, c 246, pt of §1; am and ren L 1979, c 197, §1(7); am L 1983, c 140, §9; am L 1986, c 186, §2; am L 1987, c 187, §3; am L 2008, c 110, §3]

Case Notes

Project requiring completely new drainage system serving over 300 residences was qualitatively incompatible with both letter and intent of administrative rules implementing subsection (a)(7) which intended to exempt only very minor projects from requirements of this chapter.  86 H. 66, 947 P.2d 378.

Where all three elements under §343-5(c) were present:  (1) an applicant proposed an action specified by §343-5(a), (2) the action required the approval of an agency, and (3) the action was not exempt under this section, the land use commission, as the agency that received the request for approval of the boundary amendment petition, was required by statute to prepare an environmental assessment of the proposed action at the earliest practical time.  109 H. 411, 126 P.3d 1098.



§343-6.5 - Waiahole water system; exemption.

[§343-6.5]  Waiahole water system; exemption.  The purchase of the assets of the Waiahole water system shall be specifically exempt from the requirements of chapter 343. [L 1998, c 111, §4]



§343-7 - Limitation of actions.

§343-7  Limitation of actions.  (a)  Any judicial proceeding, the subject of which is the lack of assessment required under section 343-5, shall be initiated within one hundred twenty days of the agency’s decision to carry out or approve the action, or, if a proposed action is undertaken without a formal determination by the agency that a statement is or is not required, a judicial proceeding shall be instituted within one hundred twenty days after the proposed action is started.  The council or office, any agency responsible for approval of the action, or the applicant shall be adjudged an aggrieved party for the purposes of bringing judicial action under this subsection.  Others, by court action, may be adjudged aggrieved.

(b)  Any judicial proceeding, the subject of which is the determination that a statement is required for a proposed action, shall be initiated within sixty days after the public has been informed of such determination pursuant to section 343-3.  Any judicial proceeding, the subject of which is the determination that a statement is not required for a proposed action, shall be initiated within thirty days after the public has been informed of such determination pursuant to section 343-3.  The council or the applicant shall be adjudged an aggrieved party for the purposes of bringing judicial action under this subsection.  Others, by court action, may be adjudged aggrieved.

(c)  Any judicial proceeding, the subject of which is the acceptance of an environmental impact statement required under section 343-5, shall be initiated within sixty days after the public has been informed pursuant to section 343-3 of the acceptance of such statement.  The council shall be adjudged an aggrieved party for the purpose of bringing judicial action under this subsection.  Affected agencies and persons who provided written comment to such statement during the designated review period shall be adjudged aggrieved parties for the purpose of bringing judicial action under this subsection; provided that the contestable issues shall be limited to issues identified and discussed in the written comment. [L 1974, c 246, pt of §1; am and ren L 1979, c 197, §1(8); am L 1983, c 140, §10; am L 1992, c 241, §3]

Case Notes

Plaintiff's claims that Hawai‘i environmental policy act was violated were barred; plaintiff did not submit comment and filed suit more than sixty days after office of environmental quality control informed the public that the state final environmental impact statement had been accepted.  307 F. Supp. 2d 1149.

Court has no jurisdiction over actions initiated after time limit.  64 H. 126, 637 P.2d 776.

Date of commission’s decision to grant SMA permit triggered time period for appeal, not date when commission made express determination that no environmental assessment was required for project; plaintiff’s challenge to lack of environmental assessment thus timely.  86 H. 66, 947 P.2d 378.

Where the federal construct of a procedural right was not germane to case because this section, the statute at issue, establishes who and under what circumstances the lack of an environmental assessment, may be challenged, and federal cases recognizing this standard were inapposite because they rested on non-analogous statutes, petitioner could not be afforded so-called "procedural standing" under subsection (a).  100 H. 242, 59 P.3d 877.

Where Hawaiian homes commission did not accept the proposal for an environmental impact statement, the subject of the judicial proceeding before the trial court was not the "acceptance" of such statement; intervenors were not required to provide written comments pursuant to subsection (c) as subsection (c) did not apply; intervenor's objections, therefore, were subject to judicial review under subsection (b).  106 H. 270, 103 P.3d 939.

Appellants established standing where they showed threatened injuries under the traditional injury-in-fact test and procedural injuries based on a procedural right test; the threatened injury in fact was due to defendant's decision to go forward with harbor improvements and allow the superferry project to operate at Kahului harbor without conducting an environmental assessment; the procedural injury was based on various interests appellants identified that were threatened due to the violation of their procedural rights under this chapter.  115 H. 299, 167 P.3d 292.

Where this section waived the State's sovereign immunity against actions brought to challenge: (1) the lack of an environmental assessment; (2) the determination that an environmental impact statement is or is not required; and (3) the acceptance of an environmental impact statement, sovereign immunity did not prevent the application of the private attorney general doctrine against the State and the circuit court did not err in relying on the doctrine as a basis for its award of attorney's fees against the State and superferry jointly.  120 H. 181, 202 P.3d 1226.



§343-8 - Severability.

§343-8  Severability.  If any provision of this chapter or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application; and to this end, the provisions of this chapter are declared to be severable. [L 1974, c 246, pt of §1; ren L 1979, c 197, §1(9)]






CHAPTER 343D - HAWAII ENVIRONMENTAL DISCLOSURE LAW

CHAPTER 343D

HAWAII ENVIRONMENTAL DISCLOSURE LAW

REPEALED.  L 2001, c 247, §2.



CHAPTER 344 - STATE ENVIRONMENTAL POLICY

§344-1 - Purpose.

[§344-1]  Purpose.  The purpose of this chapter is to establish a state policy which will encourage productive and enjoyable harmony between people and their environment, promote efforts which will prevent or eliminate damage to the environment and biosphere and stimulate the health and welfare of humanity, and enrich the understanding of the ecological systems and natural resources important to the people of Hawaii. [L 1974, c 247, pt of §1; gen ch 1993]



§344-2 - Definitions.

[§344-2]  Definitions.  As used in this chapter unless the context otherwise requires:

“Agency” means any department, office, board, or commission of the State or county government that is a part of the executive branch of that government.

“Environment” means the complex of physical and biological conditions that influence human well-being, including land, air, water, minerals, flora, fauna, energy, noise, and places of historic or aesthetic significance. [L 1974, c 247, pt of §1]

Revision Note

Numeric designations deleted.



§344-3 - Environmental policy.

[§344-3]  Environmental policy.  It shall be the policy of the State, through its programs, authorities, and resources to:

(1)  Conserve the natural resources, so that land, water, mineral, visual, air and other natural resources are protected by controlling pollution, by preserving or augmenting natural resources, and by safeguarding the State’s unique natural environmental characteristics in a manner which will foster and promote the general welfare, create and maintain conditions under which humanity and nature can exist in productive harmony, and fulfill the social, economic, and other requirements of the people of Hawaii.

(2)  Enhance the quality of life by:

(A)  Setting population limits so that the interaction between the natural and artificial environments and the population is mutually beneficial;

(B)  Creating opportunities for the residents of Hawaii to improve their quality of life through diverse economic activities which are stable and in balance with the physical and social environments;

(C)  Establishing communities which provide a sense of identity, wise use of land, efficient transportation, and aesthetic and social satisfaction in harmony with the natural environment which is uniquely Hawaiian; and

(D)  Establishing a commitment on the part of each person to protect and enhance Hawaii’s environment and reduce the drain on nonrenewable resources. [L 1974, c 247, pt of §1; gen ch 1993]



§344-4 - Guidelines.

§344-4  Guidelines.  In pursuance of the state policy to conserve the natural resources and enhance the quality of life, all agencies, in the development of programs, shall, insofar as practicable, consider the following guidelines:

(1)  Population.

(A)  Recognize population impact as a major factor in environmental degradation and adopt guidelines to alleviate this impact and minimize future degradation;

(B)  Recognize optimum population levels for counties and districts within the State, keeping in mind that these will change with technology and circumstance, and adopt guidelines to limit population to the levels determined.

(2)  Land, water, mineral, visual, air, and other natural resources.

(A)  Encourage management practices which conserve and fully utilize all natural resources;

(B)  Promote irrigation and waste water management practices which conserve and fully utilize vital water resources;

(C)  Promote the recycling of waste water;

(D)  Encourage management practices which conserve and protect watersheds and water sources, forest, and open space areas;

(E)  Establish and maintain natural area preserves, wildlife preserves, forest reserves, marine preserves, and unique ecological preserves;

(F)  Maintain an integrated system of state land use planning which coordinates the state and county general plans.

(G)  Promote the optimal use of solid wastes through programs of waste prevention, energy resource recovery, and recycling so that all our wastes become utilized.

(3)  Flora and fauna.

(A)  Protect endangered species of indigenous plants and animals and introduce new plants or animals only upon assurance of negligible ecological hazard;

(B)  Foster the planting of native as well as other trees, shrubs, and flowering plants compatible to the enhancement of our environment.

(4)  Parks, recreation, and open space.

(A)  Establish, preserve and maintain scenic, historic, cultural, park and recreation areas, including the shorelines, for public recreational, educational, and scientific uses;

(B)  Protect the shorelines of the State from encroachment of artificial improvements, structures, and activities;

(C)  Promote open space in view of its natural beauty not only as a natural resource but as an ennobling, living environment for its people.

(5)  Economic development.

(A)  Encourage industries in Hawaii which would be in harmony with our environment;

(B)  Promote and foster the agricultural industry of the State; and preserve and conserve productive agricultural lands;

(C)  Encourage federal activities in Hawaii to protect the environment;

(D)  Encourage all industries including the fishing, aquaculture, oceanography, recreation, and forest products industries to protect the environment;

(E)  Establish visitor destination areas with planning controls which shall include but not be limited to the number of rooms;

(F)  Promote and foster the aquaculture industry of the State; and preserve and conserve productive aquacultural lands.

(6)  Transportation.

(A)  Encourage transportation systems in harmony with the lifestyle of the people and environment of the State;

(B)  Adopt guidelines to alleviate environmental degradation caused by motor vehicles;

(C)  Encourage public and private vehicles and transportation systems to conserve energy, reduce pollution emission, including noise, and provide safe and convenient accommodations for their users.

(7)  Energy.

(A)  Encourage the efficient use of energy resources.

(8)  Community life and housing.

(A)  Foster lifestyles compatible with the environment; preserve the variety of lifestyles traditional to Hawaii through the design and maintenance of neighborhoods which reflect the culture and mores of the community;

(B)  Develop communities which provide a sense of identity and social satisfaction in harmony with the environment and provide internal opportunities for shopping, employment, education, and recreation;

(C)  Encourage the reduction of environmental pollution which may degrade a community;

(D)  Foster safe, sanitary, and decent homes;

(E)  Recognize community appearances as major economic and aesthetic assets of the counties and the State; encourage green belts, plantings, and landscape plans and designs in urban areas; and preserve and promote mountain-to-ocean vistas.

(9)  Education and culture.

(A)  Foster culture and the arts and promote their linkage to the enhancement of the environment;

(B)  Encourage both formal and informal environmental education to all age groups.

(10)  Citizen participation.

(A)  Encourage all individuals in the State to adopt a moral ethic to respect the natural environment; to reduce waste and excessive consumption; and to fulfill the responsibility as trustees of the environment for the present and succeeding generations; and

(B)  Provide for expanding citizen participation in the decision making process so it continually embraces more citizens and more issues. [L 1974, c 247, pt of §1; am L 1976, c 27, §2; am L 1985, c 76, §1; gen ch 1993]

Case Notes

No mandate to adopt guidelines prior to making decisions on programs.  63 H. 453, 629 P.2d 1134.












Volume 07

TITLE 20 - SOCIAL SERVICES

CHAPTER 346 - DEPARTMENT OF HUMAN SERVICES

§346-1 - Definitions.

PART I.  GENERAL AND ADMINISTRATIVE PROVISIONS

§346-1  Definitions.  Unless the context clearly requires a different meaning, when used in this chapter:

"Abused or neglected" means subjected to "harm", "imminent harm", or "threatened harm" as defined in section 587-2.

"Adoption assistance" means the provision of one or more of the following to enable the adoption of children with special needs:

(1)  Monetary assistance;

(2)  Medical benefits; or

(3)  Social services.

"Applicant" means the person for whose use and benefit application for services or public assistance is made.

"Assistance allowance" means a single monthly public assistance grant, including funds received from the federal government, expressed in a dollar amount per recipient or per recipient family to be provided a recipient or recipient family for all usual recurring living and shelter expenses, including rent or mortgage payment and utilities, and excluding medical care.

"Child welfare services" means:

(1)  All services necessary for the protection and care of abused or neglected children and children in danger of becoming delinquent; and

(2)  All services necessary for the adoption of children.

"Child with special needs" means a child:

(1)  Who is legally free for adoption;

(2)  Whose adoption is in his or her best interests;

(3)  Who may not be adopted without adoption assistance because one or more specific factors or special circumstances identified by the department of human services in its rules are applicable to the child; and

(4)  For whom a reasonable, but unsuccessful effort has been made to find a suitable adoptive placement without providing adoption assistance, except, where it would not be in the child's best interests.

"Critical access hospital" means a hospital located in the State that is included in Hawaii's rural health plan approved by the federal Health Care Financing Administration and approved as a critical access hospital by the department of health as provided in Hawaii's rural health plan and as defined in 42 U.S.C. Section 1395i-4.

"Department" means the department of human services.

"Director" means the director of human services.

"Domiciliary care" means the provision of twenty-four-hour living accommodations and personal care services and appropriate medical care, as needed, to adults unable to care for themselves by persons unrelated to the recipient in private residences or other facilities.  "Domiciliary care" does not include the provision of rehabilitative treatment services provided by special treatment facilities.

"Financial assistance" means public assistance, except for payments for medical care, social service payments, transportation assistance, and emergency assistance under section 346-65, including funds received from the federal government.

"Hawaii security net" means those public and private assistance and social service programs designed to provide the basic necessities of life:  food, clothing, shelter, and medical care.

"Medical assistance" means payment for medical care or personal care services, including funds received from the federal government.

"Medical care" means all kinds of medical care, psychiatric care, dental care, and maternity care, including surgical care, hospital care, eye care (which includes optical appliances), materials, supplies, and all other appliances used in the care, treatment and rehabilitation of patients, and hospitalization.

"Minor dependents" means dependents living in the home of a specified adult, as defined by rules, in which the adult is the primary caretaker and the dependent is under eighteen or if between eighteen and nineteen, enrolled full-time in a program of secondary or equivalent level vocational or technical school, and is expected to complete the program before reaching age nineteen.

"Non-work eligible household" means a household in which each adult member is receiving assistance under the temporary assistance for needy families program, or is a non-recipient parent, who is:

(1)  A parent of a household member who provides care for a disabled family member living in the home; provided that the need for such care is supported by medical documentation.  Only one parent in a household may claim this status;

(2)  A single custodial parent personally providing care for the parent's child under twelve months of age for a lifetime limit of twelve months;

(3)  A non-needy caretaker; or

(4)  A recipient of Supplemental Security Income or Social Security Disability Insurance under Title 42 United States Code Sections 1381-1383.

"Other work eligible household" means a household in which there is no work eligible individual and at least one adult member is an adult receiving assistance under the temporary assistance for needy families program, or a non-recipient parent, who is:

(1)  Unable to engage in full-time employment as defined by the work participation requirements of the Social Security Act, Title 42 United States Code Section 607, at a job for which the non-recipient parent is equipped by education, training, or experience, for a period of more than thirty days from the onset of an illness, incapacity, or disability due to a physical or mental impairment or substance abuse, as determined by a licensed physician or psychologist;

(2)  A domestic violence victim or any other adult in the assistance unit who meets the criteria established by the department; or

(3)  An adult sixty-five years of age or older.

"Provider" means any person or public or private institution, agency or business concern authorized by the department to provide health care, service or supplies to beneficiaries of medical assistance.

"Public assistance" means financial assistance to or for the benefit of persons whom the department has determined to be without sufficient means of support to maintain a standard consistent with this chapter, payments to or on behalf of such persons for medical care, and social service payments as described under the Social Security Act.

"Recipient" means the person for whose use and benefit services are rendered or a grant of public assistance is made.

"Residential treatment facility" means a facility which provides twenty-four-hour living accommodations, treatment, and rehabilitation to two or more persons who are alcohol or drug abusers, mentally ill, or socially or emotionally distressed persons.  It shall not be considered a domiciliary care facility.

"Social services" means crisis intervention, counseling, case management, and support activities such as day care and chore services provided by the department staff, by purchase of service, or by cooperative agreement with other agencies to persons meeting specified eligibility requirements.

"Work eligible household" means a household in which at least one member is:

(1)  An adult receiving assistance under the temporary assistance for needy families program; or

(2)  A non-recipient parent,

who is not a non-work eligible individual or an other work eligible individual. [L 1941, c 296, pt of §1; RL 1945, §4821; am L 1951, c 125, §1; am L 1953, c 153, §1; RL 1955, §108-1; am L Sp 1959 2d, c 1, §20; am L 1961, c 128, §5; HRS §346-1; am L 1970, c 105, §5; am L 1971, c 135, §2; am L 1975, c 145, §1(1); am L 1978, c 105, §1, c 107, §1, and c 110, §2; am L 1979, c 52, §2; am L 1980, c 120, §1, c 121, §1, c 227, §1, and c 276, §3; am L 1982, c 54, §3; am L 1983, c 213, §2 and c 297, §1; am L 1985, c 225, §1 and c 272, §7; gen ch 1985; am L 1986, c 160, §3; am L 1987, c 339, §4; am L 1988, c 327, §1; am L 1992, c 190, §2; am L 1996, c 300, §§2, 6; am L 1997, c 200, §§1, 2, 9, 11; am L 1998, c 92, §1 and c 127, §§4, 5; am L 2000, c 226, §§2, 9; am L 2004, c 148, §2; am L 2009, c 101, §1]



§346-1.7 - Early childhood education facilities; pre-plus.

[§346-1.7]  Early childhood education facilities; pre-plus.  (a)  There is established the pre-plus program within the department to expand access to affordable and high-quality early childhood education for three- to four-year-old children from low-income families, by allowing preschool programs to be established on public school campuses through public-private partnerships.

(b)  The department and the department of education shall work collaboratively to develop suitable pre-plus classrooms on department of education campuses statewide, including conversion charter school campuses.  The department, with the department of education, shall coordinate site selection for additional pre-plus programs at public school sites, with priority given to public school sites that serve at-risk children as defined in section 302L-1, including sites located in areas with limited access to early learning programs and services. [L Sp 2008, c 14, §5]

Cross References

Early learning system, see chapter 302L.

Identifying sites for early learning facilities, see §302A-1506.5.



§346-2 - Appointment of personnel.

§346-2  Appointment of personnel.  The director of human services shall appoint such personnel in conformity with law as the director deems necessary.  All employees of the department of human services shall be appointed subject to any civil service law relating to state employees; in the event there is no civil service law in effect, then in accordance with a merit system meeting applicable federal requirement; provided that in the event of any conflict between applicable mandatory federal requirements and any state civil service law or regulations, the former requirements shall prevail. [L 1941, c 296, §1(3); RL 1945, §4803; RL 1955, §107-3; HRS §346-2; am L 1970, c 105, §5; gen ch 1985; am L 1987, c 339, §4]

Cross References

Civil service law, see chapter 76.



§346-3 - Compensation of employees.

§346-3  Compensation of employees.  The compensation of all personnel in the department of human services shall be fixed by the director of human services pursuant to any applicable classification law. [L 1941, c 296, §1(4); RL 1945, §4804; am L 1951, c 264, §2; RL 1955, §107-4; HRS §346-3; am L 1970, c 105, §5; am L 1987, c 339, §4]

Cross References

Compensation law, see chapter 77.



§346-4 - REPEALED.

§346-4  REPEALED.  L 1989, c 247, §1.



§346-4.5 - Investigators; authority and access to records.

§346-4.5  Investigators; authority and access to records.  (a)  The director shall appoint and commission one or more investigators as the exigencies of the public service may require.  Persons appointed and commissioned under this section shall have and may exercise all the powers and authority of a police officer or of a deputy sheriff, provided that the persons so appointed and commissioned shall not carry any firearms.

(b)  Information necessary to investigate fraud and other crimes relating to public assistance, to locate absent parents, to establish paternity, to obtain and enforce court orders of support, and to investigate incidents at the Hawaii youth correctional facilities, and contained within the records of any agency, board, commission, authority, or committee of the State or its political subdivisions shall be made available to any commissioned investigator of the department of human services, notwithstanding any provision for confidentiality. [L 1976, c 83, §1; am L 1979, c 176, §1; am L 1987, c 339, §4; am L 1989, c 211, §10; am L 1990, c 281, §11; am L 2009, c 62, §2]

Cross References

Medicaid fraud unit, see §28-91.

Case Notes

State has compelling interest in ensuring that medicaid program is not being defrauded.  481 F. Supp. 1028.



§346-5 - Reports.

§346-5  Reports.  The director of human services shall file with the governor a written report or reports at such times, at least once in each year, and in such form as shall be requested by the governor covering the condition and activities of the department of human services and of each division thereof. [L 1941, c 296, §1(10); RL 1945, §4810; RL 1955, §107-10; HRS §346-5; am L 1970, c 105, §5; am L 1987, c 339, §4]

Cross References

Annual reports, see §93-12.



§346-6 - Appropriations; expenditures; donations.

§346-6  Appropriations; expenditures; donations.  Moneys provided by the legislature for expenditure by the department of human services shall be expended upon vouchers approved by the director of human services or the director's duly authorized subordinates.

All contributions or donations of money to the department shall be paid into the state treasury to be expended according to law and for purposes in accordance with the terms and conditions of the contributions or donations, and all such moneys are appropriated for such purposes; provided that no such contributions or donations shall be accepted by the department except for expenditures within the purposes of this chapter.  The department may accept donations other than money, provided the donations may be used within the purposes of this chapter, and if accepted, may pay for the storage, handling, and distribution of same; provided that any capital expenditures in connection with the storage, handling, and distribution shall be approved by the governor. [L 1941, c 296, pt of §1; RL 1945, §4822; RL 1955, §108-2; HRS §346-6; am L 1970, c 105, §5; gen ch 1985; am L 1987, c 339, §4]



§346-7 - Acceptance of grants-in-aid or outright grants.

§346-7  Acceptance of grants-in-aid or outright grants.  (a)  The department of human services may accept, at any time, grants-in-aid or outright grants from the federal government or any department thereof for general assistance, medical assistance, care of transients, and other nonresidents, and cooperate with the federal government in connection therewith.

(b)  The department shall submit a report detailing all funds received under this section to the legislature no later than twenty days prior to the convening of each regular session. [L 1941, c 296, pt of §1; RL 1945, §4823; RL 1955, §108-3; HRS §346-7; am L 1970, c 105, §5; am L 1987, c 339, §4; am L 1993, c 280, §58]



§346-7.5 - Spouse and child abuse special account; department of human services.

§346-7.5  Spouse and child abuse special account; department of human services.  (a)  There is established within the state treasury a special fund to be known as the "spouse and child abuse special account", and to be administered and expended by the department of human services.

(b)  The proceeds of the account shall be reserved for use by the department of human services for staff programs, and grants or purchases of service, consistent with chapters 42F and 103F, that support or provide spouse or child abuse intervention or prevention as authorized by law.  These proceeds shall be used for new or existing programs and shall not supplant any other funds previously allocated to these programs.  The account shall be kept separate and apart from all other funds in the treasury.

(c)  The account shall consist of fees remitted pursuant to sections 338-14.5 and 572-5, income tax remittances allocated under section 235-102.5, interest and investment earnings, grants, donations, and contributions from private or public sources.  All realizations of the account shall be subject to the conditions specified in subsection (b).

(d)  The department of human services, in coordination with the department of health, shall submit an annual report to the legislature, prior to the convening of each regular session, providing an accounting of the receipts of and expenditures from the account. [L 1994, c 232, §2; am L 1997, c 190, §6; am L 2004, c 228, §3]



§346-8 - Additional funds.

§346-8  Additional funds.  (a)  The department of human services may accept and deposit with the director of finance, for use in carrying out any of the purposes of this chapter or for costs of administration, any funds which may be provided by the United States government, any county, or any other source, in each case upon such terms and conditions as the department, in its discretion, may approve.  All such funds shall be deemed additional to the funds provided by legislative appropriation.  Any such funds received in reimbursement of expenditures made from funds provided by legislative appropriation for any purpose are reappropriated for the same purpose.

(b)  Except as expressly otherwise provided, all appropriations made by the legislature shall be deemed subject to the foregoing provisions, to the end that the amounts of such appropriations shall be deemed to limit the amounts expendable from the general fund of the State but not to limit the amounts expendable by the department.

(c)  The department shall submit a report detailing all moneys received under this section to the legislature no later than twenty days prior to the convening of each regular session. [L 1933, c 209, §22; RL 1935, chap IV, appendix, §22; am L 1941, c 213, §1(19); am L 1943, c 101, pt of §2; RL 1945, §4813; RL 1955, §107-11; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §346-8; am L 1970, c 105, §5; am L 1987, c 339, §4; am L 1993, c 280, §59]

Case Notes

Cited:  35 H. 855, 864, aff'd 130 F.2d 786.



§346-9 - Workshop program.

§346-9  Workshop program.  (a)  All moneys to fund workshop or home labor activities for welfare recipients or other persons who, in the opinion of the department, would benefit from the experience, and all moneys for the purchase of materials, machinery, and other facilities and for the erection, operation, and conduct of the workshops, and for the payment of compensation, as the department may authorize, shall be allocated by the legislature through appropriations out of the state general fund.

(b)  The department shall include in its budgetary request for each upcoming fiscal period, the amounts necessary to effectuate the purposes of this section.

(c)  All moneys received from other funding sources, including federal sources and all moneys derived from the sale of products of the workshops or home labor shall be deposited to the credit of the state general fund. [L 1941, c 296, pt of §1; RL 1945, §4824; RL 1955, §108-4; am L 1959, c 246, §18; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §346-9; am L 1970, c 105, §5; am L 1987, c 339, §4; am L 1993, c 280, §40]



§346-10 - Protection of records; divulging confidential information prohibited.

§346-10  Protection of records; divulging confidential information prohibited.  (a)  The department and its agents shall keep records that may be necessary or proper in accordance with this chapter.  All applications and records concerning any applicant or recipient shall be confidential.  The use or disclosure of information concerning applicants and recipients shall be limited to:

(1)  Persons duly authorized by the State or the United States in connection with their official duties, when the official duties are directly connected with the administration of any form of public assistance, medical assistance, food stamps, or social services;

(2)  Purposes directly connected with any investigation, prosecution, or criminal or civil proceeding conducted in connection with the administration of any form of public assistance, food stamps, medical assistance, or social services, including disclosure by the department, of information and documents to police departments, prosecutors' offices, the attorney general's office, or any other state, county, or federal agency engaged in the detection, investigation, or prosecution of violations of applicable state, county, and federal laws or regulations regarding any aspect of theft, fraud, deception, or overpayment in connection with any aspect of public assistance, food stamps, medical assistance, or social services; provided that disclosure by recipient agencies and personnel shall be permitted under this section to the extent reasonably necessary to carry out the functions for which the information was provided;

(3)  Disclosure to the extent necessary to provide services for applicants and recipients, to determine eligibility, or to determine the amount of public assistance, including verification of information provided by the recipient of public assistance, medical assistance, or food stamps, or to determine the type, kind, frequency, and amount of social services, including health and mental health related services needed;

(4)  Disclosure to banks, financial institutions, or any other payor of a public assistance warrant or check of any information indicating that a public assistance warrant or check honored by the bank, institution, or payor has been forged or otherwise wrongfully presented for payment;

(5)  Federal agencies responsible for the administration of federally assisted programs, that provide assistance in cash or in kind for services directly to individuals on the basis of need; and certification of receipt of assistance to needy families with minor dependents to an employer for purposes of claiming tax credit under Public Law 94-12, the Tax Reduction Act of 1975, shall be permitted;

(6)  Employees acting within the scope and course of their employment of recognized social welfare organizations as may be approved by the department;

(7)  Purposes directly connected with any investigation, prosecution, or criminal proceeding conducted in connection with the licensure or operation of an adult day care center, including disclosure by the department, of information and documents to police departments, prosecutors' offices, the attorney general's office, or any other state, county, or federal agency engaged in the detection, investigation, or prosecution of violations of applicable state, county, and federal laws or regulations;

(8)  Disclosure to the child support enforcement agency for obtaining or enforcing a child support order under chapter 576D;

(9)  Purposes directly connected to and necessary for the career planning, job training, education, job placement, or employment of participants in the workfare program under part IX;

(10)  Disclosure of a recipient's residence and business address to law enforcement officers who request information if the information is needed for an official administrative, civil, or criminal law enforcement purpose to identify a recipient as a fugitive felon or parole violator, and in cases where the information is needed for an official purpose and where the department has informed the recipient of the circumstances in which the recipient's address may be released under section 92F-19(a)(1), (3), or (4); and

(11)  Disclosure of reports and records relating to child abuse or neglect to the extent allowed by rules adopted under section 350-1.4.

(b)  Disclosure to any committee or legislative body (federal, state, or local) of any information that identifies by name and address any such applicant or recipient; and publication of lists or names of applicants and recipients shall be prohibited.

(c)  The department shall promulgate and enforce such rules as may be necessary to prevent improper acquisition or use of confidential information.  Any information secured pursuant to this section by the officials or employees may be used in connection with their official duties or within the scope and course of their employment but not otherwise, and shall be kept in confidential records or files, which shall not be subject to any other law permitting inspection of government records.  The department and its agents shall determine whether or not such inspection is in connection with such official duties or within the scope and course of such employment.

(d)  The use of the records, and other communications of the department or its agents by any other agency or department of government to which they may be furnished, shall be limited to the purposes for which they are furnished.

(e)  Confidential information shall be released if requested by specific written waiver of the applicant or recipient concerned.

(f)  The identity of foster parents, adoptive parents, and foster care facility staff parents, and the location of the foster home, adoptive home, or foster care facility is confidential but may be released with the consent of the foster parent, adoptive parent, or foster care facility staff.  If the department determines it is in the best interest of the child and of the adoptive parents, foster parents, or facility, the identity and location of the adoptive parents or foster parents, foster home, or facility may be stricken from the individual's case file or withheld from the child's parents, guardians, or other interested persons.  Notwithstanding the above, the department shall release the identity, mailing address, and telephone number of licensed or certified foster parents and approved relative caregivers to any association, agency, or government entity which would be of benefit to the foster parents or relative caregivers or to the foster care program, unless the foster parents or relative caregivers submit to the department a signed statement requesting that such information be kept confidential.  To be effective, this statement must be submitted to the department by December 31, 1996, or with the application to the department thereafter.  The identity, mailing address, and telephone number of licensed or certified foster parents and approved relative caregivers provided to an association, agency, or government entity shall not be released by the association, agency, or government entity without the consent of the foster parent or relative caregiver.

(g)  All reports concerning adult abuse or neglect, as well as all records of such reports, are confidential and any unauthorized disclosure of a report or record of a report shall be a violation.  The director of human services may adopt, amend, or repeal rules, pursuant to chapter 91, to provide for the confidentiality of reports and records and for the authorized disclosure of reports and records. [L 1941, c 296, pt of §1; am L 1943, c 113, §1; RL 1945, §4825; am L 1951, c 226, §1; am L 1953, c 153, §2; RL 1955, §108-5; HRS §346-10; am L 1970, c 105, §5; am L 1978, c 105, §2; am L 1983, c 213, §1; am L 1985, c 272, §8; am L 1986, c 332, §6; am L 1987, c 339, §4 and c 345, §2; am L 1991, c 145, §2; am L 1996, c 33, §1; am L 1997, c 200, §§3, 11; am L 1998, c 127, §5; am L 1999, c 34, §1]

Note

Part IX referred to in subsection (a)(9) is repealed.  For similar provisions, see chapter 346, part XI.

Attorney General Opinions

Dissemination of data in DSSH files is limited to officials and employees, therefore HMSA is entitled only to information essential to its fiscal functions.  Att. Gen. Op. 77-5.

Case Notes

Confidentiality requirement insufficient to prevent administrative inspection procedures from unconstitutionally intruding into patient's freedom to decide whether to seek aid of psychiatrist and communicate personal information.  481 F. Supp. 1028.



§346-11 - Unauthorized disclosure or inspection.

§346-11  Unauthorized disclosure or inspection.  Any person, including any person acquiring information through inspection permitted the person or another under section 346-10, who, knowing the information to have been acquired from the confidential records or files of the department of human services, intentionally divulges the same other than as authorized by law, or who intentionally and knowingly aids or abets in the inspection of such applications or records by any person unauthorized to inspect the same under this chapter or other provisions of law, shall be guilty of a violation. [L 1941, c 296, pt of §1; RL 1945, §4826; RL 1955, §108-6; HRS §346-11; am L 1970, c 105, §5; am L 1978, c 105, §3; gen ch 1985; am L 1987, c 339, §4]

Case Notes

Confidentiality requirement insufficient to prevent administrative inspection procedures from unconstitutionally intruding into patient's freedom to decide whether to seek aid of psychiatrist and communicate personal information.  481 F. Supp. 1028.



§346-12 - Hearing.

§346-12  Hearing.  An applicant or recipient, deeming oneself aggrieved, shall be entitled to appeal to the director in the manner prescribed by department rules and shall be afforded reasonable notice and opportunity for a hearing at which all of the evidence presented by the parties, to the extent allowed by chapter 91, shall be considered in a fair and impartial manner. [L 1941, c 296, §1(8); RL 1945, §4808; RL 1955, §107-8; HRS §346-12; am L 1970, c 105, §5; gen ch 1985; am L 1987, c 339, §4; am L 2004, c 207, §1]

Cross References

Hearings, see chapter 91.

Case Notes

Section together with 45 CFR 2505.10, satisfies due process.  66 H. 489, 666 P.2d 1135.



§346-13 - Attendance and testimony of witnesses.

§346-13  Attendance and testimony of witnesses.  (a)  In all hearings or investigations conducted by or initiated at the request of the director of human services or the director's designated subordinate with respect to all matters reasonably related to department functions and programs, the director or the director's designated subordinate shall have the same powers respecting the administering of oaths, compelling the attendance of witnesses, the production of books, papers, documents, or objects deemed relevant to the investigation or inquiry, and examining or causing to be examined witnesses as are possessed by a circuit court and may take depositions and certify to official acts.  Books, papers, documents, or objects obtained pursuant to such an investigation or inquiry may be retained by the director or the director's designated subordinate for a reasonable period of time for the purpose of examination, audit, copying, testing, or photographing.  The circuit courts upon application by any of such officers shall have power to enforce by proper proceedings the attendance and testimony of any witnesses so subpoenaed and the production of books, papers, documents, or objects.  Subpoena and witness fees and mileage in such cases shall be the same as in criminal cases in the circuit court.  Necessary expenses of or in connection with the hearings or investigations shall be payable from the funds appropriated for expenses of the department of human services.

(b)  Upon the written request of the director of human services or a designated subordinate, a financial institution, including but not limited to banks, savings and loan associations, and credit unions, shall furnish the records of accounts, deposits, and withdrawals of any applicant for or recipient of public assistance.  Notwithstanding any other law to the contrary, the director shall require every applicant for public assistance to furnish written consent to authorize any financial institution to furnish the records of accounts, deposits, and withdrawals of such applicant.  The director at the time of making a written request for information, shall provide to the financial institution written certification that the applicant for or recipient of public assistance has furnished such written consent.  The director shall pay a reasonable fee to each such institution, not to exceed the actual cost of providing the information requested. [L 1941, c 296, §1(9); RL 1945, §4809; RL 1955, §107-9; HRS §346-13; am L 1973, c 31, pt of §21; am L 1978, c 105, §4; am L 1984, c 197, §1; gen ch 1985; am L 1987, c 339, §4]



§346-14 - Duties generally.

§346-14  Duties generally.  Except as otherwise provided by law, the department of human services shall:

(1)  Establish and administer programs and standards, and adopt rules as deemed necessary for all public assistance programs;

(2)  Establish, extend, and strengthen services for the protection and care of abused or neglected children and children in danger of becoming delinquent to make paramount the safety and health of children who have been harmed or are in life circumstances that threaten harm;

(3)  Establish and administer programs, and adopt rules as deemed necessary, for the prevention of domestic and sexual violence and the protection and treatment of victims of domestic and sexual violence;

(4)  Assist in preventing family breakdown;

(5)  Place, or cooperate in placing, abused or neglected children in suitable private homes or institutions and place, or cooperate in placing, children in suitable adoptive homes;

(6)  Have authority to establish, maintain, and operate receiving homes for the temporary care and custody of abused or neglected children until suitable plans are made for their care; and accept from the police and other agencies, for temporary care and custody, any abused or neglected child until satisfactory plans are made for the child;

(7)  Administer the medical assistance programs for eligible public welfare and other medically needy individuals by establishing standards, eligibility, and health care participation rules, payment methodologies, reimbursement allowances, systems to monitor recipient and provider compliance, and assuring compliance with federal requirements to maximize federal financial participation;

(8)  Cooperate with the federal government in carrying out the purposes of the Social Security Act and in other matters of mutual concern pertaining to public welfare, public assistance, and child welfare services, including the making of reports, the adoption of methods of administration, and the making of rules as are found by the federal government, or any properly constituted authority thereunder, to be necessary or desirable for the efficient operation of the plans for public welfare, assistance, and child welfare services or as may be necessary or desirable for the receipt of financial assistance from the federal government;

(9)  Carry on research and compile statistics relative to public and private welfare activities throughout the State, including those dealing with dependence, defectiveness, delinquency, and related problems;

(10)  Develop plans in cooperation with other public and private agencies for the prevention and treatment of conditions giving rise to public welfare problems;

(11)  Adopt rules governing the procedure in hearings, investigations, recording, registration, determination of allowances, and accounting and conduct other activities as may be necessary or proper to carry out this chapter;

(12)  Supervise or administer any other activities authorized or required by this chapter, including the development of the staff of the department through in-service training and educational leave to attend schools and other appropriate measures, and any other activities placed under the jurisdiction of the department by any other law;

(13)  Make, prescribe, and enforce policies and rules governing the activities provided for in section 346-31 it deems advisable, including the allocation of moneys available for assistance to persons assigned to work projects among the several counties or to particular projects where the apportionment has not been made pursuant to other provisions of law, if any, governing expenditures of the funds;

(14)  Determine the appropriate level for the Hawaii security net, by developing a tracking and monitoring system to determine what segments of the population are not able to afford the basic necessities of life, and advise the legislature annually regarding the resources required to maintain the security net at the appropriate level;

(15)  Subject to the appropriation of state funds and availability of federal matching assistance, expand optional health care to low-income persons as follows:

(A)  Pregnant women and infants under one year of age living in families with incomes up to one hundred eighty-five per cent of the federal poverty level and without any asset restrictions;

(B)  Children under six years of age living in families with incomes up to one hundred thirty-three per cent of the federal poverty level and without any asset restrictions;

(C)  Older children to the extent permitted under optional federal medicaid rules;

(D)  Elder persons;

(E)  Aliens;

(F)  The homeless; and

(G)  Other handicapped and medically needy persons; and

(16)  Subject to the appropriation of state funds and availability of federal matching assistance, establish the income eligibility level for the medically needy program at one hundred thirty-three per cent of the assistance allowance. [L 1941, c 296, pt of §1; am L 1943, c 213, pt of §1; RL 1945, §4827; am L 1945, cc 113, 157, §1; am L 1953, c 153, §3; RL 1955, §108-7; am L 1961, c 128, §6; HRS §346-14; am L 1970, c 104, §1 and c 105, §5; am L 1971, c 20, §1; am L 1978, c 107, §5; am L 1979, c 11, §1; am L 1983, c 297, §2; am L 1987, c 339, §3; am L 1988, c 296, §1; am L 1989, c 393, §2; am L 1990, c 67, §8 and c 202, §4; am L 1996, c 167, §1; am L 1998, c 92, §2]

Note

L Sp 2005, c 4, §3 provides:

"SECTION 3.  The department of human services shall not take any action to remove pharmaceutical benefits management from managed care plans that provide health care coverage for Hawaii medicaid beneficiaries."

Cross References

General authority, see §26-14.

Medical assistance to other needy children, see §346-59.4.

Rulemaking and hearings by administrative agencies, see chapter 91.

Case Notes

Eleventh Amendment to the U.S. Constitution did not bar  plaintiffs' individual suits under Title II of the Americans with Disabilities Act or §504 of the Rehabilitation Act regarding class action suit based on State's exclusion of certain disabled people from health insurance program; determinations of unlawful discrimination and awards of compensatory damages and expert witness fees affirmed.  303 F.3d 1039.

Re cooperation with Federal Aid to Families with Dependent Children regulations in determining eligibility.  396 F. Supp. 375.

State welfare manual regulations held to violate federal regulations regarding payment of benefits while termination of benefits hearing is pending.  434 F. Supp. 1173; 434 F. Supp. 1177.

State regulations not allowing deduction of reasonable work related expenses in determining need and imposing burdensome verification of expenses violated federal regulations.  438 F. Supp. 238.

Department's manual of instruction covering investigation of fraud dealt only with internal management and was not required to be adopted in accordance with chapter 91.  58 H. 94, 564 P.2d 1271.



§346-14.3 - Guiding principles to be used by state agencies when dealing with children of incarcerated parents.

[§346-14.3]  Guiding principles to be used by state agencies when dealing with children of incarcerated parents.  The guiding principles to be used by the state agencies when dealing with children of incarcerated parents shall be as follows:

(1)  Children should be treated with respect and dignity at all times;

(2)  The children's safety and care should be of paramount importance to all involved;

(3)  If the children so choose, communication avenues should be made available such that the children should have opportunities to see, speak to, or visit parents, where appropriate;

(4)  State support for the children should be provided as resources permit;

(5)  The children should be kept safe and informed at the time of the parent's arrest;

(6)  The children's wishes should be taken into consideration regarding any decisions made concerning their welfare;

(7)  The children's wishes should be taken into consideration when decisions are made about their incarcerated parent;

(8)  Children should be well cared for in the absence of an incarcerated parent;

(9)  Children should receive proper support during any struggles with the parent's incarceration;

(10)  Children should not be judged, blamed, or labeled because of a parent's incarceration; and

(11)  Children should receive support for the desire to retain a relationship with an incarcerated parent, where appropriate. [L Sp 2008, c 7, §2]



§346-14.5 - Financial assistance advisory council; established.

[§346-14.5]  Financial assistance advisory council; established.  (a)  There is created within the department for administrative purposes the financial assistance advisory council.  The financial assistance advisory council shall be composed of fifteen members appointed by the director.  The members of the financial assistance advisory council shall serve at the pleasure of the director and without compensation.

(b)  The financial assistance advisory council shall have the function of rendering advice and information to the department on matters relating to financial assistance programs including rendering advice and information for the determination of the amount of benefit payments under sections 346-52, 346-53, and 346-71, including but not limited to temporary assistance to needy families (TANF), temporary assistance to other needy families (TAONF), and general assistance to households without minor dependents.  The council shall be advisory and informational in nature only and shall not have the power to adopt rules.

(c)  The financial assistance advisory council may request the assistance of professional facilitators and mediators as necessary. [L 1998, c 127, §1]



§346-15 - Burial of deceased medical or financial assistance recipients or unclaimed corpses.

§346-15  Burial of deceased medical or financial assistance recipients or unclaimed corpses.  (a)  The department of human services may bear the cost of the burial of deceased medical or financial assistance recipients or unclaimed corpses.  Burial services include the customary mortuary, crematory, cemetery, and other services essential in providing a dignified burial.

(b)  The department may pay for mortuary and crematory services to be furnished by any licensed provider of mortuary and crematory services.  Mortuary and crematory payments shall be made to the extent of cost, or in the sum of $400, whichever is less.

(c)  The department may pay for cemetery services, to be furnished by any licensed provider of cemetery services.  Cemetery payments shall be made to the extent of cost, or in the sum of $400, whichever is less.

(d)  In cases where the decedent is survived by relatives, the relatives shall be permitted to make their own arrangements for the burial or cremation of their deceased relative.

(e)  The person submitting an application for funeral payments under the department's funeral payment program, on behalf of a deceased medical or financial assistance recipient, shall have sixty days from the date of death of the deceased to submit the application for funeral payments to the department.  This subsection shall not apply to applications submitted by the respective county medical examiner or coroner on behalf of unclaimed corpses.

(f)  All unclaimed corpses shall be cremated.  The department of human services shall authorize the cremation of unclaimed corpses.

(g)  A person or public or private agency, including the department of human services, shall not be liable for any damage or subject to criminal prosecution for any act done pursuant to and in compliance with this section.

(h)  For the purposes of this section, "unclaimed corpse" means the remains of any deceased person for whom no one has assumed responsibility for disposition of the body within five working days, excluding weekends, from the date of death and about whom the department and the respective county medical examiner or coroner have no actual knowledge of a legally responsible party.

(i)  The department shall adopt rules pursuant to chapter 91 for purposes of administering and implementing this section. [L 1943, c 36, §1; RL 1945, §4828; am L 1945, c 161, §1; am L 1947, c 22, §1; am L 1953, c 153, §4; RL 1955, §108-8; HRS §346-15; am L 1970, c 88, §1 and c 105, §5; am L 1976, c 177, §1; am L 1985, c 34, §1; am L 1987, c 339, §4; am L 1992, c 20, §1; am L 2000, c 101, §2; am L 2001, c 41, §2]

Cross References

State responsibility, see §27-1.

Case Notes

Duty of burial.  42 H. 500.



§346-16 - Definitions.

§346-16  Definitions.  (a)  As used in this chapter:

"Child caring institution" means any institution other than an institution of the State, maintained for the purpose of receiving six or more minor children for care and maintenance, not of common parents, apart from their parents or guardians on a twenty-four hour basis for monetary payment.  This term shall not apply to any boarding school which is essentially and primarily engaged in educational work.

"Child placing organization" means any person, agency, or organization, except family courts and the department of human services, engaged in the investigation, placement, and supervision of children in foster care.

"Former foster youth" means a person formerly placed under the jurisdiction of the department as a foster child by the family court pursuant to chapter 587 who has attained the age of eighteen while under the placement responsibility of the department or who was under the placement responsibility of the department when a legally responsible caregiver was granted custody.

"Foster boarding home" means any boarding home in which:

(1)  One or more, but fewer than six, minor children are received; and

(2)  Six or more minor siblings are placed together in the best interests of the children,

for care and maintenance apart from their parents or guardians on a twenty-four hour basis for fee or charge.

"Institution of higher education" means any institution normally requiring a high school diploma or equivalency certificate for enrollment, including but not limited to colleges, universities, and vocational or technical schools.

"Prospective adoptive parents" means a person, or persons who are married to each other, applying with the department to adopt a child or children.

(b)  None of the facilities defined in subsection (a) shall be considered a special treatment facility in the sense of section 321-11(10) unless clinical treatment of mental, emotional or physical disease or handicap is a part of the routine program or constitutes the main purpose of the facility. [L 1941, c 296, pt of §1; RL 1945, pt of §4830; am L 1949, c 353, pt of §1; am L 1953, c 153, pt of §5 and c 191, pt of §1; RL 1955, §108-10; am L Sp 1959 2d, c 1, §20; am L 1965, c 232, §1; HRS §346-16; am L 1970, c 105, §5; am L 1980, c 303, §9(1); am L 1981, c 84, §2; am L 1985, c 209, §1; am L 1986, c 297, §1; am L 1987, c 339, §4; am L 1989, c 394, §2; am L 1999, c 152, §1; am L 2000, c 108, §2; am L 2001, c 80, §1; am L 2003, c 95, §9(1); am L 2008, c 198, §1]



§346-17 - Child placing organizations, child caring institutions, and foster boarding homes; authority over, investigation of, and standards for.

§346-17  Child placing organizations, child caring institutions, and foster boarding homes; authority over, investigation of, and standards for.  (a)  No child placing organization shall engage in the investigation, placement, and supervision of minor children in foster care unless it meets the standards of conditions, management, and competence set by the department of human services.

(b)  No child caring institution shall receive minor children for care and maintenance unless it meets the standards of conditions, management, and competence to care for and train children set by the department.

(c)  No foster boarding home shall receive for care and maintenance any child unless:

(1)  It meets with the standards of conditions, management, and competence set by the department; and

(2)  The foster boarding home applicant successfully completes foster parent training; provided that after July 1, 1999, new special licensed or relative foster home care providers licensed for a specific child or children shall successfully complete foster parent training within the first year following placement of the first child into the new special licensed or relative foster home.

(d)  The department shall adopt rules pursuant to chapter 91 relating to:

(1)  Standards for the organization and administration of child placing organizations;

(2)  Standards of conditions, management, and competence for the care and training of minor children in child caring institutions and foster boarding homes; and

(3)  Standards of conditions and competence of operation of foster boarding homes as may be necessary to protect the welfare of children.

(e)  All rules of the department shall have the force and effect of law, and any violation thereof or of this section shall be punishable by a fine of not more than $200.

(f)  As a condition for a certificate of approval, any organization, institution, or foster boarding home, including all adults residing in the foster boarding home, shall:

(1)  Meet all standards and requirements established by the department;

(2)  Be subject to criminal history record checks in accordance with section 846-2.7, and child abuse and neglect registry checks, in accordance with departmental procedures; and

(3)  Provide consent to the department or its designee to obtain criminal history record and child abuse and neglect registry information.

New employees of the organization, institution, or home shall be fingerprinted within five working days of employment.

(g)  Upon approval of the organization, institution, or foster boarding home, the department or its authorized agents shall issue a certificate of approval that shall continue in force for one year or for two years if the organization, institution, or foster boarding home meets the criteria established by the department, unless sooner revoked for cause.  The certificate shall be renewed by the department or its authorized agents, after annual or biennial investigation, if the investigation discloses that the organization, institution, or foster boarding home continues to meet the standards set by the department.  The certificate of approval shall be a permit to operate the child placing organization, child caring institution, or foster boarding home, and no person or organization shall operate or maintain the organization, institution, or foster boarding home without the certificate.

(h)  Any child placing organization, child caring institution, or foster boarding home shall be subject to review or investigation at any time and in a manner, place, and form as may be prescribed by the department or its authorized agents.

(i)  As used in this section, "foster parent training" means training or instruction in special skills and knowledge to care for foster children.

(j)  The department or its designee shall request:

(1)  A criminal history record check through the Hawaii criminal justice data center on all operators, employees, and new employees of child care institutions, child placing organizations, and foster boarding homes, including all adults residing in the foster boarding homes, subject to licensure pursuant to section 846-2.7; and

(2)  A child abuse and neglect registry check on all operators, employees, and new employees of child care institutions, child placing organizations, and adults residing in a foster boarding home subject to licensure in accordance with departmental procedures.

(k)  The department may deny a certificate of approval if an operator, employee, or new employee of a child care institution or child placing organization's facility, or any adult residing in a foster boarding home, was convicted of a crime other than a minor traffic violation involving a fine of $50 or less and if the department finds that the criminal history record or child abuse registry history of an operator, employee, new employee, or adult residing in a foster boarding home poses a risk to the health, safety, or well-being of the children in care.

(l)  The department or its designee shall make a name inquiry into the criminal history records for the first two years of certification of a foster boarding home and annually or biennially thereafter and into the child abuse and neglect registry in accordance with departmental procedures depending on the certification status of the home. [L 1941, c 296, pt of §1; RL 1945, pt of §4830; am L 1949, c 353, pt of §1; am L 1953, c 153, pt of §5 and c 191, pt of §1; RL 1955, §108-11; HRS §346-17; am L 1970, c 105, §5; am L 1985, c 209, §2; am L 1987, c 339, §4; am L 1996, c 5, §1; am L 1999, c 271, §3; am L 2003, c 95, §9(2); am L 2007, c 46, §1; am L 2008, c 136, §1]

Cross References

Criminal history and child abuse record checks (child care facilities), see §346-154.

Operation of adult foster homes for developmentally disabled, see §321-11.2.

Rulemaking, see chapter 91.

Case Notes

Cited:  73 H. 314, 832 P.2d 265.



§346-17.4 - Higher education board allowances for students.

§346-17.4  Higher education board allowances for students.  (a)  An eligible former foster youth shall be eligible for higher education board allowances after reaching the age of majority, and the higher education board allowance for that former foster youth shall be paid to an accredited institution of higher education, another intermediary contracted by the department, the former foster youth, or to the former foster youth's former foster parents or legal custodians, as appropriate; provided that:

(1)  The former foster youth is twenty-six years old or younger;

(2)  The former foster youth has submitted an application for the higher education board allowance through the age of twenty-one years old, except that a former foster youth who is between the ages of twenty-two years and twenty-six years on July 1, 2008, and attending an institution of higher education, may apply for a higher education board allowance after July 1, 2008, and no later than June 30, 2009; and

(3)  The former foster youth is attending or has been accepted to attend an accredited institution of higher education.

(b)  The higher education board allowance may be issued while the former foster youth is attending an accredited institution of higher education on a full-time basis or on a part-time basis, in accordance with rules adopted by the department.

(c)  Reimbursement to foster parents for the former foster youth's higher education board cost up to the maximum allowable board amount shall be made retroactive to the former foster youth's entry into an accredited institution of higher education on a full-time basis, but no earlier than July 1, 1987, or on a part-time basis for the first academic year, but no earlier than July 1, 1999.

(d)  Higher education board allowances may be applied by the former foster youth to costs incurred in undertaking full-time studies or part-time studies at an institution of higher education in accordance with rules adopted by the department.

(e)  The duration of the total higher education board allowance shall not exceed sixty months.

(f)  The department's standards relating to income resources of foster children shall be applicable to this section.

(g)  Higher education board allowances shall be provided subject to the availability of state and federal funds. [L 1989, c 394, §1; am L 1990, c 276, §1; am L 1999, c 124, §1; am L 2000, c 79, §1; am L 2001, c 80, §2; am L 2006, c 289, §3; am L 2008, c 198, §2]



§346-17.5 - Federal aid to children in foster care.

[§346-17.5]  Federal aid to children in foster care.  (a)  Beginning October 1, 1983, not more than forty per cent of the total number of children for whom maintenance is provided pursuant to Part E of Title IV of the Social Security Act may have been in foster care for more than twenty-four months.

(b)  Commencing with the federal fiscal year beginning October 1, 1984, the department shall reduce by one per cent each fiscal year the total number of children for whom maintenance is so provided and who have been in foster care for more than twenty-four months. [L 1982, c 212, §1]



§346-18 to 19 - .

§§346-18 to 19.5  REPEALED.  L 1985, c 208, §4.



§346-19.6 - REPEALED.

§346-19.6  REPEALED.  L 2003, c 95, §9(3).



§346-19.7 - Prospective adoptive parents; standards and home studies.

§346-19.7  Prospective adoptive parents; standards and home studies.  (a)  The department shall develop standards to ensure the reputable and responsible character of prospective adoptive parents as defined in this chapter.

(b)  The department shall develop procedures for obtaining verifiable information regarding the criminal history and child abuse and neglect registry information of persons who are seeking to become adoptive parents.  The department or its designee shall obtain criminal history record information through the Hawaii criminal justice data center in accordance with section 846-2.7, and child abuse record information from the department in accordance with departmental procedures.

(c)  Except as otherwise specified, any person who seeks to become an adoptive parent, including all adults residing in the prospective adoptive home, shall:

(1)  Meet all standards and requirements established by the department;

(2)  Be subject to criminal history record checks in accordance with section 846-2.7, and child abuse and neglect registry checks in accordance with departmental procedures; and

(3)  Provide consent to the department to obtain criminal history record and child abuse and neglect registry information.

Information obtained pursuant to subsection (b) and this subsection shall be used by the department for the purpose of determining whether or not a person is suitable to be an adoptive parent.  All decisions shall be subject to federal laws and regulations.

(d)  The department may deny a person's application to adopt a child if either of the prospective adoptive parents or any adult residing in the prospective adoptive home was convicted of an offense for which incarceration is a sentencing option, and if the department finds by reason of the nature and circumstances of the crime that either of the prospective adoptive parents, or any adult residing in the prospective adoptive home, poses a risk to the health, safety, or well-being of the child.  A denial shall occur only after appropriate investigation, notification of results and planned action, and opportunity to meet and rebut the finding, all of which need not be conducted in accordance with chapter 91.

(e)  The department may deny a person's application to adopt a child if either of the prospective adoptive parents or any adult residing in the prospective adoptive home has a history of confirmed child abuse or neglect, or both, revealed by the child abuse and neglect registry check, and if the department finds by reason of the nature and circumstances of the abuse or neglect, or both, that either of the prospective adoptive parents or any adult residing in the prospective adoptive home poses a risk to the health, safety, or well-being of the child.  A denial shall occur only after an appropriate investigation, notification of results and planned action, and an opportunity to meet and rebut the finding, all of which need not be conducted in accordance with chapter 91.

(f)  The department may authorize or contract for home studies of prospective adoptive parents for children under the department's custody by experienced social workers with specialized adoption experience. [L 2000, c 108, §1; am L 2003, c 95, §9(4); am L 2007, c 46, §2; am L 2008, c 136, §2]



§346-20 to 25 - REPEALED.

§§346-20 to 25  REPEALED.  L 1985, c 208, §4.



§346-26 - Prevention and treatment of conditions giving rise to need.

§346-26  Prevention and treatment of conditions giving rise to need.  The department of human services may carry on or administer or cooperate with other public or private agencies in work or activities for the purpose of preventing or treating conditions giving rise to the need for public assistance in any case in which such work or activities may prevent, shorten, or eliminate the need of public assistance.  Such work or activities, if any, shall be taken into consideration in deciding upon or deferring action upon any application for public assistance. [L 1941, c 296, pt of §1; RL 1945, §4831; RL 1955, §108-12; HRS §346-26; am L 1970, c 105, §5; am L 1987, c 339, §4]



§346-27 - REPEALED.

§346-27  REPEALED.  L 1969, c 173, §1.



§346-28 - REPEALED.

§346-28  REPEALED.  L 1976, c 73, §1.



§346-28.5 - Family self-sufficiency escrow accounts; asset test exemption.

[§346-28.5]  Family self-sufficiency escrow accounts; asset test exemption.  Moneys within an escrow account established under the family self-sufficiency program of the United States Department of Housing and Urban Development shall be disregarded when determining eligibility for assistance or other benefits under this chapter. [L 2007, c 30, §2]



§346-29 - Applications for public assistance; manner, form, conditions.

§346-29  Applications for public assistance; manner, form, conditions.  (a)  Applications for public assistance under this chapter shall be made by the applicant, or by someone acting in the applicant's behalf, in the manner, place, and form prescribed by the department.

(b)  No applicant or recipient who is found guilty of fraudulently misrepresenting residence to obtain assistance in two or more states shall be entitled to public assistance under this chapter for ten years from date of conviction.  No applicant or recipient shall be entitled to public assistance under this chapter who is a fugitive felon or who is in violation of a condition of probation or parole or has sufficient income or other resources to provide a standard above that provided in this chapter, or who is an inmate of any public institution, except that any inmate of a public institution who is otherwise eligible for medical assistance and who has been determined by the medical director of the institution as having a major illness or medical condition requiring the provision of medical care outside of the institution may receive assistance under this chapter.  An inmate of a public institution or resident of a medical institution may apply for assistance to begin after the inmate's discharge from the institution.  To enforce this subsection, the department shall examine each list of inmates within, or newly admitted to, a correctional facility in the State that is submitted to the department by the director of public safety pursuant to section 353-12.5, regardless of the nature of the offense for which an inmate is incarcerated or the duration of incarceration, to determine whether an inmate is eligible for public assistance under this chapter.

(c)  In determining the needs of an applicant or recipient for public assistance by the department, the department shall:

(1)  Disregard the amounts of earned or unearned income as required or allowed by federal acts and other regulations, to receive federal funds and disregard from gross earned income twenty per cent plus $200 and a percentage of the remaining balance of earned income consistent with federal regulations and other requirements;

(2)  Consider as net income in all cases the income as federal acts and other regulations require the department to consider for receipt of federal funds and may consider the additional income and resources as these acts and regulations permit to be considered;

(3)  For households with minor dependents, disregard a total of $5,000 in assets and the value of one motor vehicle in determining the needs of persons for financial assistance; provided that the amount to be disregarded shall not exceed standards under federally funded financial assistance programs.  This paragraph shall not apply to persons eligible for federal supplemental security income benefits, aid to the aged, blind or disabled, or general assistance to households without minor dependents.  In determining the needs of persons eligible for federal supplemental security income benefits, aid to the aged, blind, or disabled, or general assistance to households without minor dependents, the department shall apply all the resource retention and exclusion requirements under the federal supplemental security income program;

(4)  Apply the resource retention requirements under the federal supplemental security income program in determining the needs of a single person for medical assistance only;

(5)  Apply the resource retention requirements under the federal supplemental security income program in determining the needs of a family of two persons for medical assistance only and an additional $250 for each additional person included in an application for medical assistance only;

(6)  Disregard amounts of emergency assistance granted under section 346-65;

(7)  Not consider as income or resources any payment for services to or on behalf of, or any benefit received by, a participant under the first-to-work program of part XI, other than wages.  Wages earned by a participant while participating in the first-to-work program shall be considered income of the participant, unless the wages are excluded or disregarded under any other law;

(8)  Not consider as income or resources payment made to eligible individuals, eligible surviving spouses, surviving children or surviving parents as specified under Title I of the Civil Liberties Act of 1988, Public Law 100-383, which made restitution to individuals of Japanese ancestry who were interned during World War II;

(9)  Allow the community spouse of an individual residing in a medical institution to maintain countable resources to the maximum allowed by federal statutes or regulations with provisions for increases, as allowed by the Secretary of Health and Human Services by means of indexing, court order, or fair hearing decree, without jeopardizing the eligibility of the institutionalized spouse for medical assistance;

(10)  Allow an individual residing in a medical institution to contribute toward the support of the individual's community spouse, thereby enabling the community spouse to maintain the monthly maximum income allowed by federal statutes or regulations, with provisions for increases as allowed by the Secretary of Health and Human Services by means of indexing, court order, or fair hearing decree;

(11)  Consider the transfer of assets from the applicant's name to another name within the specified time period as required by federal regulations, known as the "lookback" period, prior to the application for medical assistance for care in a nursing home or other long-term care facility.  Pursuant to rules adopted under chapter 91, the director may attribute any assets that have been transferred within the required federal "lookback" period from the applicant if the director determines that transfer of certain assets was made solely to make the applicant eligible for assistance under this chapter; and

(12)  Not consider as income or resources any funds deposited into a family self-sufficiency escrow account on behalf of a participant under a federal housing choice voucher family self-sufficiency program as required or allowed under federal law.

(d)  In determining eligibility for medical assistance, the department shall require from all applicants and recipients the assignment of any benefits due to a third party liability.  Any rights or amounts so assigned shall be applied against the cost of medical care paid under this chapter.

(e)  The director shall adopt rules pursuant to chapter 91 defining assets and to determine eligibility for medical assistance; provided that the cash surrender value of life insurance policies owned by persons included in an application shall be treated as assets. [L 1941, c 296, pt of §1; RL 1945, §4834; am L 1951, c 169, §§1, 2; RL 1955, §108-15; am L 1962, c 6, §2; HRS §346-29; am L 1969, c 173, §3; am L 1970, c 105, §5; am L 1972, c 32, §1; am L 1975, c 145, §1(2); am L 1976, c 73, §2; am L 1979, c 52, §5; am L 1982, c 67, §1 and c 216, §1; am L 1984, c 95, §5; am L 1986, c 109, §1 and c 160, §4; am L 1987, c 345, §3; am L 1989, c 60, §1 and c 395, §1; am L 1990, c 322, §1; am L 1994, c 187, §1; am L 1996, c 300, §§3, 6; am L 1997, c 200, §§4, 9, 11; am L 1998, c 127, §§4, 5; am L 2007, c 237, §2; am L 2009, c 188, §3]

Case Notes

Income tax refund is not "income".  396 F. Supp. 375.

Department's food stamp regulation term "unusual expense" includes cost of replacing casualty losses not due to recipient's negligence and which are verifiable.  421 F. Supp. 24.

In determining need, State must consider reasonable work related expenses of applicant for assistance.  438 F. Supp. 238.

Validity of policies and provisions contained in Hawaii Public Welfare Manual for evaluating equity that recipients of AFDC benefits may have in their home property while receiving assistance.  475 F. Supp. 368.

Regulations providing that applications be processed within a stated period require good faith compliance that is reasonable in view of the resources available to the department to carry out welfare functions.  54 H. 125, 504 P.2d 1217.



§346-29.3 - Medical assistance application information; annual report; public disclosure.

[§346-29.3]  Medical assistance application information; annual report; public disclosure.  (a)  Each applicant for medical assistance under any program administered by the department shall identify the employer of the proposed beneficiary of medical assistance.  If the proposed beneficiary is unemployed, the applicant for medical assistance shall identify the employer of any adult who is responsible for providing all or some of the proposed beneficiary's support.

For the purposes of this section, "proposed beneficiary" means any person who files an application for health care benefits or hospital care for the person, or any other individual on whose behalf an application is filed, including children or other dependents of the applicant.

(b)  Before October 1 of each year, the department shall submit to the legislature a written annual report identifying all employers identified pursuant to subsection (a) who employ twenty-five or more beneficiaries of medical assistance programs administered by the department.  In determining whether the twenty-five-employee threshold is met, the department shall include all beneficiaries employed by the employer and its subsidiaries at all locations within the State.  In the event the department requires assistance to ascertain information, such as an employer's subsidiaries or location, the department shall consult with the department of commerce and consumer affairs.  The report shall include:

(1)  Each employer's name and names of subsidiaries, if appropriate, that employ beneficiaries of department medical assistance programs;

(2)  The location of the employer;

(3)  For each department medical assistance program, the total number of the employer's employees and dependents who are enrolled in the program; and

(4)  The total cost to the State per year of providing medical assistance benefits for the employees and enrolled dependents of each identified employer.

The report shall not include the name of any individual medical assistance program beneficiary and shall be subject to applicable privacy standards established under federal Medicaid regulations and the administrative simplification provisions of the Health Insurance Portability and Accountability Act of 1996, P.L. 104-191.

(c)  The department shall make the annual report available to the public through any means the director deems appropriate. [L Sp 2005, c 10, §2]



§346-29.5 - Real property liens.

§346-29.5  Real property liens.  (a)  The department of human services may require of any person applying for or currently receiving assistance under the department's programs, including but not limited to social service payments, financial assistance, medical assistance, and food stamps, who owns or has any interest in real property, that the person shall enter into an agreement with the department that future grants of assistance shall be and constitute a lien against the interest in real property, and shall remain a lien until satisfied and discharged, with the exception of home property lived on by the assistance household.

(b)  The department may also place a lien against the real property of any recipient receiving medical assistance who is an inpatient in a nursing facility, intermediate care facility for the mentally retarded, or other medical institution, after a state determination, pursuant to notice and hearing requirements of chapter 91, that the recipient cannot reasonably be expected to be discharged from the medical institution and returned home.  There is a rebuttable presumption that the recipient cannot reasonably be expected to be discharged from the facility and return home if the recipient or a representative of the recipient declares that there is no intent to return home or if the recipient has been institutionalized for six months or longer without a discharge plan.

(1)  The department may not place a lien on the recipient's home if the recipient's:

(A)  Spouse;

(B)  Minor, blind, or disabled child; or

(C)  Sibling who has an equity interest in the home and who was residing in the home for a period of at least one year immediately before the date of the recipient's admission to the medical institution;

is lawfully residing in the home.

(2)  The department shall not recover funds from the lien on the recipient's home when:

(A)  A sibling who was residing in the home for a period of at least one year immediately before the date of the recipient's admission to the medical institution; or

(B)  A son or daughter who was residing in the recipient's home for a period of at least two years immediately before the date of the recipient's admission to the medical institution, and who establishes to the satisfaction of the State that he or she provided care to the recipient which permitted such recipient to reside at home rather than in an institution;

lawfully resides in the home and has lawfully resided in the home on a continuous basis since the date of the recipient's admission to the medical institution.

(3)  The department also shall not recover funds from the lien if the recipient has a surviving spouse; or surviving minor, blind, or disabled child.

(4)  Any lien imposed with respect to this subsection shall be dissolved upon the individual's discharge from the medical institution and return home.

(c)  The agreement in subsection (a) or the lien in subsection (b) shall be recorded in the bureau of conveyances, or filed in the office of the assistant registrar of the land court.  When the agreement or lien is recorded in the bureau of conveyances, the registrar shall forthwith cause the same to be indexed in the general indexes of the bureau of conveyances.  From and after the recording in the bureau of conveyances the liens shall attach to all interests in real property then owned by the person and not registered in the land court, and from and after the filing thereof in the office of the assistant registrar of the land court, the liens shall attach to any such interest in land then registered therein.  The liens shall be for all amounts of assistance, unless otherwise provided by rules adopted pursuant to chapter 91, then or thereafter paid in accordance with the programs from which the person receives assistance.  The department shall be obligated to annually update, as an accounting measure, the actual amount of the liens recorded in the bureau of conveyances.

(d)  The department shall issue certificates of release or partial release upon satisfaction or partial satisfaction of the  liens.  Certificates of release or partial release of any real property lien issued by the director or the director's authorized representative shall be recorded in the bureau of conveyances.  The director shall consider issuing conditional certificates of release in cases of extreme hardship as set out in rules adopted under chapter 91.  The registrar shall forthwith cause the same to be indexed in the general indexes in a like manner as the original  liens.  No fee shall be charged for any of the recording.  The liens herein provided for shall take priority over any other lien subsequently acquired or recorded except tax liens and except that, in the estate of a beneficiary, the actual funeral expenses, the expenses of the last sickness, the cost of administration of the estate, and any allowance made to the surviving spouse and children for their support during administration of the estate, shall have priority and preference over the liens herein imposed, and over any claim against an estate filed under section 346-37.

The liens shall be enforceable by the department by suit in the appropriate court or shall be enforceable as a claim against the estate of the recipient under section 346-37, having priority over all other debts except taxes, the actual funeral expenses, the expenses of last sickness, the cost of administration of the estate, and any allowance made to the surviving spouse and children for their support during administration of the estate.

The liens shall be enforceable as a claim under section 346-37 against the estate of a recipient under any circumstances if the estate is admitted to probate at the instance of any interested party.

Whenever the department is satisfied that the collection of the amount of assistance paid a recipient will not be jeopardized or that the release or waiver of the priority of the liens against the recipient's property, in whole or in part, is necessary to provide for the maintenance or support of the recipient, the recipient's spouse, or any minor or incapacitated child, it may release or waive the priority of the liens with respect to all or any part of the real property.

The recipient, the recipient's heirs, personal representatives, or assigns may discharge the liens at any time by paying the amount thereof to the department which shall execute a satisfaction thereof.  The department may at its discretion compromise the collection of any such liens, but such compromise shall be made only when the recipient, the recipient's heirs, personal representatives, or assigns prove that the collection of the full amount of the liens or claim would cause undue hardship or the liens or claim are otherwise uncollectible.

The proceeds from the enforcement, payment, or compromise of the liens shall be paid into the treasury of the State.  If the amount of assistance reflected by the proceeds was paid in part by federal funds, the proper portion of these funds shall be paid by the director of finance to the treasury of the United States.  The director of finance shall thereupon report such payment to the department.  If the federal funds are not paid directly into the treasury of the United States, these federal funds shall be credited by the director of finance to the department for expenditure for assistance without need for further appropriation.

If at any time the federal government, or any agency or instrumentality thereof, requires, as a condition to any grant of assistance, the performance of conditions inconsistent with this section, or desisting from actions provided by this section, the governor may suspend, upon a finding to that effect and to the extent of such requirement, any provisions of this section to the end that such federal assistance may be received.

The department shall submit an annual report to the legislature, which shall include a list of liens held by the department on real property.  This report shall include but not be limited to a description of the value of the liens, the legal status of the liens, and when the liens were initiated.

The department shall adopt rules pursuant to chapter 91 necessary for the purposes of this section. [L 1980, c 16, §1; gen ch 1985; am L 1987, c 339, §4; am L 1988, c 82, §1; am L 1994, c 187, §2; am L 1997, c 65, §1; am L 2001, c 150, §2]

Revision Note

Subsection (b)(1)(C) designation added pursuant to §23G-15(1).



§346-30 - Relief limited.

§346-30  Relief limited.  During the continuance of public assistance under this chapter, no recipient shall receive any other public assistance from the State or any county, except for necessary medical, dental, and surgical care, or in such amounts as are necessary to supplement the public assistance granted pursuant to this chapter, where the amounts of such other public assistance from the State or any county have been taken into consideration in deciding upon any application for public assistance. [L 1941, c 296, pt of §1; RL 1945, §4835; RL 1955, §108-16; HRS §346-30]



§346-31 - Assignment of persons in need of public assistance to work on public projects.

§346-31  Assignment of persons in need of public assistance to work on public projects.  The department of human services as far as permissible under the then existing federal laws, may assign persons in need of public assistance to work on state, county, or other public projects whether or not the projects are conducted in cooperation with any federal agency for the relief of unemployment.

The amount of assistance to be paid to such persons shall be fixed by the department, taking into consideration the work performed, and may exceed the amount or value of the grant of public assistance, which would have been made had no such assignment to a work project been made, but in no event shall such additional assistance, granted because of assignment to a work project, exceed the amount necessary to provide for extra expenses, incurred by the recipient for food, clothing, transportation, and incidentals. [L 1941, c 296, pt of §1; RL 1945, §4836; RL 1955, §108-17; HRS §346-31; am L 1970, c 105, §5; am L 1987, c 339, §4]



§346-32 - Application of chapter 386 to persons in need of public assistance assigned to work projects.

§346-32  Application of chapter 386 to persons in need of public assistance assigned to work projects.  Chapter 386 shall apply to recipients of public assistance assigned to work on public projects pursuant to section 346-31, who shall be deemed employees for the purposes of chapter 386, and an award may be made against the State or a county or other public body according to the project upon which the person injured was engaged at the time of the injury. [L 1941, c 296, pt of §1; RL 1945, §4837; RL 1955, §108-18; HRS §346-32]

Case Notes

Trial court was not authorized, under §706-605, to order defendant to pay restitution to the Honolulu police department for its drug "buy money" expenses where (1) it was unlikely that ordering defendant to pay restitution would aid defendant in developing a degree of self-respect and pride in knowing that defendant has righted the wrong committed; and (2) department did not qualify as a "crime victim" under chapter 351 and defendant's offenses did not qualify as a "violent crime" under this section.  93 H. 34 (App.), 995 P.2d 335.



§346-33 - Assistance payments inalienable.

§346-33  Assistance payments inalienable.  Assistance payments and compensation paid by the department of human services to blind persons and other persons for work performed in their homes or in workshops shall be inalienable by any assignment, sale, attachment, garnishment, execution, or otherwise. [L 1941, c 296, pt of §1; RL 1945, §4838; RL 1955, §108-19; HRS §346-33; am L 1970, c 105, §5; am L 1987, c 339, §4]

Case Notes

Money received as AFDC grant is exempt from execution by judgment creditors.  431 F. Supp. 1369.

Section does not prevent payment of portions of funds to attorneys for plaintiffs in class action.  64 H. 345, 641 P.2d 1321.



§346-34 - Frauds, penalties.

§346-34  Frauds, penalties.  (a)  Any recipient who buys or disposes of real property or any person who knowingly aids or abets a recipient in the purchase or sale of real property without the consent of the department of human services shall be guilty of a petty misdemeanor.

(b)  If, at any time while the recipient of public assistance is receiving public assistance, the recipient's living requirements are reduced and the recipient wilfully fails to report the reduction within thirty days from the date of the reduction to the department, or the recipient acquires from any source real property, funds, income, or other resources and wilfully fails to report the amount acquired together with the source of the resources to the department within thirty days of receipt of the resources, or prior to spending or otherwise disposing of all or any portion of the resources, the recipient shall be guilty of a petty misdemeanor.

(c)  No person shall knowingly obtain or attempt to obtain, or aid or abet another person in obtaining or attempting to obtain, any food commodity under a food distribution program or any food stamp or coupon under a food stamp plan or an electronic benefits transfer card or similar debit card type device, to which the person or the other person is not entitled to receive or use under any law, or under any rule adopted pursuant to section 346-14(11) or chapter 91.

(d)  No person shall knowingly give, sell, trade, or otherwise dispose of to another person not entitled to receive or use the same pursuant to any law, or pursuant to any rule adopted pursuant to section 346-14(11) or chapter 91:

(1)  Any food exceeding $300 in value received under a food distribution program or any food of any value received under a food distribution program if that food is sold or traded by the recipient;

(2)  Any food stamp or coupon received under a food stamp plan;

(3)  Any food commodity received wholly or partially in exchange for a food stamp or coupon received under a food stamp plan; or

(4)  Any electronic benefits transfer card or similar debit card type device through which food stamp benefits may be obtained by the food stamp household.

(e)  No person shall knowingly buy or give any other consideration in exchange for any food stamp or coupon issued under a food stamp plan or through any electronic benefits transfer card or similar debit card type device through which food stamp benefits may be obtained by the food stamp household except in compliance with any law or any rule adopted pursuant to section 346-14(11) or chapter 91.

(f)  No person shall knowingly obtain or attempt to obtain emergency assistance under section 346-65 to which the person is not entitled.  No person shall knowingly aid or abet another person in obtaining or attempting to obtain emergency assistance to which that other person is not entitled.  No person shall expend emergency assistance granted to the person for other than the purpose approved by the department to eliminate or alleviate the emergency situation.

(g)  No person shall knowingly transfer assets from that person's name to another person's or entity's name for the purpose of qualifying for public assistance under this chapter or chapter 346D.  It shall be prima facie evidence of such a transfer if there was a transfer of assets for less than fair market value of the assets within the federally required time period, or "lookback" period, from the date of the application for public assistance.

(h)  A person convicted under subsections (c), (d), (e), (f), or (g) shall be guilty of a misdemeanor; provided that:

(1)  A person convicted under subsection (d)(2) or (e) for an offense involving food stamps or coupons with a value which exceeds $300 shall be guilty of a class C felony; and

(2)  A person convicted under subsection (d)(2) or (e) for an offense involving food stamps, coupons, an electronic benefits transfer card, or a debit card shall be guilty of a class B felony if the benefit to which the person is not entitled exceeds $20,000.

Any portion of assistance obtained by any fraudulent device, and any assistance paid after receipt of resources which have not been reported to the department as required in this section shall be recoverable by the State for the use of the department as a debt due the State, or, restitution of the amount may be ordered by the court following conviction.

(i)  The term "recipient" includes any person to whom a grant of public assistance is made by direct payment, and any person for whose use and benefit a grant of public assistance is made by payment to a relative or other person.  Prosecution under this section shall not be considered an exclusive remedy but shall be in addition to any other criminal, civil, or administrative remedy or sanction authorized by law. [L 1941, c 296, pt of §1; RL 1945, §4839; am L 1949, c 308, §1; am L 1951, c 137, §1; am L 1953, c 52, §1; RL 1955, §108-20; am L 1957, c 174, §1; am L 1965, c 143, §1; HRS §346-34; am L 1970, c 105, §5; am L 1978, c 105, §5; gen ch 1985; am L 1986, c 160, §5; am L 1987, c 339, §4; am L 1994, c 187, §3; am L 1995, c 195, §1; am L 1997, c 198, §2]

Case Notes

Miranda warnings not applicable to investigatory interviews conducted in a noncustodial situation by personnel of department.  58 H. 94, 564 P.2d 1271.

Under prior law, fraud was established with respect to failure to report income if defendant acted intentionally, knowingly, or recklessly.  62 H. 102, 612 P.2d 103.

History of this section and §708‑831 reveals no legislative intent to limit welfare fraud prosecutions to this section.  62 H. 364, 616 P.2d 193.

Welfare fraud cases may be prosecuted under §708‑831 despite existence of this section.  61 H. 79, 595 P.2d 291.



§346-35 - Cancellation or revision.

§346-35  Cancellation or revision.  If, at any time during the currency or continuance of public assistance, the recipient, or any person legally liable for the support of the recipient becomes possessed of any property or income in addition to that available at the time the grant was made, the department of human services may, for such cause or for any other like cause, either cancel the assistance or change the amount thereof. [L 1941, c 296, pt of §1; RL 1945, §4840; RL 1955, §108-21; HRS §346-35; am L 1970, c 105, §5; am L 1987, c 339, §4]

Case Notes

Income tax refund is not "income".  396 F. Supp. 375.

State welfare manual regulations held to violate federal regulations regarding payment of benefits while termination of benefits hearing is pending.  434 F. Supp. 1173; 434 F. Supp. 1177.



§346-36 - Assistance payments, subject to change or repeal.

§346-36  Assistance payments, subject to change or repeal.  All public assistance granted under this chapter shall be deemed to be granted and held subject to any amending or repealing act that may be passed and no recipient under this chapter shall have any claim for compensation or otherwise by reason of the recipient's assistance being affected in any way by any such amending or repealing act. [L 1941, c 296, pt of §1; RL 1945, §4841; RL 1955, §108-22; HRS §346-36; gen ch 1985]



§346-37 - Recovery of payments and costs of medical assistance.

§346-37  Recovery of payments and costs of medical assistance.  (a)  If a recipient under this chapter dies leaving an estate and does not have a surviving spouse, child, father, mother, grandfather, grandmother, grandchild, stepfather, stepmother, or any designated heir, the department shall have a valid claim against the estate for the amount of social services overpayments, financial assistance overpayments, or burial payments granted.  The department shall file a claim against the estate of a deceased recipient of medical assistance for the amount of medical assistance granted, only if the recipient was age fifty-five or over when such medical assistance was received and there is no surviving spouse, or surviving child who is under twenty-one years of age, or blind, or disabled.  The department shall file a claim against the estate of a recipient of medical assistance who was an inpatient in a nursing facility, intermediate care facility for the mentally retarded, or other medical institution only if there is no surviving spouse or surviving child who is under twenty-one years of age, or blind, or disabled.

(b)  If any portion of any public assistance, including medical assistance, food stamps, or burial payment, was obtained by any fraudulent device, including but not limited to those under section 346-34, or if any public assistance, including medical assistance, food stamps, or burial payment, was furnished or provided after receipt of income or resources which were not reported to the department as required by this chapter or by the department, the department may file a claim against the estate of the deceased recipient notwithstanding subsection (a).

(c)  If the department has provided medical assistance or burial payment to a person who was injured, suffered a disease, or died under circumstances creating a tort or other liability or payment obligation against a third person, the department shall have a right to recover from the third person an amount not to exceed the full amount of the costs of medical assistance or burial payment furnished or to be furnished by the department.

(d)  The department, as to this right of reimbursement, shall also be subrogated to all rights or claims that a claimant has against the third person for all damages not to exceed the full extent of the costs of medical assistance or burial payment furnished or to be furnished by the department.  The department's right to full reimbursement of the costs of medical assistance or burial payment as a subrogee of a claimant shall not be diminished by the recovery of any judgment, settlement, or award of an amount less than the value of the original or settled claim as perceived or calculated by the claimant or any other person.

To enforce its rights, the department may intervene or join in any action or proceeding brought by a claimant against the third person.  If the action or proceeding is not commenced within six months after the first day on which medical assistance or burial payment is furnished by the department in connection with the injury, disease, or death involved, the department may institute and prosecute legal proceedings against the third person for the injury, disease, or death, in a state court, either alone (in its own name or in the name of a claimant) or in conjunction with the claimant.

(e)  An attorney representing a claimant or third person shall make reasonable inquiry as to whether the claimant has received or is receiving from the department medical assistance related to the incident involved in the action.  If the claimant, claimant's attorney, or claimant's heirs, representatives, or beneficiaries, or any third person have received from the department actual notice of its right to reimbursement or if they have reason to know that the claimant has received or is receiving from the department medical assistance related to the incident, then the claimant, claimant's attorney, claimant's heirs, representatives, or beneficiaries, or third person or third person's attorney shall give to the department timely written notice of any claim or action against a third person.  At any time during the pendency of any claim or action, the claimant, claimant's attorney if represented, claimant's heirs, representatives, or beneficiaries, or third person or third person's attorney may contact the department to ascertain the full amount of the costs of medical assistance or burial payment made, which information shall be provided in a reasonable time by the department.  Upon obtaining a judgment or reaching a settlement through negotiation or legal proceedings, but before the release of any award or settlement proceeds to any person:

(1)  The claimant's attorney or third person or third person's attorney, if the attorney has received actual notice from the department of a lien or if the attorney or third person has reason to know that a lien exists; or

(2)  The claimant or the claimant's heirs, representatives, or beneficiaries, if not represented by an attorney who has received actual notice of the lien,

shall notify the department immediately in order to ascertain and pay the full amount of the costs of medical assistance or burial payment made.

(f)  If liability is found to exist, or if the issue of third-party liability is settled or compromised without a finding of liability, regardless of who institutes legal proceedings or seeks other means of recovering, the department shall have a right to recover the full amount of the costs of medical assistance or burial payment made.  To aid in the recovery of the costs the department shall have a first lien in the full amount of the costs of medical assistance or burial payment made against the proceeds from all damages awarded in a suit or settlement.  The lien shall attach as provided by subsection (g).

(g)  The lien of the department for reimbursement of costs of medical assistance or burial payments under subsection (f), shall attach by a written notice of lien served upon the claimant's attorney or upon the third person, the third person's agent, attorney, or insurance company.  The method of service shall be by certified or registered mail, return receipt requested, or by delivery of the notice of lien personally to the individuals referred to.  Service by certified or registered mail is complete upon receipt.  The notice of lien shall state the name of the injured, diseased, or deceased person, the amount of the lien, and the date of the accident or incident which caused the injuries, disease, or death which necessitated the department's medical assistance or burial payments.  If the notice of lien is served upon the claimant's attorney, the notice of lien shall state that the claimant's attorney shall pay the full amount of the lien from the proceeds of any judgment, settlement, or compromise based on the incident or accident.  If the notice of lien is served upon the third person, the third person's agent, attorney, or insurance company, the notice of lien shall state that the third person shall pay the full amount of the lien prior to disbursing any of the proceeds to the claimant or to the claimant's attorney.  A notice of lien may be amended from time to time until extinguished, each amendment taking effect upon proper service.

(h)  The lien shall attach as provided by subsection (g). If a notice of lien is properly served upon the attorney representing the claimant as provided in subsection (g), that attorney shall pay the full amount of the lien, prior to disbursing any of the proceeds of the suit or settlement to the attorney's client.  If a notice of lien is properly served upon the third person, the third person's agent or attorney, or the third person's insurance company, as provided in subsection (g), it shall be the responsibility of the person receiving the notices to pay the full amount of the lien prior to disbursing any of the proceeds to the claimant's attorney.

If, after having received timely written notice of any claim or action under subsection (e), the department did not intervene or join in the action or prosecute its own claims or actively participate with claimant or claimant's attorney in the prosecution of claims, or a distribution agreement was not entered into between the parties, then the department shall determine its fair contribution toward attorney fees and costs incurred in the action that shall be a reasonable amount based solely upon legitimate costs and services rendered by the claimant or claimant's attorney in recovering the lien amount. Any dispute regarding the department's determination of its contribution to fees and costs may be submitted to administrative hearing under subsection (i) or a court of competent jurisdiction.  The value of services contributed by the claimant and department may be considered in fairly allocating fees and costs between the claimant and department where both contribute to recovering the lien amount.

(i)  Notwithstanding any other law to the contrary, if there is a dispute between the claimant, the claimant's agent or the claimant's attorney, and the department concerning the existence of the lien or the amount of  the lien, or the amount to be reimbursed, the claimant, the claimant's agent, or the claimant's attorney shall request in writing a hearing on the dispute.  After receipt by the department of a written request, the department shall conduct an administrative hearing within a reasonable period of time.  Chapter 91, including any provisions for judicial review or appeal, shall apply to the hearing.  Funds sufficient to fully satisfy the reimbursement rights of the department shall be either retained by the person served with the notice of lien, shall be paid to the department, or otherwise reserved subject to agreement with the department pending its decision and any subsequent judicial review or appeal.

(j)  Upon the recovery of any claim as provided in this section, the amount recovered shall be paid into the treasury of the State, and if the amount for which claim was paid was in part from federal funds, the proper portion thereof shall be paid by the director of finance into the treasury of the United States, and the director of finance shall report the payment to the department.

(k)  Any person who is subject to the lien who fails to pay the full amount due to the department for reimbursement of the costs of medical assistance, although able to do so from the proceeds of the suit or settlement, shall be personally liable to the department for any damage proximately caused to the department by such failure.

(l)  No action taken by the department in connection with the rights under this section shall deny to the claimant the recovery for that portion of the claimant's damages not covered under this section.

(m)  For purposes of this section:

"Claimant" includes an injured or diseased person, the person's guardian, or the personal representative, estate, dependents, or survivors, of the deceased person.

"Costs of medical assistance" furnished or to be furnished by the department includes:

(1)  The value or cost of medical care services provided directly by the department;

(2)  The amount paid by the department to a provider for medical care services rendered or to be rendered; and

(3)  The value or cost of medical care services rendered or to be rendered by a provider that has received the equivalent of an insurance benefit, capitation rate, and other fee or like charge paid by the department or by a medical care insurer to provide for medical care services.

"Third person" includes any person, business, corporation, partnership, or entity of any kind or nature, including employers and insurance carriers, that is potentially liable to the claimant for any tort, liability, payment, reimbursement, or benefit of any kind or nature by reason of any injury, disease, or death.

(n)  The department may agree with a provider or medical care insurer for the provision of medical care services or medical assistance to any claimant, and the agreement may provide for the department to be the exclusive entity authorized to recover all costs of medical assistance rendered to a claimant.  The department may recover all costs through the use of the lien procedures established by this section.

(o)  In third-party liability situations, the medical assistance program of the department shall be fully reimbursed before the claimant receives any money from the settlement or award.  This section is not intended to restrict or diminish the right of the department to settle or compromise its reimbursement rights under this section for less than the full amount due or enter into any agreement with claimant, claimant's attorney or representative, or other party for the distribution of proceeds from a suit or settlement. [L 1941, c 296, pt of §1; RL 1945, §4842; RL 1955, §108-23; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §346-37; am L 1972, c 32, §2; am L 1975, c 137, pt of §2; am L 1980, c 206, §1; am L 1982, c 147, §17; gen ch 1985; am L 1994, c 187, §§4, 5; am L 1997, c 201, §1; am L 1999, c 52, §2; am L 2001, c 50, §2]

Cross References

Medicaid fraud unit, see §28-91.

Case Notes

State's lien cannot be evaded by settlement agreement between injured person and putative tortfeasor covering only special damages.  Validity and amount of subrogated claim is for court to decide.  69 H. 21, 731 P.2d 157.

Subsection (j) (1997) grants the State recovery of its costs for medical assistance from special damages and does not limit the State to accepting a pro rata share of claimant's recovery; a settling claimant cannot waive recovery of special damages, but the State is entitled to and may recover its medical assistance expenses from the special damages obtained.  101 H. 466, 71 P.3d 417.

The clear and unambiguous language of this section (1997), establishes a priority that the medical assistance lien be paid to the department of human services before the recipient of the medical assistance is reimbursed; thus, trial court erred when it reduced the amount of the department's statutory lien.  101 H. 473 (App.), 71 P.3d 424.

Cited:  73 H. 403, 833 P.2d 890.



§346-37.1 - Payment of public assistance for child requires payment of child support to department by natural or adoptive parents.

§346-37.1  Payment of public assistance for child requires payment of child support to department by natural or adoptive parents.  (a)  Any payment of public assistance money made to or for the benefit of any dependent child or children creates a debt due and owing to the department by the natural or adoptive parent or parents who are responsible for support of such children except that debts under this section shall not be incurred by a parent or other person who is the recipient of public assistance moneys for the benefit of minor dependent children for the period such person or persons are in such status, and, provided that where there has been a family court order, the debt shall be limited to the amount provided for by the order.

(b)  If there is no existing court order, the debt for a period during which public assistance was provided to the child or children may be established by agreement of the parties or application of the child support guidelines established pursuant to section 576D-7. [L 1975, c 137, pt of §1; am L 1983, c 41, §1; ree L 1986, c 332, §7; am L 1998, c 83, §2; am L 2002, c 72, §1]

Case Notes

Public support of children is not an exceptional circumstance warranting departure from guidelines.  7 H. App. 345, 764 P.2d 1250.

In paternity proceedings, the child support enforcement agency may not obtain a judgment for an amount of money unless and until it proves payment by the department of human services of at least that amount to or for the benefit of the child.  105 H. 79 (App.), 93 P.3d 1186.

Notwithstanding subsection (b) and §584-15(e), when read together, the statutes do not create a "debt due and owing to the department of human services by the natural or adoptive parent or parents who are responsible for support of such children" in the amount calculated in accordance with the applicable child support guidelines.  105 H. 79 (App.), 93 P.3d 1186.



§346-37.2 - Department subrogated to rights.

§346-37.2  Department subrogated to rights.  The department shall be subrogated to the right of such child or children or person having the care, custody, and control of such child or children to the debt created under section 346-37.1.  Any judicial or administrative action to collect the debt for the department shall be undertaken by the child support enforcement agency under chapter 576D. [L 1975, c 137, pt of §1; am L 1986, c 332, §8]



§346-37.3 - Notice of child support debt.

§346-37.3  Notice of child support debt.  The department shall notify the child support enforcement agency of the amount of, and the periods during which, public assistance was provided to or for the benefit of any dependent child or children. [L 1975, c 137, pt of §1; am L 1986, c 332, §9; am L 2002, c 72, §2]



§346-37.4 to 37 - .

§§346-37.4 to 37.6  REPEALED.  L 1986, c 332, §23.



§346-38 - Incompetency of recipient.

§346-38  Incompetency of recipient.  If the recipient is found incapable of taking care of the recipient's money or oneself, the department of human services may direct its assistance to be paid to a legal guardian or any other reputable person for the recipient's benefit or may suspend assistance for such period as it deems fit. [L 1941, c 296, pt of §1; RL 1945, §4844; RL 1955, §108-24; HRS §346-38; am L 1970, c 105, §5; gen ch 1985; am L 1987, c 339, §4]



§346-39 - Legal representative.

§346-39  Legal representative.  The attorney general and the county attorneys and corporation counsel shall act as legal representatives of the department of human services when so requested. [L 1941, c 296, pt of §1; RL 1945, §4845; RL 1955, §108-25; HRS §346-39; am L 1970, c 105, §5; am L 1987, c 339, §4]

Revision Note

Reference to "corporation counsel" added to conform to county charters.



§346-39.5 - Unclaimed financial assistance balances in electronic benefit transfer accounts.

§346-39.5  Unclaimed financial assistance balances in electronic benefit transfer accounts.  If there is a balance of financial assistance benefits in an electronic benefit transfer account, that balance shall revert back to the program's appropriation from which the funds were expended upon the death of a client who has no surviving family member receiving assistance in the same financial assistance case or upon abandonment of the financial assistance account.  Prior to the reversion to the program's appropriation from which the funds were expended, the department may use the balance of the household's electronic benefit transfer account to offset any outstanding overpayments still owed by the household.

For purposes of this section, financial assistance benefits refer to cash payments authorized by the department to be issued through the electronic benefit transfer system.  A financial assistance account shall be considered abandoned when there is no debit transaction to the account for a period of ninety consecutive calendar days. [L 1997, c 199, §2; am L 1999, c 213, §2]



§346-40 - Maintenance and availability of records; penalty.

§346-40  Maintenance and availability of records; penalty.  (a)  To enable another provider to determine the proper course of treatment in emergencies and in order to determine whether a provider is genuinely entitled to reimbursement and to protect the medicaid program against fraud and abuse, each provider of health care, service or supplies under the state medicaid program shall maintain, and keep for a period of three years, such records as are necessary to disclose fully the type and extent of health care, service or supplies provided to medicaid recipients.  The department may identify the types of records necessary to be kept by promulgation of appropriate rules.

(b)  No provider shall refuse or fail to make available at the provider's place of business or appropriate location, during normal business hours, or, if the appropriate representative agrees, at the mutual convenience of the parties, immediate access to all records required to be maintained under this section or rules promulgated hereunder and all diagnostic devices concerning or used for the provision of health care, service or supplies to a medicaid recipient to any duly authorized representative of the attorney general's office or the department of human services acting in the course and scope of the duly authorized representative's employment; such diagnostic devices may be examined and tested and such records may be retained by said duly authorized representative for a reasonable period of time for the purpose of examination, audit, copying, testing or photographing.  This subsection shall supersede any other provision of the Hawaii Revised Statutes to the contrary notwithstanding.

(c)  Whenever a provider without reasonable justification fails to keep adequate supporting records as required by this section or rules promulgated hereunder or fails to make them available as required by this section, the director of human services shall suspend the provider during the period of noncompliance with this section, and no payment may be made to such provider with respect to any item or service furnished by such provider during the period of suspension.  A provider shall receive notice and be provided an opportunity for a hearing in compliance with regulations of the department of human services for such suspension.

(d)  Wilful refusal or failure to make records available as provided in subsection (b) of this section is a misdemeanor. [L 1978, c 105, §6; gen ch 1985; am L 1987, c 339, §4]

Revision Note

Subsection designations "b", "c", and "d" substituted for "c", "d", and "e".

Cross References

Medicaid fraud unit, see §28-91.

Case Notes

State has compelling interest in ensuring that medicaid program is not being defrauded.  481 F. Supp. 1028.



§346-41 - Inspection of institutional facilities.

§346-41  Inspection of institutional facilities.  (a)  The director of the department of health, department of human services and the attorney general of the State shall have the right to inspect all institutions and organizations in the State, whether public or private, to which payments are made by the state medical assistance program, directly or indirectly, or on account of the board and maintenance of persons admitted or committed thereto.  The authorized representatives of the director or the attorney general shall have the right of visitation and immediate access for inspection during business hours as often as may be necessary, to those portions of the facilities used or reasonably related to the board, care or treatment of such persons for the purpose of determining the conditions, circumstances and surroundings under which such persons admitted or committed are lodged, boarded, cared for and maintained.

(b)  Wilful failure to permit authorized visitation or immediate access for inspection as provided by this section is a misdemeanor. [L 1978, c 105, §7; am L 1987, c 339, §4]



§346-41.5 - Hawaii qualified health centers.

§346-41.5  Hawaii qualified health centers.  If the QUEST program is implemented, the department shall provide a supplemental capitation program for the uninsured with enabling services based on an annual cost-based determination to all Hawaii qualified health centers (HQHCs) and to any nonprofit entity having a majority of Hawaii qualified health centers as board members.

For the purposes of this section, "enabling services" includes enabling services as defined by federally qualified health center standards.  The department shall have the administrative flexibility to expend funds through QUEST contracts, through a modified voucher system, or through chapter 42D.  Hawaii qualified health centers receiving these supplemental payments shall reconcile their costs on an annual basis. [L 1994, c 238, §3]

Note

The amendment made by L 1997, c 190, §6 is not included in this Supplement.

Chapter 42D referred to in text is repealed.



§346-42 - Administrative inspections and warrants.

§346-42  Administrative inspections and warrants.  (a)  Issuance and execution of administrative inspection warrants shall be as follows:

(1)  A judge of the circuit court, or any district judge within the judge's jurisdiction, and upon proper oath or affirmation showing probable cause, may issue warrants for the purpose of conducting administrative inspections authorized by this chapter or rules hereunder, and seizures of the property appropriate to the inspections.  For purposes of the issuance of administrative inspection warrants, probable cause exists upon showing a valid public interest in the effective enforcement of this chapter or rules hereunder, sufficient to justify administrative inspection of the area, premises, building, conveyance or records in the circumstances specified in the application for the warrant;

(2)  A warrant shall issue only upon an affidavit of an individual having knowledge of the facts alleged, sworn to before the judge and establishing the grounds for issuing the warrant.  If the judge is satisfied that grounds for the issuance exist or that there is probable cause to believe they exist, the judge shall issue a warrant identifying the area, premises, building, conveyance or records to be inspected, the purpose of the inspection, and, if appropriate, the type of property to be inspected, if any.  The warrant shall:

(A)  State the grounds for its issuance and the name of each person whose affidavit has been taken in support thereof;

(B)  Be directed to a person authorized by the attorney general or the director of human services to execute it;

(C)  Command the person to whom it is directed to inspect the area, premises, building, conveyance or records identified for the purpose specified and, if appropriate, use reasonable force in conducting the inspection authorized by the warrant and direct the seizure of the property specified;

(D)  Identify the item or types of property to be seized, if any;

(E)  Direct that it be served during normal business hours and designate the judge to whom it shall be returned;

(3)  A warrant issued pursuant to this section must be executed and returned within ten days of its date unless, upon a showing of a need for additional time, the court orders otherwise.  If property is seized pursuant to a warrant, a copy shall be given to the person from whom or from whose premises the property is taken, together with a receipt for the property taken.  The return of the warrant shall be made promptly, accompanied by a written inventory of any property taken.  The inventory shall be made in the presence of the person executing the warrant and of the person from whose possession or premises the property was taken, if present, or in the presence of at least one credible person other than the person executing the warrant.  A copy of the inventory shall be delivered to the person from whom or from whose premises the property was taken and to the applicant for the warrant;

(4)  The judge who has issued a warrant shall attach thereto a copy of the return and all papers returnable in connection therewith and file them with the clerk of the issuing court.

(b)  The designated representative of the attorney general or the department may make administrative inspections of provider premises in accordance with the following provisions:

(1)  For purposes of this section only, "provider premises" means:

(A)  Places where providers are required to keep records; and

(B)  Places where providers conduct business related to their receipt of payments from the medicaid program for health care, service or supplies.

(2)  When authorized by an administrative inspection warrant issued pursuant to subsection (a) the representative upon presenting the warrant and appropriate credentials to the owner, operator, or agent in charge, may enter providers premises for the purpose of conducting an administrative inspection.

(3)  When authorized by an administrative inspection warrant, the representative may:

(A)  Inspect and copy records required by this chapter to be kept;

(B)  Retain records required by this chapter to be kept for a reasonable period of time, not to exceed forty-eight hours, for the purpose of examination, audit, copying, testing or photographing;

(C)  Inspect, examine and test diagnostic devices used in the provision of health care, service or supplies to a medicaid recipient;

(D)  Inventory any stock of any substance used in the provision of health care, service or supplies to a medicaid recipient and to obtain samples thereof;

(E)  Inspect, examine and test, within reasonable limits and in a reasonable manner, provider premises and equipment as necessary to assure compliance with this chapter.

(4)  This section does not prevent the inspection without a warrant of property, books and records pursuant to an administrative subpoena issued in accordance with law, nor does it prevent entries and administrative inspections, including seizures of property, without a warrant:

(A)  If the owner, operator, or agent in charge of the provider premises consents;

(B)  In situations presenting imminent danger to health or safety;

(C)  In situations involving inspection of conveyances if there is reasonable cause to believe that the mobility of the conveyance makes it impracticable to obtain a warrant;

(D)  In all other situations in which a warrant is not constitutionally required. [L 1978, c 105, §8; gen ch 1985; am L 1987, c 339, §4]

Case Notes

Probable cause as defined in section is not capable of measurement against some objective standard and is violative of the fourth amendment.  481 F. Supp. 1028.

Where warrants issued under section would authorize search and seizure of psychiatrist's office and records, the section violates constitutional provisions relating to unreasonable searches and seizures and right to privacy.  481 F. Supp. 1028.



§346-43 - Penalties under other laws.

[§346-43]  Penalties under other laws.  Any penalty imposed for violation of this chapter is in addition to, and not in lieu of, any civil or administrative penalty or sanction otherwise authorized by law. [L 1978, c 105, §9]



§346-43.5 - Medical assistance frauds, penalties.

[§346-43.5]  Medical assistance frauds, penalties.  It is unlawful for any person to knowingly and wilfully make or cause to be made to the medical assistance program any false statement or representation of a material fact in any application for any benefit or payment for furnishing services or supplies, or for the purpose of obtaining greater compensation than that to which the person is legally entitled, or for the purpose of obtaining authorization for furnishing services or supplies.  Violation of this section shall be a class C felony.  The enforcement of remedies provided under this section are not exclusive and shall not preclude the use of any other criminal or civil remedy. [L 1980, c 210, §1]

Cross References

Medicaid fraud unit, see §28-91.

Case Notes

State has compelling interest in ensuring that medicaid program is not being defrauded.  481 F. Supp. 1028.

Fatal variance between evidence proved and elements of the offense charged in the indictment.  68 H. 343, 713 P.2d 432.



§346-44 - Recovery of public assistance overpayments.

§346-44  Recovery of public assistance overpayments.  All overpayments of public assistance funds, including but not limited to overissuances of financial assistance, food stamp bonuses under a food stamp plan, medicaid assistance, and incorrect vendor payments in behalf of a recipient, shall constitute a debt due and owing to the department by the recipient of such overpayments.  In addition to the remedies elsewhere prescribed in this chapter for the recovery of assistance fraudulently obtained, recovery of all overpayments will be made to the extent allowable by federal regulations.

The department shall promulgate and enforce such rules and regulations as may be necessary to effect the maximum recovery of public assistance overpayments, including but not limited to the reduction of future public assistance grants.  Departmental rules and regulations for the recovery of overpayments shall prescribe procedures for recourse to the civil courts when required, the filing of liens against the real property of overpaid recipients, and the filing of claims against the estate of a deceased recipient who has received overpayments which have not been recovered.  Nothing in this section shall preclude the director of human services from promulgating procedures for waiving the recovery of overpayments in cases of bona fide hardship or where the costs of recovery would exceed the amount expected to be recovered. [L 1979, c 63, §1; am L 1987, c 339, §4]



§346-45 - Confidentiality of court records.

§346-45  Confidentiality of court records.  (a)  The court shall maintain records of all adult protective proceedings under this chapter.  All court documents and records pertaining to the action or proceeding shall be subject to inspection only by the vulnerable adult, and the vulnerable adult's guardian, conservator, their respective attorneys, the guardian ad litem of the vulnerable adult, and the other parties and their respective attorneys or guardians ad litem.

(b)  All other requests for information contained in the confidential record shall be made in writing and shall include the reasons for the request and how the information is to be used and may be granted by the court for good cause. [L 1989, c 381, §2; am L 1990, c 144, §1 and c 234, §9; am L 1992, c 62, §1; am L 2004, c 161, §36; am L 2008, c 154, §2]



§346-46 - Certified nurse aides; training programs and recertification.

§346-46  Certified nurse aides; training programs and recertification.  The director shall:

(1)  Approve training programs for nurse aides and ensure that the training programs comply with all applicable federal and state requirements;

(2)  Approve and arrange for the recertification process for nurse aides who work in medicare or medicaid certified nursing facilities;

(3)  Approve and arrange for the recertification process for nurse aides who work in state-licensed or state-certified health care settings; and

(4)  Require recertification not less than every two years.  The number of continuing education hours required for recertification shall not exceed twenty-four hours, except as specified by federal law. [L 2007, c 226, pt of §3; am L 2009, c 108, §2]

Cross References

Related provisions, see §321-13.5 and chapter 457A.



§346-47 - Certified nurse aides; investigations of abuse and neglect.

[§346-47  Certified nurse aides; investigations of abuse and neglect.]  The department shall adopt rules pursuant to chapter 91 relating to:

(1)  The investigation of:

(A)  Abuse or neglect by a certified nurse aide working in a health care setting licensed or certified by the department; and

(B)  Misappropriation of an individual's property by a certified nurse aide working in a health care setting licensed or certified by the department; and

(2)  Action taken against a certified nurse aide as a result of an investigation pursuant to paragraph (1). [L 2007, c 226, pt of §3]



§346-51 to 62 - OLD REPEALED.

PART II.  SPECIFIC PROVISIONS COVERING PUBLIC ASSISTANCE

AND CHILD WELFARE SERVICES

§§346-51 to 62  [OLD] REPEALED.  L 1975, c 145, §1(3).

§346-51  Public assistance and child welfare services administered by department.  The department of human services shall administer public assistance and child welfare services in the several counties except for payments administered under the Federal Supplemental Security Income Program or its successor agency.  No person shall be denied the right to petition the department for additional assistance as established under section 346-53(f). [L 1975, c 145, pt of §1(3); am L 1980, c 120, §2; am L 1983, c 196, §1; am L 1987, c 339, §4 and c 344, §1; am L 2008, c 16, §15]



§346-51.5 - Expenditure of temporary assistance for needy families funds.

[§346-51.5]  Expenditure of temporary assistance for needy families funds.  (a)  Funds received by the State under the temporary assistance for needy families program block grant shall be subject to appropriation by the legislature and shall not be expended by the department without a legislative appropriation.

(b)  No later than thirty days before the convening of each regular session, the department shall submit to the legislature:

(1)  A plan, developed in consultation with temporary assistance for needy families program heads of households and other community members familiar with such families' situations and needs, that:

(A)  Details how the funds received under the temporary assistance for needy families program shall be expended; and

(B)  Describes the desired outcomes from the expenditure of the funds;

(2)  A report about the continuing strategic planning process, with the assistance of the financial assistance advisory council, to:

(A)  Involve the community in planning for the future use of temporary assistance for needy families funds; and

(B)  Set annual goals and outcomes for existing and new programs receiving temporary assistance for needy families funds,

pursuant to section 346-14.5; and

(3)  A report on the effectiveness and level of success in reaching the desired outcomes under:

(A)  Paragraphs (1) and (2); and

(B)  Programs from the previous two fiscal years using temporary assistance for needy families funds.

(c)  During the interim following the regular session of 2006 and thereafter when the legislature is not in session, the department may receive and expend federal funds related to the temporary assistance for needy families program pursuant to [section] 346-8, subject to approval by the governor, which are supplemental to the temporary assistance for needy families block grant or are obtained competitively under the temporary assistance for needy families program.  The department shall submit to the legislature a report no later than twenty days before the convening of each regular session regarding:

(1)  Any funds received and expended;

(2)  The purposes for which the funds were expended; and

(3)  Outcomes achieved,

pursuant to this section. [L 2006, c 302, §1]



§346-52 - Aged, blind, and permanently and totally disabled persons; eligibility for assistance.

[§346-52]  Aged, blind, and permanently and totally disabled persons; eligibility for assistance.  A person shall be eligible for public assistance who meets the requirements established by the Federal Supplemental Security Income Program or its successor agency, provided the person is also determined needy in accordance with state standards. [L 1975, c 145, pt of §1(3); gen ch 1985]



§346-53 - Determination of amount of assistance.

§346-53  Determination of amount of assistance.  (a)  This subsection does not apply to general assistance to households without minor dependents.  The standard of need shall equal the poverty level established by the federal government in 2006, prorated over a twelve-month period based on family size.

The assistance allowance provided shall be based on a percentage of the standard of need.  For other work eligible households and non-work eligible households and households in which all caretaker relatives are minors, living independently with minor dependents and attending school, the assistance allowance shall be set no higher than sixty-two and one-half per cent and no lower than forty-four per cent of the standard of need.  For all other households, the assistance allowance shall be set no higher than sixty-two and one-half per cent of the standard of need and set no lower than thirty-four per cent of the standard of need.  The standard of need shall be determined by dividing the 2006 federal poverty level by twelve and rounding down the quotient.  The remaining quotient shall be multiplied by the per cent as set by the director by rules pursuant to chapter 91, and the final product shall be rounded down to determine the assistance allowance; provided that:

(1)  The department may increase or reduce the assistance allowance as determined in this subsection for work eligible households for the purpose of providing work incentives or services under part XI;

(2)  No reduction shall be allowed that jeopardizes eligibility for or receipt of federal funds;

(3)  Reductions in the assistance allowance shall be limited to no more than one per year; and

(4)  No work eligible household, which includes an adult who has received sixty cumulative months of temporary assistance to needy families with minor dependents, shall be eligible for an assistance allowance, unless authorized by federal regulations.

(b)  The director shall determine the allowance for general assistance to households without minor dependents based upon the total amount appropriated for general assistance to households without minor dependents, among other relevant factors.

(c)  The director, pursuant to chapter 91, shall determine the rate of payment for domiciliary care, including care provided in licensed developmental disabilities domiciliary homes, community care foster family homes, and certified adult foster homes, to be provided to recipients who are eligible for Federal Supplementary Security Income or public assistance, or both.  The director shall provide for level of care payment as follows:

(1)  Beginning on July 1, 2008, for adult residential care homes classified as facility type I, licensed developmental disabilities domiciliary homes as defined under section 321-15.9, community care foster family homes as defined under section 346-331, and certified adult foster homes as defined under section 321-11.2, the state supplemental payment shall not exceed $651.90; and

(2)  Beginning on July 1, 2008, for adult residential care homes classified as facility type II, the state supplemental payment shall not exceed $759.90.

If the operator does not provide the quality of care consistent with the needs of the individual to the satisfaction of the department, the department may remove the recipient to another facility.

The department shall handle abusive practices under this section in accordance with chapter 91.

Nothing in this subsection shall allow the director to remove a recipient from an adult residential care home or other similar institution if the recipient does not desire to be removed and the operator is agreeable to the recipient remaining, except where the recipient requires a higher level of care than provided or where the recipient no longer requires any domiciliary care.

(d)  On July 1, 2006, and thereafter, as the department determines a need, the department shall authorize a payment, as allowed by federal law, for resident clients receiving supplemental security income in adult residential care home type I and type II facilities, licensed developmental disabilities domiciliary homes as defined under section 321-15.9, community care foster family homes as defined under section 346-331, and certified adult foster homes as defined under section 321-11.2, when state funds appropriated for the purpose of providing payments under subsection (c) for a specific fiscal year are not expended fully within a period that meets the requirements of the department's maintenance of effort agreement with the Social Security Administration.

The payment shall be made with that portion of state funds identified in this subsection that has not been expended.

The department shall determine the rate of payment to ensure compliance with its maintenance of effort agreement with the Social Security Administration.

(e)  The department shall pay rental and utility (to include gas, electricity, and water only) deposits once only for any person eligible for financial assistance by the department.  However, under extraordinary circumstances as determined by the department, an additional rental deposit, utility deposit, or both, may be granted.

(f)  Any recipient may petition the department for additional assistance when the recipient's need is due to emergencies caused by seismic wave, tsunami, hurricane, volcanic eruption, typhoon, earthquake, flood, or fire determined by the director to have caused losses as to require and justify additional assistance from the State.  In addition, any recipient may petition the department for additional assistance for the replacement or repair of household appliances.  The additional assistance shall be paid on an emergency basis, as determined by the department, to meet the cost of replacing or repairing household appliances.  If the cost of repairs of household appliances is less than one-half the unit cost of the item, the department shall pay for the cost of repairs.  If the cost of repairs of household appliances is one-half the unit cost of the item or more, the department shall replace the household appliance; provided that the replacement cost shall not exceed $350.  For the purposes of this subsection, "household appliances" means a refrigerator or a range.

The department shall establish an emergency fund, not to exceed one per cent of total financial assistance from state funds required by this chapter in the previous fiscal year.  The director shall adopt rules pursuant to chapter 91 for determining in which cases to grant lump sum payments to recipients petitioning for additional assistance.

(g)  The department shall include protective child care payment as a special needs item in the financial assistance standard for cases of child neglect or abuse requiring placement of a child in child care.  The referral for protective child care payment shall be from the department's child welfare program and the rate of payment shall be set by the department.

(h)  The director shall adopt rules pursuant to chapter 91 to implement this section. [L 1975, c 145, pt of §1(3); am L 1976, c 73, §3; am L 1978, c 104, §1 and c 107, §6; am L 1979, c 52, §§3, 5; am L 1980, c 120, §3; am L 1983, c 196, §2; am L 1985, c 272, §9; gen ch 1985; am L 1987, c 25, §1 and c 344, §2; am L 1988, c 213, §1 and c 327, §2; am L 1989, c 154, §2, c 233, §1, and c 379, §1; am L 1990, c 321, §2; am L 1993, c 356, §2; am L 1995, c 70, §1 and c 166, §1; am L 1996, c 300, §§4, 6; am L 1997, c 200, §§5, 9, 11 and c 340, §2; am L 1998, c 127, §§4, 5; am L 2000, c 80, §1; am L 2005, c 168, §3; am L 2006, c 265, §§1, 2 and c 287, §2; am L 2007, c 237, §4; am L 2008, c 220; §12 as superseded by L Sp 2008, c 11, §12; am L 2009, c 101, §2]

Case Notes

An unborn child is entitled to separate payment.  62 H. 626, 618 P.2d 295.

"Lump sum" rule, disqualifying assistance units for period based on total net monthly income, modified.  69 H. 187, 737 P.2d 867.



§346-53.2 - Temporary assistance for needy families; funding and programs; public comment.

[§346-53.2]  Temporary assistance for needy families; funding and programs; public comment.  (a)  The department, to the extent allowed under section 346-10, shall make all data relating to temporary assistance for needy families funds available to the senate and house of representatives committees having primary jurisdiction over fiscal, health, and human services issues, upon request.  The committees shall jointly evaluate the implementation of the state temporary assistance for needy [families] program and program expenditures and make annual recommendations for appropriations.

(b)  The legislature may conduct hearings to receive public comment relating to the implementation of the state temporary assistance for needy families program and the optimal expenditure of program funds.  The legislature shall determine the number and timing of hearings to be held; provided that if hearings are held, no fewer than one hearing on each island of the State shall be held annually; provided further that the senate and house of representatives committees having primary jurisdiction over fiscal, health, and human services matters shall jointly conduct the public hearings. [L 2005, c 165, §2]



§346-53.3 - Temporary assistance for needy families and food stamps for individuals with a felony conviction which has as an element the possession, use, or distribution of a controlled substance.

[§346-53.3]  Temporary assistance for needy families and food stamps for individuals with a felony conviction which has as an element the possession, use, or distribution of a controlled substance.  Section 115(a) of Public Law 104-193 shall not apply in Hawaii to persons who are complying with treatment or who have not refused or failed to comply with treatment. [L 1997, c 128, §2; am L 1999, c 27, §1]



§346-53.4 - Reimbursement to expanded adult residential care home operators.

[§346-53.4]  Reimbursement to expanded adult residential care home operators.  Qualified expanded adult residential care home operators under section 321-15.62 who accept residents certified by the department as requiring skilled nursing facility level care shall be reimbursed based on the severity of the resident's disability. [L 1998, c 132, §2]



§346-53.5 - REPEALED.

§346-53.5  REPEALED.  L 1993, c 148, §2.



§346-53.6 - Federally qualified health centers; rural health clinics; reimbursement.

[§346-53.6]  Federally qualified health centers; rural health clinics; reimbursement.  (a)  Notwithstanding any law or waiver to the contrary, federally qualified health centers and rural health clinics, as defined in section 1905(1) of the Social Security Act (42 U.S.C. 1396 et seq.), shall be reimbursed in accordance with section 1902(bb) of the Social Security Act, as that section was originally added in 2000 by section 702(b) of Public Law 106-554 and as amended in 2001 by section 2(b)(1) of Public Law 107-121, and services of federally qualified health centers and rural health clinics shall remain mandatory services as provided in sections 1902(a)(10)(A) and 1905(a)(2)(B) and (C) of the Social Security Act.

(b)  Reimbursement rates paid to federally qualified health centers may be adjusted if costs exceed 1.75 per cent for changes related to the intensity, duration, or amount of service provided, facilities, regulatory requirements, or other extraordinary circumstances; provided that the federally qualified health center shall submit to the department an adjusted cost report covering a period of the previous two years.  The director shall review the filing within a period of sixty days.  The period may be extended by the director for an additional period not to exceed thirty days upon written notice to the filer.  A filing shall be deemed to be approved unless disapproved by the director within the initial filing period or any extension thereof.

(c)  The State may terminate the reimbursement methodology set forth in this section only in the event that changes in the relevant sections of the Social Security Act prohibit this reimbursement methodology. [L 2006, c 297, §2]

Note

L 2006, c 297, §3 provides:

"SECTION 3.  The department of health shall provide resources to nonprofit, community-based health care providers for direct medical care for the uninsured, including primary medical, dental, behavioral health care, and ancillary services, including education, follow-up, and outreach, and pharmacy services.  Distribution of funds may be on a "per visit" basis, taking into consideration need on all islands."



§346-53.61 - Centers for Medicare and Medicaid Services approval.

[§346-53.61]  Centers for Medicare and Medicaid Services approval.  The department shall implement sections 346-53.62, 346-53.63, and 346-53.64, subject to approval of the Hawaii medicaid state plan by the Centers for Medicare and Medicaid Services. [L Sp 2008, c 8, pt of §2]

Note

Section effective upon approval of the Hawaii medicaid state plan by the Centers for Medicare and Medicaid Services. L Sp 2008, c 8, §9.



§346-53.62 - Federally qualified health centers and rural health clinics; reconciliation of managed care supplemental payments.

[§346-53.62]  Federally qualified health centers and rural health clinics; reconciliation of managed care supplemental payments.  (a)  Federally qualified health centers or rural health clinics that provide services under a contract with a medicaid managed care organization shall receive estimated quarterly state supplemental payments for the cost of furnishing such services that are an estimate of the difference between the payments the federally qualified health center or rural health clinic receives from medicaid managed care organizations and payments the federally qualified health center or rural health clinic would have received under the Benefits Improvement and Protection Act of 2000 prospective payment system methodology.  Not more than one month following the beginning of each calendar quarter and based on the receipt of federally qualified health center or rural health clinic submitted claims during the prior calendar quarter, federally qualified health centers or rural health clinics shall receive the difference between the combination of payments the federally qualified health center or rural health clinic receives from estimated supplemental quarterly payments and payments received from medicaid managed care organizations and payments the federally qualified health center or rural health clinic would have received under the Benefits Improvement and Protection Act of 2000 prospective payment system methodology.  Balances due from the federally qualified health center shall be recouped from the next quarter's estimated supplemental payment.

(b)  The federally qualified health center or rural health clinic shall file an annual settlement report summarizing patient encounters within one hundred fifty days following the end of a calendar year in which supplemental payments are received from the department.  The total amount of supplemental and medicaid managed care organization payments received by the federally qualified health center or rural health clinic shall be reviewed against the amount that the actual number of visits provided under the federally qualified health center's or rural health clinic's contract with the medicaid managed care organization would have yielded under the prospective payment system.  The department shall also receive financial records from the medicaid managed care organization.  As part of this review, the department may request additional documentation from the federally qualified health center or rural health clinic and the medicaid managed care organization to resolve differences between medicaid managed care organization and provider records.  Upon conclusion of the review, the department shall calculate a final payment that is due to or from the participating federally qualified health center or rural health clinic.  The department shall notify the participating federally qualified health center or rural health clinic of the balance due to or from the federally qualified health center or rural health clinic.  The notice of program reimbursement shall include the department's calculation of the balance due to or from the federally qualified health center or rural health clinic.

(c)  For the purposes of this section, the payments received from medicaid managed care organizations exclude payments for non-prospective payment system services, managed care risk pool accruals, distributions, or losses, or any pay-for-performance bonuses or other forms of incentive payments such as quality improvement recognition grants and awards.

(d)  An alternative supplemental managed care payment methodology other than the one set forth herein may be implemented as long as the alternative payment methodology is consented to in writing by the federally qualified health center or rural health clinic to which the methodology applies. [L Sp 2008, c 8, pt of §2]

Note

Section effective upon approval of the Hawaii medicaid state plan by the Centers for Medicare and Medicaid Services. L Sp 2008, c 8, §9.

L Sp 2008, c 8, §3 provides:

"SECTION 3.  (a)  Notwithstanding any law to the contrary, reports for final payment under section [346-53.62], Hawaii Revised Statutes, for each calendar year shall be filed within one hundred fifty days from the date the department of human services adopts forms and issues written instructions for requesting a final payment under that section.

(b)  All payments owed by the department of human services shall be made on a timely basis."



§346-53.63 - Federally qualified health center or rural health clinic; adjustment for changes to scope of services.

[§346-53.63]  Federally qualified health center or rural health clinic; adjustment for changes to scope of services.  (a)  Prospective payment system rates may be adjusted for any increases or decreases in the scope of services furnished by a participating federally qualified health center or rural health clinic, provided that:

(1)  The federally qualified health center or rural health clinic notifies the department in writing of any changes to the scope of services and the reasons for those changes within sixty days of the effective date of the changes;

(2)  The federally qualified health center or rural health clinic submits data, documentation, and schedules that substantiate any changes in services and the related adjustment of reasonable costs following medicare principles of reimbursement; and

(3)  The federally qualified health center or rural health clinic proposes a projected adjusted rate within one hundred fifty days of the changes to the scope of services.

(b)  This proposed projected adjusted rate is subject to departmental approval.  The proposed projected adjusted rate shall be calculated based on a consolidated basis where the federally qualified health center or rural health clinic takes all costs for the center that would include both the costs included in the base rate, as well as the additional costs, provided that the federally qualified health center or rural health clinic calculated the baseline prospective payment system rate based on total consolidated costs.  A net change in the federally qualified health center's or rural health clinic's rate shall be calculated by subtracting the federally qualified health center's or rural health clinic's previously assigned prospective payment system rate from its projected adjusted rate.

(c)  Within one hundred twenty days of its receipt of the projected adjusted rate and all additional documentation requested by the department, the department shall notify the federally qualified health center or rural health clinic of its acceptance or rejection of the projected adjusted rate.  Upon approval by the department, the federally qualified health center or rural health clinic shall be paid the projected rate, which shall be effective from the date of the change in scope of services through the date that a rate is calculated based upon the first full fiscal year that includes the change in scope of services.

(d)  The department shall review the calculated rate of the first full fiscal year cost report if the change of scope of service is reflected in more than six months of the report.  For those federally qualified health centers or rural health clinics in which the change of scope of services is in effect for six months or less of the cost report fiscal year, review of the next full fiscal year cost report also is required.  The department shall review the calculated inflated weighted average rate of these two cost reports.  The total costs of the first year report shall be adjusted to the Medical Economic Index of the second year report.  Each report shall be weighted based upon number of patient encounters.

(e)  Upon receipt of the cost reports, the prospective payment system rate shall be adjusted following a review by the fiscal agent of the cost reports and documentation.  Adjustments shall be made for payments for the period from the effective date of the change in scope of services through the date of the final adjustment of the prospective payment system rate.

(f)  For the purposes of prospective payment system rate adjustment, a change in scope of services provided by a federally qualified health center or rural health clinic means the following:

(1)  The addition of a new service, such as adding dental services or any other medicaid covered service, that is not incorporated in the baseline prospective payment system rate or a deletion of a service that is incorporated in the baseline prospective payment system rate;

(2)  A change in service resulting from amended regulatory requirements or rules;

(3)  A change in service resulting from relocation;

(4)  A change in type, intensity, duration, or amount of service resulting from a change in applicable technology and medical practice used;

(5)  An increase in service intensity, duration, or amount of service resulting from changes in the types of patients served, including but not limited to populations with human immunodeficiency virus, acquired immunodeficiency syndrome, or other chronic diseases, or homeless, elderly, migrant, or other special populations;

(6)  A change in service resulting from a change in the provider mix of a federally qualified health center or a rural health clinic or one of its sites;

(7)  Any changes in the scope of a project approved by the federal Health Resources and Services Administration where the change affects a covered service; or

(8)  Changes in operating costs due to capital expenditures associated with a modification of the scope of any of the services, including new or expanded service facilities, regulatory compliance, or changes in technology or medical practices at the federally qualified health center or rural health clinic.

(g)  No change in costs, in and of itself, shall be considered a scope of service change unless the cost is allowable under medicaid principles of reimbursement and the net change in the federally qualified health center's or rural health clinic's per visit rate equals or exceeds three per cent for the affected federally qualified health center or rural health clinic site.  For federally qualified health centers or rural health clinics that filed consolidated cost reports for multiple sites to establish their baseline prospective payment system rates, the net change of three per cent shall be applied to the average per visit rate of all the sites of the federally qualified health center or rural health clinic for purposes of calculating the costs associated with a scope of service change.  For the purposes of this section, "net change" means the per visit change attributable to the cumulative effect of all increases or decreases for a particular fiscal year.

(h)  All references in this section to "fiscal year" shall be construed to be references to the fiscal year of the individual federally qualified health center or rural health clinic, as the case may be. [L Sp 2008, c 8, pt of §2]

Note

Section effective upon approval of the Hawaii medicaid state plan by the Centers for Medicare and Medicaid Services. L Sp 2008, c 8, §9.

L Sp 2008, c 8, §4 provides:

"SECTION 4.  A federally qualified health center or rural health clinic shall submit a prospective payment system rate adjustment request under section [346-53.63], Hawaii Revised Statutes, within one hundred fifty days of the beginning of the calendar year occurring after the department of human services first adopts forms and issues written instructions for applying for a prospective payment system rate adjustment under section [346-53.63], Hawaii Revised Statutes, if, during the prior fiscal year, the federally qualified health center or rural health clinic experienced a decrease in the scope of services; provided that the federally qualified health center or rural health clinic either knew or should have known the rate adjustment would result in a significantly lower per-visit rate.  As used in this paragraph, "significantly lower" means an average rate decrease in excess of three per cent.

Notwithstanding any law to the contrary, the first full fiscal year's cost reports shall be deemed to have been submitted in a timely manner if filed within one hundred fifty days after the department of human services adopts forms and issues written instructions for applying for a prospective payment system rate adjustment for changes to scope of service under section [346-53.63], Hawaii Revised Statutes."



§346-53.64 - Federally qualified health center or rural health clinic visit.

[§346-53.64]  Federally qualified health center or rural health clinic visit.  (a)  Services eligible for prospective payment system reimbursement are those services that are furnished by a federally qualified health center or rural health clinic that are:

(1)  Within the legal authority of a federally qualified health center to deliver, as defined in section 1905 of the Social Security Act;

(2)  Actually provided by the federally qualified health center, either directly or under arrangements;

(3)  Covered benefits under the medicaid program, as defined in section 4231 of the State Medicaid Manual and the Hawaii medicaid state plan;

(4)  Provided to a recipient eligible for medicaid benefits;

(5)  Delivered exclusively by health care professionals, including physicians, physician’s assistants, nurse practitioners, nurse midwives, clinical social workers, clinical psychologists, and other persons acting within the lawful scope of their license or certificate to provide services;

(6)  Provided at the federally qualified health center's practice site, a hospital emergency room, in an inpatient setting, at the patient's place of residence, including long term care facilities, or at another medical facility; and

(7)  Within the scope of services provided by the State under its fee-for-service medicaid program and its health QUEST program, on and after August 1994, and as amended from time to time.

(b)  Contacts with one or more health professionals and multiple contacts with the same health professional that take place on the same day and at a single location constitute a single encounter, except when one of the following conditions exists:

(1)  After the first encounter, the patient suffers illness or injury requiring additional diagnosis or treatment; or

(2)  The patient makes one or more visits for other services such as dental or behavioral health.  Medicaid may pay for a maximum of one visit per day for each of these services in addition to one medical visit.

(c)  A federally qualified health center or rural health clinic that provides prenatal services, delivery services, and post natal services may elect to bill the managed care organization for all such services on a global payment basis.  Alternatively, it may bill for prenatal and post natal services separately from delivery services and be paid the per visit prospective payment system reimbursement for prenatal and post natal visits.  In this case, it may bill the managed care organization separately for inpatient delivery services that are not eligible for prospective payment system reimbursement. [L Sp 2008, c 8, pt of §2]

Note

Section effective upon approval of the Hawaii medicaid state plan by the Centers for Medicare and Medicaid Services.  L Sp 2008, c 8, §9.

L Sp 2008, c 8, §5 provides:

"SECTION 5.  The department of health may provide resources to nonprofit, community-based health care providers for direct medical care for the uninsured, including:

(1) Primary medical;

(2) Dental;

(3) Behavioral health care; and

(4) Ancillary services, including:

(A) Education;

(B) Follow-up;

(C) Outreach; and

(D) Pharmacy services.

Distribution of funds may be on a "per-visit" basis, taking into consideration need on all islands."



§346-53.65 - Appeal.

[§346-53.65]  Appeal.  A federally qualified health center or rural health clinic may appeal a decision made by the department if the medicaid impact is $10,000 or more, whereupon the opportunity for an administrative hearing under chapter 91 shall be afforded.  Any federally qualified health center or rural health clinic aggrieved by the final decision and order shall be entitled to judicial review in accordance with chapter 92 or may submit the matter to binding arbitration pursuant to chapter 658A. [L Sp 2008, c 8, pt of §2]

Note

Section effective upon approval of the Hawaii medicaid state plan by the Centers for Medicare and Medicaid Services.  L Sp 2008, c 8, §9.



§346-54 - Report to the legislature.

§346-54  Report to the legislature.  On or before January 1 of odd-numbered years the director shall submit a report to the legislature concerning the adequacy of the assistance allowance established by this chapter.

In addition, should general fund expenditures for financial assistance and medical payment increase at a rate greater than the rate of increase in general fund tax revenues in any fiscal year, the director shall report such increases to the legislature and make cost control recommendations that will control increases in general fund public assistance expenditures.  Cost control recommendations shall include, but not be limited to, the following:  (1) changes in eligibility standards, (2) adjustments to the assistance allowance, (3) alternatives to financial assistance for meeting the needs essential to maintaining an adequate standard of living, and (4) adjustments to medical payment fees and levels of service. [L 1975, c 145, pt of §1(3); am L 1978, c 104, §2; am L 1979, c 52, §4; am L 1987, c 344, §3; am L 1988, c 327, §3]



§346-55 - REPEALED.

§346-55  REPEALED.  L 1983, c 196, §3.



§346-55.1 - Visitation, custody, and support when public assistance paid.

[§346-55.1]  Visitation, custody, and support when public assistance paid.  Whenever public assistance is paid to or for the benefit of any dependent child, the existence or enforcement of a duty of support owed by a noncustodial parent to such child shall not be affected by a failure or refusal by the custodial parent to implement any right as to custody or visitation granted by a court to the noncustodial parent. [L 1983, c 66, §1]



§346-55.5 - REPEALED.

§346-55.5  REPEALED.  L 1986, c 332, §24.



§346-56 - State reimbursement.

§346-56  State reimbursement.  The department of human services shall comply with all federal requirements pertaining to methods and standards of administration and shall make such rules and regulations and follow such procedures as may be required for the receipt from the federal government of grants or grants-in-aid for public assistance and such administrative costs as are provided in connection therewith. [L 1975, c 145, pt of §1(3); am L 1987, c 339, §4]

Case Notes

Under federal regulations, income tax refund is not "income" for determining need for benefits.  396 F. Supp. 375.



§346-57 - Loans to applicants for Federal Supplemental Security Income.

§346-57  Loans to applicants for Federal Supplemental Security Income.  Notwithstanding any laws to the contrary, the department of human services may, out of its operating funds, make loans to any person eligible for public assistance as provided in this chapter who is an applicant for benefits under the Federal Supplemental Security Income Program or its successor agency subject to the following conditions:

(1)  The Federal Bureau of Supplemental Security Income has denied applicant's request for advance payment or finding of presumptive eligibility for supplemental security income;

(2)  The loan or loans shall be for a period not to exceed the action of the Federal Bureau of Supplemental Security Income approving or disapproving assistance under its program;

(3)  The loan or loans shall bear no interest;

(4)  The loan or loans shall not exceed the amount of assistance otherwise available to the applicant under this chapter;

(5)  The loan or loans shall be repaid by the applicant out of the retroactive supplemental security income payments, provided that nothing herein shall restrict the federal government from making direct payments to the State for such loan or loans, and provided further that the loan or loans shall be discharged and no repayment shall be required from an applicant whose application for Federal Supplemental Security Income Assistance has been disapproved;

(6)  The applicant shall not be eligible for financial assistance by the department, provided that the applicant shall become eligible for such assistance upon disapproval of the application for Federal Supplemental Security Income Assistance. [L 1975, c 145, pt of §1(3); am L 1979, c 52, §5; gen ch 1985; am L 1987, c 339, §4]



§346-58 - REPEALED.

§346-58  REPEALED.  L 1976, c 150, §3.



§346-59 - Medical care payments.

§346-59  Medical care payments.  (a)  The department shall adopt rules under chapter 91 concerning payment to providers of medical care.  The department shall determine the rates of payment due to all providers of medical care, and pay such amounts in accordance with the requirements of the appropriations act and the Social Security Act, as amended.  Payments to critical access hospitals for services rendered to medicaid beneficiaries shall be calculated on a cost basis using medicare reasonable cost principles.

(b)  Rates of payment to providers of medical care who are individual practitioners, including doctors of medicine, dentists, podiatrists, psychologists, osteopaths, optometrists, and other individuals providing services, shall be based upon the Hawaii medicaid fee schedule.  The amounts paid shall not exceed the maximum permitted to be paid individual practitioners or other individuals under federal law and regulation, the medicare fee schedule for the current year, the state limits as provided in the appropriation act, or the provider's billed amount.

The appropriation act shall indicate the percentage of the medicare fee schedule for the year 2000 to be used as the basis for establishing the Hawaii medicaid fee schedule.  For any subsequent adjustments to the fee schedule, the legislature shall specify the extent of the adjustment in the appropriation act.

(c)  In establishing the payment rates for other noninstitutional items and services, the rates shall not exceed the current medicare payment, the state limits as provided in the appropriation act, the rate determined by the department, or the provider's billed amount.

(d)  Payments to health maintenance organizations and prepaid health plans with which the department executes risk contracts for the provision of medical care to eligible public assistance recipients may be made on a prepaid basis.  The rate of payment per participating recipient shall be fixed by contract, as determined by the department and the health maintenance organization or the prepaid health plan, but shall not exceed the maximum permitted by federal rules and shall be less than the federal maximum when funds appropriated by the legislature for such contracts require a lesser rate.  For purposes of this subsection, "health maintenance organizations" are entities approved as such, and "prepaid health plans" are entities designated as such by the Department of Health and Human Services; and "risk" means the possibility that the health maintenance organization or the prepaid health plan may incur a loss because the cost of providing services may exceed the payments made by the department for services covered under the contract.

(e)  The department shall prepare each biennial budget request for a medical care appropriation based upon the most current Hawaii medicaid fee schedule available at the time the request is prepared.

The director shall submit a report to the legislature on or before January 1 of each year indicating an estimate of the amount of money required to be appropriated to pay providers at the maximum rates permitted by federal and state rules in the upcoming fiscal year. [L 1976, c 150, §2; am L 1979, c 220, §1; am L 1983, c 252, §1; am L 1986, c 107, §1; am L 1987, c 290, §2; am L 1988, c 308, §1; am L 1990, c 263, §§2, 3; am L 2000, c 226, §§4, 9; am L 2001, c 29, §§2, 4; am L 2002, c 16, §28; am L 2004, c 148, §2]

Note

Increase in rate of payment to providers of medical care.  L 1991, c 306, §2.

Cross References

Medicaid fraud unit, see §28-91.

Medical assistance application information; annual report; public disclosure, see §346-29.3.



§346-59.2 - Comprehensive breast and cervical cancer control program.

§346-59.2  Comprehensive breast and cervical cancer control program.  (a)  There is established the comprehensive breast and cervical cancer control program, to be administered by the department of human services in collaboration with the department of health, to assist women who have been diagnosed with breast or cervical cancer by the Hawaii comprehensive breast and cervical cancer control program, but who are not eligible for federally-funded medicaid coverage as provided by the Breast and Cervical Cancer Prevention and Treatment Act of 2000.

(b)  Under the comprehensive breast and cervical cancer control program, the department of human services shall provide state-funded medical assistance, as appropriated by the legislature, to women who are diagnosed with breast or cervical cancer through the Hawaii comprehensive breast and cervical cancer control program, but who are not eligible for federal medicaid coverage; provided that the person either:

(1)  Is a resident alien of Hawaii who is not eligible for medicaid; or

(2)  Would be eligible under medicaid except that the person has health care coverage that specifically does not provide coverage for cancer treatment.

(c)  The department of health shall work collaboratively with the department of human services to assist in and support the screening, education, and outreach process regardless of a woman's eligibility for medicaid coverage.

(d)  Under the comprehensive breast and cervical cancer control program, the department of health shall provide state-funded medical assistance, as funded by the legislature, to:

(1)  Screen women for breast and cervical cancer;

(2)  Educate women regarding the risks associated with breast and cervical cancer; and

(3)  Provide outreach to women who are at risk for breast and cervical cancer.

[(e)]  The department of health and the department of human services shall submit an annual report to the legislature no later than twenty days prior to the convening of each regular session on the expenditure of all funds for the comprehensive breast and cervical cancer control program. [L 2001, c 278, §2; am L 2008, c 52, §§2, 4]

Revision Note

Subsection (e) is codified to this section pursuant to §23G-15.



§346-59.4 - Medical assistance to other children.

§346-59.4  Medical assistance to other children.  [Repeal and reenactment on June 30, 2010.  L Sp 2009, c 8, §2.]  The department shall provide state-funded medical assistance free of charge to persons less than nineteen years of age whose family income is at or below three hundred per cent of the federal poverty level for Hawaii and who are:

(1)  Legal permanent residents who arrived after August 22, 1996;

(2)  Persons who are permanently residing under color of law; and

(3)  Nonimmigrants from the Trust Territories of the Pacific Islands who are citizens of:

(A)  The Marshall Islands;

(B)  The Federated States of Micronesia; or

(C)  Palau, as defined by the Compact of Free Association Act of 1985, P.L. 99-239, or the Compact of Free Association between the United States and the Government of Palau, P.L. 99-658,

who are otherwise eligible for benefits under the State's medicaid programs, including QUEST and the State's children health insurance program, but are ineligible due to restricted eligibility rules imposed by Title XXI of the Social Security Act, the Personal Responsibility and Work Reconciliation Act of 1996, the Compact of Free Association Act of 1985, P.L. 99-239, the Compact of Free Association between the United States and the Government of Palau, P.L. 99-658, or any other provision of federal law denying medical assistance to nonimmigrants who are citizens of the Marshall Islands, the Federated States of Micronesia, or Palau. [L 2000, c 224, §2; am L 2007, c 236, §§4, 7]

Note

Infant and children's health care program, reports through 2011 legislature (repealed June 30, 2012).  L 2007, c 236, §§2, 3; L 2008, c 239; L Sp 2009, c 8.



§346-59.5 - Enforcement of contracts.

[§346-59.5]  Enforcement of contracts.  (a)  The director may monitor a health plan's performance during any contract period.

(b)  In addition to any other administrative or judicial remedy, the director may impose civil or administrative monetary penalties not to exceed the maximum amount established by federal statutes and regulations if the health plan:

(1)  Fails to provide medically necessary items and services that are required under law or under contract;

(2)  Imposes upon beneficiaries excess premiums and charges;

(3)  Acts to discriminate among enrollees;

(4)  Misrepresents or falsifies information;

(5)  Violates marketing guidelines; or

(6)  Violates other contract provisions and requirements.

(c)  The director may appoint temporary management to oversee compliance efforts if a health plan continues to engage in violations of contract, law or rules, or if there is a substantial risk to the health of enrollees.

(d) Pursuant to chapter 91, the director may adopt and enforce such rules as may be necessary to carry out the purposes of this section.

(e) The director shall notify the insurance commissioner whenever a sanction under this section is contemplated. [L 1998, c 94, §1]



§346-59.6 - Medicaid overpayment recovery.

§346-59.6  Medicaid overpayment recovery.  The director shall recover medicaid overpayments made to providers.  Medicaid overpayments shall be recovered due to a provider's ineligibility, noncovered service, noncovered drug, lack of prior authorization when a service requires one, incorrect payment allowance identified through any post payment review, or claims processing error.  The director may recover overpayments through recoupment, tax offset under sections 231-51 to 231-59, and circuit court judgment.  Nothing in this section shall limit the director's authority to recover overpayments through all other lawful means. [L 1998, c 293, §1; am L 2001, c 55, §16]



§346-59.7 - Enforcement of decisions regarding medicaid overpayment recovery; judgment rendered thereon.

[§346-59.7]  Enforcement of decisions regarding medicaid overpayment recovery; judgment rendered thereon.  (a)  The director may file in the circuit court in the jurisdiction in which the medicaid overpayment occurred a certified copy of:

(1)  A decision of the director assessing a medicaid overpayment against a provider from which no appeal has been taken within the time allowed therefor;

(2)  A decision of the director assessing a medicaid overpayment against a provider from which an appeal has been taken but in which no order has been made by the director, the administrative appeals officer, or the court that the appeal shall operate as a supersedeas or stay;

(3)  A decision of the administrative appeals officer assessing a medicaid overpayment against a provider from which no appeal has been taken within the time allowed therefor; or

(4)  A decision of the administrative appeals officer assessing a medicaid overpayment against a provider from which an appeal has been taken but in which no order has been made by the administrative appeals officer or the court that the appeal shall operate as a supersedeas or stay.

The court shall render a judgment in accordance with the decision and notify the parties thereof.  The judgment shall have the same effect, and all proceedings in relation thereto shall thereafter be the same, as though the judgment had been rendered in an action duly heard and determined by the court, except that there shall be no appeal therefrom.

(b)  In all cases in which an appeal from the decision has been taken within the time provided, but in which the director, the administrative appeals officer, or the court has not issued an order that the appeal shall operate as a supersedeas or stay, the decree or judgment of the circuit court shall provide that the decree or judgment shall become void if the decision or award of the director or administrative appeals officer, as the case may be is later set aside.

(c)  As used in this section, the term "administrative appeals officer" means the director's designated subordinate appointed to contested case hearings pursuant to chapter 91, and this chapter. [L 1998, c 293, §2]



§346-59 - .

§346-59.8  REPEALED.  L 2003, c 191, §4.



§346-59.9 - Psychotropic medication.

§346-59.9  Psychotropic medication.  (a)  The department shall not impose any restriction or limitation on the coverage for, or a recipient's access to, psychotropic medication; provided that the psychotropic medication shall be prescribed by a psychiatrist, physician, or an advanced practice registered nurse with prescriptive authority under chapter 457, duly licensed in the State.

(b)  The department shall report to the legislature no later than twenty days before the convening of each regular session on:

(1)  The number of prescriptions written pursuant to this section;

(2)  The cost and impact of psychiatrists, physicians, or advanced practice nurses prescribing medications, pursuant to this section, that are not part of the existing formulary; and

(3)  The overall use of psychotropic medication under chapter 346.

(c)  As used in this section, "psychotropic medication" means only those agents approved by the United States Food and Drug Administration for the treatment of mental or emotional disorders. [L 2005, c 239, pt of §2, §5; am L 2006, c 311, pt of §2, §3; am L 2007, c 39, §§1, 2]



§346-60 - Group therapy; reimbursement for services.

[§346-60]  Group therapy; reimbursement for services.  (a)  The department shall establish rules pursuant to chapter 91 to permit payment to providers of group therapy services to recipients under this chapter.

(b)  For the purposes of this section, "group therapy" shall be defined as psychotherapeutic treatment delivery in which a patient receives treatment as a member of a group of patients receiving similar treatment, involving interaction both between the patient and the practitioner and among patients, and which is supervised by a practitioner licensed under chapters 453 or 465. [L 1976, c 236, §2]



§346-61 - Optometric services, choice.

[§346-61]  Optometric services, choice.  Whenever visual or optometric services within the lawful scope of practice of a duly licensed optometrist are included in any program, financed with public funds or administered by any public agency, for aid to the indigent, the aged, the legally blind, or any other group or class, the recipient of the aid shall be entitled to choose whether the services are to be performed by a duly licensed physician or by a duly licensed optometrist.  Visual or optometric services as used herein include eye and/or visual examination or a correction of any vision or muscular anomaly and the supplying of ophthalmic materials, including contact lenses and subnormal vision aids. [L 1977, c 36, pt of §1]



§346-62 - Examination of blind.

§346-62  Examination of blind.  The department of human services shall not approve an application for public assistance to a blind person until the applicant has been examined by an ophthalmologist, optometrist, or a qualified physician designated by it to make such examinations.  The examining person shall certify to the department the diagnosis, prognosis, and visual acuity of the applicant.  Certification shall be in forms prescribed by the department. [L 1977, c 36, pt of §1; am L 1987, c 339, §4]



§346-63 - Social services.

[§346-63]  Social services.  (a)  The department shall adopt rules to provide social services pursuant to the Social Security Act, as amended, to eligible persons who are residents of the State.  Such rules shall include provisions to permit payment for social services received by recipients from individuals, organizations, or other public or private agencies, and to enable the recipients to satisfy statutory requirements of state and federal tax and employment insurance programs.

(b)  The department may contract for the purchase of social services to be performed for the benefit of eligible recipients from individuals, organizations, and private or public agencies, or to reimburse an eligible recipient for department authorized social services obtained directly from individuals.  Persons performing authorized social services obtained directly by the recipient shall not be considered employees of the State.  The rate of payment for social services obtained directly by the recipient from an individual who is not self-employed shall reflect the recipient's obligation under state and federal tax and employment insurance laws. [L 1978, c 110, §3]



§346-64 - REPEALED.

§346-64  REPEALED.  L 1999, c 51, §1.

Cross References

Long term care/nursing home without walls program, see chapter 346D.

Medicaid fraud unit, see §28-91.



§346-64.5 - Eligibility for chore services.

[§346-64.5]  Eligibility for chore services.  (a)  An applicant for chore services shall be eligible when the applicant meets program requirements for chore services and income eligibility standards as established by the department of human services.  Income eligibility standards shall include individuals who have been found eligible for medical assistance under the department's Medicaid program.

(b)  For the purposes of this section, "chore services" means essential housecleaning and related activities such as marketing, cooking, and cleaning. [L 1988, c 208, §1]

Cross References

Long term care/nursing home without walls program, see chapter 346D.



§346-65 - Child abuse and neglect discretionary emergency assistance.

§346-65  Child abuse and neglect discretionary emergency assistance.  (a)  The department may grant funds to a family for child abuse and neglect discretionary emergency assistance in accordance with this section.  The purpose of these grants is to assist children and families when an emergency situation arises or is imminent which may cause child abuse or neglect or has caused children and families to need assistance from the department pursuant to chapter 587, and the financial assistance may prevent the abuse or neglect, prevent the removal of a child from a family, or would meet the immediate needs of a child who has been removed from a family.

(b)  Emergency assistance shall be authorized when:

(1)  A situation arises or is imminent which presents an immediate or imminent threat of child abuse or neglect or has caused children and families to need assistance from the department pursuant to chapter 587;

(2)  The family is eligible for public assistance or has no available financial resources;

(3)  Financial assistance may eliminate or alleviate the situation and remove the immediate or imminent threat of child abuse or neglect; and

(4)  No other financial resources are available from within the family or from other public or private source which could be used to eliminate or alleviate the situation.

(c)  Emergency assistance may be used for shelter, respite child care, clothing, transportation, medical costs, utilities, food, repairs, essential equipment, and other goods or services which in the discretion of the department are necessary to eliminate or alleviate the emergency situation.

(d)  A family shall not be granted more than $1,000 in emergency assistance during one fiscal year; except that under an exceptional situation as determined by the director, a family may be granted not more than $2,000 during one fiscal year.

(e)  For the purposes of this chapter only, emergency assistance shall not be considered income to the head of household or family nor as part of the family's assistance allowance. [L 1986, c 160, §1; am L 1988, c 327, §4]



§346-66 - Psychological services.

[§346-66]  Psychological services.  When the health care or rehabilitative services authorized under this chapter are services which a psychologist is licensed to render under chapter 465, the department shall not require referral, direction, or prescription of services by another health care practitioner. [L 1987, c 290, §1]



§346-67 - Medical foods and low-protein modified food products; treatment of inborn error of metabolism; notice.

§346-67  Medical foods and low-protein modified food products; treatment of inborn error of metabolism; notice.  (a)  Public assistance recipients in this State who receive medical assistance pursuant to this chapter shall be allowed coverage for medical foods and low-protein modified food products for the treatment of an inborn error of metabolism; provided that the medical food or low-protein modified food product is:

(1)  Prescribed as medically necessary for the therapeutic treatment of an inborn error of metabolism; and

(2)  Consumed or administered enterally under the supervision of a physician or osteopathic physician licensed under chapter 453.

The department shall adopt rules pursuant to chapter 91 to effectuate this subsection.

(b)  All health maintenance organizations and prepaid health plans with which the department executes risk contracts for the provision of medical care to eligible public assistance recipients shall provide notice to their members regarding the coverage required by this section.  The notice shall be in writing and prominently placed in any literature or correspondence sent to members and shall be transmitted to members within calendar year 2000 when annual information is made available to members, or in any other mailing to members, but in no case later than December 31, 2000.

(c)  For the purposes of this section:

"Inborn error of metabolism" means a disease caused by an inherited abnormality of the body chemistry of a person that is characterized by deficient metabolism, originating from congenital defects or defects arising shortly after birth, of amino acid, organic acid, carbohydrate, or fat.

"Low-protein modified food product" means a food product that:

(1)  Is specially formulated to have less than one gram of protein per serving;

(2)  Is prescribed or ordered by a physician or osteopathic physician as medically necessary for the dietary treatment of an inborn error of metabolism; and

(3)  Does not include a food that is naturally low in protein.

"Medical food" means a food that is formulated to be consumed or administered enterally under the supervision of a physician or osteopathic physician and is intended for the specific dietary management of a disease or condition for which distinctive nutritional requirements, based on recognized scientific principles, are established by medical evaluation.(c)  For the purposes of this section:

"Inborn error of metabolism" means a disease caused by an inherited abnormality of the body chemistry of a person that is characterized by deficient metabolism, originating from congenital defects or defects arising shortly after birth, of amino acid, organic acid, carbohydrate, or fat.

"Low-protein modified food product" means a food product that:

(1)  Is specially formulated to have less than one gram of protein per serving;

(2)  Is prescribed or ordered by a physician or osteopathic physician as medically necessary for the dietary treatment of an inborn error of metabolism; and

(3)  Does not include a food that is naturally low in protein.

"Medical food" means a food that is formulated to be consumed or administered enterally under the supervision of a physician or osteopathic physician and is intended for the specific dietary management of a disease or condition for which distinctive nutritional requirements, based on recognized scientific principles, are established by medical evaluation. [L 1999, c 86, §1; am L 2009, c 11, §45]

Note

The 2009 amendment is retroactive to April 3, 2008.  L 2009, c 11, §76(2).



§346-68 - Bridge to hope program; transitional benefits.

§346-68  Bridge to hope program; transitional benefits.  (a)  There is created within the department a post-secondary education benefits program, to be known as the bridge to hope program, for heads of households in the first-to-work program.

(b)  To receive assistance under this program, the participant shall:

(1)  Be enrolled as a student each term in an approved course of study including, but not limited to, vocational education;

(2)  Maintain passing grades or better throughout the course of study; and

(3)  Meet work activity requirements as defined by the department.

(c)  Internships, externships, practicums, or any other work training required by the course of study shall count toward the recipient's work requirement.

(d)  The department shall adopt rules in accordance with chapter 91 to carry out the purpose of this section. [L 2000, c 276, §2; am L 2008, c 82, §2]



§346-69 - Welfare safety net program; department of human services.

[§346-69]  Welfare safety net program; department of human services.  The department of human services may create a welfare safety net program entitled "Keeping Hope Alive" to assist working families that will be disqualified from receiving further public assistance as a consequence of reaching the five-year time limit set by the federal Personal Responsibility and Work Opportunity Act of 1996. [L 2001, c 150, §4]



§346-70 - Medical assistance for other pregnant women.

[§346-70]  Medical assistance for other pregnant women.  (a)  The department may provide state-funded medical assistance to a pregnant woman age nineteen years of age or older whose countable family income does not exceed one hundred and eighty-five per cent of the federal poverty level for a family of applicable size, including the expected unborn children.  The pregnant woman shall be:

(1)  A legal immigrant who entered the United States on or after August 22, 1996; and

(2)  Otherwise eligible for benefits under the State's medicaid program but is prohibited from participating in any medical assistance program under Title XIX of the Social Security Act for a period of five years beginning on the date of her entry into the United States, due to restricted eligibility rules imposed by Title XIX of the Social Security Act and the Personal Responsibility and Work Reconciliation Act of 1996.

(b)  Once determined eligible for medical assistance under this section, the pregnant woman shall continue to be eligible throughout her pregnancy and through the last day of the calendar month in which the sixty-day period following childbirth ends.

(c)  Assets shall not be evaluated for eligibility purposes.

(d)  The director shall adopt rules pursuant to chapter 91 to determine eligibility for medical assistance. [L 2004, c 160, §2]



§346-71 - General assistance to households without minor dependents.

PART III.  GENERAL ASSISTANCE

TO HOUSEHOLDS WITHOUT MINOR DEPENDENTS

Note

Part heading amended by L 1997, c 200, §§6, 11; L 1998, c 127, §5.

§346-71  General assistance to households without minor dependents.  (a)  The department of human services is authorized to administer and provide public assistance to eligible persons who are disabled, who are not otherwise provided for under this chapter, and who are unable to provide sufficient support for themselves or those dependent upon them; provided that such persons:

(1)  Have first been determined ineligible for a comparable federally funded financial assistance program;

(2)  Are bona fide residents of this State; and

(3)  Have furnished to the department a social security account number for each member of the assistance unit or verification that an application was made with the Social Security Administration for a social security account number for each member of the assistance unit.

Persons who meet the categorical criteria for eligibility, but fail to satisfy income and resource criteria adopted by the department shall not be eligible for general assistance to household without minor dependents.  The failure of any adult member of the assistance unit to comply with the requirements or conditions of general assistance to households without minor dependents shall exclude the entire assistance unit from receiving financial assistance.  However, when the adult member is disqualified for not meeting the work requirement, the assistance unit shall not be disqualified if the assistance unit was formed after the failure to meet the work requirement occurred.  "Assistance unit" as the term is used in this section means persons whose needs, income, and assets are considered in the financial assistance payment and their dependents.

For purposes of determining whether persons seeking assistance are bona fide residents of this State, the department of human services shall consider, but is not limited to considering, the following factors:

(1)  Enrollment and receipt of welfare benefits from another jurisdiction;

(2)  Physical presence in the State;

(3)  Maintenance of a place of residence in the State;

(4)  The availability of furnishings and household and personal effects sufficient to lead a reasonable person to conclude that the place of residence is more than a public accommodation;

(5)  Qualification as to residence for purposes of voting in the State;

(6)  Change in vehicle operation license;

(7)  Vehicle registration;

(8)  Enrollment of children in local schools; and

(9)  Bank accounts in this State or any other jurisdiction.

(b)  A person between eighteen and sixty-five years of age with a disability shall be eligible for general assistance to households without minor dependents if the person:

(1)  Is determined to be needy in accordance with standards established by this chapter and the rules adopted under subsection (e);

(2)  Is unable to meet the disability requirements established by the federal Supplemental Security Income Program or its successor agency; and

(3)  Is unable to engage in any substantial gainful employment because of a determined and certified physical, mental, or combination of physical and mental disability.  Upon application, the department shall ask the person whether the person has a physical or mental disability, or both.  If the person claims to have both a physical and mental disability, the department shall ask the person to choose whether the person's primary disability is physical or mental.  Determination and certification of the disability shall be as follows:

(A)  A determination and certification of physical disability shall be made by a board of licensed physicians designated and paid by the department.  Meetings of this board shall not be subject to part I of chapter 92;

(B)  A determination and certification of mental disability shall be made by a board of licensed psychologists or licensed physicians whose specialty is in psychiatry.  This board shall be designated and paid by the department.  Meetings of this board shall not be subject to part I of chapter 92;

(C)  If a determination and certification is made that the applicant does not have a physical, mental, or combination of a physical and mental disability, prior to a denial of any claim, the department shall provide the applicant with an initial denial notice that gives the applicant at least ten calendar days to provide additional medical evidence.  The notice shall refer the applicant to free legal services for assistance and permit the applicant to request extensions of time, if necessary;

(D)  If a determination of physical, mental, or  combination of a physical and mental disability is made, the person shall accept and pursue appropriate medical treatment from a provider of the person's choice.  The department shall promptly provide the person with a complete and legible copy of the recommended appropriate treatment;

(E)  Any person, to continue to be certified as mentally disabled, physically disabled, or both mentally and physically disabled, shall be reevaluated annually, as provided by this section, and more frequently, as required by the department; and

(F)  Failure to pursue appropriate medical treatment shall result in a loss of eligibility, unless the failure is due to good cause.  Good cause shall include but not be limited to:

(i)  Treatment is unavailable;

(ii)  Personal emergencies; and

(iii)  Circumstances that threaten the safety of the patient.

The department shall adopt rules in accordance with chapter 91 to define "good cause", as used in subparagraph (F), in order to determine when treatment is unavailable, what constitutes a personal emergency, what circumstances may threaten the safety of a patient, and other factors that may constitute good cause.

As used in this subsection:

"Substantial gainful employment" means at least thirty hours of work per week.

"With a disability" or "having a disability" means a disability that extends for a period of over sixty days.

Any person determined to be eligible under this subsection may be referred to any appropriate state agency for vocational rehabilitation services and shall be required to accept the services as a further condition of eligibility for the receipt of general assistance to households without minor dependents under this section.  An assistance unit shall be determined ineligible for general assistance to households without minor dependents if any adult member of the assistance unit fails to cooperate with any appropriate state agency for vocational rehabilitation services after being referred for services.  Any person found eligible under this subsection may also be required to seek employment and participate in public work projects, as described in section 346-31, and in public employment projects, as described in section 346-102.

(c)  Applicants and recipients shall be required to satisfy all applicable provisions of this section.  Recipients disqualified for failure to comply with any of the requirements under this section shall be excluded from general assistance to households without minor dependents for a period not to exceed twelve months.

(d)  The allowance for general assistance to households without minor dependents shall not exceed sixty-two and one-half per cent of the standard of need.

(e)  Within the limitations of this section, the department shall by rules adopted pursuant to chapter 91, determine:

(1)  The allowance for general assistance to households without minor dependents based upon the total amount appropriated for general assistance to households without minor dependents;

(2)  A method for determining assistance amounts; and

(3)  Other necessary provisions to implement general assistance to households without minor dependents. [L 1941, c 296, pt of §1; RL 1945, §4863; am L 1951, c 291, §1; am L 1953, c 153, §15; RL 1955, §108-41; am L Sp 1959 2d, c 1, §12; HRS §346-71; am L 1970, c 105, §5; am L 1971, c 203, §1; am L 1973, c 177, §3; am L Sp 1974, c 1, §1; am L 1978, c 103, §2; am L 1979, c 175, §§1 to 3; am L 1981, c 119, §1; am L 1982, c 99, §1; am L 1985, c 24, §1; gen ch 1985; am L 1987, c 290, §3 and c 339, §4; am L 1989, c 12, §1 and c 234, §1; am L 1995, c 166, §2; am L 1996, c 289, §2; am L 1997, c 200, §7 and c 354, §3; am L 1998, c 127, §2; am L 2003, c 105, §1; am L 2004, c 208, §1]

Case Notes

Section, as amended by Act 166 [L 1995], violated neither Title II of Americans with Disabilities Act, nor the equal protection and due process clauses of the U.S. Constitution.  83 F.3d 1150.

Under federal regulations, income tax refund is not "income" for determining need for benefits.  396 F. Supp. 375.

Inability to engage in substantial gainful employment.  67 H. 560, 698 P.2d 280.

Where administrative rules failed to set forth the method by which department determined general assistance amounts, and the method used by department to determine amounts was adopted without compliance with chapter 91, administrative rules contravened statutory mandate of subsection (f) (1996) and were thus void and unenforceable.  88 H. 307, 966 P.2d 619.

Authorizes suit by eligible recipients to recover benefits wrongfully denied.  6 H. App. 160, 715 P.2d 813.



§346-72 - Applications.

§346-72  Applications.  Applications for general assistance to households without minor dependents shall be made by the applicant or by someone acting in the applicant's behalf in the manner, place, and form prescribed by the department of human services. [L 1941, c 296, pt of §1; RL 1945, §4864; RL 1955, §108-42; HRS §346-72; am L 1970, c 105, §5; gen ch 1985; am L 1987, c 339, §4; am L 1997, c 200, §§8, 11; am L 1998, c 127, §5]

Case Notes

Regulations providing that applications be processed within a stated period require good faith compliance that is reasonable in view of the resources available to the department to carry out welfare functions.  54 H. 125, 504 P.2d 1217.



§346-73 - REPEALED.

§346-73  REPEALED.  L 1975, c 145, §2.



§346-74 - Representative payee.

[§346-74]  Representative payee.  (a)  Persons determined to be eligible under section 346-71 because they have a primary diagnosis of substance abuse shall have their benefits issued through a representative payee.  The representative payee shall be designated by the department of health.

(b)  Persons whose eligibility is not determined until after December 1, 1995, shall have their benefits issued through a representative payee.  Persons whose eligibility has been determined prior to December 1, 1995, shall have their benefits issued through a representative payee when recertified.

[(c)]  The department of health shall submit annual reports to the legislature no later than twenty days prior to the convening of each regular session, detailing the money expended during the year on the representative payee program and providing general demographic data, such as age, ethnicity, gender, and geographic residence, of the people served by the program. [L 1995, c 207, §§2, 5]



§346-75 - REPEALED.

§346-75  REPEALED.  L 1998, c 127, §3.

Cross References

Similar provision, see §346-14.5.



§346-81 - Purpose.

PART IV.  SERVICES TO ADULTS

Cross References

Long term care/nursing homes without walls program, see chapter 346D.

[A.  Day Care Center]

§346-81  Purpose.  The purpose of this subpart is to establish the nature and type of services to elders, disabled, and aged who are qualified to receive social services according to standards and conditions prescribed by the department of human services. [L 1972, c 198, pt of §1; am L 1987, c 339, §4; am L 1990, c 67, §8]

Cross References

Programs on aging, see chapter 349.



§346-82 - Definitions.

§346-82  Definitions.  As used in this subpart:

(1)  "Elder" means any person as may otherwise be defined by the department, who desires and needs counseling, guidance, and assistance to modify or resolve the social, economic, educational, recreational, physical, or mental problem that impedes the person's personal functioning and well-being.

(2)  "Day care center for elder disabled and aged persons" means a place maintained and operated by an individual, organization, or agency for the purpose of providing supportive and protective care to a disabled or aged person with or without charging a fee during the attendant working day.  The term "day care center" includes place designated for group care for four or more adults or a family home providing care for two or three adults.  The term "disabled and aged persons" refers to persons who live with a spouse, relative, or friend but who require temporary supervision and care during the absence of people from the home or residence.

Nothing in section 346-83 shall be construed to include a relative caring for another relative; a neighbor or friend caring for an adult by mutual choice and agreement; or any center or facility conducted primarily or solely for educational, social, recreational, athletic or other group functions that may provide for twenty-four-hour boarding, personal, or nursing care accommodation. [L 1972, c 198, pt of §1; gen ch 1985; am L 1990, c 67, §8]



§346-83 - Day care centers for disabled and aged persons.

§346-83  Day care centers for disabled and aged persons.  The department shall be responsible for the recruitment and licensing of day care centers for elder disabled and aged persons.  The department shall develop and publish such rules and regulations and minimum standards as are necessary to protect the best interests of adults receiving care in such places.  The rules and regulations shall have the force and effect of law and shall be administered by the department. [L 1972, c 198, pt of §1; am L 1990, c 67, §8]



§346-84 - Purchase of service.

§346-84  Purchase of service.  The department is authorized to negotiate the purchase of day care services for elder disabled and aged recipients, including other social services from individuals or other organizations, institutions, or agencies.  Such other social services must be necessary and essential to maximize the functioning and well-being of the recipient.  Purchase of day care center services shall include but not be limited to services that enhance the social functioning of each participant, promote and develop activities in daily living and personal independence by therapeutic arts and crafts, community excursions, hobby cultivation, group dynamics and provisions for counseling to the participants and their families. [L 1972, c 198, pt of §1; am L 1990, c 67, §8]



§346-85 - Penalty.

§346-85  Penalty.  Any individual, organization, or agency operating a day care center for disabled or aged persons without a license from the department shall be cited and fined an amount deemed to be appropriate by the court, but not to exceed the maximum of $5,000. [L 1972, c 198, pt of §1]



§346-90 - REPEALED.

B.  Family Boarding Homes

§346-90  REPEALED.  L 1978, c 107, §7.



§346-91 to 96 - REPEALED.

§§346-91 to 96  REPEALED.  L 1985, c 272, §11.



§346-97 - Criminal history record checks.

[C.  General Provisions]

§346-97  Criminal history record checks.  (a)  For the purposes of this section:

"Conviction for a relevant crime" means any federal or state conviction for any relevant crime as defined in this section.

"Criminal history record name inquiry" means a search by name, and other identifying information, using the state computerized criminal history record information system.

″Department″ means the department of human services.

″Name inquiry″ means a criminal history record check conducted by using the name and other identifying information of the individual, in lieu of a fingerprint check.

"Relevant crime" means:

(1)  Any offense described in 42 United States Code §1320a‑7 (Section 1128(a) of the Social Security Act); or

(2)  A crime of such a serious nature or circumstance that the department finds its perpetrator to pose a risk to the health, safety, or well-being of a patient or resident.  This includes but is not limited to murder, manslaughter, assault, sex offenses, domestic violence, theft or forgery, arson, kidnapping, or possession, use, sale, manufacture, or distribution of dangerous drugs or controlled substances.

(b)  The department shall adopt rules pursuant to chapter 91 establishing standards regarding the reputable and responsible character of service providers who have direct contact with individuals receiving services under this part, including:

(1)  Licensed adult day care center operators, employees, new employees, subcontracted service providers and their employees, and adult volunteers;

(2)  Purchase of service contracted and subcontracted service providers and their employees serving clients of the adult and community care services branch;

(3)  Foster grandparent program, retired and senior volunteer program, senior companion program, and respite companion program participants; and

(4)  Contracted and subcontracted service providers and their employees and new employees who provide home and community-based services under Section 1915(c) of the Social Security Act (42 U.S.C. §1396n(c)), or under any other applicable section or sections of the Social Security Act for the purposes of providing home and community-based services.

(c)  Individuals identified in subsection (b) shall:

(1)  Meet the standards regarding the reputable and responsible character of service providers;

(2)  Be subject to criminal history record checks in accordance with section 846-2.7;

(3)  Shall sign a waiver form stating that the department shall not be liable to the individual; and

(4)  Provide consent to the department or its designee to obtain criminal history record information for verification.

New employees and adult volunteers shall consent to be fingerprinted, shall supply the necessary information to enable the criminal history record check prior to the start of employment or volunteering, and shall sign a waiver form stating that the department shall not be liable to the employee or volunteer.

(d)  The department or its designee shall obtain criminal history record information through the Hawaii criminal justice data center on individuals identified in subsection (b) for the first two years that an individual identified in subsection (b) is required to have such checks, and shall conduct a criminal history record name inquiry into the state criminal history records annually or biennially thereafter.

(e)  The department may take appropriate action if it finds that the criminal history of the individual identified under subsection [(b)] may pose a risk to the health, welfare, and safety of service recipients.  Such action may include:

(1)  Denying a certificate of approval to operate an adult day care center; or

(2)  Refusing to use an individual as a service provider.

(f)  Notwithstanding any other law to the contrary, for purposes of this section, the department shall be exempt from section 831-3.1 and need not conduct investigations, notifications, or hearings under this section in accordance with chapter 91.

(g)  The costs of processing fingerprints and the state criminal history record checks may be borne by the employer or by the employee or individual who is being screened.

(h)  The department, in obtaining and relying upon the results of the state criminal history record checks, is presumed to be acting in good faith and shall be immune from civil liability for taking or recommending action based upon the criminal history record information.  The good faith presumption may be rebutted upon a showing by the person or entity alleging a lack of good faith, and by a preponderance of the evidence, that the department relied upon information or opinion that it knew was false or misleading.

(i)  Nothing in this section shall affect the rights, obligations, remedies, liabilities, or standards of proof under chapters 368 and 378.

(j)  The criminal history record information obtained under this section shall be used exclusively by the department for the purpose of establishing the reputable and responsible character of the individuals identified in subsection (b) such that the health, welfare, and safety of service recipients will not be at risk. [L 2006, c 220, §3; am L 2008, c 136, §3]

Note

L 2006, c 220, §6 provides:

"SECTION 6.  There shall be established a working committee of five members with representatives from the department of health, department of human services, provider organizations and community, as appointed by the directors of the department of health and department of human services to meet minimally on a quarterly basis to review and evaluate the process undertaken by the departments in effecting criminal history record checks and provide recommendations to the directors of the departments as relevant.  Members shall serve a term of two years which may be extended at the discretion of the directors of the departments and will report to departmental administrators as designated by the directors."



§346-101 - Findings and purpose.

[PART V.]  PUBLIC SERVICE EMPLOYMENT

§346-101  Findings and purpose.  The legislature finds that:

(1)  The magnitude of Hawaii's welfare situation, either in terms of people or in terms of dollar costs, is staggering;

(2)  The present welfare environment can be attributed to many variables such as, the change in society's attitude toward welfare, poverty, and public assistance to a greater acceptance and assuming of greater responsibility and the ever-increasing rate in the population of the State;

(3)  While the State must do what it can, viable solutions to the State's welfare crisis must be found;

(4)  In view of the aforementioned factors, perhaps one solution lies in the establishment of a public service employment program;

(5)  There is a supply of unemployed or underemployed persons receiving general assistance payments from the State who are available for public service employment;

(6)  There also exists a substantial number of unmet public needs, including environmental concerns such as, development, landscaping and beautification of highways, parks, hiking trails, botanical gardens, beaches and restoration of historic sites; and

(7)  A meaningful program of public service employment could serve persons receiving general assistance payments as well as the residential population of the State and at the same time alleviate some of the burden on the present welfare rolls.

The purpose of this part is to establish public service employment to assist in alleviating the unemployment of general assistance recipients as well as meeting some of the urgent public service needs that exist by having these individuals perform meaningful and productive services of the State which cannot otherwise be met.  Public service employment will also assist the department of human services in determining whether a general assistance recipient should be eligible for public assistance for refusal to participate without a justifiable reason. [L 1973, c 177, pt of §2; am L 1987, c 339, §4]



§346-102 - Public service employment; established.

§346-102  Public service employment; established.  (a)  The department of human services shall be responsible for providing employment on public works projects as defined in section 346-71, for persons:

(1)  Receiving full or partial public assistance from the State; or

(2)  Receiving unemployment compensation benefits from the State whose benefits thereunder are within the last two weeks of eligibility and who upon termination of unemployment compensation benefits will be eligible for full or partial public assistance from the State; or

(3)  Who reside on an island where the primary economic base providing employment for such persons is lost or is in danger of being lost.

Public assistance recipients participating in public service employment shall be considered to be employees of the department; provided however that except for coverage under the workers' compensation law, laws relating to civil service, classification, retirement, vacation, sick leave, and other matters relating to regular public employees shall not apply to such persons.

(b)  The department shall promulgate rules under chapter 91 necessary to carry out the purposes of public service employment, including but not limited to the following:

(1)  The employment of public assistance recipients shall not displace any state or county employee or any individual performing work for the State or county on a contractual basis;

(2)  The minimum period of employment shall not be less than four calendar weeks; and

(3)  There shall be no discrimination based on race, color, creed, sex, age, religion, or national origin. [L 1973, c 177, pt of §2; am L Sp 1974, c 1, §2; am L 1975, c 41, §1; am L 1987, c 339, §4]



§346-103 - Wages or salaries of public service employment.

§346-103  Wages or salaries of public service employment.  Any person in occupations of public service employment shall receive the prevailing rate of compensation for persons employed in similar public employment.  If no prevailing rate exists, the director of human services shall determine the wage or salary; provided that no wage or salary for occupations of public service employment shall be less than the minimum wage as provided in section 387-2. [L 1973, c 177, pt of §2; am L 1987, c 339, §4]



§346-104 - Refusal to work; ineligibility for public assistance.

[§346-104]  Refusal to work; ineligibility for public assistance.  The department shall adopt rules pursuant to chapter 91 rendering any person ineligible for public assistance if the person refuses to accept suitable work as provided by public service employment without justifiable reason. [L 1973, c 177, pt of §2; gen ch 1985]



§346-121 to 124 - REPEALED.

PART VI.  LICENSURE OF INDEPENDENT GROUP RESIDENCES

§§346-121 to 124  REPEALED.  L 1985, c 272, §12.



§346-141 - Purpose.

[PART VII.]  RESIDENT ALIEN AND NATURALIZED CITIZEN PROGRAM

[§346-141]  Purpose.  The purpose of this part is to assist a qualified person to return to the person's homeland. [L 1980, c 276, pt of §2]



§346-142 - Definitions.

[§346-142]  Definitions.  As used in this part:

(1)  "Alien" means any person not a citizen or national of the United States but who is allowed, under federal law, to reside in the United States;

(2)  "Homeland" means the country in which a person was born;

(3)  "Naturalized citizen" means a person who was not born in the United States, but who has the rights and privileges of a citizen bestowed upon the person by law;

(4)  "Qualified person" means an alien or naturalized citizen of the United States who:

(A)  Is a resident of the State of Hawaii;

(B)  Is sixty years of age or older;

(C)  Is eligible to receive or receives financial assistance under this chapter on the date of the application for transportation assistance under this part; and

(5)  "Transportation assistance" means the amount determined by the director under section 346-145. [L 1980, c 276, pt of §2]



§346-143 - Administration.

[§346-143]  Administration.  The director may enter into contracts with private, nonprofit organizations for the purpose of providing transportation assistance to a qualified person who desires to return to the qualified person's homeland in order to establish and maintain a permanent residence there. [L 1980, c 276, pt of §2]



§346-144 - Application; approval; statement; return.

[§346-144]  Application; approval; statement; return.  (a)  A person desiring to return to the person's homeland may make application to the director.  The application shall include evidence from a recognized agency or other acceptable means to ensure that the person's health and welfare will be protected upon return to the person's homeland.  The director shall examine the application and determine whether the person is a qualified person and the person's health and welfare will be protected.  If the director determines that the person is a qualified person, the person's health and welfare will be protected, and funds are available, the director shall approve the application.  Upon approval, the qualified person shall be required to sign a statement of intent to take up permanent residence in the qualified person's homeland.  Upon signing the statement, the director shall enter into a contract as provided under section 346-143 to provide transportation assistance for the qualified person.

(b)  A person who has used the transportation assistance under this part and returns to and reestablishes residency in Hawaii shall repay to the State the amount of the transportation assistance used in returning to the person's homeland with interest.  The rate of interest shall be established by the director by rule under chapter 91.

(c)  The statement of intent under subsection (a) shall explain the requirements for reestablishing residency in Hawaii and indicate that the qualified person understands these requirements.

(d)  A person shall not be eligible to use the transportation assistance under this chapter more than once in the person's lifetime. [L 1980, c 276, pt of §2]



§346-145 - Transportation assistance.

[§346-145]  Transportation assistance.  The director shall adopt rules under chapter 91 to determine the transportation and administrative costs which are required for the return of a qualified person to the qualified person's homeland.  The amount of such costs shall be considered the transportation assistance. [L 1980, c 276, pt of §2]



§346-146 - Penalty.

[§346-146]  Penalty.  Any person who uses the transportation assistance under this chapter for any purpose other than that for which approved by the director shall be guilty of a misdemeanor and required to return the full amount of the transportation assistance used. [L 1980, c 276, pt of §2]



§346-151 - Definitions.

PART VIII.  CHILD CARE

Note

Part heading amended by L 2001, c 201, §3.

Cross References

Early education program, see §§296-81 to 83.

Early intervention services for infants and toddlers, see §§321-351 to 354.

Attorney General Opinions

Licensing of church-sponsored day care programs constitutional.  Att. Gen. Op. 85-25.

A.  General

§346-151  Definitions.  For the purposes of this part:

"Care" refers to those situations where a person or organization has agreed to assume and has been entrusted with the responsibility for the child's supervision, development, safety, and protection apart from the parent or guardian.

"Child abuse record check" means an examination of an individual's child abuse confirmation history through:

(1)  An initial name inquiry into the state child welfare record files;

(2)  Subsequent child abuse confirmation history checks for new hires and rehires; and

(3)  An annual name inquiry into state child welfare record files.

"Child care facility" means a place maintained by any individual, organization, or agency for the purpose of providing care for children with or without charging a fee at any time.  It includes a family child care home, group child care home, and group child care center.

"Child care subsidy" means a payment made to low-income parents, guardians, or other responsible parties to pay for the care of a child under the age of thirteen years, or age thirteen years or older if the child has qualifying special needs as defined under federal law.

"Criminal history record check".  DELETED.

"Family child care home" means a private residence, including a home, apartment, unit, or townhouse, as those terms are defined in section 502C-1, at which care may be provided for three to no more than six children who are unrelated to the caregiver by blood, marriage, or adoption, at any given time.

"Group child care center" means a facility, other than a private home, at which care is provided.

"Group child care home" means a facility, which may be an extended or modified private home, at which care is provided for seven to twelve children.

"Provider" means the person who is issued the license or certificate of registration, as the case may be, by the department to provide care in a child care facility. [L 1985, c 208, pt of §2; am L 1986, c 297, §2; am L 1988, c 125, §1; am L 1998, c 5, §1; am L 1999, c 242, §§4, 8(2); am L 2001, c 201, §2 and c 225, §3; am L 2003, c 95, §9(5); am L 2005, c 20, §1]

Note

Early childhood education and care (expires June 30, 2010).  L 1997, c 77, §2; L 2000, c 60, §§2, 3; L 2002, c 13, §2.

Attorney General Opinions

Program providing care and supervision of children and religious instruction provides "care".  Att. Gen. Op. 85-25.



§346-152 - Exclusions; exemptions.

§346-152  Exclusions; exemptions.  (a)  Nothing in this part shall be construed to include:

(1)  A person caring for children related to the caregiver by blood, marriage, or adoption;

(2)  A person, group of persons, or facility caring for a child less than six hours a week;

(3)  A kindergarten, school, or program licensed by the department of education;

(4)  A program that provides exclusively for a specialized training or skill development for children, including but not limited to programs providing activities such as athletic sports, foreign language, the Hawaiian language, dance, drama, music, or martial arts;

(5)  A multiservice organization or community association, duly incorporated under the laws of the State that operates for the purpose of promoting recreation, health, safety, or social group functions for eligible pupils in public and private schools through seventeen years of age;

(6)  Programs for children four years of age and older that operate for no more than two consecutive calendar weeks in a three-month period;

(7)  A provider agency operating or managing a homeless facility or any other program for homeless persons authorized under part VII of chapter 356D;

(8)  After-school, weekend, and summer recess programs conducted by the department of education pursuant to section 302A-408;

(9)  Child care programs for children five years of age and older conducted by counties pursuant to section 302A‑408; provided that each county adopts rules for its programs;

(10)  Any person who enters a home in a child caring capacity and only cares for children who are of that household; and

(11)  A person caring for two or fewer children unrelated to the caregiver by blood, marriage, or adoption.

(b)  Staff members of programs taught solely in Hawaiian that promote fluency in the Hawaiian language shall be exempt from any rules requiring academic training or certification.

(c)  Minimum health and safety requirements or standards as required by federal law may be imposed on any of the groups listed in this section that provide child care services and are reimbursed with federal funds.

(d)  Any person asserting an exemption under this section shall cooperate with the department in investigations relating to unlicensed child care. [L 1985, c 208, pt of §2; am L 1986, c 79, §1; am L 1988, c 125, §2; am L 1991, c 212, §5; am L 1992, c 114, §1; am L 1997, c 250, §1 and c 350, §17; am L 1998, c 212, §3; am L 2002, c 33, §2; am L 2007, c 249, §21]

Attorney General Opinions

No exemption for child care program connected with religious organization or offering some religious instruction.  Att. Gen. Op. 85-25.



§346-152.3 - Investigations.

[§346-152.3  Investigations.]  Upon receiving a report that a person may be caring for more than two children unrelated to the caregiver by blood, marriage, or adoption, or providing care for a child for more than six hours per week, without a child care license issued by the department, the department may conduct an investigation for the limited purpose of determining the number of children in care who are unrelated to the caregiver by blood, marriage, or adoption, and the number of hours of care provided per week, in accordance with the following provisions:

(1)  The department may request access to the location indicated in the report; or

(2)  The department may file a complaint with the district court in the circuit where the location indicated in the report is; and the district court, upon probable cause, may issue a search warrant, directed to the department and the appropriate county police department, if necessary, to conduct an investigation pursuant to this section between the hours of sunrise and sunset. [L 2002, c 33, §1]



§346-152.5 - Criminal history and child abuse record checks for persons exempt pursuant to section 346-152.

[§346-152.5]  Criminal history and child abuse record checks for persons exempt pursuant to section 346-152.  To be eligible to provide child care and to receive a child care subsidy from the department, persons exempt pursuant to section 346-152 shall be required to agree to a criminal history record check and a child abuse record check in the same manner as a prospective applicant or licensed provider in accordance with section 346-154; provided that the following relatives of the child who requires care:  grandparents, great-grandparents, aunts, uncles, and siblings aged eighteen or older living in a separate residence shall be required to agree to a criminal history record check conducted through files maintained by the Hawaii criminal justice data center and a child abuse record check. [L 2001, c 201, §1]



§346-153 - Records of deficiencies and complaints; release to public.

[§346-153]  Records of deficiencies and complaints; release to public.  For every child care facility, the department shall maintain records for the current and previous two years of:  results of its inspections; notifications to providers of deficiencies; corrective action taken; complaints of violations of rules adopted under this part; results of its investigations; resolution of complaints; and suspensions, revocations, reinstatements, restorations, and reissuances of licenses, temporary permits, and registrations issued under this part.  Notwithstanding any other law to the contrary, such records shall be available for inspection in the manner set forth in section 92-51; provided that with respect to records of family child care homes and group child care homes, sensitive personal information or information provided to the department with the understanding that it would not be publicly divulged shall be deleted or obliterated prior to making the records available to the public.  Nothing in this section shall authorize the department to release the names of or any other identifying information on complainants.  The department may withhold information on a complaint for which an investigation is being conducted for not more than ten working days following the date of filing of the complaint; provided that if an investigation relates to an alleged criminal offense, no information shall be released until the investigation has been completed and the director has determined that no legal proceeding will be jeopardized by its release. [L 1985, c 208, pt of §2]

Note

Section 92-51 referred to in text is repealed.



§346-154 - Criminal history and child abuse record checks.

§346-154  Criminal history and child abuse record checks.  (a)  The department shall develop standards to ensure the reputable and responsible character of an applicant to operate a child care facility, prospective employees of the applicant, and new employees of the provider after registration or licensure, which shall include criminal history record checks in accordance with section 846-2.7 and child abuse record checks.

(b)  An applicant to operate a child care facility shall:

(1)  Be subject to criminal history record checks in accordance with section 846-2.7;

(2)  Submit to the department under penalty of law, statements signed by the applicant and prospective employees of the applicant indicating whether the applicant or any of the prospective employees has ever been confirmed to have abused or neglected a child, including threatened harm; and

(3)  Provide consent to the department to conduct a criminal history record check in accordance with section 846-2.7 and a child abuse record check, and to obtain criminal history and child abuse record information for verification.

(c)  A provider shall:

(1)  Be subject to criminal history record checks in accordance with section 846-2.7;

(2)  Submit to the department a statement signed by any employee hired after the initial licensure or registration that requires the employee to indicate under penalty of law, whether the employee has ever been confirmed to have abused or neglected a child, including threatened harm; and

(3)  Provide consent to the department or its designee to conduct a criminal history record check in accordance with section 846-2.7 and a child abuse record check, and to obtain criminal history and child abuse record information for verification.

(d)  The department or its designee shall obtain criminal history record information through the Hawaii criminal justice data center in accordance with section 846-2.7, and child abuse record information from the department in accordance with departmental procedures on the applicant and any prospective employee of the applicant, including any new employee retained after the applicant is issued a registration or license under this part, which shall include an annual name inquiry into the state criminal history record files.

(e)  The department may deny an application for a license or registration to operate a child care facility if:

(1)  The applicant or any prospective employee has been convicted of a crime other than a minor traffic violation involving a fine of $50 or less, or ever been confirmed to have abused or neglected a child, including threatened harm; and

(2)  The department finds that the criminal history or child abuse record of that applicant or prospective employee may pose a risk to the health, safety, or well-being of children.

(f)  The department may request the provider to terminate the employment of a new employee or may suspend or revoke the license or registration of the provider who employs a new employee if:

(1)  The employee has been convicted of a crime other than a minor traffic violation involving a fine of $50 or less, or ever been confirmed to have abused or neglected a child, including threatened harm; and

(2)  The department finds that the criminal history or child abuse record of the new employee may pose a risk to the health, safety, or well-being of children. [L 1985, c 208, pt of §2; am L 1986, c 297, §3; am L 2001, c 201, §4; am L 2003, c 95, §9(6); am L 2008, c 136, §4]



§346-155 - Rules.

[§346-155]  Rules.  Rules adopted pursuant to this part shall be adopted in accordance with chapter 91. [L 1985, c 208, pt of §2]



§346-156 - Penalty.

§346-156  Penalty.  Any person violating any provision of this chapter or any rule made pursuant thereto shall be fined as follows:

(1)  Up to $1,000 for the first violation; and

(2)  Up to $3,000 for the second violation and each succeeding violation. [L 1985, c 208, pt of §2; am L 2001, c 201, §5]



§346-157 - Liability insurance coverage; no requirement.

[§346-157]  Liability insurance coverage; no requirement.  (a)  For the purpose of this section, "liability insurance coverage" means a general casualty insurance policy issued to a provider insuring against legal liability for injury resulting from negligence to a child during the time the child is under the care of the child care provider.

(b)  The department shall not require a provider to obtain or maintain liability insurance coverage as a condition of licensure, temporary permission, or registration to operate a child care facility.

(c)  The department, as a condition of continued licensure, temporary permission, or registration, shall require a provider who does not have liability insurance coverage to disclose in writing that the provider does not have coverage to each parent or guardian:

(1)  Applying to have a child cared for at the provider's facility, if the provider has no liability insurance coverage at the time of application; or

(2)  Within seven working days of cancellation or termination of liability insurance coverage if the coverage is canceled or terminated while the parent's or guardian's child is cared for at the provider's facility.

(d)  The department may suspend or revoke a license, temporary permit, or certificate of registration of a provider in accordance with section 346-164 or 346-175, if the provider or any employee of the provider knowingly makes a false statement to any person concerning the provider's liability insurance coverage. [L 1986, c 298, §1]



§346-158 - No smoking in child care facilities.

[§346-158]  No smoking in child care facilities.  Smoking shall be prohibited in all group child care homes, group child care centers, and family child care homes during their hours of operation. [L 1993, c 68, §1]



§346-161 - License for group child care home, group child care center required.

B.  Group Child Care Home and Group Child

Care Center Licensure

Note

Source notes for §§346-161 to 166 do not include reference to L 1988, c 125, §3, which purports to amended these sections with identical amendments made by L 1987, c 339, §4.

§346-161  License for group child care home, group child care center required.  No person shall operate, maintain, or conduct a group child care home or group child care center unless licensed to do so by the department of human services under this subpart. [L 1985, c 208, pt of §2; am L 1987, c 339, §4]



§346-162 - Rules; minimum standards.

§346-162  Rules; minimum standards.  The department of human services, after consultation with the department of health, the department of education, and the fire chiefs of the respective counties, shall make, prescribe, and publish such rules as are deemed necessary to protect the best interests of minor children who are provided care in a group child care home or group child care center and to carry out the purposes of this subpart. [L 1985, c 208, pt of §2; am L 1987, c 339, §4]



§346-163 - Licenses and temporary permits.

§346-163  Licenses and temporary permits.  If satisfied that the applicant meets the minimum standards established pursuant to section 346-162 and subject to the criminal history record checks and child abuse record checks of section 346-154, the department shall grant the applicant a license for the operation of a group child care home or group child care center, as the case may be.  The license shall be valid for:

(1)  One year for new applicants and for those who have been licensed for less than four years; and

(2)  Two years for those who have been licensed for four years or more,

unless sooner revoked.  Where the activities of the applicant fall within the licensing requirements of the department of education and this subpart, a license shall be required from both the department of education and the department of human services.

A temporary permit may be issued for a period of six months at the department's discretion to any applicant who is temporarily unable to conform to all of the minimum standards.  Renewal of the temporary permit shall be left to the department's discretion; provided that the combined period of the initial and subsequently renewed permits shall not exceed twenty-four months.  Licenses and permits shall be conspicuously posted on the licensed premises. [L 1985, c 208, pt of §2; am L 1987, c 339, §4; am L 1998, c 5, §2; am L 2001, c 201, §6]

Cross References

Criminal history record checks:  child caring institutions, etc., see §846-2.7.



§346-164 - Suspension and revocation of licenses and permits; reissuance.

§346-164  Suspension and revocation of licenses and permits; reissuance.  Any license or temporary permit issued under this subpart may be suspended or revoked by the department of human services after due notice and hearing, the provisions for which shall be made in the rules.  However, upon a determination by the department that conditions exist which constitute an imminent danger to the health, welfare, or safety of the children cared for, a license or temporary permit may be immediately suspended pending a hearing by the department as herein provided.  The department, in its discretion, may reissue a license or temporary permit which has been suspended or revoked upon satisfying itself that minimum standards have been or will be met. [L 1985, c 208, pt of §2; am L 1987, c 339, §4]



§346-165 - Visitation and inspection of group child care home, group child care center.

§346-165  Visitation and inspection of group child care home, group child care center.  The department of human services shall visit and inspect each group child care home and group child care center as frequently as it deems necessary for the proper operation, sanitation, and safety of the home or center, as the case may be.  The visits and inspections shall be made at least once annually.  Every group child care home and group child care center licensed under this subpart shall be open to visitation and inspection by representatives of the department of human services, the department of education, and the department of health, and by designated representatives of the respective county fire departments at all times. [L 1985, c 208, pt of §2; am L 1987, c 339, §4; am L 1998, c 5, §3]



§346-166 - Records.

§346-166  Records.  Every group child care home and group child care center shall keep such records and shall file with the department of human services such reports as required by rules adopted by the department.  All records and all information obtained concerning children or their parents or relatives shall be kept confidential by the provider and by members of any department herein named. [L 1985, c 208, pt of §2; am L 1987, c 339, §4]



§346-171 - Registration for family child care home required.

C.  Family Child Care Home Registration

§346-171  Registration for family child care home required.  No person shall operate or maintain a family child care home unless registered to do so by the department of human services under this subpart.  The registration shall be valid for:

(1)  One year for new applicants and for those who have been registered for less than four years; and

(2)  Two years for those who have been registered for four years or more,

unless sooner revoked. [L 1985, c 208, pt of §2; am L 1987, c 339, §4; am L 1998, c 5, §4]

Note

Source note does not include reference to L 1988, c 125, §3 which purports to amend §346-171 with identical amendments made by L 1987, c 339, §4.



§346-172 - Rules for registration.

[§346-172]  Rules for registration.  (a)  The department shall adopt rules establishing minimum requirements to ensure the health and safety of children provided care in a family child care home.  The rules may specify, but shall not be limited to, minimum requirements concerning:

(1)  The number of children which may be cared for at one time and the ratio of adult to children;

(2)  The health of the provider and children;

(3)  Fire and sanitation standards;

(4)  The supervision and allowable types of discipline of children; and

(5)  Protection of children who are provided care from abuse.

(b)  It is the intent of the legislature that the:

(1)  Minimum requirements established under this section be less strict than the minimum standards established under section 346-162 for group child care homes and group child care centers;

(2)  Minimum requirements be as simple and clear as possible;

(3)  Minimum requirements be germane to the provision of care to children in a private home as opposed to a nonresidential facility or institution, require as little recordkeeping by the provider as possible, and require information and reports if deemed necessary, from the provider which the department intends to scrutinize carefully and not cursorily; and

(4)  Department establish minimum requirements, the compliance with which can be assessed easily and objectively by officers and employees of the department, providers, and parents and legal guardians of children. [L 1985, c 208, pt of §2]



§346-173 - Procedure for registration.

[§346-173]  Procedure for registration.  A person desiring to have the person's home registered as a family child care home shall make application to the department.  Upon receipt of the application, the department shall conduct a study of the applicant's qualifications, home, and proposed operation.  The department shall issue a certificate of registration to the applicant which authorizes the applicant to operate a family child care home if the department is satisfied that the premises and proposed operation will be in compliance with the minimum requirements established under section 346-172 and subject to the criminal history record checks under section 346-154.

The provider shall operate and maintain the premises of the family child care home in accordance with the minimum requirements established under section 346-172 so long as registered. [L 1985, c 208, pt of §2]



§346-174 - Informing parent and legal guardian of children and general public.

[§346-174]  Informing parent and legal guardian of children and general public.  (a)  The department shall maintain a registry of registered family child care homes and make the information in the registry available to the general public upon request.  The department may also provide for the publication and dissemination of the registry through the news media or other means.

(b)  The provider of child care in a family child care home shall give to each parent or legal guardian of a child a copy of the provider's certificate of registration upon request. [L 1985, c 208, pt of §2]



§346-175 - Visitation and inspection of family child care home; revocation of registration.

[§346-175]  Visitation and inspection of family child care home; revocation of registration.  (a)  The department shall visit and inspect the premises and operation of a family child care home to determine compliance with the minimum requirements established under section 346-172:

(1)  At least once in each calendar year; and

(2)  Upon receipt of a complaint that the premises or operation of the home is in violation of the minimum requirements established under section 346-172.

(b)  If the visitation and inspection reveal that the premises or operation of the home is in violation of a minimum requirement, the department shall immediately suspend or revoke the registration.  Upon suspension or revocation, the home shall no longer be a registered family child care home and the department shall notify the parents or legal guardian of each child who is provided care in the home of the revocation.

A person whose registration has been suspended or revoked may appeal the suspension or revocation in accordance with chapter 91, but the appeal shall not stay the suspension or revocation.  If an appeal is made under chapter 91, the appeal of the suspension or revocation, and not the suspension or revocation itself, shall be deemed the contested case.

The department shall suspend the registration if the violation of the minimum requirement is the first violation of the provider and the violation does not warrant a revocation of the registration.  The department shall revoke the registration if the provider has violated any minimum requirement or requirements to such an extent or of a nature that the provider is unfit to be trusted with the care of children or operation of a family child care home or if the provider has had the provider's registration suspended at least once previously.

(c)  The department may reinstate a suspended registration or restore a revoked registration if it deems that the person is willing and able to comply with the rules adopted under section 346-172.  A suspended registration may be reinstated upon the department's satisfaction that the violation has been or will be corrected.  A revoked registration shall be restored only after new application is made and reviewed under this subpart. [L 1985, c 208, pt of §2]



§346-176 - Family child care system.

[§346-176]  Family child care system.  The department shall authorize the establishment and operation of a family child care system under which a sponsoring agency contracts family child care homes to provide care and assumes administrative tasks for the homes and providers; provided that the department shall register each of the family child care homes individually in accordance with this subpart and establish no rule or requirement which jeopardizes the status of the providers of care in family child care homes as independent contractors of the sponsoring agency.  The department may establish rules defining the administrative tasks which may be performed and minimum requirements, including provision of training to providers which must be complied with by the sponsoring agency, but shall not require the sponsoring agency to register or obtain a license or registration as a child care facility unless the sponsoring agency provides care to children on the sponsoring agency's premises. [L 1985, c 208, pt of §2]



§346-177 - Program of incentive for registration.

[§346-177]  Program of incentive for registration.  Subject to the limits of legislative appropriations, the department may establish a program to encourage the registration of persons who provide care in private homes in violation of section 346-171.  The program may include:

(1)  Training of providers of care;

(2)  Assistance to applicants in obtaining registration and complying with the minimum requirements;

(3)  Counseling in providing quality care;

(4)  Referrals of parents to providers;

(5)  Assistance in obtaining benefits under or participation in federal and state child care programs; and

(6)  Assistance in complying with business and tax regulations and requirements. [L 1985, c 208, pt of §2]



§346-201 to 215 - REPEALED.

PART IX.  WORKFARE

§§346-201 to 215  REPEALED.  L 1991, c 313, §1.



§346-221 - Purpose; construction.

PART X.  ADULT PROTECTIVE SERVICES

Note

Part heading amended by L 2008, c 154, §1.

Cross References

Dependent elder abuse; suits by the State; civil penalties, see §28-94.

Maximum fee for appointed counsel and guardian ad litem, see §571-87.

Law Journals and Reviews

Holding Hawai‘i Nursing Facilities Accountable for the Inadequate Pain Management of Elderly Residents.  27 UH L. Rev. 233.

§346-221  Purpose; construction.  The legislature recognizes that citizens of the State who are vulnerable to abuse constitute a significant and identifiable segment of the population and are particularly subject to risks of abuse, neglect, and exploitation.

The legislature recognizes that it is a person's vulnerability, not necessarily age, which is often encountered in cases of abuse, neglect, and exploitation.  While advanced age alone is not sufficient reason to intervene in a person's life, the legislature finds that many elders have become subjects of abuse, neglect, and exploitation.  Substantial public interest exists to ensure that this segment of the population receives protection.

The legislature declares that the State shall develop and promote community services for the economic, social, and personal well-being and protection of its citizens who may be vulnerable to abuse.

In taking this action, the legislature intends to protect vulnerable adults and place the fewest possible restrictions on personal liberty and to permit the exercise of constitutional rights by adults consistent with protection from abuse. [L 1989, c 381, pt of §1; am L 1990, c 67, §8, c 144, §1, and c 234, §9; am L 2008, c 154, §3]



§346-222 - Definitions.

§346-222  Definitions.  For the purposes of this part:

"Abuse" means any of the following, separately or in combination:

(1)  Physical abuse;

(2)  Psychological abuse;

(3)  Sexual abuse;

(4)  Financial exploitation;

(5)  Caregiver neglect; or

(6)  Self-neglect;

each as further defined in this chapter.  Abuse does not include, and a determination of abuse shall not be based solely on, physical, psychological, or financial conditions that result when a vulnerable adult seeks, or when a caregiver provides or permits to be provided, treatment with the express consent of the vulnerable adult or in accordance with the vulnerable adult's religious or spiritual practices.

"Capacity" means the ability to understand and appreciate the nature and consequences of making decisions concerning one's person or to communicate these decisions.

"Caregiver" means any person who has knowingly and willingly assumed, on a part-time or full-time basis, the care, supervision, or physical control of, or who has a legal or contractual duty to care for the health, safety, and welfare of a vulnerable adult.

"Caregiver neglect" means the failure of a caregiver to exercise that degree of care for a vulnerable adult that a reasonable person with the responsibility of a caregiver would exercise within the scope of the caregiver's assumed, legal or contractual duties, including but not limited to the failure to:

(1)  Assist with personal hygiene;

(2)  Protect the vulnerable adult from abandonment;

(3)  Provide, in a timely manner, necessary food, shelter, or clothing;

(4)  Provide, in a timely manner, necessary health care, access to health care, prescribed medication, psychological care, physical care, or supervision;

(5)  Protect the vulnerable adult from dangerous, harmful, or detrimental drugs, as defined in section 712-1240; provided that this paragraph shall not apply to drugs that are provided to the vulnerable adult pursuant to the direction or prescription of a practitioner, as defined in section 712-1240;

(6)  Protect the vulnerable adult from health and safety hazards; or

(7)  Protect the vulnerable adult from abuse by third parties.

"Court" means the family court.

"Department" means the department of human services and its authorized representatives.

"Director" means the director of human services.

"Emergency medical treatment" means any service necessary to maintain a person's physical health and without which there is a reasonable belief that the person will suffer irreparable harm or death.

"Financial exploitation" means the wrongful taking, withholding, appropriation, or use of a vulnerable adult's money, real property, or personal property, including but not limited to:

(1)  The breach of a fiduciary duty, such as the misuse of a power of attorney or the misuse of guardianship privileges, resulting in the unauthorized appropriation, sale, or transfer of property;

(2)  The unauthorized taking of personal assets;

(3)  The misappropriation or misuse of moneys belonging to the vulnerable adult from a personal or joint account; or

(4)  The failure to effectively use a vulnerable adult's income and assets for the necessities required for the vulnerable adult's support and maintenance, by a person with a duty to expend income and assets on behalf of the vulnerable adult for such purposes.

Financial exploitation may be accomplished through coercion, manipulation, threats, intimidation, misrepresentation, or exertion of undue influence.

"Party" means those persons, care organizations, or care facilities entitled to notice of proceedings under sections 346-237 and 346-238, including any state department or agency that is providing services and treatment to a vulnerable adult in accordance with a protective services plan.

"Physical abuse" means:

(1)  The nonaccidental infliction of physical or bodily injury, pain, or impairment, including but not limited to hitting, slapping, causing burns or bruises, poisoning, or improper physical restraint; or

(2)  Causing physical injuries that are not justifiably explained or where the history given for an injury is at variance with the degree or type of injury.

"Protective services plan" means a specific written plan, prepared by the department, that sets forth the specific services and treatment to be provided to a vulnerable adult.

"Psychological abuse" means the infliction of mental or emotional distress by use of threats, insults, harassment, humiliation, provocation, intimidation, or other means that profoundly confuse or frighten a vulnerable adult.

"Self-neglect" means:

(1)  A vulnerable adult's inability or failure, due to physical or mental impairment, or both, to perform tasks essential to caring for oneself, including but not limited to:

(A)  Obtaining essential food, clothing, shelter, and medical care;

(B)  Obtaining goods and services reasonably necessary to maintain minimum standards of physical health, mental health, emotional well-being, and general safety; or

(C)  Management of one's financial assets and obligations to accomplish the activities in subparagraphs (A) and (B); and

(2)  The vulnerable adult appears to lack sufficient understanding or capacity to make or communicate responsible decisions and appears to be exposed to a situation or condition that poses an immediate risk of death or serious physical harm.

"Sexual abuse" means nonconsensual sexual contact or conduct caused by another person, including but not limited to:

(1)  Sexual assault, molestation, sexual fondling, incest, or prostitution; or

(2)  Pornographic photographing, filming, or depiction.

"Vulnerable adult" means a person eighteen years of age or older who, because of mental, developmental, or physical impairment, is unable to:

(1)  Communicate or make responsible decisions to manage the person's own care or resources;

(2)  Carry out or arrange for essential activities of daily living; or

(3)  Protect oneself from abuse, as defined in this part. [L 1989, c 381, pt of §1; am L 1990, c 144, §1 and c 234, §1; am L 2008, c 154, §4]



§346-223 - Jurisdiction; venue.

§346-223  Jurisdiction; venue.  The family court shall have jurisdiction over protective proceedings under this part that concern a vulnerable adult who was or is found within the judicial circuit at the time the facts and circumstances occurred, were discovered, or were reported to the department, which constitute the basis for a finding that the vulnerable adult has incurred abuse or is in danger of abuse if immediate action is not taken; provided that the protective proceedings under this part shall not be considered exclusive and shall not preclude any other criminal, civil, or administrative remedy.  The protective proceedings under this part shall be held in the judicial circuit in which the vulnerable adult resides at the time of the filing of the petition or in which the vulnerable adult has assets. [L 1989, c 381, pt of §1; am L 1990, c 144, §1 and c 234, §9; am L 2008, c 154, §5]



§346-224 - Reports.

§346-224  Reports.  (a)  The following persons who, in the performance of their professional or official duties, know or have reason to believe that a vulnerable adult has incurred abuse or is in danger of abuse if immediate action is not taken shall promptly report the matter orally to the department:

(1)  Any licensed or registered professional of the healing arts and any health-related occupation who examines, treats, or provides other professional or specialized services to a vulnerable adult, including physicians, physicians in training, psychologists, dentists, nurses, osteopathic physicians and surgeons, optometrists, chiropractors, podiatrists, pharmacists, and other health-related professionals;

(2)  Employees or officers of any public or private agency or institution providing social, medical, hospital, or mental health services, including financial assistance;

(3)  Employees or officers of any law enforcement agency, including the courts, police departments, correctional institutions, and parole or probation offices;

(4)  Employees or officers of any adult residential care home, adult day care center, or similar institution;

(5)  Medical examiners or coroners; and

(6)  Social workers licensed pursuant to chapter 467E and non-licensed persons employed in a social worker position pursuant to section 467E-6(2).

(b)  The initial oral report required by subsection (a) shall be followed as soon as possible by a written report to the department; provided that if a police department is the initiating agency, a written report shall not be required unless the police department declines to take further action and the department informs the police department that the department intends to investigate the oral report of abuse.  A written report shall contain:

(1)  The name and address of the vulnerable adult, if known;

(2)  The name and address of the party who is alleged to have committed or been responsible for the abuse, if known;

(3)  The nature and extent of the vulnerable adult's injury or harm; and

(4)  Any other information the reporter believes may be helpful in establishing the cause of the abuse.

(c)  This section shall not prohibit any person from reporting an incident that the person has reason to believe involves abuse that came to the person's attention in a private or nonprofessional capacity.

(d)  Any person not enumerated in subsection (a) who has reason to believe that a vulnerable adult has incurred abuse or is in danger of abuse if immediate action is not taken may report the matter orally to the department.

(e)  Any person who knowingly fails to report as required by this section or who wilfully prevents another person from reporting pursuant to this section shall be guilty of a petty misdemeanor.

(f)  The department shall maintain a central registry of reported cases.

(g)  Nothing in this section shall require a member of the clergy to report communications that are protected under rule 506 of chapter 626. [L 1989, c 381, pt of §1; am L 1990, c 144, §1 and c 234, §2; am L 2008, c 154, §6]

Law Journals and Reviews

Holding Hawai‘i Nursing Facilities Accountable for the Inadequate Pain Management of Elderly Residents.  27 UH L. Rev. 233.



§346-225 - Confidentiality of reports.

§346-225  Confidentiality of reports.  A report made pursuant to this part, including the identity of the reporting person and all records of the report, shall be confidential and any person who makes an unauthorized disclosure of a report or records of a report shall be guilty of a misdemeanor.  The director may adopt, amend, or repeal rules, pursuant to chapter 91, to provide for the confidentiality of reports and records, and for the authorized disclosure of reports and records. [L 1989, c 381, pt of §1; am L 1990, c 144, §1 and c 234, §3; am L 2008, c 154, §7]



§346-226 - Access to records.

§346-226  Access to records.  Records of a vulnerable adult shall be obtained by the department or the vulnerable adult's court-appointed guardian ad litem with the written consent of the vulnerable adult or the vulnerable adult's representative, or by court order.  Any person who reports to the department under section 346-224, upon demand of the department, shall provide all information related to the alleged incident of abuse, including financial records and medical reports, which were not included in the written report submitted pursuant to section 346-224(b). [L 1989, c 381, pt of §1; am L 1990, c 144, §1 and c 234, §9; am L 2008, c 154, §8]



§346-227 - Investigation.

§346-227  Investigation.  Upon receiving a report that abuse of a vulnerable adult has occurred or is in danger of occurring if immediate action is not taken, the department shall cause an investigation to be commenced in accordance with this part as the department deems appropriate. [L 1989, c 381, pt of §1; am L 1990, c 144, §1 and c 234, §9; am L 2008, c 154, §9]



§346-228 - Action upon investigation.

§346-228  Action upon investigation.  Upon investigation the department shall take action to prevent abuse and shall have the authority to do any or all of the following:

(1)  Resolve the matter in an informal fashion as is appropriate under the circumstances;

(2)  Exercise its right of entry under section 346-229;

(3)  Seek an order for immediate protection;

(4)  Seek a temporary restraining order;

(5)  File a petition with the court under this part; and

(6)  Seek any protective or remedial actions authorized by law. [L 1989, c 381, pt of §1; am L 1990, c 144, §1 and c 234, §9; am L 2008, c 154, §10]



§346-229 - Right of entry.

§346-229  Right of entry.  (a)  An employee of the department engaged in an investigation under this part shall be authorized to visit and communicate with the vulnerable adult who is the subject of the report.  Any person intentionally or knowingly obstructing or interfering with the department's access to or communication with the vulnerable adult shall be guilty of a misdemeanor.

(b)  Any employee of the department engaged in an investigation under this part, having probable cause to believe that a vulnerable adult will be physically injured through abuse before a court order for entry can be obtained, without a warrant, may enter upon the premises where the vulnerable adult may be found for the purpose of ascertaining that person's welfare.  Where a warrantless entry is authorized under this section, the employee of the department may request the assistance of a police officer to gain entrance. [L 1989, c 381, pt of §1; am L 1990, c 144, §1 and c 234, §9; am L 2008, c 154, §11]



§346-230 - Termination of services.

§346-230  Termination of services.  (a)  The department shall act only with the consent of the vulnerable adult, unless the department obtains court authorization to provide necessary services, as provided in section 346-231.  Investigation and services provided under this part shall be immediately terminated if:

(1)  The vulnerable adult has the capacity to consent and either does not consent or withdraws consent to the receipt of protective services;

(2)  The department determines that protection is no longer needed under this part; or

(3)  The court so orders.

(b)  Upon the department's determination that protective services are no longer needed, the vulnerable adult shall be referred to the agency responsible for follow-up services.  For the mentally ill, mentally retarded, or developmentally disabled adult, the state agency designated to provide services shall be the department of health. [L 1989, c 381, pt of §1; am L 1990, c 144, §1 and c 234, §9; am L 1992, c 62, §2; am L 2008, c 154, §12]



§346-231 - Order for immediate protection.

§346-231  Order for immediate protection.  (a)  If the department believes that a person is a vulnerable adult and it appears probable that the vulnerable adult has incurred abuse or is in danger of abuse if immediate action is not taken and the vulnerable adult consents, or if the vulnerable adult does not consent and there is probable cause to believe that the vulnerable adult lacks the capacity to make decisions concerning the vulnerable adult's person, the department shall seek an order for immediate protection in accordance with this section.

(b)  A finding of probable cause may be based in whole or in part upon hearsay evidence when direct testimony is unavailable or when it is demonstrably inconvenient to summon witnesses who will be able to testify to facts from personal knowledge.

(c)  Upon finding that the person is a vulnerable adult and that there is probable cause to believe that the vulnerable adult has incurred abuse or is in danger of abuse if immediate action is not taken and the vulnerable adult consents, or if the vulnerable adult does not consent and there is probable cause to believe that the vulnerable adult lacks the capacity to make decisions concerning the vulnerable adult's person, the court shall issue an order for immediate protection.  This order may include:

(1)  An authorization for the department to transport the person to an appropriate medical or care facility;

(2)  An authorization for medical examinations;

(3)  An authorization for emergency medical treatment; and

(4)  Any other matters as may prevent immediate abuse, pending a hearing under section 346-232.

(d)  The court may also make orders as may be appropriate to third persons, including temporary restraining orders, enjoining them from:

(1)  Removing the vulnerable adult from the care or custody of another;

(2)  Actions that would result in abuse of the vulnerable adult;

(3)  Living at the vulnerable adult's residence;

(4)  Contacting the vulnerable adult in person or by telephone;

(5)  Selling, removing, or otherwise disposing of the vulnerable adult's personal property;

(6)  Withdrawing funds from any bank, savings and loan association, credit union, or other financial institution, or from a stock account in which the vulnerable adult has an interest;

(7)  Negotiating any instruments payable to the vulnerable adult;

(8)  Selling, mortgaging, or otherwise encumbering any interest that the vulnerable adult has in real property;

(9)  Exercising any powers on behalf of the vulnerable adult by representatives of the department, any court-appointed guardian or guardian ad litem, or any official acting on the vulnerable adult's behalf; and

(10)  Engaging in any other specified act that, based upon the facts alleged, would constitute harm or present a danger of immediate harm to the vulnerable adult or would cause the loss of the vulnerable adult's property.

(e)  Court orders under section 346-232 and this section may be obtained upon oral or written application by the department, without notice and without a hearing.  Any oral application shall be reduced to writing within twenty-four hours.  The court may issue its order orally; provided that it shall reduce the order to writing as soon as possible thereafter and in any case not later than twenty-four hours after the court received the written application.  Certified copies of the application and order shall be personally served upon the vulnerable adult and any other person or entity affected by the order together with the notice of the order to show cause hearing in section 346-232.

(f)  If a written order for immediate protection is issued, the department shall file a petition invoking the jurisdiction of the court under this part within twenty-four hours. [L 1989, c 381, pt of §1; am L 1990, c 144, §1 and c 234, §4; am L 2008, c 154, §13]

Case Notes

This section did not provide a jurisdictional basis for an order to void a will in another action sought by a party other than the department of human services where this chapter makes clear that this statute is for the benefit of the department and does not create a right to proceed for private litigants.  110 H. 8, 129 P.3d 511.



§346-232 - Order to show cause hearing.

§346-232  Order to show cause hearing.  (a)  When a written order for immediate protection is issued, the court shall hold a hearing on the application for immediate protection, no later than seventy-two hours after issuance of the written order, excluding any Saturday or Sunday, requiring cause to be shown why the order or orders should not continue.  The department shall make arrangements to have the vulnerable adult attend the hearing or show cause why the vulnerable adult cannot attend.

(b)  When the court finds that there is probable cause to believe that a vulnerable adult has incurred abuse or is in danger of abuse if immediate action is not taken, and the vulnerable adult consents, or if the vulnerable adult does not consent and the court finds that there is probable cause to believe that the vulnerable adult lacks the capacity to make decisions concerning the vulnerable adult's person, the court may continue or modify any order pending an adjudicatory hearing on the petition.  These orders may include orders for the vulnerable adult's temporary placement and ordinary medical care.

(c)  The parties personally or through counsel may stipulate to the entry or continuance of such orders as the court deems to be in the best interest of the vulnerable adult, and the court shall set the case for an adjudicatory hearing as soon as it is practical. [L 1989, c 381, pt of §1; am L 1990, c 144, §1 and c 234, §5; am L 2008, c 154, §14]



§346-233 - Petition.

§346-233  Petition.  (a)  A petition invoking the jurisdiction of the court under this part shall be entitled "In the matter of the protection of                    ," and shall be verified.

(b)  The petition shall set forth with specificity the:

(1)  Reasons the person is considered to be a vulnerable adult;

(2)  Facts that bring the vulnerable adult within this part;

(3)  Name, birth date, sex, and residence address of the vulnerable adult;

(4)  Names and addresses of any living persons, or entities required to be notified pursuant to section 346-237; and

(5)  If appropriate, allegations describing any lack of capacity of the vulnerable adult. [L 1989, c 381, pt of §1; am L 1990, c 144, §1 and c 234, §9; am L 2008, c 154, §15]



§346-234 - Guardian ad litem; counsel.

§346-234  Guardian ad litem; counsel.  (a)  In any case where the court has reason to believe that a vulnerable adult or any other party lacks the capacity to effectively make decisions concerning the party's person, it may appoint a guardian ad litem to represent the interests of that party throughout the pendency of proceedings under this part.  The court shall appoint counsel for the vulnerable adult at any time where it finds that the vulnerable adult requires a separate legal advocate and is unable to afford private counsel.

(b)  The court may order reasonable costs and fees of the guardian ad litem to be paid by the party for whom the guardian ad litem is appointed, if that party has sufficient financial resources to pay the costs and fees.  The court may also order the appropriate parties to pay or reimburse reasonable costs and fees of the guardian ad litem and counsel appointed for the vulnerable adult. [L 1989, c 381, pt of §1; am L 1990, c 144, §1 and c 234, §9; am L 2008, c 154, §16]

Cross References

Maximum fees for appointed counsel and guardian ad litem, see §571-87.



§346-235 - Consolidation with guardianship proceedings.

§346-235  Consolidation with guardianship proceedings.  A proceeding for the appointment of a guardian or conservator under article V of chapter 560 may be consolidated with the proceedings under this part as the applicable circuit court and the family court, in the exercise of their discretion, shall permit. [L 1989, c 381, pt of §1; am L 1990, c 144, §1 and c 234, §6; am L 2004, c 161, §9]



§346-236 - Permanent changes.

§346-236  Permanent changes.  Permanent changes in the living situation of a vulnerable adult who has incurred abuse shall not ordinarily be made under authority of this part.  If permanent changes in the living situation or nonemergency medical treatment are necessary, the appropriate guardianship, or civil commitment action shall be initiated pursuant to applicable state law.  [L 1989, c 381, pt of §1; am L 1990, c 144, §1 and c 234, §9; am L 2008, c 154, §17]



§346-237 - Notice of proceedings.

§346-237  Notice of proceedings.  (a)  After a petition has been filed, the matter shall be set for hearing and a notice of hearing shall be issued to all parties to the proceeding.  The parties to the proceeding shall include:

(1)  The vulnerable adult;

(2)  Any caregiver of the vulnerable adult;

(3)  A representative of the facility in which the vulnerable adult resides or is a patient;

(4)  The spouse and adult children of the vulnerable adult;

(5)  The parents of the vulnerable adult, unless waived by the court for good cause;

(6)  Any guardian or conservator who may have been appointed; and

(7)  Any other person or entity affected by the order for immediate protection.

(b)  Where the name or whereabouts of a potential party is unknown, the court may require the petitioner to set forth the reasonable efforts the petitioner made to ascertain the party's name or whereabouts and why the petitioner has been unable to determine those facts. [L 1989, c 381, pt of §1; am L 1990, c 144, §1 and c 234, §7; am L 2004, c 161, §10; am L 2008, c 154, §18]

Note

L 2004, c 161, §36 purports to amend this section.



§346-238 - Service.

§346-238  Service.  (a)  Service of the notice shall be made by delivery of a copy thereof together with a certified copy of the petition to each person or entity to be given notice either by personal service, by certified mail, return receipt requested and addressed to the last known address, by publication, or by other means authorized by the court.  Upon a showing of good cause, the court may waive notice to any party except the vulnerable adult.

(b)  Service shall be effected at least forty-eight hours prior to the time fixed in the notice for hearing when held pursuant to section 346-232(a), or at least fifteen days prior to the time fixed in the notice for an adjudicatory, disposition, or review hearing, unless the party otherwise was ordered by the court to appear at those hearings. [L 1989, c 381, pt of §1; am L 1990, c 144, §1 and c 234, §9; am L 2008, c 154, §19]



§346-239 - Required findings concerning postponed hearings.

§346-239  Required findings concerning postponed hearings.  Except as otherwise provided, no hearing shall be delayed upon the grounds that a party other than the vulnerable adult is not present at the hearing or has not been served with a copy of the order for immediate protection or the petition, where reasonable efforts have been made to effect service and it would be detrimental to the vulnerable adult to postpone the proceedings until service can be made.  Whenever a hearing is delayed or postponed under this section, the court shall enter a finding that it will not be detrimental to the vulnerable adult and shall also specify what additional measures shall be undertaken to effect service. [L 1989, c 381, pt of §1; am L 1990, c 144, §1 and c 234, §9; am L 2008, c 154, §20]



§346-240 - Adjudicatory hearing.

§346-240  Adjudicatory hearing.  (a)  When a petition has been filed, the court shall set a return date hearing to be held within thirty days of the filing of the petition.  On the return date, the parties personally or through counsel may stipulate to the entry or continuance of the orders as the court deems to be in the best interests of the vulnerable adult, and the court shall set the case for an adjudicatory hearing as soon as is practical.

(b)  In an adjudicatory hearing, the court shall determine whether the person is a vulnerable adult, and whether the vulnerable adult has incurred abuse or is in danger of abuse if immediate action is not taken, based upon a preponderance of the evidence.  Evidence that is contained in a written report, study, or examination shall be admissible; provided that the maker of the written report, study, or examination be subject to direct and cross-examination upon demand when the maker is reasonably available.  A social worker employed by the department in the area of adult protective services shall be presumed to be qualified to testify as an expert in the field of protective services.

(c)  If facts sufficient to sustain the petition are established in court, or are stipulated to by all parties, the court shall enter an order finding that the vulnerable adult has incurred abuse or is in danger of abuse if immediate action is not taken and shall state the grounds for the finding.  The court shall also make a finding concerning the capacity of the vulnerable adult to effectively make decisions concerning personal needs or property.  If the capacity of the vulnerable adult is at issue, the court shall require that the vulnerable adult be examined by a psychiatrist or other physician who is skilled in evaluating the particular area in which the vulnerable adult is alleged to lack capacity before making any finding that the vulnerable adult lacks capacity.  If there is no finding that the vulnerable adult lacks capacity to make decisions regarding personal needs or property and if the vulnerable adult does not give consent, the court shall not have authority to proceed further and the court shall dismiss the case.

(d)  Upon the completion of the adjudicatory hearing, the disposition hearing may commence immediately after the required findings are made, provided the requirements of section 346-241(a) have been met, or the court may set the disposition hearing for such time as it deems appropriate.

(e)  If facts sufficient to sustain the petition under this part are not established, the court shall dismiss the petition and shall state the grounds for dismissal.

(f)  If the court sustains the petition and does not commence immediately to the disposition hearing, it shall determine, based upon the facts adduced during the adjudicatory hearing and any additional facts presented to it, whether any temporary orders should be issued pending final disposition. [L 1989, c 381, pt of §1; am L 1990, c 144, §1 and c 234, §9; am L 2008, c 154, §21]



§346-241 - Disposition.

§346-241  Disposition.  (a)  The department shall prepare a proposed protective order and a written protective services plan and submit copies to the court and each of the parties or their counsel at least seven days prior to the disposition hearing.

(b)  The proposed protective order may include any of the provisions set forth in section 346-231, and, in addition may include an order that:

(1)  The person inflicting abuse on the vulnerable adult participate in counseling or therapy as the court deems appropriate;

(2)  Any party report to the department any violation of the protective order or protective services plan;

(3)  The department make periodic home visits to the vulnerable adult; and

(4)  The department monitor compliance with the order.

(c)  The proposed protective services plan shall set forth the following:

(1)  Specific services or treatment to be provided to the vulnerable adult and the specific actions the parties shall take;

(2)  Specific responsibilities that the parties shall assume;

(3)  Period during which the services shall be provided;

(4)  Dates by which the actions shall be completed;

(5)  Specific consequences that may be reasonably anticipated to result from a party's failure to comply with any terms and conditions of the plan; and

(6)  Steps that shall be necessary to terminate the court's jurisdiction.

(d)  In preparing such a proposed protective order, the department shall seek to impose the least restrictive limitation on the freedom and liberties of the vulnerable adult.  To the greatest extent possible, the vulnerable adult should be permitted to participate in decisions concerning the vulnerable adult's person, or property, or both.

(e)  The court shall conduct a disposition hearing concerning the terms and conditions set forth in the proposed protective order and proposed protective services plan unless each of the appropriate parties accepts the order and plan, in which event, the court may approve the order and plan without a hearing. [L 1989, c 381, pt of §1; am L 1990, c 144, §1 and c 234, §9; am L 1992, c 62, §§3, 4; am L 2008, c 154, §22]



§346-242 - Review hearings.

§346-242  Review hearings. Except for good cause shown, the court shall set each case for a review hearing not later than six months after the date that a protective order and protective services plan are ordered by the court.  Thereafter, the court shall review the matter at intervals of not longer than six months until the court's jurisdiction has been terminated.  The department and the guardian ad litem, if any, shall submit a written report, with copies to the parties or their counsel, at least fifteen days prior to the date set for each review.  The report shall evaluate whether the parties have complied with the terms and conditions of the protective order and protective services plan; shall recommend any modification to the order or plan; and shall recommend whether the court shall retain jurisdiction or terminate the case.  At each review, the court shall determine whether the parties have complied with the terms and conditions of the order and plan; enforce sanctions for noncompliance as may be appropriate; and order revisions to the existing order or plan as are in the best interests of the vulnerable adult.  At each review, the court shall make an express finding as to whether it shall retain jurisdiction or terminate the case, and, in each instance, shall state the basis for its action. [L 1989, c 381, pt of §1; am L 1990, c 144, §1 and c 234, §9; am L 1992, c 62, §5; am L 2008, c 154, §23]



§346-243 - Appeal.

[§346-243]  Appeal.  Any party aggrieved by an order or decree of the court may appeal as provided by section 571-54. [L 1989, c 381, pt of §1; am L 1990, c 144, §1 and c 234, §9]



§346-244 - Admissibility of evidence.

§346-244  Admissibility of evidence.  The physician-patient privilege, the psychologist-client privilege, the spousal privilege, and the victim-counselor privilege shall not be grounds for excluding evidence in any judicial proceeding resulting from a report pursuant to this part. [L 1989, c 381, pt of §1; am L 1990, c 144, §1 and c 234, §9; am L 1992, c 217, §2]

Cross References

Physician-patient privilege, see §626-1, rule 504.

Psychologist-client privilege, see §626-1, rule 504.1.

Spousal privilege, see §626-1, rule 505.

Victim-counselor privilege, see §626-1, rule 505.5.



§346-245 - Hearings.

[§346-245]  Hearings.  The protective proceedings shall be heard without a jury.  The hearing may be adjourned from time to time.  The general public shall be excluded, and only such persons as are found by the court to have a direct interest in the case shall be admitted. [L 1989, c 381, pt of §1; am L 1990, c 144, §1 and c 234, §9]



§346-246 - Failure to comply with court orders.

[§346-246]  Failure to comply with court orders.  The court may apply contempt of court provisions and all other provisions available under the law if a party fails to comply with the terms and conditions of any order issued under this part. [L 1989, c 381, pt of §1; am L 1990, c 144, §1 and c 234, §9]



§346-247 - Payment for service or treatment provided to a party.

§346-247  Payment for service or treatment provided to a party.  Whenever service, treatment, care, or support of a vulnerable adult is provided under this part, the persons or legal entities who may be legally obligated to pay for the service, treatment, care, or support of the vulnerable adult, may be ordered by the court to pay the cost of the service, care, support, or treatment provided to the vulnerable adult in whole or in part, after notice and hearing. [L 1989, c 381, pt of §1; am L 1990, c 144, §1 and c 234, §9; am L 2008, c 154, §24]



§346-248 - Fiscal and service responsibility.

[§346-248]  Fiscal and service responsibility.  The department or other authorized agencies shall provide only the care, service, treatment, support, or payment authorized by law.  The department or authorized agencies shall have the authority to establish priorities and limitations of services based on their resources. [L 1989, c 381, pt of §1; am L 1990, c 144, §1 and c 234, §9]



§346-249 - Cooperation.

§346-249  Cooperation.  Every public official or department shall render all assistance and cooperation within the official's or department's power and that may further the purpose and objectives of this part.  The department and the court may seek the cooperation of organizations whose objectives are to protect or aid vulnerable adults. [L 1989, c 381, pt of §1; am L 1990, c 144, §1 and c 234, §9; am L 2008, c 154, §25]



§346-250 - Immunity from liability.

[§346-250]  Immunity from liability.  (a)  Anyone participating in good faith in the making of a report pursuant to this part shall have immunity from any liability, civil or criminal, that might be otherwise incurred or imposed by or as a result of the making of such a report.  Any participant shall have the same immunity with respect to participation in any judicial proceeding resulting from that report.

(b)  Any individual who assumes a duty or responsibility pursuant to this part shall have immunity from civil liability for acts or omissions performed within the scope of the individual's duty or responsibility.  Nothing in this part shall limit the liability of the department, any other state agency, or any private organization for the conduct of individuals acting within the scope of their duties provided immunity under this section. [L 1989, c 381, pt of §1; am L 1990, c 144, §1 and c 234, §9]



§346-251 - Presumption of capacity.

[§346-251]  Presumption of capacity.  An individual shall be presumed capable of making decisions concerning the individual's person.  A determination that an individual lacks capacity under this part shall not be construed as a finding that the individual lacks capacity for any other purpose. [L 1989, c 381, pt of §1; am L 1990, c 144, §1 and c 234, §9]



§346-252 - Advanced age.

[§346-252]  Advanced age.  An individual shall not be involuntarily subjected to the provisions of this part solely based on advanced age. [L 1989, c 381, pt of §1; am L 1990, c 144, §1 and c 234, §9]



§346-253 - Rules.

[§346-253]  Rules.  The department shall adopt rules pursuant to chapter 91 necessary for the purposes of this part. [L 1989, c 381, pt of §1; am L 1990, c 144, §1 and c 234, §9]



§346-261 - First-To-Work; establishment; purpose.

PART XI.  FIRST-TO-WORK PROGRAM

Note

Part heading amended by L 2008, c 88, pt of §1.

§346-261  First-To-Work; establishment; purpose.  There is established a mandatory work program for certain applicants and recipients of temporary assistance for needy families and temporary assistance for other needy families consistent with federal regulations and requirements under Title IV-A of the Social Security Act, 42 United States Code Section 601 et seq.  The purposes of the first-to-work program shall be to encourage, assist, and require temporary assistance for needy families and temporary assistance for other needy families applicants and recipients to fulfill their responsibilities to support their children by preparing for, accepting, and retaining employment.  The department shall adopt rules consistent with the requirements of Title IV-A of the Social Security Act, 42 United States Code Section 601 et seq., and in accordance with chapter 91 for the purposes of this part. [L 1990, c 321, pt of §1; am L 2008, c 88, pt of §1]



§346-262 to 276 - REPEALED.

§§346-262 to 276  REPEALED.  L 2008, c 88, pt of §1.



§346-301 - Adoption assistance program established.

[PART XII.]  ADOPTION ASSISTANCE

[§346-301]  Adoption assistance program established.  The department of human services shall maintain an adoption assistance program to facilitate the adoption of children with special needs. [L 1992, c 190, pt of §1]

Cross References

Adoption assistance compact, see chapter 350C.

Interstate compact on placement of children, see chapter 350E.



§346-302 - Equal benefits.

[§346-302]  Equal benefits.  The adoption assistance program referred to in section 346-301 shall provide equal benefits for children regardless of whether federal matching funds for adoption assistance are received by the State. [L 1992, c 190, pt of §1]



§346-303 - Rules.

[§346-303]  Rules.  The department of human services shall maintain rules describing eligibility criteria for adoption assistance and describing the types, duration, and amounts of adoption assistance benefits that may be received. [L 1992, c 190, pt of §1]



§346-304 - Eligibility.

[§346-304]  Eligibility.  Eligibility for adoption assistance shall not depend upon the amount of income or property of the adoptive family. [L 1992, c 190, pt of §1]



§346-305 - Effect on prior adoption assistance agreements.

[§346-305]  Effect on prior adoption assistance agreements.  Nothing in this part shall invalidate any adoption assistance agreement already entered into or benefits previously provided by the department of human services nor shall require a reduction of benefits already being provided. [L 1992, c 190, pt of §1]

Revision Note

"Part" substituted for "act".



§346-311 - Definitions.

PART XIII.  RX PLUS PROGRAM

Note

Part heading amended by L 2004, c 47, §11.

L Sp 2005, c 4, §3 provides:

"SECTION 3.  The department of human services shall not take any action to remove pharmaceutical benefits management from managed care plans that provide health care coverage for Hawaii medicaid beneficiaries."

I-SaveRx prescription drug program (repealed June 30, 2012). L 2008, c 59.

§346-311  Definitions.  As used in this part:

"Administrator" means the director of human services.

"Department" means the department of human services.

"Discount" means the amount by which the price of a drug sold by a pharmacy is reduced as determined by the department of human services.

"Initial discounted price" as it pertains to a drug means the price that the department pays medicaid participating  pharmacies to purchase the drug for its medicaid members.

"Manufacturer" means anyone who is engaged in manufacturing, preparing, propagating, compounding, processing, packaging, repackaging, or labeling a prescription drug.

"Participating pharmacy" or "retail pharmacy" means a retail pharmacy located in this State, or another business licensed to dispense prescription drugs in this State, that elects to participate in the program.

"Pharmacy and therapeutic committee" means the committee established by the department that advises the state medicaid director on the Rx plus preferred drug list and may be the same entity as the committee established in the medicaid program pursuant to section 346-14.

"Preferred drug" includes but is not limited to:

(1)  A drug listed on the State's medicaid preferred drug list;

(2)  An antipsychotic drug;

(3)  An antidepressant drug;

(4)  A chemotherapy drug;

(5)  An antiretroviral drug;

(6)  An immunosuppressive drug; and

(7)  Any other drug listed on the Rx plus preferred drug list pursuant to this part.

"Program" means the Rx plus program except as otherwise provided.

"Qualified resident" means a resident of the State who:

(1)  Has a family income equal to or less than three hundred fifty per cent of the federal poverty level;

(2)  Lacks prescription drug coverage or has exceeded the extent of the resident's prescription drug benefits; and

(3)  Is enrolled in the program.

"Secondary discounted price" as it pertains to a drug means the initial discounted price less any further discounts paid out of the Rx plus special fund. [L 2002, c 76, pt of §1; am L 2004, c 47, §2]



§346-311.5 - Program goals.

[§346-311.5]  Program goals.  The legislature finds that affordability is critical in providing Hawaii residents with access to prescription drugs.  This part is enacted by the legislature to enable the State to make prescription drugs more affordable for qualified Hawaii residents and thereby increase the overall health of Hawaii residents, promote healthy communities, and protect the public health and welfare.  The legislature also intends that the program be integrated as much as possible with other state health programs.  It is not the intention of the legislature that this law discourage employers from offering to pay, or from paying for prescription drug benefits for their employees, or that the law supplant employer-sponsored prescription drug benefits plans. [L 2004, c 47, pt of §1]



§346-312 - Rx plus program.

§346-312  Rx plus program.  (a)  There is established within the department, the Rx plus program.  The program will combine the purchasing power of all qualified residents to enable the State to reduce prescription drug costs and improve the quality of health care for qualified Hawaii residents in the program, thereby increasing the overall health of Hawaii residents, promoting healthy communities, and protecting the public health and welfare.  The program shall be integrated into, and part of any statewide program for the uninsured.

(b)  The program shall use manufacturer rebates and pharmacy discounts to reduce prescription drug prices.

(c)  The department may administer the program or contract with a third party or third parties to administer any single component, or combination of components of the program, including outreach, eligibility, claims, administration, rebate negotiations and recovery, and redistribution to achieve the maximum possible discount for Hawaii residents.  Any contract to administer any program component shall prohibit the contractor from receiving any compensation or other benefits from any manufacturer participating in the program.

(d)  The department shall conduct ongoing quality assurance activities similar to those used in the medicaid program. [L 2002, c 76, pt of §1; am L 2004, c 47, §3]



§346-312.5 - Rx plus preferred drug list.

§346-312.5  Rx plus preferred drug list.  (a)  The department shall establish an Rx plus preferred drug list that includes but is not limited to:

(1)  Drugs listed on the State's medicaid preferred drug list;

(2)  Antipsychotic drugs;

(3)  Antidepressant drugs;

(4)  Chemotherapy drugs;

(5)  Antiretroviral drugs;

(6)  Immunosuppressive drugs; and

(7)  Any other drugs listed on the Rx plus preferred drug list pursuant to this section.

(b)  The pharmacy and therapeutic committee shall review and recommend drugs for placement on the Rx plus preferred drug list, striving to identify the safest and most efficacious drugs that are available at the lowest cost.  The committee's recommendations may take into consideration any of the following factors:

(1)  Therapeutic value for the disease or condition under treatment;

(2)  Clinical efficacy;

(3)  Safety;

(4)  Cost; and

(5)  Other relevant factors as determined by the committee.

(c)  When considering categories of drugs designed to treat specialized chronic medical conditions and diseases, the committee shall consult with physicians and other health care professionals with specialized clinical knowledge and expertise in this area, either in their capacity as consultants serving on a subcommittee of the committee, or as physicians or pharmacists with a practice or specialty in chronic diseases.

(d)  The determination of a drug's safety and efficacy shall be consistent with the standards set forth in the peer-reviewed literature and other available sources, including but not limited to:

(1)  The American Hospital Formulary Service Drug Information;

(2)  The United States Pharmacopoeia Drug Information;

(3)  The DRUGDEX System; and

(4)  The American Medical Association Drug Evaluations.

(e)  The determination of a drug's net cost shall consider the pharmacy reimbursement amount authorized under section 346-317, as adjusted by manufacturer's rebates to be paid to the department.  The committee shall determine that a drug has no significant clinical or safety advantages over one or more alternative drugs when used for a given purpose before it may consider the drug's net cost. [L 2004, c 47, pt of §1; am L 2005, c 22, §20]



§346-313 - Program eligibility.

§346-313  Program eligibility.  (a)  All qualified residents of the State shall be eligible to participate in the Rx plus program.

(b)  The department:

(1)  Shall establish procedures to determine eligibility and shall issue program enrollment cards to eligible qualified residents;

(2)  Shall undertake outreach efforts to build public awareness of the program and maximize the enrollment of eligible qualified residents; and

(3)  May adjust the requirements and terms of the program by rule to accommodate any federally funded or authorized prescription drug program. [L 2002, c 76, pt of §1; am L 2004, c 47, §4]



§346-314 - Rebate agreement.

§346-314  Rebate agreement.  (a)  A drug manufacturer or labeler that sells prescription drugs in the State shall enter into a rebate agreement with the department for this purpose.  The rebate agreement shall require the manufacturer or labeler to make rebate payments to the department each calendar quarter or according to a schedule established by the department.

(b)  The administrator shall negotiate the amount of the rebate required from a manufacturer or labeler in accordance with this part.

(c)  The administrator shall take into consideration the rebate calculated under the medicaid rebate program pursuant to Title 42 United States Code section 1396r-8, the average wholesale price of prescription drugs, and any other information on prescription drug prices and price discounts.

(d)  The administrator shall use the administrator's best efforts to obtain an initial rebate amount equal to or greater than the rebate calculated under the medicaid program pursuant to Title 42 United States Code section 1396r-8.

(e)  With respect to rebates effective July 1, 2007, the administrator shall use the administrator's best efforts to obtain a rebate amount equal to or greater than the amount of any discount, rebate, or price reduction for prescription drugs provided to the federal government. [L 2002, c 76, pt of §1; am L 2004, c 47, §5; am L 2007, c 60, §§1, 2]



§346-315 - Participating and nonparticipating manufacturers and labelers.

§346-315  Participating and nonparticipating manufacturers and labelers.  (a)  The names of manufacturers that enter and do not enter into rebate agreements pursuant to this part shall be deemed public information.  The department shall release this information to health care providers and the public.

(b)  The department or administrator shall provide to health care providers information about the relative cost of drugs produced by manufacturers that enter into rebate agreements compared to the cost of drugs produced by those that do not enter into rebate agreements.  The department shall adopt rules under chapter 91 creating procedures for the implementation of this section. [L 2002, c 76, pt of §1; am L 2004, c 47, §6; am L 2007, c 60, §3]



§346-316 - Discounted retail prices for program participants.

§346-316  Discounted retail prices for program participants.  (a)  Each retail pharmacy participating in the Rx plus program shall sell drugs to qualified residents at the lowered initial discounted price, in addition to the secondary discounted price as determined by the department pursuant to this part.

(b)  The department shall establish secondary discounts for drugs covered by a rebate agreement and shall promote the use of safe, efficacious, and cost-effective drugs, taking into consideration:

(1)  Reduced prices for state and federally capped drug programs;

(2)  Differential dispensing fees;

(3)  Administrative costs of the department; and

(4)  The recommendation of the pharmacy and therapeutic committee.

(c)  Beginning July 1, 2004, a participating pharmacy shall offer the initial discounted price.

(d)  No later than July 1, 2005, a participating pharmacy shall offer the secondary discounted price, if available. [L 2002, c 76, pt of §1; am L 2004, c 47, §7]



§346-317 - Pharmacy reimbursement.

§346-317  Pharmacy reimbursement.  (a)  A pharmacy shall submit claims to the department to verify the amount charged to program participants.  On a schedule to be determined by the department, the department shall reimburse each pharmacy for the discounts of prescription drugs provided to program participants.

(b)  The department shall collect pharmacy use data necessary to calculate the amount of the manufacturer rebate under section 346-314.  The department shall protect the confidentiality of information received as required under state or federal law, rule, or regulation.

(c)  The department shall not impose transaction charges on participating pharmacies that submit claims or receive payments under the program. [L 2002, c 76, pt of §1; am L 2004, c 47, §8]



§346-318 - Rx plus special fund.

§346-318  Rx plus special fund.  (a)  There is established within the state treasury, to be administered by the department, the Rx plus special fund into which shall be deposited:

(1)  All moneys received from manufacturers and labelers who pay rebates as provided in section 346-314;

(2)  Appropriations made by the legislature to the fund; and

(3)  Any other revenues designated for the fund.

(b)  Moneys in the Rx plus special fund shall be used for the following purposes:

(1)  Reimbursement payments to participating pharmacies for discounts provided to program participants;

(2)  The cost of administering the Rx plus program, including salary and benefits of employees, computer costs, and contracted services as provided in section 346-312; and

(3)  Any other purpose deemed necessary by the department for the purpose of operating and administering the Rx plus program.

All interest on special fund balances shall accrue to the special fund.  Upon dissolution of the Rx plus special fund, any unencumbered moneys in the fund shall lapse to the credit of the general fund. [L 2002, c 76, pt of §1; am L 2004, c 47, §9]



§346-319 - Annual report.

§346-319  Annual report.  The department shall report the enrollment and financial status of the Rx plus program to the legislature no later than twenty days prior to the convening of each regular session, beginning with the 2005 regular session. [L 2002, c 76, pt of §1; am L 2004, c 47, §10]



§346-331 - Definitions.

[PART XIV.]  HOME AND COMMUNITY-BASED CASE MANAGEMENT

AGENCIES AND COMMUNITY CARE FOSTER FAMILY HOMES

Note

L 2008, c 241, §2 provides:

"SECTION 2.  The department of human services shall apply to the federal Centers for Medicare and Medicaid Services to allow persons who are eligible to receive medicaid funds for care at nursing home facilities to remain at home and receive home- and community-based long-term care; provided that the cost for the home- and community-based services shall not exceed the total expenditures that would have been incurred if the person received facility-based long-term care, services, or support."

§346-331  Definitions.  As used in this part:

"Assisted living facility" means an assisted living facility as defined in section 321-15.1.

"Certificate of approval" means the certificate issued by the department or its designee that authorizes a person, agency, or organization to operate a community care foster family home.

"Client" means any person who receives home and community-based case management services to reside in a community care foster family home, expanded adult residential care home, or assisted living facility.

"Community care foster family home" or "home" means a home that, for the purposes of this part:

(1)  Is regulated by the department in accordance with rules that are equitable in relation to rules that govern expanded adult residential care homes;

(2)  Is issued a certificate of approval by the department or its designee to provide, for a fee, twenty-four-hour living accommodations, including personal care and homemaker services, for not more than two adults at any one time, at least one of whom shall be a medicaid recipient, who are at the nursing facility level of care, who are unrelated to the foster family, and who are receiving the services of a licensed home and community-based case management agency; provided that the department, in its discretion, may certify a home for a third adult who is at the nursing level of care and a medicaid recipient; provided that the primary and substitute caregivers are certified nurse aides who have completed a state-approved training program and other training as required by the department; and

(3)  Does not include expanded adult residential care homes or assisted living facilities, which shall continue to be licensed by the department of health.

"Designee" means a person, institution, organization, or agency authorized by the department to issue certificates of approval to community care foster family homes and to monitor these homes for certificate compliance and quality assurance.  The department's designee shall perform these functions for the department and shall not at the same time function as a home and community-based case management agency or a community care foster family home as defined in this section.

"Expanded adult residential care home" means any facility providing twenty-four-hour living accommodations, for a fee, to adults unrelated to the family, who require at least minimal assistance in the activities of daily living, personal care services, protection, and health care services, and who may need the professional health services provided in an intermediate or skilled nursing facility.

"Home and community-based case management agency" means any person, agency, or organization licensed by the department to provide, coordinate, and monitor comprehensive services to meet the needs of clients whom the agency serves in a community care foster family home or any medicaid clients in an expanded adult residential care home, or an assisted living facility.

"License" means an approval issued by the department or its authorized agents for a person, agency, or organization to operate as a home and community-based case management agency. [L 2001, c 273, pt of §1, §6; am L 2003, c 95, §§17(1), 22 and c 98, §3; am L 2004, c 153, pt of §1, §§2, 5; am L 2006, c 236, §1 and c 270, §4]

Note

Allowing two private-pay individuals to be cared for in same community care foster family home demonstration project (repealed April 22, 2011).  L 2009, c 13.



§346-332 - Applicability.

[§346-332]  Applicability.  (a)  Prior to June 30, 2006, this part shall apply to the demonstration project statewide.

(b)  Community care foster family homes shall be required to reserve at least one bed for medicaid patients. [L 2001, c 273, pt of §1, §6; am L 2003, c 98, §§2, 3; am L 2004, c 153, pt of §1, §§2, 5; am L 2006, c 236, §1]



§346-333 - Home and community-based case management agency, authority over and evaluation of.

[§346-333]  Home and community-based case management agency, authority over and evaluation of.  (a)  Any person, agency, or organization engaged in providing, coordinating, or monitoring comprehensive services to clients in community care foster family homes, or medicaid clients in expanded adult residential care homes, and assisted living facilities, shall meet the standards of conditions, management, and competence set by the department and hold a license in good standing issued for this purpose by the department.

(b)  The department shall adopt rules pursuant to chapter 91 relating to:

(1)  Standards for the organization and administration of home and community-based case management agencies;

(2)  Standards of conditions, management, and competence of home and community-based case management agencies;

(3)  Procedures for obtaining and renewing a license from the department; and

(4)  Minimum grievance procedures for clients of case management services.

(c)  As a condition for obtaining a license, a person, agency, or organization shall comply with rules adopted under subsection (b)(1), (2), and (3), and satisfy the background check requirements under section 346-335.  The department may deny a license if:

(1)  An operator, employee, or new employee of the home and community-based case management agency has been convicted of a crime other than a minor traffic violation involving a fine of $50 or less;

(2)  The department finds that the criminal history record of an operator, employee, or new employee poses a risk to the health, safety, or well-being of adults receiving care in community care foster family homes, expanded adult residential care homes, or assisted living facilities;

(3)  An operator, employee, or new employee of the home and community-based case management agency is a perpetrator of abuse as defined in section 346-222; or

(4)  The holder of or an applicant for a home and community-based case management agency license, or one of its employees, has a certificate of approval to operate a community care foster family home, or a license from the department of health to operate an adult residential care home, expanded adult residential care home, or assisted living facility.

(d)  Upon approval of any home and community-based case management agency, the department or its authorized agents shall issue a license, which shall continue in force for one year, or for two years if a home and community-based case management agency has been licensed for at least one year and is in good standing pursuant to standards adopted by the department, unless sooner revoked for cause.  The department or its authorized agents shall renew the license only if, after an annual or biennial evaluation, the agency continues to meet the standards established by the department.

(e)  The department shall evaluate the home and community-based case management agency to determine compliance with the requirements established under this section:

(1)  Annually or biennially; or

(2)  Upon receipt of a complaint that the home and community-based case management agency is in violation of the requirements established under this section.

(f)  The department may suspend or revoke a license if the department deems that the agency is unwilling or unable to comply with the rules adopted under this section; provided that:

(1)  Upon suspension or revocation of a license, the home and community-based case management agency shall no longer be licensed and shall immediately notify the agency's clients and community care foster family homes, expanded adult residential care homes, and assisted living facilities in which the agency is providing services to clients;

(2)  A home and community-based case management agency whose license has been suspended or revoked may appeal the suspension or revocation to the department through its established process, but the appeal shall not stay the suspension or revocation;

(3)  A suspended or revoked license may be reinstated if the department deems that the agency is willing and able to comply with the rules adopted under this section; and

(4)  A revoked license shall be restored only after a new application is made and reviewed under this part.

(g)  Any home and community-based case management agency shall be subject to investigation by the department at any time and in the manner, place, and form as provided in the department's rules.

(h)  The department shall adopt standard forms of contract that the home and community-based case management agency shall use with each of its clients, community care foster family homes, expanded adult residential care homes, and assisted living facilities.

(i)  The department shall establish a review board consisting of three operators of community care foster family homes and three operators of expanded adult residential care homes.  The review board shall monitor referrals and placements of clients by each home and community-based case management agency on a monthly basis.  Each home and community-based case management agency shall be required to provide monthly reports to the review board.

(j)  The home and community-based case management agency shall have a fiduciary duty to each client it serves.

(k)  A home and community-based case management agency shall not enter into an agreement that requires a community care foster family home to accept that agency's clients exclusively. [L 2001, c 273, pt of §1, §6; am L 2003, c 98, §3; am L 2004, c 153, pt of §1, §§2, 5; am L 2006, c 236, §1]



§346-334 - Community care foster family home, authority over and evaluation of.

[§346-334]  Community care foster family home, authority over and evaluation of.  (a)  Any person in any household who wants to take in, for a fee, any adult who is at the nursing facility level of care and who is unrelated to anyone in the household, for twenty-four-hour living accommodations, including personal care and homemaker services, may do so only after the household meets the required standards established for certification and obtains a certificate of approval from the department or its designee.

(b)  The department shall adopt rules pursuant to chapter 91 relating to:

(1)  Standards of conditions and competence for the operation of community care foster family homes;

(2)  Procedures for obtaining and renewing a certificate of approval from the department; and

(3)  Minimum grievance procedures for clients of community care foster family home services.

(c)  As a condition for obtaining a certificate of approval, community care foster family homes shall comply with rules adopted under subsection (b) and satisfy the background check requirements under section 346-335.  The department or its designee may deny a certificate of approval if:

(1)  An operator or other adult residing in the community care foster family home, except for adults receiving care, has been convicted of a crime other than a minor traffic violation involving a fine of $50 or less;

(2)  The department or its designee finds that the criminal history record of an operator or other adult residing in the home, except for adults receiving care, poses a risk to the health, safety, or well-being of adults in care; or

(3)  An operator or other adult residing in the community care foster family home, except for adults receiving care, is a perpetrator of abuse as defined in section 346-222.

(d)  Upon approval of a community care foster family home, the department or its designee shall issue a certificate of approval that shall continue in force for one year, or for two years if a community care foster family home has been certified for at least one year and is in good standing pursuant to standards adopted by the department, unless sooner suspended or revoked for cause.  The department or its designee shall renew the certificate of approval only if, after an annual or biennial evaluation, the home continues to meet the standards required for certification.

(e)  Any community care foster family home shall be subject to investigation by the department or its designee at any time and in the manner, place, and form as provided in procedures to be established by the department.

(f)  The department or its designee may suspend or revoke a certificate of approval if the department or its designee deems that a community care foster family home is unwilling or unable to comply with the rules adopted under subsection (b); provided that:

(1)  The suspension or revocation shall be immediate when conditions exist that constitute an imminent danger to life, health, or safety of adults receiving care;

(2)  A community care foster family home whose certificate of approval has been suspended or revoked shall immediately notify its clients and their case managers;

(3)  A community care foster family home whose certificate of approval has been suspended or revoked may appeal to the department through its established process, but the appeal shall not stay the suspension or revocation;

(4)  A suspended or revoked certificate of approval may be reinstated if the department or its designee deems that the home is willing and able to comply with the rules adopted under subsection (b); and

(5)  A revoked certificate of approval shall be restored only after a new application for a certificate of approval is submitted to the department or its designee and approved.

(g)  Any community care foster family home shall be subject to monitoring and evaluation by the department or its designee for certification compliance and quality assurance on an annual or biennial basis. [L 2001, c 273, pt of §1, §6; am L 2003, c 98, §3; am L 2004, c 153, pt of §1, §§2, 5; am L 2006, c 236, §1]



§346-335 - Background checks.

§346-335  Background checks.  (a)  The department shall develop standards to ensure the reputable and responsible character of operators, employees, volunteers, and other adults regularly present, except for adults in care, of the programs identified in section 346-97.

(b)  An applicant for the programs identified in section 346-97 shall:

(1)  Be subject to criminal history record checks in accordance with section 846-2.7;

(2)  Be subject to adult abuse perpetrator checks, if the individual has direct contact with a client.  For the purposes of this section, "adult abuse perpetrator check" means a search to determine whether an individual is known to the department as a perpetrator of abuse as defined in section 346-222, by means of a search of the individual's name and birth date in the department's adult protective service file; and

(3)  Provide consent to the department or its designee to conduct an adult abuse perpetrator check and to obtain other criminal history record information for verification.

(c)  New employees of the programs identified in section 346-97 shall be fingerprinted within five working days of employment, for the purpose of complying with the criminal history record check requirement.

(d)  The department or its designee shall obtain criminal history record information through the Hawaii criminal justice data center in accordance with section 846-2.7 on applicants for programs identified in section 346-97.  The Hawaii criminal justice data center may assess the applicants and operators, employees, and new employees a reasonable fee for each criminal history record check conducted.  The information obtained shall be used exclusively for the stated purposes for which it was obtained and shall be subject to federal laws and regulations as may be now or hereafter adopted.

(e)  The department or its designee shall make a name inquiry into the criminal history records and the adult protective service file for the first two years a home and community-based case management agency is licensed and annually or biennially thereafter depending on the licensure status of the home and community-based case management agency.

(f)  An applicant for a certificate of approval as a community care foster family home and operators and other adults residing in a community care foster family home shall:

(1)  Be subject to criminal history record checks in accordance with section 846-2.7;

(2)  Be subject to adult abuse perpetrator checks, if the individual has direct contact with a client.  For the purposes of this section, "adult abuse perpetrator check" means a search to determine whether an individual is known to the department as a perpetrator of abuse as defined in section 346-222, by means of a search of the individual's name and birth date in the department's adult protective service file; and

(3)  Provide consent to the department to conduct an adult abuse perpetrator check and to obtain other criminal history record information for verification.

(g)  The department or its designee shall obtain criminal history record information through the Hawaii criminal justice data center on applicants for certificates of approval as community care foster family homes and operators and other adults residing in community care foster family homes, except for adults receiving care.  The Hawaii criminal justice data center may assess the applicants and operators and other adults a reasonable fee for each criminal history record check conducted.  The information obtained shall be used exclusively for the stated purpose for which it was obtained and shall be subject to federal laws and regulations as may be now or hereafter adopted.

(h)  The department or its designee shall make a name inquiry into the criminal history records and the adult protective service file for the first two years a community care foster family home is certified and annually or biennially thereafter depending on the certification status of the community care foster family home. [L 2001, c 273, pt of §1, §6; am L 2003, c 95, §§17(2), 22 and c 98, §3; am L 2004, c 153, pt of §1, §§2, 5; am L 2006, c 236, §1; am L 2008, c 136, §5]



§346-336 - Penalty.

[§346-336]  Penalty.  Any person violating this part or any rule made pursuant to this part shall be fined not more than $500. [L 2001, c 273, pt of §1, §6; am L 2003, c 98, §3; am L 2004, c 153, pt of §1, §§2, 5; am L 2006, c 236, §1]



§346-341 - Definitions.

[PART XV.]  State pharmacy assistance program

Note

I-SaveRx prescription drug program (repealed June 30, 2012).  L 2008, c 59.

[§346-341]  Definitions.  As used in this part:

"Asset test" means the asset limits for eligibility in the state pharmacy assistance program as defined by the Medicare Modernization Act and any amendments thereto.

"Contractor" means the person, partnership, or corporate entity that has an approved contract with the department to administer the state pharmacy assistance program as established under this part.

"Department" means the department of human services.

"Enrollee" means a resident of this State who meets the conditions specified in this part and in department rules relating to eligibility for participation in the state pharmacy assistance program and whose application for enrollment in the state pharmacy assistance program has been approved by the department.

"Federal poverty level" means the federal poverty level updated annually in the Federal Register by the United States Department of Health and Human Services under the authority of Title 42 United States Code section 9902(2).

"Full coverage prescription drug benefit" means a federally approved prescription drug plan that offers a zero co-payment benefit for medicaid dual eligibles under the medicare part D drug benefit.

"Liquid assets" means assets used in the eligibility determination process as defined by the Medicare Modernization Act.

"Medicaid dual eligible" means a person who is eligible for both medicaid and medicare as defined by the Medicare Modernization Act.

"Medicare Modernization Act" means the federal Medicare Prescription Drug, Improvement and Modernization Act of 2003.

"Medicare part D prescription drug benefit" means the federal prescription benefit provided under the Medicare Modernization Act.

"Prescription drug plan" means a plan provided by non‑governmental entities under contract with the federal Centers for Medicare and Medicaid Services to provide prescription benefits under the Medicare Modernization Act.

"Resident" means a person who lives within this State and has a fixed place of residence in this State, with the present intent of maintaining a permanent home in this State for the indefinite future. [L 2005, c 209, pt of §2]



§346-342 - State pharmacy assistance program.

[§346-342]  State pharmacy assistance program.  (a)  There is established within the department the state pharmacy assistance program.  Provided that there are no federally approved prescription drug plans available in the State that provide a full coverage prescription drug benefit, the state pharmacy assistance program may coordinate the prescription drug coverage with the federal medicare part D prescription drug benefit, including related supplies, as determined by the department, to each resident who meets the eligibility requirements as outlined in section 346-343.

(b)  The department may provide enrollment assistance to eligible individuals into the state pharmacy assistance program.  Enrollment for medicaid dual eligible persons shall begin no later than October 1, 2005.

(c)  The department shall allow any willing prescription drug plan approved by the federal Centers for Medicare and Medicaid Services to provide the coordination of benefits between the State's medicare prescription drug program and the medicare part D drug benefit.

(d)  The department may administer the state pharmacy assistance program or contract with a third party or parties in accordance with chapter 103F to administer any single component or combination of components of the state pharmacy assistance program, including outreach, eligibility, enrollment, claims, administration, rebate negotiations and recovery, and redistribution, in order to coordinate the prescription drug benefits of the state pharmacy assistance program and the federal medicare part D drug benefit.

(e)  Any contract with third parties to administer any component of the state pharmacy assistance program shall be established either at no cost to the State, or on a contingency‑fee basis and with no up-front costs to the State, as may be negotiated by the department.

(f)  Any contract with third parties to administer any component of the state pharmacy assistance program shall prohibit the contractor from receiving any compensation or other benefits from any pharmaceutical manufacturer participating in the state pharmacy assistance program.

(g)  A prescription drug manufacturer or labeler that sells prescription drugs in the State may enter into a rebate agreement with the department.  The rebate agreement may be agreed upon by the manufacturer or the labeler to make rebate payments to the department each calendar quarter or according to a schedule established by the department.

(h)  The department or contractor may negotiate the amount of the rebate required from a manufacturer or labeler in accordance with this part.

(i)  The department or contractor may take into consideration the rebate calculated under the medicaid rebate program pursuant to Title 42 United States Code section 1396r-8, the average wholesale price of prescription drugs, and any other cost data related to prescription drug prices and price discounts.

(j)  The department or contractor shall use their best efforts to obtain the best possible rebate amount.

(k)  The department may prescribe the application and enrollment procedures for prospective enrollees.

(l)  The department shall conduct ongoing quality assurance activities similar to those used in the State's medicaid program. [L 2005, c 209, pt of §2]



§346-343 - Eligibility.

§346-343  Eligibility.  (a)  All residents of the State shall be eligible to participate in the state pharmacy assistance program; provided that the applicant:

(1)  Is a resident of Hawaii;

(2)  Is sixty-five years or older, or is disabled and receiving a social security benefit;

(3)  Has a household income at or below one hundred fifty per cent of the federal poverty level;

(4)  Meets the asset test; and

(5)  Is not a member of a retirement plan who is receiving a benefit from the Medicare Modernization Act.

(b)  State pharmacy assistance program applicants who are enrolled in any other public assistance program providing pharmaceutical benefits, other than the Medicare Modernization Act and medicaid, shall be ineligible for the state pharmacy assistance program as long as they receive pharmaceutical benefits from that other public assistance program, unless the applicant is eligible for medicare.  Residents who qualify for, or are enrolled in, the Rx plus program shall be eligible for the state pharmacy assistance program; provided that they meet all other state pharmacy assistance program requirements.

(c)  State pharmacy assistance program applicants who are enrolled in a private sector plan or insurance providing payments for prescription drugs shall be ineligible to receive benefits from the state pharmacy assistance program. [L 2005, c 209, pt of §2; am L 2006, c 264, §1]



§346-344 - Benefits.

§346-344  Benefits.  (a)  For persons meeting the eligibility requirements in section 346-343, the state pharmacy assistance program may pay all or some of the co-payments required under the federal medicare part D pharmacy benefit program, subject to the sufficiency of funds in the state pharmacy assistance program special fund, as determined by the department.

(b)  The state pharmacy assistance program is the payor of last resort subject to the sufficiency of funds in the state pharmacy assistance program special fund, as determined by the department.

(c)  The state pharmacy assistance program shall be funded with state appropriations, including funds derived from revenues to the State from rebates paid by pharmaceutical manufacturers pursuant to section 346-342(g), and with savings resulting from medicare prescription drug coverage for the medicaid dual eligible population. [L 2005, c 209, pt of §2; am L 2006, c 264, §§2, 3]



§346-345 - Special fund.

[§346-345]  Special fund.  (a)  There is established within the state treasury to be administered by the department, the state pharmacy assistance program special fund, into which shall be deposited:

(1)  All moneys received from manufacturers that pay rebates as provided in section 346-342(g);

(2)  Appropriations made by the legislature to the fund; and

(3)  Any other revenues designated for the fund.

(b)  Moneys in the state pharmacy assistance program special fund may be used for:

(1)  Reimbursement payments to participating pharmacies for co-payments required under the federal medicare part D pharmacy benefit program as provided to state pharmacy assistance program participants;

(2)  The costs of administering the state pharmacy assistance program, including salary and benefits of employees, computer costs, and contracted services as provided in section 346-342(d); and

(3)  Any other purpose deemed necessary by the department for the purpose of operating and administering the state pharmacy [assistance] program.

All interest on special fund balances shall accrue to the special fund.  Upon dissolution of the state pharmacy assistance program special fund, any unencumbered moneys in the fund shall lapse to the general fund.

(c)  The department shall expend all revenues received from rebates paid by pharmaceutical manufacturers pursuant to section 346‑342(g) to pay for the benefits to enrollees in the state pharmacy assistance program, the costs of administering the program, and reimbursement of medicaid pharmaceutical costs. [L 2005, c 209, pt of §2]



§346-346 - Administrative rules.

[§346-346]  Administrative rules.  The department shall adopt rules pursuant to chapter 91 necessary for the purposes of this part. [L 2005, c 209, pt of §2]



§346-347 - Annual reports.

[§346-347]  Annual reports.  The department shall report the enrollment and financial status of the state pharmacy assistance program to the legislature no later than twenty days prior to the convening of each regular session, beginning with the 2006 regular session. [L 2005, c 209, pt of §2]



§346-351 - Findings.

[Part XVI.]  MEDICAID PREAUTHORIZATION EXEMPTION

[§346-351]  Findings.  The legislature finds that:

(1)  Patients who are medicaid recipients and who suffer from the human immunodeficiency virus, acquired immune deficiency syndrome, hepatitis C, or who are in need of immunosuppressives as a result of organ transplants, have the least means available to obtain proper medications required to control their illnesses;

(2)  These medicaid recipients, if not promptly treated and maintained on effective medications, will, by the very nature of their illnesses, suffer greatly and may require increased medical care, including prolonged hospitalization, resulting in increased costs to these patients and society as a whole;

(3)  Failure to promptly treat a patient with the human immunodeficiency virus, acquired immune deficiency syndrome, or hepatitis C, and failure to use effective immunosuppressives during and after organ transplants, may result in increased suffering by the patients, the early or unnecessary loss of the patients' lives, increased cost of medical care, and increased emotional, physical, financial, and societal costs;

(4)  It is ethically imperative that the physicians who treat medicaid recipient patients with human immunodeficiency virus, acquired immune deficiency syndrome, or hepatitis C, or patients who are in need of immunosuppressives before, during, and after transplant operations, have the unfettered ability to promptly medically intervene in treating these patients and to continue proven medications for those patients;

(5)  The procedure of requiring preauthorization of medicaid recipients before dispensing medications for the treatment of human immunodeficiency virus, acquired immune deficiency syndrome, hepatitis C, and immunosuppressives needed for transplant patients, is unduly arduous, difficult, and too time-consuming for practitioners with large numbers of these patients who require immediate treatment to avoid permanent injury and other undesirable consequences; and

(6)  The imposition of a "first fail" plan before a physician can adjust or change a medication not on the approved list of medications is medically unsound.  The condition of a seriously ill patient suffering from the human immunodeficiency virus, acquired immune deficiency syndrome, or hepatitis C, or who is in need of transplant immunosuppressives, will generally not remain stable for long without prompt treatment.  If these persons are not more promptly and effectively treated, a significant probability exists that there will be a substantial increase in health care costs and hospitalizations, thereby increasing medical costs to the State. [L 2005, c 241, pt of §1]



§346-352 - Preauthorization exemption for certain physicians and physician assistants.

§346-352  Preauthorization exemption for certain physicians and physician assistants.  [Repeal and reenactment on July 1, 2013.  L 2007, c 92, §5.]  Any physician or physician assistant licensed in this State who treats a medicaid recipient patient suffering from the human immunodeficiency virus, acquired immune deficiency syndrome, or hepatitis C, or who is a patient in need of transplant immunosuppressives, may prescribe any medications approved by the United States Food and Drug Administration and that are eligible pursuant to the Omnibus Budget Reconciliation Rebates Act and necessary to treat the condition, without having to comply with the requirements of any preauthorization procedure established by any other provision of this chapter. [L 2005, c 241, pt of §1; am L 2007, c 92, §2; am L 2009, c 151, §16]

Note

Immunosuppressant medication economic impact assessment (report to 2010 to 2012 legislatures).  L 2007, c 92, §3.






CHAPTER 346C - LONG-TERM CARE FINANCING PROGRAM]

§346C-1 - Definitions.

[§346C-1]  Definitions.  As used in this chapter:

"Activities of daily living" means at least bathing, continence, dressing, eating, toileting, and transferring.

"Board of trustees" means the board of trustees charged with the general administration of this program under section 346C-3.

"Long-term care services" means a broad range of supportive services needed by individuals with physical or mental impairments and have lost or never acquired the ability to function independently.

"Program" means the long-term care financing program set forth in this chapter. [L 2002, c 245, pt of §2]



§346C-2 - Long-term care financing program; establishment.

[§346C-2]  Long-term care financing program; establishment.  There is established the long-term care financing program, which shall be placed with the department of budget and finance for administrative purposes.  The purpose of this program shall be to provide a universal and affordable system of providing for long-term care.  The program shall be administered by a board of trustees. [L 2002, c 245, pt of §2]



§346C-3 - Composition of the board.

[§346C-3]  Composition of the board.  (a)  The board of trustees of the long-term care financing program shall consist of five regular members and one ex-officio nonvoting member to be appointed by the governor as provided in section 26-34; provided that:

(1)  The terms of members shall be six years; and

(2)  The initial appointments may be staggered in accordance with section 26-34(a).

[(b)]  The members of the board of trustees shall have experience in accounting, business, finance, law, or other similar fields, and experience equivalent to five years as an officer or manager of a viable business, community, or organization involved with insurance management, portfolio management, health care management, or similar field.  The composition of the board of trustees shall represent a diversity of relevant experience.

[(c)]  The board of trustees shall elect a chairperson from among themselves.  The trustees shall serve without compensation. [L 2002, c 245, pt of §2]



§346C-4 - Fiduciary and other obligations of the board of trustees.

[§346C-4]  Fiduciary and other obligations of the board of trustees.  (a)  The board of trustees shall:

(1)  Have and maintain a fiduciary obligation for the program;

(2)  Discharge their duties solely in the best interest of the program;

(3)  Not knowingly participate in or undertake to conceal an act or omission of a trustee, when the act or omission is known to be a breach of fiduciary responsibility; or fail to discharge specific fiduciary responsibilities in a manner that enables another trustee to commit a breach; or having knowledge of a breach, fail to take whatever action that is reasonable and appropriate under the circumstances to remedy the breach;

(4)  Act with the care, skill, prudence, and diligence under the circumstances then prevailing, that a prudent trustee, acting in a like capacity and familiar with similar matters would use in conducting an enterprise of similar character and purpose; and

(5)  Maintain proper books of accounts and records of the administration of the program.

(b)  The board of trustees may contract with a qualified entity to administer the program or to process claims for benefit payments, or both; provided that the entity shall be appropriately licensed under chapter 431.  Selection of the entity shall be subject to chapter 103D; provided that the insurance commissioner shall advise the board of trustees in selection of the entity.

(c)  In lieu of subsection (b), the board of trustees may contract with a qualified entity to assume the risk of underwriting loss under the program at a capitated rate of payment to the entity.  The entity shall be appropriately licensed under chapter 431 and adequately capitalized.  Selection of the entity shall be subject to chapter 103D; provided that the state insurance commissioner shall advise the board of trustees in the selection of the entity.  An entity selected under this subsection shall perform the functions under subsection (b), in addition to assuming the risk. [L 2002, c 245, pt of §2]



§346C-5 - Long-term care benefits fund.

[§346C-5]  Long-term care benefits fund.  (a)  There is established in the state treasury the long-term care benefits fund, into which shall be deposited moneys collected as long-term care taxes.  The department of budget and finance shall deposit the moneys in federally insured financial institutions in Hawaii to preserve the balance and ensure a reasonable return under prevailing interest rates.  Investments of the moneys may be made subject to the requirements of this chapter.

(b)  Expenditures from the fund shall be made solely for the purpose of making benefit payments and the cost of administration.

(c)  Notwithstanding any law to the contrary, moneys in the fund shall not be transferred to another fund at any time nor for any purpose.

(d)  Costs for the administration of the program shall be paid from moneys in the long-term care benefits fund as follows:

(1)  Up to four per cent of the total monthly deposit into the fund to cover general administrative expenses; and

(2)  Up to four per cent of the total monthly amount of claims paid out from the fund may be used to pay for administrative expenses related to claims processing. [L 2002, c 245, pt of §2]



§346C-6 - Investments.

[§346C-6]  Investments.  (a)  With the advice of the director of finance to ensure investment soundness, the board of trustees shall invest moneys in the long-term care benefits fund solely in:

(1)  Obligations of any of the following classes:

(A)  Obligations issued or guaranteed as to principal and interest by the United States or by any state thereof or by any municipal or political subdivision or school district of any of the foregoing; provided that the principal of and interest on such obligations are payable in currency of the United States, or sovereign debt instruments issued by agencies of, or guaranteed by foreign governments;

(B)  Revenue bonds, whether or not permitted by any other provision hereof, of the State or any political subdivision thereof, including the board of water supply of the city and county of Honolulu, and street or improvement district bonds of any district or project in the State; and

(C)  Obligations issued or guaranteed by any federal home loan bank including consolidated federal home loan bank obligations, the Home Owner's Loan Corporation, the Federal National Mortgage Association, or the Small Business Administration;

(2)  Obligations eligible by law for purchase in the open market by federal reserve banks;

(3)  Securities and futures contracts in which in the informed opinion of the board of trustees it is prudent to invest funds of the system, including currency, interest rate, bond, and stock index futures contracts and options on such contracts to hedge against anticipated changes in currencies, interest rates, and bond and stock prices that might otherwise have an adverse effect upon the value of the system's securities portfolios; covered put and call options on securities; and stock; whether or not the securities, stock, futures contracts, or options on futures are expressly authorized by or qualify under the foregoing paragraphs, and notwithstanding any limitation of any of the foregoing paragraphs; and

(4)  Any other investments deemed secure on the advice of the state director of finance.

(b)  The board of trustees shall submit to the legislature no later than January 1 of every year, an annual report for the preceding fiscal year.  The annual report shall include information concerning:

(1)  Investments, including the types and amounts;

(2)  Current balance in the fund;

(3)  Projected liabilities for the upcoming year;

(4)  Current reserve requirements to meet the projected liabilities for the upcoming year;

(5)  Amount of claims paid and taxes received in the year immediately preceding the issuance of the report; and

(6)  Any other useful information to determine the fiscal soundness of the fund. [L 2002, c 245, pt of §2]



§346C-7 - Annual audits of the long-term care benefits fund.

[§346C-7]  Annual audits of the long-term care benefits fund.  The auditor shall conduct an audit of the long-term care benefits fund annually for the first three years from the date the fund first receives deposits, and every three years thereafter; provided that the auditor may modify the time periods after the first three years as appropriate to the circumstances.  The auditor shall publish a report of the results of every audit, including any recommendations. [L 2002, c 245, pt of §2]



§346C-8 - Qualified long-term care services.

§346C-8  Qualified long-term care services.  (a)  To be eligible for benefit payments for long-term care services under the program, a qualifying individual shall:

(1)  Need assistance with two or more activities of daily living; or

(2)  Be afflicted with Alzheimer's disease or dementia.

(b)  An individual qualifying for long-term care services under the program shall have written certification from a physician or osteopathic physician licensed under chapter 453 or an advanced practice registered nurse recognized under section 457-8.5, assigned by the board of trustees certifying that the individual requires one or more long-term care services for the period of time during which the individual receives the benefits under the program.  The written certification shall specify that the individual:

(1)  Is unable to perform, without substantial assistance from another individual, at least two of six activities of daily living for a period of at least ninety days due to a loss of functional capacity; or

(2)  Requires substantial supervision to protect the individual from threats to health and safety to self or others due to severe cognitive impairment.

(c)  The written certification required by subsection (b) shall be subject to approval by the board of trustees. [L 2002, c 245, pt of §2; am L 2009, c 11, §46]

Note

The 2009 amendment is retroactive to April 3, 2008.  L 2009, c 11, §76(2).






CHAPTER 346D - [LONG-TERM CARE]

§346D-1 - Definitions.

§346D-1  Definitions.  For the purpose of this chapter:

"Comprehensive home and community-based services" means the provision of a broad range of services, not otherwise available under the approved medicaid state plan, which the waiver program individual needs in order to avoid institutionalization for an indefinite period of time.

"Critical access hospital" means a hospital located in the State that is included in Hawaii's rural health plan approved by the federal Health Care Financing Administration and approved as a critical access hospital by the department of health as provided in Hawaii's rural health plan and as defined in 42 U.S.C. section 1395i-4.

"Home care agency" means an agency licensed by the State to do business in Hawaii that provides home care services such as personal care, personal assistance, chore, homemaker, and nursing services in the individual's home.

"Residential alternative" means a community-based residence authorized to admit waiver program individuals, such as an adult foster home, adult residential care home, domiciliary care home, or foster home for the developmentally disabled.

"Service plan" means a written plan that specifies the services, along with their frequency and their provider, necessary to maintain the individual in the community as a cost-effective alternative to institutionalization.

"Waiver program" means the medicaid home and community-based services programs under 42 U.S.C. section 1396n. [L 1983, c 192, §2; am L 1985, c 207, pt of §1; am L 1987, c 134, pt of §1; am L 1988, c 208, pt of §3; am L 1989, c 154, §1; am L 1998, c 294, §2; am L 2000, c 226, §§3, 9; am L 2004, c 148, §2]



§346D-1.5 - Medicaid reimbursement equity.

§346D-1.5  Medicaid reimbursement equity.  Not later than July 1, 2008, there shall be no distinction between hospital-based and nonhospital-based reimbursement rates for institutionalized long-term care under medicaid.  Reimbursement for institutionalized intermediate care facilities and institutionalized skilled nursing facilities shall be based solely on the level of care rather than the location.  This section shall not apply to critical access hospitals. [L 1998, c 294, §1; am L 2000, c 226, §§5, 9; am L 2004, c 148, §§1, 2]

Note

L 2000, c 226, §6 provides:

"SECTION 6.  The State's share of matching funds shall be provided through the Hawaii health systems corporation and other designated critical access hospitals' appropriations to the extent funding is available.  If funding is not available, medicaid reimbursement to critical access hospitals shall revert back to the existing medicaid payment methodology."



§346D-2 - Establishment of medicaid home and community-based waiver programs.

§346D-2  Establishment of medicaid home and community-based waiver programs.  (a)  Waiver programs shall be established and administered by the department of human services to provide comprehensive home and community-based services for aged, chronically ill, disabled, developmentally disabled, and mentally retarded individuals, who are certified as requiring acute, skilled nursing, intermediate care facility, or intermediate care facility for the mentally retarded level of care.

(b)  These services shall be furnished to individuals in the geographic areas of the State identified in the approved waiver program applications.

(c)  Medicaid home and community-based waiver program expenditures shall not exceed the amount authorized by the federal Health Care Financing Administration. [L 1983, c 192, §3; am L 1985, c 207, pt of §1; am L 1987, c 134, pt of §1; am L 1988, c 208, pt of §3; am L 1990, c 324, §3; am L 1991, c 61, §1; am L 1998, c 294, §3]

Cross References

Long term care service development fund, see §321-22.



§346D-3 - Determination of eligibility for participation in a waiver program.

§346D-3  Determination of eligibility for participation in a waiver program.  (a)  To qualify for participation in a waiver program, individuals shall:

(1)  Be determined by the department of human services to be eligible for federally-funded medicaid assistance;

(2)  Be certified by the department of human services, through the preadmission screening process, to be in need of acute, skilled nursing facility, intermediate care facility, or intermediate care facility for the mentally retarded level of care; and

(3)  Choose to remain in the community with the provision of home and community-based waiver program services as an alternative to institutionalization.

(b)  Individuals approved for a waiver program shall have the following:

(1)  Comprehensive assessment of their health, functional, social, and environmental needs;

(2)  Written service plan that addresses the necessary safeguards to protect the health and welfare of the individual, and reflects the individual's freedom of choice of providers and services;

(3)  Budget based on the services defined in the service plan; and

(4)  Periodic review of their health, functional, and financial status to ensure continued eligibility for waiver program services. [L 1983, c 192, §4; am L 1985, c 207, pt of §1; am L 1987, c 134, pt of §1; am L 1988, c 208, pt of §3; am L 1998, c 294, §4]

Cross References

Chore services, see §346-64.5.

Personal care services, see §346-64.



§346D-4 - Provision of services.

§346D-4  Provision of services.  (a)  Services that maximize the individual's independence shall be provided in the individual's home, the home of a responsible relative or other adult, or a residential alternative setting.

(b)  The program shall provide the services in the most economic manner feasible which is compatible with preserving quality of care through:

(1)  Informal care providers, such as family members, friends, or neighbors who regularly provide specific services without remuneration and not as a part of any organized volunteer activity;

(2)  Individual providers hired and directed by the waiver program individual to provide specific approved services;

(3)  Contracts with agency providers, such as home care agencies and public or private health and social service organizations;

(4)  Contracts with individual providers, such as counselors, nurses, therapists, and residential alternative program operators who provide services for the waiver program; and

(5)  Program personnel, such as social workers and nurses who are hired by the waiver program to provide specific services. [L 1983, c 192, §5; am L 1985, c 207, pt of §1; am L 1987, c 134, pt of §1; am L 1988, c 208, pt of §3; am L 1998, c 294, §5]



§346D-4.5 - Needs allowance; waiver program individuals.

[§346D-4.5]  Needs allowance; waiver program individuals.  (a)  There may be established a monthly needs allowance for individuals living in:

(1)  Adult residential care home type I and type II facilities;

(2)  Licensed developmental disabilities domiciliary homes as defined in section 321-15.9;

(3)  Community care foster family homes as defined in section 346-331;

(4)  Certified adult foster homes as defined in section 321‑11.2;

(5)  Domiciliary care as defined in section 346-1;

(6)  A nursing facility as defined in section 346E-1; or

(7)  A community-based residence as part of the residential alternatives community care program.

(b)  The needs allowance may be administered by the department of human services to pay for clothing and other personal miscellaneous needs, such as bus fare, personal postage costs, haircuts, and other costs of day-to-day living.

(c)  The State's supplemental payment for a needs allowance under subsection (a) shall be increased by an amount necessary to bring the allowance up to $50 per month.  The payment under this section shall be afforded to an individual notwithstanding that the individual is incapacitated; provided that the moneys may be spent on behalf of the client, with a written accounting, by the operator of the residence or facility. [L 2007, c 96, §2]



§346D-5 - REPEALED.

§346D-5  REPEALED.  L 1998, c 294, §6.



§346D-6 - REPEALED.

§346D-6  REPEALED.  L 1994, c 110, §1.



§346D-7 - Rules.

[§346D-7]  Rules.  The department of human services shall adopt rules in accordance with chapter 91, for the purpose of this chapter. [L 1983, c 192, §9; am L 1985, c 207, pt of §1; am L 1987, c 134, pt of §1; am L 1988, c 208, pt of §3]

Revision Note

"Chapter" substituted for "Act".



§346D-8 - Personnel exempt.

§346D-8  Personnel exempt.  The department of human services may employ civil service personnel in accordance with chapter 76 to service the waiver programs. [L 1983, c 192, §10; am L 1985, c 207, pt of §1; am L 1987, c 134, pt of §1; am L 1988, c 208, pt of §3; am L 2000, c 45, §1 and c 253, §150; am L 2006, c 300, §10]






CHAPTER 346E - NURSING FACILITY TAX

§346E-1 - Definitions.

[§346E-1]  Definitions.  As used in this chapter, unless the context otherwise requires:

"Department" means the department of human services.

"Director" means the director of human services.

"Nursing facility" means a nursing facility licensed under sections 321-9 and 321-11 and any intermediate care facility for the mentally retarded persons licensed under sections 321-9 and 321-11.

"Nursing facility income" means the total compensation received for furnishing nursing facility services, including all receipts from "ancillary services" (as defined in 42 Code of Federal Regulations 413.53(b)) to the provision of nursing facility services, and receipts from items supplied in connection with these services.  "Nursing facility income" shall not include the following:  compensation received from services covered by Title XVIII of the federal Social Security Act (including copayments and deductibles received from beneficiaries of the medicare program); income from an affiliated entity that operates as a prepaid health maintenance organization; settlements from third party payors for services delivered or items supplied prior to the effective date of this Act (such as settlements of cost reports or decisions on rate reconsideration requests); income from services provided by separately licensed units (such as distinct part intermediate care facilities for the mentally retarded); income from the provision of adult day health and adult day care programs; income from the provision of home health agency services; income from the provision of "nursing homes without walls" programs; income from the provision of inpatient hospital services; income from grants, bequests, donations, endowments, or investments; or amounts of taxes imposed by chapter 237 or this chapter and passed on, collected, and received from the consumer as part of nursing facility income.

"Operator" means any person operating a nursing facility, whether as owner or proprietor, or as lessee, sublessee, mortgagee in possession, licensee, or otherwise, or engaging or continuing in any service business that involves the actual furnishing of nursing facility services. [L 1993, c 315, pt of §1; am L 1994, c 230, pt of §1]



§346E-2 - Imposition of tax and rates.

§346E-2  Imposition of tax and rates.  (a)  There is levied and shall be assessed and collected during each quarter a tax in the amount of six per cent of all nursing facility income.

(b)  Each nursing facility operator shall pay to the State the tax imposed by this section as provided by this chapter.

(c)  The tax imposed by this section shall not apply to an individual facility determined by the department to be financially distressed, pursuant to the rulemaking authority authorized by this chapter; provided that this exemption does not cause the tax to fail to qualify as permissible under section 1903(w) of the federal Social Security Act.

(d)  Each operator of a nursing facility shall identify separately the tax imposed by this section in all invoices or statements to persons whose payments result in nursing facility income.  Notwithstanding the foregoing, the amount that a beneficiary of the medicaid program is required to contribute toward his or her care shall not be changed as a result of the tax imposed by this section.

(e)  The taxes imposed by this section shall terminate at the end of the month following the time at which the taxes no longer qualify as permissible under section 1903(w) of the federal Social Security Act; but not before July 1, 1997. [L 1993, c 315, pt of §1; am L 1994, c 230, pt of §1; am L 1995, c 176, §1]



§346E-3 - Return and payments; penalties.

[§346E-3]  Return and payments; penalties.  (a)  On or before the fifteenth day of February, May, August, and November, or for fiscal year taxpayers on or before the forty-fifth day after the close of the fiscal quarter, every operator taxable under this chapter during the preceding calendar or fiscal quarter shall file a sworn return with the director in such form as the director shall prescribe, together with a remittance for the amount of the tax in the form of cash, bank draft, cashier's check, money order, or certificate of deposit.  In lieu of the remittance, the operator may request withholding from payments made to the operator by the department under section 346E-4.  Sections 237-30 and 237-32 shall apply to returns and penalties made under this chapter to the same extent as if the sections were set forth specifically in this section.

(b)  Notwithstanding subsection (a), the director, for good cause, may permit an operator to file the operator's return required under this section and make payments thereon, on a semiannual basis during the calendar or fiscal year, the return and payment to be made on or before the last day of the calendar month after the close of each six-month period, to wit:  for calendar year operators, on July 31 and January 31 or, for fiscal year operators, on or before the last day of the seventh month following the beginning of the fiscal year and on or before the last day of the month following the close of the fiscal year; provided that the director is satisfied that the grant of the permit will not unduly jeopardize the collection of the taxes due thereon and the operator's total tax liability for the calendar or fiscal year under this chapter will not exceed $1,000.

The director, for good cause, may permit an operator to make quarterly payments based on the operator's estimated quarterly or semiannual liability; provided that the operator files a reconciliation return at the end of each quarter or at the end of each six-month period during the calendar or fiscal year, as provided in this section.

(c)  If an operator filing the operator's return on a semiannual basis, as provided in this section, becomes delinquent in either the filing of the operator's return or the payment of the taxes due thereon, or if the liability of an operator, who possesses a permit to file the operator's return and make payments on a semiannual basis, exceeds $1,000 in taxes during the calendar or fiscal taxable year, or if the director determines that any such semiannual filing of a return would unduly jeopardize the proper administration of this chapter, including the assessment or collection of the taxes, the director, at any time, may revoke an operator's permit, in which case the operator then shall be required to file the operator's return and make payments thereon as provided in subsection (a).

(d)  Section 232-2 shall apply to the annual return, but not to a quarterly or semiannual return. [L 1993, c 315, pt of §1; ree L 1994, c 230, pt of §1]



§346E-4 - Withholding.

[§346E-4]  Withholding.  As an option to making payments under section 346E-3, the department and the operator in writing may agree that the department will withhold all or part of the amount of taxes owing for a quarter from Medicaid payments owed by the department to the operator.  All reports by the department to the federal government or to the operator, of medicaid payments made to the operator by the department shall include any amount withheld to satisfy the tax obligation imposed by this chapter. [L 1993, c 315, pt of §1; ree L 1994, c 230, pt of §1]



§346E-5 - Annual return.

[§346E-5]  Annual return.  On or before the twentieth day of the fourth month following the close of the calendar or fiscal taxable year, every operator who has become liable for the payment of the taxes under this chapter during the preceding tax year shall file a return summarizing that operator's liability under this chapter for the year, in such form as the director prescribes.  The operator shall transmit to the Honolulu office of the department with the return, a remittance covering the residue of the tax chargeable to the operator, if any.  The return shall be signed by the operator, if made by an individual, or by the president, vice-president, secretary, or treasurer of a corporation, if made on behalf of a corporation.  If made on behalf of a partnership, firm, society, unincorporated association, group, hui, joint venture, joint stock company, corporation, trust estate, decedent's estate, trust, or other entity, any individual delegated by the entity shall sign the return on behalf of the operator.  If for any reason it is not practicable for the individual operator to sign the return, it may be done by any duly authorized agent.  The department, for good cause shown, may extend the time for making the return on the application of any operator and grant such reasonable additional time within which to make the return as the department may deem advisable.

Section 232-2 shall apply to the annual return, but not to a quarterly or semiannual return. [L 1993, c 315, pt of §1; ree L 1994, c 230, pt of §1]



§346E-6 - Assessment of tax upon failure to make return; limitation period; exceptions; extension by agreement.

§346E-6  Assessment of tax upon failure to make return; limitation period; exceptions; extension by agreement.  (a)  If any operator fails to make a return as required by this chapter, the director shall make an estimate of the tax liability of the operator from any information the director obtains, and according to the estimate so made, assess the taxes, interest, and penalty due the State from the operator; give notice of the assessment to the operator; and make demand upon the operator for payment.  The assessment shall be presumed to be correct until and unless, upon an appeal duly taken as provided in section 346E-8, the contrary shall be clearly proved by the operator assessed.  The burden of proof upon the appeal shall be upon the operator assessed to disprove the correctness of assessment.

(b)  After a return is filed under this chapter the director shall cause the return to be examined, and may make such further audits or investigations as the director considers necessary.  If the director determines that there is a deficiency with respect to the payment of any tax due under this chapter, the director shall assess the taxes and interest due the State, give notice of the assessment to the persons liable, and make demand upon the persons for payment.

(c)  Except as otherwise provided by this section, the amount of taxes imposed by this chapter shall be assessed or levied within three years after the annual return was filed, or within three years of the due date prescribed for the filing of the return, whichever is later.  No proceeding in court without assessment for the collection of any such taxes shall be begun after the expiration of the period.  Where the assessment of the tax imposed by this chapter has been made within the period of limitation applicable thereto, the tax may be collected by levy or by a proceeding in court under chapter 231; provided that the levy is made or the proceeding was begun within fifteen years after the assessment of the tax.  For any tax that has been assessed prior to July 1, 2009, the levy or proceeding shall be barred after June 30, 2024.

Notwithstanding any other provision to the contrary in this section, the limitation on collection after assessment in this section shall be suspended for the period:

(1)  The taxpayer agrees to suspend the period;

(2)  The assets of the taxpayer are in control or custody of a court in any proceeding before any court of the United States or any state, and for six months thereafter;

(3)  An offer in compromise under section 231-3(10) is pending; and

(4)  During which the taxpayer is outside the State if the period of absence is for a continuous period of at least six months; provided that if at the time of the taxpayer's return to the State the period of limitations on collection after assessment would expire before the expiration of six months from the date of the taxpayer's return, the period shall not expire before the expiration of the six months.

(d)  In the case of a false or fraudulent return with intent to evade tax, or a failure to file the annual return, the tax may be assessed or levied at any time; provided that the burden of proof with respect to the issues of falsity or fraud and intent to evade tax shall be upon the State.

(e)  Where, before the expiration of the period prescribed in subsection (c) for assessments or in section 346E-7 for credits and refunds, both the department and the operator have consented in writing to the assessment or levy of the tax after the date fixed by subsection (c) or the credit or refund of the tax after the date fixed by section 346E-7, the tax may be assessed or levied, or the overpayment, if any, may be credited or refunded at any time prior to the expiration of the period agreed upon.  The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon. [L 1993, c 315, pt of §1; ree L 1994, c 230, pt of §1; am L 2009, c 166, §13]

Note

Applicability of 2009 amendment.  L 2009, c 166, §27.



§346E-7 - Overpayment; refunds.

[§346E-7]  Overpayment; refunds.  Upon application by an operator, if the director determines that any tax, interest, or penalty has been paid more than once, or has been erroneously or illegally collected or computed, the tax, interest, or penalty shall be credited by the director on any taxes then due from the operator under this chapter.  The director shall refund the balance to the operator or the operator's successors, administrators, executors, or assigns in accordance with section 231-23.  As to all tax payments for which a refund or credit is not authorized under this section (including, without prejudice to the generality of the foregoing, cases of unconstitutionality), the remedies provided by appeal or under section 40-35 are exclusive.  No credit or refund shall be allowed for any tax imposed by this chapter, unless a claim for the credit or refund is filed as follows:

(1)  If an annual return is timely filed, or is filed within three years after the date prescribed for filing the annual return, then the credit or refund shall be claimed within three years after the date the annual return was filed or the date prescribed for filing the annual return, whichever is later; and

(2)  If an annual return is not filed, or is filed more than three years after the date prescribed for filing the annual return, a claim for credit or refund shall be filed within:

(A)  Three years after the payment of the tax; or

(B)  Three years after the date prescribed for the filing of the annual return, whichever is later.

The preceding limitation shall not apply to a credit or refund pursuant to an appeal, provided for in section 346E-8. [L 1993, c 315, pt of §1; ree L 1994, c 230, pt of §1]



§346E-8 - Appeals.

§346E-8  Appeals.  Any operator aggrieved by any assessment of the tax imposed by this chapter for any quarter or any year, may appeal from the assessment in the manner and within the time and in all other respects, as provided in the case of income tax appeals by section 235-114. [L 1993, c 315, pt of §1; ree L 1994, c 230, pt of §1; am L 2004, c 123, §11]



§346E-9 - Records to be kept; examination; penalties.

[§346E-9]  Records to be kept; examination; penalties.  (a)  Every operator shall keep, in the English language, within the State, and preserve for a period of three years, suitable records relating to nursing facility income taxed under this chapter, and such other books, records of account, and invoices as may be required by the department.  All such books, records, and invoices shall be open for examination at any time by the department or the department of taxation, or the authorized representative thereof.  For the purposes of determining the amount of taxes due under this chapter, every operator shall keep its books and records of account on the accrual basis.

(b)  Any operator violating this section shall be guilty of a misdemeanor; and any officer, director, president, secretary, or treasurer of a corporation who permits, aids, or abets the corporation to violate this section shall likewise be guilty of a misdemeanor.  The penalty for this misdemeanor shall be that prescribed by section 231-34 for individuals, corporations, or officers of corporations, as the case may be, for violation of that section. [L 1993, c 315, pt of §1; am L 1994, c 230, pt of §1]



§346E-10 - Disclosure of returns unlawful; destruction of returns.

[§346E-10]  Disclosure of returns unlawful; destruction of returns.  (a)  All tax returns and return information required to be filed under this chapter, and the report of any investigation of the return or of the subject matter of the return, shall be confidential.  It shall be unlawful for any person or any officer or employee of the State to intentionally make known information imparted by any tax return or return information filed pursuant to this chapter, or any report of any investigation of the return or of the subject matter of the return, or to wilfully permit any such return, return information, or report so made, or any copy thereof, to be seen or examined by any person; provided that for tax purposes only the operator, the operator's authorized agent, or persons with a material interest in the return, return information, or report may examine the same.  Unless otherwise provided by law, persons with a material interest in the return, return information, or report shall include:

(1)  Trustees;

(2)  Partners;

(3)  Persons named in a board resolution or a one per cent shareholder in the case of a corporate return;

(4)  The person authorized to act for a corporation in dissolution;

(5)  A shareholder of an S corporation;

(6)  The personal representative, trustee, heir, or beneficiary of an estate or trust in the case of the estate's or decedent's return;

(7)  The committee, trustee, or guardian of any person in paragraphs (1) to (6) who is incompetent;

(8)  The trustee in bankruptcy or receiver, and the attorney-in-fact of any person in paragraphs (1) to (7);

(9)  Persons duly authorized by the State in connection with their official duties; and

(10)  Any duly accredited tax official of the United States or any state or territory.

Any violation of this subsection shall be a misdemeanor.  Nothing in this subsection shall prohibit the publication of statistics so classified as to prevent the identification of particular reports or returns and the items of the reports or returns.

(b)  The department may destroy the quarterly or semiannual returns filed pursuant to section 346E-3, or any of them, upon the expiration of three years after the end of the calendar or fiscal year in which the taxes so returned accrued. [L 1993, c 315, pt of §1; ree L 1994, c 230, pt of §1]



§346E-11 - Collection by suit; injunction.

[§346E-11]  Collection by suit; injunction.  The department may collect taxes due and unpaid under this chapter, together with all accrued penalties, by action in assumpsit or other appropriate proceedings in the district or circuit court of the judicial circuit in which the taxes arose, regardless of the amount.  After delinquency has continued for sixty days, the department may proceed in the circuit court of the judicial circuit in which the nursing facility income is taxed to obtain an injunction restraining the further furnishing of nursing facility services until full payment is made of all taxes, penalties, and interest due under this chapter. [L 1993, c 315, pt of §1; am L 1994, c 230, pt of §1]



§346E-12 - Application of taxes.

[§346E-12]  Application of taxes.  The taxes imposed by this chapter shall be in addition to any other taxes imposed by any other laws of the State; provided that if it is held by any court of competent jurisdiction that the taxes imposed by this chapter may not legally be imposed in addition to any other tax or taxes imposed by any other law or laws with respect to the same property and the use thereof, then this chapter shall be deemed not to apply to the property and the use thereof under the specific circumstances, but the other laws shall be given full effect with respect to the property and use. [L 1993, c 315, pt of §1; ree L 1994, c 230, pt of §1]



§346E-13 - Administration and enforcement; rules.

[§346E-13]  Administration and enforcement; rules.  (a)  The director shall administer and enforce this chapter.  With respect to:

(1)  The examinations of books and records, and operators and other persons;

(2)  Procedures and powers upon failure or refusal by an operator to make a return or proper return; and

(3)  The general administration of this chapter;

the director shall have all rights, powers, and duties conferred by chapters 231 and 237 with respect to powers and duties or with respect to taxes imposed under chapter 237.  Without restriction upon these rights and powers, section 237-8 and sections 237-36 to 237-41 are made applicable to and with respect to taxes, operators, department officers, and other persons, and the matters and things affected or covered by this chapter, insofar as these sections are not inconsistent with this chapter, in the same manner, as nearly as may be, as in similar cases covered by chapter 237.

(b)  The director may adopt rules under chapter 91 to carry out this chapter.

(c)  The department may contract with the department of taxation for assistance in implementing and administering this chapter. [L 1993, c 315, pt of §1; ree L 1994, c 230, pt of §1]



§346E-14 - Taxes; allowable reimbursement costs.

[§346E-14]  Taxes; allowable reimbursement costs.  All taxes paid pursuant to this chapter shall be deemed allowable and reimbursable costs for federal medicaid reimbursement purposes.  The department shall make appropriate adjustments to the methods and standards for reimbursing nursing facilities under section 346-14 by a medicaid state plan amendment which shall become effective on federal approval.  In the case of any program involving federal medicaid participation, the adjustment shall take effect no earlier than the effective date of any federally-approved medicaid state plan amendment containing any such adjustment. [L 1993, c 315, pt of §1; am L 1994, c 230, pt of §1]



§346E-15 - REPEALED.

§346E-15  REPEALED.  L 2002, c 178, §13.



§346E-16 - Evasion of tax, etc.

[§346E-16]  Evasion of tax, etc.; penalties.  It shall be unlawful:

(1)  For any operator to:

(A)  Refuse to make the return required in section 346E-5;

(B)  Make any false or fraudulent return or false statement in any return, with intent to defraud the State or to evade the payment of any tax imposed by this chapter; and

(C)  For any reason to aid or abet another in any attempt to evade the payment of any tax imposed by this chapter; or

(2)  For the president, vice-president, secretary, or treasurer of any corporation to make or permit to be made for any corporation or association any false return, or any false statement in any return required by this chapter, with the intent to evade the payment of any tax imposed by this chapter.

Any person violating this section or section 231-34 in relation to the tax imposed by this chapter, shall be punished as provided in section 231-34.  Any corporation for which a false return, or return containing a false statement is made, shall be fined in the amount provided in section 231-34. [L 1993, c 315, pt of §1; ree L 1994, c 230, pt of §1]






CHAPTER 347 - BLIND AND VISUALLY HANDICAPPED PERSONS

§347-1 - Visually handicapped defined.

§347-1  Visually handicapped defined.  A visually handicapped person is one whose vision with correcting lenses is so defective as to interfere with the person's performance of ordinary activity for which eyesight is essential. [L 1947, c 108, §3; RL 1955, §109-3; am L 1959, c 246, §2; HRS §347-1; gen ch 1985]



§347-2 - Blind, defined.

§347-2  Blind, defined.  The term "blind" as used in this chapter, whether used as an adjective or noun, means blind or visually handicapped. [L 1947, c 108, §1; RL 1955, §109-5; am L 1959, c 246, §3; am L 1961, c 177, §1; HRS §347-2]



§347-3 - Department; general powers.

§347-3  Department; general powers.  The department of human services shall administer work with and for the blind, including the registry of the blind, vocational guidance, training, and placement in employment, and other services, including the conduct of activities for sight conservation and prevention of blindness. [L 1945, c 113, pt of §4; RL 1955, §109-1; am L 1957, c 317, §1; am L Sp 1959 2d, c 1, §20; HRS §347-3; am L 1970, c 105, §5; am L 1987, c 339, §4]

Cross References

Concessions in public buildings, see §102-14.

General excise tax upon blind persons, see §237-17.

Income tax exemption, see §235-54.

Public assistance, see §346-52.

Real property tax home exemption, see §246-31.

Case Notes

Land used for the blind is land used for a public use.  43 H. 253.



§347-4 - Vocational rehabilitation of blind.

§347-4  Vocational rehabilitation of blind.  The department of human services shall provide vocational rehabilitation for blind and visually handicapped persons in accordance with the provisions of the federal Vocational Rehabilitation Act and the Randolph-Sheppard Act and in accordance with chapter 348, to the extent permitted by the amount appropriated, funds available from the federal government, and other donations, and grants. [L 1945, c 125, §1; add L 1947, c 108, §2; RL 1955, §109-2; am L 1959, c 246, §1; am L Sp 1959 2d, c 1, §20; HRS §347-4; am L 1970, c 105, §5; am L 1979, c 189, §1; am L 1987, c 339, §4]



§347-5 - Obtaining federal benefits.

§347-5  Obtaining federal benefits.  The department of human services may, as the agency of the State for the assistance of blind or visually handicapped persons, do all things which will enable the State and the blind and the visually handicapped in the State to have the benefits of all federal laws for the benefit of blind and visually handicapped persons. [L 1947, c 108, §4; RL 1955, §109-4; am L Sp 1959 2d, c 1, §20; HRS §347-5; am L 1970, c 105, §5; am L 1987, c 339, §4]



§347-6 - Registration of blind.

§347-6  Registration of blind.  The department of human services shall cause to be maintained a complete register of the blind in the State which shall describe the condition, causes of blindness, capacity for education and industrial training, and such other facts as may seem to it to be of value regarding each blind person, together with recommendations for rehabilitation and relief.

It shall register cases of persons whose eyesight is seriously defective or who are likely to become visually handicapped or blind, and take such measures in cooperation with other authorities, as it deems advisable for the prevention of blindness or conservation of eyesight, and in appropriate cases provide for or secure the vocational guidance of persons having seriously defective sight. [L 1941, c 296, pt of §1; RL 1945, §4857, ren §4872; am L 1945, c 113, §5; RL 1955, §109-6; am L Sp 1959 2d, c 1, §20; HRS §347-6; am L 1970, c 105, §5; am L 1987, c 339, §4]



§347-7 - Agencies for information and industrial aid.

§347-7  Agencies for information and industrial aid.  The department of human services shall maintain or cause to be maintained one or more agencies for employment information and industrial aid, the object of which shall be to aid the blind and visually handicapped persons in finding employment and shall provide instruction for such persons in trades and occupations which may be followed in their homes, and shall assist such persons in whatever manner it deems advisable in disposing of the products of their home industry. [L 1941, c 296, pt of §1; RL 1945, §4859, ren §4874; am L 1945, c 113, §5; RL 1955, §109-8; am L 1959, c 246, §5; am L Sp 1959 2d, c 1, §20; HRS §347-7; am L 1970, c 105, §5; am L 1987, c 339, §4]

Cross References

Exemption from bid requirements for public concessions, see §102-2.

Vending stands in public buildings, see §102-14.



§347-8 - Workshops.

§347-8  Workshops.  The department of human services may also, whenever it deems proper, aid blind and visually handicapped persons and others, who, in the opinion of the department, will be benefited by the experience, to become self-supporting by employing them in workshops or in their own homes at such compensation as the department may determine their services shall warrant and by furnishing them with materials, machinery, necessary supervision, and other help and facilities.  No person so employed shall be deemed an employee of the State or of the department within the meaning of this or any other chapter, or any act; provided that persons employed in such workshops shall come under and be entitled to all the benefits of chapter 386 relating to workers' compensation, the cost of which shall be borne by the state insurance fund; provided further that nothing in this section shall be construed to prevent the persons so employed from being considered employees of the State or of the department for purposes of part VI, chapter 88, if they would be considered employees under Title II of the federal Social Security Act, as amended. [L 1941, c 296, pt of §1; RL 1945, §4860, ren §4875; am L 1945, c 113, §5; am L 1951, c 259, §1; RL 1955, §109-9; am L 1957, c 91, §1; am L 1959, c 246, §6; am L Sp 1959 2d, c 1, §20; HRS §347-8; am L 1970, c 105, §5; am L 1975, c 41, §1; am L 1987, c 339, §4]



§347-9 - Visiting blind and visually handicapped persons; home teaching.

§347-9  Visiting blind and visually handicapped persons; home teaching.  The department of human services may take whatever measures it deems necessary to ameliorate the condition of blind and visually handicapped persons by promoting visits among them, providing instruction in their homes, and circulating reading matter among them for their education and recreation. [L 1941, c 296, pt of §1; RL 1945, §4861, ren §4876; am L 1945, c 113, §5; RL 1955, §109-10; am L 1959, c 246, §7; am L Sp 1959 2d, c 1, §20; HRS §347-9; am L 1970, c 105, §5; am L 1987, c 339, §4]



§347-10 - Donations and examinations for sight conservation.

§347-10  Donations and examinations for sight conservation.  (a)  Donations.  The department of human services in its sight conservation program may accept and expend or distribute donations, eye glasses, and other services for sight conservation and for assistance to blind and visually handicapped persons; provided that any donations of money so received shall be deposited in the state treasury and disbursed therefrom for such purposes pursuant to this chapter.

(b)  Cause and prevention of blindness, examinations.  The department of human services, in consultation and cooperation with the department of health, shall make investigation of the causes of blindness, learn what proportion of the cases are preventible, and inaugurate and cooperate in any such preventive measures as may seem advisable for the State.  They, or either of them, may arrange for the examination of the eyes of the individual blind or visually handicapped persons and may provide or secure medical and surgical treatment of such persons whenever, in its judgment, the sight of the persons may be benefited thereby. [L 1941, c 296, pt of §1; RL 1945, §4862, ren §4877; am L 1945, c 113, §5; RL 1955, §109-11; am L 1959, c 129, §1 and c 246, §8; am L 1965, c 246, §4; HRS §347-10; am L 1970, c 105, §5; am L 1987, c 339, §4]

Cross References

Health department program, see §321-101.



§347-11 - Protection of records; divulging confidential information prohibited; penalties; payments to blind inalienable.

§347-11  Protection of records; divulging confidential information prohibited; penalties; payments to blind inalienable.  Sections 346-10 and 346-11, relating to protection of records, divulging confidential information, and penalties, and section 346-33 concerning inalienability of payments to the blind, are made applicable in the same manner as if such sections were reenacted in this chapter. [L 1945, c 113, pt of §6; RL 1955, §109-12; HRS §347-11]



§347-12 - Blind shop revolving and handicraft fund.

§347-12  Blind shop revolving and handicraft fund.  The department of budget and finance shall create and maintain a revolving fund entitled "blind shop revolving and handicraft fund".  This fund may be used by the department of human services for workshop purposes or home labor purposes for the blind or others, who, in the opinion of the department of human services, will be benefited by such experience and all moneys in the fund may be expended for materials, machinery, and other facilities and for the erection, operation, and conduct of such workshops and for the payment of such compensation as the department of human services authorizes.  All proceeds derived from the sale of products of the workshops or the home labor shall be deposited in the fund.

This section shall be subject to any federal policies, rules, or regulations, which may be applicable in order to obtain federal aid or the cooperation of any federal agency concerned. [L 1959, c 246, §15; am L Sp 1959 2d, c 1, §§14, 20; am L 1963, c 114, §1; Supp, §109-13; HRS §347-12; am L 1970, c 105, §5; am L 1987, c 339, §4]



§347-12.5 - Randolph-Sheppard revolving account.

[§347-12.5]  Randolph-Sheppard revolving account.  (a)  There is established within the state treasury the Randolph-Sheppard revolving account.  The revolving account shall be used by the department of human services for:

(1)  The provision of the following benefits for blind vendors:

(A)  A retirement or pension plan;

(B)  Health insurance; and

(C)  Sick and vacation leave;

(2)  The maintenance and replacement of equipment used in the blind vending program;

(3)  The purchase of new equipment to be used in the blind vending program; and

(4)  The provision of management services, which shall include, but not be limited to:

(A)  The hiring of consultants;

(B)  The sponsoring of training seminars;

(C)  Transportation;

(D)  Per diem for vendors to attend meetings of the state committee of blind vendors;

(E)  Services for the state committee of blind vendors; and

(F)  Other costs related to the blind vending program.

(b)  Income from vending machines on federal, state, and county properties that are within reasonable proximity to, and in direct competition with, a blind vendor may be deposited into the account and then disbursed to the blind vendor.

(c)  The revolving account shall consist of funds derived from:

(1)  Vending machine income generated by federal, state, and county operations;

(2)  Any other legally accepted source of income; and

(3)  Donations. [L 1991, c 70, §1]

Case Notes

As the federal adjudication path applied to disputes arising from the Hawaii Randolph-Sheppard Act, trial court lacked subject matter jurisdiction to decide the merits of the case.  112 H. 388, 146 P.3d 103.



§347-13 - Blind, partially blind, physically handicapped; public places; public conveyances.

§347-13  Blind, partially blind, physically handicapped; public places; public conveyances.  (a)  The blind, visually handicapped, and otherwise physically disabled are entitled to full and equal accommodations, advantages, facilities, and privileges of all common carriers, airplanes, motor vehicles, railroad trains, motor buses, street cars, boats, or any other public conveyances or modes of transportation, hotels, lodging places, places of public accommodation, amusement, or resort, and other places to which the general public is invited, subject only to the conditions and limitations established by law and applicable alike to all persons.

(b)  Every blind, deaf, or visually or physically handicapped person shall have the right to be accompanied by a guide, signal, or service dog, especially trained for the purpose, in any of the places listed in subsection (a) without being required to pay an extra charge for the guide, signal, or service dog; provided that the blind, deaf, or visually or physically handicapped person shall be liable for any damage done to the premises or facilities by such dog.  No such dog shall be considered dangerous merely because it is unmuzzled.

(c)  Every physically handicapped person shall have the right to use a life jacket or other flotation device in a public swimming pool; provided that:

(1)  The handicapped person suffers from a physical disability or condition which requires the use of a life jacket or other flotation device; and

(2)  The handicapped person obtains a statement signed by a licensed physician or physician assistant attesting to the handicapped person's need to use a life jacket or other flotation device.

(d)  The director of human services shall adopt rules pursuant to chapter 91 necessary for the purposes of this section. [L 1945, c 265, §1; RL 1955, §109-20; HRS §347-13; am L 1972, c 75, §2; gen ch 1985; am L 1987, c 339, §4 and c 363, §1; am L 1988, c 206, §2; am L 1991, c 178, §1; am L 2009, c 151, §17]



§347-13.5 - Suits by individuals; jurisdiction; venue.

[§347-13.5]  Suits by individuals; jurisdiction; venue.  Any person injured by a violation of section 347-13 may bring a civil action to recover three times the person's actual damages or $1,000, whichever sum is greater, for each violation.  Any person bringing such an action shall also be entitled to recover the person's costs together with reasonable attorneys' fees.  An action under this section shall be brought in the circuit court of the district in which the violation is alleged to have occurred. [L 1988, c 206, §1]



§347-14 - Penalty.

§347-14  Penalty.  Any person, business, or agency who violates section 347-13 and any common or public carrier which, and any officer or employee of any common carrier who violates, or causes such carrier to violate, section 347-13 shall be fined not more than $1,000. [L 1945, c 265, §2; RL 1955, §109-21; HRS §347-14; am L 1987, c 363, §2; am L 1988, c 206, §3]



§347-15 - Fares for blind person and guide.

§347-15  Fares for blind person and guide.  It shall be lawful under the law of the State for any carrier, whether public or private, whether a public utility or not a public utility, to carry on any conveyance operated by the carrier any blind person and the blind person's guide and not to charge them passenger fares.  This section shall not be construed to affect the contractual rights of any person or to place any obligation or restriction on any carrier. [L 1947, c 109, §1; RL 1955, §109-22; am L 1967, c 153, §1; HRS §347-15; gen ch 1985]



§347-16 - Canes, use in public places.

§347-16  Canes, use in public places.  No person, unless blind or visually handicapped and authorized by the department of human services so to do, shall carry or use on any street or highway, or in any other public place, an exposed cane or walking stick which is painted white in color or painted white tipped with red. [L 1947, c 35, §1; RL 1955, §109-23; am L 1959, c 246, §9; am L Sp 1959 2d, c 1, §20; HRS §347-16; am L 1970, c 105, §5; am L 1987, c 339, §4]



§347-17 - Driver of vehicle, caution.

§347-17  Driver of vehicle, caution.  Any driver of a vehicle shall, on approaching a person who is blind or visually handicapped, and is carrying or using an exposed cane or walking stick which is painted white in color or painted white tipped with red, or a person who is blind or visually handicapped and using a guide dog, take such reasonable precautions before proceeding as may be necessary to avoid an accident or injury to the blind or visually handicapped person. [L 1947, c 35, §2; am L 1955, c 92, §1; RL 1955, §109-24; am L 1959, c 246, §10; am L 1963, c 193, §36; HRS §347-17]



§347-18 - Penalty.

§347-18  Penalty.  Any person who violates section 347-16 or 347-17 shall be fined not more than $100 or imprisoned not more than six months, or both. [L 1947, c 35, §3; RL 1955, §109-25; HRS §347-18]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§347-19 - Rights of blind; partially blind.

[§347-19]  Rights of blind; partially blind.  A blind or visually handicapped person not carrying a cane or using a guide dog in any of the places, accommodations or conveyances listed in section 347-13, shall have all of the rights and privileges conferred by law upon other persons, and the failure of a blind or visually handicapped person to carry a cane or to use a guide dog in any such places, accommodations, or conveyances shall not constitute nor be evidence of negligence. [L 1972, c 75, §3]



§347-20 - Legislative findings.

[§347-20  Legislative findings.]  The legislature finds that it is the policy of this State to encourage and enable the blind, the visually handicapped, and the otherwise physically disabled to participate fully in the social and economic life of the State and to engage in remunerative employment.  The legislature also finds that the blind, the visually handicapped, and the otherwise physically disabled have the same right as the able-bodied to the full and free use of the streets, highways, sidewalks, walkways, public buildings, public facilities, and other public places.  The legislature declares that it is the policy of this State that the blind, the visually handicapped, and the otherwise physically disabled shall be employed in the state service, in the service of the political subdivisions of the State, in the public schools, and in all other employment supported in whole or in part by public funds on the same terms and conditions as the able-bodied, unless it is shown that the particular disability prevents the performance of the work involved. [L 1972, c 75, §1]






CHAPTER 347D - HAWAII STATE COORDINATING COUNCIL ON DEAFNESS

CHAPTER 347D

HAWAII STATE COORDINATING COUNCIL ON DEAFNESS

REPEALED.  L 1999, c 282, §9.

Note

Section repealed effective January 1, 2000.  L 1999, c 282, §9.

Cross References

Disability and communication access board, see chapter 348F.



CHAPTER 348 - VOCATIONAL REHABILITATION

§348-1 - State vocational rehabilitation; policy and scope.

§348-1  State vocational rehabilitation; policy and scope.  (a)  Vocational rehabilitation services shall be provided to handicapped individuals throughout the State in accordance with this chapter and within the limits of available federal, state, and private funds.  The vocational rehabilitation plan, formulated in conformance with the Federal Vocational Rehabilitation Act, as amended, and adopted pursuant to this chapter, shall be in effect in all political subdivisions of the State.

(b)  The acceptance of federal funds, donations, grants-in-aid, and outright grants, for use in carrying out the purposes of this chapter, is authorized, provided restrictions imposed by the donor are not inconsistent with this chapter. [L 1955, c 231, pt of §2; RL 1955, §42-30; HRS §348-1; am L 1969, c 53, §1; am L 1979, c 188, §1(1)]

Cross References

Administration of vocational rehabilitation, see §26-14.

Regulation of occupational therapy practice, see chapter 457G.



§348-2 - Definitions.

§348-2  Definitions.  For the purposes of this chapter:

(1)  The term "handicapped individual" means an individual who is under a physical or mental disability which is stable or slowly progressive and constitutes a substantial handicap to employment, but which is of such a nature that appropriate vocational rehabilitation services may reasonably be expected to render the individual able to engage in a remunerative occupation.

(2)  The term "remunerative occupation" includes employment as an employee or self-employed, practice of a profession, homemaking, or farm and family work for which payment is in kind rather than cash, sheltered employment and home industry or other homebound work of a remunerative nature.

(3)  The term "eligible handicapped individual", when used with respect to diagnostic and related services, training, guidance, and placement, means any handicapped individual whose vocational rehabilitation is determined feasible by the department of human services, and when used with respect to other vocational rehabilitation services, means an individual meeting the above requirements who is also found by the department to require financial assistance with respect thereto, after full consideration of the individual's financial resources, or in the instance of minors the financial resources of the parents, and eligibility for any similar benefit by way of pension, compensation, insurance, or of any other available assistance.

(4)  The term "vocational rehabilitation services" means:

(A)  Diagnostic and related services (including transportation) incidental to the determination of whether an individual is a handicapped individual, and if so, the individual's eligibility for, and the nature and scope of other vocational rehabilitation services to be provided; and

(B)  The following services provided eligible handicapped individuals needing the services:

(i)  Training;

(ii)  Guidance;

(iii)  Placement;

(iv)  Maintenance, not exceeding the estimated costs of subsistence during vocational rehabilitation;

(v)  Occupational licenses, tools, equipment, initial stocks, and supplies (including equipment and initial stocks and supplies for vending stands), books, and training materials;

(vi)  Transportation (other than provided as diagnostic and related services);

(vii)  Physical restoration;

(viii)  Reader services for the blind;

(ix)  Interpreter services for the deaf;

(x)  Telecommunications, sensory, or other technological aids and devices;

(xi)  Services to family members;

(xii)  Post employment services;

(xiii)  Other goods and services which will benefit an individual's employability.

(5)  The term "physical restoration" includes:

(A)  Corrective surgery or therapeutic treatment necessary to correct or substantially modify a physical or mental condition which is stable or slowly progressive and constitutes a substantial handicap to employment, but is of such a nature that the correction or modification may reasonably be expected to eliminate or substantially reduce the handicap within a reasonable length of time; and includes psychiatric treatment, dentistry, physical therapy, occupational therapy, speech or hearing therapy, treatment of medical complications, and emergencies which are associated with or arise out of physical restoration services or are inherent in the condition under treatment, and other medical services related to rehabilitation;

(B)  Necessary hospitalization (either in-patient or out-patient) and nursing care in connection with surgery or treatment specified in the preceding subparagraph (A);

(C)  Prosthetic devices essential to obtaining or retaining employment.

(6)  The term "prosthetic appliance" means any appliance designed to support or take the place of a part of the body, or to increase the acuity of a sensory organ.

(7)  The term "maintenance" means payments, not exceeding the cost of subsistence, provided an eligible handicapped individual necessary to derive the benefit of other vocational rehabilitation services being provided to achieve the individual's vocational rehabilitation objective.

(8)  The term "health maintenance" means payments for medical care for acute conditions occurring in the course of vocational rehabilitation which are not expected to last thirty days.

(9)  The term "vocational rehabilitation" means making an individual able, or increasing the individual's ability to engage in, and placement in, a remunerative occupation through providing the individual needed vocational rehabilitation services.

(10)  The term "rehabilitation facility" means a facility operated for the primary purpose of assisting in the rehabilitation of handicapped individuals:

(A)  Which provides one or more of the following types of services:

(i)  Testing, fitting, or training in the use of prosthetic devices;

(ii)  Prevocational or conditioning therapy;

(iii)  Physical or occupational therapy;

(iv)  Adjustment training;

(v)  Evaluation or control of special disabilities; or

(B)  Through which is provided an integrated program of medical, psychological, social, and vocational evaluation and services under competent professional supervision.

(11)  The term "workshop" means a place where any manufacture or handiwork is carried on and which is operated for the primary purpose of providing remunerative employment to severely handicapped individuals who cannot be readily absorbed in the competitive labor market.

(12)  The term "nonprofit", when used with respect to a rehabilitation facility or a workshop, means a rehabilitation facility and a workshop, respectively, owned and operated by a corporation or association, no part of the net earnings of which inures, or may lawfully inure, to the benefit of any private shareholder or individual and the income of which is exempt from taxation under section 501(c) of the Internal Revenue Code.

(13)  "Establishment of a workshop or rehabilitation facility" means:

(A)  In the case of a workshop, the expansion, remodeling, or alteration of existing buildings, necessary to adapt the buildings to workshop purposes or to increase the employment opportunities in workshops, and the acquisition of initial equipment necessary for new workshops or to increase the employment opportunities in workshops; and

(B)  In the case of a rehabilitation facility, the expansion, remodeling, or alteration of existing buildings, and initial equipment of such buildings, necessary to adapt the buildings to rehabilitation facility purposes (subject, however, to such limitations as the director of human services may by regulations prescribe in order to prevent impairment of the objectives of, or duplication of, other federal laws providing federal assistance to states in the construction of such facilities), and initial staffing thereof.

(14)  "Department" means the department of human services.

(15)  "Director" means the director of human services. [L 1955, c 231, pt of §2; RL 1955, §42-31; am L Sp 1959 2d, c 1, §18; am L 1965, c 175, §§3, 40; HRS §348-2; am L 1970, c 105, §5; am L 1979, c 188, §1(2) and c 228, §3; am L 1980, c 116, §1; gen ch 1985; am L 1987, c 339, §4]



§348-3 - Functions of the department.

§348-3  Functions of the department.  (a)  Except as may be otherwise provided with respect to the blind, the department of human services shall be the state agency to supervise and administer the vocational rehabilitation services authorized by this chapter under the state plan formulated in conformance with the Federal Vocational Rehabilitation Act, as amended, except for that part as may be administered by a local agency of a political subdivision in the State, and the department of human services shall be the agency to supervise the local agency in the administration of that part.

(b)  The director of human services shall prepare, conformable to this chapter, the regulations and the state plan of vocational rehabilitation, and from time to time prepare such changes as shall appear to be necessary or desirable.

(c)  Within such limits and under such conditions as may be specified in appropriations therefor, the department may establish public and other nonprofit rehabilitation facilities and workshops.

(d)  The department shall use available state appropriations and donations for initiating projects for research, demonstrations, training, and traineeships, and for planning for and initiating expansion of vocational rehabilitation services under the state plan whenever federal funds are available for such purposes. [L 1955, c 231, pt of §2; RL 1955, §42-32; am L Sp 1959 2d, c 1, §18; HRS §348-3; am L 1969, c 53, §2; am L 1970, c 105, §5; am L 1979, c 188, §1(3); am L 1987, c 339, §4]

Cross References

Administration of vocational rehabilitation, see §26‑14.

Rulemaking, see chapter 91.



§348-4 - REPEALED.

§348-4  REPEALED.  L 1979, c 188, §1(4).



§348-5 - Federal employees.

§348-5  Federal employees.  Rehabilitation services provided under the state plan shall be available to any civil employee of the United States disabled while in the performance of the employee's duty, on the same terms and conditions as apply to other persons. [L 1955, c 231, pt of §2; RL 1955, §42-34; HRS §348-5; gen ch 1985]



§348-6 - Administrative personnel and administration.

§348-6  Administrative personnel and administration.  (a)  The department of human services may adopt and promulgate regulations with respect to methods of administration, use of medical and other records of individuals who have been provided vocational rehabilitation services, and the establishment and maintenance of personnel standards, including provisions relating to the tenure, appointment, and qualification of personnel, which shall govern with respect to such matters notwithstanding any other law.

(b)  The department shall adopt and promulgate regulations respecting (1) the establishment and maintenance of minimum standards governing the facilities and personnel utilized in the provision of vocational rehabilitation services, and (2) the order to be followed in selecting those to whom vocational rehabilitation services are to be provided in situations where such services cannot be provided all eligible handicapped people.

(c)  The department may also promulgate regulations with regard to the use of professional personnel of the department in cooperation with the federal government for the purpose of surveying needs and implementing rehabilitation services in any of the federal government's political subdivisions or trust territories, when such actions or services involve no cost to the State. [L 1955, c 231, pt of §2; RL 1955, §42-35; am L Sp 1959 2d, c 1, §18; HRS §348-6; am L 1970, c 105, §5; am L 1979, c 188, §1(5); am L 1987, c 339, §4]

Cross References

Administration of vocational rehabilitation, see §26-14.

Personnel, see chapters 76 and 77.

Rulemaking, see chapter 91.



§348-7 - Cooperative arrangements, etc.

§348-7  Cooperative arrangements, etc.  Pursuant to the general policies of the department of human services, the department is authorized:

(1)  To cooperate with and utilize the services of the state agency administering the public assistance program, the federal Bureau of Old-Age and Survivors Insurance (Department of Health, Education, and Welfare), and other federal, state, city and county, and local public agencies providing services relating to vocational rehabilitation, and with the state system of public employment offices in the State, and shall make maximum feasible utilization of the job placement and employment counselling services and other services and facilities of such offices.

(2)  To cooperate with political subdivisions, other public and nonprofit organizations and agencies, in their establishment of workshops and rehabilitation facilities, and to the extent feasible in providing vocational rehabilitation services, shall utilize all such facilities meeting the standards established by the department.

(3)  To enter into contractual arrangements with the federal Bureau of Old-Age and Survivors Insurance (Department of Health, Education, and Welfare) with respect to certifications of disability and performance of other services, and with other authorized public agencies for performance of services related to vocational rehabilitation, for such agencies.

(4)  To contract with schools, hospitals, and other agencies, and with doctors, nurses, technicians, and other persons, for training, physical restoration, transportation, and other vocational rehabilitation services. [L 1955, c 231, pt of §2; RL 1955, §42-36; am L Sp 1959 2d, c 1, §18; HRS §348-7; am L 1970, c 105, §5; am L 1987, c 339, §4]

Note

Bureau of Old Age and Survivors Insurance (Department of Health, Education, and Welfare) now the Social Security Administration (Department of Health and Human Services).

Cross References

Administration of vocational rehabilitation, see §26-14.



§348-8 - State rehabilitation council.

§348-8  State rehabilitation council.  (a)  There is established within the department a state rehabilitation council.  The council shall consist of twenty-one members appointed by the governor as provided in section 26-34 and without regard to section 78-4.  The members shall include:

(1)  At least one representative of the statewide council on independent living;

(2)  At least one representative of a parent training and information center;

(3)  At least one representative of the client assistance program;

(4)  At least one qualified vocational rehabilitation counselor with knowledge of and experience with vocational rehabilitation programs, who shall serve as an ex officio, nonvoting member if employed by the vocational rehabilitation division of the department;

(5)  At least one representative of community rehabilitation program service providers;

(6)  Four representatives of business, industry, and labor;

(7)  Representatives of disability advocacy groups representing a cross section of individuals with physical, cognitive, sensory, and mental disabilities, and parents, family members, guardians, advocates, or authorized representatives of individuals with disabilities who have difficulty in representing themselves or are unable due to their disabilities to represent themselves;

(8)  Current or former applicants for or recipients of vocational rehabilitation services;

(9)  At least one representative of the state educational agency responsible for the public education of students with disabilities;

(10)  At least one representative of the state workforce development council; and

(11)  The administrator of the vocational rehabilitation division of the department, who shall be an ex officio, nonvoting member;

provided that the council shall include at least one member from each county; and provided further that a majority of the council members shall be persons who have disabilities and are not employed by the vocational rehabilitation division of the department.  The council members shall elect a chairperson from the membership.  Each member of the council shall serve a three-year term but may not serve more than two consecutive full terms.  Any vacancy occurring in the council membership shall be filled in the same manner as the original appointment, except that the governor may delegate the authority to fill such a vacancy to the remaining members of the council after making the original appointment.

(b)  The council members shall serve without compensation but shall be reimbursed for reasonable expenses, including travel expenses, necessary for the performance of their duties.

(c)  The council, after consulting with the state workforce development council, shall advise the vocational rehabilitation division of the department on eligibility, order of selection, extent, scope, and effectiveness of services provided, and performance of state agencies that affect or that potentially affect the ability of individuals with disabilities in achieving employment outcomes.  The council shall develop, agree to, and review state goals and priorities, advise the vocational rehabilitation division of the department regarding authorized activities, and assist in the preparation of the state plan and amendments to the plan, applications, reports, needs assessment, and evaluations.  The council shall conduct a review and analysis of the effectiveness of, and consumer satisfaction with, the performance by the vocational rehabilitation division of the department, vocational rehabilitation services provided by state agencies, and other public and private entities, and employment outcomes achieved by eligible individuals receiving services, including the availability of health and other employment benefits in connection with employment outcomes.  The council shall prepare and submit an annual report to the governor on the status of vocational rehabilitation programs within the State and make the report available to the public.

(d)  The council shall coordinate with other councils within the State including the statewide independent living council, the state council on developmental disabilities, the state council on mental health, the advisory panel of individuals with disabilities in education, and the state workforce development council.  The council shall establish working relationships between the vocational rehabilitation division of the department and other councils and coordinate other functions as deemed appropriate under federal law.

(e)  If there is a disagreement between the council and the vocational rehabilitation division of the department, the disagreement shall be resolved by the governor. [L 1993, c 197, pt of §1; am L 1994, c 126, §§1, 2; am L 1999, c 154, §1; am L 2000, c 4, §3; am L 2001, c 175, §8]

Note

The statewide council on independent living referred to in subsections (a)(1) and (d), is repealed.



§348-9 - REPEALED.

§348-9  REPEALED.  L 2009, c 97, §2.






CHAPTER 348E - COMMISSION ON PERSONS WITH DISABILITIES

CHAPTER 348E

COMMISSION ON PERSONS WITH DISABILITIES

REPEALED.  L 1999, c 282, §§10, 15.

Cross References

Disability and communication access board, see chapter 348F.



CHAPTER 348F - DISABILITY AND COMMUNICATION ACCESS BOARD

§348F-1 - Definitions.

[§348F-1]  Definitions.  As used in this chapter, unless the context clearly requires otherwise:

"Board" means the disability and communication access board.

"Members" means the members of the disability and communication access board. [L 1999, c 282, pt of §2]



§348F-2 - Disability and communication access board.

[§348F-2]  Disability and communication access board.  There is established a disability and communication access board within the department of health for administrative purposes, to be composed of seventeen members to be appointed by the governor for staggered terms pursuant to section 26-34.  The members of the board shall include at least nine persons with various types of disabilities, or parents or guardians of persons with disabilities.  Other members shall include individuals knowledgeable in areas for which the board has rulemaking authority.  The members appointed shall include at least one resident from each of the counties of Honolulu, Hawaii, Maui, and Kauai.

The members shall serve without compensation, but shall be reimbursed their necessary and reasonable expenses incurred in the performance of their duties, including travel expenses. [L 1999, c 282, pt of §2]



§348F-3 - Duties and functions of the board.

[§348F-3]  Duties and functions of the board.  The board shall perform the following duties and functions:

(1)  Establish guidelines for the design of buildings and facilities by or on behalf of the State and counties in accordance with section 103-50;

(2)  Provide review and recommendations on all state and county plans for buildings and facilities, in accordance with section 103-50;

(3)  Establish guidelines for the utilization of communication access services provided for persons who are deaf, hard-of-hearing, or deaf-blind in state programs and activities.  Guidelines include, but are not limited to, determining the qualifications of interpreters who may provide services, the amount of payment to interpreters, and the credentialing of interpreters who do not hold national certification via a state screening process;

(4)  Administer the statewide program for parking for disabled persons, in accordance with part III of chapter 291;

(5)  Serve as public advocate of persons with disabilities by providing advice and recommendations on matters relating to access for persons with disabilities, with emphasis on legislative matters, administrative rules, policies, and procedures of the state and county governments;

(6)  Review and assess the problems and needs relating to access for persons with disabilities in the State in order to provide recommendations in the improvement of laws and services;

(7)  Serve as the designated state agency to coordinate the efforts of the State to comply with the requirements of the Americans with Disabilities Act for access to services, employment, telecommunications, and facility and site design;

(8)  Provide technical assistance and guidance to, but not limited to, state and county entities in order to meet the requirements of state, federal, and county laws providing for access for persons with disabilities through public education programs and other voluntary compliance efforts; and

(9)  Administer funds allocated for its work, including disbursement and allocation of funds that may be available from public and private sources; provided that such disbursement and allocation shall be consistent with the specific requirements and purposes of this chapter. [L 1999, c 282, pt of §2]



§348F-4 - Annual report.

[§348F-4]  Annual report.  The board shall report on its activities to the governor and the legislature at the end of each fiscal year, and may include recommendations consistent with the purposes of this chapter. [L 1999, c 282, pt of §2]



§348F-5 - Staff.

[§348F-5]  Staff.  The board may hire an executive director, who may hire staff to assist in the performance of the board's duties.  The staff shall be hired without regard to chapter 76; provided that the executive director and staff shall be eligible for participation in state employee benefit plans. [L 1999, c 282, pt of §2; am L 2000, c 253, §150]



§348F-6 - Rules.

[§348F-6]  Rules.  The board may adopt rules pursuant to chapter 91, to implement this chapter, section 103-50, and part III of chapter 291. [L 1999, c 282, pt of §2]



§348F-7 - Disability and communication access board special fund.

[§348F-7]  Disability and communication access board special fund.  (a)  There is established the disability and communication access board special fund to be administered by the disability and communication access board.  All moneys received by the disability and communication access board as application fees for credentialing of interpreters shall be deposited into the special fund.  All interest earned or accrued on moneys deposited into this special fund shall become part of the special fund.

(b)  Moneys in the disability and communication access board special fund shall be expended to cover all costs of administering this chapter including the costs of administering the program for the state credentialing of interpreters. [L 2001, c 192, pt of §2]



§348F-8 - Fees.

[§348F-8]  Fees.  The board may establish fees, pursuant to chapter 91, for applicants seeking state credentialing of interpreters. [L 2001, c 192, pt of §2]






CHAPTER 349 - EXECUTIVE OFFICE ON AGING

§349-1 - Declaration of purpose; support; duties.

PART I.  GENERAL PROVISIONS

Note

Sections 349-1 to 349-11 designated as part I by L 2007, c 93, §3.

§349-1  Declaration of purpose; support; duties.  (a)  The legislature hereby declares that, in keeping with the traditional American concept of the inherent dignity of the individual in our democratic society, the older people of our State are entitled to, and it is the joint and several duty and responsibility of the State of Hawaii and its counties to enable our older people to secure equal opportunity to the full and free enjoyment of the following:

(1)  An adequate income in retirement in accordance with the American standard of living.

(2)  The best possible physical and mental health which science can make available, without regard to economic status.

(3)  Suitable housing, independently selected, designed, and located with reference to special needs and available at costs which older citizens can afford.

(4)  Full restorative services for those who require institutional care.

(5)  Opportunity for employment with no discriminatory personnel practices because of age.

(6)  Retirement in health, honor, and dignity.

(7)  Pursuit of meaningful activity within the widest range of civic, cultural, and recreational opportunities.

(8)  Efficient community services which provide social assistance in a coordinated manner and which are readily available when needed.

(9)  Immediate benefit from proven research knowledge which can sustain and improve health and happiness.

(10)  Freedom, independence, and the free exercise of individual initiative in planning and managing their own lives.

(b)  In support of the declaration of purpose in subsection (a), it shall be the policy of the State and its counties to:

(1)  Make available comprehensive programs which include a full range of health, education, and social services to our older residents who need them;

(2)  Give full and special consideration to older residents with special needs in planning such programs; and, pending the availability of such programs for all older residents, give priority to elders with the greatest economic and social need;

(3)  Provide comprehensive programs which will assure the coordinated delivery of a full range of essential services to our older residents, and where applicable, also furnish meaningful employment opportunities for individuals, including older persons from the community; and

(4)  Insure that the planning and operation of such programs will be undertaken as a partnership of older residents, the at-large community, and the State and its counties with appropriate assistance from the federal government.

(c)  It shall be the duty and responsibility of every state department and county agency providing programs and services to elders to actively work toward the goals articulated in subsections (a) and (b) and to employ the State's policy as included in the state master plan for elders in the planning and implementation of their individual programs. [L 1976, c 217, pt of §2; am L 1990, c 67, §8]

Cross References

Housing for elders, see chapter 359, part III.



§349-2 - Executive office on aging; appointments.

§349-2  Executive office on aging; appointments.  (a)  There is established within the department of health, for administrative purposes only, an executive office on aging.

(b)  The head of this office shall be known as the director of the executive office on aging, hereinafter referred to as director.  The director shall have professional training in the field of social work, education, public health, and other related fields; extensive direct experience in programs or services related to elders; and recent experience in a supervisory, consultative, or administrative position.  The director shall be nominated and appointed by the governor without regard to chapters 76 and 89.  Effective July 1, 2005, the director shall be paid a salary set by the appointing authority that shall not exceed sixty-nine per cent of the salary of the director of human resources development.  The director shall be included in any benefit program generally applicable to the officers and employees of the State. [L 1976, c 217, pt of §2; am L 1982, c 129, §12; am L 1986, c 128, §11; am L 1989, c 329, §9; am L 1990, c 67, §8; am L 2002, c 148, §39; am L 2003, c 204, §1; am L 2005, c 226, §9]



§349-3 - General functions, duties, and powers of the director.

§349-3  General functions, duties, and powers of the director.  The director shall have the following principal functions, duties, and powers:

(1)  Serve as the principal official in state government solely responsible for the performance, development, and control of programs, policies, and activities on behalf of elders;

(2)  Oversee, supervise, and direct the performance by the director's subordinates of activities in such areas as planning, evaluation, and coordination of elder programs and development of a statewide service delivery network;

(3)  Assess the policies and practices of other agencies impacting on elders and conduct advocacy efforts for elders;

(4)  Advise the governor on new legislation, programs, and policy initiatives and conduct such liaison as would be required to implement them;

(5)  Serve as a member of advisory boards and regulatory panels of state agencies in such areas as income maintenance, public employment, retirement systems, certification of health care facilities and programs, social service and medical assistance, and housing and employment, among others;

(6)  Administer funds allocated for the executive office on aging; and apply for, receive, and disburse grants and donations from all sources for elder programs and services;

(7)  Establish a clearinghouse for complaints of persons regarding services to elders, or operations of state and county agencies affecting elders, investigate the complaints, and refer the complaints and the director's findings to the appropriate agency for corrective action;

(8)  Adopt, amend, and repeal rules pursuant to chapter 91 for the purposes of this chapter;

(9)  Employ and retain such staff as may be necessary for the purposes of this chapter, in conformity with chapter 76; and

(10)  Contract for or grant such services as may be necessary for the purposes of this chapter, including master contract with other state agencies receiving federal and state funds for programs and services for the aging, and purchase of service agreements with appropriate agencies. [L 1976, c 217, pt of §2; gen ch 1985; am L 1990, c 67, §8; am L 2000, c 253, §150]



§349-4 - Policy advisory board for elder affairs.

§349-4  Policy advisory board for elder affairs.  There shall be a policy advisory board for elder affairs, appointed by the governor under section 26-34.  The board shall advise the director in, but not limited to, the following areas:

(1)  The identification of issues and alternative approaches to solutions;

(2)  The development of position statements and papers;

(3)  Advocacy and legislative actions; and

(4)  Program development and operations.

The board shall consist of not less than twenty-one nor more than twenty-nine members, a majority of whom are over sixty years of age and who shall be selected on the basis of their interests and knowledge in and their ability to make contributions to the solution of problems relating to aging, and shall include at least one member from the county of Hawaii, one member from the county of Maui, one member from the county of Kauai, and one member from the city and county of Honolulu.  There shall be nine members who shall serve as ex officio members and shall be chosen from among the heads of the following state agencies which provide services or programs affecting elders:  health, human services, education, labor and industrial relations, University of Hawaii, transportation, the state retirement system, the office of consumer protection, and, by invitation, the Hawaii representative of the United States Department of Health, Education and Welfare.  Of the non ex officio members, one-third of the members shall be appointed for the term of four years, one-third for the term of three years, and one-third for the term of two years; and thereafter the terms of office of each member shall be four years.  The members shall serve without compensation, but shall be paid their necessary expenses in attending meetings and carrying out the responsibilities of the board.  The chairperson shall be elected annually from the nongovernmental members of the board.  There shall be not less than twelve meetings of the board each year. [L 1976, c 217, pt of §2; am L 1979, c 136, §1(1); am L 1987, c 339, §4; am L 1990, c 67, §8; gen ch 1993]

Note

United States Department of Health, Education and Welfare is now United States Department of Health and Human Services.



§349-5 - Administrative and program support for the executive office on aging.

§349-5  Administrative and program support for the executive office on aging.  (a)  The provision of administrative and program support for the executive office on aging shall be accomplished by the creation of two principal organizational divisions in the executive office on aging.  One division shall be known as the planning and administrative services division and the other shall be known as the community assistance and program management division.

(b)  The planning and administrative services division shall engage in the following activities, including but not limited to:

(1)  Preparation and submission of programs and budgets;

(2)  Preparation of an annual evaluation report on elder programs for the governor and legislature;

(3)  Preparation of studies and analysis;

(4)  Maintenance of personnel records;

(5)  Management of contracts and agreements entered into by the executive office on aging with public and private vendors, consultants, and suppliers;

(6)  Monitoring the purchase of service agreements with public and private agencies and rendering technical assistance to elder program service providers; and

(7)  Establishment and maintenance of reimbursement systems for services provided by agreement with federal, state, and county agencies, as well as private groups.

(c)  The community assistance and program management division shall engage in the following activities, including but not limited to:

(1)  Legislative research and development as well as liaison on state and federal legislative matters;

(2)  Conducting public affairs programs on elder affairs programs, projects, and needs;

(3)  Development and implementation of educational, recreational, and cultural programs for elder persons;

(4)  Provision of technical assistance and liaison with community groups, organizations, and independent programs of benefit to elders;

(5)  Development and implementation of active programs of consumer protection and pre-retirement counseling;

(6)  Establishment of a statewide information and referral system, and an annual inventory of elder programs and service agencies;

(7)  Technical assistance and liaison for the purpose of establishing elder-controlled local service delivery systems providing comprehensive services and employment opportunities for elders throughout the State; and

(8)  Development and management of federally funded programs and special projects under the Federal Older Americans Act and other federal sources. [L 1976, c 217, pt of §2; am L 1990, c 67, §8]

Cross References

Annual reports, see §93-12.



§349-6 - State master plan for elders.

§349-6  State master plan for elders.  The executive office on aging shall be responsible for the continued development, implementation, and continuous updating of a comprehensive master plan for elders which shall include, but not be limited to, the following:

(1)  Compilation of basic demographic data on elders in the State;

(2)  Identification of the physical, sociological, psychological, and economic needs of elders in the State;

(3)  Establishment of immediate and long-range goals pursuant to programs and services for elders in the State;

(4)  Establishment of priorities for program implementation and of alternatives for program implementation; and

(5)  Organization of administrative and program structure, including the use of facilities and personnel.

The state master plan for elders shall be developed in accordance with the requirements of the executive budget act. [L 1976, c 217, pt of §2; am L 1990, c 67, §8]

Case Notes

Justifying age 65 retirement policy on basis of conserving state funds would be inconsistent with this section.  56 H. 601, 546 P.2d 1005.



§349-7 - Recognition as responsible state agency.

§349-7  Recognition as responsible state agency.  The executive office on aging shall be the single state agency responsible for programs affecting senior citizens of this State; provided that those programs affecting senior citizens now operated by other departments or agencies shall not be transferred to the executive office on aging except by executive order of the governor. [L 1976, c 217, pt of §2]



§349-8 - Powers of other departments and agencies; cooperation with the executive office on aging.

§349-8  Powers of other departments and agencies; cooperation with the executive office on aging.  It shall be the duty and responsibility of every state department and county agency providing programs and services to the aging, in actively working toward the goals and objectives articulated in the state comprehensive master plan for elders, to coordinate with the executive office on aging the development of its program plans and clear its final plans with the office prior to implementation of such plans.  The executive heads of all such departments and agencies shall cooperate with the executive office on aging in providing information as the office deems necessary for the effective discharge of its duties under sections 349-3, 349-5, 349-6, and 349-7.  However, nothing contained in this chapter shall be deemed to delegate or detract in any way from the functions, powers, and duties prescribed by law for any other department or agency of this State, nor to interrupt or preclude the direct relationships of any such department or agency or units of county government in the performance of such functions, powers, and duties.  Each department, agency, officer, and employee of the State and of the counties shall cooperate and assist the executive office on aging in the performance of the function, powers, and duties of the office. [L 1976, c 217, pt of §2; am L 1990, c 67, §8]



§349-9 - County functions.

§349-9  County functions.  Each county may establish a county office on aging and a county council on aging pursuant to the Older Americans Act of 1965, as amended. [L 1976, c 217, pt of §2; am L 1979, c 136, §1(2)]



§349-10 - Annual senior citizen's fair.

§349-10  Annual senior citizen's fair.  Each county may hold an annual senior citizen's fair in its respective county.  The county shall be responsible for the planning, organizing, and coordinating of the fair in every respect.  The state policy advisory board for elder affairs may assist the county in any aspect upon request.  Proceeds earned from this fair are deemed to be proceeds earned from casual sales as defined in chapter 237.  The county shall distribute such proceeds to the various senior citizen organizations and individuals who participate in the fair in accordance with appropriate methods of distribution as determined by the county. [L 1976, c 217, pt of §2; am L 1979, c 136, §1(3); am L 1990, c 67, §8]



§349-11 - State policy for senior centers.

[§349-11]  State policy for senior centers.  The executive office on aging shall be responsible for establishing state policy for senior centers.  Such policy shall include, but not be limited to, the following:

(1)  Establishment of comprehensive long range and immediate goals and objectives pursuant to chapter 349;

(2)  Establishment of state standards for the operation and maintenance of senior centers;

(3)  Establishment of priorities for program implementation and of alternatives for program implementation;

(4)  Delineation of the separate and mutual roles, responsibilities, and authorities of the State and of the several counties relative to the development and administration of senior centers and senior center programs; and

(5)  Establishment of a mechanism to provide for the effective monitoring of senior centers and senior center programs. [L 1976, c 141, §§1, 2]



§349-12 to 14 - Renumbered as §§349-21 to 23.

§§349-12 to 14  Renumbered as §§349-21 to 23.



§349-15 - Coordination and development of caregiver support services.

[PART II.]  CAREGIVER SUPPORT SERVICES

Note

Part heading added by L 2007, c 93, §8.

Revision Note

Enacted as part III, this part was renumbered as part II pursuant to §23G-15.

[§349-15  Coordination and development of caregiver support services.]  The executive office on aging shall coordinate a statewide system of caregiver support services by, among other things:

(1)  Integrating family caregiver support with the aging and disability resource center demonstration project;

(2)  Analyzing the long-term care needs of older adults and the capacity of family and informal caregivers to help them remain safely at home;

(3)  Advocating, mobilizing, and coordinating employer and community resources to enable and augment family caregiver support;

(4)  Establishing and maintaining protocols and standards for federal and state caregiver services administered by state, county, or other local agencies on aging;

(5)  Establishing and supervising the alignment of long-term care advocacy assistance staff caregiver support objectives with the planning, resource development, grants management, data management, and evaluation functions of the executive office on aging; and

(6)  Coordinating statewide support for grandparents and other aging relative caregivers of children eighteen and under. [L 2006, c 262, §5]

Revision Note

Section codified pursuant to §23G-15.



§349-21 to 23 - were renumbered from §§349-12 to 14 pursuant to §23G-15.

[PART III.]  OFFICE OF THE LONG-TERM CARE OMBUDSMAN

Note

Part heading added by L 2007, c 93, §4.

Revision Note

Enacted as part II, this part was renumbered as part III and §§349-21 to 23 were renumbered from §§349-12 to 14 pursuant to §23G-15.

[§349-21]  Office of the long-term care ombudsman.  (a)  There is established the office of the long-term care ombudsman in the executive office on aging to protect the health, safety, welfare, and rights of residents of long-term care facilities in accordance with state and federal law.  The office of the long-term care ombudsman shall be headed by the long-term care ombudsman.

(b)  The long-term care ombudsman shall:

(1)  Be hired pursuant to chapter 76;

(2)  Be free of conflict of interest;

(3)  Have expertise and experience in the fields of long-term care and advocacy;

(4)  Serve on a full-time basis; and

(5)  Prepare an annual report in accordance with the federal Older Americans Act, as amended.

(c)  The long-term care ombudsman, personally or through a designee, shall:

(1)  Represent the interests of residents of long-term care facilities, individually and as a class, to:

(A)  Protect their health, safety, welfare, and rights; and

(B)  Promote improvement in the quality of care they receive and their quality of life;

(2)  Identify, investigate, and resolve complaints, including complaints against providers of long-term care services and their representatives, made by or on behalf of residents of long-term care facilities relating to actions, inactions or decisions that may adversely affect the health, safety, welfare, or rights of residents of long-term care facilities, including the appointment and activities of guardians and representative payees;

(3)  Monitor and comment on the development and implementation of federal, state, and local laws, regulations, policies, and actions that pertain to the health, safety, welfare, or rights of residents of long-term care facilities, including the adequacy of long-term care facilities and services in the State, and recommend changes as necessary;

(4)  Provide information as appropriate to public agencies regarding the problems of residents of long-term care facilities;

(5)  Train volunteers and employees;

(6)  Promote the development of citizen organizations to participate in the advocacy program;

(7)  Establish procedures for appropriate access by the long-term care ombudsman to long-term care facilities and to residents of long-term care facilities;

(8)  Establish procedures for appropriate access by the long-term care ombudsman to all resident records or portions thereof necessary for the long-term care ombudsman to evaluate the merits of a specific complaint or complaints; provided that resident records shall be divulged only with the written consent of the resident or the resident's legal representative;

(9)  Establish procedures for appropriate access to files maintained by the long-term care ombudsman, except that the identity of any complainant or resident of a long-term care facility shall not be disclosed unless:

(A)  The complainant or resident, or the complainant's or resident's legal representative, consents in writing to the disclosure;

(B)  The complainant or resident consents orally and the consent is documented contemporaneously in writing by the long-term care ombudsman or designee; or

(C)  The disclosure is required by court order;

(10)  Provide technical support for the development of resident and family councils to help protect the health, safety, welfare, and rights of residents of long-term care facilities;

(11)  Provide residents of long-term care facilities with:

(A)  Information regarding how to obtain necessary services;

(B)  Regular access to the office of the long-term care ombudsman at times deemed reasonable and necessary by the long-term care ombudsman; and

(C)  Regular and timely responses to their complaints;

(12)  Seek administrative, legal, or other remedies to carry out this part; and

(13)  Carry out all other responsibilities as provided by state or federal law.

(d)  The long-term care ombudsman shall establish procedures to ensure that all designees, employees, and volunteers are free of conflict of interest.

(e)  The long-term care ombudsman shall adopt rules pursuant to chapter 91 for the purposes of administering and implementing this part.

(f)  For the purposes of this part:

"Conflict of interest" includes:

(1)  Any direct involvement in the licensing or certification of a long-term care facility or of a provider of a long-term care service;

(2)  An ownership or investment interest in a long-term care facility or a long-term care service;

(3)  Employment by, or participation in the management of, a long-term care facility; and

(4)  Receipt of, or the right to receive, directly or indirectly, remuneration under a compensation arrangement with an owner or operator of a long-term care facility.

"Long-term care facility" means any:

(1)  Skilled nursing facility as defined in section 1819(a) of the Social Security Act, as amended;

(2)  Nursing facility, as defined in section 1919(a) of the Social Security Act, as amended;

(3)  Adult residential care home, including any expanded adult residential care home;

(4)  Assisted living facility;

(5)  Intermediate care facility as defined in section 1905(c) of the Social Security Act, as amended; and

(6)  Other similar facility licensed by the State serving elders. [L 1979, c 206, §2(1); gen ch 1985; am L 1990, c 67, §8; am L 2007, c 93, §5]

Cross References

Dependent elder abuse; suits by the State; civil penalties, see §28-94.

Investigations of nurse aide abuse, see §346-47.

Long-term care financing, see chapter 346C.

Law Journals and Reviews

Holding Hawai‘i Nursing Facilities Accountable for the Inadequate Pain Management of Elderly Residents.  27 UH L. Rev. 233.



§349-22 - Access to long-term care facilities.

[§349-22]  Access to long-term care facilities.  (a)  A long-term care facility shall permit immediate access to the long-term facility and to the residents of the long-term care facility to the long-term care ombudsman or designee at any time deemed necessary and reasonable by the long-term care ombudsman for the performance of the duties and functions under this part.

(b)  Access to the residents of the long-term care facility shall include the provision of privacy.

(c)  A long-term care facility shall permit access by the long-term care ombudsman or designee to all resident records or portions thereof necessary for the long-term care ombudsman to evaluate the merits of any complaint; provided that resident records shall be divulged only with the written consent of the resident or the resident's legal representative.

(d)  The long-term care ombudsman shall report violations of this section to the department of health.

(e)  The department of health shall adopt rules, including the establishment of administrative fines or other penalties, pursuant to chapter 91 for the violation of this section. [L 1979, c 206, §2(2); am L 2007, c 93, §6]



§349-23 - Retaliatory acts by facilities or facility employees prohibited.

[§349-23]  Retaliatory acts by facilities or facility employees prohibited.  (a)  No resident of a long-term care facility seeking advocacy assistance as provided for in section [349-21] or making a complaint concerning a long-term care facility or any of its employees shall be subject to any retaliatory act by the long-term care facility or any of its employees for seeking advocacy assistance or making a complaint.

(b)  No person seeking advocacy assistance as provided for in section [349-21] or making a complaint concerning a long-term care facility or any of its employees on behalf of a resident of a long-term care facility shall be subject to any retaliatory act by the long-term care facility or any of its employees for seeking advocacy assistance or making a complaint.

(c)  For the purposes of this section, the term "retaliatory act" includes actual or threatened physical injury, psychological abuse or neglect, sexual abuse, negligent treatment, maltreatment, or any form of discrimination as reprisal for seeking advocacy assistance or making a complaint.

(d)  A violation of this section shall be reported by the long-term care ombudsman to the appropriate police department or prosecuting attorney.

(e)  Any long-term care facility or long-term care facility employee who violates this section shall be guilty of a misdemeanor.  Each separate retaliatory act and each day during which any retaliatory act continues shall constitute a separate offense. [L 1979, c 206, §2(3); am L 1982, c 104, §1; am L 2007, c 93, §7]



§349-24 - Wilful interference; prohibited.

[§349-24]  Wilful interference; prohibited.  Any individual, including any long-term care facility or long-term care facility employee, who wilfully interferes with or impedes the long-term care ombudsman or designee in the performance of the long-term care ombudsman's or designee's duties pursuant to this part shall be guilty of a misdemeanor.  Each separate act of wilful interference and each day during which any wilful interference continues shall constitute a separate offense. [L 2007, c 93, pt of §2]



§349-25 - Posting and distribution of information.

[§349-25]  Posting and distribution of information.  (a)  The long-term care ombudsman shall provide each long-term care facility with brochures and a poster with information regarding the office of the long-term care ombudsman, including the name, address, and telephone number of the office of the long-term care ombudsman, and a brief description of the services provided by the office of the long-term care ombudsman.

(b)  A long-term care facility shall provide each resident of the long-term facility with a copy of the brochure and shall post the poster in a conspicuous location that is accessible to all residents of the long-term care facility. [L 2007, c 93, pt of §2]






CHAPTER 349C - ELDER ABUSE OR NEGLECT

CHAPTER 349C

ELDER ABUSE OR NEGLECT

REPEALED.  L 1989, c 381, §5; L 1990, c 144, §1 and c 234, §9.



CHAPTER 350 - CHILD ABUSE

§350-1 - Definitions.

§350-1  Definitions.  For the purposes of this chapter, unless the context specifically indicates otherwise:

"Child abuse or neglect" means the acts or omissions of any person who, or legal entity which, is in any manner or degree related to the child, is residing with the child, or is otherwise responsible for the child's care, that have resulted in the physical or psychological health or welfare of the child, who is under the age of eighteen, to be harmed, or to be subject to any reasonably foreseeable, substantial risk of being harmed.  The acts or omissions are indicated for the purposes of reports by circumstances that include but are not limited to:

(1)  When the child exhibits evidence of:

(A)  Substantial or multiple skin bruising or any other internal bleeding;

(B)  Any injury to skin causing substantial bleeding;

(C)  Malnutrition;

(D)  Failure to thrive;

(E)  Burn or burns;

(F)  Poisoning;

(G)  Fracture of any bone;

(H)  Subdural hematoma;

(I)  Soft tissue swelling;

(J)  Extreme pain;

(K)  Extreme mental distress;

(L)  Gross degradation;

(M)  Death; and

such injury is not justifiably explained, or when the history given concerning such condition or death is at variance with the degree or type of such condition or death, or circumstances indicate that such condition or death may not be the product of an accidental occurrence; or

(2)  When the child has been the victim of sexual contact or conduct, including, but not limited to, sexual assault as defined in the Penal Code, molestation, sexual fondling, incest, or prostitution; obscene or pornographic photographing, filming, or depiction; or other similar forms of sexual exploitation; or

(3)  When there exists injury to the psychological capacity of a child as is evidenced by an observable and substantial impairment in the child's ability to function; or

(4)  When the child is not provided in a timely manner with adequate food, clothing, shelter, psychological care, physical care, medical care, or supervision; or

(5)  When the child is provided with dangerous, harmful, or detrimental drugs as defined by section 712-1240; provided that this paragraph shall not apply when such drugs are provided to the child pursuant to the direction or prescription of a practitioner, as defined in section 712-1240.

"Department" means the department of human services.

"Report" means the initial oral statement and, if required by section 350-1.1(c), the subsequent written account concerning the facts and circumstances which cause a person to have reason to believe that child abuse or neglect has occurred or that there exists a substantial risk that child abuse or neglect may occur in the reasonably foreseeable future. [L 1982, c 77, §1; am L 1983, c 171, §5; am L 1987, c 204, §3 and c 339, §4; am L 1988, c 141, §29]

Revision Note

Section "350-1.1(c)" substituted for "350-1.1(d)".



§350-1.1 - Reports.

§350-1.1  Reports.  (a)  Notwithstanding any other state law concerning confidentiality to the contrary, the following persons who, in their professional or official capacity, have reason to believe that child abuse or neglect has occurred or that there exists a substantial risk that child abuse or neglect may occur in the reasonably foreseeable future, shall immediately report the matter orally to the department or to the police department:

(1)  Any licensed or registered professional of the healing arts or any health-related occupation who examines, attends, treats, or provides other professional or specialized services, including but not limited to physicians, including physicians in training, psychologists, dentists, nurses, osteopathic physicians and surgeons, optometrists, chiropractors, podiatrists, pharmacists, and other health-related professionals;

(2)  Employees or officers of any public or private school;

(3)  Employees or officers of any public or private agency or institution, or other individuals, providing social, medical, hospital, or mental health services, including financial assistance;

(4)  Employees or officers of any law enforcement agency, including but not limited to the courts, police departments, department of public safety, correctional institutions, and parole or probation offices;

(5)  Individual providers of child care, or employees or officers of any licensed or registered child care facility, foster home, or similar institution;

(6)  Medical examiners or coroners; and

(7)  Employees of any public or private agency providing recreational or sports activities.

(b)  Whenever a person designated in subsection (a) is a member of the staff of any public or private school, agency, or institution, that staff member shall immediately report the known or suspected child abuse or neglect directly to the department or to the police department and also shall immediately notify the person in charge or a designated delegate of the report made in accordance with this chapter.

(c)  The initial oral report shall be followed as soon as possible by a report in writing to the department.  If a police department or the department of public safety is the initiating agency, a written report shall be filed with the department for cases that the police or the department of public safety takes further action on or for active cases in the department under this chapter.  All written reports shall contain the name and address of the child and the child's parents or other persons responsible for the child's care, if known, the child's age, the nature and extent of the child's injuries, and any other information that the reporter believes might be helpful or relevant to the investigation of the child abuse or neglect.  This subsection shall not be construed to serve as a cause of action against the department, the police, or the department of public safety.

(d)  Any person subject to subsection (a) shall, upon demand of the department or any police department, provide all information related to the alleged incident of child abuse or neglect, including, but not limited to, medical records and medical reports, which was not included in the written report submitted pursuant to subsection (c).

(e)  The director may adopt, amend, or repeal rules, subject to chapter 91, to further define or clarify the specific forms of child abuse or neglect enumerated in section 350-1 for use in implementing this chapter; provided that rules adopted under this subsection shall be limited to such further or clarifying definitions. [L 1967, c 261, §2; HRS §350-1; am L 1970, c 21, §1 and c 105, §5; am L 1975, c 147, §1; am L 1977, c 81, §2; am L 1979, c 171, §1; am L 1981, c 59, §1; ren and am L 1982, c 77, §2; am L 1985, c 17, §1 and c 208, §3; am L 1987, c 204, §4 and c 339, §4; am L 1988, c 323, §2; am L 1998, c 134, §4; am L 1999, c 271, §4; am L 2000, c 248, §1; am L 2006, c 159, §1 and c 193, §2]

Cross References

Criminal offense of promoting child abuse, see §§707-750, 751.



§350-1.2 - Nonreporting; penalty.

§350-1.2  Nonreporting; penalty.  Any person subject to section 350-1.1(a) who knowingly prevents another person from reporting, or who knowingly fails to provide information as required by section 350-1.1(c) or (d), shall be guilty of a petty misdemeanor. [L 1985, c 17, §3; am L 1987, c 204, §5 and c 339, §4]



§350-1.3 - Any person may report.

[§350-1.3]  Any person may report.  Any person, not otherwise required to report pursuant to section 350-1.1, who becomes aware of facts or circumstances which cause that person to have reason to believe that child abuse or neglect has occurred or that there exists a substantial risk that child abuse or neglect may occur in the reasonably foreseeable future, may immediately report the matter orally to the department or to the police department. [L 1987, c 204, §1]



§350-1.4 - Confidentiality.

§350-1.4  Confidentiality.  (a)  All reports to the department concerning child abuse or neglect made pursuant to this chapter, as well as all records of such reports, are confidential.  The director may adopt rules, pursuant to chapter 91, to provide for the confidentiality of reports and records and for the authorized disclosure of reports and records.  Any person who intentionally makes an unauthorized disclosure of a report or record of a report made to the department shall be guilty of a misdemeanor.

(b)  Every reasonable good faith effort shall be made by the department to maintain the confidentiality of the name of a reporter who requests that the reporter's name be confidential.

(c)  Notwithstanding subsection (a) and section 346-10, the director may adopt rules pursuant to chapter 91 to provide for the release of information required by federal statute or regulation. [L 1987, c 204, §2; am L 1999, c 34, §2]



§350-1.15 - Orientation and training.

[§350-1.15]  Orientation and training.  To improve the identification of child abuse and neglect, the department shall offer periodic orientation and training to those responsible for making child abuse and neglect reports pursuant to section 350-1.1. [L 1988, c 323, §1]



§350-2 - Action on reporting.

§350-2  Action on reporting.  (a)  Upon receiving a report concerning child abuse or neglect, the department shall proceed pursuant to chapter 587 and the department's rules.

(b)  The department shall inform the appropriate police department of all reports received by the department regarding a case of child abuse or neglect, including reports received under section 350-1.1; provided that the name of the person who reported the case of child abuse or neglect shall be released to the police department pursuant only to court order or the person's consent.

(c)  The department shall inform the appropriate police department or office of the prosecuting attorney of the relevant information concerning a case of child abuse or neglect when the information is required by the police department or the office of the prosecuting attorney for the investigation or prosecution of that case; provided that the name of the person who reported the case of child abuse or neglect shall be released to the police department or the office of the prosecuting attorney pursuant only to court order or the person's consent.

(d)  The department shall maintain a central registry of reported child abuse or neglect cases and shall promptly expunge the reports in cases if:

(1)  The department has found the reports to be unsubstantiated; or

(2)  The petition arising from the report has been dismissed by order of the family court after an adjudicatory hearing on the merits pursuant to chapter 587.

For purposes of expungement under paragraph (1), a report is unsubstantiated only when the department has found the allegations to be frivolous or to have been made in bad faith.

However, the department may retain records and information of alleged child abuse and neglect with respect to the child who is the subject of the alleged abuse.

The department shall adopt rules as may be necessary in carrying out this section. [L 1967, c 261, §3; HRS §350-2; am L 1970, c 105, §5; am L 1987, c 204, §6 and c 339, §4; am L 1991, c 123, §1; am L 1998, c 134, §5; am L 1999, c 271, §5]

Cross References

Rulemaking, see chapter 91.

Vexatious litigants, see chapter 634J.



§350-3 - Immunity from liability.

§350-3  Immunity from liability.  (a)  Anyone participating in good faith in the making of a report pursuant to this chapter shall have immunity from any liability, civil or criminal, that might be otherwise incurred or imposed by or as a result of the making of such report.  Any such participant shall have the same immunity with respect to participation in any judicial proceeding resulting from such report.

(b)  Any individual who assumes a duty or responsibility pursuant to section 350-2 or chapter 587 shall have immunity from civil liability for acts or omissions performed within the scope of the individual's duty or responsibility.  Nothing in this section shall limit the liability of the department, any other state agency, or any private organization for the conduct of individuals provided immunity herein. [L 1967, c 261, §4; HRS §350-3; am L 1986, c 229, §1; am L 1987, c 204, §7 and c 339, §4]



§350-4 - REPEALED.

§350-4  REPEALED.  L 1992, c 200, §1.



§350-5 - Admissibility of evidence.

§350-5  Admissibility of evidence.  The physician-patient privilege, the psychologist-client privilege, the spousal privilege, and the victim-counselor privilege shall not be grounds for excluding evidence in any judicial proceeding resulting from a report of child abuse or neglect pursuant to this chapter. [L 1967, c 261, §6; HRS §350-5; am L 1987, c 204, §8; am L 1992, c 217, §3]

Cross References

Physician-patient privilege, see §626-1, rule 504.

Psychologist-client privilege, see §626-1, rule 504.1.

Spousal privilege, see §626-1, rule 505.

Victim-counselor privilege, see §626-1, rule 505.5.



§350-6 , 7 - REPEALED.

§§350-6, 7  REPEALED.  L 1987, c 204, §§9, 10.






CHAPTER 350B - HAWAII CHILDREN'S TRUST FUND

§350B-1 - Definitions.

[§350B-1]  Definitions.  As used in this chapter, unless the context clearly requires otherwise:

"Advisory committee" means the component of the Hawaii children's trust fund coalition that serves in an advisory capacity to the trust fund and the department of health.

"Board" means the Hawaii children's trust fund advisory board.

"Child abuse and neglect" has the same meaning as "child abuse or neglect" as defined in section 350-1.

"Coalition" means the Hawaii children's trust fund coalition.

"Primary prevention" means efforts targeting the general population designed to promote the general welfare of children and families prior to any occurrence of abuse or neglect.

"Secondary prevention" means efforts targeting children and families that are considered, because of their life situations, to be at risk of abuse or neglect.

"Trust fund" or "fund" means the Hawaii children's trust fund. [L 1993, c 336, pt of §2]



§350B-2 - Creation of the Hawaii children's trust fund.

§350B-2  Creation of the Hawaii children's trust fund.  (a)  There is established the Hawaii children's trust fund as a separate fund of the Hawaii Community Foundation, a Hawaii nonprofit corporation.  Moneys received from the state, county, or federal government, income tax remittances allocated under section 235-102.5, and private contributions of cash and other property, and the income and capital gains earned by the fund shall constitute the trust fund assets.

(b)  The Hawaii Community Foundation shall have the responsibility for the expenditure of moneys from the trust fund for the purposes of this chapter.

(c)  The purpose of the trust fund is to strengthen families primarily by the award of grants for primary and secondary prevention activities to prevent child abuse and neglect.

(d)  The fund may receive contributions, grants, or gifts in cash or otherwise from all sources.  The legislature intends that the public and private sectors work together as partners in securing contributions for the fund.  The State may donate moneys to the trust fund by legislative appropriation; provided that any appropriations made by the State are not intended to supplant the funding of existing prevention programs.

(e)  There shall be an endowment component of the Hawaii children's trust fund.

(f)  The aggregate principal sum deposited in the Hawaii children's trust fund, and any income and capital gains earned by the trust fund but not expended for grantmaking or administration, shall be invested in accordance with the provisions of the Hawaii Community Foundation in a manner intended to maximize the rate of return on investment of the trust fund consistent with the objective of preserving the trust fund's principal.

(g)  The department of health shall serve as the lead agency for the public sector and, in conjunction with the Hawaii Community Foundation, may provide staffing for the board, the coalition, and advisory committee.

(h)  Results of the annual audit of the Hawaii Community Foundation shall be submitted to the department of health not later than thirty days from the date the Hawaii Community Foundation receives the audit results.  The Hawaii Community Foundation shall retain for three years all documents, papers, books, records, and other material pertinent to the fund and audit.  The Hawaii Community Foundation shall permit the department of health, the department of accounting and general services, the legislature, and the auditor, or their authorized representatives, to inspect and have access to any of these materials.

(i)  In the event of the termination of the trust fund or the dissolution of the Hawaii Community Foundation, the unspent appropriations made by the State, if any, shall revert back to the State.  Any other amounts remaining in the Hawaii children's trust fund shall be distributed at the recommendation of the board. [L 1993, c 336, pt of §2; am L 2004, c 228, §4]



§350B-3 - Receipt of funds.

[§350B-3]  Receipt of funds.  The fund may accept contributions, grants, or gifts from corporations or other businesses, foundations, government, individuals, and other interested parties. [L 1993, c 336, pt of §2]



§350B-4 - Hawaii children's trust fund advisory board.

[§350B-4]  Hawaii children's trust fund advisory board.  (a)  There shall be a Hawaii children's trust fund advisory board, which shall make the final recommendations to the Hawaii Community Foundation for the expenditure of funds for the following activities:

(1)  Grantmaking with private nonprofit organizations, public agencies, or qualified individuals to provide community-based services and education designed to strengthen families to prevent child abuse and neglect;

(2)  Grantmaking to raise community awareness of the trust fund; and

(3)  Administration of the trust fund.

(b)  The board shall consist of seven members to be appointed as follows:

(1)  One member shall be selected by the Hawaii Community Foundation to serve for a term of three years.  This member may not serve more than two consecutive terms.

(2)  Three members shall be appointed by the governor from a list of names of seven persons submitted by the Hawaii Community Foundation.  Each of these three members shall serve for a term of three years, except that the terms of the initial board members shall be staggered as follows: one member shall be appointed to a one-year term, one member shall be appointed to a two-year term, and one member shall be appointed to a three-year term.  None of these three members shall serve for more than two consecutive terms.

(3)  One member shall be appointed from among the members of the senate by the president of the senate, to serve until the expiration of the member's term in the senate during which the member is appointed.

(4)  One member shall be appointed from among the members of the house of representatives by the speaker of the house to serve until the expiration of the member's term in the house of representatives during which the member is appointed.

(5)  One member shall be the director of health or the director's designee. [L 1993, c 336, pt of §2]



§350B-5 - Hawaii children's trust fund coalition.

[§350B-5]  Hawaii children's trust fund coalition.  There shall be a Hawaii children's trust fund coalition which, through its advisory committee, shall develop policy, planning, strategy, and publicize the fund, as well as solicit public and private moneys for the fund.  The coalition shall serve as a forum for addressing the issue of family strengthening, and for promoting strategies and statewide planning for the prevention of child abuse and neglect.  Membership in the coalition shall be open to any representative of any agency and any individual committed to strengthening families to prevent child abuse and neglect. [L 1993, c 336, pt of §2]



§350B-6 - Hawaii children's trust fund advisory committee.

§350B-6  Hawaii children's trust fund advisory committee.  (a)  There shall be an advisory committee of the Hawaii children's trust fund coalition.  The advisory committee shall provide leadership for the coalition.  Members of the advisory committee shall be initially selected prior to December 1, 1993.

(b)  The advisory committee shall perform the following functions:

(1)  Promote statewide planning and strategies for strengthening families with the intent of preventing child abuse and neglect;

(2)  Establish criteria and guidelines for grantmaking for the board;

(3)  Publicize the fund and solicit moneys from public and private sources, in collaboration with the board;

(4)  Advise the department of health on matters involving the prevention of child abuse and neglect; and

(5)  Facilitate the exchange of information between groups concerned with families and children.

(c)  The advisory committee shall include private and public members.  Public sector representation shall include the department of health, department of human services, department of education, office of youth services, and the judiciary.  The coalition shall elect the private sector representatives, whose membership shall equal one more than the number of public sector representatives.

(d)  Each member of the advisory committee shall have one vote, except that the representative of the department of health shall not vote on matters relating to advising the department of health.  The advisory committee shall elect its officers. [L 1993, c 336, pt of §2; am L 1996, c 298, §5]



§350B-7 - Grants.

[§350B-7]  Grants.  Grants provided for the strengthening of families, with the intent of preventing child abuse and neglect, may include, but are not limited to, the following:

(1)  Programs for families to increase the family unit's capability to create a healthy environment in which each member may develop to the member's fullest potential;

(2)  Programs for parents to increase their ability to provide a safe and nurturing environment for their children;

(3)  Programs for children to increase their ability to form healthy relationships, and to avoid and cope with dangerous situations;

(4)  Training and education for professionals, including making information about the problems of child abuse and neglect available to agencies dealing with these problems;

(5)  General community education to increase the community's awareness of the needs of families and children, and of the issues of child abuse and neglect and its prevention; and

(6)  Research, evaluation, and advocacy activities related to the prevention of child abuse and neglect. [L 1993, c 336, pt of §2]






CHAPTER 350C - ADOPTION ASSISTANCE COMPACT AND PROCEDURES FOR INTERSTATE SERVICES PAYMENTS

§350C-1 - Findings and purposes.

§350C-1  Findings and purposes.  The legislature finds that to obtain adoptive families for children with special needs, states must assure prospective adoptive parents of substantial assistance in meeting the high costs of supporting and providing for the child's special needs.  The purpose of this chapter is to authorize the department of human services to enter into interstate agreements for the protection of children who receive adoption assistance from the State. [L 1986, c 110, pt of §1; am L 1987, c 339, §4]

Cross References

Adoption assistance program, see §§346-301 to 305.



§350C-2 - Definitions.

§350C-2  Definitions.  As used in this chapter, unless the context otherwise requires:

"Adoption assistance" means the payment or payments for the maintenance of a child which are made or committed to be made pursuant to this chapter.

"Adoption assistance state" means the state that is a signatory to an adoption assistance agreement in a particular case.

"Child" means a person less than eighteen years of age, or a person less than twenty-one years of age who has mental or physical handicaps that warrant the continuation of assistance beyond the age of eighteen.

"Child with special needs" means a child for whom the department has determined that:

(1)  The child cannot or should not be returned to the parent's home;

(2)  There exists a specific factor or condition, including but not limited to, ethnic background, age, membership in a minority or sibling group, or physical, emotional or mental handicaps, which make it likely that the child could not be placed with adoptive parents without providing adoption assistance; and

(3)  A reasonable but unsuccessful effort has been made to place the child with appropriate adoptive parents without providing adoption assistance, provided that no attempt need be made when it would be against the best interests of the child because of such factors as the existence of significant emotional ties with prospective adoptive parents while in their care as a foster child.

"Department" means the department of human services and its authorized representatives.

"Residence state" means the state of which the child is a resident by virtue of the residence of the adoptive parents.

"State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, or a territory or possession of the United States. [L 1986, c 110, pt of §1; am L 1987, c 339, §4]



§350C-3 - Compacts authorized.

§350C-3  Compacts authorized.  The department is authorized to develop and participate in the development of, negotiate, and enter into one or more interstate compacts on behalf of the State.  A compact entered into pursuant to this chapter shall have the force and effect of law. [L 1986, c 110, pt of §1]



§350C-4 - Contents of compacts.

§350C-4  Contents of compacts.  A compact entered into pursuant to the authority conferred by this chapter shall:

(1)  Provide all states the option of joining;

(2)  Permit the withdrawal from the compact upon one year written notice to all signatories;

(3)  Provide that a state's withdrawal from the compact does not affect its responsibility to continue to provide assistance to those recipients who were receiving assistance pursuant to the compact prior to the effective date of the withdrawal; and

(4)  Require that each case of adoption assistance under the compact be covered by an adoption assistance agreement in writing between the adoptive parents and the state child welfare agency of the state which undertakes to provide the adoption assistance. [L 1986, c 110, pt of §1]



§350C-5 - Optional contents of compacts.

§350C-5  Optional contents of compacts.  A compact entered into pursuant to this chapter may:

(1)  Establish procedures and entitlements to medical, developmental, child care, or other social services for the child in accordance with applicable laws;

(2)  Contain other provisions as may be appropriate or incidental to the proper administration of the compact. [L 1986, c 110, pt of §1]



§350C-6 - Medical assistance.

§350C-6  Medical assistance.  (a)  For the purposes of this chapter, a child with special needs shall be eligible for a medical assistance identification document if:

(1)  An adoption assistance agreement was entered into on the child's behalf;

(2)  A certified copy of the adoption assistance agreement is filed with the department; and

(3)  The state that entered into the adoption assistance agreement is a signatory to the compact.

At least once a year, the adoptive parents shall be required to show that the adoption assistance agreement is in force.

(b)  A holder of medical assistance identification documents pursuant to this chapter shall be treated the same as any other holder of medical assistance identification documents under the laws of this State.

(c)  The department shall reimburse the cost of services for a child who is in another state if:

(1)  The child is covered by an adoption assistance agreement made by the department;

(2)  The service is not covered by the resident state;

(3)  The service would have been covered by the State if the child had remained a resident of the State;

(4)  The service is not covered by any insurance or other third party medical contract or arrangement; and

(5)  Evidence of payment for the services sought to be reimbursed is submitted to the department.

(d)  This section shall apply only to medical assistance for children under adoption assistance agreements from states that have entered into a compact with this State under which the other state provides medical assistance to children with special needs under adoption assistance agreements made by this State. [L 1986, c 110, pt of §1]



§350C-7 - Federal participation.

§350C-7  Federal participation.  The department shall include a provision for adoption assistance and medical assistance for which the federal government pays for some or all of the costs in any state plan made pursuant to the Adoption Assistance and Child Welfare Act of 1980, Public Law 96-272 or Social Security Act, Titles IV(e) or XIX. [L 1986, c 110, pt of §1]






CHAPTER 350E - INTERSTATE COMPACT ON PLACEMENT OF CHILDREN

§350E-1 - Terms and provisions of compact.

[§350E-1]  Terms and provisions of compact.  The Interstate Compact on Placement of Children is hereby entered into and enacted into law with all jurisdictions legally joining therein, in form substantially as follows:

ARTICLE I.  Purpose and Policy.  It is the purpose and policy of the party states to cooperate with each other in the interstate placement of children to the end that:

(a)  Each child requiring placement shall receive the maximum opportunity to be placed in a suitable environment and with persons or institutions having appropriate qualifications and facilities to provide a necessary and desirable degree and type of care.

(b)  The appropriate authorities in a state where a child is to be placed may have full opportunity to ascertain the circumstances of the proposed placement, thereby promoting full compliance with applicable requirements for the protection of the child.

(c)  The proper authorities of the state from which the placement is made may obtain the most complete information on the basis of which to evaluate a projected placement before it is made.

(d)  Appropriate jurisdictional arrangements for the care of children will be promoted.

ARTICLE II.  Definitions.  As used in this compact:

(a)  "Child" means a person who, by reason of minority, is legally subject to parental, guardianship or similar control.

(b)  "Sending agency" means a party state, officer or employee thereof; a subdivision of a party state, or officer or employee thereof; a court of a party state; a person, corporation, association, charitable agency or other entity which sends, brings, or causes to be sent or brought any child to another party state.

(c)  "Receiving state" means the state to which a child is sent, brought, or caused to be sent or brought, whether by public authorities or private persons or agencies, and whether for placement with state or local public authorities or for placement with private agencies or persons.

(d)  "Placement" means the arrangement for the care of a child in a family free or boarding home or in a child-caring agency or institution but does not include any institution caring for the mentally ill, mentally defective or epileptic or any institution primarily educational in character, and any hospital or other medical facility.

ARTICLE III.  Conditions for Placement.

(a)  No sending agency shall send, bring, or cause to be sent or brought into any other party state any child for placement in foster care or as a preliminary to a possible adoption unless the sending agency shall comply with each and every requirement set forth in this article and with the applicable laws of the receiving state governing the placement of children therein.

(b)  Prior to sending, bringing, or causing any child to be sent or brought into a receiving state for placement in foster care or as a preliminary to a possible adoption, the sending agency shall furnish the appropriate public authorities in the receiving state written notice of the intention to send, bring, or place the child in the receiving state.  The notice shall contain:

(1)  The name, date and place of birth of the child.

(2)  The identity and address or addresses of the parents or legal guardian.

(3)  The name and address of the person, agency or institution to or with which the sending agency proposes to send, bring, or place the child.

(4)  A full statement of the reasons for such proposed action and evidence of the authority pursuant to which the placement is proposed to be made.

(c)  Any public officer or agency in a receiving state which is in receipt of a notice pursuant to paragraph (b) of this article may request of the sending agency, or any other appropriate officer or agency of or in the sending agency's state, and shall be entitled to receive therefrom, such supporting or additional information as it may deem necessary under the circumstances to carry out the purpose and policy of this compact.

(d)  The child shall not be sent, brought, or caused to be sent or brought into the receiving state until the appropriate public authorities in the receiving state shall notify the sending agency, in writing, to the effect that the proposed placement does not appear to be contrary to the interests of the child.

ARTICLE IV.  Penalty for Illegal Placement.  The sending, bringing, or causing to be sent or brought into any receiving state of a child in violation of the terms of this compact shall constitute a violation of the laws respecting the placement of children of both the state in which the sending agency is located or from which it sends or brings the child and of the receiving state.  Such violation may be punished or subjected to penalty in either jurisdiction in accordance with its laws.  In addition to liability for any such punishment or penalty, any such violation shall constitute full and sufficient grounds for the suspension or revocation of any license, permit, or other legal authorization held by the sending agency which empowers or allows it to place, or care for the children.

ARTICLE V.  Retention of Jurisdiction.

(a)  The sending agency shall retain jurisdiction over the child sufficient to determine all matters in relation to the custody, supervision, care, treatment and disposition of the child which it would have had if the child had remained in the sending agency's state, until the child is adopted, reaches majority, becomes self-supporting or is discharged with the concurrence of the appropriate authority in the receiving state.  Such jurisdiction shall also include the power to effect or cause the return of the child or its transfer to another location and custody pursuant to law.  The sending agency shall continue to have financial responsibility for support and maintenance of the child during the period of the placement.  Nothing contained herein shall defeat a claim of jurisdiction by a receiving state sufficient to deal with an act of delinquency or crime committed therein.

(b)  When the sending agency is a public agency it may enter into an agreement with an authorized public or private agency in the receiving state providing for the performance of one or more services in respect of such case by the latter as agent for the sending agency.

(c)  Nothing in this compact shall be construed to prevent a private charitable agency authorized to place children in the receiving state from performing services or acting as agent in that state for a private charitable agency of the sending state; nor to prevent the agency in the receiving state from discharging financial responsibility for the support and maintenance of a child who has been placed on behalf of the sending agency without relieving the responsibility set forth in paragraph (a) hereof.

ARTICLE VI.  Institutional Care of Delinquent Children.  A child adjudicated delinquent may be placed in an institution in another party jurisdiction pursuant to this compact but no such placement shall be made unless the child is given a court hearing on notice to the parent or guardian with opportunity to be heard, prior to his being sent to such other party jurisdiction for institutional care and the court finds that:

(1)  Equivalent facilities for the child are not available in the sending agency's jurisdiction; and

(2)  Institutional care in the other jurisdiction is in the best interest of the child and will not produce undue hardship.

ARTICLE VII.  Compact Administrator.  The executive head of each jurisdiction party to this compact shall designate an officer who shall be general coordinator of activities under this compact in his jurisdiction and who, acting jointly with like officers of other party jurisdictions, shall have power to promulgate rules and regulations to carry out more effectively the terms and provisions of this compact.

ARTICLE VIII.  Limitations.  This compact shall not apply to:

(a)  The sending or bringing of a child into a receiving state by his parent, step-parent, grandparent, adult brother or sister, adult uncle or aunt, or his guardian and leaving the child with any such relative or non-agency guardian in the receiving state.

(b)  Any placement, sending, or bringing of a child into a receiving state pursuant to any other interstate compact to which both the state from which the child is sent or brought and the receiving state are party, or to any other agreement between said states which has the force of law.

ARTICLE IX.  Enactment and Withdrawal.  This compact shall be open to joinder by any state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and, with the consent of Congress, the Government of Canada or any province thereof.  It shall become effective with respect to any such jurisdiction when such jurisdiction has enacted the same into law.  Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until two years after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other party jurisdiction.  Withdrawal of a party state shall not affect the rights, duties and obligations under this compact of any sending agency therein with respect to a placement made prior to the effective date of withdrawal.

ARTICLE X.  Construction and Severability.  The provisions of this compact shall be liberally construed to effectuate the purposes thereof.  The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby.  If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. [L 1985, c 132, pt of §1]



§350E-2 - Financial responsibility for child placed under compact.

[§350E-2]  Financial responsibility for child placed under compact.  Financial responsibility for any child placed pursuant to the provisions of the Interstate Compact on the Placement of Children shall be determined in accordance with the provisions of Article V of the compact in the first instance.  However, in the event of partial or complete default of performance thereunder, the provisions under any other chapter also may be invoked. [L 1985, c 132, pt of §1]



§350E-3 - Appropriate public authorities.

§350E-3  Appropriate public authorities.  The "appropriate public authorities" as used in Article III of the Interstate Compact on the Placement of Children, with reference to this State, means the department of human services and the department shall receive and act with reference to notices required by Article III. [L 1985, c 132, pt of §1; am L 1987, c 339, §4]



§350E-4 - Appropriate authority in Hawaii.

§350E-4  Appropriate authority in Hawaii.  As used in paragraph (a) of Article V the phrase "appropriate authority in the receiving state" with reference to this State means the department of human services. [L 1985, c 132, pt of §1; am L 1987, c 339, §4]



§350E-5 - Entering agreements with other states.

[§350E-5]  Entering agreements with other states.  The officers and agencies of this State and its subdivisions having authority to place children may enter into agreements with appropriate officers or agencies of or in other party states pursuant to paragraph (b) of Article V of the Interstate Compact on the Placement of Children.  Any such agreement which contains a financial commitment or imposes a financial obligation on this State or subdivision or agency thereof shall not be binding unless it has the approval in writing of the director of finance in the case of the State and of the chief local fiscal officer in the case of a subdivision of the State. [L 1985, c 132, pt of §1]



§350E-6 - Requirements for visitation, inspection, supervision.

[§350E-6]  Requirements for visitation, inspection, supervision.  Any requirements for visitation, inspection or supervision of children, homes, institutions or other agencies in another party state which may apply under any other chapter shall be deemed to be met if performed pursuant to an agreement entered into by appropriate officers or agencies of this State or a subdivision thereof as contemplated by paragraph (b) of Article V of the Interstate Compact on the Placement of Children. [L 1985, c 132, pt of §1]



§350E-7 - Chapters not applicable.

[§350E-7]  Chapters not applicable.  The provision under any other chapter shall not apply to placements made pursuant to the Interstate Compact on the Placement of Children. [L 1985, c 132, pt of §1]



§350E-8 - Court jurisdiction.

[§350E-8]  Court jurisdiction.  Any court having jurisdiction to place delinquent children may place such a child in an institution in another state pursuant to Article VI of the Interstate Compact on the Placement of Children and shall retain jurisdiction as provided in Article V thereof. [L 1985, c 132, pt of §1]



§350E-9 - Executive head.

[§350E-9]  Executive head.  As used in Article VII of the Interstate Compact on the Placement of Children, the term "executive head" means the governor.  The governor may appoint a compact administrator in accordance with the terms of Article VII. [L 1985, c 132, pt of §1]






CHAPTER 351 - CRIME VICTIM COMPENSATION

§351-1 - Purpose.

PART I.  INTRODUCTORY

§351-1  Purpose.  The purpose of this chapter is to aid victims of criminal acts, by providing compensation for victims of certain crimes or dependents of deceased victims, and for indemnification of private citizens for personal injury or property damage suffered in prevention of crime or apprehension of a criminal. [L 1967, c 226, pt of §1; HRS §351-1]

Attorney General Opinions

No award to someone who suffers psychological or physical trauma in reaction to the death of a crime victim.  Att. Gen. Op. 88-2.

Case Notes

In light of its purpose, chapter should be construed liberally in determining eligibility of applicants.  55 H. 514, 523 P.2d 311; 63 H. 254, 625 P.2d 372.



§351-2 - Definitions.

§351-2  Definitions.  As used in this chapter, unless the context otherwise requires:

"Child" means an unmarried person who is under eighteen years of age and includes a stepchild or an adopted child;

"Commission" means the crime victim compensation commission established by this chapter;

"Crime" means those under section 351-32, and shall include an act of terrorism occurring outside the United States as defined in Title 18 United States Code section 2331, against a resident of this State;

"Dependents" mean such relatives of a deceased victim who were wholly or partially dependent upon the victim's income at the time of the victim's death or would have been so dependent but for the incapacity due to the injury from which the death resulted and includes the child of the victim born after the victim's death;

"Designated person" means a person who made payments for funeral, burial, and medical expenses on behalf of a victim;

"Injury" means actual bodily harm and, in respect of a victim, includes pregnancy and mental or nervous shock; and "injured" has a corresponding meaning;

"Mass casualty incident" means an incident with multiple victims killed during a continuous course of criminal conduct;

"Private citizen" means any natural person other than a police officer who is actively engaged in the performance of the police officer's official duties;

"Relative" means a victim's spouse or reciprocal beneficiary, parent, grandparent, stepparent, child, grandchild, stepchild, brother, sister, half brother, half sister, stepbrother, stepsister, spouse's or reciprocal beneficiary's parents, niece, nephew, or person residing in the same dwelling unit as the victim;

"Resident" means every individual who:

(1)  Intends to permanently reside in this State;

(2)  Has a permanent abode in this State;

(3)  Is a student at any institution of learning and claimed as a dependent of a Hawaii resident;

(4)  Files a Hawaii income tax return; or

(5)  Is registered to vote in this State;

"Victim" means:

(1)  A person who is injured or killed by any act or omission of any other person coming within the criminal jurisdiction of the State;

(2)  Any resident of the State who is injured or killed in another state by an act or omission of another person, which act or omission is within the description of any of the crimes specified in section 351-32; or

(3)  A person who is a resident of this State who is injured or killed by an act of terrorism occurring outside the United States, as defined in Title 18 United States Code section 2331. [L 1967, c 226, pt of §1; HRS §351-2; am L 1972, c 2, §13 and c 61, §1a; am L 1977, c 191, §2; am L 1983, c 124, §15; gen ch 1985; am L 1989, c 177, §§1 to 3; am L 1995, c 182, §1; am L 1997, c 383, §49; am L 1998, c 239, §1 and c 240, §3; am L 2000, c 57, §§2, 3]



§351-11 - Crime victim compensation commission.

PART II.  ESTABLISHMENT OF COMMISSION

§351-11  Crime victim compensation commission.  There shall be a crime victim compensation commission composed of three members appointed and removable in the manner prescribed by section 26-34.  No officer or employee of the State or any county shall be eligible for appointment to the commission.  The commission is placed within the department of public safety for administrative purposes. [L 1967, c 226, pt of §1; HRS §351-11; am L 1970, c 105, §5; am L 1987, c 338, §10; am L 1989, c 177, §4 and c 211, §8; am L 1992, c 260, §1; am L 1998, c 240, §4]

Case Notes

Action against commission for damages.  59 H. 404, 581 P.2d 766.



§351-12 - Tenure and compensation of members.

§351-12  Tenure and compensation of members.  (a)  The term of office of each member of the commission shall be four years or until the member's successor is appointed, except that any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall be appointed for the remainder of the term.  Each member shall be eligible for reappointment, subject to section 26-34.  A vacancy in the commission shall not affect its powers.  If any member is unable to act because of absence, illness, or other sufficient cause, the governor may make a temporary appointment, and the appointee shall have all the powers accorded the regular member for the period of the temporary appointment.

(b)  Each member shall be compensated at the rate of $100 per day for each day's actual attendance to the member's duties; provided that the compensation shall not exceed a maximum of $10,000 per year.  Members shall be paid necessary traveling and subsistence expenses incurred in the discharge of their duties. [L 1967, c 226, pt of §1; HRS §351-12; gen ch 1985; am L 1989, c 177, §5; am L 1990, c 136, §2; am L 1992, c 260, §2]



§351-13 - Powers and procedures of commission.

§351-13  Powers and procedures of commission.  (a)  Except for cases assigned to the administrator pursuant to subsection (c), upon an application for compensation under this chapter, the commission shall fix a time and place for a hearing on the application and shall cause notice thereof to be given to the applicant.  The commission may hold hearings, sit and act at times and places, and take testimony as it may deem advisable.  Any two members shall constitute a quorum, but the concurring vote of the two members shall be necessary to take any action.  Any member may administer oaths or affirmations to witnesses appearing before the commission.  The commission shall have the same powers of subpoena and compulsion of attendance of witnesses and production of documents and of examination of witnesses as a circuit court.  Subpoenas shall be issued under the signature of the chairperson or by majority vote of the commission members.  The circuit court of any circuit in which a subpoena is issued or served or in which the attendance or production is required, upon the application of the commission, may enforce the attendance and testimony of any witness and the production of any document so subpoenaed.  Subpoena and witness fees and mileage shall be the same as in criminal cases in the circuit courts and shall be payable from funds appropriated for expenses of administration.  The orders shall be signed by the chairperson or, in the absence of the chairperson, by the other two members.

(b)  Notwithstanding any other provision, the commission may delegate to the administrator the authority to sign any order.

(c)  The commission shall assign cases to the administrator for determination of eligibility and any order of compensation.

(d)  If the applicant is dissatisfied with the determination by the administrator, the applicant may appeal to the commission for a hearing; provided that to be considered, the written appeal shall be received by the commission within sixty days of the mailing of a certified copy of the decision and order, and the commission shall review the case as if it was not heard before and as if no decision had been previously rendered.  In such an event, the commission's decision shall be final. [L 1967, c 226, pt of §1; HRS §351-13; am L 1975, c 138, §1; am L 1989, c 177, §6; am L 1992, c 260, §3; am L 1993, c 219, §1; am L 1995, c 182, §2; am L 1996, c 235, §1]



§351-14 - Hearings and evidence.

§351-14  Hearings and evidence.  For those applications that will be heard by the commission, the applicant and the commission's legal adviser shall be entitled to appear and be heard.  Any other person may appear and be heard who satisfies the commission that the person has a substantial interest in the proceedings.  In any case in which the person entitled to make an application is a child, the application may be made on the child's behalf by any person acting as the child's parent or guardian.  In any case in which the person entitled to make an application is mentally defective, the application may be made on the person's behalf by the person's guardian or any other individual authorized to administer the person's estate.

Where, under this chapter, any person is entitled to appear and be heard by the commission, that person may appear in person or be represented by the person's attorney.  All hearings shall be open to the public, unless in a particular case, the commission determines that the hearing, or a portion thereof, should be held in private, because the offender has not been convicted or in the interest of the victim of an alleged sexual offense.

Every person appearing under this section shall have the right to produce evidence and to cross-examine witnesses.  The commission may receive in evidence any statement, document, information, or matter that, in the opinion of the commission, may contribute to its functions under this chapter, whether or not the statement, document, information, or matter would be admissible in a court of law.

If any person has been convicted of any offense with respect to an act or omission on which a claim under this chapter is based, proof of that conviction, unless an appeal against the conviction or a petition for a rehearing in respect of the charge is pending or a new trial or rehearing has been ordered, shall be taken as conclusive evidence that the offense has been committed. [L 1967, c 226, pt of §1; HRS §351-14; gen ch 1985; am L 1993, c 219, §2]

Case Notes

Applicability of the administrative procedure act.  54 H. 294, 506 P.2d 444.



§351-15 - Medical examination.

§351-15  Medical examination.  The commission may appoint an impartial licensed physician or licensed psychologist to examine any person making application under this chapter, and the fees for the examination shall be paid from funds appropriated for expenses of administration. [L 1967, c 226, pt of §1; HRS §351-15; am L 1988, c 305, §1; am L 1998, c 240, §5]



§351-16 - Attorneys' fees.

§351-16  Attorneys' fees.  The commission, as part of any order entered under this chapter, may determine and allow reasonable attorneys' fees, which if the award of compensation is more than $1,000 shall not exceed $150, to be paid out of but not in addition to the award, to the attorneys representing the applicant; provided that the amount of the attorneys' fees shall not, in any event, exceed the award of compensation remaining after deducting that portion thereof for expenses actually incurred by the claimant.

Any attorney who charges, demands, receives, or collects for services rendered in connection with any proceedings under this chapter any amount in excess of that allowed under this section, if any compensation is paid, shall be fined not more than $2,000. [L 1967, c 226, pt of §1; HRS §351-16; am L 1996, c 235, §2; am L 1998, c 240, §5]



§351-17 - Reconsideration by commission; judicial review.

§351-17  Reconsideration by commission; judicial review.  (a)  In the absence of an appeal to the commission, the commission, at any time, on its own motion, may reconsider the order or decision and revoke, confirm, or vary the order or decision, based upon the findings of the commission.  Any applicant aggrieved by an order or decision may request reconsideration; provided that, to be considered, the request shall be received by the commission within thirty days after mailing of a certified copy of the order or decision to the applicant's last known address.

(b)  Any person aggrieved by an order or decision of the commission on the sole ground that the order or decision was in excess of the commission's authority or jurisdiction, shall have a right of appeal to the circuit court of the circuit in which the person resides; provided the appeal is filed within thirty days after mailing of an original or a certified copy of the order or decision to the applicant's last known address.  Except as otherwise provided in this section, orders and decisions of the commission shall be conclusive and not subject to judicial review. [L 1967, c 226, pt of §1; HRS §351-17; am L 1972, c 61, §1b; am L 1979, c 111, §15; am L 1989, c 177, §7; am L 1992, c 260, §4; am L 1996, c 235, §3; am L 1998, c 240, §5]

Case Notes

Decision must comply with requirements of §91-12.  54 H. 294, 506 P.2d 444.

Where action of commission involves construction of statute, a question of law is presented and appeal lies.  63 H. 254, 625 P.2d 372.



§351-31 - Eligibility for compensation.

PART III.  COMPENSATION TO VICTIMS OR DEPENDENTS

§351-31  Eligibility for compensation.  (a)  In the event any private citizen is injured or killed by any act or omission of any other person coming within the criminal jurisdiction of the State after June 6, 1967, or any state resident is injured or killed by any act or omission of any other person after July 1, 1989, in another state, which act or omission is within the description of the crimes enumerated in section 351-32, or any resident of this State who is injured or killed by an act of terrorism occurring outside the United States, as defined in Title 18 United States Code section 2331, the commission in its discretion, upon an application, may order the payment of compensation in accordance with this chapter:

(1)  To or for the benefit of the victim;

(2)  To any person responsible for the maintenance of the victim, if that person has suffered pecuniary loss or incurred expenses as a result of the victim's injury or death;

(3)  In the case of the death of the victim, to or for the benefit of any one or more of the dependents of the deceased victim;

(4)  To any person who has incurred expenses on account of hospital, medical, funeral, and burial expenses as a result of the deceased victim's injury and death; or

(5)  In cases involving a mass casualty incident, for mental health services to or for the benefit of:

(A)  A relative of the deceased victim;

(B)  A witness to the mass casualty; or

(C)  An individual engaged in business or educational activities at the scene of the mass casualty incident;

provided that compensation to a victim shall have priority over compensation to a relative, a witness, or another individual under this paragraph, and provided further that this paragraph shall not apply to a member of a public or private agency responding to or providing services as a result of a mass casualty incident.

(b)  For the purposes of this chapter, a person shall be deemed to have intentionally committed an act or omission notwithstanding that by reason of age, insanity, drunkenness, or otherwise the person was legally incapable of forming a criminal intent.

(c)  In determining whether to make an order under this section, the commission may consider any circumstances it determines to be relevant, and the commission shall consider the behavior of the victim, and whether, because of provocation or otherwise, the victim bears any share of responsibility for the crime that caused the victim's injury or death and the commission shall reduce the amount of compensation in proportion to the amount of responsibility for the crime which caused the victim's injury or death; provided that if the proportion is greater than the responsibility of the person who committed the act or omission or, in the case of more than one person, the aggregate responsibility of such persons because of whom compensation is sought, the commission shall not award any compensation to the victim.

(d)  An order may be made under this section whether or not any person is prosecuted for or convicted of a crime arising out of an act or omission described in subsection (a) if an arrest has been made or the act or omission has been reported to the police without undue delay.  No order may be made under this section unless the commission finds that:

(1)  The act or omission did occur; and

(2)  The injury or death of the victim resulted from the act or omission.

Upon application from either the prosecuting attorney or the chief of police of the appropriate county, the commission may suspend proceedings under this chapter for a period as it deems desirable on the ground that a prosecution for a crime arising out of the act or omission has been commenced or is imminent, or that release of the investigation report would be detrimental to the public interest.

(e)  If the commission finds that an applicant has made a false statement or representation of a material fact knowing it to be false, or has knowingly failed to disclose a material fact to obtain or increase any compensation under this chapter, and if the false statement or representation was discovered prior to the payment of compensation, the claim may be denied in its entirety.  If the claim has already been paid, the applicant shall reimburse the commission.

(f)  No compensation of any kind shall be awarded to a victim or intervenor who suffered injury or death while confined in any federal, state, or county jail, prison, or other correctional facility. [L 1967, c 226, pt of §1; HRS §351-31; am L 1972, c 61, §1c; am L 1975, c 138, §2; am L 1979, c 92, §1; am L 1980, c 232, §19; gen ch 1985; am L 1989, c 177, §8; am L 1995, c 182, §3; am L 1996, c 235, §4; am L 1998, c 239, §2 and c 240, §5; am L 2000, c 57, §4]

Attorney General Opinions

Subsection (a)(3) cited in holding that dependents stand in shoes of victim and are entitled to no more than $10,000 in aggregate amount.  Att. Gen. Op. 69-22.



§351-32 - Violent crimes.

§351-32  Violent crimes.  The crimes to which part III of this chapter applies are the following and no other:

(1)  Murder in the first degree (section 707-701);

(2)  Murder in the second degree (section 707-701.5);

(3)  Manslaughter (section 707-702);

(4)  Negligent homicide in the first degree (section 707-702.5);

(5)  Negligent homicide in the second degree (section 707-703);

(6)  Negligent injury in the first degree (section 707-705);

(7)  Negligent injury in the second degree (section 707-706);

(8)  Assault in the first degree (section 707-710);

(9)  Assault in the second degree (section 707-711);

(10)  Assault in the third degree (section 707-712);

(11)  Kidnapping (section 707-720);

(12)  Sexual assault in the first degree (section 707-730);

(13)  Sexual assault in the second degree (section 707-731);

(14)  Sexual assault in the third degree (section 707-732);

(15)  Sexual assault in the fourth degree (section 707-733);

(16)  Abuse of family [or] household member (section 709-906); and

(17)  Terrorism, as defined in Title 18 United States Code section 2331. [L 1967, c 226, pt of §1; HRS §351-32; am L 1973, c 85, §1; am L 1975, c 138, §3; am L 1989, c 177, §9; am L 1998, c 239, §3]

Case Notes

Trial court was not authorized, under §706-605, to order defendant to pay restitution to the Honolulu police department for its drug "buy money" expenses where (1) it was unlikely that ordering defendant to pay restitution would aid defendant in developing a degree of self-respect and pride in knowing that defendant has righted the wrong committed; and (2) department did not qualify as a "crime victim" under chapter 351 and defendant's offenses did not qualify as a "violent crime" under this section.  93 H. 34 (App.), 995 P.2d 335.



§351-33 - Award of compensation.

§351-33  Award of compensation.  The commission may order the payment of compensation under this part for:

(1)  Expenses actually and reasonably incurred during the period of the injury or death of the victim;

(2)  Loss to the victim of earning power as a result of total or partial incapacity;

(3)  Pecuniary loss to the dependents of the deceased victim;

(4)  Pain and suffering to the victim;

(5)  Any other pecuniary loss directly resulting from the injury or death of the victim that the commission determines to be reasonable and proper; and

(6)  Expenses actually and reasonably incurred for mental health services in the case of a mass casualty incident. [L 1967, c 226, pt of §1; HRS §351-33; am L 1995, c 182, §4; am L 1998, c 240, §5; am L 2000, c 57, §5]



§351-34 - REPEALED.

§351-34  REPEALED.  L 1989, c 177, §11.



§351-35 - Recovery from offender.

§351-35  Recovery from offender.  Whenever any person is convicted of an offense that includes any crime enumerated in section 351-32 and an order or the payment of compensation is or has been made under this part for injury or death resulting from the act or omission constituting such offense, the commission may institute a derivative action against the person and against any person liable at law on the person's behalf, in the name of the victim or such of the victim's dependents as have been awarded compensation under this part in the circuit court of the circuit in which any such person resides or is found, for such damages as may be recoverable at common law by the victim or such dependents without reference to the payment of compensation under this part.  The court shall have jurisdiction to hear, determine, and render judgment in any such action.  The time from the occurrence of the act or omission until conviction of the offense and, thereafter, as long as the offender is in confinement for conviction of the offense, shall not constitute any part of the time limited for the commencement of the action by the commission under the applicable statute of limitations.  Any recovery in the action shall belong to the State, provided that the commission shall amend its order of compensation to provide for the payment of any portion of the recovery in excess of the amount of compensation prescribed in the order to any of the persons entitled to receive compensation under section 351-31 in such proportions and upon such terms as the commission shall deem appropriate.  If the legislature fails to appropriate funds to pay all or any part of the award of payment made by the commission and there is a recovery of the money from the offender, the commission shall pay all of such recovery to the claimant or such portion thereof, to the claimant as to the commission appears just and equitable, but in no case shall any claimant be given an award in excess of both the recovery and the award. [L 1967, c 226, pt of §1; HRS §351-35; gen ch 1993; am L 1998, c 240, §5]



§351-51 - Eligibility for compensation.

PART IV.  COMPENSATION TO PRIVATE CITIZENS

§351-51  Eligibility for compensation.  In the event a private citizen incurs injury or property damage in preventing the commission of a crime within the State, in apprehending a person who has committed a crime within the State, or in materially assisting a peace officer who is engaged in the prevention or attempted prevention of such a crime or the apprehension or attempted apprehension of such a person, the commission may, in its discretion, upon an application, order the payment of compensation in accordance with this chapter:

(1)  To or for the benefit of the private citizen; or

(2)  To any person responsible for the maintenance of the private citizen, where that person has suffered pecuniary loss or incurred expenses as a result of the private citizen's injury. [L 1967, c 226, pt of §1; HRS §351-51; am L 1998, c 240, §5]



§351-52 - Award of compensation.

§351-52  Award of compensation.  The commission may order the payment of compensation under this part for:

(1)  Expenses actually and reasonably incurred during the period of the injury of the private citizen;

(2)  Pain and suffering to the private citizen;

(3)  Loss to the private citizen of earning power as a result of total or partial incapacity; and

(4)  Pecuniary loss to the private citizen directly resulting from damage to the citizen's property. [L 1967, c 226, pt of §1; HRS §351-52; gen ch 1985; am L 1995, c 182, §5; am L 1998, c 240, §5]



§351-61 - Terms of order.

PART V.  GENERAL PROVISIONS

§351-61  Terms of order.  Except as otherwise provided in this chapter, any order for the payment of compensation under this chapter may be made on such terms as the commission deems appropriate.  Without limiting the generality of the preceding sentence, the order may provide for apportionment of the compensation, for the holding of the compensation or any part thereof in trust, for the payment of the compensation in a lump sum or periodic installments, and for the payment of compensation for hospital, medical, funeral, or burial expenses directly to the person who has provided such services.  All such orders shall contain words clearly informing the claimant that all awards and orders for payments under this chapter are subject to the making of an appropriation by the legislature to pay the claim, except as otherwise provided in section 351-62.5. [L 1967, c 226, pt of §1; HRS §351-61; am L 1972, c 61, §1d; am L 1998, c 240, §5]



§351-62 - Limitations upon award of compensation.

§351-62  Limitations upon award of compensation.  (a)  No order for the payment of compensation shall be made under this chapter unless the application has been made within eighteen months after the date of injury, death, or property damage; provided that upon a showing of good cause, the commission may consider applications filed beyond this time period.

(b)  No compensation shall be awarded under this chapter in an amount in excess of $10,000; provided that, if a case involves compensable medical expenses in excess of $10,000, no compensation shall be awarded in excess of $20,000 or the actual amount of compensable medical expenses, whichever is lower.  In determining the amount of compensable medical expenses to be awarded, the commission shall deduct amounts or benefits as provided under section 351-63. [L 1967, c 226, pt of §1; HRS §351-62; am L 1989, c 177, §10; am L 2002, c 97, §1]

Attorney General Opinions

$10,000 is maximum award for particular victim and compensation to dependents of deceased victim may not in aggregate exceed that sum.  Att. Gen. Op. 69‑22.



§351-62.5 - Crime victim compensation special fund; when payments authorized.

§351-62.5  Crime victim compensation special fund; when payments authorized.  (a)  There is established a crime victim compensation special fund from which the commission may make payments as provided in subsection (b).  The fund shall be administered by the director of public safety for purposes of this chapter.  Interest and investment earnings credited to the assets of the fund shall become part of the fund.  Any balance remaining in the fund at the end of any fiscal year shall be carried forward for the next fiscal year.

(b)  Where the commission has made an award pursuant to this chapter, the commission shall make the payments to or on behalf of the victim or one or more of the dependents of a deceased victim, or to or for the benefit of other persons who have suffered pecuniary loss or incurred expenses on account of hospital, medical, funeral, or burial expenses as a result of the victim's injury or death.  Victims or dependents entitled to receive awards shall be notified of the option to have payments made on their behalf to other designated persons.  Payments made pursuant to this section shall not exceed the total amount of the award.

(c)  The amount appropriated under section 351-70 shall be redeposited into the fund and applied to other payments as authorized by the commission.

(d)  Funds received pursuant to section 354D-12(b)(1) and amounts received pursuant to sections 351-35, 351-62.6, 351-63, 706-605, and 853-1 shall be deposited into the crime victim compensation special fund.  Moneys received shall be used for compensation payments, operating expenses, salaries of positions as authorized by the legislature, and collection of fees.  The commission may enter into memorandums of agreement with the judiciary for the collection of fees by the judiciary; provided that no funds shall be deposited by the judiciary into the crime victim compensation special fund until collected. [L 1972, c 61, §1f; am L 1974, c 204, §1; am L 1988, c 322, §1; am L 1992, c 125, §1; am L 1993, c 219, §3; am L 1998, c 206, §3 and c 240, §§5, 7; am L 1999, c 278, §§4, 7; am L 2000, c 115, §1; am L 2001, c 176, §2]



§351-62.6 - Compensation fee.

§351-62.6  Compensation fee.  (a)  The court shall impose a compensation fee upon every defendant who has been convicted or who has entered a plea under section 853-1 and who is or will be able to pay the compensation fee.  The amount of the compensation fee shall be commensurate with the seriousness of the offense as follows:

(1)  Not less than $105 nor more than $505 for a felony;

(2)  $55 for a misdemeanor; and

(3)  $30 for a petty misdemeanor.

The compensation fee shall be separate from any fine that may be imposed under section 706-640 and shall be in addition to any other disposition under this chapter; provided that the court shall waive the imposition of a compensation fee if the defendant is unable to pay the compensation fee.  Moneys from the compensation fees shall be deposited into the crime victim compensation special fund under section 351-62.5.

(b)  The criteria of section 706-641 may apply to this section.  In setting the amount of the compensation fee to be imposed, the court shall consider all relevant factors, including but not limited to:

(1)  The seriousness of the offense;

(2)  The circumstances of the commission of the offense;

(3)  The economic gain, if any, realized by the defendant;

(4)  The number of victims; and

(5)  The defendant's earning capacity, including future earning capacity.

(c)  The compensation fee shall be considered a civil judgment. [L 1998, c 206, §2; am L 1999, c 18, §8; am L 2000, c 115, §2; am L 2005, c 144, §1]



§351-63 - Recovery from collateral source.

§351-63  Recovery from collateral source.  (a)  In determining the amount of compensation to be awarded under this chapter, the commission shall deduct amounts or benefits received or to be received from any source, whether from the offender or from any person on behalf of the offender, or from public or private funds, and which amounts or benefits result from or are in any manner, directly or indirectly, attributable to the injury or death which gave rise to the award; provided that no deduction shall be made for death benefits received or to be received under any insurance policy covering the life of a deceased victim.

(b)  Where compensation is awarded under this chapter and the person receiving same also receives any sum required to be, and that has not been deducted under subsection (a), the person shall refund to the State the lesser of the sum or the amount of the compensation paid to the person under this chapter. [L 1967, c 226, pt of §1; HRS §351-63; am L 1972, c 61, §1e; gen ch 1985; am L 1998, c 240, §5]

Attorney General Opinions

Amount of welfare payments made to victim for food and necessities during disability is not deductible from compensation awarded.  Att. Gen. Op. 69-27.

Case Notes

Collateral benefits are deductible from gross economic loss plus pain and suffering without regard to the $10,000 maximum on awards.  63 H. 254, 625 P.2d 372.



§351-64 - No double recovery.

§351-64  No double recovery.  Application may be made by any eligible person for compensation under both parts III and IV of this chapter, but no order shall have the effect of compensating any person more than once for any loss, expense, or other matter compensable under this chapter. [L 1967, c 226, pt of §1; HRS §351-64]



§351-64.5 - Recovery of compensation paid.

§351-64.5  Recovery of compensation paid.  (a)  Any person who has received under this chapter any amount as compensation to which the person was not entitled shall be liable for that amount unless the overpayment was received without fault on the part of the recipient and its recovery would be against equity and good conscience.  The order or decision shall specify that the person is liable to repay to the fund the amount of overpaid compensation and the basis of the overpayment.

(b)  The person liable shall, in the discretion of the commission, either repay any amount to the crime victim compensation special fund or have such amount deducted from any future compensation payable to the person under this chapter.

(c)  Failure to comply with the provisions of this section by the person liable to repay overpaid compensation may at the discretion of the commission, result in civil action in the name of the State by the attorney general. [L 1996, c 236, §2; am L 1998, c 240, §7; am L 1999, c 18, §9]

Revision Note

In subsection (b), "special fund" substituted for "fund".



§351-65 - Legal adviser.

§351-65  Legal adviser.  The attorney general shall serve as legal adviser to the commission. [L 1967, c 226, pt of §1; HRS §351-65; am L 1998, c 240, §5]



§351-66 - Exemption from execution.

§351-66  Exemption from execution.  No compensation payable under this chapter shall, prior to actual receipt thereof by the person or beneficiary entitled thereto, or their legal representatives, be assignable or subject to execution, garnishment, attachment, or other process whatsoever, including process to satisfy an order or judgment for support or alimony. [L 1967, c 226, pt of §1; HRS §351-66]



§351-67 - Survival and abatement.

§351-67  Survival and abatement.  The rights to compensation created by this chapter are personal and shall not survive the death of the person or beneficiary entitled thereto, provided that if such death occurs after an application for compensation has been filed with the commission, the proceeding shall not abate, but may be continued by the legal representative of the decedent's estate. [L 1967, c 226, pt of §1; HRS §351-67; am L 1998, c 240, §5]



§351-68 - Rulemaking powers.

§351-68  Rulemaking powers.  In the performance of its functions, the commission may adopt, amend, and repeal rules and regulations, not inconsistent with this chapter, prescribing the procedures to be followed in the filing of applications and the proceedings under this chapter and such other matters as the commission deems appropriate. [L 1967, c 226, pt of §1; HRS §351-68; am L 1998, c 240, §5]

Cross References

Rulemaking, see chapter 91.



§351-69 - Commission staff.

§351-69  Commission staff.  (a)  Supervisory, administrative, and clerical personnel necessary for the efficient functioning of the commission shall be appointed as provided in section 26-35 without regard to chapter 76, but subject to chapter 89, and provided that:

(1)  No position filled as of June 19, 2007 by an employee appointed pursuant to chapter 76 shall be affected by this [section]; and

(2)  Upon becoming vacant, any position filled as of June 19, 2007 by an employee appointed pursuant to chapter 76 shall be filled by an employee appointed without regard to chapter 76.

(b)  An executive director and an administrative assistant shall be appointed, without regard to chapter 76, for the proper administration and enforcement of this chapter. [L 1967, c 226, pt of §1; HRS §351-69; am L 1998, c 240, §5; am L 2001, c 176, §1; am L 2007, c 199, §2]

Revision Note

"June 19, 2007" substituted for "the effective date of this Act".



§351-70 - Annual report.

§351-70  Annual report.  The commission shall transmit annually to the governor and to the director of public safety, at least thirty days prior to the convening of the legislature a report of its activities under this chapter including a brief description of the facts in each case, and the amount, if any, of compensation awarded, and the names of attorneys and health care providers where they are the applicants.  The director of public safety shall, within five days after the opening of the legislative session, transmit the report, together with a tabulation of the total amount of compensation awarded during the prior fiscal year and an estimate of the amount that is reasonably estimated to be required for the next fiscal year, and a legislative bill to appropriate funds for the crime victim compensation special fund for the next fiscal year.  The commission shall provide upon request of the governor, the director of public safety, or the legislature, the relevant data, including the names of all applicants for compensation, under this chapter. [L 1967, c 226, pt of §1; HRS §351-70; am L 1973, c 178, §2; am L 1974, c 204, §2; am L 1979, c 77, §1; am L 1989, c 211, §26 and c 251, §1; am L 1998, c 240, §§5, 7; am L 1999, c 18, §10]



§351-81 - Deposit of copy of contract upon indictment or charge of criminal offense.

PART VI.  LIMITING COMMERCIAL EXPLOITATION OF CRIME

§351-81  Deposit of copy of contract upon indictment or charge of criminal offense.  Every person, firm, corporation, partnership, association, or other legal entity upon entering into a contract with any person indicted or charged with a criminal offense committed in this State or a representative or assignee of any such person, shall submit a copy of the contract to the commission if:

(1)  The contract provides for monetary compensation payable to the person indicted or charged or payable at the person's direction; and

(2)  The subject matter of the contract is the reenactment of the crime, or the expression of the thoughts, feelings, opinions, or emotions of the person about the criminal offense for which the person is indicted or charged which is to be reflected in a movie, book, article, radio or television program, or other form of communication. [L 1986, c 155, pt of §1]



§351-82 - Effect of conviction upon contract; deposit of monetary compensation with the commission.

§351-82  Effect of conviction upon contract; deposit of monetary compensation with the commission.  If the person indicted or charged is subsequently convicted, the person, firm, corporation, partnership, association, or other legal entity which entered into a contract of the type identified in section 351-81 shall:

(1)  Deposit fifty per cent of the monetary compensation paid under such contract into a collection account established by the commission pursuant to section 351-83 and deposit the other fifty per cent of such monetary compensation in a special account established by the commission pursuant to section 351-84 if a timely appeal from the conviction is filed and the contract provides that monetary compensation is payable to the convicted person; or

(2)  Deposit all monetary compensation paid under such contract with the commission to a special account established pursuant to section 351-84, if a timely appeal from the conviction is:

(A)  Filed and the contract provides that the monetary compensation is payable to a person other than the convicted person;

(B)  Filed, the conviction is affirmed on appeal, and no further appellate action is allowed; or

(C)  Not filed. [L 1986, c 155, pt of §1; am L 1998, c 240, §5]



§351-83 - Collection account, creation, disbursements.

§351-83  Collection account, creation, disbursements.  Monetary compensation received by the commission pursuant to section 351-82(1) shall be deposited into a collection account established by the commission.  The moneys deposited into the collection account including interest earned shall be used exclusively to pay the expenses of legal representation incurred by the convicted person in prosecuting an appeal of the conviction.  Upon the presentation of a verified statement of attorney's fees and expenses, the commission shall pay such attorney's fees and expenses reasonably and necessarily incurred in prosecuting the appeal.

If the monetary compensation deposited into the collection account pursuant to section 351-82(1) is not sufficient to prosecute the convicted person's appeal, or if the convicted person seeks other judicial relief in order to void the conviction or to obtain release from incarceration, then the convicted person may obtain a court order compelling the commission either to pay the sum necessary for adequate legal representation out of the funds deposited in the special account pursuant to section 351-82(2) or to deposit into the collection account a percentage greater than fifty per cent of the monetary compensation payable to the convicted person. [L 1986, c 155, pt of §1]



§351-84 - Special account, creation, disbursements.

§351-84  Special account, creation, disbursements.  (a)  Monetary compensation received by the commission pursuant to section 351-82(2) shall be deposited into a special account established by the commission.  The moneys deposited into the special account including interest earned shall be retained or disbursed by the commission pursuant to this section.

(b)  Moneys deposited into the special account shall be used first as provided in section 351-83, if necessary, and then to reimburse the crime victim compensation special fund for payments made pursuant to this chapter for the crime committed by the convicted person.

(c)  Moneys remaining after disbursement under subsection (b) shall be disbursed to a judgment creditor, for the purpose of satisfying a judgment, from the special account if:

(1)  The judgment creditor is a victim, a victim's representative, or other person specified in section 351-31, or a person who is not specified in section 351-31 but is the victim of a crime subject to this part;

(2)  The judgment is for the damages arising out of the criminal act of the convicted person;

(3)  A certified copy of the judgment is presented to the commission; and

(4)  There is no order staying the judgment or enjoining disbursement.

Judgment creditors shall be paid out of the special account in the order in which certified copies of the judgments are presented to the commission. [L 1986, c 155, pt of §1; am L 1988, c 141, §30; am L 1998, c 240, §7; am L 1999, c 18, §11]



§351-85 - Collection, special accounts to be interest bearing.

§351-85  Collection, special accounts to be interest bearing.  All moneys deposited into the collection account or special account under this part shall be deposited into federally-insured interest-bearing accounts. [L 1986, c 155, pt of §1]



§351-86 - Money deposited not subject to execution, levy, attachment, or lien.

§351-86  Money deposited not subject to execution, levy, attachment, or lien.  All moneys received by the commission pursuant to this part shall not be subject to execution, levy, attachment, or lien of any kind. [L 1986, c 155, pt of §1]



§351-87 - Lien in favor of State.

§351-87  Lien in favor of State.  The failure of any person, firm, corporation, partnership, association, or legal entity to pay moneys over to the commission in accordance with this part shall create a debt owing to the commission from that person, firm, corporation, partnership, association, or legal entity and shall constitute a preferential lien in favor of the State which may be collected by the commission by civil process. [L 1986, c 155, pt of §1]



§351-88 - Part not applicable; return of moneys held.

[§351-88]  Part not applicable; return of moneys held.  This part shall not apply and shall have no effect where:

(1)  The conviction is reversed or overturned; or

(2)  The applicable statute of limitations for a civil action which may be filed by a victim, a victim's representative, or a person specified in section 351-31 relating to the criminal act committed by the convicted person has expired, and there are no such civil actions pending and ten years have elapsed since the date of the last judgment obtained by a victim, a victim's representative, or a person specified in section 351-31.

Under the circumstances set forth in paragraph (1) or (2), all moneys held by the commission in a collection account or special account, including interest, shall be disbursed to the convicted person or any other person legally entitled to receive the disbursement. [L 1986, c 155, pt of §1]






CHAPTER 352 - [NEW] HAWAII YOUTH CORRECTIONAL FACILITIES

§352-1 - Definitions.

§352-1  Definitions.  In this chapter, unless the context clearly indicates otherwise:

"Criminal history record check".  DELETED.

"Department" means the department of human services; provided that the powers, duties, and functions relating to the Hawaii youth correctional facilities shall be administered by the office of youth services.

"Director" means the executive director of the office of youth services.

"Discharge" means the ending of the executive director of the office of youth services' supervision of a person when the term of the person's commitment has ended or when the director believes the purpose of the term of commitment has been achieved.

"Furlough" means an authorized absence of short duration from a youth correctional facility.

"Parole" means the conditional release of a person committed to a youth correctional facility whereby the person remains in the custody of the director and under the supervision of the juvenile parole office.

"Term of commitment" means the time period during which family court retains jurisdiction over a person after adjudication.  During the term of commitment, the family court may vest custody of the person in another person, organization, agency, facility, or other suitable entity. [L 1980, c 303, pt of §8(1); am L 1985, c 209, §4; am L 1986, c 297, §4; am L 1987, c 338, §§2, 10; am L 1989, c 211, §8; am L 1991, c 114, §2; am L 2003, c 95, §10(1)]



§352-2 - REPEALED.

§352-2  REPEALED.  L 1985, c 156, §2.



§352-2.1 - Purpose.

§352-2.1  Purpose.  (a)  This chapter creates within the department of human services, and to be placed within the office of youth services under the supervision of the director and such other subordinates as the director shall designate, the Hawaii youth correctional facilities, to provide for the custody, rehabilitation, and institutional care and services to prepare for reentry into their communities and families, youth committed by the courts of the State.

(b)  The policy and purpose of this chapter is to harmonize the sometimes conflicting requirements of public safety, secure placement, and individualized services for law violators in the custody and care of the director.  To that end, the director shall provide the opportunity for intelligence and aptitude evaluation, psychological testing and counseling, prevocational and vocational training, and employment counseling to all persons committed to the Hawaii youth correctional facilities.  Counseling services shall be available to the committed person's family during the term of commitment.  The director shall coordinate services provided to the facilities by other departments and agencies, to realize these policies and purposes. [L 1985, c 156, §3; am L 1987, c 338, §10; am L 1989, c 211, §8; am L 1991, c 114, §3; am L 2007, c 33, §1]

Case Notes

As this chapter clearly mandates that youth correctional facilities be placed under the supervision of the department of human services, the Hawaii youth correctional facility is a state correctional facility.  113 H. 60, 148 P.3d 493.



§352-3 - Contracting with private agencies for residential youth facilities.

§352-3  Contracting with private agencies for residential youth facilities.  The department may contract with private agencies to provide residential youth facilities. [L 1980, c 303, pt of §8(1)]



§352-4 - Rules and regulations.

§352-4  Rules and regulations.  The director may adopt rules and regulations to carry out the purposes of this chapter.  The rules and regulations shall be approved by the governor but shall not be subject to chapter 91 or require publication in order to be valid and binding upon all committed persons and officers and employees of such facilities.  The rules shall be printed from time to time. [L 1980, c 303, pt of §8(1)]



§352-5 - Staff standards and training.

§352-5  Staff standards and training.  The director shall establish written standards of conduct and operation to govern each staff member during working hours.  New staff members shall undergo initial training to prepare them to comply with the standards.  Attendance at periodic training sessions shall be mandatory to increase staff members' effectiveness in carrying out their duties.  For purposes of this section, "staff member" means any employee of the Hawaii youth correctional facilities who is directly involved with the treatment and care of persons committed to a facility. [L 1980, c 303, pt of §8(1)]



§352-5.5 - Criminal history record checks.

§352-5.5  Criminal history record checks.  (a)  The department shall develop standards to ensure the reputable and responsible characters of staff members of the Hawaii youth correctional facility which shall include criminal history record checks in accordance with section 846-2.7.

(b)  Staff members, as defined in section 352-5, including any new staff members, shall:

(1)  Be subject to criminal history record checks in accordance with section 846-2.7; and

(2)  Provide consent to the department to obtain other criminal history record information for verification.

New staff members shall be fingerprinted within five working days of beginning employment for the purpose of complying with the criminal history record check.

(c)  The department shall obtain criminal history record information through the Hawaii criminal justice data center on all staff members and new staff members of the Hawaii youth correctional facility.  The department shall conduct an annual name inquiry into the state criminal history record files.

(d)  The department may deny employment to a staff member or new staff member who was convicted of a crime other than a minor traffic violation involving $50 or less and if the department finds that because of the criminal history record of the staff member or new staff member, the staff member poses a risk to the health, safety, security, or well-being of youths under supervision and confinement. [L 1985, c 209, §5; am L 2003, c 95, §10(2)]



§352-6 - Appropriation made out of general revenues.

§352-6  Appropriation made out of general revenues.  All appropriations for the director and for facilities under the control of the director shall be made from and out of any available moneys received from the general revenues of the State and not out of the special fund for the maintenance of public schools. [L 1980, c 303, pt of §8(1)]



§352-7 - Records.

§352-7  Records.  The director shall establish a record of all facts relating to the admission, discharge, escape, death, medical history, programs, and significant occurrences concerning a committed person.  An exact account shall also be kept of all moneys received for work performed by the committed persons and from authorized sources for the use of any committed person, as well as of the expenditure of such moneys as shall be authorized from time to time by the director.  The director shall report any information collected except psychiatric reports to the juvenile justice information system.  The date of preparation, the preparer, and the existence of a psychiatric report may be included in the juvenile justice information system. [L 1980, c 303, pt of §8(1); am L 1991, c 311, §3]

Cross References

Juvenile justice information system, see chapter 846D.



§352-8 - Guardianship and custody of the person committed.

§352-8  Guardianship and custody of the person committed.  (a)  Notwithstanding any law to the contrary, the director shall be the guardian of every youth committed to or received at the Hawaii youth correctional facilities.  The director shall have all the powers and duties of a natural guardian of the youth; provided that the director shall not be liable in damages for the tortious acts committed by the youth.

(b)  The director shall have custody of any committed person who is eighteen years of age or older for the period provided for by the court. [L 1980, c 303, pt of §8(1); am L 2004, c 161, §36]

Case Notes

State has duty to exercise reasonable care in its supervision of persons committed to its custody.  61 H. 369, 604 P.2d 1198.

Hawaii Legal Reporter Citations

Standard of care owed.  77-1 HLR 77-267.



§352-9 - Period committed.

§352-9  Period committed.  (a) All persons committed to the Hawaii youth correctional facilities shall be committed for the period of their minority or as otherwise ordered by the court.  Such persons may be placed on furlough or parole if deemed appropriate.  The power to discharge a person committed to a youth correctional facility is reserved to the director; provided that the director shall give a thirty-day notice of such intended discharge to the appropriate court and to the prosecutor's office of the appropriate county.  Prior court approval for furlough, parole, or discharge of all minors, committed by the family court to a youth correctional facility for the period of their minority or otherwise, shall be obtained when such is specifically required in the commitment order. In any case, no person nineteen years or older shall be incarcerated in a youth correctional facility.

(b)  In those cases where the term of commitment to a youth correctional facility extends beyond the person's nineteenth birthday, the person shall be placed on juvenile parole pursuant to the original family court order for the balance of the person's term of commitment; provided that such term does not extend beyond the person's twentieth birthday unless earlier terminated. [L 1980, c 303, pt of §8(1); am L 1990, c 92, §1; am L 1997, c 325, §1; am L 1998, c 190, §1]



§352-10 - Circuit court disposition of offenders under eighteen years.

§352-10  Circuit court disposition of offenders under eighteen years.  The circuit court may commit all offenders under eighteen years of age, duly convicted before the court, to the Hawaii youth correctional facilities in all cases where the court deems the sentence to be more suitable than the punishment otherwise authorized by law.  In such a case, when the term of confinement ordered by the court extends beyond the offender's eighteenth birthday, the offender shall, upon reaching the age of eighteen, be committed to the custody of the department of public safety for completion of the sentence.  Persons committed to the Hawaii youth correctional facilities under this section may be furloughed or paroled by the director, unless the commitment order issued by the court requires prior approval by the court or unless the offender is subject to a mandatory term of imprisonment which term has not yet expired. [L 1980, c 303, pt of §8(1); am L 1997, c 318, §1]



§352-11 - Commitments directed, how.

§352-11  Commitments directed, how.  All commitments from the family courts of the State shall be directed to the director and may specify the appropriate facility for placement purposes.  The committing court or judge shall designate a juvenile probation officer, police officer, or any qualified person to deliver the committed person to a youth correctional facility.  The officer or person designated to deliver the committed person to the designated facility shall be charged by such commitment with the execution of all orders for the custody and safekeeping of the person committed to the director until delivered to the director or the director's duly authorized agent.  All direct expenses excluding salaries or wages attending the delivery of such committed persons to their places of destination shall be paid by the court.  The director shall be charged by such commitments with the execution of all orders for the custody, placement, and safekeeping of the committed persons. [L 1980, c 303, pt of §8(1)]



§352-12 - Segregation of committed persons.

§352-12  Segregation of committed persons.  Persons committed to the youth correctional facilities shall be kept segregated based on considerations including age, maturity level, attitude, behavior, offense committed, commitment period, and rehabilitation status. [L 1980, c 303, pt of §8(1)]



§352-13 - Evaluation, counseling, training.

§352-13  Evaluation, counseling, training.  The director shall provide the opportunity for intelligence and aptitude evaluation, psychological testing and counseling, prevocational and vocational training, and employment counseling to all persons committed to the youth correctional facilities.  Counseling services shall be available for the committed person's family including a reciprocal beneficiary, during the term of commitment. [L 1980, c 303, pt of §8(1); am L 1997, c 383, §50]



§352-14 - Educational programs provided by the department of education.

§352-14  Educational programs provided by the department of education.  The department of education shall provide educational programs for those persons committed to the youth correctional facilities.  These educational programs shall be adapted to the needs of the persons committed as prescribed by the department of education in coordination with the director. [L 1980, c 303, pt of §8(1); am L 1987, c 338, §10; am L 1989, c 211, §8; am L 1991, c 114, §4]



§352-15 - Recreational and program activities.

§352-15  Recreational and program activities.  The director shall provide the opportunity for the recreation of those persons committed to the facilities.  Work programs for such persons shall be established and may include farming, sewing, plant nursery, and animal husbandry. [L 1980, c 303, pt of §8(1)]



§352-16 - Establishment of work release.

§352-16  Establishment of work release.  (a)  The director, in accordance with rules and regulations adopted by the director, may establish a work release plan for persons who are committed to the director's care and who are receiving care and treatment in a youth correctional facility; provided that such a plan shall not interfere with any educational program in which such persons may be enrolled.

(b)  Under such a work release plan, any such person may be authorized to secure or continue in suitable employment outside of such youth correctional facility, and unless otherwise authorized by the department with respect to specific cases, return to and remain in such facility during non-working hours.

(c)  Employment under such a work release plan may be at a wage less than the minimum wage authorized in chapter 387; provided that no more than five hours of a person's work week shall be paid at wages less than the minimum wage.

(d)  It shall be the duty of the employer of a person participating in a work release plan to transmit to the director the earnings of such persons.  The transmission to the director of the earnings of such person shall operate to discharge such employer from any further obligation to such person except with respect to any taxes lawfully withheld from the wages of such person.

(e)  The earnings transmitted to the director by a person's employer under a work release plan shall be held to the account of such person. [L 1980, c 303, pt of §8(1); am L 1981, c 224, §1]



§352-17 - Compensation in facilities.

§352-17  Compensation in facilities.  The director may provide, in accordance with rules and regulations adopted by the director, for the payment of compensation, which shall not be considered as wages, for work performed by a person placed in a youth correctional facility while in such facility and not participating in a work release plan under section 352-16.  The compensation shall be credited to the account of such person. [L 1980, c 303, pt of §8(1)]



§352-18 - Establishment of trust accounts.

§352-18  Establishment of trust accounts.  All sums collected pursuant to sections 352-16 and 352-17, and from other authorized sources shall be placed in a bank trust account or federally insured savings account to the credit of persons committed pursuant to this chapter.  The director or director's agent shall maintain individual ledger accounts for each committed person and shall issue each person a periodic statement showing deposits and withdrawals. [L 1980, c 303, pt of §8(1)]



§352-19 - Withdrawals from accounts.

§352-19  Withdrawals from accounts.  (a)  The director may permit withdrawals by a committed person from the person's account for the following purposes:

(1)  Disbursement to the dependents of such person for such amounts as the person is legally obligated to pay;

(2)  To satisfy the whole or part of any debt of such person;

(3)  Disbursement to relatives of the person;

(4)  To secure a release from any person making a claim against the committed person for crimes affecting property.

(b)  The director may make withdrawals from a committed person's account for purposes of restitution payments as ordered by a court.

(c)  The director may retain any balance remaining until the termination of the director's legal custody of such person at which time the director shall transfer the balance to the person, the person's guardian, or to whomever legal custody is transferred. [L 1980, c 303, pt of §8(1)]



§352-20 - Disposition of inactive accounts.

§352-20  Disposition of inactive accounts.  Where money in an individual person's account on the books of the Hawaii youth correctional facilities has not been claimed by such person or the person's legal representative within one year after the person has or would have reached the age of majority, the director shall remit to the director of finance all moneys standing to the credit of the person in the account, taking the receipt of the director of finance therefor.  All such moneys shall thereupon, become a state realization; provided that at any such time within five years after the payment into the treasury of moneys from any such account, the person or the legal representative of the person, who would have been entitled to receive the same from the director upon making satisfactory proof to the comptroller of the State of such right, shall receive the amount thereof out of any moneys not otherwise appropriated upon warrant drawn by the comptroller. [L 1980, c 303, pt of §8(1)]



§352-21 - Youth correctional facilities' benefit fund; disposition of income.

§352-21  Youth correctional facilities' benefit fund; disposition of income.  The director shall establish a youth correctional facilities' benefit fund for the purpose of the welfare and recreation of the persons committed.  The director shall deposit all moneys arising from any program activities at the facilities, except those amounts credited to the committed persons' accounts pursuant to section 352-18, to the credit of the youth correctional facilities' benefit fund. [L 1980, c 303, pt of §8(1)]



§352-22 - Periodic re-examination of status of persons committed to the department.

§352-22  Periodic re-examination of status of persons committed to the department.  The director shall cause to be made periodic re-examination of the status of each person who is committed to the department and who has not been finally discharged from such commitment, which shall:

(1)  Include a study of all pertinent circumstances of such person's personal and family situation and an evaluation of the progress made by such person since the previous study;

(2)  Be made for the purpose of ascertaining all relevant facts necessary to determine whether existing decisions, orders, and dispositions with respect to such persons should be modified or continued in force; and

(3)  Be conducted as frequently as the department deems necessary but in any event, at intervals not to exceed six months with respect to each such person. [L 1980, c 303, pt of §8(1)]



§352-23 - Community services program.

§352-23  Community services program.  There is established a community services program within the youth correctional facilities which shall coordinate the placement of persons committed to the care of the director in educational, vocational, and work release programs and residential placement.  The program also shall advise the director or the director's duly authorized agent as to the granting of parole, furlough, release, and other matters affecting the commitment of a person. [L 1980, c 303, pt of §8(1); am L 1987, c 132, §1]



§352-23.5 - Gender-responsive, community-based programs for female adjudicated youth.

[§352-23.5]  Gender-responsive, community-based programs for female adjudicated youth.  Subject to funding by the legislature, the office of youth services shall develop and make available gender-responsive, community-based programs for female adjudicated youth by providing female adjudicated youth the appropriate range of opportunities to ensure that their needs are met.  Program models designed to address the needs of female adjudicated youth shall include but are not limited to:

(1)  Appropriate treatment, including mental health and substance abuse treatment;

(2)  Individualized case management to help female juvenile offenders set and achieve goals;

(3)  Life skills development workshops, including budgeting, money management, nutrition, and exercise;

(4)  Development of self-determination through education; employment training; special education for the learning disabled; and social, cognitive, communication, and life skills training;

(5)  Family-focused programming, including issues relating to pregnancy and single parenthood;

(6)  Peer support and the development of peer networks;

(7)  Transitional support for female adjudicated youth and their families to promote successful reentry into their families, schools, and communities;

(8)  Highly skilled staff experienced in working with female adjudicated youth and their concerns;

(9)  Formal recognition of participant achievement;

(10)  Ongoing attention to building community-based support;

(11)  Assistance for female adjudicated youth who need to develop a marketable job skill and a career plan;

(12)  Geographical proximity to children and family;

(13)  Preparation of female adjudicated youth for the resumption of their education; and

(14)  The goal of providing a gender-responsive continuum of care. [L 2006, c 258, §3]

Cross References

Parity for female offenders, see chapter 367D.



§352-24 - Juvenile parole program.

§352-24  Juvenile parole program.  The director shall establish a program of juvenile parole.  The duties of the juvenile parole officer shall include:

(1)  Assisting in locating appropriate residential placement for paroled persons;

(2)  Efforts to obtain suitable employment for paroled persons;

(3)  Assisting a paroled person in adjusting to community life by familiarizing the person with available community resources and providing opportunities for counseling;

(4)  Maintaining a record of all paroled persons and periodically updating information therein concerning the residence, employment, and wages, and such details concerning the person's health, conduct, and environment as may come to the juvenile parole officer's attention either from reports or through the officer's own personal investigation;

(5)  To make such other investigations, secure such other information and data, perform such other duties, and make such other reports, in addition to those which may be required by law, as may be required by the director. [L 1980, c 303, pt of §8(1); am L 1987, c 132, §2]



§352-25 - Furlough, parole, discharge.

§352-25  Furlough, parole, discharge.  The director, for good reasons shown to the director's satisfaction, may furlough or parole any person committed to the director's custody.  The director shall give the court and the prosecutor's office of the appropriate county a thirty-day notice prior to discharging a committed person.  Prior court approval shall be obtained when such is specifically required in the commitment order.

No furlough, parole, or discharge shall be granted unless it appears to the director that there is a reasonable probability that the person will not violate the law and that the person's release is not incompatible with the welfare and safety of society.

The form of furlough or parole may include return to the person's own home, transfer to another youth correctional facility, a group home or foster home placement, or other appropriate alternative.  Nonresidential programs may be made available to selected persons on furlough such that they return to the facility during nontreatment hours. [L 1980, c 303, pt of §8(1); am L 1990, c 92, §2; am L 1997, c 325, §2]



§352-26 - Taking into custody and detaining persons for violations of terms and conditions of parole and furlough and attempted escape.

§352-26  Taking into custody and detaining persons for violations of terms and conditions of parole and furlough and attempted escape.  (a)  With respect to any person whose legal custody was vested in the director, who has been paroled or furloughed from a youth correctional facility by the director and returned to the person's own home or other place within the community, the provisions of subsection (b) or (c) shall apply, if, in the opinion of a designated employee of the department, such person is in violation of the terms and conditions of the person's parole or furlough.

(b)  In the case of a person under nineteen years of age, such designated employee may:

(1)  Notify the director or the director's designated agent of such alleged violation and, if the director issues a written order to such effect, take such person into custody and place such person in such appropriate youth correctional facility as may be designated in such order until determinations as to such person's further care and treatment are made.  In the event of retaking for an alleged violation of parole, the director or the director's agent shall notify the person, and the person's parent, guardian, or custodian of the right to legal counsel and to appeal the issuance and execution of such order.  The office of juvenile parole shall hold a hearing within thirty days after the person's return to determine whether parole should be revoked.  The juvenile parole office staff shall render reasonable aid to the person in preparation for the hearing.

(2)  Take such person into custody and place the person in an appropriate youth correctional facility until determinations as to such person's further care and treatment are made by the department if such employee has reason to believe that permitting such person to remain in the person's own home or other place within the community would be dangerous to the person or to the community or that such person is about to flee the jurisdiction of the department.  Such employee, at the time of taking such person into custody, shall advise such person as to the specific terms and conditions of the person's parole or furlough which the person is alleged to have violated and of the person's right to legal counsel and appeal.  Provisions regarding possible parole revocation shall apply as enumerated in paragraph (1).

(c)  In the case of a nineteen-year-old person such a designated employee may:

(1)  Take the person into custody and place the person in an appropriate adult correctional facility if the alleged violation constitutes a crime and the director has been notified and subsequently issued a written order to that effect.  In the event of retaking for such an alleged violation of parole, the director or the director's agent shall notify the person of the right to legal counsel and to appeal the issuance and execution of such order.  The office of juvenile parole shall hold a hearing within thirty days after the person's incarceration in an adult facility to determine whether parole should be revoked.  The juvenile parole office staff shall render reasonable aid to the person in preparation for the hearing.

(2)  Notify the director of an alleged violation of parole.  The director may petition the family court for an ex parte order based on the alleged violation to take the person into custody and place the person in an appropriate adult correctional facility.  The person shall be notified of the issuance and execution of such a court order and of the right to legal counsel and appeal.  A juvenile parole office hearing shall be held within thirty days after a person's placement in an adult facility to determine whether parole shall be revoked.

(d)  Any person whose legal custody has been vested in the director and who has escaped from the facility may be taken into custody by a police officer or an employee of the department without a warrant or an order issued by the director and returned to the facility.

(e)  When called upon by any designated employee of the department, any police officer shall assist in taking a person into custody pursuant to the provisions of this section. [L 1980, c 303, pt of §8(1)]



§352-26.1 - Public disclosure of information upon escape.

[§352-26.1]  Public disclosure of information upon escape.  The director, with the concurrence of the police, shall publicly disclose the name, the place of residence, a photograph, and the prior adjudications for offenses which, if the person were an adult, would be a felony, of any person who escapes while committed to the youth correctional facility; provided that the crime for which the person was committed involved the use of force or violence or the threat of force or violence, which is punishable as a felony. [L 1983, c 157, §1]



§352-27 - Harboring or concealing a person away from custody assigned by competent authority.

§352-27  Harboring or concealing a person away from custody assigned by competent authority.  Any person who knowingly and intentionally harbors or conceals a person who was in the custody of a Hawaii youth correctional facility, guardian, employer, or any other person with whom the person was placed by the court or the director without the permission of the custodian, guardian, employer, or such other person shall be guilty of a misdemeanor offense. [L 1980, c 303, pt of §8(1)]



§352-28 - Transfer to correctional facility.

§352-28  Transfer to correctional facility.  Any person after the person's sixteenth birthday, who has been committed to the care of the director and disrupts the order and the discipline of any state-operated youth correctional facility or injures the staff or other person committed to the facility or for other good cause, may be transferred by the director to an adult correctional facility, with the prior approval of the family court, for the balance of the term provided for by the court.  If such person demonstrates sufficient improvement or progress, or for other good reason, the family court may order the person's return to a youth correctional facility. [L 1980, c 303, pt of §8(1); am L 1997, c 325, §3]

Case Notes

Family court is not authorized to commit a person to an adult correctional facility except as authorized by this section.  86 H. 517 (App.), 950 P.2d 701.



§352-29 - Termination of director's right to supervise person.

§352-29  Termination of director's right to supervise person.  (a)  The authority of the director to supervise the conduct of a person who has been committed to the director's care, unless such authority shall be sooner terminated pursuant to this chapter or chapter 571, shall cease:

(1)  At the time of sentencing for any subsequent offense for which the committed person has been waived pursuant to section 571-22 and has been convicted by a court of competent criminal jurisdiction; or

(2)  At the expiration date of the order of commitment issued unless the director has, prior to such expiration date, sought and obtained from the court an extension of such order; or

(3)  Whenever the director, prior to the termination otherwise of such order, determines that the purposes of such order have been achieved in the case of a person under age eighteen; provided that if the commitment order reserves the prior approval of the family court for any discharge before termination, the director shall obtain approval of the court for a discharge; or

(4)  Whenever the director, prior to the termination otherwise of such order, determines that the purposes of such order have been achieved in the case of a person committed to a term extending beyond the person's eighteenth birthday and obtains court approval prior to discharge.

(b)  The director, in each case described in subsection (a)(2), (3) and (4) of this section, shall immediately notify the person, the court, the police department of the county where the committed person resided before commitment, and, if a minor, the person's parent or guardian of the termination of the director's supervision over such person, provided that in cases covered by subsection (a)(1), the sentencing court shall provide such notification including notice to the director. [L 1980, c 303, pt of §8(1); am L 1981, c 134, §1; am L 1997, c 325, §4]



§352-30 - Delegation of responsibilities.

§352-30  Delegation of responsibilities.  The director may delegate any of the director's responsibilities pursuant to this chapter to a representative of the department except those that relate to discretionary discharge before the term of the person's commitment has ended. [L 1980, c 303, pt of §8(1); am L 1981, c 19, §1]



§352-31 - Costs.

§352-31  Costs.  All costs incurred under section 352-28 shall be paid by the director out of any funds appropriated for the Hawaii youth correctional facilities. [L 1980, c 303, pt of §8(1)]






CHAPTER 352D - OFFICE OF YOUTH SERVICES

§352D-1 - Finding and purpose.

[§352D-1]  Finding and purpose.  The legislature finds that:

(1)  The State of Hawaii has the responsibility to provide its youth a fair and full opportunity to reach their full potential and become law-abiding citizens of our community by providing and encouraging services, which will strengthen their physical, emotional, social, educational, and moral development;

(2)  There is a need for a strong state commitment to the needs of youth and families.  Of particular concern are those youth who come into conflict with the laws of our community.  To achieve this commitment, there is need for statewide planning and system coordination; oversight of activities and services; and evaluation and monitoring of the effectiveness of these services.  In addition, a single entity is needed to serve as a central intake agency, and to coordinate the delivery of services, and provide a continuum of programs to eliminate gaps and provide a clear sense of responsibility and accountability for youth services.  This agency must have sufficient statutory authority to ensure that its directives and mandates are complied with by the various affected agencies.

The purpose of this chapter is to establish the office of youth services for the planning, case management, and delivery of services to youth at risk. [L 1989, c 375, pt of §1]



§352D-2 - Policy for youth.

[§352D-2]  Policy for youth.  A policy for youth is established for the State as follows:

(1)  It shall be the policy of this State to concentrate on the prevention of delinquency as an important strategy which can be planned and implemented on behalf of youth and their families.  The State shall encourage community involvement in the provision of services for youth including, as an integral part, local government, public and private voluntary groups, public and private nonprofit groups, and private-for-profit groups in order to encourage and provide innovative strategies for these services.  To maximize resources and services to youth in need of services, agencies shall develop standards of care, methods to coordinate services, and evaluate and monitor these activities.  For youth with special needs, the furtherance of this policy requires all agencies to recognize that their jurisdiction in meeting these youths' needs are not mutually exclusive and that they will work jointly under the coordination of the office of youth services;

(2)  When youth at risk or their families request help, state and local government resources shall be utilized to complement community efforts to help meet the needs of youth by aiding in the prevention and resolution of their problems.  The State shall direct its efforts first to strengthen and encourage family life as the most appropriate environment for the care and nurturing of youth.  To this end, the State shall assist and encourage families to utilize all available resources.  For youth in need of services, the State shall secure those services as are needed to serve the emotional, mental, and physical welfare of youth and the best interests of the community, preferably in the youth's home or in the least restrictive environment possible.  When youths must be placed in care away from their homes, the State shall ensure that they are protected against any harmful effects resulting from the temporary or permanent inability of parents to provide care and protection for their youth; and

(3)  This policy for youth shall be implemented through the cooperative efforts of state and county legislative, judicial, and executive branches, as well as other public and private resources.  Where resources are limited, services shall be targeted to those youth in greatest need. [L 1989, c 375, pt of §1]



§352D-3 - Definitions.

[§352D-3]  Definitions.  As used in this chapter:

"Executive director" means the executive director of the office of youth services.

"Office" means the office of youth services.

"Youth at risk" or "youth in need of services" means any youth who has been arrested, or who has had contact with the police, or who is experiencing social, emotional, psychological, educational, moral, physical, or other similar problems.

"Youth service system" means any youth services, facilities, or community-based programs provided through the family court and public and private agencies receiving state funds.

"Youth services" means public or privately funded programs which provide developmental, preventive, protective, recreational, treatment or rehabilitative services for youth at risk including:  after school programs, foster care services, residential group homes, independent living programs; child nurturing and family living programs; camps; playground programs; services to youth with school-related problems including educational neglect; services to youth who are found to be subject to neglect, abuse, or exploitation; employment/training programs; diagnostic, preventive, and remedial medical and mental health services to youth, including chemically dependent, physically, mentally, and emotionally disabled and handicapped youth; information and referral services; and legal services to assure the rights of youth. [L 1989, c 375, pt of §1]



§352D-4 - Establishment; purpose.

[§352D-4]  Establishment; purpose.  There is established within the department of human services for administrative purposes only the office of youth services.  The office of youth services is established to provide services and programs for youth at risk under one umbrella agency in order to facilitate optimum service delivery, to prevent delinquency, and to reduce the incidence of recidivism among juveniles through the provision of prevention, rehabilitation, and treatment services.  The office shall also be responsible for program planning and development, intake/assessment, oversight, as well as consultation, technical assistance, and staff training relating to the delivery of services.

The office shall provide a continuum of services as follows:

(1)  An integrated intake/assessment and case management system;

(2)  The necessary educational, vocational, social counseling and mental health services;

(3)  Community-based shelter and residential facilities;

(4)  Oversight of youth services; and

(5)  Other programs which encourage the development of positive self-images and useful skills in such youth.

To this end, on July 1, 1991, this office shall assume the responsibilities for juvenile corrections functions, which were temporarily placed in the department of corrections pursuant to Act 338 of 1987.  These functions shall include, but not be limited to, all responsibilities, under chapter 352, for the Hawaii youth correctional facilities. [L 1989, c 375, pt of §1]

Note

Transfer provisions.  L 1991, c 114, §6.



§352D-4.3 - Criminal history record checks.

§352D-4.3  Criminal history record checks.  (a)  Employees, prospective employees, and volunteers of contracted providers or subcontractors in positions that place them in close proximity to youth when providing services on behalf of the office shall be required to agree to criminal history record checks conducted by the office or its designee in accordance with section 846-2.7.  The office shall develop procedures for obtaining verifiable information regarding the criminal history records of individuals seeking to serve as employees or volunteers of contracted providers or subcontractors in positions that place them in close proximity to youth when providing services on behalf of the office.

(b)  Except as otherwise specified, any individual who is employed, seeks employment, or volunteers with a contracted provider or subcontractor in a position that necessitates close proximity to youth when providing services on behalf of the office shall:

(1)  Submit to the office a sworn statement indicating whether the individual has ever been convicted of an offense for which incarceration is a sentencing option;

(2)  Be subject to criminal history record checks through the Hawaii criminal justice data center in accordance with section 846-2.7.  An annual name inquiry shall be conducted in the state criminal history record files; and

(3)  Provide to the office written consent for the office or its designee to obtain criminal history record information for verification.

Information obtained pursuant to this section shall be used exclusively by the office for purposes of determining whether a person is suitable for working or volunteering in a position that necessitates close proximity to youth when providing contracted services on behalf of the office, or in conjunction with services provided for youth at the Hawaii youth correctional facility, while in custody, on furlough, or on parole.  All such decisions shall be subject to any applicable federal laws and regulations.

(c)  The office may require the contracted provider or subcontractor to refuse employment to an applicant for employment, terminate the employment of an employee, or terminate the services of a volunteer if:

(1)  The employee, prospective employee, or volunteer of the contracted provider or subcontractor has been convicted of an offense for which incarceration is a sentencing option; and

(2)  The office finds that the criminal history record of the employee, prospective employee, or volunteer of the contracted provider or subcontractor indicates that the employee, prospective employee, or volunteer may pose a risk to the health, safety, or well-being of youth receiving direct services by that employee, prospective employee, or volunteer.

(d)  For the purposes of this section:

"Prospective employee" means any applicant for a position with a contracted provider or subcontractor that provides direct services to youth on behalf of the office.

"Provider" means any organization that or individual who enters into, or intends to enter into, a contract with or is currently contracted by the office to provide direct services to youth.  The term includes all individuals who are authorized to provide direct services to youth under the contract with the organization or individual.

"Subcontractor" means any organization that or individual who enters into, or intends to enter into, a contract or agreement with a contracted provider to provide direct services to youth.  The term includes all persons who may provide direct services to youth under the contract with the organization or individual.

"Volunteer" means any individual who provides, or intends to provide, direct services to youth on a non-compensatory basis.

(e)  Notwithstanding any other law to the contrary, the office shall be exempt from section 831-3.1 for purposes of this section and need not conduct its investigations, notifications, or hearings in accordance with chapter 91. [L 2006, c 131, §1; am L 2008, c 136, §6]



§352D-4.5 - Substance abuse treatment monitoring program.

[§352D-4.5]  Substance abuse treatment monitoring program.  (a)  To determine the effectiveness of substance abuse treatment services and maintain accurate numbers of individuals receiving publicly funded substance abuse treatment, the office shall comply with the requirements of the statewide substance abuse treatment monitoring program established by the department of health under section 321-192.5.  The office shall collect data in accordance with section 321-192.5 from any provider of substance abuse treatment that provides substance abuse treatment to youths served through public funds administered by the office.

(b)  The office shall include in the contract with any treatment provider all criteria established by the department of health pursuant to section 321-192.5 to determine whether the treatment provider is achieving success in treating individuals with substance abuse.

(c)  The office shall include the information collected under subsection (a) as part of the annual report submitted pursuant to section 352D-6.

(d)  This section shall not be construed to abrogate an individual's right to privacy.  The office shall implement sufficient protections to ensure that the identity of a recipient of substance abuse treatment services remains strictly confidential and that aggregate data collected pursuant to this section is used solely for the purpose of this section. [L 2004, c 40, §25]



§352D-5 - Appointment of director; powers and duties.

§352D-5  Appointment of director; powers and duties.  (a)  The office of youth services shall be headed by an executive director who shall be appointed by the governor without regard to chapter 76.  The executive director may appoint such other staff as may be necessary to carry out the duties of the office of youth services.

(b)  The executive director, for the administration of the Juvenile Justice Delinquency Prevention Act, may employ any other staff without regard to chapter 76. [L 1989, c 375, pt of §1; am L 1993, c 318, §2; am L 2000, c 253, §150]



§352D-6 - Organizational structure.

§352D-6  Organizational structure.  The office of youth services shall be composed of such divisions and sections as are deemed necessary by the director to:

(1)  Provide diagnostic evaluation, treatment, and rehabilitation services for all youths referred to services provided by the office or placed in the office's custody by the family court;

(2)  Provide supervision and counseling services for youth in shelter or correctional facilities under the office's jurisdiction, including community-based facilities;

(3)  Provide educational, vocational-educational, and other programs to effectively occupy the time of the youth placed in a facility under the office's jurisdiction which promote the development of self-esteem and useful skills to prepare youths in becoming productive members of the community;

(4)  Provide continuous program planning, development, and coordination of youth services, including the coordination with other government and private social service agencies that work with youths to ensure that a full-range of programs is available and that such programs are consistent with the policy of this chapter and are not unnecessarily duplicative or conflicting;

(5)  Provide prevention services to include a comprehensive intake/assessment and information/referral system throughout the State which shall access services to youth and their families;

(6)  Provide a case management system based on the individual needs of youth which shall provide for in-depth client assessment, appropriate service planning, and client advocacy;

(7)  Provide for the implementation of chapter 352, youth correctional facilities and other needed correctional services, including ensuring that these facilities and services meet the present and future needs of youth under the jurisdiction of the youth correctional facilities;

(8)  Facilitate the development of and, when appropriate, provide for training programs for persons offering services to youth at risk;

(9)  Provide for technical assistance and consultation to providers and potential providers;

(10)  Seek, apply for, and encourage the use of all federal funds for youth services and facilitate the coordination of federal, state, and local policies concerning services for youth;

(11)  Prepare and submit an annual report to the governor and the legislature.  This report shall include, but not be limited to, a review of the status of youth services within the State, recommendations for priorities for the development and coordination of youth services; and

(12)  Monitor, evaluate, and audit all grants, subsidies, and purchase of services under chapter 42D which relate to the office of youth services. [L 1989, c 375, pt of §1; am L 1990, c 34, §22; am L 1991, c 151, §2 and c 335, §12]



§352D-7 - Youth services centers; creation.

§352D-7  Youth services centers; creation.  (a)  Beginning July 1, 1991, the office of youth services shall create, develop, and operate youth service centers throughout the State including one or more in each county.  This may be done either directly or by contract with private parties.  Delinquency prevention shall be a primary objective of these centers.  The population eligible for services at the centers would be all youths in need of services.  Centers would also develop individualized intake capabilities, program plans, delivery of services, and a comprehensive referral network.  The objectives of the youth service centers shall be to:

(1)  Develop and implement programs in delinquency prevention;

(2)  Provide a wider range of informal dispositions, particularly alternatives to the juvenile justice system;

(3)  Develop an improved system of intake, assessment, and follow-up for youths; and

(4)  Provide better coordination of juvenile justice and nonjuvenile justice services in order to reduce overlaps and gaps in services.

(b)  Each center shall:

(1)  Be responsible for coordinating all services, justice system or nonjustice system, both public and private, to the youth referred to it; and

(2)  Be responsive to the needs of its immediate community and offer an array of services that are tailored to the needs of its constituents.

(c)  Every youth referred to a youth services center shall, as soon as possible, be appropriately placed with service provider and provided services.  The center shall develop procedures which will insure that appropriate service providers are available on a twenty-four hour basis for each youth.  The center may contract with such service providers for such services.

(d)  Each youth service center shall maintain a registry of every youth referred to it and shall monitor and supervise the follow-up services that are provided to the youth.  Each center shall be primarily responsible to insure that the youth is fully diverted from the juvenile justice system. [L 1989, c 375, pt of §1; am L 2001, c 253, §2]



§352D-8 - REPEALED.

§352D-8  REPEALED.  L 1996, c 13, §19.



§352D-9 - Office of youth services regional advisory boards; power, duties, and authority.

[§352D-9]  Office of youth services regional advisory boards; power, duties, and authority.  (a)  There shall be established a regional advisory board located in each county and they shall be called the Hawaii, Kauai, Maui, and Oahu regional advisory boards, respectively.  The office shall provide staff support for each board.  Each board shall elect annually from among its members a chairperson who shall preside at its regular meetings.  Each board shall be composed of eleven voting members.  Each board's membership shall include four lay persons, of which two shall possess knowledge of youth services, all appointed by the governor as provided in section 26-34.

The Oahu regional advisory board shall include the superintendent of education, the public defender, the directors of human services and health, the police chief and the prosecuting attorney of the city and county of Honolulu, and the senior family court judge of the first circuit, or their designees.

The other regional advisory boards shall include the county's chief of police and prosecuting attorney, a deputy public defender, a family court judge, and one representative from each of the following departments of education, human services, and health, who shall be selected by their respective directors, or their designees.

All board members shall be residents of the county in which the regional advisory board to which they are appointed is located, and shall serve without compensation, but shall be reimbursed for necessary expenses incurred during the performance of their duties.

(b)  There shall be a combined meeting of all boards at least once a year.  Each regional board shall advise the office on:

(1)  General policies relating to the youth service system, including but not limited to planning, integration, development, and coordination to effectuate the purposes of this chapter;

(2)  Monitoring and evaluating youth services as they relate to the coordination and integration of the youth service system within its region; and

(3)  Any pertinent issue related to the youth service system within its region. [L 1991, c 258, pt of §2]



§352D-10 - Regional directors; powers, duties, and authority.

[§352D-10]  Regional directors; powers, duties, and authority.  The executive director shall appoint a regional director in each county.  Each regional director shall be exempt from chapter 76, and shall answer to the executive director.  The regional director shall:

(1)  Oversee the youth services centers located in the director's region;

(2)  Assist the executive director in coordinating, monitoring, and evaluating all programs and activities operated by the office within its region;

(3)  Advise the executive director on any pertinent issue related to the youth service system within the director's region; and

(4)  Provide staff support for the regional advisory board located in the director's region. [L 1991, c 258, pt of §2; am L 2000, c 253, §150]






CHAPTER 353 - CORRECTIONS

§353-1 to 50 - OLD REPEALED.

PART I.  [OLD] PRISONS AND PRISONERS GENERALLY

§§353-1 to 50  [OLD]  REPEALED.  L 1987, c 338, §3(2).

Note

L 1987, c 127, §2 and c 142, pt of §1 purports to amend repealed §§353-1.1, 1.2, 4, and 30.

PART I.  ADMINISTRATIVE STRUCTURE, INSTITUTIONS, AND SERVICES

Law Journals and Reviews

The Hawaii Prison Inmate's Emerging Right to Due Process, Dennis Niles, 10 HBJ 115.

§353-1  Definitions; director may delegate powers.  As used in this chapter, unless the context otherwise requires:

"Committed person" means a person committed to the custody of the director of public safety for imprisonment pursuant to chapter 706, including a probationer serving a term of imprisonment pursuant to section 706-624(2)(a) and a misdemeanant or petty misdemeanant sentenced pursuant to section 706-663.

"Department" means the department of public safety.

"Director" means the director of public safety; provided that the signing or approval of vouchers and other routine matters may be delegated by the director to any authorized subordinate. [L 1987, c 338, pt of §3; am L 1989, c 211, §8; am L 1993, c 72, §1]



§353-2 - REPEALED.

§353-2  REPEALED.  L 1989, c 211, §13.



§353-2.5 - REPEALED.

§353-2.5  REPEALED.  L 1992, c 65, §2.



§353-3 , 4 - REPEALED.

§§353-3, 4  REPEALED.  L 1989, c 211, §§14, 15.



§353-5 - Offender release recommendations to the court.

§353-5  Offender release recommendations to the court.  The intake service center shall notify the prosecutor's office of the appropriate county whenever it is recommending to the court that a person who is accused of murder or attempted murder in any degree or a class A felony involving force or violence against another person be conditionally released or that bail for such person be lowered.  Such notice shall be made upon the completion of the intake service center's investigation on the offender's case so as to allow the prosecutor's office of the appropriate county to be present when the court considers the recommendation. [L 1987, c 338, pt of §3]



§353-6 - Establishment of community correctional centers.

§353-6  Establishment of community correctional centers.  (a)  There shall be a community correctional center for each county under the direction and administration of the director.  Any community correctional center may be integrated and operated concurrently with any other correctional facility or facilities.  Each center shall:

(1)  Provide residential detention for persons who have been arraigned or have made an initial appearance and who have not been admitted to bail, released to appear, or otherwise released;

(2)  Provide residential custody and correctional care for committed misdemeanants and for felons committed to indeterminate sentences;

(3)  Provide for committed persons, correctional services, including but not limited to, social and psychiatric-psychological evaluation, employment, counseling, social inventory, correctional programming, medical and dental services, and sex abuse education and treatment programs for persons convicted of sexual offenses or who are otherwise in need of these programs;

(4)  Provide recreational, educational, and occupational training, and social adjustment programs for committed persons;

(5)  Provide referrals to community educational, vocational training, employment, and work study programs; and aftercare, supervisory, and counseling services for persons released from centers.

(b)  Each county shall provide residential detention for persons who are prearraignment detainees. [L 1987, c 338, pt of §3; am L 1989, c 350, §1; am L 1995, c 72, §1]



§353-6.5 - Gender-responsive, community-based programs for female offenders.

[§353-6.5]  Gender-responsive, community-based programs for female offenders.  Subject to funding by the legislature, the department of public safety shall develop and make available gender-responsive, community-based programs for female offenders by providing female offenders the appropriate range of opportunities to ensure that their needs are met.  Program models designed to address female offender needs shall include but are not limited to:

(1)  Appropriate treatment, including substance abuse and mental health treatment;

(2)  Individualized case management to help female offenders set and achieve goals;

(3)  Life skills development workshops, including budgeting, money management, nutrition, and exercise;

(4)  Development of self-determination through education; employment training; special education for the learning disabled; and social, cognitive, communication, and life skills training;

(5)  Family-focused programming, including issues relating to pregnancy and single parenthood;

(6)  Peer support and the development of peer networks;

(7)  Transitional support for female offenders and their families to promote successful reentry into their families and communities;

(8)  Highly skilled staff experienced in working with female offenders and their concerns;

(9)  Formal recognition of participant achievement;

(10)  Ongoing attention to building community-based support;

(11)  Assistance for female offenders who need to develop a marketable job skill and a career plan;

(12)  Geographical proximity to children and family; and

(13)  The goal of providing a gender-responsive continuum of care. [L 2006, c 258, §4]

Cross References

Parity for female offenders, see chapter 367D.



§353-7 - High security correctional facility.

§353-7  High security correctional facility.  (a)  The director shall maintain a high security correctional facility for the residential care, correctional services, and control of high custodial risk convicted felons or the temporary detention of high custodial risk persons awaiting trial.  The high security correctional facility may be integrated and operated concurrently with any other correctional facility or facilities.

(b)  The facility shall:

(1)  Provide extensive control and correctional programs for categories of persons who cannot be held or treated in other correctional facilities including, but not limited to:

(A)  Individuals committed because of serious predatory or violent crimes against the person;

(B)  Intractable recidivists;

(C)  Persons characterized by varying degrees of personality disorders;

(D)  Recidivists identified with organized crime; and

(E)  Violent and dangerously deviant persons;

(2)  Provide correctional services including, but not limited to, psychiatric and psychological evaluation, social inventory, correctional programming, and medical and dental services; and

(3)  Provide recreational, educational, occupational training, and social adjustment programs. [L 1987, c 338, pt of §3; am L 1989, c 41, §1]



§353-8 - Conditional release centers for committed persons.

§353-8  Conditional release centers for committed persons.  (a)  The director may establish and operate facilities to be known as conditional release centers, either operated separately, or as part of community correctional centers.

(b)  The purpose of such facilities is to provide housing, meals, supervision, guidance, furloughs, and other correctional programs for persons committed to the department of public safety and to give committed persons, in selected cases, a chance to begin adjustment to life in a free society and to serve as a test of an individual's fitness for release on parole.

(c)  The department shall notify the county prosecutors and police chiefs whenever a person committed for an offense against the person as described in chapter 707, or any convicted felon, is admitted to a work furlough, conditional release, or similar program.  Notification shall be transmitted in writing no later than thirty days prior to the commencement of the program and shall list the conditions pertaining thereto.  For parole violators who are recommitted to prison for less than thirty days or who are placed on a work furlough, conditional release, or similar program, notification as described above shall be transmitted in writing on the next working day after recommitment or placement in a program.

(d)  Additionally, whenever the department admits a committed person who has been convicted of an offense against the person as described in chapter 707, or of an attempt to commit such an offense, to a work furlough program, conditional release program, or other similar programs, it shall give written notice to each victim of the offense, who has made written request for such notice, of the admission of the committed person to the program.  Notice shall be given to the victim at the address given on the request for notice or such address as may be provided to the department by the victim from time to time.  Neither the failure of any state officer or employee to carry out the requirements of this section nor compliance with it shall subject the State or the officer or employee to liability in any civil action.  However, such failure may provide a basis for such disciplinary action as may be deemed appropriate by competent authority. [L 1987, c 338, pt of §3; am L 1989, c 211, §8; am L 1992, c 64, §1; am L 1993, c 21, §1]

Cross References

Registration of sex offenders and other covered offenders, see chapter 846E.



§353-9 - Establishment of temporary correctional facilities.

§353-9  Establishment of temporary correctional facilities.  The director, with the prior approval of the governor, may establish, from time to time, temporary correctional facilities, if required in conjunction with projects or specialized service authorized by law.  The temporary facilities shall be discontinued upon termination of the project. [L 1987, c 338, pt of §3]



§353-10 - Reentry intake service centers.

§353-10  Reentry intake service centers.  There shall be within the department of public safety, a reentry intake service center for adults in each of the counties, to screen, evaluate, and classify the admission of persons to community correctional centers and to provide for the successful reentry of persons back into the community.  Each center shall be directed and managed by a manager and shall be staffed by a team of psychiatrists, social workers, technicians, and other personnel as may be necessary.  The director of public safety may appoint full-time or part-time professional and clerical staff or contract for professional services to carry out the duties of the centers as identified in this section.

The centers shall:

(1)  Provide orientation, guidance, and technical services;

(2)  Provide social-medical-psychiatric-psychological diagnostic evaluation;

(3)  Provide pretrial assessments on adult offenders for the courts and assist in the conduct of presentence assessments on adult offenders and the preparation of presentence reports when requested by the courts;

(4)  Provide correctional prescription program planning and security classification;

(5)  Provide such other personal and correctional services as needed for both detained and committed persons;

(6)  Monitor and record the progress of persons assigned to correctional facilities who undergo further treatment or who participate in prescribed correctional programs;

(7)  Ensure that the present and future reentry needs of persons committed to correctional facilities are being evaluated and met in an effective and appropriate manner;

(8)  Provide additional reentry services to include working closely and collaborating with the furlough programs in each county that are currently managed by the department's institutions division;

(9)  Work closely and collaborate with the Hawaii paroling authority; and

(10)  Work closely and collaborate with the corrections program services division. [L 1987, c 338, pt of §3; am L 1989, c 211, §8; am L 1996, c 130, §2; am L Sp 2009, c 24, §1]



§353-10.5 - Intermediate sanctions; eligibility; criteria and conditions.

[§353-10.5]  Intermediate sanctions; eligibility; criteria and conditions.  (a)  The department of public safety shall implement alternative programs that place, control, supervise, and treat selected offenders in lieu of incarceration.

(b)  Pretrial detainees may be considered for placement in alternative programs if they:

(1)  Have been admitted to bail and are not charged with a non-probationable class A felony; and

(2)  Have not, within the previous five years, been convicted of a crime involving serious bodily injury or substantial bodily injury as defined by chapter 707.

(c)  Sentenced offenders and other committed persons may be considered for placement in alternative programs as a condition of furlough or release, provided that the person is otherwise eligible for or has been granted furlough or release pursuant to section 353-8 or 353-17.

(d)  As used in this section, "alternative programs" mean programs which, from time to time, are created and funded by legislative appropriation or federal grant naming the department of public safety or one of its operating agencies as the expending agency and which are intended to provide an alternative to incarceration.  Alternative programs may include:

(1)  Home detention, curfew using electronic monitoring and surveillance, or both;

(2)  Supervised release, graduated release, furlough, and structured educational or vocational programs;

(3)  A program of regimental discipline pursuant to section 706-605.5; and

(4)  Similar programs created and designated as alternative programs by the legislature or the director of public safety for inmates who do not pose significant risks to the community. [L Sp 1995, c 25, §2]

Cross References

Similar provisions, see §§353-63.5 and 706-605.1.



§353-11 - Access to correctional facilities and records; instituting of inquiries and securing information.

§353-11  Access to correctional facilities and records; instituting of inquiries and securing information.  (a)  The Hawaii paroling authority and every member thereof and the director, at all times, shall have free access to all correctional facilities throughout the State, wherein persons convicted of crime are confined, and to all records and books kept in connection therewith, and may institute inquiries about any committed person whether confined or on parole.

All circuit judges, district judges, prosecuting attorneys, sheriffs, police officers, and other court and corrections officials and employees shall furnish, when called upon by the paroling authority or director, all information that may be possessed concerning any committed person.

(b)  Upon the refusal of any person in charge of any such correctional facility to give free access thereto or to any records or books kept in connection therewith, or of any such officer, district judge, sheriff, official, or employee to furnish such information, the paroling authority or director may make informal application in writing to any circuit court, reciting the facts and requesting an order directing the person concerned to give such access, or furnish such information and the court, after such reasonable notice to the person as it shall direct, shall proceed to hear the application and shall make such order as may appear proper.  In case of the refusal of a circuit judge to furnish information as is required by this section, the paroling authority or director may apply to the intermediate appellate court for relief in the same manner as in the case of an application to a circuit court provided in this section.  The circuit courts and the intermediate appellate court, subject to chapter 602, shall have jurisdiction and all powers necessary for the purposes of this section.

(c)  In all investigations made by the paroling authority or director and in all proceedings before it or the director, the paroling authority and each member thereof and the director shall have the same powers respecting administering oaths, compelling the attendance of witnesses, and the production of documentary evidence and examining witnesses as are possessed by circuit courts.  In case of disobedience by any person of any order of the paroling authority or any member thereof or the director or of any subpoena issued by it or the director or of the refusal of any witness to testify to any matter regarding which the witness may be questioned lawfully, any circuit judge, on application by the paroling authority or a member thereof or the director, shall compel obedience as in case of disobedience of the requirements of a subpoena issued from a circuit court or a refusal to testify therein.  The fees and traveling expenses of witnesses shall be the same as are allowed witnesses in the circuit court and shall be paid by the State on vouchers approved by the director out of any appropriation or funds available for the expenses of the department. [L 1987, c 338, pt of §3; am L 1989, c 211, §10; am L 1990, c 281, §11; am L 2006, c 91, §3]



§353-11.5 - Restricted access to correctional facilities.

§353-11.5  Restricted access to correctional facilities.  (a)  Except for the director and employees of the department of public safety, members of the Hawaii paroling authority, and those persons specified in section 353-29, no person shall enter or remain on the grounds of any state correctional facility unless permission to so enter or remain has been obtained from the administrator of the correctional facility, the administrator's designated representatives, or the director.

(b)  Signs shall be posted at reasonable intervals along the boundary of correctional facilities, informing the public of the restriction against access provided in subsection (a).

(c)  Any person who violates subsection (a) shall be guilty of a misdemeanor. [L 1987, c 34, §1 and c 338, §10; am L 1988, c 141, §31; am L 1989, c 211, §8]



§353-12 - Correctional records, documents.

§353-12  Correctional records, documents.  The director shall establish a record of all facts relating to the admission, sentence, commutation, parole, pardon, discharge, escape, death, and correctional programs of any committed person, all actions that are taken for breach of correctional rules, and all other occurrences of note concerning the committed person.

The director or a designated agent shall file all warrants, mittimuses, processes, and other official papers, or the attested copies of them, by which any committed person has been committed, paroled, liberated, or retaken and they shall be safely kept in a suitable box or safe.  Upon the death, resignation, or removal from office of the person so having custody of the papers, they shall be delivered, together with all other official records, papers, and journals, to the person's successor or to any other officer or person duly appointed to receive them.  In default of such delivery the director or a designated agent, as the case may be, if living, may be held liable for theft as provided by section 708-830, and shall also be civilly liable in damages to any other person who is injured by such nondelivery.  If the director or agent, as the case may be, is dead, the civil liability shall attach to such person's personal representatives and the sureties upon such person's official bond, if any has been required jointly and severally.  In addition to the civil liability, the person or the person's personal representatives and sureties on the official bond shall forfeit and pay for each such default in delivery the sum of $200 to be recovered for the use of the general fund of the State. [L 1987, c 338, pt of §3]



§353-12.5 - Public assistance; inmates; monthly reports to department of human services.

[§353-12.5]  Public assistance; inmates; monthly reports to department of human services.  Beginning January 31, 2010, to assist the department of human services to enforce section 346-29(b), the director shall prepare and transmit to the department of human services monthly reports listing all inmates newly admitted during the previous month to any correctional facility within the State; provided that no later than December 31, 2009, the director shall transmit to the department of human services an initial list of all inmates within the department of public safety's correctional facilities statewide. [L 2009, c 188, §2]



§353-13 - Examination by medical officer.

§353-13  Examination by medical officer.  The medical officer of a correctional facility shall carefully examine any committed person upon admission and shall establish a medical record and enter therein a statement of the committed person's physical condition upon entry and all subsequent medical treatment and examination made while such person is residing at a state correctional facility. [L 1987, c 338, pt of §3]



§353-13.1 - Nonemergency medical, dental, mental health services or treatment; intentional injury; payment by inmates.

[§353-13.1]  Nonemergency medical, dental, mental health services or treatment; intentional injury; payment by inmates.  (a) The department of public safety may develop policies and procedures governing the assessment of fees upon detainees and committed persons who receive certain medical, dental, or mental health services or treatment.  In adopting these policies and procedures, the department shall safeguard the health and welfare of detainees and committed persons.

(b)  The policies and procedures shall enable the department to assess fees upon detainees and committed persons who:

(1)  Request certain nonemergency medical, dental, or mental health services or treatment; or

(2)  Intentionally inflict injury to themselves.

(c)  The policies and procedures shall include an appeals process to allow a detainee or committed person to appeal the assessment.

(d)  The department of public safety may adopt policies and procedures to establish a fee schedule for medical, dental, and mental health services or treatment under the following conditions:

(1)  Fees shall be assessed from the detained or committed person's individual trust account pursuant to section 353-20; and

(2)  Fees shall not be assessed if the individual trust account balance is less than $10; provided that the department may implement a procedure to recover fees in the future. [L 1998, c 250, §1]



§353-13.2 - REPEALED.

§353-13.2  REPEALED.  L 1998, c 194, §10.



§353-13.3 - Mental health care.

[§353-13.3]  Mental health care.  The department shall be responsible for providing mental health services in community correctional centers. [L 1994, c 153, §2]



§353-13.4 - Substance abuse testing of inmates.

[§353-13.4]  Substance abuse testing of inmates.  (a)  When an inmate under the custody of the department of public safety is subjected to substance abuse testing, the inmate shall be afforded the option of a confirmatory test by a licensed, certified laboratory as provided in chapter 329B.  The cost of a confirmatory test shall be paid for by the State; provided that in those instances where a positive test result is confirmed, the inmate shall be charged with the cost of the confirmatory test.

(b)  All specimens shall be sealed and coded in the presence of the inmate and the inmate shall sign an approved form acknowledging that the specimen has been sealed and coded in the inmate's presence.  The director of the department of public safety shall establish a chain-of-custody procedure that includes a tracking form documenting the handling and storage of the specimen from collection to final disposition of the specimen.

(c)  Positive test results of substance abuse testing and the availability of a confirmatory test shall be provided to the inmate in writing.

(d)  A positive test result from a substance abuse test that fails to meet the requirements of this section shall not be reported or recorded. [L 1992, c 201, §1]



§353-13.5 - Election of private medical or psychological care by prisoners.

[§353-13.5]  Election of private medical or psychological care by prisoners.  The director shall permit prisoners to retain any private licensed medical doctor or psychologist for their own care at the correctional facility in addition to such care as may be provided by the department; provided that any fees or other costs charged by a private medical doctor or psychologist for such care shall be the sole responsibility of the prisoner and that such care shall not put the correctional facility to any hazard and that such care shall conform to the department's rules and established practices including any requirements concerning advance notice of visits with the prisoner.  Medical doctors or psychologists who provide such care shall provide timely reports to the department as to the physical or psychological progress of the prisoner.  If the private care is discontinued, the department shall be notified immediately by the private medical doctor or psychologist.  In no event shall the department or the State incur any civil liability whatsoever as a result of any private medical or psychological care administered under this section. [L 1987, c 128, §1]



§353-14 - Cash furnished discharged committed person, when.

§353-14  Cash furnished discharged committed person, when.  Upon the discharge or parole of any committed person who has undergone a commitment or sentence of more than one year, the committed person may be furnished by the Hawaii paroling authority, in its discretion, with funds of not more than $200, to meet the committed person's immediate needs.  The expenditures made by the Hawaii paroling authority shall be included among the accounts for cost and maintenance of committed persons. [L 1987, c 338, pt of §3; am L 1997, c 174, §1]

Case Notes

Denial of "gate money" where parole board determined that plaintiffs had no immediate needs satisfied rational basis test; thus, there was no equal protection violation.  940 F. Supp. 1523.

Section (1987) provided Hawai`i paroling authority board [sic] with complete discretion to assess inmates' needs and to award "gate money" as necessary in light of those needs; thus, no protected property interest existed. The right to "gate money" not so fundamental as to warrant constitutional protection apart from its status under state law.  940 F. Supp. 1523.

Where plaintiffs argued that State waived its Eleventh Amendment immunity through the enactment of this section and State's Tort Claims Act [sic], §§662‑2 and 663‑1, no express consent or applicable waiver provisions found.  940 F. Supp. 1523.



§353-15 - Transfer of committed persons affected with communicable disease.

§353-15  Transfer of committed persons affected with communicable disease.  Upon written recommendation of the director of health that a committed person determined to have a communicable disease be removed to any hospital, settlement, or place for care and treatment of the communicable disease as designated by the director of health for such specialized care and treatment, the director of public safety may direct any official having custody of any committed person convicted of a felony and incarcerated in a state correctional facility to cause the committed person to be removed to such a place as designated by the director of health, until discharged under chapter 325 or 326 or until the maximum sentence has been served.  Any such committed person who may be discharged before the maximum term of imprisonment shall be returned to the state correctional facility from which the committed person was removed.  Any such person who has served the maximum sentence before the committed person is discharged under chapter 325 or 326 shall remain in the custody of the director of health until lawfully discharged or removed by direction or permission.  Supervision, care, and treatment of the committed person transferred to any hospital, settlement, or place for the care and treatment of the communicable disease shall be governed by the rules, policies, and procedures of the department of health. [L 1987, c 338, pt of §3; am L 1989, c 211, §8]



§353-16 - Transfer of committed felon to federal institution.

§353-16  Transfer of committed felon to federal institution.  The director may effect the transfer of a committed felon to any federal correctional institution for imprisonment, subsistence, care, and proper employment of such a felon. [L 1987, c 338, pt of §3; am L 1992, c 267, §2]

Cross References

Interstate compact for the supervision of adult offenders, see chapter 353B.

Interstate corrections compact, see chapter 355D.



§353-16.2 - Transfer of inmates to out-of-state institutions.

§353-16.2  Transfer of inmates to out-of-state institutions.  (a)  The director may effect the transfer of a committed felon to any correctional institution located in another state regardless of whether the state is a member of the Western Interstate Corrections Compact; provided that the institution is in compliance with appropriate health, safety, and sanitation codes of the state, provides a level of program activity for the inmate that is suitable, and is operated by that state, by any of its political subdivisions, or by a private institution; and provided further that the transfer is either:

(1)  In the interest of the security, management of the correctional institution where the inmate is presently placed, or the reduction of prison overcrowding; or

(2)  In the interest of the inmate.

(b)  Terms and conditions of the transfer and any reimbursement for expenses shall be agreed upon between the department and the out-of-state correctional institution prior to transfer. [L 1989, c 42, §1; am L 1992, c 267, §3; am L 1994, c 208, §2; am L 1995, c 170, §4; am L 1996, c 217, §1]

Cross References

Interstate compact for the supervision of adult offenders, see chapter 353B.

Interstate corrections compact, see chapter 355D.



§353-16.3 - Development of out-of-state Hawaii correctional facilities.

§353-16.3  Development of out-of-state Hawaii correctional facilities.  Notwithstanding any other provision to the contrary, the governor, with the assistance of the director, may negotiate with any appropriate out-of-state jurisdiction for the development of Hawaii correctional facilities to reduce prison overcrowding; provided that any agreement negotiated pursuant to this section shall be subject to legislative approval by concurrent resolution in any regular or special session. [L 1992, c 267, §1; am L 1995, c 170, §5]



§353-16.5 - Transfer of offenders under treaty; authority of governor.

§353-16.5  Transfer of offenders under treaty; authority of governor.  (a)  If a treaty in effect between the United States and a foreign country provides for the transfer or exchange of convicted offenders to the country of which they are citizens or nationals, the governor may, on behalf of the State and subject to the terms of the treaty, authorize the director of public safety to consent to the transfer or exchange of offenders and take any other action necessary to initiate the participation of this State in the treaty.

(b)  The transfer shall occur only if the receiving foreign country is on an approved list published by Amnesty International concerning that country's treatment of prisoners at the time of transfer.  If the receiving country is not on an approved list as noted, the prisoner must consent to the prisoner's transfer to the receiving foreign country. [L 1987, c 53, §1 and c 338, §10; am L 1989, c 211, §8; gen ch 1992]



§353-16.35 - Development or expansion of in-state correctional facilities.

§353-16.35  Development or expansion of in-state correctional facilities.  (a)  Notwithstanding any other law to the contrary, the governor, with the assistance of the director, may negotiate with any person for the development or expansion of private in-state correctional facilities or public in-state turnkey correctional facilities to reduce prison overcrowding; provided that if an environmental assessment or environmental impact statement is required for a proposed site or for the expansion of an existing correctional facility under section 343-5, then notwithstanding the time periods specified for public review and comments under section 343-5, the governor shall accept public comments for a period of sixty days following public notification of either an environmental assessment or an environmental impact statement.

(b)  Any development or expansion proposal shall address the construction of the facility separate from the operation of the facility and shall consider and include:

(1)  The percentage of low, medium, and high security inmates and the number of prison beds needed to incarcerate each of the foregoing classes of inmates;

(2)  The facility's impact on existing infrastructure, and an assessment of improvements and additions that will be necessary;

(3)  The facility's impact on available modes of transportation, including airports, roads, and highways; and

(4)  A useful life costs analysis.

(c)  For the purposes of this section, "useful life costs" means an economic evaluation that compares alternate building and operating methods and provides information on the design, construction methods, and materials to be used with respect to efficiency in building maintenance and facilities operation. [L 1998, c 227, pt of §5; am L 2003, c 221, §1]



§353-16.36 - Contracts for construction of correctional facilities by private entities.

[§353-16.36]  Contracts for construction of correctional facilities by private entities.  The governor may enter into and execute contracts in the name of the State with any private entity to construct and then lease or purchase correctional facilities on public or private lands for the benefit of the State. [L 1998, c 227, pt of §5]



§353-16.37 - Community partnering.

§353-16.37  Community partnering.  Regardless of the method for funding new prison facilities, the department of public safety shall develop and implement a community partnering process to be incorporated into the request for proposal; this partnering process shall include a community hearing for the purpose of soliciting community input.  Further, a community benefit and enhancement package shall be developed by the department and the affected community to mitigate the negative aspects of building a correctional facility in the community.  The benefit and enhancement package may include but is not limited to:

(1)  Infrastructure improvements;

(2)  Job training programs or improvements to schools and health care facilities;

(3)  Social programs; and

(4)  Other government functions. [L 1998, c 227, pt of §5; am L 1999, c 134, §4]



§353-17 - Committed persons, furlough, employment.

§353-17  Committed persons, furlough, employment.  (a)  The director or a designated agent may grant furloughs to committed persons with a minimum or lower security classification in any correctional facility of the department for the purpose of employment, social reorientation, education, or training, or any other valid purpose as determined by the director.  Special out-of-state furloughs may be granted to those already otherwise furloughed, at no cost to the State, when death or critical illness or injury to the committed person's immediate family including a reciprocal beneficiary, occurs.  Any committed person who is engaged in private employment, by contract or otherwise, not under the immediate custody of the State shall not be considered an agent or employee of the State.  Any moneys earned from employment by such person shall be used to satisfy a restitution order and to reimburse the State for the cost of room and board.  If any earned moneys remain after these expenses have been paid, that amount shall be held in an individual account for the committed person.

When an inmate is granted a special out-of-state furlough, the director shall inform the authorities of the state to which the inmate is to be furloughed of the inmate's arrival.

(b)  Full power to enforce the terms and conditions of furlough and to retake and reincarcerate a furloughed committed person is conferred upon the director or designated agent.  The director or a designated agent, at any time, may issue a warrant authorizing the arrest and return to actual custody of any furloughed committed person for the purpose of ascertaining whether or not the terms and conditions of furlough have been violated so as to justify revoking the furlough and to retake and reincarcerate the furloughed committed person.  The administrators of all of the correctional facilities of the State, the chief of police of each county, all police officers of the State, and all correctional facility officials shall execute any such warrant of arrest in like manner as an ordinary criminal process.

(c)  Any furloughed committed person retaken and reincarcerated as provided in this chapter shall be confined according to the committed person's sentence for that portion of the committed person's term remaining unserved at the time of furlough, but subsequent furloughs, in the discretion of the director or designated agent, may be granted to a committed person during the life and in respect of sentence. [L 1987, c 338, pt of §3; am L 1997, c 383, §51]

Cross References

Interstate compact for the supervision of adult offenders, see chapter 353B.



§353-18 - Director to fix committed persons' compensation.

§353-18  Director to fix committed persons' compensation.  The director, by rule, may classify, grade, and fix earnings to be paid to committed persons who may be confined in any correctional facility of the State. [L 1987, c 338, pt of §3]



§353-19 - Compensation for labor or training by committed persons.

§353-19  Compensation for labor or training by committed persons.  Every committed person, who is working within a state correctional facility or who is in such training or educational programs as the director or a designated agent pursuant to law prescribes, may be allowed such graduated sums of money as the director by policy determines.  Any committed person, other than persons on work furlough, engaged in work, training, or education pursuant to this section or work pursuant to this chapter or chapter 354D shall not be considered an employee or in employment. [L 1987, c 338, pt of §3; am L 1990, c 341, §2; am L 2007, c 97, §1]



§353-20 - Custody of moneys; accounts for committed persons, etc.

§353-20  Custody of moneys; accounts for committed persons, etc.  All sums collected under this chapter and any other authorized sources shall be deposited by the department into one or more accounts with one or more financial institutions opened by the department for the specific purpose of maintaining committed persons' funds.  The department shall maintain accounts for each committed person to allow committed persons use of their own funds for approved expenses and purchases during incarceration.  The director may designate a percentage of all funds earned by the committed person while in custody to be deposited and held in a nonspendable account for the purpose of providing funds for that same committed person upon release from custody.  The structure of these accounts shall be designed so that all funds deposited by or for a committed person shall be credited to the accounts.  Accounts maintained by the department for committed persons shall not bear interest.  No interest of any kind shall be paid to a committed person on any account maintained by the department for the committed person.  The department shall provide quarterly accounting statements to all committed persons held in custody for over one quarter of the year.  The department shall conduct annual audits on all committed persons' accounts. [L 1987, c 338, pt of §3; am L 2009, c 75, §1]

Note

2009 amendment applies to all committed persons' accounts established before and after May 26, 2009.  L 2009, c 75, §2.

Case Notes

The plain language of this section expressly authorized the department of public safety to maintain only one individual trust account for prisoners pertaining to sums collected while committed; department violated this section where it maintained two accounts with respect to prisoner, one of which restricted withdrawals for purposes determined by the department, and the interest that accrued on prisoner's accounts must be paid on that account.  119 H. 275, 196 P.3d 277.



§353-21 - Withdrawals; forfeitures; etc.

§353-21  Withdrawals; forfeitures; etc.  The department shall allow any committed person under its direction to draw from funds in the committed person's account such amounts and for such purpose as it may deem proper.  Upon the parole or discharge of a committed person, the department shall pay the committed person any money to which the committed person may be entitled under this chapter.  Upon the death of any committed person during incarceration, all funds to which the committed person may have been entitled shall be distributed as provided by law in the same manner as the committed person's other property; provided that the funds shall first be used to satisfy any restitution order in that committed person's name or any reimbursements to the State the director has determined is owed by the committed person. [L 1987, c 338, pt of §3]



§353-22 - Earnings exempt from garnishment, etc.

§353-22  Earnings exempt from garnishment, etc.  No moneys earned by a committed person and held by the department, to any amount whatsoever, shall be subject to garnishment, levy, or any like process of attachment for any cause or claim against the committed person, except as provided for in section 353-22.5. [L 1987, c 338, pt of §3; am L 1993, c 294, §2; am L 1996, c 189, §3]



§353-22.5 - Garnishment to cover nonbudgeted costs.

[§353-22.5]  Garnishment to cover nonbudgeted costs.  All moneys received by windfall or earned by a committed person shall be subject to garnishment, levy, or any like process of attachment by the director for a cause of action or claim against the committed person in the following order of priority:

(1)  Restitution to victims;

(2)  Child support payments by order of the court;

(3)  Replacement costs for any facility damage that may have been caused by the committed person and all other costs associated with the facility damage; and

(4)  Reimbursement for the extraordinary cost of photocopying or postage which has been advanced by the department for litigation purposes.

All moneys collected by the department pursuant to paragraph (3) or (4) shall be used to reimburse, in whole or in part, the nonbudgeted costs and expenses. [L 1996, c 189, §2]



§353-22.6 - Victim restitution.

§353-22.6  Victim restitution.  The director of public safety shall enforce victim restitution orders against moneys earned by the prisoner while incarcerated.  The amount deducted and paid once annually to the victim shall be ten per cent of the prisoner's annual earnings.  This section shall not apply to moneys earned on work furlough pursuant to section 353-17. [L 1987, c 127, §1 and c 338, §10; am L 1988, c 141, §32; am L 1989, c 211, §8]



§353-22.8 - Orders for payment of child support.

§353-22.8  Orders for payment of child support.  The director of public safety shall comply with orders for payment of child support from inmate individual trust accounts to the child support enforcement agency pursuant to section 571-52, 571-52.2, 576D-14, or 576E-16, this section, or chapter 576B.  When the total of all new deposits and credits to the inmate's individual trust account in a given month is less than or equal to $15, no payment shall be made for child support that month out of the trust account.  When the total of all new deposits and credits to the inmate's individual trust account in a given month exceeds $15, no more than thirty per cent of the total new deposit or credit to the individual's trust account shall be paid for child support out of the account for that month. [L 1993, c 294, §1; am L 1997, c 293, §18; am L 1998, c 11, §19]



§353-23 - Disposition of property subject to action for damages.

§353-23  Disposition of property subject to action for damages.  No disposition of any estate, either by will or otherwise, after the arrest for crime of which the committed person was convicted, whether the sentence is for life or otherwise, shall have any advantage or preference over the claim of any person entitled to damages for a private injury committed by the criminal, unless the disposition was made for a valuable and equivalent consideration to a person ignorant of the arrest. [L 1987, c 338, pt of §3]



§353-24 - Conservators of committed persons, appointed when.

§353-24  Conservators of committed persons, appointed when.  Whenever a person is sentenced to imprisonment for any felony for a term exceeding one year, any judge having probate powers, upon application, may appoint a conservator to have the care and management of the committed person's estate, real and personal, during the term of imprisonment or until the committed person is finally discharged from the sentence.  The letters of conservatorship shall be revoked by the pardon or final discharge of the committed person, but the revocation shall not invalidate legal acts done by the conservator. [L 1987, c 338, pt of §3; am L 2004, c 161, §11]



§353-25 - Powers and duties of conservator.

§353-25  Powers and duties of conservator.  Every conservator appointed for any committed person shall pay all the just debts due from the committed person out of the committed person's personal estate, if sufficient, and if not, out of the committed person's real estate, upon obtaining an order for the sale thereof from the judge.  The conservator shall also settle all accounts of the committed person, and demand, sue for, and receive all debts due to the committed person, and, with the approbation of the judge, may compound for the same and give a discharge to the debtor.  The conservator shall appear for and represent the ward in all legal suits and proceedings, except when another person is appointed for that purpose.

The conservator shall have all the rights and duties, as well as the responsibilities, respecting the management and disposal of the committed person's estate, as appertain to the guardian or conservator of a minor or insane person.  The conservator shall manage the estate without waste, and the profits thereof, so far as may be necessary, for the comfortable and suitable maintenance of the committed person's family, if there be any, and if the profits are insufficient for that purpose, may sell the real estate and apply the proceeds thereto, upon obtaining the license of the judge. [L 1987, c 338, pt of §3; am L 2004, c 161, §12; am L 2005, c 22, §21]



§353-26 - Removal of conservator.

§353-26  Removal of conservator.  The conservator may be removed, and another conservator appointed in the former conservator's place, whenever the judge thinks there is just cause for removal. [L 1987, c 338, pt of §3; am L 2004, c 161, §13; am L 2005, c 22, §22]



§353-27 - Compensation; expenses.

§353-27  Compensation; expenses.  Every conservator shall be compensated for the conservator's services in an amount the judge before whom the ward's accounts are settled considers just and proper.  The conservator shall also be allowed the amount of reasonable expenses. [L 1987, c 338, pt of §3; am L 2004, c 161, §14]



§353-28 - Property given to committed persons.

§353-28  Property given to committed persons.  All property given or in any manner whatsoever accruing to a committed person, shall vest in the committed person's conservator, if the committed person is sentenced for a term of years, to be disposed of in the same manner as the committed person's other property; or if the committed person is sentenced for life, shall vest in the committed person's heirs or legatees; provided that any funds accumulated by the committed person and placed into an account as provided under section 353-20 shall be under the control and management of the director. [L 1987, c 338, pt of §3; am L 2004, c 161, §15]



§353-28.5 - Visits from family members.

[§353-28.5]  Visits from family members.  (a)  Family members shall be allowed to visit an inmate at any state correctional facility during official visiting hours.

(b)  A visit from a family member shall be preapproved and prescheduled.  Notwithstanding any other law to the contrary, preapproved and prescheduled visits for which family members have incurred substantial costs, including but not limited to travel from a neighbor island or the mainland, shall not be canceled due to staff absenteeism or any nonemergency situation.

(c)  The department shall develop internal policies and procedures consistent with this section.

(d)  For the purposes of this section, "family members" means persons who are related to each other by blood, marriage, adoption, or legal guardianship, or as reciprocal beneficiaries. [L 2006, c 318, §2]



§353-29 - What officials may visit.

§353-29  What officials may visit.  The governor, lieutenant governor, attorney general, director of finance, director of health, comptroller, judges of all state courts, the ombudsman, the mayors of the counties, members of the legislature, and members of county councils shall be allowed at suitable hours to visit any state correctional facility. [L 1987, c 338, pt of §3]



§353-30 - Others by permission.

§353-30  Others by permission.  Only official visitors shall be allowed to visit any state correctional facility or to have any oral or written communication with a committed person, unless with the written permission of the administrator of the correctional facility or the director.  No visitor shall deliver to or receive from any committed person any letter or message except with permission granted by the administrator of a state correctional facility pursuant to rules adopted by the director or facility administrator.  Unauthorized communications, passing of documents, or visiting shall be a class C felony. [L 1987, c 338, pt of §3]



§353-31 - Revolving funds for correctional facility stores.

§353-31  Revolving funds for correctional facility stores.  Subject to the approval of the department of budget and finance, a special revolving fund for each correctional facility store may be established for the purpose of purchasing items to be resold to inmates.  All moneys received from the resale of allowable items in correctional facility stores shall be deposited in the revolving fund for each such store.  The proceeds of each fund shall be expended at the discretion of the director, but shall be used only for purchasing items to be resold to inmates and for purchasing of other goods or services for inmate benefits and needs. [L 1987, c 338, pt of §3]



§353-32 - Gifts.

[§353-32]  Gifts.  (a)  Notwithstanding any other law to the contrary, the department may receive, use, manage, and invest moneys or property, real, personal, or mixed, which may be given, bequeathed, devised, or in any other manner provided from sources other than the legislature or the federal government, for any purpose authorized by this chapter and not inconsistent with any terms or conditions imposed by the donor, subsection (b), or chapter 84.

(b)  A gift of money shall be deposited by the director of finance in a separate account in the state treasury and expended in accordance with law and any terms and conditions that may pertain to the gift.  Unless otherwise specified as a term or condition, the department may convert a gift of property into money.  Income derived from property or the conversion of property may be used to pay for the storage, handling, and distribution of other properties held by the department.

(c)  All expenditures made pursuant to this section shall be subject to the approval of the director of public safety.

(d)  The department shall maintain records of each gift, the essential facts of the management thereof, details relating to expenditures of all moneys made pursuant to this section, and the current disposition, use, and condition of each gifted property held by the department.  This information shall be compiled and transmitted annually to the legislature and the governor, and shall be made available to the general public free of charge. [L 1992, c 100, §1]



§353-33 - REPEALED.

§353-33  REPEALED.  L 2008, c 64, §1.



§353-34 - Probation services fee; assessment.

§353-34  Probation services fee; assessment.  Any defendant received for supervision pursuant to chapter 353B shall be assessed a probation services fee pursuant to section 706-648. [L 2000, c 205, §1; am L 2004, c 78, §1]



§353-61 - Hawaii paroling authority; appointment; tenure; qualifications.

PART II.  PAROLES AND PARDONS

Cross References

Administration of Hawaii paroling authority placed in department of public safety, see §26-14.6.

§353-61  Hawaii paroling authority; appointment; tenure; qualifications.  Members of the paroling authority shall be nominated by a panel composed of the chief justice of the Hawaii supreme court, the director, the president of the Hawaii Criminal Justice Association, the president of the bar association of Hawaii, a representative designated by the head of the Interfaith Alliance Hawaii, a member from the general public to be appointed by the governor, and the president of the Hawaii chapter of the National Association of Social Workers.  The panel shall submit to the governor the names of not less than three persons, designated as the nominees, for chairperson or as a member, for each vacancy.  The requirement for nomination by the panel established under this section shall only apply to a nominee's nomination by the governor to an initial term on the paroling authority and not to any subsequent consecutive term of a sitting paroling authority member or chairperson whose initial appointment to office was made pursuant to a nomination by the panel.  The governor shall appoint, in the manner prescribed by section 26-34, a paroling authority to be known as the Hawaii paroling authority, to consist of three members one of whom shall be designated chairperson.  Appointments shall be made for terms of four years, commencing from the date of expiration of the last preceding term.  Any vacancy in an unexpired term shall be filled by appointment for the remainder of the unexpired term.  Nominees to the authority shall be selected on the basis of their qualifications to make decisions that will be compatible with the welfare of the community and of individual offenders, including their background and ability for appraisal of offenders and the circumstances under which offenses were committed. [L 1931, c 129, pt of §1; RL 1935, §6413; am L 1939, c 203, pt of §6; RL 1945, §3914; RL 1955, §83-60; am L Sp 1959 2d, c 1, §5; HRS §353-61; am L 1976, c 92, §2; am L 1987, c 338, §4; gen ch 1992; am L 2004, c 24, §1; am L 2006, c 38, §9; am L 2008, c 10, §1]

Note

Effect of 2008 amendment on current members, etc.  L 2008, c 10, §§2, 3.

Cross References

Administrative control, see §§26-14, 35.

Sex offender treatment program, see chapter 353E.



§353-62 - Hawaii paroling authority; responsibilities and duties; operations; records, reports, staff.

§353-62  Hawaii paroling authority; responsibilities and duties; operations; records, reports, staff.  (a)  In addition to any other responsibility or duty prescribed by law for the Hawaii paroling authority, the paroling authority shall:

(1)  Serve as the central paroling authority for the State;

(2)  In selecting individuals for parole, consider for parole all committed persons, except in cases where the penalty of life imprisonment not subject to parole has been imposed, regardless of the nature of the offense committed;

(3)  Determine the time at which parole shall be granted to any eligible individual as that time at which maximum benefits of the correctional institutions to the individual have been reached and the element of risk to the community is minimal;

(4)  Establish rules of operation to determine conditions of parole applicable to any individual granted parole;

(5)  Provide continuing custody, control, and supervision of paroled individuals;

(6)  Revoke or suspend parole and provide for the authorization of return to a correctional institution for any individual who violates parole or any condition of parole when, in the opinion of the Hawaii paroling authority, the violation presents a risk to community safety or a significant deviation from any condition of parole;

(7)  Discharge an individual from parole when supervision is no longer needed;

(8)  Interpret the parole program to the public in order to develop a broad base of public understanding and support; and

(9)  Recommend to the legislature sound parole legislation and recommend to the governor sound parole administration.

(b)  In its operations the paroling authority shall:

(1)  Keep and maintain a record of all meetings and proceedings;

(2)  Send a detailed report of its operations to the governor every three months;

(3)  In promulgating rules, conform to chapter 91;

(4)  In all matters act by a majority of its members; and

(5)  Appoint an administrative secretary and such other clerical and other assistants as may be necessary within the limits of available appropriations, subject to any applicable salary classification and civil service schedules, laws, and rules. [L 1931, c 129, pt of §1; RL 1935, §6414; am L 1939, c 203, pt of §6; am L 1941, c 146, §1; RL 1945, §3915; RL 1955, §83-61; HRS §353-62; am L 1976, c 92, §3; am L 1987, c 338, §5; am L 1988, c 141, §33]

Case Notes

Neither chapter 706 nor chapter 353 prohibits the Hawaii paroling authority from setting a prisoner's minimum term at a period equal to his or her maximum sentence.  97 H. 183, 35 P.3d 210.

As no Hawaii statute governing parole requires a parolee’s parole to be automatically revoked upon the parolee’s conviction and sentence to imprisonment for a crime committed while on parole, and this section appears to vest Hawaii paroling authority with discretion to revoke parole, parolee’s due process right violated when authority summarily revoked parole without giving parolee a final revocation hearing.  88 H. 229 (App.), 965 P.2d 162.



§353-63 - Service of Hawaii paroling authority members; compensation; expenses.

§353-63  Service of Hawaii paroling authority members; compensation; expenses.  The chairperson of the Hawaii paroling authority shall serve on a full-time basis.  The other two members shall serve on a part-time basis.  Effective July 1, 2005, the chairperson of the Hawaii paroling authority shall be paid a salary set at eighty-seven per cent of the salary of the director of public safety.  The compensation of each of the part-time members shall be eighty per cent of the hourly wage paid the chairperson.  For each hour engaged in the official duties of the authority, each part-time member of the authority shall be paid an hourly wage at the percentage rate specified in this section based on the hourly wage paid the chairperson; provided that compensation shall not exceed eighty per cent of the total regular working hours in a month; provided further that part-time members shall not be entitled to any vacation, sick leave, or other benefits except as provided in this section.  All paroling authority members shall receive their necessary expenses for travel and incidentals which shall be paid from appropriations provided the authority for such purposes, on vouchers approved by the director of public safety. [L 1931, c 129, pt of §1; RL 1935, §6415; am L 1939, c 203, §6, par 4; RL 1945, §3916; RL 1955, §83-62; am L 1965, c 58, §1; HRS §353-63; am L 1976, c 92, §4; am L 1982, c 129, §13; am L 1986, c 128, §12; am L 1987, c 338, §10; am L 1989, c 211, §8, c 229, §1, and c 329, §10; am L 1993, c 6, §13; am L 1994, c 156, §2; am L 2005, c 226, §10]



§353-63.5 - Intermediate sanctions; eligibility; criteria and conditions.

[§353-63.5]  Intermediate sanctions; eligibility; criteria and conditions.  (a)  The Hawaii paroling authority shall implement alternative programs that place, control, supervise, and treat selected parolees in lieu of incarceration.

(b)  The authority may impose participation in alternative programs as a condition of parole or as an amended condition of parole.

(c)  As used in this section, "alternative programs" mean programs which, from time to time, are created and funded by legislative appropriation or federal grant naming the Hawaii paroling authority or the department of public safety on behalf of the Hawaii paroling authority as the expending agency and which are intended to provide an alternative to incarceration.  Alternative programs may include:

(1)  Home detention, curfew using electronic monitoring and surveillance, or both;

(2)  Intensive supervision, residential supervision, work-furlough, and structured educational or vocational programs;

(3)  Therapeutic residential and nonresidential programs; and

(4)  Similar programs created and designated as alternative programs by the legislature, the chairperson of the Hawaii paroling authority, or the director of public safety for parolees who do not pose significant risks to the community. [L Sp 1995, c 25, §3]

Cross References

Similar provisions, see §§353-10.5 and 706-605.1.



§353-64 - Committed persons paroled.

§353-64  Committed persons paroled.  Any committed person confined in any state correctional facility in execution of any sentence imposed upon the committed person, except in cases where the penalty of life imprisonment not subject to parole has been imposed, shall be subject to parole in the manner and form as set forth in this part; provided that the committed person shall be paroled in the county where the committed person had a permanent residence or occupation or employment prior to incarceration, unless:

(1)  The committed person will reside in a county in which the population exceeds eight-hundred thousand persons;

(2)  The committed person will be released for immediate departure from the State; or

(3)  The committed person shall be released to the county in the State in which the committed person has the greatest family or community support, opportunities for employment, job training, education, treatment, and other social services, as determined by the Hawaii paroling authority; provided that to be considered for parole to another county in the State, the committed person shall provide a written request to the department not less than six months prior to the expiration of the committed person's longest minimum sentence.

Provided further that to be eligible for parole, the committed person, if the person is determined by the department to be suitable for participation, must have been a participant in an academic, vocational education, or prison industry program authorized by the department and must have been involved in or completed the program to the satisfaction of the department; and provided further that this precondition for parole shall not apply if the committed person is in a correctional facility where academic, vocational education, and prison industry programs or facilities are not available.  A grant of parole shall not be subject to acceptance by the committed person. [L 1917, c 103, §1; RL 1925, §1560; am L 1931, c 126, §1; RL 1935, §6435; RL 1945, §3958; am L 1955, c 239, §1; RL 1955, §83-63; HRS §353-64; gen ch 1985; am L 1988, c 147, §1; am L 1993, c 101, §1 and c 201, §1; am L Sp 2007, c 8, §14]

Cross References

Comprehensive offender reentry system, see chapter 353H.

Minimum term, setting of, see §706-669.

Parole procedure, see §706-670.

Case Notes

While on parole, prisoner still in legal custody and deemed to be serving sentence imposed.  24 H. 247.

Neither chapter 706 nor chapter 353 prohibits the Hawaii paroling authority from setting a prisoner's minimum term at a period equal to his or her maximum sentence.  97 H. 183, 35 P.3d 210.

Cited:  26 H. 764, 770; 60 H. 314, 588 P.2d 929.



§353-65 - Paroles; rules.

§353-65  Paroles; rules.  The Hawaii paroling authority may establish rules, with the approval of the governor and the director of public safety not inconsistent with this part, under which any prisoner may be paroled but shall remain, while on parole, in the legal custody and under the control of the paroling authority, and be subject, at any time until the expiration of the term for which the prisoner was sentenced, to be taken back within the enclosure of the prison.  The rules shall have the force and effect of law.  Full power, subject to this part, to enforce the rules, to grant, and to revoke paroles is conferred upon the paroling authority.  The power to retake and reimprison a paroled prisoner is conferred upon the administrative secretary or the administrative secretary's designee, who may issue a warrant authorizing all of the officers named therein to arrest and return to actual custody any paroled prisoner.  The superintendent of Hawaii state prison, the chief of police of each county and all police officers of the State or of any county, and all prison officers shall execute any such order in like manner as ordinary criminal process.

If any prisoner so paroled leaves the State without permission from the paroling authority, the prisoner shall be deemed to be an escaped prisoner, and may be arrested as such. [L 1917, c 103, §2; RL 1925, §1561; am L 1931, c 126, §2; am L 1932 1st, c 17, §8; RL 1935, §6454; am L 1939, c 203, pt of §6; RL 1945, §3959; RL 1955, §83-64; am L 1957, c 308, §1; am L 1963, c 34, §§1, 2; am L 1965, c 96, §57; HRS §353-65; am L 1969, c 208, §1; am L 1976, c 92, pt of §8; gen ch 1985; am L 1987, c 338, §10; am L 1989, c 211, §8; am L 2003, c 7, §1]

Cross References

Rulemaking, see chapter 91.



§353-65.5 - Reports to county clerk.

[§353-65.5]  Reports to county clerk.  Whenever the paroling authority grants or revokes parole for any citizen of eighteen years of age or over, the paroling authority, in each case, shall make and promptly transmit to the clerk of the county in which the citizen resides, a certificate showing the fact of the granting or revoking of parole within twenty days after the granting or revoking of parole.  The certificate shall include:

(1)  The name, date of birth, and social security number of the citizen and any known aliases;

(2)  The citizen's address or last known address; and

(3)  The date of the grant or revocation of parole. [L 2006, c 253, §1]



§353-66 - Terms and conditions of parole; suspension and revocation.

§353-66  Terms and conditions of parole; suspension and revocation.  (a)  Every parole granted under this part to any prisoner shall be subject to the express condition, to be set forth in the official written notification of parole to the prisoner, but to be binding upon the prisoner in any event, that all or any portion of the prisoner's credits earned or to be earned may be forfeited by order of the Hawaii paroling authority in the event that the prisoner breaks the prisoner's parole or violates any law of the State or rule of the paroling authority or any of the terms or conditions of the prisoner's parole.

(b)  No parole shall be revoked and no credits forfeited without cause, which cause must be stated in the order revoking the parole, or forfeiting the credits after notice to the paroled prisoner of the paroled prisoner's alleged offense and an opportunity to be heard; provided that when a person is convicted in the State of a crime committed while on parole and is sentenced to imprisonment, or when it is shown by personal investigation that a parolee has left the State without permission from the paroling authority and due effort is made to reach the parolee by registered mail directed to the parolee's last known address, no hearing shall be required to revoke the parolee's parole; and provided further that when any duly licensed psychiatrist or licensed psychologist finds that continuance on parole will not be in the best interests of a parolee or the community, the paroling authority, within the limitations of the sentence imposed, shall order the detention and treatment of the prisoner until such time as the prisoner shall be found by any duly licensed psychiatrist or licensed psychologist to be eligible for continuance on parole.

(c)  If any paroled prisoner leaves the State without permission from the paroling authority, or if the whereabouts of any paroled prisoner is not known to the paroling authority because of the neglect or failure of the prisoner to so inform it, the paroling authority may order the parole suspended pending apprehension.  From and after the suspension of the parole of any paroled prisoner and until the paroled prisoner's return to custody, the paroled prisoner shall be deemed an escapee and a fugitive from justice, and no part of the time during which the paroled prisoner is an escapee and a fugitive from justice shall be part of the paroled prisoner's term.

(d)  The paroling authority may at any time order the arrest and temporary return to custody of any paroled prisoner, as provided in section 353-65, for the purpose of ascertaining whether or not there is sufficient cause to warrant the paroled prisoner's reimprisonment or the revoking of the paroled prisoner's parole or other action provided for by this part.

(e)  Any paroled prisoner retaken and reimprisoned as provided in this chapter shall be confined according to the paroled prisoner's sentence for that portion of the paroled prisoner's term remaining unserved at time of parole, but successive paroles may, in the discretion of the paroling authority, be granted to the prisoner during the life and in respect of the sentence.

(f)  The Hawaii paroling authority may require a paroled prisoner to undergo and complete a substance abuse treatment program when the paroled prisoner has committed a violation of the terms and conditions of parole involving possession or use, not including to distribute or manufacture as defined in section 712-1240, of any dangerous drug, detrimental drug, harmful drug, intoxicating compound, marijuana, or marijuana concentrate, as defined in section 712-1240, unlawful methamphetamine trafficking as provided in section 712-1240.6, or involving possession or use of drug paraphernalia under section 329-43.5.  If the paroled prisoner fails to complete the substance abuse treatment program or the Hawaii paroling authority determines that the paroled prisoner cannot benefit from any substance abuse treatment program, the paroled prisoner shall be subject to revocation of parole and return to incarceration.  As a condition of parole, the Hawaii paroling authority may require the paroled prisoner to:

(1)  Be assessed by a certified substance abuse counselor for substance abuse dependency or abuse under the applicable Diagnostic and Statistical Manual and Addiction Severity Index;

(2)  Present a proposal to receive substance abuse treatment in accordance with the treatment plan prepared by a certified substance abuse counselor through a substance abuse treatment program that includes an identified source of payment for the treatment program;

(3)  Contribute to the cost of the substance abuse treatment program; and

(4)  Comply with any other terms and conditions for parole.

As used in this subsection, "substance abuse treatment program" means drug or substance abuse treatment services provided outside a correctional facility by a public, private, or nonprofit entity that specializes in treating persons who are diagnosed with having substance abuse or dependency and preferably employs licensed professionals or certified substance abuse counselors.

Nothing in this subsection shall be construed to give rise to a cause of action against the State, a state employee, or a treatment provider. [L 1917, c 103, §3; RL 1925, §1562; am L 1931, c 126, §3; RL 1945, §3960; am L 1949, c 13, §1; RL 1955, §83-65; am L 1957, c 308, §2; am L 1967, c 100, §1; HRS §353-66; am L 1976, c 92, pt of §8; gen ch 1985; am L 1988, c 305, §2; am L 2002, c 161, §4; am L 2004, c 44, §10; am L 2005, c 22, §23]

Note

Section 712-1240.6 referred to in text is repealed.

Cross References

Hearings, see chapter 91.

Mailing, see §1-28.

Methamphetamine trafficking, see §§712-1240.7 to 712-1240.9.

Revocation hearing, see §706-670.

Case Notes

As §706-670 and this section can be given effect without conflict, §706-670(7) is not the "exclusive" law governing parole revocations, does not embrace the entire law on the subject, and does not repeal this section by implication.  88 H. 229 (App.), 965 P.2d 162.

The no-hearing requirement for revocation of parole does not only apply to convictions of violations of state law.  88 H. 229 (App.), 965 P.2d 162.



§353-66.5 - Suspension or revocation; arrest warrants arising from traffic violations.

[§353-66.5]  Suspension or revocation; arrest warrants arising from traffic violations.  In the event of suspension or revocation of parole, the Hawaii paroling authority shall inform the appropriate courts and arresting authorities of all outstanding traffic warrants issued against the parolee so that the warrants may be served on the parolee in a timely manner. [L 2006, c 308, §2]

Cross References

See also §604-7.2.



§353-67 - Education as condition for paroles.

§353-67  Education as condition for paroles.  The Hawaii paroling authority may require, as a condition of parole, that a parolee further the parolee's education and training by taking occupational training courses or general education courses, or both, whenever such courses are deemed by the paroling authority to be capable of making a substantial contribution to the rehabilitation of the parolee.  The paroling authority may in its discretion designate the educational institution or institutions the parolee is to attend and may pay the cost of tuition and other fees for said courses. [L 1965, c 119, §1; Supp, §83-65.5; HRS §353-67; am L 1969, c 112, §1; am L 1976, c 92, pt of §8; gen ch 1985]



§353-68 - Parole, how initiated and granted.

§353-68  Parole, how initiated and granted.  (a)  Paroles may be granted by the Hawaii paroling authority at any time after the prisoner has served the minimum term of imprisonment fixed according to law; provided that where a fine has also been imposed, which has not been paid, and if the prisoner has been imprisoned for at least thirty days, the paroling authority upon being satisfied that the prisoner has petitioned the court for revocation of all or part of such fine pursuant to section 706-645, may nevertheless parole the prisoner without payment of the fine, either with or without the condition, subject to determination by the court under section 706-645, that while on such parole the prisoner make payment of the fine as the paroling authority deems proper under the circumstances.  The proceedings to obtain parole may be initiated by the written recommendation of the superintendent to the paroling authority or may be initiated by the paroling authority without any such recommendation.

(b)  The governor shall have like power to revoke the parole of any prisoner.  The written authority of the governor shall likewise be sufficient to authorize any police officer to retake and return the prisoner to prison.  The governor's written order revoking the parole shall have the same force and effect and be executed in like manner as the order of the chairperson of the paroling authority.

(c)  The paroling authority shall act by majority of all its members in respect of all proceedings touching the parole of prisoners. [L 1931, c 126, §4; RL 1935, §6456; am L 1939, c 203, pt of §6; am L 1943, c 207, §2; RL 1945, §3961; RL 1955, §83-66; am L 1957, c 308, §3; am L 1963, c 34, §1; HRS §353-68; am L 1976, c 92, pt of §8; am L 1981, c 163, §1; gen ch 1985, 1993]

Cross References

Consequences of nonpayment of fine, see §706-644.

Parole procedure, see §706-670.

Case Notes

No due process liberty interest in parole is created under this section.  795 F. Supp. 1020.

Parole and minimum sentence under prior law.  28 H. 268.



§353-69 - Parole when.

§353-69  Parole when.  No parole shall be granted unless it appears to the Hawaii paroling authority that there is a reasonable probability that the prisoner concerned will live and remain at liberty without violating the law and that the prisoner's release is not incompatible with the welfare and safety of society. [L 1917, c 103, §4; RL 1925, §1563; am L 1931, c 126, §5; RL 1935, §6457; RL 1945, §3962; RL 1955, §83-67; HRS §353-69; am L 1976, c 92, pt of §8; gen ch 1985]

Case Notes

No due process liberty interest in parole is created under this section.  795 F. Supp. 1020.



§353-70 - Final discharge.

§353-70  Final discharge.  Whenever, in its opinion, any paroled prisoner has given such evidence as is deemed reliable and trustworthy that the paroled prisoner will remain at liberty without violating the law and that the paroled prisoner's final release is not incompatible with the welfare of society, the Hawaii paroling authority may grant the prisoner a written discharge from further liability under the prisoner's sentence.

Any paroled prisoner who has been on parole for at least five years shall be brought before the paroling authority for purposes of consideration for final discharge and complete pardon.  In the event the prisoner is not granted a final discharge and full pardon, the paroled prisoner shall be brought before the paroling authority for the aforementioned purposes annually thereafter.

Any person, who, while on parole, enters the military service of the United States, may, upon the person's honorable discharge therefrom, petition the paroling authority for a final discharge, and the paroling authority may consider the honorable discharge as grounds for granting a final discharge from parole and recommending to the governor a full pardon. [L 1917, c 103, §7; RL 1925, §1566; am L 1931, c 126, §7; RL 1945, §3963; am L 1949, c 2, §1; RL 1955, §83-68; am L 1957, c 308, §4; am L 1963, c 149, §1; HRS §353-70; am L 1976, c 92, pt of §8; gen ch 1985]

Cross References

Final unconditional release, see §706-670.



§353-71 - Parole officer and assistant parole officers.

§353-71  Parole officer and assistant parole officers.  The Hawaii paroling authority may appoint and remove at pleasure a parole officer and assistant parole officers as may be necessary, who shall receive such compensation as shall be provided by law.  The duties of the parole officer shall be as follows:

(1)  To keep a record of all paroled prisoners; to add from time to time thereafter information concerning the employment and wages of each paroled prisoner, together with the name of the paroled prisoner's employer and such details concerning the paroled prisoner's health, conduct, and environment as may come to the attention of the parole officer either from reports made to the parole officer or through the parole officer's own personal investigation;

(2)  To receive reports from paroled prisoners as may be required by the rules and regulations of the paroling authority and to check such reports by personal investigations and by conferences with the employers of such prisoners and such other persons as can give information concerning the habits, work, and environment of such prisoners;

(3)  To investigate and keep informed upon the habits, work, wages, and environment of such prisoners, if any there be, as are not required to report to the parole officer;

(4)  To make such other investigations, secure such other information and data, perform such other duties and make such other reports, in addition to those which may be required by law, as may be required by the paroling authority;

(5)  To make a report once in each month to the paroling authority, together with such additional reports as the circumstances call for, concerning the prisoners on parole and their conduct and environment; and

(6)  As far as practicable, to assist in obtaining suitable employment for paroled prisoners and otherwise assist in rehabilitation of such paroled prisoners.

Each assistant parole officer shall have such of the powers and duties of the parole officer hereinabove provided for as shall be prescribed by the paroling authority. [L 1931, c 126, §8; RL 1935, §6459; am L 1939, c 203, pt of §6; RL 1945, §3964; RL 1955, §83-69; HRS §353-71; am L 1976, c 92, pt of §8; gen ch 1985]



§353-72 - Pardons; reference to paroling authority.

§353-72  Pardons; reference to paroling authority.  The director of public safety and the Hawaii paroling authority shall consider every application for pardon which may be referred to them by the governor and shall furnish the governor, as soon as may be after such reference, all information possible concerning the prisoner, together with a recommendation as to the granting or refusing of the pardon. [L 1905, c 41, §5; am imp L 1911, c 5, §2; RL 1925, §1545; am L 1931, c 129, pt of §1; RL 1935, §§6410, 6419; RL 1945, §3965; RL 1955, §83-70; am L Sp 1959 2d, c 1, §20; HRS §353-72; am L 1976, c 92, pt of §8; am L 1987, c 338, §10; am L 1989, c 211, §8]



§353-81 , 82 - REPEALED.

PART III.  INTERSTATE PAROLE AND

PROBATION COMPACT--REPEALED

§§353-81, 82  REPEALED.  L 2004, c 78, §3.



§353-91 to 96 - REPEALED.

PART IV.  COUNTY JAILS

§§353-91 to 96  REPEALED.  L 1973, c 179, §21.



§353-101 - Authorization to director of public safety or the appropriate officer and the governor.

PART V.  FEDERAL AND MILITARY PRISONERS, CUSTODY OF

§353-101  Authorization to director of public safety or the appropriate officer and the governor.  The director of public safety, or the appropriate officer with the approval of the governor, is authorized for the State to enter into contracts with the director of the Bureau of Prisons or the appropriate officers of the United States for the imprisonment, subsistence, care, and proper employment of federal and military prisoners.  The director of public safety or the appropriate officer shall be vested with such functions, powers, and duties which are necessary to carry out the foregoing purpose. [L Sp 1959 1st, c 3, §1; am L Sp 1959 2d, c 1, §20; Supp, §83-90; HRS §353-101; gen ch 1985; am L 1987, c 338, §10; am L 1989, c 211, §8]



§353-102 - REPEALED.

§353-102  REPEALED.  L 1973, c 179, §21.



§353-103 - Validity of existing contracts.

§353-103  Validity of existing contracts.  All existing contracts with the federal government relating to imprisonment, subsistence, care, and proper employment of federal and military prisoners are hereby ratified by the State and shall continue in effect until they expire by their own terms.  This part shall not be construed to invalidate such contracts. [L Sp 1959 1st, c 3, §3; Supp, §83-92; HRS §353-103]






CHAPTER 353B - INTERSTATE COMPACT FOR THE SUPERVISION OF ADULT OFFENDERS

§353B-1 - Terms and provisions of compact.

[§353B-1]  Terms and provisions of compact.  The interstate compact for the supervision of adult offenders is hereby entered into and enacted into law with all jurisdictions legally joining therein, in form substantially as follows:

ARTICLE I

PURPOSE

The compacting states to this interstate compact recognize that each state is responsible for the supervision of adult offenders in the community who are authorized pursuant to the bylaws and rules of this compact to travel across state lines both to and from each compacting state in such a manner as to track the location of offenders, transfer supervision authority in an orderly and efficient manner, and when necessary return offenders to the originating jurisdictions.  The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C. Section 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.  It is the purpose of this compact and the interstate commission created hereunder, through means of joint and cooperative action among the compacting states, to:  provide the framework for the promotion of public safety and protect the rights of victims through the control and regulation of the interstate movement of offenders in the community; provide for the effective tracking, supervision, and rehabilitation of these offenders by the sending and receiving states; and to equitably distribute the costs, benefits and obligations of the compact among the compacting states.  In addition, this compact will create an interstate commission which will establish uniform procedures to manage the movement between states of adults placed under community supervision and released to the community under the jurisdiction of courts, paroling authorities, corrections or other criminal justice agencies which will promulgate rules to achieve the purpose of this compact; ensure an opportunity for input and timely notice to victims and to jurisdictions where defined offenders are authorized to travel or to relocate across state lines; establish a system of uniform data collection, access to information on active cases by authorized criminal justice officials, and regular reporting of compact activities to heads of state councils, state executive, judicial, and legislative branches and criminal justice administrators; monitor compliance with rules governing interstate movement of offenders and initiate interventions to address and correct noncompliance; and coordinate training and education regarding regulations of interstate movement of offenders for officials involved in such activity.  The compacting states recognize that there is no "right" of any offender to live in another state and that duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any offender under supervision subject to the provisions of this compact and bylaws and rules promulgated hereunder.  It is the policy of the compacting states that the activities conducted by the interstate commission created herein are the formation of public policies and are therefore public business.

ARTICLE II

DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

"Adult" means both individuals legally classified as adults and juveniles treated as adults by court order, statute, or operation of law.

"Bylaws" means those bylaws established by the interstate commission for its governance, or for directing or controlling the interstate commission's actions or conduct.

"Commissioner" means the voting representative of each compacting state appointed pursuant to Article III of this compact.

"Compact administrator" means the individual in each compacting state appointed pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of offenders subject to the terms of this compact, the rules adopted by the interstate commission and policies adopted by the state council under this compact.

"Compacting state" means any state which has enacted the enabling legislation for this compact.

"Interstate commission" means the interstate commission for adult offender supervision established by this compact.

"Member" means the commissioner of a compacting state or designee, who shall be a person officially connected with the commissioner.

"Noncompacting state" means any state which has not enacted the enabling legislation for this compact.

"Offender" means an adult placed under, or subject to, supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of courts, paroling authorities, corrections, or other criminal justice agencies.

"Person" means any individual, corporation, business enterprise, or other legal entity, either public or private.

"Rules" means acts of the interstate commission, duly promulgated pursuant to Article VIII of this compact, substantially affecting interested parties in addition to the interstate commission, which shall have the force and effect of law in the compacting states.

"State" means a state of the United States, the District of Columbia and any other territorial possessions of the United States.

"State council" means the resident members of the state council for interstate adult offender supervision created by each state under Article III of this compact.

ARTICLE III

THE COMPACT COMMISSION

(a)  The compacting states hereby create the "interstate commission for adult offender supervision".  The interstate commission shall be a body corporate and joint agency of the compacting states.  The interstate commission shall have all the responsibilities, powers and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

(b)  The interstate commission shall consist of commissioners selected and appointed by resident members of a state council for interstate adult offender supervision for each state.  In addition to the commissioners who are the voting representatives of each state, the interstate commission shall include individuals who are not commissioners but who are members of interested organizations.  The noncommissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general and crime victims.  All noncommissioner members of the interstate commission shall be ex officio (nonvoting) members.  The interstate commission may provide in its bylaws for such additional, ex officio, nonvoting members, as it deems necessary.

(c)  Each compacting state represented at any meeting of the interstate commission is entitled to one vote.  A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the interstate commission.  The interstate commission shall meet at least once each calendar year.  The chairperson may call additional meetings and, upon the request of twenty-seven or more compacting states, shall call additional meetings.  Public notice shall be given of all meetings and meetings shall be open to the public.

(d)  The interstate commission shall establish an executive committee, which shall include commission officers, members and others as shall be determined by the bylaws.  The executive committee shall have the power to act on behalf of the interstate commission during periods when the interstate commission is not in session, with the exception of rulemaking or amendment to the compact.  The executive committee oversees the day-to-day activities managed by the executive director and interstate commission staff, administers enforcement and compliance with the provisions of the compact, its bylaws and as directed by the interstate commission, and performs other duties as directed by commission or set forth in the bylaws.

ARTICLE IV

THE STATE COUNCIL

Each member state shall create a state council for interstate adult offender supervision which shall be responsible for the appointment of the commissioner who shall serve on the interstate commission from that state.  Each state council shall appoint as its commissioner the compact administrator from that state to serve on the interstate commission in this capacity pursuant to applicable law of the member state.  While each member state may determine the membership of its own state council, its membership shall include at least one representative from the legislative, judicial, and executive branches of government, victims groups and compact administrators.  Each compacting state retains the right to determine the qualifications of the compact administrator who shall be appointed by the state council or by the governor in consultation with the legislature and the judiciary.  In addition to appointment of its commissioner to the national interstate commission, each state council shall exercise oversight and advocacy concerning its participation in interstate commission activities and other duties as may be determined by each member state including but not limited to, development of policy concerning operations and procedures of the compact within that state.

ARTICLE V

POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The interstate commission shall have the following powers:

(1)  To adopt a seal and suitable bylaws governing the management and operation of the interstate commission;

(2)  To adopt rules which shall be binding in the compacting states to the extent and in the manner provided in this compact;

(3)  To oversee, supervise and coordinate the interstate movement of offenders subject to the terms of this compact and any bylaws and rules adopted by the compact commission;

(4)  To enforce compliance with compact provisions, interstate commission rules, and bylaws, using all necessary and proper means, including but not limited to, the use of judicial process;

(5)  To establish and maintain offices;

(6)  To purchase and maintain insurance and bonds;

(7)  To borrow, accept, or contract for services of personnel, including, but not limited to, members and their staffs;

(8)  To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including, but not limited to, an executive committee as required by Article III which shall have the power to act on behalf of the interstate commission in carrying out its powers and duties hereunder;

(9)  To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the interstate commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel;

(10)  To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of same;

(11)  To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed;

(12)  To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed;

(13)  To establish a budget and make expenditures and levy dues as provided in Article X of this compact;

(14)  To sue and be sued;

(15)  To provide for dispute resolution among compacting states;

(16)  To perform such functions as may be necessary or appropriate to achieve the purposes of this compact;

(17)  To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the interstate commission during the preceding year.  The reports shall also include any recommendations that may have been adopted by the interstate commission;

(18)  To coordinate education, training and public awareness regarding the interstate movement of offenders for officials involved in such activity; and

(19)  To establish uniform standards for the reporting, collecting, and exchanging of data.

ARTICLE VI

ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

Section A.  Bylaws.  The interstate commission shall, by a majority of its members, within twelve months of the first interstate commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

(1)  Establishing the fiscal year of the interstate commission;

(2)  Establishing an executive committee and such other committees as may be necessary;

(3)  Providing reasonable standards and procedures:

(A)  For the establishment of committees, and

(B)  Governing any general or specific delegation of any authority or function of the interstate commission;

(4)  Providing reasonable procedures for calling and conducting meetings of the interstate commission, and ensuring reasonable notice of each meeting;

(5)  Establishing the titles and responsibilities of the officers of the interstate commission;

(6)  Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the interstate commission.  Notwithstanding any civil service or other similar laws of any compacting state, the bylaws shall exclusively govern the personnel policies and programs of the interstate commission;

(7)  Providing a mechanism for winding up the operations of the interstate commission and the equitable return of any surplus funds that may exist upon the termination of the compact after the payment and/or reserving of all of its debts and obligations;

(8)  Providing transition rules for "start up" administration of the compact; and

(9)  Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

Section B.  Officers and staff.  The interstate commission, by a majority of the members, shall elect from among its members a chairperson and a vice chairperson, each of whom shall have authorities and duties as may be specified in the bylaws.  The chairperson or, in the chairperson's absence or disability, the vice chairperson, shall preside at all meetings of the interstate commission.  The officers so elected shall serve without compensation or remuneration from the interstate commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the interstate commission.

The interstate commission, through its executive committee, shall appoint or retain an executive director upon terms and conditions and for compensation as the interstate commission may deem appropriate.  The executive director shall serve as secretary to the interstate commission, and hire and supervise such other staff as may be authorized by the interstate commission, but shall not be a member.

Section C.  Corporate records of the interstate commission.  The interstate commission shall maintain its corporate books and records in accordance with the bylaws.

Section D.  Qualified immunity, defense and indemnification.  (a)  The members, officers, executive director and employees of the interstate commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of any actual or alleged act, error or omission that occurred within the scope of interstate commission employment, duties or responsibilities; provided that nothing in this paragraph shall be construed to protect any such person from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any person.  The interstate commission shall defend the commissioner of a compacting state, the chairperson's representatives or employees, or the interstate commission's representatives or employees, in any civil action seeking to impose liability arising out of any actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of interstate commission employment, duties or responsibilities; provided that the actual or alleged act, error or omission did not result from intentional wrongdoing on the part of such person.

(b)  The interstate commission shall indemnify and hold the commissioner of a compacting state, the appointed designee or employees, or the interstate commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against them arising out of any actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities, or that the persons had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities; provided that the actual or alleged act, error, or omission did not result from gross negligence or intentional wrongdoing on the part of such person.

ARTICLE VII

ACTIVITIES OF THE INTERSTATE COMMISSION

(a)  The interstate commission shall meet and take actions consistent with the provisions of this compact.

(b)  Except as otherwise provided in this compact and unless a greater percentage is required by the bylaws, in order to constitute an act of the interstate commission, the act shall have been taken at a meeting of the interstate commission and shall have received an affirmative vote of a majority of the members present.

(c)  Each member of the interstate commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the interstate commission.  A member shall vote in person on behalf of the state and shall not delegate a vote to another member state.  However, a state council shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the member state at a specified meeting.  The bylaws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication.  Any voting conducted by telephone, or other means of telecommunication or electronic communication, shall be subject to the same quorum requirements of meetings where members are present in person.

(d)  The interstate commission shall meet at least once during each calendar year.  The chairperson of the interstate commission may call additional meetings at any time and, upon the request of a majority of the members, shall call additional meetings.

(e)  The interstate commission's bylaws shall establish conditions and procedures under which the interstate commission shall make its information and official records available to the public for inspection or copying.  The interstate commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.  In adopting rules, the interstate commission may make available to law enforcement agencies records and information otherwise exempt from disclosure, and may enter into agreements with law enforcement agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

(f)  Public notice shall be given of all meetings, and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact.  The interstate commission shall adopt rules consistent with the principles contained in the "Government in Sunshine Act", 5 U.S.C. Section 552(b), as may be amended.  The interstate commission and any of its committees may close a meeting to the public where it determines by two-thirds vote that an open meeting would be likely to:

(1)  Relate solely to the interstate commission's internal personnel practices and procedures;

(2)  Disclose matters specifically exempted from disclosure by statute;

(3)  Disclose trade secrets or commercial or financial information which is privileged or confidential;

(4)  Involve accusing any person of a crime, or formally censuring any person;

(5)  Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6)  Disclose investigatory records compiled for law enforcement purposes;

(7)  Disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the interstate commission with respect to a regulated entity for the purpose of regulation or supervision of such entity;

(8)  Disclose information, the premature disclosure of which would significantly endanger the life of a person or the stability of a regulated entity; or

(9)  Specifically relate to the interstate commission's issuance of a subpoena, or its participation in a civil action or proceeding.

For every meeting closed pursuant to this provision, the interstate commission's chief legal officer shall publicly certify that, in the officer's opinion, the meeting may be closed to the public, and shall reference each relevant exemption.  The interstate commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefor, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question).  All documents considered in connection with any action shall be identified in such minutes.

(g)  The interstate commission shall collect standardized data concerning the interstate movement of offenders as directed through its bylaws and rules which shall specify the data to be collected, the means of collection and data exchange, and reporting requirements.

ARTICLE VIII

RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

(a)  The interstate commission shall promulgate rules in order to effectively and efficiently achieve the purposes of the compact including transition rules governing administration of the compact during the period in which it is being considered and enacted by the states.

(b)  Rulemaking shall occur pursuant to the criteria set forth in this article and the bylaws and rules adopted pursuant thereto.  Such rulemaking shall substantially conform to the principles of the federal Administrative Procedure Act, 5 U.S.C.S. section 551 et seq., and the federal Advisory Committee Act, 5 U.S.C.S. app. 2, section 1 et seq., as may be amended (hereinafter "APA").  All rules and amendments shall become binding as of the date specified in each rule or amendment.

(c)  If a majority of the legislatures of the compacting states rejects a rule, by enactment of a statute or resolution in the same manner used to adopt the compact, then the rule shall have no further force and effect in any compacting state.

When promulgating a rule, the interstate commission shall:

(1)  Publish the proposed rule stating with particularity the text of the rule which is proposed and the reason for the proposed rule;

(2)  Allow persons to submit written data, facts, opinions and arguments, which information shall be publicly available;

(3)  Provide an opportunity for an informal hearing; and

(4)  Adopt a final rule and its effective date, if appropriate, based on the rulemaking record.

(d)  Not later than sixty days after a rule is promulgated, any interested person may file a petition in the United States District Court for the District of Columbia or in the federal district court where the interstate commission's principal office is located for judicial review of such rule.  If the court finds that the interstate commission's action is not supported by substantial evidence (as used in the APA), in the rulemaking record, the court shall hold the rule unlawful and set it aside.  Subjects to be addressed within twelve months after the first meeting shall at a minimum include:

(1)  Notice to victims and opportunity to be heard;

(2)  Offender registration and compliance;

(3)  Violations/returns;

(4)  Transfer procedures and forms;

(5)  Eligibility for transfer;

(6)  Collection of restitution and fees from offenders;

(7)  Data collection and reporting;

(8)  The level of supervision to be provided by the receiving state;

(9)  Transition rules governing the operation of the compact and the interstate commission during all or part of the period between the effective date of the compact and the date on which the last eligible state adopts the compact; and

(10)  Mediation, arbitration and dispute resolution.

The existing rules governing the operation of the previous compact superseded by this Act shall be void twelve months after the first meeting of the interstate commission created hereunder.

Upon determination by the interstate commission that an emergency exists, it may adopt an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to that rule as soon as reasonably possible, in no event later than ninety days after the effective date of the rule.

ARTICLE IX

OVERSIGHT, ENFORCEMENT, AND DISPUTE RESOLUTION

BY THE INTERSTATE COMMISSION

Section A.  Oversight.  The interstate commission shall oversee the interstate movement of adult offenders in the compacting states and shall monitor such activities being administered in noncompacting states which may significantly affect compacting states.

The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent.  In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities, or actions of the interstate commission, the interstate commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes.

Section B.  Dispute resolution.  The compacting states shall report to the interstate commission on issues or activities of concern to them, and cooperate with and support the interstate commission in the discharge of its duties and responsibilities.

The interstate commission shall attempt to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and noncompacting states.

The interstate commission shall enact a bylaw or adopt a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

Section C.  Enforcement.  The interstate commission, in the reasonable exercise of its discretion, shall enforce the provisions of this compact using any or all means set forth in Article XII, Section B, of this compact.

ARTICLE X

FINANCE

(a)  The interstate commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization, and ongoing activities.

(b)  The interstate commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the interstate commission and its staff which shall be in a total amount sufficient to cover the interstate commission's annual budget as approved each year.  The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the interstate commission, taking into consideration the population of the state and the volume of interstate movement of offenders in each compacting state and shall adopt a rule binding upon all compacting states which governs the assessment.

(c)  The interstate commission shall not incur any obligations of any kind prior to securing the funds adequate to meet them; nor shall the interstate commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

(d)  The interstate commission shall keep accurate accounts of all receipts and disbursements.  The receipts and disbursements of the interstate commission shall be subject to the audit and accounting procedures established under its bylaws.  However, all receipts and disbursements of funds handled by the interstate commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the interstate commission.

ARTICLE XI

COMPACTING STATES, EFFECTIVE DATE AND AMENDMENT

Any state, as defined in this compact, is eligible to become a compacting state.  The compact shall become effective and binding upon legislative enactment of the compact into law by no less than thirty-five of the states.  The initial effective date shall be the later of July 1, 2001, or upon enactment into law by the thirty-fifth jurisdiction.  Thereafter it shall become effective and binding, as to any other compacting state, upon enactment of the compact into law by that state.  The governors of noncompacting states or their designees will be invited to participate in interstate commission activities on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

Amendments to the compact may be proposed by the interstate commission for enactment by the compacting states.  No amendment shall become effective and binding upon the interstate commission and the compacting states until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XII

WITHDRAWAL, DEFAULT, TERMINATION, AND JUDICIAL ENFORCEMENT

Section A.  Withdrawal.  (a)  Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided that a compacting state may withdraw from the compact ("withdrawing state") by enacting a statute specifically repealing the statute which enacted the compact into law.

(b)  The effective date of withdrawal is the effective date of the repeal.

(c)  The withdrawing state shall immediately notify the chairperson of the interstate commission in writing upon the introduction of legislation repealing this compact in the withdrawing state.  The interstate commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty days of its receipt thereof.

(d)  The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

(e)  Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the interstate commission.

Section B.  Default.  (a)  If the interstate commission determines that any compacting state has at any time defaulted ("defaulting state") in the performance of any of its obligations or responsibilities under this compact, the bylaws or any duly promulgated rules, the interstate commission may impose any or all of the following penalties:

(1)  Fines, fees and costs in amounts as are deemed reasonable by the interstate commission;

(2)  Remedial training and technical assistance as directed by the interstate commission; and

(3)  Suspension and termination of membership in the compact.

(b)  Suspension shall be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted.  Immediate notice of suspension shall be given by the interstate commission to the governor, the chief justice of the state; the majority and minority leaders of the defaulting state's legislature, and the state council.

(c)  The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, interstate commission bylaws, or duly promulgated rules.  The interstate commission shall immediately notify the defaulting state in writing of the penalty imposed by the interstate commission on the defaulting state pending a cure of the default.  The interstate commission shall stipulate the conditions and the time period within which the defaulting state must cure its default.  If the defaulting state fails to cure the default within the time period specified by the interstate commission, in addition to any other penalties imposed herein, the defaulting state may be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of suspension.  Within sixty days of the effective date of termination of a defaulting state, the interstate commission shall notify the governor, the chief justice and the majority and minority leaders of the defaulting state's legislature and the state council of such termination.

(d)  The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.  The interstate commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon between the interstate commission and the defaulting state.  Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the interstate commission pursuant to the rules.

Section C.  Judicial enforcement.  The interstate commission, by majority vote of the members, may initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the interstate commission, in the federal district where the interstate commission has its offices to enforce compliance with the provisions of the compact, its duly promulgated rules and bylaws, against any compacting state in default.  In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorneys fees.

Section D.  Dissolution of compact.  The compact dissolves effective upon the date of the withdrawal or default of the compacting state which reduces membership in the compact to one compacting state.  Upon the dissolution of this compact, the compact becomes void and shall be of no further effect, and the business and affairs of the interstate commission shall be wound up and any surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XIII

SEVERABILITY AND CONSTRUCTION

The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

The provisions of this compact shall be liberally constructed to effectuate its purposes.

ARTICLE XIV

BINDING EFFECT OF COMPACT AND OTHER LAWS

Section A.  Other laws.  Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

All compacting states' laws conflicting with this compact are superseded to the extent of the conflict.

Section B.  Binding-effect of the compact.  (a)  All lawful actions of the interstate commission, including all rules and bylaws promulgated by the interstate commission, are binding upon the compacting states.

(b)  All agreements between the interstate commission and the compacting states are binding in accordance with their terms.

(c)  Upon the request of a party to a conflict over meaning or interpretation of interstate commission actions, and upon a majority vote of the compacting states, the interstate commission may issue advisory opinions regarding such meaning or interpretation.

(d)  In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers, or jurisdiction sought to be conferred by those provisions upon the interstate commission shall be ineffective and those obligations, duties, powers, or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which the obligations, duties, powers, or jurisdiction are delegated by law in effect at the time this compact becomes effective. [L 2000, c 185, pt of §1]



§353B-2 - State compact administrator.

§353B-2  State compact administrator.  The State's commissioner on the interstate commission for adult offender supervision shall be the compact administrator of the state council for interstate adult offender supervision established under section 353B-3.  The compact administrator shall be responsible for, among other things:

(1)  Making final decisions relating to accepting or denying movement and related actions of offenders requesting transfer between states;

(2)  Investigating and taking action regarding matters of interstate movement of offenders within the State;

(3)  Keeping statistics and information on interstate compact movement of offenders;

(4)  Representing the State on matters relating to the authorized movement of offenders between states, and defending the State against disputed or challenged matters;

(5)  Facilitating policies and procedures governing the interstate movement of offenders through the state council;

(6)  Drafting legislation as requested by the state council or as required for proper interstate processing of offenders;

(7)  Budgeting and managing funds earmarked in the judiciary budget, to support compact activities; and

(8)  Establishing interstate service standards consistent with judiciary service standards for probationers and Hawaii paroling authority standards for parolees. [L 2000, c 185, pt of §1; am L 2005, c 111, §1]



§353B-3 - State council for interstate adult offender supervision.

§353B-3  State council for interstate adult offender supervision.  (a)  There is established the state council for interstate adult offender supervision, which shall be placed administratively in the judiciary.  The council shall be composed of nine members to be appointed as follows:

(1)  One member of the house of representatives appointed by the speaker of the house of representatives;

(2)  One member of the senate appointed by the senate president;

(3)  One member of the judiciary appointed by the chief justice of the supreme court;

(4)  The director of public safety, or the director's designee;

(5)  One member from the general public representing victims groups appointed by the governor;

(6)  The prosecuting attorney of the city and county of Honolulu, or the prosecuting attorney's designee;1

(7)  The attorney general, or the attorney general's designee;

(8)  The state public defender, or the state public defender's designee; and

(9)  The compact administrator, appointed by the governor, with the advice and consent of the senate and the chief justice.

With the exception of the director of public safety or the director's designee, and the compact administrator, the terms of all members shall be for four years; provided that the victims group representative and the compact administrator shall be subject to confirmation proceedings under section 26-34.  No person, except the compact administrator, shall be appointed consecutively to more than two terms.

There shall be one full-time coordinator position for the supervision of adult offenders.  The coordinator shall be appointed by the judiciary.

(b)  The council shall exercise oversight and advocacy concerning its participation in commission activities and other duties as may be determined by the council, including development of policy concerning operations and procedures of the compact within the State.  The council shall also have the authority to appoint a deputy compact administrator for parole from the Hawaii paroling authority, a deputy compact administrator for probation from the judiciary, and a member other than the compact administrator to cast a vote on behalf of the State at meetings of the interstate commission in which the compact administrator is absent. [L 2000, c 185, pt of §1; am L 2005, c 111, §2; am L 2008, c 172, §2]



§353B-4 - Expenditures.

§353B-4  Expenditures.  Expenditures by the council, including the amounts fixed annually as the equal contribution of each member to the compact, shall be made upon warrants issued by the state comptroller based upon vouchers approved by any one of the commissioners. [L 2000, c 185, pt of §1; am L 2005, c 154, §3]



§353B-5 - Execution.

[§353B-5]  Execution.  The governor shall execute the compact on behalf of this State, and perform any other acts which may be deemed requisite to its formal adoption. [L 2000, c 185, pt of §1]



§353B-6 - Interstate transfer fee.

[§353B-6]  Interstate transfer fee.  The judiciary may assess a fee not to exceed $200 for each application made by a parolee or probationer for a transfer out of the State; provided that the fees collected shall be deposited into the State's general fund. [L 2008, c 172, §1]






CHAPTER 353C - PUBLIC SAFETY

§353C-1 - Definitions.

[§353C-1]  Definitions.  Whenever used in this chapter, unless the context otherwise requires:

"Department" means the department of public safety.

"Director" means the director of public safety. [L 1989, c 211, pt of §6]



§353C-2 - Director of public safety; powers and duties.

§353C-2  Director of public safety; powers and duties.  [(a)]  The director of public safety shall administer the public safety programs of the department of public safety and shall be responsible for the formulation and implementation of state goals and objectives for correctional and law enforcement programs, including ensuring that correctional facilities and correctional services meet the present and future needs of persons committed to the correctional facilities.  In the administration of these programs, the director may:

(1)  Preserve the public peace, prevent crime, detect and arrest offenders against the law, protect the rights of persons and property, and enforce and prevent violation of all laws and administrative rules of the State as the director deems to be necessary or desirable or upon request, to assist other state officers or agencies that have primary administrative responsibility over specific subject matters or programs;

(2)  Train, equip, maintain, and supervise the force of public safety officers, including law enforcement and correctional personnel, and other employees of the department;

(3)  Serve process both in civil and criminal proceedings;

(4)  Perform other duties as may be required by law;

(5)  Adopt, pursuant to chapter 91, rules that are necessary or desirable for the administration of public safety programs; and

(6)  Enter into contracts in behalf of the department and take all actions deemed necessary and appropriate for the proper and efficient administration of the department.

[(b)]  The department of public safety shall report to the legislature not later than twenty days prior to the commencement of the 2008 regular session, and every session thereafter, with its achievements, continuing improvements, and ongoing problems in providing the appropriate mental health care to committed persons under its jurisdiction. [L 1989, c 211, pt of §6; am L 1991, c 151, §3; am L 2007, c 144, §4]

Revision Note

L 2007, c 144, §4 is codified to this section pursuant to §23G-15.

Attorney General Opinions

Full-time investigators of the department of public safety's narcotics enforcement division qualify as law enforcement officers for purposes of excluding personal use value of state vehicle from investigator's gross income.  Att. Gen. Op. 91-03.



§353C-3 - Deputy directors; appointment.

[§353C-3]  Deputy directors; appointment.  The director shall appoint, without regard to chapter 76, three deputy directors to serve at the director's pleasure.  Unless otherwise assigned by the director, one deputy director shall oversee the correctional programs and facilities of the department, one deputy director shall oversee the law enforcement programs of the department, and one deputy director shall oversee administration of the department. [L 1989, c 211, pt of §6; am L 2000, c 253, §150]



§353C-4 - Appointment of employees with police powers and other employees.

§353C-4  Appointment of employees with police powers and other employees.  (a)  The director may appoint employees to be public safety officers who shall have all of the powers of police officers; provided that the director may establish and assign the employees to positions or categories of positions that may have differing titles, specific duties, and limitations upon the exercise of police powers.

(b)  The director may appoint other personnel necessary to carry out the functions of the department.

(c)  The state law enforcement officers transferred from the department of the attorney general by Act 211, Session Laws of Hawaii 1989, shall be responsible for public safety in state buildings as well as the personal protection of government officials and employees while in the conduct of their duties.  The duties of state law enforcement officers shall also include the service of process, including subpoenas, warrants, and other legal documents, and other duties as the director may assign, including the performance of duties of other public safety officers within the department.  State law enforcement officers shall have all of the powers of police officers, including the power of arrest. [L 1989, c 211, pt of §6; am L 1990, c 281, §12]

Cross References

Transfer of functions and employees, see §26-14.6.



§353C-4.5 - Correctional health care program.

[§353C-4.5]  Correctional health care program.  There is established a correctional health care program within the department.  The administrator of the correctional health care program and physicians who provide care to inmates shall be appointed by the director without regard to [chapter 76]. [L 2001, c 154, §2]



§353C-5 - Criminal history record checks.

§353C-5  Criminal history record checks.  (a)  The department shall develop standards to ensure the reputable and responsible characters of staff members of its correctional facilities which shall include criminal history record checks.

(b)  For purposes of this section:

"Staff member" means any employee of the department of public safety who is directly involved with the treatment and care of persons committed to a facility or who possesses police powers, including the power of arrest.

"Prospective staff member" means any applicant for a job in the department of public safety that is directly involved with the treatment and care of persons committed to a facility or that requires the exercise of police powers, including the power to arrest in the performance of its duties.

(c)  The department shall obtain criminal history record information through the Hawaii criminal justice data center in accordance with section 846-2.7, on all staff and prospective staff members of the department of public safety.  Prospective staff members shall be fingerprinted and the criminal history record check shall be completed prior to beginning employment.

(d)  The department may deny employment to a prospective staff member who was convicted of a crime other than a minor traffic violation involving a fine of $50 or less and if the department finds from the prospective staff member's criminal history record that the prospective staff member poses a risk to the health, safety, security, or well-being of inmates under supervision and confinement, other staff, or the public at large.

(e)  Staff members shall not be subject to termination based on findings in their criminal records except for those whose conviction of a crime occurred after May 8, 1989, or under circumstances in which a staff member is a fugitive from justice.  Staff members shall be subject to termination for crimes other than a minor traffic violation involving a fine of $50 or less, where because of the staff member's conviction record, the staff member poses a risk to the health, safety, security, or well-being of inmates under supervision and confinement, other staff, or the public at large. [L 1992, c 65, §1; am L 1997, c 6, §1; am L 2003, c 95, §11]



§353C-6 - Parking fees, exemption.

[§353C-6]  Parking fees, exemption.  Notwithstanding any other law, rule, or provision to the contrary, special service deputies of the department of public safety are exempt from all state and county parking meter fees and county time parking restrictions while in the performance of their official duties, including attendance at court; provided that this exemption shall:

(1)  Apply exclusively to state owned law enforcement vehicles assigned to the department of public safety; and

(2)  Not apply to private individuals retained by the department on a contractual basis to serve civil process in any capacity. [L 1992, c 80, §1]

Revision Note

Section was enacted as addition to chapter 26.



§353C-7 - Federal reimbursement maximization special fund.

[§353C-7]  Federal reimbursement maximization special fund.  (a)  There is established in the state treasury the federal reimbursement maximization special fund, into which shall be deposited all federal reimbursements received by the department relating to the State Criminal Alien Assistance Program.  Unless otherwise provided by law, all other receipts shall immediately be deposited to the credit of the general fund of the State.

(b)  Moneys in the federal reimbursement maximization special fund shall be used by the department to meet the state match requirement for federal grants and costs associated with federal grant reporting requirements, including administrative expenses such as the creation and hiring of temporary staff; and for any other purpose deemed necessary by the department for maintaining existing federal grants as well as pursuing federal grants.

(c)  The department shall prepare and submit an annual report on the status of the federal reimbursement maximization special fund to the legislature no later than twenty days before the convening of each regular session.  The annual report shall include but not be limited to a description of the use of the funds. [L 2001, c 172, §1]

Cross References

Interagency federal revenue maximization revolving fund, see §29-24.






CHAPTER 353D - OFFENDER FAMILY SERVICE CENTER ACT

§353D-1 - Findings and purpose.

[§353D-1]  Findings and purpose.  The legislature finds and declares that maintaining an inmate's family and community relationships is an effective correctional technique which reduces recidivism.  The legislature further finds that enhancing visitor services increases the frequency and quality of visits, thereby discouraging violent prisoner activity; and that the location of prisons and the lack of services to assist visitors presently impedes visiting. [L 1987, c 251, pt of §1]



§353D-2 - Definitions.

[§353D-2]  Definitions.  As used in this chapter:

"Center" means an offender family service center.

"Department" means that department of the State that has jurisdiction over the administration of the correctional facilities.

"Program" means the offender family service center program. [L 1987, c 251, pt of §1]



§353D-3 - Offender family service center program; established.

§353D-3  Offender family service center program; established.  (a)  There is established in the department an offender family service center program near the Oahu community correctional center.

(b)  The department may contract with a private nonprofit agency pursuant to chapter 42D to implement this chapter. [L 1987, c 251, pt of §1; am L 1991, c 335, §13]

Note

The amendment made by L 1997, c 190, §6 is not included in this Supplement.

Chapter 42D referred to in text is repealed.



§353D-4 - Advisory council.

§353D-4  Advisory council.  There is established within the department for administrative purposes an offender family service center program advisory council.  The council shall consist of seven members, of whom two shall be offender family members.  The members of the council shall be appointed by the director of public safety in consultation with private secular and religious organizations.  The council may review and make recommendations to the director to improve the services rendered by the center. [L 1987, c 251, pt of §1; am L 1988, c 141, §34; am L 1991, c 3, §3]



§353D-5 - Purposes.

[§353D-5]  Purposes.  The purposes of the program and center are to provide the following services to families of offenders:

(1)  Provision of clothing donated to the center by private organizations or individuals;

(2)  Information on regulations and procedures governing visits;

(3)  Referral to other agencies and services; and

(4)  A shelter area, outside of the security perimeter, for visitors and visitors' children who are waiting before or after visits. [L 1987, c 251, pt of §1]



§353D-6 - Nonprofit agency: criteria for selection.

[§353D-6]  Nonprofit agency:  criteria for selection.  The department shall employ all the following criteria in selecting a nonprofit agency with which it may contract pursuant to section 353D-3:

(1)  The number and quality of services proposed in comparison to direct program costs;

(2)  Prior experience in working cooperatively with the department of social services and housing, other correctional agencies, community programs, inmates, visitors, and the general public;

(3)  The ability to use volunteers and other community resources to maximize the cost effectiveness of the program. [L 1987, c 251, pt of §1]

Note

"Department of social services and housing" renamed.  L 1987, c 338.



§353D-7 - Annual report.

[§353D-7]  Annual report.  The agency administering the program shall annually submit to the department and to the legislature a report to include, but not limited to, the following:

(1)  A quantitative and narrative description of the services rendered;

(2)  A description of the impact of the centers' services to families;

(3)  A description of areas for improvement of services or coordination with other public or private agencies; and

(4)  A description of the community resources which were utilized. [L 1987, c 251, pt of §1]



§353D-8 - Other provisions.

[§353D-8]  Other provisions.  Nothing in this chapter is intended to limit the department in developing additional programs or making all reasonable efforts to promote services to families of offenders under its jurisdiction. [L 1987, c 251, pt of §1]

Revision Note

"Chapter" substituted for "part".






CHAPTER 353E - STATEWIDE INTEGRATED SEX OFFENDER TREATMENT PROGRAM

§353E-1 - Sex offender treatment; statewide program established.

[§353E-1]  Sex offender treatment; statewide program established.  There is established a statewide, integrated program for the treatment of sex offenders in the custody of the State to be implemented on a cooperative basis by the department of public safety, the judiciary, and the Hawaii paroling authority, and any other agency that may be assigned sex offender oversight responsibilities.  The agencies shall:

(1)  Develop and continually update, as necessary, a comprehensive statewide master plan for the treatment of sex offenders that provides for a continuum of programs under a uniform treatment philosophy;

(2)  Develop and implement a statewide, integrated system of sex offender treatment services and programs that reflect the goals and objectives of the master plan;

(3)  Identify all offenders in their custody who would benefit from sex offender treatment;

(4)  Work cooperatively to monitor and evaluate the development and implementation of sex offender treatment programs and services;

(5)  Develop appropriate training and education programs for public and private providers of sex offender treatment, assessment, and supervision services;

(6)  Conduct research and compile relevant data on sex offenders;

(7)  Work cooperatively to develop a statewide management information system for sex offender treatment;

(8)  Make every effort to secure grant funds for research, program development, training, and public education in the area of sex assault prevention;

(9)  Network with public and private agencies that come into contact with sex offenders to keep abreast of issues that impact on, and increase community awareness regarding, the statewide sex offender treatment program;

(10)  As far as practicable, share information and pool resources to carry out responsibilities under this chapter; and

(11)  Coordinate their funding requests for sex offender treatment programs to deter competition for resources that might result in an imbalance in program development that is detrimental to the master plan treatment concept. [L 1992, c 164, pt of §2]

Case Notes

Although the master plan did not specifically discuss polygraph testing as a treatment tool for sex offenders, use of polygraphs not precluded under the Hawaii sex offender treatment program.  92 H. 289 (App.), 990 P.2d 1171.



§353E-2 - Interagency coordination.

§353E-2  Interagency coordination.  (a)  To carry out their responsibilities under section 353E-1, the department of public safety, Hawaii paroling authority, judiciary, department of health, department of human services, and any other agency assigned sex offender oversight responsibilities by law or administrative order, shall establish, by an interagency cooperative agreement, a coordinating body to oversee the development and implementation of sex offender treatment programs in the State to ensure compliance with the intent of the master plan developed under section 353E-1(1).  The interagency cooperative agreement shall set forth the role of the coordinating body and the responsibilities of each agency that is a party to the agreement.

(b)  The department of public safety shall be the lead agency for the statewide sex offender treatment program.  As the lead agency, the department shall act as facilitator of the coordinating body by providing administrative support to the coordinating body.

(c)  Notwithstanding any other provision to the contrary, for purposes of sex offender treatment and community supervision, any agency that is part of the interagency cooperative agreement shall provide, upon the request of any other participating agency, all relevant criminal, parole, medical, psychological, or mental health records of any offender receiving supervision or treatment while under custody of the State.  Records received by a participating agency under this section shall be confidential and shall be disclosed by the receiving agency only for the purposes and under the circumstances expressly authorized by this section.  Any agency providing records under this section shall document the disclosures made under this section, including the name of the agency to which the record is disclosed, the title of the record disclosed, and the date of disclosure. [L 1992, c 164, pt of §2; am L 1999, c 95, §2]






CHAPTER 353F - CORRECTIONS POPULATION MANAGEMENT COMMISSION

§353F-1 - Corrections population management commission established.

[§353F-1]  Corrections population management commission established.  There is established a corrections population management commission, hereinafter referred to as the commission, to be attached administratively to the department of public safety.  The objective of the commission shall be to establish maximum inmate population limits for each correctional facility and to formulate policies and procedures to prevent the inmate population from exceeding the capacity of each correctional facility. [L 1993, c 343, pt of §2]



§353F-2 - Maximum inmate populations; guidelines.

[§353F-2]  Maximum inmate populations; guidelines.  The commission shall establish for each correctional facility, maximum inmate population limits which may be enforced by the director of public safety.  Population limits shall be established pursuant to guidelines adopted by the commission, which guidelines may be adopted without regard to the requirements of chapter 91.  The guidelines shall ensure the safety of the public. [L 1993, c 343, pt of §2]



§353F-3 - Recommendations.

[§353F-3]  Recommendations.  The commission shall recommend to the appropriate authorities, cost-effective mechanisms, legislation, and policies to prevent the inmate population from exceeding the limits established pursuant to section 353F-2.  These recommendations shall include estimates of fiscal impact.  In addition, the commission shall consider and make recommendations on the following to the appropriate authorities:

(1)  Strategies for the management of projected growth in the inmate population;

(2)  Bail and other pretrial release programs;

(3)  Legislation relating to sentencing;

(4)  Judicial sentencing policies;

(5)  Intermediate punishments and other alternatives to incarceration;

(6)  Probation programs;

(7)  Inmate classification systems;

(8)  Reintegration and treatment programs for inmates;

(9)  Paroling policies and supervision programs; and

(10)  Future construction of correctional facilities. [L 1993, c 343, pt of §2]



§353F-4 - Composition; expenses.

§353F-4  Composition; expenses.  (a)  The corrections population management commission shall consist of eleven members.  The state attorney general, the director of public safety, a representative of the county departments of the prosecuting attorney to be selected by the prosecuting attorneys, the state public defender, the chairperson of the Hawaii paroling authority, the president of the senate, and the speaker of the house of representatives, or their designated representatives, shall be members of the commission.  The chief justice of the Hawaii supreme court shall appoint one judge and one adult probation administrator of the judiciary as members of the commission.  The governor shall appoint one member from the private sector who is knowledgeable on issues pertaining to reintegrating offenders into the community.  Additionally, the chairperson of the Hawaii paroling authority shall appoint one rehabilitated offender, who is knowledgeable on issues pertaining to reintegrating offenders into the community, as a member of the commission.

(b)  The members of the commission shall serve without compensation but shall be reimbursed for expenses necessary in the performance of their duties.

(c)  The governor shall appoint the chairperson of the commission from among its members. [L 1993, c 343, pt of §2; am L 1994, c 155, §2; am L 2000, c 177, §1]



§353F-5 - Annual report.

[§353F-5]  Annual report.  The commission shall submit to the legislature, not fewer than twenty days prior to the convening of each regular session, an annual report of its activities and of its recommended legislative proposals. [L 1993, c 343, pt of §2]



§353F-6 - Executive secretary; staff.

[§353F-6]  Executive secretary; staff.  The department of public safety shall appoint an executive secretary and additional staff as necessary to carry out the functions of the commission.  All staff shall be appointed without regard to chapter 76. [L 1993, c 343, pt of §2; am L 2000, c 253, §150]






CHAPTER 353G - CRIMINAL OFFENDER TREATMENT ACT

§353G-1 - Title.

[§353G-1]  Title.  This [chapter] shall be known and may be cited as the "Criminal Offender Treatment Act". [L 1998, c 152, pt of §2]



§353G-2 - Definitions.

[§353G-2]  Definitions.  As used in this chapter unless the context requires otherwise:

"Assessment" means an ongoing process through which a substance abuse professional collaborates with a client and other persons to gather and interpret information necessary for planning treatment and evaluating the client's progress.

"Assessment program" refers to a not-for-profit corporation, government agency, or other entity accredited by the department of health to provide substance abuse services, or to a substance abuse professional certified pursuant to section 321-193.

"Drug or alcohol dependent" means in a state of physical or psychological dependence, or both, arising from the use of a controlled substance or alcohol on a continuous basis that is characterized by behavioral and other responses, including but not limited to a strong compulsion to take the controlled substance or alcohol on a recurring basis, regardless of consequence, in order to experience its psychotropic effects or to avoid the discomfort of its absence.

"Repeat offender" means any inmate in a state correctional center or facility who meets the requirements of section 353G-3(a).

"Substance abuse or additional treatment" means any type of drug or alcohol treatment ordered by the department of public safety, the Hawaii paroling authority, or the agency responsible for monitoring a person's compliance with the terms and conditions of parole or other release from a correctional center or facility to address a person's drug or alcohol dependence or other substance abuse or addiction treatment.

"Substance abuse program" or "treatment program" means a program concerned with education, prevention, or treatment directed toward achieving the prevention of substance abuse, or the social, mental, and physical restoration of substance abusers.  The term "program" is synonymous with facility, agency, unit, and organization.

"Test" or "drug test" means a test conducted in a medically safe and appropriate manner to determine the presence or absence of alcohol or controlled substance metabolites, or to determine the recent or historical use of alcohol or a controlled substance by the subject of the test. [L 1998, c 152, pt of §2]



§353G-3 - Mandatory drug testing of repeat offenders.

[§353G-3]  Mandatory drug testing of repeat offenders.  (a)  Any inmate who has been convicted of an offense under chapter 329, 329C, 707, 708, 709, 710, 711, or 712, and has one prior conviction under any of these chapters, shall be required to submit to drug testing.

(b)  Drug tests shall be administered by the department of public safety, in accordance with drug testing standards or rules adopted by the department of health that ensure fair, accurate, and reliable testing and confirmatory procedures and protect the chain of custody as required by section 329B-2.5(4).  The sample or specimen used in the drug test shall be provided by or taken from the inmate in a medically safe and appropriate manner.

(c)  The test shall be performed as soon as practicable after conviction and prior to the release of the inmate.  If an inmate has not undergone a drug test prior to the time of release, submission to a drug test shall be a condition of the inmate's release pursuant to section 353G-7. [L 1998, c 152, pt of §2]



§353G-4 - Mandatory assessment of offenders.

[§353G-4]  Mandatory assessment of offenders.  (a)  Any inmate who has been convicted of more than one offense under chapter 329, 329C, 707, 708, 709, 710, 711, or 712, and has one prior conviction under any of these chapters, shall be required to undergo an assessment if:

(1)  The inmate refuses to undergo a drug test required under section 353G-3;

(2)  The results of the drug test conducted pursuant to section 353G-3 reveal the presence of a controlled substance, for which the inmate has no lawful prescription, or reveals alcohol abuse or dependency;

(3)  The inmate requests an assessment;

(4)  The inmate admits to the unlawful use of a controlled substance within the year preceding the conviction for the present charge or admits to alcohol abuse or alcoholism;

(5)  The inmate has been granted a conditional discharge within the past five years pursuant to section 712-1255 or any similar or predecessor law of this State, any other state, or federal law;

(6)  The inmate has been sentenced within the past five years to probation or treatment during incarceration pursuant to this chapter or any similar or predecessor law of this State, any other state, or federal law; or

(7)  The present or pending charge involved the use or possession of a controlled substance or alcohol.

(b)  Notwithstanding the requirements of subsection (a), the department of public safety or the agency responsible for monitoring a person's compliance with the terms and conditions of parole or other release from a correctional center or facility may order the person to undergo an assessment if the department or agency has reason to believe that the person is drug or alcohol dependent or would otherwise benefit from an assessment.

(c)  An inmate confined in a state correctional center or facility shall undergo an unannounced prerelease assessment before receiving a grant of parole or other release from the correctional center or facility if:

(1)  The inmate at any time was ordered to undergo an assessment pursuant to this chapter;

(2)  The inmate would have been statutorily required to undergo an assessment pursuant to this chapter had this chapter been in effect at the time the inmate was convicted for the offense for which the inmate presently is serving a term of incarceration;

(3)  The inmate at any time during the inmate's incarceration committed an institutional infraction or violation that involved the use or possession of a controlled substance or alcohol; or

(4)  The department of public safety or the agency responsible for monitoring the inmate's compliance with the terms and conditions of parole or other release from a correctional center or facility has reason to believe that the inmate is drug or alcohol dependent or would otherwise benefit from substance abuse or addiction treatment or related support services.

(d)  An assessment required pursuant to subsection (c) shall occur within sixty days of the inmate's scheduled parole or other release from a correctional center or facility.

(e)  Any assessment under this chapter shall be conducted by a substance abuse professional certified pursuant to section 321-193 or an assessment program in accordance with the standards, procedures, and alcohol and other drug diagnostic criteria designated or established by the department of health to determine whether and to what extent a person is drug or alcohol dependent and to provide the most cost-beneficial use of available resources. [L 1998, c 152, pt of §2]



§353G-5 - Drug test results or assessment; confidentiality of.

[§353G-5]  Drug test results or assessment; confidentiality of.  (a)  Unless otherwise ordered by a court, the drug test results and assessment results of an inmate, parolee, or other person released from a correctional center or facility shall be provided as soon as practicable to the inmate, parolee, or other person who submitted to the test or assessment, the department of public safety or the agency responsible for monitoring the parolee's or other person's compliance with the terms and conditions of parole or other release from a correctional center or facility, as applicable, and the assessment program or treatment program, as applicable.

(b)  The assessment shall include:

(1)  A clinical summary based on information gained through the assessment;

(2)  A diagnosis supported by the clinical summary; and

(3)  A recommendation for level of substance abuse treatment, supported by the clinical summary.

(c)  Anyone receiving drug test results or assessment results under subsection (a) shall keep that information confidential in accordance with the requirements of 42 United States Code section 290dd-3. [L 1998, c 152, pt of §2]



§353G-6 - Use of drug test or assessment results.

[§353G-6]  Use of drug test or assessment results.  (a)  Except as provided by law, the results of an inmate's drug test required or ordered under this chapter shall be used only to determine:

(1)  Whether the department of public safety shall order treatment or an assessment;

(2)  Appropriate conditions of parole or other release from a correctional center or facility; or

(3)  An appropriate sanction for violation of a term or condition of the person's participation in a treatment program imposed pursuant to section 353G-9 or any other law.

(b)  Except as provided by law, an assessment shall be used only for the purposes listed in subsection (a)(2) or (a)(3) and to provide background information about an inmate to any person or agency conducting a prerelease assessment pursuant to section 353G-4.

(c)  Except as provided in this chapter, any information obtained as a result of an assessment program or a treatment program, including positive drug tests, shall be kept confidential in accordance with the requirements of 42 United States Code section 290dd-3. [L 1998, c 152, pt of §2]



§353G-7 - Conditions of parole or other release from a correctional center or facility.

[§353G-7]  Conditions of parole or other release from a correctional center or facility.  (a)  If an inmate ordered pursuant to this chapter to participate in a treatment program is granted parole or other release from a correctional center or facility, the inmate shall agree as a condition of parole or other release to the following terms:

(1)  Submit to subsequent unannounced, random, periodic drug tests to be performed by the agency responsible for monitoring the inmate's compliance with the terms and conditions of parole or other release from a correctional center or facility;

(2)  Undergo an assessment as required by section 353G-4 and cooperate fully with the assessment program;

(3)  Participate in a treatment program and cooperate fully with the treatment program;

(4)  Fulfill satisfactorily any other terms and conditions ordered by the agency responsible for monitoring the inmate's compliance with the terms and conditions of parole or other release from a correctional center or facility, including but not limited to:

(A)  Periodic telephone contact or office visits to a designated person or agency;

(B)  Periodic unannounced visits by a designated person or agency to the inmate's home or place of commitment;

(C)  Curfew or restricted travel and associations; and

(D)  Electronic monitoring.

(5)  Cooperate fully with the agency responsible for monitoring the inmate's compliance with the terms and conditions of parole or other release from a correctional center or facility; and

(6)  Pay drug testing and assessment fees in accordance with section 353G-10.

(b)  The inmate shall acknowledge, as a condition of parole or other release from a correctional center or facility, that failure to comply with the terms set forth in subsection (a) may result in the modification of the conditions of parole or other release by the agency responsible for monitoring the inmate's compliance.

(c)  Nothing in this chapter shall preclude a person from petitioning the agency responsible for monitoring the person's compliance with the terms and conditions of parole or other release from a correctional center or facility to modify the terms and conditions of the person's parole or other release. [L 1998, c 152, pt of §2]



§353G-8 - Report on progress in treatment programs and compliance with conditions.

[§353G-8]  Report on progress in treatment programs and compliance with conditions.  (a)  If a person has been ordered to participate in a treatment program, the designated treatment program shall report periodically on the person's progress in the treatment program to the agency responsible for monitoring the person's compliance with the terms and conditions of parole or other release from a correctional center or facility.

(b)  A designated treatment program shall promptly notify the agency responsible for monitoring the person's compliance with the terms and conditions of parole or other release from a correctional center or facility if the person:

(1)  Fails to comply with program rules and treatment expectations; or

(2)  Refuses to engage constructively in the treatment process; or

(3)  Terminates participation in the treatment program.

Upon this notification, the agency responsible for monitoring the person's compliance shall promptly report the person's actions to the appropriate authority. [L 1998, c 152, pt of §2]



§353G-9 - Sanctions.

[§353G-9]  Sanctions.  Upon a positive drug test or any other substantive violation of any term or condition of a person's participation in a treatment program ordered pursuant to this chapter, the appropriate authority shall immediately impose such sanction or combination of sanctions as may be appropriate.  If the appropriate authority elects not to impose a sanction, the appropriate authority shall make a written finding setting forth the reasons for its decision. [L 1998, c 152, pt of §2]



§353G-10 - Drug testing or assessment fees.

[§353G-10]  Drug testing or assessment fees.  (a)  Except as provided in subsection (b), the agency responsible for monitoring a person's compliance with the terms and conditions of parole or other release from a correctional center or facility shall impose upon the person reasonable fees to cover the cost of:

(1)  Any drug test of the person required or ordered under this chapter; and

(2)  Any assessment of the person required or ordered under this chapter.

The fees shall not be less than the actual and administrative costs of a drug test or assessment.  The fees may be deducted from any income a person has received as a result of labor performed in a correctional center or facility or any type of work release program.

(b)  Upon a finding of indigence, the agency responsible for monitoring a person's compliance with the terms and conditions of parole or other release from a correctional center or facility shall require the person to pay as much of the fee as is consistent with the person's ability to pay.

(c)  All fees collected pursuant to subsection (a)(1) shall be forwarded to the agency responsible for monitoring the person's compliance with the terms and conditions of parole or other release from a correctional center or facility for payment of costs associated with the agency's drug testing program.

(d)  All fees collected pursuant to subsection (a)(2) shall be forwarded to the assessment program for payment of costs associated with the provision of assessments. [L 1998, c 152, pt of §2]



§353G-11 - Escape from residential treatment facility.

[§353G-11]  Escape from residential treatment facility.  A person placed into a residential treatment facility or program pursuant to this chapter shall be deemed to be subject to official detention for the purposes of a criminal prosecution for violation of section 710-1020 or 710-1021. [L 1998, c 152, pt of §2]



§353G-12 - Satisfactory progress in treatment program as mitigating factor.

[§353G-12]  Satisfactory progress in treatment program as mitigating factor.  A person's satisfactory progress in a treatment program as determined by the treatment program's report shall be considered a mitigating factor and evidence of the person's amenability to treatment for purposes of determining the terms and conditions of parole or other release from a correctional center or facility. [L 1998, c 152, pt of §2]



§353G-13 - Reporting and implementation; substance abuse treatment monitoring program.

§353G-13  Reporting and implementation; substance abuse treatment monitoring program.  (a)  Every assessment program, treatment program, correctional center or facility, and parole agency that provides services pursuant to this chapter or that otherwise supervises a person or issues an order pursuant to this chapter shall keep case-specific records and aggregate data and statistics as may be required by the department of health and which shall be required by the statewide substance abuse treatment monitoring program under section 321-192.5.  The department of public safety shall collect data in accordance with section 321-192.5 from any assessment program, treatment program, treatment provider, correctional center or facility, and parole agency that provides substance abuse treatment to persons served through public funds administered by the department of public safety.  The department of public safety shall implement sufficient protections to ensure that the identity of a recipient of substance abuse treatment services remains strictly confidential and that aggregate data collected pursuant to this section is used solely for the purpose of this section.

This subsection shall not be construed to abrogate an individual's right to privacy.

(b)  The department of public safety shall include in the contract with any treatment provider all criteria established by the department of health pursuant to section 321-192.5 to determine whether the treatment provider is achieving success in treating individuals with substance abuse.

(c)  The department of public safety, in conjunction with the department of health, shall report on an annual basis to the legislature and to the governor, its findings concerning the need for and implementation of the various provisions of this chapter.  The report shall include information collected under subsection (a) and a synopsis of information or data necessary to determine the impact, utility, and cost-benefits of the provisions of this chapter.

(d)  The department of public safety, in conjunction with the department of health, shall establish an advisory board that shall be comprised of judges, prosecutors, defense attorneys, adult probation officials, parole officials, correctional officials, representatives of assessment programs and treatment programs, and individuals working in licensed alcohol and other drug abuse treatment facilities who are past consumers of treatment services.  The advisory board shall meet periodically to discuss the provisions, implementation, and evaluation of this chapter, and to make recommendations to the department of health.

(e)  Except as provided in this chapter, all data, information, or records kept or compiled pursuant to this section shall be deemed to be government records for the purposes of chapter 92F. [L 1998, c 152, pt of §2; am L 2004, c 40, §27]



§353G-14 - Rules.

[§353G-14]  Rules.  The department of public safety shall adopt rules in accordance with chapter 91, and shall develop and periodically review and revise guidelines, directives, standards, and protocols and shall take other actions as are necessary and appropriate, to effectuate the purposes of this chapter. [L 1998, c 152, pt of §2]



§353G-15 - Accreditation and standards.

[§353G-15]  Accreditation and standards.  All treatment programs and assessment programs providing services pursuant to this chapter shall be accredited by the department of health.  In addition, the department of health shall designate accredited treatment programs and assessment programs that have special skills in providing treatment services and assessment services to persons involved in or referred from the criminal justice system.  The department of health shall develop program standards to ensure the provision of the full continuum of care for persons ordered to participate in a treatment program pursuant to this chapter.  The standards shall address, but need not be limited to, the following:

(1)  Defining the continuum of care;

(2)  Matching persons to appropriate treatment programs; and

(3)  Recruiting and hiring practices representative of the population to be treated, including individuals in recovery from alcohol and other drug abuse and addiction. [L 1998, c 152, pt of §2]



§353G-16 - Funding sources.

[§353G-16]  Funding sources.  (a)  The department of public safety, with the assistance of the department of health, may pursue all available funding through federal programs and private sources.  Contingent upon the receipt of sufficient funds, the department of public safety may implement the assessment and treatment services mandated pursuant to this chapter.  If at any time funds are not available, the department may not be required to provide these services.  In addition, the department of public safety, in conjunction with the department of health, may pursue all available federal matching funds through medicaid for nonhospital residential alcohol and other drug treatment services from the United States Health Care Financing Administration.

(b)  Where the person to whom assessment services or treatment services are provided pursuant to this chapter is a member of a health maintenance organization or otherwise covered by any contract or program for health insurance, every reasonable effort shall be made to ensure that the cost of assessment services and treatment services are defrayed by the health maintenance organization or insurer.  Notwithstanding any other law to the contrary, where a health maintenance organization, insurer, or managed care contractor disputes the treatment recommendation accepted by the appropriate authority pursuant to this chapter, the treatment recommendation shall prevail and shall be deemed to be reasonable and appropriate. [L 1998, c 152, pt of §2]



§353G-17 - Immunity from liability.

[§353G-17]  Immunity from liability.  (a)  Any accredited assessment program or treatment program or substance abuse professional certified pursuant to section 321-193 that, in good faith, provides services pursuant to this chapter shall not be liable in any civil action for damages as a result of any acts or omissions in providing assessment services or treatment services; provided the skill and care given is that ordinarily required and exercised by other persons in the profession.  The grant of immunity provided for in this subsection also shall extend to all employees and administrative personnel of the accredited program.

(b)  Any qualified person who withdraws or otherwise obtains, in a medically accepted manner, a specimen of breath, blood, urine, or other bodily substance pursuant to this chapter shall not be liable in any civil action for damages for so acting; provided that the skill and care exercised is that ordinarily required and exercised by similar programs or other persons in the profession. [L 1998, c 152, pt of §2]



§353G-18 - Statutory construction.

[§353G-18]  Statutory construction.  The provisions of this chapter shall be liberally construed to effectuate its remedial and rehabilitative purposes. [L 1998, c 152, pt of §2]






CHAPTER 353H - COMPREHENSIVE OFFENDER REENTRY SYSTEM

§353H-1 - Title.

PART I.  GENERAL PROVISIONS

[§353H-1]  Title.  This chapter shall be known and may be cited as the Community Safety Act. [L Sp 2007, c 8, pt of §2]



§353H-2 - Definitions.

[§353H-2]  Definitions.  When used in this chapter:

"Community-based long-term support programs" include programs administered and operated by community agencies, faith-based organizations, and other entities offering support to offenders for at least one year.

"Community-based programs" are programs that are administered and operated outside of a correctional facility.

"Department" means the department of public safety.

"Institution-based programs" are services offered within a correctional facility.

"Reentry programs" include programs that are located within a correctional facility.

"Reintegration programs" include programs that are located within a correctional facility.

"Transition programs" include programs that are located within a correctional facility. [L Sp 2007, c 8, pt of §2]



§353H-3 - Offender reentry system plan; creation.

[§353H-3]  Offender reentry system plan; creation.  (a)  The department of public safety shall develop a comprehensive and effective offender reentry system plan for adult offenders exiting the prison system.

(b)  The department of public safety shall develop comprehensive reentry plans and curricula for individuals exiting correctional facilities in order to reduce recidivism and increase a person's successful reentry into the community.  The reentry plans shall include, but not be limited to:

(1)  Adopting an operational philosophy that considers that offender reentry begins on the day an offender enters the correctional system.  Each offender entering the system shall be assessed to determine the offender's needs in order to assist the individual offender with developing the skills necessary to be successful in the community;

(2)  Providing appropriate programs, including, but not limited to, education, substance abuse treatment, cognitive skills development, vocational and employment training, and other programs that help to meet the assessed needs of each individual;

(3)  Developing a comprehensive network of transitional programs to address the needs of individuals exiting the correctional system;

(4)  Ensuring that all reentry programs are gender-responsive;

(5)  Issuing requests for proposals from community-based nonprofit programs with experience with offenders in the area of reentry; and

(6)  Instituting model reentry programs for adult offenders. [L Sp 2007, c 8, pt of §2]



§353H-4 - Model programs; department of public safety.

[§353H-4]  Model programs; department of public safety.  Subject to funding by the legislature, the department of public safety shall enhance the State's comprehensive offender reentry system by developing model programs designed to reduce recidivism and promote successful reentry into the community.  Components of the model programs shall include but are not limited to:

(1)  Highly skilled staff who are experienced in working with offender reentry programs;

(2)  Individualized case management and a full continuum of care to ensure successful reentry;

(3)  Life skills development workshops, including budgeting, money management, nutrition, and exercise; development of self-determination through education; employment training; special education for the learning disabled; social, cognitive, communication, and life skills training; and appropriate treatment programs, including substance abuse and mental health treatment;

(4)  Parenting and relationship building classes.  The department shall institute policies that support family cohesion and family participation in offenders' transition to the community, and, where possible, provide geographical proximity of offenders to their children and families; and

(5)  Ongoing attention to building support for offenders from communities, community agencies, and organizations. [L Sp 2007, c 8, pt of §2]



§353H-5 - Children of incarcerated parents; families.

[§353H-5]  Children of incarcerated parents; families.  The director of public safety shall:

(1)  Establish policies or rules that parent inmates be placed in correctional facilities, consistent with public safety and inmate security, in the best interest of the family, rather than on economic or administrative factors;

(2)  Consider as a factor an offender's capacity to maintain parent-child contact when making prison placements of offenders;

(3)  Conduct, coordinate, or promote research that examines the impact of a parent's incarceration on the well-being of the offender's child that shall include both direct contact with an offender's child, as well as reports of caregivers; and

(4)  Conduct, coordinate, or promote research that focuses on the relationship of incarcerated fathers with their children and the long-term impact of incarceration on fathers and their children. [L Sp 2007, c 8, pt of §2]



§353H-6 - Employment of ex-offenders.

[§353H-6]  Employment of ex-offenders.  (a)  The director of labor and industrial relations shall take the necessary steps to ensure offenders and ex-offenders are included and involved in utilizing state and private resources for employment and training opportunities as well as life skills and educational opportunities.

(b)  The department of public safety, with the assistance of the department of taxation and the department of labor and industrial relations, shall develop and propose for legislative consideration, tax incentives for employers who hire individuals who were formerly incarcerated. [L Sp 2007, c 8, pt of §2]



§353H-7 - Return of out-of-state inmates.

[§353H-7]  Return of out-of-state inmates.  (a)  The director of public safety shall return Hawaii inmates held in out-of-state prisons at least one year prior to the inmate's parole or release date in order for these inmates to participate in programs preparing them for reentry on the island where they have the most support; provided that inmates participating in reentry programs at the mainland facility in which they are incarcerated consent to the return.

(b)  The provisions of subsection (a) shall not prevent the return of other Hawaii inmates held in out-of-state prisons with less than one year left of their sentence from being returned in preparation for reentry to the island where they have the most support.

(c)  The department of public safety shall provide a report to the legislature at the end of each calendar year on any inmates not returned pursuant to this section with an explanation of the reasoning and circumstances for noncompliance. [L Sp 2007, c 8, pt of §2]



§353H-21 - Legislative oversight committee; established.

PART II.  OFFENDER REENTRY LEGISLATIVE OVERSIGHT COMMITTEE

§353H-21  Legislative oversight committee; established.  (a)  There is established a legislative oversight committee to ensure transparency in the operations of the department, analyze the effectiveness of the department's governance, operations, and administration of its programs and services, evaluate the department's purchase of community-based programs and services, and review any other issues impacting the department.  The legislative oversight committee shall conduct site visits and have access to all areas in correctional facilities, within the constraints of safety and security.  The legislative oversight committee shall meet publicly for input and recommendations for the department.  The legislative oversight committee shall be composed of members of the standing committees of both houses of the legislature whose purview is to oversee the department.  The legislative oversight committee shall be jointly chaired by the legislative standing committees' respective chairs.

(b)  The legislative oversight committee shall cease to exist on July 1, 2009. [L Sp 2007, c 8, pt of §2; am L Sp 2009, c 24, §2]



§353H-31 - Adult offender reentry programs and services.

PART III.  ADULT OFFENDER REENTRY PROGRAMS AND SERVICES

[§353H-31]  Adult offender reentry programs and services.  (a)  The director of public safety may authorize purchase of service contracts, in accordance with chapter 103F, subject to legislative or other appropriate funding, for adult offender reentry programs and services that establish or improve the offender reentry system and in which each adult offender in state correctional custody is provided an individualized reentry plan.

(b)  Subject to funding by the legislature or other appropriate sources, the department of public safety shall authorize the purchase of service contracts for activities that:

(1)  Coordinate the supervision and services provided to adult offenders in state custody with the supervision and services provided to offenders who have reentered the community;

(2)  Coordinate efforts of various public and private entities to provide supervision and services to ex‑offenders after reentry into the community with the offenders' family members;

(3)  Provide offenders awaiting reentry into the community with documents, such as identification papers, referrals to services, medical prescriptions, job training certificates, apprenticeship papers, information on obtaining public assistance, and other documents useful in achieving a successful transition from prison;

(4)  Involve county agencies whose programs and initiatives strengthen offender reentry services for individuals who have been returned to the county of their jurisdiction;

(5)  Allow ex-offenders who have reentered the community to continue to contact mentors who remain incarcerated through the use of technology, such as videoconferencing, or encourage mentors in prison to support the ex-offenders' reentry process;

(6)  Provide structured programs, post-release housing, and transitional housing, including group homes for recovering substance abusers, through which offenders are provided supervision and services immediately following reentry into the community;

(7)  Assist offenders in securing permanent housing upon release or following a stay in transitional housing;

(8)  Continue to link offenders with health resources for health services that were provided to them when they were in state custody, including mental health, substance abuse treatment, aftercare, and treatment services for contagious diseases;

(9)  Provide education, job training, English as a second language programs, work experience programs, self-respect and life-skills training, and other skills needed to achieve self-sufficiency for a successful transition from prison;

(10)  Facilitate collaboration among corrections administrators, technical schools, community colleges, and the workforce development and employment service sectors so that there are efforts to:

(A)  Promote, where appropriate, the employment of persons released from prison, through efforts such as educating employers about existing financial incentives, and facilitate the creation of job opportunities, including transitional jobs, for such persons that will also benefit communities;

(B)  Connect offenders to employment, including supportive employment and employment services, before their release to the community; and

(C)  Address barriers to employment, including obtaining a driver's license;

(11)  Assess the literacy and educational needs of offenders in custody and provide appropriate services to meet those needs, including follow-up assessments and long‑term services;

(12)  Address systems under which family members of offenders are involved with facilitating the successful reentry of those offenders into the community, including removing obstacles to the maintenance of family relationships while the offender is in custody, strengthening the family's capacity to establish and maintain a stable living situation during the reentry process where appropriate, and involving family members in the planning and implementation of the reentry process;

(13)  Include victims, on a voluntary basis, in the offender's reentry process;

(14)  Facilitate visitation and maintenance of family relationships with respect to offenders in custody by addressing obstacles such as travel, telephone costs, mail restrictions, and restrictive visitation policies;

(15)  Identify and address barriers to collaborating with child welfare agencies in the provision of services jointly to offenders in custody and to the children of those offenders;

(16)  Collect information, to the best of the department's ability, regarding dependent children of incarcerated persons as part of intake procedures, including the number of children, age, and location or jurisdiction for the exclusive purpose of connecting identified children of incarcerated parents with appropriate services and compiling statistical information;

(17)  Address barriers to the visitation of children with an incarcerated parent, and maintenance of the parent-child relationship, such as the location of facilities in remote areas, telephone costs, mail restrictions, and visitation policies;

(18)  Create, develop, or enhance prisoner and family assessments curricula, policies, procedures, or programs, including mentoring programs, to help prisoners with a history or identified risk of domestic violence, dating violence, sexual assault, or stalking reconnect with their families and communities, as appropriate, and become mutually respectful;

(19)  Develop programs and activities that support parent-child relationships, such as:

(A)  Using telephone conferencing to permit incarcerated parents to participate in parent-teacher conferences;

(B)  Using videoconferencing to allow virtual visitation when incarcerated persons are more than one hundred miles from their families;

(C)  Developing books on tape programs, through which incarcerated parents read a book into a tape to be sent to their children;

(D)  The establishment of family days, which provide for longer visitation hours or family activities; or

(E)  The creation of children's areas in visitation rooms with parent-child activities;

(20)  Expand family-based treatment centers that offer family-based comprehensive treatment services for parents and their children as a complete family unit;

(21)  Conduct studies to determine who is returning to prison and which of those returning prisoners represent the greatest risk to community safety;

(22)  Develop or adopt procedures to ensure that dangerous felons are not released from prison prematurely;

(23)  Develop and implement procedures to assist relevant authorities in determining when release is appropriate and in the use of data to inform the release decision;

(24)  Utilize validated assessment tools to assess the risk factors of returning offenders to the community and prioritizing services based on risk;

(25)  Facilitate and encourage timely and complete payment of restitution and fines by ex-offenders to victims and the community;

(26)  Consider establishing the use of reentry courts to:

(A)  Monitor offenders returning to the community;

(B)  Provide returning offenders with:

(i)  Drug and alcohol testing and treatment; and

(ii)  Mental and medical health assessment services;

(C)  Facilitate restorative justice practices and convene family or community impact panels, family impact educational classes, victim impact panels, or victim impact educational classes;

(D)  Provide and coordinate the delivery of other community services to offenders, including:

(i)  Housing assistance;

(ii)  Education;

(iii)  Employment training;

(iv)  Children and family support;

(v)  Conflict resolution skills training;

(vi)  Family violence intervention programs; and

(vii)  Other appropriate social services; and

(E)  Establish and implement graduated sanctions and incentives; and

(27)  Provide technology and other tools necessary to advance post-release supervision. [L Sp 2007, c 8, pt of §2]






CHAPTER 354 - CORRECTIONAL INDUSTRIES

CHAPTER 354

CORRECTIONAL INDUSTRIES

REPEALED.  L 1990, c 341, §3.

Note

L 1990, c 293, §8 purports to amend repealed §354-2.



CHAPTER 354D - HAWAII CORRECTIONAL INDUSTRIES

§354D-1 - Finding and purpose.

§354D-1  Finding and purpose.  The legislature finds that the number and types of programs operated by the department of public safety shall be expanded to provide a comprehensive work program for inmates.  The full development of inmate employment opportunities shall be expanded to enable correctional industries programs to operate in a cost-effective manner.

The purpose of this chapter is to:

(1)  Establish the correctional industries program to allow expanded industries programs to generate revenue to sustain its operation and allow for capital investment.  The program should be structured to allow for the increased involvement of correctional industries in providing specific training skills for offenders that increase their employment prospects after release;

(2)  Develop industries that provide a maximum level of work for all qualified, able-bodied inmates;

(3)  Provide an environment for the operation of correctional industries similar to that of a private business operation;

(4)  Encourage cooperative training ventures between the correctional industries program and the private sector; and

(5)  Provide for low-cost construction, renovation, and repairs of facilities, grounds, furniture, vehicles, and equipment for private nonprofit social service, education, and health agencies and programs. [L 1990, c 341, pt of §1; am L 1991, c 256, §1]



§354D-2 - Definitions.

§354D-2  Definitions.  As used in this chapter, unless the context otherwise requires:

"Able-bodied inmate" means any person in the custody of the department of public safety who, as determined by the department, is physically and mentally able to participate in a work program or other training program authorized by this chapter.

"Administrator" means the administrator of the correctional industries program.

"Advisory committee" means the correctional industries advisory committee established in section 354D-5.

"Department" means the department of public safety.

"Director" means the director of public safety. [L 1990, c 341, pt of §1; am L 1992, c 36, §1]



§354D-3 - Correctional industries program.

§354D-3  Correctional industries program.  There is established a correctional industries program within the department.  The administrator of the correctional industries program shall be appointed by the director without regard to chapter 76.  The director may appoint other employees necessary to carry out the function of this chapter without regard to chapter 76; provided that the number of temporary exempt positions covered under this section shall not exceed sixty-five in any fiscal year. [L 1990, c 341, pt of §1; am L 1995, c 170, §6; am L 1997, c 175, §1; am L 2000, c 253, §150; am L 2008, c 65, §1]



§354D-3.5 - Annual report.

[§354D-3.5]  Annual report.  The department shall submit to the legislature an annual report at least twenty days prior to the convening of each regular session which shall include:

(1)  A listing by position number and title of all positions established under section 354D-3;

(2)  The salaries paid to the employees in these positions;

(3)  A description of the duties and responsibilities of each employee; and

(4)  The usual work site of each employee. [L 1995, c 170, §3]



§354D-4 - Powers and duties of the director.

§354D-4  Powers and duties of the director.  Under the supervision of the director or the director's designee, the administrator of the correctional industries program shall:

(1)  Develop programs generating revenue that best sustains their operation and allows for capital investment, and reimburses the general fund, when possible, for the expense of correctional services;

(2)  Develop programs providing the maximum level of work and training opportunities for qualified, able-bodied inmates;

(3)  Develop programs assuming responsibility for training qualified, able-bodied inmates in general work and specific training skills that increase their employment prospects after release;

(4)  Develop programs in which inmates can learn skills used in the construction and other industries, while providing low-cost construction, renovation, and repairs of facilities, grounds, furniture, vehicles, and equipment for private, nonprofit social services, health, or education agencies and programs;

(5)  Acquire or purchase equipment, materials, supplies, office space, insurance, and services necessary to establish and maintain programs pursuant to this chapter;

(6)  Use labor services of qualified, able-bodied inmates in the manufacture or production of goods and services that are needed for the construction, operation, or maintenance of any office, department, institution, or agency supported in whole or in part by the State, the counties, or the federal government;

(7)  Sell all goods and services to the State, the counties, or the federal government;

(8)  Sell uniforms and uniform accessories to state-employed adult corrections officers;

(9)  Purchase, lease, trade, exchange, acquire, and maintain personal property; and

(10)  Accept grants or loans from the State, the counties, or the federal government. [L 1990, c 341, pt of §1; am L 1991, c 256, §2; am L Sp 1993, c 8, §54; am L 2004, c 216, §39; am L 2007, c 19, §1]



§354D-5 - Advisory committee.

§354D-5  Advisory committee.  (a)  There is established within the department a committee to be known as the correctional industries advisory committee.  This advisory committee shall advise the department of the feasibility of establishing venture agreements with private sector businesses to utilize the services of qualified, able-bodied inmates pursuant to section 354D-13.

(b)  The advisory committee shall consist of nine members who shall be appointed by the governor in accordance with section 26-34.  The governor shall designate a member to be chairperson of the advisory committee.  The director or a designee shall serve as an ex officio nonvoting member of the advisory committee.  In establishing the advisory committee, the governor shall appoint at least two members representing private sector businesses and two members representing labor unions.  The members shall serve without compensation but shall be reimbursed for expenses, including travel expenses, that are necessary for the performance of their duties. [L 1990, c 341, pt of §1; am L 1994, c 194, §1; am L 1996, c 158, §1]



§354D-6 - Required programs.

§354D-6  Required programs.  (a)  The administrator shall establish programs that provide essential products and services for each of the State's correctional facilities, for other state agencies, and for the counties, as may be required.

(b)  To the extent that inventories and equipment for specific services may be dedicated to the development of correctional industries, the director may transfer the supervision of inventory and equipment to the administrator.

(c)  A portion of real property at each correctional facility shall be designated by the director as an industry area.  The director may assign these facilities to the administrator who shall be responsible for the maintenance and upkeep of the areas.

(d)  The director or a designated representative may consult with the administrator of the state procurement office to identify goods or services which the correctional industries program may produce or provide to any state agency.  The administrator of the state procurement office shall provide a list of goods and services available from the correctional industries program and any state agency may purchase these goods and services from the correctional industries program. [L 1990, c 341, pt of §1; am L 1998, c 140, §1]



§354D-7 - Pricing.

[§354D-7]  Pricing.  (a)  The administrator, with the approval of the director, shall determine the prices at which all goods and services produced are sold.  The prices shall be as near to the prevailing market prices for similar goods and services as practicable.

(b)  The administrator shall prepare catalogs containing the description of all goods and services produced with the price of each item.  Copies of the catalogs shall be made available to the State, the counties, and the federal government.

(c)  The administrator shall ensure that the quality of goods and services produced is comparable to similar goods and services available from the private sector.  For sales to the State or the counties, the quality of the goods or services shall be consistent with the specifications for the goods or services requested. [L 1990, c 341, pt of §1]



§354D-8 - Business operations; budget.

§354D-8  Business operations; budget.  (a)  The administrator may purchase or cause to be purchased and maintained all necessary materials, supplies, space, services, and equipment required for the operation of the program.

(b)  All acquisitions, purchases, and loan repayments of the administrator shall be payable from the revenues derived from the sale of goods and services authorized by this chapter.

(c)  The administrator, with the approval of the director, may enter into loan arrangements with the director of finance or other organizations when funds are needed for a new or expanded program.

(d)  The director or a designated representative shall make regular reports, including monthly operating statements and annual finance reports.  The director shall provide the annual operating report for the correctional industries program to the governor and the legislature.

(e)  The administrator shall submit a proposed annual budget of the correctional industries program as part of the total budget of the department of public safety.  The advisory committee shall review the budget of the correctional industries program. [L 1990, c 341, pt of §1; am L 1991, c 256, §3; am L Sp 1993, c 8, §54; am L 2004, c 216, §40]



§354D-9 - Rules.

[§354D-9]  Rules.  The director shall adopt rules in accordance with chapter 91 to carry out the purposes of this chapter. [L 1990, c 341, pt of §1]



§354D-10 - Correctional industries revolving fund.

§354D-10  Correctional industries revolving fund.  (a)  There is created the correctional industries revolving fund to be administered by the department.  All moneys collected by the department from the sale or disposition of goods and services produced in accordance with this chapter and any inmate deductions shall be deposited into the correctional industries revolving fund.  The proceeds in the correctional industries revolving fund shall be used for:  the purchase or lease of supplies, equipment, and machinery; the construction, leasing, or renovating of buildings used to carry out the purposes of this chapter; the salaries of personnel necessary to administer the enterprises established in accordance with this chapter; payment of inmates for work assignments; the reimbursement of incarceration costs of the inmates related to the inmates' participation in correctional industries; and other necessary expenses; provided that the correctional industries revolving fund shall not be maintained in excess of the amount necessary to carry out the purposes of this chapter.

(b)  The director shall perform actuarial evaluations of the management and operation of the fund from time to time, as may be necessary, to ensure that the fund is self-sufficient. [L 1990, c 341, pt of §1; am L 1991, c 256, §4; am L 1993, c 280, §56 and c 303, §1]

Note

Transfer of certain interest earnings to the general fund until June 30, 2015.  L 2009, c 79, §30(a)(34).



§354D-11 - Provisions for qualified, able-bodied inmates; employment.

§354D-11  Provisions for qualified, able-bodied inmates; employment.  (a)  The director or a designated representative shall make all qualified, able-bodied inmate work assignments with the correctional industries program and establish the rate of compensation for the assignments.  A portion of the compensation shall be paid to the qualified, able-bodied inmate in relation to the number of hours worked, type of work assignment, and quality of work performed.  Payment rates shall be established on an annual basis after review by the advisory committee.

(b)  The department shall recommend a possible reduction in the minimum term to the Hawaii paroling authority for any offender satisfactorily participating in the correctional industries program for a minimum of one year or for any period the equivalent of one-half of the balance of the term remaining to the tentative parole date.  The possible reduction in the minimum term shall be determined by the performance and evaluation of the offender by the correctional industries program as recommended to the director or the director's designee.

(c)  The department is authorized to adopt rules governing the employment, conduct, and management of qualified, able-bodied inmates while assigned to programs.  All rules pertaining to the payment, employment, conduct, and management of qualified, able-bodied inmates shall be published and posted for inmates. [L 1990, c 341, pt of §1; am L 1991, c 256, §5]



§354D-12 - Training and employment by organization; account proceeds and wages.

§354D-12  Training and employment by organization; account proceeds and wages.  (a)  The administrator, after consultation and with the approval of the director, is authorized to contract with any labor organization, private profit or nonprofit organization, or federal or state agency for the purpose of training or employing qualified, able-bodied inmates.

(b)  Proceeds and wages owed to a qualified, able-bodied inmate from the sale of goods or services that were produced by the qualified, able-bodied inmate under a program authorized by this chapter shall be held in an account maintained by the department and paid:

(1)  To the crime victim compensation special fund on a quarterly basis in amounts representing not less than five per cent nor more than twenty per cent of the earnings of all inmates in the State incarcerated for a violent crime listed in section 351-32; provided that these payments shall be mandatory and shall in no way relate to any claim filed under chapter 351; and provided further that the director shall submit timely annual reports to the legislature and the crime victim compensation commission on the amounts paid pursuant to this paragraph during the previous fiscal year;

(2)  To support the qualified, able-bodied inmate's dependents in amounts deemed appropriate by the department after consultation with the department of human services;

(3)  Into trust funds that may be established for the qualified, able-bodied inmate and shall be payable upon the inmate's release; and

(4)  Into the correctional industries revolving fund, for costs incident to the qualified, able-bodied inmate's confinement in an amount determined by the department, but not to exceed twenty per cent of the proceeds and wages. [L 1990, c 341, pt of §1; am L 1992, c 125, §2; am L 1993, c 303, §2; am L 1998, c 240, §§6, 7; am L 1999, c 18, §12]



§354D-13 - Venture agreements.

§354D-13  Venture agreements.  (a)  The department, working through the correctional industries program, may enter into venture agreements with private persons for the utilization of qualified, able-bodied inmate labor in the manufacture, processing, or assembly of components, finished goods, services, or product lines within facilities owned or leased by the department, or at other sites approved by the director.  The department may enter into agreements allowing for shared financing by the administrator and the private contractor for the facility, equipment, raw materials, and operation of industries developed pursuant to this section.  The agreements shall be subject to review as to form by the attorney general and by the advisory committee.

(b)  Qualified, able-bodied inmates producing goods and services under the terms of an agreement authorized by this section shall be paid on a scale to be determined by the director.  These payments shall be distributed to offset the cost of imprisonment, incidental expenses, restitution, child support, and to establish funds in trust for the qualified able-bodied inmate upon release in conformance with section 354D-12.

(c)  The correctional industries program may market goods and services produced under a venture agreement to both the public and private sectors. [L 1990, c 341, pt of §1; am L 1991, c 256, §6; am L 1992, c 36, §2]



§354D-14 - Disclosure of interests.

[§354D-14]  Disclosure of interests.  Any employee, adviser, or any other agent of the correctional industries program who has a direct or indirect interest in any contract or transaction with the correctional industries program shall disclose this interest to the administrator.  No employee, adviser, or agent having an interest shall participate on behalf of the correctional industries program in the authorization of any contract or transaction. [L 1990, c 341, pt of §1]



§354D-15 - Sale of goods.

[§354D-15]  Sale of goods.  It shall be unlawful to sell, or offer for sale, on the open market of this State, any articles or products manufactured or produced, wholly or in part, under this chapter.  Goods or services produced by venture agreements under section 354D-13 shall be exempt from this limitation. [L 1990, c 341, pt of §1]



§354D-16 - Penalties.

[§354D-16]  Penalties.  Any person who knowingly violates this chapter shall be guilty of a misdemeanor. [L 1990, c 341, pt of §1]






CHAPTER 355 - WESTERN INTERSTATE CORRECTIONS COMPACT

§355-1 - Compact.

§355-1  Compact.  The Western Interstate Corrections Compact as contained herein is hereby enacted into law and entered into on behalf of the State of Hawaii with any and all other states legally joining therein in a form as follows:

WESTERN INTERSTATE CORRECTIONS COMPACT

Article 1.  Purpose and Policy

The party states, desiring by common action to improve their institutional facilities and provide programs of sufficiently high quality for the confinement, treatment, and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of cooperation with one another, thereby serving the best interests of such offenders and of society.  The purpose of this compact is to provide for the development and execution of such programs of cooperation for the confinement, treatment, and rehabilitation of offenders.

Article 2.  Definitions

As used in this compact, unless the context clearly requires otherwise:

(a)  "State" means a state of the United States, and Guam.

(b)  "Sending state" means a state party to this compact in which conviction was had.

(c)  "Receiving state" means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction was had.

(d)  "Inmate" means a male or female offender who is under sentence to or confined in a prison or other correctional institution.

(e)  "Institution" means any prison, reformatory or other correctional facility (including but not limited to a facility for the mentally ill or mentally defective) in which inmates may lawfully be confined.

Article 3.  Contracts

(a)  Each party state may make one or more contracts with any one or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states.  Any such contract shall provide for:

(1)  Its duration.

(2)  Payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance.

(3)  Participation in programs of inmate employment, if any, the disposition or crediting of any payments received by inmates on account thereof; and the crediting of proceeds from or disposal of any products resulting therefrom.

(4)  Delivery and retaking of inmates.

(5)  Such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

(b)  Prior to the construction or completion of construction of any institution or addition thereto by a party state, any other party state or states may contract therewith for the enlargement of the planned capacity of the institution or addition thereto, or for the inclusion therein of particular equipment or structures, and for the reservation of a specific percentum of the capacity of the institution to be kept available for use by inmates of the sending state or states so contracting.  Any sending state so contracting may, to the extent that monies are legally available therefor, pay to the receiving state, a reasonable sum as consideration for such enlargement of capacity, or provision of equipment or structures, and reservation of capacity.  Such payment may be in a lump sum or in installments as provided in the contract.

(c)  The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith.

Article 4.  Procedures and Rights

(a)  Whenever the duly constituted judicial or administrative authorities in a state party to this compact, and which has entered into a contract pursuant to Article 3, shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary in order to provide adequate quarters and care or is desirable in order to provide an appropriate program of rehabilitation or treatment, said officials may direct that the confinement be within an institution within the territory of said other party state, the receiving state to act in that regard solely as agent for the sending state.

(b)  The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.

(c)  Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state; provided that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of Article 3.

(d)  Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact including a conduct record of each inmate and certify said record to the official designated by the sending state, in order that each inmate may have the benefit of his or her record in determining and altering the disposition of said inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

(e)  All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be cared for and treated equally with such similar inmates of the receiving state as may be confined in the same institution.  The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which said inmate would have had if confined in an appropriate institution of the sending state.

(f)  Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state.  The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state.  In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made.  Said record together with any recommendations of the hearing officials shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state.  In any and all proceedings had pursuant to the provisions of this subdivision, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state.  Costs of records made pursuant to this subdivision shall be borne by the sending state.

(g)  Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate, and the sending and receiving states, shall agree upon release in some other place.  The sending state shall bear the cost of such return to its territory.

(h)  Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or his status changed on account of any action or proceeding in which he could have participated if confined in any appropriate institution of the sending state located within such state.

(i)  The parent, guardian, trustee, or other person or persons entitled under the laws of the sending state to act for, advise, or otherwise function with respect to any inmate shall not be deprived of or restricted in his exercise of any power in respect of any inmate confined pursuant to the terms of this compact.

Article 5.  Acts Not Reviewable in Receiving State; Extradition

(a)  Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal charge or if the inmate is suspected of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment or detention for such offense.  The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.

(b)  An inmate who escapes from an institution in which he is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated.  In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition proceedings shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

Article 6.  Federal Aid

Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto and any inmate in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have had contractual provision; provided that if such program or activity is not part of the customary correctional regimen the express consent of the appropriate official of the sending state shall be required therefor.

Article 7.  Entry Into Force

This compact shall enter into force and become effective and binding upon the states so acting when it has been enacted into law by any two contiguous states from among the states of Alaska, Arizona, California, Colorado, Hawaii, Idaho, Montana, Nebraska, Nevada, New Mexico, Oregon, Utah, Washington and Wyoming.  For the purposes of this article, Alaska and Hawaii shall be deemed contiguous to each other; to any and all of the states of California, Oregon and Washington; and to Guam.  Thereafter, this compact shall enter into force and become effective and binding as to any other of said states, or any other state contiguous to at least one party state upon similar action by such state.  Guam may become party to this compact by taking action similar to that provided for joinder by any other eligible party state and upon the consent of Congress to such joinder.  For the purposes of this article, Guam shall be deemed contiguous to Alaska, Hawaii, California, Oregon and Washington.

Article 8.  Withdrawal and Termination

This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states.  An actual withdrawal shall not take effect until two years after the notices provided in said statute have been sent.  Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal.  Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact.

Article 9.  Other Arrangements Unaffected

Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a nonparty state for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements.

Article 10.  Construction and Severability

The provisions of this compact shall be liberally construed and shall be severable.  If any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby.  If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. [L 1965, c 118, §1; Supp, §83E-1; HRS §355-1]

Case Notes

Art. 4(f):  Applied:  52 H. 420, 477 P.2d 630.

Transfer to mainland prison against prisoner's will presents no issue relating to federally protected constitutional rights.  455 F.2d 510.

See Park v. Thompson, 356 F. Supp. 783.



§355-2 - Commitment or transfer of inmate.

§355-2  Commitment or transfer of inmate.  Any court or other agency or officer of the State having power to commit or transfer an inmate (as defined in Article 2(d) of the Western Interstate Corrections Compact) to any institution for confinement may commit or transfer the inmate to any institution within or without the State if the State has entered into a contract or contracts for the confinement of inmates in the institution pursuant to Article 3 of the Western Interstate Corrections Compact. [L 1965, c 118, §2; Supp, §83E-2; HRS §355-2]

Case Notes

Re "due process" requirements for out-of-state transfers of prisoners.  387 F. Supp. 912; 396 F. Supp. 196.



§355-3 - Enforcement.

§355-3  Enforcement.  The courts, departments, agencies, and officers of the State of Hawaii and its subdivisions shall enforce this compact and shall do all things appropriate to the effectuation of its purposes and intent which may be within their respective jurisdictions including but not limited to the making and submission of such reports as are required by the compact. [L 1965, c 118, §3; Supp, §83E-3; HRS §355-3]



§355-4 - Hearing.

§355-4  Hearing.  The director of public safety and the director's authorized subordinates and agents shall hold such hearings as may be requested by any other party state pursuant to Article 4(f) of the Western Interstate Corrections Compact. [L 1965, c 118, §4; Supp, §83E-4; HRS §355-4; gen ch 1985; am L 1987, c 338, §10; am L 1989, c 211, §8]



§355-5 - Contracts.

§355-5  Contracts.  The director of public safety may enter into such contracts on behalf of the State of Hawaii as may be appropriate to implement the participation of the State in the Western Interstate Corrections Compact pursuant to Article 3 thereof.  No such contract shall be of any force or effect until approved by the governor and comptroller. [L 1965, c 118, §5; Supp, §83E-5; HRS §355-5; am L 1987, c 338, §10; am L 1989, c 211, §8]






CHAPTER 355D - INTERSTATE CORRECTIONS COMPACT

§355D-1 - Interstate Corrections Compact.

[§355D-1]  Interstate Corrections Compact.  The Interstate Corrections Compact as contained herein is hereby enacted into law and entered into on behalf of the State of Hawaii with any and all other states legally joining therein in the form substantially as follows:

INTERSTATE CORRECTIONS COMPACT

ARTICLE I

The party states, desiring by common action to fully utilize and improve their institutional facilities and provide adequate programs for the confinement, treatment, and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of cooperation with one another, thereby serving the best interests of such offenders and of society and effecting economies in capital expenditures and operational costs.  The purpose of this compact is to provide for the mutual development and execution of such programs of cooperation for the confinement, treatment, and rehabilitation of offenders with the most economical use of human and material resources.

ARTICLE II

As used in this compact, unless the context clearly requires otherwise:

"Inmate" means a male or female offender who is committed, under sentence to or confined in a penal or correctional institution.

"Institution" means any penal or correctional facility, including but not limited to a facility for the mentally ill or mentally defective, in which inmates as defined in this section may lawfully be confined.

"Receiving state" means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction or court commitment was had.

"Sending state" means a state party to this compact in which conviction or court commitment was had.

"State" means a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; and the Commonwealth of Puerto Rico.

ARTICLE III

(a)  Each party state may make one or more contracts with any one or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states.  Any such contract shall provide for:

(1)  Its duration.

(2)  Payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs, or treatment not reasonably included as part of normal maintenance.

(3)  Participation in programs of inmate employment, if any; the disposition or crediting of any payments received by inmates on account thereof; and the crediting of proceeds from or disposal of any products resulting therefrom.

(4)  Delivery and retaking of inmates.

(5)  Such other matters as may be necessary and appropriate to fix the obligations, responsibilities, and rights of the sending and receiving states.

(b)  The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith.

ARTICLE IV

(a)  Whenever the appropriate authority in a state party to this compact, and which has entered into a contract pursuant to article III, shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary or desirable in order to provide adequate quarters and care or an appropriate program of rehabilitation or treatment, the appropriate authority may direct that the confinement be within an institution within the territory of the other party state, the receiving state to act in that regard solely as agent for the sending state.

(b)  The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.

(c)  Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state; provided that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of article III.

(d)  Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact including a conduct record of each inmate and certify that record to the authority designated by the sending state, in order that each inmate may have official review of the inmate's record in determining and altering the disposition of the inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

(e)  All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be treated equally with such similar inmates of the receiving state as may be confined in the same institution.  The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which said inmate would have had if confined in an appropriate institution of the sending state.

(f)  Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authority of the sending state, or of the receiving state if authorized by the sending state.  The receiving state shall provide adequate facilities for such hearings as may be conducted by appropriate authority of a sending state.  In the event such hearing or hearings are had before an authority of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made.  The record together with any recommendations of the hearing authority shall be transmitted forthwith to the authority before whom the hearing would have been had if it had taken place in the sending state.  In any and all proceedings had pursuant to the provisions of this subdivision, the authority of the receiving state shall act solely as agent of the sending state and no final determination shall be made in any matter except by the appropriate authority of the sending state.

(g)  Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate, and the sending and receiving states, shall agree upon release in some other place.  The sending state shall bear the cost of such return to its territory.

(h)  Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or the inmate's status changed on account of any action or proceeding in which the inmate could have participated if confined in any appropriate institution of the sending state located within such state.

(i)  The parent, guardian, trustee, or other person or persons entitled under the laws of the sending state to act for, advise, or otherwise function with respect to any inmate shall not be deprived of or restricted in the person's exercise of any power in respect of any inmate confined pursuant to the terms of this compact.

ARTICLE V

(a)  Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal charge or if the inmate is formally accused of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment, or detention for such offense.  The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.

(b)  An inmate who escapes from an institution in which the inmate is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated.  In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition or rendition proceedings shall be that of the sending state, but nothing contained herein shall be constructed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

ARTICLE VI

Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto and any inmate in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provision, provided that if such program or activity is not part of the customary correctional regimen, the express consent of the appropriate authority of the sending state shall be required therefor.

ARTICLE VII

This compact shall enter into force and become effective and binding upon the states so acting when it has been enacted into law by any two states.  Thereafter, this compact shall enter into force and become effective and binding as to any other of said states upon similar action by such state.

ARTICLE VIII

This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate authority of all other party states.  An actual withdrawal shall not take effect until one year after the notices provided in said statute have been sent.  Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal.  Before the effective date of withdrawal, a withdrawing state shall remove to its territory at its own expense, such inmates as it may have confined pursuant to the provisions of this compact.

ARTICLE IX

Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a nonparty state for the confinement, rehabilitation, or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements.

ARTICLE X

The provisions of this compact shall be liberally construed and shall be severable.  If any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby.  If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. [L 1996, c 57, pt of §1]



§355D-2 - Commitment or transfer of inmate.

[§355D-2]  Commitment or transfer of inmate.  Any court or other agency or officer of the State having power to commit or transfer an inmate, as defined in article II(d) of the Interstate Corrections Compact, to any institution for confinement may commit or transfer the inmate to any institution within or without the State if the State has entered into a contract or contracts for the confinement of inmates in the institution pursuant to article III of the Interstate Corrections Compact. [L 1996, c 57, pt of §1]



§355D-3 - Enforcement.

[§355D-3]  Enforcement.  The courts, departments, agencies, and officers of the State or any county shall enforce this compact and shall do all things appropriate to effectuate its purposes and intent that may be within their respective jurisdictions, including but not limited to the making and submission of such reports as are required by the compact. [L 1996, c 57, pt of §1]



§355D-4 - Hearings.

[§355D-4]  Hearings.  The director of public safety and the director's authorized subordinates and agents shall hold such hearings as may be requested by any other party state pursuant to article IV(f) of the Interstate Corrections Compact. [L 1996, c 57, pt of §1]



§355D-5 - Contracts.

[§355D-5]  Contracts.  The director of public safety may enter into such contracts on behalf of the State as may be appropriate to implement the participation of the State in the Interstate Corrections Compact pursuant to article III thereof.  No such contract shall be of any force or effect until approved by the governor and comptroller. [L 1996, c 57, pt of §1]






CHAPTER 356 - HAWAII HOUSING AUTHORITY; LOW INCOME HOUSING

CHAPTER 356

HAWAII HOUSING AUTHORITY;

LOW INCOME HOUSING

REPEALED.  L 1997, c 350, §18.

Cross References

For present provisions, see chapter 356D.



CHAPTER 356D - HAWAII PUBLIC HOUSING AUTHORITY

§356D-1 - Definitions.

PART I.  GENERAL POWERS

[§356D-1]  Definitions.  The following terms, wherever used or referred to in this chapter shall have the following respective meanings, unless a different meaning clearly appears from the context:

"Authority" means the Hawaii public housing authority.

"Board" means the board of directors of the Hawaii public housing authority.

"Bonds" means any bonds, interim certificates, notes, debentures, participation certificates, pass-through certificates, mortgage-backed obligations, or other evidences of indebtedness of the authority issued pursuant to this chapter.

"Community facilities" includes real and personal property; buildings, equipment, lands, and grounds for recreational or social assemblies, and for educational, health, or welfare purposes; and necessary or convenient utilities, when designed primarily for the benefit and use of the authority or the occupants of the dwelling units.

"Contract" means any agreement of the authority with an obligee or a trustee for the obligee, whether contained in a resolution, trust indenture, mortgage, lease, bond, or other instrument.

"Dwelling", "dwelling unit", or "unit" means any structure or room, for sale, lease, or rent, that provides shelter.

"Elder" or "elderly" means a person who is a resident of the State and has attained the age of sixty-two years.

"Elder or elderly households" means households in which at least one member is sixty-two years of age, the spouse or partner has attained eighteen years of age, and the remaining members have attained the age of fifty-five years at the time of application to the project.

"Elder or elderly housing" means:

(1)  A housing project intended for and occupied by elder or elderly households; or

(2)  Housing provided under any state or federal program that the Secretary of the United States Department of Housing and Urban Development determines is specifically designed and operated to assist elder or elderly persons, or if the Secretary makes a determination, the project may also be occupied by persons with disabilities who have reached eighteen years of age.

"Executive director" means the executive director of the Hawaii public housing authority.

"Federal government" includes the United States and any agency or instrumentality, corporate or otherwise, of the United States.

"Government" or "government agency" includes the State and the United States and any political subdivision, agency, or instrumentality, corporate or otherwise, of either of them.

"Household member" means a person who:

(1)  Is a co-applicant; or

(2)  Will reside in the dwelling unit leased or rented from the authority.

"Land" or "property" includes vacant land or land with site improvements whether partially or entirely finished in accordance with governmental subdivision standards, or with complete dwellings.

"Live-in aide" means a person who:

(1)  Is eighteen years of age or older;

(2)  Is living in the unit solely to assist the elder or elderly person in daily living activities including bathing, meal preparation and delivery, medicinal care, transportation, and physical activities;

(3)  Is not legally obligated to support the elder or elderly person; and

(4)  Is verified by the authority as meeting these requirements.

"Mortgage holder" includes the United States Department of Housing and Urban Development, Federal Housing Administration, the United States Department of Agriculture, or other federal or state agency engaged in housing activity, United States Department of Veterans Affairs, Federal National Mortgage Association, Government National Mortgage Association, Federal Home Loan Mortgage Corporation, private mortgage lender, private mortgage insurer, and their successors, grantees, and assigns.

"Mortgage lender" means any bank, trust company, savings bank, national banking association, savings and loan association, building and loan association, mortgage banker, credit union, insurance company, or any other financial institution, or a holding company for any of the foregoing, that:

(1)  Is authorized to do business in the State;

(2)  Customarily provides service or otherwise aids in the financing of mortgages on single-family or multifamily residential property; and

(3)  Is a financial institution whose accounts are federally insured or is an institution that is an approved mortgagee for the Federal Housing Administration, an approved lender for the United States Department of Veterans Affairs or the United States Department of Agriculture, or an approved mortgage loan servicer for the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation.

"Nonprofit organization" means a corporation, association, or other duly chartered entity that is registered with the State and has received a written determination from the Internal Revenue Service that it is exempt under either Section 501(c)(3), Section 501(c)(4), or so much of Section 501(c)(2) as applies to title holding corporations that turn over their income to organizations that are exempt under either Section 501(c)(3) or 501(c)(4), of the Internal Revenue Code of 1986, as amended.

"Obligee of the authority" or "obligee" includes any bondholder, trustee or trustees for any bondholders, any lessor demising property to the authority used in connection with a housing project, or any assignee or assignees of the lessor's interest or any part thereof, and the United States, when it is a party to any contract with the authority.

"Public housing project", "housing project", or "complex" means a housing project directly controlled, owned, developed, or managed by the authority pursuant to the federal low-rent public housing program.

"Real property" includes lands, land under water, structures, and any and all easements, franchises, and incorporeal hereditaments and every estate and right therein, legal and equitable, including terms for years and liens by way of judgment, mortgage, or otherwise.

"Tenant" means any person occupying a dwelling unit or living quarters in any public housing project, under or by virtue of any tenancy lease or rental agreement under or from the authority.

"Trustee" means a national or state bank or trust company located within or outside the State that enters into a trust indenture.

"Trust indenture" means an agreement by and between the authority and the trustee, that sets forth the duties of the trustee with respect to the bonds, the security therefor, and other provisions as deemed necessary or convenient by the authority to secure the bonds. [L 2006, c 180, pt of §2; am L 2007, c 193, §3]



§356D-2 - Hawaii public housing authority; establishment, staff.

[§356D-2]  Hawaii public housing authority; establishment, staff.  (a)  There is established the Hawaii public housing authority to be placed within the department of human services for administrative purposes only.  The authority shall be a public body and a body corporate and politic.

(b)  The authority shall employ, exempt from chapter 76 and section 26-35(a)(4), an executive director and an executive assistant.  The executive director shall be paid a salary not to exceed eighty-five per cent of the salary of the director of human resources development.  The executive assistant shall be paid a salary not to exceed ninety per cent of the executive director's salary.  The authority may employ, subject to chapter 76, technical experts and officers, agents, and employees, permanent or temporary, as required.  The authority may also employ officers, agents, and employees; prescribe their duties and qualifications; and fix their salaries, not subject to chapter 76, when in the determination of the authority, the services to be performed are unique and essential to the execution of the functions of the authority; provided that if the authority hires an officer, agent, or employee in a capacity not subject to chapter 76, the authority shall include in an annual report to the legislature, to be submitted not later than twenty days prior to the convening of each regular session, the position descriptions and reasons for hiring the personnel in a civil service exempt capacity.  The authority may call upon the attorney general for legal services as it may require.  The authority may delegate to one or more of its agents or employees the powers and duties it deems proper. [L 2006, c 180, pt of §2]



§356D-3 - Board; establishment, functions, duties.

§356D-3  Board; establishment, functions, duties.  (a)  There is created a board of directors consisting of eleven members, of whom nine shall be public members appointed by the governor as provided in section 26-34.  Public members shall be appointed from each of the counties of Honolulu, Hawaii, Maui, and Kauai.  At least one public member shall be a person who is directly assisted by the authority under the federal low-rent public housing or federal section 8 tenant-based housing assistance payments program while serving on the board.  One public member shall be an advocate for low-income or homeless persons.  One public member shall be a person with a disability or an advocate for persons with disabilities.  The public members of the board shall serve four-year staggered terms; provided that the initial appointments shall be as follows:  four members shall be appointed for four years; three members shall be appointed for three years; and two members shall be appointed for two years.  The director of human services, or a designated representative, and a representative of the governor's office, shall be ex officio voting members.  The authority shall be headed by the board.

(b)  The board of directors shall select a chairperson and vice-chairperson from among its members.  The director of human services and the governor's representative shall be ineligible to serve as chairperson of the board.

(c)  Seven members shall constitute a quorum, whose affirmative vote shall be necessary for all actions by the authority.  The members shall receive no compensation for services, but shall be entitled to necessary expenses, including travel expenses, incurred in the performance of their duties. [L 2006, c 180, pt of §2; am L 2007, c 249, §34]



§356D-4 - General powers of the authority.

[§356D-4]  General powers of the authority.  (a)  The authority may:

(1)  Sue and be sued;

(2)  Have a seal and alter the same at pleasure;

(3)  Make and execute contracts and other instruments necessary or convenient to the exercise of its powers; and

(4)  Adopt bylaws and rules in accordance with chapter 91 for its organization, internal management, and to carry into effect its purposes, powers, and programs.

(b)  In addition to other powers conferred upon it, the authority may do all things necessary and convenient to carry out the powers expressly provided in this chapter. [L 2006, c 180, pt of §2]



§356D-5 - Resident advisory boards; establishment.

[§356D-5]  Resident advisory boards; establishment.  (a)  The authority may establish a resident advisory board or boards, which shall be comprised of federal public housing residents or section 8 tenant-based housing assistance recipients, to assist and make recommendations to the authority regarding the development of the public housing agency plan and any significant amendments or modifications to it.  The members of the resident advisory board or boards shall adequately reflect and represent residents of federal public housing projects and recipients of section 8 tenant-based assistance administered by the authority.

(b)  The members of the resident advisory board shall not be compensated for their services but shall be reimbursed for necessary expenses, including travel expenses, incurred while engaged in business for the resident advisory board.

(c)  The authority may adopt rules in accordance with chapter 91 with respect to the establishment of the resident advisory board or boards, including rules concerning the composition, eligibility, selection, and term of members.  This section shall not apply if it conflicts with any federal law. [L 2006, c 180, pt of §2]



§356D-6 - Nomination of resident board member.

[§356D-6]  Nomination of resident board member.  (a)  If a vacancy occurs for the resident member seat on the board, the resident advisory board shall compile a list of five individuals for the governor's consideration for appointment to the board; provided the nominees to the board shall be:

(1)  Participants who are directly assisted by the authority under the federal public housing or section 8 tenant-based programs and who need not be members of the resident advisory board;

(2)  At least eighteen years of age; and

(3)  Authorized members of the assisted household.

(b)  Any individual satisfying the requirements of subsection (a) may also submit that individual's name for the governor's consideration for appointment to the board of directors. [L 2006, c 180, pt of §2]



§356D-7 - Fair housing law to apply.

[§356D-7]  Fair housing law to apply.  Notwithstanding any law to the contrary, chapter 515 shall apply in administering this chapter. [L 2006, c 180, pt of §2]



§356D-8 - Acquisition, use, and disposition of property.

[§356D-8]  Acquisition, use, and disposition of property.  (a)  The authority may acquire any real or personal property or interest therein by purchase, exchange, gift, grant, lease, or other means from any person or government to provide public housing.  Exchange of real property shall be in accordance with section 171-50.

(b)  The authority may own or hold real property.  All real property owned or held by the authority shall be exempt from mechanics' or materialmen's liens and also from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the property of the authority nor shall any judgment against the authority be a charge or lien upon its real property; provided that this subsection shall not apply to nor limit the right of obligees to foreclose or otherwise enforce any mortgage of the authority or the right of obligees to pursue any remedies for the enforcement of any pledge or lien given by the authority on its rents, fees, or revenues.  The authority and its property shall be exempt from all taxes and assessments.

(c)  The authority may lease or rent all or a portion of any public housing project and establish and revise the rents or charges therefor.  The authority may sell, exchange, transfer, assign, or pledge any property, real or personal, or any interest therein to any person or government.

(d)  The authority may insure or provide for the insurance of its property or operations against risks as it deems advisable. [L 2006, c 180, pt of §2]



§356D-9 - Cooperative agreements with other government agencies.

[§356D-9]  Cooperative agreements with other government agencies.  (a)  The authority may:

(1)  Obtain the aid and cooperation of other government agencies in the planning, construction, and operation of public housing projects and enter into agreements and arrangements as it deems advisable to obtain aid and cooperation;

(2)  Arrange or enter into agreements with any government agency for the acquisition by that agency of property, options, or property rights; for the furnishing, installing, opening, or closing of streets, roads, alleys, sidewalks, or other places; for the furnishing of property, services, parks, sewage, water, and other facilities in connection with public housing projects; or for the changing of the map of a political subdivision or the planning, replanning, zoning, or rezoning of any part of a political subdivision;

(3)  Procure insurance or guarantees from any government agency for the payment of any debts or parts thereof incurred by the authority, including the power to pay premiums on any such insurance; and

(4)  Agree to make payments to the state or county government, if the government is authorized to accept payments, as the authority deems consistent with the maintenance of the character of public housing projects or the purposes of this chapter.

(b)  For the purpose of aiding and cooperating in the planning, construction, and operation of public housing projects located within their respective territorial boundaries, the state or county government, upon those terms, with or without consideration, as it determines, may:

(1)  Dedicate, grant, sell, convey, or lease any of its property, or grant easements, licenses, or any other rights or privileges therein to the authority or to the federal government;

(2)  To the extent that it is within the scope of each of their respective functions:

(A)  Cause the services customarily provided by each of them to be rendered for the benefit of public housing projects and the occupants thereof;

(B)  Provide and maintain parks; and sewage, water, lights, and other facilities adjacent to or in connection with public housing projects;

(C)  Open, close, pave, install, or change the grade of streets, roads, roadways, alleys, sidewalks, or other related facilities; and

(D)  Change the map of a political subdivision or plan, replan, zone, or rezone any part of a political subdivision;

(3)  Enter into agreements with the authority with respect to the exercise of the State or county's powers relating to the repair, closing, or demolition of unsafe, unsanitary, or unfit dwellings;

(4)  Employ, notwithstanding any other law as to what constitutes legal investments, any available funds belonging to them or within their control, including funds derived from the sale or furnishing of property or facilities to the authority, in the purchase of the bonds or other obligations of the authority, and exercise all the rights of any holder of the bonds or other obligations;

(5)  Do any and all things necessary or convenient to aid and cooperate in the planning, undertaking, and construction of public housing projects; and

(6)  Enter into contracts with the authority or the federal government for any period agreeing to exercise any of the powers conferred by this subsection or to take any other action in aid of public housing projects.

In connection with the exercise of the powers conferred by this subsection, any political subdivision may incur the entire expense of any public improvements located within its territorial boundaries without assessment against abutting property owners.

For the purpose of aiding and cooperating in the planning, construction, and operation of public housing projects, the department of land and natural resources, the Hawaiian homes commission, and any other agency of the State having power to manage or dispose of its public lands, with the approval of the governor and with or without consideration, may grant, sell, convey, or lease for any period, any parts of such public lands, without limit as to area, to the authority or to the federal government.

Any law to the contrary notwithstanding, any gift, grant, sale, conveyance, lease, or agreement provided for in this section may be made by the state or county government without appraisal, public notice, advertisement, or public bidding.

If at any time title to, or possession of, any public housing project is held by any government authorized by law to engage in the development or administration of low-income housing or slum clearance projects, any agreement made under this section relating to the project shall inure to the benefit of and may be enforced by that government.

Insofar as this subsection is inconsistent with the provisions of any other law, this subsection shall control.

(c)  Any county in which a public housing project is located or is about to be located may make donations or advances to the authority in sums as the county in its discretion may determine.  The advances or donations shall be made for the purpose of aiding or cooperating in the construction and operation of the public housing project.  The authority, when it has money available therefor, shall reimburse the county for all advances made by way of a loan to it. [L 2006, c 180, pt of §2]



§356D-10 - Agents, including corporations.

[§356D-10]  Agents, including corporations.  The authority may exercise any or all of the powers conferred upon it, either generally or with respect to any specific public housing project through an agent that it may designate, including any corporation that is formed under the laws of this State, and for those purposes the authority may cause one or more corporations to be formed under the laws of this State or may acquire the capital stock of any corporation.  Any corporate agent, all of the stock of which shall be owned by the authority or its nominee, may to the extent permitted by law, exercise any of the powers conferred upon the authority in this chapter. [L 2006, c 180, pt of §2]



§356D-11 - Development of property.

[§356D-11]  Development of property.  (a)  The authority, in its own behalf or on behalf of any government, may:

(1)  Clear, improve, and rehabilitate property; and

(2)  Plan, develop, construct, and finance public housing projects.

(b)  The authority may develop public land in an agricultural district subject to the prior approval of the land use commission when developing lands greater than five acres in size, and public land in a conservation district subject to the prior approval of the board of land and natural resources.  The authority shall not develop state monuments, historical sites, or parks.  When the authority proposes to develop public land, it shall file with the department of land and natural resources a petition setting forth such purpose.  The petition shall be conclusive proof that the intended use is a public use superior to that to which the land had been appropriated.

(c)  The authority may develop or assist in the development of federal lands with the approval of appropriate federal authorities.

(d)  The authority shall not develop any public land where the development may endanger the receipt of any federal grant, impair the eligibility of any government agency for a federal grant, prevent the participation of the federal government in any government program, or impair any covenant between the government and the holder of any bond issued by the government.

(e)  The authority may contract or sponsor with any county, housing authority, or person, subject to the availability of funds, an experimental or demonstration housing project designed to meet the needs of elders, disabled, displaced or homeless persons, low- and moderate-income persons, government employees, teachers, or university and college students and faculty. [L 2006, c 180, pt of §2]



§356D-12 - Development of property; additional powers.

[§356D-12]  Development of property; additional powers.  Notwithstanding any other law to the contrary, whenever the bids submitted for the development or rehabilitation of any public housing project authorized pursuant to this chapter exceed the amount of funds available for that project, the authority, with the approval of the governor, may disregard the bids and enter into an agreement to carry out the project, undertake the project, or participate in the project under the agreement; provided that:

(1)  The total cost of the agreement and the authority's participation, if any, shall not exceed the amount of funds available for the project; and

(2)  If the agreement is with a nonbidder, the scope of the project under agreement shall remain the same as that for which bids were originally requested. [L 2006, c 180, pt of §2]



§356D-13 - Administration of federal programs.

[§356D-13]  Administration of federal programs.  (a)  The authority may carry out federal programs designated to be carried out by a public housing agency, or entity designated by the authority.

(b)  The authority shall adopt necessary rules in accordance with chapter 91, including the establishment and collection of reasonable fees for administering the program, to carry out any federal program in subsection (a).

(c)  All fees collected for administering the program may be deposited into an appropriate special fund of the authority and may be used to cover the administrative expenses of the authority. [L 2006, c 180, pt of §2]



§356D-14 - Federal funds outside of state treasury.

[§356D-14]  Federal funds outside of state treasury.  Notwithstanding chapter 38, the authority may establish and manage federal funds outside of the state treasury to be used for federal housing programs.  The authority shall invest the funds in permitted investments in accordance with chapter 36. [L 2006, c 180, pt of §2]



§356D-15 - Eminent domain, exchange, or use of public property.

[§356D-15]  Eminent domain, exchange, or use of public property.  (a)  The authority may acquire any real property, including fixtures and improvements, or interest therein, through:

(1)  Voluntary negotiation;

(2)  Exchange of land in accordance with section 171-50, provided that the public land to be exchanged need not be of like use to that of the private land; or

(3)  By the exercise of the power of eminent domain which it deems necessary by the adoption of a resolution declaring that the acquisition of the property described therein is in the public interest and required for public use.

The authority shall exercise the power of eminent domain granted by this section in the same manner and procedure as is provided by chapter 101, and otherwise in accordance with all applicable provisions of the general laws of the State; provided that condemnation of parcels greater than fifteen acres shall be subject to legislative disapproval expressed in a concurrent resolution adopted by majority vote of the senate and the house of representatives in the first regular or special session following the date of condemnation.

(b)  The authority may acquire by the exercise of the power of eminent domain property already devoted to a public use; provided that no property belonging to any government may be acquired without its consent, and that no property belonging to a public utility may be acquired without the approval of the public utilities commission; and provided further that the acquisition is subject to legislative disapproval expressed in a concurrent resolution adopted by majority vote of the senate and the house of representatives in the first regular or special session following the date of condemnation. [L 2006, c 180, pt of §2]



§356D-16 - Contracts with the federal government.

[§356D-16]  Contracts with the federal government.  (a)  The authority may:

(1)  Borrow money or accept grants from the federal government for or in aid of any public housing project that the authority is authorized to undertake;

(2)  Take over any land acquired by the federal government for the construction or operation of a public housing project;

(3)  Take over, lease, or manage any public housing project constructed or owned by the federal government, and to these ends, enter into contracts, mortgages, leases, or other agreements as the federal government may require, including agreements that the federal government shall have the right to supervise and approve the construction, maintenance, and operation of the public housing project;

(4)  Procure insurance or guarantees from the federal government for the payment of any debts or parts thereof secured by mortgages made or held by the authority on any property included in any public housing project;

(5)  Agree to any conditions attached to federal financial assistance relating to the determination of prevailing salaries or wages, payment of not less than prevailing salaries or wages, or compliance with labor standards, in the development or administration of public housing projects, and include in any construction contract let in connection with a project stipulations requiring that the contractor and any subcontractors comply with requirements as to minimum salaries or wages and maximum hours of labor;

(6)  Comply with any conditions required by the federal government in any contract for financial assistance; and

(7)  Execute contracts with the federal government.

(b)  In any contract for annual contributions with the federal government, the authority may obligate itself to convey to the federal government possession of or title to the public housing project to which the contract relates, if a substantial default, as defined by contract, occurs.  Notwithstanding any other law to the contrary, this obligation shall be specifically enforceable and shall not constitute a mortgage.

The contract may provide further that if a conveyance occurs, the federal government may complete, operate, manage, lease, convey, or otherwise deal with the project in accordance with the terms of the contract; provided that the contract shall require that as soon as practicable after the federal government is satisfied that all defaults with respect to the project have been cured and that the project will thereafter be operated in accordance with the terms of the contract, the federal government shall reconvey to the authority the project as then constituted.

(c)  It is the purpose and intent of this section to authorize the authority to do any and all things necessary to secure the financial aid and the cooperation of the federal government in the undertaking, construction, maintenance, and operation of any public housing project that the authority is empowered to undertake. [L 2006, c 180, pt of §2]



§356D-17 - Public works contracts.

[§356D-17]  Public works contracts.  The authority may make, execute, and carry out contracts for, or in connection with, any public housing project in the manner provided in chapter 103D and section 103-53; and, with regard to the contracts, the term "procurement officer", as used in chapter 103D, shall mean the authority or officer authorized by the authority to act as its contracting officer.  Unless made and executed in the name of the State, each contract made and executed as authorized in this section shall state therein that it is so made and executed. [L 2006, c 180, pt of §2]



§356D-18 - Remedies of an obligee; mandamus; injunction; possessory action; receiver; accounting; etc.

[§356D-18]  Remedies of an obligee; mandamus; injunction; possessory action; receiver; accounting; etc.  An obligee of the authority shall have the right, in addition to all other rights that may be conferred on the obligee subject only to any contractual restrictions binding upon the obligee, and subject to the prior and superior rights of others:

(1)  By mandamus, suit, action, or proceeding in law or equity to compel the authority, and the members of the board, officers, agents, or employees thereof to perform each and every item, provision, and covenant contained in any contract of the authority, and to require the carrying out of any or all covenants and agreements of the authority and the fulfillment of all duties imposed upon the authority by this chapter;

(2)  By suit, action, or proceeding in equity to enjoin any acts or things which may be unlawful, or the violation of any of the rights of the obligee of the authority;

(3)  By suit, action, or proceeding in any court of competent jurisdiction to cause possession of any public housing project or any part thereof to be surrendered to any obligee having the right to possession pursuant to any contract of the authority;

(4)  By suit, action, or proceeding in any court of competent jurisdiction, upon the happening of an event of default (as defined in a contract of the authority), to obtain the appointment of a receiver for any public housing project of the authority or any part or parts thereof.  If a receiver is appointed, the receiver may enter and take possession of the public housing project or any part or parts thereof, operate and maintain the project, and collect and receive all fees, rents, revenues, or other charges thereafter arising therefrom in the same manner as the authority itself might do and shall keep the moneys in a separate account or accounts and apply the moneys in accordance with the obligations of the authority as the court shall direct; and

(5)  By suit, action, or proceeding in any court of competent jurisdiction to require the authority and the members of the board thereof to account as if it and they were the trustees of an express trust. [L 2006, c 180, pt of §2]



§356D-19 - Subordination of mortgage to agreement with government.

[§356D-19]  Subordination of mortgage to agreement with government.  The authority may agree in any mortgage made by it that the mortgage shall be subordinate to a contract for the supervision by a government agency of the operation and maintenance of the mortgaged property and the construction of improvements thereon.  In that event, any purchaser or purchasers at a sale of the property of the authority pursuant to a foreclosure of the mortgage or any other remedy in connection therewith shall obtain title subject to the contract. [L 2006, c 180, pt of §2]



§356D-20 - Duty to make reports.

[§356D-20]  Duty to make reports.  Except as otherwise provided by law, the authority shall be responsible for the following reports:

(1)  The authority shall file at least once a year with the governor a report of its activities for the preceding fiscal year;

(2)  The authority shall report to the comptroller on moneys deposited in depositories other than the state treasury under section 40-81, and rules adopted thereunder; and

(3)  The authority shall submit an annual report to the legislature on all program areas no later than twenty days prior to the convening of each regular session, that shall provide the following information on the status of its programs and finances:

(A)  A financial audit and report conducted on an annual basis by a certified public accounting firm; and

(B)  Recommendations with reference to any additional legislation or other action that may be necessary to carry out the purposes of this chapter. [L 2006, c 180, pt of §2]



§356D-21 - Bonds; authorization.

[§356D-21]  Bonds; authorization.  (a)  The authority, with the approval of the governor, may issue from time to time bonds (including refunding bonds to pay, retire, or provide for the retirement of bonds previously issued by the authority) in amounts not exceeding the total amount of bonds authorized to be issued by the legislature for any of its corporate purposes.

(b)  All bonds shall be issued pursuant to part III of chapter 39, except as provided in this part.

(c)  The bonds shall be issued in the name of the authority, and not in the name of the State.  The final maturity date of the revenue bonds may be any date not exceeding sixty years from the date of issuance.

(d)  The authority may issue bonds as it may determine, including without limitation bonds payable from and secured, in whole or in part, by:

(1)  Income and revenues derived from the public housing project or projects financed from the proceeds of bonds;

(2)  Receipts derived from any grant from the federal government made in aid of a public housing project or projects financed from the proceeds of bonds;

(3)  Income and revenues derived from a particular designated public housing project or projects whether or not financed, in whole or in part, from the proceeds of bonds;

(4)  Income and revenues of the authority generally; or

(5)  Any combination of paragraphs (1) through (4).

(e)  Any pledge made by the authority shall create a perfected security interest in the revenues, moneys, or property so pledged and thereafter received by the authority from and after the time that a financing statement with respect to the revenues, moneys, or property so pledged and thereafter received shall be filed with the bureau of conveyances.  Upon the filing, the revenues, moneys, or property so pledged and thereafter received by the authority shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of the pledge shall be prior to the lien of all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether the parties have notice thereof.  This section shall apply to any financing statement heretofore or hereafter filed with the bureau of conveyances with respect to any pledge made to secure revenue bonds issued under this part.

(f)  Any public housing project or projects authorized by, and undertaken pursuant to, this chapter shall constitute an "undertaking" within the meaning of that term as defined and used in part III, chapter 39.  The authority shall constitute a "department" and the board shall constitute a "governing body" within the meaning of those terms as defined and used in part III, chapter 39.

(g)  Neither the members of the board nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof. [L 2006, c 180, pt of §2]



§356D-22 - Bonds; interest rate, price, and sale.

[§356D-22]  Bonds; interest rate, price, and sale.  (a)  The bonds shall bear interest at rates payable at times that the authority, with the approval of the governor, may determine except for deeply discounted bonds that are subject to redemption or retirement at their accreted value; provided that the discounted value of the bonds shall not exceed ten per cent of any issue; and provided further that no bonds may be issued without the approval of the director of finance and the governor.  Notwithstanding any other law to the contrary, the authority may, subject to the approval of the director of finance and the governor, issue bonds pursuant to section 356D-21, in which the discounted value of the bonds exceeds ten per cent of the issue.

(b)  The authority may include the costs of undertaking and maintaining any public housing project or projects for which the bonds are issued in determining the principal amount of bonds to be issued.  In determining the cost of undertaking and maintaining the public housing project, the authority may include the cost of studies and surveys; insurance premiums; underwriting fees; financial consultant, legal, accounting, and other services incurred; reserve account, trustee, custodian, and rating agency fees; and interest on the bonds for a period determined by the authority. [L 2006, c 180, pt of §2]



§356D-23 - Trustee; designation, duties.

[§356D-23]  Trustee; designation, duties.  (a)  The authority may designate a trustee for each issue of bonds secured under the same trust indenture; provided that the trustee shall be approved by the director of finance.

(b)  The trustee shall be authorized by the authority to receive and receipt for, hold, and administer the proceeds of the bonds, and to apply the proceeds to the purposes for which the bonds are issued.

(c)  The trustee shall also be authorized by the authority to hold and administer any housing project bond special funds established pursuant to section 356D-28, and to receive and receipt for, hold, and administer the revenues derived by the authority from any public housing project or projects for which the bonds are issued or the projects pledged to the payment of the bonds, and to apply the revenues to the payment of the cost of administering, operating, and maintaining the public housing project or projects, to pay the principal of and the interest on the bonds, to the establishment of reserves, and to other purposes as may be authorized in the proceedings providing for the issuance of the bonds.

(d)  Notwithstanding section 39-68, the director of finance may appoint the trustee to serve as fiscal agent for:

(1)  The payment of the principal of and interest on the bonds; and

(2)  The purchase, registration, transfer, exchange, and redemption of the bonds.

(e)  The trustee shall perform additional functions with respect to the payment, purchase, registration, transfer, exchange, and redemption, as the director of finance may deem necessary, advisable, or expeditious, including the holding of the bonds and coupons, if any, that have been paid and the supervision of their destruction in accordance with law.

(f)  Nothing in this part shall limit or be construed to limit the powers granted to the director of finance in sections 36‑3, 39-13, and 39-68(a), to appoint the trustee or others as fiscal agents, paying agents, and registrars for the bonds or to authorize and empower those fiscal agents, paying agents, and registrars to perform the functions referred to in those sections. [L 2006, c 180, pt of §2]



§356D-24 - Trust indenture.

[§356D-24]  Trust indenture.  (a)  A trust indenture may contain covenants and provisions authorized by part III of chapter 39, and as deemed necessary or convenient by the authority for the purposes of this part.

(b)  A trust indenture may allow the authority to pledge and assign to the trustee agreements related to the public housing project or projects and the rights of the authority thereunder, including the right to receive revenues thereunder and to enforce the provision thereof.

(c)  Where a trust indenture provides that any bond issued under that trust indenture is not valid or obligatory for any purpose unless certified or authenticated by the trustee, all signatures of the officers of the State upon the bonds required by section 39-56 may be facsimiles of their signatures.

(d)  A trust indenture shall also contain provisions as to:

(1)  The investment of the proceeds of the bonds, the investment of any reserve for the bonds, the investment of the revenues of the public housing project or system of public housing projects, and the use and application of the earnings from investments; and

(2)  The terms and conditions upon which the holders of the bonds or any portion of them or any trustee thereof may institute proceedings for the enforcement of any agreement or any note or other undertaking, obligation, or property securing the payment of the bonds and the use and application of the moneys derived therefrom.

(e)  A trust indenture may also contain provisions deemed necessary or desirable by the authority to obtain or permit, by grant, interest subsidy, or otherwise, the participation of the federal government in the public housing projects or in the financing of the costs of administering, operating, or maintaining the public housing projects. [L 2006, c 180, pt of §2]



§356D-25 - Investment of reserves, etc.

[§356D-25]  Investment of reserves, etc.  The authority may invest any funds held in reserves or sinking funds or any funds not required for immediate disbursement, including the proceeds of bonds, in property or securities in which the director of finance may legally invest, as provided in section 36-21; provided that funds held outside the state treasury may be invested for terms not to exceed thirty-five years.  No provisions with respect to the acquisition, operation, or disposition of property by other government agencies shall be applicable to the authority unless the legislature shall specifically so state. [L 2006, c 180, pt of §2]



§356D-26 - Security for funds deposited by the authority.

[§356D-26]  Security for funds deposited by the authority.  The authority, by resolution, may provide that all moneys deposited by it shall be secured:

(1)  By any securities by which funds deposited by the director of finance may be legally secured as provided in section 38-3; or

(2)  By an undertaking with sureties as are approved by the authority faithfully to keep and pay over upon the order of the authority any deposits and agreed interest thereon, and all banks and trust companies are authorized to give any such security for those deposits. [L 2006, c 180, pt of §2]



§356D-27 - Arbitrage provisions; interest rate.

[§356D-27]  Arbitrage provisions; interest rate.  (a)  Notwithstanding any other law to the contrary, neither the authority nor the director of finance shall make loans or purchase mortgages with the proceeds of general obligation bonds of the State or from a revolving fund established or maintained from the proceeds of bonds, at a rate of interest or upon terms and conditions that would cause any general obligation bond of the State or any bond to be an "arbitrage bond" within the meaning of that term as defined in the Internal Revenue Code of 1986, as amended, and the regulations of the Internal Revenue Service adopted pursuant thereto.

(b)  The rate of interest on loans made under this chapter from the proceeds of general obligation bonds of the State shall be established by the authority, with the approval of the director of finance, after each sale of general obligation bonds of the State, the proceeds of which are to be used for the purposes of making loans or purchasing mortgages under this chapter.  If no sale of general obligation bonds of the State intervenes in a twelve-month period after the last rate fixing, the authority may review the then existing rates on loans or mortgages made under this chapter from the proceeds of general obligation bonds of the State and retain the existing rate or, with the approval of the director of finance, establish different rates.

(c)  The director of finance shall approve those rates so as to produce up to, but not in excess of, the maximum yield to the State or the authority permitted under the Internal Revenue Code of 1986, as amended, and the regulations of the Internal Revenue Service adopted pursuant thereto, on the assumption that the general obligation bonds of the State, the proceeds of which have been or are to be used for the purposes of making loans or purchasing mortgages under this chapter, would otherwise be "arbitrage bonds" under the Internal Revenue Code of 1986, as amended, and the regulations of the Internal Revenue Service adopted pursuant thereto, were the maximum yield to be exceeded.  The establishment of the rates of interest shall be exempt from chapter 91. [L 2006, c 180, pt of §2]



§356D-28 - Public housing revolving fund; housing project bond special funds.

[§356D-28]  Public housing revolving fund; housing project bond special funds.  (a)  There is established the public housing revolving fund to be administered by the authority. Notwithstanding section 36-21, the proceeds in the fund shall be used for long-term and other special financings of the authority and for necessary expenses in administering this chapter.

(b)  All moneys received and collected by the authority, not otherwise pledged, obligated, or required by law to be placed in any other special fund, shall be deposited into the public housing revolving fund.

(c)  A separate special fund shall be established for each public housing project or projects financed from the proceeds of bonds secured under the trust indenture.  Each fund shall be designated "housing project bond special fund" and shall bear any additional designation as the authority deems appropriate to properly identify the fund.

(d)  Notwithstanding any other law to the contrary, all revenues, income, and receipts derived from a public housing project or projects financed from the proceeds of bonds or pledged to the payment of principal of and interest and premium on bonds, shall be paid into the housing project bond special fund established for the public housing project or projects and applied as provided in the proceedings authorizing the issuance of bonds. [L 2006, c 180, pt of §2]



§356D-29 - Quitclaim deeds.

[§356D-29]  Quitclaim deeds.  Unless otherwise provided by law, the authority shall issue quitclaim deeds and leases whenever it conveys, transfers, sells, or assigns any property developed, constructed, or sponsored under this chapter. [L 2006, c 180, pt of §2]



§356D-31 - Rentals and tenant selection.

PART II.  FEDERAL LOW-INCOME HOUSING

[§356D-31]  Rentals and tenant selection.  (a)  In the operation or management of federal public housing projects, the authority (acting directly or by an agent or agents) at all times shall observe the following duties with respect to rentals and tenant selection:

(1)  It may establish maximum limits of annual net income for tenant selection in any public housing project, less such exemptions as may be authorized by federal regulations pertaining to public housing.  The authority may agree to conditions as to tenant eligibility or preference required by the federal government pursuant to federal law in any contract for financial assistance with the authority;

(2)  It may rent or lease the dwelling units therein only at rentals within the financial reach of persons who lack the amount of income that it determines to be necessary to obtain safe, sanitary, and uncongested dwelling accommodations within the area of operation of the authority and to provide an adequate standard of living; and

(3)  It may rent or lease to a tenant a dwelling consisting of the number of rooms (but no greater number) that it deems necessary to provide safe and sanitary accommodations to the proposed occupants thereof, without overcrowding.

(b)  Nothing in this part shall be construed as limiting the power of the authority to:

(1)  Vest in an obligee the right, in the event of a default by the authority, to take possession of a public housing project or cause the appointment of a receiver thereof, free from all the restrictions imposed by this part with respect to rentals, tenant selection, manner of operation, or otherwise; or

(2)  Vest in obligees the right, in the event of a default by the authority, to acquire title to a public housing project or the property mortgaged by the authority, free from all the restrictions imposed by this part. [L 2006, c 180, pt of §2]



§356D-32 - Delinquent accounts.

[§356D-32]  Delinquent accounts.  (a)  Notwithstanding section 40‑82, the authority, with the approval of the attorney general, may delete from its accounts receivable records delinquent accounts for vacated units within federal low-income public housing projects that have been delinquent for at least ninety days.

(b)  The delinquent accounts may be assigned to a collection agency.

(c)  When the authority seeks eviction of a tenant due to delinquency in payment of rent, the authority shall comply with the procedures set forth in section 356D-92(b) before proceeding with the eviction hearing. [L 2006, c 180, pt of §2]



§356D-33 - Investigatory powers.

[§356D-33]  Investigatory powers.  (a)  The authority may:

(1)  Investigate living, dwelling, and housing conditions and the means and methods of improving the conditions;

(2)  Enter upon any building or property to conduct investigations or to make surveys or soundings;

(3)  Conduct examinations and investigations and hear testimony and take proof under oath at public or private hearings on any matter material for its information;

(4)  Issue subpoenas requiring the attendance of witnesses or the production of books and papers, and order the examination of witnesses who are unable to attend before the authority, are excused from attendance, or by leave of courts as provided by chapter 624, are out of the State; and

(5)  Make available to any government agency charged with the duty of abating or requiring the correction of nuisances or like conditions, or of demolishing unsafe or unsanitary structures within its territorial limits, its findings and recommendations with regard to any building or property where conditions exist that are dangerous to the public health, morals, safety, or welfare.

(b)  Investigations or examinations may be conducted by the authority, by a committee appointed by it consisting of one or more members of the board, or by counsel, or by an officer or employee specially authorized by the authority to conduct it.  Any person designated by the authority to conduct an investigation or examination shall have the power to administer oaths, take affidavits, and issue subpoenas or orders for the taking of depositions. [L 2006, c 180, pt of §2]



§356D-34 to 39 - Reserved.

§§356D-34 to 39  Reserved.



§356D-40 - Additional powers.

[§356D-40]  Additional powers.  The powers conferred upon the authority by this part shall be in addition and supplemental to the powers conferred by any other law, and nothing in this part shall be construed as limiting any powers, rights, privileges, or immunities so conferred. [L 2006, c 180, pt of §2]



§356D-41 - Definitions.

PART III.  STATE LOW-INCOME HOUSING

A.  State Low-Income Housing; Administration

[§356D-41]  Definitions.  As used in this subpart, unless a different meaning clearly appears from the context:

"Administer" or "administration" means the management, operation, maintenance, and regulation of any state low-income housing project.  It also includes any and all undertakings necessary therefor.

"Veteran" includes any person who served in the military or naval forces of the United States during World War II and who has been discharged or released therefrom under conditions other than dishonorable.  The term "veteran" also includes Filipino World War II veterans who served honorably in an active duty status under the command of the United States Armed Forces in the Far East (USAFFE), or within the Philippine Army, the Philippine Scouts, or recognized guerilla units.  The Filipino World War II veterans must have:  served at any time between September 1, 1939, and December 31, 1946; been born in the Philippines; and resided in the Philippines prior to the military service. [L 2006, c 180, pt of §2]



§356D-42 - Housing; tenant selection.

[§356D-42]  Housing; tenant selection.  Subject to the following limitations and preferences, the authority shall select tenants upon the basis of those in greatest need for the particular housing.  The authority may limit the tenants of any state low-income housing project to classes of persons when required by federal law or regulation as a term or condition of obtaining assistance from the federal government.  Within the priorities established by the authority recognizing need, veterans with a permanent disability of ten per cent or more as certified by the United States Department of Veterans Affairs, the dependent parents of the veteran, and the deceased veteran's widow shall be given first preference. [L 2006, c 180, pt of §2]



§356D-43 - Rentals.

[§356D-43]  Rentals.  (a)  Notwithstanding any other law to the contrary, the authority shall fix the rates of the rentals for dwelling units and other facilities in state low-income housing projects provided for by this subpart, at rates that will produce revenues that will be sufficient to pay all expenses of management, operation, and maintenance, including the cost of insurance, a proportionate share of the administrative expenses of the authority to be fixed by it, and the costs of repairs, equipment, and improvements, to the end that the state low-income housing projects shall be and always remain self-supporting.  The authority, in its discretion, may fix the rates in amounts as will produce additional revenues (in addition to the foregoing) sufficient to amortize the cost of the state low-income housing project or projects, including equipment, over a period or periods of time that the authority may deem advisable.

(b)  Notwithstanding any other law to the contrary, if:

(1)  Any state low-income housing project or projects have been specified in any resolution of issuance adopted pursuant to part I;

(2)  The income or revenues from any project or projects have been pledged by the authority to the payment of any bonds issued under part I; or

(3)  Any of the property of any state low-income housing project or projects is security for the bonds,

the authority shall fix the rates of the rentals for dwelling units and other facilities in the state low-income housing project or projects so specified or encumbered at increased rates that will produce the revenues required by subsection (a) and, in addition, those amounts that may be required by part I, by any resolution of issuance adopted under part I, and by any bonds or mortgage or other security issued or given under part I. [L 2006, c 180, pt of §2]



§356D-44 - Administration of state low-income public housing projects and programs.

§356D-44  Administration of state low-income public housing projects and programs.  (a)  The authority shall construct, develop, and administer property or housing for the purpose of state low-income public housing projects and programs.

(b)  The authority shall offer any decommissioned low-income public housing project, except for federal housing projects, to nonprofit or for-profit organizations or government agencies for rehabilitation into emergency or transitional shelter facilities for the homeless or rehabilitation into rental units that set aside at least fifty per cent of the units to persons or families with incomes at or below fifty per cent of the area median family income; provided that:

(1)  The housing project is wholly owned by the State on either state-owned or ceded lands;

(2)  The authority has determined that the housing project is not eligible for rehabilitation using the authority's current resources; and

(3)  The nonprofit or for-profit organization or government agency demonstrates expertise in rehabilitation of housing projects and has community, public, and private resources to substantially pay for the rehabilitation.

The land and improvements may be leased to the nonprofit or for-profit organization or government agency for a period not to exceed ninety-nine years for a sum of $1 per year.

(c)  State low-income housing projects shall be subject to chapter 521.

(d)  The authority shall adopt necessary rules in accordance with chapter 91, including the establishment and collection of reasonable fees for administering the state low-income housing projects or programs and to carry out any state program under subsection (a). [L 2006, c 180, pt of §2; am L 2007, c 249, §35]



§356D-45 - State low-income housing revolving fund.

[§356D-45]  State low-income housing revolving fund.  There is established a revolving fund to be known as the state low-income housing revolving fund.  Notwithstanding any law to the contrary, moneys received by the authority under or pursuant to this subpart, including refunds, reimbursements, rentals, fees, and charges received from tenants, shall be deposited in the state low-income housing revolving fund.  Except as otherwise provided in this chapter, the state low-income housing revolving fund may be expended by the authority for any and all of the purposes of this subpart, including without prejudice to the generality of the foregoing, the expenses of management, operation, and maintenance of state low-income housing projects, including but not limited to:

(1)  The cost of insurance, a proportionate share of the administrative expenses of the authority, and the cost of repairs, equipment, and improvement;

(2)  The acquisition, clearance, and improvement of property;

(3)  The construction and reconstruction of building sites;

(4)  The construction, reconstruction, repair, remodeling, extension, equipment, and furnishing of any state low-income housing project;

(5)  Administration and other expenses;

(6)  The payment of rentals; and

(7)  The development and administration of any state low-income housing project. [L 2006, c 180, pt of §2]



§356D-46 - Investigatory powers.

[§356D-46]  Investigatory powers.  (a)  The authority may:

(1)  Investigate living, dwelling, and housing conditions and the means and methods of improving those conditions;

(2)  Enter upon any building or property to conduct investigations or to make surveys or soundings;

(3)  Conduct examinations and investigations, and hear testimony and take proof under oath at public or private hearings on any matter material for its information;

(4)  Issue subpoenas requiring the attendance of witnesses or the production of books and papers, and order the examination of witnesses who are unable to attend before the authority, are excused from attendance, or by leave of courts as provided by chapter 624, are out of the State; and

(5)  Make available to any government agency charged with the duty of abating or requiring the correction of nuisances or like conditions, or of demolishing unsafe or unsanitary structures within its jurisdictional limits, its findings and recommendations with regard to any building or property where conditions exist that are dangerous to the public health, safety, or welfare.

(b)  Investigations or examinations may be conducted by the authority, or by a committee appointed by it consisting of one or more members of the board, or by counsel, or by an officer or employee specially authorized by the authority to conduct it.  Any person designated by the authority to conduct an investigation or examination may administer oaths, take affidavits, and issue subpoenas or orders for the taking of depositions. [L 2006, c 180, pt of §2]



§356D-47 - Government aid; political subdivisions.

[§356D-47]  Government aid; political subdivisions.  Any political subdivision may appropriate moneys for the purposes of meeting any local participation in housing costs or expenses required to obtain assistance from the federal government in the development and administration of state low-income housing projects and programs under this subpart, or of providing funds for use by the authority in developing and administering state low-income housing projects. [L 2006, c 180, pt of §2]



§356D-48 , 49 - Reserved.

§§356D-48, 49  Reserved.



§356D-50 - Additional powers.

[§356D-50]  Additional powers.  The powers conferred upon the authority by this subpart shall be in addition and supplemental to the powers conferred by any other law, and nothing in this subpart shall be construed as limiting any powers, rights, privileges, or immunities conferred. [L 2006, c 180, pt of §2]



§356D-51 - Definitions.

B.  State Low-Income Housing; Liens

[§356D-51]  Definitions.  As used in this subpart, unless a different meaning clearly appears from the context:

"State low-income housing project" means any state low-income housing project or projects owned, managed, administered, or operated by the authority.

"Tenant" includes any person occupying a room, dwelling unit, living quarters, or space in any state low-income housing project, under or by virtue of any tenancy lease, license, or permit under or from the authority. [L 2006, c 180, pt of §2]



§356D-52 - Lien on personalty for rent, etc.

[§356D-52]  Lien on personalty for rent, etc.  (a)  The authority shall have a statutory lien on all personal property, not exempt from execution, belonging to, or in the lawful possession of, every tenant while the personal property is in or upon any state low-income housing project, for the amount of its proper charges against the tenant for rent of a room, dwelling unit, living quarters, or space in the state low-income housing project, or for utilities, facilities, or services in the state low-income housing project.  The lien shall commence with the tenancy or occupancy of the tenant and continue for one year after the charge or charges are due and owing to the authority.

(b)  Whenever any tenant fails or refuses to pay the charge or charges after the same are so due and owing, the authority shall have the right and power, acting by its authorized agents or representatives, without process of law and without any liability for the taking, seizure, and retention of the personal property, to take and seize any of the personal property belonging to, or in the lawful possession of, the tenant that is found in or upon the public housing project.  The authority may hold and retain the property as security for the payment of the charge or charges, until the amount of the charge or charges is paid and discharged.  If the charge or charges, so due and owing, are not paid and discharged within thirty days after the taking and seizure, the authority may sell the personal property in the manner provided in section 356D-53. [L 2006, c 180, pt of §2]



§356D-53 - Foreclosure of lien, notice, etc.

[§356D-53]  Foreclosure of lien, notice, etc.  (a)  The lien of the authority upon personal property that has been taken and retained by it as provided in section 356D-52 may be foreclosed by the authority by selling the property at public auction:

(1)  After first mailing by United States mail, postage prepaid, a notice of the foreclosure addressed to the tenant who owns, or was in possession of, the personal property at the tenant's last address shown on the records of the authority.  The notice shall state that, unless the charge or charges then due and owing from the tenant to the authority are paid within ten days from the time of mailing the notice, the personal property will be sold at public auction; and

(2)  After first giving public notice of the foreclosure and sale at least two times in the county in which the personal property is located.  Each notice shall contain a brief description of the personal property; the name of the tenant, if known; the name of the owner of the personal property, if known; the amount of the charge or charges; and the time and place of the sale.  Notices of several foreclosures and sales may be combined in one notice; and whenever so combined and given, the expenses of notice and sale shall be a statutory lien upon the property described in the notice in a ratable proportion according to the amount received for each lot of property so noticed for sale.

(b)  If the tenant fails to pay to the authority within ten days after the mailing of the notice of foreclosure the charge or charges, the authority may sell the property at public auction at the time and place stated in the notice, or at a time or times or place or places to which the sale may be postponed or adjourned at the time and place stated in the notice, and may apply the proceeds thereof to the payment of the charge or charges and the expenses of notice and sale.  The balance, if any remaining, shall be paid over to the tenant who formerly owned, or was in possession of, the property.  If the balance is not claimed by the tenant within thirty days after the sale, then the balance shall be paid over to the director of finance and it shall be kept by the director in a special deposit for a period not to exceed six months.  If claimed by the tenant during that period, it shall be paid to the tenant.  If no claim is made during the period, the sum shall become a government realization and be paid into the general fund. [L 2006, c 180, pt of §2]



§356D-54 - Sheriff or police to assist.

[§356D-54]  Sheriff or police to assist.  The authority, in taking, seizing, holding, retaining, or selling any personal property pursuant to sections 356D-52 and 356D-53, may require the assistance of the sheriff or any authorized police officer of any county.  Any sheriff or officer, when required, shall assist the authority. [L 2006, c 180, pt of §2]



§356D-55 - Existing contracts not impaired.

[§356D-55]  Existing contracts not impaired.  Sections 356D-52 and 356D-53 shall not be construed as to impair or affect the obligation of any contract existing on or before May 9, 1949. [L 2006, c 180, pt of §2]



§356D-56 - Lien on abandoned personalty, sale, etc.

[§356D-56]  Lien on abandoned personalty, sale, etc.  Whenever the authority has in its possession for four months after the termination of any residency or occupancy mentioned in this subpart, any personal property that has been left in or about any state low-income housing project by any person who formerly resided in, or occupied a room, dwelling unit, living quarters, or space in the state low-income housing project, the authority may sell the same at public auction.  The proceeds of sale shall be applied to the payment of its charges for storage of the personal property, for public notice and sale, and to the payment of other amounts, if any, then due and owing to it from the former resident or occupant for rent or for any utility or service.  Before any sale is made, the authority shall first give public notice of the time and place of sale at least two times in the county in which the personal property is located.  The notice shall contain a brief description of the property; the name, if known, of the former resident or occupant who left the property in or about the housing project; the amount of the charges for storage, if any; and the indebtedness, if any; and the time and place of the sale.  The charges for storage, if any, and for notice and sale, and the indebtedness, if any, shall be a lien upon the personal property.  Notices of several sales may be combined and given in one notice, and whenever combined and given, the expenses of notice and sale shall be a lien and shall be satisfied in ratable proportion according to the amount received for each lot of property so noticed for sale. [L 2006, c 180, pt of §2]



§356D-57 - Disposition of surplus proceeds.

[§356D-57]  Disposition of surplus proceeds.  After the sale, the authority shall apply the proceeds as provided in section 356D-56.  The balance, if any remaining, shall be paid over to the former resident or occupant.  If the balance is not claimed by the former resident or occupant within thirty days after the sale thereof, then the balance shall be paid over to the director of finance and shall be kept by the director in a special deposit for a period not to exceed six months.  If claimed by the former resident or occupant during that period, it shall be paid to the former resident or occupant.  If no claim is made during the period, the sum shall become a government realization and shall be paid into the general fund. [L 2006, c 180, pt of §2]



§356D-58 - Lien attaches to personalty in possession.

[§356D-58]  Lien attaches to personalty in possession.  Sections 356D-56 and 356D-57 shall also apply to any personal property which, before May 2, 1949, was left in or about any public housing project, and was taken into the possession of the authority or its predecessor in interest, as herein set forth and provided. [L 2006, c 180, pt of §2]



§356D-59 - Priority of housing lien.

[§356D-59]  Priority of housing lien.  The statutory liens provided for in this subpart shall be preferred and have priority over all other liens or claims and over all attachments or other process. [L 2006, c 180, pt of §2]



§356D-60 to 69 - Reserved.

§§356D-60 to 69  Reserved.



§356D-70 - Rights and powers; supplemental.

[§356D-70]  Rights and powers; supplemental.  The rights and powers conferred upon the authority by this subpart shall be in addition and supplemental to the rights and powers conferred upon the authority by any other law. [L 2006, c 180, pt of §2]



§356D-71 - Resident selection; dwelling units; rentals.

PART IV.  HOUSING FOR ELDERS AND TEACHERS

A.  Housing for Elders

[§356D-71]  Resident selection; dwelling units; rentals.  In the administration of elder or elderly housing, the authority shall observe the following with regard to resident selection, dwelling units, and rentals:

(1)  Except as provided in this section, the authority shall accept elder or elderly households as residents in the housing projects;

(2)  It may accept as residents in any dwelling unit one or more persons, related or unrelated by blood or marriage.  It may also accept as a resident in any dwelling unit or in any housing project, in the case of illness or other disability of an elder who is a resident in the dwelling unit or in the project, a person designated by the elder as the elder's live-in aide whose qualifications as a live-in aide are verified by the authority, although the person is not an elder; provided that the person shall cease to be a resident therein upon the recovery of, or removal from the project of, the elder;

(3)  It may rent or lease to an elder a dwelling unit consisting of any number of rooms as the authority deems necessary or advisable to provide safe and sanitary accommodations to the proposed resident or residents without overcrowding;

(4)  Notwithstanding that the elder has no written rental agreement or that the agreement has expired, during hospitalization of the elder due to illness or other disability so long as the elder continues to tender the usual rent to the authority or proceeds to tender receipts for rent lawfully withheld, no action or proceeding to recover possession of the dwelling unit may be maintained against the elder, nor shall the authority otherwise cause the elder to quit the dwelling unit involuntarily, demand an increase in rent from the elder, or decrease the services to which the elder has been entitled; and

(5)  Elder or elderly housing shall be subject to chapter 521. [L 2006, c 180, pt of §2]



§356D-72 - Housing for elders revolving fund.

[§356D-72]  Housing for elders revolving fund.  There is created a housing for elders revolving fund to be administered by the authority.  Notwithstanding any law to the contrary, moneys received or collected by the authority pursuant to this subpart shall be deposited into the revolving fund.  Revenues from the fund may be used to pay the expenses of management, operation, and maintenance of housing projects for elders, including but not limited to the cost of insurance, a proportionate share of the administrative expenses of the authority, and the costs of repairs, equipment, and improvements. [L 2006, c 180, pt of §2]



§356D-73 to 79 - Reserved.

§§356D-73 to 79  Reserved.



§356D-80 - Additional powers.

[§356D-80]  Additional powers.  The powers conferred upon the authority by this subpart shall be in addition and supplemental to the powers conferred by any other law, and nothing in this subpart shall be construed as limiting any powers, rights, privileges, or immunities so conferred. [L 2006, c 180, pt of §2]



§356D-81 to 90 - REPEALED.

B.  Housing for Teachers--Repealed

§§356D-81 to 90  REPEALED.  L 2006, c 180, §35.

Cross References

For similar provisions, see §§302A-831 to 835.



§356D-91 - Definitions.

PART V.  PUBLIC HOUSING; EVICTIONS

§356D-91  Definitions.  As used in this part unless the context otherwise requires:

"Party" means each person or agency named or admitted as a party or properly seeking and entitled as of right to be admitted as a party in any court or agency proceeding.

"Public housing project" or "complex" means a low-income federally assisted housing project as established by the United States Housing Act of 1937, as amended, and controlled, owned, developed, or managed by the authority pursuant to the federal low-rent public housing program.

"Tenant" means any person occupying a dwelling accommodation or living quarters in any public housing project, under or by virtue of any tenancy, lease, or rental agreement under or from the authority. [L 2006, c 180, pt of §2; am L 2007, c 249, §36]



§356D-92 - Termination and eviction.

§356D-92  Termination and eviction.  (a)  Except as otherwise provided, the authority may terminate any lease, rental agreement, permit, or license covering the use and occupation of any dwelling unit or other premises located within a public housing project and evict from any premises any tenant, licensee, or other occupant for any of the following reasons:

(1)  Failure to pay rent when due;

(2)  Violation of any of the provisions of a lease, rental agreement, permit, or license;

(3)  Violation of any of the rules of the authority;

(4)  Failure to maintain the dwelling unit in a clean, sanitary, and habitable condition; or

(5)  The existence of any other circumstances giving rise to an immediate right to possession by the authority.

(b)  When any tenant has been delinquent in payment of rent, the authority, either directly or through its managing agent, shall provide the tenant with a written notice no later than forty-five days from the date of delinquency that shall inform the tenant of the delinquency and schedule a meeting between the tenant and the authority or its agent.  The written notice shall:

(1)  Inform the tenant that continued delinquency shall result in the tenant's eviction;

(2)  Inform the tenant of the tenant's right to apply for an interim adjustment in rent;

(3)  Explain to the tenant the steps of the grievance and eviction processes and how the processes protect the tenant;

(4)  Provide the tenant with a sample letter for demanding a grievance hearing;

(5)  Set forth the location, date, and time, which shall be no earlier than fourteen days from the date of the written notice, at which the tenant may meet with the authority or its agent to discuss the delinquency in rent; and

(6)  Inform the tenant that the tenant shall either attend the meeting or, if applicable, contact the authority or the authority's agent before the meeting time to reschedule the meeting.

(c)  At the meeting described in subsection (b), the authority or its agent shall:

(1)  Inquire into the cause of the tenant's delinquency and offer suggestions, if any, that the authority may feel appropriate to address the causes of delinquency;

(2)  Consider whether a reasonable payment plan is appropriate for the tenant's situation and, if appropriate, offer a payment plan to the tenant; and

(3)  Inform the tenant of and explain the issues as required under subsection (b)(1), (2), and (3).

(d)  The authority shall develop a checklist outlining all of the requirements listed in subsection (c).  The authority or its agent and the tenant shall complete, sign, and date the checklist to memorialize the meeting.

(e)  If the tenant fails to attend or reschedule the meeting provided for in subsection (b), the authority shall provide the tenant with a second written notice.  The notice shall inform the tenant that:

(1)  The authority shall proceed to terminate the tenant's tenancy because of the tenant's outstanding rent delinquency and the tenant's failure to respond to the authority's written notice issued pursuant to subsection (b);

(2)  The tenant has ten business days from receipt of the second written notice to request a grievance hearing; and

(3)  If the tenant fails to request a grievance hearing within ten business days, the authority has the right to proceed with the eviction hearing pursuant to section 356D-93.

(f)  If the tenant meets with the authority as provided for in subsection (b), the authority shall decide, based upon the facts discussed at the meeting, what action is appropriate to address the tenant’s case.  The authority shall notify the tenant of its decision in writing.  If the authority decides to proceed with an action to terminate the tenancy, the authority shall further inform the tenant in the same written notice that:

(1)  The tenant has ten business days from receipt of this notice to request a grievance hearing; and

(2)  If the tenant fails to request a grievance hearing within ten business days, the authority has the right to proceed with the eviction hearing pursuant to section 356D-93. [L 2006, c 180, pt of §2; am L 2007, c 193, §4 and c 249, §37]



§356D-93 - Hearings.

[§356D-93]  Hearings.  (a)  Where the authority proposes to terminate a lease or rental agreement and evict a tenant under section 356D-92, a hearing shall be held to determine whether cause exists for the action.  The authority shall give written notice to the person concerned specifying the reason for which the eviction is proposed and fixing the date and place of hearing.  The written notice shall further inform the tenant of the right to inspect and copy the tenant file at the tenant's expense before the hearing is held.  The notice shall be given at least five days before the date set for the hearing.  At the hearing, before final action is taken, the person concerned shall be entitled to be heard in person or through counsel, and shall be accorded a full and fair hearing in accordance with the requirements of a contested case hearing provided for under sections 91-9 and 91-10 to 91-13.  This full and fair hearing shall be deemed to be a contested case hearing before the authority that is required pursuant to chapter 91.

(b)  Hearings shall be conducted by an eviction board appointed by the authority.  The eviction board shall consist of not fewer than three persons, of which one member shall be a tenant.  At least one eviction board shall be established in each county of the State.  The findings, conclusions, decision, and order of the eviction board shall be final unless an appeal is taken as hereinafter provided.

(c)  The eviction board shall have the same powers respecting administering oaths, compelling the attendance of witnesses and the production of documentary evidence, and examining witnesses, as are possessed by circuit courts.  In case of disobedience by any person of any order of the eviction board, or of any subpoena issued by the eviction board, or the refusal of any witness to testify to any matter regarding which the witness may lawfully be questioned, any circuit judge, on application by the eviction board, shall compel obedience as in the case of disobedience of the requirements of a subpoena issued by a circuit court, or a refusal to testify therein. [L 2006, c 180, pt of §2]



§356D-94 - Eviction.

[§356D-94]  Eviction.  (a)  If it is proven to the satisfaction of the eviction board that there is cause to terminate a lease or rental agreement and evict the tenant, the authority shall provide the tenant with a written notice of the authority's decision to terminate the tenancy.  The notice shall inform the tenant that a writ of possession may be issued by the authority within ten business days.  The notice shall also inform the tenant whether the grounds for eviction are considered curable and, if so, what the tenant must do to remedy the grounds, by when it must be done, and what the tenant must do to document for the authority that the grounds have been remedied.

(b)  When the grounds for termination of the tenancy may be cured by the tenant, the tenant shall have ten business days from receipt of the notice provided for in subsection (a) to cure the grounds.  If the grounds are cured within the ten-day period, no writ of possession may be issued.  If the grounds are not cured within the ten-day period, the authority may issue a writ of possession forthwith.

(c)  The authority may adopt rules pursuant to chapter 91 to define curable and noncurable grounds for eviction.  The authority may consider a tenant's history in determining noncurable grounds for eviction.  A tenant's history may include chronic or consistent delinquency, or repeated violations of the terms of the rental agreement.

(d)  Enforcement of the order by a writ of possession shall be effected either by an officer appointed by the authority, who shall have all of the powers of a police officer for all action in connection with the enforcement of the order, or by a sheriff or any other law enforcement officer of the State or any county, whose duty it shall be to carry out the order.  The person enforcing the order shall remove all persons from the premises and put the authority in full possession thereof.

(e)  Upon eviction, the household goods and personal effects of the person against whom the order is entered, and those of any persons using the premises incident to the person's holding, may be removed from the premises and stored by the authority.  If the action is taken, the authority shall have a lien on the property so taken for the expenses incurred by it in moving and storing the same, and the authority is authorized to sell or otherwise dispose of the property if unclaimed after thirty days. [L 2006, c 180, pt of §2]



§356D-95 - Ex parte motion.

[§356D-95]  Ex parte motion.  If a tenant cannot be served with an order of eviction or writ of possession, and the facts shall appear by affidavit to the authority, service to the tenant may be made according to the special order of the authority.  The order shall require the officer to affix a certified copy of the order of eviction or writ of possession in a conspicuous place upon the premises such as the door or wall of the dwelling unit. [L 2006, c 180, pt of §2]



§356D-96 - Judicial review.

[§356D-96]  Judicial review.  (a)  Any person aggrieved by a final decision and order of the authority or by a preliminary ruling of the nature that deferral of review pending entry of a subsequent final decision would deprive the appellant of adequate relief is entitled to judicial review thereof under this part.

(b)  Except as otherwise provided in this section, proceedings for review shall be instituted in the circuit court within thirty days after the preliminary ruling or within thirty days after service of the certified copy of the final decision and order of the authority pursuant to the rules of court, except where a statute provides for a direct appeal to the intermediate appellate court.  In such cases, the appeal shall be treated in the same manner as an appeal from the circuit court, including payment of the fee prescribed by section 607‑5 for filing the notice of appeal.  The court in its discretion may permit other interested persons to intervene.

(c)  The proceedings for review shall not stay enforcement of the decision of the authority; provided that the authority or the reviewing court may order a stay upon such terms as it deems proper.

(d)  Within twenty days after the determination of the contents of the record on appeal in the manner provided by the rules of court, or within such further time as the court may allow, the authority shall transmit to the reviewing court the record of the proceeding under review.  The court may require or permit subsequent corrections or additions to the record when deemed desirable.

(e)  If, before the date set for hearing, application is made to the court for leave to present additional evidence and the evidence is material and good cause exists for the failure to present the evidence in the proceeding before the authority, the court may order the authority to hear the evidence upon the conditions as the court deems proper.  The authority may modify its findings, decision, and order by reason of the additional evidence and shall file with the reviewing court, to become a part of the record, the additional evidence, together with any modification of its findings or decision.

(f)  The review shall be conducted by the court without a jury and shall be confined to the record.  In cases of alleged irregularities in procedure before the authority and not shown in the record, testimony thereon may be taken in court.  The court, upon request by any party, may hear oral argument and receive written briefs.

(g)  Upon review of the record, the court may affirm the decision of the authority or remand the case with instructions for further proceedings, or it may reverse or modify the decision and order if the substantial rights of the petitioners may have been prejudiced because the administrative findings, conclusions, decisions, or orders are:

(1)  In violation of constitutional or statutory provisions;

(2)  In excess of the statutory authority or jurisdiction of the authority;

(3)  Made upon unlawful procedure;

(4)  Affected by other error of law;

(5)  Clearly erroneous in view of the reliable, probative, and substantial evidence on the whole record; or

(6)  Arbitrary, capricious, or characterized by abuse of discretion or clearly unwarranted exercise of discretion. [L 2006, c 180, pt of §2]



§356D-97 - Appeals.

§356D-97  Appeals.  An aggrieved party may secure a review of any final judgment of the circuit court under this part by appeal to the appellate courts, subject to chapter 602.  The appeal shall be taken in the manner provided in the rules of court. [L 2006, c 180, pt of §2; am L 2007, c 193, §6]



§356D-98 - Rules.

[§356D-98]  Rules.  The authority may adopt rules pursuant to chapter 91 necessary for the purposes of this part. [L 2006, c 180, pt of §2]



§356D-101 - Gifts, etc.

PART VI.  AUTHORITY-COUNTY COOPERATION

[§356D-101]  Gifts, etc., to counties from authority.  The authority may make and pay gifts or donations of money directly to any county.  Any county may receive the gifts or donations as a general fund realization, and expend the funds for any purpose authorized by law. [L 2006, c 180, pt of §2]



§356D-102 - Facilities and services by counties to authority and tenants.

[§356D-102]  Facilities and services by counties to authority and tenants.  Each county within which the authority may own, operate, or administer any public housing project or complex and to which, or for whose benefit, the authority or its predecessors in interest has made (by payment to the county) or may hereafter make, gifts or donations including any payment in lieu of taxes, upon request of the authority, shall provide and furnish to the authority in regard to every public housing project or complex, and to the tenants and other occupants of the housing project, free of charge and without condition or other requirement, all the facilities, services, and privileges as it provides or furnishes, with or without charge or other consideration, to any person or persons.  The facilities and services may include police protection, fire protection, street lighting, paving maintenance, traffic control, garbage or trash collection and disposal, use of streets or highways, use of county incinerators or garbage dumps, storm drainage, and sewage disposal.  In addition, each county, upon request of the authority and free of charge and without condition or other requirement, shall open or close, but not construct or reconstruct, streets, roads, highways, alleys, or other facilities within any public housing project or complex within the county.  Nothing in this section shall be construed to restrict or limit the power of the authority to agree to pay, or to pay, for any and all of the facilities, services, and privileges, if in its discretion it deems the payment advisable. [L 2006, c 180, pt of §2]



§356D-103 - Construction of additional powers.

[§356D-103]  Construction of additional powers.  Sections 356D-101 and 356D-102 shall not be construed as abrogating, limiting, or modifying parts II, III, or IV, including amendments thereto. [L 2006, c 180, pt of §2]



§356D-104 - Charges for prior services by counties to authority.

[§356D-104]  Charges for prior services by counties to authority.  Every county (including departments, boards, or instrumentalities thereof) which has, prior to May 14, 1949, provided or furnished any facilities, services, or privileges, including, without limitation to the generality of the foregoing, garbage and trash collection and disposal, use of streets or highways, and use of county incinerators or garbage dumps, to the authority or its predecessors in interest in regard to any public housing project or complex owned, operated, or administered by the authority under any law or laws, or to the tenants or occupants of the public housing project or complex, for which facilities, services, or privileges the authority, or the tenants or occupants have not paid, is prohibited from charging, collecting, or receiving any privileges, except such sum or sums as the authority, in its discretion, may hereafter agree to pay for the same. [L 2006, c 180, pt of §2]



§356D-105 - Garbage and trash disposal.

[§356D-105]  Garbage and trash disposal.  Every county that maintains or operates any garbage or trash collection and disposal service shall collect, free of charge, and dispose of garbage and trash at and from any public housing project or complex located within the county, which is owned, operated, or administered by the authority.  Upon request of the authority, each county shall allow the authority to establish, maintain, or operate its own garbage and trash collection and disposal service for any or all public housing projects or complexes located within the county, and in regard to the service, shall allow the authority to use, free of charge, all incinerators, garbage dumps, and other facilities that the county may own, control, or operate.

Nothing in this section shall prohibit or prevent the authority from paying, and any county from receiving, any sum or sums that the authority in its discretion may agree to pay as reasonable compensation for the services or facilities provided by any county pursuant to this section. [L 2006, c 180, pt of §2]



§356D-106 - Furnishing of free water not required.

[§356D-106]  Furnishing of free water not required.  Sections 356D-102 to 356D-105 shall not be construed to require the furnishing of any free water to the authority or to the tenants or occupants of any public housing project or complex owned, operated, or administered by the authority. [L 2006, c 180, pt of §2]



§356D-107 - Regulation of traffic within public housing projects in the various counties.

[§356D-107]  Regulation of traffic within public housing projects in the various counties.  (a)  Any law to the contrary notwithstanding, the council of the city and county of Honolulu may regulate traffic within the various public housing projects of the authority in that county by ordinance.

(b)  Any law to the contrary notwithstanding, the county councils of the counties of Hawaii, Maui, and Kauai may regulate traffic within the various public housing projects of the authority within their respective counties by ordinance.

(c)  No ordinance or regulations enacted by the council of any county regulating traffic within the public housing projects of the authority within the county shall be valid or effective unless prior thereto, the authority has entered into a written contract with the county absolving the county from any and all responsibility or liability for the construction, maintenance, and repair of any streets, lanes, alleys, or highways or street markers, traffic signs, or signal devices within the public housing projects of the authority. [L 2006, c 180, pt of §2]



§356D-108 to 119 - Reserved.

§§356D-108 to 119  Reserved.



§356D-120 - Additional powers.

[§356D-120]  Additional powers.  The powers conferred upon the authority by this part shall be in addition and supplemental to the powers conferred by any other law, and nothing in this part shall be construed as limiting any powers, rights, privileges, or immunities of the authority. [L 2006, c 180, pt of §2]



§356D-121 - Definitions.

PART VII.  HOMELESS ASSISTANCE

A.  General Provisions

[§356D-121]  Definitions.  As used in this part, unless the context otherwise requires:

"Donor" means any individual, partnership, corporation, joint-stock company, unincorporated organization, foundation, estate, trust, or any other person or firm that donates money, real property, goods, or services to a homeless facility, or any other program for the homeless authorized by this part, including members of any governing body, trustees, officers, partners, principals, stockholders, members, managers, employees, contractors, agents of these entities, or any person who was involved with the donation.

"Emergency shelter" means a homeless facility designed to provide temporary shelter and appropriate and available services to homeless families or individuals for up to six weeks.

"Homeless" means:

(1)  An individual or family who lacks a fixed, regular, and adequate night-time residence; or

(2)  An individual or family who has a primary night-time residence that is:

(A)  A supervised publicly or privately operated shelter designed to provide temporary living accommodations;

(B)  An institution that provides temporary residence for individuals intended to be institutionalized; or

(C)  A public or private place not designed for or ordinarily used as sleeping accommodations for human beings.

This term does not include any individual imprisoned or otherwise detained under an Act of Congress or a state law.

"Homeless facility" means a development designed to provide shelter for homeless families or individuals pursuant to this part, or to facilitate any other homeless program authorized by this part, and may include emergency or transitional shelters.

"Homeless shelter stipend" means a payment to a provider agency or to the authority on behalf of a homeless family or individual to assist with the costs of operating a homeless facility and providing appropriate services.

"Provider agency" means an organization, including its governing board, officers, employees, contractors, or agents, contracted by the authority to provide labor and services to any homeless facility, or any other program for the homeless authorized by this part, that is:

(1)  A for-profit organization incorporated under the laws of the State or a nonprofit organization determined by the Internal Revenue Service to be exempt from the federal income tax; or

(2)  A nonprofit organization, with a governing board whose members have no material conflict of interest and who serve without compensation, with bylaws or policies that describe the manner in which business is conducted and policies that relate to nepotism and management of potential conflict of interest situations.

"Transitional shelter" means a homeless facility designed to provide temporary shelter and appropriate and available services to homeless families or individuals for up to twenty-four months, pursuant to rule. [L 2006, c 180, pt of §2]



§356D-122 - Duties.

[§356D-122]  Duties.  (a)  In addition to any other power or duty prescribed by law, the authority shall administer and operate homeless facilities and any other program for the homeless authorized by this part; establish programs for the homeless; and take any other actions necessary to effectuate the purposes of this part.

(b)  The authority shall adopt rules pursuant to chapter 91 for the purposes of this part; provided that these rules or any rules relating directly to homelessness authorized by any statute, shall be exempt from the public notice, public hearing, and gubernatorial approval requirements of chapter 91, and shall take effect immediately upon filing with the office of the lieutenant governor. [L 2006, c 180, pt of §2]



§356D-123 - Exception to liability for donors.

[§356D-123]  Exception to liability for donors.  (a)  Any donor who gives money to a provider agency, to a homeless facility to or through the authority, or for any other program for the homeless authorized by this part, shall not be liable for any civil damages resulting from the donation.

(b)  Any donor who gives land and improvements, or who leases land and improvements at a nominal consideration, to a provider agency, to a homeless facility to or through the authority, or for any other program for the homeless authorized by this part, shall not be liable for any civil damages resulting from the donation except as may result from the donor's gross negligence or wanton acts or omissions; provided that, if the donor at the time of donation gave the authority a full accounting of all the dangers concerning the land and improvements known to the donor, then the donor shall not be liable for any civil damages resulting from the donation.

(c)  Any donor who in good faith and without remuneration or expectation of remuneration provides services or materials used to build and construct a facility for the homeless, or who renovates, repairs, or maintains an existing or acquired facility for the homeless, or who provides shelter to homeless persons, shall not be liable for any civil damages resulting from the donor's acts or omissions, except for damages resulting from the donor's gross negligence relating to the donation.

(d)  The authority shall be responsible for inspecting, reviewing, analyzing, qualifying, and determining that the land, structures, materials, or services donated to the authority for use by the authority in facilities for the homeless are reasonably safe for public use. [L 2006, c 180, pt of §2]



§356D-124 - Contract or conveyance to the authority.

[§356D-124]  Contract or conveyance to the authority.  Notwithstanding any other law to the contrary, the board of land and natural resources or other state agency holding lands and improvements, may contract or otherwise convey at a nominal consideration, by direct negotiation and without recourse to public auction, the land and improvements, or the management, operation, and administrative responsibility over the land and improvements, to the authority or its designee.  The land and improvements shall be used by the authority or its designee for homeless facilities or for any other program for the homeless authorized by this part. [L 2006, c 180, pt of §2]



§356D-125 - Program administration.

[§356D-125]  Program administration.  To the extent that appropriations are made available, the authority may contract with a provider agency to administer homeless facilities, or any other program for the homeless created by this part.  The selection of provider agencies to administer homeless facilities, or any other program for the homeless authorized by this part, shall not be subject to chapters 42F, 102, 103, and 103F.  The selection of provider agencies shall be subject to qualifying standards and criteria established by rule.

In addition, the provider agency shall be qualified by the authority to operate and manage a homeless facility, or any other program for the homeless authorized by this part, pursuant to standards and criteria established by rules for eligibility. [L 2006, c 180, pt of §2]



§356D-126 - Time limits.

[§356D-126]  Time limits.  To the extent that appropriations are made available, a provider agency shall provide shelter or any other program assistance authorized by this part to eligible homeless families and homeless individuals not later than two days, or such time as is set by rule which shall not be later than seven days, after they apply and qualify for the shelter or other program assistance.  These time limits may be waived at the discretion of the authority for a maximum period of fourteen days for the purpose of implementing repairs to the subject shelter, that the authority deems major or extensive. [L 2006, c 180, pt of §2]



§356D-127 - Determination of eligibility and need.

[§356D-127]  Determination of eligibility and need.  (a)  The provider agency operating and managing a homeless facility, or any other program for the homeless authorized by this part, or the authority operating and managing its own homeless facility, shall be responsible for determining if an applicant is eligible for shelter or other services at the homeless facility or through any other program for the homeless, pursuant to standards and criteria established by rule.

(b)  The provider agency or the authority operating and managing its own homeless facility shall determine the degree of need for each homeless family or individual and in its determination shall consider the resources available and the number of potential eligible applicants in the area served by the homeless facility or other program for the homeless authorized by this part.

(c)  The authority may establish by rule standards and criteria for eligibility, need, and priority for each program; provided that the authority may establish by rule exceptions to these eligibility requirements based on special circumstances. [L 2006, c 180, pt of §2]



§356D-128 - Abuse of assistance.

[§356D-128]  Abuse of assistance.  (a)  The provider agency operating and managing a homeless facility, or any other program for the homeless authorized by this part, or the authority operating and managing its own homeless facility, shall be responsible for determining whether a participant is no longer eligible for shelter or other services at the homeless facility or through any other program for the homeless, pursuant to standards and criteria established by rule.

(b)  Pursuant to rule and the right of due process, the authority or its designee, or provider agencies together with the authority, may act to bar homeless families or individuals from participating further in any homeless facility, may issue a writ of possession, and take such other actions as provided by rule.

The enforcement of a writ of possession shall be effected either by an officer appointed by the authority, who shall have all of the powers of a police officer for all action in connection with the enforcement of the writ, or any other law enforcement officer of the State or any county, whose duty it shall be to enforce the writ.  The person enforcing the writ shall remove all persons from the premises and put the authority or its designee, or the provider agency designated by the authority, in full possession thereof.

Upon eviction, the household goods and personal effects of the person against whom the writ is entered, and those of any persons using the premises incident to the person's holding, may be removed from the premises immediately and sold or otherwise disposed of by the authority or its designee, or the provider agency.  If the action is taken, the authority or its designee, or the provider agency, shall have a lien on the property so removed for the expenses incurred by it in moving the property.

(c)  Any person who enters or remains unlawfully in or upon the premises or living quarters of any homeless facility, or any other program for the homeless authorized by this part, after reasonable warning or request to leave by that provider agency's agents, the authority or its designee, or a police officer, shall be guilty of a misdemeanor; provided that the offense in this subsection shall be in addition to any other applicable offense in the Hawaii Penal Code.  A warning or request shall only be issued if the person has engaged in unlawful conduct or has violated house rules and regulations; provided that the warning or request related to a violation of house rules shall be issued only if that provider agency, or the authority or its designee, has filed a copy of its current house rules governing tenancy or participation at the shelter, facility, or program, and any changes thereto, with the director of commerce and consumer affairs.  The house rules shall be reasonable and a copy shall be provided to each tenant or participant.  The warning or request shall supersede any invitation by a tenant or participant at the shelter, facility, or program to that person to visit the premises or living quarters. [L 2006, c 180, pt of §2]



§356D-129 - Exemptions.

[§356D-129]  Exemptions.  (a)  Any compensation received by a provider agency for services rendered to homeless families or individuals, or in operating or managing a homeless facility authorized by this part, is exempt from taxation under chapter 237.

(b)  Any county mayor may exempt, by executive order, donors and provider agencies from real property taxes, water and sewer development fees, rates collected for water supplied to consumers and for use of sewers, and any other county taxes, charges, or fees; provided that any county may enact ordinances to regulate the exemptions granted by this subsection.

(c)  Any provider agency operating or managing a homeless facility, or any other program for the homeless authorized by this part, is exempt, for purposes of those facilities or programs, from any requirements contained in part VIII of chapter 346 and chapters 467 and 521. [L 2006, c 180, pt of §2]



§356D-130 - Emergency or transitional shelter volunteers.

[§356D-130]  Emergency or transitional shelter volunteers.  (a)  For the purposes of this section, "emergency or transitional shelter volunteer" means an individual who:

(1)  Is a tenant at an emergency or transitional shelter administered pursuant to this part;

(2)  Is not an employee of the provider agency operating or managing the shelter;

(3)  Is under the direction of the provider agency operating or managing the shelter and not the authority or the State; and

(4)  Provides up to eighty hours of volunteer labor or services per month to the provider agency operating or managing the shelter, notwithstanding payment of stipends or credits for the labor and services.

(b)  Provider agencies may accept labor and services from emergency or transitional shelter volunteers.

(c)  In addition to any exemptions granted to nonpaid labor, emergency or transitional shelter volunteers who acknowledge in writing that they are emergency or transitional shelter volunteers, shall not be construed to be in the employ of the provider agency operating or managing the shelter.  The volunteers' labor and services provided to the provider agency operating or managing the shelter shall not be construed to constitute employment, and the volunteers shall not be construed to be employees of the provider agency operating or managing the shelter, under any labor law. [L 2006, c 180, pt of §2]



§356D-131 - Annual performance audits.

[§356D-131]  Annual performance audits.  (a)  The authority shall require any provider agency that dispensed shelter or assistance for any homeless facility or any other program for the homeless authorized by this part to submit to the authority a financial audit and report on an annual basis conducted by a certified public accounting firm.  This audit and report shall contain information specific to the funds received under state homeless program contracts.  The audit shall include recommendations to address any problems found.

(b)  Continuing contracts with provider agencies to participate in any program for the homeless authorized by this part shall require that the provider agency address the recommendations made by the auditing agency, subject to exceptions as set by the authority.

(c)  Failure to carry out the recommendations made by the auditing agency may be grounds for the authority to bar a provider agency from further contracts for programs authorized by this part until the barred provider has addressed all deficiencies. [L 2006, c 180, pt of §2]



§356D-132 - Provider agency and donor cooperation are not in restraint of trade.

[§356D-132]  Provider agency and donor cooperation are not in restraint of trade.  No provider agency or any other agency, or donor or donors, or method or act thereof that complies with this part, shall be deemed a conspiracy or combination in restraint of trade or an illegal monopoly, or an attempt to lessen competition or fix prices arbitrarily, or the creation of a combination or pool, or to accomplish any improper or illegal purpose.  Any cooperation or agreement established pursuant to rule shall not be considered as illegal, in restraint of trade, or as part of a conspiracy or combination to accomplish an illegal purpose or act. [L 2006, c 180, pt of §2]



§356D-133 - Construction of part.

[§356D-133]  Construction of part.  If there is any conflict between this part and any other law, this part shall control. [L 2006, c 180, pt of §2]



§356D-134 - Homeless shelter stipends.

[§356D-134]  Homeless shelter stipends.  (a)  The stipend limits per shelter unit of zero bedrooms shall be adjusted by the authority annually on the first day of July pursuant to standards established by rule which may consider changes in the cost of operating homeless facilities, the fair market rents, the consumer price index, or other relevant factors.  A "shelter unit of zero bedrooms" means a living unit that is a studio unit or a single-room occupancy unit.  The homeless shelter stipend at transitional shelters for larger shelter units shall be related to the difference in unit size, pursuant to standards established by rule.

(b)  The authority may make or may contract to make homeless shelter stipend payments on behalf of one or more homeless families or individuals to a provider agency operating or managing an emergency or transitional shelter or, in the case that the authority itself operates and manages a homeless facility, to the authority in amounts and under circumstances as provided by rule.  The contract may specify a minimum total amount of homeless shelter stipends to be received by a provider agency for making its shelter and services available to eligible homeless families or individuals, pursuant to rule.

(c)  In making homeless shelter stipend payments to a provider agency, the authority may establish minimum services to be provided by the provider agency to homeless families or individuals at the agency's shelter.  The authority may also direct provider agencies to establish and manage a savings account program as described in subsection (d).  Additionally, the authority may direct provider agencies to subcontract for outreach services from other private agencies specializing in programs for the unsheltered homeless.

(d)  Provider agencies and the authority may establish and collect shelter and services payments from homeless families or individuals in addition to the amount received in homeless shelter stipend payments pursuant to rule.  Provider agencies and the authority may also set aside a portion of the payments in a savings account to be made available to homeless families or individuals when these families and individuals vacate the shelter. [L 2006, c 180, pt of §2]



§356D-135 - Temporary emergency housing.

[§356D-135]  Temporary emergency housing.  (a)  In addition to any other duties prescribed by law, the authority shall develop, in consultation with the four counties, a procedure for identifying locations that shall be used for temporary emergency shelters for homeless individuals and families.  The authority shall actively partner with and monitor the efforts of the counties.

(b)  Each county shall be responsible for partnering with nonprofit organizations to locate, designate, and maintain the areas that shall be used for temporary emergency shelters.  The designated locations may include private, county, state, and federal lands at Kalaeloa.

(c)  With regard to the former Barbers Point Naval Air Station, the authority shall work with landowners and the local redevelopment authority on the use of barracks and other facilities located in the Kalaeloa community development district that are suitable for temporary emergency housing for homeless individuals and families.

(d)  The authority shall submit an annual report to the legislature detailing the activities and outcomes under this section no later than twenty days prior to the convening of each regular session beginning with the 2008 regular session. [L 2006, c 100, §2; am L 2007, c 249, §38 as superseded by c 193, §8]



§356D-136 to 139 - Reserved.

§§356D-136 to 139  Reserved.



§356D-140 - Additional powers.

[§356D-140]  Additional powers.  The powers conferred upon the authority by this part shall be in addition and supplemental to the powers conferred by any other law, and nothing in this part shall be construed as limiting any powers, rights, privileges, or immunities conferred. [L 2006, c 180, pt of §2]



§356D-141 - Findings and purpose.

B.  Hale Kokua Program

[§356D-141]  Findings and purpose.  The legislature finds that the issue of homelessness should be regarded as one of the State's most significant social problems.  The severity of the problem is visible in every area of the State, and evidence that the problem is escalating is becoming more and more apparent.  The problem of homelessness impacts everyone, and the burden of rectifying this problem should be approached comprehensively and as a collective responsibility.

The purpose of this subpart is to establish a homeless assistance program known as the Hale Kokua program that would authorize the payment of a state grant and a monthly rent supplement to an interested property owner who sets aside any existing rental space or undertakes the improvement or construction of an adjoining or separate dwelling unit, for the purpose of renting the unit to any family or individual classified as employed but homeless under the program, for a period of five years.

The program will place a priority on assisting homeless families in the greatest need.  To ensure that no particular district or community of the State is unduly burdened by the sudden influx of homeless families holding rental contracts with qualified homeowners under the program, the number of homeowners authorized to take part in the Hale Kokua program will be limited to ten per census tract.

The Hale Kokua program shall assist homeless families and individuals who are willing to engage in self-improvement programs and regular employment by providing an alternative to living in homeless shelters where homeless families as well as the special needs homeless are indiscriminately grouped together.  Developing the employment skills of participating tenants is an integral component of the program.

The program will also allow other available programs to focus more intently on the special needs of the homeless.  The Hale Kokua program calls for a cooperative effort between the State, the counties, and the federal government to provide the community and the Hale Kokua program with the resources and the incentives needed to eliminate the condition of homelessness.  Since the Hale Kokua program involves the public and private sectors, the cost of implementing this program should be far less than the cost of building new homeless shelter facilities.

The program has the potential to drastically reduce the number of homeless families and individuals living in public areas, and to ultimately provide full and free access to Hawaii's malls, streets, parks, and campgrounds.  As a result, Hawaii's overall quality of life will be enriched and Hawaii's reputation as one of the most beautiful visitor destinations will be enhanced. [L 2006, c 180, pt of §2]



§356D-142 - Definitions.

[§356D-142]  Definitions.  As used in this subpart, unless the context clearly requires otherwise:

"Employed but homeless" means any person who is homeless as defined in subpart A who is employed at least nineteen hours a week or participates in an employment training program and does volunteer work for a total of nineteen hours per week until employment can be found. [L 2006, c 180, pt of §2]



§356D-143 - Hale Kokua program; established.

[§356D-143]  Hale Kokua program; established.  There is established, within the authority, a homeless assistance program known as the Hale Kokua program, to provide incentives and assistance to private homeowners throughout the State who set aside existing dwelling units, or construct or renovate dwelling units, for rental for a period of five years by families or individuals classified as employed but homeless.  The authority shall administer the Hale Kokua program and adopt the standards and framework necessary to implement the program. [L 2006, c 180, pt of §2]



§356D-144 - Powers and duties.

[§356D-144]  Powers and duties.  (a)  The authority may contract with private sector agencies to carry out the duties and responsibilities of the program.

Notwithstanding any other law to the contrary, any contracts entered into by the authority with a private sector agency pursuant to this subsection shall not be subject to chapters 76 and 89.

(b)  The duties of the authority or contracted agency shall include:

(1)  Carrying out the requirements of the Hale Kokua program under this subpart;

(2)  Developing and adopting the requirements, eligibility, registration, background check, initial screening procedures, and procedures for follow-up after placement to determine the ability to make rental payments and the need for social services and referrals for homeless families and individuals to qualify them as tenants under this program;

(3)  Developing and adopting the requirements, qualifications, and registration procedures for property owners who provide rental housing to qualified homeless tenants; provided that priority shall be given to those not requesting construction grants;

(4)  Developing appropriate procedures to address potential liabilities of the State;

(5)  Adopting procedures to place qualified homeless tenants with property owners participating in the program.  Participating property owners shall interview and make final tenant selection from lists of prospective tenants compiled by the authority or the contracted agency;

(6)  Establishing the procedures and requirements for the disbursement of building improvement grants and rental subsidies and the amounts thereof to property owners participating in the program;

(7)  Working with the counties to develop and propose uniform incentives to encourage and facilitate the participation of property owners, including real property tax waivers or reductions, and exemptions in zoning or building code requirements which shall be conditioned on participation in the program and which shall lapse when program participation ends;

(8)  Monitoring the financial status and progress of homeless tenants and cooperating with other agencies in establishing and coordinating job training and other programs to help tenants to progress toward self-sufficiency;

(9)  Promoting and assisting in the development of employer-employee relationships between homeless tenants and participating property owners, including but not limited to tenant caretaker, housekeeper, or groundskeeper employment situations;

(10)  Working towards securing financial, in-kind, and administrative assistance from law enforcement and other state and county agencies and the private sector to implement the program;

(11)  Working towards securing funding assistance from federal agencies and programs involved in housing development, job-training, or homeless assistance;

(12)  Monitoring the progress of the Hale Kokua program, and collecting annual statistics showing the numbers of homeless people, homeless families, and homeless children, using appropriate measurement systems; and

(13)  Preparing recommendations to improve and expand the program, including but not limited to incentives for participating property owners to sign up for additional terms. [L 2006, c 180, pt of §2]



§356D-145 - Homeowner participation; limitation; payments and assistance.

[§356D-145]  Homeowner participation; limitation; payments and assistance.  (a)  The authority shall limit participation to not more than ten property owners within each census tract at any given period in time, without regard to the existence or operation of shelters and other facilities to aid the homeless in the tract.  The authority or contracted agency shall notify prospective participants registered on the waiting list in each census tract of the opportunity to participate in the program as these opportunities may arise in each tract.

(b)  Assistance to any qualified property owner providing rental housing to any homeless tenant under this subpart for a period of five years shall include but not be limited to at least one of the following:

(1)  The payment of a state grant to offset the cost of renovating, building any adjoining addition, or constructing any separate structure upon the premises of the owner's property in preparation for its use as a homeless assistance unit under the program;

(2)  The payment of a monthly state rent subsidy to supplement the monthly rental payments made by the homeless tenant;

(3)  Real property tax rate waivers or reductions proposed by the authority and approved by the council of the county in which the property is located;

(4)  Zoning and building code exemptions applicable to the construction of adjoining or separate dwelling units on the owner's property, provided that the county, by ordinance, may establish minimum development and construction standards for these units and procedures for approval thereto; and

(5)  Other incentives consistent with the purposes of this subpart to assist in the participation of property owners under the program. [L 2006, c 180, pt of §2]



§356D-146 - Early withdrawal from program; recovery of grant.

[§356D-146]  Early withdrawal from program; recovery of grant.  (a)  Any property owner who withdraws without just cause from the Hale Kokua program prior to the end of the five-year period shall return the state grant for construction improvements within ninety days of the date of withdrawal.  The authority shall effect the recovery of the grant, including but not limited to the filing of liens against the real property of withdrawing property owners.  The authority shall be awarded reasonable attorneys' fees and costs as determined by the court in any action brought to enforce this subpart.

(b)  The county government whose jurisdiction includes the site shall determine the disposition of the additional unit constructed with the grant in accordance with the due process of law. [L 2006, c 180, pt of §2]



§356D-147 - Availability of funding.

[§356D-147]  Availability of funding.  All rental subsidies, grants, and payments allocated by the Hale Kokua program under this subpart shall be subject to the availability of funds. [L 2006, c 180, pt of §2]



§356D-151 - Rent supplements.

PART VIII.  STATE RENT SUPPLEMENT PROGRAM

§356D-151  Rent supplements.  The authority is authorized to make and contract to make annual payments to a housing owner on behalf of a qualified tenant as those terms are defined in this part, in amounts and under circumstances as are prescribed by the authority pursuant to rules adopted by the authority. [L 2006, c 180, pt of §2; am L 2007, c 223, §1]



§356D-151.5 - Rent supplement; qualification.

[§356D-151.5]  Rent supplement; qualification.  Except as provided by federal law, nothing in this chapter shall prevent a person who otherwise qualifies for rent supplement under this chapter from taking up to ninety days (from the day the person's application for rent supplement is approved) to secure a qualified rental dwelling; provided that rent supplement payments shall not commence until a qualified rental dwelling is secured. [L 2008, c 166, §1]



§356D-152 - Housing owner; defined.

[§356D-152]  Housing owner; defined.  As used in this part, the term "housing owner" means:

(1)  A private nonprofit corporation or other private nonprofit legal entity, a limited dividend corporation or other limited dividend legal entity, or a cooperative housing corporation, that is a mortgagor under Section 202, 207, 213, 221(d)(3), 221(d)(5), or 231 of the United States Housing Act of 1937, as amended, or that conforms to the standards of those sections but that is not a mortgagor under those sections or any other private mortgagor under the United States Housing Act of 1937, as amended, for very low-income, low-income, or moderate‑income family housing, regulated or supervised under federal or state laws or by political subdivisions of the State, or agencies thereof, as to rents, charges, capital structure, rate of return, and methods of operation, from the time of issuance of the building permit for the project;

(2)  Any other owner of a standard housing unit or units deemed qualified by the authority; and

(3)  The authority. [L 2006, c 180, pt of §2]



§356D-153 - Qualified tenant defined; preference.

§356D-153  Qualified tenant defined; preference.  (a)  As used in this part, "qualified tenant" means any single person or family, pursuant to criteria and procedures established by the authority, who has been determined to have an income not exceeding the income limit as determined by the authority pursuant to rules adopted by the authority; provided that the income limit shall not exceed ninety‑five per cent of the annual median income as determined by the United States Department of Housing and Urban Development; provided further that the qualified tenant's primary place of residence shall be in the State or the qualified tenant intends to make the State the qualified tenant's primary place of residence.  The terms "qualified tenant" and "tenant" shall include a person or family who satisfies the foregoing requirements and is a member of a cooperative who, upon resale of the member's membership to the cooperative, will not be reimbursed for more than fifty per cent of any equity increment accumulated through payments under this part.

With respect to members of a cooperative, as used in this part, the terms "rental" and "rental charges" mean the charges under the occupancy agreements between the members and the cooperative.

(b)  The authority shall give preference to qualified tenants with incomes at or below eighty per cent of the annual median income as determined by the United States Department of Housing and Urban Development. [L 2006, c 180, pt of §2; am L 2007, c 223, §2]



§356D-154 - Relationship of annual payment to rental and income.

[§356D-154]  Relationship of annual payment to rental and income.  The amount of the annual payment with respect to any dwelling unit shall not exceed the amount by which the fair market rental for that unit exceeds thirty per cent of the tenant's income as determined by the authority pursuant to procedures and rules pursuant to chapter 91. [L 2006, c 180, pt of §2]



§356D-155 - Determination of eligibility of tenants and rental charges.

[§356D-155]  Determination of eligibility of tenants and rental charges.  (a)  For purposes of carrying out this part, the authority shall establish criteria and procedures for determining the eligibility of tenants and rental charges, including criteria and procedures with respect to periodic review of the tenant's income and periodic adjustment of rental charges.  The authority shall issue, upon the request of a housing owner, certificates as to the income of the individuals and families applying for admission to, or residing in, dwellings of that owner.

(b)  Procedures adopted by the authority hereunder shall provide for recertification of the incomes of tenants, except elders, at intervals of two years, or at shorter intervals, for the purpose of adjusting rental charges and annual payments on the basis of tenants' incomes, but in no event shall rental charges adjusted under this part for any dwelling exceed the fair market rental of the dwelling.

(c)  No payments under this part may be made with respect to any property for which the costs of operation, including wages and salaries, are determined by the authority to be greater than similar costs of operation of similar housing in the community where the property is situated. [L 2006, c 180, pt of §2]



§356D-156 - Rules.

[§356D-156]  Rules.  The authority may adopt under chapter 91 all rules necessary to carry out the purpose of this part, including rules relating to determining preference among applicants for state rent supplements. [L 2006, c 180, pt of §2]



§356D-157 to 159 - Reserved.

§§356D-157 to 159  Reserved.



§356D-160 - Additional powers.

[§356D-160]  Additional powers.  The powers conferred upon the authority by this part shall be in addition and supplemental to the powers conferred by any other law, and nothing in this part shall be construed as limiting any powers, rights, privileges, or immunities so conferred. [L 2006, c 180, pt of §2]



§356D-161 - State sales housing.

PART IX.  STATE SALES HOUSING PROGRAM

[§356D-161]  State sales housing.  Notwithstanding any law to the contrary, the authority shall have and may exercise the same powers, subject to applicable limitations, as those granted the Hawaii housing finance and development corporation pursuant to the sales provisions of sections 201H-45 through 201H-50, and may permit any member of a tenant family of a public housing project, or any qualified individual meeting the income standards under Section 221(d)(3) of the United States Housing Act of 1937, as amended, to enter into a contract for the acquisition of a dwelling unit and lot or the acquisition of a dwelling unit and the lease of its lot, the lease to conform to chapter 171 with the exception that the lease shall not require bid, auction, or negotiation, in any public housing project, state low-income housing project, or elderly housing project that is suitable for sale and for occupancy by the purchaser or a member or members of the purchaser's family. [L 2006, c 180, pt of §2]



§356D-162 to 169 - Reserved.

§§356D-162 to 169  Reserved.



§356D-170 - Additional powers.

[§356D-170]  Additional powers.  The powers conferred upon the authority by this part shall be in addition and supplemental to the powers conferred by any other law, and nothing in this part shall be construed as limiting any powers, rights, privileges, or immunities so conferred. [L 2006, c 180, pt of §2]






CHAPTER 357 - FEDERAL HOUSING PROJECTS

CHAPTER 357

FEDERAL HOUSING PROJECTS

REPEALED.  L 1978, c 141, §6.



CHAPTER 358 - GOVERNMENT AID FOR HOUSING PROJECTS

CHAPTER 358

GOVERNMENT AID FOR HOUSING PROJECTS

REPEALED.  L 1978, c 141, §6.



CHAPTER 358D - HOMELESS ASSISTANCE ACT

CHAPTER 358D

HOMELESS ASSISTANCE ACT

REPEALED.  L 1997, c 350, §18.

Note

L 1997, c 190, §6 purports to amend §358D-8.

Cross References

For present provisions, see chapter 356D, part VII, subpart A.



CHAPTER 359 - STATE HOUSING PROJECTS

CHAPTER 359

STATE HOUSING PROJECTS

REPEALED.  L 1987, c 337, §13; L 1997, c 350, §18; L 1998, c 212, §47.

Note

L 1998, c 2, §93 purports to amend §359-80.

Cross References

For present provisions, see chapter 356D.



CHAPTER 359A - TEACHERS HOUSING

CHAPTER 359A

TEACHERS HOUSING

REPEALED.  L 1997, c 350, §18.

Cross References

For similar provisions, see §§302A-831 to 835.



CHAPTER 359G - HAWAII HOUSING AUTHORITY--HOUSING PROJECTS

CHAPTER 359G

HAWAII HOUSING AUTHORITY--HOUSING PROJECTS

REPEALED.  L 1987, c 337, §14.



CHAPTER 359L - FACTORY BUILT HOUSING

CHAPTER 359L

FACTORY BUILT HOUSING

REPEALED.  L 1983, c 225, §4; L 1984, c 34, §1.



CHAPTER 360 - PROVISIONS APPLICABLE TO PUBLIC HOUSING GENERALLY

CHAPTER 360

PROVISIONS APPLICABLE TO PUBLIC

HOUSING GENERALLY

REPEALED.  L 1997, c 350, §18.

Cross References

For present provisions, see chapter 356D.



CHAPTER 360E - ADVISORY COUNCIL ON HOUSING

CHAPTER 360E

ADVISORY COUNCIL ON HOUSING

REPEALED.  L 1985, c 183, §1.



CHAPTER 361 - COMMUNITY HOME MORTGAGE PROGRAM

CHAPTER 361

COMMUNITY HOME MORTGAGE PROGRAM

REPEALED.  L 1988, c 100, §2.



CHAPTER 362 - PROGRESSIVE NEIGHBORHOODS PROGRAM

CHAPTER 362

PROGRESSIVE NEIGHBORHOODS PROGRAM

REPEALED.  L 1981, c 82, §24; L 1984, c 40, §8; L 1985, c 305, §4.



CHAPTER 363 - VETERANS RIGHTS AND BENEFITS

§363-1 - Definitions.

§363-1  Definitions.  Unless the context clearly requires a different meaning, when used in this chapter:

"Dependent" of a veteran means any person who received from a veteran the person's principal support prior to entry or following entry of the veteran into any of the armed services or following the veteran's discharge from any of the armed services.  It includes a dependent of a person currently serving in the service and a former dependent of a discharged or deceased veteran and of a person who has died in such service.  It shall not include a dependent of a person discharged under other than honorable conditions.

"Director" means the director of the office of veterans' services.

"Family" of a veteran means members of the immediate family of the veteran, or of a person currently serving in any of the armed services, or of a person who has died in the service, or of a deceased veteran.

"Office" means the office of veterans' services as constituted under this chapter.

"Veteran" means any person who has served in any of the armed services of the United States, or any person who is now a citizen of the United States who has served in any of the armed services of any country which was an ally of the United States in any war or campaign in which the United States was also engaged. [L 1951, c 75, §2; am L 1953, c 116, §1; RL 1955, §349-1; am L Sp 1959 2d, c 1, §20; HRS §363-1; am L 1970, c 105, §5; am L 1981, c 223, §1; am L 1982, c 177, §1; gen ch 1985; am L 1987, c 339, §4; am L 1988, c 115, §3]



§363-2 - Office of veterans' services; director.

§363-2  Office of veterans' services; director.  (a)  The office of veterans' services shall be responsible for the conduct or supervision of all activities provided for by this chapter and for the formulation and adoption of all policies and rules for the administration of this chapter and is established in the department of defense for administrative purposes.

(b)  The head of the office shall be known as the director of the office of veterans' services.  The director shall be nominated and appointed by the governor without regard to chapters 76 and 89.  Effective July 1, 2005, the director shall be paid a salary set by the appointing authority that shall not exceed sixty-nine per cent of the salary of the director of human resources development.  The director shall be included in any benefit program generally applicable to the officers and employees of the State.

(c)  The director shall have the following principal functions, duties, and powers:

(1)  Serve as the principal official in state government responsible for the performance, development, and control of programs, policies, and activities under this chapter;

(2)  Oversee, supervise, and direct the performance by the director's subordinates of activities in such areas as planning, evaluation, and coordination of veterans programs and development of a statewide service delivery network;

(3)  Assess the policies and practices of other agencies with respect to delivery of services and benefits to veterans;

(4)  Administer funds allocated for the office, and apply for, receive, and disburse grants and donations from all sources for veterans programs and services provided under this chapter;

(5)  Establish a clearinghouse for complaints of persons regarding services to veterans, or operations of state and county agencies affecting veterans, investigate such complaints, and refer the complaints and the director's findings to the appropriate agency for corrective action;

(6)  Adopt, amend, and repeal rules pursuant to chapter 91 for the purposes of this chapter;

(7)  Employ and retain such staff as may be necessary for the purposes of this chapter, in conformance with chapters 76, 89, and the appropriate collective bargaining agreements, executive orders, executive directives, or rules, except for the position of coordinator and executive secretary to the director, who shall be hired without regard to chapters 76 and 89;

(8)  Contract for or grant such services as may be necessary for the purposes of this chapter, including a master contract with other state agencies receiving federal and state funds for programs and services for veterans, and purchase of service agreements with appropriate agencies; and

(9)  Oversee the development, establishment, and operation of a state veterans cemetery on Oahu; develop and administer the policies and procedures of the state veterans cemetery in accordance with the United States Veterans Administration and existing state guidelines; oversee the maintenance of state veterans cemeteries on all islands. [L 1951, c 75, §4; RL 1955, §349-4; am L Sp 1959 2d, c 1, §20; HRS §363-2; am L 1970, c 105, §5; am L 1987, c 339, §4; am L 1988, c 115, §4; am L 1990, c 140, §6; am L 2002, c 148, §40; am L 2005, c 226, §11]

Cross References

Rulemaking, see chapter 91.



§363-3 - Activities of the office.

§363-3  Activities of the office.  Except as otherwise provided by law, the office shall:

(1)  Maintain or cause to be maintained, subject to the control and supervision of the office, a center to which veterans, including their families and dependents, may come for information, counsel, aid, and assistance, and by which they may be directed or referred to any agency in the community whose function it is, by law or otherwise, to provide the services, assistance, or benefits which in each instance appear necessary or appropriate.  Agencies to which any referrals may be made shall include, but are not limited to, departments and divisions of the federal and state governments, veterans' organizations, and so-called "private" social agencies;

(2)  Assume the initiative, in cooperation with agencies in the community, for coordinating all services now available, and which hereafter may become available, for the use and benefit of veterans, including their families and dependents, to the end that maximum effectiveness of the services may be realized, and overlapping and duplication of effort as between agencies may be minimized;

(3)  Assemble, analyze, compile, and disseminate factual, up-to-date information with respect to:

(A)  Benefits, rights, and services of whatever nature to which veterans, including their families and dependents, are entitled, or which may be available to them; and

(B)  The structure, functions, area of service, and other pertinent information regarding each agency and organization participating in the veterans' assistance program in the State;

(4)  Cooperate with federal departments and other agencies which, by law, have responsibility for the administration of rights and benefits granted by the federal government to veterans, including their families and dependents;

(5)  As soon as possible after the close of each fiscal year, compile and submit to the governor, for such use or distribution as the governor may deem appropriate, a comprehensive report of the activities and operations of the office, and of all disbursements and expenditures authorized by the office under this section; and

(6)  Inspect every three years all state war memorials and veterans' cemeteries for repair and maintenance deficiencies, and report all repair and maintenance problems at these memorials and cemeteries to the adjutant general, the comptroller, and the legislature prior to the start of the next regular session. [L 1951, c 75, §6; RL 1955, §349-6; am L Sp 1959 2d, c 1, §20; HRS §363-3; am L 1970, c 105, §5; gen ch 1985; am L 1987, c 339, §4; am L 1988, c 115, §5; am L 1995, c 63, §2; am L 1997, c 360, §1]



§363-3.5 - Advisory board on veterans' services; appointment; duties.

§363-3.5  Advisory board on veterans' services; appointment; duties.  (a)  There shall be a policy advisory board on veterans' services within the office of veterans' services.  The board shall consist of nine members appointed by the governor as provided in section 26-34.  Five members shall be veterans, and there shall be at least one member residing in each of the counties of Maui and Kauai.  The county of Hawaii shall be represented by two members, one member shall reside in east Hawaii and one member shall reside in west Hawaii.  Four members shall reside in the city and county of Honolulu.  At least three members shall be women.  The director of health, the director of human services, the director of labor and industrial relations, and the adjutant general shall serve as ex-officio non-voting members.  The director for the office of veterans' services shall serve as an ex-officio voting member.  The chairperson of the board shall be elected by the majority of the board.  The members shall serve without compensation but shall be allowed their actual and necessary expenses incurred in the performance of their duties.

(b)  The advisory board shall advise the director in, but not limited to, the following areas:

(1)  The identification of issues and alternative approaches to solutions;

(2)  The development of position statements and papers;

(3)  Advocacy and legislative actions; and

(4)  Program development and operations. [L 1988, c 115, §7; am L 2007, c 12, §2; am L 2009, c 71, §1]



§363-4 - Establishment of cemeteries on Hawaii, Kauai, Maui, Molokai, and Lanai.

§363-4  Establishment of cemeteries on Hawaii, Kauai, Maui, Molokai, and Lanai.  The department of land and natural resources shall set aside, or acquire by exchange, purchase, or condemnation, in the manner provided by law, land suitable for the establishing of veterans cemeteries on the islands of Hawaii, Maui, Kauai, Molokai, and Lanai. [L 1947, c 214, §1; RL 1955, §348-1; am L Sp 1959 2d, c 1, §21; am L 1961, c 132, §2; HRS §363-4; am L 1978, c 58, §1; am L 1997, c 23, §1]



§363-5 - Councils' responsibility; burial of servicemen, veterans and dependents.

§363-5  Councils' responsibility; burial of servicemen, veterans and dependents.  The councils of the counties of Hawaii, Kauai, and Maui shall each provide for the establishment of the veterans cemetery or cemeteries to be located within their respective counties, which includes grading, filling, leveling, platting, paving of roadways and walks, installation of curbs, building of fences, planting of grass, trees and shrubs, erection of memorial buildings and monuments, and building of other necessary or convenient structures, and shall make provisions for the maintenance and upkeep of such cemetery or cemeteries.  The councils shall each provide for the interment of the remains, of (1) residents or former residents of their respective counties who died while in the armed forces of the United States, and (2) of honorably discharged veterans of the armed forces of the United States with either peacetime or wartime service and who are residents of their respective counties at the time of death, or who were former residents, and (3) of the widows, widowers, or minor children of such deceased servicemen or veterans, and (4) of the wife, husband, or minor children who predecease a serviceman or veteran who would be himself entitled to interment provided that he must subscribe to a statement that he himself will be so interred in the same veterans cemetery; and provided further that as to former residents, the cost of transportation of the remains to the county of interment shall be borne by the family or estate of the deceased. [L 1947, c 214, §2; RL 1955, §348-2; am L 1957, c 131, §1; HRS §363-5; am L 1972, c 94, §1]



§363-6 - REPEALED.

§363-6  REPEALED.  L 1971, c 6, §1.



§363-7 - Burial of nonresident servicemen and dependents.

§363-7  Burial of nonresident servicemen and dependents.  Any law to the contrary notwithstanding the remains of nonresident servicemen or nonresident honorably discharged veterans of the armed forces of the United States, and the remains of the widows, widowers, or minor children of the deceased servicemen or veterans, or the remains of the wives, husbands, or minor children who predecease the servicemen or veterans, may, at the discretion of the legislative bodies of the respective counties, be interred in the cemetery or cemeteries as established herein. [L 1963, c 37, §1; Supp, §348-3.5; HRS §363-7]



§363-8 to 10 - REPEALED.

§§363-8 to 10  REPEALED.  L 1982, c 177, §§2 to 4.



§363-11 - Special housing for disabled veterans.

§363-11  Special housing for disabled veterans.  The office shall develop rules to specify the amount to be provided a veteran for the purpose of bearing the cost not borne by the federal government for a specially designed home for disabled veterans.  The veteran must have been a bona fide resident of the State before entering active service with the armed forces and must qualify for a federal grant under the Veterans Administration's Specially Adapted Housing program.  In no event shall the State pay a qualified veteran a share greater than the federal government toward the purchase or remodeling of such home.

The moneys provided shall be expended only on vouchers drawn by the comptroller based on application therefor approved by the office in accordance with this section, to the extent permitted by the applicable appropriation. [L 1949, c 225, §§1, 2; am L 1953, c 106, §4; am L 1955, c 228, §1; RL 1955, §348-7; am L 1957, c 152, §1; am L Sp 1959 2d, c 1, §20; HRS §363-11; am L 1970, c 105, §5; am L 1981, c 223, §2; am L 1987, c 339, §4; am L 1988, c 115, §6]



§363-12 - Disbursement of World War II Filipino-American veterans burial grant funds.

[§363-12]  Disbursement of World War II Filipino-American veterans burial grant funds.  (a)  The office of veterans' services, at the request of a deceased World War II Filipino-American veteran's survivor or an interested party, shall make payment, under the veterans burial grant program, directly to a licensed provider of mortuary or crematory services in the State for the cost of:

(1)  Providing funeral and burial services for a deceased World War II Filipino-American veteran; and

(2)  Transporting the remains of a deceased World War II Filipino-American veteran to the Philippines.

(b)  The maximum amount that may be disbursed on behalf of a deceased World War II Filipino-American veteran under this section is $2,500.

(c)  The office of veterans' services shall not expend more than the amount appropriated for the fiscal year to provide burial grants for deceased World War II Filipino-American veterans.

(d)  The office of veterans' services shall establish specific eligibility criteria, application and appeal procedures, service choices, and invoicing arrangements.  Eligibility shall include the requirement that a World War II Filipino-American veteran was, at the time of death, a resident of the State, as evidenced by valid documentation of state residence, a State of Hawaii driver's license, or a State of Hawaii identification card.

(e)  Payment shall be made by the office of veterans' services upon the submission of a contract for services on behalf of the deceased World War II Filipino-American veteran and an itemized unpaid invoice to the office.

(f)  For the purposes of this section, "World War II Filipino-American veteran" means any Filipino-American veteran, who is now a citizen of the United States, who served honorably in an active duty status in any of the armed services of the United States between September 1, 1939, and December 31, 1946. [L 2003, c 101, §2]



§363-13 - Disbursement of World War II Filipino veterans burial grant funds.

[§363-13]  Disbursement of World War II Filipino veterans burial grant funds.  (a)  At the request of a deceased World War II Filipino veteran's survivor or an interested party, the office shall receive, review, and, as appropriate, approve requests for payments to:

(1)  Provide funeral and burial services for a World War II Filipino veteran who died after June 30, 1994; and

(2)  Transport the remains of that World War II Filipino veteran to the Philippines.

(b)  The office shall establish the amount of burial grant funds that may be disbursed on behalf of a World War II Filipino veteran; provided that the amount shall not exceed $2,000 per person.

(c)  The office shall not expend more than the amount appropriated for the fiscal year to provide burial grants for deceased World War II Filipino veterans.

(d)  Specific eligibility criteria, application and appeal procedures, service choices, and invoicing arrangements shall be established by the office.

(e)  Payment shall be authorized by the office upon the submission of an itemized unpaid invoice reflecting services that have been satisfactorily performed on behalf of a deceased World War II Filipino veteran.

(f)  As used in this section, "World War II Filipino veteran" means a Filipino veteran who enlisted in World War II between October 6, 1945, and June 30, 1947, and who, at the time of the veteran's death, was a United States citizen and a resident of the State of Hawaii. [L 2007, c 100, §2]






CHAPTER 364 - VETERANS LOANS

CHAPTER 364

VETERANS LOANS

REPEALED.  L 2000, c 19, §1.



CHAPTER 367 - STATUS OF WOMEN

§367-1 - Findings and purpose.

§367-1  Findings and purpose.  The legislature finds that the work of the state commission on the status of women, established by the governor by executive order on May 15, 1964, demonstrates the need for a continuing body to aid in the implementation of its recommendations, to develop long-range goals, and to coordinate research planning, programming, and action on the opportunities, needs, problems, and contributions of women in Hawaii.  It is the purpose of this chapter to provide for a statewide program, on a permanent and continuing basis, on the status of women in Hawaii. [L 1970, c 190, pt of §1; am L 2000, c 270, §2]



§367-2 - State commission on status of women:  membership.

§367-2  State commission on status of women:  membership.  (a)  There is created a state commission on the status of women for a special purpose within the department of human services for administrative purposes.

(b)  The commission shall consist of thirteen members, which shall include:

(1)  Ex officio nonvoting members the superintendent of education, the president of the University of Hawaii, the director of labor and industrial relations, the director of human resources development, the director of human services, and the director of health, or their respective designated representative; and

(2)  The remaining seven members shall be appointed by the governor in accordance with section 26-34, and shall serve as voting members.

(c)  Of the appointed seven members there shall be one member from each of the counties of Hawaii, Maui, and Kauai, and four members from Oahu.

(d)  The members shall be selected on the basis of their interests and knowledge in, and their ability to make contributions to, the solution of problems relating to the status of women.  The chairperson shall be elected annually from the seven appointed members of the commission.

(e)  A quorum to do business or to validate any act of the commission shall consist of a majority of the seven appointed members of the commission. [L 1970, c 190, pt of §1; am L 1972, c 162, §1; am L 1980, c 302, pt of §2; am L 1987, c 339, §4; am L 1991, c 46, §2; am L 1994, c 56, §21; am L 1995, c 151, §3; am L 1998, c 74, §1; am L 2005, c 147, §3]



§367-2.3 - Compensation.

[§367-2.3]  Compensation.  The members shall serve without compensation but shall be reimbursed for their necessary expenses in attending meetings of the commission and in the discharge of their duties. [L 1991, c 46, §1]



§367-2.5 - Executive director.

§367-2.5  Executive director.  The commission shall appoint an executive director for the proper administration and enforcement of this chapter without regard to chapter 76. [L 1984, c 74, §1; am L 1995, c 151, §4; am L 2000, c 253, §150]



§367-3 - Powers and duties of commission.

§367-3  Powers and duties of commission.  The commission shall:

(1)  Act as a central clearinghouse and coordinating body for governmental and nongovernmental activities and information relating to the status of women;

(2)  Create public awareness and understanding of the responsibilities, needs, potentials, and contributions of women and their roles in the changing society;

(3)  Recommend legislative and administrative action on equal treatment and opportunities for women;

(4)  Encourage a long-range program of education of women in their political rights and responsibilities, particularly with respect to their voting duties;

(5)  Maintain contacts with appropriate federal, state, local, and international agencies concerned with the status of women;

(6)  Cooperate and collaborate with national groups on the status of women and arrange for participation by representatives of the State in White House conferences and other national conferences from time to time;

(7)  Administer funds allocated for its work; be authorized to accept, disburse, and allocate funds that may become available from other governmental and private sources; provided that all such funds shall be disbursed or allocated in compliance with any specific designation stated by the donor and in the absence of such specific designation, such funds shall be disbursed or allocated on projects related to any of the purposes of this chapter; and

(8)  Submit an annual report with recommendations to the governor and the legislature. [L 1970, c 190, pt of §1; am L 1972, c 81, §1; am L 2000, c 270, §3]

Note

Effective July 1, 2002, "chapters 76 and 77" changed to "chapter 76".  L 2000, c 253, §150.

Case Notes

Claim for negligent and/or intentional infliction of emotional distress against Hawaii civil rights commission not barred under §662-15(1), as acts of investigating complaint, instituting suit based on finding of reasonable cause, and sending demand letter were part of routine operations of commission and did not involve broad policy considerations encompassed within the discretionary function exception.  88 H. 85, 962 P.2d 344.

The discretionary function exception in §662-15(1) is limited to situations in which a government agent is engaged in the effectuation of  "broad public policy"; the investigation of a complaint by the Hawaii civil rights commission, in and of itself, does not involve such considerations; thus, a counterclaim for negligence in the performance of an investigation is not barred by sovereign immunity.  88 H. 85, 962 P.2d 344.



§367-4 - County committees on status of women, membership, organization, etc.

§367-4  County committees on status of women, membership, organization, etc.  The mayor of each county shall appoint a county committee on the status of women charged with the duty and responsibility of developing information as the state commission on the status of women requires or as the committee deems advisable concerning the status of women within the respective counties; and other appropriate duties and responsibilities as may be deemed necessary by each county.  The committees shall submit to the state commission, plans and proposals affecting the status of women in the several counties.  Each county committee shall endeavor to secure the widest possible citizen participation in its efforts and, for this purpose, may utilize existing public or private organizations.  The membership of each county committee shall include, ex officio, the county attorney or corporation counsel and the county representative of the commission on the status of women.  The other members shall be selected on the basis of their interest and knowledge in, and their ability to make contributions to, the solution of problems relating to the status of women within the county and their knowledge of local conditions.  The chairperson shall be elected annually from the nongovernmental members of the committee.  The terms of office of each member shall be four years.  Each county committee shall meet at least four times a year.  The members of the county committees shall receive no compensation for their services.  The respective county legislative bodies are authorized to make appropriations to meet the necessary expenses of the committees. [L 1970, c 190, pt of §1; am L 1979, c 204, §2; gen ch 1993; am L 1995, c 151, §5; am L 1996, c 298, §6]



§367-5 - Commission on the status of women trust fund.

[§367-5]  Commission on the status of women trust fund.  (a)  There is established a commission on the status of women trust fund.  All funds contributed to the trust fund, including income and capital gains earned therefrom, shall be used exclusively for commission programs as defined in the articles, bylaws, resolutions, and other instruments executed on behalf of the commission on the status of women or any nonprofit organization established thereunder.  The trust fund may receive any and all types of private contributions, and the income and capital gains earned by the fund; provided that funds or properties donated for the commission's use shall be deposited and accounted for in accordance with policies and procedures adopted by the comptroller.  The trust fund shall be subject to the following restrictions:

(1)  All funds, and the income and capital gains earned by investment of those funds, shall be expended only for the support of the commission or its nonprofit organization's programs; and

(2)  Other restrictions imposed by the legislature with respect to the transfer or appropriation of funds.

(b)  Any funds deposited in the trust fund, and any income and capital gains earned therefrom, not used for the commission or its nonprofit organization's programs, shall be invested in accordance with the provisions of the articles, bylaws, resolutions, or other instruments executed on behalf of the commission or its nonprofit organization, and in a manner intended to maximize the rate of return on investment of the fund.

(c)  If the trust fund is terminated or the commission or its nonprofit organization is dissolved, all funds, including the income and capital gains earned by the investment of funds, shall be distributed in accordance with the articles and bylaws of the commission or its nonprofit organization.

(d)  The commission shall require an annual audit of the trust fund, the results of which shall be submitted to the department of budget and finance not more than thirty days after receipt by the commission.  The commission shall retain for a period of three years, any documents, papers, books, records, and other evidence that are pertinent to the trust fund, and permit inspection or access thereto by the department of budget and finance, the department of accounting and general services, state legislators, and the auditor, or their duly authorized representatives.

(e)  The trust fund shall be subject to the terms and conditions provided in this section.  The trust fund shall not be placed in the state treasury and the State shall not administer the fund nor be liable for its operation or solvency.  The fund shall be a private charitable trust fund administered by a private trust company as trustee.

(f)  Subsections (a) to (e) shall take effect upon the creation of a commission on the status of women foundation, a tax-exempt, nonprofit foundation that is subject to the terms and conditions provided in this section. [L 2000, c 270, §1]






CHAPTER 367D - PARITY FOR FEMALE OFFENDERS

§367D - l Female prisoners; parity programs.

[§367D‑l]  Female prisoners; parity programs.  Adult women convicted of crimes and juvenile females adjudicated for offenses that would be crimes if committed by an adult or who are adjudicated delinquents shall be provided a range and quality of programming substantially equivalent to the range and quality of programming offered to male persons who are similarly situated.  Programs for female offenders shall be based upon the psychosocial developmental needs of female offenders. [L 2006, c 258, pt of §2]



§367D 2 - Model programs; department of public safety.

[§367D‑2]  Model programs; department of public safety.  Subject to funding by the legislature, the director of public safety shall foster a gender-responsive environment by providing model gender-responsive programs for female offenders that are responsive to statewide needs and geographical areas and shall award contracts for the programs.  The gender-responsive environment and programs shall:

(1)  Respond in a rehabilitative way to the type of offenses female offenders generally commit and address pathways to crime;

(2)  Respond to the problems of female offenders with dependent children;

(3)  Respond to the importance of developing self-determination through independent living and marketable job skills;

(4)  Assist female offenders in overcoming their own extreme degree of dependency by developing and fostering strong and healthy relationships without losing self-esteem;

(5)  Respond appropriately to the specific health care needs of women, including but not limited to mental health and substance abuse services;

(6)  Offer transitional support for female offenders and their families to promote successful reentry into their families and communities; and

(7)  Offer technical assistance and training toward the implementation of other similar programs. [L 2006, c 258, pt of §2]



§367D 3 - Contracts.

[§367D‑3]  Contracts.  To encourage cooperation and assist private agencies that have existing programs designed specifically for female offenders and to encourage private agencies to develop and implement new programs, the director of public safety shall make contracts available to private agencies electing to participate in the contract program, subject to chapter 103F. [L 2006, c 258, pt of §2]



§367D 4 - Agency programs; proportionate costs.

[§367D‑4]  Agency programs; proportionate costs.  Where several private agencies combine to provide one or more of the programs under this chapter, the cost of each program shall be borne proportionately by the participating agencies on the basis of need or use as determined by rules adopted by the director of public safety pursuant to chapter 91. [L 2006, c 258, pt of §2]



§367D 5 - Duties of the director of public safety.

[§367D‑5]  Duties of the director of public safety.  The director of public safety shall:

(1)  Review all plans for programs for female offenders;

(2)  Review contract applications or proposals for model programs for female offenders and award contracts for programs;

(3)  Monitor the delivery of services provided under contract programs for female offenders;

(4)  Establish, by rule, a method of determining the amount or percentage of local contribution to receive a contract under this chapter; and

(5)  Collaborate with the Community Alliance on Prisons or other advocacy group in Hawaii as a resource on women's issues for the department. [L 2006, c 258, pt of §2]



§367D 6 - Female adjudicated youth.

[§367D‑6]  Female adjudicated youth.  The office of youth services shall collaborate with the departments of human services, health, labor and industrial relations, and education, as well as with representatives of the private sector, to develop a comprehensive continuum of care to address the gender-responsive needs of female adjudicated youth. [L 2006, c 258, pt of §2]



§367D 7 - Model programs; office of youth services.

[§367D‑7]  Model programs; office of youth services.  Subject to funding by the legislature, the director of the office of youth services shall foster a gender-responsive environment by providing model gender-responsive programs for female adjudicated youth that are responsive to statewide needs and geographical areas and shall award contracts for the programs.  The gender-responsive environment and programs shall:

(1)  Respond in a rehabilitative way to the type of offenses female adjudicated youth generally commit and address pathways to crime;

(2)  Respond to the problems of female adjudicated youth with dependent children;

(3)  Respond to the importance of developing self-determination through education; employment training; special education to the learning disabled; and social, cognitive, communication, and life skills training;

(4)  Assist female adjudicated youth in overcoming their own extreme degree of dependency by developing and fostering strong and healthy relationships without losing self-esteem;

(5)  Respond appropriately to the specific health care needs of girls and women, including but not limited to mental health and substance abuse services;

(6)  Offer transitional support for female adjudicated youth and their families to promote successful reentry into their families, schools, and communities; and

(7)  Offer technical assistance and training toward the implementation of other similar programs. [L 2006, c 258, pt of §2]



§367D-8 - Annual report.

§367D-8  Annual report.  The department of public safety and the office of youth services shall submit an annual report to the legislature no later than twenty days before the convening of each regular session on the following areas:  program descriptions, type and costs of contracts made, name of the private agency awarded each contract, and the success of each contract in meeting program specifications.  The report shall detail the development of the comprehensive continuum of care to address the gender-responsive needs of Hawaii's female offenders and female adjudicated youth both in-state and abroad.  The report shall also highlight the existing gaps in the system and include recommendations for resources needed to reach a seamless continuum of care and other relevant information concerning the creation of a gender-responsive environment for female offenders and female adjudicated youth. [L 2006, c 258, pt of §2; am L 2007, c 9, §13]






CHAPTER 368 - CIVIL RIGHTS COMMISSION

§368-1 - Purpose and intent.

PART I.  GENERAL PROVISIONS

§368-1  Purpose and intent.  The legislature finds and declares that the practice of discrimination because of race, color, religion, age, sex, sexual orientation, marital status, national origin, ancestry, or disability in employment, housing, public accommodations, or access to services receiving state financial assistance is against public policy.  It is the purpose of this chapter to provide a mechanism which provides for a uniform procedure for the enforcement of the State's discrimination laws.  It is the legislature's intent to preserve all existing rights and remedies under such laws. [L 1988, c 219, pt of §1; am L 1989, c 387, §1; am L 1991, c 2, §1; am L 1992, c 33, §5]



§368-1.5 - Programs and activities receiving state financial assistance.

§368-1.5  Programs and activities receiving state financial assistance.  (a)  No otherwise qualified individual in the State shall, solely by reason of his or her disability, be excluded from the participation in, be denied the benefits of, or be subjected to discrimination by state agencies, or under any program or activity receiving state financial assistance.

(b)  As used in this section, the term "disability" means the state of having a physical or mental impairment which substantially limits one or more major life activities, having a record of such an impairment, or being regarded as having such an impairment.

(c)  As used in this section, "state financial assistance" means grants, purchase-of-service contracts, or any other arrangement by which the State provides or otherwise makes available assistance in the form of funds to an entity for the purpose of rendering services on behalf of the State.  It does not include procurement contracts, state insurance or guaranty contracts, licenses, tax credits, or loan guarantees to private businesses of general concern that do not render services on behalf of the State. [L 1989, c 387, §2; am L 1992, c 33, §5]



§368-2 - Civil rights commission established.

§368-2  Civil rights commission established.  (a)  There is established a civil rights commission composed of five members nominated and, by and with the advice and consent of the senate, appointed by the governor for staggered terms in accordance with section 26-34.  The members appointed to the commission shall be selected on the basis of their knowledge and experience in civil rights matters and on the basis of a demonstrated commitment to the preservation of the civil rights of all individuals.  The governor shall designate one of the commissioners as the chair of the commission.

(b)  Any action taken by the commission shall be by a simple majority of the members of the commission.  All decisions of the commission shall be reduced to writing and shall state separately its findings of fact and conclusions.  Any vacancy in the commission shall not impair the authority of the remaining members to exercise all the powers of the commission.  The governor may appoint an acting member of the commission during the temporary absence from the State or the illness of any regular member.  An acting member, during the acting member's term of service, shall have the same powers and duties as the regular member.

(c)  The members shall serve without compensation but shall be paid per diem and travel expenses when attending meetings of the commission.  The commission shall be within the department of labor and industrial relations for administrative purposes only. [L 1988, c 219, pt of §1; am L 1989, c 386, §5]



§368-3 - Powers and functions of commission.

§368-3  Powers and functions of commission.  The commission shall have the following powers and functions:

(1)  To receive, investigate, and conciliate complaints alleging any unlawful discriminatory practice under part I of chapter 489, chapter 515, and part I of chapter 378, and complaints filed under this chapter, and conduct proceedings on complaints alleging unlawful practices where conciliatory efforts are inappropriate or unsuccessful;

(2)  To hold hearings and make inquiries, as it deems necessary, to carry out properly its functions and powers, and for the purpose of these hearings and inquiries, to administer oaths and affirmations, conduct depositions, compel the attendance of parties and witnesses and the production of documents by the issuance of subpoenas, examine parties and witnesses under oath, require answers to interrogatories, and delegate these powers to any member of the commission or any person appointed by the commission for the performance of its functions;

(3)  To commence civil action in circuit court to seek appropriate relief, including the enforcement of any commission order, conciliation agreement, or predetermination settlement;

(4)  To issue the right to sue to a complainant;

(5)  To order appropriate legal and equitable relief or affirmative action when a violation is found;

(6)  To issue publications and results of investigations and research that, in its judgment, will tend to promote goodwill and minimize or eliminate discrimination in employment, housing, and public accommodations;

(7)  To submit annually to the governor and the legislature a written report of its activities and recommendations for administrative or statutory changes required to further the purposes of this chapter;

(8)  To appoint an executive director, deputy executive director, attorneys, and hearings examiners who shall be exempt from chapter 76, and investigators and other necessary support personnel who shall be subject to chapter 76.  Section 28-8.3 notwithstanding, an attorney employed by the commission as a full-time staff member may represent the commission in litigation, draft legal documents for the commission, provide other necessary legal services to the commission, and shall not be deemed to be a deputy attorney general; and

(9)  To adopt rules under chapter 91. [L 1988, c 219, pt of §1; am L 1989, c 386, §6; am L 1991, c 80, §1 and c 252, §2; am L Sp 1993, c 8, §53; am L 2000, c 253, §150; am L 2001, c 55, §17(1)]

Case Notes

Claim for negligent and/or intentional infliction of emotional distress against Hawaii civil rights commission not barred under §662-15(1), as acts of investigating complaint, instituting suit based on finding of reasonable cause, and sending demand letter were part of routine operations of commission and did not involve broad policy considerations encompassed within the discretionary function exception.  88 H. 85, 962 P.2d 344.

The discretionary function exception in §662-15(1) is limited to situations in which a government agent is engaged in the effectuation of  "broad public policy"; the investigation of a complaint by the Hawaii civil rights commission, in and of itself, does not involve such considerations; thus, a counterclaim for negligence in the performance of an investigation is not barred by sovereign immunity.  88 H. 85, 962 P.2d 344.



§368-4 - Records; confidentiality; disclosure; reporting requirements.

§368-4  Records; confidentiality; disclosure; reporting requirements.  (a)  All records of the investigation arising from a complaint filed with the commission shall be kept confidential and shall not be disclosed to anyone; provided that any factual matters provided to the commission during the intake and investigation of the complaint, including complainant and respondent statements and documents, pre-complaint questionnaires, witness statements for which the witness has not requested confidentiality, other documents received from witnesses, and correspondence with parties and witnesses may be disclosed:

(1)  As may be required by order of a court with jurisdiction in a case arising from a complaint filed with the commission; or

(2)  As may be requested by a party in a complaint filed with the commission, if a complainant verifies in writing that the complainant has received a notice of right to sue pursuant to section 368-12 and a civil action has been filed or the right to sue has not expired, or if a respondent verifies in writing that the complainant has filed a civil action.

(b)  All records of non-factual matters relating to the investigation and arising from a complaint filed with the commission, including:

(1)  Settlement discussions;

(2)  Financial records;

(3)  Commission attorney communications and work products;

(4)  Confidential witness statements; and

(5)  Commission investigatory procedures, including but not limited to:

(A)  Training and educational discussions between staff;

(B)  The case analysis manual;

(C)  Procedures and standards used in case analysis;

(D)  Investigatory directives;

(E)  Investigative plans, strategies, or goals;

(F)  Case reviews; and

(G)  Investigator notes, impressions, recommendations, and reports;

shall be considered confidential records except as otherwise provided by law.

(c)  The disclosure of records that are not related to the investigation arising from a complaint filed with the commission shall be subject to chapter 92F.

(d)  The commission shall maintain complete records of all complaints filed with the commission and shall compile annual statistical data on the number of complaints filed and the status or disposition of those complaints by types of complaints.

(e)  The commission shall provide to the governor and the legislature a report of that statistical data on an annual basis, not less than thirty days prior to the convening of the legislative session. [L 1988, c 219, pt of §1; am L 1989, c 386, §7; am L 1994, c 139, §1]



§368-5 - Penalties.

[§368-5]  Penalties.  Whoever intentionally resists, prevents, impedes, or interferes with the commission or any of its authorized agents or representatives in the performance of duties pursuant to this chapter, or who in any manner intentionally violates an order of the commission, shall be fined not more than $500, or imprisoned for not more than ninety days, or both. [L 1988, c 219, pt of §1]



§368-11 - Complaint against unlawful discrimination.

[PART II.  REMEDIES]

Revision Note

Part II designation added by revisor.

Case Notes

No intentional infliction of emotional distress as commission's act of sending official letter to settle complaint if appellant paid monetary damages and took out newspaper ad not "outrageous" conduct.  88 H. 85, 962 P.2d 344.

The commission is subject to a duty to follow its own administrative rules, utilizing reasonable care, and was potentially negligent for instituting legal action barred by its own administrative rules.  88 H. 85, 962 P.2d 344.

Where appellant's counterclaim lacked any allegation of physical injury to appellant or another as a result of the conduct of the commission, action for negligent infliction of emotional distress could not be maintained.  88 H. 85, 962 P.2d 344.

§368-11  Complaint against unlawful discrimination.  (a)  The commission shall have jurisdiction over the subject of discriminatory practices made unlawful by part I of chapter 489, chapter 515, part I of chapter 378, and this chapter.  Any individual claiming to be aggrieved by an alleged unlawful discriminatory practice may file with the commission's executive director a complaint in writing that shall state the name and address of the person or party alleged to have committed the unlawful discriminatory practice complained of, set forth the particulars thereof, and contain other information as may be required by the commission.  The attorney general, or the commission upon its own initiative may, in like manner, make and file a complaint.

(b)  A complaint may be filed on behalf of a class by the attorney general or the commission, and a complaint so filed may be investigated, conciliated, heard, and litigated on a class action basis.

(c)  No complaint shall be filed after the expiration of one hundred eighty days after the date:

(1)  Upon which the alleged unlawful discriminatory practice occurred; or

(2)  Of the last occurrence in a pattern of ongoing discriminatory practice.

(d)  For the purposes of this chapter "unlawful discriminatory practice" means an unfair discriminatory practice or like terms, as may be used in part I of chapter 489, chapter 515, or part I of chapter 378. [L 1989, c 386, pt of §1; am L 1991, c 252, §3; am L 2001, c 55, §17(2), (3)]

Law Journals and Reviews

Viability of the Continuing Violation Theory in Hawai‘i Employment Discrimination Law in the Aftermath of Ledbetter.   30 UH L. Rev. 423.

Case Notes

Plaintiff's submission of the pre-complaint questionnaire to the Hawaii civil rights commission constituted the filing of a complaint for purposes of calculating the state filing deadlines; plaintiff's complaint for state law sexual harassment was not filed with the commission in a timely manner.  468 F. Supp. 2d 1210.

The "single-filing" or "piggyback" rule applied under Hawaii law, where the "dual-filed" equal employment opportunity commission administrative complaints of four plaintiffs-intervenors were filed after the 180-day deadline in subsection (c) and the plaintiffs-intervenors sought to "piggyback" on the timely administrative complaints of three other plaintiffs-intervenors.  504 F. Supp. 2d 1008.

Where original complaint was timely filed under subsection (c), amendment of complaint pursuant to Hawaii administrative rule §12-46-6.1 to add agent of employer responsible for alleged discriminatory conduct also did not violate statute of limitations under this section.  89 H. 269, 971 P.2d 1104.



§368-12 - Notice of right to sue.

[§368-12]  Notice of right to sue.  The commission may issue a notice of right to sue upon written request of the complainant.  Within ninety days after receipt of a notice of right to sue, the complainant may bring a civil action under this chapter.  The commission may intervene in a civil action brought pursuant to this chapter if the case is of general importance. [L 1989, c 386, pt of §1]

Case Notes

Plaintiff's claims not time-barred, where defendant argued that certain claims were time-barred because plaintiff failed to serve defendant with complaint within ninety days of receipt of right to sue letters and that plaintiff had no intent to serve defendant with original complaint; among other things, plaintiff filed complaint within ninety days of receipt of right to sue letters and plaintiff was not also required to serve defendant within ninety-day period, plaintiff was only required to commence the civil action by filing complaint.  75 F. Supp. 2d 1113.



§368-13 - Investigation and conciliation of complaint.

§368-13  Investigation and conciliation of complaint.  (a)  After the filing of a complaint, or whenever it appears to the commission that an unlawful discriminatory practice may have been committed, the commission's executive director shall make an investigation in connection therewith.  At any time after the filing of a complaint but prior to the issuance of a determination as to whether there is or is not reasonable cause to believe that part I of chapter 489, chapter 515, part I of chapter 378, or this chapter has been violated, the parties may agree to resolve the complaint through a predetermination settlement.

(b)  The executive director shall issue a determination of whether or not there is reasonable cause to believe that an unlawful discriminatory practice has occurred within one-hundred and eighty days from the date of filing a complaint unless the commission grants an extension of time to issue a determination.

(c)  If the executive director makes a determination that there is no reasonable cause to believe that an unlawful discriminatory practice has occurred in a complaint filed, the executive director shall promptly notify the parties in writing.  The notice to complainant shall indicate also that the complainant may bring a civil action as provided under section 368-12.

(d)  When the executive director determines after the investigation that there is reasonable cause to believe that an unlawful discriminatory practice within the commission's jurisdiction has been committed, the executive director shall immediately endeavor to eliminate any alleged unlawful discriminatory practice by informal methods such as conference, conciliation, and persuasion.

(e)  Where the executive director has determined that there is reasonable cause to believe that an unlawful discriminatory practice has occurred and has been unable to secure from the respondent a conciliation agreement acceptable to the commission within one-hundred and eighty days of the filing of the complaint unless the commission has granted an extension of time, the executive director shall demand that the respondent cease the unlawful discriminatory practice.  The executive director's determination that a final conciliation demand is to be made shall be subject to reconsideration by the commission on its own initiative but shall not be subject to judicial review.  The executive director may demand appropriate affirmative action as, in the judgment of the executive director, will effectuate the purpose of this chapter, and include a requirement for reporting on the manner of compliance. [L 1989, c 386, pt of §1; am L 1991, c 252, §4; am L 2001, c 55, §17(4)]

Case Notes

The commission did not exceed its statutory authority under subsection (b) and Hawaii administrative rule §12-46-12(f) by granting four extensions of the investigation into complainant’s complaint; under the statute and rule, extensions are authorized and the number is not limited.  88 H. 10, 960 P.2d 1218.

Claim for negligent and/or intentional infliction of emotional distress against Hawaii civil rights commission not barred under §662-15(1), as acts of investigating complaint, instituting suit based on finding of reasonable cause, and sending demand letter were part of routine operations of commission and did not involve broad policy considerations encompassed within the discretionary function exception.  88 H. 85, 962 P.2d 344.



§368-14 - Commission hearings.

§368-14  Commission hearings.  (a)  If, fifteen days after service of the final conciliation demand, the commission finds that conciliation will not resolve the complaint, the commission shall appoint a hearings examiner and schedule a contested case hearing that shall be held in accordance with chapter 91.  The case in support of the complaint shall be presented at the hearing by counsel provided by the commission.  Following the completion of the contested case hearing, the hearings examiner shall issue a proposed decision containing a statement of reasons including a determination of each issue of fact or law necessary to the proposed decision which shall be served upon the parties.  Any party adversely affected by the proposed decision may file exceptions and present argument to the commission which shall consider the whole record or such portions thereof as may be cited by the parties.  If the commission finds that unlawful discrimination has occurred, the commission shall issue a decision and order in accordance with chapter 91 requiring the respondent to cease the unlawful practice and to take appropriate remedial action.  If there is no finding of discrimination, the commission shall issue an order dismissing the case.

(b)  At any time after a complaint is filed, the commission may file a petition in the circuit court in the circuit in which the subject of the complaint occurred, or in the circuit in which a respondent resides or transacts business, seeking appropriate temporary relief against the respondent, pending final determination of proceedings under this chapter, including an order or decree restraining the respondent from doing or procuring any act tending to render ineffectual any order the commission may enter with respect to the complaint.  The court may grant the temporary relief or restraining order as it deems just and proper, but no relief or order extending beyond five days shall be granted except by consent of the respondent or after hearing upon notice to the respondent and a finding by the court that there is reasonable cause to believe that the respondent has engaged in a discriminatory practice.

If a complaint is dismissed by final order of the commission or a court after a court has granted temporary relief or a restraining order under this subsection, the respondent is entitled to recover from the State damages and costs, not to exceed a total of $500, sustained by reason of the temporary relief or restraining order in an action in the court that granted the temporary relief or restraining order. [L 1989, c 386, pt of §1; am L 1991, c 252, §5]



§368-15 - Compliance review.

§368-15  Compliance review.  At any time in its discretion but not later than one year from the date of a conciliation agreement, predetermination settlement, or after the date of a commission's order to cease an unlawful practice and to take appropriate remedy, the commission shall investigate whether the terms of the agreement, settlement, or order are being complied with by the respondent.  Upon a finding that the terms of the agreement, settlement, or the terms of the commission's order, are not being complied with by the respondent, the commission shall take affirmative action as authorized in section 368-3. [L 1989, c 386, pt of §1; am L 1991, c 252, §6]



§368-16 - Appeals; de novo review; procedure.

[§368-16]  Appeals; de novo review; procedure.  (a)  A complainant and a respondent shall have a right of appeal from a final order of the commission, including cease and desist orders and refusals to issue charges in the circuit court for the circuit in which the alleged violation occurred or where the person against whom the complaint is filed, resides, or has the person's principal place of business.  An appeal before the circuit court shall be reviewed de novo.  If an appeal is not taken within thirty days after the service of an appealable order of the commission, the commission may obtain an order for the enforcement of the order from the circuit court that has jurisdiction of the appeal.

(b)  Where a respondent petitions for an appeal to the circuit court, the commission shall be a party to any proceeding as the appellee.  The complainant shall have the right to intervene.

(c)  A proceeding for review or enforcement of an appealable order is initiated by filing a petition in the circuit court.  Copies of the petition shall be served upon the parties of record.  Within thirty days after the service of the petition upon the commission or filing of the petition by the commission, or within further time as the court may allow, the commission shall transmit to the court the original or a certified copy of the entire record upon which the order is based, including a transcript of the testimony, which need not be printed.  By stipulation of the parties to the review proceeding, the record may be shortened.  The court may grant temporary relief as it considers just, or enter an order enforcing, modifying and enforcing as modified, or setting aside in whole or in part the order of the commission, or may remand the case to the commission for further proceedings.  The commission's copy of the testimony shall be available at reasonable times to all parties for examination without cost.

(d)  The final judgment or decree of the circuit court shall be subject to review by appeal in the same manner and form as other appeals from that court.

(e)  A proceeding under this section shall be initiated not more than thirty days after a copy of the order of the commission is received, unless the commission is the petitioner or the petition is filed under subsection (d).  If a proceeding is not so initiated, the commission may obtain a court order for enforcement of its order upon showing that a copy of the petition for enforcement was served on the respondent, that the respondent is subject to the jurisdiction of the court, that the order sought to be enforced is an order of the commission, regularly entered, and that the commission has jurisdiction over the subject matter and the respondent. [L 1989, c 386, pt of §1]

Case Notes

A respondent who appeals a final order of the Hawaii civil rights commission, pursuant to this section, is entitled to a jury trial on any claims that form the basis for an award of common law damages by the Hawaii civil rights commission.  101 H. 438, 71 P.3d 389.

Pursuant to subsection (a), the circuit court's standard of review when reviewing a decision of the Hawaii civil rights commission is de novo; the supreme court's standard of review of an appeal from circuit court regarding an appeal from the commission is a review of the circuit court's findings of fact under a clearly erroneous standard, and its conclusions of law de novo under the right or wrong standard.  102 H. 307, 76 P.3d 550.



§368-17 - Remedies.

§368-17  Remedies.  (a)  The remedies ordered by the commission or the court under this chapter may include compensatory and punitive damages and legal and equitable relief, including, but not limited to:

(1)  Hiring, reinstatement, or upgrading of employees with or without back pay;

(2)  Admission or restoration of individuals to labor organization membership, admission to or participation in a guidance program, apprenticeship training program, on-the-job training program, or other occupational training or retraining program, with the utilization of objective criteria in the admission of persons to those programs;

(3)  Admission of persons to a public accommodation or an educational institution;

(4)  Sale, exchange, lease, rental, assignment, or sublease of real property to a person;

(5)  Extension to all persons of the full and equal enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of the respondent;

(6)  Reporting as to the manner of compliance;

(7)  Requiring the posting of notices in a conspicuous place that the commission may publish or cause to be published setting forth requirements for compliance with civil rights law or other relevant information that the commission determines necessary to explain those laws;

(8)  Payment to the complainant of damages for an injury or loss caused by a violation of part I of chapter 489, chapter 515, part I of chapter 378, or this chapter, including a reasonable attorney's fee;

(9)  Payment to the complainant of all or a portion of the costs of maintaining the action before the commission, including reasonable attorney's fees and expert witness fees, when the commission determines that award to be appropriate; and

(10)  Other relief the commission or the court deems appropriate.

(b)  Section 386-5 notwithstanding, a workers' compensation claim or remedy does not bar relief on complaints filed with the commission. [L 1989, c 386, pt of §1; am L 1991, c 252, §7; am L 2001, c 55, §17(5)]

Case Notes

Subsection (a) had prospective effect only.  76 H. 454, 879 P.2d 1037.

Chapter 386 does not bar relief on claims filed with the commission.  85 H. 7, 936 P.2d 643.

Section permits court to award compensatory and punitive damages in civil actions brought under part I of chapter 378.  85 H. 7, 936 P.2d 643.

Employer was entitled to a jury trial, under article I, §13 of the Hawaii constitution, with respect to employees' allegation of sexual discrimination and retaliation, as subsection (a) empowered the Hawaii civil rights commission to award legal forms of relief, and, in proceedings before the commission, the employees and executive director claimed legal relief in the form of monetary damages of $400,000 for each employee.  101 H. 438, 71 P.3d 389.









TITLE 21 - LABOR AND INDUSTRIAL RELATIONS

CHAPTER 371 - DEPARTMENT OF LABOR AND INDUSTRIAL RELATIONS

§371-1 - Definitions.

PART I.  GENERAL PROVISIONS

Note

Sections 371-1 to 371-18 designated as Part I by L 2006, c 290, §2.

§371-1  Definitions.  When used in this chapter:

"Appeal board" means the labor and industrial relations appeal board.

"Department" means the department of labor and industrial relations.

"Director" means the director of labor and industrial relations.

"Employer" includes every person having control or custody of any employment, place of employment, or of any employee, but shall not include the United States or the State or any political subdivision thereof. [L 1939, c 237, pt of §1; RL 1945, §4101; am L 1955, c 19, §1(a); RL 1955, §88-1; am L 1959, c 264, §1; am L Sp 1959 2d, c 1, §38; HRS §371-1]

Revision Note

Definitions rearranged.



§371-2 - Definition: references to "this chapter".

§371-2  Definition:  references to "this chapter".  Whenever in this chapter reference is made to "this chapter", the term, unless the context clearly indicates otherwise, includes also any other chapter or section of the Revised Statutes amended by Act 237 of the Session Laws of Hawaii 1939, and any other provisions of the Act. [L 1939, c 237, §1(20); RL 1945, §4102; RL 1955, §88-2; HRS §371-2]



§371-3 - Legal assistance.

§371-3  Legal assistance.  The attorney general shall be the legal advisor to the department of labor and industrial relations, and all legal duties involved in the work of the department shall be performed by the department of the attorney general. [L 1953, c 105, §3; RL 1955, §88-5; HRS §371-3]

Cross References

Attorney general, generally, see chapter 28.



§371-4 - Labor and industrial relations appeals board.

PART I.  GENERAL PROVISIONS

Note

Sections 371-1 to 371-18 designated as Part I by L 2006, c 290, §2.

§371-4  Labor and industrial relations appeals board.  (a)  There is created a labor and industrial relations appeals board composed of three members nominated and, by and with the advice and consent of the senate, appointed by the governor for terms of ten years each, except that the terms of members first appointed shall be for six, eight, and ten years respectively as designated by the governor at the time of appointments.  The governor shall designate the chairperson of the board, who shall be an attorney at law licensed to practice in all of the courts of this State.  Each member shall hold office until the member's successor is appointed and qualified.  Because cumulative experience and continuity in office are essential to the proper handling of appeals under workers' compensation law and other labor laws, it is hereby declared to be in the public interest to continue board members in office as long as efficiency is demonstrated.  The members shall devote full time to their duties as members of the board.  Effective July 1, 2005, the chairperson of the board shall be paid a salary set at eighty-seven per cent of the salary of the director of labor and industrial relations, and the salary of each of the other members shall be ninety-five per cent of the chairperson's salary.

(b)  The board shall have power to decide appeals from decisions and orders of the director of labor and industrial relations issued under the workers' compensation law and any other law for which an appeal to the board is provided by law.

(c)  A decision concurred in by any two members shall constitute a decision of the board.

(d)  A vacancy in the board, if there remain two members of it, shall not impair the authority of two members to act.

(e)  If any member of the board is unable to act because of absence, temporary disability, or disqualification, the governor may make a temporary appointment and the appointee shall have all the powers and duties of a regular member of the board.

(f)  The chairperson of the appeal board shall be responsible for the administrative functions of the appeal board.  The appeal board may:

(1)  Appoint an executive officer and hearings officer, and employ other employees as it deems necessary in the performance of its functions;

(2)  Set the duties and compensation of the executive officer, hearings officer, and employees; and

(3)  Provide for the reimbursement of actual and necessary expenses incurred by the executive officer, hearings officer, and employees in the performance of their duties, within the amounts made available by appropriations therefor.

Members of the appeal board and employees other than clerical and stenographic employees shall be exempt from chapters 76 and 89.  Clerical and stenographic employees shall be employed in accordance with chapter 76.

(g)  The board shall be within the department of labor and industrial relations for budgetary and administrative purposes only.

(h)  The board may adopt rules and regulations within its area of responsibilities in accordance with chapter 91. [L 1939, c 237, pt of §1(7); RL 1945, §4109; RL 1955, §88-10; am L Sp 1959 2d, c 1, §5; HRS §371-4; am L 1969, c 244, §1a; am L 1975, c 5, §1, c 41, §1, and c 58, §18; am L 1982, c 129, §15; gen ch 1985; am L 1986, c 128, §14; am L 1989, c 329, §12; am L 1990, c 140, §7; gen ch 1993; am L 1994, c 92, §2; am L 2000, c 253, §150; am L 2002, c 148, §41; am L 2005, c 226, §12; am L 2009, c 3, §2]

Cross References

Boards, generally, see §26-34.

Attorney General Opinions

Member holding over will be a de jure, not merely a de facto, officer.  Att. Gen. Op. 73-7.

Neither the disability compensation division (DCD) nor the labor and industrial relations appeals board (LIRAB) is an "entity" for purposes of chapter 323C when it reviews, evaluates, and decides on claims for workers' compensation; some provisions of chapter 323C apply to each in its adjudicatory capacity because the DCD and the LIRAB receive protected health information when they process workers' compensation claims.  Att. Gen. Op. 2000-2.

Case Notes

Board is an agency within meaning of §91-1.  54 H. 479, 510 P.2d 89.



§371-5 - REPEALED.

§371-5  REPEALED.  L 1969, c 244, §1b.



§371-6 - Powers respecting oaths, subpoenas, etc.

§371-6  Powers respecting oaths, subpoenas, etc.; witness fees, expenses, immunities.  In all hearings or investigations conducted by the director of labor and industrial relations, or any of the director's duly authorized subordinates, including a hearings officer appointed by the appeal board under section 371-4, or the appeal board, with respect to any matters cognizable by any of them, each of the officers, and each member of the board, shall have the same powers respecting the administering of oaths, compelling the attendance of witnesses, the production of documentary evidence, and examining or causing to be examined witnesses, as are possessed by a circuit court and may take depositions and certify to official acts.  The circuit court of any circuit upon application by any of them shall have power to enforce by proper proceedings the attendance and testimony of any witness so subpoenaed.  Subpoena and witness fees and mileage in such cases shall be the same as in criminal cases in the circuit courts.  Necessary expenses of or in connection with any such hearings or investigations shall be payable from the funds appropriated for expenses of administration for the department of labor and industrial relations.

No person shall be excused from attending or testifying or producing material, books, papers, correspondence, memoranda, and other records, before the director, the director's duly authorized subordinate, including a hearings officer appointed by the appeal board under section 371-4, or the appeal board, or in obedience to the subpoena of any of them, in any cause or proceeding before them, on the grounds that the testimony and evidence, documentary or otherwise, required of the person may tend to incriminate the person or subject the person to a penalty or forfeiture; but no individual shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which the individual is compelled, after having claimed the individual's privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that the individuals so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying. [L 1939, c 237, §1(8); RL 1945, §4111; RL 1955, §88-12; am L Sp 1959 2d, c 1, §27; HRS §371-6; am L 1973, c 31, pt of §21; gen ch 1985; am L 2009, c 3, §3]

Cross References

Hearings, see chapter 91.

Oaths, see §§1-21, 621-12.

Subpoenas, see §621-1.

Rules of Court

Oaths, see HRCP rule 43(d).

Subpoenas, see HRCP rule 45.



§371-7 - Duties and powers of the department; rules, procedure for varying.

§371-7  Duties and powers of the department; rules, procedure for varying.  In addition to any other duties and powers as may be conferred upon the department of labor and industrial relations by law, the department shall:

(1)  File with the governor a written report or reports at times, at least once in each year, and in a form as shall be requested by the governor covering the condition and activities of the department;

(2)  Make, modify, and repeal reasonable rules of general application for the protection of life, health, and safety of employees in every employment or place of employment; provided that the rules shall not conflict with any rules of the department of health covering the same subject matter; provided further that rules pertaining to any workers' compensation case arising under chapter 386 shall be adopted or amended as specified in section 386-72; and

(3)  Make, modify, and repeal such other reasonable rules of general application as may be necessary to carry into effect this chapter.

The rules of the department and any amendments thereto, when adopted in accordance with chapter 91, shall have the force and effect of law and shall be enforced in the same manner as this chapter.

If there are practical difficulties or unnecessary hardships in carrying out a rule, the director of labor and industrial relations, after public hearing, may make a variation from the requirement if the spirit of the rule is observed.  Any person affected by the rule, or the person's agent, may petition for variation, stating the grounds therefor.  The director shall fix a day for a hearing on the petition and give reasonable notice thereof to the petitioner.  A properly indexed record of all variations made shall be kept in the office of the department and shall be open to public inspection.

Any interested person may obtain a ruling as to the validity or applicability of any rule in the manner provided in chapter 91. [L 1939, c 237, §1(9); RL 1945, §4112; am L 1951, c 23, §1; RL 1955, §88-13; am L Sp 1959 2d, c 1, §§19, 27; am L 1965, c 96, §63; HRS §371-7; gen ch 1985; am L Sp 2005, c 11, §2]

Cross References

Annual reports, see §93-12.

General authority and organization, see §26-20.



§371-8 - Duties and powers of director; enforcement of rules.

§371-8  Duties and powers of director; enforcement of rules.  In addition to any other duties and powers as may be conferred upon the director by law, the director of labor and industrial relations shall:

(1)  Supervise and direct the operations and functions of the department of labor and industrial relations;

(2)  Cause the enforcement of rules; and

(3)  Propose rules or changes in rules, as the director deems advisable for the protection of life, health, and safety of employees, in every employment or place of employment; provided that rules pertaining to workers' compensation cases arising under chapter 386 shall be adopted or amended as specified in section 386-72.  The director may appoint committees composed of employers, employees, and experts to suggest rules or changes therein.

The director may make, amend, and repeal rules necessary for the internal administration of the department and for the proper conduct of hearings before the director or the director's authorized agents under this section.  The director shall not be bound by technical rules of evidence in the conduct of these hearings. [L 1939, c 237, §1(11); RL 1945, §4114; am L 1949, c 102, §1; am L 1955, c 25, §1; RL 1955, §88-15; am L Sp 1959 2d, c 1, §27; am L 1963, c 158, §1; HRS §371-8; gen ch 1985; am L Sp 2005, c 11, §3]

Cross References

Rulemaking, see chapter 91.



§371-9 - Penalties.

§371-9  Penalties.  (a)  Any employer, employee, or other person who wilfully violates any lawful rule of the department for which no penalty is otherwise provided shall be fined not more than $250, or imprisoned not more than six months, or both, for each such offense.

(b)  Any person who, after twenty-one days written notice and the opportunity to be heard by the director, is found to have violated any lawful rule of the department for which no penalty is otherwise provided, shall be fined not more than $250 for each offense. [L 1939, c 237, §1(13); RL 1945, §4116; am L 1955, c 19, §1(b); RL 1955, §88-17; am L Sp 1959 2d, c 1, §27; HRS §371-9; am L 1991, c 107, §4]



§371-10 - Mediation of labor disputes.

§371-10  Mediation of labor disputes.  The governor or the governor's designated agent shall promote the voluntary mediation of disputes between employers and employees, and avoid the necessity of resorting to lockouts, boycotts, blacklists, strikes, discriminations, and legal proceedings in the matters of employment.  In pursuance of this duty, the governor or the governor's designated agent may appoint temporary boards of mediation, consisting of one or more members, provide necessary expenses of such boards, order reasonable compensation not exceeding $10 a day for each member engaged in such mediation, prescribe rules of procedure for such boards, conduct investigations and hearings, and may do all things convenient and necessary to accomplish the purposes of this paragraph.  The governor or the governor's designated agent may designate the director of labor and industrial relations to act as mediator.

Whenever a controversy arises between an employer and the employer's employees which is not settled either in conference between the representatives of the parties or through mediation in the manner provided in this section, the controversy may by agreement of the parties be submitted to arbitration by three persons, one to be selected by the employer, one to be selected by the employees and the two so selected to select the third.

Whenever the governor finds that all reasonable efforts for mediation have been made and failed and that the parties are unable or refuse to enter into an agreement for arbitration, the governor may appoint an emergency board of disinterested persons to investigate and report respecting the controversy.  The board shall be composed of such number of persons as the governor may deem desirable.  The compensation of the members of the board shall be fixed by the governor, which compensation, together with all necessary traveling and other expenses, shall be provided by the director out of funds made available to the department of labor and industrial relations.  The board shall be created separately in each instance and it shall investigate promptly the facts as to the controversy and report thereon, together with its recommendations, to the governor with all reasonable dispatch and in any event not later than thirty days from the date of its creation. [L 1939, c 237, §1(12); RL 1945, §4115; RL 1955, §88-16; am L Sp 1959 2d, c 1, §27; HRS §371-10; gen ch 1985]

Cross References

Appointment of conciliator, see §377-3.



§371 11 - Research and statistics; employers to keep certain records.

§371‑11  Research and statistics; employers to keep certain records.  The department of labor and industrial relations:

(1)  Shall investigate and gather data regarding the wages, hours, and other conditions and practices of employment in the State, and may enter and inspect such places and such records (and make such transcriptions thereof), and investigate such facts, conditions, practices, or matters as are necessary or appropriate to carry into effect the duties imposed upon it under this chapter or under the rules of the department;

(2)  May investigate, collect, and publish such information relating to the cost of living in the State as it deems advisable;

(3)  Shall collect, file, and publish such information relating to labor and industrial relations and shall perform such other duties as the director of labor and industrial relations shall by rule prescribe.

Every employer subject to this chapter or any rule or regulation of the department issued under this chapter shall make, keep, and preserve such records of the persons employed by the employer and of the wages, hours, and other conditions and practices of employment maintained by the employer, and preserve such records for such periods of time, as the department may by rule prescribe.  The director or the director's authorized representative shall for the purpose of examination have access to and the right to copy from such records any matter or thing pertinent to this section, and every employer shall furnish to the director or the director's authorized representative on demand a copy under oath of such material portion of such records as the director or the director's authorized representative requires, and if the director so requires, upon forms prescribed or approved by the director;

(4)  The department shall collect, assemble, and furnish information regarding group life insurance plans, group medical, hospitalization, and health insurance plans, and pension and retirement plans, at the request of any employer or employee.  Upon the request of any employer or employee, the department shall undertake a study of the feasibility of establishing any or all of such plans for such persons as may be designated by the employer or employee making the request.  If the department determines that it will be feasible to establish such plan or plans for the persons so designated, it shall render all necessary assistance to the persons who will be included in such plan or plans, including but not limited to such matters as negotiating for and on behalf of such persons with insurance companies, and drafting of contracts and agreements.  If the department determines that it will not be feasible to establish such plan or plans for the persons designated because of the small number or the diversity of occupations within the group or for any other reason, the department shall actively solicit the participation of as many other employers and employees within the State as may be necessary to form a group or groups for which it shall be feasible to establish the plan or plans contemplated by the employer or employee who made the original request, and shall furnish all necessary assistance in similar manner.

The department shall adopt all necessary rules and regulations to carry out the purposes of this section. [L 1939, c 237, §1(14); RL 1945, §4117; RL 1955, §88‑18; am L 1957, c 135, §2; am L Sp 1959 2d, c 1, §27; HRS §371‑11; gen ch 1985]

Cross References

Rulemaking, see chapter 91.



§371-12 - Labor law enforcement; injunction.

§371-12  Labor law enforcement; injunction.  The department of labor and industrial relations shall:

(1)  Enforce the child labor provisions of this chapter;

(2)  Enforce this chapter relative to the regulation of commercial employment agencies;

(3)  Enforce any other labor laws enacted by the legislature of the State;

(4)  Enforce any rules or regulations of the department.  The department may institute proceedings to enjoin any employer from violating this chapter or the rules or regulations of the department when any such employer is violating any such provision or is threatening to do so and the circuit courts are hereby vested with jurisdiction in the premises;

(5)  Conduct investigations in connection with the foregoing;

(6)  Perform such additional duties as the director of labor and industrial relations shall by rule prescribe. [L 1939, c 237, §1(15); RL 1945, §4118; RL 1955, §88-19; am L Sp 1959 2d, c 1, §27; HRS §371-12; am L 1973, c 31, pt of §21]

Cross References

Child labor, see chapter 390.

Commercial employment agencies, see chapter 373.

Injunctions, see §603-23.

Rules of Court

Injunctions, see HRCP rule 65.



§371-13 - Cooperation with federal agencies.

§371-13  Cooperation with federal agencies.  The department of labor and industrial relations may assist and cooperate with the wage and hour division, United States Department of Labor, in the enforcement within this State of the Fair Labor Standards Act of 1938, and, subject to regulations of the administrator of the wage and hour division and the laws of the State applicable to the receipt and expenditure of money, may be reimbursed by the division for the reasonable cost of such assistance and cooperation. [L 1939, c 237, §1(17); RL 1945, §4120; RL 1955, §88-21; am L Sp 1959 2d, c 1, §27; HRS §371-13]



§371-14 - REPEALED.

§371-14  REPEALED.  L 1969, c 162, §1.

Cross References

For new child labor law, see chapter 390.



§371-15 - Manpower planning administrator.

[§371-15]  Manpower planning administrator.  The position of manpower planning administrator which shall be exempt from chapter 76 is established within the department of labor and industrial relations.  The manpower planning administrator shall be appointed by the director with the concurrence of the state manpower services council.  The manpower planning administrator shall supervise and direct operations and functions of the office of manpower planning within the department of labor and industrial relations.  The administrator shall also serve as executive director of the state manpower services council as established under the Federal Comprehensive Employment and Training Act of 1973, as amended. [L 1976, c 14, §1; gen ch 1985; am L 2000, c 253, §150]



§371-16 - Employers and entities offering long-term care insurance policies.

[§371-16]  Employers and entities offering long-term care insurance policies.  (a)  No later than July 1, 2000, every employer, labor organization, retiree organization, or other entity specified under the definition of "group long-term care insurance" under section 431:10H-104, may apply the guidelines set out in Title 29, Code of Federal Regulations, section 2510.3-1(j), as amended, if the employer chooses to offer group or group-type long-term care insurance as a benefit to employees in compliance with the federal Employee Retirement Income Security Act of 1974.

(b)  Beginning July 1, 2000, every insurer, if it chooses, shall be allowed by every employer, labor organization, retiree organization, or other entity specified under the definition of "group long-term care insurance", if they choose, to publicize one or more long-term care insurance policies that are made available under section 431:10H-401.

(c)  This section shall not be construed to affect the marketing by insurers of individual long-term care insurance policies to an employer, labor organization, retiree organization, or other entity specified under the definition of "group long-term care insurance" under section 431:10H-104. [L 1999, c 93, §3]



§371-17 - Millennium workforce development training program.

§371-17  Millennium workforce development training program.  (a)  There is established a millennium workforce development training program, hereinafter referred to as the program, that shall be placed with the department of business, economic development, and tourism for administrative purposes.  The program shall provide education and training at the post-high school to graduate levels, and shall include public, private, and for-profit educational institutions.  In the design and delivery of training, the program may cooperate or contract with other public, private, and for-profit institutions.

(b)  The program shall seek and encourage partnerships with private sector industries such as biotechnology, information technology, environmental science and technology, and telecommunications, as may be appropriate, to provide pre-employment or employment training, or on-the-job training for employees and prospective employees.

(c)  The department of business, economic development, and tourism shall establish and lead a public and private partnership task group, that shall include representatives from the department of labor and industrial relations, the University of Hawaii at Manoa, the University of Hawaii community colleges, and private sector representatives to advise on the program design, industry, recruitment, and training delivery activities of participating entities.

(d)  In carrying out the duties of this section, the department of business, economic development, and tourism and the University of Hawaii shall seek and utilize any available funding sources, including grant moneys. [L 1999, c 178, §12; am L 2001, c 249, §1]

Note

Skilled worker and business development center at each University of Hawaii community college.  L Sp 2009, c 34.



§371-18 - Staffing for federally funded programs.

[§371-18]  Staffing for federally funded programs.  Positions established by the department to implement federally funded employment or training programs, or both, including but not limited to those established under the Comprehensive Employment and Training Act, Job Training Partnership Act, Workforce Investment Act, and the welfare to work program, may be exempt from chapter 76. [L 2003, c 103, §1]



§371-31 - Purpose.

[Part II.]  LANGUAGE ACCESS

[§371-31]  Purpose.  Most individuals living in Hawaii read, write, speak, and understand English.  There are many individuals, however, who are limited English proficient.  Language for limited English proficient persons can be a barrier to accessing important benefits or services, understanding and exercising important rights, complying with applicable responsibilities, or understanding other information provided by state-funded programs and activities.

The purpose of this part is to affirmatively address, on account of national origin, the language access needs of limited English proficient persons.  In providing the delivery of language accessible services, it is the intent of the legislature that those services be guided by Executive Order 13166 and succeeding provisions of federal law, regulation, or guidance. [L 2006, c 290, pt of §1]



§371-32 - Definitions.

§371-32  Definitions.  Whenever used in this part, unless a different meaning clearly appears from the context:

"Access" or "participate" means to be informed of, participate in, and benefit from the services, programs, and activities offered by the State and covered entities.

"Covered entity" means a person or organization receiving state financial assistance, including grants, purchase-of-service contracts, or any other arrangement by which the State provides or otherwise makes available assistance in the form of funds to the person or organization for the purpose of rendering services to the public.  It shall not include procurement contracts, state insurance or guaranty contracts, licenses, tax credits, or loan guarantees to private businesses of general concern that do not render services on behalf of the State.

"Language" means human speech or the expression of ideas by written characters and includes systems used by nations, people, or other distinct communities.

"Limited English proficient" means individuals who, on account of national origin, do not speak English as their primary language and who identify themselves as having a limited ability to read, write, speak, or understand the English language.

"Oral language services" means the free provision of oral information necessary to enable limited English proficient persons to access or participate in services, programs, or activities of a state agency or covered entity.

"Purchase-of-service contract" means any and all types of formal written agreements, regardless of what they may be called, between the State and any person, to purchase or otherwise acquire any service for the purpose of rendering services to the public.

"State" or "state agency" means the executive, legislative, or judicial branches of state government, including departments, offices, commissions, boards, or other agencies within the executive, legislative, or judicial branches.

"Vital documents" means printed documents that provide important information necessary to access or participate in services, programs, and activities of a state agency or covered entity, including, but not limited to applications, outreach materials, and written notices of rights, denials, losses, or decreases in benefits or services.

"Written language services" means the free provision of written information necessary to enable limited English proficient persons to access or participate in services, programs, or activities of a state agency or covered entity. [L 2006, c 290, pt of §1; am L 2008, c 8, §1]



§371-33 - Oral and written language services.

[§371-33]  Oral and written language services.  (a)  Each state agency and all covered entities shall take reasonable steps to ensure meaningful access to services, programs, and activities by limited English proficient persons, which will be determined by a totality of circumstances, including the following factors:

(1)  The number or proportion of limited English proficient persons served or encountered in the eligible service population;

(2)  The frequency with which limited English proficient persons come in contact with the services, programs, or activities;

(3)  The nature and importance of the services, programs, or activities; and

(4)  The resources available to the State or covered entity and the costs.

(b)  Subject to subsection (a), each state agency and covered entity shall provide competent, timely oral language services to limited English proficient persons who seek to access services, programs, or activities.

(c)  Subject to subsection (a), each state agency and covered entity shall provide written translations of vital documents to limited English proficient persons who seek to access services, programs, or activities, as follows:

(1)  Written translations of vital documents for each eligible limited English proficient group that constitutes five per cent or one thousand, whichever is less, of the population of persons eligible to be served or likely to be affected or encountered; or

(2)  If there are fewer than fifty persons in a limited English proficient group that reaches the five per cent threshold in paragraph (1), written notice in the primary language to the limited English proficient language group of the right to receive competent oral interpretation of those written materials, free of cost.

(d)  To the extent that the State requires additional personnel to provide language services based on the determination set forth in this section, the State shall hire qualified personnel who are bilingual to fill existing, budgeted vacant public contact positions. [L 2006, c 290, pt of §1]



§371-34 - Additional obligations.

[§371-34]  Additional obligations.  (a)  Each state agency and covered entity shall establish a plan for language access.

(b)  Each state agency's plan for language access shall be established in consultation with the executive director of the office of language access and the state agency's coordinator for language access.  State agencies receiving federal financial assistance shall file an initial language access plan with the executive director of the office of language access no later than July 1, 2007, and every two years thereafter.  All other state agencies shall file a language access plan with the executive director of the office of language access no later than July 1, 2008, and every two years thereafter.

(c)  Each state agency shall designate a language access coordinator who shall establish and implement the plan for language access in consultation with the executive director of the office of language access and the language access advisory council. [L 2006, c 290, pt of §1]



§371-35 - Public meetings and public hearings.

[§371-35]  Public meetings and public hearings.  (a)  State agencies to which this part applies shall not be required to translate meeting notices, agendas, or minutes.

(b)  Subject to section 371-33, oral language services for public meetings or public hearings held by the legislature shall be provided if requested at least forty-eight hours in advance of the meeting or hearing.  Where the notice of any public meeting or public hearing is posted less than forty–eight hours in advance of the meeting or hearing, oral language services shall be provided if requested at least twenty-four hours in advance of the meeting or hearing. [L 2006, c 290, pt of §1]



§371-36 - Executive director of the office of language access; duties.

[§371-36]  Executive director of the office of language access; duties.  There is established within the department of labor and industrial relations, for administrative purposes only, an office of language access.  The head of the office shall be known as the executive director of the office of language access, hereinafter referred to as executive director.  The executive director shall be appointed by the governor without regard to chapter 76.  The executive director shall:

(1)  Provide oversight, central coordination, and technical assistance to state agencies in their implementation of language access requirements under this part or under any other law, regulation, or guidance;

(2)  Provide technical assistance to covered entities in their implementation of this part;

(3)  Review and monitor each state agency's language access plan for compliance with this part;

(4)  Where reasonable access is not provided, endeavor to eliminate the barrier using informal methods such as conference, conciliation, mediation, or persuasion.  Where the language access barrier cannot be eliminated by informal methods, the executive director shall submit a written report with the executive director's opinion and recommendation to the state agency or the covered entity.  The executive director may request the state agency or the covered entity to notify the executive director, within a specified time, of any action taken on the executive director's recommendation;

(5)  Consult with language access coordinators, the language access advisory council, and department directors or their equivalent;

(6)  Subject to section 371-33, create, distribute to the State, and make available to covered entities multilingual signage in the more frequently encountered languages in the State, and other languages as needed, informing individuals of their right to free oral language services and inviting them to identify themselves as persons needing services; and

(7)  Adopt rules pursuant to chapter 91 to address the language needs of limited English proficient persons. [L 2006, c 290, pt of §1]



§371-37 - Language access advisory council.

§371-37  Language access advisory council.  (a)  There is established the language access advisory council within the department of labor and industrial relations for administrative purposes.  The council shall consist of the following members to be appointed by the governor:

(1)  One representative from the state government;

(2)  One representative from a covered entity;

(3)  One bilingual case management worker, or an individual who is or has been employed by a state-funded immigrant service agency or program;

(4)  One representative of an advocacy organization that provides services to limited English proficient persons;

(5)  One member from the limited English proficient population who has an interest in the provision of oral language services;

(6)  One representative of the University of Hawaii department of language and linguistics who provides professional training in interpretation and translation;

(7)  One representative of a Hawaiian language advocacy organization;

(8)  One representative of a professional interpreter's organization;

(9)  One representative of a bilingual referral service or program;

(10)  One representative residing in the county of Hawaii who has an interest in language access;

(11)  One representative residing in the county of Kauai who has an interest in language access;

(12)  One representative residing in the county of Maui who has an interest in language access;

(13)  One representative residing in the city and county of Honolulu who has an interest in language access;

(14)  The executive director of the Hawaii civil rights commission or authorized representative, as ex-officio member;

(15)  One representative from the disability and communication access board, as an ex-officio member; and

(16)  The executive director, as ex-officio member.

(b)  Members shall be appointed in accordance with section 26-34.  The terms of the members shall be for four years; provided that the governor may reduce the terms of those initially appointed so as to provide, as nearly as can be, for the expiration of an equal number of terms at intervals of one year.  The council shall select one of its members to serve as chair.  No member of the council shall receive any compensation for council services, but shall be allowed necessary expenses for travel, board, and lodging incurred in the performance of council duties.

(c)  The language access advisory council shall serve in an advisory capacity to the executive director, providing input on:

(1)  Implementation and compliance with this part;

(2)  The quality of oral and written language services provided under this [part]; and

(3)  The adequacy of a state agency or covered entity's dissemination and training of its employees likely to have contact with limited or no-English proficient persons, its policies and procedures for language services, its competency in working effectively with in-person and telephone interpreters, and its understanding of the dynamics of interpretation between clients, providers, and interpreters. [L 2006, c 290, pt of §1; am L 2008, c 8, §2]






CHAPTER 371K - COMMUNITY SERVICES

§371K-1 - Findings and purpose.

[§371K-1]  Findings and purpose.  The State of Hawaii has long been a leader among the states in the development of progressive and innovative undertakings in behalf of its needy people.  Securing the well-being of all of the State's needy citizens continues to be a policy concern deserving of the highest priority.

Yet, even as we commit a growing share of the State's resources to programs and services to assist the poor, the disadvantaged, refugees, immigrants, and other people in need, we must also ensure that government resources are used prudently, that tax dollars are not being expended in a wasteful or extravagant manner, and that the State recognizes changes in societal attitudes, values, and emphasis which have produced new issues requiring new approaches for their resolution.

The purpose of this chapter is to establish a new office, the office of community services, within the department of labor and industrial relations for administrative purposes, to replace the office of the progressive neighborhoods program, the Hawaii office of economic opportunity, the refugee resettlement program, and the state immigrant services center.  The primary purposes of the new office are to facilitate and enhance the development, delivery, and coordination of effective programs for those in need and to provide advice and assistance to the agencies of the executive branch, other private agencies in the human services field, and the legislature.  The establishment of the office of community services would:

(1)  Comply with requirements of the Hawaii State Constitution;

(2)  Improve the efficiency and effectiveness of the operations of the executive branch;

(3)  Improve the delivery of services to disadvantaged persons, refugees, and immigrants;

(4)  Fix responsibility and accountability for successfully carrying out programs, policies, and priorities of the office; and

(5)  Improve responsiveness to the needs of the people of Hawaii. [L 1985, c 305, pt of §1]



§371K-2 - Office of community services, establishment.

[§371K-2]  Office of community services, establishment.  (a)  There is established within the department of labor and industrial relations, for administrative purposes only, an office of community services.  The following shall be among the programs to be under the auspices of and coordinated through the office:

(1)  Progressive neighborhoods program;

(2)  Hawaii office of economic opportunity;

(3)  Refugee resettlement program; and

(4)  State immigrant services center.

(b)  The head of the office shall be known as the executive director of the office of community services, hereinafter referred to as executive director.  The executive director shall have:  training and experience in the field of social work, education, public health, or related fields; direct experience in programs and services related to disadvantaged persons, refugees, or immigrants; and experience in a supervisory, consultative, or administrative capacity.  The executive director shall be appointed by the governor without regard to chapter 76, and shall be compensated at a salary level no less than that of a second deputy.  The executive director shall be included in any benefit program generally applicable to the officers and employees of the State. [L 1985, c 305, pt of §1; am L 2000, c 253, §150]



§371K 3 - General functions, duties, and powers of the executive director.

§371K‑3  General functions, duties, and powers of the executive director.  The executive director shall:

(1)  Serve as the principal official in state government responsible for the coordination of programs for the needy, poor, and disadvantaged persons, refugees, and immigrants;

(2)  Oversee, supervise, and direct the performance by subordinates of activi­ties in such areas as planning, evaluation, and coordination of programs for disadvantaged persons, refugees, and immigrants and development of a statewide service delivery network;

(3)  Assess the policies and practices of public and private agencies impacting on the disadvantaged and conduct advocacy efforts on behalf of the disadvantaged, refugees, and immigrants;

(4)  Devise and recommend legislative and administrative actions for the improvement of services for the disadvantaged, refugees, and immi­grants;

(5)  Serve as a member of advisory boards and panels of state agencies in such areas as child development programs, elder programs, social services programs, health and medical assistance programs, refugee assistance programs, and immigrant services programs;

(6)  Administer funds allocated for the office of community services; and apply for, receive, and disburse grants and donations from all sources for programs and services to assist the disadvantaged, refugees, and immigrants;

(7)  Adopt, amend, and repeal rules pursuant to chapter 91 for purposes of this chapter;

(8)  Retain such staff as may be necessary for the purposes of this chapter, who may be exempt from chapter 76;

(9)  Contract for services as may be necessary for the purposes of this chapter;

(10)  Orient members of the advisory council to the goals, functions, and programs of the office; and

(11)  Seek the input of council members on all matters pertaining to the functions of the office. [L 1985, c 305, pt of §1; am L 1990. c 67, §8; am L 2000, c 253, §150; am L 2006, c 300, §11]



§371K-4 - General duties of the office of community services.

§371K-4  General duties of the office of community services.  The office of community services shall:

(1)  Establish statewide goals and objectives relating to disadvantaged persons, refugees, and immigrants;

(2)  Study the facts concerning the needs of disadvantaged persons, refugees, and immigrants in the State through adequate research studies, such research to be carried on whenever possible through the departments or agencies of the state and county governments responsible for providing services in the fields of health, education, social welfare, employment, and related areas.  Where such research cannot be done within such established agencies, it shall be carried out by this office or contracted by this office;

(3)  Review legislation pertaining to programs within the purview of the office and appropriations made for services to the disadvantaged, refugees, and immigrants, recommend revisions and additions needed, and report to the governor regarding such legislation;

(4)  Evaluate the availability, adequacy, and accessibility of all services for the disadvantaged, refugees, and immigrants within the State;

(5)  Assist and coordinate the efforts of all public and private agencies providing services which affect the disadvantaged, refugees, and immigrants including, without limitation to the generality of the foregoing, the department of health, the department of human services, the department of labor and industrial relations, and the department of education, and report such facts and the office's recommendations to the governor and to the legislature.  The executive heads of all such departments and agencies shall make available to the office of community services such information as the office deems necessary for the effective discharge of its duties under this chapter;

(6)  Maintain contacts with local, state, and federal officials and public and private agencies concerned with planning for the disadvantaged, refugees, and immigrants; and

(7)  Encourage and foster local action in behalf of the disadvantaged, refugees, and immigrants. [L 1985, c 305, pt of §1; am L 1987, c 339, §4]



§371K-5 - Advisory council for community services; composition and compensation.

[§371K-5]  Advisory council for community services; composition and compensation.  (a)  There is established within the office of community services, the advisory council for community services, herein referred to as council, except as otherwise indicated.  The council shall be composed of twelve members appointed by the governor subject to section 26-34, except as provided in this section.  Members shall have had training, experience, or special knowledge concerning human services programs.  Of the twelve members:

(1)  Four members shall be representatives of client groups served by the office of community services which shall include:  one member from the client group previously served by the progressive neighborhood program; one member from the client group previously served by the Hawaii office of economic opportunity; one member from the client group previously served by the refugee resettlement program; and one member from the client group previously served by the state immigrant services center;

(2)  Two members shall be representatives of private organizations which are engaged in the planning or delivery of human services; and

(3)  Six members shall be from the general public, at least one representative from each county, provided that not more than three shall be from Oahu.

(b)  Members of the council shall serve without compensation but shall be reimbursed for expenses, including travel expenses, necessary for performance of their duties. [L 1985, c 305, pt of §1]



§371K-6 - Council, duties.

[§371K-6]  Council, duties.  The council shall:

(1)  Advise the executive director, the governor, and the legislature on matters relating to programs and services for the disadvantaged, refugees, and immigrants;

(2)  Assist the executive director in determining program and policy needs and priorities for the State in establishing and implementing a comprehensive program for the disadvantaged, refugees, and immigrants in accordance with the goals and objectives expressed in this chapter;

(3)  Assist the executive director in formulating short-term and long-range goals for programs and services for the disadvantaged, refugees, and immigrants;

(4)  Assist the executive director in consulting with and seeking the opinion of the general public in relation to a comprehensive system of programs and services for the disadvantaged, refugees, and immigrants;

(5)  Assist the executive director in the evaluation of general and specific policies relating to the needs of the disadvantaged, refugees, and immigrants; and

(6)  Assist the executive director in encouraging both public and private agencies and programs to work toward the development and maintenance of a comprehensive and coordinated system for human services. [L 1985, c 305, pt of §1]



§371K-7 - Relationships with other departments and agencies and cooperation with office of community services.

[§371K-7]  Relationships with other departments and agencies and cooperation with office of community services.  Every state department, county agency, or other public or private agencies providing programs and services to the disadvantaged, refugees, and immigrants shall be encouraged to actively work toward the goals and objectives established by the office of community services and to coordinate with the office of community services the development of its program plans.  The executive heads of all such departments and agencies shall cooperate with the office of community services in providing information as the office deems necessary for the effective discharge of its duties.  However, nothing contained in this chapter shall be deemed to delegate or detract in any way from the functions, powers, and duties prescribed by law for any other department or agency of this State or county, nor to terminate any existing contracts between such department or agency and any private organizations for the development or administration of programs or services to the disadvantaged, refugees, and immigrants.  Notwithstanding that each county shall maintain maximum control over the development and administration of human service programs tailored to meet county needs, each department, agency, officer, and employee of the State and of the counties shall cooperate with and assist the office of community services in the performance of the functions, powers, and duties of the office. [L 1985, c 305, pt of §1]






CHAPTER 372 - APPRENTICESHIP

§372-1 - Application of chapter.

§372-1  Application of chapter.  This chapter shall apply to a person, firm, corporation, or craft only after such person, firm, corporation, or craft has voluntarily elected to conform with its provisions. [L Sp 1941, c 23, §6; RL 1945, §4147; RL 1955, §89-1; HRS §372-1]



§372-2 - Definitions.

§372-2  Definitions.  As used in this chapter:

"Apprentice" means a person participating, through employment, in an approved schedule of work experience supplemented by related instruction and who is a party to an apprenticeship agreement registered with the department in accordance with this chapter.

"Apprenticeship agreement" means a written agreement which conforms to standards established under this chapter and is entered into between an apprentice and (1) an employer, (2) an association of employers, (3) an organization of employees, or (4) a joint committee representing employers and employees.

"Department" means the department of labor and industrial relations.

"Director" means the director of labor and industrial relations. [L Sp 1941, c 23, pt of §§4, 5; am L 1943, c 158, pt of §2; RL 1945, pt of §§4145, 4146; am L 1945, c 22, §1(1); am L 1955, c 31, §1(b); RL 1955, §89-2; am L 1959, c 14, §1; am L 1967, c 20, §1(a); HRS §372-2]

Revision Note

Definitions restyled and rearranged.



§372-3 - Standards for agreements.

§372-3  Standards for agreements.  "Standards for apprenticeship agreements" are as follows:

(1)  A statement of the trade or craft to be taught and the required months or hours for completion of apprenticeship which shall be not less than twelve months or two thousand hours of reasonably continuous employment;

(2)  A statement of the processes in the trade or craft divisions in which the apprentice is to be taught and the approximate amount of time to be spent at each process;

(3)  A statement of the number of hours to be spent in related instruction which shall not be less than one hundred and forty-four hours per year; provided that the department of labor and industrial relations may, in the best interest of apprenticeship, reduce the hours of related instruction;

(4)  A statement that apprentices shall be not less than sixteen years of age;

(5)  A statement of the progressively increasing scale of wages to be paid the apprentice;

(6)  Provision for a period of probation during which the director of labor and industrial relations shall be directed to terminate an apprenticeship agreement at the request in writing of any party thereto;

(7)  Provision that after the probationary period the director may terminate an apprenticeship agreement upon agreement of the parties thereto;

(8)  Provision that the services of the department may be utilized for consultation regarding the settlement of differences arising out of the apprenticeship agreement where the differences cannot be adjusted locally or in accordance with the established trade procedure;

(9)  Provision to specify the ratio of apprentice to journey worker;

(10)  Provision that if an employer is unable to fulfill the employer's obligation under the apprenticeship agreement, the employer may transfer the obligation to another employer;

(11)  Such additional standards as may be prescribed in accordance with this chapter.

An apprentice who, prior to entering into an agreement, has had training or experience or both in the trade or craft in which the apprentice is employed as an apprentice may be granted full or partial credit for the training or experience on the recommendation of the employer or the joint apprenticeship committee with the approval of the director. [L Sp 1941, c 23, pt of §4; am L 1943, c 158, pt of §2; RL 1945, pt of §4145; am L 1955, c 31, §1(c); RL 1955, §89-3; am L 1959, c 14, §2; am L 1967, c 20, §1(b); HRS §372-3; am L 1978, c 67, §1; gen ch 1985, 1993]



§372-4 - Apprenticeship council.

§372-4  Apprenticeship council.  The director of labor and industrial relations may establish within the department of labor and industrial relations a committee to be known as the apprenticeship council which shall sit in an advisory capacity to the director on matters within the jurisdiction of the department relating to apprenticeship programs.  The membership and organization of the council shall be determined by the director.  The members of the council shall be appointed and removed at the pleasure of the director.  The director or the director's subordinate officer in charge of the apprenticeship program shall act as secretary of the council. [L Sp 1941, c 23, pt of §1; RL 1945, §4141; RL 1955, §89-4; am L 1967, c 20, §1(c); HRS §372-4; gen ch 1985]

Case Notes

A contested case hearing pursuant to §91-14(a) was not required in the determination by the labor director to register an apprenticeship program pursuant to this section.  104 H. 275, 88 P.3d 647.



§372-5 - Powers and duties of director.

§372-5  Powers and duties of director.  The director of labor and industrial relations shall:

(1)  Establish standards for apprenticeship agreements in conformity with this chapter;

(2)  Provide assistance for the development of on-the-job training programs in nonapprenticeable occupations;

(3)  Encourage and promote the making of apprenticeship agreements conforming to the standards established by this chapter;

(4)  Register such apprenticeship agreements as are in the best interest of apprenticeship and which conform to the standards established by this chapter;

(5)  Keep a record of apprenticeship agreements and upon performance thereof issue certificates of completion of apprenticeship;

(6)  Terminate or cancel any apprenticeship agreements in accordance with the agreements;

(7)  Bring about the settlement of differences arising out of the apprenticeship agreement where the differences cannot be otherwise adjusted locally;

(8)  Issue such rules and regulations as may be necessary to carry out the intent and purpose of this chapter;

(9)  Appoint personnel as are necessary in the execution of the functions required under this chapter; and

(10)  Perform other duties as are necessary to carry out the intent and purpose of this chapter. [L Sp 1941, c 23, pt of §1; am L 1943, c 158, §1; RL 1945, §4142; RL 1955, §89-5; am L 1963, c 55, §1; am L 1967, c 20, §1(d); HRS §372-5]

Cross References

Rulemaking, see chapter 91 and §371-7.



§372-6 - Related instruction and coordination of instruction.

§372-6  Related instruction and coordination of instruction.  Related instruction for apprentices, coordination of instruction with job experiences, and the selection and training of teachers and coordinators for the instruction shall be the responsibility of the community college division of the University of Hawaii. [L Sp 1941, c 23, §2; RL 1945, §4143; am L 1955, c 31, §1(a); RL 1955, §89-6; am L 1965, c 138, §1; am L 1967, c 20, §1(e); HRS §372-6; am L 1990, c 101, §1]



§372-7 - Joint apprenticeship committees.

§372-7  Joint apprenticeship committees.  Local joint apprenticeship committees may be approved by the director of labor and industrial relations in any trade, group of trades, or in trade areas, whenever the apprentice training needs of the trade or group of trades justifies the establishment of the committees.  The joint apprenticeship committees shall be composed of an equal number of persons known to represent the interest of employers and employees, respectively.  Subject to the review of the director and in accordance with the standards established by this chapter and by the director, the committees shall devise standards for apprenticeship agreements and give assistance to the operation and further development of apprenticeship in their respective trade and localities. [L Sp 1941, c 23, §3; RL 1945, §4144; RL 1955, §89-7; am L 1967, c 20, §1(f); HRS §372-7]



§372-8 - State-federal cooperation.

§372-8  State-federal cooperation.  The department of labor and industrial relations may promote the administration of this chapter by accepting and utilizing information, services, and facilities made available to it by the federal committee on apprenticeship; and the department shall cooperate with the federal committee on apprenticeship to the fullest extent consistent with this chapter. [L 1945, c 22, §1(2); RL 1955, §89-8; am L 1967, c 20, §1(g); HRS §372-8]

Attorney General Opinions

Does not expressly authorize disclosure of personal records.  Att. Gen. Op. 86‑14.






CHAPTER 373 - COMMERCIAL EMPLOYMENT AGENCIES

§373-1 - Definitions.

§373-1  Definitions.  As used in this chapter, unless the context otherwise requires:

"Actual earnings from employment" means the total compensation, including reported amount of tips for labor or services rendered by an employee, whether the amount is determined on a time, task, piece, commission, or other basis of calculation, but shall not include the reasonable cost to an employer of furnishing an employee with fringe benefits or board, lodging, or other facilities and non-cash gratuities of any kind.

"Applicant" means any person who uses the services of an employment agency to secure employment for that person.

"Branch office" means an employment agency office maintained away from the principal employment agency office.

"Director" means the director of commerce and consumer affairs.

"Employer" means any individual, partnership, corporation, or association, employing or seeking to employ any person for hire.

"Employment agency" means any individual, partnership, corporation, or association engaged in the business of providing employment information, procuring employment for applicants, or procuring employees for placement with employers upon request, for a fee or other valuable thing, exacted, charged, or received, but shall not include the United States or the State or instrumentalities thereof.

"Gross wages, salaries, or commissions" means the gross amount of the applicant's actual earnings from employment.

"Principal agent" means the responsible managing agent who is responsible for managing an employment agency and who is responsible for all business transactions and actions by the agency's employees. [L 1959, c 264, pt of §3; am L Sp 1959 2d, c 1, §27; Supp, §88A-1; HRS §373-1; am L 1980, c 302, pt of §2; am L 1983, c 84, §1(2); am L 1985, c 135, §1; am L 2002, c 22, §1]



§373-2 - License required.

§373-2  License required.  No employment agency shall engage in business without a license obtained under this chapter and the rules of the director. [L 1959, c 264, pt of §3; am L Sp 1959 2d, c 1, §27; Supp, §88A-2; HRS §373-2; am L 1980, c 302, pt of §2; am L 1985, c 135, §2]



§373-3 - Fees; biennial renewal; restoration.

§373-3  Fees; biennial renewal; restoration.  (a)  No applicant shall be examined under this chapter until the appropriate fees have been paid.

(b)  Every person holding a license under this chapter shall register with the director and pay a biennial renewal fee on or before June 30 of each even-numbered year.  Failure to pay the renewal fee shall constitute a forfeiture of the license as of the date of expiration.  Any license so forfeited may be restored within one year after the expiration upon filing of an application and payment of the renewal and restoration fees.

(c)  All fees shall be as provided in rules adopted by the director pursuant to chapter 91. [L 1959, c 264, pt of §3; Supp, §88A-3; HRS §373-3; am L 1980, c 302, pt of §2; am L 1983, c 84, §1(3); am L 1985, c 135, §3; am L 1992, c 202, §2; am L 2002, c 22, §2]



§373-4 - Bond.

§373-4  Bond.  Every employment agency that collects fees from applicants shall give and keep in force a bond with the director in the penal sum of $5,000 with good and sufficient surety or sureties approved by the director, conditioned that:

(1)  The licensee shall not violate this chapter; and

(2)  The licensee shall faithfully, promptly, and truly refund all fees illegally or incorrectly obtained from applicants to the director. [L 1959, c 264, pt of §3; am L 1961, c 45, §1; Supp, §88A-4; HRS §373-4; am L 1980, c 302, pt of §2; am L 2002, c 22, §3]



§373-5 - Application for license.

§373-5  Application for license.  (a)  Every individual, partnership, corporation, or association seeking a license to operate an employment agency shall file a written application with the director that shall contain such information and shall be in such form as the director may prescribe; provided that in addition to complying with all other requirements of this chapter, no license shall be issued unless the applicant either has passed a certified employment consultant examination as designated by the director or has in the applicant's employ a principal agent.

(b)  Every principal agent shall file a written application with the director that shall contain such information and shall be in such form as the director may prescribe and no license shall be issued unless the applicant has passed a certified employment consultant examination as designated by the director.

The examination shall cover the following:

(1)  Interview principles and techniques;

(2)  Job descriptions and specifications;

(3)  Placement procedure, including recruitment, solicitation, and referral;

(4)  Aids for applicants;

(5)  Agency management;

(6)  General principles of business law; and

(7)  State statutes and rules relating to an employment agency.

(c)  A principal agent who does not engage in the employment agency business in the State during the succeeding year shall not be required to pay the renewal fee as long as the principal agent remains inactive.  Should the principal agent wish to resume work as a principal agent at some future time, the principal agent shall so notify the director and remit the renewal fee for the current biennial period.

(d)  Every applicant, including all officers, directors, partners, members, or managers of the applicant, shall possess a reputation for honesty, truthfulness, financial integrity, and fair dealing and shall not have been convicted of a felony directly related to the operation of a commercial employment agency, unless the conviction has been expunged or annulled. [L 1959, c 264, pt of §3; Supp, §88A-5; HRS §373-5; am L 1978, c 202, §2; am L 1980, c 302, pt of §2; am L 1982, c 163, §2; am L 1985, c 135, §4; am L 2002, c 22, §4]



§373-6 - Issuance of license.

§373-6  Issuance of license.  (a)  Upon receipt of an application for a license to conduct an employment agency, the director may issue the license if the applicant has met the requirements of this chapter and chapter 436B.

(b)  Every license issued shall be valid only as to the employment agency and any branch offices of the employment agency.

(c)  No license shall be issued to an employment agency that establishes or maintains a place of business in, or conducts business from, a home, apartment, hotel room, or any other location where the premises may be considered not in the public interest, unless approved by the director.

(d)  A license issued under this chapter shall not be transferable. [L 1959, c 264, pt of §3; Supp, §88A-6; HRS §373-6; am L 1980, c 302, pt of §2; am L 2002, c 22, §5]



§373-7 - REPEALED.

§373-7  REPEALED.  L 1985, c 135, §5.



§373-8 - Posting.

§373-8  Posting.  Every license to conduct an employment agency together with a copy of the fee schedule shall be posted in a conspicuous place in the main room of the agency. [L 1959, c 264, pt of §3; Supp, §88A-8; HRS §373-8]



§373-9 - Records and reports.

§373-9  Records and reports.  Every employment agency shall keep records and make such reports with respect to the operation of the business as the director by rule may prescribe.  Such records as required by rule shall be preserved by the agency and kept in the office of the employment agency for a period of at least two years. [L 1959, c 264, pt of §3; am L Sp 1959 2d, c 1, §27; Supp, §88A-9; HRS §373-9; am L 1980, c 302, pt of §2; am L 1983, c 84, §1(4)]

Cross References

Rulemaking, see chapter 91.



§373-10 - Fees.

§373-10  Fees.  (a)  Each employment agency shall file with its application, an initial schedule of placement fees to be charged to applicants.  Any change to the schedule of placement fees shall be filed with the director within thirty days of the change, unless the time is extended by the director for good cause.  The schedule of placement fees shall be available to the general public at the department.

(b)  The schedule, or change of schedule shall become effective upon approval of the director; provided that the director shall approve or disapprove within sixty days after the schedule is filed.

(c)  Any contract between an applicant and the employment agency shall be in writing and shall contain:

(1)  In bold print enclosed within a conspicuous border, the gross amount of the estimated fee to be charged and the time period on which the fee is based;

(2)  A statement indicating that the fees charged are in accordance with the schedule of placement fees filed with the department;

(3)  A prominently displayed statement that no fees shall be paid until the job applicant obtains employment and receives the first paycheck, provided that this shall not apply to employer fee paid placements;

(4)  The name and license number of the commercial employment agency; and

(5)  A statement that the applicant has the right to have the agency produce for review a copy of the law and rules regulating the practices of commercial employment agencies.

A copy of the contract shall be provided to the applicant.  The director may adopt rules pursuant to chapter 91 to prescribe the form and content of the contract.

(d)  No employment agency shall charge to or collect from any applicant a registration fee or advance payment for services to be rendered in finding employment.

(e)  It shall be a violation of this chapter for an employment agency to charge, demand, or collect any registration fee or advance payment for services from an applicant, or any fee which is greater than the applicable fee listed in the schedule which it has filed with the director. [L 1959, c 264, pt of §3; am L 1961, c 45, §2; Supp, §88A-10; HRS §373-10; am L 1980, c 287, §1; am L 1988, c 48, §2; am L 2002, c 22, §§6, 7]



§373-11 - Prohibition.

§373-11  Prohibition.  No employment agency licensed under this chapter and no agent or employee of an employment agency shall do, make, or cause to be made or done any of the following acts herein prohibited and every employment agency, its agents, and employees shall do and perform every act, duty, or requirement hereinafter prescribed.

(1)  No employment agency shall cause to be printed, published, or circulated any false, fraudulent, or misleading information, notice, or advertisement, nor shall an employment agency give or cause to be made or given any false promise, misrepresentation, or misleading statement or information.

(2)  No employment agency shall send out any resume or applicant for employment without having first obtained either orally or in writing a bona fide job order from the prospective employer.

(3)  No employment agency shall knowingly send out any applicant for employment to any place where a strike, walk-out, or other labor dispute exists without first furnishing the applicant with a written statement as to the existence of the labor dispute, and the employment agency shall retain on file for two years after the date thereof, a copy of the statement of fact, signed by the applicant so sent.

(4)  No employment agency shall divide or share, or offer to divide or share with any employer, the employer's employees, agents, or representatives, any fee, charge, or compensation received from any applicant.  No employment agency shall cause or attempt to cause the discharge of any person not an employee of the employment agency for the purpose of obtaining other employment through the agency for such person.

(5)  No employment agency shall send out any minor applicant for employment without making an investigation of the nature of the employment or engagement and the duties thereof and reputation of the employer.  No employment agency shall wilfully or knowingly send or direct any applicant for employment to any employment of an immoral character.  No employment agency shall wilfully or knowingly procure or place or attempt to place any minor in any employment in any place where intoxicating liquors are served or sold.

(6)  No employment agency shall wilfully or knowingly place or assist in placing any applicant in employment in violation of any law of this State or any lawful order, rule, or regulation prescribed by the director.

(7)  No employment agency shall require an applicant to pay any advance fee or any other fee, deposit, or compensation other than as prescribed in this chapter.

(8)  No employment agency shall display, on any sign or window or in any publication the name "United States Employment Service" or "State of Hawaii Employment Service".

(9)  No employment agency or any person connected therewith shall receive or require any applicant to execute any power of attorney, promissory note, negotiable instrument, assignment of wages or salary, note authorizing a confession of judgment, or any instrument or document relating to the liability of the applicant.

(10)  No employment agency or any person connected therewith shall make representations to applicants concerning prospective positions, the character and probable length of employments, hours, salary, and other relevant terms and conditions of employment which are not, to the best of its knowledge, accurate.

(11)  No employment agency shall withhold from applicants written disclosure of any fees or charges for services rendered prior to the rendering of such services.

(12)  No employment agency shall provide information relating to an applicant's personal record, employment record, qualifications, and salary requirement to an employer directly, by mail, or otherwise, unless such information is accurate and complete to the best of its knowledge, and the employer has expressed an interest in the applicant.

(13)  No employment agency shall charge an applicant any fee or service charge until such time as an applicant is employed by an employer as a result of the employment agency's efforts and has received actual earnings from employment.

(14)  No employment agency shall require the employer to withhold from the applicant's actual earnings from employment any fee or service charge that has been negotiated by contract between the applicant and the employment agency unless the withholding of such fee or service charge is specifically authorized or requested, by full signature, in writing by the applicant. [L 1959, c 264, pt of §3; am L Sp 1959 2d, c 1, §27; Supp, §88A-11; HRS §373-11; am L 1973, c 52, §1; am L 1980, c 302, pt of §2; am L 1982, c 207, §1; am L 1985, c 135, §6; gen ch 1985; am L 2002, c 22, §8]

Cross References

Child labor restrictions, see chapter 390.



§373-12 - Restitution of illegal fees.

§373-12  Restitution of illegal fees.  Whenever in the course of an investigation made pursuant to this chapter, it is determined that there has been an illegal collection of fees, the employment agency shall refund the fee illegally collected upon the order of the director or the director's authorized representative.  Failure to refund the fee shall constitute a violation of this chapter subject to the penalties provided herein. [L 1959, c 264, pt of §3; Supp, §88A-12; HRS §373-12; am L 1980, c 302, pt of §2; gen ch 1985]



§373-13 - Director's rights.

§373-13  Director's rights.  The director and the director's authorized representatives may enter any office, building, premises, or other place in which an employment agency is operated for the purpose of making investigations for the proper enforcement of this chapter and such rules and regulations as the director may prescribe.  No person shall refuse the director or the director's authorized representative admittance to any such office, building, premises, or other place.  The director and the director's authorized representatives shall for the purpose of examination have access to and the right to copy any book, account, receipt, contract, or other paper or document relating to the business of conducting an employment agency.  Every person shall furnish to the director or the director's authorized representative such information relating to the business of conducting an employment agency.  The rights as specified above shall be limited to regular business hours and at such other times as the director feels will be necessary to effectuate the purpose of this chapter. [L 1959, c 264, pt of §3; am L Sp 1959 2d, c 1, §27; Supp, §88A-13; HRS §373-13; am L 1980, c 302, pt of §2; gen ch 1985]



§373-13.5 - Requirements to maintain license.

§373-13.5  Requirements to maintain license.  (a)  Every employment agency that collects fees from applicants shall have and maintain in full force and effect a bond as required under section 373-4.  Failure, refusal, or neglect to maintain a bond in full force and effect shall cause the automatic forfeiture of the license effective as of the date of expiration or cancellation of the bond.  The license shall not be restored until a bond as required under section 373-4 is received by the director.

(b)  Failure to effect a restoration of a forfeited license within sixty days of the forfeiture shall cause the license to remain forfeited.  No fees paid shall be refundable.  A licensee who fails to restore a license as provided in this section shall apply and pay fees as a new applicant.

(c)  The director may assess a fee not to exceed $200 as a condition for the restoration of a license forfeited pursuant to this section.

(d)  A licensee, within fifteen calendar days after receipt of notification of the license forfeiture, may request an administrative hearing pursuant to chapter 91 to review the forfeiture.

(e)  Every employment agency shall have in its employ a principal agent who is currently licensed under this chapter.  The principal agent shall be responsible for the direct management of the employment agency, all business transactions of the employment agency, and all actions by the employees of the employment agency.

(f)  No employment agency shall be deemed to have violated any provision of this chapter by acting or assuming to act as an employment agency after the death or dissociation of the principal agent responsible for managing the employment agency; provided that within sixty days from the date of the death or dissociation of the principal agent, the employment agency employs another licensed principal agent or employs an individual who has filed an application for a principal agent license. [L 1985, c 135, §7; am L 2002, c 22, §9]



§373-14 - Revocation, suspension, and fines.

§373-14  Revocation, suspension, and fines.  In addition to any other actions authorized by law, after affording all interested parties reasonable opportunity for a fair hearing, the director may revoke or suspend any license, or impose a fine not to exceed $1,000 per violation, for cause.  In addition to any other grounds for disciplinary action authorized by law, "cause" means violation of this chapter or a rule of the director. [L 1959, c 264, pt of §3; am L Sp 1959 2d, c 1, §27; Supp, §88A-14; HRS §373-14; am L 1980, c 302, pt of §2; am L 1992, c 202, §3; am L 2002, c 22, §10]

Cross References

Hearings, see chapter 91.



§373-14.3 - Hearings.

§373-14.3  Hearings.  In all proceedings, the director or hearings officer duly appointed by the director shall have the same powers respecting administering oaths, compelling the attendance of witnesses, producing documentary evidence, and examining witnesses as are possessed by circuit courts.  In case of disobedience by any person of any order or subpoena issued by the director or hearings officer, or the refusal of any witness to testify to any matter regarding which the witness may be questioned lawfully, any circuit judge, on application by the director or hearings officer, shall compel obedience as in the case of disobedience of the requirements of a subpoena issued by a circuit court, or a refusal to testify therein. [L 1983, c 84, pt of §1(1); am L 1992, c 202, §4]



§373-14.7 - REPEALED.

§373-14.7  REPEALED.  L 1992, c 202, §180.



§373-15 to 18 - REPEALED.

§§373-15 to 18  REPEALED.  L 1983, c 84, §1(6).



§373-19 - Powers and duties.

§373-19  Powers and duties.  In addition to any other powers and duties authorized by law, the director may adopt, amend, or repeal such rules as the director may deem proper to fully effectuate this chapter and may delegate to the executive officer or other designee any powers or duties the director deems reasonable and proper. [L 1959, c 264, pt of §3; am L Sp 1959 2d, c 1, §27; Supp, §88A-19; HRS §373-19; am L 1980, c 302, pt of §2; am L 1983, c 84, §1(5); am L 1992, c 202, §5; am L 2002, c 22, §11]

Cross References

Rules, see §371-7 and chapter 91.



§373-20 - Penalties.

§373-20  Penalties.  Any employment agency which violates this chapter is punishable upon conviction by a fine of not more than $1,000, or imprisonment for not more than six months, or both. [L 1959, c 264, pt of §3; Supp, §88A-20; HRS §373-20]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§373-21 - Exemption of vocational rehabilitation services.

[§373-21]  Exemption of vocational rehabilitation services.  Providers of vocational rehabilitation services for injured workers covered by approved worker compensation plans under section 386-25 shall not be considered employment agencies under this section; provided that the providers confine their services to those specified under section 386-25 and do not hold themselves out to the public as employment agencies under this chapter. [L 1985, c 135, §8]






CHAPTER 373C - OCCUPATIONAL AND CAREER INFORMATION

§373C-1 - Findings.

PART I.  FINDINGS AND PURPOSE

§373C-1  Findings.  The legislature finds that there is a need to coordinate the efforts of a variety of employment-related agencies, programs, and activities, for the purpose of strengthening employment, training, and educational planning and delivery of services.  Promoting this coordination can be achieved best through the development of an occupational and career information planning base.  A Hawaii occupational information system could meet the common needs of vocational education programs and employment and training programs if it contained data on occupational demand and supply based on uniform definitions, standardized estimating procedures, and common classification codes.  This occupational information must be geared to the career decision-making process of youth, as well as to the administrative needs of educational and training planning.  The delivery of career information is needed to improve the match of youth career desires with available and anticipated labor demand. [L 1983, c 193, pt of §1; am L 2001, c 171, §1]



§373C-2 - Purpose.

§373C-2  Purpose.  It is the purpose of this chapter to provide for the development and delivery of occupational and career information on a statewide basis.  This information is to be used for the purpose of employment, training, educational, and career planning with a special view toward improving the relationship of current and projected supply and demand in the Hawaii work force.  It is also the purpose of this chapter to provide for the means to develop and deliver occupational and career information through an overall Hawaii occupational information system composed of a career information delivery system and an occupational employment planning system.  Additionally, coordination is to be provided for in the development, dissemination, and application of occupational and career information for the purposes of occupational, educational, employment, and training planning and for the delivery and use of career information in educational and occupational decision making by youth, trainees, and job seekers. [L 1983, c 193, pt of §1; am L 2001, c 171, §2]



§373C-11 to 15 - REPEALED.

PART II.  HAWAII STATE OCCUPATIONAL

INFORMATION COORDINATING COMMITTEE--REPEALED

§§373C-11 to 15 REPEALED.  L 2001, c 171, §8.



§373C-21 - Purpose.

PART III.  HAWAII OCCUPATIONAL INFORMATION SYSTEM

§373C-21  Purpose.  An occupational information database can provide information for employment, training, and educational program planning, as well as provide input for career planning and job search purposes.  The system shall use data collection procedures established by various programs for input and apply standardized estimating procedures for developing current and projected labor market supply and demand data.  The system shall deliver the necessary occupationally related information to a widely divergent user population, including planners, students, trainees, and job searchers, in appropriate formats whether manual, internet, or computer-based.  The overall occupational information system shall be designed to meet the needs of youth and adult career planners and job seekers as well as the needs of educational, training, and employment program planners for planning data on projected occupational supply and demand. [L 1983, c 193, pt of §1; am L 2001, c 171, §3]



§373C-22 - REPEALED.

§373C-22  REPEALED.  L 2001, c 171, §9.



§373C-23 - Responsibilities.

§373C-23  Responsibilities.  The department of labor and industrial relations shall be responsible for the preparation of occupational employment demand information concerning projected needs for occupational skills in Hawaii's labor market.  The department of education and University of Hawaii systems shall be responsible for the production of uniform educational supply data concerning students in courses related to each occupational category.

The workforce development council shall be responsible for coordinating the production of federally funded training supply data concerning trainees enrolled and completing training programs in each occupational category.  The department of human services shall be responsible for preparing information concerning welfare and vocational trainees enrolled and completing training by occupational category.

All of the identified entities in this section shall jointly develop and produce, to the extent feasible, other data required of the occupational information system. [L 1983, c 193, pt of §1; am L 1987, c 339, §4; am L 2001, c 171, §4]



§373C-31 - System's powers and duties.

PART IV.  HAWAII CAREER INFORMATION DELIVERY SYSTEM

§373C-31  System's powers and duties.  The Hawaii career information delivery system shall be a part of the Hawaii occupational information system.  It shall develop and deliver occupational and educational information used for career choice and job search purposes.  The information used in the Hawaii career information delivery system shall be obtained primarily from the Hawaii occupational information system and shall be available to all regions and people of the State.  Career information shall be delivered to meet customer needs through schools, training sites, employment service offices, and social service offices but shall not be restricted to these customer sites. [L 1983, c 193, pt of §1; am L 2001, c 171, §5]



§373C-32 - Organization.

§373C-32  Organization.  The delivery of career information on a statewide basis shall be through the Hawaii career information delivery system program, operated and managed by the department of labor and industrial relations to provide for the maximum input of customer needs and concerns practicable. [L 1983, c 193, pt of §1; am L 2001, c 171, §6]



§373C 33 - Personnel.

§373C‑33  Personnel.  The department of labor and industrial relations may establish positions and hire necessary personnel for the purposes of this part in accordance with chapter 76. [L 1983, c 193, pt of §1; am L 2000, c 253, §150; am L 2006, c 300, §12]



§373C-34 - Authorization to receive cost reimbursements.

§373C-34  Authorization to receive cost reimbursements.  The department of labor and industrial relations may make such agreements or contracts as are approved by the governor with any county, city, state, territory, association, society, or person for the purpose of sharing occupational and education information used for career choice and job search purposes.  The general fund appropriation shall include the projected income for the terms and conditions of the resulting agreements or contracts for the purposes set forth herein.  All moneys received for the sharing of occupational and educational information shall be deposited into the state general fund. [L 1984, c 190, §2]



§373C-41 - Powers and duties.

PART V.  HAWAII OCCUPATIONAL EMPLOYMENT PLANNING SYSTEM

§373C-41  Powers and duties.  The Hawaii occupational employment planning system shall be part of the Hawaii occupational information system.  It shall develop and deliver occupational employment demand and supply information used for planning purposes by employment, training, vocational education, vocational rehabilitation, economic development, and other agencies as well as private industry and individuals.  The system shall be based on standardized and nonduplicative techniques and processes to the maximum extent practicable. [L 1983, c 193, pt of §1]



§373C-42 - Organization.

§373C-42  Organization.  The development of occupational employment planning information shall be carried out through the responsibilities defined in section 373C-23. [L 1983, c 193, pt of §1; am L 2001, c 171, §7]



§373C-43 - Occupational employment statistics program.

§373C-43  Occupational employment statistics program.  The department of labor and industrial relations shall conduct an occupational employment statistics program to develop occupational demand projections in fulfilling the responsibilities of section 373C-23. [L 1983, c 193, pt of §1]



§373C-44 - Labor market information development program.

§373C-44  Labor market information development program.  The department of labor and industrial relations shall conduct a labor market information development program to develop employment and unemployment demographics and to conduct labor market area industrial economic analysis in fulfilling the responsibilties of section 373C-23. [L 1983, c 193, pt of §1]






CHAPTER 373E - STATEWIDE TRANSITION TO WORK SYSTEM

CHAPTER 373E

STATEWIDE TRANSITION TO WORK SYSTEM

REPEALED.  L 1996, c 91, §2.



CHAPTER 373F - TOURISM TRAINING COUNCIL

CHAPTER 373F

TOURISM TRAINING COUNCIL

REPEALED.  L 1997, c 346, §10.

Cross References

Workforce development council, see chapter 202.



CHAPTER 373K - PROFESSIONAL EMPLOYMENT ORGANIZATIONS

§373K-1 - Definitions.

[§373K-1]  Definitions.  As used in this chapter, unless the context otherwise requires:

"Assigned employee" means an employee under a professional employment organization arrangement whose work is performed in the State.  The term does not include an employee hired to support or supplement a client company's workforce as temporary help.  "Assigned employee" has the same meaning as the term "leased employee" as defined in section 414(n) (with respect to employee leasing) of the Internal Revenue Code of 1986, as amended.

"Client company" means a person that contracts with a professional employment organization and is assigned employees by the professional employment organization under that contract.

"Professional employment organization" means a business entity that offers to co-employ employees that are assigned to the worksites of its client companies.

"Professional employment organization services" means an arrangement by which co-employees of a professional employment organization are assigned to work at the client company and the assigned employee's assignment is intended to be of a long-term or continuing nature, rather than temporary.  The term does not include temporary help.

"Temporary help" means an arrangement by which an organization hires its own employees and assigns them to a client company to support or supplement the client's workforce in a special situation, including:

(1)  An employee absence;

(2)  A temporary skill shortage;

(3)  A seasonal workload; or

(4)  A special assignment or project. [L 2007, c 225, pt of §2]



§373K-2 - Professional employment organization; employee rights; payroll cost exemption.

[§373K-2]  Professional employment organization; employee rights; payroll cost exemption.  (a)  Where any client company uses the services of assigned employees and co-employs assigned employees with a professional employment organization, the client company and the professional employment organization, with respect to the assigned employees, shall not be exempt from the requirements of any federal, state, or county law, including labor or employment laws, collective bargaining rights, anti-discrimination provisions, or other laws with respect to the protection and rights of employees, including chapters 377 and 378, that would apply to the assigned employees if the assigned employees were employees of the client company alone, and were not co-employees of the professional employment organization.

These employee rights shall not be abrogated by any contract or agreement between the client company and the professional employment organization, or the professional employment organization and the assigned employee, which contains terms or conditions that could not be lawfully contained in a contract or agreement directly between the client company and the assigned employee in which no professional employment organization is involved.  Notwithstanding any statute, local ordinance, executive order, rule, or regulation to the contrary, where the laws, rights, and protections referred to in this section define or require a determination of the "employer", the employer shall be deemed to be the client company and not the professional employment organization.  The department of labor and industrial relations shall notify the department of taxation in writing of any violation of this subsection.

(b)  The client company shall be deemed to have satisfied its obligations with respect to any assigned employee under any applicable law, including, without limitation, workers' compensation laws including chapter 386, employee insurance coverage laws including chapters 383, 385, 392, and 393, and tax withholding and reporting laws, if and to the extent that those obligations are satisfied by the professional employment organization acting in its capacity as co-employer of such assigned employee.

(c)  Amounts received by a professional employment organization from a client company in amounts equal to and that are disbursed by the professional employment organization for employee wages, salaries, payroll taxes, insurance premiums, and benefits, including retirement, vacation, sick leave, health benefits, and similar employment benefits with respect to assigned employees at a client company shall not be subject to the general excise tax as provided by section 237-24.75.

(d)  The general excise tax exemption under section 237‑24.75 shall not apply to the professional employment organization if:

(1)  By or through any contract between the client company and any professional employment organization, or otherwise, employees are excluded from any employee rights or employee benefits required by law to be provided to employees of the client company by the client company; or

(2)  The professional employment organization fails to pay any tax withholding for assigned employees or any federal or state taxes for which the professional employment organization is responsible. [L 2007, c 225, pt of §2]






CHAPTER 374 - EMIGRANT AGENTS

CHAPTER 374

EMIGRANT AGENTS

REPEALED.  L 1969, c 69, §1.



CHAPTER 375 - GARMENT INDUSTRY HOMEWORK

CHAPTER 375

GARMENT INDUSTRY HOMEWORK

REPEALED.  L 2000, c 15, §1.



CHAPTER 376 - INDUSTRIAL SAFETY

CHAPTER 376

INDUSTRIAL SAFETY

REPEALED.  L 1972, c 57, §2.

Cross References

For present provisions, see chapter 396.



CHAPTER 377 - HAWAII EMPLOYMENT RELATIONS ACT

§377-1 - Definitions.

§377-1  Definitions.  When used in this chapter:

(1)  "Person" includes one or more individuals, partnerships, associations, corporations, legal representatives, trustees, or receivers.

(2)  "Employer" means a person who engages the services of an employee, and includes any person acting on behalf of an employer, but shall not include the State or any political subdivision thereof, or any labor organization or anyone acting in behalf of such organization other than when it is acting as an employer in fact.

(3)  "Employee" includes any person, other than an independent contractor, working for another for hire in the State, and shall not be limited to the employees of a particular employer unless the context clearly indicates otherwise; and includes any individual whose work has ceased solely as a consequence of or in connection with any current labor dispute or because of any unfair labor practice on the part of an employer and (A) who has not refused or failed to return to work upon the final disposition of a labor dispute or a charge of an unfair labor practice by a tribunal having competent jurisdiction of the same or whose jurisdiction was accepted by the employee or the employee's representative, (B) who has not been found to be committing or a party to any unfair labor practice hereunder, (C) who has not obtained regular and substantially equivalent employment elsewhere, or (D) who has not been absent from the individual's employment for a substantial period of time during which reasonable expectancy of settlement has ceased (except by an employer's unlawful refusal to bargain) and whose place has been filled by another engaged in the regular manner for an indefinite or protracted period and not merely for the duration of a strike or lockout; but shall not include any individual employed in the domestic service of a family or person at the family's or person's home or any individual employed by the individual's parent or spouse, or any person employed in an executive or supervisory capacity, or any individual employed by any employer employing less than two individuals, or any individual subject to the jurisdiction of the Federal Railway Labor Act or the National Labor Relations Act, as amended from time to time; provided that the term "employee" includes any individual subject to the jurisdiction of the National Labor Relations Act, as amended from time to time, but over whom the National Labor Relations Board has declined to exercise jurisdiction or has indicated by its decisions and policies that it will not assume jurisdiction.

(4)  "Representative" includes any person chosen by an employee to represent the employee.

(5)  "Collective bargaining" is the negotiating by an employer and a majority of the employer's employees in a collective bargaining unit (or their representatives) concerning representation or terms and conditions of employment of such employees in a mutually genuine effort to reach an agreement with reference to the subject under negotiation.

(6)  "Collective bargaining unit" means all of the employees of one employer (employed within the State), except that where the board has determined and certified that such employees engaged in a single craft, division, department, or plant as provided in section 377-5(b) constitute a separate bargaining unit they shall be so considered.  Two or more collective bargaining units may bargain collectively through the same representative where a majority of the employees or each separate unit have voted by secret ballot as provided in section 377-5(c) so to do.

(7)  "Unfair labor practice" means any unfair labor practice as defined in sections 377-6 to 377-8.

(8)  "Labor dispute" includes any controversy concerning terms, tenure or conditions of employment, or concerning the association or representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange terms or conditions of employment, regardless of whether the disputants stand in the proximate relation of employer and employee.

(9)  "All union agreement" means an agreement between an employer and the representative of the employer's employees in a collective bargaining unit whereby all of the employees in such unit are required to be members of a single labor organization.

(10)  "Board" means the Hawaii labor relations board, provided for by sections 26-20, 89-5, and 377-2.

(11)  "Election" means a proceeding in which the employees in a collective bargaining unit cast a secret ballot for collective bargaining representatives or for any other purpose specified in this chapter and shall include elections conducted by the board, or, unless the context clearly indicates otherwise, by any tribunal having competent jurisdiction or whose jurisdiction was accepted by the parties.

(12)  "Secondary boycott" includes combining or conspiring to cause or threaten to cause injury to one with whom no labor dispute exists, whether by (A) withholding patronage, labor, or other beneficial business intercourse, (B) picketing, (C) refusing to handle, install, use, or work on particular materials, equipment, or supplies, or (D) by any other unlawful means, in order to bring one against one's will into a concerted plan to coerce or inflict damage upon another.

(13)  "Person employed in an executive or supervisory capacity" means any employee who has the authority to hire or fire other employees or whose suggestions and recommendations as to hiring or firing and as to the advancement, promotion, or demotion of other employees will be given particular weight; but shall not mean registered nurses whose compensation is determined on an hourly basis or who are subject to supervision by any person other than the person in charge of all registered nurses at the employer's premises. [L 1945, c 250, §3; am L 1955, c 11, §1; RL 1955, §90-2; am L 1961, c 31, §1; am L 1963, c 53, §1; am L 1965, c 244, §1; am L 1967, c 253, §2; HRS §377-1; am L 1971, c 91, §1; am L 1985, c 251, §12; gen ch 1985]

Case Notes

Employee:  individual subject to N.L.R.A. excluded, 49 H. 426, 428, 421 P.2d 294; applies to employees of East-West Center, 5 H. App. 37, 677 P.2d 477.



§377-2 - Administration by Hawaii labor relations board.

§377-2  Administration by Hawaii labor relations board.  The Hawaii labor relations board provided for in chapter 89 shall administer the Hawaii employment relations act.

The board shall have a seal for the authentication of its orders and proceedings, upon which shall be inscribed the words "Hawaii Labor Relations Board--Seal". [L 1945, c 250, §4; am L 1951, c 249, §1; RL 1955, §90-3; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; am L 1964, c 56, §2; am L 1965, c 244, §2; HRS §377-2; am L 1985, c 251, §13]

Cross References

Generally, see §§26-20 and 26-34.



§377-3 - Conciliator.

§377-3  Conciliator.  In the event the board receives information that a labor dispute exists and determines that the dispute is within its jurisdiction and that the possibility of settlement and termination of the dispute may be increased by conciliation, the board shall so notify the governor.

Upon receipt of the notice, the governor shall appoint, as conciliator with respect to the dispute, a person who is well known in the community as being impartial to both labor and industry, and shall so notify the board.  The position of conciliator shall not be subject to chapters 76 and 89.

Upon receipt of notice of the appointment of a conciliator, the board shall forthwith refer the dispute to the conciliator.  The conciliator shall use the conciliator's best efforts to terminate the dispute by conciliation within the ten days immediately succeeding the reference of the dispute to the conciliator or within such additional time, not to exceed ten days, as is agreed upon by all parties to the dispute.  If, within the ten days, or the additional time, if any, the conciliator succeeds in terminating the dispute by conciliation, the conciliator shall immediately certify such fact to the board and the conciliator's appointment shall then end.  If, within the ten days, or the additional time, if any, the conciliator fails to terminate the dispute by conciliation, the conciliator shall immediately certify such fact to the board and the conciliator's appointment shall then end.  Upon the termination of the appointment of the conciliator, the board shall so notify the governor. [L 1945, c 250, §5; am L 1951, c 249, §2; RL 1955, §90-4; HRS §377-3; am L 1985, c 251, §14; gen ch 1985; am L 2002, c 148, §42]

Cross References

Appointment of mediator, §371-10.



§377-4 - Rights of employees.

§377-4  Rights of employees.  Employees shall have the right of self-organization and the right to form, join, or assist labor organizations, to bargain collectively through representatives of their own choosing, and to engage in lawful, concerted activities for the purpose of collective bargaining or other mutual aid or protection, and such employees shall also have the right to refrain from any and all such activities, provided that employees may be required to join a union under an all-union agreement as provided in section 377-6(3). [L 1945, c 250, §6; RL 1955, §90-5; HRS §377-4]

Case Notes

Does not grant professional employees an automatic right to constitute a bargaining unit separate from clerical and administrative employees.  5 H. App. 158, 681 P.2d 587.



§377-4.5 - Religious exemption from labor organization membership.

§377-4.5  Religious exemption from labor organization membership.  Notwithstanding any other provision of law to the contrary, any employee who is a member of and adheres to established and traditional tenets or teachings of a bona fide religion, body, or sect which has historically held conscientious objections to joining or financially supporting labor organizations shall not be required to join or financially support any labor organization as a condition of employment; except that an employee may be required in a contract between an employees' employer and a labor organization in lieu of periodic dues and initiation fees, to pay sums equal to the dues and initiation fees to a nonreligious, nonlabor organization charitable fund exempt from taxation under section 501(c)(3) of the Internal Revenue Code, chosen by an employee from a list of at least three funds, designated in the contract or if the contract fails to designate any funds, then to any fund chosen by the employee.  If any employee who holds conscientious objections pursuant to this section requests the labor organization to use the grievance-arbitration procedure on the employee's behalf, the labor organization is authorized to charge the employee for the reasonable cost of using the procedure. [L 1982, c 102, §2; am L 1983, c 124, §9]



§377-4.6 - Streamlining union certification.

[§377-4.6]  Streamlining union certification.  (a)  When an employee, group of employees, or any individual or labor organization acting on their behalf, files a petition alleging that a majority of employees in a unit appropriate for the purposes of collective bargaining wish to be represented by an individual or labor organization for those purposes, the board shall investigate the petition.  If the board finds that a majority of the employees in a unit appropriate for bargaining have signed valid authorizations designating the individual or labor organization specified in the petition as their bargaining representative, and that no other individual or labor organization is currently certified or recognized as the exclusive representative of any of the employees in the unit, the board shall certify the individual or labor organization as the representative without directing an election similar to that under section 377-1(11).

(b)  The board shall adopt rules governing the certification of an exclusive representative under this section and shall have the final determination on any controversy concerning the eligibility of an employee to sign an authorization card and the validity of an employee's signature on an authorization card.

(c)  For the purposes of this section, the term "employee" means an employee as defined in section 377-1; provided that the employee is employed by an employer with an annual gross revenue of more than $5,000,000. [L Sp 2009, c 6, pt of §1]



§377-4 - .

[§377-4.7]  Facilitating initial collective bargaining agreements.  (a)  No later than ten days after receiving a written request for collective bargaining from an individual or labor organization that has been newly organized or certified as a representative, the parties shall meet and commence to bargain collectively and shall make every reasonable effort to conclude and sign a collective bargaining agreement.

(b)  If, after the expiration of the ninety-day period beginning on the date on which bargaining commenced, or such additional period as the parties may agree upon, the parties have failed to reach an agreement, either party may notify the board of the existence of a dispute and request conciliation under section 377-3.

(c)  If, after the expiration of the twenty-day period beginning on the date on which the request for conciliation is made under subsection (b), or such additional period as the parties may agree upon, the conciliator is not able to bring the parties to agreement by conciliation, the board shall refer the dispute to an arbitration panel established in accordance with section 89-11(e)(2)(A) and rules as may be prescribed by the board.  The arbitration panel shall render a decision settling the dispute, and the decision shall be binding upon the parties for a period of two years, unless amended during that period by written consent of the parties. [L Sp 2009, c 6, pt of §1]



§377-5 - Representatives and elections.

§377-5  Representatives and elections.  (a)  Representatives chosen for the purposes of collective bargaining by a majority of the employees voting in a collective bargaining unit shall be the exclusive representatives of all of the employees in such unit for the purposes of collective bargaining.  Any individual employee or any minority group of employees in any collective bargaining unit shall have the right at any time to present grievances to their employer in person or through representatives of their own choosing.

(b)  Whenever a question arises concerning the determination of a collective bargaining unit as defined in section 377-1, the board, in order to assure to employees the fullest freedom in exercising the rights guaranteed by this chapter, shall conduct an appropriate hearing upon due notice and it shall decide in each case the unit appropriate for the purpose of collective bargaining.

(c)  Whenever a question arises concerning the representation of employees in a collective bargaining unit, the board shall determine the representatives thereof by taking a secret ballot of employees and certifying in writing the results thereof to the interested parties and to their employer.  There shall be included on any ballot for the election of representatives the names of all persons submitted by an employee or group of employees participating in the election, except that the board may in its discretion exclude from the ballot one who, at the time of the election, stands deprived of one's rights under this chapter by reason of a prior adjudication of one's having engaged in an unfair labor practice.  The ballot shall be so prepared as to permit of a vote against representation by anyone named on the ballot.  The board's certification of the results of any election shall be conclusive unless an appeal is taken therefrom under this chapter.

(d)  Questions concerning the representation of employees may be raised by petition of any employee, or group of employees, or the employee's representative, or labor organization acting in their behalf, or by petition of the employee's employer in the case of jurisdictional disputes, or in any case after a union has requested recognition.  Where it appears by the petition that an emergency exists requiring prompt action, the board shall act upon the petition forthwith and hold the election requested within such time as will meet the requirements of the emergency presented.  The fact that one election has been held shall not prevent the holding of another election among the same group of employees, if it appears to the board that sufficient reason therefor exists.  In any election where the choices on the ballot do not receive a majority, a run off shall be conducted, the ballot providing for a selection between the two choices receiving the largest and second largest number of valid votes cast in the election. [L 1945, c 250, §7; RL 1955, §90-6; am L 1965, c 244, §3; HRS §377-5; am L 1985, c 251, §15; gen ch 1985]



§377-6 - Unfair labor practices of employers.

§377-6  Unfair labor practices of employers.  It shall be an unfair labor practice for an employer individually or in concert with others:

(1)  To interfere with, restrain, or coerce the employer's employees in the exercise of the rights guaranteed in section 377-4;

(2)  To initiate, create, dominate, or interfere with the formation or administration of any labor organization or contribute financial support to it, but an employer shall not be prohibited from reimbursing employees at their prevailing wage rate for time spent conferring with the employer, nor from cooperating with representatives of at least a majority of the employer's employees in a collective bargaining unit, at their request, by permitting employee organizational activities on employer premises or the use of employer facilities where the activities or use create no additional expense to the employer;

(3)  To encourage or discourage membership in any labor organization by discrimination in regard to hiring, tenure, or other terms or conditions of employment.  An employer, however, may enter into an all-union agreement with the bargaining representative of the employer's employees in a collective bargaining unit, unless the board has certified that at least a majority of the employees have voted to rescind the authority of their bargaining representative to negotiate such all-union agreement within one year preceding the date of the agreement.  No employer shall justify any discrimination against any employee for nonmembership in a labor organization if the employer has reasonable grounds for believing that:

(A)  Such membership was not available to the employee on the same terms and conditions generally applicable to other members;

(B)  Or that membership was denied or terminated for reasons other than the failure of the employee to tender periodic dues and the initiation fees uniformly required as a condition for acquiring or retaining membership;

(4)  To refuse to bargain collectively with the representative of a majority of the employer's employees in any collective bargaining unit provided that if the employer has good faith doubt that a union represents a majority of the employees, the employer may file a representation petition for an election and shall not be deemed guilty of refusal to bargain;

(5)  To bargain collectively with the representatives of less than a majority of the employer's employees in a collective bargaining unit, or to enter into an all-union agreement except in the manner provided in paragraph (3);

(6)  To violate the terms of a collective bargaining agreement;

(7)  To refuse or fail to recognize or accept as conclusive of any issue in any controversy as to employment relations the final determination of the board or of any tribunal of competent jurisdiction;

(8)  To discharge or otherwise discriminate against an employee because the employee has filed charges or given information or testimony under the provisions of this chapter;

(9)  To deduct labor organization dues or assessments from an employee's earnings, unless the employer has been presented with an individual order therefor, signed by the employee personally;

(10)  To employ any person to spy upon employees or their representatives respecting their exercise of any right created or approved by this chapter;

(11)  To make, circulate, or cause to be circulated a blacklist;

(12)  To offer or grant permanent employment to an individual for performing work as a replacement for a bargaining unit member during a labor dispute; or

(13)  Based on employment or willingness to be employed during a labor dispute, to give employment preference to one person over another who:

(A)  Was an employee at the commencement of the dispute;

(B)  Exercised the right to join, assist, or engage in lawful collective bargaining or mutual aid or protection through the labor organization engaged in the dispute; and

(C)  Continues to work for or has unconditionally offered to return to work for the employer. [L 1945, c 250, pt of §8; RL 1955, §90-7; am L 1959, c 210, §1; am L 1965, c 79, §1; HRS §377-6; am L 1985, c 251, §16; gen ch 1985; am L 1992, c 214, §2]

Case Notes

Trial court erred in affirming Hawaii labor relations board's determination that employer violated paragraph (3), where employer's conduct of putting forward a threatening bargaining proposal did not effect any change in the terms or conditions of the union members' employment, nor involve any discharge or failure to hire union members, and as such, the conduct did not "discriminate", as no employees were treated differently than any others with respect to their employment conditions.  112 H. 489, 146 P.3d 1066.

Trial court properly affirmed Hawaii labor relations board's determination that employer refused to bargain in good faith in violation of paragraph (4), where elements of employer's final offer, which the board found to be a take-it-or-leave-it proposition, as well as the context of the negotiations, were sufficient evidence upon which the board could have concluded that the employer did not bargain in good faith.  112 H. 489, 146 P.3d 1066.

Trial court properly affirmed Hawaii labor relations board's determination that employer's conduct had a reasonable tendency to intimidate employees, in violation of paragraph (1), where employer's threatening letter required that the union withdraw its unfair labor practice charge as a condition of agreement, or involved layoffs without any benefits beyond those already in the collective bargaining agreement.  112 H. 489, 146 P.3d 1066.

Does not prohibit "agency shop" agreements.  5 H. App. 158, 681 P.2d. 587.



§377-7 - Unfair labor practices of employees.

§377-7  Unfair labor practices of employees.  It shall be an unfair labor practice for an employee individually or in concert with others:

(1)  To coerce or intimidate an employee in the enjoyment of the employee's legal rights, including those guaranteed in section 377-4;

(2)  To coerce, intimidate, or induce any employer to interfere with any of the employer's employees in the enjoyment of their legal rights, including those guaranteed in section 377-4, or to engage in any practice with regard to the employer's employees which would constitute an unfair labor practice if undertaken by the employer on the employer's own initiative;

(3)  To violate the terms of a collective bargaining agreement;

(4)  To refuse or fail to recognize or accept as conclusive of any issue in any controversy as to employment relations the final determination of the board or of any tribunal of competent jurisdiction;

(5)  To cooperate in engaging in, promoting, or inducing picketing (not constituting an exercise of constitutionally guaranteed freedom of speech), boycotting or any other overt act accompanying a strike unless a majority in a collective bargaining unit of the employees of an employer against whom such acts are primarily directed have voted by secret ballot to call a strike;

(6)  To hinder or prevent, by mass picketing, threats, intimidation, force, or coercion of any kind the pursuit of any lawful work or employment, or to obstruct or interfere with entrance to or egress from any place of employment, or to obstruct or interfere with free and uninterrupted use of public roads, streets, highways, railways, airports, or other ways of travel or conveyance;

(7)  To engage in a secondary boycott; or to hinder or prevent by threats, intimidation, force, coercion, or sabotage, the obtaining, use, or disposition of materials, equipment, or services; or to combine or conspire to hinder or prevent, by any means whatsoever, the obtaining, use, or disposition of materials, equipment, or service.  Nothing herein shall prevent sympathetic strikes in support of those in similar occupations working for other employers in the same craft;

(8)  To take unauthorized possession of property of the employer or to engage in any concerted effort to interfere with production except by leaving the premises in an orderly manner for the purpose of going on strike;

(9)  To fail to give the notice of intention to strike provided in section 377-12. [L 1945, c 250, pt of §8; RL 1955, §90-8; HRS §377-7; am L 1985, c 251, §17; gen ch 1985]

Cross References

Practices of government employees, see chapter 89.



§377-8 - Unfair labor practices of any person.

§377-8  Unfair labor practices of any person.  It shall be an unfair labor practice for any person to do or cause to be done, on behalf or in the interest of employers or employees, or in connection with or to influence the outcome of any controversy as to employment relations, any act prohibited by sections 377-6 and 377-7. [L 1945, c 250, pt of §8; RL 1955, §90-9; HRS §377-8]



§377-9 - Prevention of unfair labor practices.

§377-9  Prevention of unfair labor practices.  (a)  Any controversy concerning unfair labor practices may be submitted to the board in the manner and with the effect provided in this chapter, but nothing herein shall prevent the pursuit of relief in courts of competent jurisdiction.

(b)  Any party in interest may file with the board a written complaint, on a form provided by the board, charging any person with having engaged in any specific unfair labor practice.  The board shall serve a copy of the complaint upon the person charged, hereinafter referred to as the respondent.  If the board has reasonable cause to believe that the respondent is a member of or represented by a labor union, then service upon an officer of the union shall be deemed to be service upon the respondent.  Service may be by delivery to the person, or by mail or by telegram.  Any other person claiming interest in the dispute or controversy, as an employer, an employee or their representative, shall be made a party upon proof of the interest.  The board may bring in additional parties by service of a copy of the complaint.  Only one complaint shall issue against a person with respect to a single controversy, but any complaint may be amended in the discretion of the board at any time prior to the issuance of a final order based thereon.  The respondent may file an answer to the original or amended complaint but the board may find to be true any allegation in the complaint in the event either no answer is filed or the answer neither specifically denies nor explains the allegation nor states that the respondent is without knowledge concerning the allegation.  The respondent shall have the right to appear in person or otherwise give testimony at the place and time fixed in the notice of hearing.  The hearing on the complaint shall be before either the board or a hearings officer of the board, as the board may determine.

The board shall fix a time for the hearing on the complaint, which shall be not less than ten nor more than forty days after the filing of the complaint or amendment thereof, and notice shall be given to each party by service on the party personally or by mailing a copy thereof to the party at the party's last known post office address at least ten days before the hearing.  In case a party in interest is located without the State and has no known post office address within the State, a copy of the complaint and copies of all notices shall be filed in the office of the lieutenant governor and shall also be sent by registered mail to the last known post office address of the party.  Such filing and mailing shall constitute sufficient service with the same force and effect as if served upon a party located within the State.  The hearing may be adjourned from time to time in the discretion of the board and hearings may be held at such places as the board shall designate.

In all proceedings under this chapter before the board, each member of the board may issue subpoenas and administer oaths.  Depositions may be taken in the manner prescribed by law.  No person shall be excused from attending and testifying or from producing books, records, correspondence, documents, or other evidence in obedience to the subpoena on the ground that the testimony or evidence required of the person may tend to incriminate the person or subject the person to a penalty or forfeiture under the laws of the State, but such person shall not be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which the person may testify or produce evidence, documentary or otherwise, in such proceedings.  Such person so testifying shall not be exempt, however, from prosecution and punishment for perjury committed in so testifying.

Any person who wilfully and unlawfully fails or neglects to appear or to testify or to produce books, papers, and records as required, shall, upon application to a circuit judge, be ordered to appear before the board, there to testify or produce evidence if so ordered, and failure to obey the order may be punished as a contempt of court.

Each witness who appears before the board by subpoena shall receive for the witness' attendance the fees and mileage provided for witnesses in civil cases in courts of record, which shall be audited and paid by the State in the same manner as other expenses are audited and paid, upon the presentation of properly verified vouchers approved by the board.

(c)  A full and complete record shall be kept of all proceedings had before the board and all testimony and proceedings shall be taken down by a reporter engaged for such purpose or by use of a mechanical recording device.  It shall not be necessary to transcribe the record unless requested for purposes of rehearing or court review.  In the proceedings the board shall not be bound by technical rules of evidence.  No hearsay evidence, however, shall be admitted or considered.

(d)  After the final hearing, the board shall promptly make and file an order or decision, incorporating findings of fact upon all the issues involved in the controversy and the determination of the rights of the parties.  Pending the final determination of the controversy the board may, after hearing, make interlocutory orders which may be enforced in the same manner as final orders.  Final orders may dismiss the complaint or require the person complained of to cease and desist from the unfair labor practices found to have been committed, suspend the person's rights, immunities, privileges, or remedies granted or afforded by this chapter for not more than one year, and require the person to take affirmative action, including reinstatement of employees and make orders in favor of employees making them whole, including back pay with interest, costs, and attorneys' fees.  Any order may further require the person to make reports from time to time showing the extent to which the person has complied with the order.  Furthermore, an employer or employee who wilfully or repeatedly commits unfair or prohibited practices that interfere with the statutory rights of an employer or employees or discriminates against an employer or employees for the exercise of protected conduct shall be subject to a civil penalty not to exceed $10,000 for each violation.  In determining the amount of any penalty under this section, the board shall consider the gravity of the unfair or prohibited practice and the impact of the practice on the charging party, on other persons seeking to exercise rights guaranteed by this section, or on public interest.

(e)  If any person fails or neglects to obey an order of the board while the same is in effect the board may petition the circuit judge of the judicial circuit wherein the person resides or usually transacts business for the enforcement of the order and for appropriate temporary relief or restraining order, and shall certify and file in the court the record in the proceedings, including all documents and papers on file in the matter, the pleadings and testimony upon which the order was entered, and the decision and order of the board.  Upon such filing the board shall cause notice thereof to be served upon the person by mailing a copy to the person's last known post office address, and thereupon the judge shall have jurisdiction in the premises.

(f)  Any person aggrieved by the decision or order of the board may obtain a review thereof as provided in chapter 91 by instituting proceedings in the circuit court of the judicial circuit in which the person or any party resides or transacts business, subject, however, to the general provisions of law for a change of the place of trial or the calling in of another judge.  Where different parties in the same proceeding file petitions for review in two or more courts having proper jurisdiction, the jurisdiction of the judge first petitioned shall be exclusive and the other petitions shall be transferred to the judge.  The petition shall state the grounds upon which a review is sought and copies thereof shall be served upon the other parties and the board.  Service may be made by mailing such copies to the last known post office address of the parties concerned.  When the proceedings are at issue, they may be brought on for hearing before the court upon the record by any party on ten days' written notice to the others.  Upon the hearing, the court may confirm, modify, or set aside the decision or order of the board and enter an appropriate decree.  No objection that has not been urged before the board shall be considered by the court unless the failure or neglect to urge the objection shall be excused because of extraordinary circumstances.

(g)  In any proceedings for review of a decision or order of the board, the judge shall disregard any irregularity or error unless it is made to appear affirmatively that the complaining party was prejudiced thereby.

(h)  Commencement of proceedings under subsection (f) of this section shall not stay enforcement of the board decisions or order; but the board, or the reviewing court may order a stay upon such terms as it deems proper.

(i)  Petitions filed under this section shall have preference over any civil cause of a different nature pending in the circuit court, shall be heard expeditiously, and the circuit courts shall always be deemed open for the trial thereof.

(j)  [L 2004, c 202, §37 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  Any party may appeal from the judgment of a circuit court entered under this chapter, subject to chapter 602, in the manner provided for civil appeals from the circuit courts.

(k)  A substantial compliance with the procedure of this chapter shall be sufficient to give effect to the decisions and orders of the board, and they shall not be declared inoperative, illegal, or void for any nonprejudicial irregularity in respect thereof.

(l)  No complaints of any specific unfair labor practice shall be considered unless filed within ninety days of its occurrence. [L 1945, c 250, §9; am L 1951, c 249, §9; RL 1955, §90-10; am L 1965, c 96, §66 and c 244, §§4, 5; HRS §377-9; am L 1979, c 111, §16; am L 1985, c 251, §18; gen ch 1985; am L 2004, c 202, §37; am L 2009, c 6, §2]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Cross References

Administrative procedure, see chapter 91.

Jurisdiction of courts, see §380-14.

Mailing of notice, see §1-28.

Oaths, subpoenas, see §§1-21, 603-21.9, 621-1, 621-12.

Rules of Court

Appeals, see Hawaii Rules of Appellate Procedure.

Complaint in lieu of petition, see HRCP rules 3, 81(i).

Depositions, see HRCP, pt V.

Oaths, subpoenas, see HRCP rules 43(d), 45.

Case Notes

Circuit court proceeding for enforcement of H.E.R.B. order cannot be removed to federal court.  253 F. Supp. 597.

Based on the plain meaning of this act, the legislature has granted discretion to the Hawaii labor relations board in crafting remedial orders when an employer has committed an unfair labor practice;  where board's substantive remedy did not supply the terms of an ongoing collective bargaining relationship but rather was in the nature of a one-time payout calculated to remedy the unfair labor practice that the board found employer had committed, remedy was not unreasonable or in disregard of principles of law and was not an abuse of discretion.  112 H. 489, 146 P.3d 1066.



§377-10 - Financial reports to employees.

§377-10  Financial reports to employees.  Every person acting as the representative of employees for collective bargaining shall keep an adequate record of the person's financial transactions and shall present annually, to such employees as may be members of the association with which the representative is connected, within sixty days after the end of the person's fiscal year a detailed written financial report thereof in the form of a balance sheet and an operating statement.  In the event of failure of compliance with this section, any such employee may petition the board for an order compelling such compliance.  An order of the board on such petition shall be enforceable in the same manner as other orders of the board under this chapter. [L 1945, c 250, §10; RL 1955, §90-11; HRS §377-10; am L 1985, c 251, §19; gen ch 1985]



§377-11 - Rules.

§377-11  Rules.  The board may adopt rules relative to the exercise of its powers and authority and to govern the proceedings before it in accordance with chapter 91. [L 1945, c 250, §11; RL 1955, §90-12; am L 1965, c 96, §67 superseded by c 244, §6; HRS §377-11; am L 1985, c 251, §20]

Cross References

Continuation of rules, see L 1985, c 251, §28.



§377-12 - Strike notice.

§377-12  Strike notice.  Where the exercise of the right to strike by employees of any employer engaged in the State in the production, harvesting, or initial processing of any farm, agricultural, or dairy product produced in the State would tend to cause the destruction or serious deterioration of the product, such employees shall give to the board at least ten days' notice of their intention to strike, and the board shall immediately advise the employer of the notice. [L 1945, c 250, §12; RL 1955, §90-13; HRS §377-12; am L 1985, c 251, §21]



§377-13 - Public records and proceedings.

§377-13  Public records and proceedings.  The complaints, orders, and testimony relating to a proceeding instituted by the board under section 377-9 shall be public records and be available for inspection or copying.  All proceedings pursuant to section 377-9 shall be open to the public. [L 1945, c 250, §13; RL 1955, §90-14; HRS §377-13; am L 1985, c 251, §22]

Cross References

Records, see chapter 92.



§377-14 - List of labor organizations.

§377-14  List of labor organizations.  The board shall maintain a list of labor organizations.  To be recognized as such and to be included in the list, an organization shall file with the board a statement of its name, the name and address of its secretary or other officer to whom notices may be sent, the date of its organization, and its affiliations, if any, with other organizations.  No other qualifications for inclusion shall be required, but every labor organization shall notify the board promptly of any change of name, or of the name and address of its secretary or other officer to whom notices may be sent, or of its affiliations. [L 1945, c 250, §14; RL 1955, §90-15; HRS §377-14; am L 1985, c 251, §23]



§377-15 - Penalty.

§377-15  Penalty.  Any person who wilfully assaults, resists, prevents, impedes, or interferes with the conciliator or any member of the board or any of the agents or agencies of either in the performance of duties pursuant to this chapter shall be fined not more than $500 or imprisoned not more than one year, or both. [L 1945, c 250, §15; RL 1955, §90-16; HRS §377-15; am L 1985, c 251, §24]



§377-16 - Construction.

§377-16  Construction.  Except as specifically provided in this chapter, nothing herein shall be construed so as to interfere with or impede or diminish in any way the right to strike or the right of individuals to work, nor shall anything in this chapter be so construed as to invade unlawfully the right to freedom of speech. [L 1945, c 250, §16; RL 1955, §90-17; HRS §377-16]



§377-17 - Conflicting provisions.

§377-17  Conflicting provisions.  Wherever the application of the provisions of other laws conflicts with the application of the provisions of this chapter, this chapter shall prevail, provided that in any situation where the provisions of this chapter cannot be validly enforced the provisions of such other laws shall apply. [L 1945, c 250, §18; RL 1955, §90-18; HRS §377-17]



§377-18 - Cooperation with National Labor Relations Board.

§377-18  Cooperation with National Labor Relations Board.  The conciliator and the board shall cooperate with the National Labor Relations Board and its agents and representatives. [L 1945, c 250, §20; RL 1955, §90-19; HRS §377-18; am L 1985, c 251, §25]






CHAPTER 378 - EMPLOYMENT PRACTICES

§378-1 to 10 - REPEALED.

PART I.  [OLD] DISCRIMINATORY PRACTICES

§§378-1 to 10  REPEALED.  L 1977, c 85, §2; L 1981, c 94, §2.

PART I.  [NEW] DISCRIMINATORY PRACTICES

Cross References

Civil rights commission, see chapter 368.

Law Journals and Reviews

Sexual Harassment in the Workplace:  Remedies Available to Victims in Hawai`i.  15 UH L. Rev. 453.

Privacy and Genetics:  Protecting Genetic Test Results in Hawai`i.  25 UH L. Rev. 449.

Case Notes

Section 368-17 permits a court to award compensatory and punitive damages in civil actions brought under part I of this chapter.  85 H. 7, 936 P.2d 643.

Plaintiff failed to establish a prima facie case of retaliation where the fifteen year span of time between plaintiff's 1985 discrimination complaint and the adverse employment action of the case was too long to permit a causal connection to be inferred between the protected activity and the adverse employment action.  119 H. 288 (App.), 196 P.3d 290.

§378-1  Definitions.  As used herein:

"Arrest and court record" includes any information about an individual having been questioned, apprehended, taken into custody or detention, held for investigation, charged with an offense, served a summons, arrested with or without a warrant, tried, or convicted pursuant to any law enforcement or military authority.

"Because of sex" shall include, but is not limited to, because of pregnancy, childbirth, or related medical conditions; and women affected by pregnancy, childbirth, or related medical conditions shall be treated the same for all employment-related purposes, including receipt of benefits under fringe benefit programs, as other individuals not so affected but similar in their ability or inability to work.

"Being regarded as having such an impairment" includes but is not limited to employer consideration of an individual's genetic information, including genetic information of any family member of an individual, or the individual's refusal to submit to a genetic test as a condition of initial or continued employment.

"Commission" means the civil rights commission.

"Disability" means the state of having a physical or mental impairment which substantially limits one or more major life activities, having a record of such an impairment, or being regarded as having such an impairment.

"Employer" means any person, including the State or any of its political subdivisions and any agent of such person, having one or more employees, but shall not include the United States.

"Employment" means any service performed by an individual for another person under any contract of hire, express or implied, oral or written, whether lawfully or unlawfully entered into.  Employment does not include services by an individual employed as a domestic in the home of any person.

"Employment agency" means any person engaged in the business of providing employment information, procuring employment for applicants, or providing employees for placement with employers upon request.

"Family member" means, with respect to a certain individual, another individual related by blood to that individual.

"Genetic information" means information about genes, gene products, hereditary susceptibility to disease, or inherited characteristics that may derive from the individual or family member.

"Genetic test" means a laboratory test which is generally accepted in the scientific and medical communities for the determination of the presence or absence of genetic information.

"Labor organization" means any organization which exists and is constituted for the purpose, in whole or in part, of collective bargaining or of dealing with employers concerning grievances, terms or conditions of employment, or of other mutual aid or protection.

"Marital status" means the state of being married or being single.

"Person" means one or more individuals, and includes, but is not limited to, partnerships, associations, or corporations, legal representatives, trustees, trustees in bankruptcy, receivers, or the State or any of its political subdivisions.

"Sexual orientation" means having a preference for heterosexuality, homosexuality, or bisexuality, having a history of any one or more of these preferences, or being identified with any one or more of these preferences.  "Sexual orientation" shall not be construed to protect conduct otherwise proscribed by law. [L 1981, c 94, pt of §2; am L 1986, c 223, §§1, 2; am L 1989, c 386, §§3, 17; am L 1991, c 2, §2; am L 1992, c 33, §5; am L 2002, c 217, §1]

Law Journals and Reviews

Privacy and Genetics:  Protecting Genetic Test Results in Hawai‘i.  25 UH L. Rev. 449.

Case Notes

Individuals are subject to liability under §378-2 when they act as agents of an employer.  396 F. Supp. 2d 1138.

Based on the plain language of this section and §378-2(2), plaintiff may not proceed under §378-2(2) against defendant, an individual employee.  405 F. Supp. 2d 1225.

Based on the definition of "employer" in this section, legislature intended all employers, regardless of size, to be subject to the provisions of this chapter.  89 H. 269, 971 P.2d 1104.

The issue of whether a plaintiff's major life activity is substantially limited must be resolved on a case-by-case basis; thus, the determination of whether the lifting restriction on employee was substantial required an individualized inquiry that was inappropriate for summary judgment.  105 H. 462, 99 P.3d 1046.



§378-2 - Discriminatory practices made unlawful; offenses defined.

§378-2  Discriminatory practices made unlawful; offenses defined.  It shall be an unlawful discriminatory practice:

(1)  Because of race, sex, sexual orientation, age, religion, color, ancestry, disability, marital status, or arrest and court record:

(A)  For any employer to refuse to hire or employ or to bar or discharge from employment, or otherwise to discriminate against any individual in compensation or in the terms, conditions, or privileges of employment;

(B)  For any employment agency to fail or refuse to refer for employment, or to classify or otherwise to discriminate against, any individual;

(C)  For any employer or employment agency to print, circulate, or cause to be printed or circulated any statement, advertisement, or publication or to use any form of application for employment or to make any inquiry in connection with prospective employment, which expresses, directly or indirectly, any limitation, specification, or discrimination;

(D)  For any labor organization to exclude or expel from its membership any individual or to discriminate in any way against any of its members, employer, or employees; or

(E)  For any employer or labor organization to refuse to enter into an apprenticeship agreement as defined in section 372-2; provided that no apprentice shall be younger than sixteen years of age;

(2)  For any employer, labor organization, or employment agency to discharge, expel, or otherwise discriminate against any individual because the individual has opposed any practice forbidden by this part or has filed a complaint, testified, or assisted in any proceeding respecting the discriminatory practices prohibited under this part;

(3)  For any person whether an employer, employee, or not, to aid, abet, incite, compel, or coerce the doing of any of the discriminatory practices forbidden by this part, or to attempt to do so;

(4)  For any employer to violate the provisions of section 121-43 relating to nonforfeiture for absence by members of the national guard;

(5)  For any employer to refuse to hire or employ or to bar or discharge from employment, any individual because of assignment of income for the purpose of satisfying the individual's child support obligations as provided for under section 571-52;

(6)  For any employer, labor organization, or employment agency to exclude or otherwise deny equal jobs or benefits to a qualified individual because of the known disability of an individual with whom the qualified individual is known to have a relationship or association;

(7)  For any employer or labor organization to refuse to hire or employ or to bar or discharge from employment, or withhold pay, demote, or penalize a lactating employee because an employee breastfeeds or expresses milk at the workplace.  For purposes of this paragraph, the term "breastfeeds" means the feeding of a child directly from the breast; or

(8)  For any employer to refuse to hire or employ or to bar or discharge from employment, or otherwise to discriminate against any individual in compensation or in the terms, conditions, or privileges of employment of any individual because of the individual's credit history or credit report, unless the information in the individual's credit history or credit report directly relates to a bona fide occupational qualification under section 378-3(2). [L 1981, c 94, pt of §2; am L 1985, c 177, §1; am L 1986, c 223, §3; am L 1991, c 2, §3; am L 1992, c 33, §5; am L 1994, c 88, §1; am L 1999, c 172, §3; am L 2009, c 1, §2]

Note

L 1999, c 172, §5 provides:

"SECTION 5.  Nothing in this Act [amending §378-2 and enacting §378-10] prohibits employers from establishing internal rules and guidelines for employees who may wish to breastfeed or express breastmilk in the workplace."

Law Journals and Reviews

Canadian Pacific Cases:  Kinoshita & Nakashima:  What Really Happened to the Employer?  22 HBJ 75.

Two Growing Procedural Defenses in Common Law Wrongful Discharge Cases--Preemption and Res Judicata.  11 UH L. Rev. 143.

The Protection of Individual Rights Under Hawai‘i's Constitution.  14 UH L. Rev. 311.

Privacy and Genetics:  Protecting Genetic Test Results in Hawai‘i.  25 UH L. Rev. 449.

Viability of the Continuing Violation Theory in Hawai`i Employment Discrimination Law in the Aftermath of Ledbetter.  30 UH L. Rev. 423.

Case Notes

Not violated where employer discharged employees not merely because of their drug-related arrests but because of perceived harm to employer's reputation and business contracts.  803 F.2d 471.

Monocular pilot applicant's disability discrimination claim and retaliation claim not preempted by Airline Deregulation Act of 1978; pilot applicant's success or failure on the discrimination claim had no bearing on pilot applicant's retaliation claim.  128 F.3d 1301.

Not unlawful for employer to discharge wife, who along with husband, violated employer's policy by forming own company while still working for employer.  558 F. Supp. 1229.

Plaintiff alleged that employer contravened letter and purpose of section.  737 F. Supp. 1104.

Purpose is to protect claimants under workers' compensation law.  749 F. Supp. 1023.

Because this section and §378-62 did not contain limitation periods, court invoked State's general personal injury statute of limitations, §657-7; plaintiff's state law claims barred where neither the collective bargaining proceedings nor the equal employment opportunity commission proceedings tolled the statute of limitations.  874 F. Supp. 1095.

Plaintiff brought forth evidence of a continuing series of conduct which affected plaintiff and plaintiff's work environment; plaintiff's sexual harassment claims may proceed using the evidence, even though much of it predated limitations period; plaintiff may not rely on other proffered evidence because to extent those actions raised claims, statute of limitations had passed.  125 F. Supp. 2d 1224.

Defendant could not be liable in defendant's individual capacity under paragraph (1)(A).  159 F. Supp. 2d 1211.

Plaintiff with diabetes was not substantially limited in any major life activity and, therefore, was not disabled under this section or the ADA.  161 F. Supp. 2d 1135.

Plaintiff asserted discrimination claims against plaintiff's supervisor and employer, and the alleged parent company of the employer, pursuant to chapter 378 and federal law. Defendants' motion for partial dismissal or alternatively, for partial summary judgment granted in part (e.g., claims based on national origin and aiding and abetting) and denied in part (e.g., claims based on color).  322 F. Supp. 2d 1101.

Defendant limited partner's motion to dismiss granted; among other things, plaintiff did not allege sufficient facts in the second amended complaint that would establish defendant's liability under paragraph (3).  351 F. Supp. 2d 1025.

Individuals are subject to liability under this section when they act as agents of an employer.  396 F. Supp. 2d 1138.

Based on the plain language of §378-1 and paragraph (2), plaintiff may not proceed under paragraph (2) against defendant, an individual employee.  Plaintiff stated no claim under paragraph (3), where plaintiff claimed that defendant had incited, compelled, or coerced defendant into discriminating.  405 F. Supp. 2d 1225.

Summary judgment granted for defendants (plaintiff's former employer and former supervisor) regarding plaintiff's state law sexual harassment claim brought pursuant to this section, where plaintiff did not meet the statutory filing deadline pursuant to chapter 378 or the tort statute of limitations for the claim.  468 F. Supp. 2d 1210.

The "single-filing" or "piggyback" rule applied under Hawaii law, where the "dual-filed" equal employment opportunity commission administrative complaints of four plaintiffs-intervenors were filed after the 180-day deadline in §368-11(c) and the plaintiffs-intervenors sought to "piggyback" on the timely administrative complaints of three other plaintiffs-intervenors.  504 F. Supp. 2d 1008.

Where plaintiffs-intervenors' intentional infliction of emotional distress/negligent infliction of emotional distress claims were premised on a violation of this section, which provides a nonnegotiable state right, and the alleged conduct at issue involved discrimination on the basis of national origin and religion, the claims were not preempted by §301 of the Labor Management Relations Act.  535 F. Supp. 2d 1149.

Violated by company policy requiring termination of person married to someone in same department unless termination falls under exception in §378-3.  72 H. 350, 816 P.2d 302.

Defendant's policy prohibiting persons related by blood or marriage from working in the same department, as applied to plaintiff, violated plain language and purpose of this section, unless the termination fell within one of the exceptions in §378-3.  76 H. 454, 879 P.2d 1037.

In action alleging unlawful discharge in violation of this section, time for filing administrative complaint begins to run on date that employee is actually discharged, that is, on date that employment terminates.  76 H. 454, 879 P.2d 1037.

Where record contained numerous instances of both physical and verbal conduct of a sexual nature by doctor towards complainant and others, complainant never solicited or incited doctor's conduct, and conduct had effect of creating an intimidating, hostile, and offensive work environment, there was sufficient evidence to support commission's determination that doctor violated paragraph (1)(A) and Hawaii administrative rule §12-46-109(a)(3).  88 H. 10, 960 P.2d 1218.

Based on definition of "employer" in §378-1, legislature intended all employers, regardless of size, to be subject to the provisions of this chapter, including paragraph (1)(A).  89 H. 269, 971 P.2d 1104.

Employer's policy of denying any extended leave during employee's first year of employment violated Hawaii administrative rule §12-46-108, which was adopted to enforce the legislative mandate of paragraph (1)(A) and Hawaii's constitutional prohibition against sex discrimination in the exercise of a person's civil rights in employment.  89 H. 269, 971 P.2d 1104.

Where plaintiff in age discrimination suit did not meet plaintiff's burden of establishing that defendant's articulated reason for taking adverse employment action against plaintiff was pretextual, and plaintiff did not give any other evidence that would give rise to a genuine issue of material fact, trial court properly granted summary judgment.  94 H. 368, 14 P.3d 1049.

A compensation discrimination claim under paragraph (1) must satisfy the following three-part test:  (1) plaintiff must first establish a prima facie case of discrimination; (2) defendant must then provide a legitimate, nondiscriminatory reason for the pay differences; and (3) if defendant articulates such a reason, plaintiff must then show that the reason given by defendant is pretexual.  96 H. 408, 32 P.3d 52.

A retaliation claim under paragraph (2) is subject to a three-part test:  (1) plaintiff must first establish a prima facie case of retaliation; (2) defendant must then provide a legitimate, nondiscriminatory reason for the adverse employment action; and (3) if defendant articulates such a reason, plaintiff must then show that the reason given by defendant is pretexual.  96 H. 408, 32 P.3d 52.

To establish a "hostile environment" sexual harassment claim, claimant must show that he or she was subjected to sexual advances, requests for sexual favors, or other verbal or physical conduct or visual forms of harassment of a sexual nature; the conduct was unwelcome, severe or pervasive, and had the purpose or effect of either unreasonably interfering with claimant's work performance or creating an intimidating, hostile, or offensive work environment; that claimant actually perceived the conduct as having such purpose or effect; and claimant's perception was objectively reasonable to a person of claimant's gender in same position.  97 H. 376, 38 P.3d 95.

Plaintiff was, as a matter of law, unable to maintain a sex discrimination claim based on retaliation under paragraph (2) where allegations described by plaintiff did not involve any discrimination based on sex, and plaintiff clarified that female co-worker's conduct created a hostile work environment not only for plaintiff, but for plaintiff's staff, which included both males and females.  100 H. 149, 58 P.3d 1196.

Where co-worker sexually assaulted employee by grabbing employee's buttocks, conduct was sufficiently severe to constitute actionable sexual harassment; trial court erred in granting summary judgment for employer where there were genuine issues of material fact as to whether employer's response to buttock-grabbing incident was reasonably calculated to end co-worker's harassment.  104 H. 423, 91 P.3d 505.

Trial court correctly ruled that appellant was precluded from bringing a claim of gender discrimination under this section where, under the circumstances, gender discrimination alleged in the civil complaint could not be said to be "consistent with appellant's original theory of the case" as submitted to the Hawaii civil rights commission.  105 H. 462, 99 P.3d 1046.

Trial court properly granted summary judgment where appellant failed to establish a prima facie showing of a violation of this section, either on a theory of pattern or practice discrimination or of disparate treatment age discrimination.  105 H. 462, 99 P.3d 1046.

An employee may bring action against employer for intentional infliction of emotional distress caused by discrimination in violation of this section, and this action is not barred by exclusivity provision of §386-5.  87 H. 57 (App.), 951 P.2d 507.

Where unclear from record that appropriate elements of discriminatory employment discharge claim based on race or ancestry under this section were considered, summary judgment improper.  87 H. 57 (App.), 951 P.2d 507.

Mentioned:  800 F. Supp. 882.

Where plaintiff's disability prevented plaintiff from being qualified to perform the essential functions of the ACO IV (prison guard) position, with or without reasonable accommodation, plaintiff failed to establish a prima facie case that plaintiff had lost plaintiff's position due to disability discrimination; also, because plaintiff could not show that plaintiff was qualified for the ACO IV position, plaintiff also failed to establish a prima facie case that plaintiff had lost plaintiff's position due to race or gender discrimination under this section.  119 H. 288 (App.), 196 P.3d 290.



§378-2.3 - Equal pay; sex discrimination.

[§378-2.3]  Equal pay; sex discrimination.  No employer shall discriminate between employees because of sex, by paying wages to employees in an establishment at a rate less than the rate at which the employer pays wages to employees of the opposite sex in the establishment for equal work on jobs the performance of which requires equal skill, effort, and responsibility, and that are performed under similar working conditions. Payment differentials resulting from:

(1)  A seniority system;

(2)  A merit system;

(3)  A system that measures earnings by quantity or quality of production;

(4)  A bona fide occupational qualification; or

(5)  A differential based on any other permissible factor other than sex

do not violate this section. [L 2005, c 35, §2]

Note

Pay equity task force (repealed June 30, 2011).  L 2005, c 35, §§3, 6.



§378-2.5 - Employer inquiries into conviction record.

§378-2.5  Employer inquiries into conviction record.  (a)  Subject to subsection (b), an employer may inquire about and consider an individual's criminal conviction record concerning hiring, termination, or the terms, conditions, or privileges of employment; provided that the conviction record bears a rational relationship to the duties and responsibilities of the position.

(b)  Inquiry into and consideration of conviction records for prospective employees shall take place only after the prospective employee has received a conditional offer of employment which may be withdrawn if the prospective employee has a conviction record that bears a rational relationship to the duties and responsibilities of the position.

(c)  For purposes of this section, "conviction" means an adjudication by a court of competent jurisdiction that the defendant committed a crime, not including final judgments required to be confidential pursuant to section 571-84; provided that the employer may consider the employee's conviction record falling within a period that shall not exceed the most recent ten years, excluding periods of incarceration.  If the employee or prospective employee claims that the period of incarceration was less than what is shown on the employee's or prospective employee's conviction record, an employer shall provide the employee or prospective employee with an opportunity to present documentary evidence of a date of release to establish a period of incarceration that is shorter than the sentence imposed for the employee's or prospective employee's conviction.

(d)  Notwithstanding subsections (b) and (c), the requirement that inquiry into and consideration of a prospective employee's conviction record may take place only after the individual has received a conditional job offer, and the limitation to the most recent ten-year period, excluding the period of incarceration, shall not apply to employers who are expressly permitted to inquire into an individual's criminal history for employment purposes pursuant to any federal or state law other than subsection (a), including:

(1)  The State or any of its branches, political subdivisions, or agencies pursuant to sections 78-2.7 and 831-3.1;

(2)  The department of education pursuant to section 302A-601.5;

(3)  The department of health with respect to employees, providers, or subcontractors in positions that place them in direct contact with clients when providing non-witnessed direct mental health services pursuant to section 321-171.5;

(4)  The judiciary pursuant to section 571-34;

(5)  The counties pursuant to section 846-2.7;

(6)  Armed security services pursuant to section 261-17(b);

(7)  Providers of a developmental disabilities domiciliary home pursuant to section 333F-22;

(8)  Private schools pursuant to sections 302C-1 and 378-3(8);

(9)  Financial institutions in which deposits are insured by a federal agency having jurisdiction over the financial institution pursuant to section 378-3(9);

(10)  Detective agencies and security guard agencies pursuant to sections 463-6(b) and 463-8(b);

(11)  Employers in the business of insurance pursuant to section 431:2-201.3;

(12)  Employers of individuals or supervisors of individuals responsible for screening passengers or property under 49 U.S.C. §44901 or individuals with unescorted access to an aircraft of an air carrier or foreign carrier or in a secured area of an airport in the United States pursuant to 49 U.S.C. §44936(a);

(13)  The department of human services pursuant to sections 346-97 and 352-5.5;

(14)  The public library system pursuant to section 302A-601.5;

(15)  The department of public safety pursuant to section 353C-5;

(16)  The board of directors of a cooperative housing corporation or the manager of a cooperative housing project pursuant to section 421I-12;

(17)  The board of directors of an association of owners under chapter 514A or 514B, or the manager of a condominium project pursuant to section 514A-82.1 or 514B-133; and

(18)  The department of health pursuant to section 321-15.2. [L 1998, c 175, §1; am L 2003, c 95, §12; am L 2004, c 79, §5 and c 164, §10; am L 2005, c 93, §7; am L 2006, c 220, §4; am L 2008, c 28, §7]

Law Journals and Reviews

Employment Discrimination Because of One's Arrest and Court Record in Hawai‘i.  22 UH L. Rev. 709.

Case Notes

This section is not limited in application solely to prospective employees; rather, the statute applies to both current and prospective employees.  111 H. 401, 142 P.3d 265.



§378-2.7 - Employer inquiries into and consideration of credit history or credit report.

[§378-2.7]  Employer inquiries into and consideration of credit history or credit report.  (a)  Notwithstanding section 378‑2(8):

(1)  Inquiry into and consideration of a prospective employee's credit history or credit report may take place only after the prospective employee has received a conditional offer of employment, which may be withdrawn if information in the credit history or credit report is directly related to a bona fide occupational qualification;

(2)  The prohibition against an employer's refusal to hire or employ, barring or terminating from employment, or otherwise discriminating on the basis of credit history shall not apply to employers who are expressly permitted or required to inquire into an individual's credit history for employment purposes pursuant to any federal or state law;

(3)  The prohibition against an employer's refusal to hire or employ, barring or terminating from employment, or otherwise discriminating on the basis of credit history shall not apply to managerial or supervisory employees; and

(4)  The prohibition against an employer's refusal to hire or employ, barring or terminating from employment, or otherwise discriminating on the basis of credit history shall not apply to employers that are financial institutions in which deposits are insured by a federal agency having jurisdiction over the financial institution.

(b)  For the purposes of this section:

"Managerial employee" means an individual who formulates and effectuates management policies by expressing and making operative the decisions of the individual's employer.

"Supervisory employee" means an individual having authority, in the interest of the employer, to hire, transfer, suspend, lay off, recall, promote, discharge, assign, reward, or discipline other employees, or responsibility to direct them, or to adjust their grievances, or effectively to recommend such action, if in connection with the foregoing the exercise of such authority is not of a merely routine or clerical nature, but requires the use of independent judgment. [L Sp 2009, c 1, §1]



§378-3 - Exceptions.

§378-3  Exceptions.  Nothing in this part shall be deemed to:

(1)  Repeal or affect any law, ordinance, or government rule having the force and effect of law;

(2)  Prohibit or prevent the establishment and maintenance of bona fide occupational qualifications reasonably necessary to the normal operation of a particular business or enterprise, and that have a substantial relationship to the functions and responsibilities of prospective or continued employment;

(3)  Prohibit or prevent an employer, employment agency, or labor organization from refusing to hire, refer, or discharge any individual for reasons relating to the ability of the individual to perform the work in question;

(4)  Affect the operation of the terms or conditions of any bona fide retirement, pension, employee benefit, or insurance plan that is not intended to evade the purpose of this chapter; provided that this exception shall not be construed to permit any employee plan to set a maximum age requirement for hiring or a mandatory retirement age;

(5)  Prohibit or prevent any religious or denominational institution or organization, or any organization operated for charitable or educational purposes, that is operated, supervised, or controlled by or in connection with a religious organization, from giving preference to individuals of the same religion or denomination or from making a selection calculated to promote the religious principles for which the organization is established or maintained;

(6)  Conflict with or affect the application of security regulations or rules in employment established by the United States or the State;

(7)  Require the employer to execute unreasonable structural changes or expensive equipment alterations to accommodate the employment of a person with a disability;

(8)  Prohibit or prevent the department of education or private schools from considering criminal convictions in determining whether a prospective employee is suited to working in close proximity to children;

(9)  Prohibit or prevent any financial institution in which deposits are insured by a federal agency having jurisdiction over the financial institution from denying employment to or discharging from employment any person who has been convicted of any criminal offense involving dishonesty or a breach of trust, unless it has the prior written consent of the federal agency having jurisdiction over the financial institution to hire or retain the person;

(10)  Preclude any employee from bringing a civil action for sexual harassment or sexual assault and infliction of emotional distress or invasion of privacy related thereto; provided that notwithstanding section 368-12, the commission shall issue a right to sue on a complaint filed with the commission if it determines that a civil action alleging similar facts has been filed in circuit court; or

(11)  Require the employer to accommodate the needs of a nondisabled person associated with or related to a person with a disability in any way not required by Title I of the Americans with Disabilities Act. [L 1981, c 94, pt of §2; am L 1984, c 85, §4; am L 1985, c 162, §1; am L 1990, c 257, §3 and c 262, §2; am L 1992, c 33, §3 and c 275, §1; am L 1994, c 88, §2; am L 1997, c 365, §§2, 4; am L 1998, c 175, §2]

Attorney General Opinions

Prohibits board of regents from adopting a mandatory retirement policy.  Att. Gen. Op. 84-6.

Law Journals and Reviews

Sexual Harassment in the Workplace:  Remedies Available to Victims in Hawai`i.  15 UH L. Rev. 453.

Case Notes

Where employer’s decision to discharge pregnant employee and subsequent refusal to reinstate employee was unrelated to employee’s ability to perform the job, bona fide occupational qualification defense under paragraph (2) was inapplicable to employer.  89 H. 269, 971 P.2d 1104.

Mentioned:  800 F. Supp. 882.



§378-4 - Enforcement jurisdiction.

§378-4  Enforcement jurisdiction.  The commission shall have jurisdiction over the subject of discriminatory practices made unlawful by this part.  Any individual claiming to be aggrieved by an alleged unlawful discriminatory practice may file with the commission a complaint in accordance with the procedure established under chapter 368. [L 1981, c 94, pt of §2; am L 1989, c 386, §8]

Case Notes

In action alleging unlawful discharge in violation of §378-2, time for filing administrative complaint begins to run on date that employee is actually discharged, that is, on date that employment terminates.  76 H. 454, 879 P.2d 1037.



§378-5 - Remedies.

§378-5  Remedies.  (a)  The commission may order appropriate affirmative action, including, but not limited to, hiring, reinstatement, or upgrading of employees, with or without backpay, restoration to membership in any respondent labor organization, or other remedies as provided under chapter 368, which in the judgment of the commission, will effectuate the purpose of this part, including a requirement for reporting on the manner of compliance.

(b)  In any civil action brought under this part, if the court finds that a respondent has engaged in or is engaging in any unlawful discriminatory practice as defined in this part, the court may enjoin the respondent from engaging in such unlawful discriminatory practice and order such affirmative action as may be appropriate, which may include, but is not limited to, reinstatement, hiring, or upgrading of employees, with or without backpay, or restoration of membership in any respondent labor organization, or any other equitable relief the court deems appropriate.  Backpay liability shall not accrue from a date more than two years prior to the filing of the complaint with the commission.

(c)  In any action brought under this part, the court, in addition to any judgment awarded to the plaintiff or plaintiffs, shall allow costs of action, including costs of fees of any nature and reasonable attorney's fees, to be paid by the defendant. [L 1981, c 94, pt of §2; am L 1989, c 386, §9]

Case Notes

Subsection (f) (1985) plainly limited available relief to appropriate equitable remedies; it did not authorize recovery of either compensatory or punitive damages, both of which were traditional legal remedies.  76 H. 454, 879 P.2d 1037.

Chapter 386 does not bar relief on claims filed with the commission.  85 H. 7, 936 P.2d 643.

Section 368-17 permits a court to award compensatory and punitive damages in civil actions brought under part I of this chapter.  85 H. 7, 936 P.2d 643.

Satisfaction of judgment did not bar plaintiff's claim for attorney's fees under this section.  87 H. 86, 952 P.2d 374.

Unemployment benefits should not be deducted from awards of back pay under Hawaii’s employment discrimination law; thus, trial court did not have discretion to reduce back pay award by the amount of unemployment benefits received by employee.  89 H. 269, 971 P.2d 1104.

Hawaii courts should be given discretion to enhance the lodestar fee when an attorney has been retained on a contingency fee basis; a "reasonable fee" under Hawaii fee-shifting statutes is an amount of fees that "would attract competent counsel," in light of all the circumstances, and that under certain circumstances the lodestar fee may be multiplied by a factor to achieve a "reasonable" award of fees.  96 H. 408, 32 P.3d 52.

Where a court awards attorney's fees pursuant to fee-shifting statutes in cases involving contingency fee arrangements, a trial judge should not be limited by the contingency fee arrangement between a plaintiff and his or her counsel in determining a reasonable fee; plaintiff is thus not necessarily barred from recovery of a doubled lodestar fee.  96 H. 408, 32 P.3d 52.

Where appellate court's judgment only permitted plaintiff to retry plaintiff's case, plaintiff had not established that discrimination had occurred, and plaintiff was legally in the same position as before trial, plaintiff had not been awarded a "judgment" within the meaning of subsection (c) and was thus not entitled to fees under this section.  99 H. 262, 54 P.3d 433.



§378-6 - Inspection; investigation; records.

§378-6  Inspection; investigation; records.  (a)  In connection with an investigation of a complaint filed under this part, or whenever it appears to the commission that an unlawful discriminatory practice may have been or is being committed, the commission's authorized representative shall have access to the premises of the parties or persons reasonably connected thereto, records, documents, and other material relevant to the complaint and shall have the right to examine, photograph, and copy that material, and may question employees and make investigation to determine whether any person has violated this part or any rule issued hereunder or which may aid in the enforcement of this part.

(b)  Every employer, employment agency, and labor organization shall:

(1)  Make and keep records relevant to this part, and

(2)  Make such reports therefrom, as the commission shall prescribe by rule or order. [L 1981, c 94, pt of §2; gen ch 1985; am L 1989, c 386, §10]



§378-7 to 9 - REPEALED.

§§378-7 to 9  REPEALED.  L 1989, c 386, §§18 to 20.



§378-10 - Breastfeeding.

[§378-10]  Breastfeeding.  No employer shall prohibit an employee from expressing breastmilk during any meal period or other break period required by law to be provided by the employer or required by collective bargaining agreement. [L 1999, c 172, §2]

Note

L 1999, c 172, §5 provides:

"SECTION 5.  Nothing in this Act [amending §378-2 and enacting §378-10] prohibits employers from establishing internal rules and guidelines for employees who may wish to breastfeed or express breastmilk in the workplace."

Cross References

Breastfeeding in public accommodations, see §§489-21 to 23.



§378-21 , 22 - REPEALED.

PART II.  [OLD] LIE DETECTOR TESTS

§§378-21, 22  REPEALED.  L 1985, c 241, §2.



§378-26 - Definitions.

PART II.  [NEW] LIE DETECTOR TESTS

[§378-26]  Definitions.  As used in this part:

"Department" means the department of labor and industrial relations.

"Director" means the director of labor and industrial relations.

"Employee" means any individual in the employment of an employer.

"Employer" includes any individual, partnership, association, corporation, business trust, legal representative, receiver, trustee, or successor of any of the same, or any organized group of persons, acting directly or indirectly in the interest of any employer in relation to an employee.

"Lie detector test" means a test to detect deception or to verify the truth of statements through the use of any psychophysiological measuring device, such as, but not limited to, polygraph tests and voice stress analyzers.

"Person" means one or more individuals, and includes, but is not limited to, a partnership, association, or corporation, legal representative, trustee, trustee in bankruptcy, receiver, or the State or any of its political subdivisions.

"Prospective employee" means any individual who has applied for or otherwise actively expressed interest in employment with an employer. [L 1985, c 241, pt of §1]



§378-26.5 - Unlawful practices.

[§378-26.5]  Unlawful practices.  It shall be unlawful for any employer to:

(1)  Require a prospective employee or employee to submit to a lie detector test as a condition of employment or continued employment;

(2)  Terminate or otherwise discriminate against any employee or prospective employee for refusing to submit to a lie detector test;

(3)  Ask an employee or prospective employee whether the employee or prospective employee is willing to submit to a lie detector test unless the employee or prospective employee is informed orally and in writing that the test is voluntary and the refusal to submit to the test will not result in termination of the employee or will not jeopardize the prospective employee's chance of a job;

(4)  Subject a prospective employee to a lie detector test which includes inquiries deemed unlawful under section 378-2;

(5)  Utilize any device that intrudes into any part or cavity of the body for the purpose of truth verification; or

(6)  Discharge or otherwise discriminate against any employee or prospective employee because such person has filed a complaint, testified, or assisted in any proceeding respecting the unlawful practices prohibited under this part. [L 1985, c 241, pt of §1]



§378-27 - Exception.

[§378-27]  Exception.  Nothing in this part shall be deemed to:

(1)  Repeal or affect any law or ordinance or government rule or regulation having the force and effect of law;

(2)  Apply to lie detector tests administered by any law enforcement agency;

(3)  Apply to the United States and any subdivision thereof;

(4)  Conflict with or affect the application of security regulations in employment established by the United States or the State; or

(5)  Apply to psychological tests administered by a law enforcement agency to determine the suitability of a candidate for employment with the law enforcement agency. [L 1985, c 241, pt of §1]



§378-27.5 - Enforcement jurisdiction; complaint against unlawful practice.

[§378-27.5]  Enforcement jurisdiction; complaint against unlawful practice.  (a)  The department shall have jurisdiction over practices made unlawful by this part.  Any prospective employee or employee claiming to be aggrieved by an unlawful practice may file with the department a verified complaint in writing which shall state the name and address of the prospective employer or employer alleged to have committed the unlawful practice complained of and which shall set forth the particulars thereof and contain such other information as may be required by the department.  The attorney general, or the department upon its own initiative, in like manner, may make and file such a complaint.

(b)  A complaint may be filed on behalf of a class by the attorney general or the department, and a complaint so filed may be investigated, conciliated, and litigated on a class action basis.

(c)  No complaint shall be filed after the expiration of thirty days after the date upon which the alleged unlawful practice occurred or is discovered to have occurred, whichever is later. [L 1985, c 241, pt of §1]



§378-28 - Power of department to prevent unlawful practice.

[§378-28]  Power of department to prevent unlawful practice.  (a)  After the filing of any complaint, or whenever it appears to the department that an unlawful practice may have been committed, the department shall conduct an investigation in connection therewith.  At any time after the filing of a complaint, but prior to the issuance of a determination as to whether there is or is not cause to believe that this part has been violated, the parties may agree to resolve the complaint through a settlement.

(b)  If the department determines after such investigation that there is cause to believe that this part has been violated, the department shall demand that the respondent cease such unlawful practice.  In addition to the penalty specified in section 378-29.3 the department may order appropriate affirmative action, including, but not limited to, hiring, reinstatement, or upgrading of employees, with or without backpay, as, in the judgment of the department, will effectuate the purpose of this part.

(c)  The department may commence a civil action in circuit court seeking appropriate relief.  In a civil action brought pursuant to this subsection:

(1)  The director may join various complainants in one cause of action;

(2)  The director shall not be required to pay the filing fee or other costs or fees of any nature or to file a bond or other security of any nature in connection with such action or with proceedings supplementary thereto, or as a condition precedent to the availability to the director of any process in aid of such action or proceedings;

(3)  In no event shall any action be brought more than three years after the complaint was filed with the department.

(d)  In any action brought pursuant to this part, if the court finds that a respondent has engaged in or is engaging in an unlawful practice as defined in this part, the court may enjoin the respondent from engaging in such unlawful practice and order such affirmative action as may be appropriate, including, but not limited to fines, reinstatement, hiring, or upgrading of employees and prospective employees, with or without backpay, or any other equitable relief as the court deems appropriate.

(e)  In any action brought pursuant to this part, if any judgment obtained by the director against the respondent remains unsatisfied for a period of thirty days after such judgment is entered, the director may request the circuit court to compel the respondent to comply with the judgment, including, but not limited to, an order directing the respondent to cease doing business until the respondent has complied with the judgment.

(f)  Whenever it appears to the director that an employer is engaged in any act or practice which constitutes or may constitute, now or later, a violation of this part, or any related rule, the director may bring an action in the circuit court of the circuit in which it is charged that the act or practice complained of occurred or is about to occur to enjoin the act or practice and to enforce compliance with this part or with the rule, and upon a proper showing, a permanent or temporary injunction or decree or restraining order shall be granted without bond.

(g)  In any action brought under this part, the court may in addition to any judgment awarded to the plaintiff or plaintiffs, allow costs of action, and reasonable attorney's fees, to be paid by the defendant. [L 1985, c 241, pt of §1]



§378-28.5 - Investigation; oaths; affidavits; subpoena; witnesses; immunities.

[§378-28.5]  Investigation; oaths; affidavits; subpoena; witnesses; immunities.  (a)  In connection with an investigation of a complaint filed under this part, or whenever it appears to the department that an unlawful practice may have been or is being committed, the director or an authorized representative shall have access to the premises of the parties or persons reasonably connected thereto, records, documents, and other material relevant to the complaint and shall have the right to examine, photograph, and copy such material, and may question such employees and make such investigation to determine whether any person has violated this part or any rule or regulation issued under this part or which may aid in the enforcement of this part.

(b)  The director or an authorized representative may administer oaths and may issue subpoenas or subpoena duces tecum to compel the attendance and testimony of witnesses or the production of books, payrolls, records, correspondence, documents, or any other material relating to any matter under investigation.

(c)  If a person fails to comply with a subpoena issued under this section, any circuit court, upon application of the director or the director's authorized representative, may issue an order requiring compliance. [L 1985, c 241, pt of §1]



§378-29 - Rules.

[§378-29]  Rules.  The director shall make such rules under chapter 91, not inconsistent with this part as in the judgment of the director are appropriate to carry out this part and for the efficient administration thereof. [L 1985, c 241, pt of §1]



§378-29.3 - Penalties.

[§378-29.3]  Penalties.  (a)  Civil.  Any employer found in violation of this part shall be subject to a fine of not less than $100 nor more than $1,000 to be collected by the director and such fine shall not be suspended.  Each violation shall constitute a separate offense.  Amounts so collected by the director shall be paid into the general fund.

(b)  Criminal.  Whoever intentionally resists, prevents, impedes, or interferes with the department or any of its agents or representatives in the performance of duties pursuant to this part, or who in any manner intentionally violates the law, shall be fined not more than $1,000, or imprisoned not more than one year, or both.

(c)  All criminal actions for violations of this part or any rule issued pursuant thereto, shall be prosecuted by the attorney general or public prosecutor. [L 1985, c 241, pt of §1]



§378-31 - Definitions.

PART III.  UNLAWFUL SUSPENSION OR DISCHARGE

§378-31  Definitions.  As used in this part:

"Appeal board" means the labor and industrial relations appeal board.

"Department" means the department of labor and industrial relations.

"Director" means the director of labor and industrial relations.

"Employee" includes any person suffered or permitted to work.

"Employer" includes any individual, partnership, association, joint-stock company, trust, corporation, the personal representative of the estate of a deceased individual, or the receiver, trustee, or successor of any of the same, employing any persons, but shall not include the State or any political subdivision thereof or the United States.

"Wages" means compensation for labor or services rendered by an employee, whether the amount is determined on a time, task, piece, commission, or other basis of calculation.  It shall include the reasonable cost, as determined by the director under chapter 387, to the employer of furnishing an employee with board, lodging, or other facilities if the board, lodging, or other facilities are customarily furnished by the employer to the employer's employees but shall not include tips or gratuities of any kind. [L 1967, c 22, pt of §1; HRS §378-31; am L 1976, c 200, pt of §1; gen ch 1985]

Revision Note

Numeric designations deleted and definitions rearranged.



§378-32 - Unlawful suspension, discharge, or discrimination.

§378-32  Unlawful suspension, discharge, or discrimination.  It shall be unlawful for any employer to suspend, discharge, or discriminate against any of the employer's employees:

(1)  Solely because the employer was summoned as a garnishee in a cause where the employee is the debtor or because the employee has filed a petition in proceedings for a wage earner plan under Chapter XIII of the Bankruptcy Act; or

(2)  Solely because the employee has suffered a work injury which arose out of and in the course of the employee's employment with the employer and which is compensable under chapter 386 unless the employee is no longer capable of performing the employee's work as a result of the work injury and the employer has no other available work which the employee is capable of performing.  Any employee who is discharged because of the work injury shall be given first preference of reemployment by the employer in any position which the employee is capable of performing and which becomes available after the discharge and during the period thereafter until the employee secures new employment.  This paragraph shall not apply to any employer in whose employment there are less than three employees at the time of the work injury or who is a party to a collective bargaining agreement which prevents the continued employment or reemployment of the injured employee;

(3)  Because the employee testified or was subpoenaed to testify in a proceeding under this part; or

(4)  Because an employee tested positive for the presence of drugs, alcohol, or the metabolites of drugs in a substance abuse on-site screening test conducted in accordance with section 329B-5.5; provided that this provision shall not apply to an employee who fails or refuses to report to a laboratory for a substance abuse test pursuant to section 329B-5.5. [L 1967, c 22, pt of §1; HRS §378-32; am L 1970, c 64, §2; am L 1981, c 10, §1 and c 13, §1; gen ch 1985; am L 2007, c 179, §3]

Law Journals and Reviews

Commentary on Selected Employment and Labor Law Decisions Under the Lum Court.  14 UH L. Rev. 423.

Case Notes

Policy of this section discussed; section does not prohibit termination or other discrimination against employees who are not capable of performing their own or other available work.  680 F. Supp. 1456.

Not violated by discharge of employee allegedly in retaliation for participating in union grievance meeting and complaining about understaffing.  779 F. Supp. 1265.

If plaintiff was alleging public policy wrongful discharge claim based on Parnar v. Americana Hotels, Inc., and paragraph (2) of this section, plaintiff's claim was barred, since chapter 378 provided sufficient remedy for its violation.  938 F. Supp. 1503.

Employee may file complaint before employee is able to return to work; section not preempted by federal law.  67 H. 25, 677 P.2d 449.

Section grants employee whose employment is terminated due to a work related injury first preference to reemployment if employee regains capacity to perform some type of work with the employer; preference is voided if there is some provision preventing reemployment in the collective bargaining agreement or if employee secures employment elsewhere.  70 H. 1, 757 P.2d 641.

Where public policy against terminating employee solely because employee suffered a compensable work injury is evidenced in this section and remedy is available under §378‑35, judicially created claim of wrongful discharge in violation of public policy could not be maintained.  87 H. 57 (App.), 951 P.2d 507.



§378-33 - Complaint against unlawful suspension, discharge, or discrimination.

§378-33  Complaint against unlawful suspension, discharge, or discrimination.  (a)  Any employee aggrieved by an alleged unlawful suspension, discharge, or discrimination may file with the department of labor and industrial relations a complaint in writing, stating the name and address of the employer alleged to have committed the unlawful suspension, discharge, or discrimination, and shall set forth the particulars thereof and other information as may be required by the department.

(b)  No complaint shall be filed after the expiration of thirty days after the alleged act of unlawful suspension, discharge, or discrimination, or after the employee learns of the suspension or discharge, except that a complaint for an alleged act of unlawful discharge under section 378-32(2) occurring while the aggrieved employee is still physically or mentally incapacitated and unable to work also may be filed before the expiration of thirty days after the date the aggrieved employee is able to return to work. [L 1967, c 22, pt of §1; HRS §378-33; am L 1974, c 150, §1; am L 1981, c 10, §2; am L 1984, c 196, §1]

Case Notes

Cited:  938 F. Supp. 1503.



§378-34 - Proceeding and hearing on complaint.

§378-34  Proceeding and hearing on complaint.  (a)  After the filing of any complaint, the department of labor and industrial relations shall serve a copy of the complaint upon the employer charged.  Service may be by delivery to the employer or by mail.  The employer may file an answer to the complaint.

(b)  A hearing on the complaint shall be held by the department in conformance with chapter 91. [L 1967, c 22, pt of §1; HRS §378-34]



§378-35 - Findings and order.

§378-35  Findings and order.  If the department of labor and industrial relations finds, after a hearing, that an employer has unlawfully suspended, discharged or discriminated against an employee in violation of section 378-32, the department may order the reinstatement, or reinstatement to the prior position, as the case may be, of the employee with or without backpay or may order the payment of backpay without any such reinstatement. [L 1967, c 22, pt of §2; HRS §378-35; am L 1981, c 10, §3]

Case Notes

Where public policy against terminating employee solely because employee suffered a compensable work injury is evidenced in §378-32 and remedy is available under this section, judicially created claim of wrongful discharge in violation of public policy could not be maintained.  87 H. 57 (App.), 951 P.2d 507.



§378-36 - Judicial review.

§378-36  Judicial review.  Any person aggrieved by the order of the department of labor and industrial relations shall be entitled to judicial review as provided by section 91-14. [L 1967, c 22, pt of §1; HRS §378-36]



§378-37 - Enforcement of order; judgment rendered thereon.

§378-37  Enforcement of order; judgment rendered thereon.  If an employer fails or neglects to comply with the final order of the department of labor and industrial relations from which no appeal has been taken as provided by this part, the department or the employee affected may apply to the circuit court of the judicial circuit in which the employer resides or transacts business for a judgment to enforce the provisions of the final order and for any other appropriate relief.  In any proceeding to enforce the provisions of the final order, the department or the employee affected need only file with the court proof that notice of the hearing was given, a certified copy of the final order, and proof that the final order was served.  The judgment shall have the same effect, and all proceedings in relation thereto shall thereafter be the same, as though the judgment had been rendered in an action duly heard and determined by the court. [L 1967, c 22, pt of §1; HRS §378-37; am L 1986, c 21, §1]



§378-38 - Rules and regulations.

§378-38  Rules and regulations.  The director of labor and industrial relations shall adopt rules and regulations as the director deems necessary for the purpose of carrying out this part. [L 1967, c 22, pt of §1; HRS §378-38; gen ch 1985]

Cross References

Rules, see chapter 91.



§378-51 - Action against labor organization, limitation.

[PART IV.  FAIR REPRESENTATION]

[§378-51]  Action against labor organization, limitation.  Any complaint, whether founded upon any contract obligation or for the recovery of damage or injury to persons or property, by an employee against a labor organization for its alleged failure to fairly represent the employee in an action against an employer shall be filed within ninety days after the cause of action accrues, and not thereafter.

Where the alleged failure to fairly represent an employee arises from a grievance, the cause of action shall be deemed to accrue when an employee receives actual notice that a labor organization either refuses or has ceased to represent the employee in a grievance against an employer.  Where the alleged failure is related to negotiations or collective bargaining, the cause of action shall be deemed to accrue when the applicable collective bargaining agreement or amendment thereto is executed. [L 1980, c 35, §1]

Case Notes

Employee's claim that union failed to provide fair and adequate representation was time-barred.  779 F. Supp. 1265.



§378-0061

[PART V.]  WHISTLEBLOWERS' PROTECTION ACT

Revision Note

In this part, "part" substituted for "chapter".

Law Journals and Reviews

Wrongful Termination Law in Hawaii.  V HBJ No. 13, at pg. 71.

Employee Rights Under Judicial Scrutiny:  Prevalent Policy Discourse and the Hawai`i Supreme Court.  14 UH L. Rev. 189.

Confidentiality Breeds Contempt:  A First Amendment Challenge to Confidential Ethics Commission Proceedings of the City & County of Honolulu.  18 UH L. Rev. 797.

Case Notes

Respondent's claims for discharge in violation of public policy and in violation of the Hawaii Whistleblower [sic] Protection Act were not preempted by the Railway Labor Act.  512 U.S. 246.

Protection afforded under this Act not restricted to at-will employees.  74 H. 235, 842 P.2d 634.

Plaintiff's Hawaii Whistleblowers' Protection Act and Parnar v. Americana Hotels, Inc. claims were preempted by §1305(a)(1) of Airline Deregulation Act of 1978.  870 F. Supp. 295.

The Act does not provide employees with a protected property interest, as it does not create an enforceable expectation of continued public employment.  120 F. Supp. 2d 1244.

Where plaintiff was removed from project, State did not violate the Act or the First Amendment to the U.S. Constitution when it reassigned the project to someone else.  76 H. 332, 876 P.2d 1300.

[§378-61]  Definitions.  As used in this part:

"Employee" means a person who performs a service for wages or other remuneration under a contract for hire, written or oral, express or implied.  Employee includes a person employed by the State or a political subdivision of the State.

"Employer" means a person who has one or more employees.  Employer includes an agent of an employer or of the State or a political subdivision of the State.

"Person" means an individual, sole proprietorship, partnership, corporation, association, or any other legal entity.

"Public body" means:

(1)  A state officer, employee, agency, department, division, bureau, board, commission, committee, council, authority, or other body in the executive branch of state government;

(2)  An agency, board, commission, committee, council, member, or employee of the legislative branch of the state government;

(3)  A county, city, intercounty, intercity, or regional governing body, a council, special district, or municipal corporation, or a board, department, commission, committee, council, agency, or any member or employee thereof;

(4)  Any other body which is created by state or local authority or which is primarily funded by or through state or local authority, or any member or employee of that body;

(5)  A law enforcement agency or any member or employee of a law enforcement agency; or

(6)  The judiciary and any member or employee of the judiciary. [L 1987, c 267, pt of §1]



§378-62 - Discharge of, threats to, or discrimination against employee for reporting violations of law.

§378-62  Discharge of, threats to, or discrimination against employee for reporting violations of law.  An employer shall not discharge, threaten, or otherwise discriminate against an employee regarding the employee's compensation, terms, conditions, location, or privileges of employment because:

(1)  The employee, or a person acting on behalf of the employee, reports or is about to report to the employer, or reports or is about to report to a public body, verbally or in writing, a violation or a suspected violation of:

(A)  A law, rule, ordinance, or regulation, adopted pursuant to law of this State, a political subdivision of this State, or the United States; or

(B)  A contract executed by the State, a political subdivision of the State, or the United States,

unless the employee knows that the report is false; or

(2)  An employee is requested by a public body to participate in an investigation, hearing, or inquiry held by that public body, or a court action. [L 1987, c 267, pt of §1; am L 2002, c 56, §2]

Case Notes

Employee's wrongful termination action under Hawaii whistleblower's act preempted by ERISA whistleblower provision.  999 F.2d 408.

Because plaintiff did not have full and fair opportunity to litigate claims sounding in wrongful discharge in plaintiff's unemployment compensation benefits proceeding, the court refused to apply either issue preclusion or claim preclusion.  866 F. Supp. 459.

Because §378-2 and this section did not contain limitation periods, court invoked State's general personal injury statute of limitations, §657-7; plaintiff's state law claims barred where neither the collective bargaining proceedings nor the equal employment opportunity commission proceedings tolled the statute of limitations.  874 F. Supp. 1095.

Plaintiff's state whistleblower claim under this section barred, where plaintiff did not file complaint until well after the ninety-day period after the most recent alleged violation of the whistleblowers' protection act.  75 F. Supp. 2d 1113.

Count of complaint alleging that plaintiff was wrongfully discharged in violation of 31 U.S.C. §3730(h) of the False Claims Act was time-barred, where the court found that the Hawaii Whistleblowers' Protection Act provided the state cause of action most closely analogous to a 31 U.S.C. §3730(h) claim for retaliatory discharge, and thus applied a ninety-day statute of limitations to plaintiff's claim for retaliatory discharge.  362 F. Supp. 2d 1203.

Questions of material fact existed as to plaintiff's claim of retaliation in violation of the Hawaii whistleblowers' protection act; the court found the fact that the adverse actions described occurred during the ongoing resolution of plaintiff's complaint sufficient to infer a causal connection between the two activities.  410 F. Supp. 2d 939.

Plaintiff failed to establish any issue of material fact as to whether plaintiff engaged in protected conduct by requesting compensation documentation or whether the conduct was a substantial motivating factor in defendants' retaliatory actions.  490 F. Supp. 2d 1062.



§378-63 - Civil actions for injunctive relief or damages.

§378-63  Civil actions for injunctive relief or damages.  (a)  A person who alleges a violation of this part may bring a civil action for appropriate injunctive relief, or actual damages, or both within two years after the occurrence of the alleged violation of this part.

(b)  An action commenced pursuant to subsection (a) may be brought in the circuit court for the circuit where the alleged violation occurred, where the complainant resides, or where the person against whom the civil complaint is filed resides or has a principal place of business.

(c)  As used in subsection (a), "damages" means damages for injury or loss caused by each violation of this part, including reasonable attorney fees. [L 1987, c 267, pt of §1; am L 2002, c 56, §3]

Case Notes

Plaintiff's state whistleblower claim under §378-62 barred, where plaintiff did not file complaint until well after the ninety-day period after the most recent alleged violation of the whistleblowers' protection act.  75 F. Supp. 2d 1113.

Count of complaint alleging that plaintiff was wrongfully discharged in violation of 31 U.S.C. §3730(h) of the False Claims Act was time-barred, where the court found that the Hawaii Whistleblowers' Protection Act provided the state cause of action most closely analogous to a 31 U.S.C. §3730(h) claim for retaliatory discharge, and thus applied a ninety-day statute of limitations to plaintiff's claim for retaliatory discharge.  362 F. Supp. 2d 1203.



§378-64 - Remedies ordered by court.

[§378-64]  Remedies ordered by court.  A court, in rendering a judgment in an action brought pursuant to this part, shall order, as the court considers appropriate, reinstatement of the employee, payment of back wages, full reinstatement of fringe benefits and seniority rights, actual damages, or any combination of these remedies.  A court may also award the complainant all or a portion of the costs of litigation, including reasonable attorney's fees and witness fees, if the court determines that the award is appropriate. [L 1987, c 267, pt of §1]



§378-65 - Penalties for violations.

§378-65  Penalties for violations.  (a)  A person who violates this part shall be fined not less than $500 nor more than $5,000 for each violation.

(b)  A civil fine which is ordered pursuant to this part shall be deposited with the director of finance to the credit of the general fund of the State. [L 1987, c 267, pt of §1; am L 2002, c 56, §4]



§378-66 - Collective bargaining and confidentiality rights, takes precedence.

[§378-66]  Collective bargaining and confidentiality rights, takes precedence.  (a)  This part shall not be construed to diminish or impair the rights of a person under any collective bargaining agreement, nor to permit disclosures which would diminish or impair the rights of any person to the continued protection of confidentiality of communications where statute or common law provides such protection.

(b)  Where a collective bargaining agreement provides an employee rights and remedies superior to the rights and remedies provided herein, contractual rights shall supersede and take precedence over the rights, remedies, and procedures provided in this part.  Where a collective bargaining agreement provides inferior rights and remedies to those provided in this part, the provisions of this part shall supersede and take precedence over the rights, remedies, and procedures provided in collective bargaining agreements. [L 1987, c 267, pt of §1]



§378-67 - Compensation for employee participation in investigation, hearing, or inquiry.

[§378-67]  Compensation for employee participation in investigation, hearing, or inquiry.  This part shall not be construed to require an employer to compensate an employee for participation in an investigation, hearing, or inquiry held by a public body in accordance with section 378-62 of this part. [L 1987, c 267, pt of §1]



§378-68 - Notices of employee protections and obligations.

[§378-68]  Notices of employee protections and obligations.  An employer shall post notices and use other appropriate means to keep the employer's employees informed of their protections and obligations under this part. [L 1987, c 267, pt of §1]

Cross References

Employee protection, see §128D-15.



§378-69 - Conflict with common law, precedence.

[§378-69]  Conflict with common law, precedence.  The rights created herein shall not be construed to limit the development of the common law nor to preempt the common law rights and remedies on the subject matter of discharges which are contrary to public policy.  In the event of a conflict between the terms and provisions of this part and any other law on the subject the more beneficial provisions favoring the employee shall prevail. [L 1987, c 267, pt of §1]



§378-71 - Definitions.

[PART VI.]  VICTIMS LEAVE

[§378-71]  Definitions.  As used in this part:

"Child" means an individual who is a biological, adopted, or foster son or daughter; a stepchild; or a legal ward of an employee.

"Course of conduct" means acts over any period of time of repeatedly maintaining a visual or physical proximity to a person or conveying verbal or written threats, including threats conveyed through electronic communications or threats implied by conduct.

"Domestic abuse" means conduct defined in section 586-1.

"Domestic or sexual violence" means domestic abuse, sexual assault, or stalking.

"Electronic communications" includes communications via telephone, mobile phone, computer, e-mail, video recorder, fax machine, telex, or pager.

"Employee" means a person who performs services for hire for not fewer than six consecutive months for the employer from whom benefits are sought under this chapter.

"Health care provider" means a physician as defined under section 386-1.

"Sexual assault" means any conduct proscribed by chapter 707, part V.

"Stalking" means engaging in a course of conduct directed at a specifically targeted person that would cause a reasonable person to suffer substantial emotional distress or to fear bodily injury, sexual assault, or death to the person or to the person's spouse, parent, child, or any other person who regularly resides in the person's household, and where the conduct does cause the targeted person to have such distress or fear.

"Victim services organization" includes:

(1)  A nonprofit, nongovernmental organization that provides assistance to victims of domestic or sexual violence or to advocates for such victims, including a rape crisis center;

(2)  An organization operating a shelter or providing professional counseling services; or

(3)  An organization providing assistance through the legal process. [L 2003, c 60, pt of §2]



§378-72 - Leave of absence for domestic or sexual violence.

[§378-72]  Leave of absence for domestic or sexual violence.  (a)  An employer employing fifty or more employees shall allow an employee to take up to thirty days of unpaid victim leave from work per calendar year, or an employer employing not more than forty-nine employees shall allow an employee to take up to five days of unpaid leave from work per calendar year, if the employee or the employee's minor child is a victim of domestic or sexual violence; provided the leave is to either:

(1)  Seek medical attention for the employee or employee's minor child to recover from physical or psychological injury or disability caused by domestic or sexual violence;

(2)  Obtain services from a victim services organization;

(3)  Obtain psychological or other counseling;

(4)  Temporarily or permanently relocate; or

(5)  Take legal action, including preparing for or participating in any civil or criminal legal proceeding related to or resulting from the domestic or sexual violence, or other actions to enhance the physical, psychological, or economic health or safety of the employee or the employee's minor child or to enhance the safety of those who associate with or work with the employee.

(b)  An employee's absence from work that is due to or resulting from domestic abuse or sexual violence against the employee or the employee's minor child as provided in this section shall be considered by an employer to be a justification for leave for a reasonable period of time, not to exceed the total number of days allocable for each category of employer under subsection (a).

"Reasonable period of time" as used in this section means:

(1)  Where due to physical or psychological injury to or disability to the employee or employee's minor child, the period of time determined to be necessary by the attending health care provider, considering the condition of the employee or employee's minor child, and the job requirements; and

(2)  Where due to an employee's need to take legal or other actions, including preparing for or participating in any civil or criminal legal proceeding, obtaining services from a victim services organization, or permanently or temporarily relocating, the period of time necessary to complete the activity as determined by the employee's or employee's minor child's attorney or advocate, court, or personnel of the relevant victim services organization.

(c)  Where an employee is a victim of domestic or sexual violence and seeks leave for medical attention to recover from physical or psychological injury or disability caused by domestic or sexual violence, the employer may request that the employee provide:

(1)  A certificate from a health care provider estimating the number of leave days necessary and the estimated commencement and termination dates of leave required by the employee; and

(2)  Prior to the employee's return, a medical certificate from the employee's attending health care provider attesting to the employee's condition and approving the employee's return to work.

(d)  Where an employee has taken not more than five calendar days of leave for non-medical reasons, the employee shall provide certification to the employer in the form of a signed statement within a reasonable period after the employer's request, that the employee or the employee's minor child is a victim of domestic or sexual violence and the leave is for one of the purposes enumerated in subsection (a).  If the leave exceeds five days per calendar year, then the certification shall be provided by one of the following methods:

(1)  A signed written statement from an employee, agent, or volunteer of a victim services organization, from the employee's attorney or advocate, from a minor child's attorney or advocate, or a medical or other professional from whom the employee or the employee's minor child has sought assistance related to the domestic or sexual violence; or

(2)  A police or court record related to the domestic or sexual violence.

(e)  If certification is required, no leave shall be protected until a certification, as provided in this section, is provided to the employer.

(f)  The employee shall provide the employer with reasonable notice of the employee's intention to take the leave, unless providing that notice is not practicable due to imminent danger to the employee or the employee's minor child.

(g)  Nothing in this section shall be construed to prohibit an employer from requiring an employee on victim leave to report not less than once a week to the employer on the status of the employee and intention of the employee to return to work.

(h)  Upon return from leave under this section, the employee shall return to the employee's original job or to a position of comparable status and pay, without loss of accumulated service credits and privileges, except that nothing in this subsection shall be construed to entitle any restored employee to the accrual of:

(1)  Any seniority or employment benefits during any period of leave, unless the seniority or benefits would be provided to a similarly situated employee who was on leave due to a reason other than domestic or sexual violence; or

(2)  Any right, benefit, or position of employment to which the employee would not have otherwise been entitled.

(i)  All information provided to the employer under this section, including statements of the employee, or any other documentation, record, or corroborating evidence, and the fact that the employee or employee's minor child has been a victim of domestic or sexual violence or the employee has requested leave pursuant to this section, shall be maintained in the strictest confidence by the employer, and shall not be disclosed, except to the extent that disclosure is:

(1)  Requested or consented to by the employee;

(2)  Ordered by a court or administrative agency; or

(3)  Otherwise required by applicable federal or state law.

(j)  Any employee denied leave by an employer in wilful violation of this section may file a civil action against the employer to enforce this section and recover costs, including reasonable attorney's fees, incurred in the civil action. [L 2003, c 60, pt of §2]



§378-73 - Relationship to other leaves.

[§378-73]  Relationship to other leaves.  If an employee is entitled to take paid or unpaid leave pursuant to other federal, state, or county law, or pursuant to an employment agreement, a collective bargaining agreement, or an employment benefits program or plan, which may be used for the purposes listed under section 378-72(a), the employee shall exhaust such other paid and unpaid leave benefits before victim leave benefits under this chapter may be applied.  The combination of such other paid or unpaid leave benefits that may be applied and victim leave benefits shall not exceed the maximum number of days specified under section 378-72(a). [L 2003, c 60, pt of §2]



§378-74 - Effect on employment and collective bargaining agreements; benefits.

[§378-74]  Effect on employment and collective bargaining agreements; benefits.  Nothing in this part shall be construed to supersede any provision of any employment agreement, collective bargaining agreement, or employment benefits program or plan that provides greater benefits or rights than those benefits or rights established under section 378-72. [L 2003, c 60, pt of §2]






CHAPTER 379 - RECRUITING AND HIRING OF EMPLOYEES DURING LABOR DISPUTES

§379-1 - Definitions.

§379-1  Definitions.  The term "labor disputes" includes any controversy concerning terms, tenure, or conditions of employment, or concerning the association or representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange terms or conditions of employment, regardless of whether the disputants stand in the proximate relation of employer and employee. [L 1967, c 18, pt of §2; HRS §379-1]



§379-2 - Unlawful practices.

§379-2  Unlawful practices.  It shall be unlawful for any person:

(1)  To recruit, procure, supply, or refer any person for employment in place of an employee involved in a labor dispute in which the person recruiting, procuring, supplying, or referring is not directly interested.

(2)  When involved in a labor dispute, to employ in place of an employee involved in such labor dispute any person who customarily and repeatedly offers oneself for employment in the place of employees involved in a labor dispute, or to knowingly employ any person in place of an employee involved in a labor dispute who is recruited, procured, supplied, or referred for employment by any person not directly involved in the labor dispute.

(3)  Who customarily and repeatedly offers oneself for employment in place of employees involved in a labor dispute to take or offer to take the place in employment of employees involved in a labor dispute.

(4)  Involved in a labor dispute to contract or arrange with any other person to recruit, procure, supply, or refer persons for employment in place of employees involved in the labor dispute. [L 1967, c 18, pt of §2; HRS §379-2; gen ch 1985]

Case Notes

Plaintiff had standing to seek declaratory judgment that all [paragraphs] of this [section] were unconstitutional or preempted, where, inter alia, plaintiff's interests were adversely impacted by the application of paragraphs (1) and (3), since plaintiff could be prosecuted under Hawaii law for criminal conspiracy under these paragraphs.  82 F. Supp. 2d 1151, amended, 103 F. Supp. 2d 1233.

Section unenforceable as it applies to private employers covered by National Labor Relations Act (NLRA) and private third party employment or recruitment agencies in their dealings with employers covered by NLRA.  82 F. Supp. 2d 1151, amended, 103 F. Supp. 2d 1233.



§379-3 - Advertising.

§379-3  Advertising.  If any person advertises for, or seeks employees by means of newspapers, posters, letters, radio, television, or by means of any employment agency to work for him or the person for whom he is acting at any shop, plant, or establishment, while a labor dispute is still in active progress at the shop, plant, or establishment, he shall plainly and explicitly mention in the advertisement or solicitation that a labor dispute exists.

The person soliciting or advertising for employees in the manner set forth herein shall use in the advertisement or solicitation his own name, and, if he is representing another, the name of the person he is representing and at whose direction and under whose authority the solicitation or advertisement is made.  The appearance of this name in connection with the advertisement or solicitation shall be deemed prima facie evidence as to the person responsible for the advertisement or solicitation. [L 1967, c 18, pt of §2; HRS §379-3]

Case Notes

Section not preempted by federal law; among other things, requiring truthful advertising does not affect employer's ability to find replacements.  82 F. Supp. 2d 1151, amended, 103 F. Supp. 2d 1233.



§379-4 - Penalty.

§379-4  Penalty.  Any person, or agent, or officer thereof, who violates this chapter is punishable by a fine of not more than $1,000 or imprisonment of not more than one year, or both. [L 1967, c 18, pt of §2; HRS §379-4]






CHAPTER 379A - PICKETING OF RESIDENCE OR DWELLING PLACE

§379A-1 - Picketing of residence or dwelling prohibited.

[§379A-1]  Picketing of residence or dwelling prohibited.  It shall be unlawful for any person to engage in picketing before or about the residence or dwelling place of any individual.  Nothing herein shall be deemed to prohibit (1) the picketing in any lawful manner, during a labor dispute, of the place of employment involved in such labor dispute; or (2) the holding of a meeting or assembly on any premises commonly used for the discussion of subjects of general public interest. [L Sp 1949, c 8, §2; RL 1955, §300-2; HRS §757-1; ren L 1972, c 9, pt of §1]



§379A-2 - Penalty.

[§379A-2]  Penalty.  Any person violating section 379A-1 shall be fined not more than $200 or imprisoned not more than six months, or both. [L Sp 1949, c 8, §3; RL 1955, §300-3; HRS §757-2; ren L 1972, c 9, pt of §1]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.






CHAPTER 380 - LABOR DISPUTES; JURISDICTION OF COURTS

§380-1 - Court jurisdiction restricted.

§380-1  Court jurisdiction restricted.  No court of the State shall have jurisdiction to issue any restraining order or temporary or permanent injunction in a case involving or growing out of a labor dispute, except in strict conformity with this chapter; nor shall any such restraining order or temporary or permanent injunction be issued contrary to the public policy declared herein. [L 1963, c 200, §1; Supp, §90B-1; HRS §380-1]

Rules of Court

Injunctions, see HRCP rule 65.

Case Notes

Applicability of this chapter to proceedings under chapter 89, collective bargaining in public employment, discussed.  54 H. 531, 511 P.2d 1080.



§380-2 - Statement of public policy.

§380-2  Statement of public policy.  In the interpretation of this chapter and in determining the jurisdiction and authority of the courts of the State, as such jurisdiction and authority are defined and limited in this chapter, the public policy of the State is declared as follows:

Whereas under prevailing economic conditions, developed with the aid of governmental authority for owners of property to organize in the corporate and other forms of ownership association, the individual unorganized worker is commonly helpless to exercise actual liberty of contract and to protect the worker's freedom of labor, and thereby to obtain acceptable terms and conditions of employment, wherefore, though the worker should be free to decline to associate with the worker's fellows, it is necessary that the worker have full freedom of association, self-organization, and designation of representatives of the worker's own choosing, to negotiate the terms and conditions of the worker's employment, and that the worker shall be free from the interference, restraint, or coercion of employers of labor, or their agents, in the designation of such representatives or in self-organization or in other concerted activities for the purpose of collective bargaining or other mutual aid or protection; therefore, the following definitions of and limitations upon the jurisdiction and authority of the courts of the State are enacted. [L 1963, c 200, §2; Supp, §90B-2; HRS §380-2; gen ch 1985]



§380-3 - Labor or employer organizations; agreement against.

§380-3  Labor or employer organizations; agreement against.  Any undertaking or promise, such as is described in this section, or any other undertaking or promise in conflict with the public policy declared in section 380-2, is declared to be contrary to the public policy of the State, shall not be enforceable in any court of the State and shall not afford any basis for the granting of legal or equitable relief by any such court, including specifically the following:

Every undertaking or promise hereafter made, whether written or oral, express or implied, constituting or contained in any contract or agreement of hiring or employment between any individual, firm, company, association, or corporation, and any employee or prospective employee of the same, whereby:

(1)  Either party to the contract or agreement undertakes or promises not to join, become, or remain a member of any labor organization or of any employer organization; or

(2)  Either party to the contract or agreement undertakes or promises that the party will withdraw from an employment relation if the party joins, becomes, or remains a member of any labor organization or of any employer organization. [L 1963, c 200, §3; Supp, §90B-3; HRS §380-3; gen ch 1985]



§380-4 - Acts not subject to restraint.

§380-4  Acts not subject to restraint.  No court of the State shall have jurisdiction to issue any restraining order or temporary or permanent injunction in any case involving or growing out of any labor dispute to prohibit any person or persons participating or interested in the dispute (as these terms are herein defined) from doing, whether singly or in concert, any of the following acts:

(1)  Ceasing or refusing to perform any work or to remain in any relation of employment;

(2)  Becoming or remaining a member of any labor organization, regardless of any such undertaking or promise as is described in section 380-3;

(3)  Paying or giving to, or withholding from, any person participating or interested in such labor dispute, any strike or unemployment benefits or insurance, or other moneys or things of value;

(4)  By all lawful means aiding any person participating or interested in any labor dispute who is being proceeded against in, or is prosecuting, any action or suit in any court of the State;

(5)  Giving publicity to the existence of, or the facts involved in, any labor dispute, whether by advertising, speaking, patrolling, or by any other method not involving fraud or violence;

(6)  Assembling peaceably to act or to organize to act in promotion of their interests in a labor dispute;

(7)  Advising or notifying any person of an intention to do any of the acts heretofore specified;

(8)  Agreeing with other persons to do or not to do any of the acts heretofore specified; and

(9)  Advising, urging, or otherwise causing or inducing without fraud or violence the acts heretofore specified, regardless of any such undertaking or promise as is described in section 380-3. [L 1963, c 200, §4; Supp, §90B-4; HRS §380-4]



§380-5 - Concert of acts; effect on jurisdiction.

§380-5  Concert of acts; effect on jurisdiction.  No court of the State shall have jurisdiction to issue a restraining order or temporary or permanent injunction upon the ground that any of the persons participating or interested in a labor dispute constitute or are engaged in an unlawful combination or conspiracy because of the doing in concert of the acts enumerated in section 380-4. [L 1963, c 200, §5; Supp, §90B-5; HRS §380-5]



§380-6 - Liability of association, officers, members.

§380-6  Liability of association, officers, members.  No officer or member of any association or organization, and no association or organization participating or interested in a labor dispute, shall be held responsible or liable in any court of the State for the unlawful acts of individual officers, members, or agents, except upon clear proof of actual participation in, or actual authorization of, such acts or of ratification of such acts after actual knowledge thereof. [L 1963, c 200, §6; Supp, §90B-6; HRS §380-6]



§380-7 - Hearing.

§380-7  Hearing.  No court of the State shall have jurisdiction to issue a temporary or permanent injunction in any case involving or growing out of a labor dispute, as defined in this chapter, except after hearing the testimony of witnesses in open court (with opportunity for cross-examination) in support of the allegations of a complaint made under oath, and testimony in opposition thereto, if offered, and except after findings of fact by the court, to the effect:

(1)  That unlawful acts have been threatened and will be committed unless restrained or have been committed and will be continued unless restrained, but no injunction or temporary restraining order shall be issued on account of any threat or unlawful act excepting against the person or persons, association, or organization making the threat or committing the unlawful act or actually authorizing or ratifying the same after actual knowledge thereof;

(2)  That substantial and irreparable injury to complainant's property will follow;

(3)  That as to each item of relief granted greater injury will be inflicted upon complainant by the denial of relief than will be inflicted upon defendants by the granting of relief;

(4)  That complainant has no adequate remedy at law; and

(5)  That the public officers charged with the duty to protect complainant's property are unable or unwilling to furnish adequate protection.

The hearing shall be held after due and personal notice thereof has been given, in such manner as the court shall direct, to all known persons against whom relief is sought, and also to the chief of those public officials of the county and city within which the unlawful acts have been threatened or committed charged with the duty to protect complainant's property; provided that if a complainant also alleges that, unless a temporary restraining order is issued without notice, a substantial and irreparable injury to complainant's property will be unavoidable, a temporary restraining order may be issued upon testimony under oath, sufficient, if sustained, to justify the court in issuing a temporary injunction upon a hearing after notice.  A temporary restraining order shall be effective for no longer than five days and shall become void at the expiration of the five days.  No temporary restraining order or temporary injunction shall be issued except on condition that complainant shall first file an undertaking with adequate security in an amount to be fixed by the court sufficient to recompensate those enjoined for any loss, expense, or damage caused by the improvident or erroneous issuance of the order or injunction, including all reasonable costs (together with a reasonable attorney's fee) and expense of defense against the order or against the granting of any injunctive relief sought in the same proceeding and subsequently denied by the court.

The undertaking mentioned in this section shall be understood to signify an agreement entered into by the complainant and the surety upon which a decree may be rendered in the same suit or proceeding against the complainant and surety, upon a hearing to assess damages of which hearing complainant and surety shall have reasonable notice, the complainant and surety submitting themselves to the jurisdiction of the court for that purpose.  But nothing in this section shall deprive any party having a claim or cause of action under or upon such undertaking from electing to pursue the party's ordinary remedy by suit at law or in equity. [L 1963, c 200, §7; Supp, §90B-7; HRS §380-7; gen ch 1985]

Rules of Court

Injunctions, see HRCP rule 65.



§380-8 - Complainant; compliance with legal obligation; effort to settle.

§380-8  Complainant; compliance with legal obligation; effort to settle.  No restraining order or injunctive relief shall be granted to any complainant who has failed to comply with any obligation imposed by law which is involved in the labor dispute in question, or who has failed to make every reasonable effort to settle the dispute either by negotiation or with the aid of any available governmental machinery of mediation or voluntary arbitration. [L 1963, c 200, §8; Supp, §90B-8; HRS §380-8]

Cross References

Conciliator, see §377-3.

Mediation, see §371-10.



§380-9 - Necessity for prior findings of fact; limitation of prohibitions.

§380-9  Necessity for prior findings of fact; limitation of prohibitions.  No restraining order or temporary or permanent injunction shall be granted in a case involving or growing out of a labor dispute, except on the basis of findings of fact made and filed by the court in the record of the case prior to the issuance of the restraining order or injunction; and every restraining order or injunction granted in a case involving or growing out of a labor dispute shall include only a prohibition of such specific act or acts as may be expressly complained of in the bill of complaint or petition filed in the case and as shall be expressly included in the findings of fact made and filed by the court as provided in this chapter. [L 1963, c 200, §9; Supp, §90B-9; HRS §380-9]

Rules of Court

See HRCP rule 65.



§380-10 - Appeal.

§380-10  Appeal.  [L 2004, c 202, §38 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  Whenever any court of the State issues or denies any temporary injunction in a case involving or growing out of a labor dispute, an appeal shall lie as of right, subject to chapter 602, in the manner provided for civil appeals from the circuit courts, notwithstanding any provision of section 641-1.  The appeal shall be heard and the temporary injunctive order affirmed, modified, or set aside with the greatest possible expedition, giving the proceedings precedence over all other matters of the same character. [L 1963, c 200, §10; Supp, §90B-10; HRS §380-10; am L 1973, c 31, §8; am L 1979, c 111, §17; am L 2004, c 202, §38]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Revision Note

Section "641-1" substituted for "641-2".

Rules of Court

Appeal, see Hawaii Rules of Appellate Procedure.



§380-11 - Contempt; speedy and public trial.

§380-11  Contempt; speedy and public trial.  In all cases arising under this chapter in which a person is charged with contempt in a court of the State, the accused shall enjoy the right to a speedy and public trial by an impartial jury of the circuit wherein the contempt has been committed; provided that this right shall not apply to contempts committed in the presence of the court or so near thereto as to interfere directly with the administration of justice or to apply to the misbehavior, misconduct, or disobedience of any officer of the court in respect to the writs, orders, or process of the court. [L 1963, c 200, §11; Supp, §90B-11; HRS §380-11]

Case Notes

Union not entitled to jury trial in contempt proceedings brought for violating injunction issued at HPERB's behest.  66 H. 461, 667 P.2d 783.



§380-12 - Contempt; demand for retirement of judge.

§380-12  Contempt; demand for retirement of judge.  The defendant in any proceeding for contempt of court may file with the court a demand for the retirement of the judge sitting in the proceeding, if the contempt arises from an attack upon the character or conduct of the judge and if the attack occurred elsewhere than in the presence of the court or so near thereto as to interfere directly with the administration of justice.  Upon the filing of any such demand the judge shall thereupon proceed no further, but another judge shall be designated in the same manner as is provided by law.  The demand shall be filed prior to the hearing in the contempt proceeding. [L 1963, c 200, §12; Supp, §90B-12; HRS §380-12]



§380-13 - When chapter applicable; definitions.

§380-13  When chapter applicable; definitions.  When used in this chapter, and for the purposes of this chapter:

(1)  A case shall be held to involve or to grow out of a labor dispute when the case involves persons who are engaged in the same industry, trade, craft, or occupation; or have direct or indirect interests therein; or who are employees of the same employer; or who are members of the same or an affiliated organization of employers or employees; whether the dispute is (A) between one or more employers or associations of employers and one or more employees or associations of employees; (B) between one or more employers or associations of employers and one or more employers or associations of employers; or (C) between one or more employees or associations of employees and one or more employees or associations of employees; or when the case involves any conflicting or competing interests in a "labor dispute" (as defined in this section) of "persons participating or interested" therein (as defined in this section).

(2)  A person or association shall be held to be a person participating or interested in a labor dispute if relief is sought against the person or it, and if the person or it is engaged in the same industry, trade, craft, or occupation in which the dispute occurs, or has a direct or indirect interest therein, or is a member, officer, or agent of any association composed in whole or in part of employers or employees engaged in such industry, trade, craft, or occupation.

(3)  The term "labor dispute" includes any controversy concerning terms or conditions of employment, or concerning the association or representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange terms or conditions of employment, regardless of whether or not the disputants stand in the proximate relation of employer and employee. [L 1963, c 200, §13; Supp, §90B-13; HRS §380-13; gen ch 1985]



§380-14 - Proceedings arising under employment relations act; court jurisdiction over.

§380-14  Proceedings arising under employment relations act; court jurisdiction over.  (a)  When granting appropriate temporary relief or a restraining order, or making and entering a decree enforcing, modifying, and enforcing as so modified, or setting aside in whole or in part an order of the Hawaii labor relations board, as provided in this section, the jurisdiction of courts sitting in equity shall not be limited by this chapter.

(b)  The board shall have power, upon the filing of a complaint as provided in section 377-9 to petition any circuit court of the State within any circuit wherein the unfair labor practice in question is alleged to have occurred or wherein the person resides or transacts business, for appropriate temporary relief or restraining order.  Upon the filing of any such petition the court shall cause notice thereof to be served upon the person, and thereupon shall have jurisdiction to grant to the board such temporary relief or restraining order as it deems just and proper.

(c)  Whenever it is charged that any person has engaged in an unfair labor practice within the meaning of section 377-7(5), (6), (7), (8), and (9), the preliminary investigation of such charge shall be made forthwith and given priority over all other cases except cases of like character in the office where it is filed or to which it is referred.  If, after the investigation, the board has reasonable cause to believe the charge is true, it shall petition any circuit court of the State within any circuit where the unfair labor practice in question has occurred, is alleged to have occurred, or wherein the person resides or transacts business, for appropriate injunctive relief pending the final adjudication of the board with respect to such matter.  Upon the filing of any such petition the circuit court shall have jurisdiction to grant such injunctive relief or temporary restraining order as it deems just and proper, notwithstanding any other provision of law or rule of court; provided further that no temporary restraining order shall be issued without notice unless a petition alleges that substantial and irreparable injury to the charging party will be unavoidable and the temporary restraining order shall be effective for no longer than five days and will become void at the expiration of such period; provided further that the board shall not apply for any restraining order under section 377-7(5), (6), (7), (8), and (9) if a charge against the employer under section 377-6(2) has been filed and after the preliminary investigation, it has reasonable cause to believe that the charge is true and that a complaint should issue.  Upon filing of any such petition the courts shall cause notice thereof to be served upon any person involved in the charge and the person, including the charging party, shall be given an opportunity to appear by counsel and present any relevant testimony; provided further that for the purposes of this subsection circuit courts shall be deemed to have jurisdiction of a labor organization (1) in the circuit in which the organization maintains its principal office, or (2) in any circuit in which its duly authorized officers or agents are engaged in promoting or protecting the interests of employee members.  The service of legal process upon such officer or agent shall constitute service upon the labor organization and make the organization a party to the suit. [L 1963, c 200, §14; Supp, §90B-14; HRS §380-14; am L 1973, c 31, §9; am L 1985, c 251, §26]

Rules of Court

Injunctions, see HRCP rule 65.






CHAPTER 381 - LABOR DISPUTES; PUBLIC UTILITIES

§381-1 - Definitions.

§381-1  Definitions.  Where used in this chapter unless the context clearly indicates otherwise:

"Director" means the director of labor and industrial relations.

"Dispute" and "labor dispute" mean any controversy concerning wages, hours, and other terms and conditions of employment, or concerning the association or representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange wages, hours, or other terms and conditions of employment.

"Employee" means any person, whether or not a member of a labor organization, in the employ of a public utility and whose duties pertain or relate to the public utility service in which the public utility is engaged.

"Labor organization" means any organization of employees which exists for the purpose, in whole or in part, of collective bargaining or of dealing with employers concerning wages, hours, and other terms and conditions of employment.

"Lockout" means the refusal of a public utility to furnish work to employees as a result of a labor dispute.

"Public utility" has the meaning given that term in section 269-1, excluding, however, the State or any county or any commission or board of the State or of any county, and any person subject to the Federal Railway Labor Act, as amended from time to time.

"Representative" means any person or persons, labor organization, organization, or corporation designated either by a public utility or by employees to act for it or them.

"Strike" means the temporary stoppage of work, slowdown, or retarding of production or operations by the concerted action of two or more employees as a result of a labor dispute. [L 1949, c 146, pt of §1; RL 1955, §91-2; HRS §381-1]

Revision Note

Definitions rearranged.

Attorney General Opinions

This chapter is invalid.  Att. Gen. Op. 67-7.



§381-2 - Duty to avoid lockouts and strikes by collective bargaining.

§381-2  Duty to avoid lockouts and strikes by collective bargaining.  In order to avoid any interruption of public utility service to users, consumers, or the public, any public utility and its employees and their respective representatives shall use the processes of conference and collective bargaining in the settlement of all disputes between the public utility and the employees thereof, without resort to lockout or strike. [L 1949, c 146, pt of §1; RL 1955, §91-3; HRS §381-2]



§381-3 - Notice of impasse required; effect of collective bargaining agreements.

§381-3  Notice of impasse required; effect of collective bargaining agreements.  When an impasse is reached in any dispute between a public utility employer and its employees, either party to the dispute claiming the existence of an impasse shall notify the director of labor and industrial relations in writing of the existence of the impasse.  The notice shall contain a clear and concise statement of each issue on which an impasse has been reached, and a certificate as to the good faith of the notice and the statements contained therein, which certification shall be made by the representatives actively engaged in the conduct of negotiations for the party filing the notice.  A copy of the notice shall be delivered to the other party to the dispute simultaneously with delivery of notice to the director.

This section shall not apply in any case where there exists a collective bargaining agreement between a public utility employer and its employees, except where:

(1)  A dispute arises under the agreement concerning the interpretation or application of the terms of the collective bargaining agreement, and the agreement contains no procedure for the settlement of the dispute; or

(2)  In accordance with the terms of the collective bargaining agreement, the parties undertake negotiations for a new agreement or an amendment of the existing agreement pursuant to specific designation in the agreement of a certain time or period for such negotiations, and no agreement has been reached at the expiration of the time or period, and the agreement does not prohibit strikes or lockouts following such negotiation and failure to arrive at agreement. [L 1949, c 146, pt of §1; RL 1955, §91-4; HRS §381-3]



§381-4 - Appointment of emergency board.

§381-4  Appointment of emergency board.  Following receipt of a notice of impasse from either party as specified in section 381-3, the director of labor and industrial relations shall forthwith request each of the parties to designate in writing within five days a person to serve as a member of an emergency board.  The designation shall be filed in writing with the director.  The person designated by the public utility employer shall not be an officer or director of the company or other person normally acting in an official capacity with the utility, and the person named by the employees shall not be an employee of the utility or a representative of its employees.  The two persons so appointed shall within three days select an impartial person to serve with them on the emergency board.  The third person so selected shall act as chairperson.  If either the public utility employer or the employees fail to designate a member of the board, or if the two designated members fail to agree upon a third, the governor shall, within twelve days after the director has requested the parties to appoint members to the board, appoint such member or members.

Members of the board shall receive compensation at the rate of $15 for each day actually spent by them in the work of the board, together with necessary travel and subsistence expense.  Payment shall be made by the director out of funds made available to the department of labor and industrial relations, and upon request of the board the department shall furnish necessary stenographic services. [L 1949, c 146, pt of §1; RL 1955, §91-5; HRS §381-4; gen ch 1993]



§381-5 - Hearings; report.

§381-5  Hearings; report.  The emergency board shall notify the employer and the employees or their representatives of the time and place for commencement of hearings, which hearings shall commence within five days from the date the board has been constituted.  The board shall ascertain the facts of the controversy and shall use its best efforts by mediation to bring the parties into agreement.

The board shall hold such meetings as it deems necessary or proper for a period not longer than twenty days from the date the hearings commenced; provided that the twenty-day period may be extended from time to time by the board with the written consent of the parties, a copy of which consent shall be filed with the director of labor and industrial relations.

Within three days from the date of termination of the hearings, the board shall submit to the governor a written report setting forth findings of fact and stating the position of each of the parties as to each issue on which agreement has been reached and as to each issue still in dispute at the time of termination of the hearings.  Within five days from the receipt of the findings of the board and if no agreement is reached during this period, the governor shall make the findings of the board public. [L 1949, c 146, pt of §1; RL 1955, §91-6; HRS §381-5]



§381-6 - Powers of board; evidence, witnesses; process by mail, etc.

§381-6  Powers of board; evidence, witnesses; process by mail, etc.  The emergency board may hold hearings at any place within the State, subpoena witnesses and compel their attendance, compel the production of books and papers, administer oaths, take testimony, and receive evidence.

In case of contumacy or refusal to obey a subpoena issued to any person, the circuit court of any judicial circuit within the jurisdiction of which the inquiry is carried on, upon application by the board, shall have jurisdiction to issue an order requiring such person to appear before the board, to compel the production of papers, to produce evidence, or to give testimony touching the matter in question.  Failure to obey any such order may be punished by the court as a contempt thereof.

Process and papers of the board may be served either personally or by registered mail or by radiogram or by leaving a copy thereof at the principal office or place of business of the person to be served.  Return by the individual serving the same setting forth the manner of the service, return post office receipt or radiogram receipt shall be proof of service of the same. [L 1949, c 146, pt of §1; RL 1955, §91-7; HRS §381-6]

Cross References

Mailing of process, see §1-28.

Oaths, subpoenas, see §§1-21, 92-16, 603-21.9, 621-1, 621-12.

Rules of Court

Oaths, subpoenas, see HRCP rules 43(d), 45.



§381-7 - Status quo maintained.

§381-7  Status quo maintained.  After the notice required by section 381-3 is filed with the director of labor and industrial relations and until ten days after the report of the emergency board has been filed with the governor, no change in wages, hours, or other terms and conditions of employment prevailing before the actual or proposed change out of which the dispute arose shall be made by the public utility employer named in the notice, except by agreement of the parties.

The employer involved in the dispute shall be free to make such changes in operations of personnel as are consistent with the operation of its business provided that if written objection to any such change is filed by the employees with the director, the change shall require the approval of the director. [L 1949, c 146, pt of §1; RL 1955, §91-8; HRS §381-7]



§381-8 - Procedure where dispute not resolved.

§381-8  Procedure where dispute not resolved.  For the ten-day period after the report of the emergency board has been filed with the governor, there shall be no strike or lockout.  If no agreement is reached within the ten-day period, then at any time within a further period of twenty days, the representative of the employees may call the employees out on strike, or if the employees are unrepresented, the employees may proceed to go out on strike, and the public utility shall be free to lock out.

If during this period of twenty days a strike is not called or the employees fail to go on strike or the public utility does not engage in a lockout, there shall be no strike or lockout for a further period of thirty days.

If the parties fail to reach agreement within the thirty-day period, the employees shall thereafter be free to strike and the public utility to lock out, but not until notice of intent is first filed with the director of labor and industrial relations and ten days elapse from the date the notice is filed.  The notice of intent may not be filed until the expiration of the thirty-day period. [L 1949, c 146, pt of §1; RL 1955, §91-9; HRS §381-8]



§381-9 - Strikes and lockouts prohibited, when.

§381-9  Strikes and lockouts prohibited, when.  It shall be unlawful for any employees of a public utility to call a strike or go out on strike causing or threatening to cause an interruption of public utility service, or for any public utility to lock out its employees when the action would cause or threaten to cause an interruption of public utility service, except as the action may be taken following compliance with this chapter.

It shall be unlawful for any person or persons to instigate, induce, or encourage any other person or persons to engage in any strike or lockout which would cause an interruption of public utility service in violation of this chapter.

During the term of any collective bargaining agreement, there shall be no lockout by the public utility and there shall be no strike on the part of any employees covered by the agreement, except where (1) a dispute arises under the agreement concerning the interpretation or application of the terms of the collective bargaining agreement, and the agreement contains no procedure for the settlement of the dispute; or (2) in accordance with the terms of the collective bargaining agreement, the parties undertake negotiations for a new agreement or an amendment of the existing agreement pursuant to specific designation in the agreement of a certain time or period for such negotiations, and no agreement has been reached at the expiration of the time or period, and the agreement does not prohibit strikes or lockouts following such negotiation and failure to arrive at agreement; and the provisions of this chapter for settlement of disputes have first been complied with. [L 1949, c 146, pt of §1; RL 1955, §91-10; HRS §381-9]



§381-10 - Injunction.

§381-10  Injunction.  In the event any public utility employer or any employees of a public utility are found to be violating or failing to comply with the requirements of this chapter or there is reasonable cause to believe that the employer or employees are violating or failing to comply with such requirements, the attorney general, at the attorney general's own instance or at the request of the director of labor and industrial relations, shall institute appropriate proceedings in the circuit in which the violation occurs to enjoin the performance of any acts or practices forbidden by this chapter, or to require the employer or employees to comply with the requirements of this chapter.  Jurisdiction to hear and dispose of all actions under this section is hereby conferred upon each circuit judge, and each such judge may issue such orders and decrees, by way of injunction, mandatory injunction or otherwise, as may be appropriate to enforce this chapter.  All such suits shall be brought in the name of the State by the attorney general.  The county attorney of each county shall, at the request of the attorney general, conduct such proceedings in behalf of the State. [L 1949, c 146, pt of §1; RL 1955, §91-11; HRS §381-10; gen ch 1985]

Cross References

Injunctions, see §603-23.

Rules of Court

Injunctions, see HRCP rule 65.

Attorney General Opinions

The public utilities commission may not order the Honolulu Rapid Transit Co. to resume service while the company's drivers are on strike and while the collective bargaining negotiations are in process.  Att. Gen. Op. 67-7.



§381-11 - Penalties.

§381-11  Penalties.  Any public utility calling or causing a lockout in violation of section 381-9, or otherwise contrary to this chapter, or without giving the notice required by sections 381-3 and 381-8, shall be fined not more than $5,000 or, in the case of an individual, fined not more than $5,000 or imprisoned not more than six months.

Any employee calling a strike or going out on strike in violation of section 381-9, or otherwise contrary to this chapter, or without giving the notice required by sections 381-3 and 381-8, shall be fined not more than $100 or imprisoned not more than six months.

Any person instigating, inducing, or encouraging any strike or lockout in violation of section 381-9, or otherwise contrary to this chapter, shall be fined not more than $100 or imprisoned not more than six months.

The penalties provided by this section shall apply to any individual, person, corporation, or association, whether acting as principal, agent, officer, director, for oneself, or itself, or for another person. [L 1949, c 146, pt of §1; RL 1955, §91-12; HRS §381-11; gen ch 1985]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§381-12 - Employee need not work involuntarily.

§381-12  Employee need not work involuntarily.  Nothing in this chapter shall be construed to require an individual employee to render labor or service without the individual employee's consent, nor shall anything in this chapter be construed to make the quitting of the individual employee's labor or service by an individual employee an illegal act. [L 1949, c 146, pt of §1; RL 1955, §91-13; HRS §381-12; gen ch 1985]



§381-13 - Labor organizations, collective bargaining.

§381-13  Labor organizations, collective bargaining.  Nothing in this chapter shall be construed to impair, curtail, or destroy the rights of employees and their representatives to self-organization, to form, join, or assist labor organizations, to bargain collectively through representatives of their own choosing and to engage in concerted activities for the purpose of collective bargaining or other mutual aid or protection; provided that in so doing this chapter, when applicable, shall be followed and complied with. [L 1949, c 146, pt of §1; RL 1955, §91-14; HRS §381-13]



§381-14 - Law as exercise of police power.

§381-14  Law as exercise of police power.  This chapter shall be deemed an exercise of the police power of the State for the protection of the public welfare, safety, prosperity, health, and peace of the people; and all of the provisions of the chapter shall be liberally construed for the accomplishment of such purposes. [L 1949, c 146, pt of §1; RL 1955, §91-15; HRS §381-14]






CHAPTER 382 - LABOR DISPUTES; STEVEDORING INDUSTRY

§382-1 - Definitions.

§382-1  Definitions.  As used in this chapter unless the context clearly indicates otherwise:

"Company" and "stevedoring company" mean any persons engaged in the stevedoring industry as an employer whether in the business of furnishing stevedoring services or related services or both.

"Employee" means any person employed by an employer.

"Employer" means any person who employs the services of employees in the stevedoring industry, but shall not include the State or any agency thereof.

"Industrial dispute" and "labor dispute" mean any controversy concerning wages, hours, or other terms or conditions of employment, or concerning the association or representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange wages, hours, or other terms or conditions of employment.

"Labor organization" means any organization of employees which exists for the purpose, in whole or in part, of collective bargaining or of dealing with employers concerning wages, hours, and other terms and conditions of employment.

"Lockout" means the refusal of an employer to furnish work to employees as the result of a labor dispute between the employer and its employees.

"Person" includes one or more individuals, labor organizations, partnerships, associations, corporations, legal representatives, trustees, or receivers.

"Related services" means and includes all services, other than stevedoring services, ordinarily or necessarily performed in regard to cargo, goods, wares, and merchandise of every kind arriving at a terminal facility for shipment by or discharge from vessels and other craft; and "related facilities" means and includes all facilities in connection therewith.

"Stevedoring industry" means the business of furnishing services for the loading and unloading of cargo transported or to be transported on vessels and other craft, at any ports within the State, and also means the business of furnishing related services, as herein defined.

"Stevedoring services" means services for the loading and unloading of cargo transported or to be transported on vessels and other craft and the handling of lines of vessels and other craft, at any ports within the State.

"Strike" means the temporary stoppage of work, slowdown, or retarding of production or operations by the concerted action of employees.

"Terminal facility" means any dock, wharf, pier, quay, bulkhead, or landing, with the appurtenances thereto, and any warehouse used in connection therewith. [L 1951, c 209, §2; RL 1955, §92-2; HRS §382-1]

Revision Note

Numeric designations deleted and definitions rearranged.

Case Notes

"Labor dispute" referred to.  46 H. 140, 377 P.2d 715.



§382-2 - Proclamation of emergency; preparations for government operations.

§382-2  Proclamation of emergency; preparations for government operations.  (a)  Whenever the governor finds that the public health, safety, or welfare has been impaired or imperiled and a state emergency created as a result of the interruption in the furnishing of services by the stevedoring industry, whether the interruption has been caused by an industrial dispute or otherwise, the governor may issue a proclamation declaring the existence of the emergency and the governor's intention to exercise the governor's powers under section 382-3.

(b)  Before or after the issuance of the proclamation the governor may make such preparations as the governor deems necessary or proper to carry out section 382-3. [L 1951, c 209, §3; RL 1955, §92-3; HRS §382-2; gen ch 1985]



§382-3 - Government operations.

§382-3  Government operations.  After the issuance of a proclamation pursuant to section 382-2 and during the emergency thereby proclaimed, the governor may seize and take possession of and operate the entire plant and facilities, including related facilities, of any stevedoring company whose operations are suspended or substantially reduced, or so much thereof, or such interest therein, as the governor may deem necessary in order to carry out the purposes of this chapter.

Such government operations may be conducted by the governor through such department or agency of the State as the governor may designate and the governor may delegate to such agency such of the governor's powers as are necessary to conduct the operations.

The governor shall have such power and authority as shall be reasonably necessary to conduct such government operations in a manner consistent with the public health, safety, and welfare, including, without limitation upon the generality of the foregoing, the power to make such contracts and arrangements with ship owners, charterers, agents, and operators, wharf and pier owners and operators, stevedoring companies, trucking operators, warehouse workers and other persons as may be required in order to provide stevedoring services and related services.  The governor may make contracts without regard to chapter 103D and sections 103-50, 103-50.5, 103-53, and 103-55 and, specifically, the certificate of the comptroller as to the availability of an unexpended appropriation or balance of an appropriation to cover the amount required by any such contract shall not be required. [L 1951, c 209, pt of §4; RL 1955, §92-4; am L 1957, c 152, §1; HRS §382-3; gen ch 1985; am L Sp 1993, c 8, §57; gen ch 1993; am L 1999, c 149, §26]

Note

Section 103-50.5 referred to in text is repealed.



§382-4 - Employees under government operation.

§382-4  Employees under government operation.  In operating the plant and facilities of each company the governor, so far as possible and to the extent employees are needed, shall employ the personnel employed by the company upon the seizure and taking of possession thereof or immediately prior to the disruption of service by the company, including employees on strike or locked out, if the disruption is due to a strike or lockout.  Persons so employed by the governor or otherwise employed by the governor shall not by reason of such employment be or become entitled to civil service, retirement, vacation, or other benefits provided by law for other employees of the State, nor shall they be required to possess the qualifications of other government employees, and no person shall be ineligible for employment by reason of the fact that the person is not a citizen of the United States or a resident of the State; provided that if it is necessary to employ persons who were not theretofore employed by the company, those persons shall possess the residence qualifications prescribed by section 78-1.

The salaries and wage rates of the persons employed by the State shall be the same as those which existed in the industry immediately prior to the disruption of service occasioning the emergency.  There shall be no deductions from such salaries and wages except as authorized by law in the case of other state employees.  The hours of employment shall be the same as existed in the industry immediately prior to the disruption of service and insofar as possible the other conditions of employment shall be the same as then existed, and neither the governor nor the designated agency shall have authority to enter into negotiations with any such company or with any labor organization for a collective bargaining contract with respect to wages, hours, and other terms and conditions of employment in the industry.  All services performed in the employ of the State in government operations under this chapter shall constitute employment for the purposes of chapters 383 and 386 and to the extent of the services the State shall be deemed an employer within the meaning of such chapters and shall make the contributions required of a new employer as prescribed by chapter 383. [L 1951, c 209, pt of §4; RL 1955, §92-5; HRS §382-4; gen ch 1985; am L 2006, c 48, §6]

Note

Sections 85-31 to 85-48 referred to in text are repealed.



§382-5 - Stevedoring fund; compensation for appropriation and use.

§382-5  Stevedoring fund; compensation for appropriation and use.  There is appropriated from the general revenues of the State sufficient moneys as may be necessary, from time to time, for expenditure by or under the direction of the governor for any and all purposes of this chapter and the operations of the government under this chapter, including, without limitation of the generality of the foregoing, the compensation of employees and for other personal services, other current expenses, insurance, and expenditures for the performance of any and all contracts and arrangements authorized by this chapter; provided that the governor may not expend in excess of $250,000 by this method.  The governor may further augment the appropriation from the governor's contingent fund and in addition thereto may cause to be expended from the general fund as a loan or loans further amounts from time to time as required for the purposes of this chapter, but the amount of such further loans outstanding at any one time shall not exceed $250,000.  Expenditures may be made by or under the direction of the governor or the governor may allot any money not to exceed the maximums provided in this section to the designated agency for expenditure upon its own vouchers.

Charges shall be made and collected for deposit into the treasury of the State.  The charges so far as possible shall be based upon the rates prevailing in the industry immediately prior to the disruption of service, but due consideration shall be given to current conditions, including the expenses and other costs incurred or which may be incurred by the State under this chapter.  From time to time the governor shall pay from the general fund to each company whose property has been appropriated just compensation for the appropriation and use of its property.  If any company is unwilling to accept the amount determined by the governor as full and complete compensation for appropriation and use, the company shall be paid fifty per cent of the amount so determined by the governor and shall be entitled to sue the State, in the manner provided in chapter 661 for such additional sum as, when added to the sum already received by the company, shall constitute just compensation for the appropriation and use of its property; provided that the suit shall be instituted within three months after the termination of the appropriation and use. [L 1951, c 209, pt of §4; RL 1955, §92-6; am L 1964, c 46, §2; HRS §382-5; gen ch 1985]



§382-6 - Termination of government operations.

§382-6  Termination of government operations.  Whenever the governor finds that any company whose plant or facilities are being operated by the State is in a position to resume immediately and continue the operation of its plants and facilities without interruption, or that government operation of the plant or facilities of any company is no longer required for the public health, safety, and welfare, the governor shall terminate government operation of the plant and facilities and shall restore the same to the company. [L 1951, c 209, §5; RL 1955, §92-7; HRS §382-6; gen ch 1985]



§382-7 - Interference with government operations; injunctions.

§382-7  Interference with government operations; injunctions.  (a)  All persons employed by the governor under sections 382-3 to 382-5 shall be deemed government employees within the meaning of sections 86-1 to 86-6 and such sections shall be applicable to the operations under sections 382-3 to 382-5.

(b)  After a proclamation of an emergency pursuant to section 382-2 and until the termination of government operations as provided by section 382-6, it shall be unlawful for:

(1)  Any private employee or labor organization to engage in a strike, or a concerted refusal to transport or otherwise handle any cargo or to perform services on any vessel or with respect to any facility, or

(2)  Any persons to concert to withhold patronage, employment, or other beneficial business intercourse, or

(3)  Any person, with a purpose of instigating, inducing, procuring, bringing about, coercing, or inciting any such strike or concerted action or a continuation thereof, to picket or to establish or maintain a picket line of one or more persons, where an object of any such strike, concerted action, or picketing is to:

(A)  Interfere with government operations under this chapter,

(B)  Force or require any person to cease transporting or otherwise handling cargo with respect to which stevedoring services or related services have been or are to be performed by the government under this chapter, or

(C)  Cause loss, injury, or damage to any person by reason of the person's having transported or otherwise handled or being about to transport or otherwise handle any cargo with respect to which stevedoring services or related services have been or are to be performed by the government under this chapter;

provided that in the case of an emergency arising out of a labor dispute in the stevedoring industry, this subsection shall not, by reason of refusal to return to employment involved in such labor dispute or by reason of refusal to accept employment by the government, apply to any employee engaged in the labor dispute.  For the purposes of this subsection, the term "employee" includes any employee and is not limited to the employees of a particular employer and "private employee" means one employed by other than the government.

This section shall be enforceable in the same manner as that provided in section 86-4 for the enforcement of sections 86-1 to 86-6. [L 1951, c 209, §6; RL 1955, §92-8; HRS §382-7; gen ch 1985]

Note

Sections 86-1 to 86-6 referred to in text are repealed.



§382-8 - Employee need not work involuntarily.

§382-8  Employee need not work involuntarily.  Nothing in this chapter shall be construed to require an individual employee to render labor or service without the individual employee's consent, nor shall anything in this chapter be construed to make the quitting of the individual employee's labor or service by an individual employee an illegal act. [L 1951, c 209, §7; RL 1955, §92-9; HRS §382-8; gen ch 1985]



§382-9 - Rules and regulations.

§382-9  Rules and regulations.  For the purpose of carrying out sections 382-3 to 382-5, the governor may prescribe rules and regulations.  Chapter 91 shall not be applicable to such rules and regulations. [L 1951, c 209, §8; RL 1955, §92-10; am imp L 1964, c 46, §2; am L 1965, c 96, §68; HRS §382-9]



§382-10 - Powers in addition to other powers.

§382-10  Powers in addition to other powers.  The powers conferred by this chapter shall be in addition and supplemental to the powers conferred by any other law, including sections 125-1 to 125-7 and nothing herein shall be construed as limiting any other powers of the governor or the designated agency mentioned in section 382-3. [L 1951, c 209, §10; RL 1955, §92-11; HRS §382-10]






CHAPTER 383 - HAWAII EMPLOYMENT SECURITY LAW

§383-1 - Definitions, generally.

PART I.  DEFINITIONS

§383-1  Definitions, generally.  As used in this chapter, unless the context clearly requires otherwise:

"Administration fund" means the special unemployment insurance administration fund established pursuant to section 383-127.

"Alternative base period" means the four completed calendar quarters immediately preceding the first day of an individual's benefit year.

"American vessel" means any vessel documented or numbered under the laws of the United States; and includes any vessel which is neither documented or numbered under the laws of the United States nor documented under the laws of any foreign country, if its crew is employed solely by one or more citizens or residents of the United States or corporations organized under the laws of the United States or of any state.

"Attached to a regular employer" [Definition repealed July 1, 2012.  L 2009, c 170, §7.] means:

(1)  The employee is being offered work each week by the employee's regular employer; or

(2)  If no work is being offered:

(A)  The employer is maintaining the individual on the payroll by paying for a medical insurance plan or by maintaining the employee's sick leave or vacation credits; or

(B)  There is a definite return to work date with the same employer within eight weeks.

"Base period," with respect to benefit years beginning after June 30, 1951, means the four completed calendar quarters immediately preceding the first day of an individual's benefit year.  With respect to benefit years beginning on and after October 1, 1989, the base period means the first four of the last five completed calendar quarters preceding the first day of an individual's benefit year.

"Benefits" means the money payments payable to an individual, as provided in this chapter, with respect to the individual's unemployment.

"Benefit year" with respect to any individual means the one-year period beginning with the first day of the first week with respect to which the individual first files a valid claim for benefits and thereafter the one-year period beginning with the first day of the first week with respect to which the individual next files a valid claim for benefits after the termination of the individual's last preceding benefit year.  Any claim for benefits made in accordance with section 383-32 shall be deemed a "valid claim" for the purpose of this paragraph if the individual has satisfied the conditions required under section 383-29(a)(5).  Nothing in sections 383-29 and 383-30, except section 383-29(a)(5), shall affect the filing of a "valid claim" or the establishment of a "benefit year".  For the purposes of this paragraph a week with respect to which an individual files a valid claim shall be deemed to be "in", "within", or "during" that benefit year which includes the greater part of such week.

"Calendar quarter" means the period of three consecutive calendar months ending on March 31, June 30, September 30, or December 31, or the equivalent thereof, as the department may by rule prescribe.

"Contributions" means the money payments required by this chapter to be made into the state unemployment compensation fund by any employing unit on account of having individuals in its employ.

"Department" means the department of labor and industrial relations.

"Director" means the director of labor and industrial relations of the State.

"Employer" means:

(1)  Any employing unit which for some portion of a day within the current calendar year has or had in employment one or more individuals; and

(2)  For the effective period of its election pursuant to section 383-77, any other employing unit which has elected to become subject to this chapter.

"Employing unit" means any individual or type of organization, including the State, any of its political subdivisions, any instrumentality of the State or its political subdivisions, any partnership, association, trust, estate, joint-stock company, insurance company, or corporation, whether domestic or foreign, or the receiver, trustee in bankruptcy, trustee, or successor of any of the foregoing, or the legal representative of a deceased person, which has or subsequent to January 1, 1937, had one or more individuals performing services for it within this State.

(1)  All individuals performing services within this State for any employing unit which maintains two or more separate establishments within this State shall be deemed to be performing services for a single employing unit for all the purposes of this chapter.

(2)  Each individual employed to perform or to assist in performing the work of any person in the service of an employing unit shall be deemed to be engaged by the employing unit for all the purposes of this chapter, whether the individual was hired or paid directly by the employing unit or by such person, provided the employing unit had actual or constructive knowledge of the work.

"Employment office" means a free public employment office or branch thereof operated by the State or any other state as a part of a state-controlled system of public employment offices or by a federal agency charged with the administration of an unemployment compensation program or free public employment offices.

"Federal Unemployment Tax Act" means chapter 23 of subtitle C of the Internal Revenue Code of 1954.

"Full-time hours" or "full-time work" [Definition repealed July 1, 2012.  L 2009, c 170, §7.] means a forty-hour work week unless regarded otherwise according to the standard practice, custom, or agreement in a particular trade, occupation, or business.

"Fund" means the unemployment compensation fund established by this chapter.

"Insured work" means employment for employers.

"Owner-employee" means a person who has performed services for an employing unit as defined in this section, and who is or has been a shareholder owning twenty-five per cent or more of the corporation's common stock, and director or officer, or both, of a corporation which is or was the employing unit or who exercises a substantial degree of control over the direction of corporate activities.

"Partial unemployment" or "partially unemployed" [Definition repealed July 1, 2012.  L 2009, c 170, §7.] means the unemployment of any individual who, during a particular week, was still attached to that individual's regular employer, had no earnings or earned less than that individual's weekly benefit amount, and who worked less than or did not work that individual's normal, customary full-time hours for the individual's regular employer because of a lack of full-time work.

"Recipient of social service payments" includes:

(1)  A person who is an eligible recipient of social services such as attendant care and day care services; and

(2)  A corporation or private agency that contracts directly with the department of human services to provide attendant care and day care authorized under the Social Security Act, as amended.

"Referee" means the referee for unemployment compensation appeals.

"Registered for work" or "registration for work" [Definition repealed July 1, 2012. L 2009, c 170, §7.] means that an individual shall provide information to the employment office to be posted on the department's internet job-matching system, including but not limited to the individual's name, job skills, education, training, prior employment history and work duties, preferred working conditions, occupational licenses, and other relevant occupational information to facilitate work search efforts by the individual and increase job referrals by the employment office.  The information shall be posted with the department's assistance or independently by the individual.  The employment office shall provide the necessary information to the unemployment office for purposes of determining that the individual's registration for work requirements has been met.

"State" includes the states of the United States, the District of Columbia, Puerto Rico, and Virgin Islands.

"Unemployment".  An individual shall be deemed "unemployed" in any week during which the individual performs no services and with respect to which no wages are payable to the individual, or in any week of less than full-time work if the wages payable to the individual with respect to such week are less than the individual's weekly benefit amount.  The department shall prescribe rules applicable to unemployed individuals making such distinctions in the procedures as to total unemployment, part-total unemployment, partial unemployment, of individuals attached to their regular jobs, and other forms of short-time work, as the department deems necessary.  "Week of unemployment" means a week in which an individual is deemed unemployed.

"Week" means any period of seven consecutive days as the department may by rule prescribe.

"Weeks of employment" means all those weeks within each of which the individual has performed services in employment for not less than two days or four hours per week for one or more employers subject to this chapter or with respect to which the individual has received remuneration from one or more employers subject to this chapter in the form of vacation, holiday, or sickness pay or similar remuneration. [L 1939, c 219, pt of §1; am L 1941, c 304, §1, subs 1-7, 9-11, 13, 14; am L 1943, c 160, §1, subs 1, 2; RL 1945, §4202; am L 1947, c 75, §1(1); am L 1951, c 195, §1(1); am L 1953, c 41, §1(1); RL 1955, §93-1; am L 1957, c 115, §1(a) and c 205, §1(a); am L 1959, c 222, §1; am L Sp 1959 2d, c 1, §27; am L 1963, c 174, §3; am L 1964, c 61, §2; HRS §383-1; am L 1969, c 6, §1; am L 1974, c 40, §1; am L 1976, c 157, §1; gen ch 1985; am L 1986, c 32, §1 and c 162, §1; am L 1987, c 119, §2; am L 2003, c 219, §1; am L 2007, c 259, §2; am L 2009, c 170, §3]

Case Notes

Probationary teachers receiving wages but not performing services during summer are not unemployed.  56 H. 590, 546 P.2d 1.

President of family corporation, who during three-week period spent three hours preparing bids, was "unemployed".  66 H. 425, 664 P.2d 734.

Severance payments are not wages or remuneration similar to vacation, sickness or holiday pay.  Right of recall does not cause employment relationship to continue.  67 H. 588, 699 P.2d 17.

Temporary disability benefits constitute "sickness pay or similar remuneration"; claimants receiving those benefits are not "unemployed".  6 H. App. 195, 715 P.2d 1278.

Cited:  35 H. 855, 870; 46 H. 140, 145, 377 P.2d 715; 46 H. 164, 166, 377 P.2d 932.



§383-2 - Definition of employment.

§383-2  Definition of employment.  (a)  As used in this chapter, unless the context clearly requires otherwise, "employment", subject to sections 383-3 to 383-9, means service, including service in interstate commerce, performed for wages or under any contract of hire, written or oral, express or implied.

(b)  "Employment" includes, but is not limited to, any service performed prior to January  1, 1978, which was employment as defined in this section prior to such date and, subject to the other provisions of this section, service performed after December 31, 1977, by an employee as defined in section 3306(i) and (o) of the federal Unemployment Tax Act, including service in interstate commerce.

(c)  The term "employment" shall include the service of an individual who is a citizen of the United States, performed outside the United States (except in Canada or the Virgin Islands as provided in paragraph (5) of this subsection), after December 31, 1971, in the employ of an American employer or of this State or of any of its instrumentalities or of any of its political subdivisions (other than service which is deemed employment under the provisions of section 383-3 or the parallel provisions of another state's law) if:

(1)  The employer's principal place of business in the United States is located in this State; or

(2)  The employer has no place of business in the United States, but

(A)  The employer is an individual who is a resident of this State; or

(B)  The employer is a corporation which is organized under the laws of this State; or

(C)  The employer is a partnership or a trust and the number of the partners or trustees who are residents of this State is greater than the number who are residents of any one other state; or

(3)  None of the criteria of paragraphs (1) and (2) of this subsection is met but the employer has elected coverage in this State or, the employer having failed to elect coverage in any state, the individual has filed a claim for benefits, based on such service under the law of this State.

(4)  An "American employer", for purposes of this subsection, means a person who is:

(A)  An individual who is a resident of the United States; or

(B)  A partnership if two-thirds or more of the partners are residents of the United States; or

(C)  A trust, if all of the trustees are residents of the United States; or

(D)  A corporation organized under the laws of the United States or of any state.

(5)  As used in this subsection, the term "United States" includes the states, the District of Columbia, and the Commonwealth of Puerto Rico; and, after December 31 of the year in which the Secretary of Labor approves for the first time an unemployment insurance law of the Virgin Islands submitted to the Secretary of Labor for approval, the term "United States" shall also include the Virgin Islands.

(d)  The term "employment" shall include an individual's service, wherever performed within the United States, the Virgin Islands or Canada, if (a) such service is not covered under the unemployment compensation law of any other state, the Virgin Islands, or Canada, and (b) the place from which the service is directed or controlled is in this State.

(e)  "Employment" includes service performed by an individual in agricultural labor as defined in section 383-9 except for service excluded under paragraph (1) of section 383-7.

(1)  For the purposes of this section any individual who is a member of a crew furnished by a crew leader to perform service in agricultural labor for any other person shall be treated as an employee of such crew leader:

(A)  If such crew leader holds a valid certificate of registration under the Farm Labor Contractor Registration Act of 1963; or substantially all the members of such crew operate or maintain tractors, mechanized harvesting or cropdusting equipment, or any other mechanized equipment, which is provided by such crew leader; and

(B)  If such employee is not an employee of such other person within the meaning of subsection (b) of this section.

(2)  For the purposes of this subsection, in the case of any individual who is furnished by a crew leader to perform service in agricultural labor for any other person and who is not treated as an employee of such crew leader under paragraph (1) above:

(A)  Such other person and not the crew leader shall be treated as the employer of such individual; and

(B)  Such other person shall be treated as having paid cash remuneration to such individual in an amount equal to the amount of cash remuneration paid to such individual by the crew leader (either on the crew leader's own behalf or on behalf of such other person) for the service in agricultural labor performed for such other person.

(3)  For the purposes of this subsection, the term "crew leader" means an individual who:

(A)  Furnishes individuals to perform service in agricultural labor for any other person;

(B)  Pays (either on the crew leader's own behalf or on behalf of such other person) the individuals so furnished by the crew leader for the service in agricultural labor performed by them; and

(C)  Has not entered into a written agreement with such other person under which such individual is designated as an employee of such other person. [L 1939, c 219, §2(k)(1); am L 1941, c 304, §1, pt of subs 8; RL 1945, §4203; RL 1955, §93-2; HRS §383-2; am L 1971, c 187, §1; am L 1977, c 148, §1; gen ch 1985]

Case Notes

Definition as supplemented by §383-6 extends coverage of law beyond the common law relationship of master and servant.  41 H. 508.

Contractor incorporated in Nevada, with no construction activity in Hawaii, had an American base and principal of business in Hawaii; subjection of Nevada corporation to unemployment compensation contributions did not violate due process; subsection (c) was enacted to bring overseas employment of American citizens by American contractors within the ambit of the Hawaii Employment Security Law.  64 H. 274, 639 P.2d 1088.



§383-3 - Place of performance.

§383-3  Place of performance.  "Employment" includes an individual's entire service, performed within or both within and without this State if:

(1)  The service is localized in this State; or

(2)  The service is not localized in any state but some of the service is performed in this State and (A) the individual's base of operation, or, if there is no base of operation, then the place from which such service is directed or controlled, is in this State; or (B) the individual's base of operation or place from which the service is directed or controlled is not in any state in which some part of the service is performed but the individual's residence is in this State.

Notwithstanding any other provisions of this section, the term employment also includes all service performed after June 30, 1946, by an officer or member of the crew of an American vessel on or in connection with such vessel, provided that the operating office from which the operations of the vessel operating on navigable waters within or within and without the United States is ordinarily and regularly supervised, managed, directed, and controlled, is within this State. [L 1939, c 219, §2(k)(2); am L 1941, c 304, §1, pt of subs 8; RL 1945, §4204; am L 1947, c 75, §1(2); RL 1955, §93-3; HRS §383-3]



§383-4 - Election of employing unit.

§383-4  Election of employing unit.  Services covered by an election pursuant to section 383-77 and services covered by an arrangement pursuant to sections 383-106 to 383-109 between the department of labor and industrial relations and the agency charged with the administration of any other state or federal unemployment compensation law, pursuant to which all services performed by an individual for an employing unit are deemed to be performed entirely within this State, shall be deemed to be employment if the department has approved an election of the employing unit for which the services are performed, pursuant to which the entire service of the individual during the period covered by the election is deemed to be insured work. [L 1939, c 219, §2(k)(1); am L 1941, c 304, §1, pt of subs 8; RL 1945, §4205; RL 1955, §93-4; am L Sp 1959 2d, c 1, §27; HRS §383-4]



§383-5 - Service localized where.

§383-5  Service localized where.  Service shall be deemed to be localized within a state, if:

(1)  The service is performed entirely within the state; or

(2)  The service is performed both within and without the state, but the service performed without the state is incidental to the individual's service within the state, for example, is temporary or transitory in nature or consists of isolated transactions. [L 1939, c 219, §2(k)(1); am L 1941, c 304, §1, pt of subs 8; RL 1945, §4206; RL 1955, §93-5; HRS §383-5]



§383-6 - Master and servant relationship, not required when.

§383-6  Master and servant relationship, not required when.  Services performed by an individual for wages or under any contract of hire shall be deemed to be employment subject to this chapter irrespective of whether the common law relationship of master and servant exists unless and until it is shown to the satisfaction of the department of labor and industrial relations that:

(1)  The individual has been and will continue to be free from control or direction over the performance of such service, both under the individual's contract of hire and in fact; and

(2)  The service is either outside the usual course of the business for which the service is performed or that the service is performed outside of all the places of business of the enterprise for which the service is performed; and

(3)  The individual is customarily engaged in an independently established trade, occupation, profession, or business of the same nature as that involved in the contract of service. [L 1939, c 219, §2(k)(5); am L 1941, c 304, §1, pt of subs 8; RL 1945, §4207; RL 1955, §93-6; am L Sp 1959 2d, c 1, §27; HRS §383-6; gen ch 1985]

Law Journals and Reviews

Relief for Manufacturers and Wholesalers:  A Proposal to Exclude Commissions Paid to Part-Time Sales Representatives from Hawaii’s Unemployment Tax.  II HBJ No. 13, at pg. 35.

Case Notes

"Control" test.  38 H. 16.

Coverage, generally.  41 H. 508.  Coverage may be broader than federal law. Id.

"Control" test; salespersons representing home remodelling company were "employees" under control and supervision of company.  2 H. App. 421, 633 P.2d 564.



§383-7 - Excluded service.

§383-7  Excluded service.  (a)  "Employment" shall not include:

(1)  Agricultural labor as defined in section 383-9 if it is performed by an individual who is employed by an employing unit:

(A)  That, during each calendar quarter in both the current and the preceding calendar years, paid less than $20,000 in cash remuneration to individuals employed in agricultural labor, including labor performed by an alien referred to in subparagraph (C); and

(B)  That had, in each of the current and the preceding calendar years:

(i)  No more than nineteen calendar weeks, whether consecutive or not, in which agricultural labor was performed by its employees, including labor performed by an alien referred to in subparagraph (C); or

(ii)  No more than nine individuals in its employ performing agricultural labor in any one calendar week, whether or not the same individuals performed the labor in each week, including labor performed by an alien referred to in subparagraph (C); or

(C)  If such agricultural labor is performed by an individual who is an alien admitted to the United States to perform agricultural labor pursuant to Sections 214(c) and 101(a)(15)(H) of the Immigration and Nationality Act;

(2)  Domestic service in a private home, local college club, or local chapter of a college fraternity or sorority as set forth in section 3306(c)(2) of the Internal Revenue Code of 1986, as amended;

(3)  Service not in the course of the employing unit's trade or business performed in any calendar quarter by an individual, unless the cash remuneration paid for the service is $50 or more and the service is performed by an individual who is regularly employed by the employing unit to perform the service.  For the purposes of this paragraph, an individual shall be deemed to be regularly employed to perform service not in the course of an employing unit's trade or business during a calendar quarter if:

(A)  On each of some twenty-four days during the quarter the individual performs the service for some portion of the day; or

(B)  The individual was regularly employed as determined under subparagraph (A) by the employing unit in the performance of the service during the preceding calendar quarter;

(4)  (A)  Service performed on or in connection with a vessel not an American vessel, if the individual performing the service is employed on and in connection with the vessel when outside the United States;

(B)  Service performed by an individual in (or as an officer or member of the crew of a vessel while it is engaged in) the catching, taking, harvesting, cultivating, or farming of any kind of fish, shellfish, crustacea, sponges, seaweeds, or other aquatic forms of animal and vegetable life, including service performed as an ordinary incident thereto, except:

(i)  The service performed in connection with a vessel of more than ten net tons (determined in the manner provided for determining the register tonnage of merchant vessels under the laws of the United States);

(ii)  The service performed in connection with a vessel of ten net tons or less (determined in the manner provided for determining the register tonnage of merchant vessels under the laws of the United States) by an individual who is employed by an employing unit which had in its employ one or more individuals performing the service for some portion of a day in each of twenty calendar weeks all occurring, whether consecutive or not, in either the current or the preceding calendar year; and

(iii)  Service performed in connection with the catching or taking of salmon or halibut for commercial purposes;

(5)  Service performed by an individual in the employ of the individual's son, daughter, or spouse, and service performed by a child under the age of twenty-one in the employ of the child's father or mother;

(6)  Service performed in the employ of the United States government or an instrumentality of the United States exempt under the Constitution of the United States from the contributions imposed by this chapter, except that to the extent that the Congress of the United States permits states to require any instrumentalities of the United States to make payments into an unemployment fund under a state unemployment compensation law, all of the provisions of this chapter shall apply to those instrumentalities, and to services performed for those instrumentalities, in the same manner, to the same extent, and on the same terms as to all other employers, employing units, individuals, and services; provided that if this State is not certified for any year by the Secretary of Labor under section 3304(c) of the federal Internal Revenue Code, the payments required of those instrumentalities with respect to that year shall be refunded by the department of labor and industrial relations from the fund in the same manner and within the same period as is provided in section 383-76 with respect to contributions erroneously collected;

(7)  Service performed in the employ of any other state, or any political subdivision thereof, or any instrumentality of any one or more of the foregoing which is wholly owned by one or more states or political subdivisions; and any service performed in the employ of any instrumentality of one or more other states or their political subdivisions to the extent that the instrumentality is, with respect to the service, exempt from the tax imposed by section 3301 of the Internal Revenue Code of 1986, as amended;

(8)  Service with respect to which unemployment compensation is payable under an unemployment system established by an act of Congress;

(9)  (A)  Service performed in any calendar quarter in the employ of any organization exempt from income tax under section 501(a) of the federal Internal Revenue Code (other than an organization described in section 401(a) or under section 521 of the Internal Revenue Code), if:

(i)  The remuneration for the service is less than $50; or

(ii)  The service is performed by a fully ordained, commissioned, or licensed minister of a church in the exercise of the minister's ministry or by a member of a religious order in the exercise of duties required by the order;

(B)  Service performed in the employ of a school, college, or university, if the service is performed by a student who is enrolled and is regularly attending classes at the school, college, or university; or

(C)  Service performed by an individual who is enrolled at a nonprofit or public educational institution which normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are carried on as a student in a full-time program, taken for credit at the institution, which combines academic instruction with work experience, if the service is an integral part of such program, and the institution has so certified to the employer, except that this subparagraph shall not apply to service performed in a program established for or on behalf of an employer or group of employers;

(10)  Service performed in the employ of a foreign government, including service as a consular or other officer or employee of a nondiplomatic representative;

(11)  Service performed in the employ of an instrumentality wholly owned by a foreign government:

(A)  If the service is of a character similar to that performed in foreign countries by employees of the United States government or of an instrumentality thereof; and

(B)  If the United States Secretary of State has certified or certifies to the United States Secretary of the Treasury that the foreign government, with respect to whose instrumentality exemption is claimed, grants an equivalent exemption with respect to similar service performed in the foreign country by employees of the United States government and of instrumentalities thereof;

(12)  Service performed as a student nurse in the employ of a hospital or a nurses' training school by an individual who is enrolled and is regularly attending classes in a nurses' training school chartered or approved pursuant to state law; and service performed as an intern in the employ of a hospital by an individual who has completed a four-year course in a medical school chartered or approved pursuant to state law;

(13)  Service performed by an individual for an employing unit as an insurance producer, if all service performed by the individual for the employing unit is performed for remuneration solely by way of commission;

(14)  Service performed by an individual under the age of eighteen in the delivery or distribution of newspapers or shopping news, not including delivery or distribution to any point for subsequent delivery or distribution;

(15)  Service covered by an arrangement between the department and the agency charged with the administration of any other state or federal unemployment compensation law pursuant to which all services performed by an individual for an employing unit during the period covered by the employing unit's duly approved election, are deemed to be performed entirely within the agency's state;

(16)  Service performed by an individual who, pursuant to the Federal Economic Opportunity Act of 1964, is not subject to the federal laws relating to unemployment compensation;

(17)  Service performed by an individual for an employing unit as a real estate salesperson, if all service performed by the individual for the employing unit is performed for remuneration solely by way of commission;

(18)  Service performed by a registered sales representative for a registered travel agency, when the service performed by the individual for the travel agent is performed for remuneration by way of commission;

(19)  Service performed by a vacuum cleaner salesperson for an employing unit, if all services performed by the individual for the employing unit are performed for remuneration solely by way of commission;

(20)  Service performed for a family-owned private corporation organized for profit that employs only members of the family who each own at least fifty per cent of the shares issued by the corporation; provided that:

(A)  The private corporation elects to be excluded from coverage under this chapter;

(B)  The election for exclusion shall apply to all shareholders and under the same circumstances;

(C)  No more than two members of a family may be eligible per entity for exclusion under this paragraph;

(D)  The exclusion shall be irrevocable for five years;

(E)  The family-owned private corporation presents to the department proof that it has paid federal unemployment insurance taxes as required by federal law; and

(F)  The election to be excluded from coverage shall be effective the first day of the calendar quarter in which the application and all substantiating documents requested by the department are filed with the department;

(21)  Service performed by a direct seller as defined in section 3508 of the Internal Revenue Code of 1986;

(22)  Service performed by an election official or election worker as defined in section 3309(b)(3)(F) of the Internal Revenue Code of 1986, as amended;

(23)  Service performed by an inmate or any person committed to a penal institution[; and]

(24)  Domestic in-home and community-based services for persons with developmental disabilities and mental retardation under the medicaid home and community‑based services program pursuant to title 42 Code of Federal Regulations sections 440.180 and 441.300, and title 42 Code of Federal Regulations, part 434, subpart A, as amended, and identified as chore, personal assistance and habilitation, residential habilitation, supported employment, respite, and skilled nursing services, as the terms are defined and amended from time to time by the department of human services, performed by an individual whose services are contracted by a recipient of social service payments and who voluntarily agrees in writing to be an independent contractor of the recipient of social service payments unless the individual is an employee and not an independent contractor of the recipient of social service payments under the Federal Unemployment Tax Act.

(b)  None of the exclusions in subsection (a) shall apply to any service with respect to which a tax is required to be paid under any federal law imposing a tax against which credit may be taken for contributions required to be paid into a state unemployment fund or which as a condition for full tax credit against the tax imposed by the federal Unemployment Tax Act is required to be covered under this chapter. [L 1939, c 219, §2(k)(6); am L 1941, c 304, §1, pt of subs 8; RL 1945, §4208; am L 1945, c 19, §1; am L 1947, c 75, §1; am L 1951, c 191, §1(1), (2) and c 195, §1(2), (3); am L 1953, c 41, §1(2); RL 1955, §93-7; am L 1959, c 11, §1(b), c 222, §1(2), and c 232, §4; am L Sp 1959 2d, c 1, §27; am L 1961, c 81, §1 and c 141, §1; am L 1965, c 61, §1; am L 1967, c 51, §1; HRS §383-7; am L 1969, c 73, §§1, 2; am L 1971, c 187, §2 and c 213, §2; am L 1973, c 120, §1; am L 1974, c 156, §1; am L 1977, c 148, §2; am L 1982, c 192, §1 and c 194, §2; gen ch 1985; am L 1989, c 217, §2; am L 1990, c 284, §1; am L 1994, c 112, §2; am L 1996, c 223, §2 and c 306, §1; am L 1998, c 34, §1; am L 2003, c 212, §4; am L 2007, c 70, §3, c 97, §2, and c 259, §6]

Revision Note

Subsection (a)(24) redesignated pursuant to §23G-15(1).

Law Journals and Reviews

Relief for Manufacturers and Wholesalers:  A Proposal to Exclude Commissions Paid to Part-Time Sales Representatives from Hawaii's Unemployment Tax.  II HBJ No. 13, at pg. 35.

The Lum Court and the First Amendment.  14 UH L. Rev. 395.

Case Notes

Under paragraph (9)(B), eligibility of a student-employee for unemployment insurance benefits rests on whether the "primary relationship" the student occupies with respect to the school, college, or university involved is that of student or employee; under circumstances of the case, the primary relationship claimant had to the university while claimant performed services during the summer was that of a student of the university.  105 H. 485, 100 P.3d 55.



§383-7.5 - Part-time work; benefits available.

[§383-7.5]  Part-time work; benefits available.  Notwithstanding any law to the contrary under this chapter, an individual shall not be denied regular unemployment benefits relating to availability for work, active search for work, or refusal to accept work, solely because the individual is seeking only part-time work; provided that this section shall not apply if a majority of the weeks of work in the individual's base period does not include part-time work. [L 2009, c 171, pt of §1]



§383-7 - .

[§383-7.6]  Separation for compelling family reason.  (a)  An individual shall not be disqualified from regular unemployment benefits for separating from employment if that separation is for a compelling family reason.

For purposes of this section, the term "compelling family reason" means any of the following:

(1)  Domestic or sexual violence that is verified by reasonable and confidential documentation that causes the individual to reasonably believe that the individual's continued employment may jeopardize the safety of the individual or any member of the individual's immediate family (as defined by the United States Secretary of Labor), including any of the following circumstances:

(A)  The individual has a reasonable fear of the occurrence of future domestic or sexual violence at, en route to, or en route from the individual’s place of employment, including being a victim of stalking;

(B)  The anxiety of the individual to relocate to avoid future domestic or sexual violence against the individual or the individual’s minor child prevents the individual from reporting to work;

(C)  The need of the individual or the individual's minor child to obtain treatment to recover from the physical or psychological effects of domestic or sexual violence prevents the individual from reporting to work;

(D)  The employer's refusal to grant the individual’s request for leave to address domestic or sexual violence and its effects on the individual or the individual’s minor child, including leave authorized by Section 102 of the Federal Family and Medical Leave Act of 1993, Public Law 103-3, as amended, or other federal, state, or county law; or

(E)  Any other circumstance in which domestic or sexual violence causes the individual to reasonably believe that separation from employment is necessary for the future safety of the individual, the individual’s minor child, or other individuals who may be present in the employer’s workplace;

(2)  Illness or disability of a member of the individual's immediate family (as defined by the United States Secretary of Labor); or

(3)  The need for the individual to accompany the individual's spouse, because of a change in the location of the spouse's employment, to a place from which it is impractical for the individual to commute to work.

(b)  The department may request as reasonable and confidential documentation under subsection (a)(1) the following evidence:

(1)  A notarized written statement of the individual attesting to the status of the individual or the individual's minor child as a victim of domestic or sexual violence and explaining how continued employment creates an unreasonable risk of further violence;

(2)  A signed written statement from:

(A)  An employee, agent, or volunteer of a victim services organization;

(B)  The individual's attorney or advocate;

(C)  A minor child's attorney or advocate; or

(D)  A medical or other professional from whom the individual or the individual's minor child has sought assistance related to the domestic or sexual violence,

attesting to the domestic or sexual violence and explaining how the continued employment creates an unreasonable risk of further violence; or

(3)  A police or court record suggesting or demonstrating that the continued employment may cause an unreasonable risk of further violence.

(c)  All information provided to the department pursuant to this section, including any statement of the individual or any other documentation, record, or corroborating evidence discussing or relating to domestic or sexual violence, and the fact that the individual has applied for, inquired about, or obtained unemployment compensation by reason of this section shall be retained in the strictest confidence by the individual’s former or current employer, and shall not be disclosed except to the extent that disclosure is requested or consented to by the employee, ordered by a court or administrative agency, or otherwise required by applicable federal or state law.

(d)  As used in this section, the terms "domestic or sexual violence", "stalking", and "victim services organization" shall have the same meaning as in section 378-71. [L 2009, c 171, pt of §1]



§383-8 - Included and excluded service.

§383-8  Included and excluded service.  If the services performed during one-half or more of any pay period by an individual for the person employing the individual constitute employment, all the services of the individual for the period shall be deemed to be employment; but if the services performed during more than one-half of any such pay period by an individual for the person employing the individual do not constitute employment, then none of the services of the individual for the period shall be deemed to be employment.  As used in this paragraph the term "pay period" means a period (of not more than thirty-one consecutive days) for which a payment of remuneration is ordinarily made to the individual by the person employing the individual.  This paragraph shall not be applicable with respect to services performed in a pay period by an individual for the person employing the individual, where any of such service is excepted by section 383-7(8). [L 1941, c 304, §1, pt of subs 8; RL 1945, §4209; RL 1955, §93-8; HRS §383-8; gen ch 1985]



§383-9 - Agricultural labor.

§383-9  Agricultural labor.  "Agricultural labor" includes all service performed prior to January 1, 1972, which was agricultural labor as defined in this section prior to such date, and remunerated service performed after December 31, 1971:

(1)  On a farm, in the employ of any person in connection with cultivating the soil, or in connection with raising or harvesting any agricultural or horticultural commodity, including the raising, shearing, feeding, caring for, training, and management of livestock, bees, poultry, and furbearing animals and wildlife;

(2)  In the employ of the owner or tenant or other operator of a farm, in connection with the operation, management, conservation, improvement, or maintenance of such farm and its tools and equipment, or in salvaging timber or clearing land of brush and other debris left by a hurricane, if the major part of such service is performed on a farm;

(3)  In connection with the production or harvesting of any commodity defined as an agricultural commodity in section 15(g) of the federal Agricultural Marketing Act, as amended, or in connection with the ginning of cotton, or in connection with the operation or maintenance of ditches, canals, reservoirs, or waterways, not owned or operated for profit, used exclusively for supplying and storing water for farming purposes;

(4)  (A)  In the employ of the operator of a farm in handling, planting, drying, packing, packaging, processing, freezing, grading, storing, or delivering to storage or to market or to a carrier for transportation to market, in its unmanufactured state, any agricultural or horticultural commodity; but only if such operator produced more than one-half of the commodity with respect to which such service is performed;

(B)  In the employ of a group of operators of farms (or a cooperative organization of which such operators are members) in the performance of service described in subparagraph (A), but only if such operators produced more than one-half of the commodity with respect to which such service is performed;

(C)  The provisions of subparagraphs (A) and (B) shall not be deemed to be applicable with respect to service performed in connection with commercial canning or commercial freezing or in connection with any agricultural or horticultural commodity after its delivery to a terminal market for distribution for consumption; or

(5)  On a farm operated for profit if such service is not in the course of the employer's trade or business.

As used in this section, "farm" includes stock, dairy, poultry, fruit, furbearing animal, and truck farms, plantations, ranches, nurseries, ranges, greenhouses, or other similar structures used primarily for the raising of agricultural or horticultural commodities, and orchards. [L 1941, c 304, §1, pt of subs 8; RL 1945, §4210; RL 1955, §93-9; HRS §383-9; am L 1971, c 187, §3; am L 1977, c 148, §3]

Case Notes

Arboretum is not a "farm" exempted from chapter where ninety per cent of its revenues come from fees charged its visitors. 66 H. 388, 662 P.2d 1120.



§383-10 - Definition of wages.

§383-10  Definition of wages.  As used in this chapter, unless the context clearly requires otherwise, "wages", subject to section 383-11, means all remuneration for services from whatever source, including commissions and bonuses, tips or gratuities paid directly to an individual by a customer of the employer and reported to the employer, and the cash value of all remuneration in any medium other than cash.  The reasonable cash value of remuneration in any medium other than cash shall be estimated and determined in accordance with rules prescribed by the department of labor and industrial relations. [L 1939, c 219, §2(p); am L 1941, c 304, §1, pt of subs 12; RL 1945, §4211; am L 1953, c 23, §1(2); RL 1955, §93-10; am L Sp 1959 2d, c 1, §27; HRS §383-10; gen ch 1985; am L 1986, c 288, §1]



§383-11 - Excluded payments.

§383-11  Excluded payments.  "Wages" does not include:

(1)  The amount of any payment (including any amount paid by an employing unit for insurance or annuities, or into a fund, to provide, for any such payment) to, or on behalf of, an individual or any of the individual's dependents under a plan or system established by an employing unit which makes provision generally for individuals performing service for it (or for such individuals generally and their dependents) or for a class or classes of such individuals (or for a class or classes of such individuals and their dependents), on account of (A) retirement, or (B) sickness or accident disability, or (C) medical or hospitalization expenses in connection with sickness or accident disability, or (D) death;

(2)  The amount of any payment by an employing unit to an individual performing service for it (including any amount paid by an employing unit for insurance or annuities or into a fund, to provide for any such payment) on account of retirement;

(3)  The amount of any payment on account of sickness or accident disability, or medical or hospitalization expenses in connection with sickness or accident disability, by an employing unit to, or on behalf of, an individual performing services for it after the expiration of six calendar months following the last calendar month in which the individual performed services for the employing unit;

(4)  The amount of any payment by an employing unit to, or on behalf of, an individual performing services for it or the individual's beneficiary (A) from or to a trust described in section 401(a) and exempt from tax under section 501(a) of the federal Internal Revenue Code at the time of the payment unless the payment is made to an individual performing services for the trust as remuneration for such services and not as a beneficiary of the trust, or (B) under or to an annuity plan which, at the time of the payments, meets the requirements of section 401(a)(3), (4), (5), and (6) of the federal Internal Revenue Code;

(5)  The amount of any payment by an employing unit (without deduction from the remuneration of the individual in its employ) of the tax imposed upon an individual in its employ under section 3101 of the federal Internal Revenue Code;

(6)  Remuneration paid in any medium other than cash to an individual for service not in the course of the employing unit's trade or business;

(7)  The amount of any payment (other than vacation or sick pay) to an individual after the month in which the individual attains the age of sixty-five, if the individual did not perform services for the employing unit in the period for which such payment is made;

(8)  The amount of any payment (not required under any contract of hire) to an individual with respect to the individual's period of training or service in the armed forces of the United States by an employing unit by which the individual was formerly employed;

(9)  The amount of any payment (including any amount paid by an employer into a fund to provide for such payment) made after April 1, 1956, to or on behalf of an employee under a written agreement, contract, trust arrangement, or other instrument, which makes provision for the employer's employees generally or for a class or group of the employer's employees, for the purpose of supplementing benefits paid under this chapter or providing benefits based on wages paid for excluded services. [L 1939, c 219, §2(p); am L 1941, c 304, §1, pt of subs 12; RL 1945, §4212; am L 1951, c 191, §1(3); RL 1955, §93-11; am L 1957, c 205, §1(d); HRS §383-11; gen ch 1985]



§383-21 - Payment of benefits.

PART II.  BENEFITS

§383-21  Payment of benefits.  All benefits provided herein shall be payable from the fund.  All benefits shall be paid through employment offices, in accordance with such regulations as the department of labor and industrial relations may prescribe. [L 1939, c 219, §3(b); am L 1941, c 304, §1, pt of subs 15; RL 1945, §4214; RL 1955, §93-20; am L Sp 1959 2d, c 1, §27; HRS §383-21]



§383-22 - Weekly benefit amount; computation, minimum and maximum.

§383-22  Weekly benefit amount; computation, minimum and maximum.  (a)  In the case of an individual who has established a benefit year prior to January 2, 1966, the individual's weekly benefit amount shall be the amount appearing in column B in the table in this section on the line on which, in column A of the table, there appears the total wages paid to the individual for insured work in that quarter of the individual's base period in which the total wages were highest.

(b)  In the case of an individual whose benefit year begins prior to January 5, 1992, the individual's weekly benefit amount shall be, except as otherwise provided in this section, an amount equal to one twenty-fifth of the individual's total wages for insured work paid during the calendar quarter of the individual's base period in which such total wages were highest.  In the case of an individual whose benefit year begins after January 4, 1992, the individual's weekly benefit amount shall be, except as otherwise provided in this section, an amount equal to one twenty-first of the individual's total wages for insured work paid during the calendar quarter of the individual's base period in which such total wages were highest.  The weekly benefit amount, if not a multiple of $1, shall be computed to the next higher multiple of $1.  If an individual's weekly benefit amount is less than $5, it shall be $5.  The maximum weekly benefit amount shall be determined annually as follows:  On or before November 30 of each year the total remuneration paid by employers, as reported on contribution reports submitted on or before such date, with respect to all employment during the four consecutive calendar quarters ending on June 30 of the year shall be divided by the average monthly number of individuals performing services in the employment during the same four calendar quarters as reported on the contribution reports.  The amount thus obtained shall be divided by fifty-two and the average weekly wage (rounded to the nearest cent) thus determined.  For benefit years beginning prior to January 1, 1992, two-thirds of the average weekly wage shall constitute the maximum weekly benefit amount and shall apply to all claims for benefits filed by an individual qualifying for payment at the maximum weekly benefit amount in the benefit year commencing on or after the first day of the calendar year immediately following the determination of the maximum weekly benefit amount.  For benefit years beginning January 1, 1992, but prior to January 1, 2008, and beginning again on January 1, 2011, seventy per cent of the average weekly wage shall constitute the maximum weekly benefit amount and shall apply to all claims for benefits filed by an individual qualifying for payment at the maximum weekly benefit amount in the benefit year commencing on or after the first day of the calendar year immediately following the determination of the maximum weekly benefit amount.  For benefit years beginning January 1, 2008, and ending December 31, 2010, seventy-five per cent of the average weekly wage shall constitute the maximum weekly benefit amount and shall apply to all claims for benefits filed by an individual qualifying for payment at the maximum weekly benefit amount in the benefit year commencing on or after the first day of the calendar year immediately following the determination of the maximum weekly benefit amount.  The maximum weekly benefit amount, if not a multiple of $1, shall be computed to the next higher multiple of $1.

(Column A)       (Column B)    (Column C)      (Column D)

High            Basic        Minimum         Maximum

Quarter          Weekly      Qualifying    Total Benefits

Wages          Benefit        Wages      in Benefit Year

$  37.50 - 125.00      $ 5.00        $ 150.00        $ 130.00

125.01 - 150.00        6.00          180.00          156.00

150.01 - 175.00        7.00          210.00          182.00

175.01 - 200.00        8.00          240.00          208.00

200.01 - 225.00        9.00          270.00          234.00

225.01 - 250.00       10.00          300.00          260.00

250.01 - 275.00       11.00          330.00          286.00

275.01 - 300.00       12.00          360.00          312.00

300.01 - 325.00       13.00          390.00          338.00

325.01 - 350.00       14.00          420.00          364.00

350.01 - 375.00       15.00          450.00          390.00

375.01 - 400.00       16.00          480.00          416.00

400.01 - 425.00       17.00          510.00          442.00

425.01 - 450.00       18.00          540.00          468.00

450.01 - 475.00       19.00          570.00          494.00

475.01 - 500.00       20.00          600.00          520.00

500.01 - 525.00       21.00          630.00          546.00

525.01 - 550.00       22.00          660.00          572.00

550.01 - 575.00       23.00          690.00          598.00

575.01 - 600.00       24.00          720.00          624.00

600.01 - 625.00       25.00          750.00          650.00

625.01 - 650.00       26.00          780.00          676.00

650.01 - 675.00       27.00          810.00          702.00

675.01 - 700.00       28.00          840.00          728.00

700.01 - 725.00       29.00          870.00          754.00

725.01 - 750.00       30.00          900.00          780.00

750.01 - 775.00       31.00          930.00          806.00

775.01 - 800.00       32.00          960.00          832.00

800.01 - 825.00       33.00          990.00          858.00

825.01 - 850.00       34.00         1020.00          884.00

850.01 - 875.00       35.00         1050.00          910.00

875.01 - 900.00       36.00         1080.00          936.00

900.01 - 925.00       37.00         1110.00          962.00

925.01 - 950.00       38.00         1140.00          988.00

950.01 - 975.00       39.00         1170.00         1014.00

975.01 -1000.00       40.00         1200.00         1040.00

1000.01 -1025.00       41.00         1230.00         1066.00

1025.01 -1050.00       42.00         1260.00         1092.00

1050.01 -1075.00       43.00         1290.00         1118.00

1075.01 -1100.00       44.00         1320.00         1144.00

1100.01 -1125.00       45.00         1350.00         1170.00

1125.01 -1150.00       46.00         1380.00         1196.00

1150.01 -1175.00       47.00         1410.00         1222.00

1175.01 -1200.00       48.00         1440.00         1248.00

1200.01 -1225.00       49.00         1470.00         1274.00

1225.01 -1250.00       50.00         1500.00         1300.00

1250.01 -1275.00       51.00         1530.00         1326.00

1275.01 -1300.00       52.00         1560.00         1352.00

1300.01 -1325.00       53.00         1590.00         1378.00

1325.01 -1350.00       54.00         1620.00         1404.00

1350.01 and over       55.00         1650.00         1430.00

[L 1939, c 219, §3(c); am L 1941, c 304, §1, pt of subs 15; RL 1945, §4215; am L 1945, c 19, §1(3); am L 1955, c 16, §1(a); RL 1955, §93-21; am L 1959, c 11, §1(a); am L 1961, c 114, §1(a); am L 1965, c 250, §1(a); HRS §383-22; am L 1977, c 148, §4; gen ch 1985; am L 1991, c 68, §3; am L 2007, c 110, §1]

Cross References

Disaster unemployment benefits, see §209-41.



§383-23 - Weekly benefit for unemployment.

§383-23  Weekly benefit for unemployment.  For weeks beginning prior to January 5, 1992, each eligible individual who is unemployed, as defined in section 383-1, in any week shall be paid with respect to that week a benefit in an amount equal to the individual's weekly benefit amount less that part of the wages (if any) payable to the individual with respect to that week which is in excess of $2.  Effective for weeks beginning January 5, 1992, and thereafter, each eligible individual who is unemployed, as defined in section 383-1, in any week shall be paid with respect to that week a benefit in an amount equal to the individual's weekly benefit amount less that part of the wages (if any) payable to the individual with respect to that week which is in excess of $50.  Effective for weeks beginning January 1, 2008, and thereafter, each eligible individual who is unemployed, as defined in section 383-1, in any week shall be paid with respect to that week a benefit in an amount equal to the individual's weekly benefit amount less that part of the wages, if any, payable to the individual with respect to that week which is in excess of $150.  The benefit, if not a multiple of $1, shall be computed to the next higher multiple of $1. [L 1939, c 219, §3(d); am L 1941, c 304, §1, pt of subs 15; RL 1945, §4216; am L 1951, c 195, §1(4); am L 1955, c 16, §1(a); RL 1955, §93-22; HRS §383-23; gen ch 1985; am L 1986, c 162, §2; am L 1991, c 68, §4; am L 2007, c 110, §2]

Case Notes

Probationary teachers were not unemployed during summer, when wages were paid although services were not required.  56 H. 590, 546 P.2d 1.



§383-23.5 - Retirement payments.

§383-23.5  Retirement payments.  (a)  For any week with respect to which an individual is receiving a pension (which shall include a governmental or other pension, retirement or retired pay, annuity, or any other similar periodic payment) under a plan maintained or contributed to by a base period or chargeable employer (as determined under applicable law), the weekly benefit amount payable to the individual for the week shall be reduced (but not below zero):

(1)  By one-half the prorated weekly amount of the pension if at least half but less than one hundred per cent of the contributions to the plan were provided by the individual;

(2)  By the entire prorated weekly amount of the pension if paragraph (1) or paragraph (3) does not apply; or

(3)  By no part of the pension if the entire contributions to the plan were provided by the individual, or by the individual and an employer (or any other person or organization) who is not a base period or chargeable employer as determined under applicable law.

(b)  No reduction shall be made under this section by reason of the receipt of a pension if the services performed by the individual during the base period (or remuneration received for the services) for the employer did not affect the individual's eligibility for, or increase the amount of, the individual's pension, retirement or retired pay, annuity, or similar payment.

(c)  Subsections (a) and (b) shall only apply to new claims filed with an effective date prior to July 1, 2005.

(d)  With respect to new claims filed with an effective date beginning on or after July 1, 2005:

(1)  For any week with respect to which an individual is receiving a pension under a plan maintained or contributed to by a base period or chargeable employer, the weekly benefit amount payable to the individual for the week shall be reduced (but not below zero) by an amount equal to the amount of the pension which is reasonably attributable to that week.  For this paragraph to apply, the services performed for the employer by the individual in the base period (or remuneration for the services) must affect eligibility for, or increase the amount of the pension; and

(2)  Paragraph (1) shall not apply to any pension if the individual has made any contribution to the plan maintained by the base period or chargeable employer.

(e)  Notwithstanding any provision under this section, the amount of any pension, retirement or retired pay, annuity, or other similar periodic payment under the Social Security Act or the Railroad Act of 1974 shall not result in a reduction of the weekly benefit amount payable to an individual under this section. [L 1980, c 117, §1; am L 1981, c 196, §1; am L 2005, c 106, §1]



§383-24 - Maximum potential benefits.

§383-24  Maximum potential benefits.  The maximum potential benefits of an eligible individual in a benefit year shall be twenty-six times the eligible individual's weekly benefit amount. [L 1939, c 219, §3(e); am L 1941, c 304, §1, pt of subs 15; RL 1945, §4217; am L 1955, c 16, §1(a); RL 1955, §93-23; am L 1965, c 250, §1(b); HRS §383-24; gen ch 1985]



§383-25 to 28 - REPEALED.

§§383-25 to 28  REPEALED.  L 1969, c 3, §1.



§383-29 - Eligibility for benefits.

§383-29  Eligibility for benefits.  (a)  [Repeal and reenactment on July 1, 2012.  L 2009, c 170, §7.] An unemployed individual shall be eligible to receive benefits with respect to any week only if the department finds that:

(1)  The individual has made a claim for benefits with respect to that week in accordance with rules the department may prescribe and with section 383-29.7 for partially unemployed individuals;

(2)  The individual has registered for work, as defined in section 383-1, and thereafter continued to report, at an employment office in accordance with rules the department may prescribe, except that the department, by rule, may waive or alter either or both of the requirements of this paragraph for partially unemployed individuals pursuant to section 383-29.8, individuals attached to regular jobs, and other types of cases or situations with respect to which it finds that compliance with those requirements would be oppressive, or would be inconsistent with the purpose of this chapter; provided that no rule shall conflict with section 383-21;

(3)  The individual is able to work and is available for work; provided that no claimant shall be considered ineligible with respect to any week of unemployment for failure to comply with this paragraph if the failure is due to an illness or disability, as evidenced by a physician's certificate, which occurs during an uninterrupted period of unemployment with respect to which benefits are claimed and no work which would have been suitable prior to the beginning of the illness and disability has been offered the claimant;

(4)  The individual has been unemployed for a waiting period of one week within the individual's benefit year.  No week shall be counted as a waiting period:

(A)  If benefits have been paid with respect thereto;

(B)  Unless the individual was eligible for benefits with respect thereto as provided in this section and section 383-30, except for the requirements of this paragraph;

(5)  In the case of an individual whose benefit year begins:

(A)  On or after January 2, 1966, but prior to October 1, 1989, the individual has had during the individual's base period a total of fourteen or more weeks of employment, as defined in section 383-1, and has been paid wages for insured work during the individual's base period in an amount equal to at least thirty times the individual's weekly benefit amount as determined under section 383-22(b).  For the purposes of this subparagraph, wages for insured work shall include wages paid for services:

(i)  Which were not employment, as defined in section 383-2, or pursuant to an election under section 383-77 prior to January 1, 1978, at any time during the one-year period ending December 31, 1975; and

(ii)  Which are agricultural labor, as defined in section 383-9 except service excluded under section [383-7(a)(1)], or are domestic service except service excluded under section [383-7(a)(2)]; except to the extent that assistance under Title II of the Emergency Jobs and Unemployment Assistance Act of 1974 was paid on the basis of those services;

(B)  On and after October 1, 1989, to January 4, 1992, the individual has been employed, as defined in section 383-2, and has been paid wages for insured work during the individual's base period in an amount equal to not less than thirty times the individual's weekly benefit amount, as determined under section 383-22(b), and the individual has been paid wages for insured work during at least two quarters of the individual's base period; provided that no otherwise eligible individual who established a prior benefit year under this chapter or the unemployment compensation law of any other state, shall be eligible to receive benefits in a succeeding benefit year until, during the period following the beginning of the prior benefit year, that individual worked in covered employment for which wages were paid in an amount equal to at least five times the weekly benefit amount established for that individual in the succeeding benefit year; and

(C)  After January 4, 1992, the individual has been employed, as defined in section 383-2, and has been paid wages for insured work during the individual's base period in an amount equal to not less than twenty-six times the individual's weekly benefit amount, as determined under section 383-22(b), and the individual has been paid wages for insured work during at least two quarters of the individual's base period; provided that no otherwise eligible individual who established a prior benefit year under this chapter or the unemployment compensation law of any other state, shall be eligible to receive benefits in a succeeding benefit year until, during the period following the beginning of the prior benefit year, that individual worked in covered employment for which wages were paid in an amount equal to at least five times the weekly benefit amount established for that individual in the succeeding benefit year.

For purposes of this paragraph, wages and weeks of employment shall be counted for benefit purposes with respect to any benefit year only if the benefit year begins subsequent to the dates on which the employing unit by which the wages or other remuneration, as provided in the definition of weeks of employment in section 383-1, were paid has satisfied the conditions of section 383-1 with respect to becoming an employer.

Effective for benefit years beginning January 1, 2004, and thereafter, if an individual fails to establish a valid claim for unemployment insurance benefits under this paragraph, the department shall make a redetermination of entitlement based upon the alternative base period, as defined in section 383-1; provided further that the individual shall satisfy the conditions of section 383-29(a)(5) that apply to claims filed using the base period, as defined in section 383-1, and the establishment of claims using the alternative base period shall be subject to the terms and conditions of sections 383-33 and 383-94; and

(6)  Effective November 24, 1994, an individual who has been referred to reemployment services pursuant to the profiling system under section 383-92.5 shall participate in those services or in similar services.  The individual may not be required to participate in reemployment services if the department determines the individual has completed those services, or there is justifiable cause for the claimant's failure to participate in those services.

For the purposes of this subsection, employment and wages used to establish a benefit year shall not thereafter be reused to establish another benefit year.

(b)(1)  Benefits based on service in an instructional, research, or principal administrative capacity in an institution of education shall not be paid to an individual for any week of unemployment which begins during the period between two successive academic years, or during a similar period between two regular terms, whether or not successive, or during a period of paid sabbatical leave provided for in the individual's contract, if the individual performed such services in the first of such academic years or terms and if there is a contract or a reasonable assurance that such individual will perform services in any such capacity for any institution of education in the second of such academic years or terms.

(2)  Benefits based on service in any other capacity for any educational institution shall not be paid to any individual for any week which commences during a period between two successive academic years or terms if such individual performs such services in the first of such academic years or terms and there is a reasonable assurance that such individual will perform such services in the second of such academic years or terms, except that, if compensation is denied to any individual under this subsection and such individual was not offered an opportunity to perform such services for the educational institution for the second of such academic years or terms, such individual shall be entitled to a retroactive payment of compensation for each week for which the individual filed a timely claim for compensation and for which compensation was denied solely by reason of this clause.

(3)  Benefits based on service in any instructional, research, or principal administrative capacity in any educational institution or based on other services in any educational institution shall not be paid to any person for any week of unemployment which begins during an established and customary vacation or recess for a holiday if the person performs service in the period immediately preceding the vacation or recess and there is reasonable assurance that the person will be provided employment immediately succeeding the vacation or recess.

(4)  The provisions of paragraphs (1), (2), and (3) apply also to services performed while employed by a governmental agency which is established and operated exclusively for the purpose of providing such services to one or more educational institutions.

(c)  Benefits based on services, substantially all of which consists of participating or preparing or training to participate in sports or athletic events, shall not be paid to an individual for any week of unemployment which begins during the period between two successive sport seasons (or similar periods) if the individual performed such services in the first of such seasons (or similar periods) and there is a reasonable assurance that the individual will perform such services in the second of such seasons (or similar periods).

(d)  Benefits shall not be paid on the basis of services performed by an alien unless the alien is an individual who was lawfully admitted for permanent residence at the time those services were performed, was lawfully present for purposes of performing those services, or otherwise was permanently residing in the United States under color of law at the time those services were performed (including an alien who was lawfully present in the United States as a result of the application of the provisions of section 203(a)(7) or section 212(d)(5) of the Immigration and Nationality Act).  Any data or information required of individuals applying for benefits to determine whether benefits are not payable to them because of their alien status shall be uniformly required from all applicants for benefits.  In the case of an individual whose application for benefits would otherwise be approved, no determination that benefits to such individual are not payable because of the individual's alien status shall be made except upon a preponderance of the evidence.

(e)  Notwithstanding any provisions of this chapter to the contrary, a claimant shall not be denied benefits because of the claimant's regular attendance at a vocational training or retraining course which the director has approved and continues from time to time to approve for the claimant.  The director may approve such course for a claimant only if:

(1)  The training activity is authorized under Titles I, II, III, and IV (except on-the-job training) of the Job Partnership Training Act (P.L. 97-300); or

(2)  All of the following conditions apply:

(A)  Reasonable employment opportunities for which the claimant is fitted by training and experience do not exist in the locality or are severely curtailed;

(B)  The training course relates to an occupation or skill for which there are, or are expected to be in the immediate future, reasonable employment opportunities in the locality;

(C)  The training course is offered by a competent and reliable agency; and

(D)  The claimant has the required qualifications and aptitudes to complete the course successfully. [L 1939, c 219, §4; am L 1941, c 304, §1, subs 16; am L 1943, c 160, §1, subs 5; RL 1945, §4230; am L 1953, c 22, §1(1), (2); RL 1955, §93-28; am L Sp 1959 2d, c 1, §27; am L 1961, c 94, §1 and c 114, §1(c); am L 1963, c 174, §4; am L 1964, c 61, §4; am L 1965, c 250, §1(c); HRS §383-29; am L 1971, c 187, §4; am L 1973, c 53, §1; am L 1977, c 148, §5; am L 1981, c 172, §1; am L 1984, c 201, §1; gen ch 1985; am L 1986, c 32, §2 and c 162, §3; am L 1990, c 25, §1 and c 88, §1; am L 1991, c 68, §5; am L 1993, c 275, §1; am L 1994, c 112, §3; am L 2003, c 219, §2; am L 2009, c 170, §4]

Case Notes

"Availability for work" - picket duty in itself does not affect availability, nor does refusal of own job.  46 H. 140, 377 P.2d 715.

Subsection (b) creates limited exception to "any week of unemployment".  56 H. 590, 546 P.2d 1.

Adoption of circuit court decisions for use by departmental referees without following requirements of chapter 91 appears to be contrary to intent and purposes of HAPA.  62 H. 286, 614 P.2d 380.

Registration waiver for strikers pursuant to agency rule was valid waiver "by regulation"; waiver of work registration not preempted by federal law.  68 H. 316, 713 P.2d 943.

Construing §383-30 and this section together, in order to requalify for unemployment insurance benefits after a voluntary separation without good cause, an individual must work for a subsequent employer who is subject to this chapter and be paid wages from the subsequent employer in an amount sufficient to meet the requalification earnings threshold.  94 H. 262 (App.), 12 P.3d 362.

A regular teacher who teaches during the regular school academic year or term is not eligible for unemployment benefits during the summer break even when one or more summer school teaching positions was or were available and unsuccessfully sought; for purposes of the Hawaii employment security law, summer school teaching positions are unrelated to, totally separate from, and unconnected with teaching positions during the regular school academic year or term.  104 H. 536 (App.), 92 P.3d 1046.

A substitute teacher who teaches during the regular school year is not eligible for unemployment benefits during the summer break even when one or more summer school substitute teaching positions was or were available and unsuccessfully sought; for purposes of the Hawaii employment security law, summer school substitute teaching positions are unrelated to, totally separate from, and unconnected with substitute teaching positions during the regular school academic year or term.  104 H. 536 (App.), 92 P.3d 1046.

Subsection (b)(1) was written so that when, based on department of education wages, a regular teacher or a substitute teacher applies for unemployment benefit payments for the period after the end of one school year and the beginning of the succeeding school year, the merits of the application will be decided without any consideration of the facts that (a) some schools have a summer school term, and (b) some regular teachers (and possibly some substitute teachers) are summer school teachers.  104 H. 536 (App.), 92 P.3d 1046.

Cited:  44 H. 93, 94, 352 P.2d 856; 46 H. 164, 173, 377 P.2d 932.



§383-29.5 - Benefits during training.

§383-29.5  Benefits during training.  (a)  Notwithstanding any other provisions of this chapter, no otherwise eligible individual shall be denied benefits for any week because that individual is in training approved under section 236(a)(1) of the Trade Act of 1974, because an individual left work to enter the training (provided the work left is not suitable employment), or because of the application to any week in training of provisions in this chapter (or any applicable federal unemployment compensation law) relating to availability for work, active search for work, or refusal to accept work.

(b)  For purposes of this section, the term "suitable employment" means with respect to an individual, work of a substantially equal or higher skill level than the individual's past adversely affected employment (as defined for purposes of the Trade Act of 1974), and wages for such work at not less than eighty per cent of the individual's average weekly wage as determined for the purposes of the Trade Act of 1974. [L 1982, c 58, §6; am L 1983, c 124, §10]



§383-29.6 - Partial unemployment; eligibility.

[§383-29.6]  Partial unemployment; eligibility.  [Section repealed July 1, 2012.  L 2009, c 170, §7]  A new claim or an initial additional claim for partial unemployment benefits may be filed as the department prescribes for any week only if the individual:

(1)  Is a full-time worker;

(2)  Is attached to a regular employer, as defined in section 383-1;

(3)  Worked less than or did not work the individual's normal, customary full-time hours, as defined in section 383-1, for that week;

(4)  Had no earnings or earned less than the individual's weekly benefit amount for that week; and

(5)  Was unemployed due to a lack of full-time work, as defined in section 383-1, for that week. [L 2009, c 170, pt of §2]



§383-29.7 - Partial unemployment; claim filing requirements, determinations.

[§383-29.7]  Partial unemployment; claim filing requirements, determinations.  [Section repealed July 1, 2012.  L 2009, c 170, §7]  (a)  Claims for partial unemployment shall be filed according to section 383-32.  For partially unemployed individuals, a new claim may be taken within twenty-eight days from the week-ending date of the first week of partial unemployment for which the claim is filed; provided that an individual shall not be required to file a claim earlier than two weeks from the date wages are paid for the claim period.

(b)  Continued claim certifications for partial benefits shall be filed as follows:

(1)  An individual may file a continued claim certification for partial unemployment benefits in person, by mail, by telephone, or by using other alternative claim filing procedures as instructed or authorized by the department and in the manner prescribed by the department with respect to each week of the individual's partial unemployment.  A continued claim certification shall be filed in the same manner as prescribed in rules of the department for continued claim certifications for total or part-total unemployment benefits and not later than twenty-eight days from the end of the week for which the individual claims benefits; provided that an individual shall not be required to file a continued claim certification earlier than two weeks from the date wages are paid for a claim period.

(2)  If, after a week of partial unemployment, eight or fewer consecutive weeks of total unemployment follow the week of partial unemployment, the weeks of total unemployment may be deemed weeks of partial unemployment.  However, if total unemployment extends beyond eight consecutive weeks, the individual shall be deemed totally unemployed.

(3)  Notwithstanding paragraph (2), the department may extend partial unemployment beyond eight consecutive weeks of total unemployment under conditions including but not limited to:

(A)  The individual is retained in an employer-employee relationship;

(B)  The individual is under obligation to reserve services for the employer; and

(C)  The individual has a definite or reasonably imminent return to work date. [L 2009, c 170, pt of §2]



§383-29.8 - Partial unemployment; waivers.

[§383-29.8]  Partial unemployment; waivers.  [Section repealed July 1, 2012.  L 2009, c 170, §7]  (a)  The registration for work requirements under section 383-29(a) may be waived for individuals who are partially unemployed, as defined in section 383-1.

(b)  An individual may be exempted from the work search requirements as determined by rules of the department, or be subject to modified work search requirements as authorized by the department if the individual is waived from the registration for work requirements, as defined in section 383-1. [L 2009, c 170, pt of §2]



§383-29.9 - Partial unemployment; reporting requirements.

[§383-29.9]  Partial unemployment; reporting requirements.  [Section repealed July 1, 2012.  L 2009, c 170, §7]  (a)  An employer to whom a claimant for partial unemployment is still attached shall submit verification of earnings and satisfy all low earnings reporting requirements in subsection (b) and rules of the department for each week that the claimant certifies for partial unemployment benefits.

(b)  Low earnings reports shall be submitted as follows:

(1)  Whenever, during any weekly pay period in an individual's benefit year, an individual has worked less than full-time hours for the regular employer to which the individual is attached, and the individual's earnings are less than the individual's current weekly benefit amount, the individual's employer, upon request by the department shall:

(A)  Enter the individual's name, social security account number, gross earnings, week-ending date, and the reasons for the individual's reduced work week on a form provided or approved by the department and return the form to the unemployment insurance office as instructed within five working days after the notice of an individual's benefit amount has been mailed to the employer as to all prior weeks for which benefits are claimed.  Thereafter, during the benefit year, the employer shall report within five working days after the end of each week or weekly pay period for which the low earnings reports are required; or

(B)  Furnish the individual personally with the information on a form provided or approved by the department and the individual shall be responsible to submit the report to the unemployment insurance office within five working days after the end of each week or weekly pay period or as instructed by the department.

(2)  If the employer or individual fails to submit the low earnings report as prescribed in paragraph (1)(A) or (B) within the time specified by the department, the department shall determine the individual's eligibility for any week's benefits claimed based on the individual's certification of employment and earnings. [L 2009, c 170, pt of §2]



§383-30 - Disqualification for benefits.

§383-30  Disqualification for benefits.  An individual shall be disqualified for benefits:

(1)  Voluntary separation.  For any week prior to October 1, 1989, in which the individual has left work voluntarily without good cause, and continuing until the individual has, subsequent to the week in which the voluntary separation occurred, been employed for at least five consecutive weeks of employment.  For the purposes of this paragraph, "weeks of employment" means all those weeks within each of which the individual has performed services in employment for not less than two days or four hours per week, for one or more employers, whether or not such employers are subject to this chapter.  For any week beginning on and after October 1, 1989, in which the individual has left the individual's work voluntarily without good cause, and continuing until the individual has, subsequent to the week in which the voluntary separation occurred, been paid wages in covered employment equal to not less than five times the individual's weekly benefit amount as determined under section 383-22(b).

An owner-employee of a corporation who brings about the owner-employee's unemployment by divesting ownership, leasing the business interest, terminating the business, or by other similar actions where the owner-employee is the party initiating termination of the employment relationship, has voluntarily left employment.

(2)  Discharge or suspension for misconduct.  For any week prior to October 1, 1989, in which the individual has been discharged for misconduct connected with work, and continuing until the individual has, subsequent to the week in which the discharge occurred, been employed for at least five consecutive weeks of employment.  For the week in which the individual has been suspended for misconduct connected with work and for not less than one or more than four consecutive weeks of unemployment which immediately follow such week, as determined in each case in accordance with the seriousness of the misconduct.  For the purposes of this paragraph, "weeks of employment" means all those weeks within each of which the individual has performed services in employment for not less than two days or four hours per week, for one or more employers, whether or not such employers are subject to this chapter.  For any week beginning on and after October 1, 1989, in which the individual has been discharged for misconduct connected with work, and until the individual has, subsequent to the week in which the discharge occurred, been paid wages in covered employment equal to not less than five times the individual's weekly benefit amount as determined under section 383-22(b).

(3)  Failure to apply for work, etc.  For any week prior to October 1, 1989, in which the individual failed, without good cause, either to apply for available, suitable work when so directed by the employment office or any duly authorized representative of the department of labor and industrial relations, or to accept suitable work when offered and continuing until the individual has, subsequent to the week in which the failure occurred, been employed for at least five consecutive weeks of employment.  For the purposes of this paragraph, "weeks of employment" means all those weeks within each of which the individual has performed services in employment for not less than two days or four hours per week, for one or more employers, whether or not such employers are subject to this chapter.  For any week beginning on and after October 1, 1989, in which the individual failed, without good cause, either to apply for available, suitable work when so directed by the employment office or any duly authorized representative of the department of labor and industrial relations, or to accept suitable work when offered until the individual has, subsequent to the week in which the failure occurred, been paid wages in covered employment equal to not less than five times the individual's weekly benefit amount as determined under section 383-22(b).

(A)  In determining whether or not any work is suitable for an individual there shall be considered among other factors and in addition to those enumerated in paragraph (3)(B), the degree of risk involved to the individual's health, safety, and morals, the individual's physical fitness and prior training, the individual's experience and prior earnings, the length of unemployment, the individual's prospects for obtaining work in the individual's customary occupation, the distance of available work from the individual's residence, and prospects for obtaining local work.  The same factors so far as applicable shall be considered in determining the existence of good cause for an individual's voluntarily leaving work under paragraph (1).

(B)  Notwithstanding any other provisions of this chapter, no work shall be deemed suitable and benefits shall not be denied under this chapter to any otherwise eligible individual for refusing to accept new work under any of the following conditions:

(i)  If the position offered is vacant due directly to a strike, lockout, or other labor dispute;

(ii)  If the wages, hours, or other conditions of the work offered are substantially less favorable to the individual than those prevailing for similar work in the locality;

(iii)  If as a condition of being employed the individual would be required to join a company union or to resign from or refrain from joining any bona fide labor organization.

(4)  Labor dispute.  For any week with respect to which it is found that unemployment is due to a stoppage of work which exists because of a labor dispute at the factory, establishment, or other premises at which the individual is or was last employed; provided that this paragraph shall not apply if it is shown that:

(A)  The individual is not participating in or directly interested in the labor dispute which caused the stoppage of work; and

(B)  The individual does not belong to a grade or class of workers of which, immediately before the commencement of the stoppage, there were members employed at the premises at which the stoppage occurs, any of whom are participating in or directly interested in the dispute; provided that if in any case separate branches of work, which are commonly conducted as separate businesses in separate premises, are conducted in separate departments of the same premises, each such department shall, for the purpose of this paragraph, be deemed to be a separate factory, establishment, or other premises.

(5)  If the department finds that the individual has within the twenty-four calendar months immediately preceding any week of unemployment made a false statement or representation of a material fact knowing it to be false or knowingly failed to disclose a material fact to obtain any benefits not due under this chapter, the individual shall be disqualified for benefits beginning with the week in which the department makes the determination and for each consecutive week during the current and subsequent twenty-four calendar months immediately following such determination, and such individual shall not be entitled to any benefit under this chapter for the duration of such period; provided that no disqualification shall be imposed if proceedings have been undertaken against the individual under section 383-141.

(6)  Other unemployment benefits.  For any week or part of a week with respect to which the individual has received or is seeking unemployment benefits under any other employment security law, but this paragraph shall not apply (A) if the appropriate agency finally determines that the individual is not entitled to benefits under such other law, or (B) if benefits are payable to the individual under an act of Congress which has as its purpose the supplementation of unemployment benefits under a state law. [L 1939, c 219, §5; am L 1941, c 304, §1, subs 17; RL 1945, §4231; am L Sp 1949, c 13, §1; am L 1951, c 195, §1(5); am L 1953, c 22, §1(1), (6); am L 1955, c 80, §1(a), (b); RL 1955, §93-29; am L 1957, c 74, §2(1); am L 1959, c 232, §3; am L Sp 1959 2d, c 1, §27; HRS §383-30; am L 1973, c 75, §1; am L 1976, c 157, §2; am L 1978, c 198, §1; am L 1982, c 20, §1; gen ch 1985; am L 1986, c 32, §3 and c 162, §4]

Law Journals and Reviews

Commentary on Selected Employment and Labor Law Decisions Under the Lum Court.  14 UH L. Rev. 423.

Case Notes

Suitable work--refusal to return to own job during dispute does not disqualify.  46 H. 140, 377 P.2d 715.  Voluntary separation--striking, in itself does not disqualify.  Id.  "Left his work voluntarily" as used in §§383-30(1) and 383-65 has same meaning.  46 H. 164, 377 P.2d 932.

"Discharge for misconduct" does not include suspension for misconduct.  54 H. 563, 512 P.2d 1.

Under paragraph (4) of this section labor dispute--includes dispute over employee representation resulting in organizational strike.  Stoppage of work--substantial curtailment of employer's operations.  46 H. 140, 377 P.2d 715.  Stoppage of work.  50 H. 225, 437 P.2d 317; 68 H. 316, 713 P.2d 943.  "Stoppage of work" means substantial curtailment of business activities at employer's establishment, rather than unemployment of striking employee; "establishment," construed.  53 H. 185, 489 P.2d 1397.

Whether Hawaii's scheme of paying benefits to striking employees impermissibly intrudes in the collective bargaining process covered by federal statutes.  378 F. Supp. 791.

Paragraph (4) not pre-empted by National Labor Relations Act. 614 F.2d 1197.

Before employee can be disqualified for failure to "accept suitable work when offered him," there must have been a tender of a specific and bona fide offer of work.  58 H. 265, 567 P.2d 1233.

Findings of fact by department if supported by substantial evidence are conclusive.  58 H. 265, 567 P.2d 1233.

Where disqualification is claimed, employer has burden of proof.  58 H. 265, 567 P.2d 1233.

Retiring worker did not quit voluntarily without good cause. 65 H. 146, 648 P.2d 1107.

Violation of traffic code by crossing solid line not "misconduct" under circumstances.  67 H. 212, 685 P.2d 794.

Does not prohibit payment of benefits unless claimant became unemployed as a result of discharge for misconduct.  68 H. 19, 704 P.2d 881.

Disqualification for benefits on basis of labor dispute includes stoppage of work caused by lockout.  69 H. 319, 741 P.2d 1272.

Employer failed to prove a continuing employment relationship at the time of recall when it attempted to seek disqualification of unemployment benefits.  71 H. 419, 794 P.2d 1115.

After many counseling sessions and notices regarding employee's poor dependability, employee should have known job would be in jeopardy if employee left work early without permission; employee's conscious decision to do so constituted an unexcused absence which demonstrated a "wilful or wanton disregard of the employer's interests" and disqualified employee for unemployment benefits.  84 H. 305, 933 P.2d 1339.

Employee did not voluntarily quit employment but was discharged where employer was moving party in termination of employment relationship.  84 H. 305, 933 P.2d 1339.

Employee has burden of proving that a voluntary termination was with good cause; employee has duty to try reasonable alternatives for solution of problem within employer's organization before terminating employment.  2 H. App. 560, 634 P.2d 1058.

The intent of unemployment benefits under this section is to pay benefits only to those claimants who became involuntarily unemployed through no fault of their own; where claimant's conduct constituted misconduct connected with work, as found by the appeals officer and the trial court, claimant's misconduct connected with work disqualified claimant from receiving unemployment benefits under paragraph (2).  108 H. 258, 118 P.3d 1201.

Where there was a "substantial curtailment" of employer bus company's business activity during the strike, there was a "stoppage of work"; as the stoppage of work came about "because of a labor dispute", there was a "stoppage of work" within the meaning of paragraph (4) and employees were not entitled to unemployment compensation benefits.  110 H. 259, 132 P.3d 368.

Where employee voluntarily quits employment under paragraph (1), employee has burden of proving that his or her leaving was with good cause.  80 H. 481 (App.), 911 P.2d 116.

"Constructive voluntary leaving" doctrine cannot be basis for disqualification from unemployment benefits under paragraph (1).  84 H. 407 (App.), 935 P.2d 122.

For employee to be the "moving party in the termination of the employment relationship" and to therefore have "left work voluntarily," the facts and circumstances must indicate that employee had the intent to terminate the employment relationship.  84 H. 407 (App.), 935 P.2d 122.

Where claimant knew or should have known that claimant's job would be in jeopardy if claimant chose to drive uninsured, and claimant made a conscious decision in the face of that risk to do precisely that, demonstrating a "wilful or wanton disregard of employer's interests", defined by Hawaii administrative rule §12-5-51(c) as "misconduct connected with work", this disqualified claimant from unemployment insurance benefits under paragraph (2).  93 H. 75 (App.), 996 P.2d 280.

Construing §383-29 and this section together, in order to requalify for unemployment insurance benefits after a voluntary separation without good cause, an individual must work for a subsequent employer who is subject to this chapter and be paid wages from the subsequent employer in an amount sufficient to meet the requalification earnings threshold.  94 H. 262 (App.), 12 P.3d 362.

Mentioned:  817 F. Supp. 850.

Cited:  44 H. 93, 94, 352 P.2d 856.

Hawaii Legal Reporter Citations

Refusal of work.  77-1 HLR 77-49.



§383-31 - Posting of information.

§383-31  Posting of information.  Each employer shall post and maintain in places readily accessible to individuals in the employer's employ printed statements concerning benefit rights, claims for benefits, and such other matters relating to the administration of this chapter as the department of labor and industrial relations may by regulation prescribe.  Each employer shall supply to such individuals copies of such printed statements or other materials relating to claims for benefits when and as the department may by regulation prescribe.  Such printed statements and other materials shall be supplied by the department to each employer without cost to the employer. [L 1939, c 219, §6(a); am L 1941, c 304, §1, pt of subs 18; RL 1945, §4232; RL 1955, §93-30; am L Sp 1959 2d, c 1, §27; HRS §383-31; gen ch 1985]



§383-32 - Filing of claim.

§383-32  Filing of claim.  Claims for benefits shall be made in accordance with such regulations as the department of labor and industrial relations may prescribe. [L 1939, c 219, §6(b); am L 1941, c 304, §1, pt of subs 18; RL 1945, §4233; RL 1955, §93-31; am L Sp 1959 2d, c 1, §27; HRS §383-32]

Case Notes

Department is under no duty to maximize amount of benefits that applicant is entitled to by alerting applicant to possible alternatives.  55 H. 250, 517 P.2d 773.



§383-33 - Determinations, in general.

§383-33  Determinations, in general.  A determination upon a claim filed pursuant to section 383-32 shall be made promptly by a representative of the department of labor and industrial relations authorized to make determinations upon claims and shall include a statement as to whether and in what amount the claimant is entitled to benefits for the week with respect to which the determination is made and, in the event of a denial, shall state the reasons therefor.  A determination with respect to the first week of a benefit year shall also include a statement as to whether the claimant has been paid the wages required under section 383-29(a)(5) and, if so, the first day of the benefit year, the claimant's weekly benefit amount, and the maximum total amount of benefits payable to the claimant with respect to such benefit year.

If any employer fails to furnish the information necessary to determine whether and in what amount the claimant is entitled to benefits in the manner and within the time specified by this chapter or regulations of the department, the department shall make a determination based upon such information as is available.  In the absence of fraud, any redetermination made on the basis of information furnished by the employer after the prescribed period shall be effective only as to benefits paid after the week in which the information was received.  In the absence of a showing by the employer satisfying the department that the employer could not reasonably comply with the department's requirement, any benefits overpaid prior to the effective date of the redetermination as a result of the employer's failure to furnish the information as required shall be charged entirely against the account of the noncomplying employer; provided that the overpaid benefits shall not, in any event, be recoverable from the claimant. [L 1939, c 219, §6(c); am L 1941, c 304, §1, pt of subs 18; RL 1945, §4234; am L 1955, c 51, §1(4); RL 1955, §93-32; am L Sp 1959 2d, c 1, §27; HRS §383-33; am L 1968, c 4, §2; am L 1971, c 187, §5; gen ch 1985]

Case Notes

Applies where employer fails to submit a wage and separation report, not where employer submits erroneous information of claimant's earnings.  68 H. 349, 714 P.2d 520.



§383-34 - Reconsideration of determination.

§383-34  Reconsideration of determination.  (a)  In the absence of appeal and within ten days after mailing or delivery of notice of the original determination made pursuant to section 383-33 to the parties entitled thereto, the department of labor and industrial relations may, for good cause, on its own motion or upon application of any such party, reconsider such determination.  Upon an application for reconsideration, the department shall promptly reconsider the determination or, on its own motion, transfer the application to the referee.  Such transfer shall likewise be effected upon request of the party applying for reconsideration provided the request is made before the party's receipt of notice of the reconsidered determination.  Upon transfer the application shall be deemed to constitute an appeal, as of the date of the application, from the original determination.

(b)  At any time within one year from the date of a determination with respect to base-period wages paid to a claimant, the department on its own motion may reconsider the determination if it finds that an error in computation or identity has occurred in connection therewith, or that wages of the claimant pertinent to the determination but not considered in connection therewith have been newly discovered, or that benefits have been allowed or denied or the amount of benefits fixed on the basis of a nondisclosure or misrepresentation of a material fact.  If the amount of benefits is increased upon such redetermination, an appeal therefrom solely with respect to the matters involved in the increase may be filed in the manner and subject to the limitations provided in section 383-38.  If the amount of benefits is decreased upon such redetermination, the matters involved in the decrease shall be subject to review in connection with an appeal by the claimant from any determination upon a subsequent claim for benefits which may be affected in amount or duration by the redetermination.

(c)  At any time within two years from the end of any week with respect to which a determination allowing or denying waiting-week credit or benefits has been made, the department on its own motion may reconsider such determination if it finds that the waiting-week credit or benefits were allowed or denied as a result of a nondisclosure or misrepresentation of a material fact.

(d)  In any case in which the department is authorized by this section to reconsider any determination but the final decision in the case has been rendered by a referee or court, the department may petition the referee or court to issue a revised decision.

(e)  At any time within one year from the end of any week with respect to which a determination allowing or denying waiting-week credit or benefit has been made, the department on its own motion may reconsider such determination if it finds that an overpayment, due to reasons other than fraud, has occurred. [L 1939, c 219, §6(c); am L 1941, c 304, §1, pt of subs 18; am L 1943, c 160, §1, subs 6; RL 1945, §4235; am L 1953, c 22, §1(4); am L 1955, c 51, §1(3); RL 1955, §93-33; am L 1959, c 232, §2; am L Sp 1959 2d, c 1, §27; HRS §383-34]

Rules of Court

Applicability of Hawaii Rules of Civil Procedure, see HRCP rule 81(b)(12).



§383-35 - Appeal pending when redetermination issued.

§383-35  Appeal pending when redetermination issued.  In the event that an appeal involving a determination or a prior redetermination is pending as of the date a redetermination thereof is issued, the appeal, unless withdrawn, shall be treated as an appeal from such redetermination. [L 1941, c 304, §1, pt of subs 18; RL 1945, §4236; RL 1955, §93-34; HRS §383-35]

Rules of Court

Applicability of Hawaii Rules of Civil Procedure, see HRCP rule 81(b)(12).



§383-36 - Notice of determinations.

§383-36  Notice of determinations.  Notice of a determination or redetermination upon a claim shall be promptly given to the claimant, by delivery thereof or by mailing the notice to the claimant's last known address.  In addition, notice of a determination or redetermination with respect to the first week of a benefit year shall be given to each employer by whom the claimant was employed during the claimant's base period, and to the last employing unit by whom the claimant was employed, and notice of any determination or redetermination which involves the application of section 383-30 shall be given to the last employing unit by whom the claimant was employed, in every case by delivery thereof to such party or by mailing the notice to the party's last known address. [L 1941, c 304, §1, pt of subs 18; RL 1945, §4237; am L 1953, c 22, §1(5); RL 1955, §93-35; HRS §383-36; gen ch 1985]



§383-37 - Appeal tribunal.

§383-37  Appeal tribunal.  Appeals from determinations and redeterminations with respect to benefits shall be heard by an impartial referee for unemployment compensation appeals, who shall serve as the appeal tribunal.  The referee shall be appointed as provided by section 383-98. [L 1941, c 304, §1, pt of subs 18; RL 1945, §4238; RL 1955, §93-36; HRS §383-37]



§383-38 - Appeals, filing, and hearing.

§383-38  Appeals, filing, and hearing.  (a)  The claimant or any other party entitled to notice of a determination or redetermination as herein provided may file an appeal from the determination or redetermination at the office of the department in the county in which the claimant resides or in the county in which the claimant was last employed, or with a copy of the contested determination at the employment security appeals referee's office, within ten days after the date of mailing of the notice to the claimant's or party's last known address, or if the notice is not mailed, within ten days after the date of delivery of the notice to the claimant or party.  The department may for good cause extend the period within which an appeal may be filed to thirty days.  Written notice of a hearing of an appeal shall be sent by first class, nonregistered, noncertified mail to the claimant's or party's last known address.

(b)  The appeal under subsection (a) shall be heard in the county in which the appeal is filed, except that the department may by its rules provide for the holding of a hearing in another county with the consent of all parties or where necessary in order that a fair and impartial hearing may be had, and may provide for the taking of depositions.  Unless the appeal is withdrawn with the permission of the referee, the referee after affording the parties reasonable opportunity for a fair hearing shall make findings and conclusions and on the basis thereof affirm, modify, or reverse such determination or redetermination.  The parties to any appeal shall be promptly notified of the decision of the referee and shall be furnished with a copy of the decision and the findings and conclusions in support thereof and the decisions shall be final and shall be binding upon each party unless a proceeding for judicial review is initiated by the party pursuant to section 383-41; provided that within the time provided for taking an appeal and prior to the filing of a notice of appeal, the referee may reopen the matter, upon the application of the director or any other party, or upon the referee's own motion, and thereupon may take further evidence or may modify or reverse the referee's decision, findings, or conclusions.  If the matter is reopened, the referee shall render a further decision in the matter either reaffirming or modifying or reversing the referee's original decision, and notice shall be given thereof in the manner hereinbefore provided.  Upon reopening, the referee who heard the original appeal shall reconsider the matter, except where the referee is no longer employed as a referee or the referee disqualifies oneself from reconsidering the referee's decision.

(c)  The time to initiate judicial review under section 383-41 shall run from the notice of such further decision, if the matter has been reopened under subsection (b).

(d)  If a claimant or party does not receive the written notice under subsection (a), a second written notice shall be sent by certified mail, and the hearing on the appeal shall be rescheduled accordingly. [L 1941, c 304, §1, pt of subs 18; RL 1945, §4239; RL 1955, §93-37; am L 1965, c 96, §69; HRS §383-38; am L 1971, c 179, §1; am L 1977, c 48, §1; gen ch 1985; am L 1997, c 22, §1; am L 2002, c 3, §1]

Cross References

Appeals and hearings, see chapter 91.

Case Notes

Requirement concerning place of filing is jurisdictional.  67 H. 39, 675 P.2d 777.



§383-39 - Procedure.

§383-39  Procedure.  The representatives of the department of labor and industrial relations authorized to make determinations upon claims and the referee shall not be bound by common law or statutory rules of evidence or by technical rules of procedure, but any hearing or appeal before the same shall be conducted in such manner as to ascertain the substantial rights of the parties.  The director of labor and industrial relations shall adopt reasonable regulations governing the manner of filing appeals and the conduct of hearings and appeals, consistent with this chapter and chapter 91.  When the same or substantially similar evidence is relevant and material to the matters in issue in claims by more than one individual or in claims by a single individual with respect to two or more weeks of unemployment, the same time and place for considering each such claim may be fixed, hearings thereon jointly conducted, a single record of the proceedings made, and evidence introduced with respect to one proceeding considered as introduced in the others; provided that in the judgment of the representative or referee having jurisdiction of the proceeding, such consolidation would not be prejudicial to any party.  No person shall participate on behalf of the department in any case in which the person has a direct or indirect interest.  A record shall be kept of all testimony and proceedings in connection with an appeal, but the testimony need not be transcribed unless further review is initiated.  Witnesses subpoenaed pursuant to this section shall be allowed fees at a rate fixed by the department and fees of witnesses subpoenaed on behalf of the department or any claimant shall be deemed part of the expense of administering the chapter. [L 1939, c 219, §6(d), (f); am L 1941, c 304, §1, pt of subs 18; RL 1945, §4240; RL 1955, §93-38; am L Sp 1959 2d, c 1, §27; am L 1965, c 96, §70; HRS §383-39; gen ch 1985]



§383-40 - Conclusiveness of determinations and decisions.

§383-40  Conclusiveness of determinations and decisions.  Except insofar as reconsideration of any determination or redetermination is had under sections 383-33 to 383-36, any right, fact, or matter in issue, directly passed upon or necessarily involved in a determination or redetermination which has become final, or in a decision on appeal under sections 383-37 to 383-42 which has become final, shall be conclusive for all the purposes of this chapter as between the department of labor and industrial relations, the claimant, and all employing units who had notice of such determination, redetermination, or decisions. [L 1941, c 304, §1, pt of subs 18; RL 1945, §4241; RL 1955, §93-39; am L Sp 1959 2d, c 1, §27; HRS §383-40]



§383-41 - Judicial review.

§383-41  Judicial review.  [L 2004, c 202, §39 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  The director of labor and industrial relations or any party to the proceedings before the referee may obtain judicial review of the decision of the referee in the manner provided in chapter 91, by instituting proceedings in the circuit court of the circuit in which the claimant resides or in which the claimant was last employed.  In any such court proceedings, every other party to the proceeding before the referee shall be made a party respondent.  The director shall be deemed to be a party to any such proceeding.  The proceedings shall be heard in a summary manner and shall be given precedence over all other civil cases except proceedings arising under the workers' compensation law of the State.  Proceedings for review by the intermediate appellate court may be taken and had in the same manner as is provided for a review of a judgment of a circuit court.  No bond shall be required as a condition of initiating a proceeding for judicial review or initiating proceedings for review by the intermediate appellate court.  Upon the final termination of any judicial proceeding, the referee shall enter an order in accordance with the mandate of the court. [L 1939, c 219, §6(i); am L 1941, c 304, §1, pt of subs 18; RL 1945, §4242; RL 1955, §93-40; am L 1965, c 96, §71; HRS §383-41; am L 1975, c 41, §1; am L 2004, c 202, §39]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Cross References

Judicial review, see §§91-14, 91-15.

Rules of Court

Appeal to circuit court, see HRCP rule 72; appeal to supreme court, see Hawaii Rules of Appellate Procedure.

Case Notes

Cited:  866 F. Supp. 459.



§383-42 - Representation.

§383-42  Representation.  The department of labor and industrial relations shall be a party and be entitled to notice in any proceeding involving a claim for benefits before the referee.  In any proceeding for judicial review pursuant to section 383-41, the department may be represented by any qualified attorney employed by the department and designated by it for that purpose, or at the department's request by the attorney general. [L 1939, c 219, §6(h); am L 1941, c 304, §1, pt of subs 18; RL 1945, §4243; RL 1955, §93-41; am L Sp 1959 2d, c 1, §27; HRS §383-42]



§383-43 - Payment of benefits.

§383-43  Payment of benefits.  Benefits shall be paid promptly in accordance with a determination, redetermination, or decision on appeal.  No injunction, supersedeas, or stay suspending the payment of benefits in accordance with the determination, redetermination, or decision on appeal shall be issued by any court, but if the decision is finally reversed, benefits shall not be paid for any subsequent weeks of unemployment involved in such reversal. [L 1941, c 304, §1, pt of subs 18; RL 1945, §4244; am L 1955, c 51, §1(6); RL 1955, §93-42; HRS §383-43; am L 1972, c 4, §1]



§383-44 - Recovery of benefits paid.

§383-44  Recovery of benefits paid.  (a)  Any person who has received any amount as benefits under this chapter to which the person was not entitled shall be liable for the amount unless the overpayment was received without fault on the part of the recipient and its recovery would be against equity and good conscience.  Notice of redetermination in these cases shall specify that the person is liable to repay to the fund the amount of overpaid benefits, the basis of the overpayment, and the week or weeks for which the benefits were overpaid.

(b)  The person liable, in the discretion of the department, shall either repay the amount to the department for the fund or have the amount deducted from any future benefits payable to the person under this chapter within two years after the date of mailing of the notice of redetermination or the final decision on an appeal from the redetermination.

(c)  Notwithstanding any other provision of this chapter, the department, by agreement with another state or the United States as provided under section 303(g) of the Social Security Act, may recover any overpayment of benefits paid to any individual under the laws of this State or of another state or under an unemployment benefit program of the United States.  Any overpayments subject to this subsection may be deducted from any future benefits payable to the individual under the laws of this State or of another state or under an unemployment program of the United States.

(d)  In any case in which under this section an individual is liable to repay any amount to the department, the amount shall be collectible without interest by civil action in the name of the State by the attorney general. [L 1939, c 219, §15; RL 1945, §4292; am L 1953, c 22, §1(3); am L 1955, c 51, §1(5); RL 1955, §93-43; am L 1959, c 232, §1; am L Sp 1959 2d, c 1, §27; HRS §383-44; gen ch 1985; am L 1993, c 176, §1]



§383-45 - Governing provisions.

§383-45  Governing provisions.  The procedure with respect to the filing of claims and with respect to determination and redeterminations thereupon and with respect to appeals from such determinations and redeterminations and with respect to judicial review of decisions on such appeals shall be governed by sections 383-31 to 383-43, any other provisions of this chapter or of chapter 371 to the contrary notwithstanding. [L 1941, c 304, §1, pt of subs 18; RL 1945, §4245; RL 1955, §93-44; HRS §383-45]



§383-61 - Payment of contributions; wages not included.

PART III.  CONTRIBUTIONS AND COVERAGE

§383-61  Payment of contributions; wages not included.  (a)  Contributions with respect to wages for employment shall accrue and become payable by each employer for each calendar year in which the employer is subject to this chapter.  The contributions shall become due and be paid by each employer to the director of labor and industrial relations for the fund in accordance with such rules as the department of labor and industrial relations may prescribe, and shall not be deducted, in whole or in part, from the wages of individuals in the employer's employ.

(b)  Except as provided in subsections (c) and (d), the term "wages" does not include remuneration paid with respect to employment to an individual by an employer during any calendar year which exceeds the average annual wage, rounded to the nearest hundred dollars, for the four calendar quarter period ending on June 30 of the preceding year.

The average annual wage shall be computed as follows:  on or before November 30 of each year the total remuneration paid by employers, as reported on contribution reports on or before such date, with respect to all employment during the four consecutive calendar quarters ending on June 30 of such year shall be divided by the average monthly number of individuals performing services in such employment during the same four calendar quarters as reported on such contribution reports and rounded to the nearest hundred dollars.

(c)  For the calendar year 1991 only, the term "wages" does not include remuneration in excess of $7,000 paid with respect to employment to an individual by an employer.  For calendar years 2008, 2009, and 2010 only, the term "wages" as used in this part does not include remuneration in excess of $13,000 paid with respect to employment to an individual by an employer so long as the balance of the unemployment trust fund does not fall below the adequate reserve fund as specified by section 383-63.

(d)  For calendar year 1988 only, the term "wages" as used in this part does not include remuneration paid with respect to employment to an individual by an employer during the calendar year which exceeds:

(1)  One hundred per cent of the average annual wage if the most recently computed ratio of the current reserve fund to the adequate reserve fund prior to that calendar year is equal to or less than .80; or

(2)  Seventy-five per cent of the average annual wage if the most recently computed ratio of the current reserve fund to the adequate reserve fund prior to that calendar year is greater than .80 but less than 1.2; or

(3)  Fifty per cent of the average annual wage if the most recently computed ratio of the current reserve fund to the adequate reserve fund prior to that calendar year is equal to or more than 1.2;

provided that "wages" with respect to which contributions are paid are not less than that part of remuneration which is subject to tax in accordance with section 3306(b) of the Internal Revenue Code of 1986, as amended.

(e)  If an employer during any calendar year acquires substantially all the property used in a trade or business, or in a separate unit of a trade or business, of another employer, and after the acquisition employs an individual who prior to the acquisition was employed by the predecessor, then for the purpose of determining whether remuneration in excess of the average annual wages has been paid to the individual for employment, remuneration paid to the individual by the predecessor during the calendar year shall be considered as having been paid by the successor employer.  For the purposes of this subsection, the term "employment" includes services constituting employment under any employment security law of another state or of the federal government.

(f)  Subsections (b) through (e) notwithstanding, for the purposes of this part the term "wages" shall include at least that amount of remuneration paid in a calendar year to an individual by an employer or the employer's predecessor with respect to employment during any calendar year which is subject to a tax under a federal law imposing a tax against which credit may be taken for contributions required to be paid into a state unemployment fund.

(g)  In accordance with section 303(a)(5) of the Social Security Act, as amended, and section 3304(a)(4) of the Internal Revenue Code of 1986, as amended, any contributions overpaid due to a retroactive reduction in the taxable wage base may be credited against the employer's future contributions upon request by the employer; provided that no employer shall be given a cash refund. [L 1939, c 219, §7(a); am L 1941, c 304, §1, subs 19; RL 1945, §4246; am L 1947, c 3, §1; am L 1951, c 191, §1(4); am L 1953, c 23, §1(3); RL 1955, §93-60; am L 1957, c 115, §1(b); am L Sp 1959 2d, c 1, §27; am L 1961, c 114, §1(b); am L 1964, c 55, §2; am L 1965, c 20, §1; HRS §383-61; am L 1971, c 187, §6; am L 1976, c 157, §3; gen ch 1985; am L 1987, c 240, §1; am L 1991, c 7, §1; am L 2007, c 110, §3]



§383-62 - Rate of contributions; financing benefits paid to government employees and employees of nonprofit organizations.

§383-62  Rate of contributions; financing benefits paid to government employees and employees of nonprofit organizations.  (a)  Except as otherwise provided in this section, each employer shall pay contributions determined in accordance with sections 383-66 and 383-68.

Notwithstanding any other provision of this part to the contrary, for the calendar years 1977 and 1978 each employer (except any employer making payments instead of contributions pursuant to subsection (b) or (d)) shall pay contributions equal to three and one-half per cent of wages paid by the employer during such calendar years.

(b)  In lieu of contributions required of employers under this chapter, the State and its political subdivisions and instrumentalities (hereinafter referred to as "governmental employers" or "governmental employer" as the case may be) shall pay in advance to the director of labor and industrial relations for the fund an amount equivalent to:

(1)  The amount of regular benefits plus one-half the amount of extended benefits payable in each calendar quarter beginning prior to January 1, 1979, to individuals based on wages paid by governmental employers; and

(2)  The amount of regular benefits plus the amount of extended benefits payable in each calendar quarter beginning after December 31, 1978, to individuals based on wages paid by governmental employers.

The director shall notify each governmental employer of the amount of money required to be paid to the director.  Such amounts shall be paid to the director prior to the commencement of the calendar quarter in which benefits are payable.

If benefits paid an individual are based on wages paid by one or more governmental employers and one or more other employers, or on wages paid by two or more governmental employers, the amount payable by a governmental employer to the director for the fund shall be in accordance with the provisions of paragraphs (1) and (2) of subsection (e) of this section, governing the allocation of benefit costs among employers liable for payments in lieu of contributions and between such employers and employers liable for contributions.

For the purposes of paragraphs (1) and (2) of subsection (e), governmental employers are employers liable for payments in lieu of contributions.  The amount of payment required from governmental employers shall be ascertained by the department of labor and industrial relations and shall be paid from the general funds of such governmental employers upon approval by the comptroller of the State or the director of finance of the respective counties, except that to the extent that benefits are paid on the basis of wages paid by governmental employers from special administrative funds, the payment into the unemployment compensation fund shall be made from such special funds.

(c)  Notwithstanding the provisions of subsection (b) of this section to the contrary, any governmental employer which is or becomes subject to this chapter after December 31, 1977, may, in accordance with this subsection (c), elect to pay contributions pursuant to the provisions of this part (with the exception of the provisions in subsection (b) and subsections (d) through (g) of this section) applicable to other employers.  For the purposes of this subsection (c) the term "governmental employer" shall apply to the State and to each county of this State, as separate and individual employers.

(1)  Any governmental employer which is subject to this chapter on January 1, 1978, may elect to become liable for contributions for a period of not less than two calendar years beginning with January 1, 1978; provided it files with the department a written notice of its election within the thirty-day period following such date.

(2)  Any governmental employer which becomes subject to this chapter after January 1, 1978, may elect to become liable for contributions for a period beginning with the date on which such subjectivity begins and continuing for not less than two calendar years thereafter by filing with the department a written notice of its election within the thirty-day period following the date on which such subjectivity begins.

(3)  Any governmental employer which has been making payments in lieu of contributions in accordance with subsection (b) of this section for a period subsequent to January 1, 1978, may elect to become liable for contributions for a period of not less than two calendar years beginning with January 1 of the year following the year in which the election is made by filing with the department a written notice of its election not later than thirty days prior to the beginning of any calendar year.

(4)  Any governmental employer which makes an election in accordance with paragraph (1), (2), or (3) of this subsection shall continue to be liable for contributions until it files with the department a written notice terminating its election not later than thirty days prior to the beginning of the calendar year for which such termination shall be effective.

(5)  The department may for good cause extend the period within which a notice of election or a notice of termination must be filed.

(6)  The department shall notify each governmental employer of any determination which it may make of the effective date of any election which such governmental employer makes and of any termination of such election.  Such determination shall be conclusive upon such governmental employer unless, within fifteen days after the notification was mailed or delivered to it, such governmental employer files with the department an application for review and redetermination, setting forth the reasons therefor.  The department shall promptly review and reconsider its determination and shall thereafter issue a redetermination in any case in which such application has been filed.  Any such redetermination shall be conclusive upon the governmental employer unless, within fifteen days after the redetermination was mailed or otherwise delivered to it, the governmental employer files written notice of appeal with the department setting forth the reasons for the appeal.  The appeal shall be heard by a referee in accordance with applicable provisions of sections 383-38 and 383-39, and the decision of the referee shall be subject to the provisions of section 383-41.

(7)  Should any governmental employer, having made payments in lieu of contributions in accordance with subsection (b) of this section, elect to pay contributions under this part, any amount of positive reserve balance remaining in the self-financing account of such employer after all liabilities against such account under subsection (b) of this section have been satisfied shall be refunded to such employer.

(8)  Any governmental employer which elects to become liable for contributions under this part shall pay contributions for the first year of such election at the rate which applies to employers who become subject to this chapter during such year.

(d)  Benefits paid to employees of nonprofit organizations shall be financed in accordance with the provisions of this subsection.  For the purpose of this subsection, a nonprofit organization is an organization (or groups of organizations) described in section 501(c)(3) of the United States Internal Revenue Code which is exempt from income tax under section 501(a) of such code.

(1)  Liability for contributions and election of reimbursement.  Any nonprofit organization which is, or becomes, subject to this chapter on or after January 1, 1972, shall pay contributions under the provisions of this part (with the exception of the provisions in subsection (b) of this section) applicable to other employers unless it elects, in accordance with this paragraph, to pay to the director of labor and industrial relations for the fund an amount equal to the amount of regular benefits and of one-half of the extended benefits paid, that is attributable to service in the employ of such nonprofit organization, to individuals for weeks of unemployment which begin during the effective period of such election.

(A)  Any nonprofit organization which is, or becomes, subject to this chapter on January 1, 1972, may elect to become liable for payments in lieu of contributions for a period of not less than two calendar years beginning with January 1, 1972, provided it files with the department a written notice of its election within the thirty-day period immediately following such date, or within a like period immediately following the date of enactment of this subparagraph, whichever occurs later.

(B)  Any nonprofit organization which becomes subject to this chapter after January 1, 1972, may elect to become liable for payment in lieu of contributions for a period beginning with the date on which such subjectivity begins and continuing for not less than two calendar years thereafter by filing a written notice of its election with the department not later than thirty days immediately following the date of the determination of such subjectivity.

(C)  Any nonprofit organization which makes an election in accordance with subparagraph (A) or (B) of this paragraph will continue to be liable for payments in lieu of contributions until it files with the department a written notice terminating its election not later than thirty days prior to the beginning of the calendar year for which such termination shall be effective.

(D)  Any nonprofit organization which has been paying contributions under this chapter for a period subsequent to January 1, 1972, may change to a reimbursable basis by filing with the department not later than thirty days prior to the beginning of any calendar year a written notice of election to become liable for payments in lieu of contributions.  Such election shall not be terminable by the organization for that and the next calendar year.

(E)  The department may for good cause extend the period within which a notice of election, or a notice of termination, must be filed and may permit an election to be retroactive but not any earlier than with respect to benefits paid after December 31, 1971.

(F)  The department, in accordance with such regulations as the director of labor and industrial relations may prescribe, shall notify each nonprofit organization of any determination which it may make of such organization's status as an employer and of the effective date of any election which such organization makes and of any termination of such election.  Such determination shall be conclusive upon such organization unless, within fifteen days after the notice thereof was mailed to its last known address or otherwise delivered to it, such organization files with the department an application for review and redetermination, setting forth the reasons therefor.  The department shall promptly review and reconsider its determination and shall thereafter issue a redetermination in any case in which such application has been filed.  Any such redetermination shall be conclusive upon the organization unless, within fifteen days after the redetermination was mailed to its last known address or otherwise delivered to it, the organization files written notice of appeal with the department, setting forth the reasons for the appeal.  The appeal shall be heard by a referee in accordance with applicable provisions of sections 383-38 and 383-39, and the decision of the referee shall be subject to the provisions of section 383-41.

(2)  Reimbursement payments.  Payments in lieu of contributions shall be made in accordance with the provisions of subparagraph (A).

(A)  As determined by the director of labor and industrial relations, the department shall bill each nonprofit organization (or group of such organizations) which has elected to make payments in lieu of contributions for an amount equal to the full amount of regular benefits plus one-half of the amount of extended benefits paid during the week, or other prescribed period, that is attributable to service in the employ of such organization other than previously uncovered services as defined in section 383-22(b).

(B)  Payment of any bill rendered under subparagraph (A) shall be made not later than thirty days after such bill was mailed to the last known address of the nonprofit organization or was otherwise delivered to it, unless there has been an application for review and redetermination in accordance with subparagraph (D).

(C)  Payments made by any nonprofit organization under the provisions of this subsection shall not be deducted or deductible, in whole or in part, from the remuneration of individuals in the employ of the organization.

(D)  The amount due specified in any bill from the department shall be conclusive and binding upon a nonprofit organization unless, within fifteen days after the notice thereof was mailed to its last known address or otherwise delivered to it, such organization files with the department an application for review and redetermination, setting forth the reasons therefor.  The department shall promptly review and reconsider the amount due specified in the bill and shall thereafter issue a redetermination in which such application has been filed.  Any such redetermination shall be conclusive on the organization unless, within fifteen days after the redetermination was mailed to its last known address or otherwise delivered to it, the organization filed written notice of appeal with the department, setting forth the reasons for the appeal.  The appeal shall be heard by a referee in accordance with applicable provisions of sections 383-38 and 383-39, and the decision of the referee shall be subject to the provisions of section 383-41.

(3)  Provision of security.  Any nonprofit organization that elects to become liable for payments in lieu of contributions shall be required, within thirty days after the effective date of its election, to deposit with the department an amount of money as security.

(A)  The amount of the deposit required by this paragraph shall be equal to .2 per cent of the organization's total wages paid for employment during the calendar year immediately preceding the effective date of the election.  If the nonprofit organization did not pay wages in each of the four calendar quarters of such calendar year, the amount of the deposit shall be as determined by the department.

(B)  Any deposit of money in accordance with this paragraph shall be retained by the department in an escrow account until liability under the election is terminated, at which time it shall be returned to the organization, less any deductions as hereinafter provided.  The department may deduct from the money deposited under this paragraph by a nonprofit organization to the extent necessary to satisfy any due and unpaid payments in lieu of contributions.  The department shall require the organization within thirty days following any deduction from a money deposit under the provisions of this subparagraph to deposit sufficient additional money to make whole the organization's deposit at the prior level.  The department may, at any time, review the adequacy of the deposit made by any organization.  If, as a result of such review, the department determines that an adjustment is necessary, it shall require the organization to make additional deposit within thirty days of written notice of its determination or shall return to the organization such portion of the deposit as it no longer considers necessary, whichever action is appropriate.  Disposition of income from moneys held in escrow shall be governed by the applicable provisions of the state law.

(C)  If any nonprofit organization fails to make a deposit, or to increase or make whole the amount of a previously made deposit, as provided under this paragraph, the department may terminate such organization's election to make payments in lieu of contributions and such termination shall continue for not less than the four-consecutive-calendar-quarter period beginning with the quarter in which such termination becomes effective; provided that the department may extend for good cause the applicable deposit or adjustment period by not more than thirty days.

(e)  Each employer, other than government employers, that is liable for payments in lieu of contributions under this section shall pay to the director of labor and industrial relations for the fund the amount of regular benefits plus the amount of one-half of extended benefits paid that are attributable to service in the employ of such employer.  If benefits paid to an individual are based on wages paid by more than one employer and one or more of such employers are liable for payments in lieu of contributions, the amount payable to the fund by each employer that is liable for such payments shall be determined in accordance with the provisions of paragraph (1) or paragraph (2).

(1)  Proportionate allocation when fewer than all base-period employers are liable for reimbursement.  If benefits paid to an individual are based on wages paid by one or more employers that are liable for payments in lieu of contributions and on wages paid by one or more employers that are liable for contributions, the amount of benefits payable by each employer that is liable for payments in lieu of contributions shall be an amount which bears the same ratio to the total benefits paid to the individual as the total base-period wages paid to the individual by such employer bear to the total base-period wages paid to the individual by all of the individual's base-period employers.

(2)  Proportionate allocation when all base-period employers are liable for reimbursement.  If benefits paid to an individual are based on wages paid by two or more employers that are liable for payments in lieu of contributions, the amount of benefits payable by each such employer shall be an amount which bears the same ratio to the total benefits paid to the individual as the total base-period wages paid to the individual by such employer bear to the total base-period wages paid to the individual by all of the individual's base-period employers.

(f)  Two or more employers, including governmental employers, that have become liable for payments in lieu of contributions, may file a joint application to the department of labor and industrial relations for the establishment of a group account for the purpose of sharing the cost of benefits paid that are attributable to service in the employ of such employers.  Each such application shall identify and authorize a group representative to act as the group's agent for purposes of this subsection.  Upon its approval of the application, the department shall establish a group account for such employers effective as of the beginning of the calendar quarter in which the department receives the application, and it shall notify the group's representative of the effective date of the account.  Such account shall remain in effect for not less than two years and thereafter until terminated at the discretion of the department or upon application by the group.  The director of labor and industrial relations shall prescribe such regulations as the director deems necessary with respect to applications for establishment, maintenance and termination of group accounts that are authorized by this paragraph, for addition of new members to, and withdrawal of active members from, such accounts, and for the determination of the amounts that are payable under this paragraph by members of the group and the time and manner of such payments.

(g)  When a nonprofit organization terminates its self-financing status and elects to pay contributions under this chapter, any remaining amount of positive reserve balance in its self-financing account will be transferred to its contributory reserve account.  The department shall determine the contribution rate of such employer in accordance with provisions of section 383-66(2). [L 1939, c 219, §7(b); am L 1941, c 304, §1, subs 20; RL 1945, §4247; am L 1953, c 41, §1(5); RL 1955, §93-61; am L 1959, c 222, §1(3); am L Sp 1959 2d, c 1, §27; am L 1964, c 55, §3; HRS §383-62; am L 1971, c 187, §7; am L 1973, c 120, §2; am L 1976, c 157, §§4, 6; am L 1977, c 148, §6 and c 169, §1; am L 1980, c 232, §20; gen ch 1985; am L 1986, c 180, §1]

Attorney General Opinions

Subsection (b) is in itself an authorization for payment of benefits from the general funds of the governmental employers and moneys from said funds may be used for payment of benefits to legislative employees.  Att. Gen Op. 61-63.

Case Notes

Taxpayer's delay in filing its self-financing application did not constitute good cause.  70 H. 72, 762 P.2d 796.

Cited:  41 H. 508, 509.



§383-62.5 - Treatment of Indian tribes.

[§383-62.5]  Treatment of Indian tribes.  (a)  Benefits based on service in employment as defined in this section shall be payable in the same amount, on the same terms, and subject to the same conditions as benefits payable on the basis of other service subject to this chapter.  The financing of benefits shall apply in the same manner and under the same terms and conditions as in section 383-62 for nonprofit organizations subject to this chapter; except that the provisions of this section shall apply where there is a conflict.

(b)  Any Indian tribe or tribal unit (subdivisions, subsidiaries, or business enterprises wholly owned by the Indian tribe) subject to this chapter on or after January 1, 2007:

(1)  Shall pay contributions under the provisions of this part (with the exception of the provisions in section 383-62(b)) applicable to other employers, unless it elects to pay to the director for the fund an amount equal to the amount of benefits that is attributable to service in the employ of an Indian tribe;

(2)  That elects to make payments in lieu of contributions shall make this election in the same manner and under the same conditions as provided in section 383‑62(d)(1).  Indian tribes or tribal units shall determine if reimbursement for benefits paid will be elected by the tribe as a whole, by individual tribal units, or by combinations of individual tribal units;

(3)  Shall be billed and payments shall be made in accordance with section 383-62(d)(2), for the full amount of benefits attributable to service in the employ of the Indian tribe or tribal unit on the same schedule as nonprofit organizations that have elected to make reimbursement payments in lieu of contributions; and

(4)  That elects to become liable for payments in lieu of contributions shall be required, within thirty days after the effective date of its election, to deposit with the department an amount of money as security as determined by section 383-62(d)(3).

(c)  Failure of the Indian tribe or tribal unit to make any required payment under this chapter within ninety days after a notice of delinquency was mailed to its last known address or was otherwise delivered to it, shall cause the Indian tribe to lose the option to make payments in lieu of contributions and the termination shall continue for the four-consecutive-calendar-quarter period beginning with the quarter in which the termination becomes effective.

Any Indian tribe that loses the option to make payments in lieu of contributions due to late payment or nonpayment, shall have such option reinstated after a period of one year if all contributions have been timely made; provided no contributions, payments in lieu of contributions for benefits paid, security deposit, and penalties or interest remain outstanding.

If any Indian tribe or tribal unit fails to make payments required under this section (including assessed interest and penalty) within ninety days of a notice of delinquency, the department shall immediately notify the United States Internal Revenue Service and the United States Department of Labor.

(d)  Notices of payment and reporting delinquency to Indian tribes and tribal units shall include information that failure to make full payments within the prescribed time shall cause the Indian tribe to:

(1)  Be liable for taxes under the Federal Unemployment Tax Act; and

(2)  Lose the option to make payments in lieu of contributions.

(e)  Except as provided in subsection (f), the amount payable to the fund by each Indian tribe or tribal unit that is liable for payments in lieu of contributions shall be determined in the same manner as provided in section 383‑62(e).

(f)  An Indian tribe or tribal unit shall reimburse the fund for all extended benefits paid that are attributable to service in the employ of the Indian tribe or tribal unit unless the benefits are reimbursed by the federal government.

(g)  Any two or more Indian tribes or tribal units that have become liable for payments in lieu of contributions may file a joint application to the department for the establishment of a group account for the purpose of sharing the cost of benefits paid that are attributable to service in the employ of such employers in the same manner as provided in section 383‑62(f).

(h)  As used in this section:

"Employer" includes any Indian tribe for which service in employment, as defined in section 383-2, is performed.

"Employment" means service performed in the employ of an Indian tribe; provided that the service is excluded from employment as defined in the Federal Unemployment Tax Act solely by reason of Section 3306(c)(7), of the Federal Unemployment Tax Act, and is not otherwise excluded from employment under this chapter.  For purposes of this section, the exclusions from employment under section 383-7, apply to services performed in the employ of an Indian tribe in the same manner as the exclusions apply to government and nonprofit entities.

"Indian tribe" has the meaning given the term by Section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. Section 450b(e)), and includes any subdivision, subsidiary, or business enterprises wholly owned by the Indian tribe. [L 2007, c 70, §2]



§383-63 - Definitions for experience rating provisions.

§383-63  Definitions for experience rating provisions.  As used in sections 383-63 to 383-69:

"Adequate reserve fund" means an amount that is equal to the amount derived by multiplying the benefit cost rate that is the highest during the ten-year period ending on November 30 of each year by the total remuneration paid by all employers, with respect to all employment for which contributions are payable during the last four calendar quarters ending on June 30 of the same year, as reported on contribution reports filed on or before October 31 of the same year.  "Remuneration", as used in this definition, means wages as defined in section 383-10.  For the purpose of determining the highest benefit cost rate, the benefit cost rate for the first twelve-consecutive-calendar-month period beginning with the first day of the first month of the ten-year period and for each succeeding twelve-consecutive-calendar-month period beginning with the first day of each subsequent month shall be computed.

Effective for the calendar years 1992 through 2007, and from calendar year 2011 and thereafter, "adequate reserve fund" means an amount that is equal to one and one-half times the amount derived by multiplying the benefit cost rate that is the highest during the ten-year period ending on November 30 of each year by the total remuneration paid by all employers, with respect to all employment for which contributions are payable during the last four calendar quarters ending on June 30 of the same year, as reported on contribution reports filed on or before October 31 of the same year.  "Remuneration", as used in this definition, means wages as defined in section 383-10.  For the purpose of determining the highest benefit cost rate, the benefit cost rate for the first twelve-consecutive-calendar-month period beginning with the first day of the first month of the ten-year period and for each succeeding twelve-consecutive-calendar-month period beginning with the first day of each subsequent month shall be computed.

"Annual payroll" means the total amount of wages for employment paid by an employer during a calendar year; and "average annual payroll" means the average of the annual payrolls of an employer for a period consisting of the three consecutive calendar years immediately preceding the calendar year for which rates are computed, except that, for an employer whose account has been chargeable with benefits throughout at least one year but less than three years ending on December 31, 1955, and each December 31 thereafter, "average annual payroll" means one-third of the sum of the employer's cumulative payrolls for the period in which the employer has been subject to this chapter, but not more than the three calendar years ending on such December 31.  Whenever there was or is a change in the definition of "employment" or in the definition of "wages", effective for the purposes of this chapter generally or of this part at the commencement of or at a date within the three-year period of any average annual payroll, "employment" and "wages" for the purpose of determining each annual payroll within such period and the average annual payroll for such period, shall have the meaning prior to the effective date of such change which they had in accordance with this chapter then in effect and shall have the meaning after the effective date of such change assigned to them by the amendment to this chapter providing for such change.

"Base period employers" means employers by whom an individual was paid the individual's base period wages.

"Base period wages" means the wages paid to an individual during the individual's base period for insured work.

"Benefit cost rate" means the rate derived by dividing the total net benefits paid to all individuals during a twelve-consecutive-calendar-month period by the total remuneration paid by all employers with respect to employment for which contributions are payable during the last four completed calendar quarters ending at least five months before the end of the twelve-consecutive-month period.  "Remuneration", as used in this paragraph, means wages as defined in section 383-10.

"Contributions" includes the money payments required by this chapter to be made into the fund by any employing unit on account of having individuals in its employ.  "Contributions" does not include penalties or interest for delinquency in payments.

"Current reserve fund" means the total assets of the fund available for the payment of benefits on November 30 of each year (exclusive of all moneys credited under section 903 of the Social Security Act to the account of this State in the unemployment trust fund which have been appropriated for expenses of administration whether or not withdrawn from the trust fund).

"Reserve balance" means the difference between all contributions paid by an employer and credited to the employer's account for all periods before January 1 (including those paid before February 1 of the same year with respect to wages paid by the employer before January 1 of the same year) and the total benefits chargeable to the employer's account for all periods before January 1 of the same year. [L 1941, c 304, §1, pt of subs 21; RL 1945, §4248; am L 1949, c 316, §1(1), (2); am L 1953, c 41, §1(6); am L 1955, c 18, §1(1); RL 1955, §93-62; am L 1964, c 55, §4; HRS §383-63; am L 1969, c 277, §1; am L 1978, c 235, §3; gen ch 1985; am L 1991, c 68, §6; am L 2007, c 110, §4]



§383-64 - Credits for contributions; destruction of employer accounts and records.

§383-64  Credits for contributions; destruction of employer accounts and records.  (a)  The director shall maintain a separate account for each employer and shall credit the employer's account with all the contributions paid by the employer as of the date of payment.  Nothing in this chapter shall be construed to grant any employer or individual in the employer's service prior claims or rights to the amounts paid by the employer into the fund.

(b)  If an employer's account becomes inactive because services constituting employment are no longer performed for the employer and the account remains inactive for five consecutive calendar years, the account shall become void and may be destroyed, and, notwithstanding any provision to the contrary, the employer shall have no claim or right to the contributions credited to the account. [L 1939, c 219, §7(c)(1); am L 1941, c 304, §1, pt of subs 21; RL 1945, §4249; am L 1949, c 316, §1(3); RL 1955, §93-63; am L 1964, c 55, §5; HRS §383-64; am L 1969, c 14, §1; gen ch 1985]



§383-65 - Charges and noncharges for benefits.

§383-65  Charges and noncharges for benefits.  (a)  Except as otherwise provided in subsection (b), benefits paid to an individual shall be charged against the accounts of the individual's base period employers and the amount of benefits so chargeable against each base period employer's account shall bear the same ratio to the total benefits paid to the individual as the base period wages paid to the individual by the employer bear to the total amount of base period wages paid to the individual by all of the individual's base period employers.  Benefits paid shall be charged to employers' accounts in the calendar year in which the benefits are paid.

(b)  Benefits paid to an individual shall not be charged against the account of any of the individual's base period employers on a contributory plan under section 383-61 when such benefits are:

(1)  Paid to an individual during any benefit year if the individual:

(A)  Left work voluntarily without good cause; or

(B)  Was discharged for misconduct connected with the individual's work; or

(C)  Left work voluntarily for good cause not attributable to the employer.

The chargeability of benefits to an employer's account shall be determined in accordance with section 383-94 and other applicable provisions of this chapter, or as may be otherwise specified by the department;

(2)  Paid to an individual, who, during the individual's base period, earned wages for part-time employment with an employer, if the employer continues to give the individual employment to the same extent while the individual is receiving benefits as during the base period and the employer establishes such fact to the satisfaction of the director of labor and industrial relations;

(3)  Paid to an individual for the period the individual is enrolled in and is in regular attendance at a vocational training or retraining course approved by the director pursuant to section 383-29;

(4)  Paid to an individual under the extended benefits program, sections 383-168 to 383-174; except that one-half of the amount of such benefits which are based on services performed for a governmental employer on a contributory plan shall be charged to the account of such employer;

(5)  Paid to an individual who qualifies to receive benefits by meeting the minimum earnings and employment requirements only by combining the individual's employment and wages earned in two or more states;

(6)  Benefits overpaid to a claimant as a result of ineligibility or disqualification under sections 383-29 and 383-30 unless such overpayment resulted from the employer's failure to furnish information as required by this chapter or the rules of the department; or

(7)  Benefits paid to an individual during any benefit year beginning September 13, l992 and thereafter shall not be charged to the account of any base period employer from whose employment the individual is separated as a direct result of a major disaster and would have been entitled to disaster unemployment assistance under the Stafford Disaster Relief and Emergency Assistance Act (P.L. 100-707) but for the receipt of unemployment insurance benefits paid under this chapter; provided that the employer must petition for relief of any charges to an employer's reserve account as requested by the department and the director approves granting relief of charges.

(c)  The amount of noncharged benefits shall bear the same ratio to the total benefits paid to the individual as the base period wages paid to the individual by the employer or employers not charged bear to the total amount of base period wages paid to the individual by all of the individual's base period employers.  The noncharging provisions of subsection (b) shall not apply to governmental employers or nonprofit organizations making payments in lieu of contributions under section 383-62.

(d)  For the purposes of the arrangements in which the department will participate pursuant to section 383-106(b) only, "base period" as used in this section means the base period of this or any other state applied to a claim involving the combining of an individual's wages and employment covered under two or more state unemployment compensation laws. [L 1939, c 219, §7(c)(2); am L 1941, c 304, §1, pt of subs 21; RL 1945, §4250; am L 1949, c 316, §1(6); am L 1951, c 195, §1(6); am L 1953, c 41, §1(8); am L 1955, c 80, §1(c); RL 1955, §93-64; am L 1957, c 205, §1(e); am L 1963, c 174, §1; HRS §383-65; am L 1969, c 8, §1; am L 1971, c 187, §8; am L 1973, c 120, §3; am L 1976, c 157, §5; am L 1977, c 148, §7; am L 1984, c 229, §3; gen ch 1985; am L 1986, c 180, §2; am L 1993, c 342, §1]

Case Notes

"Left his work voluntarily" as used in §§383-30(1) and 383-65 have the same meaning; striker not deemed to have left work voluntarily; strike of itself, does not sever employer-employee relationship.  46 H. 164, 377 P.2d 932.

Overpayment of benefits chargeable to employer's account where overpayment due to employer's error in reporting claimant's earnings.  68 H. 349, 714 P.2d 520.

Cited:  44 H. 93, 94, 352 P.2d 856; 46 H. 140, 143, 377 P.2d 715.



§383-66 - Contribution rates, how determined.

§383-66  Contribution rates, how determined.  (a)  The department, for the nine-month period April 1, 1941, to December 31, 1941, and for each calendar year thereafter, except as otherwise provided in this part, shall classify employers in accordance with their actual experience in the payment of contributions and with respect to benefits charged against their accounts with a view to fixing the contribution rates to reflect this experience.  The department shall determine the contribution rate of each employer in accordance with the following requirements:

(1)  The standard rate of contributions payable by each employer for any calendar year through 1984 shall be three per cent.  For the calendar year 1985 and thereafter, the standard rate of contributions payable by each employer shall be five and four-tenths per cent;

(2)  No employer's rate for the calendar year 1942 and for any calendar year thereafter shall be other than the maximum rate unless and until the employer's account has been chargeable with benefits throughout the thirty-six consecutive calendar month period ending on December 31 of the preceding calendar year, except that, for the calendar year 1956 and for each calendar year thereafter, an employer who has not been subject to the law for a sufficient period to meet this requirement may qualify for a rate other than the maximum rate if the employer's account has been chargeable throughout a lesser period but in no event less than the twelve consecutive calendar month period ending on December 31 of the preceding calendar year.  For the calendar years 1985 through 1991, the contribution rate for a new or newly covered employer shall be the sum of the employer's basic contribution rate of three and six-tenths per cent and the fund solvency contribution rate determined for that year pursuant to section 383-68(a), until the employer's account has been chargeable with benefits throughout the twelve consecutive calendar month period ending on December 31 of the preceding calendar year; except that no employer's contribution rate shall be greater than five and four-tenths per cent and no employer with a negative reserve ratio shall have a contribution rate less than the employer's basic contribution rate.  For calendar years 1992 and thereafter, the contribution rate for a new or newly covered employer shall be the contribution rate assigned to any employer with .0000 reserve ratio, until the employer's account has been chargeable with benefits throughout the twelve consecutive calendar month period ending on December 31 of the preceding calendar year;

(3)  Any amount credited to this State under section 903 of the Social Security Act, as amended, which has been appropriated for expenses of administration, whether or not withdrawn from the trust fund, shall be excluded from the fund for the purposes of this paragraph.  Any advance that may be made to this State under section 1201 of the Social Security Act, whether or not withdrawn from this trust fund, shall be excluded from the fund for the purposes of this paragraph.  No employer's rate shall be reduced in any amount that is not allowable as an additional credit, against the tax levied by the federal Unemployment Tax Act pursuant to section 3302(b) of the federal Internal Revenue Code or pursuant to any other federal statute, successor to section 3302(b), which provides for the additional credit now provided for in section 3302(b);

(4)  If, when any classification of employers is to be made (which may be after the commencement of the period for which the classification is to be made), the department finds that any employer has failed to file any report required in connection therewith or has filed a report that the department finds incorrect or insufficient, the department shall notify the employer thereof by mail addressed to the employer's last known address.  Unless the employer files the report or a corrected or sufficient report, as the case may be, within fifteen days after the mailing of the notice, the maximum rate of contributions shall be payable by the employer for the period for which the contribution rate is to be fixed.  Effective January 1, 1987, the director, for excusable failure, may redetermine the assignment of the maximum contribution rate in accordance with this section, provided the employer files all reports as required by the department and submits a written request for redetermination before December 31 of the year for which the contribution rate is to be fixed;

(5)  For the purpose of sections 383-63 to 383-69, if after December 31, 1939, any employing unit in any manner succeeds to or acquires the organization, trade, or business, or substantially all the assets thereof (whether or not the successor or acquiring unit was an "employing unit", as that term is defined in section 383-1 prior to the acquisition), or after December 31, 1988 and prior to December 31, 1992, acquires a clearly identifiable and segregable portion of the organization, trade, or business of another that at the time of the acquisition was an employer subject to this chapter, and the successor continues or resumes the organization, trade, or business and continues to employ all or nearly all of the predecessor's employees, or the successor continues or resumes the clearly identifiable and segregable portion of the organization, trade, or business and continues to employ all or nearly all of the employees of the clearly identifiable and segregable portion, an application may be made for transfer of the predecessor's experience record.  If the predecessor employer has submitted all information and reports required by the department including amended quarterly wage reports identifying the employees transferred or retained and executed and filed with the department before December 31 of the calendar year following the calendar year in which the acquisition occurred on a form approved by the department a waiver relinquishing the rights to all or the clearly identifiable and segregable portion of the predecessor's prior experience record with respect to its separate account, actual contribution payment, and benefit chargeability experience, annual payrolls and other data for the purpose of obtaining a reduced rate, and requesting the department to permit the experience record to inure to the benefit of the successor employing unit upon request of the successor employing unit, the experience record for rate computation purposes of the predecessor shall thereupon be deemed the experience record of the successor and the experience record shall be transferred by the department to the successor employing unit and shall become the separate account of the employing unit as of the date of the acquisition.  Benefits chargeable to the predecessor employer or successor employer in case of an acquisition of a clearly identifiable and segregable portion of the organization, trade, or business, after the date of acquisition on account of employment prior to the date of the acquisition shall be charged to the separate account of the successor employing unit.  In case of an acquisition of a clearly identifiable and segregable portion of the organization, trade, or business, the experience record that inures to the benefit of the successor employer shall be determined as follows:

(A)  Wages, as used in section 383-61, attributable to the clearly identifiable and segregable portion shall be for the period beginning with the most recent three consecutive calendar years immediately preceding the determination of rates under sections 383-63 to 383-69 and through the date of acquisition; and

(B)  Reserve balance attributable to the clearly identifiable and segregable portion shall be the amount determined by dividing the wages, as used in section 383-61, of the clearly identifiable and segregable portion in the three calendar years (or that lesser period as the clearly identifiable and segregable portion may have been in operation) immediately preceding the computation date of the rating period prior to which the acquisition occurred by the total taxable payrolls of the predecessor for the three-year period (or that lesser period as the clearly identifiable and segregable portion may have been in operation) and multiplying the quotient by the reserve balance of the predecessor employer calculated as of the acquisition date;

provided the waiver or waivers required herein are filed with the department within sixty days after the date of acquisition, the successor employing unit, unless already an employer subject to this chapter, shall be subject from the date of acquisition to the rate of contribution of the predecessor or of two or more predecessors if they have the same contribution rate.  If there are two or more predecessors having different contribution rates, the successor shall be subject to the rate prescribed for new or newly covered employers under paragraph (2) until the next determination of rates under sections 383-63 to 383‑69, at which time the experience records of the predecessors and successor shall be combined and shall be deemed to be the experience record of a single employing unit and the successor's rate shall thereupon be determined upon the basis of the combined experience.  If the successor at the time of the transfer is an employer subject to this chapter, the rate of contribution to which the successor is then subject shall remain the same until the next determination of rates under sections 383-63 to 383‑69, at which time the experience records of the predecessor and successor shall be combined and shall be deemed to be the experience record of a single employing unit and the successor's rate shall thereupon be determined upon the basis of the combined experience.  For the purpose of determination of rates under sections 383-63 to 383-69 of all successor employing units, waivers as required herein, if not previously filed as hereinabove provided, shall be filed with the department not later than March 1 of the year for which the rate is determined; provided that no waiver shall be accepted by the department for filing unless the employing unit executing the waiver has filed all reports and paid all contributions required by this chapter;

(6)  The department may prescribe rules for the establishment, maintenance, and dissolution of joint accounts by two or more employers, and, in accordance with the rules and upon application by two or more employers to establish such an account, or to merge their several individual accounts in a joint account, shall maintain the joint account as if it constituted a single employer's account.  The rules shall be consistent with the federal requirements for additional credit allowance in section 3303 of the federal Internal Revenue Code and consistent with this chapter;

(7)  Whenever there is an amendment to this chapter which, if immediately effective, would change an employer's rate of contributions, the rate of the employer shall be changed in accordance with the amendment and the new rate shall apply for the remainder of the calendar year beginning with the calendar quarter immediately following the effective date of the amendment providing for the change, unless otherwise provided by the amendment;

(8)  For the purposes of this section "contribution rate" shall mean the basic contribution rate as defined in section 383-68 when applied to calendar year 1978 or any calendar year thereafter; and

(9)  For the purposes of this section, the terms "employing unit", "employer", "predecessor", and "successor" shall include both the singular and the plural of each term.  Nothing in this section shall prevent two or more successor employing units, which each succeed to or acquire a clearly identifiable and segregable portion of a predecessor employing unit, from gaining the benefit of the clearly identifiable and segregable portion of the predecessor's experience record;

provided that the terms of this section are complied with, nothing herein shall bar a predecessor employer from waiving the rights to all or the clearly identifiable and segregable portion of the predecessor's prior experience record in favor of a successor employer where the successor acquired a clearly identifiable and segregable portion of the predecessor's organization, trade, or business after December 31, 1988 and prior to December 31, 1992.

(b)  [2009 amendment retroactive to June 9, 2005.  L 2009, c 32, §3.]  Notwithstanding any other provision of this chapter, the following shall apply regarding assignment of rates and transfers of experience:

(1)  If an employing unit transfers its organization, trade, or business, or a portion thereof, to another employing unit and, at the time of the transfer, there is substantially common ownership, management, or control of the two employing units, both employing units shall file a notification of the transfer with the department on a form approved by the department within thirty days after the date of the transfer.  The department shall transfer the experience records attributable to the transferred organization, trade, or business to the employing unit to whom the organization, trade, or business is transferred.  The rates of both employing units shall be recalculated and made effective beginning with the calendar year immediately following the date of the transfer of the organization, trade, or business;

(2)  If a person is not an employing unit as defined in section 383-1 at the time it acquires the organization, trade, or business of another employing unit, both the person and the employing unit shall file a notification of the acquisition with the department on a form approved by the department within thirty days after the date of the acquisition.  If the department determines at the time of the acquisition or thereafter, based on objective factors that may include:

(A)  The cost of acquiring the organization, trade, or business;

(B)  Whether the person continued the activity of the acquired organization, trade, or business;

(C)  How long the organization, trade, or business was continued; or

(D)  Whether a substantial number of new employees were hired for performance of duties unrelated to the organization, trade, or business activity conducted prior to the acquisition, that the acquisition was solely or primarily for the purpose of obtaining a lower rate of contribution, the person shall not be assigned the lower rate and shall be assigned the contribution rate for a new or newly covered employer pursuant to subsection (a)(2) instead;

(3)  An employing unit or person who is not an employing unit shall be subject to penalties under paragraph (4) or (5) if the employing unit or person who is not an employing unit:

(A)  Knowingly violates or attempts to violate this subsection or any other provision of this chapter related to determining the assignment of a contribution rate;

(B)  Makes any false statement or representation or fails to disclose a material fact to the department in connection with the transfer or acquisition of an organization, trade, or business; or

(C)  Knowingly advises another employing unit or person in a way that results in a violation or attempted violation of this subsection;

(4)  If the person is an employing unit:

(A)  The employing unit shall be subject to the highest rate assignable under this chapter for the calendar year during which the violation or attempted violation occurred and for the consecutive three calendar years immediately following; or

(B)  If the employing unit is already at the highest rate or if the amount of increase in the employing unit's rate would be less than two per cent for the calendar year during which the violation or attempted violation occurred, a penalty equal to contributions of two per cent of taxable wages shall be imposed for the calendar year during which the violation or attempted violation occurred and the consecutive three calendar years immediately following.  Any penalty amount collected in excess of the maximum contributions payable at the highest rate shall be deposited in the special unemployment insurance administration fund in accordance with section 383-127;

(5)  If the person is not an employing unit, the person shall be subject to a penalty of not more than $5,000.  The penalty shall be deposited in the special unemployment insurance administration fund in accordance with section 383-127;

(6)  For purposes of this subsection, the following definitions shall apply:

(A)  "Knowingly" means having actual knowledge of or acting with deliberate ignorance or reckless disregard for the requirements or prohibition involved;

(B)  "Violates or attempts to violate" includes but is not limited to intent to evade, misrepresentation, or wilful nondisclosure;

(C)  "Person" shall have the same meaning as defined in section 7701(a)(1) of the Internal Revenue Code of 1986, as amended; and

(D)  "Organization, trade, or business" shall include the employer's workforce;

(7)  In addition to the civil penalties imposed by paragraphs (4) and (5), any violation of this section may be prosecuted under sections 383-142 and 383-143.  No existing civil or criminal remedy for any wrongful action that is a violation of any statute or any rule of the department or the ordinance of any county shall be excluded or impaired by this section;

(8)  The department shall establish procedures to identify the transfer or acquisition of an employing unit for the purposes of this section; and

(9)  This section shall be interpreted and applied in a manner to meet the minimum requirements contained in any guidance or regulations issued by the United States Department of Labor. [L 1939, c 219, §7(c)(3); am L 1941, c 304, §1, pt of subs 21; am L 1943, c 160, §1, subs 7; RL 1945, §4251; am L 1951, c 195, §1(8); am L 1953, c 41, §1(7); am L 1955, c 18, §1(2) and c 51, §1(1); RL 1955, §93-65; am L 1957, c 145, §1(d); am L Sp 1959 2d, c 1, §27; am L 1961, c 4, §1; am L 1962, c 13, §2; am L 1964, c 55, §§6, 7, 8; HRS §383-66; am L 1974, c 155, §1; am L 1978, c 235, §1; am L 1981, c 189, §1; am L 1984, c 229, §2; gen ch 1985; am L 1986, c 162, §5; am L 1987, c 107, §2; am L 1990, c 51, §1; am L 1991, c 68, §7; am L 2005, c 114, §1; am L 2009, c 32, §1]

Cross References

Rulemaking, see chapter 91.



§383-67 - Reserve ratio.

§383-67  Reserve ratio.  For the calendar year 1970 and for each calendar year thereafter, an employer's reserve ratio shall be determined by dividing the employer's most recent reserve balance by the employer's most recent average annual payroll.  The ratio shall be rounded to the nearest ten-thousandths. [L 1941, c 304, §1, pt of subs 21; RL 1945, §4252; am L 1945, c 19, §1(5); am L 1949, c 316, §1(4); am L 1951, c 195, §1(7); am L 1953, c 41, §1(9), (10); RL 1955, §93-66; am L 1964, c 55, §9; HRS §383-67; am L 1969, c 277, §2; gen ch 1985]



§383-68 - Contribution rate schedules; fund solvency rate schedule; rates based on experience.

§383-68  Contribution rate schedules; fund solvency rate schedule; rates based on experience.  (a)  Before December 31 of each year the fund solvency contribution rate applicable for the following calendar year shall be determined on the basis of the relationship between the most recent current reserve fund and the most recent adequate reserve fund.  The fund solvency contribution rate shall apply for calendar years 1985 through 1991 and shall be that rate that appears on the same line as the ratio (rounded to the nearest hundredth) of the current reserve fund to the adequate reserve fund in the fund solvency contribution rate schedule set forth in this paragraph.

FUND SOLVENCY CONTRIBUTION RATE SCHEDULE

Ratio of Current Reserve Fund           Fund Solvency

to Adequate Reserve Fund           Contribution Rate

2.00 or more                     -.5 per cent

1.50 to 1.99                     -.2 per cent

1.00 to 1.49                                0

.90 to  .99                    + .4 per cent

.80 to  .89                    + .8 per cent

.60 to  .79                    +1.2 per cent

.40 to  .59                    +1.6 per cent

.20 to  .39                    +2.0 per cent

Less than .20                    +2.4 per cent

(b)  For calendar years 1985 through 1991 the contribution rate of any employer eligible for a reduced rate in accordance with section 383-66(2) shall be the sum of the employer's basic contribution rate for such year determined pursuant to this subsection and the fund solvency contribution rate determined for such year pursuant to subsection (a); except that no employer's contribution rate shall be less than zero, no employer's contribution rate shall be greater than five and four-tenths per cent, and no employer with a negative reserve ratio shall have a contribution rate less than that employer's basic contribution rate.

Subject to the requirements of sections 383-63 to 383-67 and 383-69, an employer's basic contribution rate for a calendar year shall be that rate which appears on the same line as the employer's reserve ratio for the year in the basic contribution rate schedule set forth in this subsection.

BASIC CONTRIBUTION RATE SCHEDULE

Reserve Ratio          Contribution Rate

.1500 and over          .2 per cent

.1400 to  .1499         .4 per cent

.1300 to  .1399         .6 per cent

.1200 to  .1299         .8 per cent

.1100 to  .1199         1.0 per cent

.1000 to  .1099         1.2 per cent

.0900 to  .0999         1.4 per cent

.0800 to  .0899         1.6 per cent

.0700 to  .0799         1.8 per cent

.0600 to  .0699         2.2 per cent

.0500 to  .0599         2.6 per cent

.0300 to  .0499         3.0 per cent

.0000 to  .0299         3.6 per cent

-.0000 to -.0499         4.2 per cent

-.0500 to -.0999         4.8 per cent

-.1000 and less          5.4 per cent

(c)  Effective with calendar year 1992 and thereafter, before December 31 of the previous year the contribution rate schedule for the following calendar year shall be determined on the basis of the relationship between the most recent current reserve fund and the most recent adequate reserve fund, in accordance with this subsection and subsection (d).

(1)  Whenever the ratio of the current reserve fund to the adequate reserve fund is greater than 1.69, contribution rate schedule A shall apply.

(2)  Whenever the ratio of the current reserve fund to the adequate reserve fund is 1.3 to 1.69, contribution rate schedule B shall apply.

(3)  Whenever the ratio of the current reserve fund to the adequate reserve fund is 1.0 to 1.29, contribution rate schedule C shall apply.

(4)  Whenever the ratio of the current reserve fund to the adequate reserve fund is .80 to .99, contribution rate schedule D shall apply.

(5)  Whenever the ratio of the current reserve fund to the adequate reserve fund is .60 to .79, contribution rate schedule E shall apply.

(6)  Whenever the ratio of the current reserve fund to the adequate reserve fund is .40 to .59, contribution rate schedule F shall apply.

(7)  Whenever the ratio of the current reserve fund to the adequate reserve fund is .20 to .39, contribution rate schedule G shall apply.

(8)  Whenever the ratio of the current reserve fund to the adequate reserve fund is less than .20, contribution rate schedule H shall apply.

(d)  Subject to the requirements of section 383-63 to 383-69, an employer's contribution rate for calendar year 1992 and for each calendar year thereafter shall be that rate which appears on the same line as the employer's reserve ratio for that year in the contribution rate schedule applicable for the year as specified in subsection (c).

CONTRIBUTION RATE SCHEDULES (rates in percentages)

Reserve Ratio     A   B   C   D   E   F   G   H

.1500 and over    0.0  0.0  0.0  0.2  0.6  1.2  1.8  2.4

.1400 to   .1499  0.0  0.0  0.1  0.4  0.8  1.4  2.0  2.6

.1300 to   .1399  0.0  0.0  0.2  0.6  1.0  1.6  2.2  2.8

.1200 to   .1299  0.0  0.1  0.4  0.8  1.2  1.8  2.4  3.0

.1100 to   .1199  0.0  0.2  0.6  1.0  1.4  2.0  2.6  3.2

.1000 to   .1099  0.1  0.3  0.8  1.2  1.6  2.2  2.8  3.4

.0900 to   .0999  0.3  0.5  1.0  1.4  1.8  2.4  3.0  3.6

.0800 to   .0899  0.5  0.7  1.2  1.6  2.0  2.6  3.2  3.8

.0700 to   .0799  0.7  0.9  1.4  1.8  2.2  2.8  3.4  4.0

.0600 to   .0699  0.9  1.1  1.6  2.0  2.4  3.0  3.6  4.2

.0500 to   .0599  1.1  1.3  1.8  2.2  2.6  3.2  3.8  4.4

.0300 to   .0499  1.3  1.5  2.0  2.6  3.0  3.6  4.2  4.8

.0000 to   .0299  1.7  1.9  2.4  3.0  3.4  4.0  4.6  5.2

-.0000 to  -.0499  2.1  2.3  2.8  3.4  3.8  4.4  5.0  5.4

-.0500 to  -.0999  2.5  2.7  3.2  4.0  4.4  5.0  5.4  5.4

-.1000 to  -.4999 2.9  3.1  3.6  4.6  5.0  5.4  5.4  5.4

-.5000 to  -.9999  3.4  3.6  4.2  5.2  5.4  5.4  5.4  5.4

-1.0000 to -1.4999  4.1  4.2  4.8  5.4  5.4  5.4  5.4  5.4

-1.5000 to -1.9999  4.7  4.8  5.4  5.4  5.4  5.4  5.4  5.4

-2.0000 and less    5.4  5.4  5.4  5.4  5.4  5.4  5.4  5.4

[L 1939, c 219, §7(c)(3); am L 1941, c 304, §1, pt of subs 21; RL 1945, §4253; am L 1945, c 19, §1(6); am L 1955, c 16, §1(b); RL 1955, §93-67; am L 1964, c 55, §10; HRS §383-68; am L 1969, c 277, §3; am L 1974, c 155, §2; am L 1978, c 235, §2; am L 1984, c 229, §1; gen ch 1985; am L 1991, c 68, §8]



§383-69 - Procedure for rate determination.

§383-69  Procedure for rate determination.  [L 2004, c 202, §40 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  The department of labor and industrial relations, as soon as is reasonably possible in each period, shall make its classification of employers for such period and notify each employer of the employer's rate of contributions for such period as determined pursuant to sections 383-63 to 383-69.  The determination shall become conclusive and binding upon the employer unless, within fifteen days after the mailing of notice thereof to the employer's last known address, or in the absence of mailing within fifteen days after the delivery of the notice to the employer, the employer files an application for review and redetermination, setting forth the employer's reasons therefor.  If the department grants the review, the employer shall be promptly notified thereof and shall be granted an opportunity for a fair hearing, but no employer shall have standing, in any proceeding involving the employer's rate of contributions or contribution liability, to contest the chargeability to the employer's account of any benefits paid in accordance with a determination, redetermination, or decision pursuant to sections 383-31 to 383-43; provided that the services on the basis of which the benefits were found to be chargeable did not constitute services performed in employment for the employer and only in the event that the employer was not a party to the determination, redetermination, or decision, or to any other proceedings under this chapter in which the character of the services was determined.  The employer shall be promptly notified of the department's denial of the employer's application, or of the department's redetermination, both of which shall become final unless a proceeding for judicial review in the manner provided in chapter 91 is commenced in the circuit court of the judicial circuit in which the employer resides or has the employer's principal place of business or in the circuit court of the first judicial circuit.  The proceedings shall be heard in a summary manner and shall be given precedence over all other civil actions, except for proceedings arising under section 383-41 and the workers' compensation law of the State.  An appeal may be taken from the decision of the circuit court to the intermediate appellate court, subject to chapter 602. [L 1941, c 304, §1, pt of subs 21; RL 1945, §4254; RL 1955, §93-68; am L 1965, c 96, §72; HRS §383-69; am L 1975, c 41, §1; gen ch 1985; am L 2004, c 202, §40]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."



§383-70 - Contributions; levy; returns; assessments.

§383-70  Contributions; levy; returns; assessments.  (a)  Contributions are hereby levied against employers as provided in this chapter.  Except as may be provided to the contrary in accordance with such regulations as the department of labor and industrial relations may prescribe, contributions shall be paid quarterly on or before the last day of the month succeeding the last month of each quarter.

(b)  Each employer shall make at the time and in the manner prescribed by the department a full, true, and correct report with respect to the wages paid by the employer, which report shall contain other information as may be prescribed by the department.  For each calendar quarter beginning July 1, 1988, such report shall include wage information for each employee in accordance with such rules as the department may prescribe.  The report shall be made by the employer even though the employer is not required to pay contributions.

(c)  If any return filed is erroneous, or is so deficient as not to disclose the full liability, or if the employer disclaims liability for contributions with respect to any wages upon which contributions are required to be paid, the department shall assess the correct amount of contributions and shall notify the employer thereof; and if any employer fails, neglects, or refuses to make a return, the department shall proceed as it deems best to obtain information on which to base the assessment of contributions and shall assess the same and notify the employer thereof.  The amount so assessed shall be paid on the twenty-first day after the notice was mailed, properly addressed to the employer at the employer's last known place of business.

(d)  Notices of assessment of contributions, records of contributions assessed and payments thereon, and delinquent contributions lists showing unpaid contributions assessed against any employer shall be prima facie proof of the assessment of the person assessed, the amount of contributions due and unpaid, and the delinquency in payment, and that all requirements of law in relation to the assessment of the contributions have been complied with.

(e)  If the department determines that any reason exists why the collection of any contributions accrued will be jeopardized by delaying collection, it may make an immediate assessment thereof and the director of labor and industrial relations may proceed to enforce collection immediately, but interest shall not begin to accrue upon any contributions until the date when such contributions would normally have become delinquent. [L 1939, c 219, §7(d); am L 1941, c 304, §1, pt of subs 22; RL 1945, pt of §4257; am L 1953, c 23, §1(1), (5); RL 1955, §93-69; am L 1957, c 115, §1(c); am L Sp 1959 2d, c 1, §27; am L 1967, c 19, §1; HRS §383-70; am L 1969, c 12, §1; gen ch 1985; am L 1986, c 32, §4]



§383-71 - Collection of delinquent contributions.

§383-71  Collection of delinquent contributions.  (a)  Civil action.  If any employer is in default in the payment of any contributions required to be paid by the employer pursuant to this chapter, the director of labor and industrial relations may, when the amount of the contributions with respect to which the employer is delinquent is determined, either by the report of the employer or by the assessment by the department of labor and industrial relations, proceed to collect payment of the same by action in assumpsit, in the director's own name, on behalf of the State, for the amount of the contributions, costs, penalties, and interest.  In such actions the several district courts shall have concurrent jurisdiction with the circuit courts, irrespective of the amount claimed.  Actions brought under this section shall be heard by the court at the earliest possible date and shall be entitled to preference upon the calendar of the court over all other civil actions except petitions for judicial review under this chapter and cases arising under the workers' compensation law.

No proceedings in court for the collection of delinquent contributions shall be begun after the expiration of four years from the last day of the month following the last month of the quarter for which the contributions are due; provided that in the case of a false or fraudulent return or the wilful failure to file a return with intent to evade the payment of contributions, a proceeding in court for the collection of the contributions may be begun at any time.

(b)  Distraint.  If the amount of contributions or interest assessed is not paid when due the director may collect payment of same by distress upon so much of the delinquent employer's goods, chattels, moneys, or intangibles represented by negotiable evidences of indebtedness, as the director may deem sufficient to satisfy the payment of contributions due, penalties, and interest if any, and the costs and expenses of distress.  In the case of moneys, distress shall be effected by seizure, and in other cases distress shall be effected by seizure and sale of the property.  The director shall take possession and keep the distrained property until the sale.  After taking possession, the director shall sell the delinquent employer's interest in the property at public auction after first giving fifteen days' public notice of the time and place of the sale in the county where the sale is to be held, and by posting notice in at least three public places in the county where the sale is to be held.  The director may require the assistance of any sheriff or authorized police officer of any county to aid in the seizure and sale of the distrained personal property.  The director may further retain the services of any person competent and qualified to aid the sale of the distrained personal property, provided that the consent of the delinquent employer is obtained.  Any sheriff or the person so retained by the director shall be paid a fair and reasonable fee but in no case shall the fee exceed ten per cent of the gross proceeds of the sale.  Any person other than a sheriff so retained by the director to assist the director may be required to furnish a bond in an amount to be determined by the director.  The fees and the cost of the bond shall constitute a part of the costs and expenses of the distress.

The sale shall take place within twenty days after seizure; provided that by public announcement at the sale, or at the time and place previously set for the sale, it may be extended for one week.  Any further extension of the sale shall be with the consent of the delinquent employer.  The sale, in any event shall be completed within forty-five days after seizure of the property.  Sufficient property shall be sold to pay all contributions, penalties, interest, costs, and expenses.  On payment of the price bid for any property sold, the delivery thereof with a bill of sale from the director shall vest the title of the property in the purchaser.  No charge shall be made for the bill of sale.  All surplus received upon any sale after the payment of the contributions, penalties, interest, costs, and expenses, shall be returned to the owner of the property sold, and until claimed shall be deposited in the director's office subject to the order of the owner.  Any unsold portion of the property seized may be left at the place of sale at the risk of the owner.  If the owner of the property seized desires to retain or regain possession thereof, the owner may give a sufficient bond and surety to produce the property at the time and place of sale or pay all contributions, penalties, interest, costs, and expenses.

(c)  Liens, foreclosure.  The claim of the department for any contributions, including penalties and interest thereon, not paid when due, shall be a lien upon property as provided by section 231-33, and the powers conferred on the director of taxation by that section apply to these contributions, the same as other state taxes.  However, as to the powers conferred on the director of taxation by section 231-33(h), such powers are, as to these contributions, conferred on the director of labor and industrial relations, and the lien may be foreclosed in a court proceeding or by distraint under this section. [L 1939, c 219, §7(e); am L 1941, c 304, §1, pt of subs 22 and subs 23; RL 1945, pt of §§4257, 4258; am L 1949, c 77, §1; am L 1953, c 23, §1(6); RL 1955, §93-70; am L 1957, c 115, §1(d) and c 185, §§2, 3; am L Sp 1959 2d, c 1, §§16, 27; HRS §383-71; am L 1975, c 41, §1; gen ch 1985; am L 1989, c 211, §10; am L 1990, c 281, §11; am L 1998, c 2, §94]

Rules of Court

Assignment of cases in circuit court, see HRCP rule 40.



§383-72 - Priorities under legal dissolutions or distributions.

§383-72  Priorities under legal dissolutions or distributions.  In the event of any distribution of an employer's assets pursuant to an order of any court under the laws of this State, including any receivership, assignment for benefit of creditors, adjudicated insolvency, composition, or similar proceedings, contributions then or thereafter due shall be paid in full prior to all other claims except taxes and claims for wages of not more than $300 to each claimant, earned within six months of the commencement of the proceeding.  In the event of an employer's adjudication in bankruptcy, judicially confirmed extension proposal, or composition, under the federal Bankruptcy Act of 1898, as amended, contributions then or thereafter due shall be entitled to such priority as is provided in section 64(a) of that Act (11 U.S.C. sec. 104(a)), as amended. [L 1939, c 219, §9(f); RL 1945, §4268; am L 1955, c 81, §1; RL 1955, §93-71; HRS §383-72]



§383-73 - Penalty for delinquency; remission.

§383-73  Penalty for delinquency; remission.  A penalty of ten per cent or $10, whichever is greater, shall be added to the amount of all delinquent contributions, as hereafter defined, and any delinquent contribution and penalty remaining unpaid fifteen days after the date of delinquency shall bear interest from the date of delinquency at the rate of two-thirds of one per cent for each month or fraction of a month until paid.  Any penalty and interest above referred to shall be added to the contribution and shall be collected as though the same were a part of the contribution.  For the purposes of this section, a contribution shall be deemed delinquent:

(1)  Upon a nonpayment thereof on the date prescribed for its payment, but only in case of failure to pay a contribution shown due by a return, or in case of failure to file a return, or in case of failure to pay a contribution because of a false or fraudulent return; and

(2)  Upon nonpayment thereof within the time provided by paragraph (c) of section 383-70, in any other case.

Except in cases of fraud or wilful violation of this chapter or wilful refusal to make a return (but inclusion in a return of a claim of nonliability for contributions shall not be deemed a refusal to make a return), the director of labor and industrial relations may, in a case of excusable failure to file a return or pay a contribution within the time required by this chapter or in a case of uncollectibility of the whole amount due, remit any amount of penalties or interest added to any delinquent contribution.  In all such cases there shall be placed on file in the director's office a statement showing the name of the person receiving such remission, the principal amount of the contribution, and the period involved.

Whenever an employer makes a partial payment of a sum owed for delinquent contributions, penalties, and interest, the amount received by the director shall first be credited to interest, then to penalties, and then to principal. [L 1939, c 219, §7(f); am L 1941, c 304, §1, subs 24; RL 1945, §4259; am L 1951, c 123, §1; am L 1953, c 23, §1(4); RL 1955, §93-72; am L 1957, c 205, §1(b); HRS §383-73; gen ch 1985]



§383-74 - Appeal; correction of assessment or contributions.

§383-74  Appeal; correction of assessment or contributions.  Any person aggrieved by any assessment of a contribution or a penalty or contributions assessed pursuant to this chapter, having paid the contribution or penalty, may appeal from the assessment by filing a written notice of appeal with the department within twenty days after the date of mailing of the notice of assessment to the person's last known address.  The appeal shall be heard by the referee in accordance with applicable provisions of sections 383-38 and 383-39.  Any amount determined to have been erroneously paid as a result of the final determination of the appeal in favor of the employing unit, or as a result of a final judgment for the employing unit in an action brought pursuant to section 40-35, shall be refunded, without interest and without the addition of any other charges, in the same manner as other refunds under this chapter.  Notwithstanding any other provisions of law to the contrary, any amount which is paid under protest or which is covered by any appeal or action referred to in this section shall not be held as a special deposit, but the amount shall in all respects be subject to sections 383-122 and 383-127 to the same effect as though the amount had not been paid under protest and was not covered by the appeal or action. [L 1939, c 219, §7(g); am L 1941, c 304, §1, subs 25; RL 1945, §4260; RL 1955, §93-73; am L Sp 1957, c 1, §29; am L Sp 1959 2d, c 1, §§14, 27; am L 1963, c 114, §1; HRS §383-74; am L 1969, c 129, §1; gen ch 1985; am L 1987, c 119, §3]



§383-75 - Compromise.

§383-75  Compromise.  In case there is at any time any dispute with respect to the liability, for any period or periods, of any employing unit or employing units for the payment of any contribution or contributions under this chapter which have not been paid, or for the payment of any additional amount or amounts on account of any contribution or contributions for such period or periods over and above the amount or amounts theretofore paid by the employing unit or employing units, the department of labor and industrial relations may settle and compromise the dispute upon such terms as shall be approved by the department; provided that if the issues involved in any such dispute have been referred to the attorney general then no settlement and compromise thereof shall be made without the approval of the attorney general.  Any settlement and compromise made pursuant to this section shall be binding upon the department, and the employing unit or employing units which are parties thereto.  Any such settlement and compromise may include the waiver of the contributions in dispute for any portion or portions of the period or periods in question, the waiver of any percentage of the contribution or contributions in dispute, the waiver of interest, or the waiver of penalties.  Any such compromise and settlement may be made prior to or after any assessment pursuant to section 383-70 or the commencement of proceedings under section 383-71.  Nothing in this section shall be deemed to authorize the compromise of any issue which has become finally determined. [L 1941, c 304, §1, subs 26; RL 1945, §4261; RL 1955, §93-74; am L Sp 1959 2d, c 1, §27; HRS §383-75]



§383-76 - Refunds and adjustments.

§383-76  Refunds and adjustments.  (a)  If not later than four years after the date of payment of any amount as a contribution or contributions or interest thereon or penalty with respect thereto, an employing unit which has made such payment erroneously makes application for an adjustment thereof in connection with subsequent contribution payments, or for a refund thereof because the adjustment cannot be made within a reasonable time, and if the department of labor and industrial relations determines that payment of such contribution or contributions or interest or penalty or any portion thereof was erroneous, the department shall allow the employing unit to make an adjustment thereof, without interest, in connection with subsequent contribution payments by the employing unit, or if the adjustment cannot be made within a reasonable time, the department shall refund from the unemployment compensation fund or the administration fund as may be appropriate, without interest, the amount erroneously paid.  For like cause and within the same period, adjustment or refund may be so made on the department's own initiative.  Any number of such payments erroneously made by an employing unit may form the basis of one application.  The four-year limitation period stated above shall be applicable with respect to payments made in the year 1937 and in all subsequent years.

(b)  [L 2004, c 202, §41 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  The applicant shall be promptly notified of the action of the department upon any application for adjustment or refund pursuant to subsection (a) of this section.  In case any such application is denied in whole or in part, the applicant, within thirty days after the date of mailing of notice of the action to the applicant's last known address, or in the absence of such mailing within thirty days after the delivery of the notice to the applicant, may appeal from such denial to the circuit court of the judicial circuit wherein is the principal place of business of the applicant or the circuit court of the first judicial circuit.  The department shall be the party respondent to any such judicial proceedings.  The procedure in the trial before the circuit court shall be in accordance with the procedure applicable to actions under section 40-35.  Proceedings for review by the intermediate appellate court may be taken and had, subject to chapter 602, in the same manner, but not inconsistent with this chapter, as is provided in civil actions.  In case the final determination in any such judicial proceedings shall be in favor of the employing unit, in whole or in part, any amount determined by such final judgment to have been erroneously paid shall be adjusted or refunded, without interest and without the addition of any other charges, in the same manner as other adjustments or refunds under this chapter.

(c)  An employing unit shall be entitled to receive an adjustment or refund pursuant to subsection (a) of this section or to appeal from the denial of an application therefor pursuant to subsection (b) of this section whether or not the erroneously made payment or payments forming the basis of the application or appeal have been made under protest.

(d)  The remedy given in this section is in addition to the remedies provided in section 383-74; provided that no payment made as the result of an assessment made pursuant to section 383-70(c) shall be made the subject of an appeal pursuant to this section.

(e)  In case any final determination in any proceedings provided for in section 383-74 shall be in favor of the employing unit, in whole or in part, the amount found in such proceedings to have been erroneously paid by the employing unit shall be refunded to the employing unit in the same manner as other refunds under this chapter. [L 1939, c 219, §9(e); am L 1941, c 304, §1, subs 31; RL 1945, §4267; am L 1953, c 41, §1(4); RL 1955, §93-75; am L Sp 1959 2d, c 1, §27; HRS §383-76; am L 1987, c 119, §4; am L 2004, c 202, §41]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Revision Note

Only the subsection amended is compiled in this Supplement.

Rules of Court

Appeal to circuit court, see HRCP rule 72; to supreme court, see Hawaii Rules of Appellate Procedure.



§383-77 - Employers' coverage, election.

§383-77  Employers' coverage, election.  Any employing unit, for which services that do not constitute employment as defined in this chapter are performed, may file with the department of labor and industrial relations a written election that all such services performed with respect to which payments are not required under an employment security law of any other state or of the federal government, and which are performed by individuals in its employ in one or more distinct establishments or places of business, shall be deemed to constitute employment by an employer for all of the purposes of this chapter for not less than two calendar years.

Upon the written approval of the election by the department, the services shall be deemed to constitute employment subject to this chapter from the first day of the calendar quarter in which the approval is granted.  The services shall cease to be deemed employment subject hereto as of January 1 of any calendar year subsequent to such two calendar years, only if at least thirty days prior to such first day of January the employing unit has filed with the department a written notice to that effect. [L 1939, c 219, §8; am L 1941, c 304, §1, subs 27; am L 1943, c 160, §1, subs 8; RL 1945, §4262; RL 1955, §93-76; am L 1957, c 74, §2(2); am L Sp 1959 2d, c 1, §27; HRS §383-77; am L 1969, c 7, §1; am L 1982, c 20, §2]



§383-78 - REPEALED.

§383-78  REPEALED.  L 1982, c 20, §3.



§383-79 - Combining services performed for predecessor and successor employing units.

§383-79  Combining services performed for predecessor and successor employing units.  If any employing unit succeeds to or acquires the organization or business of another, the number of employees performing a service and the number of weeks during which the service is performed for the predecessor and successor shall be combined for the purpose of determining whether the service is subject to this chapter if the service is agricultural labor or service described in section 383-7(4)(B)(ii). [L 1963, c 174, §2; Supp, §93-78; am L 1967, c 51, §2; HRS §383-79]



§383-91 - Duties and powers of department, director.

PART IV.  ADMINISTRATION

§383-91  Duties and powers of department, director.  (a)  The department of labor and industrial relations, herein referred to as the "department" shall administer this chapter through the director of labor and industrial relations pursuant to chapter 371.  The director may delegate to any person such power and authority, vested in the director by this chapter, as the director deems reasonable and proper for the effective administration of this chapter, except the power to make rules or regulations, and may in the director's discretion bond any person handling moneys or signing checks hereunder.  The director may cause to be printed and distributed to the public the text of this chapter or chapter 371, and any other material the director deems relevant and suitable, and the director shall deliver a copy of the director's rules and regulations to any person making application therefor.  The director may require such reports, make such investigations, and take such other action as the director deems necessary or suitable for the administration of this chapter.

(b)  Personnel standards on a merit basis covering all persons employed in the administration of this chapter shall be established and maintained.  The personnel standards shall be in conformity with the personnel standards promulgated by the Secretary of Labor pursuant to the Social Security Act, as amended, and the Act of Congress entitled "An act to provide for the establishment of a national employment system and for cooperation with the states in the promotion of such system, and for other purposes", approved June 6, 1933, as amended.  The director may adopt such regulations applicable with respect to all persons employed in the administration of this chapter, as may be necessary to meet personnel standards promulgated by the Secretary of Labor and to provide for all matters which are appropriate to the establishment and maintenance of a merit system on the basis of efficiency and fitness.  Appointments of all persons employed in the administration of this chapter shall be on a merit basis and shall be made in accordance with the applicable provisions of any state civil service law; provided that if and whenever there are no applicable provisions of any state civil service law or if and whenever any state civil service law does not meet the personnel standards promulgated by the Secretary of Labor, then the personnel standards established and maintained by the director pursuant to this subsection, and meeting the personnel standards promulgated by the Secretary of Labor, shall be applied with respect to all persons employed in the administration of this chapter.

(c)  Subsection (b) of this section shall not apply to any person who pursuant to chapter 371, or any other provision of law, is exempted from state civil service provisions, unless the application of subsection (b) to any such person is specifically provided for by this chapter or is required in order to conform to the requirements of section 303(a) of the Social Security Act as amended or to the personnel standards promulgated by the Secretary of Labor.

(d)  Any provision of law to the contrary notwithstanding, the director may dismiss without notice any person employed in the administration of this chapter upon receipt of notice of a determination by the United States Civil Service Commission that the person has violated the Act of Congress entitled "An act to prevent pernicious political activities", as amended, and that such violation warrants the removal of the person from the person's employment.

(e)  The deputy attorney general or deputies attorney general assigned by the attorney general to furnish the legal services necessary in carrying out this chapter shall be compensated by the director. [L 1939, c 219, §10(a); am L 1941, c 304, §1, pt of subs 32; RL 1945, §4269; am L 1951, c 195, §1(11), (12); am L 1953, c 41, §1(2) and c 105, §4; RL 1955, §93-90; am L Sp 1959 2d, c 1, §27; HRS §383-91; gen ch 1985]

Note

In subsection (d), "United States Civil Service Commission" now "Office of Personnel Management".  Executive Order 12107 (December 28, 1978), Reorganization Plan No. 2.

Cross References

Rulemaking, see chapter 91.

Attorney General Opinions

The referee must be appointed pursuant to the civil service law.  Att. Gen. Op. 61-59.



§383-92 - Rules and regulations.

§383-92  Rules and regulations.  The director of labor and industrial relations may adopt, amend, or repeal such rules and regulations as the director deems necessary or suitable for the administration of this chapter.  The rules and regulations when prescribed in accordance with chapter 91 shall have the force and effect of law and shall be enforced in the same manner as this chapter.

Any interested person may petition for an amendment or repeal of such rule or regulation as provided in section 91-6. [L 1939, c 219, §10(d); am L 1941, c 304, §1, pt of subs 32; RL 1945, §4270; am L 1951, c 195, §1(13); RL 1955, §93-91; am L 1965, c 96, §73; HRS §383-92; gen ch 1985]



§383-92.5 - Worker profiling.

[§383-92.5]  Worker profiling.  The department shall establish and utilize a system of profiling all new claimants for regular compensation in compliance with section 4 of the Unemployment Compensation Amendments of 1993 (P.L. 103-152) that:

(1)  Identifies which claimants will be likely to exhaust regular compensation and will need job search assistance services to make a successful transition to new employment;

(2)  Refers claimants identified pursuant to paragraph (1) to reemployment services, such as job search assistance services, available under any state or federal law;

(3)  Collects follow-up information relating to the services received by these claimants and the employment outcomes for these claimants subsequent to receiving the services, and utilizes this information in making identifications pursuant to paragraph (1); and

(4)  Meets other requirements that the Secretary of Labor deems appropriate. [L 1994, c 112, §1]



§383-93 - Investigation of unemployment hazard.

§383-93  Investigation of unemployment hazard.  The department of labor and industrial relations shall investigate and report upon the degree of unemployment hazard in various industries and occupations and shall recommend to employers in industries or occupations showing an unusual unemployment hazard means for stabilizing employment.  It shall also, if necessary, recommend to the legislature a higher rate of tax for any classification of industries or occupations in which unemployment is excessive. [L 1939, c 219, §10(f); am L 1941, c 304, §1, pt of subs 32; RL 1945, §4271; RL 1955, §93-92; am L Sp 1959 2d, c 1, §27; HRS §383-93]



§383-94 - Records and reports.

§383-94  Records and reports.  (a)  Each employing unit shall keep true and accurate work records, for such periods of time and containing such information as the department of labor and industrial relations may prescribe.  The records shall be open to inspection and be subject to being copied by the authorized representatives of the department at any reasonable time and as often as may be necessary.  Any authorized representative of the department, or the referee, may require from any employing unit any sworn or unsworn reports, with respect to persons employed by it, which such authorized representative, or the referee, deems necessary for the effective administration of this chapter.

(b)  Each employer shall report all new employees hired subject to procedures prescribed by the department, within five working days after the first day of employment of such individual.  If any employer fails to report with respect to a newly hired employee within five working days after the first day of employment, the employer shall pay a penalty in the amount of $10.  Effective October 1, 1998, employers need not report all new hires to the department.

(c)  Each employer shall report the separation of any employee or the wages paid to such employee, or both, upon request of the department within five calendar days from the date that the request was mailed to the employer.  If any employer fails to report with respect to the separation of an individual, or the remuneration which the employer paid to the individual, or both, within five calendar days after mailing of notice from the department, the employer shall pay a penalty in the amount of $10.

(d)  Each employer or employing unit as defined in section 383-1 shall furnish the department with wage information for each employee in accordance with rules as the department of labor and industrial relations may prescribe, except that no report shall be filed with respect to an employee of a state or local agency performing intelligence or counterintelligence functions, if the head of that agency has determined that filing such a report could endanger the safety of the employee or compromise an ongoing investigation or intelligence mission.  Such quarterly wage report shall be filed with the department on or before the last day of the month succeeding the last month of each quarter.  Any employer who fails to file a report of wages paid to each of the employer's employees for any period in the manner and within the time prescribed by this chapter and the rules of the department, or any employer who the department finds has filed an insufficient report, shall pay a penalty of $30.

(e)  Penalties shall be assessed, collected, and paid into the fund in the same manner as contributions.  The director, in a case of excusable failure to file any report under this section within the required time, may remit the penalty. [L 1939, c 219, §10(g); am L 1941, c 304, §1, pt of subs 32; RL 1945, §4272; am L 1955, c 51, §1(2); RL 1955, §93-93; am L 1957, c 205, §1(c); am L Sp 1959 2d, c 1, §27; HRS §383-94; am L 1969, c 129, §2; am L 1976, c 157, §7; gen ch 1985; am L 1986, c 32, §5; am L 1997, c 172, §2]



§383-95 - Disclosure of information.

§383-95  Disclosure of information.  (a)  Except as otherwise provided in this chapter, information obtained from any employing unit or individual pursuant to the administration of this chapter and determinations as to the benefit rights of any individual shall be held confidential and shall not be disclosed or be open to public inspection in any manner revealing the individual's or employing unit's identity.  Any claimant (or the claimant's legal representative) shall be supplied with information from the records of the department to the extent necessary for the proper presentation of the claimant's claim in any proceeding under this chapter.  Subject to such restrictions as the director may by rule prescribe, and costs incurred in furnishing the information are reimbursed to the department and all safeguards are established as are necessary to ensure that information furnished by the department is used only for authorized purposes, the information and determinations may be made available to:

(1)  Any federal or state agency charged with the administration of an unemployment compensation law or the maintenance of a system of public employment offices;

(2)  The Bureau of Internal Revenue of the United States Department of Treasury;

(3)  Any federal, state, or municipal agency charged with the administration of a fair employment practice or anti-discrimination law;

(4)  Any other federal, state, or municipal agency if the director deems that the disclosure to the agency serves the public interest; and

(5)  Any federal, state, or municipal agency if the disclosure is authorized under section 303 of the Social Security Act and section 3304 of the Internal Revenue Code of 1986, as amended.

(b)  Information obtained in connection with the administration of the employment service may be made available to persons or agencies for purposes appropriate to the operation of a public employment service.

(c)  Upon requests therefor the department shall furnish to any agency of the United States charged with the administration of public works or assistance through public employment, and may furnish to any state agency similarly charged, the name, address, ordinary occupation and employment status of each recipient of benefits and the recipient's rights to further benefits under this chapter.

(d)  The department may request the comptroller of the currency of the United States to cause an examination of the correctness of any return or report of any national banking association rendered pursuant to this chapter, and may in connection with the request transmit any of the report or return to the comptroller of the currency of the United States as provided in section 3305(c) of the federal Internal Revenue Code. [L 1939, c 219, §10(g); am L 1941, c 304, §1, pt of subs 32; RL 1945, §4274; RL 1955, §93-94; am L Sp 1959 2d, c 1, §27; HRS §383-95; am L 1969, c 16, §1; gen ch 1985; am L 1997, c 172, §3]



§383-96 - Service.

§383-96  Service.  Whenever it is provided herein that any service shall be made upon the department of labor and industrial relations, such service may be made upon the director of labor and industrial relations or upon such representative as the director may have designated for that purpose. [L 1941, c 304, §1, pt of subs 32; RL 1945, §4275; RL 1955, §93-95; am L Sp 1959 2d, c 1, §27; HRS §383-96]

Rules of Court

Service, see HRCP rule 4(d)(5).



§383-97 - Change of rates.

§383-97  Change of rates.  Whenever the department of labor and industrial relations believes that a change in contribution or benefit rates will become necessary to protect the solvency of the fund, it shall promptly so inform the governor and the legislature, and make recommendations with respect thereto. [L 1941, c 304, §1, pt of subs 32; RL 1945, §4276; RL 1955, §93-96; am L Sp 1959 2d, c 1, §27; HRS §383-97]



§383-98 - Referee.

§383-98  Referee.  (a)  In accordance with section 383-91(b), the director of labor and industrial relations shall appoint one or more referees.

(b)  Subject to sections 383-125 and 383-126, each referee shall receive a salary as fixed by law, and shall also be paid such reasonable traveling and other expenses as may be incurred in the discharge of the referee's duties, such salary and expenses to be paid out of the employment security administration fund.

(c)  Section 601-7 relating to disqualification of judges shall be equally applicable to each referee and any substitute referee.

(d)  In accordance with section 383-91(b), the director may appoint one or more substitute referees to serve (1) during any temporary absence of a referee from the referee's duties, (2) in the event a referee is disqualified to hear any appeal, (3) in the event of vacancy in the office of referee, or (4) if, for any reason, the director finds that the services of substitute referees are necessary for prompt and expeditious handling of appeals.  Any substitute referee, while so serving, shall have all the powers and duties of a referee and shall receive compensation for the substitute referee's services at the daily rate provided at step G of the salary range of full time referees under the classified service for each day's actual attendance upon the substitute referee's duties and shall also be paid such reasonable traveling and other expenses as may be incurred in the discharge of the substitute referee's duties, the compensation and expenses to be paid out of the employment security administration fund.  Substitute referees shall not be entitled to longevity step increases.  In case any appeal shall be referred to a substitute referee for hearing, the substitute referee shall retain jurisdiction of the appeal so referred to the substitute referee, notwithstanding that the regular referee may become available, unless the reference of the appeal to the substitute referee shall be revoked by the director.  The final decisions of a referee and the principles of law declared by the referee in arriving at such decisions, unless expressly or impliedly overruled by a later decision of a court of competent jurisdiction or of a referee, shall be binding upon any substitute referee in proceedings which involve similar questions of law. [L 1941, c 304, §1, pt of subs 32; RL 1945, §4277; am L 1953, c 41, §1(11); RL 1955, §93-97; am L 1961, c 108, §1; am L 1963, c 174, §5; HRS §383-98; am L 1972, c 157, §1; am L 1976, c 126, §1; gen ch 1985]

Revision Note

Section "601-7" substituted for "601-16".

Attorney General Opinions

The referee is not exempted from the civil service law under §76-16(8) and must be appointed pursuant thereto.  Att. Gen. Op. 61-59.



§383-99 - Oaths and subpoenas.

§383-99  Oaths and subpoenas.  In the discharge of the duties, imposed by this chapter, the director of labor and industrial relations, any duly authorized representative of the director, the referee, and any substitute referee, shall have the same powers respecting the administration of oaths, compelling the attendance of witnesses, the production of documentary evidence, and examining or causing to be examined witnesses, as are possessed by a circuit court and may take depositions and certify to official acts.  Upon application of any of them the circuit court of any circuit or any judge of such court shall have power to enforce by proper proceedings the attendance and testimony of any witness so subpoenaed.  Subject to sections 383-125 and 383-126, subpoena and witness fees and mileage in such cases shall be the same as in criminal cases in the circuit courts and the necessary expenses of or in connection with any hearings or investigations shall be paid from the employment security administration fund. [L 1939, c 219, §10(h); am L 1941, c 304, §1, pt of subs 32; RL 1945, §4278; RL 1955, §93-98; am L Sp 1959 2d, c 1, §27; HRS §383-99; am L 1973, c 31, pt of §21]

Cross References

Depositions, see chapter 624.

Oaths, subpoenas, see §§1-21, 603-21.9, 621-1, 621-12.

Rules of Court

Depositions, see HRCP, pt V.

Oaths, subpoenas, see HRCP rules 43(d), 45.



§383-100 - Protection against self-incrimination.

§383-100  Protection against self-incrimination.  No person shall be excused from attending or testifying or producing material, books, papers, correspondence, memoranda, and other records before the director of labor and industrial relations, any duly authorized representative of the director, the referee, or any substitute referee, or in obedience to the subpoena of any of them, in any cause or proceeding before them or any of them, on the grounds that the testimony and evidence, documentary or otherwise, required of the person may tend to incriminate the person or subject the person to a penalty or forfeiture; but no individual shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which the individual is compelled, after having claimed the individual's privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that the individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying. [L 1939, c 219, §10(i); am L 1941, c 304, §1, pt of subs 32; RL 1945, §4279; RL 1955, §93-99; am L Sp 1959 2d, c 1, §27; HRS §383-100; gen ch 1985]



§383-101 - Relation to chapter 371.

§383-101  Relation to chapter 371.  The provisions of chapter 371 with respect to the adoption, amendment, repeal, and review of rules and regulations shall not apply with respect to rules and regulations under this chapter. [L 1941, c 304, §1, pt of subs 32; RL 1945, §4280; RL 1955, §93-100; HRS §383-101]



§383-102 - Preservation and destruction of records.

§383-102  Preservation and destruction of records.  (a)  The department of labor and industrial relations may cause to be made such summaries, compilations, photographs, duplications, or reproductions of any records, reports, or transcripts thereof as it may deem advisable for the effective and economical preservation of the information contained therein, and such summaries, compilations, photographs, duplications, or reproductions, duly authenticated, shall be admissible in any proceeding under this chapter if the original record or records would have been admissible therein.

(b)  The department may provide by regulation for the destruction or disposition, after reasonable periods, of any records, reports, transcripts, or reproductions thereof, or other papers in its custody, the preservation of which is no longer necessary for the establishment of contribution liability or benefit rights or for any purpose necessary to the proper administration of this chapter, including any required audit thereof. [L 1943, c 160, §1, subs 9; RL 1945, §4281; RL 1955, §93-101; am L Sp 1959 2d, c 1, §27; HRS §383-102]



§383-103 - Representation in civil and criminal actions.

§383-103  Representation in civil and criminal actions.  (a)  In any civil action to enforce this chapter the department of labor and industrial relations and the State may be represented by the attorney general or by any qualified attorney who is employed by the department for such purpose in conformity with section 103D-209(b).

(b)  All criminal actions for violations of this chapter, or of any rule or regulation issued pursuant thereto, shall be prosecuted by the attorney general or public prosecutor or county attorney of any county in which the employer has a place of business or the violator resides. [L 1939, c 219, §16; RL 1945, §4293; am L 1953, c 105, §5; RL 1955, §93-102; am L Sp 1959 2d, c 1, §27; HRS §383-103; am L 1979, c 61, §1; am L Sp 1993, c 8, §53]



§383-104 - State employment service.

§383-104  State employment service.  The provisions of the Wagner-Peyser Act, as amended, are accepted by this State and the department of labor and industrial relations is designated and constituted the agency of this State for the purpose of the Act.  The department shall establish and maintain free public employment offices in such number and in such places as may be necessary for the proper administration of this chapter and for the purposes of performing such functions as are within the purview of the Wagner-Peyser Act.  For the purpose of establishing and maintaining free public employment offices and promoting the use of their facilities, the department may enter into agreements with the Railroad Retirement Board, or any other agency of the United States, or of this or any other state charged with the administration of any law whose purposes are reasonably related to the purposes of this chapter, and as a part of such agreements may accept moneys, services, or quarters as a contribution to the maintenance of the state system of public employment offices or as reimbursement for services performed.  All moneys received for such purposes shall be deposited with the director of finance of the State and shall be expended subject to regulations of the federal government and subject to appropriation, budgeting, and accounting requirements of the State. [L 1939, c 219, §11; am L 1941, c 304, §1, subs 33; RL 1945, §4282; RL 1955, §93-103; am L 1957, c 205, §1(f); am L 1959, c 265, pt of §13; am L Sp 1959 2d, c 1, §§14, 27; am L 1963, c 114, §1; HRS §383-104]



§383-105 - Federal-state cooperation.

§383-105  Federal-state cooperation.  (a)  In the administration of this chapter, the department of labor and industrial relations shall cooperate with the United States Department of Labor to the fullest extent consistent with this chapter, and shall take such action, through the adoption of appropriate rules, regulations, administrative methods, and standards, as may be necessary to secure to the State and its citizens all advantages available under the provisions of the Social Security Act, as amended, that relate to unemployment compensation, the federal Unemployment Tax Act, the Wagner-Peyser Act, as amended, and the Federal-State Extended Unemployment Compensation Act of 1970.

(b)  In the administration of the provisions in sections 383-168 to 383-174 of this chapter, which are enacted to conform with the requirements of the Federal-State Extended Unemployment Compensation Act of 1970, the department of labor and industrial relations shall take such action as may be necessary (1) to ensure that the provisions are so interpreted and applied as to meet the requirements of such federal act as interpreted by the United States Department of Labor, and (2) to secure to the State the full reimbursement of the federal share of extended benefits paid under this chapter that are reimbursable under the federal act. [L 1939, c 219, §10(j); am L 1941, c 304, §1, pt of subs 32; RL 1945, §4273; am L 1953, c 41, §1(3); RL 1955, §93-104; am L Sp 1959 2d, c 1, §27; HRS §383-105; am L 1971, c 187, §9]



§383-106 - What reciprocal arrangements authorized.

§383-106  What reciprocal arrangements authorized.  (a)  The department of labor and industrial relations may enter into reciprocal arrangements with appropriate and duly authorized agencies of other states or of the federal government, or both, whereby:

(1)  Multistate employment.  Services performed by an individual for a single employing unit for which services are customarily performed in more than one state shall be deemed to be services performed entirely within any one of the states:

(A)  In which any part of the individual's service is performed, or

(B)  In which the individual has the individual's residence, or

(C)  In which the employing unit maintains a place of business; provided there is in effect, as to such services, an election, approved by the agency charged with the administration of the state's unemployment compensation law, pursuant to which all the services performed by the individual for the employing unit are deemed to be performed entirely within the state;

(2)  Accumulated benefit rights.  Potential rights to benefits accumulated under the unemployment compensation laws of one or more states or under one or more such laws of the federal government, or both, may constitute the basis for payment of benefits through a single appropriate agency under terms which the department finds will be fair and reasonable as to all affected interests and will not result in any substantial loss to the fund;

(3)  Insured work.  Wages or services, upon the basis of which an individual may become entitled to benefits under an unemployment compensation law of another state or of the federal government, shall be deemed to be wages for insured work for the purpose of determining the individual's rights to benefits under this chapter, and wages for insured work, on the basis of which an individual may become entitled to benefits under this chapter shall be deemed to be wages or services on the basis of which unemployment compensation under such law of another state or of the federal government is payable, but no such arrangement shall be entered into unless it contains provisions for reimbursements to the fund for such of the benefits paid under this chapter upon the basis of such wages or services and provisions for reimbursements from the fund for such of the compensation paid under such other law upon the basis of wages for insured work, as the department finds will be fair and reasonable as to all affected interests; and

(4)  Payment of contributions.  Contributions due under this chapter with respect to wages for insured work shall for the purposes of sections 383-61 to 383-75 of this chapter be deemed to have been paid to the fund as of the date payment was made as contributions therefor under another state or federal unemployment compensation law, but no such arrangement shall be entered into unless it contains provisions for such reimbursement to the fund of such contributions and the actual earnings thereon as the department finds will be fair and reasonable as to all affected interests.

(b)  The provisions of subsection (a)(2) of this section and of section 383-107 notwithstanding, the department of labor and industrial relations shall participate in any arrangements for the payment of compensation on the basis of combining an individual's wages and employment covered under this chapter with the individual's wages and employment covered under the unemployment compensation laws of other states which are approved by the United States Secretary of Labor in consultation with the state unemployment compensation agencies as reasonably calculated to assure the prompt and full payment of compensation in such situations and which include provisions for:

(1)  Applying the base period of a single state law to a claim involving the combining of an individual's wages and employment covered under two or more state unemployment compensation laws, and

(2)  Avoiding the duplicate use of wages and employment by reason of such combining. [L 1939, c 219, §17; am L 1941, c 304, §1, pt of subs 37; RL 1945, §4294; RL 1955, §93-105; am L Sp 1959 2d, c 1, §27; HRS §383-106; am L 1971, c 187, §10; gen ch 1985]



§383-107 - Reimbursement payments deemed benefits, when.

§383-107  Reimbursement payments deemed benefits, when.  Reimbursements paid from the fund pursuant to section 383-106(a)(3) shall be deemed to be benefits for the purpose of sections 383-21 to 383-24, 383-72, 383-76, and 383-121 to 383-124.  The department of labor and industrial relations may make to other state or federal agencies and receive from such other state or federal agencies reimbursements from or to the fund, in accordance with arrangements entered into pursuant to section 383-106. [L 1941, c 304, §1, pt of subs 37; RL 1945, §4295; am L 1953, c 41, §1(1); RL 1955, §93-106; am L Sp 1959 2d, c 1, §27; HRS §383-107; am L 1969, c 3, §2; am L 1971, c 187, §11]



§383-108 - Cooperation with states, etc.

§383-108  Cooperation with states, etc.  (a)  The administration of this chapter and of other state and federal unemployment compensation and public employment service laws will be promoted by cooperation between this State and such other states and the appropriate federal agencies in exchanging services, and making available facilities and information.  The department of labor and industrial relations may therefore make such investigations, secure and transmit such information, make available such services and facilities, and exercise such of the other powers provided herein with respect to the administration of this chapter as it deems necessary or appropriate to facilitate the administration of any such unemployment compensation or public employment service law, and, in like manner, accept and utilize information, services, and facilities made available to this State by the agency charged with the administration of any such other unemployment compensation of public employment service law.

(b)  The courts of this State shall recognize and enforce liabilities for unemployment contributions, interest, and penalties imposed by other states which extend a like comity to this State.

(c)  The officials of any state which extend a like comity to this State may bring action in the courts of this State to collect unemployment contributions, interest, and penalties due the state.  The certificate of the secretary of the state, or of the nearest equivalent official, that the officials are authorized to collect the contributions, penalties, and interest shall be conclusive evidence of the authority.

(d)  The attorney general may commence action in any other state by and in the name of the department to collect contributions, interest, and penalties legally due this State.

(e)  The attorney general may commence action in this State as agent for and on behalf of any other state which extends a like comity to this State to enforce judgments and liabilities for unemployment contributions, interest, and penalties due the state.

(f)  If the agency which administers the employment security law of another state has overpaid unemployment benefits to an individual located in Hawaii and certifies to the department that the individual is liable under its law to repay the benefits and requests the department to recover the overpayment, the attorney general may commence action in the courts of this State to recover the overpayment as agent for and on behalf of the other state.  The courts of this State shall entertain the action to collect the overpayment. [L 1941, c 304, §1, pt of subs 37; RL 1945, §4296; RL 1955, §93-107; am L Sp 1959 2d, c 1, §27; am L 1967, c 15, §1; HRS §383-108]



§383-109 - Cooperation with foreign governments.

§383-109  Cooperation with foreign governments.  To the extent permissible under the laws and Constitution of the United States, the department of labor and industrial relations may enter into or cooperate in arrangements whereby facilities and services provided under this chapter, and facilities and services provided under the unemployment compensation law of any foreign government, may be utilized for the taking of claims and the payment of benefits under the employment security law of this State or under a similar law of such government. [L 1941, c 304, §1, pt of subs 37; RL 1945, §4297; RL 1955, §93-108; am L Sp 1959 2d, c 1, §27; HRS §383-109]



§383-121 - Unemployment compensation fund; establishment and control.

PART V.  FUNDS

§383-121  Unemployment compensation fund; establishment and control.  There is established in the treasury of the State as a special fund, separate and apart from all public moneys or funds of the State, an unemployment compensation fund, which shall be administered by the department of labor and industrial relations exclusively for the purposes of this chapter.  All contributions pursuant to this chapter shall be paid into the fund and all compensation and benefits payable pursuant to this chapter shall be paid from the fund.  All moneys in the fund shall be mingled and undivided.  The fund shall consist of:

(1)  All contributions collected pursuant to this chapter;

(2)  Interest earned on any moneys in the fund;

(3)  Any property or securities acquired through the use of moneys belonging to the fund;

(4)  All earnings of such property or securities;

(5)  All moneys credited to this State's account in the unemployment trust fund pursuant to section 903 of the Social Security Act, as amended; and

(6)  All other moneys received for the fund from any other source. [L 1939, c 219, §9(a); am L 1941, c 304, §1, subs 28; RL 1945, §4263; RL 1955, §93-120; am L 1957, c 145, §1(a); am L Sp 1959 2d, c 1, §27; HRS §383-121; am L 1987, c 119, §5]



§383-121.5 - Renumbered as §383-127.

§383-121.5  Renumbered as §383-127.



§383-122 - Accounts and deposit.

§383-122  Accounts and deposit.  The director of finance shall maintain within the fund three separate accounts:

(1)  A clearing account;

(2)  An unemployment trust fund account;

(3)  A benefit account.

All moneys payable to the fund, upon receipt thereof by the director of finance, shall be immediately deposited in the clearing account.  The director of finance of the State shall be the treasurer and custodian of the fund and shall administer the fund in accordance with directions of the department of labor and industrial relations.

All moneys in the clearing account after clearance thereof shall, except as herein otherwise provided, be deposited immediately with the Secretary of the Treasury of the United States to the credit of the account of this State in the unemployment trust fund, established and maintained pursuant to section 904 of the Social Security Act, as amended, any provisions of law in this State relating to the deposit, administration, release, or disbursement of moneys in the possession or custody of this State to the contrary notwithstanding.  Refunds of contributions payable pursuant to section 383-76 and section 383-7(6) may be paid from the clearing account or the benefit account.  The benefit account shall consist of all moneys requisitioned from the State's account in the unemployment trust fund in the United States treasury.  Except as herein otherwise provided, moneys in the clearing and benefit accounts may be deposited in any depositary bank in which general funds of the State may be deposited, but no public deposit insurance charge or premium shall be paid out of the fund.  Moneys in the clearing and benefit accounts shall not be commingled with other state funds, but shall be maintained in separate accounts on the books of the depositary bank.  The money shall be secured by the depositary bank to the same extent and in the same manner as required by the general depositary law of this State; and collateral pledged for this purpose shall be kept separate and distinct from any collateral pledged to secure other funds of the State.  The director of finance shall be liable on the director's official bond for the faithful performance of the director's duties in connection with the unemployment compensation fund provided for under this chapter.  The liability on the official bond shall be effective immediately upon the enactment of this provision.  All sums recovered on such surety bond for losses sustained by the unemployment compensation fund shall be deposited in the fund. [L 1939, c 219, §9(b); am L 1941, c 304, §1, subs 29; RL 1945, §4264; RL 1955, §93-121; am L Sp 1959 2d, c 1, §§14, 27; am L 1963, c 114, §1; HRS §383-122; gen ch 1985; am L 1987, c 119, §6]



§383-123 - Withdrawals; administrative use.

§383-123  Withdrawals; administrative use.  (a)  Withdrawals.  Moneys requisitioned from the State's account in the unemployment trust fund shall be used exclusively for the payment of benefits and for refunds of contributions pursuant to section 383-76 and section [383-7(a)(6)], except that moneys credited to this State's account pursuant to section 903 of the Social Security Act, as amended, shall be used exclusively as provided in subsection (b).  The director of finance shall from time to time, with the approval of the department of labor and industrial relations in accordance with rules prescribed by the comptroller of the State, requisition from the unemployment trust fund such amounts, not exceeding the amount in the State's account, as it deems necessary for the payment of benefits and refunds of contributions for a reasonable future period.  The moneys shall be deposited in the benefit account.  Expenditures of such moneys in the benefit account and refunds from the clearing account shall not be subject to any provisions of law requiring specific appropriations or other formal release by state officers of moneys in their custody.  All benefits and refunds of contributions shall be paid from the fund upon warrants drawn upon the director of finance by the comptroller of the State supported by vouchers approved by the department.  Any balance of moneys requisitioned from the unemployment trust fund which remains unclaimed or unpaid in the benefit account after the expiration of the period for which the sums were requisitioned shall either be deducted from estimates for, and may be utilized for the payment of, benefits and refunds during succeeding periods, or, in the discretion of the department, shall be redeposited with the Secretary of the Treasury of the United States, to the credit of this State's account in the unemployment trust fund, as provided in section 383-122.

(b)  Administrative use.  Moneys credited to the account of this State in the unemployment trust fund by the Secretary of the Treasury of the United States pursuant to section 903 of the Social Security Act, as amended, may be requisitioned and used for the payment of benefits and for the payment of expenses incurred for the administration of this State's unemployment compensation law and public employment offices pursuant to a specific appropriation of the legislature; provided that the expenses are incurred and the money is requisitioned after the enactment of an appropriation law that:

(1)  Specifies the purposes for which the moneys are appropriated and the amounts appropriated therefor;

(2)  Limits the period within which the moneys may be obligated to a period ending not more than two years after the date of the enactment of the appropriation law; and

(3)  Limits the amount that may be obligated to an amount that does not exceed the amount by which the aggregate of the amounts credited to the account of this State pursuant to section 903 of the Social Security Act, as amended, exceeds the aggregate of the amounts obligated pursuant to this subsection and charged against the amounts credited to the account of this State.

Moneys credited to the account of this State pursuant to section 903 of the Social Security Act, as amended, may not be withdrawn or used except for the payment of benefits and for the payment of expenses for the administration of this chapter pursuant to this subsection.

The appropriation, obligation, and expenditure or other disposition of moneys appropriated under this subsection shall be accounted for in accordance with standards established by the United States Secretary of Labor.  Moneys appropriated for the payment of expenses of administration pursuant to this subsection shall be requisitioned as needed for the payment of obligations incurred under the law appropriating the moneys and, upon requisition, shall be deposited in the employment security administration fund from which the payments shall be made.  Moneys so deposited, until expended, shall remain a part of the unemployment compensation fund and, if not expended within one week after withdrawn from the unemployment trust fund, shall be returned at the earliest practical date to the Secretary of the Treasury of the United States for credit to this State's account in the unemployment trust fund.

(c)  Notwithstanding subsection (b), moneys credited to the State's account in federal fiscal years ending in 2000, 2001, and 2002 shall be used solely for the administration of the unemployment compensation program and are not subject to the specific appropriation requirements of subsection (b), except that moneys credited in calendar year 2002 with respect to P.L. 107-147 shall not be subject to the conditions of this subsection or the two‑year limitation requirement specified in subsection (b). [L 1939, c 219, §9(c); am L 1941, c 304, §1, subs 30; RL 1945, §4265; RL 1955, §93-122; am L 1957, c 145, §1(b) and c 152, §1; am L Sp 1959 2d, c 1, §§14, 27; am L 1963, c 114, §1; am L 1966, c 5, §2; HRS §383-123; am L 1971, c 187, §12; am L 1973, c 4, §1; am L 1984, c 14, §1; am L 1987, c 119, §7; am L 2001, c 112, §1; am L 2005, c 249, §2; am L 2006, c 190, §§2, 3]



§383-124 - Relation to unemployment trust fund.

§383-124  Relation to unemployment trust fund.  Sections 383-121 to 383-123 to the extent that they relate to the unemployment trust fund, shall be operative only so long as the unemployment trust fund continues to exist, and so long as the Secretary of the Treasury of the United States continues to maintain for the State a separate account of all funds deposited therein by the State for benefit purposes, together with the State's proportionate share of the earnings of such unemployment trust fund, from which no other state or territory is permitted to make withdrawals.  If and when the unemployment trust fund ceases to exist, or the separate account is no longer maintained, all moneys, properties, or securities therein, to the credit of the unemployment compensation fund of the State, are returnable to the director of finance of the State who shall hold, invest, transfer, sell, deposit, and release such moneys, properties, or securities in a manner approved by the department of labor and industrial relations in accordance with this chapter.  The moneys shall be invested in the following readily marketable classes of securities:  bonds or other interest-bearing obligations of the United States, or other securities which may be acquired under the sinking fund laws of the State; provided that the investment shall at all times be so made that all the assets of the fund shall always be readily convertible into cash when needed for the payment of benefits.  The director of finance shall dispose of securities or other properties belonging to the unemployment compensation fund only under the direction of the department. [L 1939, c 219, §9(d); RL 1945, §4266; RL 1955, §93-123; am L Sp 1959 2d, c 1, §27; HRS §383-124]



§383-125 - Financing employment security administration.

§383-125  Financing employment security administration.  All moneys received from the federal government or other sources that are required by federal law or regulations to be for the purposes of administering the employment security program shall be expended subject to the findings of the Secretary of Labor as to purpose and amount, and subject to all appropriation, budgeting, and accounting requirements of the State not inconsistent with federal laws and regulations governing such moneys. [L 1939, c 219, §12(a); am L 1941, c 304, §1, pt of subs 34; RL 1945, §4283; am L 1953, c 41, §1(2); RL 1955, §93-124; am L 1957, c 145, §1(c), c 152, §1, and c 205, §1(g); am L 1959, c 265, §13(b); HRS §383-125]



§383-126 - Reimbursement of fund.

§383-126  Reimbursement of fund.  If any moneys received after June 30, 1941, from the Secretary of Labor under title III of the Social Security Act, or any unencumbered balances in the employment security administration fund as of that date, or any moneys granted after that date to the State pursuant to the Wagner-Peyser Act, are found by the Secretary of Labor, because of any action or contingency, to have been lost or been expended for purposes other than, or in amounts in excess of, those found necessary by the Secretary of Labor for the proper administration of this chapter, it is the policy of the State that such moneys shall be replaced by moneys appropriated for such purpose from the general funds of the State to the employment security administration fund for expenditure as provided in section 383-125.  Upon receipt of notice of such a finding by the Secretary of Labor, the department of labor and industrial relations shall promptly report the amount required for such replacement to the governor and the governor shall, at the earliest opportunity, submit to the legislature a request for the appropriation of the amount.  This section shall not be construed to relieve the State of its obligation with respect to funds received prior to July 1, 1941, pursuant to title III of the Social Security Act. [L 1939, c 219, §12(b); am L 1941, c 304, §1, pt of subs 34; RL 1945, §4284; am L 1953, c 41, §1(2); RL 1955, §93-125; am L 1957, c 205, §1(h); am L Sp 1959 2d, c 1, §27; HRS §383-126]



§383-126.5 - Evaluation of fund balance adequacy.

[§383-126.5]  Evaluation of fund balance adequacy.  The director shall conduct an annual evaluation of the adequacy of the fund balance, taking into account conditions in the State and national economic trends, and submit a report of findings to the legislature no later than twenty days prior to the convening of each regular session. [L 1991, c 193, §1]



§383-127 - Special unemployment insurance administration fund.

[§383-127]  Special unemployment insurance administration fund.  (a)  There is created in the state treasury a special fund to be known as the special unemployment insurance administration fund.  All interest, fines, and penalties collected under this chapter on and after October 1, 1987, shall be paid into this fund and shall not be commingled with other state funds but maintained in a separate account on the books of the depository.  Interest earned upon moneys in the administration fund shall be deposited and credited to the administration fund.

All moneys payable to the administration fund shall be transferred immediately into the administration fund from the clearing account of the unemployment compensation fund.  The director of finance shall be the treasurer and custodian of the administration fund and shall administer the fund in accordance with directions by the director of labor and industrial relations.  The director of finance shall be liable on the director's official bond for the faithful performance of all duties in connection with the administration fund.  All sums recovered on such surety bond for losses sustained by the administration fund shall be deposited into the fund.

(b)  Notwithstanding any other provisions of this section to the contrary, the moneys in the administration fund shall be used for the payment of the following expenses and obligations relating to the administration of the unemployment insurance program:

(1)  Refunds or adjustments of interest on delinquent contributions and penalties or fines erroneously collected under this chapter;

(2)  Expenses for which allocation of federal funds have been duly requested but not yet received, subject to the reimbursement of the expenditures against the funds received;

(3)  Expenditures deemed necessary by the director in the administration of this chapter for which no allocations of federal administration funds have been made; and

(4)  Interest due under the provisions of section 1202(b) of the Social Security Act, as amended, for advances made to the unemployment compensation fund.

(c)  No moneys in the administration fund shall be expended for any purpose for which federal funds would otherwise be available.

(d)  All expenditures from the administration fund, except for refunds of penalties and interest erroneously collected, shall be approved by the director.

(e)  All moneys deposited or paid into the administration fund shall be continuously available to the director for expenditures consistent with this section and shall not lapse at any time.  The director may transfer moneys deposited in the administration fund to the unemployment compensation fund as the director deems necessary.

(f)  Twenty days before the convening of the legislature in regular session each year, the director shall submit a report to the legislature on the financial status of the special unemployment insurance administration fund. [L 1987, c 119, §1; am L 1988, c 77, §1]

Revision Note

Section renumbered by revisor.



§383-128 - Employment and training fund established.

§383-128  Employment and training fund established.  (a)  Effective January 1, 1992, there is established in the state treasury, apart from all other funds in this State, a special fund to be known as the employment and training fund.  All assessments collected pursuant to section 383-129 and all other moneys received by the fund from any other source shall be deposited into the employment and training fund.

(b)  The moneys in the employment and training fund may be used for funding:

(1)  The operation of the state employment service for which no federal funds have been allocated;

(2)  Business-specific training programs to create a more diversified job base and to carry out the purposes of the new industry training program pursuant to section 394-8;

(3)  Industry or employer-specific training programs where there are critical skill shortages in high growth occupational or industry areas;

(4)  Training and retraining programs to assist workers who have become recently unemployed or likely to be unemployed;

(5)  Programs to assist residents who do not otherwise qualify for federal or state job training programs to overcome employment barriers; and

(6)  Training programs to provide job-specific skills for individuals in need of assistance to improve career employment prospects.

(c)  The director shall require employers who use or who are assisted by any of these programs to contribute fifty per cent of the cost of the assistance in cash or in-kind contributions.

(d)  The department may contract for employment, education, and training services from public and private agencies and nonprofit corporations.  Contracts, pursuant to subsection (b), shall be exempt from chapter 103F so funds for these services may be expended in a timely manner to effectuate the purposes of this section.  All other disbursements shall be in accordance with chapters 103D and 103F.

(e)  The department shall ensure the proper administration of the employment and training fund program by:

(1)  Standardizing contractual language and requirements for all grantees and vendors;

(2)  Expediting the program's macro grant application process by either eliminating the county advisory committees' review or by formalizing, defining, and including specific time frames related to these committees;

(3)  Providing evidence that grant applications are treated in accordance with fund policies by documenting the reasons for acceptance and denial of each proposed grant;

(4)  Improving the program's monitoring of funds disbursed by, at a minimum:

(A)  Establishing and implementing an organized filing system;

(B)  Requiring documentation of all contact made with grant applicants and recipients; and

(C)  Ensuring that staff in all branch offices are familiar with the various reports and submittals required of the different fund recipients;

(5)  Developing and disseminating the state participant evaluation form to the program's vendors;

(6)  Developing and implementing strategies for evaluating the program's overall success that include but are limited to:

(A)  Assessing whether the program is improving the long-term employability of Hawaii's people;

(B)  Measuring program outcomes related to work unit and company performance; and

(C)  Collecting and comparing wage data from workers who have utilized the fund versus those who have not;

(7)  Increasing awareness of the fund and its programs by strengthening publicity;

(8)  Establishing consistent attendance-reporting requirements for both macro grant projects and micro vendors and comparing attendance rates for projects and vendors who charge additional fees to participants versus those who do not; and

(9)  Reporting as encumbrances only those obligations for which the fund has entered into bona fide contracts.

(f)  For purposes of grants and subsidies awarded under subsection (d), any organization requesting a grant or subsidy shall:

(1)  Be licensed and accredited, as applicable, under the laws of the State;

(2)  Have at least one year's experience with the project or in the program area for which the request or proposal is being made; except that the director may grant an exception where the project or program area deals with new industry training; and

(3)  Be, employ, or have under contract persons who are qualified to engage in the program or activity to be funded by the State.

(g)  Recipients of grants or subsidies shall be subject to the following conditions:

(1)  Any organization requesting a grant or subsidy shall submit its request together with all the information required by the director on an application form provided by the department;

(2)  The recipient of a grant or subsidy shall not use public funds for purposes of entertainment or perquisites;

(3)  The recipient of a grant or subsidy shall comply with applicable federal, state, and county laws;

(4)  The recipient of a grant or subsidy shall comply with any other requirements the director may prescribe;

(5)  The recipient of a grant or subsidy shall allow the director, the legislative bodies, and the legislative auditor full access to records, reports, files, and other related documents so that the program, management, and fiscal practices of the grant recipient may be monitored and evaluated to assure the proper and effective expenditure of public funds;

(6)  Every grant or subsidy shall be monitored according to rules established by the director to ensure compliance with this section; and

(7)  Any recipient of a grant or subsidy under this section who withholds or omits any material fact or deliberately misrepresents facts to the director or who violates the terms of the recipient's contract shall be in violation of this section and, in addition to any other penalties provided by law, shall be prohibited from applying for a grant or subsidy under this section for a period of five years from the date of termination.

(h)  The director shall submit a report to the legislature on the status of the employment and training fund, including expenditures and program results, at least twenty days prior to the convening of each regular legislative session.

(i)  The director of finance shall act as the treasurer and custodian of the employment and training fund, invest those moneys in accordance with applicable laws and rules, and disburse the moneys in the employment and training fund in accordance with directions by the director of labor and industrial relations; provided that if administrative encumbrances are executed, then any portions thereof that are unexpended at the close of each fiscal year shall be lapsed into the employment and training fund.  All interest earned from investment of moneys in the employment and training fund shall be deposited in the fund.  The director of finance shall be liable on the director's official bond for the faithful performance of all duties in connection with the employment and training fund.  All sums recovered on the surety bond for losses sustained by the employment and training fund shall be deposited in the fund.

(j)  Administrative costs for the collection of employment and training fund contributions and for costs related to the establishment and maintenance of the employment and training fund shall be borne by the fund beginning with fiscal year 1992-1993 and thereafter.

(k)  The director may establish positions and hire necessary personnel to establish and administer the employment and training fund in accordance with chapter 76. [L 1991, c 68, pt of §2; am L 1996, c 223, §3; am L 1997, c 190, §6; am L 1999, c 230, §1; am L 2000, c 253, §150; am L 2002, c 248, §1; am L 2004, c 216, §41; am L 2006, c 300, §13]

Note

Transfer of certain interest earnings to general fund until June 30, 2015.  L 2009, c 79, §30(a)(35).



§383-129 - Employment and training assessment.

§383-129  Employment and training assessment.  (a)  In addition to contributions determined by section 383-68, every employer, except an employer who has selected an alternative method of financing liability for unemployment compensation benefits pursuant to section 383-62, or an employer who has been assigned a minimum rate of zero per cent or the maximum rate of five and four-tenths per cent in accordance with section 383-68, shall be subject to an employment and training fund assessment at a rate of .01 per cent of taxable wages as specified in section 383-61.

(b)  Collections from the employment and training assessment shall be made in the same manner and at the same time as any contributions required under section 383-61, and shall not be deducted, in whole or in part, from the wages of individuals in an employer's employ.

(c)  Any assessments collected pursuant to this section shall remain separate and shall not be included in any manner in computing unemployment contribution rates assigned to employers in accordance with sections 383-63 to 383-68.

(d)  The director may impose penalty and interest on delinquent employment and training assessments in the same manner as provided for contributions to the unemployment compensation fund in section 383-73.  For purposes of computation of penalty and interest under this subsection, employment and training assessments shall be considered part of the employer's contributions to the unemployment compensation fund.

(e)  Collection of money from an employer delinquent in paying employment and training assessments or contributions to the unemployment compensation fund pursuant to this chapter shall first be applied to interest and penalty, then applied to delinquent unemployment compensation contributions, and finally to delinquent employment and training assessments. [L 1991, c 68, pt of §2; am L 1996, c 223, §4; am L 1997, c 194, §2; am L 2000, c 197, §1; am L 2002, c 248, §2]



§383-141 - Falsely obtaining benefits, etc.

PART VI.  PENALTIES

§383-141  Falsely obtaining benefits, etc.  Whoever makes a false statement or representation knowing it to be false or knowingly fails to disclose a material fact, to obtain or increase any benefit or other payment under this chapter or under the unemployment compensation law of any state or of the federal government, either for oneself or for any other person, shall be charged with a misdemeanor if the value of the benefit obtained or increased is $300 or less, or shall be charged with a class C felony if the value of the benefit obtained or increased exceeds $300; and each such false statement or misrepresentation or failure to disclose a material fact shall constitute a separate offense; provided that no fine or imprisonment shall be imposed in any case in which disqualification has been determined under section 383-30(5). [L 1939, c 219, §14(b)(1); am L 1941, c 304, §1, pt of subs 36; RL 1945, §4288; am L 1951, c 195, §1(10); RL 1955, §93-140; HRS §383-141; am L 1979, c 27, §1; gen ch 1985; am L 1988, c 36, §1]

Case Notes

Violation does not bar theft charge.  67 H. 406, 689 P.2d 753.



§383-142 - Employing units.

§383-142  Employing units.  Any employing unit or any officer or agent of an employing unit or any other person who makes a false statement or representation knowing it to be false, or who knowingly fails to disclose a material fact, to prevent or reduce the payment of benefits to any individual entitled thereto, or to avoid becoming or remaining a subject employer or to avoid or reduce any contribution or other payment required from an employing unit under this chapter or under the unemployment compensation law of any state or of the federal government, or who wilfully fails or refuses to make any such contributions or other payment or to furnish any reports required hereunder or to produce or permit the inspection or copying of records as required hereunder, or who wilfully fails to establish, maintain, or preserve records of all individuals in the employer's employ that show the total amount of wages paid for each pay-period to each individual while in the employer's employ, or who wilfully fails to establish, maintain, or preserve any other record, as required by this chapter or any rule or regulation adopted hereunder, shall be charged with a misdemeanor, and subject to a fine of not more than $10,000; and each false statement or representation or failure to disclose a material fact, or failure to establish, maintain, or preserve records, and each day of such a failure or refusal shall constitute a separate offense. [L 1939, c 219, §14(b)(3), (4); am L 1941, c 304, §1, pt of subs 36; RL 1945, §4289; RL 1955, §93-141; HRS §383-142; am L 2005, c 114, §2]

Cross References

Perjury and related offenses, see §§710-1060 to 710-1068.

Tampering with government records, see §710-1017.



§383-143 - General penalty.

§383-143  General penalty.  Any person who wilfully violates this chapter or any order, rule, or regulation thereunder, the violation of which is made unlawful or the observance of which is required under the terms of this chapter, and for which a penalty is neither prescribed in this chapter nor provided by any other applicable statute, shall be charged with a misdemeanor, and subject to a fine of not more than $10,000; and each day the violation continues shall be deemed to be a separate offense. [L 1939, c 219, §14(b)(5); am L 1941, c 304, §1, pt of subs 36; RL 1945, §4290; RL 1955, §93-142; HRS §383-143; am L 2005, c 114, §3]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§383-144 - Unlawful disclosures.

§383-144  Unlawful disclosures.  If any employee or member of the department of labor and industrial relations, or the referee, in violation of section 383-95, makes any disclosure of information obtained from any employing unit or individual in the administration of this chapter, or if any person who has obtained any list of applicants for work, or of claimants or recipients of benefits, under this chapter, shall use or permit the use of such list for any political purpose, he shall be fined not less than $20 nor more than $200, or imprisoned not more than ninety days, or both. [L 1939, c 219, §14(a); am L 1941, c 304, §1, pt of subs 36; RL 1945, §4291; RL 1955, §93-143; am L Sp 1959 2d, c 1, §27; HRS §383-144]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§383-161 - Waiver of rights void.

PART VII.  MISCELLANEOUS PROVISIONS

§383-161  Waiver of rights void.  (a)  Any agreement by an individual to waive, release, or commute the individual's rights to benefits or any other rights under this chapter shall be void, except agreements to withhold and deduct benefits for the following purposes:

(1)  The payment of child support obligations as provided in section 383-163.5;

(2)  The voluntary deduction and withholding of federal and state income tax from unemployment compensation as provided in section 383-163.6; and

(3)  The repayment of uncollected overissuances of food stamp coupons as provided in section 383-163.7.

(b)  Any agreement by an individual in the employ of a person or concern to pay all or any portion of an employer's contributions required under this chapter from the employer, shall be void.  No employer, directly or indirectly, shall make, require, or accept any deduction from wages to finance the employer's contributions required from the employer, require or accept any waiver of any right hereunder by any individual in the employer's employ, discriminate in regard to the hiring or tenure of work or any term or condition of work of any individual on account of the individual's claiming benefits under this chapter, or in any manner obstruct or impede the filing of claims for benefits.  Any employer, officer, or agent of any employer who violates this section, for each offense, shall be fined not less than $100 nor more than $1,000, or imprisoned not more than six months, or both. [L 1939, c 219, §13(a); am L 1941, c 304, §1, pt of subs 35; RL 1945, §4285; RL 1955, §93-150; HRS §383-161; am L 1982, c 58, §8; gen ch 1985; am L 1997, c 172, §4]



§383-162 - Limitation of fees.

§383-162  Limitation of fees.  No individual shall be charged fees of any kind in any proceeding under this chapter by the department of labor and industrial relations or its representatives, or the referee, or by any court or any officer thereof, and no costs shall be awarded by the referee on an appeal.  Any individual claiming benefits in any proceeding before the department or the referee may be represented by counsel or other duly authorized agent, but no such counsel or agent shall either charge or receive for such services more than an amount approved by the department or referee, and such amount shall in no case exceed ten per cent of the sum of the average benefit duration for the prior calendar year as computed by the department of labor and industrial relations multiplied by the claimant's weekly benefit amount, payable as a result of such proceeding.  For the purposes of this section, the term "average benefit duration" shall mean the average actual duration of benefits computed by dividing the total number of weeks compensated during a year by the corresponding number of first payments made during the year.

Any person who violates this section shall, for each such offense, be fined not less than $50 nor more than $500 or imprisoned not more than six months, or both. [L 1939, c 219, §13(b); am L 1941, c 304, §1, pt of subs 35; RL 1945, §4286; RL 1955, §93-151; am L Sp 1959 2d, c 1, §27; HRS §383-162; am L 1980, c 13, §1]



§383-163 - No assignment of benefits; waiver.

§383-163  No assignment of benefits; waiver.  No assignment, pledge, or encumbrance of any right to benefits which are or may become due or payable under this chapter shall be valid and the right to benefits shall not be subject to levy, execution, attachment, garnishment, or any other remedy for the collection of debt.  No waiver of this section shall be valid, except that this section shall not apply to:

(1)  Section 383-163.5 with respect to the withholding and deduction of benefits for the payment of child support obligations;

(2)  Section 383-163.6 with respect to the voluntary withholding and deduction of benefits for payment of federal and state income taxes; and

(3)  Section 383-163.7 with respect to the withholding and deduction of benefits for repayment of uncollected overissuances of food stamp coupons. [L 1939, c 219, §13(c); am L 1941, c 304, §1, pt of subs 35; RL 1945, §4287; RL 1955, §93-152; HRS §383-163; am L 1982, c 58, §9; am L 1997, c 172, §5]



§383-163.5 - Child support intercept of unemployment benefits.

§383-163.5  Child support intercept of unemployment benefits.  (a)  An individual filing a new claim for unemployment compensation, at the time of filing such claim, shall disclose whether or not that individual owes child support obligations as defined under subsection (g).  If any individual owes child support obligations and is determined to be eligible for unemployment compensation, the department shall notify the child support enforcement agency that the individual has been determined to be eligible for unemployment compensation.

(b)  The department shall deduct and withhold, from any unemployment compensation payable to an individual who owes child support obligations, one of the following:

(1)  The amount specified by the individual to the department to be deducted and withheld under this subsection, if neither paragraph (2) nor (3) is applicable;

(2)  The amount, if any, determined pursuant to an agreement submitted to the department under section 454(20)(B)(i) of the Social Security Act by the child support enforcement agency, unless paragraph (3) is applicable; or

(3)  Any amount otherwise required to be so deducted and withheld from such unemployment compensation pursuant to legal process, as that term is defined in section 462(e) of the Social Security Act, properly served upon the department.

(c)  Any amount deducted and withheld under subsection (b) shall be paid by the department to the child support enforcement agency.

(d)  Any amount deducted and withheld under subsection (b) shall for all purposes be treated as if it were paid to the individual as unemployment compensation and paid by the individual to the child support enforcement agency in satisfaction of the individual's child support obligations.

(e)  For purposes of subsections (a) to (d), the term "unemployment compensation" means any compensation payable under this chapter, chapter 385, and amounts payable by the department pursuant to an agreement under any federal law providing for compensation, assistance, or allowances with respect to unemployment.

(f)  This section applies only if appropriate arrangements have been made for reimbursement by the child support enforcement agency for the administrative costs incurred by the department under this section.

(g)  As used in this section, the term "child support obligations" includes only obligations which are being enforced pursuant to section 576D-1.

(h)  As used in this section, the term "child support enforcement agency" means the agency established under chapter 576D. [L 1982, c 58, §7; am L 1986, c 332, §10; am L 1998, c 153, §3]



§383-163 - .

[§383-163.6]  Voluntary deduction and withholding of federal and state income taxes.  (a)  An individual filing a new claim for unemployment compensation shall, at the time of filing the claim, be advised that:

(1)  Unemployment compensation is subject to federal and state income tax;

(2)  Requirements exist pertaining to estimated tax payments;

(3)  The individual may elect to have federal income tax deducted and withheld from the individual's payment of unemployment compensation at the amount specified in the federal Internal Revenue Code;

(4)  The individual may elect to have state income tax deducted and withheld from the individual's payment of unemployment compensation at the amount specified in section 235-69;

(5)  The individual may elect to have state and local income taxes deducted and withheld from the individual's payment of unemployment compensation for other states and localities outside this State at the percentage established by the state or locality, if the department by agreement with the other state or locality is authorized to deduct and withhold income tax; and

(6)  The individual shall be permitted to change a previously elected withholding status no more than once during a benefit year.

(b)  Amounts deducted and withheld from unemployment compensation shall remain in the unemployment compensation fund until transferred to the federal, state, or local taxing authority as a payment of income tax.

(c)  The director shall follow all procedures specified by the United States Department of Labor, the federal Internal Revenue Service, and the state department of taxation, pertaining to the deducting and withholding of income tax.

(d)  Amounts shall be deducted and withheld under this section only after any other amounts allowed under chapter 383 are deducted and withheld. [L 1996, c 157, §2]



§383-163.7 - Deduction and withholding of uncollected food stamp overissuances.

[§383-163.7]  Deduction and withholding of uncollected food stamp overissuances.  (a)  An individual filing a new claim for unemployment compensation shall, at the time of filing the claim, disclose whether the individual owes an uncollected overissuance (as defined in section 13(c)(1) of the Food Stamp Act of 1977) of food stamp coupons.  The department shall notify the state food stamp agency enforcing the obligation of any individual who discloses that the individual owes an uncollected overissuance and who is determined to be eligible for unemployment compensation.

(b)  The department shall deduct and withhold from any unemployment compensation payable to an individual who owes an uncollected overissuance:

(1)  The amount specified by the individual to the department to be deducted and withheld under this subsection;

(2)  The amount determined pursuant to an agreement between the individual and the state food stamp agency under section 13(c)(3)(A) of the Food Stamp Act of 1977; or

(3)  Any amount otherwise required to be deducted and withheld from unemployment compensation pursuant to section 13(c)(3)(B) of the Food Stamp Act of 1977.

(c)  Any amount deducted and withheld under this section shall be paid by the department to the appropriate state food stamp agency.

(d)  Any amount deducted and withheld under subsection (b) shall for all purposes be treated as if it were paid to the individual as unemployment compensation and paid by the individual to the state food stamp agency as repayment of the individual's uncollected overissuance.

(e)  For purposes of this section, the term "unemployment compensation" means any compensation payable under this chapter, including amounts payable pursuant to an agreement under any federal law providing for compensation, assistance, or allowances with respect to unemployment.

(f)  This section applies only if arrangements have been made for reimbursement by the state food stamp agency for all administrative costs incurred by the department under this section that are attributable to the repayment of uncollected overissuances to the state food stamp agency. [L 1997, c 172, §1]



§383-164 - Nonliability of State.

§383-164  Nonliability of State.  Benefits shall be deemed to be due and payable under this chapter only to the extent provided in this chapter, and to the extent that moneys are available therefor to the credit of the unemployment compensation fund and the department of labor and industrial relations shall not be liable for any amount in excess of such sums. [L 1939, c 219, §19; RL 1945, §4298; RL 1955, §93-153; am L Sp 1959 2d, c 1, §27; HRS §383-164]



§383-165 - Saving clause, amendment, or repeal.

§383-165  Saving clause, amendment, or repeal.  The legislature reserves the right to amend or repeal all or any part of this chapter at any time; and there shall be no vested private right of any kind against such amendment or repeal.  All the rights, privileges, or immunities conferred by this chapter or by acts done pursuant thereto shall exist subject to the power of the legislature to amend or repeal this chapter at any time. [L 1939, c 219, §20; RL 1945, §4299; RL 1955, §93-154; HRS §383-165]



§383-166 - Conformity with federal law.

§383-166  Conformity with federal law.  The legislature hereby declares its intention to provide for carrying out the purposes of this chapter in cooperation with the appropriate agencies of other states and of the federal government, as part of a nationwide employment security program, and particularly to provide for meeting the requirements of title III of the Social Security Act, the requirements of section 3303 and section 3304 of Internal Revenue Code of 1954 (the federal Unemployment Tax Act), and the requirements of the Act of Congress referred to in section 383-104, each as amended, in order to secure for the State and the citizens thereof the grants and privileges available thereunder.  All doubts as to the proper construction of this chapter shall be resolved in favor of conformity with such requirements. [L 1939, c 219, §21; am L 1941, c 304, §1, subs 38; RL 1945, §4300; RL 1955, §93-155; HRS §383-166]



§383-167 - Amendment or repeal of federal law, effect of; nonconformity, effect of.

§383-167  Amendment or repeal of federal law, effect of; nonconformity, effect of.  If at any time the governor finds that the federal Unemployment Tax Act has been amended or repealed by act of Congress, with the result that no portion of the contributions required by this chapter may be credited against the tax under the federal Unemployment Tax Act, the governor shall publicly so proclaim and upon the date of such proclamation this chapter requiring the payment of contributions and benefits shall be suspended.  The department of labor and industrial relations shall thereupon requisition from the unemployment trust fund all moneys therein standing to the credit of the State and shall direct the director of finance to deposit such moneys, together with any other moneys in the fund, as a special fund in any banks or public depositaries in the State in which general funds of the State may be deposited.  Such moneys shall after six months be refunded to the employers who have made contributions under this chapter, on the following basis:  each employer shall be entitled to the total of the contributions paid by the employer less the total of benefits charged to the employer's account pursuant to sections 383-63 to 383-69, and if there are not sufficient moneys to pay all expenses and to pay to all the employers the amounts to which they are respectively entitled, then the amounts which the employers shall receive shall be reduced proportionately.  If after the payment of all expenses and the payment to the employers of the amounts to which they are entitled there are any moneys undisposed of, the same shall be held for disposition as the legislature may prescribe.

If at any time this chapter is amended and the effect of the amendment or any part thereof is to legally impair or prevent the application of contributions under this chapter as a credit against the taxes levied under the federal Unemployment Tax Act, then the disabling amendment or part thereof shall not go into effect so long as the disability or prohibition exists and shall go into effect if and when the disability or prohibition ceases to exist, and in any case where the effect is caused by a part of an amendment the remainder of the amendment shall not be affected thereby and shall nevertheless go into effect in accordance with its provisions. [L 1939, c 219, §21; am L 1941, c 304, §1, subs 39; RL 1945, §4301; RL 1955, §93-156; am L Sp 1959 2d, c 1, §§14, 27; am L 1963, c 114, §1; HRS §383-167; gen ch 1985]



§383-168 - Definitions.

§383-168  Definitions.  As used in this part, unless the context clearly requires otherwise:

(1)  "Extended benefit period" means a period which:

(A)  Begins with the third week after the first week for which there is a state "on" indicator; and

(B)  Ends with either of the following weeks, whichever occurs later:

(i)  The third week after the first week for which there is a state "off" indicator; or

(ii)  The thirteenth consecutive week of such period; provided that no extended benefit period may begin before the fourteenth week following the end of a prior extended benefit period which was in effect with respect to this State.

(2)  (A)  There is a "state 'on' indicator" for this State for a week which begins before September 26, 1982, if the director of labor and industrial relations determines, in accordance with the regulations of the United States Secretary of Labor, that for the period consisting of such week and the immediately preceding twelve weeks, the rate of insured unemployment (not seasonally adjusted) under this chapter:

(i)  Equaled or exceeded 120 per cent of the average of such rates for the corresponding thirteen-week period ending in each of the preceding two calendar years, and

(ii)  Equaled or exceeded 4 per cent.

(B)  There is a "state 'on' indicator" for this State for a week which begins after September 25, 1982, if the director of labor and industrial relations determines, in accordance with the regulations of the United States Secretary of Labor, that for the period consisting of such week and the immediately preceding twelve weeks, the rate of insured unemployment (not seasonally adjusted) under this chapter:

(i)  Equaled or exceeded 120 per cent of the average of such rates for the corresponding thirteen-week period ending in each of the preceding two calendar years, and

(ii)  Equaled or exceeded 5 per cent.

(3)  (A)  There is a "state 'off' indicator" for this State for a week which begins before September 26, 1982, if the director determines, in accordance with the regulations of the United States Secretary of Labor, that for the period consisting of such week and the immediately preceding twelve weeks, the rate of insured unemployment (not seasonally adjusted) under this chapter:

(i)  Was less than 120 per cent of the average of such rates for the corresponding thirteen-week period ending in each of the preceding two calendar years, or

(ii)  Was less than 4 per cent.

(B)  There is a "state 'off' indicator" for this State for a week which begins after September 25, 1982, if the director determines, in accordance with the regulations of the United States Secretary of Labor, that for the period consisting of such week and the immediately preceding twelve weeks, the rate of insured unemployment (not seasonally adjusted) under this chapter:

(i)  Was less than 120 per cent of the average of such rates for the corresponding thirteen-week period ending in each of the preceding two calendar years, or

(ii)  Was less than 5 per cent.

(4)  (A)  Effective with respect to compensation for weeks of unemployment beginning after December 31, 1977, the determination of whether there has been a state "on" or "off" indicator shall be made under paragraphs (2)(A) and (3)(A) of this section as if paragraph (2)(A) did not contain clause (i) thereof and the figure "4" contained in clause (ii) thereof were "5", and as if paragraph (3)(A) did not contain clause (i) thereof and the figure "4" contained in clause (ii) thereof were "5"; except that, notwithstanding the other provisions of this paragraph to the contrary, any week for which there would otherwise be a state "on" indicator shall continue to be such a week and shall not be determined to be a week for which there is a state "off" indicator.

(B)  Effective with respect to compensation for weeks of unemployment beginning after September 25, 1982, the determination of whether there has been a state "on" or "off" indicator shall be made under paragraphs (2)(B) and (3)(B) of this section as if paragraph (2)(B) did not contain clause (i) thereof and the figure "5" contained in clause (ii) thereof were "6"; except that, notwithstanding the other provisions of this paragraph to the contrary, any week for which there would otherwise be a state "on" indicator shall continue to be such a week and shall not be determined to be a week for which there is a state "off" indicator.

(5)  "Rate of insured unemployment," for purposes of paragraphs (2) and (3) of this section, means the percentage derived by dividing:

(A)  The average weekly number of individuals filing claims for regular compensation in this State for weeks of unemployment with respect to the most recent thirteen-consecutive-week period, as determined by the director on the basis of the director's reports to the United States Secretary of Labor, by

(B)  The average monthly employment covered under this chapter for the first four of the most recent six completed calendar quarters ending before the end of such thirteen-week period.

(6)  "Regular benefits" means benefits payable to an individual under this chapter or under any other state law (including benefits payable to federal civilian employees and ex-servicemen pursuant to 5 United States Code chapter 85) other than extended benefits and additional benefits.

(7)  "Extended benefits" means benefits (including benefits payable to federal civilian employees and to ex-servicemen pursuant to 5 United States Code chapter 85) payable to an individual under the provisions of this part for weeks of unemployment in the individual's eligibility period.

(8)  "Additional benefits" means benefits payable to exhaustees by reason of conditions of high unemployment or by reason of other special factors under the provisions of any state law, including but not limited to chapter 385.

(9)  "Eligibility period" of an individual means the period consisting of the weeks in the individual's benefit year which begin in an extended benefit period and, if the individual's benefit year ends within such extended benefit period, any week thereafter which begins in such period.

(10)  "Exhaustee" means an individual who, with respect to any week of unemployment in the individual's eligibility period:

(A)  Has received, prior to such week, all of the regular benefits that were available to the individual under this chapter or any other state law (including dependents' allowances and benefits payable to federal civilian employees and ex-servicemen under 5 United States Code chapter 85) in the individual's current benefit year that includes such week; provided that for the purposes of this subparagraph, an individual shall be deemed to have received all of the regular benefits that were available to the individual although, as a result of a pending appeal with respect to wages and/or employment that were not considered in the original monetary determination in the individual's benefit year, the individual may subsequently be determined to be entitled to added regular benefits; or

(B)  The individual's benefit year having expired prior to such week has no, or has insufficient, wages and/or employment on the basis of which the individual could establish a new benefit year that would include such week; and

(C)  (i)  Has no right to unemployment benefits or allowances, as the case may be, under the Railroad Unemployment Insurance Act, the Trade Expansion Act of 1962, the Automotive Products Trade Act of 1965, and such other federal laws as are specified in regulations issued by the United States Secretary of Labor; and

(ii)  Has not received and is not seeking unemployment benefits under the unemployment compensation law of the Virgin Islands or of Canada; but if the individual is seeking such benefits and the appropriate agency finally determines that the individual is not entitled to benefits under such law the individual is considered an exhaustee; provided that this provision shall not be applicable to benefits under the Virgin Islands law beginning on the day after the day on which the United States Secretary of Labor approves under section 3304(a) of the Internal Revenue Code of 1954 an unemployment compensation law submitted by the Virgin Islands for approval.

(11)  "State law" means the unemployment insurance law of any state, approved by the United States Secretary of Labor under section 3304 of the Internal Revenue Code of 1954. [L 1971, c 187, pt of §13; am L 1973, c 120, §4; am L 1974, c 156, §2; am L 1977, c 148, §9; am L 1982, c 58, §1; gen ch 1985]



§383-169 - Effect of state law provisions relating to regular benefits on claims for, and the payment of, extended benefits.

§383-169  Effect of state law provisions relating to regular benefits on claims for, and the payment of, extended benefits.  Except when the result would be inconsistent with the other provisions of this part, as provided in the regulations of the director, the provisions of this chapter which apply to claims for, or the payment of, regular benefits shall apply to claims for, and the payment of, extended benefits. [L 1971, c 187, pt of §13]



§383-170 - Eligibility requirements for extended benefits.

§383-170  Eligibility requirements for extended benefits.  (a)  An individual shall be eligible to receive extended benefits with respect to any week of unemployment in the individual's eligibility period only if the department finds that with respect to such week:

(1)  The individual is an "exhaustee" as defined in section 383-168;

(2)  The individual has satisfied the requirements of this chapter for the receipt of regular benefits that are applicable to individuals claiming extended benefits, including not being subject to a disqualification for the receipt of benefits;

(3)  (A)  Notwithstanding paragraph (2), an individual shall be ineligible for payment of extended benefits for any week of unemployment in the individual's eligibility period if the department finds that during such period:

(i)  The individual failed to accept any offer of suitable work or failed to apply for any suitable work (as defined under subparagraph (C)) which was referred by the department; or

(ii)  The individual failed to actively engage in seeking work as prescribed under subparagraph (E);

(B)  Any individual who has been found ineligible for extended benefits by reason of subparagraph (A) shall also be denied benefits beginning with the first day of the week following the week in which such failure occurred and until the individual has been employed in each of four subsequent weeks (whether or not consecutive) and has earned remuneration equal to not less than four times the extended weekly benefit amount;

(C)  For purposes of this paragraph, the term "suitable work" means, with respect to any individual, any work which is within such individual's capabilities; provided that:

(i)  The gross average weekly remuneration payable for the work shall exceed the sum of the individual's extended weekly benefit amount plus the amount, if any, of supplemental unemployment benefits (as defined in section 501(c)(17)(D) of the federal Internal Revenue Code of 1986, as amended) payable to such individual for such week;

(ii)  The work pays wages equal to the higher of the minimum wages provided by section 6(a)(1) of the Fair Labor Standards Act of 1938, without regard to any exemption, or the state or local minimum wage; and

(iii)  No individual shall be denied extended benefits for failure to accept an offer of or referral to any job which meets the definition of suitability described above if the position was not offered to such individual in writing and was not listed with the employment service; such failure could not result in a denial of benefits under the definition of suitable work for regular benefit claimants in section 383-30(3) to the extent that the criteria of suitability in that section are not inconsistent with this subparagraph; or the individual furnishes satisfactory evidence to the department that the individual's prospects of obtaining work in the individual's customary occupation within a reasonably short period are good.  If such evidence is deemed satisfactory for this purpose, the determination of whether any work is suitable with respect to such individual shall be made in accordance with the definition of suitable work in section 383-30(3) without regard to the definition specified in this subparagraph;

(D)  Notwithstanding this paragraph to the contrary, no work shall be deemed to be suitable work for an individual which does not conform with the labor standard provisions required by section 3304(a)(5) of the federal Internal Revenue Code of 1986, as amended, and set forth under section 383-30(3);

(E)  For the purposes of subparagraph (A)(ii), an individual shall be treated as actively engaged in seeking work during any week if:

(i)  The individual has engaged in a systematic and sustained effort to obtain work during such week;

(ii)  The individual furnishes tangible evidence that the individual has engaged in such effort during such week; and

(F)  The employment service shall refer any claimant entitled to extended benefits under this chapter to any suitable work which meets the criteria prescribed in subparagraph (C);

(4)  Notwithstanding paragraph (2), the individual has with respect to a disqualification under section 383-30(2) for suspension for misconduct connected with the individual's work, imposed during the individual's benefit year or an extended benefit period, been employed in each of four weeks (whether or not consecutive) subsequent to such disqualification and has earned remuneration equal to not less than four times the individual extended weekly benefit amount;

(5)  Notwithstanding paragraph (2), an individual shall not be eligible for extended benefits for any week, unless, in the base period with respect to which the individual exhausted all rights to regular benefits under this chapter, the individual had:

(A)  A total of at least twenty weeks of employment as defined in section 383-1;

(B)  Wages for insured work in an amount equal to not less than one and one-half times the high quarter wages; or

(C)  Wages for insured work in an amount equal to not less than forty times the individual's most recent weekly benefit amount as determined under section 383-22(b); and

(6)  In accordance with the provisions of section 202(b)(1) of the Unemployment Compensation Amendments of 1992 (P.L. 102-318), which amends the Federal-State Extended Unemployment Compensation Act of 1970 (P.L. 91-373), paragraphs (3) and (4) shall not apply for weeks of unemployment beginning after March 6, 1993, and before January 1, 1995.

(b)  No provision in this section shall apply if its application is prohibited by federal law. [L 1971, c 187, pt of §13; am L 1981, c 173, §1; am L 1982, c 58, §2, superseding c 147, §§19, 27; gen ch 1985; am L 1986, c 162, §6; am L 1993, c 275, §2]



§383-170.5 - Ineligibility for extended benefits when paid under an interstate claim in a state where extended benefit period is not in effect.

[§383-170.5]  Ineligibility for extended benefits when paid under an interstate claim in a state where extended benefit period is not in effect.  (a)  Except as provided in subsection (b), an individual shall not be eligible for extended benefits for any week if:

(1)  Extended benefits are payable for such week pursuant to an interstate claim filed in any state under the interstate benefit payment plan, and

(2)  No extended benefit period is in effect for such week in such state.

(b)  Subsection (a) shall not apply with respect to the first two weeks for which extended benefits are payable (determined without regard to this section) pursuant to an interstate claim filed under the interstate benefit payment plan to the individual from the extended benefit account established for the individual with respect to the benefit year. [L 1981, c 219, §1]



§383-171 - Weekly extended benefit amount.

§383-171  Weekly extended benefit amount.  The weekly extended benefit amount payable to an individual for a week of total unemployment in the individual's eligibility period shall be an amount equal to the weekly benefit amount payable to the individual during the individual's applicable benefit year.  For any individual who was paid benefits during the applicable benefit year in accordance with more than one weekly benefit amount, the weekly extended benefit amount shall be the average of such weekly benefit amounts. [L 1971, c 187, pt of §13; gen ch 1985]



§383-172 - Total extended benefit amount.

§383-172  Total extended benefit amount.  The total extended benefit amount payable to any eligible individual with respect to the individual's applicable benefit year shall be fifty per cent of the total amount of regular benefits which were payable to the individual under this chapter in the individual's applicable benefit year; provided that the amount so determined shall be reduced by the total amount of additional benefits paid (or deemed paid) to the individual for weeks of unemployment in the individual's benefit year which began prior to the effective date of the extended benefit period which is current in the week for which the individual first claims extended benefits. [L 1971, c 187, pt of §13; am L 1974, c 156, §3; gen ch 1985]



§383-173 - Beginning and termination of extended benefit period.

§383-173  Beginning and termination of extended benefit period.  Whenever an extended benefit period is to become effective in this State as a result of a state "on" indicator, or an extended benefit period is to be terminated in this State as a result of a state "off" indicator, the director shall make an appropriate public announcement. [L 1971, c 187, pt of §13; am L 1982, c 58, §3]



§383-174 - Computations.

§383-174  Computations.  Computations required by section 383-168(4) shall be made by the director, in accordance with regulations prescribed by the United States Secretary of Labor. [L 1971, c 187, pt of §13; am L 1982, c 58, §4]



§383-176 - Limitation of extended benefits by trade readjustment allowance.

[§383-176]  Limitation of extended benefits by trade readjustment allowance.  Notwithstanding any other provisions of this chapter, if the benefit year of any individual ends within an extended benefit period, the remaining balance of extended benefits that such individual, but for this section, would be entitled to receive in that extended benefit period, with respect to weeks of unemployment beginning after the end of the benefit year, shall be reduced (but not below zero) by the product of the number of weeks for which the individual received any amount as trade readjustment allowance within that benefit year, multiplied by the individual's weekly benefit amount for extended benefits. [L 1982, c 58, §5]






CHAPTER 384 - HAWAII AGRICULTURAL UNEMPLOYMENT COMPENSATION LAW

CHAPTER 384

HAWAII AGRICULTURAL UNEMPLOYMENT

COMPENSATION LAW

REPEALED.  L 1982, c 20, §4.



CHAPTER 385 - ADDITIONAL UNEMPLOYMENT COMPENSATION BENEFITS LAW

§385-1 - Additional unemployment compensation benefits; payable when.

§385-1  Additional unemployment compensation benefits; payable when.  The additional unemployment benefits provided for in this chapter shall be authorized when a disaster, either natural or manmade, has struck the State, or any county thereof causing damage to a substantial number of persons and families so as to require assistance from the State, and an unemployment problem has been created thereby.

Upon the occurrence of the disaster, the governor may provide additional unemployment benefits in the appropriate county or counties as provided for in this chapter.  The additional benefits shall be operative upon the issuance by the governor of a proclamation specifically invoking this chapter and identifying the county or counties which have been affected and in which provision for additional unemployment benefits shall be made operative. [L 1961, c 157, pt of §1; Supp, §93B-2; HRS §385-1; am L 1972, c 47, §1]

Cross References

For additional disaster unemployment benefits, see §209-41.



§385-2 - Definitions, generally.

§385-2  Definitions, generally.  As used in this chapter, unless the context clearly requires otherwise:

"Additional unemployment benefits" means the unemployment compensation benefits payable under this chapter.

"Benefit year" refers to "benefit year" as that term is defined in section 383-1.

"Claimant" means an individual:

(1)  Who has an unexpired benefit year and has exhausted normal benefits; or

(2)  Whose benefit year expired, or whose normal benefits were exhausted, within a period of twenty-six consecutive weeks immediately preceding the week in which the proclamation provided for in section 385-1 became effective; or

(3)  Who was employed during the week in which the governor's proclamation pursuant to section 385-1 became effective, but who became unemployed and whose total earned wages are insufficient for normal benefits; or

(4)  Whose unemployment was proximately caused by the disaster identified by the governor in the proclamation provided for in section 385-1 and was self-employed during the week in which the disaster occurred.

"Director" means the director of labor and industrial relations of the State.

"Fund" means the additional unemployment compensation fund established by this chapter.

"Normal benefits" means the unemployment compensation benefits payable pursuant to chapter 383.

"Owner-employee" means a person who has performed services for an employing unit as defined in section 383-1, and who is or has been a shareholder owning twenty-five per cent or more of the corporation's common stock, and director or officer, or both, of a corporation which is or was the employing unit or who exercises a substantial degree of control over the direction of corporate activities.

"Unemployment".  An individual shall be deemed "unemployed" in any week during which the individual performs no services and with respect to which no wages are receivable by the individual, or in any week of less than full-time work if the wages receivable by the individual with respect to such week are less than the individual's weekly benefit amount payable under this chapter.

"Wages" means all remuneration for services from whatever source, including commissions and bonuses, remuneration from self-employment, tips or gratuities paid directly to an individual by a customer of the employer and reported to the employer for payroll tax deduction purposes, and the cash value of all remuneration in any medium other than cash.  The reasonable cash value of remuneration in any medium other than cash shall be estimated and determined in accordance with rules prescribed by the director.  For the purposes of this chapter, "wages" does not include the amount of payment or remuneration set forth in section 383-11.

"Week" means any period of seven consecutive days as the director may by rule prescribe. [L 1961, c 157, pt of §1; Supp, §93B-3; HRS §385-2; am L 1982, c 20, §5; gen ch 1985; am L 1986, c 162, §7 and c 288, §2]

Revision Note

In definition of "benefit year", "383-1" substituted for "383-1(3)".



§385-3 - Payment of benefits.

§385-3  Payment of benefits.  Additional unemployment benefits are payable from the fund to unemployed claimants who are eligible under this chapter. [L 1961, c 157, pt of §1; Supp, §93B-4; HRS §385-3]



§385-4 - Weekly benefit amount.

§385-4  Weekly benefit amount.  A claimant's weekly benefit amount under this chapter shall be the same as the claimant's weekly normal benefit amount payable during the claimant's current benefit year if the claimant has an unexpired benefit year, or the claimant's most recent benefit year less that part of wages (if any) payable to the claimant with respect to such week which is in excess of $2; provided that if the claimant was self-employed during the week in which the disaster identified by the governor in the proclamation provided for in section 385-1 occurred, or the claimant was employed during such week but the claimant's total earned wages are insufficient to entitle the claimant to normal benefits, then the claimant's weekly benefit amount shall be the average weekly benefit payable at that time less that part of wages (if any) payable to the claimant with respect to such week which is in excess of $2. [L 1961, c 157, pt of §1; Supp, §93B-5; HRS §385-4; am L 1972, c 47, §2; gen ch 1985]



§385-5 - Maximum benefits payable.

§385-5  Maximum benefits payable.  A claimant's maximum potential additional unemployment benefits shall be thirteen times the claimant's weekly benefit amount, and shall be determined in the week in which the claimant first claims for additional unemployment benefits and shall remain unchanged for the period specified in section 385-16. [L 1961, c 157, pt of §1; Supp, §93B-6; HRS §385-5; gen ch 1985]

Case Notes

Although remedies provided by workers' compensation are exclusive, it does not prevent employee from suing employer for intentional infliction of emotional distress.  679 F. Supp. 991.



§385-6 - Requirements for eligibility.

§385-6  Requirements for eligibility.  An unemployed claimant is eligible to receive additional unemployment benefits with respect to any week only if the director of labor and industrial relations finds that:

(1)  The claimant has made a claim for additional unemployment benefits with respect to such week in accordance with the regulations as the director may prescribe with respect to claims for normal benefits;

(2)  The claimant meets the eligibility requirements of paragraphs (2) and (3) of section 383-29;

(3)  The claimant is not subject to disqualification and is not under disqualification for normal benefits under section 383-30;

(4)  The claimant is not entitled to receive unemployment compensation benefits under any state or federal unemployment compensation laws for the week in which the claimant claims for additional unemployment benefits;

(5)  The claimant is not entitled to receive disaster benefits under any state or federal law for the week in which the claimant claims additional unemployment benefits. [L 1961, c 157, pt of §1; Supp, §93B-7; HRS §385-6; am L 1972, c 47, §3; am L 1982, c 20, §6; gen ch 1985]



§385-7 - Disqualification for additional unemployment benefits.

§385-7  Disqualification for additional unemployment benefits.  A claimant shall be disqualified for additional unemployment benefits:

(1)  Voluntary separation.  For any week in which the claimant has left work voluntarily without good cause and for not more than seven consecutive weeks of unemployment which immediately follow such week, as determined according to the circumstances in each case.

An owner-employee of a corporation who brings about the owner-employee's unemployment by divesting ownership, leasing the business interest, terminating the business, or by other similar actions where the owner-employee is the party initiating termination of the employment relationship, has voluntarily left employment.

(2)  Discharge for misconduct.  For the week in which the claimant has been discharged for misconduct connected with work and for not more than seven consecutive weeks of unemployment which immediately follow such week, as determined in each case in accordance with the seriousness of the misconduct.

(3)  Failure to apply for work, etc.  If the claimant has failed, without good cause, either to apply for available, suitable work when so directed by the director or any duly authorized representative of the director, or to accept suitable work when offered to the claimant.  The disqualification shall continue for the week in which such failure occurred and for not more than seven consecutive weeks of unemployment which immediately follow such week, as determined according to the circumstances of each case.

(A)  In determining whether or not any work is suitable for a claimant there shall be considered among other factors and in addition to those enumerated in subparagraph (B) of this paragraph, the degree of risk involved to the claimant's health, safety, and morals, the claimant's physical fitness and prior training, the claimant's experience and prior earnings, the length of unemployment, the claimant's prospects for obtaining work in the claimant's customary occupation, and the distance of available work from the claimant's residence and prospects for obtaining local work.

(B)  No work shall be deemed suitable and benefits shall not be denied under this chapter to any otherwise eligible claimant for refusing to accept new work under any of the following conditions:

(i)  If the position offered is vacant due directly to a strike, lockout, or other labor dispute;

(ii)  If the wages, hours, or other conditions of the work offered are substantially less favorable to the claimant than those prevailing for similar work in the locality;

(iii)  If as a condition of being employed the claimant would be required to join a company union or to resign from or refrain from joining any bona fide labor organization.

(4)  Labor dispute.  For any week with respect to which it is found that the claimant's unemployment is due to a stoppage of work which exists because of a labor dispute at the factory, establishments, or other premises at which the claimant is or was last employed; provided that this paragraph shall not apply if it is shown that:

(A)  The claimant is not participating in or directly interested in the labor dispute which caused the stoppage of work; and

(B)  The claimant does not belong to a grade or class of workers of which, immediately before the commencement of the stoppage, there were members employed at the premises at which the stoppage occurs, any of whom are participating in or directly interested in the dispute;

provided that if in any case separate branches of work which are commonly conducted as separate businesses in separate premises, are conducted in separate departments of the same premises, each such department shall, for the purpose of this paragraph be deemed to be a separate factory, establishment, or other premises.

(5)  Fraud.  If the director finds that the claimant has made a false statement or representation knowing it to be false or knowingly fails to disclose a material fact to obtain any additional unemployment benefits under this chapter, in which case the claimant shall be disqualified for the week in which the director makes such determination and for the remainder of the weeks for which the claimant would otherwise be eligible. [L 1961, c 157, pt of §1; Supp, §93B-8; HRS §385-7; am L 1972, c 47, §4; am L 1973, c 159, §1; gen ch 1985; am L 1986, c 162, §8]



§385-8 - Claim.

§385-8  Claim.  A claimant who desires to claim additional unemployment benefits shall file a claim pursuant to section 383-32. [L 1961, c 157, pt of §1; Supp, §93B-9; HRS §385-8]



§385-9 - Effective date of claim; waiting period not required.

§385-9  Effective date of claim; waiting period not required.  The effective date of a claim shall be the first day of the week in which a claim is first filed.  No claimant shall be required to serve a waiting period. [L 1961, c 157, pt of §1; Supp, §93B-10; HRS §385-9]



§385-10 - Determination, redetermination, notice of determination, appeal.

§385-10  Determination, redetermination, notice of determination, appeal.  The procedure with respect to the determinations and redeterminations of claims for additional unemployment benefits and with respect to appeals from such determination and redeterminations and with respect to judicial review of decisions on such appeals shall be governed by sections 383-33 to 383-41. [L 1961, c 157, pt of §1; Supp, §93B-11; HRS §385-10]



§385-11 - Recovery of additional unemployment benefits; penalties.

§385-11  Recovery of additional unemployment benefits; penalties.  (a)  Any person who makes, or causes to be made by another, a false statement or representation of material fact knowing it to be false or who knowingly fails, or causes another to fail, to disclose a material fact, and as a result thereof has received any amount as benefits under this chapter to which the person was not entitled shall be liable for such amount.  Notice of redetermination in such cases shall specify that the person is liable to repay to the fund the amount of additional unemployment benefits paid to the person by reason of such nondisclosure or misrepresentation, and the week or weeks for which the benefits were paid.

(b)  If, under this section a claimant is liable to repay any amount to the director of labor and industrial relations, such amount shall be collectible without interest by civil action in the name of the director.

(c)  Whoever makes a false statement or representation knowing it to be false or who knowingly fails to disclose a material fact to obtain or increase any benefit or other payment under this chapter shall be fined not less than $20 nor more than $200, or imprisoned not more than thirty days, or both. [L 1961, c 157, pt of §1; Supp, §93B-121; HRS §385-11; am L 1972, c 47, §5; gen ch 1985]



§385-12 - Additional unemployment compensation fund.

§385-12  Additional unemployment compensation fund.  There is created a fund to be known as the additional unemployment compensation fund.  The director of finance of the State shall be custodian of the fund, and all disbursements therefrom shall be paid by the director upon orders signed by the director.

Moneys credited to the account of the fund may be requisitioned and used for the payment of expenses incurred for the administration of this chapter. [L 1961, c 157, pt of §1; am L 1963, c 114, §1; Supp, §93B-13; HRS §385-12; gen ch 1985]



§385-13 - Administration; other sections applicable.

§385-13  Administration; other sections applicable.  For the purposes of this chapter, sections 383-91, 383-92, 383-95, 383-96, and 383-98 to 383-103 shall apply, mutatis mutandis, to the administration of this chapter. [L 1961, c 157, pt of §1; Supp, §93B-14; HRS §385-13]



§385-14 - Rights, etc.

§385-14  Rights, etc., preserved; other sections applicable.  For the purposes of this chapter, sections 383-161 to 383-163 shall apply mutatis mutandis. [L 1961, c 157, pt of §1; Supp, §93B-15; HRS §385-14]



§385-15 - Nonliability of State.

§385-15  Nonliability of State.  Additional unemployment benefits shall be deemed to be due and payable under this chapter only to the extent provided in this chapter, subject to amendment or repeal thereof, and to the extent that moneys are available therefor to the credit of the additional unemployment compensation fund. [L 1961, c 157, pt of §1; Supp, §93B-16; HRS §385-15; am L 1972, c 47, §6]



§385-16 - Period of benefit payments; issuance of further proclamations.

§385-16  Period of benefit payments; issuance of further proclamations.  Where the additional benefits provided by this chapter are made payable by the governor's proclamation after the occurrence of a disaster, the benefits shall be payable only for a period of one year after the effective date of the proclamation.

Nothing herein shall prevent the governor from issuing further proclamations invoking this chapter in the event other disasters occur. [L 1961, c 157, pt of §1; Supp, §93B-17; HRS §385-16; am L 1972, c 47, §7]






CHAPTER 386 - WORKERS' COMPENSATION LAW

§386-1 - Definitions.

PART I.  GENERAL PROVISIONS

§386-1  Definitions.  In this chapter, unless the context otherwise requires:

"Able to resume work" means an industrially injured worker's injury has stabilized after a period of recovery and the worker is capable of performing work in an occupation for which the worker has received previous training or for which the worker has demonstrated aptitude.

"Appellate board" means the labor and industrial relations appeals board.

"Compensation" means all benefits accorded by this chapter to an employee or the employee's dependents on account of a work injury as defined in this section; it includes medical and rehabilitation benefits, income and indemnity benefits in cases of disability or death, and the allowance for funeral and burial expenses.

"Attending physician" means a physician who is primarily responsible for the treatment of a work injury.  There shall not be more than one attending physician.  If an injured employee is treated by more than one physician, the employee shall designate a physician as the attending physician.

"Construction design professional" means any person who is a professional engineer, architect, or land surveyor who is registered under chapter 464 to practice that profession in the State.

"Covered employment" means employment of an employee as defined in this section or of a person for whom the employer has provided voluntary coverage pursuant to section 386-4.

"Department" means the department of labor and industrial relations.

"Director" means the director of labor and industrial relations.

"Disability" means loss or impairment of a physical or mental function.

"Disciplinary action" means personnel action by an employer in the form of punishment against an employee for infraction of employer or contract rules, in the form of a reprimand, suspension, or discharge.

"Emergency medical services" means the delivery of health care services under emergency conditions occurring as the result of a patient's condition due to a work injury that manifests itself by symptoms of sufficient severity, including severe pain, such that a prudent layperson, who possesses an average knowledge of health and medicine, could reasonably expect the absence of immediate medical attention to be life-threatening or cause serious harm or aggravation of physiological or psychological sickness, injury, or incapacitation.

"Employee" means any individual in the employment of another person.

Where an employee is loaned or hired out to another person for the purpose of furthering the other person's trade, business, occupation, or profession, the employee shall, beginning with the time when the control of the employee is transferred to the other person and continuing until the control is returned to the original employer, be deemed to be the employee of the other person regardless of whether the employee is paid directly by the other person or by the original employer.  The employee shall be deemed to remain in the sole employment of the original employer if the other person fails to secure compensation to the employee as provided in section 386-121.

Whenever an independent contractor undertakes to perform work for another person pursuant to contract, express or implied, oral or written, the independent contractor shall be deemed the employer of all employees performing work in the execution of the contract, including employees of the independent contractor's subcontractors and their subcontractors.  However, the liabilities of the direct employer of an employee who suffers a work injury shall be primary and that of the others secondary in their order.  An employer secondarily liable who satisfies a liability under this chapter shall be entitled to indemnity against loss from the employer primarily liable.

"Employee in comparable employment" means a person, other than the injured employee, who is employed in the same grade in the same type of work by the same employer or, if there is no person so employed, a person, who is employed in the same grade in the same type of work by another employer in the same district.

"Employer" means any person having one or more persons in the person's employment.  It includes the legal representative of a deceased employer and the State, any county or political subdivision of the State, and any other public entity within the State.

The insurer of an employer is subject to the employer's liabilities, shall pay the deductible as provided for under section 386-100, shall collect the amount of the deductible from the employer, and be entitled to rights and remedies under this chapter as far as applicable.

The workers' compensation self-insurance group of which an employer is a member is subject to that employer's liabilities and entitled to rights and remedies under this chapter as far as applicable.

"Employment" means any service performed by an individual for another person under any contract of hire or apprenticeship, express or implied, oral or written, whether lawfully or unlawfully entered into.  It includes service of public officials, whether elected or under any appointment or contract of hire express or implied.

"Employment" does not include:

(1)  Service for a religious, charitable, educational, or nonprofit organization if performed in a voluntary or unpaid capacity;

(2)  Service for a religious, charitable, educational, or nonprofit organization if performed by a recipient of aid therefrom and the service is incidental to or in return for the aid received;

(3)  Service for a school, college, university, college club, fraternity, or sorority if performed by a student who is enrolled and regularly attending classes and in return for board, lodging, or tuition furnished, in whole or in part;

(4)  Service performed by a duly ordained, commissioned, or licensed minister, priest, or rabbi of a church in the exercise of the minister's, priest's, or rabbi's ministry or by a member of a religious order in the exercise of nonsecular duties required by the order;

(5)  Service performed by an individual for another person solely for personal, family, or household purposes if the cash remuneration received is less than $225 during the current calendar quarter and during each completed calendar quarter of the preceding twelve-month period;

(6)  Domestic, in‑home and community‑based services for persons with developmental disabilities and mental retardation under the medicaid home and community‑based services program pursuant to Title 42 Code of Federal Regulations Sections 440.180 and 441.300, and Title 42 Code of Federal Regulations, Part 434, Subpart A, as amended, and identified as chore, personal assistance and habilitation, residential habilitation, supported employment, respite, and skilled nursing services, as the terms are defined by the department of human services, performed by an individual whose services are contracted by a recipient of social service payments and who voluntarily agrees in writing to be an independent contractor of the recipient of social service payments;

(7)  Service performed without wages for a corporation without employees by a corporate officer in which the officer is at least a twenty-five per cent stockholder;

(8)  Service performed by an individual for a corporation if the individual owns at least fifty per cent of the corporation; provided that no employer shall require an employee to incorporate as a condition of employment; and

(9)  Service performed by an individual for another person as a real estate salesperson or as a real estate broker, if all the service performed by the individual for the other person is performed for remuneration solely by way of commission.

As used in this paragraph "religious, charitable, educational, or nonprofit organization" means a corporation, unincorporated association, community chest, fund, or foundation organized and operated exclusively for religious, charitable, or educational purposes, no part of the net earnings of which inure to the benefit of any private shareholder or individual.

"Good cause" means a substantial reason amounting in law to be a legal excuse for failing to perform an act required by law considered under the circumstances of the individual case.

"Guide" or "guidelines" means an indication of a suggested criteria, course, or means to a particular end, and not an authoritative or exclusive prescription which limits the exercise of independent judgment, expertise, or care.

"Health care provider" means a person qualified by the director to render health care and service and who has a license for the practice of:

(1)  Medicine or osteopathy under chapter 453;

(2)  Dentistry under chapter 448;

(3)  Chiropractic under chapter 442;

(4)  Naturopathic medicine under chapter 455;

(5)  Optometry under chapter 459;

(6)  Podiatry under chapter 463E; and

(7)  Psychology under chapter 465.

"Medical care", "medical services", or "medical supplies" means every type of care, treatment, surgery, hospitalization, attendance, service, and supplies as the nature of the work injury requires, and includes such care, services, and supplies rendered or furnished by a licensed or certified physician, dispensing optician, physical therapist, physical therapist assistant as recognized pursuant to section 461J-3(e), nurse, advanced practice registered nurse as recognized pursuant to chapter 457, occupational therapist, certified occupational therapy assistant as recognized pursuant to chapter 457G, or licensed massage therapist as recognized pursuant to chapter 452.

"Personal injury" includes death resulting therefrom.

"Physician" includes a doctor of medicine, a dentist, a chiropractor, an osteopath, a naturopath, a psychologist, an optometrist, and a podiatrist.

"Psychologist" means a licensed clinical psychologist with a doctorate degree in psychology and who either has at least two years clinical experience in a recognized health setting, or has met the standards of the National Register of the Health Service Providers in Psychology.  When treatment or evaluation for an injury is provided by a psychologist, provision shall be made for appropriate medical collaboration when requested by the employer or the insurer, as provided by rules adopted in conformance with chapter 91.

"Recipient of social service payments" includes:

(1)  A person who is an eligible recipient of social services such as attendant care and day care services; and

(2)  A corporation or private agency that contracts directly with the department of human services to provide attendant care and day care authorized under the Social Security Act, as amended.

"State average weekly wage" means the amount determined by the director under section 383-22 as the average weekly wage.

"Suitable gainful employment" means employment or self-employment within the geographical area where the employee resides, which is reasonably attainable and which offers an opportunity to restore the employee's earnings capacity as nearly as possible to that level which the employee was earning at the time of injury and to return the employee to the active labor force as quickly as possible in a cost-effective manner, giving due consideration to the employee's qualifications, interests, incentives, future earnings capacity, and the present and future labor market.

"Total disability" means disability of such an extent that the disabled employee has no reasonable prospect of finding regular employment of any kind in the normal labor market.

"Trade, business, occupation, or profession" means all commercial, occupational, or professional activities, whether conducted for pecuniary gain or not.  It includes all activities of nonprofit organizations conducted in pursuit of their purposes.

"Usual and customary employment" means the line or type of work in the gainful employment market consistent with a claimant's background, training, and experience.

"Vocational rehabilitation plan" means an approved plan prepared by a certified rehabilitation provider with an employee that is designed to assist the employee in obtaining and maintaining suitable gainful employment.

"Vocational rehabilitation services" means services provided in a rehabilitation program to assist an employee in obtaining and maintaining suitable gainful employment that may include but shall not be limited to on-the-job training, job modification, vocational evaluation, adjustment to disability, counseling, guidance, vocational and personal adjustment, referrals, transportation, training, supplies, equipment, appliances, aid, occupational licenses, and other goods and services needed to assist an employee in obtaining and maintaining suitable gainful employment.

"Wages" means all remuneration for services constituting employment.  It includes the market value of board, lodging, fuel, and other advantages having a cash value which the employer has paid as a part of the employee's remuneration and gratuities received in the course of employment from others than the employer to the extent that they are customary and expected in that type of employment or accounted for by the employee to the employer.

"Work injury" means a personal injury suffered under the conditions specified in section 386-3. [L 1963, c 116, pt of §1; Supp, §97-1; HRS §386-1; am L 1969, c 244, §2a; am L 1970, c 200, §1; am L 1974, c 153, §1; am L 1975, c 68, §1; am L 1978, c 110, §4; am L 1979, c 40, §1; am L 1985, c 296, §§4, 14; gen ch 1985; am L 1986, c 304, §2; am L 1987, c 339, §4 and c 374, §1; am L 1989, c 56, §§1, 2 and c 300, §4; am L 1993, c 363, §2; am L 1996, c 94, §3; am L 1999, c 222, §2; am L 2000, c 69, §2; am L 2003, c 171, §1; am L Sp 2005, c 11, §1; am L 2006, c 176, §2; am L 2007, c 259, §§3, 7; am L 2009, c 11, §47; am L Sp 2009, c 22, §11(2)]

Note

The L 2009, c 11 amendment to definition of "health care provider" is retroactive to April 3, 2008.  L 2009, c 11, §76(2).

Attorney General Opinions

Prisoners compensated under §353-25 are not covered by this chapter.  Att Gen. Op. 69-11.

Law Journals and Reviews

Torts and Workers' Compensation, James E. Koshiba, 2 UH L. Rev. 209.

Case Notes

Prior law, L 1915, c 221 held constitutional.  24 H. 97; 26 H. 737; 28 H. 383.

Effect of 1963 amendment.  48 H. 288, 398 P.2d 154.

Company is liable to employee of its contractor.  23 H. 291.  Owner of premises held employer of employee of independent contractor.  41 H. 603.  Under definition of "employer" as it read prior to 1963 revision, general contractor was not "employer" of a subcontractor's employee.  50 H. 293, 439 P.2d 669.

Law must be broadly and liberally construed.  23 H. 291; 24 H. 324; 24 H. 731; 26 H. 737.  Act should be given liberal construction to accomplish its beneficent purposes.  52 H. 595, 483 P.2d 187.

Employer defined.  31 H. 102.  Wages defined.  33 H. 412.

Independent contractor.  32 H. 373.  Third-party general contractors are not immune to common law negligence actions by employees of their subcontractors.  54 H. 578, 513 P.2d 156.

Factors to be considered in determining the employer in loaned-employee cases.  56 H. 544, 545 P.2d 687.

Casual employment excluded.  32 H. 735.  Student employees, coverage of.  52 H. 595, 483 P.2d 187.

Factors to be considered in determining the employer in lent employee cases.  59 H. 139, 577 P.2d 787.

"Disability", "total disability" referred to.  59 H. 409, 583 P.2d 321.

Control of employee is the predominant consideration in fixing compensation liability between a lending and a borrowing employer.  63 H. 374, 628 P.2d 629.

Sole director and stockholder of corporation was "employee".  63 H. 642, 636 P.2d 721.

Intent is to place primary responsibility on subcontractor to obtain workers' compensation coverage; construing contract insurance policies to cover workers' compensation claims would frustrate intent.  69 H. 37, 731 P.2d 167.

Licensed real estate agents who performed sales activities pursuant to independent contractor agreements were independent contractors, and not employees.  79 H. 208, 900 P.2d 784.

Section assigns secondary liability for workers' compensation benefits to next subcontractor above primarily liable employer in default regardless of whether that subcontractor carries workers' compensation insurance mandated by Hawaii law.  83 H. 1, 924 P.2d 169.

Cited:  25 H. 747, 751; 31 H. 554; 31 H. 638, 648; 32 H. 928, 932; 37 H. 517, 523; 41 H. 442, 446.



§386-2 - Definitions relating to family relationships.

§386-2  Definitions relating to family relationships.  "Brother" or "sister" includes a half brother or half sister, a stepbrother or stepsister, and a brother or sister by adoption.

"Child" includes a posthumous child, adopted child, stepchild, child born to parents not married to each other, and hanai child acknowledged prior to the personal injury.

"Grandchild" includes a child of an adopted child and a child of a stepchild, but does not include a stepchild of a child.

"Grandparent" includes a parent of a parent by adoption, but does not include a parent of a stepparent, a stepparent of a parent, or a stepparent of a stepparent.

"Parent" includes a stepparent or a parent by adoption. [L 1963, c 116, pt of §1; Supp, §97-2; HRS §386-2; am L 1982, c 193, §1; am L 1997, c 52, §1]

Revision Note

Definitions rearranged.

Attorney General Opinions

Prior to 1982 amendment, benefits under workers' compensation law did not extend to hanai children.  Att. Gen. Op. 93-1.

Case Notes

Construed.  31 H. 814.



§386-3 - Injuries covered.

§386-3  Injuries covered.  (a)  If an employee suffers personal injury either by accident arising out of and in the course of the employment or by disease proximately caused by or resulting from the nature of the employment, the employee's employer or the special compensation fund shall pay compensation to the employee or the employee's dependents as provided in this chapter.

Accident arising out of and in the course of the employment includes the wilful act of a third person directed against an employee because of the employee's employment.

(b)  No compensation shall be allowed for an injury incurred by an employee by the employee's wilful intention to injure oneself or another by actively engaging in any unprovoked non-work related physical altercation other than in self-defense, or by the employee's intoxication.

(c)  A claim for mental stress resulting solely from disciplinary action taken in good faith by the employer shall not be allowed; provided that if a collective bargaining agreement or other employment agreement specifies a different standard than good faith for disciplinary actions, the standards set in the collective bargaining agreement or other employment agreement shall be applied in lieu of the good faith standard.  For purposes of this subsection, the standards set in the collective bargaining agreement or other employment agreement shall be applied in any proceeding before the department, the appellate board, and the appellate courts. [L 1963, c 116, pt of §1; Supp, §97-3; HRS §386-3; gen ch 1985; am L 1995, c 234, §6; am L 1998, c 224, §2]

Cross References

Police officers injured while off duty covered, see §52D-15.

Attorney General Opinions

Where employee at work is injured and dies as a result of an assault by a third party, compensation should be awarded notwithstanding the assault may have arisen from personal matters.  Att. Gen. Op. 73-4.

Law Journals and Reviews

Suicide was compensable injury by disease caused by the employment.  Haw Supp, 4 HBJ, Nov. 1966, at 24.

Death by heart attack was not compensable because there was no causal relationship between work and death.  Haw Supp, 5 HBJ 38.

Japanese Corporate Warriors in Pursuit of a Legal Remedy:  The Story of  Karoshi, or "Death from Overwork" in Japan.  21 UH L. Rev. 169.

Mitchell v. State and HRS §386-3:  Workers' Compensation Reform in the State of Hawai‘i.  21 UH L. Rev. 807.

Hawai‘i's Workers' Compensation Scheme:  An Employer's License to Kill?  29 UH L. Rev. 211.

Case Notes

Definitions:  "Out of" and "in the course of".  24 H. 324. "By accident", "arising out of", and "course of employment".  26 H. 785; 37 H. 556; 38 H. 384; 40 H. 660.  Course of employment.  66 F. Supp. 875; 34 H. 221.  Covers workers under nonmaritime contract of employment injured aboard ship.  26 H. 737.

Causal connection.  33 H. 576.

Cancer.  34 H. 717.  On death from cerebral hemorrhage as arising out of employment.  43 H. 94.  Reasonable evidence of disease proximately caused.  43 H. 337.

Where employee is injured on a business trip, employee's personal activities preceding the business activity are immaterial.  52 H. 242, 473 P.2d 561.

Mental disabilities arising out of employment are compensable. 53 H. 32, 487 P.2d 278.

Injury occurring off the premises during a coffee break is compensable if it occurred in course of reasonable and necessary activity incident to such break.  54 H. 66, 502 P.2d 1399.

Influenza is a compensable injury.  59 H. 551, 584 P.2d 119.

"Work connection" test to decide whether heart attack arose out of and in course of employment.  63 H. 642, 636 P.2d 721.

Employee suffered work-related injury when employee sustained a psychogenic disability due to employee's employment.  714 F. Supp. 1108.

Claimant’s act of returning to claimant’s employer’s premises for the sole purpose of retrieving a piece of cake for claimant’s personal enjoyment bore no relation to an incident or condition of claimant’s employment; accordingly, there was no causal connection between claimant’s injury and any incident or condition of that employment.  77 H. 100, 881 P.2d 1246.

Employee's psychological stress injury not compensable as injury was direct consequence of disciplinary action imposed on employee for altering time cards and this prohibited conduct exceeded bounds of employment duties.  80 H. 120, 906 P.2d 127.

Employee's injury suffered in crossing public street between employer's office and parking lot not in course of employment as parking lot not part of employer's "premises"; employer's office lease merely allowed employees to enter into independent parking stall rental contract with building management.  80 H. 150, 907 P.2d 101.

Injury did not arise in the course of employment where assault on claimant, though occurring on employer's premises, emanated from personal dispute over auto accident.  80 H. 442, 911 P.2d 77.

Where teacher-claimant allegedly administered corporal punishment in violation of work-rule prohibiting such conduct, claimant nevertheless sustained compensable stress-related injury from subsequent discipline as claimant was acting within course of employment at time of alleged misconduct.  85 H. 250, 942 P.2d 514.

An employee's injury caused by a disease is compensable as an "injury by disease", pursuant to this section, when the disease (1) is caused by conditions that are characteristic of or peculiar to the particular trade, occupation, or employment, (2) results from employee's actual exposure to such working conditions, and (3) is due to causes in excess of the ordinary hazards of employment in general.  94 H. 70, 9 P.3d 382.

In order to identify the "date of injury" required by the department of labor in connection with the filing of a workers' compensation claim under §386-82, a claimant in a case arising under the "injury-by-disease" prong of this section may rely upon the last day of employment as the "date of disability", but this "date of disability" may also be the date of diagnosis of the disabling condition.  94 H. 70, 9 P.3d 382.

Under the doctrine of substantial deviation, employee was precluded from compensability for injuries received when trying to return employer's vehicle to employer's baseyard over seven hours after normal workday ended where employee left the scope of employment to embark on a purely personal and unauthorized journey to correct a sewer line problem on girlfriend's property halfway around the island, and had dinner, a few beers and a nap at the girlfriend's house.  100 H. 285, 59 P.3d 920.

Although employee was not physically injured while taking promotion test, psychological injuries employee sustained caused by employee's dissatisfaction with the process for ranking individuals and the overall grievance and promotion process was compensable; injury that stemmed from that promotion process was incidental to the employment and resulted from an activity that served an important interest of the employer.  100 H. 481, 60 P.3d 882.

Employee’s injury not compensable where employee’s injury occurred on public sidewalk outside of employer’s business premises, did not occur during a lunch or recreation period, did not occur as an incident of employee’s employment, employer did not expressly or impliedly bring after-hours drinking party within employee’s orbit of employment and party did not benefit employer in any way.  87 H. 492 (App.), 960 P.2d 162.

Cited:  2 F. Supp. 2d 1295.

Cited:  24 H. 731, 733.



§386-3.5 - Negotiation for benefit coverage.

[§386-3.5]  Negotiation for benefit coverage.  (a)  Notwithstanding any provision of law to the contrary, any employer may determine the benefits and coverage of a policy required under this chapter through collective bargaining with an appropriate bargaining unit; provided that the bargained agreement shall be reviewed by the director to ensure that the agreement does not provide benefits and coverage less than those provided in this chapter.  The director shall approve the agreement within ninety days after submittal upon a finding that the agreement provides the benefits and coverage required.  This section shall not apply to collective bargaining contracts negotiated pursuant to chapter 89.  The director may adopt rules pursuant to chapter 91 to implement this section.

(b)  This section shall apply only to collective bargaining agreements negotiated subsequent to June 29, 1995. [L 1995, c 234, §1]

Revision Note

Section enacted as addition to part II, is codified to this part pursuant to §23G-15.

"June 29, 1995" substituted for "the effective date of this Act".



§386-4 - Voluntary coverage.

§386-4  Voluntary coverage.  Any employer who has individuals in the employer's employment who are not employees as defined in section 386-1 may elect to provide coverage for them under this chapter.  During the period for which the election is effective the employer and the individuals in the employer's employment covered thereby shall be deemed to be employees and be subject in all respects to this chapter.

Election by any employer to provide coverage under this chapter shall be made by securing compensation to the individuals in the employer's employment affected thereby in the manner provided in section 386-121 and giving the notice prescribed by section 386-122.

Every employer who elects to provide coverage under the terms of this section shall be bound by the election until January 1 of the next succeeding year and for terms of one year thereafter.  Any such employer may elect to discontinue the coverage for personal injuries occurring after the expiration of any such calendar year by filing notice of the election with the director of labor and industrial relations at least sixty days prior to the expiration of any such calendar year and at the same time posting notices to that effect conspicuously in such places of work that they can reasonably be expected to come to the attention of all individuals affected thereby. [L 1963, c 116, pt of §1; Supp, §97-4; HRS §386-4; gen ch 1985]

Case Notes

Cited:  41 H. 603, 605.



§386-5 - Exclusiveness of right to compensation; exception.

§386-5  Exclusiveness of right to compensation; exception.  The rights and remedies herein granted to an employee or the employee's dependents on account of a work injury suffered by the employee shall exclude all other liability of the employer to the employee, the employee's legal representative, spouse, dependents, next of kin, or anyone else entitled to recover damages from the employer, at common law or otherwise, on account of the injury, except for sexual harassment or sexual assault and infliction of emotional distress or invasion of privacy related thereto, in which case a civil action may also be brought. [L 1963, c 116, pt of §1; Supp, §97-5; HRS §386-5; gen ch 1985; am L 1992, c 275, §2]

Law Journals and Reviews

Makaneole v. Gampon:  Site Owners Vicariously Liable for Negligence of Contractors and Their Employees.  12 UH L. Rev. 481.

Sexual Harassment in the Workplace:  Remedies Available to Victims in Hawai‘i.  15 UH L. Rev. 453.

Hawai‘i's Workers' Compensation Scheme:  An Employer's License to Kill?  29 UH L. Rev. 211.

Case Notes

Statute provides exclusive remedy against fellow employees for work-related injuries.  818 F.2d 210.

Emotional distress claim was barred.  899 F.2d 845.

Since Hawaii law bars action for contribution by a third party tortfeasor against the plaintiff's employer, it would preclude employee of government contractor from recovering from the United States the full amount of employee's damages where a portion of those damages were attributable to negligence of the employer.  473 F. Supp. 1077.

Injured seaman, section does not oust admiralty court of its jurisdiction.  557 F. Supp. 1024.

No indemnity from United States available to asbestos manufacturers sued for asbestos-related diseases.  603 F. Supp. 599.

Remedy exclusive.  611 F. Supp. 1285.

Exclusive remedy for emotional distress claims.  720 F. Supp. 829.

Claim of negligent or intentional infliction of emotional distress preempted by workers' compensation law.  763 F. Supp. 1544; 768 F. Supp. 734.

Section, as amended, could not be applied retroactively.  910 F. Supp. 479.

Barred emotional distress claims where no sexual harassment or sexual assault alleged.  938 F. Supp. 1503.

Defendant's motion for partial dismissal denied, where defendant sought dismissal of all negligence-based claims in the action and the gravamen of the motion was that exclusivity provision of Hawaii's workers' compensation statute barred all work-related actions sounding in negligence.  112 F. Supp. 2d 1041.

Exclusivity provision barred plaintiff's negligence-based counts against defendants, where the counts arose "on account" of a work injury suffered by plaintiff; exception provided in exclusivity provision did not afford plaintiff a cause of action, where plaintiff did not allege sexual harassment or sexual assault.  266 F. Supp. 2d 1233.

Barred plaintiff's claim for negligent infliction of emotional distress, where plaintiff did not claim sexual harassment or assault.  284 F. Supp. 2d 1261.

Exclusive remedy.  24 H. 97; 28 H. 383.  History; purpose of Workmen's Compensation Act; exclusiveness of remedy.  41 H. 442.  Exclusiveness of remedy, bars wrongful death action.  42 H. 518.  Exclusiveness of remedy.  52 H. 595, 483 P.2d 187.

Right of employee of subcontractor to workers' compensation from the subcontractor did not exclude remedy against general contractor.  50 H. 293, 439 P.2d 669.

Employer may be liable for indemnity based on breach of indemnity agreement.  54 H. 153, 504 P.2d 861.

Section precludes defendant in tort action from obtaining contribution from employer on theory that the employer was a joint tortfeasor.  54 H. 153, 504 P.2d 861; 56 H. 598, 546 P.2d 527; 67 H. 357, 688 P.2d 1139; 68 H. 22, 702 P.2d 722.

Section precludes third party tortfeasor from bringing action against employer for contribution.  55 H. 375, 520 P.2d 62.

Third party general contractors are not immune to common law negligence actions by employees of their subcontractors.  55 H. 578, 513 P.2d 156.

Section does not preclude per se, third party's indemnity claim against employer.  65 H. 232, 649 P.2d 1149.

Where subcontractor fails to provide benefits to its injured worker and the general contractor pays those benefits, the latter is immunized from negligence action brought by injured worker.  66 H. 568, 670 P.2d 457.

Section does not preclude per se, third party's indemnity claim against employer.  68 H. 171, 707 P.2d 365.

Owner of premises who hired an independent contractor to do work on the premises was not considered an employer.  70 H. 501, 777 P.2d 1183.

Court did not adopt dual capacity doctrine; found exclusivity of the workers' compensation law constitutional.  71 H. 358, 791 P.2d 1257.

Claimant not precluded by exclusivity provision of this section from seeking common law tort remedies against employer's insurer where injuries allegedly caused by insurer's denial of medical benefits and disability payments not "work injuries" within scope of chapter 386.  83 H. 457, 927 P.2d 858.

This chapter does not bar relief on claims filed with the civil rights commission.  85 H. 7, 936 P.2d 643.

Where statutory employer secured workers’ compensation coverage as required under this chapter by paying a fee for that purpose to the lending employer, and employee received a statutory award for work-connected injuries, statutory employer was entitled to tort immunity.  88 H. 140, 963 P.2d 349.

Where employer newspaper hired newspaper carrier as "independent contractor" under the express terms of employer’s own agreement, employer was estopped from claiming tort protection under this section unless and until injured carrier challenged the form-over-substance nature of the agreement and was awarded workers’ compensation benefits by the director or appeals board.  89 H. 411, 974 P.2d 51.

Where plaintiff's claims did not arise under this chapter, the exclusive remedy and original jurisdiction provisions in the workers' compensation statute did not apply, and where plaintiff's claims for relief of tortious conduct on the part of workers' compensation insurer were not within the original jurisdiction of the labor director, trial court erred in granting summary judgment on that basis.  90 H. 407, 978 P.2d 845.

Section bars neither a minor's tort claims for the minor's in utero injuries, nor any otherwise valid claims of any other party that allegedly derive from minor's injuries.  91 H. 146, 981 P.2d 703.

The exclusive remedy provision of the workers' compensation law does not bar claims for negligent infliction of emotional distress related to sexual harassment.  97 H. 376, 38 P.3d 95.

Where law firm's actions as an employer and law firm were not inconsistent and law firm's status as an employer and law firm involved a single legal entity for purposes of the "dual persona" doctrine, trial court did not err in granting law firm's motion to dismiss terminated attorney's negligent investigation claim.  117 H. 92, 176 P.3d 91.

Where this section unambiguously provides that claims for infliction of emotional distress or invasion of privacy are not subject to the exclusivity provision when such claims arise from claims for sexual harassment or sexual assault, in which case a civil action may be brought, and plaintiff alleged a claim for emotional distress (negligent investigation) that did not arise out of sexual harassment or sexual assault, such claim was, pursuant to this section, barred.  117 H. 92, 176 P.3d 91.

Bars third party's indemnity claim against employer where latter owed no duty to third party.  6 H. App. 525, 735 P.2d 939.

Exclusive remedy for claims of negligent and intentional infliction of emotional distress.  9 H. App. 21, 821 P.2d 937.

An employee may bring action against employer for intentional infliction of emotional distress caused by discrimination in violation of §378-2, and this action is not barred by exclusivity provision of this section.  87 H. 57 (App.), 951 P.2d 507.

Section does not bar a child from bringing a tort action against mother's employer for in utero injuries child personally sustained, allegedly as a result of a work-related accident involving the mother.  91 H. 157 (App.), 981 P.2d 714.

Cited:  23 H. 291, 294; 56 H. 544, 545 P.2d 687.



§386-6 - Territorial applicability.

§386-6  Territorial applicability.  The provisions of this chapter shall be applicable to all work injuries sustained by employees within the territorial boundaries of the State.

If an employee who has been hired in the State suffers work injury, he shall be entitled to compensation under this chapter even though the injury was sustained without the State.  The right to compensation shall exclude all other liability of the employer for damages as provided in section 386-5.  All contracts of hire of employees made within the State shall be deemed to include an agreement to that effect.

If an employee who has been hired without the State is injured while engaged in his employer's business, and is entitled to compensation for the injury under the law of the state or territory where he was hired, he shall be entitled to enforce against his employer his rights in this State if his rights are such that they can reasonably be determined and dealt with by the director of labor and industrial relations, the appellate board, and the court in this State. [L 1963, c 116, pt of §1; Supp, §97-6; HRS §386-6]

Case Notes

Claimant not entitled to rely on foreign law where in proceedings below, she not only failed to rely on foreign law but affirmatively relied on Hawaii law.  54 H. 98, 503 P.2d 434.

Employee "hired in the State" construed.  59 H. 551, 584 P.2d 119.

Not exclusive remedy where emotional distress is caused by wilful and wanton conduct of corporate officer.  720 F. Supp. 829.



§386-7 - Interstate and foreign commerce and maritime employment.

§386-7  Interstate and foreign commerce and maritime employment.  To the extent permissible under the Constitution and the laws of the United States, this chapter shall apply to employees and employers engaged in interstate and foreign commerce and to employees in maritime employment and their employers not otherwise provided for by the laws of the United States. [L 1963, c 116, pt of §1; Supp, §97-7; HRS §386-7]

Case Notes

Employment of all decedents, circumstances of death, and purpose of mission bore significant relationship to traditional maritime activity.  557 F. Supp. 1024.



§386-8 - Liability of third person.

§386-8  Liability of third person.  When a work injury for which compensation is payable under this chapter has been sustained under circumstances creating in some person other than the employer or another employee of the employer acting in the course of his employment a legal liability to pay damages on account thereof, the injured employee or his dependents (hereinafter referred to collectively as the employee) may claim compensation under this chapter and recover damages from such third person.

If the employee commences an action against such third person he shall without delay give the employer written notice of the action and the name and location of the court in which the action is brought by personal service or registered mail.  The employer may, at any time before trial on the facts, join as party plaintiff.

If within nine months after the date of the personal injury the employee has not commenced an action against such third person, the employer, having paid or being liable for compensation under this chapter, shall be subrogated to the rights of the injured employee.  Except as limited by chapter 657, the employee may at any time commence an action or join in any action commenced by the employer against such third person.

No release or settlement of any claim or action under this section is valid without the written consent of both employer and employee.  The entire amount of the settlement after deductions for attorney's fees and costs as hereinafter provided, is subject to the employer's right of reimbursement for his compensation payments under this chapter and his expenses and costs of action.

If the action is prosecuted by the employer alone, the employer shall be entitled to be paid from the proceeds received as a result of any judgment for damages, or settlement in case the action is compromised before judgment, the reasonable litigation expenses incurred in preparation and prosecution of such action, together with a reasonable attorney's fee which shall be based solely upon the services rendered by the employer's attorney in effecting recovery both for the benefit of the employer and the employee.  After the payment of such expenses and attorney's fee, the employer shall apply out of the amount of the judgment or settlement proceeds an amount sufficient to reimburse the employer for the amount of his expenditure for compensation and shall pay any excess to the injured employee or other person entitled thereto.

If the action is prosecuted by the employee alone, the employee shall be entitled to apply out of the amount of the judgment for damages, or settlement in case the action is compromised before judgment, the reasonable litigation expenses incurred in preparation and prosecution of such action, together with a reasonable attorney's fee which shall be based solely upon the services rendered by the employee's attorney in effecting recovery both for the benefit of the employee and the employer.  After the payment of such expenses and attorney's fee there shall be applied out of the amount of the judgment or settlement proceeds, the amount of the employer's expenditure for compensation, less his share of such expenses and attorney's fee.  On application of the employer, the court shall allow as a first lien against the amount of the judgment for damages or settlement proceeds, the amount of the employer's expenditure for compensation, less his share of such expenses and attorney's fee.

If the action is prosecuted both by the employee and the employer, in a single action or in consolidated actions, and they are represented by the same agreed attorney or by separate attorneys, there shall first be paid from any judgment for damages recovered, or settlement proceeds in case the action or actions be settled before judgment, the reasonable litigation expenses incurred in preparation and prosecution of such action or actions, together with reasonable attorney's fees based solely on the services rendered for the benefit of both parties where they are represented by the same attorney, and where they are represented by separate attorneys, based solely upon the service rendered in each instance by the attorney in effecting recovery for the benefit of the party represented.  After the payment of such expenses and attorneys' fees there shall be applied out of the amount of the judgment for damages, or settlement proceeds an amount sufficient to reimburse the employer for the amount of his expenditure for compensation and any excess shall be paid to the injured employee or other person entitled thereto.

In the event that the parties are unable to agree upon the amount of reasonable litigation expenses and the amount of attorneys' fees under this section then the same shall be fixed by the court.

After reimbursement for his compensation payments the employer shall be relieved from the obligation to make further compensation payments to the employee under this chapter up to the entire amount of the balance of the settlement or the judgment, if satisfied, as the case may be, after deducting the cost and expenses, including attorneys' fees.

The amount of compensation paid by the employer or the amount of compensation to which the injured employee is entitled shall not be admissible in evidence in any action brought to recover damages.

Another employee of the same employer shall not be relieved of his liability as a third party, if the personal injury is caused by his wilful and wanton misconduct.

If the special compensation fund has paid or is liable for any compensation under this chapter, the fund shall be entitled to all the rights and remedies granted an employer under this section; provided that the employer's right to reimbursement for compensation payments and expenses under this chapter shall have priority. [L 1963, c 116, pt of §1; Supp, §97-8; am L 1967, c 53, §1; HRS §386-8; am L 1969, c 13, §1; am L 1970, c 58, §1; am L 1973, c 144, §1]

Cross References

Mailing of notice, see §1-28.

Rules of Court

Consolidation of actions, see HRCP rule 42.

Intervention, see HRCP rule 24.

Law Journals and Reviews

Makaneole v. Gampon:  Site Owners Vicariously Liable for Negligence of Contractors and Their Employees.  12 UH L. Rev. 481.

Case Notes

Employer or insurance carrier may be required to pay share of attorney's fees proportionate to total amount of compensation benefits it would have had to pay but for settlement of third party action.  625 F.2d 314.

Did not allow claim against defendant individually for negligent infliction of emotional distress; section may allow claim for intentional infliction of emotional distress.  938 F. Supp. 1503.

Damages awarded against third party.  23 H. 524.  Election, employer or third party.  32 H. 446.  Suit by next friend appointed solely for that purpose, not an election.  32 H. 928.

Section not applicable when person for whose compensation the carrier is liable is the widow of the decedent whose death was caused by the wrongful act or neglect of a third person.  32 H. 153.

Negligence suit may be filed by an employee of a subcontractor against the general contractor and general contractor's employees.  50 H. 293, 439 P.2d 669.

Employer entitled to attorney's fees out of judgment recovered from third party tortfeasor but not out of settlement claim.  51 H. 437, 462 P.2d 196.

Section preserves employee's right of action in common law or under a statute against a third party; it does not establish an independent claim.  63 H. 273, 626 P.2d 182.

Co-employee liable to injured employee or nonemployee third-party plaintiff for injury caused by co-employee's wilful and wanton misconduct.  68 H. 22, 702 P.2d 772.

Notwithstanding the language of this statute, disclosure of workers' compensation evidence, including the amount, may be appropriate where some relevant purpose for allowing its admission develops in trial.  79 H. 14, 897 P.2d 941.

Employer's reliance on the provisions of this section was reasonable; employer had no duty to intervene until it knew or reasonably should have known that plaintiff would dismiss plaintiff's claims against defendant without consent.  79 H. 352, 903 P.2d 48.

Where plaintiff stipulated to dismiss plaintiff's claims against defendant without the written consent of plaintiff's employer, the stipulation dismissing all claims with prejudice was invalid.  79 H. 352, 903 P.2d 48.

Co-employee liability claims based on "wilful and wanton misconduct" must be proven by clear and convincing evidence.  82 H. 1, 919 P.2d 263.

"Wilful and wanton misconduct" exception to co-employee immunity under this section includes reckless conduct, where specific intent by co-employee to cause injury is not required.  82 H. 1, 919 P.2d 263.

Under §386-73, this section, and Hawaii administrative rule §12-10-31, a settlement or compromise of future workers' compensation benefits cannot be valid or binding without the consent or approval of the director of labor and industrial relations.  90 H. 152, 977 P.2d 160.

Under this section, the employer must bear a proportionate share of the employee's attorney's fees and costs incurred while pursuing recovery from a third party tortfeasor; the employer, and/or its workers' compensation insurance carrier, must bear its share of the employee's attorney's fees and costs in proportion to the present and future benefits derived from a third party settlement or judgment.  92 H. 515, 993 P.2d 549.

Assuming defendants' claims for "unreasonable failure to consent" and "negligent claims handling" fell within the interference with contract rights exception of §662-15(4), it could not be said that the State improperly interfered with the alleged settlement agreement because, pursuant to this section, the State was a necessary party to such agreement.  114 H. 202, 159 P.3d 814.

There is nothing in the case law or in the legislative history of this section to support the imposition of a duty on employers in favor of tortfeasors regarding consent to a third-party settlement; thus, trial court did not err in ruling that the State did not owe defendants an actionable duty and thus, did not err in dismissing defendants' cross-claim against the State.  114 H. 202, 159 P.3d 814.

Trial court did not abuse its discretion in setting aside the stipulation to dismiss the case with prejudice where, pursuant to this section, neither the settlement nor the stipulation was valid without the State's written consent; this section's plain and unambiguous language required the State to consent in writing to validate the settlement between the parties, and the State's letter did not constitute written consent to the settlement as required, but had instead proposed an alternative settlement.  114 H. 202, 159 P.3d 814.

Where an employee pursues a third-party action "alone", this section requires that an employer is only entitled to a first lien in the amount of its workers' compensation expended, less the employer's "share" of attorneys' fees and expenses.  92 H. 524 (App.), 993 P.2d 558.

Where employer intervened before any trial on the facts, trial court did not abuse discretion by allowing employer to intervene.  92 H. 524 (App.), 993 P.2d 558.

No abuse of discretion in requiring insurance company to pay one-half of the employee's court expenses.  2 H. App. 344, 631 P.2d 1209.

Plaintiff permitted to amend pleading to allege cause of action for wilful and wanton misconduct against defendant employees of same employer.  9 H. App. 21, 821 P.2d 937.



§386-8.5 - Limits of third party liability.

§386-8.5  Limits of third party liability.  (a)  Section 386-8 and any other law to the contrary notwithstanding, when a work injury for which compensation is payable under this chapter has been sustained, the discussion or furnishing of, or failure to discuss or furnish, or failure to enforce any safety, health, or personal conduct provision to protect employees against work injuries, in any collective bargaining agreement or in negotiations thereon, shall not subject a labor organization representing the injured employee to any civil liability for the injury.

As used in this section, the terms:

(1)  "Labor organization" means any organization which exists and is constituted for the purposes, in whole or in part, of collective bargaining or dealing with employers, concerning grievances, terms, or conditions of employment, or of other mutual aid or protection and includes both private industry and public employment labor organizations.

(2)  "Safety provision" includes, but is not limited to, safety inspections and advisory services; "health provision" includes, but is not limited to, health inspections and advisory services; "personal conduct provision" includes, but is not limited to, contractual language covering sexual harassment or assault and related infliction of emotional distress or invasion of privacy.

(b)  No construction design professional who is retained to perform professional services on a construction project or any employee of a construction design professional who is assisting or representing the construction design professional in the performance of professional services on the site of the construction project shall be liable for any injury on the construction project resulting from the employer's failure to comply with safety standards on the construction project for which compensation is recoverable under this chapter unless the responsibility for the compliance of safety practices is specifically assumed by contract or by other conduct of the construction design professional or any employee of the construction design professional who is assisting or representing the construction design professional in the performance of professional services on the site of the construction project.  The limitation of liability provided by this subsection to any construction design professional shall not apply to the negligent preparation of design plans or specifications. [L 1980, c 100, §2; am L 1989, c 300, §3; am L 1992, c 275, §3]



§386-9 - Contracting out forbidden.

§386-9  Contracting out forbidden.  Except as provided in section 386-78, no contract, rule, regulation or device whatsoever shall operate to relieve the employer in whole or in part from any liability created by this chapter. [L 1963, c 116, pt of §1; Supp, §97-9; HRS §386-9; am L 1969, c 17, §1]

Case Notes

Section preempted by ERISA to the extent it prohibits offsetting workers' compensation payments intended to provide income replacement against pension benefits.  679 F.2d 1319.

Offset of pension benefits against workers' compensation benefits prohibited by this section. 504 F. Supp. 958.

Cited:  23 H. 291, 294; 31 H. 672, 673.



§386-10 - Out of state employers.

§386-10  Out of state employers.  Any employer whose principal place of business is outside the State shall, prior to the commencement of employment within the State, register with the director the employer's name, approximate total wages to be paid, and the dates of employment activity within the State.  The employer shall file with the director, in the form prescribed by the director, a notice of insurance as required by section 386-122. [L 1986, c 132, §1; am L 1989, c 24, §1]



§386 21 - Medical care, services, and supplies.

PART II.  COMPENSATION

A.  Medical and Rehabilitation Benefits

Cross References

Limitation on charges, see §431:10C-308.5.

§386‑21  Medical care, services, and supplies.  (a)  Immediately after a work injury sustained by an employee and so long as reasonably needed the employer shall furnish to the employee all medical care, services, and supplies as the nature of the injury requires.  The liability for the medical care, services, and supplies shall be subject to the deductible under section 386‑100.

(b)  Whenever medical care is needed, the injured employee may select any physician or surgeon who is practicing on the island where the injury was incurred to render medical care.  If the services of a specialist are indicated, the employee may select any physician or surgeon practicing in the State.  The director may authorize the selection of a specialist practicing outside the State where no comparable medical attendance within the State is available.  Upon procuring the services of a physician or surgeon, the injured employee shall give proper notice of the employee's selection to the employer within a reasonable time after the beginning of the treatment.  If for any reason during the period when medical care is needed, the employee wishes to change to another physician or surgeon, the employee may do so in accordance with rules prescribed by the director.  If the employee is unable to select a physician or surgeon and the emergency nature of the injury requires immediate medical attendance, or if the employee does not desire to select a physician or surgeon and so advises the employer, the employer shall select the physician or surgeon.  The selection, however, shall not deprive the employee of the employee's right of subsequently selecting a physician or surgeon for continuance of needed medical care.

(c)  The liability of the employer for medical care, services, and supplies shall be limited to the charges computed as set forth in this section.  The director shall make determinations of the charges and adopt fee schedules based upon those determinations.  Effective January 1, 1997, and for each succeeding calendar year thereafter, the charges shall not exceed one hundred ten per cent of fees prescribed in the Medicare Resource Based Relative Value Scale applicable to Hawaii as prepared by the United States Department of Health and Human Services, except as provided in this subsection.  The rates or fees provided for in this section shall be adequate to ensure at all times the standard of services and care intended by this chapter to injured employees.

If the director determines that an allowance under the medicare program is not reasonable or if a medical treatment, accommodation, product, or service existing as of June 29, 1995, is not covered under the medicare program, the director, at any time, may establish an additional fee schedule or schedules not exceeding the prevalent charge for fees for services actually received by providers of health care services, to cover charges for that treatment, accommodation, product, or service.  If no prevalent charge for a fee for service has been established for a given service or procedure, the director shall adopt a reasonable rate which shall be the same for all providers of health care services to be paid for that service or procedure.

The director shall update the schedules required by this section every three years or annually, as required.  The updates shall be based upon:

(1)  Future charges or additions prescribed in the Medicare Resource Based Relative Value Scale applicable to Hawaii as prepared by the United States Department of Health and Human Services; or

(2)  A statistically valid survey by the director of prevalent charges for fees for services actually received by providers of health care services or based upon the information provided to the director by the appropriate state agency having access to prevalent charges for medical fee information.

When a dispute exists between an insurer or self-insured employer and a medical services provider regarding the amount of a fee for medical services, the director may resolve the dispute in a summary manner as the director may prescribe; provided that a provider shall not charge more than the provider's private patient charge for the service rendered.

When a dispute exists between an employee and the employer or the employer's insurer regarding the proposed treatment plan or whether medical services should be continued, the employee shall continue to receive essential medical services prescribed by the treating physician necessary to prevent deterioration of the employee's condition or further injury until the director issues a decision on whether the employee's medical treatment should be continued.  The director shall make a decision within thirty days of the filing of a dispute.  If the director determines that medical services pursuant to the treatment plan should be or should have been discontinued, the director shall designate the date after which medical services for that treatment plan are denied.  The employer or the employer's insurer may recover from the employee's personal health care provider qualified pursuant to section 386-27, or from any other appropriate occupational or non-occupational insurer, all the sums paid for medical services rendered after the date designated by the director.  Under no circumstances shall the employee be charged for the disallowed services, unless the services were obtained in violation of section 386-98.  The attending physician, employee, employer, or insurance carrier may request in writing that the director review the denial of the treatment plan or the continuation of medical services.

(d)  The director, with input from stakeholders in the workers' compensation system, including but not limited to insurers, health care providers, employers, and employees, shall establish standardized forms for health care providers to use when reporting on and billing for injuries compensable under this chapter.  The forms may be in triplicate, or in any other configuration so as to minimize, to the extent practicable, the need for a health care provider to fill out multiple forms describing the same workers' compensation case to the department, the injured employee's employer, and the employer's insurer.

(e)  If it appears to the director that the injured employee has wilfully refused to accept the services of a competent physician or surgeon selected as provided in this section, or has wilfully obstructed the physician or surgeon, or medical, surgical, or hospital services or supplies, the director may consider such refusal or obstruction on the part of the injured employee to be a waiver in whole or in part of the right to medical care, services, and supplies, and may suspend the weekly benefit payments, if any, to which the employee is entitled so long as the refusal or obstruction continues.

(f)  Any funds as are periodically necessary to the department to implement the foregoing provisions may be charged to and paid from the special compensation fund provided by section 386-151.

(g)  In cases where the compensability of the claim is not contested by the employer, the medical services provider shall notify or bill the employer, insurer, or the special compensation fund for services rendered relating to the compensable injury within two years of the date services were rendered.  Failure to bill the employer, insurer, or the special compensation fund within the two-year period shall result in the forfeiture of the medical services provider's right to payment.  The medical [services] provider shall not directly charge the injured employee for treatments relating to the compensable injury. [L 1963, c 116, pt of §1; Supp, §97-20; am L 1967, c 16, §1; HRS §386-21; am L 1973, c 78, §1; am L 1979, c 132, §1; am L 1985, c 296, §15; gen ch 1985; am L 1987, c 120, §1; am L 1995, c 234, §7; am L 1996, c 260, §2; am L 1998, c 191, §1; am L 2006, c 191, §1; am L Sp 2009, c 26, §1]

Case Notes

Offsets for workers' compensation benefits in pension plan constituted forfeitures under ERISA.  504 F. Supp. 958.

Workers' compensation benefits clearly intended to indemnify workers for job related injury or disease, not to provide income lost on retirement.  504 F. Supp. 958.

Voluntary, involuntary medical attendance.  32 H. 503.

A decision that finally adjudicates the matter of medical and temporary disability benefits under §§386-31(b), 386-32(b), and this section is an appealable final order under §91-14(a), even though the matter of permanent disability benefits under §§386-31(a) and 386-32(a) has been left for later determination.  89 H. 436, 974 P.2d 1026.

There is no statutory authority granted to board to apportion the medical treatment coverage afforded under this section between a preexisting dental condition and the accident-induced temporomandibular joint disorder; where substantial evidence in record indicated that the medical treatment proposed was necessitated by the nature of the injury, the employer was required to provide compensation for "all" medical treatment required.  93 H. 116 (App.), 997 P.2d 42.

Cited:  24 H. 731, 733.



§386-21.5 - Publication of fees by prepaid health care plan contractors.

[§386-21.5]  Publication of fees by prepaid health care plan contractors.  (a)  A prepaid health care plan contractor as defined in section 393-3 shall provide the director upon request with a schedule of all the maximum allowable medical fees.

(b)  Pursuant to section 386-21(c), the director shall review and, to the extent possible, shall use the fee obtained under subsection (a) as the primary guideline in establishing prevalent charges for medical care, services, and supplies in adopting the fee schedule for workers' compensation claims. [L 1995, c 234, §2]



§386-22 - Artificial member and other aids.

§386-22  Artificial member and other aids.  Where an injury results in the amputation of an arm, hand, leg, or foot, or the enucleation of an eye, or the loss of natural or artificial teeth, or the loss of vision which may be partially or wholly corrected by the use of lenses, the employer shall furnish an artificial member to take the place of each member lost and, in the case of correctible loss of vision, a set of suitable glasses.  Where it is certified to be necessary by a licensed physician or surgeon chosen by agreement of the employer and the employee, the employer shall furnish such other aids, appliances, apparatus, and supplies as are required to cure or relieve the effects of the injury.  When a licensed physician or surgeon, chosen as above, certifies that it is necessitated by ordinary wear, the employer shall repair or replace such artificial members, aids, appliances, or apparatus.

Where an employee suffers the loss of or damage to any artificial member, aid, appliance, or apparatus by accident arising out of and in the course of the employee's employment, the employer shall repair or replace the member, aid, appliance, or apparatus whether or not the same was furnished initially by the employer.

The liability of the employer for artificial members, aids, appliances, apparatus, or supplies as is imposed by this section shall be limited to such charges as prevail in the same community for similar equipment of a person of a like standard of living when the equipment is paid for by that person and shall be subject to the deductible under section 386-100. [L 1963, c 116, pt of §1; Supp, §97-21; HRS §386-22; am L 1985, c 296, §16; gen ch 1985]



§386-23 - Services of attendant.

§386-23  Services of attendant.  When the director of labor and industrial relations finds that the service of an attendant for the injured employee is constantly necessary the director may award a monthly sum of not more than the product of four times the effective maximum weekly benefit rate prescribed in section 386-31, as the director may deem necessary, for the procurement of such service.  Payment for the services of an attendant shall be the liability of the employer, but shall be subject to the deductible under section 386-100. [L 1963, c 116, pt of §1; Supp, §97-22; HRS §386-23; am L 1971, c 25, §1; am L 1976, c 17, §1; am L 1985, c 296, §17; gen ch 1985]

Case Notes

Section allows compensation for attendant care services so long as claimants can establish their inability to function or perform activities of daily living on a consistent basis.  83 H. 361, 926 P.2d 1284.



§386-23.5 - Services of attendant, allowance adjustments.

§386-23.5  Services of attendant, allowance adjustments.  (a)  When the maximum allowed for procurement of services of an attendant as provided in section 386-23 is changed by law, any employee who has been totally and continuously disabled and has been awarded and is receiving a sum under this chapter to procure such services in an amount which is less than the new maximum allowed for this purpose shall be entitled, upon application, to a supplemental allowance calculated in accordance with the following provisions:

(1)  In any case where a totally disabled employee is receiving the maximum allowed at the time the award was made, the supplemental allowance shall be an amount which, when added to such award, will equal the new maximum allowance.

(2)  In any case where a totally disabled employee is receiving less than the maximum allowed at the time the award was made, the supplemental allowance shall be an amount equal to the difference between the amount the disabled employee is receiving and a percentage of the new maximum allowance by multiplying it by a fraction, the numerator of which is the amount the employee is receiving and the denominator of which is the maximum monthly allowance applicable at the time such award was made.

(b)  As of July 1, 1973, any employee who has been totally and continuously disabled and has been awarded and is receiving a sum under this chapter to procure services of an attendant in an amount which is less than the maximum allowed for this purpose, shall be entitled, upon application, to an additional amount calculated in accordance with the following provisions:

(1)  In any case where a totally disabled person is receiving the maximum allowed under this chapter at the time the award was made, the supplemental allowance shall be an amount which, when added to such award, will equal the maximum allowance effective as of the date of this section.

(2)  In any case where a totally disabled person is receiving less than the maximum allowed under this chapter at the time the award was made, the supplemental allowance shall be an amount equal to the difference between the amount the disabled employee is receiving and a percentage of the maximum allowance as of July 1, 1973, by multiplying it by a fraction, the numerator of which is the amount the employee is receiving and the denominator of which is the maximum monthly allowance applicable at the time such award was made.

(c)  Any supplemental allowances awarded by the director pursuant to this section shall be paid to the employee from the special compensation fund. [L 1973, c 101, §1; gen ch 1985]

Revision Note

"July 1, 1973" substituted for "the effective date of this section".



§386-23.6 - Weekly benefit adjustments for recipients of services of attendants.

§386-23.6  Weekly benefit adjustments for recipients of services of attendants.  Any permanently and totally disabled employee awarded and receiving compensation under section 386-23 or 386-23.5, but:

(1)  Who is no longer receiving weekly benefits shall, without application, be entitled to a resumption of weekly benefits from the special compensation fund in an amount equal to a percentage of the current maximum weekly benefit determined by multiplying the current maximum weekly benefit rate by a fraction, the numerator of which is the weekly benefit amount the employee had been receiving and the denominator of which is the maximum weekly benefit rate applicable at the time the weekly benefit award was made.

(2)  Who is receiving one-half of weekly benefits from the special compensation fund shall be entitled to weekly benefits in an amount equal to a percentage of the current maximum weekly benefit rate determined by multiplying the current maximum weekly benefit rate by a fraction, the numerator of which is twice the amount the employee had been receiving and the denominator of which is the maximum weekly benefit rate applicable at the time the weekly benefit award was made. [L 1974, c 52, §1; am L 1980, c 232, §21; gen ch 1985]



§386-24 - Medical rehabilitation.

§386-24  Medical rehabilitation.  The medical services and supplies to which an employee suffering a work injury is entitled shall include such services, aids, appliances, apparatus, and supplies as are reasonably needed for the employee's greatest possible medical rehabilitation.  The director of labor and industrial relations, on competent medical advice, shall determine the need for or sufficiency of medical rehabilitation services furnished or to be furnished to the employee and may order any needed change of physician, hospital or rehabilitation facility. [L 1963, c 116, pt of §1; Supp, §97-23; HRS §386-24; gen ch 1985]



§386-25 - Vocational rehabilitation.

§386-25  Vocational rehabilitation.  (a)  The purposes of vocational rehabilitation are to restore an injured worker's earnings capacity as nearly as possible to that level that the worker was earning at the time of injury and to return the injured worker to suitable gainful employment in the active labor force as quickly as possible in a cost-effective manner.

(b)  The director may refer employees who may have or have suffered permanent disability as a result of work injuries and who, in the director's opinion, can be vocationally rehabilitated to the department of human services or to private providers of rehabilitation services for vocational rehabilitation services that are feasible.  A referral shall be made upon recommendation of the rehabilitation unit established under section 386-71.5 and after the employee has been deemed physically able to participate in rehabilitation by the employee's attending physician.  The unit shall include appropriate professional staff and shall have the following duties and responsibilities:

(1)  To review and approve rehabilitation plans developed by certified providers of rehabilitation services, whether they be private or public;

(2)  To adopt rules consistent with this section that shall expedite and facilitate the identification, notification, and referral of industrially injured employees to rehabilitation services, and establish minimum standards for providers providing rehabilitation services under this section;

(3)  To certify private and public providers of rehabilitation services meeting the minimum standards established under paragraph (2); and

(4)  To enforce the implementation of rehabilitation plans.

(c)  Enrollment in a rehabilitation plan or program shall not be mandatory and the approval of a proposed rehabilitation plan or program by the injured employee shall be required.  The injured employee may select a certified provider of rehabilitation services.  Both the certified provider and the injured employee, within a reasonable time after initiating rehabilitation services, shall give proper notice of selection to the employer.

(d)  A provider shall submit an initial evaluation report of the employee to the employer and the director within forty-five days of the date of referral or selection.  The evaluation shall determine whether the employee requires vocational rehabilitation services to return to suitable gainful employment, identify the necessary services, and state whether the provider can provide these services.  The initial evaluation report shall contain:

(1)  An assessment of the employee's:

(A)  Current medical status;

(B)  Primary disability;

(C)  Secondary disability;

(D)  Disabilities that are not related to the work injury; and

(E)  Physical or psychological limitations or both.

If this information is not provided by the treating physician within a reasonable amount of time, information from another physician shall be accepted;

(2)  A job analysis addressing the demands of the employee's employment;

(3)  A statement from the provider identifying the employee's vocational handicaps in relation to the employee's ability to:

(A)  Return to usual and customary employment; and

(B)  Participate in and benefit from a vocational rehabilitation program;

(4)  A statement from the provider determining the feasibility of vocational rehabilitation services, including:

(A)  The provider's ability to assist the employee in the employee's efforts to return to suitable gainful employment;

(B)  An outline of specific vocational rehabilitation services to be provided, justification for the necessity of services, and how the effectiveness of these services is measured; and

(C)  How the vocational rehabilitation services directly relate to the employee obtaining suitable gainful employment; and

(5)  The enrollment form and the statement of worker's rights and responsibilities form obtained from the department.

(e)  A provider shall file the employee's plan with the approval of the employee.  Upon receipt of the plan from the provider, an employee shall have ten days to review and sign the plan.  The plan shall be submitted to the employer and the employee and be filed with the director within two days from the date of the employee's signature.  A plan shall include a statement of the feasibility of the vocational goal, using the process of:

(1)  First determining if the employee's usual and customary employment represents suitable gainful employment, and, should it not;

(2)  Next determining if modified work or other work with a different employer represents suitable gainful employment, and, should it not;

(3)  Next determining if modified or other employment with a different employer represents suitable gainful employment, and finally, should it not;

(4)  Then providing training to obtain employment in another occupational field.

(f)  A plan may be approved by the director; provided the plan includes:

(1)  A physician's assessment of the employee's physical limitations, psychological limitations, and ability to return to work.  If this information is not provided by the treating physician within a reasonable amount of time, information from another physician shall be accepted;

(2)  A labor market survey indicating there are reasonable assurances that the proposed occupation for which the employee is to be placed or trained is readily available in the community when placement begins, or there are assurances of reemployment by the employer;

(3)  A job analysis of the proposed occupation, setting forth its duties, responsibilities, physical demands, environmental working conditions, specific qualifications needed for entry-level employment, reasonable accommodations, expected estimated earnings, and other relevant information;

(4)  The nature and extent of the vocational rehabilitation services to be provided, including:

(A)  Specific services to be provided;

(B)  Justification for the necessity of the services;

(C)  Estimated time frames for delivery of services;

(D)  The manner in which the effectiveness of these services is to be measured;

(E)  Criteria for determining successful completion of the vocational rehabilitation plan; and

(F)  The employee's responsibilities;

(5)  A report of tests and copies thereof that have been administered to the employee, including a statement regarding the need for and use of the tests to identify a vocational goal;

(6)  If retraining, including on-the-job training, is found to be necessary, the estimated cost of retraining, a description of specific skills to be learned or knowledge acquired with specific time periods and clearly defined measurements of success, and the nature, amount, and duration of living expenses;

(7)  The total cost of the plan; and

(8)  The employee's approval of the plan.

(g)  The employer shall have ten calendar days from the postmark date on which the plan was mailed to submit in writing to the director any objections to the plan.

(h)  The director may approve a plan that does not include all of the requirements outlined in subsection (f); provided that the director finds the plan:

(1)  Is in the best interest of the employee;

(2)  Contains reasonable assurances that the employee will be placed in suitable gainful employment; and

(3)  Has been approved by the employee.

(i)  If the plan requires the purchase of any tools, supplies, or equipment, the purchase deadline shall be included in the plan.  Tools, supplies, and equipment shall be considered to be the property of the employer until the plan is determined by the director to be successfully completed, after which it shall become the property of the employee.  If the plan requires the purchase, etc., the employer shall purchase the items prior to the purchase deadline in the plan.

(j)  An employee with an approved plan who is determined as able to return to usual and customary employment may choose to complete the plan or request a new plan of which the goal may be the employee's usual and customary employment.

(k)  An injured employee's enrollment in a rehabilitation plan or program shall not affect the employee's entitlement to temporary total disability compensation if the employee earns no wages during the period of enrollment.  If the employee receives wages for work performed under the plan or program, the employee shall be entitled to temporary total disability compensation in an amount equal to the difference between the employee's average weekly wages at the time of injury and the wages received under the plan or program, subject to the limitations on weekly benefit rates prescribed in section 386-31(a).  The employee shall not be entitled to temporary total disability compensation for any week during this period where the wages equal or exceed the average weekly wages at the time of injury.

(l)  The director shall adopt rules for additional living expenses necessitated by the rehabilitation program, together with all reasonable and necessary vocational training.

(m)  If the rehabilitation unit determines that vocational rehabilitation is not possible or feasible, it shall certify the determination to the director.

(n)  Except as otherwise provided, determinations of the rehabilitation unit shall be final unless a written request for reconsideration is filed with the rehabilitation unit within ten calendar days of the date of the determination.

The rehabilitation unit shall issue a reconsideration determination to affirm, reverse, or modify the determination or refer the request for reconsideration for hearing.

(o)  A reconsideration determination shall be final unless a written request for hearing is filed within ten calendar days from the date of the reconsideration determination.  All hearings shall be held before a hearings officer designated by the director.  A written decision shall be issued in the name of the director.

(p)  The eligibility of any injured employee to receive other benefits under this chapter shall in no way be affected by the employee's entrance upon a course of vocational rehabilitation as herein provided.

(q)  Vocational rehabilitation services for the purpose of developing a vocational rehabilitation plan may be approved by the director and the director may periodically review progress in each case. [L 1963, c 116, pt of §1; Supp, §97-24; HRS §386-25; am L 1970, c 105, §5; am L 1980, c 224, §2; am L 1985, c 296, §2; gen ch 1985; am L 1987, c 339, §4; am L 1998, c 256, §1; am L Sp 2005, c 11, §4]

Case Notes

Board properly found claimant not interested or motivated in pursuing vocational rehabilitation or returning to suitable work where claimant moved to remote mainland village, declared claimant was "fully retired", and made unreasonable demands upon employer as conditions for returning to work.  80 H. 239, 909 P.2d 567.

Board properly terminated claimant's vocational rehabilitation services where it found claimant not interested or motivated in pursuing vocational rehabilitation.  80 H. 239, 909 P.2d 567.

Where this section did not provide--expressly or impliedly--that the director has the power to waive an employee's right to vocational rehabilitation (VR) services or that once a permanent partial disability (PPD) award was issued, the right to VR services was extinguished, the director exceeded the bounds of the director's rule-making authority in promulgating Hawaii administrative rule §12-14-36, which created a total bar to VR services when an employee received a PPD award.  117 H. 439, 184 P.3d 191.



§386-26 - Guidelines on frequency of treatment and reasonable utilization of health care and services.

§386-26  Guidelines on frequency of treatment and reasonable utilization of health care and services.  The director shall issue guidelines for the frequency of treatment and for reasonable utilization of medical care and services by health care providers that are considered necessary and appropriate under this chapter.  The guidelines shall not be considered as an authoritative prescription for health care, nor shall they preclude any health care provider from drawing upon the health care provider's medical judgment and expertise in determining the most appropriate care.

The guidelines shall be adopted pursuant to chapter 91 and shall not interfere with the injured employee's rights to exercise free choice of physicians under section 386-21.

In addition, the director shall adopt updated medical fee schedules referred to in section 386-21, and where deemed appropriate, shall establish separate fee schedules for services of health care providers as defined in section 386-1 to become effective no later than June 30, 1986, in accordance with chapter 91. [L 1985, c 296, pt of §5; am L 1995, c 234, §8; am L 1996, c 260, §3; am L Sp 2005, c 11, §5]

Cross References

Publication of fees by prepaid health care plan contractors, see §386-21.5.



§386-27 - Qualification and duties of health care providers.

§386-27  Qualification and duties of health care providers.  (a)  All health care providers rendering health care and services under this chapter shall be qualified by the director and shall remain qualified by satisfying the requirements established in this section.  The director shall qualify any person initially who has a license for the practice of:

(1)  Medicine or osteopathy under chapter 453;

(2)  Dentistry under chapter 448;

(3)  Chiropractic under chapter 442;

(4)  Naturopathic medicine under chapter 455;

(5)  Optometry under chapter 459;

(6)  Podiatry under chapter 463E; and

(7)  Psychology under chapter 465.

(b)  To remain a qualified provider under this chapter a health care provider shall:

(1)  Comply with guidelines established by the director on the frequency of treatment and reasonable utilization of health care and services;

(2)  Conform to limitations established by the director for charges on services under medical fee and other fee schedules;

(3)  File timely reports required under section 386-96;

(4)  Avoid unnecessary and unreasonable referrals of injured employees to other health care providers;

(5)  Refrain from ordering unnecessary and unreasonable diagnostic tests and studies;

(6)  Remain available as a treating health care provider to injured employees and as an advisor to the director in proceedings under this section; and

(7)  Comply with all requirements established under this chapter and by rules and decisions adopted and issued by the director pursuant to this chapter.

(c)  Any health care provider who fails to comply with subsections (a) and (b) may be subject to such sanctions deemed just and proper by the director which may include:

(1)  Disallowance of fees for services rendered to an injured employee;

(2)  Forfeiture of payments for services rendered to an injured employee under this chapter;

(3)  Fines of not more than $1,000 for each violation;

(4)  Suspension as a qualified provider; and

(5)  Disqualification as a provider of services under this chapter.

(d)  No sanction shall be imposed by the director under this section except upon submission of a written complaint which shall specifically allege that a violation of this section occurred within two years of the date of the complaint.  A copy of the complaint shall be sent to the health care provider charged promptly upon receipt by the director.  The director may establish an advisory panel of health care providers consisting of three members, one selected by the complainant, another selected by the health care provider charged, and the third selected by the director who shall assist the director in any case arising under this section.  Fees for services rendered by members of the advisory panel shall be paid for by the special compensation fund.  No member of the advisory panel shall be liable in damages for libel, slander, or other defamation of character of any party for any action taken while acting within their capacities as members of the advisory panel.

The director shall issue, where a sanction is ordered under this section, a written decision of findings following a hearing held upon not less [than] twenty days written notice to the complainant and the health care provider charged.  No violation shall be found unless the director determines that the violator acted in bad faith.  Any person aggrieved by a decision of the director may appeal the decision under section 386-87.

(e)  In any case arising under this section, the injured employee treated by the health care provider charged with a violation of this section shall not be a party to the proceeding and shall not appear unless called as a witness before the director or the appellate board.  Charges for services rendered by the health care provider alleged to be in violation of this section shall be suspended pending action by the director and the appellate board in cases on appeal.

In any case in which fees for services rendered by a health care provider are disallowed by the director, the health care provider shall be ordered to forfeit payment. [L 1985, c 296, pt of §5; am L 2009, c 11, §48; am L Sp 2009, c 22, §11(2)]

Note

The L 2009, c 11 amendment is retroactive to April 3, 2008.  L 2009, c 11, §76(2).



§386-31 - Total disability.

B.  Income and Indemnity Benefits

1.  Disability

§386-31  Total disability.  (a)  Permanent total disability.  Where a work injury causes permanent total disability the employer shall pay the injured employee a weekly benefit equal to sixty-six and two-thirds per cent of the employee's average weekly wages, subject to the following limitation:

Beginning January 1, 1975, and during each succeeding twelve-month period thereafter, not more than the state average weekly wage last determined by the director, rounded to the nearest dollar, nor less than $38 or twenty-five per cent of the foregoing maximum amount, rounded to the nearest dollar, whichever is higher.

In the case of the following injuries, the disability caused thereby shall be deemed permanent and total:

(1)  The permanent and total loss of sight in both eyes;

(2)  The loss of both feet at or before the ankle;

(3)  The loss of both hands at or above the wrist;

(4)  The loss of one hand and one foot;

(5)  An injury to the spine resulting in permanent and complete paralysis of both legs or both arms or one leg and one arm;

(6)  An injury to the skull resulting in incurable imbecility or insanity.

In all other cases the permanency and totality of the disability shall be determined on the facts.  No adjudication of permanent total disability shall be made until after two weeks from the date of the injury.

(b)  Temporary total disability.  Where a work injury causes total disability not determined to be permanent in character, the employer, for the duration of the disability, but not including the first three calendar days thereof, shall pay the injured employee a weekly benefit at the rate of sixty-six and two-thirds per cent of the employee's average weekly wages, subject to the limitations on weekly benefit rates prescribed in subsection (a), or if the employee's average weekly wages are less than the minimum weekly benefit rate prescribed in subsection (a), at the rate of one hundred per cent of the employee's average weekly wages.

If an employee is unable to complete a regular daily work shift due to a work injury, the employee shall be deemed totally disabled for work for that day.

The employer shall pay temporary total disability benefits promptly as they accrue to the person entitled thereto without waiting for a decision from the director, unless this right is controverted by the employer in the employer's initial report of industrial injury.  The first payment of benefits shall become due and shall be paid no later than on the tenth day after the employer has been notified of the occurrence of the total disability, and thereafter the benefits due shall be paid weekly except as otherwise authorized pursuant to section 386-53.

The payment of these benefits shall only be terminated upon order of the director or if the employee is able to resume work.  When the employer is of the opinion that temporary total disability benefits should be terminated because the injured employee is able to resume work, the employer shall notify the employee and the director in writing of an intent to terminate the benefits at least two weeks prior to the date when the last payment is to be made.  The notice shall give the reason for stopping payment and shall inform the employee that the employee may make a written request to the director for a hearing if the employee disagrees with the employer.  Upon receipt of the request from the employee, the director shall conduct a hearing as expeditiously as possible and render a prompt decision as specified in section 386-86.  If the employee is unable to perform light work, if offered, temporary total disability benefits shall not be discontinued based solely on the inability to perform or continue to perform light work.

An employer or insurance carrier who fails to comply with this section shall pay not more than $2,500 into the special compensation fund upon the order of the director, in addition to other penalties prescribed in section 386-92.

(1)  If the director determines, based upon a review of medical records and reports and other relevant documentary evidence, that an injured employee's medical condition may be stabilized and the employee is unable to return to the employee's regular job, the director shall issue a preliminary decision regarding the claimant's entitlement and limitation to benefits and rights under Hawaii's workers' compensation laws.  The preliminary decision shall be sent to the affected employee and the employee's designated representative and the employer and the employer's designated representative and shall state that any party disagreeing with the director's preliminary findings of medical stabilization and work limitations may request a hearing within twenty days of the date of the decision.  The director shall be available to answer any questions during the twenty‑day period from the injured employee and affected employer.  If neither party requests a hearing challenging the director's finding the determination shall be deemed accepted and binding upon the parties.  In any case where a hearing is held on the preliminary findings, any person aggrieved by the director's decision and order may appeal under section 386-87.

A preliminary decision of the director shall inform the injured employee and the employer of the following responsibilities, benefits, and limitations on vocational rehabilitation benefits that are designed to facilitate the injured employee's early return to suitable gainful employment:

(A)  That the injured employee may invoke the employee's rights under section 378-2, 378-32, or 386-142, or all of them, in the event of unlawful discrimination or other unlawful employment practice by the employer; and

(B)  That after termination of temporary total disability benefits, an injured employee who resumes work may be entitled to permanent partial disability benefits, which if awarded, shall be paid regardless of the earnings or employment status of the disabled employee at the time.

(2)  If the rehabilitation unit determines that an injured employee is not a feasible candidate for rehabilitation and that the employee is unable to resume the employee's regular job, it shall promptly certify the same to the director.  Soon thereafter, the director shall conduct a hearing to determine whether the injured employee remains temporarily totally disabled, or whether the employee is permanently partially disabled, or permanently totally disabled. [L 1963, c 116, pt of §1; am L 1965, c 152, §1(a); Supp, §97-30; am L 1967, c 138, §1; HRS §386-31; am L 1969, c 18, §1; am L 1972, c 42, §1; am L 1974, c 153, §2; am L 1975, c 107, §1; am L 1979, c 66, §1; am L 1985, c 296, §3; gen ch 1985; am L 1988, c 37, §1; am L Sp 2005, c 11, §6]

Case Notes

Offsets for workers' compensation benefits in pension plan constituted forfeitures under ERISA.  504 F. Supp. 958.

Workers' compensation benefits clearly intended to indemnify workers for job related injury or disease, not to provide income lost on retirement.  504 F. Supp. 958.

Right to compensation presupposes disability for work, either total or partial.  34 H. 317.

"Average", "weekly" defined.  37 H. 517.

Burden of proof for claimants under odd-lot doctrine discussed.  72 H. 272, 813 P.2d 1386.

Claimant's temporary total disability payments properly terminated where director's review of medical records and reports found claimant's condition stable and claimant was not feasible candidate for rehabilitation because of lack of motivation.  80 H. 239, 909 P.2d 567.

Administrative penalties authorized by subsection (b) and §386-92 not intended to provide an injured worker's exclusive remedy for injuries resulting from an insurer's tortious delay or termination of benefits.  83 H. 457, 927 P.2d 858.

A decision that finally adjudicates the matter of medical and temporary disability benefits under §§386-21, 386-32(b), and subsection (b) is an appealable final order under §91-14(a), even though the matter of permanent disability benefits under §386-32(a) and subsection (a) has been left for later determination.  89 H. 436, 974 P.2d 1026.

The date-of-death maximum weekly benefit rate should be used to calculate death benefits.  109 H. 255, 125 P.3d 476.

Odd-lot doctrine.  2 H. App. 659, 638 P.2d 1381.

Cited:  32 H. 920, 924, 34 H. 65, 70.



§386-32 - Partial disability.

§386-32  Partial disability.  (a)  Permanent partial disability.  Where a work injury causes permanent partial disability, the employer shall pay the injured worker compensation in an amount determined by multiplying the effective maximum weekly benefit rate prescribed in section 386-31 by the number of weeks specified for the disability as follows:

Thumb.  For the loss of thumb, seventy-five weeks;

First finger.  For the loss of a first finger, commonly called index finger, forty-six weeks;

Second finger.  For the loss of a second finger, commonly called the middle finger, thirty weeks;

Third finger.  For the loss of a third finger, commonly called the ring finger, twenty-five weeks;

Fourth finger.  For the loss of a fourth finger, commonly called the little finger, fifteen weeks;

Phalanx of thumb or finger.  Loss of the first phalanx of the thumb shall be equal to the loss of three-fourths of the thumb, and compensation shall be three-fourths of the amount above specified for the loss of the thumb.  The loss of the first phalanx of any finger shall be equal to the loss of one-half of the finger, and compensation shall be one-half of the amount above specified for loss of the finger.  The loss of more than one phalanx of the thumb or any finger shall be considered as loss of the entire thumb or finger;

Great toe.  For the loss of a great toe, thirty-eight weeks;

Other toes.  For the loss of one of the toes other than the great toe, sixteen weeks;

Phalanx of toe.  Loss of the first phalanx of any toe shall be equal to the loss of one-half of the toe, and the compensation shall be one-half of the amount specified for the loss of the toe.  The loss of more than one phalanx of any toe shall be considered as the loss of the entire toe;

Hand.  For the loss of a hand, two hundred forty-four weeks;

Arm.  For the loss of an arm, three hundred twelve weeks;

Foot.  For the loss of a foot, two hundred five weeks;

Leg.  For the loss of a leg, two hundred eighty-eight weeks;

Eye.  For the loss of an eye by enucleation, one hundred sixty weeks.  For the loss of vision in an eye, one hundred forty weeks.  Loss of binocular vision or of eighty per cent of the vision of an eye shall be considered loss of vision of the eye;

Ear.  For the permanent and complete loss of hearing in both ears, two hundred weeks.  For the permanent and complete loss of hearing in one ear, fifty-two weeks.  For the loss of both ears, eighty weeks.  For the loss of one ear, forty weeks;

Loss of use.  Permanent loss of the use of a hand, arm, foot, leg, thumb, finger, toe, or phalanx shall be equal to and compensated as the loss of a hand, arm, foot, leg, thumb, finger, toe, or phalanx;

Partial loss or loss of use of member named in schedule.  Where a work injury causes permanent partial disability resulting from partial loss of use of a member named in this schedule, and where the disability is not otherwise compensated in this schedule, compensation shall be paid for a period that stands in the same proportion to the period specified for the total loss or loss of use of the member as the partial loss or loss of use of that member stands to the total loss or loss of use thereof;

More than one finger or toe of same hand or foot.  In cases of permanent partial disability resulting from simultaneous injury to the thumb and one or more fingers of one hand, or to two or more fingers of one hand, or to the great toe and one or more toes other than the great toe of one foot, or to two or more toes other than the great toe of one foot, the disability may be rated as a partial loss or loss of use of the hand or the foot and the period of benefit payments shall be measured accordingly.  In no case shall the compensation for loss or loss of use of more than one finger or toe of the same hand or foot exceed the amount provided in this schedule for the loss of a hand or foot;

Amputation.  Amputation between the elbow and the wrist shall be rated as the equivalent of the loss of a hand. Amputation between the knee and the ankle shall be rated as the equivalent of the loss of a foot.  Amputation at or above the elbow shall be rated as the loss of an arm.  Amputation at or above the knee shall be rated as the loss of a leg;

Disfigurement.  In cases of personal injury resulting in disfigurement the director may award compensation not to exceed $30,000 as the director deems proper and equitable in view of the disfigurement.  Disfigurement shall be separate from other permanent partial disabilities and shall include scarring and other disfiguring consequences caused by medical, surgical, and hospital treatment of the employee;

Other cases.  In all other cases of permanent partial disability resulting from the loss or loss of use of a part of the body or from the impairment of any physical function, weekly benefits shall be paid at the rate and subject to the limitations specified in this subsection for a period that bears the same relation to a period named in the schedule as the disability sustained bears to a comparable disability named in the schedule.  In cases in which the permanent partial disability must be rated as a percentage of the total loss or impairment of a physical or mental function of the whole person, the maximum compensation shall be computed on the basis of the corresponding percentage of the product of three hundred twelve times the effective maximum weekly benefit rate prescribed in section 386-31.

Payment of compensation for permanent partial disability.  Compensation for permanent partial disability shall be paid in weekly installments at the rate of sixty-six and two-thirds per cent of the worker's average weekly wage, subject to the limitations on weekly benefit rates prescribed in section 386-31.

Unconditional nature and time of commencement of payment.  Compensation for permanent partial disability shall be paid regardless of the earnings of the disabled employee subsequent to the injury.  Payments shall not commence until after termination of any temporary total disability that may be caused by the injury.

(b)  Temporary partial disability.  Where a work injury causes partial disability, not determined to be permanent, which diminishes the employee's capacity for work, the employer, beginning with the first day of the disability and during the continuance thereof, shall pay the injured employee weekly benefits equal to sixty-six and two-thirds per cent of the difference between the employee's average weekly wages before the injury and the employee's weekly earnings thereafter, subject to the schedule for the maximum and minimum weekly benefit rates prescribed in section 386-31.

(c)  Provisions common to permanent and temporary partial disability.  No determination of partial disability shall be made until two weeks from the date of the injury. [L 1963, c 116, pt of §1; am L 1965, c 106, §1; Supp, §97-31; am L 1967, c 138, §2; HRS §386-32; am L 1969, c 25, §1; am L 1970, c 100, §1 and c 126, §1; am L 1972, c 42, §2; am L 1973, c 47, §1; am L 1974, c 153, §3; gen ch 1985; am L 1992, c 67, §1; am L 1995, c 234, §9]

Case Notes

Offsets for workers' compensation benefits in pension plan constituted forfeitures under ERISA.  504 F. Supp. 958.

Workers' compensation benefits clearly intended to indemnify workers for job related injury or disease, not to provide income lost on retirement.  504 F. Supp. 958.

Right to compensation presupposes disability for work, either total or partial.  34 H. 317.

Disfigurement benefits may be awarded in addition to permanent total disability benefits.  59 H. 409, 583 P.2d 321.

Exclusiveness of scheduled allowances rejected.  67 H. 16, 675 P.2d 770.

Injury to one finger may constitute hand disability.  67 H. 16, 675 P.2d 770.

A decision that finally adjudicates the matter of medical and temporary disability benefits under §§386-21, 386-31(b), and subsection (b) is an appealable final order under §91-14(a), even though the matter of permanent disability benefits under §386-31(a) and subsection (a) has been left for later determination.  89 H. 436, 974 P.2d 1026.

Appeals board was not limited to basing its partial permanent disability (PPD) award on the impairment of claimant's great toe, but could determine the extent to which the effects of claimant's great toe injury resulted in the impairment of claimant's whole body where the effects of an injury to a scheduled member extended to other parts of the body not included in subsection (a)'s schedule of awards or to the whole person; subsection (a) thus entitled claimant to a PPD award based on the impairment of claimant's great toe if that award exceeded the appeals board's award based on the impairment of claimant's whole person.  119 H. 304 (App.), 196 P.3d 306.

Odd-lot doctrine.  2 H. App. 659, 638 P.2d 1381; 8 H. App. 543, 812 P.2d 1199.

Cited:  24 H. 731, 733.



§386-33 - Subsequent injuries that would increase disability.

§386-33  Subsequent injuries that would increase disability.  (a)  Where prior to any injury an employee suffers from a previous permanent partial disability already existing prior to the injury for which compensation is claimed, and the disability resulting from the injury combines with the previous disability, whether the previous permanent partial disability was incurred during past or present periods of employment, to result in a greater permanent partial disability or in permanent total disability or in death, then weekly benefits shall be paid as follows:

(1)  In cases where the disability resulting from the injury combines with the previous disability to result in greater permanent partial disability the employer shall pay the employee compensation for the employee's actual permanent partial disability but for not more than one hundred four weeks; the balance if any of compensation payable to the employee for the employee's actual permanent partial disability shall thereafter be paid out of the special compensation fund; provided that in successive injury cases where the claimant's entire permanent partial disability is due to more than one compensable injury, the amount of the award for the subsequent injury shall be offset by the amount awarded for the prior compensable injury;

(2)  In cases where the disability resulting from the injury combines with the previous disability to result in permanent total disability, the employer shall pay the employee for one hundred four weeks and thereafter compensation for permanent total disability shall be paid out of the special compensation fund; and

(3)  In cases where the disability resulting from the injury combines with the previous disability to result in death the employer shall pay weekly benefits in accordance with sections 386-41 and 386-43 but for not more than one hundred four weeks; the balance of compensation payable under those sections shall thereafter be paid out of the special compensation fund.

(b)  Notwithstanding subsection (a), where the director or the appellate board determines that the previous permanent partial disability amounted to less than that necessary to support an award of thirty-two weeks of compensation for permanent partial disability, there shall be no liability on the special compensation fund and the employer shall pay the employee or the employee's dependents full compensation for the employee's permanent partial or total disability or death.

(c)  Effective July 1, 1995, subsection (a)(1), as amended, shall apply in all cases in which the work injury occurs on or after July 1, 1995, and combines with a previous disability from a compensable injury to result in a greater permanent partial disability. [L 1963, c 116, pt of §1; Supp, §97-32; HRS §386-33; am L 1982, c 93, §1; am L 1984, c 284, §1; am L 1995, c 234, §10; am L 2000, c 46, §1]

Case Notes

Section applies to death benefits.  64 H. 415, 643 P.2d 48.

Conditions to the apportionment of death benefits.  66 H. 290, 660 P.2d 1316.

Intent.  66 H. 290, 660 P.2d 1316.

Prior disability need not be manifest before compensation liability apportioned to special compensation fund.  67 H. 663, 701 P.2d 1282.

Board did not err when it concluded that claimant's permanent total disability benefits should not be apportioned with special compensation fund.  78 H. 275, 892 P.2d 468.

Odd-lot factors cannot be considered in determining whether a preexisting permanent partial disability amounted to award of thirty-two weeks of compensation for the purposes of this section.  78 H. 275, 892 P.2d 468.

Board properly concluded that, pursuant to subsection (a)(1), claimant was entitled to an award of the monetary value of 14 per cent permanent partial disability of the whole person as a result of claimant's latter work injury less the monetary value of the 2 per cent permanent partial disability award of the whole person as a result of claimant's earlier work injury.  100 H. 16 (App.), 58 P.3d 74.

Subsection (a)(1) lacks any condition or limitation that compensation for a prior injury must have been paid pursuant to a claim under the Hawaii workers' compensation law; thus, labor appeals board did not err when it decided that the offset provision set forth in subsection (a)(1) applied to claimant's prior out-of-state permanent partial disability award.  109 H. 372 (App.), 126 P.3d 415.

Cited:  56 H. 552, 545 P.2d 692.



§386-34 - Payment after death.

§386-34  Payment after death.  Where an employee is entitled to weekly income and indemnity benefits for permanent total or permanent partial disability and dies from any cause other than the compensable work injury, payment of any unpaid balance of the benefits to the extent that the employer is liable therefor, but not to exceed the amount prescribed under section 386-32(a) for other cases, shall be made to the employee's dependents as provided herein.  If, at the time of the death, the employee is entitled to any benefits from the special compensation fund, the benefits shall also be paid to the employee's dependents as provided herein:

(1)  To a dependent widow, widower, or reciprocal beneficiary, for the use of the widow, widower, or reciprocal beneficiary, and the dependent children, if any.  The director of labor and industrial relations may from time to time apportion such compensation among the widow, widower, or reciprocal beneficiary, and any dependent children.

(2)  If there be no dependent widow, widower, or reciprocal beneficiary, but one or more dependent children, then to such child or children to be divided equally among them if more than one.

(3)  If there be no dependent widow, widower, reciprocal beneficiary, or child, but there be a dependent parent, then to such parent, or if both parents be dependent, to both of them, to be divided equally between them; or if there be no such parents, but a dependent grandparent, then to such grandparent, or if more than one, then to all of them to be divided equally among them.

(4)  If there be no dependent widow, widower, reciprocal beneficiary, child, parent, or grandparent, but there be a dependent grandchild, brother, or sister, then to such dependent, or if more than one, then to all of them to be divided equally among them.

(5)  If there be no such dependents, the unpaid balance of the compensation shall be paid in a lump sum into the special compensation fund. [L 1963, c 116, pt of §1; Supp, §97-33; HRS §386-34; am L 1969, c 85, §1; am L 1972, c 42, §3; am L 1973, c 47, §2; gen ch 1985; am L 1997, c 383, §52]

Attorney General Opinions

Cited in discussion of hanai children.  Att. Gen. Op. 93-1.



§386-35 - Benefit adjustment.

§386-35  Benefit adjustment.  (a)  Effective January 1, 1992, and January 1 of every tenth year thereafter, any employee whose date of work injury is before January 1, 1992, and January 1 of every tenth year thereafter, and who is at any time after the work injury determined to be permanently and totally disabled shall be paid, without application, a supplemental allowance by the responsible employer calculated in accordance with the following provisions:

(1)  In any case where the employee is entitled to receive the maximum weekly income benefit applicable on the date of the work injury, the supplemental allowance shall be an amount which when added to the benefit will equal the maximum weekly benefit as of January 1, 1992, and January 1 of every tenth year thereafter; or

(2)  In any case where the employee is entitled to receive less than the maximum weekly income benefit applicable on the date of the work injury, the supplemental allowance shall be an amount equal to the maximum weekly income benefit as of January 1, 1992, and January 1 of every tenth year thereafter, multiplied by the ratio of the employee's weekly income benefit to the maximum weekly income benefit applicable on the date of the work injury, minus the employee's current weekly income benefit.

(b)  The employer shall be entitled to reimbursement from the special compensation fund for the additional amount paid under subsection (a).  Requests for reimbursements shall be filed annually with the department by January 31 of the subsequent calendar year.  The director shall disapprove requests that are not filed properly or not filed in a timely manner, except for good cause shown.

(c)  Effective January 1, 1992, and January 1 of every tenth year thereafter, any employee whose date of work injury is before January 1, 1992, and January 1 of every tenth year thereafter, and who is at any time after the work injury determined to be permanently and totally disabled, and who is further being paid weekly income benefits for permanent total disability by the special compensation fund shall be paid, without application, a supplemental allowance in accordance with the following provisions:

(1)  In any case where the employee is entitled to receive the maximum weekly income benefit applicable on the date of the work injury, the supplemental allowance shall be an amount which when added to the benefit will equal the maximum weekly benefit as of January 1, 1992, and January 1 of every tenth year thereafter;

(2)  In any case where the employee is entitled to receive less than the maximum weekly income benefit applicable on the date of the work injury, the supplemental allowance shall be an amount equal to the maximum weekly income benefit as of January 1, 1992, and January 1 of every tenth year thereafter, multiplied by the ratio of the employee's current weekly income benefit to the maximum weekly income benefit applicable on the date of the work injury, minus the employee's current weekly income benefit;

(3)  In any case where the employee is entitled to receive weekly benefits at a fifty per cent rate, the supplemental allowance shall be an amount equal to the maximum weekly income benefit as of January 1, 1992, and January 1 of every tenth year thereafter, multiplied by twice the ratio of the employee's current weekly income benefit to the maximum weekly income benefit applicable on the date of the work injury minus the employee's current weekly income benefit; or

(4)  In any case where the employee is no longer receiving weekly benefits, the supplemental allowance shall be an amount equal to the maximum weekly income benefit as of January 1, 1992, and January 1 of every tenth year thereafter, multiplied by the ratio of the employee's last weekly income benefit to the maximum weekly income benefit applicable on the date of the work injury. [L 1980, c 298, §1; am L 1981, c 114, §1; gen ch 1985; am L 1991, c 71, §1]



§386-41 - Entitlement to and rate of compensation.

2.  Death

§386-41  Entitlement to and rate of compensation.  (a)  Funeral and burial allowance.  Where a work injury causes death, the employer shall pay funeral expenses not to exceed ten times the maximum weekly benefit rate to the mortician and burial expenses not to exceed five times the maximum weekly benefit rate to the cemetery selected by the family including a reciprocal beneficiary or next of kin of the deceased or in the absence of such family including a reciprocal beneficiary or next of kin, by the employer.  Such payments shall be made directly to the mortician and cemetery; provided that when the deceased has a pre-paid funeral and burial plan such payments for funeral and burial expenses, not to exceed the foregoing limits, shall be made directly to the surviving spouse or reciprocal beneficiary or the decedent's estate if there is no surviving spouse or reciprocal beneficiary.

(b)  Weekly benefits for dependents.  In addition, the employer shall pay weekly benefits to the deceased's dependents at the percentages of the deceased's average weekly wages specified below, taking into account not more than the maximum weekly benefit rate prescribed in section 386-31 divided by .6667 and not less than the minimum prescribed in the section divided by .6667.

To the dependent widow, widower, or reciprocal beneficiary, if there are no dependent children, fifty per cent.

To the dependent widow, widower, or reciprocal beneficiary, if there are one or more dependent children of the deceased, sixty-six and two-thirds per cent.  The compensation to the widow, widower, or reciprocal beneficiary shall be for the use and benefit of the widow, widower, or reciprocal beneficiary and of the dependent children, and the director of labor and industrial relations from time to time may apportion the compensation between them in such way as the director deems best.

If there is no dependent widow, widower, or reciprocal beneficiary, but a dependent child, then to the child forty per cent, and if there is more than one dependent child, then to the children in equal parts sixty-six and two-thirds per cent.

If there is no dependent widow, widower, or reciprocal beneficiary, or child, but there is a dependent parent, then to the parent, if wholly dependent fifty per cent, or if partially dependent twenty-five per cent; if both parents are dependent, then one-half of the foregoing compensation to each of them; if there is no dependent parent, but one or more dependent grandparents, then to each of them the same compensation as to a parent.

If there is no dependent widow, widower, or reciprocal beneficiary, child, parent or grandparent, but there is a dependent grandchild, brother, or sister, or two or more of them, then to those dependents thirty-five per cent for one dependent, increased by fifteen per cent for each additional dependent, to be divided equally among the dependents if more than one.

(c)  Maximum weekly amounts.  The sum of all weekly benefits payable to the dependents of the deceased employee shall not exceed sixty-six and two-thirds per cent of the employee's average weekly wages, computed by observing the limits specified in subsection (b), if necessary, the individual benefits shall be proportionally reduced.

(d)  Liability in the absence of dependents.  If there be no dependents who are entitled to benefits under this section, the employer shall pay an amount equal to twenty-five per cent of three hundred and twelve times the effective maximum weekly benefit rate provided in section 386-31, to the nondependent parent or parents.  If there be no such parent or parents, the employer shall pay the sum into the special compensation fund, pursuant to an order made by the director.  The employer, pursuant to an order made by the director, shall pay any remaining balance into the special compensation fund, if the weekly benefits to which dependents are entitled terminate without totalling the amounts as calculated above. [L 1963, c 116, pt of §1; am L 1965, c 152, §1(b); Supp, §97-40; HRS §386-41; am L 1971, c 24, §1 and c 101, §1; am L 1972, c 42, §4; am L 1973, c 64, §1; am L 1974, c 153, §4; am L 1977, c 87, §1; am L 1982, c 52, §1; gen ch 1985; am L 1991, c 72, §1 and c 98, §1; am L 1997, c 383, §53]

Attorney General Opinions

Cited in discussion of hanai children.  Att. Gen. Op. 93-1.

Case Notes

The date-of-death maximum weekly benefit rate should be used to calculate death benefits.  109 H. 255, 125 P.3d 476.

Cited:  43 H. 173, 175.



§386-42 - Dependents.

§386-42  Dependents.  (a)  The following persons, and no others, shall be deemed dependents and entitled to income, and indemnity benefits under this chapter:

A child who is (1) unmarried and under eighteen years, or (2) unmarried and under twenty years if the child is a full-time student at a high school, business school, or technical school, or unmarried and under twenty-two years if the child is a full-time undergraduate student at a college, or (3) unmarried and incapable of self-support, or (4) married and under eighteen years, if actually dependent upon the deceased;

The surviving spouse or reciprocal beneficiary, if either living with the deceased at the time of the injury or actually dependent upon the deceased;

A parent or grandparent, if actually dependent upon the deceased;

A grandchild, brother, or sister, if (1) under eighteen years or incapable of self-support, and (2) actually and wholly dependent upon the deceased.

(b)  A person shall be deemed to be actually dependent upon the deceased, if he or she contributed all or a substantial portion of the living expenses of such person at the time of the injury.

(c)  Alien dependents not residing in the United States at the time of the injury or leaving the United States subsequently shall maintain annual proof of such dependency as required by the director of labor and industrial relations. [L 1963, c 116, pt of §1; Supp, §97-41; am L 1967, c 213, §1 and c 257, §1; HRS §386-42; am L 1971, c 87, §1; am L 1974, c 151, §1; gen ch 1985; am L 1997, c 383, §54]

Case Notes

Alien Japanese dependent upon leaving the United States loses all rights to benefits; "leaving the U. S." construed; an alien widow leaving the U.S. ceases to be a "dependent".  27 H. 431.

Nonresident alien.  32 H. 118.  Alien "actually residing".  32 H. 699.

Illegitimate children.  31 H. 814.

Citizen of Philippine Republic.  39 H. 258.

Actual dependency of parents on child.  43 H. 173.

Part-time students, as defined by each individual educational institution, are not entitled to compensation under subsection (a) and §386-43(a).  84 H. 390 (App.), 935 P.2d 105.

Cited:  41 H. 442, 447.



§386-43 - Duration of dependents' weekly benefits.

§386-43  Duration of dependents' weekly benefits.  (a)  The weekly benefits to dependents shall continue:

To a surviving spouse or reciprocal beneficiary, until death, remarriage, marriage, or entry into a new reciprocal beneficiary relationship with two years' compensation in one sum upon remarriage, marriage, or entry into a new reciprocal beneficiary relationship.

To or for a child, (1) so long as unmarried, until attainment of the age of eighteen, or (2) so long as unmarried, until attainment of the age of twenty if the child is a full-time student at a high school, business school, technical school, or unmarried and under twenty-two years if the child is a full-time undergraduate student at a college, or (3) so long as unmarried, until termination of the child's incapability of self-support, or (4) until marriage, except that in the case of a married child under eighteen, weekly benefits shall continue during the period of actual dependency until attainment of the age of eighteen.

To a parent or grandparent, for the duration, whether continuous or not, of such actual dependency, provided that the amount of the weekly benefits shall at no time exceed the amount payable at the time of death.

To or for a grandchild, brother, or sister, for the period in which he or she remains actually and wholly dependent until attainment of the age of eighteen or termination of the incapability of self-support.

(b)  The aggregate weekly benefits payable on account of any one death shall not exceed the product of 312 times the effective maximum weekly benefit rate prescribed in section 386-31, but this limitation shall not apply with respect to benefits to a surviving spouse or reciprocal beneficiary who is physically or mentally incapable of self-support and unmarried as long as he or she remains in that condition and to benefits to a child and to benefits to an unmarried child over eighteen incapable of self-support as long as he or she is otherwise entitled to such compensation.

(c)  Upon the cessation under this section of compensation to or for any person, the benefits of the remaining dependents in the same class for any further period during which they are entitled to weekly payments shall be in the amounts which they would have received, had they been the only dependents entitled to benefits at the time of the employee's death. [L 1963, c 116, pt of §1; Supp, §97-42; am L 1966, c 6, §2; am L 1967, c 257, §2; HRS §386-43; am L 1974, c 151, §2 and c 153, §5; am L 1975, c 4, §1; gen ch 1985; am L 1997, c 383, §55]

Case Notes

The date-of-death maximum weekly benefit rate should be used to calculate death benefits.  109 H. 255, 125 P.3d 476.

Part-time students, as defined by each individual educational institution, are not entitled to compensation under subsection (a) and §386-42(a).  84 H. 390 (App.), 935 P.2d 105.

Cited:  27 H. 431, 435.



§386-44 - Effect of erroneous payment; insanity of beneficiary.

§386-44  Effect of erroneous payment; insanity of beneficiary.  If an employer in good faith pays weekly benefits to a dependent who is inferior in right to another dependent or with whom another dependent is entitled to share, the payment shall discharge the employer, unless and until such other dependent notifies the employer of such other dependent's claim.  In case the employer is in doubt as to the respective rights of rival claimants, the employer may institute proceedings before the director of labor and industrial relations for determination of the proper beneficiary.

Benefits to a person who is insane shall be paid to the person's guardian. [L 1963, c 116, pt of §1; Supp, §97-43; HRS §386-44; gen ch 1985]

Case Notes

Cited:  27 H. 431, 438.



§386-51 - Computation of average weekly wages.

3.  Provisions Common to Benefits for Disability and Death

§386-51  Computation of average weekly wages.  Average weekly wages shall be computed in a manner that the resulting amount represents most fairly, in the light of the employee's employment pattern and the duration of the employee's disability, the injured employee's average weekly wages from all covered employment at the time of the personal injury.  In no event, however, shall an employee's average weekly wages be computed to be less than the employee's hourly rate of pay multiplied by thirty-five; provided that where the employee holds part-time employment of fewer than thirty-five hours per week, the employee's average weekly wages shall be the hourly rate at the place of employment where the injury occurred multiplied by the average hours worked in the fifty-two weeks (or portions thereof) preceding the week in which the injury occurred, for the calculation of temporary partial disability and temporary total disability benefits only.  Other benefits including permanent partial disability, permanent total disability, and death shall be calculated as if the employee had been a full-time employee.

(1)  Where appropriate and feasible, computation shall be made on the basis of the injured employee's earnings from covered employment during the twelve months preceding the employee's personal injury; but if during that period, the employee, because of sickness or similar personal circumstances was unable to engage in employment for one or more weeks then the number of those weeks shall not be included in the computation of the average weekly wage.

(2)  Where an employee at the time of the injury was employed at higher wages than during any other period of the preceding twelve months then the employee's average weekly wages shall be computed exclusively on the basis of the higher wages.

(3)  Where, by reason of the shortness of the time during which the employee has been in the employment or the casual nature or terms of the employment, it is not feasible to compute the average weekly wages on the basis of the injured employee's own earnings from that employment, regard may be had to the average weekly wages which during the twelve months preceding the injury was being earned by an employee in comparable employment.

(4)  Except as otherwise provided, the total average weekly wages of any employee shall be computed at a lower amount than the average weekly wages earned at the time of the injury by an employee in comparable employment engaged as a full-time employee on an annual basis in the type of employment in which the injury occurred.

(5)  If an employee, while under twenty-five years of age, sustains a work injury causing permanent disability or death, the employee's average weekly wages shall be computed on the basis of the wages which the employee would have earned in the employee's employment had the employee been twenty-five years of age.

(6)  The director may issue rules for the determination of the average weekly wages in particular classes of cases, consistent with the principles laid down in the first paragraph of this section. [L 1963, c 116, pt of §1; Supp, §97-50; am L 1967, c 139, §1; HRS §386-51; am L 1970, c 53, §1; gen ch 1985; am L 1995, c 234, §11]

Cross References

Rulemaking, see chapter 91.

Volunteer emergency medical disaster response personnel, see §321-23.3.

Law Journals and Reviews

Paragraph (5) not applicable to injuries sustained before its effective date.  Haw. Supp, 6 HBJ 23.

Case Notes

Section limited by last paragraph of §386-42 applying to aliens.  27 H. 431.

"Earnings" defined.  37 H. 517.  Overtime included as wages.  33 H. 412.

English rule to be used.  43 H. 173.

Par. (5):  Where there is injury causing permanent disability or death, use of hypothetical earnings at age 25 is proper to compute benefits for both the permanent and temporary disabilities.  52 H. 577, 482 P.2d 151.



§386-51.5 - Limited liability in concurrent employment.

§386-51.5  Limited liability in concurrent employment.  Where an employee is concurrently engaged in more than one employment covered by this chapter and sustains a personal injury in one employment under conditions specified in section 386-3, the liability of the employer shall be limited to the benefits as would be payable had the employee no other employment than the one in which the employee was injured.  The balance of the employee's benefits shall be paid from the special compensation fund, except that benefits for disability rated as a percentage of total impairment of physical or mental function of the whole person shall be the sole liability of the employer. [L 1970, c 53, §2; gen ch 1985, 1993; am L 1998, c 281, §1]

Case Notes

Section does not address the circumstance of multiple concurrent employers being simultaneously liable for the employee's benefits; in such circumstances, the director may apportion liability among the liable employers; the apportionment of liability may be in proportion to the wages earned by the employee in the employ of each of those employers.  94 H. 70, 9 P.3d 382.



§386-52 - Credit for voluntary payments and supplies in kind.

§386-52  Credit for voluntary payments and supplies in kind.  (a)  Any payments made by the employer to the injured employee during the employee's disability or to the employee's dependents which by the terms of this chapter were not payable when made, shall be deducted from the amount payable as compensation subject to the approval of the director; provided that:

(1)  The employer notifies the injured employee and the director in writing of any such credit request stating the reasons for such credit and informing the injured employee that the employee has the right to file a written request for a hearing to submit any evidence to dispute such a credit;

(2)  The deduction shall be made by shortening the period during which the compensation must be paid, or by reducing the total amount for which the employer is liable and not the amount of weekly benefits;

(3)  If overpayment cannot be credited, the director shall order the claimant to reimburse the employer.  Failure to reimburse the employer shall entitle the employer to file for enforcement of such a decision in accordance with section 386-91.

(b)  If the employer continues to furnish to the injured employee, during the employee's disability, or to the employee's dependents, during their entitlement to weekly benefits, board, lodging, fuel, and other advantages the value of which has been included in the calculation of wages as provided in section 386-1, the furnishing of such advantages may be considered as payment in kind of that portion of the compensation which is based on such remuneration in kind; but if at any time during the compensation period the employer ceases to furnish such advantages, no further deduction of the value of such advantages as payment in kind from the compensation shall be permissible. [L 1963, c 116, pt of §1; Supp, §97-51; HRS §386-52; am L 1979, c 66, §2; gen ch 1985]

Case Notes

Claimant required to reimburse employer/carrier where claimant's attendant care services were not "constantly necessary" under §386-23 and benefits were thus not "payable when made" and employer/carrier letter satisfied notice requirements of this section.  83 H. 361, 926 P.2d 1284.



§386-53 - Nonweekly periodic payments.

§386-53  Nonweekly periodic payments.  On the application of either party, the director may, having due regard for the welfare of the employee or the employee's dependents and the convenience of the employee's employer, authorize benefits to be paid fortnightly, semimonthly, monthly or quarterly instead of weekly. [L 1963, c 116, pt of §1; Supp, §97-52; HRS §386-53; am L 1969, c 18, §2; gen ch 1985]



§386-54 - Commutation of periodic payments.

§386-54  Commutation of periodic payments.  Upon application of the disabled employee, the employee's dependents or the employer, the director of labor and industrial relations may order that the periodic benefit payments be commuted to one or more lump sum payments equal to the present value at the time when the lump sum payments are due of the future benefit payments, computed at four per cent true discount compounded annually, if the director finds that such commutation is in the best interest of the employee or the employee's dependents and does not impose undue hardship upon the employer.

The probability of the death of the disabled employee or of a dependent entitled to benefits before the expiration of the period during which the employee or dependent is entitled to receive such payments and the probability of the remarriage of the spouse shall be determined in accordance with the latest United States Life Tables and the American Remarriage Tables, respectively, as adjusted and corrected on the basis of the most recent available experience, or in accordance with any other appropriate actuarial tables selected by the director, upon advice of the chief actuary of the Social Security Administration.  The probability of the happening of any other contingency affecting the amount or duration of the benefit payments shall not be considered.

Payment of the lump sums shall discharge the employer of the employer's liability for the corresponding income and indemnity benefits. [L 1963, c 116, pt of §1; Supp, §97-53; HRS §386-54; am L 1974, c 157, §1; gen ch 1985]

Law Journals and Reviews

Administering Justice or Just Administration:  The Hawaii Supreme Court and the Intermediate Court of Appeals.  14 UH L. Rev. 271.

Case Notes

Board may make lump sum payments not less than the present worth of installments.  31 H. 672.



§386-55 - Trustee in case of lump sum payments.

§386-55  Trustee in case of lump sum payments.  Whenever for any reason the director of labor and industrial relations deems it advisable, any lump sum which is payable as provided in section 386-54 shall be paid to a suitable individual or corporation appointed by the circuit judge in whose jurisdiction the work injury occurred as trustee to administer or apply the same for the benefit of the disabled worker or the dependent entitled thereto in the manner determined by the director.  The receipt of the trustee for the amount so paid shall discharge the employer of the employer's liability. [L 1963, c 116, pt of §1; Supp, §97-54; HRS §386-55; gen ch 1985]



§386-56 - Payment from the special compensation fund in case of default.

§386-56  Payment from the special compensation fund in case of default.  Where an injured employee or the employee's dependents fail to receive prompt and proper compensation and this default is caused through no fault of the employee, the director shall pay the full amount of all compensation awards and benefits from the special compensation fund to the employee or dependent.

The employer, upon order of the director, shall reimburse the special compensation fund for the sums paid therefrom under this section, and the fund, represented by the director, shall be subrogated to all the rights and remedies of the individual receiving the payments.

In case a defaulting employer moves to another state without reimbursing the special compensation fund, the director shall be authorized to contract, on a contingent fee basis, with a private collection agency in that state to effect collection from the employer. [L 1963, c 116, pt of §1; Supp, §97-55; HRS §386-56; am L 1971, c 86, §1; am L 1985, c 296, §18; gen ch 1985]



§386-57 - Legal status of right to compensation and compensation payments.

§386-57  Legal status of right to compensation and compensation payments.  (a)  The right to compensation under this chapter shall not be assignable, and the right to compensation and compensation payments received shall be exempt from the reach of creditors.

(b)  The right to compensation under this chapter shall have the same status as a lien or the same priority for the whole thereof with respect to the assets of the employer as are accorded by law to any unpaid wages for labor. [L 1963, c 116, pt of §1; Supp, §97-56; HRS §386-57]

Case Notes

Does not bar use of portion of lump sum payment to pay child support arrearage.  6 H. App. 217, 716 P.2d 501.



§386-71 - Duties and powers of the director in general.

PART III.  ADMINISTRATION

§386-71  Duties and powers of the director in general.  The director of labor and industrial relations shall be in charge of all matters of administration pertaining to the operation and application of this chapter.  The director shall have and exercise all powers necessary to facilitate or promote the efficient execution of this chapter and, in particular, shall supervise, and take all measures necessary for, the prompt and proper payment of compensation.

If an injury which may be compensable under this chapter is reported to, or comes to the notice of, the department of labor and industrial relations, the director and the director's staff shall investigate such injury to the extent as may appear necessary.  The director shall cause to be printed and furnished free of charge to any employer or employee such blank forms as the director deems requisite to the performance of the director's functions.  The blanks shall also be supplied by the director to the clerks of the respective circuit courts, who shall furnish the same to any employer or employee free of charge pursuant to any rules issued by the director. [L 1963, c 116, pt of §1; Supp, §97-70; HRS §386-71; gen ch 1985]

Case Notes

Cited:  43 H. 173, 180.



§386-71.5 - Rehabilitation unit.

[§386-71.5]  Rehabilitation unit.  There is established within the department of labor and industrial relations a rehabilitation unit.  All professional and clerical employees of this unit shall be appointed by the director.  The rehabilitation unit shall have the duties and responsibilities provided in section 386-25.  Employees of the unit shall be subject to chapter 76. [L 1980, c 224, §1; am L 2000, c 253, §150]



§386-71.6 - Workers' compensation benefits facilitator unit.

[§386-71.6]  Workers' compensation benefits facilitator unit.  (a)  There is established within the department of labor and industrial relations the workers' compensation benefits facilitator unit.  All professional and clerical employees of the unit shall be appointed by the director and shall be subject to chapter 76.

(b)  Facilitators of the unit shall have the following duties and responsibilities:

(1)  Assist injured workers in filing their workers' compensation claims under this chapter;

(2)  Assist insurers, employers, and providers; and

(3)  Facilitate the workers' compensation claims process.

(c)  All expenses incurred by the director in establishing the unit shall be paid from the special compensation fund. [L 1996, c 260, §1; am L 2000, c 253, §150]



§386-72 - Rulemaking powers.

§386-72  Rulemaking powers.  In conformity with and subject to chapter 91, the director of labor and industrial relations shall make rules, not inconsistent with this chapter, which the director deems necessary for or conducive to its proper application and enforcement. [L 1963, c 116, pt of §1; Supp, §97-71; HRS §386-72; gen ch 1985; am L Sp 2005, c 11, §§7, 14]



§386-73 - Original jurisdiction over controversies.

§386-73  Original jurisdiction over controversies.  [L 2004, c 202, §42 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  Unless otherwise provided, the director of labor and industrial relations shall have original jurisdiction over all controversies and disputes arising under this chapter.  The decisions of the director shall be enforceable by the circuit court as provided in section 386-91.  There shall be a right of appeal from the decisions of the director to the appellate board and thence to the intermediate appellate court, subject to chapter 602, as provided in sections 386-87 and 386-88, but in no case shall an appeal operate as a supersedeas or stay unless the appellate board or the appellate court so orders. [L 1963, c 116, pt of §1; Supp, §97-72; HRS §386-73; am L 1969, c 244, §2b; am L 1979, c 111, §18; am L 2004, c 202, §42]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Cross References

Appeal, see chapter 91.

Rules of Court

Appeal to supreme court, stay, see Hawaii Rules of Appellate Procedure.

Case Notes

This section and §386-88 supersede §91-14 and remove the circuit court from the appellate process with regard to proceedings brought under chapter 386.  53 H. 640, 500 P.2d 746.

"Independent system of legal relations" in this chapter debars declaratory relief under chapter 632.  64 H. 380, 641 P.2d 1333.

Section does not deprive circuit court of subject matter jurisdiction over common law tort claims not based on the original work injury.  83 H. 457, 927 P.2d 858.

Where claimant's common law tort claims against employer's insurer did not arise under this chapter, director did not have original jurisdiction under this section.  83 H. 457, 927 P.2d 858.

Where claimant's complaint raised a "controversy or dispute under this chapter" over which the director had original jurisdiction, summary judgment properly granted by circuit court as court was without jurisdiction over claim.  83 H. 457, 927 P.2d 858.

A settlement or compromise of future workers' compensation benefits constitutes a controversy or dispute within the original jurisdiction of the director of labor and industrial relations under this section.  90 H. 152, 977 P.2d 160.

Under §386-8, this section, and Hawaii administrative rule §12-10-31, a settlement or compromise of future workers' compensation benefits cannot be valid or binding without the consent or approval of the director of labor and industrial relations.  90 H. 152, 977 P.2d 160.

Where plaintiff's claims did not arise under this chapter, the exclusive remedy and original jurisdiction provisions in the workers' compensation statute did not apply, and where plaintiff's claims for relief of tortious conduct on the part of workers' compensation insurer were not within the original jurisdiction of the labor director, trial court erred in granting summary judgment on that basis.  90 H. 407, 978 P.2d 845.

This section and §386-87 set forth the right to appeal from the decisions of the director in workers' compensation cases and it gives a party the right to appeal the decision of the director in a medical fee dispute to the labor and industrial relations appeals board; thus, the no-appeal provision of Hawaii administrative rule §12-15-94(d) was invalid as inconsistent with this chapter, and the director exceeded the director's rulemaking authority in making the director's decisions in medical fee disputes final and non-appealable.  120 H. 101 (App.), 201 P.3d 614.

Cited:  24 H. 731, 736.



§386-73.5 - Proceedings to determine employment and coverage.

§386-73.5  Proceedings to determine employment and coverage.  [L 2004, c 202, §43 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  The director of labor and industrial relations shall have original jurisdiction over all controversies and disputes over employment and coverage under this chapter.  Except in cases where services are specifically and expressly excluded from "employment" under section 386-1, it shall be presumed that coverage applies unless the party seeking exclusion is able to establish under both the control test and the relative nature of the work test that coverage is not appropriate under this chapter.  There shall be a right of appeal from decisions of the director to the appellate board and thence to the intermediate appellate court, subject to chapter 602. [L 1996, c 94, §1; am L 2004, c 202, §43]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."



§386-74 to 77 - REPEALED.

§§386-74 to 77  REPEALED.  L 1969, c 244, §2c.



§386-78 - Compromise.

§386-78  Compromise.  (a)  No compromise in regard to a claim for compensation pending before the director shall be valid unless it is approved by decision of the director as conforming to this chapter and made a part of the decision.

(b)  No compromise in regard to a claim for compensation shall be effected and approved in any appeal until after the director has been notified of the proposed terms thereof and has had an opportunity to be heard relative thereto. [L 1963, c 116, pt of §1; Supp, §97-77; HRS §386-78; am L 1969, c 17, §2; am L 1973, c 11, §1; am L 1982, c 59, §1; gen ch 1985; am L 1995, c 234, §12]

Case Notes

Where letter withdrawing compensability issue did not result in final disposition of case, claimants properly and timely filed request for attorney's fees and costs under provisions of administrative rule after appeals board's final decision and order.  84 H. 390 (App.), 935 P.2d 105.

Cited:  24 H. 97, 102; 31 H. 672, 673.



§386-79 - Medical examination by employer's physician.

§386-79  Medical examination by employer's physician.  After an injury and during the period of disability, the employee, whenever ordered by the director of labor and industrial relations, shall submit to examination, at reasonable times and places, by a duly qualified physician or surgeon designated and paid by the employer.  The employee shall have the right to have a physician or surgeon designated and paid by the employee present at the examination, which right, however, shall not be construed to deny to the employer's physician the right to visit the injured employee at all reasonable times and under all reasonable conditions during total disability.

If an employee refuses to submit to, or in any way obstructs such examination, the employee's right to claim compensation for the work injury shall be suspended until the refusal or obstruction ceases and no compensation shall be payable for the period during which the refusal or obstruction continues.

In cases where the employer is dissatisfied with the progress of the case or where major and elective surgery, or either, is contemplated, the employer may appoint a physician or surgeon of the employer's choice who shall examine the injured employee and make a report to the employer.  If the employer remains dissatisfied, this report may be forwarded to the director.

Employer requested examinations under this section shall not exceed more than one per case unless good and valid reasons exist with regard to the medical progress of the employee's treatment.  The cost of conducting the ordered medical examination shall be limited to the complex consultation charges governed by the medical fee schedule established pursuant to section 386-21(c). [L 1963, c 116, pt of §1; Supp, §97-78; HRS §386-79; gen ch 1985; am L 1995, c 234, §13; am L 1996, c 260, §4]

Case Notes

Labor and industrial relations appeals board's failure to apply this section, as amended, in its decision and order constituted harmless error, where record reflected that the reason for the 1995 medical examination ordered by the director related directly "to the medical progress of employee's treatment" in accordance with the mandate of this section as amended.  94 H. 487, 17 P.3d 219.



§386-80 - Examination by impartial physician.

§386-80  Examination by impartial physician.  The director of labor and industrial relations may appoint a duly qualified impartial physician to examine the injured employee and to report.  The fees for such examination shall be paid from the funds appropriated by the legislature for the use of the department of labor and industrial relations. [L 1963, c 116, pt of §1; Supp, §97-79; HRS §386-80]



§386-81 - Notice of injury; waiver.

§386-81  Notice of injury; waiver.  No proceedings for compensation under this chapter shall be maintained unless written notice of the injury has been given to the employer as soon as practicable after the happening thereof.  The notice may be given by the injured employee or by some other person on the employee's behalf.  Failure to give such notice shall not bar a claim under this chapter if (1) the employer or the employer's agent in charge of the work in the place where the injury was sustained had knowledge of the injury; or (2) medical, surgical, or hospital service and supplies have been furnished to the injured employee by the employer; or (3) for some satisfactory reason the notice could not be given and the employer has not been prejudiced by such failure.

Unless the employer is prejudiced thereby notice of injury shall be deemed to have been waived by the employer if objection to the failure to give such notice is not raised at the first hearing on a claim in respect of such injury of which the employer is given reasonable notice and opportunity to be heard. [L 1963, c 116, pt of §1; Supp, §97-90; HRS §386-81; gen ch 1985]

Case Notes

Notice.  24 H. 97.  Neither technical nor formal notice is required.  24 H. 731.

Sufficiency of knowledge of injury.  32 H. 503.  Furnishing medical aid.  Id.

Minors.  32 H. 928.

Time limitation runs from date of accident, not time of discovery of permanency of injury.  32 H. 920.  Time limitation runs from date employee is disabled by injury from working; notice dispensed with.  34 H. 65.  Time for giving of notice; there is compliance where claimant gives notice after claimant becomes aware or should have become aware that the injury may be compensable.  50 H. 519, 445 P.2d 34.

"Satisfactory reason" to excuse late notice.  55 H. 558, 523 P.2d 832.

Cited:  24 H. 97, 101.



§386-82 - Claim for compensation; limitation of time.

§386-82  Claim for compensation; limitation of time.  The right to compensation under this chapter shall be barred unless a written claim therefor is made to the director of labor and industrial relations (1) within two years after the date at which the effects of the injury for which the employee is entitled to compensation have become manifest, and (2) within five years after the date of the accident or occurrence which caused the injury.

The foregoing limitations of time shall not apply to a claim for injury caused by compressed air or due to occupational exposure to, or contact with, arsenic, asbestos, benzol, beryllium, zirconium, cadmium, chrome, lead, fluorine, or other mineral or substance with carcinogenic properties, as incorporated in the Hawaii Occupational Safety and Health Standards, or to exposure to X-rays, radium, ionizing radiation, or radioactive substances, but such claim shall be barred unless it is made to the director, in writing, within two years after knowledge that the injury was proximately caused by, or resulted from the nature of, the employment.  The claim may be made by the injured employee or the employee's dependents or by some other person on the employee's or their behalf.  The claim shall state in ordinary language the time, place, nature, and cause of the injury. [L 1963, c 116, pt of §1; Supp, §97-91; HRS §386-82; am L 1979, c 114, §1; gen ch 1985]

Case Notes

Statute of limitations for asserting claim starts from discovery of injury or illness.  50 H. 1, 427 P.2d 845.

Condition which causes no loss of function and having no treatment should not be considered an injury.  71 H. 269, 788 P.2d 170.

No lawful claim for workers’ compensation benefits were filed with the director where employer’s filing of "WC-1" form did not constitute a claim for workers’ compensation benefits on employee’s behalf and no evidence that employer had been "duly empowered to act" on injured employee’s behalf.  89 H. 411, 974 P.2d 51.

Under this section, the two-year statute of limitations for the filing of a workers' compensation claim begins to run when the claimant, as a reasonable person, should recognize the nature, seriousness, and probable compensable character of claimant's injury or disease.  93 H. 8, 994 P.2d 1054.

In order to identify the "date of injury" required by the department of labor in connection with the filing of a workers' compensation claim under this section, a claimant in a case arising under the "injury-by-disease" prong of §386-3 may rely upon the last day of employment as the "date of disability", but this "date of disability" may also be the date of diagnosis of the disabling condition.  94 H. 70, 9 P.3d 382.

Tolling of limitation period.  2 H. App. 136, 627 P.2d 288.

The two-year limitation period begins at a point where the employee's injury has had a disabling effect that prevents employee from working.  2 H. App. 157, 628 P.2d 205.

Cited:  24 H. 97, 101; 24 H. 731, 738.



§386-83 - When claim within specified time is unnecessary or waived.

§386-83  When claim within specified time is unnecessary or waived.  (a)  If payments of income and indemnity benefits have been made voluntarily by the employer, the making of a claim within the time prescribed in section 386-82 shall not be required.  No such payments shall be deemed to have been made if the payments are in the nature of a gift and not intended as compensation, or are made by welfare or benefit organizations operating under direction or control of the employer, or are for medical, surgical, or hospital services and supplies, or are made as wages during periods of partial or total disability if the employer notifies the director of labor and industrial relations at the time in writing that such payments of wages are not in lieu of and shall not be considered as compensation.

(b)  Unless the employer is prejudiced thereby, failure to make a claim within the time prescribed in section 386-82 shall not bar a claim to compensation if objection to such failure is not raised at the first hearing on the claim of which the employer is given reasonable notice and opportunity to be heard. [L 1963, c 116, pt of §1; Supp, §97-92; HRS §386-83]

Case Notes

Payment of wages for work actually performed by employee on hourly wage basis is not payment of compensation for injuries.  54 H. 98, 503 P.2d 434.

Where employer objects at first hearing to the delay in filing, there is no waiver of limitation period, notwithstanding employer might have indicated, prior to hearing an intent to waive the limitation period.  54 H. 98, 503 P.2d 434.

Tolling of limitation period.  2 H. App. 136, 627 P.2d 288.

Cited:  24 H. 97, 101; 24 H. 731, 738.



§386-84 - Limitation of time with respect to minors and mentally incompetent.

§386-84  Limitation of time with respect to minors and mentally incompetent.  No limitation of time provided in this chapter shall run as against any person who is mentally incompetent or a minor dependent so long as the person or minor has no guardian or next friend. [L 1963, c 116, pt of §1; Supp, §97-93; HRS §386-84; gen ch 1985]

Case Notes

Limitation does not run against minors, even though represented by next friend prosecuting an action in tort for wrongful death.  32 H. 928.

Cited:  24 H. 97, 101; 32 H. 503, 506.



§386-85 - Presumptions.

§386-85  Presumptions.  In any proceeding for the enforcement of a claim for compensation under this chapter it shall be presumed, in the absence of substantial evidence to the contrary:

(1)  That the claim is for a covered work injury;

(2)  That sufficient notice of such injury has been given;

(3)  That the injury was not caused by the intoxication of the injured employee; and

(4)  That the injury was not caused by the wilful intention of the injured employee to injure oneself or another. [L 1963, c 116, pt of §1; Supp, §97-94; HRS §386-85; gen ch 1985]

Law Journals and Reviews

Japanese Corporate Warriors in Pursuit of a Legal Remedy:  The Story of Karoshi, or "Death from Overwork" in Japan.  21 UH L. Rev. 169.

Case Notes

Scope and nature of presumption discussed.  51 H. 312, 459 P.2d 541; 51 H. 632, 466 P.2d 439.

Substantial evidence defined.  51 H. 312, 459 P.2d 541; 53 H. 406, 495 P.2d 1164.

Where death might have been caused by pre-existing heart condition or by occupational exertions or by both, presumption of paragraph (1) was applicable.  51 H. 312, 459 P.2d 541.

Presumption places on employer the burden of going forward with the evidence as well as that of persuasion.  53 H. 32, 487 P.2d 278; 53 H. 406, 495 P.2d 1164.

If employer fails to produce substantial evidence to contrary, presumption dictates that claimant must win.  53 H. 161, 489 P.2d 419.

Presumption may be rebutted only by substantial evidence to the contrary.  53 H. 406, 495 P.2d 1164.

Evidence adduced by employer to show that death by heart attack was not work-connected held not to amount to substantial evidence.  53 H. 406, 495 P.2d 1164.

Presumption applies in §386-89(c) proceeding and places burden on employer.  56 H. 552, 545 P.2d 692.

Employer has burden of going forward with evidence and burden of ultimate persuasion, and all reasonable doubt should be resolved in favor of claimant.  57 H. 296, 555 P.2d 855.

Proceeding for review brought by claimant under §386-89(c) is a "proceeding for the enforcement of a claim for compensation under this chapter".  57 H. 535, 560 P.2d 1292.

If employer fails to present substantial evidence to rebut presumption, employee must prevail.  59 H. 551, 584 P.2d 119.

Paragraph (1) applies from outset.  Preliminary showing that injury occurred in course of employment not required.  63 H. 642, 636 P.2d 721.

Where labor and industrial relations appeals board failed expressly to acknowledge statutory presumption of compensability in its decision, issue deemed not to be whether board had explicitly referred to the presumption, but whether the presumption had been rebutted by substantial evidence; board’s conclusion that claimant was not engaged in employment-related activity when claimant sustained injury was supported by substantial evidence.  77 H. 100, 881 P.2d 1246.

Statutory presumption of paragraph (1) not triggered where claimant conceded that accident was not work-related.  77 H. 152, 883 P.2d 73.

Employee's disability was compensable under this chapter where labor appeals board failed to apply statutory presumption in favor of compensability of employee's claim under this section, and employers failed to demonstrate by substantial evidence that employee's disease (1) was not caused by conditions that are characteristic of or peculiar to employee's employment as a dental hygienist, (2) did not result from employee's actual exposure to such conditions, and (3) was not due to causes in excess of the ordinary hazards of employment in general.  94 H. 70, 9 P.3d 382.

In any proceeding on a claim for compensation due to an alleged compensable consequence of a work-related injury, this section creates a presumption in favor of the claimant that the subsequent injury is causally related to the primary injury.  94 H. 297, 12 P.3d 1238.

Where the paragraph (1) presumption of work-connectedness was neither applicable nor relevant to any issue on appeal, as a matter of law, the appellate court erred in applying the presumption to the issue in the case.  97 H. 86, 34 P.3d 16.

Appellate court did not err in applying paragraph (1) presumptions where whether the cause of claimant's permanent disability was work-related or caused by prior injury and other personal and/or psychological stresses was clearly at issue in the proceedings.  97 H. 402, 38 P.3d 570.

In order to overcome the paragraph (1) presumption of work-relatedness, the employer must introduce substantial evidence to the contrary; once the trier of fact determines that the employer has adduced substantial evidence to overcome the presumption, it must weigh the evidence elicited by the employer against the evidence elicited by the claimant.  97 H. 402, 38 P.3d 570.

Appeals board's decision denying employee's claim not clearly erroneous where employer adduced substantial evidence rebutting the presumption of compensability for employee's alleged stress-related workplace injury through psychiatrist's report that employee suffered from pre-existing paranoid schizophrenia that was triggered by wage garnishment, which was not an incident of employment.  98 H. 263, 47 P.3d 730.

Board failed to correctly apply presumption of compensability; decision that claimant's low back condition was not a compensable consequence of a work injury was clearly erroneous in light of the reliable, probative, and substantial evidence in the whole record.  94 H. 257 (App.), 12 P.3d 357.

In light of the strong presumption of work-relatedness under Hawaii workers' compensation law, as well as the lack of any non-speculative evidence to explain the cause of claimant's injuries from non-witnessed fall while claimant was performing employment duties at claimant's place of employment during working hours, employer failed to satisfy its heavy burden of adducing a "high quantum" of "relevant and credible evidence of a quality and quantity sufficient to justify a conclusion by a reasonable person" that claimant's fall and consequent injuries were not work-related.  101 H. 293 (App.), 67 P.3d 792.

Employer presented substantial evidence to rebut the presumption that employee's injuries were work-related where the undisputed evidence showed employee was injured while on unpaid leave, was injured while bowling, an activity that was not part of employee's work duties, at an off work site that was not operated or controlled by employer; employee's attendance there was strictly voluntary; employer did not finance the tournament; employer did not require employees to participate; and employer derived no substantial direct benefit from the bowling tournament beyond the intangible value of improvement in employee morale.  118 H. 239 (App.), 188 P.3d 753.

Injury or death arises in course of employment when it takes place within the period of employment, at place where the employee may reasonably be, and while fulfilling duties or engaged in something incidental thereto.  1 H. App. 77, 613 P.2d 927.

Pursuant to requirements of §91-12, appeals board should generally state whether or not it has applied presumption of paragraph (1).  But failure to do so in instant case did not prejudice appellant's substantial rights.  1 H. App. 77, 613 P.2d 927.

Substantial evidence defined.  1 H. App. 77, 613 P.2d 927.

Scope and nature of presumption discussed.  3 H. App. 39, 640 P.2d 1175.

Mentioned:  52 H. 242, 473 P.2d 561; 4 H. App. 26, 659 P.2d 77.



§386-86 - Proceedings upon claim; hearings.

§386-86  Proceedings upon claim; hearings.  (a)  If a claim for compensation is made, the director shall make such further investigation as deemed necessary and render a decision within sixty days after the conclusion of the hearing awarding or denying compensation, stating the findings of fact and conclusions of law.  The director may extend the due date for decisions for good cause provided all parties agree.  The decision shall be filed with the record of the proceedings and a copy of the decision shall be sent immediately to each party.

(b)  The hearing shall be informal and shall afford the parties a full and fair opportunity to present the facts and evidence to be considered.  Hearings under this section shall not be subject to chapter 91.  No stenographic or tape recording shall be allowed.

(c)  The order of presentation shall not alter the burden of proof, including the burden of producing evidence and the burden of persuasion.  The party or parties who bear these burdens shall be determined by law consistent with the purposes of this section.

(d)  Should the injured employee or injured employee's representative, or the employer or employer's representative fail to appear at the hearing, the director may issue a decision based on the information on file.  The decision shall be final unless appealed pursuant to section 386-87.  In all other circumstances, a decision shall not be rendered by the director without a hearing, which may not be waived by the parties.

(e)  For the purpose of obtaining any matter, not privileged, which is relevant to the subject matter involved in the pending action, the director, upon application and for good cause shown, may order the taking of relevant testimony by deposition, upon oral examination, or written interrogatories, or by other means of discovery in the manner and effect prescribed by the Hawaii rules of civil procedure; provided that when the claimant's deposition is taken, the employer shall pay for the cost to the claimant of attending the deposition, any costs associated with having the deposition transcribed and copied, and any and all reasonable attorney's fees and costs incurred by the claimant with respect to the deposition.

(f)  Subpoenas requiring the attendance of witnesses at a hearing before a hearings officer or for the taking of a deposition or the production of documentary evidence from any place within the State at any designated place of hearing may be issued by the director or a duly authorized representative.  The employer shall serve a claimant with a copy of a medical record subpoena unless the employer has previously obtained the claimant's authorization to examine the claimant's medical records.  Should the claimant subpoena medical records, the employer shall be served a copy.  The party subpoenaing the records shall provide these records within fifteen calendar days of their receipt to the employer, claimant, and the special compensation fund if a joinder has been filed, or their representatives.  These records shall be submitted by the party requesting the subpoena to the director within seven calendar days of the date of the notice of hearing or upon request by the director.  A party who desires to enforce the director's subpoena shall seek enforcement from a court of competent jurisdiction. [L 1963, c 116, pt of §1; Supp, §97-95; HRS §386-86; am L 1985, c 296, §8; am L Sp 2005, c 11, §8]

Case Notes

Where no lawful claim was filed with the director, director lacked the statutory authority either to award or to deny benefits to injured employee.  89 H. 411, 974 P.2d 51.



§386-87 - Appeals to appellate board.

§386-87  Appeals to appellate board.  (a)  A decision of the director shall be final and conclusive between the parties, except as provided in section 386-89, unless within twenty days after a copy has been sent to each party, either party appeals therefrom to the appellate board by filing a written notice of appeal with the appellate board or the department.  In all cases of appeal filed with the department the appellate board shall be notified of the pendency thereof by the director.  No compromise shall be effected in the appeal except in compliance with section 386-78.

(b)  The appellate board shall hold a full hearing de novo on the appeal.

(c)  The appellate board shall have power to review the findings of fact, conclusions of law and exercise of discretion by the director in hearing, determining or otherwise handling of any compensation case and may affirm, reverse or modify any compensation case upon review, or remand the case to the director for further proceedings and action.

(d)  In the absence of an appeal and within thirty days after mailing of a certified copy of the appellate board's decision or order, the appellate board may, upon the application of the director or any other party, or upon its own motion, reopen the matter and thereupon may take further evidence or may modify its findings, conclusions or decisions.  The time to initiate judicial review shall run from the date of mailing of the further decision if the matter has been reopened.  If the application for reopening is denied, the time to initiate judicial review shall run from the date of mailing of the denial decision. [L 1963, c 116, pt of §1; Supp, §97-96; HRS §386-87; am L 1969, c 244, §2d; am L 1974, c 8, §1]

Cross References

Hearings, see chapter 91.

Case Notes

Constitutional.  27 H. 97.

If board's questions to court are ambiguous or uncertain, the reserved question cannot be answered or determined.  31 H. 554.  Reservations to supreme court confined to questions of law.  37 H. 517.  See 33 H. 412; 34 H. 65.  Issue of credibility is responsibility of appeals board as fact finder.  56 H. 552, 545 P.2d 692.

Appeal lies from circuit court to supreme court.  38 H. 384.

Contested case heard by appellate board is bound by requirements of §91-10.  54 H. 479, 510 P.2d 89.

Time for filing a written notice of appeal is mandatory.  57 H. 37, 549 P.2d 470.

Denial of application for reconsideration under subsection (d) is not subject to requirements of §91-11.  57 H. 535, 560 P.2d 1292.

A motion to reopen a case for newly discovered evidence pursuant to §386-89(a) tolls the twenty-day period within which a claimant must appeal the department's decision under this section.  85 H. 275, 942 P.2d 539.

Where there was no rational basis for board's refusing to consider additional evidence submitted by claimant, and no cogent explanation for board's failure to consider evidence in light of its direct effect on board's finding and conclusion, board abused its discretion in denying claimant's motion to reopen case.  93 H. 116 (App.), 997 P.2d 42.

Claimant's appeal of director's decision was untimely where appeal was not filed for that decision within twenty-day deadline as required under subsection (a), notwithstanding that other issues were yet to be decided.  98 H. 508 (App.), 51 P.3d 375.

At the time plaintiff's appeals matured, where plaintiff was precluded by Hawaii administrative rule §12-15-94(d) from appealing the director's decisions to the labor and industrial relations appeals board, plaintiff could not be faulted for failing to file notices of appeal with the board within the twenty-day time limit as required by this section; thus, plaintiff was given twenty days from the effective date of this judgment to file appeals of the director's decisions with the board.  120 H. 101 (App.), 201 P.3d 614.

Section 386-73 and this section set forth the right to appeal from the decisions of the director in workers' compensation cases and it gives a party the right to appeal the decision of the director in a medical fee dispute to the labor and industrial relations appeals board; thus, the no-appeal provision of Hawaii administrative rule §12-15-94(d) was invalid as inconsistent with this chapter, and the director exceeded the director's rulemaking authority in making the director's decisions in medical fee disputes final and non-appealable.  120 H. 101 (App.), 201 P.3d 614.

Collateral estoppel did not preclude determination that employee was permanently and totally disabled, despite employee's failure to appeal department's finding of no permanent disability, since finding was superfluous to department's decision.  8 H. App. 543, 812 P.2d 1199.

Cited:  27 H. 431, 433; 31 H. 672, 676; 31 H. 814, 815; 32 H. 699, 700, 928; 37 H. 556, 565, 583; 39 H. 258.



§386-87.1 - Standing to intervene in appeals.

[§386-87.1]  Standing to intervene in appeals.  In any proceeding before the appellate board under section 386-87, a pre-paid health care plan contractor, as defined in section 393-3, may participate as a party in interest for the sole purpose of asserting its subrogation rights or other reimbursement right against any employer or insurance carrier for medical benefits which were previously paid by the contractor provided however any reimbursement shall be in accordance with the appropriate health care provider fee schedule.  A pre-paid health care plan contractor shall not have a right to intervene or participate on any other contested issue including the issue of compensability or entitlement to benefits before the appellate board. [L 1985, c 296, §21]



§386-88 - Judicial review.

§386-88  Judicial review.  [L 2004, c 202, §44 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  The decision or order of the appellate board shall be final and conclusive, except as provided in section 386-89, unless within thirty days after mailing of a certified copy of the decision or order, the director or any other party appeals to the intermediate appellate court, subject to chapter 602, by filing a written notice of appeal with the appellate board.  A fee in the amount prescribed by section 607-5 for filing a notice of appeal from a circuit court shall be paid to the appellate board for filing the notice of appeal from the board, which together with the appellate court costs shall be deemed costs of the appellate court proceeding.  The appeal shall be on the record, and the court shall review the appellate board's decision on matters of law only.  No new evidence shall be introduced in the appellate court, except that if evidence is offered that is clearly newly discovered evidence and material to the just decision of the appeal, the court may admit the evidence. [L 1963, c 116, pt of §1; am L 1965, c 156, §1; Supp, §97-97; HRS §386-88; am L 1969, c 244, §2e; am L 1974, c 145, §4; am L 1979, c 111, §19; am L 2004, c 202, §44]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Cross References

Appeals, see chapter 91.

Rules of Court

Appeal, see Hawaii Rules of Appellate Procedure.

Case Notes

Appeal is upon both law and facts and is trial of cause de novo.  24 H. 731; 40 H. 660.  This section and §386-73 supersede §91-14 and remove the circuit court from the appellate process with regard to proceedings brought under chapter 386.  53 H. 640, 500 P.2d 746.

Constitutional.  27 H. 97.

Appeals to supreme court from appeals board are governed by Administrative Procedure Act which sets out the "clearly erroneous" standard of review.  57 H. 296, 555 P.2d 855.

Appeals are governed by chapter 91.  2 H. App. 219, 629 P.2d 125.

Cited:  56 H. 544, 545 P.2d 687; 56 H. 552, 545 P.2d 692.



§386-89 - Reopening of cases; continuing jurisdiction of director.

§386-89  Reopening of cases; continuing jurisdiction of director.  (a)  In the absence of an appeal and within twenty days after a copy of the decision has been sent to each party, the director of labor and industrial relations may upon the director's own motion or upon the application of any party reopen a case to permit the introduction of newly discovered evidence, and may render a revised decision.

(b)  The director may at any time, either of the director's own motion or upon the application of any party, reopen any case on the ground that fraud has been practiced on the director or on any party and render such decision as is proper under the circumstances.

(c)  On the application of any party in interest, supported by a showing of substantial evidence, on the ground of a change in or of a mistake in a determination of fact related to the physical condition of the injured employee, the director may, at any time prior to eight years after date of the last payment of compensation, whether or not a decision awarding compensation has been issued, or at any time prior to eight years after the rejection of a claim, review a compensation case and issue a decision which may award, terminate, continue, reinstate, increase, or decrease compensation.  No compensation case may be reviewed oftener than once in six months and no case in which a claim has been rejected shall be reviewed more than once if on such review the claim is again rejected.  The decision shall not affect any compensation previously paid, except that an increase of the compensation may be made effective from the date of the injury, and if any part of the compensation due or to become due is unpaid, a decrease of the compensation may be made effective from the date of the injury, and any payment made prior thereto in excess of such decreased compensation shall be deducted from any unpaid compensation in such manner and by such method as may be determined by the director.  In the event any such decision increases the compensation in a case where the employee has received damages from a third party pursuant to section 386-8 in excess of compensation previously awarded, the amount of such excess shall constitute a pro tanto satisfaction of the amount of the additional compensation awarded.  This subsection shall not apply when the employer's liability for compensation has been discharged in whole by the payment of a lump sum in accordance with section 386-54. [L 1963, c 116, pt of §1; am L 1965, c 69, §1; Supp, §97-98; HRS §386-89; am L 1974, c 8, §2; am L 1985, c 296, §9; gen ch 1985]

Law Journals and Reviews

Administering Justice or Just Administration:  The Hawaii Supreme Court and the Intermediate Court of Appeals.  14 UH L. Rev. 271.

Case Notes

Constitutional.  24 H. 97.

Departure of alien dependent widow from U.S. constitutes a "change of condition" and board might modify its former award accordingly to take effect from date of departure subject to maximum and minimum amount of death benefit.  27 H. 431.

The presumptions contained in §386-85 apply to a reopening proceeding under subsection (c).  56 H. 552, 545 P.2d 692.

On review, claimant is entitled to the same presumption claimant is entitled to under §386-85.  57 H. 535, 560 P.2d 1292.

Request for reopening of case must be supported by showing of substantial evidence.  57 H. 535, 560 P.2d 1292.

Fair construction of subsection (c) would only prevent reopening when claim for periodic benefits has been "completely 'lump summed' out".  65 H. 415, 653 P.2d 420.

A motion to reopen a case for newly discovered evidence pursuant to subsection (a) tolls the twenty-day period  within which a claimant must appeal the department's decision under §386-87.  85 H. 275, 942 P.2d 539.

The ten-year limitation provision in subsection (c) is not applicable to an application not based on a change in fact, or on a mistake in a determination of fact, relating to the physical condition of the claimant.  2 H. App. 136, 627 P.2d 288.

Where payments commuted under section 386-54, liability for compensation has been discharged even when there is a continuing obligation for medical services.  3 H. App. 41, 641 P.2d 327.

Cited:  24 H. 731, 735; 27 H. 476, 485; 31 H. 814, 816; 31 H. 672, 673; 32 H. 920, 926.



§386-90 - Conforming prior decisions on appeal.

§386-90  Conforming prior decisions on appeal.  Upon the filing of a certified copy of a decision of the director rendered pursuant to section 386-89 with the appellate board, the board shall revoke or modify its prior decision so that it will conform to the decision of the director. [L 1963, c 116, pt of §1; Supp, §97-99; HRS §386-90; am L 1969, c 244, §2f]



§386-91 - Enforcement of decisions awarding compensation; judgment rendered thereon.

§386-91  Enforcement of decisions awarding compensation; judgment rendered thereon.  (a)  Any party in interest or the director may file in the circuit court in the jurisdiction in which the injury occurred, a certified copy of:

(1)  A decision of the director assessing penalties, or awarding compensation or other relief, including attorneys fees, from which no appeal has been taken within the time allowed therefor;

(2)  A decision of the director assessing penalties, or awarding compensation or other relief, including attorneys fees, from which decision an appeal has been taken but as to which no order has been made by the director or the appellate board or the court that the appeal therefrom shall operate as a supersedeas or stay;

(3)  A decision of the appellate board assessing penalties, or awarding compensation or other relief, including attorneys fees, from which no appeal has been taken within the time allowed therefor; or

(4)  A decision of the appellate board assessing penalties, or awarding compensation or other relief, including attorneys fees, from which an appeal has been taken but as to which no order has been made by the appellate board or the court that the appeal therefrom shall operate as a supersedeas or stay.

The court shall render a judgment in accordance with the decision and notify the parties thereof.  The judgment shall have the same effect, and all proceedings in relation thereto shall thereafter be the same, as though the judgment had been rendered in an action duly heard and determined by the court, except that there shall be no appeal therefrom.

(b)  In all cases where an appeal from the decision concerned has been taken within the time provided therefor, but where no order has been made by the director or the appellate board or the court that the appeal shall operate as a supersedeas or stay, the decree or judgment of the circuit court shall provide that the decree or judgment shall become void if the decision or award of the director or appellate board, as the case may be, is finally set aside.

(c)  In addition to the enforcement remedies set forth in subsection (a) above, the director or employee as part of the proceedings set out therein may ask the court to fine the employer from one per cent to five per cent of the judgment, which fine shall be payable to the employee:

(1)  When the employer does not take an appeal from the decision of the director within the time allowed therefor and does not commence making payments within ten days after such appeal period has expired, or

(2)  When the employer does take an appeal from the decision of the director within the time allowed therefor and the employer does not request from the appellate board a supersedeas or stay of the decision and the employer does not commence making payments within ten days after such appeal period has expired, or

(3)  When the employer does take an appeal from the decision of the director within the time allowed therefor and the appellate board denies the employer's request for supersedeas or stay and the employer does not commence making payments within ten days after such a denial by the appellate board.

(d)  In addition to the enforcement remedies set forth in subsection (a) above, the employer as part of the proceedings set out therein may ask the court to fine the employee from one per cent to five per cent of the judgment, which fine shall be payable to the employer:

(1)  When the employee does not take an appeal from the decision of the director within the time allowed therefor and does not commence making payments within thirty days after such appeal period has expired, or

(2)  When the employee does take an appeal from the decision of the director within the time allowed therefor and the employee does not request from the appellate board a supersedeas or stay of the decision and the employee does not commence making payments within thirty days after such appeal period has expired, or

(3)  When the employee does take an appeal from the decision of the director within the time allowed therefor and the appellate board denies the employee's request for supersedeas or stay and the employee does not commence making payments within thirty days after such a denial by the appellate board. [L 1963, c 116, pt of §1; Supp, §97-100; HRS §386-91; am L 1972, c 3, §1; am L 1979, c 66, §3; am L 1993, c 255, §1]

Case Notes

Proceedings are to be as simple and informal as may be consistent with right and justice.  24 H. 731.

Plain language of subsection (a) prohibits an appeal from a judgment entered in accordance with this section; county had no right to appeal from the judgments and orders entered; under section's plain language, an appellate court lacks jurisdiction to consider a prohibited appeal.  95 H. 288, 22 P.3d 84.

Where claimant failed to serve employer and insurer with motion and summons, due process violated; circuit court thus did not acquire personal jurisdiction over employer and insurer and judgment and garnishee summons issued pursuant to this section in absence of personal jurisdiction void.  82 H. 405 (App.), 922 P.2d 1018.

Cited:  27 H. 431, 432.



§386-92 - Default in payments of compensation, penalty.

§386-92  Default in payments of compensation, penalty.  If any compensation payable under the terms of a final decision or judgment is not paid by a self-insured employer or an insurance carrier within thirty-one days after it becomes due, as provided by the final decision or judgment, or if any temporary total disability benefits are not paid by the employer or carrier within ten days, exclusive of Saturdays, Sundays, and holidays, after the employer or carrier has been notified of the disability, and where the right to benefits are not controverted in the employer's initial report of industrial injury or where temporary total disability benefits are terminated in violation of section 386-31, there shall be added to the unpaid compensation an amount equal to twenty per cent thereof payable at the same time as, but in addition to, the compensation, unless the nonpayment is excused by the director after a showing by the employer or insurance carrier that the payment of the compensation could not be made on the date prescribed therefor owing to the conditions over which the employer or carrier had no control. [L 1963, c 116, pt of §1; Supp, §97-101; HRS §386-92; am L 1971, c 159, §1; am L 1979, c 66, §4; gen ch 1985; am L 1995, c 234, §14]

Case Notes

Administrative penalties authorized by this section and §386-31(b) not intended to provide an injured worker's exclusive remedy for injuries resulting from an insurer's tortious delay or termination of benefits.  83 H. 457, 927 P.2d 858.



§386-93 - Costs.

§386-93  Costs.  (a)  If the director of labor and industrial relations, appellate board or any court finds that proceedings under this chapter have been brought, prosecuted, or defended without reasonable ground the whole costs of the proceedings may be assessed against the party who has so brought, prosecuted, or defended the proceedings.

(b)  [L 2004, c 202, §45 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  If an employer appeals a decision of the director or appellate board, the costs of the proceedings of the appellate board or the appellate court, together with reasonable attorney's fees, shall be assessed against the employer if the employer loses; provided that if an employer or an insurance carrier, other than the employer who appealed, is held liable for compensation, the costs of the proceedings of the appellate board or the appellate court, together with reasonable attorney's fees, shall be assessed against the party held liable for the compensation. [L 1963, c 116, pt of §1; Supp, §97-102; am L 1967, c 180, §1; HRS §386-93; am L 1969, c 244, §2g; am L 2004, c 202, §45]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Rules of Court

See HRCP rule 54(d).

Case Notes

Attorney fees.  35 H. 591.

Reasonable grounds.  38 H. 405.

Party who prevailed on the crucial issue held to be the prevailing party.  57 H. 535, 560 P.2d 1292.

Imposes liability for costs and fees incurred by nonappealing employer on appealing employer who loses.  66 H. 290, 660 P.2d 1316.

Imposes liability for costs and fees incurred by nonappealing employer on appealing employer who loses; "crucial issue" test applied.  5 H. App. 521, 704 P.2d 914.

An order regarding the award or denial of attorney’s fees and costs with respect to subsection (b) is a final order under §91-14(a) for purposes of appeal; this final order rule applies prospectively to prevent injustice; subsection (b) allows assessment of attorney’s fees and costs against an employer if the employer loses the final appeal.  104 H. 164, 86 P.3d 973.

When employer appeals decision of director or appeals board and subsequently withdraws either entire appeal or any portion of appeal, or concedes, the decision of director or appeals board becomes final and employer is considered losing party for purposes of subsection (b).  84 H. 390 (App.), 935 P.2d 105.

When an employer does not dispute the compensability of the employee's injury and only appeals on the ground that a partial permanent disability award is excessive, it should be regarded as the loser under subsection (b) if it fails to obtain a substantial reduction in the compensation award; in determining whether the employer has achieved a substantial reduction in the award, the appeals board should consider both the relative and absolute amount of the reduction.  119 H. 304 (App.), 196 P.3d 306.

Cited:  33 H. 634.



§386-94 - Attorneys, physicians, other health care providers, and other fees.

§386-94  Attorneys, physicians, other health care providers, and other fees.  Claims for services shall not be valid unless approved by the director or, if an appeal is had, by the appellate board or court deciding the appeal.  Any claim so approved shall be a lien upon the compensation in the manner and to the extent fixed by the director, the appellate board, or the court.

In approving fee requests, the director, appeals board, or court may consider factors such as the attorney's skill and experience in state workers' compensation matters, the amount of time and effort required by the complexity of the case, the novelty and difficulty of issues involved, the amount of fees awarded in similar cases, benefits obtained for the claimant, and the hourly rate customarily awarded attorneys possessing similar skills and experience.  In all cases, reasonable attorney's fees shall be awarded.

Any person who receives any fee, other consideration, or gratuity on account of services so rendered, without approval, in conformity with the preceding paragraph, shall be fined by the director not more than $10,000. [L 1963, c 116, pt of §1; Supp, §97-103; HRS §386-94; am L 1985, c 296, §6; am L 1988, c 37, §2; am L 1993, c 301, §1; am L Sp 2005, c 11, §9]



§386-95 - Reports of injuries, other reports, penalty.

§386-95  Reports of injuries, other reports, penalty.  Every employer shall keep a record of all injuries, fatal or otherwise, received by the employer's employees in the course of their employment, when known to the employer or brought to the employer's attention.

Within seven working days after the employer has knowledge of such injury causing absence from work for one day or more or requiring medical treatment beyond ordinary first aid, the employer shall make a report thereon to the director.  The report shall set forth the name, address, and nature of the employer's business and the name, age, sex, wages, and occupation of the injured employee and shall state the date and hour of the accident, if the injury is produced thereby, the nature and cause of the injury, and such other information as the director may require.

By January 31 of each year, the employer shall file with the director a report with respect to each injury on which the employer is continuing to pay compensation, showing all amounts paid by the employer on account of the injury.

The reports required by this section shall be made on forms to be obtained from the director pursuant to section 386-71 and deposit of reports in the United States mail, addressed to the director, within the time specified shall be deemed compliance with the requirements of this section.

When an injury results in immediate death, the employer shall within forty-eight hours notify personally or by telephone a representative of the department in the county where the injury occurred.

Within thirty days after final payment of compensation for an injury, the employer shall file a final report with the director showing the total payments made, the date of termination of temporary total disability, and such other information as the director may require.

Any employer who wilfully refuses or neglects to file any of the reports or give any notice required by this section shall be fined by the director not more than $5,000.

Copies of all reports, other than those of fatal injuries, filed with the director as required by this section shall be sent to the injured employee by the employer. [L 1963, c 116, pt of §1; am L 1965, c 59, §1; Supp, §97‑110; am L 1966, c 7, §2; HRS §386‑95; am L 1973, c 10, §1; am L 1982, c 51, §1; gen ch 1985; am L 1988, c 37, §3; am L 1993, c 254, §1; am L 2002, c 221, §1]

Case Notes

Failure of employer to file form reporting employee's injury does not toll statute of limitations.  68 H. 111, 706 P.2d 13.



§386-96 - Reports of physicians, surgeons, and hospitals.

§386-96  Reports of physicians, surgeons, and hospitals.  (a)  Any physician, surgeon, or hospital that has given any treatment or rendered any service to an injured employee shall make a report of the injury and treatment on forms prescribed by and to be obtained from the department as follows:

(1)  Within seven days after the date of first attendance or service rendered, an initial report shall be made to the department and to the employer of the injured employee in the manner prescribed by the department;

(2)  Interim reports to the same parties and in the same manner as prescribed in paragraph (1) shall be made at appropriate intervals to verify the claimant's current diagnosis and prognosis, that the information as to the nature of the examinations and treatments performed is complete, including the dates of those treatments and the results obtained within the current reporting period, the execution of all tests performed within the current reporting period and the results of the tests, whether the injured employee is improving, worsening, or if "medical stabilization" has been reached, the dates of disability, any work restrictions, and the return to work date.  When an injured employee is returned to full-time, regular, light, part-time, or restricted work, the attending physician shall submit a report to the employer within seven calendar days indicating the date of release to work or medical stabilization; and

(3)  A final report to the same parties and in the same manner as prescribed in paragraph (1) shall be made within seven days after termination of treatment.

No physician, surgeon, or hospital that has given any treatment or rendered any service to an injured employee shall be required to provide any additional reports not otherwise mandated by this section.

(b)  No claim under this chapter for medical treatment, surgical treatment, or hospital services and supplies, shall be valid and enforceable unless the reports are made as provided in this section, except that the director may excuse the failure to make the report within the prescribed period or a nonsubmission of the report when the director finds it in the best interest of justice to do so.  If the director does not excuse the submission of:

(1)  An initial or interim report within the time prescribed in subsection (a)(1) and (2); or

(2)  A final report that is thirty days late or a nonsubmission,

the delinquent physician shall be fined not more than $250.

(c)  The director shall furnish to the injured employee a copy of the final report of the attending physician or surgeon or, if more than one physician or surgeon should treat or examine the employee, a copy of the final report of each physician or surgeon.

(d)  Within fifteen days after being requested to do so by the injured employee or the employee's duly authorized representative, the employer shall furnish the employee or the employee's duly authorized representative with copies of all medical reports relating to the employee's injury that are in the possession of the employer.  The copies shall be furnished at the expense of the employer.  The employer shall allow the employee or the employee's duly authorized representative to inspect and copy transcripts of depositions of medical witnesses, relating to the employee's injury, in the possession of the employer.  Any employer who fails to furnish medical reports or to allow inspection and copying of transcripts of depositions of medical witnesses, as required by this paragraph shall be fined in an amount not to exceed $1,000.

(e)  Deposit of the records required by subsection (a)(1) in the United States mail, addressed to the director and to the employer, within the time limit specified, shall be deemed in compliance with the requirements of this section. [L 1963, c 116, pt of §1; Supp, §97-111; am L 1966, c 7, §3; HRS §386-96; am L 1969, c 31, §1; am L 1972, c 13, §1 and c 60, §1; am L 1973, c 12, §1; gen ch 1985; am L 1988, c 37, §4; am L 1995, c 234, §15; am L Sp 2005, c 11, §10]



§386-97 - Inspections.

§386-97  Inspections.  The director of labor and industrial relations may inspect the plants and establishments of all employers in the State and the inspectors designated by the director shall have free access to such premises during regular working hours, and at other reasonable times. [L 1963, c 116, pt of §1; Supp, §97-112; HRS §386-97]



§386-97.5 - Penalties.

[§386-97.5]  Penalties.  (a)  Any person who, after twenty-one days written notice and the opportunity to be heard by the director, is found to have violated any provision of this chapter or rule adopted thereunder for which no penalty is otherwise provided, shall be fined not more than $250 for each offense.

(b)  All fines collected pursuant to this chapter shall be deposited into the special compensation fund created by section 386-151. [L 1991, c 107, §1]



§386-98 - Fraud violations and penalties.

§386-98  Fraud violations and penalties.  (a)  A fraudulent insurance act, under this chapter, shall include acts or omissions committed by any person who intentionally or knowingly acts or omits to act so as to obtain benefits, deny benefits, obtain benefits compensation for services provided, or provides legal assistance or counsel to obtain benefits or recovery through fraud or deceit by doing the following:

(1)  Presenting, or causing to be presented, any false information on an application;

(2)  Presenting, or causing to be presented, any false or fraudulent claim for the payment of a loss;

(3)  Presenting multiple claims for the same loss or injury, including presenting multiple claims to more than one insurer except when these multiple claims are appropriate and each insurer is notified immediately in writing of all other claims and insurers;

(4)  Making, or causing to be made, any false or fraudulent claim for payment or denial of a health care benefit;

(5)  Submitting a claim for a health care benefit that was not used by, or on behalf of, the claimant;

(6)  Presenting multiple claims for payment of the same health care benefit;

(7)  Presenting for payment any undercharges for health care benefits on behalf of a specific claimant unless any known overcharges for health care benefits for that claimant are presented for reconciliation at that same time;

(8)  Misrepresenting or concealing a material fact;

(9)  Fabricating, altering, concealing, making a false entry in, or destroying a document;

(10)  Making, or causing to be made, any false or fraudulent statements with regard to entitlements or benefits, with the intent to discourage an injured employee from claiming benefits or pursuing a workers' compensation claim; or

(11)  Making, or causing to be made, any false or fraudulent statements or claims by, or on behalf of, a client with regard to obtaining legal recovery or benefits.

(b)  No employer shall wilfully make a false statement or representation to avoid the impact of past adverse claims experience through change of ownership, control, management, or operation to directly obtain any workers' compensation insurance policy.

(c)  It shall be inappropriate for any discussion on benefits, recovery, or settlement to include the threat or implication of criminal prosecution.  Any threat or implication shall be immediately referred in writing to:

(1)  The state bar if attorneys are in violation;

(2)  The insurance commissioner if insurance company personnel are in violation; or

(3)  The regulated industries complaints office if health care providers are in violation,

for investigation and, if appropriate, disciplinary action.

(d)  An offense under subsections (a) and (b) shall constitute a:

(1)  Class C felony if the value of the moneys obtained or denied is not less than $2,000;

(2)  Misdemeanor if the value of the moneys obtained or denied is less than $2,000; or

(3)  Petty misdemeanor if the providing of false information did not cause any monetary loss.

Any person subject to a criminal penalty under this section shall be ordered by a court to make restitution to an insurer or any other person for any financial loss sustained by the insurer or other person caused by the fraudulent act.

(e)  In lieu of the criminal penalties set forth in subsection (d), any person who violates subsections (a) and (b) may be subject to the administrative penalties of restitution of benefits or payments fraudulently received under this chapter, whether received from an employer, insurer, or the special compensation fund, to be made to the source from which the compensation was received, and one or more of the following:

(1)  A fine of not more than $10,000 for each violation;

(2)  Suspension or termination of benefits in whole or in part;

(3)  Suspension or disqualification from providing medical care or services, vocational rehabilitation services, and all other services rendered for payment under this chapter;

(4)  Suspension or termination of payments for medical, vocational rehabilitation and all other services rendered under this chapter;

(5)  Recoupment by the insurer of all payments made for medical care, medical services, vocational rehabilitation services, and all other services rendered for payment under this chapter; and

(6)  Reimbursement of attorney's fees and costs of the party or parties defrauded.

(f)  With respect to the administrative penalties set forth in subsection (e), no penalty shall be imposed except upon consideration of a written complaint that specifically alleges a violation of this section occurring within two years of the date of said complaint.  A copy of the complaint specifying the alleged violation shall be served promptly upon the person charged.  The director or board shall issue, where a penalty is ordered, a written decision stating all findings following a hearing held not fewer than twenty days after written notice to the person charged.  Any person aggrieved by the decision may appeal the decision under sections 386-87 and 386-88. [L 1963, c 116, pt of §1; Supp, §97-113; HRS §386-98; am L 1982, c 98, §1; am L 1985, c 296, §7; am L 1995, c 234, §16; am L 1996, c 260, §5; am L Sp 2005, c 11, §11]

Case Notes

A violation of this section, a fraudulent insurance act, must be proven by clear and convincing evidence.  113 H. 1, 147 P.3d 785.

In the context of subsection (a), for a fraudulent insurance act to occur, the "logical result or purpose" of "acts or omissions" must be "to obtain benefits"; subsection (a) thus does not require that a party actually obtain benefits to be subject to a penalty, it only requires that obtaining benefits was the "logical result or purpose" of the party's acts or omissions.  113 H. 1, 147 P.3d 785.

Subsection (a)(8) does not require reliance or detrimental reliance by any party for a violation of its terms to occur.  113 H. 1, 147 P.3d 785.

Where appellant was subjected to the administrative penalties set forth in subsection (e), and not criminal penalties, appellant's arguments that this section unconstitutionally delegates the State's police power to private parties by permitting such parties to file a complaint were unpersuasive.  113 H. 1, 147 P.3d 785.

Where six out of seven factors weighed against  concluding that the sanction of a fine under subsection (e) was punitive, appellant failed to provide the "clearest proof" that the administrative penalties imposed pursuant to subsection (e) were criminal and punitive, despite the legislature's expressed intent to the contrary.  113 H. 1, 147 P.3d 785.



§386-99 - Posting of information.

[§386-99]  Posting of information.  Each employer shall post and maintain in places readily accessible to individuals in the employer's employ printed statements concerning benefit rights, claims for benefits, and such other matters relating to the administration of this chapter as the department of labor and industrial relations may by regulation prescribe.  Each employer shall supply to such individuals copies of such printed statements or other materials relating to claims for benefits when and as the department may by regulation prescribe.  Such printed statements and other materials shall be supplied by the department to each employer without cost to the employer. [L 1971, c 85, §1; gen ch 1985]



§386-100 - Deductible option for medical benefits in insurance policy.

§386-100  Deductible option for medical benefits in insurance policy.  (a)  Each workers' compensation insurance policy issued by every insurer shall offer, at the option of the insured employer, a deductible for medical benefits in the amount of $100, $150, $200, $300, $400, $500, $2,500, $5,000, or $10,000, or greater if agreed upon by the insurer and the insured employer.  The insured employer, if choosing to exercise the option, shall choose only one of the amounts as the deductible.  The provisions of this subsection shall be fully disclosed to the prospective purchaser in writing.

(b)  If an insured employer exercises the option and chooses a deductible, the insured employer shall be liable for the amount of the deductible for the medical benefits paid for each claim of work injury suffered by an injured employee.  The insurer shall not be liable for the deductible.

The insurer shall pay the entire cost of medical bills directly to the provider of services and then seek reimbursement from the insured for the deductible amount.

Deductible medical benefit amounts shall be reported by insurers as required by section 386-95 and shall be included in the total average annual compensation paid by all insurance carriers in determining the charge against employers not insured under section 386-121(a)(1) for the purpose of the special compensation fund. [L 1985, c 296, §13; am L 1989, c 243, §1; am L 1995, c 234, §17]



§386-121 - Security for payment of compensation; misdemeanor.

PART IV.  SECURITY FOR COMPENSATION; EMPLOYMENT RIGHTS OF

INJURED EMPLOYEES; FUNDS

A.  Security for Compensation

Case Notes

In the context of the Hawaii workers' compensation scheme, a physician is an incidental beneficiary rather than an intended third-party beneficiary of the employer's workers' compensation insurance policy; thus, as physician was not an intended third-party beneficiary of insurer's insurance policy, physician did not have a cause of action in tort for bad faith against insurer.  114 H. 122 (App.), 157 P.3d 561.

§386-121  Security for payment of compensation; misdemeanor.  (a)  Employers, except the State, any county or political subdivision of the State, or other public entity within the State, shall secure compensation to their employees in one of the following ways:

(1)  By insuring and keeping insured the payment of compensation with any stock, mutual, reciprocal, or other insurer authorized to transact the business of workers' compensation insurance in the State;

(2)  By depositing and maintaining with the state director of finance security satisfactory to the director of labor and industrial relations securing the payment by the employer of compensation according to the terms of this chapter;

(3)  Upon furnishing satisfactory proof to the director of the employer's solvency and financial ability to pay the compensation and benefits herein provided, no insurance or security shall be required, and the employer shall make payments directly to the employer's employees, as they may become entitled to receive the same under the terms and conditions of this chapter;

(4)  An employer desiring to maintain security for payment of compensation under this section shall file an application with the director on a form provided for this purpose together with the employer's most current audited annual financial statement;

(5)  Where an applicant for self-insurance is a subsidiary and the subsidiary cannot submit an independent current audited annual financial statement, an indemnity agreement approved as to form and content by the director shall be executed by the parent corporation of the subsidiary and submitted with its application;

(6)  Each self-insurance authorization shall be effective from the date of issuance until June 30 of each calendar year;

(7)  A notice of intention to cancel self-insurance shall be submitted in writing to the director within at least thirty days prior to the effective date of cancellation;

(8)  A self-insurance authorization may be revoked by the director for good cause shown upon notification in writing to the self-insurer;

(9)  By membership in a workers' compensation self-insurance group with a valid certificate of approval under section 386-194; or

(10)  By membership in a workers' compensation group insured by a captive insurer under chapter 431, article 19.

Any person who wilfully misrepresents any fact in order to obtain the benefits of paragraph (3) shall be guilty of a misdemeanor.

(b)  Any decision of the director rendered under paragraphs (2) and (3) of subsection (a) of this section with respect to the amount of security required or refusing to permit no security to be given shall be subject to review on appeal in conformity with sections 386-87 and 386-88. [L 1963, c 116, pt of §1; Supp, §97-120; HRS §386-121; am L 1975, c 41, §1; gen ch 1985; am L 1986, c 304, §3; am L 1991, c 79, §1; am L Sp 2005, c 11, §12]

Case Notes

Claimant may make insurance carrier party defendant by original claim or subsequent separate claim.  27 H. 476.

Procedure informal.  32 H. 162.

Cited:  31 H. 554.



§386-122 - Notice of insurance.

§386-122  Notice of insurance.  If the insurance so effected is under section 386-121(a)(1), the employer shall file with the director in a form prescribed by the director a notice of the employer's insurance together with a statement of benefits provided by the policy of insurance. [L 1963, c 116, pt of §1; Supp, §97-121; HRS §386-122; gen ch 1985; am L 1986, c 304, §4; am L 1988, c 35, §1]

Case Notes

Cited:  27 H. 476, 480; 32 H. 162.



§386-123 - Failure to give security for compensation; penalty; injunction.

§386-123  Failure to give security for compensation; penalty; injunction.  If an employer fails to comply with section 386-121, the employer shall be liable for a penalty of not less than $250 or of $10 for each employee for every day during which such failure continues, whichever sum is greater, to be recovered in an action brought by the director in the name of the State, and the amount so collected shall be paid into the special compensation fund created by section 386-151.  The director may, however, in the director's discretion, for good cause shown, remit all or any part of the penalty in excess of $250, provided the employer in default complies with section 386-121.  With respect to such actions, the attorney general or any county attorney or public prosecutor shall prosecute the same if so requested by the director.

In addition, if any employer is in default under section 386-121 for a period of thirty days, the employer may be enjoined, by the circuit court of the circuit in which the employer's principal place of business is located, from carrying on the employer's business anywhere in the State so long as the default continues, such action for injunction to be prosecuted by the attorney general or any county attorney if so requested by the director. [L 1963, c 116, pt of §1; Supp, §97-122; HRS §386-123; gen ch 1985; am L 1988, c 37, §5]

Rules of Court

Injunctions, see HRCP rule 65.



§386-124 - The insurance contract.

§386-124  The insurance contract.  Every policy of insurance issued by an insurer of an employer referred to in section 386-1 which covers the liability of the employer for compensation shall cover the entire liability of the employer to the employer's employees covered by the policy or contract, and provide for the deductible under section 386-100, at the option of the insured.  The policy also shall contain a provision setting forth the right of the employees to enforce in their own names either by filing a separate claim or by making the insurance carrier a party to the original claim, the liability of the insurance carrier in whole or in part for the payment of the compensation.  Payment in whole or in part of compensation by either the employer or the insurance carrier shall, to the extent thereof, be a bar to the recovery against the other of the amount so paid.

All insurance policies shall be of a standard form, the form to be designated and approved by the insurance commissioner.  No policy of insurance different in form from the designated and approved form shall be approved by the director. [L 1963, c 116, pt of §1; Supp, §97-123; HRS §386-124; am L 1985, c 296, §19; gen ch 1985]

Attorney General Opinions

Forbids policy insuring employers only at project site or in related operations.  Att. Gen. Op. 86-11.

Case Notes

Insurance carrier may be made party defendant, when.  27 H. 476.  Insurer may not make itself a party to proceedings of its own accord.  32 H. 162.

In the context of the Hawaii workers' compensation scheme, a physician is an incidental beneficiary rather than an intended third-party beneficiary of the employer's workers' compensation insurance policy; thus, as physician was not an intended third-party beneficiary of insurer's insurance policy, physician did not have a cause of action in tort for bad faith against insurer.  114 H. 122 (App.), 157 P.3d 561.

Cited:  31 H. 638, 650; 33 H. 545, 546.



§386-124 - .

[§386-124.5]  Insurer's requirements; failure to maintain claims service office; penalty; injunction.  (a)  By January 1, 1992, each insurer shall establish and maintain a complete claims service office or engage an independent claims adjusting service as its claims agent in this State with draft authority for the processing and payment of compensation.

(b)  Failure to comply with subsection (a) shall subject the insurer to a civil penalty of not less than $2,500, or $100 for every day during which the failure continues, whichever sum is greater, to be recovered in an action brought by the director in the name of the State in a court of competent jurisdiction.  Any amounts so collected shall be paid into the special compensation fund provided by section 386-151.  The director shall have discretion, for good cause shown, to remit all or any part of the penalty in excess of $2,500, if the insurer in default forthwith complies with subsection (a).

(c)  If any insurer violates subsection (a) for a period of thirty days, the insurer may be enjoined by the circuit court from carrying on the insurer's business in any place in the State so long as the violation continues.

(d)  The attorney general shall enforce this section if so requested by the director. [L 1991, c 78, §1]



§386-125 - Knowledge of employer imputed to insurance carrier.

§386-125  Knowledge of employer imputed to insurance carrier.  Every policy and contract shall contain a provision that, as between the employee and the insurance carrier, the notice to or knowledge of the occurrence of the injury on the part of the employer shall be deemed notice or knowledge, as the case may be, on the part of the insurance carrier; that jurisdiction of the employer shall, for the purpose of this chapter, be jurisdiction of the insurance carrier, and that the insurance carrier shall in all respects be bound by and subject to the orders, findings, and decisions rendered against the employer for the payment of compensation under this chapter. [L 1963, c 116, pt of §1; Supp, §97-124; HRS §386-125]



§386-126 - Insolvency of employer not to release insurance carrier.

§386-126  Insolvency of employer not to release insurance carrier.  Every policy and contract shall contain a provision to the effect that the insolvency or bankruptcy of the employer and the employer's discharge therein shall not relieve the insurance carrier from the payment of compensation for an injury suffered by a covered employee during the life of the policy or contract. [L 1963, c 116, pt of §1; Supp, §97-125; HRS §386-126; gen ch 1985]



§386-127 - Cancellation of insurance contracts.

§386-127  Cancellation of insurance contracts.  No policy or contract of insurance issued by a stock company or mutual association against liability arising under this chapter shall be canceled within the time limited in the contract for its expiration until at least ten days after notice of intention to cancel such contract, on a date specified in the notice, has been filed with and served on the director of labor and industrial relations and the employer. [L 1963, c 116, pt of §1; Supp, §97-126; HRS §386-127]



§386-128 - Insurance by the State, counties, and municipalities.

§386-128  Insurance by the State, counties, and municipalities.  The State, any county or other political subdivision of the State, and any other public entity within the State which is liable to its employees for compensation, may insure with any authorized insurance carrier. [L 1963, c 116, pt of §1; Supp, §97-127; HRS §386-128]



§386-129 - Employees not to pay for insurance; penalty.

§386-129  Employees not to pay for insurance; penalty.  No agreement by an employee to pay any portion of the premium paid by the employee's employer, or to contribute to a benefit fund or department maintained by the employer, or to the cost of mutual or other insurance maintained for or carried for the purpose of securing compensation as herein required, shall be valid; and any employer who makes a deduction for that purpose from the wages or salary of any employee entitled to the benefits of this chapter shall be fined not more than $2,500. [L 1963, c 116, pt of §1; Supp, §97-128; HRS §386-129; gen ch 1985; am L 1988, c 37, §6]



§386-141 - REPEALED.

B.  Employment Rights of Injured Employees

§386-141  REPEALED.  L 1970, c 64, §1.

Cross References

Unlawful suspension, discharge, or discrimination, see §378-32.



§386-142 - Employment rights of injured employees.

[§386-142]  Employment rights of injured employees.  It shall be unlawful for any employer to suspend or discharge any employee solely because the employee suffers any work injury which is compensable under this chapter and which arises out of and in the course of employment with the employer unless it is shown to the satisfaction of the director that the employee will no longer be capable of performing the employee's work as a result of the work injury and that the employer has no other available work which the employee is capable of performing.  Any employee who is suspended or discharged because of such work injury shall be given first preference of reemployment by the employer in any position which the employee is capable of performing and which becomes available after the suspension or discharge and during the period thereafter until the employee secures new employment.  This section shall not apply to the United States or to employers subject to part III of chapter 378. [L 1978, c 201, §1; gen ch 1985]

Case Notes

Worker's compensation insurer's settlement offer did not violate public policy or amount to an unlawful retaliatory discharge by including claimant's resignation as one of its terms.  112 H. 195 (App.), 145 P.3d 738.



§386-151 - Special compensation fund established and maintained.

C.  Special Compensation Fund

§386-151  Special compensation fund established and maintained.  (a)  There is hereby created a fund to be known as the special compensation fund which shall consist of payments made to it as provided by law.  The director of finance of the State shall be custodian of the fund, and all disbursements therefrom shall be paid by the director of finance upon orders by the director of labor and industrial relations.

(b)  Every employer pursuant to an order made by the director, shall pay into the fund the amounts specified in sections 386-34(5) and 386-41(d) under the conditions prescribed for such payment.  Whenever such amount is paid into the fund and it is subsequently determined by the director, the appellate board, or a court having jurisdiction that a dependent is entitled to benefits excluding or diminishing the entitlement of the fund, the director, appellate board, or court shall order the refund of the sum to which the fund is not entitled and the director of finance as custodian shall immediately make such refund upon receipt by the director of finance of a certified copy of this order.  In cases where an order of the director ordering payment into the fund is reversed on appeal the employer is relieved of any duty to make payments into the fund.

(c)  The director shall appoint annually a certified public accountant to examine and audit all the books and records relating to the special compensation fund and shall advise the director as to the fund's solvency, including recommendations as to levies and charges provided for in section 386-152 and the required level of funding.  The certified public accountant's fees for this service shall be paid out of the special compensation fund. [L 1963, c 116, pt of §1; Supp, §97-140; HRS §386-151; am L 1973, c 183, §1; gen ch 1985]



§386-152 - Levy and charges to finance special compensation fund.

§386-152  Levy and charges to finance special compensation fund.  When the cash balance of the special compensation fund established in section 386-151 falls below, as of December 31 of any year, an amount determined by the director to be insufficient to meet the fund's current and projected obligations, then the levy on the gross premiums of insurers of employers insured under section 386-121(a)(1) provided for in section 386-153, and the charge provided in section 386-154 against each employer not insuring and keeping insured, as provided in section 386-121(a)(1), shall be levied and collected during the succeeding year and each succeeding year thereafter until the cash balance of the fund equals or exceeds as of December 31 of any year an amount determined by the director to be sufficient to meet the fund's current and projected obligations.  When the cash balance of the fund equals or exceeds as of December 31 of any year an amount determined by the director to be sufficient to meet the fund's current and projected obligations, then the levy on the gross premiums of insurance companies provided for in section 386-153 and the charge provided in section 386-154 against each employer not insuring and keeping insured as provided in section 386-121(a)(1) shall not be levied and collected during the succeeding year until the cash balance of the fund falls below as of December 31 of any year an amount determined by the director to be insufficient to meet the fund's current and projected obligations.

The director shall annually furnish each insurance company provided for in section 386-153 and each employer provided for in section 386-154 with a copy of the certified public accountant's audit report and recommendations.  The cost of furnishing such report shall be paid out of the special compensation fund. [L 1963, c 103, pt of §1; Supp, §97-141; HRS §386-152; am L 1973, c 183, §2]



§386-153 - Levy on insurers of employers insured under section 386-121(a)(1).

§386-153  Levy on insurers of employers insured under section 386-121(a)(1).  (a)  For the calendar year 1974 and for each calendar year thereafter, insurers of employers, as defined in section 386-1, shall pay a levy determined by the director which shall be based on a percentage on gross premiums, as defined in section 431:7-202(a), derived from workers' compensation insurance issued during the prior year in accordance with chapter 386 and chapter 431, if the levying and collecting of such a levy is required pursuant to section 386-152, which levy shall be collected in the same manner as the tax provided for in section 431:7-202 is collected and shall be deposited in the special compensation fund established in section 386-151.  This levy shall be in addition to any tax imposed in chapter 431 on gross premiums derived from workers' compensation insurance.

(b)  Notwithstanding subsection (a), from its inception through December 31, 2007, the Hawaii Employers' Mutual Insurance Company, Inc., shall be exempt from this levy; provided that this exemption shall apply to the first $25,000,000 of written premiums in each calendar year; and provided further that annual written premiums in excess of $25,000,000 shall be subject to this levy at the same rate as other insurers.  Any moneys heretofore paid by Hawaii Employers' Mutual Insurance Company, Inc., to the special compensation fund shall be retained by the special compensation fund to be credited to future levy balances owed by Hawaii Employers' Mutual Insurance Company, Inc. [L 1963, c 103, pt of §1; Supp, §97-142; HRS §386-153; am L 1973, c 183, §3; am L 1975, c 41, §1; am L 1991, c 165, §1; am L 1999, c 163, §22]



§386-154 - Charge against employers not insured under section 386-121(a)(1).

§386-154  Charge against employers not insured under section 386-121(a)(1).  (a)  As used in this section:

"Employing unit" means an employer who has not secured compensation to the employer's employees under section 386-121(a)(1); except that, for employers who are members of a workers' compensation group under part VI, the term means the group.

"Average annual compensation" means the average of annual compensation payments made by an employing unit for a period consisting of two consecutive calendar years immediately preceding the year for which the charge is assessed under this section; provided that if, at the end of a calendar year, an employing unit was subject to this chapter for a period less than twelve consecutive months the total amount of compensation payments made by the employing unit during such period shall constitute the employing unit's average annual compensation.

"Employing unit's compensation ratio" means the percentage ratio derived by dividing an employing unit's average annual compensation at the end of a calendar year by the total average annual compensation paid during the same two calendar years by all employers subject to this chapter.

"Carrier's compensation ratio" means the quotient derived by dividing the total average annual compensation paid during the two most recent calendar years by all insurance carriers on behalf of employers insured and keeping insured under section 386-121(a)(1) by the total average annual compensation paid during the same two calendar years by all employers subject to this chapter.

"Anticipated total assessment" means the amount derived by dividing the total amount of the levy to be paid by insurance carriers in a calendar year as required by section 386-153 by the most recent carrier's compensation ratio.

(b)  For the calendar year 1974 and for each calendar year thereafter an employing unit shall, except as otherwise provided in section 386-152, pay into the special compensation fund a charge in an amount which is equal to the product derived by multiplying the employing unit's most recent compensation ratio by the most recent anticipated total assessment.

For each calendar year the director shall determine the amount of the charge to be paid by each employing unit, and shall give notice of such charge to each employing unit by August 15 of the year for which the charge is assessed.  The amount of the charge shall be paid to the director on or before September 30 following notification.

The director of finance may withhold the additional charge due from a political subdivision from any moneys due the subdivision from the State if the subdivision has not paid its charge as required by this section and shall deposit the withheld amount in the special compensation fund. [L 1963, c 103, pt of §1; Supp, §97-143; HRS §386-154; am L 1973, c 183, §4; am L 1982, c 51, §2 and c 204, §8; am L 1983, c 124, §17; gen ch 1985; am L 1986, c 304, §5; am L 1993, c 123, §1]



§386-154.5 - Special assessments.

§386-154.5  Special assessments.  (a)  For the calendar year 1972 only, insurers of employers as defined in section 386-121(a)(1) shall pay a special assessment of one and one-quarter per cent on gross premiums as defined in section 431:7-202(a) and in accordance with the provisions of section 386-153.  For the calendar year 1973 only, such insurers shall pay a special assessment established by rule of the director not to exceed 1.6 times the 1972 special assessment.

(b)  For the calendar year 1972 only, employers not insured under section 386-121(a)(1) shall pay a special assessment equal to 1.67 times the special charge as defined and in accordance with the provisions of section 386-154.  For the calendar year 1973 only, such employers shall pay a special assessment established by rule of the director not to exceed 1.6 times the 1972 special assessment.

(c)  The assessments under this section shall be paid within thirty days from the receipt of notification by the department of commerce and consumer affairs. [L 1972, c 42, §5; am L 1973, c 183, §5; am L 1982, c 204, §8; am L 1993, c 6, §15]



§386-155 - Expenses.

§386-155  Expenses.  All litigation expenses, including but not limited to court costs, attorneys' fees, and witness fees incurred by the director in preparation, prosecution, or defense of any action brought on behalf of or against the special compensation fund shall be paid from the fund.  Administrative expenses for the protection and preservation of the special compensation fund shall also be paid from the fund. [L 1969, c 21, §1; am L 2000, c 103, §1]



§386-161 - Who entitled to compensation.

PART V.  APPLICABILITY TO HAWAII GUARD, VOLUNTEER PERSONNEL

AND PUBLIC BOARD MEMBERS

A.  Hawaii Guard

§386-161  Who entitled to compensation.  If a member of the Hawaii national guard or Hawaii state defense force suffers a personal injury arising out of and in the performance of the member's duty therein, compensation shall be paid to the member or the member's dependents by the State for such injury in the manner and in the amounts provided for in this chapter; provided that if in any case arising after May 10, 1951, any such member or the member's dependents receive compensation from the federal government by reason of such injury, the amount of the compensation shall be deducted from the amount which may thereafter become due from the State. [L 1963, c 116, pt of §1; Supp, §97-150; HRS §386-161; gen ch 1985; am L 1988, c 135, §1]

Case Notes

Does not exclude members of the Hawaii National Guard from receiving benefits under state workers' compensation because the members were on federal active duty.  72 H. 157, 809 P.2d 1136.



§386-162 - Terms defined.

§386-162  Terms defined.  "Personal injury", "compensation", and "dependents" within the meaning of section 386-161 has the same meaning as is given to these terms in sections 386-1 and 386-42. [L 1963, c 116, pt of §1; Supp, §97-151; HRS §386-162]



§386-163 - Administration.

§386-163  Administration.  This part shall be administered by the director of labor and industrial relations.  The director may promulgate such additional rules and regulations relative thereto as the director deems necessary or convenient for carrying out the purposes of this part.  Procedure in respect of claims hereunder, including procedure upon appeals, shall correspond to the procedure provided in this chapter, except that notice of injury shall be given to the commanding officer of the unit to which the injured person is attached and the commanding officer shall in turn report the same to the division. [L 1963, c 116, pt of §1; Supp, §97-152; HRS §386-163; gen ch 1985]



§386-164 - Appropriation.

§386-164  Appropriation.  So much of the state insurance fund as may be necessary is hereby appropriated for the purpose of section 386-161 and for the purpose of paying compensation awarded under Act 131 of the Session Laws of Hawaii 1943, Act 160 of the Session Laws of Hawaii 1945, and Act 169 of the Session Laws of Hawaii 1947. [L 1963, c 116, pt of §1; Supp, §97-153; HRS §386-164]



§386-171 - Volunteer personnel, medical, etc.

B.  Volunteer Personnel

§386-171  Volunteer personnel, medical, etc., expenses.  Any person who is injured in performing service for the State or any county in any voluntary or unpaid capacity under the authorized direction of a public officer or employee, and who has not secured payment of the person's hospital and medical expenses from the State or the county under any other provision of law and has not secured payment thereof from any third person, shall be paid the person's reasonable hospital and medical expenses under this chapter. [L 1963, c 116, pt of §1; Supp, §97-160; HRS §386-171; gen ch 1985]

Attorney General Opinions

State or county's liability for volunteer's medical expenses where all or part paid by third person.  Att. Gen. Op. 86-6.



§386-172 - Administration and procedure.

§386-172  Administration and procedure.  Section 386-171 shall be administered by the director of labor and industrial relations.  Procedure in respect of claims hereunder, including procedure upon appeals, shall correspond to the procedure provided under this chapter.  Notice of injury shall be given to the head of the department for which the injured person is performing service, and the department head shall report the injury to the director.  The director may make such rules and regulations as the director may deem necessary or convenient for carrying out section 386-171. [L 1963, c 116, pt of §1; Supp, §97-161; HRS §386-172; gen ch 1985]

Cross References

Rulemaking, see chapter 91.



§386-173 - Time for giving notice, etc.

§386-173  Time for giving notice, etc.  Any time fixed for giving of notice of injury or for any other substantive purpose as to any injuries within the purview of section 386-171 which may have occurred prior to May 25, 1945, but subsequent to December 7, 1941, shall be construed to run from May 25, 1945. [L 1963, c 116, pt of §1; Supp, §97-162; HRS §386-173]



§386-174 - Appropriation.

§386-174  Appropriation.  So much of the state insurance fund as may be necessary is hereby appropriated and shall, with the approval of the governor, be expended to pay claims found to be due under section 386-171 for services performed under the authorized direction of a public officer or employee. [L 1963, c 116, pt of §1; Supp, §97-163; HRS §386-174]



§386-181 - Generally.

C.  Public Board Members, Reserve Police Officers, Police

Chaplains, Volunteer Firefighters, Volunteer Boating

Enforcement Officers, and Volunteer

Conservation and Resources Enforcement Officers

Note

Subpart heading amended by L 1996, c 260, §6.

§386-181  Generally.  (a)  As used in this section:

"Police chaplain" means a member of an authorized chaplaincy program of a county police department who performs services in a voluntary and unpaid capacity under the authorized direction of an officer of the department.

"Public board" means a governmental body, regardless of its designation, duly created under authority vested by law for the purposes of performing quasi-judicial, administrative, or advisory functions.

"Reserve police officer" means a member of an authorized reserve force of a county police department who performs services in a voluntary and unpaid capacity under the authorized direction of an officer of the department.

"Sheriffs' chaplain" means a member of an authorized chaplaincy program of the department of public safety who performs functions similar to a police chaplain in a voluntary and unpaid capacity for the sheriff division.

"Volunteer boating enforcement officer" means a member of the authorized volunteer enforcement force of the harbors division, department of transportation, who performs services in a voluntary and unpaid capacity under the authorized direction of an officer of the department.

"Volunteer conservation and resources enforcement officer" means a member of the authorized volunteer enforcement force of the division of conservation and resources enforcement, department of land and natural resources, who performs services in a voluntary and unpaid capacity under the authorized direction of an officer of the department.

"Volunteer firefighter" means a person who performs services for a county fire department in a voluntary and unpaid capacity under the authorized direction of an officer of the department.

(b)  If a member of a public board, a reserve police officer, a police chaplain, sheriffs' chaplain, a volunteer firefighter, a volunteer boating enforcement officer, or a volunteer conservation and resources enforcement officer is injured while performing services for the board, county police department, county fire department, department of public safety, harbors division of the department of transportation, or division of conservation and resources enforcement of the department of land and natural resources, under the conditions specified in section 386-3, the person or the person's dependents shall be entitled to all compensation in the manner provided by this chapter and, for the purposes of this chapter, the person shall, in every case, be deemed to have earned wages for the services.

(c)  In computing the average weekly wages of an injured public board member, reserve police officer, police chaplain, sheriffs' chaplain, volunteer firefighter, volunteer boating enforcement officer, or volunteer conservation and resources enforcement officer:

(1)  The person's income from self-employment shall be considered wages;

(2)  The person shall, in no event, be considered to have earned less than the minimum hourly wage prescribed in chapter 387;

(3)  Wages of other employees in comparable employment shall not be considered; and

(4)  All provisions of section 386-51 not inconsistent with this section shall apply; provided that section 386-51(5) shall not apply. [L 1968, c 57, §2; am L 1970, c 208, §1; am L 1972, c 54, §1; am L 1977, c 191, §2; am L 1983, c 124, §15; am L 1987, c 121, §1; am L 1996, c 260, §7; am L 2009, c 138, §1]



§386-191 - Scope.

PART VI.  SELF-INSURANCE GROUPS

§386-191  Scope.  This part shall apply to workers' compensation self-insurance groups.  This part shall not apply to public employees or governmental entities.  Groups which are issued a certificate of approval by the insurance commissioner shall not be deemed to be insurers or insurance companies and shall not be subject to the provisions of the insurance laws and rules, except as otherwise provided in this part. [L 1986, c 304, pt of §1]

Cross References

Insurer's requirements; failure to maintain claims service office; penalty; injunctions, see §386-124.5.



§386-192 - Definitions.

§386-192  Definitions.  For the purpose of this part:

"Administrator" means an individual, partnership, or corporation engaged by a workers' compensation self-insurance group's board of trustees to carry out the policies established by the group's board of trustees and to provide day-to-day management of the group.

"Insolvent" or "insolvency" means the inability of a workers' compensation self-insurance group to pay its outstanding lawful obligations as they mature in the regular course of business, as may be shown either by an excess of its required reserves and other liabilities over its assets or by its not having sufficient assets to reinsure all of its outstanding liabilities after paying all accrued claims owed by it.

"Net premium" means premium derived from standard premium adjusted by any advance premium discounts.

"Service company" means a person or entity which provides services which are not provided by the administrator.  The services which may be provided by a service company include but are not limited to:

(1)  Claims adjustment;

(2)  Safety engineering;

(3)  Compilation of statistics and the preparation of premium, loss, and tax reports;

(4)  Preparation of other required self-insurance reports;

(5)  Development of members' assessments and fees; and

(6)  Administration of a claims fund account.

"Standard premium" means the premium derived from the manual rates adjusted by experience modification factors but before advance premium discounts.

"Workers' compensation self-insurance group" or "group" means a not-for-profit unincorporated association consisting of five or more employers who:

(1)  Are engaged in the same or similar type of business;

(2)  Are members of the same bona fide trade or professional association which has been in existence for not less than five years; and

(3)  Enter into agreements to pool their liabilities for workers' compensation benefits in this State. [L 1986, c 304, pt of §1]



§386-193 - Authority to act as workers' compensation self-insurance group.

§386-193  Authority to act as workers' compensation self-insurance group.  No person, association, or other entity shall act as a workers' compensation self-insurance group unless it has been issued a certificate of approval by the insurance commissioner. [L 1986, c 304, pt of §1]



§386-194 - Qualifications for initial approval and continued authority to act as a workers' compensation self-insurance group.

§386-194  Qualifications for initial approval and continued authority to act as a workers' compensation self-insurance group.  (a)  A proposed workers' compensation self-insurance group shall file with the insurance commissioner its application for a certificate of approval accompanied by a nonrefundable filing fee in the amount of $300.  The application shall include the group's name, location of its principal office, date of organization, name and address of each member, and such other information as the insurance commissioner may reasonably require, together with the following:

(1)  Proof of compliance with subsection (b);

(2)  A copy of its articles of association, if any;

(3)  A copy of agreements with the administrator and any service company;

(4)  A copy of the bylaws of the proposed group;

(5)  A copy of the agreement between the group and each member securing the payment of workers' compensation benefits, which shall include provision for payment of special compensation fund assessments as provided for under chapter 386, part IV, subpart C;

(6)  Designation of the initial board of trustees and administrator;

(7)  The address in this State where the books and records of the group will be maintained at all times;

(8)  A pro forma financial statement on a form acceptable to the insurance commissioner showing the financial ability of the group to pay the workers' compensation obligations of its members; and

(9)  Proof of payment to the group by each member of not less than twenty-five per cent of that member's first year estimated annual net premium on a date prescribed by the insurance commissioner.  Each payment shall be considered part of the first year premium payment of each member if the proposed group is granted a certificate of approval.

(b)  To obtain and maintain its certificate of approval, a workers' compensation self-insurance group shall comply with the following requirements as well as any other requirements established by law or rule:

(1)  A combined net worth of all members of at least $1,000,000;

(2)  Security in the form and amount prescribed by the insurance commissioner which shall be provided by either a surety bond, security deposit, financial security endorsement, or any combination thereof.  If a surety bond is used to meet the security requirement, it shall be issued by a corporate surety company authorized to transact business in this State.  If a security deposit is used to meet the security requirement, securities shall be limited to bonds or other evidences of indebtedness issued, assumed, or guaranteed by the United States or any agency or instrumentality thereof; certificates of deposits in a federally insured bank; shares or savings deposits in a federally insured savings and loan association or credit union; or any bond or security issued by any state and backed by the full faith and credit of that state.  Any such securities shall be deposited with the director of finance and assigned to and made negotiable by the director of labor and industrial relations pursuant to a trust document acceptable to the insurance commissioner.  Interest accruing on a negotiable security so deposited shall be collected and transmitted to the depositor, provided the depositor is not in default.  A financial security endorsement, issued as part of an acceptable excess insurance contract, may be used to meet all or part of the security requirement.  The bond, security deposit, or financial security endorsement shall be for the benefit of the State solely to pay claims and associated expenses and payable upon the failure of the group to pay workers' compensation benefits it is legally obligated to pay.  The insurance commissioner may establish and adjust from time to time requirements for the amount of security based on differences among groups in their size, types of employment, years in existence, and other relevant factors;

(3)  Specific and aggregate excess insurance in a form, in an amount, and by an insurance company acceptable to the insurance commissioner.  The insurance commissioner may establish minimum requirements for the amount of specific and aggregate excess insurance based on differences among groups in their size, types of employment, years in existence, and other relevant factors, and may permit a group to meet this requirement by placing in a designated depository securities of the type referred to under paragraph (2);

(4)  An estimated annual standard premium of at least $250,000;

(5)  An indemnity agreement jointly and severally binding the group and each member thereof to meet the workers' compensation obligations of each member.  The indemnity agreement shall be in a form prescribed by the insurance commissioner and shall include minimum uniform substantive provisions prescribed by the insurance commissioner.  Subject to the insurance commissioner's approval, a group may add other provisions needed because of its particular circumstances;

(6)  A fidelity bond for the administrator in a form and amount prescribed by the insurance commissioner; and

(7)  A fidelity bond for the service company in a form and amount prescribed by the insurance commissioner.  The insurance commissioner may also require the service company providing claim services to furnish a performance bond in a form and amount prescribed by the insurance commissioner.

(c)  A group shall notify the insurance commissioner of any change in the information required to be filed under subsection (a) or in the manner of the group's compliance with subsection (b) no later than thirty days after such change.

(d)  The insurance commissioner shall evaluate the information provided by the application required to be filed under subsection (a) to assure that no gaps in funding exist and that funds necessary to pay workers' compensation benefits will be available on a timely basis.

(e)  The insurance commissioner shall act upon a completed application for a certificate of approval within sixty days.  If, because of the number of applications, the insurance commissioner is unable to act upon an application within this period, the insurance commissioner shall have an additional sixty days to act under this subsection.

(f)  The insurance commissioner shall issue to the group a certificate of approval upon finding that the proposed group has met all requirements or the insurance commissioner shall issue an order refusing such certificate setting forth reasons for such refusal upon finding that the proposed group does not meet all requirements.

(g)  Each workers' compensation self-insurance group shall be deemed to have appointed the insurance commissioner as its attorney to receive service of legal process issued against it in this State.  The appointment shall be irrevocable, shall bind any successor in interest, and shall remain in effect as long as there is in this State any obligation or liability of the group for workers' compensation benefits.

(h)  Each group shall establish and maintain a safety and accident prevention program for which the insurance commissioner shall prescribe minimum requirements. [L 1986, c 304, pt of §1]



§386-195 - Certificate of approval; termination.

§386-195  Certificate of approval; termination.  (a)  The certificate of approval issued by the insurance commissioner to a workers' compensation self-insurance group authorizes the group to provide workers' compensation benefits.  The certificate of approval shall remain in effect until terminated at the request of the group or revoked by the insurance commissioner pursuant to section 386-211.

(b)  The insurance commissioner shall not grant the request of any group to terminate its certificate of approval unless the group has insured or reinsured all incurred workers' compensation obligations with an authorized insurer under an agreement filed with and approved in writing by the insurance commissioner.  The obligations shall include both known claims and expenses associated therewith and claims incurred, but not reported, and expenses associated therewith.

(c)  Subject to the approval of the insurance commissioner, a group may merge with another group engaged in the same or similar type of business only if the resulting group assumes in full all obligations of the merging groups.  The insurance commissioner may hold a hearing on the merger and shall do so if any party, including a member of either group, so requests. [L 1986, c 304, pt of §1]



§386-196 - Examinations.

§386-196  Examinations.  The insurance commissioner may examine the affairs, transactions, accounts, records, and assets and liabilities of each group as often as the insurance commissioner deems advisable.  The expense of examinations shall be assessed against the group in the same manner that insurers are assessed for examinations. [L 1986, c 304, pt of §1]



§386-197 - Board of trustees; membership, powers, duties, and prohibitions.

§386-197  Board of trustees; membership, powers, duties, and prohibitions.  Each group shall be operated by a board of trustees, which shall consist of not less than five persons whom the members of a group elect for stated terms of office.  At least two-thirds of the trustees shall be employees, officers, or directors of members of the group.  The group's administrator, service company, or any owner, officer, employee of, or any other person affiliated with, the administrator or service company shall not serve on the board of trustees of the group.  All trustees shall be residents of this State or officers of corporations authorized to do business in this State.  The board of trustees of each group shall ensure that all claims are paid promptly and take all necessary precautions to safeguard the assets of the group, including all of the following:

(1)  The board of trustees shall:

(A)  Maintain responsibility for moneys collected or disbursed from the group and segregate all moneys into a claims fund account and an administrative fund account.  At least seventy per cent of the net premium shall be placed into a designated depository for the sole purpose of paying claims, allocated claims expenses, reinsurance or excess insurance, and special compensation fund assessments.  This account shall be called the claims fund account.  The remaining net premium shall be placed in a designated depository for the payment of taxes, general regulatory fees and assessments, and administrative costs.  This account shall be called the administrative fund account.  The commissioner may approve an administrative fund account of more than thirty per cent and a claims fund account of less than seventy per cent only if the group shows to the insurance commissioner's satisfaction that more than thirty per cent is needed for an effective safety and loss control program or that the group's aggregate excess insurance attaches at less than seventy per cent;

(B)  Maintain minutes of its meetings and make the minutes available to the insurance commissioner;

(C)  Retain an independent certified public accountant to prepare the statement of financial condition required by section 386-201(a); and

(D)  Designate an administrator to carry out the policies established by the board of trustees and to provide day to day management of the group and delineate in the written minutes of its meetings the areas of authority it delegates to the administrator.

(2)  The board of trustees shall not:

(A)  Extend credit to a member for payment of a premium, except pursuant to payment plans approved by the insurance commissioner; and

(B)  Borrow moneys from the group or in the name of the group, except in the ordinary course of business, without first advising the insurance commissioner of the nature and purpose of the loan and obtaining prior approval from the insurance commissioner. [L 1986, c 304, pt of §1]



§386-198 - Group membership; termination, liability.

§386-198  Group membership; termination, liability.  (a)  An employer joining a workers' compensation self-insurance group after the group has been issued a certificate of approval shall submit an application for membership to the board of trustees or its administrator and enter into the indemnity agreement required by section 386-194(b).  Membership shall take effect no earlier than each member's date of approval.  The application for membership and its approval shall be maintained as permanent records of the board of trustees.

(b)  Each member of a group shall be subject to cancellation by the group pursuant to the bylaws of the group.  In addition, each member may elect to terminate participation in the group.  The group shall notify the insurance commissioner and department of labor and industrial relations of the termination or cancellation of a member within ten days.  The group shall maintain coverage of each canceled or terminated member for thirty days after the notice, at the terminating member's expense, unless the group is notified sooner by the department that the canceled or terminated member has procured workers' compensation insurance, has become an approved self-insurer, or has become a member of another group.

(c)  The group shall pay all workers' compensation benefits for which each member incurs liability during the member's period of membership.  A member who elects to terminate its membership or is canceled by a group remains jointly and severally liable for workers' compensation obligations of the group and its members which were incurred during the canceled or terminated member's period of membership.

(d)  A group member is not relieved of its workers' compensation liabilities incurred during its period of membership, except through payment by the group or the member of required workers' compensation benefits.

(e)  The insolvency or bankruptcy of a member does not relieve the group or any other member of liability for the payment of any workers' compensation benefits incurred during the insolvent or bankrupt member's period of membership. [L 1986, c 304, pt of §1]



§386-199 - Service companies.

§386-199  Service companies.  (a)  No service company or its employees, officers, or directors shall be an employee, officer, or director of, or have either a direct or indirect financial interest in, an administrator.  No administrator or its employees, officers, or directors shall be an employee, officer, or director of, or have either a direct or indirect financial interest in, a service company.

(b)  The service contract shall state that unless the insurance commissioner permits otherwise the service company shall handle all claims and other obligations incurred during the contract period to their conclusion. [L 1986, c 304, pt of §1]



§386-200 - Licensing of producer.

§386-200  Licensing of producer.  Except for a salaried employee of a group, its administrator, or its service company, any person soliciting membership in a workers' compensation self-insurance group shall be licensed as a producer under chapter 431:9A. [L 1986, c 304, pt of §1; am L 2003, c 212, §5]



§386-201 - Financial statements and other reports.

§386-201  Financial statements and other reports.  (a)  Each group shall submit to the insurance commissioner a statement of financial condition audited by an independent certified public accountant on or before the last day of the sixth month following the end of the group's fiscal year.  The financial statement shall be on a form prescribed by the insurance commissioner and shall include, but not be limited to, actuarially appropriate reserves for:

(1)  Known claims and expenses associated therewith;

(2)  Claims incurred but not reported and expenses associated therewith;

(3)  Unearned premiums; and

(4)  Bad debts, reserves for which shall be shown as liabilities.

An actuarial opinion regarding reserves for known claims and expenses associated therewith and claims incurred but not reported and expenses associated therewith shall be included in the audited financial statement.  The actuarial opinion shall be given by a member of the American Academy of Actuaries or other qualified loss reserve specialist as defined in the annual statement adopted by the National Association of Insurance Commissioners.

(b)  No person shall make any untrue statement of a material fact in connection with the solicitation of membership of a group.  No person shall omit to state a material fact which makes the statement misleading, in light of the circumstances under which it is made, in connection with the solicitation of membership of a group.

(c)  The insurance commissioner may prescribe the format and frequency of other reports which may include, but shall not be limited to, payroll audit reports, summary loss reports, and quarterly financial statements. [L 1986, c 304, pt of §1]



§386-202 - Misrepresentation prohibited.

§386-202  Misrepresentation prohibited.  No person shall make a material misrepresentation or omission of a material fact in connection with the solicitation of membership of a group. [L 1986, c 304, pt of §1]



§386-203 - Investments.

§386-203  Investments.  Funds not needed for current obligations may be invested by the board of trustees in accordance with sections 431-281 to 431-312. [L 1986, c 304, pt of §1]

Note

§§431-281 to 431-312 referred to in text are repealed.



§386-204 - Rates and reporting of rates.

§386-204  Rates and reporting of rates.  (a)  Every workers' compensation self-insurance group shall adhere to the uniform classification system, uniform experience rating plan, and manual rules filed with the insurance commissioner by an advisory organization designated by the insurance commissioner.

(b)  Premium contributions to the group shall be determined by applying the manual rates and rules to the appropriate classification of each member which shall be adjusted by each member's experience credit or debit.  Subject to approval by the insurance commissioner, premium contributions may also be reduced by an advance premium discount reflecting the group's expense levels and loss experience.

(c)  Notwithstanding subsection (b), a group may apply to the insurance commissioner for permission to make its own rates.  The rates shall be based on at least five years of the group's experience.

(d)  Each group shall be audited at least annually by an auditor acceptable to the insurance commissioner to verify proper classifications, experience rating, payroll, and rates.  A report of the audit shall be filed with the insurance commissioner in a form acceptable to the insurance commissioner.  A group or any member thereof may request a hearing on any objections to the classifications.  If the insurance commissioner determines that, as a result of an improper classification, a member's premium contribution is insufficient, the insurance commissioner shall order the group to assess that member an amount equal to the deficiency.  If the insurance commissioner determines that, as a result of an improper classification, a member's premium is excessive, the insurance commissioner shall order the group to refund to the member the excess collected.  The audit shall be at the expense of the group. [L 1986, c 304, pt of §1]



§386-205 - Refunds.

§386-205  Refunds.  (a)  Any moneys for a fund year in excess of the amount necessary to fund all obligations for that fund year may be declared to be refundable by the board of trustees not less than twelve months after the end of the fund year.

(b)  Each member shall be given a written description of the refund plan at the time of application for membership.  A refund for any fund year shall be paid only to those employers who remain participants in the group for the entire fund year.  Payment of a refund based on a previous fund year shall not be contingent on continued membership in the group after that fund year. [L 1986, c 304, pt of §1]



§386-206 - Premium payment; reserves.

§386-206  Premium payment; reserves.  (a)  Each group shall establish to the satisfaction of the insurance commissioner a premium payment plan which shall include an initial payment by each member of at least twenty-five per cent of that member's annual premium before the start of the group's fund year and payment of the balance of each member's annual premium in monthly or quarterly installments.

(b)  Each group shall establish and maintain actuarially appropriate loss reserves, which shall include reserves for known claims and expenses associated therewith and claims incurred but not reported and expenses associated therewith.

(c)  Each group shall establish and maintain bad debt reserves based on the historical experience of the group or other groups. [L 1986, c 304, pt of §1]



§386-207 - Deficits and insolvencies.

§386-207  Deficits and insolvencies.  (a)  If the assets of a group are at any time insufficient to enable the group to discharge its legal liabilities and other obligations and to maintain the reserves required of it under this chapter, the group shall forthwith make up the deficiency or levy an assessment upon its members for the amount needed to make up the deficiency.

(b)  In the event of a deficiency in any fund year, the deficiency shall be made up immediately, either from:

(1)  Surplus from a fund year other than the current fund year;

(2)  Administrative funds;

(3)  Assessment of the membership, if ordered by the group; or

(4)  An alternate method as the insurance commissioner may approve or direct.

The insurance commissioner shall be notified prior to any transfer of surplus funds from one fund year to another.

(c)  If the group fails to assess its members or to otherwise make up the deficit within thirty days, the insurance commissioner shall order it to do so.

(d)  If the group fails to make the required assessment of its members within thirty days after the insurance commissioner orders it to do so or if the deficiency is not fully made up within sixty days after the date on which the assessment is made or within a longer period of time as may be specified by the insurance commissioner, the group shall be deemed to be insolvent.

(e)  The insurance commissioner shall proceed against an insolvent group in the same manner as the insurance commissioner would proceed against an insolvent domestic insurer in this State as prescribed in chapter 431, article 15.  The insurance commissioner shall have the same powers and limitations in the proceedings as are provided under those laws, except as otherwise provided in this chapter.

(f)  In the event of the liquidation of a group, the insurance commissioner shall levy an assessment upon its members for an amount as the insurance commissioner determines to be necessary to discharge all liabilities of the group, including the reasonable cost of liquidation. [L 1986, c 304, pt of §1; am L 1990, c 34, §24]



§386-208 - Guaranty mechanism.

§386-208  Guaranty mechanism.  In the event of a liquidation pursuant to section 386-207, after exhausting the security required pursuant to section 386-194(b)(2), the insurance commissioner shall levy an assessment against all groups to assure prompt payment of benefits.  The assessment on each group shall be based on the proportion that the premium of each group bears to the total premium of all groups.  The insurance commissioner may exempt a group from assessment upon finding that the payment of the assessment would render the group insolvent.  The assessment shall not relieve any member of an insolvent group of its joint and several liability.  After any assessment is made, the insurance commissioner shall take action to enforce the joint and several liability provisions of the insolvent group's indemnity agreement and shall recoup:

(1)  All costs incurred by the insurance commissioner in enforcing the joint and several liability;

(2)  Amounts that the insurance commissioner assessed any other groups pursuant to this section; and

(3)  Any obligation included within section 386-207(f). [L 1986, c 304, pt of §1]



§386-209 - Monetary penalties.

§386-209  Monetary penalties.  After notice and opportunity for a hearing, the insurance commissioner may impose a monetary penalty on any person or group found to be in violation of any provision of this chapter or any rule adopted thereunder.  The monetary penalty shall not exceed $1,000 for each act or violation and shall not exceed $10,000 in the aggregate.  The amount of any monetary penalty shall be paid to the insurance commissioner and transmitted to the director of finance for deposit into the general fund. [L 1986, c 304, pt of §1]



§386-210 - Cease and desist orders.

§386-210  Cease and desist orders.  (a)  After notice and opportunity for a hearing, the insurance commissioner may issue an order requiring a person or group to cease and desist from engaging in an act or practice found to be in violation of any provision of this chapter or any rule adopted under this chapter.

(b)  Upon a finding, after notice and opportunity for a hearing, that any person or group has violated any cease and desist order, the insurance commissioner may do either or both of the following:

(1)  Impose a monetary penalty of not more than $10,000 for each and every act or violation of the order, but not to exceed an aggregate monetary penalty of $100,000; or

(2)  Revoke the group's certificate of approval or any insurance license held by the person. [L 1986, c 304, pt of §1]



§386-211 - Revocation of certificate of approval.

§386-211  Revocation of certificate of approval.  (a)  After notice and opportunity for a hearing, the insurance commissioner may revoke a group's certificate of approval if the group:

(1)  Is found to be insolvent;

(2)  Fails to pay any premium tax, regulatory fee or assessment, or special compensation fund assessments imposed upon it; or

(3)  Fails to comply with any provision of this chapter or any rule adopted under this chapter or with any lawful order of the insurance commissioner within the time prescribed.

(b)  In addition, the insurance commissioner may revoke a group's certificate of approval if, after notice and opportunity for hearing, the insurance commissioner finds that:

(1)  Any certificate of approval that was issued to the group was obtained by fraud;

(2)  There was a material misrepresentation in the application for the certificate of approval; or

(3)  The group or its administrator has misappropriated, converted, illegally withheld, or refused to pay over upon proper demand any moneys that belong to a member, an employee of a member, or a person otherwise entitled thereto and that have been entrusted to the group or its administrator in its fiduciary capacities. [L 1986, c 304, pt of §1]



§386-212 - Notice and hearing.

§386-212  Notice and hearing.  The insurance commissioner in the administration of this chapter shall comply with chapters 91 and 92 when applicable. [L 1986, c 304, pt of §1]



§386-213 - Rules.

§386-213  Rules.  The insurance commissioner shall adopt rules in accordance with chapter 91 for the purposes of this chapter. [L 1986, c 304, pt of §1]



§386-214 - Severability.

§386-214  Severability.  If any provision of this chapter, or the application thereof, to any person or circumstance, is subsequently held to be invalid, the invalidity shall not affect other provisions or applications of this chapter. [L 1986, c 304, pt of §1]






CHAPTER 386A - HAWAII STATE COMPENSATION MUTUAL INSURANCE FUND

§386A-1 - Definitions.

§386A-1  Definitions.  As used in this chapter:

"Board" means the fund's board of directors.

"Fund" means the Hawaii state compensation mutual insurance fund. [L 1985, c 296, pt of §11; am L 1989, c 277, §2]



§386A-2 - Fund's establishment.

§386A-2  Fund's establishment.  (a)  There is established a workers' compensation state insurance fund to be known as the "Hawaii state compensation mutual insurance fund".

(b)  The fund shall not be an agency of the State.  The fund shall be a nonprofit independent mutual insurance corporation under the control of a board of directors.  The fund shall pay taxes and license fees like other insurance carriers.

(c)  The fund's assets shall consist of real and personal property and shall include all premiums and other money paid to the fund, and all property and other income acquired, earned, or otherwise gained by the use of premiums and other money paid to the fund, by deposits, investments, exchanges, and other transactions.  The fund's assets shall be the sole property of the fund and shall be used exclusively by the fund for the operation and obligations of the fund.

(d)  Except for a state loan at its inception, the fund shall be self-supporting.  The fund shall repay the State for the loan with interest within ten years.

(e)  The fund's principal office shall be in Honolulu, Hawaii.  The board may establish branch offices in other locations. [L 1985, c 296, pt of §11; am L 1989, c 277, §3]



§386A-3 - Fund's purpose.

§386A-3  Fund's purpose.  The fund's purpose is to sell workers' compensation insurance at the lowest actuarially responsible price as determined by the fund's board.  The fund shall commence operation upon appointment and qualification of the initial five members of the fund's board, but the workers' compensation insurance sold initially by the fund shall provide insurance coverage for work injuries occurring from a date to be established by the board and not more than one year from the date of the appointment and qualification.

The fund may serve as a model for the workers' compensation insurance industry to determine minimum insurance premium rates.  It shall be competitive with other private workers' compensation insurance carriers. [L 1985, c 296, pt of §11; am L 1989, c 277, §4]



§386A-4 - Number, appointment, term.

§386A-4  Number, appointment, term.  (a)  The board shall be composed of five directors, whose term of office shall be five years, and each director shall hold office until the appointment and qualification of the director's successor.

(b)  The terms of the first five directors, who shall be appointed by the governor, upon the fund becoming operational as provided in section 386A-12, shall expire as follows:

(1)  One for one year;

(2)  One for two years;

(3)  One for three years;

(4)  One for four years; and

(5)  One for five years.

Thereafter, each director shall be appointed for a term of five years.

Upon the payment in full of the loan from the State and all interest thereon, the unexpired terms of the appointed directors shall expire, and the fund's policyholders shall be entitled to elect all of the directors.  Any other law to the contrary notwithstanding, the selection and composition of the board of directors as provided in this section shall be deemed adequate to qualify the fund as a mutual insurer under chapter 431.

(c)  A vacancy on the board shall be filled by appointment of the governor in the case of vacancies in positions formerly occupied by the governor's appointee, or by election by the fund's policyholders in the case of positions formerly occupied by a director elected by the fund's policyholders.  The person appointed to fill a vacancy shall serve for the remainder of the term of the person's predecessor.

(d)  Each director shall receive necessary travelling and board expenses incurred in the performance of duty as a director and a fee of $100 for each day of actual attendance at board meetings, but not to exceed $500 a month.

(e)  Within one year after appointment, each director shall be a policyholder or an employee of a policyholder of the fund and shall continue in such status during the director's term of office.

No person who has any interest as a stockholder, employee, attorney, or contractor of a competing insurance carrier shall be a director.

(f)  The board shall determine the content and sale of workers' compensation insurance policies.

(g)  The board shall discharge its duties:

(1)  In accordance with the fund's purpose;

(2)  With the care, skill, prudence, and diligence under the circumstances that a prudent director, acting in a like capacity and familiar with such matters would use in conducting a similar enterprise and purpose;

(3)  By diversifying the fund's investments to minimize the risk of losses, unless it is prudent not to do so;

(4)  In accordance with governing legal documents;

(5)  By having an annual audit of the fund by an independent certified public accountant and by making copies of such audit available to the governor and the state legislature;

(6)  By securing fidelity bonds for the directors and in its discretion for other agents dealing with the fund's assets at the fund's expense;

(7)  By purchasing liability insurance for errors and omissions for the board, each director, and any other fiduciary employed or contracted by the fund to cover liability or losses caused by the act or omission of a fiduciary;

(8)  By maintaining proper books of accounts and records of the fund's administration;

(9)  By carrying out the reporting and disclosure requirements required by law; and

(10)  By determining an actuarially responsible schedule of premium rates with consideration of the fund's investment income or refunds, or both, to policyholders.

(h)  Except as otherwise provided by law, the fund may:

(1)  Transact workers' compensation insurance policies required or authorized by state law to the same extent as any other insurer.

(A)  The fund may insure Hawaii employers against their liability for compensation or damages for injury or death under the United States Longshoremen's and Harbor Workers' Compensation Act or other federal or maritime laws like any other private insurer;

(B)  The fund may insure an out-of-state employer against its liability for damages under the State's law for bodily injury or death occurring within the State of Hawaii if the fund also sold workers' compensation insurance to the employer as an in-state employer.

(2)  Allocate fiduciary responsibilities among the directors and designate other persons to carry out fiduciary responsibilities.

(3)  Collect, receive, hold, and disburse all money payable to or by the fund.

(4)  Deposit the fund's money in banks or depositories selected by the board.  Withdrawals from such banks or depositories shall be made or authorized only upon the signatures of at least two persons approved by the board.

(5)  Pay money from the fund to effectuate the fund's purpose and administration, including costs incurred to establish the fund.

(6)  Employ persons to administer the fund, including, but not limited to, legal counsel, accountants, insurance consultants, administrators, actuaries, investment managers, adjustors, and any other expert and clerical employees and pay compensation and expenses in connection therewith, without the restrictions or requirements affecting public officers and employees under title 7.

(7)  By August 1, 1986, appoint an administrator, establish an administration office, and secure real and personal property to maintain such office to administer the fund.

(8)  Provide for the fund's administration, jointly, with other similar funds or similar purposes, to reduce expenses of administration.

(9)  Select the department of budget and finance or other organization to serve as custodial trustee to collect, receive, hold, or disburse money payable to or by the fund.

(10)  Invest the fund's principal and income without distinction between principal and income and keep the fund's assets invested in real or personal property or other securities.  The board may retain cash temporarily awaiting investment or to meet contemplated payments without liability for interest thereon.

The board may manage the fund's assets, except to the extent that such authority to manage the fund's assets is delegated to other qualified investment managers.

The board may appoint investment managers to manage, acquire, or dispose of any of the fund's assets.  An investment manager may be designated as an "investment agent".

An investment manager is any fiduciary, who has been designated by the board to manage, acquire, or dispose of the fund's assets, a bank as defined by law, or an insurance company qualified to perform services under laws of more than one state.  Such investment manager shall acknowledge in writing that it is a fiduciary under the fund.

The board may, but not by way of limitation:

(A)  Sell the fund's securities.  No purchaser of the fund's securities is bound to see to the application of the purchase money or inquire as to the validity of such sale.

(B)  Vote in behalf of any stocks, bonds, or securities of any corporation or issuer held in the fund or request any action to such corporation or issuer.  The board may give general or special proxies or powers of attorney with or without powers of substitution.

(C)  Participate in reorganizations, recapitalizations, consolidations, mergers, and similar transactions for stocks, bonds, or other securities of any corporation which are held in the fund and may accept and retain any property received thereunder for the fund.  The board may exercise any subscription rights and conversion privileges for the fund's stocks or securities.

(D)  Compromise, compound, and settle any debt or obligation due to or from the fund.  The board may reduce the amount of principal and interest, damages, and costs of collection in settling such debts.

(E)  Cause securities held by it to be registered in its own name or in the name of a nominee without indicating that such securities are held in the fiduciary capacity and to hold any securities in bearer form.  The fund's records, however, shall show that such investments are part of the fund.

(F)  In order to expedite the purchase and sale of securities, the board may delegate their investment powers to investment managers of the fund.  The purchase or sale of any securities by such managers shall be in the name selected by the board.  The authority of such managers to purchase or sell such securities for the fund shall be evidenced by written authority executed by the fund's administrator.  The board shall require such managers to keep them currently informed as to the nature and amount of the investments made for the fund by them.  The board may enter into appropriate agreements with such managers setting forth their investment powers and limitations.  The board may terminate the services of such managers.  Such managers shall be subject to the board's instructions.

(11)  Borrow money from any source and secure repayment thereof by pledging any of the fund's assets.

(12)  Buy, sell, exchange, lease, convey, and otherwise acquire or dispose of any real or personal property under proper terms and sign and deliver any necessary instrument of conveyances or transfer, or both, in connection therewith.

(13)  Enter into any agreement to carry out this chapter and to administer the fund.

(14)  Pay taxes or assessments assessed against the fund.

(15)  Require any employer or policyholder or any employee to furnish the board with such information necessary for the fund's administration.

(16)  Delegate its authority to the administrator or any authorized representative to maintain any legal proceedings necessary to protect the fund or the directors or to secure payment due to the fund.  In connection therewith the board or the administrator or their representative may compromise, settle, or release claims on behalf of or against the fund or the board.

(17)  Promote safety programs to employer clients, including, but not limited to, the following activities:

(A)  Analysis of reports of industrial accidents of employer clients to help determine the cause of these accidents;

(B)  Conduct of studies for the purpose of risk and hazard identification and assessment by safety and medical professionals;

(C)  Conduct of educational programs designed to prevent frequently recurring industrial accidents; and

(D)  Inspection of work sites and investigation of unsafe working conditions to promote job safety and elimination of hazards.

(18)  Provide the terms and conditions of an insurance policy.

(19)  Provide that any written instrument be executed for the fund by the administrator or the administrator's agent.

(20)  Pay for reasonable expenses to educate the directors and fund personnel, including but not limited to travelling, room and board, and tuition expenses. [L 1985, c 296, pt of §11; am L 1989, c 277, §§5, 6]



§386A-5 - Board meetings.

[§386A-5]  Board meetings.  (a)  The board's quorum to transact business shall consist of at least three directors.  Unless a quorum is present, no business shall be transacted.

(b)  Each director shall have one vote.  All board actions and decisions shall be by majority vote.

(c)  Directors shall determine the time and place of the board's regular meetings.  The fund's administrator shall notify directors of the time and place of meetings.

(d)  Special meetings may be held at the call of the chairperson or any two directors upon giving at least seven days' written notice to all other directors.  Unless otherwise specified in the call and notice, meetings shall be held at the fund's principal office.

(e)  Directors shall elect a chairperson, secretary, and treasurer and other officers as it decides.

(f)  Directors may also exercise their powers by written assent of all directors. [L 1985, c 296, pt of §11]



§386A-6 - Limitation of liability of directors.

[§386A-6]  Limitation of liability of directors.  If an investment manager has been appointed under this chapter, no director shall be liable for the acts or omissions of such investment manager or be under an obligation to invest or otherwise manage any assets of the fund, which are subject to management by the investment manager. [L 1985, c 296, pt of §11]



§386A-7 - Liability and rights of parties and third persons.

[§386A-7]  Liability and rights of parties and third persons.  (a)  Neither the State nor any policyholder nor any director or employee of the fund shall be liable to make any payments to the fund or pay any expenses of the fund, except as provided under this chapter.

No policyholder shall have any right to the return of any money paid to the fund, except as determined by the directors or by law.

(b)  The board may refund premiums to policyholders; provided that such refunds do not jeopardize the fund's actuarial responsibility. [L 1985, c 296, pt of §11]



§386A-8 - Termination and merger.

[§386A-8]  Termination and merger.  (a)  The fund may be terminated only by law.

(b)  Any assets remaining in the fund after the termination of the fund and any assets acquired or disbursed as a result of merger, consolidation, amalgamation, affiliation, exchange of credits, or otherwise, shall be used by the board solely for the purposes under this chapter and for administrative expenses incident thereto. [L 1985, c 296, pt of §11]



§386A-9 - Governing law.

[§386A-9]  Governing law.  The interpretation of this chapter shall be governed by the laws of Hawaii. [L 1985, c 296, pt of §11]



§386A-10 - Administrator's appointment and duties.

[§386A-10]  Administrator's appointment and duties.  The board shall appoint and may remove the fund's administrator and fix the administrator's salary.  The administrator shall manage and conduct the fund's business affairs under the board's direction and policies.  The administrator shall perform other duties prescribed by the board. [L 1985, c 296, pt of §11]



§386A-11 - Exemptions.

[§386A-11]  Exemptions.  The fund shall be exempt from the application of title 7, title 8, and title 9, in conducting the fund's business. [L 1985, c 296, pt of §11]



§386A-12 - State fund operational.

§386A-12  State fund operational.  The Hawaii state compensation mutual insurance fund shall become operational upon funding by special appropriation by the legislature. [L 1985, c 296, pt of §11; am L 1989, c 277, §7]



§386A-13 - Insurance code applicable.

[§386A-13]  Insurance code applicable.  The Hawaii state compensation mutual insurance fund shall be subject to the provisions of chapter 431 to the same extent and degree as any domestic provider of workers' compensation insurance within the State.  Any statutory provisions which conflict with the provisions of this chapter, as amended, shall be resolved in terms of the language of this chapter. [L 1989, c 277, §8]






CHAPTER 387 - WAGE AND HOUR LAW

§387-1 - Definitions.

§387-1  Definitions.  As used in this chapter:

"Agriculture" means agriculture as defined in section 3(f) of the Federal Fair Labor Standards Act of 1938, or as the same may be amended from time to time.

"Department" means the department of labor and industrial relations.

"Director" means the director of labor and industrial relations.

"Employ" includes to permit or suffer to work.

"Employee" includes any individual employed by an employer, but shall not include any individual employed:

(1)  At a guaranteed compensation totaling $2,000 or more a month, whether paid weekly, biweekly, or monthly;

(2)  In agriculture for any workweek in which the employer of the individual employs less than twenty employees or in agriculture for any workweek in which the individual is engaged in coffee harvesting;

(3)  In domestic service in or about the home of the individual's employer or as a house parent in or about any home or shelter maintained for child welfare purposes by a charitable organization exempt from income tax under section 501 of the federal Internal Revenue Code;

(4)  By the individual's brother, sister, brother-in-law, sister-in-law, son, daughter, spouse, parent, or parent-in-law;

(5)  In a bona fide executive, administrative, supervisory, or professional capacity or in the capacity of outside salesperson or as an outside collector;

(6)  In the propagating, catching, taking, harvesting, cultivating, or farming of any kind of fish, shellfish, crustacean, sponge, seaweed, or other aquatic forms of animal or vegetable life, including the going to and returning from work and the loading and unloading of such products prior to first processing;

(7)  On a ship or vessel and who has a Merchant Mariners Document issued by the United States Coast Guard;

(8)  As a driver of a vehicle carrying passengers for hire operated solely on call from a fixed stand;

(9)  As a golf caddy;

(10)  By a nonprofit school during the time such individual is a student attending such school;

(11)  In any capacity if by reason of the employee's employment in such capacity and during the term thereof the minimum wage which may be paid the employee or maximum hours which the employee may work during any workweek without the payment of overtime, are prescribed by the federal Fair Labor Standards Act of 1938, as amended, or as the same may be further amended from time to time; provided that if the minimum wage which may be paid the employee under the Fair Labor Standards Act for any workweek is less than the minimum wage prescribed by section 387-2, then section 387-2 shall apply in respect to the employees for such workweek; provided further that if the maximum workweek established for the employee under the Fair Labor Standards Act for the purposes of overtime compensation is higher than the maximum workweek established under section 387-3, then section 387-3 shall apply in respect to such employee for such workweek; except that the employee's regular rate in such an event shall be the employee's regular rate as determined under the Fair Labor Standards Act;

(12)  As a seasonal youth camp staff member in a resident situation in a youth camp sponsored by charitable, religious, or nonprofit organizations exempt from income tax under section 501 of the federal Internal Revenue Code or in a youth camp accredited by the American Camping Association; or

(13)  As an automobile salesperson primarily engaged in the selling of automobiles or trucks if employed by an automobile or truck dealer licensed under chapter 437.

"Employer" includes any individual, partnership, association, corporation, business trust, legal representative, or any organized group of persons, acting directly or indirectly in the interest of an employer in relation to an employee, but shall not include the State or any political subdivision thereof or the United States.

"Industry" means a trade, business, industry, or branch thereof, or group of industries in which individuals are employed.

"Seasonal pursuit" means one in which it is customary in each year for the volume of employment in such pursuit to be substantially increased during a regularly recurring period or periods of seasonal activity, and in the remainder of the year, owing to climate or other natural conditions, for the volume of employment to be substantially decreased.  Periods of seasonal activity shall be considered as "regularly recurring", within the meaning of this paragraph, notwithstanding that such periods may vary from year to year.

"Tipped employee" means any employee engaged in an occupation in which the employee customarily and regularly receives more than $20 a month in tips.

"Wage" means (except as the department may provide under section 387-11) legal tender of the United States or checks on banks convertible into cash on demand at full face value thereof and in addition thereto the reasonable cost as determined by the department, to the employer of furnishing an employee with board, lodging, or other facilities if such board, lodging, or other facilities are customarily furnished by such employer to the employer's employees.  Except for the purposes of the last sentence of section 387-2, "wage" shall not include tips or gratuities of any kind.

"Week" or "workweek" means a fixed and regularly recurring period of seven consecutive days. [L Sp 1941, c 66, §2; am L 1943, c 159, §1; RL 1945, §4352; am L 1945, c 15, §1(1); am L 1949, c 292, §1; am L 1951, c 180, §1; am L 1953, c 161, §1; am L 1955, cc 15, 120, §1; RL 1955, §94-2; am L 1957, c 256, §3; am L 1959, c 89, §1 and c 164, §1; am L Sp 1959 2d, c 1, §27; am L 1962, c 15, §2 and c 19, §2; am L 1965, c 67, §1 and c 132, §1(a), (b), and c 167, §1; HRS §387-1; am L 1969, c 36, §§1, 2 and c 219, §1; am L 1976, c 89, §1; am L 1983, c 44, §1; gen ch 1985; am L 1991, c 264, §1; am L 2002, c 43, §1; am L 2005, c 240, §2]

Case Notes

Defendants not entitled to summary judgment; in appropriate circumstances, porterage may be considered in the nature of "gratuities" for the purposes of this section and §387-2; plaintiffs raised genuine issue of material fact as to whether "porterage" is a "gratuity of any kind".  78 H. 351, 893 P.2d 779.



§387-2 - Minimum wages.

§387-2  Minimum wages.  Except as provided in section 387‑9 and this section, every employer shall pay to each employee employed by the employer, wages at the rate of not less than:

(1)  $6.25 per hour beginning January 1, 2003;

(2)  $6.75 per hour beginning January 1, 2006; and

(3)  $7.25 per hour beginning January 1, 2007.

The hourly wage of a tipped employee may be deemed to be increased on account of tips if the employee is paid not less than 25 cents below the applicable minimum wage by the employee's employer and the combined amount the employee receives from the employee's employer and in tips is at least 50 cents more than the applicable minimum wage. [L Sp 1941, c 66, §3; am L 1943, c 159, §2; RL 1945, §4353; am L 1945, c 15, §1(2); am L 1953, c 77, §1; am L 1955, c 15, §2; RL 1955, §94-3; am L 1957, c 256, §1; am L 1962, c 16, pt of §2; HRS §387-2; am L 1969, c 36, §3; am L 1974, c 14, §1; am L 1978, c 4, §1; gen ch 1985; am L 1987, c 224, §1; am L 1990, c 34, §25; am L 1991, c 264, §2; am L 2001, c 279, §1; am L 2005, c 240, §3]

Cross References

Service charge disclosure when not distributed as employees' tip income, see §481B-14.

Case Notes

Defendants not entitled to summary judgment; in appropriate circumstances, porterage may be considered in the nature of "gratuities" for the purposes of §387-1 and this section; plaintiffs raised genuine issue of material fact as to whether "porterage" is a "gratuity of any kind".  78 H. 351, 893 P.2d 779.



§387-3 - Maximum hours.

§387-3  Maximum hours.  (a)  No employer shall, except as otherwise provided in this section, employ any employee for a workweek longer than forty hours unless the employee receives overtime compensation for the employee's employment in excess of the hours above specified at a rate not less than one and one-half times the regular rate at which the employee is employed.

For the purposes of this section,

(1)  "Salary" means a predetermined wage, exclusive of the reasonable cost of board, lodging, or other facilities, at which an employee is employed each pay period;

(2)  If an employee performs two or more different kinds of work for the same employer, the total earnings for all such work for the pay period shall be considered to have been earned for performing one kind of work.

(b)  The regular rate of an employee who is employed on a salary shall be computed as follows:

(1)  If the employee is employed on a weekly salary, the weekly salary and the reasonable cost of board, lodging, or other facilities, if furnished to the employee, shall be divided by forty.

(2)  If the employee is employed on a biweekly salary, the biweekly salary and the reasonable cost of board, lodging, or other facilities, if furnished to the employee, shall be divided by two and the quotient divided by forty.

(3)  If the employee is employed on a semi-monthly salary, the semi-monthly salary and the reasonable cost of board, lodging, or other facilities, if furnished to the employee, shall be multiplied by twenty-four, the product divided by fifty-two and the quotient divided by forty.

(4)  If the employee is employed on a monthly salary, the monthly salary and the reasonable cost of board, lodging, or other facilities if furnished to the employee, shall be multiplied by twelve, the product divided by fifty-two and the quotient divided by forty.

(c)  The regular rate of an employee who is employed on a salary and in addition receives other wages such as, but not limited to, commissions, bonus, piecework pay, and hourly or daily pay shall be computed in the manner provided in this subsection.  As used hereinabove, the term "other wages" shall not include the reasonable cost of board, lodging, or other facilities.

(1)  If the employee's salary and the reasonable cost of board, lodging, or other facilities, if furnished to the employee, equal or exceed fifty per cent of the employee's total earnings for the pay period, the total earnings shall be reduced to a regular rate in the manner provided in paragraph (1), (2), (3), or (4) of subsection (b), whichever is applicable.

(2)  If the employee's salary and the reasonable cost of board, lodging, or other facilities, if furnished to the employee, are less than fifty per cent of the employee's total earnings for the pay period, the total earnings shall be reduced to a regular rate in the manner provided in paragraph (1), (2), (3), or (4) of subsection (b), whichever is applicable, except that the actual number of hours worked in the workweek shall be substituted for the final divisor of forty.  Such an employee shall receive overtime compensation for employment in excess of forty hours in a workweek at a rate not less than one-half times the employee's regular rate.

(d)  The regular rate of an employee whose compensation is based on other than salary shall be computed in the manner provided in paragraph (2) of subsection (c).  The reasonable cost of board, lodging, or other facilities, if furnished to the employee, shall be included in computing the employee's regular rate.  Such an employee shall receive overtime compensation for such employment in excess of forty hours in a workweek at a rate not less than one-half times the employee's regular rate.

(e)  An employer,

(1)  Who is engaged in agriculture and in the first processing of milk, buttermilk, whey, skim milk, or cream into dairy products, or in the processing of sugar cane molasses or sugar cane into sugar (but not refined sugar) or into syrup, or in the first processing of or in canning or packing any agricultural or horticultural commodity, or in handling, slaughtering, or dressing poultry or livestock; or

(2)  Who is engaged in agriculture and whose agricultural products are processed by an employer who is engaged in a seasonal pursuit or in processing, canning, or packing operations referred to in paragraph (1); or

(3)  Who is at any place of employment engaged primarily in the first processing of, or in canning or packing seasonal fresh fruits;

shall not be required to pay overtime compensation for hours in excess of forty in a workweek to any of the employer's employees during any of twenty different workweeks, as selected by the employer, in any yearly period commencing July 1, for employment in any place where the employer is so engaged.  The employer, however, shall pay overtime compensation for such employment in excess of forty-eight hours in any such exempt workweek at the rate and in the manner provided in subsections (a), (b), (c) and (d), whichever is applicable, except that the word "forty-eight" shall be substituted for the word "forty" wherever it appears in subsections (b), (c), and (d).

(f)  No employer shall employ any employee in split shifts unless all of the shifts within a period of twenty-four hours fall within a period of fourteen consecutive hours, except in case of extraordinary emergency.

(g)  This section shall not apply to any overtime hours worked by an employee of an air carrier subject to Title II of the Railway Labor Act, 45 U.S.C. section 181 et seq.; provided such overtime hours are the result of a voluntary agreement between employees to exchange work time or days off. [L Sp 1941, c 66, pt of §4; RL 1945, §4354; RL 1955, §94-4; am L 1957, c 256, §2; am L 1959, c 32, §§1, 2; am L 1962, c 19, §3; am L 1965, c 85, §1; HRS §387-3; gen ch 1985; am L 1998, c 158, §2]

Case Notes

Federal Motor Carrier Act does not preempt this section.  833 F.2d 809.

Cited:  178 F.2d 603, 605.



§387-4 - Wage discrimination prohibited.

§387-4  Wage discrimination prohibited.  No employer shall discriminate in any way in the payment of wages as between persons of different races or religions or as between the sexes; provided that nothing herein shall prohibit a variation of rates of pay for employees engaged in the same classification of work based upon a difference in seniority, length of service, substantial difference in duties or services performed, difference in the shift or time of day worked, or hours of work; and provided that an employer who is paying a wage rate differential in violation of this section shall not, in order to comply with this section, reduce the wage rate of any employee. [L 1959, c 122, §2; Supp, §94-4.5; HRS §387-4; am L 1972, c 63, §1]



§387-4.5 - Provisions of law may not be waived by agreement.

[§387-4.5]  Provisions of law may not be waived by agreement.  No provision of this chapter may in any way be contravened or set aside by private agreement. [L 1977, c 92, §1]



§387-5 - Duty of director; employees, salaries.

§387-5  Duty of director; employees, salaries.  The director of labor and industrial relations shall enforce this chapter.  The director may appoint such assistants and such clerical, stenographic, and other help as may be necessary for the proper enforcement of this chapter subject to any civil service act relating to state employees.  The salaries of all of the foregoing appointees and employees shall be as fixed by law. [L Sp 1941, c 66, pt of §5; RL 1945, §4355; RL 1955, §94-5; am L Sp 1959 2d, c 1, §27; HRS §387-5]



§387-6 - Employer's records; posting of notices; furnishing of pay data; director's rights and duties.

§387-6  Employer's records; posting of notices; furnishing of pay data; director's rights and duties.  (a)  Every employer shall keep in or about the premises wherein any employee is employed a record of the name, address, and occupation of each such employee, of the amount paid each pay period to each such employee, of the hours worked each day and each workweek by each such employee, and of such other information and for such periods of time as the director of labor and industrial relations may by regulation prescribe.  The director or the director's authorized representative shall for the purpose of examination have access to and the right to copy from such records.  Every employer shall furnish to the director or the director's authorized representative such information relating to the employment of workers and in such manner as the director may prescribe.

(b)  Every employer shall post and keep posted such notices pertaining to the application of the law as shall be prescribed by the director in conspicuous places in every establishment where any employee is employed so as to permit the employee to observe readily a copy on the way to or from the employee's place of employment.

(c)  Every employer shall furnish each employee at every pay period a legible printed, typewritten, or handwritten notice showing the employee's:

(1)  Total hours worked;

(2)  Overtime hours;

(3)  Straight-time compensation;

(4)  Overtime compensation;

(5)  Other compensation;

(6)  Total gross compensation;

(7)  Amount and purpose of each deduction;

(8)  Total net compensation;

(9)  Date of payment; and

(10)  Pay period covered;

provided that in lieu of the printed, typewritten, or handwritten notice required by this subsection and upon receipt of written authorization from the employee, the employer may provide an electronic notice that may be electronically accessed by the employee.

(d)  The director shall cause this chapter to be printed and copies thereof shall be furnished to interested persons upon request without charge.  Copies of orders of the director and of rules and regulations of the director shall also be furnished to employers affected thereby without charge.

(e)  Every employer shall permit the director or the director's authorized representative to confer with and interrogate any employee of the employer at the place of employment and during working hours with respect to any matter cognizable under this chapter. [L Sp 1941, c 66, pt of §5; RL 1945, §4356; RL 1955, §94-6; am L 1961, c 118, §1; am L 1965, c 132, §1(c); HRS §387-6; gen ch 1985; am L 2005, c 210, §1]



§387-7 - Wilful violations; penalty.

§387-7  Wilful violations; penalty.  Any employer who wilfully hinders or delays the director of labor and industrial relations or the director's authorized representative in the performance of the director's duties in the enforcement of this chapter; or who wilfully refuses to admit the director or the director's authorized representative to any place of employment; or who fails to keep or who falsifies any record required under section 387-6 or who refuses to make such records accessible or to give information required for the proper enforcement of this chapter, upon demand, to the director or the director's authorized representative shall be fined not more than $500 or imprisoned not more than ninety days, or both. [L Sp 1941, c 66, pt of §5; RL 1945, §4357; RL 1955, §94-7; HRS §387-7; gen ch 1985]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§387-8 - Disclosure of information.

§387-8  Disclosure of information.  Except as otherwise provided herein, information secured from inspection of the records, or from the transcriptions or from the taking of transcriptions thereof, or from inspection of the employer's premises by the director of labor and industrial relations or the director's authorized representative, shall be held confidential and shall not be disclosed or be open to any person.  The information may be made available:

(1)  To officials concerned with, and for the purposes of, the administration of the laws relating to matters under the jurisdiction of the director;

(2)  To any agency of this or any other State, or any federal agency for the purposes of enforcing this chapter;

(3)  To any employee to the extent necessary for the proper presentation of the employee's claim under section 387-12;

(4)  To the Wage and Hour and Public Contracts Divisions of the United States Department of Labor. [L Sp 1941, c 66, pt of §5; am L 1943, c 159, §3; RL 1945, §4358; RL 1955, §94-8; am L 1965, c 132, §1(d); HRS §387-8; gen ch 1985]



§387-9 - Special minimum wages for learners; apprentices; full-time students; paroled wards of Hawaii youth correctional facility; handicapped workers.

§387-9  Special minimum wages for learners; apprentices; full-time students; paroled wards of Hawaii youth correctional facility; handicapped workers.  (a)  Notwithstanding the provisions of section 387-2, the director may by rule provide for the employment:

(1)  Of learners, of apprentices, of part-time employees who are full-time students attending public or private schools other than colleges, universities, business schools, or technical schools, and of wards paroled from the Hawaii youth correctional facility, under special certificates issued by the director, at such wages lower than the applicable minimum wage and subject to such limitations as to time, number, proportion, and length of service as the director shall prescribe; and

(2)  Of individuals whose earning capacity is impaired by old age or physical or mental deficiency or injury, under special certificates issued by the director, at such wages lower than the applicable minimum wage and for such period as shall be fixed in the certificates.

(b)  The director may by rule prescribe standards and requirements to ensure that this section will not create a substantial probability of reducing the full-time employment opportunities of persons other than those to whom the special minimum wage rate authorized by this section is applicable. [L Sp 1941, c 66, §6; RL 1945, §4359; RL 1955, §94-9; am L 1962, c 16, pt of §2; am L 1963, c 49, §3; HRS §387-9; am L 1974, c 14, §2; am L 2005, c 191, §2]



§387-10 - Oaths; affidavits; subpoenas; witnesses; immunities.

§387-10  Oaths; affidavits; subpoenas; witnesses; immunities.  The director of labor and industrial relations or the director's authorized representative may administer oaths, take or cause to be taken the depositions of witnesses, and require by subpoena the attendance and testimony of witnesses and the production of all books, records, and other evidence relative to any matter under investigation.  The subpoena shall be signed and issued by the director or the director's authorized representative.  In cases of failure of any person to comply with any subpoena lawfully issued under this section or on the refusal of any witness to produce evidence or to testify to any matter regarding which the witness may be lawfully interrogated, any circuit court, or the judge thereof, upon the application of the director or the director's authorized representative, shall compel obedience by proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued by the court or a refusal to testify therein.  The director may certify to official acts.

No person shall be excused from attending and testifying or from producing books, papers, correspondence, memoranda, contracts, agreements, or other records and documents before the director or the director's authorized representative, or in obedience to the subpoena of the director or the director's authorized representative, or in any cause or proceeding instituted under this chapter, on the ground that the testimony or evidence, documentary or otherwise, required of the person may tend to incriminate the person or subject the person to a penalty or forfeiture; but no individual shall be prosecuted or subject to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which the individual is compelled to testify or produce evidence, documentary or otherwise, after having claimed the individual's privilege against self-incrimination, except that the individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying. [L Sp 1941, c 66, §7; RL 1945, §4360; RL 1955, §94-10; HRS §387-10; gen ch 1985]

Cross References

Depositions, see chapter 624.

Hearings, see chapter 91.

Oaths, subpoenas, see §§603-21.9, 621-1, 621-12.



§387-11 - Rules and regulations.

§387-11  Rules and regulations.  The department of labor and industrial relations may make, issue, amend, and rescind such rules and regulations as are necessary or appropriate to carry out this chapter.  The rules and regulations, without being limited thereto, and without limiting the generality of the foregoing, may define terms used in this chapter, may include such terms and conditions, including the restriction or prohibition of industrial homework or of such other acts or practices, as the department finds necessary or appropriate to carry out the purposes of this chapter, and to prevent the circumvention or evasion thereof and to safeguard the standards therein established; and shall include such partial or total restrictions or prohibitions on the employment (notwithstanding the payment of one and one-half times the regular rate of pay) of employees in excess of the hours specified in the first paragraph of section 387-3 as the department finds necessary to prevent the reduction of wage rates for the purpose of evading the penalizing effect of the overtime compensation provisions of the first paragraph of section 387-3 or the circumvention by other devices of the intent of such paragraph to reduce hours of labor; and shall provide for reasonable deductions from the minimum wage applicable under this chapter for board, lodging, or other similar services furnished by an employer to the employer's employees.

Rules and regulations of the department issued pursuant to this section which relate to industrial homework or to employment in excess of the hours specified in the first paragraph of section 387-3 shall be made only after notice to interested persons and a public hearing by the department at which such persons may be heard. [L Sp 1941, c 66, §8; RL 1945, §4361; RL 1955, §94-11; am L Sp 1959 2d, c 1, §27; am L 1965, c 96, §74; HRS §387-11; gen ch 1985]

Cross References

Garment industry homework, see chapter 375.

Rulemaking, see chapter 91.



§387-12 - Penalties; collection of unpaid wages; injunctions; etc.

§387-12  Penalties; collection of unpaid wages; injunctions; etc.  (a)  Criminal.  (1) Any person divulging information in violation of section 387-8, or (2) any employer who wilfully violates this chapter or of any rule, regulation, or order issued under the authority of this chapter, or (3) any employer or the employer's agent or any officer or agent of a corporation who discharges or in any other manner discriminates against any employee because the employee has made a complaint to the employee's employer, to the director, or to any other person that the employee has not been paid wages in accordance with this chapter, or has instituted or caused to be instituted any proceeding under or related to this chapter, or has testified or is about to testify in any such proceedings, or (4) any employer or the employer's agent or any officer or agent of a corporation who pays or agrees to pay any employee compensation less than that which the employee is entitled to under this chapter, shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than $50 nor more than $500 or by imprisonment for a period not to exceed one year or by both such fine and imprisonment.

(b)  Liability to employee.  Any employer who violates any provision of sections 387-2 and 387-3 shall be liable to the employee or employees affected in the amount of their unpaid minimum wages or unpaid overtime compensation, and in case of wilful violation in an additional equal amount as liquidated damages.

(c)  Collection suits; attorney's fee; assignments; relief from costs.  Action to recover such liability may be maintained in any court of competent jurisdiction by any one or more employees for and in behalf of oneself or themselves and other employees similarly situated, or the employee or employees may designate an agent or representative to maintain action for and in behalf of all employees similarly situated.  The court in such action shall, in addition to any judgment awarded to the plaintiff or plaintiffs, in the event the plaintiff or plaintiffs prevail, allow a reasonable attorney's fee to be paid by the defendant and costs of the action.  At the request of any person paid less than the amount to which the person is entitled under this chapter, the director may take an assignment in trust for the assigning employee of the full amount to which the employee is entitled under this subsection and may bring any legal action necessary to collect the claim, and the employer shall be required to pay the costs and such reasonable attorney's fees as may be allowed by the court in the event the director prevails.  The director shall not be required to pay the filing fee or other costs in connection with such action, including the opposing party's attorney's fees and costs.  The director, in case of suit, may join various claimants against the same employer in one cause of action.  The right provided by this subsection to bring an action by or on behalf of any employee, and the right of any employee to become a party plaintiff to any such action, shall terminate upon the filing of a complaint by the director in an action in which restraint is sought of any further delay in the payment of unpaid minimum wages, or the amount of unpaid overtime compensation owing to the employee under section 387-2 or 387-3 by an employer liable therefor under this section.

(d)  Injunctions.  (1)  Whenever it appears to the director that any employer is engaged in any act or practice which constitutes or will constitute a violation of this chapter, or of any regulation, the director may in the director's discretion bring an action in the circuit court of the circuit in which it is charged the act or practice complained of occurred to enjoin the act or practice and to enforce compliance with this chapter or with the regulation, and upon a proper showing, a permanent or temporary injunction or decree or restraining order shall be granted without bond.

(2)  The circuit courts shall have jurisdiction, for cause shown, to restrain any withholding of payment of minimum wages or overtime compensation found by the court to be due to employees under section 387-2 or 387-3.

(e)  Restitution of illegal deductions; effect of.  Whenever in the course of an inspection made for the purposes of this chapter it is determined that there has been an illegal deduction of wages under chapter 388, the director or the director's authorized representative may secure restitution of such deductions.  If the restitution is made, no prosecution under chapter 388 shall be instituted or maintained. [L Sp 1941, c 66, §10; am L 1943, c 159, §4; RL 1945, §4363; am L 1945, c 15, §1(3), (4); RL 1955, §94-13; am L 1963, c 49, §§1, 2 and c 158, §2; am L 1965, c 132, §1(e); HRS §387-12; gen ch 1985; am L 1999, c 251, §3]

Rules of Court

Collection suits, maintenance of, see HRCP rules 17(a), 18(a), 20, 23.

Injunctions, see HRCP rule 65.



§387-13 - Right of collective bargaining protected.

§387-13  Right of collective bargaining protected.  Nothing in this chapter shall be deemed to interfere with, impede, or in any way diminish the right of employees to bargain collectively through representatives of their own choosing in order to establish wages in excess of the applicable minimum under this chapter, or to establish hours of work shorter than the applicable maximum under this chapter. [L Sp 1941, c 66, §11; RL 1945, §4364; RL 1955, §94-14; HRS §387-13]



§387-14 - State-federal cooperation.

§387-14  State-federal cooperation.  In the administration of this chapter, the department of labor and industrial relations shall cooperate to the fullest extent consistent with this chapter with the Administrator of the Wage and Hour Division, United States Department of Labor. [L Sp 1941, c 66, §12; RL 1945, §4365; RL 1955, §94-15; am L Sp 1959 2d, c 1, §27; HRS §387-14]



§387-15 - Relation to child labor law.

§387-15  Relation to child labor law.  Nothing in this chapter shall in any way repeal or affect the validity of chapter 390. [L Sp 1941, c 66, §15; RL 1945, §4366; RL 1955, §94-16; HRS §387-15; am L 1980, c 232, §22]






CHAPTER 388 - WAGES AND OTHER COMPENSATION, PAYMENT OF

§388-1 - Definitions.

PART I

§388-1  Definitions.  As used in this chapter:

"Director" means the director of labor and industrial relations.

"Employ" includes to permit or suffer to work.

"Employee" includes any person suffered or permitted to work.

"Employer" includes any individual, partnership, association, joint-stock company, trust, corporation, the personal representative of the estate of a deceased individual or the receiver, trustee, or successor of any of the same, employing any person, but shall not include the State or any political subdivision thereof or the United States.

"Wages" means compensation for labor or services rendered by an employee, whether the amount is determined on a time, task, piece, commission, or other basis of calculation.  It shall include the reasonable cost, as determined by the director under chapter 387, to the employer of furnishing an employee with board, lodging, or other facilities if such board, lodging, or other facilities are customarily furnished by the employer to the employer's employees but shall not include tips or gratuities of any kind, provided that for the purposes of section 388-6, "wages" shall include tips or gratuities of any kind. [L 1963, c 158, pt of §3; Supp, §95-1; HRS §388-1; am L 1972, c 122, §1; am L 1976, c 200, pt of §1; gen ch 1985]

Revision Note

Numeric designations deleted and definitions rearranged.

Case Notes

In reading §388-3 in the context of the entire statute and in light of the common law, the trial court did not err in concluding that payment for unused vacation upon separation from employment did not constitute "wages" under the plain meaning of this section.  108 H. 411, 121 P.3d 391.



§388-2 - Semimonthly payday.

§388-2  Semimonthly payday.  (a)  Every employer shall pay all wages due to the employer's employees at least twice during each calendar month, on regular paydays designated in advance by the employer, in lawful money of the United States or with checks convertible into cash on demand at full face value thereof; provided that when a majority of an employer's employees or a majority of the employees in a collective bargaining unit recognized by an employer or established by law elect, in a secret ballot election under procedures approved by the director of labor and industrial relations, to be paid once a month on a regularly scheduled basis, the employees shall be paid on such monthly basis.  The elections shall not be held more frequently than once in every two years and each election shall be valid for a period of two years.

(b)  The earned wages of all employees shall be due and payable within seven days after the end of each pay period.

(c)  The director may, upon application showing good and sufficient reasons, permit an employer to:

(1)  Establish regular paydays less frequently than semimonthly provided that the employee shall be paid in full at least once each calendar month on a regularly established schedule;

(2)  Pay earned wages within fifteen days after the end of each pay period. [L 1963, c 158, pt of §3; am L 1964, c 20, §2; Supp, §95-2; HRS §388-2; gen ch 1985; am L 1989, c 32, §1]



§388-3 - Employees who are separated from the payroll before paydays.

§388-3  Employees who are separated from the payroll before paydays.  (a)  Whenever an employer discharges an employee either with or without cause, the employer shall pay the employee's wages in full at the time of discharge or if the discharge occurs at a time and under conditions which prevent an employer from making immediate payment, then not later than the working day following discharge.

(b)  Whenever an employee quits or resigns, the employer shall pay the employee's wages in full no later than the next regular payday, as provided under section 388-2, either through the regular pay channels or by mail if requested by the employee, except that if the employee gives at least one pay period's notice of intention to quit, the employer shall pay all wages earned by the employee at the time of quitting.

(c)  When work of an employee is suspended as a result of a labor dispute, or when an employee for any reason whatsoever is temporarily laid off, the employer shall pay in full to the employee not later than the next regular payday, as designated under section 388-2, either through the regular pay channels or by mail if requested by the employee, wages earned at the time of suspension or layoff. [L 1963, c 158, pt of §3; Supp, §95-3; HRS §388-3]

Case Notes

In reading this section in the context of the entire statute and in light of the common law, the trial court did not err in concluding that payment for unused vacation upon separation from employment did not constitute "wages" under the plain meaning of §388-1.  108 H. 411, 121 P.3d 391.



§388-4 - Payment of wages to relatives of deceased employees.

§388-4  Payment of wages to relatives of deceased employees.  Where an employee dies leaving any wages, vacation, or sick leave pay due the employee, the employer shall, within thirty days after such death, whether or not a personal representative has been appointed, pay the wages, vacation, or sick leave pay in an amount not exceeding $2,000 to, and upon application by the surviving spouse or reciprocal beneficiary or, if none, by an adult child.  The employer shall require the applicant to show proof of his or her relationship to the deceased by affidavit and to acknowledge receipt of the payment in writing.  Any such payment shall discharge the employer to the extent thereof and the employer shall not be liable to the decedent's estate.  Any person to whom payment is made shall be answerable therefor to anyone prejudiced by an improper distribution. [L 1967, c 11, §1; HRS §388-4; am L 1984, c 174, §1; gen ch 1985; am L 1997, c 383, §56]



§388-5 - Unconditional payment of wages conceded to be due.

§388-5  Unconditional payment of wages conceded to be due.  (a)  In case of a dispute as to the amount of wages, the employer shall pay, without condition and within the time set by this chapter, all wages, or parts thereof, conceded by the employer to be due, leaving to the employee all remedies the employee might otherwise be entitled to, including those provided under this chapter, as to any balance claimed.

(b)  The acceptance by an employee of a payment under this section shall not constitute a release or accord and satisfaction with respect to the disputed amount and any release required by an employer as a condition to payment shall be in violation of this chapter and shall be null and void. [L 1963, c 158, pt of §3; Supp, §95-4; HRS §388-5; gen ch 1993]



§388-5.5 - Payment of wages by check.

[§388-5.5]  Payment of wages by check.  Whenever an employee receives the employee's wages from the employee's employer in the form of a check for which insufficient amounts are available in the bank account of the employer, the employer shall be liable for any bank's special handling fee which the employee may incur by reason of negotiating the check. [L 1977, c 35, §1; gen ch 1985]



§388-6 - Withholding of wages.

§388-6  Withholding of wages.  No employer may deduct, retain, or otherwise require to be paid, any part or portion of any compensation earned by any employee except where required by federal or state statute or by court process or when such deductions or retentions are authorized in writing by the employee, provided that the following may not be so authorized, or required to be borne by the employee:

(1)  Fines;

(2)  Cash shortage in a common money till, cash box, or register used by two or more persons; or cash shortage in a money till, cash box, or register under sole control if the employee is not given an opportunity to account for all moneys received at the start of a shift and all moneys turned in at the end of a shift;

(3)  Fines, penalties, or replacement costs for breakage;

(4)  Losses due to acceptance by an employee of checks which are subsequently dishonored if employee is given discretion to accept or reject any check;

(5)  Losses due to defective or faulty workmanship, lost or stolen property, damage to property, default of customer credit, or nonpayment for goods or services received by customer if such losses are not attributable to employee's wilful or intentional disregard of employer's interest; or

(6)  Medical or physical examination or medical report expenses which accrue due to services rendered to an employee or prospective employee, where such examination or report is requested or required by the employer or prospective employer or required by any law or regulation of federal, state or local governments or agencies thereof. [L 1963, c 158, pt of §3; Supp, §95-5; HRS §388-6; am L 1972, c 121, §1; am L 1977, c 90, §1]

Case Notes

Section preempted by ERISA as it "relates to" an employee welfare benefit plan; FAA-mandated medical exam for pilots was "medical benefit" within meaning of ERISA employee welfare benefit plan.  12 F.3d 1498.

Paragraph (6) requirement that employer pay for medical examinations mandated by federal agency is preempted by §514(a) of the Employee Retirement Income Security Act.  807 F. Supp. 1501.



§388-7 - Notification, posting, and records.

§388-7  Notification, posting, and records.  Every employer shall:

(1)  Notify each employee in writing, at the time of hiring of the rate of pay, and of the day, hour, and place of payment;

(2)  Notify each employee in writing or through a posted notice maintained in a place accessible to employees of any changes in the arrangements specified above prior to the time of the change;

(3)  Provide to each employee in writing or through a posted notice maintained in a place accessible to employees, policies with regard to vacation and sick leave;

(4)  Furnish each employee at every payday a legible printed, typewritten, or handwritten record showing the employee's total gross compensation, the amount and purpose of each deduction, total net compensation, date of payment, and pay period covered; and maintain and preserve a copy of the record or its equivalent for a period of at least six years; provided that in lieu of the printed, typewritten, or handwritten record required by this paragraph and upon receipt of written authorization from the employee, the employer may provide an electronic record that may be electronically accessed by the employee that shall be retained by the employer for a period of at least six years;

(5)  Keep posted in a place accessible to employees the notices pertaining to the application of this chapter as shall be prescribed by the director of labor and industrial relations; and

(6)  Make and keep records of all employees which shall include basic employment and earnings records and preserve the records for a period of time and in a manner as the director shall prescribe by rule. [L 1963, c 158, pt of §3; Supp, §95-6; HRS §388-7; gen ch 1985; am L 1988, c 61, §1; am L 2005, c 210, §2]



§388-8 - Provisions of law may not be waived by agreement.

§388-8  Provisions of law may not be waived by agreement.  Except as provided in section 388-11, no provision of this chapter may in any way be contravened or set aside by private agreement. [L 1963, c 158, pt of §3; am L 1965, c 77, §1(a); Supp, §95-7; HRS §388-8]



§388-9 - Enforcement.

§388-9  Enforcement.  (a)  The director of labor and industrial relations shall enforce and administer this chapter and the director or the director's authorized representatives may hold hearings and otherwise investigate charges of violations of this chapter and institute actions for penalties hereunder.

(b)  The director or the director's authorized representatives may enter and inspect such places, question such employees, and investigate such facts, conditions, or matters as they may deem appropriate to determine whether any person has violated this chapter or any rule or regulation issued hereunder or which may aid in the enforcement of this chapter.

(c)  If any judgment obtained by the director against an employer for nonpayment of wages remains unsatisfied for a period of thirty days after the time to appeal therefrom has expired and no appeal is pending or after such judgment has been finally affirmed on appeal, the director may institute proceedings in the name of the State in the circuit court in which the employer has the employer's principal place of business to compel the employer to cease doing any business until the judgment has been satisfied. [L 1963, c 158, pt of §3; Supp, §95-8; HRS §388-9; gen ch 1985]



§388-10 - Penalties.

§388-10  Penalties.  (a)  Civil.  Any employer who fails to pay wages in accordance with this chapter without equitable justification shall be liable to the employee, in addition to the wages legally proven to be due, for a sum equal to the amount of unpaid wages and interest at a rate of six per cent per year from the date that the wages were due.

(b)  Criminal.  Any employer who does not pay the wages of any of the employer's employees in accordance with this chapter, or any officer of any corporation who knowingly permits the corporation to violate this chapter by failing to pay wages of any of its employees in accordance with this chapter, or any employer or the employer's agent or any officer or agent of a corporation who discharges or in any other manner discriminates against any employee because the employee has made a complaint to the employee's employer, or to the director, or to any other person that the employee has not been paid wages in accordance with this chapter, or has instituted or caused to be instituted any proceeding under or related to this chapter, or has testified or is about to testify in any such proceedings, or any employer who wilfully fails to comply with any other requirements of this chapter shall be fined not less than $100 nor more than $10,000 or imprisoned for not more than one year, or punished by both fine and imprisonment for each such offense. [L 1963, c 158, pt of §3; am L 1965, c 77, §1(b); Supp, §95-9; HRS §388-10; am L 1977, c 89, §1; gen ch 1985; am L 1994, c 84, §1; am L 1999, c 22, §1]

Case Notes

Employer has burden of proving "equitable justification" for failure to pay wages; civil penalty justified.  5 H. App. 106, 679 P.2d 627.

Hawaii Legal Reporter Citations

Civil penalty justified.  82-2 HLR 820908.



§388-11 - Employees remedies.

§388-11  Employees remedies.  (a)  Action by an employee to recover unpaid wages may be maintained in any court of competent jurisdiction by any one or more employees for and in behalf of oneself or themselves, or the employee or employees may designate an agent or representative to maintain the action.

(b)  Except for claims filed by individuals employed in a bona fide executive, administrative, or professional capacity or in the capacity of an outside salesperson, whenever the director of labor and industrial relations determines that wages have not been paid, and that the unpaid wages constitute an enforceable claim, the director may upon the request of the employee take an assignment in trust for the wages without being bound by any of the technical rules respecting validity of any such assignments and may bring any legal action necessary to collect such claim.  With the consent of the assigning employee at the time of the assignment the director may settle and adjust any such claim to the same extent as might the assigning employee.  No claim shall be accepted by the director after the expiration of one year from the date the wages are due and payable.

(c)  The court in any action brought under this section shall, in addition to any judgment awarded to the plaintiff or plaintiffs, allow interest of six per cent per year from the date the wages were due, costs of action, including costs of fees of any nature, and reasonable attorney's fees, to be paid by the defendant.  The director shall not be required to:

(1)  Pay the filing fee or other costs or fees of any nature, including the opposing party's fees and costs; or

(2)  File a bond or other security of any nature, in connection with such action, with proceedings supplementary thereto, or as a condition precedent to the availability to the director of any process in aid of such action or proceedings.  The director may join various claimants in one preferred claim or lien, and in case of suit join them in one cause of action.

(d)  When the business of any person, corporation, company, or firm is suspended as a result of a writ of execution or attachment or is placed in the hands of a receiver, trustee, or assignee for creditors, then in all such cases claims for wages of not more than $600 to each claimant, earned within one year of the date such business is suspended or placed in the hands of a receiver, trustee, or assignee for creditors, shall be paid in full prior to the payment of taxes or any other debts except a debt secured by a mortgage duly recorded before the wages were earned.

(e)  Any employee desiring to enforce the employee's claim for wages under subsections (d), (e), and (f) of this section shall present a statement under oath showing the amount due, the kind of work for which the wages are due, and when the work was performed to the office or person charged with such property within twenty days after the seizure thereof on any execution or writ of attachment or within sixty days after the property has been placed in the hands of a receiver, trustee, or assignee for creditors.  Any interested party may contest any such claim or part thereof by filing sworn exception thereto with such officer or person within ten days after the period for filing claims, and thereupon the claimant shall be required to reduce the claimant's claim to judgment before any part thereof shall be paid.

(f)  No claim shall be paid until after the expiration of the time for filing and contesting claims.  If the funds realized from the sale of the property are insufficient to pay the total claims for wages presented, then the funds shall be prorated on such claims. [L 1963, c 158, pt of §3; Supp, §95-10; am L 1967, c 13, §1; HRS §388-11; am L 1973, c 8, §1; gen ch 1985, 1993; am L 1994, c 84, §2; am L 1999, c 251, §4]

Rules of Court

Collection suits, maintenance of, see HRCP rules 17(a), 18(a), 20, 23.

Case Notes

Hawaii courts should be given discretion to enhance the lodestar fee when an attorney has been retained on a contingency fee basis; a "reasonable fee" under Hawaii fee-shifting statutes is an amount of fees that "would attract competent counsel," in light of all the circumstances, and that under certain circumstances the lodestar fee may be multiplied by a factor to achieve a "reasonable" award of fees.  96 H. 408, 32 P.3d 52.

Where a court awards attorney's fees pursuant to fee-shifting statutes in cases involving contingency fee arrangements, a trial judge should not be limited by the contingency fee arrangement between a plaintiff and his or her counsel in determining a reasonable fee; plaintiff is thus not necessarily barred from recovery of a doubled lodestar fee.  96 H. 408, 32 P.3d 52.



§388-12 - Reciprocal agreements with other states; actions.

§388-12  Reciprocal agreements with other states; actions.  (a)  The director of labor and industrial relations may enter into reciprocal agreements with the labor department or corresponding agency of any other state or with the person, board, officer, or commission authorized to act on behalf of such department or agency, for the collection in such other states of claims or judgments for wages and other demands based upon claims assigned to the director.

(b)  The director may, to the extent provided for by any reciprocal agreement entered into by law or with an agency of another state as herein provided, maintain actions in the courts of such other state for the collection of claims for wages, judgments, and other demands and may assign such claims, judgments, and demands to the labor department or agency of such other state for collection to the extent that such an assignment may be permitted or provided for by the law of such state or by reciprocal agreement.

(c)  The director may, upon the written consent of the labor department or other corresponding agency of any other state or of any person, board, officer, or commission of such state authorized to act on behalf of such labor department or corresponding agency, maintain actions in the courts of this State upon assigned claims for wages, judgments, and demands arising in such other state in the same manner and to the same extent that such actions by the director are authorized when arising in this State.  However, such actions may be maintained only in cases where such other state by law or reciprocal agreement extends a like comity to cases arising in this State. [L 1965, c 77, §1(c); Supp, §95-11; HRS §388-12]



§388-13 - Rules and regulations.

§388-13  Rules and regulations.  The director of labor and industrial relations is authorized to issue such rules and regulations as the director determines necessary for the purpose of carrying out this chapter. [L 1963, c 158, pt of §3; Supp, §95-12; HRS §388-13; gen ch 1985]

Cross References

Rulemaking, see chapter 91.



§388-31 to 33 - REPEALED.

PART II

§§388-31 to 33  REPEALED.  L 1972, c 27, §1.



§388-41 - Advance notice of termination of employment.

[PART III]

[§388-41]  Advance notice of termination of employment.  If an employer requires an employee to give advance notice of termination and the employee gives such notice, the employer shall be liable for the wages which the employee would have earned during the stated period in such notice starting from the day such notice is given, providing that the employee does not voluntarily terminate the employment or the employment is not terminated for cause prior to the last day of such period. [L 1972, c 52, pt of §1]



§388-42 - Other applicable provisions.

[§388-42]  Other applicable provisions.  Sections 388-1 to 388-13 shall be applicable to this part and the terms "wages" and "compensation" used in the sections shall include all compensation payable under this part. [L 1972, c 52, pt of §1]



§388-51 - Job application processing fee.

[PART IV.  JOB APPLICATION PROCESSING FEES]

[§388-51]  Job application processing fee.  Except as provided for by chapter 373 and rules adopted thereto, no employer shall require to be paid or to be borne by an employee or prospective employee a job application processing fee. [L 1987, c 169, §1]



§388-52 - Penalties.

[§388-52]  Penalties.  Any employer found in violation of section 388-51 shall be subject to a fine of not less than $100 nor more than $1,000 to be collected by the director and such fine shall not be suspended.  Each violation shall constitute a separate offense.  Amounts so collected by the director shall be paid into the general fund. [L 1987, c 169, §2]






CHAPTER 390 - CHILD LABOR LAW

§390-1 - Definitions.

§390-1  Definitions.  As used in this chapter:

"Adult entertainment" means an activity to which a minor would not be able to legally gain admittance and shall include but not be limited to:

(1)  Performing of exotic entertainment;

(2)  Nude, exotic, or lap dancing;

(3)  Showing of film, video, still picture, electronic reproduction, or other visual reproduction depicting:

(A)  Acts or simulated acts of sexual intercourse, masturbation, sodomy, bestiality, oral copulation, flagellation, or any sexual acts that are prohibited by law;

(B)  Any person being touched, caressed, or fondled on the breast, buttocks, anus, or genitalia;

(C)  Scenes wherein a person displays the anus or genitalia; or

(D)  Scenes wherein artificial devices or inanimate objects are employed to depict, or drawings are employed to portray, any of the prohibited activities described above.

"Department" means the department of labor and industrial relations.

"Director" means the director of labor and industrial relations.

"Employer" includes any individual, partnership, association, joint stock company, trust, corporation, the personal representative of the estate of a deceased individual or the receiver, trustee, or successor of any of the same, employing any person, but shall not include the State or any political subdivision thereof or the United States.

"Gainful occupation" means any activity which produces pecuniary gain for any person or persons connected therewith.

"Theatrical employment" means gainful occupation as a model, dancer, singer, musician, entertainer or motion picture, television, radio or theatrical performer. [L 1969, c 162, pt of §2; am L 1976, c 200, pt of §1; am L 2003, c 61, §2]

Revision Note

Numeric designations deleted.



§390-2 - Employment of minors under eighteen years of age.

§390-2  Employment of minors under eighteen years of age.  (a)  No minor under eighteen years of age shall be employed or permitted to work in, about, or in connection with any gainful occupation at any time except as otherwise provided in this section.  In no event, however, shall the minor be permitted to be employed or permitted to work in, about, or in connection with adult entertainment or any gainful occupation prohibited by law or which has been declared by rule of the director to be hazardous for the minor.

(b)  A minor who has attained the age of sixteen years but not eighteen years may be employed during periods when the minor is not legally required to attend school or when the minor is excused by school authorities from attending school; provided that the employer of the minor records and keeps on file the number of a valid certificate of age issued to the minor by the department.

(c)  A minor who has attained the age of fourteen years but not sixteen years may be employed or permitted to work:

(1)  During periods when the minor is not legally required to attend school or when the minor is excused by school authorities from attending school;

(2)  If the employer of the minor procures and keeps on file a valid certificate of employment;

(3)  No more than five hours continuously without an interval of at least thirty consecutive minutes for a rest or lunch period;

(4)  Between 7:00 a.m. and 7:00 p.m. of any day; provided that during any authorized school break, the minor may be employed between 6:00 a.m. and 9:00 p.m.;

(5)  No more than six consecutive days;

(6)  No more than eighteen hours in a calendar week during which the minor is legally required to attend school, and no more than forty hours in a calendar week during which the minor is not legally required to attend school or when the minor is excused by school authorities from attending school;

(7)  No more than three hours on any school day; and

(8)  No more than eight hours on any nonschool day.

(d)  A minor under fourteen years of age may be employed or permitted to work in theatrical employment or in harvesting of coffee under circumstances and conditions prescribed by the director by rule; provided that:

(1)  The work is performed during periods when the minor is not legally required to attend school or when the minor is excused by school authorities from attending school;

(2)  With respect to employment in harvesting of coffee, the director has determined after a public hearing that sufficient adult labor to perform the work is unavailable; and

(3)  The employer of the minor procures and keeps on file a valid certificate of employment. [L 1969, c 162, pt of §2; am L 1977, c 86, §1; gen ch 1985; am L 2003, c 61, §3]

Case Notes

Inasmuch as the protections of the infancy doctrine have been incorporated into the statutory scheme of Hawaii's child labor law, the general rule that contracts entered into by minors are voidable is not applicable in the employment context; thus, trial court properly rejected plaintiff's argument that plaintiff was entitled to disaffirm plaintiff's employment contract, including the arbitration provision, by reason of plaintiff's minority status.  110 H. 520, 135 P.3d 129.



§390-3 - Certificates of employment and age.

[§390-3]  Certificates of employment and age.  (a)  Certificates of employment and age shall be issued by persons appointed by the director in the form and under conditions prescribed by the director.

(b)  A person designated to issue certificates of employment may refuse to issue a certificate if in the person's judgment the nature of the employment or the place thereof is such as to injuriously affect the health, safety or well-being of the minor or contribute toward the minor's delinquency.

(c)  Every employer receiving a certificate of employment shall return the certificate to the department immediately after termination of the employment showing thereon the date of termination.

(d)  The department may destroy or dispose of any certificate of employment on file which was issued on behalf of a minor who has attained the age of eighteen years and any application for a certificate of employment or age which was filed with the department more than five years prior to the destruction or disposition. [L 1969, c 162, pt of §2; gen ch 1985]



§390-4 - Suspension, revocation, invalidation of certificate.

[§390-4]  Suspension, revocation, invalidation of certificate.  The director may suspend, revoke or invalidate any certificate of employment or age if in the director's judgment it was improperly issued, the minor is illegally employed, or the nature or condition of employment is such as to injuriously affect the health, safety or well-being of the minor or contribute toward the minor's delinquency. [L 1969, c 162, pt of §2; gen ch 1985]



§390-5 - Exceptions.

§390-5  Exceptions.  This chapter shall not apply to any minor employed:

(1)  By the minor’s parent or legal guardian;

(2)  In performance of work in connection with the sale or distribution of newspapers;

(3)  In domestic service in or about the private home of the employer;

(4)  As a golf caddy; or

(5)  By any religious, charitable, or nonprofit organization in exempt employment as prescribed by the director by rule;

provided that such employment is during periods when the minor is not legally required to attend school or when the minor has been excused by school authorities from attending school; in an occupation which has not been declared by rule of the director to be hazardous; and not in connection with adult entertainment. [L 1969, c 162, pt of §2; gen ch 1985; am L 2003, c 61, §4]



§390-6 - Rules.

§390-6  Rules.  The director shall adopt rules pursuant to chapter 91, necessary for the purpose of this chapter. [L 1969, c 162, pt of §2; am L 2003, c 61, §5]



§390-7 - Child labor crime.

§390-7  Child labor crime.  Any person, other than the minor employee, who knowingly violates any provision of this chapter shall be guilty of a misdemeanor. [L 1969, c 162, pt of §2; am L 2003, c 61, §6]






CHAPTER 392 - TEMPORARY DISABILITY INSURANCE

§392-1 - Short title.

PART I.  SHORT TITLE; PURPOSE; DEFINITIONS

[§392-1]  Short title.  This chapter shall be known as the "Hawaii Temporary Disability Insurance Law". [L 1969, c 148, pt of §1]



§392-2 - Findings and purpose.

[§392-2]  Findings and purpose.  A large portion of the labor force of this State annually is disabled from pursuing gainful employment by reason of nonoccupational sickness or accident and as a result suffers serious loss of income.  In approximately ten per cent of the cases such sickness or accident can be expected to cause disability of more than one week's duration.  More than two-fifths of the employees in private employment have either no fixed legal protection against wage loss from disabling nonoccupational sickness or accident, or only protection for a period of one workweek or less; more than one-third of the workers covered by formal sick leave plans are not protected against disability extending beyond two workweeks.  Since the hardship for workers and their families mounts with the extension of the duration of the disability from whatever cause, there is a need to fill the existing gaps in protection and to provide benefits to individuals in current employment that will afford to them reasonable compensation for wage loss caused by disabling nonoccupational sickness or accident where the disability is temporary in nature and exceeds the period of one workweek.  This legislation is designed not to impede the growth of voluntary plans which afford additional protection.

This chapter shall be liberally construed in the light of the stated reasons for its enactment and its declared purpose. [L 1969, c 148, pt of §1]

Attorney General Opinions

Where department has a TDI plan for its full-time teachers and a TDI plan for A+ employees, and an individual is employed by department as both a full-time teacher and an A+ employee and becomes disabled for both jobs, allowing department to pay only under one TDI plan would produce a harsh result that is contrary to the legislative intent to provide benefits commensurate with wage loss from all employments and this section's command to construe the statute "liberally ... in the light of the stated reasons for its enactment".  Att. Gen. Op. 97-9.

Case Notes

Cited:  73 H. 403, 833 P.2d 890.



§392-3 - Definitions generally.

§392-3  Definitions generally.  As used in this chapter, unless the context clearly requires otherwise:

"Benefit year" with respect to any individual means the one-year period beginning with the first day of the first week of disability with respect to which the individual first files a valid claim for temporary disability benefits.  A subsequent benefit year is the one-year period following a preceding benefit year, beginning either (A) with the first day of the first week of disability with respect to which the individual files a subsequent claim for temporary disability benefits, or (B) with the first workday following the expiration of the preceding benefit year if a disability for which temporary disability benefits are payable during the last week of the preceding benefit year continues and the individual is eligible for further benefit payments.

"Contributions" means the amounts of money authorized by this chapter to be withheld from employees' wages for the payment of temporary disability benefits.

"Department" means the department of labor and industrial relations.

"Director" means the director of labor and industrial relations.

"Disability" means total inability of an employee to perform the duties of the employee's employment caused by sickness, pregnancy, termination of pregnancy, or accident other than a work injury as defined in section 386-3.

"Employer" means any individual or type of organization, including the State, any of its political subdivisions, any instrumentality of the State or its political subdivisions, any partnership, association, trust, estate, joint stock company, insurance company, or corporation, whether domestic or foreign, or receiver or trustee in bankruptcy, or the legal representative of a deceased person, who has one or more individuals in employment during any day or portion of a day.

"Employment" and "employed" means service, including service in interstate commerce, performed for wages under any contract of hire, written or oral, express or implied, with an employer, except as otherwise provided in sections 392-4 and 392-5.

"Recipient of social service payments" includes:

(1)  A person who is an eligible recipient of social services such as attendant care and day care services; and

(2)  A corporation or private agency that contracts directly with the department of human services to provide attendant care and day care services authorized under the Social Security Act, as amended.

"Wages" means all remuneration for services from whatever source, including commissions, bonuses, tips or gratuities received in the course of employment from others than the employer to the extent that they are customary and expected in that type of employment and reported to the employer for payroll tax deduction purposes, and the cash value of all remuneration in any medium other than cash.

The director may issue regulations for the reasonable determination of the cash value of remuneration in any medium other than cash.

Wages do not include the amount of any payment specified in section 383-11.

"Weekly benefit amount" means the amount payable under this chapter for a period of continuous disability throughout a calendar week.  If the period of disability or the initial or terminal portion thereof is shorter than a calendar week, the benefit amount payable for that portion shall be the weekly benefit amount multiplied by a factor consisting of a quotient having the number of workdays lost during the portion of the week for the enumerator and the number of regular workdays of the employee during a calendar week for the denominator. [L 1969, c 148, pt of §1; am L 1973, c 61, §1; am L 1980, c 32, §1; gen ch 1993; am L 2007, c 259, §4]

Revision Note

Numeric designations deleted.



§392-4 - Place of performance.

[§392-4]  Place of performance.  (a)  "Employment" includes an individual's entire service, performed within or both within and without this State if:

(1)  The service is localized in this State; or

(2)  The service is not localized in any state but some of the service is performed in this State and (A) the individual's base of operation, or, if there is no base of operation, the place from which such service is directed or controlled, is in this State; or (B) the individual's base of operation or place from which the service is directed or controlled is not in any state in which some part of the service is performed but the individual's residence is in this State.

(b)  The term "employment" also includes all service performed by an officer or member of the crew of an American vessel on or in connection with such vessel; provided that the operating office from which the operations of the vessel operating on navigable waters within or within and without the United States is ordinarily and regularly supervised, managed, directed, and controlled is within this State. [L 1969, c 148, pt of §1]



§392-5 - Excluded services.

§392-5  Excluded services.  "Employment" as defined in section 392-3 shall not include:

(1)  Domestic service in a private home, local college club, or local chapter of a college fraternity or sorority, performed in any calendar quarter by an individual if the cash remuneration paid by the employer for such service is less than $225;

(2)  Service not in the course of the employer's trade or business performed in any calendar quarter by an individual, unless the cash remuneration paid for the service is $50 or more and the service is performed by an individual who is regularly employed by the employer to perform the service.  An individual shall be deemed to be regularly employed to perform service not in the course of the employer's trade or business during a calendar quarter only if:

(A)  On each of some twenty-four days during the quarter the individual performs the service for some portion of the day; or

(B)  The individual was regularly employed, as determined under subparagraph (A), by the employer in the performance of the service during the preceding calendar quarter;

(3)  Service performed on or in connection with a vessel not an American vessel, if the individual performing the service is employed on and in connection with the vessel when outside the United States;

(4)  Service performed by an individual in (or as an officer or member of the crew of a vessel while it is engaged in) the catching, taking, harvesting, cultivating, or farming of any kind of fish, shellfish, crustacea, sponges, seaweeds, or other aquatic forms of animal and vegetable life, including service performed as an ordinary incident thereto, except:

(A)  The service performed in connection with a vessel of more than ten net tons (determined in the manner provided for determining the register tonnage of merchant vessels under the laws of the United States);

(B)  The service performed in connection with a vessel of ten net tons or less (determined in the manner provided for determining the register tonnage of merchant vessels under the laws of the United States) by an individual who is employed by an employer who, for some portion in each of twenty different calendar weeks in either the current or preceding calendar year, had in the employer's employ one or more persons performing the service, whether or not the weeks were consecutive and whether or not the same individuals performed the service in each week; and

(C)  The service performed in connection with the catching or taking of salmon or halibut for commercial purposes;

(5)  Service performed by an individual in the employ of the individual's son, daughter, or spouse, and service performed by a child under the age of twenty-one in the employ of the child's father or mother;

(6)  Service performed in the employ of the United States government or an instrumentality of the United States exempt under the Constitution of the United States from the contributions imposed by this chapter;

(7)  Service performed in the employ of any other state, or any political subdivision thereof, or any instrumentality of any one or more of the foregoing that is wholly owned by one or more such states or political subdivisions; and any service performed in the employ of any instrumentality of one or more other states or their political subdivisions to the extent that the instrumentality is, with respect to such service, exempt from the tax imposed by section 3301 of the Internal Revenue Code of 1986;

(8)  Service with respect to which temporary disability compensation is payable for sickness under a temporary disability insurance system established by an act of Congress;

(9)  Service performed in any calendar quarter in the employ of any nonprofit organization exempt from income tax under section 501 of the Internal Revenue Code of 1986, if:

(A)  The remuneration for such service is less than $50;

(B)  The service is performed by a student who is enrolled and is regularly attending classes at a school, college, or university;

(C)  The service is performed by a duly ordained, commissioned, or licensed minister or licensed minister of a church in the exercise of the minister's ministry or by a member of a religious order in the exercise of nonsecular duties required by the order; or

(D)  The service is performed for a church by an employee who fails to meet the eligibility requirements of section 392-25;

(10)  Service performed in the employ of a voluntary employees' beneficiary association providing for the payment of life, sick, accident, or other benefits to the members of the association or their dependents, if:

(A)  No part of its net earnings inures (other than through such payments) to the benefit of any private shareholder or individual; and

(B)  Eighty-five per cent or more of its income consists of amounts collected from members and amounts contributed by the employer of the members for the sole purpose of making such payments and meeting expenses;

(11)  Service performed in the employ of a voluntary employees' beneficiary association providing for the payment of life, sick, accident, or other benefits to the members of the association or their dependents or their designated beneficiaries, if:

(A)  Admission to membership in the association is limited to individuals who are officers or employees of the United States government; and

(B)  No part of the net earnings of the association inures (other than through such payments) to the benefit of any private shareholder or individual;

(12)  Service performed in the employ of a school, college, or university, not exempt from income tax under section 501 of the Internal Revenue Code of 1986, if the service is performed by a student who is enrolled and is regularly attending classes at the school, college, or university;

(13)  Service performed in the employ of any instrumentality wholly owned by a foreign government, if:

(A)  The service is of a character similar to that performed in foreign countries by employees of the United States government or of an instrumentality thereof; and

(B)  The United States Secretary of State has certified or certifies to the United States Secretary of the Treasury that the foreign government, with respect to whose instrumentality exemption is claimed, grants an equivalent exemption with respect to similar service performed in the foreign country by employees of the United States government and of instrumentalities thereof;

(14)  Service performed as a student nurse in the employ of a hospital or a nurses' training school by an individual who is enrolled and is regularly attending classes in a nurses' training school chartered or approved pursuant to state law; and service performed as an intern in the employ of a hospital by an individual who has completed a four years' course in a medical school chartered or approved pursuant to state law;

(15)  Service performed by an individual for an employer as an insurance producer, if all such service performed by the individual for the employer is performed for remuneration solely by way of commission;

(16)  Service performed by an individual under the age of eighteen in the delivery or distribution of newspapers or shopping news, not including delivery or distribution to any point for subsequent delivery or distribution;

(17)  Service covered by an arrangement between the department and the agency charged with the administration of any other state or federal unemployment compensation law pursuant to which all services performed by an individual for an employer during the period covered by the employer's duly approved election, are deemed to be performed entirely within the agency's state;

(18)  Service performed by an individual who, pursuant to the Federal Economic Opportunity Act of 1964, is not subject to the federal laws relating to unemployment compensation;

(19)  Domestic in-home and community-based services for persons with developmental disabilities and mental retardation under the medicaid home and community-based services program pursuant to Title 42 Code of Federal Regulations Sections 440.180 and 441.300, and Title 42 Code of Federal Regulations, Part 434, Subpart A, as amended, and identified as chore, personal assistance and habilitation, residential habilitation, supported employment, respite, and skilled nursing services, as the terms are defined by the department of human services, performed by an individual whose services are contracted by a recipient of social service payments and who voluntarily agrees in writing to be an independent contractor of the recipient of social service payments;

(20)  Service performed by a vacuum cleaner salesperson for an employing unit, if all such services performed by the individual for such employing unit are performed for remuneration solely by way of commission; or

(21)  Service performed by an individual for an employer as a real estate salesperson or as a real estate broker, if all the service performed by the individual for the employer is performed for remuneration solely by way of commission. [L 1969, c 148, pt of §1; am L 1973, c 108, §1; am L 1978, c 110, §5; am L 1982, c 194, §3; gen ch 1985; am L 1987, c 339, §4 and c 345, §4; am L 1988, c 141, §35; am L 1990, c 321, §3; gen ch 1993; am L 1996, c 94, §4; am L 2003, c 212, §6; am L 2007, c 259, §8]



§392-6 - Individual in current employment.

§392-6  Individual in current employment.  "Individual in current employment" means:

(1)  An individual who performed regular service in employment immediately or not longer than two weeks prior to the onset of the sickness or to the accident causing disability and who would have continued in or resumed employment except for such disability.

(2)  An individual who performed regular service in employment immediately or not longer than two weeks prior to becoming totally disabled from performing the duties of her employment because of pregnancy or termination of pregnancy and who would have continued in or resumed such employment except for such disability. [L 1969, c 148, pt of §1; am L 1973, c 61, §2]



§392-7 - Average weekly wage.

[§392-7]  Average weekly wage.  The "average weekly wage" for the purpose of computing the weekly benefit amount shall be based upon the wages that the employee would receive from the employee's employer except for the employee's disability.  In the case of salaried employees the "average weekly wage" shall be the weekly salary of the employee in the last week prior to the commencement of disability. [L 1969, c 148, pt of §1; gen ch 1985]



§392-21 - Establishment of temporary disability benefits.

PART II.  TEMPORARY DISABILITY BENEFITS

§392-21  Establishment of temporary disability benefits.  (a)  Any individual in current employment who suffers disability resulting from accident, sickness, pregnancy, or termination of pregnancy, except accident or disease connected with or resulting from employment as defined in section 386-3 or any other applicable workers' compensation law, shall be entitled to receive temporary disability benefits in the amount and manner provided in this chapter.

(b)  It is the policy of this chapter that the computation and distribution of benefit payments shall correspond to the greatest extent feasible, to the employee's wage loss due to the employee's disability; that an employee shall not be entitled to temporary disability benefits for periods of disability during which the employee would not have earned wages from employment according to the schedule of operations of the employee's employer, and that an employee is entitled to benefits only for periods of disability during which, but for the disability, the employee would have earned wages from employment.  This policy, however, shall not be applied to terminate the benefits of an employee who is receiving benefits under this chapter for a disability that commenced while the employee was in current employment, nor shall it be applied to deny benefits under this chapter if a disability that commenced while the employee was in current employment continues into a period during which the employee would earn wages but for the disability. [L 1969, c 148, pt of §1; am L 1973, c 61, §3; am L 1975, c 41, §1; gen ch 1985; am L 1991, c 83, §1]

Attorney General Opinions

If an individual is employed by department as both a full-time teacher and an A+ employee and the individual becomes disabled for both jobs, department must pay the individual under both the full-time teacher TDI plan and the A+ TDI plan in order to compensate the individual for lost wages from both full-time teacher and A+ employments, because subsection (b) states that "the computation and distribution of benefit payments shall correspond to the greatest extent feasible, to the employee's wage loss due to the employee's disability".  Att. Gen. Op. 97-9.



§392-21.5 - Proceedings to determine employment and coverage.

§392-21.5  Proceedings to determine employment and coverage.  [L 2004, c 202, §46 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  The director of labor and industrial relations shall have original jurisdiction over all controversies and disputes over employment and coverage under this chapter.  Except in cases where services are specifically and expressly excluded from "employment" under section 392-5, it shall be presumed that coverage applies unless the party seeking exclusion is able to establish under both the control test and the relative nature of the work test that coverage is not appropriate under this chapter.  There shall be a right of appeal from decisions of the director to the circuit court and thence to the intermediate appellate court, subject to chapter 602. [L 1996, c 94, §2; am L 2004, c 202, §46]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."



§392-22 - Weekly benefit amount.

§392-22  Weekly benefit amount.  Benefits shall be computed as weekly amounts in the manner provided in this section:

(1)  If the average weekly wage of the employee is less than $26, the weekly benefit amount shall be equal to the average weekly wage but not more than $14;

(2)  If the average weekly wage of the employee is $26 or more the weekly benefit amount shall be fifty-eight per cent of the average weekly wage rounded off, if not a multiple of $1, to the next higher multiple of $1;

(3)  If the average weekly earnings of the employee exceed an amount equal to one fifty-second of the product obtained by multiplying the amount of the average annual wage in Hawaii, as determined pursuant to section 383-22(b), by the factor of 1.21, such excess shall not be included in the computation of the weekly benefit amount; and

(4)  In no case shall the weekly benefit amount exceed the maximum weekly benefit specified in section 386-31. [L 1969, c 148, pt of §1; am L 1971, c 109, §1(a); am L 1992, c 31, §1]



§392-23 - Duration of benefit payments.

[§392-23]  Duration of benefit payments.  Temporary disability benefits shall be payable for any period of disability following the expiration of the waiting period required in section 392-24.

The duration of benefit payments shall not exceed twenty-six weeks for any period of disability or during any benefit year. [L 1969, c 148, pt of §1]



§392-24 - Waiting period.

[§392-24]  Waiting period.  No temporary disability benefits shall be payable during the first seven consecutive days of any period of disability.  Consecutive periods of disability due to the same or related cause and not separated by an interval of more than two weeks shall be considered as a single period of disability. [L 1969, c 148, pt of §1]



§392-25 - Eligibility for benefits.

§392-25  Eligibility for benefits.  An individual is eligible to receive temporary disability benefits if the individual has been in employment for at least fourteen weeks during each of which the individual has received remuneration in any form for twenty or more hours and earned wages of at least $400, during the fifty-two weeks immediately preceding the first day of disability. [L 1969, c 148, pt of §1; gen ch 1985; am L 1999, c 30, §1]



§392-26 - Care by physician or equivalent required.

§392-26  Care by physician or equivalent required.  (a)  An individual shall be ineligible to receive temporary disability benefits with respect to any period during which the individual is not under the care of a person duly licensed to practice medicine, surgery, dentistry, chiropractic, osteopathy, or naturopathic medicine, who shall certify, in the form and manner specified by regulation of the director, the disability of the claimant, the probable duration thereof, and such other medical facts within the person's knowledge as required by regulation.

(b)  This section shall not apply to an individual who, pursuant to the teachings, faith, or belief of any group, depends for healing upon prayer or other spiritual means.  In that case the disability, the probable duration thereof, and any other pertinent facts required to be certified by regulation of the director shall be certified, in the form and manner specified by the regulation, by a duly authorized or accredited practitioner of such group.

(c)  The proof of disability duly certified by a person licensed to practice medicine, surgery, dentistry, chiropractic, osteopathy, or naturopathic medicine, or an authorized or accredited practitioner of any group which depends for healing upon prayer or other spiritual means shall be submitted by such certifying person to the disabled employee within seven working days after the date on which the employee was examined and found disabled.  If the certifying person fails to submit the required proof within seven working days, the director, upon notification by the insurer, may levy a penalty of $25 for each delinquent certification where the certifying person fails to show good cause for the person's failure to file on time. [L 1969, c 148, pt of §1; am L 1971, c 109, §1(b); am L 1973, c 172, §1; am L 1974, c 154, §1; am L 1979, c 105, §41; gen ch 1985; L Sp 2009, c 22, §11(2)]



§392-27 - Ineligibility in certain cases.

§392-27  Ineligibility in certain cases.  An individual shall not be eligible to receive temporary disability benefits:

(1)  For any period of disability during which the individual would be disqualified from receiving benefits under the Hawaii employment security law by reason of unemployment due to a stoppage of work existing because of a labor dispute for the duration of such disqualification.

(2)  If the director finds that the individual has knowingly made a false statement or representation of a fact or knowingly failed to disclose a material fact in order to obtain benefits under this chapter to which the individual is not otherwise entitled.  The ineligibility shall be for a period determined by the director, but shall not exceed the period of disability with respect to which the false statement or representation was made or the nondisclosure occurred.

(3)  For any period of disability due to wilfully and intentionally self-inflicted injury or to injury sustained in the commission of a criminal offense specified in title 37.

(4)  For any day of disability during which the employee performed work for remuneration or profit, except that, if an employee returning to work suffers a relapse after performing work for less than a full day, the employee shall be paid benefits or be given waiting period credit, provided the employee's wages for the partial day's work did not equal or exceed the prorated disability benefits to which the employee is entitled.  The amount of the benefit payable is derived by subtracting the gross wages received for performing less than a full day's work, from the prorated disability benefits to which the employee is entitled.

(5)  Unless the claim for disability benefits is filed within ninety days after the commencement of the period of disability or as soon thereafter as is reasonably possible. [L 1969, c 148, pt of §1; am L 1971, c 109, §1(c); am imp L 1972, c 9, §1; am L 1983, c 205, §1]



§392-28 - Duplication of benefits not permitted.

[§392-28]  Duplication of benefits not permitted.  No temporary disability benefits shall be payable for any period of disability for which the employee is entitled to receive:

(1)  Weekly benefits under the Employment Security Law or similar laws of this State or of any other state or of the United States, or under any temporary disability benefits law of any other state or of the United States except as provided in section 392-66.

(2)  Weekly disability insurance benefits under 42 United States Code Annotated sec. 423.

(3)  Weekly benefits for total disability under the Workers' Compensation Law of this State or any other state or of the United States, except benefits for permanent partial or permanent total disability previously incurred.  If the claimant does not receive benefits under such workers' compensation law and the claimant's entitlement to such benefits is seriously disputed, the employee, if otherwise eligible, shall receive temporary disability benefits under this chapter, but any insurer or employer or the special fund for disability benefits providing such benefits shall be subrogated, as hereinafter provided, to the employee's right to benefits under the workers' compensation law for the period of disability for which the employee received benefits under this chapter to the extent of the benefits so received.

(4)  Indemnity payments for wage loss under any applicable employers' liability law of this State, or of any other state or of the United States.  If an employee has received benefits under this chapter for a period of disability for which the employee is entitled to such indemnity payments, any insurer or employer or the special fund for disability benefits providing such benefits shall be subrogated to the employee's right to such indemnity payments in the amount of the benefits paid under this chapter as hereinafter provided. [L 1969, c 148, pt of §1; am L 1975, c 41, §1; gen ch 1985]



§392-29 - No assignment of benefits; exemptions from attachment, etc.

[§392-29]  No assignment of benefits; exemptions from attachment, etc.  No assignment, pledge, or encumbrance of any right to benefits which are or may become due or payable under this chapter shall be valid; and such rights to benefits shall be exempt from levy, execution, attachment, garnishment, or any other remedy whatsoever provided for the collection of debt.  No waiver of any exemption provided for in this section shall be valid. [L 1969, c 148, pt of §1]



§392-41 - Provision for payment of benefits.

PART III.  PROVISION FOR TEMPORARY DISABILITY

INSURANCE BENEFITS

§392-41  Provision for payment of benefits.  (a)  An employer or an association of employers shall secure temporary disability benefits for their employees in one or more of the following ways:

(1)  By insuring and keeping insured the payment of temporary disability benefits with any stock, mutual, reciprocal or other insurer authorized to transact the business of disability insurance in the State; or

(2)  By depositing and maintaining with the state director of finance, securities, or the bond of a surety company authorized to transact business in the State, as are satisfactory to the director securing the payment by the employer of temporary disability benefits according to the terms of this chapter; or

(3)  Upon furnishing satisfactory proof to the director of the employer's or its solvency and financial ability to pay the temporary disability benefits herein provided, no insurance or security or surety bond shall be required, and the employer shall make payments directly to the employer's employees, as they may become entitled to receive the same under the terms and conditions of this chapter; or

(4)  By a plan, entitling employees to cash benefits or wages during a period of disability, in existence on the effective date of this chapter.

(A)  If the employees of an employer or any class or classes of such employees are entitled to receive disability benefits under a plan or agreement which remains in effect on January 1, 1970, the employer, subject to the requirements of this section, shall be relieved of responsibility for making provision for benefit payments required under this chapter until the earliest date, determined by the director for the purposes of this chapter, upon which the employer has the right to discontinue the plan or agreement or to discontinue the employer's contributions toward the cost of the temporary disability benefits.  Any plan or agreement referred to in this subparagraph may be extended, with or without modification, by agreement or collective bargaining between the employer or employers or an association of employers and an association of employees; provided the benefits under the plan or agreement, as extended or modified, are found by the director to be at least as favorable as the disability benefits required by this chapter.

(B)  Any other plan or agreement in existence on January 1, 1970, which the employer may, by the employer's sole act, terminate at any time, or with respect to which the employer is not obligated to continue for any period to make contributions, may be accepted by the director as satisfying the obligation to provide for the payment of benefits under this chapter if the plan or agreement provides benefits at least as favorable as the disability benefits required by this chapter and does not require contributions of any employee or of any class or classes of employees in excess of the amount authorized in section 392-43, except by agreement and provided the contribution is reasonably related to the value of the benefits as determined by the director.  The director may require the employer to enter into an agreement in writing with the director that until the employer shall have filed written notice with the director of the employer's election to terminate such plan or agreement or to discontinue making necessary contributions toward the cost of providing benefits under the plan or agreement, the employer will continue to provide for the payment of the disability benefits under the plan or agreement.  Any plan or agreement referred to in this subparagraph may be extended, with or without modification; provided the benefits under the plan or agreement, as extended or modified, are found by the director to be at least as favorable as the disability benefits required by this chapter; or

(5)  By a new plan or agreement.  On or after January 1, 1970, a new plan or agreement with an insurer may be accepted by the director as satisfying the obligation to provide for the payment of benefits under this chapter if the plan or agreement provides benefits at least as favorable as the disability benefits required by this chapter and does not require contributions of any employee or of any class or classes of employees in excess of the amount authorized in section 392-43, except by agreement and provided the contribution is reasonably related to the value of the benefits as determined by the director.  Any such plan or agreement shall continue until written notice is filed with the director of intention to terminate the plan or agreement, and any modification of the plan or agreement shall be subject to the written approval of the director.

(b)  During any period in which any plan or agreement or extension or modification thereof authorized under subsection (a)(4) or (5) provides for payments of benefits under this chapter, the responsibility of the employer and the obligations and benefits of the employees shall be as provided in the plan or agreement or its extension or modification rather than as required under this chapter; provided that:

(1)  The employer or insurer has agreed in writing with the director to pay the assessments imposed by section 392-67; and

(2)  If the benefits provided by the plan or agreement or extension or modification thereof include benefits falling within the definition of "sick leave" as defined in section 398-1, any amount in excess of the minimum statutory equivalent, as determined by the department, may be used for the purposes of chapter 398.

(c)  If any plan or agreement authorized under subsection (a)(4) or (5) covers less than all of the employees of a covered employer, the requirements of this chapter shall apply with respect to the employer's remaining employees not covered under the plan or agreement.

(d)  As used in subsection (a)(4) or (5), "benefits at least as favorable as the disability benefits required by this chapter" means the temporary disability benefits under any plan or agreement, in whole or in part, whose component parts (waiting period for illness, waiting period for accident, duration of benefits, and percentage of wage loss replaced) add in total to cash benefits or wages that are determined by the director to be at least as favorable as the disability benefits required by this chapter.  The insurance commissioner shall establish a set of tables showing the relative value of different types of cash benefits and wages to assist the director in determining whether the cash benefits and wages under a plan are at least as favorable as the temporary disability benefits required by this chapter.

(e)  Any decision of the director rendered pursuant to this section with respect to the amount of security required, refusing to permit security to be given or refusing to accept a plan or agreement as satisfying the obligation to provide for the payment of benefits under this chapter shall be subject to review on appeal in conformity with the provisions of this chapter.

(f)  In order to provide the coverage required by this chapter for employers otherwise unable to obtain or provide such coverage, the insurance commissioner may, after consultation with the insurers licensed to transact the business of disability insurance in this State, approve a reasonable plan or plans for the equitable apportionment among such insurers of employer applicants for such insurance who are in good faith entitled to but are unable to procure such insurance through ordinary methods and, when such a plan has been approved, all such insurers shall subscribe thereto and participate therein; provided, however, that the commissioner shall not, for insurance issued or in connection with any such plan or plans, require or allow the use of premium rates which are either inadequate or excessive in relation to the benefits to be provided.  Any employer applying for such insurance or any insured under such plan and any insurer affected may appeal to the commissioner from any ruling or decision of the manager or committee designated to operate such plan.  All orders of the commissioner in connection with any such plan shall be subject to judicial review as provided in chapter 91.

(g)  All insurers shall in form prescribed by the director notify employer applicants who are unable to procure the required insurance through ordinary methods, the availability of the plan described in (f) above. [L 1969, c 148, pt of §1; am L 1971, c 109, §1(d); am L 1978, c 200, §1; gen ch 1985; am L 2005, c 243, §1]

Attorney General Opinions

Where department essentially has two TDI plans (full-time teachers are covered by a plan approved by DLIR pursuant to subsection (a)(5), and department's A+ and other employees are paid benefits in accordance with TDI law found in chapter 392), if an individual is employed by department as both a full-time teacher and an A+ employee and the individual becomes disabled for both jobs, the department must pay the individual under both TDI plans.  Att. Gen. Op. 97-9.



§392-42 - Notice of insurance.

§392-42  Notice of insurance.  If payment of disability benefits is provided for in whole or in part by insurance pursuant to section 392-41(a)(1), (4), or (5), the employer or insurer shall forthwith file with the director in form prescribed by the director a notice of the employer's or insurer's insurance together with a statement of benefits provided by the policy.  If an employer or insurer fails to file the notice of insurance within thirty days after purchase of insurance, the director may levy a penalty of not more than $10 for each delinquent notice, unless good cause for failure to file can be shown by the employer or insurer. [L 1969, c 148, pt of §1; am L 1971, c 109, §1(e); gen ch 1985]



§392-42.5 - Insurer's requirements; failure to maintain a claims service office; penalty; injunction.

[§392-42.5]  Insurer's requirements; failure to maintain a claims service office; penalty; injunction.  (a)  Each insurer shall maintain a complete claims service office or engage an independent claims adjusting service as its claims agent in this State with draft authority for the processing of temporary disability insurance payments.

(b)  If an insurer fails to comply with subsection (a), the insurer shall be subject to a civil penalty of not less than $2,500 or $100 for every day during which such failure continues, whichever sum is greater, to be recovered in an action brought by the director in the name of the State, and the amount so collected shall be paid into the special fund created by section 392-61.  The director, in the director's discretion, for good cause shown, may remit all or any part of the penalty in excess of $2,500, if the insurer in default forthwith complies with subsection (a).  With respect to such actions, the attorney general shall enforce this subsection if so requested by the director.

(c)  If any insurer violates subsection (a) for a period of thirty days, the insurer may be enjoined by the circuit court from carrying on the insurer's business any place in the State so long as the violation continues.  The action for injunction shall be commenced by the attorney general if so requested by the director. [L 1991, c 113, §1]



§392-43 - Authority to withhold contributions, rate of contribution, maximum weekly wage base.

§392-43  Authority to withhold contributions, rate of contribution, maximum weekly wage base.  (a)  Subject to the limitation set forth in subsection (b) an employer may deduct and withhold contributions, from each employee of one-half the cost but not more than .5 per cent of the weekly wages earned by the employee in employment and the employer shall provide for the balance of the cost of providing temporary disability benefits under this chapter over the amount of contributions of the employer's employees.  Unless a different rule is prescribed by regulation of the director, the withholding period shall be equal to the pay period of the respective employee.

(b)  Weekly wages for the purposes of this section shall not include:

(1)  Wages earned by an employee in employment during any payroll period unless, during the fifty-two weeks immediately preceding such payroll period, the employee has earned wages of at least $400 and has been in employment for at least fourteen weeks during each of which the employee has received remuneration in any form for twenty or more hours; and

(2)  Remuneration in excess of one fifty-second of the average annual wage in the State as determined for the preceding year pursuant to section 383-61(b) multiplied by the factor 1.21, which amount the director shall cause to be published annually prior to the first day of January following the determination.

(c)  The contributions of the employees deducted and withheld from their wages by their employer shall be held in a separate fund or be paid to insurance carriers as premiums, for the purpose of providing benefits required by this chapter.

(d)  The director shall have authority to prescribe by regulation the reports and information necessary to determine the cost of providing temporary disability benefits under this chapter, especially in the case of employers or employer associations providing such benefits by means of self-insurance, and to determine the procedures for the determination of such cost.

(e)  An employee from whose wages amounts greater than those authorized by this chapter have been withheld by the employee's employer shall be entitled to a refund or credit of the excess as prescribed by regulation of the director.

(f)  The contributions of employees deducted and withheld in amounts greater than those authorized by this chapter, shall be deposited in the special fund for disability benefits if such employees are no longer with the employer and cannot be located.  A refund of the excess shall be paid from the special fund for disability benefits to the employees when they are located or if such employees remain unlocated for a period of two years from the date of deposit, such moneys shall become a part of the special fund.

(g)  If an employer fails to provide coverage for the employer's employees after deducting and withholding contributions from the employer's employees as prescribed by this chapter, the employer shall deposit such contributions in the special disability fund. [L 1969, c 148, pt of §1; am L 1971, c 109, §1(f); gen ch 1985; am L 1999, c 30, §2]



§392-43.5 - Payments of premium for ineligible employees not permitted.

§392-43.5  Payments of premium for ineligible employees not permitted.  An insurer providing benefits for the employees of an employer or an association of employers, shall not require the payment of premiums from such employer or association of employers for employees who do not meet the eligibility requirements of section 392-25.  However, in the case of employees who concurrently work for more than one employer and are deemed eligible to receive benefits by combining the wages earned and hours worked of the two or more employments, the insurer shall require the payment of premiums in accordance with section 392-43.  The employers or association of employers shall ensure that eligible employees with concurrent employments are provided the required coverage. [L 1977, c 88, §1]



§392-44 - Payment of disability benefits.

§392-44  Payment of disability benefits.  Benefits provided under this chapter shall be paid periodically and promptly and, except as to a contested period of disability, without any decision by the director.  The first payment of benefits shall be paid within ten days, exclusive of Saturdays, Sundays and holidays, after the filing of required proof of claim.  Thereafter, benefits shall be due and payable every two weeks.  The director may determine that benefits may be paid monthly or semi-monthly if wages were so paid, and may authorize deviation from the foregoing requirements to facilitate prompt payment of benefits.  If an employer or insurer fails to make the first payment of benefits within ten days, exclusive of Saturdays, Sundays and holidays, after the filing of required proof of claim, the director shall, unless good cause can be shown, require the employer or insurer to pay such benefits plus an additional ten per cent of the benefits due and payable to the employee. [L 1969, c 148, pt of §1; am L 1971, c 109, §1(g)]



§392-44.5 - Notice of denial.

[§392-44.5]  Notice of denial.  No employer or insurer shall deny disability benefits to an employee without first submitting a copy of the notice of denial to the department.  The department shall review the denial within ten days of the receipt of the notice.  If the department finds the denial erroneous, without proper legal basis, or without sufficient evidence to support it, the department shall request the employer or insurer to reconsider its action in denying disability benefits.  If upon reconsideration the employer or insurer again decides to deny disability benefits, the employee and the department shall be so notified.  The employee shall have the right to appeal the denial of disability benefits. [L 1972, c 120, §1]



§392-45 - Subrogation rights if employee entitled to workers' compensation benefits or indemnity under employers' liability acts.

§392-45  Subrogation rights if employee entitled to workers' compensation benefits or indemnity under employers' liability acts.  (a)  If an individual has received temporary disability benefits under this chapter during a period of disability for which benefits for any disability under the Workers' Compensation Law of this State or of any other state or of the United States are subsequently awarded or accepted in any agreement or compromise, the employer, the association of employers, the insurer, or the special fund for disability benefits, as the case may be, providing such temporary disability benefits shall be subrogated to the individual's right to such benefits in the amount of the benefits paid under this chapter.

In the event more than one employer or insurer have subrogation rights to the employee's workers' compensation benefits, such benefits shall be divided proportionately among the employers or insurers according to the amount of benefits each employer or insurer paid under this chapter.  Should the subrogated amount of either one or both employers or insurers total less than the amount of benefits that such employers or insurers paid under this chapter, neither the employee nor the special fund for disability benefits nor any other source shall be required to make up the difference.

To protect its subrogation rights to benefits payable under the Workers' Compensation Law of this State, the employer, the association of employers, the insurer, or the special fund for disability benefits, providing temporary disability benefits shall file a claim with the division of workers' compensation in the department and notify the insurer for workers' compensation or the employer, if self-insured, of its claim and thereupon the employer, the association of employers, the insurer, or the special fund for disability benefits, providing temporary disability benefits shall have a lien against the amounts payable as benefits for disability under the Workers' Compensation Law in the amount of the benefits paid under this chapter during the period for which benefits for disability under the Workers' Compensation Law have been accepted or awarded as payable.  The agreement or award shall include a provision setting forth the existence and amount of such lien.

(b)  If an individual has received benefits under this chapter during a period of disability for which the individual is entitled to receive indemnity payments for wage loss under any applicable employers' liability law of this State or of any other state or of the United States, the employer, the association of employers, the insurer, or the special fund for disability benefits, providing temporary disability benefits shall be subrogated to the individual's right to such indemnity in the amount of the benefits paid under this chapter and may assert its subrogation rights in any manner appropriate under such acts or any rule of law. [L 1969, c 148, pt of §1; am L 1971, c 109, §1(h); am L 1975, c 41, §1; gen ch 1985]



§392-46 - Subrogation rights against third parties.

[§392-46]  Subrogation rights against third parties.  If any individual who has received benefits under this chapter is entitled to recover damages from a third person who is responsible for the sickness or accident causing the disability, the employer, the association of employers, the insurer, or the special fund for disability benefits, providing disability benefits shall be subrogated to, and have a lien upon, the rights of the individual against the third party to the extent that the damages include wage loss during the period of disability for which temporary disability benefits were received in the amount of such benefits.

If the individual commences an action against such third party, the individual shall notify the individual's employer, or the director if the individual is unemployed, of the action and the court in which it is pending.  The employer, the association of employers, the insurer, or the special fund for disability benefits, providing disability benefits may join as party plaintiff or claim a lien on the amount of any judgment recovered by the individual in such action to the extent of its subrogation rights.  If the individual does not commence the action within nine months after the commencement of the sickness or the date of the accident causing the disability, the employer, the association of employers, the insurer, or the special fund for disability benefits, providing temporary disability benefits may commence such action, but the individual shall be entitled to join the action and be entitled to any surplus over the amount to which the employers, the association of employers, the insurer, or the special fund for disability benefits is subrogated. [L 1969, c 148, pt of §1; gen ch 1985]

Case Notes

Temporary disability insurance carrier is not entitled to full reimbursement of benefits from its insured's employee under section's subrogation and lien rights when employee receives a "general damages only" settlement from tortfeasor.  73 H. 403, 833 P.2d 890.



§392-47 - Failure to give security for payment of benefits; penalty; injunction.

§392-47  Failure to give security for payment of benefits; penalty; injunction.  If an employer fails to comply with section 392-41 the employer shall be subject to a penalty of not less than $25 or of $1 for each employee for every day during which such failure continues, whichever sum is greater, to be recovered in an action brought in the discretion of the director and the amount so collected shall be paid into the special fund for disability benefits created by section 392-61.  The director may, however, in the director's discretion, for good cause shown, remit all or any part of the penalty in excess of $25, provided the employer in default forthwith complies with section 392-41.

Furthermore, if any employer is in default under section 392-41, for a period of thirty days, the employer may be enjoined by the circuit court of the circuit in which the employer's principal place of business is located from carrying on the employer's business any place in the State so long as the default continues, such action for injunction to be prosecuted by the attorney general or any county attorney if so requested by the director. [L 1969, c 148, pt of §1; am L 1971, c 109, §1(i); gen ch 1985]

Rules of Court

Injunctions, see HRCP rule 65.



§392-48 - The insurance contract.

[§392-48]  The insurance contract.  Every policy of insurance issued by an insurer of an employer pursuant to this chapter which covers the liability of the employer for temporary disability benefits shall cover the entire liability of the employer to the employer's employees covered by the policy or contract, and also shall contain a provision setting forth the right of the employees to enforce in their own names either by filing a separate claim or by making the insurer a party to the original claim, the liability of the insurer in whole or in part for the payment of the disability benefits.  Payment in whole or in part of disability benefits by either the employer or the insurer shall, to the extent thereof, be a bar to the recovery against the other of the amount so paid.

All insurance policies shall be approved by the insurance commissioner of the State. [L 1969, c 148, pt of §1; gen ch 1985]



§392-49 - Insolvency of employer not to release insurer.

[§392-49]  Insolvency of employer not to release insurer.  Every policy and contract of insurance issued for the purposes of this chapter shall contain a provision to the effect that the insolvency or bankruptcy of the employer and the employer's discharge therein shall not relieve the insurer from the payment of temporary disability benefits during the life of the policy or contract. [L 1969, c 148, pt of §1; gen ch 1985]



§392-50 - Cancellation of insurance contracts.

[§392-50]  Cancellation of insurance contracts.  No policy or contract of insurance issued by a stock company or mutual association against liability arising under this chapter shall be canceled within the time limited in the contract for its expiration until at least ten days after notice of intention to cancel such contract, on a date specified in the notice, has been filed with and served on the director of labor and industrial relations and the employer. [L 1969, c 148, pt of §1]



§392-51 - Failure to submit timely wage and employment information.

[§392-51]  Failure to submit timely wage and employment information.  An employer to whom an insurer has sent a request for information on wages, hours, and duration of employment regarding an employee claiming disability benefits shall complete and submit such information within seven days from the date the request was received.  If the employer fails to submit such information within seven days, the director upon notification by the insurer shall levy a penalty of $10 for each delinquent request where the employer fails to show good cause for failure to file on time. [L 1973, c 9, §1]



§392-52 - Disposition of accrued benefits where insurer is unable to locate employee.

§392-52  Disposition of accrued benefits where insurer is unable to locate employee.  An insurer who is unable to pay benefits to an employee because the employee cannot be located, shall deposit the accrued benefits into the special fund for disability benefits.  Upon locating the employee, the director shall pay from the special fund to the employee an amount equal to but not more than the amount paid into the fund by the employer.  If the employee cannot be located for a period of two years from the date of deposit, the employee's unpaid benefits shall escheat to the special fund for disability benefits. [L 1981, c 115, §1; gen ch 1985]



§392-61 - Establishment of special fund for disability benefits.

PART IV.  SPECIAL FUND FOR DISABILITY BENEFITS

§392-61  Establishment of special fund for disability benefits.  There is established in the treasury of the State, separate and apart from all public moneys or funds of the State, a special fund for disability benefits which shall be administered by the director exclusively for the purposes of this chapter; and for the establishment and maintenance of a family leave data collection system under section 398-9.5.  All contributions pursuant to this part shall be paid into the fund and all benefits payable under this part shall be paid from the fund.  The fund shall consist of (1) all contributions collected pursuant to this part, together with any interest thereon; (2) all fines and penalties for the fund pursuant to this chapter; (3) all moneys collected by way of subrogation; (4) interest earned on any moneys in the fund; (5) any property or securities acquired through the use of moneys belonging to the fund; (6) all earnings of such property and securities; and (7) all other moneys received for the fund from any source. [L 1969, c 148, pt of §1; am L Sp 2009, c 7, §3]



§392-62 - Management of the fund.

[§392-62]  Management of the fund.  The director of finance shall be the treasurer and custodian of the special fund for disability benefits and shall administer the fund in accordance with the directions of the director of labor and industrial relations.  All moneys in the fund shall be held in trust for the purposes of this part only and shall not be expended, released, or appropriated or otherwise disposed of for any other purpose.  Moneys in the fund may be deposited in any depositary bank in which general funds of the State may be deposited but such moneys shall not be commingled with other state funds and shall be maintained in separate accounts on the books of the depositary bank.  Such moneys shall be secured by the depositary bank to the same extent and in the same manner as required by the general depositary law of the State; and collateral pledged for this purpose shall be kept separate and distinct from any other collateral pledged to secure other funds of the State.  The director of finance shall be liable for the performance of the director of finance's duties under this section as provided in chapter 37. [L 1969, c 148, pt of §1; gen ch 1985]



§392-63 - Disbursements from the fund.

[§392-63]  Disbursements from the fund.  Expenditures of moneys in the special fund for disability benefits shall not be subject to any provisions of law requiring specific appropriations or other formal release by state officers of money in their custody.  All benefits shall be paid from the fund upon warrants drawn upon the director of finance by the comptroller of the State supported by vouchers approved by the director. [L 1969, c 148, pt of §1]



§392-64 - Investment of moneys.

[§392-64]  Investment of moneys.  With the approval of the department the director of finance may, from time to time, invest such moneys in the special fund for disability benefits as are in excess of the amount deemed necessary for the payment of benefits for a reasonable future period.  Such moneys may be invested in bonds of any political or municipal corporation or subdivision of the State, or any of the outstanding bonds of the State, or invested in bonds or interest-bearing notes or obligations of the State (including state director of finance's warrant notes issued pursuant to chapter 40), or of the United States, or those for which the faith and credit of the United States, are pledged for the payment of principal and interest, or in federal land bank bonds or joint stock farm loan bonds.  The investments shall at all times be so made that all the assets of the fund shall always be readily convertible into cash when needed for the payment of benefits.  The director of finance shall dispose of securities or other properties belonging to the fund only under the direction of the director of labor and industrial relations. [L 1969, c 148, pt of §1]



§392-65 - Temporary disability benefits to be paid from the special fund for disability benefits; recovery of disability benefits.

§392-65  Temporary disability benefits to be paid from the special fund for disability benefits; recovery of disability benefits.  Temporary disability benefits shall be paid from the special fund for disability benefits to individuals who become disabled when unemployed and who subsequently become ineligible for benefits under chapter 383.  Benefits shall also be paid from this fund to an employee who is entitled to receive temporary disability benefits but cannot receive such benefits because of the bankruptcy of the employee's employer or because the employee's employer is not in compliance with this chapter.  Benefits paid from the special fund to such employee may be recovered from the employee's bankrupt or noncomplying employer.  The director shall institute administrative and legal actions, as provided in section 392-47, to effect recovery of such benefits. [L 1969, c 148, pt of §1; am L 1971, c 109, §1(j); gen ch 1985; am L 1986, c 339, §61]



§392-66 - Disability while unemployed.

§392-66  Disability while unemployed.  (a)  An employee whose employment with a covered employer is terminated and who during a period of unemployment within twenty-six weeks immediately following such termination of employment becomes ineligible for benefits claimed under chapter 383 solely because of disability commencing on or after January 1, 1970, and who on the day the disability commences is not employed and is not then otherwise eligible for benefits under this chapter, shall be entitled to receive disability benefits as hereinafter provided for each week of such disability for which week the employee would have received unemployment insurance benefits if the employee were not so disabled.

(b)  The weekly benefits payable to the disabled unemployed shall be the same as the benefits to which the individual would be entitled under chapter 383 except for the individual's disability; provided that in a case of a disabled unemployed who is performing some form of less than full-time work as referred to in the definition of unemployment in section 383-1 at the time the disability arises, the individual shall receive benefits which the individual would have been entitled to had the individual not been performing less than full-time work; provided further that benefits payable under this section shall not be payable for a period longer than twenty-six weeks from the time the above unemployed commences to receive unemployment benefits payable under chapter 383.

(c)  The benefits payable under this section shall be paid by the director out of any assets in the fund created by section 392-61.  The payments shall be made through employment offices, as this term is defined and used in chapter 383.  The director may require an employee claiming benefits under this section to file proofs of disability and other proofs reasonably necessary for the director to make a determination of eligibility and benefit rights under this section.  The director may establish reasonable procedures for determining pro rata benefits payable with respect to disability periods of less than one week.  Any employee claiming benefits under this section whose claim is rejected in whole or in part by the director shall be entitled to request review and shall have all the rights with respect to disputed claims provided in this chapter. [L 1969, c 148, pt of §1; am L 1971, c 94, §1; gen ch 1985; am L 1986, c 162, §9 and c 339, §62]



§392-67 - Assessments for the special fund for disability benefits.

[§392-67]  Assessments for the special fund for disability benefits.  (a)  Each employer shall, from July 1, 1969, to December 31, 1969, contribute to the establishment of the special fund for disability benefits at the rate of .2 per cent of covered wages as defined in section 392-43.  The employer shall pay such contributions to the director for a given month on or before the thirtieth day of the next succeeding month.

(b)  When the balance of the special fund for disability benefits falls below $500,000 as of December 31 of any year after 1969, a levy shall be assessed and collected in the next calendar year from insurers of employers insured under section 392-41 and from all other employers not insured under section 392-41.

Each year the director shall determine the amount of the levy to be paid by each insurer or employer and shall give notice of the levy to each such insurer or employer on or before May 1 of the year in which the levy is assessed.  The amount of the levy shall be paid on or before June 30 following notification.

The amount of the levy against each insurer or employer shall be determined as the product of the wages paid by the employer multiplied by a factor which is the ratio of the amount by which the balance in the special disability benefits fund was less than $500,000 on the preceding December 31 to total covered wages paid by all employers.  For the purposes of this paragraph, "covered wages" means wages paid by employers during the preceding calendar year but not including wages paid to any employee in excess of the limit contained in section 392-43(b). [L 1969, c 148, pt of §1]



§392-68 - Failure to pay assessments.

[§392-68]  Failure to pay assessments.  If an employer or insurer fails to pay the assessment required by section 392-67(a) or section 392-67(b) within thirty days after the end of the month or quarter for which payment was due, the director shall levy a penalty of at least $10 but no more than ten per cent of the assessment due against such employer or insurer, unless the nonpayment is excused by the director after a showing by such employer or insurer that the payment of the assessment could not be made on the date prescribed therefor owing to conditions over which the employer or insurer had no control and such employer or insurer forthwith complies. [L 1971, c 109, §1(k); gen ch 1985]



§392-69 - Request for wage and employment information.

[§392-69]  Request for wage and employment information.  An employer to whom the department has sent a request for wage and employment information for an employee claiming benefits against the special fund for disability benefits, shall complete and file such information within seven days from date the request was sent.  If an employer fails to file such information in seven days, the director shall levy a penalty of not more than $10 for each delinquent request, unless the failure to file such information is excused by the director after a showing by such employer that such filing could not be made on the prescribed date therefor owing to conditions over which the employer had no control. [L 1971, c 109, §1(1); gen ch 1985]



§392-71 - Appeal tribunal.

PART V.  DETERMINATIONS

A.  Appeal Procedure

[§392-71]  Appeal tribunal.  Appeals shall be heard by an impartial referee for temporary disability benefits appeals who shall be appointed by the director and who shall serve as the appeal tribunal. [L 1969, c 148, pt of §1]



§392-72 - Appeals, filing and hearing.

§392-72  Appeals, filing and hearing.  (a)  If a person disputes the amount of benefits, paid under part III or part IV, or the denial of benefits, the claimant may file an appeal, in the form and manner prescribed by regulation of the director, at the office of the department in the county in which the claimant resides or in the county in which the claimant was employed prior to the claimant's disability, within twenty days after the date of payment of such disputed benefits or the denial thereof.  Notice of the appeal shall be served upon the employer or insurer or the special fund for disability benefits in the form and manner prescribed by regulation of the director.

(b)  The appeal shall be heard in the county in which the appeal is filed; provided that the director may by regulation provide for good cause for the holding of a hearing in another county and may provide for the taking of depositions.  Unless the appeal is withdrawn with the permission of the referee, the referee after affording the parties reasonable opportunity for a fair hearing shall make findings and conclusions and on the basis thereof affirm, modify, or deny the disputed benefits.  All parties shall be promptly notified of the decision of the referee and shall be furnished with a copy of the decision and the findings and conclusions in support thereof and the decision shall be final and shall be binding unless a proceeding for judicial review is initiated pursuant to section 392-75; provided that within the time provided for taking an appeal and prior to the filing of a notice of appeal, the referee may reopen the matter, upon application of the director or any party, or upon the referee's own motion, and thereupon may take further evidence or may modify the referee's decision, findings, or conclusions.  In the event the matter is reopened, the referee shall render a further decision in the matter, either reaffirming or modifying the referee's original decision, and notice shall be given thereof in the manner hereinbefore provided.  The time to initiate judicial review shall run from the notice of such further decision if the matter has been reopened. [L 1969, c 148, pt of §1; am L 1973, c 62, §1; gen ch 1985]



§392-73 - Procedure.

[§392-73]  Procedure.  The referee shall not be bound by common law or statutory rules of evidence or by technical rules of procedure, but any hearing or appeal before the same shall be conducted in such manner as to ascertain the substantial rights of the parties.  No person shall participate on behalf of the director in any case in which that person has a direct or indirect interest.  A record shall be kept of all testimony and proceedings in connection with an appeal, but the testimony need not be transcribed unless further review is initiated.  Witnesses subpoenaed pursuant to this section shall be allowed fees at a rate fixed by the department and such fees shall be deemed part of the expenses of administering this chapter. [L 1969, c 148, pt of §1]



§392-74 - Conclusiveness of determinations and decisions.

[§392-74]  Conclusiveness of determinations and decisions.  Except insofar as reconsideration is had under section 392-79, any right, fact, or matter in issue, directly passed upon or necessarily involved in an appeal which has become final, shall be conclusive for all the purposes of this chapter. [L 1969, c 148, pt of §1]



§392-75 - Judicial review.

§392-75  Judicial review.  [L 2004, c 202, §47 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  Any party or the director may obtain judicial review of the decision of the referee in the manner provided in chapter 91, by instituting proceedings in the circuit court of the circuit in which the claimant resides or in which the claimant was last employed.  The proceedings shall be heard in a summary manner and shall be given precedence over all other civil cases except proceedings arising under the Employment Security Law and the Workers' Compensation Law of the State.  Proceedings for review by the intermediate appellate court, subject to chapter 602, may be taken and had in the same manner as is provided for a review of a judgment of a circuit court.  No bond shall be required as a condition of initiating a proceeding for judicial review or initiating proceedings for review by the intermediate appellate court.  Upon the final termination of any judicial proceeding, the referee shall enter an order in accordance with the mandate of the court. [L 1969, c 148, pt of §1; am L 1975, c 41, §1; am L 2004, c 202, §47]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."



§392-76 - Representation.

§392-76  Representation.  In any proceeding for judicial review pursuant to section 392-75, the director may be represented by the attorney general or by any qualified attorney who is employed by the department for such purpose in conformity with section 103D-209(b). [L 1969, c 148, pt of §1; am L Sp 1993, c 8, §53]



§392-77 - Payment of benefits.

[§392-77]  Payment of benefits.  Benefits shall be paid promptly in accordance with the decision.  If an application for reconsideration is duly made or if judicial review is duly filed, benefits with respect to weeks of disability not in dispute and benefits payable in any amount not in dispute shall be paid promptly regardless of any reconsideration or appeal. [L 1969, c 148, pt of §1]



§392-78 - Recovery of benefits paid; individual's liability to repay benefits; insurer's appeal rights.

§392-78  Recovery of benefits paid; individual's liability to repay benefits; insurer's appeal rights.  (a)  Any person who has received any amount as benefits under this chapter to which the person was not entitled shall be liable for such amount unless the overpayment was received without fault on the part of the recipient and its recovery would be against equity and good conscience.  Notice of a reconsideration under section 392-79 in such cases shall specify that the person is liable to repay the amount of overpaid benefits, the basis of the overpayment, and the week or weeks for which such benefits were paid.

(b)  The person liable shall, in the discretion of the referee, either repay such amount or have the amount deducted from any future benefits payable under this chapter within two years after the date of mailing of the notice of reconsideration or the final decision on an appeal from such reconsideration.

(c)  In any case in which under this section an individual is liable to repay any amount, the amount shall be payable without interest.

(d)  In accordance with sections 392-71 and 392-72, an insurer, self-insured employer or the special fund for disability benefits shall have a right to appeal for the recovery of disability benefits which were overpaid an employee.  Subsections (a) through (c) shall be applicable in the recovery of overpaid benefits. [L 1969, c 148, pt of §1; am L 1981, c 14, §1; gen ch 1985]



§392-79 - Reconsideration.

[§392-79]  Reconsideration.  (a)  At any time within one year from the date of a final decision with respect to wages upon which benefits are computed, the director on the director's own motion may reopen the decision if the director finds that wages of the claimant pertinent to the decision but not considered in connection therewith have been newly discovered or that benefits have been allowed or denied or the amount of benefits have been fixed on the basis of a nondisclosure or misrepresentation of a material fact.

(b)  At any time within two years from the end of any week with respect to which a final decision allowing or denying benefits has been made, the director on the director's own motion may reopen the decision if the director finds that the benefits were allowed or denied as a result of nondisclosure or misrepresentation of a material fact.

(c)  At any time within one year from the end of any week with respect to which a final decision allowing or denying benefits has been made, the director on the director's own motion may reopen the decision if the director finds that an overpayment, due to reasons other than fraud, has occurred.

(d)  In any case in which the director is authorized by this section to reopen any final decision rendered by a referee or court, the director may petition the referee or court to issue a revised decision. [L 1969, c 148, pt of §1; gen ch 1985]

Rules of Court

Applicability of Hawaii Rules of Civil Procedure, see HRCP rule 81(b)(12).



§392-80 - Appeal pending when reconsideration issued.

[§392-80]  Appeal pending when reconsideration issued.  In the event that an appeal is pending as of the date a reconsideration thereof is issued, the appeal, unless withdrawn, shall be treated as an appeal from the reconsideration. [L 1969, c 148, pt of §1]

Rules of Court

Applicability of Hawaii Rules of Civil Procedure, see HRCP rule 81(b)(12).



§392-81 - Notice of reconsideration.

[§392-81]  Notice of reconsideration.  Notice of a reconsideration upon a claim shall be promptly given to the parties by delivery thereof or by mailing the notice to the last known address of each party. [L 1969, c 148, pt of §1]



§392-86 - Disputes between employers and employees relating to withholding of wages.

B.  Determinations Relating to

Wage Withholding

[§392-86]  Disputes between employers and employees relating to withholding of wages.  In the case that there is a dispute between the employee and the employer relating to the withholding of wages as contributions for temporary disability benefits, either party may file with the director a petition for determination of the amount to be withheld.

The matter shall be determined by an officer of the department.  If either party is dissatisfied with the determination, the party may petition for redetermination and thereupon the petition shall be transferred to the referee. [L 1969, c 148, pt of §1; gen ch 1985]



§392-91 - Enforcement by the director.

PART VI.  ENFORCEMENT

[§392-91]  Enforcement by the director.  The director shall enforce the provisions of this chapter.  The director may appoint such assistants and such clerical, stenographic and other help as may be necessary for the proper enforcement of this chapter subject to any civil service act relating to state employees.  The salaries of all the foregoing appointees and employees shall be as fixed by law.

The director may adopt, amend, or repeal such rules and regulations as the director deems necessary or suitable for the proper enforcement of this chapter. [L 1969, c 148, pt of §1; gen ch 1985]

Cross References

Civil service law, see chapter 76.

Compensation law, see chapter 77.

Rules, see chapter 91.



§392-92 - Penalties.

[§392-92]  Penalties.  (a)  Any person who, after twenty-one days written notice and the opportunity to be heard by the director, is found to have violated any provision of this chapter or rule adopted thereunder for which no penalty is otherwise provided, shall be fined not more than $250 for each offense.

(b)  All fines collected pursuant to this chapter shall be deposited into the special fund for disability benefits created by section 392-61. [L 1991, c 107, §2]



§392-101 - Limitation of fees.

PART VII.  MISCELLANEOUS PROVISIONS

[§392-101]  Limitation of fees.  Any individual claiming benefits in any proceeding before the department or the referee may be represented by counsel or other duly authorized agent; but no such counsel or agent shall either charge or receive for such services more than an amount approved by the department or referee, and such amount shall in no case exceed ten per cent of the total amount of benefits received as a result of such proceeding.  Any person who violates this section shall, for each such offense, be fined not less than $50 nor more than $500 or imprisoned not more than six months, or both. [L 1971, c 109, §1(m)]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.






CHAPTER 393 - PREPAID HEALTH CARE ACT

§393-1 - Short title.

PART I.  SHORT TITLE; PURPOSE; DEFINITIONS

[§393-1]  Short title.  This chapter shall be known as the "Hawaii Prepaid Health Care Act". [L 1974, c 210, pt of §1]

Cross References

Congressional exemption from preemption, see P.L. No. 97-473, §301 (29 U.S.C. §1144(b)(5)).

Case Notes

Federal Employee Retirement Income Security Act of 1974 preempts Hawaii Prepaid Health Care Act.  442 F. Supp. 695, aff'd, 633 F.2d 760; aff'd, 454 U.S. 801.



§393-2 - Findings and purpose.

§393-2  Findings and purpose.  The cost of medical care in case of sudden need may consume all or an excessive part of a person's resources.  Prepaid health care plans offer a certain measure of protection against such emergencies.  It is the purpose of this chapter in view of the spiraling cost of comprehensive medical care to provide this type of protection for the employees in this State.  Although a large segment of the labor force in the State already enjoys coverage of this type either by virtue of collective bargaining agreements, employer-sponsored plans, or individual initiative, there is a need to extend that protection to workers who at present do not possess any or possess only inadequate prepayment coverage.

This chapter shall not be construed to diminish any protection already provided pursuant to collective bargaining agreements or employer-sponsored plans that is more favorable to the employees benefited thereby than the protection provided by this chapter or at least equivalent thereto, provided that presently existing collective bargaining agreements shall not be affected by the provisions of this section. [L 1974, c 210, pt of §1; am L 1978, c 199, §1]



§393-3 - Definitions generally.

§393-3  Definitions generally.  As used in this chapter, unless the context clearly requires otherwise:

"Department" means the department of labor and industrial relations.

"Director" means the director of labor and industrial relations.

"Employer" means any individual or type of organization, including any partnership, association, trust, estate, joint stock company, insurance company, or corporation, whether domestic or foreign, a debtor in possession or receiver or trustee in bankruptcy, or the legal representative of a deceased person, who has one or more regular employees in the employer's employment.  "Employer" does not include:

(1)  The State, any of its political subdivisions, or any instrumentality of the State or its political subdivisions;

(2)  The United States government or any instrumentality of the United States;

(3)  Any other state or political subdivision thereof or instrumentality of such state or political subdivision;

(4)  Any foreign government or instrumentality wholly owned by a foreign government, if (A) the service performed in its employ is of a character similar to that performed in foreign countries by employees of the United States government or of an instrumentality thereof, and (B) the United States Secretary of State has certified or certifies to the United States Secretary of the Treasury that the foreign government, with respect to whose instrumentality exemption is claimed, grants an equivalent exemption with respect to similar service performed in the foreign country by employees of the United States government and of instrumentalities thereof.

"Employment" means service, including service in interstate commerce, performed for wages under any contract of hire, written or oral, expressed or implied, with an employer, except as otherwise provided in sections 393-4 and 393-5.

"Premium" means the amount payable to a prepaid health care plan contractor as consideration for the contractor's obligations under a prepaid health care plan.

"Prepaid health care plan" means any agreement by which any prepaid health care plan contractor undertakes in consideration of a stipulated premium:

(1)  Either to furnish health care, including hospitalization, surgery, medical or nursing care, drugs or other restorative appliances, subject to, if at all, only a nominal per service charge; or

(2)  To defray or reimburse, in whole or in part, the expenses of health care.

"Prepaid health care plan contractor" means:

(1)  Any medical group or organization which undertakes under a prepaid health care plan to provide health care; or

(2)  Any nonprofit organization which undertakes under a prepaid health care plan to defray or reimburse in whole or in part the expenses of health care; or

(3)  Any insurer who undertakes under a prepaid health care plan to defray or reimburse in whole or in part the expenses of health care.

"Recipient of social service payments" includes:

(1)  A person who is an eligible recipient of social services such as attendant care and day care services; and

(2)  A corporation or private agency that contracts directly with the department of human services to provide attendant care and day care authorized under the Social Security Act, as amended.

"Regular employee" means a person employed in the employment of any one employer for at least twenty hours per week but does not include a person employed in seasonal employment.  "Seasonal employment" for the purposes of this paragraph means employment in a seasonal pursuit as defined in section 387-1 by a seasonal employer during a seasonal period or seasonal periods for the employer in the seasonal pursuit or employment by an employer engaged in the cultivating, harvesting, processing, canning, and warehousing of pineapple during its seasonal periods.  The director by rule and regulation may determine the kind of employment that constitutes seasonal employment.

"Wages" means all remuneration for services from whatever source, including commissions, bonuses, and tips and gratuities paid directly to any individual by a customer of the individual's employer, and the cash value of all remuneration in any medium other than cash.

The director may issue regulations for the reasonable determination of the cash value of remuneration in any medium other than cash.

If the employee does not account to the employee's employer for the tips and gratuities received and is engaged in an occupation in which the employee customarily and regularly receives more than $20 a month in tips, the combined amount received by the employee from the employee's employer and from tips shall be deemed to be at least equal to the wage required by chapter 387 or a greater sum as determined by regulation of the director.

"Wages" does not include the amount of any payment specified in section 383-11 or 392-22 or chapter 386. [L 1974, c 210, pt of §1; am L 1976, c 78, §1; gen ch 1985; am L 2007, c 259, §5]

Revision Note

Numeric designations deleted and paragraphs renumbered accordingly.



§393-4 - Place of performance.

[§393-4]  Place of performance.  "Employment" includes an individual's entire service, performed within or both within and without this State if:

(1)  The service is localized in this State; or

(2)  The service is not localized in any state but some of the service is performed in this State and

(A)  The individual's base of operation, or, if there is no base of operation, the place from which such service is directed or controlled, is in the State; or

(B)  The individual's base of operation or place from which the service is directed or controlled is not in any state in which some part of the service is performed but the individual's residence is in this State. [L 1974, c 210, pt of §1]



§393-5 - Excluded services.

§393-5  Excluded services.  "Employment" as defined in section 393-3 does not include:

(1)  Service performed by an individual in the employ of an employer who, by the laws of the United States, is responsible for care and cost in connection with such service;

(2)  Service performed by an individual in the employ of the individual's spouse, son, or daughter, and service performed by an individual under the age of twenty-one in the employ of the individual's father or mother;

(3)  Service performed in the employ of a voluntary employee's beneficiary association providing for the payment of life, sick, accident, or other benefits to the members of the association or their dependents or their designated beneficiaries, if:

(A)  Admission to membership in the association is limited to individuals who are officers or employees of the United States government; and

(B)  No part of the net earnings of the association inures (other than through such payments) to the benefits of any private shareholder or individual;

(4)  Service performed by an individual for an employer as an insurance agent or as an insurance solicitor if all service performed by the individual for the employer is performed for remuneration by way of commission;

(5)  Service performed by an individual for an employer as a real estate salesperson or as a real estate broker if all service performed by the individual for the employer is performed for remuneration by way of commission;

(6)  Service performed by an individual who, pursuant to the Federal Economic Opportunity Act of 1964, is not subject to the provisions of law relating to federal employment, including unemployment compensation; and

(7)  Domestic in‑home and community-based services for persons with developmental disabilities and mental retardation under the medicaid home and community-based services program pursuant to Title 42 Code of Federal Regulations Sections 440.180 and 441.300, and Title 42 Code of Federal Regulations, Part 434, Subpart A, as amended, and identified as chore, personal assistance and habilitation, residential habilitation, supported employment, respite, and skilled nursing services, as the terms are defined and amended from time to time by the department of human services, performed by an individual whose services are contracted by a recipient of social service payments and who voluntarily agrees in writing to be an independent contractor of the recipient of social service payments. [L 1974, c 210, pt of §1; am L 1978, c 110, §6; gen ch 1985; am L 1987, c 339, §4; am L 1989, c 217, §2; gen ch 1993; am L 2007, c 259, §9]



§393-6 - Principal and secondary employer defined; coercion, interference, etc.

§393-6  Principal and secondary employer defined; coercion, interference, etc. prohibited.  If an individual is concurrently a regular employee of two or more employers as defined in this chapter, the principal employer shall be the employer who pays the individual the most wages; provided that if one of the employers, who does not pay the most wages, employs the regular employee for at least thirty-five hours per week, the employee shall determine which of the employers shall be the employee's principal employer.  The employee's other employers are secondary employers.  An employer so designated as the principal employer shall remain as such principal employer for one year or until change of employment, whichever is earlier.

If an individual is concurrently a regular employee of a public entity which is not an employer as defined in section 393-3 and of an employer as defined in section 393-3 the latter shall be deemed to be a secondary employer.

An employer who, directly or indirectly, interferes with or coerces or attempts to coerce an employee in making a determination under this section shall be subject to the penalty provided under subsection 393-33(b). [L 1974, c 210, pt of §1; am L 1975, c 51, §1; gen ch 1985]



§393-7 - Required health care benefits.

§393-7  Required health care benefits.  (a)  A prepaid health care plan shall qualify as a plan providing the mandatory health care benefits required under this chapter if it provides for health care benefits equal to, or medically reasonably substitutable for, the benefits provided by prepaid health plans of the same type, as specified in section 393-12(a)(1) or (2), which have the largest numbers of subscribers in the State.  This applies to the types and quantity of benefits as well as to limitations on reimbursability, including deductibles, and to required amounts of co-insurance.

The director, after advice by the prepaid health care advisory council, shall determine whether benefits provided in a plan, other than the plan of the respective type having the largest numbers of subscribers in the State, comply with the standards specified in this subsection.

(b)  A prepaid group health care plan shall also qualify for the mandatory health care benefits required under this chapter if it is demonstrated by the health care plan contractor offering such coverage to the satisfaction of the director after advice by the prepaid health care advisory council that the plan provides for sound basic hospital, surgical, medical, and other health care benefits at a premium commensurate with the benefits included taking proper account of the limitations, co-insurance features, and deductibles specified in such plan.  Coverage under a plan which provides aggregate benefits that are more limited than those provided by plans qualifying under subsection (a) shall be in compliance with section 393-11 only if the employer contributes at least half of the cost of the coverage of dependents under such plan.

(c)  Subject to the provisions of subsections (a) and (b) without limiting the development of medically more desirable combinations and the inclusion of new types of benefits, a prepaid health care plan qualifying under this chapter shall include at least the following benefit types:

(1)  Hospital benefits:

(A)  In-patient care for a period of at least one hundred twenty days of confinement in each calendar year covering:

(i)  Room accommodations;

(ii)  Regular and special diets;

(iii)  General nursing services;

(iv)  Use of operating room, surgical supplies, anesthesia services, and supplies;

(v)  Drugs, dressings, oxygen, antibiotics, and blood transfusion services.

(B)  Out-patient care:

(i)  Covering use of out-patient hospital;

(ii)  Facilities for surgical procedures or medical care of an emergency and urgent nature.

(2)  Surgical benefits:

(A)  Surgical services performed by a licensed physician, as determined by plans meeting the standards of subsections (a) and (b);

(B)  After-care visits for a reasonable period;

(C)  Anesthesiologist services.

(3)  Medical benefits:

(A)  Necessary home, office, and hospital visits by a licensed physician;

(B)  Intensive medical care while hospitalized;

(C)  Medical or surgical consultations while confined.

(4)  Diagnostic laboratory services, x-ray films, and radio- therapeutic services, necessary for diagnosis or treatment of injuries or diseases.

(5)  Maternity benefits, at least if the employee has been covered by the prepaid health care plan for nine consecutive months prior to the delivery.

(6)  Substance abuse benefits:

(A)  Alcoholism and drug addiction are illnesses and shall receive benefits as such.  In-patient and out-patient benefits for the diagnosis and treatment of substance abuse, including but not limited to alcoholism and drug addiction, shall be specifically stated and shall not be less than the benefits for any other illness, except as provided in this subsection.  Medical treatment of substance abuse shall not be limited or reduced by restricting coverage to the mental health or psychiatric benefits of a plan.  However, any psychiatric services received as a result of the treatment of substance abuse may be limited to the psychiatric benefits of the plan.

(B)  Out-patient benefits provided by a physician, psychiatrist, or psychologist, without restriction as to place of service; provided that health plans of the type specified in section 393-12(a) shall retain for the contractor the option of:

(i)  Providing the benefits in its own facility and utilizing its own staff, or

(ii)  Contracting for the provision of these benefits, or

(iii)  Authorizing the patient to utilize outside services and defraying or reimbursing the expenses at a rate not to exceed that for provision of services utilizing the health contractor's own facilities and staff.

(C)  Detoxification and acute care benefits in a hospital or any other public or private treatment facility, or portion thereof, providing services especially for the detoxification of intoxicated persons or drug addicts, which is appropriately licensed, certified, or approved by the department of health in accordance with the standards prescribed by the Joint Commission on Accreditation of Hospitals.  In-patient benefits for detoxification and acute care shall be limited in the case of alcohol abuse to three admissions per calendar year, not to exceed seven days per admission, and shall be limited in the case of other substance abuse to three admissions per calendar year, not to exceed twenty-one days per admission.

(D)  Prepaid health plans shall not be required to make reimbursements for care furnished by government agencies and available at no cost to a patient, or for which no charge would have been made if there were no health plan coverage.

(d)  The prepaid health care advisory council shall be appointed by the director and shall include representatives of the medical and public health professions, representatives of consumer interests, and persons experienced in prepaid health care protection; provided that a person representing a health maintenance organization under chapter 432D, a mutual benefit society issuing individual and group hospital or medical service plans under chapter 432, or any other health care organization shall not be a member.  The membership of the council shall not exceed seven individuals. [L 1974, c 210, pt of §1; am L 1976, c 25, §2; am L 2003, c 206, §2]

Law Journals and Reviews

Implementation of Hawai`i's Prepaid Health Care Act:  Root Cause of a Health Care Monopoly.  VII HBJ No. 13, at pg. 9.



§393-11 - Coverage of regular employees by group prepaid health care plan.

PART II.  MANDATORY COVERAGE

[§393-11]  Coverage of regular employees by group prepaid health care plan.  Every employer who pays to a regular employee monthly wages in an amount of at least 86.67 times the minimum hourly wage, specified in chapter 387, as rounded off by regulation of the director, shall provide coverage of such employee by a prepaid group health care plan qualifying under section 393-7 with a prepaid health care plan contractor in accordance with the provisions of this chapter. [L 1974, c 210, pt of §1]



§393-12 - Choice of plan type and of contractor.

[§393-12]  Choice of plan type and of contractor.  (a)  Every employer required to provide coverage for the employer's employees by a prepaid group health care plan under this chapter shall elect whether coverage shall be provided by:

(1)  A plan which obligates the prepaid health care plan contractor to furnish the required health care benefits; or

(2)  A plan which obligates the prepaid health care plan contractor to defray or reimburse the expenses of health care.

The employer's election is binding for one year.

(b)  Whether the employer elects a plan type described in subsection (a)(1) or in subsection (a)(2), the employer may elect the particular contractor but the employee shall not be obligated to contribute a greater amount to the premium than the employee would have to contribute had the employer elected coverage with the contractor providing the prevailing coverage of the respective type in the State.

Subject to the provision of section 393-20, the employer shall provide coverage with the prepaid health care plan contractor selected pursuant to this subsection for all the employer's employees in the State electing this type of coverage who are covered by the provisions of this chapter, except for employees covered by the health care provisions of an applicable collective bargaining agreement as provided in section 393-19(b) first sentence. [L 1974, c 210, pt of §1; gen ch 1985]



§393-13 - Liability for payment of premium; withholding; recovery of premium.

[§393-13]  Liability for payment of premium; withholding; recovery of premium.  Unless an applicable collective bargaining agreement specifies differently every employer shall contribute at least one-half of the premium for the coverage required by this chapter and the employee shall contribute the balance; provided that in no case shall the employee contribute more than 1.5 per cent of the employee's wages; and provided that if the amount of the employee's contribution is less than one-half of the premium, the employer shall be liable for the whole remaining portion of the premium.

The employer shall withhold the employee's share from the employee's wages with respect to pay periods as specified by the director.

If an employee separates from the employee's employment after the employee's employer has prepaid the employee's share of the cost of providing health care coverage, the employer may deduct an amount not to exceed one-half of the premium cost but without regard to the 1.5 per cent limitation, from the last salary or wages due the employee, or seek other appropriate means to recover the premium. [L 1974, c 210, pt of §1; am L 1976, c 206, §1; gen ch 1985]



§393-14 - Commencement of coverage.

[§393-14]  Commencement of coverage.  The employer shall provide the coverage required by this chapter for any regular employee, who has been in the employer's employ for four consecutive weeks, at the earliest time thereafter at which coverage may be provided with the prepaid health care plan contractor selected pursuant to this chapter. [L 1974, c 210, pt of §1; gen ch 1985]



§393-15 - Continuation of coverage in case of inability to earn wages.

[§393-15]  Continuation of coverage in case of inability to earn wages.  If an employee is hospitalized or otherwise prevented by sickness from working, the employer shall enable the employee to continue the employee's coverage by contributing to the premium the amounts paid by the employer toward such premium prior to the employee's sickness for the period that such employee is hospitalized or prevented by sickness from working.  This obligation shall not exceed a period of three months following the month during which the employee became hospitalized or disabled from working, or the period for which the employer has undertaken the payment of the employee's regular wages in such case, whichever is longer. [L 1974, c 210, pt of §1; gen ch 1985]



§393-16 - Liability of secondary employer.

[§393-16]  Liability of secondary employer.  An employer who has been notified by an employee, in the form prescribed by the director, that the employer is not the principal employer as defined in section 393-6 shall be relieved of the duty of providing the coverage required by this chapter until the employer is notified by the employee pursuant to section 393-18 that the employer has become the principal employer.  The employer shall notify the director, in the form prescribed by the director, that the employer is relieved from the duty of providing coverage or of any change in that status. [L 1974, c 210, pt of §1; gen ch 1993]



§393-17 - Exemption of certain employees.

[§393-17]  Exemption of certain employees.  (a)  In addition to the exemption specified in section 393-16, an employer shall be relieved of the employer's duty under section 393-11 with respect to any employee who has notified the employer, in the form specified by the director, that the employee is:

(1)  Protected by health insurance or any prepaid health care plan established under any law of the United States;

(2)  Covered as a dependent under a prepaid health care plan, entitling the employee to the health benefits required by this chapter;

(3)  A recipient of public assistance or covered by a prepaid health care plan established under the laws of the State governing medical assistance.

(b)  Employers receiving notice of a claim of exemption under this section shall notify the director of such claim in the form prescribed by the director. [L 1974, c 210, pt of §1; gen ch 1985]



§393-18 - Termination of exemption.

[§393-18]  Termination of exemption.  (a)  If an exemption which has been claimed by an employee pursuant to section 393-17 terminates because of any change in the circumstances entitling the employee to claim such exemption, the employee shall promptly notify the principal employer of the termination of the exemption and the employer thereupon shall provide coverage as required by this chapter.

(b)  If because of a change in the employment situation of an employee or a redetermination by an employee as provided in section 393-6, a principal employer becomes a secondary employer or a secondary employer becomes the principal employer, the employee shall promptly notify the employers affected of such change and the new principal employer shall provide coverage as required by this chapter. [L 1974, c 210, pt of §1]



§393-19 - Freedom of collective bargaining.

§393-19  Freedom of collective bargaining.  (a)  In addition to the policy stated in section 393-2, nothing in this chapter shall be construed to limit the freedom of employees to bargain collectively for different prepaid health care coverage, if the protection provided by the negotiated plan is more favorable to the employees benefited than the protection provided by this chapter or at least equivalent thereto, or for a different allocation of the costs thereof.  A collective bargaining agreement may provide that the employer oneself undertakes to provide the health care specified in the agreement.

(b)  If the employees rendering particular types of services are not covered by the health care provisions of the applicable collective bargaining agreements to which their employer is a party, the provisions of this chapter shall be applicable with respect to them.  An employer or group of employers shall be deemed to have complied with the provisions of this chapter if they undertake to provide health care services pursuant to a collective bargaining agreement and the services are available to all other employees not covered by such agreement. [L 1974, c 210, pt of §1; am L 1978, c 199, §2; gen ch 1993]

Cross References

Collective bargaining, see chapter 377.

Case Notes

1978 amendment preempted by Employees Retirement Income Security Act.  594 F. Supp. 449.



§393-20 - Adjustment of employer-sponsored plans.

[§393-20]  Adjustment of employer-sponsored plans.  Where employees subject to the coverage of this chapter are included in the coverage provisions of an employer-sponsored prepaid health care plan covering similar employees employed outside the State and the majority of such employees are not subject to this chapter, the benefits applicable to the employees covered by this chapter shall be adjusted within one year after the effective date of this chapter so as to meet the requirements of this chapter. [L 1974, c 210, pt of §1]



§393-21 - Individual waivers; additional withholding for dependents.

§393-21  Individual waivers; additional withholding for dependents.  (a)  An employee may waive individually all of the required health care benefits pursuant to this chapter by:

(1)  Requesting the waiver by a writing submitted to the employer; and

(2)  Receiving approval of the waiver from the director upon the director determining that the employee has other coverage under a prepaid health care plan which provides benefits that meet the standards prescribed in section 393-7.

(b)  The employer who receives from an employee a written request for a waiver under this section shall transmit to the director a copy of the waiver, on a form prescribed by the director, and a copy of the prepaid health care plan on the basis of which the waiver is requested.

(c)  A waiver under this section is binding for one year and is renewable for subsequent one-year periods.

(d)  An employer who, directly or indirectly, coerces or attempts to coerce an employee in making a waiver under this section shall be subject to the penalty provided under section 393-33(b).

(e)  An employee may not agree to pay a greater share of the premium for such benefits than is required by this chapter.

(f)  Subject to section 393-7(b), an employee may consent to pay a greater share of the employee's wages and to a withholding of such share by the employer for the purpose of providing prepaid health care benefits of the employee's dependents under the plan providing such benefits for the employee's self. [L 1974, c 210, pt of §1; am L 1976, c 81, §1; gen ch 1985]



§393-22 - Exemption of followers of certain teachings or beliefs.

[§393-22]  Exemption of followers of certain teachings or beliefs.  This chapter shall not apply to any individual who pursuant to the teachings, faith, or belief of any group, depends for healing upon prayer or other spiritual means. [L 1974, c 210, pt of §1]



§393-23 - Joint provision of coverage.

[§393-23]  Joint provision of coverage.  Employers may form associations for the purpose of jointly providing prepaid health care protection under this chapter for their employees with the contractors authorized to provide such coverage in the State. [L 1974, c 210, pt of §1]



§393-24 - Noncomplying employer held liable for employee's health care costs.

§393-24  Noncomplying employer held liable for employee's health care costs.  Any employer who fails to provide coverage as required by this chapter shall be liable to pay for the health care costs incurred by an eligible employee during the period in which the employer failed to provide coverage. [L 1977, c 91, §1]



§393-31 - Enforcement by the director.

PART III.  ADMINISTRATION AND ENFORCEMENT

[§393-31]  Enforcement by the director.  Except as otherwise provided in section 393-7 the director shall administer and enforce this chapter.  The director may appoint such assistants and such clerical, stenographic, and other help as may be necessary for the proper administration and enforcement of this chapter subject to any civil service act relating to state employees. [L 1974, c 210, pt of §1]



§393-32 - Rulemaking and other powers of the director.

[§393-32]  Rulemaking and other powers of the director.  The director may adopt, amend, or repeal, pursuant to chapter 91, such rules and regulations as the director deems necessary or suitable for the proper administration and enforcement of this chapter.

The director may round off the amounts specified in this chapter for the purpose of eliminating payments from the premium supplementation fund in other than even dollar amounts or other purposes.

The director may prescribe the filing of reports by prepaid health care plan contractors and prescribe the form and content of requests by employers for premium supplementation and the period for the payment thereof. [L 1974, c 210, pt of §1; gen ch 1985]



§393-33 - Penalties; injunction.

§393-33  Penalties; injunction.  (a)  If an employer fails to comply with section 393-11, 393-12, 393-13, or 393-15 the employer shall pay a penalty of not less than $25 or of $1 for each employee for every day during which such failure continues, whichever sum is greater.  The penalty shall be assessed under rules and regulations promulgated pursuant to chapter 91 and shall be collected by the director and paid into the special fund for premium supplementation established by section 393-41.  The director may, for good cause shown, remit all or any part of the penalty.

(b)  Any employer, employee, or prepaid health care plan contractor who wilfully fails to comply with any other provision of this chapter or any rule or regulation thereunder may be fined not more than $200 for each such violation.

(c)  Any employer who fails to initiate compliance with the coverage requirements of section 393-11 for a period of thirty days, may be enjoined by the circuit court of the circuit in which the employer's principal place of business is located from carrying on the employer's business any place in the State so long as the default continues, such action for injunction to be prosecuted by the attorney general or any county attorney if so requested by the director. [L 1974, c 210, pt of §1; am L 1977, c 190, §1; gen ch 1985]



§393-34 - Penalties.

[§393-34]  Penalties.  (a)  Any person who, after twenty-one days written notice and the opportunity to be heard by the director, is found to have violated any provision of this chapter or rule adopted thereunder for which no penalty is otherwise provided, shall be fined not more than $250 for each offense.

(b)  All fines collected pursuant to this chapter shall be deposited into the special premium supplementation fund created by section 393-41. [L 1991, c 107, §3]



§393-41 - Establishment of special premium supplementation fund.

PART IV.  PREMIUM SUPPLEMENTATION

[§393-41]  Establishment of special premium supplementation fund.  There is established in the treasury of the State, separate and apart from all public moneys or funds of the State, a special fund for premium supplementation which shall be administered exclusively for the purposes of this chapter.  All premium supplementations payable under this part shall be paid from the fund.  The fund shall consist of (1) all money appropriated by the State for the purposes of premium supplementation under this part and (2) all fines and penalties collected pursuant to this chapter. [L 1974, c 210, pt of §1]



§393-42 - Management of the fund.

[§393-42]  Management of the fund.  The director of finance shall be the treasurer and custodian of the premium supplementation fund and shall administer the fund in accordance with the directions of the director of labor and industrial relations.  All moneys in the fund shall be held in trust for the purposes of this part only and shall not be expended, released, or appropriated or otherwise disposed of for any other purpose.  Moneys in the fund may be deposited in any depositary bank in which general funds of the State may be deposited but such moneys shall not be commingled with other state funds and shall be maintained in separate accounts on the books of the depositary bank.  Such moneys shall be secured by the depositary bank to the same extent and in the same manner as required by the general depositary law of the State; and collateral pledged for this purpose shall be kept separate and distinct from any other collateral pledged to secure other funds of the State.  The director of finance shall be liable for the performance of the director of finance's duties under this section as provided in chapter 37. [L 1974, c 210, pt of §1; gen ch 1985]



§393-43 - Disbursements from the fund.

[§393-43]  Disbursements from the fund.  Expenditures of moneys in the premium supplementation fund shall not be subject to any provisions of law requiring specific appropriations or other formal release by the state officers of money in their custody.  All payments from the fund shall be made upon warrants drawn upon the director of finance by the comptroller of the State supported by vouchers approved by the director. [L 1974, c 210, pt of §1]



§393-44 - Investment of moneys.

[§393-44]  Investment of moneys.  With the approval of the department the director of finance may, from time to time, invest such moneys in the premium supplementation fund as are in excess of the amount deemed necessary for the payment of benefits for a reasonable future period.  Such moneys may be invested in bonds of any political or municipal corporation or subdivision of the State, or any of the outstanding bonds of the State, or invested in bonds or interest-bearing notes or obligations of the State (including state director of finance's warrant notes issued pursuant to chapter 40), or of the United States, or those for which the faith and credit of the United States are pledged for the payment of principal and interest, or in federal land bank bonds or joint stock farm loan bonds.  The investments shall at all times be so made that all the assets of the fund shall always be readily convertible into cash when needed for the payment of benefits.  The director of finance shall dispose of securities or other properties belonging to the fund only under the direction of the director of labor and industrial relations. [L 1974, c 210, pt of §1]



§393-45 - Entitlement to premium supplementation.

[§393-45]  Entitlement to premium supplementation.  (a)  An employer who employs less than eight employees entitled to coverage under this chapter and who provides coverage to such employees pursuant to section 393-7(a) shall be entitled to premium supplementation from the fund if the employer's share of the cost of providing such coverage as determined by sections 393-13 and 393-15 exceeds 1.5 per cent of the total wages payable to such employees and if the amount of such excess is greater than five per cent of the employer's income before taxes directly attributable to the business in which such employees are employed.

(b)  The amount of the supplementation shall be that part of the employer's share of the premium cost which exceeds the limits specified in subsection (a). [L 1974, c 210, pt of §1]



§393-46 - Income directly attributable to the business.

[§393-46]  Income directly attributable to the business.  (a)  "Income directly attributable to the business" means gross profits from the business minus deductions for:

(1)  Compensation of officers;

(2)  Salaries and wages, except wages paid by an individual proprietor to oneself;

(3)  Repairs;

(4)  Taxes on business and business property;

(5)  Business advertising;

(6)  Amounts contributed to employee benefit plans;

(7)  Interest on business indebtedness;

(8)  Rent on business property; and

(9)  Other expenses necessary for the current conduct of business.

(b)  Deductions shall not include:

(1)  Bad debts;

(2)  Contributions or gifts, other than those listed under subsection (a)(6);

(3)  Amortization and depreciation; or

(4)  Losses by fire, storm, casualty, or theft.

(c)  The director may promulgate rules and regulations necessary to define income directly attributable to business for the purpose of section 393-45. [L 1974, c 210, pt of §1; gen ch 1985]



§393-47 - Claim of premium supplementation.

[§393-47]  Claim of premium supplementation.  An employer entitled to premium supplementation shall file a claim therefor in the manner provided by regulation of the director.  The employer shall have the burden of proof of establishing the employer's entitlement. [L 1974, c 210, pt of §1; gen ch 1985]



§393-48 - Prepaid health care benefits to be paid from the premium supplementation fund; recovery of benefits.

§393-48  Prepaid health care benefits to be paid from the premium supplementation fund; recovery of benefits.  Prepaid health care benefits shall be paid from the premium supplementation fund to an employee who is entitled to receive prepaid health care benefits but cannot receive such benefits because of bankruptcy of the employee's employer or because the employee's employer is not in compliance with this chapter.  Benefits paid from the premium supplementation fund to such employee may be recovered from the employee's bankrupt or noncomplying employer.  The director shall institute administrative and legal actions as provided in section 393-33 to effect recovery of such benefits. [L 1978, c 3, §1; gen ch 1985]



§393-51 - , is repealed subject to permitting federal act.

[PART V.  TERMINATION OF CHAPTER]

Note

This part, comprised of §393-51, is repealed subject to permitting federal act.  L 1994, c 99, §§2, 3.

[§393-51  Termination of chapter.]  This chapter shall terminate upon the effective date of federal legislation that provides for voluntary prepaid health care for the people of Hawaii in a manner at least as favorable as the health care provided by this chapter, or upon the effective date of federal legislation that provides for mandatory prepaid health care for the people of Hawaii. [L 1974, c 210, pt of §2]






CHAPTER 394 - MANPOWER DEVELOPMENT AND TRAINING

§394-1 - Purpose.

§394-1  Purpose.  The purpose of this chapter is to establish manpower development and training programs in the State of Hawaii and to determine the extent to which the employment needs of individuals can be met by either job training or a public service job or a combination of both. [L 1969, c 251, §1; am L 1971, c 188, §1]



§394-2 - Establishment of programs.

§394-2  Establishment of programs.  (a)  There is established within the department of labor and industrial relations manpower development and training programs for the various industries in the State.  The training programs are to be developed to assist those unemployed and underemployed persons who cannot reasonably be expected to obtain suitable full-time employment without the benefit of training.  Instruction and training shall be provided by the department of education and the University of Hawaii system, and/or other suitable agencies.  Where a need is indicated to overcome barriers to possible training, the department of labor and industrial relations, either on its own or in cooperation with the various departments and agencies of the state and county governments and private industry, may arrange for transportation, child care, health care and other aids to employment.  The department of labor and industrial relations is also authorized to formulate and carry out a program of providing useful public service employment to unemployed persons other than public assistance recipients.

(b)  The department of human services is authorized to formulate and carry out a program of providing useful public service employment to public assistance recipients.  Refusal to accept suitable work as determined by the department of human services without justifiable reasons shall render an unemployed or underemployed recipient ineligible for public assistance. [L 1969, c 251, §2; am L 1971, c 188, §2; am L 1972, c 53, §1; am L 1987, c 339, §4]

Cross References

Public service employment of public assistance recipients, see §§346-101 to 346-104.



§394-3 - Contracts; public and private sectors.

§394-3  Contracts; public and private sectors.  (a)  The department of labor and industrial relations may enter into contracts for manpower development and training with the department of education, the University of Hawaii system, or other public agencies.

(b)  The department of labor and industrial relations also may enter into contracts with private industry for manpower training and job placement of unemployed persons within such private organizations.  The private employer shall be responsible for compensating such persons the minimum wage and the State may assume the differences in wages, if any, by determining the prevailing wage of persons employed in similar positions in private industry during the contract period for such manpower training.

(c)  The department of labor and industrial relations shall formulate standards and adopt rules to carry out the purposes of this section. [L 1969, c 251, §3; am L 1971, c 188, §3; am L 1974, c 126, §1]



§394-4 - Compensation.

§394-4  Compensation.  The State shall pay to each person who is enrolled in a manpower development and training program a weekly compensation equal to the average weekly benefit amount provided under chapter 383.  It may pay to each person who is employed on a public service employment project instituted under section 394-2 the prevailing wages of persons employed in similar public employment. [L 1969, c 251, §4; am L 1971, c 188, §4]



§394-5 - Administration.

§394-5  Administration.  The department of labor and industrial relations is authorized, with the advice of the workforce development council, to plan and administer human resource development and training programs under this chapter.  The department shall process the payment of weekly compensation as provided under this chapter. [L 1969, c 251, §5; am L 1971, c 188, §5; am L 1986, c 339, §63; am L 1993, c 6, §16; am L 1997, c 346, §9]

Cross References

"Commission on manpower and full employment" is now the "commission on employment and human resources", see §202-1.



§394-6 - Funds.

[§394-6  Funds.]  The State shall provide funds to cover such actual training costs as instructors' salaries, equipment and supplies. [L 1969, c 251, §6]



§394-7 - Type of training.

[§394-7  Type of training.]  Training is to be undertaken for those occupations for which there is reasonable expectation of employment upon completion of training. [L 1969, c 251, §7]



§394-8 - New industry training program.

[§394-8]  New industry training program.  (a)  There is hereby established the new industry training program, which shall be administered by the department of labor and industrial relations.  Program moneys may be used to tailor training or retraining programs to meet the needs of qualifying businesses, to reimburse instructors for valid and approved expenditures in delivering instruction under the program, to rent appropriate training facilities and equipment, when necessary, to purchase or develop materials required to deliver the instruction, and for any other training-related expenses.

(b)  The department shall utilize the resources of the University of Hawaii, including the community college system, the high technology development corporation, and other educational and training resources in the public and private sectors throughout the State as may be appropriate to be used to provide preemployment or employment training or on-the-job training for local residents hired by businesses relocating to Hawaii or expanding their local operations.  The department may contract for these training needs from public agencies including the various University of Hawaii campuses, private educational institutions, nonprofit corporations, or private entities in order to provide the required training. [L 1987, c 241, §2]



§394-9 - Eligibility requirements.

§394-9  Eligibility requirements.  (a)  In order to be eligible for state-assisted training or retraining under section 394-8, businesses must:

(1)  Be licensed to do business in Hawaii;

(2)  Establish or expand operations in Hawaii; and

(3)  Be engaged in research, development, manufacturing, production, or delivery of services in growth industries such as, but not limited to, electronics, software, instrumentation, biotechnology, renewable energy, telecommunications, computers, mariculture, aquaculture, tropical agriculture, Hawaiian natural products, and space applications including astronomical research.

(b)  The department may adopt rules to further clarify qualifying businesses and industries, eligible job positions for training, and eligible persons for job training to promote economic expansion within the State and may consult with the department of business, economic development, and tourism prior to issuing these rules. [L 1987, c 241, §3; am L 1988, c 141, §36; am L 1990, c 293, §8]






CHAPTER 394A - JOB TRAINING

CHAPTER 394A

JOB TRAINING

REPEALED.  L 1997, c 346, §11.

Cross References

Workforce development council, see chapter 202.



CHAPTER 394B - DISLOCATED WORKERS

§394B-1 - Findings and purpose.

§394B-1  Findings and purpose.  The legislature finds that there is a need for employment and training assistance for dislocated workers in Hawaii and that there is a need to protect employees from the effects of unexpected and sudden layoffs or terminations resulting from closings, plant closures, partial plant closures, and relocations. [L 1983, c 195, pt of §1; am L 1987, c 377, §1]



§394B-2 - Definitions.

§394B-2  Definitions.  As used in this chapter:

"Closing" means the permanent shutting down of all operations within a covered establishment due to the sale, transfer, merger, other business takeover or transaction of business interests, bankruptcy, or other close of business transaction that results in or may result in the layoff or termination of employees of a covered establishment by the employer.

"Covered establishment" means any industrial, commercial, or other business entity that employs at any time in the preceding twelve-month period, fifty or more persons.

"Department" means the department of labor and industrial relations.

"Director" means the director of labor and industrial relations.

"Dislocated worker" means an individual who:

(1)  Has been terminated or laid off or who has received a notice of termination or layoff from employment, is eligible for or has exhausted entitlement to unemployment compensation, and is unlikely to return to the person's previous industry or occupation; or

(2)  Has been terminated or who has received a notice of termination of employment, as a result of any permanent closure of a business, partial closings, and relocation as defined in this section; or

(3)  Is a long-term unemployed and has limited opportunities for employment or reemployment in the same or a similar occupation in the area in which the individual resides, including any older individual who may have substantial barriers to employment by reason of age.

"Divestiture" means the transfer of any covered establishment from one employer to another because of the sale, transfer, merger, bankruptcy, or other business takeover or transaction of business interests that causes the covered establishment's employees to become dislocated workers.

"Employee" means any individual engaged in service to an employer.

"Employer" means any individual or entity that, directly or indirectly, owns, operates, or has a controlling interest in a covered establishment, excluding the State or any political subdivision thereof.

"Partial closing" means the permanent shutting down of a portion of operations within a covered establishment due to the sale, transfer, merger, and other business takeover or transaction of business interests and results in or may result in the termination of a portion of the employees of a covered establishment by the employer.

"Person" means one or more individuals, partnerships, associations, corporations, business trust, legal representatives, or any organized group of persons.

"Relocation" means the removal of all or substantially all of the industrial, commercial, or business operations in a covered establishment to a location outside the State of Hawaii. [L 1983, c 195, pt of §1; am L 1987, c 377, §2; am L 1993, c 6, §17; am L Sp 2007, c 5, §1]



§394B-3 - Employment opportunities.

[§394B-3]  Employment opportunities.  The director shall identify job opportunities that exist within or outside the labor market area for which dislocated workers could be retrained and assisted in securing and whether assistance and training opportunities for such employment exist or could be provided within the labor market area. [L 1983, c 195, pt of §1]



§394B-4 - Dislocated workers program.

[§394B-4]  Dislocated workers program.  The director shall establish a program to assist dislocated workers to obtain employment through assistance, training, and related employment services which may include but not be limited to:

(1)  Job search assistance;

(2)  Job development;

(3)  Training in job skills;

(4)  Supportive services including commuting assistance, day care for dependents, and financial, career, and personal counseling;

(5)  Pre-layoff assistance;

(6)  Relocation assistance;

(7)  Mediation services or other programs conducted in cooperation with employers or labor organizations to provide early intervention in the event of major business closures;

(8)  Added costs to employers; and

(9)  Stipends and allowances. [L 1983, c 195, pt of §1]



§394B-5 - Relocation assistance.

[§394B-5]  Relocation assistance.  The director may provide relocation assistance if:

(1)  The dislocated worker cannot obtain employment within commuting distance; and

(2)  The individual has secured suitable long duration employment or obtained a bona fide job offer in a relocation area within the State. [L 1983, c 195, pt of §1]



§394B-6 - Training costs to employers.

[§394B-6]  Training costs to employers.  Added costs to employers shall be restricted to increased costs incurred by employers when they assume the responsibility for assisting or training dislocated workers.  Such costs may include those incurred for assistance and training supervision, for maintaining assistance or training records, for monitoring progress of training and implementing performance standards, for the additional costs of production time allocated for training on the job, and for similar functions essential to dislocated workers assistance and training. [L 1983, c 195, pt of §1]



§394B-7 - Labor organization consultation.

[§394B-7]  Labor organization consultation.  Any activity under this chapter which provides service to a substantial number of members of a labor organization shall be conducted only after full consultation with the appropriate labor organization. [L 1983, c 195, pt of §1]



§394B-8 - Coordination with federal programs.

[§394B-8]  Coordination with federal programs.  The director shall develop plans for the implementation of this program which shall include appropriate provisions for the coordination of program activities with related state and federal programs and which shall document the requirements of section 394B-3 and describe those activities to be carried out. [L 1983, c 195, pt of §1]



§394B-9 - Notification; penalty.

§394B-9  Notification; penalty.  (a)  An employer in a covered establishment shall provide to each employee and the director written notification of a closing, divestiture, partial closing, or relocation at least sixty days prior to its occurrence.

(b)  An employer that violates this section shall be liable to each affected employee for an amount equal to back pay and benefits for the period of violation not to exceed sixty days.  This liability may be reduced by any:

(1)  Wages the employer pays during the notice period; and

(2)  Voluntary and unconditional payment not required by a legal obligation.

(c)  An employer of a covered establishment that is  actively seeking a buyer for a sale, transfer, or merger shall not be required to provide the notice required under subsection (a) until the employer has entered into a binding agreement for the sale, transfer, or merger of the covered establishment that results in a divestiture.

(d)  An employer who fails to provide notice under this section shall be subject to a civil penalty not to exceed $500 for each day of the violation and the amount shall be deposited in the employment and training fund under section 383-128; provided that the employer may avoid the penalty if the employer satisfies its liability to each affected employee within three weeks after the closing.  In any suit, the court, in its discretion, may award the prevailing party reasonable attorney's fees and costs. [L 1987, c 377, pt of §3; am L 2001, c 211, §1; am L Sp 2007, c 5, §2]



§394B-10 - Dislocated worker allowance.

[§394B-10]  Dislocated worker allowance.  (a)  Whenever a closing, partial closing, or relocation occurs, the employer shall provide each affected employee who applies for and is found eligible for unemployment compensation benefits for a particular week under chapter 383 and based in whole or in part upon employment in the closed, partial closed, or relocated plant a payment, denominated a dislocated worker allowance as a supplement to any unemployment compensation benefit received for that week.

(b)  The amount of such weekly payment shall be the difference between the employee's average weekly wages (including any payments for periods of compensated leave) prior to the closing (partial closing or relocation) and the weekly unemployment compensation benefits received.

(c)  For any one closing, partial closing, or relocation, an otherwise eligible employee ceases to be eligible for a dislocated worker allowance once he or she has received such an allowance from the covered employer for a total of four weeks.

(d)  Receipt of a dislocated employee allowance shall not affect an employee's eligibility for unemployment compensation benefits for any week, or the amount of such benefits.

(e)  The director of labor and industrial relations may adopt, amend, or repeal such rules and regulations as the director deems necessary or suitable for the administration of this chapter.  The rules and regulations when prescribed in accordance with chapter 91 shall have the force and effect of law and shall be enforced in the same manner as this chapter.

(f)  Notwithstanding the provisions of this section, any contractual agreement arrived at through a collective bargaining process that results in providing supplemental unemployment compensation benefits for an affected employee shall supersede, with respect to that employee, the requirements of this section. [L 1987, c 377, pt of §3]



§394B-11 - Prompt payment of wages and benefits.

[§394B-11]  Prompt payment of wages and benefits.  An employer in a covered establishment shall pay on the effective date of a closing, partial closing, or relocation to each employee all wages, benefits, and other forms of compensation due and owing to said employee. [L 1987, c 377, pt of §3]



§394B-12 - Civil penalties.

§394B-12  Civil penalties.  Except as provided in section 394B‑9(b), any employer who fails to conform to the provisions of this chapter shall be liable to each of the employees affected in an amount equal to the value of all their wages, benefits, and other compensation for the three months preceding the closure, partial closure, or relocation of the covered establishment. [L 1987, c 377, pt of §3; am L Sp 2007, c 5, §3]



§394B-13 - Employees remedies.

[§394B-13]  Employees remedies.  (a)  An action by an employee to enforce the provisions of this chapter may be maintained in any court of competent jurisdiction by any one or more employees for and in behalf of oneself or themselves, or the employee or employees may designate an agent or representative to maintain the action.

(b)  The court in any action brought under this section shall, in addition to any judgment awarded to the plaintiff or plaintiffs, allow costs of action, including costs of fees of any nature, and reasonable attorney's fees, to be paid by the defendant.

(c)  The court may also provide injunctive relief in appropriate circumstances. [L 1987, c 377, pt of §3]






CHAPTER 396 - OCCUPATIONAL SAFETY AND HEALTH

§396-1 - Short title.

[§396-1]  Short title.  This chapter shall be known as the "Hawaii Occupational Safety and Health Law". [L 1972, c 57, pt of §1]



§396-2 - Findings and purpose.

§396-2  Findings and purpose.  Through years of research and study, Congress has found that the number of industrial accidents that take place in the United States can be reduced if certain minimum standards are established and enforced.

Congress has also found that personal injuries and illnesses arising out of work situations impose a substantial burden upon, and are a hindrance to, interstate commerce in terms of lost production, wage loss, medical expenses, and disability compensation payments.  The overall congressional findings would definitely be applicable to Hawaii.  There is a need to assure so far as possible, every working man and woman in the State safe and healthful working conditions.  This legislation is also designed to permit and encourage employer and employee efforts to reduce injury and disease arising out of employment, and to stimulate them to institute new programs and to perfect existing programs for providing safe and healthful working environments. [L 1972, c 57, pt of §1; am L 1976, c 95, §2]

Case Notes

Cited:  59 H. 53, 575 P.2d 1299.



§396-3 - Definitions.

§396-3  Definitions.  When used in this chapter:

"Appeals board" means the Hawaii labor relations board.

"Certified safety professional" means an individual who is certified by the board of certified safety professionals.

"Dealer" means, for the purpose of the section concerning explosives, any person, corporation, partnership, association, association of dealers, or other form of business enterprise engaged in the business of buying and selling explosives.

"Department" means the department of labor and industrial relations.

"Director" means the director of labor and industrial relations or the director's designee.

"Employee" means every natural person who is required or directed or permitted or suffered by any employer to engage in any employment, or to go to work or be at any time in any place of employment.

"Employee of the State" includes officers and employees of the department of labor and industrial relations, and persons acting in behalf of the department in an official capacity, whether temporarily or with or without compensation.

"Employer" means:

(1)  The State and every state agency;

(2)  Each county and all public and quasi-public corporations and public agencies therein;

(3)  Every person which has any natural person in service;

(4)  The legal representative of any deceased employer;

(5)  Every person having direction, management, control, or custody of any employment, place of employment, or any employee.

"Employment" includes the carrying on of any trade, business, occupation, or work, including all excavation, demolition, and construction work, or any process or operation in any way related thereto, in which any person is engaged to work for hire except domestic service in or about a private home.

"Hoisting machine" means a machine with a hoist line, sling, or hydraulic lifting mechanism used in construction, demolition, or excavation work.

"Hoisting machine operator" means any individual who operates a hoisting machine in the State.

"Occupational safety and health standard" means a standard which requires conditions, or the adoption or use of one or more practices, means, methods, operations, or processes, reasonably necessary or appropriate to provide safe or healthful employment and places of employment.

"Place of employment" means any place, and the premises appurtenant thereto, where employment is carried on.

"Safe" and "safety" as applied to an employment or place of employment mean such freedom from danger to employees as the nature of the employment reasonably permits.

"Safety device" and "safeguard" shall be given a broad interpretation so as to include any practicable method of mitigating or preventing a specific danger.

"Serious violation" means a violation that carries with it a substantial probability that death or serious physical harm could result from a condition that exists, or from one or more practices, means, methods, operations, or processes that have been adopted or are in use, in a place of employment, unless the employer did not, and could not with the exercise of reasonable diligence, have known of the presence of the violation.

"Wilful violation" means a voluntary act or omission by the employer, as distinguished from an accidental act or omission, that is done with intentional disregard of, or plain indifference to, any standard, rule, citation, or order issued under the authority of this chapter.  A wilful violation does not require a showing of malicious intent or bad motive. [L 1972, c 57, pt of §1; am L 1974, c 152, §1; am L 1975, c 50, §1; am L 1976, c 95, §1; am L 1977, c 179, §1; gen ch 1985; am L 1993, c 175, §1; am L 1997, c 347, §1; am L 1998, c 165, §3 and c 259, §§1, 2; am L 2002, c 104, §2]

Case Notes

Employer must provide a safe place to work to whomever the employer requires or permits to perform work on the employer's premises, including an employee of an independent contractor.  59 H. 53, 575 P.2d 1299.



§396-4 - Powers and duties of department.

§396-4  Powers and duties of department.  (a)  Administration.  The department shall be responsible for administering occupational safety and health standards throughout the State.

(1)  The department shall prescribe and enforce rules under chapter 91 as may be necessary for carrying out the purposes and provisions of this chapter.  The department shall make reports to the Secretary of Labor in the form and containing the information that the Secretary from time to time shall require pursuant to federal law;

(2)  The department shall adopt, amend, or repeal occupational safety and health standards in the manner prescribed by rules adopted hereunder.  Emergency temporary standards may be adopted without conforming to chapter 91 and without hearings to take immediate effect upon giving a statewide public notice of the emergency temporary standard or upon any other date that may be specified in the notice.  An emergency temporary standard may be adopted if the director determines:

(A)  That employees are exposed to grave danger from exposure to substances or agents determined to be toxic or physically harmful or from new hazards; and

(B)  That the emergency standard is necessary to protect employees from danger.

The emergency temporary standard shall be effective until superseded by a standard adopted in accordance with the procedures set forth in chapter 91, but in any case shall be effective no longer than six months;

(3)  Variances from occupational safety and health standards adopted under this chapter may be granted upon application of an employer or employers.  Application for variances must correspond to procedures set forth in the rules of this chapter.  The director may issue an order for variance if the director determines that the proponent of the variance has demonstrated that the conditions, practices, means, methods, operations, or processes used or proposed to be used by the employer will provide employment and places of employment to the employer's employees which are as safe and healthful as those which would prevail if the employer complied with the standard.  The employer shall also notify the employer's employees upon each application for variance and the employees shall be given an opportunity to request and participate in hearings or other proceedings relating to applications for variance.  No inference of admission of violation of a standard shall be made against the employer by reason of the employer's application for variance; and

(4)  The department, upon the application of any employer or other person affected thereby, may grant any time that may reasonably be necessary for compliance with any order.  Any person affected by an order may petition the department for an extension of time, which may be granted if the department finds it necessary; and

(5)  The department shall regulate hoisting machines and shall certify their operators.

(b)  Inspection and investigation.

(1)  Authorized representatives of the director shall have the right to enter without delay any place of employment during regular working hours and at other reasonable times;

(2)  The department shall inspect places of employment and machines, devices, apparatus, and equipment for the purpose of insuring adequate protection to the life, safety and health of workers;

(3)  The department shall inspect construction activities for the purpose of protecting the health and safety of employees and the general public.  A construction activity includes any activity related to the erection, construction, alteration, demolition or maintenance of buildings, structures, bridges, highways, roadways, dams, tunnels, sewers, underground buildings or structures, underground pipelines or ducts, and any other construction project or facility;

(4)  The department may investigate the cause of all industrial injuries resulting in disability or death which occur in any employment, or place of employment, and may make reasonable orders and recommendations with respect to the cause of the injuries;

(5)  The department shall have the right to question privately any employer, owner, operator, agent or employee in investigation, enforcement and inspection activities;

(6)  There shall be a prohibition against advance notice of inspection except that written exception may be expressly authorized by the director in the director's discretion and pursuant to the rules and regulations promulgated under this chapter.  Those inspections requiring advance notice for preparation or for other purposes of inspection as further defined in the rules and regulations promulgated under this chapter shall not be included in the prohibition against advance notice;

(7)  An employee of the State acting within the scope of the employee's office, employment, or authority under this chapter shall not be liable in or made a party to any civil action growing out of the administration or enforcement of this chapter.

(c)  Education and training.

(1)  The department may disseminate through exhibitions, moving pictures, lectures, pamphlets, and any other method of publicity, information to employers, employees and the general public regarding the causes and prevention of industrial accidents and injuries.

(2)  Where appropriate, the department shall undertake programs in training and consultation with employers and employees as a means of encouraging voluntary compliance.

(d)  Enforcement.

(1)  Whenever right of entry or inspection is refused to an authorized representative of the director, the department may apply to the circuit court of the circuit where such place of employment exists for a search warrant providing on its face that the wilful interference with its lawful execution may be punished as a contempt of court.

(2)  Whenever the department finds that any employment or place of employment or the operation of any machine, device, apparatus, or equipment is not safe, or that any practice, means, method, operation, or process employed or used in connection therewith is unsafe or does not afford adequate protection to the life, safety and health of employees in the employment, the department shall make a citation or an order relative thereto which is necessary to render the employment or place of employment safe and protect the life and safety of employees therein and deliver the same to the employer.  The department may in the citation or order direct that, in the manner and within a time specified, such additions, repairs, improvements, or changes be made and such safety devices and safeguards be furnished, provided and used as are reasonably required to render the employment or place of employment safe.  The employer shall obey and observe all citations or safety orders and post said citation or order at or near the place where the violation, referred to in the citation or order occurred.

(3)  Whenever in the opinion of the department the condition of any employment or place of employment, or the operation of any machine, device, apparatus, or equipment, or any practice, means, method, operation, or process employed or used, is in an unsafe condition or is not properly guarded or is dangerously placed, the use thereof may be prohibited by the department, and a citation or order to that effect shall be posted prominently in the working place.  The citation or order shall be removed:  (A) when a determination has been made by the department that the place of employment, machine, device, apparatus, or equipment is made safe and the required safeguards or safety devices are provided for; and (B) by an authorized representative of the department.

(4)  Whenever in the opinion of the department the condition of any employment or place of employment, or the operation of any machine, device, apparatus, or equipment, or any practice, means, method, operation, or process employed or used constitutes an imminent hazard to the life or safety of any person, the department may apply to the circuit court of the circuit in which such place of employment, machine, device, apparatus, or equipment is situated or such practice, means, method, operation, or process is employed for an injunction restraining the use or operation thereof until the use or operation is made safe.

The application to the circuit court accompanied by an affidavit showing that the use or operation exists in violation of a standard, rule, regulation, citation or order of the department and constitutes an imminent hazard to the life or safety of any employee, and accompanied by a copy of the standard, rule, regulation, citation or order applicable thereto, shall warrant, in the discretion of the court, the immediate granting of a temporary restraining order.  If the department arbitrarily or capriciously fails to seek relief under this section, any employee who may be injured by reason of such failure or a representative of said employee may bring an action against the department in the circuit court of the circuit in which the imminent hazard is alleged to exist for a writ of mandamus to compel the department to seek such an order and for such further relief as may be appropriate.  No bond shall be required from the department as a prerequisite to the granting of a restraining order.

(5)  The director and the director's authorized agents shall have the same powers respecting the administering of oaths, compelling the attendance of witnesses, the production of documentary evidence, and examining or causing to be examined witnesses as are possessed by a court, and may take depositions and certify to official acts.  The circuit court of any circuit upon application by the director shall have power to enforce by proper proceedings the attendance and testimony of any witness so subpoenaed.  Subpoena and witness fees and mileage in such cases shall be the same as in criminal cases in the circuit courts.  Necessary expenses of or in connection with any such hearings or investigations shall be payable from the funds appropriated for expenses of administration of the department.

No person shall be excused from attending or testifying or producing material, books, paper, correspondence, memoranda, and other records before the director or in obedience to subpoena on the grounds that the testimony or evidence, documentary or otherwise, required of the person may tend to incriminate the person or subject the person to a penalty or forfeiture; but no individual shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which the individual is compelled, after having claimed the individual's privilege against self-incrimination, to testify or produce evidence, documentary, or otherwise, except that such individuals so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying.

(6)  Where a condition or practice in a place of employment could reasonably be expected to cause death or serious physical harm, the department shall have the right, independent of any other enforcement powers under this chapter, to:  (A) immediately inform the employees and employers of such hazard by meeting, posted notice, or otherwise; (B) take steps to obtain immediate abatement of the hazard by the employer and where appropriate to initiate necessary legal proceedings to require such abatement.

(7)  The department may prosecute, defend, and maintain actions in the name of the department for the enforcement of the provisions of this chapter, including the enforcement of any order issued by it, the appeal of any administrative or court decision, and other actions necessary to enforce this chapter. [L 1972, c 57, pt of §1; am L 1974, c 152, §2; am L 1975, c 50, §2; am L 1976, c 95, §§3 to 5; am L 1980, c 19, §2; gen ch 1985; am L 1994, c 130, §§2, 4; am L Sp 1995, c 12, §§1, 2; am L 1997, c 347, §2; am L 1998, c 2, §95; am L 1999, c 28, §§1, 2]

Note

Transfer of funds.  L 1994, c 130, §4; L Sp 1995, c 12, §2.

Cross References

Depositions, see chapter 624.

Oaths, subpoenas, see §§1-21, 603-21.9, 621-1, 621-12.

Rules of Court

Injunctions, see HRCP rule 65.



§396-4.5 - Certification of safety and health professionals.

[§396-4.5]  Certification of safety and health professionals.  (a)  Only individuals receiving certification from the department as safety and health professionals shall be qualified to certify that an employer:

(1)  Has an effective safety and health program; and

(2)  Qualifies for a reduction in workers' compensation insurance premiums under section 431:14-103(b).

(b)  Certification as a safety and health professional shall be:

(1)  Issued to an individual only; and

(2)  Renewable.

(c)  Certificates issued under this section may be revoked or suspended by the director on any grounds specified in rules adopted under this chapter. [L 1995, c 234, §3]



§396-5 - REPEALED.

§396-5  REPEALED.  L 1980, c 19, §3.



§396-5.1 - Fees.

§396-5.1  Fees.  (a)  The director may establish fees pursuant to chapter 91 to be charged for the following:

(1)  Any aspect relating to the issuance of permits, certificates, or licenses required by this chapter or rule adopted by the director;

(2)  Searching, reviewing, segregating, and providing records pursuant to chapter 92F requests where such fees are not provided for under rules adopted by the office of information practices;

(3)  The costs of training materials used in department sponsored workshops; and

(4)  The costs of public notices required for variances, and public requests for adoption, amendment, or repeal of rules.

(b)  Fees received pursuant to subsection (a) shall be deposited into the general fund. [L 1996, c 156, §1]



§396-5.5 - REPEALED.

§396-5.5  REPEALED.  L 1980, c 19, §4.



§396-6 - Employer responsibility: safe place of employment; safety devices and safeguards.

§396-6  Employer responsibility:  safe place of employment; safety devices and safeguards.  (a)  Every employer shall furnish to each of the employer's employees employment and a place of employment which are safe as well as free from recognized hazards.  No employer shall require or direct or permit or suffer any employee to go or be in any employment or place of employment which is not free from recognized hazards that are causing or likely to cause death or serious physical harm to employees or which does not comply with occupational safety and health standards, rules, regulations, citations, or orders made pursuant to this chapter except for the specific purpose of abating said hazard.

(b)  Every employer shall furnish and use safety devices and safeguards, and shall adopt and use practices, means, methods, operations, and processes which are reasonably adequate to render such employment and place of employment safe.

(c)  No employer shall construct or cause to be constructed any place of employment that is not safe, and no employer shall occupy or maintain any unsafe place of employment.

(d)  Every employer shall make such reports as the Secretary of Labor may require pursuant to Public Law 91596 Section 8(c).

(e)  Each employer shall make, keep and preserve and make available to the department such records regarding the employer's activities relating to this chapter as the department may prescribe by regulation as necessary or appropriate for the enforcement of this chapter or for developing information regarding the causes and prevention of occupational accidents and illnesses.

The department shall prescribe regulations requiring employers to maintain accurate records of, and to make periodic reports on work related deaths, injuries and illnesses other than minor injuries requiring only first aid treatment and which do not involve medical treatment, loss of consciousness, restriction of work or motion, or transfer to another job.

(f)  All employers shall be required to post prominently in the working place all posters and information provided by the department for posting as well as notices informing employees of their rights and obligations under this chapter. [L 1972, c 57, pt of §1; am L 1974, c 152, §3; am L 1976, c 95, §6; gen ch 1985]

Case Notes

Statute recognizes limited exception relating to employees permitted on premises to abate specific hazard.  59 H. 53, 575 P.2d 1299.



§396-7 - Toxic materials.

[§396-7]  Toxic materials.  (a)  The department shall issue regulations requiring employers to maintain accurate records of employee exposures to potentially toxic materials or harmful physical agents which are required to be monitored or measured as prescribed under the rules and regulations.

(b)  All employers shall prominently post information regarding hazards in the employer's workplace including information about suitable precautions, relevant symptoms, and emergency treatment in case of exposure, and where appropriate, medical examination at no cost to employees with the results of such medical examinations being furnished only to appropriate state officials, and if the employee so requests, to the employee's own physician.  Where possible, said information shall additionally be posted or labeled on or near said hazard.  Where suitable protective equipment is available, all employers shall provide information concerning their availability and use to the affected employees including control or technological procedures with respect to such hazards including monitoring or measuring exposure.

(c)  No employee shall be permitted regular exposure to any substance which may materially impair the employee's health or functional capacity.

(d)  All employers shall provide prompt information to employees when they have been or are being exposed to toxic materials and harmful physical agents in concentrations or at levels in excess of those prescribed in the applicable safety and health standards.  This information may be fulfilled by:

(1)  Observation by employees of the monitoring or measuring of such materials or agents;

(2)  Employee access to the records of such monitoring or measuring after notice of exposure, and explanation of said monitoring or measuring procedures where necessary;

(3)  In addition to the above, information shall be provided to the employees of corrective action being taken. [L 1972, c 57, pt of §1; gen ch 1985]



§396-8 - Employee responsibility and rights.

§396-8  Employee responsibility and rights.  (a)  Employee compliance.  Each employee shall comply with occupational safety and health standards and all rules, regulations and orders issued under this chapter which are applicable to the employee's own actions and conduct.

(b)  Complaints to the department.  Complaints may be made to the department and where reasonable grounds exist for the department to believe there may be a hazard, there shall be an inspection in response to the complaint.

(c)  Opportunity for employees to participate in inspections.  At the time and place of inspections under section 396-4(b)(2), (3), and (4), an opportunity shall be provided for employees and their representatives to bring possible violations to the attention of the authorized representative of the director conducting said inspection in order to aid inspections.  This requirement may be fulfilled by allowing a representative of the employees and a representative of the employer to accompany the director's authorized representative during the physical inspection of the workplace, or in absence of the employees' representative, there shall be a consultation with a reasonable number of employees.

(d)  Notice of nonaction to employees.  The department shall notify the employees when the department decides not to take compliance action as a result of violations alleged by any employee or any representative of the employees.  This notice shall state the decision not to take compliance action, the reasons therefor, and the procedures for informal review of such decision.

(e)  Discharge or discrimination against employees for exercising any right under this chapter is prohibited.  In consideration of this prohibition:

(1)  No person shall discharge, suspend or otherwise discriminate in terms and conditions of employment against any employee by reason of:

(A)  The employee's failure or refusal to operate or handle any machine, device, apparatus, or equipment which is in any unsafe condition; or

(B)  The employee's failure or refusal to engage in unsafe practices in violation of this chapter or of any standard, rule, regulation, citation or order issued under the authority of this chapter;

(2)  Upon discretion of the director or request, names of complainants may be withheld from the employer;

(3)  No person shall discharge or in any manner discriminate against any employee because the employee has filed any complaint or instituted or caused to be instituted any proceeding under or related to this chapter, or has testified or intends to testify in any such proceeding, or acting to exercise or exercised on behalf of the employee or others any right afforded by this chapter;

(4)  Any employee who believes that there has been a discharge or discrimination against the employee by any person in violation of this subsection may, within sixty days after the violation occurs, file a complaint with the director alleging unlawful discharge or discrimination and setting forth the circumstances thereof;

(5)  Upon receipt of the complaint, the director shall investigate to determine if a discharge or discrimination in violation of this subsection has occurred;

(6)  If upon investigation the director determines that the provisions of this subsection have been violated, the director shall order the employer to provide all appropriate relief to the employee, including rehiring or reinstating the employee to the former position with back pay and restoration of seniority;

(7)  Within ninety days of receipt of a complaint filed under this subsection, unless extended by the director, the director shall notify the employee of the final determination and any subsequent action the department will take to resolve the complaint; and

(8)  Nothing in this subsection shall preclude any employee or representative of an employee from simultaneously pursuing a cause of action for injunctive relief or any other remedy provided by law.

(f)  Except for those complainants alleging violations under subsection (e) above, names of all complainants and witnesses shall be withheld from the employer unless prior permission is given by the complainant or witness to release the complainant's or witness' name. [L 1972, c 57, pt of §1; am L 1974, c 152, §4; am L 1976, c 95, §7; am L 1977, c 179, §2; gen ch 1985; am L 1993, c 204, §1]



§396-9 - Explosives.

§396-9  Explosives.  (a)  No person shall use, store, or deal in explosives unless the person has first obtained a certificate of fitness.  A certificate of fitness shall only be issued to an individual and shall set forth the individual's competency and provide for the individual's positive identification.  Certificates of fitness may be limited as to types or kinds of explosives or to the use of explosives for specific purposes.

(b)  No dealer shall sell or deliver explosives to any person who does not hold a certificate of fitness.

(c)  It shall be unlawful for any person to use or possess any explosives unless the person has a certificate of fitness or is using the explosives under the immediate supervision and direction of a holder of the certificate.

Any person who violates this section shall be subject to arrest and upon conviction, shall be fined not more than $1,000 or imprisoned not more than one year, or both, provided that an employer or an employee acting within the scope of employment shall not be deemed to be in violation of this section.

(d)  Any certificate of fitness issued under this section may be revoked or suspended by the director on any ground specified in the rules adopted under this chapter, or for any violation of this section.

(e)  Any certificate issued under this section, during any time of national emergency or crisis, may be suspended or canceled by the director.  A national emergency or crisis shall be deemed to exist when it has been so determined under section 134-34.

(f)  This section shall not apply to the armed forces of the United States, to employees of the United States, or the state or county police or fire departments who are authorized to handle explosives. [L 1972, c 57, pt of §1; am L 1975, c 50, §3; gen ch 1985; am L 1998, c 259, §3]



§396-10 - Violations and penalties.

§396-10  Violations and penalties.  (a)  Any employer who violates this chapter, or any occupational safety and health standard promulgated hereunder or any rule or regulation issued under the authority of this chapter, or who violates or fails to comply with any citation, notice or order made under or by virtue of this chapter or under or by virtue of any rule or regulation of the department, or who defaces, displaces, destroys, damages, or removes without the authority of the department any safety device, safeguards, notice or warning required by this chapter or any rule or regulation of the department may be assessed a civil penalty as specified in this chapter.

(b)  Any employer who has received an order or citation for a serious violation of any standard or rule adopted pursuant to this chapter shall be assessed a civil penalty of not more than $7,000 for each violation.

(c)  Any employer who has received an order or citation for a violation of any standard or rule adopted pursuant to this chapter, and the violation is specifically determined not to be of a serious nature, may be assessed a civil penalty of up to $7,000 for each violation.

(d)  Each day a violation continues shall constitute a separate violation except that during an abatement period only, no additional penalty shall be levied against the employer.

(e)  Any employer who violates any of the posting requirements prescribed under this chapter shall be assessed a civil penalty of up to $7,000 for each violation.

(f)  Any employer who wilfully or repeatedly violates this chapter, or any standard, rule, citation, or order issued under the authority of this chapter, shall be assessed a civil penalty of not less than $5,000 nor more than $70,000 for each violation.

(g)  Any employer convicted of wilful or repeated violation of any standard, rule, citation, or order issued under authority of this chapter resulting in the death of an employee shall be punished by a fine of not more than $70,000 or by imprisonment for not more than six months or both, except that if the conviction is for a violation committed after a first conviction, punishment shall be by a fine of not more than $70,000 or by imprisonment for not more than one year or both.  Failure to correct a violation for which an order or citation of arrest has been issued shall be evidence of wilful conduct.

(h)  Any employer who has received an order for violation under section 396-8(e) may be assessed a civil penalty of not more than $1,000 for each violation.

(i)  Any person who gives advance notice of any inspection to be conducted under this chapter, without authority from the director or the director's designees shall, upon conviction be punished by a fine of not more than $1,000 or by imprisonment for not more than six months, or by both.

(j)  The director shall have authority to assess all civil penalties provided in this section, giving due consideration to the appropriateness of the penalty with respect to the size of the business of the employer being charged, the gravity of the violation, the good faith of the employer, and the history of previous violations.

(k)  Civil penalties imposed under this chapter shall be paid to the department and may be recovered by civil action in the name of the department and the State brought in the district or circuit court for the circuit where the violation is alleged to have occurred or where the employer has its principal office.

(l)  When an alleged violation of any provision of this chapter or any standard, rule, or order made thereunder has occurred, the department shall promptly issue a written citation, order, or notice thereof to the employer who shall be required to post the citation, order, or notice.  The citation, order, or notice thereof shall include the abatement requirements and within a reasonable time the employer shall be advised of the proposed sanctions, including proposed penalties.  Whenever reference is made to posting of any citation, order, notice, petition, decision, or any other type of document issued by the director under this chapter and rules adopted pursuant to this chapter, the employer shall post copies of the document at the work site involved or affected and at the place or places where notices to the employees involved are normally posted.  Where posting starts the time for notice of action to or for appeal by employees under this chapter and rules adopted under this chapter, the document shall be posted by the employer upon receipt or on the next business day following receipt.

(m)  Whoever knowingly makes any false statement, representation, or certification in any application, record, report, plan, or other document filed or required to be maintained pursuant to this chapter shall, upon conviction, be punished by a fine of not more than $10,000, or by imprisonment for not more than six months, or by both.

(n)  Criminal offenses committed against any employee of the State acting within the scope of the employee's office, employment, or authority under this chapter shall be subject to the penalties set forth in the Hawaii Penal Code; provided that:

(1)  Ten years shall be added to the maximum term of imprisonment (unless life imprisonment is imposed) and $50,000 shall be added to the maximum fine imposed for conviction of a class A felony;

(2)  Five years shall be added to the maximum term of imprisonment and $25,000 shall be added to the maximum fine imposed for conviction of a class B felony;

(3)  Three years shall be added to the maximum term of imprisonment and $10,000 shall be added to the maximum fine for conviction of a class C felony;

(4)  One year shall be added to the maximum term of imprisonment and $2,000 shall be added to the maximum fine for conviction of a misdemeanor; and

(5)  The maximum term of imprisonment and maximum fines prescribed for misdemeanors under the Hawaii Penal Code shall apply to convictions of a petty misdemeanor. [L 1972, c 57, pt of §1; am L 1974, c 152, §5; am L 1975, c 50, §4; am L 1976, c 95, §8; am L 1977, c 179, §3; gen ch 1985; am L 1992, c 94, §§1 to 3; am L 1993, c 175, §2]



§396-11 - Review.

§396-11  Review.  (a)  Any citation, proposed penalty, or order of the director shall be final and conclusive against the employer unless the employer files with the director a written notice of contest of the citation, the abatement period stated in the citation, the proposed penalty, or order within twenty days after receipt of the citation, proposed penalty, or order.

(b)  The employer may petition the director for modification of the abatement requirements in a citation; provided the employer shall file the petition no later than the close of the next business day following the date on which abatement is required, or under exceptional circumstances and for good cause shown, at a later date.  The petition for modification may be filed after the twenty-day period for contesting the citation has expired if the initial abatement period stated in the citation expires after the twenty-day period for filing a notice of contest has run.

(c)  The director shall issue an order either affirming or modifying the abatement requirement.  The director may issue an order modifying the abatement requirement upon a showing by the employer of a good faith effort to comply with the abatement requirements of a citation and that abatement has not been completed because of factors beyond the employer's reasonable control.

(d)  Any employee or representative of employees may file with the director a written notice of contest of the initial abatement period stated in a citation or order alleging that the period of time fixed for abatement is unreasonable; provided the notice is filed within twenty days after the citation or order has been posted.  Any employee or representative of employees may also file a written notice of contest of an order granting modification of the abatement period; provided the notice shall be filed within ten days of the posting of the order.

(e)  Any employee or representative of employees may file a notice of contest of an order of the director denying a complaint of discrimination filed by an employee pursuant to section 396-8(e); provided that in each case the notice is filed within twenty days after receipt of the order by the employee.

(f)  Any employee or representative of employees may file a notice of contest of an order granting an employer's application for a variance under section 396-4(a)(3); provided the notice is filed within twenty days after the posting of a final order or decision of the director.

(g)  Upon receipt, the director shall advise the appeals board of any notice of contest.

(h)  The appeals board shall afford an opportunity for a de novo hearing on any notice of contest except where rules require a prior formal hearing at the department level, the proceedings of which are required to be transcribed, in which case review before the appeals board shall be confined to the record only.

(i)  The appeals board may affirm, modify, or vacate the citation, the abatement requirement therein, or the proposed penalty or order or continue the matter upon terms and conditions as may be deemed necessary, or remand the case to the director with instructions for further proceedings, or direct other relief as may be appropriate.

(j)  The affected employees or representatives of affected employees shall be provided an opportunity to participate as parties to hearings under this section.

(k)  The director shall submit annual reports to the legislature on the number of contests filed pursuant to this section, the disposition of each, and information indicating whether the issue involved an employee or employees of the department who failed to act within the scope of their office, employment, or authority under this chapter. [L 1972, c 57, pt of §1; am L 1974, c 152, §6; am L 1975, c 50, §5; am L 1976, c 95, §9; am L 1977, c 179, §4; gen ch 1985; am L 1992, c 94, §4]

Case Notes

As transmission of facsimile copies was not specifically allowed by any applicable statute or rule, including Hawaii administrative rule §12-51-19, faxing a notice of contest to the occupational safety and health office did not satisfy the filing requirement under subsection (a).  120 H. 135 (App.), 202 P.3d 596.

Where company mailed an original notice of contest to the director that was postmarked within the twenty-day deadline under Hawaii administrative rule §12-51-19, company timely filed its notice of contest under subsection (a) and the Hawaii labor relations board and the circuit court had jurisdiction to decide the merits of the company's challenge to the safety violation citation.  120 H. 135 (App.), 202 P.3d 596.



§396-12 - Judicial review.

§396-12  Judicial review.  Except where an order has already become final for failure to contest, the decision and order of the appeals board shall be final and conclusive unless the director or any party to the proceedings before the appeals board obtains a review thereof in the manner provided in chapter 91 by instituting proceedings in the circuit court of the circuit in which the place of employment, machine, device, apparatus, or equipment is situated or such practice, means, method, operation, or process is employed.  The hearing on review shall be on the record and the department shall be deemed a party to any such proceedings.  The court shall give precedence to such proceedings over all other civil cases. [L 1972, c 57, pt of §1; am L 1975, c 50, §6; am L 1976, c 95, §10]



§396-13 - Trade secrets.

§396-13  Trade secrets.  Information obtained by the department containing or revealing a trade secret shall be held confidential and access shall be limited to authorized representatives of the director concerned with carrying out this chapter or when relevant in any proceeding under this chapter.  In such proceeding the director, the appeals board, or the court shall issue such orders as may be appropriate to protect the confidentiality of trade secrets. [L 1972, c 57, pt of §1; am L 1974, c 152, §7; am L 1975, c 50, §7]



§396-14 - Evidence.

§396-14  Evidence.  No record or determination of any administrative proceeding under this chapter or any statement or report of any kind obtained, received, or prepared in connection with the administration or enforcement of this chapter shall be admitted or used, whether as evidence or as discovery, in any civil action growing out of any matter mentioned in the record, determination, statement, or report other than an action for enforcement or review under this chapter. [L 1972, c 57, pt of §1; am L 1987, c 42, §1]

Attorney General Opinions

This section prohibits disclosure of information relating to the identification of witnesses and information given by them in an accident investigation.  Att. Gen. Op. 76-3.



§396-15 - Exception to liability.

[§396-15]  Exception to liability.  Any employee who is required by the regulations under this chapter to be trained and certified in first aid, and consequently renders first aid care as provided by this chapter, shall not be liable for any civil damages resulting from the employee's acts or omissions, except for such damages as may result from the employee's gross negligence or wanton acts or omissions. [L 1976, c 155, §1; gen ch 1985]



§396-16 - Exception for federal jurisdiction.

[§396-16]  Exception for federal jurisdiction.  Nothing in this chapter shall apply to working conditions of employees with respect to which any federal agency exercises statutory authority to prescribe and enforce standards or regulations affecting occupational safety or health. [L 1977, c 179, §5]



§396-17 - REPEALED.

§396-17  REPEALED.  L 1999, c 28, §2.



§396-18 - Safety and health programs for contractors bidding on state construction jobs.

[§396-18]  Safety and health programs for contractors bidding on state construction jobs.  (a)  All bids and proposals in excess of $100,000 for state construction jobs as defined in section 103D-104 shall include a signed certification from the bidder or offerer that a written safety and health plan for the job will be available and implemented by the notice to proceed date of the project.  The written safety and health plan shall include:

(1)  A safety and health policy statement reflecting management commitment;

(2)  A description of the safety and health responsibilities of all levels of management and supervisors on the job and a statement of accountability appropriate to each;

(3)  The details of:

(A)  The mechanism for employee involvement in job hazard analysis;

(B)  Hazard identification, including periodic inspections and hazard correction and control;

(C)  Accident and "near-miss" investigations; and

(D)  Evaluations of employee training programs;

(4)  A plan to encourage employees to report hazards to management as soon as possible and to require management to address these hazards promptly; and

(5)  A certification by a senior corporate or company manager that the plan is true and correct.

(b)  Failure to submit the required certification may be grounds for disqualification of the bid or proposal.

(c)  Failure to have available on site or failure to implement the written safety and health plan by the project's notice to proceed date shall be considered wilful noncompliance and be sufficient grounds to disqualify the award and terminate the contract. [L 1995, c 199, §2]



§396-19 - Hoisting machine operators advisory board.

§396-19  Hoisting machine operators advisory board.  (a)  There is created a hoisting machine operators advisory board, which shall be placed in the department for administrative purposes, to be composed of five members to serve without compensation and without reimbursement for expenses.  Members shall be appointed by the governor under section 26-34.

The board shall adopt rules pursuant to chapter 91 for the certification of hoisting machine operators.

(b)  The hoisting machine operators advisory board may employ a 0.5 full-time equivalent executive director, without regard to chapters 76 and 89 and may dismiss such person as it finds necessary for the performance of its function and duties.  The board shall have the authority to fix the executive director's compensation. [L 1998, c 165, pt of §2; am L 2002, c 222, §2]



§396-0020

[§396-20]  Hoisting machine operators' certification revolving fund.  (a)  There is established in the state treasury a revolving fund to be known as the hoisting machine operators' certification revolving fund into which shall be deposited all fees, penalties, fines, and interest collected from:

(1)  Certification of hoisting machine operators;

(2)  Interest and investment moneys earned on any moneys in the fund; and

(3)  All moneys received for the fund from any source.

The moneys in the fund may be used to carry out the purposes of this section.  The director of finance shall disburse the moneys in the fund in accordance with instructions from the director.

(b)  The fund may be used for:

(1)  Personnel and operating expenses for an executive director for the hoisting machine operators advisory board;

(2)  All necessary board costs and reimbursements;

(3)  Preparation and dissemination of public information on hoisting machine operators' certification and training;

(4)  Preparation of annual reports on certification program activities and accomplishments and on the fund; and

(5)  Any reimbursements to the state general fund for funds appropriated by the legislature to establish the revolving fund.

(c)  The director shall submit an annual report to the legislature on the status of the fund, including expenditures and program results, not less than twenty days prior to the convening of each regular session. [L 1998, c 165, pt of §2]

Note

Return of start-up money to the legislature on July 1, 2000.  L 1998, c 165, §6.

Transfer of certain interest earnings to general fund until June 30, 2015. L 2009, c 79, §30(a)(36).






CHAPTER 397 - BOILER AND ELEVATOR SAFETY LAW

§397-1 - Short title.

[§397-1]  Short title.  This chapter shall be known as the "Boiler and Elevator Safety Law". [L 1980, c 19, pt of §1]



§397-2 - Findings and purpose.

[§397-2]  Findings and purpose.  The legislature finds that the Hawaii occupational safety and health law does not adequately provide for the safe operation and use of boilers, pressure systems, amusement rides, and elevators and kindred equipment.  The purpose of this law is to assure the safe operation and use of such apparatus in Hawaii. [L 1980, c 19, pt of §1]



§397-3 - Definitions.

[§397-3]  Definitions.  "Appeals board" means the department of labor and industrial relations appeals board.

"Boiler" means a closed vessel in which water is heated, steam is generated, steam is superheated or any combination thereof by the direct application of heat.  The term "boiler" includes fired units for heating or vaporizing liquids other than water where these units are separate from processing systems and complete within themselves.

"Contractor" means any person, firm or corporation installing, repairing or servicing and responsible for the safe operation of any boiler, pressure system, amusement ride, and elevator and kindred equipment or structure inspected pursuant to this chapter.

"Department" means the department of labor and industrial relations.

"Director" means the director of labor and industrial relations.

"Division" means the division of occupational safety and health.

"Elevator" means a hoisting and lowering mechanism permanently installed in a structure, designed to carry passengers or authorized personnel, equipped with a car or platform which moves in fixed guides and serves two or more fixed landings.

"Elevators and kindred equipment" as used in this chapter means elevators, escalators, dumbwaiters, moving walks, stage lifts, mechanized parking elevators, manlifts, inclined lifts, personnel hoists, aerial tramways, permanently installed material lifts, personal automatic trains and any other similar mechanized equipment used to convey people in places other than a public right-of-way.

"National Board" means the National Board of Boiler and Pressure Vessel Inspectors, 1055 Crupper Avenue, Columbus, Ohio 43229.

"Owner" means any person, firm or corporation with legal title to any boiler, pressure system, amusement ride, and elevator and kindred equipment inspected pursuant to this chapter who may or may not be the user.

"Pressure piping" means piping systems specified in the American National Standard Code for Pressure Piping developed and promulgated by the American Society of Mechanical Engineers.

"Pressure systems" means both pressure vessels and pressure piping as defined in this section.

"Pressure vessel" means a closed vessel in which pressure is obtained from an external source or by the direct application of heat from a direct or indirect source.

"User" means any person, firm or corporation legally in possession and responsible for the safe operation of any boiler, pressure system, amusement ride, and elevator and kindred equipment inspected pursuant to this chapter.

"Vendor" means any person, firm or corporation that sells or distributes any boiler, pressure system, amusement ride, and elevator and kindred equipment required to be inspected pursuant to this chapter. [L 1980, c 19, pt of §1]



§397-4 - Powers and duties.

§397-4  Powers and duties.  (a)  Administration.

(1)  The department shall establish a boiler and elevator inspection branch for the enforcement of the rules adopted under this chapter and other duties as assigned;

(2)  The department shall:

(A)  Implement and enforce the requirements of this chapter; and

(B)  Keep adequate and complete records of the type, size, location, identification data, and inspection findings for boilers, pressure systems, amusement rides, and elevators and kindred equipment required to be inspected pursuant to this chapter;

(3)  The department shall formulate definitions and adopt and enforce standards and rules pursuant to chapter 91 that may be necessary for carrying out this chapter.  Definitions and rules adopted in accordance with chapter 91 under the authority of chapter 396, prior to the adoption of this chapter that pertain to boilers, pressure systems, amusement rides, and elevators and kindred equipment required to be inspected pursuant to this chapter, shall be continued in force under the authority of this chapter;

(4)  Emergency temporary standards may be adopted without conforming to chapter 91 and without hearings to take immediate effect upon giving public notice of the emergency temporary standards or upon another date that may be specified in the notice.  An emergency temporary standard may be adopted, if the director determines:

(A)  That the public or individuals are exposed to grave danger from exposure to hazardous conditions or circumstances; and

(B)  That the emergency temporary standard is necessary to protect the public or individuals from danger.

Emergency temporary standards shall be effective until superseded by a standard adopted under chapter 91, but in any case shall be effective no longer than six months;

(5)  Variances from standards adopted under this chapter may be granted upon application of an owner, user, contractor, or vendor.  Application for variances shall correspond to procedures set forth in the rules adopted pursuant to this chapter.  The director may issue an order for variance, if the director determines that the proponent of the variance has demonstrated that the conditions, practices, means, methods, operations, or processes used or proposed to be used will provide substantially equivalent safety as that provided by the standards;

(6)  Permits.

(A)  The department shall issue a "permit to operate" regarding any boiler, pressure system, amusement ride, or elevator and kindred equipment if found to be safe in accordance with rules adopted pursuant to chapter 91;

(B)  The department may immediately revoke any "permit to operate" of any boiler, pressure system, amusement ride, or elevator and kindred equipment found to be in an unsafe condition or where a user, owner, or contractor ignores prior department orders to correct specific defects or hazards and continues to use or operate the above mentioned apparatus without abating the hazards or defects;

(C)  The department shall reissue a "permit to operate" to any user, owner, or contractor who demonstrates that the user, owner, or contractor is proceeding in good faith to abate all nonconforming conditions mentioned in department orders and the boilers, pressure systems, amusement rides, and elevators and kindred equipment are safe to operate; and

(D)  The department shall establish criteria for the periodic reinspection and renewal of the permits to operate, and may provide for the issuance of temporary permits to operate while any noncomplying boiler, pressure system, amusement ride, and elevator and kindred equipment are being brought into full compliance with the applicable standards and rules adopted pursuant to this chapter; provided that the period between an initial safety inspection or the inspection used as a basis for the issuance of a permit to operate, and any subsequent inspection of elevators and kindred equipment shall not exceed one year;

(7)  No boiler, pressure system, amusement ride, or elevator and kindred equipment which are required to be inspected by this chapter or by any rule adopted pursuant to this chapter shall be operated, except as necessary to install, repair, or test, unless a permit to operate has been authorized or issued by the department and remains valid; and

(8)  The department, upon the application of any owner or user or other person affected thereby, may grant time that may reasonably be necessary for compliance with any order.  Any person affected by an order may for cause petition the department for an extension of time.

(b)  Inspection and investigation.

(1)  Authorized representatives of the director shall have the right to enter without delay during regular working hours and at other reasonable times any place, establishment or premises in which are located boilers, pressure systems, amusement rides, and elevators and kindred equipment requiring inspection pursuant to this chapter.

(2)  The department shall inspect for the purpose of insuring compliance with the purposes and provisions of this chapter any activity related to the erection, construction, alteration, demolition or maintenance of buildings, structures, bridges, highways, roadways, dams, tunnels, sewers, underground buildings or structures, underground pipelines or ducts, and other construction projects or facilities.

(3)  The department shall review plans and make inspections, and investigations of boilers, and pressure systems, and the premises appurtenant to each at times and at intervals determined by the director for the purpose of insuring compliance with the purpose and provisions of this chapter.  This section shall not apply to single family dwellings or multiple dwelling units of less than six living units.

(4)  The department shall review plans and make inspections, and investigations of elevators and kindred equipment and the premises appurtenant to each at times and at intervals determined by the director for the purpose of insuring compliance with the purposes and provisions of this chapter.  This section shall not apply to single family dwellings.

(5)  The department shall inspect, at least semi-annually all mechanically or electrically operated devices considered as major rides and used as amusement rides at a carnival, circus, fair, or amusement park for the purpose of protecting the safety of the general public.  This section shall not apply to any coin operated ride or mechanically or electrically operated devices considered or known in the amusement trade as kiddie rides.

(6)  The department may investigate accidents involving boilers, pressure systems, amusement rides, and elevators and kindred equipment inspected under this chapter and may issue orders and recommendations with respect to the elimination and control of the cause factors.

(7)  The department shall have the right to question any employer, owner, operator, agent or employee in investigation, enforcement, and inspection activities covered by this chapter.

(8)  Any employee of the State acting within the scope of the employee's office, employment, or authority under this chapter shall not be liable in or made a party to any civil action growing out of the administration and enforcement of this chapter.

(c)  Education and training.

(1)  The department may disseminate through exhibitions, pictures, lectures, pamphlets, letters, notices, and any other method of publicity, to owners, users, vendors, architects, contractors, employees, and the general public information regarding boilers, pressure systems, amusement rides, and elevators and kindred equipment required to be inspected pursuant to this chapter.

(2)  Where appropriate, the department may undertake programs in training and consultation with owners, users, property management firms, vendors, architects, contractors, employees, and the general public regarding the safety requirements of this chapter and the rules and regulations.

(d)  Enforcement.

(1)  Whenever right of entry to a place to inspect any boiler, pressure system, amusement ride, or elevator and kindred equipment required by this chapter to be inspected is refused to an authorized representative of the director, the department may apply to the circuit court where such place exists for a search warrant providing on its face that the wilful interference with its lawful execution may be punished as a contempt of court.

(2)  Whenever the department finds that the construction of or the operation of any boiler, pressure system, amusement ride, or elevator and kindred equipment required to be inspected by this chapter is not safe, or that any practice, means, method, operation or process employed or used is unsafe or is not in conformance with the rules and regulations promulgated pursuant to this chapter, the department shall issue an order to render the construction or operation safe or in conformance with this chapter or rules and regulations and deliver the same to the contractor, owner, or user.  Each order shall be in writing and may be delivered by mail or in person.  The department may in the order direct that, in the manner and within a time specified such additions, repairs, improvements, or changes be made and such safety devices and safeguards be furnished, provided and used as are reasonably required to insure compliance with the purposes and provisions of this chapter.  The owner, or user, or contractor shall obey and observe all orders issued by the department or be subject to appropriate civil penalties.

(3)  Whenever in the opinion of the department the condition of, or the operation of boilers, pressure systems, amusement rides, or elevators and kindred equipment required to be inspected by this chapter, or any practice, means, method, operation, or process employed or used, is unsafe, or is not properly guarded or is dangerously placed, the use thereof may be prohibited by the department, an order to that effect shall be posted prominently on the equipment, or near the place or condition referred to in the order.  The order shall be removed when a determination has been made by an authorized representative of the department that the boilers, pressure systems, amusement rides, or elevators and kindred equipment are safe and the required safeguards or safety devices are provided.

(4)  When in the opinion of the department the operation of boilers, pressure systems, amusement rides, or elevators and kindred equipment, required to be inspected by this chapter or any practice, means, method, operation or process employed or used constitutes an imminent hazard to the life or safety of any person, or to property, the department may apply to the circuit court of the circuit in which such boilers, pressure systems, amusement rides, or elevators and kindred equipment are situated or such practice, means, method, operation or process is employed for an injunction restraining the use or operation until the use or operation is made safe.  The application to the circuit court accompanied by an affidavit showing that the use or operation exists in violation of a standard, rule, regulation, variance, or order of the department and constitutes an imminent hazard to the life or safety of any person or to property and accompanied by a copy of the standard, rule, regulation, variance, or applicable order, shall warrant, in the discretion of the court, the immediate granting of a temporary restraining order.  No bond shall be required from the department as a prerequisite to the granting of a restraining order.

(5)  The director and the director's authorized representative shall have the same powers respecting the administering of oaths, compelling the attendance of witnesses, the production of documentary evidence, and examining or causing to be examined witnesses as are possessed by the court and may take depositions and certify to official acts.  The circuit court of any circuit upon application by the director shall have the power to enforce by proper proceedings the attendance and testimony of any witness so subpoenaed.  Subpoena and witness fees and mileage in such cases shall be the same as in criminal cases in the circuit courts.  Necessary expenses of, or in connection with, such hearings or investigations shall be payable from the funds appropriated for expenses of administration of the department.  No person shall be excused from attending or testifying or producing materials, books, papers, correspondences, memoranda, and other records before the director or in obedience to subpoena on the grounds that the testimony or evidence, documentary or otherwise, required of the person may tend to incriminate the person or subject the person to a penalty or forfeiture; but no individual shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which the individual is compelled, after having claimed the individual's privilege against self-incrimination, to testify or produce evidence, documentary, or otherwise, except that such individuals so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying.

(6)  Where a condition or practice involving any boiler, pressure system, amusement ride, or elevator and kindred equipment required to be inspected by this chapter could reasonably be expected to cause death or serious physical harm, the department shall have the right, independent of any other enforcement powers under this chapter, to:

(A)  Immediately take steps to obtain abatement by informing the owners, users, contractors, and all persons in harms way of such hazard by meeting, posted notice, or otherwise;

(B)  Take steps to immediately obtain abatement through direct control or elimination of the hazard if after reasonable search, the user, owner or contractor or their representative is not available;

(C)  Take steps to obtain immediate abatement when the nature and imminency of the danger or hazard does not permit a search for the owner, user, or contractor; and

(D)  Where appropriate, initiate necessary legal proceedings to require abatement by the owner, user or contractor.

(7)  The department may prosecute, defend and maintain actions in the name of the department for the enforcement of the provisions of this chapter, including the enforcement of any order issued by it, the appeal of any administrative or court decision, and other actions necessary to enforce this chapter. [L 1980, c 19, pt of §1; gen ch 1985; am L 1998, c 2, §96 and c 142, §3; am L 2000, c 246, §1; am L 2002, c 216, §2]



§397-5 - Fees.

§397-5  Fees.  (a)  The director may prescribe reasonable fees to be charged for inspection, examination, other services rendered and for permits, certificates, or licenses, the issuance of which are required by this chapter or by any rule or regulation of the department promulgated pursuant to this chapter, and for:

(1)  Inspection by department of any boiler, pressure system, amusement ride, and elevator and kindred equipment for which a permit or certificate is required for its installation, operation or use and which is required to be inspected by this chapter or by any rule or regulation of the department; and

(2)  Examination of any person applying for permits, certificates or licenses as required by this chapter or by any rule or regulation of the department.

(b)  All fees received by the department pursuant to this section shall be paid into the general fund of the State. [L 1980, c 19, pt of §1; am L 1998, c 142, §§4, 9; am L 1999, c 163, §18; am L 2002, c 39, §19; am L 2003, c 178, §10]



§397-5.5 - REPEALED.

§397-5.5  REPEALED.  L 2003, c 178, §10.



§397-6 - Safety inspection by qualified inspectors.

§397-6  Safety inspection by qualified inspectors.  (a)  All safety inspections required under this chapter of boilers and pressure systems shall be performed by deputy boiler inspectors in the employ of the department who are qualified boiler inspectors and, when authorized by the director, may be performed by special inspectors who are qualified boiler inspectors in the employ of insurance companies insuring boilers or pressure systems in this State.

(b)  A qualified boiler inspector is a person eligible for or in possession of a valid commission issued by the National Board of Boiler and Pressure Vessel Inspectors and who has received from the director or the director's authorized agent briefings and instructions regarding the rules and regulations pertaining to boilers and pressure systems in this State.

(c)  All safety inspections required under this chapter of elevators and kindred equipment shall be performed by deputy elevator inspectors of the department who are qualified elevator inspectors and who are employed primarily for purposes of elevator and related inspection work.

(d)  A qualified elevator inspector is a person who meets the criteria of the American Society of Mechanical Engineers and the standards for the qualification of elevator inspectors of the American National Standards Institute and has satisfied requirements established by the department of labor and industrial relations. [L 1980, c 19, pt of §1; gen ch 1985; am L 1992, c 95, §1]



§397-7 - Complaints to the department.

[§397-7]  Complaints to the department.  (a)  Complaints may be made to the department and where reasonable grounds exist for the department to believe there may be a hazard, there shall be an inspection in response to the complaint.

(b)  Names of all complainants and witnesses shall be held in confidence by the department unless prior permission has been given by the complainant or witness to release the complainant's or witness' name or unless it has been determined by the attorney general that disclosure is necessary for enforcement and review of this chapter. [L 1980, c 19, pt of §1; gen ch 1985]



§397-8 - Violations and penalties.

§397-8  Violations and penalties.  (a)  The director shall have authority to assess all civil penalties provided in this section, giving due consideration to the appropriateness of the penalty with respect to the gravity of the violation, the good faith of the owner, user, contractor, or vendor and the history of previous violations.

(b)  Any owner, user, contractor, or vendor who violates this chapter, or any safety standard promulgated hereunder or any rule issued under the authority of this chapter, or who violates or fails to comply with any order made under or by virtue of this chapter or under or by virtue of any rule of the department, or who defaces, displaces, destroys, damages, or removes without the authority of the department any safety device, safeguard, notice, order, or warning required by this chapter or by any rule of the department shall be assessed a civil penalty of not more than $10,000 for each such violation.

(c)  Each day a violation continues shall constitute a separate violation except during an abatement period.

(d)  Whoever knowingly makes any false statement, representation, or certification in any application, record, report, plan or other document filed or required to be maintained pursuant to this chapter, shall, upon conviction, be punished by a fine of not more than $10,000, or by imprisonment for not more than six months, or by both.

(e)  Civil penalties owed under this chapter shall be paid to the department and may be recovered in a civil action in the name of the department and the State brought in the district or circuit court for the circuit where the violation is alleged to have occurred or where the owner, user, contractor or vendor has the owner's, user's, contractor's, or vendor's principal office.     (f)  Criminal offenses committed against any employee of the State acting within the scope of the employee's office, or employment, or authority under this chapter shall be subject to the penalties set forth in the Hawaii Penal Code provided that:

(1)  Ten years shall be added to the maximum term of imprisonment (unless life imprisonment is imposed) and $10,000 shall be added to the maximum fine imposed for conviction under a class A felony.

(2)  Five years shall be added to the maximum term of imprisonment and $5,000 shall be added to the maximum fine imposed for conviction under a class B felony.

(3)  Three years shall be added to the maximum term of imprisonment and $1,000 shall be added to the maximum fine for conviction under a class C felony.

(4)  One year shall be added to the maximum term of imprisonment and $500 shall be added to the maximum fine for conviction for a misdemeanor.

(5)  The maximum term of imprisonment and maximum fines prescribed for misdemeanors under the Hawaii Penal Code shall apply to convictions for a petty misdemeanor. [L 1980, c 19, pt of §1; gen ch 1985; am L 1999, c 229, §2]



§397-9 - Review and appeal.

[§397-9]  Review and appeal.  Any order of the director shall be final and conclusive against the owner, user, vendor, or contractor unless the owner, user, vendor, or contractor files with the director a written notice of contest of the order, the abatement period stated in the order, or the penalty stated in the order within twenty days after receipt of such order.

The owner, user, vendor, or contractor may petition the director for modification of the abatement requirements in an order.  The owner, user, vendor, or contractor shall file said petition no later than the close of the next business day following the date on which abatement is required or under exceptional circumstances and for good cause shown at a later date.  The petition for modification may be filed after the twenty-day period for contesting the order has expired where the initial abatement period stated in the order expires after the twenty-day period for filing a notice of contest has run.

The director shall issue an order either affirming or modifying the abatement requirement.  The director may issue an order modifying the abatement requirement upon a showing by the owner, user, vendor, or contractor of a good faith effort to comply with the abatement requirements of an order and that abatement has not been completed because of factors beyond the owner's, user's, vendor's, or contractor's reasonable control.

The director shall advise the appeals board of a notice of contest upon receiving any such notice.

The appeals board shall afford an opportunity for a hearing on any notice of contest.  Such hearings before the appeals board shall be de novo except where rules and regulations require a prior formal hearing at the department level, the proceedings of which are required to be transcribed, in which case review before the appeals board shall be confined to the record only.

The appeals board may affirm, modify, or vacate the order or continue the matter upon such terms and conditions as may be deemed necessary, or remand the case to the director with instructions for further proceedings or direct such other relief as may be appropriate. [L 1980, c 19, pt of §1; gen ch 1985]



§397-10 - Judicial review.

[§397-10]  Judicial review.  Except where an order has already become final for failure to contest, the decision and order of the appeals board shall be final and conclusive, unless the director or any party to the proceedings before the appeals board obtains a review thereof in the manner provided in chapter 91 by instituting proceedings in the circuit court of the circuit in which the boiler, pressure system, amusement ride, or elevator and kindred equipment is situated or such practice, means, method, operation, or process is employed.  The hearing on review shall be on the record and the department shall be deemed a party to any such proceedings.  The court shall give precedence to such proceedings over all other civil cases. [L 1980, c 19, pt of §1]



§397-11 - Trade secrets.

[§397-11]  Trade secrets.  Information obtained by the department containing or revealing a trade secret shall be held confidential and access shall be limited to authorized representatives of the director concerned with carrying out this chapter or when relevant in any proceeding under this chapter.  In such proceeding the director, the appeals board, or the court shall issue such orders as may be appropriate to protect the confidentiality of trade secrets. [L 1980, c 19, pt of §1]



§397-12 - Evidence.

§397-12  Evidence.  No record or determination of any administrative proceeding under this chapter or any statement or report of any kind obtained, received, or prepared in connection with the administration or enforcement of this chapter shall be admitted or used, whether as evidence or as discovery, in any civil action growing out of any matter mentioned in the record, determination, statement, or report other than an action for enforcement or review under this chapter. [L 1980, c 19, pt of §1; am L 1987, c 44, §1]






CHAPTER 398 - FAMILY LEAVE

§398-1 - Definitions.

PART I.  GENERAL PROVISIONS

Note

Sections 398-1 to 39811 designated as part I by L 1995, c 154, §2.

§398-1  Definitions.  As used in this chapter, unless the context clearly requires otherwise:

"Child" means an individual who is a biological, adopted, or foster son or daughter; a stepchild; or a legal ward of an employee.

"Department" means the department of labor and industrial relations.

"Director" means the director of labor and industrial relations.

"Employee" means a person who performs services for hire for not fewer than six consecutive months for the employer from whom benefits are sought under this chapter.

"Employer" means any individual or organization, including the State, any of its political subdivisions, any instrumentality of the State or its political subdivisions, any partnership, association, trust, estate, joint stock company, insurance company, or corporation, whether domestic or foreign, or receiver or trustee in bankruptcy, or the legal representative of a deceased person, who employs one hundred or more employees for each working day during each of twenty or more calendar weeks in the current or preceding calendar year.

"Employment" or "employed" means service, including service in interstate commerce, performed for wages under any contract of hire, written or oral, express or implied, with an employer.

"Employment benefits" means all benefits (other than salary or wages) provided or made available to employees by an employer, and includes group life insurance, accident and health or sickness insurance, sick leave, annual leave, educational benefits, and pensions, regardless of whether the benefits are provided by a policy or practice of an employer or by an employee benefit plan as defined in section 3(3) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(1)).

"Health care provider" means a physician as defined under section 386-1.

"Parent" means a biological, foster, or adoptive parent, a parent-in-law, a stepparent, a legal guardian, a grandparent, or a grandparent-in-law.

"Serious health condition" means a physical or mental condition that warrants the participation of the employee to provide care during the period of treatment or supervision by a health care provider, and:

(1)  Involves inpatient care in a hospital, hospice, or residential health care facility; or

(2)  Requires continuing treatment or continuing supervision by a health care provider.

"Sick leave":

(1)  Means accrued increments of compensated leave provided by an employer to an employee for use by the employee for any of the following reasons:

(A)  The employee is physically or mentally unable to perform the employee's duties due to illness, injury, or a medical condition of the employee;

(B)  The absence is for the purpose of obtaining professional diagnosis or treatment for a medical condition of the employee; or

(C)  The absence is for other medical reasons of the employee, such as pregnancy or obtaining a physical examination; and

(2)  Shall not include any insurance benefit, workers' compensation benefit, unemployment compensation due to illness or disability, or temporary disability insurance benefit. [L 1991, c 328, pt of §1; am L 1995, c 154, §4; am L 2000, c 253, §130; am L 2003, c 44, §2 and c 212, §7; am L 2005, c 243, §2]



§398-1.5 - Posting of notices.

[§398-1.5]  Posting of notices.  Every employer shall post and keep posted notices clearly setting forth the rights of employees provided by this chapter in a form prescribed by the director in conspicuous places in every establishment where any employee is employed so as to permit the employee to observe readily a copy on the way to or from the employee's place of employment. [L 2009, c 48, §1]



§398-2 - Inapplicability.

[§398-2]  Inapplicability.  The rights provided under this chapter shall not apply to employees of an employer with fewer than one hundred employees. [L 1991, c 328, pt of §1]



§398-3 - Family leave requirement.

§398-3  Family leave requirement.  (a)  An employee shall be entitled to a total of four weeks of family leave during any calendar year upon the birth of a child of the employee or the adoption of a child, or to care for the employee's child, spouse or reciprocal beneficiary, or parent with a serious health condition.

(b)  During each calendar year, the leave may be taken intermittently.

(c)  Leave shall not be cumulative.

(d)  If unpaid leave under this chapter conflicts with the unreduced compensation requirement for exempt employees under the federal Fair Labor Standards Act, an employer may require the employee to make up the leave within the same pay period.

(e)  Nothing in this chapter shall entitle an employee to more than a total of four weeks of leave in any twelve-month period. [L 1991, c 328, pt of §1; am L 1992, c 87, §6; am L 1997, c 383, §57]



§398-4 - Unpaid leave permitted; relationship to paid leave; sick leave.

§398-4  Unpaid leave permitted; relationship to paid leave; sick leave.  (a)  Pursuant to section 398-3, an employee shall be entitled to four weeks of family leave.  The family leave shall consist of unpaid leave, paid leave, or a combination of paid and unpaid leave.  If an employer provides paid family leave for fewer than four weeks, the additional period of leave added to attain the four-week total may be unpaid.

(b)  Except as otherwise provided in subsection (c), an employee may elect to substitute any of the employee's accrued paid leaves, including but not limited to vacation, personal, or family leave for any part of the four-week period in subsection (a).

(c)  An employer who provides sick leave for employees shall permit an employee to use the employee's accrued and available sick leave for purposes of this chapter; provided that an employee shall not use more than ten days per year for this purpose, unless an express provision of a valid collective bargaining agreement authorizes the use of more than ten days of sick leave for family leave purposes.  Nothing in this section shall require an employer to diminish an employee's accrued and available sick leave below the amount required pursuant to section 392-41; provided that any sick leave in excess of the minimum statutory equivalent for temporary disability benefits as determined by the department may be used for purposes of this chapter. [L 1991, c 328, pt of §1; am L 1995, c 154, §5; am L 2003, c 44, §3; am L 2005, c 243, §3; am L 2007, c 265, §2]



§398-5 - Notice.

§398-5  Notice.  In any case in which the necessity for family leave is foreseeable, the employee shall provide the employer with prior notice of the expected birth or adoption or serious health condition in a manner that is reasonable and practicable.  Requests for family leave shall include evidence that the employee has submitted the request and provided required data in accordance with section 398-9.5. [L 1991, c 328, pt of §1; am L Sp 2009, c 7, §4]



§398-6 - Certification.

§398-6  Certification.  (a)  An employer may require that a claim for family leave be supported by written certification.

(b)  For the birth of a child, certification shall be issued by a health care provider or the family court.  For the placement of a child for adoption with the employee, certification shall be issued by a recognized adoption agency, the attorney handling the adoption, or by the individual officially designated by the birth parent to select and approve the adoptive family.

(c)  When leave is to care for a child, spouse, or parent who has a serious health condition, certification shall be issued by the health care provider of the individual requiring care.  Certification shall be considered sufficient if it provides information as required by the director. [L 1991, c 328, pt of §1; am L 1995, c 154, §6]



§398-7 - Employment and benefits protection.

[§398-7]  Employment and benefits protection.  (a)  Upon return from family leave, the employee shall be entitled to be restored by the employer to the position of employment held by the employee when the leave commenced, or restored to an equivalent position with equivalent employment benefits, pay, and other terms and conditions of employment.  If, however, during a leave, the employer experiences a layoff or workforce reduction and the employee would have lost a position had the employee not been on family leave, the employee is not entitled to reinstatement in the former or equivalent position.  In such circumstances, the employee retains all rights, including seniority rights, pursuant to the good faith operation of a bona fide layoff and recall system.

(b)  The taking of family leave shall not result in the loss of any employment benefit accrued before the date on which the leave commenced, except for any paid leave that may have been expended in conjunction with the family leave.

(c)  Nothing in this chapter shall be construed to entitle or deny any employee to the accrual of any seniority or employment benefits during any period of leave, or any right, employment benefit, or position to which the employee would have been entitled had the employee not taken the leave. [L 1991, c 328, pt of §1]



§398-8 - Prohibited acts.

[§398-8]  Prohibited acts.  (a)  It shall be unlawful for any employer to interfere with, restrain, or deny the exercise of or the attempt to exercise, any right provided under this chapter.

(b)  It shall be unlawful for any employer to discharge or in any other manner discriminate against any individual for opposing any practice made unlawful by this chapter.

(c)  It shall be unlawful for any person to discharge or in any other manner discriminate against any individual because the individual has:

(1)  Filed any charge, or instituted or caused to be instituted any proceeding, under or related to this chapter;

(2)  Given or is about to give any information in connection with any inquiry or proceeding relating to any right provided under this chapter; or

(3)  Testified or is about to testify in any inquiry or proceeding relating to any right provided under this chapter. [L 1991, c 328, pt of §1]



§398-9 - Administration.

§398-9  Administration.  (a)  The director shall have jurisdiction over those prohibited acts made unlawful by this chapter.

(b)  The department shall assist employers in the placement of temporary help to perform the work of those employees on family leave.

(c)  The director also may hire, subject to chapter 76, investigators, hearings officers, clerical, stenographic, and other staff as may be necessary to administer and enforce this chapter. [L 1991, c 328, pt of §1; am L 1995, c 154, §7; am L 2000, c 253, §150]



§398-9.5 - Family leave data collection system; establishment.

[§398-9.5]  Family leave data collection system; establishment.  (a)  There is established a family leave data collection system to:

(1)  Ensure that all employees covered by the benefits of this chapter are informed of their rights under this chapter and their names are entered into the database upon application for benefits;

(2)  Collect pertinent data, consistent with state and federal privacy statutes, on the use and potential demand for family leave benefits for both public and private-sector employees, including information on who and under what circumstances employees are using family leave benefits, the nature and duration of family members' needs, and the adequacy of current family leave benefits;

(3)  Provide analysis of the data to assist in the development and implementation of an efficient system of family leave, including potential paid family leave, for employees in Hawaii; and

(4)  Provide analysis of data to assist in the future development of caregiver services for senior citizens in Hawaii.

(b)  The department shall work with the University of Hawaii center on aging to create a web-based data system with the following capabilities:

(1)  The capacity for all employees seeking family leave benefits under this chapter to log into the data system and enter pertinent data on the circumstances and need for family leave benefits;

(2)  The ability to secure confidential information, consistent with state and federal privacy statutes, available only in aggregate form for managers and analysts of the data system;

(3)  The ability of the employee to print out a simple form to be submitted to the employer certifying that required data has been entered;

(4)  The ability of data managers and analysts to manipulate and query the database to achieve the purpose of this chapter;

(5)  A back-up paper system that can be used when computer access or printing is unavailable; and

(6)  A user-friendly format that can be translated into multiple languages for employees.

(c)  The state auditor shall be provided access to the database and shall prepare annual reports to the legislature, the department, and the University of Hawaii center on aging. [L Sp 2009, c 7, §2]



§398-10 - Applicability.

[§398-10]  Applicability.  (a)  Section 398-3 shall set a minimum standard that is not intended to replace family leave policies that exist as of the effective date of this Act and that provide for equal or greater employment benefits than those benefits afforded under this chapter.

(b)  Nothing in this chapter shall be construed to modify, eliminate, or otherwise abrogate any existing family leave policies, employment benefits, or protections that employees may have pursuant to any employment contracts or collective bargaining agreements, to the extent that the contracts and agreements provide greater protections than those afforded under this chapter.

(c)  To the extent the provisions of this chapter contradict or otherwise conflict with any contract rights or collective bargaining agreements in existence as of the date of this Act, the provisions that provide greater benefits to the employees shall control. [L 1991, c 328, pt of §1]



§398-11 - Rules.

[§398-11]  Rules.  Subject to chapter 91, the director may adopt rules necessary for the enforcement and administration of this chapter.  The rules shall have the force and effect of law. [L 1993, c 152, §1]



§398-21 - Filing of complaint.

[PART II.]  ENFORCEMENT

[§398-21]  Filing of complaint.  (a)  Any individual claiming to be aggrieved by an alleged unlawful act may file with the department a verified complaint in writing.

(b)  The attorney general or the department, in like manner, may file a complaint on behalf of an individual.

(c)  A complaint may be filed on behalf of a class by the attorney general or the department.

(d)  No complaint shall be filed after the expiration of ninety days after the:

(1)  Date of the alleged unlawful act; or

(2)  Date of discovery by the employee of the alleged unlawful act; however, in no event shall such a complaint be filed after the expiration of one hundred eighty days of the alleged unlawful act.

(e)  After the filing of any complaint, the attorney general or the department, as applicable, shall serve a copy of the complaint upon the employer. [L 1995, c 154, pt of §3]



§398-22 - Predetermination settlement.

[§398-22]  Predetermination settlement.  At any time after the filing of a complaint, but prior to a determination by the department that this chapter has been violated, the parties may agree to resolve the complaint through a predetermination settlement. [L 1995, c 154, pt of §3]



§398-23 - Investigation and conciliation.

[§398-23]  Investigation and conciliation.  (a)  The department may investigate and conciliate any complaint filed under this chapter.

(b)  Every employer shall furnish or provide to the department access to records, documents, and other material to determine compliance with this chapter.  The department shall have the right to examine, photograph, or copy the material and interview witnesses at the place of employment or business during regular working hours with respect to any matter under this chapter.

(c)  The department may require by subpoena the attendance and testimony of witnesses and the production of all records, payrolls, correspondence, documents, and other material relative to any matter under investigation.

(d)  If the department determines after investigation that this chapter has been violated, the department shall inform the employer and endeavor to remedy the violation by informal methods, such as conference or conciliation.

(e)  If the department finds that methods in subsection (d) will not resolve the complaint, the department shall issue an order and a demand for compliance.

(f)  If the department issues an order that finds that an employer has violated the requirements of this chapter, the department may prescribe relief as provided under this chapter. [L 1995, c 154, pt of §3]



§398-24 - Appeal and hearing.

[§398-24]  Appeal and hearing.  (a)  Upon appeal by the employer, the order issued by the department shall be subject to a de novo review by a hearings officer appointed by the director.

(b)  The hearings officer shall schedule a contested case hearing that shall be heard in accordance with chapter 91.

(c)  At any time after the filing of an appeal under subsection (a), but prior to the hearing, the hearings officer may hold a prehearing conference with the parties or their representatives.

(d)  If a hearing is held as provided under subsection (b), the hearings officer shall issue a decision and grant relief as provided under this chapter.

(e)  Any person aggrieved by the decision of the hearings officer shall be entitled to judicial review as provided by section 91-14.

(f)  The hearings officer may administer oaths, take or cause to be taken depositions of witnesses, and may issue subpoenas to compel the attendance and testimony of witnesses or the production of records, payrolls, correspondence, documents, or other material relating to any matter to be heard. [L 1995, c 154, pt of §3]



§398-25 - Civil action.

[§398-25]  Civil action.  (a)  If an employer fails or neglects to comply with the:

(1)  Final order of the department from which no appeal has been taken as provided by this chapter; or

(2)  Final decision of the hearings officer,

the department or the affected employee may apply to any court of competent jurisdiction to enforce the provisions of the final order or decision and for any other appropriate relief.  In any proceeding to enforce the provisions of the final order or decision, the department or the affected employee need only file with the court proof that a certified copy of the final order or decision was served.  In the case of the final decision, proof that the notice of hearing was given also must be filed with the court.

(b)  Any action to enforce this chapter, or to recover damages or equitable relief prescribed by this chapter, may be maintained in any court of competent jurisdiction by any one or more employees for and on behalf of the employee or employees, or the employee or employees may designate an agent or representative to maintain the action.

(c)  In any action brought under this chapter, the court shall allow, in addition to any judgment awarded to the plaintiff, costs of action, including fees of any nature, and reasonable attorney's fees to be paid by the defendant. [L 1995, c 154, pt of §3]



§398-26 - Remedies.

[§398-26]  Remedies.  (a)  In addition to all employment terms and benefits provided under section 398-7, remedies prescribed and ordered by the department or the court under this chapter may include any legal, equitable, and other relief the department or court deems appropriate.

(b)  Relief under this section may include:

(1)  The amount of any wages, salary, employment benefits, or other compensation denied or lost to the employee by reason of the violation; or

(2)  In a case in which wages, salary, employment benefits, or other compensation have not been denied or lost to the employee, any actual monetary losses sustained by the employee as a direct result of the violation, such as the cost of providing care, up to a sum equal to four weeks of wages or salary for the employee.

(c)  An employer may be liable for an additional amount as liquidated damages equal to the sum of the applicable amount in subsection (b)(1) and (2); provided that if an employer who has violated this chapter proves to the satisfaction of the department or the court that the act or omission that violated this chapter was in good faith and that the employer had reasonable grounds for believing that the act or omission was not a violation of this chapter, the department or the court may reduce the amount of the liability to the applicable amount determined under subsection (b)(1) or (2). [L 1995, c 154, pt of §3]



§398-27 - Notice of right to sue and employee remedies.

[§398-27]  Notice of right to sue and employee remedies.  (a)  The department may issue a notice of right to sue.  Within ninety days after the receipt of a notice of right to sue, the complainant may bring a civil action under this chapter.  The department may intervene in a civil action brought pursuant to this chapter if the case is of general importance.

(b)  An action by an employee to enforce the provisions of this chapter may be maintained in any court of competent jurisdiction by any one or more employees for and in behalf of oneself or themselves, or the employee or employees may designate an agent or representative to maintain the action.

(c)  The court in any action brought under this section, in addition to any judgment awarded to the plaintiff or plaintiffs, shall allow costs of action, including costs of fees of any nature, and reasonable attorney's fees, to be paid by the defendant.

(d)  The court also may provide injunctive relief in appropriate circumstances. [L 1995, c 154, pt of §3]



§398-28 - Compliance review.

[§398-28]  Compliance review.  The department may investigate whether the terms of an agreement, settlement, order, or decision are being complied with by the employer.  If the employer is not in compliance, the department shall take appropriate action as provided under this chapter. [L 1995, c 154, pt of §3]



§398-29 - Penalty.

[§398-29]  Penalty.  Any employer who intentionally resists, prevents, impedes, or interferes with the department in the performance of duties pursuant to this chapter, or who in any manner intentionally violates this chapter, shall be guilty of a petty misdemeanor. [L 1995, c 154, pt of §3]












Volume 08

TITLE 22 - BANKS AND FINANCIAL INSTITUTIONS

CHAPTER 401 - COMMISSIONER OF FINANCIAL INSTITUTIONS

DIVISION 2.  BUSINESS

TITLE 22.  BANKS AND FINANCIAL

INSTITUTIONS

Chapter

401 Commissioner of Financial Institutions--Repealed

402 Fiduciaries and Investments--Repealed

403 Hawaii Bank Act--Repealed

404 Bank Mergers--Repealed

405 International and Foreign Banking by Hawaii

Corporations--Repealed

405A International Banking Facilities--Repealed

405D Foreign Banks--Repealed

406 Trust Companies--Repealed

407 Savings and Loan Associations--Repealed

408 Financial Services Loan Companies--Repealed

408A Industrial Loan Company Guaranty Act--Repealed

409 Small Loan Companies--Repealed

410 State Chartered Credit Unions--Repealed

411 Emergency Acquisition of Financial Institutions--Repealed

412 Code of Financial Institutions

Cross References

Uniform management of institutional funds act, see chapter 517D.

CHAPTER 401

COMMISSIONER OF FINANCIAL INSTITUTIONS

REPEALED.  L 1993, c 350, §39.

Cross References

For present provisions, see chapter 412.



CHAPTER 402 - FIDUCIARIES AND INVESTMENTS

CHAPTER 402

FIDUCIARIES AND INVESTMENTS

REPEALED.  L 1993, c 350, §39.

Cross References

For present provisions, see chapter 412.



CHAPTER 403 - HAWAII BANK ACT

CHAPTER 403

HAWAII BANK ACT

REPEALED.  L 1993, c 350, §39.

Cross References

For present provisions, see chapter 412.



CHAPTER 404 - BANK MERGERS

CHAPTER 404

BANK MERGERS

REPEALED.  L 1993, c 350, §39.

Cross References

For present provisions, see chapter 412.



CHAPTER 405 - INTERNATIONAL AND FOREIGN BANKING BY HAWAII CORPORATIONS

CHAPTER 405

INTERNATIONAL AND FOREIGN BANKING

BY HAWAII CORPORATIONS

REPEALED.  L 1993, c 350, §39.

Cross References

For present provisions, see chapter 412.



CHAPTER 405A - INTERNATIONAL BANKING FACILITIES

CHAPTER 405A

INTERNATIONAL BANKING FACILITIES

REPEALED.  L 1993, c 350, §39.

Cross References

For present provisions, see chapter 412.



CHAPTER 405D - FOREIGN BANKS

CHAPTER 405D

FOREIGN BANKS

REPEALED.  L 1993, c 350, §39.

Cross References

For present provisions, see chapter 412.



CHAPTER 406 - TRUST COMPANIES

CHAPTER 406

TRUST COMPANIES

REPEALED.  L 1993, c 350, §39.

Cross References

For present provisions, see chapter 412.



CHAPTER 407 - SAVINGS AND LOAN ASSOCIATIONS

CHAPTER 407

SAVINGS AND LOAN ASSOCIATIONS

REPEALED.  L 1993, c 350, §39.

Cross References

For present provisions, see chapter 412.



CHAPTER 408 - FINANCIAL SERVICES LOAN COMPANIES

CHAPTER 408

FINANCIAL SERVICES LOAN COMPANIES

REPEALED.  L 1993, c 350, §39.

Note

L 1993, c 6, §29 purports to amend §408-14.

Cross References

For present provisions, see chapter 412.



CHAPTER 408A - INDUSTRIAL LOAN COMPANY GUARANTY ACT

CHAPTER 408A

INDUSTRIAL LOAN COMPANY GUARANTY ACT

REPEALED.  L 1991, c 109, §4.



CHAPTER 409 - SMALL LOAN COMPANIES

CHAPTER 409

SMALL LOAN COMPANIES

REPEALED.  L 1993, c 350, §39.



CHAPTER 410 - STATE CHARTERED CREDIT UNIONS

CHAPTER 410

STATE CHARTERED CREDIT UNIONS

REPEALED.  L 1993, c 350, §39.

Cross References

For present provisions, see chapter 412.



CHAPTER 411 - EMERGENCY ACQUISITION OF FINANCIAL INSTITUTIONS

CHAPTER 411

EMERGENCY ACQUISITION OF FINANCIAL INSTITUTIONS

REPEALED.  L 1993, c 350, §39.

Cross References

For present provisions, see chapter 412.



CHAPTER 412 - [CODE OF FINANCIAL INSTITUTIONS]

§412:1-100 - Short title.

ARTICLE 1.  GENERAL PROVISIONS

§412:1-100  Short title.  This chapter shall be known and may be cited as the Code of Financial Institutions. [L 1993, c 350, pt of §1]



§412:1-101 - Purpose.

§412:1-101  Purpose.  This chapter shall be liberally construed and applied to promote its underlying purposes and policies, which are as follows:

(1)  To simplify, clarify, and modernize the laws concerning the regulation, organization, management, and activities of financial institutions in this State; and

(2)  To provide a comprehensive set of laws applicable to financial institutions. [L 1993, c 350, pt of §1]



§412:1-102 - Scope and application of chapter.

§412:1-102  Scope and application of chapter.  (a)  This chapter shall be applicable to the following:

(1)  All Hawaii financial institutions;

(2)  Other persons, including foreign financial institutions, who subject themselves to special provisions of this chapter, or who, by violating any of its provisions, become subject to the penalties of this chapter; and

(3)  To the extent permitted by federal law, all federal financial institutions transacting business in this State.

(b)  A person shall not be deemed to be doing business in this State simply because it participates in a mortgage loan transaction with a Hawaii financial institution or a federal financial institution whose operations are principally conducted in this State by purchasing, acquiring, transferring, servicing, enforcing, or otherwise dealing with mortgaged property located in this State, or by foreclosing upon, or acquiring title to mortgaged property in case of a default under the mortgage, securing the rents and profits therefrom, or disposing of the same.

(c)  Loans made by a financial institution pursuant to an agreement that a federal agency will guaranty the loan, or will purchase the loan, shall be subject to this chapter only to the extent consistent with federal law.  No law of the State prescribing the nature, amount, or form of security or requiring security upon which loans may be made, or limiting the aggregate amount which is permitted to be invested in loans by reason of type of investment, or prescribing or limiting interest rates upon loans, or prescribing or limiting the period for which loans may be made shall be deemed to apply to loans made pursuant to an agreement with a federal agency that it will guaranty or purchase the loan. [L 1993, c 350, pt of §1]



§412:1-103 - Application to existing financial institutions.

§412:1-103  Application to existing financial institutions.  (a)  The provisions of this chapter shall apply to all financial institutions existing on July 1, 1993, except as provided in this section.

(b)  The existence, charters, licenses, and certificates of authority of Hawaii financial institutions or foreign financial  institutions formed or existing on July 1, 1993, are not affected by the enactment of this chapter nor by any change made thereby in the requirements for the formation of Hawaii financial institutions or chartering, licensing or certification of Hawaii financial institutions or foreign financial institutions, nor by the amendment or repeal thereby of the laws under which they were formed, created, chartered, licensed or certified.

(c)  Except to the extent specifically provided in this chapter, the power and authority of financial institutions existing on July 1, 1993, shall not be limited or restricted in any way by the enactment of this chapter nor by the amendment or repeal of the laws under which they were formed or created, or which granted such power and authority.  Except to the extent specifically provided otherwise in this chapter, no federal powers granted to Hawaii financial institutions prior to July 1, 1993, under Act 258, Session Laws of Hawaii 1969, as amended, Act 179, Session Laws of Hawaii 1969, as amended, and Act 125, Session Laws of Hawaii 1977, as amended, shall be limited or restricted in any way by the enactment of this chapter.

(d)  Except as otherwise provided in this section, any Hawaii financial institution which on July 1, 1993, is not in compliance with any of the provisions of section 412:3-104, 412:3-106, 412:3-209, 412:3-500, or 412:4-104 shall within one-hundred-eighty days after July 1, 1993, inform the commissioner in writing as to the extent and nature of its noncompliance and shall simultaneously file with the commissioner a plan for achieving full compliance with such provisions.  The commissioner shall thereafter review and consider the circumstances of the Hawaii financial institution and shall by order establish a date by which the institution shall fully comply, which shall not in any event be later than the third anniversary of July 1, 1993, unless otherwise provided herein or by federal law, or unless extended by the commissioner.

(e)  A financial services loan company licensed in this State and actively engaged in business in this State on July 1, 1993, shall have the minimum capital and surplus required for the institution under existing law of this State immediately prior to July 1, 1993, rather than the minimum capital and surplus required under this chapter.  Upon a sale or transfer to a third party of a controlling interest in the financial services loan company, other than by devise or descent, the institution shall comply with the minimum capital and surplus requirements of this chapter.

(f)  Neither the enactment of this chapter nor the amendment of this chapter nor the amendment or repeal of the laws under which financial institutions existing on July 1, 1993, were formed or created shall void, render voidable, abrogate, terminate or amend any contract, agreement, lease, loan, commitment, indenture, restrictive covenant, participation agreement, trust, designation, appointment, agency, investment, certificate or other instrument of any description to which an existing financial institution is a party or by which it is bound, or under which it holds any rights or benefits, which were in effect immediately before July 1, 1993. [L 1993, c 350, pt of §1; am L 1996, c 63, §1]

Revision Note

"July 1, 1993," substituted for "the effective date of this chapter".



§412:1-104 - Names.

§412:1-104  Names.  (a)  Unless authorized to engage in business as a financial institution in this State of the type indicated by the name or as otherwise approved by the commissioner, no person may use any of the terms "financial institution", "bank", "savings bank", "savings and loan", "savings association", "financial services loan company", "credit union", "trust company", "intra-Pacific bank", "international banking corporation", words of similar import, or translations of such words, in a manner that might suggest or tend to lead others into believing that the person is a financial institution of the character indicated by the name.

(b)  No financial institution may use words designating another type of financial institution, words of similar import, or translations of these words, in a manner that suggests or tends to lead others into believing that it is that type of financial institution.

(c)  No financial institution may use a name except in accordance with section 412:3-101. [L 1993, c 350, pt of §1; am L 2006, c 228, §3]

Cross References

Financial institution name fraud, see §412:2-606.5.



§412:1-105 - Deposits.

§412:1-105  Deposits.  Except as expressly authorized by this chapter or by federal law, no person shall solicit, accept, or hold deposits in this State. [L 1993, c 350, pt of §1; am L 2002, c 40, §11]



§412:1-106 - Headings; references.

§412:1-106  Headings; references.  The meaning or scope of any provision of this chapter is not affected by any heading.  Any references in this chapter to federal laws or regulations shall be deemed to refer to successor laws and regulations unless the reference is clearly inapplicable. [L 1993, c 350, pt of §1]



§412:1-107 - Particular provisions prevail.

§412:1-107  Particular provisions prevail.  Provisions of this chapter relating to a particular class of financial institutions or a particular matter shall prevail over provisions relating to financial institutions in general or to such matter in general. [L 1993, c 350, pt of §1]



§412:1-108 - Jurisdiction conferred upon circuit court.

§412:1-108  Jurisdiction conferred upon circuit court.  For all matters requiring or permitting judicial action or remedy in this chapter, jurisdiction is conferred upon the circuit court of the judicial circuit in which the principal office in this State of the affected financial institution is located. [L 1993, c 350, pt of §1]

Cross References

Jurisdiction of circuit courts, see chapter 603, part III.



§412:1-109 - Definitions.

§412:1-109  Definitions.  As used in this chapter, except as otherwise specifically provided herein:

"Affiliate" with respect to an existing or proposed financial institution or a financial institution holding company, means any company that controls the financial institution or the financial institution holding company and any other company that is under common control with the financial institution or the financial institution holding company.  The following shall not be considered to be an affiliate:

(1)  Any company, other than a financial institution, that is a subsidiary of a financial institution;

(2)  Any company engaged solely in holding or leasing the premises of a financial institution;

(3)  Any company engaged solely in conducting a safe deposit business;

(4)  Any company engaged solely in holding obligations of the United States or its agencies or obligations fully guaranteed by the United States or its agencies as to principal and interest; and

(5)  Any company where control results from the exercise of rights arising out of a bona fide debt previously contracted, but only for the period of time specifically authorized under applicable state or federal law or regulation.

"Aggregate net contribution to capital" of a company means the sum of amounts employed to purchase capital stock of a company and to make contributions to the company's capital and surplus, less amounts received upon the sale or redemption of capital stock of the company or received in distributions with respect to the company's capital stock other than amounts received in distributions from the accumulated net earnings of the company.

"Aggregate outstanding investment" in a company means the sum of amounts employed to purchase capital stock of a company, to make contributions to the company's capital and surplus and to invest in obligations of the company, less amounts received upon the sale or redemption of capital stock of the company, amounts received in distributions with respect to the company's capital stock other than distributions from the accumulated net earnings of the company, and amounts received to retire obligations of the company.

"Appropriate federal regulatory agency" means, with respect to a financial institution or financial institution holding company, any one or more regulatory agencies of the federal government referred to in the following sentence which either (1) insures the deposits of the financial institution or financial institution holding company, or (2) has the power and duty to conduct periodic general examinations of the affairs of the financial institution or financial institution holding company by virtue of the legal characterization of the financial institution or financial institution holding company under federal law, and not by virtue of the fact of affiliation of the financial institution or financial institution holding company with any other person or an alleged violation of a specific law.  Subject to the preceding sentence, an appropriate federal regulatory agency may be the Federal Deposit Insurance Corporation, the Comptroller of the Currency, the Federal Reserve Board, the Office of Thrift Supervision, the National Credit Union Administration or any regulatory agency of the federal government which shall succeed to the insurance or supervisory duties of one of the foregoing.

"Capital" means:

(1)  The aggregate par value or other amount received and allocated to the issued and outstanding capital stock of a financial institution; or

(2)  The total amount of a credit union's outstanding and unimpaired membership shares or share accounts.

"Capital stock" means the units of interest, whether or not having a par value, common or preferred, legally issued by a financial institution or other corporation, which represents a fractional ownership interest in the institution or corporation. The term does not include shares or membership in a credit union.

"Circuit court" means the court established in each of the judicial circuits of this State pursuant to chapter 603 and which has jurisdiction under section 412:1-108 over a matter.

"Commissioner" means the commissioner of financial institutions of this State.

"Common stock" means all capital stock of a financial institution or other corporation that is not preferred stock.

"Company" means any corporation, partnership, trust (business or otherwise), association, joint venture, pool syndicate, unincorporated organization, or any form of business entity not specifically listed herein and, unless specifically excluded, a financial institution; provided that "company" does not mean any trust existing on July 1, 1993, which under its terms must terminate within twenty-five years, or not later than twenty-one years and ten months after the death of individuals living on the effective date of the trust.

"Comparable financial institution" means:

(1)  In the case of a bank that is a Hawaii financial institution, a national banking association, and vice versa;

(2)  In the case of a savings and loan association or savings bank that is a Hawaii financial institution, a federal savings and loan association or federal savings bank, and vice versa; and

(3)  In the case of a credit union that is a Hawaii financial institution, a federal credit union, and vice versa.

"Conservator" means a person appointed by the commissioner to take possession and control of a Hawaii financial institution for a temporary period in order to preserve and protect the assets of the institution for the benefit of its depositors, beneficiaries, creditors, and shareholders or members.

"Control" means, unless the context clearly requires otherwise, directly or indirectly, solely or through another person or transaction, or in concert with another:

(1)  Owning or having the power to vote twenty-five per cent or more of any class of voting securities;

(2)  Owning or having the power to exercise twenty-five per cent or more of the votes of a mutual association, credit union, or other entity whose voting rights are not determined by voting securities;

(3)  Owning or having the power to vote ten per cent or more of any class of voting securities if:  (A) the issuer of that class of securities has issued any class of securities under section 12 of the Securities Exchange Act of 1934, as amended; or (B) immediately after the acquisition, no other person will own a greater percentage of that class of voting securities;

(4)  Having the power to elect by any means a majority of the directors; or

(5)  Having the power to exercise a dominant influence over management, if so determined by the commissioner after notice and a hearing.

No depository institution or trust company shall be deemed to own or control a company by virtue of its ownership or control of shares in a fiduciary capacity, unless that depository institution or trust company has sole voting power over a sufficient number of voting securities of the company to constitute control hereunder.

"Deposit" or "deposits" means money or its equivalent received or held by a person in the usual course of business and for which it has given or is obligated to give credit, either conditionally or unconditionally, to a demand, checking, savings, time, passbook, negotiable order of withdrawal, thrift or share account, or which is evidenced by its passbook, certificate of deposit, thrift certificate, investment certificate, certificate of indebtedness, or other similar instrument, or a check, draft or share draft drawn against a deposit account and certified by a person, on which the person is primarily liable.

"Depository institution" means a financial institution that is authorized to accept deposits under its chartering or licensing authority and includes a bank, savings bank, savings and loan association, depository financial services loan company, credit union, or intra-Pacific bank.

"Director" means any member of the board of directors of a financial institution, whether or not receiving compensation.  An advisory director is not considered a director if the advisory director (1) is not elected by the shareholders of the financial institution, (2) is not authorized to vote on matters before the board of directors, and (3) provides solely general policy advice to the board of directors.

"Division" means the division of financial institutions of the department of commerce and consumer affairs of this State.

"Executive officer" of a financial institution means a person who participates or has authority to participate (other than in the capacity of a director) in major policymaking functions of the financial institution, whether or not:  (1) the officer has an official title, (2) the title designates the officer as an assistant, or (3) the officer is serving without salary or other compensation.  The chairperson of the board, the president, every vice president, the secretary, and the treasurer of a financial institution are considered executive officers, unless (1) the officer is excluded, by resolution of the board of directors or by the bylaws of the financial institution, from participation (other than in the capacity of a director) in major policymaking functions of the financial institution, and (2) the officer does not actually participate in such major policymaking functions.  An executive officer of a financial institution includes an executive officer of any subsidiary of the financial institution, unless the executive officer of the subsidiary (1) is excluded (by name or by title) from participation in major policymaking functions of the financial institution by resolutions of the boards of directors of both the subsidiary and the financial institution, and (2) does not actually participate in such major policymaking functions.

"Federal" means belonging to, part of, or related to the government of the United States of America.

"Federal financial institution" means a national banking association, federal savings bank, federal savings and loan association or federal credit union.

"Federal Home Loan Bank" means a federal home loan bank created and organized under the authority of the Federal Home Loan Bank Act.

"Federal Reserve Bank" means a federal reserve bank created and organized under the authority of the Federal Reserve Act.

"Federal Reserve Board" means the Board of Governors of the Federal Reserve System created and described in the Federal Reserve Act.

"Financial institution" means a Hawaii financial institution, and unless the context indicates otherwise, a federal financial institution or foreign financial institution.

"Financial institution holding company" means a holding company which controls a Hawaii financial institution or which controls another financial institution holding company.  The following persons shall not be deemed to come within the definition of a financial institution holding company:

(1)  A registered dealer who acts as an underwriter or member of a selling group in a public offering of the voting securities of a financial institution or of a financial institution holding company;

(2)  A person who acts as proxy for the sole purpose of voting at a designated meeting of the security holders of a financial institution or of a financial institution holding company;

(3)  A person who acquires control of a financial institution or of a financial institution holding company by devise or descent; or

(4)  A pledgee of a voting security of a financial institution or of a financial institution holding company who does not have the right, as pledgee, to vote such voting security.

"Financial institution subsidiary" means:  (1) a financial institution that is controlled by a financial institution holding company, or (2) a financial institution holding company that is controlled by another holding company.

"Foreign financial institution" means a person, other than a Hawaii financial institution or a federal financial institution whose operations are principally conducted in this State, which is authorized to engage under the laws of its jurisdiction of organization, or does engage, in the business of accepting deposits or making loans or engaging in the trust business.

"Hawaii financial institution" means:

(1)  A corporation or credit union that holds a charter or license under this chapter or under prior Hawaii law, authorizing it to accept deposits, to make loans in excess of the rates permitted in chapter 478, or to engage in the business of a trust company; or

(2)  A resulting bank as defined in article 12,

and includes a corporation or credit union existing and chartered as a Hawaii financial institution or licensed to transact business in this State on July 1, 1993.  A Hawaii financial institution may be a bank, resulting bank as defined in article 12, savings bank, savings and loan association, depository financial services loan company, nondepository financial services loan company, trust company, credit union, or intra-Pacific bank.

"Holding company" means any company which controls another company.

"Impaired capital and surplus" or similar language relating to impairment of capital or surplus, means that a financial institution has less than the minimum amount of capital and surplus required under this chapter for that type of financial institution.

"In concert with another" means (1) knowing participation in a joint activity or interdependent conscious parallel action towards a common goal whether or not pursuant to an express agreement; or (2) a combination or pooling of voting or other interests in the securities of an issuer for a common purpose pursuant to any contract, understanding, relationship, agreement, or other arrangement, whether written or otherwise.

"Insolvency" means, with respect to a financial institution, that the value of its assets is insufficient to pay its depositors and its creditors.

"Institution-affiliated party" means any of the following:

(1)  Any director, officer, employee or controlling shareholder of, or agent for, or other person that controls a financial institution;

(2)  Any person who has filed or is required to file an application to become a financial institution with the commissioner or an application to acquire control of a Hawaii financial institution or financial institution holding company with the commissioner;

(3)  Any shareholder, consultant, joint venture partner, and any other person as determined by the commissioner (by rule or case-by-case) who participates in the conduct of the affairs of a financial institution; or

(4)  Any independent contractor (including any attorney, appraiser, or accountant) who knowingly or recklessly participates in any of the following which caused or is likely to cause more than a minimal financial loss to, or a significant adverse effect on, the financial institution:

(A)  Any violation of law or rule,

(B)  Any breach of fiduciary duty, or

(C)  Any unsafe or unsound practice.

"Loans and extensions of credit" by a financial institution means any direct or indirect advance of funds (including obligations of makers and endorsers arising from the discounting of commercial paper) to or for the benefit of a person made on the basis of any obligation of that person to repay the funds.  "Loans and extensions of credit" includes a contractual commitment to advance funds.  "Contractual commitment to advance funds" means (1) an obligation to make payments, directly or indirectly, to a third party contingent upon default by the financial institution's customer in the performance of an obligation under the terms of that customer's contract with the third party or upon some other stated condition, or (2) an obligation to guarantee or stand as surety for the benefit of a third party.  The term includes, but is not limited to, standby letters of credit, guarantees, puts or other similar arrangements; but does not include commercial letters of credit and similar instruments where the issuer expects the beneficiary, to draw upon the issuer, which do not guaranty payment of a money obligation, and which do not provide for payment in the event of default of the account party.

"Obligation" means any bond, debt, debenture, loan, note or similar undertaking.

"Obligor" means a person owing an obligation.

"Open to the public" means accessible or available to the general public during regular business hours without special permission.

"Operations are principally conducted" where total deposits placed with a person together with deposits placed with its subsidiaries are largest.

"Paid-in capital" means the amount of capital actually received by the financial institution for its capital stock, membership shares or share accounts, as the case may be.

"Passbook" means any book, statement of account, or other record used by a financial institution to record deposits, withdrawals, interest, dividends and changes.

"Person" means a natural person, entity or organization, including without limitation an individual, corporation, joint venture, partnership, sole proprietorship, association, cooperative, estate, trust, or governmental unit.

"Preferred stock" means capital stock in a financial institution or other corporation which entitles its holders to some preference or priority over the owners of common stock, usually with respect to dividends or asset distributions in liquidation.

"Principal shareholder" means a person other than a financial institution, that, directly or indirectly, or acting through or in concert with another, owns, controls, or has the power to vote more than ten per cent of any class of voting securities of a financial institution.  Shares owned or controlled by a member of an individual's immediate family are considered to be held by the individual.  As used in this definition "immediate family" means the spouse of an individual, the individual's minor children, and any of the individual's children (including adults) residing in the individual's home.

"Receiver" means a person appointed by the commissioner to take possession and control of a Hawaii financial institution for the purpose of liquidating and winding up the affairs of the institution.

"Related interest" means (1) a company that is controlled by a person or (2) a political or campaign committee that is controlled by a person or the funds or services of which will benefit a person.

"Retained earnings" means the net income of a financial institution earned since its inception which has not been distributed to its shareholders or transferred or allocated to capital stock or surplus or, as the case may be, the accumulated deficits of the financial institution.  The term "retained earnings" is interchangeable with the term "undivided profits".

"State" or "this State" means the State of Hawaii, its political subdivisions, agencies, and departments.

"Stock financial institution" means a financial institution that issues shares of capital stock as evidence of fractional ownership in the institution.  The term does not include credit unions.

"Subsidiary" means a corporation, joint venture, partnership, or other company that is controlled by another corporation.

"Surplus" means an amount received by a financial institution for its capital stock, membership shares, or share accounts, as the case may be:  (1) in excess of the par value of any shares having par value; or (2) in excess of the amount allocated to shares without par value, membership shares or share accounts.  "Surplus" also means an amount transferred or allocated to the financial institution's surplus from retained earnings, and, unless the context otherwise clearly requires, "surplus" includes retained earnings, whether or not transferred or allocated to surplus. [L 1993, c 350, pt of §1; gen ch 1993; am L 1995, c 51, §1; am L 1999, c 245, §1; am L 2001, c 170, §2; am L 2006, c 228, §4]

Revision Note

In definitions of "company" and "Hawaii financial institution", "July 1, 1993" substituted for "the effective date of this chapter".



§412:2-100 - Commissioner of financial institutions; division of financial institutions.

ARTICLE 2.  DIVISION OF FINANCIAL INSTITUTIONS

PART I.  ADMINISTRATION

§412:2-100  Commissioner of financial institutions; division of financial institutions.  (a)  The director of commerce and  consumer affairs, with the approval of the governor, shall  appoint the commissioner of financial institutions.  The  commissioner shall be in charge of the division of financial  institutions within the department of commerce and consumer  affairs.  The commissioner shall be the primary regulator of Hawaii financial institutions, and shall have the authority  expressly conferred by or reasonably implied from the provisions of this chapter.  The commissioner may be removed by the director of commerce and consumer affairs with the approval of the  governor; provided that while there is any vacancy in the office of the commissioner, the director of commerce and consumer affairs shall serve as ex officio commissioner.  The commissioner shall not be subject to chapter 76.

(b)  The salary of the commissioner shall be set by the  director of commerce and consumer affairs but shall not be more than the maximum salary of first deputy to the director of commerce and consumer affairs.

(c)  It shall be the primary purpose of the division of financial institutions to ensure the safety and soundness of Hawaii financial institutions and to maintain public confidence in such institutions through the process of chartering and licensing, regulatory approval, examinations and supervision. [L 1993, c 350, pt of §1; am L 2000, c 253, §150; am L 2005, c 226, §13]



§412:2-101 - Deputy commissioner, acting commissioner.

§412:2-101  Deputy commissioner, acting commissioner.  The deputy commissioner shall have such duties as are assigned by the commissioner from time to time, and shall serve as acting commissioner whenever the commissioner is out of the State or is otherwise incapable of performing the commissioner's duties. [L 1993, c 350, pt of §1]



§412:2-102 - Examiners and other personnel.

§412:2-102  Examiners and other personnel.  The commissioner may hire as many examiners, professional employees and clerical personnel as the business of the division of financial institutions may require.  The commissioner may also appoint an examiner knowledgeable in international banking who shall have the same powers and authority as other examiners, but who shall not be subject to chapter 76. [L 1993, c 350, pt of §1; am L 2000, c 253, §150]



§412:2-103 - Disqualifications.

§412:2-103  Disqualifications.  No person shall be an examiner who is a director of or owner of any interest, or shares of stock, in any company that may be examined pursuant to this chapter. [L 1993, c 350, pt of §1]



§412:2-104 - Confidentiality of information possessed by commissioner.

§412:2-104  Confidentiality of information possessed by commissioner.  (a)  The commissioner and all employees, contractors, attorneys retained or employed by the State, and appointees of the division of financial institutions shall not divulge or furnish any information in their possession or obtained by them in the course of their official duties to persons outside the division of financial institutions, except to the director of commerce and consumer affairs or unless otherwise permitted by this section or any other law regulating financial institutions or financial institution holding companies, in which case that disclosure shall not authorize or permit any further disclosure of that information.  The disclosures prohibited by this subsection shall include without limitation information that is:

(1)  Privileged or exempt from disclosure under any federal or state law;

(2)  Related to an examination performed by or on behalf of the commissioner or contained in any report of examination;

(3)  Contained in any report submitted to or for the use of the commissioner, except for the nonproprietary portions of applications;

(4)  Related to the business, personal, or financial affairs of any person that is furnished to or for the use of the commissioner in confidence;

(5)  Related to trade secrets and commercial or financial information obtained from a person that is privileged or confidential;

(6)  Obtained pursuant to any lawful investigation for the purpose of enforcing the laws regulating financial institutions and financial institution holding companies in an action or proceeding under parts III, IV, V, and VI of this article;

(7)  Related solely to the internal personnel rules or other internal practices of the commissioner;

(8)  Contained in personnel, medical, and similar files (including financial files), the disclosure of which would constitute a clearly unwarranted invasion of personal privacy; or

(9)  Contained in inter-agency and intra-agency communications, whether or not contained in written memoranda, letters, tapes, or records that would not be routinely available by law to a private party, including but not limited to memoranda, reports, and other documents prepared by the staff of the commissioner.

Any information identified in paragraphs (1) through (9) is confidential and shall not be subject to subpoena or other legal process.

(b)  The commissioner shall furnish a copy of each report of examination to the financial institution or financial institution holding company examined.  The report and its contents shall remain the property of the commissioner and shall not be disclosed to any person who is not an officer, director, employee, or authorized auditor, attorney, or other consultant or advisor of the financial institution or financial institution holding company.  Any person who has received the report from the financial institution or financial institution holding company shall be bound by the confidentiality provisions of this part.  The report and its contents shall not be subject to subpoena or other legal process requiring disclosure.

(c)  The commissioner may furnish reports of examination and other information relating to the examination of a financial institution or financial institution holding company to:

(1)  The governor, attorney general and the heads of other state governmental agencies having regulatory authority over the financial institution or financial institution holding company;

(2)  The appropriate federal regulatory agencies of the financial institution or financial institution holding company;

(3)  The Office of Comptroller of the Currency, the Federal Housing Finance Board or a federal, state, or foreign bank regulatory agency if the requesting agency agrees to use the information only for functions directly related to the exercise of its appropriate supervisory authority; and

(4)  Other agencies of the United States or a state for use where necessary to investigate civil or criminal charges in connection with the affairs of any financial institution or financial institution holding company under the supervision of the commissioner.

(d)  Upon the request of the financial institution or financial institution holding company, and pursuant to a proper showing of cause, the commissioner may furnish examination reports, or portions thereof, and other information relating to that financial institution or financial institution holding company (1) in instances other than those set forth in subsection (c), or (2) to persons not enumerated in subsection (c), including to prospective acquirers of the Hawaii financial institution or financial institution holding company.  The decision to grant a request under this subsection shall be in the sole discretion of the commissioner.

(e)  All reports or other information made available pursuant to this section shall remain the property of the commissioner, and no person, financial institution or financial institution holding company, agency or authority to whom the information is made available, or any officer, director, employee or agent thereof, shall disclose any of that information, except for the publishing of aggregate statistical material that would not disclose the identity of any person, financial institution or financial institution holding company.  In exchanging reports or other information permitted in this section, the commissioner shall require the person receiving the report, as a condition of receipt, to comply with the confidentiality provisions of this section.

(f)  The commissioner may provide information regarding trends and issues affecting financial institutions and may make available to the public a combined statement of the condition of Hawaii financial institutions in such form as the commissioner may see fit, using information derived from reports furnished to the commissioner by the Hawaii financial institutions.  The commissioner may also disclose statistical data regarding the number of consumer complaints filed against an institution, the general nature of the complaint and the resolution of the complaint.

(g)  Any person who violates this section shall be guilty of a misdemeanor punishable pursuant to sections 706-663 and 706‑640.  Such person shall also be subject to an administrative fine pursuant to section 412:2-609.  If such person is an employee, contractor or appointee of the State, such person shall be subject to immediate dismissal or termination proceedings without violating such person's contract, if any. [L 1993, c 350, pt of §1; am L 2006, c 228, §5]

Cross References

Required reports privileged by statute, see §626-1, rule 502.

Uniform Information Practices Act (Modified), see chapter 92F.



§412:2-105 - Fees and assessments.

§412:2-105  Fees and assessments.  (a)  The commissioner may charge an examination fee based upon the cost per hour per examiner for all financial institutions examined by the commissioner or the commissioner's staff.  Effective July 1, 1995, the hourly fee shall be $40.  After July 1, 1996, the commissioner may establish, increase, decrease, or repeal the hourly fee when necessary pursuant to rules adopted in accordance with chapter 91.

(b)  In addition to the examination fee, the commissioner may charge any financial institution examined or investigated by the commissioner or the commissioner's staff, additional amounts for travel, per diem, mileage and other reasonable expenses incurred in connection with the examination.

(c)  The commissioner shall bill the affected financial institution for examination fees and expenses as soon as feasible after the close of the examination or investigation.  The affected financial institution shall pay the division of financial institutions within thirty days following the billing.  All such payments shall be deposited to the compliance resolution fund established pursuant to section 26-9(o).  All disputes relating to these billings between the affected financial institution and the commissioner shall be resolved in accordance with the procedures for contested cases under chapter 91.

(d)  The commissioner, by rules adopted in accordance with chapter 91, may set reasonable fee amounts to be collected by the division in connection with its regulatory functions, including, without limitation, any fees for renewals, applications, licenses, and charters.  Unless otherwise provided by statute, all such fees shall be deposited into the compliance resolution fund established pursuant to section 26-9(o).

(e)  A Hawaii financial institution that fails to make a payment required by this section shall be subject to an administrative fine of not more than $250 per day for each day it is in violation of this section, which fine, together with the amount due under this section, may be recovered pursuant to section 412:2-611 and shall be deposited into the compliance resolution fund established pursuant to section 26‑9(o). [L 1993, c 350, pt of §1; am L Sp 1995, c 11, §9; am L 1999, c 129, §7]



§412:2-106 - Public or private hearings.

§412:2-106  Public or private hearings.  (a)  All hearings before the commissioner shall be subject to chapter 91 and the rules adopted pursuant thereto, unless it is expressly provided otherwise in this chapter.

(b)  All actions of and proceedings before the commissioner under parts III, IV, V and VI of this article shall be closed to the public.  In such proceedings, reports of examination, testimony of examiners and other evidence may be presented to substantiate or refute allegations stated in any notice of charges.  Except as otherwise provided by law, no person shall divulge information regarding such actions or proceedings except to governmental authorities, to the person's directors, and to its officers, employees, attorneys, auditors, or other consultants or advisors of the person who have responsibilities related to the action or proceeding.  Hearings which result from joint supervisory or enforcement actions with an appropriate federal regulatory agency shall be closed to the public, unless the procedures set forth in this section are preempted by federal law.

(c)  Notwithstanding subsection (b) of this section, the commissioner may authorize the disclosure of the existence or outcome of an action or proceeding under parts III, IV, V and VI of this article and may disclose other general information concerning the action or proceeding, if the commissioner shall determine that such disclosure is in the public interest. [L 1993, c 350, pt of §1]



§412:2-107 - Rules.

§412:2-107  Rules.  The commissioner may adopt, amend or repeal rules pursuant to chapter 91 to effectuate the purpose of all laws within the jurisdiction of the division. [L 1993, c 350, pt of §1]



§412:2-108 - Alternative mortgage loans rules.

§412:2-108  Alternative mortgage loans rules.  The commissioner may by rule permit financial institutions to make loans secured by mortgages that do not meet the loan-to-value ratio, payment terms, compounding of interest, or other requirements contained under this chapter, chapter 478 or other law of this State, including but not limited to, alternative mortgage loans, such as "reverse annuity" and "graduated payment" mortgage loans.  Such rules may specify the borrowers eligible for such alternative mortgage loans, and the limitations, restrictions, and other requirements the commissioner shall deem appropriate. [L 1993, c 350, pt of §1]



§412:2-109 - Compliance resolution fund; financial institution examiners.

§412:2-109  Compliance resolution fund; financial institution examiners.  (a)  Any law to the contrary notwithstanding, fees and fines collected by the commissioner of financial institutions shall be deposited into the compliance resolution fund established pursuant to section 26-9(o).

(b)  The commissioner may appoint financial institution examiners, in accordance with chapter 76, who shall examine the affairs, transactions, accounts, records, documents, and assets of financial institutions.  The commissioner also may appoint administrative support personnel, in accordance with chapter 76, who shall assist and support the examiners.  The commissioner may pay the salaries of the financial institution examiners and administrative support personnel from the compliance resolution fund.

(c)  The compliance resolution fund also may be used to reimburse financial institution examiners and administrative support personnel for the following expenses necessarily incurred on account of an examination and the education and training of financial institution examiners and administrative support personnel:

(1)  Actual travel expenses in amounts customary for these expenses and approved by the commissioner;

(2)  A reasonable living expense allowance at a rate customary for these expenses and approved by the commissioner; and

(3)  Any fee or tuition necessary to attend educational and training conferences, workshops, seminars, and any similar events of this nature.

(d)  The compliance resolution fund also may be used for other expenses relating to examinations of financial institutions and administrative costs, including personnel costs of the division and costs incurred by supporting offices and divisions.

(e)  All persons receiving any reimbursement or compensation from the compliance resolution fund shall submit to the commissioner for approval a detailed account of all expenses and compensation necessarily incurred.  Persons shall not receive or accept any additional compensation on account of an examination.  In the case of an examination, any reimbursement or compensation made by the fund and approved by the commissioner shall be charged to the financial institution being examined by the commissioner and all receipts shall be credited to the fund.

(f)  Moneys in the compliance resolution fund shall not revert to the general fund.

(g)  The commissioner may annually charge each financial institution subject to examination by the commissioner the sum of $500 plus $100 for each office, agency, and branch office maintained by the financial institution, payment of which shall be made before July 2 and thereafter credited to the compliance resolution fund.  The commissioner may establish, increase, decrease, or repeal this fee when necessary pursuant to rules adopted in accordance with chapter 91. [L Sp 1995, c 11, §5; am L 1996, c 207, §2; am L 1999, c 129, §8; am L 2000, c 253, §150; am L 2006, c 228, §6 and c 300, §14]



§412:2-110 - Emergency applications.

[§412:2-110]  Emergency applications.  Notwithstanding any law to the contrary, an application may be approved by the commissioner without investigation, notice, comment, or hearing in any case in which the commissioner determines to be an emergency arising from the insolvency of an existing institution or to prevent the failure of an existing institution.  No emergency application may be granted unless the commissioner determines that the relevant statutory criteria have been met.  Notwithstanding the granting of any approval, if the commissioner discovers good cause why an approval should not have been granted, the approval may be revoked by giving written notice of revocation to the applicant. [L 2001, c 170, pt of §1]



§412:2-111 - Commissioner's power to subpoena.

[§412:2-111]  Commissioner's power to subpoena.  In the course of an investigation of matters affecting the interest of consumers or depositors or of any other matter within the jurisdiction of the division, the commissioner may summon persons and subpoena witnesses, compel their attendance, administer oaths and examine any person under oath, and require the production of books, papers, documents, or objects that the commissioner deems relevant or material to the inquiry.  Any summons or subpoena may be served by certified mail with return receipt requested.  Powers granted under this section may be enforced by the circuit court. [L 2001, c 170, pt of §1]



§412:2 200 - Examinations.

PART II.  EXAMINATIONS

§412:2‑200  Examinations.  (a)  The commissioner shall examine each Hawaii financial institution at least once every twenty-four months, or more frequently as the commissioner may determine.

(b)  The purpose of every examination shall be to ensure that such Hawaii financial institution is not engaging in illegal, unsafe, or unsound practices, that its management, business practices, and policies are prudent and sound, that it is able to meet all its obligations when due, and that it is complying with all applicable laws.  With respect to examinations of nondepository financial services loan companies, the commissioner may limit the scope of the examination to compliance with all applicable laws and rules.

(c)  The commissioner shall have full access to the vaults, books and papers of each Hawaii financial institution being examined, except for the contents of safe deposit boxes leased to customers, and may make such inquiries as may be necessary to ascertain the condition of such institution.  To the best of their knowledge and ability, and subject to the availability of privileges or immunities under state or federal law, all directors, incorporators, officers, employees, and agents of an institution being examined shall cooperate fully with the commissioner and the commissioner's examiners, shall answer all inquiries and shall furnish all information pertaining to such inquiries. [L 1993, c 350, pt of §1]



§412:2 201 - Use of federal examinations.

§412:2‑201  Use of federal examinations.  The commissioner may accept, adopt, or use in lieu of an examination prescribed by section 412:2-200 all or any part of the results of an examination conducted by a federal regulatory agency of a Hawaii financial institution for the same period or subject matter that would be covered by an examination required or permitted under this article. [L 1993, c 350, pt of §1]



§412:2-300 - Enforcement actions.

PART III.  ENFORCEMENT ACTIONS

§412:2-300  Enforcement actions.  In enforcing the provisions of this chapter, the commissioner is authorized to use the powers in this part without limitation to direct the discontinuance of any violation of law, or any unsafe or unsound practice that is likely to cause insolvency or substantial dissipation of assets or earnings of the institution.  The provisions of this chapter may be enforced by informal or formal actions.  Informal actions include board resolutions, letter agreements, records of action, memoranda of understanding, or supervisory agreements.  Formal actions include cease and desist orders (whether temporary or permanent), removal orders, suspension and revocation orders, divestiture orders, and orders enforcing statutory provisions.  Any person who is the subject of formal or informal enforcement action by the commissioner may consent to the entry of any formal order. [L 1993, c 350, pt of §1; am L 1998, c 196, §2]



§412:2-301 - Joint enforcement with federal regulatory agency.

§412:2-301  Joint enforcement with federal regulatory agency.  The commissioner may enter into any agreement and take any action with the appropriate federal regulatory agency to enforce jointly all federal and state laws applicable to the Hawaii financial institution. [L 1993, c 350, pt of §1]



§412:2-302 - Cease and desist orders; grounds for issuance.

§412:2-302  Cease and desist orders; grounds for issuance.  (a)  Whenever it appears to the commissioner that any person has engaged or is about to engage in any act or practice constituting a violation of any:

(1)  Provision of this chapter;

(2)  Rule adopted or order issued under this chapter; or

(3)  Condition of an approval of request or application by the commissioner or a written agreement between such person and the commissioner,

the commissioner may, in the commissioner's discretion, issue a temporary or permanent cease and desist order to enforce compliance with this chapter, with any rule adopted or order issued under this chapter, or with the conditions of such approval or written agreement.

The commissioner shall have the discretion to include in the order an assessment of an administrative penalty against any person who violates this chapter or who has knowingly violated a written agreement with, or a rule or order of, the commissioner made pursuant to this chapter.

(b)  The commissioner may issue a temporary or permanent cease and desist order to any Hawaii financial institution, any institution-affiliated party, or any other person that the commissioner finds or has reasonable cause to believe:

(1)  Is violating, has violated, or is about to violate this chapter or any rules adopted pursuant to this chapter;

(2)  Is violating, has violated, or is about to violate any written condition imposed or order issued by the commissioner on such financial institution's or other person's authority to engage in business, or any condition of a written agreement between the financial institution or other person and the commissioner;

(3)  Is engaging, has engaged, or is about to engage in an illegal, unauthorized, unsafe, or unsound practice; or

(4)  Is failing to maintain books and records that are sufficiently complete and accurate so as to permit the commissioner to determine the financial condition of the institution named in the order. [L 1993, c 350, pt of §1; am L 1998, c 196, §3]



§412:2-303 - Permanent cease and desist orders; procedure; hearing; enforcement.

§412:2-303  Permanent cease and desist orders; procedure; hearing; enforcement.  (a)  The notice of charges and proposed permanent cease and desist order shall be in writing and shall be served upon the institution-affiliated party or the Hawaii financial institution at its principal office in this State and upon any other affected party wherever that person can be located and served by the commissioner.  The notice of charges shall state the alleged violations or wrongful practices and a summary of the facts in support of such allegations.  The notice shall be accompanied by a proposed order which states the commissioner's intent to require discontinuance of such violation or practice and the immediate compliance with all requirements of any applicable agreement, conditions of approval, order, or law.  The proposed order may also direct such affirmative action as may be necessary to prevent insolvency or to correct the alleged violation or wrongful practice.  The notice of charges shall set forth a time and place for a hearing to determine whether the proposed order shall be issued.

(b)  Within twenty days after service of a notice of charges, unless an earlier date or later date is set by the commissioner upon request of the affected party, the commissioner shall hold a hearing in accordance with chapter 91.  If no appearance is made at the scheduled hearing by the party or its duly authorized representative, the party shall be deemed to have consented to the issuance of the cease and desist order and the commissioner may issue a permanent cease and desist order.  Any cease and desist order issued after a hearing held in accordance with this subsection shall become effective after service upon the affected party and shall remain effective until modified or terminated by the commissioner.  Any appeal of a permanent cease and desist order shall be made to the circuit court in accordance with chapter 91.

(c)  On or after the effective date of any permanent cease and desist order, the commissioner may apply for enforcement of the order to the circuit court.  Such application may also contain a petition for such other relief or remedies as may be appropriate in the circumstances.  The application shall be given precedence over other cases pending in court, and shall in every way be expedited. [L 1993, c 350, pt of §1; am L 1998, c 196, §4]

Rules of Court

Appeals, see HRCP rule 72.



§412:2-304 - Temporary cease and desist orders; effective date; hearing; enforcement.

§412:2-304  Temporary cease and desist orders; effective date; hearing; enforcement.  (a)  To act with the utmost speed, the commissioner may issue a temporary cease and desist order upon a determination that one or more of the grounds specified in section 412:2-302 are present; provided that, in the case of a Hawaii financial institution or an institution-affiliated party, the commissioner shall not issue a temporary cease and desist order unless the commissioner has also made a determination that the violation, threatened violation, or unsafe or unsound practice is likely to:

(1)  Cause insolvency or substantial dissipation of assets; or

(2)  Seriously weaken the condition of the institution; or

(3)  Otherwise seriously prejudice the interests of the depositors during the period in which a permanent cease and desist order can be obtained.

The order shall be accompanied by a notice of charges stating the alleged violation or wrongful practice, a summary of the facts in support of the allegation, and a time and place for a hearing to determine whether the temporary order shall be made permanent.  The order may require discontinuance of a violation or practice; require the immediate compliance with all requirements of any applicable agreement, conditions of approval, order, or law; and direct affirmative action as may be necessary to prevent insolvency or to correct the alleged violation or wrongful practice.

(b)  The order shall be effective upon service on the affected party.  The order shall remain in effect until a permanent cease and desist order is issued after a hearing, a permanent cease and desist order is consented to, or the charges are dismissed upon completion of a hearing.  Any affected party contesting the issuance of the temporary cease and desist order may do so by applying to the circuit court for an injunction.

(c)  Within ten days after service of a notice of charges, unless an earlier date or later date is set by the commissioner upon request of the affected party, the commissioner shall hold a hearing in accordance with chapter 91.  If no appearance is made at the scheduled hearing by the party or its duly authorized representative, the party shall be deemed to have consented to the issuance of the cease and desist order and the commissioner may convert the temporary cease and desist order into a permanent cease and desist order.  Any permanent cease and desist order issued after a hearing held in accordance with this subsection shall become effective after service upon the affected party and shall remain effective until modified or terminated by the commissioner.  Any appeal of a permanent cease and desist order shall be made to the circuit court in accordance with chapter 91.

(d)  Any temporary cease and desist order may be enforced in the circuit court upon application by the commissioner.  Any permanent cease and desist order issued in accordance with this section may be enforced as provided in section 412:2-303(c). [L 1993, c 350, pt of §1; am L 1998, c 196, §5]

Rules of Court

Appeals, see HRCP rule 72.

Injunctions, see HRCP rule 65.



§412:2-305 - Consent cease and desist orders.

§412:2-305  Consent cease and desist orders.  Any affected party may waive its rights to a hearing on any notice of charges by stipulating and consenting to:

(1)  The issuance of a permanent cease and desist order; or

(2)  The conversion of a temporary cease and desist order into a permanent cease and desist order.

Any cease and desist order issued by consent shall be effective as of the date specified therein and shall remain effective until modified or terminated by the commissioner. [L 1993, c 350, pt of §1; am L 1998, c 196, §6]



§412:2-306 - Removal or prohibition of institution-affiliated party; grounds.

§412:2-306  Removal or prohibition of institution-affiliated party; grounds.  (a)  The commissioner may order the removal of any institution-affiliated party from office or employment with a Hawaii financial institution and the prohibition of the party's affiliation or participation in the affairs of the financial institution or any other Hawaii financial institution if the commissioner determines that all three of the following circumstances exist:

(1)  The institution-affiliated party has violated this chapter or any rules adopted pursuant to this chapter, violated a cease and desist order that has become effective, engaged or participated in an unsafe or unsound practice in connection with the financial institution, or breached a fiduciary duty owed to the financial institution;

(2)  By reason of such violation, practice, or breach the financial institution has suffered or will probably suffer financial loss or other damage, the interests of the financial institution's depositors have been or may be prejudiced, or the institution-affiliated party has received financial gain or other benefit as a result of the violation, practice, or breach; and

(3)  The violation, practice, or breach involves the institution-affiliated party's personal dishonesty or demonstrates the party's wilful or continuing disregard for the safety or soundness of the financial institution.

(b)  The commissioner may also order the removal of any institution-affiliated party from office or employment with a Hawaii financial institution and the prohibition of the party's affiliation or participation in the affairs of the financial institution or any other Hawaii financial institution if the commissioner determines that:

(1)  The institution-affiliated party has been charged in any information, indictment, or complaint authorized by a United States attorney, state attorney general, or similar legal officer, with the commission of, or participation in, a crime involving dishonesty or breach of trust that is punishable by imprisonment for a term exceeding one year under state or federal law; and

(2)  The continued service by the institution-affiliated party may pose a threat to the interests of the financial institution's depositors or may threaten to impair public confidence in the institution. [L 1993, c 350, pt of §1; am L 2001, c 170, §3; am L 2006, c 228, §7; am L 2008, c 196, §2]



§412:2-307 - Removal or prohibition of institution-affiliated party; procedure; hearing; enforcement.

§412:2-307  Removal or prohibition of institution-affiliated party; procedure; hearing; enforcement.  (a)  The notice of charges and the proposed order of removal or prohibition shall be in writing and served upon the institution-affiliated party and the affiliated Hawaii financial institution.  The notice of charges shall state the alleged violations, wrongful practices, or breaches and a summary of the facts upon which the allegations are based.  The notice shall be accompanied by a proposed order stating the commissioner's intention to remove the party from office, or prohibit the party's affiliation with the financial institution or any other Hawaii financial institution, or both.  The notice of charges shall set forth a time and place for a hearing to determine whether the removal or prohibition order shall be issued.

(b)  Within twenty days after service upon the institution-affiliated party, unless an earlier or later date is set by the commissioner upon request of the affected party, the commissioner shall hold a hearing in accordance with chapter 91.  If no appearance is made at the scheduled hearing by the party or its duly authorized representative, the party shall be deemed to have consented to the issuance of the removal or prohibition order and the commissioner may issue a permanent removal or prohibition order.  Any permanent removal or prohibition order issued after a hearing held in accordance with this subsection shall become effective after service upon the institution-affiliated party and shall remain effective until modified or terminated by the commissioner.  Any permanent order of removal or prohibition issued to an institution-affiliated party shall also be served upon the affiliated Hawaii financial institution.  Any appeal of a permanent removal or prohibition order shall be made to the circuit court in accordance with chapter 91.

(c)  On or after the effective date of any permanent removal or prohibition order, the commissioner may apply for enforcement of the order to the circuit court. [L 1993, c 350, pt of §1; am L 2006, c 228, §8]

Rules of Court

Appeals, see HRCP rule 72.



§412:2-308 - Order of immediate suspension; procedure; effective date; hearing; enforcement.

§412:2-308  Order of immediate suspension; procedure; effective date; hearing; enforcement.  (a)  In order to act with the utmost speed, the commissioner may issue an order immediately suspending an institution-affiliated party upon a determination that:

(1)  The grounds specified in section 412:2-306 are present; and

(2)  The protection of depositors or the financial institution warrants the immediate suspension and prohibition of the institution-affiliated party from further participation in the conduct of the affairs of the financial institution or any other Hawaii financial institution.

The order shall be accompanied by a notice of charges that states the alleged violation, wrongful practice, or breach, and a summary of the facts in support of the allegation.  The notice of charges shall set forth a time and place for a hearing to determine whether the temporary order shall be converted to a permanent removal or prohibition order.  Any order of immediate suspension issued to an institution-affiliated party shall also be served upon the affiliated Hawaii financial institution.

(b)  The order shall be effective upon service on the institution-affiliated party.  The order shall remain in effect until a permanent removal or prohibition order is issued after a hearing, a permanent removal or prohibition order is consented to, or the charges are dismissed upon completion of a hearing.  Any institution-affiliated party contesting the issuance of the suspension order may do so by applying to the circuit court for an injunction.

(c)  Within ten days after service of a notice of charges, unless an earlier date or later date is set by the commissioner upon request of the affected party, the commissioner shall hold a hearing in accordance with chapter 91.  If no appearance is made at the scheduled hearing by the party or the party's authorized representative, the party shall be deemed to have consented to the issuance of the suspension order and the commissioner may convert the suspension order into a permanent removal or prohibition order.  Any permanent removal or prohibition order issued after a hearing held in accordance with this subsection shall become effective after service upon the institution-affiliated party and shall remain effective until modified or terminated by the commissioner.  Any appeal of a permanent removal or prohibition order shall be made to the circuit court in accordance with chapter 91.

(d)  Any order of immediate suspension may be enforced in the circuit court upon application by the commissioner.  Any permanent order of removal or prohibition issued in accordance with this section may be enforced as provided for in section 412:2-307(c). [L 1993, c 350, pt of §1; am L 2006, c 228, §9]

Rules of Court

Appeals, see HRCP rule 72.

Injunctions, see HRCP rule 65.



§412:2-309 - Consent order of removal or prohibition.

§412:2-309  Consent order of removal or prohibition.  Any institution-affiliated party may waive its rights to a hearing on any notice of charges by stipulating and consenting to the issuance of a permanent removal or prohibition order or by stipulating and consenting to the conversion of a temporary suspension order into a permanent removal or prohibition order.  Any permanent removal or prohibition order issued by consent shall be effective as of the date specified therein and shall remain effective until modified or terminated by the commissioner. [L 1993, c 350, pt of §1; am L 1994, c 107, §1; am L 1995, c 52, §1]



§412:2-310 - Removal, prohibition, or suspension; effect of order.

§412:2-310  Removal, prohibition, or suspension; effect of order.  No institution-affiliated party whose removal, prohibition, or suspension has been ordered shall thereafter participate in any manner in the conduct of the affairs of the affiliated Hawaii financial institution or any other Hawaii financial institution as long as the order is in effect.  Any violation of the order shall constitute a violation of law, and shall constitute sufficient grounds for the issuance of a cease and desist order to the affiliated financial institution. [L 1993, c 350, pt of §1; am L 2006, c 228, §10]



§412:2-311 - Suspension or revocation of charter or license.

§412:2-311  Suspension or revocation of charter or license.  (a)  The commissioner may revoke or suspend any charter or license issued hereunder if the commissioner finds that:

(1)  Any information or representations submitted by an applicant in connection with the issuance of the charter or license were materially false when made;

(2)  Grounds exist for the appointment of a conservator or receiver under this article;

(3)  The Hawaii financial institution, for a period of six months or more, has ceased to engage in the business for which its charter or license was granted; or

(4)  The Hawaii financial institution has violated or is violating state or federal laws, rules, or regulations, or has committed or is committing an unsafe or unsound practice.

(b)  In issuing a suspension or revocation order, whether by consent or as a result of a chapter 91 hearing, the commissioner may impose such terms and conditions as the commissioner deems appropriate to protect the public interest.  The order of suspension or revocation may require the Hawaii financial institution to cease engaging in business altogether, to close one or more of its places of business, or to cease engaging in a particular type of business, as the commissioner deems appropriate.

(c)  No suspension or revocation of any charter or license shall impair or affect the obligation of any preexisting lawful contract between a Hawaii financial institution and the other party or parties.  Neither shall the suspension or revocation of a charter or license affect the institution's administrative, regulatory, civil or criminal liability for any act or condition existing prior to the suspension or revocation.

(d)  The commissioner shall have discretion to reinstate any suspended charter or license, or issue a new charter or license to a Hawaii financial institution whose charter or license has been revoked, if the grounds for ordering the suspension or revocation are no longer present. [L 1993, c 350, pt of §1; am L 1994, c 107, §2; am L 2001, c 170, §4]



§412:2-312 - Suspension or revocation; procedure; hearing; enforcement.

§412:2-312  Suspension or revocation; procedure; hearing; enforcement.  (a)  The notice of charges and the proposed order of suspension or revocation shall be in writing and served upon the Hawaii financial institution at its principal office in this State.  The notice of charges shall state the alleged grounds and a summary of the facts upon which such allegations are based.  The notice shall be accompanied by a proposed order stating the commissioner's intention to suspend or revoke the institution's charter or license.  The notice of charges shall set forth a time and place for a hearing to determine whether the suspension or revocation order shall be issued.

(b)  Within twenty days after service, unless an earlier or later date is set by the commissioner upon request of the affected institution, the commissioner shall hold a hearing in accordance with chapter 91.  If no appearance is made at the scheduled hearing by the party or the party's authorized representative, the party shall be deemed to have consented to [the] issuance of the suspension or revocation order and the commissioner may issue an order of suspension or revocation.  Any suspension or revocation order issued after a hearing held in accordance with this subsection shall become effective after service upon the affected institution and shall remain effective until modified or terminated by the commissioner.  Any appeal of a suspension or revocation order shall be made to the circuit court in accordance with chapter 91.

(c)  On or after the effective date of any suspension or revocation order, the commissioner may apply for enforcement of the order to the circuit court. [L 1993, c 350, pt of §1]

Rules of Court

Appeals, see HRCP rule 72.



§412:2-313 - Consent suspension and revocation order.

§412:2-313  Consent suspension and revocation order.  Any Hawaii financial institution may waive its right to a hearing on any notice of charges by stipulating and consenting to the issuance of an order suspending or revoking a license or charter.  Any final suspension or revocation order issued by consent shall be effective as of the date specified therein and shall remain effective until modified or terminated by the commissioner. [L 1993, c 350, pt of §1]



§412:2-314 - Action to correct capital and surplus impairment.

§412:2-314  Action to correct capital and surplus impairment.  (a)  Whenever it appears to the commissioner that the capital and surplus of a Hawaii financial institution is impaired, the commissioner shall notify the financial institution in writing to correct the impairment within a reasonable time specified by the commissioner, which time may be extended by the commissioner.

(b)  If the Hawaii financial institution fails to correct the impairment of its capital and surplus as required, the commissioner may immediately appoint a conservator, or may close the financial institution, appoint a receiver to take possession of its assets, and proceed with the liquidation of its assets.  A financial institution placed in conservatorship pursuant to this subsection may, with the consent of the commissioner, later resume business upon the conditions as the commissioner may approve. [L 1993, c 350, pt of §1; am L 1994, c 107, §3]

Rules of Court

Receivers, see HRCP rule 66.



§412:2-315 - National or state emergencies.

§412:2-315  National or state emergencies.  (a)  The emergency powers granted in this section may be invoked for the purpose of protecting the general public during any national or state emergency by assuring that Hawaii financial institutions subject to regulation by the commissioner can operate in a safe and effective manner.

(b)  If the President of the United States declares a national emergency, by proclamation or otherwise, the commissioner may order some or all Hawaii financial institutions in the State to comply with any regulations, limitations or restrictions prescribed by the Secretary of the Treasury, the Comptroller of the Currency, the Federal Reserve Board, or other federal agency that would otherwise be applicable only to a federal financial institution.

(c)  If the governor declares a state emergency, by proclamation or otherwise, the commissioner may order some or all Hawaii financial institutions in the State to observe such temporary rules, limitations or restrictions as the commissioner may prescribe in order to cope with such emergency.

(d)  The commissioner may assess and collect from all affected Hawaii financial institutions their ratable share of the administrative costs incurred by the division in its administration of any emergency orders issued under this section.  Administrative costs assessed under this section shall be deposited into the compliance resolution fund established under section 26-9(o).  The determination of the commissioner of which Hawaii financial institution or institutions are "affected" and the proration method the commissioner chooses to employ in making assessments under this section may be appealed to the circuit court as provided in chapter 91 by any Hawaii financial institution aggrieved thereby. [L 1993, c 350, pt of §1; am L 1996, c 207, §3; am L 1999, c 129, §9]

Rules of Court

Appeals, see HRCP rule 72.



§412:2-400 - Grounds for appointment of conservator or receiver.

PART IV.  CONSERVATORS AND RECEIVERS

Rules of Court

Receivers, see HRCP rule 66.

§412:2-400  Grounds for appointment of conservator or receiver.  A conservator or receiver may be appointed to take possession and control of a Hawaii financial institution if such financial institution:

(1)  Is insolvent or has failed to correct an impairment of its capital and surplus as provided in section 412:2‑314 of this chapter;

(2)  Is not likely to be able to meet the demands of its depositors or pay its debts in the normal course of business;

(3)  Is in an unsafe or unsound condition to transact business;

(4)  Has incurred or is likely to incur losses that will deplete all or substantially all of its capital and surplus, and there is no reasonable prospect for such capital and surplus to be replenished without federal assistance;

(5)  Has violated or is violating laws, rules or regulations, or has committed or is committing an unsafe or unsound practice, and such violation or practice is likely to cause insolvency or substantial dissipation of assets, or is likely to severely weaken the institution's condition or otherwise seriously prejudice the interests of its depositors;

(6)  Without lawful cause has concealed from or has refused to provide to the commissioner the institution's books, papers, records, information, or assets for inspection by the commissioner or by any lawful agent of the commissioner; or

(7)  Has wilfully violated or is wilfully violating a cease and desist order of the commissioner which has become effective. [L 1993, c 350, pt of §1]



§412:2-401 - Appointment of conservator or receiver; judicial review.

§412:2-401  Appointment of conservator or receiver; judicial review.  (a)  The commissioner may, without notice or prior hearing, appoint a conservator or receiver for a Hawaii financial institution by a written order setting forth the grounds for such appointment and any other conditions of the conservatorship or receivership as the commissioner deems appropriate, including without limitation the temporary or permanent closure of the financial institution.  The commissioner may also require the conservator or receiver other than a federal insurer to obtain a security bond, at the expense of the financial institution, in an amount that the commissioner deems appropriate.

(b)  Upon being served with any written order pursuant to subsection (a), the persons in charge of the Hawaii financial institution shall forthwith turn over possession and control of the institution to the conservator or receiver, and upon request by the conservator or receiver shall vacate the premises.  The conservator or receiver may apply to the circuit court for injunctive or other relief to enforce the conservatorship or receivership.

(c)  Not later than twenty days after the initial appointment of the conservator or receiver, the persons who were in charge of the affected Hawaii financial institution immediately prior to the appointment of a conservator or receiver may bring an action in the circuit court for an order requiring the commissioner to terminate the conservatorship or receivership.

(d)  All judicial proceedings under this section shall be closed to the public and shall take precedence over all other pending cases before the court and shall in every other way be expedited.  The commissioner's decision to appoint a conservator or receiver shall be set aside only if the court finds that such decision was arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law. [L 1993, c 350, pt of §1]

Rules of Court

Injunctions, see HRCP rule 65.



§412:2-402 - Additional grounds for appointment.

§412:2-402  Additional grounds for appointment.  The commissioner may also appoint a conservator or receiver to take over the possession and control of any Hawaii financial institution:

(1)  Which consents to such appointment by an affirmative vote of a majority of its board of directors, or by a majority vote of its shareholders or members; or

(2)  Whose status as an insured institution has been involuntarily terminated by the federal insurer of its deposits or accounts.

An appointment pursuant to this section shall not be subject to judicial review. [L 1993, c 350, pt of §1]



§412:2-403 - Who may serve as conservator or receiver.

§412:2-403  Who may serve as conservator or receiver.  The commissioner, deputy commissioner, federal insurer of the Hawaii financial institution's deposits or accounts or other qualified person may serve as a conservator or receiver.  Except for the commissioner, deputy commissioner, or federal insurer, every conservator and receiver must consent in writing to serve in such capacity, and before assuming such position shall sign an engagement agreement agreed upon by the person and the commissioner. [L 1993, c 350, pt of §1]



§412:2-404 - Federal insurer as conservator or receiver; subrogation.

§412:2-404  Federal insurer as conservator or receiver; subrogation.  (a)  A federal insurer of the Hawaii financial institution's deposits or accounts who serves as a conservator or receiver shall acquire both legal and equitable title to all assets, rights or claims and to all real or personal property of the institution, to the extent necessary to perform such duties or as may be necessary under applicable federal law to effectuate such appointment.

(b)  If a federal insurer pays or makes available for payment its insurance proceeds to the depositors of an institution under conservatorship or receivership, the federal insurer shall be subrogated to the rights of such depositors, whether or not the federal insurer has become conservator or receiver thereof, in the same manner and to the same extent as it would be subrogated in the conservatorship or receivership of a federal financial institution insured by such federal insurer. [L 1993, c 350, pt of §1]



§412:2-405 - Removal or replacement of conservator or receiver.

§412:2-405  Removal or replacement of conservator or receiver.  The commissioner may remove or replace a conservator or receiver other than a federal insurer effective upon notice thereof, and with or without cause.  Such removal or replacement shall not subject either the commissioner or the court to any liability to the conservator or receiver.  Such removal or replacement shall not affect the financial institution's right to obtain judicial review of the commissioner's original decision to appoint a conservator or receiver under section 412:2-401. [L 1993, c 350, pt of §1]



§412:2-406 - Compensation and expenses of conservator or receiver.

§412:2-406  Compensation and expenses of conservator or receiver.  All expenses of any conservatorship or receivership shall be paid out of the assets of the Hawaii financial institution and shall be a lien on the assets, which shall be prior to any other lien provided by this chapter or otherwise.  Such expenses shall include without limitation, all costs and expenses incurred by the State, conservator, receiver and any other person for rent, utilities, telephones, travel, equipment, supplies, and employee salaries and benefits (including state employees).  No compensation shall be paid to the commissioner, the deputy commissioner or federal insurer for serving as conservator or receiver, but other persons serving in such capacity may receive a salary commensurate with the responsibilities of such position. [L 1993, c 350, pt of §1]



§412:2-407 - Stay of judicial proceedings.

§412:2-407  Stay of judicial proceedings.  All non-criminal judicial proceedings to which the Hawaii financial institution in conservatorship or receivership, is a party at the time of the appointment of a conservator or receiver, including without limitation any action, hearing, judgment, execution, attachment, summons, discovery or deposition, shall be stayed automatically for a period of forty-five days after the appointment of the conservator or ninety days after the appointment of a receiver.  The conservator or receiver may apply to the court presiding over the judicial proceedings for an extension of the stay, which shall be granted only upon a showing that the resumption of the proceeding will substantially detract from the purposes of the conservatorship or receivership and will not significantly diminish the potential recovery or remedy of the other party or parties in the judicial proceedings. [L 1993, c 350, pt of §1]

Rules of Court

Stay of proceedings, see HRCP rule 62.



§412:2-408 - Duties and powers of conservator.

§412:2-408  Duties and powers of conservator.  (a)  A conservator of a Hawaii financial institution shall observe the provisions of this part except to the extent preempted by applicable federal law.

(b)  Upon assuming office, the conservator may:

(1)  Immediately take possession of the assets of the Hawaii financial institution and operate the institution with all the rights and powers of the shareholders or members, directors, and officers with the authority to conduct all business of the Hawaii financial institution;

(2)  Collect all obligations and money due the Hawaii financial institution;

(3)  Preserve and conserve the assets and property of the Hawaii financial institution;

(4)  Set aside and make available for withdrawal by depositors and payment to other creditors on a ratable basis such amounts as in the opinion of the commissioner may safely be used for this purpose; and

(5)  Take such action as may be necessary to carry out the purposes of the conservatorship, consistent with the conservator's appointment order, and as may be required by law, the commissioner or any court having jurisdiction over the matter.  Provided, however, that the conservator shall at all times be subject to the direction and supervision of the commissioner. [L 1993, c 350, pt of §1]



§412:2-409 - Conservator's segregation of deposits.

§412:2-409  Conservator's segregation of deposits.  (a)  In the commissioner's discretion, the commissioner may order or permit a conservator to accept deposits, notwithstanding the insolvency of the Hawaii financial institution; provided, that such deposits so received shall not be subject to any limitation as to payment or withdrawal, shall be segregated and kept apart from prior deposits, and shall not be used to liquidate any indebtedness of the institution existing at inception of the conservatorship or any subsequent debt incurred for the purpose of liquidating such prior indebtedness.  Such deposits received by the conservator shall be kept in cash, invested in direct obligations of the United States, or deposited with a federally insured financial institution.

(b)  Any order requiring segregation of deposits under this section shall remain effective no longer than thirty days after the conservator has returned possession and control of the affairs of the Hawaii financial institution to its board of directors.  At least thirty days prior to the resumption of such possession and control, the conservator shall publish in a newspaper of general circulation in every county where the financial institution has places of business open to the public, a notice stating the date that possession and control will be returned to the board of directors, and that deposits received during the conservatorship will no longer be segregated in accordance with this section more than thirty days after that date.  The notice shall be in a form approved by the commissioner and shall also be conspicuously posted at the principal office and each branch and agency office of the financial institution.  The notice shall also be mailed to every person who has deposited funds with the institution during the conservatorship at the depositor's last known address as reflected in the records of the institution. [L 1993, c 350, pt of §1]



§412:2-410 - Supervised reorganization.

§412:2-410  Supervised reorganization.  (a)  The commissioner and, with the commissioner's written approval, any conservator appointed pursuant to this part, may reorganize a Hawaii financial institution in conservatorship, provided that:

(1)  The reorganization will be accomplished under a plan which the commissioner finds is fair and equitable to all depositors, beneficiaries, creditors, and shareholders or members, and is in the public interest;

(2)  The commissioner has approved of the plan in writing, subject to such conditions, restrictions, and limitations as the commissioner may deem appropriate;

(3)  Notice of the plan has been given to all depositors (except depositors whose deposits have been paid in full by a federal deposit insurer or assumed by a federally insured financial institution), creditors, and shareholders or members in a form and manner satisfactory to the commissioner; and

(4)  After such notice, the reorganization plan shall have been consented to in writing by:

(A)  Depositors representing at least seventy-five per cent of the amount of the financial institution's total deposits which will not be satisfied in full under the plan of reorganization;

(B)  Creditors representing at least seventy-five per cent of the total amount of the claims of general creditors of the financial institution which will not be satisfied in full under the plan of reorganization;

(C)  Subordinated creditors representing at least seventy-five per cent of the total amount of the claims of each class of debt subordinated by law or by contract to the claims of general creditors which will not be satisfied in full under the plan of reorganization; and

(D)  Shareholders holding at least two-thirds of each class of the capital stock of the financial institution.

(b)  If the foregoing requirements have been met, the commissioner shall issue a certificate to the Hawaii financial institution indicating that the reorganization plan, a copy of which shall be attached to the certificate, has been properly approved, and setting forth any conditions that the commissioner deems appropriate, as well as the effective date of the reorganization.

(c)  Once any reorganization has become effective as provided herein, it shall be binding upon all depositors, creditors, and shareholders or members of the Hawaii financial institution, whether or not they have consented to the plan of reorganization, and all claims of such persons shall be treated as if they had consented to the plan of reorganization.

(d)  When the reorganization becomes effective, all books, records, and assets of the Hawaii financial institution shall be disposed of in accordance with the plan and the affairs of the financial institution shall be conducted by its board of directors in the manner provided by the plan and under any conditions, restrictions, and limitations prescribed by the commissioner. [L 1993, c 350, pt of §1]



§412:2-411 - Termination of conservatorship.

§412:2-411  Termination of conservatorship.  The commissioner may terminate a conservatorship of a Hawaii financial institution whenever in the commissioner's judgment such action would be prudent and in the public interest.  A conservatorship may also be terminated by order of the circuit court.  Upon such termination, the financial institution shall be returned to the possession and control of its board of directors, or be placed in a receivership, subject to any terms and conditions imposed by the commissioner or the court.  If placed in receivership, the affected Hawaii financial institution shall be entitled to judicial review as provided in section 412:2-401. [L 1993, c 350, pt of §1]



§412:2-412 - Duties and powers of receiver.

§412:2-412  Duties and powers of receiver.  (a)  A receiver of a Hawaii financial institution shall observe the provisions of this part, except to the extent preempted by applicable federal law.

(b)  Upon assuming office, the receiver may:

(1)  Immediately take possession of the assets of the Hawaii financial institution with all the rights and powers of the shareholders or members, directors and officers with the authority to conduct all business of the Hawaii financial institution;

(2)  Collect all obligations and money due the Hawaii financial institution; and

(3)  Take such action as may be necessary to carry out the purposes of the receivership, consistent with the receiver's appointment order, and as may be required by law, the commissioner or any court having jurisdiction over the matter.  The receiver shall at all times be subject to the direction and supervision of the commissioner. [L 1993, c 350, pt of §1]



§412:2-413 - No interest on deposits of an institution in receivership.

§412:2-413  No interest on deposits of an institution in receivership.  Accrual of interest on any interest-bearing deposits in a Hawaii financial institution shall cease on the date of the appointment of a receiver. [L 1993, c 350, pt of §1]



§412:2-414 - Optional court supervision.

§412:2-414  Optional court supervision.  Upon petition of [the] receiver or the commissioner at any time, the circuit court shall supervise the receivership and such proceedings shall have priority over all other matters pending before the court and shall in every other way be expedited.  In case of court supervision, all matters requiring approval of the commissioner shall also require the approval of the court, and all reports required to be filed with the commissioner shall also be filed with the court. [L 1993, c 350, pt of §1]



§412:2-415 - Notice of receivership; filing of claims.

§412:2-415  Notice of receivership; filing of claims.  (a)  Upon commencement of the receivership, the receiver shall promptly give notice of the fact and purpose of the receivership in a form prescribed by the commissioner and directing depositors and creditors to file any claims they might have against the institution within four months after the first publication of such notice.  Such notice may be by:

(1)  Publishing the notice in a newspaper of general circulation in every county where the financial institution engages in business once in each of three successive weeks;

(2)  Delivering the notice to all known depositors, creditors and parties holding any assets of the financial institution; provided, however, that notice of the fact and purpose of the receivership need not be given to depositors of the institution all of whose deposits have been paid by a federal deposit insurer or assumed by a federally insured financial institution and who have received appropriate notice of such payment or assumption; and

(3)  Posting the notice in the principal office and each branch and agency office of the institution.

(b)  Any claim which is not filed within four months after the first date of publication of the notice required by subsection (a) shall be forever barred; provided, that this subsection shall not apply to any depositor or creditor whose claim appears on the records of the institution, to the extent shown on such records, whether or not the same is disputed.

(c)  The receiver may reject a claim in writing within sixty days after receipt thereof, otherwise it shall be deemed accepted.  Upon rejection of a claim by the receiver, the claimant may petition the circuit court for a review of the receiver's determination, provided that any petition for review not filed within four months after the receipt by the claimant of the notice of rejection from the receiver will be barred.  In lieu of review by the circuit court of the receiver's decision to reject a claim, the parties may mutually agree to have any claim decided by binding arbitration before an arbitrator appointed by the commissioner or the court. [L 1993, c 350, pt of §1]



§412:2-416 - Liquidation by receiver; priority of claims.

§412:2-416  Liquidation by receiver; priority of claims.  (a)  The receiver shall collect and sell or otherwise dispose of all assets of the Hawaii financial institution.  For such purposes, the receiver's authority includes but is not limited to the right to sue and be sued in the name of the commissioner, the receiver, or the institution, to compromise any claim, to hire attorneys, accountants, appraisers, auctioneers, or other professional persons, to take mortgages, to enter into contracts of sale and agreements of sale, to borrow money on the institution's credit, and to take such other measures as may be reasonable and prudent under the circumstances; provided, that any lease, mortgage, sale, exchange, or other transfer of real property, any compromise of any claim, and any pledge of the institution's assets to secure any loan shall require the prior approval of the commissioner or the court.

(b)  The receiver shall not pay any claims against the Hawaii financial institution except regular costs and expenses incurred in connection with the administration of the receivership and the permitted operations of the financial institution, unless prior approval is obtained from the commissioner or the court.  Once all claims against the institution have been determined, the receiver may disburse payments in the following priority:

(1)  Administrative expenses, which shall include without limitation compensation of the receiver and the employees working under the receiver, fees of attorneys, accountants, appraisers, auctioneers, or other professional persons, rent, current taxes, loans for administrative expenses, expert and advisor's fees, costs of the State, and court costs;

(2)  Unsecured claims for wages, salaries, commissions, including vacation, severance or sick leave pay, earned by an individual within ninety days before the receivership, in an amount not exceeding $2,000 for each individual;

(3)  Claims which are given priority by applicable statutes and, if the assets are insufficient for the payment in full of all such claims, in the order provided by such statutes, or in the absence of contrary provisions, pro rata;

(4)  All other claims pro rata, exclusive of claims set forth in paragraph (5) of this section; and

(5)  Claims for debts that are subordinated to unsecured claims under a written subordination agreement or other instrument.

The commissioner or the court may order the payments to be made partially, as funds become available for such purpose; provided, that claims with a higher priority must be completely satisfied before any payment of claims with a lower priority. [L 1993, c 350, pt of §1]



§412:2-417 - Final accounting and discharge.

§412:2-417  Final accounting and discharge.  When all the assets of the Hawaii financial institution have been collected and all available funds have been paid as provided in this part the receiver shall file with the commissioner or the court a request for the approval of a final accounting, which shall show the disposition of all assets and shall furnish such receipts as may be required by the commissioner or the court. [L 1993, c 350, pt of §1]



§412:2-418 - Transfer of assets in contemplation of insolvency void.

§412:2-418  Transfer of assets in contemplation of insolvency void.  All transfers, assignments, and payments by any Hawaii financial institution made after or in contemplation of the institution's insolvency shall be void if done with the intent to evade this chapter or to accord preference to any depositor or creditor over another. [L 1993, c 350, pt of §1]



§412:2-419 - Treatment of lessors.

§412:2-419  Treatment of lessors.  (a)  For a period of six months after appointment of a receiver, a lessor may not terminate any lease of personal or real property to the Hawaii financial institution as long as lease rent for the period following the receivership is paid on a timely basis, whether or not the lease has suffered a prior default.

(b)  Within six months after initial appointment, the receiver may assume or reject any unexpired lease, and if not assumed within such time the lease shall be deemed to have been rejected; provided, however, that in order to assume any lease:

(1)  The unexpired lease term must be at least thirty days at the time of the assumption;

(2)  Any prior default must be cured, or the receiver must provide adequate assurance that such default will be promptly cured;

(3)  The receiver must provide adequate compensation to any party other than the financial institution for any actual pecuniary loss resulting to such party from such default; and

(4)  The receiver must provide adequate assurance to the lessor of future performance under the lease.

(c)  The lessor of a lease rejected under this section shall have a claim against the Hawaii financial institution in receivership for damages resulting from the rejection in an amount which may not exceed the unpaid rent owed under the lease, without acceleration, for a six-month period.

(d)  Rejection of a lease under this section shall not result in the termination of the lease with respect to the interest of any mortgagee or other person having an interest in the lease other than the Hawaii financial institution. [L 1993, c 350, pt of §1]



§412:2-420 - Claims for wrongful termination of employment.

§412:2-420  Claims for wrongful termination of employment.  Recovery on a claim against an insolvent Hawaii financial institution in receivership resulting from wrongful termination of an employment contract shall not exceed the unpaid compensation, without acceleration, pursuant to the contract when the employee was directed to terminate or when the employee actually terminated performance under the contract, whichever first occurred, plus compensation as provided under the contract, without acceleration, for ninety days thereafter. [L 1993, c 350, pt of §1]



§412:2-421 - Bailments and safe deposit boxes in receivership.

§412:2-421  Bailments and safe deposit boxes in receivership.  (a)  If a Hawaii financial institution in receivership has any personal property in its possession as bailee for storage or safekeeping, or if it has any vaults, safes, or safe deposit boxes rented by customers, the receiver shall notify the affected customer at the customer's last known address as reflected in the records of the financial institution.  Any notice shall be sent by certified mail, return receipt requested, and shall direct the customer to remove the personal property by a date stated in the notice, which date shall not be less than ninety days after mailing of the notice.

(b)  If and when the property is claimed by the customer, any unearned fees for rent or bailment shall be refunded to the customer and shall be treated as an administrative expense of the receivership.  Any unpaid fees for rent or bailment shall be collected from the customer or shall be carried as a receivable on the books of the institution.

(c)  If the property is not claimed by the date set forth in the notice provided for in subsection (a), the receiver shall cause the safe, vault or safe deposit box to be opened before two witnesses who are not employed by the Hawaii financial institution.  Such property shall be placed in a suitable container together with a list, signed by the witnesses, containing a description of the property, the name and address of the customer and the names of the witnesses.  The receiver shall keep the property in one of the general vaults, safes or boxes of the financial institution, or other depository, until it is claimed by the owner.

(d)  If the property is not claimed within two years after the date set forth in the notice provided for in subsection (a), the receiver may sell the property at public auction, subject to the approval of the commissioner or the court.  The receiver may deduct from the proceeds of such sale any unpaid fees for rental or bailment, which shall be an asset of the institution, and the balance shall be disposed of in accordance with chapter 523A.  Papers and other items of no apparent value may be destroyed. [L 1993, c 350, pt of §1]



§412:2-500 - Definitions.

PART V.  SUPERVISED ACQUISITION OF FINANCIAL INSTITUTIONS

§412:2-500  Definitions.  As used in this part:

"Failing financial institution" means a Hawaii financial institution or a federal financial institution whose operations are principally conducted in this State, and which:

(1)  Is insolvent or has failed to make good an impairment of its capital and surplus as provided in section 412:2-314;

(2)  Has incurred or is likely to incur losses that will deplete all or substantially all of its capital and surplus, and there is no reasonable prospect for such capital and surplus to be replenished without federal assistance; or

(3)  Has violated or is violating laws, rules or regulations, or has committed or is committing an unsafe or unsound practice, and such violation or practice is likely to cause insolvency or a substantial dissipation of assets or is likely to severely weaken the institution's condition or otherwise seriously prejudice the interests of its depositors. [L 1993, c 350, pt of §1; am L 1999, c 245, §7]



§412:2-501 - Commissioner's determination of failing institution.

§412:2-501  Commissioner's determination of failing institution.  (a)  Upon determining that a Hawaii financial institution is a failing financial institution, the commissioner shall serve written notice of such determination to the institution.  The notice shall set forth the basis for the commissioner's determination, and shall indicate that the commissioner intends to implement the provisions of this part.

(b)  If the financial institution contests the commissioner's determination, it shall petition the circuit court to enjoin the commissioner's action, not more than five days after receiving notice of the commissioner's determination that it is a failing financial institution.  A hearing on the petition shall be held not more than fifteen days after the petition is filed, and in all other respects the matter shall be expedited.  The hearing under this subsection shall be closed to the public.

(c)  [L 2004, c 202, §48 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  An order by the circuit court made pursuant to this section may be appealed to the intermediate appellate court, subject to chapter 602, but no stay of the order shall be granted pending such appeal.

(d)  All court records, documents and files of the financial institution, the division of financial institutions, and the court, so far as they pertain to or are part of the record of the proceedings, shall be and remain confidential.  The court may, after hearing the arguments from the parties in chambers, order disclosure of documents for good cause.  Unless otherwise ordered, all papers filed with the court shall be sealed from the public and held in a confidential file.

(e)  Nothing in this section shall preclude any action by the commissioner under any of the other powers granted to the commissioner by this chapter. [L 1993, c 350, pt of §1; am L 2004, c 202, §48]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Rules of Court

Appeals to appellate courts, how taken, see HRAP rule 3.



§412:2-502 - Solicitation of purchasers.

§412:2-502  Solicitation of purchasers.  If the court sustains the commissioner's determination that the financial institution is a failing financial institution, or if the institution has not contested the determination and the time for petitioning the court has passed, the commissioner may solicit applications to merge with the failing financial institution or with its holding company, or to purchase all or part of the assets or assume all or part of the liabilities of the failing financial institution, or to purchase the capital stock of the failing financial institution or its holding company.  The solicitation may be by private letter, by personal contact, or by publication, as in the commissioner's discretion may be appropriate in order to obtain as many fair offers as possible with the least danger to the safety of the failing financial institution, its depositors and creditors, and the general public.  The commissioner may disclose information concerning the failing financial institution as shall be necessary for the prospective applicants to formulate a proposal to purchase; provided that the recipients of the information shall be required to keep the information confidential. [L 1993, c 350, pt of §1; am L 1994, c 107, §4]



§412:2-503 - Applications to purchase.

§412:2-503  Applications to purchase.  (a)  If the failing financial institution is a bank, savings bank, or depository financial services loan company that is a Hawaii financial institution, or if the institution to result from the acquisition proposed in the application is to be any of the foregoing, the commissioner may accept an application under this part only from:

(1)  A Hawaii financial institution;

(2)  A federal financial institution whose operations are principally conducted in this State (unless the operations of any holding company of such an applicant are principally conducted elsewhere than in Hawaii);

(3)  A resulting bank as defined in article 12;

(4)  An out-of-state bank as defined in article 12;

(5)  The holding company of any of the foregoing, if any; and

(6)  A person that is not a company.

(b)  No application shall be accepted which provides for a merger or consolidation of a failing financial institution or a purchase of its assets or assumption of its liabilities, or a purchase of its capital stock if, as a result of such merger, consolidation, purchase or assumption, any person would be eligible to receive deposits in this State other than through a Hawaii financial institution, a federal financial institution whose operations are principally conducted in this State, or a resulting bank as defined in article 12.

(c)  An application filed under this part shall contain such information as the commissioner may require, and shall indicate:

(1)  Whether the applicant proposes to merge with the failing financial institution, purchase all or part of its assets and assume all or part of its liabilities or purchase its capital stock;

(2)  The consideration to be paid; and

(3)  How the proposed purchase will promote the safety and soundness of the failing financial institution, protect its depositors and creditors, and otherwise be in the public interest.

(d)  The commissioner may establish a reasonable deadline for the receipt of applications. [L 1993, c 350, pt of §1; am L 1995, c 33, §1; am L 1996, c 207, §4; am L 1999, c 245, §2]



§412:2-504 - Granting of application; criteria for approval.

§412:2-504  Granting of application; criteria for approval.  In evaluating the applications filed under this part, the commissioner shall consider the following factors:

(1)  Whether immediate action is necessary;

(2)  The financial and managerial resources of the applicant and its holding company, if any;

(3)  The probable viability of the failing financial institution after the acquisition or merger has been completed;

(4)  Whether any federal agency is prepared to offer financial assistance to facilitate the acquisition or merger, and the amount of such assistance;

(5)  Whether the effect of the proposed acquisition or merger may be substantially to lessen competition, or tend to create a monopoly or restraint of trade in any section of the country that includes the State or a part thereof, and whether these anti-competitive effects would be clearly outweighed in the public interest by the probable effect of the acquisition in meeting the convenience and needs of the community to be served;

(6)  The convenience and needs of the public;

(7)  The welfare of the depositors and creditors of the failing financial institution;

(8)  The principal place of business of the applicant, the state where its operations and those of its affiliates are principally conducted, and their current business relationships with Hawaii-based businesses; and

(9)  Any other factors which the commissioner may deem relevant.

The commissioner may negotiate with all or any of the applicants to modify any proposal, may accept more than one proposal if one involves only part of the assets or stock of the failing financial institution, and may condition any approval of an application upon the observance of such requirements as the commissioner deems appropriate.  Nothing in this section shall require the commissioner to approve any application or accept any proposal made pursuant to this part. [L 1993, c 350, pt of §1]



§412:2-505 - Waiver of statewide concentration limits under the Bank Holding Company Act of 1956, as amended.

§412:2-505  Waiver of statewide concentration limits under the Bank Holding Company Act of 1956, as amended.  If the commissioner finds that waiver of the statewide concentration limits under section 3(d) of the Bank Holding Company Act of 1956, as amended, is necessary to prevent probable failure of the Hawaii financial institution, the commissioner shall have the power to issue a waiver of those statewide concentration limits. [L 1993, c 350, pt of §1; am L 1995, c 33, §2]



§412:2-506 - Charter or license.

§412:2-506  Charter or license.  In any acquisition pursuant to this part, a charter or license shall be required for:

(1)  Any Hawaii financial institution resulting from a consolidation of an acquirer with a failing financial institution; and

(2)  Any new corporation (except a federal financial institution) formed to merge with or acquire the assets of a failing financial institution pursuant to this chapter, whether or not a provisional approval to organize has been issued to such corporation. [L 1993, c 350, pt of §1]



§412:2-507 - Expedited approvals.

§412:2-507  Expedited approvals.  If the commissioner finds that immediate action is necessary in order to prevent the probable failure of the Hawaii financial institution, as determined by section 412:2‑501, the commissioner shall have the power to issue an expedited approval authorizing the following:

(1)  In the case of a Hawaii financial institution seeking to acquire the failing financial institution, expedited approval for the establishment of a branch;

(2)  In the case of a new corporation or for a qualified bidder, a charter for a bank or savings bank or a license to engage in the business of a depository financial services loan company; provided that the applicant has secured provisional approval to organize as required in section 412:2-508. [L 1993, c 350, pt of §1; am L 1999, c 245, §3]



§412:2-508 - Provisional approval to organize.

§412:2-508  Provisional approval to organize.  (a)  The commissioner may issue a provisional approval to organize a new corporation pursuant to this chapter and chapter 414 solely for the purpose of merging with or acquiring the stock or assets and assuming the liabilities of a failing financial institution in a transaction meeting the requirements of this part and other applicable law.

(b)  Applications for a provisional approval shall be filed with the commissioner, and shall provide the information required by this chapter for preliminary approval to organize the type of financial institution that will result from the merger or acquisition under this part.  The applicant shall also furnish such other information as the commissioner may require, and an application fee as established by the commissioner.

(c)  The commissioner may expedite consideration of an application filed under this section, and may grant the application for a provisional approval without any investigation or publication of notice or informational and comment proceeding; provided, that if after granting of approval, the commissioner discovers any reason why approval should not have been granted, the approval may be revoked by giving written notice of revocation to the applicant.

(d)  Except as otherwise provided in this section, the provisional approval shall enable the applicant to accomplish only the merger or acquisition, or both, as shall be specified in the approval.

(e)  Any provisional approval shall expire one year after it has been granted, or upon issuance of a charter or license as provided in this chapter, whichever first occurs.  The commissioner may extend the expiration date of a provisional approval for good cause.  If the merger or acquisition is not consummated before the expiration of the provisional approval, or any extended time granted by the commissioner the approval shall be void and of no further effect. [L 1993, c 350, pt of §1; am L 2002, c 40, §12]



§412:2-509 - Effect of merger or acquisition on prior business, title and obligations.

§412:2-509  Effect of merger or acquisition on prior business, title and obligations.  Sections 412:3-610 and 412:3‑615 shall apply to the businesses previously carried on by any failing financial institution, title to its property, and its liabilities with respect to any merger or acquisition consummated under this part. [L 1993, c 350, pt of §1]



§412:2-510 - Commissioner's powers.

§412:2-510  Commissioner's powers.  No provision under this part shall be construed to limit, modify, or restrain any other powers otherwise granted to the commissioner or the division.  The provisions of this part shall supplement and provide an alternative to the commissioner's other authority and powers under this article. [L 1993, c 350, pt of §1]



§412:2-511 - Modification of time periods.

§412:2-511  Modification of time periods.  Any time periods requiring action by the commissioner as set forth in this part, or as established by rules implementing this part, may be shortened or extended when in the commissioner's discretion good cause exists. [L 1993, c 350, pt of §1]



§412:2-512 - REPEALED.

§412:2-512  REPEALED.  L 1999, c 245, §8.



§412:2-600 - Applicability of part.

PART VI.  PENALTIES, ADMINISTRATIVE FINES AND PROHIBITED ACTS

§412:2-600  Applicability of part.  (a)  The provisions of this part shall apply to all Hawaii financial institutions and to such other persons as shall, by violating any of the provisions of this part, be subject to the penalties and administrative fines provided in this part.  The provisions of this part shall be in addition to the prohibitions set forth elsewhere in this chapter.

(b)  If a contract is made or any other act is done or omitted in good faith reliance on an interpretation of this chapter made by the supreme court of this State or in a rule duly adopted by the commissioner pursuant to chapter 91, no penalty imposed by this chapter shall apply, notwithstanding that after such contract is made, such interpretation or rule is amended, rescinded, or determined by judicial or other authority to be invalid for any reason. [L 1993, c 350, pt of §1]



§412:2-601 - Violation of chapter.

§412:2-601  Violation of chapter.  Any institution-affiliated party or any other person who wilfully violates any of the provisions of this chapter for which a penalty or administrative fine is not expressly provided in this chapter shall be guilty of a misdemeanor punishable pursuant to sections 706-663 and 706-640. [L 1993, c 350, pt of §1; am L 1998, c 196, §7]



§412:2-602 - Copying records of Hawaii financial institutions.

§412:2-602  Copying records of Hawaii financial institutions.  Any institution-affiliated party who knowingly copies without authorization any of the books, papers, records or documents belonging to or in the custody of a Hawaii financial institution, either for the party's own use or for the use of any other person other than in the ordinary and regular course of the party's duties, shall be guilty of a misdemeanor punishable pursuant to sections 706-663 and 706-640. [L 1993, c 350, pt of §1]



§412:2-603 - Disclosures of records of Hawaii financial institutions.

§412:2-603  Disclosures of records of Hawaii financial institutions.  Any institution-affiliated party who, without authorization, knowingly discloses, except in the regular course of business, any information derived from a Hawaii financial institution's records shall be guilty of a misdemeanor punishable pursuant to sections 706-663 and 706-640. [L 1993, c 350, pt of §1]



§412:2-604 - Concealment.

§412:2-604  Concealment.  Any institution-affiliated party who knowingly conceals or endeavors to conceal any transaction of the Hawaii financial institution from any director, incorporator, officer, agent or employee of the institution or any official or employee of the division to whom it should be properly disclosed shall be guilty of a misdemeanor punishable pursuant to sections 706-663 and 706-640. [L 1993, c 350, pt of §1]



§412:2-605 - REPEALED.

§412:2-605  REPEALED.  L 2001, c 170, §20.



§412:2-606 - Witness; failure to testify or produce records.

§412:2-606  Witness; failure to testify or produce records.  Any person who knowingly fails to attend and testify or answer any lawful inquiry or to produce books, papers, accounts, records, contracts, or documents, if in the person's power to do so, in obedience to the lawful subpoena or lawful requirements of the commissioner, or an examiner employed by the commissioner, shall be guilty of a misdemeanor punishable pursuant to sections 706-663 and 706-640. [L 1993, c 350, pt of §1]



§412:2-606.5 - Financial institution name fraud.

[§412:2-606.5]  Financial institution name fraud.  (a)  No person shall use the name or trademark of a financial institution, as defined in section 412:1-109, or its affiliates or subsidiaries when marketing or soliciting existing or prospective customers if the marketing materials are used without the written consent of the financial institution and in a manner that would lead a reasonable person to believe that the material or solicitation originated from, was endorsed by, is related to, or is the responsibility of the financial institution or its affiliates or subsidiaries.

(b)  The commissioner may impose a civil penalty of up to $10,000 for each violation of this section. [L 2008, c 51, §2]

Revision Note

Enacted as an addition to article 1 of chapter 412, this section was redesignated to this article pursuant to §23G-15(1).



§412:2-607 - Deception; false statements.

§412:2-607  Deception; false statements.  (a)  An institution-affiliated party who does any of the following shall be guilty of a class C felony punishable pursuant to sections 706-660 and 706-640:

(1)  With intent to deceive, makes any false or misleading statement or entry or omits any statement or entry required by law or rule to be made in any book, account, report or statement of the institution; or

(2)  Knowingly obstructs or endeavors to obstruct a lawful examination or investigation of the institution or any of its affairs by an official or employee of the division.

(b)  Any person who intentionally or knowingly makes, circulates, or transmits to another or others any statement or rumor, written, printed, or by word of mouth, which is untrue in fact and is directly or by inference derogatory to the financial condition or affects the solvency or financial standing of any Hawaii financial institution that is a depository financial institution, or who knowingly counsels, aids, procures, or induces another to start, transmit or circulate such statement or rumor, shall be guilty of a misdemeanor punishable pursuant to sections 706-663 and 706-640.

(c)  Any person who maliciously or for personal financial gain makes, circulates, or transmits to another or others any statement or rumor, written, printed, or by word of mouth, which is untrue in fact and is directly or by inference derogatory to the financial condition or affects the solvency or financial standing of any Hawaii financial institution that is a depository institution, or who maliciously or for personal financial gain counsels, aids, procures, or induces another to start, transmit or circulate any such statement or rumor, shall be guilty of a class C felony punishable pursuant to sections 706-660 and 706‑640. [L 1993, c 350, pt of §1]



§412:2-608 - Misapplication of funds.

§412:2-608  Misapplication of funds.  Any institution-affiliated party who wilfully abstracts or misapplies any of the money, funds, credits, assets, or property of a Hawaii financial institution, whether owned by the financial institution or held for safekeeping or as agent, or held in trust shall be guilty of a class C felony punishable pursuant to sections 706-660 and 706‑640.  However, if the amount abstracted or wilfully misapplied does not exceed $300, the institution-affiliated party shall be guilty of a misdemeanor punishable pursuant to sections 706-663 and 706-640. [L 1993, c 350, pt of §1]

Cross References

Suspected financial abuse of an elder, mandatory reporting, see §412:3-114.5.



§412:2-609 - Imposition of administrative fines; assessment.

§412:2-609  Imposition of administrative fines; assessment.  (a)  Any Hawaii financial institution which, and any institution-affiliated party who:

(1)  Commits a material violation of any law or rule for which a penalty or fine is not expressly provided herein;

(2)  Commits a material violation of any order issued by the commissioner which has become effective;

(3)  Commits a material violation of any condition imposed in writing by the commissioner in connection with the grant of any application or other request by the financial institution; or

(4)  Commits a material violation of any written agreement between the financial institution and the commissioner;

may be ordered by the commissioner to forfeit and pay an administrative fine of not more than $1,000 for each day during which the violation continues.

(b)  Notwithstanding subsection (a), any Hawaii financial institution which, and any institution-affiliated party who:

(1)  Commits any violation described in any clause of subsection (a);

(2)  Recklessly engages in an unsafe or unsound practice in conducting the affairs of the Hawaii financial institution; or

(3)  Breaches any fiduciary duty owed to the financial institution;

which violation, practice, or breach is:

(1)  Part of a pattern of misconduct;

(2)  Causes or is likely to cause more than a minimal loss to the Hawaii financial institution; or

(3)  Results in pecuniary gain or other benefit to such party;

may be ordered by the commissioner to forfeit and pay an administrative fine of not more than $5,000 for each day during which the violation, practice, or breach continues.

(c)  Notwithstanding subsections (a) and (b), any Hawaii financial institution which, and any institution-affiliated party who:

(1)  Knowingly commits any violation described in any clause of subsection (a); knowingly engages in any unsafe or unsound practice in conducting the affairs of the Hawaii financial institution; or knowingly breaches any fiduciary duty owed to the financial institution; and

(2)  Knowingly or recklessly causes a substantial loss to the Hawaii financial institution or a substantial pecuniary gain or other benefit to such party by reason of such violation, practice, or breach;

may be ordered by the commissioner to forfeit and pay an administrative fine of not more than $100,000 for each day during which the violation, practice, or breach continues.  The maximum administrative fine shall not exceed in the case of any person other than a Hawaii financial institution, the amount of $500,000 and in the case of any Hawaii financial institution, the lesser of $1,000,000 or one per cent of the total assets of the Hawaii financial institution.

(d)  Any administrative fine imposed under subsection (a), (b), or (c) may be assessed and collected by the commissioner by service of written notice and order upon the Hawaii financial institution or institution-affiliated party by means of certified mail, return receipt requested.  If, with respect to any such assessment, a hearing is not requested pursuant to section 412:2‑610(c) within the period of time allowed under section 412:2‑610(c), the assessment shall constitute a final and unappealable order. [L 1993, c 350, pt of §1; am L 1994, c 107, §5; am L 1998, c 196, §8]



§412:2-609.5 - Imposition of administrative fines on persons who are not Hawaii financial institutions; assessment.

[§412:2-609.5]  Imposition of administrative fines on persons who are not Hawaii financial institutions; assessment.  (a)  Any person, other than a Hawaii financial institution or an institution-affiliated party, who:

(1)  Commits a violation of any law or rule for which a penalty or fine is not expressly provided in this chapter;

(2)  Commits a violation of any order issued by the commissioner;

(3)  Commits a violation of any condition imposed in writing by the commissioner in connection with the grant of any application or other request by the person; or

(4)  Commits a violation of any written agreement between the commissioner and the person;

may be ordered by the commissioner to pay an administrative fine of not more than $100,000 for each day during which the violation continues.

(b)  Any administrative fine imposed under subsection (a) may be assessed and collected by the commissioner by service of written notice and order upon that person at the person's last known home or office address by means of certified mail, return receipt requested.  If, with respect to any such assessment, a hearing is not requested pursuant to section 412:2-610(c) within the period of time allowed under section 412:2-610(c), the assessment shall constitute a final and unappealable order. [L 1998, c 196, §1]



§412:2-610 - Compromise or modification of administrative fines; determining amount of fine; hearing.

§412:2-610  Compromise or modification of administrative fines; determining amount of fine; hearing.  (a)  The commissioner may compromise, modify, or suspend any administrative fine which may be assessed or which has been assessed under this chapter.  The commissioner may also exempt violations of informal enforcement actions from the administrative fines and penalties set forth in this chapter.

(b)  In determining the amount of any administrative fine imposed under this chapter, the commissioner shall take into account the appropriateness of the fine with respect to all of the following:

(1)  The size of financial resources and good faith of the financial institution or the person charged;

(2)  The gravity of the violation, practice, or breach;

(3)  The history of previous violations, unsafe or unsound practices, or breaches of fiduciary duty owed to the financial institution;

(4)  The extent to which a federal agency has, by imposing a fine for similar conduct, mitigated the need for imposition of a particular level of administrative fine under this chapter; and

(5)  Such other matters as justice may require.

(c)  The Hawaii financial institution or other person against whom any administrative fine is assessed under this chapter shall be afforded a hearing in accordance with chapter 91 if the financial institution or person submits a written request for a hearing within twenty days after the service of the notice of assessment. [L 1993, c 350, pt of §1; am L 1998, c 196, §9]



§412:2-611 - Action to recover administrative fines; deposit to compliance resolution fund.

§412:2-611  Action to recover administrative fines; deposit to compliance resolution fund.  (a)  If any Hawaii financial institution, institution-affiliated party, or other person fails to pay an assessment after any administrative fine assessed under this chapter has become final, the commissioner shall recover the amount assessed by action in circuit court, in which case the commissioner may request the court to award reasonable attorney's fees and costs.

(b)  All administrative fines collected under authority of this chapter shall be deposited in the compliance resolution fund established under section 26‑9(o). [L 1993, c 350, pt of §1; am L 1996, c 207, §5; am L 1998, c 196, §10; am L 1999, c 129, §10]



§412:3-100 - Applicability of this part.

ARTICLE 3.  ORGANIZATION AND MANAGEMENT OF

FINANCIAL INSTITUTIONS

PART I.  GENERAL PROVISIONS

§412:3-100  Applicability of this part.  This part shall apply to all Hawaii financial institutions. [L 1993, c 350, pt of §1]



§412:3-101 - Name of financial institution.

§412:3-101  Name of financial institution.  (a)  The name of every Hawaii financial institution shall be subject to the approval of the commissioner and shall conform with the provisions of section 414-51 or any successor thereto, whether or not the Hawaii financial institution is a corporation.  If the Hawaii financial institution is incorporated, its name may, but need not, contain the word "corporation", "incorporated", or "limited", or an abbreviation of any of the words.

(b)  Prior to using a trade name or a fictitious name, a Hawaii financial institution shall provide written notification to the commissioner. [L 1993, c 350, pt of §1; am L 2002, c 40, §13; am L 2006, c 228, §11]



§412:3-102 - Change of name.

§412:3-102  Change of name.  To change its name, a Hawaii financial institution shall file an application with the commissioner and pay the fees as the commissioner may establish.  The application shall be approved if the commissioner is satisfied that the new name complies with this chapter and chapter 414.  Any change of name of a stock financial institution pursuant to this section shall be effected in accordance with chapter 414.  Any change of name shall not affect a financial institution's rights, liabilities, or obligations existing prior to the effective date thereof, and no documents of transfer shall be necessary to preserve the rights, liabilities, or obligations; provided that the commissioner may require notice to be given to the public and other governmental agencies. [L 1993, c 350, pt of §1; am L 2002, c 40, §14; am L 2006, c 228, §12]



§412:3-103 - REPEALED.

§412:3-103  REPEALED.  L 2006, c 228, §45.



§412:3-104 - Qualifications of directors.

§412:3-104  Qualifications of directors.  Except for nondepository financial services loan companies, the board of directors of every Hawaii financial institution shall at all times consist of at least five directors, of whom at least three shall be residents of this State at the time of their election and while holding office.  If any resident director ceases to be a resident of this State or ceases to be a director, and such circumstance causes the number of resident directors on the board to be fewer than three, another resident director shall be immediately elected or appointed in accordance with the institution's bylaws.  Except for nondepository financial services loan companies, the board of directors of any financial institution, which is a wholly-owned subsidiary of a holding company incorporated in another state shall at all times consist of at least five directors, of whom at least one shall be a resident of this State at the time of election and while on the board. [L 1993, c 350, pt of §1; am L 1996, c 63, §2]



§412:3-105 - Election and appointment of executive officers.

§412:3-105  Election and appointment of executive officers.  The directors of a Hawaii financial institution shall elect or appoint its executive officers.  The directors may also appoint and employ all other necessary officers and agents, define their duties, fix their compensation, dismiss them, and require that they be bonded.  Except for the election or appointment of executive officers, the board of directors may delegate to such officers the employment, discharge, fixing of compensation, bonding, and supervision of subordinate officers, employees and agents. [L 1993, c 350, pt of §1]



§412:3-106 - Residency of chief executive officer.

§412:3-106  Residency of chief executive officer.  The chief executive officer of every Hawaii financial institution, except a nondepository financial services loan company, shall be a resident of this State.  If at any time a person holding the office ceases to be a state resident, that person's tenure shall automatically cease, and a successor, alternate, or substitute who is a state resident shall be immediately appointed or elected, as provided in the institution's bylaws. [L 1993, c 350, pt of §1]



§412:3-107 - Meetings of the board.

§412:3-107  Meetings of the board.  Except for nondepository financial services loan companies, the board of directors of every Hawaii financial institution shall hold a regular meeting at least once every three months. [L 1993, c 350, pt of §1]



§412:3-108 - Generally accepted accounting principles.

§412:3-108  Generally accepted accounting principles.  Every Hawaii financial institution shall follow generally accepted accounting principles, except as otherwise prescribed by the appropriate federal regulatory agency. [L 1993, c 350, pt of §1]



§412:3-109 - Charging down assets.

§412:3-109  Charging down assets.  The commissioner may require any asset on the books of a Hawaii financial institution to be charged down to such sum as represents its fair value. [L 1993, c 350, pt of §1]



§412:3-110 - Holding of assets.

§412:3-110  Holding of assets.  Every Hawaii financial institution shall take the action necessary to assure the safekeeping of its assets, and to keep them separate and apart from the assets or property of others.  An institution may use the services of a correspondent financial organization as a depository for securities owned or held as collateral, or a computer service organization for accounting, or the practice of nominee registration of title of securities. [L 1993, c 350, pt of §1]



§412:3-111 - Maintenance of books and records.

§412:3-111  Maintenance of books and records.  (a)  Every Hawaii financial institution shall keep its books and records in a safe and secure place in this State.  The commissioner may authorize such records to be maintained outside this State.

(b)  A nondepository financial services loan company which is not incorporated in this State shall maintain at its principal office in this State all books and records relevant to the transaction of its business in this State for the purpose of examination by the commissioner under section 412:2-200; provided that the commissioner may approve in writing specific books and records which may be maintained outside this State.  For the purpose of an examination under section 412:2-200, specified books and records maintained outside this State shall be made available for review by the commissioner within ten business days after the date that a written request for the specified books and records is made by the commissioner, or at such subsequent time as approved in writing by the commissioner.  The commissioner may impose an administrative fine on a nondepository financial services loan company which fails to make available any specified books or records as requested by the commissioner under this subsection.  The fine shall not exceed $1,000 for each day that any specified books or records are not made available as requested by the commissioner.  The fine shall be recovered under section 412:2-609.

(c)  A computer service bureau or data processing service may be utilized to process data without obtaining the commissioner's authorization, provided that the final books and records are maintained in accordance with subsection (a).

(d)  The books and records of the Hawaii financial institution may be maintained as originals or photocopies, on microfilm or microfiche, on computer disks or tapes, or similar forms, provided that they are readily accessible and may be easily examined.

(e)  Records, statements, or reports required or authorized by this chapter may be in a spoken language other than English provided that English translations are also maintained.

(f)  No Hawaii financial institution shall be required to preserve or keep its records or files for a period longer than six years, except as specified in subsection (g).

(g)  The following records or files of a Hawaii financial institution shall not be destroyed except in accordance with rules of the commissioner adopted under chapter 91:

(1)  Minute books of meetings of shareholders, directors, and executive committees;

(2)  Articles of incorporation or association and bylaws, and any amendments thereto;

(3)  Capital stock ledgers; and

(4)  General ledgers and trust ledgers.

These records and files may be maintained in original form or in the form of a photographic, photostatic, microfilm, microcard, miniature photographic, or other reproduction by a durable medium for reproducing the original.

(h)  No liability shall accrue against any Hawaii financial institution for its destruction of its records or files in accordance with this section or the rules adopted hereunder.  A showing by the financial institution that its records or files have been destroyed in accordance with this section or rules adopted hereunder shall be sufficient excuse for the failure to produce them. [L 1993, c 350, pt of §1; am L 1996, c 63, §3; am L 2006, c 228, §13]



§412:3-111.5 - Request for information by the commissioner.

[§412:3-111.5]  Request for information by the commissioner.  The commissioner, for good cause, may at any time request records, documents, information, and reports from any financial institution regulated by the division of financial institutions. [L 2006, c 228, §1]



§412:3-112 - Submissions to commissioner.

§412:3-112  Submissions to commissioner.  (a) Every Hawaii financial institution, at its own expense, shall file the following written reports with the commissioner:

(1)  An independent audit report of its financial statements as of the close of its fiscal year shall be filed by a Hawaii financial institution, other than a nondepository financial services loan company or credit union, within one hundred twenty days of the close of its fiscal year; provided that the commissioner for good cause shown may grant a reasonable extension of not more than forty-five days.  For depository institutions, the independent audit report specified in this paragraph shall comply with the requirements for annual reports under section 36 of the Federal Deposit Insurance Act (12 U.S.C. §1831m), as amended; provided that for a depository institution which, in any fiscal year, is a small depository institution within the meaning of section 36(j) of the Federal Deposit Insurance Act, or any implementing regulations thereunder, the independent audit report specified in this paragraph shall comply with the requirements for annual independent audits of financial statements under section 36(d).  For trust companies, the independent audit report shall contain audited financial statements prepared in accordance with generally accepted accounting principles and shall be based on an audit performed in accordance with generally accepted auditing standards, the independent auditor's report on the fair presentation of the financial statements and any qualification to the report, any management letter, and any other report.  Hawaii financial institutions that are subsidiaries of a financial institution holding company may satisfy the requirements of this paragraph by filing an independent audit report of the financial institution holding company;

(2)  Unaudited financial statements as of the following dates shall be filed by a Hawaii financial institution within thirty days of the date of the financial statement as follows:

(A)  For a trust company or credit union, the statements shall be filed as of June 30 and December 31 of each year;

(B)  For a Hawaii financial institution, other than a nondepository financial services loan company, trust company, or credit union, the statements shall be filed as of March 31, June 30, September 30, and December 31 of each year; and

(C)  For a nondepository financial services loan company, the statement shall be filed as of the last day of the sixth month and the last day of the twelfth month of each fiscal or calendar year;

provided that the commissioner for good cause shown may grant a reasonable extension of not more than forty-five days.

The reports shall be in a form prescribed by the commissioner and prepared in accordance with section 412:3-108.  In the alternative, the institution may file the Call Reports, Consolidated Reports of Condition and Reports of Income, or Thrift Financial Reports as of those dates which are submitted to the appropriate federal regulatory agency of the institution;

(3)  A notice of any change in the office of the person who has primary responsibility for the operation and management of the financial institution shall be filed by a Hawaii financial institution within ten days of the change.  The notice shall specify the name and address of the person, who shall be designated that institution's "chief executive officer"; and

(4)  Any other reports and other information that the commissioner may require with respect to any financial institution at the times and in the form as the commissioner deems appropriate for the proper supervision and regulation of the institution.

Each report shall be signed by an officer authorized by the institution's board of directors to sign the report, and shall contain a declaration of the officer's authority and a statement that the report is true and correct.

(b)  Each wholly-owned subsidiary of a Hawaii financial institution whose assets constitute ten per cent or more of the consolidated assets of the Hawaii financial institution shall also submit separate unaudited financial statements meeting the requirements of subsections (a)(2)(A) or (B) as applicable, whether or not the financial institution prepares a consolidated financial statement.

(c)  If the commissioner determines that any report is inadequate, the report shall be returned to the financial institution, with directions to rectify the inadequacies within the time specified by the commissioner, which shall not be longer than thirty days; provided that the commissioner may, for good cause shown, grant a reasonable extension of not more than forty-five days for making and filing such report.

(d)  The commissioner may impose an administrative fine upon any financial institution failing to furnish any report or information as required under this section.  The fine shall not exceed $1,000 for each day that the report is delinquent and shall be recovered pursuant to the provisions of section 412:2‑609. [L 1993, c 350, pt of §1; am L 1994, c 107, §7; am L 1995, c 53, §1; am L 1996, c 207, §6; am L 1999, c 245, §4]



§412:3-113 - REPEALED.

§412:3-113  REPEALED.  L 2006, c 228, §46.



§412:3-114 - Duty to report illegal acts.

§412:3-114  Duty to report illegal acts.  A Hawaii financial institution shall immediately notify the commissioner in writing of any act of robbery, embezzlement, or fraud committed in connection with its affairs whenever the concerned act involves a sum in excess of $100,000. [L 1993, c 350, pt of §1; am L 2006, c 228, §14]



§412:3-114.5 - Mandatory reporting of suspected financial abuse of an elder.

[§412:3-114.5]  Mandatory reporting of suspected financial abuse of an elder.  (a)  A financial institution shall report suspected financial abuse that is directed towards, targets, or is committed against an elder to the department of human services if:

(1)  In connection with providing financial services to the elder, the officer or employee of a financial institution:

(A)  Has direct contact with the elder; or

(B)  Reviews or approves the elder's financial documents, records, or transactions; and

(2)  The officer or employee, within the scope of employment or professional practice:

(A)  Observes or has knowledge of an incident the officer or employee believes in good faith appears to be financial abuse; or

(B)  In the case of officers or employers who do not have direct contact with the elder, has a good faith suspicion that financial abuse has occurred or may be occurring, based solely on the information present at the time of reviewing or approving the document, record, or transaction.

(b)  Suspected financial abuse shall be reported immediately to the department by telephone and by written report sent within five business days.

(c)  Upon notification by a financial institution of suspected financial abuse, the department, in a timely manner, shall determine whether the department has jurisdiction over the elder involved; and if not, shall notify the financial institution, which shall then notify the proper local law enforcement agency immediately by telephone and forward the written report to the agency within three business days.  A financial institution shall not be liable for failing to report suspected financial abuse to a local law enforcement agency in cases in which the department fails to notify the institution of the department's lack of jurisdiction.

(d)  Notwithstanding any other state law to the contrary, including but not limited to laws concerning confidentiality, any person, including the financial institution, who:

(1)  Participates in the making of a report pursuant to this section; and

(2)  Believes, in good faith, that the action is warranted by facts known to that person,

shall have immunity from any liability, civil or criminal, that might be otherwise incurred or imposed by or as a result of the making of the report.  Any person making the report shall have the same immunity with respect to participation in any judicial proceeding resulting from the report.

(e)  For the purposes of this section:

"Department" means the department of human services.

"Elder" means a person who is sixty-two years of age or older.

"Financial abuse" means financial abuse or economic exploitation. [L 2007, c 94, §2]

Cross References

Some other actions or penalties for violations committed against elders, see §§28-94, 444-10.7, 454-4.5, 480-13, 480-13.5, 485A-603.5, 485A-604.5, and 487.14.



§412:3-115 - REPEALED.

§412:3-115  REPEALED.  L 2006, c 228, §47.



§412:3-200 - Applicability of part.

PART II.  ORGANIZATION OF BANKS, SAVINGS BANKS, SAVINGS AND

LOAN ASSOCIATIONS, TRUST COMPANIES AND DEPOSITORY

FINANCIAL SERVICES LOAN COMPANIES

§412:3-200  Applicability of part.  The provisions of this part shall govern the organization of Hawaii financial institutions that are banks, savings banks, savings and loan associations, trust companies, and depository financial services loan companies. [L 1993, c 350, pt of §1]



§412:3-201 - Application for preliminary approval to organize a financial institution.

§412:3-201  Application for preliminary approval to organize a financial institution.  (a)  Three or more individuals, of whom at least three are residents of the State, or any company that seeks to become a financial institution holding company may file an application with the commissioner for preliminary approval to organize a Hawaii financial institution under this part.  Banks seeking authority to engage in the trust business through a division or department of the bank, or through a subsidiary, shall apply for such authority under section 412:5-205.

(b)  The application shall contain the following information, unless waived by the commissioner:

(1)  The proposed name of the financial institution;

(2)  The specific location of its principal office, branches, agencies, and support facilities, and any lease agreements for such principal office, branches, agencies, and support facilities;

(3)  Financial statements, employment history, education, management experience, and other biographical information for all applicants, organizers, proposed executive officers, and directors of the financial institution;

(4)  The name and address of each proposed subscriber of capital stock in the financial institution;

(5)  The proposed capital plan, if capital has not been fully raised, that shall include:

(A)  A description of any stock options, debentures, and stock warrants offered or proposed to be offered to any person; and

(B)  Any stock option plan;

(6)  The proposed capital stock solicitation plan, if subscriptions for capital stock will be solicited, that shall include:

(A)  Information regarding the solicitation plan by which the applicant and the proposed financial institution propose to conduct the solicitation of subscribers;

(B)  Information regarding the classes of shares, respective quantities of shares for each class, and the subscription price of each class of stock;

(C)  A specimen subscription contract or purchase agreement and other related documents to be executed by subscribers;

(D)  Any underwriting agreement or other agreement for the purchase or distribution of the capital stock;

(E)  Any escrow agreements or other agreement for the holding of the purchase proceeds of the capital stock;

(F)  Proposed advertising materials;

(G)  If the offer and sale of the capital stock is subject to the Securities Act of 1933 and regulations thereunder, a copy of the registration statement most recently filed with the federal Securities and Exchange Commission or any other notices or other filings in lieu of registration required or permitted by that Act or regulation and any subsequent amendments thereto;

(H)  If the offer and sale of the capital stock is subject to chapter 485A, a copy of the registration or qualification statement most recently filed with the commissioner of securities and any subsequent amendments thereto; and

(I)  If the offer and sale of the capital stock is not subject to the Securities Act of 1933 or chapter 485A, whether exempted by law or regulation or otherwise, a copy of the most recent version of any prospectus, offering memorandum, offering circular, or other offering document proposed to be delivered to prospective subscribers to the capital stock, and any subsequent amendments thereto;

(7)  The financial institution's proposed policies concerning loans and concentrations of credit, asset and liability management, conflicts of interest, investments, community reinvestment, bank secrecy, anti-money laundering, and customer identification;

(8)  The financial institution's business plan for the first three years of operations;

(9)  Financial projections regarding the financial institution's profitability for the first three years of operations;

(10)  A market study or letters of support evidencing the need and advisability of granting authority to organize a financial institution;

(11)  Except for trust companies, evidence that the financial institution has applied for federal deposit insurance from the Federal Deposit Insurance Corporation or other appropriate federal deposit insurer;

(12)  Evidence that the financial institution has applied for fidelity bonds and other insurance appropriate to its size and operations, including the types and the amounts of coverage, and the respective deductible amounts, from insurance companies licensed in the United States;

(13)  Evidence that the proposed directors and executive officers of the financial institution have the financial ability, responsibility, and experience to engage in the business of a financial institution;

(14)  The employment agreements for all proposed executive officers of the financial institution;

(15)  The proposed articles of incorporation and bylaws of the financial institution;

(16)  A description of any existing or proposed service corporation, affiliate, or subsidiary;

(17)  Information necessary to conduct a criminal history record check in accordance with section 846-2.7 of each of the proposed directors and executive officers of the financial institution, accompanied by payment of the applicable fee for each record check to be conducted; and

(18)  Any other information that the commissioner may require.

(c)  The application shall be submitted in a form prescribed by the commissioner.  The commissioner may accept application forms that are utilized by any federal regulatory agency in processing similar applications.  The application shall be accompanied by an application fee of $9,000, or such greater amount as the commissioner shall establish by rule pursuant to chapter 91.  The application fee shall not be refundable.

(d)  The identity of each applicant and organizer, and any information that is not confidential, shall be available to the public.  The applicant may request in writing that information be kept confidential.  The applicant shall designate and separate any matter that the applicant claims is confidential and shall submit a separate statement providing the reasons and authority for the request for confidential treatment.  The failure by the applicant to request confidential treatment and to designate and separate the confidential matter shall preclude any objection or claim for wrongful disclosure of the information.  Information determined by the commissioner to be confidential, pursuant to an applicant's request or otherwise, shall not be available to the public.

(e)  The commissioner shall review the application, may conduct an examination of the proposed financial institution, and may interview any proposed director or executive officer. [L 1993, c 350, pt of §1; am L 2006, c 228, §15; am L 2007, c 9, §14; am L 2008, c 196, §3]

Cross References

Modification of fees, see §92‑28.



§412:3-202 - Additional requirements for holding company.

§412:3-202  Additional requirements for holding company.  An applicant for the organization of a Hawaii financial institution that will be a subsidiary of a holding company shall furnish the commissioner with the following additional information regarding the holding company, unless waived by the commissioner:

(1)  If the holding company is a corporation, a certificate from the incorporating jurisdiction indicating that the corporation was properly organized under applicable corporate law, and that it is otherwise in good standing;

(2)  Its existing and proposed affiliates and subsidiaries, and the extent and nature of its control over the operations of the proposed financial institution;

(3)  Financial statements, employment history, education, management experience, and other biographical information for all of its executive officers and directors;

(4)  The name and address of each shareholder or each proposed subscriber of capital stock;

(5)  The proposed capital plan, if capital has not been fully raised, that shall include:

(A)  A description of any stock options, debentures, and stock warrants offered or proposed to be offered to any person; and

(B)  Any stock option plan;

(6)  The proposed capital stock solicitation plan, if subscriptions for capital stock will be solicited, that shall include:

(A)  Information regarding the solicitation plan by which the applicant and the proposed holding company propose to conduct the solicitation of subscribers;

(B)  Information regarding the classes of shares, respective quantities of shares for each class, and the subscription price of each class of stock;

(C)  A specimen subscription contract or purchase agreement and other related documents to be executed by subscribers;

(D)  Any underwriting agreement or other agreement for the purchase or distribution of the capital stock;

(E)  Any escrow agreements or other agreement for the holding of the purchase proceeds of the capital stock;

(F)  Proposed advertising materials;

(G)  If the offer and sale of the capital stock is subject to the Securities Act of 1933 and regulations thereunder, a copy of the registration statement most recently filed with the federal Securities and Exchange Commission or any other notices or other filings in lieu of registration required or permitted by that Act or regulation and any subsequent amendments thereto;

(H)  If the offer and sale of the capital stock is subject to chapter 485A, a copy of the registration or qualification statement most recently filed with the commissioner of securities and any subsequent amendments thereto; and

(I)  If the offer and sale of the capital stock is not subject to the Securities Act of 1933 or chapter 485A, whether exempted by law or regulation or otherwise, a copy of the most recent version of any prospectus, offering memorandum, offering circular, or other offering document proposed to be delivered to prospective subscribers to the capital stock, and any subsequent amendments thereto;

(7)  The articles of incorporation and bylaws of the holding company;

(8)  Evidence that it has or will have the financial ability, responsibility, and experience to engage in the business of a financial institution holding company;

(9)  The employment agreements for all executive officers of the holding company; and

(10)  Any other information that the commissioner may require. [L 1993, c 350, pt of §1; am L 2006, c 228, §16; am L 2007, c 9, §15]



§412:3-203 - Deferral of application requirements.

§412:3-203  Deferral of application requirements.  For good cause, the commissioner may defer specific application requirements until the filing of an application for a charter or license. [L 1993, c 350, pt of §1; am L 2006, c 228, §17]



§412:3-204 - Publication of notice.

§412:3-204  Publication of notice.  (a)  Once the application to organize a Hawaii financial institution is complete and has been accepted by the commissioner, the applicant shall publish a notice at least once a week for three successive weeks in a newspaper of general circulation in each county in this State where the proposed financial institution intends to establish a principal office, branch, or agency.

(b)  The notice shall be in a form prescribed by the commissioner and shall state the fact that an application has been filed, the names of the applicant and organizers, the location of the financial institution's proposed places of business, and the amount of its proposed capital.  The notice shall also state that within fifteen days after the last publication of the notice any person may file with the commissioner written comments on the application or a request for an informational and comment proceeding to present information and comments to the commissioner.  Any request for an informational and comment proceeding shall be accompanied by a brief statement of the person's interest in the application, the matters to be discussed at the informational and comment proceeding, and the reasons why written comments will not suffice in lieu of an informational and comment proceeding. [L 1993, c 350, pt of §1; am L 2006, c 228, §18]



§412:3-205 - Informational and comment proceeding on application.

§412:3-205  Informational and comment proceeding on application.  (a)  An informational and comment proceeding on the application shall not be mandatory and whether an informational and comment proceeding is held shall be within the commissioner's discretion, regardless of whether any person has requested one.

(b)  If the commissioner determines that an informational and comment proceeding is warranted, the commissioner shall notify the applicant and every person who has requested an informational and comment proceeding of the time, date, and place of the proceeding at least ten days prior to the proceeding. [L 1993, c 350, pt of §1]



§412:3-206 - Grant of preliminary approval to organize a financial institution.

§412:3-206  Grant of preliminary approval to organize a financial institution.  (a)  Following the expiration of the time for the submission of written comments or the completion of an informational and comment proceeding, the commissioner shall issue a written decision and order on the application for preliminary approval to organize.  If the commissioner approves the application, the applicant shall become an "applicant in organization", and may take all steps necessary to complete organization and file an application for a charter or license.

(b)  An application for preliminary approval to organize shall be approved only if the commissioner finds that:

(1)  The proposed activities of the financial institution will comply with the requirements of this chapter;

(2)  If the financial institution will be a subsidiary of a holding company, the holding company is or will be properly organized, in good standing, and financially sound, and is not or will not be engaging directly or indirectly through any subsidiary or affiliate in business prohibited by this chapter;

(3)  The qualifications, character, financial responsibility, experience, and general fitness of the proposed directors and executive officers of the financial institution and any holding company are such as will warrant public confidence and a belief that the business of the financial institution will be honestly and efficiently conducted.  For purposes of this section, the commissioner may presume that in the absence of credible evidence to the contrary, a director, officer, or controlling person is of good character and sound financial standing.  The presumption may be rebutted by evidence to the contrary, including without limitation a finding that the director, officer, or controlling person has:

(A)  Been convicted of, or has pleaded nolo contendere to, any crime involving an act of fraud or dishonesty;

(B)  Consented to or suffered a judgment in any civil action based upon conduct involving an act of fraud or dishonesty;

(C)  Consented to or suffered the suspension or revocation of any professional, occupational, or vocational license based upon conduct involving an act of fraud or dishonesty;

(D)  Wilfully made or caused to be made in any application or report filed with the commissioner, or in any proceeding before the commissioner, any statement that was at the time and in the light of the circumstances under which it was made false or misleading with respect to any material fact, or has wilfully omitted to state in any application or report any material fact that was required to be stated therein; or

(E)  Wilfully committed any violation of, or has wilfully aided, abetted, counseled, commanded, induced, or procured the violation by any other person of, any provision of this chapter or of any rule or order issued under this chapter;

(4)  The proposed operations of the financial institution will be conducted in a safe and sound manner;

(5)  The articles of incorporation of the financial institution comply in all respects with this chapter and chapter 414; and

(6)  The capital stock solicitation submission is complete and the solicitation will not affect the safety or soundness of the proposed financial institution or harm the public interest.

(c)  In granting preliminary approval to organize, the commissioner may impose any conditions and restrictions that are in the public interest, including but not limited to requiring the applicant to fulfill representations contained in its application and agreements made with the commissioner during the application process.

(d)  Upon the issuance of a written decision and order granting the application for preliminary approval to organize, the articles of incorporation may be delivered by the applicant in organization to the director of commerce and consumer affairs for filing and, if accepted for filing, the financial institution shall have corporate existence.  Although the proposed financial institution may have corporate existence, it may not transact any financial institution business until it has received a financial institution charter or license under this article; provided that the financial institution may conduct any transaction that is incidental and necessary to prepare to do a financial institution business and obtain a charter or license.

(e)  The applicant and the proposed Hawaii financial institution shall not solicit subscriptions for the capital stock of the Hawaii financial institution until the written decision and order granting the application for preliminary approval to organize has been issued and the articles of incorporation have been accepted for filing by the director of commerce and consumer affairs.  The approval shall not constitute a determination that the applicant has complied with chapter 485A or any other state or federal law. [L 1993, c 350, pt of §1; am L 2006, c 228, §19; am L 2007, c 9, §16]



§412:3-207 - Denial of preliminary approval to organize.

§412:3-207  Denial of preliminary approval to organize.  If the commissioner is not satisfied that the applicant meets all the criteria set forth for preliminary approval to organize, the commissioner shall issue a written decision denying the applicant's application.  An applicant who is denied approval may request a hearing before the commissioner in accordance with chapter 91.  Any final decision of the commissioner denying an applicant preliminary approval to organize may be appealed to the circuit court as provided in chapter 91. [L 1993, c 350, pt of §1]

Rules of Court

Appeals, see HRCP rule 72.



§412:3-208 - REPEALED.

§412:3-208  REPEALED.  L 2006, c 228, §48.



§412:3-306 - .

§412:3-209  Paid-in capital and surplus.  (a)  Every financial institution existing or organized under the laws of this State shall at all times, and every applicant in organization shall before filing the final application for a charter or license under this part and at all times thereafter, have paid-in capital and surplus of not less than the following amounts for each type of institution specified below:

Banks                                      $5,000,000

Savings banks                              $3,000,000

Savings and loan associations              $2,000,000

Trust companies                            $1,500,000

Depository financial services

loan companies                           $1,000,000

(b)  The initial paid-in capital and surplus of each financial institution shall be in money or in the form of such other property as may be authorized by the board of directors and approved in writing by the commissioner. [L 1993, c 350, pt of §1]

Cross References

Nondepository financial services loan companies, paid-in capital and surplus, see §412:3-306.



§412:3-210 - REPEALED.

§412:3-210  REPEALED.  L 2006, c 228, §49.

Note

L 2006, c 229, §6 purports to amend this section.



§412:3-211 - Time limit to complete organization.

§412:3-211  Time limit to complete organization.  (a)  A proposed Hawaii financial institution shall obtain its required capital and surplus, complete its organization, and obtain a charter or license from the commissioner within one year from the date of issuance of the decision and order granting the application for preliminary approval to organize; provided that for good cause shown by the applicant in organization, the commissioner may by written order extend the deadline for a period not to exceed six months.

(b)  If the applicant in organization fails to meet the deadline set forth in subsection (a), the commissioner shall order the applicant in organization to dissolve the proposed Hawaii financial institution. [L 1993, c 350, pt of §1; am L 2006, c 228, §20]



§412:3-212 - Final application for charter or license.

§412:3-212  Final application for charter or license.  (a)  After completing its organization of the Hawaii financial institution, the applicant in organization may file with the commissioner an application for a charter or license to engage in the business of a Hawaii financial institution.  The application shall be in a form prescribed by the commissioner and, unless waived by the commissioner, shall contain the following information:

(1)  A sworn statement by the applicant in organization that it has complied with all requirements of law concerning the organization of the proposed financial institution, including but not limited to the requirement that the full amount of its required capital and surplus has been paid in or deposited in escrow under terms satisfactory to the commissioner;

(2)  The names and addresses of all common and preferred shareholders, and elected or appointed directors and executive officers of the proposed financial institution and any holding company of the financial institution, and the number of shares owned by each;

(3)  A description of any material changes that have occurred in the financial institution's organizers or the applicant in organization, its business plan, and its financial condition since the issuance of the preliminary approval to organize, accompanied by updated financial statements of the financial institution, any holding company of the financial institution, the applicant in organization, and all executive officers and directors of the financial institution and any holding company of the financial institution;

(4)  Evidence that all federal deposit insurance, fidelity bonds, and any other insurance, as represented in the application for preliminary approval to organize, have been or will be obtained and in effect prior to opening;

(5)  A description of the financial institution's disaster recovery policies and programs, security programs, and all vending contractors for electronic data processing and servicing that are or will be in effect prior to opening; and

(6)  Any other information that the commissioner may require.

(b)  The commissioner shall review the application, may conduct an examination of the financial institution, and may interview any proposed director or executive officer.

(c)  If the commissioner is satisfied that the financial institution and, if applicable, its holding company have fulfilled all the requirements of law and the grounds for preliminary approval, and that the financial institution is qualified to engage in the business of a financial institution, the commissioner shall issue a written decision and order approving the application.  The order may restrict the payment of dividends for a period of up to three years, and may contain any other conditions and restrictions on the financial institution that are in the public interest, including but not limited to the divestment of any contractual arrangement with an affiliate or subsidiary involving any type of business not permitted under this chapter.  Upon the satisfactory fulfillment by the financial institution and, if applicable, its holding company of the conditions in the written decision and order approving the application and upon the payment by a depository financial services loan company of an initial license fee established by rule pursuant to chapter 91, the commissioner shall issue to the financial institution a charter or license to engage in the business of a financial institution under this chapter. [L 1993, c 350, pt of §1; am L 2006, c 228, §21]



§412:3-213 - Denial of charter or license.

§412:3-213  Denial of charter or license.  If the commissioner is not satisfied that the applicant meets all the criteria set forth for approval of the charter or license, the commissioner shall issue a written decision denying the applicant's application.  An applicant who is denied approval may request a hearing before the commissioner in accordance with chapter 91.  Any final decision of the commissioner denying an applicant a charter or license may be appealed to the circuit court as provided in chapter 91. [L 1993, c 350, pt of §1]

Rules of Court

Appeals, see HRCP rule 72.



§412:3-300 - Applicability of part.

PART III.  ORGANIZATION OF NONDEPOSITORY FINANCIAL SERVICES

LOAN COMPANIES

§412:3-300  Applicability of part.  The provisions of this part shall govern the organization of nondepository financial services loan companies in this State. [L 1993, c 350, pt of §1]



§412:3-301 - Application for license.

§412:3-301  Application for license.  (a)  Any corporation or any person intending to form a corporation incorporated in this State may file an application with the commissioner for a license to engage in the business of a nondepository financial services loan company.

(b)  The application shall contain the following information, unless waived by the commissioner:

(1)  The proposed name of the nondepository financial services loan company, the location of its principal office, and any lease agreements for the principal office;

(2)  Any intended or existing affiliates, subsidiaries, and holding company of the proposed nondepository financial services loan company and the extent and nature of the holding company's control over the operations of the proposed nondepository financial services loan company;

(3)  A business plan which shall contain the following:

(A)  A written description of the company's proposed financial products;

(B)  A written statement which explains how the scope of the proposed business complies with article 9 and why any existing lines of business do not conflict with article 9;

(C)  A written description of the company's proposed plan of marketing its products, whether through affiliates, subsidiaries, service corporations, or holding company;

(D)  Financial projections regarding the nondepository financial services loan company's profitability; and

(E)  Any and all contractual arrangements which are intended to be executed between the nondepository financial services loan company and its holding company, affiliates, and subsidiaries;

(4)  Financial statements, employment history, education, management experience, and other biographical information for the proposed executive officers and directors of the nondepository financial services loan company and its holding company, if any;

(5)  Proposed policies regarding loans, investments, operations, accounting, recordkeeping, and compliance with applicable federal and state consumer laws;

(6)  The name and address of each proposed subscriber of capital stock in the nondepository financial services loan company or the majority shareholders in any holding company;

(7)  A copy of the nondepository financial services loan company's articles of incorporation and bylaws;

(8)  Information necessary to conduct a criminal history record check in accordance with section 846-2.7 of each of the proposed directors and executive officers of the nondepository financial services loan company, accompanied by payment of the applicable fee for each record check to be conducted; and

(9)  Any other information that the commissioner may require.

(c)  The application shall be submitted on a form prescribed by the commissioner.  The application shall be accompanied by an application fee of $5,000, or such greater amount as the commissioner shall establish by rule pursuant to chapter 91.  The application fee shall not be refundable.

(d)  The identity of each applicant and organizer, and any information which is not confidential shall be available to the public.  The applicant may request in writing that information be kept confidential.  The applicant shall designate and separate any matter which the applicant claims is confidential and shall submit a separate statement providing the reasons and authority for the request for confidential treatment.  The failure by the applicant to request confidential treatment and designate and separate the confidential matter shall preclude any objection or claim for wrongful disclosure of the same.  Information determined by the commissioner to be confidential, pursuant to an applicant's request or otherwise, shall not be available to the public. [L 1993, c 350, pt of §1; am L 1996, c 63, §4; am L 2008, c 196, §4]

Cross References

Modification of fees, see §92-28.



§412:3-302 - Publication of notice.

§412:3-302  Publication of notice.  (a)  Once the application for a license is complete and has been accepted by the commissioner, the applicant shall publish a notice at least once in a newspaper of general circulation in each county in this State where the nondepository financial services loan company intends to establish a principal office, branch or agency.

(b)  The notice shall be in a form prescribed by the commissioner and shall state the fact that an application has been filed, the name of the applicant, the location of the nondepository financial services loan company's proposed place of business, and the amount of its proposed capital.  The notice shall also state that within fifteen days after the last publication of the notice, any person may file with the commissioner written comments on the application or a request for an informational and comment proceeding to present information and comments to the commissioner.  Any request for an informational and comment proceeding shall be accompanied by a brief statement of the person's interest in the application, the matters to be discussed at the informational and comment proceeding, and the reasons why written comments will not suffice in lieu of an informational and comment proceeding. [L 1993, c 350, pt of §1; am L 1994, c 107, §8]



§412:3-303 - Informational and comment proceeding.

§412:3-303  Informational and comment proceeding.  (a)  An informational and comment proceeding on the application shall not be mandatory and whether an informational and comment proceeding is held shall be within the commissioner's discretion, regardless of whether any person has requested one.

(b)  If the commissioner determines that an informational and comment proceeding is warranted, the commissioner shall notify the applicant and every person who has requested an informational and comment proceeding of the time, date, and place of the proceeding at least ten days prior to the proceeding. [L 1993, c 350, pt of §1]



§412:3-304 - Grant of approval.

§412:3-304  Grant of approval.  (a)  An application for a license shall be approved only if the commissioner finds that:

(1)  The proposed nondepository financial services loan company and holding company, if any, will comply with the requirements of this chapter; and

(2)  The qualifications, character, financial responsibility, experience, and general fitness of the proposed directors and executive officers of the nondepository financial services loan company are such as will warrant public confidence and a belief that the business of the nondepository financial services loan company will be honestly and efficiently conducted.  For purposes of this section, the commissioner may presume that in the absence of credible evidence to the contrary, a director, officer, or controlling person is of good character and sound financial standing.  Such presumption may be rebutted by evidence to the contrary, including without limitation a finding that such director, officer, or controlling person has:

(A)  Been convicted of, or has pleaded nolo contendere to, any crime involving an act of fraud or dishonesty;

(B)  Consented to or suffered a judgment in any civil action based upon conduct involving an act of fraud or dishonesty;

(C)  Consented to or suffered the suspension or revocation of any professional, occupational, or vocational license based upon conduct involving an act of fraud or dishonesty;

(D)  Wilfully made or caused to be made in any application or report filed with the commissioner, or in any proceeding before the commissioner, any statement which was at the time and in the light of the circumstances under which it was made false or misleading with respect to any material fact, or has wilfully omitted to state in any application or report any material fact which was required to be stated therein; or

(E)  Wilfully committed any violation of, or has wilfully aided, abetted, counseled, commanded, induced, or procured the violation by any other person of, any provision of this chapter or of any rule or order issued under this chapter.

(b)  If the commissioner is satisfied that the applicant has fulfilled all the requirements of law and is qualified to engage in the business of a nondepository financial services loan company, the commissioner shall issue a written decision and order approving the application.  Upon the approval of the application, the payment of an initial license fee established by rule pursuant to chapter 91, and, if applicable, upon providing satisfactory evidence to the commissioner of compliance with the requirements of chapter 414 relating to foreign corporations, the commissioner shall issue to the applicant a license to engage in the business of a nondepository financial services loan company under this chapter.

(c)  In granting approval, the commissioner may impose any conditions and restrictions that are in the public interest, including but not limited to requiring the applicant to fulfill representations contained in its application and agreements made with the commissioner during the application process. [L 1993, c 350, pt of §1; am L 2001, c 170, §5; am L 2002, c 40, §16]



§412:3-305 - Denial of license.

§412:3-305  Denial of license.  If the commissioner is not satisfied that the applicant meets all the criteria set forth for approval, the commissioner shall issue a written decision denying the applicant's application.  An applicant who is denied approval may request a hearing before the commissioner in accordance with chapter 91.  Any final decision of the commissioner denying an applicant a license may be appealed to the circuit court as provided in chapter 91. [L 1993, c 350, pt of §1]

Rules of Court

Appeals, see HRCP rule 72.



§412:3-306 - Paid-in capital and surplus.

§412:3-306  Paid-in capital and surplus.  (a)  Every nondepository financial services loan company conducting business under the laws of this State shall at all times have paid-in capital and surplus of not less than $500,000.

(b)  The initial paid-in capital and surplus of every nondepository financial services loan company shall be in money. [L 1993, c 350, pt of §1; am L 1996, c 63, §5]



§412:3-400 - Applicability of part.

PART IV.  MANAGEMENT OF STOCK FINANCIAL INSTITUTIONS

§412:3-400  Applicability of part.  This part shall govern the management of all Hawaii financial institutions that are stock financial institutions. [L 1993, c 350, pt of §1]



§412:3-401 - Applicability of Hawaii Business Corporation Act.

§412:3-401  Applicability of Hawaii Business Corporation Act.  (a)  Except to the extent that the provisions of this chapter are inconsistent, all provisions of chapter 414 shall apply to a corporation engaging in business as a Hawaii financial institution under this chapter.  In case of any inconsistencies, the provisions of this chapter shall control.

(b)  A copy of each document delivered to the director of commerce and consumer affairs for filing pursuant to chapter 414 shall be simultaneously delivered to the commissioner. [L 1993, c 350, pt of §1; am L 2002, c 40, §17]



§412:3-402 - Capital stock.

§412:3-402  Capital stock.  The following provisions shall apply to all shares of capital stock of a Hawaii stock financial institution:

(1)  Subject to any restrictions in chapter 414 or the articles of incorporation, the consideration to be paid for the issuance of authorized capital stock of a Hawaii stock financial institution shall be authorized by the board of directors of the financial institution and shall be paid only in money or such other consideration as may be authorized by chapter 414 or this chapter, but not in labor or services actually performed for the financial institution; provided that upon authorization by the board of directors, the financial institution may issue its own authorized shares of capital stock in exchange for or in conversion of its outstanding shares, or distribute its own shares pro rata to its shareholders or the shareholders of one or more classes or series, to effectuate stock dividends or splits, and any such transaction shall not require consideration; provided further that no such issuance of shares of any class or series shall be made to the holders of shares of any other class or series unless it is either expressly provided for in the articles of incorporation, or is authorized by the affirmative vote or the written consent of the holders of at least a majority of the outstanding shares of the class or series in which a distribution is to be made.

(2)  No Hawaii financial institution shall issue any share of its capital stock unless and until the full amount of any consideration therefor as authorized by the board of directors shall have been paid into or received by the financial institution.

(3)  No Hawaii stock financial institution other than a nondepository financial services loan company shall issue preferred stock without first obtaining the written approval of the commissioner as to the amount and terms thereof.  While any preferred stock of a financial institution is held as owner or pledgee by any federal agency or entity established by law for the purpose of providing financial assistance to financial institutions, such preferred stock and any dividends paid thereon shall be exempt from taxation by this State.

(4)  No Hawaii stock financial institution other than a nondepository financial services loan company shall decrease its authorized capital stock or the par value of capital stock having par value, or decrease its outstanding capital stock by the acquisition of its own shares, without first receiving the written approval of the commissioner. [L 1993, c 350, pt of §1; am L 2002, c 40, §18]



§412:3-403 - Dividends and other capital distributions.

§412:3-403  Dividends and other capital distributions.  (a)  No Hawaii stock financial institution shall declare or pay any dividends or make any other capital distribution to its shareholders except pursuant to its articles of incorporation, this section, and section 414-111; provided that if section 414-111 is inconsistent with this section, the provisions of this section shall control.

(b)  In this section, "capital distribution" means:

(1)  A distribution of cash or other property by any Hawaii stock financial institution to its owners made on account of that ownership, but excluding any dividends consisting only of shares of the capital stock of the financial institution or rights to purchase such shares;

(2)  A payment by any stock financial institution to repurchase, redeem, retire, or otherwise acquire any of its shares or other ownership interest, including any extensions of credit to finance an affiliated company's acquisition of those shares or interests; or

(3)  A transaction that the commissioner determines, by order or rule, to be in substance a distribution of capital to the owners of the financial institution.

(c)  A Hawaii stock financial institution shall not make any capital distribution in an amount greater than its retained earnings then on hand or if after such capital distribution the financial institution shall not have the minimum paid-in capital and surplus required by this chapter.  For purposes of this section the amount of retained earnings on hand, capital and surplus shall be determined in accordance with generally accepted accounting principles, except that:

(1)  All loans and extensions of credit on which interest has been delinquent for one year or more, or upon which a final judgment has been unsatisfied for more than one year and interest has been delinquent for one year or more, unless and to the extent the same are well secured or in the process of collection shall have been charged down;

(2)  All assets which the commissioner may have required to be charged down pursuant to section 412:3-109, shall have been charged down; and

(3)  Any loss sustained or charge made by a Hawaii financial institution as provided in this subsection shall be netted first against any reserve established therefor, then charged to retained earnings, then to surplus, and then to capital.

(d)  Before making any capital distribution, each Hawaii stock financial institution, except for a nondepository financial services loan company, shall, until its capital and surplus equal at least one hundred thirty-three per cent of its initial minimum capital and surplus required under section 412:3-209, transfer to surplus from its retained earnings at least twenty-five per cent of its net profits from the preceding fiscal year. [L 1993, c 350, pt of §1; am L 2002, c 40, §19]



§412:3-500 - Prohibition of business at unauthorized locations.

PART V.  PLACES OF BUSINESS

§412:3-500  Prohibition of business at unauthorized locations.  Except as expressly authorized by this chapter or by federal law, no financial institution shall conduct any business in this State except at places of business or in the manner authorized in this part and except to the extent so authorized. [L 1993, c 350, pt of §1]

Cross References

Automated teller machine fees, see §412:14-100.



§412:3-501 - Authorized places of business.

§412:3-501  Authorized places of business.  (a)  A Hawaii financial institution may conduct business at one or more of the following places of business, to the extent authorized:

(1)  The principal office of a Hawaii financial institution is the place of business that it designates as its executive headquarters in this State.  A financial institution may, but need not, conduct other businesses permitted under its charter or license at its principal office; provided that for the purposes of this section, the terms "principal office", "home office", and "main office" are interchangeable;

(2)  A branch is a place of business open to the public where a financial institution shall be authorized to conduct all businesses permitted under its charter or license, except for the maintenance of its executive headquarters;

(3)  An agency is a place of business open to the public where a financial institution may conduct only specific businesses approved by the commissioner in writing;

(4)  An automatic teller machine or ATM is a place of business, either at a fixed location or mobile, consisting of an on-line or off-line, staffed or unstaffed, electronic processing device, including associated equipment and structures, that is situated at a premises separate from a financial institution's principal office, branch, agency, or support facility, at which deposits of cash or instruments, or cash disbursement transactions between a person and one or more financial institutions are accomplished, whether instantaneous or otherwise, through or by means of electronic or automated signals or impulses including the human voice; provided that it shall not mean a telephone or an electronic processing device situated at or within the premises of a bank customer that is used only for transactions between that customer and the financial institution.  The term does not include merchant operated terminals and point of sale terminals; and

(5)  A support facility is a place of business that is not generally open to the public, where a financial institution conducts limited types of significant business operations of the financial institution, including but not limited to data processing, clerical activities, and storage.

(b)  In addition to conducting business at a place of business described in subsection (a), a Hawaii financial institution may conduct business in any other manner or place necessary or convenient; provided that deposits of cash or instruments shall not be received, checks, negotiable orders of withdrawal or share drafts shall not be paid, and cash shall not be disbursed, except at an authorized principal office, branch or automatic teller machine or at any agency or support facility which has been authorized by the commissioner to accept deposits or disburse cash. [L 1993, c 350, pt of §1; gen ch 1993; am L 1994, c 107, §9]



§412:3-502 - Foreign financial institution.

§412:3-502  Foreign financial institution.  [Section effective until June 30, 2010.  For section effective July 1, 2010, see below.]  No foreign financial institution shall receive deposits, lend money, or pay checks, negotiate orders of withdrawal or share drafts from any principal office, branch, agency, automatic teller machine, or other location in this State, unless expressly authorized by this chapter, other laws of this State, or federal law; provided that nothing in this section shall prohibit any foreign financial institution from participating in the disbursement of cash through an automatic teller machine network or from operating from any location in this State as a mortgage broker licensed under chapter 454, or as a real estate collection servicing agent. [L 1993, c 350, pt of §1; am L 1999, c 254, §2]

§412:3-502  Foreign financial institution.  [Section effective July 1, 2010.  For section effective until June 30, 2010, see above.]  No foreign financial institution shall receive deposits, lend money, or pay checks, negotiate orders of withdrawal or share drafts from any principal office, branch, agency, automatic teller machine, or other location in this State, unless expressly authorized by this chapter, other laws of this State, or federal law; provided that nothing in this section shall prohibit any foreign financial institution from participating in the disbursement of cash through an automatic teller machine network or from operating from any location in this State as a mortgage broker licensed under chapter 454, loan originator licensed under chapter 454F, or as a real estate collection servicing agent.  [L 1993, c 350, pt of §1; am L 1999, c 254, §2; am L Sp 2009, c 32, §3]



§412:3-503 - Opening or relocating principal office, branch, or agency.

§412:3-503  Opening or relocating principal office, branch, or agency.  (a)  No Hawaii financial institution may relocate its [principal] office to another location in this State, or open or relocate any branch or agency within or outside of this State without the commissioner's prior written approval; provided, that approval shall not be required if the relocation will be less than one mile from the institution's present place of business, the institution gives the commissioner written notice at least twenty days prior to the move, the type of business carried on at the new place of business will be the same as at the present place of business, and there will be no financial involvement in the relocation by a director, executive officer, or principal shareholder, or a related interest of any of these persons.

(b)  The institution shall file an application with the commissioner.  The application shall be in a form prescribed by the commissioner and shall be accompanied by a fee the amount of which shall be established by rule.  The application shall contain the following information:

(1)  The name of the financial institution;

(2)  The specific location of the proposed site of the principal office, branch or agency;

(3)  The anticipated opening date and, if open for a specified period, the end of such period;

(4)  The nature of the business or transactions intended to be carried on at the location;

(5)  Facts showing the necessity or justification for the proposed site and that there is a reasonable assurance of sufficient volume of business so that opening and maintaining the proposed business location will not jeopardize the solvency of the financial institution; and

(6)  Any other information that the commissioner may require.

(c)  If after appropriate examination and investigation, the commissioner is satisfied that the proposed opening or relocation is justified and proper, the commissioner shall approve the application in writing, with any conditions as the commissioner deems appropriate.  Upon payment by a financial services loan company of the initial license fee for the new branch or agency, or the reissuance of license fee for the relocated office as established by rule pursuant to chapter 91, the commissioner shall issue a license for the new or relocated office. [L 1993, c 350, pt of §1]



§412:3-504 - Notice and deadline for opening or relocating principal office, branch, or agency.

§412:3-504  Notice and deadline for opening or relocating principal office, branch, or agency.  Every financial institution permitted under this part to open or relocate a principal office, branch, or agency shall notify the commissioner in writing that the opening or relocation has been completed, no later than five days after the opening or relocation.  If the opening or relocation will not be completed within nine months after the opening date stated in the application, the financial institution may obtain from the commissioner an extension of the time to open or relocate, which shall be reasonably granted for good cause.  If an extension of time to open or relocate is not obtained in writing, the commissioner may revoke the permission to open or relocate. [L 1993, c 350, pt of §1]



§412:3-505 - Opening or relocating out-of-state branch or agency.

§412:3-505  Opening or relocating out-of-state branch or agency.  With the commissioner's prior written approval, a Hawaii financial institution may open or relocate a branch or agency that is outside of this State, including but not limited to any state, possession, or territory of the United States or any foreign country.  An application to open or relocate an out-of-state branch or agency shall be filed in accordance with section 412:3‑503, and the commissioner may assess the financial institution any additional expenses as may be reasonably necessary to consider the application. [L 1993, c 350, pt of §1]



§412:3-506 - Opening or relocating a support facility.

§412:3-506  Opening or relocating a support facility.  A Hawaii financial institution that opens or relocates a support facility shall within thirty days thereafter submit a letter to the commissioner containing the following information:

(1)  The location of the support facility;

(2)  A description of the type of functions which the support facility will perform; and

(3)  The date or anticipated date of opening or relocation. [L 1993, c 350, pt of §1; am L 2006, c 228, §22]



§412:3-507 - Closing branch or agency; temporary closures and relocations.

§412:3-507  Closing branch or agency; temporary closures and relocations.  (a)  A Hawaii financial institution shall give the commissioner prior notice of its intent to close any branch or agency at least thirty days prior to the closing.  The notice shall specify:

(1)  The intended date of closing;

(2)  The reasons for the closing; and

(3)  A certification by the secretary or other authorized officer of the institution that the decision to close was duly approved by its board of directors.

This notice may be satisfied by providing to the commissioner a copy of any notice pertaining to the closure given to the financial institution's appropriate federal regulatory agency.

(b)  A Hawaii financial institution may temporarily close or relocate a branch or agency for a period of time up to one hundred eighty days, or a longer time period as determined necessary by the commissioner in the event of an emergency or for other good cause.  For purposes of this section, an emergency means a situation of an unusual or compelling urgency that creates a threat to life, public health, welfare, or safety by reason of major natural disaster, epidemic, riot, fire, or other reason as determined by the commissioner.  Written notice of a temporary closure or relocation shall be provided to the commissioner and to the Hawaii financial institution's customers as soon as practicable, and shall state:

(1)  The reasons for the temporary closure or relocation;

(2)  The expected date of reopening; and

(3)  Information regarding where and how customers of the closed or relocated branch or agency will be accommodated during the temporary closure or relocation.

The notice provided to the Hawaii financial institution's customers shall be in the form of a sign posted in a safe, conspicuous location on or in proximity to the primary public entrance of the branch or agency that has been or will be temporarily closed or relocated.  Notice of the reopening of the branch or agency that was temporarily closed or relocated shall be provided to the commissioner within five days of the reopening.  Written notice to the commissioner of temporary closure and subsequent reopening of a branch or agency shall not be required when the Hawaii financial institution reopens at that location within two business days. [L 1993, c 350, pt of §1; am L 2008, c 196, §5; am L 2009, c 107, §1]



§412:3-508 - Closing a support facility.

§412:3-508  Closing a support facility.  A Hawaii financial institution shall provide notice to the commissioner of its closure of a support facility within thirty days of the closing.  The notice shall contain the location of the support facility closed and the date of closing. [L 1993, c 350, pt of §1; am L 2006, c 228, §23]



§412:3-509 - Out-of-state branch or agency.

§412:3-509  Out-of-state branch or agency.  A Hawaii financial institution maintaining a branch or agency outside of this State shall be subject to the following requirements:

(1)  The accounts of each out-of-state branch or agency of the financial institution shall be maintained independently of the accounts of all its other out-of-state branches or agencies, and independently of its offices, branches, and agencies in this State.  At the end of every quarter of its fiscal year the financial institution shall transfer to its general ledger at its principal office the profit and loss from each out-of-state branch or agency as separate items;

(2)  The commissioner may at any time conduct examinations of any out-of-state branch or agency and may at any time order its discontinuance for the same reasons as a branch or agency within the State may be ordered to be discontinued.  The financial institution maintaining the out-of-state branch or agency shall pay for the cost of all examinations, as provided in section 412:2‑105; and

(3)  A financial institution may act as the fiscal agent of the United States through any of its out-of-state branches or agencies. [L 1993, c 350, pt of §1]



§412:3-600 - Applicability of this part.

PART VI.  CONVERSIONS, MERGERS, CONSOLIDATIONS, ACQUISITIONS,

ASSUMPTIONS, AND VOLUNTARY DISSOLUTIONS

§412:3-600  Applicability of this part.  This part applies to:

(1)  The conversion, merger, consolidation, acquisition of assets or assumption of liabilities or deposits, acquisition of control, voluntary cessation of business, or voluntary dissolution involving a Hawaii financial institution;

(2)  The merger, consolidation, or acquisition of control of a financial institution holding company which controls:

(A)  A Hawaii financial institution; and

(B)  To the extent permitted by federal law, a federal financial institution whose operations are principally conducted in this State; and

(3)  All persons who seek to merge or consolidate with, acquire the assets or assume the liabilities of, or acquire control of:

(A)  A Hawaii financial institution;

(B)  A financial institution holding company which controls a Hawaii financial institution; and

(C)  To the extent permitted by federal law, a financial institution holding company which controls a federal financial institution whose operations are principally conducted in this State. [L 1993, c 350, pt of §1; am L 1994, c 107, §10; am L 1998, c 39, §1]



§412:3-601 - No conversions, mergers, consolidations, acquisitions, assumptions, voluntary cessations of business, or voluntary dissolutions except pursuant to this part.

§412:3-601  No conversions, mergers, consolidations, acquisitions, assumptions, voluntary cessations of business, or voluntary dissolutions except pursuant to this part.  Except as modified by the commissioner's powers under parts III, IV, and V of article 2, no Hawaii financial institution or financial institution holding company may acquire all or substantially all of the assets or assume any of the liabilities of another company, undergo a conversion, merger, or consolidation, sell all or substantially all of its assets, be subject to any assumption of any of its liabilities or to an acquisition of control, cease business, or dissolve except in accordance with this part. [L 1993, c 350, pt of §1; am L 1994, c 107, §11; am L 1998, c 39, §2]



§412:3-602 - Definitions.

§412:3-602  Definitions.  As used in this part:

"Participating institution" means one or all of the financial institutions (or, where applicable, financial institution holding companies) participating in a merger or consolidation pursuant to this part.

"Resulting institution" means the financial institution resulting from a merger, consolidation or conversion pursuant to this part. [L 1993, c 350, pt of §1]



§412:3-603 - Procedure for applications pursuant to this part.

§412:3-603  Procedure for applications pursuant to this part.  Whenever the written approval of the commissioner is required with respect to any transaction covered by this part, the following procedures shall apply:

(1)  An application for approval by the commissioner pursuant to this part shall be on a form prescribed by the commissioner and shall contain any information, data, and records as the commissioner may require.  As far as possible consistent with the effective discharge of the commissioner's responsibilities, the commissioner shall prescribe the use of forms currently prescribed by the appropriate federal regulatory agency of financial institutions and financial institution holding companies for identical or similar types of transactions.  The application shall be accompanied by an application fee established by the commissioner pursuant to section 412:2-105.  The application fee shall not be refundable;

(2)  If any material change occurs in the facts set forth in an application, or if for any other reason the applicant desires to amend the application, an amendment setting forth any change, together with copies of all documents and other material relevant to the change, shall be filed with the commissioner.  Within twenty days after receiving an application or any amendment thereto, the commissioner may request any additional information necessary in deciding whether to approve a proposed transaction pursuant to this part.  The applicant shall submit the additional information in a reasonable time thereafter, as may be specified by the commissioner;

(3)  If the commissioner would approve a plan of conversion, merger, or consolidation, an acquisition of assets or assumption of liabilities, an acquisition of control, or a voluntary cessation of business or voluntary dissolution, but on terms different than contained in the application, the commissioner may give notice to the applicant of the nature of the changes which would be approved, and the applicant may submit an amended application;

(4)  If the commissioner intends to disapprove an application, the commissioner shall deliver to the applicant a written notice of the intent to disapprove.  Within ten days after receipt of the commissioner's notice of intent to disapprove an application, the applicant may request an administrative hearing, to be held in accordance with chapter 91.  If no request for a hearing is made, the commissioner's disapproval shall become final.  If after the hearing the commissioner finally disapproves the application, the applicant may, within thirty days of the date of the final decision, appeal to the circuit court as provided in chapter 91;

(5)  Notwithstanding any other provision of this part, any complete application which is not approved or denied by the commissioner within a period of sixty days after the application is filed with the commissioner or, if the applicant consents to an extension of the period within which the commissioner may act, within the extended period, shall be deemed to be approved by the commissioner as of the first day after the period of sixty days or the extended period.  If the commissioner gives notice of an informational and comment proceeding on the application, the sixty-day period shall be extended to a date as may be fixed by order of the commissioner.  For purposes of this section, an application is deemed to be filed with the commissioner at the time when the complete application, including any amendments or supplements, containing all of the information in the form required by the commissioner, is received and accepted by the commissioner; and

(6)  Any applicant submitting information to the commissioner pursuant to this part may request that the information, or any part thereof, be kept confidential.  The request shall be made in writing and shall set forth the specific items sought to be kept confidential and the reasons and authority for the confidential treatment.  The commissioner may, pursuant to a request or otherwise, determine that good cause exists to keep some or all of the information confidential, and shall keep the information confidential and not subject to public disclosure.  In connection with an application for the acquisition of control pursuant to section 412:3-612, the commissioner may release information to the affected financial institution or financial institution holding company with a directive that some or all of the information be kept confidential. [L 1993, c 350, pt of §1; am L 1994, c 107, §12]

Rules of Court

Appeals, see HRCP rule 72.



§412:3-604 - Shareholder or member vote.

§412:3-604  Shareholder or member vote.  (a)  For any transaction covered by this part that requires approval of the shareholders or members of the financial institution, the voting requirements shall be:

(1)  If a Hawaii financial institution is a stock institution, the holders of two-thirds of each class of the issued and outstanding capital stock of the financial institution entitled to vote, or such greater majority as may be provided by the articles of incorporation of the Hawaii financial institution, shall be required to approve any action under this part; or

(2)  If a Hawaii financial institution is a credit union, a majority of members present in person at any meeting shall be required to approve any action under this part.

(b)  This section shall control over the required percentages for any shareholder vote contained in section 414-313 on approval by shareholders of a merger or consolidation, section 414-332 on approval by shareholders on the sale of assets not in the usual and regular course of business, and section 414-382 on approval by shareholders on the voluntary dissolution of a corporation. [L 1993, c 350, pt of §1; am L 1994, c 107, §13; am L 2002, c 40, §20; am L 2006, c 228, §24]



§412:3-605 - Notice to credit union member.

§412:3-605  Notice to credit union member.  Wherever the approval of a transaction is required by this part by the members of a credit union, notice of a meeting of its members, which may be an annual or a special meeting, shall be given to each member entitled to vote.  The notice shall be provided not less than twenty days before the date of the meeting.  The notice shall state that the purpose or one of the purposes of the meeting is to vote upon a transaction covered by this part and shall be accompanied by a detailed description of the proposed transaction or a summary of the transaction and a copy of the plan of conversion, merger, consolidation, sale of assets or assumption of liabilities, or voluntary cessation of business and dissolution approved by the board of directors. [L 1993, c 350, pt of §1; am L 2002, c 40, §21; am L 2006, c 228, §25]



§412:3-606 - Conversion from State to comparable federal financial institution.

§412:3-606  Conversion from State to comparable federal financial institution.  (a)  A Hawaii financial institution may convert to a comparable federal financial institution if the conversion is approved at a meeting of its shareholders or members duly called and noticed and upon a vote which satisfies the requirements of section 412:3-604.

(b)  Within ten days after the meeting of its shareholders or members approving the conversion, the financial institution shall file with the commissioner:

(1)  A notice of intention to convert; and

(2)  A certificate signed by two executive officers of the financial institution verifying the validity of the meeting, that the required vote was obtained, and that the attached copy of the resolution to convert adopted at the meeting is true and correct.

(c)  Within a reasonably prompt time and without any unnecessary delay after the meeting approving the conversion, the financial institution shall take the action necessary to complete the conversion and to obtain a federal license, charter, certificate, or other approval to become a federal financial institution.

(d)  The date of issuance of the federal license, charter, certificate, or other approval, or the effective date of conversion stated in the license, charter, certificate or other approval, shall be the effective date of the conversion.

(e)  Upon the effective date of the conversion as determined under federal law, the institution's state charter or license shall terminate without further notice, and the institution shall cease to be regulated by the commissioner.  Within ten days after receipt of the federal charter, license, certificate, or other approval, the resulting financial institution shall deliver a copy thereof to the commissioner.  The resulting financial institution shall also file with the director of commerce and consumer affairs a confirmation in writing by the commissioner of the date and time of the conversion, together with the appropriate filing fee pursuant to chapter 414. [L 1993, c 350, pt of §1; am L 1995, c 54, §1; am L 2002, c 40, §22]



§412:3-607 - Conversion from federal to comparable Hawaii financial institution.

§412:3-607  Conversion from federal to comparable Hawaii financial institution.  (a)  A federal financial institution whose operations are principally conducted in this State may convert to a comparable Hawaii financial institution if the institution, and its holding company or holding companies, if any, shall have complied with all requirements, conditions, and limitations imposed by federal law with respect to the conversion, subject to any rights of dissenting shareholders or members and to obtaining a charter under this chapter.

(b)  The federal financial institution shall file an application with the commissioner pursuant to section 412:3-603 for a charter to engage in business as a comparable Hawaii financial institution pursuant to this chapter.  The application shall be accompanied by:

(1)  A certificate signed by two executive officers of the financial institution, verifying that it has complied with all federal laws and regulations relating to the conversion;

(2)  The information required from applicants for approval to organize a Hawaii financial institution of the same type; and

(3)  Any other information that the commissioner may require.

(c)  The commissioner may require notice to be given to the public as may be deemed appropriate.  The commissioner may conduct an examination of the institution as provided under article 2, part II.  The cost of any examination shall be assessed against and paid by the institution pursuant to section 412:2-105.

(d)  The charter shall be granted only if the commissioner is satisfied that the granting of the charter will not impair the safety or soundness of the financial institution or any other financial institution, and that the applicant meets all the requirements set forth in this chapter for the type of financial institution for which the application has been filed.  The requirements shall include, but not be limited to, the appropriate location of offices, capital structure, business experience, the character of its executive officers and directors, and compliance with all applicable provisions of chapter 414.  The director of commerce and consumer affairs shall not file the articles of incorporation until the application for a charter to engage in business as a Hawaii financial institution shall have been approved by the commissioner in writing.  The commissioner may impose any restrictions and conditions on the operation of the resulting financial institution as the commissioner deems appropriate and consistent with federal law.

(e)  The conversion shall be effective upon the filing of articles of incorporation by the director of commerce and consumer affairs after all provisions of this section and applicable federal law have been complied with in full. [L 1993, c 350, pt of §1; am L 1995, c 54, §2; am L 2002, c 40, §23]



§412-0003-0608

§412:3-608  Conversion to another type of financial institution.  (a)  A financial institution of any type, whether federal or State, may convert to a Hawaii financial institution of any other type if the institution and its holding company or holding companies, if any, shall have complied with all requirements, conditions, and limitations imposed by this part and by federal law, if applicable.

(b)  If the converting institution is a Hawaii financial institution, its shareholders or members shall approve a conversion to another type of financial institution at a meeting duly called and noticed and upon a vote which satisfies the requirements of section 412:3-604.

(c)  The financial institution shall file an application with the commissioner pursuant to section 412:3-603 for a charter or license to engage in the business of the type of financial institution to which it will convert.  The application shall be accompanied by:

(1)  A certificate signed by two executive officers of the financial institution, verifying the validity of the meeting of the shareholders or members, that the requisite vote had been obtained, and that the attached copy of the resolution to convert adopted at the meeting is true and correct, or that the applicant has complied with all federal laws and regulations regarding the conversion, as the case may be;

(2)  The information required from applicants for approval to organize a Hawaii financial institution of the type into which it will convert; and

(3)  Any other information that the commissioner may require.

(d)  The commissioner may require notice to be given to the

public as may be deemed appropriate.  The commissioner may conduct an examination of the financial institution as provided under article 2, part II.  The cost of any examination shall be assessed against and paid by the financial institution pursuant to section 412:2-105.

(e)  The charter or license shall be granted only if the commissioner is satisfied that the granting of the charter or license will not impair the safety or soundness of the financial institution or any other financial institution, and that the applicant meets all the requirements set forth in this chapter for the type of financial institution for which the application has been filed.  The requirements shall include but not be limited to the appropriate location of offices, capital structure, business experience, the character of its executive officers and directors, and compliance with all applicable provisions of chapter 414.  If the resulting Hawaii financial institution is a new corporation to be formed under chapter 414, the director of commerce and consumer affairs shall not file the articles of incorporation until the application for a charter or license to engage in the business of the type of financial institution to which it will convert shall have been approved by the commissioner in writing.  The commissioner may impose any restrictions and conditions on the operation of the resulting financial institution as the commissioner deems appropriate and consistent with federal law.

(f)  If the resulting Hawaii financial institution is an existing corporation formed under chapter 414, the conversion shall be effective upon the effective date of the new charter or license granted by the commissioner after all provisions of this section and of federal law shall have been complied with in full.  If the resulting Hawaii financial institution is a new corporation to be formed under chapter 414, the effective date of the new charter or license shall be the date of filing of the articles of incorporation by the director of commerce and consumer affairs. [L 1993, c 350, pt of §1; am L 1994, c 107, §14; am L 1995, c 54, §3; am L 2002, c 40, §24; am L 2006, c 228, §26]



§412:3-609 - Merger or consolidation of Hawaii financial institutions.

§412:3-609  Merger or consolidation of Hawaii financial institutions.  (a)  Any one or more financial institutions may merge into another financial institution and any two or more financial institutions other than credit unions may consolidate into a new financial institution if the institutions shall have complied with all requirements, conditions, and limitations imposed by this chapter and by federal law, if applicable.  A merger or consolidation in which one or more of the participating financial institutions is a financial institution chartered or licensed under the laws of or whose operations are conducted principally in any state other than Hawaii, in any possession or territory of the United States or in any foreign country shall be authorized only in accordance with subsection (d), in accordance with part IV, article 5, of this chapter or in accordance with article 12.

(b)  Any merger or consolidation of Hawaii stock financial institutions shall be effected pursuant to the procedures, conditions, and requirements for, and with the effect of, the merger or consolidation of two or more corporations pursuant to chapter 414; except that the vote by the shareholders of each of the participating institutions to approve the plan of merger or consolidation shall satisfy the requirements of section 412:3-604 and that the director of commerce and consumer affairs shall not file the articles of merger or consolidation until the plan of merger or consolidation shall have been approved by the commissioner in writing.

(c)  One or more federal financial institutions whose operations are conducted principally in this State and one or more Hawaii financial institutions may be merged or consolidated, with the federal financial institution, the Hawaii financial institution, or a new consolidated financial institution being the resulting institution, if the merger or consolidation is permitted by federal law.  The federal financial institution shall comply with all requirements, conditions, and limitations imposed by federal law or regulation with respect to the merger or consolidation.  The Hawaii financial institution shall comply with all of the provisions of this chapter and chapter 414, except that the vote by shareholders or members of the Hawaii financial institution to approve the plan of merger or consolidation shall satisfy the requirements of section 412:3-604.  The resulting financial institution shall file with the director of commerce and consumer affairs a confirmation in writing by the commissioner of the date and time of the merger or consolidation, together with the appropriate filing fee pursuant to chapter 414.

(d)  One or more financial institutions chartered or licensed under the laws of or whose operations are conducted principally in any state other than this State, in any possession or territory of the United States, or in any foreign country and one or more Hawaii depository financial institutions or trust companies may be merged or consolidated, but only where the depository financial institution or trust company resulting from any merger or consolidation pursuant to this subsection is chartered or licensed under the laws of and conducts its operations principally in this State, is a federal financial institution that conducts its operations principally in this State, or is an out-of-state bank authorized to establish interstate branches in this State pursuant to section 412:12-104.  A nondepository financial services loan company licensed pursuant to article 9 may be merged or consolidated with another corporation, but only where the nondepository financial institution resulting from any merger or consolidation is licensed under the laws of this State.  The financial institution chartered or licensed under the laws of any state other than this State, any possession or territory of the United States, or any foreign country shall comply with all requirements, conditions, and limitations imposed by the law of the jurisdiction under which the financial institution is chartered or licensed with respect to the merger or consolidation.  The Hawaii financial institution shall comply with all of the provisions of this chapter and chapter 414, except that the vote by shareholders or members of the Hawaii financial institution to approve the plan of merger or consolidation shall satisfy the requirements of section 412:3-604.  If the resulting institution is a Hawaii financial institution, the director of commerce and consumer affairs shall not file articles of merger or consolidation until the plan of merger or consolidation shall have been approved by the commissioner in writing.  If the resulting institution is a federal financial institution, the director of commerce and consumer affairs shall not file the articles of merger or consolidation until the plan of merger or consolidation shall have been approved by the commissioner in writing and the resulting federal financial institution shall file with the director of commerce and consumer affairs a confirmation in writing by the commissioner of the date and time of the merger or consolidation, together with the appropriate filing fee pursuant to chapter 414.

(e)  A Hawaii credit union may merge with a Hawaii credit union or federal credit union.  The merger shall be effected pursuant to the procedures, conditions, and requirements for, and with the effect of, the merger of two or more stock financial institutions pursuant to this section and to chapter 414, as though the credit unions were stock financial institutions; except that the plan of merger shall be approved by a majority of the members of the board of directors of each participating credit union and by the members of the participating credit unions at a meeting duly called and noticed and upon a vote that satisfies the requirements of sections 412:3-604 and 412:3-605.

(f)  Prior to or after the vote of the shareholders or members upon the plan of merger or consolidation, but prior to delivery of articles of merger or consolidation and plan of merger or consolidation to the director of commerce and consumer affairs, the participating financial institutions shall file an application with the commissioner pursuant to section 412:3-603 for approval of the proposed merger or consolidation.  The application shall be accompanied by:

(1)  The plan of merger or consolidation;

(2)  A certificate signed by two executive officers of each of the participating institutions, verifying that the plan of merger or consolidation has been approved by the board of directors of each participating financial institution and that the attached copy of the resolution approving the proposed merger or consolidation is true and correct;

(3)  If any participating financial institution is a federal financial institution or a financial institution chartered or licensed under the laws of any state other than this State, any possession or territory of the United States, or any foreign country, a certificate signed by two executive officers verifying that the financial institution has complied, or will comply, with all federal laws and regulations or all laws and regulations of the jurisdiction under which it is chartered or licensed relating to the merger or consolidation;

(4)  If the resulting financial institution is to be a Hawaii financial institution, the information required from applicants for approval to organize a Hawaii financial institution of the same type as the proposed resulting Hawaii financial institution;

(5)  If a Hawaii financial institution is seeking to merge or consolidate with a financial institution of another type, the information required from applicants for approval to convert to another type of financial institution; and

(6)  Any other information that the commissioner may require.

(g)  The commissioner may require notice to be given to the public as may be deemed appropriate.  The commissioner may conduct an examination of the financial institution as provided under article 2, part II.  The cost of any examination shall be assessed against and paid by the institution pursuant to section 412:2-105.

(h)  The commissioner shall approve the plan of merger or consolidation if it appears that:

(1)  Any resulting Hawaii financial institution would meet all the requirements under this chapter for a charter or license to the same extent that it would if it were applying for a new charter or license;

(2)  Any resulting financial institution would be adequately capitalized;

(3)  The plan of merger or consolidation is fair to creditors and the shareholders or members of all participating institutions;

(4)  The participating institutions have complied, or will comply, with all requirements, conditions, and limitations imposed by federal laws or regulations or by the laws or regulations of the jurisdiction under which an institution is chartered or licensed with respect to the merger or consolidation;

(5)  The overall experience, moral character, or integrity of the proposed directors and executive officers of the resulting financial institution is consistent with the interests of the depositors, beneficiaries, creditors, shareholders, or members of the financial institution, or in the public interest;

(6)  The merger or consolidation will not jeopardize the safety or soundness of any participating financial institutions or the resulting financial institution, and is not otherwise contrary to the public interest;

(7)  The merger or consolidation will not substantially lessen competition or tend to create a monopoly or restraint of trade in any section of the country that includes this State or a part thereof, or that any anti-competitive effects are clearly outweighed in the public interest by the probable effect of the merger or consolidation in meeting the convenience and needs of the community to be served;

(8)  The merger or consolidation will promote the convenience, needs, and advantage of the general public particularly in the communities in which the participating and resulting financial institutions conduct or will conduct their business;

(9)  The grounds for approval of a conversion to another type of financial institution pursuant to section 412:3-608 have been met in the case of a participating Hawaii financial institution seeking to merge or consolidate with a financial institution of a different type; and

(10)  The plan meets any other criteria as the commissioner may deem appropriate.

(i)  In the case of a merger, the charter or license of the participating depository financial institution or trust company that is the resulting institution shall continue as the charter or license of the resulting depository financial institution or trust company upon the effective date of the merger.  In the case of a consolidation, when the commissioner is satisfied that the participating depository financial institutions or trust companies have complied with all state and federal law with regard to the consolidation, the commissioner shall issue a charter or license to the consolidated resulting Hawaii depository financial institution or trust company.  A nondepository financial services loan company license may be issued to the resulting financial institution in conjunction with a merger or consolidation upon compliance with all applicable laws regarding the issuance of a license to a nondepository financial services loan company. [L 1993, c 350, pt of §1; am L 1995, c 54, §4; am L 1996, c 155, §5; am L 1998, c 39, §§3 to 5; am L 2002, c 40, §25; am L 2006, c 228, §27]



§412:3-610 - Effect of conversion, merger, or consolidation.

§412:3-610  Effect of conversion, merger, or consolidation.  (a)  A Hawaii financial institution or federal financial institution resulting from a conversion, merger, or consolidation pursuant to this part continues the corporate entities of each converting or participating institution and shall be deemed to be continuing the same business of each converting or participating institution carried on prior to the conversion, merger, or consolidation with all of the property, rights, powers, and duties of each converting or participating institution, except as affected by the law of this State in the case of a resulting Hawaii financial institution or by federal law in the case of a resulting federal financial institution, and by the articles of incorporation, charter, and bylaws of the resulting institution.  No assignment, deed, conveyance, or other instrument of transfer need be executed in order for the resulting institution to maintain the title, rights, and powers held by the converting or participating institutions.  The rights of any creditor or obligee of a converting or participating institution prior to any conversion, merger, or consolidation shall not be affected by such conversion, merger, or consolidation.

(b)  A resulting institution shall have the right to use the names of the converting or participating institutions for all legal purposes, including the recordation and filing of documents pursuant to chapters 501 and 502, whenever it can do any act under that name more conveniently.  Any reference to a converting or participating institution in any writing, whether executed or taking effect before or after the conversion, merger, or consolidation, shall be deemed a reference to the resulting institution if not inconsistent with the other provisions of the writing.  Provided, however, that the resulting institution shall not use a name in its signage, advertising, or other promotional materials in a manner that suggests or might tend to lead others into believing that it is a different type of financial institution.

(c)  Except to the extent inconsistent with this part or in contravention of federal law, sections 414-315(b) and 414-316 shall be applicable to any merger or consolidation under this part.

(d)  If a converting or participating institution is a trust company or a bank that is authorized to do a trust business, the resulting institution, by operation of law and without further court order, transfer, substitution, act, or deed shall succeed to the rights, properties, assets, investments, deposits, demands, agreements, and trusts of the converting or participating institutions under all trusts, personal representations, executorships, administrations, guardianships, agencies, and all other fiduciary or representative capacities as though the resulting institution had originally assumed the same and shall succeed to and be entitled to take and execute the appointment to all trusteeships, personal representations, executorships, guardianships, conservatorships, and other fiduciary and representative capacities to which the converting or participating institution may be named or is thereafter named in wills, whether probated before or after the conversion, merger, or consolidation, or to which it is or may be named or appointed by any other instrument. [L 1993, c 350, pt of §1; am L 2002, c 40, §26; am L 2006, c 228, §28]



§412:3-611 - Merger or consolidation of financial institution holding companies.

§412:3-611  Merger or consolidation of financial institution holding companies.  (a)  Unless the commissioner shall have given prior approval or shall have waived the requirement for approval pursuant to subsection (e), no financial institution holding company shall merge or consolidate with any other corporation if the effect of the merger or consolidation shall be to change the direct or indirect control of any Hawaii financial institution.

(b)  The merger or consolidation shall be effected pursuant to the procedures, conditions and requirements for, and with the effect of, the merger or consolidation of corporations under the applicable laws of the state or states involved.

(c)  Unless the requirement for an application is waived by the commissioner, the participating institutions shall file an application with the commissioner pursuant to section 412:3-603 for approval of the proposed merger or consolidation.  The application shall be accompanied by:

(1)  A certificate signed by two executive officers of each of the participating institutions, verifying that the participating institution has complied, or will comply with all state laws and rules relating to the merger or consolidation;

(2)  Information of the type required to be provided pursuant to section 412:3-612, with respect to both of the participating institutions and their respective subsidiary financial institutions; and

(3)  Any other information that the commissioner may require.

(d)  The commissioner shall approve the merger or consolidation if it appears that:

(1)  The resulting financial institution holding company would be adequately capitalized;

(2)  The participating institutions have complied, or will comply with all requirements, conditions, and limitations imposed by federal law or regulation with respect to the merger or consolidation;

(3)  The overall experience, moral character or integrity of the proposed directors and executive officers of the resulting financial institution holding company is consistent with the interest of the depositors, beneficiaries, creditors, or shareholders of the financial institution holding company and its subsidiaries, or in the public interest;

(4)  The merger or consolidation will not jeopardize the safety or soundness of the subsidiary financial institutions of the participating institutions, and is not otherwise contrary to the public interest;

(5)  The merger or consolidation will not substantially lessen competition or tend to create a monopoly or restraint of trade in any section of the country that includes this State or a part thereof, or that any anti-competitive effects are clearly outweighed in the public interest by the probable effect of the merger or consolidation in meeting the convenience and needs of the community to be served;

(6)  The merger or consolidation will promote the convenience, needs and advantage of the general public particularly in the community in which the affected institution conducts its business; and

(7)  The merger or consolidation meets any other criteria as the commissioner may deem appropriate.

(e)  The commissioner may waive the requirement for approval of a merger or consolidation of a financial institution holding company which indirectly controls a nondepository financial services loan company, provided that publication in a form approved by the commissioner is made.  The publication shall state the fact that a merger or consolidation will take place and shall describe the effect, if any, on the operations and employees of the nondepository financial services loan company.  Publication shall be made once in a newspaper of general circulation. [L 1993, c 350, pt of §1; am L 2006, c 228, §29]



§412:3-612 - Acquisition of control of financial institution or financial institution holding company.

§412:3-612  Acquisition of control of financial institution or financial institution holding company.  (a)  Unless the commissioner shall have given prior approval or shall have waived the requirement for approval pursuant to subsection (g):

(1)  A person who is not already in control of a Hawaii financial institution or financial institution holding company shall not acquire control of that financial institution or that financial institution holding company, directly or indirectly, individually or in concert with another; and

(2)  A person who is not already in control of a Hawaii financial institution or financial institution holding company shall not, directly or indirectly, make a tender offer for, request or invite a tender offer for, or offer to exchange securities for, any voting security or any security convertible into a voting security of that financial institution or that financial institution holding company if the transaction would result in the person acquiring control of that Hawaii financial institution or that financial institution holding company; provided that nothing in this section shall prohibit a person from negotiating or entering into agreements subject to the condition that the acquisition of control will not be effective until approval is obtained.

(b)  Notwithstanding subsection (a), this section shall not apply to any acquisition of control of a Hawaii financial institution or financial institution holding company:

(1)  That has been placed into receivership or conservatorship, or whose acquisition has been wholly or partially initiated or approved for purposes of supervisory assistance from the commissioner or any other state or federal agency;

(2)  By a donee or distributee of a gift or devise, if the gift or devise is not intended to avoid this section and provided that the donee or distributee within thirty days after the acquisition gives the commissioner written notice of the gift or devise and any other information that the commissioner may require;

(3)  If the acquisition of control is the subject of an application for approval by the commissioner pursuant to section 412:3-609, 412:3-611, or 412:3-613;

(4)  The acquisition of additional shares by a person who either on July 1, 1993, or the date of compliance with the procedures of this section, and continuously after that date held, directly or indirectly, solely or through another person or transaction, or in concert with another, power to vote twenty-five per cent or more of the voting shares of the Hawaii financial institution or financial institution holding company; or

(5)  The acquisition of additional shares by a person who on July 1, 1993, and continuously thereafter held, directly or indirectly, solely or through another person or transaction, or in concert with another, power to vote ten per cent or more of the voting shares of the Hawaii financial institution or financial institution holding company, if the transaction will not result in the person's direct or indirect ownership or power to vote twenty-five per cent or more of any class of voting securities of the Hawaii financial institution or financial institution holding company or if the commissioner determines that such person has controlled the Hawaii financial institution or financial institution holding company since July 1, 1993.

(c)  Unless the requirement for an application is waived by the commissioner, the proposed acquirer shall file an application with the commissioner pursuant to section 412:3-603 for approval to acquire control of the Hawaii financial institution or financial institution holding company.  The application shall contain:

(1)  Information regarding the proposed acquirer;

(2)  Details concerning the acquisition; and

(3)  Any other information that the commissioner may require.

(d)  After receiving the proposed acquirer's application for approval and any amendments or supplements thereto, the commissioner shall promptly forward a copy of the same to the affected financial institution.  The affected institution shall have ten days after receipt of the application and any amendments or supplements thereto within which to submit any relevant information to the commissioner regarding the proposed acquisition, and shall be entitled to appear and be heard at any informational and comment proceeding on the application.

(e)  Approval may be denied by the commissioner for the proposed acquisition of control if it appears that:

(1)  The overall experience, moral character, or integrity of any person who would acquire control of a Hawaii financial institution or financial institution holding company or become a financial institution holding company indicates that it would not be in the interest of the depositors, beneficiaries, creditors, or shareholders of the Hawaii financial institution or the financial institution holding company, or in the public interest, to permit the person to control the Hawaii financial institution or the financial institution holding company or to become a financial institution holding company;

(2)  The acquisition will not promote the convenience, needs, and advantage of the general public, particularly in the community in which the affected institution conducts its business;

(3)  The effect of the proposed acquisition may be substantially to lessen competition or tend to create a monopoly or restraint of trade in any section of the country that includes this State or a part thereof, and that these anti-competitive effects are not clearly outweighed in the public interest by the probable effect of the acquisition in meeting the convenience and needs of the community to be served;

(4)  The financial condition of any person who would acquire control of a Hawaii financial institution or a financial institution holding company or become a financial institution holding company may jeopardize the safety and soundness of the Hawaii financial institution or the financial institution holding company or prejudice the interests of the depositors, beneficiaries, creditors, or shareholders of the Hawaii financial institution or the financial institution holding company;

(5)  Any plan or proposal to liquidate, merge, or consolidate, or make any other major change in the business, corporate structure, or management of the Hawaii financial institution or the financial institution holding company or any of its significant subsidiaries is not fair and reasonable to the depositors, beneficiaries, creditors, or shareholders of the Hawaii financial institution or the financial institution holding company or any of its significant subsidiaries; or

(6)  The acquiring person has failed or refused to furnish information requested by the commissioner.

(f)  As a condition for approving the proposed acquisition of control, the commissioner shall impose a reasonable time period, not to exceed one year, within which the acquisition of control must occur.

(g)  The commissioner may waive the requirement for approval of an acquisition of control of a financial institution holding company which indirectly controls a nondepository financial services loan company, provided that publication in a form approved by the commissioner is made.  The publication shall state the fact that a change of control will take place and shall describe the effect, if any, on the operations and employees of the nondepository financial services loan company.  Publication shall be made once in a newspaper of general circulation. [L 1993, c 350, pt of §1; am L 2006, c 228, §30]

Revision Note

"July 1, 1993," substituted for "the effective date of this chapter".



§412:3-613 - Sale or acquisition of assets and transfer or assumption of liabilities.

§412:3-613  Sale or acquisition of assets and transfer or assumption of liabilities.  (a)  No Hawaii financial institution may sell, exchange, or otherwise dispose of all or substantially all of the financial institution's assets or business, or all or substantially all of the business of any of its branches, or, if not in the usual and regular course of business, all or substantially all of the assets or business of any of its departments, or may cause or permit the assumption of all or substantially all its liabilities, or any of its deposits, or may acquire all or substantially all of the assets or assume all or substantially all of the liabilities or assume any deposits of another company, unless the commissioner shall have given prior written approval to the acquisition or assumption, and only if the acquisition or assumption complies with this part.

(b)  Whenever the transferring financial institution is a Hawaii financial institution, the sale or other disposition of its assets or business or the transfer of its deposits or liabilities subject to this section shall be effected pursuant to the procedures, conditions, and requirements of chapter 414 applicable to the sale of assets other than in the regular course of business; provided that the sale or assumption shall be approved by the shareholders or members of the transferring Hawaii financial institution at a meeting duly called and noticed and upon a vote which satisfies the requirements of section 412:3-604.  Notwithstanding the foregoing, the approval of the shareholders or members of the transferring institution shall not be required if the acquisition of all or substantially all of the assets or business, or the assumption of liabilities or deposits, of any of the transferring financial institution's departments or branches does not constitute an acquisition of all or substantially all of the assets or business, or assumption of all or substantially all of the liabilities or deposits, of the transferring financial institution.

(c)  The participants in the transaction shall jointly file an application with the commissioner pursuant to section 412:3‑603 for approval of the plan of acquisition or assumption.  The application shall contain:

(1)  The plan of acquisition or assumption which shall include, but not be limited to, the names and types of participants involved, the material terms of the transaction, and the provisions as to the manner in which the participants in the transaction will comply with all applicable federal and state law;

(2)  A certificate signed by two executive officers of each of the participants in the transaction verifying that the attached copy of the resolution approving the plan of acquisition or assumption adopted by the board of directors of each of the participants in the transaction is true and correct; and

(3)  Any other information that the commissioner may require.

(d)  The commissioner may require notice to be given to the public as may seem appropriate.

(e)  The commissioner shall approve the acquisition or assumption if it appears that:

(1)  The depositors, beneficiaries, creditors, shareholders, or members, and other persons having any interest in the transferring financial institution will be adequately protected under the plan of acquisition or assumption;

(2)  The amount paid for the acquisition or assumption was determined at arm's length, and does not appear to be fraudulent;

(3)  The plan of acquisition or assumption does not adversely affect the stability of the acquiring or assuming participant if the participant is a Hawaii financial institution, and, if the sale is part of the liquidation of the transferring financial institution, provides for the orderly dissolution of the transferring institution in a manner consistent with law;

(4)  If one or more of the participants in the transaction is subject to federal regulation, the participants will comply with all applicable federal laws;

(5)  The overall experience, moral character, or integrity of the directors and executive officers of the acquiring or assuming participant is consistent with the interest of the depositors, beneficiaries, creditors, or shareholders of the acquiring or assuming participant, or in the public interest;

(6)  The acquisition or assumption will not jeopardize the safety or soundness of any Hawaii financial institution which is a participant in the transaction, and is not otherwise contrary to the public interest;

(7)  The proposed acquisition or assumption will not substantially lessen competition or tend to create a monopoly or restraint of trade in any section of the country that includes this State or a part thereof, or that any of these anti-competitive effects are clearly outweighed in the public interest by the probable effect of the acquisition or assumption in meeting the convenience and needs of the community to be served; and

(8)  The plan of acquisition or assumption meets such other criteria as the commissioner may deem appropriate.

(f)  Upon any required approval by the shareholders or members of the transferring financial institution, two executive officers of the institution shall deliver to the commissioner a certificate that the sale or assumption was duly approved by the shareholders or members of the transferring institution.  If the commissioner is satisfied that the participants in the transaction have complied with all applicable state and federal law with regard to the adoption of the plan of acquisition or assumption, the commissioner shall give written approval to the participants in the transaction to proceed with the plan to acquire or sell assets or to assume liabilities. [L 1993, c 350, pt of §1; am L 1998, c 39, §§6 to 8; am L 2002, c 40, §27]



§412:3-614 - Sale or transfer of charter or license prohibited.

§412:3-614  Sale or transfer of charter or license prohibited.  No Hawaii financial institution may sell, transfer, or otherwise dispose of any charter, license, approval, or any other right or privilege granted under this chapter, unless the sale, transfer, or disposition is part of a conversion, merger, consolidation, sale, assumption or acquisition of control permitted under this part.  Any attempted sale, transfer, or disposition in violation of this section shall be null, void, and unenforceable. [L 1993, c 350, pt of §1]



§412:3-615 - Nonconforming assets or business.

§412:3-615  Nonconforming assets or business.  If a Hawaii financial institution resulting from a conversion, merger, consolidation, acquisition, or assumption by law may no longer own certain types of assets once it undergoes the conversion, merger, consolidation, acquisition, or assumption, or if it may no longer engage in certain types of business activities, the commissioner shall, as part of the order approving the transaction, allow a reasonable time within which the institution may divest itself of the nonconforming assets or business activities in order to conform with law. [L 1993, c 350, pt of §1]



§412:3-616 - Authority for expedited conversion, merger, consolidation, acquisition, or assumption.

§412:3-616  Authority for expedited conversion, merger, consolidation, acquisition, or assumption.  Upon application of all participating financial institutions in a conversion, merger, consolidation, acquisition or assumption, the commissioner may expedite any application for conversion, merger, consolidation, acquisition, or assumption pursuant to this part and order the transaction to take effect immediately; provided that the financial institutions shall have complied with any applicable federal law and provided that the commissioner finds that such expedited action is necessary to protect the financial institutions' depositors, beneficiaries, creditors, or shareholders, or the public.  The commissioner's findings shall be expressed in writing as part of the decision and order approving the conversion, merger, consolidation, acquisition, or assumption. [L 1993, c 350, pt of §1]



§412:3-617 - Voluntary cessation of business; dissolution.

§412:3-617  Voluntary cessation of business; dissolution.  (a)  Except for a credit union, a solvent Hawaii financial institution whose capital is not impaired and which has not received a notice of charges and proposed suspension or revocation order pursuant to section 412:2-312 may cease its business and dissolve if the institution shall have complied with applicable federal law and the following requirements and conditions:

(1)  The board of directors shall adopt a resolution adopting a plan of liquidation and dissolution and recommending that the financial institution be dissolved, and directing that the question of the dissolution be submitted to the commissioner for approval, and, if approved, to a vote of the shareholders or members, which vote may be at either an annual or special meeting.  The plan of liquidation and dissolution shall include, but not be limited to, provisions for the orderly payment or assumption of the institution's deposits and other liabilities and for transfer or assumption of all trust, agency, and other fiduciary relationships and accounts;

(2)  Within five business days after the meeting of the board of directors described in paragraph (1), the financial institution shall file an application with the commissioner pursuant to section 412:3-603 for approval to cease business and dissolve.  The application shall be accompanied by a copy of the plan of liquidation and dissolution certified by two executive officers of the financial institution to have been duly adopted by the board and any other information that the commissioner may require.  A copy of the notice shall be delivered contemporaneously to the financial institution's federal insurer;

(3)  The commissioner shall approve the application to cease business and dissolve if the commissioner is satisfied that the depositors, beneficiaries, and creditors will be adequately protected under the plan, the institution is not insolvent or in danger of becoming insolvent, that its capital is not impaired and is not in danger of becoming impaired, and that no other reason exists to deny the application.  The commissioner may impose any restrictions and conditions as the commissioner deems appropriate;

(4)  Upon receipt of the commissioner's approval to cease business and dissolve, the financial institution shall proceed with the dissolution in accordance with the procedures, conditions, and requirements for, and with the effect of, a voluntary dissolution by act of corporation pursuant to chapter 414, except that the vote by shareholders or members to approve the dissolution shall satisfy the requirements of section 412:3-604; and

(5)  Any financial institution whose capital is impaired or in danger of becoming impaired, and any institution which is insolvent or in danger of becoming insolvent, may not undergo a voluntary dissolution.

(b)  Subject to the approval of the commissioner, a solvent credit union whose capital is not impaired and which has not received a notice of charges and proposed order of suspension or revocation pursuant to section 412:2-312 may elect to dissolve voluntarily and liquidate its affairs in the manner prescribed in this section:

(1)  The board of directors shall adopt a resolution adopting a plan of liquidation and dissolution, recommending the voluntary dissolution of the credit union, and directing that the question of the dissolution be submitted to the commissioner for approval and, if approved, requesting that the liquidation question be submitted to the members.  The plan of liquidation and dissolution shall include but not be limited to provisions for the orderly payment or assumption of the credit union's deposits, shares, and other liabilities;

(2)  Not later than ten days after the meeting of the board of directors described in paragraph (1), the credit union shall file an application with the commissioner pursuant to section 412:3-603, for approval to cease business and dissolve.  The application shall be accompanied by a copy of the plan of liquidation and dissolution certified by two executive officers of the credit union to have been duly adopted by the board and shall include any other information that the commissioner may require.  A copy of the notice shall be delivered contemporaneously to any government agency or other organization insuring member accounts thereof, in writing, setting forth the reasons for the proposed liquidation;

(3)  The commissioner shall approve the application to cease business and dissolve if the commissioner is satisfied that the depositors, beneficiaries, and creditors will be adequately protected under the plan, the credit union is not insolvent or in danger of becoming insolvent, its capital is not impaired and is not in danger of becoming impaired, and no other reason exists to deny the application.  The commissioner may impose any restrictions and conditions as the commissioner deems appropriate;

(4)  Upon receipt of the commissioner's approval to cease business and dissolve and as soon as the board of directors decides to submit the liquidation question to the members, all business affairs of the credit union, including but not limited to payments on and withdrawals of shares, share certificates, share drafts, deposits, and deposit certificates, (except for the transfer of shares or deposits to loans and interest), the making of investments of any kind (other than short-term investments), and the issuing of loans, shall be suspended until the members act on the liquidation question.  Upon approval by the members, all business transactions of the credit union shall be permanently discontinued.  Transfer of deposits or shares to loans and interest, collection of loans and interest, and the payment of necessary expenses of operation shall continue upon authorization by the board of directors or the liquidating agent during liquidation;

(5)  An affirmative majority vote by the members by ballot, in person, by letter, or other written communication, is necessary for a credit union to enter into voluntary liquidation.  Whenever authorization for liquidation is to be obtained at a meeting of the members, notice in writing shall be given to each member, by first-class mail, at least ten days prior to the meeting;

(6)  Not later than ten days after the members act on the liquidation question, the chairperson of the board of directors shall notify the commissioner and any government agency or other organization insuring member accounts, in writing, of the action of the members on the liquidation question;

(7)  A liquidating credit union shall remain in existence for the purpose of discharging its debts, collecting its loans, distributing its assets, and any other necessary functions in order to conclude its business.  A liquidating credit union may sue or be sued for the purpose of enforcing its debts and obligations until its affairs are complete;

(8)  The board of directors or the liquidating agent who may be the insurer shall use the assets of the credit union to pay:

(A)  First, the expenses incidental to liquidation including any surety bonds required during liquidation;

(B)  Second, any liability due to nonmembers;

(C)  Third, the deposits and deposit certificates of the members of the credit union; and

(D)  Fourth, the remaining assets shall be distributed to the members in proportion to the number of shares held by each member on the date dissolution was approved by the members;

(9)  When the board of directors or the liquidating agent determines that all assets of the credit union having a reasonable expectancy of realization have been liquidated and distributed as provided in this section, the board or the liquidating agent, whichever is applicable, shall complete a certificate of dissolution on a form prescribed by the commissioner.  Upon the completion of the certificate, the board or the liquidating agent, whichever is applicable, shall file the certificate with the commissioner for the complete dissolution and liquidation of the credit union; and

(10)  Any credit union whose capital is impaired or in danger of becoming impaired, and any credit union that is insolvent or in danger of becoming insolvent, may not undergo a voluntary dissolution.

(c)  Subject to the approval of the commissioner, a nondepository financial services loan company may voluntarily cease activity for which a license to operate as a financial services loan company is required by this chapter, in the manner prescribed as follows:

(1)  The board of directors shall adopt a resolution approving a plan to cease activity for which a license to operate as a financial services loan company is required.  If applicable, the plan shall include but not be limited to provisions for the sale, exchange, or disposition of all loans or other business for which a financial services loan company license is required by this chapter;

(2)  The nondepository financial services loan company shall file an application with the commissioner pursuant to section 412:3-603 for approval to cease activity for which a license to operate as a financial services loan company is required.  The application shall be accompanied by:

(A)  A copy of the plan to cease activity for which a license to operate as a financial services loan company is required, certified by two executive officers of the nondepository financial services loan company, to have been duly adopted by the board;

(B)  The information required in an application filed pursuant to section 412:3-613, if applicable; and

(C)  Any other information that the commissioner may require;

(3)  The commissioner shall approve the application to cease activity for which a license to operate as a financial services loan company is required if:

(A)  The commissioner is satisfied with the plan;

(B)  The conditions for approval contained in section 412:3-613 have been met, if applicable; and

(C)  No other reason exists to deny the application;

provided that the commissioner may impose any restrictions and conditions as the commissioner deems appropriate; and

(4)  Upon receipt of the commissioner's approval, a nondepository financial services loan company that has filed a plan attesting that the company does not retain any loans or other business for which a financial services loan company license is required by this chapter, shall forthwith surrender to the commissioner all of its financial services loan company licenses.  A nondepository financial services loan company that has filed a plan that includes provisions for the sale, exchange, or disposition of loans or other business, upon receipt of the commissioner's approval, shall proceed with its plan to cease activity for which a license to operate as a financial services loan company is required.  Upon completion of its plan, the nondepository financial services loan company shall file a written notification with the commissioner.  The written notification shall be accompanied by the surrender of all of its financial services loan company licenses.

(d)  Nothing in this section shall preclude the commissioner at any time from appointing a receiver or conservator for the financial institution pursuant to this chapter, or from seeking any relief or sanction from the circuit court that may otherwise be permitted by law. [L 1993, c 350, pt of §1; gen ch 1993; am L 1994, c 107, §15; am L 1999, c 245, §5; am L 2001, c 170, §6; am L 2002, c 40, §28]

Rules of Court

Receivers, see HRCP rule 66.



§412:3-618 - Injunctions.

§412:3-618  Injunctions.  If it appears to the commissioner that any person has committed or is about to commit a violation of any provision of this part or any rule or order of the commissioner under this part, the commissioner may apply to the circuit court for an order enjoining the person from violating or continuing to violate this part or any rule or order and for injunctive relief as the nature of the case or the interests of the financial institution or the financial institution holding company or its depositors, beneficiaries, creditors or shareholders may require. [L 1993, c 350, pt of §1]

Rules of Court

Injunctions, see HRCP rule 65.



§412:4-100 - Law applicable.

ARTICLE 4.  DEPOSITS IN FINANCIAL INSTITUTIONS

GENERALLY

§412:4-100  Law applicable.  (a)  Sections 412:4-101, 412:4‑102 and 412:4-104 shall apply to all Hawaii financial institutions which are authorized by this chapter to solicit, accept and hold deposits.  The remaining sections of this article shall apply to all Hawaii financial institutions and, to the extent permitted by federal law, to federal financial institutions which are authorized to solicit, accept and hold deposits in this State.

(b)  Other provisions of the laws of this State, including, but not limited to, chapter 490, the Uniform Commercial Code, chapter 551D, the Uniform Durable Power of Attorney Act, chapter 553A, Uniform Transfers to Minors Act, chapter 556, the Uniform Fiduciaries Act, chapter 560, the Uniform Probate Code, and any successor or similar acts shall also be applicable to deposits in this State.  The rights, protections, releases and discharges of financial institutions with respect to its depositors or third parties contained in this article and other applicable laws shall be cumulative. [L 1993, c 350, pt of §1]



§412:4-101 - Forms of deposit.

§412:4-101  Forms of deposit.  (a)  Except as specifically prohibited by federal law or any provision of this chapter, and subject to section 412:8-200 with respect to trust companies, section 412:9-400 with respect to depository financial services loan companies, and section 412:9-500 with respect to nondepository financial services loan companies, Hawaii financial institutions may open accounts and accept deposits therein of any type generally accepted by financial institutions in the United States.

(b)  Hawaii financial institutions may open accounts and accept deposits therein in the name of one or more persons, in the person's own right or in a fiduciary or other representative capacity, in any form of ownership not inconsistent with the laws of this State. [L 1993, c 350, pt of §1; am L 1995, c 55, §1]



§412:4-102 - Deposit account statements.

§412:4-102  Deposit account statements.  A Hawaii financial institution shall provide at least one of the holders of each deposit account with a statement in writing or by electronic means at least quarterly showing deposits, withdrawals, interest earned and the opening and closing balances of the account for the period of the statement; provided that quarterly statements need not be provided to any holders of passbooks or certificates of deposit or time deposit accounts, whether or not matured. [L 1993, c 350, pt of §1]



§412:4-103 - Statements presumed correct after one year; statute of limitations.

§412:4-103  Statements presumed correct after one year; statute of limitations.  (a)  Any statement of account rendered by a financial institution to the account holder, and in the case of a multi-party account to any one holder, shall be conclusively presumed to be correct after one year from the date of its first rendition, and unless the holder has objected to such statement within such period, the account shall be deemed finally adjusted and settled.

(b)  Any legal action to correct the account not brought within one year shall be barred; provided, however, that the period for commencement of any legal action shall be extended for any length of time that the financial institution has been given notice by the account holder of any alleged error within said one-year period and the financial institution has not denied the account holder's objection to the correctness of the statement.

(c)  A statement of account shall be deemed to have been rendered when the financial institution has made a notation in the account holder's passbook, or has provided either a deposit account statement showing the balance of the account and the transactions since the last statement, or a written notice reasonably calculated to apprise the holder of such transactions and balance.

(d)  The account holder of an account has a duty to exercise reasonable care and diligence in examining any statement rendered by the financial institution, if any, and nothing in this section relieves the holder of such duty or from the consequences of neglecting such duty. [L 1993, c 350, pt of §1]

Cross References

Multiple-party accounts, see chapter 560, article VI.



§412:4-104 - Federal deposit insurance required.

§412:4-104  Federal deposit insurance required.  No bank, savings bank, savings and loan association and depository financial services loan company which is a Hawaii financial institution shall accept deposits unless such deposits are insured to the extent allowed by the Federal Deposit Insurance Corporation or a successor agency.  No credit union which is a Hawaii financial institution shall accept deposits or issue shares unless such deposits or shares are insured to the extent allowed by the National Credit Union Administration or a successor agency. [L 1993, c 350, pt of §1]



§412:4-105 - Accounts held in more than one name.

§412:4-105  Accounts held in more than one name.  Any deposit account held in the names of two or more persons may be paid, on request and according to its terms, to any one or more of the persons.  A financial institution shall not be required to inquire as to the source of funds received for deposit to an account in the name of more than one person, or to inquire as to the proposed application of any sum paid from the account.  Unless the terms of the deposit account clearly require the signature of more than one person for payment, transfer or withdrawal:

(1)  Payment, transfer or withdrawal of funds therefrom by or on the order of any of the persons shall release and discharge the financial institution from any liability for the paid, transferred or withdrawn funds with respect to all of the persons, and no action at law or equity may be maintained against the financial institution for payment, transfer or withdrawal made in accordance with this section; and

(2)  If the account is pledged, but not all the owners of the account sign the pledge, the pledge shall nevertheless be valid as to all funds in the account, and the pledge shall not operate to sever or terminate the form of multiple ownership of the account. [L 1993, c 350, pt of §1]

Cross References

Multiple-party accounts, see chapter 560, article VI.



§412:4-106 - Fiduciary accounts.

§412:4-106  Fiduciary accounts.  A financial institution may open accounts and accept deposits therein in the name of a person as a trustee, personal representative, guardian, conservator, agent, custodian or other fiduciary for one or more other persons.  Such accounts shall be subject to the following treatment:

(1)  If a financial institution has not received written notice and is not on actual notice that a fiduciary named on a deposit account has been removed, resigned, died or adjudicated an incapacitated person by a court of competent jurisdiction under applicable law, it may make payments or allow transfers or withdrawals from the account to or on the order of the fiduciary in accordance with the provisions of its contract with the account holder;

(2)  Any fiduciary who withdraws funds from a fiduciary account and whose name appears as a fiduciary on such account shall be presumed by the financial institution to be acting within the scope of any authority granted or belonging to the fiduciary.  A payment, transfer or withdrawal from the account made by or on the order of the fiduciary payable to or for the benefit or account of the fiduciary or credited to the personal account of the fiduciary shall not be sufficient in the absence of actual knowledge on the part of the financial institution to charge it with a duty of inquiry or notice of any infirmity or defect in the right or title of the fiduciary to the funds paid, transferred or withdrawn;

(3)  If a financial institution pays funds or allows the transfer or withdrawal of funds from a fiduciary account according to the provisions of this section or other applicable law of this State, such payment, withdrawal or transfer shall operate to release and discharge the financial institution of any further liability to any person with respect to the funds so paid, transferred or withdrawn, and no action at law or equity may be maintained against the financial institution for payment, transfer or withdrawal made in accordance with this section;

(4)  A financial institution which pays or allows any transfer or withdrawal from a fiduciary account pursuant to this section shall not be liable for any estate taxes that may be due with respect to said account;

(5)  Notwithstanding the foregoing, trust accounts established by the financial institution meeting the definition of "trust account" in section 560:6-101 shall be subject to the treatment provided in article VI of chapter 560. [L 1993, c 350, pt of §1]

Cross References

Uniform Fiduciaries Act, see chapter 556.



§412:4-107 - Accounts of minors.

§412:4-107  Accounts of minors.  A financial institution may open an account and accept deposits therein in the name of a minor in the same manner as for an adult and the deposit shall be held for the exclusive right and benefit of the minor, free from the control of any other person.  All relations between the financial institution and the minor shall be on the same basis as though the minor were an adult, and any payment, transfer or withdrawal made to or on the order of the minor shall operate to release and discharge the financial institution for the paid, transferred or withdrawn funds with respect to all persons, and any pledge of the account by the minor shall be valid.  Provided, however, that in case any guardian, conservator or trustee is appointed for the minor by a court having jurisdiction, the financial institution may pay over or credit to the guardian, conservator or trustee the deposit and interest or dividends pertaining thereto, and such payment or credit shall operate to release and discharge the financial institution from further liability to the guardian, conservator or trustee and to the minor with respect to the funds so paid or credited.  No action at law or equity may be maintained against the financial institution for payment, transfer, withdrawal or pledge made in accordance with this section. [L 1993, c 350, pt of §1]

Cross References

Uniform Transfers to Minors Act, see chapter 553A.



§412:4-108 - No notice of incapacity.

§412:4-108  No notice of incapacity.  If a financial institution has not received written notice and is not on actual notice that a deposit account holder has been adjudicated an incapacitated person by a court of competent jurisdiction under applicable law, it may make payments or allow transfers or withdrawals from the account to or on the order of the account holder in accordance with the provisions of its contract with the holder, and such payment, transfer or withdrawal shall operate to release and discharge the financial institution from further liability to the account holder and the holder's successors in interest with respect to the funds so paid, transferred or withdrawn, and no action at law or equity may be maintained against the financial institution for payment, transfer or withdrawal in accordance with this section. [L 1993, c 350, pt of §1]



§412:4-109 - Checks drawn or transfers or withdrawals made by authorized persons.

§412:4-109  Checks drawn or transfers or withdrawals made by authorized persons.  Whenever a deposit account holder has authorized another person, whether as an agent, attorney-in-fact, officer, or in any other capacity, to draw checks on or make or order transfers or withdrawals from the account, the financial institution, in the absence of proper written notice to the contrary, shall be justified in presuming that any check drawn on the account or transfer or withdrawal made by or on the order of the authorized person in the form or manner authorized by the account contract, including payments, transfers or withdrawals made to or for the account and benefit of the authorized person, was paid or made for a purpose authorized by the account holder and within the scope of the authority conferred upon the authorized person.  The death, disability or incapacity of the account holder does not revoke or terminate the authority granted by the holder as to the financial institution if, without actual knowledge of the death, disability or incapacity of the holder, the financial institution acts in good faith in accordance with the authorization.  Any payment, transfer or withdrawal paid or allowed by the financial institution pursuant to this section shall release and discharge the financial institution from any liability to any person for the funds paid, transferred or withdrawn, and no action at law or equity may be maintained against the financial institution for payment, transfer or withdrawal in accordance with this section. [L 1993, c 350, pt of §1]



§412:4-110 - Checks drawn or transfers or withdrawals made by intoxicated persons.

§412:4-110  Checks drawn or transfers or withdrawals made by intoxicated persons.  It shall be lawful for any financial institution to refuse to pay any check, draft, order of transfer or withdrawal, or order drawn upon it when the officers or employees of the financial institution in good faith have reason to believe that the person signing or indorsing the instrument is or was so under the influence of alcohol, drugs or other intoxicating substances as to make it doubtful whether the person is or was at the time of signing or indorsing the instrument capable of intelligently transacting business; and no action at law or equity may be maintained against the financial institution or its officers or employees on account of any refusal pursuant to this section. [L 1993, c 350, pt of §1]



§412:4-111 - Accounts of deceased nonresidents.

§412:4-111  Accounts of deceased nonresidents.  A deposit held in a financial institution in the name of a person who dies while domiciled in another state, the District of Columbia and any territory or possession of the United States, leaving an estate in this State which exceeds $5,000 in net value, may be paid to the executor, administrator or other personal representative of the decedent appointed by a court of competent jurisdiction therein.  Upon presentation of letters of administration or other documentation purporting to establish the appointment under the law of the decedent's domicile, the financial institution may make the payment without requiring the filing of ancillary proceedings in this State.  Upon such payment, the financial institution shall be released and discharged of any further liability to any person with respect to the funds so paid, and no action at law or equity may be maintained against the financial institution for payment made in accordance with this section. [L 1993, c 350, pt of §1]



§412:4-112 - Pledging of assets.

§412:4-112  Pledging of assets.  (a)  No financial institution shall give a preference to any depositor by pledging the assets of the financial institution, except as otherwise authorized by this chapter; provided that any financial institution may for any purpose borrow money and pledge or hypothecate its assets as collateral security therefor.

(b)  A financial institution may pledge its assets to secure deposits or borrowing of public funds.  For purposes of this section, "public funds" means funds belonging:

(1)  To the State, if credited to the State or to the official credit of the director of finance;

(2)  To any county within the State, if credited to such county or to the official credit of the treasurer or similar fiscal officer of the county;

(3)  To the government of any state or foreign country, or any territory or possession thereof, or any of its political subdivisions, instrumentalities or municipalities, in which the pledging financial institution has a branch office, if credited to such government or to the official credit of the treasurer or similar fiscal officer thereof;

(4)  To the United States, if credited in such manner and under such rules and regulations as may be prescribed by the United States government.

Once the financial institution has complied with all conditions necessary for the return of any assets it has pledged to secure the deposit or borrowing of the public funds, the government official in possession of such assets shall promptly return the same to the financial institution.  If such assets are not so returned, the financial institution shall have its appropriate remedies at law and in equity, including, in the case of the State or any county of the State, the remedies under chapter 38; provided, that nothing in this subsection shall permit the avoidance of any requirements or liabilities imposed on the State or any county under chapter 38. [L 1993, c 350, pt of §1]



§412:5-100 - Definition.

ARTICLE 5.  BANKS

PART I.  GENERAL PROVISIONS

§412:5-100  Definition.  In this article the term "bank" means a corporation which has authority to operate as a bank under this chapter. [L 1993, c 350, pt of §1]



§412:5-101 - Necessity for bank charter.

§412:5-101  Necessity for bank charter.  Except as expressly permitted by federal law or this chapter, no person shall engage in any activity for which a charter to operate as a bank is required by this chapter, including without limitation the solicitation, acceptance, and holding of deposits in the State, the use of the term "bank", or the exercise of such other powers or privileges restricted to banks under applicable law unless it is a corporation incorporated in this State and has such a charter. [L 1993, c 350, pt of §1; am L 2002, c 40, §29]



§412:5-200 - General powers.

PART II.  POWERS OF BANKS

§412:5-200  General powers.  (a)  Except as expressly prohibited or limited by this chapter, a bank shall have the power to solicit, accept and hold deposits, engage in other activities which are usual or incidental to the business of banking, and shall have all rights, powers and privileges of a corporation organized under the laws of this State including but not limited to the power to:

(1)  Make loans and extensions of credit of any kind, whether unsecured or secured by real or personal property of any kind or description;

(2)  Borrow money from any source within or without the State;

(3)  Issue, confirm and advise letters of credit, or otherwise enter into letter of credit transactions;

(4)  Enter into repurchase agreements;

(5)  Accept drafts or bills of exchange and buy and sell bullion and foreign currency; and

(6)  Make investments as permitted under this article.

(b)  Except as otherwise expressly authorized by this chapter or by the commissioner under section 412:5-201, a bank shall not:

(1)  Employ its funds, directly or indirectly, in trade or commerce, by buying or selling ordinary goods, chattels, wares, and merchandise, or by owning or operating industrial or manufacturing plants of any kind;

(2)  Own or control the capital stock of any other corporation;

(3)  Make loans and extensions of credit secured by its own capital stock, except in cases where the taking of the security is necessary to prevent loss upon an indebtedness previously contracted in good faith;

(4)  Make loans and extensions of credit secured by the capital stock of another bank, if by making the loan the total capital stock of the other bank held by the lending bank as collateral would exceed in the aggregate fifty per cent of the capital stock of the other bank; or

(5)  Engage in any business for which a real estate broker's license is required. [L 1993, c 350, pt of §1; am L 1996, c 225, §2]



§412:5-201 - Powers granted under federal law.

§412:5-201  Powers granted under federal law.  (a)  In this section "federal power" means any activity, right, privilege, or immunity granted to a national banking association under any federal statute, rule, regulation, interpretation or court decision.

(b)  Any bank desiring to acquire any federal power, shall file an application with the commissioner.  The application shall indicate the applicable federal statute, rule, regulation, interpretation or court decision, the extent of the federal power desired, the reasons for the application, and any other information requested by the commissioner.  The commissioner may by rule prescribe the form of application and application filing fees.

(c)  If the commissioner is satisfied that the power should be granted, the commissioner shall issue a written approval of the application, subject to such terms and conditions as the commissioner deems appropriate.  Other banks may file an application if they desire the same federal power, but approval of any application need not be granted.  Any federal power granted pursuant to this section is in addition to, and not in limitation of, any other provision of this chapter, and the federal power may be exercised notwithstanding any other provision in this chapter.

(d)  If any federal power is terminated or modified, the commissioner may terminate or make a similar modification to any corresponding power granted under this section.

(e)  The commissioner may suspend or revoke any federal power granted under this section or under previous law if the commissioner finds:

(1)  That the bank has violated any conditions imposed in connection with the grant of power; or

(2)  The bank has not begun to exercise such power within one year of the date it was granted.

(f)  The commissioner shall retain jurisdiction over the enforcement of any power granted under this section or under previous law.  Any action under subsections (d) or (e) shall be taken only after the commissioner has given the bank notice of the proposed action and an opportunity to be heard. [L 1993, c 350, pt of §1]



§412:5-202 - Membership in federal banks.

§412:5-202  Membership in federal banks.  Any bank may become a member of a federal reserve bank organized under authority of the Federal Reserve Act or of a federal home loan bank organized under the Federal Home Loan Bank Act, or any successor or similar system of federal banks established by Congress, and may purchase and hold the shares of such federal bank.  The bank may have and exercise all powers not in conflict with the laws of this State incident to such membership; provided, however that notwithstanding such membership the bank and its directors, officers, and shareholders shall continue to be subject to all liabilities and duties imposed upon them by any law of this State. [L 1993, c 350, pt of §1]



§412:5-203 - Operating subsidiaries.

§412:5-203  Operating subsidiaries.  (a)  "Operating subsidiary" means a corporation other than a corporation referred to in section 412:5-305(g)(2) to (8) of which more than eighty per cent of the voting securities is held by a bank.

(b)  An operating subsidiary may engage in activities that are authorized for a bank or that are usual or incidental to the business of a bank.

(c)  No bank may acquire, establish, or hold the voting securities of an operating subsidiary without the commissioner's prior written approval; provided that such approval shall not be required so long as the bank's aggregate net contributions to the capital of the operating subsidiary remain less than ten per cent of the bank's capital and surplus; provided further that the bank shall comply with the notification requirements of subsection (f).  Unless otherwise provided by law or rule, all provisions of this chapter applicable to the operations of the parent bank shall apply to the operations of its operating subsidiary.  Unless otherwise provided by law or rule, pertinent accounts of the parent bank and its operating subsidiaries shall be consolidated for the purpose of applying applicable statutory limitations such as contained in section 412:5-302.

(d)  The bank shall file an application with the commissioner in a form approved by the commissioner.  The application shall be accompanied by a fee the amount of which shall be prescribed by rule.  The application shall contain the following information concerning the proposed operating subsidiary:

(1)  The name and date for commencement of operations;

(2)  The specific location;

(3)  The activities and nature of business;

(4)  The ownership, amount, and nature of the investment; and

(5)  Any other information that the commissioner may require.

(e)  If after appropriate examination and investigation, the commissioner is satisfied that the acquisition, establishment, or holding the voting securities of the operating subsidiary will comply with this section, the commissioner shall approve the application in writing, with conditions as the commissioner may deem appropriate.

(f)  The bank shall notify the commissioner in writing within five days of acquiring or establishing an operating subsidiary or performing new activities in the operating subsidiary.  The notification shall provide the information specified in subsection (d).

(g)  The accounts of each operating subsidiary of a bank shall be maintained independently of the accounts of all of the bank's other operating subsidiaries, and independently of the accounts of the bank itself.  At least at the end of every quarter of its fiscal year the bank shall consolidate or recognize its proportionate share of the profit and loss from each operating subsidiary.

(h)  The bank shall notify the commissioner in writing within five days of closing an operating subsidiary.  The notification shall provide the date of closing, the reasons for the closure, and the means by which the assets and liabilities of the operating subsidiary were disposed. [L 1993, c 350, pt of §1; am L 2006, c 228, §31]



§412:5-204 - Acceptances of drafts and bills of exchange.

§412:5-204  Acceptances of drafts and bills of exchange.  (a)  A bank may accept drafts or bills of exchange drawn upon it without limitation in the character of acceptances it may make in financing credit transactions; provided that a bank's own eligible acceptances described in subsection (b) are subject to the limitations contained in this section in lieu of the separate and distinct limitations contained in section 412:5-302.

(b)  A bank may accept the following as eligible acceptances:

(1)  Drafts or bills of exchange drawn upon it having not more than six months sight to run, exclusive of days of grace, and which arise out of transactions involving the import or export of goods, transactions involving the domestic shipment of goods or transactions which are secured at the time of acceptance by a warehouse receipt or other document conveying or securing title covering readily marketable staples;

(2)  Drafts or bills of exchange drawn upon it having not more than three months sight to run, exclusive of days of grace, drawn by banks in foreign countries for the purpose of furnishing dollar exchange, as required by the usage of trade in the respective countries.  Provided that the drafts or bills of exchange shall be drawn under regulations prescribed by the Federal Reserve Board; and

(3)  Drafts and bills of exchange in addition to those described in this section, which are of the kind described by section 13 of the Federal Reserve Act, and which may be eligible for discount under regulations prescribed from time to time by the Federal Reserve Board.

(c)  No bank shall accept eligible drafts or bills of exchange, whether in a foreign or domestic transaction, for any one person, in an amount at any one time exceeding in the aggregate twenty per cent of its capital and surplus.

(d)  No bank shall accept drafts or bills of exchange in an amount exceeding at any time in the aggregate one hundred and fifty per cent of its capital and surplus; provided that the commissioner may authorize a bank to accept drafts or bills of exchange in an amount not exceeding at any time in the aggregate two hundred per cent of its capital and surplus.

(e)  With respect to a bank which issues an eligible acceptance, the limitations contained in this section shall not apply to that portion of the eligible acceptance sold under a participation agreement to another financial institution or to a discounted eligible acceptance that is no longer held by the bank.

(f)  None of the limitations or restrictions in this section shall apply to drafts or bills of exchange secured by bonds or other securities issued by the United States government, by the State or by a municipality thereof, if the market value of the bonds or other securities exceeds at the time of acceptance by five per cent the amount of the drafts or bills of exchange.

(g)  The purchase or discount of banker's acceptances issued by other banks which are of the kind described in section 13 of the Federal Reserve Act, or which are eligible for discount under regulations prescribed from time to time by the Federal Reserve Board, shall not be subject to any limitation based on capital and surplus. [L 1993, c 350, pt of §1]



§412:5-205 - Authority to engage in trust business.

§412:5-205  Authority to engage in trust business.  (a)  A bank may not engage in any activity requiring a charter as a trust company under article 8 of this chapter, including without limitation serving as trustee, personal representative, registrar or transfer agent for stocks and bonds, guardian, agent, assignee, or receiver, or in any other fiduciary capacity, unless it has received the approval of the commissioner under this section.  If approved, the trust business may be conducted through a subsidiary, division or department of the bank.

(b)  The bank shall file an application for such approval with the commissioner on a form prescribed by the commissioner, together with an application fee of $5,000, or such greater amount as the commissioner shall establish, no part of which shall be refundable.  The application shall contain the following information:

(1)  Appropriate board resolutions authorizing the establishment of a trust company, division or department;

(2)  Employment history, education, management experience, and other biographical information for all executive officers, trust officers, and managers of the trust company, division or department;

(3)  Proposed policies concerning common trust funds, overdrafts, disaster recovery plans, dividends, management of assets and liabilities, conflicts of interest, investments, and fee schedules.  The commissioner may consider any existing bank policies that will be adapted and utilized for its trust business;

(4)  A business plan and financial projections regarding profitability of the proposed trust business;

(5)  Evidence that the bank has or will have the financial ability, responsibility, and experience to engage in the trust business; and

(6)  Any other information which the commissioner may require.

(c)  If the proposed trust business will be conducted in a subsidiary of a bank, the application shall contain the following additional information:

(1)  The name of the subsidiary, the location of its principal office, and any lease agreements for such principal office;

(2)  Employment history, education, management experience, and other biographical information for all directors of the subsidiary; and

(3)  A proposed capital plan.

(d)  A bank engaging in the trust business shall establish and maintain the same amount of capital and surplus required of a trust company under article 3, in addition to any capital and surplus required to engage in the business of a bank under this article.  A bank engaging in the trust business shall also maintain the reserves required of a trust company under section 412:8-202.

(e)  The commissioner's decision shall be in the form of a written order, and if approved, may contain such conditions and restrictions as may be in the public interest.  The application shall be approved only if the commissioner is satisfied that the proposed trust business will not jeopardize the safety and soundness of the bank; that the applicant has sufficient capital, surplus, and cash reserves; that the proposed management of the trust business is financially responsible, honest, and qualified; and that the trust business will be carried on in a safe and sound manner.  If the commissioner grants approval to a bank to carry on its trust business through a subsidiary, the commissioner shall issue a trust charter to such subsidiary.

(f)  Any bank which is authorized to engage in the trust business through a division or department of the bank shall maintain books, records, and accounts for its trust business that are separate from its banking business.

(g)  A bank which is authorized to engage in the trust business through a subsidiary shall not be considered a trust holding company under this chapter.

(h)  Any bank authorized to engage in the trust business under this section with respect to such trust business shall also be subject to all the provisions applicable to trust companies under article 8; provided that if there is any conflict between the provisions of article 8 and this article with respect to the operation of a trust business, the provisions of article 8 shall control with respect to such trust business. [L 1993, c 350, pt of §1]

Cross References

Modification of fees, see §92‑28.



§412:5-205 - .

§412:5-205.5  Insurance and annuities powers.  (a)  With the prior written approval of the commissioner, and subject to the limitations set forth in this section and section 412:5-205.6 and to any conditions the commissioner may impose, any bank organized under the laws of the State, at the discretion of its board of directors, may transact a business of insurance, including but not limited to making contracts of insurance and selling insurance as a producer, selling insurance through an independent insurance producer or a producer under contract, selling annuities, and engaging in any related or incidental activities, within the State; provided that any insurance activities conducted pursuant to the authority conferred in this subsection shall be governed by and comply with chapter 431 and any insurance administrative rules adopted under chapter 431.  Administration of chapter 431 and any insurance administrative rules shall be vested with the insurance commissioner.

(b)  With the prior written approval of the commissioner, and subject to the limitations set forth in this section and section 412:5-205.6 and to any conditions the commissioner may impose, any bank organized under the laws of the State, at the discretion of its board of directors, may transact a business of insurance, including but not limited to the making of contracts of insurance and the sale of insurance as a producer, selling insurance through an independent insurance producer or a producer under contract, selling annuities, and engaging in any related or incidental activities, in any places outside this State, including any other states of the United States, dependencies or insular possessions of the United States, or any foreign countries; provided that any insurance activities conducted in this State pursuant to the authority conferred in this subsection shall be governed by and comply with chapter 431 and any insurance administrative rules adopted under chapter 431; provided further that any insurance activities conducted outside the State pursuant to the authority in this subsection shall be governed by and comply with the laws and administrative rules of the state, dependency, insular possession, or foreign country applicable to the conduct of insurance activities within that jurisdiction.

(c)  The bank shall file an application for approval with the commissioner in a form prescribed by the commissioner.  The application shall be accompanied by a fee the amount of which shall be prescribed by rule.  The application shall contain:

(1)  A description of the activities to be conducted;

(2)  The experience and qualifications of the proposed managers;

(3)  The specific location where the activities will be conducted; and

(4)  Any other information that the commissioner may require.

If the bank proposes to engage in the business of insurance through a subsidiary or affiliate, then the application shall also contain information regarding the experience and qualifications of the proposed executive officers and directors of the subsidiary or affiliate and the ownership, amount, and nature of the bank's investment in and advances to the subsidiary or affiliate.  Upon being satisfied that the application is complete, that the conduct of the insurance business will not affect the safety or soundness of the bank or harm the public interest, and that the bank and its subsidiary or affiliate, if applicable, have sufficient experience, qualifications, and financial capability to engage in the activities authorized by this section, the commissioner shall approve the application.  The commissioner may impose any terms and conditions which the commissioner considers necessary to protect the bank, the customers of the bank, and the public interest.

(d)  Upon receipt of the commissioner's approval under this section, the bank or its subsidiary or affiliate shall obtain any necessary approvals from the insurance commissioner required under chapter 431 and any insurance administrative rules adopted under chapter 431, or the applicable insurance and banking laws of any jurisdiction other than this State in which the bank will be conducting its insurance and annuity activities.

(e)  The provisions of this section are in addition to, and not a limitation of, any other provision in this chapter.  The powers granted by this section may be exercised notwithstanding any other provision of this chapter.  Furthermore, the commissioner may adopt rules governing the exercise of powers granted by this section as the commissioner finds necessary to avoid unsound banking practices, to ensure the safety and soundness of the bank, and to protect the public interest. [L 1996, c 225, pt of §1; am L 2003, c 212, §8]



§412:5-205 - .

§412:5-205.6  Requirements of banks engaging in insurance activities.  (a)  Pursuant to section 412:5-205.5 a bank may engage in insurance underwriting if the following requirements are met:

(1)  The insurance underwriting activities shall be conducted in a separately capitalized subsidiary of the bank or affiliate of its bank holding company;

(2)  A bank or the bank holding company that controls an insurance underwriting subsidiary shall be subject to article 11, chapter 431, relating to insurance company holding systems;

(3)  The name of the insurance underwriting subsidiary or affiliate and any assumed business name used by it shall not be identical to that of the bank;

(4)  The logo of the insurance underwriting subsidiary or affiliate shall not be identical to that of the bank; and

(5)  In no event shall any liabilities or losses associated with the banking activities of the bank be recoverable through the Hawaii insurance guaranty association, the Hawaii life and disability insurance guaranty association, or the insurance guaranty fund of another state.

(b)  Pursuant to section 412:5-205.5, a bank may engage in insurance sales through an independent insurance producer or a producer under contract.  In addition, a bank may engage in insurance sales pursuant to section 412:5-205.5, either directly in any department or division of the bank or through a subsidiary or affiliate of the bank, subject to chapter 431.

(c)  Upon receipt of the commissioner's approval under section 412:5-205.5, the bank or its subsidiary or affiliate shall obtain any necessary approvals from the insurance commissioner required under chapter 431 and any insurance administrative rules adopted under chapter 431 or the applicable insurance and banking laws of any jurisdiction other than this State in which the bank will be conducting its insurance and annuity activities. [L 1996, c 225, pt of §1; am L 2001, c 49, §1; am L 2003, c 212, §9]



§412:5-205.7 - Securities powers.

§412:5-205.7  Securities powers.  (a)  With the prior written approval of the commissioner, and subject to the limitations set forth in this section and to any conditions the commissioner may impose, any bank organized under the laws of the State, at the discretion of its board of directors, either directly in any department or division of the bank or through a subsidiary or affiliate of the bank, may engage in the following securities activities and in any related or incidental activity, within the State:

(1)  Sale or purchase of any security on the order of and for the account of customers, either alone or in conjunction with the rendering of investment advice to customers, through the operations, respectively, of a discount or full service brokerage;

(2)  Organization, sponsorship, operation, control, and distribution of one or more investment companies, as defined in section 3 of the Investment Company Act of 1940 (15 U.S.C. 80a-3) or in the laws of the jurisdiction in which the investment company operates;

(3)  Provision of portfolio advice to customers;

(4)  Provision of investment and financial advice to government agencies; and

(5)  Service as dealer-manager or financial advisor to corporations, partnerships, or other persons, including but not limited to the provision of valuation advice and opinions with respect to sales or purchases of assets, corporate restructurings, issuances of securities, mergers, and other acquisitions.

The exercise of authority conferred in this subsection shall be governed by and comply with chapter 485A and any securities administrative rules adopted under chapter 485A.  Administration of chapter [485A] and any securities administrative rules shall be vested with the commissioner of securities.

(b)  With the prior written approval of the commissioner, and subject to the limitations set forth in this section and to any conditions the commissioner may impose, any bank organized under the laws of the State, at the discretion of its board of directors, either directly in any department or division of the bank or through a subsidiary or affiliate thereof, may engage in the following securities activities and in any related or incidental activities, in any place outside this State, including any other state of the United States, dependencies or insular possession of the United States, or any foreign countries:

(1)  Sale or purchase of any security, as defined under applicable law, on the order of and for the account of customers, either alone or in conjunction with the rendering of investment advice to customers, through the operations, respectively, of a discount or full service brokerage;

(2)  Organization, sponsorship, operation, control, and distribution of one or more investment companies, as defined in section 3 of the Investment Company Act of 1940 (15 U.S.C. 80a-3) or as otherwise defined under applicable law;

(3)  Provision of portfolio advice to customers;

(4)  Provision of investment and financial advice to government agencies; and

(5)  Service as dealer-manager or financial advisor to corporations, partnerships, or other persons, including but not limited to, the provision of valuation advice and opinions with respect to sales or purchases of assets, corporate restructurings, issuances of securities, mergers, and other acquisitions.

The exercise of authority conferred in this subsection shall be governed by and comply with chapter 485A and any securities rules adopted under chapter 485A or the laws and administrative rules of the state, dependency, insular possession, or foreign country applicable to the conduct of such securities activities within that jurisdiction.

(c)  The bank shall file an application for approval with the commissioner in a form prescribed by the commissioner.  The application shall be accompanied by a fee the amount of which shall be prescribed by rule.  The application shall contain:

(1)  A description of the activities to be conducted;

(2)  The experience and qualifications of the proposed managers;

(3)  The specific location where the activities will be conducted; and

(4)  Any other information that the commissioner may require.

If the bank proposes to engage in securities activities through a subsidiary or affiliate, then the application shall also contain information regarding the experience and qualifications of the proposed executive officers and directors of the subsidiary or affiliate and the ownership, amount, and nature of the bank's investment in and advances to the subsidiary or affiliate.  Upon being satisfied that the application is complete, that the conduct of the securities activities will not affect the safety or soundness of the bank or harm the public interest, and that the bank and its subsidiary or affiliate, if applicable, have sufficient experience, qualifications, and financial capability to engage in the activities authorized by this section, the commissioner shall approve the application.  The commissioner may impose any terms and conditions which the commissioner considers necessary to protect the bank, the customers of the bank, and the public interest.

(d)  Upon receipt of the commissioner's approval under this section, the bank or its subsidiary or affiliate shall obtain any necessary approvals required under chapter 485A and any securities administrative rules adopted under chapter 485A, or the applicable securities and banking laws of the jurisdiction in which it will be conducting its securities activities.

(e)  The provisions of this section are in addition to and not in limitation of any other provision of this chapter.  The powers granted by this section may be exercised notwithstanding any other provision of this chapter.  Furthermore, the commissioner may adopt rules governing the exercise of powers granted by this section as the commissioner finds necessary to avoid unsound banking practices, to ensure the safety and soundness of the bank, and to protect the public interest. [L 1996, c 225, pt of §1; am L 2006, c 229, §7]



§412:5-206 - International banking facilities.

§412:5-206  International banking facilities.  A bank may without prior approval of the commissioner establish an international banking facility anywhere in this State.  An international banking facility is a set of international banking accounts under Regulation D of the Federal Reserve Board (12 C.F.R. Part 204).  At least fourteen days prior to the establishment of an international banking facility any bank intending to do so shall furnish the commissioner with a copy of the statement of intention required under Regulation D.  Every bank maintaining an international banking facility shall furnish the commissioner with a copy of each quarterly report required under Regulation D. [L 1993, c 350, pt of §1]

Cross References

Allowance for deduction from entire net income, see §241-3.5.

International banking corporations, see chapter 412, article 5A.



§412:5-300 - Applicability of part.

PART III.  LOANS AND INVESTMENTS

§412:5-300  Applicability of part.  This part sets forth the requirements and restrictions for lending and investments by all banks.  A bank may make loans and extensions of credit and may invest its assets as may be permitted by this part and as may be provided elsewhere in this article. [L 1993, c 350, pt of §1]



§412:5-301 - General requirements for loans.

§412:5-301  General requirements for loans.  A bank shall make loans and extensions of credit that are consistent with prudent banking practices and in compliance with all applicable federal and state law. [L 1993, c 350, pt of §1]



§412:5-302 - Limitations on loans and extensions of credit to one borrower.

§412:5-302  Limitations on loans and extensions of credit to one borrower.  (a)  No bank shall permit a person to become indebted or liable to it, either directly or indirectly on loans and extensions of credit, in a total amount outstanding at any one time in excess of twenty per cent of the capital and surplus of the bank.

(b)  This section applies to all loans and extensions of credit made by a bank and its subsidiaries.  It does not apply to loans and extensions of credit made by a bank or its subsidiaries to its affiliates or subsidiaries.

(c)  The limitations set forth in this section shall not apply to:

(1)  A bank's eligible acceptances as described in section 412:5-204(b);

(2)  A bank's purchase or discount of another bank's acceptances of the kinds described in section 13 of the Federal Reserve Act;

(3)  A bank's deposits with a Federal Reserve Bank, Federal Home Loan Bank or another depository institution made in compliance with this chapter;

(4)  A bank's sale of federal funds to another depository institution with a maturity of one business day or under a continuing contract;

(5)  Loans and extensions of credit secured by the interest-bearing obligations of the United States or those for which the faith and credit of the United States are distinctly pledged to provide for the payment of the principal and interest thereof or of the State or any county or municipal or political subdivision of this State, issued in compliance with the laws of this State, where the market value of the security shall be at any time not less than one hundred five per cent of the face amount of the loans and extensions of credit;

(6)  Loans and extensions of credit to the extent secured by a pledge or security interest in a deposit account in the lending bank; and

(7)  Loans and extensions of credit arising from the discount of negotiable or nonnegotiable credit sales contracts which carry a partial recourse endorsement or limited guarantee by the person transferring the credit sales contracts, if the bank's respective file or the knowledge of its officers of the financial condition of each maker of such credit sales contract is reasonably adequate, and an officer of the bank certifies in writing that the bank is relying primarily upon the responsibility of each maker for payment of such credit sales contract and not upon any partial recourse endorsement or limited guarantee by the transferor.  Under these circumstances, such credit sales contract will be considered a loan and extension of credit to the maker of the credit sales contract rather than the seller of the credit sales contract.

(d)  In computing the total loans and extensions of credit made by a bank to any person, all loans and extensions of credit by the bank to the person and to any partnership, joint venture or unincorporated association of which the person is a partner or a member shall be included unless the person is a limited partner, but not a general partner, in a limited partnership, or unless the person is a partner in a limited or general partnership, or a member of a joint venture or unincorporated association, if such partner or member, by law, by the terms of the partnership, joint venture or membership agreement, or by the terms of an agreement with the bank, is not to be held liable to the bank for the debts of the partnership, joint venture or association.  In computing the total loans and extensions or credit made by a bank to any firm, partnership, joint venture or unincorporated association, all loans and extensions of credit to its individual partners or members shall be included unless such individual partner is a limited partner, but not a general partner, in a limited partnership, or unless such individual partner or member, by law, by the terms of the partnership, joint venture, or membership agreement, or by the terms of an agreement with the bank, is not to be held liable to the bank for the debts of the partnership, joint venture or association.

(e)  Alternatively, a bank may, with the prior approval of the commissioner, comply with the lending limits applicable to national banking associations, as and to the same extent it would, at the time, be so required by federal law or regulation if it were a national banking association.  In monitoring a bank's compliance with the national banking association lending limits, the commissioner shall give substantial weight to the Office of the Comptroller of the Currency's regulations and opinions interpreting the national banking association lending limits and will regard them as strong evidence of safe and sound banking practices. [L 1993, c 350, pt of §1]



§412:5-303 - Loans to executive officers, directors, principal shareholders and affiliates.

§412:5-303  Loans to executive officers, directors, principal shareholders and affiliates.  No bank shall make any loan or extension of credit in violation of section 18(j) of the Federal Deposit Insurance Act, 12 U.S.C. §1828(j) or, if the bank is a member of the Federal Reserve System, in violation of sections 22(g), 22(h), 23A or 23B of the Federal Reserve Act, 12 U.S.C. §§375a, 375b, 371c and 371c-1. [L 1993, c 350, pt of §1]



§412:5-304 - General requirement for investments.

§412:5-304  General requirement for investments.  A bank shall make investments that are consistent with prudent banking practices and in compliance with all applicable federal and state law. [L 1993, c 350, pt of §1]



§412:5-305 - Permitted investments.

§412:5-305  Permitted investments.  (a)  To the extent specified herein, a bank may invest its own assets in:

(1)  Securities and obligations of the United States government and any agency of the United States government whose debt obligations are fully and explicitly guaranteed as to the timely payment of principal and interest by the full faith and credit of the United States, including without limitation Federal Reserve Banks, the Government National Mortgage Association, the Veterans Administration, the Federal Housing Administration, the United States Department of Agriculture, the Export-Import Bank, the Overseas Private Investment Corporation, the Commodity Credit Corporation, and the Small Business Administration;

(2)  Bonds, notes, mortgage backed securities, and other debt obligations of the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks;

(3)  Securities and obligations of United States government-sponsored agencies which are originally established or chartered by the United States government to serve public purposes specified by the Congress but whose debt obligations are not explicitly guaranteed by the full faith and credit of the United States, including without limitation Banks for Cooperatives, Federal Agricultural Mortgage Corporation, Federal Farm Credit Banks, Federal Intermediate Credit Banks, Federal Land Banks, Financing Corporation, Resolution Funding Corporation, Student Loan Marketing Association, Tennessee Valley Authority, the United States Postal Service, and securities and obligations of the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks that are not bonds, notes, mortgage backed securities, or other debt obligations of the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks; provided that the total amount invested in obligations of any one issuer shall not exceed twenty per cent of the bank's capital and surplus; and

(4)  Securities and obligations of quasi-United States governmental institutions, including without limitation the International Bank for Reconstruction and Development (World Bank), the Inter-American Development Bank, the Asian Development Bank, the African Development Bank, the European Investment Bank, and other multilateral lending institutions or regional development institutions in which the United States government is a shareholder or contributing member; provided that the total amount invested in obligations of any one issuer shall not exceed twenty per cent of the bank's capital and surplus.

(b)  A bank may invest its own assets in bonds, securities, or similar obligations issued by this State or any county of this State, through an appropriate agency or instrumentality.

(c)  To the extent specified herein, a bank may invest its own assets in bonds or similar obligations issued by any state of the United States other than this State, the District of Columbia, or any territory or possession of the United States, by municipal governments of such states, territories or possessions or by any foreign country or political subdivision of such country; provided, that:

(1)  The bond, note, or warrant has been issued in compliance with the constitution and laws of any such government;

(2)  There has been no default in payment of either principal or interest on any of the general obligations of such government for a period of five years immediately preceding the date of the investment; and

(3)  The total amount invested in such obligations of any one issuer by a bank shall not exceed twenty per cent of the bank's capital and surplus.

(d)  To the extent specified herein, a bank may invest its own assets in notes, bonds, and other obligations of any corporation which at the time of the investment is incorporated under the laws of the United States or any state or territory thereof or the District of Columbia; provided, that the aggregate amount invested by a bank under this subsection and subsection (e) in any one corporation shall not exceed twenty per cent of the bank's capital and surplus.

(e)  To the extent specified herein, a bank may invest its own assets in securities of an investment grade.  The term "investment grade" means notes, bonds, certificates of interest or participation, beneficial interests, mortgage or receivable-related securities, and other obligations that are commonly understood to be of investment grade quality, including without limitation those securities that are rated within the four highest grades by any nationally-recognized rating service or unrated securities of similar quality as reasonably determined by the bank in its prudent banking judgment (which may be based in part upon estimates which it believes to be reliable).  Investment grade does not include investments which are predominantly speculative in nature.  The aggregate amount invested by a bank under this subsection and subsection (d) in any one company or other issuer shall not exceed twenty per cent of the bank's capital and surplus.

(f)  To the extent specified herein, a bank may purchase, hold, convey, sell or lease real or personal property as follows:

(1)  The real property in or on which the business of the bank is carried on, including its banking offices, other space in the same property to rent as a source of income; permanent or vacation residences or recreational facilities for its officers and employees; other real property necessary to the accommodation of the bank's business, including but not limited to parking facilities, data processing centers, and real property held for future banking use where the bank in good faith expects to utilize the property as bank premises; provided, if the bank ceases to use any real property and improvements thereon for one of the foregoing purposes, it shall, within five years thereafter, sell the real property or cease to carry it or them as an asset; provided further, such property shall not without the approval of the commissioner exceed seventy-five per cent of the bank's capital and surplus;

(2)  Personal property used in or necessary to the accommodation of the bank's business, including but not limited to furniture, fixtures, equipment, vaults and safety deposit boxes.  The bank's investment in furniture and fixtures shall not without the approval of the commissioner exceed twenty-five per cent of the bank's capital and surplus;

(3)  Personal property and fixtures which the bank acquires for purposes of leasing to third parties and such real property interests as shall be incidental thereto;

(4)  Such real property or tangible personal property as may come into its possession as security for loans or in the collection of debts; or as may be purchased by or conveyed to the bank in satisfaction of or on account of debts previously contracted in the course of its business, when such property was held as security by the bank; and

(5)  The seller's interest under an agreement of sale, as that term is defined in sections 501-101.5 and 502-85, including without limitation the reversionary interest in the real estate and the right to income under the agreement of sale, with or without recourse to the seller.

Except as otherwise authorized in this section any tangible personal property acquired by a bank pursuant to subsection (f)(4) shall be disposed of as soon as practicable and shall not without the written consent of the commissioner be considered a part of the assets of the bank after the expiration of two years from the date of acquisition.

Except as otherwise authorized in this section any real property acquired by a bank pursuant to subsection (f)(4) shall be sold or exchanged for other real property by the bank within five years after title thereto has vested in it by purchase or otherwise, or within such further time as may be granted by the commissioner.

Any bank acquiring any real property in any manner other than provided by this section shall immediately, upon receiving notice from the commissioner, charge the same to profit and loss, or otherwise remove the same from assets, and when any loss impairs the capital and surplus of the bank the impairment shall be made good in the manner provided in this chapter.

(g)  A bank may own or control the capital stock:

(1)  Of operating subsidiaries as set forth in this article;

(2)  Of a corporation organized and existing for the ownership of real or personal property used or which the bank in good faith expects to be used in the bank's business;

(3)  Of the Federal National Mortgage Association, the Student Loan Marketing Association, Federal Home Loan Mortgage Corporation, or of any other corporation organized for substantially the same purposes; provided that this subsection shall be deemed to authorize subscription for as well as purchase of the stock;

(4)  Of small business investment companies operating under the Federal Small Business Investment Act of 1958;

(5)  Of bank service corporations, subject to the Bank Service Corporation Act, 12 U.S.C. §§1861-1862;

(6)  Of a corporation whose stock is acquired or purchased to save a loss on a preexisting debt secured by such stock; provided, that the stock shall be sold within twelve months of the date acquired or purchased, or within such further time as may be granted by the commissioner;

(7)  Of an international banking corporation established pursuant to article 5A of this chapter or an Edge corporation or an Agreement corporation established or authorized pursuant to section 25a of the Federal Reserve Act, 12 U.S.C. §631;

(8)  Of a captive insurance company incorporated under the laws of the United States, or any state or territory thereof, or the District of Columbia;

(9)  Of a company transacting a business of insurance or the sale of annuities pursuant to the authority conferred in section 412:5-205.5; and

(10)  Of a company engaging in securities activities pursuant to the authority conferred in section 412:5-205.7.

(h)  To the extent specified herein, a bank may invest its own assets in limited partnerships, limited liability partnerships, limited liability companies, or corporations formed to invest in residential properties that will qualify for the low income housing tax credit under section 42 of the Internal Revenue Code of 1986, as amended, and under chapters 235 and 241; provided that the total amount invested by a bank under this subsection in any one limited partnership, limited liability partnership, limited liability company, or corporation shall not, without the prior approval of the commissioner, exceed two per cent of the bank's capital and surplus and the aggregate amount invested under this subsection shall not, without the prior approval of the commissioner, exceed five per cent of the bank's capital and surplus.  In no case shall the aggregate amount invested by a bank under this subsection exceed ten per cent of the bank's capital and surplus. [L 1993, c 350, pt of §1; am L 1995, c 48, §1; am L 1996, c 225, §3; am L 1997, c 258, §14; am L 2001, c 170, §7; am L 2006, c 228, §32; am L 2009, c 107, §2]



§412:5-306 - Deposits made by banks.

§412:5-306  Deposits made by banks.  A bank may deposit any of its funds with (1) a federal reserve bank or a federal home loan bank in any amount, or (2) another depository institution, provided that the net deposits in any one depository institution does not exceed twenty-five per cent of the bank's capital and surplus, unless otherwise permitted by federal law.  In this section, "net deposits in any one depository institution" means the sum of (1) balances, other than demand balances, due from the institution and (2) demand balances due from the institution, less any demand balances due to that institution if that office of the institution in which the deposit is made is located in the United States. [L 1993, c 350, pt of §1]



§412:5-400 - Definitions.

PART IV.  INTRA-PACIFIC BANKS

§412:5-400  Definitions.  In this chapter:

"Intra-Pacific bank" is a depository institution or a banking company (1) engaged in the type of business permitted to banks chartered by this State, (2) whose home office is located in a reciprocal region, (3) a majority of whose deposits together with the deposits of its subsidiaries and affiliates are held in a reciprocal region, and (4) which is not directly or indirectly owned or controlled by any holding company other than an intra-Pacific bank holding company.

"Intra-Pacific bank holding company" is a holding company whose subsidiary banking companies hold a majority of the aggregate deposits in a reciprocal region.

"Reciprocal region" means any one of the territories or countries of Guam, American Samoa, the Federated States of Micronesia, the Republic of Palau, the Commonwealth of the Northern Mariana Islands, or the Republic of the Marshall Islands, only so long as:

(1)  Its economy is based on the United States dollar; and

(2)  Its laws allow a bank that is a Hawaii financial institution or its holding company to establish and operate a branch or acquire the assets or control of or merge with a bank or bank holding company in that territory or country, under terms and conditions which are substantially comparable to or less restrictive than the laws of this State concerning the commencement of operations, acquisitions, change of control and mergers of banks and bank holding companies. [L 1993, c 350, pt of §1; am L 1996, c 13, §7]



§412:5-401 - Required approval.

§412:5-401  Required approval.  No intra-Pacific bank or intra-Pacific bank holding company may engage in business in this State, except in one of the following three forms:

(1)  Branch.  An intra-Pacific bank may establish or acquire one or more branches in this State if it obtains the prior approval of the commissioner under this chapter to operate such branch or branches;

(2)  Subsidiary of an intra-Pacific bank.  An intra-Pacific bank may establish or acquire, directly or indirectly, the assets of or control over or merge with a bank that is a Hawaii financial institution or its holding company if the intra-Pacific bank obtains the prior approval of the commissioner and:

(A)  Complies with the requirements of this chapter as to mergers and acquisitions; and

(B)  Obtains a charter under this chapter to engage in business as a bank;

(3)  Subsidiary of an intra-Pacific bank holding company.  An intra-Pacific bank holding company may establish or acquire, directly or indirectly, the assets of or control over or merge with a bank that is a [Hawaii] financial institution or acquire control over or merge with, its holding company if the intra-Pacific bank holding company obtains the prior approval of the commissioner and:

(A)  Complies with the requirements of this chapter as to mergers and acquisitions; and

(B)  Obtains a charter under this chapter to engage in business as a bank. [L 1993, c 350, pt of §1]



§412:5-402 - Procedure to obtain approval.

§412:5-402  Procedure to obtain approval.  (a)  In order to obtain prior approval of the commissioner, the applicant shall file the application required by and comply with the provisions of article 3.  The application shall contain the following information:

(1)  The applicant's articles of incorporation and bylaws, or other basic governing documents;

(2)  A certificate from the appropriate regulatory body where its home office is located, indicating that the applicant is in good standing in that jurisdiction; and

(3)  Any other information required by the commissioner.

(b)  In approving any transaction under this part, the commissioner shall consider in addition to the grounds for approval contained in article 3, the following:

(1)  The laws of the reciprocal region allow a bank that is a Hawaii financial institution or its holding company to establish and operate a branch or acquire the assets or control of or merge with a bank or bank holding company in that territory or country, under terms and conditions which are substantially comparable to or less restrictive than the laws of this State concerning the commencement of operations, acquisitions, change of control and mergers of banks and bank holding companies; and

(2)  The applicant's controlling persons are of good moral character and sound financial standing, its management is competent and sufficiently experienced, it is likely to comply with all applicable laws, and its establishment will serve the public convenience and advantage.

(c)  Where an intra-Pacific bank branch is being established, the minimum number and qualifications of persons serving on the board of directors of an intra-Pacific bank shall be established by the applicable law of its home office. [L 1993, c 350, pt of §1; am L 2006, c 228, §33]



§412:5-403 - Examination and regulation.

§412:5-403  Examination and regulation.  Every intra-Pacific bank shall be subject to examination and regulation by the commissioner, and shall pay fees and costs to the same extent as any bank chartered under the laws of this State. [L 1993, c 350, pt of §1]



§412:5-404 - Termination of authority of intra-Pacific bank.

§412:5-404  Termination of authority of intra-Pacific bank.  The authority of any intra-Pacific bank to engage in the business of a bank in this State pursuant to this part shall automatically terminate at such time as it no longer meets the definition of an intra-Pacific bank under section 412:5-400.  In such case it shall:

(1)  Immediately notify the commissioner of that circumstance;

(2)  Cease accepting deposits in this State, and cease making loans and investments in this State;

(3)  Within thirty days, adopt a plan for the orderly liquidation of its assets, or its orderly divestiture pursuant to this chapter, and submit such plan to the commissioner; and

(4)  Take such other measures and actions as shall be directed by the commissioner. [L 1993, c 350, pt of §1]



§412:5-405 - Termination of authority of intra-Pacific bank holding company.

§412:5-405  Termination of authority of intra-Pacific bank holding company.  (a)  A financial institution holding company ceases to be an intra-Pacific bank holding company at such time as it no longer meets the definition of an intra-Pacific bank holding company under section 412:5-400.

(b)  A financial institution holding company which loses its status as an intra-Pacific bank holding company shall immediately divest itself of its direct or indirect control of any financial institution subsidiary chartered or approved by this State.  Failure to accomplish such divestiture within thirty days after termination of its intra-Pacific bank holding company status shall be grounds for the suspension or revocation of the financial institution subsidiary's charter or approval. [L 1993, c 350, pt of §1]



§412:5-406 - Paid-in capital and surplus.

§412:5-406  Paid-in capital and surplus.  Every intra-Pacific bank engaged in banking in this State shall at all times have paid-in capital and surplus of not less than the minimum amount provided by this chapter for banks which are Hawaii financial institutions. [L 1993, c 350, pt of §1]



§412:5-407 - Same powers and duties as banks.

§412:5-407  Same powers and duties as banks.  An intra-Pacific bank engaged in banking in this State shall have all powers and duties allowed by and imposed on all banks chartered by this State, including without limitation the authority to accept deposits, make loans, borrow money and make investments, and the duty to file reports with the commissioner and insure its deposits in this State with a federal agency.  An intra-Pacific bank shall also be subject to and liable for all fines and penalties provided by this chapter. [L 1993, c 350, pt of §1]



§412:5A-100 - Applicability of other provisions of this chapter.

ARTICLE 5A.  INTERNATIONAL BANKING CORPORATIONS

Note

Article heading amended by L 1996, c 155, §3.

PART I.  GENERAL PROVISION

§412:5A-100  Applicability of other provisions of this chapter.  Unless otherwise expressly provided in this article, the entities covered by this article shall have none of the powers generally given to Hawaii financial institutions under this chapter.  Neither shall such entities be required to file any reports or give any notices except as may be expressly provided in this article. [L 1993, c 350, pt of §1]



§412:5A-200 - Scope and definitions.

PART II.  APPLICATION PROCEDURES AND POWERS

Note

Part heading amended by L 1996, c 155, §4.

§412:5A-200  Scope and definitions.  (a)  As used in this chapter an "international banking corporation" means a corporation which has authority to operate as an international banking corporation under this part and has been required to use the term "international banking corporation," or such other term approved by the commissioner and containing the word "international," "foreign," "overseas," or some similar word as part of its name.  The term "international banking corporation" also includes a person that was organized and operating under chapter 405 prior to the enactment of this chapter.

(b)  The existence, charters, licenses, and certificates of authority of international banking corporations formed or existing on July 1, 1993, are not affected by the enactment of this chapter nor by any change made thereby in the requirements for the formation of international banking corporations, nor by the amendment or repeal thereby of the laws under which they were formed, created, chartered, licensed or certified.

(c)  Except to the extent specifically provided in this chapter, the power and authority of international banking corporations existing on July 1, 1993, shall not be limited or restricted in any way by the enactment of this chapter nor by the amendment or repeal of the laws under which they were formed or created, or which granted such power and authority. [L 1993, c 350, pt of §1]

Revision Note

"July 1, 1993," substituted for "the effective date of this chapter".

Cross References

International banking facilities, see §412:5‑206.



§412:5A-201 - Application; fee; approval.

§412:5A-201  Application; fee; approval.  (a)  No bank may establish a corporation to engage in foreign or international banking and other foreign or international financial activities unless it has filed an application with the commissioner and received approval and authority to establish an international banking corporation and to exercise the powers set forth in this part.

(b)  The application shall be on a form prescribed by the commissioner and shall contain any information that the commissioner may require.  The application shall be accompanied by an application fee established by the commissioner pursuant to chapter 91.

(c)  In granting authority to a bank to establish an international banking corporation, the commissioner may impose such conditions that are in the public interest, including but not limited to the filing of periodic reports or notices. [L 1993, c 350, pt of §1]



§412:5A-202 - Majority ownership by bank.

§412:5A-202  Majority ownership by bank.  A majority of the shares of the capital stock of every international banking corporation shall be owned by a bank that is a Hawaii financial institution, a national bank whose operations are principally conducted in this State, or a wholly-owned subsidiary of either of the foregoing. [L 1993, c 350, pt of §1]



§412:5A-203 - Paid-in capital and surplus.

§412:5A-203  Paid-in capital and surplus.  Every international banking corporation shall at all times have paid-in capital and surplus in such amounts as shall be established for all international banking corporations by rule by the commissioner; provided, that:

(1)  Paid-in capital shall at no time be less than $750,000, except that upon receiving its approval the international banking corporation need have only twenty-five per cent of the required capital paid-in, and the remainder may be paid up in installments of at least ten per cent of total required capital every two months thereafter; and

(2)  The minimum required surplus shall be twenty per cent of capital and need not be paid in or accumulated unless and until the international banking corporation has declared a dividend, whereupon at least ten per cent of its net profits shall be paid to surplus until the required minimum surplus has been fully paid up. [L 1993, c 350, pt of §1]



§412:5A-204 - Prohibition of business in United States.

§412:5A-204  Prohibition of business in United States.  No international banking corporation shall carry on any part of its business in the United States except as shall, in the judgment of the commissioner, be incidental to its international or foreign business. [L 1993, c 350, pt of §1]



§412:5A-205 - Powers and duties.

§412:5A-205  Powers and duties.  Every international banking corporation shall be authorized:

(1)  To engage in banking or financial operations in any foreign country, or in a dependency, territory or possession of the United States, either directly or indirectly through the agency, ownership or control of a foreign institution;

(2)  When required by the Secretary of the Treasury of the United States, to act as a fiscal agent of the United States in any foreign country, or in a dependency, territory or possession of the United States;

(3)  To purchase, sell, discount, and negotiate, with or without its endorsement or guaranty, notes, drafts, checks, bills of exchange, acceptances, including bankers' acceptances, cable transfers, and other evidences of indebtedness; to purchase and sell, with or without its endorsement or guaranty, securities, including the obligations of the United States or of any state thereof, but not including shares of stock in any corporation except as herein provided; to accept bills or drafts drawn upon it subject to the limitations and restrictions which the commissioner may impose; to issue letters of credit; to purchase and sell coin, bullion, and exchange; to borrow and to lend money; to lease personal property and engage in activities incidental thereto; to issue debentures, bonds, and promissory notes under such general conditions as to security and such limitations as the commissioner may prescribe, but in no event having liabilities outstanding thereon at any one time exceeding ten times its capital and surplus; to receive deposits outside of the United States and to receive only such deposits in this State or in any other state of the United States as may be incidental to or for the purpose of carrying out transactions in foreign countries or dependencies, territories or possessions of the United States;

(4)  Generally, to exercise such powers as are incidental to the powers conferred by this part or as may be usual, in the determination of the commissioner, in connection with the transaction of the business of banking or other financial operations in the countries, dependencies, territories or possessions in which it shall transact business and not inconsistent with the power specifically granted herein;

(5)  To establish and maintain for the transaction of its business branches or agencies in foreign countries, and in any state of the United States, and in the dependencies, territories or possessions of the United States, at such place as may be approved by the commissioner and under such rules as the commissioner may prescribe; and

(6)  To purchase and hold stock or other certificates of ownership in any other corporation organized under this article, or under the laws of the United States, or under the laws of any foreign country, or under the laws of any state, dependency, territory or possession of the United States; provided that the other corporation shall not engage in the general business of buying or selling goods, wares, merchandise, or commodities in the United States, and shall not transact any business in the United States except such as in the judgment of the commissioner may be incidental to its international or foreign business.  Any acquisition of such stock or certificates of ownership by an international banking corporation shall be subject to the prior approval of the commissioner, who shall render a decision within sixty days following submission of an application; provided, however, that the commissioner may extend such deadline for an additional sixty days for good cause. [L 1993, c 350, pt of §1]



§412:5A-206 - Acceptance of deposits and reserves.

§412:5A-206  Acceptance of deposits and reserves.  An international banking corporation may only accept deposits subject to the provisions of this article.  Whenever an international banking corporation receives deposits in the United States, as may be authorized by this section, it shall carry reserves in such amounts as the commissioner may prescribe, but in no event less than ten per cent of its total deposits in the United States. [L 1993, c 350, pt of §1]



§412:5A-207 - Deposit of corporate funds.

§412:5A-207  Deposit of corporate funds.  No international banking corporation shall deposit its funds with another financial institution except in a federal reserve bank, unless the other financial institution has been designated a depository by the board of directors of the international banking corporation. [L 1993, c 350, pt of §1]



§412:5A-208 - Limitation on investments.

§412:5A-208  Limitation on investments.  An international banking corporation may not invest its funds in the United States, except to the extent permitted by this part. [L 1993, c 350, pt of §1]



§412:5A-209 - Acquisition of stock in competing corporation.

§412:5A-209  Acquisition of stock in competing corporation.  No international banking corporation shall purchase, own, or hold stock or certificates of ownership in any other international banking corporation or any Edge corporation or similar corporation organized under the laws of the United States or any state if the effect within the United States of such purchase, ownership, or holding may be substantially to lessen competition or tend to create a monopoly or restraint of trade. [L 1993, c 350, pt of §1]



§412:5A-210 - Acquisition of stock to save a loss.

§412:5A-210  Acquisition of stock to save a loss.  Nothing in this part shall prevent an international banking corporation from acquiring and holding stock in any corporation if the acquisition is necessary to prevent a loss upon a debt previously contracted in good faith; provided, that stock so acquired shall within twelve months from the acquisition be sold or disposed of at public or private sale, or within such further time as may be granted by the commissioner. [L 1993, c 350, pt of §1]



§412:5A-211 - Prohibited corporate activities.

§412:5A-211  Prohibited corporate activities.  No international banking corporation shall directly or indirectly:

(1)  Engage in commerce or trade in commodities, except as specifically provided in this part, or control or fix, or attempt to control or fix, the price of any commodities; or

(2)  Make any discount to any person for the purpose of enabling the person to pay for or hold shares of its stock either subscribed for or purchased by the person.

Any violation of this section shall subject the international banking corporation to the revocation of its approval, and to such penalties and administrative fines prescribed under article 2. [L 1993, c 350, pt of §1]



§412:5A-212 - Improper discounting of loans.

§412:5A-212  Improper discounting of loans.  No officer, director, agent or employee of an international banking corporation shall directly or indirectly, as an individual, purchase any loan or other obligation at a discount, or make any loan using a receivable as collateral, when such person knows that the loan or other obligation has been offered to the corporation and has been refused.  Any violation of this section shall subject the violator to a civil penalty equal to twice the amount of the consideration given for the loan. [L 1993, c 350, pt of §1]



§412:5A-213 - Improper fixing of commodity prices.

§412:5A-213  Improper fixing of commodity prices.  Any director, officer, agent, or employee of any international banking corporation who knowingly uses or conspires to use the credit, funds, or power of the international banking corporation to fix or control the price of any commodities shall be guilty of a misdemeanor punishable pursuant to sections 706-663 and 706‑640. [L 1993, c 350, pt of §1]



§412:5A-214 - Misrepresentation of state liability for bonds.

§412:5A-214  Misrepresentation of state liability for bonds.  Any person connected in any capacity with an international banking corporation who represents in any way that the State is liable for the payment of any bond or other obligation, or the interest thereon, issued or incurred by any international banking corporation, or that the State is liable for any act or omission of the international banking corporation shall be guilty of a class C felony punishable pursuant to sections 706-660 and 706‑640. [L 1993, c 350, pt of §1]



§412:5A-300 to 316 - REPEALED.

PART III.  FOREIGN BANK OFFICES AND AGENCIES--REPEALED

§§412:5A-300 to 316  REPEALED.  L 1996, c 155, §6.



§412:6-100 - Definition.

ARTICLE 6.  SAVINGS BANKS

PART I.  GENERAL PROVISIONS

§412:6-100  Definition.  In this article, "savings bank" means a corporation which has the authority to operate as a savings bank under this chapter. [L 1993, c 350, pt of §1]



§412:6-101 - Necessity for savings bank charter.

§412:6-101  Necessity for savings bank charter.  Except as expressly permitted by federal law or this chapter, no person shall engage in any activity for which a charter to operate as a savings bank is required by this chapter, including without limitation the solicitation, acceptance, and holding of deposits in this State, the use of the term "savings bank", or the exercise of such other powers or privileges restricted to savings banks under applicable law, unless it is a corporation incorporated in this State and has such a savings bank charter. [L 1993, c 350, pt of §1; am L 2002, c 40, §30]



§412:6-200 - General powers.

PART II.  POWERS OF SAVINGS BANKS

§412:6-200  General powers.  (a)  Except as expressly prohibited or limited by this chapter, a savings bank shall have the power to solicit, accept and hold deposits, engage in other activities which are usual or incidental to the business of a savings bank, and shall have all rights, powers and privileges of a corporation organized under the laws of this State including but not limited to the power to:

(1)  Make loans and extensions of credit of any kind, whether unsecured or secured by real or personal property of any kind or description;

(2)  Borrow money from any source, within or without the State;

(3)  Enter into repurchase agreements;

(4)  Buy and sell foreign currency; and

(5)  Make investments as permitted under this article.

(b)  Except as otherwise expressly authorized by this chapter or by the commissioner under section 412:6-201, a savings bank shall not:

(1)  Employ its funds, directly or indirectly, in trade or commerce, by buying or selling ordinary goods, chattels, wares, and merchandise, except as an incidental operation or when related to another permitted activity, or by owning or operating industrial or manufacturing plants of any kind;

(2)  Own or control the capital stock of any other corporation after July 1, 1994;

(3)  Deal in gold bullion, except a savings bank may buy and sell gold coins minted by the United States Treasury; or

(4)  Engage in any business for which a real estate broker's license is required, in any business for which an insurance producer license is required, or in any business of a securities broker or dealer.  This prohibition shall not apply to the sale of credit life and other forms of credit related insurance products and shall not affect previous licenses or approvals granted to sell securities or non-credit related forms of insurance. [L 1993, c 350, pt of §1; am L 2003, c 212, §10]



§412:6-201 - Powers granted under federal law.

§412:6-201  Powers granted under federal law.  (a)  In this section "federal power" means any activity, right, privilege, or immunity granted to a federal savings bank under any federal statute, rule, regulation, interpretation or court decision.

(b)  Any savings bank desiring to acquire any federal power shall file an application with the commissioner.  The application shall indicate the applicable federal statute, rule, regulation, interpretation or court decision, the extent of the federal power desired, the reasons for the application, and any other information requested by the commissioner.  The commissioner may by rule prescribe the form of application and application filing fees.

(c)  If the commissioner is satisfied that the power should be granted, the commissioner shall issue a written approval of the application, subject to such terms and conditions as the commissioner deems appropriate.  Other savings banks may file an application if they desire the same federal power, but approval of any application need not be granted.  Any federal power granted pursuant to this section is in addition to, and not in limitation of, any other provision of this chapter, and the federal power may be exercised notwithstanding any other provision in this chapter.

(d)  If any federal power is terminated or modified, the commissioner may terminate or make a similar modification to any corresponding power granted under this section.

(e)  The commissioner may suspend or revoke any federal power granted under this section or under previous law if the commissioner finds:

(1)  That the savings bank has violated any conditions imposed in connection with the grant of power; or

(2)  The savings bank has not begun to exercise such power within one year of the date it was granted.

(f)  The commissioner shall retain jurisdiction over the enforcement of any power granted under this section or under previous law.  Any action under subsections (d) or (e) shall be taken only after the commissioner has given the savings bank notice of the proposed action and an opportunity to be heard. [L 1993, c 350, pt of §1]



§412:6-202 - Membership in federal home loan bank.

§412:6-202  Membership in federal home loan bank.  Any savings bank may become a member of a federal home loan bank organized under authority of the Federal Home Loan Bank Act, or any successor or similar system of federal home loan banks established by Congress, and may purchase and hold the shares of such federal home loan bank.  The savings bank may have and exercise all powers not in conflict with the laws of this State incident to such membership; provided, however that notwithstanding such membership the savings bank and its directors, officers, and shareholders shall continue to be subject to all liabilities and duties imposed upon them by any law of this State. [L 1993, c 350, pt of §1]



§412:6-203 - Service corporations.

§412:6-203  Service corporations.  (a)  "Service corporation" means a corporation whose stock is owned entirely by one or more state or federally chartered savings banks or savings and loan associations.

(b)  Subject to the approval of the commissioner, a savings bank may form and own a service corporation only if the institution or institutions participating in the formation of the service corporation are in a safe and sound condition, and the amount of stock to be owned by each will not adversely affect their capital or solvency.

(c)  A savings bank may not own or invest in any capital stock, securities, or other interest of a service corporation if, together with its investment in the capital stock, securities, or other interest of any other service corporations, its aggregate outstanding investment in all service corporations will exceed six per cent of the savings bank's assets.

(d)  No service corporation may be formed except upon written approval by the commissioner of an application submitted in a form satisfactory to the commissioner.  The approval shall be subject to the written acknowledgment by the applicant that the service corporation shall be subject to:

(1)  The supervision of the commissioner;

(2)  Examination pursuant to this section; and

(3)  Any other terms and conditions as the commissioner deems appropriate.

(e)  Every service corporation shall permit the commissioner to examine its books, records, and activities from time to time, to the extent and whenever the commissioner deems necessary to determine the propriety of any investment by a savings bank in the service corporation and whether the activities of the service corporation pose a significant risk of loss to the parent savings bank.  The service corporation shall pay the entire cost of the examination.  In addition, a service corporation, at its sole expense, shall cause an independent audit to be made of its books, records, and activities if and when deemed necessary by the commissioner.

(f)  A service corporation may engage in activities permitted for a service corporation of a federally chartered savings bank or savings and loan association and other activities as the commissioner may approve.

(g)  A service corporation may engage in permitted activities directly or through one or more subsidiaries or joint ventures.

(h)  Whenever a service corporation engages in an activity that is not permitted under this section, and because of this activity a savings bank's investment in the service corporation would be improper, within ninety days following written notice from the commissioner to the savings bank:

(1)  The improper activity shall be discontinued; or

(2)  The savings bank shall divest itself of its ownership or investment in the service corporation.

The service corporation or the savings bank may appeal the commissioner's decision and request a hearing in accordance with chapter 91.

(i)  The savings bank shall notify the commissioner in writing within five days of closing a service corporation.  The notification shall provide the date of closing, the reasons for the closure, and the means by which the assets and liabilities of the service corporation were disposed. [L 1993, c 350, pt of §1; am L 2006, c 228, §34]

Rules of Court

Appeals, see HRCP rule 72.



§412:6-204 - Operating subsidiaries.

§412:6-204  Operating subsidiaries.  (a)  "Operating subsidiary" means a corporation other than a corporation referred to in section 412:6-306(g)(2) to (7) of which more than fifty per cent of the voting securities is held by a savings bank.

(b)  An operating subsidiary may engage in activities authorized for a savings bank or that are usual or incidental to the business of a savings bank.

(c)  No savings bank may acquire, establish, or hold the voting securities of an operating subsidiary without the commissioner's prior written approval; provided that approval shall not be required so long as the savings bank's aggregate net contributions to the capital of the operating subsidiary remain less than ten per cent of the savings bank's capital and surplus; provided further that the savings bank shall comply with the notification requirements of subsection (f).  Unless otherwise provided by law or rule, all provisions of this chapter applicable to the operations of the parent savings bank shall apply to the operations of its operating subsidiary.  Unless otherwise provided by law or rule, pertinent accounts of the parent savings bank and its operating subsidiaries shall be consolidated for the purpose of applying applicable statutory limitations such as contained in section 412:6-303.

(d)  The savings bank shall file an application with the commissioner in a form approved by the commissioner.  The application shall be accompanied by a fee, the amount of which shall be prescribed by rule.  The application shall contain the following information concerning the proposed operating subsidiary:

(1)  The name and date for commencement of operations;

(2)  The specific location;

(3)  The activities and nature of business;

(4)  The ownership, amount, and nature of the investment; and

(5)  Any other information that the commissioner may require.

(e)  If after appropriate examination and investigation, the commissioner is satisfied that the acquisition, establishment, or holding the voting securities of the operating subsidiary will comply with this section, the commissioner shall approve the application in writing, with conditions as the commissioner may deem appropriate.

(f)  The savings bank shall notify the commissioner in writing within five days of acquiring or establishing any operating subsidiary or performing new activities in the operating subsidiary.  The notification shall provide the information specified in subsection (d).

(g)  The accounts of each operating subsidiary of a savings bank shall be maintained independently of the accounts of all of the savings bank's other operating subsidiaries and independently of the accounts of the savings bank itself.  At least at the end of every quarter of its fiscal year the savings bank shall consolidate or recognize its proportionate share of the profit and loss from each operating subsidiary.

(h)  The savings bank shall notify the commissioner in writing within five days of closing an operating subsidiary.  The notification shall provide the date of closing, the reasons for the closure, and the means by which the assets and liabilities of the operating subsidiary were disposed. [L 1993, c 350, pt of §1; am L 2006, c 228, §35]



§412:6-300 - Applicability of part.

PART III.  LOANS AND INVESTMENTS

§412:6-300  Applicability of part.  This part sets forth the requirements and restrictions for lending and investments by all savings banks.  A savings bank may make loans and extensions of credit and may invest its assets as may be permitted by this part and as may be provided elsewhere in this article. [L 1993, c 350, pt of §1]



§412:6-301 - General requirements for loans.

§412:6-301  General requirements for loans.  A savings bank shall make loans and extensions of credit that are consistent with prudent lending practices and in compliance with all applicable federal and state law. [L 1993, c 350, pt of §1]



§412:6-302 - Requirements and limits for certain loans.

§412:6-302  Requirements and limits for certain loans.  (a)  Not less than fifty per cent of the amount of loans and extensions of credit made by a savings bank shall be in loans and extensions of credit secured by real estate.

(b)  The aggregate amount loaned by any savings bank for the following types of loans, whether secured or unsecured, shall not exceed the following limits:

(1)  Commercial loans:  fifteen per cent of the savings bank's total assets.  For purposes of this section "commercial loan" means any loan primarily for business, corporate, commercial, or agricultural purposes where the savings bank substantially relies on the borrower's general credit standing for repayment of the loan and, if the loan is secured by real property, does not primarily rely on the value of or income or projected income from the security for repayment of the loan; and

(2)  Education loans:  ten per cent of the savings bank's total assets.  For purposes of this section, "education loan" means any loan the proceeds of which are used to pay for tuition, fees, books, and other expenses related to primary, secondary, vocational and undergraduate and postgraduate college or university education.

(c)  A savings bank may reclassify or apportion a loan from one category to another in this section. [L 1993, c 350, pt of §1]



§412:6-303 - Limitations on loans and extensions of credit to one borrower.

§412:6-303  Limitations on loans and extensions of credit to one borrower.  (a)  No savings bank shall permit a person to become indebted or liable to it, either directly or indirectly, on loans and extensions of credit, in a total amount outstanding at any one time in excess of twenty per cent of the capital and surplus of the savings bank.

(b)  This section applies to all loans and extensions of credit made by a savings bank and its subsidiaries.  It does not apply to loans and extensions of credit made by a savings bank or its subsidiaries to its affiliates or subsidiaries.

(c)  The limitations set forth in this section shall not apply to:

(1)  A savings bank's deposits with a Federal Reserve Bank, Federal Home Loan Bank, or another depository institution made in compliance with this chapter;

(2)  A savings bank's sale of federal funds to another depository institution with a maturity of one business day or under a continuing contract;

(3)  Loans and extensions of credit secured by the interest-bearing obligations of the United States or those for which the faith and credit of the United States are distinctly pledged to provide for the payment of the principal and interest thereof or of the State or any county or municipal or political subdivision of this State, issued in compliance with the laws of this State, where the market value of the security shall be at any time not less than one hundred five per cent of the face amount of the loans and extensions of credit;

(4)  Loans and extensions of credit to the extent secured by a pledge or security interest in a deposit account in the savings bank serving as the lender; and

(5)  Loans and extensions of credit arising from the discount of negotiable or nonnegotiable credit sales contracts which carry a partial recourse endorsement or limited guarantee by the person transferring the credit sales contract, if the savings bank's respective file or the knowledge of its officers of the financial condition of each maker of such consumer paper is reasonably adequate, and an officer of the savings bank certifies in writing that the savings bank is relying primarily upon the responsibility of each maker for payment of such credit sales contract and not upon any partial recourse endorsement or limited guarantee by the transferor.  Under these circumstances, such credit sales contract will be considered a loan and extension of credit to the maker of the credit sales contract rather than the seller of the credit sales contract.

(d)  In computing the total loans and extensions of credit made by a savings bank to any person, all loans and extensions of credit by the savings bank to the person and to any partnership, joint venture or unincorporated association of which the person is a partner or a member shall be included unless the person is a limited partner, but not a general partner, in a limited partnership, or unless the person is a partner in a limited or general partnership, or a member of a joint venture or unincorporated association, if such partner or member, by law, by the terms of the partnership, joint venture or membership agreement, or by the terms of an agreement with the savings bank, is not to be held liable to the savings bank for the debts of the partnership, joint venture or association.  In computing the total loans and extensions [of] credit made by a savings bank to any firm, partnership, joint venture or unincorporated association, all loans and extensions of credit to its individual partners or members shall be included unless such individual partner is a limited partner, but not a general partner, in a limited partnership, or unless such individual partner or member, by law, by the terms of the partnership, joint venture, or membership agreement, or by the terms of an agreement with the bank, is not to be held liable to the savings bank for the debts of the partnership, joint venture or association.

(e)  Alternatively, a savings bank may, with the prior approval of the commissioner, comply with the lending limits applicable to national banking association, as and to the same extent it would, at the time, be so required by federal law or regulation if it were a national banking association.  In monitoring a savings bank's compliance with the national banking association lending limits, the commissioner shall give substantial weight to the Office of the Comptroller of the Currency's regulations and opinions interpreting the national banking association lending limits and will regard them as strong evidence of safe and sound banking practices. [L 1993, c 350, pt of §1; am L 1994, c 107, §16]



§412-0006-0304

§412:6-304  Loans and extensions of credit to executive officers, directors, principal shareholders and affiliates.  No savings bank shall make any loan or extension of credit in violation of section 18(j) of the Federal Deposit Insurance Act, 12 U.S.C. §1828(j). [L 1993, c 350, pt of §1]



§412:6-305 - General requirement for investments.

§412:6-305  General requirement for investments.  A savings bank shall make investments that are consistent with prudent banking practices and in compliance with all applicable federal and state law. [L 1993, c 350, pt of §1]



§412:6-306 - Permitted investments.

§412:6-306  Permitted investments.  (a)  To the extent specified herein, a savings bank may invest its own assets in:

(1)  Securities and obligations of the United States government and any agency of the United States government whose debt obligations are fully and explicitly guaranteed as to the timely payment of principal and interest by the full faith and credit of the United States, including without limitation Federal Reserve Banks, the Government National Mortgage Association, the Veterans Administration, the Federal Housing Administration, the United States Department of Agriculture, the Export-Import Bank, the Overseas Private Investment Corporation, the Commodity Credit Corporation, and the Small Business Administration;

(2)  Bonds, notes, mortgage backed securities, and other debt obligations of the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks;

(3)  Securities and obligations of United States government-sponsored agencies which are originally established or chartered by the United States government to serve public purposes specified by the Congress but whose debt obligations are not explicitly guaranteed by the full faith and credit of the United States, including without limitation Banks for Cooperatives, Federal Agricultural Mortgage Corporation, Federal Farm Credit Banks, Federal Intermediate Credit Banks, Federal Land Banks, Financing Corporation, Resolution Funding Corporation, Student Loan Marketing Association, Tennessee Valley Authority, the United States Postal Service, and securities and obligations of the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks that are not bonds, notes, mortgage backed securities, or other debt obligations of the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks; provided that the total amount invested in obligations of any one issuer shall not exceed twenty per cent of the bank's capital and surplus; and

(4)  Securities and obligations of quasi-United States governmental institutions, including without limitation the International Bank for Reconstruction and Development (World Bank), the Inter-American Development Bank, the Asian Development Bank, the African Development Bank, the European Investment Bank, and other multilateral lending institutions or regional development institutions in which the United States government is a shareholder or contributing member; provided that the total amount invested in obligations of any one issuer shall not exceed twenty per cent of the bank's capital and surplus.

(b)  A savings bank may invest its own assets in bonds, securities, or similar obligations issued by this State or any county of this State, through an appropriate agency or instrumentality.

(c)  To the extent specified herein, a savings bank may invest its own assets in bonds or similar obligations issued by any state of the United States other than this State, the District of Columbia, or any territory or possession of the United States, by municipal governments of such states, territories or possessions or by any foreign country or political subdivision of such country; provided, that:

(1)  The bond, note, or warrant has been issued in compliance with the constitution and laws of any such government;

(2)  There has been no default in payment of either principal or interest on any of the general obligations of such government for a period of five years immediately preceding the date of the investment; and

(3)  The total amount invested in such obligations of any one issuer by a savings bank shall not exceed twenty per cent of the savings bank's capital and surplus.

(d)  To the extent specified herein, a savings bank may invest its own assets in notes, bonds, and other obligations of any corporation which at the time of the investment is incorporated under the laws of the United States or any state or territory thereof or the District of Columbia; provided, that the aggregate amount invested by a savings bank under this subsection and subsection (e) in any one corporation shall not exceed twenty per cent of the savings bank's capital and surplus.

(e)  To the extent specified herein, a savings bank may invest its own assets in securities of an investment grade.  The term "investment grade" means notes, bonds, certificates of interest or participation, beneficial interest, mortgage or receivable-related securities, and other obligations that are commonly understood to be of investment grade quality, including without limitation those securities that are rated within the four highest grades by any nationally-recognized rating service or unrated securities of similar quality as reasonably determined by the savings bank in its prudent judgment, which may be based in part upon estimates which it believes to be reliable.  Investment grade does not include investments which are predominantly speculative in nature.  The aggregate amount invested by a savings bank under this subsection and subsection (d) in any one company or other issuer shall not exceed twenty per cent of the savings bank's capital and surplus.

(f)  To the extent specified herein, a savings bank may purchase, hold, convey, sell or lease real or personal property as follows:

(1)  The real property in or on which the business of the savings bank is carried on, including its offices, other space in the same property to rent as a source of income; permanent or vacation residences or recreational facilities for its officers and employees; other real property necessary to the accommodation of the savings bank's business, including but not limited to parking facilities, data processing centers, and real property held for future use where the savings bank in good faith expects to utilize the property as its premises; provided, if the savings bank ceases to use any real property and improvements thereon for one of the foregoing purposes, it shall, within five years thereafter, sell the real property or cease to carry it or them as an asset; provided further, such property shall not, without the approval of the commissioner, exceed seventy-five per cent of the savings bank's capital and surplus;

(2)  Personal property used in or necessary to the accommodation of the savings bank's business, including but not limited to furniture, fixtures, equipment, vaults and safety deposit boxes.  The savings bank's investment in furniture and fixtures shall not, without the approval of the commissioner, exceed twenty-five per cent of the savings bank's capital and surplus;

(3)  Personal and real property which the savings bank acquires for the purpose of leasing to its subsidiaries and affiliates;

(4)  Such real property or tangible personal property as may come into its possession as security for loans or in the collection of debts, or as may be purchased by or conveyed to the savings bank in satisfaction of or on account of debts previously contracted in the course of its business when such property was held as security by the savings bank; and

(5)  The seller's interest under an agreement of sale, as that term is defined in sections 501-101.5 and 502-85, including without limitation the reversionary interest in the real estate and the right to income under the agreement of sale, with or without recourse to the seller.

Except as otherwise authorized in this section any tangible personal property acquired by a savings bank pursuant to subsection (f)(4) shall be disposed of as soon as practicable and shall not without the written consent of the commissioner, be considered a part of the assets of the savings bank after the expiration of two years from the date of acquisition.

Except as otherwise authorized in this section any real property acquired by a savings bank pursuant to subsection (f)(4) shall be sold or exchanged for other real property by the savings bank within five years after title thereto has vested in it by purchase or otherwise, or within such further time as may be granted by the commissioner.

Any savings bank acquiring any real property in any manner other than provided by this section shall immediately, upon receiving notice from the commissioner, charge the same to profit and loss, or otherwise remove the same from the assets, and when any loss impairs the capital and surplus of the savings bank the impairment shall be made good in the manner provided in this chapter.

(g)  A savings bank may own or control the capital stock:

(1)  Of operating subsidiaries as set forth in this article;

(2)  Of a corporation organized and existing for the ownership of real or personal property used or which the savings bank in good faith expects to be used in the savings bank's business;

(3)  Of the Federal National Mortgage Association, the Student Loan Marketing Association, Federal Home Loan Mortgage Corporation or of any other corporation organized for substantially the same purposes; provided that this subsection shall be deemed to authorize subscription for as well as purchase of the stock;

(4)  Of small business investment companies operating under the Federal Small Business Investment Act of 1958;

(5)  Of service corporations as set forth in this article;

(6)  Of a corporation whose stock is acquired or purchased to save a loss on a preexisting debt secured by such stock; provided, that the stock shall be sold within twelve months of the date acquired or purchased, or within such further time as may be granted by the commissioner; and

(7)  Of a captive insurance or association captive insurance company incorporated under the laws of the United States, or any state or territory thereof or the District of Columbia.

(h)  To the extent specified herein, a savings bank may invest its own assets in limited partnerships, limited liability partnerships, limited liability companies, or corporations

formed to invest in residential properties that will qualify for the low income housing tax credit under section 42 of the Internal Revenue Code of 1986, as amended, and under chapters 235 and 241; provided that the total amount invested by a savings bank under this subsection in any one limited partnership, limited liability partnership, limited liability company, or corporation shall not, without the prior approval of the commissioner, exceed two per cent of the savings bank's capital and surplus and the aggregate amount invested under this subsection shall not, without the prior approval of the commissioner, exceed five per cent of the savings bank's capital and surplus.  In no case shall the aggregate amount invested by a savings bank under this subsection exceed ten per cent of the savings bank's capital and surplus. [L 1993, c 350, pt of §1; am L 1995, c 48, §2; am L 1997, c 258, §15; am L 2001, c 170, §8; am L 2006, c 228, §36; am L 2009, c 107, §3]



§412:6-307 - Deposits made by savings banks.

§412:6-307  Deposits made by savings banks.  A savings bank may deposit any of its funds with (1) a federal reserve bank or a federal home loan bank in any amount, or (2) another depository institution, provided that the net deposits in any one depository institution does not exceed twenty-five per cent of the savings bank's capital and surplus, unless otherwise permitted by federal law.  In this section "net deposits in any one depository institution" means the sum of (1) balances, other than demand balances, due from the institution and (2) demand balances due from the institution, less any demand balances due to that institution if that office of the institution in which the deposit is made is located in the United States. [L 1993, c 350, pt of §1]



§412:7-100 - Definition.

ARTICLE 7.  SAVINGS AND LOAN ASSOCIATIONS

PART I.  GENERAL PROVISIONS

§412:7-100  Definition.  In this article, "savings and loan association" means a corporation that has the authority to operate as a savings and loan association under this chapter. [L 1993, c 350, pt of §1; am L 2006, c 228, §37]



§412:7-101 - Necessity for savings and loan association charter.

§412:7-101  Necessity for savings and loan association charter.  Except as expressly permitted by federal law or this chapter, no person shall engage in any activity for which a charter to operate as a savings and loan association is required by this chapter, including without limitation the solicitation, acceptance, and holding of deposits in this State, the use of the term "savings and loan association", or the exercise of such other powers or privileges restricted to savings and loan associations under applicable law, unless it is a corporation incorporated in this State and has such a charter. [L 1993, c 350, pt of §1; am L 2002, c 40, §31]



§412:7-200 - General powers.

PART II.  POWERS OF SAVINGS AND LOAN ASSOCIATIONS

§412:7-200  General powers.  (a)  Except as expressly prohibited or limited by this chapter, a savings and loan association shall have the power to solicit, accept and hold deposits, engage in other activities which are usual or incidental to the business of a savings and loan association, and shall have all rights, powers and privileges of a corporation organized [under] the laws of this State including but not limited to the power to:

(1)  Make loans and extensions of credit of any kind, whether unsecured or secured by real or personal property of any kind or description;

(2)  Borrow money from any source within or without the State;

(3)  Enter into repurchase agreements;

(4)  Buy and sell foreign currency; and

(5)  Make investments as permitted under this article.

(b)  Except as otherwise expressly authorized by this chapter or by the commissioner under section 412:7-201, a savings and loan association shall not:

(1)  Employ its funds, directly or indirectly, in trade or commerce, by buying or selling ordinary goods, chattels, wares, and merchandise, except as an incidental operation or when related to another permitted activity, or by owning or operating industrial or manufacturing plants of any kind;

(2)  Own or control the capital stock of any other corporation after July 1, 1994;

(3)  Deal in gold bullion, except a savings and loan association may buy and sell gold coins minted by the United States Treasury; or

(4)  Engage in any business for which a real estate broker's license is required, in any business for which an insurance producer license is required, or in any business of a securities broker or dealer.  This prohibition shall not apply to the sale of credit life and other forms of credit related insurance products and shall not affect previous licenses or approvals granted to sell securities or non-credit related forms of insurance. [L 1993, c 350, pt of §1; am L 2003, c 212, §11]



§412:7-201 - Powers granted under federal law.

§412:7-201  Powers granted under federal law.  (a)  In this section "federal power" means any activity, right, privilege, or immunity granted to a federal savings and loan association under any federal statute, rule, regulation, interpretation or court decision.

(b)  Any savings and loan association desiring to acquire any federal power shall file an application with the commissioner.  The application shall indicate the applicable federal statute, rule, regulation, interpretation or court decision, the extent of the federal power desired, the reasons for the application, and any other information requested by the commissioner.  The commissioner may by rule prescribe the form of application and application filing fees.

(c)  If the commissioner is satisfied that the power should be granted, the commissioner shall issue a written approval of the application, subject to such terms and conditions as the commissioner deems appropriate.  Other savings and loan associations may file an application if they desire the same federal power, but approval of any application need not be granted.  Any federal power granted pursuant to this section is in addition to, and not in limitation of, any other provision of this chapter, and the federal power may be exercised notwithstanding any other provision in this chapter.

(d)  If any federal power is terminated or modified, the commissioner may terminate or make a similar modification to any corresponding power granted under this section.

(e)  The commissioner may suspend or revoke any federal power granted under this section or under previous law if the commissioner finds:

(1)  That the savings and loan association has violated any conditions imposed in connection with the grant of power; or

(2)  The savings and loan association has not begun to exercise such power within one year of the date it was granted.

(f)  The commissioner shall retain jurisdiction over the enforcement of any power granted under this section or under previous law.  Any action under subsections (d) or (e) shall be taken only after the commissioner has given the savings and loan association notice of the proposed action and an opportunity to be heard. [L 1993, c 350, pt of §1]



§412:7-202 - Membership in federal home loan bank.

§412:7-202  Membership in federal home loan bank.  Any savings and loan association may become a member of a federal home loan bank organized under authority of the Federal Home Loan Bank Act, or any successor or similar system of federal home loan banks established by Congress, and may purchase and hold the shares of such federal home loan bank.  The savings and loan association may have and exercise all powers not in conflict with the laws of this State incident to such membership; provided, however that notwithstanding such membership the savings and loan association and its directors, officers, and shareholders shall continue to be subject to all liabilities and duties imposed upon them by any law of this State. [L 1993, c 350, pt of §1]



§412:7-203 - Service corporations.

§412:7-203  Service corporations.  (a)  "Service corporation" means a corporation whose stock is owned entirely by one or more state or federally chartered savings and loan associations or savings banks.

(b)  Subject to the approval of the commissioner, a savings and loan association may form and own a service corporation only if the institution or institutions participating in the formation of the service corporation are in a safe and sound condition, and the amount of stock to be owned by each will not adversely affect their capital or solvency.

(c)  A savings and loan association may not own or invest in any capital stock, securities, or other interest of a service corporation if, together with its investment in the capital stock, securities, or other interest of any other service corporations, its aggregate outstanding investment in all service corporations will exceed six per cent of the savings and loan association's assets.

(d)  No service corporation may be formed except upon written approval by the commissioner of an application submitted in a form satisfactory to the commissioner.  The approval shall be subject to the written acknowledgment by the applicant that the service corporation shall be subject to:

(1)  The supervision of the commissioner;

(2)  Examination pursuant to this section; and

(3)  Any other terms and conditions as the commissioner deems appropriate.

(e)  Every service corporation shall permit the commissioner to examine its books, records, and activities from time to time, to the extent and whenever the commissioner deems necessary to determine the propriety of any investment by a savings and loan association in the service corporation and whether the activities of the service corporation pose a significant risk of loss to the parent savings and loan association.  The service corporation shall pay the entire cost of the examination.  In addition, a service corporation, at its sole expense, shall cause an independent audit to be made of its books, records, and activities if and when deemed necessary by the commissioner.

(f)  A service corporation may engage in activities permitted for a service corporation of a federally chartered savings and loan association and other activities as the commissioner may approve.

(g)  A service corporation may engage in permitted activities directly or through one or more subsidiaries or joint ventures.

(h)  Whenever a service corporation engages in an activity that is not permitted under this section, and because of the activity a savings and loan association's investment in the service corporation would be improper, within ninety days following written notice from the commissioner to the savings and loan association:

(1)  The improper activity shall be discontinued; or

(2)  The savings and loan association shall divest itself of its ownership or investment in the service corporation.

The service corporation or the savings and loan association may appeal the commissioner's decision and request a hearing in accordance with chapter 91.

(i)  The savings and loan association shall notify the commissioner in writing within five days of closing a service corporation. The notification shall provide the date of closing, the reasons for the closure, and the means by which the assets and liabilities of the service corporation were disposed. [L 1993, c 350, pt of §1; am L 2006, c 228, §38]

Rules of Court

Appeals, see HRCP rule 72.



§412:7-204 - Operating subsidiaries.

§412:7-204  Operating subsidiaries.  (a)  "Operating subsidiary" means a corporation other than a corporation referred to in section 412:7-306(g)(2) to (7) of which more than fifty per cent of the voting securities is held by a savings and loan association.

(b)  An operating subsidiary may engage in activities authorized for a savings and loan association or that are usual or incidental to the business of a savings and loan association.

(c)  No savings and loan association may acquire, establish, or hold the voting securities of an operating subsidiary without the commissioner's prior written approval; provided that:

(1)  Approval shall not be required so long as the savings and loan association's aggregate net contributions to the capital of the operating subsidiary remain less than ten per cent of the savings and loan association's capital and surplus; and

(2)  The savings and loan association shall comply with the notification requirements of subsection (f).

Unless otherwise provided by law or rule, all provisions of this chapter applicable to the operations of the parent savings and loan association shall apply to the operations of its operating subsidiary.  Unless otherwise provided by law or rule, pertinent accounts of the parent savings and loan association and its operating subsidiaries shall be consolidated for the purpose of applying applicable statutory limitations such as contained in section 412:7-303.

(d)  The savings and loan association shall file an application with the commissioner in a form approved by the commissioner.  The application shall be accompanied by a fee, the amount of which shall be prescribed by rule.  The application shall contain the following information concerning the proposed operating subsidiary:

(1)  The name and date for commencement of operations;

(2)  The specific location;

(3)  The activities and nature of business;

(4)  The ownership, amount, and nature of the investment; and

(5)  Any other information that the commissioner may require.

(e)  If after appropriate examination and investigation, the commissioner is satisfied that the acquisition, establishment, or holding the voting securities of the operating subsidiary will comply with this section, the commissioner shall approve the application in writing, with conditions as the commissioner may deem appropriate.

(f)  The savings and loan association shall notify the commissioner in writing within five days of acquiring or establishing any operating subsidiary or performing new activities in the operating subsidiary.  The notification shall provide the information specified in subsection (d).

(g)  The accounts of each operating subsidiary of a savings and loan association shall be maintained independently of the accounts of all of the savings and loan association's other operating subsidiaries and independently of the accounts of the savings and loan association itself.  At least at the end of every quarter of its fiscal year the savings and loan association shall consolidate or recognize its proportionate share of the profit and loss from each operating subsidiary.

(h)  The savings and loan association shall notify the commissioner in writing within five days of closing an operating subsidiary.  The notification shall provide the date of closing, the reasons for the closure, and the means by which the assets and liabilities of the operating subsidiary were disposed. [L 1993, c 350, pt of §1; am L 2006, c 228, §39]



§412:7-300 - Applicability of part.

PART III.  LOANS AND INVESTMENTS

§412:7-300  Applicability of part.  This part sets forth the requirements and restrictions for lending and investments by all savings and loan associations.  A savings and loan association may make loans and extensions of credit and may invest its assets as may be permitted by this part and as may be provided elsewhere in this article. [L 1993, c 350, pt of §1]



§412:7-301 - General requirements for loans.

§412:7-301  General requirements for loans.  A savings and loan association shall make loans and extensions of credit that are consistent with prudent lending practices and in compliance with all applicable federal and state law. [L 1993, c 350, pt of §1]



§412:7-302 - Requirements and limits for certain loans.

§412:7-302  Requirements and limits for certain loans.  (a)  Not less than sixty per cent of the amount of loans and extensions of credit made by a savings and loan association shall be in loans and extensions of credit secured by real estate.

(b)  The aggregate amount loaned by any savings and loan association for the following types of loans, whether secured or unsecured, shall not exceed the following limits:

(1)  Commercial loans:  twelve and one-half per cent of the savings and loan association's total assets.  For purposes of this section "commercial loan" means any loan primarily for business, corporate, commercial, or agricultural purposes where the savings and loan association substantially relies on the borrower's general credit standing for repayment of the loan and, if the loan is secured by real property, does not primarily rely on the value of or income or projected income from the security for repayment of the loan;

(2)  Education loans:  five per cent of the savings and loan association's total assets.  For purposes of this section, "education loan" means any loan the proceeds of which are used to pay for tuition, fees, books, and other expenses related to primary, secondary, vocational and undergraduate and postgraduate college or university education;

(3)  Unsecured construction loans:  five per cent of the savings and loan association's total assets.  For purposes of this section, "unsecured construction loan" means any loan to provide financing for what is expected to be residential real estate and where the savings and loan association relies primarily on the borrower's general credit and projected future income, if any, from such completed construction.

(c)  A savings and loan association may reclassify or apportion a loan from one category to another in this section. [L 1993, c 350, pt of §1]



§412:7-303 - Limitations on loans and extensions of credit to one borrower.

§412:7-303  Limitations on loans and extensions of credit to one borrower.  A savings and loan association shall comply with the lending limitations with respect to one borrower contained in section 5u of the Home Owners' Loan Act of 1933, as amended, 12 U.S.C. §1464u. [L 1993, c 350, pt of §1]



§412:7-304 - Loans and extensions of credit to executive officers, directors, principal shareholders and affiliates.

§412:7-304  Loans and extensions of credit to executive officers, directors, principal shareholders and affiliates.  No savings and loan association shall make any loan or extension of credit in violation of section 11 of the Home Owners' Loan Act of 1933, as amended, 12 U.S.C. §1468. [L 1993, c 350, pt of §1]



§412:7-305 - General requirement for investments.

§412:7-305  General requirement for investments.  A savings and loan association shall make investments that are consistent with prudent banking practices and in compliance with all applicable federal and state law. [L 1993, c 350, pt of §1]



§412:7-306 - Permitted investments.

§412:7-306  Permitted investments.  (a)  To the extent specified herein, a savings and loan association may invest its own assets in:

(1)  Securities and obligations of the United States government and any agency of the United States government whose debt obligations are fully and explicitly guaranteed as to the timely payment of principal and interest by the full faith and credit of the United States, including without limitation Federal Reserve Banks, the Government National Mortgage Association, the Veterans Administration, the Federal Housing Administration, the United States Department of Agriculture, the Export-Import Bank, the Overseas Private Investment Corporation, the Commodity Credit Corporation, and the Small Business Administration;

(2)  Bonds, notes, mortgage backed securities, and other debt obligations of the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks;

(3)  Securities and obligations of United States government-sponsored agencies which are originally established or chartered by the United States government to serve public purposes specified by the Congress but whose debt obligations are not explicitly guaranteed by the full faith and credit of the United States, including without limitation Banks for Cooperatives, Federal Agricultural Mortgage Corporation, Federal Farm Credit Banks, Federal Intermediate Credit Banks, Federal Land Banks, Financing Corporation, Resolution Funding Corporation, Student Loan Marketing Association, Tennessee Valley Authority, the United States Postal Service, and securities and obligations of the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks that are not bonds, notes, mortgage backed securities, or other debt obligations of the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks; provided that the total amount invested in obligations of any one issuer shall not exceed twenty per cent of the savings and loan association's capital and surplus; and

(4)  Securities and obligations of quasi-United States governmental institutions, including without limitation the International Bank for Reconstruction and Development (World Bank), the Inter-American Development Bank, the Asian Development Bank, the African Development Bank, the European Investment Bank, and other multilateral lending institutions or regional development institutions in which the United States government is a shareholder or contributing member; provided that the total amount invested in obligations of any one issuer shall not exceed twenty per cent of the savings and loan association's capital and surplus.

(b)  A savings and loan association may invest its own assets in bonds, securities, or similar obligations issued by this State or any county of this State, through an appropriate agency or instrumentality.

(c)  To the extent specified herein, a savings and loan association may invest its own assets in bonds or similar obligations issued by any state of the United States other than this State, the District of Columbia, or any territory or possession of the United States, by municipal governments of such states, territories or possessions or by any foreign country or political subdivision of such country; provided, that:

(1)  The bond, note, or warrant has been issued in compliance with the constitution and laws of any such government;

(2)  There has been no default in payment of either principal or interest on any of the general obligations of such government for a period of five years immediately preceding the date of the investment; and

(3)  The total amount invested in such obligations of any one issuer by a savings and loan association shall not exceed twenty per cent of the savings and loan association's capital and surplus.

(d)  To the extent specified herein, a savings and loan association may invest its own assets in notes, bonds, and other obligations of any corporation which at the time of the investment is incorporated under the laws of the United States or any state or territory thereof or the District of Columbia; provided, that the aggregate amount invested by a savings and loan association under this subsection and subsection (e) in any one corporation shall not exceed twenty per cent of the savings and loan association's capital and surplus.

(e)  To the extent specified herein, a savings and loan association may invest its own assets in securities of an investment grade.  The term "investment grade" means notes, bonds, certificates of interest or participation, beneficial interests, mortgage or receivable-related securities, and other obligations that are commonly understood to be of investment grade quality, including without limitation those securities that are rated within the four highest grades by any nationally-recognized rating service or unrated securities of similar quality as reasonably determined by the savings and loan association in its prudent judgment, which may be based in part upon estimates which it believes to be reliable.  Investment grade does not include investments which are predominantly speculative in nature.  The aggregate amount invested by a savings and loan association under this subsection and subsection (d) in any one company or other issuer shall not exceed twenty per cent of the savings and loan association's capital and surplus.

(f)  To the extent specified herein, a savings and loan association may purchase, hold, convey, sell or lease real or personal property as follows:

(1)  The real property in or on which the business of the savings and loan association is carried on, including its offices, other space in the same property to rent as a source of income; permanent or vacation residences or recreational facilities for its officers and employees; other real property necessary to the accommodation of the savings and loan association's business, including but not limited to parking facilities, data processing centers, and real property held for future use where the savings and loan association in good faith expects to utilize the property as its premises; provided, if the savings and loan association ceases to use any real property and improvements thereon for one of the foregoing purposes, it shall, within five years thereafter, sell the real property or cease to carry it or them as an asset; provided further, such property shall not, without the approval of the commissioner, exceed seventy-five per cent of the savings and loan association's capital and surplus;

(2)  Personal property used in or necessary to the accommodation of the savings and loan association's business, including but not limited to furniture, fixtures, equipment, vaults and safety deposit boxes.  The savings and loan association's investment in furniture and fixtures shall not, without the approval of the commissioner, exceed twenty-five per cent of the savings and loan association's capital and surplus;

(3)  Personal and real property which the savings and loan association acquires for the purpose of leasing to its subsidiaries and affiliates;

(4)  Such real property or tangible personal property as may come into its possession as security for loans or in the collection of debts, or as may be purchased by or conveyed to the savings and loan association in satisfaction of or on account of debts previously contracted in the course of its business when such property was held as security by the savings and loan association; and

(5)  The seller's interest under an agreement of sale, as that term is defined in sections 501-101.5 and 502-85, including without limitation the reversionary interest in the real estate and the right to income under the agreement of sale, with or without recourse to the seller.

Except as otherwise authorized in this section any tangible personal property acquired by a savings and loan association pursuant to subsection (f)(4) shall be disposed of as soon as practicable and shall not, without the written consent of the commissioner, be considered a part of the assets of the savings and loan association after the expiration of two years from the date of acquisition.

Except as otherwise authorized in this section any real property acquired by a savings and loan association pursuant to subsection (f)(4) shall be sold or exchanged for other real property by the savings and loan association within five years after title thereto has vested in it by purchase or otherwise, or within such further time as may be granted by the commissioner.

Any savings and loan association acquiring any real property in any manner other than provided by this section shall immediately, upon receiving notice from the commissioner, charge the same to profit and loss, or otherwise remove the same from assets, and when any loss impairs the capital and surplus of the savings and loan association the impairment shall be made good in the manner provided in this chapter.

(g)  A savings and loan association may own or control the capital stock:

(1)  Of operating subsidiaries as set forth in this article;

(2)  Of a corporation organized and existing for the ownership of real or personal property used or which the savings and loan association in good faith expects to be used in the savings and loan association's business;

(3)  Of the Federal National Mortgage Association, the Student Loan Marketing Association, Federal Home Loan Mortgage Corporation or of any other corporation organized for substantially the same purposes; provided that this subsection shall be deemed to authorize subscription for as well as purchase of the stock;

(4)  Of small business investment companies operating under the Federal Small Business Investment Act of 1958;

(5)  Of service corporations as set forth in this article;

(6)  Of a corporation whose stock is acquired or purchased to save a loss on a preexisting debt secured by such stock; provided, that the stock shall be sold within twelve months of the date acquired or purchased, or within such further time as may be granted by the commissioner; and

(7)  Of a captive insurance or association captive insurance company incorporated under the laws of the United States, or any state or territory thereof or the District of Columbia.

(h)  To the extent specified herein, a savings and loan association may invest its own assets in limited partnerships, limited liability partnerships, limited liability companies, or corporations formed to invest in residential properties that will qualify for the low income housing tax credit under section 42 of the Internal Revenue Code of 1986, as amended, and under chapters 235 and 241; provided that the total amount invested by a savings and loan association under this subsection in any one limited partnership, limited liability partnership, limited liability company, or corporation shall not, without the prior approval of the commissioner, exceed two per cent of the savings and loan association's capital and surplus and the aggregate amount invested under this subsection shall not, without the prior approval of the commissioner, exceed five per cent of the savings and loan association's capital and surplus.  In no case shall the aggregate amount invested by a savings and loan association under this subsection exceed ten per cent of the savings and loan association's capital and surplus. [L 1993, c 350, pt of §1; am L 1995, c 48, §3; am L 1997, c 258, §16; am L 1998, c 11, §20; am L 2001, c 170, §9; am L 2006, c 228, §40; am L 2009, c 107, §4]



§412:7-307 - Deposits made by savings and loan associations.

§412:7-307  Deposits made by savings and loan associations.  A savings and loan association may deposit any of its funds with (1) a Federal Reserve bank or a federal home loan bank in any amount, or (2) another depository institution, provided that the net deposits in any one depository institution does not exceed twenty-five per cent of the savings and loan association's capital and surplus, unless otherwise permitted by federal law.  In this section "net deposits in any one depository institution" means the sum of (1) balances, other than demand balances, due from the institution and (2) demand balances due from the institution, less any demand balances due to that institution if that office of the institution in which the deposit is made is located in the United States. [L 1993, c 350, pt of §1]



§412:7-400 to 408 - REPEALED.

PART IV.  MANAGEMENT OF MUTUAL SAVINGS

AND LOAN ASSOCIATIONS--REPEALED

§§412:7-400 to 408  REPEALED.  L 2006, c 228, §50.



§412:8-100 - Applicability of article.

ARTICLE 8.  TRUST COMPANIES

PART I.  GENERAL PROVISIONS

§412:8-100  Applicability of article.  This article shall apply to all financial institutions chartered under this article as trust companies or otherwise authorized to engage in the trust business under this chapter, whether the business of such institution is carried on in this State or elsewhere.  The powers and duties of trustees imposed by case law shall not be affected by this chapter unless a provision hereof conflicts with such case law, in which event this chapter shall control. [L 1993, c 350, pt of §1]



§412:8-101 - Definitions.

§412:8-101  Definitions.  In this article:

"Client" means a customer of a trust company, including without limitation a settlor or beneficiary with a vested interest, the grantor of a power, or the principal in an agency relationship.  When context permits, both the settlor and the beneficiary may be clients at the same time.

"Trust company" means a Hawaii financial institution which has been permitted to use the term "trust company" as part of its name, or a subsidiary, trust division or department of a bank that is a Hawaii financial institution, which engages primarily in the business of acting as a trustee, personal representative, guardian, agent, and other fiduciary, either by court appointment or by agreement.

"Trust holding company" means a financial institution holding company, other than a bank or a bank holding company which controls a trust company or another trust holding company.  A bank which is authorized to engage in the business of a trust company through a subsidiary, division or department of the bank is not a trust holding company if its trust business is solely through such subsidiary, division or department. [L 1993, c 350, pt of §1]



§412:8-102 - Necessity for trust company charter.

§412:8-102  Necessity for trust company charter.  No person shall engage in the business of a trust company in this State or control any other person engaging in the business of a trust company in this State, except through a trust company incorporated in this State and chartered under this part or through a trust division, department, or subsidiary of a bank, pursuant to article 5. [L 1993, c 350, pt of §1]



§412:8-103 - Authority to serve as trustee.

§412:8-103  Authority to serve as trustee.  Unless chartered as a trust company under this chapter or otherwise specifically authorized by the laws of this State, no person shall hold itself out to the general public as being available to serve as a trustee or trust company, whether or not for compensation.  No person shall use the term "trust company" as part of its name unless chartered as a trust company pursuant to this chapter. [L 1993, c 350, pt of §1; am L 2008, c 196, §6]



§412:8-200 - General powers.

PART II.  POWERS OF TRUST COMPANIES

§412:8-200  General powers.  (a)  Except as expressly prohibited or limited by this chapter, a trust company shall have the fiduciary powers specified in section 412:8-201, such powers as are granted to trustees generally by law, such other powers usual and incidental to the business of a trust company, and all rights, powers and privileges of a corporation organized under the laws of this State including but not limited to the power to:

(1)  Borrow money from any source within or without the State; provided that a trust company shall not pledge or encumber any client assets for the purpose of borrowing money for its own account or benefit;

(2)  Enter into repurchase agreements; and

(3)  Make investments as permitted under this article.

(b)  Except as otherwise expressly authorized by this chapter, a trust company shall not:

(1)  Issue bills of exchange or letters of credit;

(2)  Discount commercial paper;

(3)  Solicit, accept, or hold deposits;

(4)  Engage in a general banking, savings bank, or savings and loan association business;

(5)  Engage in any business for which a real estate broker's license is required, in any business for which an insurance producer license is required, or in any business of a securities broker or dealer; and

(6)  Make any loans or extensions of credit to any person; except, a trust company may:

(A)  Make loans to its affiliates not exceeding in the aggregate amount twenty per cent of the trust company's capital and surplus;

(B)  Make loans to its clients for the sole purpose of preventing overdrafts in the client's account or accounts or securing repayment of overdrafts in the client's account or accounts.  A trust company may charge interest on such advances, subject to chapter 478.  A trust company shall have a lien on the assets in the client's account or accounts for the amount of the advance or credit and interest; and

(C)  Pay or advance premiums due and owing by any person to an insurance company, before the payment by the person; provided that the total amount of the payments and advances at any one time for the benefit of any one person shall not exceed two per cent of the capital and surplus of the trust company, and for the benefit of all such persons shall not exceed fifteen per cent of the capital and surplus of the trust company. [L 1993, c 350, pt of §1; am L 1995, c 56, §1; am L 2003, c 212, §12]



§412:8-201 - Fiduciary powers.

§412:8-201  Fiduciary powers.  Every trust company shall have the power and authority to serve as a trustee, personal representative, conservator, assignee for the benefit of others, or receiver, subject to the duties imposed by the instrument or by law.  As used herein, the term "instrument" means any trust agreement, declaration, or other agreement, any valid will, or any court order or decree in any probate, guardianship, conservatorship, or receivership.  Pursuant thereto, a trust company is authorized and empowered to exercise powers as provided by law, including but not limited to:

(1)  Perform such acts as may be prudent, consistent with, and reasonably necessary to carry out the legitimate purposes of the instrument;

(2)  Administer, fulfill, and discharge all lawful duties imposed by the instrument or by law, for such remuneration as may be agreed upon or provided by law;

(3)  Acquire principal and income on behalf of the estate administered by the trust company, including without limitation real property, insurance proceeds, rents, interest, dividends, mortgages, bonds, bills, notes, and securities;

(4)  Buy, sell, issue, negotiate, register, transfer, or countersign certificates of stock, bonds, or other obligations of any corporation, association, or municipality;

(5)  Lease, purchase, hold, and convey real and personal property to the extent authorized by the instrument or by law, or consistent with the purposes thereof; and

(6)  Execute and issue on behalf of the estate any documents necessary to the prudent administration thereof, including without limitation any receipts, certificates, papers, and contracts which shall be signed by an appropriate trust officer designated by the trust company. [L 1993, c 350, pt of §1; am L 2004, c 161, §36; am L 2006, c 228, §41]

Cross References

Uniform Fiduciaries Act, see chapter 556.



§412:8-202 - Acting as agent.

§412:8-202  Acting as agent.  (a)  A trust company may act as an agent in behalf of a principal in the transaction of any business or in the management of any property, real, personal or mixed, with such powers as the trust company may exercise under sections 412:8-200 and 412:8-201; provided, that its duties as such agent and the terms and conditions of the agency or power are set forth either specifically or generally in a written memorandum signed by the principal.

(b)  Every trust company undertaking or continuing to act as agent for any principal pursuant to this section shall mail or deliver to the principal or any authorized representative of the principal at stated intervals, not less frequently than once a year, and at the termination of the agency, a written statement of account setting forth:

(1)  All receipts and disbursements since the inception of the agency or the last previous account rendered under this paragraph, as the case may be, in such detail as will identify all properties purchased or sold during the period;

(2)  The credit or debit balance, as the case may be, as of the final date of the accounting period; and

(3)  A complete inventory of all properties, whether real, personal, or mixed, title to or custody or safekeeping of which is then held by the trust company for the account of the principal.  The account shall contain such segregation of principal and income as the principal in writing specifically requires.

(c)  Unless previously barred by adjudication, consent or limitation, any claim against an agent for breach of fiduciary duty in connection with the agency relationship is barred as to any principal to whom the agent has mailed or delivered an annual or final accounting fully disclosing the matter in question unless a proceeding to assert the claim is commenced within two years after the annual or final accounting has been mailed or delivered to the principal.  In any event and notwithstanding lack of full disclosure, an agent who has mailed or delivered an annual or final accounting to the principal and has informed the principal of the location and availability of records for the principal's examination is protected after three years from the date such accounting was mailed or delivered.

(d)  Every trust company shall have on hand at all times in actual money of the United States an amount equal to at least twelve per cent of all agency credit balances payable on demand and of accounts payable, plus at least five per cent of all agency credit balances payable on time; provided that such reserve may be deposited payable on demand in banks and other trust companies approved by the commissioner or may be cash in the vaults of the trust company.

(e)  The requirements of this section shall not apply to occasional or isolated acts performed under special instructions or at the special request of a principal who is not a general or regular client of the trust company. [L 1993, c 350, pt of §1]



§412:8-203 - Use of nominees.

§412:8-203  Use of nominees.  A trust company acting in a fiduciary or agency capacity, and any fiduciary acting as a co-fiduciary with a trust company, may cause any stock, bond, or other security held in such capacity to be registered or held in the name of a nominee or nominees of the trust company or in the name of the trust company, without disclosing such fiduciary or agency capacity unless expressly otherwise provided by the instrument creating the fiduciary or agency relationship; provided, that the trust company:

(1)  Shall permit the nominee to have possession of or access to the stock, bond, or other security;

(2)  Shall clearly show on its records the name of the nominee and that the security is held by such person; and

(3)  Shall be responsible for any loss resulting from the act of the nominee.  No liability for any loss occasioned by the acts of the trust company or its nominee or nominees, with respect to any stock, bond, or other security so registered or held, shall be imposed upon any corporation the stock, bond, or other security of which is registered in the name of the trust company or the nominee or nominees, or upon the transfer agent or registrar of the corporation. [L 1993, c 350, pt of §1]



§412:8-204 - Agreement between trust companies and banks.

§412:8-204  Agreement between trust companies and banks.  A trust company granted full trust powers may contract by written agreement with any bank or national banking association to carry on trust services in the bank's or national banking association's name and for its account at one or more of the banking offices of a bank or national banking association.  A bank may permit by written agreement any trust company having its principal office in this State and exercising full trust powers to carry on trust services at one or more of its banking offices but in the name and for the account of the trust company.  Any agreement provided for in this section, including any lease, or modification or extension thereof, shall not be effective as to any trust company until and unless it is approved in writing by the commissioner.  The commissioner may approve or disapprove the agreement upon consideration of the sufficiency of the capital and surplus of the trust company and the bank, the need for trust services and other facts or circumstances which the commissioner may deem appropriate. [L 1993, c 350, pt of §1]



§412:8-300 - Applicability of part.

PART III.  INVESTMENT OF TRUST COMPANY ASSETS

§412:8-300  Applicability of part.  This part sets forth the requirements and restrictions for investments made by all trust companies.  No trust company shall invest its assets except as may be permitted by this part and as may be provided elsewhere in this chapter. [L 1993, c 350, pt of §1]



§412:8-301 - Permitted investments of capital and surplus.

§412:8-301  Permitted investments of capital and surplus.  (a)  To the extent specified herein, a trust company may invest its own assets in:

(1)  Securities and obligations of the United States government and any agency of the United States government whose debt obligations are fully and explicitly guaranteed as to the timely payment of principal and interest by the full faith and credit of the United States, including without limitation Federal Reserve Banks, the Government National Mortgage Association, the Veterans Administration, the Federal Housing Administration, the United States Department of Agriculture, the Export-Import Bank, the Overseas Private Investment Corporation, the Commodity Credit Corporation, and the Small Business Administration;

(2)  Bonds, notes, mortgage backed securities, and other debt obligations of the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks;

(3)  Securities and obligations of United States government-sponsored agencies which are originally established or chartered by the United States government to serve public purposes specified by the Congress but whose debt obligations are not explicitly guaranteed by the full faith and credit of the United States, including without limitation Banks for Cooperatives, Federal Agricultural Mortgage Corporation, Federal Farm Credit Banks, Federal Intermediate Credit Banks, Federal Land Banks, Financing Corporation, Resolution Funding Corporation, Student Loan Marketing Association, Tennessee Valley Authority, the United States Postal Service, and securities and obligations of the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks that are not bonds, notes, mortgage backed securities, or other debt obligations of the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks; provided that the total amount invested in obligations of any one issuer shall not exceed twenty per cent of the trust company's capital and surplus; and

(4)  Securities and obligations of quasi-United States governmental institutions, including without limitation the International Bank for Reconstruction and Development (World Bank), the Inter-American Development Bank, the Asian Development Bank, the African Development Bank, the European Investment Bank, and other multilateral lending institutions or regional development institutions in which the United States government is a shareholder or contributing member; provided that the total amount invested in obligations of any one issuer shall not exceed twenty per cent of the trust company's capital and surplus.

(b)  A trust company may invest its own assets in bonds, securities, or similar obligations issued by this State or any county of this State, through an appropriate agency or instrumentality.

(c)  To the extent specified herein, a trust company may invest its own assets in bonds or similar obligations issued by any state of the United States other than this State, the District of Columbia, or any territory or possession of the United States, by municipal governments of such states, territories or possessions or by any foreign country or political subdivision of such country; provided, that:

(1)  The bond, note, or warrant has been issued in compliance with the constitution and laws of any such government;

(2)  There has been no default in payment of either principal or interest on any of the general obligations of such government for a period of five years immediately preceding the date of the investment; and

(3)  The total amount invested in such obligations of any one issuer by a trust company shall not exceed twenty per cent of the trust company's capital and surplus.

(d)  To the extent specified herein, a trust company may invest its own assets in capital stock, notes, bonds, and other obligations of any corporation which at the time of the investment is incorporated under the laws of the United States or any state or territory thereof or the District of Columbia; provided, that the aggregate amount invested by a trust company under this subsection and subsection (e) in any one corporation shall not exceed twenty per cent of the trust company's capital and surplus.

(e)  To the extent specified herein, a trust company may invest its own assets in securities of an investment grade.  The term "investment grade" means notes, bonds, certificates of interest or participation, beneficial interests, mortgage or receivable-related securities, and other obligations that are commonly understood to be of investment grade quality, including without limitation those securities that are rated within the four highest grades by any nationally-recognized rating service or unrated securities of similar quality as reasonably determined by the trust company in its prudent judgment (which may be based in part upon estimates which it believes to be reliable).  Investment grade does not include investments which are predominantly speculative in nature.  The aggregate amount invested by a trust company under this subsection and subsection (d) in any one company or other issuer shall not exceed twenty per cent of the trust company's capital and surplus.

(f)  To the extent specified herein, a trust company may purchase, hold, convey, sell or lease real or personal property as follows:

(1)  The real property in or on which the business of the trust company is carried on, including its corporate offices, other space in the same property to rent as a source of income; permanent or vacation residences or recreational facilities for its officers and employees; other real property necessary to the accommodation of the trust company's business, including but not limited to parking facilities, data processing centers, and real property held for future corporate use where the trust company in good faith expects to utilize the property as trust company premises; provided, if the trust company ceases to use any real property and improvements thereon for one of the foregoing purposes, it shall, within five years thereafter, sell the real property or cease to carry it or them as an asset; provided further, such property shall not without the approval of the commissioner exceed seventy-five per cent of the trust company's capital and surplus;

(2)  Personal property used in or necessary to the accommodation of the trust company's business, including but not limited to furniture, fixtures, equipment, vaults and safety deposit boxes.  The trust company's investment in furniture and fixtures shall not without the approval of the commissioner exceed twenty-five per cent of the trust company's capital and surplus.

Any trust company acquiring any real property in any manner other than provided in this section shall immediately, upon receiving notice from the commissioner, charge the same to profit and loss, or otherwise remove the same from assets, and when any loss impairs the capital and surplus of the trust company the impairment shall be made good in the manner provided in this chapter. [L 1993, c 350, pt of §1; am L 1997, c 258, §17; am L 2001, c 170, §10; am L 2009, c 107, §5]



§412:8-302 - Deposits made by trust companies.

§412:8-302  Deposits made by trust companies.  A trust company may deposit any of its funds with a depository institution. [L 1993, c 350, pt of §1]



§412:8-400 - General requirements.

PART IV.  INVESTMENT OF FIDUCIARY ASSETS

Cross References

Uniform Fiduciaries Act, see chapter 556.

§412:8-400  General requirements.  Within the limits of the standard of a prudent investor, a trust company as fiduciary, custodian, agent, personal representative, or otherwise may acquire and retain every kind of property, real, personal, or mixed and every kind of investment, including without limitation bonds, debentures, and other corporate obligations, and corporate stocks, preferred or common, and securities of any open-end or closed-end management type investment company or unit investment trust registered under the federal Investment Company Act of 1940, as from time to time amended, and may retain property properly acquired without limitation as to time and without regard to its suitability for original purchase.  Notwithstanding any other law, and unless expressly prohibited by the governing instrument, a trust company may invest fiduciary funds and other funds over which it has investment discretion in the securities of an investment company or trust to which the trust company, or an affiliate of the trust company, is providing services as investment advisor, sponsor, distributor, custodian, transfer agent, registrar, or otherwise, and is receiving reasonable remuneration for the services.  Nothing herein shall authorize a departure from or variation of, the express terms or limitations set forth in the instrument creating the fiduciary relationship, but the terms "legal investment" or "authorized investment", or words of similar import, means any investment conforming to the foregoing standard. [L 1993, c 350, pt of §1]



§412:8-401 - Trust funds awaiting investment.

§412:8-401  Trust funds awaiting investment.  (a)  Except as may be otherwise provided by the terms of the trust, a trust company holding trust funds awaiting investment, distribution, or other use shall place any funds in excess of $100 or an amount equal to the aggregate sum it holds in trust in an interest-bearing account within a reasonable time and such interest shall be credited to the account of the trust whose funds are awaiting investment, distribution, or other use.

(b)  This section shall not apply to funds held by the trust company as personal representative or guardian.

(c)  The trust company shall be accountable for no other interest on such funds except as required by this section.

(d)  Nothing in this section shall relieve the trust company from the obligation to invest all funds held in trust by it as required by law or the terms of the trust instrument. [L 1993, c 350, pt of §1]



§412:8-402 - Common trust fund investments.

§412:8-402  Common trust fund investments.  (a)  As used in this chapter the term "common trust funds" shall have the same meaning as under section 584 of the Internal Revenue Code of 1986, as the same may be hereafter amended, and shall also include any other type of collective investment fund which is exempt from federal income taxation under any other provision or regulation of the Code, or rule issued by the Internal Revenue Service or Department of Treasury.

(b)  A trust company may establish one or more common trust funds for the collective investment and reinvestment of moneys contributed thereto by it as fiduciary, and by it and others as co-fiduciaries; and the trust company and its co-fiduciaries may invest funds held as trustee, guardian, or in any other fiduciary capacity in which it or they shall be authorized to invest funds, in any common trust fund, if the investment is not expressly forbidden by the instrument, decree, or order creating the fiduciary relationship.  Common trust funds may be invested and reinvested in those investments in which trust companies are authorized to invest trust funds.

(c)  The statutes, rules, regulations, interpretations or court decisions governing common trust funds of national banking associations, as they may be amended from time to time, shall also govern common trust funds of a trust company. [L 1993, c 350, pt of §1]



§412:8-403 - Disclosure of fees.

§412:8-403  Disclosure of fees.  All fees and commissions charged by a trust company to its clients or the manner by which fees and commissions shall be determined shall be disclosed in writing prior to rendering the services for which the fees or commissions are charged. [L 1993, c 350, pt of §1]



§412:9-100 - Definitions.

ARTICLE 9.  FINANCIAL SERVICES LOAN COMPANIES

PART I.  GENERAL PROVISIONS

§412:9-100  Definitions.  In this article:

"Consumer loan" means a loan made to a natural person primarily for personal, family, or household purposes:

(1)  In which the principal amount does not exceed $25,000 or in which there is an express written commitment to extend credit in a principal amount not exceeding $25,000; or

(2)  Which is secured by real property, or by personal property used or expected to be used as the borrower's principal dwelling.

"Depository financial services loan company" means a financial services loan company that is authorized to accept deposits by this chapter and whose deposits are insured by the Federal Deposit Insurance Corporation.

"Financial services loan company" means a corporation which is engaged in making loans where the interest charged, contracted for or received is in excess of rates permitted by law other than this article.  No person may use the term financial services loan company or hold itself out as engaging in the business of a financial services loan company unless licensed or authorized in accordance with this chapter.  Financial services loan companies were previously known as "industrial loan companies".

"Nondepository financial services loan company" means a financial services loan company that is not authorized to accept deposits.

"Open-end credit" means a loan by a financial services loan company under a plan which:

(1)  The financial services loan company reasonably contemplates repeated transactions;

(2)  The financial services loan company may impose a finance charge from time to time on an outstanding unpaid balance; and

(3)  The amount of credit that may be extended to the borrower during the term of the plan (up to any limit set by the financial services loan company) is generally made available to the extent that any outstanding balance is repaid.

"Principal" or "principal amount" means the face amount of the note or other form of contract.

"Service corporation" means a corporation whose stock is owned entirely by one or more depository financial services loan companies. [L 1993, c 350, pt of §1]



§412:9-101 - Necessity for financial services loan company license.

§412:9-101  Necessity for financial services loan company license.  Except as expressly permitted by federal law or this chapter, no person shall engage in any activity for which a license to operate as a financial services loan company is required by this chapter, including without limitation, making loans and extensions of credit where the interest charged, contracted for, or received is in excess of rates permitted by law other than this article, the use of the term "financial services loan company", or the exercise of such other powers or privileges restricted to financial services loan companies under applicable law unless it is a corporation incorporated in this State and has such a license; provided that a nondepository financial services loan company shall not be required to be incorporated in this State. [L 1993, c 350, pt of §1; am L 1996, c 63, §6; am L 2002, c 40, §32]



§412:9-102 - Annual license fee.

§412:9-102  Annual license fee.  On or before December 31 of each year, each financial services loan company shall pay to the commissioner an annual license fee of $50 for each license that it holds for the ensuing year.  A financial services loan company whose application for a license was approved in December may pay to the commissioner the first annual license fee of $50 for the ensuing year on or before the expiration of thirty days after receiving notice of the approval of the financial services loan company's application. [L 1993, c 350, pt of §1]

Cross References

Modification of fees, see §92‑28.



§412:9-103 - Display of license.

[§412:9-103]  Display of license.  Every financial services loan company shall display a copy of its principal office license in a conspicuous place at its principal office and shall display a copy of a branch office license in a conspicuous place at the branch office designated on the branch office license. [L 2008, c 196, §1]



§412:9-200 - General powers.

PART II.  POWERS OF FINANCIAL SERVICES LOAN COMPANIES

§412:9-200  General powers.  Except as expressly prohibited or limited by this chapter, a financial services loan company shall have the power to make loans where the interest charged, contracted for, or received is in excess of rates permitted by law, other than this article, and to engage in other activities that are usual or incidental to the business for which it is licensed, and shall have all rights, powers, and privileges of a corporation organized under the laws of this State, including but not limited to, the power to:

(1)  Make loans and extensions of credit of any kind, whether unsecured or secured by real or personal property of any kind or description;

(2)  Borrow money from any source within or without this State;

(3)  Charge or retain a fee for the originating, selling, brokering, or servicing of loans and extensions of credit;

(4)  Discount, purchase, or acquire loans, including but not limited to notes, credit sales contracts, mortgage loans, or other instruments;

(5)  Become the legal or beneficial owner of tangible personal property and fixtures and such other real property interests as shall be incidental thereto, to lease such property, to obtain an assignment of a lessor's interest in a lease of the property, and to incur obligations incidental to the financial services loan company's position as the legal or beneficial owner and the lessor of the property;

(6)  Sell or refer credit related insurance products, and collect premiums or fees for the sale or referral thereof, including, but not limited to, credit life insurance, credit disability insurance, accident and health or sickness insurance, involuntary unemployment insurance, personal property insurance, and mortgage protection insurance;

(7)  Make investments as permitted under this article; and

(8)  Charge to a borrower a returned check fee if a check that has been tendered by the borrower in payment on account of a loan is returned unpaid; provided that:

(A)  The fee shall not exceed $20;

(B)  The fee shall be imposed under a separate billing, and shall not be added to a borrower's outstanding loan balance nor deducted from a loan payment; and

(C)  A failure to pay the fee shall not constitute a default under any outstanding loan agreement between the borrower and the financial services loan company. [L 1993, c 350, pt of §1; am L 1995, c 26, §1; am L 2005, c 38, §1]



§412:9-201 - Powers that require regulatory approval.

§412:9-201  Powers that require regulatory approval.  (a)  A financial services loan company may sell or refer the following products and services and collect premiums or fees for the sale or referral thereof only after obtaining the approval of the commissioner:

(1)  Accidental death and dismemberment insurance, whether or not connected with a loan, provided that the purchase of this insurance must be voluntary and not required as a condition of a loan.  The approval of the insurance commissioner must also be obtained prior to the sale of any insurance product; and

(2)  Auto club memberships and home and automobile security plans, whether or not connected with a loan and extension of credit, provided that the purchase of any such service or product must be voluntary and not required as a condition of a loan.

(b)  In approving any request to sell or refer the products and services in subsection (a), the commissioner may impose such conditions and restrictions that are in the public interest.

(c)  A financial services loan company may issue standby letters of credit only after obtaining the written approval of the commissioner.  In approving any request to issue standby letters of credit pursuant to this subsection, the commissioner may impose conditions and restrictions that are in the public interest.  Any depository financial services loan company issuing standby letters of credit shall include those standby letters of credit with all other loans and extensions of credit for the purpose of calculating the limit on loans and extensions of credit to one borrower under section 412:9-404.  Any nondepository financial services loan company issuing standby letters of credit shall report the aggregate amount of their standby letters of credit outstanding under MEMORANDA - Total Standby Letters of Credit Outstanding, on their financial statements submitted to the commissioner pursuant to section 412:3-112.  The aggregate amount of the standby letters of credit outstanding shall not exceed twenty per cent of a nondepository financial services loan company's capital and surplus.  Standby letters of credit issued by a nondepository financial services loan company shall not be used for consumer loan transactions.  The issuing nondepository financial services loan company shall identify itself as a nondepository financial services loan company in the standby letter of credit. [L 1993, c 350, pt of §1; am L 1996, c 9, §1]



§412:9-202 - Prohibitions.

§412:9-202  Prohibitions.  Except as otherwise expressly authorized by this chapter, a financial services loan company shall not:

(1)  Employ its funds, directly or indirectly, in trade or commerce by buying or selling ordinary goods, chattels, wares, and merchandise, or by owning or operating industrial or manufacturing plants of any kind;

(2)  Issue commercial letters of credit;

(3)  Sell real estate, securities, or insurance; or

(4)  Engage in any activity requiring a charter as a trust company under article 8. [L 1993, c 350, pt of §1]



§412:9-300 - General requirements for loans and extensions of credit.

PART  III.  LOANS AND EXTENSIONS OF CREDIT

§412:9-300  General requirements for loans and extensions of credit.  A financial services loan company shall make loans and extensions of credit that are consistent with prudent lending practices, and in compliance with all applicable federal and state laws. [L 1993, c 350, pt of §1]

Cross References

Credit sale contracts, finance charges on, see §476‑28.

Foreign lender, exclusion, see §207‑11.

Secured transactions, Uniform Commercial Code, see §490:9‑203.



§412:9-301 - Interest computation methods.

§412:9-301  Interest computation methods.  A financial services loan company may charge, contract for, and receive interest on loans on a precomputed basis or a simple interest basis.

(1)  Precomputed loans are loans where interest is paid or deducted in advance at the inception of the loans.  The two types of precomputed loans, discount and add-on, are as follows:

(A)  Under the discount method, interest is computed on the principal amount of the loan for the full term of the loan as though the principal amount were to remain outstanding and unpaid for the full term of the loan.  The interest and other authorized and permitted charges may be deducted from the principal amount at the time the loan is made and may be retained by the financial services loan company and applied (in the case of other charges) for the purposes authorized by this article.  Interest may be computed and retained in this manner notwithstanding the fact that periodic payments to reduce the principal amount are required on the loan and the borrower does not receive the full principal amount, but only the balance thereof after the deductions;

(B)  Under the add-on method, interest is computed on the amount to be actually received by the borrower, as though the amount were to remain outstanding and unpaid for the full term of the loan.  Interest and other authorized and permitted charges may be added to the amount to be actually received by the borrower, and the total amount produced by the addition may then be constituted the principal amount of the loan.  The amount of the interest and other authorized and permitted charges so added may then be deducted from the principal amount and retained by the financial services loan company at the time the loan is made.  Interest may be computed and retained in this manner notwithstanding the fact that periodic payments to reduce the principal amount are required on the loan and that the amount received by the borrower is less than the principal amount by the amount of the interest and other charges;

(2)  Simple interest loans are loans on which interest is computed on the principal balance remaining unpaid from time to time.  "Principal balance remaining unpaid" is defined as the original principal amount less payments applied to reduce the original principal amount. [L 1993, c 350, pt of §1]



§412:9-302 - Interest rates.

§412:9-302  Interest rates.  (a)  A financial services loan company shall have the right to charge, contract for, and receive interest, fees and other charges on loans, as permitted by chapter 478, or as otherwise permitted by law.

(b)  In addition to and without limiting the authority granted by subsection (a), for any loan on which interest is calculated under the authority of section 412:9-301, a financial services loan company may charge, contract for, and receive interest at any rate which does not exceed the maximum rate allowed by this section:

(1)  For precomputed loans, interest that is paid or deducted in advance shall not exceed fourteen per cent a year for the first eighteen months or portion thereof, plus ten and one-half per cent a year for the next twelve months or portion thereof, plus seven per cent a year for the next twelve months or portion thereof, plus four per cent a year for the last six months or portion thereof, of the term of the loan.  The maximum term of a precomputed loan where the preceding rates are charged will be forty-eight months.  If the term of a precomputed loan exceeds forty-eight months, the financial services loan company may charge, contract for, and receive a "finance charge" in any form or forms at an "annual percentage rate" not to exceed twenty-four per cent a year, together with any other charges that are excluded or excludable from the determination of finance charge under the Truth in Lending Act.  The terms "finance charge" and "annual percentage rate" shall have the same meaning as under the Truth in Lending Act.

(2)  For simple interest loans, a financial services loan company may charge, contract for, and receive a "finance charge" in any form or forms at an "annual percentage rate" not to exceed twenty-four per cent a year, together with any other charges that are excluded or excludable from the determination of finance charge under the Truth in Lending Act.  The terms "finance charge" and "annual percentage rate" as used in this subsection shall have the same meaning as under the Truth in Lending Act.

The rate in this subsection shall be applicable to any simple interest loan, whether or not the Truth in Lending Act applies to the transaction, notwithstanding the fixed or variable manner in which interest or a finance charge may be computed under the loan, and whether or not the contract uses the terms "interest" or "annual percentage rate" or "finance charge" or any combination of such terms.

For rate computation purposes the financial services loan company conclusively shall be presumed to have given all disclosures in accordance with the terms of the loan that are contemplated by the Truth in Lending Act, including those necessary to exclude any charges from the finance charge.

(c)  On maturity of a loan, the rate of interest on the unpaid principal balance of the loan shall be twenty-four per cent a year, unless a lesser rate is specified in the note or other form of contract signed by the borrower as an after-maturity interest rate.

(d)  Any open-end loan account that is also a "credit card agreement" as defined in section 478-1 shall be subject to the rate limitations in section 478-4 rather than the rate limitations in this article. [L 1993, c 350, pt of §1]



§412:9-303 - Effect of excessive interest.

§412:9-303  Effect of excessive interest.  If a greater rate of interest than that permitted under this article is contracted for in any loan under this article, the loan shall not, by reason thereof, be void.  But, if in any action on the loan, proof is made that a greater rate of interest than that permitted by law has been directly or indirectly contracted for, the financial services loan company shall only recover the amount actually received by the borrower in cash, credit or the equivalent thereof plus the charges, if any, which were properly charged to the borrower and which have not been deducted from the principal amount of the contract or otherwise paid by the borrower.  The borrower shall only recover costs.  If interest has been paid, judgment shall be for the recoverable amount less the amount of interest paid.  Sections 478-5 and 478-6 shall not apply to loans made under this article by financial services loan companies. [L 1993, c 350, pt of §1]



§412:9-304 - Consumer loan charges.

§412:9-304  Consumer loan charges.  Unless specifically authorized in this article or by rule adopted by the commissioner, a financial services loan company shall only have the right to charge, contract for, and receive in advance or otherwise, the following charges in addition to the interest permitted in section 412:9-302 for a consumer loan made under this article, including but not limited to a first-lien mortgage loan:

(1)  Late charges under the consumer loan on any delinquent installment, or portion of the delinquent installment where there has been no extension or deferment.  Delinquency occurs when the installment or payment is not paid on the due date.  Late charges shall not be collected more than once for the same delinquent installment.  Late charges on any consumer loan shall not exceed five per cent of the delinquent installment, and late charges shall not be assessed on any consumer loan after acceleration of the maturity of the consumer loan;

(2)  A prepayment penalty as provided in the note or other form of contract signed by the borrower on any amount that is voluntarily prepaid; provided that:

(A)  The prepayment penalty on any consumer loan with a term of five years or more that is primarily secured by an interest in real property and in which the interest rate is computed under section 412:9-301(2) and which is prepaid within five years of the date of the loan shall be computed on the amount prepaid in excess of twenty per cent of the original principal amount of the loan in any twelve-month period measured from the date of the loan or from any anniversary of the loan date.  The prepayment penalty may be charged only on amounts in excess of the twenty per cent amount in each twelve-month period in such five-year period and shall not exceed six months of interest at the then-applicable loan interest rate on the amount prepaid; provided that the interest rate is permissible under applicable usury law;

(B)  The prepayment penalty shall not be charged on a consumer loan that is a variable rate or open-end loan, on a precomputed loan on which interest is computed under section 412:9-301(1), or on loans that are not secured by real estate; and

(C)  The prepayment penalty shall not be charged on any amount that is paid because of the exercise of any acceleration provision by the financial services loan company;

(3)  Extension or deferment charges on any payment on account of the principal balance of a loan, or a portion thereof, that is due on a particular date, but is extended or deferred to a later date by mutual agreement.  The charges shall be based upon the amount so extended or deferred at interest not exceeding that permitted upon the original loan under section 412:9-302, for the actual period of the extension or deferment.  The extension or deferment charges may be collected either in advance at the commencement of the period of extension or deferment or otherwise as agreed.  The term and conditions of the extension or deferment, including the amount of the consumer loan so extended or deferred, and the period of, and the charge for the extension or deferment shall be set forth in writing and signed by the borrower with one copy given to the borrower;

(4)  Nonrefundable discount, points, loan fees, and loan origination charges; provided that:

(A)  Discount, points, loan fees, and loan origination charges shall not be charged on precomputed loans on which interest is computed under section 412:9-301(1); and

(B)  The nonrefundable discount, points, loan fees, and loan origination charges shall be permitted on consumer loans on which interest is computed under section 412:9-301(2) if the consumer loan is secured by an interest in real property or if the consumer loan is made to a lessee of land subject to the Hawaiian Homes Commission Act and the loan, but for the provisions of the Act, would be secured by a mortgage on the leasehold interest.  Provided further that, except for open-end loans, the nonrefundable discount, points, loan fees, and origination charges shall be included as interest to determine compliance of the loan with the interest rate limits under section 412:9-302(b)(2) when the consumer loan is made.

The nonrefundable discount, points, loan fees, and loan origination charges shall be fully earned on the date the loan commitment agreement or other form of contract is executed and the commitment fee paid, or on the date the consumer loan is made, and shall not be subject to refund on prepayment of the consumer loan;

(5)  Fees, charges, and expenses reasonably related to the consumer loan that are retained by the financial services loan company; provided that the fees, charges, and expenses are charged only on consumer loans that are secured by an interest in real property; and provided further that the total dollar amount of the fees, charges, and expenses, whether or not itemized, shall not exceed one per cent of the principal amount of the loan.  The fees, charges, and expenses may include but are not limited to notary fees, appraisal fees, appraisal review fees, and fees for the development, processing, and preparation of loan documents, including deeds, promissory notes, mortgages, and reconveyance, settlement, and similar documents;

(6)  Fees, charges, and expenses reasonably related to the consumer loan that are actually paid to third parties, affiliates, or subsidiaries for services actually rendered, no portion of which is rebated, refunded, or paid directly or indirectly to the financial services loan company by the third parties, affiliates, or subsidiaries.  The fees, charges, and expenses may include but are not limited to charges for credit reports, actual taxes, and fees charged by a governmental agency for recording, filing, or entering of record any security agreements or instruments, including the partial or complete release of such security agreements or instruments, insurance premiums of the kind and to the extent described in paragraph (2) of subsection (e) of Section 226.4 of Regulation Z of the Board of Governors of the Federal Reserve System and to the extent that the insurance premium does not exceed $20, appraisal fees, appraisal review fees, title report or title insurance fees, mortgage reserve funds to be used for payment of taxes, insurance, lease rent and condominium assessments, real property tax services fees, wire transfer fees, and attorney's fees and expenses for documentation of the consumer loan or for the collection of any consumer loan in default. [L 1993, c 350, pt of §1; am L 1995, c 26, §2, c 39, §1, and c 44, §1; am L 1997, c 158, §2; am L 2005, c 38, §2; am L 2008, c 196, §7]



§412:9-305 - Open-end consumer loans.

§412:9-305  Open-end consumer loans.  (a)  Open-end consumer loans made under the authority of this article shall be subject to the following special restrictions:

(1)  A financial services loan company shall not compound interest on any open-end consumer loan by adding any unpaid interest to the unpaid principal balance of the open-end loan.  However, the unpaid principal balance may include charges other than interest and late charges;

(2)  Regardless of the interest computation method used in each billing cycle under an open-end loan agreement, the unpaid principal balance of any day shall be determined by adding to any balance unpaid as of the beginning of that day all advances and other permissible amounts (other than interest) charged to the borrower, and deducting all payments and other credits made or received that day;

(3)  If credit life insurance or credit disability insurance is provided, the additional charge for the insurance shall be calculated in each billing cycle by applying the current monthly premium rate (which may be calculated daily), as approved by the insurance commissioner, to the entire outstanding balances, or to as much of the outstanding balances that the insurance covers, using the same method used for the calculation of loan interest.  A financial services loan company shall not be obligated to advance to the insurer any premiums for the insurance on a borrower who is delinquent in making the required minimum payments on the loan if one or more of the payments is past due for ninety days or more.  However, the financial services loan company shall advance to the insurer the amounts required to keep the insurance in force during the ninety-day period.  The advanced amounts may be debited to the borrower's open-end account; and

(4)  A financial services loan company may retain any security interest in real or personal property securing the open-end loan until the open-end loan is terminated.

(b)  A financial services loan company may impose charges on an open-end consumer loan for:

(1)  Participation in an open-end loan account, whether assessed on an annual, periodic, or other basis; and

(2)  Payment of items that overdraw an open-end loan account. [L 1993, c 350, pt of §1; am L 1995, c 45, §1]



§412:9-306 - Refunds on prepayment of a precomputed loan.

§412:9-306  Refunds on prepayment of a precomputed loan.  (a)  A borrower shall be entitled to a refund of the unearned interest that has been paid in advance when a precomputed loan is paid in full or refinanced prior to maturity, or on which judgment has been obtained:

(1)  The amount of the refund on a loan with an original term of sixty months or less shall be computed under a method no less favorable to the borrower than the Rule of 78ths method (also known as the Sum of the Digits method).  The refund shall represent at least as great a proportion of the total finance charge as the sum of the periodical time balances, after the day of prepayment, bears to the sum of all the periodical time balances under the schedule of payments in the loan agreement;

(2)  If the original term of a precomputed loan exceeds sixty months, the amount of refund of unearned interest shall be equal to the difference between the total interest originally charged and the actuarially earned amount;

(3)  Refunds on precomputed loans originated prior to July 1, 1993, shall be made in accordance with the terms of existing loan agreements, provided that the refund provision complied with applicable law at the consumer loan origination.

(b)  No refund less than $1 need be made and the financial services loan company shall not be required to refund any portion of the unearned interest that has been paid in advance which results in a minimum interest retained on the precomputed loan of less than $15. [L 1993, c 350, pt of §1]

Revision Note

"July 1, 1993," substituted for "the effective date of this Act".



§412:9-307 - Fraction of a month.

§412:9-307  Fraction of a month.  In computing interest, late charges, or refunds for precomputed loans under sections 412:9-302, 412:9-304 and 412:9-306 any fraction of a month may be considered as a whole month. [L 1993, c 350, pt of §1]



§412:9-308 - Repayment terms.

§412:9-308  Repayment terms.  Nothing in this article shall prohibit loans with a demand feature, including but not limited to a single payment demand loan. [L 1993, c 350, pt of §1]



§412:9-309 - Assignments, sale or pledge of loans.

§412:9-309  Assignments, sale or pledge of loans.  Any loan made under this article may be assigned, sold, or pledged in whole or in part to any person.  That person may charge, contract for, and receive interest on, and enforce the terms of, the loan to the same extent permitted except for the assignment, sale, or pledge; provided that no loan shall be assigned, sold or pledged to another person doing business in the State unless that other person is a financial institution or has the right to charge, contract for, or receive interest at the same interest rate and on the same terms as provided for in the loan, and if there is an assignment or sale, that loan is assigned or sold without recourse.  Notwithstanding the foregoing, any financial services loan company may assign loans to a person or persons that are not financial institutions for purposes of collection of delinquent payments.  That person or persons may enforce the terms of the loan to the same extent as the financial services loan company that originated the loan. [L 1993, c 350, pt of §1]



§412:9-400 - Special powers of a depository financial services loan company.

PART IV.  DEPOSITORY FINANCIAL SERVICES LOAN COMPANIES

§412:9-400  Special powers of a depository financial services loan company.  In addition to the powers granted in parts II and III of this article, depository financial services loan companies, but not nondepository financial services loan companies, shall have the right, power, and privilege to:

(1)  Solicit, accept, and hold deposits from any person, whether or not a resident of or domiciled in this State, and issue documents evidencing the accounts; provided that a depository financial services loan company shall not solicit, accept, or hold demand deposits or authorize a depositor to make transfers by check, draft, debit card, negotiable order of withdrawal, or similar order, payable to third parties;

(2)  Sell fixed rate annuities and collect premiums and fees for the sale or referral of those fixed rate annuities, if the written approval of the commissioner is first obtained.  The depository financial services loan company shall comply with all applicable requirements of chapter 431.  Sales shall be made by a producer licensed pursuant to chapter 431.  In approving any request to sell or refer fixed rate annuities pursuant to this paragraph, the commissioner may impose conditions and restrictions that are in the public interest; and

(3)  Offer gifts, premiums, other considerations, or promotional items to solicit deposits.  Premiums may be offered in lieu of all or part of the interest on deposits. [L 1993, c 350, pt of §1; am L 1996, c 9, §2; am L 2003, c 212, §13]



§412:9-401 - Required reserve for a depository financial services loan company.

§412:9-401  Required reserve for a depository financial services loan company.  (a)  Every depository financial services loan company shall maintain and have on hand at all times a reserve composed of cash and other securities in an amount equal to seven per cent of the depository financial services loan company's liabilities on outstanding deposits with an original term not exceeding one year, and five per cent of the depository financial services loan company's liabilities on outstanding deposits with an original term of one year or more.  The reserve shall not be pledged.  The reserve requirement shall be determined as of the same calendar day in each calendar week and shall be based on the daily average of all outstanding deposits of the immediate preceding seven calendar days.  During the succeeding seven calendar day period beginning with each determination date, the average daily balance of the reserve shall equal or exceed the reserve amount so determined.  Determination of the reserve requirement shall be computed within two working days after the determination date.

(b)  Cash reserves shall be limited to cash on hand, cash in federal reserve banks, federal home loan banks, and federally insured financial institutions, and direct obligations of the United States, this State or its counties.  Cash reserves may be deposited in United States branches of non-United States banks, with the written approval of the commissioner.  The cash reserve shall at all times be at least fifty per cent of the reserve required by this section.

(c)  Other securities used as reserves shall be limited to obligations of the United States and its agencies and of this State and its counties that qualify as permitted investments under sections 412:9-409(a)(1) and (2) and 412:9-409(b), reverse repurchase agreements whereby the depository financial services loan company has purchased obligations of the United States under terms which require the seller to repurchase the obligations of the United States for cash on demand or in not less than thirty days, bankers acceptances, irrevocable lines of credit of one year or more approved by the commissioner, and securities listed on the New York or the American stock exchanges or the National Market System of the NASDAQ Stock Market.  Not more than twenty-five per cent of the total reserve shall be held in securities listed on the New York or American stock exchanges, or the National Market System of the NASDAQ Stock Market.

(d)  If the reserve or cash reserve portion of the reserve of any depository financial services loan company falls below the amount required by this section, the depository financial services loan company shall promptly take action to correct the deficiency.  Upon discovery of any deficiency, the depository financial services loan company shall notify the commissioner of the deficiency and inform the commissioner of any action being taken to correct the deficiency.  If the deficiency has not been corrected, the commissioner may in writing direct the depository financial services loan company to take action necessary to cure the deficiency. [L 1993, c 350, pt of §1; am L 1999, c 264, §1; am L 2001, c 170, §11]



§412:9-402 - Membership in federal home loan bank.

§412:9-402  Membership in federal home loan bank.  Any depository financial services loan company may become a member of a federal home loan bank organized under authority of the Federal Home Loan Bank Act, or any successor or similar systems of federal home loan banks established by Congress, and may purchase and hold the shares of such federal home loan bank.  The depository financial services loan company may have and exercise all powers not in conflict with the laws of this State incident to such membership; provided, however, that notwithstanding such membership the depository financial services loan company and its directors, officers, and shareholders shall continue to be subject to all liabilities and duties imposed upon them by any law of this State. [L 1993, c 350, pt of §1]



§412:9-403 - Service corporations.

§412:9-403  Service corporations.  Subject to the approval of the commissioner, one or more depository financial services loan companies may form and own a service corporation only under the following conditions:

(1)  The depository financial services loan company or companies participating in the formation of the service corporation are in and will remain in a safe and sound condition, and the depository financial services loan company's or companies' solvency will not be adversely affected by the formation or ownership of the service corporation;

(2)  A depository financial services loan company may not own or invest in any capital stock, securities, or other interest of a service corporation if, together with its investment in the capital stock, securities, or other interest of any other service corporations, its aggregate outstanding investment in all service corporations will exceed fifty per cent of the depository financial services loan company's capital and surplus;

(3)  No service corporation may be formed except upon written approval by the commissioner of an application submitted in a form satisfactory to the commissioner.  The approval shall be subject to the written acknowledgment by the applicant that the service corporation shall be subject to:

(A)  The supervision of the commissioner;

(B)  Examination pursuant to this section; and

(C)  Any other terms and conditions as the commissioner deems appropriate;

(4)  Every service corporation shall permit the commissioner to examine its books, records, and activities from time to time, to the extent and whenever the commissioner deems necessary to determine the propriety of any investment by a depository financial services loan company in the service corporation and whether the activities of the service corporation pose a significant risk of loss to the parent depository financial services loan company.  The service corporation shall pay the entire cost of the examination.  In addition, a service corporation, at its sole expense, shall cause an independent audit to be made of its books, records, and activities if and when deemed necessary by the commissioner;

(5)  A service corporation may engage in any activity permitted to its parent depository financial services loan company and any other activity as the commissioner may approve;

(6)  A service corporation may engage in permitted activities directly or through one or more subsidiaries or joint ventures;

(7)  Whenever a service corporation engages in an activity that is not permitted under this section, and because of the activity a depository financial services loan company's investment in the service corporation would be improper, within ninety days following written notice from the commissioner to the depository financial services loan company:

(A)  The improper activity shall be discontinued; or

(B)  The depository financial services loan company shall divest itself of its ownership or investment in the service corporation.

The service corporation or the depository financial services loan company may appeal the commissioner's decision and request a hearing in accordance with chapter 91; and

(8)  The depository financial services loan company shall notify the commissioner in writing within five days of closing a service corporation.  The notification shall provide the date of closing, the reasons for the closure, and the means by which the assets and liabilities of the service corporation were disposed. [L 1993, c 350, pt of §1; am L 2006, c 228, §42]

Rules of Court

Appeals, see HRCP rule 72.



§412:9-404 - Limitation on loans and extensions of credit to one borrower.

§412:9-404  Limitation on loans and extensions of credit to one borrower.  (a)  No depository financial services loan company shall permit a person to become indebted or liable to it, either directly or indirectly, on loans and extensions of credit in a total amount outstanding at any one time in excess of twenty per cent of the depository financial services loan company's capital and surplus; provided that such aggregate amount may be increased to one hundred per cent of the depository financial services loan company's capital and surplus if the loans and extensions of credit made to the person in excess of twenty per cent of the depository financial services loan company's capital and surplus are fully secured by real property as provided in section 412:9‑405.

(b)  The limitations set forth in this section shall not apply to:

(1)  Loans and extensions of credit to the extent secured by a pledge or security interest in a deposit account in the lending depository financial services loan company; and

(2)  Loans and extensions of credit secured by the interest-bearing obligations of the United States or those for which the faith and credit of the United States are distinctly pledged to provide for the payment of principal and interest thereof or of the State or any county or municipal or political subdivision of this State, issued in compliance with the laws of this State, where the market value of the security shall be at any time not less than one hundred five per cent of the face amount of the loans and extensions of credit. [L 1993, c 350, pt of §1]



§412:9-405 - Loans and extensions of credit fully secured by real property.

§412:9-405  Loans and extensions of credit fully secured by real property.  (a)  For loans and extensions of credit fully secured by real property other than unimproved raw land, a depository financial services loan company may advance, directly or indirectly, up to and including ninety-five per cent of the appraised value or real property evaluation required under the Federal Deposit Insurance Act and the rules and regulations of the Federal Deposit Insurance Corporation of the real property securing the loan and extension of credit.  The principal amount of the loan and extension of credit shall be added together with the outstanding balances of all prior liens on the real property to determine the ninety-five per cent loan-to-value ratio.

(b)  For loans and extensions of credit fully secured by mortgages on unimproved raw land, the maximum loan-to-value ratio shall not exceed seventy per cent of the appraised value or real property evaluation required under the Federal Deposit Insurance Act and the rules and regulations of the Federal Deposit Insurance Corporation of the unimproved raw land.  Parcels of land with direct access by road and served by electric power shall not be deemed unimproved raw land.

(c)  Notwithstanding the provisions of subsections (a) and (b), depository financial services loan companies, which make loans fully secured by real property in excess of twenty per cent of their capital and surplus, shall obtain appraisals of the real property securing those loans. [L 1993, c 350, pt of §1; am L 1995, c 17, §1]



§412:9 406 - REPEALED.

§412:9‑406  REPEALED.  L 1995, c 17, §2.



§412:9-407 - Limits on transactions with affiliates, executive officers, directors or principal shareholders.

§412:9-407  Limits on transactions with affiliates, executive officers, directors or principal shareholders.  No depository financial services loan company shall make any loan and extension of credit or engage in any transaction in violation of section 18j of the Federal Deposit Insurance Act, 12 U.S.C. §1828(j) or sections 22(g), 22(h), 23A or 23B of the Federal Reserve Act, 12 U.S.C. §§375a, 375b, 371c and 371c‑1. [L 1993, c 350, pt of §1]



§412:9-408 - General requirement for investments.

§412:9-408  General requirement for investments.  (a)  A depository financial services loan company shall make investments that are consistent with prudent banking practices and in compliance with all applicable federal and state law.

(b)  The board of directors of a depository financial services loan company and any other person charged with the responsibility of investing the depository financial services loan company's assets shall exercise such reasonable diligence, discretion, judgment, and intelligence as would be expected of a prudent investor.  Among other things, they shall not engage in speculative or unsound investments, and they shall at all times consider the probable safety as well as the probable income of the capital being invested.

(c)  The board of directors shall establish written investment policies. [L 1993, c 350, pt of §1]



§412:9-409 - Permitted investments.

§412:9-409  Permitted investments.  (a)  To the extent specified in this subsection, a depository financial services loan company may invest its own assets in:

(1)  Securities and obligations of the United States government and any agency of the United States government whose debt obligations are fully and explicitly guaranteed as to the timely payment of principal and interest by the full faith and credit of the United States, including without limitation Federal Reserve Banks, the Government National Mortgage Association, the Department of Veterans Affairs, the Federal Housing Administration, the United States Department of Agriculture, the Export-Import Bank, the Overseas Private Investment Corporation, the Commodity Credit Corporation, and the Small Business Administration;

(2)  Bonds, notes, mortgage backed securities, and other debt obligations of the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks;

(3)  Securities and obligations of United States government-sponsored agencies which are originally established or chartered by the United States government to serve public purposes specified by the Congress but whose debt obligations are not explicitly guaranteed by the full faith and credit of the United States, including without limitation Banks for Cooperatives, the Federal Agricultural Mortgage Corporation, Federal Farm Credit Banks, Federal Intermediate Credit Banks, Federal Land Banks, the Financing Corporation, the Resolution Funding Corporation, the Student Loan Marketing Association, the Tennessee Valley Authority, the United States Postal Service, and securities and obligations of the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks that are not bonds, notes, mortgage backed securities, or other debt obligations of the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks; provided that the total amount invested in obligations of any one issuer shall not exceed twenty per cent of the depository financial services loan company's capital and surplus; and

(4)  Securities and obligations of quasi-United States governmental institutions, including without limitation the International Bank for Reconstruction and Development (World Bank), the Inter-American Development Bank, the Asian Development Bank, the African Development Bank, the European Investment Bank, and other multilateral lending institutions in which the United States government is a shareholder or contributing member; provided that the total amount invested in any one issuer shall not exceed twenty per cent of the depository financial services loan company's capital and surplus.

(b)  A depository financial services loan company may invest its own assets in bonds, securities, or similar obligations issued by this State or any county of this State, through an appropriate agency or instrumentality.

(c)  To the extent specified in this subsection, a depository financial services loan company may invest its own assets in bonds or similar obligations issued by any state of the United States other than this State, the District of Columbia, or any territory or possession of the United States, by municipal governments of these states, territories, or possessions, or by any foreign country or political subdivision of that country; provided that:

(1)  The bond, note, or warrant has been issued in compliance with the constitution and laws of that government;

(2)  There has been no default in payment of either principal or interest on any of the general obligations of that government for a period of five years immediately preceding the date of the investment; and

(3)  The total amount invested in the obligations of any one issuer by a depository financial services loan company shall not exceed twenty per cent of the depository financial services loan company's capital and surplus.

(d)  To the extent specified in this subsection, a depository financial services loan company may invest its own assets in notes, bonds, and other obligations of any corporation which at the time of the investment is incorporated under the laws of the United States or any state or territory thereof or the District of Columbia; provided that the aggregate amount invested by a depository financial services loan company under this subsection and subsections (e) and (g)(3) in any one corporation shall not exceed twenty per cent of the depository financial services loan company's capital and surplus.

(e)  To the extent specified in this subsection, a depository financial services loan company may invest its own assets in securities of investment grade quality.  The term "investment grade" means notes, bonds, certificates of interest or participation, beneficial interests, mortgage or receivable-related securities, and other obligations that are commonly understood to be of investment grade quality including, without limitation, those securities that are rated within the four highest grades by any nationally-recognized rating service or unrated securities of similar quality as reasonably determined by the depository financial services loan company in its prudent judgment, which may be based in part upon estimates which it believes to be reliable.  Investment grade does not include investments which are predominantly speculative in nature.  The aggregate amount invested by a depository financial services loan company under this subsection and subsections (d) and (g)(3) in any one company or other issuer shall not exceed twenty per cent of the depository financial services loan company's capital and surplus.  Subject to the approval of the commissioner, the twenty per cent limitation shall not apply to investment grade securities secured entirely by mortgage loans originated by the depository financial services loan company.  In approving any transaction under this section, the commissioner may impose any conditions to ensure the safety and soundness of the institution.

(f)  To the extent specified in this subsection, a depository financial services loan company may purchase, hold, convey, sell, or lease real or personal property as follows:

(1)  The real property in or on which the business of the depository financial services loan company is carried on, other space in the same property to rent as a source of income; permanent or vacation residences or recreational facilities for its officers and employees; other real property necessary for the accommodation of the depository financial services loan company's business, including but not limited to parking facilities, data processing centers, and real property held for future use where the depository financial services loan company in good faith expects to utilize the property as depository financial services loan company premises; provided, if the depository financial services loan company ceases to use any real property and improvements thereon for one of the foregoing purposes, it, within five years thereafter, shall sell the real property or cease to carry it as an asset; provided further, the property, without the approval of the commissioner, shall not exceed seventy-five per cent of the depository financial services loan company's capital and surplus;

(2)  Personal property used in or necessary for the accommodation of the depository financial services loan company's business, including but not limited to furniture, fixtures, equipment, vaults, and safety deposit boxes; provided that the depository financial services loan company's investment in furniture and fixtures, without the approval of the commissioner, shall not exceed twenty-five per cent of the depository financial services loan company's capital and surplus;

(3)  Personal property and fixtures which the depository financial services loan company acquires for purposes of leasing to third parties and any real property interests that is incidental thereto;

(4)  Any real property or tangible personal property that may come into its possession as security for loans or in the collection of debts; or that may be purchased by or conveyed to the depository financial services loan company in satisfaction of or on account of debts previously contracted in the course of its business, when the property was held as security by the depository financial services loan company; and

(5)  The seller's interest under an agreement of sale, as that term is defined in sections 501-101.5 and 502-85 including, without limitation, the reversionary interest in the real property and the right to income under the agreement of sale, with or without recourse to the seller.

Except as otherwise authorized in this section, any tangible personal property coming into the possession of any depository financial services loan company pursuant to paragraph (4) shall be disposed of as soon as practicable and, without the written consent of the commissioner, shall not be considered a part of the assets of the depository financial services loan company after the expiration of two years from the date of acquisition.

Except as otherwise authorized in this section, any real property acquired by a depository financial services loan company pursuant to paragraph (4) shall be sold or exchanged for other real property by the depository financial services loan company within five years after title thereto has vested in it by purchase or otherwise, or within any further time that may be extended by the commissioner.

Any depository financial services loan company acquiring any real property in any manner other than provided by this section immediately, upon receiving notice from the commissioner, shall charge the same to profit and loss, or otherwise remove the same from the assets, and when any loss impairs the capital and surplus of the depository financial services loan company, the impairment shall be made good in the manner provided in this chapter.

(g)  To the extent specified in this subsection, a depository financial services loan company may invest its own assets in capital stock of:

(1)  Service corporations as set forth in this article;

(2)  A corporation whose stock is acquired or purchased to save a loss on a preexisting debt secured by the stock; provided, that the stock shall be sold within twelve months of the date acquired or purchased, or within any further time that may be granted by the commissioner;

(3)  Companies listed on the New York or American stock exchanges or on the National Association of Securities Dealers Automated Quotations; provided that the aggregate amount invested by a depository financial services loan company under this paragraph and subsections (d) and (e) in any one corporation shall not exceed twenty per cent of the depository financial services loan company's capital and surplus.

(h)  To the extent specified in this subsection, a depository financial services loan company may invest its own assets in securities issued by a diversified investment management company (as defined in the Investment Company Act of 1940), commonly known as a diversified mutual fund.  The fund must have been in existence for at least five years.  The aggregate amount invested by a depository financial services loan company under this subsection in any one diversified mutual fund shall not exceed twenty per cent of the depository financial services loan company's capital and surplus.

(i)  To the extent specified herein, a depository financial services loan company may invest its own assets in limited partnerships, limited liability partnerships, limited liability companies, or corporations formed to invest in residential properties that will qualify for the low income housing tax credit under section 42 of the Internal Revenue Code of 1986, as amended, and under chapters 235 and 241; provided that the total amount invested by a depository financial services loan company under this subsection in any one limited partnership, limited liability partnership, limited liability company, or corporation shall not, without the prior approval of the commissioner, exceed two per cent of the depository financial services loan company's capital and surplus and the aggregate amount invested under this subsection shall not, without the prior approval of the commissioner, exceed five per cent of the depository financial services loan company's capital and surplus.  In no case shall the aggregate amount invested by a depository financial services loan company under this subsection exceed ten per cent of the depository financial services loan company's capital and surplus. [L 1993, c 350, pt of §1; am L 1995, c 27, §1 and c 48, §4; am L 1997, c 258, §18; am L 2001, c 170, §12; am L 2006, c 228, §43; am L 2009, c 107, §6]

Revision Note

Subsection (i) redesignated pursuant to §23G-15(1).



§412:9-410 - Deposits made by depository financial services loan companies.

§412:9-410  Deposits made by depository financial services loan companies.  A depository financial services loan company may deposit any of its funds with:

(1)  A Federal Reserve Bank or a Federal Home Loan Bank in any amount; or

(2)  Another depository institution; provided that the deposits in any one depository institution do not exceed twenty-five per cent of the depository financial services loan company's capital and surplus, unless otherwise permitted by federal law. [L 1993, c 350, pt of §1; am L 1994, c 107, §17]



§412:9-500 - Prohibitions.

PART V.  NONDEPOSITORY FINANCIAL SERVICES LOAN COMPANIES

§412:9-500  Prohibitions.  Except as otherwise expressly authorized by this chapter or other law, a nondepository financial services loan company shall not solicit, accept, or hold deposits, investment certificates, thrift certificates, or other accounts or instruments identical or similar to a deposit account, nor shall it borrow money in the form of, or issue, promissory notes, debentures, bonds, or other obligations to the public; provided that a nondepository financial services loan company may borrow funds from, and issue its notes, debentures, bonds, or other obligations to financial institutions and other institutional lenders and not more than twenty-five institution-affiliated parties at any one time. [L 1993, c 350, pt of §1; am L 1996, c 9, §3]



§412:10-100 - Definitions.

ARTICLE 10.  CREDIT UNIONS

PART I.  GENERAL PROVISIONS

§412:10-100  Definitions.  The following definitions shall apply in construing this article unless such application would produce a result clearly inconsistent with the context of the statutory provision:

"Capital" means share accounts, membership shares, reserves and undivided earnings.

"Common bond" means persons or groups of persons, including members of the immediate family of persons within such groups, having a similar profession or occupation, being members of the same industry or trade, belonging to the same trade union; being members of the same association, club, or other organization; residing within an identifiable neighborhood, community, rural district, or county; being employed by a common employer; or being employed by the credit union.

"Corporate credit union" means a credit union whose field of membership consists primarily of other credit unions.

"Credit union" means a cooperative, nonprofit association, chartered under this chapter for the purposes of encouraging thrift among its members, creating a source of credit at a fair and reasonable rate of interest, and providing an opportunity for its members to use and control their own money to improve their economic and social condition.

"Credit union service organization" means any organization which is established primarily to serve the needs of its member credit unions, and whose business relates to the daily operations of the credit unions it serves.

"Deposit account" means a balance held by a credit union and established by a member, another credit union or a governmental unit in accordance with standards established by the board of directors of the credit union including balances designated as deposits, deposit certificates, checking accounts or other names.  Ownership of a deposit account does not represent an interest in the capital of the credit union upon dissolution or conversion to another type of institution.  A deposit account is a debt owed by the credit union to the account holder.

"Federal power" means any activity, right, privilege, or immunity granted to any federal credit union under any federal statute, rule, regulation, interpretation, or court decision.

"Field of membership" means the group or category of persons eligible for membership in a credit union who share a common bond.

"Fixed asset" means a structure, land, computer hardware and software, and equipment.

"Insolvent" means the condition that results when the cash value of assets realizable in a reasonable time is less than the liabilities that must be met within that time.

"Membership share" means a balance held by a credit union and established by a member in accordance with standards specified by the credit union.  Each member may own only one membership share.  Ownership of a membership share confers membership and voting rights.

"Members of the immediate family" shall be defined in the credit union's bylaws and may include persons related by blood or marriage, as well as foster and adopted children.

"Reserves" means allocations of retained earnings and includes regular and special reserves, except for any allowances for loan losses and investment losses.

"Residential real property" means real property on which is situated a dwelling unit comprised of not more than four family units, the primary use of which is occupancy as a home, and includes, without limitation, a condominium or cooperative apartment.

"Share" or "share account" means a balance held by a credit union and established by a member in accordance with standards specified by the credit union including balances designated as "regular shares," "share draft accounts," "share certificates," "membership shares" or other names.  Ownership of a share account represents an interest in the capital of the credit union upon dissolution or conversion to another type of institution. [L 1993, c 350, pt of §1]



§412:10-101 - Necessity for credit union charter.

§412:10-101  Necessity for credit union charter.  Except as expressly permitted by federal law or this chapter, no person shall engage in the business of a credit union, represent itself as a credit union, use a name or title containing the phrase "credit union" or any derivation thereof, or control any other person engaging in the business of a credit union. [L 1993, c 350, pt of §1; am L 2002, c 40, §33]



§412:10 102 - Capital stock or surplus.

§412:10‑102  Capital stock or surplus.  A credit union shall have no capital stock, and shall have no minimum paid-in capital or surplus requirement. [L 1993, c 350, pt of §1]



§412:10-103 - Application for charter.

§412:10-103  Application for charter.  (a)  Five or more residents of this State who share a common bond may file an application with the commissioner to engage in the business of a credit union.

(b)  The application shall contain the following information, unless waived by the commissioner:

(1)  The proposed name of the credit union;

(2)  Proposed lease agreements for its principal office;

(3)  The territory in which the proposed credit union will operate;

(4)  A business plan;

(5)  Employment history, education, management experience, and other biographical information for all original chartering applicants, and proposed executive officers of the credit union;

(6)  Proposed policies regarding loans, investments, operations, accounting, recordkeeping, and applicable federal and state consumer laws;

(7)  Information necessary to conduct a criminal history record check in accordance with section 846-2.7 of each of the original chartering applicants and proposed executive officers of the credit union, accompanied by payment of the applicable fee for each record check to be conducted; and

(8)  Any other information that the commissioner may require.

(c)  The application shall be submitted on a form prescribed by the commissioner.  The application shall be accompanied by a fee as the commissioner shall establish by rule, no part of which shall be refundable. [L 1993, c 350, pt of §1; am L 2008, c 196, §8]



§412:10-104 - Articles and bylaws.

§412:10-104  Articles and bylaws.  (a)  The applicants shall file with the commissioner proposed articles of association and bylaws as a part of the application for organization.

(b)  The articles of association shall contain, but shall not be limited to the following provisions:

(1)  Name and location of the proposed credit union;

(2)  Name and addresses of the chartering applicants and the number of shares subscribed by each;

(3)  Proposed field of membership, specified in detail; and

(4)  Term of the existence of the credit union, which may be perpetual.

(c)  The bylaws shall contain provisions for the general government of the credit union which are consistent with the requirements of this article.

(d)  In order to simplify the organization of credit unions, the commissioner shall cause to be prepared model articles of association and bylaws, consistent with this article, which may be used by credit union organizers for their guidance.  Such articles of association and bylaws shall be available to persons desiring to organize a credit union. [L 1993, c 350, pt of §1]



§412:10-105 - Disclosure of information.

§412:10-105  Disclosure of information.  The identity of each original chartering applicant, and any information which is not confidential shall be available to the public.  The original [chartering] applicants may request in writing that information be kept confidential.  The original chartering applicants shall designate and separate any matter which the original chartering applicants claim is confidential and shall submit a separate statement providing the reasons and authority for the request for confidential treatment.  The failure by the original chartering applicants to request confidential treatment and designate and separate the confidential matter shall preclude any objection or claim for wrongful disclosure of the same.  Information determined by the commissioner to be confidential, pursuant to the original chartering applicants' request or otherwise, shall not be available to the public. [L 1993, c 350, pt of §1]



§412:10-106 - Deposit and share insurance.

§412:10-106  Deposit and share insurance.  (a)  The organizers of the proposed credit union shall apply for insurance on share and deposit accounts from the National Credit Union Administration or any successor governmental agency.

(b)  No credit union shall transact any credit union business until it has received federal insurance of its share and deposit accounts.

(c)  A corporate credit union shall be exempt from the requirements of this section. [L 1993, c 350, pt of §1]



§412:10-107 - Grant of approval.

§412:10-107  Grant of approval.  (a)  Approval of the application for charter shall be granted if the commissioner finds that:

(1)  The proposed credit union will be formed for legitimate purposes contemplated by this article;

(2)  The qualifications, character, experience, and general fitness of the original chartering applicants and proposed executive officers are such as will command public confidence.  For purposes of this section, the commissioner may presume that in the absence of credible evidence to the contrary, an original chartering applicant or proposed executive officer is of good character and is qualified to participate in the affairs of the proposed credit union.  Such presumption may be rebutted by evidence to the contrary, including without limitation a finding that such applicant or executive officer has:

(A)  Been convicted of, or has pleaded nolo contendere to, any crime involving an act of fraud or dishonesty;

(B)  Consented to or suffered a judgment in any civil action based upon conduct involving an act of fraud or dishonesty;

(C)  Consented to or suffered the suspension or revocation of any professional, occupational, or vocational license based upon conduct involving an act of fraud or dishonesty;

(D)  Wilfully made or caused to be made in any application or report filed with the commissioner, or in any proceeding before the commissioner, any statement which was at the time and in the light of the circumstances under which it was made false or misleading with respect to any material fact, or has wilfully omitted to state in any application or report any material fact which was required to be stated therein; or

(E)  Wilfully committed any violation of, or has wilfully aided, abetted, counseled, commanded, induced, or procured the violation by any other person of, any provision of this chapter or of any rule or order issued under this chapter;

(3)  The characteristics of the common bond of the proposed field of membership set forth in the proposed articles of association are favorable to the economic viability of the proposed credit union;

(4)  The proposed operations of the credit union will be conducted in a safe and sound manner; and

(5)  The articles of association and bylaws are in compliance with this article.

(b)  Upon approval of the application by the commissioner, the credit union shall be a body corporate and as such, subject to the limitations herein contained, shall be vested with all the powers and charged with all the liabilities conferred and imposed by this article.

(c)  In granting approval of the application, the commissioner may impose such conditions and restrictions as shall be in the public interest, including without limitation requiring the applicants to fulfill representations contained in their application and agreements made with the commissioner during the application process.

(d)  Upon issuance of a charter, the commissioner shall return the articles of association and bylaws to the applicants or their representatives.  The original articles and bylaws shall be preserved in the permanent files of the credit union.

(e)  The applicants shall not transact any credit union business until the application has been approved by the commissioner and a charter has been issued. [L 1993, c 350, pt of §1]



§412:10-108 - Denial of charter.

§412:10-108  Denial of charter.  If the commissioner is not satisfied that the applicant meets all the criteria set forth for approval, the commissioner shall issue a written decision denying the applicant's application for charter.  An applicant who is denied approval may request a hearing before the commissioner in accordance with chapter 91.  Any final decision of the commissioner denying an applicant a charter may be appealed to the circuit court as provided in chapter 91. [L 1993, c 350, pt of §1]

Rules of Court

Appeals, see HRCP rule 72.



§412:10-109 - Membership.

§412:10-109  Membership.  (a)  The membership of a credit union shall consist of those persons who share a common bond set forth in the articles of association, have been duly admitted members, have paid any required one-time or periodic membership fee, or both, have subscribed to one or more shares and have complied with such other requirements as the articles of association and bylaws specify.

(b)  Organizations comprised primarily of individuals who are eligible for membership in the credit union, and corporations whose total number of stockholders or whose majority stockholders are comprised primarily of such individuals, may be admitted to membership in the same manner and under the same conditions as individuals.  Likewise, organizations one of whose principal functions is to provide services to persons who are eligible for membership in the credit union may be admitted to membership.  Other organizations having a commonality of interest with the credit union may be admitted to membership with the approval of the commissioner.

(c)  Any credit union organized under this article may accept as a member any other credit union organized under this chapter or federal law.

(d)  The board of directors shall act on all membership applications, unless the board has appointed one or more membership officers, who shall be empowered to approve or disapprove membership applications according to criteria established in the bylaws and under the direction of the board.  A record of the actions taken by a membership officer shall be made available in writing to the board of directors for inspection.  Any person whose application has been disapproved may appeal such decision to the board in writing.

(e)  Members who cease to be eligible for membership may be permitted to retain their membership in the credit union, under reasonable standards established by the board of directors.

(f)  The members of a credit union shall not be personally or individually liable for the payment of the credit union's debts solely by virtue of holding membership.

(g)  The board of directors may expel a member from membership in the credit union, if such member fails to comply with the articles, bylaws, rules, or regulations of the credit union, any law applicable to the credit union, or for any other just cause; provided that no member may be expelled unless:

(1)  The member has been informed in writing of the reasons for the expulsion;

(2)  The member has, upon request, a reasonable opportunity to present evidence and argue against the expulsion, before a hearing panel consisting of the board of directors and the supervisory committee; and

(3)  If the hearing is requested, a majority of the hearing panel votes to expel the member.

The amounts paid by an expelled member for shares of the credit union shall be paid to such member after deducting any amounts due by such member to the credit union; provided that such expulsion shall not relieve the expelled member from any remaining liability to the credit union.

(h)  Any proposed change to a credit union's field of membership, whether it is an addition, deletion, or simple update, shall require the prior written approval of the commissioner.  Upon receipt of the commissioner's approval, the change shall be reflected formally in the credit union's articles of association. [L 1993, c 350, pt of §1; am L 1995, c 57, §1]



§412:10-110 - Membership meetings.

§412:10-110  Membership meetings.  (a)  A credit union shall hold annual and special meetings of members when and as required by its bylaws.  The bylaws shall provide that members be given reasonable notice of a meeting.  A quorum for conducting any business at any meeting shall be fifteen members, and when not inconsistent with the other provisions of this article, a majority of all votes cast at any duly constituted meeting shall determine any question.

(b)  At any meeting the members may:

(1)  Decide any question properly raised at the meeting;

(2)  Amend the bylaws if the notice of meeting has specified the questions to be considered; or

(3)  Act on any matters as provided by the bylaws. [L 1993, c 350, pt of §1]



§412:10-111 - Voting.

§412:10-111  Voting.  (a)  Persons eligible to vote at a credit union meeting shall be:

(1)  A member for at least three months; provided, that during the first twelve months of the existence of the credit union, this requirement shall not apply; and

(2)  In compliance with all other voting requirements as provided by the bylaws.

(b)  Each member shall have only one vote, regardless of the number or type of shares of the credit union such member owns.  A credit union member other than a natural person may vote through an agent designated for the purpose.

(c)  No member shall be entitled to vote by proxy.

(d)  Notwithstanding anything in this section, credit unions may, if the bylaws of the credit union so provide, conduct elections by mail or allow voting by absentee ballot; provided that all ballots shall be signed by the voting member and shall be valid only for the designated meeting.

(e)  The board of directors may establish a minimum age, not greater than eighteen years of age, as a qualification of eligibility to vote at meetings of the members or to hold office, or both. [L 1993, c 350, pt of §1]



§412:10-112 - Board of directors.

§412:10-112  Board of directors.  (a)  The governing body of a credit union shall be its board of directors.  The board shall consist of an odd number of directors, at least five in number, to be elected annually by and from the members as the bylaws provide.  All members of the board shall hold office for such terms as the bylaws provide.  The terms of office may be staggered so that an approximately equal number expire each year.  Any vacancy occurring on the board shall be filled until the next annual election by appointment by the remainder of the directors.  At all board meetings a majority of the board shall constitute a quorum.  The board shall have such power, authority, duties, and responsibilities vested in and imposed on directors by law.

(b)  At their first meeting after the annual meeting of the members, the directors shall elect from their number the board officers specified in the bylaws.  The bylaws shall specify the specific duties of each of the board officers.  The terms of the board officers shall be one year, or until their successors are chosen and have been duly qualified.

(c)  Notwithstanding any other provision of this article, a credit union may use any titles it chooses for the officials holding the positions described in this article, as long as such titles are not misleading.

(d)  The board of directors may appoint from its own number an executive committee, consisting of not less than three directors, which may be authorized to act for the board in all respects, subject to any conditions or limitations prescribed by the board.

(e)  The board of directors shall meet at least once a month and shall have the general direction and control of the affairs of the credit union.  The board may meet at other times as is necessary.  Minutes shall be kept of all meetings of the board of directors.

(f)  In addition to the duties found elsewhere in this article, it shall be the special duty of the board of directors to:

(1)  Authorize the employment and compensation of the president who will act as the chief executive officer of the credit union and be in active charge of its operations.  The president shall hire such other persons necessary to carry on the business of the credit union;

(2)  Purchase adequate fidelity coverage for the president and for other officers and employees handling or having custody of funds or property;

(3)  Approve an annual operating budget for the credit union;

(4)  Authorize the conveyance of property;

(5)  Borrow or lend money to carry on the functions of the credit union;

(6)  Appoint any special committees deemed necessary; and

(7)  Perform such other duties as the members from time to time direct, and perform or authorize any action not inconsistent with this chapter and not specifically reserved by the bylaws for the members. [L 1993, c 350, pt of §1]



§412:10-113 - No compensation of directors or committee members.

§412:10-113  No compensation of directors or committee members.  No member of the board, no officer of the board other than the treasurer, and no member of any committee, other than an employee, shall be compensated for services; provided that reasonable life, health, accident, similar insurance protection, and the reimbursement of reasonable expenses incurred in the execution of the duties of the position shall not be considered compensation. [L 1993, c 350, pt of §1]



§412:10-114 - Credit committee.

§412:10-114  Credit committee.  (a)  If the bylaws provide for a credit committee, the board of directors may appoint or the members may elect a credit committee.  The credit committee shall consist of an odd number of members of the credit union, not less than three, but which shall not include more than one loan officer.  The bylaws shall specify the number, qualifications, terms and other conditions of service of the credit committee.  The board of directors shall fill any vacancies in the credit committee until successors are appointed or elected at the next annual election.

(b)  The credit committee shall have general supervision of all loans to members, unless that function is delegated to a credit manager.  It may approve or disapprove loan applications, subject to written policies established by the board of directors.

(c)  The credit committee shall meet as often as the credit union's business requires to consider applications for loans or to review the work of the loan officers.  A majority of committee members shall constitute a quorum, and except for those loans or lines of credit required to be approved by the board of directors, the vote of a majority present at any duly constituted meeting shall constitute the decision of the committee. [L 1993, c 350, pt of §1]



§412:10-115 - Credit manager.

§412:10-115  Credit manager.  If the bylaws provide, the board of directors may appoint a credit manager in addition to or in lieu of a credit committee, subject to the direct supervision of the president of the credit union.  The president may also be the credit manager.  The credit manager may approve or disapprove loan applications, subject to written policies established by the board of directors. [L 1993, c 350, pt of §1]



§412:10-116 - Loan officers.

§412:10-116  Loan officers.  (a)  The board of directors, and if given such power by the board, the credit committee or the credit manager, may appoint one or more loan officers, who may be empowered to approve or disapprove loan applications, subject to written policies established by the board of directors.  Not more than one member of any credit committee may serve as a loan officer.  Each loan officer shall report to the credit committee or credit manager any action taken on a loan application within seven days after the filing thereof.

(b)  A member whose application was disapproved by a loan officer may appeal such action to the credit committee, the credit manager or the board of directors, as provided by the bylaws. [L 1993, c 350, pt of §1]



§412:10-117 - Supervisory committee.

§412:10-117  Supervisory committee.  (a)  Within thirty days following each annual election, the board of directors shall appoint a supervisory committee consisting of no fewer than three and not more than five members, one of whom may be a director other than the treasurer.  The bylaws shall specify the qualifications, terms and other conditions of service of the supervisory committee.  The board of directors shall fill vacancies in the supervisory committee until successors are appointed after the next annual election.

(b)  The supervisory committee shall make or cause to be made an annual audit of the books and affairs of the credit union, and such supplementary audits as the board or the commissioner may require; provided that the supervisory committee shall hire a certified public accountant or other qualified person or firm to conduct the audit if any of the following conditions exist:

(1)  The supervisory committee has not conducted an annual supervisory committee audit;

(2)  The board of directors or the commissioner deems an outside audit necessary; or

(3)  The credit union has experienced persistent and serious recordkeeping or accounting deficiencies in violation of the requirements of sections 412:3-108 or 412:3-111 which continue past a usual, expected or normal period of time.

The committee shall submit a report of each such audit to the board of directors and upon request, to the commissioner, and a summary of the report to the members at the next annual membership meeting of the credit union.

(c)  The supervisory committee shall cause the passbooks and accounts of the members to be verified with the records of the credit union from time to time, and not less frequently than once every two years.  The supervisory committee shall make or cause to be made such supplementary audits, examinations, and verifications of members' accounts as it deems necessary or as are required by the commissioner or the board of directors, and submit reports of these supplementary audits to the board of directors. [L 1993, c 350, pt of §1]



§412:10-118 - Record of officials.

§412:10-118  Record of officials.  Within thirty days after election or appointment, a record of the names and addresses of the members of the board and such other committees and officers, as required by the commissioner, shall be filed with the division of financial institutions. [L 1993, c 350, pt of §1]



§412:10-119 - Conflicts of interest.

§412:10-119  Conflicts of interest.  No director, committee member, officer, agent or employee of the credit union shall in any manner, directly or indirectly, participate in the deliberation upon or the determination of any question affecting that person's pecuniary interest or the pecuniary interest of any corporation, partnership, or association (other than the credit union) in which that person is directly or indirectly interested. [L 1993, c 350, pt of §1]



§412:10-120 - Suspension or removal of officials.

§412:10-120  Suspension or removal of officials.  (a)  The supervisory committee by a two-thirds vote of the entire committee may suspend any member of the credit committee or the credit manager and shall report such action to the board of directors.  The board shall meet not less than seven nor more than twenty-one days after such suspension to take appropriate action.  The suspended person shall have the right to appear and be heard at the meeting.

(b)  The supervisory committee by a two-thirds vote of the entire committee may suspend any officer or any member of the board of directors until the next members' meeting, which shall be held not less than seven nor more than twenty-one days after such suspension.  At such meeting the suspended person shall have the right to appear and be heard.  The suspension shall be acted upon by the members and the person shall be removed for cause from or restored to office.

(c)  The board of directors by a two-thirds vote of those present at a meeting may suspend or remove any member of the supervisory committee or of the credit committee for failure to perform duties in accordance with this chapter, the articles of association, or the bylaws.  The committee member shall have the right to appear and be heard at such meeting. [L 1993, c 350, pt of §1]



§412:10-121 - Central credit unions.

§412:10-121  Central credit unions.  (a)  Central credit unions may be chartered under this article and shall enjoy all powers of other credit unions chartered under this article and be subject to all provisions of this article not inconsistent with this section.

(b)  A central credit union is a credit union whose field of membership includes the following:

(1)  Officers, directors, committee members and employees of credit unions organized under this article or any other credit union law;

(2)  Officers, directors and employees of associations of credit unions;

(3)  Employees of federal or state government agencies responsible for the supervision of credit unions in this State;

(4)  Persons in the field of membership of liquidated credit unions or of credit unions which have entered into or will enter into voluntary or involuntary liquidation proceedings;

(5)  Employees of an employer having an insufficient number of employees to form or conduct the affairs of a separate credit union; and

(6)  Members of the immediate families of persons qualifying for membership under this subsection. [L 1993, c 350, pt of §1]



§412:10-122 - Taxation.

§412:10-122  Taxation.  (a)  All credit unions, now or hereafter chartered under this chapter shall have the same immunity from state and local taxation that federally chartered credit unions have from time to time under the laws of the United States government.  Any credit union organized under this chapter shall be exempt from all taxation now or hereafter imposed by this State or any taxing authority within this State.  No law which taxes corporations in any form shall apply to such credit union, except that any real property and personal services provided to the credit union shall be subject to taxation to the same extent as other similar property is taxed.

(b)  The participation by a credit union in any government program providing unemployment, social security, old age pension or other benefits shall not be deemed a waiver of the taxation exemption hereby granted. [L 1993, c 350, pt of §1]

Cross References

Taxation of banks and other financial corporations, see chapter 241.



§412:10-123 - Fiscal year.

§412:10-123  Fiscal year.  The fiscal year of every credit union organized under this article shall end at the close of business on December 31. [L 1993, c 350, pt of §1]



§412:10-124 - Conducting business outside this State.

§412:10-124  Conducting business outside this State.  A credit union organized under this article may conduct business outside of this State in other states or territories where it is permitted to conduct business as a credit union. [L 1993, c 350, pt of §1]



§412:10-125 - Credit union advisory board.

§412:10-125  Credit union advisory board.  (a)  There shall be a credit union advisory board consisting of five members appointed pursuant to section 26-34 by the governor who shall also designate the chairperson of the board.  There shall be at least one member from each of the counties who shall serve for four years.  The terms of the members shall be staggered and shall expire as follows: one on December 31 after the year that this chapter becomes law and one at the end of each succeeding calendar year thereafter.  The governor shall appoint persons of tested credit union experience and who are members of credit unions operating under this chapter.  However, until such time that there are credit unions operating under this chapter, the governor may make appointments to the board of persons with tested credit union experience from any credit union operating in this State.

(b)  The powers and duties of the board shall include, but not be limited to:

(1)  Advising the commissioner and others in improving the operations and supervision of credit unions;

(2)  Making necessary recommendations as to procedural rules pursuant to chapter 91;

(3)  Proposing laws and rules to safeguard the interest of depositors and members;

(4)  Promoting the extension of credit at the lowest possible rates and cooperating with every group of people who may be or may become interested in the formation and development of a credit union under this article;

(5)  Keeping detailed minutes of each board meeting; and

(6)  Other duties designated by the commissioner or as provided by this article.

(c)  Board meetings shall be held at such times and places as shall be determined by the chairperson and the commissioner.  Meetings may be called as needed, either by the chairperson, the commissioner, or a majority of the board members.

(d)  Three members of the board shall constitute a quorum at any meeting and a majority vote of those present shall prevail.  No member of the board shall be qualified to act in any matter involving a credit union of which the advisory board member is an officer, director, committee person, member, employee, or to which the board member is indebted.  The members of the board shall serve without compensation but shall be reimbursed through the office of the commissioner for expenses incurred in the performance of their duties. [L 1993, c 350, pt of §1; gen ch 1993]

Note

Effective date of L 1993, c 350 is July 1, 1993.



§412:10-200 - General powers.

PART II.  POWERS OF CREDIT UNIONS

§412:10-200  General powers.  (a)  Except as expressly prohibited or limited by this chapter, a credit union shall have the power to issue shares, solicit, accept and hold deposits, and engage in any activities which are usual or incidental to the business of a credit union.  In addition to the powers mentioned elsewhere in this article, a credit union may:

(1)  Enter into contracts of any nature;

(2)  Sue and be sued;

(3)  Adopt, use and display a common seal;

(4)  Acquire, lease, hold, assign, pledge, hypothecate, sell, or otherwise dispose of property, either in whole or in part, necessary or incidental to its operations;

(5)  Offer to its members, public unit accounts and other credit unions, shares, share certificates, share drafts, deposits, as provided in this article;

(6)  Make loans and extensions of credit of any kind, whether unsecured or secured by real or personal property of any kind or description;

(7)  Borrow from any source within or without the State; provided that a credit union shall notify the commissioner in writing of its intention to borrow in excess of an aggregate of fifty per cent of its capital;

(8)  Discount or sell any of the credit union's assets, and purchase the assets of another credit union;

(9)  Offer related financial services, including, but not limited to, electronic fund transfers, safe deposit boxes, leasing and correspondent arrangements with other financial institutions;

(10)  Hold membership in other credit unions organized under this or other laws, in service centers, and in associations and organizations controlled by or fostering the interests of credit unions, including a central liquidity facility organized under state or federal law;

(11)  Engage in activities and programs as requested by any governmental unit, subject to approval by the board of directors and not inconsistent with this article;

(12)  Act as fiscal agent for and receive payments on share and deposit accounts from a governmental unit;

(13)  Make contributions to any nonprofit civic, charitable or service organizations; and

(14)  Make investments as permitted under this article.

(b)  A credit union may exercise all incidental powers that are necessary or requisite to enable it to effectively carry out its purposes. [L 1993, c 350, pt of §1]



§412:10-201 - Powers granted under federal law.

§412:10-201  Powers granted under federal law.  (a)  In this section "federal power" means any activity, right, privilege, or immunity granted to a federal credit union under any federal statute, rule, regulation, interpretation or court decision.

(b)  Any credit union desiring to acquire any federal power, shall file an application with the commissioner.  The application shall indicate the applicable federal statute, rule, regulation, interpretation or court decision, the extent of the federal power desired, the reasons for the application, and any other information requested by the commissioner.  The commissioner may by rule prescribe the form of application and application filing fees.

(c)  If the commissioner is satisfied that the power should be granted, the commissioner shall issue a written approval of the application, subject to such terms and conditions as the commissioner deems appropriate.  Other credit unions may file an application if they desire the same federal power, but approval of any application need not be granted.  Any federal power granted pursuant to this section is in addition to, and not in limitation of, any other provision of this chapter, and the federal power may be exercised notwithstanding any other provision of this chapter.

(d)  If any federal power is terminated or modified, the commissioner may terminate or make a similar modification to any corresponding power granted under this section.

(e)  The commissioner may suspend or revoke any federal power granted under this section or under previous law if the commissioner finds:

(1)  That the credit union has violated any conditions imposed in connection with the grant of power; or

(2)  The credit union has not begun to exercise such power within one year of the date it was granted.

(f)  The commissioner shall retain jurisdiction over the enforcement of any power granted under this section or under previous law.  Any action taken under subsections (d) or (e) shall be taken only after the commissioner has given the credit union notice of the proposed action and an opportunity to be heard. [L 1993, c 350, pt of §1]



§412:10-202 - Credit union service organizations.

§412:10-202  Credit union service organizations.  A credit union may invest its funds in shares, stocks, or obligations of credit union service organizations providing services which are associated with the routine operations of credit unions, up to one per cent of the capital of the credit union.  This authority does not include the power to acquire control directly or indirectly, of another financial institution.  Loans to credit union service organizations shall not exceed one per cent of the capital of the credit union.  The one per cent limitation on loans to credit union service organizations is independent of, and in addition to, the one per cent limitation on investment in credit union service organizations. [L 1993, c 350, pt of §1]



§412:10-203 - Sale or purchase of obligations or notes.

§412:10-203  Sale or purchase of obligations or notes.  A credit union may purchase, sell, pledge, or discount or otherwise receive or dispose of, in whole or in part, any eligible obligations of its members and to purchase from any liquidating credit union notes made by individual members of the liquidating credit union as may be agreed upon by the board of directors of the liquidating credit union and the board of directors of the purchasing credit union, but no purchase may be made under authority of this section, if after that purchase, the aggregate of the unpaid balances of notes purchased under authority of this section would exceed five per cent of the capital of the credit union. [L 1993, c 350, pt of §1]



§412:10-204 - Sale or purchase of assets.

§412:10-204  Sale or purchase of assets.  A credit union may sell all or part of its assets to another credit union, purchase all or part of the assets of another credit union and assume the liabilities of the selling credit union and those of its members. [L 1993, c 350, pt of §1]



§412:10-300 - Applicability of other provisions of this chapter.

PART III.  ACCOUNTS

§412:10-300  Applicability of other provisions of this chapter.  Except to the extent that the provisions of this part are inconsistent, all provisions of article 4 shall apply to the share accounts and deposit accounts offered by a credit union.  In case of any inconsistencies, the provisions of this part shall control. [L 1993, c 350, pt of §1]



§412:10-301 - Share accounts and membership shares.

§412:10-301  Share accounts and membership shares.  (a) Share accounts and membership shares (if any) shall be subscribed to and paid for in such manner as the bylaws prescribe.

(b)  A credit union may require its members to subscribe to and make payments on membership shares.

(c)  The par value of shares and membership shares shall be prescribed in the bylaws.

(d)  A membership share may not be redeemed or withdrawn except upon termination of membership in the credit union.

(e)  A credit union may limit the number of shares which may be owned by a member, but any such limit shall apply alike to all members. [L 1993, c 350, pt of §1]



§412:10-302 - Dividends.

§412:10-302  Dividends.  (a)  At such intervals as the board of directors may authorize, and after provision for required reserves, the board of directors may declare dividends to be paid on share accounts and membership shares (if any) from undivided earnings.

(b)  Dividends may be paid at various rates with due regard to the conditions that pertain to each type of account such as minimum balance, notice and time requirements. [L 1993, c 350, pt of §1]



§412:10-303 - Deposit accounts.

§412:10-303  Deposit accounts.  (a)  A credit union may accept deposit accounts from its members, other credit unions and governmental units subject to the terms, rates and conditions established by the board of directors.

(b)  Interest may be paid on deposit accounts at various rates with due regard to the conditions that pertain to each type of account such as minimum balance, notice and time requirements. [L 1993, c 350, pt of §1]



§412:10-304 - Withdrawals.

§412:10-304  Withdrawals.  (a)  Funds in share and deposit accounts may be withdrawn for payment to the account holder or third parties in such manner and in accordance with such procedures as are established by the board of directors.

(b)  Share and deposit accounts shall be subject to any withdrawal notice requirement which is imposed pursuant to the bylaws. [L 1993, c 350, pt of §1]



§412:10-305 - Minor accounts.

§412:10-305  Minor accounts.  Payments on share and deposit accounts may be received from a minor who may withdraw funds from such accounts including the dividends and interest thereon.  Payments on share and deposit accounts by a minor and withdrawals thereof by the minor shall be valid in all respects.  For such purposes a minor is deemed of full age. [L 1993, c 350, pt of §1]



§412:10-306 - Joint accounts.

§412:10-306  Joint accounts.  A member may designate any person or persons to own a share or deposit account with the member in joint tenancy with the right of survivorship, as a tenant in common or under any other form of joint ownership permitted by law, but no co-owner, unless a member in the co-owner's own right, shall be permitted to vote, obtain loans, or hold office or be required to pay a membership fee. [L 1993, c 350, pt of §1]

Cross References

Multiple-party accounts, see chapter 560, article VI.



§412:10-307 - Trust accounts.

§412:10-307  Trust accounts.  (a)  Share and deposit accounts may be owned by a member in trust for a beneficiary.

(b)  Beneficiaries may be minors, but no beneficiary unless a member in that person's own right, shall be permitted to vote, obtain loans, hold office or be required to pay a membership fee. [L 1993, c 350, pt of §1]



§412:10-308 - Payable-on-death accounts.

§412:10-308  Payable-on-death accounts.  Notwithstanding any other provision of law, a credit union may establish share and deposit accounts payable to one or more persons during their lifetimes and on the death of all of them to one or more payable-on-death payees.  Any transfer to a payable-on-death payee is effective by reason of the account contract and shall not be considered to be a testamentary transfer. [L 1993, c 350, pt of §1]



§412:10-309 - Liens.

§412:10-309  Liens.  The credit union shall have a lien on the share accounts and accumulated dividends of a member for any sum owed the credit union by said member and for any loan endorsed by the member.  The credit union shall also have a right of immediate setoff with respect to every deposit account.  The credit union may also refuse to allow withdrawals from any share or deposit account.  The credit union may waive its rights to a lien, to immediate setoff, to restrict withdrawals, or to any combination of such rights with respect to any share or deposit account or groups of such accounts. [L 1993, c 350, pt of §1]



§412:10-310 - Dormant accounts.

§412:10-310  Dormant accounts.  (a)  If there has been no activity on a share or deposit account for one year, the credit union may impose a reasonable maintenance fee.

(b)  Share and deposit accounts, dividends, interest and other sums due or standing in the name of a member or other person and held by the credit union are presumed abandoned unless the member or other person has, within five years:

(1)  Increased or decreased the amount of the funds or presented an appropriate record for the crediting of dividends or interest;

(2)  Corresponded in writing with the credit union concerning the funds; or

(3)  Otherwise indicated an interest in the funds as evidenced by a memorandum on file with the credit union. [L 1993, c 350, pt of §1]



§412:10-400 - Applicability of part.

PART IV.  LOANS

§412:10-400  Applicability of part.  This part sets forth the requirements and restrictions for lending by all credit unions.  A credit union may make loans and extensions of credit as permitted by this part and as provided elsewhere in this article. [L 1993, c 350, pt of §1]



§412:10-401 - General requirements for loans.

§412:10-401  General requirements for loans.  A credit union shall make loans and extensions of credit that are consistent with prudent lending practices and in compliance with all applicable federal and state law. [L 1993, c 350, pt of §1]



§412:10-402 - Loans to members.

§412:10-402  Loans to members.  A credit union may make unsecured and secured loans to its members for such purposes and upon such conditions as the bylaws may provide.  The board of directors shall establish written policies with respect to the granting of loans and the extending of lines of credit, including the terms, conditions and acceptable forms of security. [L 1993, c 350, pt of §1]



§412:10-403 - Interest rates.

§412:10-403  Interest rates.  (a)  The interest rates on loans shall be determined by the board of directors, subject to the following:

(1)  The interest rate on any credit union loan hereafter made shall not exceed eighteen per cent per year on the unpaid balance, may be fixed or variable, and may provide for a balloon payment.  A variable rate may be based upon an index, the prime rate, or some other objective factor, so that the interest rate will increase or decrease according to such factor.

(2)  The commissioner, without regard to chapter 91, may establish an interest rate ceiling exceeding the eighteen per cent per year for periods not to exceed eighteen months, if the commissioner determines that prevailing interest rate levels threaten the safety and soundness of credit unions.

(b)  The board may also authorize any refund of interest on such classes of loans and under such conditions as it prescribes.

(c)  If a greater rate of interest than that permitted under this article is contracted for in any loan under this article, the loan shall not, by reason thereof, be void.  But, if in any action on the loan, proof is made that a greater rate of interest than that permitted by law has been directly or indirectly contracted for, the credit union shall only recover the amount actually received by the borrower in cash, credit or the equivalent thereof plus the charges, if any, which were properly charged to the borrower and which have not been deducted from the principal amount of the contract or otherwise paid by the borrower.  The borrower shall only recover costs.  If interest has been paid, judgment shall be for the recoverable amount less the amount of interest paid.  Sections 478-5 and 478-6 shall not apply to loans made under this article by credit unions. [L 1993, c 350, pt of §1]



§412:10-404 - Other charges.

§412:10-404  Other charges.  (a)  In addition to interest charged on loans, a credit union may charge members all reasonable expenses in connection with the making, closing, disbursing, extending, collecting or renewing of loans.

(b)  A credit union may assess charges to members, in accordance with the bylaws, for failure to meet their obligations to the credit union in a timely manner. [L 1993, c 350, pt of §1]



§412:10-405 - Applications.

§412:10-405  Applications.  Except as provided in section 412:10-410, every application for a loan shall be made in writing upon a form prescribed by the credit union.  Each loan shall be evidenced by a written document. [L 1993, c 350, pt of §1]



§412:10-406 - Prepayment of loan.

§412:10-406  Prepayment of loan.  A member may repay a loan, prior to maturity in whole or in part on any business day without penalty. [L 1993, c 350, pt of §1]



§412:10-407 - Limitations on obligations of one borrower.

§412:10-407  Limitations on obligations of one borrower.  (a)  No credit union shall permit a person to become indebted or liable to it, either directly or indirectly, on loans or extensions of credit in a total amount outstanding at any one time in excess of ten per cent of the credit union's capital.

(b)  The aggregate obligations of a borrower to a credit union shall include any obligations owed to the same credit union by a partnership or association of which the borrower is a partner or member if such partnership or membership imposes liability on the borrower for said obligations by agreement or operation of law.

(c)  The limitations set forth in this section shall not apply to:

(1)  A credit union's deposits with another depository institution made in compliance with this chapter;

(2)  A credit union's sale of federal funds to another depository institution with a maturity of one business day or under a continuing contract;

(3)  Loans and extensions of credit secured by the interest-bearing obligations of the United States or those for which the faith and credit of the United States are distinctly pledged to provide for the payment of the principal and interest thereof or of the State or any county or municipal or political subdivision of this State, issued in compliance with the laws of this State, where the market value of the security shall be at any time not less than one hundred five per cent of the face amount of the loans and extensions of credit; and

(4)  Loans and extensions of credit to the extent secured by a pledge or security interest in a share or deposit account in the lending credit union. [L 1993, c 350, pt of §1]



§412:10-408 - Loans to officials.

§412:10-408  Loans to officials.  Loans may be made to officers, directors and members of the credit and supervisory committees of the credit union, provided that:

(1)  The loan complies with all lawful requirements under this article with respect to loans to other borrowers and is not on terms more favorable than those extended to other borrowers;

(2)  The loan shall be approved by the board of directors if the aggregate amount of all loans outstanding to the applicant including the loan amount applied for exceeds $10,000.  Loans that are fully secured by shares and deposits in the credit union need not be approved by the board of directors and need not be included in determining the aggregate amount of loans outstanding to the applicant.  Acting as a co-borrower, guarantor, or endorser of any loan to other members made by the same credit union shall be counted as a loan in determining the aggregate amount of loans made by the credit union to any applicant; and

(3)  The loan applicant takes no part in and is not present during the consideration of the application. [L 1993, c 350, pt of §1]

Revision Note

Subsection (a) designation deleted.



§412:10-409 - Real estate mortgage loans.

§412:10-409  Real estate mortgage loans.  (a)  The amount of any credit union loan secured by a mortgage on real property shall be limited to the following percentages of the appraised value of the property:

(1)  Ninety per cent of the value of any residential real property; and

(2)  Eighty per cent of the value of any nonresidential real property.

The principal amount of the loan shall be added together with the outstanding balances of all prior liens on the real property to determine the loan to value ratio.

(b)  The amount of a loan secured by residential real property may be increased by the unencumbered share or deposit balances of the borrowing member that are pledged to the loan.

(c)  Loans secured by real property other than residential real property shall provide for the regular reduction of principal.

(d)  For loans secured by real property, the credit union may require the borrower to make regular deposits for the payment of insurance, taxes and other expenses assessed against the property. [L 1993, c 350, pt of §1]



§412:10-410 - Lines of credit.

§412:10-410  Lines of credit.  A credit union may offer its members self-replenishing lines of credit.  Loan advances within the limits of a line of credit may be made without the necessity of submitting additional loan applications; provided that the applicant qualifies for the line of credit and the applicant's aggregate indebtedness under the line of credit does not exceed the approved limit.  The board, credit committee or credit manager shall review, or cause to be reviewed, all lines of credit at least once every three years. [L 1993, c 350, pt of §1]



§412:10-411 - Loans to other credit unions.

§412:10-411  Loans to other credit unions.  A credit union may make loans to other credit unions, central credit unions, corporate credit unions or a central liquidity facility established under federal or state law; provided that the loans shall be approved by the board of directors and that the aggregate of all loans to such credit unions and a central liquidity facility shall not exceed twenty-five per cent of the lending credit union's capital. [L 1993, c 350, pt of §1]



§412:10-412 - Participation loans.

§412:10-412  Participation loans.  Participation loans to credit union members jointly with other credit unions, credit union service organizations, or financial organizations shall be in accordance with written policies of the board of directors.  A credit union which originates a loan for which participation arrangements are made in accordance with this section shall retain an interest of at least ten per cent of the face amount of the loan. [L 1993, c 350, pt of §1]



§412:10-413 - Other loan programs.

§412:10-413  Other loan programs.  (a)  A credit union may loan to members under any government guaranteed or insured loan program and such insurance on these loans shall be deemed adequate security.  The terms of such loans shall be as defined by the board of directors under the provisions of the loan program.

(b)  A credit union may purchase the conditional sales contracts, notes and similar instruments of its members.

(c)  A credit union may finance for any person the sale of the credit union's personal property, including property obtained as a result of defaults in obligations owed to the credit union, under the terms, conditions and rates provided by this article. [L 1993, c 350, pt of §1]



§412:10-500 - Applicability of part.

PART V.  INVESTMENTS

§412:10-500  Applicability of part.  This part sets forth the requirements and restrictions for investments made by all credit unions.  A credit union may invest its assets as may be permitted by this part and as may be provided elsewhere in this article. [L 1993, c 350, pt of §1]



§412:10-501 - General requirement for investments.

§412:10-501  General requirement for investments.  (a)  A credit union shall make investments that are consistent with prudent investment practices and in compliance with all applicable federal and state law.

(b)  The board of directors of a credit union and any other person charged with the responsibility of investing the credit union's assets shall exercise such reasonable diligence, discretion, judgment, and intelligence as would be expected of a prudent investor.  Among other things, they shall not engage in speculative or unsound investments, and they shall at all times consider the probable safety as well as the probable income of the capital being invested.

(c)  The board of directors shall establish written investment policies. [L 1993, c 350, pt of §1]



§412:10-502 - Permitted investments.

§412:10-502  Permitted investments.  (a)  To the extent specified herein, a credit union may invest its own assets in:

(1)  Securities and obligations of the United States government and any agency of the United States government whose debt obligations are fully and explicitly guaranteed as to the timely payment of principal and interest by the full faith and credit of the United States, including without limitation Federal Reserve Banks, the Government National Mortgage Association, the Veterans Administration, the Federal Housing Administration, the United States Department of Agriculture, the Export-Import Bank, the Overseas Private Investment Corporation, the Commodity Credit Corporation, and the Small Business Administration;

(2)  Bonds, notes, mortgage backed securities, and other debt obligations of the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks;

(3)  Securities and obligations of United States government-sponsored agencies which are originally established or chartered by the United States government to serve public purposes specified by the Congress but whose debt obligations are not explicitly guaranteed by the full faith and credit of the United States, including without limitation Banks for Cooperatives, Federal Agricultural Mortgage Corporation, Federal Farm Credit Banks, Federal Intermediate Credit Banks, Federal Land Banks, Resolution Funding Corporation, Student Loan Marketing Association, Tennessee Valley Authority, the United States Postal Service, and securities and obligations of the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks that are not bonds, notes, mortgage backed securities, or other debt obligations of the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks; provided that the total amount invested in obligations of any one issuer shall not exceed ten per cent of the credit union's capital; and

(4)  Securities and obligations of quasi-United States governmental institutions, including without limitation the International Bank for Reconstruction and Development (World Bank), the Inter-American Development Bank, the Asian Development Bank, the African Development Bank, the European Investment Bank, and other multilateral lending institutions or regional development institutions in which the United States government is a shareholder or contributing member; provided that the total amount invested in any one issuer shall not exceed ten per cent of the credit union's capital.

(b)  A credit union may invest its own assets in bonds, securities, or similar obligations issued by this State or any county of this State, through an appropriate agency or instrumentality.

(c)  To the extent specified herein, a credit union may invest its own assets in bonds or similar obligations issued by any state of the United States other than this State, the District of Columbia, or any territory or possession of the United States, by municipal governments of such states, territories or possessions, or by any foreign country or political subdivision of such country; provided, that:

(1)  The bond, note, or warrant has been issued in compliance with the constitution and laws of any such government;

(2)  There has been no default in payment of either principal or interest on any of the general obligations of such government for a period of five years immediately preceding the date of the investment; and

(3)  The total amount invested in such obligations of any one issuer by a credit union shall not exceed ten per cent of the credit union's capital.

(d)  To the extent specified, a credit union may invest its own assets in credit union service organizations pursuant to section 412:10-202.

(e)  To the extent specified herein, a credit union may invest its own assets in securities that are rated within the four highest grades by a nationally-recognized rating service and which represent ownership of one or more promissory notes, certificates of interest, or participation in such notes, or which are secured by one or more promissory notes, certificates of interest, or participation in such notes, which notes:

(1)  Are directly secured by a first lien on residential real estate or a residential manufactured home as defined under Title 42 of the United States Code, whether or not such manufactured home is considered real or personal property under state law; and

(2)  Were originated by a credit union, insurance company, or similar institution which is supervised and examined by a federal or state authority, or by a mortgagee approved by the Secretary of Housing and Urban Development.  Notes secured by a lien on a manufactured home may also originate from a credit union approved for insurance by the Secretary of Housing and Urban Development.  The total amount invested in such securities by a credit union shall not exceed twenty per cent of its capital and surplus.

The term "securities" in this subsection shall have the same meaning as given in chapter 485A.

(f)  To the extent specified herein, a credit union may invest its own assets in mortgage related securities that:

(1)  Are offered and sold pursuant to section 4(5) of the Securities Act of 1933 (15 U.S.C. §77D(5)); or

(2)  Are mortgage related securities (as that term is defined in section 3(a)(41) of the Securities Exchange Act of 1934 (15 U.S.C. §78C(a)(41)), subject to such rules as the commissioner may adopt, including rules prescribing minimum size of issue (at the time of initial distribution) or minimum aggregate sales prices, or both.

(g)  To the extent specified herein, a credit union may purchase, hold, convey, sell or lease real or personal property as follows:

(1)  The real property in or on which the business of the credit union is carried on, other space in the same property to rent as a source of income, other real property necessary to the accommodation of the credit union's business, including but not limited to parking facilities, data processing centers, and real property held for future use where the credit union in good faith expects to utilize the property as credit union premises; provided, if the credit union ceases to use any real property and improvements thereon for one of the foregoing purposes, it shall, within five years thereafter, sell the real property or cease to carry it or them as an asset; provided further, such property shall not, without the approval of the commissioner, exceed five per cent of the credit union's capital;

(2)  Personal property used in or necessary to the accommodation of the credit union's business, including but not limited to furniture, fixtures, equipment, vaults and safety deposit boxes.  The credit union's investment in furniture and fixtures shall not, without the approval of the commissioner, exceed five per cent of the credit union's capital;

(3)  Such real property or tangible personal property as may come into the credit union's possession as security for loans or in the collection of debts; or as may be purchased by or conveyed to the credit union in satisfaction of or on account of debts previously contracted in the course of the credit union's business, when such property was held as security by the credit union; and

(4)  The seller's interest under an agreement of sale, as that term is defined in sections 501-101.5 and 502-85, including without limitation the reversionary interest in the real property and the right to income under the agreement of sale, with or without recourse to the seller.

Except as otherwise authorized in this section any tangible personal property coming into the possession of any credit union pursuant to paragraph (3) shall be disposed of as soon as practicable and shall not, without the written consent of the commissioner, be considered a part of the assets of the credit union after the expiration of two years from the date of acquisition.

Except as otherwise authorized in this section any real property acquired by a credit union pursuant to paragraph (3) shall be sold or exchanged for other real property by the credit union within five years after title thereto has vested in it by purchase or otherwise, or within such further time as may be granted by the commissioner.

Any credit union acquiring any real property in any manner other than provided by this section shall immediately, upon receiving notice from the commissioner, charge the same to profit and loss, or otherwise remove the same from assets, and when any loss impairs the capital of the credit union the impairment shall be made good in the manner provided in this chapter. [L 1993, c 350, pt of §1; am L 1997, c 258, §19; am L 2001, c 170, §13; am L 2006, c 229, §8; am L 2009, c 107, §7]



§412:10-503 - Deposits made by credit unions.

§412:10-503  Deposits made by credit unions.  A credit union may deposit any of its funds in a deposit or share account with another depository institution; provided that the other depository institution has been designated a depository by the board of directors of the credit union and the accounts of the depository institutions are insured by the Federal Deposit Insurance Corporation, National Credit Union Share Insurance Fund or a successor agency. [L 1993, c 350, pt of §1]



§412:10-600 - Regular reserve.

PART VI.  RESERVE ALLOCATIONS

§412:10-600  Regular reserve.  (a)  At the end of each accounting period and before the payment of any dividend, each credit union shall set aside from its gross earnings the following reserve against contingencies:

(1)  A credit union in operation for less than four years or having assets of less than $500,000 shall set aside ten per cent of its gross earnings until the regular reserve equals seven and a-half per cent of its total outstanding loans and risk assets, whereupon the credit union shall set aside five per cent of its gross earnings until the regular reserve equals ten per cent of its total outstanding loans and risk assets.

(2)  A credit union in operation for four or more years or having assets of $500,000 or more shall set aside ten per cent of gross earnings until the balance in the regular reserve equals four per cent of its total outstanding loans and risk assets, whereupon the credit union shall set aside five per cent of its gross earnings until the regular reserve equals six per cent of its total outstanding loans and risk assets.

(b)  Whenever a credit union's regular reserve account falls below the percentages required by this section, the credit union shall notify the commissioner and shall make up the deficiency by regular contributions in such amounts as may be needed to maintain the required level.

(c)  The commissioner may decrease or waive entirely the reserve requirement for an individual credit union in one or more accounting periods when in the commissioner's opinion such a decrease is necessary or desirable.

(d)  The regular reserve shall belong to the credit union and shall be used to meet losses on risk assets and to meet such other classes of losses as are approved by the commissioner.  The regular reserve shall not be distributed except on liquidation of the credit union, or in accordance with a plan approved by the commissioner. [L 1993, c 350, pt of §1]



§412:10-601 - Special reserves.

§412:10-601  Special reserves.  The board of directors may establish, or [the] commissioner may require any credit union on an individual basis to establish, and transfer funds into one or more special reserve accounts when in the board's or the commissioner's judgment such action is necessary to protect the interests of the credit union's members, including without limitation circumstances when a credit union purchases accounts, or suffers an impairment or threat of impairment that endangers the adequacy of its regular reserve account.  Special reserves may include allowances for loan losses and investment losses. [L 1993, c 350, pt of §1]



§412:10-602 - Risk assets.

§412:10-602  Risk assets.  The commissioner shall define by rule what is deemed "risk assets" for the purpose of establishing the regular reserve. [L 1993, c 350, pt of §1]



§412:10-700 - Insurance for members.

PART VII.  OTHER MEMBER SERVICES

§412:10-700  Insurance for members.  A credit union may purchase or make available insurance for its members either on an individual or group basis. [L 1993, c 350, pt of §1]

Cross References

Group life insurance for credit union groups, see §431:10D‑211.



§412:10-701 - Liability insurance for officers.

§412:10-701  Liability insurance for officers.  A credit union may purchase and maintain insurance on behalf of any person who is or was a director, officer, employee, or agent of the credit union, or who is or was serving at the request of the credit union as a director, officer, employee, or agent of another corporation, partnership, joint venture, trust or other enterprise against any liability asserted against such person and incurred by such person in any such capacity or arising out of such person's status as such, whether or not the credit union would have the power to indemnify such person against such liability. [L 1993, c 350, pt of §1]



§412:10-702 - Group purchasing.

§412:10-702  Group purchasing.  A credit union may enter into marketing arrangements and joint ventures with other credit unions, or organizations or financial institutions to facilitate its members' voluntary purchase of goods, insurance and other services from third parties, consistent with the purposes of the credit union.  A credit union may be compensated for services so provided. [L 1993, c 350, pt of §1]



§412:10-703 - Money-type instruments.

§412:10-703  Money-type instruments.  A credit union may collect, receive and disburse monies in connection with the providing of negotiable checks, money orders, travelers checks, and other money-type instruments, and the providing of services through automated teller machines and for such other purposes as may provide benefit or convenience to its members.  A credit union may charge fees for such services. [L 1993, c 350, pt of §1]



§412:10-704 - Retirement accounts.

§412:10-704  Retirement accounts.  A credit union may act as trustee or custodian of any form of retirement, pension, profit-sharing, or deferred income accounts authorized under federal law or the laws of this State including but not limited to individual retirement accounts, pension funds of self-employed individuals, and pension funds of a company or organization whose employees or members are eligible for membership in the credit union. [L 1993, c 350, pt of §1]



§412:10-800 - Application of part.

PART VIII.  CORPORATE CREDIT UNION

§412:10-800  Application of part.  Provisions of this part shall govern the formation and operations of a corporate credit union.  Only one corporate credit union may be chartered under this article and as such shall have the exclusive right to use the term "corporate credit union" as part of its name.  All parts of this chapter not inconsistent with this part shall apply. [L 1993, c 350, pt of §1]



§412:10-801 - Purposes.

§412:10-801  Purposes.  The purposes of the corporate credit union are to:

(1)  Accumulate and prudently manage the liquidity of its member credit unions through interlending and  investment services;

(2)  Act as an intermediary for credit union funds between members and other corporate credit unions;

(3)  Obtain liquid funds from other credit union organizations, financial intermediaries, and other sources;

(4)  Foster and promote in cooperation with other state, regional, and national corporate credit unions and credit union organizations or associations the economic security, growth, and development of member credit unions; and

(5)  Provide payment systems and correspondent services to its members. [L 1993, c 350, pt of §1]



§412:10-802 - Membership.

§412:10-802  Membership.  Membership in the corporate credit union shall consist of and be limited to the credit union subscribers to the articles of association, credit unions chartered under this article, the Federal Credit Union Act or any other credit union law, and organizations or associations of credit unions. [L 1993, c 350, pt of §1]



§412:10-803 - Organization.

§412:10-803  Organization.  The application, approval and formation process for the corporate credit union shall be the same as for any other credit union, except that ten or more credit unions shall be required to file an application for a charter. [L 1993, c 350, pt of §1]



§412:10-804 - Management and operation of corporate credit union.

§412:10-804  Management and operation of corporate credit union.  The corporate credit union shall be organized and operated like any other credit union, except that:

(1)  Persons eligible to hold office and vote shall be designated by the board of directors of each member of the corporate credit union as the voting representative in the corporate credit union.  Such voting representative shall be eligible to hold office in the corporate credit union as if such person were an individual member of the corporate credit union.  Each member shall have only one vote;

(2)  The corporate credit union shall be exempt from the regular reserve requirements established under this article, but shall establish and maintain an equity reserve to meet losses, in accordance with rules adopted by the commissioner;

(3)  The corporate credit union shall be exempt from the share and deposit requirements of this article and from the security laws of this State; and

(4)  The supervisory committee of a corporate credit union shall cause an annual opinion audit to be made by an independent, duly licensed certified public accountant and shall submit the audit report to the board of directors.  A summary of the audit report shall be submitted to the membership at the next annual meeting.  A copy of the audit report shall be submitted to the commissioner within thirty days after receipt by the board of directors. [L 1993, c 350, pt of §1]



§412:10-805 - Powers.

§412:10-805  Powers.  The corporate credit union shall have all the rights, powers and privileges of any other credit union chartered under this article, as well as the power to:

(1)  Accept funds, either as shares or deposits, from a member and from any credit union chartered by this State, by another state or territory of the United States, or by the United States, whether or not such credit union is a member of the corporate credit union, or from a similar institution incorporated under the laws of another country;

(2)  Make loans to or invest in a member or in any credit union chartered by this State, by another state or territory of the United States, or by the United States, whether or not such credit union is a member of the corporate credit union;

(3)  Make loans to or place deposits in a bank, savings bank, trust company, or savings and loan association chartered by this State, by another state or territory of the United States, or by the United States;

(4)  Provide payment systems and correspondent services to its members;

(5)  Participate with any credit union chartered by this State, another state or territory of the United States, or the United States in making loans to its members or to members of any other participating credit union, under the terms and conditions to which the participating credit unions agree;

(6)  Contract for penalties for payment of loans prior to the scheduled maturity;

(7)  Sell all or a part of its assets to another depository financial institution, purchase all or part of the assets of another depository financial institution and assume the liabilities of the selling depository financial institution and those of the selling depository institution's members or depositors;

(8)  Act as intermediary for the funds of members, credit unions and other corporate credit unions;

(9)  Act as agent for members, other credit unions and credit union organizations in paying, receiving, transferring the assets and liabilities received and invested as permitted in this article;

(10)  Receive and hold in safekeeping the securities and other assets of its members and, in connection therewith, make such disposition of such assets as may be agreed to or directed by the member; and

(11)  Exercise all incidental powers that are convenient, suitable or necessary to enable it to carry out the corporate credit union's purposes. [L 1993, c 350, pt of §1]



§412:10-806 - Participation in central system.

§412:10-806  Participation in central system.  The corporate credit union may enter into agreements and subscribe to any required shares for the purpose of participation in the National Credit Union Administration Central Liquidity Facility created by Public Law 95-630 or any other state or federal central liquidity facility or central financial system for credit unions.  The corporate credit union may also enter into agreements with any third parties to aid credit unions to obtain additional sources of liquidity. [L 1993, c 350, pt of §1]



§412:10-807 - Collection on loans to members.

§412:10-807  Collection on loans to members.  (a)  For any amounts due from a member to the corporate credit union, the corporate credit union shall have:

(1)  A right of immediate setoff against the balances of the share and deposit accounts of each member; and

(2)  A lien on all share and deposit accounts of each member in the total amount of the indebtedness, which shall attach to such accounts and be effective whenever the member is indebted to the corporate credit union, and which shall have priority over the interest of all members and unsecured creditors of the debtor member.

(b)  The board of directors or credit committee of the corporate credit union may require and accept additional security for loans to a member in the form of a pledge, assignment, hypothecation, or mortgage of any assets of the member or a guarantor. [L 1993, c 350, pt of §1]



§412:10-808 - Meetings.

§412:10-808  Meetings.  The board of directors of the corporate credit union shall meet at least every ninety days in person or by means of telephone as provided in the bylaws. [L 1993, c 350, pt of §1]



§412:11-100 - Applicability of article.

ARTICLE 11.  FINANCIAL INSTITUTION HOLDING COMPANIES

§412:11-100  Applicability of article.  The provisions of this article shall govern the registration, reporting and examination of financial institution holding companies in this State. [L 1993, c 350, pt of §1]



§412:11-101 - Registration and reporting of financial institution holding companies.

§412:11-101  Registration and reporting of financial institution holding companies.  (a)  Within one hundred eighty days after the date of enactment of this article, or within one hundred eighty days after becoming a financial institution holding company, whichever is later, and annually thereafter on dates established by the commissioner, which shall not be earlier than ninety days after the close of the fiscal year, each financial institution holding company shall register with the commissioner, on forms provided or prescribed by the commissioner.  Such forms shall include information with respect to the financial condition, operation, management and inter-company relationships of the financial institution holding company and its subsidiaries and related matters as the commissioner may deem necessary or appropriate to carry out the purposes of this article.  The commissioner shall, as far as possible consistent with the effective discharge of the commissioner's responsibilities, prescribe forms in current use by financial institution holding companies in discharging their registration or reporting obligations under the federal Securities Exchange Act, the federal Bank Holding Company Act and the federal Home Owners' Loan Act.  The commissioner may, in the commissioner's discretion, extend the time within which a financial institution holding company shall register and file the requisite information.

(b)  The commissioner is authorized to adopt rules pursuant to chapter 91 as may be necessary to enable the commissioner to administer and carry out the registration and reporting procedures and requirements of this section. [L 1993, c 350, pt of §1]

Note

Effective date of L 1993, c 350 is July 1, 1993.



§412:11-102 - Examination of financial institution holding company.

§412:11-102  Examination of financial institution holding company.  The commissioner may from time to time conduct reasonable examinations of any financial institution holding company that directly owns twenty-five per cent or more of any class of voting securities of a Hawaii financial institution as may be necessary or appropriate to determine whether the condition or activities of the company are jeopardizing the safety or soundness of the operations of its financial institution subsidiary.  The commissioner shall not conduct an examination of any financial institution holding company that indirectly controls a Hawaii financial institution through one or more financial institution holding companies unless the commissioner has good cause to believe that the financial institution holding company indirectly controlling the Hawaii financial institution is experiencing financial adversity that will have a material negative impact on the safety and soundness of the Hawaii financial institution.  The cost of the examinations shall be assessed against and paid by the financial institution holding company in the same manner as financial institutions under section 412:2-105. [L 1993, c 350, pt of §1; am L 2008, c 196, §9]



§412:11-103 - Use of state or federal examinations.

§412:11-103  Use of state or federal examinations.  The commissioner may accept, adopt, or use in lieu of an examination prescribed by section 412:11-102 or otherwise, all or any part of the results of an examination conducted by an appropriate state or federal regulatory agency of a financial institution or a financial institution holding company for the same period or subject matter that would be covered by an examination required or permitted under this article. [L 1993, c 350, pt of §1; am L 2006, c 228, §44]



§412:11-104 - Service of process.

§412:11-104  Service of process.  Every financial institution holding company shall designate in its registration statement the name and address of an agent in this State who is authorized to receive service of process and any notices in behalf of the holding company.  Service may be made on a financial institution holding company by leaving a copy of the process at the office of the appointed agent in this State.  If such person is not available or refuses to accept service or notice, the service or notice may be served upon any officer or manager of the financial institution subsidiary located in this State. [L 1993, c 350, pt of §1]

Rules of Court

Service of process, see HRCP rule 4(d)(3).



§412:11-105 - Sanctions for failure to register or submit reports.

§412:11-105  Sanctions for failure to register or submit reports.  Any financial institution holding company failing to register or furnish any report or information as and when required under this article, shall be subject to an administrative fine of not more than $200 for each day that it fails to register or for each day that any such report is delinquent, which fine shall be recovered pursuant to the provisions of section 412:2-611. [L 1993, c 350, pt of §1]



§412:11-106 - Injunctions.

§412:11-106  Injunctions.  If it appears to the commissioner that any person has committed or is about to commit a violation of any provision of this article or any rule or order of the commissioner, the commissioner may apply to the circuit court for an order enjoining such person from violating or continuing to violate this article or any rule or order and for injunctive relief as the nature of the case or the interests of the financial institution or the financial institution holding company or its depositors, beneficiaries, creditors or shareholders may require. [L 1993, c 350, pt of §1]

Rules of Court

Injunctions, see HRCP rule 65.



§412:12-100 - Purpose.

[ARTICLE 12.]  INTERSTATE BRANCHING AND BANK

MERGERS

[§412:12-100]  Purpose.  It is the express intent of this article to permit interstate branching under sections 102 and 103 of the Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994, Public Law No. 103-328, in accordance with the provisions set forth in this article. [L 1996, c 155, pt of §1]



§412:12-101 - Definitions.

[§412:12-101]  Definitions.  As used in this article, unless a different meaning is required by the context, the following words and phrases shall have the following meanings:

"Acquisition of a branch" means the acquisition of a branch located in a host state, without engaging in an "interstate merger transaction" as defined in this article.

"Bank" has the meaning set forth in 12 U.S.C. section 1813(h); provided that the term "bank" shall not include any "foreign bank" as defined in 12 U.S.C. section 3101(7), except that the term "bank" shall include any foreign bank organized under the laws of a territory of the United States, Puerto Rico, Guam, American Samoa, or the Virgin Islands, the deposits of which are insured by the Federal Deposit Insurance Corporation.

"Bank holding company" has the meaning set forth in 12 U.S.C. section 1841(a)(1).

"Bank supervisory agency" means:

(1)  Any agency of another state with primary responsibility for chartering and supervising banks; and

(2)  The Office of the Comptroller of the Currency, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, and any successor to these agencies.

"Branch" means a place of business of a bank, other than its main office, which is open to the public and at which deposits are received and paid.  The term does not include an automatic teller machine as defined in section 412:3-501.

"Control" shall be construed consistently with 12 U.S.C. section 1841(a)(2).

"De novo branch" means a branch of a bank located in a host state which:

(1)  Is originally established by the bank as a branch; and

(2)  Does not become a branch of the bank as a result of (A) the acquisition of another bank or a branch of another bank, or (B) the merger, consolidation, or conversion involving any bank or branch.

"Foreign bank" has the meaning set forth in 12 U.S.C. section 3101(7).

"Hawaii bank" means a bank whose home state is Hawaii.

"Hawaii state bank" means a bank chartered under the laws of Hawaii.

"Home state" means:

(1)  With respect to a state bank, the state by which the bank is chartered;

(2)  With respect to a national bank, the state in which the main office of the bank is located; and

(3)  With respect to a foreign bank, the state determined to be the home state of the foreign bank under 12 U.S.C. section 3103(c).

"Home state regulator" means, with respect to an out-of-state state bank, the bank supervisory agency of the state in which the bank is chartered.

"Host state" means a state, other than the home state of a bank, in which the bank maintains, or seeks to establish and maintain a branch.

"Interstate merger transaction" means:

(1)  The merger or consolidation of banks with different home states, and the conversion of branches of any bank involved in the merger or consolidation into branches of the resulting bank; or

(2)  The purchase of all or substantially all of the assets (including all or substantially all of the branches) of a bank whose home state is different from the home state of the acquiring bank.

"Out-of-state bank" means a bank whose home state is a state other than Hawaii.

"Out-of-state state bank" means a bank chartered under the laws of any state other than Hawaii.

"Resulting bank" means a bank that has resulted from an interstate merger transaction under this article.

"State", whenever this word is used in its uncapitalized form, means any state of the United States, the District of Columbia, any territory of the United States, Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, the Virgin Islands, and the Northern Mariana Islands. [L 1996, c 155, pt of §1]



§412:12-102 - Authority of Hawaii state banks to establish interstate branches by merger.

§412:12-102  Authority of Hawaii state banks to establish interstate branches by merger.  (a)  With the prior approval of the commissioner, a Hawaii state bank may establish and operate one or more branches in a state other than Hawaii, pursuant to an interstate merger transaction in which the Hawaii state bank is the resulting bank.

(b)  Not later than the date on which the required application for the interstate merger transaction is filed with the responsible federal bank supervisory agency, the applicant Hawaii state bank shall comply with and the application shall be processed in accordance with all applicable provisions of part VI, article 3, of this chapter.  The interstate merger transaction may be consummated and the Hawaii state bank may establish and operate the branches outside of Hawaii only after the applicant has received the commissioner's written approval. [L 1996, c 155, pt of §1; am L 1998, c 39, §9]



§412:12-103 - Authority of Hawaii state banks to establish a de novo interstate branch or acquire an interstate branch.

[§412:12-103]  Authority of Hawaii state banks to establish a de novo interstate branch or acquire an interstate branch.  (a)  With the prior approval of the commissioner, any Hawaii state bank may establish and operate a de novo branch or acquire and operate a branch in a state other than Hawaii.

(b)  A Hawaii state bank desiring to establish and operate a de novo branch or acquire and operate a branch in another state under this section shall comply with, and the application shall be processed in accordance with sections 412:3-503 and 412:3-505.  In acting on the application, the commissioner shall consider the views of the appropriate bank supervisory agencies.  The applicant bank may establish and operate the branch when it has received the written approval of the commissioner. [L 1996, c 155, pt of §1]



§412:12-104 - Authority of out-of-state banks to establish interstate branches in Hawaii by merger.

§412:12-104  Authority of out-of-state banks to establish interstate branches in Hawaii by merger.  (a)  One or more Hawaii banks may enter into an interstate merger transaction with one or more out-of-state banks under this article, and an out-of-state bank resulting from the transaction may maintain and operate the branches in Hawaii of a Hawaii bank that participated in the transaction, if the conditions and filing requirements of this article are met.

(b)  Any out-of-state bank that will be the resulting bank pursuant to an interstate merger transaction involving a Hawaii state bank shall notify the commissioner of the proposed merger not later than the date on which it files an application for an interstate merger transaction with the responsible federal bank supervisory agency, and shall submit a copy of that application to the commissioner and pay a filing fee of $9,000, or a greater amount as the commissioner may establish by rule pursuant to chapter 91.  The filing fee shall be nonrefundable.  Any Hawaii state bank which is a party to an interstate merger transaction shall comply with part VI, article 3, of this chapter to the extent applicable, and with other applicable state and federal laws.  If the resulting bank in the interstate merger transaction is an out-of-state state bank, the director of commerce and consumer affairs shall not file the articles of merger until the out-of-state state bank has filed a confirmation in writing by the commissioner of compliance with this section.  If the resulting bank in the interstate merger transaction is an out-of-state bank which is a national banking association, the resulting bank shall file with the director of commerce and consumer affairs a confirmation in writing by the commissioner of compliance with this section.

(c)  Any out-of-state state bank which shall be the resulting bank in an interstate merger transaction involving a Hawaii bank shall confirm in writing to the commissioner that as long as it maintains a branch in this State, it shall comply with all applicable laws of this State and provide satisfactory evidence to the commissioner of compliance with applicable requirements of chapter 414 relating to foreign corporations. [L 1996, c 155, pt of §1; am L 1999, c 283, §1; am L 2002, c 40, §34]



§412:12-105 - Authority of out-of-state banks to establish a de novo interstate branch or acquire an interstate branch.

§412:12-105  Authority of out-of-state banks to establish a de novo interstate branch or acquire an interstate branch.  (a)  An out-of-state bank that does not operate a branch in this State and that meets the requirements of this article may establish and operate a branch in this State.

(b)  An out-of-state bank that does not operate a branch in this State and that meets the requirements of this article may establish and operate a branch in this State through the acquisition of a branch.

(c)  An out-of-state bank desiring to establish and operate a branch or to acquire and operate a branch in this State pursuant to this section shall provide to the commissioner written notice of the proposed transaction not later than the date on which the bank applies to the responsible federal bank supervisory agency for approval to establish or acquire the branch.  The filing of the notice shall be accompanied by a filing fee of $9,000 or a greater amount as the commissioner may establish by rule pursuant to chapter 91.  The filing fee shall be nonrefundable.

(d)  No branch of an out-of-state bank may be established or acquired in this State under this section, unless:

(1)  The out-of-state bank confirms in writing to the commissioner that as long as it maintains a branch in this State, it shall comply with all applicable laws of this State;

(2)  The applicant provides to the commissioner satisfactory evidence of compliance with the applicable requirements of chapter 414 relating to foreign corporations; and

(3)  The commissioner, acting within thirty days after receiving notice of an application under subsection (c), certifies to the responsible federal bank supervisory agency that the requirements of this article have been met. [L 1996, c 155, pt of §1; am L 1999, c 283, §2; am L 2002, c 40, §35]



§412:12-106 - No concentration limit under Hawaii state law; waiver of federal concentration limits.

[§412:12-106]  No concentration limit under Hawaii state law; waiver of federal concentration limits.  (a)  There shall be no state deposit cap or concentration limit under the law of this State.

(b)  The commissioner may waive, on a case-by-case basis, the federal statewide concentration limits under section 44(b) of the Federal Deposit Insurance Act; provided that the commissioner shall apply a standard that does not discriminate against out-of-state banks.  In granting a waiver, the commissioner shall consider whether the waiver promotes the availability of financial services, the marketability of Hawaii banks, or another public interest.  This section shall not affect the applicability, if any, of federal or state antitrust law. [L 1996, c 155, pt of §1]



§412:12-107 - Powers; additional branches.

[§412:12-107]  Powers; additional branches.  (a)  An out-of-state state bank which establishes and operates a branch in Hawaii under this article may conduct any activities at the branch that are authorized under the laws of this State for Hawaii state banks chartered under article 5 of this chapter.

(b)  A Hawaii state bank may conduct any activities at any branch outside Hawaii that are permissible for a bank chartered by the host state where the branch is located, except to the extent the activities are expressly prohibited by the laws of this State or by any rule or order of the commissioner applicable to the Hawaii state bank; provided that the commissioner may waive any prohibition if the commissioner determines, by order or rule, that the involvement of out-of-state branches of Hawaii state banks in particular activities would not threaten the safety or soundness of those banks.

(c)  An out-of-state bank that has established or acquired a branch in Hawaii under this article may establish or acquire additional branches or other places of business as authorized pursuant to section 412:3-501 in Hawaii to the same extent that any Hawaii bank may establish or acquire a branch or other places of business in Hawaii under applicable federal and state law.

(d)  If an out-of-state bank operates two or more branches in Hawaii, the out-of-state bank shall designate one of its branches as its principal office in this State. [L 1996, c 155, pt of §1]



§412:12-108 - Examinations; periodic reports; cooperative agreements; assessment of fees.

§412:12-108  Examinations; periodic reports; cooperative agreements; assessment of fees.  (a)  To the extent consistent with subsection (c), the commissioner may examine any branch established and maintained in this State pursuant to this article by an out-of-state state bank as the commissioner deems necessary to determine whether the branch is being operated in compliance with the laws of this State and in accordance with safe and sound banking practices.  Sections 412:2-105 and 412:2-200 shall apply to the examinations of the out-of-state state banks in the same manner as to the examinations of Hawaii financial institutions.

(b)  The commissioner may require periodic reports regarding any out-of-state bank that operates a branch in Hawaii pursuant to this article.  The required reports shall be provided by the bank or by the bank supervisory agency having primary responsibility for the bank.  Any reporting requirements prescribed by the commissioner under this subsection shall be (1) consistent with the reporting requirements applicable to Hawaii state banks and (2) appropriate for the purpose of enabling the commissioner to carry out the commissioner's responsibilities under this chapter.

(c)  The commissioner may enter into cooperative, coordinating, and information-sharing agreements with any other bank supervisory agencies or any organization affiliated with or representing one or more bank supervisory agencies with respect to the periodic examination or other supervision of any branch in Hawaii of an out-of-state state bank, or any branch of a Hawaii state bank in any host state, and the commissioner may accept the parties' reports of examination and reports of investigation in lieu of conducting the commissioner's own examinations or investigations.

(d)  The commissioner may enter into contracts with any bank supervisory agency that has concurrent jurisdiction over a Hawaii state bank or an out-of-state state bank operating a branch in this State pursuant to this article to engage the services of the agency's examiners at a reasonable rate of compensation, or to provide the services of the commissioner's examiners to the agency at a reasonable rate of compensation.

(e)  The commissioner may enter into joint examinations or joint enforcement actions with other bank supervisory agencies having concurrent jurisdiction over any branch in Hawaii of an out-of-state state bank or any branch of a Hawaii state bank in any host state; provided that the commissioner at any time may take action independently if the commissioner deems the action to be necessary or appropriate to carry out the commissioner's responsibilities under this article or to ensure compliance with the laws of this State; provided further that, in the case of an out-of-state state bank, the commissioner shall recognize the exclusive authority of the home state regulator over corporate governance matters and the primary responsibility of the home state regulator with respect to safety and soundness matters.

(f)  Each out-of-state state bank that maintains one or more branches in this State may be assessed and, if assessed, shall pay supervisory, examination, and other fees in accordance with the laws of this State and rules of the commissioner.  The fees may be shared with other bank supervisory agencies or any organization affiliated with or representing one or more bank supervisory agencies in accordance with agreements between the parties and the commissioner. [L 1996, c 155, pt of §1; am L 2004, c 216, §42]



§412:12-109 - Enforcement.

[§412:12-109]  Enforcement.  If the commissioner determines that a branch maintained by an out-of-state state bank in this State is being operated in violation of any provision of the laws of this State, or that the branch is being operated in an unsafe and unsound manner, the commissioner may take all enforcement actions as the commissioner could take if the branch were a Hawaii state bank; provided that the commissioner shall promptly give notice to the home state regulator of each enforcement action taken against an out-of-state state bank and, to the extent practicable, shall consult and cooperate with the home state regulator in pursuing and resolving the enforcement action.  The enforcement and supervisory powers of the commissioner contained in parts III to VI, article 2 of this chapter shall apply to an out-of-state state bank to the same extent that the provisions are applicable to a Hawaii financial institution. [L 1996, c 155, pt of §1]



§412:12-110 - Notice of subsequent merger, etc.

[§412:12-110]  Notice of subsequent merger, etc.  Each out-of-state state bank that operates a branch in this State pursuant to this article, or the home state regulator of the bank, shall give at least thirty days' prior written notice (or, in the case of an emergency transaction, shorter notice as is consistent with applicable state or federal law) to the commissioner of any merger, consolidation, or other transaction that would cause a change of control with respect to the out-of-state state bank or any bank holding company that controls the bank, with the result that an application would be required to be filed pursuant to the federal Change in Bank Control Act of 1978, as amended, 12 U.S.C. section 1817(j), or the federal Bank Holding Company Act of 1956, as amended, 12 U.S.C. section 1841 et seq., or any successor statutes thereto. [L 1996, c 155, pt of §1]



§412:13-100 - Title and purpose.

[ARTICLE 13.]  THE HAWAII INTERNATIONAL BANKING ACT

PART I.  GENERAL

[§412:13-100]  Title and purpose.  (a)  This article shall be known and may be cited as the Hawaii International Banking Act.

(b)  This article is intended generally to provide for state regulation of the participation by foreign banks in the financial markets of this State.

(c)  Consistent with the federal International Banking Act, the Bank Holding Company Act, the Federal Deposit Insurance Act, and the Interstate Banking and Branching Efficiency Act, this article is intended specifically:

(1)  To authorize banking activities and operations, under state licenses issued by the commissioner, of direct branch and agency offices in this State of foreign banks, generally under terms and conditions not less favorable than the terms and conditions under which the activities and operations may be conducted by federal branch or agency offices of foreign banks in the United States, and to set forth a statutory framework for the licensing, regulation, and supervision of the State-licensed offices of foreign banks by the commissioner to assure the safe and sound operation of the offices that are licensed under the laws of this State;

(2)  To authorize representative offices in this State of foreign banks, and to set forth statutory provisions governing the licensing and supervision of the representative offices by the commissioner; and

(3)  To ensure that the banking laws and rules of this State otherwise apply to foreign banks in a manner consistent with the laws and policies of the United States governing the operations in this country of foreign banks. [L 1996, c 155, pt of §2]



§412:13-101 - Application to existing foreign banks.

[§412:13-101]  Application to existing foreign banks.  (a)  The licenses of foreign banks to open and maintain agency offices and representative offices in this State which were granted before and which are in effect on June 1, 1997, are not invalidated by the enactment of this article nor by any change made in the requirements for licensing of foreign bank offices, nor by the repeal of the laws under which they were licensed.

(b)  The provisions of this article shall apply to all agency and representative offices of foreign banks which were licensed under previous laws of this State and which are in operation on June 1, 1997, except as provided in this section.

(c)  With the enactment of this article, non-depository agency offices of foreign banks which were licensed under previous laws of this State and are in operation on June 1, 1997, shall have all of the powers and authority of a Hawaii state agency under this article, except that the non-depository agency office shall not accept any deposits pursuant to section 412:13‑208, and as long as deposits are not accepted, the non-depository agency office shall not be required to comply with section 412:13-213.  Notwithstanding the foregoing provision, nothing shall prohibit the foreign bank operating a non-depository agency office from filing an application under section 412:13-205 to amend its license. [L 1996, c 155, pt of §2]



§412:13-102 - Definitions.

[§412:13-102]  Definitions.  As used in this article:

"Affiliate" has the same meaning as set forth in section 2(k) of the Bank Holding Company Act (12 U.S.C. 1841(k)).

"Agency", when used in reference to an office of a foreign bank, shall have the same meaning as is set forth in section 1(b)(1) of the federal International Banking Act (12 U.S.C. 3101(1)).

"Bank" means any bank as defined in: section 2(c) of the Bank Holding Company Act (12 U.S.C. 1841(c)); section 3(a)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1813(a)(1)), other than a branch of a foreign bank; or, as the context may require, in section 412:5-100.  The term shall not in any event include a foreign bank or a branch or agency of a foreign bank.

"Bank holding company" has the same meaning as set forth in section 2(a) of the Bank Holding Company Act (12 U.S.C. 1841(a)).

"Bank Holding Company Act" means the federal Bank Holding Company Act of 1956, as amended (12 U.S.C. 1841 et seq.).

"Bank supervisory agency" means:

(1)  The Office of the Comptroller of the Currency, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, and any successor to these agencies;

(2)  Any agency of another state with primary responsibility for chartering and supervising banks; and

(3)  Any agency of a country (including any colonies, dependencies, possessions, or political subdivisions thereof) other than the United States with primary responsibility for chartering and supervising banks.

"Branch", when used in reference to an office of a foreign bank, has the same meaning as is set forth in section 1(b)(3) of the federal International Banking Act (12 U.S.C. 3101(3)), and when used in reference to an office of a bank as defined in this section, shall have the same meaning as is set forth in section 3(o) of the Federal Deposit Insurance Act (12 U.S.C. 1813(o)).

"Control" shall be construed consistently with the provisions of section 2(a)(2) of the Bank Holding Company Act (12 U.S.C. 1841(a)(2)).

"Depository institution" means any institution that is included for any purpose within the definitions of "insured depository institution" as set forth in section 3(c)(2) and (3) of the Federal Deposit Insurance Act (12 U.S.C. 1813(c)(2) and (3)).

"Federal agency" means an agency of a foreign bank that is licensed by the Comptroller of the Currency pursuant to section 4 of the federal International Banking Act (12 U.S.C. 3102).

"Federal branch" means a branch of a foreign bank that is licensed by the Comptroller of the Currency pursuant to section 4 of the federal International Banking Act (12 U.S.C. 3102).

"Federal Deposit Insurance Act" means the Federal Deposit Insurance Act, as amended (12 U.S.C. 1813 et seq.).

"Federal International Banking Act" means the federal International Banking Act of 1978, as amended (12 U.S.C. 3101 et seq.).

"Foreign bank" means any company organized under the laws of a foreign country, a territory of the United States, Puerto Rico, Guam, American Samoa, or the Virgin Islands, that engages directly in the business of banking.  The term includes foreign commercial banks, foreign merchant banks, and other foreign institutions that engage in banking activities usual in connection with the business of banking in the countries where the foreign institutions are organized or operating.

"Hawaii bank" means a Hawaii state bank or a Hawaii national bank.

"Hawaii national bank" means a national banking association having its headquarters within Hawaii.

"Hawaii representative office" means a representative office that is located in this State.

"Hawaii state agency", when used in reference to an office of a foreign bank, means an agency of a foreign bank that is located in this State and licensed pursuant to this chapter, part II, of this article.

"Hawaii state bank" means a bank organized under the laws of Hawaii.

"Hawaii state branch", when used in reference to an office of a foreign bank, means a branch of a foreign bank that is located in this State and licensed pursuant to this chapter, part II, of this article.

"Home state" has the same meaning in reference to national banks, state banks, and bank holding companies as is set forth in section 44(f)(4) of the Federal Deposit Insurance Act (12 U.S.C. 1831(u)), and the same meaning in reference to foreign banks as is set forth in section 5(c) of the federal International Banking Act (12 U.S.C. 3103(c)).

"Interstate Banking and Branching Efficiency Act" means the federal Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994, Public Law No. 103-328, 108 Stat. sections 2338 to 2381 (September 29, 1994, codified at various sections of Title 12, United States Code).

"Interstate branch" means a branch of a bank or a branch of a foreign bank, as the context may require, which is established after September 29, 1994, pursuant to the authority contained in the Interstate Banking and Branching Efficiency Act, outside the home state of the bank or foreign bank.  In the case of a foreign bank, the term shall not include a limited branch.

"Limited branch" means a branch of a foreign bank that accepts only those deposits as would be permissible for a corporation organized under section 25A of the Federal Reserve Act in accordance with section 5(a)(7) of the federal International Banking Act (12 U.S.C. 3103(a)(7)).

"Out-of-state bank" means a bank, the home state of which is a state other than Hawaii.

"Out-of-state bank holding company" means a bank holding company, the home state of which is a state other than Hawaii.

"Out-of-state foreign bank" means a foreign bank, the home state of which is a state other than Hawaii.

"Representative office" has the same meaning as is set forth in section 1(b)(15) of the federal International Banking Act (12 U.S.C. 3101(15)).

"State", whenever this word is used in its uncapitalized form, has the same meaning as is set forth in section 3(a)(3) of the Federal Deposit Insurance Act (12 U.S.C. 1813(a)(3)).

"Subsidiary" has the same meaning as set forth in section 2(d) of the Bank Holding Company Act (12 U.S.C. 1841(d)).

"United States", when used in a geographical sense, means the several states, the District of Columbia, Puerto Rico, Guam, American Samoa, the American Virgin Islands, the Trust Territory of the Pacific Islands, and any other territory of the United States; and, when used in a political sense, means the federal government of the United States. [L 1996, c 155, pt of §2]



§412:13-200 - Purpose.

PART II.  DIRECT BRANCH, AGENCY, AND REPRESENTATIVE OFFICES OF

FOREIGN BANKS

[§412:13-200]  Purpose.  Consistent with the federal International Banking Act, the Bank Holding Company Act, the Federal Deposit Insurance Act, and the Interstate Banking and Branching Efficiency Act, this part is intended:

(1)  To authorize banking activities and operations, under state licenses issued by the commissioner, of direct branch and agency offices in this State of foreign banks, generally under terms and conditions not less favorable than the terms and conditions under which the activities and operations may be conducted by federal branch or agency offices of foreign banks in the United States, and to set forth a statutory framework for the licensing, regulation, and supervision of state-licensed offices of foreign banks by the commissioner to assure the safe and sound operation of the offices that are licensed under the laws of this State; and

(2)  To authorize representative offices in this State of foreign banks, and to set forth statutory provisions governing the licensing and supervision of these offices by the commissioner. [L 1996, c 155, pt of §2]



§412:13-201 - Branches and agencies of foreign banks; necessity of licensure.

[§412:13-201]  Branches and agencies of foreign banks; necessity of licensure.  (a)  No foreign bank shall transact business in this State except at a Hawaii state branch or Hawaii state agency which it is licensed to establish and maintain pursuant to, and at which it conducts the activities as are permitted by this article.

(b)  Subsection (a) shall not be deemed to prohibit:

(1)  Any foreign bank that establishes and maintains a federal agency or federal branch in this State from transacting at the federal agency or federal branch any business it may be authorized to transact under applicable federal laws and regulations;

(2)  Any foreign bank that does not maintain a Hawaii state branch or Hawaii state agency from making in this State loans secured by liens on real or personal property located in this State or enforcing the loans in this State; or

(3)  Any foreign bank organized under the laws of a territory of the United States, Puerto Rico, Guam, American Samoa, or the Virgin Islands, the deposits of which are insured by the Federal Deposit Insurance Corporation, from establishing and operating an interstate branch in this State in its capacity as a "state bank" as defined in the Federal Deposit Insurance Act, pursuant to the authorities contained in that Act and in the laws of this State.

(c)  For purposes of subsection (a), no foreign bank shall be deemed to be transacting business in this State merely because a subsidiary or affiliate transacts business in this State, including business that any depository institution subsidiary or affiliate may lawfully conduct in this State, as an agent for the foreign bank in accordance with and to the extent authorized by the laws of this State and applicable rules or orders of the commissioner. [L 1996, c 155, pt of §2]



§412:13-202 - Application to establish and maintain a branch or agency; contents.

§412:13-202  Application to establish and maintain a branch or agency; contents.  A foreign bank, in order to procure a license under this article to establish and maintain a Hawaii state branch or Hawaii state agency, shall submit an application to the commissioner, together with the application fee prescribed in section 412:13-206.  The application shall contain:

(1)  The same information as required by the Board of Governors of the Federal Reserve System for an application to establish a branch or agency, as the case may be, in the United States;

(2)  If applicable, a statement under oath appointing an agent in this State for receipt of service of process in accordance with section 414-437, if the license is granted; and

(3)  Any additional information that the commissioner may require. [L 1996, c 155, pt of §2; am L 2001, c 170, §14; am L 2002, c 40, §36]



§412:13-203 - Application to establish and maintain a branch or agency; manner of filing and determination.

§412:13-203  Application to establish and maintain a branch or agency; manner of filing and determination.  (a)  A foreign bank making an application under this article for a license to establish and maintain a Hawaii state branch or Hawaii state agency shall deliver to the commissioner, together with the application, two copies of its charter or articles of incorporation and all amendments thereto, duly authenticated by the proper officer of the country of the foreign bank's organization, or a greater number of copies as the commissioner may require by rule.  If the charter, articles of incorporation, or amendments are in a foreign language, two copies (or a greater number of copies as the commissioner may require by rule) of an English translation of the documents under the oath of the translator shall accompany the charter, articles of incorporation, or amendments.

(b)  The commissioner shall issue a license to a foreign bank to establish and maintain a Hawaii state branch or Hawaii state agency if the commissioner finds that:

(1)  The foreign bank is in good standing under the laws of the country in which it is organized and is in sound financial condition;

(2)  The management of the foreign bank and the proposed management of the Hawaii state branch or Hawaii state agency are of good moral character, competent, and sufficiently experienced;

(3)  The convenience and needs of persons to be served by the proposed Hawaii state branch or a Hawaii state agency will be promoted; and

(4)  The foreign bank satisfies any other standards that the commissioner may establish by rule.

(c)  In considering whether a foreign bank is in sound financial condition for the purposes of subsection (b), the commissioner may consider the length of time the foreign bank has engaged in the banking business, the asset size of the bank, and any other criteria which the commissioner deems relevant.  The commissioner may presume, in the absence of creditable evidence to the contrary, that a foreign bank that has total assets having an aggregate value in United States currency of $10,000,000,000 or more and that has engaged in the banking business for at least ten years prior to filing an application pursuant to this article is in sound financial condition.

(d)  In considering whether the management of the foreign bank and the proposed management of the Hawaii state branch or Hawaii state agency is of good moral character for the purposes of subsection (b), the commissioner may presume that in the absence of creditable evidence to the contrary, the management is of good moral character.  The presumption may be rebutted by evidence to the contrary, including, but not limited to a finding that a person has:

(1)  Been convicted of, or has pleaded nolo contendere to, any crime involving an act of fraud or dishonesty;

(2)  Consented to or suffered a judgment in any civil action based upon conduct involving an act of fraud or dishonesty;

(3)  Consented to or suffered the suspension or revocation of any professional, occupational, or vocational license based upon conduct involving an act of fraud or dishonesty;

(4)  Wilfully made or caused to be made in any application or report filed with the commissioner, or in any proceeding before the commissioner, any statement which was at the time and in the light of the circumstances under which it was made false or misleading with respect to any material fact, or has wilfully omitted to state in any application or report any material fact which was required to be stated therein; or

(5)  Wilfully committed any violation of, or has wilfully aided, abetted, counseled, commanded, induced, or procured the violation by any other person of, any provision of this chapter or of any rule or order issued under this chapter.

(e)  If the commissioner approves the application of the foreign bank for a license to establish and maintain a Hawaii state branch or Hawaii state agency, the foreign bank shall then provide satisfactory evidence to the commissioner of compliance with the requirements of chapter 414 relating to foreign corporations, if applicable.  The commissioner shall then issue a license to establish and maintain a Hawaii state branch or Hawaii state agency to the foreign bank.

(f)  Each license issued to a foreign bank to establish and maintain a Hawaii state branch or Hawaii state agency shall state fully the name of the foreign bank to which the license is issued, and any other information as the commissioner may require.

(g)  The commissioner may waive some of the requirements, procedures, and standards applicable to applications to establish additional intrastate Hawaii state branches or Hawaii state agencies if the foreign bank has already established an initial Hawaii state branch or Hawaii state agency.

(h)  If a foreign bank operates two or more Hawaii state branches or Hawaii state agencies, the foreign bank shall designate one of the offices as its principal office in this State. [L 1996, c 155, pt of §2; am L 2001, c 170, §§15, 16; am L 2002, c 40, §37]



§412:13-204 - Denial of license.

[§412:13-204]  Denial of license.  If the commissioner is not satisfied that the foreign bank meets all the criteria set forth for approval, the commissioner shall issue a written decision denying the application.  A foreign bank which is denied approval may request a hearing before the commissioner in accordance with chapter 91.  Any final decision of the commissioner denying a foreign bank a license may be appealed to the circuit court as provided in chapter 91. [L 1996, c 155, pt of §2]



§412:13-205 - Amended license to establish and maintain a branch or agency.

[§412:13-205]  Amended license to establish and maintain a branch or agency.  (a)  A foreign bank that is licensed to establish and maintain a Hawaii state branch or Hawaii state agency shall secure an amended license if it changes its corporate name, changes the duration of its corporate existence, or desires to pursue in this State other or additional purposes than those set forth in its prior application for a license under this article, by making application therefor to the commissioner.

(b)  The requirements with respect to the form and contents of an application under subsection (a), the manner of its execution, the filing of triplicate originals thereof with the commissioner, the payment of an application fee, the issuance of an amended license, and the effect thereof shall be the same as in the case of an initial application for a license to establish and maintain a Hawaii state branch or Hawaii state agency. [L 1996, c 155, pt of §2]



§412:13-206 - Application fees.

[§412:13-206]  Application fees.  Upon applying to the commissioner under this article for an initial license to establish and maintain a Hawaii state branch or Hawaii state agency, a foreign bank shall pay to the commissioner an application fee of $9,000 or a greater amount as the commissioner shall establish by rule pursuant to chapter 91.  For an application to establish additional branches or agencies, the foreign bank shall pay an application fee of $1,500 or a greater amount as may be established by rule.  For an application to amend a license, the foreign bank shall pay an application fee of $1,500 or a greater amount as may be established by rule.  All application fees shall be nonrefundable. [L 1996, c 155, pt of §2]



§412:13-207 - No concurrent maintenance of federal branches or agencies.

[§412:13-207]  No concurrent maintenance of federal branches or agencies.  (a)  No foreign bank that is licensed under this article to establish and maintain a Hawaii state branch or Hawaii state agency shall concurrently maintain a federal branch or federal agency in this State.

(b)  No foreign bank that maintains a federal branch or federal agency in this State shall concurrently be licensed under this article to maintain a Hawaii state branch or Hawaii state agency. [L 1996, c 155, pt of §2]



§412:13-208 - Powers of branch and agency.

[§412:13-208]  Powers of branch and agency.  (a)  Except as otherwise specifically provided in this article or in rules or orders adopted by the commissioner, and notwithstanding any other law or rule of this State to the contrary, operations of a foreign bank at a Hawaii state branch or Hawaii state agency shall be conducted with the same rights, privileges, and powers as a Hawaii state bank at the location and shall be subject to all the same duties, restrictions, penalties, liabilities, conditions, and limitations that would apply under the laws of this State to a Hawaii state bank doing business at the same location.

(b)  Among other exceptions to subsection (a) that may be required or authorized by the commissioner pursuant to this part:

(1)  A Hawaii state branch shall not accept, from individuals who are citizens or residents of the United States, deposits (other than credit balances that are incidental to or arise out of its exercise of other lawful banking powers) of less than $100,000, except to the extent that the deposits are determined by the Federal Deposit Insurance Corporation not to constitute "domestic retail deposit activities requiring deposit insurance protection" within the meaning of section 6 of the federal International Banking Act (12 U.S.C. 3104); provided that, a Hawaii state branch of a bank organized under the laws of any territory of the United States, Puerto Rico, Guam, American Samoa or the Virgin Islands, the deposits of which are insured by the Federal Deposit Insurance Corporation, shall not be subject to the foregoing limitation on domestic retail deposit taking;

(2)  A Hawaii state agency shall not accept any deposits except:

(A)  Deposits of a foreign nation, its political subdivisions, agencies, or instrumentalities; and

(B)  Deposits of persons who reside, are domiciled and maintain their principal place of business in a foreign nation, and are not citizens of the United States;

(3)  A Hawaii state branch or Hawaii state agency shall not be required to maintain federal deposit insurance under any law, rule, or order of this State that requires Hawaii state banks and other depository institutions to maintain federal deposit insurance, and the commissioner, by rule or order, may exclude or exempt uninsured Hawaii state branches and Hawaii state agencies from, or otherwise modify the applicability to uninsured Hawaii state branches and Hawaii state agencies of, any law or rule of this State that is generally applicable to insured Hawaii state banks, or that would otherwise be applicable to an insured Hawaii state bank doing business at the same location, as the commissioner may deem necessary or desirable, taking into account applicable limitations on the retail deposit-taking powers and privileges of Hawaii state branches and Hawaii state agencies;

(4)  A foreign bank which is licensed to establish and maintain a Hawaii state branch or Hawaii state agency shall not engage in fiduciary activities at its Hawaii office;

(5)  Any limitation or restriction based on the capital stock and surplus of a Hawaii state bank shall be deemed to refer, as applied to a Hawaii state branch or Hawaii state agency, to the dollar equivalent of the capital stock and surplus of the foreign bank, and if the foreign bank has more than one Hawaii state branch or Hawaii state agency in this State, the business transacted by all the Hawaii state branches and Hawaii state agencies shall be aggregated in determining compliance with the limitation; and

(6)  The commissioner may adopt any additional or modify the applicability of any existing standards, conditions, or requirements, by rule or order, as the commissioner may deem necessary to ensure the safety and soundness and the protection of creditors of the operations of branches and agencies of foreign banks in this State. [L 1996, c 155, pt of §2]



§412:13-209 - Filing of amendments to articles of incorporation.

[§412:13-209]  Filing of amendments to articles of incorporation.  A foreign bank that is licensed to maintain a Hawaii state branch or Hawaii state agency, whenever its articles of incorporation are amended, shall forthwith file in the office of the commissioner a copy of the amendment duly authenticated by the proper officer of the country of the foreign bank's organization, but the filing thereof may not of itself enlarge or alter the purpose or purposes for which the foreign bank is authorized to pursue in the transaction of its business in this State, nor authorize the foreign bank to transact business in this State under any name other than the name set forth in its license, nor extend the duration of its corporate existence.  If the amendment is in a foreign language, an English translation of the amendment under the oath of the translator shall accompany the amendment. [L 1996, c 155, pt of §2]



§412:13-210 - Separate assets.

[§412:13-210]  Separate assets.  (a)  Each foreign bank that is licensed to establish and maintain a Hawaii state branch or Hawaii state agency in this State shall keep the assets of its business in this State separate and apart from the assets of its business outside this State.

(b)  The creditors of a foreign bank arising out of transactions with, and recorded on the books of, its Hawaii state branch or Hawaii state agency shall be entitled to absolute preference and priority over the creditors of the foreign bank's offices located outside this State with respect to the assets of the foreign bank in this State. [L 1996, c 155, pt of §2]



§412:13-211 - Disclosure of lack of deposit insurance.

[§412:13-211]  Disclosure of lack of deposit insurance.  Each foreign bank that is licensed to establish and maintain a Hawaii state branch or Hawaii state agency, in a manner established by the commissioner by rule or order, shall give notice that deposits and credit balances in the branch or agency office are not insured by the Federal Deposit Insurance Corporation.  The foregoing notice requirement shall not apply to an insured Hawaii state branch of a bank organized under the laws of any territory of the United States, Puerto Rico, Guam, American Samoa, or the Virgin Islands. [L 1996, c 155, pt of §2]



§412:13-212 - Limitations on payment of interest on deposits.

[§412:13-212]  Limitations on payment of interest on deposits.  A foreign bank that is licensed to establish and maintain a Hawaii state branch or Hawaii state agency shall be subject to the same limitations with respect to the payment of interest on deposits as a state bank that is a member of the Federal Reserve System. [L 1996, c 155, pt of §2]



§412:13-213 - Pledge of assets.

[§412:13-213]  Pledge of assets.  (a)  Each foreign bank that is licensed to establish and maintain a Hawaii state branch or Hawaii state agency shall keep on deposit $500,000 or any greater amount as the commissioner may prescribe by rule in unaffiliated Hawaii banks as have been selected by the foreign bank and approved in writing by the commissioner.

(b)  The only assets that may be deposited in order to comply with this section are:

(1)  Cash;

(2)  Any negotiable certificate of deposit which:

(A)  Has a maturity of not more than one year;

(B)  Is payable in the United States; and

(C)  Is issued by a bank organized under the laws of a state of the United States, by a national bank, or by a branch office of a foreign bank which is located in the United States;

(3)  Securities and obligations of the United States government and any agency of the United States government whose debt obligations are fully and explicitly guaranteed as to the timely payment of principal and interest by the full faith and credit of the United States;

(4)  Securities and obligations of United States government-sponsored agencies which are originally established or chartered by the United States government to serve public purposes specified by the Congress but whose debt obligations are not explicitly guaranteed by the full faith and credit of the United States;

(5)  Obligations of the International Bank for Reconstruction and Development, the Inter-American Development Bank, the Asian Development Bank, or the African Development Bank;

(6)  Securities and obligations issued by this State or any county of this State, through an appropriate agency or instrumentality; and

(7)  Any other assets as the commissioner shall permit by rule or order.

Any assets deposited shall be valued at the lower of principal amount or market value.  The commissioner may limit the amount of each type of asset that may be deposited.  An asset will not satisfy the requirements of this section if it is an instrument that is issued by the foreign bank itself, or by a person who controls, is controlled by, or is in common control with the foreign bank.

(c)  The commissioner, from time to time, may require that the assets deposited pursuant to this section may be maintained by the foreign bank in an amount, in a form, and subject to any conditions, the commissioner deems necessary or desirable for the maintenance of a sound financial condition, the protection of depositors and the public interest, and to maintain public confidence in the business of the Hawaii state branch or Hawaii state agency.  The commissioner may give credit to reserves required to be maintained with a Federal Reserve Bank in or outside this State pursuant to federal law, in accordance with rules or procedures as the commissioner may adopt.

(d)  So long as it shall continue business in the ordinary course, the foreign bank shall be permitted to collect interest on the securities deposited under this section and from time to time exchange, examine and compare the securities. [L 1996, c 155, pt of §2]



§412:13-214 - Asset maintenance.

[§412:13-214]  Asset maintenance.  (a)  Each foreign bank that is licensed to establish and maintain a Hawaii state branch or Hawaii state agency shall hold in this State currency, bonds, notes, debentures, drafts, bills of exchange, or other evidences of indebtedness, including loan participation agreements or certificates, or other obligations payable in the United States or in United States funds or, with the prior approval of the commissioner, in funds freely convertible into United States funds, or any other assets as the commissioner shall by rule or order permit, in an amount which shall bear the relationship as the commissioner prescribes by rule or order to liabilities of the foreign bank appearing in the books, accounts, or records of its Hawaii state branch or Hawaii state agency, including acceptances, but excluding amounts due and other liabilities to other offices, agencies or branches of, and wholly owned (except for a nominal number of directors' shares) subsidiaries of, the foreign bank and any other liabilities as the commissioner shall determine.

(b)  In implementing this section, the commissioner may vary the ratio of assets to liabilities for Hawaii state branches or Hawaii state agencies applicable under this section, of certain foreign banks as determined by the commissioner in the commissioner's discretion to be necessary or desirable to reflect differences among these Hawaii state branches or Hawaii state agencies on account of:

(1)  The financial condition of the Hawaii state branch or agency offices of the foreign bank;

(2)  The financial condition of branch or agency offices of the same foreign bank located in other states;

(3)  General economic conditions prevalent in the home country of the parent foreign bank; or

(4)  The financial condition of the parent foreign bank itself, including but not limited to (A) the financial condition of its branches and agencies located in other countries, (B) the financial condition of its affiliated bank and nonbank subsidiaries in the United States, and (C) the financial condition of the foreign bank on a worldwide consolidated basis or in its home country.

(c)  For the purposes of this section, the commissioner shall value marketable securities at principal amount or market value, whichever is lower, shall have the right to determine the value of any nonmarketable bond, note, debenture, draft, bill of exchange, other evidence of indebtedness, including loan participation agreements or certificates, or of any other asset or obligation held or owed to the foreign bank or its Hawaii state branch or Hawaii state agency in this State, and in determining the amount of assets for the purpose of computing the above ratio of assets to liabilities, by rule or order may exclude in whole or in part any particular asset.

(d)  If, by reason of the existence or the potential occurrence of unusual and extraordinary circumstances, the commissioner deems it necessary or desirable for the maintenance of a sound financial condition, the protection of depositors, creditors, and the public interest, and to maintain public confidence in the business of a Hawaii state branch or Hawaii state agency, the commissioner, subject to any terms and conditions as the commissioner may prescribe, may require the foreign bank to deposit the assets required to be held in this State pursuant to this section with any Hawaii bank, as the commissioner may designate.

(e)  The assets held to satisfy the assets to liabilities relationship, prescribed by the commissioner pursuant to this section, shall include obligations of any person for money borrowed from a foreign bank holding a license to establish and maintain a Hawaii state branch or Hawaii state agency only to the extent that the total of the obligations of any person are not more than ten per cent of the assets considered for purposes of this section. [L 1996, c 155, pt of §2]



§412:13-215 - Representative office of foreign banks; necessity of licensure.

[§412:13-215]  Representative office of foreign banks; necessity of licensure.  (a)  No foreign bank shall establish or maintain a Hawaii representative office unless the foreign bank is licensed by the commissioner to maintain a Hawaii representative office.

(b)  Nothing in subsection (a) shall be deemed to prohibit a foreign bank which maintains a federal agency or federal branch in this State from establishing or maintaining one or more Hawaii representative offices. [L 1996, c 155, pt of §2]



§412:13-216 - Representative office; application.

§412:13-216  Representative office; application.  (a)  The application for a license to establish and maintain a Hawaii representative office shall be in writing under oath and shall be in a form and contain any information as the commissioner may require by rule or order.  The application shall be accompanied by a nonrefundable application fee of $1,500 or a greater amount as the commissioner may establish by rule.

(b)  An application to establish and maintain a Hawaii representative office shall include, if applicable, a statement under oath appointing an agent in this State for receipt of service of process in accordance with section 414-437, if the license is granted. [L 1996, c 155, pt of §2; am L 2001, c 170, §17; am L 2002, c 40, §38]



§412:13-217 - Representative office; factors for approval of application.

§412:13-217  Representative office; factors for approval of application.  (a)  The commissioner shall issue a license to a foreign bank to establish and maintain a Hawaii representative office if the commissioner finds that:

(1)  The foreign bank is in good standing under the laws of the country in which it is organized and is in sound financial condition;

(2)  The management of the foreign bank and the proposed management of the Hawaii representative office are of good moral character, competent, and sufficiently experienced; and

(3)  The convenience and needs of persons to be served by the proposed Hawaii representative office will be promoted.

(b)  In considering whether the management of the foreign bank and the proposed management of the Hawaii representative office is of good moral character for the purposes of subsection (a), the commissioner may presume that in the absence of creditable evidence to the contrary, the management is of good moral character.  The presumption may be rebutted by evidence to the contrary, including, but not limited to, a finding that a person has:

(1)  Been convicted of, or has pleaded nolo contendere to, any crime involving an act of fraud or dishonesty;

(2)  Consented to or suffered a judgment in any civil action based upon conduct involving an act of fraud or dishonesty;

(3)  Consented to or suffered the suspension or revocation of any professional, occupational, or vocational license based upon conduct involving an act of fraud or dishonesty;

(4)  Wilfully made or caused to be made in any application or report filed with the commissioner, or in any proceeding before the commissioner, any statement which was at the time and in the light of the circumstances under which it was made false or misleading with respect to any material fact, or has wilfully omitted to state in any application or report any material fact which was required to be stated therein; or

(5)  Wilfully committed any violation of, or has wilfully aided, abetted, counseled, commanded, induced, or procured the violation by any other person of, any provision of this chapter or of any rule or order issued under this chapter.

(c)  If the commissioner approves the application of the foreign bank for a license to establish and maintain a Hawaii representative office, the foreign bank shall then provide satisfactory evidence to the commissioner of compliance with the requirements of chapter 414 relating to foreign corporations, if applicable.  The commissioner shall then issue a license to establish and maintain a Hawaii representative office to the foreign bank.

(d)  Each license issued to a foreign bank to establish and maintain a Hawaii representative office shall state fully the name of the foreign bank to which the license is issued, the address or addresses at which the Hawaii representative office is to be located, and any other information as the commissioner may require. [L 1996, c 155, pt of §2; am L 2001, c 170, §18; am L 2002, c 40, §39]



§412:13-218 - Representative office; permissible activities.

[§412:13-218]  Representative office; permissible activities.  (a)  A foreign bank which is licensed to establish and maintain a Hawaii representative office, subject to any rules as the commissioner may prescribe, may engage in the following activities:

(1)  Solicitation for loans and in connection therewith the assembly of credit information, making of property inspections and appraisals, securing of title information, preparation of applications for loans including making recommendations with respect to action thereon, solicitation of investors to purchase loans from the foreign bank, and the search for investors to contract with the foreign bank for servicing of the loans;

(2)  The solicitation of new business;

(3)  The conduct of research; and

(4)  Back office administrative functions as may be more specifically defined in rules issued by the commissioner.

Any other activity which the foreign bank seeks to conduct at the office shall be subject to the prior written approval of the commissioner by general rule or upon application in a form as the commissioner shall require.

(b)  Notwithstanding subsection (a), a Hawaii representative office that is a regional administrative office of the foreign bank, as may be defined more fully by the commissioner in rules and orders, may engage in credit approval activities provided that (1) the foreign bank give forty-five days prior written notice to the commissioner; and (2) the commissioner does not object within the forty-five day period to the conduct of the activities by the Hawaii representative office.  Written notice under this subsection shall be in a form and contain any information as the commissioner shall require. [L 1996, c 155, pt of §2]



§412:13-219 - Posting of license.

[§412:13-219]  Posting of license.  Each foreign bank that is licensed to establish and maintain a Hawaii state branch, Hawaii state agency, or Hawaii representative office shall post its license in a conspicuous place at the office. [L 1996, c 155, pt of §2]



§412:13-220 - Licenses not transferable.

[§412:13-220]  Licenses not transferable.  No license issued by the commissioner in accordance with this article shall be transferable or assignable. [L 1996, c 155, pt of §2]



§412:13-221 - Change of control of foreign bank.

[§412:13-221]  Change of control of foreign bank.  A foreign bank that is licensed to establish and maintain a Hawaii state branch, Hawaii state agency, or Hawaii representative office shall file with the commissioner a notice, in a form and containing any information as the commissioner may prescribe, no later than fourteen calendar days after the foreign bank becomes aware of any acquisition of control of the foreign bank or merges with another foreign bank. [L 1996, c 155, pt of §2]



§412:13-222 - Relocation of office; written application necessary.

§412:13-222  Relocation of office; written application necessary.  (a)  No foreign bank that is licensed to establish and maintain a Hawaii state branch, Hawaii state agency, or Hawaii representative office shall relocate any Hawaii office without the commissioner's prior written approval; provided that approval shall not be required if:

(1)  The relocation will be less than one mile from the foreign bank's present place of business;

(2)  The foreign bank gives the commissioner written notice at least twenty days prior to the move;

(3)  The type of business carried on at the new place of business will be the same as at the present place of business; and

(4)  There will be no financial involvement in the relocation by a director, executive officer, or principal shareholder, or a related interest of any of these persons.

(b)  The foreign bank shall file an application with the commissioner.  The application shall be in a form and contain any information as the commissioner shall require and shall be accompanied by a fee, the amount of which shall be established by rule.

(c)  If after appropriate examination and investigation, the commissioner is satisfied that the proposed relocation is justified and proper, the commissioner shall approve the application in writing, with any conditions that the commissioner deems appropriate. [L 1996, c 155, pt of §2; am L 1999, c 245, §6; am L 2001, c 170, §19; am L 2008, c 196, §10]



§412:13-223 - Examination; payment of fees.

[§412:13-223]  Examination; payment of fees.  (a)  A Hawaii state branch, Hawaii state agency, or Hawaii representative office shall be subject to examination by the commissioner at intervals prescribed, and in accordance with, section 412:2-200.

(b)  In conducting an examination pursuant to this section, the commissioner shall:

(1)  Have full access to the offices, books, accounts, and records of each office located in this State as well as all of the books, accounts, and records maintained in this State of any office not located in this State of the foreign bank; and

(2)  Have authority to require the attendance of, and to examine under oath, all persons whose testimony may be required relative to the activities of the office.

(c)  A foreign bank that is licensed to establish and maintain a Hawaii state branch, Hawaii state agency, or Hawaii representative office shall be subject to examination fees, examination expenses, and all other fees and assessments in accordance with the laws of this State and the rules of the commissioner, including but not limited to sections 412:2-105, 412:2-109, and 412:2-315. [L 1996, c 155, pt of §2]



§412:13-224 - Supervision and enforcement.

§412:13-224  Supervision and enforcement.  (a)  The commissioner shall have all of the powers granted to the commissioner by the laws of this State to the extent appropriate to enable the commissioner to supervise each Hawaii state branch, Hawaii state agency, or Hawaii representative office.

(b)  In order to carry out the purposes under this article, the commissioner may:

(1)  Enter into cooperative, coordinating, or information-sharing agreements with any other bank supervisory agency or any organization affiliated or representing one or more bank supervisory agencies;

(2)  With respect to periodic examination or other supervision of a foreign bank that maintains a Hawaii state branch, Hawaii state agency, or Hawaii representative office, accept reports of examinations performed by, and reports submitted to, other bank supervisory agencies in lieu of conducting examinations, or of receiving reports, as might otherwise be required under this article;

(3)  Enter into joint examinations or joint enforcement actions with any other bank supervisory agency having concurrent jurisdiction over any foreign bank; provided that the commissioner, at any time, may take any action independently if the commissioner determines that the action is necessary or appropriate to carry out the commissioner's responsibilities under this article and to ensure compliance with the laws of this State;

(4)  Enter into contracts with any bank supervisory agency having concurrent regulatory or supervisory jurisdiction over a foreign bank maintaining a Hawaii state branch, Hawaii state agency, or Hawaii representative office, to engage the services of the agency's examiners at a reasonable rate of compensation; and

(5)  Assess supervisory, examination, and other fees and charges that shall be payable by foreign banks maintaining a Hawaii state branch, Hawaii state agency, or Hawaii representative office in connection with the commissioner's performance of the commissioner's duties under this article and in accordance with this chapter and rules adopted by the commissioner.

(c)  Supervisory, examination, and other fees and charges assessed by the commissioner in accordance with this article may be shared with other bank supervisory agencies or any organizations affiliated with or representing one or more bank supervisory agencies in accordance with agreements between the commissioner and the agencies or organizations. [L 1996, c 155, pt of §2; am L 2004, c 216, §43]



§412:13-225 - Reports.

[§412:13-225]  Reports.  (a)  Each foreign bank that is licensed to establish and maintain a Hawaii state branch, Hawaii state agency, or Hawaii representative office shall file with the commissioner any reports the commissioner may require.

(b)  Each report filed with the commissioner under this article, or under any rule or order issued under this article, shall be in a form and contain any information, shall be signed in a manner, and shall be verified in a manner, as the commissioner may require. [L 1996, c 155, pt of §2]



§412:13-226 - Books, accounts, and records.

[§412:13-226]  Books, accounts, and records.  Each foreign bank that is licensed to establish and maintain a Hawaii state branch, Hawaii state agency, or Hawaii representative office shall maintain or make available at any office appropriate books, accounts, and records reflecting:

(1)  All transactions effected by or on behalf of the office; and

(2)  All actions taken in this State by employees of the foreign banking corporation located in this State to effect transactions on behalf of any office of the foreign bank located outside this State. [L 1996, c 155, pt of §2]



§412:13-227 - Voluntary closure of branch, agency, or representative office; application.

[§412:13-227]  Voluntary closure of branch, agency, or representative office; application.  (a)  No foreign bank that is licensed to establish and maintain a Hawaii state branch, Hawaii state agency, or Hawaii representative office shall close the office without filing an application with, and obtaining the prior approval of, the commissioner.  The application filed by a foreign bank under this section shall include the following information:

(1)  The reasons for the closure of the office;

(2)  The current financial condition of the bank in a form prescribed by the commissioner;

(3)  The current business being conducted in the State, and an indication of the assets and liabilities attributable to business conducted in this State;

(4)  A list of all creditors of the bank's business in this State, and their outstanding balances; and

(5)  Any other information as the commissioner may require.

(b)  If the commissioner finds, with respect to an application by a foreign bank under this section, that the closing of the office will not be substantially detrimental to the public convenience and advantage, the commissioner shall approve the application.  If the commissioner finds otherwise, the commissioner shall deny the application.

(c)  Whenever an application by a foreign bank under this section has been approved and all conditions precedent to the closing have been fulfilled, the foreign bank may close the office and shall promptly thereafter surrender to the commissioner the license which authorized the foreign bank to maintain the office. [L 1996, c 155, pt of §2]



§412:13-228 - Suspension or revocation of license; grounds; procedures.

[§412:13-228]  Suspension or revocation of license; grounds; procedures.  (a)  The commissioner may issue an order revoking a license of a foreign bank to establish and maintain a Hawaii representative office if the commissioner finds that:

(1)  The foreign bank has violated any provision of this article or any other law or rule of this State; or

(2)  Any fact or condition exists which, if it had existed at the time of the foreign bank's original application for the license, would have resulted in the commissioner's refusing to issue the license to the foreign bank.

(b)  The commissioner may issue an order suspending or revoking a license of a foreign bank to establish and maintain a Hawaii state branch or Hawaii state agency if the commissioner finds that:

(1)  The foreign bank has violated any provision of this article, or any rule or order issued under this article, or any provision of any other applicable law, rule, or order;

(2)  The foreign bank is transacting activities in this State in an unsafe or unsound manner or, in any case, is transacting activities elsewhere in an unsafe or unsound manner;

(3)  The foreign bank, or any one or more of its Hawaii state branches or Hawaii state agencies, is in an unsafe or unsound condition;

(4)  The foreign bank has ceased to operate any of its offices in this State without the prior approval of the commissioner in accordance with this article;

(5)  The foreign bank is insolvent in that it has ceased to pay its debts in the ordinary course of business, it cannot pay its debts as they become due, or its liabilities exceed its assets;

(6)  The foreign bank has suspended payment of its obligations, has made an assignment for the benefit of its creditors, or has admitted in writing its inability to pay its debts as they become due;

(7)  The foreign bank has applied for an adjudication of bankruptcy, reorganization, arrangement, or other relief under any foreign or domestic bankruptcy, reorganization, insolvency, or moratorium law, or that any person has applied for any relief under law against the foreign bank and the foreign bank has by any affirmative act, approved of or consented to an action or relief has been granted;

(8)  A receiver, liquidator, or conservator has been appointed for the foreign bank or that any proceeding for an appointment of a receiver, liquidator, or conservator, or any similar proceeding has been initiated in the country of the foreign bank's organization;

(9)  The existence of the foreign bank or the authority of the foreign bank to transact banking business under the laws of the country of the foreign bank's organization has been suspended or terminated; and

(10)  Any fact or condition exists which, if it had existed at the time when the foreign bank applied for its license to transact business in this State, would have been grounds for denying its application.

(c)  In issuing a revocation order under subsection (a) or a suspension or revocation order under subsection (b), the commissioner may revoke or suspend a license, and shall follow the procedures regarding notice, hearing, appeal, and enforcement of the order as provided in sections 412:2-311 and 412:2-312.

(d)  A foreign bank may waive its right to a hearing on any notice of charges by stipulating and consenting to the issuance of an order suspending or revoking a license.  Any final suspension or revocation order issued by consent shall be effective as of the date specified therein and shall remain effective until modified or terminated by the commissioner. [L 1996, c 155, pt of §2]



§412:13-229 - Immediate suspension or revocation.

[§412:13-229]  Immediate suspension or revocation.  (a)  If the commissioner finds that any of the factors set forth in section 412:13-228(b) are true with respect to any foreign bank that is licensed to maintain a Hawaii state branch or Hawaii state agency, and that it is necessary for the protection of the interests of creditors of the foreign bank's business in this State or, in any case, for the protection of the public interest that the commissioner immediately suspend or revoke the license of the foreign bank, the commissioner may issue, without notice and hearing, an order immediately suspending or revoking the license of the foreign bank for a period of up to twenty days, pending investigation or hearing.

(b)  The order immediately suspending or revoking the license shall be accompanied by a notice of charges which states the alleged grounds for the order.  The notice of charges shall set forth a time and place for a hearing to determine whether the immediate order of suspension or revocation shall be made final.

(c)  The order shall be effective upon service on the Hawaii state branch or Hawaii state agency and shall remain in effect until a final order is issued after a hearing, a final order is consented to, or the charges are dismissed upon completion of a hearing.  The foreign bank may contest the issuance of the immediate suspension or revocation order by applying to the circuit court for an injunction.

(d)  Within twenty days after the service of a notice of charges, unless an earlier date or later date is set by the commissioner upon request of the foreign bank, the commissioner shall hold a hearing in accordance with chapter 91.  If no appearance is made at the scheduled hearing by the foreign bank or the foreign bank's authorized representative, the foreign bank shall be deemed to have consented to the issuance of the final suspension or revocation order.  Any appeal of a final order of suspension or revocation shall be made to the circuit court in accordance with chapter 91.

(e)  Any order of immediate suspension or revocation may be enforced in the circuit court upon application by the commissioner.  Any final order of suspension or revocation issued in accordance with this section may be enforced as provided for in section 412:13-228(c). [L 1996, c 155, pt of §2]



§412:13-230 - Seizure of foreign bank's property and business; liquidation.

[§412:13-230]  Seizure of foreign bank's property and business; liquidation.  (a)  If the commissioner finds that any of the factors set forth in section 412:13-228 are true with respect to any foreign bank that is licensed to establish and maintain a Hawaii state branch or Hawaii state agency and that it is necessary for the protection of the interests of the creditors of the foreign bank's business in this State, or for the protection of the public interest that a conservator or receiver take immediate possession of the property and business of the foreign bank, the commissioner, by order, may appoint a conservator or receiver forthwith to take possession of the property and business of the foreign bank in this State and retain possession until the foreign bank resumes business in this State or is finally liquidated.  The provisions of part IV of article 2 of this chapter, to the extent applicable, shall govern the procedures for appointment of the conservator or receiver, any judicial proceedings arising from the appointment, and the duties and powers of the conservator or receiver.  The foreign bank, with the consent of the commissioner, may resume business in this State upon any conditions as the commissioner may prescribe by rule or order.

(b)  Whenever a conservator or receiver takes possession of the property and business of a foreign bank pursuant to subsection (a), the conservator or receiver shall conserve or liquidate the property and business of the foreign bank pursuant to the laws of this State as if the foreign bank were a Hawaii state bank, with absolute preference and priority given to the creditors of the foreign bank arising out of transactions with, and recorded on the books of, its Hawaii state branch or Hawaii state agency over the creditors of the foreign bank's offices located outside this State.

(c)  Whenever a receiver has completed the liquidation of the property and business of a foreign bank, the receiver shall transfer any remaining assets to the foreign bank in accordance with the orders as the court may issue.  However, in case the foreign bank has an office in another state of the United States that is in liquidation and the assets of that office appear to be insufficient to pay in full the creditors of that office, the court shall order the receiver to transfer to the liquidator of that office the amount of any remaining assets as appears to be necessary to cover the insufficiency; if there are two or more offices and the amount of remaining assets is less than the aggregate amount of insufficiencies with respect to the offices, the court shall order the receiver to distribute the remaining assets among the liquidators of the offices in a manner as the court finds equitable. [L 1996, c 155, pt of §2]



§412:13-300 - Purposes.

PART III.  HAWAII BRANCHES OF OUT-OF-STATE FOREIGN BANKS

[§412:13-300]  Purposes.  This part is generally intended to ensure that interstate state branches of out-of-state foreign banks may be established and operated in this State:

(1)  To the extent consistent with the provisions of section 5 of the federal International Banking Act; and

(2)  Under terms and conditions that are generally comparable to and no less favorable than those applicable to, the establishment of interstate federal branches in this State by out-of-state foreign banks. [L 1996, c 155, pt of §2]



§412:13-301 - Establishment of interstate branches in this State by out-of-state foreign banks.

[§412:13-301]  Establishment of interstate branches in this State by out-of-state foreign banks.  (a)  Except as provided in subsection (b), an out-of-state foreign bank may establish an interstate Hawaii state branch in the same manner (including by merger or other transactions under section 44 of the Federal Deposit Insurance Act, and comparable provisions of the laws of this State, with Hawaii banks or other institutions) as, and generally subject to the same criteria, standards, conditions, requirements, and procedures applicable to the establishment of interstate branches in this State by, an out-of-state bank having the same home state in the United States, notwithstanding any provision of the laws or rules of this State to the contrary.

(b)  Notwithstanding subsection (a), the commissioner:

(1)  Shall apply to the establishment of an initial interstate Hawaii state branch, and subsequent intrastate Hawaii state branches, of any out-of-state foreign bank the same criteria, standards, conditions, requirements, and procedures applicable under part II of this article, or rules thereunder to the establishment of an initial Hawaii state branch, and of subsequent intrastate Hawaii state branches, respectively;

(2)  May apply any other criteria, standards, conditions, requirements, or provisions of the laws or rules of this State that are determined by the commissioner to be substantially equivalent to or consistent with criteria, standards, conditions, requirements, or provisions of federal law or regulation generally applicable to the establishment of branches in the United States by foreign banks or specifically applicable to the establishment of a branch in the United States by the applicant foreign bank;

(3)  May by rule or order allow an out-of-state foreign bank:

(A)  To acquire an individual branch of any "insured bank" within the meaning of section 3(h) of the Federal Deposit Insurance Act (12 U.S.C. 1813(h)), or of any other depository institution, including another foreign bank, without acquiring the entire bank or other institution; or

(B)  To acquire or merge with another foreign bank maintaining a Hawaii state branch or agency and thereafter continue operations as its own; and

(C)  To acquire or establish an interstate Hawaii state branch through any other means not inconsistent with section 5 of the federal International Banking Act (12 U.S.C. 3103). [L 1996, c 155, pt of §2]



§412:14-100 - Automated teller machine fees.

[ARTICLE 14.  MISCELLANEOUS PROVISIONS]

Revision Note

Article heading added by revisor.

[§412:14-100  Automated teller machine fees.]  An owner or operator of an automated teller machine may assess a transaction fee on any person for use of that machine who uses a card or other access device for an account that is located within or without the United States.

Agreements to operate or share an automated teller machine may not prohibit, limit, or restrict the right of the owner or operator of the automated teller machine to charge a person a transaction fee. [L 2008, c 4, §2]

Cross References

Places of business, see §§412:3-500 to 509.









TITLE 23 - CORPORATIONS AND PARTNERSHIPS

CHAPTER 414 - FROM MODEL BUSINESS CORPORATION ACT

§414-1 - Short title.

PART I.  GENERAL PROVISIONS

§414-1  Short title.  This chapter shall be known and may be cited as the "Hawaii Business Corporation Act". [L 2000, c 244, pt of §1; am L 2001, c 129, §3]



§414-2 - Reservation of power to amend or repeal.

[§414-2]  Reservation of power to amend or repeal.  The legislature has the power to amend or repeal all or part of this chapter at any time and all domestic and foreign corporations subject to this chapter are governed by the amendment or repeal. [L 2000, c 244, pt of §1]



§414-3 - Definitions.

§414-3  Definitions.  As used in this chapter:

"Articles of incorporation" include amended and restated articles of incorporation and articles of merger.

"Authorized shares" means the shares of all classes a domestic corporation is authorized to issue.

"Conspicuous" means so written that a reasonable person against whom the writing is to operate should have noticed it.  For example, printing in italics or boldface or contrasting color, or typing in capitals or underlined, is conspicuous.

"Corporation" or "domestic corporation" means a corporation for profit, which is not a foreign corporation, incorporated under or subject to this chapter.

"Deliver" includes mail.

"Department director" means the director of commerce and consumer affairs, unless the context otherwise requires.

"Distribution" means a direct or indirect transfer of money or other property (except its own shares) or incurrence of indebtedness by a corporation to or for the benefit of its shareholders in respect of any of its shares.  A distribution may be in the form of a declaration or payment of a dividend; a purchase, redemption, or other acquisition of shares; a distribution of indebtedness; or otherwise.

"Effective date of notice" is defined in section [414-4].

"Electronic transmission" means any form of communication, not directly involving the physical transmission of paper, that creates a record that may be retained, retrieved, and reviewed by a recipient thereof, and that may be directly reproduced in paper form by such a recipient through an automated process.

"Employee" includes an officer but not a director.  A director may accept duties that make the director also an employee.

"Entity" includes domestic and foreign corporations, domestic professional corporations, domestic and foreign limited liability companies, domestic and foreign nonprofit corporations, domestic and foreign business trusts, estates, domestic and foreign partnerships, domestic and foreign limited partnerships, domestic and foreign limited liability partnerships, trusts, two or more persons having a joint or common economic interest, associations and cooperative associations, and state, federal, and foreign governments.

"Foreign corporation" means a corporation for profit incorporated under a law other than the law of this State.

"Governmental subdivision" includes authority, county, district, and municipality.

"Includes" denotes a partial definition.

"Individual" means a natural person.

"Means" denotes an exhaustive definition.

"Notice" is defined in section [414-4].

"Person" includes individual and entity.

"Principal office" means the office (in or out of this State) so designated in the annual report where the principal executive offices of a domestic or foreign corporation are located.

"Proceeding" includes civil suit and criminal, administrative, and investigatory action.

"Record date" means the date established under part [VII or VIII] of this chapter on which a corporation determines the identity of its shareholders and their shareholdings for purposes of this chapter.  The determinations shall be made as of the close of business on the record date unless another time for doing so is specified when the record date is fixed.

"Secretary" means the corporate officer to whom the board of directors has delegated responsibility under section 414-231(c) for preparation and custody of the minutes of the meetings of the board of directors and of the shareholders and for authenticating records of the corporation.

"Shareholder" means the person in whose name shares are registered in the records of a corporation or the beneficial owner of shares to the extent of the rights granted by a nominee certificate on file with a corporation.

"Shares" means the units into which the proprietary interests in a corporation are divided.

"State", when referring to a part of the United States, includes a state and commonwealth (and their agencies and governmental subdivisions) and a territory and insular possession (and their agencies and governmental subdivisions) of the United States.

"Subscriber" means a person who subscribes for shares in a corporation, whether before or after incorporation.

"United States" includes district, authority, bureau, commission, department, and any other agency of the United States.

"Voting group" means all shares of one or more classes or series that under the articles of incorporation or this chapter are entitled to vote and be counted together collectively on a matter at a meeting of shareholders.  All shares entitled by the articles of incorporation or this chapter to vote generally on the matter are for that purpose a single voting group. [L 2000, c 244, pt of §1; am L 2001, c 129, §4; am L 2002, c 130, §2; am L 2004, c 121, §4; am L 2006, c 184, §2]



§414-4 - Notice.

§414-4  Notice.  (a)  Notice under this chapter shall be in writing unless oral notice is reasonable under the circumstances.

(b)  Notice is effective if communicated in person; by telephone, telegraph, teletype, or other form of wire or wireless communication; or by mail or private carrier.  If these forms of personal notice are impracticable, notice may be communicated by a newspaper of general circulation in the area where published; or by radio, television, or other form of public broadcast communication.

(c)  Written notice by a domestic or foreign corporation to its shareholder, if in a comprehensible form, is effective when mailed, if mailed postpaid and correctly addressed to the shareholder's address shown in the corporation's current record of shareholders.

(d)  [Subsection effective until June 30, 2010.  For subsection effective July 1, 2010, see below.]  Written notice to a domestic or foreign corporation (authorized to transact business in this State) may be addressed to its registered agent at its registered office or to the corporation or its secretary at its principal office shown in its most recent annual report or, in the case of a foreign corporation that has not yet delivered an annual report, in its application for a certificate of authority.

(d)  [Subsection effective July 1, 2010.  For subsection effective until June 30, 2010, see above.]  Written notice to a domestic or foreign corporation (authorized to transact business in this State) may be addressed to its registered agent or to the corporation or its secretary at its principal office shown in its most recent annual report or, in the case of a foreign corporation that has not yet delivered an annual report, in its application for a certificate of authority.

(e)  Except as provided in subsection (c), written notice, if in a comprehensible form, is effective at the earliest of the following:

(1)  When received;

(2)  Five days after its deposit in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed; or

(3)  On the date shown on the return receipt, if sent by registered or certified mail, return receipt requested, and the receipt is signed by or on behalf of the addressee.

(f)  Oral notice is effective when communicated if communicated in a comprehensible manner.

(g)  If this chapter prescribes notice requirements for particular circumstances, those requirements govern.  If articles of incorporation or bylaws prescribe notice requirements not inconsistent with this section or other provisions of this chapter, those requirements govern.

(h)  Without limiting the manner by which notice otherwise may be given to shareholders, notice to shareholders given by the corporation under this chapter, the articles of incorporation, or the bylaws shall be effective if provided by electronic transmission consented to by the shareholder to whom the notice is given.  Any consent shall be revocable by the shareholder by written notice to the corporation.  Any consent shall be deemed revoked if:

(1)  The corporation is unable to deliver by electronic transmission two consecutive notices given by the corporation in accordance with such consent; and

(2)  The inability to deliver becomes known to the secretary or an assistant secretary of the corporation, to the transfer agent, or other person responsible for giving notice; provided that the inadvertent failure to treat such inability as a revocation shall not invalidate any meeting or other action.

(i)  Notice given pursuant to subsection (h) shall be deemed given:

(1)  If by facsimile telecommunication, when directed to a number at which the shareholder has consented to receive notice;

(2)  If by electronic mail, when directed to an electronic mail address at which the shareholder has consented to receive notice;

(3)  If by a posting on an electronic network together with separate notice to the shareholder of such specific posting, upon the later of the posting and the giving of such separate notice; and

(4)  If by any other form of electronic transmission, when directed to the shareholder.

An affidavit of the secretary, assistant secretary, transfer agent, or other agent of the corporation that the notice has been given by a form of electronic transmission, in the absence of fraud, shall be prima facie evidence of the facts stated therein. [L 2000, c 244, pt of §1; am L 2001, c 129, §5; am L 2002, c 130, §8; am L 2009, c 55, §2]



§414-5 - Number of shareholders.

[§414-5]  Number of shareholders.  (a)  For purposes of this chapter, the following identified as a shareholder in a corporation's current record of shareholders constitutes one shareholder:

(1)  Three or fewer co-owners;

(2)  A corporation, partnership, trust, estate, or other entity; or

(3)  The trustees, guardians, custodians, or other fiduciaries of a single trust, estate, or account.

(b)  For purposes of this chapter, shareholdings registered in substantially similar names constitute one shareholder if it is reasonable to believe that the names represent the same person. [L 2000, c 244, pt of §1]



§414-6 - Department director; powers.

[§414-6]  Department director; powers.  The director of commerce and consumer affairs for the State of Hawaii has the power reasonably necessary to perform the duties required of the department director by this chapter, and to administer this chapter efficiently.  The department director shall adopt necessary rules, subject to chapter 91. [L 2000, c 244, pt of §1]



§414-11 - Filing requirements.

PART II.  FILING DOCUMENTS

§414-11  Filing requirements.  (a)  A document must satisfy the requirements of this section, and of any other section that adds to or varies these requirements, to be entitled to filing by the department director.

(b)  This chapter must require or permit filing the document in the office of the department director.

(c)  The document must contain the information required by this chapter.  It may contain other information as well.

(d)  The document must be typewritten or printed.

(e)  The document must be in the English language.  A corporate name need not be in English if written in English letters or Arabic or Roman numerals, and the certificate of good standing required of foreign corporations need not be in English if accompanied by an English translation under oath of the translator.

(f)  The document must be certified and executed:

(1)  By the chairperson of the board of directors of a domestic or foreign corporation, by its president, or by another of its officers;

(2)  If directors have not been selected or the corporation has not been formed, by an incorporator; or

(3)  If the corporation is in the hands of a receiver, trustee, or other court-appointed fiduciary, by that fiduciary.

(g)  The person executing the document shall sign it and print beneath or opposite that person's signature the person's name and the capacity in which the person signs.  The document may but need not contain:

(1)  The corporate seal;

(2)  An attestation by the secretary or an assistant secretary; or

(3)  An acknowledgment, verification, or proof.

(h)  If the department director has prescribed a mandatory form for the document under section 414-12, the document must be in or on the prescribed form.

(i)  The document must be delivered to the office of the department director for filing and must be accompanied by the correct filing fee and any penalty required by this chapter. [L 2000, c 244, pt of §1; am L 2001, c 129, §§6 to 8]



§414-12 - Forms.

§414-12  Forms.  (a)  The department director may prescribe and furnish on request forms for:

(1)  An application for a certificate of good standing;

(2)  A foreign corporation's application for a certificate of authority to transact business in this State;

(3)  A foreign corporation's application for a certificate of withdrawal; and

(4)  The annual report.

If the department director so requires, use of these forms is mandatory.

(b)  The department director may prescribe and furnish on request forms for other documents required or permitted to be filed by this chapter but their use is not mandatory. [L 2000, c 244, pt of §1; am L 2001, c 129, §9]



§414-13 - Filing, service, and copying fees.

§414-13  Filing, service, and copying fees.  (a)  [Subsection effective until June 30, 2010.  For subsection effective July 1, 2010, see below.]  The following fees shall be paid to the department director upon the filing of corporate documents:

(1)  Articles of incorporation, $100;

(2)  Articles of amendment, $25;

(3)  Restated articles of incorporation, $25;

(4)  Articles of conversion or merger, $100;

(5)  Articles of merger (subsidiary corporation), $50;

(6)  Articles of dissolution, $25;

(7)  Annual report of domestic and foreign corporations organized for profit, $25;

(8)  Agent's statement of change of registered office, $25 for each affected domestic corporation or foreign corporation, except if simultaneous filings are made, the fee is reduced to $1 for each affected domestic corporation or foreign corporation in excess of two hundred;

(9)  Any other statement, report, certificate, application, or other corporate document, except an annual report, of a domestic or foreign corporation, $25;

(10)  Application for a certificate of authority, $100;

(11)  Application for a certificate of withdrawal, $25;

(12)  Reservation of corporate name, $10;

(13)  Transfer of reservation of corporate name, $10;

(14)  Good standing certificate, $5;

(15)  Special handling fee for review of corporation documents, excluding articles of conversion or merger, $25;

(16)  Special handling fee for review of articles of conversion or merger, $75;

(17)  Special handling fee for certificates issued by the department, $10 per certificate; and

(18)  Special handling fee for certification of documents, $10.

(a)  [Subsection effective July 1, 2010.  For subsection effective until June 30, 2010, see above.]  The following fees shall be paid to the department director upon the filing of corporate documents:

(1)  Articles of incorporation, $100;

(2)  Articles of amendment, $25;

(3)  Restated articles of incorporation, $25;

(4)  Articles of conversion or merger, $100;

(5)  Articles of merger (subsidiary corporation), $50;

(6)  Articles of dissolution, $25;

(7)  Annual report of domestic and foreign corporations organized for profit, $25;

(8)  Any other statement, report, certificate, application, or other corporate document, except an annual report, of a domestic or foreign corporation, $25;

(9)  Application for a certificate of authority, $100;

(10)  Application for a certificate of withdrawal, $25;

(11)  Reservation of corporate name, $10;

(12)  Transfer of reservation of corporate name, $10;

(13)  Good standing certificate, $5;

(14)  Special handling fee for review of corporation documents, excluding articles of conversion or merger, $25;

(15)  Special handling fee for review of articles of conversion or merger, $75;

(16)  Special handling fee for certificates issued by the department, $10 per certificate;

(17)  Special handling fee for certification of documents, $10; and

(18)  For filings relating to registered agents, the fees established by section 425R-2.

(b)  All special handling fees shall be credited to the special fund established for use by the department of commerce and consumer affairs in expediting the processing of documents.  At least two temporary business registration assistant I positions shall be paid out of the special fund.

(c)  The department director shall adjust the fees assessed under this section, as necessary from time to time, through rules adopted under chapter 91.

(d)  The department director shall charge and collect:

(1)  For furnishing a certified copy of any document, instrument, or paper relating to a corporation, $10 for the certificate and affixing the seal thereto; and

(2)  At the time of any service of process on the department director as agent for service of process of a corporation, $10, which amount may be recovered as taxable costs by the party to the suit or action causing the service to be made if the party prevails in the suit or action. [L 2000, c 244, pt of §1; am L 2001, c 129, §10; am L 2004, c 116, §3 and c 117, §1; am L 2009, c 55, §3]



§414-14 - Effective time and date of document.

§414-14  Effective time and date of document.  (a)  Except as provided in subsection (b) and section 414-15(c), a document accepted for filing is effective at the time of filing on the date it is filed, as evidenced by the department director's date and time endorsement on the original document.

(b)  Articles of dissolution, articles of conversion, and articles of merger or share exchange may specify a delayed effective time and date, and if it does so the document becomes effective at the time and date specified.  If a delayed effective date but no time is specified, the document is effective at the close of business on that date.  A delayed effective date for a document may not be later than the thirtieth day after the date it is filed. [L 2000, c 244, pt of §1; am L 2001, c 129, §11; am L 2002, c 130, §9]



§414-15 - Correcting filed document.

[§414-15]  Correcting filed document.  (a)  A domestic or foreign corporation may correct a document filed by the department director if the document:

(1)  Contains an incorrect statement; or

(2)  Was defectively executed, attested, sealed, verified, or acknowledged.

(b)  A document is corrected by:

(1)  Preparing articles of correction that:

(A)  Describe the document (including its filing date) or attach a copy of it to the articles;

(B)  Specify the incorrect statement and the reason it is incorrect or the manner in which the execution was defective; and

(C)  Correct the incorrect statement or defective execution; and

(2)  Delivering the articles of correction to the department director for filing.

(c)  Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction.  As to those persons, articles of correction are effective when filed. [L 2000, c 244, pt of §1]



§414-16 - Filing duty of department director.

§414-16  Filing duty of department director.  (a)  If a document delivered to the department director for filing satisfies the requirements of section 414-11, the department director shall file it.

(b)  The department director files a document by stamping or otherwise endorsing the document including the date and time of receipt.

(c)  If the department director refuses to file a document, the department director shall return it to the domestic or foreign corporation or its representative together with a brief, written explanation of the reason for the department director's refusal.

(d)  The department director's duty to file documents under this section is ministerial.  The department director's filing or refusing to file a document does not:

(1)  Affect the validity or invalidity of the document in whole or part;

(2)  Relate to the correctness or incorrectness of information contained in the document; and

(3)  Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect. [L 2000, c 244, pt of §1; am L 2001, c 129, §12]



§414-17 - Appeal from department director's refusal to file document.

[§414-17]  Appeal from department director's refusal to file document.  (a)  If the department director refuses to file a document delivered to the department director for filing, the domestic or foreign corporation may appeal the refusal within thirty days after the return of the document in the circuit court.  The appeal is commenced by petitioning the court to compel filing the document and by attaching to the petition the document and the department director's explanation of the department director's refusal to file.

(b)  The court may summarily order the department director to file the document or take other action the court considers appropriate.

(c)  The court's final decision may be appealed as in other civil proceedings. [L 2000, c 244, pt of §1]



§414-18 - Evidentiary effect of copy of filed document.

[§414-18]  Evidentiary effect of copy of filed document.  A certificate attached to a copy of a document filed by the department director, bearing the department director's signature (which may be in facsimile) and the seal of the department of commerce and consumer affairs, is conclusive evidence that the original document is on file with the department director. [L 2000, c 244, pt of §1]



§414-19 - Certificates and certified copies to be received in evidence.

[§414-19]  Certificates and certified copies to be received in evidence.  All certificates issued by the department director pursuant to this chapter, and all copies of documents filed in the department director's office pursuant to this chapter when certified by the department director, shall be taken and received in all courts, public offices, and official bodies as prima facie evidence of the facts therein stated.  A certificate by the department director, under the seal of the department of commerce and consumer affairs, as to the existence or nonexistence of the facts relating to corporations, shall be taken and received in all courts, public offices, and official bodies as prima facie evidence of the existence or nonexistence of the facts therein stated. [L 2000, c 244, pt of §1]



§414-20 - Penalty for signing false document.

[§414-20]  Penalty for signing false document.  (a)  A person commits an offense if the person signs a document the person knows is false in any material respect with intent that the document be delivered to the department director for filing.

(b)  An offense under this section is a class C felony. [L 2000, c 244, pt of §1]



§414-31 - Incorporators.

PART III.  INCORPORATION

[§414-31]  Incorporators.  One or more individuals may act as the incorporator or incorporators of a corporation by delivering articles of incorporation to the department director for filing. [L 2000, c 244, pt of §1]



§414-32 - Articles of incorporation.

§414-32  Articles of incorporation.  (a)  [Subsection effective until June 30, 2010.  For subsection effective July 1, 2010, see below.]  The articles of incorporation shall set forth:

(1)  A corporate name for the corporation that satisfies the requirements of section 414-51;

(2)  The number of shares the corporation is authorized to issue;

(3)  The mailing address of the corporation's initial principal office, the street address of the corporation's initial registered office, and the name of its initial registered agent at its initial registered office; and

(4)  The name and address of each incorporator.

(a)  [Subsection effective July 1, 2010.  For subsection effective until June 30, 2010, see above.]  The articles of incorporation shall set forth:

(1)  A corporate name for the corporation that satisfies the requirements of section 414-51;

(2)  The number of shares the corporation is authorized to issue;

(3)  The mailing address of the corporation's initial principal office and the information required by section 425R-4(a); and

(4)  The name and address of each incorporator.

(b)  The articles of incorporation may set forth:

(1)  The names and addresses of the individuals who are to serve as the initial directors;

(2)  Provisions not inconsistent with law regarding:

(A)  The purpose or purposes for which the corporation is organized;

(B)  Managing the business and regulating the affairs of the corporation;

(C)  Defining, limiting, and regulating the powers of the corporation, its board of directors, and shareholders;

(D)  A par value for authorized shares or classes of shares; and

(E)  The imposition of personal liability on shareholders for the debts of the corporation to a specified extent and upon specified conditions;

(3)  Any provision that under this chapter is required or permitted to be set forth in the bylaws;

(4)  A provision eliminating or limiting the liability of a director to the corporation or its shareholders for money damages for any action taken, or any failure to take any action, as a director, subject to section 414-222; and

(5)  A provision permitting or making obligatory indemnification of a director for liability (as defined in section [414-241]) to any person for any action taken, or any failure to take any action, as a director, except liability for:

(A)  Receipt of a financial benefit to which the director is not entitled;

(B)  An intentional infliction of harm on the corporation or its shareholders;

(C)  A violation of section 414-223; or

(D)  An intentional violation of criminal law.

(c)  The articles of incorporation need not set forth any of the corporate powers enumerated in this chapter. [L 2000, c 244, pt of §1; am L 2002, c 130, §10; am L 2009, c 55, §4]



§414-33 - Incorporation.

[§414-33]  Incorporation.  (a)  The corporate existence begins when the articles of incorporation are filed.

(b)  The department director's filing of the articles of incorporation is conclusive proof that the incorporators satisfied all conditions precedent to incorporation except in a proceeding by the State to cancel or revoke the incorporation or involuntarily dissolve the corporation. [L 2000, c 244, pt of §1]



§414-34 - Liability for pre-incorporation transactions.

[§414-34]  Liability for pre-incorporation transactions.  All persons purporting to act as or on behalf of a corporation, knowing there was no incorporation under this chapter, are jointly and severally liable for all liabilities created while so acting. [L 2000, c 244, pt of §1]



§414-35 - Organization of corporation.

[§414-35]  Organization of corporation.  (a)  After incorporation:

(1)  If initial directors are named in the articles of incorporation, the initial directors shall hold an organizational meeting, at the call of a majority of the directors, to complete the organization of the corporation by appointing officers, adopting bylaws, and carrying on any other business brought before the meeting;

(2)  If initial directors are not named in the articles, the incorporator or incorporators shall hold an organizational meeting at the call of a majority of the incorporators to elect:

(A)  Directors and complete the organization of the corporation; or

(B)  A board of directors who shall complete the organization of the corporation.

(b)  Action required or permitted by this chapter to be taken by incorporators at an organizational meeting may be taken without a meeting if the action taken is evidenced by one or more written consents describing the action taken and signed by each incorporator.

(c)  An organizational meeting may be held in or out of this State. [L 2000, c 244, pt of §1]

Revision Note

Subsection (a)(2)(A) and (B) redesignated pursuant to §23G-15(1).



§414-36 - Bylaws.

[§414-36]  Bylaws.  (a)  The incorporators or board of directors of a corporation shall adopt initial bylaws for the corporation.

(b)  The bylaws of a corporation may contain any provision for managing the business and regulating the affairs of the corporation that is not inconsistent with law or the articles of incorporation. [L 2000, c 244, pt of §1]



§414-37 - Emergency bylaws.

[§414-37]  Emergency bylaws.  (a)  Unless the articles of incorporation provide otherwise, the board of directors of a corporation may adopt bylaws to be effective only in an emergency defined in subsection (d).  The emergency bylaws, which are subject to amendment or repeal by the shareholders, may make all provisions necessary for managing the corporation during the emergency, including:

(1)  Procedures for calling a meeting of the board of directors;

(2)  Quorum requirements for the meeting; and

(3)  Designation of additional or substitute directors.

(b)  All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency.  The emergency bylaws are not effective after the emergency ends.

(c)  Corporate action taken in good faith in accordance with the emergency bylaws:

(1)  Binds the corporation; and

(2)  May not be used to impose liability on a corporate director, officer, employee, or agent.

(d)  An emergency exists for purposes of this section if a quorum of the corporation's directors cannot readily be assembled because of some catastrophic event. [L 2000, c 244, pt of §1]



§414-41 - Purposes.

PART IV.  PURPOSES AND POWERS

[§414-41]  Purposes.  (a)  Every corporation incorporated under this chapter has the purpose of engaging in any lawful business unless a more limited purpose is set forth in the articles of incorporation.

(b)  A corporation engaging in a business that is subject to regulation under another statute of this State may incorporate under this chapter only if permitted by, and subject to all limitations of, the other statute. [L 2000, c 244, pt of §1]



§414-42 - General powers.

[§414-42]  General powers.  Unless its articles of incorporation provide otherwise, every corporation has perpetual duration and succession in its corporate name and has the same powers as an individual to do all things necessary or convenient to carry out its business and affairs, including without limitation, the power:

(1)  To sue and be sued, complain and defend in its corporate name;

(2)  To have a corporate seal, which may be altered at will, and to use it, or a facsimile of it, by impressing or affixing it or in any other manner reproducing it;

(3)  To make and amend bylaws, not inconsistent with its articles of incorporation or with the laws of this State, for managing the business and regulating the affairs of the corporation;

(4)  To purchase, receive, lease, or otherwise acquire, and own, hold, improve, use, and otherwise deal with, real or personal property, or any legal or equitable interest in property, wherever located;

(5)  To sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of all or any part of its property;

(6)  To purchase, receive, subscribe for, or otherwise acquire; own, hold, vote, use, sell, mortgage, lend, pledge, or otherwise dispose of; and deal in and with shares or other interests in, or obligations of, any other entity;

(7)  To make contracts and guarantees, incur liabilities, borrow money, issue its notes, bonds, and other obligations (which may be convertible into or include the option to purchase other securities of the corporation), and secure any of its obligations by mortgage or pledge of any of its property, franchises, or income;

(8)  To lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment;

(9)  To be a promoter, partner, member, associate, or manager of any partnership, joint venture, trust, or other entity;

(10)  To conduct its business, locate offices, and exercise the powers granted by this chapter within or without this State;

(11)  To elect directors and appoint officers, employees, and agents of the corporation, define their duties, fix their compensation, and lend them money and credit;

(12)  To pay pensions and establish pension plans, pension trusts, profit sharing plans, share bonus plans, share option plans, and benefit or incentive plans for any or all of its current or former directors, officers, employees, and agents;

(13)  To make donations for the public welfare or for charitable, scientific, or educational purposes;

(14)  To transact any lawful business that will aid governmental policy; and

(15)  To make payments or donations, or do any other act, not inconsistent with law, that furthers the business and affairs of the corporation. [L 2000, c 244, pt of §1]



§414-43 - Emergency powers.

[§414-43]  Emergency powers.  (a)  In anticipation of or during an emergency defined in subsection (d), the board of directors of a corporation may:

(1)  Modify lines of succession to accommodate the incapacity of any director, officer, employee, or agent; and

(2)  Relocate the principal office, designate alternative principal offices or regional offices, or authorize the officers to do so.

(b)  During an emergency defined in subsection (d), unless emergency bylaws provide otherwise:

(1)  Notice of a meeting of the board of directors need be given only to those directors whom it is practicable to reach and may be given in any practicable manner, including by publication and radio; and

(2)  One or more officers of the corporation present at a meeting of the board of directors may be deemed to be directors for the meeting, in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum.

(c)  Corporate action taken in good faith during an emergency under this section to further the ordinary business affairs of the corporation:

(1)  Binds the corporation; and

(2)  May not be used to impose liability on a corporate director, officer, employee, or agent.

(d)  An emergency exists for purposes of this section if a quorum of the corporation's directors cannot readily be assembled because of some catastrophic event. [L 2000, c 244, pt of §1]



§414-44 - Ultra vires.

[§414-44]  Ultra vires.  (a)  Except as provided in subsection (b), the validity of corporate action may not be challenged on the ground that the corporation lacks or lacked power to act.

(b)  A corporation's power to act may be challenged:

(1)  In a proceeding by a shareholder against the corporation to enjoin the act;

(2)  In a proceeding by the corporation, directly, derivatively, or through a receiver, trustee, or other legal representative, against an incumbent or former director, officer, employee, or agent of the corporation; or

(3)  In a proceeding by the attorney general under section 414-411.

(c)  In a shareholder's proceeding under subsection (b)(1) to enjoin an unauthorized corporate act, the court may enjoin or set aside the act, if equitable and if all affected persons are parties to the proceeding, and may award damages for loss (other than anticipated profits) suffered by the corporation or another party because of enjoining the unauthorized act. [L 2000, c 244, pt of §1]



§414-51 - Corporate name.

PART V.  NAME

§414-51  Corporate name.  (a)  A corporate name:

(1)  Must contain the word "corporation", "incorporated", or "limited", or the abbreviation "corp.", "inc.", or "ltd."; and

(2)  May not contain language stating or implying that the corporation is organized for a purpose other than that permitted by section 414-41 and its articles of incorporation.

(b)  Except as authorized by subsections (c) and (d), a corporate name may not be the same as or substantially identical to:

(1)  The name of any entity registered or authorized to transact business or conduct affairs under the laws of this State;

(2)  A name the exclusive right to which is, at the time, reserved in this State;

(3)  The fictitious name adopted by a foreign corporation authorized to transact business in this State because its real name is unavailable; and

(4)  Any trade name, trademark, or service mark registered in this State.

(c)  A corporation may apply to the department director for authorization to use a name that is substantially identical, based upon the department director's records to one or more of the names described in subsection (b).  The department director shall authorize use of the name applied for if:

(1)  The other entity or holder of a reserved or registered name consents to the use in writing and one or more words are added to make the name distinguishable from the name of the applying corporation; or

(2)  The applicant delivers to the department director a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this State.

(d)  A corporation may use the name (including the fictitious name) of another domestic or foreign corporation that is used in this State if the other corporation is incorporated or authorized to transact business in this State and the proposed user corporation:

(1)  Has merged with the other corporation;

(2)  Has been formed by reorganization of the other corporation; or

(3)  Has acquired all or substantially all of the assets, including the corporate name, of the other corporation.

(e)  This chapter does not control the use of fictitious names. [L 2000, c 244, pt of §1; am L 2001, c 129, §13]



§414-52 - Reserved name.

§414-52  Reserved name. (a)  A person may reserve the exclusive use of a domestic or foreign corporate name including a fictitious name for a foreign corporation whose corporate name is not available, by delivering an application to the department director for filing.  The application shall set forth the name and address of the applicant and the name proposed to be reserved.  If the department director finds that the corporate name applied for is available, the department director shall reserve the name for the applicant's exclusive use for a one hundred twenty-day period.

(b)  The owner of a reserved corporate name may transfer the reservation to another person by delivering to the department director a signed notice of the transfer that states the name and address of the transferee. [L 2000, c 244, pt of §1; am L 2001, c 129, §14]



§414-53 - Administrative order of abatement for infringement of corporate name.

§414-53  Administrative order of abatement for infringement of corporate name.  (a)  Any domestic corporation in good standing or foreign corporation authorized to do business in this State claiming that the name of any entity registered or authorized to transact business under the laws of this State is substantially identical to, or confusingly similar to, its name may file a petition with the department director for an administrative order of abatement to address the infringement of its name.  The petition shall set forth the facts and authority that support the petitioner's claim that further use of the name should be abated.  The petitioner, at the petitioner's expense, shall notify the registrant of the hearing in the manner prescribed by chapter 91 and the registrant shall be given an opportunity to respond to the petition at the hearing.  The notice shall be made and the hearing held in accordance with the contested case provisions of chapter 91.

(b)  In addition to any other remedy or sanction allowed by law, the order of abatement may:

(1)  Allow the entity to retain its registered name, but:

(A)  Require the entity to register a new trade name with the department director; and

(B)  Require the entity to conduct business in this State under this new trade name; or

(2)  (A)  Require the entity to change its registered name;

(B)  Require the entity to register the new name with the department director; and

(C)  Require the entity to conduct business in this State under its new name.

If the entity fails to comply with the order of abatement within sixty days, the department director may involuntarily dissolve or terminate the entity, or cancel or revoke the entity's registration or certificate of authority; after the time to appeal has lapsed and no appeal has been timely filed.  The department director shall mail notice of the dissolution, termination, or cancellation to the entity at its last known mailing address.  The entity shall wind up its affairs in accordance with this chapter or chapter 414D, 415A, 425, 425E, or 428, as applicable.

(c)  Any person aggrieved by the department director's order under this section may obtain judicial review in accordance with chapter 91 by filing a notice of appeal in circuit court within thirty days after the issuance of the department director's order.  The trial by the circuit court of any such proceeding shall be de novo.  Review of any final judgment of the circuit court under this section shall be governed by chapter 602. [L 2000, c 244, pt of §1; am L 2001, c 129, §15; am L 2002, c 40, §40; am L 2003, c 210, §5]



§414-61 - Registered office and registered agent.

PART VI.  OFFICE AND AGENT

§414-61  Registered office and registered agent.  [Section effective until June 30, 2010.  For section effective July 1, 2010, see below.]  Each corporation shall continuously maintain in this State:

(1)  A registered office that may be the same as any of its places of business; and

(2)  A registered agent, who may be:

(A)  An individual who resides in this State and whose business office is identical with the registered office;

(B)  A domestic entity authorized to transact business or conduct affairs in this State whose business office is identical with the registered office; or

(C)  A foreign entity authorized to transact business or conduct affairs in this State whose business office is identical with the registered office.

§414-61  Registered agent.  [Section effective July 1, 2010.  For section effective until June 30, 2010, see above.]  Each corporation shall continuously maintain in this State a registered agent, who shall have a business address in this State and may be:

(1)  An individual who resides in this State;

(2)  A domestic entity authorized to transact business or conduct affairs in this State; or

(3)  A foreign entity authorized to transact business or conduct affairs in this State. [L 2000, c 244, pt of §1; am L 2001, c 129, §16; am L 2002, c 130, §11; am L 2009, c 55, §5]



§414-62 - Designation or change of registered office or registered agent.

§414-62  Designation or change of registered office or registered agent.  [Section effective until June 30, 2010.  For section effective July 1, 2010, see below.]  (a)  A corporation that does not already have a registered office and registered agent shall designate its registered office and registered agent by delivering to the department director for filing a statement of designation that sets forth:

(1)  The name of the corporation;

(2)  The street address of its initial registered office in this State and the name of its initial registered agent at its initial registered office; and

(3)  That the street addresses of its registered office and agent shall be identical.

(b)  A corporation may change its registered office or its registered agent by delivering to the department director for filing a statement of change that sets forth:

(1)  The name of the corporation;

(2)  The street address of its current registered office, the name of its current registered agent at its registered office, and any changes required to keep the information current; and

(3)  That after the change or changes are made, the street addresses of its registered office and agent shall be identical.

(c)  If the registered agent's street address changes, the registered agent may change the street address of the corporation's registered office by notifying the corporation in writing of the change and signing (either manually or in facsimile) and delivering to the department director for filing a statement that complies with the requirements of subsection (a) and recites that the corporation has been notified of the change. [L 2000, c 244, pt of §1; am L 2001, c 129, §17; am L 2002, c 130, §12]

§414-62  Designation or change of registered agent.  [Section effective July 1, 2010.  For section effective until June 30, 2010, see above.]  (a)  A corporation that does not already have a registered agent shall designate its registered agent by complying with section 425R-4.

(b)  A corporation may change its registered agent by complying with section 425R-7.

(c)  If the registered agent changes its name, its address, or its type or jurisdiction of organization, the agent shall comply with the requirements of section 425R-8 or 425R-9, whichever is applicable. [L 2000, c 244, pt of §1; am L 2001, c 129, §17; am L 2002, c 130, §12; am L 2009, c 55, §6]



§414-63 - Resignation of registered agent.

§414-63  Resignation of registered agent.  [Section effective until June 30, 2010.  For section effective July 1, 2010, see below.]  (a)  A registered agent may resign from the registered agent's appointment by signing and delivering to the department director for filing the signed statement of resignation.  The statement may include a statement that the registered office is also discontinued.

(b)  The registered agent shall mail one copy to the registered office (if not discontinued) and the other copy to the corporation at its principal office.

(c)  The appointment of the agent is terminated, and the registered office discontinued if so provided, on the thirty-first day after the date on which the statement was filed. [L 2000, c 244, pt of §1; am L 2001, c 129, §18]

§414-63  Resignation of registered agent.  [Section effective July 1, 2010.  For section effective until June 30, 2010, see above.]  A registered agent may resign from the registered agent's appointment by complying with the requirements of section 425R-10. [L 2000, c 244, pt of §1; am L 2001, c 129, §18; am L 2009, c 55, §7]



§414-64 - Service on corporation.

§414-64  Service on corporation.  (a)  Service of any notice or process authorized by law issued against any corporation, whether domestic or foreign, by any court, judicial or administrative officer, or board, may be made in the manner provided by law upon any registered agent, officer, or director of the corporation who is found within the jurisdiction of the court, officer, or board; or if any registered agent, officer, or director cannot be found, upon the manager or superintendent of the corporation or any person who is found in charge of the property, business, or office of the corporation within the jurisdiction.

(b)  If no officer, director, manager, superintendent, or other person in charge of the property, business, or office of the corporation can be found within the State, and the corporation has not filed with the department director, pursuant to this chapter, the name of a registered agent upon whom legal notice and process from the courts of the State may be served, or the person named is not found within the State, service may be made upon the corporation by registered or certified mail, return receipt requested, addressed to the corporation at its principal office.

(c)  Service using registered or certified mail is perfected at the earliest of:

(1)  The date the corporation receives the mail;

(2)  The date shown on the return receipt, if signed on behalf of the corporation; or

(3)  Five days after its deposit in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed.

(d)  Nothing contained in this section shall limit or affect the right to serve any process, notice, or demand required or permitted by law to be served upon a corporation in any other manner permitted by law. [L 2000, c 244, pt of §1; am L 2001, c 129, §19; am L 2006, c 184, §3]



§414-71 - Authorized shares.

PART VII.  SHARES AND DISTRIBUTIONS

A.  Shares

[§414-71]  Authorized shares.  (a)  The articles of incorporation must prescribe the classes of shares and the number of shares of each class that the corporation is authorized to issue.  If more than one class of shares is authorized, the articles of incorporation must prescribe a distinguishing designation for each class, and, prior to the issuance of shares of a class, the preferences, limitations, and relative rights of that class must be described in the articles of incorporation.  All shares of a class must have preferences, limitations, and relative rights identical with those of other shares of the same class except to the extent otherwise permitted by section 414-72.

(b)  The articles of incorporation must authorize:

(1)  One or more classes of shares that together have unlimited voting rights; and

(2)  One or more classes of shares (which may be the same class or classes as those with voting rights) that together are entitled to receive the net assets of the corporation upon dissolution.

(c)  The articles of incorporation may authorize one or more classes of shares that:

(1)  Have special, conditional, or limited voting rights, or no right to vote, except to the extent prohibited by this chapter;

(2)  Are redeemable or convertible as specified in the articles of incorporation:

(A)  At the option of the corporation, the shareholder, or another person or upon the occurrence of a designated event;

(B)  For cash, indebtedness, securities, or other property; and

(C)  In a designated amount or in an amount determined in accordance with a designated formula or by reference to extrinsic data or events;

(3)  Entitle the holders to distributions calculated in any manner, including dividends that may be cumulative, noncumulative, or partially cumulative; or

(4)  Have preference over any other class of shares with respect to distributions, including dividends and distributions upon the dissolution of the corporation.

(d)  The description of the designations, preferences, limitations, and relative rights of share classes in subsection (c) is not exhaustive. [L 2000, c 244, pt of §1]



§414-72 - Terms of class or series determined by board of directors.

[§414-72]  Terms of class or series determined by board of directors.  (a)  If and to the extent the articles of incorporation so provide, the board of directors may determine, in whole or part, the preferences, limitations, and relative rights (within the limits set forth in section 414-71) of:

(1)  Any class of shares before the issuance of any shares of that class; or

(2)  One or more series within a class before the issuance of any shares of that series.

(b)  Each series of a class must be given a distinguishing designation.

(c)  All shares of a series must have preferences, limitations, and relative rights identical with those of other shares of the same series and, except to the extent otherwise provided in the description of the series, with those of other series of the same class.

(d)  Before issuing any shares of a class or series created under this section, the corporation must deliver to the department director for filing an articles of amendment, or a resolution, which is effective without shareholder action, that sets forth:

(1)  The name of the corporation;

(2)  The text of the amendment or resolution determining the terms of the class or series or shares;

(3)  The date it was adopted; and

(4)  A statement that the amendment or resolution was duly adopted by the board of directors.

Upon the filing of the articles of amendment or resolution by the department director, it shall constitute an amendment of the articles of incorporation. [L 2000, c 244, pt of §1]



§414-73 - Issued and outstanding shares.

[§414-73]  Issued and outstanding shares.  (a)  A corporation may issue the number of shares of each class or series authorized by the articles of incorporation.  Shares that are issued are outstanding shares until they are reacquired, redeemed, converted, or canceled.

(b)  The reacquisition, redemption, or conversion of outstanding shares is subject to the limitations of subsection (c) and section 414-111.

(c)  At all times that shares of the corporation are outstanding, one or more shares that together have unlimited voting rights and one or more shares that together are entitled to receive the net assets of the corporation upon dissolution must be outstanding. [L 2000, c 244, pt of §1]



§414-74 - Fractional shares.

[§414-74]  Fractional shares.  (a)  A corporation may:

(1)  Issue fractions of a share or pay in money the value of fractions of a share;

(2)  Arrange for disposition of fractional shares by the shareholders; or

(3)  Issue scrip in registered or bearer form entitling the holder to receive a full share upon surrendering enough scrip to equal a full share.

(b)  Each certificate representing scrip must be conspicuously labeled "scrip" and must contain the information required by section 414-86(b).

(c)  The holder of a fractional share is entitled to exercise the rights of a shareholder, including the right to vote, to receive dividends, and to participate in the assets of the corporation upon liquidation.  The holder of scrip is not entitled to any of these rights unless the scrip provides for them.

(d)  The board of directors may authorize the issuance of scrip subject to any condition considered desirable, including:

(1)  That the scrip will become void if not exchanged for full shares before a specified date; and

(2)  That the shares for which the scrip is exchangeable may be sold and the proceeds paid to the scripholders. [L 2000, c 244, pt of §1]



§414-81 - Subscription for shares before incorporation.

B.  Issuance of Shares

[§414-81]  Subscription for shares before incorporation.  (a)  A subscription for shares entered into before incorporation is irrevocable for six months unless the subscription agreement provides a longer or shorter period or all the subscribers agree to revocation.

(b)  The board of directors may determine the payment terms of subscription for shares that were entered into before incorporation, unless the subscription agreement specifies them.  A call for payment by the board of directors must be uniform so far as practicable as to all shares of the same class or series, unless the subscription agreement specifies otherwise.

(c)  Shares issued pursuant to subscriptions entered into before incorporation are fully paid and nonassessable when the corporation receives the consideration specified in the subscription agreement.

(d)  If a subscriber defaults in payment of money or property under a subscription agreement entered into before incorporation, the corporation may collect the amount owed as any other debt.  Alternatively, unless the subscription agreement provides otherwise, the corporation may rescind the agreement and may sell the shares if the debt remains unpaid for more than twenty days after the corporation sends written demand for payment to the subscriber.

(e)  A subscription agreement entered into after incorporation is a contract between the subscriber and the corporation subject to section 414-82. [L 2000, c 244, pt of §1]



§414-82 - Issuance of shares.

[§414-82]  Issuance of shares.  (a)  The powers granted in this section to the board of directors may be reserved to the shareholders by the articles of incorporation.

(b)  The board of directors may authorize shares to be issued for consideration consisting of any tangible or intangible property or benefit to the corporation, including cash, promissory notes, services performed, contracts for services to be performed, or other securities of the corporation.

(c)  Before the corporation issues shares, the board of directors must determine that the consideration received or to be received for shares to be issued is adequate.  That determination by the board of directors is conclusive insofar as the adequacy of consideration for the issuance of shares relates to whether the shares are validly issued, fully paid, and nonassessable.

(d)  When the corporation receives the consideration for which the board of directors authorized the issuance of shares, the shares issued therefor are fully paid and nonassessable.

(e)  The corporation may place in escrow shares issued for a contract for future services or benefits or a promissory note, or make other arrangements to restrict the transfer of the shares, and may credit distributions in respect of the shares against their purchase price, until the services are performed, the note is paid, or the benefits received.  If the services are not performed, the note is not paid, or the benefits are not received, the shares escrowed or restricted and the distributions credited may be canceled in whole or part. [L 2000, c 244, pt of §1]



§414-83 - Liability of shareholders.

[§414-83]  Liability of shareholders.  (a)  A purchaser from a corporation of the corporation's own shares is not liable to the corporation or its creditors with respect to the shares except to pay the consideration for which the shares were authorized to be issued (section 414-82) or specified in the subscription agreement (section 414-81).

(b)  Unless otherwise provided in the articles of incorporation a shareholder of a corporation is not personally liable for the acts or debts of the corporation except that such shareholder may become personally liable by reason of such shareholder's own acts or conduct. [L 2000, c 244, pt of §1]



§414-84 - Share dividends.

[§414-84]  Share dividends.  (a)  Unless the articles of incorporation provide otherwise, shares may be issued pro rata and without consideration to the corporation's shareholders or to the shareholders of one or more classes or series.  An issuance of shares under this subsection is a share dividend.

(b)  Shares of one class or series may not be issued as a share dividend in respect of shares of another class or series unless:

(1)  The articles of incorporation so authorize;

(2)  A majority of the votes entitled to be cast by the class or series to be issued approve the issue; or

(3)  There are no outstanding shares of the class or series to be issued.

(c)  If the board of directors does not fix the record date for determining shareholders entitled to a share dividend, it is the date the board of directors authorizes the share dividend. [L 2000, c 244, pt of §1]



§414-85 - Share options.

§414-85  Share options.  A corporation may issue rights, options, or warrants for the purchase of shares of the corporation.  The board of directors shall determine the terms upon which the rights, options, or warrants are issued, their form and content, and the consideration for which the shares are to be issued.  The documents evidencing such rights, options, or warrants may include conditions that preclude the holder or holders, including any subsequent transferees, of at least a specified percentage of the common shares of a corporation from exercising such rights, options, or warrants. [L 2000, c 244, pt of §1; am L 2002, c 130, §13]



§414-86 - Form and content of certificates.

[§414-86]  Form and content of certificates.  (a)  Shares may but need not be represented by certificates.  Unless this chapter or another statute expressly provides otherwise, the rights and obligations of shareholders are identical whether or not their shares are represented by certificates.

(b)  At a minimum each share certificate must state on its face:

(1)  The name of the issuing corporation and that it is organized under the law of this State;

(2)  The name of the person to whom issued; and

(3)  The number and class of shares and the designation of the series, if any, the certificate represents.

(c)  If the issuing corporation is authorized to issue different classes of shares or different series within a class, the designations, relative rights, preferences, and limitations applicable to each class and the variations in rights, preferences, and limitations determined for each series (and the authority of the board of directors to determine variations for future series) must be summarized on the front or back of each certificate.  Alternatively, each certificate may state conspicuously on its front or back that the corporation will furnish the shareholder this information on request in writing and without charge.

(d)  Each share certificate:

(1)  Must be signed (either manually or in facsimile) by two officers designated in the bylaws or by the board of directors; and

(2)  May bear the corporate seal or its facsimile.

(e)  If the person who signed (either manually or in facsimile) a share certificate no longer holds office when the certificate is issued, the certificate is nevertheless valid. [L 2000, c 244, pt of §1]



§414-87 - Shares without certificates.

[§414-87]  Shares without certificates.  (a)  Unless the articles of incorporation or bylaws provide otherwise, the board of directors of a corporation may authorize the issuance of some or all of the shares of any or all of its classes or series without certificates.  The authorization does not affect shares already represented by certificates until they are surrendered to the corporation.

(b)  Within a reasonable time after the issuance or transfer of shares without certificates, the corporation shall send the shareholder a written statement of the information required on certificates by section 414-86(b) and (c), and, if applicable, section 414-88. [L 2000, c 244, pt of §1]



§414-88 - Restriction on transfer of shares and other securities.

[§414-88]  Restriction on transfer of shares and other securities.  (a)  The articles of incorporation, bylaws, an agreement among shareholders, or an agreement between shareholders and the corporation may impose restrictions on the transfer or registration of transfer of shares of the corporation.  A restriction does not affect shares issued before the restriction was adopted unless the holders of the shares are parties to the restriction agreement or voted in favor of the restriction.

(b)  A restriction on the transfer or registration of transfer of shares is valid and enforceable against the holder or a transferee of the holder if the restriction is authorized by this section and its existence is noted conspicuously on the front or back of the certificate or is contained in the information statement required by section 414-87(b).  Unless so noted, a restriction is not enforceable against a person without knowledge of the restriction.

(c)  A restriction on the transfer or registration of transfer of shares is authorized:

(1)  To maintain the corporation's status when it is dependent on the number or identity of its shareholders;

(2)  To preserve exemptions under federal or state securities law; or

(3)  For any other reasonable purpose.

(d)  A restriction on the transfer or registration of transfer of shares may:

(1)  Obligate the shareholder first to offer the corporation or other persons (separately, consecutively, or simultaneously) an opportunity to acquire the restricted shares;

(2)  Obligate the corporation or other persons (separately, consecutively, or simultaneously) to acquire the restricted shares;

(3)  Require the corporation, the holders of any class of its shares, or another person to approve the transfer of the restricted shares, if the requirement is not manifestly unreasonable; or

(4)  Prohibit the transfer of the restricted shares to designated persons or classes of persons, if the prohibition is not manifestly unreasonable.

(e)  For purposes of this section, "shares" includes a security convertible into or carrying a right to subscribe for or acquire shares. [L 2000, c 244, pt of §1]



§414-89 - Expense of issue.

[§414-89]  Expense of issue.  A corporation may pay the expenses of selling or underwriting its shares, and of organizing or reorganizing the corporation, from the consideration received for shares. [L 2000, c 244, pt of §1]



§414-101 - Shareholders' preemptive rights.

C.  Subsequent Acquisition of Shares

by Shareholders and Corporation

[§414-101]  Shareholders' preemptive rights.  (a)  The shareholders of a corporation do not have a preemptive right to acquire the corporation's unissued shares except to the extent the articles of incorporation so provide.

(b)  A statement included in the articles of incorporation that "the corporation elects to have preemptive rights" (or words of similar import) means that the following principles apply except to the extent the articles of incorporation expressly provide otherwise:

(1)  The shareholders of the corporation have a preemptive right, granted on uniform terms and conditions prescribed by the board of directors to provide a fair and reasonable opportunity to exercise the right, to acquire proportional amounts of the corporation's unissued shares upon the decision of the board of directors to issue them;

(2)  A shareholder may waive the shareholder's preemptive right.  A waiver evidenced by a writing is irrevocable even though it is not supported by consideration;

(3)  There is no preemptive right with respect to:

(A)  Shares issued as compensation to directors, officers, agents, or employees of the corporation, its subsidiaries or affiliates;

(B)  Shares issued to satisfy conversion or option rights created to provide compensation to directors, officers, agents, or employees of the corporation, its subsidiaries or affiliates;

(C)  Shares authorized in articles of incorporation that are issued within six months from the effective date of incorporation; or

(D)  Shares sold otherwise than for money;

(4)  Holders of shares of any class without general voting rights but with preferential rights to distributions or assets have no preemptive rights with respect to shares of any class;

(5)  Holders of shares of any class with general voting rights but without preferential rights to distributions or assets have no preemptive rights with respect to shares of any class with preferential rights to distributions or assets unless the shares with preferential rights are convertible into or carry a right to subscribe for or acquire shares without preferential rights; or

(6)  Shares subject to preemptive rights that are not acquired by shareholders may be issued to any person for a period of one year after being offered to shareholders at a consideration set by the board of directors that is not lower than the consideration set for the exercise of preemptive rights.  An offer at a lower consideration or after the expiration of one year is subject to the shareholders' preemptive rights.

(c)  For purposes of this section, "shares" includes a security convertible into or carrying a right to subscribe for or acquire shares.

(d)  Nothing in this section shall affect the validity of any action taken prior to April 21, 1953, by any corporation. [L 2000, c 244, pt of §1]



§414-102 - Corporation's acquisition of its own shares.

[§414-102]  Corporation's acquisition of its own shares.  (a)  A corporation may acquire its own shares and shares so acquired constitute authorized but unissued shares.

(b)  If the articles of incorporation prohibit the reissuance of acquired shares, the number of authorized shares is reduced by the number of shares acquired, effective upon delivery to the department director for filing, a statement of cancellation showing the reduction in the authorized shares.

(c)  The statement of cancellation must set forth:

(1)  The name of the corporation;

(2)  The number of acquired shares canceled, itemized by class and series; and

(3)  The total number of authorized shares, itemized by class and series, remaining after reduction of the shares. [L 2000, c 244, pt of §1]



§414-111 - Distributions to shareholders.

D.  Distributions

[§414-111]  Distributions to shareholders.  (a)  A board of directors may authorize and the corporation may make distributions to its shareholders subject to restriction by the articles of incorporation and the limitation in subsection (c).

(b)  If the board of directors does not fix the record date for determining shareholders entitled to a distribution (other than one involving a purchase, redemption, or other acquisition of the corporation's shares), it is the date the board of directors authorizes the distribution.

(c)  No distribution may be made if, after giving it effect:

(1)  The corporation would not be able to pay its debts as they become due in the usual course of business; or

(2)  The corporation's total assets would be less than the sum of its total liabilities plus (unless the articles of incorporation permit otherwise) the amount that would be needed, if the corporation were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of shareholders whose preferential rights are superior to those receiving the distribution.

(d)  The board of directors may base a determination that a distribution is not prohibited under subsection (c) either on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable in the circumstances.

(e)  Except as provided in subsection (g), the effect of a distribution under subsection (c) is measured:

(1)  In the case of distribution by purchase, redemption, or other acquisition of the corporation's shares, as of the earlier of:

(A)  The date money or other property is transferred or debt incurred by the corporation; or

(B)  The date the shareholder ceases to be a shareholder with respect to the acquired shares;

(2)  In the case of any other distribution of indebtedness, as of the date the indebtedness is distributed; and

(3)  In all other cases, as of:

(A)  The date the distribution is authorized if the payment occurs within one hundred twenty days after the date of authorization; or

(B)  The date the payment is made if it occurs more than one hundred twenty days after the date of authorization.

(f)  A corporation's indebtedness to a shareholder incurred by reason of a distribution made in accordance with this section is at parity with the corporation's indebtedness to its general, unsecured creditors except to the extent subordinated by agreement.

(g)  Indebtedness of a corporation, including indebtedness issued as a distribution, is not considered a liability for purposes of determinations under subsection (c) if its terms provide that payment of principal and interest are made only if and to the extent that payment of a distribution to shareholders could then be made under this section.  If the indebtedness is issued as a distribution, each payment of principal or interest is treated as a distribution, the effect of which is measured on the date the payment is actually made. [L 2000, c 244, pt of §1]



§414-121 - Annual meeting.

PART VIII.  SHAREHOLDERS

A.  Meetings

§414-121  Annual meeting.  (a)  A corporation shall hold a meeting of shareholders annually at a time stated in or fixed in accordance with the bylaws.

(b)  Annual shareholders' meetings may be held in or out of this State at the place stated in or fixed in accordance with the bylaws.  If no place is stated in or fixed in accordance with the bylaws, annual meetings shall be held at the corporation's principal office.  Notwithstanding the foregoing, the bylaws may authorize the board of directors, in its sole discretion, to determine that the annual meeting shall not be held at any place, but may instead be held solely by means of remote communication as authorized under subsection (c).

(c)  If authorized by the board of directors in its sole discretion, and subject to guidelines and procedures adopted by the board, shareholders and proxies of shareholders not physically present at a meeting of shareholders, by means of remote communication, may:

(1)  Participate in a meeting of shareholders; and

(2)  Be deemed present in person and vote at a meeting of shareholders whether the meeting is held at a designated place or solely by means of remote communication; provided that the corporation shall:

(A)  Implement reasonable measures to verify that each person deemed present and permitted to vote at the meeting by means of remote communication is a shareholder or proxy of a shareholder;

(B)  Implement reasonable measures to provide shareholders and proxies of shareholders a reasonable opportunity to participate in the meeting and to vote on matters submitted to the shareholders, including an opportunity to read or hear the proceedings of the meeting concurrently with the proceedings; and

(C)  Maintain a record of voting or action by any shareholder or proxy of a shareholder that votes or takes other action at the meeting by means of remote communication.

(d)  The failure to hold an annual meeting at the time stated in or fixed in accordance with a corporation's bylaws shall not affect the validity of any corporate action. [L 2000, c 244, pt of §1; am L 2002, c 130, §14]



§414-122 - Special meeting.

§414-122  Special meeting.  (a)  A corporation shall hold a special meeting of shareholders:

(1)  On call of its board of directors or the person or persons authorized to do so by the articles of incorporation or bylaws; or

(2)  If the holders of at least ten per cent of all the votes entitled to be cast on any issue proposed to be considered at the proposed special meeting sign, date, and deliver to the corporation's secretary one or more written demands for the meeting describing the purpose or purposes for which it is to be held.

(b)  If not otherwise fixed under section 414-123 or 414-127, the record date for determining shareholders entitled to demand a special meeting is the date the first shareholder signs the demand.

(c)  Special shareholders' meetings may be held in or out of this State at the place stated in or fixed in accordance with the bylaws.  If no place is stated in or fixed in accordance with the bylaws, special meetings shall be held at the corporation's principal office.  Notwithstanding the foregoing, the bylaws may authorize the board of directors, in its sole discretion, to determine that the special meeting shall not be held at any place, but may instead be held solely by means of remote communication as authorized by section 414-121(c).

(d)  Only business within the purpose or purposes described in the meeting notice required by section 414-125(c) may be conducted at a special shareholders' meeting. [L 2000, c 244, pt of §1; am L 2002, c 130, §15]



§414-123 - Court-ordered meeting.

§414-123  Court-ordered meeting.  (a)  The circuit court may summarily order a meeting to be held:

(1)  On application of any shareholder of the corporation entitled to participate in an annual meeting if an annual meeting was not held within the earlier of six months after the end of the corporation's fiscal year or fifteen months after its last annual meeting; or

(2)  On application of a shareholder who signed a demand for a special meeting valid under section 414-122, if:

(A)  Notice of the special meeting was not given within thirty days after the date the demand was delivered to the corporation's secretary; or

(B)  The special meeting was not held in accordance with the notice.

(b)  The court may fix the time and place of the meeting or determine that the meeting shall be held solely by means of remote communication as authorized by section 414-121(c), determine the shares entitled to participate in the meeting, specify a record date for determining shareholders entitled to notice of and to vote at the meeting, prescribe the form and content of the meeting notice, fix the quorum required for specific matters to be considered at the meeting (or direct that the votes represented at the meeting constitute a quorum for action on those matters), and enter other orders necessary to accomplish the purpose or purposes of the meeting. [L 2000, c 244, pt of §1; am L 2002, c 130, §16]



§414-124 - Action without meeting.

§414-124  Action without meeting.  (a)  Action required or permitted by this chapter to be taken at a shareholders' meeting may be taken without a meeting if the action is taken by all the shareholders entitled to vote on the action.  The action shall be evidenced by one or more written consents describing the action taken, signed before or after the intended effective date of the action by all the shareholders entitled to vote on the action, and delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(b)  If not otherwise fixed under section 414-123 or 414-127, the record date for determining shareholders entitled to take action without a meeting is the date the first shareholder signs the consent under subsection (a).

(c)  A consent signed under this section has the effect of a meeting vote and may be described as such in any document.

(d)  If this chapter requires that notice of proposed action be given to nonvoting shareholders and the action is to be taken by unanimous consent of the voting shareholders, the corporation shall give its nonvoting shareholders written notice of the proposed action at least ten days before the action is taken.  The notice shall contain or be accompanied by the same material that, under this chapter, would have been required to be sent to nonvoting shareholders in a notice of meeting at which the proposed action would have been submitted to the shareholders for action.

(e)  A telegram, cablegram, or other electronic transmission consenting to an action to be taken and transmitted by a shareholder, proxy of a shareholder, or person or persons authorized to act for a shareholder or proxy of a shareholder, shall be deemed to be written, signed, and dated for the purposes of this section; provided that the telegram, cablegram, or other electronic transmission sets forth or is delivered with information from which the corporation may determine:

(1)  That the telegram, cablegram, or other electronic transmission was transmitted by the shareholder, proxy of the shareholder, or person or persons authorized to act for the shareholder or proxy of the shareholder; and

(2)  The date on which the shareholder, proxy of the shareholder, or authorized person or persons transmitted the telegram, cablegram, or other electronic transmission.

The date on which the telegram, cablegram, or other electronic transmission is transmitted shall be deemed to be the date on which the consent is signed.  No consent given by telegram, cablegram, or other electronic transmission shall be deemed to have been delivered until the consent is reproduced in paper form and delivered to the corporation.

(f)  Any copy, facsimile, or other reliable reproduction of a consent in writing may be substituted or used in lieu of the original writing for any and all purposes for which the original writing could be used; provided that the copy, facsimile, or other reproduction shall be a complete reproduction of the entire original writing. [L 2000, c 244, pt of §1; am L 2002, c 130, §17]



§414-125 - Notice of meeting.

§414-125  Notice of meeting.  (a)  A corporation shall notify shareholders of the date, time, and place, if any, of each annual and special shareholders' meeting no fewer than ten nor more than sixty days before the meeting date.  If means of remote communication are authorized for use in a meeting, regardless of whether the meeting is held at a designated place or solely by means of remote communication, the notice shall also inform shareholders of the means of remote communication by which shareholders may be deemed to be present in person and allowed to vote.  Unless this chapter or the articles of incorporation require otherwise, the corporation is required to give notice only to shareholders entitled to vote at the meeting.

(b)  Unless this chapter or the articles of incorporation require otherwise, notice of an annual meeting need not include a description of the purpose or purposes for which the meeting is called.

(c)  Notice of a special meeting must include a description of the purpose or purposes for which the meeting is called.

(d)  If not otherwise fixed under section 414-123 or 414-127, the record date for determining shareholders entitled to notice of and to vote at an annual or special shareholders' meeting is the day before the first notice is delivered to shareholders.

(e)  Unless the bylaws require otherwise, if an annual or special shareholders' meeting is adjourned to a different date, time, or place, notice need not be given of the new date, time, or place if the new date, time, or place is announced at the meeting before adjournment.  In addition, if the annual or special shareholders' meeting was held solely by means of remote communication, and the adjourned meeting will be held by a means of remote communication by which shareholders may be deemed to be present in person and vote, notice need not be given of the new means of remote communication if the new means of remote communication is announced at the meeting before adjournment.  If a new record date for the adjourned meeting is or must be fixed under section 414-127, however, notice of the adjourned meeting shall be given under this section to shareholders who are entitled to notice of the new record date. [L 2000, c 244, pt of §1; am L 2001, c 129, §20; am L 2002, c 130, §18; am L 2004, c 121, §5]



§414-126 - Waiver of notice.

§414-126  Waiver of notice.  (a)  A shareholder may waive any notice required by this chapter, the articles of incorporation, or bylaws before or after the date and time stated in the notice.  The waiver shall be in writing and be signed by the shareholder entitled to the notice or shall be by electronic transmission by the shareholder entitled to notice, and delivered to the corporation for inclusion in the minutes or filing with the corporate records; provided that the electronic transmission sets forth, or is delivered with information from which the corporation may determine that the electronic transmission was transmitted by the shareholder.

(b)  A shareholder's attendance at a meeting:

(1)  Waives objection to lack of notice or defective notice of the meeting, unless the shareholder at the beginning of the meeting objects to holding the meeting or transacting business at the meeting; and

(2)  Waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the shareholder objects to considering the matter when it is presented. [L 2000, c 244, pt of §1; am L 2002, c 130, §19]



§414-127 - Record date.

[§414-127]  Record date.  (a)  The bylaws may fix or provide the manner of fixing the record date for one or more voting groups to determine the shareholders entitled to notice of a shareholders' meeting, to demand a special meeting, to vote, or to take any other action.  If the bylaws do not fix or provide for fixing a record date, the board of directors of the corporation may fix a future date as the record date.

(b)  A record date fixed under this section may not be more than seventy days before the meeting or action requiring a determination of shareholders.

(c)  A determination of shareholders entitled to notice of or to vote at a shareholders' meeting is effective for any adjournment of the meeting unless the board of directors fixes a new record date, which it must do if the meeting is adjourned to a date more than one hundred twenty days after the date fixed for the original meeting.

(d)  If a court orders a meeting adjourned to a date more than one hundred twenty days after the date fixed for the original meeting, it may provide that the original record date continues in effect or it may fix a new record date. [L 2000, c 244, pt of §1]



§414-141 - Shareholders' list for meeting.

B.  Voting

§414-141  Shareholders' list for meeting.  (a)  After fixing a record date for a meeting, a corporation shall prepare an alphabetical list of the names of all its shareholders who are entitled to notice of a shareholders' meeting.  The list shall be arranged by voting group (and within each voting group by class or series of shares) and show the address of and number of shares held by each shareholder.

(b)  The shareholders' list shall be available for inspection by any shareholder, beginning two business days after notice of the meeting for which the list was prepared is given and continuing through the meeting, at the corporation's principal office or at a place identified in the meeting notice in the city where the meeting will be held, or on a reasonably accessible electronic network; provided that the information required to gain access to the shareholders' list is provided with the notice of the meeting.  A shareholder, the shareholder's agent, or the shareholder's attorney, shall be entitled on written demand to inspect and to copy the list, during regular business hours and at the shareholder's expense, during the period it is available for inspection.  If the corporation determines that the list will be made available on an electronic network, the corporation shall take reasonable steps to ensure that such information is available only to shareholders of the corporation.

(c)  The corporation shall make the shareholders' list available at the meeting, and any shareholder, the shareholder's agent, or shareholder's attorney, is entitled to inspect the list at any time during the meeting or any adjournment.

(d)  If the corporation refuses to allow a shareholder, the shareholder's agent, or the shareholder's attorney, to inspect the shareholders' list before or at the meeting (or copy the list as permitted by subsection (b)), the circuit court, on application of the shareholder, may summarily order the inspection or copying at the corporation's expense and may postpone the meeting for which the list was prepared until the inspection or copying is complete.

(e)  Refusal or failure to prepare or make available the shareholders' list does not affect the validity of action taken at the meeting. [L 2000, c 244, pt of §1; am L 2001, c 129, §21; am L 2002, c 130, §20]



§414-142 - Voting entitlement of shares.

[§414-142]  Voting entitlement of shares.  (a)  Except as provided in subsections (b) and (d) or unless the articles of incorporation provide otherwise, each outstanding share, regardless of class, is entitled to one vote on each matter voted on at a shareholders' meeting.  Only shares are entitled to vote.

(b)  Absent special circumstances, the shares of a corporation are not entitled to vote if they are owned, directly or indirectly, by a second corporation, domestic or foreign, and the first corporation owns, directly or indirectly, a majority of the shares entitled to vote for directors of the second corporation.

(c)  Subsection (b) does not limit the power of a corporation to vote any shares, including its own shares, held by it in a fiduciary capacity.

(d)  Redeemable shares are not entitled to vote after notice of redemption is mailed to the holders and a sum sufficient to redeem the shares has been deposited with a bank, trust company, or other financial institution under an irrevocable obligation to pay the holders the redemption price on surrender of the shares. [L 2000, c 244, pt of §1]



§414-143 - Proxies.

§414-143  Proxies.  (a)  A shareholder may vote the shareholder's shares in person or by proxy.

(b)  A shareholder may appoint a proxy to vote or otherwise act for the shareholder by signing an appointment form.  The appointment form shall be signed by either the shareholder personally or by the shareholder's attorney-in-fact.  A shareholder may authorize another person to act as a proxy for the shareholder by:

(1)  Executing a writing authorizing another person or persons to act as a proxy for the shareholder, which may be accomplished by the shareholder or the shareholder's authorized attorney-in-fact, officer, director, employee, or agent signing the writing or causing the shareholder's signature to be affixed to the writing by any reasonable means, including without limitation the use of a facsimile signature; or

(2)  Transmitting or authorizing the transmission of a telegram, cablegram, facsimile, or other means of electronic transmission authorizing the person or persons to act as a proxy for the shareholder to the person or persons who will be the holder of the proxy or to a proxy solicitation firm, proxy support service organization, or similar agent duly authorized by the person who will be the holder of the proxy to receive the transmission; provided that any such transmission shall specify that the transmission was authorized by the shareholder.

A copy, facsimile telecommunication, or other reliable reproduction of the writing or transmission created pursuant to the foregoing may be used in lieu of the original writing or transmission for any and all purposes for which the original writing or transmission could be used; provided that any such copy, facsimile telecommunication, or other reproduction shall be a complete reproduction of the entire original writing or transmission.

(c)  An appointment of a proxy is effective when received by the secretary or other officer or agent authorized to tabulate votes.  An appointment is valid for eleven months unless a longer period is expressly provided in the appointment form.

(d)  An appointment of a proxy is revocable by the shareholder unless the appointment form conspicuously states that it is irrevocable and the appointment is coupled with an interest.  Appointments coupled with an interest include the appointment of:

(1)  A pledgee;

(2)  A person who purchased or agreed to purchase the shares;

(3)  A creditor of the corporation who extended it credit under terms requiring the appointment;

(4)  An employee of the corporation whose employment contract requires the appointment; or

(5)  A party to a voting agreement created under section 414‑162.

(e)  The death or incapacity of the shareholder appointing a proxy does not affect the right of the corporation to accept the proxy's authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises authority under the appointment.

(f)  An appointment made irrevocable under subsection (d) is revoked when the interest with which it is coupled is extinguished.

(g)  A transferee for value of shares subject to an irrevocable appointment may revoke the appointment if the transferee did not know of its existence when the transferee acquired the shares and the existence of the irrevocable appointment was not noted conspicuously on the certificate representing the shares or on the information statement for shares without certificates.

(h)  Subject to section 414-145 and to any express limitation on the proxy's authority appearing on the face of the appointment form, a corporation is entitled to accept the proxy's vote or other action as that of the shareholder making the appointment. [L 2000, c 244, pt of §1; am L 2001, c 129, §22]



§414-144 - Shares held by nominees.

[§414-144]  Shares held by nominees.  (a)  A corporation may establish a procedure by which the beneficial owner of shares that are registered in the name of a nominee is recognized by the corporation as the shareholder.  The extent of this recognition may be determined in the procedure.

(b)  The procedure may set forth:

(1)  The types of nominees to which it applies;

(2)  The rights or privileges that the corporation recognizes in a beneficial owner;

(3)  The manner in which the procedure is selected by the nominee;

(4)  The information that must be provided when the procedure is selected;

(5)  The period for which selection of the procedure is effective; and

(6)  Other aspects of the rights and duties created. [L 2000, c 244, pt of §1]



§414-145 - Corporation's acceptance of votes, etc.

§414-145  Corporation's acceptance of votes, etc.  (a)  If the name signed on a vote, consent, waiver, or proxy appointment corresponds to the name of a shareholder, the corporation, acting in good faith, is entitled to accept the vote, consent, waiver, or proxy appointment and to give it effect as the act of the shareholder.

(b)  If the name signed on a vote, consent, waiver, or proxy appointment does not correspond to the name of its shareholder, the corporation acting in good faith is nevertheless entitled to accept the vote, consent, waiver, or proxy appointment and to give it effect as the act of the shareholder if:

(1)  The shareholder is an entity and the name signed purports to be that of an officer or agent of the entity;

(2)  The name signed purports to be that of an administrator, executor, guardian, or conservator representing the shareholder and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment;

(3)  The name signed purports to be that of a receiver or trustee in bankruptcy of the shareholder and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment;

(4)  The name signed purports to be that of a pledgee, beneficial owner, or attorney-in-fact of the shareholder and, if the corporation requests, evidence acceptable to the corporation of the signatory's authority to sign for the shareholder has been presented with respect to the vote, consent, waiver, or proxy appointment; or

(5)  Two or more persons are the shareholder as cotenants or fiduciaries and the name signed purports to be the name of at least one of the co-owners and the person signing appears to be acting on behalf of all the co-owners.

(c)  The corporation is entitled to reject a vote, consent, waiver, or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis to doubt the validity of the signature on the vote, consent, waiver, or proxy appointment or the signatory's authority to sign for the shareholder.

(d)  The corporation and its officer or agent who accepts or rejects a vote, consent, waiver, or proxy appointment in good faith and in accordance with the standards of this section are not liable in damages to the shareholder for the consequences of the acceptance or rejection.

(e)  Corporate action based on the acceptance or rejection of a vote, consent, waiver, or proxy appointment under this section is valid unless a court of competent jurisdiction determines otherwise. [L 2000, c 244, pt of §1; am L 2001, c 129, §23]



§414-146 - Quorum and voting requirements for voting groups.

[§414-146]  Quorum and voting requirements for voting groups.  (a)  Shares entitled to vote as a separate voting group may take action on a matter at a meeting only if a quorum of those shares exists with respect to that matter.  Unless the articles of incorporation or this chapter provide otherwise, a majority of the votes entitled to be cast on the matter by the voting group constitutes a quorum of that voting group for action on that matter.

(b)  Once a share is represented for any purpose at a meeting, it is deemed present for quorum purposes for the remainder of the meeting and for any adjournment of that meeting unless a new record date is or must be set for that adjourned meeting.

(c)  If a quorum exists, action on a matter (other than the election of directors) by a voting group is approved if the votes cast within the voting group favoring the action exceed the votes cast opposing the action, unless the articles of incorporation or this chapter require a greater number of affirmative votes.

(d)  An amendment of articles of incorporation adding, changing, or deleting a quorum or voting requirement for a voting group greater than specified in subsection (a) or (c) is governed by section 414-148.

(e)  The election of directors is governed by section 414‑149. [L 2000, c 244, pt of §1]



§414-147 - Action by single and multiple voting groups.

[§414-147]  Action by single and multiple voting groups.  (a)  If the articles of incorporation or this chapter provide for voting by a single voting group on a matter, action on that matter is taken when voted upon by that voting group as provided in section 414-146.

(b)  If the articles of incorporation or this chapter provide for voting by two or more voting groups on a matter, action on that matter is taken only when voted upon by each of those voting groups counted separately as provided in section 414‑146.  Action may be taken by one voting group on a matter even though no action is taken by another voting group entitled to vote on the matter. [L 2000, c 244, pt of §1]



§414-148 - Greater quorum or voting requirements.

[§414-148]  Greater quorum or voting requirements.  (a)  The articles of incorporation may provide for a greater quorum or voting requirement for shareholders (or voting groups of shareholders) than is provided for by this chapter.

(b)  An amendment to the articles of incorporation that adds, changes, or deletes a greater quorum or voting requirement must meet the same quorum requirement and be adopted by the same vote and voting groups required to take action under the quorum and voting requirements then in effect or proposed to be adopted, whichever is greater. [L 2000, c 244, pt of §1]



§414-149 - Voting for directors; cumulative voting.

[§414-149]  Voting for directors; cumulative voting.  (a)  Unless otherwise provided in the articles of incorporation, directors shall be elected by a plurality of the votes cast by the shares entitled to vote in the election at a meeting at which a quorum is present.

(b)  If, not less than forty-eight hours prior to the time fixed for any annual or special meeting, any shareholder or shareholders deliver to any officer of the corporation, a request that the election of directors to be elected at the meeting be by cumulative voting, then the directors to be elected at the meeting shall be chosen as follows:

(1)  Each shareholder present in person or represented by proxy at the meeting shall have a number of votes equal to the number of shares of capital stock owned by the shareholder multiplied by the number of directors to be elected at the meeting;

(2)  Each shareholder shall be entitled to cumulate the votes of the shareholder and to give all of the votes to one nominee or to distribute the votes among any or all of the nominees; and

(3)  The nominees receiving the highest number of votes on the foregoing basis, up to the total number of directors to be elected at the meeting, shall be the successful nominees.

The right to have directors elected by cumulative voting as provided in this section shall exist notwithstanding that provision therefor is not included in the articles of incorporation or bylaws, and this right shall not be restricted or qualified by any provisions of the articles of incorporation or bylaws; provided that this right may be restricted, qualified, or eliminated by a provision of the articles of incorporation or bylaws of any corporation having a class of equity securities registered pursuant to the Securities Exchange Act of 1934, as amended, which are either listed on a national securities exchange or traded over-the-counter on the National Market of the National Association of Securities Dealers, Inc. Automated Quotation System.  This section shall not prevent the filling of vacancies in the board of directors, which vacancies may be filled in a manner that may be provided in the articles of incorporation or bylaws. [L 2000, c 244, pt of §1]



§414-161 - Voting trusts.

C.  Voting Trusts and Agreements

[§414-161]  Voting trusts.  (a)  One or more shareholders may create a voting trust, conferring on a trustee the right to vote or otherwise act for them, by signing an agreement setting out the provisions of the trust (which may include anything consistent with its purpose) and transferring their shares to the trustee.  When a voting trust agreement is signed, the trustee shall prepare a list of the names and addresses of all owners of beneficial interests in the trust, together with the number and class of shares each shareholder transferred to the trust, and deliver copies of the list and agreement to the corporation's principal office.

(b)  A voting trust becomes effective on the date the first shares subject to the trust are registered in the trustee's name.  A voting trust is valid for not more than ten years after its effective date unless extended under subsection (c).

(c)  All or some of the parties to a voting trust may extend it for additional terms of not more than ten years each by signing written consent to the extension.  An extension is valid for ten years from the date the first shareholder signs the extension agreement.  The voting trustee must deliver copies of the extension agreement and list of beneficial owners to the corporation's principal office.  An extension agreement binds only those parties signing it. [L 2000, c 244, pt of §1]



§414-162 - Voting agreements.

[§414-162]  Voting agreements.  (a)  Two or more shareholders may provide for the manner in which they will vote their shares by signing an agreement for that purpose.  A voting agreement created under this section is not subject to section 414‑161.

(b)  A voting agreement created under this section is specifically enforceable. [L 2000, c 244, pt of §1]



§414-163 - Shareholder agreements.

§414-163  Shareholder agreements.  (a)  An agreement among the shareholders of a corporation that complies with this section is effective among the shareholders and the corporation even though it is inconsistent with one or more other provisions of this chapter in that it:

(1)  Eliminates the board of directors or restricts the discretion or powers of the board of directors;

(2)  Governs the authorization or making of distributions whether or not in proportion to ownership of shares, subject to limitations in section 414-111, including without limitation the elimination, restriction, or expansion of dissenter's rights;

(3)  Establishes who shall be directors or officers of the corporation, or their terms of office or manner of selection or removal;

(4)  Governs, in general or in regard to specific matters, the exercise or division of voting power by or between the shareholders and directors or by or among any of them, including without limitation, the use of weighted voting rights or director proxies, or the validity and enforceability of actions that are approved by the directors or shareholders of a corporation, as applicable, in writing, without a meeting, and with the written consent of less than all the directors or shareholders entitled to vote on any such action.  An agreement covered under this paragraph may include an agreement to permit any action required or permitted by this chapter to be taken at a shareholders' meeting to be taken without a meeting; provided that consents in writing, setting forth the action so taken, shall be signed or given by electronic transmission by the holders of the outstanding shares entitled to vote on the action having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted, notwithstanding section 414-124;

(5)  Establishes the terms and conditions of any agreement for the transfer or use of property or the provision of services between the corporation and any shareholder, director, officer, or employee of the corporation or among any of them;

(6)  Transfers to one or more shareholders or other persons all or part of the authority to exercise the corporate powers or to manage the business and affairs of the corporation, including the resolution of any issue about which there exists a deadlock among directors or shareholders;

(7)  Requires dissolution of the corporation at the request of one or more of the shareholders or upon the occurrence of a specified event or contingency; or

(8)  Otherwise governs the exercise of the corporate powers    or the management of the business and affairs of the corporation or the relationship among the shareholders, the directors, and the corporation, or among any of them, and is not contrary to public policy.

(b)  An agreement authorized by this section shall be:

(1)  Set forth:

(A)  In the articles of incorporation or bylaws and approved by all persons who are shareholders at the time of the agreement; or

(B)  In a written agreement that is signed by all persons who are shareholders at the time of the agreement and is made known to the corporation;

(2)  Subject to amendment only by all persons who are shareholders at the time of the amendment, unless the agreement provides otherwise;

(3)  Valid for ten years; unless the agreement provides otherwise, in which case the agreement may be valid for a longer or shorter term than ten years, or perpetually; and

(4)  Enforceable against the corporation and all present and future shareholders of the corporation, including persons who become shareholders subsequent to the approval or execution of the agreement and who did not approve or execute the agreement.

(c)  The existence of an agreement authorized by this section shall be noted conspicuously in the corporation's articles of incorporation, on the front or back of each certificate for outstanding shares, or on the information statement required by section 414-87(b).  If, at the time of the agreement, the corporation has shares outstanding represented by certificates and the existence of the agreement is not noted in the corporation's articles of incorporation in compliance with this subsection, the corporation shall recall the outstanding certificates and issue substitute certificates that comply with this subsection.  The failure to note the existence of the agreement in the articles of incorporation, on the certificate, or on the information statement shall not affect the validity of the agreement or any action taken pursuant to it.  Any purchaser of shares who, at the time of purchase, did not have knowledge of the existence of the agreement, shall be entitled to rescission of the purchase.  A purchaser shall not be entitled to rescission as described in the preceding sentence if, at the time of purchase, the existence of the agreement is noted in the articles of incorporation, on the certificate for the shares, or on the information statement for the shares, in compliance with this subsection and, if the shares are not represented by a certificate and the existence of the agreement is not noted in the articles of incorporation in compliance with this subsection, the information statement is delivered to the purchaser at or prior to the time of purchase of the shares.  An action to enforce the right of rescission authorized by this subsection must be commenced within the earlier of ninety days after discovery of the existence of the agreement or two years after the time of purchase of the shares.

(d)  An agreement authorized by this section shall cease to be effective when shares of the corporation are listed on a national securities exchange or regularly traded in a market maintained by one or more members of a national or affiliated securities association.  If the agreement ceases to be effective for any reason, the board of directors, if the agreement is contained or referred to in the corporation's articles of incorporation or bylaws, may adopt an amendment to the articles of incorporation or bylaws, without shareholder action, to delete the agreement and any references to it.

(e)  An agreement authorized by this section that limits the discretion or powers of the board of directors shall relieve the directors of, and impose upon the person or persons in whom the discretion or powers are vested, liability for acts or omissions imposed by law on directors to the extent that the discretion or powers of the directors are limited by the agreement.

(f)  The existence or performance of an agreement authorized by this section shall not be a ground for imposing personal liability on any shareholder for the acts or debts of the corporation even if the agreement or its performance treats the corporation as if it were a partnership or results in failure to observe the corporate formalities otherwise applicable to the matters governed by the agreement.

(g)  Incorporators or subscribers for shares may act as shareholders with respect to an agreement authorized by this section if no shares have been issued when the agreement is made. [L 2000, c 244, pt of §1; am L 2004, c 121, §6]



§414-171 - Definitions.

D.  Derivative Proceedings

[§414-171]  Definitions.  As used in this subpart:

"Derivative proceeding" means a civil suit in the right of a domestic corporation or, to the extent provided in section 414‑178, in the right of a foreign corporation.

"Shareholder" includes a beneficial owner whose shares are held in a voting trust or held by a nominee on the beneficial owner's behalf. [L 2000, c 244, pt of §1]



§414-172 - Standing.

[§414-172]  Standing.  A shareholder may not commence or maintain a derivative proceeding unless the shareholder:

(1)  Was a shareholder of the corporation at the time of the act or omission complained of or became a shareholder through transfer by operation of law from one who was a shareholder at that time; and

(2)  Fairly and adequately represents the interests of the corporation in enforcing the right of the corporation. [L 2000, c 244, pt of §1]



§414-173 - Demand.

[§414-173]  Demand.  No shareholder may commence a derivative proceeding until:

(1)  A written demand has been made upon the corporation to take suitable action; and

(2)  Ninety days have expired from the date the demand was made unless the shareholder has earlier been notified that the demand has been rejected by the corporation or unless irreparable injury to the corporation would result by waiting for the expiration of the ninety-day period. [L 2000, c 244, pt of §1]



§414-174 - Stay of proceedings.

[§414-174]  Stay of proceedings.  If the corporation commences an inquiry into the allegations made in the demand or complaint, the court may stay any derivative proceeding for a period that the court deems appropriate. [L 2000, c 244, pt of §1]



§414-175 - Dismissal.

[§414-175]  Dismissal.  (a)  A derivative proceeding shall be dismissed by the court on motion by the corporation if one of the groups specified in subsection (b) or (f) has determined in good faith after conducting a reasonable inquiry upon which its conclusions are based that the maintenance of the derivative proceeding is not in the best interests of the corporation.

(b)  Unless a panel is appointed pursuant to subsection (f), the determination in subsection (a) shall be made by:

(1)  A majority vote of independent directors present at a meeting of the board of directors if the independent directors constitute a quorum; or

(2)  A majority vote of a committee consisting of two or more independent directors appointed by majority vote of independent directors present at a meeting of the board of directors, whether or not the independent directors constituted a quorum.

(c)  None of the following by itself shall cause a director to be considered not independent for purposes of this section:

(1)  The nomination or election of the director by persons who are defendants in the derivative proceeding or against whom action is demanded;

(2)  The naming of the director as a defendant in the derivative proceeding or as a person against whom action is demanded; or

(3)  The approval by the director of the act being challenged in the derivative proceeding or demand if the act resulted in no personal benefit to the director.

(d)  If a derivative proceeding is commenced after a determination has been made rejecting a demand by a shareholder, the complaint shall allege with particularity facts establishing either:

(1)  That a majority of the board of directors did not consist of independent directors at the time the determination was made; or

(2)  That the requirements of subsection (a) have not been met.

(e)  If a majority of the board of directors does not consist of independent directors at the time the determination is made, the corporation shall have the burden of proving that the requirements of subsection (a) have been met.  If a majority of the board of directors consists of independent directors at the time the determination is made, the plaintiff shall have the burden of proving that the requirements of subsection (a) have not been met.

(f)  The court may appoint a panel of one or more independent persons upon motion by the corporation to make a determination whether the maintenance of the derivative proceeding is in the best interests of the corporation.  In the case, the plaintiff shall have the burden of proving that the requirements of subsection (a) have not been met. [L 2000, c 244, pt of §1]



§414-176 - Discontinuance or settlement.

[§414-176]  Discontinuance or settlement.  A derivative proceeding may not be discontinued or settled without the court's approval.  If the court determines that a proposed discontinuance or settlement will substantially affect the interests of the corporation's shareholders or a class of shareholders, the court shall direct that notice be given to the shareholders affected. [L 2000, c 244, pt of §1]



§414-177 - Payment of expenses.

[§414-177]  Payment of expenses.  On termination of the derivative proceeding the court may:

(1)  Order the corporation to pay the plaintiff's reasonable expenses (including counsel fees) incurred in the proceeding if it finds that the proceeding has resulted in a substantial benefit to the corporation;

(2)  Order the plaintiff to pay any defendant's reasonable expenses (including counsel fees) incurred in defending the proceeding if it finds that the proceeding was commenced or maintained without reasonable cause or for an improper purpose; or

(3)  Order a party to pay an opposing party's reasonable expenses (including counsel fees) incurred because of the filing of a pleading, motion, or other paper, if it finds that the pleading, motion, or other paper was not well-grounded in fact, after reasonable inquiry, or warranted by existing law or a good faith argument for the extension, modification, or reversal of existing law and was interposed for an improper purpose, such as to harass or cause unnecessary delay or needless increase in the cost of litigation. [L 2000, c 244, pt of §1]



§414-178 - Applicability to foreign corporations.

[§414-178]  Applicability to foreign corporations.  In any derivative proceeding in the right of a foreign corporation, the matters covered by this subpart shall be governed by the laws of the jurisdiction of incorporation of the foreign corporation except for sections 414-174, 414-176, and 414-177. [L 2000, c 244, pt of §1]



§414-191 - Requirement for and duties of board of directors.

PART IX.  DIRECTORS AND OFFICERS

A.  Board of Directors

[§414-191]  Requirement for and duties of board of directors.  (a)  Except as provided in section 414-163, each corporation must have a board of directors.

(b)  All corporate powers shall be exercised by or under the authority of, and the business and affairs of the corporation managed under the direction of, its board of directors, subject to any limitation set forth in the articles of incorporation or in an agreement authorized under section 414-163. [L 2000, c 244, pt of §1]



§414-192 - Qualifications of directors.

[§414-192]  Qualifications of directors.  The articles of incorporation or bylaws may prescribe qualifications for directors.  A director need not be a resident of this State or a shareholder of the corporation unless the articles of incorporation or bylaws so prescribe. [L 2000, c 244, pt of §1]



§414-193 - Number and election of directors.

[§414-193]  Number and election of directors.  (a)  A board of directors must consist of one or more individuals, with the number specified in or fixed in accordance with the articles of incorporation or bylaws.

(b)  If a board of directors has power to fix or change the number of directors, the board may increase or decrease by thirty per cent or less the number of directors last approved by the shareholders, but only the shareholders may increase or decrease by more than thirty per cent the number of directors last approved by the shareholders.

(c)  The articles of incorporation or bylaws may establish a variable range for the size of the board of directors by fixing a minimum and maximum number of directors.  If a variable range is established, the number of directors may be fixed or changed from time to time, within the minimum and maximum, by the shareholders or the board of directors.  After shares are issued, only the shareholders may change the range for the size of the board or change from a fixed to a variable-range size board or vice versa.

(d)  Directors are elected at the first annual shareholders' meeting and at each annual meeting thereafter unless their terms are staggered under section 414-196. [L 2000, c 244, pt of §1]



§414-194 - Election of directors by certain classes of shareholders.

[§414-194]  Election of directors by certain classes of shareholders.  If the articles of incorporation authorize dividing the shares into classes, the articles may also authorize the election of all or a specified number of directors by the holders of one or more authorized classes of shares.  A class or classes of shares entitled to elect one or more directors is a separate voting group for purposes of the election of directors. [L 2000, c 244, pt of §1]



§414-195 - Terms of directors generally.

[§414-195]  Terms of directors generally.  (a)  The terms of the initial directors of a corporation expire at the first shareholders' meeting at which directors are elected.

(b)  The terms of all other directors expire at the next annual shareholders' meeting following their election unless their terms are staggered under section 414-196.

(c)  A decrease in the number of directors does not shorten an incumbent director's term.

(d)  The term of a director elected to fill a vacancy expires at the next shareholders' meeting at which directors are elected.

(e)  Despite the expiration of a director's term, the director continues to serve until the director's successor is elected and qualifies or until there is a decrease in the number of directors. [L 2000, c 244, pt of §1]



§414-196 - Staggered terms for directors.

[§414-196]  Staggered terms for directors.  If there are nine or more directors, the articles of incorporation may provide for staggering their terms by dividing the total number of directors into two or three groups, with each group containing one-half or one-third of the total, as near as may be.  In that event, the terms of directors in the first group expire at the first annual shareholders' meeting after their election, the terms of the second group expire at the second annual shareholders' meeting after their election, and the terms of the third group, if any, expire at the third annual shareholders' meeting after their election.  At each annual shareholders' meeting held thereafter, directors shall be chosen for a term of two years or three years, as the case may be, to succeed those whose terms expire. [L 2000, c 244, pt of §1]



§414-197 - Resignation of directors.

§414-197  Resignation of directors.  (a)  A director may resign at any time by delivering notice given in writing or by electronic transmission to the board of directors, its chairperson, or the corporation.

(b)  A resignation is effective when the notice is delivered unless the notice specifies a later effective date. [L 2000, c 244, pt of §1; am L 2002, c 130, §21]



§414-198 - Removal of directors by shareholders.

[§414-198]  Removal of directors by shareholders.  (a)  The shareholders may remove one or more directors with or without cause unless the articles of incorporation provide that directors may be removed only for cause.

(b)  If a director is elected by a voting group of shareholders, only the shareholders of that voting group may participate in the vote to remove the director.

(c)  If cumulative voting is authorized, a director may not be removed if the number of votes sufficient to elect the director under cumulative voting is voted against the director's removal.  If cumulative voting is not authorized, a director may be removed only if the number of votes cast to remove the director exceeds the number of votes cast not to remove the director.

(d)  A director may be removed by the shareholders only at a meeting called for the purpose of removing the director and the meeting notice must state that the purpose, or one of the purposes, of the meeting is removal of the director. [L 2000, c 244, pt of §1]



§414-199 - Removal of directors by judicial proceeding.

[§414-199]  Removal of directors by judicial proceeding.  (a)  The circuit court may remove a director of the corporation from office in a proceeding commenced either by the corporation or by its shareholders holding at least ten per cent of the outstanding shares of any class if the court finds that:

(1)  The director engaged in fraudulent or dishonest conduct, or gross abuse of authority or discretion, with respect to the corporation; and

(2)  Removal is in the best interest of the corporation.

(b)  The court that removes a director may bar the director from reelection for a period prescribed by the court.

(c)  If shareholders commence a proceeding under subsection (a), they shall make the corporation a party defendant. [L 2000, c 244, pt of §1]



§414-200 - Vacancy on board.

[§414-200]  Vacancy on board.  (a)  Unless the articles of incorporation provide otherwise, if a vacancy occurs on a board of directors, including a vacancy resulting from an increase in the number of directors:

(1)  The shareholders may fill the vacancy;

(2)  The board of directors may fill the vacancy; or

(3)  If the directors remaining in office constitute fewer than a quorum of the board, they may fill the vacancy by the affirmative vote of a majority of all the directors remaining in office.

(b)  If the vacant office was held by a director elected by a voting group of shareholders, only the holders of shares of that voting group are entitled to vote to fill the vacancy if it is filled by the shareholders.

(c)  A vacancy that will occur at a specific later date (by reason of a resignation effective at a later date under section 414‑197(b) or otherwise) may be filled before the vacancy occurs but the new director may not take office until the vacancy occurs. [L 2000, c 244, pt of §1]



§414-201 - Compensation of directors.

[§414-201]  Compensation of directors.  Unless the articles of incorporation or bylaws provide otherwise, the board of directors may fix the compensation of directors. [L 2000, c 244, pt of §1]



§414-211 - Meetings.

B.  Meetings and Action of the Board

[§414-211]  Meetings.  (a)  The board of directors may hold regular or special meetings in or out of this State.

(b)  Unless the articles of incorporation or bylaws provide otherwise, the board of directors may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all directors participating may simultaneously hear each other during the meeting.  A director participating in a meeting by this means is deemed to be present in person at the meeting. [L 2000, c 244, pt of §1]



§414-212 - Action without meeting.

§414-212  Action without meeting.  (a)  Unless the articles of incorporation or bylaws provide otherwise, action required or permitted by this chapter to be taken at a board of directors' meeting may be taken without a meeting if the action is taken by all members of the board.  The action shall be evidenced by one or more consents describing the action taken, given either in writing and signed before or after the intended effective date of the action by each director, or by electronic transmission, and included in the minutes or filed with the corporate records reflecting the action taken.  In the case of a consent by electronic transmission, the electronic transmission shall set forth or be submitted with information from which it may be determined that the electronic transmission was authorized by the director who sent the electronic transmission.

(b)  Action taken under this section shall be effective when the last director signs the consent or gives a consent by electronic transmission, unless the consent specifies a different effective date.

(c)  A consent signed or given by electronic transmission under this section has the effect of a meeting vote and may be described as such in any document. [L 2000, c 244, pt of §1; am L 2002, c 130, §22]



§414-213 - Notice of meeting.

[§414-213]  Notice of meeting.  (a)  Unless the articles of incorporation or bylaws provide otherwise, regular meetings of the board of directors may be held without notice of the date, time, place, or purpose of the meeting.

(b)  Unless the articles of incorporation or bylaws provide for a longer or shorter period, special meetings of the board of directors must be preceded by at least two days' notice of the date, time, and place of the meeting.  The notice need not describe the purpose of the special meeting unless required by the articles of incorporation or bylaws. [L 2000, c 244, pt of §1]



§414-214 - Waiver of notice of meeting.

§414-214  Waiver of notice of meeting.  (a)  A director may waive any notice required by this chapter, the articles of incorporation, or bylaws before or after the date and time stated in the notice.  Except as provided by subsection (b), the waiver shall be in writing, signed by the director entitled to the notice or by electronic transmission by the director entitled to notice, and filed with the minutes or corporate records.

(b)  A director's attendance at or participation in a meeting waives any required notice to the director of the meeting unless the director at the beginning of the meeting (or promptly upon the director's arrival) objects to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to action taken at the meeting. [L 2000, c 244, pt of §1; am L 2002, c 130, §23]



§414-215 - Quorum and voting.

[§414-215]  Quorum and voting.  (a)  Unless the articles of incorporation or bylaws require a greater number or unless otherwise specifically provided in this chapter, a quorum of a board of directors consists of:

(1)  A majority of the fixed number of directors if the corporation has a fixed board size; or

(2)  A majority of the number of directors prescribed, or if no number is prescribed the number in office immediately before the meeting begins, if the corporation has a variable-range size board.

(b)  The articles of incorporation or bylaws may authorize a quorum of a board of directors to consist of no fewer than one-third of the fixed or prescribed number of directors determined under subsection (a).

(c)  If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board of directors unless the articles of incorporation or bylaws require the vote of a greater number of directors.

(d)  A director who is present at a meeting of the board of directors or a committee of the board of directors when corporate action is taken is deemed to have assented to the action taken unless:

(1)  The director objects at the beginning of the meeting (or promptly upon the director's arrival) to holding it or transacting business at the meeting;

(2)  The director's dissent or abstention from the action taken is entered in the minutes of the meeting; or

(3)  The director delivers written notice of the director's dissent or abstention to the presiding officer of the meeting before its adjournment or to the corporation immediately after adjournment of the meeting.  The right of dissent or abstention is not available to a director who votes in favor of the action taken. [L 2000, c 244, pt of §1]



§414-216 - Committees.

[§414-216]  Committees.  (a)  Unless the articles of incorporation or bylaws provide otherwise, a board of directors may create one or more committees and appoint members of the board of directors to serve on them.  Each committee must have two or more members, who serve at the pleasure of the board of directors.

(b)  The creation of a committee and appointment of members to it must be approved by the greater of:

(1)  A majority of all the directors in office when the action is taken; or

(2)  The number of directors required by the articles of incorporation or bylaws to take action under section 414-215.

(c)  Sections 414-211 to 414-215, which govern meetings, action without meetings, notice and waiver of notice, and quorum and voting requirements of the board of directors, apply to committees and their members as well.

(d)  To the extent specified by the board of directors or in the articles of incorporation or bylaws, each committee may exercise the authority of the board of directors under section 414-191.

(e)  A committee may not, however:

(1)  Authorize distributions;

(2)  Approve or propose to shareholders action that this chapter requires be approved by shareholders;

(3)  Fill vacancies on the board of directors or on any of its committees;

(4)  Amend articles of incorporation pursuant to section 414-282;

(5)  Adopt, amend, or repeal bylaws;

(6)  Approve a plan of merger not requiring shareholder approval;

(7)  Authorize or approve reacquisition of shares, except according to a formula or method prescribed by the board of directors; or

(8)  Authorize or approve the issuance or sale or contract for sale of shares, or determine the designation and relative rights, preferences, and limitations of a class or series of shares, except that the board of directors may authorize a committee (or a senior executive officer of the corporation) to do so within limits specifically prescribed by the board of directors.

(f)  The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in section 414-221. [L 2000, c 244, pt of §1]



§414-221 - General standards for directors.

C.  Standards of Conduct

[§414-221]  General standards for directors.  (a)  A director shall discharge the director's duties as a director, including the director's duties as a member of a committee:

(1)  In good faith;

(2)  With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(3)  In a manner the director reasonably believes to be in the best interests of the corporation.

(b)  In determining the best interests of the corporation, a director, in addition to considering the interests of the corporation's shareholders, may consider, in the director's discretion, any of the following factors:

(1)  The interests of the corporation's employees, customers, suppliers, and creditors;

(2)  The economy of the State and the nation;

(3)  Community and societal considerations, including, without limitation, the impact of any action upon the communities in or near which the corporation has offices or operations; and

(4)  The long-term as well as short-term interests of the corporation and its shareholders, including, without limitation, the possibility that these interests may be best served by the continued independence of the corporation.

(c)  In discharging duties as a director, the director is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(1)  One or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented;

(2)  Legal counsel, public accountants, or other persons as to matters the director reasonably believes are within the person's professional or expert competence; or

(3)  A committee of the board of directors of which the director is not a member if the director reasonably believes the committee merits confidence.

(d)  A director is not acting in good faith if the director has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (c) unwarranted.

(e)  A director is not liable for any action taken as a director, or any failure to take any action, if the director performed the duties of the director's office in compliance with this section. [L 2000, c 244, pt of §1]



§414-222 - Limitation of liability of directors; shareholder approval required.

§414-222  Limitation of liability of directors; shareholder approval required.  (a)  A corporation may eliminate or limit the personal liability of its directors in any action brought by the shareholders or the corporation for monetary damages against any director of the corporation for any action taken, or any failure to take any action, as a director; provided that:

(1)  The elimination or limitation shall be authorized, directed, or provided for in:

(A)  The articles of incorporation of the corporation; or

(B)  Any duly adopted amendment of the articles of incorporation; and

(2)  If the provision eliminating or limiting the personal liability of a corporation's directors is authorized, directed, or provided for by amendments to the articles of incorporation, it shall be adopted upon the affirmative vote of the holders of two-thirds of the shares represented at the shareholders' meeting and entitled to vote; provided that the vote also constitutes a majority of the shares entitled to vote.

(b)  A corporation shall not eliminate or limit the personal liability of a director for:

(1)  The amount of a financial benefit received by a director to which the director is not entitled;

(2)  An intentional infliction of harm on the corporation or the shareholders;

(3)  A violation of section 414-223; or

(4)  An intentional violation of criminal law.

(c)  The shareholders of the corporation shall receive written notice of any proposal by the corporation to eliminate or limit the personal liability of the directors under subsection (a)(2), and the corporation shall in such cases submit the duly adopted amendment to the articles of incorporation to the department director.

(d)  Nothing in this section shall impair or affect the validity of any provisions of the bylaws of a corporation eliminating or limiting the personal liability of the directors, which were authorized, directed, or provided for and approved by the shareholders of the corporation in compliance with then existing law prior to July 1, 1996. [L 2000, c 244, pt of §1; am L 2001, c 129, §24]



§414-223 - Liability for unlawful distributions.

[§414-223]  Liability for unlawful distributions.  (a)  A director who votes for or assents to a distribution made in violation of section 414-111 or the articles of incorporation is personally liable to the corporation for the amount of the distribution that exceeds what could have been distributed without violating section 414-111 or the articles of incorporation, if it is established that the director did not perform the director's duties in compliance with section 414-221.  In any proceeding commenced under this section, a director has all of the defenses ordinarily available to a director.

(b)  A director held liable under subsection (a) for an unlawful distribution is entitled to contribution:

(1)  From every other director who could be held liable under subsection (a) for the unlawful distribution; and

(2)  From each shareholder for the amount the shareholder accepted knowing the distribution was made in violation of section 414-111 or the articles of incorporation.

(c)  A proceeding under this section is barred unless it is commenced within two years after the date on which the effect of the distribution was measured under section 414-111(e) or (g).

(d)  Nothing in this chapter shall prohibit the distribution of assets to shareholders permitted or authorized by the Federal Housing Commissioner by any corporation organized for the purpose of providing housing for rent pursuant to regulations of the Federal Housing Commissioner under the provisions of Title VIII of the National Housing Act, as amended, where the principal assets of the corporation consist of real property belonging to the United States and leased to the corporation pursuant to Title VIII of the National Housing Act as amended or supplemented from time to time. [L 2000, c 244, pt of §1]



§414-231 - Required officers.

D.  Officers

[§414-231]  Required officers.  (a)  A corporation has the officers described in its bylaws or appointed by the board of directors in accordance with the bylaws.

(b)  A duly appointed officer may appoint one or more officers or assistant officers if authorized by the bylaws or the board of directors.

(c)  The bylaws or the board of directors shall delegate to one of the officers responsibility for preparation and custody of minutes of the directors' and shareholders' meetings and for authenticating records of the corporation.

(d)  The same individual may simultaneously hold more than one office in a corporation. [L 2000, c 244, pt of §1]



§414-232 - Duties of officers.

[§414-232]  Duties of officers.  Each officer has the authority and shall perform the duties set forth in the bylaws or, to the extent consistent with the bylaws, the duties prescribed by the board of directors or by direction of an officer authorized by the board of directors to prescribe the duties of other officers. [L 2000, c 244, pt of §1]



§414-233 - Standards of conduct for officers.

[§414-233]  Standards of conduct for officers.  (a)  An officer with discretionary authority shall discharge the officer's duties under that authority:

(1)  In good faith;

(2)  With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(3)  In a manner the officer reasonably believes to be in the best interests of the corporation.

(b)  In discharging the duties of an officer, the officer is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(1)  One or more officers or employees of the corporation whom the officer reasonably believes to be reliable and competent in the matters presented; or

(2)  Legal counsel, public accountants, or other persons as to matters the officer reasonably believes are within the person's professional or expert competence.

(c)  An officer is not acting in good faith if the officer has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) unwarranted.

(d)  An officer is not liable for any action taken as an officer, or any failure to take any action, if the officer performed the duties of the officer's office in compliance with this section. [L 2000, c 244, pt of §1]



§414-234 - Resignation and removal of officers.

§414-234  Resignation and removal of officers.  (a)  An officer may resign at any time by delivering notice to the corporation.  A resignation is effective when the notice is delivered unless the notice specifies a later effective date.  If a resignation is made effective at a later date and the corporation accepts the future effective date, its board of directors may fill the pending vacancy before the effective date if the board of directors provides that the successor does not take office until the effective date.

(b)  Any officer may be removed by the board of directors whenever in its judgment the best interests of the corporation will be served thereby, but the removal shall be without prejudice to the contract rights, if any, of the person so removed. [L 2000, c 244, pt of §1; am L 2001, c 129, §25]



§414-235 - Contract rights of officers.

[§414-235]  Contract rights of officers.  (a)  The appointment or election of an officer does not itself create contract rights.

(b)  An officer's removal does not affect the officer's contract rights, if any, with the corporation.  An officer's resignation does not affect the corporation's contract rights, if any, with the officer. [L 2000, c 244, pt of §1]



§414-241 - Definitions.

E.  Indemnification

[§414-241]  Definitions.  As used in this subpart:

"Corporation" includes any domestic or foreign predecessor entity of a corporation in a merger.

"Director" or "officer" means an individual who is or was a director or officer, respectively, of a corporation or who, while a director or officer of the corporation, is or was serving at the corporation's request as a director, officer, partner, trustee, employee, or agent of another domestic or foreign corporation, partnership, joint venture, trust, employee benefit plan, or other entity.  A director or officer is considered to be serving an employee benefit plan at the corporation's request if the duties of the director or officer to the corporation also impose duties on, or otherwise involve services by, the director or officer to the plan or to participants in or beneficiaries of the plan.  "Director" or "officer" includes, unless the context requires otherwise, the estate or personal representative of a director or officer.

"Disinterested director" means a director who, at the time of a vote referred to in section 414-244(c) or a vote or selection referred to in section 414-246(b) or (c), is not:

(1)  A party to the proceeding; or

(2)  An individual having a familial, financial, professional, or employment relationship with the director whose indemnification or advance for expenses is the subject of the decision being made, which relationship would, in the circumstances, reasonably be expected to exert an influence on the director's judgment when voting on the decision being made.

"Expenses" includes counsel fees.

"Liability" means the obligation to pay a judgment, settlement, penalty, fine (including an excise tax assessed with respect to an employee benefit plan), or reasonable expenses incurred with respect to a proceeding.

"Official capacity" means:

(1)  When used with respect to a director, the office of director in a corporation; and

(2)  When used with respect to an officer, as contemplated in section 414-247, the office in a corporation held by the officer.

"Official capacity" does not include service for any other domestic or foreign corporation or any partnership, joint venture, trust, employee benefit plan, or other entity.

"Party" means an individual who was, is, or is threatened to be made, a defendant or respondent in a proceeding.

"Proceeding" means any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, arbitrative, or investigative and whether formal or informal. [L 2000, c 244, pt of §1]



§414-242 - Permissible indemnification.

[§414-242]  Permissible indemnification.  (a)  Except as otherwise provided in this section, a corporation may indemnify an individual who is a party to a proceeding because the individual is a director against liability incurred in the proceeding if:

(1)  (A)  The individual conducted the individual's self in good faith; and

(B)  The individual reasonably believed:

(i)  In the case of conduct of official capacity, that the individual's conduct was in the best interests of the corporation; and

(ii)  In all other cases, that the individual's conduct was at least not opposed to the best interests of the corporation; and

(C)  In the case of any criminal proceeding, the individual had no reasonable cause to believe the individual's conduct was unlawful; or

(2)  The individual engaged in conduct for which broader indemnification has been made permissible or obligatory under a provision of the articles of incorporation (as authorized by section 414-32(b)(5)).

(b)  A director's conduct with respect to an employee benefit plan for a purpose the director reasonably believed to be in the interests of the participants in, and the beneficiaries of, the plan is conduct that satisfies the requirement of subsection (a)(1)(B)(ii).

(c)  The termination of a proceeding by judgment, order, settlement, or conviction, or upon a plea of nolo contendere or its equivalent, is not, of itself, determinative that the director did not meet the relevant standard of conduct described in this section.

(d)  Unless ordered by a court under section 414-245(a)(3), a corporation may not indemnify a director:

(1)  In connection with a proceeding by or in the right of the corporation, except for reasonable expenses incurred in connection with the proceeding if it is determined that the director has met the relevant standard of conduct under subsection (a); or

(2)  In connection with any proceeding with respect to conduct for which the director was adjudged liable on the basis that the director received a financial benefit to which the director was not entitled, whether or not involving action in the director's official capacity. [L 2000, c 244, pt of §1]



§414-243 - Mandatory indemnification.

[§414-243]  Mandatory indemnification.  A corporation shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which the director was a party because the director was a director of the corporation against reasonable expenses incurred by the director in connection with the proceeding. [L 2000, c 244, pt of §1]



§414-244 - Advance for expenses.

[§414-244]  Advance for expenses.  (a)  A corporation, before final disposition of a proceeding, may advance funds to pay for or reimburse the reasonable expenses incurred by a director who is a party to a proceeding because the director is a director if the director delivers to the corporation:

(1)  A written affirmation of the director's good faith belief that the director has met the relevant standard of conduct described in section 414-242 or that the proceeding involves conduct for which liability has been eliminated under a provision of the articles of incorporation as authorized by section 414-32(b)(4); and

(2)  The director's written undertaking to repay any funds advanced if the director is not entitled to mandatory indemnification under section 414-243 and it is ultimately determined under section 414-245 or 414-246 that the director has not met the relevant standard of conduct described in section 414-242.

(b)  The undertaking required by subsection (a)(2) must be an unlimited general obligation of the director but need not be secured and may be accepted without reference to the financial ability of the director to make repayment.

(c)  Authorizations under this section shall be made:

(1)  By the board of directors:

(A)  If there are two or more disinterested directors, by a majority vote of all the disinterested directors (a majority of whom for this purpose, shall constitute a quorum) or by a majority of the members of a committee of two or more disinterested directors appointed by such a vote; or

(B)  If there are fewer than two disinterested directors, by the vote necessary for action by the board in accordance with section 414-215(c), in which authorization directors who do not qualify as disinterested directors may participate; or

(2)  By the shareholders, but shares owned by or voted under the control of a director who at the time does not qualify as a disinterested director may not be voted on the authorization. [L 2000, c 244, pt of §1]



§414-245 - Court-ordered indemnification and advance for expenses.

[§414-245]  Court-ordered indemnification and advance for expenses.  (a)  A director who is a party to a proceeding because the director is a director may apply for indemnification or an advance for expenses to the court conducting the proceeding or to another court of competent jurisdiction.  After receipt of an application and after giving any notice it considers necessary, the court shall:

(1)  Order indemnification if the court determines that the director is entitled to mandatory indemnification under section 414-243;

(2)  Order indemnification or advance for expenses if the court determines that the director is entitled to indemnification or advance for expenses pursuant to a provision authorized by section 414-249(a); or

(3)  Order indemnification or advance for expenses if the court determines, in view of all the relevant circumstances, that it is fair and reasonable:

(A)  To indemnify the director; or

(B)  To advance expenses to the director, even if the director has not met the relevant standard of conduct set forth in section 414-242(a), failed to comply with section 414-244 or was adjudged liable in a proceeding referred to in section 414‑242(d)(1) or (2), but if the director was adjudged so liable the director's indemnification shall be limited to reasonable expenses incurred in connection with the proceeding.

(b)  If the court determines that the director is entitled to indemnification under subsection (a)(1) or to indemnification or advance for expenses under subsection (a)(2), it shall also order the corporation to pay the director's reasonable expenses incurred in connection with obtaining court-ordered indemnification or advance for expenses.  If the court determines that the director is entitled to indemnification or advance for expenses under subsection (a)(3), it may also order the corporation to pay the director's reasonable expenses to obtain court-ordered indemnification or advance for expenses. [L 2000, c 244, pt of §1]



§414-246 - Determination and authorization of indemnification.

[§414-246]  Determination and authorization of indemnification.  (a)  A corporation may not indemnify a director under section 414-242 unless authorized for a specific proceeding after a determination has been made that indemnification of the director is permissible because the director has met the relevant standard of conduct set forth in section 414-242.

(b)  The determination shall be made:

(1)  If there are two or more disinterested directors, by the board of directors by a majority vote of all the disinterested directors (a majority of whom for this purpose shall constitute a quorum), or by a majority of the members of a committee of two or more disinterested directors appointed by such a vote;

(2)  By special legal counsel:

(A)  Selected in the manner prescribed in paragraph (1); or

(B)  If there are fewer than two disinterested directors, selected by the board of directors (in which selection directors who do not qualify as disinterested directors may participate); or

(3)  By the shareholders, but shares owned by or voted under the control of a director who at the time does not qualify as a disinterested director may not be voted on the determination.

(c)  Authorization of indemnification shall be made in the same manner as the determination that indemnification is permissible, except that if there are fewer than two disinterested directors or if the determination is made by special legal counsel, authorization of indemnification shall be made by those entitled under subsection (b)(2)(B) to select special legal counsel. [L 2000, c 244, pt of §1]



§414-247 - Officers.

[§414-247]  Officers.  (a)  A corporation may indemnify and advance expenses under this subpart to an officer of the corporation who is a party to a proceeding because the officer is an officer of the corporation:

(1)  To the same extent as a director; and

(2)  If the person is an officer but not a director, to such further extent as may be provided by the articles of incorporation, the bylaws, a resolution of the board of directors, or contract except for:

(A)  Liability in connection with a proceeding by or in the right of the corporation other than for reasonable expenses incurred in connection with the proceeding; or

(B)  Liability arising out of conduct that constitutes:

(i)  Receipt by the officer of a financial benefit to which the officer is not entitled;

(ii)  An intentional infliction of harm on the corporation or the shareholders; or

(iii)  An intentional violation of criminal law.

(b)  Subsection (a)(2) shall apply to an officer who is also a director if the basis on which the officer is made a party to the proceeding is an act or omission solely as an officer.

(c)  An officer of a corporation who is not a director is entitled to mandatory indemnification under section 414-243, and may apply to a court under section 414-245 for indemnification or an advance for expenses, in each case to the same extent to which a director may be entitled to indemnification or advance for expenses under those provisions. [L 2000, c 244, pt of §1]



§414-248 - Insurance.

[§414-248]  Insurance.  A corporation may purchase and maintain insurance on behalf of an individual who is a director or officer of the corporation, or who, while a director or officer of the corporation, serves at the corporation's request as a director, officer, partner, trustee, employee, or agent of another domestic or foreign corporation, partnership, joint venture, trust, employee benefit plan, or other entity, against liability asserted against or incurred by the director or officer in that capacity or arising from the director's or officer's status as a director or officer, whether or not the corporation would have power to indemnify or advance expenses to the director or officer against the same liability under this subpart. [L 2000, c 244, pt of §1]



§414-249 - Variation by corporate action; application of subpart.

[§414-249]  Variation by corporate action; application of subpart.  (a)  A corporation, by a provision in its articles of incorporation or bylaws or in a resolution adopted or a contract approved by its board of directors or shareholders, may obligate itself in advance of the act or omission giving rise to a proceeding to provide indemnification in accordance with section 414-242 or advance funds to pay for or reimburse expenses in accordance with section 414-244.  Any such obligatory provision shall be deemed to satisfy the requirements for authorization referred to in section 414-244(c) and 414-246(c).  Any such provision that obligates the corporation to provide indemnification to the fullest extent permitted by law shall be deemed to obligate the corporation to advance funds to pay for or reimburse expenses in accordance with section 414-244 to the fullest extent permitted by law, unless the provision specifically provides otherwise.

(b)  Any provision pursuant to subsection (a) shall not obligate the corporation to indemnify or advance expenses to a director of a predecessor of the corporation, pertaining to conduct with respect to the predecessor, unless otherwise specifically provided.  Any provision for indemnification or advance for expenses in the articles of incorporation, bylaws, or a resolution of the board of directors or shareholders of a predecessor of the corporation in a merger or in a contract to which the predecessor is a party, existing at the time the merger takes effect, shall be governed by section 414-316(a)(3).

(c)  A corporation, by a provision in its articles of incorporation, may limit any of the rights to indemnification or advance for expenses created by or pursuant to this subpart.

(d)  This subpart does not limit a corporation's power to pay or reimburse expenses incurred by a director or an officer in connection with the director's or officer's appearance as a witness in a proceeding at a time when the officer or director is not a party.

(e)  This subpart does not limit a corporation's power to indemnify, advance expenses to, or provide or maintain insurance on behalf of an employee or agent. [L 2000, c 244, pt of §1]



§414-250 - Nonexclusivity of subpart.

[§414-250]  Nonexclusivity of subpart.  (a)  The indemnification provided by this subpart shall not be deemed exclusive of any other rights to which those indemnified may be entitled under any bylaw, agreement, vote of shareholders, or disinterested directors or otherwise, both as to action in a person's official capacity and as to action in another capacity while holding the office, and shall continue as to a person who has ceased to be an agent and shall inure to the benefit of the heirs and personal representatives of that person.

(b)  This subpart does not apply to any proceeding against any trustee, investment manager, or other fiduciary of an employee benefit plan in that person's capacity, though the person may also be an agent of the employer corporation.  Nothing contained in this section shall limit any right to indemnification to which a trustee, investment manager, or other fiduciary may be entitled by contract or otherwise. [L 2000, c 244, pt of §1]



§414-261 - Definitions.

F.  Directors' Conflicting Interest Transactions

[§414-261]  Definitions.  As used in this subpart:

"Conflicting interest" with respect to a corporation means the interest a director of the corporation has respecting a transaction effected or proposed to be effected by the corporation (or by a subsidiary of the corporation or any other entity in which the corporation has a controlling interest) if:

(1)  Whether or not the transaction is brought before the board of directors of the corporation for action, the director knows at the time of commitment that the director or a related person is a party to the transaction or has a beneficial financial interest in or so closely linked to the transaction and of such financial significance to the director or a related person that the interest would reasonably be expected to exert an influence on the director's judgment if the director were called upon to vote on the transaction; or

(2)  The transaction is brought (or is of such character and significance to the corporation that it would in the normal course be brought) before the board of directors of the corporation for action, and the director knows at the time of commitment that any of the following persons is either a party to the transaction or has a beneficial financial interest in or so closely linked to the transaction and of such financial significance to the person that the interest would reasonably be expected to exert an influence on the director's judgment if the director were called upon to vote on the transaction:

(A)  An entity (other than the corporation) of which the director is a director, general partner, agent, or employee;

(B)  A person that controls one or more of the entities specified in subparagraph (A) or an entity that is controlled by, or is under common control with, one or more of the entities specified in subparagraph (A); or

(C)  An individual who is a general partner, principal, or employer of the director.

"Director's conflicting interest transaction" with respect to a corporation means a transaction effected or proposed to be effected by the corporation (or by a subsidiary of the corporation or any other entity in which the corporation has a controlling interest) respecting which a director of the corporation has a conflicting interest.

"Related person" of a director means:

(1)  The spouse (or a parent or sibling thereof) of the director, or a child, grandchild, sibling, parent (or spouse of any thereof) of the director, or an individual having the same home as the director, or a trust or estate of which an individual specified in this paragraph is a substantial beneficiary; or

(2)  A trust, estate, incompetent, conservatee, or minor of which the director is a fiduciary.

"Required disclosure" means disclosure by the director who has a conflicting interest of:

(1)  The existence and nature of the director's conflicting interest; and

(2)  All facts known to the director respecting the subject matter of the transaction that an ordinarily prudent person would reasonably believe to be material to a judgment about whether or not to proceed with the transaction.

"Time of commitment" respecting a transaction means the time when the transaction is consummated or, if made pursuant to contract, the time when the corporation (or its subsidiary or the entity in which it has a controlling interest) becomes contractually obligated so that its unilateral withdrawal from the transaction would entail significant loss, liability, or other damage. [L 2000, c 244, pt of §1]



§414-262 - Judicial action.

[§414-262]  Judicial action.  (a)  A transaction effected or proposed to be effected by a corporation (or by a subsidiary of the corporation or any other entity in which the corporation has a controlling interest) that is not a director's conflicting interest transaction may not be enjoined, set aside, or give rise to an award of damages or other sanctions, in a proceeding by a shareholder or by or in the right of the corporation, because a director of the corporation, or any person with whom or which the director has a personal, economic, or other association, has an interest in the transaction.

(b)  A director's conflicting interest transaction may not be enjoined, set aside, or give rise to an award of damages or other sanctions, in a proceeding by a shareholder or by or in the right of the corporation, because the director, or any person with whom or which the director has a personal, economic, or other association, has an interest in the transaction, if:

(1)  Directors' action respecting the transaction was at any time taken in compliance with section 414-263;

(2)  Shareholders' action respecting the transaction was at any time taken in compliance with section 414-264; or

(3)  The transaction, judged according to the circumstances at the time of commitment, is established to have been fair to the corporation. [L 2000, c 244, pt of §1]



§414-263 - Directors' action.

§414-263  Directors' action.  (a)  The action of directors respecting a transaction is effective for purposes of section 414-262(b)(1) if the transaction received the affirmative vote of a majority (but no fewer than two) of those qualified directors on the board of directors or on a duly empowered committee of the board who voted on the transaction after either required disclosure to them (to the extent the information was not known by them) or compliance with subsection (b); provided that action by a committee is so effective only if:

(1)  All its members are qualified directors; and

(2)  Its members are either all the qualified directors on the board or are appointed by the affirmative vote of a majority of the qualified directors on the board.

(b)  If a director has a conflicting interest respecting a transaction, but neither the director nor a related person of the director, as set forth in paragraph (2) of the definition of "related person" in section 414-261, is a party to the transaction, and if the director has a duty under law or professional canon, or a duty of confidentiality to another person, respecting information relating to the transaction such that the director may not make the required disclosure described in paragraph (2) of the definition of "required disclosure" in section 414-261, then disclosure is sufficient for purposes of subsection (a) if the director:

(1)  Discloses to the directors voting on the transaction the existence and nature of the director's conflicting interest and informs them of the character and limitations imposed by that duty before their vote on the transaction; and

(2)  Plays no part, directly or indirectly, in their deliberations or vote.

(c)  A majority (but no fewer than two) of all the qualified directors on the board of directors, or on the committee, constitutes a quorum for purposes of action that complies with this section.  The action of directors that otherwise complies with this section is not affected by the presence or vote of a director who is not a qualified director.

(d)  For purposes of this section, "qualified director" means, with respect to a director's conflicting interest transaction, any director who does not have either:

(1)  A conflicting interest respecting the transaction; or

(2)  A familial, financial, professional, or employment relationship with a second director who does have a conflicting interest respecting the transaction, which relationship would, in the circumstances, reasonably be expected to exert an influence on the first director's judgment when voting on the transaction. [L 2000, c 244, pt of §1; am L 2001, c 129, §26]



§414-264 - Shareholders' action.

[§414-264]  Shareholders' action.  (a)  Shareholders' action respecting a transaction is effective for purposes of section 414-262(b)(2) if a majority of the votes entitled to be cast by the holders of all qualified shares were cast in favor of the transaction after:

(1)  Notice to shareholders describing the director's conflicting interest transaction;

(2)  Provision of the information referred to in subsection (d); and

(3)  Required disclosure to the shareholders who voted on the transaction (to the extent the information was not known by them).

(b)  For purposes of this section, "qualified shares" means any shares entitled to vote with respect to the director's conflicting interest transaction except shares that, to the knowledge, before the vote, of the secretary (or other officer or agent of the corporation authorized to tabulate votes), are beneficially owned (or the voting of which is controlled) by a director who has a conflicting interest respecting the transaction or by a related person of the director, or both.

(c)  A majority of the votes entitled to be cast by the holders of all qualified shares constitutes a quorum for purposes of action that complies with this section.  Subject to subsections (d) and (e), shareholders' action that otherwise complies with this section is not affected by the presence of holders, or the voting, of shares that are not qualified shares.

(d)  For purposes of compliance with subsection (a), a director who has a conflicting interest respecting the transaction, before the shareholders' vote, shall inform the secretary (or other officer or agent of the corporation authorized to tabulate votes) of the number, and the identity of persons holding or controlling the vote, of all shares that the director knows are beneficially owned (or the voting of which is controlled) by the director or by a related person of the director, or both.

(e)  If a shareholders' vote does not comply with subsection (a) solely because of a failure of a director to comply with subsection (d), and if the director establishes that the director's failure did not determine and was not intended by the director to influence the outcome of the vote, the court, with or without further proceedings respecting section 414-262(b)(3), may take such action respecting the transaction and the director, and give such effect, if any, to the shareholders' vote, as it considers appropriate in the circumstances. [L 2000, c 244, pt of §1]



§414-271 - Conversion into and from corporations.

PART X.  CONVERSIONS

§414-271  Conversion into and from corporations.  (a)  A domestic corporation may adopt a plan of conversion and convert to a foreign corporation or any other entity if:

(1)  The board of directors and shareholders of the domestic corporation approve a plan of conversion in the manner prescribed by section 414-313 and the conversion is treated as a merger to which the converting entity is a party and not the surviving entity;

(2)  The conversion is permitted by, and complies with the laws of the state or country in which the converted entity is to be incorporated, formed, or organized; and the incorporation, formation, or organization of the converted entity complies with those laws;

(3)  At the time the conversion becomes effective, each shareholder of the domestic corporation, unless otherwise agreed to by that shareholder, owns an equity interest or other ownership interest in, and is a shareholder, partner, member, owner, or other security holder of, the converted entity;

(4)  The shareholders of the domestic corporation, as a result of the conversion, shall not become personally liable, without the shareholders' consent, for the liabilities or obligations of the converted entity; and

(5)  The converted entity is incorporated, formed, or organized as part of or pursuant to the plan of conversion.

(b)  Any foreign corporation or other entity may adopt a plan of conversion and convert to a domestic corporation if the conversion is permitted by and complies with the laws of the state or country in which the foreign corporation or other entity is incorporated, formed, or organized.

(c)  A plan of conversion shall set forth:

(1)  The name of the converting entity and the converted entity;

(2)  A statement that the converting entity is continuing its existence in the organizational form of the converted entity;

(3)  A statement describing the organizational form of the converted entity and the state or country under the laws of which the converted entity is to be incorporated, formed, or organized; and

(4)  The manner and basis of converting the shares or other forms of ownership of the converting entity into shares or other forms of ownership of the converted entity, or any combination thereof.

(d)  A plan of conversion may set forth any other provisions relating to the conversion that are not prohibited by law, including without limitation the initial bylaws and officers of the converted entity.

(e)  After a conversion of a domestic or foreign corporation is approved, and at any time before the conversion becomes effective, the plan of conversion may be abandoned by the converting entity without shareholder action and in accordance with the procedures set forth in the plan of conversion or, if these procedures are not provided in the plan, in the manner determined by the board of directors.  If articles of conversion have been filed with the department director but the conversion has not become effective, the conversion may be abandoned if a statement, executed on behalf of the converting entity by an officer or other duly authorized representative and stating that the plan of conversion has been abandoned in accordance with applicable law, is filed with the department director prior to the effective date of the conversion.  If the department director finds the statement satisfies the requirements provided by law, the department director, after all fees have been paid shall:

(1)  Stamp the statement and include the date of the filing;

(2)  File the document in the department director's office; and

(3)  Issue a certificate of abandonment to the converting entity or its authorized representatives.

(f)  Once the statement provided in subsection (e) is filed with the department director, the conversion shall be deemed abandoned and shall not be effective. [L 2000, c 244, pt of §1; am L 2001, c 129, §§27, 28]



§414-272 - Articles of conversion.

§414-272  Articles of conversion.  (a)  If a plan of conversion has been approved in accordance with section 414-271 and has not been abandoned, articles of conversion shall be executed by an officer or other duly authorized representative of the converting entity and shall set forth:

(1)  A statement certifying the following:

(A)  The name, type of entity, and state or country of incorporation, formation, or organization of the converting and converted entities;

(B)  That a plan of conversion has been approved in accordance with section 414-271;

(C)  That an executed plan of conversion is on file at the principal place of business of the converting entity and stating the address thereof; and

(D)  That a copy of the plan of conversion shall be furnished by the converting entity prior to the conversion or by the converted entity after the conversion on written request and without cost, to any shareholder, partner, member, or owner of the converting entity or the converted entity;

(2)  If the converting entity is a domestic corporation, the number of shares outstanding and, if the shares of any class or series are entitled to vote as a class, the designation and number of outstanding shares of each class or series;

(3)  If the converting entity is a domestic corporation, the number of shares outstanding that voted for and against the plan, and, if the shares of any class or series are entitled to vote as a class, the number of shares of each such class or series that voted for and against the plan; and

(4)  If the converting entity is a foreign corporation or other entity, a statement that the approval of the plan of conversion was duly authorized and complied with the laws under which it was incorporated, formed, or organized.

(b)  The articles of conversion shall be delivered to the department director.  The converted entity, if a domestic corporation, domestic professional corporation, domestic nonprofit corporation, domestic general partnership, domestic limited partnership, or domestic limited liability company shall attach a copy of its respective registration documents with the articles of conversion.

(c)  If the department director finds that the articles of conversion satisfy the requirements provided by law, and that all required documents are filed, the department director, after all fees have been paid, shall:

(1)  Stamp the articles of conversion and include the date of the filing;

(2)  File the document in the department director's office; and

(3)  Issue a certificate of conversion to the converted entity or its authorized representatives. [L 2000, c 244, pt of §1; am L 2001, c 129, §29]



§414-273 - REPEALED.

§414-273  REPEALED.  L 2003, c 124, §100.



§414-274 - Effect of conversion.

§414-274  Effect of conversion.  When a conversion becomes effective:

(1)  The converting entity shall continue to exist without interruption, but in the organizational form of the converted entity;

(2)  All rights, title, and interest in all real estate and other property owned by the converting entity shall automatically be owned by the converted entity without reversion or impairment, subject to any existing liens or other encumbrances thereon;

(3)  All liabilities and obligations of the converting entity shall automatically be liabilities and obligations of the converted entity without impairment or diminution due to the conversion;

(4)  The rights of creditors of the converting entity shall continue against the converted entity and shall not be impaired or extinguished by the conversion;

(5)  Any action or proceeding pending by or against the converting entity may be continued by or against the converted entity without any need for substitution of parties;

(6)  The shares and other forms of ownership in the converting entity that are to be converted into shares, or other forms of ownership, in the converted entity as provided in the plan of conversion shall be converted, and if the converting entity is a domestic corporation, the former shareholders of the domestic corporation shall be entitled only to the rights provided in the plan of conversion or to the rights to dissent under section 414-342;

(7)  A shareholder, partner, member, or other owner of the converted entity shall be liable for the debts and obligations of the converting entity that existed before the conversion takes effect only to the extent that the shareholder, partner, member, or other owner:

(A)  Agreed in writing to be liable for the debts or obligations;

(B)  Was liable under applicable law prior to the effective date of the conversion, for the debts or obligations; or

(C)  Becomes liable under applicable law for existing debts and obligations of the converted entity by becoming a shareholder, partner, member, or other owner of the converted entity;

(8)  If the converted entity is a foreign corporation or other business entity incorporated, formed, or organized under a law other than the law of this State, the converted entity shall file with the director:

(A)  An agreement that the converted entity may be served with process in this State in any action or proceeding for the enforcement of any liability or obligation of the converting domestic corporation;

(B)  An irrevocable appointment of a resident of this State including the street address, as its agent to accept service of process in any such proceeding; and

(C)  An agreement for the enforcement, as provided in this chapter, of the right of any dissenting shareholder, partner, member, or other owner to receive payment for their interest against the converted entity; and

(9)  If the converting entity is a domestic corporation, part XIV shall apply as if the converted entity were the survivor of a merger with the converting entity. [L 2000, c 244, pt of §1; am L 2001, c 129, §31; am L 2006, c 235, §2]



§414-281 - Authority to amend.

PART XI.  AMENDMENT OF ARTICLES OF INCORPORATION AND BYLAWS

A.  Amendment of Articles of Incorporation

[§414-281]  Authority to amend.  (a)  A corporation may amend its articles of incorporation at any time to add or change a provision that is required or permitted in the articles of incorporation or to delete a provision not required in the articles of incorporation.  Whether a provision is required or permitted in the articles of incorporation is determined as of the effective date of the amendment.

(b)  A shareholder of the corporation does not have a vested property right resulting from any provision in the articles of incorporation, including provisions relating to management, control, capital structure, dividend, entitlement, or purpose or duration of the corporation. [L 2000, c 244, pt of §1]



§414-282 - Amendment by board of directors.

[§414-282]  Amendment by board of directors.  Unless the articles of incorporation provide otherwise, a corporation's board of directors may adopt one or more amendments to the corporation's articles of incorporation without shareholder action:

(1)  To delete the names and addresses of the initial directors;

(2)  To delete the name and address of the initial registered agent or registered office, if a statement of change is on file with the department director; or

(3)  To make any other change expressly permitted by this chapter to be made without shareholder action. [L 2000, c 244, pt of §1]



§414-283 - Amendment by board of directors and shareholders.

[§414-283]  Amendment by board of directors and shareholders.  (a)  A corporation's board of directors may propose one or more amendments to the articles of incorporation for submission to the shareholders.

(b)  For the amendment to be adopted:

(1)  The board of directors must recommend the amendment to the shareholders unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders with the amendment; and

(2)  The shareholders entitled to vote on the amendment must approve the amendment as provided in subsection (e).

(c)  The board of directors may condition its submission of the proposed amendment on any basis.

(d)  The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with section 414-125.  The notice of meeting must also state that the purpose, or one of the purposes, of the meeting is to consider the proposed amendment and contain or be accompanied by a copy or summary of the amendment.

(e)  Unless this chapter, the articles of incorporation, or the board of directors (acting pursuant to subsection (c)) require a greater vote or a vote by voting groups, the amendment to be adopted must be approved by:

(1)  With respect to corporations incorporated on or after July 1, 1987, at the meeting a vote of the shareholders entitled to vote thereon shall be taken on the proposed amendment.  The proposed amendment shall be adopted upon receiving the affirmative vote of the holders of a majority of the shares entitled to vote thereon, unless any class of shares is entitled to vote thereon as a class, in which event the proposed amendment shall be adopted upon receiving the affirmative vote of the holders of a majority of the shares of each class of shares entitled to vote thereon as a class and of the total shares entitled to vote thereon.

(2)  With respect to corporations incorporated before July 1, 1987, at such meeting a vote of the shareholders entitled to vote thereon shall be taken on a proposed amendment.  The proposed amendment shall be adopted upon receiving the affirmative vote of the holders of two-thirds of the shares entitled to vote thereon.  The articles of incorporation may be amended by the vote set forth in the preceding sentence to provide for a lesser proportion of shares, or of any class or series thereof, than is provided in the preceding sentence, in which case the articles of incorporation shall control; provided that the lesser proportion shall not be less than the proportion set forth in paragraph (1).  Any number of amendments may be submitted to the shareholders, and voted upon by them, at one meeting. [L 2000, c 244, pt of §1]



§414-284 - Voting on amendments by voting groups.

[§414-284]  Voting on amendments by voting groups.  (a)  The holders of the outstanding shares of a class are entitled to vote as a separate voting group (if shareholder voting is otherwise required by this chapter) on a proposed amendment if the amendment would:

(1)  Increase or decrease the aggregate number of authorized shares of the class;

(2)  Effect an exchange or reclassification of all or part of the shares of the class into shares of another class;

(3)  Effect an exchange or reclassification, or create the right of exchange, of all or part of the shares of another class into shares of the class;

(4)  Change the designation, rights, preferences, or limitations of all or part of the shares of the class;

(5)  Change the shares of all or part of the class into a different number of shares of the same class;

(6)  Create a new class of shares having rights or preferences with respect to distributions or to dissolution that are prior, superior, or substantially equal to the shares of the class;

(7)  Increase the rights, preferences, or number of authorized shares of any class that, after giving effect to the amendment, have rights or preferences with respect to distributions or to dissolution that are prior, superior, or substantially equal to the shares of the class;

(8)  Limit or deny an existing preemptive right of all or part of the shares of the class; or

(9)  Cancel or otherwise affect rights to distributions or dividends that have accumulated but not yet been declared on all or part of the shares of the class.

(b)  If a proposed amendment would affect a series of a class of shares in one or more of the ways described in subsection (a), the shares of that series are entitled to vote as a separate voting group on the proposed amendment.

(c)  If a proposed amendment that entitles two or more series of shares to vote as separate voting groups under this section would affect those two or more series in the same or a substantially similar way, the shares of all the series so affected must vote together as a single voting group on the proposed amendment.

(d)  A class or series of shares is entitled to the voting rights granted by this section although the articles of incorporation provide that the shares are nonvoting shares. [L 2000, c 244, pt of §1]



§414-285 - Amendment before issuance of shares.

[§414-285]  Amendment before issuance of shares.  If a corporation has not yet issued shares, its incorporators or board of directors may adopt one or more amendments to the corporation's articles of incorporation. [L 2000, c 244, pt of §1]



§414-286 - Articles of amendment.

[§414-286]  Articles of amendment.  A corporation amending its articles of incorporation shall deliver to the department director for filing articles of amendment setting forth:

(1)  The name of the corporation;

(2)  The text of each amendment adopted;

(3)  If an amendment provides for an exchange, reclassification, or cancellation of issued shares, a statement that provisions necessary to effect the exchange, reclassification, or cancellation have been made;

(4)  The date of each amendment's adoption;

(5)  If an amendment was adopted by the incorporators or board of directors without shareholder action, a statement to that effect and that shareholder action was not required; and

(6)  If an amendment was approved by the shareholders:

(A)  The designation, number of outstanding shares, number of votes entitled to be cast by each voting group entitled to vote separately on the amendment, and number of votes of each voting group indisputably represented at the meeting; and

(B)  Either the total number of votes cast for and against the amendment by each voting group entitled to vote separately on the amendment or the total number of undisputed votes cast for the amendment by each voting group and a statement that the number cast for the amendment by each voting group was sufficient for approval by that voting group. [L 2000, c 244, pt of §1]



§414-287 - Restated or amended and restated articles of incorporation.

§414-287  Restated or amended and restated articles of incorporation.  (a)  A corporation's board of directors may restate its articles of incorporation at any time with or without shareholder action.

(b)  If the board of directors submits a restatement for shareholder action, the corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with section 414-125.  The notice shall also state that the purpose, or one of the purposes, of the meeting is to consider the proposed restatement and contain or be accompanied by a copy of the restatement.

(c)  A corporation restating its articles of incorporation shall deliver to the department director for filing articles of restatement setting forth the name of the corporation and the text of the restated articles of incorporation together with a statement that the restatement of incorporation correctly sets forth without change the corresponding provisions of the articles of incorporation as theretofore amended and that the restated articles of incorporation supersede the original articles of incorporation and any amendments thereto.

(d)  Duly adopted restated articles of incorporation supersede the original articles of incorporation and all amendments to them.

(e)  The department director may certify restated articles of incorporation as the articles of incorporation currently in effect, without including the information required by subsection (c).

(f)  A domestic corporation, at any time, may amend and restate its articles of incorporation by complying with the procedures and requirements of this part.

(g)  Upon their adoption, the amended and restated articles of incorporation shall set forth:

(1)  All of the operative provisions of the articles of incorporation as theretofore amended;

(2)  The information required by section 414-286; and

(3)  A statement that the amended and restated articles of incorporation supersede the original articles of incorporation and all amendments thereto.

(h)  The amended and restated articles of incorporation shall be delivered to the department director for filing together with a statement setting forth:

(1)  Whether the restatement contains an amendment to the articles requiring shareholder approval and, if it does not, that the board of directors adopted the restatement; or

(2)  If the restatement contains an amendment to the articles requiring shareholder approval, the information required by section 414-286.  The department director may certify the amended and restated articles of incorporation as the articles of incorporation currently in effect, without including the information required to be filed by subsection (g)(2) and (3). [L 2000, c 244, pt of §1; am L 2001, c 129, §32; am L 2002, c 130, §24]



§414-288 - Amendment pursuant to reorganization.

[§414-288]  Amendment pursuant to reorganization.  (a)  A corporation's articles of incorporation may be amended without action by the board of directors or shareholders to carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under federal statute, if the articles of incorporation after amendment contain only provisions required or permitted by section 414-32.

(b)  The individual or individuals designated by the court shall deliver to the department director for filing articles of amendment setting forth:

(1)  The name of the corporation;

(2)  The text of each amendment approved by the court;

(3)  The date of the court's order or decree approving the articles of amendment;

(4)  The title of the reorganization proceeding in which the order or decree was entered; and

(5)  A statement that the court had jurisdiction of the proceeding under federal statute.

(c)  Shareholders of a corporation undergoing reorganization do not have dissenters' rights except as and to the extent provided in the reorganization plan.

(d)  This section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan. [L 2000, c 244, pt of §1]



§414-289 - Effect of amendment.

[§414-289]  Effect of amendment.  An amendment to articles of incorporation does not affect a cause of action existing against or in favor of the corporation, a proceeding to which the corporation is a party, or the existing rights of persons other than shareholders of the corporation.  An amendment changing a corporation's name does not abate a proceeding brought by or against the corporation in its former name. [L 2000, c 244, pt of §1]



§414-301 - Amendment by board of directors or shareholders.

B.  AMENDMENT OF BYLAWS

[§414-301]  Amendment by board of directors or shareholders.  (a)  A corporation's board of directors may amend or repeal the corporation's bylaws unless:

(1)  The articles of incorporation or this chapter reserve this power exclusively to the shareholders in whole or part; or

(2)  The shareholders in amending or repealing a particular bylaw provide expressly that the board of directors may not amend or repeal that bylaw.

(b)  A corporation's shareholders may amend or repeal the corporation's bylaws even though the bylaws may also be amended or repealed by its board of directors. [L 2000, c 244, pt of §1]



§414-302 - Bylaw increasing quorum or voting requirement for shareholders.

[§414-302]  Bylaw increasing quorum or voting requirement for shareholders.  (a)  If authorized by the articles of incorporation, the shareholders may adopt or amend a bylaw that fixes a greater quorum or voting requirement for shareholders (or voting groups of shareholders) than is required by this chapter.  The adoption or amendment of a bylaw that adds, changes, or deletes a greater quorum or voting requirement for shareholders must meet the same quorum requirement and be adopted by the same vote and voting groups required to take action under the quorum and voting requirement then in effect or proposed to be adopted, whichever is greater.

(b)  A bylaw that fixes a greater quorum or voting requirement for shareholders under subsection (a) may not be adopted, amended, or repealed by the board of directors. [L 2000, c 244, pt of §1]



§414-303 - Bylaw increasing quorum or voting requirement for directors.

[§414-303]  Bylaw increasing quorum or voting requirement for directors.  (a)  A bylaw that fixes a greater quorum or voting requirement for the board of directors may be amended or repealed:

(1)  If originally adopted by the shareholders, only by the shareholders;

(2)  If originally adopted by the board of directors, either by the shareholders or by the board of directors.

(b)  A bylaw adopted or amended by the shareholders that fixes a greater quorum or voting requirement for the board of directors may provide that it may be amended or repealed only by a specified vote of either the shareholders or the board of directors.

(c)  Action by the board of directors under subsection (a)(2) to adopt or amend a bylaw that changes the quorum or voting requirement for the board of directors must meet the same quorum requirement and be adopted by the same vote required to take action under the quorum and voting requirement then in effect or proposed to be adopted, whichever is greater. [L 2000, c 244, pt of §1]



§414-310 - Definitions.

PART XII.  MERGER AND SHARE EXCHANGE

§414-310  Definitions.  As used in this part:

"Association" means an association organized under chapter 421 or 421C.

"Merger" means the procedure authorized by this part in which one domestic or foreign entity combines with one or more domestic or foreign entities resulting in either one surviving entity or one new entity.

"Organizing articles" means:

(1)  For an association, corporation, or nonprofit corporation, the articles of incorporation;

(2)  For a general partnership or limited liability partnership, the registration statement;

(3)  For a limited partnership, the certificate of limited partnership; and

(4)  For a limited liability company, the articles of organization.

"Other business entity" means a nonprofit corporation, limited liability company, general partnership, limited partnership, limited liability partnership, or association. [L 2002, c 41, pt of 1; am L 2003, c 124, §5; am L 2004, c 121, §7]



§414-311 - Merger.

§414-311  Merger.  (a)  Pursuant to a plan of merger adopted by the board of directors and approved by the shareholders (if required under section 414-313), a domestic or foreign corporation may merge with one or more domestic professional corporations, or with one or more corporations or other business entities formed or organized under the laws of this State, any state or territory of the United States, any foreign jurisdiction, or any combination thereof, with one of the domestic professional corporations, domestic or foreign corporations, or other business entities whether domestic or foreign, being the surviving entity, as provided in the plan; provided that the merger is permitted by the law of the state or country under whose law each foreign entity that is a party to the merger is organized.

(b)  The plan of merger shall set forth:

(1)  The name and jurisdiction of formation or organization of each entity that is a party to the merger;

(2)  The name of the surviving entity with or into which the other entity or entities will merge;

(3)  The terms and conditions of the merger;

(4)  The manner and basis of converting the shares of each corporation into shares, obligations, or other securities of the surviving entity, or into cash or other property in whole or in part;

(5)  The street address of the surviving entity's principal place of business or, if no street address is available, the rural post office number or post office box designated or made available by the United States Postal Service; and

(6)  Amendments, if any, to the organizing articles of the surviving entity or, if no amendments are desired, a statement that the organizing articles of the surviving entity shall not be amended pursuant to the merger.

(c)  A plan of merger may set forth other provisions relating to the merger.

(d)  If a foreign corporation survives a merger, it shall not do business in this State until an application for a certificate of authority is filed with the department director if the foreign corporation is not already authorized to do business in the State.

(e)  The surviving entity shall furnish a copy of the plan of merger, on request and without cost, to any member,  shareholder, or partner of any entity that is a party to the merger. [L 2000, c 244, pt of §1; am L 2002, c 41, §6; am L 2004, c 121, §8]



§414-311.6 - Foreign mergers.

§414-311.6  Foreign mergers.  (a)  Whenever a foreign entity authorized to transact business in this State shall be a party to a statutory merger permitted by the laws of the state or country under the laws of which it is organized, and the foreign entity shall be the surviving entity, it shall, within sixty days after the merger becomes effective, file with the department director a certificate evidencing the merger, duly authenticated by the proper officer of the state or country under the laws of which the statutory merger was effectuated.  The certificate evidencing the merger shall be evidence of a change of name if the name of the surviving entity is changed thereby.  If the certificate is in a foreign language, a translation under oath of the translator shall accompany the certificate.

(b)  Whenever a foreign entity authorized to transact business in this State shall be a party to a statutory merger permitted by the laws of the state or country under the laws of which it is organized, and that entity shall not be the surviving entity, the surviving entity shall, within sixty days after the merger becomes effective, file with the department director a certificate evidencing the merger in the form prescribed by subsection (a). [L 2002, c 41, pt of §1; am L 2003, c 124, §6; am L 2004, c 121, §9]



§414-312 - Share exchange.

§414-312  Share exchange.  (a)  A corporation may acquire all of the outstanding shares of one or more classes or series of another corporation if the board of directors of each corporation adopts and its shareholders (if required by section 414-313) approve the exchange.

(b)  The plan of exchange shall set forth:

(1)  The name of the corporation whose shares will be acquired and the name of the acquiring corporation;

(2)  The terms and conditions of the exchange; and

(3)  The manner and basis of exchanging the shares to be acquired for shares, obligations, or other securities of the acquiring corporation or any other corporation or for cash or other property in whole or in part.

(c)  The plan of exchange may set forth other provisions relating to the exchange.

(d)  The corporation whose shares will be acquired shall be a domestic corporation, whether or not the law of the state or country under whose law the acquiring corporation is incorporated permits a share exchange.

(e)  This section does not limit the power of a corporation to acquire all or part of the shares of one or more classes or series of another corporation through a voluntary exchange or otherwise. [L 2000, c 244, pt of §1; am L 2002, c 41, §7]



§414-313 - Action plan.

§414-313  Action plan.  (a)  After adopting a plan of merger or share exchange, the board of directors of each corporation party to the merger, and the board of directors of the corporation whose shares will be acquired in the share exchange, shall submit the plan of merger (except as provided in subsection (h)) or share exchange for approval by its shareholders.

(b)  For a plan of merger or share exchange to be approved:

(1)  The board of directors shall recommend the plan of merger or share exchange to the shareholders, unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders with the plan; and

(2)  The shareholders entitled to vote shall approve the plan.

(c)  The board of directors may condition its submission of the proposed merger or share exchange on any basis.

(d)  The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with section 414-125.  The notice shall also state that the purpose, or one of the purposes, of the meeting is to consider the plan of merger or share exchange and contain or be accompanied by a copy or summary of the plan.

(e)  With respect to corporations incorporated on or after July 1, 1987, at such a meeting, a vote of the shareholders shall be taken on the proposed plan.  The plan shall be approved upon receiving the affirmative vote of the holders of a majority of each class of the shares entitled to vote thereon as a class and of the total shares entitled to vote thereon.  Any class of shares of any such corporation shall be entitled to vote as a class if any such plan contains any provision that, if contained in a proposed amendment to articles of incorporation, would entitle that class of shares to vote as a class and, in the case of an exchange, if the class is included in the exchange.

(f)  With respect to corporations incorporated before July 1, 1987, at such meeting, a vote of the shareholders shall be taken on the proposed plan.  The plan shall be approved upon receiving the affirmative vote of the holders of three-fourths of all the issued and outstanding shares of stock having voting power even though their right to vote is otherwise restricted or denied by the articles, bylaws, or resolutions of any such corporation.  The articles of incorporation may be amended by the vote set forth in the preceding sentence to provide for a lesser proportion of shares, or of any class or series thereof, than is provided in the preceding sentence, in which case the articles of incorporation shall control; provided that the lesser proportion shall be not less than the proportion set forth in subsection (e).

(g)  Separate voting by voting groups is required:

(1)  On a plan of merger if the plan contains a provision that, if contained in a proposed amendment to articles of incorporation, would require action by one or more separate voting groups on the proposed amendment under section 414-284; or

(2)  On a plan of share exchange by each class or series of shares included in the exchange, with each class or series constituting a separate voting group.

(h)  Action by the shareholders of the surviving corporation on a plan of merger is not required if:

(1)  The articles of incorporation of the surviving corporation will not differ (except for amendments enumerated in section 414-282) from the articles of incorporation before the merger;

(2)  Each shareholder of the surviving corporation whose shares were outstanding immediately before the effective date of the merger will hold the same number of shares, with identical designations, preferences, limitations, and relative rights, immediately after the merger;

(3)  The number of voting shares outstanding immediately after the merger, plus the number of voting shares issuable as a result of the merger (either by the conversion of securities issued pursuant to the merger or the exercise of rights and warrants issued pursuant to the merger), will not exceed by more than twenty per cent the total number of voting shares of the surviving corporation outstanding immediately before the merger; and

(4)  The number of participating shares outstanding immediately after the merger, plus the number of participating shares issuable as a result of the merger (either by the conversion of securities issued pursuant to the merger or exercise of rights and warrants issued pursuant to the merger), will not exceed by more than twenty per cent the total number of participating shares outstanding immediately before the merger.

(i)  As used in subsection (h):

"Participating shares" means shares that entitle their holders to participate without limitations in distributions.

"Voting shares" means shares that entitle their holders to vote unconditionally in elections of directors.

(j)  After a merger or share exchange is authorized, and

at any time before articles of merger or share exchange are filed, the planned merger or share exchange may be abandoned (subject to any contractual rights), without further shareholder action, in accordance with the procedure set forth in the plan of merger or share exchange or, if none is set forth, in the manner determined by the board of directors.  A plan of merger may provide that at any time prior to the time that the plan becomes effective, the plan may be terminated by the board of directors of any constituent corporation notwithstanding approval of the plan by the stockholders of all or any of the constituent corporations.  If the plan of merger is terminated after the filing of the articles but before the plan has become effective, a certificate of termination shall be filed with the department director.  A plan of merger may allow the boards of directors of the constituent corporations to amend the plan at any time prior to the time that the plan becomes effective; provided that an amendment made subsequent to the adoption of the plan by the stockholders of any constituent corporation shall not:

(1)  Alter or change the amount or kind of shares, securities, cash, property, or rights or any of them to be received in exchange for or on conversion of all or any of the shares of any class or series thereof of the constituent corporation;

(2)  Alter or change any term of the organizing articles of the surviving entity to be effected by the merger; or

(3)  Alter or change any of the terms and conditions of the plan if the alteration or change would adversely affect the holders of any class or series thereof of the constituent corporation.

If the plan of merger is amended after the articles are filed with the department director but before the plan has become effective, articles of amendment shall be filed with the department director.

(k)  A merger or share exchange takes effect on the filing date of the articles of merger or share exchange, or on the date subsequent to the filing as set forth in the articles of merger or share exchange; provided that the effective date shall not be  more than thirty days from the filing date. [L 2000, c 244, pt of §1; am L 2001, c 55, §18; am L 2002, c 41, §8]



§414-314 - Merger of subsidiary.

§414-314  Merger of subsidiary.  (a)  A parent corporation owning at least ninety per cent of the outstanding shares of each class of a subsidiary corporation may merge the subsidiary into itself without approval of the shareholders of the parent or subsidiary.

(b)  The board of directors of the parent corporation shall adopt a plan of merger that sets forth:

(1)  The names of the parent and subsidiary; and

(2)  The manner and basis of converting the shares of the subsidiary into shares, obligations, or other securities of the parent or any other corporation or into cash or other property in whole or in part.

(c)  The parent corporation shall mail a copy of the plan of merger to each shareholder of the subsidiary corporation who does not waive the mailing requirement in writing.

(d) Articles of merger shall be delivered to the department director for filing and shall set forth:

(1)  The name and jurisdiction of incorporation of the subsidiary corporation, and the name and jurisdiction of incorporation of the corporation owning at least ninety per cent of its shares, which is hereinafter designated as the surviving corporation;

(2)  A statement that the plan of merger has been approved by the board of directors of the surviving corporation;

(3)  The number of outstanding shares of each class of the subsidiary corporation and the number of shares of each class owned by the surviving corporation;

(4)  The date a copy of the plan of merger was mailed to shareholders of the subsidiary corporation entitled to receive the plan; and

(5)  A statement that includes:

(A)  An agreement that the surviving entity may be served with process in this State in any action or proceeding for the enforcement of any liability or obligation of any entity previously subject to suit in this State that is to merge;

(B)  An irrevocable appointment of a resident of this State as its agent to accept service of process in a proceeding under subparagraph (A), that includes the resident's street address in this State; and

(C)  An agreement for the enforcement, as provided in this chapter, of the right of any dissenting member, shareholder, or partner to receive payment for their interest against the surviving entity.

(e)  The parent may not deliver articles of merger to the department director for filing until at least thirty days after the date it mailed a copy of the plan of merger to each shareholder of the subsidiary corporation who did not waive the mailing requirement.

(f)  Articles of merger under this section may not contain amendments to the articles of incorporation of the parent corporation (except for amendments enumerated in section 414-282). [L 2000, c 244, pt of §1; am L 2002, c 130, §25; am L 2006, c 184, §4]



§414-315 - Articles of merger or share exchange.

§414-315  Articles of merger or share exchange.  (a)  After a plan of merger or share exchange is approved by the shareholders, or adopted by the board of directors if shareholder approval is not required, articles of merger or share exchange shall be signed on behalf of each corporation and each other entity that is a party to the merger and shall be delivered to the department director for filing.  The articles of merger or share exchange shall set forth:

(1)  For a merger, the name and jurisdiction of each entity that is a party to the merger, and the name, address, and jurisdiction of the surviving entity;

(2)  For a share exchange, the name, address, and jurisdiction of both the corporation whose shares will be acquired and the acquiring corporation;

(3)  A statement that the plan of merger or share exchange has been approved by each entity involved in the merger or share exchange;

(4)  If a merger, a statement indicating any changes in the organizing articles of the surviving entity to be given effect by the merger; provided that if no changes are made, a statement that the organizing articles of the surviving entity shall not be amended pursuant to the merger; and

(5)  A statement that includes:

(A)  An agreement that the surviving entity may be served with process in this State in any action or proceeding for the enforcement of any liability or obligation of any entity previously subject to suit in this State that is to merge;

(B)  An irrevocable appointment of a resident of this State as its agent to accept service of process in a proceeding under subparagraph (A), that includes the resident's street address in this State; and

(C)  An agreement for the enforcement, as provided in this chapter, of the right of any dissenting member, shareholder, or partner to receive payment for their interest against the surviving entity.

(b)  If the articles of merger provide for a future effective date, and:

(1)  The plan of merger is amended to change the future effective date;

(2)  The plan of merger permits the amendment of the articles of merger to change the future effective date without an amendment to the plan of merger; or

(3)  The plan of merger is amended to change any other matter contained in the articles of merger so as to make the articles of merger inaccurate in any material respect, prior to the future effective date;

then the articles of merger shall be amended by filing with the department director articles of amendment that identify the articles of merger and set forth the amendment to the articles of merger.

If the articles of merger provide for a future effective date and if the plan of merger is terminated prior to the future effective date, the articles of merger shall be terminated by filing with the department director a certificate of termination that identifies the articles of merger and states that the plan of merger has been terminated.

(c)  Articles of merger operate as an amendment to the corporation's articles of incorporation. [L 2000, c 244, pt of §1; am L 2001, c 129, §33; am L 2002, c 41, §9; am L 2003, c 124, §7; am L 2004, c 121, §10; am L 2006, c 184, §5]



§414-316 - Effect of merger or share exchange.

§414-316  Effect of merger or share exchange.  (a)  When a merger takes effect:

(1)  Every other entity that is a party to the merger merges into the surviving entity and the separate existence of every entity except the surviving entity ceases;

(2)  The title to all real estate and other property owned by each entity that is a party to the merger is vested in the surviving entity without reversion or impairment;

(3)  The surviving entity has all liabilities of each entity that is a party to the merger;

(4)  A proceeding pending against any entity that is a party to the merger may be continued as if the merger did not occur or the surviving entity may be substituted in the proceeding for the entity whose existence ceased;

(5)  The organizing articles of the surviving entity are amended to the extent provided in the plan of merger and indicated in the articles of merger; and

(6)  The shares of each corporation party to the merger that are to be converted into shares, obligations, or other securities of the surviving entity or into cash or other property are converted, and the former holders of the shares are entitled only to the rights provided in the articles of merger or to their rights under part XIV.

(b)  When a share exchange takes effect, the shares of each acquired corporation are exchanged as provided in the plan, and the former holders of the shares are entitled only to the exchange rights provided in the articles of share exchange or to their rights under part XIV.

(c)  If a surviving entity fails to appoint or maintain an agent designated for service of process in this State or the agent for service of process cannot with reasonable diligence be found at the designated office, service of process may be made upon the surviving entity by sending a copy of the process by registered or certified mail, return receipt requested, to the surviving entity at the address set forth in the articles of merger.  Service is effected under this subsection at the earliest of:

(1)  The date the surviving entity receives the process, notice, or demand;

(2)  The date shown on the return receipt, if signed on behalf of the surviving entity; or

(3)  Five days after its deposit in the mail, if mailed postpaid and correctly addressed. [L 2000, c 244, pt of §1; am L 2002, c 41, §10; am L 2004, c 121, §11]



§414-317 - REPEALED.

§414-317  REPEALED.  L 2002, c 41, §26.



§414-318 - Merger of subsidiary corporations.

§414-318  Merger of subsidiary corporations.  (a)  Any corporation owning at least ninety per cent of the outstanding shares of each class of two or more corporations may adopt a plan of merger pursuant to section 414-314 that shall be delivered to the department director for filing including articles of merger.  The articles of merger shall be signed by the parent corporation and the surviving subsidiary corporation.  The plan of merger shall set forth:

(1)  The name of the parent corporation owning at least ninety per cent of the shares of the subsidiary corporations, the name of any nonsurviving subsidiary corporation, and the name of the surviving subsidiary corporation; and

(2)  The manner and basis of converting the shares of any nonsurviving subsidiary corporation into shares, obligations, or other securities of the surviving subsidiary corporation or of any other corporation or, in whole or in part, into cash or other property.

(b)  A copy of the plan of merger shall be mailed to each shareholder of record of any nonsurviving subsidiary corporation, except the parent corporation.

(c)  On or after the thirtieth day after the mailing of a copy of the plan of merger to shareholders of any nonsurviving subsidiary corporation or upon the waiver thereof by the holders of all outstanding shares, the articles of merger shall be delivered to the department director for filing.  Articles of merger shall set forth:

(1)  A statement that the plan of merger has been approved by the board of directors of the parent corporation;

(2)  The number of outstanding shares of each class of any nonsurviving subsidiary corporation and the number of the shares of each class owned by the parent corporation; and

(3)  The date a copy of the plan of merger is mailed to shareholders of any nonsurviving subsidiary corporation entitled to receive the plan of merger.

(d)  Mergers under this section shall also be subject to sections 414-313(k) and 414-315(a) and (b). [L 2000, c 244, pt of §1; am L 2001, c 129, §35; am L 2002, c 41, §11; am L 2006, c 184, §6]



§414-319 - REPEALED.

§414-319  REPEALED.  L 2002, c 41, §27.



§414-331 - Sale of assets in regular course of business and mortgage of assets.

PART XIII.  SALE OF ASSETS

[§414-331]  Sale of assets in regular course of business and mortgage of assets.  (a)  A corporation, on the terms and conditions and for the consideration determined by the board of directors, may:

(1)  Sell, lease, exchange, or otherwise dispose of all, or substantially all, of its property in the usual and regular course of business;

(2)  Mortgage, pledge, dedicate to the repayment of indebtedness (whether with or without recourse), or otherwise encumber any or all of its property whether or not in the usual and regular course of business; or

(3)  Transfer any or all of its property to a corporation all the shares of which are owned by the corporation.

(b)  Unless the articles of incorporation require it, approval by the shareholders of a transaction described in subsection (a) is not required. [L 2000, c 244, pt of §1]



§414-332 - Sale of assets other than in regular course of business.

§414-332  Sale of assets other than in regular course of business.  (a)  A corporation may sell, lease, exchange, or otherwise dispose of all, or substantially all, of its property (with or without the goodwill), otherwise than in the usual and regular course of business, on the terms and conditions and for the consideration determined by the corporation's board of directors, if the board of directors proposes and its shareholders approve the proposed transaction.

(b)  For a transaction to be authorized:

(1)  The board of directors must recommend the proposed transaction to the shareholders unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders with the submission of the proposed transaction; and

(2)  The shareholders entitled to vote must approve the transaction.

(c)  The board of directors may condition its submission of the proposed transaction on any basis.

(d)  The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with section 414-125.  The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange, or other disposition of all, or substantially all, the property of the corporation and contain or be accompanied by a description of the transaction.

(e)  With respect to corporations incorporated on or after July 1, 1987, at the meeting the shareholders may authorize the sale, lease, exchange, or other disposition and may fix, or may authorize the board of directors to fix, any or all of the terms and conditions thereof and the consideration to be received by the corporation therefor.  The authorization shall require the affirmative vote of the holders of a majority of the shares of the corporation entitled to vote thereon, unless any class of shares is entitled to vote thereon as a class, in which event the authorization shall require the affirmative vote of the holders of a majority of the shares of each class of shares entitled to vote as a class thereon and of the total shares entitled to vote thereon.

(f)  With respect to corporations incorporated before July 1, 1987, at the meeting the shareholders may authorize the sale, lease, exchange, or other disposition and may fix, or may authorize the board of directors to fix, any or all of the terms and conditions therefor.  The authorization shall require the affirmative vote of the holders of three-fourths of the shares of the corporation entitled to vote as a class thereon and of the total shares entitled to vote thereon.  The articles of incorporation may be amended by the vote set forth in the preceding sentence to provide for a lesser proportion of shares, or of any class or series thereof, than is provided in the preceding sentence, in which case the articles of incorporation shall control; provided that the lesser proportion shall not be less than the proportion set forth in subsection (e).

(g)  After a sale, lease, exchange, or other disposition of property is authorized, the transaction may be abandoned (subject to any contractual rights) without further shareholder action.

(h)  A transaction that constitutes a distribution is governed by section 414-111 and not by this section.

(i)  A sale, lease, exchange, or other disposition of the property of a corporation shall not be deemed to be the sale, lease, exchange, or other disposition of all or substantially all the property of the corporation if the corporation is retaining sufficient property to continue one or more significant business segments or lines of the corporation after the sale, lease, exchange, or other disposition.  Furthermore, the business segments or lines retained must not be only temporary operations or merely a pretext to avoid shareholders' rights which might otherwise arise under this chapter. [L 2000, c 244, pt of §1; am L 2001, c 129, §37]



§414-341 - Definitions.

PART XIV.  DISSENTERS' RIGHTS

A.  Right to Dissent and Obtain Payment for Shares

[§414-341]  Definitions.  As used in this part:

"Beneficial shareholder" means the person who is a beneficial owner of shares held in a voting trust or by a nominee as the record shareholder.

"Corporation" means the issuer of the shares held by a dissenter before the corporate action, or the surviving or acquiring corporation by merger or share exchange of that issuer.

"Dissenter" means a shareholder who is entitled to dissent from corporate action under section 414-342 and who exercises that right when and in the manner required by sections 414-351 to 414-359.

"Fair value", with respect to a dissenter's shares, means the value of the shares immediately before the effectuation of the corporate action to which the dissenter objects, excluding any appreciation or depreciation in anticipation of the corporate action unless exclusion would be inequitable.

"Interest" means interest from the effective date of the corporate action until the date of payment, at the average rate currently paid by the corporation on its principal bank loans or, if none, at a rate that is fair and equitable under all the circumstances.

"Record shareholder" means the person in whose name shares are registered in the records of a corporation or the beneficial owner of shares to the extent of the rights granted by a nominee certificate on file with a corporation.

"Shareholder" means the record shareholder or the beneficial shareholder. [L 2000, c 244, pt of §1]



§414-342 - Right to dissent.

§414-342  Right to dissent.  (a)  A shareholder is entitled to dissent from, and obtain payment of the fair value of the shareholder's shares in the event of, any of the following corporate actions:

(1)  Consummation of a plan of merger to which the corporation is a party:

(A)  If shareholder approval is required for the merger by section 414-313 or the articles of incorporation; provided that the shareholder is entitled to vote on the merger; or

(B)  If the corporation is a subsidiary that is merged with its parent under section 414-314;

(2)  Consummation of a plan of share exchange to which the corporation is a party as the corporation whose shares will be acquired, if the shareholder is entitled to vote on the plan;

(3)  Consummation of a sale or exchange of all, or substantially all, of the property of the corporation other than in the usual and regular course of business, if the shareholder is entitled to vote on the sale or exchange, including a sale in dissolution, but not including a sale pursuant to court order or a sale for cash pursuant to a plan by which all or substantially all of the net proceeds of the sale will be distributed to the shareholders within one year after the date of sale;

(4)  An amendment of the articles of incorporation that materially and adversely affects rights in respect of a dissenter's shares because it:

(A)  Alters or abolishes a preferential right of the shares;

(B)  Creates, alters, or abolishes a right in respect of redemption, including a provision respecting a sinking fund for the redemption or repurchase, of the shares;

(C)  Alters or abolishes a preemptive right of the holder of the shares to acquire shares or other securities;

(D)  Excludes or limits the right of the shares to vote on any matter, or to cumulate votes, other than a limitation by dilution through issuance of shares or other securities with similar voting rights; or

(E)  Reduces the number of shares owned by the shareholder to a fraction of a share if the fractional share so created is to be acquired for cash under section 414-74;

(5)  Any corporate action taken pursuant to a shareholder vote to the extent the articles of incorporation, bylaws, or a resolution of the board of directors provides that voting or nonvoting shareholders are entitled to dissent and obtain payment for their shares; or

(6)  Consummation of a plan of conversion to which the corporation is the converting entity, if the shareholder is entitled to vote on the plan.

(b)  A shareholder entitled to dissent and obtain payment for the shareholder's shares under this part may not challenge the corporate action creating the shareholder's entitlement unless the action is unlawful or fraudulent with respect to the shareholder or the corporation. [L 2000, c 244, pt of §1; am L 2004, c 121, §12]



§414-343 - Dissent by nominees and beneficial owners.

[§414-343]  Dissent by nominees and beneficial owners.  (a)  A record shareholder may assert dissenters' rights as to fewer than all the shares registered in the shareholder's name only if the shareholder dissents with respect to all shares beneficially owned by any one person and notifies the corporation in writing of the name and address of each person on whose behalf the record shareholder asserts dissenters' rights.  The rights of a partial dissenter under this subsection are determined as if the shares as to which the partial dissenter dissents and the partial dissenter's other shares were registered in the names of different shareholders.

(b)  A beneficial shareholder may assert dissenters' rights as to shares held on the beneficial shareholder's behalf only if:

(1)  The beneficial shareholder submits to the corporation the record shareholder's written consent to the dissent not later than the time the beneficial shareholder asserts dissenters' rights; and

(2)  The beneficial shareholder does so with respect to all shares of which the beneficial shareholder is the beneficial shareholder or over which the beneficial shareholder has power to direct the vote. [L 2000, c 244, pt of §1]



§414-351 - Notice of dissenters' rights.

B.  Procedure for Exercise of Dissenters' Rights

[§414-351]  Notice of dissenters' rights.  (a)  If proposed corporate action creating dissenters' rights under section 414-342 is submitted to a vote at a shareholders' meeting, the meeting notice must state that shareholders are or may be entitled to assert dissenters' rights under this part and be accompanied by a copy of this part.

(b)  If corporate action creating dissenters' rights under section 414-342 is taken without a vote of shareholders, the corporation shall notify in writing all shareholders entitled to assert dissenters' rights that the action was taken and send them the dissenters' notice described in section 414-353. [L 2000, c 244, pt of §1]



§414-352 - Notice of intent to demand payment.

[§414-352]  Notice of intent to demand payment.  (a)  If proposed corporate action creating dissenters' rights under section 414-342 is submitted to a vote at a shareholders' meeting, a shareholder who wishes to assert dissenters' rights:

(1)  Must deliver to the corporation before the vote is taken written notice of the shareholder's intent to demand payment for the shareholder's shares if the proposed action is effectuated; and

(2)  Must not vote the shareholder's shares in favor of the proposed action.

(b)  A shareholder who does not satisfy the requirements of subsection (a) is not entitled to payment for the shareholder's shares under this part. [L 2000, c 244, pt of §1]



§414-353 - Dissenters' notice.

[§414-353]  Dissenters' notice.  (a)  If proposed corporate action creating dissenters' rights under section 414-342 is authorized at a shareholders' meeting, the corporation shall deliver a written dissenters' notice to all shareholders who satisfied the requirements of section 414-352.

(b)  The dissenters' notice must be sent no later than ten days after the corporate action was taken, and must:

(1)  State where the payment demand must be sent and where and when certificates for certificated shares must be deposited;

(2)  Inform holders of uncertificated shares to what extent transfer of the shares will be restricted after the payment demand is received;

(3)  Supply a form for demanding payment that includes the date of the first announcement to news media or to shareholders of the terms of the proposed corporate action and requires that the person asserting dissenters' rights certify whether or not the person acquired beneficial ownership of the shares before that date;

(4)  Set a date by which the corporation must receive the payment demand, which date may not be fewer than thirty nor more than sixty days after the date the subsection (a) notice is delivered; and

(5)  Be accompanied by a copy of this part. [L 2000, c 244, pt of §1]



§414-354 - Duty to demand payment.

[§414-354]  Duty to demand payment.  (a)  A shareholder sent a dissenters' notice described in section 414-353 must demand payment, certify whether the shareholder acquired beneficial ownership of the shares before the date required to be set forth in the [dissenters'] notice pursuant to section 414-353(b)(3), and deposit the shareholder's certificates in accordance with the terms of the notice.

(b)  The shareholder who demands payment and deposits the shareholder's share certificates under subsection (a) retains all other rights of a shareholder until these rights are canceled or modified by the taking of the proposed corporate action.

(c)  A shareholder who does not demand payment or deposit the shareholder's share certificates where required, each by the date set in the dissenters' notice, is not entitled to payment for the shareholder's shares under this part. [L 2000, c 244, pt of §1]



§414-355 - Share restrictions.

[§414-355]  Share restrictions.  (a)  The corporation may restrict the transfer of uncertificated shares from the date the demand for their payment is received until the proposed corporate action is taken or the restrictions released under section 414-357.

(b)  The person for whom dissenters' rights are asserted as to uncertificated shares retains all other rights of a shareholder until these rights are canceled or modified by the taking of the proposed corporate action. [L 2000, c 244, pt of §1]



§414-356 - Payment.

[§414-356]  Payment.  (a)  Except as provided in section 414-358, as soon as the proposed corporate action is taken, or upon receipt of a payment demand, the corporation shall pay each dissenter who complied with section 414-354 the amount the corporation estimates to be the fair value of the dissenter's shares, plus accrued interest.

(b)  The payment must be accompanied by:

(1)  The corporation's balance sheet as of the end of a fiscal year ending not more than sixteen months before the date of payment, an income statement for that year, a statement of changes in shareholders' equity for that year, and the latest available interim financial statements, if any;

(2)  A statement of the corporation's estimate of the fair value of the shares;

(3)  An explanation of how the interest was calculated;

(4)  A statement of the dissenter's right to demand payment under section 414-359; and

(5)  A copy of this part. [L 2000, c 244, pt of §1]



§414-357 - Failure to take action.

[§414-357]  Failure to take action.  (a)  If the corporation does not take the proposed action within sixty days after the date set for demanding payment and depositing share certificates, the corporation shall return the deposited certificates and release the transfer restrictions imposed on uncertificated shares.

(b)  If after returning deposited certificates and releasing transfer restrictions, the corporation takes the proposed action, it must send a new dissenters' notice under section 414-353 and repeat the payment demand procedure. [L 2000, c 244, pt of §1]



§414-358 - After-acquired shares.

[§414-358]  After-acquired shares.  (a)  A corporation may elect to withhold payment required by section 414-356 from a dissenter unless the dissenter was the beneficial owner of the shares before the date set forth in the dissenters' notice as the date of the first announcement to news media or to shareholders of the terms of the proposed corporate action.

(b)  To the extent the corporation elects to withhold payment under subsection (a), after taking the proposed corporate action, it shall estimate the fair value of the shares, plus accrued interest, and shall pay this amount to each dissenter who agrees to accept it in full satisfaction of the dissenter's demand.  The corporation shall send with its offer a statement of its estimate of the fair value of the shares, an explanation of how the interest was calculated, and a statement of the dissenter's right to demand payment under section 414-359. [L 2000, c 244, pt of §1]



§414-359 - Procedure if shareholder dissatisfied with payment or offer.

[§414-359]  Procedure if shareholder dissatisfied with payment or offer.  (a)  A dissenter may notify the corporation in writing of the dissenter's own estimate of the fair value of the dissenter's shares and amount of interest due, and demand payment of the dissenter's estimate (less any payment under section 414-356), or reject the corporation's offer under section 414-358 and demand payment of the fair value of the dissenter's shares and interest due, if:

(1)  The dissenter believes that the amount paid under section 414-356 or offered under section 414-358 is less than the fair value of the dissenter's shares or that the interest due is incorrectly calculated;

(2)  The corporation fails to make payment under section 414-356 within sixty days after the date set for demanding payment; or

(3)  The corporation, having failed to take the proposed action, does not return the deposited certificates or release the transfer restrictions imposed on uncertificated shares within sixty days after the date set for demanding payment.

(b)  A dissenter waives the dissenter's right to demand payment under this section unless the dissenter notifies the corporation of the dissenter's demand in writing under subsection (a) within thirty days after the corporation made or offered payment for the dissenter's shares. [L 2000, c 244, pt of §1]



§414-371 - Court action.

C.  Judicial Appraisal of Shares

§414-371  Court action.  (a)  If a demand for payment under section 414-359 remains unsettled, the corporation shall commence a proceeding within sixty days after receiving the payment demand and petition the court to determine the fair value of the shares and accrued interest.  If the corporation does not commence the proceeding within the sixty-day period, it shall pay each dissenter whose demand remains unsettled the amount demanded.

(b)  [Subsection effective until June 30, 2010.  For subsection effective July 1, 2010, see below.]  The corporation shall commence the proceeding in the circuit court.  If the corporation is a foreign corporation without a registered office in this State, it shall commence the proceeding in the county in this State where the registered office of the domestic corporation merged with or whose shares were acquired by the foreign corporation was located.

(b)  [Subsection effective July 1, 2010.  For subsection effective until June 30, 2010, see above.]  The corporation shall commence the proceeding in the circuit court.  If the corporation is a foreign corporation, it shall commence the proceeding in the county in this State where the principal office of the domestic corporation merged with or whose shares were acquired by the foreign corporation was located or, if the domestic corporation did not have its principal office in this State at the time of the transaction, then in the city and county of Honolulu.

(c)  The corporation shall make all dissenters (whether or not residents of this State) whose demands remain unsettled parties to the proceeding as in an action against their shares and all parties must be served with a copy of the petition.  Nonresidents may be served by registered or certified mail or by publication as provided by law.

(d)  The jurisdiction of the court in which the proceeding is commenced under subsection (b) is plenary and exclusive.  The court may appoint one or more persons as appraisers to receive evidence and recommend decision on the question of fair value.  The appraisers have the powers described in the order appointing them, or in any amendment to it.  The dissenters are entitled to the same discovery rights as parties in other civil proceedings.

(e)  Each dissenter made a party to the proceeding is entitled to judgment:

(1)  For the amount, if any, by which the court finds the fair value of the dissenter's shares, plus interest, exceeds the amount paid by the corporation; or

(2)  For the fair value, plus accrued interest, of the dissenter's after-acquired shares for which the corporation elected to withhold payment under section 414-358. [L 2000, c 244, pt of §1; am L 2009, c 55, §8]



§414-372 - Court costs and counsel fees.

[§414-372]  Court costs and counsel fees.  (a)  The court in an appraisal proceeding commenced under section 414-371 shall determine all costs of the proceeding, including the reasonable compensation and expenses of appraisers appointed by the court.  The court shall assess the costs against the corporation, except that the court may assess costs against all or some of the dissenters, in amounts the court finds equitable, to the extent the court finds the dissenters acted arbitrarily, vexatiously, or not in good faith in demanding payment under section 414-359.

(b)  The court may also assess the fees and expenses of counsel and experts for the respective parties, in amounts the court finds equitable:

(1)  Against the corporation and in favor of any or all dissenters if the court finds the corporation did not substantially comply with the requirements of sections 414-351 to 414-359; or

(2)  Against either the corporation or a dissenter, in favor of any other party, if the court finds that the party against whom the fees and expenses are assessed acted arbitrarily, vexatiously, or not in good faith with respect to the rights provided by this part.

(c)  If the court finds that the services of counsel for any dissenter were of substantial benefit to other dissenters similarly situated, and that the fees for those services should not be assessed against the corporation, the court may award to these counsel reasonable fees to be paid out of the amounts awarded the dissenters who were benefited. [L 2000, c 244, pt of §1]



§414-381 - Dissolution by incorporators or initial directors.

PART XV.  DISSOLUTION

A.  Voluntary Dissolution

[§414-381]  Dissolution by incorporators or initial directors.  A majority of the incorporators or initial directors of a corporation that has not issued shares or has not commenced business may dissolve the corporation by delivering to the department director for filing articles of dissolution that set forth:

(1)  The name of the corporation;

(2)  The date of its incorporation;

(3)  Either:

(A)  That none of the corporation's shares has been issued; or

(B)  That the corporation has not commenced business;

(4)  That no debt of the corporation remains unpaid;

(5)  That the net assets of the corporation remaining after winding up have been distributed to the shareholders, if shares were issued; and

(6)  That a majority of the incorporators or initial directors authorized the dissolution. [L 2000, c 244, pt of §1]



§414-382 - Dissolution by board of directors and shareholders.

§414-382  Dissolution by board of directors and shareholders.  (a)  A corporation's board of directors may propose dissolution for submission to the shareholders.

(b)  For a proposal to dissolve to be adopted:

(1)  The board of directors must recommend dissolution to the shareholders unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders; and

(2)  The shareholders entitled to vote must approve the proposal to dissolve as provided in subsections (e) and (f).

(c)  The board of directors may condition its submission of the proposal for dissolution on any basis.

(d)  The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with section 414-125.  The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolving the corporation.

(e)  With respect to the corporations incorporated on or after July 1, 1987, at the meeting a vote of shareholders entitled to vote thereat shall be taken on a resolution to dissolve the corporation.  The resolution shall be adopted upon receiving the affirmative vote of the holders of a majority of the shares of the corporation entitled to vote thereon, unless any class of shares is entitled to vote thereon as a class, in which event the resolution shall be adopted upon receiving the affirmative vote of the holders of a majority of the shares of each class of shares entitled to vote thereon as a class and of the total shares entitled to vote thereon.

(f)  With respect to corporations incorporated before July 1, 1987, at the meeting a vote of shareholders entitled to vote thereat shall be taken on a resolution to dissolve the corporation.  The resolution shall be adopted upon receiving the affirmative vote of the holders of three-fourths of the shares of the corporation entitled to vote thereon, unless any class of shares is entitled to vote thereon as a class, in which event the resolution shall be adopted upon receiving the affirmative vote of the holders of three-fourths of the shares of each class of shares entitled to vote thereon as a class and of the total shares entitled to vote thereon.  The articles of incorporation may be amended by the vote set forth in the preceding sentence to provide for a lesser proportion of shares, or of any class or series thereof, than is provided in the preceding sentence, in which case the articles of incorporation shall control; provided that the lesser proportion shall not be less than the proportion set forth in subsection (e). [L 2000, c 244, pt of §1; am L 2001, c 129, §38]



§414-383 - Articles of dissolution.

§414-383  Articles of dissolution.  (a)  At any time after dissolution is authorized, the corporation may dissolve by delivering to the department director for filing articles of dissolution setting forth:

(1)  The name of the corporation;

(2)  The date dissolution was authorized;

(3)  If dissolution was approved by the shareholders;

(A)  The number of votes entitled to be cast on the proposal to dissolve; and

(B)  Either the total number of votes cast for and against dissolution or the total number of undisputed votes cast for dissolution and a statement that the number cast for dissolution was sufficient for approval; and

(4)  If voting by voting groups was required, the information required by paragraph (3) must be separately provided for each voting group entitled to vote separately on the plan to dissolve.

(b)  A corporation is dissolved upon the effective date of its articles of dissolution.  The articles of dissolution may specify a delayed effective time and date, and if it does so the document becomes effective at the time and date specified.  If a delayed effective date but no time is specified, the document shall be effective at the close of business on that date.  A delayed effective date for a document may not be later than the thirtieth day after the date it is filed. [L 2000, c 244, pt of §1; am L 2001, c 129, §39]



§414-384 - Revocation of dissolution.

§414-384  Revocation of dissolution.  (a)  A corporation may revoke its dissolution within one hundred twenty days of its effective date.

(b)  Revocation of dissolution shall be authorized in the same manner as the dissolution was authorized unless that authorization permitted revocation by action of the board of directors alone, in which event the board of directors may revoke the dissolution without shareholder action.

(c)  After the revocation of dissolution is authorized, the corporation may revoke the dissolution by delivering to the department director for filing articles of revocation of dissolution, together with a copy of its articles of dissolution, that set forth:

(1)  The name of the corporation;

(2)  The effective date of the dissolution that was revoked;

(3)  The date that the revocation of dissolution was authorized;

(4)  If the corporation's board of directors (or incorporators) revoked the dissolution, a statement to that effect;

(5)  If the corporation's board of directors revoked a dissolution authorized by the shareholders, a statement that revocation was permitted by action by the board of directors alone pursuant to that authorization; and

(6)  If shareholder action was required to revoke the dissolution, the information required by section 414-383(a)(3) or (4).

(d)  Within the applicable revocation of dissolution period, should the name of the corporation, or a name substantially identical thereto be registered or reserved by another corporation, partnership, limited partnership, limited liability company, or limited liability partnership, or should the name or a name substantially identical thereto be registered as a trade name, trademark, or service mark, then revocation of dissolution shall be allowed only upon the registration of a new name by the dissolved corporation pursuant to the amendment provisions of this chapter.

(e)  Revocation of dissolution is effective upon the effective date of the articles of revocation of dissolution.

(f)  When the revocation of dissolution is effective, it relates back to and takes effect as of the effective date of the dissolution and the corporation resumes carrying on its business as if dissolution had never occurred. [L 2000, c 244, pt of §1; am L 2004, c 121, §13]



§414-385 - Effect of dissolution.

§414-385  Effect of dissolution.  (a)  A dissolved corporation continues its corporate existence but may not carry on any business except that appropriate to wind up and liquidate its business and affairs, including:

(1)  Collecting its assets;

(2)  Disposing of its properties that will not be distributed in kind to its shareholders;

(3)  Discharging or making provision for discharging its liabilities;

(4)  Distributing its remaining property among its shareholders according to their interests; and

(5)  Doing every other act necessary to wind up and liquidate its business and affairs.

(b)  Dissolution of a corporation does not:

(1)  Transfer title to the corporation's property;

(2)  Prevent transfer of its shares or securities, although the authorization to dissolve may provide for closing the corporation's share transfer records;

(3)  Subject its directors or officers to standards of conduct different from those prescribed in part IX;

(4)  Change quorum or voting requirements for its board of directors or shareholders; change provisions for selection, resignation, or removal of its directors or officers or both; or change provisions for amending its bylaws;

(5)  Prevent commencement of a proceeding by or against the corporation in its corporate name;

(6)  Abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution; or

(7)  Terminate the authority of the registered agent of the corporation. [L 2000, c 244, pt of §1; am L 2001, c 129, §40]



§414-386 - Known claims against dissolved corporation.

§414-386  Known claims against dissolved corporation.  (a)  A dissolved corporation may dispose of the known claims against it by following the procedure described in this section.

(b)  The dissolved corporation shall notify its known claimants in writing of the dissolution at any time after its effective date.  The written notice must:

(1)  Describe information that must be included in a claim;

(2)  Provide a mailing address where a claim may be sent;

(3)  State the deadline, which may not be fewer than one hundred twenty days from the effective date of the written notice, by which the dissolved corporation must receive the claim; and

(4)  State that the claim will be barred if not received by the deadline.

(c)  A claim against the dissolved corporation is barred:

(1)  If a claimant who was given written notice under subsection (b) does not deliver the claim to the dissolved corporation by the deadline;

(2)  If a claimant whose claim was rejected by the dissolved corporation does not commence a proceeding to enforce the claim within ninety days from the effective date of the rejection notice.

(d)  For purposes of this section, "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution. [L 2000, c 244, pt of §1; am L 2001, c 129, §41]



§414-387 - Unknown claims against dissolved corporation.

§414-387  Unknown claims against dissolved corporation.  (a)  A dissolved corporation may also publish notice of its dissolution and request that persons with claims against the corporation present them in accordance with the notice.

(b)  [Subsection effective until June 30, 2010.  For subsection effective July 1, 2010, see below.]  The notice must:

(1)  Be published one time in a newspaper of general circulation in the county where the dissolved corporation's principal office (or, if none in this State, its registered office) is or was last located;

(2)  Describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

(3)  State that a claim against the corporation will be barred unless a proceeding to enforce the claim is commenced within five years after the publication of the notice.

(b)  [Subsection effective July 1, 2010.  For subsection effective until June 30, 2010, see above.]  The notice must:

(1)  Be published one time in a newspaper of general circulation in the county where the dissolved corporation's principal office is or was located (or, if none in this State, in the city and county of Honolulu);

(2)  Describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

(3)  State that a claim against the corporation will be barred unless a proceeding to enforce the claim is commenced within five years after the publication of the notice.

(c)  If the dissolved corporation publishes a newspaper notice in accordance with subsection (b), the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved corporation within five years after the publication date of the newspaper notice:

(1)  A claimant who did not receive written notice under section 414-386;

(2)  A claimant whose claim was timely sent to the dissolved corporation but not acted on;

(3)  A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

(d)  A claim may be enforced under this section:

(1)  Against the dissolved corporation, to the extent of its undistributed assets; or

(2)  If the assets have been distributed in liquidation, against a shareholder of the dissolved corporation to the extent of the shareholder's pro rata share of the shareholder claim or the corporate assets distributed to the shareholder in liquidation, whichever is less, but a shareholder's total liability for all claims under this section may not exceed the total amount of assets distributed to such shareholder. [L 2000, c 244, pt of §1; am L 2009, c 55, §9]



§414-401 - Grounds for administrative dissolution.

B.  Administrative Dissolution

§414-401  Grounds for administrative dissolution.  [Subsection effective until June 30, 2010.  For section effective July 1, 2010, see below.]  The department director may commence a proceeding under section 414-402 to administratively dissolve a corporation if the corporation fails to:

(1)  Pay any fees prescribed by law;

(2)  File its annual report for a period of two years;

(3)  Appoint and maintain an agent for service of process as required; or

(4)  File a statement of a change in the name or business address of the agent as required under this chapter. [L 2000, c 244, pt of §1; am L 2002, c 130, §28; am L 2003, c 124, §8]

§414-401  Grounds for administrative dissolution.  [Subsection effective July 1, 2010.  For section effective until June 30, 2010, see above.]  The department director may commence a proceeding under section 414-402 to administratively dissolve a corporation if the corporation fails to:

(1)  Pay any fees prescribed by law;

(2)  File its annual report for a period of two years;

(3)  Appoint and maintain an agent for service of process as required; or

(4)  File a statement of a change in the name of the agent as required under chapter 425R. [L 2000, c 244, pt of §1; am L 2002, c 130, §28; am L 2003, c 124, §8; am L 2009, c 55, §10]



§414-402 - Procedure for and effect of administrative dissolution and effect of expiration.

§414-402  Procedure for and effect of administrative dissolution and effect of expiration.  (a)  If the department director determines that one or more grounds exist under section 414-401 for dissolving a corporation, the department director shall give written notice of the department director's determination by mailing the notice to the corporation at its last known address appearing in the records of the department director.

(b)  If the corporation does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the department director that each ground determined by the department director does not exist within sixty days after the date of mailing of the department director's written notice, the department director shall administratively dissolve the corporation by signing a decree of dissolution that recites any grounds for dissolution and its effective date.  The decree shall be filed in the department director's office.

(c)  A corporation administratively dissolved continues its corporate existence but may not carry on any business except that necessary to wind up and liquidate its business and affairs under section 414-385 and notify claimants under sections 414-386 and 414-387.

(d)  The administrative dissolution of a corporation does not terminate the authority of its registered agent.

(e)  If a corporation's period of duration specified in its articles of incorporation has expired, the corporation continues its corporate existence but may not carry on any business except that necessary to wind up and liquidate its business and affairs under section 414-385 and notify claimants under sections 414-386 and 414-387.

(f)  The corporation, at any time within two years of the expiration of its period of duration, may amend its articles of incorporation to extend its period of duration, and upon the amendment, the corporation may resume carrying on its business as if the expiration had never occurred; provided that if the name of the corporation, or a name substantially identical is registered or reserved by another entity, or if that name or a name substantially identical is registered as a trade name, trademark, or service mark, the extension of its period of duration shall be allowed only upon the registration of a new name by the corporation pursuant to the amendment provisions of this chapter. [L 2000, c 244, pt of §1; am L 2002, c 130, §29; am L 2003, c 124, §9; am L 2006, c 184, §7; am L 2008, c 54, §2; am L 2009, c 23, §1]



§414-403 - Reinstatement following administrative dissolution.

§414-403  Reinstatement following administrative dissolution.  (a)  A corporation administratively dissolved under section 414-402 may apply to the department director for reinstatement within two years after the effective date of dissolution.  The application shall:

(1)  Recite the name of the corporation and the effective date of its administrative dissolution;

(2)  Contain all reports due and unfiled;

(3)  Contain the payment of all delinquent fees and penalties; and

(4)  Contain a certificate from the department of taxation indicating that all taxes owed by the corporation have been paid, a payment arrangement has been entered into, or the unpaid tax liabilities are being contested in an administrative or judicial appeal with the department of taxation.

(b)  Within the applicable reinstatement period, should the name of the corporation, or a name substantially identical thereto be registered or reserved by another corporation, partnership, limited partnership, limited liability company, or limited liability partnership, or should the name or a name substantially identical thereto be registered as a trade name, trademark, or service mark, then reinstatement shall be allowed only upon the registration of a new name by the administratively dissolved corporation pursuant to the amendment provisions of this chapter.

(c)  When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution and the corporation resumes carrying on its business as if the administrative dissolution had never occurred. [L 2000, c 244, pt of §1; am L 2001, c 129, §42; am L 2006, c 235, §3; am L 2009, c 23, §2]



§414-404 - Appeal from denial of reinstatement.

§414-404  Appeal from denial of reinstatement.  (a)  If the department director denies a corporation's application for reinstatement following administrative dissolution, the department director shall mail a written notice to the corporation or its designated representative that explains the reason or reasons for denial.

(b)  The corporation may appeal the denial of reinstatement to the circuit court within thirty days after the notice of denial is mailed.  The corporation may appeal by petitioning the court to set aside the dissolution and attaching to the petition copies of the department director's certificate of dissolution, the corporation's application for reinstatement, and the department director's notice of denial.

(c)  The court may summarily order the department director to reinstate the dissolved corporation or may take other action the court considers appropriate.

(d)  The court's final decision may be appealed as in other civil proceedings. [L 2000, c 244, pt of §1; am L 2003, c 124, §10]



§414-411 - Grounds for judicial dissolution.

C.  Judicial Dissolution

[§414-411]  Grounds for judicial dissolution.  The circuit court may dissolve a corporation:

(1)  In a proceeding by the attorney general if it is established that:

(A)  The corporation obtained its articles of incorporation through fraud; or

(B)  The corporation has continued to exceed or abuse the authority conferred upon it by law;

(2)  In a proceeding by a shareholder if it is established that:

(A)  The directors are deadlocked in the management of the corporate affairs, the shareholders are unable to break the deadlock, and irreparable injury to the corporation is threatened or being suffered, or the business and affairs of the corporation can no longer be conducted to the advantage of the shareholders generally, because of the deadlock;

(B)  The directors or those in control of the corporation have acted, are acting, or will act in a manner that is illegal, oppressive, or fraudulent;

(C)  The shareholders are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired; or

(D)  The corporate assets are being misapplied or wasted;

(3)  In a proceeding by a creditor if it is established that:

(A)  The creditor's claim has been reduced to judgment, the execution on the judgment returned unsatisfied, and the corporation is insolvent; or

(B)  The corporation has admitted in writing that the creditor's claim is due and owing and the corporation is insolvent; or

(4)  In a proceeding by the corporation to have its voluntary dissolution continued under court supervision. [L 2000, c 244, pt of §1]



§414-412 - Procedure for judicial dissolution.

§414-412  Procedure for judicial dissolution.  [Subsection effective until June 30, 2010.  For subsection effective July 1, 2010, see below.]  (a)  Venue for a proceeding by the attorney general to dissolve a corporation lies in circuit court.  Venue for a proceeding brought by any other party named in section 414-411 lies in the county where a corporation's principal office (or, if none in this State, its registered office) is or was last located.

(a)  [Subsection effective July 1, 2010.  For subsection effective until June 30, 2010, see above.]  Venue for a proceeding by the attorney general to dissolve a corporation lies in circuit court.  Venue for a proceeding brought by any other party named in section 414-411 lies in the county where a corporation's principal office is or was located (or, if none in this State, in the city and county of Honolulu).

(b)  It is not necessary to make shareholders parties to a proceeding to dissolve a corporation unless relief is sought against them individually.

(c)  A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located, and carry on the business of the corporation until a full hearing can be held.

(d)  Within ten days after the commencement of a proceeding under section 414-411(2) to dissolve a corporation that has no shares listed on a national securities exchange or regularly traded in a market maintained by one or more members of a national or affiliated securities association, the corporation must send to all shareholders, other than the petitioner, a notice stating that the shareholders are entitled to avoid the dissolution of the corporation by electing to purchase the petitioner's shares under section 414-415 and accompanied by a copy of section 414-415. [L 2000, c 244, pt of §1; am L 2009, c 55, §11]



§414-413 - Receivership or custodianship.

[§414-413]  Receivership or custodianship.  (a)  A court in a judicial proceeding brought to dissolve a corporation may appoint one or more receivers to wind up and liquidate, or one or more custodians to manage, the business and affairs of the corporation.  The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian.  The court appointing a receiver or custodian has exclusive jurisdiction over the corporation and all of its property wherever located.

(b)  The court may appoint an individual or a domestic or foreign corporation (authorized to transact business in this State) as a receiver or custodian.  The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

(c)  The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended from time to time.  Among other powers:

(1)  The receiver:

(A)  May dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court; and

(B)  May sue and defend in the receiver's own name as receiver of the corporation in all courts of this State; and

(2)  The custodian may exercise all of the powers of the corporation, through or in place of its board of directors, to the extent necessary to manage the affairs of the corporation in the best interests of its shareholders and creditors.

(d)  The court during a receivership may redesignate the receiver a custodian, and during a custodianship may redesignate the custodian a receiver, if doing so is in the best interests of the corporation, its shareholders, and creditors.

(e)  The court from time to time during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and the receiver's or custodian's counsel from the assets of the corporation or proceeds from the sale of the assets. [L 2000, c 244, pt of §1]



§414-414 - Decree of dissolution.

[§414-414]  Decree of dissolution.  (a)  If after a hearing the court determines that one or more grounds for judicial dissolution described in section 414-411 exist, it may enter a decree dissolving the corporation and specifying the effective date of the dissolution, and the clerk of the court shall deliver a certified copy of the decree to the department director, who shall file it.

(b)  After entering the decree of dissolution, the court shall direct the winding up and liquidation of the corporation's business and affairs in accordance with section 414-385 and the notification of claimants in accordance with sections 414-386 and 414-387. [L 2000, c 244, pt of §1]



§414-415 - Election to purchase in lieu of dissolution.

§414-415  Election to purchase in lieu of dissolution.  (a)  In a proceeding under section 414-411(2) to dissolve a corporation that has no shares listed on a national securities exchange or regularly traded in a market maintained by one or more members of a national or affiliated securities association, the corporation may elect or, if it fails to elect, one or more shareholders may elect to purchase all shares owned by the petitioning shareholder at the fair value of the shares.  An election pursuant to this section shall be irrevocable unless the court determines that it is equitable to set aside or modify the election.

(b)  An election to purchase pursuant to this section may be filed with the court at any time within ninety days after the filing of the petition under section 414-411(2) or at such later time as the court in its discretion may allow.  If the election to purchase is filed by one or more shareholders, the corporation, within ten days thereafter, shall give written notice to all shareholders, other than the petitioning shareholder.  The notice shall state the name and number of shares owned by the petitioning shareholder and the name and number of shares owned by each electing shareholder and shall advise the recipients of their right to join in the election to purchase shares in accordance with this section.  Shareholders who wish to participate shall file notice of their intention to join in the purchase no later than thirty days after the effective date of the notice to them.  All shareholders who have filed an election or notice of their intention to participate in the election to purchase thereby become parties to the proceeding and shall participate in the purchase in proportion to their ownership of shares as of the date the first election was filed, unless they otherwise agree or the court otherwise directs.  After an election has been filed by the corporation or one or more shareholders, the proceeding under section 414-411(2) may not be discontinued or settled, nor may the petitioning shareholder sell or otherwise dispose of the shareholder's shares, unless the court determines that it would be equitable to the corporation and the shareholders, other than the petitioning shareholder, to permit the discontinuance, settlement, sale, or other disposition.

(c)  If, within sixty days of the filing of the first election, the parties reach agreement as to the fair value and terms of purchase of the petitioning shareholder's shares, the court shall enter an order directing the purchase of the petitioning shareholder's shares upon the terms and conditions agreed to by the parties.

(d)  If the parties are unable to reach an agreement as provided for in subsection (c), the court, upon application of any party, shall stay the section 414-411(2) proceedings and determine the fair value of the petitioning shareholder's shares as of the day before the date on which the petition under section 414-411(2) was filed or as of any other date the court deems appropriate under the circumstances.

(e)  Upon determining the fair value of the shares, the court shall enter an order directing the purchase upon the terms and conditions that the court deems appropriate, which may include payment of the purchase price in installments, where necessary in the interests of equity, provision for security to assure payment of the purchase price and any additional costs, fees, and expenses as may have been awarded, and, if the shares are to be purchased by shareholders, the allocation of shares among them.  In allocating the petitioning shareholder's shares among holders of different classes of shares, the court shall attempt to preserve the existing distribution of voting rights among holders of different classes insofar as practicable and may direct that holders of a specific class or classes shall not participate in the purchase.  Interest may be allowed at the rate and from the date determined by the court to be equitable, but if the court finds that the refusal of the petitioning shareholder to accept an offer of payment was arbitrary or otherwise not in good faith, no interest shall be allowed.  If the court finds that the petitioning shareholder had probable grounds for relief under section 414-411(2)(B) or (D), it may award to the petitioning shareholder reasonable fees and expenses of counsel and of any experts employed by the petitioning shareholder.

(f)  Upon entry of an order under subsection (c) or (e), the court shall dismiss the petition to dissolve the corporation under section 414-411, and the petitioning shareholder shall no longer have any rights or status as a shareholder of the corporation, except the right to receive the amounts awarded to the petitioning shareholder by the order of the court that shall be enforceable in the same manner as any other judgment.

(g)  The purchase ordered pursuant to subsection (e), shall be made within ten days after the date the order becomes final unless before that time the corporation files with the court a notice of its intention to adopt articles of dissolution pursuant to sections 414-382 and 414-383, which articles shall then be adopted and filed within fifty days thereafter.  Upon filing of the articles of dissolution, the corporation shall be dissolved in accordance with sections 414-385 to 414-387, and the order entered pursuant to subsection (e) shall no longer be of any force or effect, except that the court may award the petitioning shareholder reasonable fees and expenses in accordance with the provisions of the last sentence of subsection (e) and the petitioning shareholder may continue to pursue any claims previously asserted on behalf of the corporation.

(h)  Any payment by the corporation pursuant to an order under subsection (c) or (e), other than an award of fees and expenses pursuant to subsection (e), is subject to section 414-111. [L 2000, c 244, pt of §1; am L 2001, c 129, §43]



§414-421 - Deposit with director of finance.

D.  Miscellaneous

[§414-421]  Deposit with director of finance.  Assets of a dissolved corporation that should be transferred to a creditor, claimant, or shareholder of the corporation who cannot be found or who is not competent to receive them shall be reduced to cash and deposited with the director of finance for disposition in accordance with chapter 523A. [L 2000, c 244, pt of §1]



§414-422 - Trustees or receivers for dissolved corporations; appointment; powers; duties.

§414-422  Trustees or receivers for dissolved corporations; appointment; powers; duties.  (a)  When any corporation organized and authorized to issue shares under the laws of this State shall be or shall have been dissolved or shall cease or shall have ceased to exist, the circuit court, upon application of any creditor, stockholder, or director of the corporation, or any other person who shows good cause therefor, and upon a finding that the persons responsible for settling the unfinished business and winding up the affairs of the corporation either are not diligently pursuing such obligations, or cannot be found or otherwise are not available, may either appoint one or more of the directors of the corporation to be trustees or appoint one or more persons to be receivers of and for the corporation, to do all acts that are necessary for the final settlement of the unfinished business of the corporation.  The powers of the trustees or receivers shall be effective for the time period determined by the circuit court.

(b)  The relief provided in this section shall be in addition to, and shall not limit or diminish, any remedies otherwise available under the common law or other state or federal statutes or rules.  In the event of a conflict between this section and any common law, statute, or rule on the subject, the more beneficial provisions favoring the applicant shall prevail. [L 2002, c 130, §1; am L 2003, c 124, §11; am L 2004, c 121, §14]



§414-431 - Authority to transact business required.

PART XVI.  FOREIGN CORPORATIONS

A.  Certificate of Authority

[§414-431]  Authority to transact business required.  (a)  A foreign corporation may not transact business in this State until it obtains a certificate of authority from the department director.

(b)  The following activities, among others, do not constitute transacting business within the meaning of subsection (a):

(1)  Maintaining, defending, or settling any proceeding;

(2)  Holding meetings of the board of directors or shareholders or carrying on other activities concerning internal corporate affairs;

(3)  Maintaining bank accounts;

(4)  Maintaining offices or agencies for the transfer, exchange, and registration of the corporation's own securities or maintaining trustees or depositories with respect to those securities;

(5)  Selling through independent contractors;

(6)  Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this State before they become contracts;

(7)  Creating as borrower or lender, or acquiring, as borrower or lender, indebtedness, mortgages, and security interests in real or personal property;

(8)  Securing or collecting debts or enforcing mortgages and security interests in property securing the debts;

(9)  Owning, without more, real or personal property;

(10)  Conducting an isolated transaction that is completed within thirty days and that is not one in the course of repeated transactions of a like nature; and

(11)  Transacting business in interstate commerce.

(c)  The list of activities in subsection (b) is not exhaustive. [L 2000, c 244, pt of §1]



§414-432 - Consequences of transacting business without authority.

[§414-432]  Consequences of transacting business without authority.  (a)  A foreign corporation transacting business in this State without a certificate of authority may not maintain a proceeding in any court in this State until it obtains a certificate of authority.

(b)  The successor to a foreign corporation that transacted business in this State without a certificate of authority and the assignee of a cause of action arising out of that business may not maintain a proceeding based on that cause of action in any court in this State until the foreign corporation or its successor obtains a certificate of authority.

(c)  A court may stay a proceeding commenced by a foreign corporation, its successor, or assignee until it determines whether the foreign corporation or its successor requires a certificate of authority.  If it so determines, the court may further stay the proceeding until the foreign corporation or its successor obtains the certificate.

(d)  A foreign corporation that transacts business in this State without a certificate of authority shall be liable to this State, for the years or parts thereof during which it transacted business in this State without a certificate of authority, in an amount equal to all fees that would have been imposed by this chapter upon the corporation had it duly applied for and received a certificate of authority to transact business in this State as required by this chapter and thereafter filed all reports required by this chapter, plus all penalties imposed by this chapter for failure to pay the fees.

The attorney general shall bring proceedings to recover all amounts due this State under this section.

(e)  Notwithstanding subsections (a) and (b), the failure of a foreign corporation to obtain a certificate of authority does not impair the validity of its corporate acts or prevent it from defending any proceeding in this State. [L 2000, c 244, pt of §1]



§414-433 - Application for certificate of authority.

§414-433  Application for certificate of authority.  (a)  [Subsection effective until June 30, 2010.  For subsection effective July 1, 2010, see below.]  A foreign corporation may apply for a certificate of authority to transact business in this State by delivering an application to the department director for filing.  The application shall set forth:

(1)  The name of the foreign corporation or, if its name is unavailable for use in this State, a corporate name that satisfies the requirements of section 414-436;

(2)  The name of the state or country under whose law it is incorporated;

(3)  Its date of incorporation;

(4)  The mailing address of the corporation's principal office, the street address of its registered office in this State, and the name of its registered agent at its registered office in this State; and

(5)  The names and usual business addresses of its current directors and officers.

(a)  [Subsection effective July 1, 2010.  For subsection effective until June 30, 2010, see above.]  A foreign corporation may apply for a certificate of authority to transact business in this State by delivering an application to the department director for filing.  The application shall set forth:

(1)  The name of the foreign corporation or, if its name is unavailable for use in this State, a corporate name that satisfies the requirements of section 414-436;

(2)  The name of the state or country under whose law it is incorporated;

(3)  Its date of incorporation;

(4)  The mailing address of the corporation's principal office and the information required by section 425R-4(a); and

(5)  The names and usual business addresses of its current directors and officers.

(b)  The foreign corporation shall deliver with the completed application a certificate of good standing or other similar record duly authenticated by the secretary of state or other official having custody of corporate records in the state or country under whose law it is incorporated; provided that the certificate shall be dated not earlier than sixty days prior to the filing of the application.  If the certificate is in a foreign language, a translation attested to under oath by the translator shall accompany the certificate. [L 2000, c 244, pt of §1; am L 2001, c 129, §44; am L 2002, c 130, §30; am L 2003, c 124, §12; am L 2006, c 235, §4; am L 2008, c 54, §3; am L 2009, c 55, §12]



§414-434 - Change of name by foreign corporation.

§414-434  Change of name by foreign corporation.  (a)  Whenever the name of a foreign corporation authorized to transact business in this State is changed by the amendment of its articles of incorporation, the foreign corporation, within sixty days after the amendment becomes effective, shall deliver to the department director a certificate evidencing the name change, duly authenticated by the proper officer of the state or country under the laws of which it is incorporated. If the certificate is in a foreign language, a translation under oath of the translator shall accompany the certificate.

(b)  Whenever a foreign corporation that is authorized to transact business in this State shall change its name to one under which a certificate of authority would not be granted to it on application therefor, the foreign corporation shall not thereafter transact any business in this State until it has changed its name to a name that is available to it under the laws of this State or has otherwise complied with this chapter.

(c)  If a foreign corporation is unable to change its name to a name that is available to it under the laws of this State, it may deliver to the department director a copy of a certificate of registration of a trade name and thereafter shall become authorized to transact business in the State under that name. [L 2000, c 244, pt of §1; am L 2001, c 129, §45]



§414-435 - Effect of certificate of authority.

[§414-435]  Effect of certificate of authority.  (a)  A certificate of authority authorizes the foreign corporation to which it is issued to transact business in this State subject to the right of this State to revoke the certificate as provided in this chapter.

(b)  A foreign corporation with a valid certificate of authority has the same but no greater rights and has the same but no greater privileges as, and except as otherwise provided by this chapter is subject to the same duties, restrictions, penalties, and liabilities now or later imposed on, a domestic corporation of like character.

(c)  This chapter does not authorize this State to regulate the organization or internal affairs of a foreign corporation authorized to transact business in this State. [L 2000, c 244, pt of §1]



§414-436 - Corporate name of foreign corporation.

§414-436  Corporate name of foreign corporation.  (a)  If the corporate name of a foreign corporation does not satisfy the requirements of section 414-51(b), (c), and (d), the foreign corporation to obtain or maintain a certificate of authority to transact business in this State may use a fictitious name to transact business in this State if its real name is unavailable and it delivers to the department director for filing a copy of a certificate of registration of a trade name by the foreign corporation under which the foreign corporation will transact business in this State.

(b)  Except as authorized by subsections (c) and (d), the corporate name (including a fictitious name) of a foreign corporation may not be the same as, or substantially identical to:

(1)  The name of any domestic corporation, partnership, limited partnership, limited liability company, or limited liability partnership existing or registered under the laws of this State, or any foreign corporation, partnership, limited partnership, limited liability company, or limited liability partnership authorized to transact business in this State;

(2)  A name the exclusive right to which is, at the time, reserved in this State;

(3)  The fictitious name of another foreign corporation authorized to transact business in this State; and

(4)  Any trade name, trademark, or service mark registered in this State.

(c)  A foreign corporation may apply to the department director for authorization to use in this State the name of another corporation (incorporated or authorized to transact business in this State) that is substantially identical based upon the department director's records to the name applied for.  The department director shall authorize use of the name applied for if:

(1)  The other entity or holder of a reserved or registered name consents to the use in writing and one or more words are added to the other entity's name to make the name distinguishable from the name of the applicant; or

(2)  The applicant delivers to the department director a certified copy of a final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this State.

(d)  A foreign corporation may use in this State the name (including the fictitious name) of another domestic or foreign corporation that is used in this State if the other corporation is incorporated or authorized to transact business in this State and the foreign corporation:

(1)  Has merged with the other corporation;

(2)  Has been formed by reorganization of the other corporation; or

(3)  Has acquired all or substantially all of the assets, including the corporate name, of the other corporation. [L 2000, c 244, pt of §1; am L 2001, c 129, §46; am L 2006, c 184, §8]



§414-437 - Registered office and registered agent of foreign corporation.

§414-437  Registered office and registered agent of foreign corporation.  [Section effective until June 30, 2010.  For section effective July 1, 2010, see below.]  Each foreign corporation authorized to transact business in this State must continuously maintain in this State:

(1)  A registered office that may be the same as any of its places of business; and

(2)  A registered agent, who may be:

(A)  An individual who resides in this State and whose business office is identical with the registered office;

(B)  A domestic entity authorized to transact business in this State whose business office is identical with the registered office; or

(C)  A foreign entity authorized to transact business in this State whose business office is identical with the registered office. [L 2000, c 244, pt of §1; am L 2003, c 124, §13]

§414-437  Registered agent of foreign corporation.  [Section effective July 1, 2010.  For section effective until June 30, 2010, see above.]  Each foreign corporation authorized to transact business in this State must continuously maintain in this State a registered agent, who may be:

(1)  An individual who resides in this State;

(2)  A domestic entity authorized to transact business in this State; or

(3)  A foreign entity authorized to transact business in this State. [L 2000, c 244, pt of §1; am L 2003, c 124, §13; am L 2009, c 55, §13]



§414-438 - Change of registered office or registered agent of foreign corporation.

§414-438  Change of registered office or registered agent of foreign corporation.  [Section effective until June 30, 2010.  For section effective July 1, 2010, see below.]   (a)  A foreign corporation authorized to transact business in this State may change its registered office or its registered agent by delivering to the department director for filing a statement of change that sets forth:

(1)  Its name;

(2)  The street address of its current registered office, the name of its current registered agent at its registered office, and any changes required to keep the information current; and

(3)  That after the change or changes are made, the street addresses of its registered office and the business office of its registered agent shall be identical.

(b)  If a registered agent changes the street address of the agent's business office, the agent may change the street address of the registered office of any foreign corporation for which the agent is the registered agent by notifying the corporation in writing of the change and signing (either manually or in facsimile) and delivering to the department director for filing a statement of change that complies with the requirements of subsection (a) and recites that the corporation has been notified of the change. [L 2000, c 244, pt of §1; am L 2002, c 130, §31]

§414-438  Change of registered agent of foreign corporation.  [Section effective July 1, 2010.  For section effective until June 30, 2010, see above.]  (a)  A foreign corporation authorized to transact business in this State may change its registered agent by complying with the requirements of section 425R-7.

(b)  If a registered agent changes its name, its address, or its type or jurisdiction of organization, the agent shall comply with the requirements of section 425R-8 or 425R-9, whichever is applicable. [L 2000, c 244, pt of §1; am L 2002, c 130, §31; am L 2009, c 55, §14]



§414-439 - Resignation of registered agent of foreign corporation.

§414-439  Resignation of registered agent of foreign corporation.  [Section effective until June 30, 2010.  For section effective July 1, 2010, see below.]  (a)  The registered agent of a foreign corporation may resign from the registered agent's appointment by signing and delivering to the department director for filing a statement of resignation.  The statement of resignation may include a statement that the registered office is also discontinued.

(b)  The registered agent shall attach the filing receipt to a copy of the statement of resignation and mail the copy and receipt to the registered office if not discontinued.  The registered agent shall mail a second copy to the foreign corporation at its principal office address shown in its most recent annual report.

(c)  The appointment of the agent is terminated, and the registered office discontinued if so provided, on the thirty-first day after the date on which the statement was filed. [L 2000, c 244, pt of §1; am L 2001, c 129, §47; am L 2002, c 130, §32]

§414-439  Resignation of registered agent of foreign corporation.  [Section effective July 1, 2010.  For section effective until June 30, 2010, see above.]  The registered agent of a foreign corporation may resign from the registered agent's appointment by complying with the requirements of section 425R-10. [L 2000, c 244, pt of §1; am L 2001, c 129, §47; am L 2002, c 130, §32; am L 2009, c 55, §15]



§414-440 - Service on foreign corporation.

§414-440  Service on foreign corporation.  (a)  Service of any notice or process authorized by law that is issued against any foreign corporation by any court, judicial or administrative officer, or board, may be made in the manner provided by law upon any registered agent, officer, or director of the foreign corporation who is found within the jurisdiction of the court, officer, or board; or if any registered agent, officer, or director cannot be found, upon the manager or superintendent of the foreign corporation or any person who is found in charge of the property, business, or office of the foreign corporation within the jurisdiction.

(b)  If no officer, director, manager, superintendent, or other person in charge of the property, business, or office of the foreign corporation can be found within the State, and if the foreign corporation has not filed with the department director pursuant to this chapter the name of a registered agent upon whom legal notice and process from the courts of the State may be served, and likewise if the person named is not found within the State, service may be made upon the foreign corporation by registered or certified mail, return receipt requested, addressed to the secretary of the foreign corporation at its principal office shown in its application for a certificate of authority or in its most recent annual report.

(c)  Service using registered or certified mail is perfected at the earliest of:

(1)  The date the foreign corporation receives the mail;

(2)  The date shown on the return receipt, if signed on behalf of the foreign corporation; or

(3)  Five days after its deposit in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed.

(d)  Nothing contained herein shall limit or affect the right to serve any process, notice, or demand required or permitted by law to be served upon a foreign corporation in any other manner permitted by law. [L 2000, c 244, pt of §1; am L 2003, c 124, §14]



§414-441 - Application to corporations heretofore authorized to transact business in this State.

[§414-441]  Application to corporations heretofore authorized to transact business in this State.  Foreign corporations that are duly authorized to transact business in this State on July 1, 2001, for a purpose or purposes for which a corporation might secure the authority under this chapter, shall be entitled to all of the rights and privileges applicable to foreign corporations procuring certificates of authority to transact business in this State under this chapter, and from July 1, 2001 the corporations shall be subject to all of the limitations, restrictions, liabilities, and duties prescribed herein for foreign corporations procuring certificates of authority to transact business in this State under this chapter. [L 2000, c 244, pt of §1]

Revision Note

"On July 1, 2001," substituted for "at the time this chapter takes effect" and "July 1, 2001" substituted for "the time this chapter takes effect".



§414-451 - Withdrawal of foreign corporation.

B.  Withdrawal

§414-451  Withdrawal of foreign corporation.  (a)  A foreign corporation authorized to transact business in this State may not withdraw from this State until it obtains a certificate of withdrawal from the department director.

(b)  A foreign corporation authorized to transact business in this State may apply for a certificate of withdrawal by delivering an application to the department director for filing.  The application shall set forth:

(1)  The name of the foreign corporation and the name of the state or country under whose law it is incorporated;

(2)  That it is not transacting business in this State and that it surrenders its authority to transact business in this State;

(3)  That it revokes the authority of its registered agent to accept service on its behalf and consents that service of process in any action or proceeding based upon any cause of action arising in this State during the time the corporation was authorized to transact business in this State may thereafter be made on such corporation by service thereof on the department director; and

(4)  A mailing address to which the department director may mail a copy of any process served on the department director under paragraph (3).

(c)  After the withdrawal of the corporation is effective, service of process on the department director under this section is service on the foreign corporation.  Upon receipt of process, the department director shall mail a copy of the process to the foreign corporation at the mailing address set forth under subsection (b).

(d)  After the filing of the application of withdrawal, the department director shall issue a certificate of withdrawal that shall be effective as of the date of the filing of the application of withdrawal, and the authority of the foreign corporation to transact business in this State shall cease. [L 2000, c 244, pt of §1; am L 2002, c 130, §33; am L 2003, c 124, §15]



§414-461 - Grounds for revocation.

C.  Revocation of Certificate of Authority

§414-461  Grounds for revocation.  The department director may commence a proceeding under section 414-462 to revoke the certificate of authority of a foreign corporation authorized to transact business in this State if:

(1)  The corporation fails to:

(A)  Pay any fees prescribed by law;

(B)  File its annual report for a period of two years;

(C)  Appoint and maintain an agent for service of process as required; or

(D)  File a statement of a change in the name or business address of the agent as required; or

(2)  A misrepresentation has been made of any material matter in any application, report, affidavit, or other record or document submitted by the corporation. [L 2000, c 244, pt of §1; am L 2001, c 129, §48; am L 2002, c 130, §34; am L 2003, c 124, §16]



§414-462 - Procedure for and effect of revocation.

§414-462  Procedure for and effect of revocation.  (a)  If the department director determines that one or more grounds exist under section 414-461 for revocation of a certificate of authority, the department director shall give written notice of the department director's determination by mailing the notice to the foreign corporation at its last known address appearing in the records of the department director.

(b)  If the foreign corporation does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the department director that each ground determined by the department director does not exist within sixty days after the date of mailing of the department director's written notice, the department director may revoke the foreign corporation's certificate of authority by signing a certificate of revocation that recites the ground or grounds for revocation and its effective date.

(c)  Upon revoking any certificate of authority, the department director shall issue a certificate of revocation that shall be filed in the department director's office, and the authority of a foreign corporation to transact business in this State shall immediately cease thereafter.

(d)  Revocation of a foreign corporation's certificate of authority does not terminate the authority of the registered agent of the corporation. [L 2000, c 244, pt of §1; am L 2001, c 129, §49; am L 2003, c 124, §17]



§414-463 - Appeal from revocation.

[§414-463]  Appeal from revocation.  (a)  A foreign corporation may appeal the department director's revocation of its certificate of authority to the circuit court within thirty days after the certificate of revocation is signed.  The foreign corporation appeals by petitioning the court to set aside the revocation and attaching to the petition copies of its certificate of authority and the department director's certificate of revocation.

(b)  The court may summarily order the department director to reinstate the certificate of authority or may take any other action the court considers appropriate.

(c)  The court's final decision may be appealed as in other civil proceedings. [L 2000, c 244, pt of §1]



§414-470 - Books and records.

PART XVII.  RECORDS AND REPORTS

A.  Records

§414-470  Books and records.  (a)  Each corporation shall keep accurate and complete books and records of account and shall keep and maintain at its principal office, or other place as its board of directors may order, minutes of the proceedings of its shareholders and board of directors.  The books and records of account shall include accounts of the corporation's assets, liabilities, receipts, disbursements, gains, and losses.  The minutes of the proceedings of the shareholders and board of directors of the corporation shall show, as to each meeting of the shareholders or the board of directors, the time and place, if any, thereof, whether regular or special, whether notice thereof was given, and if so in what manner, the names of those present at directors' meetings, the number of shares present or represented at shareholders' meetings, and the proceedings at each meeting.  Any of the books and records described in this subsection may be kept on, or by means of, or be in the form of, any information storage device or method; provided that the books and records can be converted into clearly legible paper form within a reasonable time.  Upon the request of any person entitled to inspect the books and records pursuant to any provision of this chapter, a corporation, at its own expense, shall convert the requested stored books and records.  When books and records are kept pursuant to this subsection, a clearly legible paper form produced from or by means of the information storage device or method shall be admissible as evidence, and accepted for all other purposes, to the same extent as an original paper record of the same information would have been; provided that the paper form accurately portrays the record.

(b)  In every corporation incorporated under this chapter, the board of directors of the corporation shall cause a book to be kept for registering the names of all persons who are or shall become shareholders of the corporation, showing the number of shares of stock held by them respectively, and the time when they respectively became the owner of the shares.  The book shall be open at all reasonable times for the inspection of the shareholders.  The secretary or the person having the charge thereof shall give a certified transcript of anything therein contained to any shareholder applying therefor; provided that the shareholder pays a reasonable charge for the preparation of the certified transcript.  The transcript shall be legal evidence of the facts therein set forth in any suit by or against the corporation. [L 2000, c 244, pt of §1; am L 2002, c 130, §35]



§414-472 - Annual report.

B.  Reports

§414-472  Annual report.  (a)  [Subsection effective until June 30, 2010.  For subsection effective July 1, 2010, see below.]  Each domestic corporation, and each foreign corporation authorized to transact business in this State, shall deliver to the department director for filing an annual report that sets forth:

(1)  The name of the corporation and the state or country under whose law it is incorporated;

(2)  The mailing address of its principal office, the address of its registered office in this State, and the name of its registered agent at its registered office in this State;

(3)  The names and business addresses of its directors and officers; and

(4)  A brief description of the nature of its business.

Domestic corporations shall also provide the total number of authorized shares, itemized by class and series, if any, within each class, and the total number of issued and outstanding shares, itemized by class and series, if any, within each class.

(a)  [Subsection effective July 1, 2010.  For subsection effective until June 30, 2010, see above.]  Each domestic corporation, and each foreign corporation authorized to transact business in this State, shall deliver to the department director for filing an annual report that sets forth:

(1)  The name of the corporation and the state or country under whose law it is incorporated;

(2)  The mailing address of its principal office and the information required by section 425R-4(a);

(3)  The names and business addresses of its directors and officers; and

(4)  A brief description of the nature of its business.

Domestic corporations shall also provide the total number of authorized shares, itemized by class and series, if any, within each class, and the total number of issued and outstanding shares, itemized by class and series, if any, within each class.

(b)  The annual report shall be filed within the time periods prescribed in subsections (c) and (d).

(c)  Notwithstanding any of the provisions of this chapter to the contrary, annual reports reflecting the period from January 1, 2002, through December 31, 2002, that would otherwise be required, may be voluntarily filed with the department director if the annual report complies with the requirements of this section.

(d)  Effective January 1, 2003, for a domestic or foreign corporation whose date of incorporation or registration in this State falls between:

(1)  January 1 and March 31, an annual report shall be filed on or before March 31 of each year and shall reflect the state of the corporation's affairs as of January 1 of the year when filed;

(2)  April 1 and June 30, an annual report shall be filed on or before June 30 of each year and shall reflect the state of the corporation's affairs as of April 1 of the year when filed;

(3)  July 1 and September 30, an annual report shall be filed on or before September 30 of each year and shall reflect the state of the corporation's affairs as of July 1 of the year when filed; and

(4)  October 1 and December 31, an annual report shall be filed on or before December 31 of each year and shall reflect the state of the corporation's affairs as of October 1 of the year when filed;

provided that if a domestic or foreign corporation is incorporated or registered in the same year in which the annual report is due, the domestic or foreign corporation shall not be required to file an annual report for that year.  Thereafter, the domestic or foreign corporation shall comply with the requirements of this section.

(e)  If an annual report does not contain the information required by this section, the department director shall promptly notify the reporting domestic or foreign corporation in writing and return the report to it for correction.  If the report is corrected to contain the information required by this section and delivered to the department director within thirty days after the effective date of notice, it is deemed to be timely filed. [L 2000, c 244, pt of §1; am L 2001, c 129, §50; am L 2002, c 130, §36; am L 2003, c 124, §18; am L 2009, c 55, §16]



§414-473 - Penalties imposed upon corporations.

[§414-473]  Penalties imposed upon corporations.  Each corporation, domestic or foreign, that fails or refuses to file its annual report for any year within the time prescribed by this part shall be subject to a forfeiture of an amount to be determined by the department director not exceeding $100 for every violation, neglect, or failure, to be recovered by action brought in the name of the State by the department director.  A continuance of a failure to file the required report shall be a separate offense for each thirty days of the continuance.  The department director, for good cause shown, may reduce or waive the penalty imposed by this section. [L 2000, c 244, pt of §1]



§414-481 - Application to existing domestic corporations.

PART XVIII.  TRANSITION PROVISIONS

[§414-481]  Application to existing domestic corporations.  This chapter applies to all domestic corporations in existence on July 1, 2001 that were incorporated under any general statute of this State providing for incorporation of corporations for profit if the power to amend or repeal the statute under which the corporation was incorporated was reserved. [L 2000, c 244, pt of §1]

Revision Note

"July 1, 2001" substituted for "its effective date".



§414-482 - Application to qualified foreign corporations.

[§414-482]  Application to qualified foreign corporations.  A foreign corporation authorized to transact business in this State on July 1, 2001 is subject to this chapter but is not required to obtain a new certificate of authority to transact business under this chapter. [L 2000, c 244, pt of §1]

Revision Note

"July 1, 2001" substituted for "the effective date of this chapter".



§414-483 - Savings provision.

[§414-483]  Savings provision.  (a)  Except as provided in subsection (b), the repeal of a statute by this chapter does not affect:

(1)  The operation of the statute or any action taken under it before its repeal;

(2)  Any ratification, right, remedy, privilege, obligation, or liability acquired, accrued, or incurred under the statute before its repeal;

(3)  Any violation of the statute, or any penalty, forfeiture, or punishment incurred because of the violation, before its repeal;

(4)  Any proceeding, reorganization, or dissolution commenced under the statute before its repeal, and the proceeding, reorganization, or dissolution may be completed in accordance with the statute as if it had not been repealed.

(b)  If a penalty or punishment imposed for violation of a statute repealed by this chapter is reduced by this chapter, the penalty or punishment if not already imposed shall be imposed in accordance with this chapter.

(c)  Nothing in this chapter shall affect the validity of any action taken by any corporation, or shall impair or affect the validity of any provision of the articles of incorporation or bylaws adopted by any corporation, prior to July 1, 2001. [L 2000, c 244, pt of §1]

Revision Note

"July 1, 2001" substituted for "the effective date of this chapter".



§414-484 - Severability.

§414-484  Severability.  If any provision of this chapter or its application to any person or circumstance is held invalid by a court of competent jurisdiction, the invalidity shall not affect other provisions or applications of this chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable. [L 2000, c 244, pt of §1; am L 2001, c 129, §51]






CHAPTER 414D - HAWAII NONPROFIT CORPORATIONS ACT

§414D-1 - Short title.

PART I.  GENERAL PROVISIONS

[§414D-1]  Short title.  This chapter shall be known and may be cited as the "Hawaii Nonprofit Corporations Act". [L 2001, c 105, pt of §1]



§414D-2 - Reservation of power to amend or repeal.

[§414D-2]  Reservation of power to amend or repeal.  The Hawaii legislature has power to amend or repeal all or part of this chapter at any time and all domestic and foreign corporations subject to this chapter are governed by the amendment or repeal. [L 2001, c 105, pt of §1]



§414D-3 - Filing requirements.

§414D-3  Filing requirements.  (a)  A document must satisfy the requirements of this section, and of any other section that adds to or varies these requirements, to be entitled to filing by the department director.

(b)  This chapter must require or permit filing of the document with the department director.

(c)  The document must contain the information required by this chapter.  It may contain other information as well.

(d)  The document must be typewritten or printed.

(e)  The document must be in the English language.  However, a corporate name need not be in English if written in English letters or Arabic or Roman numerals, and the certificate of good standing required of foreign corporations need not be in English if accompanied by an English translation under oath of the translator.

(f)  The document must be certified and executed:

(1)  By the presiding officer of the board of directors of a domestic or foreign corporation, by its president, or by another of its officers;

(2)  If directors have not been selected or the corporation has not been formed, by an incorporator; or

(3)  If the corporation is in the hands of a receiver, trustee, or other court-appointed fiduciary, by that fiduciary.

(g)  The person executing a document shall sign it and state beneath or opposite the signature the person's name and the capacity in which the person signs.  The document may but need not contain:

(1)  The corporate seal;

(2)  An attestation by the secretary or an assistant secretary; or

(3)  An acknowledgment, verification, or proof.

(h)  If the department director has prescribed a mandatory form for a document under section 414D-4, the document must be in or on the prescribed form.

(i)  The document shall be delivered to the office of the department director for filing and shall be accompanied by the correct filing fee and any penalty payment required under this chapter. [L 2001, c 105, pt of §1; am L 2003, c 124, §19]



§414D-4 - Forms.

[§414D-4]  Forms.  (a)  The department director may prescribe and furnish on request, forms for:

(1)  An application for a certificate of good standing;

(2)  A foreign corporation's application for a certificate of authority to transact business in this State;

(3)  A foreign corporation's application for a certificate of withdrawal; and

(4)  The annual report.

If the department director so requires, use of these forms is mandatory.

(b)  The department director may prescribe and furnish on request forms for other documents required or permitted to be filed by this chapter but their use is not mandatory. [L 2001, c 105, pt of §1]



§414D-5 - Filing, service, and copying fees.

§414D-5  Filing, service, and copying fees.  (a)  [Subsection effective until June 30, 2010.  For subsection effective July 1, 2010, see below.]  The following fees shall be paid to the department director upon the filing of corporate documents:

(1)  Articles of incorporation, $50;

(2)  Articles of amendment, $10;

(3)  Restated articles of incorporation, $10;

(4)  Articles of merger, $50;

(5)  Articles of conversion, $50;

(6)  Articles of dissolution, $10;

(7)  Annual report of nonprofit domestic or foreign corporation, $5;

(8)  Any other statement, report, certificate, application, or other corporate document, except an annual report, of a nonprofit domestic or foreign corporation, $10;

(9)  Application for a certificate of authority, $50;

(10)  Application for a certificate of withdrawal, $10;

(11)  Reservation of corporate name, $10;

(12)  Transfer of reservation of corporate name, $10;

(13)  Good standing certificate, $5;

(14)  Special handling fee for review of corporation documents, excluding articles of merger or conversion, $25;

(15)  Special handling fee for review of articles of conversion or merger, $75;

(16)  Special handling fee for certificates issued by the department, $10 per certificate;

(17)  Special handling fee for certification of documents, $10; and

(18)  Agent's statement of change of registered office, $10 for each affected domestic corporation or foreign corporation; provided that if more than two hundred simultaneous filings are made, the fee shall be reduced to $1 for each affected domestic corporation or foreign corporation.

(a)  [Subsection effective July 1, 2010.  For subsection effective until June 30, 2010, see above.]  The following fees shall be paid to the department director upon the filing of corporate documents:

(1)  Articles of incorporation, $50;

(2)  Articles of amendment, $10;

(3)  Restated articles of incorporation, $10;

(4)  Articles of merger, $50;

(5)  Articles of conversion, $50;

(6)  Articles of dissolution, $10;

(7)  Annual report of nonprofit domestic or foreign corporation, $5;

(8)  Any other statement, report, certificate, application, or other corporate document, except an annual report, of a nonprofit domestic or foreign corporation, $10;

(9)  Application for a certificate of authority, $50;

(10)  Application for a certificate of withdrawal, $10;

(11)  Reservation of corporate name, $10;

(12)  Transfer of reservation of corporate name, $10;

(13)  Good standing certificate, $5;

(14)  Special handling fee for review of corporation documents, excluding articles of merger or conversion, $25;

(15)  Special handling fee for review of articles of conversion or merger, $75;

(16)  Special handling fee for certificates issued by the department, $10 per certificate;

(17)  Special handling fee for certification of documents, $10; and

(18)  For filings relating to registered agents, the fees established by section 425R-2.

(b)  All special handling fees shall be credited to the compliance resolution fund established under section 26-9(o).

(c)  The department director shall adjust the fees assessed under this section, as necessary from time to time, through rules adopted pursuant to chapter 91. [L 2001, c 105, pt of §1; am L 2003, c 124, §20; am L 2004, c 116, §4 and c 117, §2; am L 2009, c 55, §17]



§414D-6 - Effective time and date of document.

§414D-6  Effective time and date of document.  (a)  Except as otherwise provided in subsection (b) and section 414D-7(c), a document is effective:

(1)  At the time of filing on the date it is filed, as evidenced by the department director's endorsement on the original document; or

(2)  At the time specified in the document as its effective time on the date it is filed.

(b)  Articles of dissolution, articles of conversion, and articles of merger may specify a delayed effective time and date, and if it does so the document becomes effective at the time and date specified.  If a delayed effective date but no time is specified, the document is effective at the close of business on that date.  A delayed effective date for a document may not be later than the thirtieth day after the date filed. [L 2001, c 105, pt of §1; am L 2003, c 124, §21]



§414D-7 - Correcting filed document.

[§414D-7]  Correcting filed document.  (a)  A domestic or foreign corporation may correct a document filed by the department director if the document:

(1)  Contains an incorrect statement; or

(2)  Was defectively executed, attested, sealed, verified, or acknowledged.

(b)  A document is corrected by:

(1)  Preparing articles of correction that:

(A)  Describe the document (including its filing date) or attach a copy of it to the articles;

(B)  Specify the incorrect statement and the reason it is incorrect or the manner in which the execution was defective; and

(C)  Correct the incorrect statement or defective execution; and

(2)  Delivering the articles of correction to the department director.

(c)  Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction.  As to those persons, articles of correction are effective when filed. [L 2001, c 105, pt of §1]



§414D-8 - Filing duty of the department director.

§414D-8  Filing duty of the department director.  (a)  If a document delivered to the office of the department director for filing satisfies the requirements of section 414D‑3, the department director shall file it.

(b)  The department director files a document by stamping or otherwise endorsing it with the date and the time of receipt.

(c)  If the department director refuses to file a document, the department director shall return it to the domestic or foreign corporation or its designated representative, together with a brief, written explanation of the reason or reasons for the refusal.

(d)  The department director's duty to file documents under this section is ministerial.  The department director's filing or refusal to file a document does not:

(1)  Affect the validity or invalidity of the document in whole or in part;

(2)  Relate to the correctness or incorrectness of information contained in the document; or

(3)  Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect. [L 2001, c 105, pt of §1; am L 2003, c 124, §22]



§414D-9 - Appeal from the department director's refusal to file document.

[§414D-9]  Appeal from the department director's refusal to file document.  (a)  If the department director refuses to file a document delivered for filing to the department director's office, the domestic or foreign corporation may within thirty days after the return of the document appeal the refusal to the circuit court.  The appeal shall be commenced by petitioning the court to compel filing the document and by attaching to the petition the document and the department director's explanation of the refusal to file.

(b)  The court may summarily order the department director to file the document or take other action the court considers appropriate.

(c)  The court's final decision may be appealed as in other civil proceedings. [L 2001, c 105, pt of §1]



§414D-10 - Evidentiary effect of copy of filed document.

[§414D-10]  Evidentiary effect of copy of filed document.  A certificate attached to a copy of a document bearing the department director's signature (which may be in facsimile) and the seal of the department is conclusive evidence that the original document is on file with the department director. [L 2001, c 105, pt of §1]



§414D-11 - Certificates and certified copies to be received in evidence.

§414D-11  Certificates and certified copies to be received in evidence.  All certificates issued by the department director pursuant to this chapter, and all copies of documents filed in the department director's office pursuant to this chapter when certified by the department director, shall be taken and received in all courts, public offices, and official bodies as prima facie evidence of the facts stated therein.  A certificate issued by the department director under the seal of the department of commerce and consumer affairs as to the existence or nonexistence of the facts relating to corporations, shall be taken and received in all courts, public offices, and official bodies as prima facie evidence of the existence or nonexistence of the facts stated therein. [L 2001, c 105, pt of §1; am L 2003, c 124, §23]



§414D-12 - Penalty for signing false document.

[§414D-12]  Penalty for signing false document.  (a)  A person commits an offense by signing a document the person knows is false in any material respect with intent that the document be delivered to the department director for filing.

(b)  An offense under this section is a class C felony. [L 2001, c 105, pt of §1]



§414D-13 - Department director; powers.

[§414D-13]  Department director; powers.  The department director has the power reasonably necessary to perform the duties required of the department director's office by this chapter.  The department director shall adopt necessary rules pursuant to chapter 91. [L 2001, c 105, pt of §1]



§414D-14 - Definitions.

§414D-14  Definitions.  Unless the context otherwise requires in this chapter:

"Approved by (or approval by) the members" means approved or ratified by the affirmative vote of a majority of the votes represented and voting at a duly held meeting at which a quorum is present (which affirmative votes also constitute a majority of the required quorum) or by a written ballot or written consent in conformity with this chapter or by the affirmative vote, written ballot, or written consent of such greater proportion, including the votes of all the members of any class, unit, or grouping as may be provided in the articles, bylaws, or this chapter for any specified member action.

"Articles of incorporation" or "articles" includes amended and restated articles of incorporation, and articles of merger.

"Board" or "board of directors" means the board of directors of a corporation except that no person or group of persons are the board of directors because of powers delegated to that person or group pursuant to section 414D-131.

"Bylaws" means the code or codes of rules (other than the articles) adopted pursuant to this chapter for the regulation or management of the affairs of the corporation irrespective of the name or names by which the rules are designated.

"Class" refers to a group of memberships which have the same rights with respect to voting, dissolution, redemption, and transfer.  For the purpose of this chapter, rights shall be considered the same if they are determined by a formula applied uniformly.

"Code" means the federal Internal Revenue Code of 1986, as amended.

"Corporation" means a nonprofit corporation unless otherwise specified.

"Delegates" means those persons elected or appointed to vote in a representative assembly for the election of a director or directors or on other matters.

"Deliver" includes mail.

"Department" means the department of commerce and consumer affairs, unless the context otherwise requires.

"Department director" means the director of the department of commerce and consumer affairs, unless the context otherwise requires.

"Directors" means individuals, designated in the articles or bylaws or elected by the incorporators, and their successors and individuals elected or appointed by any other name or title, to act as members of the board.

"Distribution" means the payment of a dividend or any part of the income or profit of a corporation to its members, directors, or officers.

"Domestic corporation" means a corporation organized under the laws of this State.

"Electronic transmission" means any form of communication, not directly involving the physical transmission of paper, that creates a record that may be retained, retrieved, and reviewed by a recipient thereof, and that may be directly reproduced in paper form by such a recipient through an automated process.    "Employee" does not include an officer or director who is not otherwise employed by the corporation.

"Entity" includes domestic and foreign corporations, domestic professional corporations, domestic and foreign limited liability companies, domestic and foreign nonprofit corporations, domestic and foreign business trusts, estates, domestic and foreign partnerships, domestic and foreign limited partnerships, domestic and foreign limited liability partnerships, trusts, two or more persons having a joint or common economic interest, associations and cooperative associations, and state, federal, and foreign governments.

"File", "filed", or "filing" means filed in the office of the department director.

"Foreign corporation" means a corporation organized under a law other than the law of this State.

"Governmental subdivision" includes authority, county, district, and municipality.

"Includes" denotes a partial definition.

"Individual" means a natural person.

"Means" denotes a complete definition.

"Member" means (without regard to what a person is called in the articles or bylaws) any person or persons having the rights and obligations of membership pursuant to a corporation's articles of incorporation or bylaws.

"Membership" refers to the rights and obligations a member or members have pursuant to a corporation's articles, bylaws, and this chapter.

"Merger" means the procedure authorized by this part in which one domestic or foreign entity combines with one or more domestic or foreign entities resulting in either one surviving entity or one new entity.

"Notice" is defined in section 414D-15.

"Person" includes any individual or entity.

"Principal office" means the office (in or out of the State) so designated in the annual report where the principal offices of a domestic or foreign corporation are located.

"Proceeding" includes civil suit and criminal, administrative, and investigatory action.

"Profit corporation" means a corporation organized for profit and registered under chapter 414.

"Public benefit corporation" means any corporation designated by statute as a public benefit corporation, or any corporation that is recognized as exempt under section 501(c)(3) of the Internal Revenue Code of 1986, as amended, or that is organized for public or charitable purposes and upon dissolution must distribute its assets to a public benefit corporation, the United States, a state, or a person recognized as exempt under section 501(c)(3) of the Internal Revenue Code of 1986, as amended.

"Record date" means the date established under part VI or part VII on which a corporation determines the identity of its members for the purposes of this chapter.

"Secretary" means the corporate officer to whom the board of directors has delegated responsibility under section 414D-153(b) for preparing the minutes of the directors' and members' meetings and for authenticating the records of the corporation.

"State" when referring to a part of the United States, includes a state and commonwealth (and their agencies and governmental subdivisions) and a territory, and insular possession (and their agencies and governmental subdivisions) of the United States.

"United States" includes district, authority, bureau, commission, department, and any other agency of the United States.

"Vote" includes authorization by written ballot and written consent.

"Voting power" means the total number of votes entitled to be cast for the election of directors at the time the determination of voting power is made, excluding a vote which is contingent upon the happening of a condition or event that has not occurred at the time.  Where a class is entitled to vote as a class for directors, the determination of voting power of the class shall be based on the percentage of the number of directors the class is entitled to elect out of the total number of authorized directors. [L 2001, c 105, pt of §1; am L 2002, c 41, §12; am L 2003, c 124, §2; am L 2004, c 121, §15 and c 171, §4; am L 2006, c 184, §9; am L 2009, c 23, §3]



§414D-15 - Notice.

§414D-15  Notice.  (a)  Notice may be oral or written.

(b)  Notice may be communicated in person; by telephone, telegraph, teletype, or other form of wire or wireless communication; or by mail or private carrier.  If these forms of personal notice are impracticable, notice may be communicated by newspaper of general circulation in the area where published; or by radio, television, or other form of public broadcast communication.

(c)  Oral notice is effective when communicated if communicated in a comprehensible manner.

(d)  Written notice by a domestic or foreign corporation to its members, if in a comprehensible form, shall be effective when mailed, if mailed postpaid and correctly addressed to the member's address shown in the corporation's current record of members.

(e)  Except as provided in subsection (d), written notice, if in a comprehensible form, is effective at the earliest of the following:

(1)  When received;

(2)  Five days after its deposit with the United States Postal Service, as evidenced by the postmark; provided the notice is mailed with the correct address and with first class postage affixed; or

(3)  On the date shown on the return receipt, if sent by registered or certified mail, return receipt requested, and the receipt is signed by or on behalf of the addressee.

(f)  Written notice is correctly addressed to a member of a domestic or foreign corporation if addressed to the member's last known address shown in the corporation's current list of members.

(g)  A written notice or report delivered as part of a newsletter, magazine, or other publication regularly sent to members shall constitute a written notice or report if addressed or delivered to the member's last known address shown in the corporation's current list of members, or in the case of members who are residents of the same household and who have the same address in the corporation's current list of members, if addressed or delivered to one of the members, at the last known address appearing on the current list of members.

(h)  Written notice is correctly addressed to a domestic or foreign corporation (authorized to transact business in the State), other than in its capacity as a member, if addressed to its registered agent or to its secretary at its principal office shown in its most recent annual report or, in the case of a foreign corporation that has not yet delivered an annual report, in its application for a certificate of authority.

(i)  Without limiting the manner by which notice otherwise may be given to members, notice to members given by the corporation under this chapter, the articles of incorporation, or the bylaws shall be effective if provided by electronic transmission consented to by the member to whom the notice is given.  Any consent shall be revocable by the member by written notice to the corporation.  Any consent shall be deemed revoked if:

(1)  The corporation is unable to deliver by electronic transmission two consecutive notices given by the corporation in accordance with such consent; and

(2)  The inability to deliver becomes known to the secretary or an assistant secretary of the corporation, to the transfer agent, or other person responsible for giving notice; provided that the inadvertent failure to treat such inability as a revocation shall not invalidate any meeting or other action.

(j)  Notice given pursuant to subsection (i) shall be deemed given:

(1)  If by facsimile telecommunication, when directed to a number at which the member has consented to receive notice;

(2)  If by electronic mail, when directed to an electronic mail address at which the member has consented to receive notice;

(3)  If by posting on an electronic network together with separate notice to the member of such specific posting, upon the later of the posting and the giving of such separate notice; and

(4)  If by any other form of electronic transmission, when directed to the member.

An affidavit of the secretary, assistant secretary, transfer agent, or other agent of the corporation that the notice has been given by a form of electronic transmission, in the absence of fraud, shall be prima facie evidence of the facts stated therein.

(k)  If section 414D-105(b) or any other provision of this chapter prescribes notice requirements for particular circumstances, those requirements shall govern.  If articles or bylaws prescribe notice requirements, not inconsistent with this section or other provisions of this chapter, those requirements shall govern. [L 2001, c 105, pt of §1; am L 2002, c 130, §38; am L 2009, c 23, §4]



§414D-16 - Private foundations.

[§414D-16]  Private foundations.  Except as otherwise determined by a court of competent jurisdiction, a corporation that is a private foundation as defined in section 509(a) of the Code:

(1)  Shall distribute such amounts for each taxable year at such time and in such manner as not to subject the corporation to tax under section 4942 of the Code;

(2)  Shall not engage in any act of self-dealing as defined in section 4941(d) of the Code;

(3)  Shall not retain any excess business holdings as defined in section 4943(c) of the Code;

(4)  Shall not make any investments in such manner as to subject the corporation to tax under section 4944 of the Code;

(5)  Shall not make any taxable expenditures as defined in section 4945(d) of the Code. [L 2001, c 105, pt of §1]



§414D-17 - Judicial relief.

[§414D-17]  Judicial relief.  (a)  If for any reason it is impractical or impossible for any corporation to call or conduct a meeting of its members, delegates, or directors, or otherwise obtain their consent, in the manner prescribed by its articles, bylaws, or this chapter, then upon petition of a director, officer, delegate, or member, the court may order that such a meeting be called or that a written ballot or other form of obtaining the vote of members, delegates, or directors be authorized, in such a manner as the court finds fair and equitable under the circumstances.

(b)  The court, in an order issued pursuant to this section, shall provide for a method of notice reasonably designed to give actual notice to all persons who would be entitled to notice of a meeting held pursuant to the articles, bylaws, and this chapter, whether or not the method results in actual notice to all such persons or conforms to the notice requirements that would otherwise apply.  In a proceeding under this section, the court may determine who the members or directors are.

(c)  The order issued pursuant to this section may dispense with any requirement relating to the holding of or voting at meetings or obtaining votes, including any requirement as to quorums or as to the number or percentage of votes needed for approval, that would otherwise be imposed by the articles, bylaws, or this chapter.

(d)  Whenever practical, any order issued pursuant to this section shall limit the subject matter of meetings or other forms of consent authorized to items, including amendments to the articles or bylaws, the resolution of which will or may enable the corporation to continue managing its affairs without further resort to this section; provided an order under this section may also authorize the obtaining of whatever votes and approvals are necessary for the dissolution, merger, or sale of assets.

(e)  Any meeting or other method of obtaining the vote of members, delegates, or directors conducted pursuant to an order issued under this section, and that complies with all the provisions of such order, is for all purposes a valid meeting or vote, as the case may be, and shall have the same force and effect as if it complied with every requirement imposed by the articles, bylaws, and this chapter. [L 2001, c 105, pt of §1]



§414D-18 - Miscellaneous charges.

§414D-18  Miscellaneous charges.  The department director shall charge and collect:

(1)  For furnishing a certified copy of any document, instrument, or paper relating to a corporation, $10; and

(2)  At the time of any service of process on the department director as agent for service of process of a corporation, $10, which amount may be recovered as taxable costs by the party to the action causing the service to be made if that party prevails in the action. [L 2002, c 130, §4; am L 2004, c 116, §5]



§414D-19 - Shares of stock and dividends prohibited; compensation; distribution.

[§414D-19]  Shares of stock and dividends prohibited; compensation; distribution.  A corporation under this chapter shall not authorize or issue shares of stock except for limited-equity housing cooperatives.  No dividend shall be paid and no part of the income or profit of a corporation shall be distributed to its members, directors, or officers.  A corporation may pay compensation in a reasonable amount to its members, directors, or officers for services rendered, may confer benefits upon its members in conformity with its purposes, and upon dissolution or final liquidation may make distributions to its members as permitted by this chapter; provided that no such payment, benefit, or distribution shall be deemed to be a dividend or a distribution of income or profit. [L 2003, c 124, §1]



§414D-20 - Notice to the attorney general of commencement of proceeding.

[§414D-20]  Notice to the attorney general of commencement of proceeding.  (a)  The attorney general shall be given written notice of the commencement of any proceeding that this chapter authorizes the attorney general to bring but that has been commenced by another person within ten days of its commencement.

(b)  Whenever any provision of this chapter requires that notice be given to the attorney general before or after the commencement of a proceeding or permits the attorney general to commence a proceeding:

(1)  If no proceeding has been commenced, the attorney general may take appropriate action, including but not limited to seeking injunctive relief; or

(2)  If a proceeding has been commenced by a person other than the attorney general, the attorney general, as of right, may intervene in such proceeding. [L 2004, c 171, §1]



§414D-31 - Incorporators.

PART II.  ORGANIZATION

[§414D-31]  Incorporators.  One or more individuals may act as the incorporator or incorporators of a corporation by delivering articles of incorporation to the department director for filing. [L 2001, c 105, pt of §1]



§414D-32 - Articles of incorporation.

§414D-32  Articles of incorporation.  (a)  [Subsection effective until June 30, 2010.  For subsection effective July 1, 2010, see below.]  The articles of incorporation shall set forth:

(1)  A corporate name for the corporation that satisfies the requirements of section 414D-61;

(2)  The mailing address of the corporation's initial principal office, the street address of the corporation's initial registered office, and the name of its initial registered agent at its initial registered office;

(3)  The name and address of each incorporator;

(4)  Whether or not the corporation will have members; and

(5)  Provisions not inconsistent with law regarding the distribution of assets on dissolution.

(a)  [Subsection effective July 1, 2010.  For subsection effective until June 30, 2010, see above.]  The articles of incorporation shall set forth:

(1)  A corporate name for the corporation that satisfies the requirements of section 414D-61;

(2)  The mailing address of the corporation's initial principal office and the information required by section 425R-4(a);

(3)  The name and address of each incorporator;

(4)  Whether or not the corporation will have members; and

(5)  Provisions not inconsistent with law regarding the distribution of assets on dissolution.

(b)  The articles of incorporation may set forth:

(1)  The purpose or purposes for which the corporation is organized, which may be, either alone or in combination with other purposes, the transaction of any lawful activity;

(2)  The names and addresses of the individuals who are to serve as the initial directors;

(3)  Provisions not inconsistent with law regarding:

(A)  Managing and regulating the affairs of the corporation;

(B)  Defining, limiting, and regulating the powers of the corporation, its board of directors, and members (or any class of members), including but not limited to the power to merge with another corporation, convert to another type of entity, sell all or substantially all of the corporation's assets, or dissolve the corporation; and

(C)  The characteristics, qualifications, rights, limitations, and obligations attaching to each or any class of members;

(4)  Any provision that under this chapter is required or permitted to be set forth in the bylaws;

(5)  Provisions eliminating or limiting the personal liability of a director to the corporation or members of the corporation for monetary damages for breach of the director's duties to the corporation and its members; provided that such a provision may not eliminate or limit the liability of a director:

(A)  For any breach of the director's duty of loyalty to the corporation or its members;

(B)  For acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law;

(C)  For any transaction from which a director derived an improper personal economic benefit; or

(D)  Under sections 414D-150 to 414D-152.

(c)  None of the provisions specified in this section shall eliminate or limit the liability of a director for any act or omission occurring prior to the date when the provision becomes effective.

(d)  The articles of incorporation need not set forth any of the corporate powers enumerated in this chapter. [L 2001, c 105, pt of §1; am L 2002, c 130, §39; am L 2003, c 124, §24; am L 2009, c 55, §18]



§414D-33 - Incorporation.

§414D-33  Incorporation.  (a)  A corporation's existence begins when the articles of incorporation are filed with the department director.

(b)  The department director's filing of the articles of incorporation is conclusive proof that the incorporators satisfied all conditions precedent to incorporation except in a proceeding by the State to cancel or revoke the incorporation or involuntarily dissolve the corporation. [L 2001, c 105, pt of §1; am L 2003, c 124, §25]



§414D-34 - Liability for preincorporation transactions.

[§414D-34]  Liability for preincorporation transactions.  All persons purporting to act as or on behalf of a corporation, knowing there was no incorporation under this chapter, are jointly and severally liable for all liabilities created while so acting. [L 2001, c 105, pt of §1]



§414D-35 - Organization of corporation.

[§414D-35]  Organization of corporation.  (a)  After incorporation:

(1)  If initial directors are named in the articles of incorporation, the initial directors shall hold an organizational meeting, at the call of a majority of the directors, to complete the organization of the corporation by appointing officers, adopting bylaws, and carrying on any other business brought before the meeting;

(2)  If initial directors are not named in the articles, the incorporator or incorporators shall hold an organizational meeting at the call of a majority of the incorporators to elect:

(A)  Directors and complete the organization of the corporation; or

(B)  A board of directors who shall complete the organization of the corporation.

(b)  Action required or permitted by this chapter to be taken by incorporators at an organizational meeting may be taken without a meeting if the action taken is evidenced by one or more written consents describing the action taken and signed by each incorporator.

(c)  An organizational meeting may be held in or out of the State in accordance with section 414D-143. [L 2001, c 105, pt of §1]



§414D-36 - Bylaws.

[§414D-36]  Bylaws.  (a)  The incorporators or board of directors of a corporation shall adopt initial bylaws for the corporation.

(b)  The bylaws may contain any provision for regulating and managing the affairs of the corporation that is not inconsistent with law or the articles of incorporation. [L 2001, c 105, pt of §1]



§414D-37 - Emergency bylaws and powers.

[§414D-37]  Emergency bylaws and powers.  (a)  Unless the articles provide otherwise, the directors of a corporation may adopt, amend, or repeal bylaws to be effective only in an emergency defined in subsection (d).  The emergency bylaws, which are subject to amendment or repeal by the members, may provide special procedures necessary for managing the corporation during the emergency, including:

(1)  How to call a meeting of the board;

(2)  Quorum requirements for the meeting; and

(3)  Designation of additional or substitute directors.

(b)  All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency.  The emergency bylaws are not effective after the emergency ends.

(c)  Corporate action taken in good faith in accordance with the emergency bylaws:

(1)  Binds the corporation; and

(2)  May not be used to impose liability on a corporate director, officer, employee, or agent.

(d)  An emergency exists for purposes of this section if a quorum of the corporation's directors cannot readily be assembled because of some catastrophic event. [L 2001, c 105, pt of §1]



§414D-51 - Purposes.

PART III.  PURPOSES AND POWERS

[§414D-51]  Purposes.  (a)  Every corporation incorporated under this chapter has the purpose of engaging in any lawful activity unless a more limited purpose is set forth in the articles of incorporation.

(b)  A corporation engaging in an activity that is subject to regulation under another statute of this State may incorporate under this chapter only if incorporation under this chapter is not prohibited by the other statute.  The corporation shall be subject to all limitations of the other statute. [L 2001, c 105, pt of §1]



§414D-52 - General powers.

[§414D-52]  General powers.  Unless its articles of incorporation provide otherwise, every corporation has perpetual duration and succession in its corporate name and has the same powers as an individual to do all things necessary or convenient to carry out its affairs including, without limitation, the power:

(1)  To sue and be sued, complain, and defend in its corporate name;

(2)  To have a corporate seal, which may be altered at will, and to use it, or a facsimile of it, by impressing or affixing or in any other manner reproducing it;

(3)  To make and amend bylaws, not inconsistent with its articles of incorporation or with the laws of the State, for regulating and managing the affairs of the corporation;

(4)  To purchase, receive, lease, or otherwise acquire, and own, hold, improve, use, and otherwise deal with, real or personal property, or any legal or equitable interest in property, wherever located;

(5)  To sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of all or any part of its property;

(6)  To purchase, receive, subscribe for, or otherwise acquire, own, hold, vote, use, sell, mortgage, lend, pledge, or otherwise dispose of, and deal in and with, shares or other interests in, or obligations of any entity;

(7)  To make contracts and guaranties, incur liabilities, borrow money, issue notes, bonds, and other obligations, and secure any of its obligations by mortgage or pledge of any of its property, franchises, or income;

(8)  To lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment, except as limited by section 414D‑151;

(9)  To be a promoter, partner, member, associate, or manager of any partnership, joint venture, trust, or other entity;

(10)  To conduct its activities, locate offices, and exercise the powers granted by this chapter within or without this State;

(11)  To elect or appoint directors, officers, employees, and agents of the corporation, define their duties, and fix their compensation;

(12)  To pay pensions and establish pension plans, pension trusts, and other benefit and incentive plans for any or all of its current or former directors, officers, employees, and agents;

(13)  To make donations not inconsistent with law for the public welfare or for charitable, religious, scientific, or educational purposes, and for other purposes that further the corporate interest;

(14)  To impose dues, assessments, admission, and transfer fees upon its members;

(15)  To establish conditions for admission of members, admit members, and issue memberships;

(16)  To carry on a business;

(17)  To do all things necessary or convenient, not inconsistent with law, to further the activities and affairs of the corporation. [L 2001, c 105, pt of §1]



§414D-53 - Emergency powers.

[§414D-53]  Emergency powers.  (a)  In anticipation of or during an emergency defined in subsection (d), the board of directors of a corporation may:

(1)  Modify lines of succession to accommodate the incapacity of any director, officer, employee, or agent; and

(2)  Relocate the principal office, designate alternative principal offices or regional offices, or authorize the officers to do so.

(b)  During an emergency defined in subsection (d), unless emergency bylaws provide otherwise:

(1)  Notice of a meeting of the board of directors need be given only to those directors it is practicable to reach and may be given in any practicable manner, including by publication and radio; and

(2)  One or more officers of the corporation present at a meeting of the board of directors may be deemed to be directors for the meeting, in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum.

(c)  Corporate action taken in good faith during an emergency under this section to further the ordinary affairs of the corporation:

(1)  Binds the corporation; and

(2)  May not be used to impose liability on a corporate director, officer, employee, or agent.

(d)  An emergency exists for purposes of this section if a quorum of the corporation's directors cannot readily be assembled because of some catastrophic event. [L 2001, c 105, pt of §1]



§414D-54 - Ultra vires.

§414D-54  Ultra vires.  (a)  Except as provided in subsection (b), the validity of corporate action may not be challenged on the ground that the corporation lacks or lacked power to act.

(b)  A corporation's power to act may be challenged in a proceeding against the corporation to enjoin an act where a third party has not acquired rights.  The proceeding may be brought by the attorney general, a director, or by a member or members in a derivative proceeding.

(c)  A corporation's power to act may be challenged in a proceeding against an incumbent or former director, officer, employee, or agent of the corporation.  The proceeding may be brought by a director, the corporation, directly, derivatively, or through a receiver, a trustee, or other legal representative, or in the case of a public benefit corporation, by the attorney general. [L 2001, c 105, pt of §1; am L 2004, c 171, §5]



§414D-61 - Corporate name.

PART IV.  NAMES

§414D-61  Corporate name.  (a)  A corporate name shall not contain language stating or implying that the corporation is organized for a purpose other than that permitted by section 414D-51 and its articles of incorporation.

(b)  Except as authorized by subsections (c) and (d), a corporate name shall not be the same as or substantially identical to:

(1)  The name of any entity registered or authorized to transact business under the laws of this State;

(2)  A corporate name reserved or registered under section 414D-62 or 414-51, the exclusive right to which is reserved at the time in this State;

(3)  The fictitious name of a foreign business or nonprofit corporation authorized to transact business in this State because its real name is unavailable; or

(4)  Any trade name, trademark, or service mark registered in this State.

(c)  A corporation may apply to the department director for authorization to use a name that based upon the department director's records is substantially identical to one or more of the names described in subsection (b).  The department director shall authorize the use of the name applied for if:

(1)  The other entity or holder of a reserved or registered name consents to the use in writing, and one or more words are added to make the name distinguishable upon the records of the department director from the name of the applying corporation; or

(2)  The applicant delivers to the department director a certified copy of a final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this State.

(d)  A corporation may use the name (including the fictitious name) of another domestic or foreign business or nonprofit corporation that is used in this State if the other corporation is incorporated or authorized to do business in this State and the proposed user corporation:

(1)  Has merged with the other corporation;

(2)  Has been formed by reorganization of the other corporation; or

(3)  Has acquired all or substantially all of the assets, including the corporate name, of the other corporation.

(e)  This chapter shall not control the use of fictitious names. [L 2001, c 105, pt of §1; am L 2003, c 124, §26]



§414D-62 - Reserved name.

[§414D-62]  Reserved name.  (a)  A person may reserve the exclusive use of a corporate name, including a fictitious name for a foreign corporation whose corporate name is not available, by delivering an application to the department director for filing.  Upon finding that the corporate name applied for is available, the department director shall reserve the name for the applicant's exclusive use for a one hundred twenty-day period.

(b)  The owner of a reserved corporate name may transfer the reservation to another person by delivering to the department director a signed notice of the transfer that states the name and address of the transferee. [L 2001, c 105, pt of §1]



§414D-63 - REPEALED.

§414D-63  REPEALED.  L 2003, c 124, §101.



§414D-64 - Administrative order of abatement for infringement of corporate name.

§414D-64  Administrative order of abatement for infringement of corporate name.  (a)  Any domestic corporation in good standing or foreign corporation authorized to do business in this State claiming that the name of another entity registered or authorized to transact business under the laws of this State is substantially identical to, or confusingly similar with its name, may file a petition with the department director for an administrative order of abatement to address the infringement of its name.  The petition shall set forth the facts and authority that support the petitioner's claim that further use of the name should be abated.  The petitioner, at the petitioner's expense, shall notify the registrant of the hearing and the registrant shall be given an opportunity to address the petition at a hearing.  The notice shall be made and the hearing held in accordance with the contested case provisions of chapter 91.

(b)  In addition to any other remedy or sanction allowed by law, the order of abatement may:

(1)  Allow the entity to retain its registered name but require the entity to register a new trade name with the department director under which the entity shall conduct business in this State; or

(2)  Require the entity to change its registered name, register a new name with the department director, and require the entity to conduct business in this State under its new name.

If an entity fails to comply with the order of abatement within sixty days, the department director may involuntarily dissolve or terminate the entity, or cancel or revoke the entity's registration or certificate of authority, after the time to appeal has lapsed and no appeal has been timely filed.  The department director shall mail notice of the dissolution, termination, or cancellation to the entity at its last known mailing address.  The entity shall wind up its affairs in accordance with this chapter or chapters 414, 415A, 425, 425E, and 428, as applicable.

(c)  Any person aggrieved by the department director's order under this section may obtain judicial review in accordance with chapter 91 by filing a notice of appeal in circuit court within thirty days after the issuance of the department director's order.  The trial by the circuit court of any such proceeding shall be de novo.  Review of any final judgment of the circuit court under this section shall be governed by chapter 602. [L 2001, c 105, pt of §1; am L 2003, c 210, §6]



§414D-71 - Registered office and registered agent.

PART V.  OFFICE AND REGISTERED AGENT

§414D-71  Registered office and registered agent.  Each corporation shall continuously maintain in this State:

(1)  A registered office that may be the same as any of its places of business; and

(2)  A registered agent, who may be:

(A)  An individual who resides in this State and whose business office is identical with the registered office;

(B)  A domestic entity authorized to transact business in this State whose business office is identical with the registered office; or

(C)  A foreign entity authorized to transact business in this State whose business office is identical with the registered office. [L 2001, c 105, pt of §1; am L 2002, c 130, §40; am L 2003, c 124, §27]



§414D-72 - Designation or change of registered office or registered agent.

§414D-72  Designation or change of registered office or registered agent.  (a)  A corporation that does not already have a registered office and registered agent shall designate its registered office and registered agent by delivering to the department director for filing a statement of designation that sets forth:

(1)  The name of the corporation;

(2)  The street address of its initial registered office in this State and the name of its initial registered agent at its initial registered office; and

(3)  That the street addresses of its registered office and agent shall be identical.

(b)  A corporation may change its registered office or its registered agent by delivering to the department director for filing a statement of change that sets forth:

(1)  The name of the corporation;

(2)  The street address of its current registered office, the name of its current registered agent at its registered office, and any changes required to keep the information current; and

(3)  That after the change or changes are made, the street addresses of its registered office and agent shall be identical.

(c)  If the registered agent's street address changes, the corporation's registered agent may change the street address of the corporation's registered office by notifying the corporation in writing of the change and signing (either manually or in facsimile) and delivering to the department director for filing a statement that complies with the requirements of subsection (a) and recites that the corporation has been notified of the change. [L 2001, c 105, pt of §1; am L 2002, c 130, §41]



§414D-73 - Resignation of registered agent.

[§414D-73]  Resignation of registered agent.  (a)  A registered agent may resign as registered agent by signing and delivering to the department director for filing a statement of resignation.  The statement may include a statement that the registered office is also discontinued.

(b)  A registered agent shall mail one copy to the registered office (if not discontinued) and a second copy to the corporation at its principal office.

(c)  The agency appointment is terminated, and the registered office discontinued if so provided, on the thirty-first day after the date on which the statement is filed. [L 2001, c 105, pt of §1]



§414D-74 - Service on corporation.

§414D-74  Service on corporation.  (a)  Service of any notice or process authorized by law that is issued against any domestic or foreign corporation by any court, judicial or administrative officer, or board, may be made in the manner provided by law upon any registered agent, officer, or director of the corporation who is found within the jurisdiction of the court, officer, or board; or if any registered agent, officer, or director cannot be found, upon the manager or superintendent of the corporation or any person who is found in charge of the property, business, or office of the corporation within the jurisdiction.

(b)  If no officer, director, manager, superintendent, or other person in charge of the property, business, or office of the corporation can be found within the State, and the corporation has not filed with the department director pursuant to this chapter the name of a registered agent upon whom legal notice and process from the courts of the State may be served, or the person named is not found within the State, service may be made upon the corporation by registered or certified mail, return receipt requested, addressed to the corporation at its principal office.

(c)  Service by using registered or certified mail is perfected at the earliest of:

(1)  The date the corporation receives the mail;

(2)  The date shown on the return receipt, if signed on behalf of the corporation; or

(3)  Five days after its deposit in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed.

(d)  Nothing contained herein shall limit or affect the right to serve any process, notice, or demand required or permitted by law to be served upon a corporation in any other manner permitted by law. [L 2001, c 105, pt of §1; am L 2002, c 130, §42; am L 2003, c 124, §28; am L 2006, c 184, §10]



§414D-81 - Admission.

part VI.  MEMBERS AND MEMBERSHIPS

[§414D-81]  Admission.  (a)  The articles or bylaws may establish criteria or procedures for the admission of members.

(b)  No person shall be admitted as a member without the person's consent. [L 2001, c 105, pt of §1]



§414D-82 - Consideration.

[§414D-82]  Consideration.  Except as provided in its articles or bylaws, a corporation may admit members for no consideration or for such consideration as is determined by the board. [L 2001, c 105, pt of §1]



§414D-83 - No requirement of members.

[§414D-83]  No requirement of members.  A corporation is not required to have members. [L 2001, c 105, pt of §1]



§414D-84 - Differences in rights and obligations of members.

[§414D-84]  Differences in rights and obligations of members.  (a)  All members shall have the same rights and obligations with respect to voting, dissolution, redemption, and transfer; unless the articles or bylaws establish classes of membership with different rights or obligations.

(b)  All members shall have the same rights and obligations with respect to any other matters, except as set forth in or authorized by the articles or bylaws. [L 2001, c 105, pt of §1]



§414D-85 - Member's liability to third parties.

[§414D-85]  Member's liability to third parties.  A member of a corporation is not, as such, personally liable for the acts, debts, liabilities, or obligations of the corporation. [L 2001, c 105, pt of §1]



§414D-86 - Member's liability for dues, assessments, and fees.

[§414D-86]  Member's liability for dues, assessments, and fees.  A member may be liable to the corporation for dues, assessments, or fees; provided that the articles or bylaws or a resolution adopted by the board authorizing or imposing dues, assessments, or fees does not, by itself, create liability. [L 2001, c 105, pt of §1]



§414D-87 - Creditor's action against member.

[§414D-87]  Creditor's action against member.  (a)  No action may be brought by a creditor to reach the liability, if any, of a member to the corporation unless final judgment has been rendered in favor of the creditor against the corporation, and execution has been returned unsatisfied in whole or in part or unless such action would be useless.

(b)  All creditors of the corporation, with or without reducing their claims to judgment, may intervene in any creditor's action brought under subsection (a) to reach and apply unpaid amounts due the corporation.  Any or all members who owe amounts to the corporation may be joined in the action. [L 2001, c 105, pt of §1]



§414D-88 - REPEALED.

§414D-88  REPEALED.  L 2002, c 130, §113.



§414D-89 - Termination, expulsion, and suspension.

§414D-89  Termination, expulsion, and suspension.  (a)  No member may be expelled or suspended, and no membership or memberships in such corporations may be terminated or suspended except pursuant to a procedure that is fair and reasonable, and is carried out in good faith.

(b)  A procedure shall be fair and reasonable when either:

(1)  The articles or bylaws set forth a procedure that provides:

(A)  Not less than fifteen days prior written notice of the expulsion, suspension, or termination and the reasons therefor; and

(B)  An opportunity for the member to be heard, orally or in writing, not less than five days before the effective date of the expulsion, suspension, or termination by a person or persons authorized to decide that the proposed expulsion, termination, or suspension not take place; or

(2)  It is fair and reasonable taking into consideration all of the relevant facts and circumstances.

(c)  Any written notice given by mail shall be sent to the last known address of the member shown on the corporation's records.

(d)  Any proceeding challenging an expulsion, suspension, or termination, including a proceeding in which defective notice is alleged, shall commence within one year after the effective date of the expulsion, suspension, or termination.

(e)  A member who has been expelled or suspended may be liable to the corporation for dues, assessments, or fees as a result of obligations incurred or commitments made prior to the expulsion or suspension.

(f)  If the expulsion or termination of membership is the result of a judicial or nonjudicial foreclosure proceeding, no other proceeding may be brought to challenge the expulsion or termination and in no event shall this provision give rise to any right of redemption. [L 2001, c 105, pt of §1; am L 2002, c 130, §43]

Case Notes

Where church was not a hierarchical church, but a congregational church that made decisions by a vote of its members as set forth in its "petition for charter" of incorporation and by-laws, the church was governed by this chapter; thus, appellants should have been allowed to amend their complaint, had standing to contest their expulsion, and were not precluded from doing so by the ecclesiastical abstention doctrine; also, doctrine did not bar appellants' complaint to the extent it did not require resolution of controversies over church doctrine, law, or polity.  118 H. 165 (App.), 185 P.3d 913.



§414D-89 - .

[§414D-89.5]  Amendment terminating or canceling members; redemption of membership.  (a)  Any amendment to the articles or bylaws which would terminate all members or any class of members or redeem or cancel all memberships or any class of memberships shall meet the requirements of this chapter and this section.

(b)  Prior to adopting a resolution proposing such an amendment, the board of the corporation shall give notice of the general nature of the amendment to the members.

(c)  After adopting a resolution proposing such an amendment, the notice to members proposing such amendment shall include one or more statements of up to five hundred words opposing the proposed amendment if such statement is submitted by any five members, or by members having three per cent or more of the voting power, whichever is less, not later than twenty days after the board has voted to submit such amendment to the members for approval.  The production and mailing costs shall be paid by the corporation.

(d)  Any such amendment shall be approved by the members, whether through attendance or proxy, by two-thirds of the votes cast by each class present at the meeting at which the amendment is voted upon.

(e)  Section 414D-89 shall not apply to any amendment meeting the requirements of this chapter and this section. [L 2003, c 81, §1]



§414D-90 - Derivative suits.

§414D-90  Derivative suits.  (a)  A proceeding may be brought on behalf of a domestic or foreign corporation to procure a judgment in its favor by any member or members having five per cent or more of the voting power, or by fifty members, whichever is less, or any director.

(b)  In any such proceeding, each complainant shall be a member or director at the time the proceeding is initiated.

(c)  A complaint in a proceeding brought on behalf of a corporation shall be verified and allege with particularity the demand made, if any, to obtain action by the directors, and either why the complainants could not obtain the action or why they did not make the demand.  If a demand for action was made and the corporation's investigation of the demand is in progress when the proceeding is filed, the court may stay the suit until the investigation is completed.

(d)  On termination of the proceeding, the court may require the complainants to pay any defendant's reasonable expenses (including counsel fees) incurred in defending the suit if it finds that the proceeding was commenced frivolously or in bad faith.

(e)  If the proceeding on behalf of the corporation results in the corporation taking some action requested by the complainants or otherwise is successful, in whole or in part, or if anything was received by the complainants as the result of a judgment, compromise, or settlement of an action or claim, the court may award the complainants reasonable expenses (including counsel fees).

(f)  The complainants shall notify the attorney general within ten days after commencing any proceeding under this section if the proceeding involves a public benefit corporation. [L 2001, c 105, pt of §1; am L 2004, c 171, §6]



§414D-91 - Delegates.

[§414D-91]  Delegates.  (a)  A corporation may provide in its articles or bylaws for delegates having some or all of the authority of members.

(b)  The articles or bylaws may set forth provisions relating to:

(1)  The characteristics, qualifications, rights, limitations, and obligations of delegates including their selection and removal;

(2)  Calling, noticing, holding, and conducting meetings of delegates; and

(3)  Carrying on corporate activities during and between meetings of delegates. [L 2001, c 105, pt of §1]



§414D-101 - Annual and regular meetings.

PART VII.  MEMBERS' MEETINGS, AND VOTING

[§414D-101]  Annual and regular meetings.  (a)  A corporation with members shall hold a membership meeting annually at a time stated in or fixed in accordance with the bylaws.

(b)  A corporation with members may hold regular membership meetings at the times stated in or fixed in accordance with the bylaws.

(c)  Annual and regular membership meetings may be held in or out of this State at the place stated in or fixed in accordance with the bylaws.  If no place is stated in or fixed in accordance with the bylaws, annual and regular meetings shall be held at the corporation's principal office.

(d)  At the annual meeting:

(1)  The president and chief financial officer shall report on the activities and financial condition of the corporation; and

(2)  The members shall consider and act upon such other matters as may be raised consistent with the notice requirements of sections 414D‑105 and 414D‑111.

(e)  At regular meetings the members shall consider and act upon such matters as may be raised consistent with the notice requirements of sections 414D‑105 and 414D‑111.

(f)  The failure to hold an annual or regular meeting at a time stated in or fixed in accordance with a corporation's bylaws shall not affect the validity of any corporate action. [L 2001, c 105, pt of §1]



§414D-102 - Special meetings.

§414D-102  Special meetings.  (a)  A corporation with members shall hold a special meeting of members:

(1)  On call of its board, or the person or persons authorized to do so by the articles or bylaws; or

(2)  Unless the articles or bylaws provide otherwise, if the holders of at least five per cent of the voting power of any corporation sign, date, and deliver to any corporate officer one or more written demands for the meeting describing the purpose or purposes for which it is to be held.

(b)  The close of business on the thirtieth day before delivery of the demand or demands for a special meeting to any corporate officer shall be the record date for the purpose of determining whether the five per cent requirement of subsection (a) has been met.

(c)  If a notice for a special meeting demanded under subsection (a)(2) is not given pursuant to section 414D-105 within thirty days after the date the written demand or demands are delivered to a corporate officer, regardless of the requirements of subsection (d), a person signing the demand or demands may set the time and place of the meeting and give notice pursuant to section 414D-105.

(d)  Special meetings of members may be held in or out of this State at the place stated in or fixed in accordance with the bylaws.  If no place is stated or fixed in accordance with the bylaws, special meetings shall be held at the corporation's principal office.

(e)  Only those matters that are within the purpose or purposes described in the meeting notice required by section 414D-105 may be conducted at a special meeting of members. [L 2001, c 105, pt of §1; am L 2002, c 130, §44]



§414D-103 - Court-ordered meetings.

§414D-103  Court-ordered meetings.  (a)  [Subsection effective until June 30, 2010.  For subsection effective July 1, 2010, see below.]  The court of the county where a corporation's principal office (or, if none in this State, its registered office) is located may summarily order a meeting to be held:

(1)  On application of any member or other person entitled to participate in an annual or regular meeting, if an annual meeting was not held within the earlier of six months after the end of the corporation's fiscal year or fifteen months after its last annual meeting;

(2)  On application of any member or other person entitled to participate in a regular meeting, if a regular meeting is not held within forty days after the date it was required to be held; or

(3)  On application of a member or members entitled to call a special meeting, who signed a demand for a special meeting valid under section 414D‑102.

(a)  [Subsection effective July 1, 2010.  For subsection effective until June 30, 2010, see above.]  The court of the county where a corporation's principal office (or, if none in this State, in the city and county of Honolulu) is located may summarily order a meeting to be held:

(1)  On application of any member or other person entitled to participate in an annual or regular meeting, if an annual meeting was not held within the earlier of six months after the end of the corporation's fiscal year or fifteen months after its last annual meeting;

(2)  On application of any member or other person entitled to participate in a regular meeting, if a regular meeting is not held within forty days after the date it was required to be held; or

(3)  On application of a member or members entitled to call a special meeting, who signed a demand for a special meeting valid under section 414D‑102.

(b)  The court may fix the time and place of the meeting, specify a record date for determining members entitled to notice of and to vote at the meeting, prescribe the form and content of the meeting notice, fix the quorum required for specific matters to be considered at the meeting (or direct that the votes represented at the meeting constitute a quorum for action on those matters), and enter other orders necessary to accomplish the purpose or purposes of the meeting.

(c)  The court may order the corporation to pay the member's costs (including reasonable counsel fees) incurred to obtain the order in the event of a court-ordered meeting. [L 2001, c 105, pt of §1; am L 2009, c 55, §19]



§414D-104 - Action by written consent.

§414D-104  Action by written consent.  (a)  Unless limited or prohibited by the articles or bylaws, action required or permitted by this chapter to be approved by the members at a meeting may be approved without a meeting of members if the action is approved by members holding at least eighty per cent of the voting power.  The action must be evidenced by one or more written consents describing the action taken, signed by those members representing at least eighty per cent of the voting power, and delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(b)  If not otherwise determined under section 414D-103 or 414D-107, the record date for determining members entitled to take action without a meeting is the date the first member signs the consent under subsection (a).

(c)  A consent signed under this section has the effect of a meeting vote and may be described as such in any document filed with the director.

(d)  Written notice of member approval pursuant to this section shall be given to all members who have not signed the written consent.  If written notice is required, member approval pursuant to this section shall be effective ten days after the written notice is given. [L 2001, c 105, pt of §1; am L 2002, c 130, §45]



§414D-105 - Notice of meeting.

§414D-105  Notice of meeting.  (a)  A corporation shall give notice consistent with its bylaws of meetings of members in a fair and reasonable manner.

(b)  Any notice that conforms to the requirements of subsection (c) is fair and reasonable, but other means of giving notice may also be fair and reasonable when all the circumstances are considered; provided that notice of matters referred to in subsection (c)(2) shall be given as provided in subsection (c).

(c)  Notice shall be fair and reasonable if:

(1)  The corporation notifies its members of the place, date, and time of each annual, regular, and special meeting of members no fewer than ten or more than sixty days before the meeting date;

(2)  Notice of an annual or regular meeting includes a description of any matter or matters that must be approved by the members under sections 414D-150, 414D-164, 414D-182, 414D-202, 414D-222, 414D-241, and 414D-242; and

(3)  Notice of a special meeting includes a description of the matter or matters for which the meeting is called.

(d)  Unless the bylaws require otherwise, if an annual, regular, or special meeting of members is adjourned to a different date, time, or place, notice need not be given of the new date, time, or place, if the new date, time, or place is announced at the meeting before adjournment.  If a new record date for the adjourned meeting is or must be fixed under section 414D-107, however, notice of the adjourned meeting shall be given under this section to the members of record as of the new record date. [L 2001, c 105, pt of §1; am L 2002, c 130, §46]



§414D-106 - Waiver of notice.

[§414D-106]  Waiver of notice.  (a)  A member may waive any notice required by this chapter, the articles, or the bylaws before or after the date and time stated in the notice.  The waiver shall be in writing, be signed by the member entitled to the notice, and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(b)  A member's attendance at a meeting:

(1)  Waives objection to lack of notice or defective notice of the meeting, unless the member at the beginning of the meeting objects to holding the meeting or transacting business at the meeting; and

(2)  Waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the member objects to considering the matter when it is presented. [L 2001, c 105, pt of §1]



§414D-107 - Record date; determining members entitled to notice and vote.

[§414D-107]  Record date; determining members entitled to notice and vote.  (a)  The bylaws of a corporation may fix or provide the manner of fixing a date as the record date for determining the members entitled to notice of a members' meeting.  If the bylaws do not fix or provide for fixing such a record date, the board may fix a future date as such a record date.  If no such record date is fixed, members at the close of business on the business day preceding the day on which notice is given, or if notice is waived, at the close of business on the business day preceding the day on which the meeting is held, are entitled to notice of the meeting.

(b)  The bylaws of a corporation may fix or provide the manner of fixing a date as the record date for determining the members entitled to vote at a members' meeting.  If the bylaws do not fix or provide for fixing such a record date, the board may fix a future date as such a record date.  If no such record date is fixed, members on the date of the meeting who are otherwise eligible to vote are entitled to vote at the meeting.

(c)  The bylaws may fix or provide the manner for determining a date as the record date for the purpose of determining the members entitled to exercise any rights in respect of any other lawful action.  If the bylaws do not fix or provide for fixing such a record date, the board may fix in advance such a record date.  If no such record date is fixed, members at the close of business on the day on which the board adopts the resolution relating thereto, or the sixtieth day prior to the date of such other action, whichever is later, are entitled to exercise such rights.

(d)  A record date fixed under this section may not be more than seventy days before the meeting or action requiring a determination of members occurs.

(e)  A determination of members entitled to notice of or to vote at a membership meeting is effective for any adjournment of the meeting unless the board fixes a new date for determining the right to notice or the right to vote, which it must do if the meeting is adjourned to a date more than seventy days after the record date for determining members entitled to notice of the original meeting.

(f)  If a court orders a meeting adjourned to a date more than one hundred twenty days after the date fixed for the original meeting, it may provide that the original record date for notice or voting continues in effect or it may fix a new record date for notice or voting. [L 2001, c 105, pt of §1]



§414D-108 - REPEALED.

§414D-108  REPEALED.  L 2002, c 130, §114.



§414D-109 - Members' list for meeting.

§414D-109  Members' list for meeting.  (a)  After fixing a record date for a notice of a meeting, a corporation shall prepare an alphabetical list of the names of all its members who are entitled to notice of the meeting.  The list shall show the address and number of votes each member is entitled to vote at the meeting.  The corporation shall prepare on a current basis through the time of the membership meeting a list of members, if any, who are entitled to vote at the meeting, but not entitled to notice of the meeting.  This list shall be prepared on the same basis and be part of the list of members.

(b)  The list of members shall be available for inspection by any member for the purpose of communication with other members concerning the meeting, at the corporation's principal office or at a reasonable place identified in the meeting notice in the city where the meeting will be held, beginning two business days after notice of the meeting for which the list was prepared is given, and continuing through the meeting.  A member, a member's agent, or a member's attorney is entitled on written demand to inspect and, subject to the limitations of sections 414D-302(c) and 414D-305, to copy the list, at a reasonable time and at the member's expense, during the period it is available for inspection; provided that a labor union organized under this chapter with a tax exemption under section 501(c)(5) of the federal Internal Revenue Code of 1986, as amended, shall not be required to provide copies of the membership list if doing so would violate any federal or state law relating to labor unions.

(c)  The corporation shall make the list of members available at the meeting; provided that a request for the list is submitted no fewer than five business days prior to the scheduled date of the meeting.  Any member, member's agent, or member's attorney is entitled to inspect the list at any time during the meeting or any adjournment.

(d)  [Subsection effective until June 30, 2010.  For subsection effective July 1, 2010, see below.]  If the corporation refuses to allow a member, a member's agent, or a member's attorney to inspect the list of members before or at the meeting (or copy the list as permitted by subsection (b)), the court of the county where a corporation's principal office (or if none in this State, its registered office) is located, on application of the member, may summarily order the inspection or copying at the corporation's expense and may postpone the meeting for which the list was prepared until the inspection or copying is complete and may order the corporation to pay the member's costs (including reasonable counsel fees) incurred to obtain the order.

(d)  [Subsection effective July 1, 2010.  For subsection effective until June 30, 2010, see above.]  If the corporation refuses to allow a member, a member's agent, or a member's attorney to inspect the list of members before or at the meeting (or copy the list as permitted by subsection (b)), the court of the county where a corporation's principal office (or if none in this State, in the city and county of Honolulu) is located, on application of the member, may summarily order the inspection or copying at the corporation's expense and may postpone the meeting for which the list was prepared until the inspection or copying is complete and may order the corporation to pay the member's costs (including reasonable counsel fees) incurred to obtain the order.

(e)  Unless a written demand to inspect and copy a membership list has been made under subsection (b) prior to the membership meeting and a corporation improperly refuses to comply with the demand, refusal or failure to comply with this section shall not affect the validity of action taken at the meeting.

(f)  This section shall not apply to time share owners associations as defined in chapter 514E. [L 2001, c 105, pt of §1; am L 2002, c 130, §47; am L 2009, c 55, §20]



§414D-110 - Voting entitlement generally.

[§414D-110]  Voting entitlement generally.  (a)  The right of the members, or any class or classes of members, to vote may be limited, enlarged, or denied to the extent specified in the articles of incorporation.  Unless so limited, enlarged, or denied, each member, regardless of class, shall be entitled to one vote on each matter submitted to a vote of members.

(b)  Unless the articles or bylaws provide otherwise, if a membership stands of record in the names of two or more persons, their acts with respect to voting shall have the following effect:

(1)  If only one votes, the act binds all; and

(2)  If more than one votes, the vote shall be divided on a pro rata basis. [L 2001, c 105, pt of §1]



§414D-111 - Quorum requirements.

[§414D-111]  Quorum requirements.  (a)  Unless this chapter, the articles, or the bylaws provide for a higher or lower quorum, ten per cent of the votes entitled to be cast on a matter shall be represented at a meeting of members to constitute a quorum on that matter.

(b)  A bylaws amendment to decrease the quorum for any member action may be approved by the members or, unless prohibited by the bylaws, by the board.

(c)  A bylaws amendment to increase the quorum required for any member action shall be approved by the members.

(d)  Unless one-third or more of the voting power is present in person or by proxy, the only matters that may be voted upon at an annual or regular meeting of members are those matters that are described in the meeting notice. [L 2001, c 105, pt of §1]



§414D-112 - Voting requirements.

[§414D-112]  Voting requirements.  (a)  Unless this chapter, the articles, or the bylaws require a greater vote or voting by class, if a quorum is present, the affirmative vote of the votes represented and voting (which affirmative votes also constitute a majority of the required quorum) is the act of the members.

(b)  A bylaws amendment to increase or decrease the vote required for any member action shall be approved by the members. [L 2001, c 105, pt of §1]



§414D-113 - Proxies.

§414D-113  Proxies.  (a)  Unless the articles or bylaws prohibit or limit proxy voting, a member may appoint a proxy to vote or otherwise act for the member by signing an appointment form either personally or by an attorney-in-fact.  A member may authorize another person to act as a proxy for the member by:

(1)  Executing a writing authorizing another person or persons to act as a proxy for the member, which may be accomplished by the member or the member's authorized attorney-in-fact, officer, director, employee, or agent signing the writing or causing the member's signature to be affixed to the writing by any reasonable means, including without limitation the use of a facsimile signature; or

(2)  Transmitting or authorizing the transmission of a telegram, cablegram, facsimile, or other means of electronic transmission authorizing the person or persons to act as a proxy for the member to the person or persons who will be the holder of the proxy or to a proxy solicitation firm, proxy support service organization, or similar agent duly authorized by the person who will be the holder of the proxy to receive the transmission; provided that any such transmission shall specify that the transmission was authorized by the member.  A copy, facsimile telecommunication, or other reliable reproduction of the writing or transmission created pursuant to the foregoing may be used in lieu of the original writing or transmission for any and all purposes for which the original writing or transmission could be used; provided that any such copy, facsimile telecommunication, or other reproduction shall be a complete reproduction of the entire original writing or transmission.

(b)  An appointment of a proxy is effective when received by the secretary or other officer or agent authorized to tabulate votes.  An appointment is valid for eleven months unless a different period is expressly provided in the appointment form; provided that no proxy shall be valid for more than three years from its date of execution, unless otherwise specifically provided in the corporation's bylaws.

(c)  An appointment of a proxy is revocable by the member.

(d)  The death or incapacity of the member appointing a proxy does not affect the right of the corporation to accept the proxy's authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises authority under the appointment.

(e)  An appointment of a proxy is revocable by the member unless the appointment form conspicuously states that it is irrevocable and the appointment is coupled with an interest.  Appointments coupled with an interest without limitation include the appointment of:

(1)  A pledgee;

(2)  A creditor of the corporation who extended it credit under terms requiring the appointment;

(3)  An employee of the corporation whose employment contract requires the appointment; or

(4)  A party to a voting agreement created under section 414D-117.

(f)  Subject to section 414D-116 and any express limitation on the proxy's authority appearing on the face of the appointment form, a corporation is entitled to accept the proxy's vote or other action as that of the member making the appointment. [L 2001, c 105, pt of §1; am L 2002, c 130, §§48, 49]



§414D-114 - Cumulative voting for directors.

§414D-114  Cumulative voting for directors.  (a)  If the articles or bylaws provide for cumulative voting by members, members may so vote, by multiplying the number of votes the members are entitled to cast by the number of directors for whom they are entitled to vote, and cast the product for a single candidate or distribute the product among two or more candidates.

(b)  Unless otherwise provided in the articles or bylaws, cumulative voting shall not be permitted.  If authorized in the articles or bylaws, cumulative voting may be permitted; provided that:

(1)  The meeting notice or statement accompanying the notice states that cumulative voting shall take place;

(2)  A member gives notice of the member's intent to cumulatively vote not less than forty-eight hours before the meeting or such longer period as may be required by the articles or bylaws; and

(3)  If one member gives notice of intent to cumulatively vote, all other members participating in the election may cumulate their votes without giving further notice.

(c)  A director elected by cumulative voting may be removed by the members without cause if the requirements of section 414D-138 are met unless the votes cast against removal, or not consenting in writing to the removal, would be sufficient to elect the director if voted cumulatively at an election at which the same total number of votes were cast (or, if the action is taken by written ballot, all memberships entitled to vote were voted) and the entire number of directors authorized at the time of the director's most recent election were then being elected.

(d)  Members may not cumulatively vote if the directors and members are identical. [L 2001, c 105, pt of §1; am L 2002, c 130, §50]



§414D-115 - Other methods of electing directors.

§414D-115  Other methods of electing directors.  (a)  A corporation may provide in its articles or bylaws for the election of directors by members or delegates:

(1)  On the basis of chapter or other organizational unit;

(2)  By region or other geographic unit;

(3)  By preferential voting; or

(4)  By any other reasonable method.

(b)  Where directors or officers are to be elected by members, the bylaws or board of directors may allow the election to be conducted by mail if no less than two thousand five hundred members are eligible to vote on the record date determined pursuant to section 414D-107, and the primary purpose of the corporation is the management of a planned community as defined in section 421J-2.  Except for the corporations described in this subsection, the election of directors may be conducted by mail only if so provided in a corporation's bylaws or articles of incorporation. [L 2001, c 105, pt of §1; am L 2002, c 130, §51; am L 2003, c 87, §1]



§414D-116 - Corporation's acceptance of votes.

[§414D-116]  Corporation's acceptance of votes.  (a)  If the name signed on a vote, consent, waiver, or proxy appointment corresponds to the name of a member, the corporation, acting in good faith, is entitled to accept the vote, consent, waiver, or proxy appointment and to give it effect as the act of the member.

(b)  If the name signed on a vote, consent, waiver, or proxy appointment does not correspond to the record name of a member, the corporation if acting in good faith is nevertheless entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the member if:

(1)  The member is an entity and the name signed purports to be that of an officer or agent of the entity;

(2)  The name signed purports to be that of an attorney-in-fact of the member and if the corporation requests, evidence acceptable to the corporation of the signatory's authority to sign for the member has been presented with respect to the vote, consent, waiver, or proxy appointment;

(3)  Two or more persons hold the membership as co-tenants or fiduciaries and the name signed purports to be the name of at least one of the co-holders and the person signing appears to be acting on behalf of all the co-holders;

(4)  The name signed purports to be that of an administrator, executor, guardian, or conservator representing the member and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment; and

(5)  The name signed purports to be that of a receiver or trustee in bankruptcy of the member, and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment.

(c)  The corporation is entitled to reject a vote, consent, waiver, or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or the signatory's authority to sign for the member.

(d)  The corporation and its officer or agent who accepts or rejects a vote, consent, waiver, or proxy appointment in good faith and in accordance with the standards of this section are not liable in damages to the member for the consequences of the acceptance or rejection.

(e)  Corporate action based on the acceptance or rejection of a vote, consent, waiver, or proxy appointment under this section is valid unless a court of competent jurisdiction determines otherwise. [L 2001, c 105, pt of §1]



§414D-117 - Voting agreements.

[§414D-117]  Voting agreements.  (a)  Two or more members may provide for the manner in which they will vote by signing an agreement for that purpose.  The agreements may be valid for a period of up to ten years.

(b)  A voting agreement created under this section is specifically enforceable. [L 2001, c 105, pt of §1]



§414D-131 - Requirement for and duties of the board.

part VIII.  DIRECTORS AND OFFICERS

[§414D-131]  Requirement for and duties of the board.  (a)  Each corporation shall have a board of directors.

(b)  Except as provided in this chapter or subsection (c), all corporate powers shall be exercised by or under the authority of its board including the management of the corporation's affairs.

(c)  The articles may authorize a person or persons to exercise some or all of the powers which would otherwise be exercised by a board.  To the extent so authorized, any such person or persons shall have the duties and responsibilities of the directors, and the directors shall be relieved to that extent from such duties and responsibilities. [L 2001, c 105, pt of §1]



§414D-132 - Qualifications of directors.

[§414D-132]  Qualifications of directors.  All directors shall be individuals.  A director need not be a resident of this State or a member of the corporation unless required by the articles of incorporation or the bylaws.  The articles or bylaws may prescribe other qualifications for directors. [L 2001, c 105, pt of §1]



§414D-133 - Number of directors.

[§414D-133]  Number of directors.  (a)  A board of directors shall consist of three or more individuals, with the number specified in or fixed in accordance with the articles or bylaws.

(b)  The number of directors may be increased or decreased (but to no fewer than three) from time to time by amendment to or in the manner prescribed in the articles or bylaws. [L 2001, c 105, pt of §1]



§414D-134 - Election, designation, and appointment of directors.

[§414D-134]  Election, designation, and appointment of directors.  (a)  If the corporation has members, all the directors (except the initial directors) shall be elected at the first annual meeting of members, and at each annual meeting thereafter, unless the articles or bylaws provide some other time or method of election, or provide that some of the directors are appointed by some other person or designated representative.

(b)  If the corporation does not have members, all the directors (except the initial directors) shall be elected, appointed, or designated as provided in the articles or bylaws. If no method of designation or appointment is set forth in the articles or bylaws, the directors (other than the initial directors) shall be elected by the board. [L 2001, c 105, pt of §1]



§414D-135 - Terms of directors generally.

[§414D-135]  Terms of directors generally.  (a)  The articles or bylaws shall specify the terms of directors.  Except for designated or appointed directors, the terms of directors may not exceed five years.  In the absence of any term specified in the articles or bylaws, the term of each director shall be one year.  Directors may be elected for successive terms.

(b)  A decrease in the number of directors or term of office does not shorten an incumbent director's term.

(c)  Except as provided in the articles or bylaws:

(1)  The term of a director filling a vacancy in the office of a director elected by members expires at the next election of directors by members; and

(2)  The term of a director filling any other vacancy expires at the end of the unexpired term that the director is filling.

(d)  Despite the expiration of a director's term, the director continues to serve until the director's successor is elected, designated, or appointed and qualifies, or until there is a decrease in the number of directors. [L 2001, c 105, pt of §1]



§414D-136 - Staggered terms for directors.

[§414D-136]  Staggered terms for directors.  The articles or bylaws may provide for staggering the terms of directors by dividing the total number of directors into groups.  The terms of office of the several groups need not be uniform. [L 2001, c 105, pt of §1]



§414D-137 - Resignation of directors.

[§414D-137]  Resignation of directors.  (a)  A director may resign at any time by delivering written notice to the board of directors, its presiding officer, or to the president or secretary.

(b)  A resignation is effective when the notice is effective, unless the notice specifies a later effective date.  If a resignation is made effective at a later date, the board may fill the pending vacancy before the effective date if the board provides that the successor does not take office until the effective date. [L 2001, c 105, pt of §1]



§414D-138 - Removal of directors elected by members or directors.

[§414D-138]  Removal of directors elected by members or directors.  (a)  The members may remove one or more directors elected by them without cause unless otherwise provided in the articles or bylaws.

(b)  If a director is elected by a class, chapter, or other organizational unit, or by region or other geographic grouping, the director may be removed only by the members of that class, chapter, unit, or grouping.

(c)  Except as provided in subsection (i), a director may be removed under subsection (a) or (b) only if the number of votes cast to remove the director would be sufficient to elect the director at a meeting to elect directors.

(d)  If cumulative voting is authorized, a director may not be removed if the number of votes, or if the director was elected by a class, chapter, unit, or grouping of members, the number of votes of that class, chapter, unit, or grouping, sufficient to elect the director under cumulative voting is voted against the director's removal.

(e)  A director elected by members may be removed by the members only at a meeting called for the purpose of removing the director and the meeting notice must state that the purpose, or one of the purposes, of the meeting is removal of the director.

(f)  In computing whether a director is protected from removal under subsections (b) to (d), it should be assumed that the votes against removal are cast in an election for the number of directors of the class to which the director to be removed belonged on the date of that director's election.

(g)  An entire board of directors may be removed under subsections (a) to (e).

(h)  A director elected by the board may be removed without cause by the vote of two-thirds of the directors then in office or such greater number as is set forth in the articles or bylaws; provided that a director elected by the board to fill the vacancy of a director elected by the members may be removed without cause by the members, but not the board.

(i)  If, at the beginning of a director's term on the board, the articles or bylaws provide that the director may be removed for missing a specified number of board meetings, the board may remove the director for failing to attend the specified number of meetings.  The director may be removed only if a majority of the directors then in office vote for the removal. [L 2001, c 105, pt of §1]



§414D-139 - Removal of designated or appointed directors.

[§414D-139]  Removal of designated or appointed directors.  (a)  A designated director may be removed by an amendment to the articles or bylaws deleting or changing the designation.

(b)  Except as otherwise provided in the articles or bylaws, an appointed director may be removed without cause by the person appointing the director.

(c)  The person removing the director shall do so by giving written notice of the removal to the director, and either the presiding officer of the board or the corporation's president or secretary.

(d)  A removal is effective when the notice is effective unless the notice specifies a future effective date. [L 2001, c 105, pt of §1]



§414D-140 - Removal of directors by judicial proceeding.

§414D-140  Removal of directors by judicial proceeding.  (a)  The circuit court of the county where a corporation's principal office is located may remove any director of the corporation from office in a proceeding commenced either by the corporation or its members holding at least ten per cent of the voting power of any class, or the attorney general in the case of a public benefit corporation, if the court finds that with respect to the corporation, the director's removal is in the best interest of the corporation due to:

(1)  The director's fraudulent or dishonest conduct;

(2)  The director's gross abuse of authority or discretion; or

(3)  A final judgment finding that the director has violated a duty set forth in sections 414D-149 and 414D-152, and that removal is in the best interest of the corporation.

(b)  The court that removes a director may bar the director from serving on the board for a period prescribed by the court.

(c)  If members or the attorney general commence a proceeding under subsection (a), the corporation shall be made a party defendant.

(d)  If a public benefit corporation or its members commence a proceeding under subsection (a), within ten days of its commencement, they shall give the attorney general written notice of the proceeding. [L 2001, c 105, pt of §1; am L 2004, c 171, §7]



§414D-141 - Vacancy on board.

[§414D-141]  Vacancy on board.  (a)  Unless the articles or bylaws provide otherwise, and except as provided in subsections (b) and (c), if a vacancy occurs on a board of directors, including a vacancy resulting from an increase in the number of directors:

(1)  The members, if any, may fill the vacancy; if the vacant office was held by a director elected by a class, chapter, or other organizational unit or by region or other geographic grouping, only members of the class, chapter, unit, or grouping are entitled to vote to fill the vacancy if it is filled by the members;

(2)  The board of directors may fill the vacancy; or

(3)  If the directors remaining in office constitute fewer than a quorum of the board, they may fill the vacancy by the affirmative vote of a majority of all the directors remaining in office.

(b)  Unless the articles or bylaws provide otherwise, if a vacant office was held by an appointed director, only the person who appointed the director may fill the vacancy.

(c)  If a vacant office was held by a designated director, the vacancy shall be filled as provided in the articles or bylaws.  In the absence of an applicable article or bylaw provision, the vacancy may not be filled by the board.

(d)  A vacancy that will occur at a specific later date (by reason of a resignation effective at a later date under section 414D‑137(b) or otherwise) may be filled before the vacancy occurs but the new director may not take office until the vacancy occurs. [L 2001, c 105, pt of §1]



§414D-142 - Compensation of directors.

[§414D-142]  Compensation of directors.  Unless the articles or bylaws provide otherwise, a board of directors may fix the compensation of directors. [L 2001, c 105, pt of §1]



§414D-143 - Regular and special meetings.

[§414D-143]  Regular and special meetings.  (a)  If the time and place of a directors' meeting is fixed by the bylaws or the board, the meeting is a regular meeting.  All other meetings are special meetings.

(b)  A board of directors may hold regular or special meetings in or out of this State.

(c)  Unless the articles or bylaws provide otherwise, a board may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all directors participating may simultaneously hear each other during the meeting.  A director participating in a meeting by this means is deemed to be present in person at the meeting. [L 2001, c 105, pt of §1]



§414D-144 - Action without meeting.

[§414D-144]  Action without meeting.  (a)  Unless the articles or bylaws provide otherwise, action required or permitted by this chapter to be taken at a board of directors' meeting may be taken without a meeting if the action is taken by all members of the board.  The action must be evidenced by one or more written consents describing the action taken, signed by each director, and included in the minutes filed with the corporate records reflecting the action taken.

(b)  Action taken under this section is effective when the last director signs the consent, unless the consent specifies a different effective date.

(c)  A consent signed under this section has the effect of a meeting vote and may be described as such in any document. [L 2001, c 105, pt of §1]



§414D-145 - Call and notice of meetings.

[§414D-145]  Call and notice of meetings.  (a)  Unless the articles, bylaws, or subsection (c) provides otherwise, regular meetings of the board may be held without notice.

(b)  Unless the articles, bylaws, or subsection (c) provides otherwise, special meetings of the board shall be preceded by at least two days' notice to each director of the date, time, and place, but not the purpose, of the meeting.

(c)  In corporations without members, any board action to remove a director or to approve a matter that would require approval by the members if the corporation had members, shall not be valid unless each director is given at least seven days' written notice that the matter will be voted upon at a directors' meeting or unless notice is waived pursuant to section 414D‑146.

(d)  Unless the articles or bylaws provide otherwise, the presiding officer of the board, the president, or twenty per cent of the directors then in office may call and give notice of a meeting of the board. [L 2001, c 105, pt of §1]



§414D-146 - Waiver of notice of meeting.

[§414D-146]  Waiver of notice of meeting.  (a)  A director may at any time waive any notice required by this chapter, the articles, or the bylaws.  Except as provided in subsection (b), the waiver shall be in writing, signed by the director entitled to the notice, and filed with the minutes or the corporate records.

(b)  A director's attendance at or participation in a meeting waives any required notice of the meeting unless the director at the beginning of the meeting or prior to the vote on a matter not noticed in conformity with this chapter, the articles, or the bylaws, objects to lack of notice and does not thereafter vote for or assent to the objected to action. [L 2001, c 105, pt of §1]



§414D-147 - Quorum and voting.

[§414D-147]  Quorum and voting.  (a)  Except as otherwise provided in this chapter, the articles, or the bylaws, a quorum of a board of directors consists of a majority of the directors in office immediately before a meeting begins.  In no event may the articles or bylaws authorize a quorum of fewer than the greater of one-third of the number of directors in office or two directors.

(b)  If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board unless this chapter, the articles, or the bylaws require the vote of a greater number of directors. [L 2001, c 105, pt of §1]



§414D-148 - Committees of the board.

[§414D-148]  Committees of the board.  (a)  Unless prohibited or limited by the articles or bylaws, a board of directors may create one or more committees of the board and appoint members of the board to serve on them.  Each committee shall have two or more directors, who serve at the pleasure of the board.

(b)  The creation of a committee and appointment of members to it must be approved by the greater of:

(1)  A majority of all the directors in office when the action is taken; or

(2)  The number of directors required by the articles or bylaws to take action under section 414D‑147.

(c)  Sections 414D‑143 to 414D‑147, which govern meetings, action without meetings, notice and waiver of notice, and quorum and voting requirements of the board, shall apply to committees of the board and their members as well.

(d)  To the extent specified by the board of directors or in the articles or bylaws, each committee of the board may exercise the board's authority under section 414D‑131.

(e)  A committee of the board may not, however:

(1)  Authorize distributions;

(2)  Approve or recommend to members dissolution, merger, or the sale, pledge, or transfer of all or substantially all of the corporation's assets;

(3)  Elect, appoint, or remove directors or fill vacancies on the board or on any of its committees; or

(4)  Adopt, amend, or repeal the articles or bylaws.

(f)  The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in section 414D‑149. [L 2001, c 105, pt of §1]



§414D-149 - General standards for directors.

§414D-149  General standards for directors.  (a)  A director shall discharge the director's duties as a director, including the director's duties as a member of a committee:

(1)  In good faith;

(2)  With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(3)  In a manner the director reasonably believes to be in the best interests of the corporation.

(b)  In discharging the director's duties, a director is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(1)  One or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented;

(2)  Legal counsel, public accountants, or other persons as to matters the director reasonably believes are within the person's professional or expert competence; or

(3)  A committee of the board of which the director is not a member, as to matters within its jurisdiction, if the director reasonably believes the committee merits confidence.

(c)  A director is not acting in good faith if the director has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) unwarranted.

(d)  A director is not liable to the corporation, any member, or any other person for any action taken or not taken as a director, if the director acted in compliance with this section.

(e)  A director shall not be deemed to be a trustee with respect to the corporation or with respect to any property held or administered by the corporation, including without limit, property that may be subject to restrictions imposed by the donor or transferor of the property.

(f)  Any person who serves as a director to the corporation without remuneration or expectation of remuneration shall not be liable for damage, injury, or loss caused by or resulting from the person's performance of, or failure to perform duties of, the position to which the person was elected or appointed, unless the person was grossly negligent in the performance of, or failure to perform, such duties.  For purposes of this section, remuneration does not include payment of reasonable expenses and indemnification or insurance for actions as a director as allowed by sections 414D-159 to 414D-167. [L 2001, c 105, pt of §1; am L 2002, c 130, §52]



§414D-150 - Director conflict of interest.

§414D-150  Director conflict of interest.  (a)  A conflict of interest transaction is a transaction with the corporation in which a director of the corporation has a direct or indirect interest.  A conflict of interest transaction is not voidable or the basis for imposing liability on the director if the transaction was fair at the time it was entered into or is approved as provided in subsection (b).

(b)  A transaction in which a director has a conflict of interest may be approved if:

(1)  In the case of a public benefit corporation, the transaction is approved by the attorney general, before or after the transaction is consummated;

(2)  The material facts of the transaction and the director's interest were disclosed or known to the board of directors or a committee of the board and the transaction was authorized, approved, or ratified by the board or committee of the board; or

(3)  The material facts of the transaction and the director's interest were disclosed or known to the members and they authorized, approved, or ratified the transaction.

(c)  For purposes of this section, a director of the corporation has an indirect interest in a transaction if:

(1)  Another entity in which the director has a material interest or in which the director is a general partner is a party to the transaction; or

(2)  Another entity of which the director is a director, officer, or trustee is a party to the transaction.

(d)  For purposes of subsection (b), a conflict of interest transaction is authorized, approved, or ratified if it receives the affirmative vote of a majority of the directors either on the board or on the committee, who have no direct or indirect interest in the transaction; provided that a transaction may not be authorized, approved, or ratified under this section by a single director.  If a majority of the directors on the board who have no direct or indirect interest in the transaction vote to authorize, approve, or ratify the transaction, a quorum is present for the purpose of taking action under this section.  The presence of or a vote cast by a director with a direct or indirect interest in the transaction does not affect the validity of any action taken under subsection [(b)(2)]; provided the transaction is otherwise approved as provided in subsection (b).

(e)  For purposes of subsection [(b)(3)], a conflict of interest transaction is authorized, approved, or ratified by the members if it receives a majority of the votes entitled to be counted under this subsection.  Votes cast by or voted under the control of a director who has a direct or indirect interest in the transaction, and votes cast by or voted under the control of an entity described in subsection (c)(1), may not be counted in a vote of members to determine whether to authorize, approve, or ratify a conflict of interest transaction under subsection [(b)(3)].  The vote of these members, however, is counted in determining whether the transaction is approved under other sections of this chapter.  A majority of the voting power, whether or not present, that are entitled to be counted in a vote on the transaction under this subsection constitutes a quorum for the purpose of taking action under this section.

(f)  The articles, the bylaws, or a resolution of the board may impose additional requirements on conflict of interest transactions. [L 2001, c 105, pt of §1; am L 2004, c 171, §8]



§414D-151 - Loans to or guaranties for directors and officers.

[§414D-151]  Loans to or guaranties for directors and officers.  (a)  A corporation may not lend money to or guaranty the obligation of a director or officer of the corporation.

(b)  The fact that a loan or guaranty is made in violation of this section shall not affect the borrower's liability on the loan. [L 2001, c 105, pt of §1]



§414D-152 - Liability for unlawful distributions.

[§414D-152]  Liability for unlawful distributions.  (a)  Unless a director complies with the applicable standards of conduct described in section 414D‑149, a director who votes for or assents to a distribution made in violation of this chapter shall be personally liable to the corporation for the amount of the distribution that exceeds what could have been distributed without violating this chapter.

(b)  A director held liable for an unlawful distribution under subsection (a) is entitled to contribution from:

(1)  Every other director who voted for or assented to the distribution without complying with the applicable standards of conduct described in section 414D‑149; and

(2)  Each person who received an unlawful distribution for the amount of the distribution whether or not the person receiving the distribution knew it was made in violation of this chapter. [L 2001, c 105, pt of §1]



§414D-153 - Required officers.

§414D-153  Required officers.  (a)  A corporation shall have the officers described in its bylaws or appointed by the board of directors in accordance with the bylaws.

(b)  The bylaws or the board shall delegate responsibility to one of the officers to prepare minutes of the directors' and members' meetings and to authenticate records of the corporation.

(c)  The same individual may simultaneously hold more than one office in a corporation.

(d)  Officers of the corporation shall be elected or appointed at such time and in such manner and for such terms as may be prescribed in the articles of incorporation or the bylaws.  In the absence of any such provision, all officers shall be elected or appointed for a term not to exceed one year by the board of directors. [L 2001, c 105, pt of §1; am L 2002, c 130, §53]



§414D-154 - Duties and authority of officers.

[§414D-154]  Duties and authority of officers.  Each officer has the authority and shall perform the duties set forth in the bylaws, or to the extent consistent with the bylaws, the duties and authority prescribed in a resolution of the board or by direction of an officer authorized by the board to prescribe the duties and authority of other officers. [L 2001, c 105, pt of §1]



§414D-155 - Standards of conduct for officers.

§414D-155  Standards of conduct for officers.  (a)  An officer with discretionary authority shall discharge the officer's duties under that authority:

(1)  In good faith;

(2)  With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(3)  In a manner the officer reasonably believes to be in the best interests of the corporation and its members, if any.

(b)  In discharging an officer's duties, an officer is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(1)  One or more officers or employees of the corporation who the officer reasonably believes to be reliable and competent in the matters presented; or

(2)  Legal counsel, public accountants, or other persons as to matters the officer reasonably believes are within the person's professional or expert competence.

(c)  An officer is not acting in good faith if the officer has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) unwarranted.

(d)  An officer is not liable to the corporation, any member, or other person for any action taken or not taken as an officer, if the officer acted in compliance with this section.

(e)  Any person who serves as an officer to the corporation without remuneration or expectation of remuneration shall not be liable for damage, injury, or loss caused by or resulting from the person's performance of or failure to perform duties of the position to which the person was appointed, unless the person was grossly negligent in the performance of or failure to perform the duties.  For purposes of this section, remuneration does not include payment of reasonable expenses and indemnification or insurance for actions as an officer as allowed by sections 414D-159 to 414D-167. [L 2001, c 105, pt of §1; am L 2002, c 130, §54]



§414D-156 - Resignation and removal of officers.

§414D-156  Resignation and removal of officers.  (a)  An officer may resign at any time by delivering notice to the corporation.  A resignation is effective when the notice is effective unless the notice specifies a future effective date.  If a resignation is made effective at a future date and the corporation accepts the future effective date, its board of directors may fill the pending vacancy before the effective date if the board provides that the successor does not take office until the effective date.

(b)  Except as otherwise provided in the articles of incorporation or bylaws, a board may remove any officer at any time with or without cause. [L 2001, c 105, pt of §1; am L 2002, c 130, §55]



§414D-157 - Contract rights of officers.

[§414D-157]  Contract rights of officers.  (a)  The appointment of an officer shall not itself create contract rights.

(b)  An officer's removal shall not affect the officer's contract rights, if any, with the corporation.  An officer's resignation shall not affect the corporation's contract rights, if any, with the officer. [L 2001, c 105, pt of §1]



§414D-158 - Officers' authority to execute documents.

[§414D-158]  Officers' authority to execute documents.  Any contract or other instrument in writing executed or entered into between a corporation and any other person is not invalidated as to the corporation by any lack of authority of the signing officers in the absence of actual knowledge on the part of the other person that the signing officers had no authority to execute the contract or other instrument if it is signed by any two officers in category 1 below, or by one officer in category 1 below and one officer in category 2 below.

(1)  Category 1:  The presiding officer of the board and the president; and

(2)  Category 2:  A vice president, the secretary, treasurer, and executive director. [L 2001, c 105, pt of §1]



§414D-159 - Definitions.

[§414D-159]  Definitions.  Sections 414D‑160 to 414D‑167 shall incorporate the following definitions:

"Corporation" includes any domestic or foreign predecessor entity of a corporation in a merger or other transaction in which the predecessor's existence ceased upon consummation of the transaction.

"Director" means an individual who is or was a director of a corporation or an individual who, while a director of a corporation, is or was serving at the corporation's request as a director, officer, partner, trustee, employee, or agent of another foreign or domestic business or nonprofit corporation, partnership, joint venture, trust, employee benefit plan, or other enterprise.  A director is considered to be serving an employee benefit plan at the corporation's request if the director's duties to the corporation also impose duties on, or otherwise involve services by, the director to the plan or to participants in or beneficiaries of the plan.  "Director" includes, unless the context requires otherwise, the estate or personal representative of a director.

"Expenses" includes counsel fees.

"Liability" means the obligation to pay a judgment, settlement, penalty, fine (including an excise tax assessed with respect to an employee benefit plan), or reasonable expenses actually incurred with respect to a proceeding.

"Official capacity" means with respect to a director, the office of director in a corporation and with respect to an individual other than a director as contemplated in section 414D‑165, the office in a corporation held by the officer or the employment or agency relationship undertaken by the employee or agent on behalf of the corporation.  "Official capacity" does not include service for any other foreign or domestic business or nonprofit corporation or any partnership, joint venture, trust, employee benefit plan, or other enterprise.

"Party" includes an individual who was, is, or is threatened to be made a named defendant or respondent in a proceeding.

"Proceeding" means any threatened, pending, or completed action, suit, or proceeding whether civil, criminal, administrative, or investigative and whether formal or informal. [L 2001, c 105, pt of §1]



§414D-160 - Authority to indemnify.

§414D-160  Authority to indemnify.  (a)  Except as provided in subsection (d), a corporation may indemnify a former or current director made a party to a proceeding by reason of the fact that the individual was or is a director, against liability incurred in the proceeding if:

(1)  The individual conducted the individual's self in good faith; and

(2)  The individual reasonably believed:

(A)  In the case of conduct in an official capacity, that the individual's conduct was in the corporation's best interests;

(B)  In all other cases, the individual's conduct, at a minimum, did not oppose the corporation's best interests; and

(3)  In the case of any criminal proceeding, the individual had no reasonable cause to believe the individual's conduct was unlawful.

(b)  A director's conduct with respect to an employee benefit plan for a purpose the director reasonably believed to be in the interests of the participants in and beneficiaries of the plan is conduct that satisfies the requirements of subsection (a)(2)(B).

(c)  The termination of a proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent, is not by itself determinative of a director's failure to meet the standard of conduct described in this section.

(d)  A corporation may not indemnify a director's liability under this section where the director's liability has been determined:

(1)  In connection with a proceeding by or in the right of the corporation; or

(2)  In connection with any other proceeding whether or not involving action in an official capacity, in which the director was found liable on the basis of the director's improper receipt of a personal benefit.

(e)  Indemnification permitted under this section in connection with a proceeding by or in the right of the corporation is limited to reasonable expenses incurred in connection with the proceeding. [L 2001, c 105, pt of §1; am L 2008, c 54, §4]



§414D-161 - Mandatory indemnification.

[§414D-161]  Mandatory indemnification.  Unless limited by its articles of incorporation, a corporation shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which the director was a party because the director is or was a director of the corporation, against reasonable expenses actually incurred by the director in connection with the proceeding. [L 2001, c 105, pt of §1]



§414D-162 - Advance for expenses.

[§414D-162]  Advance for expenses.  (a)  A corporation, before final disposition of a proceeding, may advance funds to pay for or reimburse the reasonable expenses incurred by a director who is a party to a proceeding; provided:

(1)  The director furnishes the corporation with a written affirmation of the director's good faith belief that the director has met the standard of conduct described in section 414D‑160;

(2)  The director furnishes the corporation with a written undertaking, executed personally or on the director's behalf, to repay the advance if it is ultimately determined that the director did not meet the standard of conduct; and

(3)  A determination is made that the facts then known to those making the determination would not preclude indemnification under this part.

(b)  The undertaking required by subsection (a)(2) must be an unlimited general obligation of the director but need not be secured and may be accepted without reference to financial ability to make repayment.

(c)  Determinations and authorizations of payments under this section shall be made in the manner specified in section 414D‑164. [L 2001, c 105, pt of §1]



§414D-163 - Court-ordered indemnification.

[§414D-163]  Court-ordered indemnification.  Unless limited by a corporation's articles of incorporation, a director of the corporation who is a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction.  On receipt of an application, the court after giving any notice the court considers necessary may order indemnification in the amount it considers proper if it determines:

(1)  The director is entitled to mandatory indemnification under section 414D‑161, in which case the court shall also order the corporation to pay the director's reasonable expenses incurred to obtain court-ordered indemnification; or

(2)  The director is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, whether or not the director met the standard of conduct set forth in section 414D‑160(a) or was found liable as described in section 414D‑160(d), but if the director was found liable indemnification is limited to reasonable expenses incurred. [L 2001, c 105, pt of §1]



§414D-164 - Determination and authorization of indemnification.

§414D-164  Determination and authorization of indemnification.  (a)  A corporation may not indemnify a director under section 414D-160 unless authorized in the specific case after a determination has been made that the director has met the standard of conduct set forth in section 414D-160.

(b)  The determination shall be made by the board of directors by majority vote of a quorum consisting of directors who are not at the time parties to the proceeding.

(c)  The determination shall be made by majority vote of a committee duly designated by the board of directors (in which designation directors who are parties may participate) consisting solely of two or more directors not at the time parties to the proceeding if a quorum cannot be obtained under subsection (b).

(d)  The determination shall be made by special legal counsel selected by:

(1)  The board of directors or its committee in the manner prescribed in subsection (b) or (c); or

(2)  Majority vote of the full board (in which selection directors who are parties may participate) if a quorum of the board cannot be obtained under subsection (b) and a committee cannot be designated under subsection (c).

(e)  The determination shall be made by the members but directors who are at the time parties to the proceeding may not vote on the determination.

(f)  Authorization of indemnification and evaluation as to reasonableness of expenses shall be made in the same manner as the determination that indemnification is permissible, except that if the determination is made by special legal counsel, authorization of indemnification and evaluation as to reasonableness of expenses shall be made by those entitled under subsection (d) to select counsel. [L 2001, c 105, pt of §1; am L 2002, c 130, §56]



§414D-165 - Indemnification of officers, employees, and agents.

[§414D-165]  Indemnification of officers, employees, and agents.  (a)  An officer of the corporation who is not a director, unless limited by a corporation's articles of incorporation, is entitled to mandatory indemnification under section 414D‑161, and is entitled to apply for court-ordered indemnification under section 414D‑163 in each case, to the same extent as a director.

(b)  The corporation, unless limited by a corporation's articles of incorporation, may indemnify and advance expenses under this part to an officer, employee, or agent of the corporation who is not a director to the same extent as to a director.

(c)  A corporation may also, unless limited by a corporation's articles of incorporation, indemnify and advance expenses to an officer, employee, or agent who is not a director to the extent, consistent with public policy, that may be provided by its articles of incorporation, bylaws, general or specific action of its board of directors, or contract. [L 2001, c 105, pt of §1]



§414D-166 - Insurance.

[§414D-166]  Insurance.  A corporation may purchase and maintain insurance on behalf of an individual who is or was a director, officer, employee, or agent of the corporation, or who, while a director, officer, employee, or agent of the corporation, is or was serving at the request of the corporation as a director, officer, partner, trustee, employee, or agent of another foreign or domestic business or nonprofit corporation, partnership, joint venture, trust, employee benefit plan, or other enterprise, against liability asserted against or incurred by the individual in that capacity or arising from the individual's status as a director, officer, employee, or agent, whether or not the corporation would have power to indemnify the person against the same liability under section 414D‑160 or 414D‑161. [L 2001, c 105, pt of §1]



§414D-167 - Application of this part.

§414D-167  Application of this part.  (a)  A provision treating a corporation's indemnification of or advance for expenses to directors that is contained in its articles of incorporation, bylaws, a resolution of its members or board of directors, or in a contract or otherwise, is valid only if and to the extent the provision is consistent with this part.  If articles of incorporation limit indemnification or advances for expenses, indemnification and advances for expenses are valid only to the extent consistent with the articles.

(b)  This part shall not limit a corporation's power to pay or reimburse expenses incurred by a director in connection with appearing as a witness in a proceeding at a time when the director has not been made a named defendant or respondent to the proceeding.

(c)  A corporation, by a provision in its articles of incorporation or bylaws, in a resolution adopted, or in a contract approved by its board of directors or members, may obligate itself, in advance of the act or omission giving rise to a proceeding, to provide indemnification in accordance with section 414D-160 or advance funds to pay for or reimburse expenses in accordance with section 414D-162.  Any such obligatory provision shall be deemed to satisfy the requirements for authorization referred to in [sections] 414D-164 and 414D-162(c).   Any such provision that obligates the corporation to provide indemnification to the fullest extent permitted by law shall be deemed to obligate the corporation to advance funds to pay for or reimburse expenses in accordance with section 414D-162 to the fullest extent permitted by law, unless the provision specifically provides otherwise. [L 2001, c 105, pt of §1; am L 2003, c 81, §2]



§414D-181 - Authority to amend.

PART IX.  AMENDMENT OF ARTICLES OF INCORPORATION AND BYLAWS

[§414D-181]  Authority to amend.  A corporation may amend its articles of incorporation at any time to add or change a provision that is required or permitted in the articles or to delete a provision not required in the articles.  Whether a provision is required or permitted in the articles is determined as of the effective date of the amendment. [L 2001, c 105, pt of §1]



§414D-182 - Procedure to amend articles of incorporation.

[§414D-182]  Procedure to amend articles of incorporation.  (a)  Amendments to the articles of incorporation shall be made in the following manner:

(1)  If any members are entitled to vote on an amendment, the board of directors shall adopt a resolution setting forth the proposed amendment and directing that it be submitted to a vote at an annual or special meeting of the members.  Written notice setting forth the proposed amendment or a summary of the changes to be effected thereby shall be given to each member entitled to vote at the meeting within the time and in the manner provided in this chapter for the giving of notice of meetings to members.  The proposed amendment shall be adopted upon receiving at least two-thirds of the votes which members present at the meeting or represented by proxy are entitled to cast; and

(2)  If there are no members or no members entitled to vote thereon, an amendment shall be adopted at a meeting of the board of directors upon its receiving the vote of a majority of the directors in office.

(b)  Any number of amendments may be submitted and voted upon at any one meeting. [L 2001, c 105, pt of §1]



§414D-183 - Articles of amendment.

[§414D-183]  Articles of amendment.  A corporation amending its articles shall deliver to the department director articles of amendment setting forth:

(1)  The name of the corporation;

(2)  The text of each amendment adopted;

(3)  The date of each amendment's adoption;

(4)  If approval of members was not required, a statement to that effect and a statement that the amendment was approved by a sufficient vote of the board of directors or incorporators;

(5)  If approval by members was required:

(A)  The designation, number of memberships outstanding, number of votes entitled to be cast by each class entitled to vote separately on the amendment, and number of votes of each class indisputably voting on the amendment; and

(B)  Either the total number of votes cast for and against the amendment by each class entitled to vote separately on the amendment or the total number of undisputed votes cast for the amendment by each class and a statement that the number cast for the amendment by each class was sufficient for approval by that class;

(6)  If approval of the amendment by some person or persons other than the members, the board, or the incorporators is required pursuant to section 414D‑188, a statement that the approval was obtained. [L 2001, c 105, pt of §1]



§414D-184 - Restated, amended and restated, articles of incorporation.

§414D-184  Restated, amended and restated, articles of incorporation.  (a)  A corporation's board of directors may restate its articles of incorporation at any time with or without approval by members or any other person.

(b)  If the restatement includes an amendment requiring approval by members, the board must submit the restatement to the members for their approval.

(c)  If the board seeks to have the restatement approved by the members at a membership meeting, the corporation shall notify each of its members of the proposed membership meeting in writing in accordance with section 414D‑105.  The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the proposed restatement and contain or be accompanied by a copy or summary of the restatement.

(d)  If the board seeks to have the restatement approved by the members by written ballot or written consent, the material soliciting the approval shall contain or be accompanied by a copy or summary of the restatement.

(e)  A restatement requiring approval by the members must be approved by the same vote as an amendment to articles under section 414D‑182.

(f)  A corporation restating its articles shall deliver to the department director articles of restatement setting forth the name of the corporation and the text of the restated articles of incorporation together with a statement that the restatement of incorporation correctly sets forth without change the corresponding provisions of the articles of incorporation as theretofore amended and that the restated articles of incorporation supersede the original articles of incorporation and any amendments thereto.

(g)  Duly adopted restated articles of incorporation supersede the original articles of incorporation and all amendments to them.

(h)  The department director may certify restated articles of incorporation, as the articles of incorporation currently in effect, without including the information required by subsection (f).

(i)  A domestic corporation may at any time amend and restate its articles of incorporation by complying with the procedures and requirements of this part.

(j)  Upon its adoption, the amended and restated articles of incorporation shall set forth:

(1)  All of the operative provisions of the articles of incorporation as theretofore amended;

(2)  The information required by section 414D‑183; and

(3)  A statement that the amended and restated articles of incorporation supersede the original articles of incorporation and all amendments thereto.

(k)  The amended and restated articles of incorporation shall be delivered to the director for filing together with a statement setting forth:

(1)  Whether the restatement contains an amendment to the articles requiring member approval and, if it does not, that the board of directors adopted the restatement; or

(2)  If the restatement contains an amendment to the articles requiring member approval, the information required by section 414D-183.  The department director may certify the amended and restated articles of incorporation as the articles of incorporation currently in effect, without including the information required to be filed by subsection (j)(2) and (3). [L 2001, c 105, pt of §1; am L 2003, c 124, §29]



§414D-185 - Amendment pursuant to judicial reorganization.

[§414D-185]  Amendment pursuant to judicial reorganization.  (a)  A corporation's articles may be amended without board approval or approval by the members or approval required pursuant to section 414D‑188 to carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under federal statute if the articles after amendment contain only provisions required or permitted by section 414D‑32.

(b)  The individual or individuals designated by the court shall deliver to the department director articles of amendment setting forth:

(1)  The name of the corporation;

(2)  The text of each amendment approved by the court;

(3)  The date of the court's order or decree approving the articles of amendment;

(4)  The title of the reorganization proceeding in which the order or decree was entered; and

(5)  A statement that the court had jurisdiction of the proceeding under federal statute.

(c)  This section shall not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan. [L 2001, c 105, pt of §1]



§414D-186 - Effect of amendment and restatement.

[§414D-186]  Effect of amendment and restatement.  An amendment to articles of incorporation does not affect a cause of action existing against or in favor of the corporation, a proceeding to which the corporation is a party, any requirement or limitation imposed upon the corporation or any property held by it by virtue of any trust upon which the property is held by the corporation, or the existing rights of persons other than members of the corporation.  An amendment changing a corporation's name does not abate a proceeding brought by or against the corporation in its former name. [L 2001, c 105, pt of §1]



§414D-187 - Bylaws.

[§414D-187]  Bylaws.  The initial bylaws of a corporation shall be adopted by its board of directors.  The power to alter, amend, or repeal the bylaws or adopt new bylaws shall be vested in the board of directors unless otherwise provided in the articles of incorporation or the bylaws.  The bylaws may contain any provisions for the regulation and management of the affairs of a corporation not inconsistent with law or the articles of incorporation. [L 2001, c 105, pt of §1]



§414D-188 - Approval by third persons.

[§414D-188]  Approval by third persons.  The articles may require an amendment to the articles or bylaws to be approved in writing by a specified person or persons other than the board. Such a provision in the articles may only be amended with the approval in writing of such person or persons. [L 2001, c 105, pt of §1]



§414D-200 - Definitions.

PART X.  MERGER

[§414D-200]  Definitions.  As used in this part:

"Association" means an association organized under chapter 421 or 421C.

"Merger" means the procedure authorized by this part in which one domestic or foreign entity combines with one or more domestic or foreign entities resulting in either one surviving entity or one new entity.

"Organizing articles" means:

(1)  For an association, corporation, or nonprofit corporation, the articles of incorporation;

(2)  For a general partnership or limited liability partnership, the registration statement;

(3)  For a limited partnership, the certificate of limited partnership; and

(4)  For a limited liability company, the articles of organization.

"Other business entity" means a profit corporation, limited liability company, general partnership, limited partnership, limited liability partnership, or association. [L 2004, c 121, §1]



§414D-201 - Merger.

§414D-201  Merger.  (a)  Pursuant to a plan of merger approved as provided in section 414D–202, a domestic or foreign corporation may merge with one or more domestic professional corporations, or with one or more associations, one or more corporations, or other business entities organized under the laws of this State, any state or territory of the United States, any foreign jurisdiction, or any combination thereof, with one of the domestic professional corporations, associations, domestic or foreign corporations, or other business entities whether domestic or foreign, being the surviving entity as provided in the plan; provided that the merger is permitted by the law of the state or country under whose law each foreign corporation that is a party to the merger is organized.

(b)  The plan of merger shall set forth:

(1)  The name and jurisdiction of formation or organization of each entity that is a party to the merger, and the name of the surviving entity into which each plans to merge;

(2)  The terms and conditions of the merger;

(3)  The manner and basis for converting memberships of each merging corporation into memberships, obligations, or securities of the surviving entity or into cash or other property in whole or part;

(4)  The street address of the surviving entity's principal place of business, or if no street address is available, the rural post office number or post office box designated or made available by the United States Postal Service; and

(5)  Amendments, if any, to the organizing articles of the surviving entity or, if no amendments are desired, a statement that the organizing articles of the surviving entity shall not be amended pursuant to the merger.

(c)  A plan of merger may set forth other provisions relating to the merger.

(d)  If a foreign corporation survives a merger, it shall not do business in this State until an application for a certificate of authority is filed with the department director if the foreign corporation is not already authorized to do business in the State.

(e)  The surviving entity shall furnish a copy of the plan of merger, on request and without cost, to any member or shareholder of any entity that is a party to the merger. [L 2001, c 105, pt of §1; am L 2002, c 41, §13; am L 2004, c 121, §16]



§414D-201.5 - Foreign mergers.

§414D-201.5  Foreign mergers.  (a)  Whenever a foreign entity authorized to transact business in this State shall be a party to a statutory merger permitted by the laws of the state or country under which it is organized, and the foreign entity shall be the surviving entity, it shall, within sixty days after the merger becomes effective, file with the department director a certificate evidencing the merger, duly authenticated by the proper officer of the state or country under the laws of which the statutory merger was effectuated.  The certificate evidencing the merger shall be evidence of a change of name if the name of the surviving entity is changed thereby.  If the certificate is in a foreign language, a translation attested to under oath by the translator shall accompany the certificate.

(b)  Whenever a foreign entity authorized to transact business in this State shall be a party to a statutory merger permitted by the laws of the state or country under the laws of which it is organized, and that entity shall not be the surviving entity, the surviving entity shall, within sixty days after the merger becomes effective, file with the department director a certificate evidencing the merger in the form prescribed by subsection (a). [L 2002, c 41, §2; am L 2003, c 124, §30; am L 2004, c 121, §17]



§414D-202 - Action on plan by board, members, and third persons.

§414D-202  Action on plan by board, members, and third persons.  (a)  Unless this chapter, the articles, the bylaws, or the board of directors or members (acting pursuant to subsection (c)) require a greater vote or voting by class, a plan of merger to be adopted shall be approved:

(1)  By the board;

(2)  By the members, if any, by two-thirds of the votes cast or a majority of the voting power, whichever is less; and

(3)  In writing by any person or persons whose approval is required by a provision of the articles authorized by section 414D-188 for an amendment to the articles or bylaws.

(b)  If the corporation does not have members, the merger shall be approved by a majority of the directors in office at the time the merger is approved.  In addition, the corporation shall provide notice of any directors' meeting at which the approval is to be obtained in accordance with section 414D-145(c).  The notice shall also state that the purpose, or one of the purposes, of the meeting is to consider the proposed merger.

(c)  The board may condition its submission of the proposed merger, and the members may condition their approval of the merger, on receipt of a higher percentage of affirmative votes or on any other basis.

(d)  If the board seeks to have the plan approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in accordance with section 414D-105.  The notice shall also state that the purpose, or one of the purposes, of the meeting is to consider the plan of merger and contain or be accompanied by a copy or summary of the plan.  The copy or summary of the plan for members of the surviving corporation shall include any provision that, if contained in a proposed amendment to the articles of incorporation or bylaws, would entitle members to vote on the provision.  The copy or summary of the plan for members of the disappearing corporation shall include a copy or summary of the articles and bylaws that will be in effect immediately after the merger takes effect.

(e)  If the board seeks to have the plan approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the plan.  The copy or summary of the plan for members of the surviving corporation shall include any provision that, if contained in a proposed amendment to the articles of incorporation or bylaws, would entitle members to vote on the provision.  The copy or summary of the plan for members of the disappearing corporation shall include a copy or summary of the articles and bylaws that will be in effect immediately after the merger takes effect.

(f)  Voting by a class of members is required on a plan of merger if the plan contains a provision that, if contained in a proposed amendment to articles of incorporation or bylaws, would entitle the class of members to vote as a class on the proposed amendment under section 414D-184 or 414D-187.  The plan shall be approved by a class of members by two-thirds of the votes cast by the class or a majority of the voting power of the class, whichever is less.

(g)  After a merger is adopted, and at any time before articles of merger are filed, the planned merger may be abandoned (subject to any contractual rights) without further action by members or other persons who approved the plan in accordance with the procedure set forth in the plan of merger or, if none is set forth, in the manner determined by the board of directors.  A plan of merger may provide that at any time prior to the time that the plan becomes effective, the plan may be terminated by the board of directors of any constituent corporation notwithstanding approval of the plan by the stockholders of all or any of the constituent corporations.  If the plan of merger is terminated after the filing of the articles but before the plan has become effective, a certificate of termination shall be filed with the department director.  A plan of merger may allow the boards of directors of the constituent corporations to amend the plan at any time prior to the time that the plan becomes effective; provided that an amendment made subsequent to the adoption of the plan by the stockholders of any constituent corporation shall not:

(1)  Alter or change the amount or kind of shares, securities, cash, property, or rights or any of them  to be received in exchange for or on conversion of all or any of the interests of the constituent corporation;

(2)  Alter or change any term of the organizing articles of the surviving entity to be effected by the merger; or

(3)  Alter or change any of the terms and conditions of the plan if the alteration or change would adversely affect the holders of any interest of the constituent corporation.

If the plan of merger is amended after the articles are filed with the department director but before the plan has become effective, articles of amendment shall be filed with the department director.

[(h)]  A merger takes effect on the filing date of the articles of merger, or on the date subsequent to the filing as set forth in the articles of merger; provided that the effective date shall not be more than thirty days from the filing date. [L 2001, c 105, pt of §1; am L 2002, c 41, §14]



§414D-203 - Articles of merger.

§414D-203  Articles of merger.  (a)  After a plan of merger is approved by the board of directors and, if required by section 414D-202, by the members and any other persons, articles of merger shall be signed on behalf of each corporation and each other entity that is a party to the merger and shall be delivered to the department director for filing.  The articles of merger shall set forth:

(1)  The name and jurisdiction of each entity that is a party to the merger, and the name, address, and jurisdiction of the surviving entity;

(2)  A statement that the plan of merger has been approved by each entity involved in the merger;

(3)  A statement indicating any changes in the organizing articles of the surviving entity to be given effect by the merger; provided that if no changes are made, a statement that the organizing articles of the surviving entity shall not be amended pursuant to the merger; and

(4)  A statement that includes:

(A)  An agreement that the surviving entity may be served with process in this State in any action or proceeding for the enforcement of any liability or obligation of any entity previously subject to suit in this State that is to merge;

(B)  An irrevocable appointment of a resident of this State as its agent to accept service of process in a proceeding under subparagraph (A), that includes the resident's street address in this State; and

(C)  An agreement for the enforcement, as provided in this chapter, of the right of any dissenting member, shareholder, or partner to receive payment for their interest against the surviving entity.

(b)  If the articles of merger provide for a future effective date, and:

(1)  The plan of merger is amended to change the future effective date;

(2)  The plan of merger permits the amendment of the articles of merger to change the future effective date without an amendment to the plan of merger; or

(3)  The plan of merger is amended to change any other matter contained in the articles of merger so as to make the articles of merger inaccurate in any material respect, prior to the future effective date;

then the articles of merger shall be amended by filing with the department director articles of amendment that identify the articles of merger and set forth the amendment to the articles of merger.

If the articles of merger provide for a future effective date and if the plan of merger is terminated prior to the future effective date, the articles of merger shall be terminated by filing with the department director a certificate of termination that identifies the articles of merger and the plan of merger and states that the plan of merger has been terminated.

(c)  Articles of merger operate as an amendment to the corporation's articles of incorporation. [L 2001, c 105, pt of §1; am L 2002, c 41, §15; am L 2003, c 124, §31; am L 2004, c 121, §18; am L 2006, c 184, §11]



§414D-204 - Effect of merger.

§414D-204  Effect of merger.  (a)  When a merger takes effect:

(1)  Every corporation party to the merger merges into the surviving corporation and the separate existence of every corporation except the surviving corporation ceases;

(2)  The title to all real estate and other property owned by each corporation party to the merger is vested in the surviving corporation without reversion or impairment subject to any and all conditions to which the property was subject prior to the merger;

(3)  The surviving corporation has all liabilities and obligations of each corporation party to the merger;

(4)  A proceeding pending against any corporation party to the merger may be continued as if the merger did not occur or the surviving corporation may be substituted in the proceeding for the corporation whose existence ceased; and

(5)  The articles of incorporation and bylaws of the surviving corporation are amended to the extent provided in the plan of merger.

(b)  If a surviving entity fails to appoint or maintain an agent designated for service of process in this State or the agent for service of process cannot with reasonable diligence be found at the designated office, service of process may be made upon the surviving entity by sending a copy of the process by registered or certified mail, return receipt requested, to the surviving corporation at the address set forth in the articles of merger.  Service is effected under this subsection at the earliest of:

(1)  The date the corporation receives the process, notice, or demand;

(2)  The date shown on the return receipt, if signed on behalf of the corporation; or

(3)  Five days after its deposit in the mail, if mailed postpaid and correctly addressed. [L 2001, c 105, pt of §1; am L 2002, c 41, §16]



§414D-205 - REPEALED.

§414D-205  REPEALED.  L 2002, c 41, §28.



§414D-206 - Bequests, devises, and gifts.

[§414D-206]  Bequests, devises, and gifts.  Any bequest, devise, gift, grant, or promise contained in a will or other instrument of donation, subscription, or conveyance, that is made to a constituent corporation and that takes effect or remains payable after the merger, inures to the surviving corporation unless the will or other instrument otherwise specifically provides. [L 2001, c 105, pt of §1]



§414D-207 - Conversions into and from corporations.

§414D-207  Conversions into and from corporations.  (a)  A domestic corporation may adopt a plan of conversion and convert to a foreign corporation or any other business entity if:

(1)  The board of directors and members of the domestic corporation approve a plan of conversion in the manner prescribed by section 414D-202 and if the conversion is treated as a merger to which the converting entity is a party and not the surviving entity;

(2)  The conversion is permitted by and complies with the laws of the state or country in which the converted entity is to be incorporated, formed, or organized; and the incorporation, formation, or organization of the converted entity complies with those laws;

(3)  At the time the conversion becomes effective, each member of the converting entity, unless otherwise agreed to by the member or directors, owns an equity interest or other ownership interest in, and is a shareholder, partner, member, or other owner of, the converted entity;

(4)  The members of the domestic corporation, as a result of the conversion, shall not become personally liable without the members' consent, for the liabilities or obligations of the converted entity; and

(5)  The converted entity is incorporated, formed, or organized as part of or pursuant to the plan of conversion.

(b)  Any foreign corporation or other business entity may adopt a plan of conversion and convert to a domestic corporation if the conversion is permitted by and complies with the laws of the state or country in which the foreign corporation or other business entity is incorporated, formed, or organized.

(c)  A plan of conversion shall set forth:

(1)  The name of the converting entity and the converted entity;

(2)  A statement that the converting entity is continuing its existence in the organizational form of the converted entity;

(3)  A statement describing the organizational form of the converted entity and the state or country under the laws of which the converted entity is to be incorporated, formed, or organized; and

(4)  The manner and basis of converting the shares or other forms of ownership, of the converting entity into shares or other forms of ownership, of the converted entity, or any combination thereof.

(d)  A plan of conversion may set forth any other provisions relating to the conversion that are not prohibited by law, including without limitation the initial bylaws and officers of the converted entity.

(e)  After the conversion of a domestic corporation is approved, and at any time before the conversion becomes effective, the plan of conversion may be abandoned by the domestic corporation in accordance with the procedures set forth in the plan of conversion or, if these procedures are not provided in the plan, in the manner determined by the board of directors.  If articles of conversion have been filed with the department director but the conversion has not become effective, the conversion may be abandoned if a statement, executed on behalf of the converting entity by an officer or other duly authorized representative and stating that the plan of conversion has been abandoned in accordance with applicable law, is filed with the department director prior to the effective date of the conversion.  If the department director finds that the statement satisfies the requirements provided by law, the department director, after all fees have been paid, shall:

(1)  Stamp the statement and include the date of the filing;

(2)  File the document in the department director's office; and

(3)  Issue a certificate of abandonment to the converting entity or its authorized representatives.

(f)  Once the statement provided in subsection (e) is filed with the department director, the conversion shall be deemed abandoned and shall not be effective. [L 2001, c 105, pt of §1; am L 2002, c 130, §57; am L 2006, c 235, §5]

Cross References

Conversion of nonprofit accident and health or sickness insurance company into another entity, see chapter 432C.



§414D-208 - Articles of conversion.

[§414D-208]  Articles of conversion.  (a)  If a plan of conversion has been approved in accordance with section 414D‑202 and has not been abandoned, articles of conversion shall be executed by an officer or other duly authorized representative of the converting entity and shall set forth:

(1)  A statement certifying the following:

(A)  The name, form of entity, and state or country of incorporation, formation, or organization of the converting and converted entities;

(B)  That a plan of conversion has been approved;

(C)  That an executed plan of conversion is on file at the principal place of business of the converting entity and stating the address thereof; and

(D)  That a copy of the plan of conversion shall be furnished by the converting entity prior to the conversion or by the converted entity after the conversion on written request and without cost, to any member or director, as the case may be, of the converting entity or the converted entity; and

(2)  If the converting entity is a domestic or foreign corporation or other entity, a statement that the approval of the plan of conversion was duly authorized and complied with the laws under which it was incorporated, formed, or organized.

(b)  The articles of conversion shall be delivered to the department director.  The converted entity, if a domestic corporation, domestic professional corporation, domestic nonprofit corporation, domestic general partnership, domestic limited partnership, or domestic limited liability company shall attach a copy of its respective registration documents with the articles of conversion.

(c)  If the department director finds that the articles of conversion satisfy the requirements provided by law, and that all required documents are filed, the department director, after all fees have been paid shall:

(1)  Stamp the articles of conversion and include the date of the filing;

(2)  File the document in the department director's office; and

(3)  Issue a certificate of conversion to the converted entity or its authorized representatives. [L 2001, c 105, pt of §1]



§414D-209 - REPEALED.

§414D-209  REPEALED.  L 2003, c 124, §102.



§414D-210 - Effect of conversion.

§414D-210  Effect of conversion.  When a conversion becomes effective:

(1)  The converting entity shall continue to exist without interruption, but in the organizational form of the converted entity;

(2)  All rights, title, and interest in all real estate and other property owned by the converting entity shall automatically be owned by the converted entity without reversion or impairment, subject to any existing liens or other encumbrances;

(3)  All liabilities and obligations of the converting entity shall automatically be liabilities and obligations of the converted entity without impairment or diminution due to the conversion;

(4)  The rights of creditors of the converting entity shall continue against the converted entity and shall not be impaired or extinguished by the conversion;

(5)  Any action or proceeding pending by or against the converting entity may be continued by or against the converted entity without any need for substitution of parties;

(6)  The shares and other forms of ownership in the converting entity that are to be converted into shares, or other forms of ownership, in the converted entity as provided in the plan of conversion shall be converted;

(7)  A shareholder, partner, member, or other owner of the converted entity shall be liable for the debts and obligations of the converting entity that existed before the conversion takes effect; provided that the shareholder, partner, member, or other owner:

(A)  Agreed in writing to be liable for the debts or obligations;

(B)  Was liable under applicable law prior to the effective date of the conversion for the debts or obligations; or

(C)  Becomes liable under applicable law for existing debts and obligations of the converted entity by becoming a shareholder, partner, member, or other owner of the converted entity.

(8)  If the converted entity is a foreign corporation or other business entity incorporated, formed, or organized under a law other than the law of this State, the converted entity shall file with the director:

(A)  An agreement that the converted entity may be served with process in this State in any action or proceeding for the enforcement of any liability or obligation of the converting domestic corporation;

(B)  An irrevocable appointment of a resident of this State, including the street address, as its agent to accept service of process in any such proceeding; and

(C)  An agreement for the enforcement, as provided in this chapter, of the right of any dissenting shareholder, partner, member, or other owner to receive payment for their interest against the converted entity. [L 2001, c 105, pt of §1; am L 2006, c 235, §6]



§414D-211 - Limitations on merger by public benefit corporations.

[§414D-211]  Limitations on merger by public benefit corporations.  (a)  Without the prior approval of the circuit court for the first circuit in a proceeding in which the attorney general has been given written notice, a public benefit corporation may merge only with:

(1)  A public benefit corporation;

(2)  A foreign corporation that would qualify under this chapter as a public benefit corporation;

(3)  A wholly owned corporation, if the public benefit corporation is the surviving corporation and continues to be a public benefit corporation after the merger;

(4)  A corporation; provided that:

(A)  On or prior to the effective date of the merger, assets with an equal value to the greater of the fair market value of the net tangible and intangible assets (including goodwill) of the public benefit corporation, or the fair market value of the public benefit corporation if it were to be operated as a business concern, are transferred to one or more persons who would have received its assets under section 414D-245(a)(5) and (6) had it dissolved;

(B)  The public benefit corporation shall return, transfer, or convey an asset held by it upon condition requiring return, transfer, or conveyance, which condition occurs by reason of the merger, in accordance with such condition; and

(C)  The merger is approved by a majority of directors of the public benefit corporation who are not and will not become members or shareholders in or officers, employees, agents, or consultants of the surviving corporation.

(b)  At least twenty days before the consummation of any merger of a public benefit corporation pursuant to subsection (a)(4), notice, including a copy of the proposed plan of merger, shall be delivered to the attorney general.

(c)  Without the prior written approval of the attorney general or the circuit court for the first circuit, in a proceeding in which the attorney general has been given written notice, no member of a public benefit corporation may receive or keep anything as a result of a merger other than a membership in the surviving public benefit corporation.  The court shall approve the transaction if it is in the public interest. [L 2004, c 171, §2]



§414D-221 - Sale of assets in regular course of activities and mortgage of assets.

PART XI.  SALE OF ASSETS

[§414D-221]  Sale of assets in regular course of activities and mortgage of assets.  (a)  A corporation, on the terms and conditions and for the consideration determined by the board of directors, may:

(1)  Sell, lease, exchange, or otherwise dispose of all, or substantially all, of its property in the usual and regular course of its activities; or

(2)  Mortgage, pledge, dedicate to the repayment of indebtedness (whether with or without recourse), or otherwise encumber any or all of its property whether or not in the usual and regular course of its activities.

(b)  Unless the articles require it, approval of the members or any other person of a transaction described in subsection (a) is not required. [L 2001, c 105, pt of §1]



§414D-222 - Sale of assets other than in regular course of activities.

§414D-222  Sale of assets other than in regular course of activities.  (a)  A corporation may sell, lease, exchange, or otherwise dispose of all, or substantially all, of its property (with or without the goodwill) other than in the usual and regular course of its activities on the terms and conditions and for the consideration determined by the corporation's board if the proposed transaction is authorized by subsection (b).

(b)  Unless this chapter, the articles, the bylaws, or the board of directors or members (acting pursuant to subsection (d)) require a greater vote or voting by class, the proposed transaction to be authorized must be approved:

(1)  By the board;

(2)  By the members by two-thirds of the votes cast or a majority of the voting power, whichever is less; and

(3)  In writing by any person or persons whose approval is required by a provision of the articles authorized by section 414D-188 for an amendment to the articles or bylaws.

(c)  If the corporation does not have members, the transaction must be approved by a vote of a majority of the directors in office at the time the transaction is approved.  In addition, the corporation shall provide notice of any directors' meeting at which the approval is to be obtained in accordance with section 414D-145(c).  The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange, or other disposition of all, or substantially all, of the property or assets of the corporation and contain or be accompanied by a copy or summary of a description of the transaction.

(d)  The board may condition its submission of the proposed transaction, and the members may condition their approval of the transaction, on receipt of a higher percentage of affirmative votes or on any other basis.

(e)  If the corporation seeks to have the transaction approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in accordance with section 414D-105.  The notice shall also state that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange, or other disposition of all, or substantially all, of the property or assets of the corporation and contain or be accompanied by a copy or summary of a description of the transaction.

(f)  If the board needs to have the transaction approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of a description of the transaction.

(g)  After a sale, lease, exchange, or other disposition of property is authorized, the transaction may be abandoned (subject to any contractual rights), without further action by the members or any other person who approved the transaction in accordance with the procedure set forth in the resolution proposing the transaction or, if none is set forth, in the manner determined by the board of directors.

(h)  A sale, lease, exchange, or other disposition of the property of a corporation shall not be deemed to be the sale, lease, exchange, or other disposition of all or substantially all the property of the corporation if the corporation is retaining sufficient property to continue one or more significant business segments or lines of the corporation after the sale, lease, exchange, or other disposition.  Furthermore, the business segments or lines retained must not be only temporary operations or merely a pretext to avoid members' rights which might otherwise arise under this chapter.

(i)  A public benefit corporation shall give written notice to the attorney general twenty days before it sells, leases, exchanges, or otherwise disposes of all, or substantially all, of its property if the transaction is not in the regular course of its activities, unless the attorney general has given the corporation a written waiver of this subsection. [L 2001, c 105, pt of §1; am L 2004, c 171, §9]



§414D-231 - Prohibited distributions.

PART XII.  DISTRIBUTIONS

[§414D-231]  Prohibited distributions.  Except as authorized by section 414D‑232, a corporation shall not make any distributions. [L 2001, c 105, pt of §1]



§414D-232 - Authorized distributions.

§414D-232  Authorized distributions.  (a)  A corporation may purchase its memberships if, after the purchase is completed:

(1)  The corporation would be able to pay its debts as they become due in the usual course of its activities; and

(2)  The corporation's total assets would at least equal the sum of its total liabilities.

(b)  Corporations may make distributions upon dissolution in conformity with part XIII. [L 2001, c 105, pt of §1; am L 2002, c 130, §58]



§414D-233 - Notice to the attorney general of intention to dissolve.

§414D-233  Notice to the attorney general of intention to dissolve.  (a)  A public benefit corporation shall give the attorney general written notice that it intends to dissolve before the time it delivers the articles of dissolution to the department director.  The notice shall include a copy or summary of the plan of dissolution.

(b)  No assets shall be transferred or conveyed by a public benefit corporation as part of the dissolution process until twenty days after it has given the written notice required by subsection (a) to the attorney general or until the attorney general has consented in writing to the dissolution, or indicated in writing that the attorney general will take no action in respect to, the transfer or conveyance, whichever is earlier.

(c)  When all or substantially all of the assets of a public benefit corporation have been transferred or conveyed following approval of dissolution, the board shall deliver to the attorney general a list showing those (other than creditors) to whom the assets were transferred or conveyed.  The list shall indicate the addresses of each person (other than creditors) who received assets and indicate what assets each received. [L 2004, c 171, §3; am L 2005, c 22, §24]



§414D-241 - Dissolution by incorporators, initial directors, and third persons.

PART XIII.  DISSOLUTION

§414D-241  Dissolution by incorporators, initial directors, and third persons.  A majority of the incorporators or initial directors of a corporation that has no members and has not commenced business, subject to any approval required by the articles or bylaws, may dissolve the corporation by delivering to the department director articles of dissolution that set forth:

(1)  The name of the corporation;

(2)  The date of its incorporation;

(3)  That the corporation has no members and that the corporation has not commenced business;

(4)  That a plan of dissolution, indicating to whom the assets owned or held by the corporation shall be distributed after all creditors have been paid, has been adopted; and

(5)  That a majority of the incorporators or initial directors authorized the dissolution. [L 2001, c 105, pt of §1; am L 2006, c 235, §7]



§414D-242 - Dissolution by directors, members, and third persons.

[§414D-242]  Dissolution by directors, members, and third persons.  (a)  Unless this chapter, any other state law, the articles, the bylaws, or the board of directors or members (acting pursuant to subsection (c)) require a greater vote or voting by class, dissolution is authorized if it is approved:

(1)  By the board;

(2)  By the members, if any, by two-thirds of the votes cast or a majority of the voting power, whichever is less; and

(3)  In writing by any person or persons whose approval is required by a provision of the articles authorized by section 414D‑188 for an amendment to the articles or bylaws.

(b)  If the corporation does not have members, dissolution must be approved by a vote of a majority of the directors in office at the time the transaction is approved.  In addition, the corporation shall provide notice of any directors' meeting at which the approval is to be obtained in accordance with section 414D‑145(c).  The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolution of the corporation and contain or be accompanied by a copy or summary of the plan of dissolution.

(c)  The board may condition its submission of the proposed dissolution, and the members may condition their approval of the dissolution on receipt of a higher percentage of affirmative votes or on any other basis.

(d)  If the board seeks to have dissolution approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in accordance with section 414D‑105.  The notice shall also state that the purpose, or one of the purposes, of the meeting is to consider dissolving the corporation and contain or be accompanied by a copy or summary of the plan of dissolution.

(e)  If the board seeks to have dissolution approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the plan of dissolution.

(f)  The plan of dissolution shall indicate to whom the assets owned or held by the corporation will be distributed after all creditors have been paid. [L 2001, c 105, pt of §1]



§414D-243 - Articles of dissolution.

[§414D-243]  Articles of dissolution.  (a)  At any time after dissolution is authorized, the corporation may dissolve by delivering to the department director articles of dissolution setting forth:

(1)  The name of the corporation;

(2)  The date dissolution was authorized;

(3)  A statement that dissolution was approved by a sufficient vote of the board;

(4)  If approval of members was not required, a statement to that effect and a statement that dissolution was approved by a sufficient vote of the board of directors or incorporators;

(5)  If approval by members was required:

(A)  The designation, number of memberships outstanding, number of votes entitled to be cast by each class entitled to vote separately on dissolution, and number of votes of each class indisputably voting on dissolution; and

(B)  Either the total number of votes cast for and against dissolution by each class entitled to vote separately on dissolution or the total number of undisputed votes cast for dissolution by each class and a statement that the number cast for dissolution by each class was sufficient for approval by that class;

(6)  If approval of dissolution by some person or persons other than the members, the board, or the incorporators is required pursuant to section 414D‑242(a)(3), a statement that the approval was obtained.

(b)  A corporation is dissolved upon the effective date of its articles of dissolution.  The articles of dissolution may specify a delayed effective time and date, and if it does so, the document becomes effective at the time and date specified.  If a delayed effective date but no time is specified, the document is effective at the close of business on that date.  A delayed effective date for a document may not be later than the thirtieth day after the date it is filed. [L 2001, c 105, pt of §1]



§414D-244 - Revocation of dissolution.

§414D-244  Revocation of dissolution.  (a)  A corporation may revoke its dissolution within one hundred twenty days of its effective date.

(b)  Revocation of dissolution shall be authorized in the same manner as the dissolution was authorized unless that authorization permitted revocation by action of the board of directors alone, in which event the board of directors may revoke the dissolution without action by the members or any other person.

(c)  After the revocation of dissolution is authorized, the corporation may revoke the dissolution by delivering to the department director for filing articles of revocation of dissolution, together with a copy of its articles of dissolution, that set forth:

(1)  The name of the corporation;

(2)  The effective date of the dissolution that was revoked;

(3)  The date that the revocation of dissolution was authorized;

(4)  If the corporation's board of directors (or incorporators) revoked the dissolution, a statement to that effect;

(5)  If the corporation's board of directors revoked a dissolution authorized by the members alone or in conjunction with another person or persons, a statement that revocation was permitted by action by the board of directors alone pursuant to that authorization; and

(6)  If member or third person action was required to revoke the dissolution, the information required by section 414D-243(a)(5) or (6).

(d)  Within the applicable revocation of dissolution period, should the name of the corporation, or a name substantially identical thereto, be registered or reserved by another corporation, partnership, limited partnership, limited liability company, or limited liability partnership, or should the name or a name substantially identical thereto be registered as a trade name, trademark, or service mark, then revocation of dissolution shall be allowed only upon the registration of a new name by the dissolved corporation pursuant to the amendment provisions of this chapter.

(e)  Revocation of dissolution is effective upon the effective date of the articles of revocation of dissolution.

(f)  When the revocation of dissolution is effective, it relates back to and takes effect as of the effective date of the dissolution and the corporation resumes carrying on its activities as if dissolution had never occurred. [L 2001, c 105, pt of §1; am L 2002, c 130, §59; am L 2004, c 121, §19]



§414D-245 - Effect of dissolution.

§414D-245  Effect of dissolution.  (a)  A dissolved corporation continues its corporate existence but may not carry on any activities except those appropriate to wind up and liquidate its affairs, including:

(1)  Preserving and protecting its assets and minimizing its liabilities;

(2)  Discharging or making provision for discharging its liabilities and obligations;

(3)  Disposing of its properties that will not be distributed in kind;

(4)  Returning, transferring, or conveying assets held by the corporation upon a condition requiring return, transfer, or conveyance, which condition occurs by reason of the dissolution, in accordance with such condition;

(5)  Transferring, subject to any contractual or legal requirements, its assets as provided in or authorized by its articles of incorporation or bylaws;

(6)  If the corporation is a public benefit corporation and no provision has been made in its articles or bylaws for distribution of assets on dissolution, or transferring, subject to any contractual or legal requirement, its assets to one or more persons described in section 501(c)(3) of the Internal Revenue Code of 1986, as amended, or if the dissolved corporation is not described in section 501(c)(3) of the Internal Revenue Code, to one or more public benefit corporations;

(7)  If the corporation is not a public benefit corporation and no provision has been made in its articles or bylaws for distribution of assets on dissolution, transferring its assets to its members or, if it has no members, to those persons whom the corporation holds itself out as benefiting or serving; and

(8)  Doing every other act necessary to wind up and liquidate its assets and affairs.

(b)  Dissolution of a corporation does not:

(1)  Transfer title to the corporation's property;

(2)  Subject its directors or officers to standards of conduct different from those prescribed in part VIII;

(3)  Change quorum or voting requirements for its board or members; change provisions for selection, resignation, or removal of its directors or officers or both; or change provisions for amending its bylaws;

(4)  Prevent commencement of a proceeding by or against the corporation in its corporate name;

(5)  Abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution; or

(6)  Terminate the authority of the registered agent. [L 2001, c 105, pt of §1; am L 2004, c 171, §10]



§414D-245 - .

[§414D-245.5]  Trustees or receivers for dissolved corporations; appointment; powers; duties.  (a)  When any corporation organized under the laws of this State shall be or shall have been dissolved or shall cease or shall have ceased to exist, the circuit court, upon application of any creditor, member, or director of the corporation, or any other person who shows good cause therefor, and upon a finding that the persons responsible for settling the unfinished business and winding up the affairs of the corporation either are not diligently pursuing such obligations, or cannot be found or otherwise are not available, may either appoint one or more of the directors of the corporation to be trustees or appoint one or more persons to be receivers of and for the corporation, to do all acts that are necessary for the final settlement of the unfinished business of the corporation.  The powers of the trustees or receivers shall be effective for the time period determined by the circuit court.

(b)  The relief provided in this section shall be in addition to, and shall not limit or diminish, any remedies otherwise available under the common law or other state or federal statutes or rules.  In the event of a conflict between this section and any common law, statute, or rule on the subject, the more beneficial provisions favoring the applicant shall prevail. [L 2004, c 121, §2]



§414D-246 - Known claims against dissolved corporation.

[§414D-246]  Known claims against dissolved corporation.  (a)  A dissolved corporation may dispose of the known claims against it by following the procedure described in this section.

(b)  The dissolved corporation shall notify its known claimants in writing of the dissolution at any time after its effective date.  The written notice shall:

(1)  Describe information that must be included in a claim;

(2)  Provide a mailing address where a claim may be sent;

(3)  State the deadline, which may not be fewer than one hundred twenty days from the effective date of the written notice, by which the dissolved corporation must receive the claim; and

(4)  State that the claim will be barred if not received by the deadline.

(c)  A claim against the dissolved corporation is barred:

(1)  If a claimant who was given written notice under subsection (b) does not deliver the claim to the dissolved corporation by the deadline; or

(2)  If a claimant whose claim was rejected by the dissolved corporation does not commence a proceeding to enforce the claim within ninety days from the effective date of the rejection notice.

(d)  For purposes of this section, "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution. [L 2001, c 105, pt of §1]



§414D-247 - Unknown claims against dissolved corporation.

§414D-247  Unknown claims against dissolved corporation.  (a)  A dissolved corporation may also publish notice of its dissolution and request that persons with claims against the corporation present them in accordance with the notice.

(b)  [Subsection effective until June 30, 2010.  For subsection effective July 1, 2010, see below.]  The notice must:

(1)  Be published one time in a newspaper of general circulation in the county where the dissolved corporation's principal office (or, if none in this State, its registered office) is or was last located;

(2)  List the information that must be included in a claim and provide a mailing address where the claim may be sent; and

(3)  State that a claim against the corporation will be barred unless a proceeding to enforce the claim is commenced within five years after publication of the notice.

(b)  [Subsection effective July 1, 2010.  For subsection effective until June 30, 2010, see above.]  The notice must:

(1)  Be published one time in a newspaper of general circulation in the county where the dissolved corporation's principal office (or, if none in this State, in the city and county of Honolulu) is or was last located;

(2)  List the information that must be included in a claim and provide a mailing address where the claim may be sent; and

(3)  State that a claim against the corporation will be barred unless a proceeding to enforce the claim is commenced within five years after publication of the notice.

(c)  If the dissolved corporation publishes a newspaper notice in accordance with subsection (b), the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved corporation within five years after the publication date of the newspaper notice:

(1)  A claimant who did not receive written notice under section 414D‑246;

(2)  A claimant whose claim was timely sent to the dissolved corporation but not acted on; and

(3)  A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

(d)  A claim may be enforced under this section:

(1)  Against the dissolved corporation, to the extent of its undistributed assets; or

(2)  If the assets have been distributed in liquidation against any person other than a creditor of the corporation, to whom the corporation distributed the lesser of its property to the extent of the distributee's pro rata share of the claim or the corporate assets distributed to the person in liquidation; provided the distributee's total liability for all claims under this section may not exceed the total amount of assets distributed to the distributee. [L 2001, c 105, pt of §1; am L 2009, c 55, §21]



§414D-248 - Grounds for administrative dissolution.

§414D-248  Grounds for administrative dissolution.  [Section effective until June 30, 2010.  For section effective July 1, 2010, see below.]  The department director may commence a proceeding under section 414D-249 to administratively dissolve a corporation if the corporation fails to:

(1)  Pay any fees prescribed by law;

(2)  File its annual report for a period of two years;

(3)  Appoint and maintain an agent for service of process as required; or

(4)  File a statement of a change in the name or business address of the agent as required under this chapter. [L 2001, c 105, pt of §1; am L 2002, c 130, §60; am L 2003, c 124, §32]

§414D-248  Grounds for administrative dissolution.  [Section effective July 1, 2010.  For section effective until June 30, 2010, see above.]  The department director may commence a proceeding under section 414D-249 to administratively dissolve a corporation if the corporation fails to:

(1)  Pay any fees prescribed by law;

(2)  File its annual report for a period of two years;

(3)  Appoint and maintain an agent for service of process as required; or

(4)  File a statement of a change in the name or business address of the agent as required under chapter 425R. [L 2001, c 105, pt of §1; am L 2002, c 130, §60; am L 2003, c 124, §32; am L 2009, c 55, §22]



§414D-249 - Procedure for and effect of administrative dissolution and effect of expiration.

§414D-249  Procedure for and effect of administrative dissolution and effect of expiration.  (a)  If the department director determines that one or more grounds exist under section 414D-248 for dissolving a corporation, the department director shall give written notice of the department director's determination by mailing the notice to the corporation at its last known address appearing in the records of the department director.

(b)  If the corporation does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the department director that each ground determined by the department director does not exist within sixty days after the date of mailing of the department director's written notice, the department director may administratively dissolve the corporation by signing a decree of dissolution that recites any grounds for dissolution and its effective date.  The decree shall be filed in the department director's office.

(c)  A corporation administratively dissolved continues its corporate existence but may not carry on any activities except those necessary to wind up and liquidate its affairs under section 414D-245 and notify its claimants under sections 414D-246 and 414D-247.

(d)  The administrative dissolution of a corporation does not terminate the authority of its registered agent.

(e)  If a corporation's period of duration specified in its articles of incorporation has expired, the corporation continues its corporate existence but may not carry on any activities except those necessary to wind up and liquidate its business and affairs under section 414D-245 and notify claimants under sections 414D-246 and 414D-247.

(f)  The corporation, at any time within two years of the expiration of its period of duration, may amend its articles of incorporation to extend its period of duration and, upon the amendment, the corporation may resume carrying on its activities as if the expiration had never occurred; provided that if the name of the corporation, or a name substantially identical is registered or reserved by another entity, or if that name or a name substantially identical is registered as a trade name, trademark, or service mark, the extension of its period of duration shall be allowed only upon the registration of a new name by the corporation pursuant to the amendment provisions of this chapter. [L 2001, c 105, pt of §1; am L 2003, c 124, §33; am L 2006, c 184, §12; am L 2008, c 54, §5; am L 2009, c 23, §5]



§414D-250 - Reinstatement following administrative dissolution.

§414D-250  Reinstatement following administrative dissolution.  (a)  A corporation administratively dissolved under section 414D-249 may apply to the department director for reinstatement within two years after the effective date of dissolution.  The application shall:

(1)  Recite the name of the corporation and the effective date of its administrative dissolution;

(2)  Contain all reports due and unfiled;

(3)  Contain the payment of all delinquent fees; and

(4)  Contain a certificate from the department of taxation indicating that all taxes owed by the corporation have been paid, a payment arrangement has been entered into, or the unpaid tax liabilities are being contested in an administrative or judicial appeal with the department of taxation.

(b)  Within the applicable reinstatement period, should the name of the corporation, or a name substantially identical thereto be registered or reserved by another corporation, partnership, limited partnership, limited liability company, or limited liability partnership, or should the name or a name substantially identical thereto be registered as a trade name, trademark, or service mark, then reinstatement shall be allowed only upon the registration of a new name by the administratively dissolved corporation pursuant to the amendment provisions of this chapter.

(c)  If the department director determines that the application contains the information required by subsection (a) and that the information is correct, the department director shall cancel the certificate of dissolution and prepare a certificate of reinstatement reciting that determination and the effective date of reinstatement, file the original of the certificate, and mail a copy to the corporation at its last known address appearing in the records of the department director.

(d)  When reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution and the corporation shall resume carrying on its activities as if the administrative dissolution had never occurred. [L 2001, c 105, pt of §1; am L 2006, c 184, §13 and c 235, §8; am L 2009, c 23, §6]



§414D-251 - Appeal from denial of reinstatement.

§414D-251  Appeal from denial of reinstatement.  (a)  The department director, upon denying a corporation's application for reinstatement following administrative dissolution, shall mail a written notice to the corporation or its designated representative that explains the reason or reasons for denial.

(b)  The corporation may appeal the denial of reinstatement to the circuit court within thirty days after the notice of denial is mailed.  The corporation shall appeal by petitioning the court to set aside the dissolution and attaching to the petition copies of the department director's certificate of dissolution, the corporation's application for reinstatement, and the department director's notice of denial.

(c)  The court may summarily order the department director to reinstate the dissolved corporation or may take other action the court considers appropriate.

(d)  The court's final decision may be appealed as in other civil proceedings. [L 2001, c 105, pt of §1; am L 2003, c 124, §34]



§414D-252 - Grounds for judicial dissolution.

§414D-252  Grounds for judicial dissolution.  (a)  The court may dissolve a corporation in a proceeding by the attorney general if it is established that:

(1)  The corporation obtained its articles of incorporation through fraud;

(2)  The corporation has continued to exceed or abuse the authority conferred upon it by law;

(3)  The corporation is a public benefit corporation and the corporate assets are being misapplied or wasted; or

(4)  The corporation is a public benefit corporation and is no longer able to carry out its activities.

(b)  In a proceeding by fifty members or members holding five per cent of the voting power, whichever is less, or by a director or any person specified in the articles, the court may dissolve a corporation if it is established that:

(1)  The directors are deadlocked in the management of the corporate affairs, and the members, if any, are unable to breach the deadlock;

(2)  The directors or those in control of the corporation have acted, are acting, or will act in a manner that is illegal, oppressive, or fraudulent;

(3)  The members are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have, or would otherwise have, expired; or

(4)  The corporate assets are being misapplied or wasted.

(c)  The court may dissolve a corporation in a proceeding by a creditor if it is established that:

(1)  The creditor's claim has been reduced to judgment, the execution on the judgment returned unsatisfied, and the corporation is insolvent; or

(2)  The corporation has admitted in writing that the creditor's claim is due and owing and the corporation is insolvent.

(d)  The court may dissolve a corporation in a proceeding by the corporation to have its voluntary dissolution continued under court supervision.

(e)  Prior to dissolving a corporation, the court shall consider whether there are reasonable alternatives to dissolution, whether dissolution is in the public interest, provided the corporation serves a public purpose, and whether dissolution is the best way of protecting the interests of members. [L 2001, c 105, pt of §1; am L 2004, c 171, §11]



§414D-253 - Procedure for judicial dissolution.

§414D-253  Procedure for judicial dissolution.  (a)  Venue for a proceeding by the attorney general to dissolve a corporation shall be in the circuit court for the first circuit.  Venue for a proceeding brought by any other party named in section 414D-252 shall be in the county where a corporation's principal office (or, if none in this State, its registered office) is or was last located.

(b)  Directors or members shall not be deemed necessary parties to a proceeding to dissolve a corporation unless relief is sought against them individually.

(c)  A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located, and carry on the activities of the corporation until a full hearing can be held.

(d)  A person other than the attorney general who brings an involuntary dissolution proceeding for a public benefit corporation, within ten days of its commencement, shall give written notice of the proceeding to the attorney general. [L 2001, c 105, pt of §1; am L 2002, c 130, §61; am L 2004, c 171, §12]



§414D-254 - Receivership or custodianship.

[§414D-254]  Receivership or custodianship.  (a)  A court in a judicial proceeding brought to dissolve a corporation may appoint one or more receivers to wind up and liquidate, or one or more custodians to manage, the affairs of the corporation.  The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian.  The court appointing a receiver or custodian shall have exclusive jurisdiction over the corporation and all of its property wherever located.

(b)  The court may appoint an individual, or a domestic or foreign business or nonprofit corporation (authorized to transact business in this State) as a receiver or custodian.  The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

(c)  The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended from time to time.  In addition to other powers:

(1)  The receiver may:

(A)  Dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court; provided the receiver's power to dispose of the assets of the corporation shall be subject to any trust and other restrictions that would be applicable to the corporation; and

(B)  Sue and defend in the receiver's or custodian's name as receiver or custodian of the corporation in all courts of this State.

(2)  The custodian may exercise all of the powers of the corporation, through or in place of its board of directors or officers, to the extent necessary to manage the affairs of the corporation in the best interests of its members and creditors.

(d)  The court during a receivership may redesignate the receiver a custodian, and during a custodianship may redesignate the custodian a receiver, if doing so is in the best interests of the corporation, its members, and its creditors.

(e)  The court from time to time during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and the receiver's or custodian's counsel from the assets of the corporation or proceeds from the sale of the assets. [L 2001, c 105, pt of §1]



§414D-255 - Decree of dissolution.

[§414D-255]  Decree of dissolution.  (a)  If, after a hearing, the court determines that one or more grounds for judicial dissolution described in section 414D‑252 exist, it may enter a decree dissolving the corporation and specifying the effective date of the dissolution, and the clerk of the court shall deliver a certified copy of the decree to the department director, who shall file it.

(b)  After entering the decree of dissolution, the court shall direct the winding up and liquidation of the corporation's affairs in accordance with section 414D‑245 and the notification of its claimants in accordance with sections 414D‑246 and 414D‑247. [L 2001, c 105, pt of §1]



§414D-256 - Deposit with director of finance.

[§414D-256]  Deposit with director of finance.  Assets of a dissolved corporation that should be transferred to a creditor, claimant, or member of the corporation who cannot be found or who is not competent to receive them, shall be reduced to cash subject to known trust restrictions and deposited with the director of finance for disposition in accordance with chapter 523A. [L 2001, c 105, pt of §1]



§414D-271 - Authority to transact business required.

pARt XIV.  FOREIGN CORPORATIONS

[§414D-271]  Authority to transact business required.  (a)  A foreign corporation may not transact business in this State until it obtains a certificate of authority from the department director.

(b)  The following activities, in addition to others, do not constitute transacting business within the meaning of subsection (a):

(1)  Maintaining, defending, or settling any proceeding;

(2)  Holding meetings of the board of directors or members or carrying on other activities concerning internal corporate affairs;

(3)  Maintaining bank accounts;

(4)  Maintaining offices or agencies for the transfer, exchange, and registration of memberships or securities, or maintaining trustees or depositaries with respect to those securities;

(5)  Selling through independent contractors;

(6)  Soliciting or obtaining orders, whether by mail, through employees, agents, or otherwise, if the orders require acceptance outside this State before they become contracts;

(7)  Creating or acquiring indebtedness, mortgages, and security interests in real or personal property;

(8)  Securing or collecting debts or enforcing mortgages and security interests in property securing the debts;

(9)  Owning, without more, real or personal property;

(10)  Conducting an isolated transaction that is completed within thirty days and that is not one in the course of repeated transactions of a like nature;

(11)  Transacting business in interstate commerce.

(c)  The list of activities in subsection (b) shall not be limited to the activities listed. [L 2001, c 105, pt of §1]

Cross References

Foreign mergers, see, §414D-201.5.



§414D-272 - Consequences of transacting business without authority.

[§414D-272]  Consequences of transacting business without authority.  (a)  A foreign corporation transacting business in this State without a certificate of authority shall not maintain a proceeding in any court in this State until it obtains a certificate of authority.

(b)  The successor to a foreign corporation that transacted business in this State without a certificate of authority and the assignee of a cause of action arising out of that business shall not maintain a proceeding on that cause of action in any court in this State until the foreign corporation or its successor obtains a certificate of authority.

(c)  A court may stay a proceeding commenced by a foreign corporation, its successor, or assignee until it determines whether the foreign corporation or its successor requires a certificate of authority.  If it so determines, the court may further stay the proceeding until the foreign corporation or its successor obtains the certificate.

(d)  A foreign corporation that transacts business in this State without a certificate of authority shall be liable to this State, for the years or parts thereof during which it transacted business in this State without a certificate of authority, in an amount equal to all fees that would have been imposed by this chapter upon the corporation had it duly applied for and received a certificate of authority to transact business in this State as required by this chapter and thereafter filed all reports required by this chapter, plus all penalties imposed by this chapter for failure to pay the fees.

The attorney general shall bring proceedings to recover all amounts due this State under this section.

(e)  Notwithstanding subsections (a) and (b), the failure of a foreign corporation to obtain a certificate of authority shall not impair the validity of its corporate acts or prevent it from defending any proceeding in this State. [L 2001, c 105, pt of §1]



§414D-273 - Application for certificate of authority.

§414D-273  Application for certificate of authority.  (a)  [Subsection effective until June 30, 2010.  For subsection effective July 1, 2010, see below.]  A foreign corporation may apply for a certificate of authority to transact business in this State by delivering an application to the department director for filing.  The application shall set forth:

(1)  The name of the foreign corporation or, if its name is unavailable for use in this State, a corporate name that satisfies the requirements of section 414D-276;

(2)  The name of the state or country under whose law it is incorporated;

(3)  The date of incorporation;

(4)  The mailing address of the corporation's principal office, the street address of its registered office in this State, and the name of its registered agent at its registered office in this State;

(5)  The names and usual business addresses of its current directors and officers; and

(6)  Whether the foreign corporation has members.

(a)  [Subsection effective July 1, 2010.  For subsection effective until June 30, 2010, see above.]  A foreign corporation may apply for a certificate of authority to transact business in this State by delivering an application to the department director for filing.  The application shall set forth:

(1)  The name of the foreign corporation or, if its name is unavailable for use in this State, a corporate name that satisfies the requirements of section 414D-276;

(2)  The name of the state or country under whose law it is incorporated;

(3)  The date of incorporation;

(4)  The mailing address of the corporation's principal office and the information required by section 425R-4(a);

(5)  The names and usual business addresses of its current directors and officers; and

(6)  Whether the foreign corporation has members.

(b)  The foreign corporation shall deliver with the completed application a certificate of good standing or other similar record duly authenticated by the secretary of state or other official having custody of corporate records in the state or country under whose law it is incorporated; provided that the certificate shall be dated not earlier than sixty days prior to the filing of the application.  If the certificate is in a foreign language, a translation attested to under oath by the translator shall accompany the certificate. [L 2001, c 105, pt of §1; am L 2002, c 130, §62; am L 2003, c 124, §35; am L 2007, c 202, §1; am L 2008, c 54, §6; am L 2009, c 55, §23]



§414D-274 - Change of name by foreign corporation.

§414D-274  Change of name by foreign corporation.  (a)  Whenever the name of a foreign corporation that is authorized to transact business in this State is changed by an amendment to its articles of incorporation, the foreign corporation, within sixty days after the amendment becomes effective, shall deliver to the department director a certificate evidencing the name change that is duly authenticated by the proper officer of the state or country under the laws of which it is incorporated.  If the certificate is in a foreign language, a translation attested to under oath by the translator shall accompany the certificate.

(b)  Whenever a foreign corporation that is authorized to transact business in this State changes its name to one that is substantially identical to the name of any business entity or trade name registered in this State, the foreign corporation shall not thereafter transact any business in this State until it has changed its name to a name that is available to it under the laws of this State or has otherwise complied with this chapter.

(c)  If a foreign corporation is unable to change its name to a name that is available to it under the laws of this State, it may deliver to the department director a copy of a certificate of registration of a different name as a trade name and thereafter shall become authorized to transact business in the State under that name. [L 2001, c 105, pt of §1; am L 2003, c 124, §36]



§414D-275 - Effect of certificate of authority.

[§414D-275]  Effect of certificate of authority.  (a)  A certificate of authority authorizes the foreign corporation to which it is issued to transact business in this State subject to the right of the State to revoke the certificate as provided in this chapter.

(b)  A foreign corporation with a valid certificate of authority has the same rights and enjoys the same privileges as and, except as otherwise provided by this chapter, is subject to the same duties, restrictions, penalties, and liabilities now or later imposed on, a domestic corporation of like character.

(c)  This chapter does not authorize this State to regulate the organization or internal affairs of a foreign corporation authorized to transact business in this State. [L 2001, c 105, pt of §1]



§414D-276 - Corporate name of foreign corporation.

§414D-276  Corporate name of foreign corporation.  (a)  If the corporate name of a foreign corporation does not satisfy the requirements of section 414D-61, the foreign corporation, to obtain or maintain a certificate of authority to transact business in this State, may use a fictitious name to transact business in this State if its real name is unavailable and it delivers to the department director for filing a certificate of registration of a trade name by the foreign corporation under which the foreign corporation will transact business in this State.

(b)  Except as authorized by subsections (c) and (d), the corporate name (including a fictitious name) of a foreign corporation shall not be the same as or substantially identical to:

(1)  The name of any domestic corporation, partnership, limited partnership, limited liability company, or limited liability partnership existing or registered under the laws of this State, or any foreign corporation, partnership, limited liability company, or limited liability partnership authorized to transact business in this State;

(2)  A name the exclusive right to which is, at the time, reserved in this State;

(3)  The fictitious name of another foreign business or nonprofit corporation authorized to transact business in this State; or

(4)  Any trade name, trademark, or service mark registered in this State.

(c)  A foreign corporation may apply to the department director for authorization to use in this State the name of another corporation (incorporated or authorized to transact business in this State) that is substantially identical based upon the records of the department director to the name applied for.  The department director shall authorize use of the name applied for if:

(1)  The other entity or holder of a reserved or registered name consents to the use in writing, and one or more words are added to the other entity's name to make the name distinguishable from the name of the applicant; or

(2)  The applicant delivers to the department director a certified copy of a final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this State.

(d)  A foreign corporation may use in this State the name (including the fictitious name) of another domestic or foreign business or nonprofit corporation that is used in this State if the other corporation is incorporated or authorized to transact business in this State and the foreign corporation:

(1)  Has merged with the other corporation;

(2)  Has been formed by reorganization of the other corporation; or

(3)  Has acquired all or substantially all of the assets, including the corporate name, of the other corporation.

(e)  If a foreign corporation authorized to transact business in this State changes its corporate name to one that does not satisfy the requirements of section 414D-61, it shall not transact business in this State under the changed name until it adopts a name satisfying the requirements of section 414D-61 and obtains an amended certificate of authority under section 414D-274. [L 2001, c 105, pt of §1; am L 2002, c 130, §63]



§414D-277 - Registered office and registered agent of foreign corporation.

§414D-277  Registered office and registered agent of foreign corporation.  [Section effective until June 30, 2010.  For section effective July 1, 2010, see below.]  Each foreign corporation authorized to transact business in this State shall continuously maintain in this State:

(1)  A registered office that may be the same as any of its places of business; and

(2)  A registered agent, who may be:

(A)  An individual who resides in this State and whose business office is identical with the registered office;

(B)  A domestic entity authorized to transact business in this State whose office is identical with the registered office; or

(C)  A foreign entity authorized to transact business in this State whose business office is identical with the registered office. [L 2001, c 105, pt of §1; am L 2002, c 130, §64; am L 2003, c 124, §37]

§414D-277  Registered agent of foreign corporation.  [Section effective July 1, 2010.  For section effective until June 30, 2010, see above.]  Each foreign corporation authorized to transact business in this State shall continuously maintain in this State a registered agent, who shall have a business address in this State and may be:

(1)  An individual who resides in this State;

(2)  A domestic entity authorized to transact business in this State; or

(3)  A foreign entity authorized to transact business in this State. [L 2001, c 105, pt of §1; am L 2002, c 130, §64; am L 2003, c 124, §37; am L 2009, c 55, §24]



§414D-278 - Change of registered office or registered agent of foreign corporation.

§414D-278  Change of registered office or registered agent of foreign corporation.  [Section effective until June 30, 2010.  For section effective July 1, 2010, see below.]  (a)  A foreign corporation authorized to transact business in this State may change its registered office or its registered agent by delivering to the department director for filing a statement of change that sets forth:

(1)  The corporation's name;

(2)  The street address of its current registered office, the name of its current registered agent at its registered office, and any changes required to keep the information current; and

(3)  That after the change or changes are made, the street addresses of its registered office and the office of its registered agent shall be identical.

(b)  If a registered agent changes the street address of its business office, the agent may change the address of the registered office of any foreign corporation for which the agent is the registered agent by notifying the corporation in writing of the change and signing (either manually or in facsimile) and delivering to the department director for filing a statement of change that complies with the requirements of subsection (a) and recites that the corporation has been notified of the change. [L 2001, c 105, pt of §1; am L 2002, c 130, §65]

§414D-278  Change of registered agent of foreign corporation.  [Section effective July 1, 2010.  For section effective until June 30, 2010, see above.]  (a)  A foreign corporation authorized to transact business in this State may change its registered agent by complying with the requirements of section 425R-7.

(b)  If a registered agent changes its name, its address, or its type or jurisdiction of organization, the agent shall comply with the requirements of chapter 425R. [L 2001, c 105, pt of §1; am L 2002, c 130, §65; am L 2009, c 55, §25]



§414D-279 - Resignation of registered agent of foreign corporation.

§414D-279  Resignation of registered agent of foreign corporation.  [Section effective until June 30, 2010.  For section effective July 1, 2010, see below.]  (a)  The registered agent of a foreign corporation may resign as agent by signing and delivering to the department director for filing a statement of resignation.  The statement of resignation may include a statement that the registered office is also discontinued.

(b)  After filing the statement, the registered agent shall attach the filing receipt to one copy and mail the copy and receipt to the registered office if not discontinued.  The registered agent shall mail a second copy to the foreign corporation at its principal office address shown in its most recent annual report.

(c)  The agency is terminated, and the registered office discontinued if so provided, on the thirty-first day after the date on which the statement is filed. [L 2001, c 105, pt of §1]

§414D-279  Resignation of registered agent of foreign corporation.  [Section effective July 1, 2010.  For section effective until June 30, 2010, see above.]  The registered agent of a foreign corporation may resign as agent by complying with the requirements of section 425R-10. [L 2001, c 105, pt of §1; am L 2009, c 55, §26]



§414D-280 - Service on foreign corporation.

§414D-280  Service on foreign corporation.  (a)  Service of any notice or process authorized by law that is issued against any foreign corporation by any court, judicial or administrative officer, or board may be made in the manner provided by law upon any registered agent, officer, or director of the foreign corporation who is found within the jurisdiction of the court, officer, or board; or if any registered agent, officer, or director cannot be found, upon the manager or superintendent of the foreign corporation or any person who is found in charge of the property, business, or office of the foreign corporation within the jurisdiction.

(b)  If no officer, director, manager, superintendent, or other person in charge of the property, business, or office of the foreign corporation can be found within the State, and if the foreign corporation has not filed with the department director pursuant to this chapter the name of a registered agent upon whom legal notice and process from the courts of the State may be served, and likewise if the person named is not found within the State, service may be made upon the foreign corporation by registered or certified mail, return receipt requested, addressed to the secretary of the foreign corporation at its principal office shown in its application for a certificate of authority or in its most recent annual report filed under section 414D-308.

(c)  Service using registered or certified mail is perfected at the earliest of:

(1)  The date the foreign corporation receives the mail;

(2)  The date shown on the return receipt, if signed on behalf of the foreign corporation; or

(3)  Five days after its deposit in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed.

(d)  Nothing contained herein shall limit or affect the right to serve any process, notice, or demand required or permitted by law to be served upon a foreign corporation in any other manner permitted by law. [L 2001, c 105, pt of §1; am L 2003, c 124, §38]



§414D-281 - Application to corporations heretofore authorized to transact business in this State.

[§414D-281]  Application to corporations heretofore authorized to transact business in this State.  A foreign corporation that is duly authorized to transact business in this State on July 1, 2002, for a purpose or purposes for which a corporation might secure the authority under this chapter, shall be entitled to all of the rights and privileges applicable to foreign corporations procuring certificates of authority to transact business in this State under this chapter, and from July 1, 2002, the corporation shall be subject to all of the limitations, restrictions, liabilities, and duties prescribed herein for foreign corporations procuring certificates of authority to transact business in this State under this chapter. [L 2001, c 105, pt of §1]

Revision Note

"On July 1, 2002" substituted for "at the time this chapter takes effect" and the second reference to "July 1, 2002" substituted for "the time this takes effect".



§414D-282 - Withdrawal of foreign corporation.

§414D-282  Withdrawal of foreign corporation.  (a)  A foreign corporation authorized to transact business in this State shall not withdraw from this State until it obtains a certificate of withdrawal from the department director.

(b)  A foreign corporation authorized to transact business in this State may apply for a certificate of withdrawal by delivering an application to the department director for filing. The application shall set forth:

(1)  The name of the foreign corporation and the name of the state or country under whose law it is incorporated;

(2)  That it is not transacting business in this State and that it surrenders its authority to transact business in this State;

(3)  That it revokes the authority of its registered agent to accept service on its behalf, and consents that service of process in any action or proceeding based upon any cause of action arising in this State during the time the corporation was authorized to conduct affairs in this State may thereafter be made on such corporation by service thereof on the department director; and

(4)  A mailing address to which the department director may mail a copy of any process served on the department director under paragraph (3).

(c)  After the withdrawal of the corporation is effective, service of process on the department director under this section is service on the foreign corporation.  Upon receipt of process, the department director shall mail a copy of the process to the foreign corporation at the mailing address set forth in its application for withdrawal.

(d)  After the filing of the application of withdrawal, the department director shall issue a certificate of withdrawal that shall be effective as of the date of the filing of the application of withdrawal, and the authority of the foreign corporation to transact business in this State shall cease. [L 2001, c 105, pt of §1; am L 2002, c 130, §66]



§414D-283 - Grounds for revocation of certificate of authority.

§414D-283  Grounds for revocation of certificate of authority.  [Section effective until June 30, 2010.  For section effective July 1, 2010, see below.]  The department director may commence a proceeding under section 414D-284 to revoke the certificate of authority of a foreign corporation authorized to transact business in this State if:

(1)  The corporation fails to:

(A)  Pay any fees prescribed by law;

(B)  File its annual report for a period of two years;

(C)  Appoint and maintain an agent for service of process as required; or

(D)  File a statement of a change in the name or business address of the agent as required; or

(2)  A misrepresentation has been made of any material matter in any application, report, affidavit, or other record or document submitted by the corporation. [L 2001, c 105, pt of §1; am L 2002, c 130, §67; am L 2003, c 124, §39]

§414D-283  Grounds for revocation of certificate of authority.  [Section effective July 1, 2010.  For section effective until June 30, 2010, see above.]  The department director may commence a proceeding under section 414D-284 to revoke the certificate of authority of a foreign corporation authorized to transact business in this State if:

(1)  The corporation fails to:

(A)  Pay any fees prescribed by law;

(B)  File its annual report for a period of two years;

(C)  Appoint and maintain an agent for service of process as required; or

(D)  File a statement of a change in the name or business address of the agent as required by chapter 425R; or

(2)  A misrepresentation has been made of any material matter in any application, report, affidavit, or other record or document submitted by the corporation. [L 2001, c 105, pt of §1; am L 2002, c 130, §67; am L 2003, c 124, §39; am L 2009, c 55, §27]



§414D-284 - Procedure and effect of revocation.

§414D-284  Procedure and effect of revocation.  (a)  The department director upon determining that one or more grounds exist under section 414D-283 for revocation of a certificate of authority shall give written notice of the department director's determination by mailing the notice to the foreign corporation at its last known address appearing in the records of the department director.

(b)  If the foreign corporation does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the department director that each ground for revocation determined by the department director does not exist within sixty days after the date of mailing of the department director's written notice, the department director may revoke the foreign corporation's certificate of authority by signing a certificate of revocation that recites the ground or grounds for revocation and its effective date.

(c)  Upon revoking any certificate of authority, the department director shall issue a certificate of revocation that shall be filed in the department director's office, and the authority of the foreign corporation to transact business in this State shall immediately cease.

(d)  Revocation of a foreign corporation's certificate of authority does not terminate the authority of the registered agent of the corporation. [L 2001, c 105, pt of §1; am L 2003, c 124, §40]



§414D-285 - Appeal from revocation.

[§414D-285]  Appeal from revocation.  (a)  A foreign corporation may appeal the department director's revocation of its certificate of authority to the circuit court within thirty days after the certificate of revocation is signed.  The foreign corporation appeals by petitioning the court to set aside the revocation and attaching to the petition copies of its certificate of authority and the department director's certificate of revocation.

(b)  The court may summarily order the department director to reinstate the certificate of authority or may take any other action the court considers appropriate.

(c)  The court's final decision may be appealed as in other civil proceedings. [L 2001, c 105, pt of §1]



§414D-301 - Corporate records.

part XV.  RECORDS AND REPORTS

[§414D-301]  Corporate records.  (a)  A corporation shall keep as permanent records minutes of all meetings of its members and board of directors, a record of all actions taken by the members or directors without a meeting, and a record of all actions taken by committees of the board of directors as authorized by section 414D‑148(d).

(b)  A corporation shall maintain appropriate accounting records.

(c)  A corporation or its agent shall maintain a record of its members in a form that permits preparation of a list of the name and address of all members, in alphabetical order by class, showing the number of votes each member is entitled to cast.

(d)  A corporation shall maintain its records in written form or in another form capable of conversion into written form within a reasonable time.

(e)  A corporation shall keep a copy of the following records at its principal office:

(1)  Articles or restated articles of incorporation and all amendments to them currently in effect;

(2)  Bylaws or restated bylaws and all amendments to them currently in effect;

(3)  Resolutions adopted by its board of directors relating to the characteristics, qualifications, rights, limitations, and obligations of members or any class or category of members;

(4)  Minutes of all meetings of members and records of all actions approved by the members for the past three years;

(5)  All written financial statements furnished for the past three years under section 414D‑306;

(6)  A list of the names and business or home addresses of its current directors and officers; and

(7)  The most recent annual report delivered to the department director under section 414D‑308. [L 2001, c 105, pt of §1]



§414D-302 - Inspection of records by members.

§414D-302  Inspection of records by members.  (a)  Subject to sections 414D-301(e) and 414D-303(c), a member is entitled to inspect and copy, at a reasonable time and location specified by the corporation, any of the records of the corporation described in section 414D-301(e) if the member gives the corporation written notice or a written demand at least five business days before the date on which the member wishes to inspect and copy.

(b)  A member is entitled to inspect and copy, at a reasonable time and reasonable location specified by the corporation, any of the following records of the corporation if the member meets the requirements of subsection (c) and gives the corporation written notice at least five business days before the date on which the member wishes to inspect and copy:

(1)  Excerpts from any records required to be maintained under section 414D-301(a), to the extent not subject to inspection under subsection (a);

(2)  Accounting records of the corporation; and

(3)  Subject to sections 414D-109(b) and 414D-305, the membership list.

(c)  A member may inspect and copy the records identified in subsection (b) only if:

(1)  The member's demand is made in good faith and for a proper purpose;

(2)  The member describes with reasonable particularity the purpose and the records the member desires to inspect; and

(3)  The records are directly connected with this purpose.

(d)  This section does not affect:

(1)  The right of a member to inspect records:

(A)  Under section 414D-109; or

(B)  If the member is in litigation with the corporation to the same extent as any other litigant; or

(2)  The power of a court, independently of this chapter, to compel the production of corporate records for examination. [L 2001, c 105, pt of §1; am L 2002, c 130, §68]



§414D-303 - Scope of inspection rights.

[§414D-303]  Scope of inspection rights.  (a)  A member's agent or attorney shall have the same inspection and copying rights as the member the agent or attorney represents.

(b)  The right to copy records under section 414D‑302 includes, if reasonable, the right to receive copies made by photographic, xerographic, or other means.

(c)  The corporation may impose a reasonable charge, covering the costs of labor and materials, for copies of any documents provided to the member.  The charge may not exceed the estimated cost of production or reproduction of the records.

(d)  The corporation may comply with a member's demand to inspect the record of members under section 414D‑302(b)(3) by providing the member with a list of its members that was compiled no earlier than the date of the member's demand. [L 2001, c 105, pt of §1]



§414D-304 - Court-ordered inspection.

§414D-304  Court-ordered inspection.  (a)  [Subsection effective until June 30, 2010.  For subsection effective July 1, 2010, see below.]  If a corporation does not allow a member who complies with section 414D‑302(a) to inspect and copy any records required by that section to be available for inspection, the court in the county where the corporation's principal office (or, if none in this State, its registered office) is located may summarily order inspection and copying of the records demanded at the corporation's expense upon application of the member.

(a)  [Subsection effective July 1, 2010.  For subsection effective until June 30, 2010, see above.]  If a corporation does not allow a member who complies with section 414D‑302(a) to inspect and copy any records required by that section to be available for inspection, the court in the county where the corporation's principal office (or, if none in this State, in the city and county of Honolulu) is located may summarily order inspection and copying of the records demanded at the corporation's expense upon application of the member.

(b)  [Subsection effective until June 30, 2010.  For section effective July 1, 2010, see below.]  If a corporation does not within a reasonable time allow a member to inspect and copy any other record, the member who complies with section 414D‑302(b) and (c) may apply to the court in the county where the corporation's principal office (or, if none in this State, in the city and county of Honolulu) is located for an order to permit inspection and copying of the records demanded.  The court shall dispose of an application under this subsection on an expedited basis.

(b)  [Subsection effective July 1, 2010.  For section effective until June 30, 2010, see above.]  If a corporation does not within a reasonable time allow a member to inspect and copy any other record, the member who complies with section 414D‑302(b) and (c) may apply to the court in the county where the corporation's principal office (or, if none in this State, in the city and county of Honolulu) is located for an order to permit inspection and copying of the records demanded.  The court shall dispose of an application under this subsection on an expedited basis.

(c)  If the court orders inspection and copying of the records demanded, it shall also order the corporation to pay the member's costs (including reasonable counsel fees) incurred to obtain the order unless the corporation proves that it refused inspection in good faith because it had a reasonable basis to doubt the right of the member to inspect the records demanded.

(d)  If the court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding member. [L 2001, c 105, pt of §1; am L 2009, c 55, §28]



§414D-305 - Limitations on use of membership list.

§414D-305  Limitations on use of membership list.  Without consent of the board, a membership list or any part thereof shall not be obtained or used by any person for any purpose unrelated to a member's interest as a member.  Without limiting the generality of the foregoing, without the consent of the board, a membership list or any part thereof shall not be:

(1)  Used to solicit money or property unless the money or property will be used solely to solicit the votes of the members in an election to be held by the corporation;

(2)  Used for any commercial purpose;

(3)  Sold to or purchased by any person; or

(4)  Published in whole or in part to the general public. [L 2001, c 105, pt of §1; am L 2002, c 130, §69]



§414D-306 - Financial statements for members.

[§414D-306]  Financial statements for members.  (a)  A corporation upon written demand from a member shall furnish that member its latest annual financial statements, which may be consolidated or combined statements of the corporation and one or more of its subsidiaries or affiliates, as appropriate, that include a balance sheet as of the end of the fiscal year and statement of operations for that year.  If financial statements are prepared for the corporation on the basis of generally accepted accounting principles, the annual financial statements must also be prepared on that basis.

(b)  If annual financial statements are reported upon by a public accountant, the accountant's report must accompany them.  If not, the statements must be accompanied by the statement of the president or the person responsible for the corporation's financial accounting records:

(1)  Stating the president's or other person's reasonable belief as to whether the statements were prepared on the basis of generally accepted accounting principles and, if not, describing the basis of preparation; and

(2)  Describing any respects in which the statements were not prepared on a basis of accounting consistent with the statements prepared for the preceding year. [L 2001, c 105, pt of §1]



§414D-307 - Report of indemnification to members.

[§414D-307]  Report of indemnification to members.  If a corporation indemnifies or advances expenses to a director under sections 414D‑160 to 414D‑163, in connection with a proceeding by or in the right of the corporation, the corporation shall report the indemnification or advance in writing to the members with or before the notice of the next meeting of members. [L 2001, c 105, pt of §1]



§414D-308 - Annual report.

§414D-308  Annual report.  (a)  [Subsection effective until June 30, 2010.  For subsection effective July 1, 2010, see below.]  Each domestic corporation, and each foreign corporation authorized to transact business in the State, shall deliver to the department director an annual report on a form prescribed and furnished by the department director that sets forth:

(1)  The name of the corporation and the state or country under whose law it is incorporated;

(2)  The mailing address of its principal office, the address of its registered office in this State, and the name of its registered agent at its registered office in the State;

(3)  The names and addresses of its directors and officers; and

(4)  A brief description of the nature of its activities.

(a)  [Subsection effective July 1, 2010.  For subsection effective until June 30, 2010, see above.]  Each domestic corporation, and each foreign corporation authorized to transact business in the State, shall deliver to the department director an annual report on a form prescribed and furnished by the department director that sets forth:

(1)  The name of the corporation and the jurisdiction under whose law it is incorporated;

(2)  The mailing address of its principal office and the information required by section 425R-4(a);

(3)  The names and addresses of its directors and officers; and

(4)  A brief description of the nature of its activities.

(b)  The annual report shall be filed within the time periods prescribed in subsections (c) and (d).

(c)  Notwithstanding any of the provisions of this chapter to the contrary, annual reports reflecting the period from January 1, 2002, through December 31, 2002, that would otherwise be required, may be voluntarily filed with the department director if the annual report complies with the requirements of this section.

(d)  Effective January 1, 2003, for a domestic or foreign corporation whose date of incorporation or registration in this State falls between:

(1)  January 1 and March 31, an annual report shall be filed on or before March 31 of each year and shall reflect the state of the corporation's affairs as of January 1 of the year when filed;

(2)  April 1 and June 30, an annual report shall be filed on or before June 30 of each year and shall reflect the state of the corporation's affairs as of April 1 of the year when filed;

(3)  July 1 and September 30, an annual report shall be filed on or before September 30 of each year and shall reflect the state of the corporation's affairs as of July 1 of the year when filed; and

(4)  October 1 and December 31, an annual report shall be filed on or before December 31 of each year and shall reflect the state of the corporation's affairs as of October 1 of the year when filed;

provided that if a domestic or foreign corporation is incorporated or registered in the same year in which the annual report is due, the domestic or foreign corporation shall not be required to file an annual report for that year.  Thereafter, the domestic or foreign corporation shall comply with the requirements of this section.

(e)  If an annual report does not contain the information required by this section, the department director shall promptly notify the reporting domestic or foreign corporation in writing and return the report to it for correction.  If the report is corrected to contain the information required by this section and delivered to the department director within thirty days after the effective date of notice, it shall be deemed to have been timely filed. [L 2001, c 105, pt of §1; am L 2002, c 130, §70; am L 2003, c 124, §41; am L 2004, c 121, §20; am L 2009, c 55, §29]



§414D-311 - Superseding chapters.

[PART XVI.]  SUPERSEDING CHAPTERS

§414D-311  Superseding chapters.  In the event of any conflict between the provisions of this chapter and the provisions of chapter 421J, 514A, 514B, or 514E, the provisions of chapter 421J, 514A, 514B, or 514E shall supersede and control the provisions of this chapter. [L 2002, c 130, §3; am L 2004, c 164, §11; am L 2005, c 93, §7; am L 2008, c 28, §8]



§414D-321 - Application to existing domestic corporations.

part XVII.  TRANSITION PROVISIONS

Note

Part renumbered by L 2002, c 130, §37.

§414D-321  Application to existing domestic corporations.  This chapter applies to all domestic corporations in existence on July 1, 2002, that were incorporated under any general statute of this State providing for incorporation of nonprofit corporations. [L 2001, c 105, pt of §1; am L 2002, c 130, §71]



§414D-322 - Application to qualified foreign corporations.

[§414D-322]  Application to qualified foreign corporations.  A foreign corporation authorized to transact business in this State on July 1, 2002 shall be subject to this chapter but is not required to obtain a new certificate of authority to transact business under this chapter. [L 2001, c 105, pt of §1]

Revision Note

"July 1, 2002" substituted for "the effective date of this chapter".



§414D-323 - Saving provisions.

§414D-323  Saving provisions.  (a)  Except as provided in subsection (b), the repeal of a statute by this chapter does not affect:

(1)  The operation of the statute or any action taken under it before its repeal;

(2)  Any ratification, right, remedy, privilege, obligation, or liability acquired, accrued, or incurred under the statute before its repeal;

(3)  Any violation of the statute or any penalty, forfeiture, or punishment incurred because of the violation, before its repeal;

(4)  Any proceeding, reorganization, or dissolution commenced under the statute before its repeal, and the proceeding, reorganization, or dissolution may be completed in accordance with the statute as if it had not been repealed; or

(5)  Any meeting of members or directors or action by written consent noticed or any action taken before its repeal as a result of a meeting of members or directors or action by written consent.

(b)  If a penalty or punishment imposed for violation of a statute repealed by this chapter is reduced by this chapter, the penalty or punishment if not already imposed shall be imposed in accordance with this chapter.

(c)  Nothing in this chapter shall affect the validity of any action taken by any corporation, or shall impair or affect the validity of any provision of the articles of incorporation or bylaws adopted by any corporation, prior to July 1, 2002. [L 2001, c 105, pt of §1; am L 2002, c 130, §72]

Revision Note

"July 1, 2002" substituted for "the effective date of this chapter".



§414D-324 - Severability.

[§414D-324]  Severability.  If any provision of this chapter or its application to any person or circumstance is held invalid by a court of competent jurisdiction, the invalidity does not affect other provisions or applications of this chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable. [L 2001, c 105, pt of §1]






CHAPTER 414E - CONTROL SHARE ACQUISITIONS

§414E-1 - Definitions.

[§414E-1]  Definitions.  As used in this chapter, unless the context otherwise requires:

"Acquiring person" means a person who is required to deliver an information statement.

"Beneficial ownership" shall be determined pursuant to section 13 of the federal Securities Exchange Act of 1934 and the rules adopted thereunder, as amended.

"Control share acquisition" means an acquisition of shares of an issuing public corporation resulting in beneficial ownership by an acquiring person of a new range of voting power specified in this chapter, but does not include an acquisition:

(1)  Before or pursuant to an agreement entered into before July 1, 1987;

(2)  By a donee pursuant to an inter vivos gift not made to avoid this chapter or by a distributee as defined in chapter 560;

(3)  Pursuant to a security agreement not created to avoid this chapter;

(4)  Pursuant to a merger or share exchange executed in accordance with applicable law, if the issuing public corporation is a party to the plan of merger or share exchange;

(5)  From the issuing public corporation;

(6)  That is approved by resolution of the board of directors of the issuing public corporation before the acquisition occurs; or

(7)  That the board of directors of the issuing public corporation determines, by resolution before the acquisition occurs, is not a control share acquisition.

"Issuing public corporation" means a corporation incorporated in this State with at least one hundred shareholders and having its principal place of business or substantial assets located in this State. [L 2001, c 129, pt of §1]



§414E-2 - Control share acquisitions.

[§414E-2]  Control share acquisitions.  (a)  Unless otherwise expressly provided in the articles of incorporation of an issuing public corporation, this section applies to a control share acquisition.

(b)  All shares acquired by an acquiring person in violation of subsection (e) shall be denied voting rights for one year after acquisition.  The shares shall be nontransferable on the books of the corporation for one year after acquisition and the corporation, during the one-year period, shall have the option to call the shares for redemption either at the price at which the shares were acquired or at book value per share as of the last day of the fiscal quarter ending prior to the date of the call for redemption.  The redemption shall occur on the date set in the call notice but not later than sixty days after the call notice is given.

(c)  A person proposing to make a control share acquisition shall deliver to the issuing public corporation at its principal executive office an information statement containing all of the following:

(1)  The identity of the person;

(2)  A reference that the statement is made under this section;

(3)  The number of shares of the issuing public corporation beneficially owned by the person;

(4)  A specification of which of the following ranges of voting power in the election of directors would result from consummation of the control share acquisition:

(A)  At least ten per cent but less than twenty per cent;

(B)  At least twenty per cent but less than thirty per cent;

(C)  At least thirty per cent but less than forty per cent;

(D)  At least forty per cent but less than a majority; or

(E)  At least a majority; and

(5)  The terms of the proposed control share acquisition, including, but not limited to, the source of funds or other consideration and the material terms of the financial arrangements for the control share acquisition; any plans or proposals of the acquiring person to liquidate the issuing public corporation, sell all or substantially all of its assets, or merge it or exchange its shares with any other person, change the location of its principal executive office or of a material portion of its business activities, change materially its management or policies of employment, alter materially its relationship with suppliers or customers or the communities in which it operates, or make any other material change in its business, corporate structure, management, or personnel, and such other information which would affect the decision of a shareholder with respect to voting on the proposed control share acquisition.

(d)  Within five days after receipt of an information statement pursuant to subsection (c), a special meeting of the shareholders of the issuing public corporation shall be called pursuant to section 414‑122, to vote on the proposed control share acquisition.  The meeting shall be held no later than fifty-five days after receipt of the information statement, unless the acquiring person agrees to a later date and no sooner than thirty days after receipt of the information statement, unless the acquiring person so requests in writing when delivering the information statement.  The notice of the meeting at a minimum shall be accompanied by a copy of the information statement, and a statement disclosing that the issuing public company recommends:

(1)  Acceptance of;

(2)  Expresses no opinion and is remaining neutral toward; or

(3)  Is unable to take a position with respect to;

the proposed control share acquisition.  The notice of meeting shall be given within twenty-five days after receipt of the information statement.

Notwithstanding any contrary provision of this chapter, a proxy relating to a meeting of shareholders required under this subsection must be solicited separately from the offer to purchase or solicitation of an offer to sell shares of the issuing public corporation and must not be solicited sooner than thirty days before the meeting unless otherwise agreed in writing by the acquiring person and the issuing public corporation.

(e)  The acquiring person may consummate the proposed control share acquisition if and only if both the following occur:

(1)  The proposed control share acquisition is approved by the affirmative vote of the holders of a majority of the voting power of all shares entitled to vote which are not beneficially owned by the acquiring person.  A class or series of shares of the corporation is entitled to vote as a class or series if any provision of the control share acquisition would, if contained in a proposed amendment to the articles, entitle the class or series to vote as a class or series; and

(2)  The proposed control share acquisition is consummated within one hundred eighty days after shareholder approval. [L 2001, c 129, pt of §1]






CHAPTER 415 - HAWAII BUSINESS CORPORATION ACT

CHAPTER 415

HAWAII BUSINESS CORPORATION ACT

REPEALED.  L 2000, c 244, §2; L 2001, c 129, §§105, 106.

Cross References

For present provisions, see chapter 414.



CHAPTER 415A - PROFESSIONAL CORPORATION ACT

§415A-1 - Title.

[§415A-1]  Title.  This chapter shall be known and may be cited as the "Hawaii Professional Corporation Act". [L 1985, c 259, pt of §1]



§415A-2 - Definitions.

§415A-2  Definitions.  As used in this chapter, unless the context otherwise requires, the term:

"Director" means the director of commerce and consumer affairs.

"Disqualified person" means any natural person, corporation, partnership, fiduciary, trust, association, government agency, or other entity which for any reason is or becomes ineligible under this chapter to own shares issued by a professional corporation.

"Licensing authority" means the officer, board, agency, court, or other authority in this State which has the power to issue a license or other legal authorization to render a professional service.

"Other entity" includes a domestic or foreign corporation, whether organized for profit or not, a domestic or foreign limited liability company, general partnership, limited partnership, or limited liability partnership.

"Professional corporation" means a domestic professional corporation for profit subject to this chapter.

"Professional service" means any service which lawfully may be rendered only by persons licensed under chapters 442, 448, 453, 455, 457, 459, 461, 463E, 465, 466, 471, and 605, and section 554-2.

"Qualified person" means an individual who is eligible under this chapter to own shares issued by a professional corporation. [L 1985, c 259, pt of §1; am L 1987, c 135, §106 and c 300, §2; am L 1989, c 81, §1; am L 1995, c 198, §5; am L 1996, c 13, §8; am L 1997, c 48, §1; am L 1999, c 280, §8; am L 2002, c 40, §42 and c 130, §73; am L 2009, c 11, §49]

Note

The 2009 amendment is retroactive to April 3, 2008.  L 2009, c 11, §76(2).



§415A-3 - Purposes.

§415A-3  Purposes.  (a)  Except as provided in this section, professional corporations may be organized under this chapter only for the purpose of rendering professional services and services ancillary thereto within a single profession.

(b)  A professional corporation may be incorporated for the purpose of rendering professional services within two or more professions, and for any purpose or purposes for which corporations may be organized under chapter 414, to the extent that any combination of professional purposes or of professional and business purposes is permitted by the licensing laws and rules of this State applicable to the professions. [L 1985, c 259, pt of §1; am L 1987, c 135, §108; am L 2002, c 40, §43]



§415A-4 - Prohibited activities.

[§415A-4]  Prohibited activities.  A professional corporation shall not engage in any profession or business other than the profession or professions and businesses permitted by its articles of incorporation, except that a professional corporation may invest its funds in real estate, mortgages, stocks, bonds, or any other type of investment. [L 1985, c 259, pt of §1]



§415A-5 - General powers.

§415A-5  General powers.  A professional corporation shall have the powers enumerated in chapter 414, except that a professional corporation may be a promoter, general partner, member, associate, or manager only of a partnership, joint venture, trust, or other enterprise engaged only in rendering professional services or carrying on business permitted by the corporation's articles of incorporation. [L 1985, c 259, pt of §1; am L 1987, c 135, §112; am L 2002, c 40, §44]



§415A-6 - Rendering professional services.

§415A-6  Rendering professional services.  A professional corporation may render professional services in this State only through individuals permitted to render such services in this State; but nothing in this chapter shall require any person who is employed by a professional corporation to be licensed to perform services for which no license is otherwise required or prohibit the rendering of professional services by a licensed individual acting in the licensee's individual capacity. [L 1985, c 259, pt of §1; am L 1987, c 135, §113]



§415A-7 - Right of corporation to acquire its own shares.

[§415A-7]  Right of corporation to acquire its own shares.  A professional corporation may purchase its own shares from a disqualified person without regard to the availability of capital or surplus for such purchase; provided no purchase of or payment for its own shares shall be made at a time when the corporation is insolvent or when such purchase or payment would make it insolvent. [L 1985, c 259, pt of §1]



§415A-8 - Corporate name.

§415A-8  Corporate name.  The name of a professional corporation:

(1)  May be any name permitted by law expressly applicable to the profession in which the corporation is engaged or by a rule of the licensing authority of the profession; and

(2)  Shall not be the same as, or substantially identical to, the name of any domestic corporation, partnership, limited partnership, limited liability company, or limited liability partnership existing or registered under the laws of this State, or any foreign corporation, partnership, limited partnership, limited liability company, or limited liability partnership authorized to transact business in this State, or any trade name, trademark, or service mark registered in this State, or a name the exclusive right to which is, at the time, reserved in this State, except that this provision shall not apply if the applicant files with the director either of the following:

(A)  The written consent from the entity or holder of a reserved or registered name to use the same or substantially identical name, and one or more words are added to make the name distinguishable from the other name; or

(B)  A certified copy of a final decree of a court of competent jurisdiction establishing the prior right of the applicant to the use of the name in this State. [L 1985, c 259, pt of §1; am L 1987, c 135, §114; am L 1996, c 92, §8; am L 1999, c 249, §14; am L 2000, c 219, §25; am L 2001, c 129, §52]



§415A-8.5 - Administrative order of abatement for infringement of corporate name.

§415A-8.5  Administrative order of abatement for infringement of corporate name.  (a)  Any professional corporation in good standing claiming that the name of any domestic corporation, partnership, limited partnership, limited liability partnership, or limited liability company existing under the laws of this State, or any foreign corporation, partnership, limited partnership, limited liability partnership, or limited liability company authorized to transact business in this State is substantially identical to, or confusingly similar with, its name may file a petition with the director for an administrative order of abatement to address the infringement of its name.  The petition shall set forth the facts and authority that support the petitioner's claim that further use of the name should be abated.  The petitioner, at the petitioner's expense, shall notify the registrant of the hearing and the registrant shall be given an opportunity to address the petition at a hearing.  The notice shall be made and the hearing held in accordance with the contested case provisions of chapter 91.

(b)  In addition to any other remedy or sanction allowed by law, the order of abatement may:

(1)  Allow the entity to retain its registered name, but:

(A)  Require the entity to register a new trade name with the director; and

(B)  Require the entity to conduct business in this State under this new trade name; or

(2)  (A)  Require the entity to change its registered name;

(B)  Require the entity to register the new name with the director; and

(C)  Require the entity to conduct business in this State under its new name.

If an entity fails to comply with the order of abatement within sixty days, the director may involuntarily dissolve or terminate the entity, or cancel or revoke the entity's registration or certificate of authority, after the time to appeal has lapsed and no appeal has been timely filed.  The director shall mail notice of the dissolution, termination, or cancellation to the entity at its last known mailing address.  The entity shall wind up its affairs in accordance with chapter 414, 414D, 415A, 425, 425E, or 428, as applicable.

(c)  Any person aggrieved by the director's order under this section may obtain judicial review in accordance with chapter 91 by filing a notice of appeal in circuit court within thirty days after the issuance of the director's order.  The trial by the circuit court of any such proceeding shall be de novo.  Review of any final judgment of the circuit court under this section shall be governed by chapter 602. [L 1999, c 250, §2; am L 2002, c 40, §45; am L 2003, c 210, §7]



§415A-9 - Issuance and transfer of shares; share certificates.

§415A-9  Issuance and transfer of shares; share certificates.  (a)  A professional corporation may issue shares, fractional shares, and rights or options to purchase shares only to individuals authorized by law in this State or in any other state or territory of the United States or the District of Columbia to render a professional service permitted by the corporation's articles of incorporation.

(b)  Where the licensing authority for any profession deems it necessary to prevent violations of the ethical standards of such profession, the licensing authority may by rule further restrict, condition, or abridge the authority of professional corporations to issue shares but no such rule, of itself, shall have the effect of causing a shareholder of a professional corporation at the time the rule becomes effective to become a disqualified person.  All shares issued in violation of this section or any rule under this section shall be void.

(c)  A shareholder of a professional corporation may transfer or pledge shares, fractional shares, and rights or options to purchase shares of the corporation only to individuals qualified under this section to hold shares issued directly to them by the professional corporation.  Any transfer of shares in violation of this subsection shall be void; provided that nothing contained herein shall prohibit the transfer of shares of a professional corporation by operation of law or court decree; and provided further that a shareholder may transfer part or all of such shares to a revocable living or inter vivos trust with respect to which such shareholder:

(1)  Retains the unilateral right of revocation;

(2)  Is the sole beneficiary during the shareholder's lifetime; and

(3)  Is either a trustee or co-trustee or otherwise retains the right to direct the trustee in all matters related to the corporation or its shares; but nothing in such trust nor in this section shall in any way diminish the liability of the shareholder with respect to the professional actions of the corporation.

(d)  Every certificate representing shares of a professional corporation shall state conspicuously upon its face that the shares represented thereby are subject to restrictions on transfer imposed by this chapter and are subject to such further restrictions on transfer as may be imposed by the licensing authority from time to time pursuant to this chapter. [L 1985, c 259, pt of §1; am L 1987, c 135, §115]



§415A-10 - Death or disqualification of a shareholder.

§415A-10  Death or disqualification of a shareholder.  (a)  Upon the death of a shareholder of a professional corporation, or if a shareholder of a professional corporation becomes a disqualified person, or if shares of a professional corporation are transferred by operation of law or court decree to a disqualified person, the shares of the deceased shareholder or of the disqualified person may be transferred to a qualified person and, if not so transferred, shall be purchased or redeemed by the corporation to the extent of funds which may be legally made available for such purchase; provided that upon the death of a sole shareholder of a professional corporation, the personal representative of the estate of the deceased sole shareholder may elect to dissolve the professional corporation, by delivering for filing articles of dissolution signed by the personal representative and the surviving officer of the professional corporation.  If the personal representative elects to dissolve the professional corporation, the personal representative may publish a notice to creditors.

(b)  If the price for the shares of the corporation is not fixed by its articles of incorporation or bylaws or by private agreement, the corporation within six months after such death or thirty days after such disqualification or transfer, as the case may be, shall make a written offer to pay for the shares at a specified price deemed by the corporation to be the fair value thereof as of the date of the death, disqualification, or transfer.  The offer shall be given to the personal representative of the estate of a deceased shareholder or to the disqualified shareholder or transferee and shall be accompanied by a balance sheet of the corporation, as of the latest available date and not more than twelve months prior to the making of the offer, and a profit and loss statement of the corporation for the twelve-month period ended on the date of that balance sheet.

(c)  If within thirty days after the date of the written offer from the corporation the fair value of the shares is agreed upon between the disqualified person and the corporation, payment therefor shall be made within sixty days, or such other period as the parties may fix by agreement, after the date of the offer, upon surrender of the certificate or certificates representing the shares.  Upon payment of the agreed value the disqualified person shall cease to have any interest in the shares.

(d)  If within such period of thirty days the disqualified person and the corporation do not so agree, then the corporation, within thirty days after receipt of written demand from the disqualified person given within sixty days after the date of the corporation's written offer or at its election at any time within such period of sixty days, shall file a petition in any court of competent jurisdiction in the circuit where the principal office of the corporation is located requesting that the fair value of the shares be found and determined.  If the corporation fails to file a petition as provided in this subsection, the disqualified person may file a petition within sixty days after delivery of a written demand to the corporation.  The disqualified person, wherever residing, shall be made a party to the proceeding as an action against the person's shares quasi in rem.  A copy of the petition shall be served on the disqualified person, if a resident of this State, and shall be served by registered or certified mail on the disqualified person, if a nonresident.  Service on nonresidents shall also be made by publication as provided by law.  The jurisdiction of the court shall be plenary and exclusive.  The disqualified person shall be entitled to judgment against the corporation for the amount of the fair value of the person's shares as of the date of death, disqualification, or transfer upon surrender to the corporation of the certificate or certificates representing the shares.  The court, in its discretion, may order that the judgment be paid in such installments as the court may determine.  The court, if it so elects, may appoint one or more persons as appraisers to receive evidence and recommend a decision on the question of fair value.  The appraisers shall have such power and authority as shall be specified in the order of their appointment or an amendment thereof.

(e)  The judgment shall include an allowance for interest at such rate as the court may find to be fair and equitable in all of the circumstances, from the date of death, disqualification, or transfer.

(f)  The costs and expenses of any such proceeding shall be determined by the court and shall be assessed against the corporation, but all or any part of the costs and expenses may be apportioned and assessed as the court may deem equitable against the disqualified person if the court finds that the action of the disqualified person in failing to accept the offer was arbitrary or vexatious or not in good faith.  Such expenses shall include reasonable compensation for and reasonable expenses of the appraisers, but shall exclude the fees and expenses of counsel for and experts employed by any party; but if the fair value of the shares as determined materially exceeds the amount which the corporation offered to pay therefor, or if no offer was made, the court in its discretion may award to the disqualified person such sum as the court may determine to be reasonable compensation to any expert or experts employed by the disqualified person in the proceeding.

(g)  If a purchase, redemption, or transfer of the shares of a deceased or disqualified shareholder or of a transferee who is a disqualified person is not completed within ten months after the death of the deceased shareholder or five months after the disqualification or transfer, as the case may be, the corporation shall cancel the shares on its books and the disqualified person shall have no further interest as a shareholder in the corporation other than the person's right to payment for the shares under this section.

(h)  Shares acquired by a corporation pursuant to payment of the agreed value therefor or to payment of the judgment entered therefor, as provided in this section, may be held and disposed of by the corporation as in the case of other treasury shares.

(i)  This section shall not require the purchase of shares of a disqualified person where the period of disqualification is for less than five months from the date of disqualification or transfer.

(j)  Any provision regarding purchase, redemption, or transfer of shares of a professional corporation contained in the articles of incorporation, bylaws, or any private agreement shall be specifically enforceable in the courts of this State.

(k)  Nothing contained herein shall prevent or relieve a professional corporation from paying pension benefits or other deferred compensation for services rendered to or on behalf of a former shareholder as otherwise permitted by law.

(l)  Under this section, unless otherwise stated, references to a "disqualified person" shall also be construed to include deceased shareholders and personal representatives of deceased shareholders. [L 1985, c 259, pt of §1; am L 1987, c 135, §116; am L 2001, c 129, §53; am L 2002, c 130, §74]

Cross References

Vexatious litigants, see chapter 634J.



§415A-11 - Responsibility for professional services.

§415A-11  Responsibility for professional services.  (a)  Every individual who renders professional services as an employee of a professional corporation shall be liable for any negligent or wrongful act or omission in which the individual personally participates to the same extent as if the individual rendered the services as a sole practitioner.  An employee of a professional corporation shall not be liable for the conduct of other employees unless the employee is at fault in appointing, supervising, or cooperating with the other employees.

(b)  Every corporation whose employees perform professional services within the scope of their employment or of their apparent authority to act for the corporation shall be liable to the same extent as its employees.

(c)  Except as otherwise provided by statute, if any corporation is liable under subsection (b), every shareholder of that corporation shall be liable to the same extent as though the shareholder were a partner in a partnership and the services giving rise to liability had been rendered on behalf of the partnership, unless the corporation has provided security for professional responsibility as provided in this subsection and the liability is satisfied to the extent contemplated by the insurance or bond which effectuates the security.

A professional corporation may provide security for professional responsibility by procuring insurance or a surety bond issued by an insurance company, or coverage under chapter 435E, or any combination thereof, as the corporation may elect.  The minimum amount of security and requirements as to the form and coverage provided by the insurance policy or surety bond may be established for each profession by the licensing authority for the profession, and the minimum amount may be set to vary with the number of shareholders, the type of practice, or other variables deemed appropriate by the licensing authority. [L 1985, c 259, pt of §1; am L 1987, c 135, §117; am L 1988, c 122, §1]



§415A-12 - Professional relationships; privileged communications.

§415A-12  Professional relationships; privileged communications.  (a)  The relationship between an individual performing professional services as an employee of a professional corporation and a client or patient shall be the same as if the individual performed the services as a sole practitioner.

(b)  The relationship between a professional corporation performing professional services and the client or patient shall be the same as between the client or patient and the individual performing the services.

(c)  Any privilege applicable to communications between a person rendering professional services and the person receiving the services recognized under the laws of this State, whether statutory or deriving from common law, shall remain inviolate and shall extend to a professional corporation and its employees in all cases in which it shall be applicable to communications between an individual rendering professional services on behalf of the corporation and the person receiving the services. [L 1985, c 259, pt of §1; am L 1987, c 135, §118]

Cross References

Common law of the State, see §1-1.

Privileges under Hawaii Rules of Evidence, see §626-1, article V.



§415A-13 - Voting of shares.

[§415A-13]  Voting of shares.  No proxy for shares of a professional corporation shall be valid unless it shall be given to a qualified person.  A voting trust with respect to shares of a professional corporation shall not be valid. [L 1985, c 259, pt of §1]



§415A-14 - Directors and officers.

§415A-14  Directors and officers.  Not less than one-half of the directors of a professional corporation and all of the officers, other than the secretary and the treasurer, shall be qualified persons with respect to the corporation.  At least one director shall be a resident of this State. [L 1985, c 259, pt of §1; am L 1987, c 135, §119]



§415A-14.5 - Incorporators.

[§415A-14.5]  Incorporators.  One or more individuals may act as the incorporator or incorporators of a professional corporation by delivering articles of incorporation to the director for filing. [L 1987, c 135, §107]



§415A-14.6 - Articles of incorporation.

§415A-14.6  Articles of incorporation.  (a)  The articles of incorporation shall set forth:

(1)  A corporate name for the corporation that satisfies the requirements of section 415A-8;

(2)  The profession or professions that the corporation shall be authorized to practice and any other purpose allowed by the licensing laws and rules of this State;

(3)  The mailing address of its initial principal office, the street address of its initial registered office, and the name of its initial registered agent at its initial registered office;

(4)  The number of directors constituting the initial board of directors and the names and addresses of the individuals who are to serve as directors until the first annual meeting of shareholders or until their successors are elected and qualified;

(5)  The name, title, and address of each officer; and

(6)  The number of shares the corporation is authorized to issue, and if the shares are to be divided into classes, the number of shares of each class.

(b)  The articles of incorporation may set forth any of the matters specified in section 414-32(b).

(c)  The articles of incorporation need not set forth any of the corporate powers enumerated in this chapter or chapter 414. [L 1987, c 135, §109; am L 1988, c 372, §5; am L 2000, c 219, §26; am L 2002, c 40, §46 and c 130, §75]



§415A-14.7 - Filing of documents, effective date.

§415A-14.7  Filing of documents, effective date.  The filing of documents required by this chapter to be delivered to the director for filing, and the effectiveness thereof, shall be governed by sections 414-11(d), (e), (f), (g), and (i), 414-14, and 414-16. [L 1987, c 135, §110; am L 2002, c 40, §47]



§415A-14 - .

§415A-14.8  Organization of corporation.  After incorporation, the initial director or directors, as the case may be, shall complete the organization of the corporation as provided in section 414-35. [L 1987, c 135, §111; am L 1988, c 373, §11; am L 2002, c 40, §48]



§415A-15 - Amendments to articles of incorporation.

§415A-15  Amendments to articles of incorporation.  A personal representative, guardian, conservator, or receiver of the estate of a shareholder of a professional corporation who holds all of the outstanding shares of the corporation may amend the articles of incorporation by signing a written consent to the amendment.  Articles of amendment so adopted shall be executed on behalf of the corporation by the personal representative, guardian, conservator, or receiver and by the surviving officer, and verified on oath by one of the persons signing the articles, and shall set forth:

(1)  The name of the corporation;

(2)  The amendments so adopted which shall be identified by the numerical or other designation thereof in the articles of incorporation;

(3)  The date of adoption of the amendment by the personal representative, guardian, conservator, or receiver;

(4)  The number of shares outstanding; and

(5)  The number of shares held by the personal representative, guardian, conservator, or receiver. [L 1985, c 259, pt of §1; am L 1987, c 135, §120]



§415A-16 - Merger and share exchange.

§415A-16  Merger and share exchange.  A professional corporation involved in a merger or share exchange shall be subject to the provisions for mergers and share exchanges set forth in chapter 414. [L 1985, c 259, pt of §1; am L 2002, c 41, §17]



§415A-16.5 - Conversion into and from professional corporations.

§415A-16.5  Conversion into and from professional corporations.  (a)  A professional corporation may adopt a plan of conversion and convert to any other entity if:

(1)  The board of directors and shareholders of the professional corporation approve a plan of conversion in the manner prescribed by section 414-313 and the conversion is treated as a merger to which the converting entity is a party and not the surviving entity;

(2)  The conversion is permitted by and complies with the laws of the state or country in which the converted entity is to be incorporated, formed, or organized; and the incorporation, formation, or organization of the converted entity complies with such laws;

(3)  At the time the conversion becomes effective, each shareholder of the converting entity, unless otherwise agreed to by that shareholder, owns an equity interest or other ownership interest in, and is a shareholder, partner, member, owner, or other security holder of, the converted entity;

(4)  The shareholders of the professional corporation, as a result of the conversion, shall not become personally liable without the shareholders' consent, for the liabilities or obligations of the converted entity; and

(5)  The converted entity is incorporated, formed, or organized as part of or pursuant to the plan of conversion.

(b)  Any other entity may adopt a plan of conversion and convert to a professional corporation if the conversion is permitted by and complies with the laws under which the other entity is incorporated, formed, or organized.

(c)  A plan of conversion shall set forth:

(1)  The name of the converting entity and the converted entity;

(2)  A statement that the converting entity is continuing its existence in the organizational form of the converted entity;

(3)  A statement describing the organizational form of the converted entity and the state or country under the laws of which the converted entity is to be incorporated, formed, or organized; and

(4)  The manner and basis of converting the shares or other forms of ownership of the converting entity into shares or other forms of ownership of the converted entity, or any combination thereof.

(d)  A plan of conversion may set forth any other provisions relating to the conversion that are not prohibited by law, including without limitation the initial bylaws and officers of the converted entity.

(e)  After a conversion of a professional corporation is approved, and at any time before the conversion becomes effective, the plan of conversion may be abandoned by the professional corporation without shareholder action and in accordance with the procedures set forth in the plan of conversion or, if these procedures are not provided in the plan, in the manner determined by the board of directors.  If articles of conversion have been filed with the director but the conversion has not become effective, the conversion may be abandoned if a statement, executed on behalf of the converting entity by an officer or other duly authorized representative and stating that the plan of conversion has been abandoned in accordance with applicable law, is filed with the director prior to the effective date of the conversion.  If the director finds that the statement satisfies the requirements provided by law, the director, after all fees have been paid shall:

(1)  Stamp the word "Filed" on the statement and the date of the filing;

(2)  File the document in the director's office; and

(3)  Issue a certificate of abandonment to the converting entity or its authorized representatives.

(f)  Once the statement provided in subsection (e) is filed with the director, the conversion shall be deemed abandoned and shall not be effective. [L 1999, c 280, pt of §2; am L 2001, c 129, §54; am L 2002, c 40, §49]



§415A-16.6 - Articles of conversion.

§415A-16.6  Articles of conversion.  (a)  If a plan of conversion has been approved in accordance with section 415A‑16.5 and has not been abandoned, articles of conversion shall be executed by an officer or other duly authorized representative of the converting entity and shall set forth:

(1)  A statement certifying the following:

(A)  The name, type of entity, and state or country of incorporation, formation, or organization of the converting and converted entities;

(B)  That a plan of conversion has been approved in accordance with section 415A‑16.5;

(C)  That an executed plan of conversion is on file at the principal place of business of the converting entity and stating the address thereof; and

(D)  That a copy of the plan of conversion shall be furnished by the converting entity prior to the conversion or by the converted entity after the conversion on written request and without cost, to any shareholder of the converting entity or the converted entity;

(2)  If the converting entity is a professional corporation, the number of shares outstanding and, if the shares of any class or series are entitled to vote as a class, the designation and number of outstanding shares of each such class or series;

(3)  If the converting entity is a professional corporation, the number of shares outstanding that voted for and against the plan and, if the shares of any class or series are entitled to vote as a class, the number of shares of each such class or series that voted for and against the plan; and

(4)  If the converting entity is another entity, a statement that the approval of the plan of conversion was duly authorized and complied with the laws under which it was incorporated, formed, or organized.

(b)  The articles of conversion shall be delivered to the director.  The converted entity, if a domestic corporation, domestic professional corporation, domestic nonprofit corporation, general partnership, limited partnership, or domestic limited liability company, shall attach a copy of its respective registration documents with the articles of conversion.

(c)  If the director finds that the articles of conversion satisfy the requirements provided by law, and that all required documents are filed, the director, after all fees have been paid shall:

(1)  Stamp the articles of conversion and include the date of the filing;

(2)  File the document in the director's office; and

(3)  Issue a certificate of conversion to the converted entity or its authorized representatives. [L 1999, c 280, pt of §2; am L 2001, c 129, §55; am L 2009, c 23, §7]



§415A-16.7 - REPEALED.

§415A-16.7  REPEALED.  L 2003, c 124, §103.



§415A-16.8 - Effect of conversion.

§415A-16.8  Effect of conversion.  When a conversion becomes effective:

(1)  The converting entity shall continue to exist without interruption but in the organizational form of the converted entity;

(2)  All rights, title, and interest in all real estate and other property owned by the converting entity shall automatically be owned by the converted entity without reversion or impairment, subject to any existing liens or other encumbrances thereon;

(3)  All liabilities and obligations of the converting entity shall automatically be liabilities and obligations of the converted entity without impairment or diminution due to the conversion;

(4)  The rights of creditors of the converting entity shall continue against the converted entity and shall not be impaired or extinguished by the conversion;

(5)  Any action or proceeding pending by or against the converting entity may be continued by or against the converted entity without any need for substitution of parties;

(6)  The shares and other forms of ownership in the converting entity that are to be converted into shares or other forms of ownership in the converted entity as provided in the plan of conversion shall be converted, and if the converting entity is a professional corporation, the former shareholders of the professional corporation shall be entitled only to the rights provided in the plan of conversion or to the rights to dissent under section 415-80;

(7)  A shareholder, partner, member, or other owner of the converted entity shall be liable for the debts and obligations of the converting entity that existed before the conversion takes effect only to the extent that the shareholder, partner, member, or other owner:

(A)  Agreed in writing to be liable for the debts or obligations;

(B)  Was liable under applicable law prior to the effective date of the conversion for the debts or obligations; or

(C)  Becomes liable under applicable law for existing debts and obligations of the converted entity by becoming a shareholder, partner, member, or other business owner of the converted entity;

(8)  If the converted entity is a foreign corporation or other business entity, incorporated, formed, or organized under a law other than the laws of this State, the converted entity shall file with the director:

(A)  An agreement that the converted entity may be served with process in this State in any action or proceeding for the enforcement of any liability or obligation of the converting domestic corporation;

(B)  An irrevocable appointment of a resident of this State, including the street address, as its agent to accept service of process in any such proceeding; and

(C)  An agreement for the enforcement, as provided in this chapter, of the right of any dissenting shareholder, partner, member, or other owner to receive payment for their interest against the converted entity; and

(9)  If the converting entity is a professional corporation, part XIV of chapter 414 shall apply as if the converted entity were the survivor of a merger with the converting entity. [L 1999, c 280, pt of §2; am L 2006, c 235, §9]

Note

Section 415-80 referred to in text is repealed.



§415A-17 - Termination of professional activities.

§415A-17  Termination of professional activities.  If a professional corporation shall cease to render professional services, it shall amend its articles of incorporation to delete from its stated purposes the rendering of professional services and to conform to the requirements of chapter 414.  After the amended articles of incorporation have been delivered to the director for filing, the corporation then may continue in existence as a corporation under chapter 414, and shall no longer be subject to this chapter. [L 1985, c 259, pt of §1; am L 1987, c 135, §121; am L 2002, c 40, §50]



§415A-18 - Administrative dissolution; expiration; reinstatement.

§415A-18  Administrative dissolution; expiration; reinstatement.  (a)  The director may commence a proceeding to dissolve a professional corporation administratively if the corporation fails to:

(1)  Pay any fees prescribed by law;

(2)  File its annual report for a period of two years;

(3)  Appoint and maintain an agent for service of process as required; or

(4)  File a statement of a change in the name or business address of the agent as required under this chapter.

Before the director may declare a professional corporation dissolved, the director shall give notice of any grounds for dissolution by mailing the notice to the professional corporation at its last known address appearing in the records of the director.

(b)  If the professional corporation does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the director that each ground determined by the director does not exist within sixty days after the date of mailing of the director's written notice, the director shall administratively dissolve the corporation by signing a decree of dissolution that recites any grounds for dissolution and its effective date.  The decree shall be filed in the director's office.  The administrative dissolution of a corporation shall not terminate the authority of its registered agent.

(c)  A professional corporation that is administratively dissolved continues its corporate existence but may not carry on any business except that necessary to wind up and liquidate its business and affairs under section 414-385 and notify claimants under sections 414-386 and 414-387.

(d)  In each case where the director has given a professional corporation notice of intention to dissolve the corporation on the grounds that its articles of incorporation have been procured through fraud, the corporation shall be entitled to petition for an administrative hearing under chapter 91 and shall give written notice to the director thereof, before the director may declare the corporation dissolved under subsection (a).

(e)  A professional corporation that is administratively dissolved under this section may apply to the director for reinstatement within two years after the effective date of dissolution.  The application shall:

(1)  Recite the name of the professional corporation and the effective date of its administrative dissolution;

(2)  Contain all reports due and unfiled;

(3)  Contain the payment of all delinquent fees and penalties; and

(4)  Contain a certificate from the department of taxation indicating that all taxes owed by the professional corporation have been paid, a payment arrangement has been entered into, or the unpaid tax liabilities are being contested in an administrative or judicial appeal with the department of taxation.

Within the applicable reinstatement period, should the name of the professional corporation, or a name substantially identical thereto, be registered or reserved by another entity or if that name or a name substantially identical is registered as a trade name, trademark, or service mark, then reinstatement shall be allowed only upon the registration of a new name by the administratively dissolved professional corporation pursuant to the amendment provisions of this chapter.

(f)  If a professional corporation's period of duration specified in its articles of incorporation has expired, the professional corporation continues its corporate existence but may not carry on any business except that necessary to wind up and liquidate its business and affairs under section 414-385 and notify claimants under sections 414-386 and 414-387.

(g)  The professional corporation, at any time within two years of expiration of its period of duration, may amend its articles of incorporation to extend its period of duration, and upon the amendment, the professional corporation may resume carrying on its business as if the expiration had never occurred; provided that, if the name of the professional corporation or a name substantially identical thereto is registered or reserved by another entity, or if that name or a name substantially identical is registered as a trade name, trademark, or service mark, then the extension of its period of duration shall be allowed only upon the registration of a new name by the professional corporation pursuant to the amendment provisions of this chapter. [L 1985, c 259, pt of §1; am L 1987, c 135, §122; am L 1996, c 92, §9; am L 1998, c 2, §98; am L 1999, c 249, §15; am L 2000, c 219, §27; am L 2002, c 40, §51 and c 130, §77; am L 2004, c 121, §21; am L 2006, c 235, §10; am L 2008, c 54, §7; am L 2009, c 23, §8]



§415A-18.5 - Trustees or receivers for dissolved professional corporations; appointment; powers; duties.

[§415A-18.5]  Trustees or receivers for dissolved professional corporations; appointment; powers; duties.  (a)  When any professional corporation organized and authorized to issue shares under the laws of this State shall be or shall have been dissolved or shall cease or shall have ceased to exist, the circuit court, upon application of any creditor, stockholder, or director of the corporation, or any other person who shows good cause therefor, and upon a finding that the persons responsible for settling the unfinished business and winding up the affairs of the corporation either are not diligently pursuing such obligations, or cannot be found or otherwise are not available, may either appoint one or more of the directors of the corporation to be trustees or appoint one or more persons to be receivers of and for the corporation, to do all acts that are necessary for the final settlement of the unfinished business of the corporation.  The powers of the trustees or receivers shall be effective for the time period determined by the circuit court.

(b)  The relief provided in this section shall be in addition to, and shall not limit or diminish, any remedies otherwise available under the common law or other state or federal statutes or rules.  In the event of a conflict between this section and any common law or other state statutes or rules on the subject, the more beneficial provisions favoring the applicant shall prevail. [L 2008, c 54, §1]



§415A-19 to 21 - REPEALED.

§§415A-19 to 21  REPEALED.  L 1987, c 135, §§123 to 125.



§415A-22 - Annual report.

§415A-22  Annual report.  (a)  The annual report of each professional corporation shall be delivered to the director for filing and shall set forth:

(1)  The name of the corporation;

(2)  The profession or professions that it is or are actually engaged in;

(3)  The mailing address of its principal office, the street address of its registered office in this State, and the name of its registered agent at its registered office in the State;

(4)  The names and addresses of the directors and officers of the corporation;

(5)  A statement of the aggregate number of shares which the corporation has authority to issue, itemized by classes, if any;

(6)  A statement of the aggregate number of shares issued by the corporation, itemized by classes, if any; and

(7)  A statement that all of the shareholders, not less than one-half of the directors, and all of the officers other than the secretary and treasurer of the corporation are qualified persons with respect to the corporation.

(b)  The annual report shall be filed within the time periods prescribed in subsections (c) and (d).

(c)  Notwithstanding any of the provisions of this chapter to the contrary, annual reports reflecting the period from January 1, 2002, through December 31, 2002, that would otherwise be required may be voluntarily filed with the department director if the annual report complies with the requirements of this section.

(d)  Effective January 1, 2003, for professional corporations whose date of incorporation in this State falls between:

(1)  January 1 and March 31, an annual report shall be filed on or before March 31 of each year and shall reflect the state of the corporation's affairs as of January 1 of the year when filed;

(2)  April 1 and June 30, an annual report shall be filed on or before June 30 of each year and shall reflect the state of the corporation's affairs as of April 1 of the year when filed;

(3)  July 1 and September 30, an annual report shall be filed on or before September 30 of each year and shall reflect the state of the corporation's affairs as of July 1 of the year when filed; and

(4)  October 1 and December 31, an annual report shall be filed on or before December 31 of each year and shall reflect the state of the corporation's affairs as of October 1 of the year when filed;

provided that if a professional corporation is incorporated in the same year in which the annual report is due, the professional corporation shall not be required to file an annual report for that year.  Thereafter, the professional corporation shall comply with the requirements of this section. [L 1985, c 259, pt of §1; am L 1987, c 135, §126; am L 2000, c 219, §28; am L 2002, c 130, §78; am L 2003, c 124, §42]



§415A-23 - REPEALED.

§415A-23  REPEALED.  L 1987, c 135, §127.



§415A-24 - Interrogatories by director.

§415A-24  Interrogatories by director.  The director may direct to any professional corporation organized to practice a profession within the jurisdiction of the director and to any officer or director thereof, such interrogatories as may be reasonably necessary and proper to enable the director to ascertain whether the corporation has complied with all of the provisions of this chapter applicable to the corporation.  The interrogatories shall be answered within thirty days after the mailing thereof, or within such additional time as shall be fixed by the director, and the answers thereto shall be full and complete and shall be made in writing and under oath.  If the interrogatories are directed to an individual, they shall be answered by the individual, and if directed to a professional corporation, they shall be answered by the president, vice president, secretary, or assistant secretary thereof.  The director shall certify to the attorney general, for any action the attorney general may deem appropriate, all interrogatories and answers thereto which disclose a violation of any of the provisions of this chapter.

Interrogatories directed to an individual or a professional corporation by the director and the answers thereto shall not be open to public inspection nor shall the director disclose any facts or information obtained therefrom except insofar as the director's official duty may require the same to be made public or in the event such interrogatories or the answers thereto are required for evidence in any criminal proceeding or any other action by this State. [L 1985, c 259, pt of §1; gen ch 1985; am L 1987, c 135, §128; am L 1996, c 13, §9]



§415A-25 - Penalties.

§415A-25  Penalties.  (a)  Each professional corporation that fails or refuses to answer truthfully within the time prescribed by this chapter interrogatories directed to the professional corporation in accordance with this chapter by the director shall be guilty of a class C felony.

(b)  Each officer or director of a professional corporation who fails or refuses within the time prescribed by this chapter to answer truthfully and fully interrogatories directed to that officer or director in accordance with this chapter by the director, or who signs any articles, statement, report, application, or other document filed with the director which is known to that officer or director to be false in any material respect, shall be deemed to be guilty of a class C felony. [L 1985, c 259, pt of §1; am L 1987, c 135, §129]



§415A-26 - REPEALED.

§415A-26  REPEALED.  L 1987, c 135, §130.



§415A-27 - Application of business corporation act.

§415A-27  Application of business corporation act.  The provisions of chapter 414, shall apply to professional corporations, except to the extent that the provisions are inconsistent with this chapter. [L 1985, c 259, pt of §1; am L 1987, c 135, §131; am L 2002, c 40, §52]



§415A-28 - Application to existing corporations.

§415A-28  Application to existing corporations.  (a)  This chapter shall apply to all existing professional corporations organized under any general act of this State which is repealed by this chapter.

(b)  Any corporation organized under any act of this State which is not repealed hereby may become subject to the provisions of this chapter by delivering to the director duly executed articles of amendment stating that the corporation elects to become subject to this chapter and containing the amendment of its corporate name or purposes as may be required to comply with this chapter.

(c)  This chapter shall not apply to any corporation now in existence or hereafter organized under any act of this State which is not repealed hereby unless the corporation voluntarily becomes subject to this chapter as provided in this chapter, and nothing contained in this chapter shall alter or affect any existing or future right or privilege permitting or not prohibiting performance of professional services through the use of any other form of business organization.  Nothing in this chapter shall affect the validity of any action taken by any corporation, or shall impair or affect the validity of any provision of the articles of incorporation or bylaws adopted by any corporation prior to July 1, 1987. [L 1985, c 259, pt of §1; am L 1987, c 135, §132; am L 1996, c 13, §10]



§415A-29 - Reservation of power.

[§415A-29]  Reservation of power.  The legislature shall at all times have power to prescribe such regulations, provisions, and limitations as it may deem advisable, which regulations, provisions, and limitations shall be binding upon any and all corporations subject to this chapter, and the legislature shall have power to amend, repeal, or modify this chapter at pleasure. [L 1985, c 259, pt of §1]



§415A-30 - Effect of repeal of prior acts.

[§415A-30]  Effect of repeal of prior acts.  The repeal of a prior act by this chapter shall not affect the validity of any provisions of articles of incorporation and bylaws which were adopted, any right accrued or established, or any liability or penalty incurred, under the provisions of such act, prior to the repeal thereof. [L 1985, c 259, pt of §1]

Cross References

Effect of repeal on accrued rights, see §1‑10.



§415A-31 - Effect of invalidity of part of this chapter.

[§415A-31]  Effect of invalidity of part of this chapter.  If a court of competent jurisdiction shall adjudge to be invalid or unconstitutional any clause, sentence, paragraph, section, or part of this chapter, such judgment or decree shall not affect, impair, invalidate, or nullify the remainder of this chapter, but the effect thereof shall be confined to the clause, sentence, paragraph, section, or part of this chapter so adjudged to be invalid or unconstitutional. [L 1985, c 259, pt of §1]

Cross References

Severability, see §1-23.






CHAPTER 415B - HAWAII NONPROFIT CORPORATION ACT

CHAPTER 415B

HAWAII NONPROFIT CORPORATION ACT

REPEALED.  L 2001, c 105, §3.

Cross References

For present provisions, see chapter 414D.



CHAPTER 416 - CORPORATIONS, GENERALLY

CHAPTER 416

CORPORATIONS, GENERALLY

REPEALED.  L 1987, c 135, §208.



CHAPTER 417 - CONSOLIDATION AND MERGER OF CORPORATIONS

CHAPTER 417

CONSOLIDATION AND MERGER OF CORPORATIONS

REPEALED.  L 1987, c 135, §208.



CHAPTER 417E - [NEW] CORPORATE TAKE-OVERS

§417E-1 - Definitions.

§417E-1  Definitions.  As used in this chapter, unless the context otherwise requires:

"Affiliate" of a person means any person controlling, controlled by, or under common control with such person.

"Associate" of a person means any person acting jointly or in concert with such person for the purpose of acquiring, holding or disposing of, or exercising any voting rights attached to the equity securities of an issuer.

"Beneficial owner" includes, but is not limited to, any person who directly or indirectly through any contract, arrangement, understanding, relationship, or otherwise has or shares the power to vote or direct the voting of a security or the power to dispose of, or direct the disposition of, the security.  Beneficial ownership includes, but is not limited to, the right, exercisable within sixty days, to acquire securities through the exercise of options, warrants, or rights or the conversion of convertible securities, or otherwise.  The securities subject to these options, warrants, rights, or conversion privileges held by a person shall be deemed to be outstanding securities of the class owned by this person, but shall not be deemed to be outstanding for the purpose of computing the percentages of the class owned by any other person.  A person shall be deemed the beneficial owner of securities beneficially owned by any relative or spouse or relative of the spouse residing in the home of this person, any trust or estate in which this person owns ten per cent or more of the total beneficial interest or serves as trustee or executor, any corporation or entity in which this person owns ten per cent or more of the equity, and any affiliate or associate of this person.

"Broker-dealer" means a "broker-dealer" as defined in section 485A-102.

"Commissioner" means the commissioner of securities as provided for in chapter 485A.

"Equity security" means any stock or similar security; or any security convertible, with or without consideration, into such a security; or carrying any warrant or right to subscribe to or purchase such a security; or any such warrant or right; or any other security which the commissioner deems to be of similar nature and considers necessary or appropriate, by such rules as the commissioner may prescribe in the public interest and for the protection of investors, to treat as an equity security.

"Offeree" means the beneficial owner, residing in Hawaii, of equity securities which an offeror offers to acquire in connection with a take-over offer.

"Offeror" means a person who makes or in any way participates in making a take-over offer.  Offeror does not include any bank or broker-dealer loaning funds to an offeror in the ordinary course of its business, or any bank, broker-dealer, attorney, accountant, consultant, employee, or other person furnishing information or advice to or performing ministerial duties for an offeror, and not otherwise participating in the take-over offer.

"Take-over offer" means the offer to acquire any equity securities of a target company from a resident of this State pursuant to a tender offer or request or invitation for tenders, if after the acquisition of all securities acquired pursuant to the offer either the offeror would be directly or indirectly a beneficial owner of more than ten per cent of any class of the outstanding equity securities of the target company; or the beneficial ownership by the offeror of any class of the outstanding equity securities of the target company would be increased by more than five per cent, provided that this does not apply if after the acquisition of all securities acquired pursuant to the offer, the offeror would not be directly or indirectly a beneficial owner of more than ten per cent of any class of the outstanding equity securities of the target company.

Take-over offer does not include:

(1)  An offer to exchange the securities of one issuer for the securities of another issuer, if the offer is registered or exempt from registration under this chapter;

(2)  An offer in connection with the acquisition of a security which, together with all other acquisitions by the offeror of securities of the same class of equity securities of the issuer, would not result in the offeror having acquired more than two per cent of this class during the preceding twelve-month period;

(3)  An offer by the issuer to acquire its own equity securities;

(4)  An offer which is approved in writing by the board of directors of the target company.

"Target company" means an issuer of publicly traded equity securities which is organized under the laws of the State or has at least twenty per cent of its equity securities beneficially held by residents of this State, and has substantial assets in this State.  For the purposes of this chapter, an equity security is publicly traded if a trading market exists for the security at the time the offeror makes a take-over offer for the security.  A trading market exists if the security is traded on a national securities exchange, whether or not registered pursuant to the Securities Exchange Act of 1934, or the over-the-counter market. [L 1985, c 32, pt of §2; am L 2001, c 129, §59; am L 2006, c 229, §9; am L 2007, c 9, §17]

Revision Note

Definitions rearranged.



§417E-2 - Registration of take-over offers.

§417E-2  Registration of take-over offers.  (a)  It is unlawful for any person to make a take-over offer or to acquire any equity securities pursuant to the offer, unless the offer is effective under this chapter.  A take-over offer is effective when the offeror files with the commissioner a registration statement containing the information prescribed in subsection (f).  The offeror shall deliver a copy of the registration statement by certified mail to the target company at its principal office and publicly disclose the material terms of the proposed offer, not later than the date of filing of the registration statement.  Public disclosure shall require, at a minimum, that a copy of the registration statement be supplied to all broker-dealers maintaining an office in this State currently quoting the security.

(b)  The registration shall be filed on forms prescribed by the commissioner, and shall be accompanied by a consent by the offeror to service of process and the filing fee specified in section 417E-7, and shall contain the following information:

(1)  All of the information specified in subsection (f);

(2)  Two copies of all solicitation materials intended to be used in the take-over offer in the form proposed to be published or sent or delivered to offerees;

(3)  If the offeror is other than a natural person, information concerning its organization and operations, including the year, form and jurisdiction of its organization, a description of each class of equity security and long-term debt, a description of the business conducted by the offeror and its subsidiaries and any material changes therein during the past three years, a description of the location and character of the principal properties of the offeror and its subsidiaries, a description of any material pending legal or administrative proceedings in which the offeror or any of its subsidiaries is a party, the names of all directors and executive officers of the offeror and their material business activities and affiliations during the past three years, and financial statements of the offeror in such form and for such period of time as the commissioner may prescribe by rule;

(4)  If the offeror is a natural person, information concerning the offeror's identity and background, including business activities and affiliations during the past three years, and a description of any material pending legal or administrative proceedings in which the offeror is a party.

(c)  Registration is not deemed approval by the commissioner and any representation to the contrary is unlawful.

(d)  Within three calendar days of the date of filing of the registration statement, the commissioner may by order summarily suspend the effectiveness of the take-over offer if the commissioner determines that the registration statement does not contain all of the information specified in subsection (f) or that the take-over offer materials provided to offerees do not provide full disclosure to offerees of all material information concerning the take-over offer.  The suspension shall remain in effect only until the determination following a hearing held pursuant to subsection (e).

(e)  A hearing shall be scheduled by the commissioner with respect to each suspension under this section and shall be held within ten calendar days of the date of the suspension.  Chapter 91 does not apply to the hearing.  The commissioner's finding shall be made within three calendar days after such hearing has been completed but not more than sixteen calendar days after the date of the suspension.  The commissioner may prescribe different time limits than those specified in this subsection by rule or order.  If, based upon the hearing, the commissioner finds that the take-over offer fails to provide for full and fair disclosure to offerees of all material information concerning the offer, or that the take-over offer is in material violation of any provision of this chapter, the commissioner shall permanently suspend the effectiveness of the take-over offer, subject to the right of the offeror to correct disclosure and other deficiencies identified by the commissioner and to reinstitute the take-over offer by filing a new or amended registration statement.

(f)  The form required to be filed by this section shall contain the following information:

(1)  The identity and background of all persons on whose behalf the acquisition of any equity security of the issuer has been or is to be affected;

(2)  The source and amount of funds or other consideration used or to be used in acquiring any equity security, including, if applicable, a statement describing any securities which are being offered in exchange for the equity securities of the issuer, and if any part of the acquisition price is or will be represented by borrowed funds or other consideration, a description of the material terms of any financing arrangements and the names of the parties from whom the funds were borrowed;

(3)  If the purpose of the acquisition is to gain control of the target company, a statement of any plans or proposals which the person, upon gaining control, has to liquidate the issuer, sell its assets, effect its merger or consolidation, change the location of its principal executive office or of a material portion of its business activities, change its management or policies of employment, materially alter its relationship with suppliers or customers or the communities in which it operates, or make any other major change in its business, corporate structure, management or personnel, and other information which would affect the shareholders' evaluation of the acquisition;

(4)  The number of shares or units of any equity security of the issuer owned beneficially by the person and any affiliate or associate of the person, together with the name and address of each affiliate or associate;

(5)  The material terms of any contract, arrangement, or understanding with any other person with respect to the equity securities of the issuer whereby the person filing the statement has or will acquire any interest in additional equity securities of the issuer, or is or will be obligated to transfer any interest in the equity securities to another. [L 1985, c 32, pt of §2]



§417E-3 - Filing of solicitation materials.

§417E-3  Filing of solicitation materials.  Copies of all advertisements, circulars, letters, or other materials published by the offeror or the target company, soliciting or requesting the acceptance or rejection of the take-over offer, shall be filed with the commissioner and sent to the target company or offeror, respectively, not later than the time copies of such solicitation materials are first published or used or sent to offerees.  The commissioner may prohibit the use of any solicitation materials deemed false or misleading. [L 1985, c 32, pt of §2]



§417E-4 - Fraudulent and deceptive practices.

§417E-4  Fraudulent and deceptive practices.  It is unlawful for any offeror or target company or any controlling person of an offeror or target company or any broker-dealer acting on behalf of an offeror or target company to engage in any fraudulent, deceptive, or manipulative acts or practices in connection with a take-over offer.  Fraudulent, deceptive, and manipulative acts or practices include, without limitation:

(1)  The publication or use in connection with the offer of any false statement of a material fact or the omission to state a material fact necessary to make the statements made not misleading;

(2)  The sale by any controlling shareholders of a target company of any of their equity securities to the offeror for a consideration greater than that to be paid other stockholders pursuant to the offer or the purchase of any of the securities of a controlling shareholder of the target company by the offeror for a consideration greater than that to be paid other shareholders, pursuant to an agreement not disclosed to the other shareholders;

(3)  The refusal by a target company to permit an offeror who is a stockholder of record to examine its list of stockholders, and to make extracts therefrom, pursuant to the applicable corporation statutes, for the purpose of making a take-over offer in compliance with this chapter, or in lieu thereof, to mail any solicitation materials published by the offeror to its security holders with reasonable promptness after receipt from the offeror of such materials together with the reasonable expenses of postage and handling;

(4)  The solicitation of any offeree for acceptance or rejection of a take-over offer or acquisition of any equity security pursuant to a take-over offer before the take-over offer is effective under this chapter or while the offer is suspended under this chapter. [L 1985, c 32, pt of §2]



§417E-5 - Limitations on offerors.

§417E-5  Limitations on offerors.  (a)  No offeror may make a take-over offer which is not made to stockholders in this State on substantially the same terms as the offer is made to stockholders outside this State.

(b)  An offeror shall provide that any equity securities of a target company deposited or tendered pursuant to a take-over offer may be withdrawn by or on behalf of any offeree at any time within seven days from the date the offer has become effective under this chapter and after sixty days from the date the offer has become effective under this chapter, except as the commissioner may otherwise prescribe by rule or order for the protection of investors.

(c)  If an offeror makes a take-over offer for less than all the outstanding equity securities of any class, and if the number of securities deposited or tendered pursuant thereto within ten days after the offer has become effective under this chapter and copies of the offer, or notice of any increase in the consideration offered, are first published or sent or given to security holders is greater than the number the offeror has offered to accept and pay for, the securities shall be accepted pro rata, disregarding fractions, according to the number of securities deposited or tendered by each offeree.

(d)  If an offeror varies the terms of a take-over offer before its expiration date by increasing the consideration offered to the security holders, the offeror shall pay the increased consideration for all equity securities accepted, whether such securities have been accepted by the offeror before or after the variation in the terms of the offer.

(e)  No offeror shall make a take-over offer or acquire any equity securities in this State pursuant to the take-over offer, at any time when any proceeding by the commissioner is pending against the offeror alleging a violation of any provision of this chapter or chapter 485A.

(f)  No offeror shall acquire, remove, or exercise control, directly or indirectly, over any target company assets located in this State pursuant to a take-over offer at any time when any proceeding by the commissioner is pending against the offeror alleging a violation of any provision of this chapter.

(g)  No offeror shall acquire from any resident of this State in any manner any equity securities of any class of a target company at any time within two years following the last purchase of securities pursuant to a take-over offer with respect to that class, including, but not limited to, acquisitions made by purchase, exchange, merger, consolidation, partial or complete liquidation, redemption, reverse stock split, recapitalization, reorganization, or any other similar transaction, unless the holders of the equity securities are afforded, at the time of the acquisition, a reasonable opportunity to dispose of the securities to the offeror upon substantially equivalent terms as those provided in the earlier take-over offer. [L 1985, c 32, pt of §2; am L 2006, c 229, §10]



§417E-6 - Administration, rules and orders.

§417E-6  Administration, rules and orders.  (a)  [Effective July 1, 2008, "chapter 485" changed to "chapter 485A".  L 2006, c 229, §11.] In administering this chapter, the commissioner may exercise all powers granted to the commissioner under chapter 485, which are not inconsistent with this chapter.

(b)  The commissioner may make and adopt such rules and forms as are necessary to carry out the purposes of this chapter including, without limitation, rules defining terms used in this chapter.

(c)  The commissioner, by rule or order, may exempt from any provisions of this chapter any proposed take-over offer or any category or type of take-over offer which the commissioner determines does not have the purpose or effect of changing or influencing the control of a target company or where the commissioner determines that compliance with this chapter is not necessary for the protection of the offerees, and the commissioner may similarly exempt any persons from the requirement of filing statements under this chapter. [L 1985, c 32, pt of §2]

Cross References

Rulemaking, see chapter 91.



§417E-7 - Fees and expenses.

§417E-7  Fees and expenses.  The commissioner shall impose a filing fee of $250 for a registration statement filed by an offeror. [L 1985, c 32, pt of §2]



§417E-8 - Injunctions.

§417E-8  Injunctions.  Whenever it appears to the commissioner that any person, including a controlling person of an offeror or target company, has engaged or is about to engage in any act or practice constituting a violation of this chapter or any rule or order hereunder, the commissioner is authorized to:

(1)  Issue and cause to be served upon any person violating any of the provisions of this chapter an order requiring the person guilty thereof to cease and desist therefrom; and

(2)  Bring an action in the appropriate circuit court to enjoin the acts or practices and to enforce compliance with this chapter or any rule or order hereunder, or refer the matter to the attorney general.

Upon a proper showing, the court may grant a permanent or temporary injunction or restraining order and may order rescission of any sales or purchases of securities determined to be unlawful under this chapter or any rule or order hereunder.  The court may not require the commissioner to post a bond. [L 1985, c 32, pt of §2]



§417E-9 - Penalties.

§417E-9  Penalties.  (a)  Any person, including a controlling person of an offeror or target company, who violates any provision of this chapter or any rule thereunder, or any order of the commissioner of which this person has notice, shall be subject to a fine of not more than $25,000 or imprisonment for not more than five years, or both.  Each of the acts specified shall constitute a separate offense and a prosecution or conviction for any one of such offenses shall not bar prosecution or conviction for any other offense.  No indictment or information may be returned under this chapter more than six years after the alleged violation.

(b)  The commissioner may refer such evidence as is available concerning violations of this chapter or of any rule or order hereunder to the attorney general who, with or without any reference, may institute the appropriate criminal proceedings under this chapter.

(c)  Nothing in this chapter limits the power of the State to punish any person for any conduct which constitutes a crime under any other statute.

(d)  All shares acquired from a Hawaii resident in violation of any provision of this chapter or any rule hereunder, or any order of the commissioner of which the person has notice, shall be denied voting rights for one year after acquisition, the shares shall be nontransferable on the books of the target company for one year after acquisition and the target company, during this one-year period, shall have the option to call the shares for redemption either at the price at which the shares were acquired or at book value per share as of the last day of the fiscal quarter ended prior to the date of the call for redemption.  Such a redemption shall occur on the date set in the call notice but not later than sixty days after the call notice is given. [L 1985, c 32, pt of §2]



§417E-10 - Civil liabilities.

§417E-10  Civil liabilities.  (a)  Any offeror who purchases a security in connection with a take-over offer in violation of this chapter shall be liable to the person selling the security to the offeror who may sue either at law or in equity.  In an action for rescission, the seller shall be entitled to recover the security, plus any income received by the purchaser thereon, upon tender of the consideration received.  Tender requires only notice of willingness to pay the amount specified in exchange for the security.  Any notice may be given by service as in civil actions or by certified mail to the last known address of the person liable.  Damages are the excess of either the value of the security on the date of purchase or its present value, whichever is greater, over the present value of the consideration received for the security.

(b)  Every person who directly or indirectly controls a person liable under this section, every partner, principal executive officer, or director of such person, every person occupying a similar status or performing similar functions, every employee of such person who materially aids in the act or transaction constituting violation, and every broker-dealer or agent who materially aids in the act or transaction constituting violation, is also liable jointly or severally with and to the same extent as such person, unless the person who would otherwise be so liable proves that the person did not know and in the exercise of reasonable care could not have known, of the existence of the facts by reason of which the liability is alleged to exist.  There is contribution as in cases of contract among the several persons so liable.

(c)  No action may be maintained under this section unless commenced before the expiration of three years after the act or transaction constituting the violation or the expiration of one year after the discovery of the facts constituting the violation, whichever first expires.

(d)  The rights and remedies under this chapter are in addition to any other rights or remedies that may exist at law or in equity. [L 1985, c 32, pt of §2]



§417E-11 - Application of securities law.

§417E-11  Application of securities law.  All of the provisions of chapter 485A that are not in conflict with this chapter shall apply to any take-over offer involving a target company in this State. [L 1985, c 32, pt of §2; am L 2006, c 229, §12]






CHAPTER 418 - FOREIGN CORPORATIONS

CHAPTER 418

FOREIGN CORPORATIONS

REPEALED.  L 1987, c 135, §208.



CHAPTER 419 - CORPORATIONS SOLE FOR ECCLESIASTICAL PURPOSES

§419-1 - Formation of corporation sole for ecclesiastical purposes.

§419-1  Formation of corporation sole for ecclesiastical purposes.  A nonprofit corporation sole may be formed hereunder by the bishop, chief priest, presiding elder, or other presiding officer of any church, for the purposes of administering and managing the affairs, property, and temporalities of the church, in the district within which the bishop, chief priest, presiding elder, or other presiding officer has ecclesiastical jurisdiction. [L Sp 1941, c 58, pt of §1(6765); RL 1945, §8401; RL 1955, §175-1; HRS §419-1]

Case Notes

To be a corporation sole, it must be created under statute. 16 H. 345.



§419-2 - Articles of incorporation; contents.

§419-2  Articles of incorporation; contents.  (a)  Articles of incorporation under this chapter shall be delivered to the director for filing, certified and executed by the bishop, chief priest, presiding elder, or other presiding officer forming the corporation sole and shall set forth:

(1)  The name of the corporation;

(2)  The name and address of the officer forming the corporation, the office which the officer holds in the church, and that the officer is duly authorized by the rules, regulations, or discipline of the church to take the action;

(3)  The boundaries of the district subject to the ecclesiastical jurisdiction of the officer forming the corporation sole, in accordance with the rules, regulations, or discipline of the church;

(4)  The place of the principal office of the corporation sole, which shall be in the State;

(5)  The term for which the corporation sole is organized, which may be perpetual;

(6)  The manner in which any vacancy occurring in the office of the bishop, chief priest, presiding elder, or other presiding officer forming the corporation sole is required to be filled by the rules, regulations, or constitution of the church;

(7)  Additional powers to be set forth in its articles, in accordance with section 414D-52;

(8)  Any lawful provision for the regulation of the affairs of the corporation sole, including restrictions upon the power to amend all or any part of the articles; and

(9)  That the corporation is not organized for profit.

(b)  If any articles of incorporation presented to the director under this chapter are not in conformity with the requirements of this section the director shall return the same to the incorporator specifying wherein the same fails to conform with this section and the incorporator may amend the articles and present them so amended.  If the articles of incorporation are in conformity with law, the director shall file the articles of incorporation. [L Sp 1941, c 58, pt of §1(6766); RL 1945, §8402; RL 1955, §175-2; am L Sp 1959 2d, c 1, §15; am L 1963, c 114, §3; HRS §419-2; am L 1980, c 259, §15; am L 1982, c 204, §8; am L 1983, c 124, §17; gen ch 1985; am L 1988, c 373, §13; am L 2002, c 40, §53]



§419-3 - Powers of corporation sole.

§419-3  Powers of corporation sole.  (a)  Every corporation sole formed under this chapter shall have the powers set forth in section 414D-52.

(b)  Every such corporation shall have continuity of existence, notwithstanding vacancies in the incumbency thereof, and during the period of any vacancy, shall have the same capacity and right to receive and take any gift, bequest, devise, or conveyance of property, either as grantee for its own use, or as a trustee (where the trusteeship is within its corporate purposes and subject to removal from such trusteeship as provided by law), and to be or be made the beneficiary of a trust, as though there were no vacancies.

(c)  No agency created by a corporation sole by a written instrument which, in express terms, provides that the agency thereby created shall not be terminated by a vacancy in the incumbency of the corporation, shall be terminated or affected by the death of the incumbent of the corporation or by a vacancy in the incumbency thereof, however caused. [L Sp 1941, c 58, pt of §1(6767); RL 1945, §8403; RL 1955, §175-3; HRS §419-3; am L 1988, c 370, §1; am L 2002, c 40, §54]



§419-4 - Amendment of articles.

§419-4  Amendment of articles.  Subject to the provisos set forth in this section, and subject to any lawful restrictions upon the power to amend the articles of incorporation sole filed under section 419-2, the incumbent of the corporation may at any time amend the articles of incorporation by changing its name, the term of its existence, the boundaries of the district subject to its jurisdiction, the place of its principal office, the manner of filling any vacancy in the incumbency thereof, its powers, or any provision of the articles for the regulation of the affairs of the corporation (except restrictions upon the power to amend the articles), and may, by amendment of the articles, make provision for any act or thing for which provision is authorized in original articles of incorporation sole formed under this chapter.

The incumbent of the corporation sole shall subscribe and verify a certificate which shall set forth the amendment either by stating that the articles have been amended to read as set forth in the certificate in full or by stating that any provision or provisions of the articles, which shall be identified by the numerical or other designation or designations thereof in the articles or by stating the wording thereof, has or have been amended to read as set forth in the certificate.  The certificate shall further state that the amendment has been duly authorized by the rules, regulations, or discipline of the church of which the incumbent is an officer; provided that no amendment shall confer any other or greater powers or privileges than could lawfully be conferred or obtained in the original articles; provided further that no amendment shall become effective unless the same is allowed by the director of commerce and consumer affairs. [L Sp 1941, c 58, pt of §1(6768); RL 1945, §8404; RL 1955, §175-4; am L Sp 1959 2d, c 1, §15; am L 1963, c 114, §3; HRS §419-4; am L 1980, c 259, §16; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 1988, c 373, §14]



§419-5 - Name of incumbent; change in incumbency.

§419-5  Name of incumbent; change in incumbency.  There shall be filed, with the articles of incorporation, a statement duly certified and executed, which shall state the name and address of the person who is to be its incumbent, to which shall be appended a duly attested copy of the certificate of appointment or other document through which the person succeeded to the ecclesiastical office by virtue of which the person became entitled to be the incumbent of the corporation sole.  Whenever a change in the incumbency of the corporation occurs, the new incumbent, within thirty days after the new incumbent has become the incumbent, shall file with the director of commerce and consumer affairs a like certificate with like proof of the new incumbent's title to the office. [L Sp 1941, c 58, pt of §1(6769); RL 1945, §8405; RL 1955, §175-5; am L Sp 1959 2d, c 1, §15; am L 1963, c 114, §3; HRS §419-5; am L 1982, c 204, §8; am L 1983, c 124, §17; gen ch 1985; am L 1988, c 373, §15]



§419-6 - Distribution of assets; inspection of books.

§419-6  Distribution of assets; inspection of books.  Except upon liquidation of the property of the corporation in case of dissolution, no part of the assets, income, or earnings of the corporation shall be withdrawn from or sent out of the State, unless the remaining assets of the corporation shall then equal in value twice the amount of the indebtedness of the corporation.

The director of commerce and consumer affairs shall at all times have access to the books of the corporation. [L Sp 1941, c 58, pt of §1(6769A); RL 1945, §8406; RL 1955, §175-6; am L Sp 1959 2d, c 1, §15; am L 1963, c 114, §3; HRS §419-6; am L 1982, c 204, §8; am L 1983, c 124, §17]



§419-7 - Duration.

§419-7  Duration.  If a corporation sole was dissolved due to the expiration of its period of duration, the corporation sole, at any time within two years of such dissolution, may amend its articles of incorporation to extend its period of duration; provided that if the name of the corporation sole, or a name substantially identical is registered or reserved by another entity, or if such name or a name substantially identical is registered as a trade name, trademark, or service mark, the extension of corporate existence shall be allowed only upon the registration of a new name by the corporation sole pursuant to section 419-4. [L Sp 1941, c 58, pt of §1(6769B); RL 1945, §8407; RL 1955, §175-7; am L Sp 1959 2d, c 1, §15; am L 1963, c 114, §3; HRS §419-7; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 1988, c 373, §16; am L 2004, c 121, §22]



§419-8 - Dissolution.

§419-8  Dissolution.  A corporation formed under this chapter may be dissolved, voluntarily or involuntarily, in the manner provided in part XIII of chapter 414D; provided that:

(1)  In lieu of the certificate and vote therein required for a voluntary dissolution, the incumbent of the corporation sole shall execute, subscribe, and verify a declaration of dissolution which shall set forth the name of the corporation, the reason for its dissolution or winding up, and that the dissolution has been duly authorized by the church, to administer the affairs, property, and temporalities of which the corporation was organized, and the director of commerce and consumer affairs shall be satisfied that the dissolution has been duly authorized;

(2)  In lieu of the certificate of an officer, director, or manager of the corporation, therein required for the involuntary dissolution of a corporation which has ceased to have any assets and has failed to function, the certificate may be made by any authorized officer of the church, to administer the affairs, property, and temporalities of which the corporation was organized;

(3)  In lieu of the directors or managers of the corporation the incumbent shall be a trustee to wind up the corporation, unless some other person or persons are appointed as therein provided;

(4)  The church, to administer the affairs, property, and temporalities of which the corporation was organized, shall stand in the place and stead of the stockholders, and may be represented in court by any authorized officer thereof or trustee acting in its behalf; the remaining assets shall be distributed to such church or to a trustee or trustees in its behalf, or in such other manner as may be decreed by the circuit court of the judicial circuit in which the dissolved corporation had its principal office at the date of dissolution; and the trustee or trustees in dissolution, the director, the attorney general, or any person connected with the church, may file a petition for the determination of the manner of distribution of the remaining assets, or for the appointment of a trustee or trustees to act in behalf of the church; and

(5)  In lieu of the officers of the corporation the incumbent shall represent the corporation with respect to the required tax clearance. [L Sp 1941, c 58, pt of §1(6769C); RL 1945, §8408; RL 1955, §175-8; am L Sp 1959 2d, c 1, §15; am L 1963, c 114, §3; HRS §419-8; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 1988, c 370, §2; am L 2002, c 40, §55]



§419-9 - Corporations sole heretofore formed; general laws.

§419-9  Corporations sole heretofore formed; general laws.  (a)  Any corporation sole heretofore formed and existing under the laws of this State for ecclesiastical purposes may elect to continue its existence under this chapter by filing an application for amendment of its charter in the manner and form provided for an application for an original charter, together with the required certificates as to the incumbency of the corporation.  If such amendment is allowed by the director of commerce and consumer affairs, this chapter thereupon shall apply to such corporations sole the same as to corporations formed under this chapter.

(b)  Any charter or amended charter granted or corporation created or existing under the authority of this chapter shall be subject to all general laws enacted in regard to corporations. [L Sp 1941, c 58, pt of §1(6769D); RL 1945, §8409; RL 1955, §175-9; am L Sp 1959 2d, c 1, §15; am L 1963, c 114, §3; HRS §419-9; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 2004, c 121, §23]






CHAPTER 420 - BUSINESS DEVELOPMENT CORPORATIONS

CHAPTER 420

BUSINESS DEVELOPMENT CORPORATIONS

REPEALED.  L 1998, c 157, §5.

Note

L 2001, c 129, §60 purports to amend §420-1.



CHAPTER 421 - AGRICULTURAL COOPERATIVE ASSOCIATIONS

§421-1 - Definitions.

§421-1  Definitions.  As used in this chapter, unless the context or subject matter requires otherwise:

"Agricultural products" includes floricultural, horticultural, viticultural, forestry, nut, coffee, dairy, livestock, poultry, bee, farm or plantation products, and fish and aquacultural commodities.

"Articles" means the articles of incorporation.

"Association" means any corporation organized under this chapter for the mutual benefit of its members, as agricultural producers, and which confines its operations to purposes authorized by this chapter and restricts the return on the stock or membership capital and the amount of its business with nonmembers to the limits placed thereon by this chapter for associations organized hereunder; provided that any fish marketing association organized pursuant to chapter 422 and in existence on May 7, 1991, shall be considered an association for purposes of this chapter.  Associations shall be classified as and deemed to be nonprofit corporations, inasmuch as their primary object is not to pay dividends on invested capital, but to render service and provide means and facilities by or through which the producers of agricultural products may receive a reasonable and fair return for their products.

"Board" means the board of directors.

"Domestic association" means an association or corporation formed under the laws of the State.

"Entity" includes domestic and foreign corporations, domestic professional corporations, domestic and foreign limited liability companies, domestic and foreign nonprofit corporations, domestic and foreign business trusts, estates, domestic and foreign partnerships, domestic and foreign limited partnerships, domestic and foreign limited liability partnerships, trusts, two or more persons having joint or common economic interest, associations and cooperative associations, and state, federal, and foreign governments.

"Individual" means a natural person.

"Member" includes the holder of a membership in an association without capital stock or the holder of common stock in [an] association organized with capital stock.

"Membership capital" means that capital paid to a nonstock association by a member in order to be a member and have the rights of membership in the association.

"Merger" means the procedure authorized by [section 421-21.6] in which one domestic or foreign entity combines with one or more domestic or foreign entities resulting in either one surviving entity or one new entity.

"Organizing articles" means:

(1)  For an association, corporation, or nonprofit corporation, the articles of incorporation;

(2)  For a general partnership or limited liability partnership, the registration statement;

(3)  For a limited partnership, the certificate of limited partnership; and

(4)  For a limited liability company, the articles of organization.

"Other business entity" means a corporation, nonprofit corporation, general partnership, limited partnership, limited liability partnership, or limited liability company.

"Person" includes individuals, partnerships, corporations, limited liability companies, and associations. [L 1949, c 234, pt of §1; RL 1955, §176-2; HRS §421-1; am L 1982, c 257, §3; am L 1985, c 266, §1; am L 1988, c 373, §17; am L 1991, c 100, §1; am L 2001, c 129, §61; am L 2004, c 121, §3; am L 2006, c 184, §14]

Case Notes

Contracts of cooperative associations give rise to presumption of agency relationships.  46 H. 293, 380 P.2d 156.



§421-2 - Purposes.

§421-2  Purposes.  An association may be organized for the purpose of engaging in any cooperative activity for producers of agricultural products in connection with:

(1)  Producing, assembling, marketing, buying or selling agricultural products or harvesting, preserving, drying, processing, manufacturing, blending, canning, packing, ginning, grading, storing, warehousing, handling, shipping, or utilizing the products, or manufacturing or marketing the byproducts, thereof; provided seventy-five per cent of such agricultural products shall be of Hawaiian origin;

(2)  Manufacturing, buying for or supplying to its members machinery, equipment, feed, fertilizer, fuel, seeds, and other agricultural supplies;

(3)  Performing or furnishing business or educational services, on a cooperative basis, or to its members;

(4)  Financing any of the above enumerated activities for its members. [L 1949, c 234, pt of §1; am L 1953, c 137, §1(a); RL 1955, §176-4; HRS §421-2; am L 1972, c 103, §1]



§421-3 - Qualifications of incorporators.

§421-3  Qualifications of incorporators.  Three or more adult persons, engaged in agriculture as bona fide producers of agricultural products, or two or more associations of such producers, may form an association under this chapter. [L 1949, c 234, pt of §1; RL 1955, §176-3; HRS §421-3]



§421-4 - Articles of incorporation.

§421-4  Articles of incorporation.  (a)  Articles of incorporation shall be certified and executed by each of the incorporators, if natural persons, and by the president and secretary of the association and shall contain the following:

(1)  The name of the association;

(2)  The mailing address of the association's principal office, the street address of the association's initial registered office, and the name of its initial registered agent at its initial registered office;

(3)  The purposes and powers of the association;

(4)  The proposed duration of the association;

(5)  The names and addresses of persons who are to act as the initial directors and officers of the association;

(6)  The names and addresses of the incorporators, and if organized with capital stock, a statement of the number of shares subscribed by each, which shall not be less than one, and the class of shares for which each subscribed;

(7)  Whether organized with or without capital stock, and if organized with capital stock the total authorized number of shares and the par value of each share, if any; and if more than one class of stock is authorized, a description of the classes of shares, the number of shares in each class, the relative rights, preferences, and restrictions granted to or imposed upon the shares of each class, and the dividends to which each class shall be entitled; and

(8)  If organized without capital stock, whether the property rights and interest of each member are equal or unequal, and if unequal, the rule by which the rights and interests shall be determined.

(b)  The articles may also contain any other provisions consistent with law for regulating the association's business or the conduct of its affairs, the establishment of voting districts, the election of delegates to represent the districts and the members residing therein, for voting by proxy, and the issuance, retirement, and transfer of membership and stock. [L 1949, c 234, pt of §1; am L 1953, c 137, §1(b); RL 1955, §176-5; HRS §421-4; am L 1972, c 103, §2; am L 1973, c 42, §1; am L 1988, c 373, §18; am L 2003, c 124, §43]



§421-5 - Name.

§421-5  Name.  Section 414D-61 shall apply to associations formed under this chapter and no domestic corporation not organized under this chapter shall use the word "cooperative" as a part of its name. [L 1949, c 234, pt of §1; am L 1953, c 137, §1(c); RL 1955, §176-6; HRS §421-5; am L 1983, c 167, §11(1); am L 1985, c 270, §4; am L 1988, c 370, §3; am L 2001, c 129, §62; am L 2002, c 40, §56]



§421-6 - Filing and recording articles of incorporation, etc.

§421-6  Filing and recording articles of incorporation, etc.  (a)  The articles of incorporation and any articles of amendment thereof shall be filed in the office of the director of commerce and consumer affairs and shall at all times during business hours be open to the inspection of the public without charge.

(b)  A certified copy of the articles or of a certificate of incorporation issued by the director shall be filed with the department of agriculture.

(c)  On the filing of the articles of incorporation with the director, the persons who have subscribed the articles, their associates, successors, and assigns, shall thereafter be a body corporate by the name and style provided in the articles; shall have succession and corporate existence for such term as shall have been agreed upon, which may be perpetual; shall have all of the powers and be subject to all of the liabilities provided for in this chapter; and shall be subject to all general laws in regard to the associations.

(d)  No person dealing with the association shall be charged with constructive notice of the contents of the articles or amendments thereto by reason of the filing or recording.

(e)  Except for annual reports, statutes and fees that apply to domestic profit corporations shall apply to stock associations.  Except for annual reports, statutes and fees that apply to domestic nonprofit corporations shall apply to nonstock associations. [L 1949, c 234, pt of §1; RL 1955, §176-7; am L Sp 1959 2d, c 1, §§15, 22; am L 1961, c 132, §2; am L 1963, c 114, §3; HRS §421-6; am L 1972, c 103, §3; am L 1982, c 204, §8; am L 1983, c 124, §17 and c 167, §11(2); am L 1985, c 270, §4; am L 1988, c 373, §19; am L 2002, c 40, §57; am L 2004, c 121, §24]



§421-7 - Amendments of articles of incorporation.

§421-7  Amendments of articles of incorporation.  (a)  An association may amend its articles of incorporation by the affirmative vote of two-thirds of the members voting thereon at any regular meeting, or at a special meeting called for the purpose, or if the association permits its members to vote on the basis of patronage, by the affirmative vote of a majority of the members and of two-thirds of the patronage, voting thereon.  A written or printed notice of the proposed amendment, and of the time and place of holding the meetings shall be delivered to each member, or mailed to the member's last known address as shown by the books of the association, at least thirty days prior to any such meetings.  No amendment affecting the preferential rights of any outstanding stock shall be adopted until the written consent of the holders of two-thirds of the outstanding preference shares has been obtained.

(b)  After an amendment has been adopted, articles of amendment shall be certified and executed by the president or vice president and by the treasurer or secretary or assistant secretary, and filed as in the case of articles of incorporation,  including the payment of fees. [L 1949, c 234, pt of §1; RL 1955, §176-8; HRS §421-7; gen ch 1985; am L 1988, c 373, §20]



§421-8 - Bylaws.

§421-8  Bylaws.  The members of the association, within thirty days after its incorporation, shall adopt bylaws not inconsistent with law or the articles, and they may alter and amend the same from time to time.  The bylaws must be adopted by a majority of the members voting thereon, or if the association permits its members to vote on the basis of patronage, then by a majority of members and majority of the patronage, voting thereon.  The bylaws may also provide for:

(1)  The time, place, and manner of calling and conducting meetings of the members, and the number of members that shall constitute a quorum;

(2)  The manner of voting and the condition upon which members may vote at general and special meetings and by mail or by delegates elected by district groups or other associations, and the voting power of voters based on patronage;

(3)  Subject to any provision thereon in the articles and in this chapter, the number, qualifications, compensation, duties, and terms of office of directors and officers; the time of their election and the mode and manner of giving notice thereof;

(4)  The time, place, and manner for calling and holding meetings of the directors and executive committee, and the number that shall constitute a quorum;

(5)  Rules consistent with law and the articles for the management of the association, the establishment of voting districts, the making of contracts, the issuance, retirement, and transfer of stock, and the relative rights, interests, and preferences of members and shareholders;

(6)  Penalties for violation of the bylaws. [L 1949, c 234, pt of §1; RL 1955, §176-9; HRS §421-8]



§421-9 - Powers.

§421-9  Powers.  (a)  An association formed under this chapter, or an association which might be formed under this chapter and which existed at the time this chapter took effect, shall have the capacity to act possessed by natural persons, but the association shall have the authority to perform only such acts as are necessary or proper to accomplish the purposes as set forth in its articles and which are not repugnant to law.

(b)  Without limiting or enlarging the grant of authority contained in subsection (a), every association shall have authority:

(1)  To act as agent, broker, or attorney in fact for its members, and for any subsidiary or affiliated association, and otherwise to assist or join with associations engaged in any one or more of the activities authorized by its articles, and to hold title for its members and for subsidiary and affiliated associations to property handled or managed by the association on their behalf.

(2)  To make contracts, and to exercise by its board or duly authorized officers or agents, all such incidental powers as may be necessary, suitable, or proper for the accomplishment of the purposes of the association and not inconsistent with law or its articles, and that may be conducive to or expedient for the interest or benefit of the association.

(3)  To make loans or advances to members or producer-patrons or to the members of an association which is itself a member or subsidiary thereof; to purchase or otherwise acquire, endorse, discount, or sell any evidence of debt, obligation, or security, but it shall not engage in banking.

(4)  To establish and accumulate reserves to capital.

(5)  To own and hold membership in or shares of the capital stock of other associations and corporations and the bonds or other obligations thereof, engaged in any related activity; or, in producing, warehousing, or marketing any of the products handled by the association; or, in financing its activities, and while the owner thereof, to exercise all the rights of ownership, including the right to vote thereon.

(6)  To acquire, hold, sell, dispose of, pledge, or mortgage, any property which its purposes may require, subject to any limitation prescribed by law or its articles.

(7)  To borrow money and to give its notes, bonds, or other obligations therefor and secure the payment thereof by mortgage or pledge.

(8)  To deal in agricultural products and handle agricultural machinery, equipment, and supplies, and perform services for nonmembers to an amount not greater in annual value than such as are dealt in, handled, or performed for or on behalf of its members.

(9)  To have a corporate seal and to alter it at pleasure.

(10)  To continue as a corporation for the time limit in its articles, which may be perpetual.

(11)  To sue and be sued in its corporate name.

(12)  To conduct business in this State and elsewhere as may be permitted by law.

(13)  To dissolve and wind up its affairs.

(14)  To charge differential rates on the sale of its goods and services to members and nonmembers as provided for in its bylaws. [L 1949, c 234, pt of §1; RL 1955, §176-10; HRS §421-9; am L 1972, c 103, §4; am L 1982, c 257, §2]



§421-10 - Members.

§421-10  Members.  (a)  An association may admit as members only bona fide producers of agricultural products, including tenants and landlords receiving a share of the crop, and cooperative associations of the producers.  The incorporators named in the articles are thereby made members of the association, and they shall pay for their membership or stock the same amount and in the same manner as may be required in the case of other members.

(b)  The articles may limit the amount of common stock which a member may own.

(c)  Under the terms and conditions prescribed in the bylaws, a member shall lose the member's membership if the member ceases to belong to the class eligible to membership under this section, but the member shall remain subject to any liability incurred by the member while a member of the association.

(d)  No member shall be personally liable for any debt or liability of the association.

(e)  Unless the articles otherwise provide, no member shall have more than one vote. [L 1949, c 234, pt of §1; RL 1955, §176-11; HRS §421-10; gen ch 1985]



§421-11 - Membership or stock certificates, transfers, dividends, preferred stock.

§421-11  Membership or stock certificates, transfers, dividends, preferred stock.  (a)  No certificate for membership or stock shall be issued until fully paid for, but bylaws may provide that a member may vote and hold office prior to payment in full for the member's membership or stock.

(b)  Dividends in excess of eight per cent on the actual cash value of the consideration received by the association shall not be paid on common or preferred stock or membership capital, but dividends may be cumulative.

(c)  Net margins in excess of dividends and additions to reserves and excess shall be distributed on the basis of patronage, and if the bylaws so provide, distribution of such net margins may be restricted to members or may be made at the same or different rate for members and nonmembers.  The books of the association shall show the interest of members and nonmembers in the reserves and excess.  The bylaws may provide that any distribution to a nonmember, eligible for membership, may be credited to the nonmember until the amount thereof equals the value of a membership certificate or a share of the association's common stock.  The distribution credited to the account of a nonmember may be transferred to the reserve fund at the option of the board if, after two years, the amount is less than the value of the membership certificate or a share of common stock.

(d)  The bylaws may fix a time within which a member shall receive from the association, after the member has notified the association of the member's withdrawal, or after the adoption of a resolution by the board terminating the member's membership, the value in money of the member's membership interest in the association as appraised by the board of directors.  If the board of directors approves the member's designation of a transferee of the member's membership interest, the association shall be under no obligation to pay the member the value of the member's interest.

(e)  An association may issue preferred stock to members and nonmembers.  Preferred stock may be redeemed or retired by the association on such terms and conditions as may be provided in the articles and printed on the stock certificate.  Preferred stockholders shall not be entitled to vote, but no change in their priority or preference rights shall be effective until the written consent of the holders of two-thirds of the preferred stock has been obtained.  Payment for preferred stock may be made in cash, services, or property on the basis of the fair value of the stock, services, and property as determined by the board. [L 1949, c 234, pt of §1; RL 1955, §176-12; HRS §421-11; am L 1982, c 257, §1; gen ch 1985]



§421-12 - General and special meetings; how called.

§421-12  General and special meetings; how called.  Within thirty days after the incorporation of an association the members thereof shall hold an organization meeting at a time and place fixed by the temporary board of directors.  Not less than ten days' written notice thereof shall be given to each member.  An association may provide in its bylaws for one or more regular meetings each year, which may be held within the State at the time and place designated in the bylaws.  Special meetings of the members may be called by the board of directors, and it shall be their duty to call the meetings when ten per cent of the members file with the secretary a petition demanding a special meeting and specifying the business to be considered at the meeting.  Notice of all meetings, except as otherwise provided by law or the articles or bylaws, shall be mailed to each member at least ten days prior to the meeting, and in case of special meetings the notice shall state the purposes for which it is called, but the bylaws may require that all notices, except of proposed amendments to the articles shall be given by publication, in a periodical published by or for the association, to which substantially all its members are subscribers, or in a newspaper or newspapers whose combined circulation is general in the State in which the association operates. [L 1949, c 234, pt of §1; RL 1955, §176-13; HRS §421-12]



§421-13 - Directors.

§421-13  Directors.  (a)  The business of the association shall be managed by a board of not less than three directors; at least two-thirds of the directors shall be members of the association or officers, directors, or members of a member association.  A director shall hold office for the term for which the director was named or elected and until the director's successor is elected and qualified.

(b)  The names of the first directors shall be stated in the articles.  Their successors shall be elected by the members at the first meeting of the members held after the incorporation of the association.

(c)  The number, qualifications, terms of office, manner of election, time and place of meeting, and the powers and duties of the directors may, subject to this chapter, be prescribed by the articles or bylaws.  Except as otherwise prescribed in the articles or bylaws:

(1)  A director shall be elected for a term of one year.

(2)  Vacancies in the board, other than by expiration of term, shall be filled by the remaining members of the board, unless the bylaws provide for the election of directors by districts, in which case the board shall call a special meeting of the members in the district to elect a person qualified to fill the vacancy.  A director elected by the remaining members of the board shall serve until the director's successor is elected by the members, who may make the election at the next annual meeting of the members or at any special meeting called and held prior thereto.

(d)  The bylaws may provide, if not restricted by the articles, that the territory in which the association has members shall be divided into districts and that the directors shall be elected according to the districts, either directly or by district delegates elected by the members in that district. In such case, the bylaws shall specify, or vest in the board authority to determine, the number of directors to be elected by each district and the manner and method of apportioning the directors and of districting and redistricting the territory covered by the association.  The bylaws may provide that primary elections shall be held in each district to nominate the directors apportioned thereto and that the result of all such primary elections may be ratified by the next regular meeting of the association or may be considered as a final election.

(e)  The bylaws may provide for an executive committee to be elected by the board from their number and may allot to such committee all the functions and powers of the board subject to its general direction and control. [L 1949, c 234, pt of §1; RL 1955, §176-14; HRS §421-13; gen ch 1985]



§421-14 - Removal of director.

§421-14  Removal of director.  Any member may ask for the removal of a director by filing charges with the secretary or president of the association, together with a petition signed by five per cent of the members requesting the removal of the director in question.  The removal shall be voted upon at the next meeting of the members, and by two-thirds of the voting power voting thereon the association may remove the director.  The director whose removal is requested shall be served with a copy of the charges not less than ten days prior to the meeting and shall have an opportunity at the meeting to be heard in person and by counsel and to present evidence; and the persons requesting the removal of a director shall have the same opportunity.  In case the bylaws provide for election of directors by districts, then the petition for removal of a director must be signed by twenty per cent of the members residing in the district from which the director was elected.  The board must call a special meeting of the members residing in that district to consider the removal of the director; and by two-thirds of the voting power of the members of that district voting thereon the director in question shall be removed from office. [L 1949, c 234, pt of §1; RL 1955, §176-15; HRS §421-14; gen ch 1985]



§421-15 - Officers.

§421-15  Officers.  The board shall elect a president, a secretary, and a treasurer, and may elect one or more vice presidents, and such other officers as may be authorized in the bylaws.  The president and at least one of the vice presidents must be members and directors, but a vice president who is not a director cannot succeed to or fill the office of president.  Any two of the offices of vice president, secretary, and treasurer may be combined in one person. [L 1949, c 234, pt of §1; RL 1955, §176-16; HRS §421-15]



§421-16 - Removal of officer.

§421-16  Removal of officer.  Any member may bring charges of misconduct or incompetency against an officer by filing them with the secretary or president of the association, together with a petition signed by ten per cent of the members requesting the removal of the officer in question.  The directors shall vote upon the removal of the officer at the first meeting of the board held after the hearing on the charges, and the officer may be removed by a majority vote, notwithstanding any contract the officer may have with the association, which shall terminate upon the officer's removal, anything in the contract to the contrary notwithstanding.  The officer against whom the charges are made shall be served with a copy of the charges not less than ten days prior to the meeting, and shall have an opportunity at the meeting to be heard in person and by counsel, and to present evidence, and the persons making the charges shall have the same opportunity. [L 1949, c 234, pt of §1; RL 1955, §176-17; HRS §421-16; gen ch 1985]



§421-17 - Referendum.

§421-17  Referendum.  The articles or bylaws may provide that upon demand of two-fifths of all the directors, any matter of policy that has been approved or passed by the board must be referred to the members for their approval before it becomes effective.  No referendum shall be allowed unless it is demanded by the required number of directors at the meeting at which the matter of policy in question is adopted. [L 1949, c 234, pt of §1; RL 1955, §176-18; HRS §421-17]



§421-18 - Contracts between association and members.

§421-18  Contracts between association and members.  (a)  Period, withdrawal.  The bylaws may require members to execute contracts with the association in which the members agree to patronize the facilities created by the association, and to sell all or a specified part of their products to or through it, or to buy all or a specified part of their supplies from or through the association or any facilities created by it.  If the members contract to sell to the association, the fact that for certain purposes the relation between the association and its members may be one of agency shall not prevent the passage from the member to the association of absolute and exclusive title to the products which are the subject matter of the contract.  The title shall pass to the association upon delivery of the product, or at any other time specified in the contract.  If the period of the contract exceeds ten years, the bylaws and the contracts executed thereunder shall specify a reasonable period, not less than twenty days, in each year, after the tenth year, during which the member, by giving to the association such reasonable notice as the association may prescribe, may withdraw from the association.  In the absence of a withdrawal provision, a member may withdraw at any time after ten years; provided that if a member is expelled from the association before the end of the ten-year period, the contract shall be void.

(b)  Damages for breach; effect upon membership status of association members.

(1)  The contract may fix, as liquidated damages, which shall not be regarded as penalties, specified sums to be paid by the members to the association upon the breach of any provision of the contract, regarding the use of any facilities of the association or the sale, delivery, handling, or withholding of products; and may further provide that the member who breaks the member's contract shall pay all costs including premiums for bonds, and reasonable attorney's fees, to be fixed by the court, in case the association prevails in any action upon the contract.

(2)  Any member who breaches any provision of the contract with the association shall be subject to removal from the association including the forfeiture of all rights and privileges pertinent to membership in the association as may be provided for in the bylaws of the association.  In the absence of any provision in the association's bylaws relating to the removal of members, removal may occur by majority vote of the board of directors.  Any member so removed shall be entitled to reapply for membership including the reinstatement of all such rights and privileges as may have been previously forfeited subject either to (A) any provision in the association's bylaws relating to readmission, or (B) in the absence of such provision, by majority vote of the board of directors at the time readmission is sought.

(c)  Equitable relief.  A court of competent jurisdiction may grant an injunction to prevent the breach of the contract by a member and may decree specific performance thereof.  Pending the adjudication of the action and upon filing a verified complaint showing the breach or threatened breach, and a bond in such form and amount as may be approved by the court, the court may grant a temporary restraining order or preliminary injunction against the member.

(d)  Recording contracts.  The association may file contracts to sell agricultural products to or through the association in the office of the bureau of conveyances.  If the association has uniform contracts with more than one member in any county, it may, in lieu of filing the original contracts, file the affidavit of its president, vice president, or secretary, containing or having attached thereto:

(1)  A true copy of the uniform contract entered into with its members producing the product in the county;

(2)  The names of the members who have executed the contract and a description of the land on which the produce is produced, if the description is contained in the contract.

The association may file from time to time thereafter affidavits containing revised or supplementary lists of the members producing the product in the county without setting forth therein a copy of the uniform contract but referring to the filed or recorded copy thereof.  All affidavits filed under the section shall state in substance that they are filed pursuant to this section.  The bureau of conveyances shall file the affidavits and make endorsements thereon and record and make entries thereof in the same manner as is required by law in the case of chattel mortgages, and shall compile and make available for public inspection a convenient index containing the names of all signers of the contracts, and collect for its services hereunder the same fees as for chattel mortgages.  The filing of the contract, or the affidavit, shall constitute constructive notice of the association's title or right to the product embraced in the contract, to all subsequent purchasers, encumbrancers, creditors, and to all persons dealing with the members with reference to the product.  No title, right, or lien of any kind shall be acquired to or on the product thereafter except through the association or with its consent, or subject to its rights; and the association may recover the possession of such property from any and all subsequent purchasers, encumbrancers, and creditors, and those claiming under them, in whose possession the same may be found, by any appropriate action for the recovery of personal property, and it may have relief by injunction and for damages.

(e)  Effect of other statutes upon contracts.  The provisions of this chapter are intended to encourage and to authorize associations to effectively produce and market agricultural products, and to derive the maximum benefits possible from such cooperative production and marketing.  Accordingly, the contracts between an association and its members shall be deemed to authorize the collective production and marketing of the members' products, including but not limited to the combining, pooling and blending of production quotas, marketing adjustments and distribution rights, the provisions of any other law to the contrary notwithstanding.  This section shall be liberally construed in favor of associations and their contracts with their members. [L 1949, c 234, pt of §1; RL 1955, §176-19; HRS §421-18; am L 1969, c 200, §1; am L 1972, c 103, §5; am L 1978, c 183, §1; gen ch 1985]

Cross References

Bureau of conveyances; recording, see chapter 502.

Rules of Court

Injunctions, see HRCP rule 65.



§421-19 - Misdemeanor to induce breach of marketing contract to cooperative association; spreading false reports about the management or finances thereof.

§421-19  Misdemeanor to induce breach of marketing contract to cooperative association; spreading false reports about the management or finances thereof.  Any person or any corporation whose officers or employees knowingly induce or attempt to induce any member or stockholder of an association to violate the member's or stockholder's marketing contract with the association, or who maliciously and knowingly spreads false reports about the finances or management thereof, shall be fined not less than $100 nor more than $1,000 for each offense; and shall be liable to the association aggrieved in a civil suit in the penal sum of $500 for each offense. [L 1949, c 234, pt of §1; RL 1955, §176-20; HRS §421-19; gen ch 1985]



§421-20 - Associations are not in restraint of trade.

§421-20  Associations are not in restraint of trade.  (a)  No association complying with the terms hereof shall be deemed to be a conspiracy or a combination in restraint of trade, or an illegal monopoly; or be deemed to have been formed for the purpose of lessening competition or fixing prices arbitrarily, nor shall the contracts between the association and its members, or any agreements authorized in this chapter, be construed as an unlawful restraint of trade, or as part of a conspiracy or combination to accomplish an improper or illegal purpose or act.      (b)  An association may acquire, exchange, interpret, and disseminate to its members, to other cooperative associations, and otherwise, past, present, and prospective crop, market, statistical, economic, and other similar information relating to the business of the association, either directly or through an agent created or selected by it or by the other associations acting in conjunction with it.

(c)  An association may advise its members in respect to the adjustment of their current and prospective production of agricultural commodities or products and its relation to the prospective volume of consumption, selling prices, and existing or potential surplus, to the end that every market may be served from the most convenient productive areas under a program of orderly marketing that will assure adequate supplies without undue enhancement of prices or the accumulation of any undue surplus. [L 1949, c 234, pt of §1; RL 1955, §176-21; HRS §421-20; am L 2001, c 129, §63]

Cross References

Restraint of trade exemption, see §480‑11.



§421-21 - Voluntary dissolution.

§421-21  Voluntary dissolution.  Chapter 414, relating to the voluntary dissolution of profit corporations, and chapter 414D, relating to the voluntary dissolution of nonprofit corporations, shall apply, as the case may be, to associations formed under this chapter except that the dissolution shall be approved at a meeting duly called and held for the purpose by not less than two-thirds of the voting power voting thereon. [L 1949, c 234, pt of §1; am L 1953, c 137, §1(d); RL 1955, §176-22; HRS §421-21; am L 1983, c 167, §11(3); am L 1985, c 270, §4; am L 1988, c 370, §4; am L 2002, c 40, §58]



§421-21.5 - REPEALED.

§421-21.5  REPEALED.  L 1993, c 105, §2.



§421-21.6 - Mergers; procedures; approval by members.

§421-21.6  Mergers; procedures; approval by members.  (a)  Pursuant to a plan of merger, any agricultural cooperative association organized under this chapter may merge with one or more domestic professional corporations, or with one or more associations, or other business entities formed or organized under the laws of this State, any state or territory of the United States, any foreign jurisdiction, or any combination thereof, with one of the domestic professional corporations, associations, or other business entities whether domestic or foreign, being the surviving entity as provided in the plan; provided that the merger is permitted by the law of the state or country under whose law each foreign association or entity that is a party to the merger is organized.

(b)  The board or a committee selected by the board or the members shall adopt a plan of merger that sets forth:

(1)  The names of the entities proposing to merge;

(2)  The name of the surviving entity;

(3)  The manner and basis of converting the stock or membership of each association into stock or membership in the surviving entity;

(4)  The terms of the merger;

(5)  The proposed effect of the merger on the members of the association; and

(6)  Amendments, if any, to the organizing articles of the surviving entity or, if no amendments are desired, a statement that the organizing articles of the surviving entity shall not be amended pursuant to the merger.

(c)  The board of each association shall mail a notice of the proposed merger to each member.  The notice shall contain the full text of the merger plan and the time and place of the meeting at which the plan will be considered.  An association with more than two hundred members may publish the notice as provided in section 421-12.

(d)  At the meeting, a vote of the members shall be taken on the proposed plan; provided that a quorum of the members shall be registered as being present or represented by proxy vote at the meeting.  The plan shall be approved upon receiving the affirmative vote of:

(1)  Two-thirds of the votes cast; or

(2)  For an association with articles or bylaws requiring more than two-thirds of the votes cast or other conditions for approval, a proportion of the votes cast or a number of total members as required by the articles or bylaws and the conditions for approval in the articles or bylaws have been satisfied.

After the plan has been approved, the chair, vice-chair, president, vice president, secretary, or assistant secretary of each association merging shall sign the articles of merger which shall also be signed on behalf of each other entity that is a party to the merger.

(e)  The articles of merger shall be delivered to the director of commerce and consumer affairs for filing.  The articles of merger shall set forth:

(1)  The name and jurisdiction of each entity that is a party to the merger, and the name, address, and jurisdiction of the surviving entity;

(2)  A statement that the plan of merger has been approved by each entity involved in the merger;

(3)  A statement indicating any changes in the organizing articles of the surviving entity to be given effect by the merger; provided that if no changes are made, a statement that the organizing articles of the surviving entity shall not be amended pursuant to the merger; and

(4)  A statement that includes:

(A)  An agreement that the surviving entity may be served with process in this State in any action or proceeding for the enforcement of any liability or obligation of any entity previously subject to suit in this State that is to merge;

(B)  An irrevocable appointment of a resident of this State as its agent to accept service of process in any such proceeding, that includes the resident's street address in this State; and

(C)  An agreement for the enforcement, as provided in this chapter, of the right of any dissenting member or partner to receive payment for their interest against the surviving entity.

(f)  The merger shall become effective upon the effective date and time of filing the articles of merger, or upon a date and time subsequent to the filing as set forth in the articles, but not more than thirty days after being filed.

(g)  A certified copy of the articles of merger shall be filed with the department of agriculture.

(h)  When a merger takes effect:

(1)  The separate existence of each entity that is a party to the merger, other than the surviving entity, terminates;

(2)  All property owned by each of the entities that are parties to the merger vests in the surviving entity;

(3)  All debts, liabilities, and other obligations of each entity that is a party to the merger become the obligations of the surviving entity;

(4)  An action or proceeding pending by or against an entity that is party to a merger may be continued as if the merger had not occurred or the surviving entity may be substituted as a party to the action or proceeding; and

(5)  Except as prohibited by other law, all rights, privileges, immunities, powers, and purposes of every entity that is a party to a merger become vested in the surviving entity.

(i)  If a surviving entity fails to appoint or maintain an agent designated for service of process in this State or the agent for service of process cannot with reasonable diligence be found at the designated office, service of process may be made upon the surviving entity by sending a copy of the process by registered or certified mail, return receipt requested, to the surviving entity at the address set forth in the articles of merger.  Service is effected under this subsection at the earliest of:

(1)  The date the surviving entity receives the process, notice, or demand;

(2)  The date shown on the return receipt, if signed on behalf of the surviving entity; or

(3)  Five days after its deposit in the mail, if mailed postpaid and correctly addressed.

(j)  The rights of creditors shall not be impaired by the merger without the creditors' consent.

(k)  The director of commerce and consumer affairs may charge a filing fee for filing the articles.

(l)  For the purposes of a merger, an association shall be defined as an association organized under chapter 421 or 421C. [L 1993, c 105, §1; am L 2001, c 129, §64; am L 2004, c 121, §25; am L 2006, c 184, §15]



§421-22 - Annual report.

§421-22  Annual report.  (a)  An association formed under this chapter shall file with the director of commerce and consumer affairs an annual report.  The annual report shall contain:

(1)  The name of the association;

(2)  The mailing address of its principal office, the address of its registered office in this State, and the name of its registered agent at its registered office in the State; and

(3)  A general statement of its business operations during the fiscal year that includes:

(A)  The amount of capital stock paid up;

(B)  The number of shareholders, if a stock corporation, or the number of members and the amount of membership fees received, if a nonstock association;

(C)  An income statement; and

(D)  Its balance sheet.

(b)  The annual report shall be filed within the time periods prescribed in subsections (c) and (d).

(c)  Notwithstanding any of the provisions of this chapter to the contrary, annual reports reflecting the period from January 1, 2002, through December 31, 2002, that would otherwise be required, may be voluntarily filed with the department director if the annual report complies with the requirements of this section.

(d)  Effective January 1, 2003, for associations whose date of registration in this State falls between:

(1)  January 1 and March 31, an annual report shall be filed on or before March 31 of each year and shall reflect the state of the association's affairs as of January 1 of the year when filed;

(2)  April 1 and June 30, an annual report shall be filed on or before June 30 of each year and shall reflect the state of the association's affairs as of April 1 of the year when filed;

(3)  July 1 and September 30, an annual report shall be filed on or before September 30 of each year and shall reflect the state of the association's affairs as of July 1 of the year when filed; and

(4)  October 1 and December 31, an annual report shall be filed on or before December 31 of each year and shall reflect the state of the association's affairs as of October 1 of the year when filed;

provided that if an association is formed in the same year in which the annual report is due, the association shall not be required to file an annual report for that year.  Thereafter, the association shall comply with the requirements of this section.

(e)  A copy of the report shall be submitted to the members at their annual meeting, or mailed to each member of the association, or printed in an official publication of the association. [L 1949, c 234, pt of §1; RL 1955, §176-23; am L Sp 1959 2d, c 1, §§15, 22; am L 1961, c 132, §2; am L 1963, c 114, §3; HRS §421-22; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 2002, c 130, §79; am L 2003, c 124, §44]



§421-23 - Taxation.

§421-23  Taxation.  To obtain the exemptions from taxation granted by this section or any other law, the association annually shall file with the director of taxation a copy of its report made under section 421-22, and in addition thereto, within ninety days after the close of its fiscal year, shall file with the tax assessor of each district in which there are persons doing business to whom it has paid, during the preceding fiscal year, any proceeds of goods marketed, a report showing the name of each person to whom the proceeds were paid, the total proceeds of sales for which such person is taxable under chapter 237 for the fiscal year, and the rate or rates of such tax applicable thereto or to the several amounts thereof, as the case may be. [L 1949, c 234, pt of §1; RL 1955, §176-26; am L Sp 1959 2d, c 1, §§15, 16; am L 1963, c 114, §3; am L 1967, c 37, §1; HRS §421-23; am L 1972, c 103, §6; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 2004, c 121, §26]

Cross References

Modification of fees, see §92‑28.



§421-24 - Application to existing association.

§421-24  Application to existing association.  Except where otherwise expressly stated herein, this chapter shall be applicable to any existing association formed under any law of the State providing for the incorporation of agricultural cooperative associations, for a purpose for which an association may be formed under this chapter. [L 1949, c 234, pt of §1; RL 1955, §176-24; HRS §421-24]



§421-25 - General corporation laws, when applicable.

§421-25  General corporation laws, when applicable.  Except where otherwise provided, the general corporation laws shall apply to cooperative associations organized under this chapter. [L 1949, c 234, pt of §1; am L 1953, c 137, §1(e); RL 1955, §176-27; HRS §421-25; am L 1983, c 167, §17; am L 1985, c 270, §4]



§421-26 - REPEALED.

§421-26  REPEALED.  L 2008, c 16, §16.



§421-27 - REPEALED.

§421-27  REPEALED.  L 2004, c 121, §58.






CHAPTER 421C - CONSUMER COOPERATIVE ASSOCIATIONS

§421C-1 - Definitions.

PART I.  GENERAL PROVISIONS

§421C-1  Definitions.  Except where the context requires otherwise, wherever used in this chapter:

"Articles" means the articles of incorporation.

"Association" means a consumer cooperative association.

"Consumer cooperative association" means a group enterprise, organized on a cooperative basis and incorporated under this chapter such that:

(1)  Each member has one vote and only one vote, except as may be altered in the articles or bylaws of a secondary cooperative by provision for voting by member organizations;

(2)  The maximum rate at which any return is paid on share or membership capital is limited; and

(3)  The allocation or distribution of net savings after making provision for such separate funds as may be required or specially permitted by statute, articles, or bylaws, is made to member patrons or to all patrons, in proportion to their patronage; or is allocated in a manner which benefits the general welfare of all of the members of the association.

"Directors" means the board of directors of an association.

"Electric utility cooperative association" means a consumer cooperative association that provides electric utility service as a public utility.

"Interest-dividends" means the return on share, membership fee, or membership capital of the association which is limited in accordance with section 421C-19.

"Member" means a member of either a stock or a nonstock association in accordance with section 421C-3.

"Net savings" means the total income of an association minus the costs of operation.

"Patronage refund" means the amount returned to the patrons in proportion to their patronage in accordance with section 421C-25.

"Non-escheat patronage refunds" means patronage refunds from an electric utility cooperative association for which a five-year period has elapsed since the patronage refunds were made and for which no claims have been made by the patrons to whom the refunds were allocated.

"Share or membership capital" refers to the capital paid into an association by a member in accordance with section 421C-3.

"Surplus funds" means funds of an association which may be utilized for capital improvements, emergencies, or other expenditures of the association upon the authorization of the directors as specified in section 421C-25 or as otherwise specified in this chapter.

"Unclaimed property" includes moneys, checks, drafts, interest, dividends, income, credit balances, overpayments, deposits, refunds, and non-escheat patronage refunds. [L 1982, c 97, pt of §2; am L 1984, c 217, §2; am L 1988, c 373, §21; am L 2005, c 52, §2]



§421C-2 - Purpose.

[§421C-2]  Purpose.  An association may be incorporated under this chapter only for the purpose of transacting any lawful business for its membership, the general public, or both. [L 1982, c 97, pt of §2]



§421C-3 - Stock and nonstock associations; general corporation laws, when applicable.

§421C-3  Stock and nonstock associations; general corporation laws, when applicable.  (a)  An association may either be organized with stock or without stock.  Subject to section 421C-20, if organized with stock, the association shall require a certain amount of common stock to be purchased from the association in order to permit a stockholder voting and membership privileges, and no class of stock except common stock may grant voting and membership privileges in a stock association.  Subject to section 421C-20, if organized without stock, the association shall require a membership fee or amount of membership capital to be paid in, in order to permit the member voting and membership privileges by means of issuance of a membership certificate.

(b)  Except where otherwise provided, statutes and fees which apply to domestic profit corporations shall apply to stock associations, and statutes and fees which apply to domestic nonprofit corporations shall apply to nonstock associations.

(c)  Associations may amend their articles upon approval by the director of commerce and consumer affairs of articles of amendment to convert from a stock association to a nonstock association or vice versa.  This subsection may be employed by an association only once every two calendar years. [L 1982, c 97, pt of §2 and c 204, §8; am L 1983, c 124, §17; am L 1984, c 217, §3; am L 1988, c 373, §22]



§421C-11 - Forms.

PART II.  SPECIAL PROVISIONS

§421C-11  Forms.  The department of commerce and consumer affairs may prescribe and furnish on request forms for documents required or permitted to be filed by this chapter.  The director of commerce and consumer affairs may require that the use of these forms be mandatory. [L 1982, c 97, pt of §2 and c 204, §8; am L 2003, c 124, §45]



§421C-11.5 - Articles.

§421C-11.5  Articles.  (a)  Articles shall be certified and executed by each of the incorporators, if natural persons, and by the president and secretary of the association, before any officer authorized to take acknowledgments, and shall contain the following:

(1)  The name of the association which shall contain the term "cooperative" or some abbreviation thereof notwithstanding section 421-5;

(2)  The mailing address and zip code of its principal office, which shall be in the State, the street address of the association's initial registered office, and the name of its initial registered agent at its initial registered office;

(3)  The purposes and powers of the association;

(4)  The duration of the association;

(5)  The number, names, and titles of the initial officers and directors, or similar officers;

(6)  The names and addresses of the incorporators, and if organized with stock, a statement of the number of shares subscribed by each, which shall not be less than one, and the class of shares for which each subscribed;

(7)  If organized with stock, the total authorized number of shares and the par value of each share, if any; and if more than one class of stock is authorized, a description of the classes of shares, the number of shares in each class, the relative rights, preferences, and restrictions granted to or imposed upon the shares of each class, and the interest-dividends to which each class shall be entitled; and

(8)  If organized without stock, whether the property rights and interest of each member are equal or unequal, and if unequal, the rule by which the rights and interest shall be determined.

(b)  The articles may also contain any other provisions, consistent with law for regulating the association's business or the conduct of its affairs. [L 1984, c 217, §4; am L 1988, c 373, §23; am L 2003, c 124, §46]



§421C-12 - Bylaws; contents.

§421C-12  Bylaws; contents.  The bylaws shall contain:

(1)  The maximum amount or percentage of capital which may be owned or controlled by one member;

(2)  A provision that in all decisions to amend the articles or bylaws, as the case may be, the members shall be informed of those decisions at least thirty days in advance through a mailing or a prominent notice at all association locations;

(3)  The method and terms of admission to membership and the disposal of members' interests on termination of membership for any reason;

(4)  A provision stating that a majority of the directors, or five per cent of the members or two hundred fifty members, whichever is less, may submit a petition in writing and demand a special membership meeting, which shall be called by the secretary within thirty days of that demand;

(5)  A provision that notice for all meetings shall be made through posting prominent signs at all association locations or by mailing to the last known address of each member or director.  Notices for special meetings shall specify the purpose of the meeting;

(6)  A provision that associations shall not discriminate on their acceptance of members on a basis of race, gender, religion, income, marital status, or nationality; and

(7)  A provision stating that within a specified period of time, any action taken by the directors must be referred to the members for approval or disapproval if demanded by petition by at least five per cent of the members or two hundred fifty members, whichever is less, or by majority vote of the directors; provided that rights of third parties which have vested between the time of action by the directors and approval or disapproval by the members shall not be impaired. [L 1982, c 97, pt of §2; am L 1984, c 217, §5; am L 2001, c 129, §65]



§421C-13 - Meetings, etc.

[§421C-13]  Meetings, etc.  The articles or bylaws may provide for the holding of meetings by units or portions of the total membership and may provide for a method of transmitting the votes cast to the central meeting, or for a method of representation of members by the election of delegates to attend the central meeting, or for a combination of these methods.  If delegates are provided for, all references in this chapter to votes cast by members shall apply to votes cast by delegates.  Directors may be apportioned among the units or portions of the total membership and may be elected by the units or portions of the total membership to which they are apportioned. [L 1982, c 97, pt of §2]



§421C-14 - One member, one vote.

§421C-14  One member, one vote.  (a)  Each member of an association shall have one and only one vote; provided that secondary associations, which are associations solely comprised of other associations or groups organized on a cooperative basis, may allow exceptions to the one vote per member rule, by allocating votes on the basis of the following:

(1)  The number of individual members in each organization; or

(2)  Size of dollar volume of direct transactions between the member organizations and the secondary association.

(b)  Being "organized on a cooperative basis" means being organized such that:

(1)  Each member has one vote and only one vote, except as may be altered in the articles or bylaws of a secondary cooperative by provision for voting by member organizations;

(2)  The maximum rate at which any return is paid on share or membership capital is limited; and

(3)  The allocation or distribution of net savings after making provision for such separate funds as may be required or specially permitted by statute, articles, or bylaws, is made to member patrons or to all patrons, in proportion to their patronage; or is allocated in a manner which benefits the general welfare of all of the members of the association.

(c)  No voting agreement or other device to evade the one member, one vote rule shall be enforceable. [L 1982, c 97, pt of §2; am L 1984, c 217, §6]



§421C-15 - No proxy.

[§421C-15]  No proxy.  No member of an association shall be permitted to vote by proxy, subject to section 421C-16. [L 1982, c 97, pt of §2]



§421C-16 - Absentee voting.

[§421C-16]  Absentee voting.  The articles or bylaws may allow votes on specific preannounced items by mail or otherwise by members absent from meetings. [L 1982, c 97, pt of §2]



§421C-17 - Removal of directors.

[§421C-17]  Removal of directors.  Section 421-14, relating to the removal of a director of an agricultural association, shall apply to associations formed under this chapter. [L 1982, c 97, pt of §2]



§421C-18 - Removal of officers.

[§421C-18]  Removal of officers.  Section 421-16, relating to the removal of an officer of an agricultural association, shall apply to associations formed under this chapter. [L 1982, c 97, pt of §2]



§421C-19 - Limitations on interest-dividends.

[§421C-19]  Limitations on interest-dividends.  (a)  Interest-dividend interest on share or membership capital shall not exceed the current annual Consumer Price Index percentage increase, or eight per cent, whichever is greater.  Interest on loans by members to the association shall not be limited by this section.

(b)  Total interest-dividends distributed for any single period shall not exceed thirty per cent of the net savings for that period.  Interest-dividends are noncumulative and the association shall have the right to confiscate all interest-dividends not claimed within six months after the notice of the distribution has been made by either mail or by prominent sign in all the association's locations. [L 1982, c 97, pt of §2]



§421C-20 - Admission to membership.

[§421C-20]  Admission to membership.  The bylaws may provide that a subscriber may vote and hold office prior to payment in full of share or membership capital. [L 1982, c 97, pt of §2]



§421C-21 - Issuance of stock and membership certificates.

[§421C-21]  Issuance of stock and membership certificates.  (a)  No certificate for membership or any class of stock shall be issued until paid for in full.

(b)  The amount required to be paid in on share or membership capital by members shall not exceed twenty-five per cent of the average monthly wage in this State, as defined by the department of labor and industrial relations.

(c)  Associations shall make available to all members a statement listing all rights and privileges of membership. [L 1982, c 97, pt of §2]



§421C-22 - Transfer of shares and membership; withdrawal.

§421C-22  Transfer of shares and membership; withdrawal.  (a)  If a member desires to withdraw from the association or dispose of any or all of the member's holdings therein, the directors shall have the power to purchase those holdings by paying the member out of surplus funds the par value or book value, whichever is less, of any or all of the holdings offered.  The directors shall then reissue or cancel the holdings.

(b)  If the association fails, within ninety days of the original offer, to purchase all or any part of the holdings offered, the member may dispose of the unpurchased interest elsewhere, subject to the approval of the transferee by a majority vote of the directors.  Any prospective transferee not approved by the directors may appeal to the members at their first regular or special meeting thereafter, and the action of the meeting shall be final.  If such transferee is not approved, the directors shall exercise their power to purchase, if and when there are sufficient surplus funds.

(c)  Members who withdraw from an association under this section may not rejoin that association for six months except with the majority approval of the directors. [L 1982, c 97, pt of §2; am L 1984, c 217, §7]



§421C-23 - Recall of member's holdings.

[§421C-23]  Recall of member's holdings.  (a)  The bylaws may give the directors the authority to use surplus funds to recall, at par value or book value, whichever is less, the holdings of any member in excess of the amount requisite for membership.

(b)  The directors may purchase the amount requisite for membership in cases of inactivity, expulsion, death of the member, or otherwise, as provided in the bylaws of the association.  When so recalled, such stock or membership certificate shall be either reissued or canceled. [L 1982, c 97, pt of §2]



§421C-24 - Expulsion.

[§421C-24]  Expulsion.  Pursuant to section 421C-23(b), associations may provide for expulsion of members.  Unless otherwise provided, a member may be expelled and lose all rights and privileges in the association, by the vote of a majority of the directors voting at any validly held meeting of directors.  The member against whom the charges are to be proffered shall be informed thereof in writing at least ten days in advance of the meeting, and shall have an opportunity to be heard in person or by counsel at such meeting.  On decision of the association to expel a member, the directors shall purchase the member's holdings at par or book value, whichever is less, if and when there are sufficient surplus funds. [L 1982, c 97, pt of §2]



§421C-25 - Allocation and distribution of net savings.

§421C-25  Allocation and distribution of net savings.  (a)  At least once a year the members, the directors, or both, as the articles or bylaws provide, shall apportion the net savings of the association to one or more of the following categories; except that not less than ten per cent shall be placed in a surplus fund until such time as the fund shall equal at least fifty per cent of the paid-up share or membership capital:

(1)  Interest-dividends, within the limitations of section 421C-19 may be paid upon share or membership capital;

(2)  A portion of the net savings as determined by the articles or bylaws, may be allocated to an educational fund to be used to further the understanding of the practices and principles of cooperation;

(3)  The association may also choose to pay a patronage refund from net savings and this shall be allocated at the same uniform rate to either the members or to all patrons of the association in proportion to their individual patronage, and according to the federal Internal Revenue Code of 1954, as amended; provided that:

(A)  In the case of a member patron, the patron's proportionate amount of patronage refund shall be distributed to the patron;

(B)  In the case of nonmember patrons, their proportionate amount of patronage refund, as the articles or bylaws may provide, may be distributed to them or, if requested by them, credited to their account until the amount of share or membership capital subscribed for has been fully paid.

(4)  The association may also choose to retain some or all its net savings and allocate it in the manner in which it will benefit the general welfare of all the members of the association.

(b)  The surplus fund established in subsection (a) may be expended for capital improvements or emergencies upon a two-thirds majority vote of the directors, or may be expended under section 421C-22, 421C-23, or 421C-24, by majority vote of the directors. [L 1982, c 97, pt of §2; am L 2001, c 129, §66]



§421C-26 - Cooperative agreements.

[§421C-26]  Cooperative agreements.  (a)  Any association may enter into contracts, agreements, or arrangements with other associations, individuals, joint-ventures, partnerships, or corporations, for the cooperative and economical carrying on of its business.

(b)  Any two or more associations by agreement may unite in employing and using or separately employ and use the same personnel, methods, means, and agencies for carrying on and conducting their respective business. [L 1982, c 97, pt of §2]



§421C-27 - Bonding.

[§421C-27]  Bonding.  Any individual acting as manager of an association and handling funds or securities amounting to $5,000 or more, in any one year, shall be covered by an adequate bond as determined by the directors and at the expense of the association.  The bylaws may also provide for the bonding of other employees or officers. [L 1982, c 97, pt of §2]



§421C-28 - Books; review.

§421C-28  Books; review.  (a)  Subject to subsection (b), every association shall keep a set of books of the association's business operations, which shall be reviewed at the end of each fiscal year by a certified public accountant who shall not be an officer, director, or employee of the association.

(b)  Where the annual gross business income of an association amounts to less than $1,000,000 (which amount shall be adjusted for changes in the Consumer Price Index since May 15, 1982), the review need not be done by a certified public accountant but may be performed by a review committee of two individuals who shall not be employees, plus the association's treasurer.

(c)  A written report of the review, which may include a statement of the amount of business transacted with members and the amount transacted with nonmembers, and which shall include a balance sheet of the association's income and expenses, shall be submitted to the annual meeting of the association. [L 1982, c 97, pt of §2; am L 1984, c 217, §8]



§421C-29 - Annual report.

§421C-29  Annual report.  (a)  Every association shall file with the director of commerce and consumer affairs an annual report as prescribed by the director.  A copy of the report shall be submitted to the members at their annual meeting, mailed to each member of the association, or printed in an official publication of the association.

(b)  The annual report shall be filed within the time periods prescribed in subsections (c) and (d).

(c)  Notwithstanding any other provision of this chapter to the contrary, annual reports reflecting the period from January 1, 2002, through December 31, 2002, that would otherwise be required, may be voluntarily filed with the department director if the annual report complies with the requirements of this section.

(d)  Effective January 1, 2003, for every association whose date of registration in this State falls between:

(1)  January 1 and March 31, the annual report shall be filed on or before March 31 of each year and shall reflect the state of the association's affairs as of January 1 of the year when filed;

(2)  April 1 and June 30, the annual report shall be filed on or before June 30 of each year and shall reflect the state of the association's affairs as of April 1 of the year when filed;

(3)  July 1 and September 30, the annual report shall be filed on or before September 30 of each year and shall reflect the state of the association's affairs as of July 1 of the year when filed; and

(4)  October 1 and December 31, the annual report shall be filed on or before December 31 of each year and shall reflect the state of the association's affairs as of October 1 of the year when filed;

provided that if an association is formed in the same year in which the annual report is due, the association shall not be required to file an annual report for that year.  Thereafter, the association shall comply with the requirements of this section. [L 1982, c 97, pt of §2 and c 204, §8; am L 1983, c 124, §17; am L 2002, c 130, §80]



§421C-30 - Voluntary dissolution, etc.

[§421C-30]  Voluntary dissolution, etc.  Section 421-21 shall apply to associations formed under this chapter.  For the purposes of this chapter, the term "voting power voting thereon" means those members present. [L 1982, c 97, pt of §2]



§421C-31 - Merger.

§421C-31  Merger.  The general corporation laws relating to the merger of domestic corporations shall apply to associations formed under this chapter. [L 1982, c 97, pt of §2; am L 1986, c 339, §73; am L 2004, c 121, §27]



§421C-32 - Associations and agreements are not in restraint of trade.

[§421C-32]  Associations and agreements are not in restraint of trade.  No association, or method or act thereof which complies with this chapter, shall be deemed a conspiracy or combination in restraint of trade or an illegal monopoly, or an attempt to lessen competition or fix prices arbitrarily, or the creation of a combination or pool, or to accomplish any improper or illegal purpose.  Any agreements authorized under this chapter shall not be considered as illegal, in restraint of trade, or as part of a conspiracy or combination to accomplish an illegal purpose or act. [L 1982, c 97, pt of §2]

Cross References

Restraint of trade exemption, see §480-11.



§421C-33 - Volunteers exempted.

[§421C-33]  Volunteers exempted.  (a)  For the purposes of this section, "volunteer" means an individual who:

(1)  Is a member of an association;

(2)  Is not an employee of the association; and

(3)  Who volunteers and donates up to twenty-five hours of labor and services per month to the association.

(b)  Associations may accept labor and services from volunteers.

(c)  In addition to any exemptions granted to nonpaid labor, volunteers who acknowledge in writing that they are volunteers shall be construed not to be in the employ of the association, their labor and services shall be construed to not be employment, and they shall not be construed to be employees of the association, under title 21 or any other labor law. [L 1982, c 97, pt of §2]



§421C-34 - Use of name "cooperative"; penalty.

[§421C-34]  Use of name "cooperative"; penalty.  (a)  Only (1) associations organized hereunder, (2) groups organized on a cooperative basis under this or any other law of this State, and (3) foreign corporations authorized to do business in this State on a cooperative basis under this or any other law of this State, shall be entitled to use the term "cooperative" or any abbreviation or derivation thereof, as part of their business name, or to represent themselves, in their advertising or otherwise, as conducting business on a cooperative basis as defined in this chapter, notwithstanding section 421-5.

(b)  Any person, firm, or corporation violating this section shall be punished by a fine of not more than $1,000, and the attorney general or any aggrieved individual, association, or group organized on a cooperative basis under this or any other law of this State may sue to enjoin an alleged violation of this section. [L 1982, c 97, pt of §2]



§421C-35 - Construction of chapter.

[§421C-35]  Construction of chapter.  If there is any conflict between this chapter and any other law, the provisions of this chapter shall control. [L 1982, c 97, pt of §2]



§421C-36 - Exemption of voting stock from registration.

§421C-36  Exemption of voting stock from registration.  Membership stock or membership certificates under section 421C-3(a), or share or membership capital of any association organized under or existing prior to passage of this chapter shall be included as exempt securities under section 485A-201. [L 1982, c 97, pt of §2; am L 2006, c 229, §13]

Note

Effective date of L 1982, c 97 is May 15, 1982.



§421C-37 - Existing cooperatives.

§421C-37  Existing cooperatives.  Any domestic corporation or group operating on a cooperative basis as defined in section 421C-1 may elect by a vote of two-thirds of the members present and voting to secure the benefits of and be bound by this chapter, and shall thereupon file such papers or amend such of its articles and bylaws as are not in conformity with these provisions.  A certified copy of any amended articles shall be filed with the director of commerce and consumer affairs and a fee of $25 shall be paid. [L 1982, c 97, pt of §2 and c 204, §8; am L 1983, c 124, §17; am L 1984, c 217, §9]



§421C-41 - Annual report of unclaimed property.

[PART III.  UNCLAIMED PROPERTY]

Revision Note

Part heading added by Revisor.

[§421C-41]  Annual report of unclaimed property.  Chapter 523A shall not apply to an electric utility cooperative association; provided that each association within one hundred twenty days after the close of the association's fiscal year, shall file with the director of finance an annual report of unclaimed property in its possession in a form prescribed by the director of finance; provided further that the electric utility cooperative association shall remain responsible for the payment of all claims relating to unclaimed property reported by it to the director of finance. [L 2005, c 52, pt of §1]



§421C-42 - Disposition of non-escheat patronage refunds.

[§421C-42]  Disposition of non-escheat patronage refunds.  (a)  An electric utility cooperative association shall transfer all non-escheat patronage refunds to a nonprofit corporation incorporated pursuant to chapter 414D.

(b)  The nonprofit corporation to which non-escheat patronage refunds are transferred pursuant to subsection (a) shall use the non-escheat patronage refunds to:

(1)  Fund electric energy assistance programs for low-income persons who reside in the service area of the electric utility cooperative association;

(2)  Make donations to other nonprofit charitable and community organizations, as authorized by its board of directors;

(3)  Grant educational scholarships to individuals who reside in the service area of the electric utility cooperative association; or

(4)  Support other appropriate uses for the benefit of the general membership of the electric utility cooperative association, as may be authorized by its board of directors. [L 2005, c 52, pt of §1]






CHAPTER 421G - LIMITED‑EQUITY HOUSING COOPERATIVES

CHAPTER 421G

LIMITED‑EQUITY HOUSING COOPERATIVES

REPEALED.  L 1987, c 105, §2.



CHAPTER 421H - LIMITED-EQUITY HOUSING COOPERATIVES

§421H-1 - Definitions.

§421H-1  Definitions.  As used in this chapter, unless otherwise indicated by the context:

"Corporate equity" means the excess of the current fair market value of the corporation's assets, including its real property, over the sum of the current transfer values of all shares or membership interests, reduced by the principal balance of outstanding encumbrances upon the corporate real property as a whole.

"Limited-equity housing cooperative" means a stock cooperative corporation which is organized as a nonprofit corporation under chapter 414D for the purpose of holding title to, either in fee simple or for a term of years, improved real property, if all or substantially all of the shareholders of such corporation receive a right of exclusive occupancy in a portion of the real property, title to which is held by the corporation, which right of occupancy is transferable only concurrently with the transfer of the share or shares of stock in the corporation held by the person having such right of occupancy; provided the corporation also:

(1)  Is organized so that the consideration paid for an individual membership share by the first occupant following construction or acquisition by the corporation, including the principal amount of obligation incurred to finance the membership share, does not exceed seven per cent of the respective dwelling unit's development cost, acquisition cost, or of the fair market value appraisal by the permanent lender, whichever is greater; and

(2)  Holds title to real property as the beneficiary of a trust providing for distribution for public or charitable purposes upon termination of the trust; or

(3)  Holds title to real property subject to conditions which will result in reversion to a public or charitable entity for affordable housing upon dissolution of the corporation; or

(4)  Holds a leasehold interest conditioned on the corporation's continued qualification under this chapter and providing for reversion to a public entity or charitable corporation for affordable housing. [L 1987, c 105, pt of §1; am L 1988, c 141, §47 and c 370, §5; am L 2002, c 40, §59]



§421H-2 - Articles of incorporation.

§421H-2  Articles of incorporation.  (a)  The articles of incorporation and bylaws shall require the purchase and sale of the stock of resident owners who cease to be residents, at not more than a transfer value determined as provided in the articles and bylaws, and which shall not exceed the aggregate of the following:

(1)  The consideration paid for the membership share by the first occupant of the unit involved, as shown on the books of the corporation.

(2)  Accumulated interest, or an inflation allowance at a rate which may be based on a cost-of-living index, an income index, or market-interest index.  Any increment pursuant to this paragraph shall not exceed a ten per cent annual increase on the consideration paid for the membership or share by the first occupant of the unit involved.

(3)  The value, as determined by the board of directors of the corporation, of any improvements installed at the expense of the member with the prior approval of the board of directors.

(4)  No other charges, fees, premiums, taxes, or payments or exchanges of any kind may be imposed, assessed, or made a condition of any transfer.

(b)  The articles of incorporation and bylaws shall require the board of directors or corporate members to sell the stock purchased as provided in subsection (a) to new resident shareholders at a price which does not exceed the transfer value paid for the unit.  Upon termination or dissolution of the corporation, the then existing stockholders shall be paid an amount that does not exceed the transfer value of their share.

(c)  Amendment of the articles of incorporation shall require the affirmative vote of at least two-thirds of the resident shareholders.

(d)  The articles of incorporation and bylaws shall require:

(1)  The corporation issue only one class of stock;

(2)  One share shall be issued for each dwelling unit in the cooperative;

(3)  Voting rights shall be based upon one share, one vote; and

(4)  Each shareholder shall be a resident of the unit represented by the share held.

(e)  The articles of incorporation and bylaws shall require a provision that there shall not be any social, political, racial, or religious discrimination nor any discrimination on the basis of age, sex, marital, or parental status, subject only to limitations under applicable federal, state, or county laws, rules, or regulations. [L 1987, c 105, pt of §1; am L 1988, c 373, §24]



§421H-3 - Contents of bylaws.

[§421H-3]  Contents of bylaws.  The bylaws shall provide at least the following:

(1)  The election of a board of directors, the number of persons constituting the board, and that the terms of at least one-third of the directors shall expire annually; the powers and duties of the board; the method of removal from office of directors; and whether or not the board may engage the services of a manager or managing agent, or both, and specifying which of the powers and duties granted to the board by this chapter or otherwise may be delegated by the board to either or both of them.

(2)  Method of calling meetings of the shareholders; what percentage, if other than a majority of shareholders constitutes a quorum; and what percentage, consistent with this chapter, is necessary to adopt decisions binding on all shareholders.

(3)  Election of a president from among the board of directors who shall preside over the meetings of the board of directors.

(4)  Election of a secretary who shall keep the minute book wherein resolutions shall be recorded.

(5)  Election of a treasurer who shall keep the financial records and books of accounts.

(6)  Operation of the property; determination and collection of monthly carrying charge for each unit.

(7)  Designation and removal of personnel necessary for maintenance and repair.

(8)  Method of adopting and amending administrative rules and regulations governing the details of the operation and use of corporate property.

(9)  Two-thirds of the shareholders may at any time modify or amend the bylaws, but each one of the particulars set forth in this section shall always be embodied in the bylaws.

(10)  All members of the board of directors except for initial provisional directors shall be shareholders.  There shall not be more than one representative on the board of directors from any one dwelling unit.

(11)  A director shall not cast any proxy vote at any board meeting, nor shall a director vote at any board meeting on any issue in which the director has a conflict of interest.

(12)  No employees of the cooperative shall serve on the board of directors.

(13)  The board of directors shall meet at least once a year.

(14)  Notices of shareholders' meetings, whether annual or special, shall be delivered to each shareholder at least fourteen days prior to such meeting, and shall contain at least:  the date and time of such meeting; the place of such meeting; and the items on the agenda of such meetings.

(15)  All board of directors' meetings shall be conducted in accordance with Robert's Rules of Order, or other accepted rules for the conduct of meetings.

(16)  The shareholders may require, by vote at the annual meeting, a yearly audit of the corporate books by a certified public accountant.

(17)  Notice of the annual board meeting shall be given in a reasonable manner at least fourteen days, if practicable, prior to such meeting.

(18)  That the minutes of meetings of the board of directors, shareholders, and the corporation's financial statements shall be available for examination by shareholders at convenient hours at a place designated by the board.

(19)  A proxy shall only be valid for the meeting to which the proxy pertains and its adjournments, may designate any person as proxy, and may be limited as the shareholder desires and indicates; provided that no proxy shall be irrevocable. [L 1987, c 105, pt of §1]



§421H-4 - Use of corporate equity.

§421H-4  Use of corporate equity.  (a)  The corporate equity shall not be used for distribution to members, but only for the following purposes, and only to the extent authorized by the board, subject to the provisions and limitations of the charter of incorporation and bylaws:

(1)  For the benefit of the corporation or the improvement of the real property, including its use as collateral for loans.

(2)  For expansion of the corporate equity by acquisition of additional interest in real property for purposes consistent with its charter.

(3)  For public benefit or charitable purposes.

(b)  Upon sale of the property, dissolution of the corporation, or occurrence of a condition requiring termination of the trust or reversion of title to the real property, the corporate equity shall be required by the charter, bylaws, or trust or title conditions to be paid out, or title to the property transferred, subject to outstanding encumbrances and liens, and the transfer value of membership shares, for use for public or charitable purposes.

(c)  The membership shares and cooperative fees are interests in real property for purposes of:

(1)  Cooperative housing corporations under section 216 of the federal Internal Revenue Code of 1954, as amended; and

(2)  Exemption from state general excise tax under section 237-24(16). [L 1987, c 105, pt of §1; am L 1989, c 14, §16; am L 1993, c 350, §16]



§421H-5 - REPEALED.

§421H-5  REPEALED.  L 2002, c 129, §6.



§421H-6 - Arbitration of disputes.

§421H-6  Arbitration of disputes.  (a)  At the request of any party, any dispute concerning or involving one or more stockholders and a limited-equity housing corporation, its board of directors, managing agent, or one or more other stockholders relating to the interpretation, application, or enforcement of this chapter or the corporation's charter of incorporation, bylaws, or administrative rules adopted in accordance with its bylaws shall be submitted to arbitration.  The arbitration shall be conducted, unless otherwise agreed by the parties, in accordance with chapter [658A] and the Condominium Property Regime Rules on Arbitration of Disputes of the American Arbitration Association; provided that where any arbitration rule conflicts with chapter 658A, chapter 658A shall prevail; provided further that notwithstanding any rule to the contrary, the arbitrator shall conduct the proceedings in a manner which affords substantial justice to all parties; provided further that the proceedings shall be concluded ninety days after the commencement of the arbitration unless extended by mutual consent of the parties involved and their counsel.  The arbitrator shall be bound by rules of substantive law and shall not be bound by rules of evidence, whether or not set out by statute, except for provisions relating to privileged communications.  The arbitrator shall permit discovery as provided for in the Hawaii rules of civil procedure; provided that the arbitrator may restrict the scope of such discovery for good cause to avoid excessive delay and costs to the parties or the arbitrator may refer any matter involving discovery to the circuit court for disposition in accordance with the Hawaii rules of civil procedure then in effect.

(b)  Nothing in subsection (a) shall be interpreted to mandate the arbitration of any dispute involving:

(1)  The mortgagee of a mortgage of record;

(2)  The developer, general contractor, subcontractors, or design professionals for the project; provided that when any person exempted by this paragraph is also a stockholder, a director, or managing agent, such person, in those capacities, shall be subject to subsection (a);

(3)  Actions seeking equitable relief involving threatened property damage or the health or safety of stockholders or any other person;

(4)  Actions to collect assessments which are liens or subject to foreclosure;

(5)  Personal injury claims; or

(6)  Actions for amounts in excess of $2,500 against a limited-equity housing corporation, a board of directors, or one or more directors, officers, agents, employees, or other persons, if insurance coverage under a policy or policies procured by the limited-equity housing corporation or its board of directors would be unavailable because action by arbitration was pursued. [L 1987, c 105, pt of §1; am L 1990, c 34, §26; am L 1995, c 11, §18; am L 2001, c 265, §4; am L 2002, c 129, §1]

Cross References

Privileges under Hawaii Rules of Evidence, see §626-1, article V.

Rules of Court

Discovery, see Hawaii Rules of Civil Procedure, part V.






CHAPTER 421I - COOPERATIVE HOUSING CORPORATIONS

§421I-1 - Cooperative housing corporation; defined.

[§421I-1]  Cooperative housing corporation; defined.  As used in this chapter, unless otherwise indicated by the context, "corporation" means a cooperative housing corporation that:

(1)  Has one and only one class of stock outstanding;

(2)  Allows each tenant shareholder to occupy a dwelling unit for dwelling purposes solely by reason of the tenant shareholder's ownership of stock in the corporation;

(3)  Does not allow a shareholder to receive, either conditionally or unconditionally, any distributions from the corporation except when there is a complete or partial liquidation of the corporation; provided that this paragraph does not apply to earnings and profits of the corporation; and

(4)  Has eighty per cent or more of the gross income for the taxable year in which taxes are paid or incurred pursuant to 26 United States Code section 216(A) derived from tenant shareholders. [L 1993, c 282, pt of §1]



§421I-2 - Amendment of bylaws.

[§421I-2]  Amendment of bylaws.  The bylaws of a corporation may be amended only upon receiving the affirmative vote or written consent of at least two-thirds of the shareholders. [L 1993, c 282, pt of §1]



§421I-3 - Board of directors; election.

[§421I-3]  Board of directors; election.  (a)  A meeting of the corporation for the purpose of electing the board of directors shall be held not later than one hundred eighty days after the first conveyance of a dwelling unit to a shareholder, if at least forty per cent of the dwelling units have been conveyed by that time.  If forty per cent of the dwelling units have not been conveyed within one year after the first conveyance, the meeting of the corporation may be held upon the call of the owners of at least ten per cent of the shares by a petition presented to the secretary of the corporation.

(b)  Every member of the board of directors shall be:

(1)  A shareholder of the cooperation;

(2)  A spouse of a shareholder; or

(3)  A trust beneficiary, if the shareholder is a trustee.

(c)  Each dwelling unit shall have only one representative on the board of directors. [L 1993, c 282, pt of §1]



§421I-4 - Proxies.

[§421I-4]  Proxies.  (a)  A proxy shall be valid only for a specific meeting and any of that meeting's adjournments.

(b)  A shareholder may designate any person or the board of directors as a proxy, and the proxy may be limited as indicated by the shareholder.  No proxy shall be irrevocable unless:

(1)  The proxy is coupled with a financial interest in the dwelling unit; or

(2)  The proxy is held pursuant to a first mortgage of record encumbering a dwelling unit or an agreement of sale affecting a dwelling unit.

(c)  A proxy statement shall contain at least the following information:

(1)  The name of the corporation;

(2)  The date of the meeting to which the proxy is applicable;

(3)  The printed name and the signature of the shareholder giving the proxy; and

(4)  The dwelling unit or units for which the proxy is given. [L 1993, c 282, pt of §1]



§421I-5 - Meetings of the board of directors.

[§421I-5]  Meetings of the board of directors.  (a)  All meetings of the board of directors, other than executive sessions, shall be open to all shareholders, and the shareholders may participate in any deliberation or discussion unless a majority of a quorum of the board of directors votes otherwise.  The board of directors may adopt reasonable restrictions on shareholder participation.

(b)  The board of directors shall meet at least once each year.  Whenever practicable, notice of all board meetings shall be posted in prominent locations within the project by the resident manager, managing agent, member of the board of directors, or other person designated by the board of directors, at least seventy-two hours prior to the meeting or simultaneously when notice is given to members of the board of directors.

(c)  Minutes of the meetings of the board of directors shall include the recorded vote of each board member on all motions except motions voted upon in executive session.

(d)  The board of directors, with the approval of a majority of a quorum of its members, may adjourn any meeting and reconvene in executive session to discuss and vote upon matters concerning personnel or litigation in which the corporation is or may become involved, if the general nature of any business to be considered in executive session is first announced in the session open to all shareholders.

(e)  No board member shall cast that board member's vote by proxy.

(f)  A board member shall not be allowed to vote at any board meeting where the board member has a conflict of interest.  The board member shall disclose the conflict of interest, in its general nature, prior to the vote on that matter.  The minutes of the meeting shall record the substance of the disclosure of the conflict of interest. [L 1993, c 282, pt of §1]



§421I-6 - Documents of the corporation.

[§421I-6]  Documents of the corporation.  (a)  Upon approval by the board of directors of the corporation's most current financial statement and the minutes of the most recent board of directors' meeting, the statement and the minutes shall be available for examination by any shareholder at no cost or on twenty-four hour loan, at convenient hours and a convenient location designated by the board of directors.

(b)  Upon approval by the board of directors of the minutes of other meetings of the board of directors and the meetings of the corporation for the current and prior year, the minutes  shall be available for examination by shareholders at convenient hours and a convenient location designated by the board.  Copies of meeting minutes shall be provided to any shareholder upon the shareholder's request, if the shareholder pays a reasonable fee for duplicating, postage, stationery, and other administrative costs associated with handling the request.

(c)  Financial statements, general ledgers, accounts receivable ledgers, accounts payable ledgers, check ledgers, insurance policies, contracts, invoices of the corporation for the current and prior year, and any documents regarding delinquencies of ninety days or more shall be available for examination by shareholders at no cost and at convenient hours at a place designated by the board; provided that shareholders shall pay for administrative costs associated with examinations in excess of eight hours per year.

The board may require shareholders to furnish the corporation with an affidavit stating that the information is requested in good faith for the protection of the interests of the corporation, its shareholders, or both.

Copies of these items shall be provided to any shareholder upon the shareholder's request, if the shareholder pays a reasonable fee for duplicating, postage, stationery, and other administrative costs associated with handling the request.

(d)  Shareholders may view proxies, tally sheets, ballots, shareholders' check-in lists, and the certificate of election for a period of thirty days following any corporation meeting; provided that shareholders shall pay for administrative costs in excess of eight hours per year.

The board may require shareholders to furnish to the corporation an affidavit stating that the information is requested in good faith for the protection of the interest of the corporation, its shareholders, or both.

Proxies and ballots may be destroyed following the thirty-day period.  Copies of tally sheets, shareholders' check-in lists, and the certificates of election from the most recent corporation meeting shall be provided to any shareholder upon the shareholder's request, if the shareholder pays a reasonable fee for duplicating, postage, stationery, and other administrative costs associated with handling the request.

(e)  Shareholders may file a written request with the board of directors to examine other documents.  The board shall give written authorization or written refusal with an explanation of the refusal within thirty calendar days of receipt of the request. [L 1993, c 282, pt of §1]



§421I-7 - Shareholder list.

[§421I-7]  Shareholder list.  The resident manager or managing agent or board of directors shall keep an accurate and current list of shareholders of the corporation and their current addresses, including the names and addresses of the vendees under an agreement of sale, if any.  The list shall be maintained at a place designated by the board of directors and a copy shall be available, at cost, to any shareholder who furnishes to the resident manager, managing agent, or board of directors an affidavit stating that the list shall be used solely by the shareholder personally and solely for the purpose of soliciting votes or proxies or providing information to other shareholders with respect to corporation matters, and shall not be furnished to anyone for use for any other purpose. [L 1993, c 282, pt of §1]



§421I-8 - Notification of assessment increases.

[§421I-8]  Notification of assessment increases.  (a)  The board of directors shall notify the shareholders in writing of any increase in assessments for common expenses, at least thirty days prior to the increase.

(b)  As used in this section, "assessments for common expenses" means any amounts collected from shareholders pursuant to the terms of the corporation's bylaws, articles of incorporation, or proprietary leases, for the operation, maintenance, management, repair, replacement, and improvement of the land, buildings, and any other real or personal property owned or leased by the corporation. [L 1993, c 282, pt of §1]



§421I-9 - Mediation and arbitration of disputes.

§421I-9  Mediation and arbitration of disputes.  At the request of any party, any dispute concerning or involving one or more shareholders and a corporation, its board of directors, managing agent, resident manager, or one or more other shareholders relating to the interpretation, application, or enforcement of this chapter or the corporation's articles of incorporation, bylaws, or rules adopted in accordance with its bylaws shall be submitted first to mediation.  When all reasonable efforts for mediation have been made and the dispute is not settled either in conference between the parties or through mediation, the dispute shall be submitted to arbitration in the same manner and subject to the same requirements, to the extent practicable, which now apply to condominium property regimes under part VII of chapter 514A or section 514B-162. [L 1993, c 282, pt of §1; am L 2004, c 164, §12; am L 2005, c 93, §7; am L 2008, c 28, §9]



§421I-10 - Applicability of other laws.

[§421I-10]  Applicability of other laws.  Nothing in this chapter shall be construed to relieve any corporation from compliance with or being subject to any other applicable law. [L 1993, c 282, pt of §1]



§421I-11 - Application of Hawaii business corporation act.

§421I-11  Application of Hawaii business corporation act.  The provisions of the Hawaii Business Corporation Act, chapter 414, shall apply to cooperative housing corporations, except to the extent that the provisions of chapter 414 are inconsistent with this chapter. [L 1993, c 282, pt of §1; am L 2002, c 40, §60]



§421I-12 - Employees of cooperative housing corporations; background checks.

[§421I-12]  Employees of cooperative housing corporations; background checks.  The board of directors of a cooperative housing corporation, or the manager of a cooperative housing project, upon the written authorization of an applicant for employment as a security guard or manager or for a position that would allow the employee access to the keys of or entry into the units in the project or access to corporation funds, may conduct a background check on the applicant, or direct another responsible party to conduct the check.  Before initiating or requesting a check, the board of directors or the manager shall first certify that the signature on the authorization is authentic and that the person is an applicant for employment.  The background check, at a minimum, shall require the applicant to disclose whether:

(1)  The applicant has been convicted in any jurisdiction of a crime that would tend to indicate the applicant is unsuited for employment as an employee with access to corporation funds or the keys of or entry to the units in the project; and

(2)  The judgment of conviction has not been vacated.

For purposes of this section, the criminal history disclosure made by the applicant may be verified by the board of directors, manager, or other responsible party, if so directed by the board or the manager, by means of information obtained through the Hawaii criminal justice data center.  The board or manager may conduct a criminal history record check directly through the Hawaii criminal justice data center.  The applicant shall provide the Hawaii criminal justice data center with personal identifying information which shall include but not be limited to the applicant's name, social security number, date of birth, and gender.  This information shall be secured only for the purpose of conducting the criminal history record check authorized by this section.  Failure of a cooperative housing corporation or the manager to conduct or verify or cause to have conducted or verified a background check shall not alone give rise to any private cause of action against the corporation or manager for acts and omissions of the employee hired. [L 2003, c 95, §6]






CHAPTER 421J - PLANNED COMMUNITY ASSOCIATIONS

§421J-1 - Scope.

[§421J-1]  Scope.  This chapter shall apply to all planned community associations existing as of June 16, 1997 and all planned community associations created thereafter. [L 1997, c 132, pt of §1]

Revision Note

"June 16, 1997" substituted for "the effective date of this chapter".



§421J-1.5 - Interpretation.

[§421J-1.5]  Interpretation.  This chapter and any association document subject thereto shall be liberally construed to facilitate the operation of the planned community association. [L 2008, c 70, pt of §2]



§421J-2 - Definitions.

§421J-2  Definitions.  As used in this chapter, unless otherwise indicated by the context:

"Association" means a nonprofit, incorporated, or unincorporated organization:

(1)  Upon which responsibilities are imposed and to which authority is granted in a declaration that governs a planned community; or

(2)  That is a planned community association as defined under section 607-14.

"Association documents" means the articles of incorporation or other document creating the association, if any, the bylaws of the association, the declaration or similar organizational documents and any exhibits thereto, any rules related to use of common areas, architectural control, maintenance of units, restrictions on the use of units, or payment of money as a regular assessment or otherwise in connection with the provisions, maintenance, or services for the benefit of some or all of the units, the owners, or occupants of the units or the common areas, as well as any amendments made to the foregoing documents.

"Board of directors" or "board" means the executive board or other body, regardless of name, designated in the association documents to act on behalf of the association.

"Common area" means real property within a planned community which is owned or leased by the association or is otherwise available for the use of its members or designated as common area in or pursuant to the declaration.

"Declaration" means any recorded association document, however denominated, that imposes obligations on the owners of the units with respect to maintenance or operational responsibilities for the common area, architectural control, maintenance of units, or restrictions on the use of units.  A declaration includes any amendment or supplement to the instruments described in this definition.

"Member" means the person or persons owning a unit or having the right of occupancy of a unit under a recorded lease having a term of twenty or more years from its commencement date; or anyone included in the definition of a member under the association documents, including the developer, whether or not the developer owns a unit.

"Person" means an individual, firm, corporation, partnership, association, trust or other legal entity, or any combination thereof.

"Planned community" means one of the following:

(1)  Real property, other than a condominium or a cooperative housing corporation or a time share plan, that is subject to a planned community association as defined under section 607-14; or

(2)  A common interest community, other than a condominium or a cooperative housing corporation or a time share plan, which includes all of the following characteristics:

(A)  Real property subject to a recorded declaration placing restrictions and obligations on the owners of the real property that are enforced or enforceable by a separate entity, the association, established for that purpose whether or not mentioned in the declaration, and:

(i)  That owns and maintains certain property within the planned community for the common use or benefit, or both, of the owners of units within the planned community;

(ii)  That is obligated to maintain certain property it does not own within the planned community for the common use or benefit, or both, of the owners of units within the planned community; or

(iii)  That is obligated to provide services to any such owners or units;

(B)  Individual owners own separate units that are part of a planned community at least some of which are improved by or are to be improved by residential dwellings;

(C)  Owners have automatic and non-severable membership in an association by virtue of ownership of units within the planned community; and

(D)  Owners, other than a master developer or declarant, are obligated by any association document to pay mandatory assessments by virtue of ownership of a unit within the planned community.

"Recorded" means recorded or filed in the bureau of conveyances of the State or in the office of the assistant registrar of the land court of the State, as appropriate.

"Unit" means a physical portion of the planned community designated for separate ownership or occupancy. [L 1997, c 132, pt of §1; am L 2001, c 68, §1; am L 2008, c 70, §3]

Case Notes

Where charter was not recorded, and because homeowner association's first amended declaration could not reasonably be interpreted as creating the requisite authority in the association to impose a mandatory payment of money for maintenance or services, the association was not an "association" under the plain meaning of this section; thus, association was not entitled to fees and costs pursuant to §421J-10.  114 H. 361, 162 P.3d 1277.

Where homeowners' association did not qualify as an association because it was not granted authority in a declaration satisfying the statutory definition of "association" in this section, trial court erred in awarding attorney's fees and costs pursuant to §421J-10.  112 H. 356 (App.), 145 P.3d 899.



§421J-3 - Board of directors.

[§421J-3]  Board of directors.  (a)  Every member of the board of directors shall be a member of the association.  However, a developer may appoint or elect directors pursuant to any special voting rights or power of appointment reserved to the master developer.

(b)  The board of directors shall be composed of the number and group of persons specified in the association documents.  There shall not be more than one representative on the board of directors from any one unit that is owned by any person other than the master developer or declarant. [L 1997, c 132, pt of §1]



§421J-4 - Proxies.

§421J-4  Proxies.  (a)  A proxy shall be in writing and shall be valid for only a specified meeting of the association and any adjournments of that meeting.

(b)  A member of the association may give a proxy to any person or the board of directors as an entity, and the proxy may be limited as indicated by the member.  No proxy shall be irrevocable unless:

(1)  The proxy is coupled with a financial interest in the unit; or

(2)  The proxy is held pursuant to a first mortgage of record encumbering a unit or an agreement of sale affecting a unit.

(c)  To be valid, a proxy shall:

(1)  Be delivered to the secretary of the association or the managing agent, if any, no later than 4:30 p.m. on the second business day prior to the date of the meeting to which it pertains;

(2)  Contain at least the name of the association, the date of the meeting of the association, the printed name and signature of the person or persons giving the proxy, the unit or units for which the proxy is given, and the date that the proxy is given; and

(3)  Contain boxes wherein the owner has indicated that the proxy is given:

(A)  For quorum purposes only;

(B)  To the individual whose name is printed on a line next to this box;

(C)  To the board of directors as a whole and that the vote be made on the basis of the preference of the majority of the board; or

(D)  To those directors present at the meeting and the vote to be shared with each board member receiving an equal percentage.

(d)  Any board of directors that uses association funds to distribute proxies that include the election of directors shall first post notice of its intent to distribute proxies in prominent locations within the project at least thirty days prior to its distribution of proxies; provided that if the board receives within seven days of the posted notice a request by any owner for nomination to the board accompanied by a statement, the board shall mail to all owners either:

(1)  A proxy form containing the names of all owners who have requested nomination to the board accompanied by their statements; or

(2)  A proxy form containing no names, but accompanied by a list of names of all owners who have requested nomination to the board and their statements.

The statement shall not exceed one hundred words, indicating the owner's qualifications to serve on the board and reasons for wanting to receive proxies.

(e)  Nothing in this section shall affect the holder of any proxy under a first mortgage of record encumbering an apartment or under an agreement of sale affecting an apartment.

(f)  Nothing in this section shall prohibit the use of proxies for filling vacancies that occur after the notice of the annual meeting has been distributed. [L 1997, c 132, pt of §1; am L 2001, c 191, §1]



§421J-5 - Meetings of the board of directors; committee or subcommittee.

§421J-5  Meetings of the board of directors; committee or subcommittee.  (a)  All meetings of the board of directors, other than executive sessions, shall be open to all members to provide input on the matters being discussed.  Members who are not on the board of directors may participate in any deliberation or discussion, other than during executive sessions, unless a majority of a quorum of the board of directors votes otherwise.

(b)  The board of directors shall meet at least once each year.

(c)  The board of directors, with the approval of a majority of a quorum of its members, may adjourn any meeting and reconvene in executive session to discuss and vote upon matters concerning personnel, litigation in which the association is or may become involved, or as may be necessary to protect the attorney-client privilege of the association.  The general nature of any business to be considered in executive session shall be first announced in the regular session.

(d)  No board member shall vote by proxy at board meetings.

(e)  A director who has a conflict of interest on any issue before the board shall disclose the nature of the conflict of interest prior to a vote on that issue at the board meeting, and the minutes of the meeting shall record the fact that a disclosure was made.

(f)  The board may appoint committees or subcommittees to review and consider any specific matters, and may alter or eliminate the committees or subcommittees; provided that the board in the minutes of the meeting at which the action was taken to appoint the committee or subcommittee shall:

(1)  Report that the committee or subcommittee was appointed;

(2)  Identify the members of the committee or subcommittee; and

(3)  Describe the matter that the committee or subcommittee is to review and consider.

(g)  Minutes of the meetings of the board of directors shall include the recorded vote of each board member present on all motions except motions voted upon in executive session. [L 1997, c 132, pt of §1; am L 2006, c 312, §2; am L 2008, c 191, §1]



§421J-6 - Robert's Rules of Order.

[§421J-6]  Robert's Rules of Order.  All association and board of directors meetings shall be conducted in accordance with the most current edition of Robert's Rules of Order, Newly Revised. [L 1997, c 132, pt of §1]



§421J-7 - Documents of the association.

§421J-7  Documents of the association.  (a)  Association documents, the most current financial statement of the association, and the minutes of the most recent meeting of the board of directors (other than minutes of executive sessions) shall be made available for examination by any member at no cost, on twenty-four-hour loan or during reasonable hours.

(b)  The minutes of board meetings other than executive sessions, once approved, for the current and prior year shall be:

(1)  Available for examination by any member at no cost or on twenty-four-hour loan; or

(2)  Transmitted to any member requesting copies of the minutes, by the board, the managing agent, or the association's representative, within a reasonable period of time from receipt of the request; provided that:

(A)  The minutes shall be transmitted by mail, electronic mail transmission, or facsimile, as requested by the member, if the member indicates a preference at the time of the request; and

(B)  Reasonable costs of duplication, postage, stationery, and other administrative costs associated with handling the request shall be borne by the requesting member; and

(3)  Maintained by the association for at least five years.

(c)  Financial statements, general ledgers, accounts receivable ledgers, accounts payable ledgers, check ledgers, insurance policies, contracts, invoices of the association for the duration those records are kept by the association, and any documents regarding delinquencies of ninety days or more shall be made available for examination by members at reasonable hours at a location designated by the board; provided that members shall pay for all costs associated with the examination of these documents.  The board may require members to furnish the association with an affidavit stating that the foregoing information is requested in good faith for the protection of the interests of the association, its members, or both.  Copies of these documents shall be provided to any member upon the member's request if the member pays a reasonable fee for duplication, postage, stationery, and other administrative costs associated with handling the request.

(d)  Members may view proxies, tally sheets, ballots, members' check-in lists, and the certificates of election, if any, for a period of thirty days following any association meeting; provided that members may be charged for any costs associated with the examination of the documents.  The board may require members to furnish to the association an affidavit stating that the foregoing information is requested in good faith for the protection of the interests of the association, its members, or both.  Proxies and ballots may be destroyed following the thirty-day period.  Copies of tally sheets, members' check-in lists, and the certificates of election from the most recent association meeting shall be provided to any member upon the member's request if the member pays a reasonable fee for duplication, postage, stationery, and other administrative costs associated with handling the request.

(e)  Members may file a written request with the board to examine other documents of the association.  The board shall give written authorization, or written refusal with an explanation of the refusal, for the examination within sixty calendar days of receipt of the request.  The board may condition its approval of any such request upon payment of reasonable fees.  Without limitation, books and records kept by or on behalf of an association may be withheld from inspection and copying to the extent that they concern:

(1)  Personnel records;

(2)  An individual's medical records;

(3)  Records relating to business transactions that are currently in negotiation;

(4)  Communications that are privileged because of attorney-client privilege or any other applicable privilege of the association;

(5)  Complaints against an individual member of the association;

(6)  Any records, the release of which could be a violation of any law, ordinance, rule, or regulation; or

(7)  Similar records. [L 1997, c 132, pt of §1; am L 2006, c 312, §3]



§421J-7.5 - Restatement of association documents.

[§421J-7.5]  Restatement of association documents.  (a)  Notwithstanding any provision of this chapter, an association, by a resolution adopted by the board, may at any time restate the association documents of the association to include amendments to the association documents.

(b)  An association, by a resolution adopted by the board, may at any time, restate the association documents of the association to amend the association documents as necessary to conform with this chapter or any other applicable law, ordinance, or rule; provided that any association documents restated pursuant to this section shall:

(1)  Identify each portion so restated;

(2)  Contain a statement that those portions have been restated solely for purposes of information and convenience;

(3)  Identify the law, ordinance, or rule implemented by the amendment; and

(4)  Contain a statement that, in the event of any conflict, the restated association documents shall be subordinate to the cited law, ordinance, or rule.

The restated association documents shall be effective for all purposes as if adopted by a vote or written consent of the members.

(c)  Upon the adoption of a resolution pursuant to subsection (a) or (b), the restated association documents shall state all of the operative provisions of the original association documents, together with a statement that the restated association documents correctly state the corresponding provisions of the association documents, and that the restated association documents supersede the original association documents and any relative amendments.

(d)  A restated association document shall be recorded if the original document was recorded and the restated association documents shall supersede the original association documents and any relative amendments.  In the event of any conflict, the restated association documents shall be subordinate to the original association documents and any relative amendments. [L 2008, c 70, pt of §2]



§421J-8 - Membership list.

[§421J-8]  Membership list.  The association shall use good faith efforts to keep an accurate and current list of the names and addresses of association members.  If the list is not provided directly to members, the association shall develop a reasonable procedure by which owners may solicit votes or proxies or provide information to other owners with respect to association matters.  The board may require members to furnish the association with an affidavit stating that the use of the list is requested in good faith for the protection of the association, its members, or both. [L 1997, c 132, pt of §1]



§421J-9 - Notification of assessment increases.

[§421J-9]  Notification of assessment increases.  The board of directors shall notify members in writing of any increase in regular assessments at least thirty days prior to the increase. [L 1997, c 132, pt of §1]



§421J-10 - Attorneys' fees and expenses of enforcement.

[§421J-10]  Attorneys' fees and expenses of enforcement.  (a)  All costs and expenses, including reasonable attorneys' fees, incurred by or on behalf of the association for:

(1)  Collecting any delinquent assessments against any unit or the owner of any unit;

(2)  Foreclosing any lien on any unit; or

(3)  Enforcing any provision of the association documents or this chapter;

against a member, occupant, tenant, employee of a member, or any other person who in any manner may use the property, shall be promptly paid on demand to the association by such person or persons; provided that if the association is not the prevailing party, all costs and expenses, including reasonable attorneys' fees, incurred by any such person or persons as a result of the action of the association, shall be promptly paid on demand to the person by the association.  The reasonableness of any attorney's fees paid by a person or by an association as a result of an action pursuant to paragraph (2) shall be determined by the court.

(b)  If any member is the prevailing party in any action against an association, any of its officers or directors, or its board of directors to enforce any provision of the association documents or this chapter, then all reasonable and necessary expenses, costs, and attorneys' fees incurred by the member shall be awarded to the member; provided that no such award shall be made in any derivative action unless:

(1)  The member first shall have demanded and allowed reasonable time for the board of directors to pursue an enforcement action; or

(2)  The member demonstrates to the satisfaction of the court that a demand for enforcement made to the board of directors would have been fruitless.

If a member is not the prevailing party in any court action against an association, any of its officers or directors, or its board of directors, to enforce any provision of the association documents or this chapter, then all reasonable and necessary expenses, costs, and attorneys' fees incurred by the association shall be awarded to the association, unless the action was filed in small claims court, or, prior to filing the action in a higher court, the owner has first submitted the claim to mediation pursuant to section 421J-13, and made a good faith effort to resolve the dispute under any of those procedures.

(c)  Nothing in this section shall be construed to prohibit the board of directors from authorizing the use of a collection agency. [L 1997, c 132, pt of §1]

Case Notes

Where charter was not recorded, and because homeowner association's first amended declaration could not reasonably be interpreted as creating the requisite authority in the association to impose a mandatory payment of money for maintenance or services, the association was not an "association" under the plain meaning of §421J-2; thus, association was not entitled to fees and costs pursuant to this section.  114 H. 361, 162 P.3d 1277.

Where homeowners' association did not qualify as an association because it was not granted authority in a declaration satisfying the statutory definition of "association" in §421J-2, trial court erred in awarding attorney's fees and costs pursuant to this section.  112 H. 356 (App.), 145 P.3d 899.



§421J-11 - Applicability of other laws.

[§421J-11]  Applicability of other laws.  Nothing in this chapter shall be construed to exempt any association or person from compliance with any applicable law, or subject any association or person to any other applicable law; provided that in the event of a conflict between any such law and this chapter, this chapter shall govern. [L 1997, c 132, pt of §1]



§421J-12 - Amendment of association documents when no procedure provided.

§421J-12  Amendment of association documents when no procedure provided.  (a)  Whenever an association document provides that it may be amended by the vote of association members at a meeting, the association document may also be amended by the written consent of the same percentage of association members without a meeting.

(b)  Whenever neither an association document nor any applicable law provide procedures for amendment of that document, the association document may be amended by the vote or written consent of association members representing three-fourths of the votes which association members are entitled to cast with respect to a declaration and two-thirds of the votes which association members are entitled to cast with respect to other association documents; provided that this section shall not apply to articles of incorporation or any association documents which by their terms or as a matter of law may be adopted or amended by the board of directors.  Nothing in this section shall be deemed to supersede or override any provision of any association documents related to amendments, or any provision of any law pertaining to associations or corporations.

(c)  For purposes of this section, a requirement in any association document that an owner must sign an amendment to that document shall be satisfied by the receipt of a written consent signed by the owner. [L 1997, c 132, pt of §1; am L 2008, c 70, §4]



§421J-13 - Mediation of disputes.

[§421J-13]  Mediation of disputes.  (a)  At the request of any party, any dispute concerning or involving one or more members and an association, its board of directors, managing agent, manager, or one or more other members relating to the interpretation, application, or enforcement of this chapter or the association documents, shall first be submitted to mediation.

(b)  Nothing in subsection (a) shall be interpreted to mandate the mediation of any dispute involving:

(1)  Actions seeking equitable relief involving threatened property damage or the health or safety of association members or any other person;

(2)  Actions to collect assessments;

(3)  Personal injury claims; or

(4)  Actions against an association, a board of directors, or one or more directors, officers, agents, employees, or other persons for amounts in excess of $2,500 if insurance coverage under a policy of insurance procured by the association or its board of directors would be unavailable for defense or judgment because mediation was pursued.

(c)  If any mediation under this section is not completed within two months from commencement, no further mediation shall be required unless agreed to by the association and the member. [L 1997, c 132, pt of §1]



§421J-14 - First annual meeting of association.

[§421J-14]  First annual meeting of association.  The first annual meeting of the association shall take place as provided in the association documents, but not later than one year after the closing of the first conveyance of a unit to a person other than a developer. [L 1997, c 132, pt of §1]






CHAPTER 422 - FISH MARKETING ASSOCIATIONS

CHAPTER 422

FISH MARKETING ASSOCIATIONS

REPEALED.  L 1991, c 100, §2.

Cross References

For applicability of chapter 421 to fish marketing associations existing on May 7, 1991, see §421-1, definition of "association".



CHAPTER 423 - DENTAL SERVICE CORPORATIONS

§423-1 - Dental service corporation, formation.

§423-1  Dental service corporation, formation.  A nonprofit dental service corporation may be formed for the purposes of contracting with individuals and corporations, both public and private, for defraying or assuming the costs of services of dentists and dental surgeons, and the contracting on behalf of dentists and dental surgeons to furnish such services.  The director of commerce and consumer affairs shall grant to applicants who file articles of incorporation in conformity with section 414D-32 a charter of incorporation for the establishment and conduct of a dental service corporation; provided that the corporation may not engage directly or indirectly in the performance of the corporate purposes or objects unless all of the following requirements are met:

(1)  At least fifty licensed dentists and dental surgeons in this State have become members of the corporation;

(2)  Membership in the corporation and an opportunity to render professional services upon a uniform basis are available to all licensed dentists and dental surgeons in this State;

(3)  Voting by proxy and cumulative voting are prohibited; and

(4)  A certificate of compliance with the requirements of paragraphs (1), (2), and (3) has been issued to the corporation by the board of dental examiners.

Any charter granted or corporation created under authority of this section shall be subject to all general laws enacted in regard to nonprofit corporations. [L 1961, c 69, §2; am L 1963, c 114, §3; Supp, §176D-1; HRS §423-1; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 1988, c 342, §2 and c 370, §8; am L 2002, c 40, §61]

Cross References

Dentistry license, see chapter 448.






CHAPTER 424 - OPTOMETRIC SERVICE CORPORATIONS

§424-1 - General provisions.

§424-1  General provisions.  A nonprofit optometric service corporation may be formed for the purposes of contracting with individuals and corporations, both public and private, for defraying or assuming the costs of services of optometrists, and the contracting on behalf of optometrists to furnish such services.  The director of commerce and consumer affairs shall grant to applicants who file articles of incorporation in conformity with section 414D-32 a charter of incorporation for the establishment and conduct of an optometric service corporation; provided that the corporation may not engage directly or indirectly in the performance of the corporate purposes or objects unless all of the following requirements are met:

(1)  At least twenty-five per cent of all licensed optometrists in this State have become members of the corporation;

(2)  Membership in the corporation and an opportunity to render professional services upon a uniform basis are available to all licensed optometrists in this State;

(3)  Voting by proxy and cumulative voting are prohibited; and

(4)  A certificate of compliance with the requirements of paragraphs (1), (2), and (3) has been issued to the corporation by the board of examiners in optometry.

Any charter granted or corporation created under authority of this section shall be subject to all general laws enacted in regard to nonprofit corporations. [L 1965, c 84, §2; Supp, §176E-1; HRS §424-1; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 1988, c 370, §9; am L 2002, c 40, §62]

Cross References

Optometry license, see chapter 459.






CHAPTER 425 - PARTNERSHIPS

§425-1 - Registration and annual statements.

PART I.  GENERAL PARTNERSHIPS

§425-1  Registration and annual statements.  (a)  [Subsection effective until June 30, 2010.  For subsection effective July 1, 2010, see below.]  Whenever any general partnership is formed under the laws of this State to do business in this State, or any general partnership formed under the laws of any other jurisdiction shall do business in this State, the partnership shall file in the office of the director of commerce and consumer affairs the registration and annual statements prescribed in this chapter.  A registration statement shall be filed by a partnership formed under the laws of this State within thirty days after the partnership is formed and by a partnership formed under the laws of any other jurisdiction within thirty days after the commencement of business in this State.  Every registration statement shall contain the following information:

(1)  The name of the partnership;

(2)  The name and address of each partner;

(3)  The mailing address of the partnership's principal office, the street address of the partnership's registered office in this State, and the name of its registered agent at its registered office in this State; provided that if the partnership is one formed under the laws of any other jurisdiction, the name of the jurisdiction shall also be specified;

(4)  The date the partnership was formed and, if the partnership is one formed under the laws of any other jurisdiction, the date the partnership commenced business in this State; and

(5)  The fact that none of the partners is either a minor or an incompetent person.

(a)  [Subsection effective July 1, 2010.  For subsection effective until June 30, 2010, see above.]  Whenever any general partnership is formed under the laws of this State to do business in this State, or any general partnership formed under the laws of any other jurisdiction shall do business in this State, the partnership shall file in the office of the director of commerce and consumer affairs the registration and annual statements prescribed in this chapter.  A registration statement shall be filed by a partnership formed under the laws of this State within thirty days after the partnership is formed and by a partnership formed under the laws of any other jurisdiction within thirty days after the commencement of business in this State.  Every registration statement shall contain the following information:

(1)  The name of the partnership;

(2)  The name and address of each partner;

(3)  The mailing address of the partnership's principal office and the information required by section 425R-4(a); provided that if the partnership is one formed under the laws of any other jurisdiction, the name of the jurisdiction shall also be specified;

(4)  The date the partnership was formed and, if the partnership is one formed under the laws of any other jurisdiction, the date the partnership commenced business in this State; and

(5)  The fact that none of the partners is either a minor or an incompetent person.

(b)  [Subsection effective until June 30, 2010.  For subsection effective July 1, 2010, see below.]  Every domestic and foreign partnership shall file an annual statement with the director which shall contain the information specified in subsection (a)(1), (2), (3), and (5) and a listing of the names of any partner admitted, withdrawn, or who has died during the year; provided that the information provided to satisfy the requirements of subsection (a)(3) shall indicate the current registered office and agent.  A domestic or foreign partnership that has filed with the department director a statement of qualification or statement of foreign qualification to register as a limited liability partnership or foreign limited liability partnership shall file the annual report prescribed in section 425-163 in lieu of the annual statement required in this section.  The annual statement shall be filed within the time periods prescribed in subsections (c) and (d).

(b)  [Subsection effective July 1, 2010.  For subsection effective until June 30, 2010, see above.]  Every domestic and foreign partnership shall file an annual statement with the director which shall contain the information specified in subsection (a)(1), (2), (3), and (5) and a listing of the names of any partner admitted, withdrawn, or who has died during the year; provided that the information provided to satisfy the requirements of subsection (a)(3) shall be current.  A domestic or foreign partnership that has filed with the department director a statement of qualification or statement of foreign qualification to register as a limited liability partnership or foreign limited liability partnership shall file the annual report prescribed in section 425-163 in lieu of the annual statement required in this section.  The annual statement shall be filed within the time periods prescribed in subsections (c) and (d).

(c)  Notwithstanding any of the provisions of this chapter to the contrary, annual statements reflecting the period from January 1, 2002, through December 31, 2002, that would otherwise be required, may be voluntarily filed with the department director if the annual statement complies with the requirements of this section.

(d)  Effective January 1, 2003, for a domestic or foreign partnership whose date of registration in this State falls between:

(1)  January 1 and March 31, the annual statement shall be filed on or before March 31 of each year and shall reflect the state of the partnership's affairs as of January 1 of the year when filed;

(2)  April 1 and June 30, the annual statement shall be filed on or before June 30 of each year and shall reflect the state of the partnership's affairs as of April 1 of the year when filed;

(3)  July 1 and September 30, the annual statement shall be filed on or before September 30 of each year and shall reflect the state of the partnership's affairs as of July 1 of the year when filed; and

(4)  October 1 and December 31, the annual statement shall be filed on or before December 31 of each year and shall reflect the state of the partnership's affairs as of October 1 of the year when filed;

provided that if a domestic or foreign partnership is registered in the same year in which the annual statement is due, the domestic or foreign partnership shall not be required to file an annual statement for that year.  Thereafter, the domestic or foreign partnership shall comply with the requirements of this section.

(e)  The registration statement of a domestic partnership shall be certified by any partner, and the registration statement of a foreign partnership shall be certified by at least one partner.  Each annual statement shall be certified as correct by any partner. [L 1969, c 247, pt of §1; am L 1971, c 48, §1; am L 1980, c 270, §1; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 1999, c 284, §2; am L 2000, c 219, §51; am L 2001, c 129, §67; am L 2002, c 130, §81; am L 2003, c 124, §47; am L 2006, c 235, §11; am L 2009, c 55, §30]

Attorney General Opinions

A "joint venture" sharing opportunities for profit under a jointly-owned contract may be a partnership.  Att. Gen. Op. 66-30.

Case Notes

Failure to register firm does not affect relations of one partner to another.  11 H. 563.

Partnership arises when.  62 H. 583, 618 P.2d 276.



§425-1.5 - Filing in office of the director; effective time and date.

§425-1.5  Filing in office of the director; effective time and date.  (a)  A certified and executed partnership registration statement, any other statement or certification, or any judicial decree of dissolution or cancellation, a registration statement for a foreign general partnership, or any other statement or certification relating thereto, shall be delivered to the director for filing.  Unless the director finds that any statement or certificate does not conform to law, upon receipt of all filing fees required by law, the director shall:

(1)  Stamp the word "Filed" and the date of delivery thereof; and

(2)  File the document in the director's office.

(b)  Upon the filing of a partnership dissolution statement or judicial decree of dissolution in the office of the director, the domestic general partnership shall be dissolved as set forth therein, and upon the effective date of a certificate of withdrawal or a judicial decree thereof, the foreign general partnership shall be withdrawn.

(c)  Articles of conversion and articles of merger may specify a delayed effective time and date, and if so, the document becomes effective at the time and date specified.  If a delayed effective date but no time is specified, the document is effective at the close of business on that date.  A delayed effective date for a document may not be later than the thirtieth day after the date the document is filed. [L 1995, c 198, pt of §1; am L 2003, c 124, §48]



§425-1.6 - Filing requirements; filing duty of the director.

[§425-1.6]  Filing requirements; filing duty of the director.  (a)  A document must satisfy the requirements of this section, and of any other section that adds to or varies from these requirements, to be entitled to filing by the director.

(b)  The document must contain the information required by this chapter.  It may contain other information as well.

(c)  If the director has prescribed a mandatory form for the document, the document must be in or on the prescribed form.

(d)  The director's duty to file documents under this chapter is ministerial.  The filing or refusal to file a document does not:

(1)  Affect the validity of the document in whole or part;

(2)  Relate to the correctness or incorrectness of information contained in the document; or

(3)  Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect. [L 1995, c 198, pt of §1]



§425-1.7 - Correcting a filed document.

§425-1.7  Correcting a filed document.  (a)  A domestic or foreign general partnership may correct a document filed with the director if the document:

(1)  Contains incorrect information; or

(2)  Was defectively executed, attested, sealed, verified, or acknowledged.

(b)  A document is corrected by preparing and delivering to the director for filing, a statement of correction that:

(1)  Describes the document including its file date or attaches a copy of it to the statement;

(2)  Specifies the incorrect information and the reason it is incorrect or the manner in which the execution was defective;

(3)  Corrects the incorrect information or defective execution; and

(4)  Is executed and certified by a general partner.

(c)  A statement of correction is effective on the effective date of the document it corrects, except as to persons relying on the uncorrected document and adversely affected by the correction.  As to those persons, a statement of correction is effective when filed. [L 1995, c 198, pt of §1; am L 1996, c 182, §9; am L 2002, c 130, §82]



§425-1.8 - Execution of statements.

[§425-1.8]  Execution of statements.  Each statement or document required by this chapter to be filed with the director of commerce and consumer affairs shall be signed and certified by at least one partner. [L 2002, c 130, pt of §5]



§425-2 - Forms to be furnished by director.

§425-2  Forms to be furnished by director.  The registration, annual and other statements required by this part shall be filed on forms to be furnished by the director of commerce and consumer affairs. [L 1969, c 247, pt of §1; am L 1980, c 270, §2; am L 1982, c 204, §8; am L 1983, c 124, §17]



§425-3 - Foreign partnerships, powers and liabilities.

§425-3  Foreign partnerships, powers and liabilities.  A partnership formed under the laws of any other jurisdiction, shall, on filing a registration statement as required by section 425-1 and subject to continuing compliance with the other provisions of this part, have the same powers and privileges, and be subject to the same disabilities as are by law conferred upon partnerships formed under the laws of the State, provided always that the purposes for which the partnership is formed are not repugnant to or in conflict with any law of the State. [L 1969, c 247, pt of §1]



§425-3.5 - Activities not constituting transacting business.

[§425-3.5]  Activities not constituting transacting business.  (a)  The activities of a foreign general partnership that do not constitute transacting business in this State within the meaning of this chapter include:

(1)  Maintaining, defending, or settling an action or proceeding;

(2)  Holding meetings of its partners or carrying on any other activity concerning its internal affairs;

(3)  Maintaining bank accounts;

(4)  Maintaining offices or agencies for the transfer, exchange, and registration of the foreign partnership's own securities, or maintaining trustees or depositories with respect to those securities;

(5)  Selling through independent contractors;

(6)  Soliciting or obtaining orders, whether by mail or through employees, agents, or otherwise, if the orders require acceptance outside this State before they become contracts;

(7)  Creating or acquiring indebtedness, mortgages, or security interests in real or personal property;

(8)  Securing or collecting debts or enforcing mortgages or other security interests in property securing the debts, and holding, protecting, and maintaining property so acquired;

(9)  Conducting an isolated transaction that is completed within thirty days and is not one in the course of similar transactions of a like manner; and

(10)  Transacting business in interstate commerce.

(b)  For purposes of this chapter, the ownership in this State of income-producing real property or income-producing tangible personal property, other than property excluded under subsection (a), constitutes transacting business in this State.

(c)  This section shall not apply in determining the contracts or activities that may subject a foreign general partnership to service of process, taxation, or regulation under any other law of this State. [L 2006, c 235, §1]



§425-4 - Partnership between husband and wife; prima facie proof.

§425-4  Partnership between husband and wife; prima facie proof.  If any business tax return is filed by, or license to do business is issued in the names of, both husband and wife, such tax return or license shall constitute prima facie proof, insofar as the State or any of its political subdivisions is concerned, that a partnership in such business exists between husband and wife in respect of such business.  If the business tax return is filed by, or license is issued in the name of, one of them only, it shall constitute like proof that the husband and wife are not partners in respect of such business. [L 1969, c 247, pt of §1]



§425-5 - Minors and incompetent persons.

§425-5  Minors and incompetent persons.  A minor or incompetent person may not be a partner, but may have a beneficial interest in a partnership through a trustee or duly appointed guardian.

This section shall not apply to the current partners in any duly registered partnership doing business in the State as of July 14, 1969. [L 1969, c 247, pt of §1; am L 2001, c 129, §68]



§425-6 - Partnership name.

§425-6  Partnership name.  (a)  No statement or certificate of any partnership shall be recorded by the director unless the name is not the same as, or substantially identical to the name of any domestic corporation, partnership, limited partnership, limited liability company, or limited liability partnership existing or registered under the laws of this State, or any foreign corporation, partnership, limited partnership, limited liability company, or limited liability partnership authorized to transact business in this State, or any trade name, trademark, or service mark registered in this State, or a name the exclusive right to which is, at the time, reserved in this State, except that this provision shall not apply if the partnership files with the director any one of the following:

(1)  The written consent from the entity or holder of a reserved or registered name to use the same or substantially identical name, and one or more words are added to make the name distinguishable from the other name; or

(2)  A certified copy of a final decree of a court of competent jurisdiction establishing the prior right of the partnership to the use of the name in this State.

(b)  The acceptance of a statement or certificate of a partnership for registration by the director shall not abrogate or limit any common law or other right of any person to any corporation, partnership, limited partnership, limited liability company, or limited liability partnership name, trade name, trademark, or service mark.

(c)  The director may make, amend, and repeal such rules as may be necessary to carry out the purposes of this section. [L 1969, c 247, pt of §1; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 1984, c 118, §3; am L 1996, c 92, §13; am L 1999, c 249, §23; am L 2000, c 219, §52; am L 2001, c 129, §69]

Case Notes

Cited:  37 H. 382; 46 H. 15, 19, 374 P.2d 1.



§425-7 - Partnership name; change of.

§425-7  Partnership name; change of.  Whenever any partnership shall change its partnership name, it shall within thirty days thereafter file in the office of the director of commerce and consumer affairs a statement showing:  (1) the registered name of the partnership; and (2) the new name of the partnership.  The statement shall be signed and certified as correct by any partner. [L 1969, c 247, pt of §1; am L 1982, c 204, §8; am L 1983, c 124, §17]



§425-8 - Reservation of partnership name.

§425-8  Reservation of partnership name.  The exclusive right to the use of a partnership name may be reserved by any person intending to organize a domestic partnership, by any domestic partnership intending to change its name, by any foreign partnership intending to do or carry on any business in the State or to take, hold, sell, demise, or convey real estate or other property therein, by any foreign partnership authorized to do or carry on any business in the State or to take, hold, sell, demise, or convey real estate or other property therein and intending to change its name, or by any person intending to organize a foreign partnership and intending to have the partnership to do or carry on any business in the State or to take, hold, sell, demise, or convey real estate or other property therein.  Reservations shall be made by filing with the director of commerce and consumer affairs an application in such form as the director may prescribe to reserve a specified partnership name, and payment to the director of a fee equivalent to that paid by a corporation for the same service.  If the director finds that the name is available for partnership use, the director shall reserve the name for the exclusive use of the applicant for a period of one hundred twenty days.  The right to the exclusive use of a specified partnership name so reserved may be transferred to any other person or partnership by filing in the office of the director a notice of a transfer executed by the applicant for whom the name is reserved specifying the name and address of the transferee. [L 1969, c 247, pt of §1; am L 1980, c 270, §3; am L 1982, c 204, §8; am L 1983, c 124, §17; gen ch 1985; am L 1989, c 288, §2]



§425-9 - Statement of dissolution.

§425-9  Statement of dissolution.  Whenever a domestic general partnership is dissolved, and the business is not continued, a statement thereof showing the cause of dissolution shall be filed in the office of the director of commerce and consumer affairs within thirty days after the dissolution.  The statement shall be certified by at least one partner who shall certify that the dissolution was approved by all of the partners. [L 1969, c 247, pt of §1; am L 1980, c 270, §4; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 1999, c 284, §3; am L 2003, c 124, §49]

Case Notes

Assignment of partnership interest operates as dissolution of partnership.  1 H. 121.  Sale by one of the partners of that partner's interest dissolves partnership.  6 H. 162.

Agreement as to accounting on winding up partnership.  4 H. 553.



§425-10 - Taxes, etc.

§425-10  Taxes, etc., a prior lien on partnership property on dissolution.  Upon dissolution of a general partnership, any lawful taxes, imposts, license fees or assessments for which the partnership, or any partner in respect thereof, is liable shall constitute a prior lien upon the assets of the partnership but not as against the interest of those creditors who have prior recorded liens. [L 1969, c 247, pt of §1]



§425-11 - Record of statements.

§425-11  Record of statements.  The director shall keep books or files in which the information required by this chapter to be filed with the director shall be recorded.  The books or files shall be open to public inspection. [L 1969, c 247, pt of §1; am L 1982, c 204, §8; am L 1983, c 124, §17; gen ch 1985; am L 2002, c 130, §83]



§425-12 - Fee for filing documents and issuing certificates.

§425-12  Fee for filing documents and issuing certificates.  (a)  The following fees shall be paid to the director of commerce and consumer affairs upon the filing of general partnership documents:

(1)  Partnership registration statement, $25;

(2)  Partnership change of name statement, $10;

(3)  Partnership dissolution statement, $10;

(4)  Foreign general partnership registration statement, $25;

(5)  Statement of change, $10;

(6)  Application for certificate of withdrawal, $5;

(7)  Statement of correction, $10;

(8)  Reservation of name, $10;

(9)  Transfer of reservation of name, $10;

(10)  Annual statement for domestic or foreign general partnership, $10;

(11)  Good standing certificate, $5;

(12)  Articles of conversion or merger, $100;

(13)  Any other statement, certificate, or other document for a domestic or foreign general partnership, $10;

(14)  Special handling fee for review of any general partnership document, $25;

(15)  Special handling fee for certificates issued by the director, $10 per certificate;

(16)  Special handling fee for certification of documents, $10;

(17)  Special handling fee for review of articles of conversion or merger, $75; and

(18)  [Paragraph effective until June 30, 2010.  For paragraph effective July 1, 2010, see below.]  Agent's statement of change of address, $10 for each affected domestic or foreign general partnership; provided that if more than two hundred simultaneous filings are made, the fee shall be reduced to $1 for each affected domestic or foreign general partnership.

(18)  [Paragraph effective July 1, 2010.  For paragraph effective until June 30, 2010, see above.]  For filings relating to registered agents, the fees established by section 425R-2.

(b)  The director shall charge and collect:

(1)  For furnishing a certified copy of any document, instrument, or paper relating to a general partnership, $10 for the certificate and affixing the seal thereto; and

(2)  At the time of any service of process on the director as agent for service of process of a general partnership, $10, which amount may be recovered as taxable costs by the party to the suit or action causing the service to be made if the party prevails in the suit or action.

(c)  All fees collected under this section shall be managed in accordance with section 26-9(l). [L 1969, c 247, pt of §1; am L 1979, c 162, §1; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 1985, c 189, §7; am L 1988, c 141, §48; am L 1992, c 6, §7; am L 1996, c 181, §3; am L 1999, c 129, §13 and c 280, §16; am L 2000, c 219, §53; am L 2001, c 129, §70; am L 2002, c 130, §84; am L 2004, c 116, §6 and c 117, §3; am L 2006, c 184, §16; am L 2009, c 55, §31]

Cross References

Modification of fees, see §92‑28.



§425-13 - Personal liability and penalty.

§425-13 Personal liability and penalty.  (a)  If a partner neglects or fails to comply with any provision of this part, all partners shall be liable jointly and severally for all the debts and liabilities of the partnership, and may be severally sued therefor, without the necessity of joining the other partners in any action or suit, and shall also severally forfeit to the State $25 for each and every month while the default shall continue, to be recovered by action brought in the name of the State by the director of commerce and consumer affairs; provided that as to the forfeiture penalty, the director may, for good cause shown, reduce or waive the same.

(b)  Any person who signs or certifies as correct any statement or certificate filed pursuant to this part, knowing the same to be false in any material particular, shall be fined not more than $5,000.

(c)  Any person who negligently but without intent to defraud signs or certifies as correct any statement or certificate filed pursuant to this part, which statement or certificate is false in any material particular, shall be punished by a fine not exceeding $500. [L 1969, c 247, pt of §1; am L 1980, c 270, §5; am L 1982, c 204, §8; am L 1983, c 124, §17]

Case Notes

Each member of nonregistered partnership firm may be held liable for partnership debts and sued severally therefor.  9 H. 507; 22 H. 455, 457.

Only penalties for nonregistration of copartnership are fine and liability of one partner for all partnership debts, and where firm is defendant, plaintiff is relieved of consequences of nonjoinder of partner as defendant.  Unregistered partnership not liable for individual or personal debt of one partner.  11 H. 198.

Noncompliance with statute does not make partnership illegal and does not affect right of one partner to restrain late copartner from collecting assets contrary to their agreement.  11 H. 563; 22 H. 196, 198.



§425-14 - Cancellation of registration.

§425-14  Cancellation of registration.  (a)  The director may commence a proceeding to cancel the registration of a domestic or foreign general partnership if the partnership fails to:

(1)  Pay any fees prescribed by law;

(2)  File its annual statement for a period of two years;

(3)  Appoint and maintain an agent for service of process as required; or

(4)  File a statement of a change in the name or business address of the agent as required under this chapter.

The cancellation of such registration or certificate shall not relieve the partners of liability for the penalties for the failure to file any statement or certificates required by this part.

(b)  Within two years after the administrative cancellation of a domestic general partnership under this section, the registration statement of the domestic general partnership may be reinstated by the director upon written application executed by any partner of the domestic general partnership.  The application shall:

(1)  Recite the name of the domestic general partnership and the effective date of its administrative cancellation;

(2)  Contain all statements due and unfiled;

(3)  Contain the payment of all delinquent fees and penalties; and

(4)  Contain a certificate from the department of taxation indicating that all taxes owed by the domestic general partnership have been paid, a payment arrangement has been entered into, or the unpaid tax liabilities are being contested in an administrative or judicial appeal with the department of taxation.

(c)  Within the applicable reinstatement period, should the name of the domestic general partnership, or a name substantially identical thereto be registered or reserved by another corporation, partnership, limited partnership, limited liability company, or limited liability partnership, or should such name or a name substantially identical thereto be registered as a trade name, trademark, or service mark, then reinstatement shall be allowed only upon the registration of a new name by the administratively canceled domestic general partnership pursuant to the amendment provisions of this chapter.

(d)  When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative cancellation and the domestic general partnership may resume its business as if the administrative cancellation had never occurred. [L 1969, c 247, pt of §1; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 1999, c 249, §24; am L 2000, c 219, §54; am L 2001, c 129, §71; am L 2002, c 130, §85; am L 2003, c 124, §50; am L 2006, c 235, §12; am L 2009, c 23, §9]



§425-15 - Not applicable to corporations.

§425-15  Not applicable to corporations.  Nothing in this part contained shall apply to corporations or incorporated companies. [L 1969, c 247, pt of §1]



§425-16 - Fees, government realizations.

§425-16  Fees, government realizations.  All fees received by virtue of this part shall be accounted for as part of the revenue of the State. [L 1969, c 247, pt of §1]



§425-17 - Withdrawal procedure for foreign general partnership.

§425-17  Withdrawal procedure for foreign general partnership.  (a)  Any foreign general partnership which has qualified to transact business in this State may withdraw and surrender its right to engage in business within this State by securing from the director of commerce and consumer affairs a certificate of withdrawal.  Any such general partnership shall file in the office of the director an application for withdrawal, certified and signed by a general partner, which shall set forth:

(1)  The name of the foreign general partnership, and the state or country under the laws of which it is formed;

(2)  That the foreign general partnership is not transacting business in this State;

(3)  That the foreign general partnership surrenders its authority to transact business in this State;

(4)  That the foreign general partnership revokes the authority of its registered agent in this State to accept service of process, and consents that service of process in any action, suit, or proceeding based upon any cause of action arising in this State during the time the partnership was authorized to transact business in this State may thereafter be made on the partnership by service thereof on the director;

(5)  The dates that notice of the foreign general partnership's intent to withdraw from the State was published, once in each of four successive weeks (four publications) in a daily or weekly publication of statewide circulation or in separate daily or weekly publications whose combined circulation is statewide, or a statement that publication was not made;

(6)  That all taxes, debts, obligations, and liabilities of the foreign general partnership in this State have been paid and discharged or that adequate provision has been made therefor;

(7)  A mailing address to which the director may mail a copy of any process against the foreign general partnership that may be served on the director; and

(8)  Such additional information as may be necessary or appropriate to enable the director to determine and assess any unpaid fees payable by the foreign general partnership.

(b)  Upon the filing of the application for withdrawal, and after the payment of a fee of $10, the director shall issue a certificate of withdrawal, which shall be effective as of the date of the filing of the application for withdrawal, and the authority of the foreign general partnership to transact business in this State shall then cease.  No such general partnership may withdraw from this State without complying with the aforesaid conditions and until such compliance, service of legal notices and processes may be made on any agent of the general partnership within this State, or if none can be found, service of such notices and processes upon the director of commerce and consumer affairs shall be deemed sufficient service of such notices and processes upon it. [L 1969, c 247, pt of §1; am L 1980, c 270, §6; am L 1982, c 204, §8; am L 1983, c 124, §17; gen ch 1985; am L 1993, c 174, §8; am L 1996, c 181, §4; am L 2000, c 219, §55; am L 2001, c 129, §72]



§425-18 - Registered office and registered agent.

§425-18  Registered office and registered agent.  [Section effective until June 30, 2010.  For section effective July 1, 2010, see below.]

Each domestic partnership or foreign partnership shall continuously maintain in this State:

(1)  A registered office that may be the same as any of its places of business; and

(2)  A registered agent, who may be:

(A)  An individual who resides in this State and whose business office is identical with the registered office;

(B)  A domestic entity authorized to transact business or conduct affairs in this State whose business office is identical with the registered office; or

(C)  A foreign entity authorized to transact business or conduct affairs in this State whose business office is identical with the registered office. [L 2002, c 130, pt of §5]

§425-18  Registered agent.  [Section effective July 1, 2010.  For section effective until June 30, 2010, see above.]

Each domestic partnership or foreign partnership shall continuously maintain in this State a registered agent, who shall have a business address in this State and may be:

(1)  An individual who resides in this State;

(2)  A domestic entity authorized to transact business or conduct affairs in this State; or

(3)  A foreign entity authorized to transact business or conduct affairs in this State. [L 2002, c 130, pt of §5; am L 2009, c 55, §32]



§425-19 - Designation or change of registered office or registered agent.

§425-19  Designation or change of registered office or registered agent.  [Section effective until June 30, 2010.  For section effective July 1, 2010, see below.]  (a)  A partnership that does not already have a registered office and registered agent shall designate its registered office and registered agent by delivering to the director of commerce and consumer affairs for filing, a statement of designation that sets forth:

(1)  The name of the partnership;

(2)  The street address of its initial registered office in the State and the name of its initial registered agent at its initial registered office; and

(3)  That the street addresses of its initial registered office and agent shall be identical.

(b)  A partnership may change its registered office or its registered agent by delivering to the director of commerce and consumer affairs for filing, a statement of change that sets forth:

(1)  The name of the partnership;

(2)  The street address of its current registered office, the name of its current registered agent at its registered office, and any changes required to keep the information current; and

(3)  That after the change or changes are made, the street addresses of its registered office and agent shall be identical.

(c)  If the registered agent's street address changes, the registered agent may change the street address of the partnership's registered office by notifying the partnership in writing of the change and signing (either manually or in facsimile) and delivering to the director of commerce and consumer affairs for filing, a statement that complies with the requirements of subsection (a) and recites that the partnership has been notified of the change. [L 2002, c 130, pt of §5]

§425-19  Designation or change of registered agent.  [Section effective July 1, 2010.  For section effective until June 30, 2010, see above.]  (a)  A partnership that does not already have a registered agent shall designate its registered agent by complying with the requirements of section 425R-4.

(b)  A partnership may change its registered agent by complying with the requirements of section 425R-7.

(c)  If the registered agent changes its name, its address, or its type or jurisdiction of organization, the agent shall comply with the requirements of section 425R-8 or 425R-9, whichever is applicable. [L 2002, c 130, pt of §5; am L 2009, c 55, §33]



§425-20 - Resignation of registered agent.

§425-20  Resignation of registered agent.  [Section effective until June 30, 2010.  For section effective July 1, 2010, see below.]  (a)  A registered agent may resign from the registered agent's appointment by signing and delivering to the director of commerce and consumer affairs for filing, a signed statement of resignation.  The statement may include a statement that the registered office is also discontinued.

(b)  The registered agent shall mail one copy to the registered office (if not discontinued) and the other copy to the partnership at its principal office.

(c)  The appointment of the agent shall be terminated, and the registered office discontinued if so provided, on the thirty-first day after the date on which the statement was filed. [L 2002, c 130, pt of §5]

§425-20  Resignation of registered agent.  [Section effective July 1, 2010.  For section effective until June 30, 2010, see above.]  A registered agent may resign from the registered agent's appointment by complying with the requirements of section 425R-10. [L 2002, c 130, pt of §5; am L 2009, c 55, §34]



§425-21 to 52 - REPEALED.

§425-21  Service on partnership.  (a)  Service of any notice or process authorized by law that is issued against any domestic or foreign partnership by any court, judicial or administrative officer, or board may be made in the manner provided by law upon any registered agent or partner of the partnership who is found within the jurisdiction of the court, officer, or board; or if a registered agent or partner cannot be found, upon any person who is found in charge of the property, business, or office of the partnership within the jurisdiction of the court, officer, or board.

(b)  If no partner or other person in charge of the property, business, or office of the partnership can be found within the State, and the partnership has not filed with the director of commerce and consumer affairs pursuant to this chapter the name of a registered agent upon whom legal notice and process from the courts of the State may be served, or the person named is not found within the State, service may be made upon the partnership by registered or certified mail, return receipt requested, addressed to the partnership at its principal office.

(c)  Service by registered or certified mail is perfected at the earliest of:

(1)  The date the partnership receives the mail;

(2)  The date shown on the return receipt, if signed on behalf of the partnership; or

(3)  Five days after its deposit in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed.

(d)  Nothing contained herein shall limit or affect the right to serve any process, notice, or demand required or permitted by law to be served upon a partnership in any other manner permitted by law. [L 2002, c 130, pt of §5; am L 2003, c 124, §51; am L 2006, c 184, §17]

PART II.  UNIFORM LIMITED PARTNERSHIP ACT--REPEALED

§§425-21 to 52  REPEALED.  L 1989, c 288, §3.

Cross References

Similar provisions, see chapter 425E.



§425-71 to 77 - REPEALED.

PART III.  FOREIGN LIMITED PARTNERSHIPS--REPEALED

§§425-71 to 77  REPEALED.  L 1989, c 288, §3.

Cross References

Similar provisions, see chapter 425E, article 9.



§425-101 to 143 - REPEALED.

PART IV.  UNIFORM PARTNERSHIP ACT [OLD]--REPEALED

§§425-101 to 143  REPEALED.  L 1999, c 284, §5.

PART IV.  UNIFORM PARTNERSHIP ACT

General Provisions

§425-101  [Definitions.]  As used in this part, unless the context otherwise requires:

"Business" includes every trade, occupation, and profession.

"Debtor in bankruptcy" means a person who is the subject of:

(1)  An order for relief under Title 11 of the United States Code or a comparable order under a successor statute of general application; or

(2)  A comparable order under federal, state, or foreign law governing insolvency.

"Director" means the director of commerce and consumer affairs.

"Distribution" means a transfer of money or other property from a partnership to a partner in the partner's capacity as a partner or to the partner's transferee.

"Entity" includes domestic and foreign corporations, domestic professional corporations, domestic and foreign limited liability companies, domestic and foreign nonprofit corporations, domestic and foreign business trusts, estates, domestic and foreign partnerships, domestic and foreign limited partnerships, domestic and foreign limited liability partnerships, trusts, two or more persons having joint or common economic interest, associations and cooperative associations, and state, federal, and foreign governments.

"Foreign limited liability partnership" means a partnership that:

(1)  Is formed under laws other than the laws of this State; and

(2)  Has the status of a limited liability partnership under those laws.

"Individual" means a natural person.

"Limited liability partnership" means a partnership that has filed a statement of qualification under section 425-152 and does not have a similar statement in effect in any other jurisdiction.

"Partnership" means an association of two or more persons to carry on as co-owners a business for profit formed under section 425-109, a predecessor law, or comparable law of another jurisdiction.

"Partnership agreement" means the agreement, whether written, oral, or implied, among the partners concerning the partnership, including amendments to the partnership agreement.

"Partnership at will" means a partnership in which the partners have not agreed to remain partners until the expiration of a definite term or the completion of a particular undertaking.

"Partnership interest" or "partner's interest in the partnership" means all of a partner's interests in the partnership, including the partner's transferable interest and all management and other rights.

"Person" includes any individual or entity.

"Property" means all property, real, personal, or mixed, tangible or intangible, or any interest therein.

"State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or insular possession subject to the jurisdiction of the United States.

"Statement" means a registration or annual statement filed under section 425-1, a statement of correction filed under section 425-1.7, a statement of change filed under section 425-7, a statement of dissolution filed under section 425-9, a statement of denial filed under section 425-115, a statement of dissociation filed under section 425-136, a statement of qualification under section 425-153, a statement of foreign qualification under section 425-158, an amendment, or any other document filed under this chapter.

"Transfer" includes an assignment, conveyance, lease, mortgage, deed, and encumbrance. [L 1999, c 284, pt of §1; am L 2000, c 218, §3; am L 2004, c 121, §28; am L 2006, c 184, §18]



§425-102 - Knowledge and notice.

§425-102  Knowledge and notice.  (a)  A person knows a fact if the person has actual knowledge of it.

(b)  A person has notice of a fact if the person:

(1)  Knows of it;

(2)  Has received a notification of it; or

(3)  Has reason to know it exists from all of the facts known to the person at the time in question.

(c)  A person notifies or gives a notification to another by taking steps reasonably required to inform the other person in ordinary course, whether or not the other person learns of it.

(d)  A person receives a notification when the notification:

(1)  Comes to the person's attention; or

(2)  Is duly delivered at the person's place of business or at any other place held out by the person as a place for receiving communications.

(e)  Except as otherwise provided in subsection (f), a person other than an individual knows, has notice, or receives a notification of a fact for purposes of a particular transaction when the individual conducting the transaction knows, has notice, or receives a notification of the fact, or in any event when the fact would have been brought to the individual's attention if the person had exercised reasonable diligence.  A person exercises reasonable diligence if the person maintains reasonable routines for communicating significant information to the individual conducting the transaction and there is reasonable compliance with the routines.  Reasonable diligence does not require an individual acting for the person to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

(f)  A partner's knowledge, notice, or receipt of a notification of a fact relating to the partnership is effective immediately as knowledge by, notice to, or receipt of a notification by the partnership, except in the case of a fraud on the partnership committed by or with the consent of that partner. [L 1999, c 284, pt of §1]



§425-103 - Effect of partnership agreement; nonwaivable provisions.

§425-103  Effect of partnership agreement; nonwaivable provisions.  (a)  Except as otherwise provided in subsection (b), relations among the partners and between the partners and the partnership are governed by the partnership agreement.  To the extent the partnership agreement does not otherwise provide, this part governs relations among the partners and between the partners and the partnership.

(b)  The partnership agreement shall not:

(1)  Vary the rights and duties under section 425-105 except to eliminate the duty to provide copies of statements to all of the partners;

(2)  Unreasonably restrict the right of access to books and records under section 425-122(b);

(3)  Eliminate the duty of loyalty under section 425-123(b) or 425-132(b)(3), but:

(A)  The partnership agreement may identify specific types or categories of activities that do not violate the duty of loyalty, if not manifestly unreasonable; or

(B)  All of the partners or a number or percentage specified in the partnership agreement may authorize or ratify, after full disclosure of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty;

(4)  Unreasonably reduce the duty of care under section 425-123(c) or 425-132(b)(3);

(5)  Eliminate the obligation of good faith and fair dealing under section 425-123(d), but the partnership agreement may prescribe the standards by which the performance of the obligation is to be measured, if the standards are not manifestly unreasonable;

(6)  Vary the power to dissociate as a partner under section 425-131(a), except to require the notice under section 425-130(1) to be in writing;

(7)  Vary the right of a court to expel a partner in the events specified in section 425-130(5);

(8)  Vary the requirement to wind up the partnership business in cases specified in section 425-138(4), (5), or (6); or

(9)  Restrict rights of third parties under this part. [L 1999, c 284, pt of §1; am L 2000, c 218, §4]



§425-104 - Supplemental principles of law.

§425-104  Supplemental principles of law.  (a)  Unless displaced by particular provisions of this part, the principles of law and equity supplement this part.

(b)  If an obligation to pay interest arises under this part and the rate is not specified, the rate is that specified in section 478-2. [L 1999, c 284, pt of §1]



§425-105 - Recording and notification of statements.

§425-105  Recording and notification of statements.  (a)  A certified copy of a statement that has been filed in the office of the director and recorded in the bureau of conveyances has the effect provided for recorded statements in this part.  A recorded statement that is not a certified copy of a statement filed in the office of the director does not have the effect provided for recorded statements in this part.

(b)  A person who files a statement pursuant to this section shall promptly send a copy of the statement to every nonfiling partner and to any other person named as a partner in the statement.  Failure to send a copy of a statement to a partner or other person does not limit the effectiveness of the statement as to a person not a partner. [L 1999, c 284, pt of §1]



§425-106 - Governing law.

§425-106  Governing law.  (a)  Except as otherwise provided in subsection (b), the law of the jurisdiction in which a partnership has its chief executive office governs relations among the partners and between the partners and the partnership.

(b)  The law of this State governs relations among the partners, and between the partners and the partnership, and the liability of partners for an obligation of a limited liability partnership. [L 1999, c 284, pt of §1; am L 2000, c 218, §5; am L 2004, c 121, §29]

Case Notes

Partnership did not exist as a matter of law where plaintiff and defendant did not have an agreement to share profits; a $1.5 million release fee was interest on a loan and the loan commitment and accompanying letter did not evince an intent by the parties to share profits inasmuch as they lacked any language commonly utilized in partnership agreements, such as "partnership", "partner", "profits", and did not intimate any community of interest, or co-ownership, or sharing of profits, tending to show the relationship of partners.  111 H. 286, 141 P.3d 459.



§425-107 - Partnership subject to amendment or repeal of chapter.

§425-107  Partnership subject to amendment or repeal of chapter.  A partnership governed by this part is subject to any amendment to or repeal of this chapter. [L 1999, c 284, pt of §1]

Case Notes

Partnership did not exist as a matter of law where plaintiff and defendant did not have an agreement to share profits; a $1.5 million release fee was interest on a loan and the loan commitment and accompanying letter did not evince an intent by the parties to share profits inasmuch as they lacked any language commonly utilized in partnership agreements, such as "partnership", "partner", "profits", and did not intimate any community of interest, or co-ownership, or sharing of profits, tending to show the relationship of partners.  111 H. 286, 141 P.3d 459.



§425-108 - Partnership as entity.

Nature of Partnership

§425-108  Partnership as entity.  (a)  A partnership is an entity distinct from its partners.

(b)  A limited liability partnership continues to be the same entity that existed before the filing of a statement of qualification under section 425-153. [L 1999, c 284, pt of §1; am L 2000, c 218, §6]



§425-109 - Formation of partnership.

§425-109  Formation of partnership.  (a)  Except as otherwise provided in subsection (b), the association of two or more persons to carry on as co-owners a business for profit forms a partnership, whether or not the persons intend to form a partnership.

(b)  An association formed under a statute other than this part, a predecessor statute, or a comparable statute of another jurisdiction is not a partnership under this part.

(c)  In determining whether a partnership is formed, the following rules apply:

(1)  Joint tenancy, tenancy in common, tenancy by the entireties, joint property, common property, or part ownership does not by itself establish a partnership, even if the co-owners share profits made by the use of the property.

(2)  The sharing of gross returns does not by itself establish a partnership, even if the persons sharing them have a joint or common right or interest in property from which the returns are derived.

(3)  A person who receives a share of the profits of a business is presumed to be a partner in the business, unless the profits were received in payment:

(A)  Of a debt by installments or otherwise;

(B)  For services as an independent contractor or of wages or other compensation to an employee;

(C)  Of rent;

(D)  Of an annuity or other retirement or health benefit to a beneficiary, representative, or designee of a deceased or retired partner;

(E)  Of interest or other charge on a loan, even if the amount of payment varies with the profits of the business, including a direct or indirect present or future ownership of the collateral, or rights to income, proceeds, or increase in value derived from the collateral; or

(F)  For the sale of the goodwill of a business or other property by installments or otherwise. [L 1999, c 284, pt of §1]

Case Notes

Cited, where defendant adequately alleged that the friends formed an association to carry on as co-owners a business for profit and defendant thus sufficiently alleged the existence of a partnership; defendants' motion for judgment on the pleadings as to defendant's claims of breach of fiduciary duty based on partnership law denied.  410 F. Supp. 2d 919.



§425-110 - Partnership property.

§425-110  Partnership property.  Property acquired by a partnership is property of the partnership and not of the partners individually. [L 1999, c 284, pt of §1]



§425-111 - When property is partnership property.

§425-111  When property is partnership property.  (a)  Property is partnership property if acquired in the name of:

(1)  The partnership; or

(2)  One or more partners with an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership but without an indication of the name of the partnership.

(b)  Property is acquired in the name of the partnership by a transfer to:

(1)  The partnership in its name; or

(2)  One or more partners in their capacity as partners in the partnership, if the name of the partnership is indicated in the instrument transferring title to the property.

(c)  Property is presumed to be partnership property if purchased with partnership assets, even if not acquired in the name of the partnership or of one or more partners with an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership.

(d)  Property acquired in the name of one or more of the partners, without an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership and without use of partnership assets, is presumed to be separate property, even if used for partnership purposes. [L 1999, c 284, pt of §1]



§425-112 - Partner agent of partnership.

Relations of Partners to

Persons Dealing with Partnership

§425-112  Partner agent of partnership.  Subject to the effect of a partnership registration statement under section 425-1:

(1)  Each partner is an agent of the partnership for the purpose of its business.  An act of a partner, including the execution of an instrument in the partnership name, for apparently carrying on in the ordinary course the partnership business or business of the kind carried on by the partnership binds the partnership, unless the partner had no authority to act for the partnership in the particular matter and the person with whom the partner was dealing knew or had received a notification that the partner lacked authority.

(2)  An act of a partner which is not apparently for carrying on in the ordinary course the partnership business or business of the kind carried on by the partnership binds the partnership only if the act was authorized by the other partners. [L 1999, c 284, pt of §1]



§425-113 - Transfer of partnership property.

§425-113  Transfer of partnership property.  (a)  Partnership property may be transferred as follows:

(1)  Subject to the effect of a partnership registration statement filed under section 425-1, partnership property held in the name of the partnership may be transferred by an instrument of transfer executed by a partner in the partnership name.

(2)  Partnership property held in the name of one or more partners with an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, but without an indication of the name of the partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

(3)  Partnership property held in the name of one or more persons other than the partnership, without an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

(b)  A partnership may recover partnership property from a transferee only if it proves that execution of the instrument of initial transfer did not bind the partnership under section 425-112 and:

(1)  As to a subsequent transferee who gave value for property transferred under subsection (a)(1) and (2), proves that the subsequent transferee knew or had received a notification that the person who executed the instrument of initial transfer lacked authority to bind the partnership; or

(2)  As to a transferee who gave value for property transferred under subsection (a)(3), proves that the transferee knew or had received a notification that the property was partnership property and that the person who executed the instrument of initial transfer lacked authority to bind the partnership.

(c)  A partnership may not recover partnership property from a subsequent transferee if the partnership would not have been entitled to recover the property, under subsection (b), from any earlier transferee of the property.

(d)  If a person holds all of the partners' interests in the partnership, all of the partnership property vests in that person.  The person may execute a document in the name of the partnership to evidence vesting of the property in that person and may file or record the document. [L 1999, c 284, pt of §1]



§425-114 - Partnership registration statement.

§425-114  Partnership registration statement.  (a)  A filed registration statement supplements the authority of a partner to enter into transactions on behalf of the partnership as follows:

(1)  Except for transfers of real property, a grant of authority contained in a filed registration statement is conclusive in favor of a person who gives value without knowledge to the contrary, so long as and to the extent that a limitation on that authority is not then contained in the filed registration statement.  A filed cancellation of a limitation on authority revives the previous grant of authority.

(2)  A grant of authority to transfer real property held in the name of the partnership contained in a certified copy of a filed registration statement recorded in the office for recording transfers of that real property is conclusive in favor of a person who gives value without knowledge to the contrary, so long as and to the extent that a certified copy of a filed statement containing a limitation on that authority is not then of record in the office for recording transfers of that real property.  The recording in the bureau of conveyances of a certified copy of a filed cancellation of a limitation on authority revives the previous grant of authority.

(b)  A person not a partner is deemed to know of a limitation on the authority of a partner to transfer real property held in the name of the partnership if a certified copy of the filed registration statement containing the limitation on authority is of record in the bureau of conveyances.

(c)  Except as otherwise provided in subsections (a) and (b) and sections 425-136 and 425-142, a person not a partner is not deemed to know of a limitation on the authority of a partner merely because the limitation is contained in a filed registration statement. [L 1999, c 284, pt of §1]



§425-115 - Statement of denial.

§425-115  Statement of denial.  A partner or other person named as a partner in a filed statement of partnership authority may file a statement of denial stating the name of the partnership and the fact that is being denied, which may include denial of a person's authority or status as a partner.  A statement of denial is a limitation on authority as provided in section 425-114(a) and (b). [L 1999, c 284, pt of §1]



§425-116 - Partnership liable for partner's actionable conduct.

§425-116  Partnership liable for partner's actionable conduct.  (a)  A partnership is liable for loss or injury caused to a person, or for a penalty incurred, as a result of a wrongful act or omission, or other actionable conduct, of a partner acting in the ordinary course of business of the partnership or with authority of the partnership.

(b)  If, in the course of the partnership's business or while acting with authority of the partnership, a partner receives or causes the partnership to receive money or property of a person not a partner, and the money or property is misapplied by a partner, the partnership is liable for the loss. [L 1999, c 284, pt of §1]



§425-117 - Partner's liability.

§425-117  Partner's liability.  (a)  Except as otherwise provided in subsections (b) and (c), all partners are liable jointly and severally for all obligations of the partnership unless otherwise agreed by the claimant or provided by law.

(b)  A person admitted as a partner into an existing partnership is not personally liable for any partnership obligation incurred before the person's admission as a partner.

(c)  An obligation of a partnership incurred while the partnership is a limited liability partnership, whether arising in contract, tort, or otherwise, is solely the obligation of the partnership.  A partner is not personally liable, directly or indirectly, by way of contribution or otherwise, for such an obligation solely by reason of being or so acting as a partner.  This subsection applies notwithstanding anything inconsistent in the partnership agreement that existed immediately before the vote required to become a limited liability partnership. [L 1999, c 284, pt of §1]



§425-118 - Actions by and against partnership and partners.

§425-118  Actions by and against partnership and partners.  (a)  A partnership may sue and be sued in the name of the partnership.

(b)  An action may be brought against the partnership and, to the extent not inconsistent with section 425-117, any or all of the partners in the same action or in separate actions.

(c)  A judgment against a partnership is not by itself a judgment against a partner.  A judgment against a partnership shall not be satisfied from a partner's assets unless there is also a judgment against the partner.

(d)  A judgment creditor of a partner shall not levy execution against the assets of the partner to satisfy a judgment based on a claim against the partnership unless the partner is personally liable for the claim under section 425-117 and:

(1)  A judgment based on the same claim has been obtained against the partnership and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(2)  The partnership is a debtor in bankruptcy;

(3)  The partner has agreed that the creditor need not exhaust partnership assets;

(4)  A court grants permission to the judgment creditor to levy execution against the assets of a partner based on a finding that partnership assets subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of partnership assets is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(5)  Liability is imposed on the partner by law or contract independent of the existence of the partnership.

(e)  This section applies to any partnership liability or obligation resulting from a representation by a partner or purported partner under section 425‑119. [L 1999, c 284, pt of §1]



§425-119 - Liability of purported partner.

§425-119  Liability of purported partner.  (a)  If a person, by word or conduct, purports to be a partner, or consents to being represented by another as a partner, in a partnership or with one or more persons not partners, the purported partner is liable to a person to whom the representation is made, if that person, relying on the representation, enters into a transaction with the actual or purported partnership.  If the representation, either by the purported partner or by a person with the purported partner's consent, is made in a public manner, the purported partner is liable to a person who relies upon the purported partnership even if the purported partner is not aware of being held out as a partner to the claimant.  If partnership liability results, the purported partner is liable with respect to that liability as if the purported partner were a partner.  If no partnership liability results, the purported partner is liable with respect to that liability jointly and severally with any other person consenting to the representation.

(b)  If a person is thus represented to be a partner in an existing partnership, or with one or more persons not partners, the purported partner is an agent of persons consenting to the representation to bind them to the same extent and in the same manner as if the purported partner were a partner, with respect to persons who enter into transactions in reliance upon the representation.  If all of the partners of the existing partnership consent to the representation, a partnership act or obligation results.  If fewer than all of the partners of the existing partnership consent to the representation, the person acting and the partners consenting to the representation are jointly and severally liable.

(c)  Except as otherwise provided in subsections (a) and (b), persons who are not partners as to each other are not liable as partners to other persons. [L 1999, c 284, pt of §1]



§425-120 - Partner's rights and duties.

Relations of Partners to Each Other

and to Partnership

§425-120  Partner's rights and duties.  (a)  Each partner is deemed to have an account that is:

(1)  Credited with an amount equal to the money plus the value of any other property, net of the amount of any liabilities, the partner contributes to the partnership and the partner's share of the partnership profits; and

(2)  Charged with an amount equal to the money plus the value of any other property, net of the amount of any liabilities, distributed by the partnership to the partner and the partner's share of the partnership losses.

(b)  Each partner is entitled to an equal share of the partnership profits and is chargeable with a share of the partnership losses in proportion to the partner's share of the profits.

(c)  A partnership shall reimburse a partner for payments made and indemnify a partner for liabilities incurred by the partner in the ordinary course of the business of the partnership or for the preservation of its business or property.

(d)  A partnership shall reimburse a partner for an advance to the partnership beyond the amount of capital the partner agreed to contribute.

(e)  A payment or advance made by a partner which gives rise to a partnership obligation under subsection (c) or (d) constitutes a loan to the partnership which accrues interest from the date of the payment or advance.

(f)  Each partner has equal rights in the management and conduct of the partnership business.

(g)  A partner may use or possess partnership property only on behalf of the partnership.

(h)  A partner is not entitled to remuneration for services performed for the partnership, except for reasonable compensation for services rendered in winding up the business of the partnership.

(i)  A person may become a partner only with the consent of all of the partners.

(j)  A difference arising as to a matter in the ordinary course of business of a partnership may be decided by a majority of the partners.  An act outside the ordinary course of business of a partnership and an amendment to the partnership agreement may be undertaken only with the consent of all of the partners.

(k)  This section does not affect the obligations of a partnership to other persons under section 425-112. [L 1999, c 284, pt of §1]



§425-121 - Distributions in kind.

§425-121  Distributions in kind.  A partner has no right to receive, and shall not be required to accept, a distribution in kind. [L 1999, c 284, pt of §1]



§425-122 - Partner's rights and duties with respect to information.

§425-122  Partner's rights and duties with respect to information.  (a)  A partnership shall keep its books and records, if any, at its chief executive office.

(b)  A partnership shall provide partners and their agents and attorneys access to its books and records.  It shall provide former partners and their agents and attorneys access to books and records pertaining to the period during which they were partners.  The right of access provides the opportunity to inspect and copy books and records during ordinary business hours.  A partnership may impose a reasonable charge, covering the costs of labor and material, for copies of documents furnished.

(c)  Each partner and the partnership shall furnish to a partner, and to the legal representative of a deceased partner or partner under legal disability:

(1)  Without demand, any information concerning the partnership's business and affairs reasonably required for the proper exercise of the partner's rights and duties under the partnership agreement or this part; and

(2)  On demand, any other information concerning the partnership's business and affairs, except to the extent the demand or the information demanded is unreasonable or otherwise improper under the circumstances. [L 1999, c 284, pt of §1]



§425-123 - General standards of partner's conduct.

§425-123  General standards of partner's conduct.  (a)  The only fiduciary duties a partner owes to the partnership and the other partners are the duty of loyalty and the duty of care set forth in subsections (b) and (c).

(b)  A partner's duty of loyalty to the partnership and the other partners is limited to the following:

(1)  To account to the partnership and hold as trustee for it any property, profit, or benefit derived by the partner in the conduct and winding up of the partnership business or derived from a use by the partner of partnership property, including the appropriation of a partnership opportunity;

(2)  To refrain from dealing with the partnership in the conduct or winding up of the partnership business as or on behalf of a party having an interest adverse to the partnership; and

(3)  To refrain from competing with the partnership in the conduct of the partnership business before the dissolution of the partnership.

(c)  A partner's duty of care to the partnership and the other partners in the conduct and winding up of the partnership business is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct, or a knowing violation of law.

(d)  A partner shall discharge the duties to the partnership and the other partners under this part or under the partnership agreement and exercise any rights consistently with the obligation of good faith and fair dealing.

(e)  A partner does not violate a duty or obligation under this part or under the partnership agreement merely because the partner's conduct furthers the partner's own interest.

(f)  A partner may lend money to and transact other business with the partnership, and as to each loan or transaction the rights and obligations of the partner are the same as those of a person who is not a partner, subject to other applicable law.

(g)  This section applies to a person winding up the partnership business as the personal or legal representative of the last surviving partner as if the person were a partner. [L 1999, c 284, pt of §1]



§425-124 - Actions by partnership and partners.

§425-124  Actions by partnership and partners.  (a)  A partnership may maintain an action against a partner for a breach of the partnership agreement, or for the violation of a duty to the partnership, causing harm to the partnership.

(b)  A partner may maintain an action against the partnership or another partner for legal or equitable relief, with or without an accounting as to partnership business, to:

(1)  Enforce the partner's rights under the partnership agreement;

(2)  Enforce the partner's rights under this part, including:

(A)  The partner's rights under section 425-120, 425-122, or 425-123;

(B)  The partner's right on dissociation to have the partner's interest in the partnership purchased pursuant to section 425-133 or enforce any other right under sections 425-130 to 425-132 or sections 425-133 to 425-137; or

(C)  The partner's right to compel a dissolution and winding up of the partnership business or enforce any other right under sections 425-138 to 425-144; or

(3)  Enforce the rights and otherwise protect the interests of the partner, including rights and interests arising independently of the partnership relationship.

(c)  The accrual of, and any time limitation on, a right of action for a remedy under this section is governed by other law.  A right to an accounting upon a dissolution and winding up does not revive a claim barred by law. [L 1999, c 284, pt of §1]



§425-125 - Continuation of partnership beyond definite term or particular undertaking.

§425-125  Continuation of partnership beyond definite term or particular undertaking.  (a)  If a partnership for a definite term or particular undertaking is continued, without an express agreement, after the expiration of the term or completion of the undertaking, the rights and duties of the partners remain the same as they were at the expiration or completion, so far as is consistent with a partnership at will.

(b)  If the partners, or those of them who habitually acted in the business during the term or undertaking, continue the business without any settlement or liquidation of the partnership, they are presumed to have agreed that the partnership will continue. [L 1999, c 284, pt of §1]



§425-126 - Partner not co-owner of partnership property.

Transferees and Creditors of Partner

§425-126  Partner not co-owner of partnership property.  A partner is not a co-owner of partnership property and has no interest in partnership property which can be transferred, either voluntarily or involuntarily. [L 1999, c 284, pt of §1]



§425-127 - Partner's transferable interest in partnership.

§425-127  Partner's transferable interest in partnership.  The only transferable interest of a partner in the partnership is the partner's share of the profits and losses of the partnership and the partner's right to receive distributions.  The interest is personal property. [L 1999, c 284, pt of §1]



§425-128 - Transfer of partner's transferable interest.

§425-128  Transfer of partner's transferable interest.  (a)  A transfer, in whole or in part, of a partner's transferable interest in the partnership:

(1)  Is permissible;

(2)  Does not by itself cause the partner's dissociation or a dissolution and winding up of the partnership business; and

(3)  Does not, as against the other partners or the partnership, entitle the transferee, during the continuance of the partnership, to participate in the management or conduct of the partnership business, to require access to information concerning partnership transactions, or to inspect or copy the partnership books or records.

(b)  A transferee of a partner's transferable interest in the partnership has a right:

(1)  To receive, in accordance with the transfer, distributions to which the transferor would otherwise be entitled;

(2)  To receive upon the dissolution and winding up of the partnership business, in accordance with the transfer, the net amount otherwise distributable to the transferor; and

(3)  To seek under section 425-138 a judicial determination that it is equitable to wind up the partnership business.

(c)  In a dissolution and winding up, a transferee is entitled to an account of partnership transactions only from the date of the latest account agreed to by all of the partners.

(d)  Upon transfer, the transferor retains the rights and duties of a partner other than the interest in distributions transferred.

(e)  A partnership need not give effect to a transferee's rights under this section until it has notice of the transfer.

(f)  A transfer of a partner's transferable interest in the partnership in violation of a restriction on transfer contained in the partnership agreement is ineffective as to a person having notice of the restriction at the time of transfer. [L 1999, c 284, pt of §1]



§425-129 - Partner's transferable interest subject to charging order.

§425-129  Partner's transferable interest subject to charging order.  (a)  On application by a judgment creditor of a partner or of a partner's transferee, a court having jurisdiction may charge the transferable interest of the judgment debtor to satisfy the judgment.  The court may appoint a receiver of the share of the distributions due or to become due to the judgment debtor in respect of the partnership and make all other orders, directions, accounts, and inquiries the judgment debtor might have made or which the circumstances of the case may require.

(b)  A charging order constitutes a lien on the judgment debtor's transferable interest in the partnership.  The court may order a foreclosure of the interest subject to the charging order at any time.  The purchaser at the foreclosure sale has the rights of a transferee.

(c)  At any time before foreclosure, an interest charged may be redeemed:

(1)  By the judgment debtor;

(2)  With property other than partnership property, by one or more of the other partners; or

(3)  With partnership property, by one or more of the other partners with the consent of all of the partners whose interests are not so charged.

(d)  This part does not deprive a partner of a right under exemption laws with respect to the partner's interest in the partnership.

(e)  This section provides the exclusive remedy by which a judgment creditor of a partner or partner's transferee may satisfy a judgment out of the judgment debtor's transferable interest in the partnership. [L 1999, c 284, pt of §1]



§425-130 - Events causing partner's dissociation.

Partner's Dissociation

§425-130  Events causing partner's dissociation.  A partner is dissociated from a partnership upon the occurrence of any of the following events:

(1)  The partnership's receipt of notice of the partner's express will to withdraw as a partner or on a later date specified by the partner;

(2)  An event agreed to in the partnership agreement as causing the partner's dissociation;

(3)  The partner's expulsion pursuant to the partnership agreement;

(4)  The partner's expulsion by the unanimous vote of the other partners if:

(A)  It is unlawful to carry on the partnership business with that partner;

(B)  There has been a transfer of all or substantially all of that partner's transferable interest in the partnership, other than a transfer for security purposes, or a court order charging the partner's interest, which has not been foreclosed;

(C)  Within ninety days after the partnership notifies a corporate partner that it will be expelled because it has filed articles of dissolution or the equivalent, its charter has been revoked, or its right to conduct business has been suspended by the jurisdiction of its incorporation, there is no revocation of the articles of dissolution or no reinstatement of its charter or its right to conduct business; or

(D)  A partnership that is a partner has been dissolved and its business is being wound up;

(5)  On application by the partnership or another partner, the partner's expulsion by judicial determination because:

(A)  The partner engaged in wrongful conduct that adversely and materially affected the partnership business;

(B)  The partner wilfully or persistently committed a material breach of the partnership agreement or of a duty owed to the partnership or the other partners under section 425-123; or

(C)  The partner engaged in conduct relating to the partnership business which makes it not reasonably practicable to carry on the business in partnership with the partner;

(6)  The partner's:

(A)  Becoming a debtor in bankruptcy;

(B)  Executing an assignment for the benefit of creditors;

(C)  Seeking, consenting to, or acquiescing in the appointment of a trustee, receiver, or liquidator of that partner or of all or substantially all of that partner's property; or

(D)  Failing, within ninety days after the appointment, to have vacated or stayed the appointment of a trustee, receiver, or liquidator of the partner or of all or substantially all of the partner's property obtained without the partner's consent or acquiescence, or failing within ninety days after the expiration of a stay to have the appointment vacated;

(7)  In the case of a partner who is an individual:

(A)  The partner's death;

(B)  The appointment of a guardian or general conservator for the partner; or

(C)  A judicial determination that the partner has otherwise become incapable of performing the partner's duties under the partnership agreement;

(8)  In the case of a partner that is a trust or is acting as a partner by virtue of being a trustee of a trust, distribution of the trust's entire transferable interest in the partnership, but not merely by reason of the substitution of a successor trustee;

(9)  In the case of a partner that is an estate or is acting as a partner by virtue of being a personal representative of an estate, distribution of the estate's entire transferable interest in the partnership, but not merely by reason of the substitution of a successor personal representative; or

(10)  Termination of a partner who is not an individual, partnership, corporation, trust, or estate. [L 1999, c 284, pt of §1]



§425-131 - Partner's power to dissociate; wrongful dissociation.

§425-131  Partner's power to dissociate; wrongful dissociation.  (a)  A partner has the power to dissociate at any time, rightfully or wrongfully, by express will pursuant to section 425-130(1).

(b)  A partner's dissociation is wrongful only if:

(1)  It is in breach of an express provision of the partnership agreement; or

(2)  In the case of a partnership for a definite term or particular undertaking, before the expiration of the term or the completion of the undertaking:

(A)  The partner withdraws by express will, unless the withdrawal follows within ninety days after another partner's dissociation by death or otherwise under section 425-130(6) to (10) or wrongful dissociation under this subsection;

(B)  The partner is expelled by judicial determination under section 425-130(5);

(C)  The partner is dissociated by becoming a debtor in bankruptcy; or

(D)  In the case of a partner who is not an individual, trust other than a business trust, or estate, the partner is expelled or otherwise dissociated because it wilfully dissolved or terminated.

(c)  A partner who wrongfully dissociates is liable to the partnership and to the other partners for damages caused by the dissociation.  The liability is in addition to any other obligation of the partner to the partnership or to the other partners. [L 1999, c 284, pt of §1]



§425-132 - Effect of partner's dissociation.

§425-132  Effect of partner's dissociation.  (a)  If a partner's dissociation results in a dissolution and winding up of the partnership business, sections 425-138 to 425-144 apply; otherwise, sections 425-133 to 425-137 apply.

(b)  Upon a partner's dissociation:

(1)  The partner's right to participate in the management and conduct of the partnership business terminates, except as otherwise provided in section 425-140;

(2)  The partner's duty of loyalty under section 425-123(b)(3) terminates; and

(3)  The partner's duty of loyalty under section 425-123(b)(1) and (2) and duty of care under section 425-123(c) continue only with regard to matters arising and events occurring before the partner's dissociation, unless the partner participates in winding up the partnership's business pursuant to section 425-140. [L 1999, c 284, pt of §1]



§425-133 - Purchase of dissociated partner's interest.

Partner's Dissociation When

Business Not Wound Up

§425-133  Purchase of dissociated partner's interest.  (a)  If a partner is dissociated from a partnership without resulting in a dissolution and winding up of the partnership business under section 425-138, the partnership shall cause the dissociated partner's interest in the partnership to be purchased for a buyout price determined pursuant to subsection (b).

(b)  The buyout price of a dissociated partner's interest is the amount that would have been distributable to the dissociating partner under section 425-144(b) if, on the date of dissociation, the assets of the partnership were sold at a price equal to the greater of the liquidation value or the value based on a sale of the entire business as a going concern without the dissociated partner and the partnership were wound up as of that date.  Interest shall be paid from the date of dissociation to the date of payment.

(c)  Damages for wrongful dissociation under section 425-131(b), and all other amounts owing, whether or not presently due, from the dissociated partner to the partnership, shall be offset against the buyout price.  Interest shall be paid from the date the amount owed becomes due to the date of payment.

(d)  A partnership shall indemnify a dissociated partner whose interest is being purchased against all partnership liabilities, whether incurred before or after the dissociation, except liabilities incurred by an act of the dissociated partner under section 425-134.

(e)  If no agreement for the purchase of a dissociated partner's interest is reached within one hundred twenty days after a written demand for payment, the partnership shall pay, or cause to be paid, in cash to the dissociated partner the amount the partnership estimates to be the buyout price and accrued interest, reduced by any offsets and accrued interest under subsection (c).

(f)  If a deferred payment is authorized under subsection (h), the partnership may tender a written offer to pay the amount it estimates to be the buyout price and accrued interest, reduced by any offsets under subsection (c), stating the time of payment, the amount and type of security for payment, and the other terms and conditions of the obligation.

(g)  The payment or tender required by subsection (e) or (f) shall be accompanied by the following:

(1)  A statement of partnership assets and liabilities as of the date of dissociation;

(2)  The latest available partnership balance sheet and income statement, if any;

(3)  An explanation of how the estimated amount of the payment was calculated; and

(4)  Written notice that the payment is in full satisfaction of the obligation to purchase unless, within one hundred twenty days after the written notice, the dissociated partner commences an action to determine the buyout price, any offsets under subsection (c), or other terms of the obligation to purchase.

(h)  A partner who wrongfully dissociates before the expiration of a definite term or the completion of a particular undertaking is not entitled to payment of any portion of the buyout price until the expiration of the term or completion of the undertaking, unless the partner establishes to the satisfaction of the court that earlier payment will not cause undue hardship to the business of the partnership.  A deferred payment must be adequately secured and bear interest.

(i)  A dissociated partner may maintain an action against the partnership, pursuant to section 425-124(b)(2), to determine the buyout price of that partner's interest, any offsets under subsection (c), or other terms of the obligation to purchase.  The action must be commenced within one hundred twenty days after the partnership has tendered payment or an offer to pay or within one year after written demand for payment if no payment or offer to pay is tendered.  The court shall determine the buyout price of the dissociated partner's interest, any offset due under subsection (c), and accrued interest, and enter judgment for any additional payment or refund.  If deferred payment is authorized under subsection (h), the court shall also determine the security for payment and other terms of the obligation to purchase.  The court may assess reasonable attorney's fees and the fees and expenses of appraisers or other experts for a party to the action, in amounts the court finds equitable, against a party that the court finds acted arbitrarily, vexatiously, or not in good faith.  The finding may be based on the partnership's failure to tender payment or an offer to pay or to comply with subsection (g). [L 1999, c 284, pt of §1]



§425-134 - Dissociated partner's power to bind and liability to partnership.

§425-134  Dissociated partner's power to bind and liability to partnership.  (a)  For two years after a partner dissociates without resulting in a dissolution and winding up of the partnership business, the partnership is bound by an act of the dissociated partner which would have bound the partnership under section 425-112 before dissociation only if at the time of entering into the transaction the other party:

(1)  Reasonably believed that the dissociated partner was then a partner;

(2)  Did not have notice of the partner's dissociation; and

(3)  Is not deemed to have had knowledge under section 425-114(b) or notice under section 425-136(c).

(b)  A dissociated partner is liable to the partnership for any damage caused to the partnership arising from an obligation incurred by the dissociated partner after dissociation for which the partnership is liable under subsection (a). [L 1999, c 284, pt of §1]



§425-135 - Dissociated partner's liability to other persons.

§425-135  Dissociated partner's liability to other persons.  (a)  A partner's dissociation does not of itself discharge the partner's liability for a partnership obligation incurred before dissociation.  A dissociated partner is not liable for a partnership obligation incurred after dissociation, except as otherwise provided in subsection (b).

(b)  A partner who dissociates without resulting in a dissolution and winding up of the partnership business is liable as a partner to the other party in a transaction entered into by the partnership within two years after the partner's dissociation, only if the partner is liable for the obligation under section 425-117 and at the time of entering into the transaction the other party:

(1)  Reasonably believed that the dissociated partner was then a partner;

(2)  Did not have notice of the partner's dissociation; and

(3)  Is not deemed to have had knowledge under section 425-114(b) or notice under section 425-136(c).

(c)  By agreement with the partnership creditor and the partners continuing the business, a dissociated partner may be released from liability for a partnership obligation.

(d)  A dissociated partner is released from liability for a partnership obligation if a partnership creditor, with notice of the partner's dissociation but without the partner's consent, agrees to a material alteration in the nature or time of payment of a partnership obligation. [L 1999, c 284, pt of §1]



§425-136 - Statement of dissociation.

§425-136  Statement of dissociation.  (a)  A dissociated partner or the partnership may file a statement of dissociation stating the name of the partnership and that the partner is dissociated from the partnership.

(b)  A statement of dissociation is a limitation on the authority of a dissociated partner for the purposes of section 425-114(a) and (b).

(c)  For the purposes of sections 425-134(a)(3) and 425-135(b)(3), a person not a partner is deemed to have notice of the dissociation ninety days after the statement of dissociation is filed. [L 1999, c 284, pt of §1]



§425-137 - Continued use of partnership name.

§425-137  Continued use of partnership name.  Continued use of a partnership name, or a dissociated partner's name as part thereof, by partners continuing the business does not of itself make the dissociated partner liable for an obligation of the partners or the partnership continuing the business. [L 1999, c 284, pt of §1]



§425-138 - Events causing dissolution and winding up of partnership business.

Winding Up Partnership Business

§425-138  Events causing dissolution and winding up of partnership business.  A partnership is dissolved, and its business shall be wound up, only upon the occurrence of any of the following events:

(1)  In a partnership at will, the partnership's having notice from a partner, other than a partner who is dissociated under section 425-130(2) to (10), of that partner's express will to withdraw as a partner, or on a later date specified by the partner;

(2)  In a partnership for a definite term or particular undertaking:

(A)  Within ninety days after a partner's dissociation by death or otherwise under section 425-130(6) to (10) or wrongful dissociation under section 425-131(b), the express will of at least half of the remaining partners to wind up the partnership business, for which purpose a partner's rightful dissociation pursuant to section 425-131(b)(2) constitutes the expression of that partner's will to wind up the partnership business;

(B)  The express will of all of the partners to wind up the partnership business; or

(C)  The expiration of the term or the completion of the undertaking;

(3)  An event agreed to in the partnership agreement resulting in the winding up of the partnership business;

(4)  An event that makes it unlawful for all or substantially all of the business of the partnership to be continued, but a cure of illegality within ninety days after notice to the partnership of the event is effective retroactively to the date of the event for purposes of this section;

(5)  On application by a partner, a judicial determination that:

(A)  The economic purpose of the partnership is likely to be unreasonably frustrated;

(B)  Another partner has engaged in conduct relating to the partnership business which makes it not reasonably practicable to carry on the business in partnership with that partner; or

(C)  It is not otherwise reasonably practicable to carry on the partnership business in conformity with the partnership agreement; or

(6)  On application by a transferee of a partner's transferable interest, a judicial determination that it is equitable to wind up the partnership business:

(A)  After the expiration of the term or completion of the undertaking, if the partnership was for a definite term or particular undertaking at the time of the transfer or entry of the charging order that gave rise to the transfer; or

(B)  At any time, if the partnership was a partnership at will at the time of the transfer or entry of the charging order that gave rise to the transfer. [L 1999, c 284, pt of §1]



§425-139 - Partnership continues after dissolution.

§425-139  Partnership continues after dissolution.  (a)  Subject to subsection (b), a partnership continues after dissolution only for the purpose of winding up its business.  The partnership is terminated when the winding up of its business is completed.

(b)  At any time after the dissolution of a partnership and before the winding up of its business is completed, all of the partners, including any dissociating partner other than a wrongfully dissociating partner, may waive the right to have the partnership's business wound up and the partnership terminated. In that event:

(1)  The partnership resumes carrying on its business as if dissolution had never occurred, and any liability incurred by the partnership or a partner after the dissolution and before the waiver is determined as if dissolution had never occurred; and

(2)  The rights of a third party accruing under section 425-141(1) or arising out of conduct in reliance on the dissolution before the third party knew or received a notification of the waiver may not be adversely affected. [L 1999, c 284, pt of §1]



§425-140 - Right to wind up partnership business.

§425-140  Right to wind up partnership business.  (a)  After dissolution, a partner who has not wrongfully dissociated may participate in winding up the partnership's business, but on application of any partner, partner's legal representative, or transferee, a court of competent jurisdiction for good cause shown, may order judicial supervision of the winding up.

(b)  The legal representative of the last surviving partner may wind up a partnership's business.

(c)  A person winding up a partnership's business may preserve the partnership business or property as a going concern for a reasonable time, prosecute and defend actions and proceedings, whether civil, criminal, or administrative, settle and close the partnership's business, dispose of and transfer the partnership's property, discharge the partnership's liabilities, distribute the assets of the partnership pursuant to section 425-144, settle disputes by mediation or arbitration, and perform other necessary acts. [L 1999, c 284, pt of §1]



§425-141 - Partner's power to bind partnership after dissolution.

§425-141  Partner's power to bind partnership after dissolution.  Subject to section 425-142, a partnership is bound by a partner's act after dissolution that:

(1)  Is appropriate for winding up the partnership business; or

(2)  Would have bound the partnership under section 425-112 before dissolution, if the other party to the transaction did not have notice of the dissolution. [L 1999, c 284, pt of §1]



§425-142 - Statement of dissolution.

§425-142  Statement of dissolution.  (a)  After dissolution, a partner who has not wrongfully dissociated may file a statement of dissolution stating the name of the partnership and that the partnership has dissolved and is winding up its business.

(b)  A statement of dissolution cancels a filed registration for the purposes of section 425-114(a) and is a limitation on authority for the purposes of section 425-114(b).

(c)  For the purposes of sections 425-112 and 425-141, a person not a partner is deemed to have notice of the dissolution and the limitation on the partners' authority as a result of the statement of dissolution ninety days after it is filed.

(d)  After filing and, if appropriate, recording a statement of dissolution, a dissolved partnership may file and, if appropriate, record a registration statement which will operate with respect to a person not a partner as provided in section 425-114(a) and (b) in any transaction, whether or not the transaction is appropriate for winding up the partnership business. [L 1999, c 284, pt of §1]



§425-143 - Partner's liability to other partners after dissolution.

§425-143  Partner's liability to other partners after dissolution.  (a)  Except as otherwise provided in subsection (b) and section 425-117, after dissolution a partner is liable to the other partners for the partner's share of any partnership liability incurred under section 425-141.

(b)  A partner who, with knowledge of the dissolution, incurs a partnership liability under section 425-141(2) by an act that is not appropriate for winding up the partnership business is liable to the partnership for any damage caused to the partnership arising from the liability. [L 1999, c 284, pt of §1]



§425-144 - Settlement of accounts and contributions among partners.

§425-144  Settlement of accounts and contributions among partners.  (a)  In winding up a partnership's business, the assets of the partnership, including the contributions of the partners required by this section, shall be applied to discharge its obligations to creditors, including, to the extent permitted by law, partners who are creditors.  Any surplus shall be applied to pay in cash the net amount distributable to partners in accordance with their right to distributions under subsection (b).

(b)  Each partner is entitled to a settlement of all partnership accounts upon winding up the partnership business.  In settling accounts among the partners, profits and losses that result from the liquidation of the partnership assets must be credited and charged to the partners' accounts.  The partnership shall make a distribution to a partner in an amount equal to any excess of the credits over the charges in the partner's account.  A partner shall contribute to the partnership an amount equal to any excess of the charges over the credits in the partner's account but excluding from the calculation charges attributable to an obligation for which the partner is not personally liable under section 425-117.

(c)  If a partner fails to contribute the full amount required under subsection (b), all of the other partners shall contribute, in the proportions in which those partners share partnership losses, the additional amount necessary to satisfy the partnership obligations for which they are personally liable under section 425-117.  A partner or partner's legal representative may recover from the other partners any contributions the partner makes to the extent the amount contributed exceeds that partner's share of the partnership obligations for which the partner is personally liable under section 425-117.

(d)  After the settlement of accounts, each partner shall contribute, in the proportion in which the partner shares partnership losses, the amount necessary to satisfy partnership obligations that were not known at the time of the settlement and for which the partner is personally liable under section 425-117.

(e)  The estate of a deceased partner is liable for the partner's obligation to contribute to the partnership.

(f)  An assignee for the benefit of creditors of a partnership or a partner, or a person appointed by a court to represent creditors of a partnership or a partner, may enforce a partner's obligation to contribute to the partnership. [L 1999, c 284, pt of §1]



§425-145 - REPEALED.

Miscellaneous Provisions--Repealed

§425-145  REPEALED.  L 2000, c 218, §7.



§425-151 - Name.

Limited Liability Partnerships

§425-151  Name.  The name of a limited liability partnership shall contain "Registered Limited Liability Partnership" or "Limited Liability Partnership", or the abbreviation "R.L.L.P.", "L.L.P.", "RLLP", or "LLP". [L 2000, c 218, pr of §1; am L 2001, c 241, §1]



§425-152 - Limited liability partnerships; formation.

[§425-152]  Limited liability partnerships; formation.  (a)  A partnership may become a limited liability partnership if the partnership:

(1)  Obtains the partnership's approval of the terms and conditions upon which the partnership shall become a limited liability partnership;

(2)  Files a registration statement with the director pursuant to part I, either prior to, or simultaneously with the filing of a statement of qualification as provided by this subpart; and

(3)  Is in good standing pursuant to part I.

(b)  The terms and conditions upon which a partnership becomes a limited liability partnership shall be approved by the vote necessary to amend the partnership agreement; provided that where a partnership agreement specifies the vote necessary to amend provisions of the partnership agreement controlling obligations to contribute to the partnership, approval shall be by the vote necessary to amend those provisions.

(c)  The filing of a statement of qualification pursuant to this subpart establishes that a partnership has satisfied all conditions precedent to qualification of the partnership as a limited liability partnership. [L 2000, c 218, pt of §1]



§425-153 - Statement of qualification.

§425-153  Statement of qualification.  [Section effective until June 30, 2010.  For section effective July 1, 2010, see below.]  A statement of qualification shall contain:

(1)  The name of the partnership;

(2)  A statement that the partnership elects to be a limited liability partnership; and

(3)  The mailing address of the partnership's initial principal office, the street address of the partnership's initial registered office in the State, and the name of its initial registered agent at its initial registered office in the State. [L 2000, c 218, pt of §1; am L 2001, c 129, §73; am L 2002, c 130, §86; am L 2004, c 121, §30]

§425-153  Statement of qualification.  [Section effective July 1, 2010.  For section effective until June 30, 2010, see above.]  A statement of qualification shall contain:

(1)  The name of the partnership;

(2)  A statement that the partnership elects to be a limited liability partnership; and

(3)  The mailing address of the partnership's initial principal office and the information required by section 425R-4(a). [L 2000, c 218, pt of §1; am L 2001, c 129, §73; am L 2002, c 130, §86; am L 2004, c 121, §30; am L 2009, c 55, §35]



§425-154 - Amending and restating, amending, and restating the statement of qualification; voluntary cancellation.

§425-154  Amending and restating, amending, and restating the statement of qualification; voluntary cancellation.  (a)  A statement of qualification may be amended and restated at any time for any proper purpose determined by the partners.  The amended and restated statement of qualification shall set forth:

(1)  All of the operative provisions of the statement of qualification as previously amended; and

(2)  A statement that the amended and restated statement of qualification supersedes the original statement of qualification and all amendments thereto.

The amended and restated statement of qualification shall be delivered to the director for filing.  The director may certify the amended and restated statement of qualification as the statement of qualification currently in effect, without including the information required to be filed by paragraph (2).

(b)  A statement of qualification shall be amended by delivering a statement of amendment of limited liability partnership to the director for filing.  The statement of amendment shall set forth:

(1)  The name of the limited liability partnership;

(2)  The date on which the limited liability partnership's statement of qualification was filed; and

(3)  The amendment to the statement of qualification.

(c)  A restated statement of qualification may be executed and filed in the same manner as a statement of amendment.  The restated statement of qualification shall set forth all of the operative provisions of the statement of qualification as previously amended, together with a statement that the restated statement of qualification correctly sets forth without change the corresponding provisions of the statement of qualification as previously amended, and that the restated statement of qualification supersedes the original statement of qualification and all amendments thereto.  The director may certify the restated statement of qualification currently in effect, without including the information required to be set forth in the restatement by this subsection.

(d)  An amended, restated, or amended and restated statement of qualification shall be effective when filed.

(e)  A limited liability partnership validly created under this chapter may voluntarily cancel its limited liability status with an amendment to a statement of qualification. [L 2000, c 218, pt of §1; am L 2001, c 241, §2; am L 2002, c 130, §87; am L 2003, c 124, §52]



§425-155 - Status as limited liability partnership; cancellation.

§425-155  Status as limited liability partnership; cancellation.  (a)  The status of a partnership as a limited liability partnership shall be effective upon the filing of the statement of qualification.

(b)  Status as a limited liability partnership shall continue, regardless of changes in the partnership, until canceled pursuant to section 425-14, revoked pursuant to section 425-164, or voluntarily canceled pursuant to section 425-154.  Cancellation of a statement of qualification shall be effective upon filing.

(c)  The status of a partnership as a limited liability partnership and the liability of its partners shall not be affected by errors in or amendments made to the information required to be contained in the statement of qualification under section 425-153. [L 2000, c 218, pt of §1; am L 2001, c 241, §3]



§425-156 - Foreign limited liability partnerships.

§425-156  Foreign limited liability partnerships.  (a)  Before transacting business in this State, a foreign limited liability partnership shall register pursuant to part I of this chapter, file a statement of foreign qualification with the director, and submit a certificate of good standing or other similar record duly authenticated by the secretary of state or other official having custody of limited liability partnership records in the state or country under whose law it was formed; provided that the certificate shall be dated not earlier than sixty days prior to the filing of the application.  If the certificate is in a foreign language, a translation attested to under oath by the translator shall accompany the certificate. (b)  A foreign limited liability partnership shall not be denied a statement of foreign qualification by reason of any difference between the law under which the partnership was formed and the law of this State. [L 2000, c 218, pt of §1; am L 2001, c 241, §4; am L 2002, c 130, §88; am L 2003, c 124, §53]



§425-157 - Law governing foreign limited liability partnership.

[§425-157]  Law governing foreign limited liability partnership.  (a)  The law under which a foreign limited liability partnership is formed shall govern relations among the partners, between the partners and the partnership, and the liability of partners for obligations of the partnership.

(b)  A statement of foreign qualification shall not be construed to authorize a foreign limited liability partnership to engage in any business or exercise any power prohibited to a limited liability partnership in this State. [L 2000, c 218, pt of §1]



§425-158 - Statement of foreign qualification.

§425-158  Statement of foreign qualification.  [Section effective until June 30, 2010.  For section effective July 1, 2010, see below.]  A statement of foreign qualification shall contain:

(1)  The name of the foreign limited liability partnership, which name complies with the law of the state or other jurisdiction under which the foreign limited liability partnership is formed;

(2)  A statement that the partnership elects to be a foreign limited liability partnership; and

(3)  The mailing address of the partnership's principal office, the street address of the partnership's registered office in this State, and the name of its registered agent at its registered office in this State. [L 2000, c 218, pt of §1; am L 2001, c 241, §5; am L 2002, c 130, §89; am L 2004, c 121, §31; am L 2006, c 184, §19 and c 235, §13]

§425-158  Statement of foreign qualification.  [Section effective July 1, 2010.  For section effective until June 30, 2010, see above.]  A statement of foreign qualification shall contain:

(1)  The name of the foreign limited liability partnership, which name complies with the law of the state or other jurisdiction under which the foreign limited liability partnership is formed;

(2)  A statement that the partnership elects to be a foreign limited liability partnership; and

(3)  The mailing address of the partnership's principal office and the information required by section 425R-4(a). [L 2000, c 218, pt of §1; am L 2001, c 241, §5; am L 2002, c 130, §89; am L 2004, c 121, §31; am L 2006, c 184, §19 and c 235, §13; am L 2009, c 55, §36]



§425-159 - Amending, restating, and amending and restating the statement of foreign qualification; voluntary cancellation.

§425-159  Amending, restating, and amending and restating the statement of foreign qualification; voluntary cancellation.  (a)  A foreign limited liability partnership shall amend, restate, and amend and restate the statement of qualification in the same manner prescribed for domestic limited liability partnerships in section 425-154.

(b)  A foreign limited liability partnership validly elected under this chapter may voluntarily cancel its limited liability status in an amendment to a statement of qualification. [L 2000, c 218, pt of §1; am L 2001, c 241, §6; am L 2003, c 124, §54]



§425-160 - Status as qualified foreign limited liability partnership; cancellation.

[§425-160]  Status as qualified foreign limited liability partnership; cancellation.  (a)  The status of a partnership as a qualified foreign limited liability partnership shall be effective upon the filing of the statement of foreign qualification.

(b)  Status as a qualified foreign limited liability partnership shall continue, regardless of changes in the partnership, until canceled pursuant to section 425-14 or revoked pursuant to section 425-164.  Cancellation of a statement of foreign qualification is effective when it is filed.

(c)  The status of a partnership as a foreign limited liability partnership and the liability of its partners shall not be affected by errors in or amendments made to the information required to be contained in the statement of foreign qualification under section 425-158. [L 2000, c 218, pt of §1]



§425-161 - Foreign limited liability partnerships; effect of failure to qualify.

[§425-161]  Foreign limited liability partnerships; effect of failure to qualify.  (a)  A foreign limited liability partnership engaged in the transaction of business in this State shall not maintain an action or proceeding in this State unless it has in effect a statement of foreign qualification.

(b)  The failure of a foreign limited liability partnership to have in effect a statement of foreign qualification shall not impair the validity of a contract or act of the foreign limited liability partnership or preclude it from defending an action or proceeding in this State.

(c)  A limitation on personal liability of a partner is not waived solely by the transaction of business in this State without a statement of foreign qualification.

(d)  If a foreign limited liability partnership transacts business in this State without a statement of foreign qualification, the director shall be its agent for service of process with respect to a right of action arising out of a business transaction in this State. [L 2000, c 218, pt of §1]



§425-162 - Foreign limited liability partnerships; activities not constituting the transaction of business.

§425-162  Foreign limited liability partnerships; activities not constituting the transaction of business.  (a)  Activities of a foreign limited liability partnership that do not constitute the transaction of business include:

(1)  Maintaining, defending, or settling an action or proceeding;

(2)  Holding meetings of its partners or carrying on any other activity concerning its affairs;

(3)  Maintaining bank accounts;

(4)  Maintaining offices or agencies for the transfer, exchange, and registration of the partnership's own securities, or maintaining trustees or depositories with respect to those securities;

(5)  Selling through independent contractors;

(6)  Soliciting or obtaining orders, whether by mail or through employees, agents, or otherwise, if the orders require acceptance outside this State before they become contracts;

(7)  Creating or acquiring indebtedness, with or without a mortgage, or other security interest in property;

(8)  Collecting debts or foreclosing mortgages or other security interests in property securing the debts, and holding, protecting, and maintaining property so acquired;

(9)  Conducting an isolated transaction that is completed within thirty days and is not one in the course of similar transactions; and

(10)  Transacting business in interstate commerce.

(b)  The ownership in this State of income-producing real property or income-producing tangible personal property, other than property excluded under subsection (a), constitutes the transaction of business in this State.

(c)  This section shall not apply to a determination of contracts or activities that may subject a foreign limited liability partnership to service of process, taxation, or regulation under any other law of this State. [L 2000, c 218, pt of §1; am L 2002, c 130, §90]



§425-163 - Annual report.

§425-163  Annual report.  (a)  [Subsection effective until June 30, 2010.  For subsection effective July 1, 2010, see below.]  Every limited liability partnership and foreign limited liability partnership authorized to transact business in this State shall file an annual report in the office of the director that contains:

(1)  The name of the limited liability partnership or foreign limited liability partnership;

(2)  The mailing address of the partnership's principal office, the street address of the partnership's registered office in this State, and the name of its registered agent at its registered office in this State; provided that if the partnership is formed under the laws of any other jurisdiction, the name of the other jurisdiction shall also be specified;

(3)  The name and address of each partner; and

(4)  The fact that none of the partners is either a minor or an incompetent person.

(a)  [Subsection effective July 1, 2010.  For subsection effective until June 30, 2010, see above.]  Every limited liability partnership and foreign limited liability partnership authorized to transact business in this State shall file an annual report in the office of the director that contains:

(1)  The name of the limited liability partnership or foreign limited liability partnership;

(2)  The mailing address of the partnership's principal office and the information required by section 425R-4(a); provided that if the partnership is formed under the laws of any other jurisdiction, the name of the other jurisdiction shall also be specified;

(3)  The name and address of each partner; and

(4)  The fact that none of the partners is either a minor or an incompetent person.

(b)  The annual report shall be filed within the time periods prescribed in subsections (c) and (d).

(c)  Notwithstanding any of the provisions of this chapter to the contrary, annual reports reflecting the period from January 1, 2002, through December 31, 2002, that would otherwise be required, may be voluntarily filed with the department director if the annual report complies with the requirements of this section.

(d)  Effective January 1, 2003, for a domestic or foreign limited liability partnership whose date of registration in this State falls between:

(1)  January 1 and March 31, the annual report shall be filed on or before March 31 of each year and shall reflect the state of the partnership's affairs as of January 1 of the year of filing;

(2)  April 1 and June 30, the annual report shall be filed on or before June 30 of each year and shall reflect the state of the partnership's affairs as of April 1 of the year of filing;

(3)  July 1 and September 30, the annual report shall be filed on or before September 30 of each year and shall reflect the state of the partnership's affairs as of July 1 of the year of filing; and

(4)  October 1 and December 31, the annual report shall be filed on or before December 31 of each year and shall reflect the state of the partnership's affairs as of October 1 of the year of filing;

provided that if a domestic or foreign limited liability partnership is registered in the same year in which the annual report is due, the domestic or foreign limited liability partnership shall not be required to file an annual report for that year.  Thereafter, the domestic or foreign limited liability partnership shall comply with the requirements of this section.

(e)  Each annual report shall be certified as correct by any partner. [L 2000, c 218, pt of §1; am L 2002, c 130, §91; am L 2003, c 124, §55; am L 2006, c 235, §14; am L 2009, c 55, §37]



§425-164 - Revocation of statement of qualification.

§425-164  Revocation of statement of qualification.  (a)  [Subsection effective until June 30, 2010.  For subsection effective July 1, 2010, see below.]  The director may revoke the statement of qualification of a limited liability partnership or statement of foreign qualification of a foreign limited liability partnership if:

(1)  The partnership fails to:

(A)  Pay any fees prescribed by law;

(B)  File its annual report for a period of two years;

(C)  Appoint and maintain an agent for service of process as required; or

(D)  File a statement of a change in the name or business address of the agent as required; or

(2)  A misrepresentation has been made of any material matter in any application, report, affidavit, or other record or document submitted by the partnership.

The director shall provide the partnership at least sixty days' written notice of intent to revoke the statement.  The notice shall be mailed to the partnership at its last known address appearing in the records of the director.  The notice shall specify the annual report that has not been filed or the fee that has not been paid, and the effective date of the revocation.  The revocation shall not be effective if the specified annual report is filed and the specified fee is paid before the effective date of the revocation.

(a)  [Subsection effective July 1, 2010.  For subsection effective until June 30, 2010, see above.]  The director may revoke the statement of qualification of a limited liability partnership or statement of foreign qualification of a foreign limited liability partnership if:

(1)  The partnership fails to:

(A)  Pay any fees prescribed by law;

(B)  File its annual report for a period of two years;

(C)  Appoint and maintain an agent for service of process as required; or

(D)  File a statement of a change in the name or business address of the agent as required by chapter 425R; or

(2)  A misrepresentation has been made of any material matter in any application, report, affidavit, or other record or document submitted by the partnership.

The director shall provide the partnership at least sixty days' written notice of intent to revoke the statement.  The notice shall be mailed to the partnership at its last known address appearing in the records of the director.  The notice shall specify the annual report that has not been filed or the fee that has not been paid, and the effective date of the revocation.  The revocation shall not be effective if the specified annual report is filed and the specified fee is paid before the effective date of the revocation.

(b)  Revocation under subsection (a) shall only affect a partnership's status as a limited liability partnership or foreign limited liability partnership, and shall not be deemed an event of dissolution of the partnership.

(c)  A partnership whose statement of qualification has been administratively revoked may apply to the director for reinstatement within two years after the effective date of the revocation.  The application shall:

(1)  Recite the name of the partnership and the effective date of the revocation;

(2)  Contain all reports due and unfiled;

(3)  Contain the payment of all delinquent fees and penalties; and

(4)  Contain a certificate from the department of taxation indicating that all taxes owed by the partnership have been paid, a payment arrangement has been entered into, or the unpaid tax liabilities are being contested in an administrative or judicial appeal with the department of taxation.

(d)  A reinstatement under subsection (c) shall relate back to and take effect as of the effective date of the revocation, and the partnership's status as a limited liability partnership shall continue upon reinstatement as if the revocation had never occurred. [L 2000, c 218, pt of §1; am L 2002, c 130, §92; am L 2003, c 124, §56; am L 2006, c 235, §15; am L 2009, c 23, §10 and c 55, §38]



§425-165 , 166 - REPEALED.

§§425-165, 166  REPEALED.  L 2002, c 130, §§115, 116.



§425-167 - Correction of filed documents.

§425-167  Correction of filed documents.  (a)  A domestic limited liability partnership or foreign limited liability partnership may correct a document filed with the director if the document:

(1)  Contains an incorrect statement; or

(2)  Was defectively executed, attested, sealed, verified, or acknowledged.

(b)  A document is corrected by preparing and delivering to the director for filing, a statement of correction that:

(1)  Identifies the document, including its filing date, or attaches a copy of it to the statement;

(2)  Identifies the incorrect statement, if any;

(3)  Explains why the incorrect statement, if any, is incorrect, or describes the manner in which execution of the document was defective; and

(4)  Corrects the incorrect statement or defective execution.

(c)  A certificate of correction is effective retroactive to the effective date of the document corrected except as to persons relying on the uncorrected document and adversely affected by the correction, as to which persons, a certificate of correction is effective from the time of filing. [L 2000, c 218, pt of §1; am L 2002, c 130, §93]



§425-168 - Fee for recording.

§425-168  Fee for recording.  (a)  [Subsection effective until June 30, 2010.  For subsection effective July 1, 2010, see below.]  The director shall collect the following fees for the following limited liability partnership documents:

(1)  Annual report, $25;

(2)  Statement of qualification, $50;

(3)  Statement of foreign qualification, $100;

(4)  Statement of correction, amendment, restatement, or amendment and restatement, $25;

(5)  Certificate of good standing, $5;

(6)  Articles of conversion or merger, $100;

(7)  For any other certificate, statement, or document, $25;

(8)  Certification of domestic or foreign partnership, $10; and

(9)  For each agent's statement of change of registered office, $10 for each affected domestic or foreign limited liability partnership; provided that if an agent files more than two hundred statements of change of registered office at the same time, the fee shall be reduced to $1 for each affected domestic or foreign limited liability partnership.

(a)  [Subsection effective July 1, 2010.  For subsection effective until June 30, 2010, see above.]  The director shall collect the following fees for the following limited liability partnership documents:

(1)  Annual report, $25;

(2)  Statement of qualification, $50;

(3)  Statement of foreign qualification, $100;

(4)  Statement of correction, amendment, restatement, or amendment and restatement, $25;

(5)  Certificate of good standing, $5;

(6)  Articles of conversion or merger, $100;

(7)  For any other certificate, statement, or document, $25;

(8)  Certification of domestic or foreign partnership, $10; and

(9)  For filings relating to registered agents, the fees established by section 425R-2.

(b)  The following special handling fees shall be assessed by the director for expeditious handling and review of the following documents:

(1)  Statement of qualification, $25;

(2)  Statement of correction, amendment, restatement, or amendment and restatement, $25;

(3)  Annual report, $25;

(4)  Certification of domestic or foreign limited liability partnership, $10;

(5)  Certificate of good standing for domestic or foreign limited liability partnership, $10;

(6)  Articles of conversion or merger for domestic or foreign limited liability partnership, $75;

(7)  Statement of foreign qualification, $25;

(8)  Statement of correction, amendment, restatement, or amendment and restatement of foreign limited liability partnership, $25;

(9)  Annual report, $25; and

(10)  For any other certificate or document authorized by this subpart, $25.

(c)  The director shall charge and collect:

(1)  For furnishing a certified copy of any document, instrument, or paper relating to a limited liability partnership, $10 for the certificate and affixing the seal thereto; and

(2)  At the time of any service of process on the director as agent for service of process of a limited liability partnership, $10, which amount may be recovered as taxable costs by the party to the suit or action causing the service to be made if the party prevails in the suit or action.

(d)  All fees collected under this section shall be managed in accordance with section 26-9(l). [L 2000, c 218, pt of §1; am L 2001, c 129, §74; am L 2002, c 130, §94; am L 2004, c 116, §7 and c 117, §4; am L 2009, c 55, §39]



§425-169 - Revocation if instrument dishonored.

[§425-169]  Revocation if instrument dishonored.  The director may revoke the filing of a document filed under this subpart if the director determines that the filing fee for the document was paid by an instrument that was dishonored when presented by the State for payment.  Documents revoked under this section shall be returned and notice of revocation shall be given to the filing party by regular mail.  Failure to give or receive the notice shall not invalidate revocation under this section.  Revocation of a filing under this section shall not affect an earlier filing. [L 2000, c 218, pt of §1]



§425-170 - REPEALED.

§425-170  REPEALED.  L 2002, c 130, §117.



§425-171 - Action by director.

[§425-171]  Action by director.  The director may maintain an action to restrain a foreign limited liability partnership from transacting business in this State in violation of this subpart. [L 2000, c 218, pt of §1]



§425-172 - Personal liability and penalty.

[§425-172]  Personal liability and penalty.  (a)  Each partner of a partnership that neglects or fails to substantially comply with any provision of this subpart shall severally forfeit to the State $25 for each and every month while the default continues, to be recovered by action brought in the name of the State by the director; provided that the director, for good cause shown, may reduce or waive the same.

(b)  Any person who signs or certifies as correct any statement or certificate filed pursuant to this subpart, or who presents any statement or certificate for filing, knowing that the statement or certificate is false in any material respect and with the intent to deceive or defraud, shall be guilty of a class C felony.

(c)  Any person who negligently, but without intent to deceive or defraud, signs or certifies as correct any statement or certificate filed pursuant to this subpart, that is in fact false, shall be subject to a civil fine not to exceed $500. [L 2000, c 218, pt of §1]



§425-173 - Transition rules for limited liability partnerships and foreign limited liability partnerships under prior law.

[§425-173]  Transition rules for limited liability partnerships and foreign limited liability partnerships under prior law.  (a)  All entities that were limited liability partnerships registered under the law in effect on the date preceding July 1, 2000, shall be converted into and be deemed partnerships that have registered under part I and filed a statement of qualification of limited liability partnership pursuant to this subpart.

(b)  All entities that were foreign limited liability partnerships registered under the law in effect on the date preceding July 1, 2000, shall be converted into and be deemed foreign limited liability partnerships that have registered under part I and filed a statement of foreign qualification pursuant to this subpart. [L 2000, c 218, pt of §1]

Revision Note

"July 1, 2000" substituted for "the effective date of this subpart".



§425-151 to 180 - REPEALED.

PART V.  LIMITED LIABILITY PARTNERSHIP ACT--REPEALED

Note

Part heading on page 468 of the main volume is reproduced to correct printing error.

§§425-151 to 180  REPEALED.  L 2000, c 218, §8.

Note

L 2000, c 219, §§56 to 59 purports to amend §§425-164, 169, 171, and 172.

Part heading on page 468 of the main volume is reproduced to correct printing error.

PART VI.  [MISCELLANEOUS PROVISIONS]

§425-191  REPEALED.  L 2002, c 41, §29.



§425-192 - Conversion into and from partnerships or limited liability partnerships.

§425-192  Conversion into and from partnerships or limited liability partnerships.  (a)  A domestic partnership or limited liability partnership may adopt a plan of conversion and convert to a foreign partnership, limited liability partnership, or any other entity if:

(1)  The domestic partnership or limited liability partnership acts on and its partners approve a plan of conversion in the manner prescribed by sections 425-203 and 428-904 to 428-906 and the conversion is treated as a merger to which the converting entity is a party and not the surviving entity;

(2)  The conversion is permitted by and complies with the laws of the state or country in which the converted entity is to be incorporated, formed, or organized; and the incorporation, formation, or organization of the converted entity complies with such laws;

(3)  At the time the conversion becomes effective, each partner of the converting entity, unless otherwise agreed to by that partner, owns an equity interest or other ownership interest in, and is a shareholder, partner, member, owner, or other security holder of, the converted entity; and

(4)  The converted entity shall be incorporated, formed, or organized as part of or pursuant to the plan of conversion.

(b)  Any foreign partnership, limited liability partnership, or other entity may adopt a plan of conversion and convert to a domestic partnership or limited liability partnership if the conversion is permitted by and complies with the laws of the state or country in which the foreign partnership, limited liability partnership, or other entity is incorporated, formed, or organized.

(c)  A plan of conversion shall set forth:

(1)  The name of the converting entity and the converted entity;

(2)  A statement that the converting entity is continuing its existence in the organizational form of the converted entity;

(3)  A statement describing the organizational form of the converted entity and the state or country under the laws of which the converted entity is to be incorporated, formed, or organized; and

(4)  The manner and basis of converting the partnership interests, or other forms of ownership of the converting entity into partnership interests, or other forms of ownership of the converted entity, or any combination thereof.

(d)  A plan of conversion may set forth any other provisions relating to the conversion that are not prohibited by law, including without limitation the initial partnership or limited liability partnership agreement of the converted entity if the converted entity is a partnership or limited liability partnership. [L 1999, c 280, pt of §4; am L 2001, c 129, §75; am L 2002, c 41, §18]



§425-193 - Articles of conversion.

§425-193  Articles of conversion.  (a)  If a plan of conversion has been approved in accordance with section 425-192 and has not been abandoned, articles of conversion shall be executed by a partner, officer, or other duly authorized representative of the converting entity and shall set forth:

(1)  A statement certifying the following:

(A)  The name, type of entity, and state or country of incorporation, formation, or organization of the converting and converted entities;

(B)  That a plan of conversion has been approved in accordance with section 425-192;

(C)  That an executed plan of conversion is on file at the principal place of business of the converting entity and stating the address thereof; and

(D)  That a copy of the plan of conversion shall be furnished by the converting entity prior to the conversion or the converted entity after the conversion on written request and without cost, to any partner, shareholder, owner, or member of the converting entity or the converted entity; and

(2)  A statement that the approval of the plan of conversion was duly authorized by all action required by the laws under which the converting entity was incorporated, formed, or organized.

(b)  The articles of conversion shall be delivered to the director.

(c)  The converted entity, if a domestic corporation, domestic professional corporation, domestic nonprofit corporation, general partnership, limited partnership, or domestic limited liability company shall attach a copy of its respective registration documents with the articles of conversion. [L 1999, c 280, pt of §4; am L 2001, c 129, §76; am L 2009, c 23, §11]



§425-194 - REPEALED.

§425-194  REPEALED.  L 2003, c 124, §104.



§425-195 - Effect of conversion.

§425-195  Effect of conversion.  When a conversion becomes effective:

(1)  The converting entity shall continue to exist without interruption, but in the organizational form of the converted entity;

(2)  All rights, title, and interest in all real estate and other property owned by the converting entity shall automatically be owned by the converted entity without reversion or impairment, subject to any existing liens or other encumbrances thereon;

(3)  All liabilities and obligations of the converting entity shall automatically be liabilities and obligations of the converted entity without impairment or diminution due to the conversion;

(4)  The rights of creditors of the converting entity shall continue against the converted entity and shall not be impaired or extinguished by the conversion;

(5)  Any action or proceeding pending by or against the converting entity may be continued by or against the converted entity without any need for substitution of parties;

(6)  The partnership interests and other forms of ownership in the converting entity that are to be converted into partnership interests, or other forms of ownership, in the converted entity as provided in the plan of conversion shall be converted;

(7)  A shareholder, partner, member, or other owner of the converted entity, shall be liable for the debts and obligations of the converting entity that existed before the conversion takes effect only to the extent that such shareholder, partner, member, or other owner:

(A)  Agreed in writing to be liable for such debts or obligations;

(B)  Was liable under applicable law prior to the effective date of the conversion for such debts or obligations; or

(C)  Becomes liable under applicable law for existing debts and obligations of the converted entity by becoming a shareholder, partner, member, or other owner of the converted entity;

(8)  If the converted entity is a foreign general partnership, limited liability partnership, or other business entity incorporated, formed, or organized under a law other than the law of this State, the converted entity shall file with the director:

(A)  An agreement that the converted entity may be served with process in this State in any action or proceeding for the enforcement of any liability or obligation of the converting domestic general partnership;

(B)  An irrevocable appointment of a resident of this State including the resident's street address, as its agent to accept service of process in any such proceeding; and

(C)  An agreement for the enforcement, as provided in this chapter, of the right of any dissenting shareholder, partner, member, or other owner to receive payment for their interest against the converted entity; and

(9)  If the converting partnership is a domestic general partnership, or limited liability partnership, section 425-203 shall apply as if the converted entity were the survivor of a merger with the converting entity. [L 1999, c 280, pt of §4; am L 2002, c 41, §19; am L 2006, c 235, §16]



§425-196 - Administrative order of abatement for infringement of partnership name.

§425-196  Administrative order of abatement for infringement of partnership name.  (a)  Any domestic partnership in good standing formed under this chapter or foreign partnership authorized to do business in this State under this chapter claiming that the name of another domestic corporation, partnership, limited partnership, limited liability partnership, or limited liability company existing under the laws of this State, or any foreign corporation, partnership, limited partnership, limited liability partnership, or limited liability company authorized to transact business in this State is substantially identical to, or confusingly similar with, its name may file a petition with the director for an administrative order of abatement to address the infringement of its name.  The petition shall set forth the facts and authority that support the petitioner's claim that further use of the name should be abated.  The petitioner, at the petitioner's expense, shall notify the registrant of the hearing and the registrant shall be given an opportunity to address the petition at a full hearing.  The notice shall be made and the hearing held [in] accordance with the contested case provisions of chapter 91.

(b)  In addition to any other remedy or sanction allowed by law, the order of abatement may:

(1)  Allow the entity to retain its registered name, but:

(A)  Require the entity to register a new trade name with the director; and

(B)  Require the entity to conduct business in this State under this new trade name; or

(2)  (A)  Require the entity to change its registered name;

(B)  Require the entity to register the new name with the director; and

(C)  Require the entity to conduct business in this State under its new name.

If an entity fails to comply with the order of abatement within sixty days, the director may involuntarily dissolve or terminate the entity, or cancel or revoke the entity's registration or certificate of authority, after the time to appeal has lapsed and no appeal has been timely filed.  The director shall mail notice of the dissolution, termination, or cancellation to the entity at its last known mailing address.  The entity shall wind up its affairs in accordance with chapter 414, 414D, 415A, 425, 425E, or 428, as applicable.

(c)  Any person aggrieved by the director's order under this section may obtain judicial review in accordance with chapter 91 by filing a notice of appeal in circuit court within thirty days after the issuance of the director's order.  The trial by the circuit court of any such proceeding shall be de novo.  Review of any final judgment of the circuit court under this section shall be governed by chapter 602. [L 1999, c 250, §4; am L 2002, c 40, §63; am L 2003, c 210, §8]



§425-197 - Uniformity of application and construction.

[§425-197]  Uniformity of application and construction.  This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it. [L 2000, c 218, pt of §2]



§425-198 - Short title.

[§425-198]  Short title.  This chapter may be cited as the Uniform Partnership Act (1977). [L 2000, c 218, pt of §2]

Revision Note

Sections 425-197 and 425-198 were enacted as a new part designated as "Miscellaneous Provisions".  Instead, the sections have been added to this part with the same heading.



§425-201 - Definitions.

[PART VII.]  MERGERS

§425-201  Definitions.  As used in this part:

"Association" means an association organized under chapter 421 or 421C.

"Merger" means the procedure authorized by this part in which one domestic or foreign entity combines with one or more domestic or foreign entities resulting in either one surviving entity or one new entity.

"Organizing articles" means:

(1)  For an association, corporation, or nonprofit corporation, the articles of incorporation;

(2)  For a general partnership or limited liability partnership, the registration statement;

(3)  For a limited partnership, the certificate of limited partnership; and

(4)  For a limited liability company, the articles of organization.

"Other business entity" means a corporation, limited liability company, limited partnership, or association. [L 2002, c 41, pt of §3; am L 2003, c 124, §57; am L 2004, c 121, §32]



§425-202 - Foreign mergers.

§425-202  Foreign mergers.  (a)  Whenever a foreign entity authorized to transact business in this State shall be a party to a statutory merger permitted by the laws of the state or country under the laws of which it is organized, and the foreign entity shall be the surviving entity, it shall, within sixty days after the merger becomes effective, file with the director a certificate evidencing the merger, duly authenticated by the proper officer of the state or country under the laws of which the statutory merger was effectuated.  The certificate evidencing the merger shall be evidence of a change of name if the name of the surviving entity is changed thereby.  If the certificate is in a foreign language a translation attested to under oath by the translator shall accompany the certificate.

(b)  Whenever a foreign entity authorized to transact business in this State shall be a party to a statutory merger permitted by the laws of the state or country under the laws of which it is organized, and that entity shall not be the surviving entity, the surviving entity shall, within sixty days after the merger becomes effective, file with the director a certificate evidencing the merger in the form prescribed by subsection (a). [L 2002, c 41, pt of §3; am L 2003, c 124, §58; am L 2004, c 121, §33]



§425-203 - Merger of general partnerships and limited liability partnerships.

[§425-203]  Merger of general partnerships and limited liability partnerships.  (a)  Pursuant to a plan of merger, a domestic general partnership, foreign general partnership,  domestic limited liability partnership, or foreign limited liability partnership may merge with one or more domestic professional corporations or with one or more general partnerships, limited liability partnerships, or other business entities formed or organized under the laws of this State, any state or territory of the United States, any foreign jurisdiction, or any combination thereof, with one of the domestic professional corporations, domestic or foreign general partnerships or limited liability partnerships, or other business entities whether domestic or foreign, being the surviving entity, as provided in the plan; provided that the merger is permitted by the law of the state or country under whose law each foreign entity that is a party to the merger is organized.

(b)  The plan of merger shall set forth:

(1)  The name and jurisdiction of formation or organization of each entity that is a party to the merger;

(2)  The name of the surviving entity with or into which the other entity or entities will merge;

(3)  The terms and conditions of the merger;

(4)  The manner and basis for converting the interests of each party to the merger into interests or obligations of the surviving entity, or into money or other property in whole or in part;

(5)  The street address of the surviving entity's principal place of business, or if no street address is available, the rural post office number or post office box designated or made available by the United States Postal Service; and

(6)  Amendments, if any, to the organizing articles of the surviving entity or, if no such amendments are desired, a statement that the organizing articles of the surviving entity shall not be amended pursuant to the merger.

(c)  A plan of merger may:

(1)  Amend the partnership agreement of a general partnership or limited liability partnership; or

(2)  Adopt a new partnership agreement, for a general partnership or limited liability partnership if it is the surviving entity in the merger.

Any amendment to a partnership agreement or adoption of a new partnership agreement made pursuant [to] this subsection shall be effective upon the effective date of the merger.  This subsection shall not limit the accomplishment of a merger or of any of the matters referred to in this subsection by any other means provided for in a general partnership's or limited liability partnership's partnership agreement or other agreement, or as otherwise permitted by law; provided that the partnership agreement of any constituent partnership or limited liability partnership to the merger (including a partnership or a limited liability partnership formed for the purpose of consummating a merger) shall be the partnership agreement of the surviving general partnership or limited liability partnership.

(d)  A plan of merger may set forth other provisions relating to the merger.

(e)  A plan of merger shall be approved:

(1)  In the case of a domestic general partnership or limited liability partnership that is a party to the merger, unless otherwise provided by the partnership agreement, by the vote of all partners; and

(2)  In the case of a foreign general partnership or foreign limited liability partnership that is a party to the merger, by the vote required for approval of a merger by the laws of the state or foreign jurisdiction in which the foreign general partnership or foreign limited liability partnership is organized.

(f)  If a foreign general partnership or foreign limited liability partnership is the surviving entity of a merger, it shall not do business in this State until an application for a certificate of authority is filed with the director if the foreign general partnership or foreign limited liability partnership is not already authorized to do business in the State.

(g)  The surviving entity shall furnish a copy of the plan of merger, on request and without cost, to any member, shareholder, or partner of any entity that is a party to the merger.

(h)  A plan of merger may provide that at any time prior to the time that the plan becomes effective, the plan may be terminated by the partners of any partnership or limited liability partnership notwithstanding approval by all or any of the constituent parties.  If the plan of merger is terminated after the filing of the articles but before the plan has become effective, a certificate of termination shall be filed with the director.  A plan of merger may allow the partners of the constituent partnerships to amend the plan at any time prior to the time that the plan becomes effective; provided that an amendment made subsequent to the adoption of the plan by the partners of any constituent partnership shall not:

(1)  Alter or change the amount or kind of shares, securities, cash, property, or rights to be received in exchange for or on conversion of all or any of the interests of the constituent partnership; or

(2)  Alter or change any term of the organizing articles of the surviving entity to be effected by the merger.

If the plan of merger is amended after the articles are

filed with the director but before the plan has become effective, a certificate of amendment shall be filed with the director.

(i)  A merger takes effect on the filing date of the articles of merger, or on the date subsequent to the filing as set forth in the articles of merger; provided that the effective date shall not be more than thirty days from the filing date. [L 2002, c 41, pt of §3]



§425-204 - Articles of merger.

§425-204  Articles of merger.  (a)  After approval of the plan of merger, unless the merger is terminated, articles of merger shall be signed on behalf of each general partnership, and each entity that is a party to the merger and delivered to the director for filing.  The articles shall set forth:

(1)  The name and jurisdiction of formation or organization of each entity that is a party to the merger, and the name, address, and jurisdiction of organization of the entity with or into which they propose to merge, which is hereinafter designated as the surviving entity;

(2)  A statement that the plan of merger was approved by each entity that is a party to the merger;

(3)  A statement indicating any changes in the organizing articles of the surviving entity to be given effect by the merger; provided that if no changes are made, a statement that the organizing articles of the surviving entity shall not be amended pursuant to the merger;

(4)  The future effective date (which shall be a date certain) of the merger if it is not to be effective upon the filing of the articles of merger; provided that the effective date shall not be more than thirty days from the filing date; and

(5)  A statement that includes:

(A)  An agreement that the surviving entity may be served with process in this State in any action or proceeding for the enforcement of any liability or obligation of any entity previously subject to suit in this State which is to merge;

(B)  An irrevocable appointment of a resident of this State as its agent to accept service of process in any proceeding pursuant to this paragraph, that includes the resident's street address in this State; and

(C)  An agreement for the enforcement, as provided in this chapter, of the right of any dissenting member, shareholder, or partner to receive payment for their interest against the surviving entity.

(b)  If the articles of merger provide for a future effective date, and:

(1)  The plan of merger is amended to change the future effective date;

(2)  The plan of merger permits the amendment of the articles of merger to change the future effective date without an amendment to the plan of merger; or

(3)  The plan of merger is amended to change any other matter contained in the articles of merger so as to make the articles of merger inaccurate in any material respect, prior to the future effective date; then the articles of merger shall be amended by filing with the director a certificate of amendment that identifies the articles of merger and sets forth the amendment to the articles of merger.

If the articles of merger provide for a future effective date and if the plan of merger is terminated prior to the future effective date, the articles of merger shall be terminated by filing with the director a certificate of termination that identifies the articles of merger and states that the plan of merger has been terminated. [L 2002, c 41, pt of §3; am L 2003, c 124, §59; am L 2004, c 121, §34; am L 2006, c 235, §17]



§425-205 - Effect of merger.

[§425-205]  Effect of merger.  (a)  When a merger takes effect:

(1)  The separate existence of each entity that is a party to the merger, other than the surviving entity, terminates;

(2)  All property owned by each of the entities that are parties to the merger vests in the surviving entity;

(3)  All debts, liabilities, and other obligations of each entity that is a party to the merger become the obligations of the surviving entity;

(4)  An action or proceeding pending by or against an entity that is party to a merger may be continued as if the merger had not occurred or the surviving entity may be substituted as a party to the action or proceeding; and

(5)  Except as prohibited by other law, all rights, privileges, immunities, powers, and purposes of every entity that is a party to a merger become vested in the surviving entity.

(b)  If a surviving entity fails to appoint or maintain an agent designated for service of process in this State or the agent for service of process cannot with reasonable diligence be found at the designated office, service of process may be made upon the surviving entity by sending a copy of the process by registered or certified mail, return receipt requested, to the surviving entity at the address set forth in the articles of merger.  Service is effected under this subsection at the earliest of:

(1)  The date the surviving entity receives the process, notice, or demand;

(2)  The date shown on the return receipt, if signed on behalf of the surviving entity; or

(3)  Five days after its deposit in the mail, if mailed postpaid and correctly addressed.

(c)  A partner of a surviving partnership or limited liability partnership shall be liable for all obligations of a party to the merger for which the partner was personally liable prior to the merger.

(d)  Unless otherwise agreed, a merger of a general partnership or limited liability partnership that is not the surviving entity in the merger shall not require the general partnership or limited liability partnership to wind up its business under this chapter or pay its liabilities and distribute its assets pursuant to this chapter. [L 2002, c 41, pt of §3]



§425-206 - REPEALED.

§425-206  REPEALED.  L 2004, c 121, §59.






CHAPTER 425D - UNIFORM LIMITED PARTNERSHIP ACT

CHAPTER 425D

UNIFORM LIMITED PARTNERSHIP ACT

REPEALED.  L 2003, c 210, §14.

Cross References

For present provisions, see chapter 425E.



CHAPTER 425E - UNIFORM LIMITED PARTNERSHIP ACT

§425E-101 - Short title.

ARTICLE 1.  GENERAL PROVISIONS

[§425E-101]  Short title.  This chapter may be cited as the "Uniform Limited Partnership Act". [L 2003, c 210, pt of §1]



§425E-102 - Definitions.

§425E-102  Definitions.  As used in this chapter:

"Certificate of limited partnership" means the certificate required by section 425E-201.  The term includes the certificate as amended or restated.

"Contribution", except in the phrase "right of contribution", means any benefit provided by a person to a limited partnership in order to become a partner or in the person's capacity as a partner.

"Debtor in bankruptcy" means a person that is the subject of:

(1)  An order for relief under Title 11 of the United States Code or a comparable order under a successor statute of general application; or

(2)  A comparable order under federal, state, or foreign law governing insolvency.

"Director" means the director of the department of commerce and consumer affairs.

"Distribution" means a transfer of money or other property from a limited partnership to a partner in the partner's capacity as a partner or to a transferee on account of a transferable interest owned by the transferee.

"Entity" includes domestic and foreign corporations, domestic professional corporations, domestic and foreign limited liability companies, domestic and foreign nonprofit corporations, domestic and foreign business trusts, estates, domestic and foreign partnerships, domestic and foreign limited partnerships, domestic and foreign limited liability partnerships, trusts, two or more persons having joint or common economic interest, associations and cooperative associations, and state, federal, and foreign governments.

"Foreign limited liability limited partnership" means a foreign limited partnership whose general partners have limited liability for the obligations of the foreign limited partnership under a provision similar to section 425E-404(c).

"Foreign limited partnership" means a partnership formed under the laws of a jurisdiction other than this State and required by those laws to have one or more general partners and one or more limited partners.  The term includes a foreign limited liability limited partnership.

"General partner" means:

(1)  With respect to a limited partnership, a person that:

(A)  Becomes a general partner under section 425E-401; or

(B)  Was a general partner in a limited partnership when the limited partnership became subject to this chapter under section 425E-1204(a) or (b); and

(2)  With respect to a foreign limited partnership, a person that has rights, powers, and obligations similar to those of a general partner in a limited partnership.

"Individual" means a natural person.

"Limited liability limited partnership", except in the phrase "foreign limited liability limited partnership", means a limited partnership whose certificate of limited partnership states that the limited partnership is a limited liability limited partnership.

"Limited partner" means:

(1)  With respect to a limited partnership, a person that:

(A)  Becomes a limited partner under section 425E-301; or

(B)  Was a limited partner in a limited partnership when the limited partnership became subject to this chapter under section 425E-1204(a) or (b); and

(2)  With respect to a foreign limited partnership, a person that has rights, powers, and obligations similar to those of a limited partner in a limited partnership.

"Limited partnership", except in the phrases "foreign limited partnership" and "foreign limited liability limited partnership", means an entity, having one or more general partners and one or more limited partners, which is formed under this chapter by two or more persons or becomes subject to this chapter under article 11 or section 425E-1204(a) or (b).  The term includes a limited liability limited partnership.

"Partner" means a limited partner or general partner.

"Partnership agreement" means the partners' agreement, whether oral, implied, in a record, or in any combination, concerning the limited partnership.  The term includes the agreement as amended.

"Person" includes any individual or entity.

"Person dissociated as a general partner" means a person dissociated as a general partner of a limited partnership.

"Principal office" means the office where the principal executive office of a limited partnership or foreign limited partnership is located, whether or not the office is located in this State.

"Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

"Registered office" means the office that a domestic or foreign limited partnership is required to register and maintain under section 425E-114.

"Required information" means the information that a limited partnership is required to maintain under section 425E-111.

"Sign" means to execute or adopt a tangible symbol with the present intent to authenticate a record or to attach or logically associate an electronic symbol, sound, or process to or with a record with the present intent to authenticate the record.

"State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

"This State" means the State of Hawaii.

"Transfer" includes an assignment, conveyance, deed, bill of sale, lease, mortgage, security interest, encumbrance, gift, and transfer by operation of law.

"Transferable interest" means a partner's right to receive distributions.

"Transferee" means a person to which all or part of a transferable interest has been transferred, whether or not the transferor is a partner. [L 2003, c 210, pt of §1; am L 2004, c 121, §35; am L 2006, c 184, §20]



§425E-103 - Knowledge and notice.

[§425E-103]  Knowledge and notice.  (a)  A person knows a fact if the person has actual knowledge of it.

(b)  A person has notice of a fact if the person:

(1)  Knows of it;

(2)  Has received a notification of it;

(3)  Has reason to know it exists from all of the facts known to the person at the time in question; or

(4)  Has notice of it under subsection (c) or (d).

(c)  A certificate of limited partnership on file in the office of the director is notice that the partnership is a limited partnership and the persons designated in the certificate as general partners are general partners.  Except as otherwise provided in subsection (d), the certificate is not notice of any other fact.

(d)  A person has notice of:

(1)  Another person's dissociation as a general partner:

(A)  Ninety days after the effective date of an amendment to the certificate of limited partnership which states that the other person has dissociated; or

(B)  Ninety days after the effective date of a statement of dissociation pertaining to the other person,

whichever occurs first;

(2)  A limited partnership's dissolution, ninety days after the effective date of an amendment to the certificate of limited partnership stating that the limited partnership is dissolved;

(3)  A limited partnership's termination, ninety days after the effective date of a statement of termination;

(4)  A limited partnership's conversion under article 11, ninety days after the effective date of the articles of conversion; or

(5)  A merger under article 11, ninety days after the effective date of the articles of merger.

(e)  A person notifies or gives a notification to another person by taking steps reasonably required to inform the other person in the ordinary course, whether or not the other person learns of it.

(f)  A person receives a notification when the notification:

(1)  Comes to the person's attention; or

(2)  Is delivered at the person's place of business or at any other place held out by the person as a place for receiving communications.

(g)  Except as otherwise provided in subsection (h), a person other than an individual knows, has notice, or receives a notification of a fact for purposes of a particular transaction when the individual conducting the transaction for the person knows, has notice, or receives a notification of the fact, or in any event when the fact would have been brought to the individual's attention if the person had exercised reasonable diligence.  A person other than an individual exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the individual conducting the transaction for the person and there is reasonable compliance with the routines.  Reasonable diligence does not require an individual acting for the person to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

(h)  A general partner's knowledge, notice, or receipt of a notification of a fact relating to the limited partnership is effective immediately as knowledge of, notice to, or receipt of a notification by the limited partnership, except in the case of a fraud on the limited partnership committed by or with the consent of the general partner.  A limited partner's knowledge, notice, or receipt of a notification of a fact relating to the limited partnership is not effective as knowledge of, notice to, or receipt of a notification by the limited partnership. [L 2003, c 210, pt of §1]



§425E-104 - Nature, purpose, and duration of entity.

[§425E-104]  Nature, purpose, and duration of entity.  (a)  A limited partnership is an entity distinct from its partners.  A limited partnership is the same entity regardless of whether its certificate states that the limited partnership is a limited liability limited partnership.

(b)  A limited partnership may be organized under this chapter for any lawful purpose.

(c)  A limited partnership has a perpetual duration. [L 2003, c 210, pt of §1]



§425E-105 - Powers.

[§425E-105]  Powers.  A limited partnership has the powers to do all things necessary or convenient to carry on its activities, including the power to sue, be sued, and defend in its own name and to maintain an action against a partner for harm caused to the limited partnership by a breach of the partnership agreement or violation of a duty to the partnership. [L 2003, c 210, pt of §1]



§425E-106 - Governing law.

[§425E-106]  Governing law.  The law of this State governs relations among the partners of a limited partnership and between the partners and the limited partnership and the liability of partners as partners for an obligation of the limited partnership. [L 2003, c 210, pt of §1]



§425E-107 - Supplemental principles of law; rate of interest.

[§425E-107]  Supplemental principles of law; rate of interest.  (a)  Unless displaced by particular provisions of this chapter, the principles of law and equity supplement this chapter.

(b)  If an obligation to pay interest arises under this chapter and the rate is not specified, the rate is that specified in section 478-2. [L 2003, c 210, pt of §1]



§425E-108 - Name.

[§425E-108]  Name.  (a)  The name of a limited partnership may contain the name of any partner.

(b)  The name of a limited partnership that is not a limited liability limited partnership shall contain the phrase "limited partnership" or the abbreviation "L.P." or "LP", and shall not contain the phrase "limited liability limited partnership" or the abbreviation "LLLP" or "L.L.L.P.".

(c)  The name of a limited liability limited partnership shall contain the phrase "limited liability limited partnership" or the abbreviation "LLLP" or "L.L.L.P.", and shall not contain the abbreviation "L.P." or "LP".

(d)  Unless authorized by subsection (e), the name of a domestic limited partnership or limited liability limited partnership or foreign limited partnership or limited liability limited partnership as set forth in the certificate of limited partnership or certificate of authority shall not be the same as, or substantially identical to, the name of any domestic corporation, partnership, limited liability partnership, limited partnership, limited liability limited partnership, or limited liability company existing or registered under the laws of this State, any foreign corporation, partnership, limited liability partnership, limited partnership, limited liability limited partnership, or foreign limited liability company authorized to transact business in this State, or any trade name, trademark, or service mark registered in this State, or a name the exclusive right to which is, at the time, reserved, or the name of a partnership which has in effect a registration of its partnership name as provided in this chapter; except that this provision shall not apply if the applicant filed with the director either of the following:

(1)  The written consent of the other partnership or holder of a reserved or registered name to use the same or substantially identical name, and one or more words are added to make the name distinguishable from the other name; or

(2)  A certified copy of a final decree of a court of competent jurisdiction establishing the prior right of the applicant to the use of the name in this State.

(e)  A limited partnership may apply to the director for authorization to use a name that does not comply with subsection (d).  The director shall authorize use of the name applied for if, for each conflicting name:

(1)  The present user, registrant, or owner of the conflicting name consents in a signed record to the use and submits an undertaking in a form satisfactory to the director to change the conflicting name to a name that complies with subsection (d) and is not substantially identical to a name in the records of the director;

(2)  The applicant delivers to the director a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to use in this State the name applied for; or

(3)  The applicant delivers to the director proof satisfactory to the director that the present user, registrant, or owner of the conflicting name:

(A)  Has merged into the applicant;

(B)  Has been converted into the applicant; or

(C)  Has transferred substantially all of its assets, including the conflicting name, to the applicant.

(f)  Subject to section 425E-905, this section applies to any foreign limited partnership transacting business in this State, having a certificate of authority to transact business in this State, or applying for a certificate of authority. [L 2003, c 210, pt of §1]



§425E-108 - .

[§425E-108.5]  Administrative order of abatement for infringement of limited partnership name.  (a)  Any domestic  limited partnership or limited liability limited partnership in good standing or foreign limited partnership or limited liability limited partnership authorized to transact business in this State claiming that the name of another domestic corporation, partnership, limited partnership, limited liability limited partnership, limited liability partnership, or limited liability company existing under the laws of this State, or any foreign corporation, partnership, limited partnership, limited liability limited partnership, limited liability partnership, or limited liability company authorized to transact business in this State is substantially identical to, or confusingly similar with, its name may file a petition with the director for an administrative order of abatement to address the infringement of its name.  The petition shall set forth the facts and authority that support the petitioner's claim that further use of the name should be abated.  The petitioner, at the petitioner's expense, shall notify the registrant of the hearing and the registrant shall be given an opportunity to address the petition at a full hearing.  The notice shall be made and the hearing held in accordance with the contested case provisions of chapter 91.

(b)  In addition to any other remedy or sanction allowed by law, the order of abatement may:

(1)  Allow the entity to retain its registered name, but:

(A)  Require the entity to register a new trade name with the director; and

(B)  Require the entity to conduct business in this State under this new trade name; or

(2)  (A)  Require the entity to change its registered name;

(B)  Require the entity to register the new name with the director; and

(C)  Require the entity to conduct business in this State under its new name.

If an entity fails to comply with the order of abatement within sixty days, the director may involuntarily dissolve or terminate the entity, or cancel or revoke the entity's registration or certificate of authority, after the time to appeal has lapsed and no appeal has been timely filed.  The director shall mail notice of the dissolution, termination, or cancellation to the entity at its last known mailing address.  The entity shall wind up its affairs in accordance with chapter 414, 414D, 415A, 425, or 428, as applicable.

(c)  Any person aggrieved by the director's order under this section may obtain judicial review in accordance with chapter 91 by filing a notice of appeal within thirty days after the issuance of the director's order.  The trial by the circuit court of any such proceeding shall be de novo.  Review of any final judgment of the circuit court under this section shall be governed by chapter 602. [L 2003, c 210, pt of §1]



§425E-109 - Reserved name.

[§425E-109]  Reserved name.  (a)  A person may reserve the exclusive use of a name that complies with section 425E-108 including a fictitious name for a foreign limited partnership whose name is not available, by delivering an application to the director for filing.  The application shall set forth the name and address of the applicant and the name proposed to be reserved.  If the director finds that the name applied for is available, it shall be reserved for the applicant's exclusive use for a one hundred twenty-day period from the date of filing.

(b)  The owner of a name so reserved may transfer the reservation to another person by delivering to the director a signed notice of the transfer which states the name and address of the transferee. [L 2003, c 210, pt of §1]



§425E-110 - Effect of partnership agreement; nonwaivable provisions.

[§425E-110]  Effect of partnership agreement; nonwaivable provisions.  (a)  Except as otherwise provided in subsection  (b), the partnership agreement governs relations among the partners, and between the partners and the partnership.  To the extent the partnership agreement does not otherwise provide, this chapter governs relations among the partners, and between the partners and the partnership.

(b)  A partnership agreement may not:

(1)  Vary a limited partnership's power under section 425E-105 to sue, be sued, and defend in its own name;

(2)  Vary the law applicable to a limited partnership under section 425E-106;

(3)  Vary the requirements of section 425E-204;

(4)  Vary the information required under section 425E-111 or unreasonably restrict the right to information under section 425E-304 or 425E-407, but the partnership agreement may impose reasonable restrictions on the availability and use of information obtained under those sections and may define appropriate remedies, including liquidated damages, for a breach of any reasonable restriction on use;

(5)  Eliminate the duty of loyalty under section 425E-408, but the partnership agreement may:

(A)  Identify specific types or categories of activities that do not violate the duty of loyalty, if not manifestly unreasonable; and

(B)  Specify the number or percentage of partners that may authorize or ratify, after full disclosure to all partners of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty;

(6)  Unreasonably reduce the duty of care under section 425E-408(c);

(7)  Eliminate the obligation of good faith and fair dealing under sections 425E-305(b) and 425E-408(d), but the partnership agreement may prescribe the standards by which the performance of the obligation shall be measured, if the standards are not manifestly unreasonable;

(8)  Vary the power of a person to dissociate as a general partner under section 425E-604(a) except to require that the notice under section 425E-603(1) be in a record;

(9)  Vary the power of a court to decree dissolution in the circumstances specified in section 425E-802;

(10)  Vary the requirement to wind up the partnership's business as specified in section 425E-803;

(11)  Unreasonably restrict the right to maintain an action under article 10;

(12)  Restrict the right of a partner under section 425E-1110(a) to approve a conversion or merger or the right of a general partner under section 425E-1110(b) to consent to an amendment to the certificate of limited partnership which deletes a statement that the limited partnership is a limited liability limited partnership; or

(13)  Restrict rights under this chapter of a person other than a partner or a transferee. [L 2003, c 210, pt of §1]



§425E-111 - Required information.

[§425E-111]  Required information.  A limited partnership shall maintain at its registered office the following information:

(1)  A current list showing the full name and last known street and mailing address of each partner, separately identifying the general partners, in alphabetical order, and the limited partners, in alphabetical order;

(2)  A copy of the certificate of limited partnership and all amendments to and restatements of the certificate, together with signed copies of any powers of attorney under which any certificate, amendment, or restatement has been executed;

(3)  A copy of any filed articles of conversion or merger;

(4)  A copy of the limited partnership's federal, state, and local income tax returns and reports, if any, for the three most recent years;

(5)  A copy of any partnership agreement made in a record and any amendment made in a record to any partnership agreement;

(6)  A copy of any financial statement of the limited partnership for the three most recent years;

(7)  A copy of the three most recent annual statements delivered by the limited partnership to the director pursuant to section 425E-210;

(8)  A copy of any record made by the limited partnership during the past three years of any consent given by or vote taken of any partner pursuant to this chapter or the partnership agreement; and

(9)  Unless contained in a partnership agreement made in a record, a record stating:

(A)  The amount of cash, and a description and statement of the agreed value of any other property or services, contributed or agreed to be contributed by each partner;

(B)  The time or events that trigger any additional contributions agreed to be made by each partner are to be made;

(C)  Unless contained in a written partnership agreement, a writing setting out any right of a partner to receive, or of a general partner to make, distributions to a partner which include a return of all or any part of the partner's contribution;

(D)  For any person that is both a general partner and a limited partner, a specification of what transferable interest the person owns in each capacity; and

(E)  Any events upon the happening of which the limited partnership is to be dissolved and its activities wound up. [L 2003, c 210, pt of §1]



§425E-112 - Business transactions between a partner and the partnership.

[§425E-112]  Business transactions between a partner and the partnership.  A partner may lend money to and transact other business with the limited partnership and has the same rights and obligations with respect to the loan or other transaction as a person who is not a partner. [L 2003, c 210, pt of §1]



§425E-113 - Dual capacity.

[§425E-113]  Dual capacity.  A person may be both a general partner and a limited partner.  A person that is both a general and limited partner shall have the rights, powers, duties, and obligations provided by this chapter and the partnership agreement in each of those capacities.  When the person acts as a general partner, the person shall be subject to the obligations, duties, and restrictions under this chapter and the partnership agreement for general partners.  When the person acts as a limited partner, the person shall be subject to the obligations, duties, and restrictions under this chapter and the partnership agreement for limited partners. [L 2003, c 210, pt of §1]



§425E-114 - Registered office and registered agent.

§425E-114  Registered office and registered agent.  [Section effective until June 30, 2010.  For section effective July 1, 2010, see below.]  Each domestic limited partnership or foreign limited partnership shall continuously maintain in this State:

(1)  A registered office that may be the same as any of its places of business; and

(2)  A registered agent, who may be:

(A)  An individual who resides in this State and whose business office is identical with the registered office;

(B)  A domestic entity authorized to transact business in this State whose business office is identical with the registered office; or

(C)  A foreign entity authorized to transact business in this State whose business office is identical with the registered office. [L 2003, c 210, pt of §1]

§425E-114  Registered agent.  [Section effective July 1, 2010.  For section effective until June 30, 2010, see above.]  Each domestic limited partnership or foreign limited partnership shall continuously maintain in this State a registered agent, who shall have a business address in this State and may be:

(1)  An individual who resides in this State;

(2)  A domestic entity authorized to transact business in this State; or

(3)  A foreign entity authorized to transact business in this State. [L 2003, c 210, pt of §1; am L 2009, c 55, §40]



§425E-115 - Designation or change of registered office or registered agent.

§425E-115  Designation or change of registered office or registered agent.  [Section effective until June 30, 2010.  For section effective July 1, 2010, see below.]  (a)  A domestic limited partnership or foreign limited partnership that does not already have a registered office and registered agent shall designate its registered office and registered agent by delivering to the director for filing, a statement of designation that sets forth:

(1)  The name of the limited partnership;

(2)  The street address of its initial registered office in this State and the name of its initial registered agent at its initial registered office; and

(3)  That the street addresses of its initial registered office and agent shall be identical.

(b)  A domestic or foreign limited partnership may change its registered office or its registered agent by delivering to the director for filing, a statement of change that sets forth:

(1)  The name of the limited partnership;

(2)  The street address of its current registered office, the name of its current registered agent at its registered office, and any changes required to keep the information current; and

(3)  That after the change or changes are made, the street addresses of its registered office and agent shall be identical.

(c)  If the registered agent's street address changes, the registered agent may change the street address of the limited partnership's registered office by notifying the limited partnership in writing of the change and signing (either manually or in facsimile) and delivering to the director for filing, a statement that complies with the requirements of subsection (a) and recites that the limited partnership has been notified of the change. [L 2003, c 210, pt of §1]

§425E-115  Designation or change of registered agent.  [Section effective July 1, 2010.  For section effective until June 30, 2010, see above.]  (a)  A domestic limited partnership or foreign limited partnership that does not already have a registered agent shall designate its registered agent by complying with the requirements of section 425R-4.

(b)  A domestic or foreign limited partnership may change its registered agent by complying with the requirements of section 425R-7.

(c)  If the registered agent changes its name, its address, or its type or jurisdiction of organization, the agent shall comply with the requirements of section 425R-8 or 425R-9, whichever is applicable. [L 2003, c 210, pt of §1; am L 2009, c 55, §41]



§425E-116 - Resignation of registered agent.

§425E-116  Resignation of registered agent.  [Section effective until June 30, 2010.  For section effective July 1, 2010, see below.]  (a)  A registered agent may resign from the registered agent's appointment by signing and delivering to the director for filing, a signed statement of resignation.  The statement may include a statement that the registered office shall also be discontinued.

(b)  The registered agent shall mail one copy to the registered office (if not discontinued) and the other copy to the limited partnership at its principal office.

(c)  The appointment of the agent shall be terminated, and the registered office discontinued if so provided, on the thirty-first day after the date on which the statement was filed. [L 2003, c 210, pt of §1]

§425E-116  Resignation of registered agent.  [Section effective July 1, 2010.  For section effective until June 30, 2010, see above.]  A registered agent may resign from the registered agent's appointment by complying with the requirements of section 425R-10. [L 2003, c 210, pt of §1; am L 2009, c 55, §42]



§425E-117 - Service on the partnership.

[§425E-117]  Service on the partnership.  (a)  Service of any notice or process authorized by law issued against any limited partnership, whether domestic or foreign, by any court, judicial or administrative officer, or board, may be made in the manner provided by law upon any registered agent or general partner of the limited partnership who is found within the jurisdiction of the court, officer, or board; or if a registered agent or general partner cannot be found, upon any person who is found in charge of the property, business, or office of the limited partnership within the jurisdiction of the court, officer, or board.

(b)  If no general partner or other person in charge of the property, business, or office of the limited partnership can be found within this State, and in case the limited partnership has not filed with the director pursuant to this chapter the name of a registered agent upon whom legal notice and process from the courts of this State may be served, or the person named is not found within this State, service may be made upon the limited partnership by registered or certified mail, return receipt requested, addressed to the limited partnership at its principal office.  Service by registered or certified mail shall be perfected at the earliest of:

(1)  The date the limited partnership receives the mail;

(2)  The date shown on the return receipt, if signed on behalf of the limited partnership; or

(3)  Five days after its deposit in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed.

(c)  Nothing contained herein shall limit or affect the right to serve any process, notice, or demand required or permitted by law to be served upon a limited partnership in any other manner permitted by law. [L 2003, c 210, pt of §1]



§425E-118 - Consent and proxies of partners.

[§425E-118]  Consent and proxies of partners.  Action requiring the consent of partners under this chapter may be taken without a meeting, and a partner may appoint a proxy to consent or otherwise act for the partner by signing an appointment record, either personally or by the partner's attorney in fact. [L 2003, c 210, pt of §1]



§425E-201 - Certificate of limited partnership.

ARTICLE 2.  FORMATION; CERTIFICATE OF LIMITED PARTNERSHIP;

OTHER FILINGS; FEES

§425E-201  Certificate of limited partnership.  (a)  [Subsection effective until June 30, 2010.  For subsection effective July 1, 2010, see below.]  To form a limited partnership, a certificate of limited partnership shall be executed and delivered to the office of the director for filing.  The certificate shall set forth:

(1)  The name of the limited partnership;

(2)  The mailing address of the limited partnership's initial principal office, the street address of the limited partnership's initial registered office in this State, and the name of its initial registered agent at its initial registered office;

(3)  The name and the address of each general partner;

(4)  Whether the limited partnership is a limited liability limited partnership;

(5)  Any additional information required by article 11; and

(6)  Any other matter the general partners determine to include therein.

(a)  [Subsection effective July 1, 2010.  For subsection effective until June 30, 2010, see above.]  To form a limited partnership, a certificate of limited partnership shall be executed and delivered to the office of the director for filing.  The certificate shall set forth:

(1)  The name of the limited partnership;

(2)  The mailing address of the limited partnership's initial principal office and the information required by section 425R-4(a);

(3)  The name and the address of each general partner;

(4)  Whether the limited partnership is a limited liability limited partnership;

(5)  Any additional information required by article 11; and

(6)  Any other matter the general partners determine to include therein.

(b)  A certificate of limited partnership may also contain any other matters but may not vary or otherwise affect the provisions specified in section 425E-110(b) in a manner inconsistent with that section.

(c)  A limited partnership is formed at the time of the filing of the certificate of limited partnership in the office of the director if there has been substantial compliance with the requirements of this section.

(d)  Subject to subsection (b), if any provision of a partnership agreement is inconsistent with the filed certificate of limited partnership or with a filed statement of dissociation, termination, or change or filed articles of conversion or merger:

(1)  The partnership agreement prevails as to partners and transferees; and

(2)  The filed certificate of limited partnership, statement of dissociation, termination, or change or articles of conversion or merger prevail as to persons, other than partners and transferees, that reasonably rely on the filed record to their detriment. [L 2003, c 210, pt of §1; am L 2006, c 184, §21; am L 2009, c 55, §43]



§425E-202 - Amendment or restatement of certificate.

[§425E-202]  Amendment or restatement of certificate.  (a)  In order to amend its certificate of limited partnership, a limited partnership shall deliver to the director for filing an amendment or, pursuant to article 11, articles of merger stating:

(1)  The name of the limited partnership;

(2)  The date of filing of its initial certificate; and

(3)  The changes the amendment makes to the certificate as most recently amended or restated.

(b)  A limited partnership shall within thirty days deliver to the director for filing an amendment to a certificate of limited partnership to reflect:

(1)  The admission of a new general partner;

(2)  The dissociation of a person as a general partner; or

(3)  The appointment of a person to wind up the limited partnership's activities under section 425E-803(c) or (d).

(c)  A general partner that knows that any information in a filed certificate of limited partnership was false when the certificate was filed or has become false due to changed circumstances shall promptly:

(1)  Cause the certificate to be amended; or

(2)  If appropriate, deliver to the director for filing a statement of change pursuant to section 425E-115 or a certificate of correction pursuant to section 425E-207.

(d)  A certificate of limited partnership may be amended at any time for any other proper purpose as determined by the limited partnership.

(e)  A restated certificate of limited partnership may be delivered to the director for filing in the same manner as an amended certificate.

(f)  Subject to section 425E-206(c), an amendment or restated certificate shall be effective when filed with the director. [L 2003, c 210, pt of §1]



§425E-203 - Statement of termination.

[§425E-203]  Statement of termination.  (a)  A dissolved limited partnership that has completed winding up may deliver to the director for filing a statement of termination that states:

(1)  The name of the limited partnership;

(2)  The date of filing of its initial certificate of limited partnership; and

(3)  The effective date, which shall be a date and time certain, of cancellation, if it is not to be effective upon the filing of the certificate.

(b)  A limited partnership shall be terminated upon the effective date of its statement of termination.  The statement of termination may specify a delayed effective time and date, and if so, the document becomes effective at the time and date specified.  If a delayed effective date but no time is specified, the document shall be effective at the close of business on that date.  A delayed effective date for a document shall not be later than the thirtieth day after the date it is filed.

(c)  If a partnership has terminated by the expiration of its term of existence, the partners may, at any time within two years of such termination, by taking action consistent with the partnership agreement and by amending the partnership's certificate of limited partnership, extend the term of partnership.  Such extension shall be effective from the original filing of the certificate.

(d)  Within the applicable two-year period, should the name of the limited partnership, or a name substantially identical, be registered or reserved by another entity or should such name or a name substantially identical be registered as a trade name, trademark, or service mark, then extension of its term of existence shall be allowed only upon the registration of a new name by the limited partnership pursuant to the amendment provisions of this chapter. [L 2003, c 210, pt of §1]



§425E-204 - Execution of records.

[§425E-204]  Execution of records.  (a)  Each record delivered to the director for filing pursuant to this chapter shall be executed in the following manner:

(1)  A certificate of limited partnership shall be signed by at least one general partner;

(2)  An amendment that changes the status of the limited partnership as a limited liability limited partnership shall be signed by at least one general partner who shall certify that a majority of the general partners have agreed to the amendment;

(3)  An amendment designating as a general partner a person admitted under section 425E-801(3)(B) following the dissociation of a limited partnership's last general partner shall be signed by the designated person;

(4)  An amendment required by section 425E-803(c) following the appointment of a person to wind up the dissolved limited partnership's activities shall be signed by the appointed person;

(5)  Any other amendment shall be signed by:

(A)  At least one general partner listed in the certificate;

(B)  Each person designated in the amendment as a new general partner; and

(C)  Each person that the amendment indicates has dissociated as a general partner, unless:

(i)  The person is deceased or a guardian or general conservator has been appointed for the person and the amendment so states; or

(ii)  The person has previously delivered to the director for filing a statement of dissociation;

(6)  A restated certificate of limited partnership shall be signed by at least one general partner listed who shall certify that a majority of the general partners have agreed to the restatement and to the extent the restated certificate effects a change under any other paragraph of this subsection, the certificate shall be signed in a manner that satisfies that paragraph;

(7)  A statement of termination shall be signed by at least one general partner who shall certify that all of the general partners have agreed to the termination or if the certificate of a dissolved limited partnership lists no general partners, by the person appointed pursuant to section 425E-803(c) or (d) to wind up the dissolved limited partnership's activities;

(8)  Articles of conversion shall be signed by at least one general partner who shall certify that a majority of the general partners have agreed to the conversion;

(9)  Articles of merger shall be signed as provided in section 425E-1107(a);

(10)  Any other record delivered on behalf of a limited partnership to the director for filing shall be signed by at least one general partner;

(11)  A statement by a person pursuant to section 425E-605(a)(4) stating that the person has dissociated as a general partner shall be signed by that person;

(12)  A statement of withdrawal by a person pursuant to section 425E-306 shall be signed by that person;

(13)  A record delivered on behalf of a foreign limited partnership to the director for filing shall be signed by at least one general partner of the foreign limited partnership; and

(14)  Any other record delivered on behalf of any person to the director for filing shall be signed by that person.

(b)  Any person may sign by an attorney-in-fact any record to be filed pursuant to this chapter. [L 2003, c 210, pt of §1]



§425E-205 - Signing and filing pursuant to judicial order.

[§425E-205]  Signing and filing pursuant to judicial order.  (a)  If a person required by this chapter to sign a record or deliver a record to the director for filing does not do so, any other person that is aggrieved may petition the circuit court to order:

(1)  The person to sign the record and deliver the record to the director for filing; or

(2)  The director to file the record unsigned.

(b)  If the person aggrieved under subsection (a) is not the limited partnership or foreign limited partnership to which the record pertains, the aggrieved person shall make the limited partnership or foreign limited partnership a party to the action.  A person aggrieved under subsection (a) may seek the remedies provided in subsection (a) in the same action in combination or in the alternative.

(c)  A record filed unsigned pursuant to this section shall be effective without being signed. [L 2003, c 210, pt of §1]



§425E-206 - Filing in the office of the director; effective time and date.

[§425E-206]  Filing in the office of the director; effective time and date.  (a)  A certified and executed certificate of limited partnership, any certificate of amendment or cancellation, or of any judicial decree of amendment or cancellation, an application for registration as a foreign limited partnership, or any certificate relating thereto, shall be delivered to the director for filing.  A person who executes a certificate as an agent or fiduciary need not exhibit evidence of that person's authority as a prerequisite to filing.  Unless the director finds that any certificate does not conform to law, upon receipt of all filing fees required by law, the director shall:

(1)  Stamp the document with the word "Filed" and the date of delivery thereof; and

(2)  File the document in the director's office.

(b)  Upon the filing of a certificate of amendment or judicial decree of amendment in the office of the director, the certificate of limited partnership shall be amended as set forth therein, and upon the effective date of a certificate of cancellation or a judicial decree thereof, the certificate of limited partnership shall be canceled.

(c)  Except as otherwise provided in subsection (d) and section 425E-207, a document accepted for filing shall be effective at the time of filing on the date it is filed, as evidenced by the director's date and time endorsement on the original document.

(d)  Articles of conversion and articles of merger may specify a delayed effective time and date, and if so, the document becomes effective at the time and date specified.  If a delayed effective date but no time is specified, the document shall be effective at the close of business on that date.  A delayed effective date for a document shall not be later than the thirtieth day after the date it is filed. [L 2003, c 210, pt of §1]



§425E-206.5 - Filing requirements; filing duty of the director.

[§425E-206.5]  Filing requirements; filing duty of the director.  (a)  To be entitled to filing by the director a document shall satisfy the requirements of this section, and of any other section that adds to or varies from these requirements.

(b)  The document shall contain the information required by this chapter.  It may contain other information as well.

(c)  If the director has prescribed a mandatory form for the document, the document shall be in or on the prescribed form.

(d)  The director's duty to file documents under this chapter is ministerial.  The filing or refusal to file a document shall not:

(1)  Affect the validity or invalidity of the document in whole or part;

(2)  Relate to the correctness or incorrectness of information contained in the document; or

(3)  Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect. [L 2003, c 210, pt of §1]



§425E-207 - Correcting a filed document.

[§425E-207]  Correcting a filed document.  (a)  A domestic or foreign limited partnership may correct a document filed by the director if the document:

(1)  Contains an incorrect statement; or

(2)  Was defectively executed, attested, sealed, verified, or acknowledged.

(b)  A document is corrected:

(1)  By preparing a certificate of correction that:

(A)  Describes the document, including its file date or attaches a copy of it to the certificate;

(B)  Specifies the incorrect statement and the reason it is incorrect or the manner in which the execution was defective; and

(C)  Corrects the incorrect statement or defective execution; and

(2)  By delivering the certificate to the director for filing.

(c)  A certificate of correction shall be effective as of the effective date of the document it corrects; provided that the certificate shall be effective when filed:

(1)  For the purposes of section 425E-103(c) and (d); and

(2)  As to persons relying on the uncorrected record and adversely affected by the correction. [L 2003, c 210, pt of §1]



§425E-208 - Liability for false information in a filed record.

§425E-208  Liability for false information in a filed record.  (a)  [Subsection effective until June 30, 2010.  For subsection effective July 1, 2010, see below.]  If a record delivered to the director for filing under this chapter contains false information, any person that suffers loss by reliance on the false information may recover damages for the loss from:

(1)  Any person who executes the record, or causes another to execute it on the person's behalf, and knew the information to be false or should have known the information was false at the time the record was executed; and

(2)  Any general partner who has notice that the information was false when the record was filed or has become false because of changed circumstances, if the general partner has notice for a reasonably sufficient time before the information is relied upon to enable the general partner to effect an amendment under section 425E-202, file a petition pursuant to section 425E-205, or deliver to the director for filing a statement of change pursuant to section 425E-115 or a certificate of correction pursuant to section 425E-207.

(a)  [Subsection effective July 1, 2010.  For subsection effective until June 30, 2010, see above.]  If a record delivered to the director for filing under this chapter contains false information, any person that suffers loss by reliance on the false information may recover damages for the loss from:

(1)  Any person who executes the record, or causes another to execute it on the person's behalf, and knew the information to be false or should have known the information was false at the time the record was executed; and

(2)  Any general partner who has notice that the information was false when the record was filed or has become false because of changed circumstances, if the general partner has notice for a reasonably sufficient time before the information is relied upon to enable the general partner to effect an amendment under section 425E-202, file a petition pursuant to section 425E-205, or deliver to the director for filing a statement of change pursuant to section 425R-7 or a certificate of correction pursuant to section 425E-207.

(b)  Signing a record authorized or required to be filed under this chapter constitutes an affirmation under the penalties of perjury that the facts stated in the record are true. [L 2003, c 210, pt of §1; am L 2009, c 55, §44]



§425E-209 - Certificates and certified copies to be received in evidence.

[§425E-209]  Certificates and certified copies to be received in evidence.  All certificates issued by the director pursuant to this chapter, and all copies of documents filed in the director's office pursuant to this chapter when certified by the director, shall be taken and received in all courts, public offices, and official bodies, as prima facie evidence of the facts therein stated.  A certificate by the director, under the seal of the department of commerce and consumer affairs, as to the existence or nonexistence of the facts relating to corporations, shall be taken and received in all courts, public offices, and official bodies, as prima facie evidence of the existence or nonexistence of the facts therein stated. [L 2003, c 210, pt of §1]



§425E-210 - Annual statement.

§425E-210  Annual statement.  (a)  [Subsection effective until June 30, 2010.  For subsection effective July 1, 2010, see below.]  Each limited partnership and each foreign limited partnership authorized to transact business in this State shall deliver to the director for filing an annual statement that sets forth:

(1)  The name of the limited partnership and the state or country under whose law it is formed;

(2)  The mailing address of the limited partnership's principal office, the street address of the limited partnership's registered office in this State, and the name of its registered agent at its registered office in this State; and

(3)  The name and address of each general partner.

(a)  [Subsection effective July 1, 2010.  For subsection effective until June 30, 2010, see above.]  Each limited partnership and each foreign limited partnership authorized to transact business in this State shall deliver to the director for filing an annual statement that sets forth:

(1)  The name of the limited partnership and the state or country under whose law it is formed;

(2)  The mailing address of the limited partnership's principal office and the information required by section 425R-4(a); and

(3)  The name and address of each general partner.

(b)  The annual statement shall be filed within the time periods prescribed in subsection (c).

(c)  Effective January 1, 2005, for each limited partnership whose date of registration in this State falls between:

(1)  January 1 and March 31, an annual statement shall be filed on or before March 31 of each year and shall reflect the state of the limited partnership's affairs as of January 1 of the year when filed;

(2)  April 1 and June 30, an annual statement shall be filed on or before June 30 of each year and shall reflect the state of the limited partnership's affairs as of April 1 of the year when filed;

(3)  July 1 and September 30, an annual statement shall be filed on or before September 30 of each year and shall reflect the state of the limited partnership's affairs as of July 1 of the year when filed; and

(4)  October 1 and December 31, an annual statement shall be filed on or before December 31 of each year and shall reflect the state of the limited partnership's affairs as of October 1 of the year when filed;

provided that if a limited partnership is registered in the same year in which the annual statement is due, the limited partnership shall not be required to file an annual statement for that year.  Thereafter, the limited partnership shall comply with the requirements of this section.

(d)  Each annual statement shall be certified as correct by any general partner. [L 2003, c 210, pt of §1; am L 2004, c 121, §36; am L 2009, c 55, §45]



§425E-211 - Fees for filing documents and issuing certificates.

§425E-211  Fees for filing documents and issuing certificates.  (a)  The following fees shall be paid to the director upon the filing of limited partnership documents:

(1)  Certificate of limited partnership, $50;

(2)  Any certificate of amendment, restatement, or correction, $10;

(3)  Statement of termination, $10;

(4)  Annual statement for domestic or foreign limited partnership, $10;

(5)  Any other certificate or document of domestic or foreign limited partnership, $10;

(6)  Application for certificate of authority, $100;

(7)  Any certificate of amendment or agent change for foreign limited partnership, $10;

(8)  Application for certificate of withdrawal of foreign limited partnership, $10;

(9)  Reservation of name, $10;

(10)  Transfer of reservation of name, $10;

(11)  Good standing certificate, $5;

(12)  Articles of conversion or merger, $100;

(13)  Special handling fee for review of articles of conversion or merger, $75;

(14)  Special handling fee for review of any limited partnership document, $25;

(15)  Special handling fee for certificates issued by the director, $10 per certificate;

(16)  Special handling fee for certification of documents, $10; and

(17)  Agent's statement of change of address, $10 for each affected domestic or foreign limited partnership; provided that if more than two hundred simultaneous filings are made, the fee shall be reduced to $1 for each affected domestic or foreign limited partnership.

(b)  The director shall charge and collect:

(1)  For furnishing a certified copy of any document, instrument, or paper relating to a limited partnership, $10 for the certificate and affixing the seal thereto; and

(2)  At the time of any service of process on the director as agent for service of process of a limited partnership, $10, which amount may be recovered as taxable costs by the party to the suit or action causing the service to be made if the party prevails in the suit or action.

(c)  All fees collected under this section shall be managed in accordance with section 26-9. [L 2003, c 210, pt of §1; am L 2004, c 116, §8 and c 117, §5; am L 2006, c 184, §22]



§425E-301 - Limited partner.

ARTICLE 3.  LIMITED PARTNERS

[§425E-301]  Limited partner.  A person becomes a limited partner:

(1)  As provided in the partnership agreement;

(2)  As the result of a conversion or merger under article 11; or

(3)  With the consent of all the partners. [L 2003, c 210, pt of §1]



§425E-302 - No right or power as limited partner to bind limited partnership.

[§425E-302]  No right or power as limited partner to bind limited partnership.  A limited partner shall not have the right or the power as a limited partner to act for or bind the limited partnership. [L 2003, c 210, pt of §1]



§425E-303 - Liability as a limited partner.

[§425E-303]  Liability as a limited partner.  An obligation of a limited partnership, whether arising in contract, tort, or otherwise, shall not be the obligation of a limited partner.  A limited partner shall not be personally liable, directly or indirectly, by way of contribution or otherwise, for an obligation of the limited partnership solely by reason of being a limited partner, even if the limited partner participates in the management and control of the limited partnership. [L 2003, c 210, pt of §1]



§425E-304 - Right of limited partner and former limited partner to information.

§425E-304  Right of limited partner and former limited partner to information.  (a)  [Subsection effective until June 30, 2010.  For subsection effective July 1, 2010, see below.]  Within ten days of a demand, made in a record received by the limited partnership, a limited partner may inspect and copy required information during regular business hours in the limited partnership's designated office.  The limited partner need not have any particular purpose for seeking the information.

(a)  [Subsection effective July 1, 2010.  For subsection effective until June 30, 2010, see above.]  Within ten days of a demand, made in a record received by the limited partnership, a limited partner may inspect and copy required information during regular business hours in the limited partnership's principal office.  The limited partner need not have any particular purpose for seeking the information.

(b)  During regular business hours and at a reasonable location specified by the limited partnership, a limited partner may obtain from the limited partnership and inspect and copy true and full information regarding the state of the activities and financial condition of the limited partnership and other information regarding the activities of the limited partnership as is just and reasonable if:

(1)  The limited partner seeks the information for a purpose reasonably related to the partner's interest as a limited partner;

(2)  The limited partner makes a demand in a record received by the limited partnership, describing with reasonable particularity the information sought and the purpose for seeking the information; and

(3)  The information sought is directly connected to the limited partner's purpose.

(c)  Within ten days after receiving a demand pursuant to subsection (b), the limited partnership in a record shall inform the limited partner who made the demand:

(1)  What information the limited partnership will provide in response to the demand;

(2)  When and where the limited partnership will provide the information; and

(3)  If the limited partnership declines to provide any demanded information, the limited partnership's reasons for declining.

(d)  [Subsection effective until June 30, 2010.  For subsection effective July 1, 2010, see below.]  Subject to subsection (f), a person dissociated as a limited partner may inspect and copy required information during regular business hours in the limited partnership's designated office if:

(1)  The information pertains to the period during which the person was a limited partner;

(2)  The person seeks the information in good faith; and

(3)  The person meets the requirements of subsection (b).

(d)  [Subsection effective July 1, 2010.  For subsection effective until June 30, 2010, see above.]  Subject to subsection (f), a person dissociated as a limited partner may inspect and copy required information during regular business hours in the limited partnership's principal office if:

(1)  The information pertains to the period during which the person was a limited partner;

(2)  The person seeks the information in good faith; and

(3)  The person meets the requirements of subsection (b).

(e)  The limited partnership shall respond to a demand made pursuant to subsection (d) in the same manner as provided in subsection (c).

(f)  If a limited partner dies, section 425E-704 applies.

(g)  The limited partnership may impose reasonable restrictions on the use of information obtained under this section.  In a dispute concerning the reasonableness of a restriction under this subsection, the limited partnership has the burden of proving reasonableness.

(h)  A limited partnership may charge a person that makes a demand under this section reasonable costs of copying, limited to the costs of labor and material.

(i)  Whenever this chapter or a partnership agreement provides for a limited partner to give or withhold consent to a matter, before the consent is given or withheld, the limited partnership shall, without demand, provide the limited partner with all information material to the limited partner's decision that the limited partnership knows.

(j)  A limited partner or person dissociated as a limited partner may exercise the rights under this section through an attorney or other agent.  Any restriction imposed under subsection (g) or by the partnership agreement applies both to the attorney or other agent and to the limited partner or person dissociated as a limited partner.

(k)  The rights stated in this section do not extend to a person as transferee, but may be exercised by the legal representative of an individual under legal disability who is a limited partner or person dissociated as a limited partner. [L 2003, c 210, pt of §1; am L 2009, c 55, §46]



§425E-305 - Limited duties of limited partners.

[§425E-305]  Limited duties of limited partners.  (a)  A limited partner shall not have any fiduciary duty to the limited partnership or to any other partner solely by reason of being a limited partner.

(b)  A limited partner shall discharge the duties to the partnership and the other partners under this chapter or under the partnership agreement and exercise any rights consistently with the obligation of good faith and fair dealing.

(c)  A limited partner does not violate a duty or obligation under this chapter or under the partnership agreement merely because the limited partner's conduct furthers the limited partner's own interest. [L 2003, c 210, pt of §1]



§425E-306 - Person erroneously believing self to be a limited partner.

[§425E-306]  Person erroneously believing self to be a limited partner.  (a)  Except as otherwise provided in subsection (b), a person that makes an investment in a business enterprise and erroneously but in good faith believes that the person has become a limited partner in the enterprise shall not be liable for the enterprise's obligations by reason of making the investment, receiving distributions from the enterprise, or exercising any rights of or appropriate to a limited partner, if, on ascertaining the mistake, the person:

(1)  Causes an appropriate certificate of limited partnership, amendment, or certificate of correction to be signed and delivered to the director for filing; or

(2)  Withdraws from future participation as an owner in the enterprise by signing and delivering to the director for filing a statement of withdrawal under this section.

(b)  A person that makes an investment described in subsection (a) shall be liable to the same extent as a general partner to any third party that enters into a transaction with the enterprise, believing in good faith that the person is a general partner, before a statement of withdrawal, certificate of limited partnership, amendment, or certificate of correction is filed with the director to show that the person is not a general partner.

(c)  If a person makes a diligent effort in good faith to comply with subsection (a)(1) and is unable to cause the appropriate certificate of limited partnership, amendment, or certificate of correction to be signed and delivered to the director for filing, the person has the right to withdraw from the enterprise pursuant to subsection (a)(2) even if the withdrawal would otherwise breach an agreement with others that are or have agreed to become co-owners of the enterprise. [L 2003, c 210, pt of §1]



§425E-401 - General partner.

ARTICLE 4.  GENERAL PARTNERS

[§425E-401]  General partner.  A person becomes a general partner:

(1)  As provided in the partnership agreement;

(2)  Under section 425E-801(3)(B) following the dissociation of a limited partnership's last general partner;

(3)  As the result of a conversion or merger under article 11; or

(4)  With the consent of all the partners. [L 2003, c 210, pt of §1]



§425E-402 - General partner is an agent of the limited partnership.

[§425E-402]  General partner is an agent of the limited partnership.  (a)  Each general partner shall be an agent of the limited partnership for the purposes of its activities.  An act of a general partner, including the signing of a record in the partnership's name, for apparently carrying on in the ordinary course the limited partnership's activities or activities of the kind carried on by the limited partnership binds the limited partnership, unless the general partner did not have authority to act for the limited partnership in the particular matter and the person with which the general partner was dealing knew, had received a notification, or had notice under section 425E-103(d) that the general partner lacked authority.

(b)  An act of a general partner which is not apparently for carrying on in the ordinary course the limited partnership's activities or activities of the kind carried on by the limited partnership binds the limited partnership only if the act was actually authorized by all the other partners. [L 2003, c 210, pt of §1]



§425E-403 - Limited partnership liable for general partner's actionable conduct.

[§425E-403]  Limited partnership liable for general partner's actionable conduct.  (a)  A limited partnership shall be liable for loss or injury caused to a person, or for a penalty incurred, as a result of a wrongful act or omission or other actionable conduct of a general partner acting in the ordinary course of activities of the limited partnership or with authority of the limited partnership.

(b)  If, in the course of the limited partnership's activities or while acting with authority of the limited partnership, a general partner receives or causes the limited partnership to receive money or property from a person not a partner, and the money or property is misapplied by a general partner, the limited partnership shall be liable for the loss. [L 2003, c 210, pt of §1]



§425E-404 - General partner's liability.

[§425E-404]  General partner's liability.  (a)  Except as otherwise provided in subsections (b) and (c), all general partners are liable jointly and severally for all obligations of the limited partnership unless otherwise agreed by the claimant or provided by law.

(b)  A person that becomes a general partner of an existing limited partnership shall not be personally liable for an obligation of a limited partnership incurred before the person became a general partner.

(c)  An obligation of a limited partnership incurred while the limited partnership is a limited liability limited partnership, whether arising in contract, tort, or otherwise, is solely the obligation of the limited partnership.  A general partner shall not be personally liable, directly or indirectly, by way of contribution or otherwise, for such an obligation solely by reason of being or acting as a general partner.  This subsection applies despite anything inconsistent in the partnership agreement that existed immediately before the consent required to become a limited liability limited partnership under section 425E-406(b)(2). [L 2003, c 210, pt of §1]



§425E-405 - Actions by and against partnership and partners.

[§425E-405]  Actions by and against partnership and partners.  (a)  To the extent not inconsistent with section 425E-404, a general partner may be joined in an action against the limited partnership or named in a separate action.

(b)  A judgment against a limited partnership is not by itself a judgment against a general partner.  A judgment against a limited partnership may not be satisfied from a general partner's assets unless there is also a judgment against the general partner.

(c)  A judgment creditor of a general partner may not levy execution against the assets of the general partner to satisfy a judgment based on a claim against the limited partnership, unless the general partner is personally liable for the claim under section 425E-404 and:

(1)  A judgment based on the same claim has been obtained against the limited partnership and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(2)  The limited partnership is a debtor in bankruptcy;

(3)  The general partner has agreed that the creditor need not exhaust limited partnership assets;

(4)  A court grants permission to the judgment creditor to levy execution against the assets of a general partner based on a finding that limited partnership assets subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of limited partnership assets is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(5)  Liability is imposed on the general partner by law or contract independent of the existence of the limited partnership. [L 2003, c 210, pt of §1]



§425E-406 - Management rights of general partners.

[§425E-406]  Management rights of general partners.  (a)  Each general partner has equal rights in the management and conduct of the limited partnership's activities.  Except as expressly provided in this chapter, any matter relating to the activities of the limited partnership may be exclusively decided by the general partner or, if there is more than one general partner, by a majority of the general partners.

(b)  The consent of each general partner shall be necessary to:

(1)  Amend the partnership agreement;

(2)  Amend the certificate of limited partnership to add or, subject to section 425E-1110, delete a statement that the limited partnership is a limited liability limited partnership; and

(3)  Sell, lease, exchange, or otherwise dispose of all, or substantially all, of the limited partnership's property, with or without the goodwill, other than in the usual and regular course of the limited partnership's activities.

(c)  A limited partnership shall reimburse a general partner for payments made and indemnify a general partner for liabilities incurred by the general partner in the ordinary course of the activities of the partnership or for the preservation of its activities or property.

(d)  A limited partnership shall reimburse a general partner for an advance to the limited partnership beyond the amount of capital the general partner agreed to contribute.

(e)  A payment or advance made by a general partner that gives rise to an obligation of the limited partnership under subsection (c) or (d) constitutes a loan to the limited partnership which accrues interest from the date of the payment or advance.

(f)  A general partner shall not be entitled to remuneration for services performed for the partnership. [L 2003, c 210, pt of §1]



§425E-407 - Right of general partner and former general partner to information.

§425E-407  Right of general partner and former general partner to information.  (a)  [Subsection effective until June 30, 2010.  For subsection effective July 1, 2010, see below.]  A general partner, without having any particular purpose for seeking the information, may inspect and copy during regular business hours:

(1)  In the limited partnership's designated office, required information; and

(2)  At a reasonable location specified by the limited partnership, any other records maintained by the limited partnership regarding the limited partnership's activities and financial condition.

(a)  [Subsection effective July 1, 2010.  For subsection effective until June 30, 2010, see above.]  A general partner, without having any particular purpose for seeking the information, may inspect and copy during regular business hours:

(1)  In the limited partnership's principal office, required information; and

(2)  At a reasonable location specified by the limited partnership, any other records maintained by the limited partnership regarding the limited partnership's activities and financial condition.

(b)  Each general partner and the limited partnership shall furnish to a general partner:

(1)  Without demand, any information concerning the limited partnership's activities and activities reasonably required for the proper exercise of the general partner's rights and duties under the partnership agreement or this chapter; and

(2)  On demand, any other information concerning the limited partnership's activities, except to the extent the demand or the information demanded is unreasonable or otherwise improper under the circumstances.

(c)  Subject to subsection (e), within ten days of a demand made in a record received by the limited partnership, a person dissociated as a general partner may have access to the information and records described in subsection (a) at the location specified in subsection (a) if:

(1)  The information or record pertains to the period during which the person was a general partner;

(2)  The person seeks the information or record in good faith; and

(3)  The person satisfies the requirements imposed on a limited partner by section 425E-304(b).

(d)  The limited partnership shall respond to a demand made pursuant to subsection (c) in the same manner as provided in section 425E-304(c).

(e)  If a general partner dies, section 425E-704 applies.

(f)  The limited partnership may impose reasonable restrictions on the use of information under this section.  In any dispute concerning the reasonableness of a restriction under this subsection, the limited partnership shall bear the burden of proving reasonableness.

(g)  A limited partnership may charge a person dissociated as a general partner that makes a demand under this section reasonable costs of copying, limited to the costs of labor and material.

(h)  A general partner or person dissociated as a general partner may exercise the rights under this section through an attorney or other agent.  Any restriction imposed under subsection (f) or by the partnership agreement shall apply both to the attorney or other agent and to the general partner or person dissociated as a general partner.

(i)  The rights under this section shall not extend to a person as transferee, but the rights under subsection (c) of a person dissociated as a general partner may be exercised by the legal representative of an individual who dissociated as a general partner under section 425E-603(7)(B) or (C). [L 2003, c 210, pt of §1; am L 2009, c 55, §47]



§425E-408 - General standards of a general partner's conduct.

[§425E-408]  General standards of a general partner's conduct.  (a)  The only fiduciary duties that a general partner has to the limited partnership and the other partners are the duties of loyalty and care under subsections (b) and (c).

(b)  A general partner's duty of loyalty to the limited partnership and the other partners shall be limited to the following:

(1)  To account to the limited partnership and hold as trustee for it any property, profit, or benefit derived by the general partner in the conduct and winding up of the limited partnership's activities or derived from a use by the general partner of limited partnership property, including the appropriation of a limited partnership opportunity;

(2)  To refrain from dealing with the limited partnership in the conduct or winding up of the limited partnership's activities as or on behalf of a party having an interest adverse to the limited partnership; and

(3)  To refrain from competing with the limited partnership in the conduct or winding up of the limited partnership's activities.

(c)  A general partner's duty of care to the limited partnership and the other partners in the conduct and winding up of the limited partnership's activities shall be limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct, or a knowing violation of law.

(d)  A general partner shall discharge the duties to the partnership and the other partners under this chapter or under the partnership agreement and exercise any rights consistently with the obligation of good faith and fair dealing.

(e)  A general partner does not violate a duty or obligation under this chapter or under the partnership agreement merely because the general partner's conduct furthers the general partner's own interest. [L 2003, c 210, pt of §1]



§425E-501 - Form of contribution.

ARTICLE 5.  CONTRIBUTIONS AND DISTRIBUTIONS

[§425E-501]  Form of contribution.  A contribution of a partner may consist of tangible or intangible property or other benefit to the limited partnership, including money, services performed, promissory notes, other agreements to contribute cash or property, and contracts for services to be performed. [L 2003, c 210, pt of §1]



§425E-502 - Liability for contribution.

[§425E-502]  Liability for contribution.  (a)  A partner's obligation to contribute money or other property or other benefit to, or to perform services for, a limited partnership shall not be excused by the partner's death, disability, or other inability to perform personally.

(b)  If a partner does not make a promised nonmonetary contribution, the partner is obligated at the option of the limited partnership to contribute money equal to that portion of the value, as stated in the required information, of the stated contribution which has not been made.

(c)  The obligation of a partner to make a contribution or return money or other property paid or distributed in violation of this chapter may be compromised only by consent of all partners.  A creditor of a limited partnership that extends credit or otherwise acts in reliance on an obligation described in subsection (a), without notice of any compromise under this subsection, may enforce the original obligation. [L 2003, c 210, pt of §1]



§425E-503 - Sharing of distributions.

[§425E-503]  Sharing of distributions.  A distribution by a limited partnership shall be shared among the partners on the basis of the value, as stated in the required records when the limited partnership decides to make the distribution, of the contributions the limited partnership has received from each partner. [L 2003, c 210, pt of §1]



§425E-504 - Interim distributions.

[§425E-504]  Interim distributions.  A partner shall not have a right to any distribution before the dissolution and winding up of the limited partnership unless the limited partnership decides to make an interim distribution. [L 2003, c 210, pt of §1]



§425E-505 - No distribution on account of dissociation.

[§425E-505]  No distribution on account of dissociation.  A person shall not have a right to receive a distribution on account of dissociation. [L 2003, c 210, pt of §1]



§425E-506 - Distribution in kind.

[§425E-506]  Distribution in kind.  A partner shall not have a right to demand or receive any distribution from a limited partnership in any form other than cash.  Subject to section 425E-812(b), a limited partnership may distribute an asset in kind to the extent each partner receives a percentage of the asset equal to the partner's share of distributions. [L 2003, c 210, pt of §1]



§425E-507 - Right to distribution.

[§425E-507]  Right to distribution.  When a partner or transferee becomes entitled to receive a distribution, the partner or transferee has the status of, and is entitled to all remedies available to, a creditor of the limited partnership with respect to the distribution.  However, the limited partnership's obligation to make a distribution is subject to offset for any amount owed to the limited partnership by the partner or dissociated partner on whose account the distribution is made. [L 2003, c 210, pt of §1]



§425E-508 - Limitations on distribution.

[§425E-508]  Limitations on distribution.  (a)  A limited partnership may not make a distribution in violation of the partnership agreement.

(b)  A limited partnership may not make a distribution if after the distribution:

(1)  The limited partnership would not be able to pay its debts as they become due in the ordinary course of the limited partnership's activities; or

(2)  The limited partnership's total assets would be less than the sum of its total liabilities plus the amount that would be needed, if the limited partnership were to be dissolved, wound up, and terminated at the time of the distribution, to satisfy the preferential rights upon dissolution, winding up, and termination of partners whose preferential rights are superior to those of persons receiving the distribution.

(c)  A limited partnership may base a determination that a distribution is not prohibited under subsection (b) on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable in the circumstances.

(d)  Except as otherwise provided in subsection (g), the effect of a distribution under subsection (b) shall be measured:

(1)  In the case of distribution by purchase, redemption, or other acquisition of a transferable interest in the limited partnership, as of the date money or other property is transferred or debt incurred by the limited partnership; and

(2)  In all other cases, as of the date:

(A)  The distribution is authorized, if the payment occurs within one hundred twenty days after that date; or

(B)  The payment is made, if payment occurs more than one hundred twenty days after the distribution is authorized.

(e)  A limited partnership's indebtedness to a partner incurred by reason of a distribution made in accordance with this section shall be at parity with the limited partnership's indebtedness to its general, unsecured creditors.

(f)  A limited partnership's indebtedness, including indebtedness issued in connection with or as part of a distribution, shall not be considered a liability for purposes of subsection (b) if the terms of the indebtedness provide that payment of principal and interest are made only to the extent that a distribution could then be made to partners under this section.

(g)  If indebtedness is issued as a distribution, each payment of principal or interest on the indebtedness shall be treated as a distribution, the effect of which is measured on the date the payment is made. [L 2003, c 210, pt of §1]



§425E-509 - Liability for improper distributions.

[§425E-509]  Liability for improper distributions.  (a)  A general partner that consents to a distribution made in violation of section 425E-508 shall be personally liable to the limited partnership for the amount of the distribution which exceeds the amount that could have been distributed without the violation if it is established that in consenting to the distribution the general partner failed to comply with section 425E-408.

(b)  A partner or transferee that received a distribution knowing that the distribution to that partner or transferee was made in violation of section 425E-508 shall be personally liable to the limited partnership but only to the extent that the distribution received by the partner or transferee exceeded the amount that could have been properly paid under section 425E-508.

(c)  A general partner against which an action is commenced under subsection (a) may:

(1)  Implead in the action any other person that is liable under subsection (a) and compel contribution from the person; and

(2)  Implead in the action any person that received a distribution in violation of subsection (b) and compel contribution from the person in the amount the person received in violation of subsection (b).

(d)  An action under this section is barred if it is not commenced within two years after the distribution. [L 2003, c 210, pt of §1]



§425E-601 - Dissociation as a limited partner.

ARTICLE 6.  DISSOCIATION

[§425E-601]  Dissociation as a limited partner.  (a)  A person shall not have a right to dissociate as a limited partner before the termination of the limited partnership.

(b)  A person shall be dissociated from a limited partnership as a limited partner upon the occurrence of any of the following events:

(1)  The limited partnership's having notice of the person's express will to withdraw as a limited partner or on a later date specified by the person;

(2)  An event agreed to in the partnership agreement as causing the person's dissociation as a limited partner;

(3)  The person's expulsion as a limited partner pursuant to the partnership agreement;

(4)  The person's expulsion as a limited partner by the unanimous consent of the other partners if:

(A)  It is unlawful to carry on the limited partnership's activities with the person as a limited partner;

(B)  There has been a transfer of all of the person's transferable interest in the limited partnership, other than a transfer for security purposes, or a court order charging the person's interest, which has not been foreclosed;

(C)  The person is a corporation and, within ninety days after the limited partnership notifies the person that it will be expelled as a limited partner because it has filed a certificate of dissolution or the equivalent, its charter has been revoked, or its right to transact business has been suspended by the jurisdiction of its incorporation, there is no revocation of the certificate of dissolution or no reinstatement of its charter or its right to transact business; or

(D)  The person is a limited liability company or partnership that has been dissolved and whose business is being wound up;

(5)  On application by the limited partnership, the person's expulsion as a limited partner by judicial order because:

(A)  The person engaged in wrongful conduct that adversely and materially affected the limited partnership's activities;

(B)  The person wilfully or persistently committed a material breach of the partnership agreement or of the obligation of good faith and fair dealing under section 425E-305(b); or

(C)  The person engaged in conduct relating to the limited partnership's activities which makes it not reasonably practicable to carry on the activities with the person as limited partner;

(6)  In the case of a person who is an individual, the person's death;

(7)  In the case of a person that is a trust or is acting as a limited partner by virtue of being a trustee of a trust, distribution of the trust's entire transferable interest in the limited partnership, but not merely by reason of the substitution of a successor trustee;

(8)  In the case of a person that is an estate or is acting as a limited partner by virtue of being a personal representative of an estate, distribution of the estate's entire transferable interest in the limited partnership, but not merely by reason of the substitution of a successor personal representative;

(9)  Termination of a limited partner that is not an individual, partnership, limited liability company, corporation, trust, or estate; or

(10)  The limited partnership's participation in a conversion or merger under article 11, if the limited partnership:

(A)  Is not the converted or surviving entity; or

(B)  Is the converted or surviving entity but, as a result of the conversion or merger, the person ceases to be a limited partner. [L 2003, c 210, pt of §1]



§425E-602 - Effect of dissociation as a limited partner.

[§425E-602]  Effect of dissociation as a limited partner.  (a)  Upon a person's dissociation as a limited partner:

(1)  Subject to section 425E-704, the person shall not have further rights as a limited partner;

(2)  The person's obligation of good faith and fair dealing as a limited partner under section 425E-305(b) continues only as to matters arising and events occurring before the dissociation; and

(3)  Subject to section 425E-704 and article 11, any transferable interest owned by the person in the person's capacity as a limited partner immediately before dissociation shall be owned by the person as a mere transferee.

(b)  A person's dissociation as a limited partner shall not of itself discharge the person from any obligation to the limited partnership or the other partners which the person incurred while a limited partner. [L 2003, c 210, pt of §1]



§425E-603 - Dissociation as a general partner.

[§425E-603]  Dissociation as a general partner.  A person shall be dissociated from a limited partnership as a general partner upon the occurrence of any of the following events:

(1)  The limited partnership's having notice of the person's express will to withdraw as a general partner or on a later date specified by the person;

(2)  An event agreed to in the partnership agreement as causing the person's dissociation as a general partner;

(3)  The person's expulsion as a general partner pursuant to the partnership agreement;

(4)  The person's expulsion as a general partner by the unanimous consent of the other partners if:

(A)  It is unlawful to carry on the limited partnership's activities with the person as a general partner;

(B)  There has been a transfer of all or substantially all of the person's transferable interest in the limited partnership, other than a transfer for security purposes, or a court order charging the person's interest, which has not been foreclosed;

(C)  The person is a corporation and, within ninety days after the limited partnership notifies the person that it will be expelled as a general partner because it has filed a certificate of dissolution or the equivalent, its charter has been revoked, or its right to transact business has been suspended by the jurisdiction of its incorporation, there is no revocation of the certificate of dissolution or no reinstatement of its charter or its right to transact business; or

(D)  The person is a limited liability company or partnership that has been dissolved and whose business is being wound up;

(5)  On application by the limited partnership, the person's expulsion as a general partner by judicial determination because:

(A)  The person engaged in wrongful conduct that adversely and materially affected the limited partnership activities;

(B)  The person wilfully or persistently committed a material breach of the partnership agreement or of a duty owed to the partnership or the other partners under section 425E-408; or

(C)  The person engaged in conduct relating to the limited partnership's activities which makes it not reasonably practicable to carry on the activities of the limited partnership with the person as a general partner;

(6)  The person's:

(A)  Becoming a debtor in bankruptcy;

(B)  Execution of an assignment for the benefit of creditors;

(C)  Seeking, consenting to, or acquiescing in the appointment of a trustee, receiver, or liquidator of the person or of all or substantially all of the person's property; or

(D)  Failure, within ninety days after the appointment, to have vacated or stayed the appointment of a trustee, receiver, or liquidator of the general partner or of all or substantially all of the person's property obtained without the person's consent or acquiescence, or failing within ninety days after the expiration of a stay to have the appointment vacated;

(7)  In the case of a person who is an individual:

(A)  The person's death;

(B)  The appointment of a guardian or general conservator for the person; or

(C)  A judicial determination that the person has otherwise become incapable of performing the person's duties as a general partner under the partnership agreement;

(8)  In the case of a person that is a trust or is acting as a general partner by virtue of being a trustee of a trust, distribution of the trust's entire transferable interest in the limited partnership, but not merely by reason of the substitution of a successor trustee;

(9)  In the case of a person that is an estate or is acting as a general partner by virtue of being a personal representative of an estate, distribution of the estate's entire transferable interest in the limited partnership, but not merely by reason of the substitution of a successor personal representative;

(10)  Termination of a general partner that is not an individual, partnership, limited liability company, corporation, trust, or estate; or

(11)  The limited partnership's participation in a conversion or merger under article 11, if the limited partnership:

(A)  Is not the converted or surviving entity; or

(B)  Is the converted or surviving entity but, as a result of the conversion or merger, the person ceases to be a general partner. [L 2003, c 210, pt of §1]



§425E-604 - Person's power to dissociate as a general partner; wrongful dissociation.

[§425E-604]  Person's power to dissociate as a general partner; wrongful dissociation.  (a)  A person has the power to dissociate as a general partner at any time, rightfully or wrongfully, by express will pursuant to section 425E-603(1).

(b)  A person's dissociation as a general partner is wrongful only if:

(1)  It is in breach of an express provision of the partnership agreement; or

(2)  It occurs before the termination of the limited partnership, and:

(A)  The person withdraws as a general partner by express will;

(B)  The person is expelled as a general partner by judicial determination under section 425E-603(5);

(C)  The person is dissociated as a general partner by becoming a debtor in bankruptcy; or

(D)  In the case of a person that is not an individual, trust other than a business trust, or estate, the person is expelled or otherwise dissociated as a general partner because it wilfully dissolved or terminated.

(c)  A person that wrongfully dissociates as a general partner shall be liable to the limited partnership and, subject to section 425E-1001, to the other partners for damages caused by the dissociation.  The liability shall be in addition to any other obligation of the general partner to the limited partnership or to the other partners. [L 2003, c 210, pt of §1]



§425E-605 - Effect of dissociation as a general partner.

[§425E-605]  Effect of dissociation as a general partner.  (a)  Upon a person's dissociation as a general partner:

(1)  The person's right to participate as a general partner in the management and conduct of the partnership's activities terminates;

(2)  The person's duty of loyalty as a general partner under section 425E-408(b)(3) terminates;

(3)  The person's duty of loyalty as a general partner under section 425E-408(b)(1) and (2) and duty of care under section 425E-408(c) continue only with regard to matters arising and events occurring before the person's dissociation as a general partner;

(4)  The person may sign and deliver to the director for filing a statement of dissociation pertaining to the person and, at the request of the limited partnership, shall sign an amendment to the certificate of limited partnership which states that the person has dissociated; and

(5)  Subject to section 425E-704 and article 11, any transferable interest owned by the person immediately before dissociation in the person's capacity as a general partner is owned by the person as a mere transferee.

(b)  A person's dissociation as a general partner shall not of itself discharge the person from any obligation to the limited partnership or the other partners which the person incurred while a general partner. [L 2003, c 210, pt of §1]



§425E-606 - Power to bind, and liability to, limited partnership before dissolution of partnership of a person dissociated as general partner.

[§425E-606]  Power to bind, and liability to, limited partnership before dissolution of partnership of a person dissociated as general partner.  (a)  After a person is dissociated as a general partner and before the limited partnership is dissolved, converted under article 11, or merged out of existence under article 11, the limited partnership shall be bound by an act of the person only if:

(1)  The act would have bound the limited partnership under section 425E-402 before the dissociation; and

(2)  At the time the other party enters into the transaction:

(A)  Less than two years has passed since the dissociation; and

(B)  The other party does not have notice of the dissociation and reasonably believes that the person is a general partner.

(b)  If a limited partnership is bound under subsection (a), the person dissociated as a general partner which caused the limited partnership to be bound shall be liable:

(1)  To the limited partnership for any damage caused to the limited partnership arising from the obligation incurred under subsection (a); and

(2)  If a general partner or another person dissociated as a general partner is liable for the obligation, to the general partner or other person for any damage caused to the general partner or other person arising from the liability. [L 2003, c 210, pt of §1]



§425E-607 - Liability to other persons of person dissociated as a general partner.

[§425E-607]  Liability to other persons of person dissociated as a general partner.  (a)  A person's dissociation as a general partner shall not of itself discharge the person's liability as a general partner for an obligation of the limited partnership incurred before dissociation.  Except as otherwise provided in subsections (b) and (c), the person shall not be liable for a limited partnership's obligation incurred after dissociation.

(b)  A person whose dissociation as a general partner resulted in a dissolution and winding up of the limited partnership's activities shall be liable to the same extent as a general partner under section 425E-404 on an obligation incurred by the limited partnership under section 425E-804.

(c)  A person that has dissociated as a general partner but whose dissociation did not result in a dissolution and winding up of the limited partnership's activities shall be liable on a transaction entered into by the limited partnership after the dissociation only if:

(1)  A general partner would be liable on the transaction; and

(2)  At the time the other party enters into the transaction:

(A)  Less than two years has passed since the dissociation; and

(B)  The other party does not have notice of the dissociation and reasonably believes that the person is a general partner.

(d)  By agreement with a creditor of a limited partnership and the limited partnership, a person dissociated as a general partner may be released from liability for an obligation of the limited partnership.

(e)  A person dissociated as a general partner shall be released from liability for an obligation of the limited partnership if the limited partnership's creditor, with notice of the person's dissociation as a general partner but without the person's consent, agrees to a material alteration in the nature or time of payment of the obligation. [L 2003, c 210, pt of §1]



§425E-701 - Partner's transferable interest.

ARTICLE 7.  TRANSFERABLE INTERESTS AND RIGHTS

OF TRANSFEREES AND CREDITORS

[§425E-701]  Partner's transferable interest.  The only interest of a partner which shall be transferable is the partner's transferable interest.  A transferable interest shall be personal property. [L 2003, c 210, pt of §1]



§425E-702 - Transfer of partner's transferable interest.

[§425E-702]  Transfer of partner's transferable interest.  (a)  A transfer, in whole or in part, of a partner's transferable interest:

(1)  Is permissible;

(2)  Shall not by itself cause the partner's dissociation or a dissolution and winding up of the limited partnership's activities; and

(3)  Shall not, as against the other partners or the limited partnership, entitle the transferee to participate in the management or conduct of the limited partnership's activities, to require access to information concerning the limited partnership's transactions except as otherwise provided in subsection (c), or to inspect or copy the required information or the limited partnership's other records.

(b)  A transferee has a right to receive, in accordance with the transfer:

(1)  Distributions to which the transferor would otherwise be entitled; and

(2)  Upon the dissolution and winding up of the limited partnership's activities the net amount otherwise distributable to the transferor.

(c)  In a dissolution and winding up, a transferee shall be entitled to an account of the limited partnership's transactions only from the date of dissolution.

(d)  Upon transfer, the transferor retains the rights of a partner other than the interest in distributions transferred and retains all duties and obligations of a partner.

(e)  A limited partnership need not give effect to a transferee's rights under this section until the limited partnership has notice of the transfer.

(f)  A transfer of a partner's transferable interest in the limited partnership in violation of a restriction on transfer contained in the partnership agreement shall be ineffective as to a person having notice of the restriction at the time of transfer.

(g)  A transferee that becomes a partner with respect to a transferable interest shall be liable for the transferor's obligations under sections 425E-502 and 425E-509.  However, the transferee shall not be liable for obligations unknown to the transferee at the time the transferee became a partner. [L 2003, c 210, pt of §1]



§425E-703 - Rights of creditors of partners or transferees.

[§425E-703]  Rights of creditors of partners or transferees.  (a)  On application to a court of competent jurisdiction by any judgment creditor of a partner or transferee, the court may charge the transferable interest of the judgment debtor with payment of the unsatisfied amount of the judgment with interest.  To the extent so charged, the judgment creditor has only the rights of a transferee.  The court may appoint a receiver of the share of the distributions due or to become due to the judgment debtor in respect of the partnership and make all other orders, directions, accounts, and inquiries the judgment debtor might have made or which the circumstances of the case may require to give effect to the charging order.

(b)  A charging order constitutes a lien on the judgment debtor's transferable interest.  The court may order a foreclosure upon the interest subject to the charging order at any time.  The purchaser at the foreclosure sale has the rights of a transferee.

(c)  At any time before foreclosure, an interest charged may be redeemed:

(1)  By the judgment debtor;

(2)  With property other than limited partnership property, by one or more of the other partners; or

(3)  With limited partnership property, by the limited partnership with the consent of all partners whose interests are not so charged.

(d)  This chapter shall not deprive any partner or transferee of the benefit of any exemption laws applicable to the partner's or transferee's transferable interest.

(e)  This section provides the exclusive remedy by which a judgment creditor of a partner or transferee may satisfy a judgment out of the judgment debtor's transferable interest. [L 2003, c 210, pt of §1]



§425E-704 - Power of estate of deceased partner.

[§425E-704]  Power of estate of deceased partner.  If a partner dies, the deceased partner's personal representative or other legal representative may exercise the rights of a transferee as provided in section 425E-702 and, for the purposes of settling the estate, may exercise the rights of a current limited partner under section 425E-304. [L 2003, c 210, pt of §1]



§425E-801 - Nonjudicial dissolution.

ARTICLE 8.  DISSOLUTION

§425E-801  Nonjudicial dissolution.  Except as otherwise provided in section 425E-802, a limited partnership shall be dissolved, and its activities shall be wound up, only upon the occurrence of any of the following:

(1)  The happening of an event specified in the partnership agreement;

(2)  The consent of all general partners and of limited partners owning a majority of the rights to receive distributions as limited partners at the time the consent is to be effective;

(3)  After the dissociation of a person as a general partner:

(A)  If the limited partnership has at least one remaining general partner, the consent to dissolve the limited partnership is given within ninety days after the dissociation by partners owning a majority of the rights to receive distributions as partners at the time the consent is to be effective; or

(B)  If the limited partnership does not have a remaining general partner, the passage of ninety days after the dissociation, unless before the end of the period:

(i)  Consent to continue the activities of the limited partnership and admit at least one general partner is given by limited partners owning a majority of the rights to receive distributions as limited partners at the time the consent is to be effective; and

(ii)  At least one person is admitted as a general partner in accordance with the consent;

(4)  The passage of ninety days after the dissociation of the limited partnership's last limited partner, unless before the end of the period the limited partnership admits at least one limited partner; or

(5)  The signing and filing of a declaration of cancellation by the director under section 425E-809. [L 2003, c 210, pt of §1; am L 2006, c 184, §23]



§425E-802 - Judicial dissolution.

[§425E-802]  Judicial dissolution.  On application by a partner, the circuit court may order dissolution of a limited partnership if it is not reasonably practicable to carry on the activities of the limited partnership in conformity with the partnership agreement. [L 2003, c 210, pt of §1]



§425E-803 - Winding up.

[§425E-803]  Winding up.  (a)  A limited partnership continues after dissolution only for the purpose of winding up its activities.

(b)  In winding up its activities, the limited partnership:

(1)  May amend its certificate of limited partnership to state that the limited partnership is dissolved, preserve the limited partnership business or property as a going concern for a reasonable time, prosecute and defend actions and proceedings, whether civil, criminal, or administrative, transfer the limited partnership's property, settle disputes by mediation or arbitration, file a statement of termination as provided in section 425E-203, and perform other necessary acts; and

(2)  Shall discharge the limited partnership's liabilities, settle and close the limited partnership's activities, and marshal and distribute the assets of the partnership.

(c)  If a dissolved limited partnership does not have a general partner, a person to wind up the dissolved limited partnership's activities may be appointed by the consent of limited partners owning a majority of the rights to receive distributions as limited partners at the time the consent is to be effective.  A person appointed under this subsection:

(1)  Has the powers of a general partner under section 425E-804; and

(2)  Shall promptly amend the certificate of limited partnership to state:

(A)  That the limited partnership does not have a general partner;

(B)  The name of the person that has been appointed to wind up the limited partnership; and

(C)  The street and mailing address of the person.

(d)  On the application of any partner, the circuit court may order judicial supervision of the winding up, including the appointment of a person to wind up the dissolved limited partnership's activities, if:

(1)  A limited partnership does not have a general partner and within a reasonable time following the dissolution no person has been appointed pursuant to subsection (c); or

(2)  The applicant establishes other good cause. [L 2003, c 210, pt of §1]



§425E-804 - Power of general partner and person dissociated as general partner to bind partnership after dissolution.

[§425E-804]  Power of general partner and person dissociated as general partner to bind partnership after dissolution.  (a)  A limited partnership shall be bound by a general partner's act after dissolution that:

(1)  Is appropriate for winding up the limited partnership's activities; or

(2)  Would have bound the limited partnership under section 425E-402 before dissolution, if, at the time the other party enters into the transaction, the other party does not have notice of the dissolution.

(b)  A person dissociated as a general partner binds a limited partnership through an act occurring after dissolution if:

(1)  At the time the other party enters into the transaction:

(A)  Less than two years has passed since the dissociation; and

(B)  The other party does not have notice of the dissociation and reasonably believes that the person is a general partner; and

(2)  The act:

(A)  Is appropriate for winding up the limited partnership's activities; or

(B)  Would have bound the limited partnership under section 425E-402 before dissolution and at the time the other party enters into the transaction the other party does not have notice of the dissolution. [L 2003, c 210, pt of §1]



§425E-805 - Liability after dissolution of general partner and person dissociated as general partner to limited partnership, other general partners, and persons dissociated as general partners.

[§425E-805]  Liability after dissolution of general partner and person dissociated as general partner to limited partnership, other general partners, and persons dissociated as general partners.  (a)  If a general partner having knowledge of the dissolution causes a limited partnership to incur an obligation under section 425E-804(a) by an act that is not appropriate for winding up the partnership's activities, the general partner shall be liable:

(1)  To the limited partnership for any damage caused to the limited partnership arising from the obligation; and

(2)  If another general partner or a person dissociated as a general partner is liable for the obligation, to that other general partner or person for any damage caused to that other general partner or person arising from the liability.

(b)  If a person dissociated as a general partner causes a limited partnership to incur an obligation under section 425E-804(b), the person shall be liable:

(1)  To the limited partnership for any damage caused to the limited partnership arising from the obligation; and

(2)  If a general partner or another person dissociated as a general partner is liable for the obligation, to the general partner or other person for any damage caused to the general partner or other person arising from the liability. [L 2003, c 210, pt of §1]



§425E-806 - Known claims against dissolved limited partnership.

[§425E-806]  Known claims against dissolved limited partnership.  (a)  A dissolved limited partnership may dispose of the known claims against it by following the procedure described in subsection (b).

(b)  A dissolved limited partnership may notify its known claimants of the dissolution in a record.  The notice shall:

(1)  Specify the information required to be included in a claim;

(2)  Provide a mailing address to which the claim is to be sent;

(3)  State the deadline for receipt of the claim, that may not be less than one hundred twenty days after the date the notice is received by the claimant;

(4)  State that the claim will be barred if not received by the deadline; and

(5)  Unless the limited partnership has been throughout its existence a limited liability limited partnership, state that the barring of a claim against the limited partnership will also bar any corresponding claim against any general partner or person dissociated as a general partner that is based on section 425E-404.

(c)  A claim against a dissolved limited partnership shall be barred if the requirements of subsection (b) are met and:

(1)  The claim is not received by the specified deadline; or

(2)  In the case of a claim that is timely received but rejected by the dissolved limited partnership, the claimant does not commence an action to enforce the claim against the limited partnership within ninety days after the receipt of the notice of the rejection.

(d)  This section shall not apply to a claim based on an event occurring after the effective date of dissolution or a liability that is contingent on that date. [L 2003, c 210, pt of §1]



§425E-807 - Other claims against dissolved limited partnership.

§425E-807  Other claims against dissolved limited partnership.  (a)  A dissolved limited partnership may publish notice of its dissolution and request persons having claims against the limited partnership to present them in accordance with the notice.

(b)  [Subsection effective until June 30, 2010.  For subsection effective July 1, 2010, see below.]  The notice shall:

(1)  Be published at least once in a newspaper of general circulation in the county in which the dissolved limited partnership's principal office is located or, if it has none in this State, in the county in which the limited partnership's designated office is or was last located;

(2)  Describe the information required to be contained in a claim and provide a mailing address to which the claim is to be sent;

(3)  State that a claim against the limited partnership shall be barred unless an action to enforce the claim is commenced within five years after publication of the notice; and

(4)  Unless the limited partnership has been throughout its existence a limited liability limited partnership, state that the barring of a claim against the limited partnership shall also bar any corresponding claim against any general partner or person dissociated as a general partner that is based on section 425E-404.

(b)  [Subsection effective July 1, 2010.  For subsection effective until June 30, 2010, see above.]  The notice shall:

(1)  Be published at least once in a newspaper of general circulation in the county in which the dissolved limited partnership's principal office is located or, if it has none in this State, in the city and county of Honolulu;

(2)  Describe the information required to be contained in a claim and provide a mailing address to which the claim is to be sent;

(3)  State that a claim against the limited partnership shall be barred unless an action to enforce the claim is commenced within five years after publication of the notice; and

(4)  Unless the limited partnership has been throughout its existence a limited liability limited partnership, state that the barring of a claim against the limited partnership shall also bar any corresponding claim against any general partner or person dissociated as a general partner that is based on section 425E-404.

(c)  If a dissolved limited partnership publishes a notice in accordance with subsection (b), the claim of each of the following claimants shall be barred unless the claimant commences an action to enforce the claim against the dissolved limited partnership within five years after the publication date of the notice:

(1)  A claimant that did not receive notice in a record under section 425E-806;

(2)  A claimant whose claim was timely sent to the dissolved limited partnership but not acted on; and

(3)  A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

(d)  A claim not barred under this section may be enforced:

(1)  Against the dissolved limited partnership, to the extent of its undistributed assets;

(2)  If the assets have been distributed in liquidation, against a partner or transferee to the extent of that person's proportionate share of the claim or the limited partnership's assets distributed to the partner or transferee in liquidation, whichever is less, but a person's total liability for all claims under this paragraph shall not exceed the total amount of assets distributed to the person as part of the winding up of the dissolved limited partnership; or

(3)  Against any person liable on the claim under section 425E-404. [L 2003, c 210, pt of §1; am L 2009, c 55, §48]



§425E-808 - Liability of general partner and person dissociated as general partner when claim against limited partnership barred.

[§425E-808]  Liability of general partner and person dissociated as general partner when claim against limited partnership barred.  If a claim against a dissolved limited partnership is barred under section 425E-806 or 425E-807, any corresponding claim under section 425E-404 shall also be barred. [L 2003, c 210, pt of §1]



§425E-809 - Administrative cancellation.

§425E-809  Administrative cancellation.  (a)  The director may cancel the certificate of a limited partnership administratively if the partnership fails to:

(1)  Pay any fees prescribed by law;

(2)  File its annual statement for a period of two years;

(3)  Appoint and maintain an agent for service of process as required; or

(4)  File a statement of a change in the name or business address of the agent as required.

Administrative cancellation shall not relieve the general partners of liability for the penalties for the failure to file any statement or certificate required by this chapter.

(b)  A limited partnership administratively canceled continues its existence but may carry on only activities necessary to wind up its activities and liquidate its assets under sections 425E-803 and 425E-812 and to notify claimants under sections 425E-806 and 425E-807.

(c)  The administrative cancellation of a limited partnership shall not terminate the authority of its agent for service of process. [L 2003, c 210, pt of §1; am L 2006, c 184, §24]



§425E-810 - Reinstatement following administrative cancellation.

§425E-810  Reinstatement following administrative cancellation.  (a)  A limited partnership that has been administratively canceled may apply to the director for reinstatement within two years after the effective date of cancellation.  The application shall:

(1)  Recite the name of the limited partnership and the effective date of its administrative cancellation;

(2)  Contain all reports due and unfiled;

(3)  Contain the payment of all delinquent fees and penalties; and

(4)  Contain a certificate from the department of taxation indicating that all taxes owed by the limited partnership have been paid, a payment arrangement has been entered into, or the unpaid tax liabilities are being contested in an administrative or judicial appeal with the department of taxation.

(b)  Within the applicable reinstatement period, should the name of the limited partnership, or a name substantially identical thereto, be registered or reserved by another corporation, partnership, limited liability company, or limited liability partnership, or should the name or a name substantially identical thereto be registered as a trade name, trademark, or service mark, then reinstatement shall be allowed only upon the registration of a new name by the limited partnership pursuant to the amendment provisions of this chapter.

(c)  When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative cancellation, and the limited partnership may resume carrying on its business as if the administrative cancellation had never occurred. [L 2003, c 210, pt of §1; am L 2006, c 184, §25 and c 235, §18]



§425E-811 - Appeal from denial of reinstatement.

§425E-811  Appeal from denial of reinstatement.  (a)  If the director denies a limited partnership's application for reinstatement following administrative cancellation, the director shall notify the limited partnership of the reason or reasons for the denial.

(b)  The limited partnership may appeal the denial of reinstatement to the circuit court within thirty days after the mailing of the notice of denial.  The limited partnership may appeal by petitioning the court to set aside the cancellation and attaching to the petition copies of the director's declaration of cancellation the limited partnership's application for reinstatement, and the director's notice of denial.

(c)  The court may summarily order the director to reinstate the administratively canceled limited partnership or may take other action the court considers appropriate.

(d)  The court's final decision may be appealed as in other civil proceedings. [L 2003, c 210, pt of §1; am L 2006, c 184, §26; am L 2008, c 54, §8]



§425E-812 - Disposition of assets; when contributions required.

[§425E-812]  Disposition of assets; when contributions required.  (a)  In winding up a limited partnership's activities, the assets of the limited partnership, including the contributions required by this section, shall be applied to satisfy the limited partnership's obligations to creditors, including, to the extent permitted by law, partners that are creditors.

(b)  Any surplus remaining after the limited partnership complies with subsection (a) shall be paid in cash as a distribution.

(c)  If a limited partnership's assets are insufficient to satisfy all of its obligations under subsection (a), with respect to each unsatisfied obligation incurred when the limited partnership was not a limited liability limited partnership, the following rules apply:

(1)  Each person that was a general partner when the obligation was incurred and that has not been released from the obligation under section 425E-607 shall contribute to the limited partnership for the purpose of enabling the limited partnership to satisfy the obligation.  The contribution due from each of those persons shall be in proportion to the right to receive distributions in the capacity of general partner in effect for each of those persons when the obligation was incurred;

(2)  If a person does not contribute the full amount required under paragraph (1) with respect to an unsatisfied obligation of the limited partnership, the other persons required to contribute by paragraph (1) on account of the obligation shall contribute the additional amount necessary to discharge the obligation.  The additional contribution due from each of those other persons shall be in proportion to the right to receive distributions in the capacity of general partner in effect for each of those other persons when the obligation was incurred; and

(3)  If a person does not make the additional contribution required by paragraph (2), further additional contributions are determined and due in the same manner as provided in that paragraph.

(d)  A person that makes an additional contribution under subsection (c)(2) or (3) may recover from any person whose failure to contribute under subsection (c)(1) or (2) necessitated the additional contribution.  A person may not recover under this subsection more than the amount additionally contributed.  A person's liability under this subsection may not exceed the amount the person failed to contribute.

(e)  The estate of a deceased individual shall be liable for the person's obligations under this section.

(f)  An assignee for the benefit of creditors of a limited partnership or a partner, or a person appointed by a court to represent creditors of a limited partnership or a partner, may enforce a person's obligation to contribute under subsection (c). [L 2003, c 210, pt of §1]



§425E-901 - Governing law.

ARTICLE 9.  FOREIGN LIMITED PARTNERSHIPS

§425E-901  Governing law.  (a)  Subject to the constitution of this State:

(1)  The laws of the state under which a foreign limited partnership is organized govern its organization and internal affairs and the liability of its partners; and

(2)  A foreign limited partnership may not be denied registration by reason of any difference between those laws and the laws of this State.

(b)  A certificate of authority shall not authorize a foreign limited partnership to engage in any business or exercise any power that a limited partnership may not engage in or exercise in this State. [L 2003, c 210, pt of §1; am L 2006, c 184, §27]



§425E-902 - Application for certificate of authority.

§425E-902  Application for certificate of authority.  (a)  [Subsection effective until June 30, 2010.  For subsection effective July 1, 2010, see below.]  A foreign limited partnership may apply for a certificate of authority to transact business in this State by delivering an application to the director for filing.  The application shall state:

(1)  The name of the foreign limited partnership and, if the name does not comply with sections 425E-108(d) and (e), an alternate name adopted pursuant to section 425E-905(a);

(2)  The name of the state or other jurisdiction under whose law the foreign limited partnership is organized;

(3)  The mailing address of the foreign limited partnership's principal office, the street address of its registered office in this State, and the name of its registered agent at its registered office in this State;

(4)  The name and address of each general partner;

(5)  Whether the foreign limited partnership is a foreign limited liability limited partnership; and

(6)  The address of the office at which is kept a list of the names and addresses of the limited partners and their capital contributions, together with a written commitment on the part of the foreign limited partnership that it will keep those records until the registration of the foreign limited partnership in this State is canceled or withdrawn.

(a)  [Subsection effective July 1, 2010.  For subsection effective until June 30, 2010, see above.]  A foreign limited partnership may apply for a certificate of authority to transact business in this State by delivering an application to the director for filing.  The application shall state:

(1)  The name of the foreign limited partnership and, if the name does not comply with section 425E-108(d) and (e), an alternate name adopted pursuant to section 425E-905(a);

(2)  The name of the state or other jurisdiction under whose law the foreign limited partnership is organized;

(3)  The mailing address of the foreign limited partnership's principal office and the information required by section 425R-4(a);

(4)  The name and address of each general partner;

(5)  Whether the foreign limited partnership is a foreign limited liability limited partnership; and

(6)  The address of the office at which is kept a list of the names and addresses of the limited partners and their capital contributions, together with a written commitment on the part of the foreign limited partnership that it will keep those records until the registration of the foreign limited partnership in this State is canceled or withdrawn.

(b)  The foreign limited partnership shall deliver with the completed application a certificate of good standing or a record of similar import duly authenticated by the secretary of state or other official having custody of limited partnership records in the state or country under whose law it is formed; provided that the certificate shall be dated not earlier than sixty days prior to the filing of the application.  If the certificate is in a foreign language, a translation in English attested to under oath by the translator shall accompany the certificate. [L 2003, c 210, pt of §1; am L 2006, c 184, §28 and c 235, §19; am L 2009, c 55, §49]



§425E-903 - Activities not constituting transacting business.

[§425E-903]  Activities not constituting transacting business.  (a)  Activities of a foreign limited partnership that do not constitute transacting business in this State within the meaning of this article include:

(1)  Maintaining, defending, and settling an action or proceeding;

(2)  Holding meetings of its partners or carrying on any other activity concerning its internal affairs;

(3)  Maintaining accounts in financial institutions;

(4)  Maintaining offices or agencies for the transfer, exchange, and registration of the foreign limited partnership's own securities or maintaining trustees or depositories with respect to those securities;

(5)  Selling through independent contractors;

(6)  Soliciting or obtaining orders, whether by mail or electronic means or through employees or agents or otherwise, if the orders require acceptance outside this State before they become contracts;

(7)  Creating or acquiring indebtedness, mortgages, or security interests in real or personal property;

(8)  Securing or collecting debts or enforcing mortgages or other security interests in property securing the debts, and holding, protecting, and maintaining property so acquired;

(9)  Conducting an isolated transaction that is completed within thirty days and is not one in the course of similar transactions of a like manner; and

(10)  Transacting business in interstate commerce.

(b)  For purposes of this article, the ownership in this State of income-producing real property or tangible personal property, other than property excluded under subsection (a), constitutes transacting business in this State.

(c)  This section shall not apply in determining the [contracts] or activities that may subject a foreign limited partnership to service of process, taxation, or regulation under any other law of this State. [L 2003, c 210, pt of §1]



§425E-904 - Issuance of certificate of authority.

[§425E-904]  Issuance of certificate of authority.  (a)  If the director finds that an application for registration conforms to law and all requisite fees have been paid, the director shall issue a certificate of authority to transact business in this State.

(b)  The certificate of authority shall be returned to the person who filed the application or that person's representative. [L 2003, c 210, pt of §1]



§425E-905 - Name.

§425E-905  Name.  (a)  A foreign limited partnership whose name does not comply with sections 425E-108(d) and (e) may not obtain a certificate of authority until it adopts, for the purpose of transacting business in this State, an alternate name that complies with section 425E-108, by filing a copy of a certificate of registration of a trade name with the director.  After obtaining a certificate of authority with an alternate name, a foreign limited partnership shall transact business in this State under that name unless the foreign limited partnership is authorized to transact business in this State under another name.

(b)  If a foreign limited partnership authorized to transact business in this State changes its name to one that does not comply with sections 425E-108(d) and (e), it shall not thereafter transact business in this State until it complies with subsection (a). [L 2003, c 210, pt of §1; am L 2004, c 121, §37; am L 2006, c 184, §29]



§425E-906 - Cancellation of certificate of authority.

§425E-906  Cancellation of certificate of authority.  (a)  [Subsection effective until June 30, 2010.  For subsection effective July 1, 2010, see below.]  The director may cancel the certificate of authority of a limited partnership administratively if:

(1)  The partnership fails to:

(A)  Pay any fees prescribed by law;

(B)  File its annual statement for a period of two years;

(C)  Appoint and maintain an agent for service of process as required; or

(D)  File a statement of a change in the name or business address of the agent as required; or

(2)  A misrepresentation has been made of any material matter in any application, report, affidavit, or other record or document submitted by the partnership.

(a)  [Subsection effective July 1, 2010.  For subsection effective until June 30, 2010, see above.]  The director may cancel the certificate of authority of a limited partnership administratively if:

(1)  The partnership fails to:

(A)  Pay any fees prescribed by law;

(B)  File its annual statement for a period of two years;

(C)  Appoint and maintain an agent for service of process as required by chapter 425R; or

(D)  File a statement of a change in the name or business address of the agent as required by section 425R-7; or

(2)  A misrepresentation has been made of any material matter in any application, report, affidavit, or other record or document submitted by the partnership.

(b)  Cancellation of a certificate of authority shall not relieve the general partners of liability for the penalties for failure to file any statement or certificate required by this chapter. [L 2003, c 210, pt of §1; am L 2009, c 55, §50]



§425E-907 - Certificate of withdrawal; effect of failure to have certificate.

§425E-907  Certificate of withdrawal; effect of failure to have certificate.  (a)  A foreign limited partnership registered to transact business in this State may withdraw from this State upon procuring from the director a certificate of withdrawal.  In order to procure a certificate of withdrawal, the foreign limited partnership shall deliver to the director an application for withdrawal, certified and signed by a general partner, which shall set forth:

(1)  The name of the foreign limited partnership and the state or country under the laws of which it is formed;

(2)  That the foreign limited partnership is not transacting business in this State;

(3)  That the foreign limited partnership surrenders its authority to transact business in this State;

(4)  That the foreign limited partnership revokes the authority of its registered agent in this State to accept service of process and consents that service of process in any action, suit, or proceeding based upon any cause of action arising in this State during the time the partnership was authorized to transact business in this State may thereafter be made on the partnership by service thereof on the director;

(5)  The name and address of each general partner;

(6)  The dates that notice of the foreign limited partnership's intent to withdraw from this State was published, once in each of four successive weeks (four publications) in a newspaper of general circulation published in this State, or a statement that publication was not made;

(7)  That all taxes, debts, obligations, and liabilities of the foreign limited partnership in this State have been paid and discharged or that adequate provision has been made therefor;

(8)  A mailing address to which the director may mail a copy of any process against the foreign limited partnership that may be served on the director; and

(9)  Such additional information as may be necessary or appropriate in order to enable the director to determine and assess any unpaid fees payable by the foreign limited partnership.

(b)  After the filing of the application of withdrawal, the director shall issue a certificate of withdrawal which shall be effective as of the date of the filing of the application of withdrawal, and the authority of the foreign limited partnership to transact business in this State shall cease.

(c)  A withdrawal shall not terminate the authority of the director to accept service of process on the foreign limited partnership with respect to causes of action arising out of the transaction of business in this State.

(d)  A foreign limited partnership transacting business in this State may not maintain an action or proceeding in this State unless it has a certificate of authority to transact business in this State.

(e)  The failure of a foreign limited partnership to have a certificate of authority to transact business in this State shall not impair the validity of a contract or act of the foreign limited partnership or prevent the foreign limited partnership from defending an action or proceeding in this State.

(f)  A partner of a foreign limited partnership shall not be liable for the obligations of the foreign limited partnership solely by reason of the foreign limited partnership's having transacted business in this State without a certificate of authority.

(g)  If a foreign limited partnership transacts business in this State without a certificate of authority or cancels its certificate of authority, it consents that service of process in any action, suit, or proceeding based upon any cause of action arising out of the transaction of business in this State may thereafter be made on the partnership by service thereof on the director. [L 2003, c 210, pt of §1; am L 2004, c 121, §38]



§425E-908 - Changes and amendments.

[§425E-908]  Changes and amendments.  If any statement in the application for registration of a foreign limited partnership was false when made or any arrangement or other facts described have changed, making the application inaccurate in any respect, the foreign limited partnership shall promptly file in the office of the director a certificate, certified and signed by a general partner, correcting such statement. [L 2003, c 210, pt of §1]



§425E-1001 - Direct action by a partner.

ARTICLE 10.  ACTIONS BY PARTNERS

[§425E-1001]  Direct action by a partner.  (a)  Subject to subsection (b), a partner may maintain a direct action against the limited partnership or another partner for legal or equitable relief, with or without an accounting as to the partnership's activities, to enforce the rights and otherwise protect the interests of the partner, including rights and interests under the partnership agreement or this chapter or arising independently of the partnership relationship.

(b)  A partner commencing a direct action under this section shall be required to plead and prove an actual or threatened injury that is not solely the result of an injury suffered or threatened to be suffered by the limited partnership.

(c)  The accrual of, and any time limitation on, a right of action for a remedy under this section is governed by other law.  A right to an accounting upon a dissolution and winding up shall not revive a claim barred by law. [L 2003, c 210, pt of §1]



§425E-1002 - Derivative action.

[§425E-1002]  Derivative action.  A partner may maintain a derivative action to enforce a right of a limited partnership if:

(1)  The partner first makes a demand on the general partners, requesting that they cause the limited partnership to bring an action to enforce the right, and the general partners do not bring the action within a reasonable time; or

(2)  A demand would be futile. [L 2003, c 210, pt of §1]



§425E-1003 - Proper plaintiff.

[§425E-1003]  Proper plaintiff.  A derivative action may be maintained only by a person that is a partner at the time the action is commenced and:

(1)  That was a partner when the conduct giving rise to the action occurred; or

(2)  Whose status as a partner devolved upon the person by operation of law or pursuant to the terms of the partnership agreement from a person that was a partner at the time of the conduct. [L 2003, c 210, pt of §1]



§425E-1004 - Pleading.

[§425E-1004]  Pleading.  In a derivative action, the complaint shall state with particularity:

(1)  The date and content of the plaintiff's demand and the general partners' response to the demand; or

(2)  Why demand should be excused as futile. [L 2003, c 210, pt of §1]



§425E-1005 - Proceeds and expenses.

[§425E-1005]  Proceeds and expenses.  (a)  Except as otherwise provided in subsection (b):

(1)  Any proceeds or other benefits of a derivative action, whether by judgment, compromise, or settlement, belong to the limited partnership and not to the derivative plaintiff; and

(2)  If the derivative plaintiff receives any proceeds, the derivative plaintiff shall immediately remit them to the limited partnership.

(b)  If a derivative action is successful in whole or in part, the court may award the derivative plaintiff reasonable expenses, including reasonable attorney's fees, from the recovery of the limited partnership. [L 2003, c 210, pt of §1]



§425E-1101 - Definitions.

ARTICLE 11.  CONVERSION AND MERGER

§425E-1101  Definitions.  As used in this article:

"Association" means an association organized under chapter 421 or 421C.

"Constituent limited partnership" means a constituent organization that is a limited partnership.

"Constituent organization" means an organization that is a party to a merger.

"General partner" means a general partner of a limited partnership.

"Governing statute" of an organization means the statute that governs the organization's internal affairs.

"Organizing articles" means:

(1)  For an association, corporation, or nonprofit corporation, the articles of incorporation;

(2)  For a general partnership or limited liability partnership, the registration statement;

(3)  For a limited partnership, or limited liability limited partnership, the certificate of limited partnership; and

(4)  For a limited liability company, the articles of organization.

"Other business entity" means a corporation, limited liability company, general partnership, limited liability partnership, or association.

"Personal liability" means personal liability for a debt, liability, or other obligation of an organization which is imposed on a person that co-owns, has an interest in, or is a member of the organization:

(1)  By the organization's governing statute solely by reason of the person co-owning, having an interest in, or being a member of the organization; or

(2)  By the organization's organizational documents under a provision of the organization's governing statute authorizing those documents to make one or more specified persons liable for all or specified debts, liabilities, and other obligations of the organization solely by reason of the person or persons co-owning, having an interest in, or being a member of the organization. [L 2003, c 210, pt of §1; am L 2004, c 121, §39]



§425E-1102 - Conversion into or from limited partnerships.

[§425E-1102]  Conversion into or from limited partnerships.  (a)  A domestic limited partnership may adopt a plan of conversion and convert to a foreign limited partnership or any other entity if:

(1)  The domestic limited partnership acts on and its partners approve a plan of conversion in the manner prescribed by sections 425-203 and 428-904 to 428-906, as if the conversion is a merger to which the converting entity is a party and not the surviving entity;

(2)  The conversion is permitted by and complies with the laws of the state or country in which the converted entity is to be incorporated, formed, or organized; and the incorporation, formation, or organization of the converted entity complies with such laws;

(3)  At the time the conversion becomes effective, each partner of the converting entity, unless otherwise agreed to by that partner, owns an equity interest or other ownership interest in, and is a shareholder, partner, member, owner, or other security holder of, the converted entity; and

(4)  The converted entity shall be incorporated, formed, or organized as part of or pursuant to the plan of conversion.

(b)  Any foreign limited partnership or other entity may adopt a plan of conversion and convert to a domestic limited partnership if the conversion is permitted by and complies with the laws of the state or country in which the foreign limited partnership or other entity is incorporated, formed, or organized.

(c)  A plan of conversion shall set forth:

(1)  The name of the converting entity and the converted entity;

(2)  A statement that the converting entity is continuing its existence in the organizational form of the converted entity;

(3)  A statement describing the organizational form of the converted entity and the state or country under the laws of which the converted entity is to be incorporated, formed, or organized; and

(4)  The manner and basis of converting the partnership interests, or other forms of ownership of the converting entity into partnership interests, or other forms of ownership of the converted entity, or any combination thereof.

(d)  A plan of conversion may set forth any other provisions relating to the conversion that are not prohibited by law, including without limitation the initial partnership agreement of the converted entity. [L 2003, c 210, pt of §1]



§425E-1103 - Articles of conversion.

§425E-1103  Articles of conversion.  (a)  If a plan of conversion has been approved in accordance with section 425E-1102 and has not been abandoned, articles of conversion shall be executed by a partner, officer, or other duly authorized representative of the converting entity and shall set forth:

(1)  A statement certifying the following:

(A)  The name, entity type, and state or country of incorporation, formation, or organization of the converting and converted entities;

(B)  That a plan of conversion has been approved in accordance with section 425E-1102;

(C)  That an executed plan of conversion is on file at the principal place of business of the converting entity and stating the address thereof; and

(D)  That a copy of the plan of conversion shall be furnished by the converting entity prior to the conversion or the converted entity after the conversion, on written request and without cost, to any limited partner of the converting entity or the converted entity; and

(2)  A statement that the approval of the plan of conversion was duly authorized by all action required by the laws under which the converting entity was incorporated, formed, or organized.

(b)  The articles of conversion shall be delivered to the director for filing.

(c)  The converted entity, if a domestic corporation, domestic professional corporation, domestic nonprofit corporation, domestic general partnership, domestic limited partnership, or domestic limited liability company shall attach a copy of its respective registration documents to the articles of conversion. [L 2003, c 210, pt of §1; am L 2009, c 23, §12]



§425E-1104 - Effective date of the conversion.

[§425E-1104]  Effective date of the conversion.  A conversion takes effect upon the filing date of the articles of conversion, or on the date subsequent to the filing set forth in the articles of conversion; provided that the effective date shall not be more than thirty days from the filing date. [L 2003, c 210, pt of §1]



§425E-1105 - Effect of conversion.

§425E-1105  Effect of conversion.  When a conversion becomes effective:

(1)  The converting entity shall continue to exist without interruption, but in the organizational form of the converted entity;

(2)  All rights, title, and interest in all real estate and other property owned by the converting entity shall automatically be owned by the converted entity without reversion or impairment, subject to any existing liens or other encumbrances thereon;

(3)  All liabilities and obligations of the converting entity shall automatically be liabilities and obligations of the converted entity without impairment or diminution due to the conversion;

(4)  The rights of creditors of the converting entity shall continue against the converted entity and shall not be impaired or extinguished by the conversion;

(5)  Any action or proceeding pending by or against the converting entity may be continued by or against the converted entity without any need for substitution of parties;

(6)  The partnership interests and other forms of ownership in the converting entity that are to be converted into partnership interests, or other forms of ownership, in the converted entity as provided in the plan of conversion shall be converted;

(7)  A shareholder, partner, member, or other owner of the converted entity shall be liable for the debts and obligations of the converting entity that existed before the conversion takes effect only to the extent that the shareholder, partner, member, or other owner:

(A)  Agreed in writing to be liable for such debts or obligations;

(B)  Was liable under applicable law prior to the effective date of the conversion for such debts or obligations; or

(C)  Becomes liable under applicable law for existing debts and obligations of the converted entity by becoming a shareholder, partner, member, or other owner of the converted entity;

(8)  If the converted entity is a foreign limited partnership or other business entity incorporated, formed, or organized under a law other than the law of this State, the converted entity shall file with the director:

(A)  An agreement that the converted entity may be served with process in this State in any action or proceeding for the enforcement of any liability or obligation of the converting domestic limited partnership;

(B)  An irrevocable appointment of a resident of this State including the resident's street address, as its agent to accept service of process in any such proceeding; and

(C)  An agreement for the enforcement, as provided in this chapter, of the right of any dissenting shareholder, partner, member, or other owner to receive payment for their interest against the converted entity; and

(9)  If the converting partnership is a domestic limited partnership, section 425E-1106 shall apply as if the converted entity were the survivor of a merger with the converting entity. [L 2003, c 210, pt of §1; am L 2006, c 235, §20]



§425E-1106 - Merger.

[§425E-1106]  Merger.  (a)  Pursuant to a plan of merger, a domestic or foreign limited partnership or limited liability limited partnership may merge with one or more domestic professional corporations or with one or more limited partnerships, limited liability limited partnerships, or other business entities formed or organized under the laws of this State, any state or territory of the United States, any foreign jurisdiction, or any combination thereof, with one of the domestic professional corporations, domestic or foreign limited partnerships, limited liability limited partnerships, or other business entities whether domestic or foreign, being the surviving entity, as provided in the plan; provided that the merger is permitted by the law of the state or country under whose law each foreign entity that is a party to the merger is organized.

(b)  The plan of merger shall set forth:

(1)  The name and jurisdiction of formation or organization of each entity that is a party to the merger;

(2)  The name of the surviving entity with or into which the other entity or entities will merge;

(3)  The terms and conditions of the merger;

(4)  The manner and basis for converting the interests of each party to the merger into interests or obligations of the surviving entity, or into money or other property in whole or in part;

(5)  The street address of the surviving entity's principal place of business, or if no street address is available, the rural post office number or post office box designated or made available by the United States Postal Service; and

(6)  Amendments, if any, to the organizing articles of the surviving entity or, if no amendments are desired, a statement that the organizing articles of the surviving entity shall not be amended pursuant to the merger.

(c)  A plan of merger may:

(1)  Amend the partnership agreement of the limited or limited liability limited partnership; or

(2)  Adopt a new partnership agreement, for a limited or limited liability limited partnership if it is the surviving entity in the merger.

Any amendment to a partnership agreement or adoption of a new partnership agreement made pursuant to this subsection shall be effective upon the effective date of the merger.  This subsection shall not limit the accomplishment of a merger or of any of the matters referred to in this subsection by any other means provided for in a limited partnership or limited liability limited partnership's partnership agreement or other agreement, or as otherwise permitted by law; provided that the partnership agreement of any constituent limited partnership or constituent limited liability limited partnership to the merger (including a limited partnership or limited liability limited partnership formed for the purpose of consummating a merger) shall be the partnership agreement of the surviving limited or limited liability limited partnership.

(d)  A plan of merger may set forth other provisions relating to the merger.

(e)  A plan of merger shall be approved:

(1)  In the case of a domestic limited or limited liability limited partnership that is a party to the merger, unless otherwise provided by the partnership agreement, by the vote of all general partners and by the limited partners; provided that if there is more than one class of limited partners, then by each class of limited partners, in either case, by limited partners who own more than fifty per cent of the then current percentage owned by all of the limited partners or by the limited partners in each class as appropriate; and

(2)  In the case of a foreign limited or limited liability limited partnership that is a party to the merger, by the vote required for approval of a merger by the laws of the state or foreign jurisdiction in which the foreign limited or limited liability limited partnership is organized.

(f)  If a foreign limited or limited liability limited partnership is the surviving entity of a merger, it shall not do business in this State until an application for a certificate of authority is filed with the director if the foreign limited or limited liability limited partnership is not already authorized to transact business in this State.

(g)  The surviving entity shall furnish a copy of the plan of merger, on request and without cost, to any member, shareholder, or partner of any entity that is a party to the merger.

(h)  A plan of merger may provide that at any time prior to the time that the plan becomes effective, the plan may be terminated by the partners of any limited or limited liability limited partnership notwithstanding approval by all or any of the constituent parties.  If the plan of merger is terminated after the filing of the articles but before the plan has become effective, a certificate of termination shall be filed with the director.  A plan of merger may allow the partners of the constituent partnerships to amend the plan at any time prior to the time that the plan becomes effective; provided that an amendment made subsequent to the adoption of the plan by the partners of any constituent partnership shall not:

(1)  Alter or change the amount or kind of shares, securities, cash, property, or rights to be received in exchange for or on conversion of all or any of the interests of the partnership; or

(2)  Alter or change any term of the organizing articles of the surviving entity to be effected by the merger.

If the plan of merger is amended after the articles are filed with the director but before the plan has become effective, a certificate of amendment shall be filed with the director. [L 2003, c 210, pt of §1]



§425E-1107 - Articles of merger.

§425E-1107  Articles of merger.  (a)  After a plan of merger is approved, articles of merger shall be signed on behalf of each limited partnership and each other entity that is a party to the merger, and shall be delivered to the director for filing.  The articles shall set forth:

(1)  The name and jurisdiction of each entity that is a party to the merger, and the name, address, and jurisdiction of the surviving entity;

(2)  A statement that the plan of merger has been approved by each entity that is a party to the merger;

(3)  A statement indicating any changes in the organizing articles of the surviving entity to be given effect by the merger; provided that if no changes are made, a statement that the organizing articles of the surviving entity shall not be amended pursuant to the merger;

(4)  The future effective date (which shall be a date certain) of the merger if it is not to be effective upon the filing of the articles of merger; provided that the effective date shall not be more than thirty days from the filing date; and

(5)  A statement that includes:

(A)  An agreement that the surviving entity may be served with process in this State in any action or proceeding for the enforcement of any liability or obligation of any entity previously subject to suit in this State that is to merge;

(B)  An irrevocable appointment of a resident of this State as its agent to accept service of process in a proceeding under subparagraph (A), that includes the resident's street address in this State; and

(C)  An agreement for the enforcement, as provided in this chapter, of the right of any dissenting member, shareholder, or partner to receive payment for their interest against the surviving entity.

(b)  If the articles of merger provide for a future effective date, and:

(1)  The plan of merger is amended to change the future effective date;

(2)  The plan of merger permits the amendment of the articles of merger to change the future effective date without an amendment to the plan of merger; or

(3)  The plan of merger is amended to change any other matter contained in the articles of merger so as to make the articles of merger inaccurate in any material respect, prior to the future effective date;

then the articles of merger shall be amended by filing with the director a certificate of amendment that identifies the articles of merger and sets forth the amendment to the articles of merger.

If the articles of merger provide for a future effective date and if the plan of merger is terminated prior to the future effective date, the articles of merger shall be terminated by filing with the director a certificate of termination that identifies the articles of merger and states that the plan of merger has been terminated.

(c)  Articles of merger shall operate as an amendment to the limited partnership's organizing articles. [L 2003, c 210, pt of §1; am L 2004, c 121, §40; am L 2006, c 184, §30]



§425E-1108 - Effective date of the merger.

[§425E-1108]  Effective date of the merger.  A merger takes effect upon the filing date of the articles of merger, or on the date subsequent to the filing as set forth in the articles of merger; provided that the effective date shall not be more than thirty days from the filing date. [L 2003, c 210, pt of §1]



§425E-1109 - Effect of merger.

§425E-1109  Effect of merger.  (a)  When a merger becomes effective:

(1)  The separate existence of each entity that is a party to the merger, other than the surviving entity, terminates;

(2)  All property owned by each of the entities that are parties to the merger vests in the surviving entity;

(3)  All debts, liabilities, and other obligations of each entity that is a party to the merger become the obligations of the surviving entity;

(4)  An action or proceeding pending by or against an entity that is a party to a merger may be continued as if the merger had not occurred or the surviving entity may be substituted as a party to the action or proceeding; and

(5)  Except as prohibited by other law, all rights, privileges, immunities, powers, and purposes of every entity that is a party to a merger become vested in the surviving entity.

(b)  [Subsection effective until June 30, 2010.  For subsection effective July 1, 2010, see below.]  If a surviving entity fails to appoint or maintain an agent designated for service of process in this State or the agent for service of process cannot with reasonable diligence be found at the designated office, service of process may be made upon the surviving entity by sending a copy of the process by registered or certified mail, return receipt requested, to the surviving entity at the address set forth in the articles of merger.  Service is effected under this subsection at the earliest of:

(1)  The date the surviving entity receives the process, notice, or demand;

(2)  The date shown on the return receipt, if signed on behalf of the surviving entity; or

(3)  Five days after its deposit in the mail, if mailed postpaid and correctly addressed.

(b)  [Subsection effective July 1, 2010.  For subsection effective until June 30, 2010, see above.]  If a surviving entity fails to appoint or maintain an agent designated for service of process in this State or the agent for service of process cannot with reasonable diligence be served, service of process may be made upon the surviving entity by sending a copy of the process by registered or certified mail, return receipt requested, to the surviving entity at the address set forth in the articles of merger.  Service is effected under this subsection at the earliest of:

(1)  The date the surviving entity receives the process, notice, or demand;

(2)  The date shown on the return receipt, if signed on behalf of the surviving entity; or

(3)  Five days after its deposit in the mail, if mailed postpaid and correctly addressed.

(c)  A general partner or limited partner of a surviving limited partnership shall be liable for all obligations of a party to the merger for which the general partner or limited partner was personally liable prior to the merger.

(d)  Unless otherwise agreed, a merger of a limited partnership that is not the surviving entity in the merger shall not require the limited partnership to wind up its business under this chapter or pay its liabilities and distribute its assets pursuant to this chapter. [L 2003, c 210, pt of §1; am L 2004, c 121, §41; am L 2009, c 55, §51]



§425E-1110 - Restrictions on approval of conversions and mergers and on relinquishing limited liability limited partnership status.

[§425E-1110]  Restrictions on approval of conversions and mergers and on relinquishing limited liability limited partnership status.  (a)  If a partner of a converting or constituent limited partnership will have personal liability with respect to a converted or surviving organization, approval and amendment of a plan of conversion or merger shall be ineffective without the consent of the partner, unless:

(1)  The limited partnership's partnership agreement provides for the approval of the conversion or merger with the consent of fewer than all the partners; and

(2)  The partner has consented to this provision in the limited partnership's partnership agreement.

(b)  An amendment to a certificate of limited partnership that deletes a statement that the limited partnership is a limited liability limited partnership shall be ineffective without the consent of each general partner unless:

(1)  The limited partnership's partnership agreement provides for the amendment with the consent of less than all the general partners; and

(2)  Each general partner that does not consent to the amendment has consented to the provision of the partnership agreement.

(c)  A partner does not give the consent required by subsection (a) or (b) merely by consenting to a provision of the partnership agreement that permits the partnership agreement to be amended with the consent of fewer than all the partners. [L 2003, c 210, pt of §1]



§425E-1111 - Liability of general partners after conversion or merger.

[§425E-1111]  Liability of general partners after conversion or merger.  (a)  A conversion or merger under this article does not discharge any liability under sections 425E-404 and 425E-607 of a person that was a general partner in or dissociated as a general partner from a converting or constituent limited partnership; provided that:

(1)  The provisions of this chapter pertaining to the collection or discharge of the liability continue to apply to the liability;

(2)  For the purposes of applying those provisions, the converted or surviving organization is deemed to be the converting or constituent limited partnership; and

(3)  If a person is required to pay any amount under this subsection:

(A)  The person shall have a right of contribution from each other person that was liable as a general partner under section 425E-404 when the obligation was incurred and has not been released from the obligation under section 425E-607; and

(B)  The contribution due from each of those persons is in proportion to the right to receive distributions in the capacity of general partner in effect for each of those persons when the obligation was incurred.

(b)  In addition to any other liability provided by law:

(1)  A person that immediately before a conversion or merger became effective, was a general partner in a converting or constituent limited partnership that was not a limited liability limited partnership shall be personally liable for each obligation of the converted or surviving organization arising from a transaction with a third party after the conversion or merger becomes effective, if, at the time the third party enters into the transaction, the third party:

(A)  Does not have notice of the conversion or merger; and

(B)  Reasonably believes that:

(i)  The converted or surviving business is the converting or constituent limited partnership;

(ii)  The converting or constituent limited partnership is not a limited liability limited partnership; and

(iii)  The person is a general partner in the converting or constituent limited partnership; and

(2)  A person that was dissociated as a general partner from a converting or constituent limited partnership before the conversion or merger became effective shall be personally liable for each obligation of the converted or surviving organization arising from a transaction with a third party after the conversion or merger becomes effective, if:

(A)  Immediately before the conversion or merger became effective the converting or surviving limited partnership was not a limited liability limited partnership; and

(B)  At the time the third party enters into the transaction less than two years have passed since the person dissociated as a general partner and the third party:

(i)  Does not have notice of the dissociation;

(ii)  Does not have notice of the conversion or merger; and

(iii)  Reasonably believes that the converted or surviving organization is the converting or constituent limited partnership, the converting or constituent limited partnership is not a limited liability limited partnership, and the person is a general partner in the converting or constituent limited partnership. [L 2003, c 210, pt of §1]



§425E-1112 - Power of general partners and persons dissociated as general partners to bind organization after conversion or merger.

[§425E-1112]  Power of general partners and persons dissociated as general partners to bind organization after conversion or merger.  (a)  An act of a person that immediately before a conversion or merger became effective was a general partner in a converting or constituent limited partnership binds the converted or surviving organization after the conversion or merger becomes effective, if:

(1)  Before the conversion or merger became effective, the act would have bound the converting or constituent limited partnership under section 425E-402; and

(2)  At the time the third party enters into the transaction, the third party:

(A)  Does not have notice of the conversion or merger; and

(B)  Reasonably believes that the converted or surviving business is the converting or constituent limited partnership and that the person is a general partner in the converting or constituent limited partnership.

(b)  An act of a person that before a conversion or merger became effective was dissociated as a general partner from a converting or constituent limited partnership binds the converted or surviving organization after the conversion or merger becomes effective, if:

(1)  Before the conversion or merger became effective, the act would have bound the converting or constituent limited partnership under section 425E-402 if the person had been a general partner; and

(2)  At the time the third party enters into the transaction, less than two years have passed since the person dissociated as a general partner and the third party:

(A)  Does not have notice of the dissociation;

(B)  Does not have notice of the conversion or merger; and

(C)  Reasonably believes that the converted or surviving organization is the converting or constituent limited partnership and that the person is a general partner in the converting or constituent limited partnership.

(c)  If a person having knowledge of the conversion or merger causes a converted or surviving organization to incur an obligation under subsection (a) or (b), the person shall be liable:

(1)  To the converted or surviving organization for any damage caused to the organization arising from the obligation; and

(2)  If another person is liable for the obligation, to that other person for any damage caused to that other person arising from the liability. [L 2003, c 210, pt of §1]



§425E-1113 - Article not exclusive.

[§425E-1113]  Article not exclusive.  This article shall not preclude an entity from being converted or merged under other law. [L 2003, c 210, pt of §1]



§425E-1114 - Foreign mergers.

§425E-1114  Foreign mergers.  (a)  Whenever a foreign entity authorized to transact business in this State shall be a party to a statutory merger permitted by the laws of the state or country under the laws of which it is organized, and the foreign entity shall be the surviving entity, it shall, within sixty days after the merger becomes effective, file with the department director a certificate evidencing the merger, duly authenticated by the proper officer of the state or country under the laws of which the statutory merger was effectuated. The certificate evidencing the merger shall be evidence of a change of name if the name of the surviving entity is changed thereby.  If the certificate is in a foreign language, a translation under oath of the translator shall accompany the certificate.

(b)  Whenever a foreign entity authorized to transact business in this State shall be a party to a statutory merger permitted by the laws of the state or country under the laws of which it is organized, and that entity shall not be the surviving entity, the surviving entity shall, within sixty days after the merger becomes effective, file with the director a certificate evidencing the merger in the form prescribed by subsection (a). [L 2003, c 210, pt of §1; am L 2004, c 121, §42]



§425E-1201 - Uniformity of application and construction.

ARTICLE 12.  MISCELLANEOUS PROVISIONS

[§425E-1201]  Uniformity of application and construction.  In applying and construing this chapter, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it. [L 2003, c 210, pt of §1]



§425E-1202 - Severability clause.

[§425E-1202]  Severability clause.  If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable. [L 2003, c 210, pt of §1]



§425E-1203 - Relation to Electronic Signatures in Global and National Commerce Act.

[§425E-1203]  Relation to Electronic Signatures in Global and National Commerce Act.  This chapter modifies, limits, or supersedes the federal Electronic Signatures in Global and National Commerce Act, Title 15 United States Code section 7001 et seq.; provided that this chapter does not modify, limit, or supersede section 101(c) of that Act or authorize electronic delivery of any of the notices described in section 103(b) of that Act. [L 2003, c 210, pt of §1]



§425E-1204 - Application to existing relationships.

§425E-1204  Application to existing relationships.  (a)  Before December 31, 2004, this chapter governs only:

(1)  A limited partnership formed on or after July 1, 2004; and

(2)  Except as otherwise provided in subsections (c) and (d), a limited partnership formed before July 1, 2004, which elects, in the manner provided in its partnership agreement or by law for amending the partnership agreement, to be subject to this chapter.

(b)  Except as otherwise provided in subsection (c), on and after December 31, 2004, this chapter shall govern all limited partnerships.

(c)  With respect to a limited partnership formed before July 1, 2004, the following rules apply except as the partners otherwise elect in the manner provided in the partnership agreement or by law for amending the partnership agreement:

(1)  Section 425E-104(c) shall not apply and the limited partnership has whatever duration it had under the law applicable immediately before July 1, 2004;

(2)  Sections 425E-601 and 425E-602 shall not apply and a limited partner has the same right and power to dissociate from the limited partnership, with the same consequences, as existed immediately before July 1, 2004;

(3)  Section 425E-603(4) shall not apply;

(4)  Section 425E-603(5) shall not apply and a court has the same power to expel a general partner as the court had immediately before July 1, 2004; and

(5)  Section 425E-801(3) shall not apply and the connection between a person's dissociation as a general partner and the dissolution of the limited partnership is the same as existed immediately before July 1, 2004.

(d)  With respect to a limited partnership that elects pursuant to subsection (a)(2) to be subject to this chapter, after the election takes effect the provisions of this chapter relating to the liability of the limited partnership's general partners to third parties apply:

(1)  Before December 31, 2004, to:

(A)  A third party that had not done business with the limited partnership in the year before the election took effect; and

(B)  A third party that had done business with the limited partnership in the year before the election took effect only if the third party knows or has received a notification of the election; and

(2)  On and after December 31, 2004, to all third parties, but those provisions remain inapplicable to any obligation incurred while those provisions were inapplicable under paragraph (1)(B). [L 2003, c 210, pt of §1; am L 2006, c 184, §31]



§425E-1205 - Savings clause.

[§425E-1205]  Savings clause.  This chapter shall not affect an action commenced, proceeding brought, or right accrued before July 1, 2004. [L 2003, c 210, pt of §1]

Revision Note

"July 1, 2004" substituted for "this chapter takes effect".



§425E-1206 - Personal liability and penalty.

[§425E-1206]  Personal liability and penalty.  (a)  Any general partner who neglects or fails to comply with any provision of this chapter shall severally forfeit to the State $25 for each month the neglect or failure continues, to be recovered by action brought in the name of the State by the director; provided that as to the forfeiture penalty, the director, for good cause shown, may reduce or waive the penalty.

(b)  Any person who signs or certifies as correct any statement or certificate filed pursuant to this chapter, knowing the same to be false in any material particular, shall be guilty of a class C felony.

(c)  Any person who negligently, but without intent to defraud, signs or certifies as correct any statement or certificate, filed pursuant to this chapter, that is false in any material particular, shall be punished by a fine not exceeding $500. [L 2006, c 184, §1]






CHAPTER 425R - REGISTERED AGENTS ACT]

§425R-1 - Definitions.

[§425R-1]  Definitions.  For purposes of this chapter only:

"Appointment of agent" means a statement appointing an agent for service of process filed under section 425R-4.

"Commercial registered agent" means an individual or a domestic or foreign entity authorized to transact business in this State and listed under section 425R-5.

"Director" means the director of commerce and consumer affairs.

"Domestic entity" means an entity whose internal affairs are governed by the laws of this State.

"Entity" means a person that has a separate legal existence or has the power to acquire an interest in real property in its own name other than:

(1)  An individual;

(2)  A testamentary, inter vivos, or charitable trust, with the exception of a business trust, statutory trust, or similar trust;

(3)  An association or relationship that is not a partnership by reason of section 425-109 or a similar provision of the law of any other jurisdiction;

(4)  A decedent's estate; or

(5)  A public corporation, government or governmental subdivision, agency, or instrumentality, or quasi-governmental instrumentality.

"Filing entity" means an entity that is created by the filing of a public organic document.

"Foreign entity" means an entity other than a domestic entity.

"Foreign qualification document" means an application for a certificate of authority or other foreign qualification filing with the director by a foreign entity.

"Governance interest" means the right under the organic law or organic rules of an entity, other than as a governor, agent, assignee, or proxy, to:

(1)  Receive or demand access to information concerning, or the books and records of, the entity;

(2)  Vote for the election of the governors of the entity; or

(3)  Receive notice of or vote on any or all issues involving the internal affairs of the entity.

"Governor" means a person by or under whose authority the powers of an entity are exercised and under whose direction the business and affairs of the entity are managed pursuant to the organic law and organic rules of the entity.

"Individual" means a natural person.

"Interest" means a:

(1)  Governance interest in an unincorporated entity;

(2)  Transferable interest in an unincorporated entity; or

(3)  Share or membership in a corporation.

"Interest holder" means a direct holder of an interest.

"Jurisdiction of organization", with respect to an entity, means the jurisdiction whose law includes the organic law of the entity.

"Noncommercial registered agent" means a person that is not listed as a commercial registered agent under section 425R-5 and that is:

(1)  An individual or a domestic or foreign entity that is authorized to transact business in this State and that serves in this State as the agent for service of process of an entity; or

(2)  The individual who holds the office or other position in an entity that is designated as the agent for service of process pursuant to section 425R-4(a)(2)(B).

"Nonqualified foreign entity" means a foreign entity that is not authorized to transact business in this State pursuant to a filing with the director.

"Nonresident LLP statement" means a statement of:

(1)  Qualification of a domestic limited liability partnership that does not have an office in this State; or

(2)  Foreign qualification of a foreign limited liability partnership that does not have an office in this State.

"Organic law" means the statutes, if any, other than this chapter, governing the internal affairs of an entity.

"Organic rules" means the public organic document and private organic rules of an entity.

"Person" means an individual, corporation, estate, trust, partnership, limited liability company, business or similar trust, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

"Private organic rules" means the rules, whether or not in a record, that govern the internal affairs of an entity, are binding on all of its interest holders, and are not part of its public organic document, if any.

"Public organic document" means the public record the filing of which creates an entity, and any amendment to or restatement of that record.

"Qualified foreign entity" means a foreign entity that is authorized to transact business in this State pursuant to a filing with the director.

"Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

"Registered agent" means a commercial registered agent or a noncommercial registered agent.

"Registered agent filing" means:

(1)  The public organic document of a domestic filing entity;

(2)  A nonresident limited liability partnership statement;

(3)  A foreign qualification document; or

(4)  An appointment of agent.

"Represented entity" means a:

(1)  Domestic filing entity;

(2)  Domestic or qualified foreign limited liability partnership that does not have an office in this State;

(3)  Qualified foreign entity;

(4)  Domestic entity that is not a filing entity for which an appointment of agent has been filed; or

(5)  Nonqualified foreign entity for which an appointment of agent has been filed.

"Sign" means, with present intent to authenticate or adopt a record to:

(1)  Execute or adopt a tangible symbol; or

(2)  Attach to or logically associate with the record an electronic sound, symbol, or process.

"Transferable interest" means the right under an entity's organic law to receive distributions from the entity.

"Type", with respect to an entity, means a generic form of entity:

(1)  Recognized at common law; or

(2)  Organized under an organic law, whether or not some entities organized under that organic law are subject to provisions of that law that create different categories of the form of entity. [L 2009, c 55, pt of §1]



§425R-2 - Fees.

[§425R-2]  Fees.  (a)  The director shall collect the following fees when a filing is made under this chapter:

(1)  Commercial registered agent listing statement, $100;

(2)  Commercial registered agent termination statement, $25;

(3)  Statement of change, $25 for each affected entity; provided that if more than two hundred simultaneous filings are made, the fee shall be reduced to $1 for each affected entity;

(4)  Statement of resignation, $25 for each affected entity; provided that if more than two hundred simultaneous filings are made, the fee shall be reduced to $1 for each affected entity;

(5)  Statement appointing an agent for service of process, $25 for each affected entity; provided that if more than two hundred simultaneous filings are made, the fee shall be reduced to $1 for each affected entity.

(b)  The director shall collect the following fees for copying and certifying a copy of any document filed under this chapter:

(1)  For copying, twenty-five cents per page; and

(2)  For certifying the copy, $10 per certified copy. [L 2009, c 55, pt of §1]



§425R-3 - Addresses in filings.

[§425R-3]  Addresses in filings.  Whenever a provision of this chapter other than section 425R-10(a)(4) requires that a filing state an address, the filing shall state an actual street address or rural route box number in the State. [L 2009, c 55, pt of §1]



§425R-4 - Appointment of registered agent.

[§425R-4]  Appointment of registered agent.  (a)  An entity's or other person's registered agent filing, as defined by this chapter, shall state:

(1)  The name of the represented entity's commercial registered agent; or

(2)  If the entity does not have a commercial registered agent:

(A)  The name of the individual or the name, type, and jurisdiction of organization of the entity's noncommercial registered agent and the address of a place of business of the person in this State to which service of process and other notice and documents being served on or sent to the entity represented by it may be delivered; or

(B)  The title of an office or other position with the entity if service of process is to be sent to the person holding that office or position, and the address of the business office in the State of that person; provided that the office or other position stated in the filing shall comport with the requirements of sections 414-64, 414D-74, 415A-27, 425-21, 425E-117, and 428-110.

(b)  The appointment of a registered agent pursuant to subsection (a)(1) or (2)(A) is an affirmation by the represented entity that the agent has consented to serve as such. [L 2009, c 55, pt of §1]



§425R-5 - Listing of commercial registered agent.

[§425R-5]  Listing of commercial registered agent.  (a)  An individual or a domestic or foreign entity may become listed as a commercial registered agent by filing with the director a certified commercial registered agent listing statement signed by or on behalf of the person that states:

(1)  The name of the individual or the name, type, and jurisdiction of organization of the entity;

(2)  That the person is in the business of serving as a commercial registered agent in the State; and

(3)  The address of a place of business of the person in the State to which service of process and other notice and documents being served on or sent to entities represented by it may be delivered.

(b)  The name of a person filing a commercial registered agent listing statement shall comport with the requirements of section 414-51, 414D-61, 415A-8, 425-6, 425E-108, or 428-105, whichever is applicable.  If the name of a foreign entity or individual is substantially identical to another name in the business registry, the person shall adopt a fictitious name that is not substantially identical and deliver to the director for filing a copy of a certificate of registration of a trade name and use that name in its statement and when it does business in the State as a commercial registered agent.

(c)  A commercial registered agent listing statement takes effect on filing.

(d)  The director shall note the filing of the commercial registered agent listing statement in the business registry maintained by the director for each entity represented by the registered agent at the time of the filing.  The statement has the effect of deleting the address of the registered agent from the registered agent filing of each of those entities. [L 2009, c 55, pt of §1]



§425R-6 - Termination of listing of commercial registered agent.

[§425R-6]  Termination of listing of commercial registered agent.  (a)  A commercial registered agent may terminate its listing as a commercial registered agent by filing with the director a commercial registered agent termination statement signed by or on behalf of the agent that states:

(1)  The name of the agent as currently listed under section 425R-5; and

(2)  That the agent is no longer in the business of serving as a commercial registered agent in the State.

(b)  A commercial registered agent termination statement takes effect on the thirty-first day after the day on which it is filed.

(c)  The commercial registered agent shall promptly furnish each entity represented by it with notice in a record of the filing of the commercial registered agent termination statement.

(d)  When a commercial registered agent termination statement takes effect, the registered agent ceases to be an agent for service of process on each entity formerly represented by it.  Until an entity formerly represented by a terminated commercial registered agent appoints a new registered agent, service of process may be made on the entity as provided by law.  Termination of the listing of a commercial registered agent under this section does not affect any contractual rights a represented entity may have against the agent or that the agent may have against the entity. [L 2009, c 55, pt of §1]



§425R-7 - Change of registered agent by entity.

[§425R-7]  Change of registered agent by entity.  (a)  A represented entity may change the information currently on file under section 425R-4(a) by filing with the director a certified statement of change signed on behalf of the entity that states the:

(1)  Name of the entity; and

(2)  Information that is to be in effect as a result of the filing of the statement of change.

(b)  Interest holders or governors of a domestic entity need not approve the filing of a:

(1)  Statement of change under this section; or

(2)  Similar filing changing the registered agent or registered office of the entity in any other jurisdiction.

(c)  The appointment of a registered agent pursuant to subsection (a) is an affirmation by the represented entity that the agent has consented to serve as such.

(d)  A statement of change filed under this section takes effect on filing. [L 2009, c 55, pt of §1]



§425R-8 - Change of name or address by noncommercial registered agent.

[§425R-8]  Change of name or address by noncommercial registered agent.  (a)  If a noncommercial registered agent changes its name or its address as currently in effect with respect to a represented entity pursuant to section 425R-4(a), the agent shall file with the director, with respect to each entity represented by the agent, a certified statement of change signed by or on behalf of the agent that states:

(1)  The name of the entity;

(2)  The name and address of the agent as currently in effect with respect to the entity;

(3)  If the name of the agent has changed, its new name; and

(4)  If the address of the agent has changed, the new address.

(b)  A statement of change filed under this section takes effect on filing.

(c)  A noncommercial registered agent shall promptly furnish the represented entity with notice in a record of the filing of a statement of change and the changes made by the filing. [L 2009, c 55, pt of §1]



§425R-9 - Change of name, address, or type of organization by commercial registered agent.

[§425R-9]  Change of name, address, or type of organization by commercial registered agent.  (a)  If a commercial registered agent changes its name, its address as currently listed under section 425R-5(a), or its type or jurisdiction of organization, the agent shall file with the director a certified statement of change signed by or on behalf of the agent which states:

(1)  The name of the agent as currently listed under section 425R-5(a);

(2)  If the name of the agent has changed, its new name;

(3)  If the address of the agent has changed, the new address; and

(4)  If the type or jurisdiction of organization of the agent has changed, the new type or jurisdiction of organization.

(b)  The filing of a statement of change under subsection (a) is effective to change the information regarding the commercial registered agent with respect to each entity that has filed to be represented by the agent.

(c)  A statement of change filed under this section takes effect on filing.

(d)  A commercial registered agent shall promptly furnish each entity represented by it with notice in a record of the filing of a statement of change relating to the name or address of the agent and the changes made by the filing.

(e)  If a commercial registered agent changes its address without filing a statement of change as required by this section within thirty days of the address change, the director may cancel the listing of the agent under section 425R-5.  A cancellation under this subsection has the same effect as a termination under section 425R-6.  Promptly after canceling the listing of an agent, the director shall serve notice in a record in the manner provided by law on:

(1)  Each entity represented by the agent, stating that the agent has ceased to be an agent for service of process on the entity and that, until the entity appoints a new registered agent, service of process may be made on the entity as provided by law; and

(2)  The agent, stating that the listing of the agent has been canceled under this section. [L 2009, c 55, pt of §1]



§425R-10 - Resignation of registered agent.

[§425R-10]  Resignation of registered agent.  (a)  A registered agent may resign at any time with respect to a represented entity by filing with the director a certified statement of resignation signed by or on behalf of the agent that states:

(1)  The name of the entity;

(2)  The name of the agent;

(3)  That the agent resigns from serving as agent for service of process for the entity; and

(4)  The name and address of the person to which the agent will send the notice required by subsection (c).

(b)  A statement of resignation takes effect on the earlier of the thirty-first day after the day on which it is filed or the appointment of a new registered agent for the represented entity.

(c)  The registered agent shall promptly furnish the represented entity notice in a record of the date on which a statement of resignation was filed.

(d)  When a statement of resignation takes effect, the registered agent ceases to have responsibility for any matter tendered to it as agent for the represented entity.  A resignation under this section does not affect any contractual rights the entity has against the agent or that the agent has against the entity.

(e)  A registered agent may resign with respect to a represented entity whether or not the entity is in good standing. [L 2009, c 55, pt of §1]



§425R-11 - Duties of registered agent.

[§425R-11]  Duties of registered agent.  The only duties under this chapter of a registered agent that has complied with this chapter are:

(1)  To forward to the represented entity at the address most recently supplied to the agent by the entity any process, notice, or demand that is served on the agent;

(2)  To provide the notices required by this chapter to the entity at the address most recently supplied to the agent by the entity;

(3)  If the agent is a noncommercial registered agent, to keep current the information required by section 425R-4(a) in the most recent registered agent filing for the entity; and

(4)  If the agent is a commercial registered agent, to keep current the information listed for it under section 425R-5(a). [L 2009, c 55, pt of §1]



§425R-12 - Jurisdiction and venue.

[§425R-12]  Jurisdiction and venue.  The appointment or maintenance of a registered agent in the State does not by itself create the basis for personal jurisdiction over the represented entity in the State.  The address of the agent does not determine venue in an action or proceeding involving the entity. [L 2009, c 55, pt of §1]



§425R-13 - Relation to Electronic Signatures in Global and National Commerce Act.

[§425R-13]  Relation to Electronic Signatures in Global and National Commerce Act.  This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 United States Code section 7001, et seq., but does not modify, limit, or supersede Section 101(c) of that Act, 15 United States Code Section 7001(c), or authorize delivery of any of the notices described in Section 103(b) of that Act, 15 United States Code Section 7003(b). [L 2009, c 55, pt of §1]









TITLE 23A - OTHER BUSINESS ENTITIES]

CHAPTER 428 - UNIFORM LIMITED LIABILITY COMPANY ACT

§428-101 - Definitions.

PART I.  GENERAL PROVISIONS

§428-101  Definitions.  As used in this chapter:

"Articles of organization" means initial, amended, and restated articles of organization and articles of merger.  In the case of a foreign limited liability company, the term includes all records serving a similar function required to be filed in the office of the director or comparable office of the company's jurisdiction of organization.

"Business" includes every trade, occupation, profession, and other lawful purpose, whether or not carried on for profit.

"Debtor in bankruptcy" means a person who is the subject of an order for relief under Title 11 of the United States Code or a comparable order under a successor statute of general application or a comparable order under federal, state, or foreign law governing insolvency.

"Department" means the department of commerce and consumer affairs.

"Director" means the director of commerce and consumer affairs.

"Distribution" means a transfer of money, property, or other benefit from a limited liability company to a member in the member's capacity as a member or to a transferee of the member's distributional interest.

"Distributional interest" means all of a member's interest in distributions by the limited liability company.

"Entity" includes domestic and foreign corporations, domestic professional corporations, domestic and foreign limited liability companies, domestic and foreign nonprofit corporations, domestic and foreign business trusts, estates, domestic and foreign partnerships, domestic and foreign limited partnerships, domestic and foreign limited liability partnerships, trusts, two or more persons having joint or common economic interest, associations and cooperative associations, and state, federal, and foreign governments.

"Foreign limited liability company" means an unincorporated entity organized under laws other than the laws of this State which afford limited liability to its owners comparable to the liability under section 428-303 and is not required to obtain a certificate of authority to transact business under any law of this State other than this chapter.

"Individual" means a natural person.

"Limited liability company" means a limited liability company organized under this chapter.

"Manager" means a person, whether or not a member of a manager-managed limited liability company, who is vested with authority under section 428-301(b).

"Manager-managed limited liability company" means a limited liability company which is so designated in its articles of organization.

"Member-managed limited liability company" means a limited liability company other than a manager-managed company.

"Operating agreement" means the agreement under section 428-103 concerning the relations among the members, managers, and limited liability company.  The term includes amendments to the agreement.

"Person" includes any individual or entity.

"Principal office" means the office, whether or not in this State, where the principal executive office of a domestic or foreign limited liability company is located.

"Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

"Signed" includes any symbol executed or adopted by a person with the present intention to authenticate a record.

"Transfer" includes an assignment, conveyance, deed, bill of  sale, lease, mortgage, security interest, encumbrance, and gift. [L 1996, c 92, pt of §1; am L 2004, c 121, §43; am L 2006, c 184, §32]



§428-102 - Knowledge and notice.

[§428-102]  Knowledge and notice.  (a)  A person knows a fact if the person has actual knowledge of it.

(b)  A person has notice of a fact if the person:

(1)  Knows the fact;

(2)  Has received a notification of the fact; or

(3)  Has reason to know the fact exists from all of the facts known to the person at the time in question.

(c)  A person notifies or gives a notification of a fact to another by taking steps reasonably required to inform the other person in ordinary course, whether or not the other person knows the fact.

(d)  A person receives a notification when the notification:

(1)  Comes to the person's attention; or

(2)  Is duly delivered at the person's place of business or at any other place held out by the person as a place for receiving communications.

(e)  An entity knows, has notice, or receives a notification of a fact for purposes of a particular transaction when the individual conducting the transaction for the entity knows, has notice, or receives a notification of the fact, or in any event when the fact would have been brought to the individual's attention had the entity exercised reasonable diligence.  An entity exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the individual conducting the transaction for the entity and there is reasonable compliance with the routines. Reasonable diligence does not require an individual acting for the entity to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information. [L 1996, c 92, pt of §1]



§428-103 - Effect of operating agreement; nonwaivable provisions.

§428-103  Effect of operating agreement; nonwaivable provisions.  (a)  Except as provided in subsection (b), all the members of a limited liability company may enter into an operating agreement to regulate the affairs of the company and the conduct of its business, and to govern relations among the members, managers, and company.  To the extent the operating agreement does not otherwise provide, this chapter governs relations among the members, managers, and company.

(b)  The operating agreement may not:

(1)  Unreasonably restrict a right to information or access to records under section 428-408;

(2)  Eliminate the duty of loyalty under section 428-409(b) or 428-603(b)(3), but the agreement may:

(A)  Identify specific types or categories of activities that do not violate the duty of loyalty, if not manifestly unreasonable; and

(B)  Specify the number or percentage of members or disinterested managers that may authorize or ratify, after full disclosure of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty;

(3)  Unreasonably reduce the duty of care under section 428-409(c) or 428-603(b)(3);

(4)  Eliminate the obligation of good faith and fair dealing under section 428-409(d), but the operating agreement may determine the standards by which the performance of the obligation is to be measured, if the standards are not manifestly unreasonable;

(5)  Vary the right to expel a member in an event specified in section 428-601(5);

(6)  Vary the requirement to wind up the limited liability company's business in a case specified in section 428-801(3) or 428-801(4); or

(7)  Restrict rights of third parties under this chapter, other than managers, members, or their transferees. [L 1996, c 92, pt of §1; am L 1999, c 164, §2; am L 2004, c 121, §44]



§428-104 - Supplemental principles of law.

[§428-104]  Supplemental principles of law.  (a)  Unless displaced by particular provisions of this chapter, the principles of law and equity supplement this chapter.

(b)  If an obligation to pay interest arises under this chapter and the rate is not specified, the rate is that specified in section 478-2. [L 1996, c 92, pt of §1]



§428-105 - Name.

§428-105  Name.  (a)  The name of a limited liability company must contain "limited liability company" or the abbreviation "L.L.C." or "LLC".  "Limited" may be abbreviated as "Ltd.", and "company" may be abbreviated as "Co.".  The letters in the name of a limited liability company must be letters of the English alphabet.

(b)  Except as authorized by subsections (c) and (d), the name of a limited liability company shall not be the same as, or substantially identical to:

(1)  The name of any domestic corporation, partnership, limited partnership, limited liability company, or limited liability partnership existing or registered under the laws of this State;

(2)  The name of any foreign corporation, partnership, limited partnership, limited liability company, or limited liability partnership authorized to transact business in this State;

(3)  A name the exclusive right to which is reserved under the laws of this State;

(4)  A fictitious name approved under section 428-1005 for a foreign limited liability company authorized to transact business in this State because its real name is unavailable; or

(5)  Any trade name, trademark, or service mark registered in this State.

(c)  A limited liability company may apply to the director for authorization to use a name that, upon the records of the department, is the same as, or is substantially identical to, one or more of the names described in subsection (b).  The director may authorize use of a substantially identical name applied for if:

(1)  The present user, registrant, or owner of a reserved or registered name consents in writing to the use of the name, and one or more words are added to make the name distinguishable upon the records of the director from the name applied for; or

(2)  The applicant delivers to the director a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this State.

(d)  A limited liability company may use the name, including a fictitious name, of another domestic or foreign entity which is used in this State if the other entity is organized or authorized to transact business in this State and the company proposing to use the name has:

(1)  Merged with the other entity; or

(2)  Been formed by reorganization with the other entity. [L 1996, c 92, pt of §1; am L 1999, c 249, §31; am L 2000, c 219, §69; am L 2001, c 129, §88]



§428-105.5 - Administrative order of abatement for infringement of limited liability company name.

§428-105.5  Administrative order of abatement for infringement of limited liability company name.  (a)  Any domestic limited liability company in good standing or foreign limited liability company authorized to do business in this State claiming that the name of another domestic corporation, partnership, limited partnership, limited liability partnership, or limited liability company existing under the laws of this State, or any foreign corporation, partnership, limited partnership, limited liability partnership, or foreign limited liability company authorized to transact business in the State is substantially identical to, or confusingly similar with, its name may file a petition with the director for an administrative order of abatement to address the infringement of its name.  The petition shall set forth the facts and authority that support the petitioner's claim that further use of the name should be abated.  The petitioner, at the petitioner's expense, shall notify the registrant of the hearing and the registrant shall be given an opportunity to address the petition at a full hearing.  The notice shall be made and the hearing held in accordance with the contested case provisions of chapter 91.

(b)  In addition to any other remedy or sanction allowed by law, the order of abatement may:

(1)  Allow the entity to retain its registered name, but:

(A)  Require the entity to register a new trade name with the director; and

(B)  Require the entity to conduct business in this State under this new trade name; or

(2)  (A)  Require the entity to change its registered name;

(B)  Require the entity to register the new name with the director; and

(C)  Require the entity to conduct business in this State under its new name.

If an entity fails to comply with the order of abatement within sixty days, the director may involuntarily dissolve or terminate the entity, or cancel or revoke the entity's registration or certificate of authority, after the time to appeal has lapsed and no appeal has been timely filed.  The director shall mail notice of the dissolution, termination, or cancellation to the entity at its last known mailing address.  The entity shall wind up its affairs in accordance with chapter 414, 414D, 415A, 425, 425E, or 428, as applicable.

(c)  Any person aggrieved by the director's order under this section may obtain judicial review in accordance with chapter 91 by filing a notice of appeal within thirty days after the issuance of the director's order.  The trial by the circuit court of any such proceeding shall be de novo.  Review of any final judgment of the circuit court under this section shall be governed by chapter 602. [L 1999, c 250, §6; am L 2002, c 40, §65; am L 2003, c 210, §9]



§428-106 - Reserved name.

§428-106  Reserved name.  (a)  A person may reserve the exclusive use of the name of a limited liability company or a foreign limited liability company, including a fictitious name for a foreign limited liability company whose company name is not available, by delivering an application to the director for filing.  The application shall set forth the name and address of the applicant and the name proposed to be reserved.  If the director finds that the name applied for is available, it shall be reserved for the applicant's exclusive use for a one hundred twenty-day period from the date of filing.

(b)  The owner of a name so reserved may transfer the reservation to another person by delivering to the director a signed notice of the transfer which states the name and address of the transferee. [L 1996, c 92, pt of §1; am L 2001, c 129, §89]



§428-107 - Registered office and agent.

§428-107  Registered office and agent.  [Section effective until June 30, 2010.  For section effective July 1, 2010, see below.]  A limited liability company and a foreign limited liability company authorized to transact business in this State shall continuously maintain in this State:

(1)  A registered office that may be the same as any of its places of business; and

(2)  A registered agent, who may be:

(A)  An individual who resides in this State and whose business office is identical with the registered office;

(B)  A domestic entity authorized to transact business in this State whose business office is identical with the registered office; or

(C)  A foreign entity authorized to transact business in this State whose business office is identical with the registered office. [L 1996, c 92, pt of §1; am L 2003, c 124, §70]

§428-107  Registered agent.  [Section effective July 1, 2010.  For section effective until June 30, 2010, see above.]  A limited liability company and a foreign limited liability company authorized to transact business in this State shall continuously maintain in this State a registered agent, who shall have a business address in this State and may be:

(1)  An individual who resides in this State;

(2)  A domestic entity authorized to transact business in this State; or

(3)  A foreign entity authorized to transact business in this State. [L 1996, c 92, pt of §1; am L 2003, c 124, §70; am L 2009, c 55, §52]



§428-108 - Change of registered office or registered agent.

§428-108  Change of registered office or registered agent.  [Section effective until June 30, 2010.  For section effective July 1, 2010, see below.]  A limited liability company or a foreign limited liability company may change its registered office or its registered agent by delivering to the director for filing a statement of change which sets forth:

(1)  The name of the company;

(2)  The street address of its current registered office in this State, the name of its current registered agent at its registered office in this State, and any changes required to keep the information current; and

(3)  That after the change or changes are made, the street addresses of its registered office and registered agent shall be identical. [L 1996, c 92, pt of §1; am L 2002, c 130, §102]

§428-108  Change of registered agent.  [Section effective July 1, 2010.  For section effective until June 30, 2010, see above.]  (a)  A limited liability company or a foreign limited liability company may change its registered agent by complying with the requirements of section 425R-7.

(b)  If a registered agent changes its name, its address or its type or jurisdiction of organization, the agent shall comply with the requirements of section 425R-8 or 425R-9, whichever is applicable. [L 1996, c 92, pt of §1; am L 2002, c 130, §102; am L 2009, c 55, §53]



§428-109 - Resignation of registered agent.

§428-109  Resignation of registered agent.  [Section effective until June 30, 2010.  For section effective July 1, 2010, see below.]  (a)  A registered agent of a domestic or foreign limited liability company may resign from the registered agent's appointment by signing and delivering to the director for filing the signed statement of resignation.  The statement may include a statement that the registered office is also discontinued.

(b)  The registered agent shall mail one copy to the registered office (if not discontinued) and the other copy to the company at its principal office.

(c)  The appointment of the agent is terminated, and the registered office discontinued if so provided, on the thirty-first day after the date on which the statement was filed. [L 1996, c 92, pt of §1; am L 2002, c 130, §103; am L 2003, c 124, §71]

§428-109  Resignation of registered agent.  [Section effective July 1, 2010.  For section effective until June 30, 2010, see above.]  A registered agent of a domestic or foreign limited liability company may resign from the registered agent's appointment by complying with the requirements of section 425R-10. [L 1996, c 92, pt of §1; am L 2002, c 130, §103; am L 2003, c 124, §71; am L 2009, c 55, §54]



§428-110 - Service of process.

§428-110  Service of process.  (a)  Service of any notice or process authorized by law that is issued against a domestic or foreign limited liability company by any court, judicial or administrative officer, or board, may be made in the manner provided by law upon any registered agent, manager, if the company is manager-managed, or upon any member if the company is member-managed, who is found within the jurisdiction of the court, officer, or board; or if any registered agent, manager, or member cannot be found, upon any person who is found in charge of the property, business, or office of the company within the jurisdiction of the court, officer, or board.

(b)  If no manager, member, or other person in charge of the property, business, or office of the limited liability company can be found within the State, and the limited liability company has not filed with the director pursuant to this chapter, the name of a registered agent upon whom legal notice and process from the courts of the State may be served, or the person named is not found within the State, service may be made upon the limited liability company by registered or certified mail, return receipt requested, addressed to the limited liability company at its principal office.

(c)  Service by registered or certified mail is perfected at the earliest of:

(1)  The date the company receives the mail;

(2)  The date shown on the return receipt, if signed on behalf of the company; or

(3)  Five days after its deposit in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed.

(d)  Nothing contained herein shall limit or affect the right to serve any process, notice, or demand required or permitted by law to be served upon a limited liability company or foreign limited liability company in any other manner permitted by law. [L 1996, c 92, pt of §1; am L 2001, c 129, §90; am L 2003, c 124, §72; am L 2006, c 184, §33]



§428-111 - Nature of business and powers.

§428-111  Nature of business and powers.  (a)  A limited liability company may be organized under this chapter for any lawful purpose, subject to any law of this State governing or regulating business.

(b)  Unless its articles of organization provide otherwise, a limited liability company has the same powers as an individual to do all things necessary or convenient to carry on its business or affairs, including power to:

(1)  Sue and be sued, and defend in its company name;

(2)  Purchase, receive, lease, or otherwise acquire, and own, hold, improve, use, and otherwise deal with real or personal property, or any legal or equitable interest in property, wherever located;

(3)  Sell, convey, mortgage, grant a security interest in, lease, exchange, and otherwise encumber or dispose of all or any part of its property;

(4)  Purchase, receive, subscribe for, or otherwise acquire, own, hold, vote, use, sell, mortgage, lend, grant a security interest in, or otherwise dispose of and deal in and with, shares or other interests in or obligations of any other entity;

(5)  Make contracts and guarantees, incur liabilities, borrow money, issue notes, bonds, and other obligations, which may be convertible into or include the option to purchase other securities of the limited liability company, and secure any of its obligations by a mortgage on or a security interest in any of its property, franchises, or income;

(6)  Lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment;

(7)  Be a promoter, partner, member, associate, or manager of any partnership, joint venture, trust, or other entity;

(8)  Conduct its business, locate offices, and exercise the powers granted by this chapter within or without this State;

(9)  Elect managers and appoint officers, employees, and agents of the limited liability company, define their duties, fix their compensation, and lend them money and credit;

(10)  Pay pensions and establish pension plans, pension trusts, profit sharing plans, share bonus plans, share option plans, and benefit or incentive plans for any or all of its current or former members, managers, officers, employees, and agents;

(11)  Make donations for the public welfare or for charitable, scientific, or educational purposes; and

(12)  Make payments or donations, or do any other act, not inconsistent with law, that furthers the business of the limited liability company. [L 1996, c 92, pt of §1; am L 1999, c 164, §3]



§428-201 - Limited liability company as legal entity.

PART II.  ORGANIZATION

[§428-201]  Limited liability company as legal entity.  A limited liability company is a legal entity distinct from its members. [L 1996, c 92, pt of §1]



§428-202 - Organization.

§428-202  Organization.  (a)  One or more persons may organize a limited liability company, consisting of one or more members, by delivering articles of organization to the office of the director for filing.

(b)  The existence of a limited liability company begins when the articles of organization are filed.

(c)  The filing of the articles of organization by the director is conclusive proof that the organizers satisfied all conditions precedent to the creation of the organization. [L 1996, c 92, pt of §1; am L 1997, c 4, §1]



§428-203 - Articles of organization.

§428-203  Articles of organization.  (a)  [Subsection effective until June 30, 2010.  For subsection effective July 1, 2010, see below.]  Articles of organization of a limited liability company shall set forth:

(1)  The name of the company;

(2)  The mailing address of the company's initial principal office, the street address of its initial registered office in this State, and the name of its initial registered agent at its registered office in this State;

(3)  The name and address of each organizer;

(4)  Whether the duration of the company is for a specified term and, if so, the period specified;

(5)  Whether the company is to be manager-managed, and:

(A)  If so, the name and address of each initial manager, and the number of initial members; or

(B)  If not, the name and address of each initial member; and

(6)  Whether the members of the company are to be liable for its debts and obligations under section 428-303(c).

(a)  [Subsection effective July 1, 2010.  For subsection effective until June 30, 2010, see above.]  Articles of organization of a limited liability company shall set forth:

(1)  The name of the company;

(2)  The mailing address of the company's initial principal office and the information required by section 425R-4(a);

(3)  The name and address of each organizer;

(4)  Whether the duration of the company is for a specified term and, if so, the period specified;

(5)  Whether the company is to be manager-managed, and:

(A)  If so, the name and address of each initial manager, and the number of initial members; or

(B)  If not, the name and address of each initial member; and

(6)  Whether the members of the company are to be liable for its debts and obligations under section 428-303(c).

(b)  Articles of organization of a limited liability company may set forth:

(1)  Provisions permitted to be set forth in an operating agreement; or

(2)  Other matters not inconsistent with law.

(c)  Articles of organization of a limited liability company may not vary the nonwaivable provisions of section 428-103(b).  As to all other matters, if any provision of an operating agreement is inconsistent with the articles of organization:

(1)  The operating agreement controls as to managers, members, and members' transferees; and

(2)  The articles of organization control as to persons other than managers, members, and their transferees who rely on the articles to their detriment.

(d)  The duration of a limited liability company is at-will unless a term for its duration is specified in its articles of organization. [L 1996, c 92, pt of §1; am L 2000, c 219, §70; am L 2002, c 130, §104; am L 2009, c 55, §55]



§428-204 - Articles of amendment.

§428-204  Articles of amendment.  A limited liability company may amend its articles of organization from time to time, in any and in as many respects as may be desired, so long as its articles of organization as amended contain only those provisions which may be lawfully contained in original articles of organization at the time of making the amendment.  The articles of amendment shall be delivered to the director for filing and shall set forth:

(1)  The name of the limited liability company; and

(2)  The amendment to the articles of organization, referencing specifically the provisions being amended. [L 1996, c 92, pt of §1; am L 2000, c 219, §71]



§428-204.5 - Amended and restated articles of organization.

§428-204.5  Amended and restated articles of organization.  (a)  A limited liability company may at any time amend and restate its articles of organization by complying with the procedures and requirements of sections 428-204 and 428-204.6.

(b)  Upon its adoption, the amended and restated articles of organization shall set forth:

(1)  All of the operative provisions of the articles of organization as therefore amended;

(2)  The information required by section 428-204; and

(3)  A statement that the amended and restated articles of organization supersede the original articles of organization and all amendments thereto.

(c)  The amended and restated articles of organization shall be delivered to the director for filing.  The director may certify the amended and restated articles of organization as the articles of organization currently in effect, without including the information required to be filed by subsection (b)(2) and (3). [L 1999, c 164, §1; am L 2000, c 219, §72]



§428-204.6 - Restated articles of organization.

[§428-204.6]  Restated articles of organization.  (a)  A limited liability company may at any time restate its articles of organization as amended.

(b)  The restated articles of organization shall set forth all of the operative provisions of the articles of organization as amended, together with a statement that the restated articles of organization correctly set forth without change the corresponding provisions of the articles of organization as amended, and that the restated articles of organization supersede the original articles of organization and all amendments thereto.

(c)  The restated articles of organization shall be delivered to the director for filing.  The director may certify the restated articles of organization currently in effect, without including the information required to be filed by subsection (b). [L 2000, c 219, §1]



§428-205 - Signing of records.

§428-205  Signing of records.  (a)  Except as otherwise provided in this chapter, a record to be filed by or on behalf of a limited liability company in the office of the director shall be certified and signed by a:

(1)  Manager of a manager-managed company;

(2)  Member of a member-managed company;

(3)  Person organizing the company, if the company has not been formed; or

(4)  Fiduciary, if the company is in the hands of a receiver, trustee, or other court-appointed fiduciary.

(b)  The signer of a record to be filed under subsection (a) may do so as an attorney-in-fact by stating beneath or opposite the signature the name of the person for whom the signer is the attorney-in-fact.  The power of attorney need not be filed with the record. [L 1996, c 92, pt of §1; am L 2001, c 129, §91]



§428-206 - Filing in office of director; effective time and date.

§428-206  Filing in office of director; effective time and date.  (a)  Articles of organization or any other record authorized to be filed under this chapter shall be in a medium permitted by the director and shall be delivered to the office of the director.  Unless the director determines that a record fails to comply as to form with the filing requirements of this chapter, and if all filing fees have been paid, the director shall file the record and stamp the word "Filed" and the date of delivery thereof.

(b)  Upon request and payment of a fee, the director shall send to the requester a certified copy of the requested record.

(c)  Except as otherwise provided in subsection (d) and section 428-207, a record accepted for filing is effective at the time of filing on the date it is filed, as evidenced by the director's date and time endorsement on the original record.

(d)  Articles of termination, articles of conversion, and articles of merger may specify a delayed effective time and date, and if so, the record becomes effective at the time and date specified.  If a delayed effective date but no time is specified, the record is effective at the close of business on that date.  A delayed effective date for a record may not be later than the thirtieth day after the date it is filed.

(e)  A specified delayed effective date that is later than the thirtieth day after the record is filed makes the record effective as of the thirtieth day.

(f)  A record filed with the director may contain information in addition to that required by this chapter.

(g)  If the director has prescribed a mandatory form for a record to be filed, the record must be in or on the prescribed form.

(h)  The duty of the director to file records under this chapter is ministerial.  The filing or refusal to file a document does not:

(1)  Affect or create a presumption as to the validity or invalidity of the record in whole or in part; or

(2)  Relate to or create a presumption as to the correctness or incorrectness of information contained in the record. [L 1996, c 92, pt of §1; am L 2003, c 124, §73]



§428-207 - Correcting filed record.

§428-207  Correcting filed record.  (a)  A limited liability company or foreign limited liability company may correct a record filed by the director if the record contains a false or erroneous statement or was defectively certified or signed.

(b)  A record is corrected:

(1)  By preparing articles of correction that:

(A)  Describe the record, including its filing date, or have attached a copy of it to the articles of correction;

(B)  Specify the incorrect statement and the reason it is incorrect or the manner in which the certification or signing was defective; and

(C)  Correct the incorrect statement or defective certification or signing; and

(2)  By delivering the articles of correction to the director for filing.

(c)  Articles of correction are effective retroactively to the effective date of the record they correct.  However, a person who has relied on the uncorrected record and was adversely affected by the correction is not bound by the correction until the articles of correction are filed. [L 1996, c 92, pt of §1; am L 2001, c 129, §92; am L 2002, c 130, §105]



§428-208 - Liability for false statement in filed record.

[§428-208]  Liability for false statement in filed record.  If a record authorized or required to be filed under this chapter contains a false statement, any person who suffers loss by reliance on the statement may recover damages for the loss from the person who signed the record or caused another to sign it on the person's behalf and knew the statement to be false at the time the record was signed. [L 1996, c 92, pt of §1]



§428-209 - Filing by judicial act.

[§428-209]  Filing by judicial act.  If a person required by section 428-205, or otherwise by this chapter, to sign a record fails or refuses to do so, any other person who is adversely affected by such failure or refusal may petition the circuit court to direct the failing or refusing person to sign the record.  If the court finds that it is proper for the record to be signed and that a person so designated has failed or refused to sign the record, it shall authorize another person to sign, on behalf of the person refusing or failing to sign, and to file an appropriate record. [L 1996, c 92, pt of §1]



§428-210 - Annual report.

§428-210  Annual report.  (a)  [Subsection effective until June 30, 2010.  For subsection effective July 1, 2010, see below.]  Each limited liability company and each foreign limited liability company authorized to transact business in this State shall deliver to the director for filing an annual report that sets forth:

(1)  The name of the company and the state or country under whose law it is organized;

(2)  The mailing address of the company's principal office, the street address of its registered office in this State, and the name of its registered agent at its registered office in the State; and

(3)  Whether the company is manager-managed, and:

(A)  If so, the name and address of each manager, and the number of members; or

(B)  If not, the name and address of each member.

(a)  [Subsection effective July 1, 2010.  For subsection effective until June 30, 2010, see above.]  Each limited liability company and each foreign limited liability company authorized to transact business in this State shall deliver to the director for filing an annual report that sets forth:

(1)  The name of the company and the jurisdiction under whose law it is organized;

(2)  The mailing address of the company's principal office and the information required by section 425R-4(a); and

(3)  Whether the company is manager-managed, and:

(A)  If so, the name and address of each manager, and the number of members; or

(B)  If not, the name and address of each member.

(b)  The annual report shall be filed within the time periods prescribed in subsections (c) and (d).

(c)  Notwithstanding any other provision of this chapter to the contrary, annual reports reflecting the period from January 1, 2002, through December 31, 2002, that would otherwise be required, may be voluntarily filed with the department director if the annual report complies with the requirements of this section.

(d)  Effective January 1, 2003, for domestic or foreign limited liability companies whose date of organization or registration in this State falls between:

(1)  January 1 and March 31, an annual report shall be filed on or before March 31 of each year and shall reflect the state of the company's affairs as of January 1 of the year when filed;

(2)  April 1 and June 30, an annual report shall be filed on or before June 30 of each year and shall reflect the state of the company's affairs as of April 1 of the year when filed;

(3)  July 1 and September 30, an annual report shall be filed on or before September 30 of each year and shall reflect the state of the company's affairs as of July 1 of the year when filed; and

(4)  October 1 and December 31, an annual report shall be filed on or before December 31 of each year and shall reflect the state of the company's affairs as of October 1 of the year when filed;

provided that if a domestic or foreign limited liability company is organized in the same year in which the annual report is due, the domestic or foreign limited liability company shall not be required to file an annual report for that year.  Thereafter, the domestic or foreign limited liability company shall comply with the requirements of this section.

(e)  If an annual report does not contain the information required in subsection (a), the director shall return the report for correction. If the report is corrected to contain the information required in subsection (a) and delivered to the director within thirty days after the date on which it was mailed to the limited liability company by the director, the report shall be considered to be timely filed. [L 1996, c 92, pt of §1; am L 2000, c 219, §73; am L 2002, c 130, §106; am L 2009, c 55, §56]



§428-301 - Agency of members and managers.

PART III.  RELATIONS OF MEMBERS AND MANAGERS TO PERSONS

DEALING WITH THE LIMITED LIABILITY COMPANY

[§428-301]  Agency of members and managers.  (a)  Subject to the provisions of subsections (b) and (c):

(1)  Each member is an agent of the limited liability company for the purpose of its business;

(2)  An act of a member, including the signing of an instrument in the company name, for apparently carrying on in the ordinary course the company's business or business of the kind carried on by the company binds the company, unless the member had no authority to act for the company in the particular matter and the person with whom the member was dealing knew or had notice that the member lacked authority; and

(3)  An act of a member which is not apparently for carrying on in the ordinary course of the company's business or business of the kind carried on by the company binds the company only if the act was authorized by the other members.

(b)  Subject to subsection (c), in a manager-managed limited liability company:

(1)  A member is not an agent of the company for the purpose of its business solely by reason of being a member;

(2)  Each manager is an agent of the company for the purpose of its business;

(3)  An act of a manager, including the signing of an instrument in the company name, for apparently carrying on in the ordinary course the company's business or business of the kind carried on by the company binds the company, unless the manager had no authority to act for the company in the particular matter and the person with whom the manager was dealing knew or had notice that the manager lacked authority; and

(4)  An act of a manager which is not apparently for carrying on in the ordinary course the company's business or business of the kind carried on by the company binds the company only if the act was authorized under section 428-404(b)(2).

(c)  Unless the articles of organization limit their authority, any member of a member-managed limited liability company or any manager of a manager-managed company may sign and deliver any instrument transferring or affecting the company's interest in real property.  Such an instrument shall be conclusively in favor of a person who gives value without knowledge of the lack of the authority of the person signing and delivering the instrument. [L 1996, c 92, pt of §1]



§428-302 - Limited liability company liable for member's or manager's actionable conduct.

[§428-302]  Limited liability company liable for member's or manager's actionable conduct.  A limited liability company shall be liable for loss or injury caused to any person, or for a penalty incurred, as a result of a wrongful act or omission or other actionable conduct of a member or manager acting in the ordinary course of business of the company or with authority of the company. [L 1996, c 92, pt of §1]



§428-303 - Liability of members and managers.

[§428-303]  Liability of members and managers.  (a)  Except as otherwise provided in subsection (c), the debts, obligations, and liabilities of a limited liability company, whether arising in contract, tort, or otherwise, are solely the debts, obligations, and liabilities of the company.  A member or manager shall not be personally liable for any debt, obligation, or liability of the company solely by reason of being or acting as a member or a manager.

(b)  The failure of a limited liability company to observe the usual company formalities or requirements relating to the exercise of its company powers or management of its business shall not be a ground for imposing personal liability on the members or managers for liabilities of the company.

(c)  All or specified members of a limited liability company shall be liable in their capacity as members for all or specified debts, obligations, or liabilities of the company if:

(1)  A provision to that effect is contained in the articles of organization; and

(2)  A member so liable has consented in writing to the adoption of the provision or to be bound by the provision. [L 1996, c 92, pt of §1]



§428-401 - Form of contribution.

PART IV.  RELATIONS OF MEMBERS TO ONE ANOTHER AND TO THE

LIMITED LIABILITY COMPANY

[§428-401]  Form of contribution.  The contribution of a member of a limited liability company may consist of tangible or intangible property or other benefit to the company, including money, promissory notes, services performed, or other obligations to contribute cash or property, or contracts for services to be performed. [L 1996, c 92, pt of §1]



§428-402 - Member's liability for contributions.

§428-402  Member's liability for contributions.  (a)  A member's obligation to contribute money, property, or other benefit to, or to perform services for, a limited liability company is not excused by the member's death, disability, or other inability to perform personally.  If a member does not make the required contribution of property or services, the member or the member's executor, as the case may be, is obligated at the option of the company to contribute money equal to that portion of the value of the stated contribution which has not been made.

(b)  A creditor of a limited liability company who extends credit or otherwise acts in reliance on an obligation described in subsection (a), and without notice of any compromise under section 428-404(c)(5), may enforce the original obligation. [L 1996, c 92, pt of §1; am L 2001, c 129, §93]



§428-403 - Member's and manager's rights to payments and reimbursement.

[§428-403]  Member's and manager's rights to payments and reimbursement.  (a)  A limited liability company shall reimburse a member or manager for payments made and indemnify a member or manager for liabilities incurred by the member or manager in the ordinary course of the business of the company or for the preservation of its business or property.

(b)  A limited liability company shall reimburse a member for any advance to the company which exceeds the amount of contribution the member agreed to make.

(c)  A payment or advance made by a member which gives rise to an obligation of a limited liability company under subsection (a) or (b) constitutes a loan to the company upon which interest accrues from the date of the payment or advance.

(d)  A member is not entitled to remuneration for services performed for a limited liability company, except for reasonable compensation for services rendered in winding up the business of the company. [L 1996, c 92, pt of §1]



§428-404 - Management of the limited liability company.

§428-404  Management of the limited liability company.  (a)  In a member-managed limited liability company:

(1)  Each member has equal rights in the management and conduct of the company's business; and

(2)  Except as specified in subsection (c), any matter relating to the business of the company may be decided by a majority of the members.

(b)  In a manager-managed limited liability company:

(1)  The manager or managers have the exclusive authority to manage and conduct the company's business;

(2)  Except as specified in subsection (c), any matter relating to the business of the company may be exclusively decided by the manager or, if there is more than one manager, by a majority of the managers; and

(3)  A manager shall:

(A)  Be designated, appointed, elected, removed, or replaced by a vote, approval, or consent of a majority of the members; and

(B)  Remain in office until a successor has been elected, unless the manager resigns or is removed sooner.

(c)  The only matters of a limited liability company's business that require the consent of all the members are:

(1)  Amendments to the operating agreement under section 428-103;

(2)  Authorization or ratification of acts or transactions under section 428-103(b)(2)(B) which would otherwise violate the duty of loyalty;

(3)  Amendments to the articles of organization under section 428-204;

(4)  Compromising an obligation to make a contribution under section 428-402(b);

(5)  Compromising among members, an obligation of a member to make a contribution or return money or other property paid or distributed in violation of this chapter;

(6)  Making interim distributions under section 428-405(a);

(7)  Admission of a new member;

(8)  Use of the company's property to redeem an interest subject to a charging order;

(9)  Consent to dissolve the company under section 428-801(2);

(10)  Waiving of the right to have the company's business wound up and the company terminated under section 428-802(b);

(11)  Merging the company with another entity under section [428-904(e)(1)]; and

(12)  Selling, leasing, exchanging, or otherwise disposing of all, or substantially all, of the company's property with or without goodwill.

(d)  Action requiring the consent of members or managers under this chapter may be taken with or without a meeting.  If a meeting is otherwise required and written action in lieu thereof is not prohibited, the written action must be evidenced by one or more consents reflected in a record describing the action taken and signed by all of the members or managers entitled to vote on the action.

(e)  A member or manager may appoint a proxy to vote or  otherwise act for the member or manager by signing an appointment  instrument, either personally or by the member's or manager's attorney-in-fact.  An appointment of a proxy is valid for eleven months unless a different time is specified in the appointment instrument.  An appointment is revocable by the member or manager unless the appointment form conspicuously states that it is irrevocable and the appointment is coupled with an interest, in which case the appointment is revoked when the interest is extinguished. [L 1996, c 92, pt of §1; am L 1999, c 164, §4; am L 2001, c 129, §94]



§428-405 - Sharing of and right to distributions.

[§428-405]  Sharing of and right to distributions.  (a)  Any distributions made by a limited liability company, prior to dissolution and winding up, must be in equal shares.

(b)  A member has no right to receive, and may not be required to accept, a distribution in kind.

(c)  If a member becomes entitled to receive a distribution, the member has the status of, and is entitled to all remedies available to, a creditor of the limited liability company with respect to the distribution. [L 1996, c 92, pt of §1]



§428-406 - Limitations on distributions.

[§428-406]  Limitations on distributions.  (a)  A distribution may not be made if:

(1)  The limited liability company would not be able to pay its debts as they become due in the ordinary course of business; or

(2)  The company's total assets would be less than the sum of its total liabilities plus the amount that would be needed, if the company were to be dissolved, wound up, and terminated at the time of the distribution, to satisfy the preferential rights upon dissolution, winding up, and termination of members whose preferential rights are superior to those receiving the distribution.

(b)  A limited liability company may base a determination that a distribution is not prohibited under subsection (a) on financial statements prepared on the basis of accounting practices and principles that are reasonable under the circumstances or on a fair valuation or other method that is reasonable under the circumstances.

(c)  Except as otherwise provided in subsection (e), the effect of a distribution under subsection (a) is measured:

(1)  In the case of distribution by purchase, redemption, or other acquisition of a distributional interest in a limited liability company, as of the date money or other property is transferred or debt incurred by the company; and

(2)  In all other cases, as of the date the:

(A)  Distribution is authorized if the payment occurs within one hundred twenty days after the date of authorization; or

(B)  Payment is made if it occurs more than one hundred twenty days after the date of authorization.

(d)  A limited liability company's indebtedness to a member incurred by reason of a distribution made in accordance with this section is at parity with the company's indebtedness to its general unsecured creditors.

(e)  Indebtedness of a limited liability company, including indebtedness issued in connection with or as part of a distribution, is not considered a liability for purposes of determinations under subsection (a) if its terms provide that payment of principal and interest is made only if and to the extent that payment of a distribution to members could then be made under this section.  If the indebtedness is issued as a distribution, each payment of principal or interest on the indebtedness is treated as a distribution, the effect of which is measured on the date the payment is made. [L 1996, c 92, pt of §1]



§428-407 - Liability for unlawful distributions.

[§428-407]  Liability for unlawful distributions.  (a)  A member of a member-managed limited liability company or a member or manager of a manager-managed company who votes for or assents to a distribution made in violation of section 428-406, the articles of organization, a written operating agreement, or a signed record is personally liable to the company for the amount of the distribution which exceeds the amount that could have been distributed without violating section 428-406, the articles of organization, a written operating agreement, or a signed record if it is established that the member or manager did not perform the member's or manager's duties in compliance with section 428-409.

(b)  A member of a manager-managed limited liability company who knew a distribution was made in violation of section 428-406 is personally liable to the limited liability company, but only to the extent that the distribution received by the member exceeded the amount that could properly have been paid under section 428-406.

(c)  A member or manager against whom an action is brought under this section may implead in the action all:

(1)  Other members or managers who voted for or assented to the distribution in violation of subsection (a) and may compel contribution from them; and

(2)  Members who received a distribution in violation of subsection (b) and may compel contribution from the member in the amount received in violation of subsection (b).

(d)  A proceeding under this section is barred unless it is commenced within two years after the distribution. [L 1996, c 92, pt of §1]



§428-408 - Member's right to information.

[§428-408]  Member's right to information.  (a)  A limited liability company shall provide members and their agents and  attorneys access to any of its records at reasonable locations specified in the operating agreement.  The company shall provide former members and their agents and attorneys access for proper purposes to records pertaining to the period during which they were members.  The right of access includes the opportunity to inspect and copy records during ordinary business hours.  The  company may impose a reasonable charge, limited to the costs of labor and material, for copies of records furnished.

(b)  A limited liability company shall furnish to a member, and to the legal representative of a deceased member or member under legal disability:

(1)  Without demand, information concerning the company's business or affairs reasonably required for the proper exercise of the member's rights and performance of the member's duties under the operating agreement or this chapter; and

(2)  On demand, other information concerning the company's business or affairs, except to the extent the demand or the information demanded is unreasonable or otherwise improper under the circumstances.

(c)  A member has the right, upon a signed record given to the limited liability company, to obtain at the company's expense a copy of any operating agreement in record form. [L 1996, c 92, pt of §1]



§428-409 - General standards of member's and manager's conduct.

[§428-409]  General standards of member's and manager's conduct.  (a)  The only fiduciary duties a member owes to a member-managed limited liability company and its other members are the duty of loyalty and the duty of care imposed by subsections (b) and (c).

(b)  A member's duty of loyalty to a member-managed limited liability company and its other members is limited to the following:

(1)  To account to the company and to hold as trustee for it any property, profit, or benefit derived by the member in the conduct or winding up of the company's business or derived from a use by the member of the company's property, including the appropriation of a company's opportunity;

(2)  To refrain from dealing with the company in the conduct or winding up of the company's business as or on behalf of a party having an interest adverse to the company; and

(3)  To refrain from competing with the company in the conduct of the company's business before the dissolution of the company.

(c)  A member's duty of care to a member-managed limited liability company and its other members in the conduct of and winding up of the company's business is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct, or a knowing violation of law.

(d)  A member shall discharge the duties to a member-managed limited liability company and its other members under this chapter or under the operating agreement and exercise any rights consistent with the obligation of good faith and fair dealing.

(e)  A member of a member-managed limited liability company does not violate a duty or obligation under this chapter or under the operating agreement merely because the member's conduct furthers the member's own interest.

(f)  A member of a member-managed limited liability company may lend money to and transact other business with the company.  As to each loan or transaction, the rights and obligations of the member are the same as those of a person who is not a member, subject to other applicable laws.

(g)  This section applies to a person winding up the limited liability company's business as the personal or legal representative of the last surviving member as if the person were a member.

(h)  In a manager-managed limited liability company:

(1)  A member who is not also a manager owes no duty to the company or to the other members solely by reason of being a member;

(2)  A manager is held to the same standards of conduct prescribed for members in subsections (b) to (f);

(3)  A member who pursuant to the operating agreement exercises some or all of the rights of a manager in the management and conduct of the company's business is held to the standards of conduct in subsections (b) to (f) to the extent that the member exercises the managerial authority vested in a manager by this chapter; and

(4)  A manager is relieved of liability imposed by law for violation of the standards prescribed by subsections (b) to (f) to the extent of the managerial authority delegated to the members by the operating agreement. [L 1996, c 92, pt of §1]



§428-410 - Actions by members.

[§428-410]  Actions by members.  (a)  A member may maintain an action against a limited liability company or another member for legal or equitable relief, with or without an accounting as to the company's business, to enforce:

(1)  The member's rights under the operating agreement;

(2)  The member's rights under this chapter; and

(3)  The rights and otherwise protect the interests of the member, including rights and interests arising independently of the member's relationship to the company.

(b)  The accrual, and any time limited for the assertion, of a right of action for a remedy under this section shall be governed by other laws.  A right to an accounting upon dissolution and winding up does not revive a claim barred by law. [L 1996, c 92, pt of §1]



§428-411 - Continuation of limited liability company after expiration of specified term.

[§428-411]  Continuation of limited liability company after expiration of specified term.  (a)  If a limited liability company that has a specified term is continued after the expiration of the term, the rights and duties of the members and managers remain the same as they were at the expiration of the term, except to the extent inconsistent with rights and duties of members and managers of an at-will company.

(b)  If the members in a member-managed limited liability company or the managers in a manager-managed company continue the business without winding up the business of the company, the company shall continue as an at-will company. [L 1996, c 92, pt of §1]



§428-501 - Member's distributional interest.

PART V.  TRANSFEREES AND CREDITORS OF MEMBERS

[§428-501]  Member's distributional interest.  (a)  A member is not a co-owner of, and has no transferable interest in, property of a limited liability company.

(b)  A distributional interest in a limited liability company is personal property and, subject to sections 428-502 and 428-503, may be transferred in whole or in part.

(c)  An operating agreement may provide that a distributional interest may be evidenced by a certificate of the interest issued by the limited liability company and, subject to section 428-503, may also provide for the transfer of any interest represented by the certificate. [L 1996, c 92, pt of §1]



§428-502 - Transfer of distributional interest.

[§428-502]  Transfer of distributional interest.  A transfer of a distributional interest does not entitle the transferee to become or to exercise any rights of a member.  A transfer entitles the transferee to receive, to the extent transferred, only the distributions to which the transferor would be entitled.  A member ceases to be a member upon transfer of all of the member's distributional interest, other than a transfer for security purposes, or a court order charging the member's distributional interest, which has not been foreclosed. [L 1996, c 92, pt of §1]



§428-503 - Rights of a transferee.

§428-503  Rights of a transferee.  (a)  A transferee of a distributional interest may become a member of a limited liability company if and to the extent that the transferor gives the transferee such a right in accordance with authority described in the operating agreement or all of the other members consent.

(b)  A transferee who has become a member, to the extent transferred, has the rights and powers, and is subject to the restrictions and liabilities, of a member under the operating agreement of a limited liability company and this chapter.  A transferee who becomes a member also is liable for the transferor member's obligations to make contributions under section 428-402 and for obligations under section 428-407 to return unlawful distributions; provided that the transferee shall not be obligated for the transferor member's liabilities unknown to the transferee at the time the transferee becomes a member and shall not be personally liable for any obligation of the company incurred before the transferee's admission as a member.

(c)  Regardless of whether a transferee of a distributional interest becomes a member under subsection (a), the transferor shall not be released from liability to the limited liability company under the operating agreement or this chapter.

(d)  A transferee who does not become a member is not entitled to participate in the management or conduct of the limited liability company's business, require access to information concerning the company's transactions, or inspect or copy any of the company's records.

(e)  A transferee who does not become a member is entitled to:

(1)  Receive, in accordance with the transfer, distributions to which the transferor would otherwise be entitled;

(2)  Receive, upon dissolution and winding up of the limited liability company's business:

(A)  In accordance with the transfer, the net amount otherwise distributable to the transferor; and

(B)  A statement of account only from the date of the latest statement of account agreed to by all the members; and

(3)  Seek under section 428-801(5), a judicial determination that it is equitable to dissolve and wind up the company's business.

(f)  A limited liability company need not give effect to a transfer until the company has notice of the transfer. [L 1996, c 92, pt of §1; am L 1999, c 164, §5]



§428-504 - Rights of creditors.

[§428-504]  Rights of creditors.  (a)  On application by a judgment creditor of a member of a limited liability company or a member's transferee, a court having jurisdiction may order that the distributional interest of the judgment debtor be used to satisfy the judgment.  The court may appoint a receiver to carry out the provisions of the charging order.

(b)  A charging order constitutes a lien on the judgment debtor's distributional interest.  The court may order a foreclosure of a lien on a distributional interest subject to the charging order at any time.  A purchaser at the foreclosure sale has the rights of a transferee.

(c)  At any time before foreclosure, a distributional interest in a limited liability company which is charged may be redeemed:

(1)  By the judgment debtor;

(2)  With property other than the company's property, by one or more of the other members; or

(3)  With the company's property, but only if permitted by the operating agreement.

(d)  This chapter does not affect a member's right under exemption laws with respect to the member's distributional interest in a limited liability company.

(e)  This section provides the exclusive remedy by which a judgment creditor of a member or a transferee may satisfy a judgment out of the judgment debtor's distributional interest in a limited liability company. [L 1996, c 92, pt of §1]



§428-601 - Events causing a member's dissociation.

PART VI.  MEMBER'S DISSOCIATION

[§428-601]  Events causing a member's dissociation.  A member is dissociated from a limited liability company upon the occurrence of any of the following events:

(1)  The company's having notice of the member's express will to withdraw upon the date of notice or on a later date specified by the member;

(2)  An event agreed to in the operating agreement as causing the member's dissociation;

(3)  The member's expulsion pursuant to the operating agreement;

(4)  The member's expulsion by the unanimous vote of the other members if:

(A)  It is unlawful to carry on the company's business with the member;

(B)  There has been a transfer of substantially all of the member's distributional interest, other than a transfer for security purposes, or a court order charging the member's distributional interest, which has not been foreclosed;

(C)  Within ninety days after the company notifies a  corporate member that it will be expelled because it has filed articles of dissolution or the equivalent, its registration has been revoked, dissolved, or canceled, or its right to conduct business has been suspended by the jurisdiction of its incorporation, the member fails to obtain a revocation of the dissolution proceedings or a reinstatement of its articles or its right to conduct business; or

(D)  A partnership or a limited liability company that is a member has been dissolved and its business is being wound up;

(5)  On application by the company or another member, the member's expulsion by judicial determination because the member:

(A)  Engaged in wrongful conduct that adversely and materially affected the company's business;

(B)  Wilfully or persistently committed a material breach of the operating agreement or of a duty owed to the company or the other members under section 428-409; or

(C)  Engaged in conduct relating to the company's  business which makes it not reasonably practicable to carry on the business with the member;

(6)  If the member:

(A)  Becomes a debtor in bankruptcy;

(B)  Executes an assignment for the benefit of creditors;

(C)  Seeks, consents to, or acquiesces in the appointment of a trustee, receiver, or liquidator of the member or of all or substantially all of the member's property; or

(D)  Fails, within ninety days after the appointment, to have vacated or stayed the appointment of a trustee, receiver, or liquidator of the member or of all or substantially all of the member's property obtained without the member's consent or acquiescence, or failing within ninety days after the expiration of a stay to have the appointment vacated;

(7)  In the case of a member who is an individual:

(A)  The member's death;

(B)  The appointment of a guardian or general conservator for the member; or

(C)  A judicial determination that the member has  otherwise become incapable of performing the member's duties under the operating agreement;

(8)  In the case of a member that is a trust or is acting as a member by virtue of being a trustee of a trust, distribution of the trust's entire rights to receive distributions from the company, but not merely by reason of the substitution of a successor trustee;

(9)  In the case of a member that is an estate or is acting as a member by virtue of being a personal representative of an estate, distribution of the estate's entire rights to receive distributions from the company, but not merely the substitution of a successor personal representative;

(10)  Termination of the existence of a member if the member is not an individual, estate, or trust other than a business trust; or

(11)  A termination of a member's continued membership in a limited liability company for any other reason. [L 1996, c 92, pt of §1]



§428-602 - Member's power to dissociate; wrongful dissociation.

[§428-602]  Member's power to dissociate; wrongful dissociation.  (a)  A member has the power to dissociate from a limited liability company at any time, rightfully or wrongfully, by express will.

(b)  A member's dissociation from a limited liability company is wrongful only if:

(1)  It is in breach of an express provision of the operating agreement; or

(2)  Before the expiration of the term of a company having a specified term:

(A)  The member withdraws by express will;

(B)  The member is expelled by judicial determination under section 428-601(5);

(C)  The member is dissociated by becoming a debtor in bankruptcy; or

(D)  In the case of a member who is not an individual, trust other than a business trust, or estate, the member is expelled or otherwise dissociated because it wilfully dissolved or terminated its existence.

(c)  A member who wrongfully dissociates from a limited liability company is liable to the company and to the other members for damages caused by the dissociation.  The liability is in addition to any other obligation of the member to the company or to the other members.

(d)  If a limited liability company does not dissolve and wind up its business as a result of a member's wrongful dissociation under subsection (b), damages sustained by the company for the wrongful dissociation shall be offset against distributions otherwise due the member after the dissociation. [L 1996, c 92, pt of §1]



§428-603 - Effect of a member's dissociation.

§428-603  Effect of a member's dissociation.  (a)  Upon a member's dissociation from a limited liability company:

(1)  In an at-will company, the company shall cause the dissociated member's company interest to be purchased under part VII; and

(2)  In a company having a specified term:

(A)  If the company dissolves and winds up its business on or before the expiration of its specified term, part VIII applies to determine the dissociated member's rights to distributions; and

(B)  If the company does not dissolve and wind up its business on or before the expiration of its specified term, the company must cause the dissociated member's distributional interest to be purchased under part VII on the date of the expiration of the term specified at the time of the member's dissociation.

(b)  Upon a member's dissociation from a limited liability company:

(1)  The member's right to participate in the management and conduct of the company's business terminates, except as provided in section 428-803, and the member ceases to be a member and is treated the same as a transferee;

(2)  The member's duty of loyalty under section 428‑409(b)(3) terminates; and

(3)  The member's duty of loyalty under section 428‑409(b)(1) and (2) and duty of care under section 428‑409(c) continue only with regard to matters arising and events occurring prior to the member's dissociation, unless the member participates in winding up the company's business pursuant to section 428-803. [L 1996, c 92, pt of §1; am L 1999, c 164, §6]



§428-701 - Company purchase of distributional interest.

PART VII.  MEMBER'S DISSOCIATION WHEN BUSINESS NOT WOUND UP

§428-701  Company purchase of distributional interest.  (a)  A limited liability company shall purchase a distributional interest of a member of:

(1)  An at-will limited liability company for its fair value determined as of the date of the member's dissociation if the member's dissociation does not result in a dissolution and winding up of the company's business under section 428-801; or

(2)  A company having a specified term for its fair value determined as of the date of the expiration of the specified term that existed on the member's dissociation if the expiration of the specified term does not result in a dissolution and winding up of the company's business under section 428-801.

(b)  A limited liability company shall deliver a purchase offer to the dissociated member whose distributional interest is entitled to be purchased no later than thirty days after the date determined under subsection (a).  The purchase offer shall be accompanied by:

(1)  A statement of the company's assets and liabilities as of the date determined under subsection (a);

(2)  The latest available balance sheet and income statement, if any; and

(3)  An explanation of how the estimated amount of the payment was calculated.

(c)  If the price and other terms of a purchase of a distributional interest are fixed or are to be determined by the operating agreement, the price and terms so fixed or determined govern the purchase unless the purchaser defaults.  In that case the dissociated member is entitled to commence a proceeding to have the company dissolved under section 428-801(4).

(d)  If an agreement to purchase the distributional interest is not made within one hundred twenty days after the date determined under subsection (a), the dissociated member, within another one hundred twenty days, may commence a proceeding against the limited liability company to enforce the purchase.  The company at its expense shall notify in writing all of the remaining members, and any other person the court directs, of the commencement of the proceeding.  The jurisdiction of the court in which the proceeding is commenced under this subsection is plenary and exclusive.

(e)  The court shall determine the fair value of the distributional interest in accordance with the standards set forth in section 428-702 together with the terms for the purchase.  Upon making these determinations, the court shall order the limited liability company to purchase or cause the purchase of the interest.

(f)  Damages for wrongful dissociation under section 428‑602(b), and all other amounts owed, whether or not currently due, from the dissociated member to a limited liability company, shall be offset against the purchase price. [L 1996, c 92, pt of §1; am L 1999, c 164, §7]



§428-702 - Court action to determine fair value of distributional interest.

§428-702  Court action to determine fair value of distributional interest.  (a)  In an action brought to determine the fair value of a distributional interest in a limited liability company, the court shall:

(1)  Determine the fair value of the interest, considering among other relevant evidence the going concern value of the company, any agreement among some or all of the members fixing the price, or specifying a formula for determining the value of distributional interests for any purpose, the recommendations of any appraiser appointed by the court, and any legal constraints on the company's ability to purchase the interest;

(2)  Specify the terms of the purchase, including if appropriate, terms for installment payments, subordination of the purchase obligation to the rights of the company's other creditors, security for a deferred purchase price, and a covenant not to compete or other restrictions on a dissociated member; and

(3)  Require the dissociated member to deliver an assignment of the interest to the purchaser upon receipt of the purchase price or the first installment of the purchase price.

(b)  After an order to purchase is entered, a party may petition the court to modify the terms of the purchase and the court may do so if it finds that changes in the financial or legal ability of the limited liability company or other purchaser to complete the purchase justify a modification.

(c)  After the dissociated member delivers the assignment, the dissociated member shall have no further claim against the company, or its members, officers, or managers, if any, other than a claim to any unpaid balance of the purchase price and a claim under any agreement with the company or the remaining members that is not terminated by the court.

(d)  If the purchase is not completed in accordance with the specified terms, the company is to be dissolved upon application under section 428-801(4)(D).  If a limited liability company is so dissolved, the dissociated member shall have the same rights and priorities in the company's assets as if the sale had not been ordered.

(e)  If the court finds that a party to the proceeding acted arbitrarily, vexatiously, or not in good faith, it may award one or more other parties their reasonable expenses, including attorney's fees and the expenses of appraisers or other experts, incurred in the proceeding.  The finding may be based on the company's failure to make an offer to pay or to comply with section 428-701(b).

(f)  Interest shall be paid on the amount awarded from the date determined under section 428-701(a) to the date of payment. [L 1996, c 92, pt of §1; am L 1999, c 164, §8]



§428-703 - Dissociated member's power to bind the limited liability company.

[§428-703]  Dissociated member's power to bind the limited liability company.  Provided that the dissociation does not result in a dissolution and winding up of a limited liability company's business, for two years after a member dissociates from the company, the company, including a surviving company under part IX, shall be bound by an act of the dissociated member which would have bound the company under section 428-301 before dissociation only if at the time of entering into the transaction the other party:

(1)  Reasonably believed that the dissociated member was then a member;

(2)  Did not have notice of the member's dissociation; and

(3)  Is not deemed to have had notice under section 428-704. [L 1996, c 92, pt of §1]



§428-704 - Statement of dissociation.

[§428-704]  Statement of dissociation.  (a)  A dissociated member or a limited liability company may file in the office of the director a statement of dissociation stating the name of the company and that the member is dissociated from the company.

(b)  For the purposes of sections 428-301 and 428-703, a person not a member is deemed to have notice of the dissociation ninety days after the statement of dissociation is filed. [L 1996, c 92, pt of §1]



§428-801 - Events causing dissolution and winding up of company's business.

PART VIII.  WINDING UP THE COMPANY'S BUSINESS

§428-801  Events causing dissolution and winding up of company's business.  A limited liability company is dissolved, and its business shall be wound up, upon the occurrence of any of the following events:

(1)  An event specified in the operating agreement;

(2)  Consent of the number or percentage of members specified in the operating agreement;

(3)  An event that makes it unlawful for all or substantially all of the business of the company to be continued; provided that any cure of illegality within ninety days after notice to the company of the event shall be effective retroactively to the date of the event for purposes of this section;

(4)  On application by a member or a dissociated member, upon entry of a judicial decree that:

(A)  The economic purpose of the company is likely to be unreasonably frustrated;

(B)  Another member has engaged in conduct relating to the company's business that makes it not reasonably practicable to carry on the company's business with that member;

(C)  It is not otherwise reasonably practicable to carry on the company's business in conformity with the articles of organization and the operating agreement;

(D)  The company failed to purchase the petitioner's distributional interest as required by section 428-701; or

(E)  The managers or members in control of the company have acted, are acting, or will act in a manner that is illegal, oppressive, fraudulent, or unfairly prejudicial to the petitioner; or

(5)  On application by a transferee of a member's interest, a judicial determination that it is equitable to wind up the company's business:

(A)  After the expiration of the specified term, if the company was for a specified term at the time the applicant became a transferee by member dissociation, transfer, or entry of a charging order that gave rise to the transfer; or

(B)  At any time, if the company was at-will at the time the applicant became a transferee by member dissociation, transfer, or entry of a charging order that gave rise to the transfer. [L 1996, c 92, pt of §1; am L 1999, c 164, §9]



§428-802 - Limited liability company continues after dissolution.

[§428-802]  Limited liability company continues after dissolution.  (a)  Subject to subsection (b), a limited liability company continues after dissolution only for the purpose of winding up its business.

(b)  At any time after the dissolution of a limited liability company and before the winding up of its business is completed, the members, including a dissociated member whose dissociation caused the dissolution, may unanimously waive the right to have the company's business wound up and the company terminated.  In that case:

(1)  The limited liability company resumes carrying on its business as if dissolution had never occurred and any liability incurred by the company or a member after the dissolution and before the waiver is determined as if the dissolution had never occurred; and

(2)  The rights of a third party accruing under section 428‑804(a) or arising out of conduct in reliance on the dissolution before the third party knew or received a notification of the waiver are not adversely affected. [L 1996, c 92, pt of §1]



§428-803 - Right to wind up the limited liability company's business.

§428-803  Right to wind up the limited liability company's business.  (a)  After dissolution, a member who has not wrongfully dissociated may participate in winding up a limited liability company's business; provided that on application of any member, member's legal representative, or transferee, the circuit court, for good cause shown, may order judicial supervision of the winding up.

(b)  A legal representative of the last surviving member may wind up a limited liability company's business.

(c)  A person winding up a limited liability company's business may preserve the company's business or property as a going concern for a reasonable time, prosecute and defend actions and proceedings, whether civil, criminal, or administrative, settle and close the company's business, dispose of and transfer the company's property, discharge the company's liabilities, distribute the assets of the company pursuant to section 428-806, settle disputes by mediation or arbitration, and perform other necessary acts and may publish notice of intent to terminate as provided in section 428-808. [L 1996, c 92, pt of §1; am L 2001, c 129, §95]



§428-804 - Member's or manager's power and liability as agent after dissolution.

[§428-804]  Member's or manager's power and liability as agent after dissolution.  (a)  A limited liability company is bound by a member's or manager's act after dissolution that:

(1)  Is appropriate for winding up the company's business; or

(2)  Would have bound the company under section 428-301 before dissolution if the other party to the transaction did not have notice of the dissolution.

(b)  A member or manager who, with knowledge of the dissolution, subjects a limited liability company to liability by an act that is not appropriate for winding up the company's business is liable to the company for any damage caused to the company arising from the liability. [L 1996, c 92, pt of §1]



§428-805 - Articles of termination.

§428-805  Articles of termination.  (a)  At any time after dissolution and winding up, and when all debts, liabilities, and obligations of the limited liability company have been paid and discharged, or adequate provision has been made therefor, and all remaining property and assets of the limited liability company, if any, have been distributed to its members, a limited liability company may terminate its existence by delivering for filing with the director articles of termination stating:

(1)  The name of the company;

(2)  The dates the notice of intent to terminate was published pursuant to section 428-808 and the name of the newspaper publishing the notice, or a statement that publication was not made;

(3)  That all debts, obligations, and liabilities of the limited liability company have been paid and discharged or that adequate provision has been made therefor;

(4)  That all of the remaining property and assets of the limited liability company, if any, have been distributed among its members in accordance with their respective rights and interests;

(5)  That there are no suits pending against the limited liability company in any court, or that adequate provision has been made for the satisfaction of any judgment, order, or decree which may be entered against it in any pending suit; and

(6)  That the company's business has been wound up and the legal existence of the company has been terminated.

(b)  The existence of a limited liability company is terminated upon the filing of the articles of termination or upon a later effective date which shall be not later than thirty days after the date of filing of the articles of termination, if specified in the articles of termination. [L 1996, c 92, pt of §1; am L 2000, c 219, §74]



§428-806 - Distribution of assets in winding up the limited liability company's business.

[§428-806]  Distribution of assets in winding up the limited liability company's business.  (a)  In winding up a limited liability company's business, the assets of the company shall be used to discharge its obligations to creditors, including members who are creditors.  Any surplus shall be used to pay in money the net amount distributable to members in accordance with their rights to distribution under subsection (b).

(b)  Each member is entitled to a distribution upon the winding up of the limited liability company's business consisting of a return of all contributions which have not previously been returned and a distribution of any remainder in equal shares. [L 1996, c 92, pt of §1]



§428-807 - Known claims against dissolved limited liability company.

§428-807  Known claims against dissolved limited liability company.  (a)  A dissolved limited liability company may dispose of the known claims against it by following the procedure described in this section.

(b)  A dissolved limited liability company shall notify its known claimants in writing of the intent to terminate.  The notice shall:

(1)  Specify the information required to be included in a claim;

(2)  Provide a mailing address where the claim is to be sent;

(3)  State the deadline for receipt of the claim, which may not be less than one hundred twenty days after the date the written notice is received by the claimant; and

(4)  State that the claim will be barred if not received by the deadline.

(c)  A claim against a dissolved limited liability company is barred if the requirements of subsection (b) are met, and:

(1)  The claim is not received by the specified deadline; or

(2)  In the case of a claim that is timely received but rejected by the dissolved company, the claimant does not commence a proceeding to enforce the claim within ninety days after the receipt of the notice of the rejection.

(d)  For purposes of this section, "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution. [L 1996, c 92, pt of §1; am L 2000, c 219, §75]



§428-808 - Notice; other claims against dissolved limited liability company.

§428-808  Notice; other claims against dissolved limited liability company.  (a)  A dissolved limited liability company that intends to terminate may publish notice of its intent to terminate and request persons having claims against the company to present them in accordance with the notice.

(b)  The notice shall:

(1)  Be published at least once in each of four successive weeks (four publications) in a daily or weekly publication of statewide circulation or in separate daily or weekly publications whose combined circulation is statewide;

(2)  Describe the information required to be contained in a claim and provide a mailing address where the claim is to be sent; and

(3)  State that a claim against the limited liability company is barred unless a proceeding to enforce the claim is commenced within two years after the later of the last publication date of the notice or the date of filing of the articles of termination.

(c)  If a dissolved limited liability company publishes a notice in accordance with subsection (b), the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved company within two years after the later of the last publication date of the notice or the date of filing of the articles of termination:

(1)  A claimant who did not receive written notice under section 428-807;

(2)  A claimant whose claim was timely sent to the dissolved company but not acted on; and

(3)  A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

(d)  A claim not barred under this section may be enforced:

(1)  Against the dissolved limited liability company, to the extent of its undistributed assets; or

(2)  If the assets have been distributed in liquidation, against a member of the dissolved company to the extent of the member's proportionate share of the claim or the company's assets distributed to the member in liquidation, whichever is less; provided that a member's total liability for all claims under this section may not exceed the total amount of assets distributed to the member. [L 1996, c 92, pt of §1; am L 2000, c 219, §76; am L 2001, c 129, §96]



§428-809 - Grounds for administrative termination.

§428-809  Grounds for administrative termination.  The director may commence a proceeding to terminate a limited liability company administratively if the company fails to:

(1)  Pay any fees prescribed by law;

(2)  File its annual report for a period of two years pursuant to section 428-210;

(3)  Appoint and maintain an agent for service of process as required by this part; or

(4)  File a statement of a change in the name or business address of the agent as required by this part. [L 1996, c 92, pt of §1; am L 2001, c 129, §97]



§428-810 - Procedure for and effect of administrative termination.

§428-810  Procedure for and effect of administrative termination.  (a)  If the director determines that one or more grounds exist to administratively terminate a limited liability company, the director may declare the company terminated.  Before the director declares a limited liability company terminated, the director shall mail a notice of the grounds for termination to the company and may give public notice of the intention to terminate the limited liability company.

(b)  If the limited liability company does not correct each ground for termination or demonstrate to the reasonable satisfaction of the director that each ground determined by the director does not exist within sixty days after mailing of the notice of intention to terminate the limited liability company, the director shall administratively terminate the company by signing a decree of termination that recites the ground or grounds for termination and its effective date.  The decree shall be filed in the director's office.

(c)  A limited liability company administratively terminated continues its existence temporarily but may carry on only business necessary to wind up and liquidate its business and affairs under section 428-802 and to notify claimants under section 428-807.  The company ceases existence upon the completion of these matters.

(d)  The administrative termination of a limited liability company does not terminate the authority of its agent for service of process.

(e)  Any manager, member, or creditor of an administratively terminated limited liability company may petition the circuit court to appoint a trustee to settle its affairs.  If a trustee is appointed, the trustee shall pay to the State out of any funds that may come into the trustee's possession as trustee, a sum equal to any penalties imposed pursuant to section 428-1302.  Up until the time a trustee is appointed by the circuit court, or indefinitely if a trustee is not appointed by the circuit court, the last managers of the limited liability company if the company was manager-managed, or if not manager-managed the last members of the limited liability company, shall be and act as trustees for the creditors and members of the limited liability company with full powers to settle its affairs. [L 1996, c 92, pt of §1; am L 2000, c 219, §77; am L 2008, c 54, §9]



§428-811 - Reinstatement following administrative termination.

§428-811  Reinstatement following administrative termination.  (a)  A limited liability company administratively terminated under section 428-810 may apply to the director for reinstatement within two years after the effective date of termination.  The application shall:

(1)  Recite the name of the limited liability company and the effective date of its administrative termination;

(2)  Contain all reports due and unfiled;

(3)  Contain the payment of all delinquent fees and penalties; and

(4)  Contain a certificate from the director of taxation reciting that all taxes owed by the company have been paid, a payment arrangement has been entered into, or the unpaid tax liabilities are being contested in an administrative or judicial appeal with the department of taxation.

(b)  Within the applicable reinstatement period, should the name of the limited liability company or a name substantially identical thereto be registered or reserved by another corporation, partnership, limited partnership, limited liability company, or limited liability partnership, or should the name or a name substantially identical thereto be registered as a trade name, trademark, or service mark, then reinstatement shall be allowed only upon the registration of a new name by the administratively terminated company pursuant to the amendment provisions of this chapter.

(c)  When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative termination and the limited liability company resumes carrying on its business as if the administrative termination had never occurred. [L 1996, c 92, pt of §1; am L 1999, c 164, §10; am L 2006, c 184, §34 and c 235, §21]



§428-812 - Appeal from denial of reinstatement.

[§428-812]  Appeal from denial of reinstatement.  (a)  If the director denies a limited liability company's application for reinstatement following administrative dissolution, the director shall notify the company of the reason or reasons for denial.

(b)  The company may appeal the denial of reinstatement to the circuit court within thirty days after the mailing of notification of the denial.  The company appeals by petitioning the court to set aside the dissolution and attaching to the petition copies of the director's decree of termination, the company's application for reinstatement, and the director's notice of denial.

(c)  The court may summarily order the director to reinstate the dissolved company or may take other action the court considers appropriate.

(d)  The court's final decision may be appealed as in other civil proceedings. [L 1996, c 92, pt of §1]



§428-901 - Definitions.

PART IX.  CONVERSIONS AND MERGERS

§428-901  Definitions.  In this part:

"Association" means an association organized under chapter 421 or 421C.

"Corporation" means a corporation under the Hawaii Business Corporation Act, chapter 414, a predecessor law, or comparable law of another jurisdiction.

"General partner" means a partner in a partnership and a general partner in a limited partnership.

"Limited partner" means a limited partner in a limited partnership.

"Limited partnership" means a limited partnership created under the Uniform Limited Partnership Act, chapter 425E, a predecessor law, or comparable law of another jurisdiction.

"Merger" means the procedure authorized by this part in which one domestic or foreign entity combines with one or more domestic or foreign entities resulting in either one surviving entity or one new entity.

"Organizing articles" means:

(1)  For an association, corporation, or nonprofit corporation, the articles of incorporation;

(2)  For a general partnership or limited liability partnership, the registration statement;

(3)  For a limited partnership, the certificate of limited partnership; and

(4)  For a limited liability company, the articles of organization.

"Other business entity" means a corporation, general partnership, limited partnership, limited liability partnership,  or association.

"Other entity" includes a foreign or domestic corporation, whether organized for profit or not, a domestic or foreign partnership, limited partnership, limited liability partnership, or a domestic professional corporation.

"Partner" includes a general partner and a limited partner.

"Partnership" or "general partnership" means a general partnership created under chapter 425, a predecessor law, or comparable law of another jurisdiction.

"Partnership agreement" means an agreement among the partners concerning the partnership or limited partnership.

"Shareholder" means a shareholder in a corporation. [L 1996, c 92, pt of §1; am L 1999, c 280, §12; am L 2002, c 40, §66 and c 41, §22; am L 2003, c 124, §74 and c 210, §10; am L 2004, c 121, §45]

Cross References

Limited liability partnerships, see §§425-151 to 173.



§428-901.5 - Foreign mergers.

§428-901.5  Foreign mergers.  (a)  Whenever a foreign entity authorized to transact business in this State shall be a party to a statutory merger permitted by the laws of the state or country under the laws of which it is organized, and the foreign entity shall be the surviving entity, it shall, within sixty days after the merger becomes effective, file with the director a certificate evidencing the merger, duly authenticated by the proper officer of the state or country under the laws of which the statutory merger was effectuated.  The certificate evidencing the merger shall be evidence of a change of name if the name of the surviving entity is changed thereby.  If the certificate is in a foreign language a translation attested to under oath of the translator shall accompany the certificate.

(b)  Whenever a foreign entity authorized to transact business in this State shall be a party to a statutory merger permitted by the laws of the state or country under the laws of which it is organized, and that entity shall not be the surviving entity, the surviving entity shall, within sixty days after the merger becomes effective, file with the director a certificate evidencing the merger in the form prescribed by subsection (a). [L 2002, c 41, §5; am L 2003, c 124, §75; am L 2004, c 121, §46]



§428-902 - REPEALED.

§428-902  REPEALED.  L 1999, c 280, §24.



§428-902.5 - Conversion into and from limited liability companies.

§428-902.5  Conversion into and from limited liability companies.  (a)  A domestic limited liability company may adopt a plan of conversion and convert to a foreign limited liability company or any other entity if:

(1)  The domestic limited liability company acts on and its members approve a plan of conversion in the manner prescribed by sections 428-904 to 428-906 and the conversion is treated as a merger to which the converting entity is a party and not the surviving entity;

(2)  The conversion is permitted by, and complies with, the laws of the state or country in which the converted entity is to be incorporated, formed, or organized; and the incorporation, formation, or organization of the converted entity complies with such laws;

(3)  At the time the conversion becomes effective, each member of the converting entity, unless otherwise agreed to by that member, owns an equity interest or other ownership interest in, and is a shareholder, partner, member, owner, or other security holder of, the converted entity;

(4)  The members of the domestic limited liability company shall not, as a result of the conversion, become personally liable without the members' consent, for the liabilities or obligations of the converted entity; and

(5)  The converted entity is incorporated, formed, or organized as part of or pursuant to the plan of conversion.

(b)  Any foreign limited liability company or other entity may adopt a plan of conversion and convert to a domestic limited liability company if the conversion is permitted by and complies with the laws of the state or country in which the foreign limited liability company or other entity is incorporated, formed, or organized.

(c)  A plan of conversion shall set forth:

(1)  The name of the converting entity and the converted entity;

(2)  A statement that the converting entity is continuing its existence in the organizational form of the converted entity;

(3)  A statement describing the organizational form of the converted entity and the state or country under the laws of which the converted entity is to be incorporated, formed, or organized; and

(4)  The manner and basis of converting the shares or other forms of ownership of the converting entity into shares or other forms of ownership of the converted entity, or any combination thereof.

(d)  A plan of conversion may set forth any other provisions relating to the conversion that are not prohibited by law, including without limitation the initial bylaws and officers of the converted entity.

(e)  After a conversion of a limited liability company is approved, and at any time before the conversion becomes effective, the plan of conversion may be abandoned by the converting entity without member action and in accordance with the procedures set forth in the plan of conversion or, if these procedures are not provided in the plan of conversion, in the manner determined by the members.  If articles of conversion have been filed with the director but the conversion has not become effective, the conversion may be abandoned if a statement, executed on behalf of the converting entity by an officer or other duly authorized representative and stating that the plan of conversion has been abandoned in accordance with applicable law, is filed with the director prior to the effective date of the conversion.  If the director finds that the statement satisfies the requirements provided by law, the director, after all fees have been paid shall:

(1)  Stamp the word "Filed" on the statement and the date of the filing;

(2)  File the document in the director's office; and

(3)  Issue a certificate of abandonment to the converting entity or its authorized representatives.

(f)  Once the statement provided in subsection (e) is filed with the director, the conversion shall be deemed abandoned and shall not be effective. [L 1999, c 280, pt of §6; am L 2001, c 129, §98]



§428-902.6 - Articles of conversion.

§428-902.6  Articles of conversion.  (a)  If a plan of conversion has been approved in accordance with section 428-902.5 and has not been abandoned, articles of conversion shall be executed by an officer or other duly authorized representative of the converting entity and shall set forth:

(1)  A statement certifying the following:

(A)  The name, type of entity, and state or country of incorporation, formation, or organization of the converting and converted entities;

(B)  That a plan of conversion has been approved;

(C)  That an executed plan of conversion is on file at the principal place of business of the converting entity and stating the address thereof; and

(D)  That a copy of the plan of conversion shall be furnished by the converting entity prior to the conversion or by the converted entity after the conversion on written request and without cost, to any member, shareholder, partner, or owner of the converting entity or the converted entity;

(2)  If the converting entity is a domestic limited liability company, the total number of authorized votes, and the number voted for and against the plan; and

(3)  If the converting entity is a foreign limited liability company or other entity, a statement that the approval of the plan of conversion was duly authorized and complied with the laws under which it was incorporated, formed, or organized.

(b)  The articles of conversion shall be delivered to the director.  The converted entity, if a domestic corporation, domestic professional corporation, domestic nonprofit corporation, general partnership, limited partnership, or domestic limited liability company shall attach a copy of its respective registration documents with the articles of conversion.

(c)  If the director finds that the articles of conversion satisfy the requirements provided by law, and that all required documents are filed, the director, after all fees have been paid shall:

(1)  Stamp the articles of conversion and include the date of the filing;

(2)  File the document in the director's office; and

(3)  Issue a certificate of conversion to the converted entity or its authorized representatives. [L 1999, c 280, pt of §6; am L 2001, c 129, §99; am L 2009, c 23, §13]



§428-903 - Effect of conversion.

§428-903  Effect of conversion.  When a conversion becomes effective:

(1)  The converting entity shall continue to exist without interruption, but in the organizational form of the converted entity;

(2)  All rights, title, and interest in all real estate and other property owned by the converting entity shall automatically be owned by the converted entity without reversion or impairment, subject to any existing liens or other encumbrances thereon;

(3)  All liabilities and obligations of the converting entity shall automatically be liabilities and obligations of the converted entity without impairment or diminution due to the conversion;

(4)  The rights of creditors of the converting entity shall continue against the converted entity and shall not be impaired or extinguished by the conversion;

(5)  Any action or proceeding pending by or against the converting entity may be continued by or against the converted entity without any need for substitution of parties;

(6)  The shares and other forms of ownership in the converting entity that are to be converted into shares, or other forms of ownership, or other securities in the converted entity as provided in the plan of conversion shall be converted, and if the converting entity is a domestic limited liability company, the former members of the domestic limited liability company shall be entitled only to the rights provided in the plan of conversion or to the rights to dissent under section 414-342;

(7)  A shareholder, partner, member, or other owner of the converted entity shall be liable for the debts and obligations of the converting entity that existed before the conversion takes effect only to the extent that such shareholder, partner, member, or other owner:

(A)  Agreed in writing to be liable for the debts or obligations;

(B)  Was liable under applicable law prior to the effective date of the conversion, for the debts or obligations; or

(C)  Becomes liable under applicable law for existing debts and obligations of the converted entity by becoming a shareholder, partner, member, or other owner of the converted entity; and

(8)  If the converted entity is a foreign limited liability company or other business entity incorporated, formed, or organized under a law other than the law of this State, such converted entity shall file with the director:

(A)  An agreement that the converted entity may be served with process in this State in any action or proceeding for the enforcement of any liability or obligation of the converting domestic limited liability company;

(B)  An irrevocable appointment of a resident of this State, including the resident's street address, as its agent to accept service of process in any such proceeding; and

(C)  An agreement for the enforcement, as provided in this chapter, of the right of any dissenting shareholder, partner, member, or other owner to receive payment for their interest against the converted entity. [L 1996, c 92, pt of §1; am L 1999, c 280, §21; am L 2001, c 129, §100; am L 2003, c 124, §76; am L 2004, c 121, §47; am L 2006, c 235, §22]



§428-904 - Merger.

§428-904  Merger.  (a)  Pursuant to a plan of merger, a domestic or foreign limited liability company may merge with one or more domestic professional corporations, or with one or more limited liability companies or other business entities formed or organized under the laws of this State, any state or territory of the United States, any foreign jurisdiction, or any combination thereof, with one of the domestic professional corporations, domestic or foreign limited liability companies, or other business entities whether domestic or foreign, being the surviving entity as provided in the plan; provided that the merger is permitted by the law of the state or country under whose law each foreign entity that is a party to the merger is organized.

(b)  The plan of merger shall set forth:

(1)  The name and jurisdiction of formation or organization of each entity that is a party to the merger;

(2)  The name of the surviving entity with or into which the other entity or entities will merge;

(3)  The terms and conditions of the merger;

(4)  The manner and basis for converting the interests of each party to the merger into interests or obligations of the surviving entity, or into money or other property in whole or in part;

(5)  The street address of the surviving entity's principal place of business, or if no street address is available, the rural post office number or post office box designated or made available by the United States Postal Service; and

(6)  Amendments, if any, to the organizing articles of the surviving entity or, if no amendments are desired, a statement that the organizing articles of the surviving entity shall not be amended pursuant to the merger.

(c)  A plan of merger may:

(1)  Amend the operating agreement of a limited liability company; or

(2)  Adopt a new operating agreement for a limited liability company if it is the surviving entity in the merger.

Any amendment to a limited liability company agreement or adoption of a new limited liability company agreement made pursuant to this subsection shall be effective upon the effective date of the merger.  This subsection shall not limit the accomplishment of a merger or of any of the matters referred to in this subsection by any other means provided for in a limited liability company agreement or other agreement or as otherwise permitted by law; provided that the limited liability company agreement of any constituent limited liability company to the merger (including a limited liability company formed for the purpose of consummating a merger or consolidation) shall be the limited liability company agreement of the surviving or resulting limited liability company.

(d)  A plan of merger may set forth other provisions relating to the merger.

(e)  A plan of merger shall be approved:

(1)  In the case of a limited liability company that is a party to the merger, unless otherwise provided in the operating agreement, by the members representing the percentage of ownership specified in the operating agreement, but not fewer than the members holding a majority of the ownership, or if provision is not made in the operating agreement, by all the members; and

(2)  In the case of a foreign limited liability company that is a party to the merger, by the vote required for approval of a merger by the law of the state or foreign jurisdiction in which the foreign limited liability company is organized.

(f)  If a foreign limited liability company is the surviving entity of a merger, it shall not do business in this State until an application for a certificate of authority is filed with the director if the foreign limited liability company is not already authorized to do business in the State.

(g)  The surviving entity shall furnish a copy of the plan of merger, on request and without cost, to any member, shareholder, or partner of any entity that is a party to the merger.

(h)  A plan of merger may provide that at any time prior to the time that the plan becomes effective, the plan may be terminated by the members or managers of any limited liability company notwithstanding approval by all or any of the constituent parties.  If the plan of merger is terminated after the filing of the articles but before the plan has become effective, a certificate of termination shall be filed with the director.  A plan of merger may allow the members or managers of the constituent limited liability companies to amend the plan at any time prior to the time that the plan becomes effective; provided that an amendment made subsequent to the adoption of the plan by the members or managers of any constituent limited liability company shall not:

(1)  Alter or change the amount or kind of shares, securities, cash, property, or rights to be received in exchange for or on conversion of all or any of the interests of the constituent company; or

(2)  Alter or change any term of the organizing articles of the surviving entity to be effected by the merger.

If the plan of merger is amended after the articles are filed with the director but before the plan has become effective, a certificate of amendment shall be filed with the director.

(i)  A merger takes effect on the filing date of the articles of merger or on the date subsequent to the filing as set forth in the articles of merger; provided that the effective date shall not be more than thirty days from the filing date. [L 1996, c 92, pt of §1; am L 2002, c 41, §23 and c 130, §107]



§428-905 - Articles of merger.

§428-905  Articles of merger.  (a)  After a plan of merger is approved in accordance with section 428-904(e), unless the merger is terminated under section 428-904(h), articles of merger shall be signed on behalf of each limited liability company and each other entity that is a party to the merger, and shall be delivered to the director for filing.  The articles shall set forth:

(1)  The name and jurisdiction of each entity that is a party to the merger, and the name, address, and jurisdiction of the surviving entity;

(2)  A statement that the plan of merger has been approved by each entity that is a party to the merger;

(3)  A statement indicating any changes in the organizing articles of the surviving entity to be given effect by the merger; provided that if no changes are made, a statement that the organizing articles of the surviving entity shall not be amended pursuant to the merger;

(4)  The future effective date (which shall be a date certain) of the merger if it is not to be effective upon the filing of the articles of merger; provided that the effective date shall not be more than thirty days from the filing date; and

(5)  A statement that includes:

(A)  An agreement that the surviving entity may be served with process in this State in any action or proceeding for the enforcement of any liability or obligation of any entity previously subject to suit in this State that is to merge;

(B)  An irrevocable appointment of a resident of this State as its agent to accept service of process in a proceeding under subparagraph (A), that includes the resident's street address in this State; and

(C)  An agreement for the enforcement, as provided in this chapter, of the right of any dissenting member, shareholder, or partner to receive payment for their interest against the surviving entity.

(b)  If the articles of merger provide for a future effective date, and:

(1)  The plan of merger is amended to change the future effective date;

(2)  The plan of merger permits the amendment of the articles of merger to change the future effective date without an amendment to the plan of merger; or

(3)  The plan of merger is amended to change any other matter contained in the articles of merger so as to make the articles of merger inaccurate in any material respect, prior to the future effective date;

then the articles of merger shall be amended by filing with the director a certificate of amendment that identifies the articles of merger and sets forth the amendment to the articles of merger.

If the articles of merger provide for a future effective date and if a plan of merger is terminated prior to the future effective date, the articles of merger shall be terminated by filing with the director a certificate of termination that identifies the articles of merger and states that the plan of merger has been terminated.

(c)  Articles of merger operate as an amendment to the limited liability company's organizing articles. [L 1996, c 92, pt of §1; am L 1999, c 249, §32; am L 2000, c 219, §78; am L 2002, c 41, §24; am L 2003, c 124, §77; am L 2004, c 121, §48; am L 2006, c 184, §35]



§428-906 - Effect of merger.

§428-906  Effect of merger.  (a)  When a merger takes effect:

(1)  The separate existence of each entity that is a party to the merger, other than the surviving entity, terminates;

(2)  All property owned by each of the entities that are parties to the merger vests in the surviving entity;

(3)  All debts, liabilities, and other obligations of each entity that is a party to the merger become the obligations of the surviving entity;

(4)  An action or proceeding pending by or against an entity that is party to a merger may be continued as if the merger had not occurred or the surviving entity may be substituted as a party to the action or proceeding; and

(5)  Except as prohibited by other law, all rights, privileges, immunities, powers, and purposes of every entity that is a party to a merger become vested in the surviving entity.

(b)  [Subsection effective until June 30, 2010.  For subsection effective July 1, 2010, see below.]  If a surviving entity fails to appoint or maintain an agent designated for service of process in this State or the agent for service of process cannot with reasonable diligence be found at the designated office, service of process may be made upon the surviving entity by sending a copy of the process by registered or certified mail, return receipt requested, to the surviving entity at the address set forth in the articles of merger.  Service is effected under this subsection at the earliest of:

(1)  The date the surviving entity receives the process, notice, or demand;

(2)  The date shown on the return receipt, if signed on behalf of the surviving entity; or

(3)  Five days after its deposit in the mail, if mailed postpaid and correctly addressed.

(b)  [Subsection effective July 1, 2010.  For subsection effective until June 30, 2010, see above.]  If a surviving entity fails to appoint or maintain an agent designated for service of process in this State or the agent for service of process cannot with reasonable diligence be served, service of process may be made upon the surviving entity by sending a copy of the process by registered or certified mail, return receipt requested, to the surviving entity at the address set forth in the articles of merger.  Service is effected under this subsection at the earliest of:

(1)  The date the surviving entity receives the process, notice, or demand;

(2)  The date shown on the return receipt, if signed on behalf of the surviving entity; or

(3)  Five days after its deposit in the mail, if mailed postpaid and correctly addressed.

(c)  A member of a surviving limited liability company shall be liable for all obligations of a party to the merger for which the member was personally liable prior to the merger.

(d)  Unless otherwise agreed, a merger of a limited liability company that is not the surviving entity in the merger shall not require the limited liability company to wind up its business under this chapter or pay its liabilities and distribute its assets pursuant to this chapter. [L 1996, c 92, pt of §1; am L 2002, c 41, §25; am L 2009, c 55, §57]



§428-907 - REPEALED.

§428-907  REPEALED.  L 2004, c 121, §60.



§428-908 - REPEALED.

§428-908  REPEALED.  L 2000, c 219, §84.



§428-1001 - Law governing foreign limited liability companies.

PART X.  FOREIGN LIMITED LIABILITY COMPANIES

[§428-1001]  Law governing foreign limited liability companies.  (a)  The laws of the state or other jurisdiction under which a foreign limited liability company is organized shall govern its organization and internal affairs and the liability of its managers, members, and their transferees.

(b)  A foreign limited liability company may not be denied a certificate of authority by reason of any difference between the laws of another jurisdiction under which the foreign limited liability company is organized and the laws of this State.

(c)  A certificate of authority does not authorize a foreign limited liability company to engage in any business or exercise any power that a limited liability company may not engage in or exercise in this State. [L 1996, c 92, pt of §1]



§428-1002 - Application for certificate of authority.

§428-1002  Application for certificate of authority.  (a)  [Subsection effective until June 30, 2010.  For subsection effective July 1, 2010, see below.]  A foreign limited liability company may apply for a certificate of authority to transact business in this State by delivering an application to the director for filing.  The application shall set forth:

(1)  The name of the foreign limited liability company or, if its name is unavailable for use in this State, a name that satisfies the requirements of section 428-1005;

(2)  The name of the state or country under whose law it is organized;

(3)  A representation and warranty that a list of the names of and addresses of all members and their respective capital contributions are kept and will be kept at its principal office until cancellation, in accordance with section 428-1007, of the foreign limited liability company's authority to transact business in this State;

(4)  The mailing address of its principal office, the street address of its registered office in this State, and the name of its registered agent at its registered office in this State;

(5)  Whether the duration of the company is for a specified term and, if so, the period specified;

(6)  Whether the company is manager-managed, and:

(A)  If so, the name and address of each manager; or

(B)  If not, the name and address of each member;

(7)  Whether the members of the company are to be liable for its debts and obligations under a provision similar to section 428-303(c); and

(8)  Any additional information as may be necessary or appropriate to enable the director to determine whether the foreign limited liability company is entitled to obtain authority to transact business in this State.

(a)  [Subsection effective July 1, 2010.  For subsection effective until June 30, 2010, see above.]  A foreign limited liability company may apply for a certificate of authority to transact business in this State by delivering an application to the director for filing.  The application shall set forth:

(1)  The name of the foreign limited liability company or, if its name is unavailable for use in this State, a name that satisfies the requirements of section 428-1005;

(2)  The name of the state or country under whose law it is organized;

(3)  A representation and warranty that a list of the names of and addresses of all members and their respective capital contributions are kept and will be kept at its principal office until cancellation, in accordance with section 428-1007, of the foreign limited liability company's authority to transact business in this State;

(4)  The mailing address of its principal office and the information required by section 425R-4(a);

(5)  Whether the duration of the company is for a specified term and, if so, the period specified;

(6)  Whether the company is manager-managed, and:

(A)  If so, the name and address of each manager; or

(B)  If not, the name and address of each member;

(7)  Whether the members of the company are to be liable for its debts and obligations under a provision similar to section 428-303(c); and

(8)  Any additional information as may be necessary or appropriate to enable the director to determine whether the foreign limited liability company is entitled to obtain authority to transact business in this State.

(b)  A foreign limited liability company shall deliver with the completed application a certificate of existence or a record of similar import authenticated by the secretary of state or other official having custody of company records in the state or country under whose law it is organized, which certificate shall be dated not earlier than sixty days prior to the filing of the application.  If the certificate is in a foreign language, a translation attested to under oath by the translator shall accompany the certificate. [L 1996, c 92, pt of §1; am L 2000, c 219, §79; am L 2002, c 130, §108; am L 2003, c 124, §78; am L 2004, c 121, §49; am L 2007, c 202, §2; am L 2009, c 55, §58]



§428-1003 - Activities not constituting transacting business.

[§428-1003]  Activities not constituting transacting business.  (a)  The activities of a foreign limited liability company that do not constitute transacting business in this State within the meaning of this part include:

(1)  Maintaining, defending, or settling an action or proceeding;

(2)  Holding meetings of its members or managers or carrying on any other activity concerning its internal affairs;

(3)  Maintaining bank accounts;

(4)  Maintaining offices or agencies for the transfer, exchange, and registration of the foreign limited liability company's own securities or maintaining trustees or depositories with respect to those securities;

(5)  Selling through independent contractors;

(6)  Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this State before they become contracts;

(7)  Creating or acquiring indebtedness, mortgages, or security interests in real or personal property;

(8)  Securing or collecting debts or enforcing mortgages or other security interests in property securing the debts, and holding, protecting, and maintaining property so acquired;

(9)  Conducting an isolated transaction that is completed within thirty days and is not one in the course of similar transactions of a like manner; or

(10)  Transacting business in interstate commerce.

(b)  For purposes of this part, the ownership in this State of income-producing real property or tangible personal property, other than property excluded under subsection (a), constitutes transacting business in this State.

(c)  This section does not apply in determining the contacts or activities that may subject a foreign limited liability company to service of process, taxation, or regulation under any other law of this State. [L 1996, c 92, pt of §1]



§428-1004 - Issuance of certificate of authority.

[§428-1004]  Issuance of certificate of authority.  Unless the director determines that an application for a certificate of authority fails to comply as to form with the filing requirements of this chapter, the director, upon payment of all filing fees, shall file the application and issue a certificate of authority and mail it to the limited liability company or its representative. [L 1996, c 92, pt of §1]



§428-1005 - Name of foreign limited liability company.

§428-1005  Name of foreign limited liability company.  (a)  If the name of a foreign limited liability company does not satisfy the requirements of section 428-105(b), (c), and (d), the company, to obtain or maintain a certificate of authority to transact business in this State, shall use a fictitious name to transact business in this State if its real name is unavailable.

(b)  Except as authorized by subsections (c) and (d), the name, including a fictitious name, of a foreign limited liability company shall not be the same as, or substantially identical to:

(1)  The name of any domestic corporation, partnership, limited liability company, or limited liability partnership existing or registered under the laws of this State;

(2)  The name of any foreign corporation, partnership, limited liability company, or limited liability partnership authorized to transact business in this State;

(3)  A name the exclusive right to which is reserved under the laws of this State;

(4)  The fictitious name of another foreign limited liability company authorized to transact business in this State; or

(5)  Any trade name, trademark, or service mark registered in this State.

(c)  A foreign limited liability company may apply to the director for authority to use in this State a name that is the same as, or is substantially identical to, a name described in subsection (b).  The director may authorize use of a substantially identical name applied for if:

(1)  The present user, registrant, or owner of a reserved name consents in writing to the use of the name, and one or more words are added to make the name distinguishable upon the records of the director from the name of the foreign limited liability company; or

(2)  The applicant delivers to the director a certified copy of a final judgment of a court establishing the applicant's right to use the name applied for in this State.

(d)  A foreign limited liability company may use in this State the name, including the fictitious name, of another domestic or foreign entity that is used in this State if the other entity is incorporated, organized, or authorized to transact business in this State and the foreign limited liability company:

(1)  Has merged with the other entity; or

(2)  Has been formed by reorganization of the other entity.

(e)  If a foreign limited liability company authorized to transact business in this State changes its name to one that does not satisfy the requirements of section 428-105(b), (c), and (d), it shall not transact business in this State under the name as changed until it adopts a name satisfying the requirements of section 428-105 and obtains an amended certificate of authority. [L 1996, c 92, pt of §1; am L 1999, c 249, §33; am L 2000, c 219, §80; am L 2006, c 184, §36]



§428-1005.5 - Change of name by foreign limited liability company.

[§428-1005.5]  Change of name by foreign limited liability company.  (a)  Whenever the name of a foreign limited liability company that is authorized to transact business in this State is changed by an amendment to its articles of organization, the foreign limited liability company, within sixty days after the amendment becomes effective, shall deliver to the department director a certificate evidencing the name change that is duly authenticated by the proper officer of the state or country under the laws of which it is organized.  If the certificate is in a foreign language, a translation attested to under oath by the translator shall accompany the certificate.

(b)  Whenever a foreign limited liability company that is authorized to transact business in this State changes its name to one that is substantially identical to the name of any business entity or trade name registered in this State, the foreign limited liability company shall not thereafter transact any business in this State until it has changed its name to a name that is available to it under the laws of this State or has otherwise complied with this chapter.

(c)  If a foreign limited liability company is unable to change its name to a name that is available to it under the laws of this State, it may deliver to the director a copy of a certificate of registration of a different name as a trade name and thereafter shall become authorized to transact business in this State under that name. [L 2003, c 124, §3]



§428-1006 - Revocation of certificate of authority.

§428-1006  Revocation of certificate of authority.  (a)  A certificate of authority of a foreign limited liability company to transact business in this State may be revoked by the director in the manner provided in subsection (b) if:

(1)  The company fails to:

(A)  Pay any fees prescribed by law;

(B)  File its annual report for a period of two years pursuant to section 428-210;

(C)  Appoint and maintain an agent for service of process as required by this part; or

(D)  File a statement of a change in the name or business address of the agent as required by this part; or

(2)  A misrepresentation has been made of any material matter in any application, report, affidavit, or other record or document submitted by the company pursuant to this part.

(b)  The director may not revoke a certificate of authority of a foreign limited liability company unless the director sends the company notice of the revocation, at least sixty days before its effective date, by mailing the notice to the foreign limited liability company at its last known address appearing in the director's records.  The notice shall identify the cause for the revocation of the certificate of authority.  If the foreign limited liability company does not cure its failure by the date specified in the notice of revocation, the director may issue a certificate of revocation that shall be filed in the office of the director.  The authority of the company to transact business in this State shall cease upon the issuance of the certificate of revocation. [L 1996, c 92, pt of §1; am L 2001, c 129, §101; am L 2002, c 130, §109; am L 2003, c 124, §79]



§428-1007 - Cancellation of authority.

§428-1007  Cancellation of authority.  (a)  A foreign limited liability company may cancel its authority to transact business in this State by obtaining a certificate of cancellation.  Cancellation does not terminate the authority of the director to accept service of process on the company for claims for relief arising out of the transactions of business in this State.  In order to obtain a certificate of cancellation, the foreign limited liability company shall deliver to the director for filing an application for cancellation, which shall set forth:

(1)  The name and jurisdiction of formation or organization of the foreign limited liability company;

(2)  A statement that the foreign limited liability company is not transacting business in this State;

(3)  A statement that the foreign limited liability company surrenders its authority to transact business in this State;

(4)  A statement that the foreign limited liability company revokes the authority of its agent for service of process in this State and consents that the service of process for any claim for relief arising out of the transactions of business in this State may be made on such foreign limited liability company by service upon the director;

(5)  The address to which a person may mail a copy of any process against the foreign limited liability company;

(6)  The dates the notice of cancellation was published pursuant to subsection (b) and the name of the newspaper publishing the notice, or a statement that publication was not made; and

(7)  A statement that all taxes, debts, obligations, and liabilities of the foreign limited liability company in this State have been paid and discharged or that adequate provision has been made therefor.

(b)  A foreign limited liability company intending to cancel its authority to transact business in this State may publish notice of its cancellation and request persons having claims against the company to present them in accordance with the notice.  The notice shall:

(1)  Be published at least once in each of four successive weeks (four publications) in a daily or weekly publication of statewide circulation or in separate daily or weekly publications whose combined circulation is statewide; and

(2)  Describe the information required to be contained in a claim and provide a mailing address where the claim may be sent.

(c)  After the filing of the application for cancellation, the director shall issue a certificate of cancellation which shall be effective as of the date of the filing of the application for cancellation, and the authority of the foreign limited liability company to transact business in this State shall cease. [L 1996, c 92, pt of §1; am L 1998, c 11, §21; am L 2000, c 219, §81; am L 2001, c 129, §102]



§428-1008 - Effect of failure to obtain certificate of authority.

[§428-1008]  Effect of failure to obtain certificate of  authority.  (a)  A foreign limited liability company transacting business in this State may not maintain an action or proceeding in this State unless it has a certificate of authority to transact business in this State.

(b)  The failure of a foreign limited liability company to have a certificate of authority to transact business in this State does not impair the validity of a contract or act of the company or prevent the foreign limited liability company from defending an action or proceeding in this State.

(c)  Limitations on the personal liability of managers, members, and their transferees are not waived solely by transacting business in this State without a certificate of authority.

(d)  If a foreign limited liability company transacts business in this State without a certificate of authority, service of process may be made upon the company as set forth in section 428-110(b) at any address used by the company as its address for purposes of its business transactions.

(e)  A foreign limited liability company which transacts business in this State without a certificate of authority, shall be liable to the State in an amount equal to all fees and penalties which would have been imposed by this chapter upon that foreign limited liability company had it obtained such a certificate and filed all records and reports required by this chapter.  The attorney general may bring proceedings to recover all amounts due this State under the provisions of this section. [L 1996, c 92, pt of §1]



§428-1009 - Action by attorney general.

[§428-1009]  Action by attorney general.  The attorney general may maintain an action to restrain a foreign limited liability company from transacting business in this State in violation of this part. [L 1996, c 92, pt of §1]



§428-1010 - REPEALED.

§428-1010  REPEALED.  L 2003, c 124, §106.



§428-1101 - Right of action.

PART XI.  DERIVATIVE ACTIONS

[§428-1101]  Right of action.  A member of a limited liability company may maintain an action in the right of the company if the members or managers having authority to do so have refused to commence the action or an effort to cause those members or managers to commence the action is not likely to succeed. [L 1996, c 92, pt of §1]



§428-1102 - Proper plaintiff.

[§428-1102]  Proper plaintiff.  In a derivative action for a limited liability company, the plaintiff shall be a member of the company when the action is commenced, and:

(1)  Shall have been a member at the time of the transaction of which the plaintiff complains; or

(2)  The plaintiff's status as a member shall have devolved upon the plaintiff by operation of law or pursuant to the terms of the operating agreement from a person who was a member at the time of the transaction. [L 1996, c 92, pt of §1]



§428-1103 - Pleading.

[§428-1103]  Pleading.  In a derivative action for a limited liability company, the complaint must set forth with particularity the effort of the plaintiff to secure initiation of the action by a member or manager or the reasons for not making the effort. [L 1996, c 92, pt of §1]



§428-1104 - Expenses.

[§428-1104]  Expenses.  If a derivative action for a limited liability company is successful, in whole or in part, or if anything is received by the plaintiff as a result of a judgment, compromise, or settlement of an action or claim, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees, and shall direct the plaintiff to remit to the limited liability company the remainder of the proceeds received. [L 1996, c 92, pt of §1]



§428-1201 - Uniformity of application and construction.

PART XII.  MISCELLANEOUS PROVISIONS

[§428-1201]  Uniformity of application and construction.  This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it. [L 1996, c 92, pt of §1]



§428-1202 - REPEALED.

§428-1202  REPEALED.  L 1999, c 164, §11.



§428-1203 - Certificates and certified copies to be received in evidence.

[§428-1203]  Certificates and certified copies to be received in evidence.  All certificates issued by the director in accordance with this chapter, and all copies of records filed in the office of the director in accordance with this chapter when certified by the director, shall be taken and received in all courts, public offices, and official bodies as prima facie evidence of the facts therein stated.  A certificate by the director under the seal of the department, as to the existence or nonexistence of the facts relating to a limited liability company or foreign limited liability company, shall be taken and received in all courts, public offices, and official bodies as prima facie evidence of the existence or nonexistence of the facts therein stated. [L 1996, c 92, pt of §1]



§428-1204 - Interrogatories by director.

§428-1204  Interrogatories by director.  (a)  The director may direct to any limited liability company or foreign limited liability company subject to this chapter, and to any member or manager of any limited liability company or foreign limited liability company subject to this chapter, any interrogatories reasonably necessary and proper to enable the director to ascertain whether the limited liability company or foreign limited liability company has complied with all of the provisions of this chapter applicable to the limited liability company or foreign limited liability company.

The interrogatories shall be answered within thirty days after the date of mailing, or within such additional time as shall be fixed by the director.  The answers to the interrogatories shall be full and complete and shall be made in writing and under oath.  If the interrogatories are directed to an individual, they shall be answered by the individual, and if directed to a limited liability company or foreign limited liability company, they shall be answered by a manager of a manager-managed company, a member of a member-managed company, or fiduciary if the company is in the hands of a receiver, trustee, or other court appointed fiduciary.

The director need not file any record in a court of competent jurisdiction to which the interrogatories relate until the interrogatories are answered as provided in this section, and not then if the answers thereto disclose that the record is not in conformity with the requirements of this chapter.  The director shall certify to the attorney general, for such action as the attorney general may deem appropriate, all interrogatories and answers which disclose a violation of this chapter.

(b)  Interrogatories initiated by the director and the answers shall not be open to public inspection, nor shall the director disclose any facts or information obtained through interrogatories, except insofar as the director's official duty may require the disclosure to be made public, or in the event the interrogatories or the answers are required for evidence in any criminal proceedings, or in any other action by this State. [L 1996, c 92, pt of §1; am L 1998, c 11, §22]



§428-1301 - Fees.

PART XIII.  FEES, CHARGES, AND PENALTIES

§428-1301  Fees.  (a)  [Subsection effective until June 30, 2010.  For subsection effective July 1, 2010, see below.]  The following fees shall be paid to the director upon the filing and issuance of records under this chapter:

(1)  Articles of organization, $100;

(2)  Articles of amendment, $25;

(3)  Restated articles of organization, $25;

(4)  Articles of merger or conversion, $100;

(5)  Statement of dissociation, $25;

(6)  Articles of termination, $25;

(7)  Application for reinstatement for administratively terminated limited liability company, $25;

(8)  Annual report, $25;

(9)  Statement of change of designated office or agent for service of process, or both, for limited liability company or foreign limited liability company, $25;

(10)  Agent's statement of change of address, $25 for each affected domestic limited liability company or foreign limited liability company; provided that if more than two hundred simultaneous filings are made, the fee shall be reduced to $1 for each affected domestic limited liability company or foreign limited liability company;

(11)  Any other statement or document of a domestic or foreign limited liability company, $25;

(12)  Application for certificate of authority for foreign limited liability company, $100;

(13)  Application for cancellation of authority of foreign limited liability company, $25;

(14)  Reservation of name, $10;

(15)  Good standing certificate, $5;

(16)  Any other record not otherwise covered in this part, $25;

(17)  Certified copy of any record relating to a limited liability company or foreign limited liability company, $10 for the certificate and affixing the seal thereto;

(18)  Special handling fee for review of any record other than articles of merger or conversion, $25;

(19)  Special handling fee for review of articles of merger or conversion, $75;

(20)  Special handling fee for certificate issued by the director not otherwise covered by this section, $10 per certificate;

(21)  Special handling fee for certification of record, $10; and

(22)  Any service of notice, demand, or process upon the director as agent for service of process of a limited liability company or foreign limited liability company, $10, which amount may be recovered as taxable costs by the party to the suit or action causing such service to be made if such party prevails in the suit or action.

(a)  [Subsection effective July 1, 2010.  For subsection effective until June 30, 2010, see above.]  The following fees shall be paid to the director upon the filing and issuance of records under this chapter:

(1)  Articles of organization, $100;

(2)  Articles of amendment, $25;

(3)  Restated articles of organization, $25;

(4)  Articles of merger or conversion, $100;

(5)  Statement of dissociation, $25;

(6)  Articles of termination, $25;

(7)  Application for reinstatement for administratively terminated limited liability company, $25;

(8)  Annual report, $25;

(9)  Any other statement or document of a domestic or foreign limited liability company, $25;

(10)  Application for certificate of authority for foreign limited liability company, $100;

(11)  Application for cancellation of authority of foreign limited liability company, $25;

(12)  Reservation of name, $10;

(13)  Good standing certificate, $5;

(14)  Any other record not otherwise covered in this part, $25;

(15)  Certified copy of any record relating to a limited liability company or foreign limited liability company, $10 for the certificate and affixing the seal thereto;

(16)  Special handling fee for review of any record other than articles of merger or conversion, $25;

(17)  Special handling fee for review of articles of merger or conversion, $75;

(18)  Special handling fee for certificate issued by the director not otherwise covered by this section, $10 per certificate;

(19)  Special handling fee for certification of record, $10;

(20)  Any service of notice, demand, or process upon the director as agent for service of process of a limited liability company or foreign limited liability company, $10, which amount may be recovered as taxable costs by the party to the suit or action causing such service to be made if such party prevails in the suit or action; and

(21)  For filings relating to registered agents, the fees established by section 425R-2.

(b)  All fees collected under this section shall be managed in accordance with section 26-9(l). [L 1996, c 92, pt of §1; am L 1998, c 11, §23; am L 1999, c 129, §16 and c 280, §23; am L 2000, c 219, §82; am L 2001, c 129, §103; am L 2004, c 116, §9 and c 117, §6; am L 2009, c 55, §59]



§428-1302 - Penalties.

[§428-1302]  Penalties.  (a)  Each limited liability company and foreign limited liability company that fails or refuses to file its annual report for any year within the time prescribed by this chapter shall be subject to a forfeiture of an amount to be determined by the director not exceeding $100 for every such offense, violation, neglect, or failure, to be recovered by action brought in the name of the State by the director.  A continuance of a failure to file the required statement shall be a separate offense for each thirty days of the continuance.  The director, for good cause shown, may reduce or waive the penalty imposed by this section.

(b)  Each limited liability company, domestic or foreign, that delivers for filing to, files, or causes to be filed with the director any record, statement, or other document required by this chapter which is known to the limited liability company to be false in any material respect, shall be guilty of a class C felony.

(c)  Any person who signs or certifies as correct any record, statement, or other document filed pursuant to this chapter, knowing the same to be false in any material respect, shall be guilty of a class C felony.

(d)  Any person who negligently but without intent to defraud signs or certifies as correct any record, statement, or other document filed pursuant to this chapter, which is false in any material particular, shall be punished by a fine not exceeding $500.

(e)  Each domestic or foreign limited liability company that knowingly fails or intentionally refuses to answer truthfully and fully within the time prescribed by this chapter interrogatories directed to the limited liability company by the director in accordance with this chapter shall be guilty of a class C felony.

(f)  Any manager or member of a domestic or foreign limited liability company who knowingly fails or intentionally refuses within the time prescribed by this chapter to answer truthfully and fully interrogatories directed to the manager or member of a limited liability company by the director in accordance with this chapter shall be guilty of a class C felony.

(g)  A person has "knowledge" of a fact within the meaning of this section not only when the person has actual knowledge, but also when the person has knowledge of the other facts as in the circumstances showing bad faith. [L 1996, c 92, pt of §1]






CHAPTER 429 - UNIFORM UNINCORPORATED NONPROFIT ASSOCIATION ACT

§429-1 - Definitions.

[§429-1]  Definitions.  As used in this chapter:

"Member" means a person who, under the rules or practices of a nonprofit association, may participate in the selection of persons authorized to manage the affairs of the nonprofit association or in the development of policy of the nonprofit association.

"Nonprofit association" means an unincorporated organization, other than one created by a trust, consisting of two or more members joined by mutual consent for a common, nonprofit purpose.  However, joint tenancy, tenancy in common, or tenancy by the entireties does not by itself establish a nonprofit association, even if the co-owners share use of the property for a nonprofit purpose.

"Person" means an individual, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision, agency, or instrumentality, or any other legal or commercial entity. [L 1999, c 161, pt of §1]



§429-2 - Supplementary general principles of law and equity.

[§429-2]  Supplementary general principles of law and equity.  Principles of law and equity supplement this chapter unless displaced by a particular provision of it. [L 1999, c 161, pt of §1]



§429-3 - Territorial application.

[§429-3]  Territorial application.  Real and personal property in this State may be acquired, held, encumbered, and transferred by a nonprofit association, whether or not the nonprofit association or a member has any other relationship to this State. [L 1999, c 161, pt of §1]



§429-4 - Real and personal property; nonprofit association as legatee, devisee, or beneficiary.

[§429-4]  Real and personal property; nonprofit association as legatee, devisee, or beneficiary.  (a)  A nonprofit association shall be a legal entity separate from its members for the purposes of acquiring, holding, encumbering, and transferring real and personal property.

(b)  A nonprofit association in its name may acquire, hold, encumber, or transfer an estate or interest in real or personal property.

(c)  A nonprofit association may be a beneficiary of a trust or contract, a legatee, or a devisee. [L 1999, c 161, pt of §1]



§429-5 - Statement of authority as to real property.

§429-5  Statement of authority as to real property.  (a)  A nonprofit association may execute and record a statement of authority to transfer an estate or interest in real property in the name of the nonprofit association.

(b)  An estate or interest in real property in the name of a nonprofit association may be transferred by a person so authorized in a statement of authority recorded in the office of the assistant registrar of the land court or in the bureau of conveyances, whichever is the office in which a transfer of the property would be recorded.

(c)  A statement of authority shall set forth:

(1)  The name of the nonprofit association;

(2)  The federal tax identification number, if any, of the nonprofit association;

(3)  The address in this State, including the street address, if any, of the nonprofit association or, if the nonprofit association does not have an address in this State, its address out-of-state;

(4)  That it is an unincorporated nonprofit association; and

(5)  The name or title of a person authorized to transfer an estate or interest in real property held in the name of the nonprofit association.

(d)  A statement of authority shall be executed in the same manner as a deed by a person who is not the person authorized to transfer the estate or interest.

(e)  A filing officer may collect a fee for recording a statement of authority in the amount authorized for recording a transfer of real property.

(f)  An amendment, including a cancellation, of a statement of authority shall meet the requirements for execution and recording of an original statement.  Unless canceled earlier, a recorded statement of authority or its most recent amendment shall be canceled by operation of law five years after the date of the most recent recording.

(g)  If the record title to real property is in the name of a nonprofit association and the statement of authority is recorded in the office in which a transfer of real property would be recorded, the authority of the person named in a statement of authority shall be conclusive in favor of a person who gives value without notice that the person lacks authority. [L 1999, c 161, pt of §1; am L 2001, c 130, §1]



§429-6 - Liability in contract and tort.

[§429-6]  Liability in contract and tort.  (a)  A nonprofit association shall be a legal entity separate from its members for the purposes of determining and enforcing rights, duties, and liabilities in contract and tort.

(b)  A person shall not be liable for a breach of a nonprofit association's contract merely because the person is a member, is authorized to participate in the management of the affairs of the nonprofit association, or is a person considered to be a member by the nonprofit association.

(c)  A person shall not be liable for a tortious act or omission for which a nonprofit association is liable merely because the person is a member, is authorized to participate in the management of the affairs of the nonprofit association, or is a person considered to be a member by the nonprofit association.

(d)  A tortious act or omission of a member or other person for which a nonprofit association is liable shall not be imputed to a person merely because the person is a member of the nonprofit association, is authorized to participate in the management of the affairs of the nonprofit association, or is a person considered to be a member by the nonprofit association.

(e)  A member of, or a person considered to be a member by, a nonprofit association may assert a claim against the nonprofit association.  A nonprofit association may assert a claim against a member or a person considered to be a member by the nonprofit association. [L 1999, c 161, pt of §1]



§429-7 - Capacity to assert and defend; standing.

[§429-7]  Capacity to assert and defend; standing.  (a)  A nonprofit association, in its name, may institute, defend, intervene, or participate in a judicial, administrative, or other governmental proceeding or in an arbitration, mediation, or any other form of alternative dispute resolution.

(b)  A nonprofit association may assert a claim in its name on behalf of its members if one or more members of the nonprofit association have standing to assert a claim in their own right, the interests the nonprofit association seeks to protect are germane to its purposes, and neither the claim asserted nor the relief requested requires the participation of a member. [L 1999, c 161, pt of §1]



§429-8 - Effect of judgment or order.

[§429-8]  Effect of judgment or order.  A judgment or order against a nonprofit association shall not by itself be a judgment or order against a member or a person authorized to participate in the management of the affairs of the nonprofit association. [L 1999, c 161, pt of §1]



§429-9 - Disposition of personal property of inactive nonprofit association.

[§429-9]  Disposition of personal property of inactive nonprofit association.  If a nonprofit association has been inactive for three years or longer, or a different period specified in a document of the nonprofit association, a person in possession or control of personal property of the nonprofit association may transfer custody of the property:

(1)  If a document of the nonprofit association specifies a person to whom transfer is to be made under those circumstances, to that person; or

(2)  If no person is so specified, to a nonprofit association or nonprofit corporation pursuing broadly similar purposes or to a government, governmental subdivision, agency, or instrumentality. [L 1999, c 161, pt of §1]



§429-10 - Appointment of agent to receive service of process.

[§429-10]  Appointment of agent to receive service of process.  (a)  A nonprofit association may file in the office of the registrar of the land court or in the bureau of conveyances a statement appointing an agent authorized to receive service of process.

(b)  A statement appointing an agent shall set forth:

(1)  The name of the nonprofit association;

(2)  The federal tax identification number, if any, of the nonprofit association;

(3)  The address in this State, including the street address, if any, of the nonprofit association or, if the nonprofit association does not have an address in this State, its address out-of-state; and

(4)  The name of the person in this State authorized to receive service of process and the person's address, including the street address, in this State.

(c)  A statement appointing an agent shall be signed and acknowledged by a person authorized to manage the affairs of a nonprofit association.  The statement shall also be signed and acknowledged by the person to be appointed agent, who thereby accepts the appointment.  The appointed agent may resign by filing a resignation in the office of the registrar of the land court or in the bureau of conveyances and giving notice to the nonprofit association.

(d)  A filing officer may collect a fee for filing a statement appointing an agent to receive service of process, an amendment, a cancellation, or a resignation in the amount charged for filing similar documents.

(e)  An amendment to or cancellation of a statement appointing an agent to receive service of process shall meet the requirements for execution of an original statement. [L 1999, c 161, pt of §1]



§429-11 - Claim not abated by change.

[§429-11]  Claim not abated by change.  A claim for relief against a nonprofit association shall not abate merely because of a change in its members or persons authorized to manage the affairs of the nonprofit association. [L 1999, c 161, pt of §1]



§429-12 - Venue.

[§429-12]  Venue.  For purposes of venue, a nonprofit association shall be a resident of the county in which it has an office. [L 1999, c 161, pt of §1]



§429-13 - Summons and complaint; service on whom.

[§429-13]  Summons and complaint; service on whom.  In an action or proceeding against a nonprofit association, a summons and complaint shall be served on the agent authorized by appointment to receive service of process, the officer, managing or general agent, or the person authorized to participate in the management of its affairs.  If none of them can be served, service may be made on a member. [L 1999, c 161, pt of §1]












Volume 09

TITLE 24 - INSURANCE

CHAPTER 431 - INSURANCE CODE

§431:1-100 - Short title.

ARTICLE 1

DEFINITIONS

PART I.  GENERAL PROVISIONS

§431:1-100  Short title.  This chapter shall be known and may be cited as the Insurance Code. [L 1987, c 347, pt of §2]



§431:1-100.5 - Purpose.

§431:1-100.5  Purpose.  The legislature hereby declares that the purpose of this chapter is to recodify, without substantive change, the insurance law in effect immediately prior to July 1, 1988. [L 1987, c 347, pt of §2]

Revision Note

"July 1, 1988" substituted for "the effective date of this chapter".



§431:1-101 - Compliance required.

§431:1-101  Compliance required.  No person shall transact a business of insurance in this State without complying with the applicable provisions of this code.  Any person transacting a business of insurance under chapter 432 shall be subject to this code only to the extent provided in chapter 432. [L 1987, c 347, pt of §2]



§431:1-102 - Public interest.

§431:1-102  Public interest.  The business of insurance is one affected by the public interest, requiring that all persons be actuated by good faith, abstain from deception and practice honesty and equity in all insurance matters.  Upon the insurer, the insured and their representatives rests the duty of preserving inviolate the integrity of insurance. [L 1987, c 347, pt of §2]



§431:1-103 - Headings.

§431:1-103  Headings.  The meaning or scope of any provision is not affected by any heading. [L 1987, c 347, pt of §2]



§431:1-104 - Particular provisions prevail.

§431:1-104  Particular provisions prevail.  Provisions of this code relating to a particular class of insurance or a particular type of insurer or to a particular matter prevail over provisions relating to insurance in general or insurers in general or to such matter in general. [L 1987, c 347, pt of §2]

Case Notes

Mentioned:  95 F.3d 791; 795 F. Supp. 1036.



§431:1-105 - Records, statements and reports.

§431:1-105  Records, statements and reports.  (a)  All records, statements and reports required or authorized by this code shall be made in writing in the English language.

(b)  All statements, estimates, percentages, payments, and calculations required or authorized by this code shall be made on the basis of the lawful money of the United States. [L 1987, c 347, pt of §2]



§431:1-201 - Insurance defined.

PART II.  GENERAL DEFINITIONS

§431:1-201  Insurance defined.  (a)  Insurance is a contract whereby one undertakes to indemnify another or pay a specified amount upon determinable contingencies.

(b)  The following contracts are not considered to be insurance for the purposes of this code:

(1)  A bond with respect to which no premium is charged or paid;

(2)  A bond or contract or undertaking in the performance of which the surety has an interest other than that of surety;

(3)  A plan or agreement between an employer and any employee or the employee's representative, individually or collectively, by the terms of which the employer or the parties to the plan or agreement agree to contribute to the cost of nonoccupational disability benefits, medical attention, treatment or hospitalization for the employee or members of the employee's family unless such plan is underwritten by an insurer as defined in this article;

(4)  A prepaid legal service plan as defined in chapter 488 other than plans in which either the group offering the plan or the person administering the plan is otherwise subject to this code;

(5)  Any unincorporated interindemnity or reciprocal or interinsurance contract, which qualifies under chapter 435E between members of a cooperative corporation, whose members consist only of physicians and surgeons licensed in Hawaii, which contracts indemnify solely in respect to medical malpractice claims against such members, and which do not collect in advance of loss any moneys other than contributions by each member to a collective reserve trust fund or for necessary expenses of administration. [L 1987, c 347, pt of §2]

Case Notes

Materialman guaranteeing general contractor's performance through surety bond did not have an interest in the performance of the bond other than that of surety.  797 F. Supp. 832.



§431:1-202 - Insurer defined.

§431:1-202  Insurer defined.  Insurer means every person engaged in the business of making contracts of insurance and includes reciprocal or interinsurance exchanges. [L 1987, c 347, pt of §2]

Attorney General Opinions

The State did not meet definition of insurer in this section.  Att. Gen. Op. 95-2.



§431:1-203 - Classes of insurance.

§431:1-203  Classes of insurance.  For the purposes of this code, the classes of insurance are: life insurance (including industrial and group life insurance) as defined in section 431:1-204; accident and health or sickness insurance, also referred to as disability insurance (including group disability insurance), as defined in section 431:1-205; property insurance as defined in section 431:1-206; marine and transportation insurance as defined in section 431:1-207; vehicle insurance as defined in section 431:1-208; general casualty insurance as defined in section 431:1-209; surety insurance as defined in section 431:1-210; and such other classes as may be authorized by law. [L 1987, c 347, pt of §2; am L 2002, c 155, §4]



§431:1-204 - Life insurance defined.

§431:1-204  Life insurance defined.  (a)  Life insurance is insurance on human lives and insurance appertaining thereto or connected therewith.

(b)  For the purposes of this code, the transacting of life insurance includes contracting to provide additional benefits in the event of death or dismemberment by accident or accidental means, or in the case of total and permanent disability of the insured, further includes effecting optional modes of settlement of proceeds.

(c)  For the purposes of this code, the transacting of life insurance includes the granting of annuities and endowment benefits, except for annuities that are provided under a charitable gift annuity agreement with a donor and issued by a nonprofit educational foundation or a nonprofit organization that has met the requirements of paragraphs (1) to (4).

A nonprofit educational foundation or nonprofit organization issuing charitable gift annuities shall:

(1)  Meet the following requirements:

(A)  The foundation or organization shall have conducted business in the form of program services or fundraising activities in the State continuously for at least ten years;

(B)  The foundation or organization shall maintain a net worth in the State of not less than $200,000 in cash, cash equivalents, or publicly traded securities, exclusive of the assets funding any annuity; and

(C)  The foundation or organization shall have filed an annual statement that certifies compliance with this subsection, on forms that may be prescribed by the department of the attorney general.  Each foundation or organization shall file its annual statement with the attorney general on or before March 15 of each year;

(2)  Maintain segregated assets in a financial institution equal to at least the sum of the reserves on its outstanding charitable gift annuity agreements, calculated in accordance with mortality tables and discount rates to be determined by the commissioner of insurance, and a surplus of ten per cent of the reserves or the amount of $100,000, whichever is higher.  The assets shall be segregated as separate and distinct funds independent of all other funds and shall not be applied toward the payment of the debts and obligations of the foundation or organization, other than with respect to the annuity agreements.  The segregated assets shall not be considered in determining whether the foundation or organization meets the net worth requirement of paragraph (1)(B).  In determining the fund reserves, a deduction shall be made, and no surplus shall be required, for all or any portion of an annuity risk that is lawfully reinsured by an authorized insurer;

(3)  Invest and manage assets as would a prudent investor, taking into account the purposes, terms, and distribution requirements expressed in its governing instrument.  To satisfy this standard, the fiduciary shall exercise reasonable care, skill, and caution; and

(4)  Prominently state on the first page of a charitable gift annuity agreement that the agreement is not insurance under the laws of the State, is not subject to regulation by the insurance division, and is not protected by any state guaranty fund.

Upon the failure of a nonprofit educational foundation or nonprofit organization to comply with any of the requirements of paragraphs (1) to (4), a charitable gift annuity agreement issued by the foundation or organization shall be deemed life insurance and subject to the provisions of this code governing life insurance.

For the purposes of this subsection:

"Charitable gift annuity agreement" means a contract under which an individual transfers property to a charity, conditioned upon the right to receive a specific sum of money for life.

"Nonprofit organization" means an organization that has been granted tax exempt status as a charitable organization by the Internal Revenue Service pursuant to section 501(c)(3) of the Internal Revenue Code of 1986, as amended. [L 1987, c 347, pt of §2; am L 1989, c 91, §1; am L 1994, c 127, §1; am L 2004, c 172, §1; am L 2005, c 136, §1]



§431:1-205 - Accident and health or sickness insurance defined.

§431:1-205  Accident and health or sickness insurance defined.  Accident and health or sickness insurance, also referred to as disability insurance, is insurance against bodily injury, disablement, or death by accident, or accidental means, or the expense thereof; against disablement or expense resulting from sickness; and every insurance appertaining thereto, including health and medical insurance. [L 1987, c 347, pt of §2; am L 2002, c 155, §5]



§431:1-206 - Property insurance defined.

§431:1-206  Property insurance defined.  Property insurance is insurance against loss of or damage to real or personal property of every kind and any interest therein, from any or all hazard or cause and against loss consequential upon such loss of or damage.  An inclusion within other defined classes of insurance of the right to insure against certain designated perils to real or personal property shall not be deemed a diminution of the definition of property insurance. [L 1987, c 347, pt of §2]

Cross References

Hawaii hurricane relief fund, see chapter 431P.



§431:1-207 - Marine and transportation insurance defined.

§431:1-207  Marine and transportation insurance defined. Marine and transportation insurance is:

(1)  Insurance against any and all kinds of loss of or damage to:

(A)  Vessels, craft, aircraft, cars, automobiles, and vehicles of every kind, as well as all goods, freights, cargoes, merchandise, effects, disbursement, profits, moneys, bullion, precious stones, securities, choses in action, evidences of debt, valuable papers, bottomry and respondentia interests, and all other kinds of property and interests therein, in respect to, appertaining to, or in connection with any and all risks or perils of navigation, transit or transportation, including war risks, on or under any seas or other waters, on land or in the air, or while being assembled, packed, crated, baled, compressed, or similarly prepared for shipment or while awaiting the same or during any delays, storage, transshipment, or reshipment incident thereto, including marine builder's risks and all personal property floater risks;

(B)  Person or to property in connection with or appertaining to a marine, inland marine, transit, or transportation insurance, including liability for loss of or damage to either, arising out of or in connection with the construction, repair, operation, maintenance, or use of the subject matter of such insurance (but not including life insurance or surety bonds nor insurance against loss by reason of bodily injury to the person arising out of the ownership, maintenance or use of automobiles);

(C)  Precious stones, jewels, jewelry, gold, silver, and other precious metals, whether used in business or trade or otherwise and whether the same be in course of transportation or otherwise; and

(D)  Bridges, tunnels and other instrumentalities of transportation and communication (excluding buildings, their furniture and furnishings, fixed contents and supplies held in storage) unless fire, tornado, sprinkler leakage, hail, explosion, earthquake, riot, and civil commotion are the only hazards to be covered; piers, wharves, docks, and slips, excluding the risks of fire, tornado, sprinkler leakage, hail, explosion, earthquake, riot, and civil commotion; other aids to navigation and transportation, including drydocks and marine railways, against all risks.

(2)  Marine protection and indemnity insurance, meaning insurance against, or against legal liability of the insured for, loss, damage or expense arising out of, or incident to, the ownership, operation, chartering, maintenance, use, repair or construction of any vessel, craft or instrumentality in use in ocean or inland waterways, including liability of the insured for personal injury, illness or death or for loss of or damage to the property of another person. [L 1987, c 347, pt of §2]



§431:1-208 - Vehicle insurance defined.

§431:1-208  Vehicle insurance defined.  (a)  Vehicle insurance is insurance against loss of or damage to any land vehicle or aircraft or any draft or riding animal or to property while contained therein or thereon or being loaded or unloaded therein or therefrom, and against any loss, expense or liability for loss or damage to persons or property resulting from or incident to ownership, maintenance, or use of any such vehicle or aircraft or animal.

(b)  Insurance against accidental death or accidental injury to individuals including the named insured while in, entering, alighting from, adjusting, repairing, cranking, or caused by being struck by a vehicle, aircraft, or draft or riding animal, if such insurance is issued as part of insurance on the vehicle, aircraft, or draft or riding animal, shall be deemed to be vehicle insurance. [L 1987, c 347, pt of §2]



§431:1-209 - General casualty insurance defined.

§431:1-209  General casualty insurance defined.  General casualty insurance includes vehicle insurance as defined in section 431:1-208, accident and health or sickness insurance as defined in section 431:1-205, and in addition is insurance:

(1)  Against legal liability for the death, injury, or disability of any human being, or from damage to property;

(2)  Of medical, hospital, surgical, and funeral benefits to persons injured, irrespective of legal liability of the insured, when issued with or supplemental to insurance against legal liability for the death, injury, or disability of human beings;

(3)  Of the obligation accepted by, imposed upon, or assumed by employers under law for death, disablement, or injury to employees;

(4)  Against loss or damage by burglary, theft, larceny, robbery, forgery, fraud, vandalism, malicious mischief, confiscation, or wrongful conversion, disposal, or concealment, or from any attempt of any of the foregoing; also insurance against loss or damage to moneys, coins, bullion, securities, notes, drafts, acceptances, or any other valuable papers or documents, resulting from any cause, except while in the mail;

(5)  Upon personal effects of individuals, by an all-risk type of policy commonly known as the personal property floater;

(6)  Against loss or damage to glass and its appurtenances resulting from any cause;

(7)  Against any liability and loss or damage to property resulting from accidents to or explosions of boilers, pipes, pressure containers, machinery, or apparatus;

(8)  Against loss of or damage to any property of the insured resulting from the ownership, maintenance, or use of elevators, except loss or damage by fire;

(9)  Against loss or damage to any property caused by the breakage or leakage of sprinklers, water pipes, or containers, or by water entering through leaks or openings in buildings;

(10)  Against loss or damage resulting from failure of debtors to pay their obligations to the insured (credit insurance);

(11)  Against loss of or damage to any domesticated or wild animal resulting from any cause (livestock insurance);

(12)  Against loss of or damage to any property of the insured resulting from collision of any other object with such property, but not including collision to or by vessels, craft, piers, or other instrumentalities of ocean or inland navigation (collision insurance);

(13)  Against legal liability of the insured, and against loss, damage, or expense incident to a claim of such liability, and including any obligation of the insured to pay medical, hospital, surgical, and funeral benefits to injured persons, irrespective of legal liability of the insured, arising out of the death or injury of any person, or arising out of injury to the economic interest of any person as the result of negligence in rendering expert, fiduciary, or professional service (malpractice insurance);

(14)  Against any contract of warranty or guaranty which promises service maintenance, parts replacement, repair, money, or any other indemnity in the event of loss of or damage to a motor vehicle or any part thereof from any cause, including loss of or damage to or loss of use of the motor vehicle by reason of depreciation, deterioration, wear and tear, use, obsolescence, or breakage if made by a warrantor or guarantor who or which as such is doing an insurance business; provided that service contracts, as defined and meeting the requirements of chapter 481X, shall not be subject to chapter 431.

The doing or proposing to do any business in substance equivalent to the business described in this section in a manner designed to evade the provisions of this section is the doing of an insurance business; and

(15)  Against any other kind of loss, damage, or liability properly the subject of insurance and not within any other class or classes or type of insurance as defined in sections 431:1-204 to 431:1-211, if such insurance is not contrary to law or public policy. [L 1987, c 347, pt of §2; am L 2000, c 221, §3; am L 2002, c 155, §6; am L 2003, c 212, §14]



§431:1-210 - Surety insurance defined.

§431:1-210  Surety insurance defined.  Surety insurance includes:

(1)  Bail bond insurance, which is a guarantee that any person, in or in connection with any proceedings in any court, will:

(A)  Attend in court when required, or

(B)  Will obey the orders of judgment of the court, as a condition to the release of the person from confinement, and the execution of bail bonds for any such purpose.  The making of property or cash bail does not constitute the transacting of bail bond insurance.

(2)  Fidelity insurance, which is insurance guaranteeing the fidelity of persons holding positions of public or private trust.

(3)  Guaranteeing the performance of contracts and guaranteeing and executing bonds, undertakings and contracts of suretyship.

(4)  Indemnifying banks, bankers, brokers, financial or moneyed corporations or associations against loss resulting from any cause of bills of exchange, notes, bonds, securities, evidences of debts, deeds, mortgages, warehouse receipts, or other valuable papers, documents, money, precious metals, and articles made therefrom, jewelry, watches, necklaces, bracelets, gems, precious and semiprecious stones, including any loss while the same are being transported in armored motor vehicles, or by messenger, but not including any other risks of transportation or navigation; also against loss or damage to such insured's premises, or to the insured's furnishings, fixtures, equipment, safes, and vaults therein, caused by burglary, robbery, theft, vandalism, or malicious mischief, or any attempted burglary, robbery, theft, vandalism, or malicious mischief.

(5)  Forgery insurance. [L 1987, c 347, pt of §2]



§431:1-211 - Ocean marine insurance defined.

§431:1-211  Ocean marine insurance defined.  Ocean marine insurance (although not a class of insurance as named in section 431:1-203), whenever the term is used in this code, means insurance:

(1)  Upon vessels, crafts, hulls, and of interests therein, or with relation thereto;

(2)  Of marine builders' risks, marine war risks and contracts of marine protection and indemnity insurance;

(3)  Of freights and disbursements pertaining to a subject of insurance coming within this definition;

(4)  Of personal property and interests therein, in course of movement into or out of this State or among the islands of this State, or in course of exportation from or importation into any country, or in course of transportation coastwise, including transportation by land, water, or air from point of origin to final destination, in respect to, appertaining to, or in connection with, any risk or peril of navigation, transit or transportation, and while being prepared for and while awaiting shipment, and during any delays, storage, transshipment, or reshipment incident thereto. [L 1987, c 347, pt of §2]



§431:1-212 - Person defined.

§431:1-212  Person defined.  Person means any individual, company, insurer, association, organization, group, reciprocal or interinsurance exchanges, partnership, business, trust, or corporation. [L 1987, c 347, pt of §2]



§431:1-213 - State defined.

§431:1-213  State defined.  State means any state of the United States and the governments of Puerto Rico, American Samoa, Guam, United States Virgin Islands, and the District of Columbia. [L 1987, c 347, pt of §2; am L 1997, c 233, §2]



§431:1-214 - United States defined.

§431:1-214  United States defined.  United States, when used to signify a place, means the states of the United States and the governments of Puerto Rico, American Samoa, Guam, United States Virgin Islands, and the District of Columbia. [L 1987, c 347, pt of §2; am L 1997, c 233, §3]



§431:1-215 - Transaction of an insurance business.

§431:1-215  Transaction of an insurance business.  Transaction of an insurance business means any of the following acts in this State effected by mail or otherwise by or on behalf of an insurer.  The venue of an act committed by mail is at the point where the matter transmitted by mail is delivered and takes effect.  Unless otherwise indicated, the term insurer as used in this definition includes all corporations, associations, partnerships, and individuals, engaged as principals in the business of insurance and also includes reciprocal insurers.

(1)  The making of or proposing to make, as an insurer, an insurance contract;

(2)  The making of or proposing to make, as guarantor or surety, any contract of guaranty or suretyship as a vocation and not merely incidental to any other legitimate business or activity of the guarantor or surety;

(3)  The taking or receiving of any application for insurance;

(4)  The receiving or collection of any premium, commission, membership fees, assessments, dues or other consideration for any insurance or any part thereof;

(5)  The issuance or delivery of contracts of insurance to residents of this State or to persons authorized to do business in this State;

(6)  The transaction of any kind of insurance business specifically recognized as transacting an insurance business under this code; or

(7)  The transacting or proposing to transact any insurance business in substance equivalent to any of the foregoing in a manner designed to evade the provisions of this code. [L 1987, c 347, pt of §2]



§431:1-216 - General business practice.

§431:1-216  General business practice.  General business practice means an established measure or model practiced or used at least three times in one calendar year in the general business community. [L 1987, c 349, §1]



§431:2-101 - Insurance division.

ARTICLE 2

ADMINISTRATION OF INSURANCE LAWS

PART I.  INSURANCE DIVISION

§431:2-101  Insurance division.  The insurance division is established within the department of commerce and consumer affairs. [L 1987, c 347, pt of §2]



§431:2-102 - Insurance commissioner.

§431:2-102  Insurance commissioner.  (a)  The insurance division shall be under the supervision and control of an administrator who shall be known as the insurance commissioner.  The director of commerce and consumer affairs shall, with the approval of the governor, appoint the insurance commissioner who shall not be subject to chapter 76.  The insurance commissioner shall hold the insurance commissioner's office at the pleasure of the director of commerce and consumer affairs and shall be responsible for the performance of the duties imposed upon the division.

(b)  Commissioner, where used in this code, means the insurance commissioner of this State. [L 1987, c 347, pt of §2; am L 2000, c 253, §150]



§431:2-103 - Salary.

§431:2-103  Salary.  The salary of the commissioner shall be set by the director of commerce and consumer affairs but shall not be more than the maximum salary of first deputies to department heads. [L 1987 c 347, pt of §2]

Cross References

Salary of deputies or assistants, see §26-53.



§431:2-104 - Seal.

§431:2-104  Seal.  The official seal of the commissioner shall be a vignette of King Kamehameha I, with the words "Insurance Commissioner, State of Hawaii" surrounding the vignette.  Any certificate or license issued by the commissioner shall bear the commissioner's official seal. [L 1987, c 347, pt of §2]



§431:2-105 - Deputies, employees.

§431:2-105  Deputies, employees.  (a)  There shall be a chief deputy commissioner, who shall be subject to chapter 76.  The chief deputy commissioner shall have the power to perform any act or duty assigned by the commissioner.  The certificate of the chief deputy commissioner's appointment shall be filed in the office of the lieutenant governor.

(b)  There may be additional deputy commissioners and examiners and actuarial, technical, and administrative assistants and clerks for such purposes as the commissioner may designate.  All of the positions shall be subject to chapter 76.

(c)  The commissioner may appoint a senior rate and policy analyst who shall not be subject to chapter 76.

(d)  The commissioner shall be responsible for the official acts of the commissioner's deputies and employees.

(e)  The commissioner may require any employee to be bonded as the commissioner deems proper.  The cost of the bond shall be borne by the State. [L 1987, c 347, pt of §2; am L 1988, c 363, §2(1); am L 1999, c 246, §1; am L 2000, c 253, §150; am L 2006, c 48, §7]



§431:2-105.5 - Staff.

§431:2-105.5  Staff.  There are established within the insurance division of the department of commerce and consumer affairs six positions for technical staff, and three positions for clerical staff, necessary to enable the State to meet and maintain National Association of Insurance Commissioners accreditation standards.  These positions shall not be subject to chapter 76. [L 1993, c 321, §1; am L 1999, c 163, §10; am L 2000, c 253, §150]



§431:2-106 - Ethical requirements for insurance division staff.

§431:2-106  Ethical requirements for insurance division staff.  The commissioner, deputies and employees of the insurance division shall not represent, be employed by, own any securities of, be a creditor of, or be financially interested in any other manner in, any insurer authorized to do business in this State, or in any insurance agency in this State, except that the commissioner, or any deputy or employee, may be a policyholder or obligee of any such insurer. [L 1987, c 347, pt of §2]



§431:2-107 - Workers' compensation rate analysis.

§431:2-107  Workers' compensation rate analysis.  There shall be established within the insurance division a unit to assist the commissioner in workers' compensation insurance rate-filing and rate-making proceedings under article 14.  The commissioner may employ or contract actuaries, accountants, investigators, clerks, stenographers, and other assistants who shall not be subject to chapter 76. [L 1987, c 347, pt of §2; am L 2000, c 253, §150]

Cross References

Limitation on charges, see §431:10C-308.5.



§431:2-108 - Commissioner may delegate.

§431:2-108  Commissioner may delegate.  Any power, duty, or function vested in the commissioner by this code may be exercised, discharged, or performed by any employee of the department of commerce and consumer affairs acting in the name and by the delegated authority of the commissioner, with the approval of the director of the department of commerce and consumer affairs. [L 1987, c 347, pt of §2]



§431:2-109 - Supplies, convention blanks.

§431:2-109  Supplies, convention blanks.  The commissioner shall purchase at the expense of this State and in the manner provided by law:

(1)  Printing, books, reports, furniture, equipment, and supplies as the commissioner deems necessary to the proper discharge of the commissioner's duties under this code.

(2)  Convention form insurers' annual statement blanks, which the commissioner may purchase from any printer manufacturing the forms for the various states. [L 1987, c 347, pt of §2]



§431:2-110 - Offices.

§431:2-110  Offices.  The commissioner shall have an office at Honolulu, and may maintain such offices elsewhere in this State as the commissioner may deem necessary. [L 1987, c 347, pt of §2]



§431:2-201 - General powers and duties.

PART II.  POWERS AND DUTIES OF COMMISSIONER

§431:2-201  General powers and duties.  (a)  The commissioner shall have the authority expressly conferred upon the commissioner by or reasonably implied from the provisions of this code.

(b)  The commissioner shall execute the commissioner's duties and shall enforce this code.

(c)  The commissioner may:

(1)  Make reasonable rules for effectuating any provision of this code, except those relating to the commissioner's appointment, qualifications, or compensation.  The commissioner shall adopt rules to effectuate article 10C of chapter 431, subject to the approval of the governor's office and the requirements of chapter 91;

(2)  Conduct examinations and investigations to determine whether any person has violated any provision of this code or to secure information useful in the lawful administration of any provision;

(3)  Require applicants to provide fingerprints and pay a fee to allow the commissioner to make a determination of license eligibility after obtaining state and national criminal history record checks from the Hawaii criminal justice data center and the Federal Bureau of Investigation; and

(4)  Require, upon reasonable notice, that insurers report any claims information the commissioner may deem necessary to protect the public interest. [L 1987, c 347, pt of §2; am L 1998, c 275, §12; am L 2003, c 212, §15; am L 2009, c 77, §13]

Attorney General Opinions

The division will be responsible for enforcement of health insurance provisions of the reciprocal beneficiaries act [L 1997, c 383], because those provisions are placed within the insurance code and, therefore, are within the commissioner's enforcement responsibility under subsection (b); those provisions can only be enforced against insurers, not employers.  Att. Gen. Op. 97-10.

Case Notes

Commissioner's rulemaking authority enabled commissioner to adopt procedural mechanism, i.e., peer review process, through which guidelines for service provider fees and frequency of treatment may be exceeded.  927 F. Supp. 1330.



§431:2-201.2 - Standards for commissioner.

[§431:2-201.2]  Standards for commissioner.  When reviewing a uniform standard, the commissioner shall consider the following standards in determining whether to opt out of a uniform standard:

(1)  Whether the public interest is being served or protected;

(2)  Whether the reasonable expectations of the consumer will be met;

(3)  Whether the uniform standard is or will require a reasonably clear, plain English communication to the consumer;

(4)  Whether the consumer will be protected in a typical transaction where the consumer may have less power, information, or understanding of the meaning or consequences of the transaction, or any part thereof, than the insurer or producer;

(5)  The long-term effects of the uniform standard;

(6)  The possible effects of the uniform standard on the financial condition of insurers;

(7)  Confidentiality requirements in state or federal law;

(8)  State and federal constitutional issues;

(9)  The impact of the uniform standard on any provision of the insurance code or any state or federal law;

(10)  The uniform standard's particular impact in the State and any conditions unique to the State; and

(11)  The integration of the uniform standard with state or federal law and any possible conflicts with such laws. [L 2004, c 104, §3]



§431:2-201.3 - Criminal convictions; consent to engage in business.

[§431:2-201.3  Criminal convictions; consent to engage in business.]  (a)  Any person who is engaged in the business of insurance or who is about to engage in the business of insurance in this State and who has been convicted of any felony shall request the commissioner's written consent to engage in the business of insurance.

(b)  After receipt of the request, the commissioner, in writing, may:

(1)  Consent to the person engaging in the business of insurance;

(2)  Provide a limited consent; or

(3)  Deny the individual the privilege of engaging in the business of insurance.

(c)  Any person who fails to submit the request as required by this section and who engages in the business of insurance without the written consent of the commissioner shall be in violation of this chapter and subject to the fines and penalties provided under this chapter.

(d)  The commissioner may prescribe the format and content of the form used to request the commissioner's written consent to engage in the business of insurance. [L 2000, c 73, §1]



§431:2-201.5 - Conformity to federal law.

§431:2-201.5  Conformity to federal law.  [Repeal and reenactment on July 1, 2013.  L 2009, c 11, §14.]  (a)  The provisions of Title 42 United States Code section 300gg, et seq., as they relate to group and individual health insurance shall apply to title 24, except:

(1)  Where state law provides greater health benefits or coverage than Title 42 United States Code section 300gg, et seq., state law shall be applicable; and

(2)  This section shall not apply to or affect life insurance, endowment, or annuity contracts, or any supplemental contract thereto, described in section 431:10A-101(4).

(b)  The following definitions shall be used when applying Title 42 United States Code section 300gg, et seq.:

"Employee" means an employee who works on a full-time basis with a normal workweek of twenty hours or more.

"Group health issuer" means all persons offering health insurance coverage to any group or association, but shall not include those persons offering benefits exempted from Title I of the Health Insurance Portability and Accountability Act of 1996, P.L. 104-191 under sections 732(c) and 733(c) of Title I of the Employee Retirement Income Security Act of 1974 and sections 2747 and 2791(c) of the Public Health Service Act.

"Qualifying event" means the date of issuance of a general excise tax license, the loss of a job, a reduction in hours of work, or the exhaustion of the federal Consolidated Omnibus Budget Reconstruction Act continuation coverage that results in a loss of health care coverage.

"Self-employed individual" means a person operating the person's own business, whether as a sole proprietorship or in any other legally recognized manner in which a person may operate the person's own business, who has a general excise tax license for that business, and who is registered or licensed by the department of commerce and consumer affairs for that business.

"Small employer" means an employer who employs between one and no more than fifty employees.

(c)  All group health issuers shall offer all small group health plans to all small employers whose employees live, work, or reside in the group health issuer's service areas; provided that:

(1)  The commissioner may exempt a group health issuer if the commissioner determines that the group health issuer does not have the capacity to deliver services adequately to enrollees of additional groups given its obligation to existing employer groups; and

(2)  The commissioner may exempt from this subsection group health plans offered to small employers that employ only one employee, if the group health issuer offers the small employer groups at least one small group health plan that meets the requirements of chapter 393, and upon the determination by the commissioner that the group health issuer has the capacity to adequately deliver services to enrollees of the additional groups, subject to its obligations to existing employer groups.

(d)  Subject to subsection (e)(1), beginning September 1, 2008, and annually thereafter, all group health issuers shall offer small group health plans to self-employed individuals who live, work, or reside in the group health issuer's service areas; provided that the commissioner may exempt a group health issuer if the commissioner determines that the group health issuer does not have the capacity to deliver services adequately to enrollees of additional groups given its obligation to existing employer groups.

(e)  Group health issuers may limit periods of enrollment for self-employed individuals to a minimum of thirty calendar days; provided that:

(1)  Self-employed individuals who experience a qualifying event shall enroll with a group health issuer within thirty days of the qualifying event; and

(2)  Group health issuers shall be allowed to impose a one-year waiting period against self-employed individuals who terminate coverage for any reason.  If a self-employed individual terminates coverage and a one-year waiting period is imposed against the individual, a group health issuer need not reenroll the individual until the period of enrollment following the one-year waiting period.

(f)  A group health issuer shall be prohibited from imposing any preexisting condition exclusion.

(g)  The commissioner may adopt rules to implement, clarify, or conform title 24 to Title 42 United States Code section 300gg, et seq.

(h)  The adoption of the Health Insurance Portability and Accountability Act of 1996, P.L. 104-191, for the purposes of title 24 is not an adoption for any purposes for income taxes under chapter 235.

(i)  The State shall have jurisdiction over any matter that Title 42 United States Code section 300gg, et seq., permits, including jurisdiction over enforcement.

(j)  As used in this section, "small group health plans" means the medical plans currently offered, advertised, or marketed by a group health issuer for small employers. [L 1997, c 291, §2; am L 1999, c 93, §5; am L 2000, c 151, §1; am L 2001, c 55, §19; am L 2004, c 122, §2; am L 2007, c 247, §1; am L 2008, c 120, §§1, 3]



§431:2-201.8 - Sales to members of the armed forces.

[§431:2-201.8]  Sales to members of the armed forces.  Pursuant to the Military Personnel Financial Services Protection Act, Pub. L. No. 109-290, the commissioner shall have the authority to adopt rules to protect service members of the United States armed forces from dishonest and predatory life insurance sales practices by declaring certain life insurance practices, identified in the rules, to be false, misleading, deceptive, or unfair. [L 2007, c 233, §2]



§431:2-202 - Orders and notices.

§431:2-202  Orders and notices.  (a)  Orders and notices of the commissioner shall not be effective unless in writing and signed by the commissioner or by a person acting under authority delegated by the commissioner pursuant to section 431:2-108.

(b)  Every such order or notice shall:

(1)  Contain a concise statement of the grounds upon which it is based.

(2)  Designate the provisions of this code pursuant to which action is so taken or proposed to be taken.

(3)  State the effective date of the order or notice.

(4)  Contain other matters as may be required by section 91-12.

(c)  An order or a notice may be given by delivery to the person to be ordered or notified or by mailing it, postage prepaid, and registered with return receipt requested addressed to the person at the person's residence or principal place of business as last of record in the department of commerce and consumer affairs. [L 1987, c 347, pt of §2; am L 2004, c 122, §3]



§431:2-202.5 - Approval; when deemed effective.

§431:2-202.5  Approval; when deemed effective.  Except as provided otherwise, any approval required by law shall be deemed granted on the thirtieth calendar day following the filing of the request for approval if the commissioner does not take any affirmative action to grant or deny the approval within thirty calendar days of the request. [L 2000, c 264, §1; am L 2001, c 121, §1]



§431:2-203 - Enforcement.

§431:2-203  Enforcement.  (a)  The commissioner may prosecute an action in any court of competent jurisdiction to enforce any order or fine made by the commissioner pursuant to any provision of this code.

(b)(1)  A person who intentionally or knowingly violates, intentionally or knowingly permits any person over whom the person has authority to violate, or intentionally or knowingly aids any person in violating any insurance rule or statute of this State or any effective order issued by the commissioner, shall be subject to any penalty or fine as provided by this code or by the penal code of the Hawaii Revised Statutes.

(2)  If the commissioner has cause to believe that any person has violated any penal provision of this code or of other laws relating to insurance, the commissioner shall proceed against that person or certify the facts of the violation to the public prosecutor of the jurisdiction in which the offense was committed.

(3)  Violation of any provision of this code is punishable by a fine of not less than $100 nor more than $10,000 per violation, or by imprisonment for not more than one year, or both, in addition to any other penalty or forfeiture provided herein or otherwise by law.

(4)  The terms "intentionally" and "knowingly" shall have the same meanings as defined in section 702-206(1) and (2).

(c)  If any licensee doing business in this State, persistently or substantially violates this code or an order of the commissioner, and there are grounds for delinquency proceedings against such licensee, or the licensee's methods and practices in the conduct of the licensee's business endanger, or the licensee's financial resources are inadequate to safeguard, the legitimate interest of the licensee's customers or the public, the commissioner may, after a hearing, in whole or in part, suspend, place on probation, limit, or refuse to renew the license or certificate of authority pursuant to section 431:3-217 to section 431:3-221.

(d)  If the commissioner has cause to believe that any person is violating or is about to violate any provision of this code or any order of the commissioner, the commissioner may issue a cease and desist order to enforce compliance with this code or any order of the commissioner, or bring an action in any court of competent jurisdiction to enjoin the person from continuing the violation or doing any act in furtherance thereof.  The commissioner shall have the discretion to include in a cease and desist order or request in an action brought in any court an assessment of a monetary penalty against any person who violates this code or who has violated an order of the commissioner.

(e)  If, upon examination or at any other time, the commissioner has reasonable cause to believe that any domestic insurer requires supervision because it is in such condition as to render the continuance of its business hazardous to the public or to holders of its policies or certificates of insurance, or if the domestic insurer gave its consent, then the commissioner may summarily proceed pursuant to section 431:15-201.

(f)  The attorney general, corporation counsels, and county prosecuting attorneys, on behalf of the commissioner, shall bring an action in forfeiture against an insurer who violates any order or notice of such order issued by the commissioner.  The notice shall be given to the insurer of the commissioner's intention to proceed under such order against the person who does not comply with the order issued.  The order may contain this notice of intention to seek a forfeiture if the order is disobeyed.  The forfeiture shall be in an amount that the court considers just, but may not exceed an amount of $10,000 for each day that the violation continues after the commencement of the action until judgment is rendered.  No forfeiture may be imposed under this subsection if at the time the forfeiture action is commenced, the insurer was in compliance with the order, or if the violation of the order occurred during the order suspension period.  If, after a judgment is rendered, the insurer still does not comply with the order, the commissioner may commence a new action of forfeiture, and may continue commencing actions in forfeiture until the insurer complies.  All proceeds from actions of forfeiture shall be paid to the director of finance and paid into the compliance resolution fund.

(g)  A monetary penalty may be imposed in addition to any applicable suspension, revocation, or denial of a license or certificate of authority. [L 1987, c 347, pt of §2; am L 1995, c 232, §6; am L 1999, c 163, §15(1) and c 246, §2; am L 2000, c 4, §6; am L 2002, c 39, §4; am L 2009, c 149, §3]



§431:2-204 - Commissioner's power to subpoena.

§431:2-204  Commissioner's power to subpoena.  (a)  The commissioner, either on the commissioner's own behalf or on behalf of any interested party, may take depositions, and subpoena witnesses or documentary evidence.  The commissioner may administer oaths, and examine under oath any individual relative to the affairs of any person being examined, or relative to the subject of any hearing or investigation.

(b)  The subpoena shall have the same force and effect and shall be served in the same manner as if issued from a court of record.

(c)  Witness fees and mileage, if claimed, shall be allowed the same as for testimony in a court of record.  Witness fees, mileage, and the actual expense necessarily incurred in securing attendance of witnesses and their testimony shall be itemized, and shall be paid by the person as to whom the examination is being made, or by the person if other than the commissioner, at whose request the hearing is held.

(d)  When the commissioner, through the insurance fraud investigations branch, is conducting an investigation of possible violations of part IV, the commissioner shall pay to a financial institution that is served a subpoena issued under this section a fee for reimbursement of the costs that are necessary and which have been directly incurred in searching for, reproducing, or transporting books, papers, documents, or other objects designated by the subpoena.  Reimbursement shall be paid at a rate not to exceed the rate set forth in section 28-2.5(d). [L 1987, c 347, pt of §2; am L 1998, c 155, §1; am L 2009, c 149, §4]

Cross References

Witness fees, mileage, see §607-12.



§431:2-205 - Commissioner to receive service of legal process on foreign or alien insurer.

§431:2-205  Commissioner to receive service of legal process on foreign or alien insurer.  (a)  Each authorized foreign or alien insurer shall appoint the commissioner as its attorney to receive service of, and upon whom may be served, all legal process issued against it in this State upon causes of action arising within this State.  Service upon the commissioner as attorney shall constitute service upon the insurer.

(b)  With the appointment, the insurer shall designate by a name and address the person to whom the commissioner shall forward legal process so served upon the commissioner.  The insurer may change such person by filing a new designation.  However, the insurer's last known principal office may be used by the commissioner in lieu of the designated person.

(c)  The insurer shall file with the commissioner a resolution adopted by its board of directors or other governing board consenting that service of process upon the commissioner in any action or proceeding against the insurer brought or pending in this State upon any cause of action arising in or growing out of business transacted in this State, shall be valid service upon the insurer, and the consent shall be irrevocable, so long as a policy of insurance of such insurer shall remain in force in this State, or any loss remains unpaid therein.

(d)  The insurer shall also file the name and business address of its authorized resident agent upon whom process may be served in all cases.  Until such time as the agent's authority is revoked by a notice in writing filed in the office of the commissioner, service may be had upon the insurer by personal service upon the agent.  In case a corporation is designated as an agent, service of process may be had by serving the same upon the president, vice-president, secretary, treasurer, or any director thereof; and in case a partnership is designated as an agent, service of process may be had by serving the same upon any member thereof.  Service may be had on either the authorized agent or the commissioner. [L 1987, c 347, pt of §2]



§431:2-206 - How service on commissioner made.

§431:2-206  How service on commissioner made.  (a)  A person competent to serve a summons shall serve upon the commissioner triplicate copies of legal process against an insurer for whom the commissioner is attorney.  In the absence of the commissioner, the process may be served upon the chief deputy or the deputy in charge of the insurance function.  At the time of service the plaintiff shall pay to the commissioner $12, taxable as costs in the action.

(b)  In lieu of service on the commissioner, legal process may be served upon a domestic reciprocal insurer by serving the insurer's attorney-in-fact at the attorney-in-fact's principal offices.

(c)  The commissioner shall forthwith send one of the copies of the process to the person designated for the purpose by the insurer in its most recent designation filed with the commissioner, or to the insurer at its last known principal office if no such designation is on file, and return one copy to the plaintiff with the commissioner's acknowledgment of service.

(d)  The commissioner shall keep a record of the day and hour of service upon the commissioner of all such legal process.  No proceedings shall be had against the insurer, and the insurer shall not be required to appear, plead, or answer until the expiration of forty days after the date of service upon the commissioner. [L 1987, c 347, pt of §2; am L 1997, c 368, §1]



§431:2-207 - Contempt proceedings.

§431:2-207  Contempt proceedings.  If any individual fails to obey the subpoena, or obeys the subpoena but refuses to testify when required concerning any matter under examination, investigation or the subject of the hearing, the commissioner shall file a written report thereof and proof of service of the commissioner's subpoena in the circuit court of the county where the examination, investigation or hearing is being conducted.  Thereupon the court shall forthwith cause the individual to be brought before it to show cause why the individual should not be held in contempt, and if so held, may punish the individual as if the failure or refusal related to a subpoena from or testimony in that court. [L 1987, c 347, pt of §2]



§431:2-208 - Access to records.

§431:2-208  Access to records.  (a)  Every person and its officers, employees, and representatives subject to investigation or examination by the commissioner, shall produce and make freely accessible to the commissioner the accounts, records, documents, and files in the person's possession or control relating to the subject of the investigation or examination, and shall otherwise facilitate the investigation or examination.

(b)  If the commissioner finds the accounts to be inadequate, improperly kept, or improperly posted, the commissioner may employ experts to rewrite, post, or balance the accounts at the expense of the person being examined, if the person has failed to correct the accounting records after the commissioner has given the person written notice and a reasonable opportunity to do so.

(c)  An insurer or licensee shall issue a written response with reasonable promptness, in no case more than fifteen working days, to any written inquiry made by the commissioner regarding a claim or consumer complaint.  The response shall be more than an acknowledgment that the commissioner's communication has been received, and shall adequately address the concerns stated in the communication. [L 1987, c 347, pt of §2; am L 1997, c 83, §1; am L 2004, c 122, §4]



§431:2-209 - Records and reports.

§431:2-209  Records and reports.  (a)  The commissioner shall preserve in permanent form records and reports of the commissioner's proceedings, hearings, investigations, and examinations, and shall file the records in the commissioner's office.

(b)  The records of the commissioner and insurance filings in the commissioner's office shall be open to public inspection, except as otherwise provided in this code.

(c)  One year after conclusion of the transactions to which they relate, the commissioner may destroy any correspondence, void or obsolete filings relating to rates, certificate of authority applications, self-insurance applications, registrations, foreign or alien insurers' annual statements, valuation reports, certificates of compliance and deposits, cards, and expired bonds.  Three years after the conclusion of the transactions to which they relate, the commissioner may destroy any claim files, working papers of examinations, reports of examination by insurance supervisory officials of other states, void or obsolete filings relating to license applications, records of hearings and investigations, and any similar records, documents, or memoranda now or hereafter in the commissioner's possession.

(d)  Three years after the year to which they relate, the commissioner may destroy any foreign or alien insurer's tax reports, or similar records or reports now or hereafter in the commissioner's possession.

(e)  The following records and reports on file with the commissioner shall be confidential and protected from discovery, production, and disclosure for so long as the commissioner deems prudent:

(1)  Complaints and investigation reports;

(2)  Working papers of examinations, complaints, and investigation reports;

(3)  Proprietary information, including trade secrets, commercial information, and business plans, which, if disclosed may result in competitive harm to the person providing the information; and

(4)  Any documents or information received from the National Association of Insurance Commissioners, the federal government, insurance regulatory agencies of foreign countries, or insurance departments of other states, territories, and commonwealths that are confidential in other jurisdictions.  The commissioner may share information, including otherwise confidential information, with the National Association of Insurance Commissioners, the federal government, insurance regulatory agencies of foreign countries, or insurance departments of other states, territories, and commonwealths so long as the statutes or regulations of the other jurisdictions permit them to maintain the same level of confidentiality as required under Hawaii law.

(f)  The commissioner shall:

(1)  Treat and maintain an applicant's fingerprints and any criminal history record information obtained under this code as confidential;

(2)  Apply security measures consistent with the Federal Bureau of Investigation Criminal Justice Information Services Division's standards for the electronic storage of fingerprints and necessary identifying information; and

(3)  Limit the use of the records solely to purposes authorized by law.

Fingerprints and criminal history record information shall not be subject to subpoena, other than subpoenas issued in criminal actions or investigations, and shall be confidential by law and privileged and not subject to discovery or admissible in evidence in any private civil action.

(g)  The commissioner shall not disclose any information that is exempt from disclosure by federal or Hawaii statutes. [L 1987, c 347, pt of §2; am L 1989, c 195, §10; am L 1991, c 248, §1; am L 1993, c 205, §2; am L 1995, c 232, §7; am L 2000, c 182, §4; am L 2004, c 122, §5; am L 2007, c 233, §26; am L 2009, c 77, §14]

Cross References

Uniform Information Practices Act (Modified), see chapter 92F.



§431:2-210 - Copies and certificates as evidence.

§431:2-210  Copies and certificates as evidence.  (a)  Copies of records or documents in the commissioner's office certified to by the commissioner shall be received as evidence in all courts in the same manner and to the same effect as if they were the originals.

(b)  When required for evidence in court, the commissioner shall furnish the commissioner's certificate as to the authority of an insurer or other licensee in this State on any particular date, and the court shall receive the certificate in lieu of the commissioner's testimony. [L 1987, c 347, pt of §2]

Cross References

Requirement of original, see §626-1, rule 1002.



§431:2-211 - Annual report.

§431:2-211  Annual report.  The commissioner, as early each year as accurate preparation enables, shall prepare and submit to the legislature a report which shall contain:

(1)  The condition of all insurers authorized to do business in this State during the preceding year.

(2)  A summary of abuses and deficiencies in benefit payments, the complaints made to the commissioner and their disposition, and the extent of compliance and noncompliance by each insurer with the provisions of this code.

(3)  Such additional information and comments relative to insurance activities in this State as the commissioner deems proper. [L 1987, c 347, pt of §2]



§431:2-212 - Interstate cooperation.

§431:2-212  Interstate cooperation.  (a)  The commissioner shall to the extent the commissioner deems useful for the proper discharge of the commissioner's responsibilities under this code:

(1)  Consult and cooperate with the public officials having supervision over insurance in the other states.

(2)  Share jointly with any one or more of the other states in the employment of actuaries, statisticians, and other insurance technicians, whose services or the products thereof are made available and are useful to the participating states and to the commissioner.

(3)  Share jointly with any one or more of the other states in establishing and maintaining offices and clerical facilities for purposes useful to the participating states and to the commissioner.

(b)  All arrangements made jointly with any one or more of the other states under subsection (a) shall be in writing executed on behalf of this State by the commissioner.  Any such arrangement, as to participation of this State therein, shall be subject to termination by the commissioner at any time upon reasonable notice.

(c)  For the purposes of this code the National Association of Insurance Commissioners means that voluntary organization of the public officials having supervision of insurance in the respective states, districts, and territories of the United States, whatever other name the organization may hereafter adopt, and in the affairs of which each of the public officials are entitled to participate subject to the constitution and bylaws of the organization. [L 1987, c 347, pt of §2; am L 2004, c 122, §6]



§431:2-214 - The commissioner's education and training fund.

§431:2-214  The commissioner's education and training fund.  (a)  The commissioner may establish a separate fund designated as the commissioner's education and training fund.

(b)  This fund may be used to compensate or reimburse staff and personnel of the insurance division for education and training.  Upon approval by the commissioner, staff and personnel may be compensated or reimbursed for:

(1)  Actual travel expenses in amounts customary for these expenses;

(2)  A reasonable living expense allowance at a rate customary for these expenses;

(3)  Per diem compensation at a customary rate; and

(4)  Any fees or charges necessary to attend educational and training conferences, workshops, seminars, and any other event of this nature.

(c)  Any person receiving reimbursement or compensation from the commissioner's education and training fund shall submit to the commissioner, for approval, a detailed account of all expenses and compensation necessarily incurred on account of any education and training for the insurance division.

(d)  The commissioner's education and training fund may be used to pay the cost of consumer education and information, including publication of information, brochures, and consumer guides and costs related to conferences, workshops, seminars, and any other event of this nature which the commissioner sponsors or in which the commissioner or insurance division staff participates. [L 1987, c 348, §1; am L 1989, c 195, §11; am L 1993, c 205, §3]



§431:2-215 - Deposits to compliance resolution fund.

§431:2-215  Deposits to compliance resolution fund.  (a)  All assessments, fees, fines, penalties, and reimbursements collected by or on behalf of the insurance division under title 24, except for the commissioner's education and training fund (section 431:2-214), the patients' compensation fund (Act 232, Session Laws of Hawaii 1984), the drivers education fund underwriters fee (sections 431:10C-115 and 431:10G-107), and the captive insurance administrative fund (section 431:19-101.8) to the extent provided by section 431:19-101.8(b), shall be deposited into the compliance resolution fund under section 26-9(o).  All sums transferred from the insurance division into the compliance resolution fund may be expended by the commissioner to carry out the commissioner's duties and obligations under title 24.

(b)  Sums from the compliance resolution fund expended by the commissioner shall be used to defray any administrative costs, including personnel costs, associated with the programs of the division, and costs incurred by supporting offices and divisions.  Any law to the contrary notwithstanding, the commissioner may use the moneys in the fund to employ or retain, by contract or otherwise, without regard to chapter 76, hearings officers, attorneys, investigators, accountants, examiners, and other necessary professional, technical, administrative, and support personnel to implement and carry out the purposes of title 24; provided that any position, except any attorney position, that was subject to chapter 76 prior to July 1, 1999, shall remain subject to chapter 76.

(c)  Moneys deposited by the commissioner in the fund shall not revert to the general fund.

(d)  The amount or amounts to be assessed for each line or type of insurance or entity regulated under title 24 shall be determined and assessed as provided below:

(1)  The insurers or entities regulated under title 24 shall be provided at least sixty days notice of when their respective assessments are due;

(2)  The total amount or amounts to be assessed of insurers or entities regulated under title 24 in all lines or types of insurance shall be calculated based on the commissioner's proposed fiscal year budget, less funds in the insurance regulation sub-account of the compliance resolution fund on June 30 of the fiscal year immediately preceding the fiscal year of the proposed budget and less the commissioner's anticipated revenues;

(3)  The assessments by line or type shall bear a reasonable relationship to the costs of regulating the line or type of insurance, including any administrative costs of the division; and

(4)  The sum total of all assessments made and collected shall not exceed the special fund ceiling or ceilings related to the fund that are established by the legislature; provided that the total assessments for all lines or types of insurance in any one fiscal year shall not exceed $5,000,000.

(e)  The commissioner may suspend an assessment of any insurer if the commissioner determines that an insurer or entity may reach insolvency or other financial difficulty if the assessment is made against that insurer or entity. [L 1999, c 163, §7; am L 2000, c 182, §5 and c 253, §150; am L 2002, c 39, §5; am L Sp 2005, c 1, §1; am L 2006, c 154, §1; am L 2009, c 77, §2]

Case Notes

Amounts assessed against insurers for payment into the insurance regulation fund under this section was a regulatory fee and not an unconstitutional tax where (1) the charges were assessed by the commissioner; (2) the assessments were placed into a special fund intended to reimburse the division for insurance industry regulating costs; and (3) moneys from the fund to pay for services provided by the departments of commerce and consumer affairs and budget and finance, and to buttress the division's reserve fund were "used for the regulation or benefit of the parties upon whom the assessment was imposed".  120 H. 51, 201 P.3d 564.

Where insurance commissioner imposed a substantial portion of the administrative cost of operating the insurance division and its supporting offices and divisions upon insurers pursuant to this section, and the insurance division's regulatory costs were necessitated by the business of insurers, this section did not violate the equal protection clauses of the Hawaii or U.S. Constitutions.  120 H. 51, 201 P.3d 564.

Where regulatory fees assessed against insurers by the insurance commissioner, an officer of the executive branch, for payment into the insurance regulation fund under this section were transferred by the legislature via transfer bills from the insurance division into the general fund, and the regulatory fees became available for general purposes as if derived from general tax revenues, the transfers violated the separation of powers doctrine under the Hawaii constitution, article VIII, §3, and §26-10(b).  120 H. 51, 201 P.3d 564.

Amounts assessed by the state insurance division against insurers for payment into the insurance regulation fund under this section did not violate the equal protection clauses of the state and federal constitutions where the regulatory fees were rationally related to the statutory objective of defraying any administrative costs and costs incurred by supporting offices and divisions.  117 H. 454 (App.), 184 P.3d 769.



§431:2-216 - Assessments of health insurers.

§431:2-216  Assessments of health insurers.  (a)  Each mutual benefit society under article 1 of chapter 432, health maintenance organization under chapter 432D, and any other entity offering or providing health benefits or services under the regulation of the commissioner, except an insurer licensed to offer accident and health or sickness insurance under article 10A, shall deposit with the commissioner by July 1 of each year an assessment of $10,000 for the first seventy thousand private, nongovernment members the entity covers and an additional assessment on a pro rata basis to be determined and imposed by the commissioner for covered members exceeding seventy thousand; provided that in the third year and each year thereafter, assessments shall be borne on a pro rata basis.  The aggregate annual assessment shall not exceed $1,000,000.  This assessment shall be credited to the compliance resolution fund.  If assessments are increased, the commissioner shall provide to any organization or entity subject to the increased assessment, justification for the increase.

(b)  The assessments shall be used to defray any administrative costs, including personnel costs, associated with the programs of the division, and costs incurred by supporting offices and divisions.  Any law to the contrary notwithstanding, the commissioner may use the moneys from assessments to employ or retain, by contract or otherwise, without regard to chapter 76, hearings officers, attorneys, investigators, accountants, examiners, and other necessary professional, technical, administrative, and support personnel to implement and carry out the purposes of title 24 as it relates to accident and health or sickness insurance; provided that any position, except any attorney position, that was subject to chapter 76 prior to July 1, 1999, shall remain subject to chapter 76.

(c)  Moneys credited to the compliance resolution fund that are not used for insurance regulation, general administration purposes, or as otherwise allowed pursuant to section 26-9(o) shall not revert to the general fund nor shall be used for other purposes.

(d)  The commissioner may suspend any assessment made against any mutual benefit society under article 1 of chapter 432, health maintenance organization under chapter 432D, and any other entity offering or providing health benefits or services under the regulation of the commissioner if the commissioner determines that the entity may reach insolvency or other financial difficulty if the assessment is made against the entity. [L 1999, c 127, §1; am L 2000, c 243, §§6, 11(2) and c 253, §150; am L 2002, c 39, §§6, 7; am L 2003, c 3, §20, c 197, §4, and c 212, §§16, 131; am L 2006, c 154, §2]



§431:2-301 - Purpose.

PART III.  INVESTIGATIONS, EXAMINATIONS, HEARINGS AND APPEALS

§431:2-301  Purpose.  The purpose of this part is to provide an effective and efficient system for examining the activities, operations, financial condition, and affairs of all persons transacting the business of insurance in this State and all persons otherwise subject to the jurisdiction of the commissioner.  The provisions of this part are intended to enable the commissioner to adopt a flexible system of examinations that directs resources as may be deemed appropriate and necessary for the administration of the insurance and insurance-related laws of this State. [L 1987, c 347, pt of §2; am L 1993, c 321, §5]



§431:2-301 - .

[§431:2-301.5]  Examiner defined.  For purposes of this part, "examiner" means any individual or firm authorized by the commissioner to conduct an examination under the insurance code. [L 1993, c 321, pt of §2]



§431:2-301 - .

[§431:2-301.6]  Conflict of interest.  (a)  No examiner may be appointed by the commissioner if the examiner, either directly or indirectly, has a conflict of interest or is affiliated with the management of or owns a pecuniary interest in any person subject to examination under this part.  This section shall not be construed to automatically preclude an examiner from being:

(1)  A policyholder or claimant under an insurance policy;

(2)  A grantor of a mortgage or similar instrument on the examiner's residence to a regulated entity if done under customary terms and in the ordinary course of business;

(3)  An investment owner in shares of regulated diversified investment companies; or

(4)  A settlor or beneficiary of a "blind trust" into which any otherwise impermissible holdings have been placed.

(b)  Notwithstanding the requirements of this section, the commissioner may retain from time to time, on an individual basis, qualified actuaries, certified public accountants, or other similar individuals who are independently practicing their professions, even though those persons from time to time may be similarly employed or retained by persons subject to examination under the insurance code. [L 1993, c 321, pt of §2]



§431:2-301 - .

[§431:2-301.7]  Conduct of examinations.  (a)  Upon determining that an examination should be conducted, the commissioner or the commissioner's designee shall issue an examination warrant appointing one or more examiners to perform the examination and instructing them as to the scope of the examination.  In conducting the examination, the examiners shall observe those guidelines and procedures set forth in the examiners' handbook adopted by the National Association of Insurance Commissioners.  The commissioner may also employ such other guidelines or procedures as the commissioner may deem appropriate.

(b)  Every company or person from whom information is sought, including its officers, directors, and agents, shall provide to the examiners appointed under subsection (a) timely, convenient, and free access at all reasonable hours at its offices to all books, records, accounts, papers, documents, and any or all computer or other recordings relating to the property, assets, business, and affairs of the company being examined.  The officers, directors, employees, and agents of the company or person shall facilitate the examination and aid in the examination insofar as it is in their power to do so.  The refusal of any company, by its officers, directors, employees, or agents, to submit to examination or to comply with any reasonable written request of the examiners shall be grounds for suspension or refusal of, or nonrenewal of, any license or authority held by the company to engage in an insurance or other business subject to the commissioner's jurisdiction.  Any such proceedings for suspension, revocation, or refusal of any license or authority shall be conducted pursuant to section 431:3-217.

(c)  The commissioner or any authorized examiner shall have the power to issue subpoenas, administer oaths, and examine under oath any person as to any matter pertinent to the examination.  Upon the failure or refusal of any person to obey a subpoena, the subpoena may be enforced pursuant to section 431:2-207.

(d)  When conducting an examination, the commissioner may retain attorneys, appraisers, independent actuaries, independent certified public accountants, or other professionals and specialists as examiners, the cost of which shall be borne by the company that is the subject of the examination.

(e)  Nothing contained in this part shall be construed to limit the commissioner's authority to terminate or suspend any examination in order to pursue other legal or regulatory action pursuant to the insurance laws of this State.  Findings of fact and conclusions made pursuant to any examination shall be prima facie evidence in any legal or regulatory action.

(f)  Nothing contained in this part shall be construed to limit the commissioner's authority to use and, if appropriate, to make public any final or preliminary examination report, any examiner or company workpapers, or other documents, or any other information discovered or developed during the course of any examination in the furtherance of any legal or regulatory action that the commissioner may, in the commissioner's sole discretion, deem appropriate. [L 1993, c 321, pt of §2]



§431:2-301.8 - Immunity from liability.

§431:2-301.8  Immunity from liability.  (a)  No cause of action shall arise nor shall any liability be imposed against any examiner appointed or otherwise designated as an examiner by the commissioner for any statements made or conduct performed in good faith while carrying out the provisions of the insurance code.

(b)  No cause of action shall arise, nor shall any liability be imposed against any person, for the act of communicating or delivering information or data to the commissioner or the commissioner's authorized representative or examiner pursuant to an examination made under the insurance code, if the act of communication or delivery was performed in good faith and without fraudulent intent or the intent to deceive.

(c)  This section does not abrogate nor modify in any way common law or statutory privilege or immunity heretofore enjoyed by any person identified in subsection (a).

(d)  A person identified in subsection (a) shall be entitled to an award of attorneys' fees and costs if the person is the prevailing party in a civil cause of action for libel, slander, or any other relevant tort arising out of activities in carrying out the insurance code, and the party bringing action is not substantially justified to do so.  For the purposes of this section, a proceeding is substantially justified if it has a reasonable basis in law or fact at the time that it is initiated. [L 1993, c 321, pt of §2; am L 2006, c 189, §2]



§431:2-302 - Authority, scope, and scheduling of examinations.

§431:2-302  Authority, scope, and scheduling of examinations.  (a)  The commissioner or any authorized examiner may conduct an examination of any company as often as the commissioner deems appropriate, but, at a minimum, shall conduct an examination of each domestic insurer at least once every five years.  In scheduling and determining the nature, scope, and frequency of the examinations, the commissioner shall consider such matters as the results of financial statement analyses and ratios, changes in management or ownership, actuarial opinions, reports of independent certified public accountants, and other criteria as set forth in the examiners' handbook adopted by the National Association of Insurance Commissioners and in effect, when the commissioner exercises discretion under this section.

(b)  For purposes of completing an examination of any insurer, the commissioner may examine or investigate any person, or the business of any person, insofar as such examination or investigation is, in the sole discretion of the commissioner, necessary or material to the examination of the insurer.

(c)  In lieu of an examination of any foreign or alien insurer licensed in this State, the commissioner may accept an examination report on the insurer as prepared by the state regulatory agency for insurance for the insurer's state of domicile or port-of-entry state until January 1, 1994.  Thereafter, such reports may only be accepted under the following conditions:

(1)  The state's regulatory agency for insurance was, at the time of the examination, accredited under the National Association of Insurance Commissioners' Financial Regulation Standards and Accreditation Program; or

(2)  The examination was performed:

(A)  Under the supervision of an accredited state regulatory agency for insurance; or

(B)  With the participation of one or more examiners who are employed by an accredited state regulatory agency for insurance and who, after a review of the examination workpapers and report, state under oath that the examination was performed in a manner consistent with the standards and procedures required by their state regulatory agency for insurance. [L 1987, c 347, pt of §2; am L 1989, c 195, §12; am L 1993, c 321, §6; am L 2005, c 132, §1]



§431:2-303 - Examination of producers, adjusters, promoters, and independent bill reviewers.

§431:2-303  Examination of producers, adjusters, promoters, and independent bill reviewers.  For the purpose of ascertaining its condition, or compliance with this code, the commissioner may as often as the commissioner deems advisable examine the insurance accounts, records, documents, and transactions of:

(1)  Any insurance producer, adjuster, or independent bill reviewer, including insurance agencies and surplus lines agencies; or

(2)  Any person engaged in, proposing to be engaged in, or assisting in the promotion or formation of a domestic insurer, a stock corporation to finance a domestic mutual insurer or the production of its business, or a corporation to be attorney-in-fact for a domestic reciprocal insurer. [L 1987, c 347, pt of §2; am L 2000, c 288, §3; am L 2001, c 216, §3]



§431:2-304 - Examination of guaranty associations.

§431:2-304  Examination of guaranty associations.  (a)  The Hawaii Insurance Guaranty Association shall be subject to examination and regulation by the commissioner.  The board of directors shall submit, not later than March 30 of each year, a financial report for the preceding calendar year in a form approved by the commissioner.

(b)  The Hawaii Life and Disability Insurance Guaranty Association shall be subject to examination and regulation by the commissioner.  The board of directors shall submit to the commissioner each year not later than one hundred twenty days after the association's fiscal year, a financial report in a form approved by the commissioner and a report of its activities during the preceding fiscal year. [L 1987, c 347, pt of §2; am L 2003, c 212, §17]



§431:2-305 - Examination reports.

§431:2-305  Examination reports.  (a)  All examination reports shall be comprised of only facts appearing upon the books, records, or other documents of the insurer, its producers, or other persons examined, or as ascertained from the testimony of its officers, producers, or other persons examined concerning its affairs, and such conclusions and recommendations as the examiners find reasonably warranted from the facts.

(b)  No later than sixty days following completion of the examination, the examiner in charge shall file with the insurance division a verified written report of examination under oath. Upon receipt of the verified report, the insurance division shall transmit the report to the insurer or person examined, together with a notice that shall afford the insurer or person examined a reasonable opportunity for not more than thirty days to make a written submission or rebuttal with respect to any matters contained in the examination report.

(c)  Within thirty days of the end of the period allowed for the receipt of written submissions or rebuttals, the commissioner shall fully consider and review the report, together with any written submissions or rebuttals and any relevant portions of the examiner's workpapers, and enter an order to:

(1)  Adopt the examination report as filed, or with modifications or corrections.  If the examination report reveals that the insurer or person is operating in violation of any law, rule, or prior order of the commissioner, the commissioner may order the insurer or person to take any action the commissioner considers necessary and appropriate to cure the violation;

(2)  Reject the examination report with directions to the examiner to reopen the examination for the purpose of obtaining additional data, documentation, or information, and refiling pursuant to subsection (b); or

(3)  Call for an investigatory hearing with no fewer than twenty days notice to the insurer or person for purposes of obtaining additional documentation, data, information, or testimony.

(d)  Orders shall be issued and hearings conducted as follows:

(1)  All orders entered pursuant to subsection (c)(1) shall be accompanied by findings and conclusions resulting from the commissioner's consideration and review of the examination report, relevant examiner workpapers, and any written submissions or rebuttals.  Any order shall be considered a final administrative decision and may be appealed pursuant to chapter 91, and shall be served upon the insurer or person by certified mail, together with a copy of the adopted examination report.  Within thirty days of the issuance of the adopted report, the insurer or person shall file affidavits executed by each of its directors stating under oath that they have received a copy of the adopted report and related orders, except that for examinations of producers, adjusters, independent bill reviewers, or surplus lines brokers, serving the copy of the adopted report and related orders by certified mail, return receipt requested, shall satisfy the service requirement and no affidavits shall be required; and

(2)  Any hearing conducted under subsection (c)(3) by the commissioner or authorized representative shall be conducted as a nonadversarial confidential investigatory proceeding as may be necessary for the resolution of any inconsistencies, discrepancies, or disputed issues apparent upon the face of the filed examination report or raised by or as a result of the commissioner's review of relevant workpapers or raised by the written submission or rebuttal of the insurer or person.  Within twenty days of the conclusion of any hearing, the commissioner shall enter an order pursuant to subsection (c)(1):

(A)  The commissioner shall not appoint an examiner as an authorized representative to conduct the hearing.  The hearing shall proceed expeditiously with discovery by the insurer or person limited to the examiner's workpapers that tend to substantiate any assertions set forth in any written submission or rebuttal.  The commissioner or the commissioner's representative may issue subpoenas for the attendance of any witnesses or the production of any documents deemed relevant to the investigation, whether under the control of the division, the insurer, or other persons.  The documents produced shall be included in the record and testimony taken by the commissioner or the commissioner's representative shall be under oath and preserved for the record;

(B)  The hearing shall proceed in accordance with departmental rules adopted under chapter 91; and

(C)  Nothing contained in this section shall require the insurance division to disclose any information or records that would indicate or show the existence or content of any investigation or activity of a criminal justice agency.

(e)  The examination report shall be disseminated as follows:

(1)  Upon the adoption of the examination report under subsection (c)(1), the commissioner shall continue to hold the content of the examination report as private and confidential information for a period of fifteen days, except to the extent provided in subsection (b).  Thereafter, the commissioner may open the report for public inspection so long as no court of competent jurisdiction has stayed its publication; and

(2)  Nothing contained in this code shall prevent or be construed as prohibiting the commissioner from disclosing the content of an examination report, preliminary examination report or results, or any matter relating thereto, to the regulatory agency for insurance of any state or country, or to law enforcement officials of this or any other state or agency of the federal government at any time, so long as such agency or office receiving the report or matters relating thereto agrees in writing to hold it confidential and in a manner consistent with this part.

(f)  All working papers, recorded information, documents, and copies thereof produced by, obtained by, or disclosed to the commissioner or any other person in the course of an examination, shall be confidential and not subject to subpoena and shall not be made public by the commissioner or any other person, except to the extent provided in subsection (e).  Access may be granted to the National Association of Insurance Commissioners.  Any person shall agree in writing, prior to receiving the information, to provide to it the same confidential treatment as required by this part, unless the prior written consent of the insurer to which the information pertains has been obtained. [L 1987, c 347, pt of §2; am L 1993, c 205, §4 as superseded by c 321, §7; am L 1995, c 232, §8; am L 2000, c 288, §4; am L 2001, c 216, §4; am L 2004, c 122, §7]



§431:2-306 - Examination expense.

§431:2-306  Examination expense.  (a)  Examinations of:

(1)  Any insurer;

(2)  Any person subject to examination under section 431:2-303(2); or

(3)  Any insurance guaranty fund established pursuant to article 16;

shall be at the expense of the insurer, person, or guaranty fund examined.  Examination expenses shall include fees, mileage, and expenses incurred as to witnesses or any other person, as defined in article 1, subject to an examination by the commissioner.

(b)  The insurer, person, or guaranty fund examined and liable therefor shall pay to the commissioner's examiners upon presentation of an itemized statement, their actual travel expenses, their reasonable living expense allowance, and their per diem compensation at a reasonable rate approved by the commissioner, incurred on account of the examination.  All payments collected by the commissioner shall be remitted to:

(1)  The compliance resolution fund; or

(2)  The captive insurance administrative fund if independent contractor examiners or captive staff examiners were employed for a captive insurer's examination.

The commissioner or the commissioner's examiners shall not receive or accept any additional emolument on account of any examination.

(c)  The commissioner may assess all examination costs of any person subject to examination under section 431:2-303(1) and article 16 when there is a premium trust fund shortage due to substantial noncompliance with section 431:9A-123.5. [L 1987, c 347, pt of §2; am L 1995, c 232, §9; am L 1997, c 261, §3; am L 1998, c 71, §1; am L 1999, c 163, §11; am L 2002, c 39, §8; am L 2006, c 189, §3]



§431:2-307 - REPEALED.

§431:2-307  REPEALED.  L 1999, c 163, §20.

Note

L 1999, c 128, §§1 and 2 purport to amend this section.



§431:2-307.5 - Reimbursement and compensation of examiners; source of funds; disposition of receipts.

§431:2-307.5  Reimbursement and compensation of examiners; source of funds; disposition of receipts.  (a)  All moneys necessary for the compensation and reimbursement of independent contractor examiners and insurance division staff examiners for actual travel expenses, reasonable living expenses, and per diem expenses, at customary rates approved by the commissioner shall be allocated by the legislature through appropriations out of the state compliance resolution fund.  The department shall include in its budgetary request for each upcoming fiscal period, the amounts necessary to effectuate the purposes of this section.

(b)  All moneys, fees, and other payments received by the commissioner under this part shall be deposited to the credit of the state compliance resolution fund. [L 1995, c 61, §1 as superseded by c 232, §1; am L 1999, c 163, §15(1); am L 2002, c 39, §9]



§431:2-308 - Administrative procedure act applies.

§431:2-308  Administrative procedure act applies.  (a)  The rules, notices, hearings, orders, and appeals provided for in this code are in all applicable respects subject to chapter 91, unless it is expressly provided otherwise.

(b)  The commissioner shall hold a hearing if required by this code.  The commissioner may hold other hearings as the commissioner deems necessary for such purposes as are within the scope of this code.

(c)  The hearings shall be held at a place designated by the commissioner and, at the commissioner's discretion, may be open to the public.

(d)  Application for a hearing made to the commissioner pursuant to this code shall be in writing and shall specify in what respects the person so applying was aggrieved and the grounds to be relied upon as a basis for the relief to be demanded at the hearing.  Where the commissioner has used the authority contained in section 431:9-235 or section 431:9A-112 to suspend, revoke, or refuse to extend a license subject to the right of the licensee to have a hearing and has suspended the license pending the hearing, the commissioner shall hold the hearing within thirty days after the commissioner's receipt of the application unless postponed by mutual consent.

(e)  Any appeal made from a decision by the commissioner shall be made pursuant to chapter 91. [L 1987, c 347, pt of §2; am L 1994, c 128, §1; am L 2003, c 212, §18; am L 2006, c 154, §3]



§431:2-401 - Definitions.

[PART IV.]  INSURANCE FRAUD

[§431:2-401]  Definitions.  As used in this part:

"Branch" means the insurance fraud investigations branch of the insurance division of the department of commerce and consumer affairs.

"Insurance policy" means a contract issued by an insurer or other licensee.

"Intentionally" shall have the same meaning as under section 702-206.

"Knowingly" shall have the same meaning as under section 702-206.

"Licensee" means an entity licensed under and governed by title 24, including an insurer governed by chapter 431, a mutual benefit society governed by article 1 of chapter 432, a fraternal benefit society governed by article 2 of chapter 432, or a health maintenance organization governed by chapter 432D, and their respective agents and employees engaged in the business of the licensee.

"Person" means any individual, company, association, organization, group, partnership, business, trust, or corporation; but shall exclude:

(1)  Insurers, as defined in section 431:1-202, and other licensees, as defined in this part; and

(2)  Licensed attorneys acting in their capacity as attorneys for a claimant other than the licensed attorney. [L 2009, c 149, pt of §2]



§431:2-402 - Insurance fraud investigations branch.

[§431:2-402]  Insurance fraud investigations branch.  (a)  There is established in the insurance division the insurance fraud investigations branch for the purposes set forth in this part.

(b)  The branch shall:

(1)  Conduct a statewide program for the prevention of insurance fraud under title 24, including chapters 431, 432, and 432D; provided that the branch shall not have jurisdiction over workers' compensation under chapter 386;

(2)  Notwithstanding any other law to the contrary, investigate and prosecute in administrative hearings and courts of competent jurisdiction all persons involved in insurance fraud violations; and

(3)  Promote public and industry-wide education about insurance fraud.

(c)  The branch may review and take appropriate action on complaints relating to insurance fraud.

(d)  The commissioner shall employ or retain, by contract or otherwise, attorneys, investigators, investigator assistants, auditors, accountants, physicians, health care professionals, paralegals, consultants, experts, and other professional, technical, and support staff as necessary to promote the effective and efficient conduct of the branch's activities.  The commissioner may hire these employees without regard to chapters 76 or 89.

(e)  Notwithstanding any other law to the contrary, an attorney employed or retained by the branch may represent the State in any criminal, civil, or administrative proceeding to enforce all applicable state laws relating to insurance fraud, including criminal prosecutions, disciplinary actions, and actions for declaratory and injunctive relief.  The attorney general may designate an attorney as a special deputy attorney general for purposes of this subsection.

(f)  Investigators appointed and commissioned under this part shall have and may exercise all of the powers and authority of a police officer or of a deputy sheriff.

(g)  Funding for the branch shall come from the compliance resolution fund established by section 26-9(o). [L 2009, c 149, pt of §2]



§431:2-403 - Insurance fraud.

[§431:2-403]  Insurance fraud.  (a)  A person commits the offense of insurance fraud if the person:

(1)  Intentionally or knowingly misrepresents or conceals material facts, opinions, intention, or law to obtain or attempt to obtain coverage, benefits, recovery, or compensation:

(A)  When presenting, or causing or permitting to be presented, an application, whether written, typed, or transmitted through electronic media, for the issuance or renewal of an insurance policy or reinsurance contract;

(B)  When presenting, or causing or permitting to be presented, false information on a claim for payment;

(C)  When presenting, or causing or permitting to be presented, a claim for the payment of a loss;

(D)  When presenting, or causing or permitting to be presented, multiple claims for the same loss or injury, including knowingly presenting such multiple and duplicative claims to more than one insurer;

(E)  When presenting, or causing or permitting to be presented, any claim for payment of a health care benefit;

(F)  When presenting, or causing or permitting to be presented, a claim for a health care benefit that was not used by, or provided on behalf of, the claimant;

(G)  When presenting, or causing or permitting to be presented, improper multiple and duplicative claims for payment of the same health care benefit;

(H)  When presenting, or causing or permitting to be presented, for payment any undercharges for benefits on behalf of a specific claimant unless any known overcharges for benefits under this article for that claimant are presented for reconciliation at the same time;

(I)  When fabricating, altering, concealing, making an entry in, or destroying a document whether typed, written, or through an audio or video tape or electronic media;

(J)  When presenting, or causing or permitting to be presented, to a person, insurer, or other licensee false, incomplete, or misleading information to obtain coverage or payment otherwise available under an insurance policy;

(K)  When presenting, or causing or permitting to be presented, to a person or producer, information about a person's status as a licensee that induces a person or insurer to purchase an insurance policy or reinsurance contract; and

(L)  When making, or causing or permitting to be made, any statement, either typed, written, or through audio or video tape or electronic media, or claims by the person or on behalf of a person with regard to obtaining legal recovery or benefits;

(2)  Intentionally or knowingly aids, agrees, or attempts to aid, solicit, or conspire with any person who engages in an unlawful act as defined under this section; or

(3)  Intentionally or knowingly makes, causes, or permits to be presented, any false statements or claims by any person or on behalf of any person during an official proceeding as defined by section 710-1000.

(b)  Violation of subsection (a) is a criminal offense and shall constitute:

(1)  A class B felony if the value of the benefits, recovery, or compensation obtained or attempted to be obtained is more than $20,000;

(2)  A class C felony if the value of the benefits, recovery, or compensation obtained or attempted to be obtained is more than $300; or

(3)  A misdemeanor if the value of the benefits, recovery, or compensation obtained or attempted to be obtained is $300 or less.

(c)  This section shall not supersede any other law relating to theft, fraud, or deception.  Insurance fraud may be prosecuted under this part, or any other applicable statute or common law, and all such remedies shall be cumulative. [L 2009, c 149, pt of §2]



§431:2-404 - Restitution.

[§431:2-404]  Restitution.  Any person convicted under this part shall be ordered by a court to make restitution to any insurer, person, or licensee for any financial loss sustained by that insurer, person, or licensee that was caused by the act or acts for which the person was convicted. [L 2009, c 149, pt of §2]



§431:2-405 - Insurance fraud; administrative penalties.

[§431:2-405]  Insurance fraud; administrative penalties.  (a)  In addition to or in lieu of criminal penalties under section 431:2-403(b), any person who commits insurance fraud as defined under section 431:2-403, may be subject to the administrative penalties in this section.

(b)  If a person is found to have knowingly committed insurance fraud under this part, the commissioner may assess any or all of the following penalties:

(1)  Restitution to any insurer or any other person of benefits or payments fraudulently received or other damages or costs incurred;

(2)  A fine of not more than $10,000 for each violation; and

(3)  Reimbursement of attorneys' fees and costs of the party sustaining a loss under this part; provided that the State shall be exempt from paying attorneys' fees and costs to other parties.

(c)  Administrative actions brought for insurance fraud under this part shall be brought within six years after the insurance fraud is discovered or by exercise of reasonable diligence should have been discovered and, in any event, no more than ten years after the date on which a violation of this part is committed. [L 2009, c 149, pt of §2]



§431:2-406 - Administrative procedures.

[§431:2-406]  Administrative procedures.  (a)  An administrative penalty may be imposed upon a judgment by a court of competent jurisdiction or upon an order by the commissioner.

(b)  The commissioner shall hold a hearing in accordance with chapter 91, prior to imposing any administrative remedy. [L 2009, c 149, pt of §2]



§431:2-407 - Acceptance of payment.

[§431:2-407]  Acceptance of payment.  A provider's failure to dispute a reduced payment by an insurer shall not constitute an implied admission that a fraudulent billing was submitted. [L 2009, c 149, pt of §2]



§431:2-408 - Civil cause of action for insurance fraud; exemption.

[§431:2-408]  Civil cause of action for insurance fraud; exemption.  (a)  An insurer or other licensee shall have a civil cause of action to recover payments or benefits from any person who has violated section 431:2-403; provided that no recovery shall be allowed if the person has made restitution pursuant to section 431:2-404 or 431:2-405(b)(1).

(b)  A person, insurer, or other licensee, including an insurer's or other licensee's adjusters, bill reviewers, producers, representatives, or common-law agents shall not be subject to civil liability for providing information, including filing a report, furnishing oral, written, audiotaped, videotaped, or electronic media evidence, providing documents, or giving testimony concerning suspected, anticipated, or completed insurance fraud to:

(1)  A court;

(2)  The commissioner;

(3)  The branch;

(4)  The National Association of Insurance Commissioners;

(5)  The National Insurance Crime Bureau;

(6)  Any federal, state, or county law enforcement or regulatory agency; or

(7)  Another insurer or other licensee,

if acting without actual malice and if the information is provided for the purpose of preventing, investigating, or prosecuting insurance fraud, except if the person commits perjury.

(c)  Civil actions for insurance fraud under this part shall be filed within six years after the insurance fraud is discovered or should have been discovered by exercise of reasonable diligence; provided that no civil action shall be filed more than ten years after the date on which a violation of this part is committed. [L 2009, c 149, pt of §2]



§431:2-409 - Mandatory reporting.

[§431:2-409]  Mandatory reporting.  (a)  Within sixty days of an insurer or other licensee's employee or agent discovering credible information indicating a violation of section 431:2-403, or as soon thereafter as practicable, the insurer or licensee shall provide to the branch information, including documents and other evidence, regarding the alleged violation of section 431:2-403.  The insurance fraud investigations branch shall work with the insurer or licensee to determine what information shall be provided.

(b)  Information provided pursuant to this section shall be protected from public disclosure to the extent authorized by chapter 92F and section 431:2-209; provided that the branch may release the information in an administrative or judicial proceeding to enforce this part to federal, state, or local law enforcement or regulatory authorities, the National Association of Insurance Commissioners, the National Insurance Crime Bureau, or an insurer or other licensee aggrieved by the alleged violation of section 431:2-403. [L 2009, c 149, pt of §2]



§431:2-410 - Deposit into the compliance resolution fund.

[§431:2-410]  Deposit into the compliance resolution fund.  All moneys that have been recovered by the department of commerce and consumer affairs as a result of prosecuting insurance fraud violations pursuant to this part, including civil fines, criminal fines, administrative fines, and settlements, but not including restitution made pursuant to section 431:2-404, 431:2-405(b)(1), or 431:2-408, shall be deposited into the compliance resolution fund established pursuant to section 26-9(o). [L 2009, c 149, pt of §2]



§431:2D-101 - Legislative intent.

[ARTICLE 2D]

MARKET CONDUCT

[§431:2D-101]  Legislative intent.  The purpose of this article is to establish a framework for insurance division market conduct actions, including:

(1)  Processes and systems for identifying, assessing, and prioritizing market conduct problems that have a substantial adverse impact on consumers, policyholders, and claimants;

(2)  Market conduct actions by the commissioner to substantiate those market conduct problems and a means to remedy significant market conduct problems; and

(3)  Procedures to communicate and coordinate market conduct actions among states to foster the most efficient and effective use of resources. [L 2007, c 227, pt of §1]



§431:2D-102 - Definitions.

[§431:2D-102]  Definitions.  As used in this article, unless the context indicates otherwise:

"Commissioner" means the insurance commissioner of the State of Hawaii.

"Complaint" means a written or documented oral communication to the insurance division primarily expressing a grievance, meaning an expression of dissatisfaction.  For health companies, a grievance is a written complaint submitted by or on behalf of a covered person.

"Comprehensive market conduct examination" means a review of one or more lines of business of an insurer domiciled in this State that is not conducted for cause.  The term includes a review of rating, tier classification, underwriting, policyholder service, claims, marketing and sales, producer licensing, complaint handling practices, and compliance procedures and policies.

"Insurance compliance audit" means a voluntary, internal evaluation, review, assessment, audit, or investigation for the purpose of identifying or preventing noncompliance with, or promoting compliance with laws, regulations, orders, or industry or professional standards, which is conducted by or on behalf of an insurer, or which involves an insurer activity regulated by the commissioner.

"Insurance compliance self-evaluative audit document" means documents prepared as a result of or in connection with an insurance compliance audit.  An insurance compliance self-evaluative audit document may include a written response to the findings of an insurance compliance audit.  An insurance compliance self-evaluative audit document may include, but is not limited to, as applicable, field notes and records of observations, findings, opinions, suggestions, conclusions, drafts, memoranda, drawings, photographs, exhibits, computer generated or electronically recorded information, telephone records, maps, charts, graphs, and surveys; provided that this supporting information is collected or developed for the primary purpose and in the course of an insurance compliance audit.

"Market analysis" means a process whereby market conduct surveillance personnel collect and analyze information from filed schedules, surveys, required reports, and other sources to develop a baseline and to identify patterns or practices of insurers licensed to do business in this State that deviate significantly from the norm or that may pose a potential risk to the insurance consumer.

"Market conduct action" means any of the full range of activities that the commissioner may initiate to assess the market and practices of individual insurers, beginning with market analyses and extending to targeted examinations.  The commissioner's activities to resolve an individual consumer complaint or other reports of a specific instance of misconduct are not market conduct actions for purposes of this article.

"Market conduct examination" means the examination of the insurance operations of an insurer licensed to do business in this State to evaluate compliance with the applicable laws and rules of this State.  A market conduct examination may be either a comprehensive examination or a targeted examination.  A market conduct examination is separate and distinct from a financial examination of an insurer performed pursuant to article 5, but may be conducted at the same time.

"Market conduct surveillance personnel" means those individuals employed or contracted by the commissioner to collect, analyze, review, or act on information about the insurance marketplace, which identifies patterns or practices of insurers.

"National Association of Insurance Commissioners" means the organization of insurance regulators from the fifty states, the District of Columbia, and the four United States territories.

"Qualified contract examiner" means a person under contract to the commissioner, who is qualified by education, experience and, where applicable, professional designations, to perform market conduct actions.

"Targeted examination" means a focused examination conducted for cause, based on the results of market analysis indicating the need to review either a specific line of business or specific business practices, including but not limited to underwriting and rating, marketing and sales, complaint handling operations, advertising materials, licensing, policyholder services, non-forfeitures, claims handling, or policy forms and filings.  A targeted examination may be conducted by desk examination or by an on-site examination.

"Third party model or product" means a model or product provided by an entity separate from and not under direct or indirect corporate control of the insurer using the model or product. [L 2007, c 227, pt of §1]



§431:2D-103 - Domestic responsibility and deference to other states.

[§431:2D-103]  Domestic responsibility and deference to other states.  (a)  The commissioner shall be responsible for conducting market conduct examinations for policyholder protection, which shall be accomplished by comprehensive or targeted examinations of domestic insurers or the affiliates of domestic insurers and targeted examinations of foreign insurers or the affiliates of foreign insurers as deemed necessary by the commissioner, based on the results of market analysis.  The commissioner may delegate responsibility for conducting an examination of a domestic insurer, foreign insurer, or an affiliate of an insurer to the insurance commissioner of another state if that state's insurance commissioner agrees to accept the delegated responsibility for the examination.

(b)  The commissioner may delegate responsibility to an insurance commissioner of a state in which the domestic insurer, foreign insurer, or affiliate has a significant number of policies or significant premium volume, as determined by the commissioner by rule.

(c)  If the commissioner elects to delegate responsibility for examining an insurer, the commissioner shall accept a report of the examination prepared by the commissioner to whom the responsibility has been delegated.

(d)  In lieu of conducting a market conduct examination of an insurer, the commissioner shall accept a report of a market conduct examination on the insurer prepared by the insurance commissioner of the insurer's state of domicile or another state; provided:

(1)  The laws of that state applicable to the subject of the examination are deemed by the commissioner to be substantially similar to those of this State;

(2)  The examining state has a market conduct surveillance system that the commissioner deems comparable to the market conduct surveillance system required under this article; and

(3)  The examination from the other state's insurance commissioner has been conducted within the past three years.

(e)  If the insurance commissioner to whom the examination responsibility was delegated pursuant to subsection (a) or the report of a market conduct examination prepared by the insurance commissioner of another state pursuant to subsection (d), did not evaluate the specific area or issue of concern to the commissioner, the commissioner may pursue a targeted examination or market analysis of the unexamined area pursuant to this article.

(f)  The commissioner's determination under subsection (d) is discretionary and is not subject to appeal.

(g)  Subject to a determination under subsection (d), if a market conduct examination conducted by another state results in a finding that an insurer should modify a specific practice or procedure, the commissioner shall accept documentation that the insurer has made a similar modification in this State, in lieu of initiating a market conduct action or examination related to that practice or procedure.  The commissioner may require other or additional practice or procedure modifications as are necessary to achieve compliance with specific state laws or regulations, which differ substantially from those of the state that conducted the examination. [L 2007, c 227, pt of §1]



§431:2D-104 - Market analysis procedures.

[§431:2D-104]  Market analysis procedures.  (a)  The commissioner shall gather information from data currently available to the insurance division, as well as surveys and required reporting requirements, information collected by the National Association of Insurance Commissioners and a variety of other sources in both the public and private sectors, information from within and outside the insurance industry from objective sources, information from websites for insurers, agents, and other organizations, and information from other sources; provided that prior to use, the sources are published at least annually in a bulletin or circular.

The information shall be analyzed to develop a baseline understanding of the marketplace and to identify for further review insurers or practices that deviate significantly from the norm or that may pose a potential risk to the insurance consumer.  The commissioner shall use procedures that are substantially similar to the National Association of Insurance Commissioners' guidelines on market analysis as one resource in performing this analysis.

The commissioner shall use the following policies and procedures in performing the analysis required under this section:

(1)  Identify key lines of business for systematic review; and

(2)  Identify companies for further analysis based on available information.

(b)  If the analysis compels the commissioner to inquire further into a particular insurer or practice, the following continuum of market conduct actions may be considered prior to conducting a targeted, on-site market conduct examination.  The action selected shall be made known to the insurer in writing.  These actions may include but are not limited to:

(1)  Correspondence with the insurer;

(2)  Insurer interviews;

(3)  Information gathering;

(4)  Policy and procedure reviews;

(5)  Interrogatories; and

(6)  Review of insurer self-evaluation and compliance programs, including membership in an organization such as a best-practice organization that has as its central mission the promotion of high ethical standards in the marketplace.

(c)  The commissioner shall select a market conduct action that is cost-effective for the insurance division and the insurer, while still protecting the insurance consumer.

(d)  The commissioner shall take those steps reasonably necessary to:

(1)  Eliminate requests for information that duplicate:

(A)  Information provided as part of an insurer's annual financial statement, the annual market conduct statement of the National Association of Insurance Commissioners, or other required schedules, surveys, or reports that are regularly submitted to the commissioner; or

(B)  Data requests made by other states if that information is available to the commissioner, unless the information is state-specific; and

(2)  Coordinate market conduct actions and findings with other states. [L 2007, c 227, pt of §1]



§431:2D-105 - Protocols for market conduct actions.

[§431:2D-105]  Protocols for market conduct actions.  (a)  Market conduct actions taken as a result of a market analysis shall focus on the general business practices and compliance activities of insurers, rather than identifying infrequent or unintentional random errors that do not cause consumer harm.

(b)  The commissioner may determine the frequency and timing of such market conduct actions.  The timing shall depend upon the specific market conduct action to be initiated, unless extraordinary circumstances indicating a risk to consumers require immediate action.

If the commissioner has information that more than one insurer is engaged in common practices that may violate the law, the commissioner may schedule and coordinate multiple examinations simultaneously.

(c)  The insurer shall be notified of any practice or procedure which is to be the subject of a market conduct action and shall be given an opportunity to resolve such matters that arise as a result of a market analysis to the satisfaction of the commissioner before any additional market conduct actions are taken against the insurer.  If the insurer has modified the practice or procedure as a result of a market conduct action taken by the insurance commissioner of another state, the commissioner shall accept appropriate documentation that the insurer has satisfactorily modified the practice or procedure and made similar modification to such practice or procedure in this State. [L 2007, c 227, pt of §1]



§431:2D-106 - Protocols for market conduct examinations.

[§431:2D-106]  Protocols for market conduct examinations.  (a)  When market analysis identifies a pattern of conduct or practice by an insurer which requires further investigation, and less intrusive market conduct actions identified in section 431:2D‑104(b) are not appropriate, the commissioner has the discretion to conduct targeted market conduct examinations in accordance with procedures that are substantially similar to the National Association of Insurance Commissioners' guidelines on market conduct examination procedures.

(b)  Causes or conditions, if identified through market analysis, that may trigger a targeted examination, are:

(1)  Information obtained from a market conduct annual statement, market survey, or report of financial examination indicating potential fraud, that the insurer is conducting the business of insurance without a license or is engaged in a potential pattern of unfair trade practice in violation of article 13;

(2)  A number of complaints against the insurer or a complaint ratio sufficient to indicate potential fraud, conducting the business of insurance without a license, or a potential pattern of unfair trade practice in violation of article 13.  For the purposes of this section, a complaint ratio shall be determined for each line of business;

(3)  Information obtained from other objective sources, such as published advertising materials indicating potential fraud, conducting the business of insurance without a license, or evidencing a potential pattern of unfair trade practice in violation of article 13; or

(4)  Patterns of violations of this chapter and the rules adopted thereunder regarding rate filings, form filings, and termination requirements.

(c)  If the insurer to be examined is not a domestic insurer, the commissioner shall communicate with and may coordinate the examination with the insurance commissioner of the state in which the insurer is organized.

(d)  Concomitant with the notification requirements established in subsection (f), the commissioner shall post notification on the National Association of Insurance Commissioners' examination tracking system, or comparable product as determined by the commissioner, that a market conduct examination has been scheduled.

(e)  Prior to commencement of a targeted on-site market conduct examination, market conduct surveillance personnel shall prepare a work plan and proposed budget.  The proposed budget, which shall be reasonable for the scope of the examination, and work plan, shall be provided to the insurer under examination.  Market conduct examinations, to the extent feasible, shall use desk examinations and data requests prior to a targeted on-site examination.

Market conduct examinations shall be conducted in accordance with procedures that are substantially similar to the National Association of Insurance Commissioners' guidelines on market conduct examination procedures.

Prior to the conclusion of a market conduct examination, the individual among the market conduct surveillance personnel who is designated as the examiner-in-charge shall schedule an exit conference with the insurer.

(f)  Announcement of the examination shall be sent to the insurer and posted on the National Association of Insurance Commissioners' examination tracking system or comparable product, as determined by the commissioner, as soon as possible but not later than sixty days before the estimated commencement of the examination.  The announcement shall contain:

(1)  The name and address of the insurer being examined;

(2)  The name and contact information of the examiner-in-charge;

(3)  The reason for and the scope of the targeted examination;

(4)  The date the examination is scheduled to begin;

(5)  Identification of any non-insurance department personnel who will assist in the examination, if known at the time the notice is prepared;

(6)  A time estimate for the examination;

(7)  A budget and work plan for the examination and identification of reasonable and necessary costs and fees that will be included in the bill, if the cost of the examination is billed to the insurer; and

(8)  A request for the insurer to name its examination coordinator.

(g)  If a targeted examination is expanded beyond the reasons provided to the insurer in the notice of the examination required under this section, the commissioner shall provide written notice to the insurer, explaining the extent of the expansion and the reasons for the expansion.  The commissioner shall provide a revised work plan to the insurer before the beginning of any significantly expanded examination, unless extraordinary circumstances indicating a risk to consumers require immediate action.

(h)  The commissioner shall conduct a pre-examination conference with the insurer examination coordinator and key personnel to clarify expectations thirty days prior to commencement of the examination.

(i)  In requesting the information, the commissioner shall use the National Association of Insurance Commissioners' standard data request or comparable product.

An insurer responding to a commissioner's request to produce information shall produce it as it is kept in the usual course of business or shall organize and label it to correspond with the categories in the request.

If a commissioner's request does not specify the form or forms for producing electronically stored information, an insurer responding to the request shall produce the information in a form or forms in which the insurer ordinarily maintains it or in a form or forms that are reasonably usable.

An insurer responding to an information request need not produce the same electronically stored information in more than one form.

An insurer responding to an information request need not provide the electronically stored information from sources that the company identifies as not reasonably accessible because of undue burden or cost.

(j)  The commissioner shall adhere to the following timeline, unless a mutual agreement is reached with the insurer to modify the timeline:

(1)  The commissioner shall deliver the draft report to the insurer within sixty days of the completion of the examination.  Completion of the examination shall be defined as the date the commissioner confirms in writing that the examination is completed;

(2)  The insurer shall respond with written comments within thirty days of receipt of the draft report;

(3)  The commissioner shall make a good faith effort to resolve issues and prepare a final report within thirty days of receipt of the insurer's written comments, unless a mutual agreement is reached to extend the deadline.  The commissioner may make corrections and other changes, as appropriate; and

(4)  The insurer, within thirty days, shall accept the final report, accept the findings of the report, file written comments, or request a hearing.  An additional thirty days shall be allowed if agreed to by the commissioner and the insurer.  Any such hearing request shall be made in writing and shall follow chapter 91.

The final written and electronic market conduct report shall include the insurer's written response and any agreed-to corrections or changes.  The response may be included either as an appendix or in the text of the examination report.  The insurer shall not be obligated to submit a response.  References to specific individuals by name shall be limited to an acknowledgment of their involvement in the conduct of the examination.

(k)  Upon adoption of the examination report pursuant to subsection (j), the commissioner shall continue to hold the content of the examination report as private and confidential for a period of thirty days, except as provided in this subsection.  During this time, the report shall not be subject to subpoena and shall not be subject to discovery or admissible as evidence in any private action; provided that no court of competent jurisdiction has ordered production.  Thereafter, the commissioner shall open the report for public inspection; provided no court of competent jurisdiction has stayed its publication.  This section shall not be construed to limit the commissioner's authority to use any final or preliminary market conduct examination report, and examiner or insurer work papers or other documents, or any other information discovered or developed during the course of an examination in the furtherance of any legal or regulatory action that the commissioner, in the commissioner's sole discretion, may deem appropriate.

Nothing contained in this article shall prevent or be construed as preventing the commissioner from disclosing the content of an examination report, preliminary examination report or results, or any matter relating thereto, to the insurance division of this or any other state or agency of the federal government at any time; provided that the agency or office receiving the report or matters relating thereto agrees to hold it confidential and in a manner consistent with this article.

(l)  Where the reasonable and necessary cost and fees of a market conduct examination are to be assessed against the insurer under examination, the costs and fees shall be consistent with that otherwise authorized by law.  Costs and fees shall be itemized and bills shall be provided to the insurer on a monthly basis for review prior to submission for payment.

The commissioner shall maintain active management and oversight of examination costs and fees, including costs and fees associated with the use of insurance division personnel and examiners and with retaining qualified contract examiners necessary to perform an examination.  To the extent the commissioner retains outside assistance, the commissioner shall have written protocols that:

(1)  Clearly identify the types of functions subject to outsourcing;

(2)  Provide specific timelines for completion of the outsourced review;

(3)  Require disclosure of contract examiners' recommendations;

(4)  Establish and use a dispute resolution or arbitration mechanism to resolve conflicts with insurers regarding examination costs and fees; and

(5)  Require disclosure of the terms of the contracts with the outside consultants that will be used, specifically the costs and fees or hourly rates, or both, that can be charged.

The commissioner shall review and affirmatively endorse detailed billings from the qualified contract examiner before the detailed billings are sent to the insurer.

The commissioner may contract in accordance with applicable state contracting procedures, for qualified contract actuaries and examiners as the commissioner deems necessary; provided that the compensation and per diem allowances paid to the contract persons shall not exceed one hundred twenty-five per cent of the compensation and per diem allowances for examiners set forth in the guidelines adopted by the National Association of Insurance Commissioners, unless the commissioner demonstrates that one hundred twenty-five per cent is inadequate under the circumstances of the examination.

(m)  The commissioner may not conduct a comprehensive market conduct examination more frequently than once every three years.  The commissioner may waive conducting a comprehensive market conduct examination based on market analysis. [L 2007, c 227, pt of §1]



§431:2D-107 - Confidentiality requirements.

[§431:2D-107]  Confidentiality requirements.  (a)  Except as otherwise provided by law, market conduct surveillance personnel shall have free and full access to all books and records, employees, officers, and directors, as practicable, of the insurer during regular business hours.  An insurer using a third-party model or product for any of the activities under examination shall provide, upon the request of market conduct surveillance personnel, the details of those models or products to those personnel.  All documents, whether from a third party or an insurer, including but not limited to working papers, third-party models or products, complaint logs, and copies thereof, created, produced, or obtained by or disclosed to the commissioner or any other person in the course of any market conduct actions made pursuant to this article, or in the course of market analysis by the commissioner of the market conditions of an insurer, or obtained by the National Association of Insurance Commissioners as a result of any of the provisions of this article, shall be confidential by law and privileged, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action.

(b)  No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information shall occur as a result of disclosure to the commissioner under this section.

(c)  Market conduct surveillance personnel shall be vested with the power to issue subpoenas and examine insurer personnel under oath when such action is ordered by the commissioner.

(d)  Notwithstanding any other law to the contrary, the commissioner may:

(1)  Share documents, materials, or other information, including confidential and privileged documents, materials, or information subject to subsection (a), with other state, federal, and international regulatory agencies, law enforcement authorities, and the National Association of Insurance Commissioners and its affiliates and subsidiaries; provided that the recipient agrees to and has the legal authority to maintain the confidentiality and privileged status of the documents, materials, communications, or other information;

(2)  Receive documents, materials, communications, or information, including otherwise confidential and privileged documents, materials, or information, from the National Association of Insurance Commissioners and its affiliates or subsidiaries, and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information; and

(3)  Enter into agreements governing the sharing and use of information consistent with this subsection.

(e)  No insurer shall be compelled to disclose an insurance compliance self-evaluative audit document or waive any statutory or common law privilege, but may voluntarily disclose such document to the commissioner in response to any market analysis, market conduct action, or examination as provided in this article.

(f)  To encourage insurance companies and persons conducting activities regulated under this code, both to conduct voluntary internal audits of their compliance programs and management systems and to access and improve compliance with state and federal statutes, rules, and orders, an insurance compliance self-evaluative privilege is recognized to protect the confidentiality of communication relating to voluntary internal compliance with this State's insurance and other laws and that the public will benefit from incentives to identify and remedy insurance and other compliance problems.  It is further declared that limited expansion of the protection against disclosure will encourage voluntary compliance and improve insurance market conduct quality and that the voluntary provisions of this section will not inhibit the exercise of the regulatory authority by those entrusted with protecting insurance consumers.

(g)(1)  Except as provided in subsections (h) and (i), an insurance compliance self-evaluative audit is privileged information and is not discoverable or admissible as evidence in any legal action in any civil, criminal, or administrative proceeding. The privilege created herein is a matter of substantive law of this State and is not merely a procedural matter governing civil or criminal procedures in the courts of this State;

(2)  If any company, person, or entity performs or directs the performance of an insurance compliance audit, an officer, employee or agent involved with the insurance audit, or any consultant who is hired for the purpose of performing the insurance compliance audit may not be examined in any civil, criminal, or administrative proceeding as to the insurance compliance audit or any insurance compliance self-evaluative audit document, as defined in this section.  This subsection does not apply if the privilege set forth in subsection (g)(1) of this section is determined under subsection (h) or (i) not to apply;

(3)  A company may voluntarily submit, in connection with examinations conducted under this article, an insurance compliance self-evaluative audit document to the commissioner or the commissioner's designee, as a confidential document under this section without waiving the privilege set forth in this section to which the company would otherwise be entitled; provided, however, that the provisions in this section permitting the commissioner to make confidential documents public pursuant to this section and access to the National Association of Insurance Commissioners shall not apply to the insurance compliance self-evaluative audit document under other provisions of applicable law, any such report furnished to the commissioner shall not be provided to any other persons or [entities] and shall be accorded the same confidentiality and other protections as provided above for voluntarily submitted documents.  Any use of an insurance compliance self-evaluative audit document furnished as a result of the inappropriate treatment of customers has been remedied or that an appropriate plan for their remedy is in place.

A company's insurance compliance self-evaluative audit document submitted to the commissioner shall remain subject to all applicable statutory or common law privileges including, but not limited to, the work product doctrine, attorney-client privilege, or the subsequent remedial measures exclusion.

Any compliance self-evaluative audit document so submitted and in the possession of the commissioner shall remain the property of the company and shall not be subject to any disclosure or production under chapter 92;

(4)  Disclosure of an insurance compliance self-evaluative audit document to a governmental agency, whether voluntary or pursuant to compulsion of law, shall not constitute a waiver of the privilege set forth in subsection (g)(1) with respect to any other persons or any other governmental agencies;

(h)(1)  The privilege set forth in subsection (g) does not apply to the extent that it is expressly waived by the company that prepared or caused to be prepared the insurance compliance self-evaluative audit document;

(2)  In a civil or administrative proceeding, a court of record, after an in camera review, may require disclosure of material for which the privilege set forth in subsection (g) is asserted, if the court determines one of the following:

(A)  The privilege is asserted for a fraudulent purpose; or

(B)  The material is not subject to the privilege;

(3)  In a criminal proceeding, a court of record, after an in camera review, may require disclosure of material for which the privilege described in subsection (g) is asserted, if the court determines one of the following:

(A)  The privilege is asserted for a fraudulent purpose;

(B)  The material is not subject to the privilege; or

(C)  The material contains evidence relevant to commission of a criminal offense under this code, and all three of the following factors are present:

(i)  The commissioner or attorney general has a compelling need for the information; and

(ii)  The information is not otherwise available; and

(iii)  The commissioner or attorney general is unable to obtain the substantial equivalent of the information by any other means without incurring unreasonable cost and delay.

(i)(1)  Within thirty days after the commissioner or attorney general serves on an insurer a written request by certified mail for disclosure of an insurance compliance self-evaluative audit document under this subsection, the company that prepared or caused the document to be prepared may file with the appropriate court a petition requesting an in camera hearing on whether the insurance compliance self-evaluative audit document or portions of the document are privileged or subject to disclosure.  Failure by the company to file a petition waives the privilege for this request only;

(2)  A company asserting the insurance compliance self-evaluative privilege in response to a request for disclosure under this subsection shall include in its request for an in camera hearing all of the information set forth in subsection (i)(5);

(3)  Upon the filing of a petition under this subsection, the court shall issue an order scheduling, within forty-five days after the filing of the petition, an in camera hearing to determine whether the insurance compliance self-evaluative audit document or portions of the document are privileged under this section or subject to disclosure;

(4)  The court, after an in camera review, may require disclosure of material for which the privilege in subsection (g) is asserted if the court determines, based upon its in camera review, that any one of the conditions set forth in subsection (h)(2)(A) and (B) is applicable as to a civil or administrative proceeding or that any one of the conditions set forth in subsection (h)(3)(A) through (C) is applicable as to a criminal proceeding.  Upon making such a determination, the court may only compel the disclosure of those portions of an insurance compliance self-evaluative audit document relevant to issues in dispute in the underlying proceeding.  Any compelled disclosure will not be considered to be a public document or be deemed to be a waiver of the privilege for any other civil, criminal, or administrative proceeding.  A party unsuccessfully opposing disclosure may apply to the court for an appropriate order protecting the document from further disclosure;

(5)  A company asserting the insurance compliance self-evaluative privilege in response to a request for disclosure under this subsection shall provide to the commissioner or attorney general, as the case may be, at the time of filing any objection to the disclosure, all of the following information:

(A)  The date of the insurance compliance self-evaluative audit document;

(B)  The identity of the entity conducting the audit;

(C)  The general nature of the activities covered by the insurance compliance audit; or

(D)  An identification of the portions of the insurance compliance self-evaluative audit document for which the privilege is being asserted.

(j)(1)  A company asserting the insurance compliance self-evaluative privilege set forth in subsection (g) has the burden of demonstrating the applicability of the privilege.  Once a company has established the applicability of the privilege, the party seeking disclosure under subsection (h)(2)(A) has the burden of proving that the privilege is asserted for a fraudulent purpose.   The commissioner or attorney general seeking disclosure under subsection (h)(3) has the burden of proving the elements set forth in subsection (h)(3);

(2)  The parties may at any time stipulate in proceedings under subsection (h) or (i) to entry of an order directing that specific information contained in an insurance compliance self-evaluative audit document is or is not subject to the privilege provided under subsection (g).  Any such stipulation may be limited to the instant proceeding and, absent specific language to the contrary, shall not be applicable to any other proceeding.

(k)  The privilege set forth in subsection (g) shall not extend to any of the following:

(1)  Documents, communications, data, reports, or other information expressly required to be collected, developed, maintained, or reported to a regulatory agency pursuant to this code, or other federal or state law;

(2)  Information obtained by observation or monitoring by any regulatory agency; or

(3)  Information contained from a source independent of the insurance compliance audit.

(l)  As used in this section:

"Insurance compliance audit" means a voluntary, internal evaluation, review, assessment, audit, or investigation for the purpose of identifying or preventing non-compliance with, or promoting compliance with laws, regulations, orders, or industry or professional standards, which is conducted by or on behalf of a company licensed or regulated under this code, or which involves an activity regulated under this code.

"Insurance compliance self-evaluative audit document" means documents prepared as a result of or in connection with an insurance compliance audit.  An insurance compliance self-evaluative audit document may include, but is not limited to, as applicable, field notes and records of observations, findings, opinions, suggestions, conclusions, drafts, memoranda, drawings, photographs, exhibits, computer-generated or electronically recorded information, phone records, maps, charts, graphs, and surveys, provided this supporting information is collected or developed for the primary purpose and in the course of an insurance compliance audit.  An insurance compliance self-evaluative audit document also includes, but is not limited to, any of the following:

(1)  An insurance compliance audit report prepared by an auditor, who may be an employee of the company or an independent contractor, which may include the scope of the audit, the information gained in the audit, and conclusions and recommendations, with exhibits and appendices;

(2)  Memoranda and documents analyzing portions or all of the insurance compliance audit report and discussing potential implementation issues;

(3)  An implementation plan that addresses correcting past non-compliance, improving current compliance, and preventing future non-compliance; or

(4)  Analytic data generated in the course of conducting the insurance compliance audit.

(m)  The insurance compliance self-evaluative privilege created by this legislation shall apply to all litigation or administrative proceedings pending [on July 1, 2007].

(n)  Nothing in this section nor the release of any self-evaluative audit document hereunder shall limit, waive, or abrogate the scope or nature of any statutory or common law privilege including, but not limited to, the work product doctrine, the attorney-client privilege, or the subsequent remedial measures exclusion. [L 2007, c 227, pt of §1]

Revision Note

"On July 1, 2007" substituted for "at the effective date of this legislation".



§431:2D-108 - Market conduct surveillance personnel.

[§431:2D-108]  Market conduct surveillance personnel.  (a)  Market conduct surveillance personnel shall be qualified by education, experience, and, where applicable, professional designations.  The commissioner may supplement the in-house market conduct surveillance staff with qualified outside professional assistance if the commissioner determines that assistance is necessary.

(b)  Market conduct surveillance personnel have a conflict of interest, either directly or indirectly, if they are affiliated with the management, have been employed by, or own a pecuniary interest in the insurer subject to any examination under this article within the most recent five years prior to the use of the personnel.  This section shall not be construed to automatically preclude an individual from being:

(1)  A policyholder or claimant under an insurance policy;

(2)  A grantee of a mortgage or similar instrument on the individual's residence from a regulated entity if done under customary terms and in the ordinary course of business;

(3)  An investment owner in shares of regulated diversified investment companies; or

(4)  A settlor or beneficiary of a "blind trust" into which any otherwise permissible holdings have been placed. [L 2007, c 227, pt of §1]



§431:2D-109 - Immunity for market conduct surveillance personnel.

[§431:2D-109]  Immunity for market conduct surveillance personnel.  (a)  No cause of action shall arise nor shall any liability be imposed against the commissioner, the commissioner's authorized representatives, or an examiner appointed by the commissioner for any statements made or conduct performed in good faith while carrying out this article.

(b)  No cause of action shall arise, nor shall any liability be imposed against any person for the act of communicating or delivering information or data to the commissioner, the commissioner's authorized representative, or the examiner pursuant to an examination made under this article, if the act of communication or delivery was performed in good faith and without fraudulent intent or the intent to deceive.

(c)  A person identified in subsection (a) shall be entitled to an award of attorney's fees and costs if the person is the prevailing party in a civil cause of action for libel, slander, or any other relevant tort arising out of activities in carrying out this article and the party bringing the action was not substantially justified in doing so.  For the purposes of this section, a proceeding is "substantially justified" if it had a reasonable basis in law or fact at the time that it was initiated.

(d)  This section shall not abrogate or modify in any way any common law or statutory privilege or immunity heretofore enjoyed by any person identified in subsection (a). [L 2007, c 227, pt of §1]



§431:2D-110 - Fines and penalties.

[§431:2D-110]  Fines and penalties.  (a)  Fines and penalties levied pursuant to this article or other provisions of this chapter shall be consistent, reasonable, and justified.

(b)  The commissioner shall take into consideration actions taken by insurers that maintain membership in best-practice organizations that exist to promote high ethical standards of conduct in the marketplace, and insurers that self-assess, self-report, and remediate problems detected to mitigate fines levied pursuant to this article. [L 2007, c 227, pt of §1]



§431:2D-111 - Data collection and participation in national market conduct databases.

[§431:2D-111]  Data collection and participation in national market conduct databases.  (a)  The commissioner shall collect and report market data to the market information systems of the National Association of Insurance Commissioners, including the complaint database system, the examination tracking system, and the regulatory information retrieval system, or other comparable successor products as determined by the commissioner.  In addition to complaint data, the accuracy of insurer-specific information reported to the National Association of Insurance Commissioners to be used for market analysis purposes or as the basis for market conduct actions shall be reviewed by appropriate personnel in the insurance division and by the insurer.

(b)  Information collected and maintained by the insurance division shall be compiled in a manner that meets the requirements of the National Association of Insurance Commissioners.

(c)  After completion of any level of market analysis, prior to further market conduct action, the commissioner shall contact the insurer to review the analysis.

(d)  An insurer responding to a commissioner's request to produce information shall produce it as it is kept in the usual course of business or shall organize and label it to correspond with the categories in the demand.

If a commissioner's request does not specify the form or forms for producing electronically stored information, an insurer responding to the request shall produce the information in a form or forms in which the insurer ordinarily maintains it or in a form or forms that are reasonably usable.

An insurer responding to an information request need not produce the same electronically stored information in more than one form.

An insurer responding to an information request need not provide the electronically stored information from sources that the insurer identifies as not reasonably accessible because of undue burden or cost. [L 2007, c 227, pt of §1]



§431:2D-112 - Coordination with other states through the National Association of Insurance Commissioners.

[§431:2D-112]  Coordination with other states through the National Association of Insurance Commissioners.  The commissioner shall share information and coordinate the insurance division's market analysis and examination efforts with other states through the National Association of Insurance Commissioners. [L 2007, c 227, pt of §1]



§431:2D-113 - Additional duties of the commissioner.

[§431:2D-113]  Additional duties of the commissioner.  (a)  At least once per year, or more frequently if deemed necessary, the commissioner shall make available in an appropriate manner to insurers and other entities subject to the scope of this chapter, information on new laws and rules, enforcement actions, and other information the commissioner deems pertinent to ensure compliance with market conduct requirements.

(b)  The commissioner shall designate a specific person or persons within the insurance division whose responsibilities shall include the receipt of information from employees of insurers and licensed entities concerning violations of laws, as defined in this section.  The person or persons shall be provided with proper training on the handling of the information, which shall be deemed a confidential communication for the purposes of this section.

(c)  For any change made to a work product referenced in this article, which materially changes the way in which market analysis, market conduct actions, or market conduct examinations are conducted, the commissioner shall give notice and provide parties with an opportunity for a public hearing pursuant to chapter 91. [L 2007, c 227, pt of §1]



§431:2D-114 - Data calls.

[§431:2D-114]  Data calls.  Whether through market analysis, market conduct action, or in response to another regulatory request, any information provided in response to a data call from the commissioner or the commissioner's designee, shall be treated as confidential and privileged.  It shall not be subject to subpoena and shall not be subject to discovery or admissible in evidence in any private civil action.  No waiver of privilege or confidentiality shall occur as a result of responding to a data call. [L 2007, c 227, pt of §1]



§431:3-101 - Alien insurer.

ARTICLE 3

INSURERS GENERAL REQUIREMENTS

PART I.  DEFINITIONS

§431:3-101  Alien insurer.  An alien insurer is one formed under the laws of a nation other than the United States. [L 1987, c 347, pt of §2]



§431:3-102 - Capital funds.

§431:3-102  Capital funds.  Capital funds means the excess of the assets of an insurer over its liabilities.  Capital stock, if any, shall not be deemed to be a liability for the purposes of this section. [L 1987, c 347, pt of §2]



§431:3-103 - Charter.

§431:3-103  Charter.  Charter means articles of incorporation, of agreement, of association, or other basic constituent document of a corporation, or subscribers' agreement and power of attorney for attorney of a reciprocal insurer. [L 1987, c 347, pt of §2]



§431:3-104 - Domestic insurer.

§431:3-104  Domestic insurer.  A domestic insurer is one formed under the laws of this State. [L 1987, c 347, pt of §2]



§431:3-105 - Foreign insurer.

§431:3-105  Foreign insurer.  A foreign insurer is one formed under the laws of any state, as defined in section 431:1-213, other than this State. [L 1987, c 347, pt of §2]



§431:3-106 - Mutual insurer.

§431:3-106  Mutual insurer.  A mutual insurer means an incorporated insurer without capital stock, the governing body of which is elected by its policyholders.  The policyholders, who are the insurer's owners, are known as members. [L 1987, c 347, pt of §2]



§431:3-107 - Reciprocal insurance.

§431:3-107  Reciprocal insurance.  Reciprocal insurance means that insurance resulting from the exchange of insurance contracts among subscribers of an unincorporated association, the interexchange being effectuated through an attorney-in-fact common to all such subscribers, thereby providing insurance coverage on each other. [L 1987, c 347, pt of §2]



§431:3-108 - Reciprocal insurer.

§431:3-108  Reciprocal insurer.  A reciprocal insurer means an unincorporated aggregation of subscribers operating individually and collectively through an attorney-in-fact common to all such persons to provide reciprocal insurance among themselves. [L 1987, c 347, pt of §2]



§431:3-109 - Reinsurance.

§431:3-109  Reinsurance.  Reinsurance means an insurance transaction where an insurer, for consideration, transfers any portion of the risk it has assumed to another insurer.  In referring to reinsurance transactions, this code sometimes refers to the insurer transferring the risk as the ceding or withdrawing insurer, while the insurer assuming the risk is sometimes termed the assuming reinsurer or the reinsurer. [L 1987, c 347, pt of §2]

Attorney General Opinions

Third party liability coverage provided to the State is insurance, not reinsurance.  Att. Gen. Op. 95-2.



§431:3-110 - Stock insurer.

[§431:3-110]  Stock insurer.  A stock insurer is an incorporated insurer with capital stock divided into shares and owned by its stockholders to whom the earnings are distributed as dividends on their shares. [L 2000, c 182, §1]



§431:3-201 - Authority required.

PART II.  CERTIFICATE OF AUTHORITY

§431:3-201  Authority required.  (a)  No person shall act as an insurer and no insurer shall transact insurance business in this State other than as authorized by a certificate of authority granted to it by the commissioner; except as to such transactions as are expressly otherwise provided in this code.

(b)  The investigation and adjustment of claims in this State arising under insurance contracts issued by an unauthorized insurer, except surplus line insurance issued pursuant to section 431:8-301, shall be deemed to constitute the transaction of insurance in this State, unless the same are isolated or nonrecurring transactions.

(c)  Every certificate of authority shall include but not be limited to:

(1)  The name of the insurer and the classes of insurance it is authorized to transact in this State; or

(2)  The name of and location of the principal office of its attorney-in-fact if a reciprocal insurer. [L 1987, c 347, pt of §2; am L 1993, c 205, §5; am L 2006, c 189, §4]



§431:3-202 - Insurer's name.

§431:3-202  Insurer's name.  (a)  Every insurer shall conduct its business in its own legal name.

(b)  No insurer shall assume or use a name deceptively similar to that of any other authorized insurer, nor which tends to deceive or mislead as to the type of organization of the insurer.

(c)  When a foreign or alien insurer authorized to do business in this State wants to change the name under which its certificate of authority is issued, the insurer shall file a request for name change with the commissioner at least thirty days prior to the effective date of the name change.  If within the thirty-day period the commissioner finds the name change request does not meet the requirements of this chapter or of the corporation laws of this State, the commissioner shall send to the insurer written notice of disapproval of the request specifying in what respect the proposed name change fails to meet the requirements of this chapter or the corporation laws of this State and stating that the name change shall not become effective. [L 1987, c 347, pt of §2; am L 1988, c 363, §2(2)]



§431:3-203 - Qualifications for authority.

§431:3-203  Qualifications for authority.  (a)  To qualify for and hold a certificate of authority, an insurer must:

(1)  Be a stock, mutual, or reciprocal insurer of the same general type as may be formed as a domestic insurer under article 4;

(2)  Have capital funds as required by this code based upon the type and domicile of the insurer and the classes of insurance which the insurer is authorized to transact in its domicile;

(3)  Transact or propose to transact in this State insurances which are among those authorized by its charter, and only such insurance as meets the standards and requirements of this code; and

(4)  Fully comply with and qualify according to the provisions of this code.

(b)  In addition to the requirements in subsection (a), to qualify for and hold a certificate of authority, foreign and alien insurers must have continuously, actively, and successfully transacted the business of insurance for at least five years immediately prior thereto; provided that in the case of a reorganization (including a merger, corporate acquisition, or formation of a subsidiary) of a capital stock or mutual insurer, the five-year period shall be computed from the date of the organization of the original or parent insurer or insurers if substantially the same management continues. [L 1987, c 347, pt of §2; am L 1997, c 13, §1; am L 2001, c 216, §5]



§431:3-203 - .

§431:3-203.5  Foreign insurer; certification.  (a)  Notwithstanding section 431:3-203 or any other law to the contrary in this code, the commissioner shall grant a certificate of authority to any applicant, regardless of the number of previous years experience in the business of insurance, that is an insurer licensed under the insurance laws of one of not fewer than three states annually designated, or redesignated, by the commissioner from among the states that are accredited by the National Association of Insurance Commissioners.  The loss of accreditation by a state designated by the commissioner shall not in itself affect the validity of a previously issued certificate of authority by the commissioner to a foreign insurer licensed under the insurance laws of the previously accredited state.  Nor shall the commissioner's de-selection of a state affect the validity of a previously issued certificate of authority to a foreign insurer licensed by that state.

(b)  The commissioner may waive the filing of any document required to be submitted under section 431:3-212.

(c)  Nothing in this section shall limit the commissioner's authority to require a foreign insurer to proceed with the certification process under this article if the commissioner, at the commissioner's discretion, determines that it would be in the public interest. [L 1995, c 129, §1; am L 1997, c 36, §1; am L 1998, c 2, §100; am L 2004, c 122, §8]



§431:3-204 - Classes of insurance authorized.

§431:3-204  Classes of insurance authorized.  An insurer which otherwise qualifies therefor may be authorized to transact any one or more classes of insurance as defined in sections 431:1-204 to 431:1-211; provided that:

(1)  A life insurer shall not transact any insurance in addition to life insurance except accident and health or sickness insurance; provided that nothing herein shall limit a life insurer existing and authorized on July 1, 1988, from writing any authorized insurance stated in its charter; and

(2)  A reciprocal insurer shall not transact life or accident and health or sickness insurance. [L 1987, c 347, pt of §2; am L 2003, c 212, §19]



§431:3-205 - Funds required of new insurers.

§431:3-205  Funds required of new insurers.  Subject to section 431:3-203(a)(2), to qualify to transact any one class of insurance, an insurer, not existing and authorized in this State on July 1, 1988, shall:

(1)  Deposit in a federally insured financial institution within the State, paid-up capital stock in the case of a stock insurer, or unimpaired surplus if (A) a reciprocal insurer, or (B) a mutual insurer which does not seek to qualify upon the basis of applications and premiums collected as provided in sections 431:4-303 to 431:4-307, in an amount not less than shown in the applicable Schedule "A";

(2)  Maintain this deposit at all times while the insurer is licensed and transacting insurance in this State; and

(3)  Secure the approval of the commissioner before making withdrawals from the depository.

Schedule "A"

Class of Insurance     Amount Required

Life                        $  600,000

Accident and Health or Sickness 450,000

Property                       750,000

Marine and Transportation    1,000,000

Vehicle                      1,000,000

General Casualty             1,500,000

Surety                       1,000,000

Title                          400,000

[L 1987, c 347, pt of §2 as superseded by c 348, §2; am L 1989, c 195, §13; am L 2003, c 212, §20]



§431:3-206 - Additional funds required, new insurers.

§431:3-206  Additional funds required, new insurers.  In addition to the paid-up capital stock or unimpaired surplus as required under section 431:3-205 and section 431:3-208, the following insurers shall possess when first authorized:

(1)  In the case of domestic stock or reciprocal insurers not existing and authorized in this State on July 1, 1988, or domestic mutual insurers not existing and authorized in this State on July 1, 1988, which qualify upon the basis of possession of surplus in lieu of applications and premiums collected as provided in section 431:4-303 to section 431:4-307, bona fide additional surplus equaling in amount not less than fifty per cent of the capital stock or surplus otherwise required for the class or classes of insurance proposed to be transacted; or

(2)  In the case of foreign and alien insurers which have been insurers for less than five years except if as a result of a reorganization (including a merger, corporate acquisition, or formation of a subsidiary), bona fide additional surplus in an amount not less than fifty per cent of the capital stock or surplus otherwise required for the class or classes of insurance which the insurer is authorized to transact in its domicile. [L 1987, c 347, pt of §2; am L 1989, c 207, §2]



§431:3-207 - Noncompliance as to capital stock and surplus permitted certain insurers for five years.

§431:3-207  Noncompliance as to capital stock and surplus permitted certain insurers for five years.  (a)  A domestic or foreign insurer holding a valid certificate of authority to transact insurance in this State as of July 1, 1988, for a period of five years after that date, may continue to transact the kinds of insurance permitted by the certificate of authority by complying with this code and by maintaining unimpaired not less than the same amount of paid-in capital stock or surplus, if a mutual or reciprocal insurer, as required under the laws of this State immediately prior to July 1, 1988, and as if the laws had continued in force.  After the five-year period, the insurer shall have and maintain not less than the same amount of paid-in capital stock and surplus as is then required of domestic stock insurers newly formed.

(b)  An insurer specified in subsection (a) shall not be granted authority to transact any other or additional kinds of insurance after the five-year period specified unless it then fully complies with the capital and surplus requirements applied to all the kinds of insurance it then proposes to transact, as provided under section 431:3-205 as to new domestic insurers. [L 1987, c 347, pt of §2]



§431:3-208 - Funds required of existing and new insurers for transacting additional classes of insurance.

§431:3-208  Funds required of existing and new insurers for transacting additional classes of insurance.  (a)  An insurer otherwise qualified may be authorized to transact combinations of classes of insurance while having on deposit in a federally insured financial institution within the State, additional paid- up capital stock in the case of a stock insurer, or additional unimpaired surplus in the case of a mutual or reciprocal insurer, subject to subsection (c) as to domestic mutual or reciprocal insurers, and subject to section 431:3-203(a)(2).  An insurer wanting to transact additional classes of insurance must:

(1)  Maintain at all times, in a federally insured financial institution within the State, capital if a stock insurer, or surplus, if a mutual or reciprocal insurer, equal to the sum required of each individual class of insurance it desires to transact, as listed in Schedule "A" of section 431:3-205;

(2)  Maintain a sum total not to exceed $2,500,000; and

(3)  Obtain first the approval by the commissioner for any withdrawals from this deposit.

(b)  An insurer while possessing in a federally insured financial institution within the State, $2,500,000 of capital in the case of a stock insurer, or of unimpaired surplus in the case of a reciprocal or mutual insurer, may be authorized to transact all classes of insurance, subject to sections 431:3-204 to 431:3-206.

(c)  To qualify for authority to transact a combination of classes of insurance, a domestic mutual or reciprocal insurer shall deposit in a federally insured financial institution within the State, surplus in an amount equal to the paid-up capital stock required of stock insurers for authority to transact a like combination of classes of insurance. [L 1987, c 347, pt of §2 as superseded by c 348, §3]



§431:3-209 - Deposits of alien and foreign insurers; special deposits.

§431:3-209  Deposits of alien and foreign insurers; special deposits.  (a)  To qualify for and hold a certificate of authority, an alien or foreign insurer must deposit and maintain on deposit assets equal in amount to either the amount of paid-up capital stock in the case of a stock insurer, or surplus, in the case of a mutual or reciprocal insurer, required of a domestic insurer to transact a business of insurance in like class or classes of insurance, or the amount of $500,000, whichever amount is the greater.

(b)  The deposit shall be for the security of all policyholders and obligees of the insurer in the United States.  It shall not be subject to diminution below the amount currently determined in accordance with subsection (a) so long as the insurer has outstanding any liabilities arising out of its business transacted in the United States.

(c)  The deposit shall be maintained with the commissioner.  In lieu of the deposit or part thereof, the commissioner shall accept the certificate of the public official having supervision over insurance in another state showing that deposits by the insurer, or like part thereof, maintained by the insurer in that state for the benefit of all of the insurer's policyholders in the United States or all of its policyholders and obligees in the United States, if the total deposit in this State and those evidenced by the certificate or certificates is in an amount not less than the amount required pursuant to subsection (a).

(d)  The commissioner may require the foreign or alien insurer to place in a special deposit an amount determined by the commissioner in a federally insured financial institution within the State. [L 1987, c 347, pt of §2 as superseded by c 348, §4]



§431:3-210 - Determination of capital funds of alien insurer.

§431:3-210  Determination of capital funds of alien insurer.  (a)  The capital funds of an alien insurer shall be deemed to be the amount by which its assets exceed its liabilities with respect to its business transacted in the United States.

(b)  Assets of such insurer held in any state for the special protection of policyholders and obligees in such state shall not constitute assets of the insurer for the purpose of this code.  Liabilities of the insurer so secured by such assets but not exceeding the amount of such assets, may be deducted in computing the insurer's liabilities for the purpose of this section. [L 1987, c 347, pt of §2]



§431:3-211 - REPEALED.

§431:3-211  REPEALED.  L 1997, c 12, §1 and c 233, §6.



§431:3-212 - Application for authority.

§431:3-212  Application for authority.  To apply for an original certificate of authority, an insurer shall:

(1)  File with the commissioner its request showing:

(A)  Its name, home office location, type of insurer, organization date, and state or country of its domicile, and name and location of principal office of its attorney-in-fact if a reciprocal insurer;

(B)  The classes of insurance it proposes to transact; and

(C)  Additional information as the commissioner may reasonably require;

(2)  File with the commissioner:

(A)  A copy of its charter as amended or such copy certified by the proper public officer of the state or country of domicile if a foreign or alien insurer;

(B)  A copy of its bylaws as amended, certified by its proper officer;

(C)  A copy of its annual statement as of December 31 last preceding;

(D)  An appointment of the commissioner as its attorney to receive service of legal process, if a foreign or alien insurer, or a domestic reciprocal insurer;

(E)  The name and business address of its authorized resident agent upon whom process may be served in all cases, if a foreign or alien insurer;

(F)  A copy of the appointment and authority of its United States manager, certified by its proper officer, if an alien insurer;

(G)  A certificate from the proper public official of its state or country of domicile showing that it is duly organized and is authorized to transact the classes of insurance proposed to be transacted, if a foreign or alien insurer;

(H)  The declaration required by section 431:4-409 if a domestic reciprocal insurer;

(I)  Certificate of the proper public official as to any deposit made or held in compliance with this code;

(J)  Copy of report of the last examination made of the insurer certified by the insurance supervisory official of its state of domicile or entry into the United States, if a foreign or alien insurer; and

(K)  Other documents or stipulations as the commissioner may reasonably require to evidence compliance with this code; and

(3)  Deposit with the commissioner the appropriate fees required by this code. [L 1987, c 347, pt of §2; am L 2002, c 155, §7; am L 2003, c 212, §21]



§431:3-212.5 - Redomestication of authorized insurers.

§431:3-212.5  Redomestication of authorized insurers.  (a)  The certificate of authority, producer appointments and licenses, rates, and other items allowed by the commissioner, which are in existence at the time an insurer authorized to transact insurance business in this State transfers its corporate domicile to this or any other state by merger, consolidation, or any other lawful method shall continue in full force and effect upon such transfer if the insurer remains qualified to transact insurance business in this State.  For purposes of this section, an insurer transferring its corporate domicile to this State remains qualified to transact insurance business in this State if it meets the organization and licensing requirements applicable to the same type of domestic insurer.  All outstanding policies of a transferring insurer shall remain in full force and effect and need not be endorsed as to the new name of the company or its new location unless so ordered by the commissioner.

(b)  Each transferring insurer shall file new policy forms on or before the effective date of the transfer if such forms are required to be approved by the commissioner.  The insurer may use existing policy forms with appropriate endorsements if permitted by, and under such conditions as approved by, the commissioner.  Every such transferring insurer shall notify the commissioner of the details of the proposed transfer and shall file promptly any resulting amendments to corporate documents filed or required to be filed with the commissioner.

(c)  The commissioner may apply this section to any domestication occurring in another state by an authorized United States branch of an alien insurer. [L 1991, c 181, §1; am L 2002, c 155, §8; am L 2004, c 122, §9]

Cross References

Redomestication--captive insurers, see §§431:19-102.3 and 431:19-102.4.



§431:3-213 - Authority issued or denied.

§431:3-213  Authority issued or denied.  (a)  If the commissioner finds that an insurer has met the requirements for and is fully entitled thereto under this code, the commissioner shall issue to it a proper certificate of authority.

(b)  If the commissioner does not so find, the commissioner shall deny the insurer certificate of authority within a reasonable length of time following filing of the application by the insurer.

(c)  The certificate of authority of a reciprocal insurer shall be issued to its attorney in the name of the insurer. [L 1987, c 347, pt of §2]



§431:3-214 - Extension; amendment.

§431:3-214  Extension; amendment.  (a)  No certificate of authority shall contain an expiration date, but all certificates of authority must be extended from time to time in order to continue to be valid.  When the commissioner issues or extends a certificate of authority, the commissioner shall determine the date prior to which the certificate of authority must be extended and shall so notify the insurer in writing.  This date is called the extension date.  The extension date shall be any date not less than one year and not more than three years after date of issue or extension of the certificate of authority.  If the insurer qualifies, its certificate of authority shall be extended.

(b)  The commissioner shall amend a certificate of authority at any time in accordance with changes in the insurer's charter or insuring powers. [L 1987, c 347, pt of §2]



§431:3-215 - Withdrawal from State; obligations.

§431:3-215  Withdrawal from State; obligations.  (a)  No insurer other than a life insurer shall withdraw from this State until its direct liability to its policyholders and obligees under all its insurance contracts then in force in this State has been assumed by another authorized insurer under an agreement approved by the commissioner.

(b)  The assuming insurer shall, within a reasonable time, replace the assumed insurance contracts with its own, or by endorsement thereon acknowledge its liability under the assumed contracts.

(c)  Six months prior to withdrawing from this State, an insurer shall file an affidavit with the commissioner showing that:

(1)  It desires to withdraw from this State and to discontinue business in this State; and

(2)  All of its outstanding policies have been either reinsured or have expired.  If the outstanding policies are reinsured, the withdrawing insurer shall also submit the reinsurer's affidavit stating that it has reinsured all the outstanding policies of the withdrawing insurer upon risks in this State or upon business originating in this State.  The reinsurer shall be an insurer authorized to carry on the business of insurance in this State.

(d)  The insurer shall return for cancellation its current certificate of authority and licenses for producers issued by the commissioner.

(e)  Six months prior to withdrawing from this State, an insurer shall, in addition to other requirements, publish in this State a notice of withdrawal once each week for the first eight successive weeks, and again in the last four successive weeks in the sixth month in a newspaper of daily circulation; provided that the commissioner shall have the discretion to waive the notice requirement.  The notice of withdrawal as published shall have the prior approval of the commissioner. [L 1987, c 347, pt of §2; am L 1993, c 199, §1; am L 2002, c 155, §9; am L 2004, c 122, §10]



§431:3-216 - Mandatory refusal, suspension or revocation provisions.

§431:3-216  Mandatory refusal, suspension or revocation provisions.  The commissioner shall suspend, revoke, or refuse to extend an insurer's certificate of authority in addition to other grounds in this code, if the insurer:

(1)  Is a domestic stock insurer and has assets less in amount than its liabilities, including its capital stock less amounts required for the class of insurance or combination of classes of insurance as a liability, and has failed to make good such deficiency as required by the commissioner.

(2)  Is a domestic mutual or domestic reciprocal insurer, and fails to make good a deficiency of assets as required by the commissioner.

(3)  Is a foreign or alien insurer and no longer qualifies or meets the requirements for the authority.

(4)  Knowingly exceeds its charter powers or its certificate of authority. [L 1987, c 347, pt of §2]



§431:3-217 - Discretionary refusal, suspension or revocation provisions.

§431:3-217  Discretionary refusal, suspension or revocation provisions.  After a hearing the commissioner may suspend, revoke, or refuse to extend an insurer's certificate of authority, in addition to other grounds in this code, if the insurer:

(1)  Knowingly fails to comply with or, in the case of a reciprocal insurer, if the attorney fails to comply with, or violates any provision of this code other than those for violation of which refusal, suspension or revocation is mandatory;

(2)  Knowingly fails to comply with any proper order of the commissioner;

(3)  Is found by the commissioner upon examination, or other evidence, to be in unsound condition or in a condition as to render its further proceedings in this State hazardous to the public or to its policyholders in this State;

(4)  Refuses to remove or discharge a director or officer who has been convicted of any crime involving fraud or dishonesty;

(5)  Commits or performs with a frequency as to indicate a general business practice any act which compels claimants under policies either to accept less than the amount due them or to bring suit against it to secure full payment of the amount due;

(6)  Is affiliated with and under the same general management, interlocking directorate, or ownership as another insurer which transacts insurance other than reinsurance in this State without having a certificate of authority therefor, except as is permitted by this code;

(7)  Refuses to be examined, or if its directors, officers, employees, or representatives refuse to submit to examination or give testimony concerning its affairs, or to produce its accounts, records, and files for examination by the commissioner when required by this code, or refuses to perform any legal obligation relative to the examination;

(8)  Fails to pay any final judgment rendered against it upon any policy, bond, recognizance, or undertaking issued or guaranteed by it, within sixty days after the judgment became final or within sixty days after time for taking an appeal has expired or within sixty days after dismissal of an appeal before final determination, whichever date is the later; or

(9)  Fails to file its annual statement when due or within any extension of time which the commissioner may for good cause have granted. [L 1987, c 347, pt of §2 as superseded by c 349, §2]



§431:3-218 - Procedure upon revocation; suspension of certificate of authority.

§431:3-218  Procedure upon revocation; suspension of certificate of authority.  Upon revoking, suspending, or refusing to extend an insurer's authority to transact insurance, the commissioner shall forthwith:

(1)  Give notice thereof to the insurer not fewer than ten days in advance of the effective date of the revocation or suspension;

(2)  Likewise revoke or suspend all producers' authority to represent the insurer in this State and give notice thereof to the producers; and

(3)  Give notice thereof to the insurance supervisory official of each other state in which the insurer is authorized to transact insurance; provided that notice to the National Association of Insurance Commissioners shall satisfy this requirement. [L 1987, c 347, pt of §2; am L 2001, c 216, §6; am L 2004, c 122, §11]



§431:3-219 - Suspension period; revocation.

§431:3-219  Suspension period; revocation.  (a)  Except as otherwise expressly provided in this code, the commissioner may suspend an insurer's certificate of authority for a period not to exceed one year.  The commissioner shall state in the commissioner's order of suspension the period during which it shall be effective.

(b)  After the completion of the original suspension period, the commissioner may order additional extensions of the suspension or revoke an insurer's certificate of authority pursuant to section 431:3-218, provided there is a basis for the extended suspension or revocation and the insurer has an opportunity for a hearing prior to the imposition of the extended suspension or revocation. [L 1987, c 347, pt of §2; am L 2005, c 132, §2]



§431:3-220 - Revival.

§431:3-220  Revival.  An insurer whose certificate of authority has been suspended, revoked, or refused may subsequently be authorized if:

(1)  The grounds for the suspension, revocation, or refusal no longer exist and the insurer is otherwise fully qualified; and

(2)  The insurer has reimbursed the commissioner for all reasonable and necessary expenses incurred by virtue of the suspension, revocation, or reinstatement of the certificate of authority. [L 1987, c 347, pt of §2]



§431:3-221 - Power to fine.

§431:3-221  Power to fine.  In addition to or in lieu of the suspension, revocation, or refusal to extend any certificate of authority, the commissioner, after hearing, may levy a fine upon the insurer in an amount not less than $500 and not more than $50,000.  The order levying the fine shall specify the period within which the fine shall be fully paid, which shall not be less than thirty nor more than forty-five days from the date of the order.  Upon failure to pay the fine when due, the commissioner shall revoke the insurer's certificate of authority if not already revoked, and the fine shall be recovered in a civil action brought on behalf of the commissioner by the attorney general.  Any fine so collected shall be paid by the commissioner to the director of finance for the account of the compliance resolution fund. [L 1987, c 347, pt of §2; am L 1999, c 163, §15(1); am L 2002, c 39, §10]



§431:3-301 - Annual and quarterly filings with commissioner.

PART III.  ANNUAL REQUIREMENTS AND LIMITING PROVISIONS

§431:3-301  Annual and quarterly filings with commissioner.  (a)  Each domestic, foreign, and alien insurer that is authorized to transact insurance in this State shall file annually with the commissioner, on or before March 1 of each year, a copy of its annual statement convention blank, statement of actuarial opinion by a qualified actuary or specialist, and additional filings as prescribed by the commissioner for the preceding year.  Each insurer shall file quarterly, on or before the forty-fifth day after each quarter, a copy of its quarterly statement.  The statements shall be prepared in accordance with the National Association of Insurance Commissioners' annual statement instructions, following the practices and procedures prescribed by the National Association of Insurance Commissioners' accounting practices and procedures manuals.  The annual and quarterly statements shall be verified by oaths of at least two of the insurer's principal officers, or the attorney-in-fact in the case of a reciprocal insurer, or the United States manager in the case of an alien insurer.  The statement of an alien insurer shall relate only to its transactions and affairs in the United States.  Foreign and alien insurers that are in compliance with section 431:3-302 are not required to file annual and quarterly statements with this State.

(b)  Each insurer shall file the tax statement provided for by section 431:7-201.

(c)  Any insurer failing or refusing to submit the annual or quarterly filing or any of the documents in accordance with this section shall be liable for a fine in an amount not less than $100 and not more than $500 for each day of delinquency.  The commissioner may suspend or revoke the certificate of authority of any insurer that fails to file any of the documents required pursuant to this section. [L 1987, c 347, pt of §2; am L 1992, c 176, §9; am L 1993, c 205, §6 as superseded by c 321, §9; am L 1994, c 128, §2; am L 1995, c 232, §11; am L 1997, c 36, §2; am L 2003, c 212, §22]



§431:3-302 - Annual and quarterly filings with the National Association of Insurance Commissioners.

§431:3-302  Annual and quarterly filings with the National Association of Insurance Commissioners.  (a)  Each domestic, foreign, and alien insurer that is authorized to transact insurance in this State shall file annually with the National Association of Insurance Commissioners, on or before March 1 of each year, a copy of its annual statement convention blank, statement of actuarial opinion by a qualified actuary or specialist, and additional filings as prescribed by the commissioner for the preceding year.  Each insurer shall file quarterly, on or before the forty-fifth day after each quarter, a copy of its quarterly statement with the National Association of Insurance Commissioners.  The information filed with the National Association of Insurance Commissioners shall be in the same format and scope as that required by the commissioner and shall include the signed jurat page and the actuarial certification.  Any amendments and addenda to the statement filing subsequently filed with the commissioner shall also be filed with the National Association of Insurance Commissioners.  In addition to the printed annual and quarterly filings addressed in this section, the annual and quarterly filings shall also be filed electronically in the format prescribed by the National Association of Insurance Commissioners' annual statement instructions.  The annual and quarterly electronic filings shall be due on the same dates as the corresponding printed information.

(b)  Any insurer failing or refusing to submit the annual or quarterly filings in accordance with this section shall be liable for a penalty in an amount not less than $100 and not more than $500 for each day of delinquency. [L 1987, c 347, pt of §2; am L 1993, c 205, §7; am L 1994, c 190, §§2, 10; am L 1995, c 61, §2 as superseded by c 232, §§4, 12; am L 1997, c 368, §2; am L 1999, c 302, §9 as superseded by c 128, §2; am L 2003, c 212, §23]



§431:3-302.5 - Annual audit.

§431:3-302.5  Annual audit.  (a)  Annually on or before June 1, or such later date as the commissioner upon request or for cause may specify, each domestic insurer shall file an audit by a designated independent certified public accountant or accounting firm of the financial statements reporting the financial condition and the results of operations of the insurer.  The insurer shall notify the commissioner in writing of the name and address of the person or firm retained to conduct the annual audit within sixty days of retention.  The commissioner may disapprove the insurer's designation within fifteen days of receipt of the insurer's notice, and the insurer shall be required to designate another independent certified public accountant or accounting firm.

(b)  An insurer may make written application to the commissioner for approval to file audited consolidated or combined financial statements in lieu of separate annual audited financial statements if the insurer is part of a group of insurance companies that utilizes a pooling or one hundred per cent reinsurance agreement that affects the solvency and integrity of the insurer's reserves and the insurer cedes all of its direct and assumed business to the pool.

(c)  The audit required in subsection (a) and the audited consolidated or combined financial statements as may be approved under subsection (b) shall be prepared in accordance with the National Association of Insurance Commissioners accounting practices and procedures manual and rules adopted by the commissioner following the practices and procedures prescribed by the National Association of Insurance Commissioners.

(d)  Any insurer failing or refusing to submit the annual audit or any of the documents required under subsection (a) or as may be approved under subsection (b), on or before June 1, or a later date as the commissioner upon request or for cause may specify, shall be liable for a penalty in an amount not less than $100 and not more than $500 for each day of delinquency.  The commissioner may suspend or revoke the certificate of authority of any insurer who fails to file any of the documents required in subsection (a). [L 1991, c 103, §1; am L 1994, c 128, §3; am L 1997, c 368, §3; am L 2004, c 122, §12; am L 2009, c 77, §3]



§431:3-303 - Immunity.

§431:3-303  Immunity.  In the absence of actual malice, members of the National Association of Insurance Commissioners, their duly authorized committees, subcommittees, and task forces, their delegates, National Association of Insurance Commissioners employees, and all others charged with the responsibility of collecting, reviewing, analyzing and disseminating information from the filing of the annual statement convention blanks shall be acting as agents of the commissioner under the authority of this code and will not be subject to civil liability for libel, slander or any other cause of action by virtue of their collection, review, and analysis or dissemination of the data and information from the filings required hereunder. [L 1987, c 347, pt of §2]



§431:3-304 - Confidentiality.

§431:3-304  Confidentiality.  All financial analysis ratios and examination synopses concerning insurance companies that are submitted to the insurance division by the National Association of Insurance Commissioners' Insurance Regulatory Information System are confidential and may not be disclosed by the insurance division. [L 1987, c 347, pt of §2]



§431:3-305 - Accounts; records.

§431:3-305  Accounts; records.  Every insurer shall keep full and adequate accounts and records of its assets, obligations, transactions, and affairs.  Every domestic insurer shall maintain said accounts and records at its principal office in this State. [L 1987, c 347, pt of §2]



§431:3-306 - Limit of risk.

§431:3-306  Limit of risk.  (a)  No insurer shall retain net any risk on any one subject of insurance, whether located or to be performed in this State or elsewhere, in an amount exceeding ten per cent of its surplus to policyholders.

(b)  For the purposes of this section, a subject of insurance as to insurance against fire includes all properties insured by the same insurer which are customarily considered by underwriters to be subject to loss or damage from the same fire.

(c)  Reinsurance in any reinsurer not qualified under article 4A may not be deducted in determining risk retained for the purposes of this section.

(d)  In the case of surety insurance, the net retention shall be computed after deduction of reinsurances, the amount assumed by any co-surety, the value of any security deposited, pledged, or held subject to the consent of the surety and for the protection of the surety.

(e)  This section shall not apply to insurance of marine risks or marine protection and indemnity risks. [L 1987, c 347, pt of §2; am L 1993, c 321, §10; am L 2004, c 122, §13]



§431:3-306.5 - Residential hurricane coverage.

§431:3-306.5  Residential hurricane coverage.  (a)  Upon written request of the commissioner by certified mail, an insurer writing the peril of residential hurricane coverage in this State shall within thirty days after receipt of the request, make accessible to the commissioner or commissioner's designee information verifying that the insurer has the financial assets and ability to cover its hurricane insurance exposure.  The information to be made accessible shall include:

(1)  The aggregate amount of hurricane coverage premiums and aggregate limits of coverage by type of coverage, which shall be compiled on a quarterly basis;

(2)  The probable maximum loss associated with the above aggregate limits, assuming the occurrence of a hurricane of a severity unlikely to occur more frequently than once every one hundred years, as that loss is estimated in a report prepared by a recognized hurricane modeling company;

(3)  All financial information relating to the insurer's capital base and reinsurance program for hurricane losses, such as:

(A)  Information describing the reinsurance program in place as of the date notice was received;

(B)  The names and financial ratings of each reinsurer;

(C)  Aggregate limits of reinsurance coverage available; and

(D)  Reinstatement provisions; and

(4)  Any other related information the commissioner may require to evaluate the adequacy of the program.

(b)  If the commissioner determines that the loss estimated pursuant to subsection (a) exceeds the sum of an insurer's capitalization and available reinsurance, the commissioner may further examine that insurer's financial position as allowed by article 2 and commence supervisory and other appropriate proceedings under article 15.

(c)  The cost of an examination under this section shall be assessed against the insurer being examined and remitted to the commissioner for deposit into the compliance resolution fund.

(d)  Any final order or decision of the commissioner under this section shall be made pursuant to chapter 91. [L 2001, c 120, §1; am L 2003, c 212, §24]



§431:3-307 - Free insurance.

§431:3-307  Free insurance.  Except as otherwise provided by law, no insurer, either domestic, foreign or alien, shall issue or cause to be issued any policy of insurance of any type or description upon life or property, real or personal, whenever the policy of insurance is to be furnished or delivered to the purchaser or bailee of any property, real or personal, either as an inducement to purchase or bailment of the property, real or personal, or as a part of the consideration for the purchase or bailment of the property, real or personal. [L 1987, c 347, pt of §2]



§431:3-308 - Alien government owned insurers.

§431:3-308  Alien government owned insurers.  No license to transact any kind of insurance business in this State shall be issued or renewed to any foreign or alien insurer or issued or continued in effect to any domestic insurer which is owned or financially controlled by another state of the United States other than this State, or by a foreign government, or by any political subdivision of either, or which is an agency or instrumentality of any such state, government, or subdivision, unless the insurer was so owned or controlled prior to January 1, 1957, and was authorized to do business in this State on or prior to that date. [L 1987, c 347, pt of §2]



§431:3-309 - Disclosure of profits by insurers.

§431:3-309  Disclosure of profits by insurers.  All insurance companies transacting business in this State under authority provided by this code or any other provision of Hawaii law shall, within three months following the completion of the calendar year, submit to the commissioner a full and accurate written disclosure of:

(1)  All profits derived from each line of insurance written for the applicable calendar year, and

(2)  All profits for the entire company for the applicable calendar year.

All disclosures submitted pursuant to this section shall be in a form prescribed by the commissioner. [L 1987, c 347, pt of §2]



§431:3-401 - Definitions.

PART IV.  RISK-BASED CAPITAL FOR INSURERS

Note

Part heading amended by L 1997, c 75, §2.

Cross References

Civil relief for state military forces, see chapter 657D.

§431:3-401  Definitions.  For purposes of this part unless the context otherwise requires:

"Adjusted risk-based capital report" means a risk-based capital report which has been adjusted by the commissioner in accordance with section 431:3-402(e).

"Corrective order" means an order issued by the commissioner specifying corrective actions which the commissioner has determined are required.

"Life or accident and health or sickness insurer" means any insurer that is within the definition of section 431:1-204 or 431:1-205 and is licensed under article 3, or a licensed property and casualty insurer writing only accident and health or sickness insurance.

"NAIC" means the National Association of Insurance Commissioners.

"Negative trend" means, with respect to a life or health insurer, [a] negative trend over a period of time, as determined in accordance with the "trend test calculation" included in the risk-based capital instructions.

"Property and casualty insurer" means any insurer that is within the definition of section 431:1-206, 431:1-207, 431:1-208, 431:1-209, 431:1-210, or 431:1-211 and is licensed under article 3, but shall not include monoline mortgage guaranty insurers, financial guaranty insurers, and title insurers.

"Risk-based capital instructions" means the risk-based capital report including risk-based capital instructions adopted by the National Association of Insurance Commissioners, as such risk-based capital instructions may be amended by the National Association of Insurance Commissioners from time to time in accordance with the procedures adopted by the National Association of Insurance Commissioners.

"Risk-based capital level" means an insurer's company action level risk-based capital, regulatory action level risk-based capital, authorized control level risk-based capital, or mandatory control level risk-based capital where:

(1)  "Company action level risk-based capital" means, with respect to any insurer, the product of 2.0 and its authorized control level risk-based capital;

(2)  "Regulatory action level risk-based capital" means, with respect to any insurer, the product of 1.5 and its authorized control level risk-based capital;

(3)  "Authorized control level risk-based capital" means, with respect to any insurer, the number determined under the risk-based capital formula in accordance with the risk-based capital instructions; and

(4)  "Mandatory control level risk-based capital" means, with respect to any insurer, the product of 0.70 and the authorized control level risk-based capital.

"Risk-based capital plan" means a comprehensive financial plan containing the elements specified in section 431:3-403(b).  If the commissioner rejects the risk-based capital plan and it is revised by the insurer, with or without the commissioner's recommendation, the plan shall be called the "revised risk-based capital plan".

"Risk-based capital report" means the report required in section 431:3-402.

"Total adjusted capital" means the sum of:

(1)  An insurer's statutory capital and surplus as determined in accordance with the statutory accounting applicable to the annual financial statements required to be filed under section 431:3-301; and

(2)  Any other items that the risk-based capital instructions may provide. [L 1994, c 190, pt of §1; am L 1995, c 61, §2 as superseded by c 232, §4; am L 1997, c 75, §3; am L 1999, c 128, §2; am L 2003, c 212, §25]



§431:3-402 - Risk-based capital reports.

§431:3-402  Risk-based capital reports.  (a)  Every domestic insurer, on or before each March 1 (the "filing date"), shall prepare and submit to the commissioner a report of its risk-based capital levels as of the end of the calendar year just ended, in a form and containing any information that is required by the risk-based capital instructions.  In addition, every domestic insurer shall file its risk-based capital report:

(1)  With the National Association of Insurance Commissioners in accordance with the risk-based capital instructions; and

(2)  With the insurance commissioner in any state in which the insurer is authorized to do business, if the commissioner has notified the insurer of its request in writing, in which case the insurer shall file its risk-based capital report not later than the later of:

(A)  Fifteen days from the receipt of notice to file its risk-based capital report with that state; or

(B)  The filing date.

(b)  A life or accident and health or sickness insurer's risk-based capital shall be determined in accordance with the formula set forth in the risk-based capital instructions.  The formula shall take into account and may adjust for the covariance among the following, which shall be determined in each case by applying the factors in the manner set forth in the risk-based capital instructions:

(1)  The risk with respect to the insurer's assets;

(2)  The risk of adverse insurance experience with respect to the insurer's liabilities and obligations;

(3)  The interest rate risk with respect to the insurer's business; and

(4)  All other business risks and any other relevant risks that are set forth in the risk-based capital instructions.

(c)  A property and casualty insurer's risk-based capital shall be determined in accordance with the formula set forth in the risk-based capital instructions.  The formula shall take into account and may adjust for the covariance among the following, which shall be determined in each case by applying the factors in the manner set forth in the risk-based capital instructions:

(1)  Asset risk;

(2)  Credit risk;

(3)  Underwriting risk; and

(4)  All other business risks and such other relevant risks as are set forth in the risk-based capital instructions.

(d)  An excess of capital over the amount produced by the risk-based capital requirements contained in this part and the formulas, schedules, and instructions referenced in this part is desirable in the business of insurance.  Accordingly, insurers shall seek to maintain capital above the risk-based capital levels required by this part.  Additional capital is used and useful in the business of insurance and helps to secure an insurer against various risks inherent in, or affecting, the business of insurance and not accounted for or only partially measured by the risk-based capital requirements contained in this part.

(e)  If a domestic insurer files a risk-based capital report which, in the judgment of the commissioner, is inaccurate, then the commissioner shall adjust the risk-based capital report to correct the inaccuracy and shall notify the insurer of the adjustment.  The notice shall contain a statement of the reason for the adjustment.  A risk-based capital report as so adjusted is referred to as an adjusted risk-based capital report. [L 1994, c 190, pt of §1; am L 1995, c 61, §2 as superseded by c 232, §4; am L 1997, c 75, §4; am L 1998, c 71, §2; am L 1999, c 128, §2; am L 2003, c 212, §26]



§431:3-403 - Company action level event.

§431:3-403  Company action level event.  (a)  "Company action level event" means any of the following events:

(1)  The filing of a risk-based capital report by an insurer which indicates that:

(A)  The insurer's total adjusted capital is greater than or equal to its regulatory action level risk-based capital but less than its company action level risk-based capital; or

(B)  If a life or accident and health or sickness insurer, the insurer has total adjusted capital which is greater than or equal to its company action level risk-based capital but less than the product of its authorized control level risk-based capital and 2.5, and has a negative trend;

(2)  The notification by the commissioner to the insurer of an adjusted risk-based capital report that indicates the occurrence of the event in paragraph (1), if the insurer does not challenge the adjusted risk-based capital report under section 431:3-407; or

(3)  If, pursuant to section 431:3-407, the insurer challenges an adjusted risk-based capital report that indicates the occurrence of the event in paragraph (1), the notification by the commissioner to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge.

(b)  In the event of a company action level event, the insurer shall prepare and submit to the commissioner a risk-based capital plan which shall:

(1)  Identify the conditions in the insurer which contribute to the company action level event;

(2)  Contain proposals of corrective actions which the insurer intends to take and would be expected to result in the elimination of the company action level event;

(3)  Provide projections of the insurer's financial results in the current year and at least the four succeeding years, both in the absence of proposed corrective actions and giving effect to the proposed corrective actions, including projections of statutory operating income, net income, capital, and surplus.  The projections for both new and renewal business may include separate projections for each major line of business and separately identify each significant income, expense, and benefit component;

(4)  Identify the key assumptions having an impact on the insurer's projections and the sensitivity of the projections to the assumptions; and

(5)  Identify the quality of, and problems associated with, the insurer's business, including but not limited to its assets, anticipated business growth and associated surplus strain, extraordinary exposure to risk, mix of business, and use of reinsurance in each case, if any.

(c)  The risk-based capital plan shall be submitted:

(1)  Within forty-five days of the company action level event; or

(2)  If the insurer challenges an adjusted risk-based capital report pursuant to section 431:3-407, within forty-five days after notification to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge.

(d)  Within sixty days after the submission by an insurer of a risk-based capital plan to the commissioner, the commissioner shall notify the insurer whether the risk-based capital plan shall be implemented or is, in the judgment of the commissioner, unsatisfactory.  If the commissioner determines the risk-based capital plan is unsatisfactory, the notification to the insurer shall set forth the reasons for the determination, and may set forth proposed revisions which will render the risk-based capital plan satisfactory, in the judgment of the commissioner.  Upon notification from the commissioner, the insurer shall prepare a revised risk-based capital plan, which may incorporate by reference any revisions proposed by the commissioner, and shall submit the revised risk-based capital plan to the commissioner:

(1)  Within forty-five days after the notification from the commissioner; or

(2)  If the insurer challenges the notification from the commissioner under section 431:3-407, within forty-five days after a notification to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge.

(e)  In the event of a notification by the commissioner to an insurer that the insurer's risk-based capital plan or revised risk-based capital plan is unsatisfactory, the commissioner, at the commissioner's discretion, subject to the insurer's right to a hearing under section 431:3-407, may specify in the notification that the notification constitutes a regulatory action level event.

(f)  Every domestic insurer that files a risk-based capital plan or revised risk-based capital plan with the commissioner shall file a copy of the risk-based capital plan or revised risk-based capital plan with the insurance commissioner in any state in which the insurer is authorized to do business if:

(1)  That state has a risk-based capital provision substantially similar to section 431:3-408(a); and

(2)  The insurance commissioner of that state has notified the insurer of its request for the filing in writing, in which case the insurer shall file a copy of the risk-based capital plan or revised risk-based capital plan in that state no later than the later of:

(A)  Fifteen days after the receipt of notice to file a copy of its risk-based capital plan or revised risk-based capital plan with that state; or

(B)  The date on which the risk-based capital plan or revised risk-based capital plan is filed under subsections (c) and (d). [L 1994, c 190, pt of §1; am L 1995, c 61, §2 as superseded by c 232, §4; am L 1997, c 75, §5; am L 1999, c 128, §2; am L 2003, c 212, §27]



§431:3-404 - Regulatory action level event.

§431:3-404  Regulatory action level event.  (a)  "Regulatory action level event" means, with respect to any insurer, any of the following events:

(1)  The filing of a risk-based capital report by the insurer which indicates that the insurer's total adjusted capital is greater than or equal to its authorized control level risk-based capital but less than its regulatory action level risk-based capital;

(2)  The notification by the commissioner to an insurer of an adjusted risk-based capital report that indicates the occurrence of the event in paragraph (1), if the insurer does not challenge the adjusted risk-based capital report under section 431:3-407;

(3)  If, pursuant to section 431:3-407, the insurer challenges an adjusted risk-based capital report that indicates the occurrence of the event in paragraph (1), the notification by the commissioner to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge;

(4)  The failure of the insurer to file a risk-based capital report by the filing date, unless the insurer has provided an explanation for the failure which is satisfactory to the commissioner and has cured the failure within ten days after the filing date;

(5)  The failure of the insurer to submit a risk-based capital plan to the commissioner within the time set forth in section 431:3-403(c);

(6)  Notification by the commissioner to the insurer that:

(A)  The risk-based capital plan or revised risk-based capital plan submitted by the insurer is, in the judgment of the commissioner, unsatisfactory; and

(B)  The notification constitutes a regulatory action level event with respect to the insurer, if the insurer has not challenged the determination under section 431:3-407;

(7)  If, pursuant to section 431:3-407, the insurer challenges a determination by the commissioner under paragraph (6), the notification by the commissioner to the insurer that the commissioner, after a hearing, has rejected the challenge;

(8)  Notification by the commissioner to the insurer that the insurer has failed to adhere to its risk-based capital plan or revised risk-based capital plan, but only if the failure has a substantial adverse effect on the ability of the insurer to eliminate the company action level event in accordance with its risk-based capital plan or revised risk-based capital plan and the commissioner has so stated in the notification, and if the insurer has not challenged the determination under section 431:3-407; or

(9)  If, pursuant to section 431:3-407, the insurer challenges a determination by the commissioner under paragraph (8), the notification by the commissioner to the insurer that the commissioner, after a hearing, has rejected the challenge.

(b)  In the event of a regulatory action level event the commissioner shall:

(1)  Require the insurer to prepare and submit a risk-based capital plan or, if applicable, a revised risk-based capital plan;

(2)  Perform any examination or analysis that the commissioner deems necessary of the assets, liabilities, and operations of the insurer including a review of its risk-based capital plan or revised risk-based capital plan; and

(3)  Subsequent to the examination or analysis, issue a corrective order specifying the corrective actions the commissioner determines are required.

(c)  In determining corrective actions, the commissioner may take into account any relevant factors with respect to the insurer based upon the commissioner's examination or analysis of the assets, liabilities, and operations of the insurer, including but not limited to the results of any sensitivity tests undertaken pursuant to the risk-based capital instructions.  The risk-based capital plan or revised risk-based capital plan shall be submitted:

(1)  Within forty-five days after the occurrence of the regulatory action level event;

(2)  If the insurer challenges an adjusted risk-based capital report pursuant to section 431:3-407 and the challenge is not frivolous in the judgment of the commissioner, within forty-five days after the notification to the insurer that the commissioner, after a hearing, has rejected the insurer's challenge; or

(3)  If the insurer challenges a revised risk-based capital plan pursuant to section 431:3-407 and the challenge is not frivolous in the judgment of the commissioner, within forty-five days after notification to the insurer that the commissioner, after a hearing, has rejected the insurer's challenge.

(d)  The commissioner may retain actuaries and investment experts and other consultants that may be necessary, in the judgment of the commissioner, to review the insurer's risk-based capital plan or revised risk-based capital plan, examine or analyze the assets, liabilities, and operations of the insurer, and formulate the corrective order with respect to the insurer.  The fees, costs, and expenses relating to consultants shall be borne by the affected insurer or any other party as directed by the commissioner. [L 1994, c 190, pt of §1; am L 1995, c 61, §2 as superseded by c 232, §4; am L 1997, c 75, §§6, 7; am L 1999, c 128, §2]



§431:3-405 - Authorized control level event.

§431:3-405  Authorized control level event.  (a)  "Authorized control level event" means any of the following events:

(1)  The filing of a risk-based capital report by the insurer which indicates that the insurer's total adjusted capital is greater than or equal to its mandatory control level risk-based capital but less than its authorized control level risk-based capital;

(2)  The notification by the commissioner to the insurer of an adjusted risk-based capital report that indicates the occurrence of the event in paragraph (1), if the insurer does not challenge the adjusted risk-based capital report under section 431:3-407;

(3)  If, pursuant to section 431:3-407, the insurer challenges an adjusted risk-based capital report that indicates the occurrence of the event in paragraph (1), notification by the commissioner to the insurer that the commissioner, after a hearing, has rejected the insurer's challenge;

(4)  The failure of the insurer to respond in a manner satisfactory to the commissioner to a corrective order; provided the insurer has not challenged the corrective order under section 431:3-407; or

(5)  If the insurer has challenged a corrective order under section 431:3-407 and the commissioner, after a hearing, has rejected the challenge or modified the corrective order, the failure of the insurer to respond in a manner satisfactory to the commissioner to the corrective order subsequent to rejection or modification by the commissioner.

(b)  In the event of an authorized control level event with respect to an insurer, the commissioner shall:

(1)  Take any actions that are required under section 431:3-404 regarding an insurer with respect to which a regulatory action level event has occurred; or

(2)  If the commissioner deems it to be in the best interests of the policyholders and creditors of the insurer and of the public, take any actions that are necessary to cause the insurer to be placed under regulatory control under article 15.  In the event the commissioner takes such actions, the authorized control level event shall be deemed sufficient grounds for the commissioner to take action under article 15, and the commissioner shall have the rights, powers, and duties with respect to the insurer as are set forth in article 15.  In the event the commissioner takes actions under this paragraph pursuant to an adjusted risk-based capital report, the insurer shall be entitled to the protections that are afforded to insurers under the provisions of section 431:15-201. [L 1994, c 190, pt of §1; am L 1995, c 61, §2 as superseded by c 232, §4; am L 1997, c 75, §8; am L 1999, c 128, §2]



§431:3-406 - Mandatory control level event.

§431:3-406  Mandatory control level event.  (a)  "Mandatory control level event" means any of the following events:

(1)  The filing of a risk-based capital report which indicates that the insurer's total adjusted capital is less than its mandatory control level risk-based capital;

(2)  Notification by the commissioner to the insurer of an adjusted risk-based capital report that indicates the occurrence of the event in paragraph (1), if the insurer does not challenge the adjusted risk-based capital report under section 431:3-407; or

(3)  If, pursuant to section 431:3-407, the insurer challenges an adjusted risk-based capital report that indicates the occurrence of the event in paragraph (1), notification by the commissioner to the insurer that the commissioner, after a hearing, has rejected the insurer's challenge.

(b)  In the event of a mandatory control level event:

(1)  With respect to a life or accident and health or sickness insurer, the commissioner shall take any actions that are necessary to cause the insurer to be placed under regulatory control under article 15.  In that event, the mandatory control level event shall be deemed sufficient grounds for the commissioner to take action under article 15, and the commissioner shall have the rights, powers, and duties with respect to the insurer as are set forth in article 15.  In the event the commissioner takes actions pursuant to an adjusted risk-based capital report, the insurer shall be entitled to the protections that are afforded to insurers under section 431:15-201.  Notwithstanding any of the foregoing, the commissioner may forego action for up to ninety days after the mandatory control level event if the commissioner finds there is a reasonable expectation that the mandatory control level event may be eliminated within the ninety-day period; or

(2)  With respect to a property and casualty insurer, the commissioner shall take any actions that are necessary to cause the insurer to be placed under regulatory control under article 15, or, in the case of an insurer that is writing no business and is running-off its existing business, may allow the insurer to continue its run-off under the supervision of the commissioner.  In either event, the mandatory control level event shall be deemed sufficient grounds for the commissioner to take action under article 15, and the commissioner shall have the rights, powers, and duties with respect to the insurer as are set forth in article 15.  In the event the commissioner takes actions pursuant to an adjusted risk-based capital report, the insurer shall be entitled to the protections that are afforded to insurers under section 431:15-201.  Notwithstanding any of the foregoing, the commissioner may forego action for up to ninety days after the mandatory control level event if the commissioner finds there is a reasonable expectation that the mandatory control level event may be eliminated within the ninety-day period. [L 1994, c 190, pt of §1; am L 1995, c 61, §2 as superseded by c 232, §4; am L 1997, c 75, §9; am L 1999, c 128, §2; am L 2003, c 212, §28]



§431:3-407 - Hearing.

§431:3-407  Hearing.  (a)  The insurer shall have the right to a hearing pursuant to chapter 91 upon being notified of any of the following:

(1)  Notification to an insurer by the commissioner of an adjusted risk-based capital report;

(2)  Notification to an insurer by the commissioner that:

(A)  The insurer's risk-based capital plan or revised risk-based capital plan is unsatisfactory; and

(B)  The notification constitutes a regulatory action level event with respect to the insurer;

(3)  Notification to any insurer by the commissioner that the insurer has failed to adhere to its risk-based capital plan or revised risk-based capital plan and that the failure has a substantial adverse effect on the ability of the insurer to eliminate the company action level event with respect to the insurer in accordance with its risk-based capital plan or revised risk-based capital plan; or

(4)  Notification to an insurer by the commissioner of a corrective order with respect to the insurer.

(b)  The insurer shall have the right to a confidential hearing exempt from chapter 92, on the record, and pursuant to chapter 91, at which the insurer may challenge any determination or action by the commissioner.  The insurer shall notify the commissioner of its request for a hearing within five days after receiving the notification by the commissioner pursuant to subsection (a).  Upon receipt of the insurer's request for a hearing, the commissioner shall set a date for the hearing, which date shall be no less than ten days, nor more than thirty days, after the date of the insurer's request. [L 1994, c 190, pt of §1; am L 1995, c 61, §2 as superseded by c 232, §4; am L 1997, c 75, §10; am L 1999, c 128, §2]



§431:3-408 - Confidentiality and prohibition on announcements; prohibition on use in ratemaking.

§431:3-408  Confidentiality and prohibition on announcements; prohibition on use in ratemaking.  (a)  All risk-based capital reports (to the extent the information therein is not required to be set forth in a publicly available annual statement schedule) and risk-based capital plans (including the results or report of any examination or analysis of an insurer performed pursuant to this part and any corrective order issued by the commissioner pursuant to examination or analysis) with respect to any domestic insurer or foreign insurer which are filed with the commissioner, constitute information that might be damaging to the insurer if made available to its competitors, and therefore shall be kept confidential by the commissioner.  This information shall not be made public or be subject to subpoena, other than by the commissioner and then only to enforce actions taken by the commissioner pursuant to this part or any other provision of the insurance laws of this State.

(b)  The comparison of an insurer's total adjusted capital to any of its risk-based capital levels is a regulatory tool which may indicate the need for possible corrective action with respect to the insurer and is not intended as a means to rank insurers generally.  Therefore, except as otherwise required under this part, the making, publishing, disseminating, circulating, or placing before the public, or causing, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio or television station, or in any other way, an advertisement, announcement, or statement containing an assertion, representation, or statement with regard to the risk-based capital levels of any insurer, or of any component derived in the calculation, by any insurer, producer, or other person engaged in any manner in the insurance business would be misleading and is therefore prohibited; provided that if any materially false statement with respect to the comparison regarding an insurer's total adjusted capital to its risk-based capital levels (or any of them) or an inappropriate comparison of any other amount to the insurer's risk-based capital levels is published in any written publication and the insurer is able to demonstrate to the commissioner with substantial proof the falsity of the statement, or the inappropriateness, as the case may be, then the insurer may publish an announcement in a written publication if the sole purpose of the announcement is to rebut the materially false statement.

(c)  The risk-based capital instructions, risk-based capital reports, adjusted risk-based capital reports, risk-based capital plans, and revised risk-based capital plans are intended solely for use by the commissioner in monitoring the solvency of insurers and the need for possible corrective action with respect to insurers and shall not be used by the commissioner for ratemaking, nor considered or introduced as evidence in any rate proceeding, nor used by the commissioner to calculate or derive any elements of an appropriate premium level or rate of return for any line of insurance which an insurer or any affiliate is authorized to write. [L 1994, c 190, pt of §1; am L 1995, c 61, §2 as superseded by c 232, §4; am L 1997, c 75, §11; am L 1999, c 128, §2; am L 2003, c 212, §29]



§431:3-409 - Supplemental provisions; rules; exceptions.

§431:3-409  Supplemental provisions; rules; exceptions.  (a)  This part is supplemental to any other laws of this State, and shall not preclude or limit any other powers or duties of the commissioner under those laws, including, but not limited to article 15.

(b)  The commissioner may adopt rules necessary for the implementation of this part.

(c)  The commissioner may exempt from the application of this part any domestic property and casualty insurer which:

(1)  Writes direct business in this State;

(2)  Writes direct annual premiums of $2,000,000 or less; and

(3)  Assumes no reinsurance in excess of five per cent of direct premiums written. [L 1994, c 190, pt of §1; am L 1995, c 61, §2 as superseded by c 232, §4; am L 1997, c 75, §12; am L 1999, c 128, §2]



§431:3-410 - Foreign insurers.

§431:3-410  Foreign insurers.  (a)  Any foreign insurer, upon the written request of the commissioner, shall submit to the commissioner a risk-based capital report as of the end of the calendar year just ended by the later of:

(1)  The date a risk-based capital report would be required to be filed by a domestic insurer under this part; or

(2)  Fifteen days after the request is received by the foreign insurer.

Any foreign insurer, at the written request of the commissioner, shall promptly submit to the commissioner a copy of any risk-based capital plan that is filed with the insurance commissioner of any other state.

(b)  In the event of a company action level event, regulatory action level event, or authorized control level event with respect to any foreign insurer as determined under the risk-based capital statute applicable in the state of domicile of the insurer, or if no risk-based capital provision is in force in that state, under this part, if the insurance commissioner of the state of domicile of the foreign insurer fails to require the foreign insurer to file a risk-based capital plan in the manner specified under the risk-based capital law of that state, or if no risk-based capital provision is in force in that state, under section 431:3-403, the commissioner may require the foreign insurer to file a risk-based capital plan with the commissioner. In this event, the failure of the foreign insurer to file a risk-based capital plan with the commissioner shall be grounds to order the insurer to cease and desist from writing new insurance business in this State.

(c)  In the event of a mandatory control level event with respect to any foreign insurer, if no domiciliary receiver has been appointed with respect to the foreign insurer under the rehabilitation and liquidation statute applicable in the state of domicile of the foreign insurer, the commissioner may make application to the circuit court of the first judicial circuit of this State under article 15 with respect to the liquidation of property of foreign insurers found in this State, and the occurrence of the mandatory control level event shall be considered adequate grounds for the application. [L 1994, c 190, pt of §1; am L 1995, c 61, §2 as superseded by c 232, §4; am L 1997, c 75, §13; am L 1999, c 128, §2]



§431:3-411 - Severability.

[§431:3-411]  Severability.  If any provision of this part, or the application thereof to any person or circumstance, is held invalid, such determination shall not affect the provisions or application of this part which can be given effect without the invalid provision or application, and to that end the provisions of this part are severable. [L 1994, c 190, pt of §1; am L 1995, c 61, §2 as superseded by c 232, §4; am L 1999, c 128, §2]



§431:3-412 - Notices.

[§431:3-412]  Notices.  All notices by the commissioner to an insurer which may result in regulatory action hereunder shall be effective upon dispatch if transmitted by registered or certified mail or, in the case of any other transmission, shall be effective upon the insurer's receipt of the notice. [L 1994, c 190, pt of §1 am L 1995, c 61, §2 as superseded by c 232, §4; am L 1999, c 128, §2]



§431:3-413 - Phase-in provision.

§431:3-413  Phase-in provision.  (a)  For risk-based capital reports required to be filed by life or health insurers with respect to 1994, the following requirements shall apply in lieu of sections 431:3-403, 431:3-404, 431:3-405, and 431:3-406:

(1)  In the event of a company action level event with respect to a domestic insurer, the commissioner shall take no regulatory action hereunder;

(2)  In the event of a regulatory action level event under section 431:3-404(a)(1), (2), or (3), the commissioner shall take the actions required under section 431:3-403;

(3)  In the event of a regulatory action level event under section 431:3-404(a)(4), (5), (6), (7), (8), or (9), or an authorized control level event, the commissioner shall take the actions required under section 431:3-404 with respect to the insurer; and

(4)  In the event of a mandatory control level event with respect to an insurer, the commissioner shall take the actions required under section 431:3-405 with respect to the insurer.

(b)  For risk-based capital reports required to be filed by property and casualty insurers with respect to 1997, the following requirements shall apply in lieu of sections 431:3-403, 431:3-404, 431:3-405, and 431:3-406:

(1)  In the event of a company action level event with respect to a domestic insurer, the commissioner shall take no regulatory action hereunder;

(2)  In the event of a regulatory action level event under section 431:3-404(a)(1), (2), or (3), the commissioner shall take the actions required under section 431:3‑403;

(3)  In the event of a regulatory action level event under section 431:3-404(a)(4), (5), (6), (7), (8), or (9), or an authorized control level event, the commissioner shall take the actions required under section 431:3-404 with respect to the insurer; and

(4)  In the event of a mandatory control level event with respect to an insurer, the commissioner shall take the actions required under section 431:3-405 with respect to the insurer. [L 1994, c 190, pt of §1; am L 1995, c 61, §2 as superseded by c 232, §4; am L 1997, c 75, §14; am L 1999, c 128, §2]



§431:3-414 - Immunity.

[§431:3-414]  Immunity.  There shall be no liability on the part of, and no cause of action shall rise against, the State, the commissioner, or the insurance division or its employees, agents, or independent contractors for any action taken by them in the performance of their powers and duties under this part. [L 1997, c 75, §1]



§487N-5 to 7 - .

[ARTICLE 3A]

PRIVACY OF CONSUMER FINANCIAL INFORMATION

Note

Personal information protection requirements.  L Sp 2008, c 10, §§7 to 15.

Cross References

Information privacy and security council; personal information security, see §§487N-5 to 7.

Personal information policy and oversight responsibilities for government agencies, see §487J-5.

PART I.  GENERAL PROVISIONS

[§431:3A-101]  Purpose; scope; applicability.  (a)  This article governs the treatment of nonpublic personal financial information about individuals by all insurance licensees.  This article:

(1)  Requires licensees to provide notice to individuals about its privacy policies and practices;

(2)  Establishes the conditions under which a licensee may disclose nonpublic personal financial information about individuals to affiliates and nonaffiliated third parties; and

(3)  Provides methods for individuals to prevent a licensee from disclosing that information.

(b)  This article shall apply to nonpublic personal financial information about individuals who obtain or are claimants or beneficiaries of a licensee's products or services primarily for personal, family, or household purposes.  This article shall not apply to information about companies or about individuals that obtain products or services for business, commercial, or agricultural purposes.

(c)  Notice provisions under part II of this article shall not apply to licensees in liquidation or receivership. [L 2001, c 220, pt of §1]



§431:3A-102 - Definitions.

§431:3A-102  Definitions.  As used in this article:

"Affiliate" means any company that controls, is controlled by, or is under common control with another company.

"Clear and conspicuous" means reasonably understandable and designed to call attention to the nature and significance of the information in the notice.

"Collect" means to obtain information that the licensee organizes or can retrieve by the name of an individual or by identifying number, symbol, or other identifying particular assigned to the individual, without regard to the source of the underlying information.

"Commissioner" means the insurance commissioner of the State.

"Company" means a corporation, limited liability company, business trust, general or limited partnership, association, sole proprietorship, mutual benefit society, health maintenance organization, nonprofit corporation, or similar organization.

"Consumer" means an individual, or that individual’s legal representative, who seeks to obtain, obtains, or has obtained an insurance product or service from a licensee that is to be used primarily for personal, family, or household purposes, and about whom the licensee has nonpublic personal information.

"Consumer reporting agency" has the same meaning as in section 603(f) of the federal Fair Credit Reporting Act, Title 15 United States Code section 168la(f), as amended.

"Control" means:

(1)  Ownership, control, or power to vote twenty‑five per cent or more of the outstanding shares of any class of voting security of the company, directly or indirectly, or acting through one or more other persons;

(2)  Control in any manner over the election of a majority of the directors, trustees, or general partners or individuals exercising similar functions of the company; or

(3)  The power to exercise, directly or indirectly, a controlling influence over the management or policies of the company, as the commissioner determines.

"Customer" means a consumer who has a customer relationship with a licensee.

"Customer relationship" means a continuing relationship between a consumer and a licensee under which the licensee provides one or more insurance products or services to the consumer that are to be used primarily for personal, family, or household purposes.

"Financial institution" means any institution in the business of engaging in activities that are financial in nature or incidental to financial activities as described in the Bank Holding Company Act of 1956, Title 12 United States Code section 1843(k), as amended.  "Financial institution" shall not include:

(1)  Any person or entity with respect to any financial activity that is subject to the jurisdiction of the Commodity Futures Trading Commission under the Commodity Exchange Act, Title 7 United States Code section 1, et seq., as amended;

(2)  The Federal Agricultural Mortgage Corporation or any entity charged and operating under the Farm Credit Act of 1971, Title 12 United States Code section 2001, et seq., as amended; or

(3)  Institutions chartered by Congress specifically to engage in securitizations, secondary market sales (including sales of servicing rights), or similar transactions relating to a transaction of a consumer, if the institutions do not sell or transfer nonpublic personal information to a nonaffiliated third party.

"Financial product or service" means any product or service that a financial holding company could offer by engaging in an activity that is financial in nature or incidental to a financial activity under the Bank Holding Company Act of 1956, Title 12 United States Code section 1843(k).  "Financial product or service" includes a financial institution’s evaluation or brokerage of information that the financial institution collects in connection with a request or an application from a consumer for a financial product or service.

"Health information" means any information or data except age or gender, whether oral or recorded in any form or medium, created by or derived from a health care provider or the consumer that relates to:

(1)  The past, present, or future physical, mental, or behavioral health or condition of an individual;

(2)  The provision of health care to an individual; or

(3)  Payment for the provision of health care to an individual.

"Insurance product or service" means any product or service that is offered by a licensee pursuant to the insurance laws of this State.  "Insurance product or service" includes a licensee’s evaluation, brokerage, or distribution of information that the licensee collects in connection with a request or an application from a consumer for an insurance product or service.

"Licensee" means every licensed insurer, producer, and any other person licensed or required to be licensed, or authorized or required to be authorized, or registered or required to be registered, under chapter 431 or 432, or holding a certificate of authority under chapter 432D.  A licensee shall not be subject to part II of this article if the licensee is an employee, agent, or other representative of another licensee acting as the principal if:

(1)  The principal otherwise complies with, and provides the notices required by this article; and

(2)  The licensee does not disclose any nonpublic personal financial information to any person other than to the principal or its affiliates in a manner permitted by this article.

"Licensee" includes an unauthorized insurer that accepts business placed through a licensed surplus lines broker in this State, but only in regard to the surplus lines placements under article 8, chapter 431.  A surplus lines broker or surplus lines insurer shall be deemed to be in compliance with part II of this article if:

(1)  The broker or insurer does not disclose nonpublic personal financial information of a consumer or a customer to nonaffiliated third parties for any purpose, including joint servicing or marketing under section 431:3A-401, except as permitted by sections 431:3A-402 and 431:3A-403; and

(2)  The broker or insurer delivers a notice to the consumer at the time a customer relationship is established on which the following is printed in sixteen point type:

"PRIVACY NOTICE:  NEITHER THE U.S. BROKERS THAT HANDLED THIS INSURANCE NOR THE INSURERS THAT HAVE UNDERWRITTEN THIS INSURANCE WILL DISCLOSE NONPUBLIC PERSONAL FINANCIAL INFORMATION CONCERNING THE BUYER TO NONAFFILIATES OF THE BROKERS OR INSURERS EXCEPT AS PERMITTED BY LAW."

"Nonaffiliated third party" means any person except:

(1)  A licensee’s affiliate; or

(2)  A person employed jointly by a licensee and any company that is not the licensee’s affiliate; provided that for purposes of this paragraph, a nonaffiliated third party includes the other company that jointly employs the person.

"Nonaffiliated third party" includes any company that is an affiliate solely by virtue of the direct or indirect ownership or control of the company by the licensee or its affiliate in conducting merchant banking or investment banking activities of the type described in section 4(k)(4)(H) of the federal Bank Holding Company Act, Title 12 United States Code section 1843(k)(4)(H), as amended, or insurance company investment activities of the type described in the federal Bank Holding Company Act, Title 12 United States Code section 1843(k)(4)(H) and (I).

"Nonpublic personal financial information" means:

(1)  Personally identifiable financial information; and

(2)  Any list, description, or other grouping of consumers and publicly available information pertaining to them, that is derived using any personally identifiable financial information that is not publicly available.

"Nonpublic personal financial information" shall not include health information, publicly available information except as included on a list described under paragraph (2) of this definition, or any list, description, or other grouping of consumers and publicly available information pertaining to them that is derived without using any personally identifiable financial information that is not publicly available.

"Opt out" means a direction by a consumer that a licensee not disclose nonpublic financial information about that consumer to a nonaffiliated third party, other than as permitted by part IV of this article.

"Personally identifiable financial information" means any information:

(1)  Provided by a consumer to a licensee to obtain an insurance product or service from the licensee;

(2)  About a consumer resulting from a transaction involving an insurance product or service between a licensee and a consumer; or

(3)  The licensee otherwise obtains about a consumer in connection with providing a service to that consumer.

"Personally identifiable financial information" shall not include:

(1)  Health information;

(2)  A list of names and addresses of customers of an entity that is not a financial institution; or

(3)  Information that does not identify a consumer, such as aggregate information or blind data that does not contain personal identifiers such as account numbers, names, or addresses.

"Producer" means a person required to be licensed under the laws of this State to sell, solicit, or negotiate insurance.

"Publicly available information" means any information that a licensee has a reasonable basis to believe is lawfully made available to the general public from:

(1)  Federal, state, or local government records;

(2)  Widely distributed media; or

(3)  Disclosures to the general public that are required to be made by federal, state, or local law.

For purpose of this definition, a licensee has a reasonable basis to believe that information is lawfully made available to the general public if the licensee has taken steps to determine that:

(1)  The information is of the type that is available to the general public; and

(2)  The licensee's consumer has made the information available to the general public, for information that is of a nature that an individual can direct not be made available to the general public. [L 2001, c 220, pt of §1; am L 2003, c 212, §30]



§431:3A-201 - Initial privacy notice to consumers required.

PART II.  PRIVACY AND OPT OUT

NOTICES FOR FINANCIAL INFORMATION

§431:3A-201  Initial privacy notice to consumers required.  (a)  A licensee shall provide a clear and conspicuous notice that accurately reflects its privacy policies and practices to a consumer:

(1)  Not later than when the licensee establishes a customer relationship, except as provided in subsection (d); and

(2)  Before the licensee discloses any nonpublic personal financial information about the consumer to any nonaffiliated third party, if the licensee makes a disclosure other than as authorized by sections 431:3A-402 and 431:3A-403.

(b)  A licensee shall not be required to provide an initial notice to a consumer under subsection (a)(2) if:

(1)  The licensee does not disclose any nonpublic personal financial information about the consumer to any nonaffiliated third party, other than as authorized by sections 431:3A-402 and 431:3A-403, and the licensee does not have a customer relationship with the consumer; provided that for purpose of this paragraph, a licensee establishes a customer relationship at the time the licensee and the consumer enter into a continuing relationship; and

(2)  A notice has been provided by an affiliated licensee, if the notice clearly identifies all licensees to whom the notice applies and is accurate with respect to the licensee and the other institutions.

(c)  When an existing customer obtains a new insurance product or service from a licensee that is to be used primarily for personal, family, or household purposes, the licensee shall be deemed to satisfy the initial notice requirements of subsection (a) if:

(1)  The licensee provides a revised privacy notice, under section 431:3A-205, that covers the customer's new insurance product or service; or

(2)  The initial, revised, or annual notice that the licensee most recently provided to that customer was accurate with respect to the new insurance product or service, in which case the licensee does not need to provide a new privacy notice under subsection (a).

(d)  A licensee may provide the initial notice under subsection (a)(1) within a reasonable time after the licensee establishes a customer relationship if:

(1)  Establishing the customer relationship is not at the customer’s election; or

(2)  Providing notice not later than when the licensee establishes a customer relationship would substantially delay the customer’s transaction and the customer agrees to receive the notice at a later time.

(e)  When a licensee is required to deliver an initial privacy notice by this section, the licensee shall deliver it according to section 431:3A-206.  If the licensee uses a short-form initial notice for noncustomers according to section 431:3A-203(c), the licensee may deliver its privacy notice according to section 431:3A-206. [L 2001, c 220, pt of §1; am L 2003, c 212, §31]



§431:3A-202 - Annual privacy notice to customers required.

[§431:3A-202]  Annual privacy notice to customers required.  (a)  A licensee shall provide a clear and conspicuous notice to customers that accurately reflects its privacy policies and practices not less than annually during the continuation of the customer relationship.  Annually means at least once in any period of twelve consecutive months during which that relationship exists.  A licensee may define the twelve consecutive month period, but the licensee shall apply it to the customer on a consistent basis.

(b)  A licensee shall not be required to provide an annual notice to a former customer.  A former customer is an individual with whom a licensee no longer has a continuing relationship.

(c)  If a licensee is required under this section to deliver an annual privacy notice, the licensee shall deliver it according to section 431:3A-206. [L 2001, c 220, pt of §1]



§431:3A-203 - Information to be included in privacy notices.

[§431:3A-203]  Information to be included in privacy notices.  (a)  The initial, annual, and revised privacy notices that a licensee provides under sections 431:3A-201, 431:3A-202, and 431:3A-205 shall include the following information, in addition to any other information the licensee wishes to provide, that applies to the licensee and to the consumers to whom the licensee sends its privacy notice:

(1)  The categories of nonpublic personal financial information that the licensee collects;

(2)  The categories of nonpublic personal financial information that the licensee discloses;

(3)  The categories of affiliates and nonaffiliated third parties to whom the licensee discloses nonpublic personal financial information, other than those parties to whom the licensee discloses information under sections 431:3A-402 and 431:3A-403;

(4)  The categories of nonpublic personal financial information about the licensee’s former customers that the licensee discloses, and the categories of affiliates and nonaffiliated third parties to whom the licensee discloses nonpublic personal financial information about the licensee’s former customers, other than those parties to whom the licensee discloses information under sections 431:3A-402 and 431:3A-403;

(5)  A separate description of the categories of information the licensee discloses and the categories of third parties with whom the licensee has contracted, if a licensee discloses nonpublic personal financial information to a nonaffiliated third party under section 431:3A-401 and no other exception in sections 431:3A-402 and 431:3A-403 applies to that disclosure;

(6)  An explanation of the consumer’s right under section 431:3A-301(a) to opt out of the disclosure of nonpublic personal financial information to nonaffiliated third parties, including the methods by which the consumer may exercise that right at that time;

(7)  Any disclosures that the licensee makes under section 603(d)(2)(A)(iii) of the federal Fair Credit Reporting Act, Title 15 United States Code section 1681a(d)(2)(A)(iii), as amended;

(8)  The licensee’s policies and practices with respect to protecting the confidentiality and security of nonpublic personal information; and

(9)  Any disclosure that the licensee makes under subsection (b).

(b)  If a licensee discloses nonpublic personal financial information under sections 431:3A-402 and 431:3A-403, the licensee is not required to list those exceptions in the initial or annual privacy notices required by sections 431:3A-201 and 431:3A-202.  When describing the categories of parties to whom disclosure is made, the licensee shall state only that it makes disclosures to other affiliated or nonaffiliated third parties, as applicable, as permitted by law.

(c)  A licensee may satisfy the initial notice requirements in sections 431:3A-201(a) and 431:3A-204(c) for a consumer who is not a customer by providing a short form initial notice at the same time the licensee delivers an opt out notice under section 431:3A-204.  A short form initial notice shall:

(1)  Be clear and conspicuous;

(2)  State that the licensee’s privacy notice is available upon request; and

(3)  Explain a reasonable means by which the consumer may obtain that notice.

The licensee shall deliver a short form initial notice in accordance with section 431:3A-206.  The licensee shall not be required to deliver its privacy notice with its short form initial notice; provided that the licensee provides the consumer a reasonable means to obtain a privacy notice.  If a consumer receives the licensee’s short form notice and requests a privacy notice, the licensee shall deliver a privacy notice under section 431:3A-206.

(d)  The privacy notice may include:

(1)  Categories of nonpublic personal financial information that the licensee reserves the right to disclose in the future, but does not currently disclose; and

(2)  Categories of affiliates or nonaffiliated third parties to whom the licensee reserves the right in the future to disclose, but to whom the licensee does not currently disclose, nonpublic personal financial information. [L 2001, c 220, pt of §1]



§431:3A-204 - Form of opt out notice to consumers and opt out methods.

[§431:3A-204]  Form of opt out notice to consumers and opt out methods.  (a)  A licensee shall provide an opt out notice to each of the licensee's consumers that is clear and conspicuous and accurately explains the right to opt out.  The notice shall state:

(1)  That the licensee discloses or reserves the right to disclose nonpublic personal financial information about its consumer to a nonaffiliated third party;

(2)  That the consumer has the right to opt out of that disclosure; and

(3)  A reasonable means by which the consumer may exercise the opt out right.

(b)  A licensee may provide the opt out notice together with or on the same written or electronic form as the initial notice the licensee provides in accordance with section 431:3A-201.

(c)  If a licensee provides the opt out notice later than required for the initial notice in accordance with section 431:3A-201, the licensee shall also include a copy of the initial notice with the opt out notice in writing or, if the consumer agrees, electronically.

(d)  If two or more consumers jointly obtain an insurance product or service from a licensee, the licensee may provide a single opt out notice.  The licensee’s opt out notice shall explain that any of the joint consumers may exercise the right to opt out; provided that the licensee may:

(1)  Treat an opt out direction by a joint consumer as applying to all of the associated joint consumers; or

(2)  Permit each joint consumer to opt out separately; provided that if a licensee permits each joint consumer to opt out separately, the licensee shall permit one of the joint consumers to opt out on behalf of all of the joint consumers.

A licensee may not require all joint consumers to opt out before it implements any opt out direction.

(e)  A licensee shall comply with a consumer’s opt out direction as soon as reasonably practicable after the licensee receives it.

(f)  A consumer may exercise the right to opt out at any time.

(g)  A consumer’s direction to opt out under this section shall be effective until the consumer revokes it in writing or, if the consumer agrees, electronically.  When a customer relationship terminates, the customer’s opt out direction shall continue to apply to the nonpublic personal financial information that the licensee collected during or related to that relationship.  If the individual subsequently establishes a new customer relationship with the licensee, the opt out direction that applied to the former relationship shall not apply to the new relationship.

(h)  If a licensee is required to deliver an opt out notice by this section, the licensee shall deliver it in accordance with section 431:3A-206. [L 2001, c 220, pt of §1]



§431:3A-205 - Revised privacy notices.

[§431:3A-205]  Revised privacy notices.  (a)  Except as otherwise provided in this article, a licensee shall not, directly or through an affiliate, disclose any nonpublic personal financial information about a consumer to a nonaffiliated third party other than as described in the initial notice that the licensee provided to that consumer under section 431:3A-201, unless:

(1)  The licensee has provided to the consumer a clear and conspicuous revised notice that accurately describes its policies and practices;

(2)  The licensee has provided to the consumer a new opt out notice;

(3)  The licensee has given the consumer a reasonable opportunity, before the licensee discloses the information to the nonaffiliated third party, to opt out of the disclosure; and

(4)  The consumer does not opt out.

(b)  If a licensee is required to deliver a revised privacy notice under subsection (a), the licensee shall deliver it in accordance with section 431:3A-206. [L 2001, c 220, pt of §1]



§431:3A-206 - Delivery.

[§431:3A-206]  Delivery.  (a)  A licensee shall provide any notices required under this article so that each consumer can reasonably be expected to receive actual notice in writing or, if the consumer agrees, electronically.

(b)  A licensee may reasonably expect that a customer will receive actual notice of the licensee's annual privacy notice if:

(1)  The customer uses the licensee's web site to access insurance products and services electronically and agrees to receive notices at the web site and the licensee posts its current privacy notice continuously in a clear and conspicuous manner on the web site; or

(2)  The customer has requested that the licensee refrain from sending any information regarding the customer relationship, and the licensee's current privacy notice remains available to the customer upon request.

(c)  A licensee shall not provide any notice required under this article solely by oral explanation of the notice, either in person or over the telephone.

(d)  For customers only, a licensee shall provide the initial notice required by section 431:3A-201(a), the annual notice required by section 431:3A-202(a), and the revised notice required by section 431:3A-205, so that the customer can retain them or obtain them later in writing or, if the customer agrees, electronically.

(e)  A licensee may provide a joint notice from the licensee and one or more of its affiliates or other financial institutions, as identified in the notice, if the notice is accurate with respect to the licensee and the other institutions.  A licensee also may provide a notice on behalf of another financial institution.

(f)  If two or more consumers jointly obtain an insurance product or service from a licensee, the licensee may satisfy the initial, annual, and revised notice requirements of sections 431:3A-201(a), 431:3A-202(a), and 431:3A-205(a), by providing one notice to those consumers jointly. [L 2001, c 220, pt of §1]



§431:3A-301 - Limits on disclosure of nonpublic personal financial information to nonaffiliated third parties.

PART III.  LIMITS ON DISCLOSURES OF

FINANCIAL INFORMATION

[§431:3A-301]  Limits on disclosure of nonpublic personal financial information to nonaffiliated third parties.  (a)  Except as otherwise authorized under this article, a licensee may not disclose, directly or through any affiliate, any nonpublic personal financial information about a consumer to a nonaffiliated third party unless:

(1)  The licensee has provided to the consumer an initial notice as required under section 431:3A-201;

(2)  The licensee has provided to the consumer an opt out notice as required under section 431:3A-204;

(3)  The licensee has given the consumer a reasonable opportunity, before it discloses the information to the nonaffiliated third party, to opt out of the disclosure; and

(4)  The consumer does not opt out.

(b)  A licensee shall comply with this section, whether or not the licensee and the consumer have established a customer relationship.  If a licensee fails to comply with this section, the licensee may not disclose, directly or through any affiliate, any nonpublic personal financial information about a consumer that the licensee has collected, whether or not the licensee collected it before or after receiving the direction to opt out from the consumer.

(c)  A licensee may allow a consumer to select certain nonpublic personal financial information or certain nonaffiliated third parties with respect to which the consumer wishes to opt out. [L 2001, c 220, pt of §1]



§431:3A-302 - Limits on redisclosure and reuse of nonpublic personal financial information.

§431:3A-302  Limits on redisclosure and reuse of nonpublic personal financial information.  (a)  If a licensee receives nonpublic personal financial information from a nonaffiliated financial institution under an exception in section 431:3A-402 or 431:3A-403, the licensee's disclosure and use of that information shall be as follows:

(1)  The licensee may disclose the information to the affiliates of the financial institution from which the licensee received the information;

(2)  The licensee may disclose the information to its affiliates who may disclose and use the information only to the extent that the licensee may disclose and use the information; and

(3)  The licensee may disclose and use the information pursuant to an exception under section 431:3A-402 or 431:3A-403, in the ordinary course of business to carry out the activity covered by the exception under which the licensee received the information.

(b)  If a licensee receives nonpublic personal financial information from a nonaffiliated financial institution other than under an exception in section 431:3A-402 or 431:3A-403, the licensee may disclose the information only:

(1)  To the affiliates of the financial institution from which the licensee received the information;

(2)  To its affiliates who may disclose the information only to the extent that the licensee may disclose the information; and

(3)  To any other person, if the disclosure would be lawful if made directly to that person by the financial institution from which the licensee received the information.

(c)  If a licensee discloses nonpublic personal financial information to a nonaffiliated third party under an exception in section 431:3A-402 or 431:3A-403, the third party may disclose and use that information, as follows:

(1)  Disclose to the licensee's affiliates;

(2)  Disclose to its affiliates, who may disclose and use the information only to the extent that the third party may disclose and use the information; and

(3)  Disclose and use the information pursuant to an exception under section 431:3A-402 or 431:3A-403 in the ordinary course of business to carry out the activity covered by the exception under which it received the information.

(d)  If a licensee discloses nonpublic personal financial information to a nonaffiliated third party other than under an exception under section 431:3A-402 or 431:3A-403, the third party may disclose the information only:

(1)  To the licensee's affiliates;

(2)  To the third party's affiliates who may disclose the information only to the extent the third party can disclose the information; and

(3)  To any other person, if the disclosure would be lawful if the licensee made it directly to that person. [L 2001, c 220, pt of §1; am L 2003, c 212, §32]



§431:3A-303 - Limits on sharing account number information for marketing purposes.

[§431:3A-303]  Limits on sharing account number information for marketing purposes.  (a)  A licensee shall not disclose, directly or through an affiliate other than to a consumer reporting agency, a policy number or similar form of access number or access code for a consumer’s policy or transaction account to any nonaffiliated third party for use in telemarketing, direct mail marketing, or other marketing through electronic mail to the consumer.

(b)  Subsection (a) does not apply if a licensee discloses a policy number or similar form of access number or access code:

(1)  To the licensee’s service provider solely in order to perform marketing for the licensee’s own products or services, if the service provider is not authorized to directly initiate charges to the account;

(2)  To a licensee who is a producer solely in order to perform marketing for the licensee’s own products or services; or

(3)  To a participant in an affinity or similar program if the participants in the program are identified to the customer when the customer enters into the program. [L 2001, c 220, pt of §1]



§431:3A-401 - Exception to opt out requirements for disclosure of nonpublic personal financial information for service providers and for joint marketing.

PART IV.  EXCEPTIONS TO LIMITS ON DISCLOSURES

OF FINANCIAL INFORMATION

[§431:3A-401]  Exception to opt out requirements for disclosure of nonpublic personal financial information for service providers and for joint marketing.  (a)  The opt out requirements in sections 431:3A-204 and 431:3A-301 shall not apply if a licensee provides nonpublic personal financial information to a nonaffiliated third party to perform services for the licensee or functions on the licensee’s behalf, if the licensee:

(1)  Provides the initial notice in accordance with section 431:3A-201; and

(2)  Enters into a contractual agreement with the third party that prohibits the third party from disclosing or using the information other than to carry out the purposes for which the licensee disclosed the information, including use under an exception in sections 431:3A-402 and 431:3A-403 in the ordinary course of business to carry out those purposes.

(b)  The services a nonaffiliated third party performs for a licensee under subsection (a) include marketing of the licensee’s own products or services or marketing of financial products or services offered pursuant to joint agreements between the licensee and one or more financial institutions.

(c)  For purposes of this section, "joint agreement" means a written contract pursuant to which a licensee and one or more financial institutions jointly offer, endorse, or sponsor a financial product or service. [L 2001, c 220, pt of §1]



§431:3A-402 - Exceptions to notice and opt out requirements for disclosure of nonpublic personal financial information for processing and servicing transactions.

[§431:3A-402]  Exceptions to notice and opt out requirements for disclosure of nonpublic personal financial information for processing and servicing transactions.  (a)  The requirements for initial notice under section 431:3A-201, for the opt out in sections 431:3A-204 and 431:3A-301, and for service providers and joint marketing in [section] 431:3A-401 shall not apply if the licensee discloses nonpublic personal financial information as necessary to effect, administer, or enforce a transaction that a consumer requests or authorizes, or in connection with:

(1)  Servicing or processing an insurance product or service that a consumer requests or authorizes;

(2)  Maintaining or servicing the consumer’s account with a licensee, or with another entity as part of a private label credit card program or other extension of credit on behalf of the entity;

(3)  A proposed or actual securitization, secondary market sale including sales of servicing rights, or similar transaction related to a transaction of the consumer; or

(4)  Reinsurance, stop loss, or excess loss insurance.

(b)  As used in this section, "necessary to effect, administer, or enforce a transaction" means that the disclosure is:

(1)  Required, or is one of the lawful or appropriate methods, to enforce the licensee’s rights or the rights of other persons engaged in carrying out the financial transaction or providing the product or service; or

(2)  Required, or is a usual, appropriate, or acceptable method:

(A)  To carry out the transaction or the product or service business of which the transaction is a part, and to record, service, or maintain the consumer’s account in the ordinary course of providing the insurance product or service;

(B)  To administer, service the benefits, or process the claims relating to the transaction or the product or service business of which it is a part;

(C)  To provide a confirmation, statement, or other record of the transaction or to provide information on the status or value of the insurance product, or to service to the consumer or the consumer’s agent or broker;

(D)  To accrue or recognize incentives or bonuses associated with the transaction that are provided by a licensee or any other party;

(E)  To underwrite insurance at the consumer’s request or for purposes, as they relate to the consumer's insurance, of account administration, reporting, investigating, or preventing fraud or material misrepresentation, processing premium payments, processing insurance claims, administering insurance benefits including utilization review activities, participating in research projects, or as otherwise required or specifically permitted by federal or state law; or

(F)  In connection with:

(i)  The authorization, settlement, billing, processing, clearing, transferring, reconciling, or collection of amounts charged, debited, or otherwise paid using a debit, credit or other payment card, check, or account number, or by other payment means;

(ii)  The transfer of receivables, accounts, or interests therein; or

(iii)  The audit of debit, credit, or other payment information. [L 2001, c 220, pt of §1]



§431:3A-403 - Other exceptions to notice and opt out requirements for disclosure of nonpublic personal financial information.

[§431:3A-403]  Other exceptions to notice and opt out requirements for disclosure of nonpublic personal financial information.  (a)  The requirements for initial notice in section 431:3A-201, the opt out in sections 431:3A-204, and 431:3A-301, and service providers and joint marketing in section 431:3A-401 shall not apply if a licensee discloses nonpublic personal financial information:

(1)  With the consent or at the direction of the consumer, who has not revoked the consent or direction;

(2)  To protect the confidentiality or security of a licensee’s records pertaining to the consumer, service, product, or transaction;

(3)  To protect against or prevent actual or potential fraud or unauthorized transactions;

(4)  For required institutional risk control;

(5)  For resolving consumer disputes or inquiries;

(6)  To persons holding a legal or beneficial interest relating to the consumer or to persons acting in a fiduciary or representative capacity on behalf of the consumer;

(7)  To provide information to insurance rate advisory organizations, guaranty funds or agencies, agencies that are rating a licensee, persons that are assessing the licensee’s compliance with industry standards, or the licensee’s attorneys, accountants, and auditors;

(8)  To the extent specifically permitted or required under other provisions of law and in accordance with the Right to Financial Privacy Act of 1978, Title 12 United States Code section 3401 et seq., as amended, to law enforcement agencies including the Federal Reserve Board, Office of the Comptroller of the Currency, Federal Deposit Insurance Corporation, Office of Thrift Supervision, National Credit Union Administration, the Securities and Exchange Commission, and the Secretary of the Treasury, with respect to Title 31 United States Code chapter 53, subchapter II (Records and Reports on Monetary Instruments and Transactions), as amended, and Title 12 United States Code chapter 21 (Financial Recordkeeping), as amended, a state insurance authority, and the Federal Trade Commission, self‑regulatory organizations, or for an investigation on a matter related to public safety;

(9)  To a consumer reporting agency in accordance with the federal Fair Credit Reporting Act, Title 15 United States Code section 1681, et seq., as amended, or from a consumer report reported by a consumer reporting agency;

(10)  In connection with a proposed or actual sale, merger, transfer, or exchange of all or a portion of a business or operating unit if the disclosure of nonpublic personal financial information concerns solely consumers of the business or unit;

(11)  To comply with federal, state, or local laws, rules, and other applicable legal requirements;

(12)  To comply with a properly authorized civil, criminal, or regulatory investigation, or subpoena or summons by federal, state, or local authorities;

(13)  To respond to judicial process or government regulatory authorities having jurisdiction over a licensee for examination, compliance, or other purposes as authorized by law; or

(14)  For purposes related to the replacement of a group benefit plan, a group health plan, a group welfare plan, or a workers’ compensation plan.

(b)  A consumer may revoke a consent by subsequently exercising the right to opt out of future disclosures of nonpublic personal information as permitted under section 431:3A-204. [L 2001, c 220, pt of §1]



§431:3A-501 - Protection of Fair Credit Reporting Act.

PART V.  ADDITIONAL PROVISIONS

[§431:3A-501]  Protection of Fair Credit Reporting Act.  Nothing in this article shall be construed to modify, limit, or supersede the federal Fair Credit Reporting Act, Title 15 United States Code section 1681, et seq., as amended, and no inference shall be drawn on the basis of the provisions of this article regarding whether information is transaction or experience information under Title 15 United States Code section 602, et seq., as amended. [L 2001, c 220, pt of §1]



§431:3A-502 - Nondiscrimination.

[§431:3A-502]  Nondiscrimination.  A licensee shall not unfairly discriminate against any consumer or customer because that consumer or customer has opted out from the disclosure of nonpublic personal financial information under this article. [L 2001, c 220, pt of §1]



§431:3A-503 - Violation.

[§431:3A-503]  Violation.  A violation of this article shall be deemed an unfair method of competition or unfair or deceptive trade act or practice in the business of insurance in violation of section 431:13-102. [L 2001, c 220, pt of §1]



§431:3A-504 - Rules.

[§431:3A-504]  Rules.  The commissioner may adopt rules pursuant to chapter 91 to further the purposes of this article. [L 2001, c 220, pt of §1]



§431:4-101 - Definitions.

ARTICLE 4

DOMESTIC INSURERS

PART I.  ORGANIZATION, POWERS AND SALE OF SECURITIES OF

DOMESTIC INSURERS

§431:4-101  Definitions.  As used in this article:

(1)  Surplus funds means the excess of the insurer's assets over its liabilities, including its capital stock as a liability.

(2)  Available surplus means the excess over the minimum amount of surplus required for the classes of insurance the insurer is authorized to transact.

(3)  Equity security means any stock or similar security; any security convertible, with or without consideration, into such a security, or carrying any warrant or right to subscribe to or purchase such a security; any such warrant or right; or any security which the commissioner by such rules and regulations as the commissioner may prescribe in the public interest or for the protection of investors designate as an equity security. [L 1987, c 347, pt of §2]



§431:4-102 - Types of insurers permitted.

§431:4-102  Types of insurers permitted.  An insurer formed in this State shall be either:

(1)  An incorporated stock insurer,

(2)  An incorporated mutual insurer which charges for and collects in advance cash premiums in an amount adequate to maintain full legal reserves and to fully meet and discharge all of its obligations and liabilities under its policies without assessments or calls upon its members for additional premium, except as provided in this article relative to the contingent liability of its members, or

(3)  A reciprocal insurer, with respective powers, duties and restrictions as provided in this article. [L 1987, c 347, pt of §2]



§431:4-103 - Corporation law applies in general.

§431:4-103  Corporation law applies in general.  The laws of this State relating to private corporations, except where inconsistent with the express provisions of this code, shall apply to incorporated domestic insurers. [L 1987, c 347, pt of §2]



§431:4-104 - Articles of incorporation.

§431:4-104  Articles of incorporation.  (a)  This section applies to insurers incorporated in this State.

(b)  The incorporators shall be individuals who are United States citizens, and a majority of them shall be residents of this State.  The number of incorporators shall be:

(1)  Not less than five if a stock insurer, or

(2)  Not less than ten if a mutual insurer.

(c)  After the articles of incorporation have been approved by the department of commerce and consumer affairs and by the commissioner, the original shall be filed with the department, one copy with the commissioner, and one copy retained by the insurer.

(d)  The articles of incorporation shall state in addition to the requirements set forth in section 414-32:

(1)  The name of the insurer, which shall include the word "Insurance" and, as the last word thereof, one of the words "Corporation", "Incorporated", or "Limited", or one of the abbreviations "Corp.", "Inc.", or "Ltd.".  In the case of the reciprocal insurer, the name shall include the word "Reciprocal", "Interinsurer", "Interinsurance", "Exchange", "Underwriters", or "Underwriting";

(2)  (A)  Whether it is a stock or mutual insurer; and

(B)  The classes of insurance it will issue, according to the designations made in this article.

(3)  The place of its principal office, which shall be established and maintained in this State.

(4)  (A)  If a stock insurer, the amount of its capital, the aggregate number of shares, and the par value of each share, which par value shall not be less than $2, and if the privilege of subsequent extension of the authorized capital stock is sought, then the limit of such extension shall be stated;

(B)  If a mutual insurer, the maximum contingent liability of its policyholders for the payment of its expenses and losses occurring under its policies.

(5)  The names and addresses, both business and residence, of the officers of the insurer for the initial term.

(6)  Other provisions, not inconsistent with law, as may be deemed proper by the incorporators. [L 1987, c 347, pt of §2; am L 2002, c 40, §68]



§431:4-105 - Affidavit.

§431:4-105  Affidavit.  (a)  Before applying to the commissioner for an initial certificate of authority, a stock or mutual insurer is required to file with the commissioner an affidavit, sworn to by the president, secretary, and treasurer of the corporation as named in the articles of incorporation.

(b)  The affidavit shall set forth:

(1)  The number of shares which the corporation is authorized to issue;

(2)  The par value of the shares;

(3)  The names of the shareholders;

(4)  The number of shares owned by each shareholder;

(5)  The amount of money paid to the corporation by each shareholder; and

(6)  That the required capital has been paid in full in cash. [L 1987, c 347, pt of §2; am L 2003, c 212, §33]



§431:4-106 - Board of directors.

§431:4-106  Board of directors.  The board of directors of a domestic insurer shall consist of not less than five individuals, at least three-fourths of the individuals shall be United States citizens, and a majority of the individuals shall be residents of this State. [L 1987, c 347, pt of §2]



§431:4-106.5 - Membership in mutual or subscriber in reciprocal insurers; no personal liability of representative.

§431:4-106.5  Membership in mutual or subscriber in reciprocal insurers; no personal liability of representative.  Any person may make application to enter into agreement for and hold policies or contracts in or with and be a member or subscriber of any domestic, foreign, or alien mutual or reciprocal insurer.  Any officer, representative, or trustee, receiver, or legal representative of any such member or policyholder shall be recognized as acting for or on its behalf for the purpose of such contracts or membership, but shall not be personally liable upon the contract by reason of acting in such representative capacity. [L 1989, c 195, §1]



§431:4-107 - Solicitation permit required.

§431:4-107  Solicitation permit required.  (a)  No person forming or proposing to form in this State any of the following shall advertise, solicit or receive any funds, agreement, stock subscription or membership on account thereof, unless the person has applied for and has received from the commissioner a solicitation permit:

(1)  An insurer,

(2)  An insurance holding corporation,

(3)  A stock corporation to finance an insurer or insurance production, or

(4)  A corporation to manage an insurer.

(b)  Any person violating this section shall be fined not more than $10,000 or imprisoned not more than ten years, or both. [L 1987, c 347, pt of §2]



§431:4-108 - Application for a solicitation permit.

§431:4-108  Application for a solicitation permit.  To apply for a solicitation permit a person shall:

(1)  File with the commissioner a request showing:

(A)  Name, type and purpose of insurer or corporation proposed to be formed;

(B)  Names, addresses and business records of each person associated or to be associated with in the formation of the proposed insurer or corporation;

(C)  Full disclosure of the terms of all understandings and agreements existing or proposed among persons so associated relative to the proposed insurer or corporation or the formation thereof;

(D)  The plan according to which solicitations are to be made;

(E)  Such additional information as the commissioner may reasonably require.

(2)  File with the commissioner:

(A)  (i)  The articles of incorporation, or

(ii)  The proposed subscribers' agreement and power of attorney, if the proposed insurer is a reciprocal;

(B)  Original and one copy of any proposed bylaws;

(C)  Copy of any security proposed to be issued and copy of application or subscription agreement therefor;

(D)  Copy of any insurance contract proposed to be offered and copy of application therefor;

(E)  Copy of any prospectus, advertising or literature proposed to be used;

(F)  Copy of proposed form of any escrow agreement required.

(3)  Deposit with the commissioner the appropriate fees required by this code. [L 1987, c 347, pt of §2]



§431:4-109 - Permit issued or denied.

§431:4-109  Permit issued or denied.  (a)  The commissioner shall expeditiously examine the application for a solicitation permit and make any investigation relative thereto deemed necessary.

(b)  The commissioner shall give notice to the applicant that the commissioner will issue a solicitation permit, stating the terms to be contained therein, if the commissioner finds:

(1)  The application is complete;

(2)  The documents therewith filed are equitable in terms and proper in form;

(3)  The agreements made or proposed are equitable to present and future shareholders, subscribers, members, or policyholders; and

(4)  None of the persons named in the application as being associated or to be associated with the formation of the insurer or corporation is untrustworthy.

(c)  After such notice, the commissioner shall issue to the applicant a solicitation permit upon the applicant's filing of the following:

(1)  The bond required by section 431:4-110; and

(2)  The articles of incorporation of the incorporated insurer or other corporation with the department of commerce and consumer affairs and upon presentation of evidence of such filing to the commissioner.

(d)  If the commissioner denies the application for a solicitation permit, the commissioner shall give notice to the applicant that the permit will not be granted, state the grounds therefor, and refund to the applicant all sums so deposited except the application fee. [L 1987, c 347, pt of §2]



§431:4-110 - Bond or cash deposit.

§431:4-110  Bond or cash deposit.  (a)  The commissioner shall not issue a solicitation permit until the person applying therefor files with the commissioner a corporate surety bond in the penalty sum of $150,000, in favor of this State and for the use and benefit of this State and of subscribers and creditors of the proposed organization.  The bond shall be conditioned upon the payment of costs incurred by this State in the event of any legal proceedings for liquidation or dissolution of the proposed organization before completion of organization or in the event a certificate of authority is not granted; upon a full accounting for funds received until the proposed insurer has been granted its certificate of authority; or until the proposed corporation has completed its organization as defined in the solicitation permit.

(b)  In lieu of filing the bond described in subsection (a), the person may deposit with the director of finance through the commissioner $150,000 in cash or in United States government bonds at par value, to be held in trust upon the same conditions as required for the bond.

(c)  The commissioner may waive the requirement for a bond or deposit in lieu thereof if the permit provides that:

(1)  The proposed securities are to be distributed solely and finally to those few persons who are the active promoters intimate to the formation of the insurer or other corporation, or to the formation of the insurer or other corporation; or

(2)  The securities are to be issued in connection with subsequent financing as provided in section 431:4-120, and distribution thereof is not to be made to the general public.

(d)  Any bond filed, or any deposit or remaining portion thereof held under this section shall be released and discharged upon settlement or termination of all liabilities against it. [L 1987, c 347, pt of §2; am L 1993, c 205, §8]



§431:4-111 - Expiration and contents.

§431:4-111  Expiration and contents.  Every solicitation permit issued by the commissioner shall:

(1)  Expire two years from its date, unless earlier terminated by the commissioner, and shall so state.

(2)  State the securities for which subscriptions are to be solicited, the number, classes, par value, and selling price thereof, or identify the insurance contract for which applications and advance premiums or deposits are to be solicited.

(3)  Limit the portion of funds received on account of stock subscriptions, if any are proposed to be taken, which may be used for promotion and organization expenses to such amount as the commissioner deems adequate, but in no event to exceed fifteen per cent of such funds as and when actually received.

(4)  If to be for a mutual or reciprocal insurer, limit the portion of funds received on account of applications for insurance which may be used for promotion or organization expenses to a reasonable commission upon such funds, giving consideration to the class or classes of insurance and policy or policies involved and to the costs incurred by insurers generally in the production of similar business, and provide that no such commission shall be deemed to be earned nor be paid until the insurer has received its certificate of authority and the policies applied for, and upon which such commission is to be based, have been actually issued and delivered.

(5)  Contain such other information required by this part or reasonable conditions relative to accounting and reports or otherwise as the commissioner deems necessary. [L 1987, c 347, pt of §2]



§431:4-112 - Permit not an inducement.

§431:4-112  Permit not an inducement.  The granting of a solicitation permit is permissive only and shall not constitute an endorsement by the commissioner of any person or thing related to the proposed insurer or corporation.  The existence of the permit shall not be advertised or used as an inducement in any solicitation.  The substance of this section in boldfaced type not less than ten point shall be printed at the top of each solicitation permit. [L 1987, c 347, pt of §2]



§431:4-113 - Organization solicitor's license.

§431:4-113  Organization solicitor's license.  Solicitation for sale of securities to members of the public under a solicitation permit shall be made only by individuals registered therefor pursuant to chapter 485A. [L 1987, c 347, pt of §2; am L 2006, c 229, §14]



§431:4-114 - Revocation of solicitation permit.

§431:4-114  Revocation of solicitation permit.  (a)  The commissioner shall revoke a solicitation permit if requested in writing by:

(1)  A majority of the incorporators and at least two-thirds of the subscribers to stock or applicants for insurance in the proposed incorporated insurer or corporation; or

(2)  A majority of the subscribers of a proposed reciprocal insurer.

(b)  The commissioner may, for cause, modify a solicitation permit, or may, after a hearing, revoke any solicitation permit for:

(1)  Violation of this code;

(2)  Violation of the terms of the permit;

(3)  Violation of any proper order of the commissioner; or

(4)  Misrepresentation. [L 1987, c 347, pt of §2]



§431:4-115 - Escrow of funds.

§431:4-115  Escrow of funds.  (a)  All funds received pursuant to a solicitation permit shall be deposited and held in escrow in a bank or trust company under an agreement approved by the commissioner.  No part of any such deposit shall be withdrawn except:

(1)  For the payment of promotion and organization expenses as authorized by the solicitation permit;

(2)  For the purpose of making any deposit with the commissioner required for the issuance of a certificate of authority to an insurer;

(3)  Upon completion of payments on stock subscriptions made under the solicitation permit and deposit or appropriation of such funds for the purposes specified in the solicitation permit, if the proposed organization is not to be an insurer; or

(4)  For making of refunds as provided in section 431:4-119.

(b)  When the commissioner has issued a certificate of authority to an insurer, any such funds remaining in escrow for its account shall be released to the insurer. [L 1987, c 347, pt of §2]



§431:4-116 - Expense pending completion.

§431:4-116  Expense pending completion.

(a)(1)  The incorporators of any insurer shall be jointly and severally liable for its debts or liabilities until it has secured a certificate of authority.

(2)  The incorporators of a corporation other than an insurer or the persons proposing to form a reciprocal insurer shall be jointly and severally liable for its debts or liabilities until it has completed its organization.

(b)  Any portion of funds received on account of stock subscriptions which is allowed under the solicitation permit, may be applied concurrently toward the payment of promotion and organization expenses incurred. [L 1987, c 347, pt of §2]



§431:4-117 - Issuance and forfeiture of securities.

§431:4-117  Issuance and forfeiture of securities.  (a)  No proposed stock insurer or corporation shall issue any share of stock or participation agreement until:

(1)  All subscriptions received under the solicitation permit have been fully paid in:

(A)  Cash or securities eligible for investment of funds of insurers, or

(B)  Other property after securing the written approval of the commissioner; and

(2)  A certificate of authority has been issued to it, if an insurer.

(b)  Every subscription contract to shares of a stock insurer or other corporation calling for payment in installments shall provide that such contracts, together with all amounts paid thereon, may be forfeited at the option of the corporation, upon failure to make good a delinquency in any installment upon not less than forty-five days notice in writing. [L 1987, c 347, pt of §2]



§431:4-118 - Insurance application.

§431:4-118  Insurance application.  All applications for insurance obtained in forming a mutual or reciprocal insurer shall provide that:

(1)  Issuance of the policy is contingent upon completion of organization of the insurer and issuance of a certificate of authority to it;

(2)  The prepaid premium or deposit will be refunded in full to the applicant if the organization is not completed and the certificate of authority issued prior to the solicitation permit's date of expiration; and

(3)  The agreement for insurance is not effective until a policy has been issued under it. [L 1987, c 347, pt of §2]



§431:4-119 - Refund upon failure to complete or qualify or upon revocation of solicitation permit.

§431:4-119  Refund upon failure to complete or qualify or upon revocation of solicitation permit.  (a)  The commissioner shall withdraw all funds held in escrow and refund to subscribers or applicants all sums paid in on stock subscriptions, less that part of such sums paid in on subscriptions as has been allowed and used for promotion and organization expenses, and all sums paid in on insurance applications, and shall dissolve the proposed insurer or corporation if:

(1)  The proposed insurer or corporation fails to complete its organization and obtain full payment for subscriptions and applications; and

(2)  It fails to secure its certificate of authority before expiration of the solicitation permit, if an insurer; or

(b)  The commissioner revokes the solicitation permit. [L 1987, c 347, pt of §2]



§431:4-120 - Subsequent financing.

§431:4-120  Subsequent financing.  (a)  No domestic insurer, insurance holding corporation, stock corporation for financing operations of a mutual insurer, or attorney-in-fact corporation of a reciprocal insurer shall solicit or receive funds in exchange for any new issue of its corporate securities, other than through a stock dividend, until it has applied to the commissioner for, and has been granted, a solicitation permit, after:

(1)  It has received a certificate of authority, if an insurer, or

(2)  It has completed its initial organization and financing, if a corporation other than an insurer.

(b)  The commissioner shall issue a solicitation permit unless the commissioner finds that:

(1)  The funds proposed to be secured are excessive in amount for the purpose intended,

(2)  The proposed securities or the manner of their distribution are inequitable, or

(3)  The issuance of the securities would jeopardize the interests of policyholders or the holders of other securities of the insurer or corporation.

(c)  A solicitation permit shall contain such terms and be issued upon such conditions as the commissioner may reasonably specify or require, and shall expire when the new issue of corporate securities has been completed.

(d)  A solicitation permit shall limit the portion of funds received on account of such new issue of corporate securities which may be used for promotion and sales expenses for the new issue to such amount as the commissioner deems adequate, but in no event to exceed fifteen per cent of such funds as and when actually received.

(e)  For purposes of this section, insurance holding corporation means any domestic corporation:

(1)  Which, directly or indirectly through one or more intermediaries, controls a domestic insurer; and

(2)  In which the total assets of the insurer, as reported in its most recent annual statement filed with the commissioner pursuant to section 431:3-301, is twenty per cent or more of the consolidated total assets of the corporation as reported in its most recent annual report to its owners.  The annual report to owners shall be prepared in accordance with generally accepted accounting principles by a certified public accountant. [L 1987, c 347, pt of §2; am L 1989, c 207, §3]



§431:4-121 - False exhibits.

§431:4-121  False exhibits.  Every person who, with intent to deceive knowingly exhibits any false account, document or advertisement, relative to the affairs of any insurer, or of any corporation of the kind enumerated in section 431:4-107, formed or proposed to be formed, is punishable in accordance with section 431:2-203. [L 1987, c 347, pt of §2]



§431:4-122 - Depositaries.

§431:4-122  Depositaries.  The funds of a domestic insurer shall not be deposited in any bank or banking institution which has not first been approved as a depositary by the insurer's board of directors or by a committee designated for the purpose. [L 1987, c 347, pt of §2]



§431:4-123 - Corrupt practices.

§431:4-123  Corrupt practices.  No person shall buy, sell or barter a vote or proxy, relative to any meeting of shareholders or members of an incorporated domestic insurer, or engage in any corrupt or dishonest practice in or relative to the conduct of any such meeting. [L 1987, c 347, pt of §2]



§431:4-124 - Prohibited guaranty.

§431:4-124  Prohibited guaranty.  No domestic insurer or its affiliates or subsidiaries shall guarantee the financial obligation of any director or officer of such insurer or affiliate or subsidiary in the director's or officer's personal capacity, and any such guaranty attempted shall be void.  This prohibition shall not apply to obligations of the insurer under surety bonds or insurance contracts issued in the regular course of business. [L 1987, c 347, pt of §2]



§431:4-125 - Fees on use of funds.

§431:4-125  Fees on use of funds.  (a)  No director, officer or employee having any authority in the investment or disposition of the funds of a domestic insurer shall accept, except on behalf of the insurer, or be the beneficiary of any fee, brokerage, gift, or other emolument because of any investment, loan, deposit, purchase, sale, payment, or exchange made by or for the insurer.

(b)  The commissioner may adopt rules to define and permit additional exceptions to the prohibition in subsection (a), solely to enable payment of reasonable compensation to a director who is not otherwise an officer or employee of the insurer, for necessary services performed or sales or purchases made to or for the insurer in the ordinary course of the insurer's business and in the usual private professional or business capacity of such director. [L 1987, c 347, pt of §2; am L 2004, c 122, §14]



§431:4-126 - Comply with foreign laws.

§431:4-126  Comply with foreign laws.  Any domestic insurer doing business in a state, territory or sovereignty may design and issue insurance contracts and transact insurance in such state, territory or sovereignty as required or permitted by the laws thereof. [L 1987, c 347, pt of §2]



§431:4-127 - Solicitation in other states.

§431:4-127  Solicitation in other states.  (a)  No domestic insurer shall knowingly solicit insurance business in any reciprocating state in which it is not then licensed as an authorized insurer.

(b)  A reciprocating state, as used herein, is one under the laws of which a similar prohibition is imposed upon and is enforced against insurers domiciled in that state.

(c)  This section shall not prohibit:

(1)  Advertising through publications and radio broadcasts originating outside the reciprocating state, if the insurer is licensed in a majority of the states in which such advertising is disseminated, and if the advertising is not specially directed to residents of the reciprocating state; and

(2)  Insurance covering persons or risks located in a reciprocating state, under contracts solicited and issued in states in which the insurer is then licensed.  Nor shall it prohibit insurance effectuated by the insurer as an unauthorized insurer in accordance with the laws of the reciprocating state. [L 1987, c 347, pt of §2]



§431:4-201 - Other laws applicable.

PART II.  DOMESTIC STOCK INSURERS

§431:4-201  Other laws applicable.  Domestic stock insurers shall be subject to title 23 and any applicable general laws enacted pertaining to stock corporations except where inconsistent with the express provisions of this article. [L 1987, c 347, pt of §2; am L 1993, c 205, §9]



§431:4-202 - Increase of capital.

§431:4-202  Increase of capital.  (a)  A domestic stock insurer may increase its capital stock by complying with section 414-281 and section 431:4-120.  The increase in capital shall be effective upon the payment of the increased capital in full in cash.

(b)  If the increased capital stock is to be distributed as stock dividend, the increased capital stock may be fully paid in out of any available surplus funds as is provided in section 431:4-204, and the payment shall be effected by a transfer on the insurer's books from its surplus account to its capital account. [L 1987, c 347, pt of §2; am L 1989, c 207, §4; am L 2002, c 40, §69]



§431:4-203 - Decrease of capital.

§431:4-203  Decrease of capital.  (a)  A domestic stock insurer may decrease its capital stock by:

(1)  Vote of not less than seventy-five per cent of the holders of the shares of stock outstanding and entitled to vote; and

(2)  Filing a certificate executed in the same manner as provided in section 414-11, that such vote occurred, upon which filing the decrease in capital is effective.

(b)  No such decrease shall be made which results in capital stock less in amount than the minimum required by this code for the classes of insurance thereafter to be transacted by the insurer.

(c)  No surplus funds of the insurer resulting from a decrease of its capital stock shall be distributed to shareholders, except:

(1)  As a stock dividend on a subsequent increase of capital stock;

(2)  Upon dissolution of the insurer; or

(3)  Upon approval of the commissioner, provided the commissioner has received satisfactory proof that the distribution will not impair the interests of policyholders or the solvency of the insurer.

(d)  Upon a decrease of capital stock, the insurer's directors shall call in any outstanding stock certificates required to be changed pursuant thereto and shall issue proper certificates in their stead. [L 1987, c 347, pt of §2; am L 1989, c 195, §14; am L 2004, c 122, §15]



§431:4-204 - Dividends to stockholders.

§431:4-204  Dividends to stockholders.  (a)  No domestic stock insurer shall pay any cash dividend to stockholders except out of that part of its available surplus funds which is derived from any realized net profits.

(b)  Such an insurer may pay a stock dividend out of any available surplus funds.

(c)  No dividend shall be declared or paid which would reduce the insurer's surplus to an amount less than the minimum required for the classes of insurance thereafter to be transacted.

(d)  The commissioner may revoke the certificate of authority of any insurer violating this section. [L 1987, c 347, pt of §2]



§431:4-205 - Illegal dividends; reductions.

§431:4-205  Illegal dividends; reductions.  Any director of a domestic stock insurer who votes for or concurs in the declaration or payment of any dividend to stockholders or a reduction of capital stock not authorized by law shall, in addition to any other liability imposed by law, be guilty of violation of this code. [L 1987, c 347, pt of §2]



§431:4-206 - Repayment of contributed surplus.

§431:4-206  Repayment of contributed surplus.  Contributions to the surplus of a domestic stock insurer, other than resulting from sale of its capital stock, shall not be subject to repayment except out of surplus in excess of the minimum surplus initially required of such an insurer transacting like classes of insurance. [L 1987, c 347, pt of §2]



§431:4-207 - Participating policies.

§431:4-207  Participating policies.  (a)  Any domestic stock insurer may, if its charter so provides, issue policies entitled to participate from time to time in the earnings of the insurer through dividends.

(b)  The directors of a stock insurer may from time to time apportion and pay to the holders of participating policies dividends only out of that part of its surplus which is in excess of its required capital and minimum surplus.  The dividends may be paid or credited according to a reasonable classification of its policies.  No dividend shall be paid which unfairly discriminates among policies within the same classification.

(c)  No such insurer shall issue in this State both participating and nonparticipating policies for the same class of risks, unless the right or absence of right to participate is reasonably related to the premium charge or the special character of the risk assumed.

(d)  Dividends to participating life insurance policies issued by the insurer shall be paid only out of its surplus funds as defined in section 431:4-101.  Dividends to participating policies for other classes of insurance shall be paid only out of that part of the surplus funds which is derived from any realized net profits.

(e)  No dividend, otherwise earned, shall be made contingent upon the payment of renewal premium on any policy. [L 1987, c 347, pt of §2]



§431:4-208 - Statement by beneficial owner, director, officer.

§431:4-208  Statement by beneficial owner, director, officer.  Every person who is directly or indirectly the beneficial owner of more than ten per cent of any class of any equity security of a domestic stock insurance company, or who is a director or an officer of such company, shall file in the office of the commissioner within ten days after the person becomes such beneficial owner, director, or officer a statement, in such form as the commissioner may prescribe, of the amount of all equity securities of such company of which the person is the beneficial owner, and within ten days after the close of each calendar month, if there has been a change in such ownership during such month, shall file in the office of the commissioner a statement, in such form as the commissioner may prescribe, indicating the person's ownership at the close of the calendar month and such changes in the person's ownership as have occurred during the calendar month. [L 1987, c 347, pt of §2]



§431:4-209 - Recovery of profits realized.

§431:4-209  Recovery of profits realized.  For the purpose of preventing the unfair use of information which may have been obtained by the beneficial owner, director, or officer by reason of the owner's, director's, or officer's relationship to the company, any profit realized by the owner, director, or officer from any purchase and sale, or any sale and purchase, of an equity security of the company within any period of less than six months, unless the security was acquired in good faith in connection with a debt previously contracted, shall inure to and be recoverable by the company, irrespective of any intention on the part of the beneficial owner, director or officer in entering into the transaction of holding the security purchased or of not repurchasing the security sold for a period exceeding six months.  Suit to recover the profit may be instituted in any court of competent jurisdiction by the company, or by the owner of any security of the company in the name and in behalf of the company if the company fails or refuses to bring the suit within sixty days after request or fails diligently to prosecute the same thereafter; but no suit shall be brought more than two years after the date such profit was realized.  This section shall not be construed to cover any transaction where the beneficial owner was not such both at the time of the purchase and sale, or the sale and purchase, of the security involved, or any transaction or transactions which the commissioner by rules and regulations may exempt as not comprehended within the purpose of this section. [L 1987, c 347, pt of §2]



§431:4-210 - Unlawful sales of equity security.

§431:4-210  Unlawful sales of equity security.  It shall be unlawful for any beneficial owner, director or officer, directly or indirectly, to sell any equity security of such company if the person selling the security or the person's principal (1) does not own the security sold, or (2) if owning the security, does not deliver it against such sale within twenty days thereafter, or does not within five days after such sale deposit it in the mails or other usual channels of transportation.  No person shall be deemed to have violated this section if the person proves that notwithstanding the exercise of good faith the person was unable to make such delivery or deposit within the time, or that to do so would cause undue inconvenience or expense. [L 1987, c 347, pt of §2]



§431:4-211 - Exempt transactions.

§431:4-211  Exempt transactions.  Section 431:4-209 shall not apply to any purchase and sale, or sale and purchase, and section 431:4-210 shall not apply to any sale, of an equity security of a domestic stock insurance company not then or theretofore held by the person in an investment account, by a dealer in the ordinary course of the dealer's business and incident to the establishment or maintenance by the dealer of a primary or secondary market (otherwise than on an exchange as defined in the Securities Exchange Act of 1934) for such security.  The commissioner may, by such rules and regulations as the commissioner deems necessary or appropriate in the public interest, define and prescribe terms and conditions with respect to securities held in an investment account and transactions made in the ordinary course of business and incident to the establishment or maintenance of a primary or secondary market. [L 1987, c 347, pt of §2]



§431:4-212 - Arbitrage transactions not affected.

§431:4-212  Arbitrage transactions not affected.  Section 431:4-208 to section 431:4-210 shall not apply to foreign or domestic arbitrage transactions unless made in contravention of such rules and regulations as the commissioner may adopt in order to carry out the purposes of section 431:4-208 to section 431:4-214. [L 1987, c 347, pt of §2]



§431:4-213 - Exempt equity securities.

§431:4-213  Exempt equity securities.  Section 431:4-208 to section 431:4-210 shall not apply to equity securities of a domestic stock insurance company (1) if the equity securities of such company have been registered with the United States Securities and Exchange Commission under section 12 of the Securities Exchange Act of 1934, as amended, (2) if the equity securities of the company are required to be registered with the United States Securities and Exchange Commissioner under section 12 of the Securities Exchange Act of 1934, as amended, or (3) if the domestic stock insurance company shall not have any class of its equity securities held of record by one hundred persons on the last business day of the year next preceding the year in which equity securities of the company would be subject to section 431:4-208 to section 431:4-210 except for item (3). [L 1987, c 347, pt of §2]



§431:4-214 - Rules and regulations.

§431:4-214  Rules and regulations.  The commissioner may make such rules and regulations as may be necessary for the execution of the functions vested in the commissioner by section 431:4-208 to section 431:4-214, and may for such purpose classify domestic stock insurance companies, securities, and other persons or matters within the commissioner's jurisdiction.  No provision of section 431:4-208 to section 431:4-210 imposing any liability shall apply to any act done or omitted in good faith in conformity with any rule or regulation of the commissioner, notwithstanding that such rule or regulation may, after such act or omission, be amended or rescinded or determined by judicial or other authority to be invalid for any reason. [L 1987, c 347, pt of §2]



§431:4-231 - Applicability.

[PART IIA.]  PROXIES, CONSENTS, AND AUTHORIZATIONS

OF DOMESTIC STOCK INSURERS

[§431:4-231]  Applicability.  This part is applicable to all domestic stock insurers having one hundred or more stockholders; provided that this part shall not apply to any insurer if ninety-five per cent or more of its stock is owned or controlled by a parent or an affiliated insurer and the remaining shares are held by less than five hundred stockholders.  A domestic stock insurer that files with the Securities and Exchange Commission forms of proxies, consents, and authorizations complying with the requirements of the Securities Exchange Act of 1934 (Title 15 United States Code section 78a), the Securities and Exchange Acts Amendments of 1964 (P.L. 88-467), and Regulation X-14 of the Securities and Exchange Commission adopted thereunder shall be exempt from this part. [L 2000, c 24, pt of §2]



§431:4-232 - Schedule A: information required in a proxy statement.

§431:4-232  Schedule A: information required in a proxy statement.  (a)  When applicable, information in schedule A shall include, among other things:

(1)  Whether or not the person giving the proxy has the power to revoke it;

(2)  A brief outline of the rights of appraisal of dissenting stockholders;

(3)  A statement as to who is making the solicitation;

(4)  A description of the interest of persons in the matters to be acted upon;

(5)  A statement as to the class of voting stock to be voted at the meeting, the number of shares outstanding, and the number of votes to which each class is entitled;

(6)  Detailed information on nominees for directors;

(7)  A statement on remuneration and other transactions with management and others;

(8)  Information on the insurer's bonus, profit sharing, and other remuneration plans;

(9)  Information on the insurer's pension or retirement plan;

(10)  Information on the options, warrants, or rights to purchase stock of the insurer;

(11)  Information of the title, amount, and description of stock to be authorized or issued;

(12)  Detailed information on mergers, consolidations, acquisitions, and other similar matters; and

(13)  Detailed information on any asset, capital, or surplus of the insurer.

(b)  If action is to be taken with respect to any matter which is not required to be submitted to a vote of stockholders, the schedule shall state the nature of the matter, the reason for the matter being submitted to a vote of the stockholders, and the action intended to be taken by the management in the event of a negative vote on the matter by the stockholders.

(c)  If action is to be taken with respect to any amendment of the insurer's charter, bylaws, or other such documents as to which information is not required, the schedule shall briefly state the reasons for and the general effect of the amendment and the vote needed for its approval. [L 2000, c 24, pt of §2; am L 2003, c 212, §34]



§431:4-233 - Schedule B: information to be included in statements filed by or on behalf of a participant other than an insurer in a proxy solicitation in an election contest.

[§431:4-233]  Schedule B:  information to be included in statements filed by or on behalf of a participant other than an insurer in a proxy solicitation in an election contest.  Information in schedule B shall include, among other things:

(1)  The name and address of the insurer;

(2)  Detailed information about the participant;

(3)  The participant's interest in the stock of the insurer;

(4)  A description of the time and circumstances in which the participant became involved with the solicitation and the nature and extent of the activities or proposed activities of the participant; and

(5)  The date and signature of the participant. [L 2000, c 24, pt of §2]



§431:4-234 - Proxies, consents, and authorizations.

[§431:4-234]  Proxies, consents, and authorizations.  No domestic stock insurer, or any director, officer, or employee of the insurer, or any other person, shall solicit, or permit the use of the person's name to solicit, by mail or otherwise, any proxy, consent, or authorization with respect to any stock of the insurer in contravention of this part or schedule A in section 431:4-232 and schedule B in [section] 431:4-233. [L 2000, c 24, pt of §2]



§431:4-235 - Schedules and exhibits.

[§431:4-235]  Schedules and exhibits.   Reporting of the information required in schedule A under section 431:4-232 and in schedule B under section 431:4-233, and the exhibit entitled "stockholders information supplement-financial reporting to stockholder" shall be made on forms or in a format approved by the commissioner. [L 2000, c 24, pt of §2]



§431:4-236 - Disclosure of equivalent information.

[§431:4-236]  Disclosure of equivalent information.  Unless proxies, consents, or authorizations with respect to a stock of a domestic insurer, subject to section 431:4-231, are solicited by or on behalf of the management of the insurer from the holders of record of stock of the insurer in accordance with this part and the schedules thereunder prior to any annual or other meeting, the insurer shall file with the insurance commissioner and transmit to all stockholders of record information substantially equivalent to the information that would be required to be transmitted if a solicitation were made. [L 2000, c 24, pt of §2]



§431:4-237 - Definitions.

[§431:4-237]  Definitions.  As used in this part:

"Participant" or "participant in a solicitation" includes:

(1)  The insurer;

(2)  Any director of the insurer and any proxy for a nominee for whom an election as a director is solicited; or

(3)  Any other person acting alone or with one or more other persons, committees, or groups in organizing, directing, or financing the solicitation.

"Participant" or "participant in a solicitation" does not include:

(1)  A bank, broker, or dealer who, in the ordinary course of business, lends money or executes orders for the purchase or sale of stock and who is not otherwise a participant;

(2)  Any person or organization retained or employed by a participant to solicit stockholders or any person who merely transmits proxy soliciting material or performs ministerial or clerical duties;

(3)  Any person employed in the capacity of attorney, accountant, or advertising, public relations, or financial advisor, and whose activities are limited to the performance of the person's duties in the course of the employment of the insurer or any of its subsidiaries or affiliates who is not otherwise a participant;

(4)  Any person regularly employed as an officer or employee of the insurer or any of its subsidiaries or affiliates who is not otherwise a participant; or

(5)  Any officer, director, or person regularly employed by any other participant, if the officer, director, or employee is not otherwise a participant.

"Solicit" or "solicitation" includes:

(1)  Any request for a proxy, whether or not accompanied by or included in a form of proxy;

(2)  Any request to execute or not to execute, or to revoke a proxy; or

(3)  The furnishing of a proxy or other communication to stockholders under circumstances reasonably calculated to result in the procurement, withholding, or revocation of a proxy.

"Solicit" or "solicitation" does not include:

(1)  Any solicitation by a person in respect to stock of which the person is the beneficial owner;

(2)  Action by a broker or other person in respect to stock carried in the person's name;

(3)  Action in the name of the nominee in forwarding to the beneficial owner of the stock soliciting material received from the company;

(4)  Impartially instructing the beneficial owner to forward a proxy to the person, if any, to whom the beneficial owner desires to give a proxy;

(5)  Impartially requesting instructions from the beneficial owner with respect to the authority to be conferred by the proxy and stating that a proxy will be given if the instructions are received by a certain date; or

(6)  The furnishing of a form of proxy to a stockholder upon the unsolicited request of the stockholder, or the performance by any person of ministerial acts on behalf of a person soliciting a proxy. [L 2000, c 24, pt of §2]



§431:4-238 - Information to be furnished to stockholders.

[§431:4-238]  Information to be furnished to stockholders.  (a)  No solicitation shall be made unless the person solicited is concurrently furnished or has previously been furnished with a written proxy statement containing the information required under schedule A pursuant to section 431:4-232.

(b)  If the solicitation is made on behalf of the management of the insurer and relates to an annual meeting of stockholders at which directors are to be elected, each proxy statement furnished pursuant to subsection (a) shall be accompanied or preceded by an annual report (in preliminary or final form) to the stockholders containing the financial statements for the last fiscal year as are included in the exhibit entitled "stockholders information supplement-financial reporting to stockholder".  Subject to these requirements with respect to financial statements, the annual report to stockholders may be in any form deemed suitable by the management.

(c)  Two copies of each annual report sent to the stockholders pursuant to this part shall be mailed to the commissioner not later than the date on which the annual report is first sent or given to stockholders or the date on which preliminary copies of solicitation are filed with the commissioner, pursuant to section 431:4-240(a), whichever date is later. [L 2000, c 24, pt of §2]



§431:4-239 - Requirements as to proxy.

[§431:4-239]  Requirements as to proxy.  (a)  The form of proxy shall:

(1)  Indicate in boldface type whether or not the proxy is solicited on behalf of the management;

(2)  Provide a specifically designated blank space for dating the proxy; and

(3)  Identify clearly and impartially each matter or group of related matters intended to be acted upon, whether proposed by the management or stockholders.  No reference need be made to proposals for which discretionary authority is conferred pursuant to subsection (c).

(b)  The proxy shall provide a means by which the person solicited may specify by ballot a choice between approval or disapproval of each matter or group of related matters referred to therein, other than elections to office.  A proxy may confer discretionary authority with respect to matters for which no choice is specified if the form of proxy states in boldface type how it is intended to vote the shares or authorization represented by the proxy in each case.

(c)  A proxy may confer discretionary authority with respect to other matters which may come before the meeting; provided the persons on whose behalf the solicitation is made are not aware a reasonable time prior to the time the solicitation is made that any other matters are to be presented for action at the meeting and provided that a specific statement to that effect is made in the proxy statement or in the form of a proxy.

(d)  No proxy shall confer authority to:

(1)  Vote for the election of any person to office for which a bona fide nominee is not named in the proxy statement; or

(2)  Vote at any annual meeting other than the next annual meeting (or any adjournment thereof) to be held after the date on which the proxy statement and form of proxy are first sent or given to stockholders.

(e)  The proxy statement or form of proxy shall provide, subject to reasonable specified conditions, that the proxy will be voted and that where the person solicited specifies, by means of a ballot provided pursuant to subsection (b), a choice with respect to any matter to be acted upon, the vote will be in accordance with the specification so made.

(f)  The information included in the proxy statement shall be clearly presented and the statement made shall be divided into groups according to subject matter, with appropriate headings.  All printed proxy statements shall be clearly and legibly presented. [L 2000, c 24, pt of §2]



§431:4-240 - Material required to be filed.

[§431:4-240]  Material required to be filed.  (a)  Two preliminary copies of the proxy statement and form of proxy and any other soliciting material to be furnished to stockholders concurrently therewith shall be filed with the commissioner at least ten days prior to the date final form copies of the material are first sent or given to stockholders, or a shorter period prior to that date as the insurance commissioner may authorize upon a showing of good cause.

(b)  Two preliminary copies of any additional soliciting material relating to the same meeting or subject matter to be furnished to stockholders subsequent to the proxy statements shall be filed with the commissioner at least two days (exclusive of Saturdays, Sundays, or legal state holidays) prior to the date copies of this material are first sent or given to stockholders or a shorter period prior to that date as the commissioner may authorize upon a showing of good cause.

(c)  Two definitive copies of the proxy statement, final form of proxy, and all other soliciting material, in the form in which the material is furnished to stockholders, shall be filed with, or mailed for filing to, the commissioner not later than the date the material is first sent or given to the stockholders.

(d)  Where any proxy statement, form of proxy, or other material filed pursuant to this chapter is amended or revised, two of the copies shall be marked to clearly show the changes.

(e)  Copies of replies to inquiries from stockholders requesting further information and copies of communications that only request that forms of proxy theretofore solicited be signed and returned need not be filed pursuant to this part.

(f)  Notwithstanding subsections (a) and (b), and section 431:4-245, copies of soliciting material in the form of speeches, press releases, and radio or television scripts may be filed with the commissioner prior to use or publication.  Final form copies, however, shall be filed with or mailed for filing to the commissioner as required by subsection (c) not later than the date the material is used or published.  Subsections (a) and (b) and section 431:4-245 shall apply to any reprints or reproductions of all or any part of the material. [L 2000, c 24, pt of §2]



§431:4-241 - False or misleading statements.

[§431:4-241]  False or misleading statements.  No solicitation subject to this part shall be made by means of any proxy statement, form of proxy, notice of meeting, or other communication, written or oral, containing any statement which at the time and in the light of the circumstances under which it is made, is false or misleading with respect to any material fact, or which omits any material fact necessary in order to make the statements not false or misleading or necessary to correct any statement in any earlier communication with respect to the solicitation of a proxy for the same meeting or subject matter which has become false or misleading. [L 2000, c 24, pt of §2]



§431:4-242 - Prohibition of certain solicitations.

[§431:4-242]  Prohibition of certain solicitations.  No person making a solicitation shall solicit any undated or postdated proxy or any proxy which provides that it shall be deemed to be dated as of any date subsequent to the date on which it is signed by the stockholder. [L 2000, c 24, pt of §2]



§431:4-243 - Election contests; applicability.

[§431:4-243]  Election contests; applicability.  This part shall apply to any solicitation by any person or group for the purpose of opposing a solicitation by any person or group with respect to the election or removal of directors at any annual or special meeting of stockholders. [L 2000, c 24, pt of §2]



§431:4-244 - Filing of information required by schedule B.

[§431:4-244]  Filing of information required by schedule B.  (a)  No solicitation shall be made by any person, other than the management of an insurer unless at least five business days prior thereto or a shorter period as the commissioner may authorize upon a showing of good cause, there has been filed, with the commissioner, by or on behalf of each participant in the solicitation, a statement in duplicate containing the information specified in schedule B pursuant to section 431:4-233 and a copy of any material proposed to be distributed to stockholders in furtherance of the solicitation.  Where preliminary copies of any materials are filed, distribution to stockholders shall be deferred until the commissioner's comments have been received and complied with.

(b)  Within five business days after a solicitation is made by the management of an insurer, or a longer period as the commissioner may authorize upon a showing of good cause, there shall be filed with the commissioner by or on behalf of each participant in the solicitation, other than the insurer and by or on behalf of each management nominee or director, a statement in duplicate containing the information specified by schedule B under section 431:4-233.

(c)  If any solicitation on behalf of the management or any other person has been made, or if proxy material is ready for distribution, prior to a solicitation in opposition thereto, a statement in duplicate containing the information specified in schedule B shall be filed with the commissioner, by or on behalf of each participant in the prior solicitation, other than the insurer, as soon as reasonably practicable after the commencement of the solicitation in opposition thereto.

(d)  If, subsequent to the filing of the statements required by subsections (a), (b), and (c), additional persons become participants in a solicitation, there shall be filed with the commissioner, by or on behalf of each person, a statement in duplicate containing the information specified in schedule B under section 431:4-233, within three business days after the person becomes a participant, or longer period as the commissioner may authorize upon a showing of good cause.

(e)  If any material change occurs in the facts reported in any statement filed by or on behalf of any participant, an appropriate amendment to the statement shall be filed within three business days by or on behalf of each respective participant with the commissioner.

(f)  Each statement and amendment thereto filed pursuant to this section shall be part of the public files of the commissioner. [L 2000, c 24, pt of §2]



§431:4-245 - Solicitations prior to furnishing required written proxy statement.

[§431:4-245]  Solicitations prior to furnishing required written proxy statement.  Notwithstanding section 431:4-238(a), a solicitation subject to this part may be made prior to furnishing stockholders a written proxy statement containing the information specified in schedule A under section 431:4-232 with respect to the solicitation, provided that:

(1)  The statements required by section 431:4-244 are filed by or on behalf of each participant in the solicitation;

(2)  No form of proxy is furnished to stockholders prior to the time the proxy statement required by section 431:4-238(a) is furnished to such persons.  This paragraph shall not apply where a proxy statement then meeting the requirements of schedule A under section 431:4-232 has been furnished to stockholders;

(3)  At the minimum, the information specified in paragraphs (2) and (3) of the statements required by schedule B under section 431:4-233 to be filed by each participant, or an appropriate summary thereof, is included in each communication sent or given to stockholders in connection with the solicitation; and

(4)  A written proxy statement containing the information specified in schedule A pursuant to section 431:4-232 with respect to a solicitation is sent or given to stockholders at the earliest practicable date. [L 2000, c 24, pt of §2]



§431:4-246 - Solicitation prior to furnishing required written proxy statement; filing requirements.

[§431:4-246]  Solicitation prior to furnishing required written proxy statement; filing requirements.  Two copies of any soliciting material proposed to be sent or given to stockholders prior to the furnishing of the written proxy statement required by section 431:4-238(a) shall be filed with the commissioner in preliminary form at least five business days prior to the date final form copies of the material are first sent or given to the stockholders, or a shorter period as the commissioner may authorize upon a showing of good cause therefor. [L 2000, c 24, pt of §2]



§431:4-247 - Application of this part to annual report.

§431:4-247  Application of this part to annual report.  Notwithstanding section 431:4-238(b) and (c), two copies of any portion of the annual report referred to in section 431:4-238(b), which comments upon or refers to any solicitation subject to this part or to any participant in any solicitation, other than the solicitation by the management, shall be filed with the commissioner as proxy material subject to this part.  The portion of the annual report shall be filed with the commissioner in preliminary form at least five business days prior to the date copies of the annual report are first sent or given to stockholders. [L 2000, c 24, pt of §2; am L 2004, c 122, §16]



§431:4-301 - Other articles applicable.

PART III.  DOMESTIC MUTUAL INSURERS

§431:4-301  Other articles applicable.  The provisions applicable to domestic stock insurers shall apply except where inconsistent with the express provisions of this part. [L 1987, c 347, pt of §2]



§431:4-302 - Initial qualifications for mutual insurers.

§431:4-302  Initial qualifications for mutual insurers.  (a)  The commissioner shall not issue a certificate of authority to a domestic mutual insurer unless:

(1)  It has fully qualified under this code; and

(2)  It has met the minimum requirements for the classes of insurance it proposes to transact as provided in this code.

(b)  All applications for insurance submitted by such an insurer as fulfilling qualification requirements shall be bona fide applications from persons resident in this State covering life, property, or risks resident or located in this State.

(c)  All qualifying premiums collected and initial surplus funds of such an insurer shall be in cash. [L 1987, c 347, pt of §2]



§431:4-303 - Mutual property insurer.

§431:4-303  Mutual property insurer.  (a)  When applying for a certificate of authority a domestic mutual property insurer must:

(1)  Have applications from at least one hundred persons for insurance covering at least two hundred and fifty nonadjacent properties, for insurance aggregating not less than $500,000; and

(2)  Have collected from each applicant the proper premium at a rate not less than a rate adopted by a licensed rating organization for a term of at least one year; and

(3)  Have a surplus over all liabilities, as at completion of issuance of the insurance contracts so applied for, amounting to not less than $750,000.

(b)  The maximum of any single risk proposed to be assumed by the insurer shall not exceed ten per cent of its surplus.  Any reinsurance taking effect simultaneously with the policy shall be deducted in determining the amount at risk for purposes of this provision.

(c)  In lieu of the applications, premiums, and surplus, it is required to have a surplus amounting to not less than $1,250,000 over all liabilities. [L 1987, c 347, pt of §2 as superseded by c 348, §5]



§431:4-304 - Mutual casualty insurer.

§431:4-304  Mutual casualty insurer.  (a)  When applying for a certificate of authority a domestic mutual insurer proposing to transact casualty insurance, including vehicle insurance, must:

(1)  Have applications for the insurance in a reasonable amount from at least two hundred and fifty persons covering not less than five hundred separate risks; and

(2)  Have collected from each applicant the proper premium for a term of not less than one year at a rate filed with and approved by the commissioner; and

(3)  Have a surplus over all liabilities, as at completion of issuance of the insurance contracts so applied for, amounting to not less than $1,500,000.

(b)  In lieu of the applications, premiums, and surplus, it is required to have a surplus amounting to not less than $2,250,000 over all liabilities. [L 1987, c 347, pt of §2 as superseded by c 348, §6]



§431:4-305 - Mutual vehicle insurer.

§431:4-305  Mutual vehicle insurer.  (a)  When applying for a certificate of authority, a domestic mutual insurer formed to transact vehicle insurance must:

(1)  Have applications from at least two hundred persons for insurance covering at least five hundred separate vehicles, for a maximum of retained liability not in excess of $50,000 for any one accident or other liability; and

(2)  Have collected from each applicant the proper premium for insurance for one year according to its schedule of premium rates approved by the commissioner; and

(3)  Have a surplus over all liabilities, as at completion of issuance of the insurance contracts so applied for, amounting to not less than $1,000,000.

(b)  In lieu of the applications, premiums, and surplus, it is required to have a surplus amounting to not less than $1,500,000 over all liabilities. [L 1987, c 347, pt of §2 as superseded by c 348, §7]



§431:4-306 - Mutual life insurer.

§431:4-306  Mutual life insurer.  (a)  When applying for a certificate of authority, a domestic mutual life insurer must:

(1)  Have at least five hundred applications for life insurance, other than on the term plan for terms of ten years or less, covering at least five hundred separate insurable lives on an individual basis for a maximum insurance of not less than $5,000,000; and

(2)  Have collected from each applicant the proper annual premium for one year, and have so received from all applicants premiums aggregating at least $125,000; and

(3)  Have surplus over all liabilities, as at completion of issuance of the insurance contracts so applied for, amounting to not less than $600,000.

(b)  In lieu of the applications, premiums, and surplus, it is required to have a surplus amounting to not less than $900,000 over all liabilities. [L 1987, c 347, pt of §2 as superseded by c 348, §8]



§431:4-307 - Mutual accident and health or sickness insurer.

§431:4-307  Mutual accident and health or sickness insurer.  (a)  When applying for a certificate of authority, a domestic mutual accident and health or sickness insurer shall:

(1)  Have at least five hundred applications from at least five hundred persons for individual accident and health or sickness insurance providing not more than $1,000 of accidental death benefit and not more than $25 of weekly indemnity for each applicant;

(2)  Have collected from each applicant the proper premium for one year, and have so received from all applicants premiums aggregating at least $25,000; and

(3)  Have a surplus over all liabilities, as at completion of issuance of the insurance contracts so applied for, amounting to not less than $450,000.

(b)  In lieu of the applications, premiums, and surplus, it is required to have a surplus amounting to not less than $675,000 over all liabilities. [L 1987, c 347, pt of §2 as superseded by c 348, §9; am L 2002, c 155, §10]



§431-0004-0308

§431:4-308   Membership.  Each holder of one or more insurance contracts issued by a domestic mutual insurer, other than a contract of reinsurance, is a member of the insurer, with the rights and obligations of such membership, and each insurance contract issued shall so stipulate. [L 1987, c 347, pt of §2]



§431:4-309 - Rights of members.

§431:4-309  Rights of members.  (a)  A domestic mutual insurer is owned by and shall be operated in the interest of its members.

(b)  Each member is entitled to one vote in the election of directors and on matters coming before corporate meetings of members, subject to such reasonable minimum requirements as to duration of membership and amount of insurance held as may be made in the insurer's bylaws.  The person named as the policyholder in any group insurance policy issued by the insurer shall be deemed the member, and shall have but one vote regardless of the number of individuals insured by the policy.

(c)  With respect to the management, records, and affairs of the insurer, a member shall have the same character of rights and relationship as a stockholder has toward a domestic stock insurer. [L 1987, c 347, pt of §2]



§431:4-310 - Bylaws.

§431:4-310  Bylaws.  (a)  A domestic mutual insurer shall adopt bylaws for the conduct of its affairs.

(b)  The bylaws, or any modification of the bylaws, shall be filed with the commissioner.

(c)  The commissioner shall disapprove any such bylaws, or as so modified, and the commissioner shall communicate such disapproval to the insurer, if the commissioner finds after a hearing thereon, that:

(1)  It is not in compliance with the laws of this State, or

(2)  It unreasonably interferes with the rights of members or exercise of such rights.

(d)  No bylaws or modification, so disapproved shall be effective during the existence of such disapproval. [L 1987, c 347, pt of §2]



§431:4-311 - Notice of annual meeting.

§431:4-311  Notice of annual meeting.  (a)  Notice of the time and place of the annual meeting of members of a domestic mutual insurer shall be given by imprinting the notice plainly on the policies issued by the insurer.

(b)  Any change of the date or place of the annual meeting shall be made only at an annual meeting of members.  Notice of the change may be given:

(1)  By imprinting the new date or place on all policies which will be in effect as of the date of such changed meeting; or

(2)  Unless the commissioner otherwise orders:

(A)  Through policies issued after the date of the annual meeting at which such change was made, and

(B)  In or attached to premium notices and renewal certificates issued during the twenty-four months immediately following the meeting. [L 1987, c 347, pt of §2]



§431:4-312 - Members proxies.

§431:4-312  Members proxies.  (a)  A member of a domestic mutual insurer may vote in person or by proxy given another member on any matter coming before a corporate meeting of members.

(b)  No proxy shall be valid beyond the earlier of the following dates:

(1)  The date of expiration set forth in the proxy;

(2)  The date of termination of membership; or

(3)  Five years from the date of execution of the proxy.

(c)  No member's vote upon any proposal to divest the insurer of its business and assets, or the major part thereof, shall be registered or taken except in person or by a proxy newly executed and specific as to the matter to be voted upon. [L 1987, c 347, pt of §2]



§431:4-313 - Directors.

§431:4-313  Directors.  (a)  No individual shall be a director of a domestic mutual insurer by reason of the individual's holding public office (i.e. ex officio).

(b)  An individual is disqualified from being or acting as a director if such person:

(1)  Is adjudged as a bankrupt;

(2)  Took the benefit of any insolvency law; or

(3)  Made a general assignment for the benefit of creditors. [L 1987, c 347, pt of §2]



§431:4-314 - Limitation on expenses incurred in writing property and casualty.

§431:4-314  Limitation on expenses incurred in writing property and casualty.  For any calendar year after its first two full calendar years of operation, no domestic mutual insurer, other than one issuing nonassessable policies, shall incur any costs or expense in the writing or administration of property, accident and health or sickness, and casualty insurances, other than boiler and machinery or elevator, transacted by it which, exclusive of losses paid, loss adjustment expenses, investment expenses, dividends, and taxes exceeds the sum of:

(1)  Forty per cent of the net premium income during that year after deducting therefrom net earned reinsurance premiums for the year, plus

(2)  All of the reinsurance commissions received on reinsurance ceded by it. [L 1987, c 347, pt of §2; am L 2003, c 212, §35]



§431:4-315 - Violation of expense limitation.

§431:4-315  Violation of expense limitation.  (a)  The officers and directors of an insurer violating section 431:4-314 shall be jointly and severally liable to the insurer for any excess of expenses incurred.

(b)  For failure or refusal of the insurer to exercise reasonable diligence in enforcing such liability, the commissioner may:

(1)  Prosecute action thereon for the benefit of the insurer; and

(2)  Revoke the insurer's certificate of authority. [L 1987, c 347, pt of §2]



§431:4-316 - Actions on officers' salaries.

§431:4-316  Actions on officers' salaries.  No action to recover, or no action on account of, any salary or other compensation due or claimed to be due any officer or director of a domestic mutual insurer, or on any note or agreement relative thereto, shall be brought against the insurer later than twelve months after the date on which the salary or compensation, or any installment thereof, first accrued. [L 1987, c 347, pt of §2]



§431:4-317 - Contingent liability of members.

§431:4-317  Contingent liability of members.  (a)  Each member of a domestic mutual insurer, except as otherwise provided in this part, shall have a contingent liability, pro rata and not one for another, for the discharge of its obligations.  The contingent liability shall be in such maximum amount as is stated in the insurer's articles of incorporation, but shall be not less than one, nor more than five, additional premiums for the member's policy at the annual premium rate and for a term of one year.

(b)  Every policy issued by the insurer shall contain a statement of the contingent liability.

(c)  Termination of the policy of any member shall not relieve the member of contingent liability for the member's proportion of the obligations of the insurer which accrued while the policy was in force. [L 1987, c 347, pt of §2]



§431:4-318 - Accrual of liability.

§431:4-318  Accrual of liability.  (a)  If at any time the assets of a domestic mutual insurer are less than its liabilities and the minimum surplus, if any, required of it by this code as prerequisite for continuance of its certificate of authority, and the deficiency is not cured from other sources, its directors may, if approved by the commissioner, make an assessment only on its members who at any time within the twelve months immediately preceding the date assessment was authorized by its directors held policies providing for contingent liability.

(b)  The assessment shall be for such an amount of money as is required in the opinion of the commissioner, to render the insurer fully solvent, and provide a reasonable amount of working capital above the minimum amount of surplus, but the working capital so provided shall not exceed five per cent of the insurer's liabilities as of the date on which the amount of deficiency was determined.

(c)  A member's proportionate part of any assessment shall be computed by applying to the premium earned within the twelve-month period on the member's contingently liable policy or policies the ratio of the total assessment to the total premium earned during the period on all contingently liable policies which are subject to the assessment.

(d)  No member shall have an offset against any assessment for which the member is liable, on account of any claim for unearned premium or losses payable. [L 1987, c 347, pt of §2]



§431:4-319 - Contingent liability as asset.

§431:4-319  Contingent liability as asset.  Any contingent liability to assessment of members of a domestic mutual insurer does not constitute an asset of the insurer in any determination of its financial condition. [L 1987, c 347, pt of §2]



§431:4-320 - Lien on reserves.

§431:4-320  Lien on reserves.  As to life insurance, any portion of an assessment of contingent liability upon a policyholder which remains unpaid following notice of such assessment, demand for payment, and lapse of a reasonable waiting period as specified in such notice, may, if approved by the commissioner, be secured by placing a lien on the reserves held by the insurer to the credit of the policyholder. [L 1987, c 347, pt of §2]



§431:4-321 - Nonassessable policies.

§431:4-321  Nonassessable policies.  (a)  A domestic mutual insurer, after it has established a surplus not less in amount than the minimum capital funds required of a domestic stock insurer to transact like classes of insurance, may extinguish the contingent liability of its members to assessment and omit provisions imposing contingent liability in all policies currently issued.

(b)  When the surplus has been so established and the commissioner has so ascertained, the commissioner shall issue to the insurer, at its request, the commissioner's certificate authorizing the extinguishment of the contingent liability of its members and the issuance of policies free therefrom.

(c)  While it maintains surplus funds in amount not less than the minimum paid-up capital stock and surplus required of a domestic stock insurer authorized to transact like classes of insurance, a foreign or alien mutual insurer may, if consistent with its charter and the laws of its domicile, issue nonassessable policies covering subjects located, resident, or to be performed in this State. [L 1987, c 347, pt of §2]



§431:4-322 - Applies to all policies.

§431:4-322  Applies to all policies.  The commissioner shall not authorize a domestic mutual insurer so to extinguish the contingent liability of any of its members or in any of its policies to be issued, unless it qualifies to and does extinguish such liability of all its members and in all policies for all classes of insurance transacted by it.  Except that, if required by the laws of another state in which the insurer is transacting insurance as an authorized insurer, the insurer may issue policies providing for the contingent liability of such of its members as may acquire such policies in such state, and need not extinguish the contingent liability applicable to policies theretofore in force in the state. [L 1987, c 347, pt of §2]



§431:4-323 - Revocation of authority.

§431:4-323  Revocation of authority.  (a)  The commissioner shall revoke the authority of a domestic mutual insurer to extinguish the contingent liability of its members if:

(1)  At any time the insurer's assets are less than the sum of its liabilities and the surplus required for such authority, or

(2)  The insurer, by resolution of its directors approved by its members, requests that the authority be revoked.

(b)  Upon revocation of such authority for any cause, the insurer shall not thereafter issue any policies without contingent liability, nor renew any policies then in force without written endorsement thereon providing for contingent liability. [L 1987, c 347, pt of §2]



§431:4-324 - Dividends.

§431:4-324  Dividends.  (a)  The directors of a domestic mutual insurer may from time to time apportion and pay to its members dividends only out of that part of its surplus which is in excess of its required minimum surplus.

(b)  The dividends shall be paid or credited to policyholders according to such reasonable classification of its policies as the directors may in their discretion from time to time establish.  No dividend shall be paid which unfairly discriminates between policies within the same classification.

(c)  No dividend, otherwise earned, shall be made contingent upon the payment of renewal premium on any policy. [L 1987, c 347, pt of §2]



§431:4-325 - Nonparticipating policies.

§431:4-325  Nonparticipating policies.  (a)  If its bylaws so provide, a domestic mutual insurer may issue policies not entitled to participate in the insurer's savings and earnings, provided it is authorized to issue policies without contingent liability to assessment.

(b)  Such insurer shall not issue in this State both participating and nonparticipating policies for the same class of risks, unless the right or absence of right to participate is reasonably related to the premium charge or the special character of the risks assumed. [L 1987, c 347, pt of §2]



§431:4-326 - Members' share of assets.

§431:4-326  Members' share of assets.  (a)  Upon the liquidation of a domestic mutual insurer, its assets remaining after discharge of its indebtedness and policy obligations shall be distributed to its members who were members within the thirty-six months prior to the last termination of its certificate of authority.

(b)  The distributive share of each member shall be in the proportion that the aggregate premiums earned by the insurer on the policies of the member during the combined periods of the member's membership, bear to the aggregate of all premiums so earned on the policies of all members.  If a life insurer, the insurer shall make a reasonable classification of its life insurance policies so held by the members and a formula, based upon such classification, for determining the equitable distributive share of each such member.  The classification and formula shall be subject to the commissioner's approval. [L 1987, c 347, pt of §2]



§431:4-401 - Application of other sections.

PART IV.  RECIPROCAL INSURERS

§431:4-401  Application of other sections.  The provisions of article 3, Insurers General Requirements, shall apply except where inconsistent with the express provisions of this article. [L 1987, c 347, pt of §2]



§431:4-402 - Scope.

§431:4-402  Scope.  Except where made expressly applicable to domestic reciprocal insurers, the provisions of this part shall apply to all authorized reciprocal insurers. [L 1987, c 347, pt of §2]



§431:4-403 - Insuring powers of reciprocals.

§431:4-403  Insuring powers of reciprocals.  (a)  Upon complying with the provisions of this part, a reciprocal insurer, as defined in section 431:3-108, may transact any class or classes of insurance defined by this code, other than life or accident and health or sickness insurance.

(b)  A reciprocal insurer may purchase reinsurance upon the risk of any subscriber, and may grant reinsurance as to any class of insurance which it is authorized to transact direct. [L 1987, c 347, pt of §2; am L 2003, c 212, §36]



§431:4-404 - Suits.

§431:4-404  Suits.  A reciprocal insurer shall sue and be sued in its own name. [L 1987, c 347, pt of §2]



§431:4-405 - Attorney.

§431:4-405  Attorney.  Attorney as used in this part refers to the attorney-in-fact of a reciprocal insurer.  The attorney may be an individual, partnership, or corporation.  The  principal office of the attorney for a domestic reciprocal insurer shall be maintained within this State. [L 1987, c 347, pt of §2; am L 2003, c 212, §37]



§431:4-406 - Power of attorney.

§431:4-406  Power of attorney.  (a)  The rights and powers of the attorney of a reciprocal insurer shall be as provided in the power of attorney given it by the subscribers.

(b)  The power of attorney must set forth:

(1)  The powers, duties, and compensation of the attorney;

(2)  That the attorney is empowered to accept service of process on behalf of the insurer and to authorize the commissioner to receive service of process in actions against the insurer upon contracts exchanged;

(3)  Except as to nonassessable policies, a provision for contingent several liability of each subscriber in a specified amount, which amount shall be not less than one nor more than ten times the premium or premium deposit stated in the policy.

(c)  The power of attorney may:

(1)  Provide for the right of substitution of the attorney and revocation of the power of attorney and rights thereunder;

(2)  Impose such restrictions upon the exercise of the power as are agreed upon by the subscribers;

(3)  Provide for the exercise of any right reserved to the subscribers directly or through their advisory committee; and

(4)  Contain other lawful provisions deemed advisable.

(d)  The terms of any power of attorney, or agreement collateral thereto, shall be reasonable and equitable, and no such power, agreement or any amendment thereof, shall be used or be effective in this State until approved by the commissioner. [L 1987, c 347, pt of §2]



§431:4-407 - Modifications.

§431:4-407  Modifications.  Modification of the terms of the subscribers' agreement or of the power of attorney of a domestic reciprocal insurer shall be made jointly by the attorney and the subscribers' advisory committee.  No modification shall be effective retroactively, nor as to any insurance contract issued prior thereto, nor shall it be effective until approved by the commissioner. [L 1987, c 347, pt of §2]



§431:4-408 - Organization of reciprocal insurers.

§431:4-408  Organization of reciprocal insurers.  Twenty-five or more persons domiciled in this State, may organize a domestic reciprocal insurer and, in compliance with this part, make application to the commissioner for a certificate of authority to transact insurance. [L 1987, c 347, pt of §2]



§431:4-409 - Application for authority; declaration required.

§431:4-409  Application for authority; declaration required.  (a)  When applying for a certificate of authority, the original subscribers and the proposed attorney shall fulfill the requirements of section 431:3-212, and execute and file with the commissioner a declaration setting forth:

(1)  The name of the insurer, in compliance with section 431:3-202(b) and section 431:4-104(d)(1);

(2)  The location of the insurer's principal office, which shall be the same as that of the attorney;

(3)  The classes of insurance proposed to be transacted;

(4)  The names and addresses of the original subscribers;

(5)  The designation and appointment of the proposed attorney and a copy of the power of attorney;

(6)  The names and addresses of the officers and directors of the attorney if a corporation, or of its members if a partnership;

(7)  The powers of the subscribers' advisory committee and the names and terms of office of the members thereof;

(8)  That all moneys paid to the reciprocal, after deducting therefrom any sum payable to the attorney, shall be held by the attorney-in-fact in the name of the reciprocal insurer for the purposes specified in the subscribers' agreement;

(9)  A copy of the subscribers' agreement;

(10)  A statement that each of the original subscribers has in good faith applied for insurance of the class proposed to be transacted, and that the insurer has received from each such subscriber the full premium or premium deposit required for the policy applied for, for a term of not less than twelve months at the rate theretofore filed with and approved by the commissioner;

(11)  A statement of the financial condition of the insurer, and a schedule of its assets; and

(12)  A copy of each policy, endorsement, and application form it then proposes to issue or use.

(b)  Such declaration shall be acknowledged by each subscriber and by the attorney before any officer authorized to take acknowledgements of deeds. [L 1987, c 347, pt of §2]



§431:4-410 - Policies effective.

§431:4-410  Policies effective.  Any policy applied for by an original subscriber shall become effective concurrently with the issuance of a certificate of authority to the reciprocal insurer. [L 1987, c 347, pt of §2]



§431:4-411 - Attorney's bond.

§431:4-411  Attorney's bond.  (a)  Concurrently with the filing of the declaration provided for in section 431:4-409, the attorney of a domestic reciprocal shall file with the commissioner a bond in favor of this State.  The bond shall be executed by the attorney and by an authorized corporate surety, and shall be subject to the commissioner's approval.

(b)  The bond shall be in the sum of $25,000 conditioned that the attorney will faithfully account, before a notary public, in a sworn affidavit, for all moneys and other property of the insurer coming into the attorney's hands, and that the attorney will not withdraw or appropriate for the attorney's own use from the funds of the insurer any moneys or property to which the attorney is not entitled under the power of attorney.

(c)  The bond shall provide that it is not subject to cancellation unless sixty days' advance notice in writing of intent to cancel is given to both the attorney and the commissioner. [L 1987, c 347, pt of §2]



§431:4-412 - Deposit in lieu.

§431:4-412  Deposit in lieu.  In lieu of the bond, the attorney may maintain on deposit with the commissioner a like amount in cash or in value of securities qualified under this code as insurers' investments, and subject to the same conditions as the bond. [L 1987, c 347, pt of §2]



§431:4-413 - Actions on bond.

§431:4-413  Actions on bond.  Action on the attorney's bond or to recover against any such deposit made in lieu thereof may be brought at any time by one or more subscribers suffering loss through a violation of the conditions thereof or by a receiver or liquidator of the insurer.  Amounts so recovered shall be deposited in and become part of the insurer's funds. [L 1987, c 347, pt of §2]



§431:4-414 - Subscribers.

§431:4-414  Subscribers.  Any person may make application for, enter into agreement for and hold policies or contracts in or with, and be a subscriber of a domestic, foreign or alien reciprocal insurer. [L 1987, c 347, pt of §2]



§431:4-415 - Subscribers' advisory committee.

§431:4-415  Subscribers' advisory committee.  (a)  The advisory committee of a domestic reciprocal insurer exercising the subscribers' rights shall be selected under such rules as the subscribers adopt.

(b)  Not less than three-fourths of the committee shall be composed of subscribers other than the attorney, or any person employed by, representing, or having a financial interest in the attorney.

(c)  The committee shall:

(1)  Supervise the finances of the insurer;

(2)  Supervise the insurer's operations to such extent as to assure their conformity with the subscribers' agreement and power of attorney;

(3)  Procure the audit of the accounts and records of the insurer and of the attorney at the expense of the insurer; and

(4)  Have such additional powers and functions as may be conferred by the subscribers' agreement. [L 1987, c 347, pt of §2]



§431:4-416 - Subscriber's liability.

§431:4-416  Subscriber's liability.  (a)  The liability of each subscriber subject to assessment for the obligations of the reciprocal insurer shall not be joint, but shall be individual and several.

(b)  Each subscriber who is subject to assessment shall have a contingent assessment liability, in the amount provided for in the power of attorney or in the subscribers' agreement, for payment of actual losses and expenses incurred while the subscriber's policy was in force.  The contingent liability may be at the rate of not less than one nor more than ten times the premium or premium deposit stated in the policy, and the maximum aggregate thereof shall be computed in the manner set forth in section 431:4-418.

(c)  Each assessable policy issued by the insurer shall plainly set forth a statement of contingent liability. [L 1987, c 347, pt of §2]



§431:4-417 - Subscriber's liability on judgments.

§431:4-417  Subscriber's liability on judgments.  (a)  No action shall lie against any subscriber upon any obligation claimed against the insurer until a final judgment has been obtained against the insurer and remains unsatisfied for thirty days.

(b)  Any such judgment, or any judgment against the insurer based upon legal process served in compliance with section 431:2-206, shall be binding upon each of the insurer's subscribers only in such proportion as the subscriber's interests may appear and in an amount not exceeding the subscriber's contingent liabilities. [L 1987, c 347, pt of §2]



§431:4-418 - Aggregate liability.

§431:4-418  Aggregate liability.  No one policy or subscriber as to such policy shall be assessed or be charged with an aggregate of contingent liability as to obligations incurred by a domestic reciprocal insurer in any one calendar year, in excess of the number of times the premium as stated in the policy, computed solely upon premium earned on such policy during that year. [L 1987, c 347, pt of §2]



§431:4-419 - Assessment.

§431:4-419  Assessment.  (a)  Assessment may be levied from time to time upon the subscribers of a domestic reciprocal insurer, other than as to nonassessable policies, by the attorney upon approval in advance by the subscribers' advisory committee and the commissioner, or by the commissioner in liquidation of the insurer.

(b)  Each subscriber's share of a deficiency for which an assessment is made, not exceeding in any event the subscriber's aggregate contingent liability as computed in accordance with section 431:4-418, shall be computed by applying to the premium earned on the subscriber's policy or policies during the period to be covered by the assessment, the ratio of the total deficiency to the total premiums earned during the period upon all policies subject to assessment.

(c)  In computing the earned premiums for the purposes of this section, the gross premium received by the insurer for the policy shall be used as a base, deducting therefrom solely charges not recurring upon the renewal or extension of the policy.

(d)  No subscriber shall have an offset against any assessment for which the subscriber is liable on account of any claim for unearned premium or losses payable. [L 1987, c 347, pt of §2]



§431:4-420 - Time limit for assessment.

§431:4-420  Time limit for assessment.  Every subscriber of a domestic reciprocal insurer having contingent liability shall be liable for, and shall pay the subscriber's share of any assessment, as computed and limited in accordance with this part if:

(1)  While the subscriber's policy is in force or within one year after its termination, the subscriber is notified by either the attorney or the commissioner of the attorney's or the commissioner's intentions to levy such assessment, or

(2)  If an action to have a receiver, conservator, rehabilitator, or liquidator of the insurer appointed is commenced pursuant to article 15 while the subscriber's policy is in force or within one year after its termination. [L 1987, c 347, pt of §2]

Revision Note

Subsection designation deleted.



§431:4-421 - Nonassessable policies.

§431:4-421  Nonassessable policies.  (a)  If a reciprocal insurer has a surplus of assets over all liabilities at least equal to the minimum paid-up capital stock and surplus required of a domestic stock insurer authorized to transact like classes of insurance, upon application of the attorney and as approved by the subscribers' advisory committee, the commissioner shall issue the commissioner's certificate authorizing the insurer to extinguish the contingent liability of subscribers under its policies then in force in this State, and to omit provisions imposing contingent liability of subscribers under its policies then in force in this State, and to omit provisions imposing contingent liability in all policies delivered or issued for delivery in this State for so long as the surplus remains unimpaired.

(b)  Upon impairment of the surplus, the commissioner shall forthwith revoke the certificate.  No policy shall thereafter be issued or renewed without providing for the contingent assessment liability of subscribers.

(c)  The commissioner shall not authorize a domestic reciprocal insurer to extinguish the contingent liability of any of its subscribers or in any of its policies to be issued, unless it qualifies to and does extinguish the liability of all its subscribers and in all such policies for all classes of insurance transacted by it.  Except, if required by the laws of another state in which the insurer is transacting insurance as an authorized insurer, the insurer may issue policies providing for the contingent liability of such of its subscribers as may acquire such policies in the state, and need not extinguish the contingent liability applicable to policies theretofore in force in the state. [L 1987, c 347, pt of §2]



§431:4-422 - Contributions of surplus.

§431:4-422  Contributions of surplus.  The attorney or other parties may advance to the reciprocal insurer funds as it may require from time to time in its operations.  Sums so advanced shall not be treated as a liability of the insurer, and shall not be withdrawn or repaid except out of the insurer's realized earned surplus in excess of its minimum required surplus.  No such withdrawal or repayment shall be made without the advance approval of the commissioner. [L 1987, c 347, pt of §2]



§431:4-423 - Share in savings.

§431:4-423  Share in savings.  A reciprocal insurer may from time to time return to its subscribers any savings or credits accruing to their accounts.  Any such distribution shall not unfairly discriminate between classes of risks, or policies, or between subscribers, but the distribution may vary as to classes of subscribers, based upon the experience of the subscribers. [L 1987, c 347, pt of §2]



§431:4-424 - Subscriber's share of assets.

§431:4-424  Subscriber's share of assets.  Upon the liquidation of a domestic reciprocal insurer, its assets remaining after discharge of its indebtedness and policy obligations, the return of any contributions to its surplus made as provided in section 431:4-422, and the return of any unused deposits, savings, or credits, shall be distributed to its subscribers who were such within the twelve months prior to such formula as may have been approved by the commissioner. [L 1987, c 347, pt of §2]



§431:4-425 - REPEALED.

§431:4-425  REPEALED.  L 1989, c 195, §42.



§431:4-501 - Reorganization, merger or consolidation.

PART V.  REORGANIZATION AND CONVERSION OF DOMESTIC INSURERS

§431:4-501  Reorganization, merger or consolidation.  (a)  A domestic insurer may reorganize, merge or consolidate with another insurer subject to the provisions of this part, and subject to the following conditions:

(1)  The plan of reorganization, merger, or consolidation shall be submitted to and be approved by the commissioner in advance of the reorganization, merger, or consolidation.

(2)  The commissioner shall not approve any such plan unless the commissioner finds that it is fair, equitable, and consistent with law.  If the commissioner fails to approve the plan, the commissioner shall state the commissioner's reasons for such failure in the commissioner's decision.

(3)  No director, officer, member, or subscriber of any such insurer, except as is expressly provided by the plan of reorganization, merger, or consolidation, shall receive any fee, commission, other compensation or valuable consideration whatsoever, for in any manner aiding, promoting, or assisting in the reorganization, merger, or consolidation.

(4)  Any reorganization, merger, or consolidation as to an incorporated domestic insurer shall in other respects be governed by the general laws of this State relating to business corporations.  Except, that as to domestic mutual insurers, approval by two-thirds of its members who vote thereon pursuant to the notice and procedure as was approved by the commissioner shall constitute approval of the reorganization, merger, or consolidation as respects the insurer's members.

(b)  Reinsurance of all or substantially all of the insurance in force of a domestic insurer by another insurer shall be deemed a consolidation for the purposes of this part. [L 1987, c 347, pt of §2]



§431:4-502 - Mutualization of stock insurers.

§431:4-502  Mutualization of stock insurers.  (a)  Any domestic stock insurer may become a domestic mutual insurer pursuant to such plan and procedure as are approved by the commissioner in advance of such mutualization.

(b)  The commissioner shall not approve any such plan, procedure, or mutualization unless:

(1)  It is equitable to both shareholders and policyholders.

(2)  It is approved by vote of the holders of not less than three-fourths of the insurer's capital stock having voting rights, and by vote of not less than two-thirds of the insurer's policyholders who vote on such plan, pursuant to such notice and procedure as may be approved by the commissioner; provided that in the case of a life insurer, the right to vote thereon is limited to those policyholders whose policies have face amounts of not less than $1,000 and have been in force one year or more.  Such vote may be registered in person, by proxy, or by mail.

(3)  Mutualization will result in retirement of shares of the insurer's capital stock at a price not in excess of the fair value thereof as determined by competent disinterested appraisers.

(4)  The plan provides for appraisal and purchase of the shares of any nonconsenting stockholder in accordance with the laws of this State relating to the sale or exchange of all the assets of a private corporation.

(5)  The plan provides for definite conditions to be fulfilled by a designated early date upon which such mutualization will be deemed effective.

(6)  Mutualization leaves the insurer with surplus funds reasonably adequate to preserve the security of its policyholders and its ability to continue successfully in business in the states in which it is then authorized, and in the classes of insurance it is then authorized to transact. [L 1987, c 347, pt of §2]



§431:4-503 - Conversion or reinsurance of mutual insurer.

§431:4-503  Conversion or reinsurance of mutual insurer. (a)  No domestic mutual insurer shall be converted, changed, or reorganized as a stock corporation.

(b)  Such an insurer may be wholly reinsured in, its assets transferred to, and its liabilities assumed by another mutual or stock insurer under such terms and conditions as are approved by the commissioner in advance of such reinsurance.

(c)  The commissioner shall not approve any such reinsurance agreement which does not determine the amount of and make adequate provision for paying to policyholders of the mutual insurer, reasonable compensation for their equities as owners of the insurer, such compensation to be apportioned to policyholders as identified and in the manner prescribed in section 431:4-326. [L 1987, c 347, pt of §2]



§431:4-504 - Merger or conversion of reciprocal insurer.

§431:4-504  Merger or conversion of reciprocal insurer.  (a)  A domestic reciprocal insurer, upon affirmative vote of not less than two-thirds of the subscribers who vote upon such merger pursuant to such notice as may be approved by the commissioner and with approval of the commissioner of the terms therefor, may merge with another reciprocal insurer or be converted to a stock or mutual insurer.

(b)  Every new reciprocal insurer formed by merger shall assume and succeed to all of the obligations and liabilities of the respective merging reciprocal insurers and shall be held liable to pay and discharge all such debts and liabilities and perform such obligations in the same manner as if they had been incurred or contracted by it, but the subscribers of the predecessor reciprocal insurers shall continue subject to all the liabilities, claims, and demands which shall then exist, or which may thereafter accrue against them, or any of them, by reason of any liabilities and obligations incurred by them, or on their behalf as the subscribers before the date of merger.

(c)  Such a stock or mutual insurer shall be subject to the same capital requirements and shall have the same rights as a like domestic insurer transacting like classes of insurance.

(d)  The commissioner shall not approve:

(1)  Any plan for a merger or conversion which is inequitable to subscribers, or

(2)  Any plan for a conversion to a stock insurer which does not give each subscriber preferential right to acquire stock of the proposed insurer proportionate to the subscriber's interest in the reciprocal insurer, as determined in accordance with section 431:4-424, and a reasonable length of time within which to exercise the right. [L 1987, c 347, pt of §2; am L 1989, c 195, §15]



§431:4A-101 - Credit allowed a domestic ceding insurer.

[ARTICLE 4A]

CREDIT FOR REINSURANCE

Cross References

Reinsurance intermediary, see article 9B.

§431:4A-101  Credit allowed a domestic ceding insurer.  Credit for reinsurance shall be allowed a domestic ceding insurer as either an asset or a deduction from liability on the domestic ceding insurer's financial statements on account of reinsurance ceded only when the reinsurer meets the requirements of paragraph (1), (2), (3), (4), or (5).  The requirements of paragraph (6) must also be met if the reinsurer attempts to meet the requirements of paragraph (3) or (4).

(1)  Credit shall be allowed when the reinsurance is ceded to an assuming insurer that is licensed to transact insurance or reinsurance in this State.

(2)  Credit shall be allowed when the reinsurance is ceded to an assuming insurer that is accredited as a reinsurer in this State.  An accredited reinsurer is one that:

(A)  Files with the commissioner evidence of its submission to this State's jurisdiction;

(B)  Submits to this State's authority to examine its books and records;

(C)  Is licensed to transact insurance or reinsurance in at least one state, or in the case of a United States branch of an alien assuming insurer, is entered through and licensed to transact insurance or reinsurance in at least one state;

(D)  Files annually with the commissioner a copy of its annual statement filed with the insurance department of its state of domicile and a copy of its most recent audited financial statement; and either:

(i)  Maintains a surplus as regards policyholders in an amount that is not less than $20,000,000 and whose accreditation has not been denied by the commissioner within ninety days of its submission; or

(ii)  Maintains a surplus as regards policyholders in an amount less than $20,000,000 and whose accreditation has been approved by the commissioner.

No credit shall be allowed a domestic ceding insurer, if the assuming insurer's accreditation has been revoked by the commissioner after notice and hearing.

(3)  Credit shall be allowed when the reinsurance is ceded to an assuming insurer that is domiciled and licensed in, or in the case of a United States branch of an alien assuming insurer is entered through, a state that employs standards regarding credit for reinsurance equal to or exceeding those applicable under this article and the assuming insurer or United States branch of an alien assuming insurer:

(A)  Maintains a surplus as regards policyholders in an amount not less than $20,000,000; and

(B)  Submits to the authority of this State to examine its books and records;

provided that the requirement of subparagraph (A) does not apply to reinsurance ceded and assumed pursuant to pooling arrangements among insurers in the same holding company system.

(4)  Credit shall be allowed as follows:

(A)  Credit shall be allowed when the reinsurance is ceded to an assuming insurer that maintains a trust fund in a qualified United States financial institution, as defined in section 431:4A-103(b), for the payment of the valid claims of its United States policyholders and ceding insurers, their assigns, and successors in interest.  The assuming insurer shall report annually to the commissioner information substantially the same as that required to be reported on the National Association of Insurance Commissioners annual statement form by licensed insurers to enable the commissioner to determine the sufficiency of the trust fund.  In the case of a single assuming insurer, the trust shall consist of a trusteed account representing the assuming insurer's liabilities attributable to business written in the United States and, in addition, the assuming insurer shall maintain a trusteed surplus of not less than $20,000,000.  In the case of a group including incorporated and individual unincorporated underwriters, the trust shall consist of a trusteed account representing the group's liabilities attributable to business written in the United States and, in addition, the group shall maintain a trusteed surplus of which $100,000,000 shall be held jointly for the benefit of United States ceding insurers of any member of the group; the incorporated members of the group shall not be engaged in any business other than underwriting as a member of the group and shall be subject to the same level of solvency regulation and control by the group's domiciliary regulator as are the unincorporated members; and the group shall make available to the commissioner an annual certification of the solvency of each underwriter by the group's domiciliary regulator and its independent public accountants;

(B)  In the case of a group of incorporated insurers under common administration that complies with the filing requirements contained in subparagraph (A), and that has continuously transacted an insurance business outside the United States for at least three years immediately prior to making application for accreditation, and that submits to this State's authority to examine its books and records and bears the expense of the examination, and that has aggregate policyholders' surplus of $10,000,000,000, the trust shall be in an amount equal to the group's several liabilities attributable to business ceded by United States ceding insurers to any member of the group pursuant to reinsurance contracts issued in the name of such group; and the group shall maintain a joint trusteed surplus, of which $100,000,000 shall be held jointly for the benefit of United States ceding insurers of any member of the group as additional security for any such liabilities, and each member of the group shall make available to the commissioner an annual certification of the member's solvency by the member's domiciliary regulator and its independent public accountant;

(C)  The trust shall be established in a form approved by the commissioner.  The trust instrument shall provide that contested claims shall be valid and enforceable upon the final order of any court of competent jurisdiction in the United States.  The trust shall vest legal title to its assets in the trustees of the trust for its United States policyholders and ceding insurers, their assigns, and successors in interest.  The trust and the assuming insurer shall be subject to examination as determined by the commissioner.  The trust must remain in effect for as long as the assuming insurer shall have outstanding obligations due under the reinsurance agreements subject to the trust; and

(D)  No later than February 28 of each year, the trustees of the trust shall report to the commissioner in writing setting forth the balance of the trust and listing the trust's investments at the preceding year end and shall certify the date of termination of the trust, if so planned, or certify that the trust shall not expire prior to the next following December 31.

(5)  Credit shall be allowed when the reinsurance is ceded to an assuming insurer not meeting the requirements of paragraph (1), (2), (3), or (4), but only with respect to the insurance of risks located in jurisdictions where the reinsurance is required by applicable law or regulation of that jurisdiction.

(6)  If the assuming insurer is not licensed or accredited to transact insurance or reinsurance in this State, the credit permitted by paragraphs (3) and (4) shall not be allowed unless the assuming insurer agrees in the reinsurance agreements:

(A)  That in the event of the failure of the assuming insurer to perform its obligations under the terms of the reinsurance agreement, the assuming insurer, at the request of the ceding insurer, shall submit to the jurisdiction of any court of competent jurisdiction in any state of the United States, will comply with all requirements necessary to give that court jurisdiction, and will abide by the final decision of that court or of any appellate court in the event of an appeal; and

(B)  To designate the commissioner or a designated attorney as its true and lawful attorney upon whom may be served any lawful process in any action, suit, or proceeding instituted by or on behalf of the ceding company.

This paragraph is not intended to conflict with or override the obligation of the parties to a reinsurance agreement to arbitrate their disputes, if such an obligation is created in the agreement. [L 1992, c 176, pt of §5; am L 1993, c 321, §11; am L 1994, c 34, §1]



§431:4A-102 - Reduction from liability for reinsurance ceded by a domestic insurer to an assuming insurer.

[§431:4A-102]  Reduction from liability for reinsurance ceded by a domestic insurer to an assuming insurer.  A reduction from liability for the reinsurance ceded by a domestic insurer to an assuming insurer not meeting the requirements of section 431:4A-101 shall be allowed in an amount not exceeding the liabilities carried by the ceding insurer.  The reduction shall be in the amount of funds held by or on behalf of the ceding insurer, including funds held in trust for the ceding insurer, under a reinsurance contract with the assuming insurer as security for the payment of obligations thereunder, if that security is held in the United States subject to withdrawal solely by, and under the exclusive control of, the ceding insurer; or, in the case of a trust, held in a qualified United States financial institution.  This security may be in the form of:

(1)  Cash;

(2)  Securities listed by the securities valuation office of the National Association of Insurance Commissioners and qualifying as admitted assets;

(3)  Clean, irrevocable, unconditional letters of credit, issued or confirmed by a qualified United States financial institution, no later than December 31st in respect of the year for which filing is being made, and in the possession of the ceding company on or before the filing date of its annual statement.  Letters of credit issued by issuing (or confirming) institutions meeting applicable standards of issuer acceptability as of the dates of their issuance (or confirmation) shall, notwithstanding the issuing (or confirming) institution's subsequent failure to meet applicable standards of issuer acceptability, continue to be acceptable as security until their expiration, extension, renewal, modification, or amendment, whichever first occurs; or

(4)  Any other form of security acceptable to the commissioner. [L 1992, c 176, pt of §5]



§431:4A-103 - Qualified United States financial institutions.

[§431:4A-103]  Qualified United States financial institutions.  (a)  For purposes of section 431:4A-102(3), a "qualified United States financial institution" means an institution that:

(1)  Is organized or (in the case of a United States office of a foreign banking organization) licensed, under the laws of the United States or any state thereof;

(2)  Is regulated, supervised, and examined by federal or state authorities having regulatory authority over banks and trust companies; and

(3)  Has been determined by either the commissioner, or the securities valuation office of the National Association of Insurance Commissioners to meet such standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the commissioner.

(b)  For purposes of those provisions of this article specifying those institutions that are eligible to act as a fiduciary of a trust, "qualified United States financial institution" means an institution that:

(1)  Is organized, or (in the case of a United States branch or agency office of a foreign banking organization) licensed, under the laws of the United States or any state thereof and has been granted authority to operate with fiduciary powers; and

(2)  Is regulated, supervised, and examined by federal or state authorities having regulatory authority over banks and trust companies. [L 1992, c 176, pt of §5]



§431:4A-104 - Rules.

[§431:4A-104]  Rules.  The commissioner may adopt rules under chapter 91 implementing this article. [L 1992, c 176, pt of §5]



§431:4A-105 - Reinsurance agreements affected.

[§431:4A-105]  Reinsurance agreements affected.  Sections 431:4A-101 through 431:4A-104 shall apply to all cessions after June 12, 1992, under reinsurance agreements which have had an inception, anniversary, or renewal date not less than six months after June 12, 1992. [L 1992, c 176, pt of §5]

Revision Note

"June 12, 1992" substituted for "the effective date of this article".



§431:4F-101 - Definitions.

[ARTICLE 4F]

STATE OF ENTRY FOR ALIEN INSURERS

[§431:4F-101]  Definitions.  As used in this article, unless the context requires otherwise:

"Alien insurer" has the same meaning as set forth in section 431:3-101.

"Trusteed assets" mean the assets in a trust account required by section 431:4F-104.

"Trusteed surplus" means the aggregate value of the insurer's general state deposits and trusteed assets deposited with a trustee in compliance with section 431:4F-105, plus accrued investment income thereon where such interest is collected by the states for trustees, less the aggregate net amount of all of the insurer's reserves and other liabilities in the United States as determined in accordance with section 431:4F-106.

"United States branch" means the business unit through which business is transacted within the United States by an alien insurer and the assets and liabilities of the insurer within the United States pertaining to such business. [L 2004, c 120, pt of §2]



§431:4F-102 - Scope.

[§431:4F-102]  Scope.  This article applies to a United States branch using this State as a state of entry to transact insurance in the United States.  The United States branch shall be subject to all state laws applicable to an insurer domiciled in this State, unless otherwise provided. [L 2004, c 120, pt of §2]



§431:4F-103 - Authorization of entry.

[§431:4F-103]  Authorization of entry.  (a)  An alien insurer may use this State as a state of entry to transact insurance in the United States through a United States branch by:

(1)  Qualifying as an insurer licensed to do business in this State; and

(2)  Establishing a trust account, pursuant to a trust agreement approved by the commissioner with a United States financial institution approved by the commissioner, in an amount at least equal to the minimum capital and surplus or authorized control level risk-based capital, whichever is greater, required to be maintained by a domestic insurer licensed to do the same kind of insurance.

(b)  Before authorizing the entry of a United States branch of any alien insurer through this State, the commissioner shall in addition to the requirements of section 431:4F-105 and any other requirement of this chapter, require the alien insurer to:

(1)  Comply with the requirements of section 431:3-212;

(2)  Submit an English language translation, as necessary, of any of the documents required in paragraph (1); and

(3)  Submit to an examination of the insurer's affairs at its principal office within the United States. [L 2004, c 120, pt of §2]



§431:4F-104 - Maintenance of trust account.

[§431:4F-104]  Maintenance of trust account.  The trusteed assets, or the assets of the trust account of an alien insurer, as required by section 431:4F-103, shall at all times be in an amount equal to the United States branch's reserves and other liabilities plus the minimum capital and surplus or authorized control level risk-based capital, whichever is greater, required to be maintained by a domestic insurer licensed to do the same kind of insurance. [L 2004, c 120, pt of §2]



§431:4F-105 - Requirements for trust agreement.

[§431:4F-105]  Requirements for trust agreement.  (a)  The terms of the trust agreement required by section 431:4F-103 shall be set forth in a deed of trust.  The deed of trust and all subsequent amendments shall be authenticated in a form and manner as the commissioner may prescribe and shall not be effective unless approved by the commissioner upon a finding that:

(1)  A deed of trust or its amendments are sufficient in form and in conformity with law;

(2)  The trustee or trustees are eligible as such; and

(3)  The deed of trust is adequate to protect the interests of the beneficiaries of the trust.

(b)  If at any time after reasonable notice and hearing, the commissioner finds that the requisites for the approval no longer exist, the commissioner may withdraw approval.

(c)  The commissioner may approve modifications of, or variations in any deed of trust, which in the commissioner's judgment are not prejudicial to the interests of the people of this State or policyholders and creditors in the United States, of the United States branch.

(d)  The deed of trust shall contain provisions that:

(1)  Vest legal title to trusteed assets in the trustee or trustees, and their lawfully appointed successors;

(2)  Require that all assets deposited in the trust shall be continuously kept within Hawaii;

(3)  Provide for substitution of a new trustee or trustees in case of a vacancy by death, resignation, or otherwise, subject to the approval of the commissioner;

(4)  Require that the trustee or trustees shall continuously maintain a record at all times sufficient to identify the assets of such fund;

(5)  Require that the trusteed assets shall consist of cash or investments, or both, as permitted by article 6 for investment of the funds of domestic insurers and accrued interest thereon if collectable by the trustee;

(6)  Require that the trust shall be for the exclusive benefit, security, and protection of the policyholders, or policyholders and creditors in the United States, of the United States branch;

(7)  Require that the trust shall be maintained as long as there is any outstanding liability of the alien insurer arising out of its insurance transactions in the United States; and

(8)  Provide, in substance, that no withdrawals of assets, other than income as specified in subsection (e) shall be made or permitted by the trustee or trustees without the approval of the commissioner except to:

(A)  Make deposits required by law in any state for the security or benefit of all policyholders, or policyholders and creditors in the United States, of the United States branch;

(B)  Substitute other assets permitted by law and at least equal in value and quality to those withdrawn, upon the specific written direction of the United States branch manager when duly empowered and acting pursuant to either general or specific written authority previously given or delegated by the board of directors; or

(C)  Transfer such assets to an official liquidator or rehabilitator pursuant to an order of a court of competent jurisdiction.

(e)  The deed of trust may provide that income, earnings, dividends, or interest accumulations of the assets of the fund may be paid over to the United States branch manager of the United States branch upon request; provided that the total trusteed assets shall not be less than the amount required to be maintained pursuant to section 431:4F-104.

(f)  Upon withdrawal of trusteed assets deposited in another state in which the insurer is authorized to do business, it shall be sufficient if the deed of trust requires similar written approval of the insurance supervising official of that state in lieu of approval of the commissioner; provided that the total trusteed assets shall not be less than the amount required to be maintained pursuant to section 431:4F-104.  In all such cases, the United States branch shall notify the commissioner in writing of the nature and extent of the withdrawal.

(g)  The commissioner may:

(1)  Make examinations of the trusteed assets of any authorized United States branch at the insurer's expense; and

(2)  Require the trustee or trustees to file a statement, in such form as the commissioner may prescribe, certifying the assets of the trust fund and the amounts thereof.

(h)  Refusal or neglect of any trustee to comply with this section shall be grounds for the revocation of the insurer's license or the liquidation of its United States branch. [L 2004, c 120, pt of §2]



§431:4F-106 - Reporting requirements for United States branches of alien insurers.

[§431:4F-106]  Reporting requirements for United States branches of alien insurers.  (a)  In addition to other requirements of the insurance code, every authorized United States branch shall complete and file the report required of a domestic insurer in article 3, including:

(1)  Annual and quarterly statements of the business transacted within the United States and the assets held by or for it within the United States for the protection of policyholders and creditors within the United States, and of the liabilities incurred against such assets.  The forms shall not contain any statement in regard to its assets and business elsewhere.  The statements shall be in the same format required of an insurer domiciled in Hawaii and licensed to write the same kinds of insurance; and

(2)  A statement of trusteed surplus, in such form as the commissioner may prescribe, as of the end of the same period covered by the statement filed pursuant to paragraph (1).  In determining the net amount of the United States branch's liabilities in the United States to be reported in the statement of trusteed surplus, the United States branch shall make adjustments to total liabilities reported on the accompanying annual or quarterly statement as follows:

(A)  Add back liabilities used to offset admitted assets reported in the accompanying quarterly or annual statement; and

(B)  Deduct:

(i)  Unearned premiums on agent's balances or uncollected premiums not more than ninety days past due not exceeding unearned premium reserves carried thereon;

(ii)  Reinsurance on losses with authorized insurers, less unpaid reinsurance premiums;

(iii)  Reinsurance recoverables on paid losses from unauthorized insurers that are included as assets in the annual or quarterly statement; but only to the extent a liability for such unauthorized recoverables is included in the liabilities report in the trusteed surplus statement;

(iv)  Special state deposits held for the exclusive benefit of policyholders, or policyholders and creditors, of any particular state not exceeding net liabilities reported for that state;

(v)  Secured accrued retrospective premiums;

(vi)  If a life insurer, the amount of its policy loans to policyholders within the United States, not exceeding the amount of legal reserve required on each such policy;

(vii)  If a life insurer, the net amount of uncollected and deferred premiums; and

(viii)  Any other non-trusteed asset that the commissioner determines secures liabilities in a substantially similar manner; and

(C)  Provide any additional information that the commissioner may require relating to the total business or assets, or any portion thereof, of the alien insurer.

(b)  The annual statement and trusteed surplus statement shall be signed and verified by the United States branch manager, attorney-in-fact, or a duly empowered assistant United States branch manager, of the United States branch.  The items of securities and other property held under trust deeds shall be certified in the trusteed surplus statement by the United States trustee or trustees.

(c)  Every report on examination of a United States branch shall include a trusteed surplus statement as of the date of examination in addition to the general statement of the financial condition of the United States branch. [L 2004, c 120, pt of §2]



§431:4F-107 - Additional requirements for United States branch license.

[§431:4F-107]  Additional requirements for United States branch license.  (a)  Before issuing any new or renewal license to any United States branch, the commissioner may require satisfactory proof, either in the alien insurer's charter or by an agreement evidenced by a duly certified resolution of its board of directors, or otherwise as the commissioner may require, that the insurer will not engage in any insurance business in contravention of this section or not authorized by its charter.

(b)  The commissioner shall issue a renewal license to any United States branch if satisfied, by such proof as required, that the insurer is not delinquent with respect to any requirement imposed by this chapter and that its continuance in business in this State will not be hazardous or prejudicial to the best interests of the people of this State.

(c)  No United States branch shall be licensed to do any kind of insurance business in this State, or any combination of kinds of insurance business, that are not permitted to be done by domestic insurers licensed under this chapter.  No United States branch shall be authorized to do an insurance business in this State if it does anywhere within the United States any kind of business other than an insurance business and the business necessarily or properly incidental to the kind or kinds of insurance business that it is authorized to do in this State.

(d)  Except as otherwise specifically provided, no United States branch, entering through this State or another state, shall be or continue to be authorized to do an insurance business in this State if it fails to comply substantially with any requirement or limitation of this chapter, applicable to similar domestic insurers hereafter organized, which in the judgment of the commissioner is reasonably necessary to protect the interest of the policyholders.

(e)  No United States branch that, outside of this State, does any kind or combination of kinds of insurance business not permitted to be done in this State by similar domestic insurers hereafter organized, shall be or continue to be authorized to do an insurance business in this State, unless in the judgment of the commissioner the doing of that kind or combination of kinds of insurance business will not be prejudicial to the best interests of the people of this State.

(f)  No United States branch shall be or continue to be authorized to do an insurance business in this State if it fails to keep full and correct entries of its transactions, which shall at all times be open to the inspection of persons invested by law with the rights of inspection and be maintained in its principal office within this State. [L 2004, c 120, pt of §2]



§431:4F-108 - Authority of commissioner.

[§431:4F-108]  Authority of commissioner.  Whenever it appears to the commissioner from any annual statement, quarterly statement, trusteed surplus statement, or any other report that a United States branch's trusteed surplus is reduced below minimum capital and surplus or the authorized control level risk-based capital, whichever is greater, required to be maintained by a domestic insurer licensed to transact the same kinds of insurance, the commissioner may proceed against the insurer pursuant to articles 5 and 15 as an insurer whose condition is such that its further transaction of business in the United States will be hazardous to its policyholders, its creditors, or the public in the United States. [L 2004, c 120, pt of §2]



§431:5-101 - Impairment of capital.

ARTICLE 5

FINANCIAL CONDITION

PART I.  STANDARDS

§431:5-101  Impairment of capital.

(a)   (1)  A domestic stock insurer's capital stock shall be deemed to be impaired if its qualified assets at any time are less than its liabilities, including its capital stock as a liability.

(2)  If a domestic insurer's capital stock is deemed to be impaired, the commissioner shall at once determine the amount of the deficiency and serve notice upon the insurer to cure the deficiency within ninety days after service of such notice.

(b)  The insurer may cure the deficiency by assessment of stockholders, by action of its board of directors, or by other lawful means.  The deficiency shall be cured:

(1)  By the provision of cash or other assets eligible under this code for the investment of the insurer's funds; or

(2)  By reduction of the insurer's capital stock to an amount not below the minimum required by either section 431:3-205, section 431:3-207 or section 431:3-208 for the classes of insurance to be thereafter transacted.

(c)  Shares as to which such an assessment, made pursuant to this section, is not paid within sixty days after demand, shall be forfeitable and may be cancelled by vote of the directors and new shares issued to make up the deficiency.

(d)  If the deficiency is not cured and proof thereof filed with the commissioner within the ninety-day period, the insurer shall be deemed insolvent and shall be proceeded against as authorized by article 15.

(e)  If the deficiency is not cured, the insurer shall not issue or deliver any policy after the expiration of the ninety-day period.  Any officer or director who violates or knowingly permits the violation of this provision shall be fined not less than $500 nor more than $10,000 for each violation. [L 1987, c 347, pt of §2]



§431:5-102 - Impairment of surplus.

§431:5-102  Impairment of surplus.

(a)   (1)  A domestic mutual insurer's surplus shall be deemed to be impaired if its qualified assets are less than its liabilities, plus the amount of any surplus required by this code for the classes of insurance authorized to be transacted.

(2)  If a domestic mutual insurer's surplus is deemed to be impaired, the commissioner shall at once ascertain the amount of the deficiency and serve notice upon the insurer to cure the deficiency within ninety days after service of such notice.

(b)  The insurer shall cure the deficiency in cash or in assets eligible under this code for the investment of the insurer's funds.

(c)  If the deficiency is not cured and proof thereof filed with the commissioner within such ninety-day period, the insurer shall be deemed insolvent and shall be proceeded against as authorized by article 15.

(d)  If the deficiency is not cured the insurer shall not issue or deliver any policy after the expiration of such ninety-day period.  Any officer or director who violates or knowingly permits the violation of this provision shall be fined not less than $500 nor more than $10,000 for each violation. [L 1987, c 347, pt of §2]



§431:5-103 - Impairment of reciprocal's surplus.

§431:5-103  Impairment of reciprocal's surplus.

(a)   (1)  A domestic reciprocal insurer's surplus shall be deemed to be impaired if its qualified assets are at any time insufficient to discharge its liabilities other than any liability on account of funds contributed by the attorney or other parties, and insufficient to maintain the surplus required for the classes of insurance it is authorized to transact.

(2)  Upon such impairment of a reciprocal insurer's surplus, its attorney shall forthwith levy an assessment upon subscribers made subject to assessment by the terms of their policies for the amount needed to make up the deficiency.

(3)  For the purposes of a determination of impairment of a reciprocal under this section, surplus means the required surplus which corresponds to the paid-up capital stock required of a stock insurer for authority to transact a like class or classes of insurance.

(b)  The insurer shall be deemed insolvent and shall be proceeded against as authorized by this code if:

(1)  The attorney fails to make the assessment within thirty days after the commissioner orders the attorney to do so; or

(2)  The deficiency is not fully made up within sixty days after the date the assessment was made.

(c)  If liquidation of such an insurer is ordered, an assessment shall be levied upon the subscribers for such an amount, subject to limits as provided by this code, as the commissioner determines to be necessary to discharge all liabilities of the insurer, exclusive of any funds contributed by the attorney, but including the reasonable cost of the liquidation. [L 1987, c 347, pt of §2]



§431:5-201 - Qualified assets.

PART II.  ASSETS AND LIABILITIES

§431:5-201  Qualified assets.  In any determination of the financial condition of an insurer, only such assets as are owned by the insurer, and which consist of the following may be used:

(1)  Cash in the possession of the insurer or in transit under its control, and the true positive balance of any deposit of the insurer in a solvent bank or trust company;

(2)  Investments, securities, properties, and secured loans acquired or held in accordance with article 6, and in connection therewith the following items:

(A)  Interest due or accrued on any bond or evidence of indebtedness which is not in default and which is not valued on a basis including accrued interest.

(B)  Declared and unpaid dividends on stocks and shares unless the amount has otherwise been allowed as an asset.

(C)  Interest due or accrued upon a collateral loan in an amount not to exceed six months' interest thereon.

(D)  Interest due or accrued on:

(i)  Deposits in solvent banks, trust companies, and financial investment companies; and

(ii)  Other assets if such interest is in the judgment of the commissioner a collectible asset.

(E)  Interest due or accrued on a mortgage loan, in an amount not exceeding in any event the amount, if any, of the excess of the value of the property less delinquent taxes thereon over the unpaid principal; provided that interest due and unpaid for a period in excess of six months shall not be allowed as an asset.

(F)  Rent due or accrued on real property if such rent is not in arrears for more than three months, unless the rent is secured by property held in the name of the tenant and conveyed to the insurer as collateral.

(3)  Premium notes, policy loans, and other policy assets and liens on policies of life insurance, in an amount not exceeding the legal reserve and other policy liabilities carried on each individual policy;

(4)  The net amount of uncollected and deferred premiums on an effective date item basis and annuity considerations in the case of a life insurer, corresponding to the basis on which reserves are held;

(5)  Producer balances or uncollected premiums, other than for life insurance and other receivables, not more than ninety days past due, less commissions payable thereon; provided that the foregoing limitation shall not apply to premiums and other receivables payable directly or indirectly by the United States government or any of its instrumentalities;

(6)  Installment premiums other than life insurance premiums, in accordance with rules adopted by the commissioner consistent with practice formulated or adopted by the National Association of Insurance Commissioners;

(7)  Notes and like written obligations not past due, taken for premiums other than life insurance premiums, on policies permitted to be issued on such basis, to the extent of the unearned premium reserves carried thereon and unless otherwise required by rules adopted by the commissioner;

(8)  (A)  The full amount of reinsurance recoverable by a ceding insurer from a solvent reinsurer not disqualified to take such reinsurance under this code; or

(B)  So much of reinsurance recoverable from such reinsurer as does not exceed the liabilities carried by the ceding insurer for amounts withheld under a reinsurance treaty with such reinsurer as security for the payment of obligations thereunder if such funds are held subject to withdrawal by, and under the control of, the ceding insurer in the case of a reinsurer disqualified under this code;

(9)  Amounts receivable by an assuming insurer representing funds withheld by a solvent ceding insurer under a reinsurance treaty;

(10)  Deposits or equities recoverable from underwriting associations and reinsurance funds, or from any suspended banking institution, to the extent deemed by the commissioner available for the payment of losses and claims and at values to be determined by the commissioner;

(11)  Electronic data hardware;

(12)  Other assets not inconsistent with the foregoing provisions, deemed by the commissioner available for the payment of losses and claims; and

(13)  All assets, whether or not consistent with the provisions of this code, as may be allowed pursuant to the annual statement form provided for in section 431:3-301. [L 1987, c 347, pt of §2; am L 2002, c 155, §11]



§431:5-202 - Assets not allowed.

§431:5-202  Assets not allowed.  In addition to assets excluded under section 431:5-201, the following shall not be allowed as assets in any determination of the financial condition of an insurer:

(1)  Trade names, agency plants, other like intangible assets, and any receivable without adequate documentation;

(2)  Positive goodwill from all sources in excess of ten per cent of capital and surplus adjusted to exclude electronic data processing equipment and operating system software and net deferred tax assets;

(3)  Prepaid or deferred charges for expenses and commissions paid by the insurer except the unaccrued portion of taxes paid prior to due date, on real property acquired or used pursuant to section 431:6-311;

(4)  Advances to officers, employees, agents, and other persons on personal security only;

(5)  Stock of the insurer, owned by it, or any equity therein or loans secured thereby, or any proportionate interest in such stock through the ownership by the insurer of an interest in another firm, corporation or business unit;

(6)  Furniture, furnishings, fixtures, electronic data software, safes, vehicles, library, stationery, literature, and supplies; except such personal property:

(A)  The insurer is permitted to hold pursuant to section 431:6-311(e)(5);

(B)  Acquired through enforcement of rights arising from security agreements acquired pursuant to section 431:6-310; or

(C)  Reasonably necessary for the maintenance and operation of real estate lawfully acquired and held by the insurer other than real estate used by it for home office, branch office, and similar purposes; and

(7)  The amount, if any, by which the aggregate book value of investments, as carried in the ledger assets of the insurer, exceeds the aggregate value thereof as determined under this code. [L 1987, c 347, pt of §2; am L 2004, c 122, §17]



§431:5-203 - Liabilities.

§431:5-203  Liabilities.  In any determination of the financial condition of an insurer, liabilities to be charged against its assets shall include:

(1)  The amount of its capital stock outstanding, if any;

(2)  The amount, estimated consistent with this article, necessary to pay all of its unpaid losses and claims incurred on or prior to the date of statement, whether reported or unreported, together with the expense of adjustment or settlement thereof;

(3)  With reference to life and accident and health or sickness insurance, and annuity contracts:

(A)  The amount of reserves on life insurance policies and annuity contracts in force, valued according to the tables of mortality, rates of interest, and methods adopted pursuant to this article which are applicable thereto;

(B)  Reserves for accident and health or sickness benefits, for both active and disabled lives;

(C)  Reserves for accidental death benefits; and

(D)  Any additional reserves which may be required by the commissioner, consistent with practices adopted or approved by the National Association of Insurance Commissioners, on account of such insurances;

(4)  With reference to insurance other than those specified in paragraph (3), the amount of reserves equal to the unearned portions of the gross premiums charged on policies in force, computed in accordance with this article;

(5)  Taxes, expenses, and other obligations accrued at the date of the statement; and

(6)  Any additional reserve set up by the insurer for a specific liability purpose or required by the commissioner consistent with practices adopted or approved by the National Association of Insurance Commissioners. [L 1987, c 347, pt of §2; am L 2003, c 212, §38]



§431:5-204 - Determining financial condition of reciprocal insurers.

§431:5-204  Determining financial condition of reciprocal insurers.  In determining the financial condition of a reciprocal insurer, the commissioner shall apply the following rules:

(1)  The commissioner shall charge as liabilities the same reserves as are required of incorporated insurers issuing nonassessable policies on a reserve basis.

(2)  The surplus deposits of subscribers shall be allowed as assets, except that any premium deposit delinquent for ninety days shall first be charged against the surplus deposits.

(3)  The surplus deposits of subscribers shall not be charged as a liability.

(4)  All premium deposits delinquent less than ninety days shall be allowed as assets.

(5)  An assessment levied upon subscribers and not collected, shall not be allowed as an asset.

(6)  The contingent liability of subscribers shall not be allowed as an asset.

(7)  The computation of reserves shall be based upon premium deposits other than membership fees, and without any deduction for the compensation of the attorney. [L 1987, c 347, pt of §2]



§431:5-301 - Unearned premium reserve.

PART III.  RESERVES AND VALUATION

§431:5-301  Unearned premium reserve.  (a)  Every insurer shall maintain an unearned premium reserve on all policies in force for:

(1)  Insurance against loss or damage to property, except as provided in section 431:5-302;

(2)  General casualty insurance;

(3)  Accident and health or sickness insurance, except as provided in section 431:5-303 and section 431:5-307; and

(4)  Surety insurance.

(b)  For purposes of this article, "unearned premium reserve" means the portions of the gross premiums in force, less authorized reinsurance.

(c)  All reserves may be computed, at the insurer's option, on a monthly or more frequent, pro rata basis.

(d)  After adopting any one of the methods for computing such reserve, an insurer shall not change methods without the commissioner's approval. [L 1987, c 347, pt of §2; am L 1997, c 368, §4; am L 2003, c 212, §39]



§431:5-302 - Unearned premium reserve for marine and transportation.

§431:5-302  Unearned premium reserve for marine and transportation.  Marine and transportation insurance policy premiums on trip risks not terminated shall be deemed unearned.  The commissioner may require the insurer to carry a reserve equal to one hundred per cent on trip risks written during the month ended as of the date of statement, and:

(1)  Computed upon a pro rata basis; or

(2)  With the commissioner's consent, in accordance with the alternative methods provided in section 431:5-301(c) and section 431:5-301(d). [L 1987, c 347, pt of §2; am L 1997, c 368, §5]



§431:5-303 - Active life reserves and unearned premium reserves for noncancellable disability insurance.

§431:5-303  Active life reserves and unearned premium reserves for noncancellable disability insurance.  (a)  The legal minimum standard for computing the active life reserve, including the unearned premium reserve, of noncancellable disability policies shall be based on conference modification of class III disability experience with interest not to exceed three and one-half per cent a year on the full preliminary term basis.

(b)  The tables shall be extended to cover the provisions of such policies on such bases as the commissioner may approve for policies:

(1)  With a waiting period of less than three months; or

(2)  Providing benefits at ages beyond the limits of conference modification of class III disability experience.

(c)  The reserve for losses under noncancellable disability policies shall be based on conference modification of class III disability experience, except that for claims of less than twenty-seven months' duration, the reserve may be taken as equivalent to the prospective claim payments for three and one-half times the elapsed period of disability.  In no case shall the reserve be less than the equivalent of seven weeks' claim payments.

(d)  The commissioner shall modify the application of the tables and requirements prescribed in this section to policies or to claims arising under policies in accordance with the waiting period contained in such policies and in accordance with any limitation as to the time for which indemnity is payable. [L 1987, c 347, pt of §2]



§431:5-304 - Loss reserves for liability and workers' compensation insurance.

§431:5-304  Loss reserves for liability and workers' compensation insurance.  The reserves for outstanding losses and loss expenses under policies of liability insurance and workers' compensation insurance shall be determined in accordance with the applicable basis set forth in the convention annual statement blank of the National Association of Insurance Commissioners. [L 1987, c 347, pt of §2]



§431:5-305 - Increased reserves.

§431:5-305  Increased reserves.  (a)  If the commissioner determines that an insurer's unearned premium reserves, however computed, are inadequate, the commissioner may require the insurer to compute such reserves or any part thereof according to such other method or methods as are prescribed in this code.

(b)  If the loss reserves, however estimated, are inadequate, the commissioner shall require the insurer to maintain loss reserves in such increased amount as is needed to make them adequate. [L 1987, c 347, pt of §2]



§431:5-306 - Reserve credit for reinsurance.

§431:5-306  Reserve credit for reinsurance.  (a)  An insurer may take credit for reserves on risks ceded to a reinsurer to the extent reinsured, except that:

(1)  No credit shall be taken on account of reinsurance in any reinsurer not qualified under article 4A or in any reinsurer that has been disapproved by the commissioner; and

(2)  No credit shall be allowed, as an asset or as a deduction from liability, to any ceding insurer for reinsurance unless the reinsurance is payable by the assuming insurer on the basis of the liability of the ceding insurer under the contracts reinsured without diminution because of the insolvency of the ceding insurer.

(b)  A reinsurance agreement may provide that:

(1)  The liquidator, receiver or statutory successor of an insolvent ceding insurer shall be given written notice of the pendency of a claim against the insolvent ceding insurer on the policy or bond reinsured within a reasonable time after the claim is filed in the insolvency proceeding; and

(2)  Any assuming insurer may investigate such claim and interpose any defense or defenses which it may deem available to the ceding insurer, its liquidator, receiver, or statutory successor, during the pendency of the claim, in the proceeding where the claim is to be adjudicated, at its own expense.

(c)  Subject to court approval, the expense thus incurred by the assuming insurer shall be chargeable against the insolvent ceding insurer as a part of the expense of liquidation to the extent of a proportionate share of the benefit which may accrue to the ceding insurer solely as a result of the defense undertaken by the assuming insurer.

(d)  Where two or more assuming insurers are involved in the same claim and a majority in interest elect to interpose defense to the claim, the expense shall be apportioned in accordance with the terms of the reinsurance agreement as though the expense had been incurred by the ceding insurer. [L 1987, c 347, pt of §2; am L 2004, c 122, §18]



§431:5-307 - Standard valuation law; life.

§431:5-307  Standard valuation law; life.  (a)  This section shall be known as the standard valuation law.

(b)  Reserve valuation:

(1)  The commissioner, annually, shall value, or cause to be valued, the reserve liabilities, hereinafter called reserves, for all outstanding life insurance, annuity, and pure endowment contracts of every life insurer doing business in this State.  The commissioner may certify the amount of any reserves, specifying the mortality table or tables, rate or rates of interest, and methods (net level premium method or others) used in the calculation of the reserves.  In calculating the reserves, the commissioner may use group methods and approximate averages for fractions of a year or otherwise.  In lieu of the valuation of the reserves required under this section of any foreign or alien insurer, the commissioner may accept any valuation made, or caused to be made, by the insurance supervisory official of any state or other jurisdiction, when the valuation complies with the minimum standard under this section, and if the official of that state or jurisdiction accepts as sufficient and valid for all legal purposes the certificate of valuation of the commissioner when the certification states the valuation to have been made in a specified manner according to which the aggregate reserves would be at least as large as if they had been computed in the manner prescribed by the law of that state or jurisdiction;

(2)  The actual cost of making valuations under this section shall be assessed on the insurer, whose policies are so valued, by the commissioner; and

(3)  Any insurer, at any time, that has adopted any standard of valuation producing greater aggregate reserves than those calculated according to the minimum standard herein provided, with the approval of the commissioner, may adopt any lower standard of valuation, but not lower than the minimum provided in this section.

(c)  Computation of minimum standard:

(1)  Old policies:  Except as otherwise provided in paragraph (3), the minimum standard for the valuation of all policies and contracts issued prior to the operative date of section 431:10D-104, shall be that provided by the laws in effect immediately prior to January 1, 1956;

(2)  Except as otherwise provided in paragraph (3), the minimum standard for the valuation of all policies and contracts issued on or after the operative date of section 431:10D-104, shall be the commissioner's reserve valuation methods defined in subsections (d), (e), and (h), three and one-half per cent interest; in the case of policies and contracts, other than annuity and pure endowment contracts, issued on or after June 1, 1976, four per cent interest; for the policies issued prior to June 1, 1979, five and one-half per cent interest for single premium life insurance policies and four and one-half per cent interest for all other policies issued on or after June 1, 1979; and the following tables:

(A)  For all ordinary policies of life insurance issued on the standard basis, excluding any accident and health or sickness and accidental death benefits in the policies--the Commissioners 1941 Standard Ordinary Mortality Table for the policies issued prior to the operative date of section 431:10D-104(e)(8), and the Commissioners 1958 Standard Ordinary Mortality Table for the policies issued on or after the operative date; provided that for any category of the policies issued on female risks, all modified net premiums and present values referred to in this section may be calculated according to an age not more than six years younger than the actual age of the insured; and for the policies issued on or after the operative date of section 431:10D-104(e)(8), the Commissioners 1980 Standard Ordinary Mortality Table, or at the election of the company for any one or more specified plans of life insurance, the Commissioners 1980 Standard Ordinary Mortality Table with Ten-Year Select Mortality Factors, or any ordinary mortality table adopted after 1980 by the National Association of Insurance Commissioners that is approved by rules adopted by the commissioner for use in determining the minimum standard of valuation for policies;

(B)  For all industrial life insurance policies issued on the standard basis, excluding any accident and health or sickness and accidental death benefits in the policies--the 1941 Standard Industrial Mortality Table for the policies issued prior to the operative date of section 431:10D-104(e)(7), and for the policies issued on or after the operative date, the Commissioners 1961 Standard Industrial Mortality Table or any industrial mortality table adopted after 1980 by the National Association of Insurance Commissioners, that is approved by rules adopted by the commissioner for use in determining the minimum standard of valuation for those policies;

(C)  For individual annuity and pure endowment contracts, excluding any accident and health or sickness and accidental death benefits in the policies--the 1937 Standard Annuity Mortality Table or, at the option of the insurer, the Annuity Mortality Table for 1949, ultimate, or any modification of either of these tables approved by the commissioner;

(D)  For group annuity and pure endowment contracts, excluding any accident and health or sickness and accidental death benefits in the policies--the Group Annuity Mortality Table for 1951, any modification of the table approved by the commissioner or, at the option of the insurer, any of the tables or modifications of tables specified for individual annuity and pure endowment contracts;

(E)  For total and permanent disability benefits in or supplementary to ordinary policies or contracts--for policies or contracts issued after December 31, 1965, the tables of period 2 disablement rates and the 1930 to 1950 termination rates of the 1952 disability study of the Society of Actuaries, with due regard to the type of benefit or any tables of disablement rates and termination rates, adopted after 1980 by the National Association of Insurance Commissioners that are approved by rules adopted by the commissioner for use in determining the minimum standard of valuation for the policies; for policies or contracts issued after December 31, 1960, and prior to January 1, 1966, either the tables or, at the option of the insurer, the Class (3) Disability Table (1926); and for policies issued prior to January 1, 1961, the Class (3) Disability Table (1926).  Any table, for active lives, shall be combined with a mortality table permitted for calculating the reserves for life insurance policies;

(F)  For accidental death benefits in or supplementary to policies--for policies issued after December 31, 1965, the 1959 Accidental Death Benefits Table or any accidental death benefits table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by rules adopted by the commissioner for use in determining the minimum standard of valuation for the policies; for policies issued after December 31, 1960, and prior to January 1, 1966, either the table or, at the option of the insurer, the Inter-company Double Indemnity Mortality Table; and for policies issued prior to January 1, 1961, the Inter-company Double Indemnity Mortality Table.  Either table shall be combined with a mortality table permitted for calculating the reserves for life insurance policies; and

(G)  For group life insurance, life insurance issued on the substandard basis, and other special benefits--any tables that may be approved by the commissioner;

(3)  Except as provided in paragraph (4), the minimum standard for the valuation of all individual annuity and pure endowment contracts issued on or after the operative date of this paragraph, and for all annuities and pure endowments purchased on or after the operative date under group annuity and pure endowment contracts, shall be the commissioner's reserve valuation methods defined in subsections (d) and (e) and the following tables and interest rates:

(A)  For individual annuity and pure endowment contracts issued prior to June 1, 1979, excluding any accident and health or sickness and accidental death benefits in the contracts--the 1971 Individual Annuity Mortality Table, or any modification of this table approved by the commissioner, and six per cent interest for single premium immediate annuity contracts, and four per cent interest for all other individual annuity and pure endowment contracts;

(B)  For individual single premium immediate annuity contracts issued on or after June 1, 1979, excluding any accident and health or sickness and accidental death benefits in the contracts--the 1971 Individual Annuity Mortality Table, or any individual annuity mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by rules adopted by the commissioner for use in determining the minimum standard of valuation for the contracts, or any modification of these tables approved by the commissioner, and seven and one-half per cent interest;

(C)  For individual annuity and pure endowment contracts issued on or after June 1, 1979, other than single premium immediate annuity contracts, excluding any accident and health or sickness and accidental death benefits in the contracts--the 1971 Individual Annuity Mortality Table or any individual annuity mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by rules adopted by the commissioner for use in determining the minimum standard of valuation for the contracts, or any modification of these tables approved by the commissioner, and five and one-half per cent interest for single premium deferred annuity and pure endowment contracts and four and one-half per cent interest for all other individual annuity and pure endowment contracts; and

(D)  For all annuities and pure endowments purchased on or after June 1, 1979, under group annuity and pure endowment contracts, excluding any accident and health or sickness and accidental death benefits in the contracts--the 1971 Group Annuity Mortality Table or any group annuity mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by rules adopted by the commissioner for use in determining the minimum standard of valuation for the annuities and pure endowments, or any modification of these tables approved by the commissioner and seven and one-half per cent interest.

After June 1, 1976, any insurer may file with the commissioner a written notice of its election to comply with this paragraph after a specified date before January 1, 1979, which shall be the operative date of this paragraph for the insurer; provided that an insurer may elect a different operative date for individual annuity and pure endowment contracts from that elected for group annuity and pure endowment contracts.  If an insurer makes no election, the operative date of this paragraph for the insurer shall be January 1, 1979; and

(4)  Applicability of this section:

(A)  The interest rates used in determining the minimum for the valuation of:

(i)  All life insurance policies issued in a particular calendar year, on or after the operative date of section 431:10D-104(e)(8);

(ii)  All individual annuity and pure endowment contracts issued in a particular calendar year after December 31, 1982;

(iii)  All annuities and pure endowments purchased in a particular calendar year after December 31, 1982, under group annuity and pure endowment contracts; and

(iv)  The net increase, if any, in a particular calendar year after 1982, in amounts held under guaranteed interest contracts shall be the calendar year statutory valuation rates as defined in this paragraph;

(B)  The calendar year statutory valuation interest rates, I, shall be determined as follows and the results rounded to the nearer one-quarter of one per cent:

(i)  For life insurance,

W

I = .03 + W (R1 - .03) + —(R2 - .09);

2

(ii)  For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and from guaranteed interest contracts with cash settlement options,

I = .03 + W (R - .03)

where R1 is the lesser of R and .09, R2 is the greater of R and .09, R is the reference interest rate defined in this section, and W is the weighting factor defined in this section;

(iii)  For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on an issue year basis, except as stated in clause (ii), the formula for life insurance stated in clause (i) shall apply to annuities and guaranteed interest contracts with guarantee durations in excess of ten years, and the formula for single premium immediate annuities stated in clause (ii) shall apply to annuities and guaranteed interest contracts with guarantee duration of ten years or less;

(iv)  For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the formula for single premium immediate annuities stated in clause (ii) shall apply; and

(v)  For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, the formula for single premium immediate annuities stated in clause (ii) shall apply;

(C)  However, if the calendar year statutory valuation interest rate for any life insurance policies issued in any calendar year determined without reference to this sentence differs from the corresponding actual rate for similar policies issued in the immediately preceding calendar year by less than one-half of one per cent, the calendar year statutory valuation interest rate for those life insurance policies shall be equal to the corresponding actual rate for the immediately preceding calendar year.  For purposes of applying the immediately preceding sentence, the calendar year statutory valuation interest rate for life insurance policies issued in a calendar year shall be determined for 1980 (using the reference interest rate defined for 1979) and shall be determined for each subsequent calendar year regardless of when section 431:10D-104(e)(8) becomes operative;

(D)  The weighting factors referred to in the formulas stated above are given in the following tables:

(i)  Weighting factors for life insurance:

Guarantee

Duration                     Weighting

(Years)                        Factors

10 or fewer                       .50

More than 10, but not more

than 20                           .45

More than 20                      .35

For life insurance, the guarantee duration is the maximum number of years the life insurance can remain in force on a basis guaranteed in the policy, or under options to convert to plans of life insurance with premium rates or nonforfeiture values, or both, which are guaranteed in the original policy;

(ii)  Weighting factor for single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options:  .80; and

(iii)  Weighting factors for other annuities and for guaranteed interest contracts, except as stated in clause (ii), shall be as specified in the tables below, according to the rules and definitions stated below:

Table I:

For annuities and guaranteed interest contracts valued on an issue year basis;

Guarantee             Weighting Factor

Duration                For Plan Type

(Years)                 A   B   C

5 or less:              .80  .60  .50

More than 5, but not more

than 10:                .75  .60  .50

More than 10, but not more

than 20:                .65  .50  .45

More than 20:           .45  .35  .35

Plan Type

Table II:               A   B   C

For annuities and guaranteed

interest contracts valued on

a change in fund basis, the

factors shown in clause (i)

increased by:           .15  .25  .05

Plan Type

Table III:               A   B   C

For annuities and guaranteed

interest contracts valued on

an issue year basis (other

than those with no cash

settlement options) which do

not guarantee interest on

considerations received more

than one year after issue or

purchase, and for annuities

and guaranteed interest

contracts valued on a change

in fund basis which do not

guarantee interest rates on

considerations received more

than twelve months beyond the

valuation date, the factors

shown in Table I or derived in

Table II increased by:  .05  .05  .05

For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the guarantee duration is the number of years for which the contract guarantees interest rates in excess of the calendar year statutory valuation interest rate for life insurance policies with guarantee duration in excess of twenty years.  For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the guarantee duration is the number of years from the date of issue or date of purchase to the date annuity benefits are scheduled to commence.  Plan type as used in the above tables is defined as follows:

Plan Type A:  At any time the policyholder may withdraw funds only: (1) with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company; (2) without adjustment but in installments over five years or more; (3) as an immediate life annuity; or (4) no withdrawal permitted;

Plan Type B:  Before expiration of the interest rate guarantee, the policyholder may withdraw funds only: (1) with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company; (2) without adjustment but in installments over five years or more; or (3) no withdrawal permitted.  At the end of the interest rate guarantee, funds may be withdrawn without adjustment in a single sum or in installments over less than five years;

Plan Type C:  The policyholder may withdraw funds before expiration of the interest rate guarantee in a single sum or in installments over less than five years either: (1) without adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company; or (2) subject only to a fixed surrender charge stipulated in the contract as a percentage of the fund.

A company may elect to value guaranteed interest contracts with cash settlement options and annuities with cash settlement options on either an issue year basis or on a change in fund basis.  Guaranteed interest contracts with no cash settlement options and other annuities with no cash settlement options shall be valued on an issue year basis.  As used in this section, an issue year basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard for the entire duration of the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of issue or year of purchase of the annuity or guaranteed interest contract, and the change in fund basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard applicable to each change in the fund held under the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of the change in the fund;

(E)  The reference interest rate referred to in paragraph (4)(B) shall be defined as follows:

(i)  For all life insurance, the lesser of the average over a period of thirty-six months and the average over a period of twelve months, ending on June 30 of the calendar year next preceding the year of issue, of Moody's Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody's Investors Service, Inc.;

(ii)  For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the average over a period of twelve months, ending on June 30 of the calendar year of issue or year of purchase, of Moody's Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody's Investors Service, Inc.;

(iii)  For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in clause (ii), with guarantee duration in excess of ten years, the lesser of the average over a period of thirty-six months and the average over a period of twelve months, ending on June 30 of the calendar year of issue or purchase, of Moody's Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody's Investors Service, Inc.;

(iv)  For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in clause (ii), with guarantee duration of ten years or less, the average over a period of twelve months, ending on June 30 of the calendar year of issue or purchase, of Moody's Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody's Investors Service, Inc.;

(v)  For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the average over a period of twelve months, ending on June 30 of the calendar year of issue or purchase, of Moody's Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody's Investors Service, Inc.; and

(vi)  For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, except as stated in clause (ii), the average over a period of twelve months, ending on June 30 of the calendar year of the change in the fund, of Moody's Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody's Investors Service, Inc.; and

(F)  Alternative method for determining references interest rates: In the event that Moody's Corporate Bond Yield Average-Monthly Average Corporates is no longer published by Moody's Investors Service, Inc., or in the event that the National Association of Insurance Commissioners determines that Moody's Corporate Bond Yield Average-Monthly Average Corporates as published by Moody's Investors Service, Inc., is no longer appropriate for the determination of the reference interest rate, then an alternative method for determination of the reference interest rate, which is adopted by the National Association of Insurance Commissioners and approved by rules adopted by the commissioner, may be substituted.

(d)  Commissioner's reserve valuation methods:

(1)  Except as otherwise provided in subsections (e) and (h), reserves, according to the commissioner's reserve valuation methods, for the life insurance and endowment benefits of policies providing for a uniform amount of insurance and requiring the payment of uniform premiums shall be the excess, if any, of the present value, at the date of valuation, of the future guaranteed benefits provided for by the policies, over the then present value of any future modified net premiums therefor.  The modified net premiums for any such policy shall be the uniform percentage of the respective contract premiums for the benefits (excluding extra premiums on a substandard policy) that the present value, at the date of issue of the policy, of all the modified net premiums shall be equal to the sum of the then present value of the benefits provided for by the policy and the excess of subparagraph (A) over subparagraph (B) as follows:

(A)  A net level annual premium equal to the present value, at the date of issue, of the benefits provided for after the first policy year, divided by the present value, at the date of issue, of an annuity of one a year payable on the first and each subsequent anniversary of the policy on which a premium falls due; provided that the net level annual premium shall not exceed the net level annual premium on the nineteen-year premium whole life plan for insurance of the same amount at an age one year higher than the age of issue of the policy; and

(B)  A net one-year term premium for the benefits provided for in the first policy year; provided that for any life insurance policy issued on or after January 1, 1986, for which the contract premium in the first policy year exceeds that of the second year, and no comparable additional benefit is provided in the first year for the excess, which provides an endowment benefit, a cash surrender value, or a combination thereof, in an amount greater than the excess premium, the reserve, according to the commissioner's reserve valuation method as of any policy anniversary occurring on or before the assumed ending date, defined herein as the first policy anniversary on which the sum of any endowment benefit and any cash surrender value then available is greater than the excess premium, except as otherwise provided in subsection (h), shall be the greater of the reserve as the policy anniversary calculated as described above and the reserve as of the policy anniversary calculated as described, but with:

(i)  The value defined in subparagraph (A) being reduced by fifteen per cent of the amount of the excess first year premium;

(ii)  All present values benefits and premiums being determined without reference to premiums or benefits provided for by the policy after the assumed ending date;

(iii)  The policy being assumed to mature on that date as an endowment; and

(iv)  The cash surrender value provided on that date being considered as an endowment benefit.

In making the above comparison, the mortality and interest bases stated in subsection (c)(2) and (3) shall be used; and

(2)  Reserve according to the commissioner's reserve valuation methods for:

(A)  Life insurance policies providing for a varying amount of insurance or requiring the payment of varying premiums;

(B)  Group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer (including a partnership or sole proprietorship) or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under section 408 of the Internal Revenue Code, as now or hereafter amended;

(C)  Accident and health or sickness and accidental death benefits in all policies and contracts; and

(D)  All other benefits, except life insurance and endowment benefits in life insurance policies and benefits provided by all other annuity and pure endowment contracts;

shall be calculated by a method consistent with the principles of this subsection.

(e)  This subsection shall apply to all annuity and pure endowment contracts other than group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer (including a partnership or sole proprietorship) or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under section 408 of the Internal Revenue Code, as now or hereafter amended.

Reserves according to the commissioner's annuity reserve method for benefits under annuity or pure endowment contracts, excluding any accident and health or sickness and accidental death benefits in those contracts, shall be the greatest of the respective excesses of the present values, at the date of valuation, of the future guaranteed benefits, including guaranteed nonforfeiture benefits, provided for by those contracts at the end of each respective contract year, over the present value, at the date of valuation, of any future valuation considerations derived from future gross considerations, required by the terms of the contract, that become payable prior to the end of such respective contract year.  The future guaranteed benefits shall be determined by using the mortality table, if any, and the interest rate, or rates, specified in the contracts for determining guaranteed benefits.  The valuation considerations are the portions of the respective gross considerations applied under the terms of the contracts to determine nonforfeiture values.

(f)  Minimum aggregate reserves:  In no event shall an insurer's aggregate reserves for all life insurance policies excluding accident and health or sickness and accidental death benefits, issued on or after the operative date of section 431:10D-104, be less than the aggregate reserves calculated in accordance with the methods set forth in subsections (d), (e), (h), and (i), and the mortality tables and rates of interest used in calculating nonforfeiture benefits for those policies.  In no event shall the aggregate reserves for all policies, contracts, and benefits be less than the aggregate reserves determined by the qualified actuary to be necessary to render the opinion required by subsection (j).

(g)  Optional reserves bases:  Reserves for any category of policies, contracts, or benefits as established by the commissioner, issued on or after the operative date of section 431:10D-104, may be calculated, at the option of the insurer, according to any standards which produce greater aggregate reserves for the category than those calculated according to the minimum standard herein provided.  The rates of interest used for policies and contracts, other than annuity and pure endowment contracts, shall not be higher than the corresponding rates of interest used in calculating any nonforfeiture benefits provided for therein.  Any company which at any time shall have adopted any standard valuation producing greater aggregate reserves than those calculated according to the minimum standard herein provided, with the approval of the commissioner, may adopt any lower standard of valuation, but not lower than the minimum herein provided; provided that for the purposes of this section, the holding of additional reserves previously determined by a qualified actuary to be necessary to render the opinion required by subsection (j) shall not be deemed to be the adoption of a higher standard of valuation.

(h)  Minimum reserve:  If in any contract year the gross premium charged by any life insurer on any policy or contract is less than the valuation net premium for the policy or contract calculated by the method used in calculating the reserve thereon but using the minimum valuation standards of mortality and rate of interest, the minimum reserve required for that policy or contract shall be the greater of either the reserve calculated according to the mortality table, rate of interest, and method actually used for the policy or contract, or the reserve calculated by the method actually used for the policy or contract using the minimum standards of mortality and rate of interest and replacing the valuation net premium by the actual gross premium in each contract year for which the valuation net premium exceeds the actual gross premium.  The minimum valuation standards of mortality and rate of interest referred to in this section are those standards stated in subsection (c)(1), (2), and (4); provided that for any life insurance policy issued on or after January 1, 1986, for which the gross premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for the excess and which provides an endowment benefit or a cash surrender value, or a combination thereof, in an amount greater than the excess premium, this subsection shall be applied as if the method actually used in calculating the reserve for the policy were the method described in subsection (d), ignoring the second paragraph of that subsection.  The minimum reserve at each policy anniversary of such a policy shall be the greater of the minimum reserve calculated in accordance with subsection (d), including subsection (d)(2) and the minimum reserve calculated in accordance with this subsection.

(i)  In the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurance company based on then estimates of future experience, or in the case of any plan of life insurance or annuity which is of such a nature that the minimum reserves cannot be determined by the methods described in subsections (d), (e), and (h), the reserves which are held under any such plan must:

(1)  Be appropriate in relation to the benefits and the pattern of premiums for that plan; and

(2)  Be computed by a method which is consistent with the principles of this section, as determined by rules adopted by the commissioner.

(j)  The actuarial opinion of reserves and this subsection shall become effective December 31, 1995.

(1)  Every life insurance company doing business in this State shall annually submit the opinion of a qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the commissioner, by rules, are computed appropriately, are based on assumptions which satisfy contractual provisions, are consistent with prior reported amounts, and comply with the applicable laws of this State.  The commissioner, by rules, shall define the specifics of this opinion and add any other items deemed to be necessary to its scope;

(2)  Actuarial analysis of reserves and assets supporting the reserves:

(A)  Every life insurance company, except as exempted by or pursuant to rules, also shall include annually in the opinion required by paragraph (1), an opinion of the same qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the commissioner by rules, when considered in light of the assets held by the company with respect to the reserves and related actuarial items, including but not limited to the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the company's obligations under the policies and contracts, including but not limited to the benefits under, and expenses associated with, the policies and contracts; and

(B)  The commissioner may provide, by rules, for a transition period for establishing any higher reserves which the qualified actuary may deem necessary in order to render the opinion required by this section;

(3)  Each opinion required by paragraph (2) shall be governed by the following:

(A)  A memorandum, in form and substance acceptable to the commissioner as specified by rules, shall be prepared to support each actuarial opinion; and

(B)  If the insurance company fails to provide a supporting memorandum at the request of the commissioner within a period specified by rules or if the commissioner determines that the supporting memorandum provided by the insurer fails to meet the standards prescribed by rules or is otherwise unacceptable to the commissioner, the commissioner may engage a qualified actuary at the expense of the insurer to review the opinion and the basis for the opinion and prepare any supporting memorandum that is required by the commissioner; and

(4)  Every opinion shall be governed by the following:

(A)  The opinion shall be submitted with the annual statement reflecting the valuation of reserve liabilities for each year ending on or after December 31, 1995;

(B)  The opinion shall apply to all business in force including individual and group health insurance plans, in form and substance acceptable to the commissioner as specified by rules;

(C)  The opinion shall be based on standards adopted from time to time by the Actuarial Standards Board and on any [additional] standards that the commissioner may prescribe by rules;

(D)  In the case of an opinion required to be submitted by a foreign or alien insurer, the commissioner may accept the opinion filed by that insurer with the insurance supervisory official of another state if the commissioner determines that the opinion reasonably meets the requirements applicable to an insurer domiciled in this State;

(E)  For the purposes of this section, "qualified actuary" means a member in good standing of the American Academy of Actuaries who meets the requirements set forth in the regulations adopted by the American Academy of Actuaries;

(F)  Except in cases of fraud or wilful misconduct, the qualified actuary shall not be liable for damages to any person, other than the insurer and the commissioner, for any act, error, omission, decision, or conduct with respect to the actuary's opinion; and

(G)  Any memorandum in support of the opinion, and any other material provided by the insurer to the commissioner in connection therewith, shall be kept confidential by the commissioner and shall not be made public and shall not be subject to subpoena, other than for the purpose of defending an action seeking damages from any person by reason of any action required by this section, or by rules adopted hereunder; provided that the memorandum or other material may otherwise be released by the commissioner with the written consent of the insurer or be released to the American Academy of Actuaries upon request stating that the memorandum or other material is required for the purpose of professional disciplinary proceedings and setting forth procedures satisfactory to the commissioner for preserving the confidentiality of the memorandum or other material.  Once any portion of the confidential memorandum is cited by the insurer in its marketing material or is cited before any governmental agency, other than a state insurance department, or is released by the insurer to the news media, all portions of the confidential memorandum shall no longer be confidential. [L 1987, c 347, pt of §2; am L 1994, c 190, §§3, 10; am L 1995, c 61, §2 as superseded by c 232, §4; am L 1999, c 302, §9 as superseded by c 128, §2; am L 2003, c 212, §40]



§431:5-308 - Valuation of bonds.

§431:5-308  Valuation of bonds.  (a)  All bonds or other evidences of debt having a fixed term and rate held by any insurer may, if amply secured and not in default as to principal or interest, be valued as follows:

(1)  If purchased at par, at the par value.

(2)  If purchased above or below par, on the basis of the purchase price adjusted so as to bring the value to par at the earliest date callable at par or maturing at par and so as to yield in the meantime the effective rate of interest at which the purchase was made; or in lieu of such method, according to such accepted method of valuation as is approved by the commissioner.

(3)  Purchase price shall in no case be taken at a higher figure than the actual market value at the time of purchase plus actual brokerage, transfer, postage, or express charges paid in the acquisition of such securities.

(4)  Unless otherwise provided by a valuation established or approved by the National Association of Insurance Commissioners, no such security shall be carried at above call price for the entire issue during any period within which the security may be so called.

(b)  The commissioner shall have full discretion in determining the method of calculating values according to the rules set forth in this section, not inconsistent with any such methods then currently formulated or approved by the National Association of Insurance Commissioners. [L 1987, c 347, pt of §2]



§431:5-309 - Valuation of other securities.

§431:5-309  Valuation of other securities.  (a)  Any security, other than a security covered by section 431:5-308, is required to be valued at its market value or, if there is no market, at its value as fixed by an impartial appraiser, all consistent with any current method for the valuation of any such security formulated or approved by the National Association of Insurance Commissioners.

(b)  Preferred or guaranteed stock or shares while paying full dividends may be carried at a fixed value in lieu of market value, at the discretion of the commissioner and in accordance with such method of computation as the commissioner may approve.

(c)  The stock of a subsidiary of an insurer acquired after January 1, 1956, shall be valued on the basis of the value of only such of the assets of the subsidiary as would constitute lawful investments for the insurer if acquired or held directly by the insurer. [L 1987, c 347, pt of §2]



§431:5-310 - Valuation of property.

§431:5-310  Valuation of property.  (a)  Real property acquired pursuant to a mortgage loan or a contract for a deed, in the absence of a recent appraisal deemed by the commissioner to be reliable, shall not be valued at an amount greater than the unpaid principal of the defaulted loan or contract at the date of the acquisition, with accrued interest thereon for not in excess of eighteen months, together with any taxes and expenses paid or incurred in connection with the acquisition, the cost of improvements thereafter made by the insurer, and any amounts thereafter paid by the insurer on assessments levied for improvements in connection with the property.

(b)  Other real property held by an insurer shall not be valued at any amount in excess of fair value.

(c)  Personal property acquired pursuant to security agreements made under section 431:6-310 shall not be valued at an amount greater than the unpaid balance of principal on the defaulted loan at the date of acquisition together with taxes and expenses incurred in connection with the acquisition, or the fair value of the property, whichever amount is the lesser. [L 1987, c 347, pt of §2]



§431:5-311 - Valuation of purchase money mortgages.

§431:5-311  Valuation of purchase money mortgages.  Purchase money mortgages on real property referred to in section 431:5-310 shall be valued in an amount not exceeding the acquisition cost of the real property covered thereby or ninety per cent of the fair value of the real property, whichever is less. [L 1987, c 347, pt of §2]



§431:5-401 - Rules.

PART IV.  RULES

[§431:5-401]  Rules.  The commissioner may adopt rules under chapter 91 implementing this article. [L 1995, c 232, §5]



§431:6-101 - Definitions pertaining to investments.

ARTICLE 6

INVESTMENTS

PART I.  GENERAL PROVISIONS

§431:6-101  Definitions pertaining to investments.  (a)  For purposes of this article:

"Cash" includes cash equivalents.

"Cash equivalents" means highly-rated and highly-liquid investments or securities with a remaining term of ninety days or less and rated in the highest short-term category by a nationally recognized statistical rating organization recognized by the SVO.  Cash equivalents include government money market mutual funds and class one money market mutual funds defined by the Purposes and Procedures Manual of the SVO, or its successor publication.

"Fixed charges" means interest on funded and unfunded debt, amortization of debt discount, and rentals for leased properties.

"Institution" means corporations, joint-stock associations, and business trusts.

"Net earnings available for fixed charges" means net income after deducting operating and maintenance expenses, taxes other than federal and state income taxes, depreciation, and depletion, but excluding extraordinary nonrecurring items of income or expense appearing in the regular financial statements of such institution.

"Obligation" means bonds, debentures, notes, or other evidence of indebtedness.

"Surplus as regards to policyholders" means the excess of the insurer's admitted assets over its liabilities.

"SVO" means the Securities Valuation Office of the National Association of Insurance Commissioners.

"Value" means fair value.  Market value is the best evidence of fair value.

(b)  If net earnings are determined in reliance upon consolidated earnings statements of parent and subsidiary institutions:

(1)  The net earnings shall be determined after provision for income taxes of subsidiaries and after proper allowance for minority stock interest, if any, and

(2)  The required coverage of fixed charges shall be computed on a basis including fixed charges and preferred dividends of subsidiaries other than those payable by the subsidiaries to the parent corporation or to any other of the subsidiaries.

Except that if the minority common stock interest in the subsidiary corporation is substantial, the fixed charges and preferred dividends may be apportioned in accordance with regulations prescribed by the commissioner. [L 1987, c 347, pt of §2; am L 2008, c 142, §1]



§431:6-102 - Merged, reorganized institutions.

§431:6-102  Merged, reorganized institutions.  In applying the earnings test set forth in section 431:6-101 to any such institution, whether or not in legal existence during the whole of such five years next preceding the date of investment by the insurer, which has at any time during the five-year period acquired substantially all of the assets of any other institution or institutions by purchase, merger, consolidation, or otherwise, or has been reorganized pursuant to the bankruptcy law, the earnings of the predecessor or constituent institutions, or of the institution so reorganized, available for the interest and dividends for such portion of the five-year period as may have preceded the acquisition, or the reorganization, may be included in the earnings of the issuing, assuming, or guaranteeing institution for such portion of such period as may be determined in accordance with adjusted or pro forma consolidated earnings statements covering such portion of such period and giving effect to all stock or shares outstanding, and all fixed charges existing, immediately after the acquisition, or the reorganization. [L 1987, c 347, pt of §2]



§431:6-103 - Eligible investments; scope.

§431:6-103  Eligible investments; scope.  (a)  This article shall apply to domestic insurers only.  Insurers shall invest in or loan their funds on the security of, and shall hold as assets, only eligible investments as prescribed in this article.

(b)  The eligibility of an investment shall be determined as of the date of its making or acquisition.

(c)  Any limitation based upon the amount of the insurer's assets or surplus shall relate to assets or surplus as shown by the insurer's annual statement as of December 31 preceding date of investment. [L 1987, c 347, pt of §2; am L 2008, c 142, §2]



§431:6-104 - General qualifications.

§431:6-104  General qualifications.  (a)  Notwithstanding the provisions of section 431:6-321, no security or other investment shall be eligible for purchase or acquisition under this article unless it is interest bearing or interest accruing or income paying, is not then in default in any respect, and the insurer is entitled to receive for its exclusive account and benefit, the interest or income accruing thereon; except, that it may acquire real property and non-dividend paying securities as provided in this article.  An insurer's aggregate investment in non-dividend paying securities shall not exceed the greater of twenty-five per cent of its admitted assets or fifty per cent of its surplus as regards to policyholders as defined in section 431:6-101.

(b)  No security shall be eligible for purchase at a price above its fair value.

(c)  No provision of this article shall prohibit the acquisition by an insurer of other or additional securities or property if received as a dividend or as a lawful distribution of assets, or if acquired pursuant to a lawful and bona fide agreement of bulk reinsurance, merger, or consolidation.  Any investments so acquired which are not otherwise eligible under this article shall be disposed of pursuant to section 431:6-403 if personal property or securities, or pursuant to section 431:6-312 if real property. [L 1987, c 347, pt of §2; am L 2008, c 142, §3]



§431:6-105 - General limitations.

§431:6-105  General limitations.  Except as otherwise expressly limited, an insurer shall not have at any time any combination of investments in or loans upon the security of the obligations, property, and securities of any one person aggregating an amount exceeding ten per cent of the insurer's assets.  This section shall not apply to investments in, or loans upon the security of general obligations of the government of the United States or of any state of the United States, nor to investments in foreign securities pursuant to section 431:6-313(a), nor include policy loans made pursuant to section 431:6-314. [L 1987, c 347, pt of §2]



§431:6-106 - Record of investments.

§431:6-106  Record of investments.  (a)  As to each investment or loan of the funds of a domestic insurer, a written record in permanent form showing the authorization thereof shall be made and signed by an officer of the insurer or by the chairperson of the committee authorizing the investment or loan.

(b)  Investment records which document the security transactions are to be maintained in the insurer's principal office in this State. [L 1987, c 347, pt of §2; gen ch 1993]



§431:6-201 - Required investments for capital and reserves.

PART II.  MANDATORY PROVISIONS

§431:6-201  Required investments for capital and reserves.  (a)  An insurer shall invest and keep invested its funds aggregating in amounts, if a stock insurer, not less than sixty per cent of its minimum required capital, or if a mutual or reciprocal insurer, not less than sixty per cent of its required minimum surplus, in cash or investments eligible in accordance with section 431:6-301 (public obligations), and in mortgage loans on real property, pursuant to section 431:6-306.

(b)  In addition to the investments required by subsection (a), an insurer shall maintain an amount aggregating not less than one hundred per cent of its reserves required by this code, in the following assets:  cash, premiums in course of collection, reinsurance recoverable on paid losses, or investments eligible in accordance with this article, including interest and dividends receivable on the investments. [L 1987, c 347, pt of §2 as superseded by c 348, §10; am L 2008, c 142, §4]



§431:6-301 - Public obligations.

PART III.  PERMITTED INVESTMENTS

§431:6-301  Public obligations.  (a)  An insurer may invest any of its funds in bonds or other evidences of debt, not in default as to principal or interest, which are valid and legally authorized obligations issued, assumed, or guaranteed by the United States or by any state thereof or by any possession of the United States or by any county, city, town, village, municipality, or district therein or by any political subdivision thereof or by any civil division or public instrumentality of one or more of the foregoing, if, by statutory or other legal requirements applicable thereto, such obligations are payable, as to both principal and interest:

(1)  From taxes levied or required to be levied upon all taxable property or all taxable income within the jurisdiction of the governmental unit, or

(2)  From adequate special revenues pledged or otherwise appropriated or by law required to be provided for the purpose of such payment, but not including any obligation payable solely out of special assessments on properties benefited by local improvements unless adequate security is evidenced by the ratio of assessment to the value of the property or the obligation is additionally secured by an adequate guaranty fund required by law.

(b)  In addition to the foregoing, an insurer may invest any of its funds in obligations issued or guaranteed by the Inter-American Development Bank, the International Bank for Reconstruction and Development, the Asian Development Bank or the African Development Bank. [L 1987, c 347, pt of §2; am L 1989, c 195, §16]



§431:6-302 - Corporate obligations.

§431:6-302  Corporate obligations.  An insurer may invest any of its funds in obligations other than those eligible for investment under section 431:6-306 if they are:

(1)  Issued, assumed, or guaranteed by any solvent institution created or existing under the laws of the United States or of any state, or district thereof; and

(2)  Filed with the SVO or are considered "filing exempt" by the Purposes and Procedures Manual of the SVO, or its successor publication. [L 1987, c 347, pt of §2; am L 2008, c 142, §5]



§431:6-303 - Preferred or guaranteed stocks or shares.

§431:6-303  Preferred or guaranteed stocks or shares.  An insurer may invest any of its funds, in an aggregate amount not exceeding fifteen per cent of its assets, in preferred or guaranteed stocks or shares, other than common stocks, of solvent institutions existing under the laws of the United States or of any state, district, or territory thereof, if all of the prior obligations and prior preferred stocks, if any, of the institution at the date of acquisition by the insurer are:

(1)  Eligible as investments under this article; and

(2)  Filed with the SVO or are considered "filing exempt" by the Purposes and Procedures Manual of the SVO, or its successor publication. [L 1987, c 347, pt of §2; am L 2008, c 142, §6]



§431:6-304 - Trustees or receivers obligations.

§431:6-304  Trustees or receivers obligations.  An insurer may invest any of its funds, in an aggregate amount not exceeding two per cent of its assets, in certificates, notes or other obligations issued by trustees or receivers of institutions existing under the laws of the United States or of any state, district or territory thereof, which, or the assets of which, are being administered under the direction of any court having jurisdiction, if the obligation is adequately secured as to principal and interest. [L 1987, c 347, pt of §2]



§431:6-305 - Equipment trust obligations.

§431:6-305  Equipment trust obligations.  An insurer may invest any of its funds, in an aggregate amount not exceeding ten per cent of its assets, in equipment trust obligations or certificates which are adequately secured, or in other adequately secured instruments evidencing an interest in transportation equipment wholly or in part within the United States and the right to receive determined portions of rental, purchase, or other fixed obligatory payments for the use or purchase of such transportation equipment. [L 1987, c 347, pt of §2]



§431:6-306 - Mortgage loans and contracts.

§431:6-306  Mortgage loans and contracts.  An insurer may invest any of its funds in:

(1)  (A)  Bonds or evidences of debt which are secured by first mortgages or deeds of trust on real property located in the United States or Guam which meet either of the following requirements:

(i)  Improved, unencumbered real property; or

(ii)  Unimproved, unencumbered real property, only where the real property is to be improved, and the bond or evidence of debt is secured by a first mortgage or deed of trust on the real property and the improvement to be made thereon.

(B)  Security interests in connection therewith pursuant to section 431:6-310;

(C)  The seller's equity in an agreement of sale in any such property, covering the entire balance due on a bona fide sale of such property, in an amount not to exceed $15,000 or the amount permissible under section 431:6-105, whichever is greater, in any one such agreement of sale, nor in any amount in excess of the following percentages of the actual sale price or fair value of the property, whichever is the smaller:

(i)  If a dwelling primarily designed for single family occupancy and occupied by the purchaser under such contract, seventy-five per cent,

(ii)  In all other cases, sixty-six and two-thirds per cent.

(2)  Purchase money mortgages or like securities received by it upon the sale or exchange of real property acquired pursuant to section 431:6-311.

(3)  Evidences of debt secured by mortgage or trust deed guaranteed or insured by an agency of the United States.

(4)  Evidences of debt secured by first mortgages or deeds of trust upon leasehold estates, running for a term of not less than five years beyond the maturity of the loan as made or extended, in improved real property, otherwise unencumbered, and if the mortgagee is entitled to be subrogated to all the rights under the leasehold. [L 1987, c 347, pt of §2 as superseded by c 348, §11; am L 1988, c 330, §4]



§431:6-307 - Mortgage loan limited by property value.

§431:6-307  Mortgage loan limited by property value.  (a)  No mortgage loan or investment therein upon any one parcel of real property shall exceed in amount at the time of acquisition:

(1)  Eighty per cent of the fair value of the property if the property is a dwelling house primarily intended for occupancy by one family, and the loan is required to be amortized within not more than thirty years by payment of installments thereon, at regular intervals not less frequent than every three months; or

(2)  Seventy-five per cent of the fair value of the property in all other cases.

(b)  The extent to which a mortgage loan made under section 431:6-306(3) is guaranteed or insured by an agency of the United States, may be deducted before application of the limitations in subsection (a). [L 1987, c 347, pt of §2]



§431:6-308 - Encumbrance defined.

§431:6-308  Encumbrance defined.  (a)  Real property shall not be deemed to be encumbered within the meaning of section 431:6-306 by reason of the existence of instruments reserving mineral, oil, timber, or similar rights, rights of way, sewer rights, rights in walls, nor by reason of any liens for taxes or assessments not yet due, or on account of liens not delinquent for community recreational facilities or for the maintenance of community facilities, nor by reason of building restrictions or other restrictive covenants common to the community in which the property is located, nor by liens for service and maintenance of water rights where not delinquent, nor when such real property is subject to lease under which rents or profits are reserved to the owner if in any event the security for the loan or investment is a first lien upon the real property.

(b)  If under any of the exceptions set forth in subsection (a) there is any sum owing but not due or delinquent, the total amount of such sum shall be deducted from the amount which otherwise might be loaned on the property.

The value of any mineral, oil, timber, or similar right reserved shall not be included in the fair value of the property. [L 1987, c 347, pt of §2]



§431:6-309 - Appraisal; insurance; limit.

§431:6-309  Appraisal; insurance; limit.  (a)  The fair value of property shall be determined by appraisal by a competent appraiser at the time of the making or acquiring of a mortgage loan or investing in a contract for the deed thereon.

(b)  Buildings and other improvements located on the mortgaged premises shall be kept insured for the benefit of the mortgagee against loss or damage from fire in an amount not less than the unpaid balance of the obligation, or the insurable value of the property, whichever is the lesser.

(c)  An insurer shall not make or acquire a loan or loans upon the security of any one parcel of real property in an aggregate amount in excess of $250,000 or more than the amount permissible under section 431:6-105, whichever is the greater. [L 1987, c 347, pt of §2 as superseded by c 348, §12]



§431:6-310 - Security agreements.

§431:6-310  Security agreements.  (a)  In connection with a mortgage loan on the security of real property designed and used primarily for residential purposes only acquired pursuant to section 431:6-306, an insurer may loan or invest an amount not exceeding twenty per cent of the amount loaned or invested in the real property mortgage, on the security of a security agreement for a term of not more than five years representing a first and prior lien, except for taxes not then delinquent, on personal property constituting durable equipment owned by the mortgagor and kept and used in the mortgaged premises.

(b)  The term durable equipment shall include only mechanical refrigerators, mechanical laundering machines, heating and cooking stoves and ranges, mechanical kitchen aids, vacuum cleaners, and fire extinguishing devices; and in addition, in the case of apartment houses and hotels, room furniture and furnishings.

(c)  Prior to acquisition of a security agreement, items of property to be included shall be separately appraised by a competent appraiser and the fair market value thereof determined.  No such security agreement shall exceed in amount the same ratio of loan to the value of the property as is applicable to the companion mortgage loan on the real property. [L 1987, c 347, pt of §2; am L 2004, c 122, §19]



§431:6-311 - Real property owned.

§431:6-311  Real property owned.  (a)  An insurer other than a life insurer may own and invest, or have invested in its home office and branch office buildings, any of its funds in an aggregate amount not to exceed twenty per cent of its admitted assets unless approved by the commissioner, or if a mutual or reciprocal insurer, not to exceed twenty per cent of its admitted assets nor an amount as would reduce its surplus, exclusive of such investment, below the minimum required surplus for the class, or combination of classes, of insurance authorized, unless approved by the commissioner.  A life insurer may own and invest, or have invested in its home office building and branch office buildings, any of its funds in an aggregate amount not to exceed twenty per cent of its admitted assets, or fifty per cent of the excess of its admitted assets over its liabilities, other than capital stock if a stock life insurer, whichever is the lesser amount.  The home office or branch office buildings may be constructed upon leasehold estates.  However, if a life insurer has been licensed less than five years, a prior approval from the commissioner shall be required before investment may be made in home office or branch office buildings.

(b)  An insurer may invest any of its funds, in an aggregate amount not exceeding ten per cent of its assets, in real property acquired for the production of income under the following terms and conditions:

(1)  The investment in any single parcel of real estate shall not exceed five per cent of its admitted assets;

(2)  The investment shall produce sufficient income to amortize any loan secured by a mortgage on the real property;

(3)  If any improvements exist on or are to be constructed on the real property for lease to lessees, the improvements shall remain on the property during the period of the lease, with provisions when the improvements are put upon the property at the cost of the lessee that at the termination of the lease the ownership of the improvements, free of liens, shall vest in the owner of the real estate; and

(4)  During the term of the lease the tenant shall pay all taxes and assessments levied on or against the real estate, including improvements, shall keep and maintain the improvements in good repair, and shall provide and maintain for the benefit of the lessor fire insurance on the improvements in an amount at least equal to the insurable value of the improvements, or at least equal to the amount invested by the lessor in the real estate, whichever is less.

(c)  An insurer may invest any of its funds, in an aggregate amount not exceeding thirty per cent of its assets in real property including the realty set forth in subsections (a) and (b), for realty acquired for the purpose of leasing the same to any person for a period of not less than twenty years, or in real property already leased for an unexpired period of not less than fifteen years of an original period of not less than twenty years, under the following terms and conditions:

(1)  The lessee, at the lessee's own cost, shall erect, or have already erected, thereon free of liens a building or other improvements costing an amount at least equal to the value of the real estate exclusive of improvements; but if the lease be entered into simultaneously with the purchase of the real estate, the lessor may agree to erect the improvements on the real estate;

(2)  The improvements shall remain on the property during the period of the lease, with provisions when the improvements are put upon the property at the cost of the lessee that at the termination of the lease the ownership of the improvements, free of liens, shall vest in the owner of the real estate;

(3)  The lessee, during the term of the lease, or the unexpired period of the lease if the property is bought subject to the lease, shall pay to the owner of the real estate rent in an amount as will enable the owner to amortize the investment at or before the normal termination of the lease, or at or before the end of fifty years should the lease, or the unexpired period of the lease, be for a longer period than fifty years; and

(4)  During the term of the lease the tenant shall pay all taxes and assessments levied on or against the real estate, including improvements, shall keep and maintain the improvements in good repair, and shall provide and maintain for the benefit of the lessor fire insurance on the improvements in an amount at least equal to the insurable value of the improvements, or at least equal to the amount invested by the lessor in the real estate, whichever is less.

(d)  Real property acquired pursuant to subsection (c) shall not be treated as an investment unless and until the required improvements have been constructed and the lease agreement entered into, and the amount to which the real property shall be treated as an investment shall not exceed the amount actually invested reduced each year in the amounts as will suffice to amortize completely the investment at the normal termination of the lease or at the end of fifty years should the term of the lease, or the unexpired period of the lease, be for a longer period than fifty years.

(e)  An insurer may own real property acquired in satisfaction or on account of loans, mortgages, liens, judgments, or other debts previously owing to the insurer in the course of its business, and may invest or have invested in an aggregate amount not exceeding three per cent of its assets in other real property, and in the repair, alteration, furnishing, or improvement thereof, as follows only:

(1)  Other real property requisite for its accommodation in the convenient transaction of its business if approved by the commissioner;

(2)  Real property acquired by gift or devise;

(3)  Real property acquired in exchange for real property owned by it.  If necessary in order to consummate an exchange, the insurer may put up cash in an amount not to exceed twenty per cent of the fair value of its real property to be so exchanged, in addition to the property;

(4)  Real property acquired through a lawful merger or consolidation with it of another insurer and not required for the purposes specified in subsection (a) and subsection (c)(1); or

(5)  Upon approval of the commissioner, in real property and equipment incident to real property, requisite or desirable for the protection or enhancement of the value of other real property owned by the insurer. [L 1987, c 347, pt of §2 as superseded by c 348, §13; am L 1996, c 65, §1]



§431:6-312 - Time limit for disposal.

§431:6-312  Time limit for disposal.  (a)  Real property acquired by an insurer pursuant to section 431:6-311(e)(1) shall be disposed of within three years after it has ceased being necessary for the use of the insurer in the transaction of its business.  Real property acquired by an insurer pursuant to such loans, mortgages, liens, judgments, or other debts, or pursuant to paragraphs (2), (3), (4), and (5) of section 431:6-311(e) shall be disposed of within three years after date of acquisition.  The time for any such disposal shall be extended by the commissioner for a definite additional period or periods upon application and reasonable showing that forced sale of the property would be against the best interests of the insurer.

(b)  Any such real property held by the insurer without the commissioner's consent beyond the time permitted for its disposal shall not be carried or allowed as an asset. [L 1987, c 347, pt of §2; am L 2004, c 122, §20]



§431:6-313 - Foreign securities.

§431:6-313  Foreign securities.  (a)  An insurer authorized to transact insurance in a foreign country may invest any of its funds, in an aggregate amount not exceeding its deposit and reserve obligations incurred in such country, in securities of or in such country possessing characteristics and of a quality similar to those required pursuant to this article for investments in the United States.

(b)  An insurer may invest any of its funds, in an aggregate amount not exceeding fifteen per cent of its assets, in addition to any amount permitted pursuant to subsection (a), in obligations of the governments of the Dominion of Canada, or of Canadian provinces, or municipalities, and in obligations of Canadian corporations, which have not been in default during the five years next preceding date of acquisition, and which are otherwise of equal quality to like United States public or corporate securities as prescribed in this article.

(c)  In addition to investments permitted under subsections (a) and (b), an insurer may acquire foreign investments, including American Depository Receipts, or engage in investment practices with persons of or in foreign jurisdictions of substantially the same types as those permitted under this article; provided that:

(1)  The aggregate amount of foreign investments then held by the insurer under this subsection shall not exceed twenty per cent of its admitted assets; and

(2)  The aggregate amount of foreign investments then held by the insurer under this subsection in a single foreign jurisdiction shall not exceed ten per cent of its admitted assets as to a foreign jurisdiction that has a sovereign debt rating of SVO 1 or three per cent of its admitted assets as to any other foreign jurisdiction.

(d)  Investments acquired under this section shall be aggregated with investments of the same types made under all other sections of this article, and in a similar manner, for the purposes of determining compliance with limitations, if any, contained in the other sections. [L 1987, c 347, pt of §2; am L 2008, c 142, §7]



§431:6-314 - Policy loans.

§431:6-314  Policy loans.  An insurer may loan upon a life insurance policy, as collateral security, any sum not exceeding the cash surrender value of the policy. [L 1987, c 347, pt of §2]



§431:6-315 - Banks, savings and loan associations, credit unions, and financial services loan companies.

§431:6-315  Banks, savings and loan associations, credit unions, and financial services loan companies.  (a)  An insurer may invest or deposit any of its funds in checking or savings accounts, under separate certificates of deposit, or in any other form in solvent banks or trust companies.

(b)  An insurer may invest any of its funds in shares or savings accounts in solvent savings and loan associations that are insured by the Federal Deposit Insurance Corporation.

(c)  An insurer may deposit any of its funds in shares or share draft accounts in solvent state chartered credit unions or federally chartered credit unions.

(d)  An insurer may invest or deposit any of its funds in savings accounts, in certificates of deposit, or in any other form in solvent financial services loan companies that are insured by the Federal Deposit Insurance Corporation. [L 1987, c 347, pt of §2; am L 1993, c 107, §2]



§431:6-316 - Insurance stocks.

§431:6-316  Insurance stocks.  (a)  An insurer other than a life insurer may invest a portion of its surplus funds in an aggregate amount not exceeding fifty per cent of its surplus over its capital stock and other liabilities, or thirty-five per cent of its capital funds, whichever is greater, in the stocks of other insurers organized and existing under the laws of the states of the United States.  Indirect or proportionate interests in insurance stocks held by an insurer through any intermediate subsidiary or subsidiaries shall be included in applying the limitations provided in subsections (a), (b) and (c).

(b)  A life insurer may invest in such insurance stocks in an aggregate amount not exceeding the smaller of the following amounts:  Five per cent of its assets or twenty-five per cent of its surplus over its capital stock and other liabilities, or of surplus over its required minimum surplus if a mutual life insurer.

(c)  No such insurance stock shall be eligible as an investment unless it meets the qualifications for stocks of other corporations as set forth in section 431:6-317.

(d)  The limitations on investment in insurance stocks set forth in this article shall not apply to stocks acquired under a plan for merger of the insurers which has been approved by the commissioner or to shares received as stock dividends upon shares already owned. [L 1987, c 347, pt of §2]



§431:6-317 - Common stocks.

§431:6-317  Common stocks.  (a)  To meet the requirements under section 431:6-201, an insurer may invest any of its funds in common shares of stock that are filed with the SVO or are considered "filing exempt" by the Purposes and Procedures Manual of the SVO, or its successor publication; provided that an insurer's amount of investment in common stocks and in non-dividend paying stocks made pursuant to this section and in common trust funds, mutual funds, and exchange traded funds made pursuant to section 431:6-322 shall not exceed the greater of twenty-five per cent of its admitted assets or one hundred per cent of its surplus as regards to policyholders as defined in section 431:6-101.

(b)  An insurer may invest any of its funds in common shares of stock in solvent United States corporations after satisfying the requirements under section 431:6-201.

(c)  An insurer's aggregate amount of investment in non-dividend paying stocks shall be subject to the limitations in section 431:6-104. [L 1987, c 347, pt of §2; am L 2008, c 142, §8; am L 2009, c 77, §4]



§431:6-318 - Collateral loans.

§431:6-318  Collateral loans.  An insurer is permitted to loan its funds upon the pledge of securities or evidences of debt eligible for investment under this article.  As at date made, no such loan shall exceed in amount ninety per cent of the fair value of the collateral pledged, except that loans upon pledge of United States government bonds may be equal to the fair value of the bonds pledged and that loans on life insurance policies may equal the cash surrender value of the policy as provided in section 431:6-314.  The amount so loaned shall be included in the maximum percentage of funds permitted to be invested in the kinds of securities for evidences of debt pledged or permitted by section 431:6-105. [L 1987, c 347, pt of §2]



§431:6-319 - Miscellaneous investments.

§431:6-319  Miscellaneous investments.  (a)  An insurer may loan or invest its funds in an aggregate amount not exceeding the lesser of the following sums:  Five per cent of its assets or fifty per cent of its surplus over its capital and other liabilities, or, if a mutual or reciprocal insurer, fifty per cent of its surplus over the minimum required surplus, in kinds of loans or investments not otherwise specifically made eligible for investment and not specifically prohibited or made ineligible by this or other provisions of this article.

(b)  No such loan or investment shall be represented by:

(1)  Any item described in section 431:5-202;

(2)  Any loan or investment of a kind specifically made eligible under any other provision of this code; or

(3)  Any loan, investment, or assets theretofore acquired or held by the insurer under any other category of loans or investments.

(c)  No one investment or loan shall exceed the amount specified in subsection (a) or one per cent of insurer's assets, whichever is the lesser.

(d)  The insurer shall keep a separate record of all investments acquired under this section. [L 1987, c 347, pt of §2]



§431:6-320 - Special consent investments.

§431:6-320  Special consent investments.  Upon approval of the commissioner and in compliance with section 431:6-104, an insurer may make any investment or kind of investment or exchange of assets otherwise prohibited or not eligible under this article.  The commissioner's order of approval, if granted, shall specify whether any part of the investment may be credited to required minimum capital or surplus investment, or to investment of reserves. [L 1987, c 347, pt of §2]



§431:6-321 - Hedging transactions.

§431:6-321  Hedging transactions.  (a)  A domestic insurer may effect or maintain bona fide hedging transactions pertaining to securities otherwise eligible for investment under this part including, but not limited to:

(1)  Financial futures contracts, warrants, options, calls, and other rights to purchase, and

(2)  Puts and other rights to require another person to purchase the securities.

(b)  The contracts, options, calls, puts, and rights shall be traded on a commodity exchange regulated under the Commodity Exchange Act, as amended, on a securities exchange, or on an over-the-counter market regulated under the Securities Exchange Act of 1934, as amended.

(c)  For purposes of this section, a bona fide hedging transaction means a purchase or sale of a contract, warrant, option, call, put, or right entered into for the purpose of:

(1)  Minimizing interest rate risks in respect to interest obligations on insurance policies or contracts supported by securities held by the insurer, or

(2)  Offsetting changes in the market values or yield rates of securities held by the insurer. [L 1987, c 349, §3]



§431:6-322 - Common trust funds; mutual funds; and exchange traded funds.

§431:6-322  Common trust funds; mutual funds; and exchange traded funds.  (a)  For purposes of this section:

"Common trust funds" means a fund maintained by a bank exclusively for the collective investment and reinvestment of moneys contributed by the bank in its capacity as a trustee, executor, administrator, guardian, or custodian of accounts as defined in Section 584 of the Internal Revenue Code of 1986, as amended.

"Exchange traded fund" means a security that tracks an index, commodity, or basket of assets similar to an index fund, is registered with the federal Securities and Exchange Commission under the Investment Company Act of 1940, as amended, and is traded on a public exchange.

"Mutual funds" means an investment company that is registered with the federal Securities and Exchange Commission under the Investment Company Act of 1940 (15 United States Code Section 80a-1, et seq.), as amended.

(b)  To meet the requirements under section 431:6-201, an insurer may invest in common trust funds, mutual funds, and exchange traded funds; provided that an insurer's amount of investment made pursuant to this section and in common stocks made pursuant to section 431:6-317(a) shall not exceed the greater of twenty-five per cent of its admitted assets or one hundred per cent of its surplus as regards to policyholders as defined in section 431:6-101.  This limitation shall not apply to investments approved on the "Mutual Funds List" from the Purposes and Procedures Manual of the SVO, or its successor publication.

(c)  An insurer may invest any of its funds in common trust funds, mutual funds, and exchange traded funds after satisfying the requirements of section 431:6-201. [L 1987, c 349, §4; am L 2008, c 142, §9; am L 2009, c 11, §5 and c 77, §5]



§431:6-323 - Separate accounts.

§431:6-323  Separate accounts.  (a)  A life insurer, after adoption of a resolution by its board of directors and certification thereof to the commissioner, may allocate to one or more separate accounts, in accordance with the terms of a written agreement or a contract on a variable basis, amounts which are paid to the insurer, in connection with a pension, retirement or profit sharing plan, or in connection with a contract on a variable basis, whether on an individual or group basis, and which amounts are to be applied to purchase retirement benefits in fixed or in variable dollar amounts, or both, or to provide benefits in accordance with a contract on a variable basis.

The income, if any, and gains or losses realized or unrealized on each account may be credited to or charged against the amount allocated to the account in accordance with the agreement, without regard to the other income, gains or losses of the insurer.  The commissioner may prescribe reasonable limitations on charges against and permissible deductions from the investment experience credited to life insurance contracts on a variable basis.  Notwithstanding any other provision in the insurer's articles of incorporation or in this code, the amounts allocated to the accounts and accumulations thereon may be invested and reinvested in any class of loans and investments specified in the agreement, or, with respect to life insurance contracts on a variable basis, as prescribed by the commissioner, and the loans and investments shall not be considered in applying any limitation in this article.  The commissioner, with respect to separate accounts for life insurance on a variable basis, may establish reasonable standards for procedures to be used in changing investment policy and provisions to safeguard the rights of insured persons and beneficiaries.

(b)  Contract on a variable basis means a contract issued by an insurer providing for the dollar amount of benefits or other contractual payments or values thereunder to vary so as to reflect investment results of a segregated portfolio of investments or of a designated account in which amounts received in connection with the contract have been placed and other contracts as may be approved by the commissioner.

(c)  Notwithstanding any other provision of law, a life insurer, if necessary to comply with the Investment Company Act of 1940, with respect to any account or any portion thereof, may:

(1)  Exercise the voting rights of the stock or shares or interest in accordance with instructions from the persons having the beneficial interests in the account ratably according to their respective interests in the account, or

(2)  Establish a committee for the account, the members of which may be directors or officers or other employees of the insurer, persons having no relationship to the insurer, or any combination thereof, who may be elected to membership by the vote of the persons having the beneficial interests in the account ratably according to their respective interests in the account.  The committee alone, in conjunction with others, or by delegation to the insurer or any other person, as investment manager or investment adviser, may authorize purchases and sales of investments for the account if, as long as the life insurer or any subsidiary or affiliate of the life insurer is the investment manager or investment adviser of the account, the investments of the account are eligible under this section.  If compliance with the Investment Company Act of 1940 involves only a portion of the account, the insurer may establish a committee for only that portion, and its members may be elected by the vote of the persons having the beneficial interests in the portion.  A committee for only a portion of the account may be given the further power to require the subdivision of the account into two accounts so that the portion of the account with respect to which the committee is acting shall constitute a separate account.  If the committee so requires, the insurer shall segregate, from the account being so subdivided, a portion of each asset held with respect to the reserve liabilities of the account.  That portion shall be in the same proportion to the total of the asset as the reserve liability for the portion of the account with respect to which the committee is acting bears to the total reserve liability of the account; and notwithstanding any other provision of law, the assets so segregated shall be transferred to a separate account with respect to which the committee shall act.

(d)  The investments and liabilities of the account shall at all times be clearly identifiable and distinguishable from the other investments and liabilities of the insurer.  A sale, transfer, or exchange of investments shall not be made between any of the separate accounts or between any other investment account of the company and one or more of the separate accounts, except for the purpose of:

(1)  Conducting the business of the account in accordance with subsections (a) and (c); or

(2)  Making adjustments necessitated by the contract for mortality experience adjustment, and then only if the transfers are made by a transfer of cash or by a transfer of securities having a valuation that can readily be determined in the marketplace.  The commissioner may require for domestic life insurers that a transfer of cash or investments from a separate account or accounts to the company be approved in advance of the transfer.  The commissioner may prescribe reasonable limitations on charges against and permissible deductions from separate accounts for life insurance contracts on a variable basis.

(e)  As used in this section, Investment Company Act of 1940 means the Act of Congress approved August 22, 1940, entitled Investment Company Act of 1940 as amended from time to time, or any similar statute enacted in substitution therefor.

(f)  The commissioner may adopt rules pursuant to chapter 91. [L 1987, c 349, §5; am L 2004, c 122, §21]



§431:6-324 - Subsidiaries.

§431:6-324  Subsidiaries.  (a)  Any domestic insurer, either by itself or in cooperation with one or more persons, may organize or acquire one or more subsidiaries subject to the limitations of this section.

(b)  In addition to investments in common stock, preferred stock, debt obligations, and other securities permitted under all other sections of this article, a domestic insurer also may do one or more of the following:

(1)  Invest, in common stock, preferred stock, debt obligations, and other securities of one or more subsidiaries, amounts that do not exceed the lesser of ten per cent of the insurer's assets or fifty per cent of the insurer's surplus as regards policyholders.  However, after the investments, the insurer's surplus as regards policyholders shall be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs.  In calculating the amount of the investments, investments in domestic or foreign insurance subsidiaries shall be excluded, and there shall be included:

(A)  Total net moneys or other consideration expended and obligations assumed in the acquisition or formation of a subsidiary, including all organizational expenses and contributions to capital and surplus of the subsidiary, whether represented by the purchase of capital stock or issuance of other securities; and

(B)  All amounts expended in acquiring additional common stock, preferred stock, debt obligations, and other securities and all contributions to the capital or surplus, of a subsidiary subsequent to its acquisition or formation;

(2)  If the insurer's total liabilities, as calculated for  National Association of Insurance Commissioners' annual statement purposes, are less than ten per cent of assets, invest any amount in common stock, preferred stock, debt obligations, and other securities of one or more subsidiaries.  However, after the investment the insurer's surplus as regards policyholders, considering the investment as if it were a disallowed asset, shall be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs;

(3)  Invest any amount in common stock, preferred stock, debt obligations, and other securities of one or more subsidiaries; provided that each subsidiary agrees to limit its investments in any asset so that the investments will not cause the amount of the total investment of the insurer to exceed any of the investment limitations specified in paragraph (1) or in this article applicable to the insurer.  For the purpose of this subsection, the total investment of the insurer shall include:

(A)  Any direct investment by the insurer in an asset; and

(B)  The insurer's proportionate share of any investment of an asset by any subsidiary of the insurer, which shall be calculated by multiplying the amount of the subsidiary's investment by the percentage of the insurer's ownership of the subsidiary;

(4)  With the approval of the commissioner, invest any amount in common stock, preferred stock, debt obligations, or other securities of one or more subsidiaries; provided that after the investment, the insurer's surplus as regards policyholders shall be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs; or

(5)  Invest any amount in the common stock, preferred stock, debt obligations, or other securities of any subsidiary exclusively engaged in holding title to, or holding title to and managing or developing real or personal property, if after considering as a disallowed asset so much of the investment as is represented by subsidiary assets, which if held directly by the insurer would be considered as a disallowed asset, the insurer's surplus as regards policyholders shall be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs.

(c)  Investments in common stock, preferred stock, debt obligations, or other securities of subsidiaries made pursuant to subsection (b) shall not be subject to any of the otherwise applicable restrictions or prohibitions contained in this article applicable to the investment of insurers.

(d)  Whether any investment pursuant to subsection (b) meets the applicable requirements is to be determined immediately after the investment is made, taking into account the then outstanding principal balance on all previous investments in debt obligations, and the value of all previous investments in equity securities as of the date they were made.

(e)  If an insurer ceases to control a subsidiary, it shall dispose of any investment therein made pursuant to this section within three years from the time of the cessation of control or within such further times as the commissioner may prescribe, unless at any time after the investment has been made, the investment has met the requirements for investment under any other section of this article, and the insurer has notified the commissioner thereof.

(f)  In addition to the above subsection, any insurer acquiring or disposing of any subsidiary, must also comply with article 11 of this code. [L 1987, c 349, §6; am L 1993, c 205, §10; am L 2004, c 122, §22]



§431:6-401 - Prohibited investments.

PART IV.  PROHIBITED INVESTMENTS AND LIMITATIONS

§431:6-401  Prohibited investments.  In addition to investments excluded under other provisions of this article, an insurer shall not, except with the commissioner's approval in advance, invest in or loan its funds upon the security of, or hold:

(1)  Issued shares of its own capital stock, except for the purpose of mutualization in accordance with section 431:4-502.

(2)  Any investment or loan ineligible under section 431:6-105.

(3)  Securities issued by an insolvent corporation.

(4)  Any investment or security which is found by the commissioner to be designed to evade any prohibition of this article. [L 1987, c 347, pt of §2]



§431:6-402 - Securities underwriting; agreements to withhold or to repurchase.

§431:6-402  Securities underwriting; agreements to withhold or to repurchase.  No insurer shall:

(1)  Participate in the underwriting of the marketing of securities in advance of their issuance or enter into any transaction for such underwriting for the account of such insurer jointly with any other person; or

(2)  Enter into any agreement to withhold from sale any of its property, or to repurchase any property sold by it. [L 1987, c 347, pt of §2]



§431:6-403 - Disposal of ineligible property and securities.

§431:6-403  Disposal of ineligible property and securities.  (a)  Any personal property or securities lawfully acquired by an insurer, which it could not otherwise have invested in or loaned its funds upon at the time of the acquisition, shall be disposed of by the insurer within three years from date of acquisition, unless within such period the security has attained the standard for eligibility.  The commissioner, upon application and reasonable showing that forced sale of any such property or security would be against the best interests of the insurer, may extend the disposal period for an additional reasonable time.

(b)  While any such property or security remains so ineligible, it shall not be allowed as an asset of the insurer.

(c)  Any ineligible property or security acquired contrary to this article by an insurer shall be disposed of forthwith; for failure so to do within sixty days after order of the commissioner requiring such disposal, the commissioner may revoke or suspend the insurer's certificate of authority.

(d)  For the purposes of subsection (c), an investment otherwise eligible shall not be deemed ineligible for the reason that it is in excess of the amount permitted under this article to be invested in the category of investments to which it belongs; any such excess investment shall be disposed of within the time prescribed in subsection (a). [L 1987, c 347, pt of §2]



§431:6-404 - Authorization of investments.

§431:6-404  Authorization of investments.  No investment, loan, sale, or exchange, except a loan upon a life insurance policy, shall be made by any domestic insurer unless authorized or approved by its board of directors or by a committee charged by the board of directors, or the bylaws with the duty of making such investment, loan, sale, or exchange.  The minutes of any such committee shall be recorded and reports shall be submitted to the board of directors for approval or disapproval. [L 1987, c 347, pt of §2]



§431:6-501 - Investments of foreign, alien insurers.

PART V.  INVESTMENT OF FOREIGN AND ALIEN INSURERS

§431:6-501  Investments of foreign, alien insurers.  The investments of a foreign or alien insurer shall be as permitted by the laws of its domicile, but shall be of a quality substantially as high as those required by this article for similar funds of like domestic insurers. [L 1987, c 347, pt of §2]



§431:6-601 - Insurer investment pools.

[PART VI.  INVESTMENT POOLS]

§431:6-601  Insurer investment pools.  (a)  For purposes of this section:

"Business entity" means a corporation, limited liability company, association, partnership, joint stock company, joint venture, mutual fund trust, or other similar form of business organization, whether organized for-profit or not-for-profit.

"Class one money market mutual funds" means a mutual fund that at all times qualifies for investment using the bond class one reserve factor under the Purposes and Procedures of the SVO or any successor publication.

"Government money market mutual fund" means a money market mutual fund that at all times:

(1)  Invests only in obligations issued, guaranteed, or insured by the government of the United States or collateralized repurchase agreements composed of these obligations; and

(2)  Qualifies for investment without a reserve under the Purposes and Procedures of the SVO or any successor publication.

"Money market mutual fund" means a mutual fund that meets the conditions of 17 Code of Federal Regulations Part 270.2a-7, under the Investment Company Act of 1940 (15 United States Code Section 80a-1 et seq.), as amended, or renumbered.

"Obligation" means a bond, note, debenture, trust certificate, including equipment certificate, production payment, negotiable bank certificate of deposit, bankers' acceptance, credit tenant loan, loan secured by financing net leases and other evidence of indebtedness for the payment of money (or participation, certificates, or other evidence of an interest in any of the foregoing), whether constituting a general obligation of the issuer or payable only out of certain revenues or certain funds pledged or otherwise dedicated for payment.

"Qualified bank" means a national bank, state bank, or trust company that at all times is no less than adequately capitalized as determined by the standards adopted by the United States banking regulators and that is either regulated by state banking laws or is a member of the Federal Reserve System.

"Repurchase transaction" means a transaction in which an insurer purchases securities from a business entity that is obligated to repurchase the purchased securities or equivalent securities from the insurer at a specified price, either within a specified period of time or upon demand.

"Reverse repurchase transaction" means a transaction in which an insurer sells securities to a business entity and is obligated to repurchase the sold securities or equivalent securities from the business entity at a specified price, either within a specified period of time or upon demand.

"Securities lending transaction" means a transaction in which securities are loaned by an insurer to a business entity that is obligated to return the loans, securities, or equivalent securities to the insurer, either within a specified period of time or upon demand.

(b)  An insurer may acquire investments in investment pools that:

(1)  Invest only in:

(A)  Obligations that are rated 1 or 2 by the SVO or have an equivalent of an SVO 1 or 2 rating (or, in the absence of a 1 or 2 rating or equivalent rating, the issuer has outstanding obligations with an SVO 1 or 2 or equivalent rating) by a nationally-recognized statistical rating organization recognized by the SVO and have:

(i)  A remaining maturity of three hundred ninety-seven days or less or a put that entitles the holder to receive the principal amount of the obligation which put may be exercised through maturity at specified intervals not exceeding three hundred ninety-seven days; or

(ii)  A remaining maturity of three years or less and a floating interest rate that resets no less frequently than quarterly on the basis of a current short-term index (federal funds, prime rate, treasury bills, London InterBank Offered Rate or commercial paper) and is subject to no maximum limit, if the obligations do not have an interest rate that varies inversely to market interest rate changes;

(B)  Government money market mutual funds or class one money market mutual funds; or

(C)  Securities lending, repurchase, and reverse repurchase transactions that meet all the requirements of section 431:6-318; or

(2)  Invest only in investments which an insurer may acquire under this article, if the insurer's proportionate interest in the amount invested in these investments does not exceed the applicable limits of this article.

(c)  For an investment in an investment pool to be qualified under this article, the investment pool shall not:

(1)  Acquire securities issued, assumed, guaranteed, or insured by the insurer or an affiliate of the insurer;

(2)  Borrow or incur an indebtedness for borrowed money, except for securities lending and reverse repurchase transactions that meet the requirements of this article; or

(3)  Permit the aggregate value of securities then loaned or sold to, purchased from or invested in any one business entity under this section to exceed ten per cent of the total assets of the investment pool.

(d)  The limitations of sections 431:6-105 and 431:6-402 shall not apply to an insurer's investment in an investment pool; however, an insurer shall not acquire an investment in an investment pool under this section if, as a result of and after giving effect to the investment, the aggregate amount of investments then held by the insurer under this section:

(1)  In any one investment pool would exceed ten per cent of its admitted assets;

(2)  In all investment pools investing in investments permitted under subsection (b)(2) would exceed twenty-five per cent of its admitted assets; or

(3)  In all investment pools would exceed thirty-five per cent of its admitted assets.

(e)  For an investment in an investment pool to be qualified under this section, the manager of the investment pool shall:

(1)  Be organized under the laws of the United States or a state and designated as the pool manager in a pooling agreement;

(2)  Be the insurer, an affiliated insurer, or a business entity affiliated with the insurer, a qualified bank, a business entity registered under the Investment Advisers Act of 1940 (15 U.S.C. §80a-1 et seq.), as amended, or, in the case of a reciprocal insurer or interinsurance exchange, its attorney-in-fact, or in the case of a United States branch of an alien insurer, its United States manager or affiliates or subsidiaries of its United States manager;

(3)  Compile and maintain detailed accounting records setting forth:

(A)  The cash receipts and disbursements reflecting each participant's proportionate investment in the investment pool;

(B)  A complete description of all underlying assets of the investment pool (including amount, interest rate, maturity date (if any), and other appropriate designations); and

(C)  Other records that on a daily basis, allow third parties to verify each participant's investment in the investment pool; and

(4)  Maintain the assets of the investment pool in one or more accounts, in the name of or on behalf of the investment pool, under a custody agreement with a qualified bank.  The custody agreement shall:

(A)  State and recognize the claims and rights of each participant;

(B)  Acknowledge that the underlying assets of the investment pool are held solely for the benefit of each participant in proportion to the aggregate amount of its investments in the investment pool; and

(C)  Contain an agreement that the underlying assets of the investment pool shall not be commingled with the general assets of the custodian qualified bank or any other person.

(f)  The pooling agreement for each investment pool shall be in writing and shall provide that:

(1)  An insurer and its affiliated insurers or, in the case of an investment pool investing solely in investments permitted under subsection (b)(1), the insurer and its subsidiaries, affiliates, or any pension or profit sharing plan of the insurer, its subsidiaries and affiliates or, in the case of a United States branch of an alien insurer, affiliates or subsidiaries of its United States manager, at all times, shall hold one hundred per cent of the interests in the investment pool;

(2)  The underlying assets of the investment pool shall not be commingled with the general assets of the pool manager or any other person;

(3)  In proportion to the aggregate amount of each pool participant's interest in the investment pool:

(A)  Each participant owns an undivided interest in the underlying assets of the investment pool; and

(B)  The underlying assets of the investment pool are held solely for the benefit of each participant;

(4)  A participant, or in the event of the participant's insolvency, bankruptcy, or receivership, its trustee, receiver, or other successor-in-interest, may withdraw all or any portion of its investment from the pool under the terms of the pooling agreement;

(5)  Withdrawals may be made on demand without penalty or other assessment on any business day, but settlement of funds shall occur within a reasonable and customary period thereafter not to exceed five business days.  Distributions under this paragraph shall be calculated in each case net of all then applicable fees and expenses of the investment pool.  The pooling agreement shall provide that the pool manager shall distribute to a participant, at the discretion of the pool manager:

(A)  In cash, the then fair market value of the participant's pro rata share of each underlying asset of the investment pool;

(B)  In kind, a pro rata share of each underlying asset; or

(C)  In a combination of cash and in kind distributions, a pro rata share in each underlying asset; and

(6)  The pool manager shall make the records of the investment pool available for inspection by the commissioner.

(g)  The investment pool authorized under these provisions shall be a business entity.

(h)  Transactions between the pool and its participants shall not be subject to section 431:11-106.  Investment activities of pools and transactions between pools and participants shall be reported annually in the registration statement required by section 431:11-105. [L 1997, c 233, pt of §1; am L 2004, c 122, §23; am L 2008, c 142, §10]



§431:6-602 - Securities lending, repurchase, reverse repurchase, and dollar roll; investment pools.

[§431:6-602]  Securities lending, repurchase, reverse repurchase, and dollar roll; investment pools.  (a)  For purposes of this section, "business entity" includes a sole proprietorship, corporation, limited liability company, association, partnership, joint stock company, joint venture, mutual fund, trust, joint tenancy, or other similar form of business organization, whether organized for-profit or not-for-profit.

(b)  This section is applicable to investment pools under section 431:6-601.

(c)  An insurer may enter into securities lending, repurchase, reverse repurchase, and dollar roll transactions with business entities, subject to the requirements of this section.

(d)  The board of directors shall adopt a written plan which shall include at least the following:

(1)  A description of how cash received will be invested or used for general corporate purposes of the insurer;

(2)  Operational procedures to manage interest rate risk, counterparty default risk, the conditions under which proceeds from reverse repurchase transactions may be used in the ordinary course of business and the use of acceptable collateral in a manner that reflects the liquidity needs of the transaction; and

(3)  The extent to which the insurer may engage in these transactions.

(e)  The insurer shall enter into a written agreement for all transactions authorized in this section other than dollar roll transactions.  The written agreement shall require that each transaction terminate no more than one year from its inception or upon the earlier demand of the insurer.  The agreement shall be with the business entity counterparty, but for securities lending transactions, the agreement may be with an agent acting on behalf of the insurer, if the agent is a qualified business entity, and if the agreement:

(1)  Requires the agent to enter into separate agreements with each counterparty that are consistent with the requirements of this section; and

(2)  Prohibits securities lending transactions under the agreement with the agent or its affiliates.

(f)  Cash received in a transaction under this section shall be invested in accordance with section 431:6-601, and in a manner that recognizes the liquidity needs of the transaction or used by the insurer for its general corporate purposes.  For so long as the transaction remains outstanding, the insurer, its agent, or custodian shall maintain acceptable collateral received in a transaction under this section, either physically or through the book entry systems of the Federal Reserve, Depository Trust Company, Participants Trust Company, or other securities depositories approved by the commissioner.

(g)  In a securities lending transaction, the insurer shall receive acceptable collateral having a market value as of the transaction date, at least equal to one hundred two per cent of the market value of the securities loaned by the insurer in the transaction as of that date.  If at any time the market value of the acceptable collateral is less than the market value of the loaned securities, the business entity counterparty shall be obligated to deliver additional acceptable collateral, the market value of which, together with the market value of all acceptable collateral then held in connection with the transaction, at least equals one hundred two per cent of the market value of the loaned securities.

(h)  In a reverse repurchase transaction, other than a dollar roll transaction, the insurer shall receive acceptable collateral having a market value as of the transaction date at least equal to ninety-five per cent of the market value of the securities transferred by the insurer in the transaction as of that date.  If at any time the market value of the acceptable collateral is less than ninety-five per cent of the market value of the securities so transferred, the business entity counterparty shall be obligated to deliver additional acceptable collateral, the market value of which, together with the market value of all acceptable collateral then held in connection with the transaction, at least equals ninety-five per cent of the market value of the transferred securities.

(i)  In a dollar roll transaction, the insurer shall receive cash in the amount at least equal to the market value of the securities transferred by the insurer in the transaction as of the transaction date.

(j)  In a repurchase transaction, the insurer shall receive as acceptable collateral transferred securities having a market value at least equal to one hundred two per cent of the purchase price paid by the insurer for the securities.  If at any time the market value of the acceptable collateral is less than one hundred per cent of the purchase price paid by the insurer, the business entity counterparty shall be obligated to provide additional acceptable collateral, the market value of which, together with the market value of all acceptable collateral then held in connection with the transaction, at least equals one hundred two per cent of the purchase price.  Securities acquired by an insurer in a repurchase transaction shall not be sold in a reverse repurchase transaction, loaned in a securities lending transaction, or otherwise pledged. [L 1997, c 233, pt of §1]



§431:7-101 - Fees.

ARTICLE 7

FEES, TAXES AND DEPOSITS

PART I.  FEES

§431:7-101  Fees.  (a)  [Repeal and reenactment on June 16, 2010.  L 2009, c 11, §18.]  The commissioner shall collect in advance the following fees:

(1)  Certificate of authority:  Issuance.........$900

(2)  Organization of domestic insurers and affiliated corporations:

(A)  Application and all other papers required for issuance of solicitation permit, filing.............................. $1,500

(B)  Issuance of solicitation permit........$150

(3)  Producer's license:

(A)  Issuance, regular license...............$50

(B)  Issuance, temporary license.............$50

(4)  Nonresident producer's license:  Issuance.....................................$75

(5)  Independent adjuster's license:  Issuance....$75

(6)  Public adjuster's license: Issuance......... $75

(7)  Workers' compensation claim adjuster's limited

license:  Issuance...........................$75

(8)  Independent bill reviewer's license:

Issuance.....................................$80

(9)  Limited producer's license:  Issuance........$60

(10)  Managing general agent's license:  Issuance..$75

(11)  Reinsurance intermediary's license:

Issuance....................................$75

(12)  Surplus lines broker's license:  Issuance..$150

(13)  Service contract provider's registration:

Issuance....................................$75

(14)  Approved course provider certificate:

Issuance...................................$100

(15)  Approved continuing education course certificate:  Issuance....................................$30

(16)  Vehicle protection product warrantor's registration: Issuance....................................$75

(17)  Criminal history record check; fingerprinting:  For each criminal history record check and fingerprinting check, a fee to be established by the commissioner.

(18)  Limited line motor vehicle rental company producer's license:  Issuance.......................$1,000

(19)  Life settlement contract provider's license:

Issuance....................................$75

(20)  Life settlement contract broker's license:

Issuance....................................$75

(21)  Examination for license:  For each examination, a fee to be established by the commissioner.

(b)  [Repeal and reenactment on June 16, 2010.  L 2009, c 11, §18.]  The fees for services of the department of commerce and consumer affairs subsequent to the issuance of a certificate of authority, license, or other certificate are as follows:

(1)  $600 per year for all services (including extension of the certificate of authority) for an authorized insurer;

(2)  $50 per year for all services (including extension of the license) for a regularly licensed producer;

(3)  $75 per year for all services (including extension of the license) for a regularly licensed nonresident producer;

(4)  $45 per year for all services (including extension of the license) for a regularly licensed independent adjuster;

(5)  $45 per year for all services (including extension of the license) for a regularly licensed public adjuster;

(6)  $45 per year for all services (including extension of the license) for a workers' compensation claims adjuster's limited license;

(7)  $60 per year for all services (including extension of the license) for a regularly licensed independent bill reviewer;

(8)  $45 per year for all services (including extension of the license) for a producer's limited license;

(9)  $75 per year for all services (including extension of the license) for a regularly licensed managing general agent;

(10)  $75 per year for all services (including extension of the license) for a regularly licensed reinsurance intermediary;

(11)  $45 per year for all services (including extension of the license) for a licensed surplus lines broker;

(12)  $75 per year for all services (including renewal of registration) for a service contract provider;

(13)  $65 per year for all services (including extension of the certificate) for an approved course provider;

(14)  $20 per year for all services (including extension of the certificate) for an approved continuing education course;

(15)  $75 per year for all services (including renewal of registration) for a vehicle protection product warrantor;

(16)  $20 for a criminal history record check;

(17)  $600 per year for all services (including extension of the license) for a regularly licensed limited line motor vehicle rental company producer;

(18)  $75 per year for all services (including extension of the license) for a regularly licensed life settlement contract provider; and

(19)  $75 per year for all services (including extension of the license) for a regularly licensed life settlement contract broker.

The services referred to in paragraphs (1) to (19) shall not include services in connection with examinations, investigations, hearings, appeals, and deposits with a depository other than the department of commerce and consumer affairs.

(c)  The commissioner shall notify the holder of a certificate of authority issued under article 3 by written notice at least thirty days prior to the extension date of the certificate of authority, license, or other certificate.  If the fee is not paid before or on the extension date, the fee shall be increased by a penalty in the amount of fifty per cent of the fee.  If the fee and the penalty are not paid within the thirty days immediately following the extension date, the commissioner may revoke, suspend, or inactivate the certificate of authority, license, or other certificate, and shall not reissue, remove the suspension of, or reactivate the certificate of authority, license, or other certificate until the fee and penalty have been paid.

(d)  Failure to pay the fee before or on the extension date for a license or other certificate issued under article 9 or 9A shall cause the automatic inactivation of the license or certificate effective as of the extension date.

(e)  All fees and penalties shall be deposited to the credit of the compliance resolution fund. [L 1987, c 347, pt of §2; am L 1993, c 205, §11; am L 1997, c 234, §1; am L 1999, c 163, §3; am L 2000, c 221, §4 and c 288, §5; am L 2001, c 128, §1; am L 2002, c 39, §11, c 155, §12, and c 237, §2; am L 2004, c 122, §24; am L 2007, c 214, §1; am L 2008, c 177, §§2,7; am L 2009, c 77, §15]

Note

The 2009 amendment is exempt from the June 16, 2010 repeal and reenactment condition by L 2008, c 77.  L 2009, c 77, §20(3).

Cross References

Life settlements, see chapter 431E.

Service contract providers, see chapter 481X.



§431:7-201 - Annual and quarterly tax statements.

PART II.  TAXES

§431:7-201  Annual and quarterly tax statements.  (a)  Each authorized insurer shall file with the commissioner annually, on or before March 1 in each year, a statement signed by a duly authorized person on its behalf, setting forth the total business transacted, and the amount of gross premiums reported by the insurer, pursuant to section 431:7-202, during the year ending on the preceding December 31, from all risks or property resident, situated, or located within this State, together with such other information as may be required by the commissioner to determine the taxability of premiums.  The term "gross premiums" as used in this part shall not include consideration paid for annuities.

(b)  Each authorized insurer shall file with the commissioner quarterly, on or before the last day of the calendar month following the quarter, a statement signed by a duly authorized person on its behalf, setting forth the total business transacted and the amount of gross premiums reported by the insurer, pursuant to section 431:7-202, during the quarter from all risks or property resident, situated, or located within this State, together with other information as may be required by the commissioner to determine the taxability of premiums.

(c)  Any insurer failing or refusing to file the annual tax statement on or before March 1, or the quarterly statement on or before the last day of the calendar month following the quarter, shall be liable for a fine in an amount not less than $100 and not more than $500 for each day of delinquency. [L 1987, c 347, pt of §2; am L 1995, c 232, §13; am L 1998, c 202, §1; am L 2003, c 212, §41]



§431:7-202 - Taxation.

§431:7-202  Taxation.  (a)  Each authorized insurer, except with respect to all life insurance contracts, ocean marine insurance contracts, and real property title insurance contracts, shall pay to the director of finance through the commissioner a tax of 4.265 per cent on the gross premiums written from all risks or property resident, situated, or located within this State, during the year ending on the preceding December 31, less return premiums (but not including dividends paid or credited to policyholders), and less any reinsurance accepted (the tax upon such business being payable by the direct writing insurer).

All premiums written, procured, or received in the State shall be presumed to have been from risks or property resident, situated, or located within the State.  This presumption may be rebutted as to any premium:

(1)  By showing that it has been properly allocated or apportioned and reported as a taxable premium of another state or other appropriate taxing authority; or

(2)  By facts as to the residence, situation, or location of the risks or property, conclusively showing the nontaxability of the premium.

(b)  Each authorized insurer, with respect to life insurance contracts, shall pay to the director of finance through the commissioner a tax of 2.75 per cent on the gross premiums received from all risks resident within this State, during the year ending on the preceding December 31, less return premiums, dividends paid or credited to policyholders, and reinsurance accepted (the tax upon such business being payable by the direct writing insurer).

The tax also shall apply to premiums for insurance written on individuals residing outside the State unless the direct writing insurer shall show the payment of a comparable tax to another appropriate taxing authority.  Such showing may be required as to any premium written, procured, or received in the State.

(c)  Each authorized insurer shall, with respect to all ocean marine insurance contracts written within the State, during the year ending on the preceding December 31, pay to the director of finance through the commissioner a tax of .8775 per cent on its gross underwriting profit.  The gross underwriting profit shall be ascertained by deducting from the net premiums (i.e., gross premiums less all return premiums and premiums for reinsurance ceded) on such ocean marine insurance contracts, the net losses paid (i.e., gross losses paid less salvage and recoveries on reinsurance ceded) during such year under such contracts.  In the case of an insurer issuing participating contracts, the gross underwriting profit shall not include, for computation of the tax prescribed by this subsection, the amount refunded, or paid as participation dividends, by such insurer to the holders of such contracts.

(d)  Each authorized insurer, with respect to real property title insurance contracts written on real property situated within this State during the year ending on the preceding December 31, shall pay to the director of finance through the commissioner a tax of 4.265 per cent of the amount of the risk premium actually received by the authorized insurer for the provision of such insurance.  The amount of the risk premium received by the authorized insurer for the provision of real property title insurance shall be an amount equal to the amount actually received by the authorized insurer solely for the provision of real property title insurance coverage in accordance with the underwriting agreement or contract between the authorized insurer and the underwritten title company.

(e)  No return premium shall be deductible unless the original gross premium, or an adjustment thereof, in an amount equal to or in excess of the return premium, has been concurrently or previously reported as taxable under this section or a prior similar law of the State.

(f)  The taxes imposed by subsections (a), (b), (c), and (d) shall be paid quarterly.  The quarterly tax shall be due and payable on or before the last day of the calendar month following the quarter in which it accrues, coinciding with the filing of the statement provided for in section 431:7-201.

In addition to the quarterly tax and quarterly tax statement, the annual tax shall be due and payable on or before March 1 coinciding with the filing of the statement provided for in section 431:7-201.

All amounts paid under this subsection, other than fines, shall be allowed as a credit on the annual tax imposed by subsections (a), (b), (c), and (d).

If the total amount of installment payments for any calendar year exceeds the amount of annual tax for that year, the excess shall be treated as an overpayment of the annual tax and be allowed as a refund under section 431:7-203.

Any insurer failing or refusing to pay the required taxes above stated when due and payable shall be liable for a fine of $500 or ten per cent of the tax due, whichever is greater; plus interest at a rate of twelve per cent per annum on the delinquent taxes.  The taxes may be collected by distraint, or the taxes, fine, and interest may be recovered by an action to be instituted by the commissioner in the name of this State, in any court of competent jurisdiction.  The commissioner may suspend the certificate of authority of the delinquent insurer until the taxes, fine, and interest, should any be imposed, are fully paid.

(g)  In establishing the prepayment amount of an insurer who has acquired the business of another insurer, the amount of tax liability of the acquiring insurer for the preceding calendar year shall be deemed to include the amount of tax liability of the acquired insurer for that year. [L 1987, c 347, pt of §2; am L 1992, c 236, §6; am L 1994, c 160, §1; am L 1995, c 232, §14; am L 1998, c 202, §2; am L 2003, c 212, §42]



§431:7-202 - .

[§431:7-202.5]  Additions to taxes for noncompliance or evasion; interest on underpayments and overpayments.  The provisions of section 231-39 shall apply to taxes under this article. [L 1992, c 236, §2]



§431:7-203 - Administrative refunds.

§431:7-203  Administrative refunds.  (a)  If any person has paid to the commissioner any tax, fee, or other charge in error or in excess of that which the person is lawfully obligated to pay under this code, the commissioner, upon written request made by the person to the commissioner within the time set forth in section 431:7-204.6, shall authorize a refund thereof out of the compliance resolution fund, except that a tax refund shall be payable out of the general fund, by submitting a voucher therefor to the comptroller subject to the following limitations:

(1)  No recourse may be had except under section 40-35 or by appeal for refunds of taxes paid pursuant to an assessment by the commissioner; provided that if the assessment by the commissioner contains clerical errors, transposition of figures, typographical errors, and errors in calculation or if there is an illegal or erroneous assessment because the assessment is not in accordance with this code, the refund procedures in subsection (a) shall apply; and

(2)  No refund or overpayment credit shall be made unless the original payment of the tax was due to the law having been interpreted or applied with respect to the taxpayer concerned differently than with respect to taxpayers generally.

As to all tax payments for which a refund or credit is not authorized by this subsection (including, without prejudice to the generality of the foregoing, cases of unconstitutionality), the remedies provided by appeal or under section 40-35 are exclusive.

(b)  Where a taxpayer is entitled to a refund, the taxpayer, at the taxpayer's election, may apply the amount of the refund as an overpayment credit to taxes subsequently accruing under this code.

(c)  This subsection shall apply to a refund for an overpayment of tax.

(1)  If the tax return as filed by a taxpayer shows the amount already paid, whether or not on the basis of installments, exceeds the amount determined to be the correct amount of the tax due, and the taxpayer requests a refund of the overpayment, the amount of overpayment together with interest, if any, shall be refunded in the manner provided in subsection (a).  The interest shall be allowed and paid at the rate of two-thirds of one per cent for each calendar month or fraction thereof, beginning with the first calendar day after the due date of the return or, if the return is filed after the prescribed due date, the first month following the month the return is received, and continuing until the date that the commissioner approves the refund voucher.  If the commissioner approves the refund voucher within ninety days from the due date or the date the return is received, whichever is later, and the comptroller of the State sends the taxpayer a refund warrant within forty-five days from the date of the commissioner's approval, no interest on the overpayment will be allowed or paid.  However, if either the commissioner or the comptroller exceeds the time allowed herein, interest will be computed from the first calendar day after the due date of the return or from the first month following the month the return is received by the commissioner if the return is filed after the prescribed due date, until the date that the comptroller sends the refund warrant to the taxpayer.

(2)  If any overpayment of taxes results or arises from

(A)  The taxpayer filing an amended return, or from

(B)  A determination made by the commissioner and such overpayment is not shown on the original return as filed by the taxpayer, interest on the overpayment shall be allowed and paid from the first calendar day after the due date of the original return or, if the original return is filed after the prescribed due date, the first month following the month the return is received, to the date that the commissioner signs the refund voucher.  If the comptroller does not send the refund warrant to the taxpayer within forty-five days after the commissioner's approval, interest will continue until the date that the comptroller sends the refund warrant to the taxpayer.

(3)  In the case of credit, interest shall be allowed and paid from the first calendar day after the due date of the return, the first month following the month the return is received by the commissioner, or the date of payment, whichever is later, to the date the credit is taken; provided that the commissioner may make a refund of any credit to a taxpayer where the taxpayer has no underpayment against which to apply the credit. [L 1987, c 347, pt of §2; am L 1992, c 236, §7; am L 1999, c 163, §15; am L 2000, c 162, §1 and c 182, §6; am L 2002, c 39, §12]

Case Notes

As agencies may not pass upon the constitutionality of statutes, had insurers initially brought a claim under this section, insurance commissioner, as an administrative officer, would have been powerless to declare fees imposed on insurers pursuant to this section unconstitutional or to provide a refund on that basis; thus, as there were no remedies for insurers' constitutional claims under this section, circuit court did not lack subject matter jurisdiction by virtue of insurers' failure to exhaust their administrative remedies under this section.  120 H. 51, 201 P.3d 564.

Where subsection (a) did not establish a true available administrative remedy for challenging the constitutionality of the insurance division's assessments against insurers, trial court did not err in rejecting State's failure-to-exhaust defense.  117 H. 454 (App.), 184 P.3d 769.



§431:7-204 - In lieu provision.

§431:7-204  In lieu provision.  As to insurers, the taxes and fees imposed by section 431:7-201 to section 431:7-204, and the fees imposed by this code, when paid shall be in settlement of and in lieu of all demands for taxes, licenses, or fees of every character imposed by the laws of this State, the ordinances or other laws, rules, or regulations of any county of this State, except:

(1)  As expressly otherwise provided;

(2)  Taxes on real property;

(3)  Taxes on the purchase, use, or ownership of tangible personal property; and

(4)  Taxes on gross income, gross proceeds, gross rental, or gross rental proceeds under chapter 237 or 237D.

Nothing in this section shall be deemed to exempt insurers from liability for withholding taxes payable by their employees and paying the same to the proper collection officers, or from keeping such records, and making such returns and reports, as may be required in the case of other persons enjoying tax exemption. [L 1987, c 347, pt of §2; am L 1991, c 286, §4]



§431:7-204.5 - Appeals.

§431:7-204.5  Appeals.  Notwithstanding section 431:2-308, any person aggrieved by any assessment of the tax for any month or any year may appeal from the assessment in the manner and within the time and in all other respects as provided in section 235-114. [L 1992, c 236, §3; am L 2004, c 123, §12]

Note

The 2004 amendment applies to tax appeals filed on or after July 1, 2004.  L 2004, c 123, §14.



§431:7-204.6 - Limitation period for assessment, levy, collection, or refund.

§431:7-204.6  Limitation period for assessment, levy, collection, or refund.  (a)  The amount of insurance taxes imposed by this chapter shall be assessed or levied within three years after the annual return was filed, or within three years of the due date prescribed for the filing of the return, whichever is later, and no proceeding in court without assessment for the collection of any taxes shall be begun after the expiration of the period.  Where the assessment of the tax imposed by this chapter has been made within the period of limitation applicable thereto, the tax may be collected by levy or by a proceeding in court under chapter 231; provided that the levy is made or the proceeding was begun within fifteen years after the assessment of the tax.  For any tax that has been assessed prior to July 1, 2009, the levy or proceeding shall be barred after June 30, 2024.

Notwithstanding any other provision to the contrary in this section, the limitation on collection after assessment in this section shall be suspended for the period:

(1)  The taxpayer agrees to suspend the period;

(2)  The assets of the taxpayer are in control or custody of a court in any proceeding before any court of the United States or any state, and for six months thereafter;

(3)  An offer in compromise under section 231-3(10) is pending; and

(4)  During which the taxpayer is outside the State if the period of absence is for a continuous period of at least six months; provided that if at the time of the taxpayer's return to the State the period of limitations on collection after assessment would expire before the expiration of six months from the date of the taxpayer's return, the period shall not expire before the expiration of the six months.

In the case of a false or fraudulent return with intent to evade the insurance taxes, or of a failure to file the annual return, the insurance taxes may be assessed or levied at any time; provided that the burden of proof with respect to the issues of falsity or fraud and intent to evade tax shall be upon the State.

(b)  In the case of a false or fraudulent return with intent to evade tax, or of a failure to file the annual return, the tax may be assessed or levied at any time.

(c)  Where, before the expiration of the period prescribed in subsection (a) or (d), both the commissioner and the taxpayer have consented in writing to the assessment or levy of the tax after the date fixed by subsection (a) or the credit or refund of the tax after the date fixed by subsection (d), the tax may be assessed or levied, or the overpayment, if any, may be credited or refunded, at any time prior to the expiration of the period agreed upon.  The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.

(d)  No credit or refund shall be allowed for any tax imposed by this chapter, unless a claim for such credit or refund shall be filed as follows:

(1)  If an annual return is timely filed, or is filed within three years after the date prescribed for filing the annual return, then the credit or refund shall be claimed within three years after the date the annual return was filed or the date prescribed for filing the annual return, whichever is later.

(2)  If an annual return is not filed, or is filed more than three years after the date prescribed for filing the annual return, a claim for credit or refund shall be filed within:

(A)  Three years after payment of the tax; or

(B)  Three years after the date prescribed for the filing of the annual return, whichever is later.

Paragraphs (1) and (2) are mutually exclusive.  The limitation shall not apply to a credit or refund pursuant to an appeal provided for by section 431:7-204.5, or to a payment under protest as provided in section 40-35. [L 1992, c 236, §4; am L 2009, c 166, §14]

Note

Applicability of L 2009, c 166.  L 2009, c 166, §27.



§431:7-205 - Reports to department of taxation.

§431:7-205  Reports to department of taxation.  The commissioner shall promptly report to the department of taxation all amounts of taxes collected under section 431:7-201 to section 431:7-204 and section 431:8-315 and all amounts of refunds of such taxes made under section 431:7-203. [L 1987, c 347, pt of §2]



§431:7-206 - Domestic company credit for retaliatory taxes paid other states.

§431:7-206  Domestic company credit for retaliatory taxes paid other states.  If by the laws of any state other than this State, or by the action of any public official of another state, any insurer or company, as defined in section 431:1-202, organized or domiciled in this State, shall be required to pay taxes for the privilege of doing business in the other state, and the amounts are imposed or assessed so that the taxes which are or would be imposed against Hawaii domestic insurance companies are greater than those taxes required of insurers organized or domiciled in the other state, to the extent the amounts are legally due to the other states, an insurer or company organized or domiciled in this State may claim a credit against the tax payable pursuant to this article of a sum not to exceed one hundred per cent of the amount.  The credit shall not be greater than the tax payable pursuant to this article during the taxable year.  All claims for the tax credit under this section, including any amended claims, shall be filed on or before the end of the twelfth month following the close of the taxable year for which the credit may be claimed.  Failure to comply with the foregoing provision shall constitute a waiver of the right to claim the credit. [L 1987, c 348, §14; am L 2009, c 77, §6]



§431:7-207 - Tax credit to facilitate regulatory oversight.

§431:7-207  Tax credit to facilitate regulatory oversight.  (a)  Each authorized insurer that meets the requirements of subsection (b) may claim a tax credit under this section against the tax imposed by section 431:7-202(a) or (b) for the taxable year for which the credit is properly claimed.  The tax credit shall be an amount equal to one per cent of the premiums taxed by section 431:7-202(a) and (b).

(b)  An insurer may claim the credit only if, at all times during the taxable year, the insurer:

(1)  Maintains in Hawaii books and records required by the commissioner sufficient to conduct the examination authorized by section 431:2-302;

(2)  Employs in Hawaii personnel knowledgeable about the insurer's financial operations and who are authorized to represent the insurer in all matters pertaining to examination; and

(3)  Maintains in Hawaii a customer service center with employees authorized to promptly adjust, settle, and pay claims and to promptly answer all questions from customers regarding their insurance policies.

(c)  The commissioner shall prepare the forms necessary to claim a credit under this section, may require proof of the claim for the tax credit, and may adopt rules pursuant to chapter 91.

(d)  All claims for the tax credit under this section, including any amended claims, must be filed on or before the end of the twelfth month following the close of the taxable year for which the credit may be claimed.  Failure to comply with the foregoing provision shall constitute a waiver of the right to claim the credit.

(e)  The tax credit allowed by subsection (a) may be claimed on the interim returns required by section [431:7-202(f)]. [L 1992, c 236, §5; am L 1994, c 160, §2]



§431:7-208 - Low-income housing, insurance premium tax credit.

[§431:7-208]  Low-income housing, insurance premium tax credit.  The low-income housing tax credit provided under section 235-110.8 shall be operative for this chapter and may be claimed against the tax imposed under section 431:7-202. [L 1999, c 24, §1]



§431:7-209 - High technology business investment tax credit.

§431:7-209  High technology business investment tax credit.  (a)  The high technology business investment tax credit provided under section 235-110.9 shall be operative for this chapter on July 1, 1999.

(b)  For investments made on or after May 1, 2009, this section shall be subject to section 235-109.5. [L 1999, c 178, §27; am L 2009, c 178, §7]

Revision Note

"July 1, 1999" substituted for "the effective date of this Act".

The 2009 amendment applies to investments made, renovation costs incurred, or eligible depreciable tangible property placed in service on or after May 1, 2009.  L 2009, c 178, §10.



§431:7-301 - Deposits of insurers.

PART III.  DEPOSITS

§431:7-301  Deposits of insurers.  (a)  The director of finance shall accept, when made through the commissioner, deposits of securities or funds by insurers as follows:

(1)  Deposits in amount as required to be made as prerequisite to a certificate of authority to transact insurance in this State.

(2)  Deposits of insurers in amount as required to be made by the laws of other states as prerequisites for authority to transact insurance in such other states.

(3)  Deposits in other additional amounts permitted to be made by this part.

(b)  This part shall apply to the deposits listed in this section unless expressly inconsistent with the provisions of article 3 of this code, in which case the provisions of article 3 shall prevail. [L 1987, c 347, pt of §2; am L 1989, c 207, §5]



§431:7-302 - Purpose of deposit.

§431:7-302  Purpose of deposit.  Each deposit shall be held by the director of finance in trust for the protection of all policyholders, obligees, or creditors in the United States of the insurer making it. [L 1987, c 347, pt of §2]



§431:7-303 - Securities eligible for deposit.

§431:7-303  Securities eligible for deposit.  All deposits shall consist of cash or other assets comprised of securities which are eligible for the investment of the funds of insurers under section 431:6-301 representing public obligations, and section 431:6-302 representing corporate obligations. [L 1987, c 347, pt of §2; am L 1989, c 195, §17]



§431:7-304 - Record and receipt.

§431:7-304  Record and receipt.  (a)  The director of finance shall keep a record in permanent form of all such funds and securities.

(b)  The director of finance shall deliver to the insurer a receipt for all funds and securities so deposited by it. [L 1987, c 347, pt of §2]



§431:7-305 - Transfer of securities.

§431:7-305  Transfer of securities.  (a)  No transfer of any funds or security so held on deposit, whether voluntary or by operation of law, shall be valid unless approved in writing by the commissioner and countersigned by the director of finance or by the director's authorized deputy or agent, or unless expressly provided elsewhere in this code.

(b)  A statement of each such transfer shall be entered on the records of the director, showing the name of the insurer from whose deposit the transfer is made, the name of the transferee, the par value of securities having par value, and the asset value of other securities as at last recent valuation. [L 1987, c 347, pt of §2]



§431:7-306 - Director may designate depositary.

§431:7-306  Director may designate depositary.  At the request of an insurer, the director of finance may designate any solvent trust company or other solvent financial institution having trust powers, domiciled in the United States, as the director's depositary to receive and hold any such deposit.  Any deposit so held shall be at the expense of the insurer. [L 1987, c 347, pt of §2]



§431:7-307 - Responsibility for deposits.

§431:7-307  Responsibility for deposits.  This State shall be responsible for the safekeeping and return of all funds and securities deposited pursuant to section 431:7-301 to section [431:7-311] with the director of finance.  The insurer shall be responsible for the safekeeping and return of all funds and securities deposited pursuant to section 431:7-306. [L 1987, c 347, pt of §2]



§431:7-308 - Dividends and substitutions.

§431:7-308  Dividends and substitutions.  While solvent and complying with this part, an insurer shall be entitled:

(1)  To collect and receive interest and dividends accruing on the securities so held on deposit for its account, and

(2)  From time to time to exchange and substitute for any of such securities, other securities eligible for deposit and of at least equal value. [L 1987, c 347, pt of §2]



§431:7-309 - Release of deposit.

§431:7-309  Release of deposit.  (a)  Any required deposit or portion thereof shall be released in these instances only:

(1)  Upon extinguishment of all liabilities or portion thereof, of the insurer for the security of which the deposit is held, by reinsurance contract or otherwise.

(2)  If any such deposit or portion thereof is no longer required under this part.

(3)  Upon proper order of a court of competent jurisdiction the deposit or portion thereof shall be released to the receiver, conservator, rehabilitator, or liquidator of the insurer for whose account the deposit is held.

(b)  No such release shall be made except on application to and written order of the commissioner made upon proof satisfactory to the commissioner of the existence of one of such grounds therefor.  The commissioner shall not have any personal liability for any such release of any deposit or part thereof so made by the commissioner in good faith.

(c)  All releases of deposits or any part thereof shall be made to the person then entitled thereto upon proof of title satisfactory to the commissioner. [L 1987, c 347, pt of §2]



§431:7-310 - Voluntary excess deposit.

§431:7-310  Voluntary excess deposit.  An insurer may deposit and maintain on deposit with the director of finance through the commissioner funds and eligible securities in amount exceeding its required deposit under this part by not more than $100,000 for the purpose of absorbing fluctuations in the value of securities held in its required deposit, and to facilitate the exchange and substitution of such required securities.  During the solvency of the insurer, any such excess deposit, or any part thereof, shall be released to it upon its request.  During the insolvency of the insurer, such excess deposit shall be released only as provided in section 431:7-309. [L 1987, c 347, pt of §2]



§431:7-311 - Not subject to levy.

§431:7-311  Not subject to levy.  No judgment creditor or other claimant of an insurer shall levy upon any deposit held pursuant to this article or upon any part hereof. [L 1987, c 347, pt of §2]



§431:8-101 - Scope.

ARTICLE 8

UNAUTHORIZED INSURERS AND SURPLUS LINES

PART I.  GENERAL PROVISIONS

§431:8-101  Scope.  This article shall apply to the placement of insurance on any subject resident, located, or to be performed in this State, in insurers not authorized to transact insurance in this State. [L 1987, c 347, pt of §2]



§431:8-102 - Definitions.

§431:8-102  Definitions.  As used in this article:

"Authorized insurer" means an insurer holding a valid certificate of authority to transact an insurance business in this State.

"Surplus lines broker" means any producer licensed under section 431:8-310 to place insurance on risks resident, located, or to be performed in this State with unauthorized insurers.

"Surplus lines insurance" means any insurance on risks resident, located or to be performed in this State, procured from or placed with an unauthorized insurer in accordance with part III of this article.

"Unauthorized insurer" means an insurer not holding a valid certificate of authority to transact an insurance business in this State. [L 1987, c 347, pt of §2; am L 1989, c 195, §18; am L 2002, c 155, §13]



§431:8-201 - Transacting insurance business without certificate of authority prohibited.

PART II.  UNAUTHORIZED INSURERS

§431:8-201  Transacting insurance business without certificate of authority prohibited.  It shall be unlawful for any insurer to transact an insurance business in this State, as defined in section 431:1-215, without a certificate of authority, except that this section shall not apply to:

(1)  The lawful transaction of surplus lines insurance;

(2)  The lawful transaction of reinsurance by insurers;

(3)  Transactions in this State involving a policy lawfully solicited, written, and delivered outside of this State covering only subjects of insurance not resident, located, or expressly to be performed in this State at the time of issuance, and which transactions are subsequent to the issuance of such policy;

(4)  Attorneys acting in the ordinary relation of attorney and client in the adjustment of claims or losses;

(5)  Transactions in this State involving group life and group accident and health or sickness or blanket accident and health or sickness insurance or group annuities where the master policy of such groups was lawfully issued and delivered in and pursuant to the laws of a state in which the insurer was authorized to do an insurance business;

(6)  Transactions in this State involving any policy of insurance or annuity contract issued prior to July 1, 1988; and

(7)  Transactions in this State involving ocean marine insurance. [L 1987, c 347, pt of §2; am L 1989, c 195, §19; am L 2003, c 212, §43]



§431:8-202 - Acting for or aiding unauthorized insurer prohibited.

§431:8-202  Acting for or aiding unauthorized insurer prohibited.  (a)  No person shall directly or indirectly act as producer for, or otherwise represent or aid on behalf of another, any unauthorized insurer in the solicitation, negotiation, procurement, or effectuation of insurance, or renewals thereof, or forwarding of applications, or delivery of policies or contracts or inspection of risks, or fixing of rates, or investigation or adjustment of claims or losses, or collection or forwarding of premiums, or in any other manner represent or assist an unauthorized insurer in the transaction of an insurance business.

(b)  This section does not apply to:

(1)  Transactions for which a certificate of authority to do business is not required of an insurer under the insurance laws of this State; and

(2)  The property and operation of aircraft engaged in interstate or foreign commerce. [L 1987, c 347, pt of §2; am L 1989, c 195, §20; am L 2002, c 155, §14; am L 2006, c 154, §4]



§431:8-203 - Validity of contracts illegally effectuated.

§431:8-203  Validity of contracts illegally effectuated.  A contract of insurance effectuated by an unauthorized insurer in violation of this article shall be voidable except at the instance of the insurer. [L 1987, c 347, pt of §2]



§431:8-204 - Liability of person assisting unauthorized insurer.

§431:8-204  Liability of person assisting unauthorized insurer.  In the event of failure of any such unauthorized insurer to pay any claim or loss within the provisions of such insurance contract, any person who assisted or in any manner aided directly or indirectly in the procurement of such insurance contract and who knew or should have known the transaction was illegal shall be liable to the insured for the full amount of the claim or loss in the manner provided by the provisions of the insurance contract. [L 1987, c 347, pt of §2]



§431:8-205 - Insurance independently procured; duty to report and pay tax.

§431:8-205  Insurance independently procured; duty to report and pay tax.  (a)  Nothing in this part shall prohibit a person from independently procuring, continuing, or renewing insurance from an insurer which is not authorized to transact insurance in this State.

(b)  Each insured who in this State procures or continues or renews insurance with an unauthorized insurer on a risk located or to be performed in whole or in part in this State, other than insurance procured through a surplus lines broker pursuant to part III of this article shall, within sixty days after the date the insurance was so procured, continued, or renewed, file a written report of the same with the commissioner, upon forms prescribed by the commissioner, showing:

(1)  The name and address of the insured or insureds;

(2)  The name and address of the insurer;

(3)  The subject of the insurance;

(4)  A general description of the coverage;

(5)  The amount of premium currently charged therefor; and

(6)  Such additional pertinent information as is reasonably requested by the commissioner.

(c)  Gross premiums charged for the insurance, less any return premiums, are subject to a tax at the rate of 4.68 per cent.  At the time of filing the report required in subsection (b), the insured shall pay the tax to the commissioner.

As used in this subsection, "gross premiums" mean the amount of the policy or coverage premium charged by the insurer in consideration for the insurance contract.  Any charges for policy, survey, inspection, service, or similar fees or other charges added by the broker shall not be considered part of gross premiums.

(d)  If an independently procured policy covers risks or exposures only partially located or to be performed in this State, the tax payable shall be computed on the portion of the premium properly attributable to the risks or exposures located or to be performed in this State.

(e)  Delinquent taxes shall bear interest at the rate of ten per cent per annum.

(f)  This section does not abrogate or modify, and shall not be construed or deemed to abrogate or modify, any provision of section 431:8-202 or any other provision of this code.

(g)  This section shall not apply to life insurance, accident and health or sickness insurance, or annuities. [L 1987, c 348, §15; am L 1989, c 195, §21; am L 2003, c 212, §44; am L 2006, c 154, §5]



§431:8-206 - Commissioner may enjoin unauthorized insurers.

§431:8-206  Commissioner may enjoin unauthorized insurers.  Whenever the commissioner believes, from evidence satisfactory to the commissioner, that any insurer is violating or about to violate the provisions of section 431:8-201, the commissioner may bring an action in accordance with the commissioner's injunctive authority under article 2. [L 1987, c 347, pt of §2]



§431:8-207 - Legal process against unauthorized insurer; how service of process made.

§431:8-207  Legal process against unauthorized insurer; how service of process made.  (a)  Any act of transacting an insurance business in this State by any unauthorized insurer is equivalent to and shall constitute an irrevocable appointment by such insurer, binding upon the insurer, the insurer's personal representative, or successor in interest if a corporation, of the commissioner or the commissioner's successor in office, to be the true and lawful attorney of the insurer upon whom may be served all lawful process in any action, suit, or proceeding in any court by the commissioner or by the State or others, and upon whom may be served any notice, order, pleading, or process in any proceeding before the commissioner, and which arises out of transacting an insurance business in this State by such insurer.  Any act of transacting an insurance business in this State by any unauthorized insurer shall be acknowledgement of its agreement that such service of process is of the same legal force and validity as personal service of process in this State upon the insurer.

(b)  Service of process in an action or proceeding shall be made in accordance with section 431:2-206.  Service is sufficient if:

(1)  Notice of service and a copy of the court process or the notice, order, pleading, or process in the administrative proceeding are sent within ten days by registered mail by the plaintiff or the plaintiff's attorney in the court proceeding, or by the commissioner in the administrative proceeding, to the defendant or defendant's agent or representative at the defendant's last known principal place of business;

(2)  The defendant's receipt, or receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person or insurer to whom the letter is addressed, and an affidavit of the plaintiff or the plaintiff's attorney in a court proceeding, or of the commissioner in an administrative proceeding, are filed with the clerk of the court in which the proceeding is pending or with the commissioner in administrative proceedings, on or before the date the defendant is required to appear or respond, or within any further time as the court or commissioner may allow.

(c)  No plaintiff shall be entitled to a judgment or a determination by default in any court or administrative proceeding in which process is served under this section until the expiration of forty days from the date of filing of the affidavit of compliance.

(d)  Nothing in this section shall limit or affect the right to serve any process, notice, order, or demand upon any person or insurer in any other manner now or hereafter permitted by law. [L 1987, c 347, pt of §2; am L 2006, c 154, §6]



§431:8-208 - Defense of action by unauthorized insurer; bond.

§431:8-208  Defense of action by unauthorized insurer; bond.  (a)  Before any unauthorized insurer files or causes to be filed any pleading in any court action, suit, or proceeding, or any notice, order, pleading, or process in an administrative proceeding before the commissioner, instituted against such person or insurer by service made as provided in section 431:8-207, such insurer shall either:

(1)  Deposit with the clerk of the court in which such action, suit, or proceeding is pending, or with the commissioner in administrative proceedings, cash or securities, or file a bond with good and sufficient sureties to be approved by the court or commissioner, in an amount fixed by the court or commissioner sufficient to secure the payment of any final judgment which may be rendered in such action or administrative proceeding, or

(2)  Procure a certificate of authority to transact insurance in this State.

(b)  The commissioner, in any administrative proceeding in which service is made as provided in section 431:8-207, may in the commissioner's discretion order such postponement as may be necessary to afford the defendant reasonable opportunity to comply with the provisions of subsection (a) and to defend such action.

(c)  Nothing in subsection (a) shall be construed to prevent an unauthorized insurer from filing a motion to quash a writ or to set aside service made in the manner provided in section 431:8-207 on the ground that the unauthorized insurer has not transacted any insurance business in this State. [L 1987, c 347, pt of §2; am L 2003, c 212, §45; am L 2004, c 122, §25]



§431:8-209 - Attorney's fees.

§431:8-209  Attorney's fees.  In an action against an unauthorized insurer upon a contract of insurance issued or delivered to a person in this State, if the insurer has failed for thirty days after demand prior to the commencement of the action to make payment in accordance with the terms of the contract, and it appears to the court that the refusal was vexatious and without reasonable cause, the court may allow to the plaintiff reasonable attorney's fees and include the fees in any judgment that may be rendered in the action.  The fee shall not exceed twelve and one-half per cent of the amount that the court or jury finds the plaintiff is entitled to recover against the insurer, but in no event shall the fee be less than $25.  Failure of an insurer to defend any such action shall be deemed prima facie evidence that its failure to make payment was vexatious and without reasonable cause. [L 1987, c 347, pt of §2; am L 2006, c 154, §7]



§431:8-210 - Advertising prohibited.

§431:8-210  Advertising prohibited.  (a)  No publication published in this State, or radio or television broadcaster, or any other agency or means for the dissemination of information operated or located in this State shall publish, broadcast, or otherwise disseminate within this State, advertising for or on behalf of any insurer not then authorized to transact insurance in this State.

(b)  This section does not apply to publications published in this State principally for circulation in the continental United States, wherein advertising by or on behalf of an unauthorized insurer is not directed expressly toward residents or subjects of insurance in this State. [L 1987, c 347, pt of §2]



§431:8-211 - Penalties.

§431:8-211  Penalties.  (a)  Any person, other than an insured, who represents or aids an unauthorized insurer in violation of this part may be subject to a fine not in excess of $1,000.

(b)  Any unauthorized insurer who transacts any unauthorized act of an insurance business as set forth in this part may be fined not more than $10,000. [L 1987, c 347, pt of §2; am L 1989, c 207, §6; am L 2006, c 154, §8]



§431:8-300 - Exemptions from surplus lines law.

PART III.  SURPLUS LINES INSURANCE

§431:8-300  Exemptions from surplus lines law.  This part shall not apply to reinsurance or to the following insurance when placed by a licensed producer of this State:

(1)  Ocean marine insurance;

(2)  Insurance on subjects located, resident, or to be performed wholly outside this State, or on vehicles or aircraft owned and principally garaged outside this State; or

(3)  Insurance of aircraft or cargo of such aircraft, or against liability, other than workers' compensation and employer's liability, arising out of the ownership, maintenance, or use of such aircraft. [L 1989, c 195, §2; am L 2002, c 155, §15]



§431:8-301 - Insurance placed with unauthorized insurer permitted.

§431:8-301  Insurance placed with unauthorized insurer permitted.  In addition to section 431:8-205, insurance may be procured from an unauthorized insurer provided:

(1)  The insurance is procured through a licensed surplus lines broker;

(2)  The full amount or kind of insurance cannot be obtained from insurers who are authorized to do business in this State; provided that a diligent search is made among the insurers who are authorized to transact and are actually writing the particular kind and class of insurance in this State each time such insurance is placed or renewed;

(3)  The surplus lines insurance procured is in addition to or in excess of the amount and coverage which can be procured from the authorized insurers; and

(4)  The insurance is not procured at a rate lower than the lowest rate which is generally acceptable to authorized insurers transacting that kind of business and providing insurance affording substantially the same protection. [L 1987, c 347, pt of §2]

Revision Note

Subsection designation deleted.



§431:8-302 - Surplus lines in solvent insurers.

§431:8-302  Surplus lines in solvent insurers.  (a)  No surplus lines broker shall, either knowingly or without reasonable investigation of the financial condition and general reputation of the insurer, place insurance with financially unsound insurers or with insurers engaging in unfair practices.

(b)  Before placing insurance with any unauthorized insurer, the broker shall ascertain the financial condition of the insurer and:

(1)  In the case of a foreign insurer, shall maintain in the broker's office a current certificate, in proper form, from the regulatory authority in the domicile of the unauthorized insurer, to the effect that the insurer has capital and surplus, or its equivalent under the laws of its domiciliary jurisdiction, which equals the minimum capital and surplus requirements of this State for that kind of insurer as set out in article 3; or

(2)  In the case of an alien insurer, shall maintain in the broker's office evidence of the financial responsibility of the insurer.  Evidence satisfactory to the commissioner that the insurer maintains in the United States an irrevocable trust fund in either a national bank or a member of the Federal Reserve System in an amount not less than $5,400,000 for the protection of all its policyholders in the United States consisting of cash, securities, letters of credit, or of investments of substantially the same character and quality as those which are eligible investments for the capital and statutory reserves of authorized insurers writing like kinds of insurance in this State, shall constitute prima facie evidence of responsibility.

Upon request by the commissioner, the broker shall immediately submit to the commissioner the items described in this subsection.

(c)  The requirements of this section may be satisfied by an insurer possessing less than the capital and surplus set forth in subsection (b) upon an affirmative finding of acceptability by the commissioner.  The finding shall be based upon such factors as quality of management, capital and surplus of parent company, company underwriting profit and investment income trends, and company record and reputation within the industry.  In no event shall the commissioner make an affirmative finding of acceptability when the surplus lines insurer's capital and surplus is less than $500,000. [L 1987, c 347, pt of §2; am L 1993, c 205, §12; am L 2000, c 182, §7]



§431:8-303 , 304 - REPEALED.

§§431:8-303, 304  REPEALED.  L 1989, c 207, §16.



§431:8-305 - Evidence of insurance; changes; penalties.

§431:8-305  Evidence of insurance; changes; penalties.  (a)  Upon placing surplus lines insurance, the surplus lines broker shall as soon as reasonably possible deliver to the insured the policy, or if the policy is not available, the surplus lines broker's certificate, cover note, binder or other evidence of insurance.  Any confirmation of insurance shall be executed by the surplus lines broker and shall show the following:

(1)  The description and location of the subject of the insurance,

(2)  A general description of the coverages, including any material limitations other than those in standard forms,

(3)  The premium and rate charged,

(4)  The taxes to be collected from the insured,

(5)  The name and address of the insured,

(6)  The name and address of the insurer,

(7)  If the direct risk is assumed by more than one insurer, the certificate shall state the name and address and proportion of the entire direct risk assumed by each insurer, and

(8)  The name of the surplus lines broker and such broker's license number.

(b)  No surplus lines broker shall issue or deliver any evidence of insurance or purport to insure, or represent that insurance has or will be written by any unauthorized insurer, unless the broker has authority from the insurer to cause the risk to be insured, or has received information from the insurer in the regular course of business that such insurance has been granted.

(c)  If after delivery of the evidence of insurance there is any change in the identity of the insurers, or the proportion of the risk assumed by any insurer, or any other material change in coverage as stated in the original evidence of insurance, the surplus lines broker shall as soon as reasonably possible issue and deliver to the insured a substitute for, or endorsement of the original document, accurately showing the current status of the coverage and the insurer's responsibility thereunder.

(d)  As soon as reasonably possible after the placement of any such insurance, the surplus lines broker shall procure from the insurer its policy or, if not available, a certificate of insurance and deliver it to the insured to replace any evidence of insurance initially issued to the insured.

(e)  Any surplus lines broker who fails to comply with the requirements of this section shall be subject to the penalties provided in section 431:8-320. [L 1987, c 347, pt of §2]



§431:8-306 - Signature of broker and special endorsement of surplus lines policy.

§431:8-306  Signature of broker and special endorsement of surplus lines policy.  Every insurance contract procured and delivered as a surplus lines coverage pursuant to this part, including any evidence of insurance other than a policy, shall:

(1)  Bear the name and address of the surplus lines broker who procured it, and

(2)  Have stamped or written conspicuously upon the first page of the contract the following:

"This insurance contract is issued by an insurer which is not licensed by the State of Hawaii and is not subject to its regulation or examination.  If the insurer is found insolvent, claims under this contract are not covered by any guaranty fund of the State of Hawaii." [L 1987, c 347, pt of §2]



§431:8-307 - Broker's duty to notify insured.

§431:8-307  Broker's duty to notify insured.  No contract of insurance placed by a surplus lines broker under this part and no premium charged therefor shall be due and payable until the surplus lines broker, when business is originated by a surplus lines broker, or the producer, when business is referred to a surplus lines broker from a licensed producer, has notified the insured in writing that:

(1)  The insurer with which the surplus lines broker placed the insurance is not licensed by this State and is not subject to its supervision; and

(2)  In the event of the insolvency of the surplus lines insurer, losses will not be paid by any of the State's insurance guaranty funds.

A copy of the notice shall be maintained by the broker with the records of the contract and available for examination.

Nothing in this section shall nullify any agreement by any insurer to provide insurance. [L 1987, c 347, pt of §2; am L 2002, c 155, §16; am L 2003, c 212, §46]



§431:8-308 - Surplus lines insurance valid.

§431:8-308  Surplus lines insurance valid.  Insurance contracts procured as surplus lines coverage from unauthorized insurers shall be fully valid and enforceable as to all parties, and shall be given recognition in all matters and respects to the same effect as like contracts issued by authorized insurers. [L 1987, c 347, pt of §2]



§431:8-309 - Effect of payment to surplus lines broker.

§431:8-309  Effect of payment to surplus lines broker.  Payment of a premium to a surplus lines broker acting for a person other than the surplus lines broker in negotiating, continuing, or reviewing any policy of insurance under this part shall be deemed to be payment to the insurer, notwithstanding whatever conditions or stipulations may be inserted in the policy or contract. [L 1987, c 347, pt of §2]



§431:8-310 - Surplus lines broker license required; qualifications for license.

§431:8-310  Surplus lines broker license required; qualifications for license.  (a)  No person shall procure any contract of surplus lines insurance with an unauthorized insurer unless the person is licensed as a surplus lines broker.

(b)  The commissioner shall issue a surplus lines broker license to any producer licensed under article 9A, except producers licensed under section 431:9A-107(a)(1), (2), or (5), when the producer has:

(1)  Remitted the annual license fee to the commissioner as provided in article 7; and

(2)  Submitted a completed license application on a form furnished by the commissioner.

(c)  A surplus lines broker license shall be inactivated if the licensee fails to pay any required fee or penalty.  A surplus lines broker who allows the surplus lines broker's license to become inactive for nonpayment of the renewal fee may reinstate that license without the necessity of a written examination; provided that the surplus lines broker:

(1)  Pays the fee and a penalty in the amount of fifty per cent of the then unpaid fees within twenty-four months from the inactivation date; and

(2)  Is in compliance with all requirements of chapter 431.

The license shall automatically expire if the surplus lines broker does not reinstate the surplus lines broker's license within the twenty-four-month period.

(d)  Business entities shall be eligible to be surplus lines brokers, upon meeting the following conditions:

(1)  The business entity licensee shall list individuals within the business entity who have satisfied all requirements of this part to become surplus lines brokers;

(2)  Only those individuals listed on the business entity's license shall transact surplus lines business; and

(3)  An individual licensed as a surplus lines broker shall be identified as the business entity's designated representative.

(e)  Licensing procedure, duration, and related matters are governed by articles 7 and 9A. [L 1987, c 347, pt of §2; am L 1993, c 205, §13; am L 2002, c 155, §17; am L 2004, c 122, §26; am L 2006, c 154, §9; am L 2009, c 77, §7]



§431:8-311 - Compensation.

§431:8-311  Compensation.  A licensed surplus lines broker may accept and place surplus lines business from any producer licensed in this State for the class of insurance involved, and may compensate the producer therefor. [L 1987, c 347, pt of §2; am L 2002, c 155, §18]



§431:8-312 - Records of surplus lines broker.

§431:8-312  Records of surplus lines broker.  (a)  Each licensed surplus lines broker shall keep in the broker's office in this State a full and true record of each surplus lines contract placed by the broker including a copy of the policy, certificate, cover note, or other evidence of insurance showing such of the following items as may be applicable:

(1)  Amount of the insurance and perils insured;

(2)  Brief description of the property insured and its location;

(3)  Gross premium charged;

(4)  Any return premium paid;

(5)  Rate of premium charged upon the several items of property;

(6)  Effective date of the contract, and the terms thereof;

(7)  Name and address of the insured;

(8)  Name and address of the insurer;

(9)  Amount of tax and other sums to be collected from the insured; and

(10)  Any additional information required by the commissioner.

(b)  For each contract of insurance placed by a surplus lines broker, the broker shall maintain a written statement as to the diligent efforts by the surplus lines broker or the producer to place the insurance with authorized insurers.

(c)  The record of each contract shall be kept open at all reasonable times to examination by the commissioner without notice for a period not less than five years following the termination of the contract. [L 1987, c 347, pt of §2; am L 1989, c 207, §7; am L 2002, c 155, §19]



§431:8-313 - Surplus lines broker's annual statement.

§431:8-313  Surplus lines broker's annual statement.  (a)  Each surplus lines broker shall file with the commissioner on or before March 15 of each year a verified statement of all surplus lines insurance transacted during the preceding calendar year.

(b)  The statement shall be on forms as prescribed and furnished by the commissioner and shall show:

(1)  Gross amount of premiums for each kind of insurance transacted;

(2)  Aggregate gross premiums charged;

(3)  Aggregate of returned premiums paid to insureds;

(4)  Aggregate of net premiums;

(5)  Amount of aggregate tax remitted; and

(6)  Additional information as required by the commissioner. [L 1987, c 347, pt of §2; am L 2003, c 212, §47]



§431:8-314 - Surplus lines advisory organizations.

§431:8-314  Surplus lines advisory organizations.  (a)  An advisory surplus lines organization of surplus lines brokers may be formed to:

(1)  Facilitate and encourage compliance by its members with the laws of this State and the rules and regulations of the commissioner relative to surplus lines insurance;

(2)  Provide means for the examination, which shall remain confidential, of all surplus lines coverage written by its members to determine whether such coverages comply with such laws and regulations;

(3)  Communicate with organizations of admitted insurers with respect to the proper use of the surplus lines market; and

(4)  Receive and disseminate to its members information relative to surplus lines coverages.

(b)  Every such advisory organization shall file with the commissioner:

(1)  A copy of its constitution, its articles of agreement or association or its certificate of incorporation;

(2)  A copy of its bylaws, rules and regulations governing its activities;

(3)  A current list of its members;

(4)  The name and address of its authorized resident agent upon whom notices or orders of the commissioner or processes issued at the commissioner's direction may be served, and

(5)  An agreement that the commissioner may examine such advisory organization in accordance with the provisions of subsection (c).

(c)  The commissioner shall, at least once in every five years, make or cause to be made an examination of each such advisory organization.  The reasonable cost of any such examination shall be paid by the advisory organization upon presentation to it by the commissioner of a detailed account of each cost.  The officers, managers, agents, and employees of such advisory organization may be examined at any time, under oath, and shall exhibit all books, records, accounts, documents, or agreements governing its method of operation.  The commissioner shall furnish two copies of the examination report to the advisory organization examined and shall notify such organization that it may, within twenty days thereof, request a hearing on the report or on any facts or recommendations therein.  If the commissioner finds such advisory organization or any of its members to be in violation of this part, the commissioner may issue an order requiring the discontinuance of such violation. [L 1987, c 347, pt of §2]



§431:8-315 - Tax on surplus lines.

§431:8-315  Tax on surplus lines.  (a)  On or before March 15 of each year, each surplus lines broker shall pay to the director of finance, through the commissioner, a premium tax on surplus lines insurance transacted by the broker during the preceding calendar year.  The tax shall be in the amount of 4.68 per cent of gross premiums, less return premiums, on taxable surplus lines insurance.

As used in this subsection, "gross premiums" mean the amount of the policy or coverage premium charged by the insurer in consideration for the insurance contract.  Any charges for policy, survey, inspection, service, or similar fees or other charges added by the broker shall not be considered part of gross premiums.

(b)  If a surplus lines policy covers risks or exposures only partially in this State the tax so payable shall be computed upon the proportion of the premium which is properly allocable to the risks or exposures located in this State.

(c)  The tax on any portion of the premium unearned at the termination of insurance shall be returned to the policyholder. [L 1987, c 347, pt of §2; am L 2003, c 212, §48; am L 2006, c 154, §10]



§431:8-316 - Penalty for failure to file statement or remit tax.

§431:8-316  Penalty for failure to file statement or remit tax.  (a)  If any surplus lines broker fails to:

(1)  File an annual statement; or

(2)  Pay the premium tax required by section 431:8-315 when the tax is due,

the surplus lines broker may be liable for a fine of up to $25 for each day of delinquency.

(b)  The commissioner may:

(1)  Collect the premium tax required by section 431:8-315 by distraint;

(2)  Recover the premium tax required by section 431:8-315 and fine for failure to pay the premium tax by instituting an action in any court of competent jurisdiction; or

(3)  Recover the fine for failure to file the annual statement by instituting an action in any court of competent jurisdiction. [L 1987, c 347, pt of §2; am L 2003, c 212, §49; am L 2006, c 154, §11]



§431:8-317 - Suspension or revocation of license.

§431:8-317  Suspension or revocation of license.  (a)  The commissioner may suspend, revoke, or refuse to extend any surplus lines broker's license for any cause specified in any other provision of this chapter, or for any of the following causes:

(1)  Failure to file the annual statement required by section 431:8-313 or to pay the tax required by section 431:8-315;

(2)  Failure to keep records or to allow the commissioner to examine the surplus lines broker's records as provided in this article;

(3)  Removal of office accounts and records from this State during the period in which the accounts are required to be maintained under this article;

(4)  Any of the causes for which a producer's license may be suspended or revoked under article 9A;

(5)  Any cause for which issuance of the license could have been refused had it then existed and been known to the commissioner;

(6)  If the licensee wilfully violates or knowingly participates in the violation of any provision of this code;

(7)  If the licensee has obtained or attempted to obtain the license through wilful misrepresentation or fraud, or has failed to pass any examination required by section 431:9A-105;

(8)  If the licensee has misappropriated, converted to the licensee's own use, or illegally withheld moneys required to be held in a fiduciary capacity;

(9)  If the licensee, with intent to deceive, has materially misrepresented the terms or effect of any insurance contract, or has engaged or is about to engage in any fraudulent transaction;

(10)  If the licensee has been guilty of any unfair practice or fraud as defined in article 13;

(11)  If in the conduct of the licensee's affairs under the license, the licensee has been a source of injury and loss to the public;

(12)  If the licensee issues or purports to issue any binder as to any insurer named therein as to which the licensee is not then authorized so to bind; or

(13)  If the licensee has dealt with, or attempted to deal with, insurance or to exercise powers relative to insurance outside the scope of the licensee's licenses.

(b)  The license of any partnership or corporation may be suspended, revoked, or refused for any of the causes applicable to any individual designated in the license to exercise the partnership's or corporation's powers.

(c)  The holder of any license which has been revoked or suspended shall surrender the license certificate to the commissioner at the commissioner's request.

(d)  The procedures provided in article 9A for the suspension or revocation of producer licenses shall apply to suspension or revocation of a surplus lines broker's license.

(e)  No broker whose license has been revoked shall again be licensed as a broker within one year thereafter, nor until any fines or delinquent taxes owing by the broker have been paid. [L 1987, c 347, pt of §2; am L 1989, c 195, §22; am L 2002, c 155, §20; am L 2003, c 212, §50; am L 2006, c 154, §12]



§431:8-318 - Examination of surplus lines broker's accounts and records.

§431:8-318  Examination of surplus lines broker's accounts and records.  Whenever deemed necessary the commissioner may examine the records and accounts of any surplus lines broker to determine whether the broker is conducting business in accordance with the requirements of this article. [L 1987, c 347, pt of §2; am L 2003, c 212, §51]



§431:8-319 - Actions against surplus lines insurer; service of process.

§431:8-319  Actions against surplus lines insurer; service of process.  (a)  A surplus lines insurer may be sued upon any cause of action arising in this State under any surplus lines insurance contract made by it or evidence of insurance issued or delivered by the surplus lines broker pursuant to the procedure provided in part II of this article.  Any such policy issued by the surplus lines broker shall contain a provision stating the substance of this section and designating the person to whom the commissioner shall mail process.

(b)  Each insurer assuming a surplus lines insurance in this State shall be deemed thereby to have subjected itself to this article.

(c)  The remedies provided in this section are in addition to any other methods provided by law for service of process upon insurers. [L 1987, c 347, pt of §2]



§431:8-320 - Penalties.

§431:8-320  Penalties.  (a)  Any surplus lines broker who in this State represents or aids an unauthorized insurer in violation of this article may be fined not more than $1,000.

(b)  In addition to any other penalty provided for in this part or otherwise provided by law, including any suspension, revocation or refusal to renew a license, any person, firm, association or corporation violating any provisions of this article shall be liable to a penalty not exceeding $1,000 for the first offense, and not exceeding $2,000 for each succeeding offense.

(c)  The above penalties are not exclusive remedies, penalties may also be assessed under article 13. [L 1987, c 347, pt of §2]



§431:9-101 - Scope.

ARTICLE 9

LICENSING OF ADJUSTERS AND BILL REVIEWERS

Note

Article heading amended by L 2000, c 288, §2; L 2003, c 212, §52.

Case Notes

Where management company for foreign insurer authorized to do business in Hawaii did not hold a general agent, subagent, or solicitor license under this article (1993), it could not have been legally appointed as either a general agent, subagent, or solicitor of insurer; thus it did not qualify as a "general agent", "subagent", or "solicitor" as defined by this chapter (1993), did not fall within the parameters of the category described by §237-13(7) and was thus subject to a general excise tax rate of four per cent pursuant to §237-13(6).  115 H. 180, 166 P.3d 353.

PART I.  GENERAL PROVISIONS

Case Notes

Where management company for foreign insurer authorized to do business in Hawaii did not hold a general agent, subagent, or solicitor license under this article (1993), it could not have been legally appointed as either a general agent, subagent, or solicitor of insurer; thus it did not qualify as a "general agent", "subagent", or "solicitor" as defined by this chapter (1993), did not fall within the parameters of the category described by §237-13(7) and was thus subject to a general excise tax rate of four per cent pursuant to §237-13(6).  115 H. 180, 166 P.3d 353.

§431:9-101  Scope.  This article shall govern the qualifications and procedures for granting licenses to all insurance adjusters and independent bill reviewers. [L 1987, c 347, pt of §2; am L 2000, c 288, §6; am L 2001, c 216, §7; am L 2006, c 154, §13]

Cross References

Independent bill reviewers, see §§431:9-241 to 243.



§431:9-102 to 104 - REPEALED.

§§431:9-102 to 104  REPEALED.  L 2001, c 216, §§28 to 30.



§431:9-105 - Definitions.

§431:9-105  Definitions.  As used in this article, unless the context otherwise requires:

"Adjuster":

(1)  Means any individual who:

(A)  Acts solely on behalf of either the insurer or the insured, as an independent contractor or as an employee of an independent contractor; and

(B)  Investigates for, reports to, or adjusts for the individual's principal relative to claims arising under insurance contracts; but

(2)  Does not include an individual who is:

(A)  An attorney at law who adjusts insurance losses from time to time incidental to the practice of the attorney's profession;

(B)  An adjuster of marine losses;

(C)  A salaried employee of an insurer or salaried employee of an adjusting corporation or an association owned or controlled by an insurer; or

(D)  An individual who acts for a self-insurer or for an insured that administers its own group insurance contract.

"Independent adjuster" means an adjuster representing the interests of the insurer.

"Independent bill reviewer":

(1)  Means any individual who:

(A)  Acts solely on behalf of either the insurer as an independent contractor or as an employee of an independent contractor; and

(B)  Reviews or audits billings for medical services; but

(2)  Does not include an individual who is:

(A)  A salaried employee of an insurer or salaried employee of an adjusting corporation or an association owned or controlled by an insurer; or

(B)  A database provider for the insurer.

"Public adjuster" means an adjuster employed by and solely representing the financial interests of the insured named in the policy.  [L 1987, c 347, pt of §2; am L 1997, c 83, §2; am L 2000, c 182, §8; am L 2002, c 155, §21; am L 2006, c 154, §14]



§431:9-201 - License required; exception.

PART II.  LICENSING REQUIREMENTS, PROCEDURES AND ENFORCEMENT

Case Notes

Where management company for foreign insurer authorized to do business in Hawaii did not hold a general agent, subagent, or solicitor license under this article (1993), it could not have been legally appointed as either a general agent, subagent, or solicitor of insurer; thus it did not qualify as a "general agent", "subagent", or "solicitor" as defined by this chapter (1993), did not fall within the parameters of the category described by §237-13(7) and was thus subject to a general excise tax rate of four per cent pursuant to §237-13(6).  115 H. 180, 166 P.3d 353.

§431:9-201  License required; exception.  (a)  No person engaging in the business of insurance in this State shall act as, be appointed as, or hold oneself out to be an adjuster or independent bill reviewer unless so licensed by this State.

(b)  Notwithstanding subsection (a), following a catastrophe in this State, a Hawaii license shall not be required of a nonresident adjuster for the adjustment of losses; provided that:

(1)  The common losses suffered that are to be adjusted are a direct result of the catastrophe and shall be so severe that licensed adjusters and licensed independent adjusters who are residents of this State will be unable to adjust the losses within a reasonable time as determined by the commissioner;

(2)  The nonresident adjuster provides to the commissioner a certified copy of the adjuster's current license in another state.  The other state shall have substantially similar licensing requirements to section 431:9-222; and

(3)  Within three working days of the commencement of work by the nonresident adjuster, the insurance company, independent adjusting company, or producer that is using the adjuster shall provide on its letterhead to the commissioner:

(A)  The name of the nonresident adjuster;

(B)  The nonresident adjuster's Hawaii mailing and business addresses and phone numbers; and

(C)  The nonresident adjuster's permanent home and business addresses and phone numbers.

Upon satisfaction of all of these requirements, the nonresident adjuster may be registered with the commissioner and adjust catastrophic losses in this State for up to one hundred twenty days from the date of registration or for a period of time determined by the commissioner, whichever is less.

As used in this subsection, "catastrophe" means insured property losses in Hawaii that result from a sudden, specific, and natural or manmade disaster or phenomenon, as determined by the commissioner.

(c)  Any person violating this section shall be assessed a civil penalty not to exceed $5,000 for each factually different violation.

(d)  Any person who knowingly violates this section shall be assessed a civil penalty of not less than $1,000 and not more than $10,000 for each violation.

(e)  Each repetition of an act that constitutes a violation subject to subsection (c) or (d) shall constitute a separate violation. [L 1987, c 347, pt of §2; am L 1993, c 205, §14; am L 1998, c 203, §1; am L 2000, c 182, §9 and c 288, §7; am L 2001, c 216, §8; am L 2006, c 154, §15]



§431:9-202 - REPEALED.

§431:9-202  REPEALED.  L 2001, c 216, §31.



§431:9-203 - General qualifications for license.

§431:9-203  General qualifications for license.  (a)  For the protection of the public, the commissioner shall not issue or extend any license for an adjuster or independent bill reviewer:

(1)  Except as provided by this article; or

(2)  To any individual less than eighteen years of age.

(b)  An applicant for a license under this article shall notify the commissioner of the applicant's legal name and trade name, if applicable.  An applicant doing business under any name other than [the] applicant's legal name shall notify the commissioner prior to using the assumed name.

(c)  A licensee shall:

(1)  Inform the commissioner by any means acceptable to the commissioner of any change of status within thirty days of the change; and

(2)  Report any change of status to the business registration division if the licensee is a business entity registered with the department of commerce and consumer affairs pursuant to title 23 or title 23A, or if the licensee has registered a trade name pursuant to part I of chapter 482.

Failure to timely inform the commissioner or business registration division of a change of status shall result in a penalty pursuant to section 431:2-203.

(d)  As used in this section, "change of status" includes but shall not be limited to change of legal name, assumed name, trade name, business address, home address, business phone number, business fax number, business electronic mail address, business website address, or home phone number. [L 1987, c 347, pt of §2; am L 2006, c 154, §16]



§431:9-204 - Applications for license.

§431:9-204  Applications for license.  (a)  Application for any such license shall be made to the commissioner upon forms as prescribed and furnished by the commissioner.  As a part of or in connection with any such application, the applicant shall furnish information including:

(1)  The applicant's identity, personal history, experience, business records, and a full set of fingerprints, including a scanned file from a hard copy fingerprint, for the commissioner to obtain and receive national and state criminal history [record] checks from the Federal Bureau of Investigation and the Hawaii criminal justice data center, pursuant to section 846-2.7; and

(2)  Other pertinent facts as the commissioner may reasonably require.

(b)(1)  If the applicant is a partnership or corporation, the application shall furnish in addition to the requirements set forth in subsection (a):

(A)  The names of all partners or officers; and

(B)  A designation of each individual who is to exercise the powers to be conferred by the license upon the partnership or corporation.

(2)  Each individual shall be required to furnish information to the commissioner as though for an individual license.

(c)  Any person wilfully misrepresenting or omitting any fact required to be disclosed in any such application shall be liable for penalties as provided by this code. [L 1987, c 347, pt of §2; am L 2009, c 77, §16]



§431:9-205 - REPEALED.

§431:9-205  REPEALED.  L 2001, c 216, §32.



§431:9-206 - Examinations for license.

§431:9-206  Examinations for license.  (a)  Each applicant for license as an adjuster or independent bill reviewer shall prior to the issuance of any such license, personally take and pass to the satisfaction of the commissioner an examination given by the commissioner as a test of the applicant's qualifications and competence.

(b)  This requirement shall not apply to applicants who at any time within the three-year period next preceding date of application held a license in this State which conferred powers comparable to those being applied for.

(c)  Applicants who held a license on December 31, 1987, shall not, for the purpose of qualifying for the issuance or extension of such license after January 1, 1988, be required to take an examination. [L 1987, c 347, pt of §2; am L 1993, c 205, §15; am L 1997, c 234, §2; am L 2000, c 288, §8; am L 2001, c 216, §9]

Cross References

Qualification for independent bill reviewer's license, see §431:9-243.



§431:9-207 - Scope of examination (a) Each examination shall be as the commissioner prescribes and shall be of reasonably sufficient scope to test the applicant's knowledge relative to the classes of insurance which may be dealt with under the license applied for, and of the duties and responsibilities of, and the laws of this State applicable to, such licensee.

§431:9-207  Scope of examination  (a)  Each examination shall be as the commissioner prescribes and shall be of reasonably sufficient scope to test the applicant's knowledge relative to the classes of insurance which may be dealt with under the license applied for, and of the duties and responsibilities of, and the laws of this State applicable to, such licensee.

(b)  The commissioner is required to prepare and make available to insurers and applicants a printed manual specifying in general terms the subjects which may be covered in any examination for a particular license. [L 1987, c 347, pt of §2; am L 2001, c 216, §10]



§431:9-208 - Time of examinations.

§431:9-208  Time of examinations.  (a)  The commissioner shall give examinations at such times and places within this State as are reasonably necessary to serve the convenience of both the commissioner and applicants.

(b)  The commissioner may require a waiting period of not more than six months before giving a new examination to an applicant who has failed to pass two previous similar examinations. [L 1987, c 347, pt of §2]



§431:9-209 - Advisory board.

§431:9-209  Advisory board.  The commissioner may, in the commissioner's discretion, appoint a group of individuals, to be known as the advisory board, to make recommendations to the commissioner concerning any matter relating to the examinations provided for by this article.  Any individual appointed to the advisory board shall not be entitled to any compensation for the individual's services.  The commissioner shall select a group who represents fairly the insurance industry in this State.  The commissioner shall decide how long each individual is to serve on the advisory board. [L 1987, c 347, pt of §2]



§431:9-210 to 213 - REPEALED.

§§431:9-210 to 213  REPEALED.  L 2001, c 216, §§33 to 37.



§431:9-214 - REPEALED.

§431:9-214  REPEALED.  L 2002, c 155, §107.



§431:9-215 to 219 - REPEALED.

§§431:9-215 to 219  REPEALED.  L 2001, c 216, §§38 to 42.



§431:9-220 - REPEALED.

§431:9-220  REPEALED.  L 2004, c 122, §95.



§431:9-221 - REPEALED.

§431:9-221  REPEALED.  L 2001, c 216, §43.



§431:9-222 - Qualification for adjuster's license.

§431:9-222  Qualification for adjuster's license.  (a)  To qualify for an adjuster's license, an applicant shall comply with this article and shall:

(1)  Be domiciled in this State, or in a state that will permit residents of this State to act as adjusters in the other state;

(2)  Have had experience, special education, or training with reference to the handling of loss claims under insurance contracts, of sufficient duration and extent reasonably to make the individual competent to fulfill the responsibilities of an adjuster;

(3)  Have successfully passed any examination required under section 431:9-206; and

(4)  Have paid the license fees required by section 431:7-101.

(b)  In addition to the requirements in subsection (a), an applicant for a public adjuster's license must file the bond required by section 431:9-223. [L 1987, c 347, pt of §2; am L 1997, c 234, §8; am L 2006, c 154, §17]



§431:9-222.5 - Claims adjusters; limited license.

§431:9-222.5  Claims adjusters; limited license.  (a)  The commissioner may issue a limited license to an adjuster who only adjusts either workers' compensation or crop insurance claims; provided that the adjuster:

(1)  Is domiciled in the State of Hawaii, or in a state that permits residents of the State of Hawaii to act as adjusters in that other state;

(2)  Has had experience, special education, or training in handling loss claims under workers' compensation or crop insurance contracts of sufficiently reasonable duration and extent to enable an individual to fulfill the responsibilities of an adjuster;

(3)  Has a passing grade on the workers' compensation or crop insurance examination pursuant to section 431:9-206; and

(4)  Pays the applicable fees.

(b)  An adjuster with a limited license issued under this section may extend the license biennially upon successfully passing a reexamination. [L 1995, c 234, §4; am L 2004, c 122, §27; am L 2009, c 77, §8]



§431:9-223 - Public adjuster's bond.

§431:9-223  Public adjuster's bond.  (a)  Prior to the issuance of a license as a public adjuster, the applicant for such license shall file with the commissioner and shall maintain in force while so licensed, a surety bond in favor of this State.  The bond shall be executed by an authorized corporate surety approved by the commissioner, in the amount of $10,000.  The bond shall be contingent on the accounting by the adjuster to any insured whose claim the adjuster is handling, for moneys or any settlement received in connection with such claim.  The bond may be written without an expiration date and total aggregate liability on the bond may be limited to the payment of $10,000.

(b)  Any such bond shall remain in force until the surety is released from liability by the commissioner, or until canceled by the surety.  Without prejudice to any liability accrued prior to cancellation, the surety may cancel a bond upon sixty days advance notice in writing filed with the commissioner.

(c)  During the existence of the license, the licensee may, in lieu of such bond, maintain on deposit with the commissioner a like amount in cash or securities approved by the commissioner.  Such deposit shall be held for the same purpose and upon the same conditions as the bond. [L 1987, c 347, pt of §2]



§431:9-224 - Separate licenses.

§431:9-224  Separate licenses.  The commissioner may license an individual as an independent adjuster or as a public adjuster, and separate licenses shall be required for each type of adjuster.  An individual may be concurrently licensed under separate licenses as an independent adjuster and as a public adjuster.  The full license fee shall be paid for each license. [L 1987, c 347, pt of §2]



§431:9-225 - Form of adjusters' license.

§431:9-225  Form of adjusters' license.  Adjusters' licenses shall be in such form as the commissioner prescribes.  The licenses shall contain:

(1)  The name of the adjuster, and the address of the adjuster's place of business;

(2)  A statement as to whether the adjuster is so licensed as an independent adjuster or as a public adjuster;

(3)  Date of issuance of the license; and

(4)  Other statements proper to the purposes of the license. [L 1987, c 347, pt of §2]



§431:9-226 - Powers conferred by an adjuster's license.

§431:9-226  Powers conferred by an adjuster's license.  (a)  An adjuster has authority under the adjuster's license only to investigate for, report to, or adjust for the adjuster's principal only on behalf of the insurers if licensed as an independent adjuster, or only on behalf of insureds if licensed as a public adjuster.

(b)  An adjuster licensed concurrently as both an independent and a public adjuster is not permitted to represent both the insurer and the insured in the same transaction. [L 1987, c 347, pt of §2]



§431:9-227 - Adjuster; restrictions.

§431:9-227  Adjuster; restrictions.  An adjuster who is a producer is not permitted to adjust or cause the adjustment of any loss where the adjuster's remuneration for the sale of insurance is primarily dependent upon the adjustment of the loss.  This section shall not be applicable to any producer whose remuneration for the sale of insurance, on December 31, 1955, was primarily dependent upon the adjustment of losses, or to any producer or an insurer who, on December 31, 1955, was transacting insurance business where the producer's remuneration for the sale of such insurance was primarily dependent upon the adjustment of losses. [L 1987, c 347, pt of §2; am L 1997, c 83, §3; am L 2001, c 216, §12; am L 2002, c 155, §22]



§431:9-228 - Place of business.

§431:9-228  Place of business.  (a)  The place of business of every licensed adjuster and independent bill reviewer shall be the place where the licensee principally conducts transactions under the licensee's license.

(b)  The licensee shall promptly notify the commissioner of any change of business address. [L 1987, c 347, pt of §2; am L 1993, c 205, §18; am L 2000, c 288, §9; am L 2001, c 216, §13; am L 2007, c 214, §2]

Cross References

Qualification for independent bill reviewer's license, see §431:9-243.



§431:9-229 - Records of adjuster or independent bill reviewer.

§431:9-229  Records of adjuster or independent bill reviewer.  (a)  Every adjuster or independent bill reviewer shall keep a record of all transactions consummated under the licensee's license.  This record shall be in organized form according to class of insurance and shall include:

(1)  If an adjuster, a record of each investigation or adjustment undertaken or consummated, and a statement of any fee, commission, or other compensation received or to be received by the adjuster on account of the investigation or adjustment;

(2)  If an independent bill reviewer, a record of each bill reviewed and a statement of any fee, commission, or other compensation received or to be received by the independent bill reviewer on account of the bill reviewed; and

(3)  Any additional information as shall be customary, or as may reasonably be required by the commissioner.

(b)  All such records as to any particular transaction shall be kept in the licensee's office, available and open to the inspection of the commissioner during business hours during the five years, and in the case of workers' compensation claims during the eight years, immediately after the date of the completion of such transaction.

(c)  This section shall not apply to life or accident and health or sickness insurance if the records required of such insurance are customarily maintained in the offices of the insurer. [L 1987, c 347, pt of §2; am L 2000, c 288, §10; am L 2001, c 216, §14; am L 2003, c 212, §53]



§431:9-230 - Reporting and accounting for premiums.

§431:9-230  Reporting and accounting for premiums.  (a)  Every licensed adjuster shall have the responsibilities of a trustee for all premium and return premium funds received or collected under this article.

(b)  The licensee, upon receipt of the funds, shall either:

(1)  Remit the premiums (less commissions) and return premiums received or held by the licensee to the insurers or the persons entitled to such funds; or

(2)  Maintain the funds at all times in a federally insured account with a bank, savings and loan association, or financial services loan company situated in Hawaii, separate from the licensee's own funds or funds held by the licensee in any other capacity, in an amount at least equal to the premiums (net of commissions) and return premiums received by such licensee and unpaid to the insurers or persons entitled to such funds.  Return premiums shall be returned within thirty days, unless directed otherwise in writing by the person entitled to the funds.

The licensee shall not be required to maintain a separate bank account or other account for the funds of each insurer or person entitled to such funds, if and so long as the funds held for the insurer or person entitled to such funds are reasonably ascertainable from the books of account and records of the licensee.  Only such additional funds as may be reasonably necessary to pay bank, savings and loan association, or financial services loan company charges may be commingled with the premium funds.  In the event the bank, savings and loan association, or financial services loan company account is an interest earning account, such licensee may not retain the interest earned on such funds to the licensee's own use or benefit without the prior written consent of the insurers or person entitled to such funds.  A premium trustee account shall be designated on the records of the bank, savings and loan association, or financial services loan company as a "trustee account established pursuant to section 431:9-230, Hawaii Revised Statutes", or words of similar import.

(c)  Any such licensee who, not being lawfully entitled to such funds, diverts or appropriates such funds or any portion of them to the licensee's own use, shall be guilty of embezzlement, and shall be punished as provided in the criminal statutes of this State. [L 1987, c 347, pt of §2; am L 1993, c 107, §3; am L 1995, c 232, §15; am L 2001, c 216, §15]



§431:9-231 - REPEALED.

§431:9-231  REPEALED.  L 2001, c 216, §44.



§431:9-232 - Extension of licenses.

§431:9-232  Extension of licenses.  (a)  Prior to the extension of a license, each licensee shall annually pay the fee required in section 431:7-101.

(b)  A license for an adjuster or independent bill reviewer shall be inactivated if a licensee fails to pay any required fees or penalties.

An adjuster or independent bill reviewer who allows the adjuster's or independent bill reviewer's license to become inactive for nonpayment of the renewal fee may reinstate that license without the necessity of a written examination; provided that the adjuster or independent bill reviewer:

(1)  Pays the fee and a penalty in the amount of fifty per cent of the then unpaid fees within twenty-four months from the inactivation date; and

(2)  Is in compliance with all requirements of chapter 431.

The license shall automatically expire if the adjuster or independent bill reviewer does not reinstate the license within the twenty-four-month period.

(c)  When the commissioner issues or extends a license, the commissioner shall:

(1)  Determine the extension date, which is that date prior to which the license must be extended; and

(2)  Notify the licensee in writing of the extension date.

The extension date shall be any date not less than one year and not more than three years after the date of the issue or the last extension of the license. [L 1987, c 347, pt of §2; am L 1999, c 163, §4; am L 2002, c 155, §23; am L 2006, c 154, §18]



§431:9-233 , 234 - REPEALED.

§§431:9-233, 234  REPEALED.  L 2001, c 216, §45, 46.



§431:9-235 - Denial, suspension, revocation of licenses.

§431:9-235  Denial, suspension, revocation of licenses.  (a)  The commissioner may suspend, revoke, or refuse to extend any license issued under this article for any cause specified in any other provision of this article, or for any of the following causes:

(1)  For any cause for which issuance of the license could have been refused had it then existed and been known to the commissioner;

(2)  If the licensee wilfully violates or knowingly participates in the violation of any provision of this code;

(3)  If the licensee has obtained or attempted to obtain any license issued under this article through wilful misrepresentation or fraud, or has failed to pass any examination required by section 431:9-206;

(4)  If the licensee has misappropriated, converted to the licensee's own use, or illegally withheld moneys required to be held in a fiduciary capacity;

(5)  If the licensee, with intent to deceive, has materially misrepresented the terms or effect of any insurance contract; or has engaged or is about to engage in any fraudulent transaction;

(6)  If the licensee has been guilty of any unfair practice or fraud as defined in article 13;

(7)  If in the conduct of the licensee's affairs under the license, the licensee has shown oneself to be a source of injury and loss to the public; or

(8)  If the licensee has dealt with, or attempted to deal with, insurance or to exercise powers relative to insurance outside the scope of the licensee's licenses.

(b)  The license of any partnership or corporation may be so suspended, revoked, or refused for any of the causes that relate to any individual designated in the license to exercise its powers.

(c)  The holder of any license, which has been revoked or suspended, shall surrender the license certificate to the commissioner at the commissioner's request.

(d)  The commissioner shall not renew or reinstate, or shall deny, suspend, or revoke any license or application, if the commissioner has received certification from an administering entity pursuant to chapter 436C that the licensee or applicant is in default or breach of any obligation under any student loan, student loan repayment contract, or scholarship contract that financed the licensee's or applicant's education, or has failed to comply with a repayment plan.

The commissioner in receipt of a certification pursuant to chapter 436C shall, as applicable, and without further review or hearing:

(1)  Suspend the license;

(2)  Deny the application or request for renewal of the license; or

(3)  Deny the request for reinstatement of the license,

and unless otherwise provided by law, shall renew, reinstate, or grant the license only upon receipt of an authorization from the administering entity.

(e)  The commissioner may suspend, revoke, or refuse to extend any license for any cause specified in this article by an order:

(1)  Given to the licensee not fewer than fifteen days prior to the effective date thereof, subject to the right of the licensee to have a hearing as provided in section 431:2-308, and pending that hearing, the license shall be suspended; or

(2)  Made after a hearing, conducted as provided in section 431:2-308, effective ten days after the date the order is given to the licensee, subject to the right of the licensee to appeal to the circuit court of the first judicial circuit of this State as provided in chapter 91. [L 1987, c 347, pt of §2; am L 1997, c 233, §4; am L 2002, c 155, §24 and c 226, §6; am L 2003, c 133, §7 and c 212, §54; am L 2006, c 154, §19]



§431:9-235.5 - Suspension or denial of license for noncompliance with support order.

§431:9-235.5  Suspension or denial of license for noncompliance with support order.  In addition to any other acts or conditions provided by law, the commissioner shall refuse to renew, reinstate, or restore, or shall deny or suspend any license if the commissioner has received certification from the child support enforcement agency pursuant to the terms of section 576D-13 that the licensee or applicant is not in compliance with an order of support or has failed to comply with a subpoena or warrant relating to a paternity or child support proceeding.  Unless otherwise provided by law, following receipt of certification pursuant to this section, the commissioner shall renew, reinstate, restore, or grant the license only upon receipt of an authorization from the child support enforcement agency, office of child support hearings, or the family court. Sections 92-17, 431:9-235, 431:9-237, 431:9-238, 431:9-239, and 431:9-240 shall not apply to a refusal to renew, reinstate, or restore a license or to a license suspension or denial pursuant to this section. [L 1997, c 293, §2; am L 2006, c 154, §20]



§431:9-236 - REPEALED.

§431:9-236  REPEALED.  L 2006, c 154, §47.



§431:9-237 - Duration of suspension.

§431:9-237  Duration of suspension.  Every order suspending any license shall specify the period during which suspension will be effective. [L 1987, c 347, pt of §2; am L 2005, c 132, §3]



§431:9-238 - Power to fine.

§431:9-238  Power to fine.  (a)  In addition to or in lieu of suspension, revocation, or refusal to extend any license, after a hearing, the commissioner may levy a fine upon the licensee in an amount not less than $100 and not more than $10,000.

(b)  The order levying the fine shall specify the period within which the fine shall be fully paid, and which period shall be not less than thirty nor more than forty-five days from the date of the order.

(c)  Upon failure to pay any such fine when due, the commissioner shall revoke the license of the licensee if not already revoked, and the fine shall be recovered in a civil action brought on behalf of the commissioner by the attorney general.

(d)  Any fine collected shall be paid by the commissioner to the director of finance for the account of the compliance resolution fund. [L 1987, c 347, pt of §2; am L 1993, c 205, §20; am L 1999, c 163, §15(1); am L 2002, c 39, §13]



§431:9-239 - Reinstatement or relicensing.

§431:9-239  Reinstatement or relicensing.  The commissioner shall not reinstate the license of or relicense any licensee or former licensee as to whom a license has been suspended, revoked, or extension refused, until:

(1)  Any cause for the suspension, revocation, or refusal of such license is no longer existing;

(2)  Any fine levied upon the licensee pursuant to section 431:9-238 and section 431:9-240 has been fully paid; and

(3)  The commissioner is satisfied that such causes for the suspension, revocation, or refusal of such license will not reoccur in the future. [L 1987, c 347, pt of §2; am L 1995, c 232, §16]



§431:9-240 - Fine in lieu.

§431:9-240  Fine in lieu.  (a)  Upon the hearing of an appeal from an order suspending, revoking, or refusing to extend any license issued under this article, the court may impose a fine of not more than $10,000 in lieu of the commissioner's action, and payment of the fine within ten days shall reinstate, restore or extend, the license if:

(1)  The court finds that the licensee is guilty of violation of the law; and

(2)  The court deems the suspension, revocation, or refusal too severe a penalty under the facts as found.

(b)  If it appears that a license of the licensee has previously been suspended, revoked, or refused for a similar offense, the court shall not have jurisdiction to impose a fine in lieu of the commissioner's action. [L 1987, c 347, pt of §2]



§431:9-241 - REPEALED.

§431:9-241  REPEALED.  L 2006, c 154, §48.



§431:9-242 - Compensation by contingency fee prohibited.

[§431:9-242]  Compensation by contingency fee prohibited.  An independent bill reviewer shall not be compensated on a contingency fee basis. [L 2000, c 288, pt of §1]



§431:9-243 - Qualification for independent bill reviewer's license.

§431:9-243  Qualification for independent bill reviewer's license.  To qualify for an independent bill reviewer's license, an applicant shall comply with this article and shall:

(1)  Be domiciled in this State, or in a state that will permit residents of this State to act as independent bill reviewers in the other state;

(2)  Have experience, special education, or training with reference to the review or audit of billings for medical services under insurance contracts, of sufficient duration and extent to reasonably make the individual competent to fulfill the responsibilities of an independent bill reviewer;

(3)  Have successfully passed any examination required under section 431:9-206; and

(4)  Pay the license fees required by section 431:7‑101;

provided that any applicant who holds the credential of certified professional coder granted by the American Academy of Professional Coders or the credential of registered health information administrator, registered health information technician, certified coding specialist, or certified coding associate granted by the American Health Information Management Association shall be exempt from the requirements in paragraphs (1) to (3). [L 2000, c 288, pt of §1; am L 2002, c 126, §1; am L 2006, c 154, §21]



§431:9-301 to 305 - REPEALED.

PART III.  CONTINUING EDUCATION--REPEALED

§§431:9-301 to 305  REPEALED.  L 2002, c 155, §108.



§431:9A-101 - Scope.

ARTICLE 9A

PRODUCER LICENSING

Cross References

Bail agents; sureties, see article 9N.

[PART I.  GENERAL PROVISIONS]

Revision Note

Part I designation added by revisor pursuant to L 2002, c 235, §4.

§431:9A-101  Scope.  This article governs qualifications and procedures for the licensing of insurance producers.  It simplifies and organizes statutory language to improve efficiency, to permit the use of new technology, and to reduce costs associated with issuing and renewing insurance licenses. [L 2001, c 216, pt of §2; am L 2003, c 212, §55; am L 2006, c 154, §22]



§431:9A-101 to 108 - REPEALED.

ARTICLE 9A [OLD]

MANAGING GENERAL AGENTS--REPEALED

§§431:9A-101 to 108  REPEALED.  L 2001, c 216, §47.

Cross References

For present provisions, see Article 9C.



§431:9A-102 - Definitions.

§431:9A-102  Definitions.  As used in this article, the following definitions apply:

"Approved continuing education course" means a course approved by the commissioner following receipt of recommendations from insurance professionals.

"Approved course provider" means an organization or person that has been approved by the commissioner.

"Business entity" means an association, corporation, individual, limited liability company, limited liability partnership, partnership, person, or other legal entity.

"Class" means the general categories of insurance, as set forth in sections 431:1-204 to 431:1-210, in which insurers may be authorized to transact the business of insurance.

"Commissioner" means the insurance commissioner.

"Credit hour" means the value assigned to:

(1)  Fifty minutes of classroom instruction; or

(2)  In the case of self-study courses, fifteen to twenty full pages of reading materials excluding graphics, quizzes, and illustrations, depending on content and type-face, as determined by the commissioner;

in an approved continuing education course.

"Home state" means the District of Columbia or any state or territory of the United States in which an insurance producer maintains the producer's principal place of residence or principal place of business and is licensed to act as an insurance producer.

"Inactive" means that the authority of a license issued by the commissioner is not in effect.

"Individual" means a natural person or a business entity.

"Insurance" is defined in section 431:1-201.

"Insurance producer" or "producer" means a person required to be licensed under the laws of this State to sell, solicit, or negotiate insurance.

"Insurer" is defined in section 431:1-202.

"License" means a document issued by the commissioner authorizing a person to act as an insurance producer for the lines of authority specified in the document.  The license itself does not create any authority, actual, apparent, or inherent, in the holder to represent or commit an insurance carrier.

"Licensee" means any type of insurance producer or producer.

"Limited line credit insurance" includes credit life, credit disability, credit property, credit unemployment, involuntary unemployment, mortgage life, mortgage guaranty, mortgage disability, guaranteed automobile protection ("gap") insurance, and any other form of insurance offered in connection with an extension of credit, that is limited to partially or wholly extinguishing that credit obligation that the commissioner determines should be designated a form of limited line of credit insurance.

"Limited line credit insurance producer" means a person who sells, solicits, or negotiates one or more forms of limited line credit insurance coverage to individuals through a master, corporate, group, or individual policy.

"Limited lines insurance" means those lines of insurance a producer may be licensed to sell pursuant to section 431:9A-107.5 or any other line of insurance sold to individuals under state law or rule for which an insurance producer license in one or more of the lines of authority set forth in section 431:9A-107(a)(1) to (4) is not required.

"Limited lines producer" means a person authorized by the commissioner to sell, solicit, or negotiate limited lines insurance.

"Line of authority" means a category of insurance products, as set forth in section 431:9A-107(a), which an insurance producer may be licensed to sell pursuant to this article.

"Line of insurance" means an insurance product, contract, or policy designed to cover specified risks that fall within one or more of the classes or types of insurance as defined in sections 431:1-204 to 431:1-211, the lines of authority defined in section 431:9A-107(a), or any other section of this code.

"NAIC" means the National Association of Insurance Commissioners.

"Negotiate" means the act of conferring directly with or offering advice directly to a purchaser or prospective purchaser of a particular contract of insurance concerning any of the substantive benefits, terms, or conditions of the contract; provided that the person engaged in the act either sells insurance or obtains insurance from insurers for producers.

"Person" is defined in section 431:1-212.

"Sell" means to exchange a contract of insurance by any means, for money or its equivalent, on behalf of an insurance company.

"Solicit" means attempting to sell insurance or asking or urging a person to apply for a particular kind of insurance from a particular company.

"Terminate" means:

(1)  To cancel the relationship between an insurance producer and an insurer;

(2)  To cancel the relationship between an appointing producer and another producer; or

(3)  To terminate a producer's authority to transact insurance.

"Uniform application" means the current version of National Association of Insurance Commissioners' uniform application for resident and nonresident producer licensing.

"Uniform business entity application" means the current version of National Association of Insurance Commissioners' uniform business entity application for resident and nonresident business entities. [L 2001, c 216, pt of §2; am L 2002, c 155, §§25, 26; am L 2003, c 55, §2; am L 2006, c 154, §23]



§431:9A-103 - License required.

§431:9A-103  License required.  (a)  A person shall not sell, solicit, or negotiate insurance in this State for any line, class, or classes of insurance unless the person is licensed for the proper line of authority or class in accordance with this article.

(b)  The proper line of authority for which a producer is required to be licensed relative to sale, solicitation, or negotiation of any class or type of insurance set forth in sections 431:1-204 to 431:1-211 is set forth in the following table:

Class                          Required Line of Authority

Life                           Life

Accident and Health or         Accident and Health or

Sickness                       Sickness

Property                       Property

Marine and Transportation      Casualty and Property

Vehicle                        Casualty and Property

General Casualty               Casualty

Surety                         Surety

Title                          Title

(c)  Sale, solicitation, or negotiation of variable life and variable annuity products requires licensing in the variable life and variable annuity products line of authority.

(d)  Sale, solicitation, or negotiation of personal lines insurance requires licensing in the personal lines line of authority or the property and casualty lines of authority.

(e)  Sale, solicitation, or negotiation of limited lines insurance, including limited line credit and limited line travel insurance, is permitted pursuant to section 431:9A-107.5. [L 2001, c 216, pt of §2; am L 2002, c 155, §27; am L 2003, c 212, §56]



§431:9A-104 - Exceptions to licensing.

§431:9A-104  Exceptions to licensing.  (a)  Nothing in this article shall be construed to require an insurer to obtain an insurance producer license.  In this section, the term "insurer" does not include an insurer's officers, directors, employees, subsidiaries, or affiliates.

(b)  A license as an insurance producer shall not be required of the following:

(1)  An officer, director, or employee of an insurer or of an insurance producer; provided that the officer, director, or employee does not receive any commission or remuneration on policies written or sold to insure risks residing, located, or to be performed in this State and:

(A)  The officer, director, or employee's activities are executive, administrative, managerial, clerical, or a combination of these and are only indirectly related to the sale, solicitation, or negotiation of insurance;

(B)  The officer, director, or employee's functions relate to underwriting, loss control, inspection, or the processing, adjusting, investigating, or settling of a claim on a contract of insurance; or

(C)  The officer, director, or employee is acting in the capacity of a special agent or agency supervisor, assisting insurance producers where the person's activities are limited to providing technical advice and assistance to licensed insurance producers and do not include the sale, solicitation, or negotiation of insurance;

(2)  A person who secures and furnishes information regarding group life insurance, group property and casualty insurance, group annuities, group or blanket accident and health or sickness insurance, for the purpose of enrolling individuals or issuing certificates under such plans, or otherwise assisting in administering the plans, or who performs administrative services related to mass marketed property and casualty insurance, where no commission is paid to the person for the service;

(3)  An employer or association or its officers, directors, employees, or the trustee of any employee trust plan, to the extent that the employer, association, officers, employees, directors, or trustees are engaged in the administration or operation of a program of employee benefits for the employer's or association's own employees or the employees of its subsidiaries or affiliates, which program involves the use of insurance issued by an insurer, so long as the employers, associations, officers, directors, employees, or trustees are not in any manner compensated, directly or indirectly, by the company issuing the contracts;

(4)  Employees of insurers or organizations employed by insurers who are engaging in the inspection, rating, or classification of risks, or in the supervision or the training of insurance producers, and who are not individually engaged in the sale, solicitation, or negotiation of insurance;

(5)  A person whose activities in this State are limited to advertising without the intent to solicit insurance in this State through communications in printed publications or other forms of electronic mass media, whose distribution is not limited to residents of this State; provided that the person does not sell, solicit, or negotiate insurance that would insure risks residing, located, or to be performed in this State;

(6)  A person who is not a resident of this State who sells, solicits, or negotiates a contract of insurance for commercial property and casualty risks to an insured with risks located in more than one state insured under that contract; provided that the person is otherwise licensed as an insurance producer to sell, solicit, or negotiate that insurance in the state where the insured maintains its principal place of business and the contract of insurance insures risks located in that state; or

(7)  A salaried, full-time employee who counsels or advises the person's employer relative to the insurance interests of the employer or of the subsidiaries or business affiliates of the employer; provided that the employee does not sell or solicit insurance or receive commissions. [L 2001, c 216, pt of §2; am L 2002, c 155, §28; am L 2003, c 212, §57]



§431:9A-105 - Insurance producer license examination.

§431:9A-105  Insurance producer license examination.  (a)  An applicant for an insurance producer license shall pass a written examination unless exempt pursuant to section 431:9A-109.  The examination shall test the knowledge of the applicant concerning the lines of authority for which application is made, the duties and responsibilities of an insurance producer, and the insurance laws and rules of this State.

(b)  The commissioner may make arrangements, including contracting with an outside testing service, for administering examinations and collecting fees pursuant to section 431:7-101.  The fees collected shall be nonrefundable.

(c)  An applicant, who fails to appear for the examination as scheduled or fails to pass the examination, shall reapply for an examination and remit all required fees and forms before being rescheduled for another examination.

(d)  An applicant's examination scores shall be valid for two years from the date of the examination or last renewal, whichever is later. [L 2001, c 216, pt of §2; am L 2002, c 155, §29; am L 2003, c 212, §58; am L 2006, c 154, §24]



§431:9A-106 - Application for license.

§431:9A-106  Application for license.  (a)  A person applying for an insurance producer license shall make application to the commissioner on the uniform application and declare under penalty of denial, suspension, or revocation of the license that the statements made in the application are true, accurate, and complete to the best of the applicant's knowledge and belief.  Before approving the application, the commissioner shall find that the applicant:

(1)  Is at least eighteen years of age;

(2)  Has not committed any act that is a ground for a licensure sanction set forth in section 431:9A-112;

(3)  Has paid the applicable fees set forth in section 431:7-101;

(4)  Has passed, within the two years immediately preceding the date of the examination or issuance of the license, whichever is later, the applicable examination for each line of authority for which the applicant has applied; and

(5)  Has submitted a full set of fingerprints, including a scanned file from a hard copy fingerprint, for the commissioner to obtain and receive national and state criminal history [record] checks from the Federal Bureau of Investigation and the Hawaii criminal justice data center, pursuant to section 846-2.7.

(b)  A business entity acting as an insurance producer is required to obtain an insurance producer license.  Application shall be made using the uniform business entity application.  Before approving the application, the commissioner shall find that:

(1)  The business entity has paid all applicable fees;

(2)  The business entity has designated a licensed producer who is a natural person responsible for the business entity's compliance with the insurance laws and rules of this State; and

(3)  Any licensed producer so designated or empowered by a corporation or partnership may not be so designated or empowered by more than one corporation or partnership, except when the corporations or partnerships are affiliates of each other.

As used herein:

"Control" has the same meaning as in section 431:11-102.

"Corporation or partnership" includes an affiliate of another corporation or partnership, if the same person, directly or indirectly through one or more intermediaries, controls both corporations or partnerships.

(c)  The commissioner may require any documents reasonably necessary to verify the information contained in an application.  [L 2001, c 216, pt of §2; am L 2002, c 155, §30; am L 2003, c 212, §59; am L 2006, c 154, §25; am L 2009, c 77, §17]



§431:9A-107 - License.

§431:9A-107  License.  (a)  Except as provided in section 431:9A-112, a person who has met the requirements of sections 431:9A-105 and 431:9A-106 shall be issued an insurance producer license.  An insurance producer may receive a license in one or more of the following lines of authority:

(1)  Life:  insurance coverage on human lives, including benefits of endowment and annuities, benefits in the event of death or dismemberment by accident, and benefits for disability income;

(2)  Accident and health or sickness:  insurance coverage for sickness, bodily injury, or accidental death and benefits for disability income;

(3)  Property:  insurance coverage for the direct or consequential loss or damage to property of every kind;

(4)  Casualty:  insurance coverage against legal liability, including that for death, injury, or disability or damage to real or personal property;

(5)  Variable life and variable annuity products:  insurance coverage provided under variable life insurance contracts and variable annuities;

(6)  Personal:  property and casualty insurance coverage sold to individuals and families for primarily noncommercial purposes;

(7)  Credit:  limited line credit insurance; or

(8)  Any other line of insurance permitted under state law or rule.

(b)  Except as provided in section 431:9A-112, an insurance producer license shall remain in effect so long as the fee set forth in section 431:7-101 is paid and the educational requirements for resident individual producers are timely met.

(c)  An insurance producer who allows the producer's license to become inactive for nonpayment of the renewal fee may reinstate that license without the necessity of passing a written examination, if the fee payable and a penalty in the amount of fifty per cent of then unpaid fees are paid within twenty-four months from the inactivation date and the producer is in compliance with all requirements of chapter 431.  If the license is not reinstated within the twenty-four-month period, the license shall automatically expire.

(d)  A licensed insurance producer who is unable to comply with license renewal procedures due to military service or an extenuating circumstance as determined by the commissioner may request a waiver of those procedures.  The producer also may request a waiver of any examination requirement or any other fine or sanction imposed for failure to comply with renewal procedures.

(e)  The license shall contain the licensee's name, address, personal identification number, and the date of issuance, the lines of authority, the expiration date, and any other information the commissioner deems necessary.

(f)  A licensee shall:

(1)  Inform the commissioner by any means acceptable to the commissioner of any change of status within thirty days of the change; and

(2)  Report any change of status to the business registration division if the licensee is a business entity registered with the department of commerce and consumer affairs pursuant to title 23 or title 23A, or if the licensee has registered a trade name pursuant to part I of chapter 482.

Failure to timely inform the commissioner or the business registration division of a change of status may result in a penalty pursuant to section 431:2-203.

As used in this subsection, "change of status" includes but shall not be limited to change of legal name, assumed name, trade name, business address, home address, business phone number, business fax number, business electronic mail address, or business website address.

(g)  In order to assist in the performance of the commissioner's duties, the commissioner may contract with nongovernmental entities, including the National Association of Insurance Commissioners or any affiliates or subsidiaries that the National Association of Insurance Commissioners oversees, to perform any ministerial functions, including the collection of fees, related to producer licensing as agreed upon by the commissioner and the nongovernmental entity. [L 2001, c 216, pt of §2; am L 2002, c 155, §31; am L 2003, c 212, §60; am L 2004, c 122, §28; am L 2006, c 154, §26]



§431:9A-107 - .

§431:9A-107.5  Limited license.  (a)  Notwithstanding any other provision of this article, the commissioner may issue:

(1)  A limited license to persons selling travel tickets of a common carrier of persons or property who shall act only as to travel ticket policies of accident and health or sickness insurance or baggage insurance on personal effects;

(2)  A limited license to each individual who has charge of vending machines used in this State for the effectuation of travel insurance;

(3)  A limited license to any individual who sells policies of accident and health or sickness insurance as a promotional device to improve the circulation of a newspaper in this State; or

(4)  A limited line credit insurance producer license to any individual who sells, solicits, or negotiates limited line credit insurance.

(b)  The commissioner may prescribe and furnish forms calling for any information that the commissioner deems proper in connection with the application for or extension of these limited licenses.

(c)  The limited license shall not be issued until the license fee has been paid. [L 2002, c 155, pt of §3; am L 2003, c 212, §61; am L 2006, c 154, §27]



§431:9A-108 - Nonresident licensing.

§431:9A-108  Nonresident licensing.  (a)  Except as provided in section 431:9A-112, a nonresident applicant shall receive a nonresident producer license if:

(1)  The applicant is currently licensed as a resident and is in good standing in the applicant's home state;

(2)  The applicant has submitted the proper request for licensure and has paid the fees required by section 431:7-101;

(3)  The applicant has submitted or transmitted to the commissioner the application for licensure that the applicant submitted to the applicant's home state, or in lieu of the same, a completed uniform application; and

(4)  The applicant's home state awards nonresident producer licenses to residents of this State on the same basis.

(b)  The commissioner may verify the producer's licensing status through the producer database maintained by the National Association of Insurance Commissioners, its affiliates, or subsidiaries.

(c)  A nonresident producer who moves from one state to another state or a resident producer who moves from this State to another state shall file a change of address with the commissioner and shall provide certification from the new resident state within thirty days of the change of legal residence.  No fee or license application shall be required.   Failure to timely inform the commissioner of a change in address shall result in a penalty pursuant to section 431:2-203.

(d)  Notwithstanding any other provision of this article, an applicant licensed as a surplus lines producer in the applicant's home state shall receive a surplus lines broker license if:

(1)  The applicant complies with subsection (a); and

(2)  The applicant's home state issues nonresident surplus lines broker licenses to residents of this State on the same basis.

(e)  Notwithstanding any other provision of this article, an applicant licensed as a limited line credit insurance producer or other type of limited lines producer in the person's home state shall receive a nonresident limited lines producer license, pursuant to subsection (a), granting the same scope of authority as granted under the license issued by the producer's home state.  Limited lines insurance authority is any authority granted by the home state, that restricts the authority of the license to less than the total authority prescribed in the associated major lines pursuant to section 431:9A-107(a)(1) through (5). [L 2001, c 216, pt of §2; am L 2003, c 212, §62; am L 2006, c 154, §28]



§431:9A-108 - .

[§431:9A-108.5]  Process against nonresident licensees.  (a)  Each licensed nonresident producer shall appoint the commissioner as the producer's agent to receive service of legal process issued against the producer in this State upon causes of action arising within this State.  Service upon the commissioner as agent shall constitute effective legal service upon the producer.

(b)  The appointment shall be irrevocable for as long as there could be any cause of action against the producer arising out of the producer's insurance transactions in this State.

(c)  Service of process on the commissioner shall be made in accordance with section 431:2-206. [L 2002, c 155, pt of §3]



§431:9A-109 - Exemption from examination.

§431:9A-109  Exemption from examination.  (a)  Subject to section 431:9A-116, an individual who applies for an insurance producer license in this State who was previously licensed for the same lines of authority in another state shall not be required to complete any prelicensing education or examination.  This exemption is only available if the person is currently licensed in that state or if the application is received within ninety days of the cancellation of the applicant's previous license and if the prior state issues a certification that, at the time of cancellation, the applicant was licensed in good standing in that state, or the state's producer database records, maintained by the National Association of Insurance Commissioners, its affiliates, or its subsidiaries, indicate that the producer is or was licensed in good standing for the line of authority requested.

(b)  A person licensed as an insurance producer in another state who moves to this State shall make application within ninety days of establishing legal residence to become a resident licensee pursuant to section 431:9A-106.  No prelicensing educational component or examination shall be required of that person to obtain any line of authority previously held in the prior state except where the commissioner determines otherwise by rule. [L 2001, c 216, pt of §2; am L 2003, c 212, §63]



§431:9A-110 - Legal, trade, and assumed names.

§431:9A-110  Legal, trade, and assumed names.  (a)  Every insurance producer doing business in this State shall notify the commissioner in writing of the insurance producer's legal name and trade name, if applicable.

(b)  An insurance producer doing business under any name other than the producer's legal name shall notify the commissioner in writing prior to using the assumed name. [L 2001, c 216, pt of §2; am L 2006, c 154, §29]



§431:9A-111 - Temporary licensing.

[§431:9A-111]  Temporary licensing.  (a)  The commissioner may issue a temporary insurance producer license for a period not to exceed one hundred eighty days without requiring an examination if the commissioner deems that the temporary license is necessary for the servicing of an insurance business in the following cases:

(1)  To the surviving spouse or court-appointed personal representative of a licensed insurance producer who dies or becomes mentally or physically disabled to allow adequate time for the sale of the insurance business owned or controlled by the producer or for the recovery or return of the producer to the business or to provide for the training and licensing of new personnel to operate the producer's business;

(2)  To a member or employee of a business entity licensed as an insurance producer, upon the death or disability of an individual designated in the business entity application or the license;

(3)  To the designee of a licensed insurance producer entering active service in the armed forces of the United States of America; or

(4)  In any other circumstance where the commissioner deems that the public interest will best be served by the issuance of this temporary license.

(b)  The commissioner may by order limit the authority of any temporary licensee in any way deemed necessary to protect insureds and the public.  The commissioner may require the temporary licensee to have a suitable sponsor who is a licensed producer or insurer and who assumes responsibility for all acts of the temporary licensee.  The commissioner may impose other similar requirements designed to protect insureds and the public.  The commissioner may by order suspend or revoke a temporary license if the interest of insureds or the public are endangered.  A temporary license may not continue after the owner, the personal representative, or the person controlling the business disposes of the business. [L 2001, c 216, pt of §2]



§431:9A-112 - License denial, nonrenewal, suspension, or revocation.

§431:9A-112  License denial, nonrenewal, suspension, or revocation.  (a)  The commissioner may deny, place on probation, suspend, revoke, or refuse to issue or renew an insurance producer's license and may levy a civil penalty in accordance with articles 2 and 3, or any combination of these actions, for any of the following causes:

(1)  Providing incorrect, misleading, incomplete, or materially untrue information in the license application;

(2)  Violating any law, or violating any rule, subpoena, or order of the commissioner or of another state's commissioner;

(3)  Obtaining or attempting to obtain a license through misrepresentation or fraud;

(4)  Improperly withholding, misappropriating, or converting any moneys or properties received in the course of doing business;

(5)  Intentionally misrepresenting the terms of an actual or proposed insurance contract or application for insurance;

(6)  Having been convicted of a felony;

(7)  Having admitted to or been found to have committed any insurance unfair trade practice or fraud;

(8)  Using fraudulent, coercive, or dishonest practice or demonstrating incompetence, untrustworthiness, or financial irresponsibility in the conduct of business in this State or elsewhere;

(9)  Having an insurance producer license or its equivalent denied, placed on probation, suspended, or revoked in any other state, province, district, or territory;

(10)  Forging another's name on an application or on any document related to a transaction;

(11)  Improperly using notes or any other reference material while taking an examination for an insurance license;

(12)  Accepting insurance business from a person who is not licensed;

(13)  Failing to comply with an administrative or court order imposing a child support obligation;

(14)  Failing to pay federal or state income taxes or failing to comply with any administrative or court order directing payment of federal or state income taxes; or

(15)  Receiving certification from an administering entity pursuant to chapter 436C that the licensee or applicant is in default or breach of any obligation under any student loan, student loan repayment contract, or scholarship contract that financed the licensee's or applicant's education, or has failed to comply with a repayment plan.

(b)  If the commissioner takes action pursuant to subsection (a), the commissioner shall notify the applicant or licensee in writing of the reason for that action.  The applicant or licensee may make written demand upon the commissioner within ten days of the date of receipt of the notice for a hearing before the commissioner to determine the reasonableness of the commissioner's action.  The hearing shall be held within thirty days of receipt of the written demand and shall be held pursuant to chapter 91; provided that this subsection shall not apply to an action taken pursuant to subsection (a)(15), and following that action, unless otherwise provided by law, the commissioner shall without further review or hearing renew, reinstate, or grant the license only upon receipt of an authorization from the administering entity.

(c)  The commissioner shall not renew or reinstate any license and shall deny, suspend, or revoke any license or application if the commissioner has received certification from an administering entity pursuant to chapter 436C that the licensee or applicant is in default or is in breach of any obligation under any student loan, student loan repayment contract, or scholarship contract, or has failed to comply with a repayment plan.  Unless otherwise provided by law, if the commissioner has received such certification, the commissioner shall renew, reinstate, or grant a license only upon receipt of authorization from the administering entity.

(d)  The license of a business entity may be sanctioned pursuant to subsection (a) if the commissioner finds, after hearing, that any other licensee of the business entity has engaged in misconduct under subsection (a) that was known or should have been known by one or more of the entity's partners, officers, or managers acting on behalf of the entity and the violation was neither reported to the commissioner by the entity nor corrective action taken by the entity.

(e)  In addition to or in lieu of any applicable sanction under subsection (a), a licensee may, after hearing, be subject to a civil fine according to article 2.

(f)  The commissioner shall retain the authority to enforce the provisions of and impose any penalty or remedy authorized by this article, chapter 431, 432, or 432D, against any person who is under investigation for or charged with a violation of this article, chapter 431, 432, or 432D, even if that person's license or registration has been surrendered or has lapsed by operation of law. [L 2001, c 216, pt of §2; am L 2003, c 133, §8 and c 212, §64; am L 2006, c 154, §30]



§431:9A-112.3 - Suspension or denial of license for noncompliance with support order.

[§431:9A-112.3]  Suspension or denial of license for noncompliance with support order.  In addition to any other acts or conditions provided by law, the commissioner shall refuse to renew, reinstate, or restore, or shall deny or suspend any license if the commissioner has received certification from the child support enforcement agency pursuant to the terms of section 576D-13 that the licensee or applicant is not in compliance with an order of support or has failed to comply with a subpoena or warrant relating to a paternity or child support proceeding.  Unless otherwise provided by law, following receipt of certification pursuant to this section, the commissioner shall renew, reinstate, restore, or grant the license only upon receipt of an authorization from the child support enforcement agency, office of child support hearings, or the family court.  Sections 92-17, 431:9A-112, and 431:9A-126 shall not apply to a refusal to renew, reinstate, or restore a license or to a license suspension or denial pursuant to this section. [L 2003, c 212, §1]



§431:9A-112.5 - Controlled business.

[§431:9A-112.5]  Controlled business.  (a)  The commissioner shall neither grant nor extend a producer's license to any person if the commissioner has reasonable cause to believe that:

(1)  In the case of an application for license extension, during either of the two calendar years immediately preceding the extension date of the license, the aggregate amount of premiums on insurance represented by controlled business exceeded the aggregate amount of premiums on all other insurance business of the licensee; or

(2)  The circumstances of the applicant for license issuance or extension are such as to cause the commissioner reasonably to believe that during the twelve-month period that would immediately follow the issuance or extension of the license, if granted, the aggregate amount of premiums on controlled business would exceed the aggregate amount of premiums on all other insurance business of the applicant.

(b)  "Controlled business" means insurance procured or to be procured by or through a licensee upon:

(1)  The licensee's own life, person, property, or risks, or those of the licensee's immediate family; or

(2)  The life, person, property, or risks of the licensee's employer or partnership, of which the licensee or a member of the licensee's immediate family is an officer, director, substantial stockholder, partner, associate, or employee. [L 2002, c 155, pt of §3]



§431:9A-113 - Commissions.

[§431:9A-113]  Commissions.  (a)  An insurance company or insurance producer shall not pay a commission, service fee, brokerage fee, or other valuable consideration to a person for selling, soliciting, or negotiating insurance in this State if that person is required to be licensed under this article and is not so licensed.

(b)  A person shall not accept a commission, service fee, brokerage fee, or other valuable consideration for selling, soliciting, or negotiating insurance in this State if that person is required to be licensed under this article and is not so licensed.

(c)  Renewal or other deferred commissions may be paid to a person for selling, soliciting, or negotiating insurance in this State if that person was required to be licensed under this article at the time of the sale, solicitation, or negotiation and was so licensed.

(d)  An insurer or insurance producer may pay or assign commissions, service fees, brokerage fees, or other valuable consideration to an insurance agency or to persons who do not sell, solicit, or negotiate insurance in this State, unless the payment would violate section 431:13-103. [L 2001, c 216, pt of §2]



§431:9A-114 - Appointments.

§431:9A-114  Appointments.  (a)  An insurance producer shall not act as an agent of an insurer unless the insurance producer becomes an appointed agent of that insurer or is contracted with and appointed by an insurance producer so appointed.

(b)  To appoint a producer as its agent, the appointing insurer or producer shall file, in a format approved by the commissioner, a notice of appointment within fifteen days from the date the agency or business entity contract is executed or the first insurance application is submitted to the insurer or producer.  If the appointment form is not received by the commissioner within the fifteen-day period, the appointment shall become effective on the date on which the commissioner receives the appointment form.  A producer shall disclose to a client if the conditions of subsection (a) have not been met.  An insurer or producer may also elect to appoint a producer to all or some insurers within the insurer's or producer's holding company system or group by filing with the commissioner a single appointment notice.

(c)  Upon receipt of the notice of appointment and within a reasonable time not to exceed thirty days, the commissioner shall verify that the insurance producer is eligible for appointment.  If the insurance producer is determined to be ineligible for appointment, the commissioner shall notify the appointing insurer or producer within five days of its determination.

(d)  An appointing insurer or producer shall pay an appointment fee, in the amount and method of payment set forth in article 7, for each insurance producer appointed by the appointing insurer or producer.

(e)  An appointing insurer or producer shall remit, in a manner prescribed by the commissioner, a renewal appointment fee in the amount set forth in article 7. [L 2001, c 216, pt of §2; am L 2002, c 155, §32]



§431:9A-115 - Notification to commissioner of termination.

§431:9A-115  Notification to commissioner of termination.  (a)  An insurer, authorized representative of the insurer, or a producer that terminates the appointment, employment, contract, or other insurance business relationship with a producer shall notify the commissioner within thirty days following the effective date of the termination, using the applicable format prescribed by the commissioner.  An insurer, an authorized representative of the insurer, or a producer who terminates a producer for one of the reasons set forth in section 431:9A-112 or who has knowledge the producer was found by a court, governmental body, or self-regulatory organization to have engaged in any of the activities in section 431:9A-112, shall use the particular format for that situation as prescribed by the commissioner.  Upon the written request of the commissioner, the insurer shall provide additional information, documents, records, or other data pertaining to the termination or activity of the producer.

(b)  The insurer, an authorized representative of the insurer, or a producer shall promptly notify the commissioner in a format acceptable to the commissioner if, upon further review or investigation, the insurer, an authorized representative of the insurer, or a producer discovers additional information that would have been reportable to the commissioner in accordance with subsection (a) had the insurer, authorized representative of the insurer, or producer then known of its existence.

(c)  The insurer, authorized representative of the insurer, and the producer are subject to the following:

(1)  Within fifteen days after making the notification required by subsections (a) and (b), the insurer, authorized representative of the insurer, or the producer shall mail a copy of the notification to the producer at the producer's last known address.  If the producer is terminated for any of the causes listed in section 431:9A-112, the insurer, authorized representative of the insurer, or the producer shall provide a copy of the notification to the producer at the producer's last known address by certified mail, return receipt requested, postage prepaid or by overnight delivery using a nationally recognized carrier.

(2)  Within thirty days after the producer has received the original or additional notification, the producer may file written comments concerning the substance of the notification with the commissioner.  The producer, by the same means, shall simultaneously send a copy of the comments to the reporting insurer, authorized representative of the insurer, or the producer, and the comments shall become a part of the commissioner's file and shall accompany every copy of a report distributed or disclosed for any reason about the producer as permitted under subsection (e).

(d)  Immunity from civil liability for notification applies as follows:

(1)  In the absence of actual malice, an insurer, the insurer's authorized representative, a producer, the commissioner, or an organization of which the commissioner is a member and that compiles the information and makes it available to other commissioners or regulatory or law enforcement agencies shall not be subject to civil liability, and a civil cause of action of any nature shall not arise against these entities or their respective agents or employees, as a result of any statement or information required by or provided pursuant to this section or any information relating to any statement that may be requested in writing by the commissioner, from an insurer or producer; or a statement by a terminating insurer or producer to an insurer or producer limited solely and exclusively to whether a termination under subsection (a) was reported to the commissioner, provided that the propriety of any termination under subsection (a) is certified in writing by an officer or authorized representative of the insurer or producer terminating the relationship.

(2)  In any action brought against a person that may have immunity under paragraph (1) for making any statement required by this section or for providing any information relating to any statement that may be requested by the commissioner, the party bringing the action shall plead specifically in any allegation that paragraph (1) does not apply because the person making the statement or providing the information did so with actual malice.

(3)  Paragraphs (1) or (2) shall not abrogate or modify any existing statutory or common law privileges or immunities.

(e)  Confidentiality and privilege from disclosure is established as follows:

(1)  Any documents, materials, or other information in the control or possession of the commissioner or any agent of the commissioner that is furnished by an insurer, producer, or an employee or agent thereof who is acting on behalf of the insurer or producer, or is obtained by the commissioner, any agent of the commissioner, the insurance division, or any employee of the insurance division, in an investigation pursuant to this section shall be confidential and privileged, shall not be subject to chapter 92F, shall not be subject to subpoena, shall not be subject to discovery, and shall not be admissible in evidence in any civil action; provided that the commissioner or the commissioner's designee is authorized to use the documents, materials, or other information in the furtherance of any regulatory or legal action brought as a part of the commissioner's duties.

(2)  Neither the commissioner nor any person who received documents, materials, or other information while acting under the authority of the commissioner shall be required to testify in any civil action concerning any confidential documents, materials, or information subject to paragraph (1).

(3)  Any provision to the contrary notwithstanding, the commissioner may:

(A)  Share documents, materials, or other information, including the confidential and privileged documents, materials, or information subject to paragraph (1), with other state, federal, and international regulatory and law enforcement agencies and authorities, the National Association of Insurance Commissioners, and their affiliates or subsidiaries; provided that the recipient agrees to maintain the confidentiality and privileged status of the document, material, or other information;

(B)  Receive documents, materials, or information, including otherwise confidential and privileged documents, materials, or information, from the National Association of Insurance Commissioners, its affiliates or subsidiaries and from state, federal, and international regulatory and law enforcement agencies and authorities and shall maintain as confidential or privileged any document, material, or information received with the notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information; and

(C)  Enter into agreements governing sharing and use of information consistent with this subsection.

(4)  No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information shall occur as a result of disclosure to the commissioner under this section or as a result of sharing, receiving, or using the information as authorized in paragraph (3).

(5)  Nothing in this article shall prohibit the commissioner from releasing final, adjudicated actions including terminations that are open to public inspection pursuant to section 431:2-209 to a database or other clearinghouse service maintained by the National Association of Insurance Commissioners or its affiliates or subsidiaries.

(f)  An insurer, the authorized representative of the insurer, or a producer who fails to report as required under the provisions of this section or who is found to have reported with actual malice by a court of competent jurisdiction may, after notice and hearing, have its license or certificate of authority suspended or revoked and may be fined in accordance with article 2. [L 2001, c 216, pt of §2; am L 2002, c 155, §33]



§431:9A-116 - Reciprocity.

[§431:9A-116]  Reciprocity.  (a)  The commissioner shall waive any requirements for a nonresident license applicant with a valid license from the applicant's home state, except the requirements imposed by section 431:9A-108, so long as the applicant's home state awards nonresident licenses to residents of this State on the same basis.

(b)  A nonresident producer's satisfaction of the producer's home state's continuing education requirements for licensed insurance producers shall constitute satisfaction of this State's continuing education requirements so long as the nonresident producer's home state recognizes the satisfaction of its continuing education requirements imposed upon producers from this State on the same basis. [L 2001, c 216, pt of §2]



§431:9A-117 - Reporting of actions.

[§431:9A-117]  Reporting of actions.  (a)  A producer shall report to the commissioner any civil or administrative action taken against the producer in any jurisdiction or by a governmental agency in any state within thirty days of the final disposition of the matter.

(b)  Within thirty days of arraignment, a producer shall report to the commissioner any criminal prosecution of the producer being taken in any jurisdiction.

(c)  The report shall include a copy of the initial complaint or indictment filed and any and all other relevant legal documents. [L 2001, c 216, pt of §2]



§431:9A-118 - Rules.

[§431:9A-118]  Rules.  The commissioner may, in accordance with chapter 91, adopt reasonable rules as are necessary or proper to carry out the purposes of this article. [L 2001, c 216, pt of §2]



§431:9A-119 - Scope of examination.

[§431:9A-119]  Scope of examination.  (a)  The commissioner shall prescribe each examination, and each examination shall be of reasonably sufficient scope to test the applicant's knowledge relative to the classes of insurance that may be dealt with under the license applied for, the duties and responsibilities relating thereto, and the laws of this State that are applicable to the licensee.

(b)  The commissioner is required to prepare and make available to insurance producers a printed manual specifying in general terms the subjects which may be covered in any examination for a particular license. [L 2001, c 216, pt of §2]



§431:9A-120 - Time of examinations.

[§431:9A-120]  Time of examinations.  (a)  The commissioner shall give examinations within this State at such times and places as may reasonably serve the convenience of both the commissioner and applicants.

(b)  The commissioner may require a waiting period of not more than six months before giving a new examination to an applicant who has failed to pass two previous, similar examinations. [L 2001, c 216, pt of §2]



§431:9A-121 - Advisory board.

[§431:9A-121]  Advisory board.  The commissioner may, in the commissioner's discretion, appoint a group of individuals, to be known as the advisory board, to make recommendations to the commissioner concerning any matter relating to the examinations provided for by this article.  Any individual appointed to the advisory board shall not be entitled to any compensation for the individual's services.  The commissioner shall select a group that fairly represents the insurance industry in this State.  The commissioner shall decide how long each individual is to serve on the advisory board.  This section shall not be subject to the requirements of chapter 92. [L 2001, c 216, pt of §2]



§431:9A-122 - Place of business.

§431:9A-122  Place of business.  (a)  Every licensed insurance producer shall have and maintain in this State, or, if a nonresident insurance producer, in the nonresident's home state, a place of business accessible to the public.

(b)  The place of business shall be where the licensee principally conducts transactions under the licensee's licenses.

(c)  The licensee shall promptly notify the commissioner in writing of any change of business address. [L 2001, c 216, pt of §2; am L 2006, c 189, §5]



§431:9A-123 - Records of insurance producer.

§431:9A-123  Records of insurance producer.  (a) Every insurance producer shall keep a record of all transactions consummated under the producer's license.  This record shall be in a form organized according to class of insurance and shall include:

(1)  A record of each insurance contract procured or issued, together with the names of the insurers and insureds, the amount of premium paid or to be paid or the basis of the premium or consideration paid or to be paid, and a statement of the subject of the insurance; and

(2)  Other and additional information as shall be customary, or as may reasonably be required by the commissioner.

(b)  All the records as to any particular transaction shall be kept in the licensee's office and shall be available and open to the inspection of the commissioner during business hours during the five years immediately after the date of the completion of the transaction.

(c)  This section shall not apply to life or accident and health or sickness insurance if the records required of such insurance are customarily maintained in the offices of the insurer. [L 2001, c 216, pt of §2; am L 2002, c 155, §34]



§431:9A-123 - .

[§431:9A-123.5]  Reporting and accounting for premiums.  (a) Every licensed producer shall have the responsibilities of a trustee for all premium and return premium funds received or collected under this article.

(b)  The licensee, upon receipt of the funds, shall either:

(1)  Remit the premiums (less commissions) and return premiums received or held by the licensee to the insurers or the persons entitled to such funds; or

(2)  Maintain the funds at all times in a federally insured account with a bank, savings and loan association, or financial services loan company situated in Hawaii, separate from the licensee's own funds or funds held by the licensee in any other capacity, in an amount at least equal to the premiums (net of commissions) and return premiums received by such licensee and unpaid to the insurers or persons entitled to such funds.  Return premiums shall be returned within thirty days, unless directed otherwise in writing by the person entitled to the funds.  The licensee shall not be required to maintain a separate bank account or other account for the funds of each insurer or person entitled to such funds, if and so long as the funds held for the insurer or person entitled to such funds are reasonably ascertainable from the books of account and records of the licensee.  Only such additional funds as may be reasonably necessary to pay bank, savings and loan association, or financial services loan company charges may be commingled with the premium funds.  If the bank, savings and loan association, or financial services loan company account is an interest earning account, the licensee may not retain the interest earned on such funds for the licensee's own use or benefit without the prior written consent of the insurers or person entitled to such funds.  A premium trustee account shall be designated on the records of the bank, savings and loan association, or financial services loan company as a "trustee account established pursuant to section 431:9A-123.5, Hawaii Revised Statutes", or words of similar import.

(c)  Any such licensee who, not being lawfully entitled to such funds, diverts or appropriates such funds or any portion of them to the licensee's own use, shall be subject to any penalties as provided by law. [L 2002, c 155, pt of §3]



§431:9A-124 - Prerequisites for license renewal.

§431:9A-124  Prerequisites for license renewal.  (a)  To qualify for a license renewal, a licensee shall:

(1)  During the twenty-four months preceding a license renewal, complete the required number of credit hours as set forth in subsection (b) in approved continuing education courses; and

(2)  Pay the fees as required under section 431:7-101.

(b)  [Subsection effective until June 30, 2010.  For subsection effective July 1, 2010, see below.]  The required number of credit hours shall be as follows:

(1)  For a licensee authorized to sell lines of insurance in only one of the following groups:

(A)  Life or accident and health or sickness; or

(B)  Property, marine and transportation, vehicle, general casualty, or surety;

the requisite number of credit hours shall be twenty hours relating to the line of authority for which the license is held, including three credit hours relating to the insurance laws and the insurance rules;

(2)  For a licensee with a license to sell lines of insurance in both groups in paragraph (1), the total requisite number of credit hours shall be thirty hours, of which:

(A)  Twelve hours shall relate to paragraph (1)(A) of which two hours shall relate to the insurance laws and the rules relating to the line of authority for which the license is held; and

(B)  Eighteen hours shall relate to paragraph (1)(B) of which two hours shall relate to the insurance laws and the rules relating to the line of authority for which the license is held.

(b)  [Subsection effective July 1, 2010.  For subsection effective until June 30, 2010, see above.]  The required number of credit hours shall be as follows:

(1)  For a licensee authorized to sell lines of insurance in only one of the following groups:

(A)  Life or accident and health or sickness; or

(B)  Property, marine and transportation, vehicle, general casualty, or surety;

the requisite number of credit hours shall be twenty-four credit hours, consisting of twenty-one credit hours relating to the line of authority for which the license is held and three credit hours relating to ethics training or relating to the insurance laws and the insurance rules;

(2)  For a licensee with a license to sell lines of insurance in both groups in paragraph (1), the total requisite number of credit hours shall be twenty-four credit hours, consisting of:

(A)  Ten credit hours relating to paragraph (1)(A);

(B)  Eleven credit hours relating to paragraph (1)(B); and

(C)  Three credit hours relating to ethics training or to insurance laws and rules.

For purposes of this section, ethics training shall include but shall not be limited to the study of fiduciary responsibility, commingling of funds, payment and acceptance of commissions, unfair claims practices, policy replacement considerations, and conflicts of interest.

(c)  Continuing education equivalents, as determined and approved by the commissioner, may include the teaching of continuing education courses and holding certain professional designations, but shall not include the use of carryover credit hours earned in excess of the required hours in any two-year renewal cycle.

(d)  Unless an extension of time has been granted in advance by the commissioner, a licensee's failure to satisfy all of the continuing education requirements by the renewal date shall result in that licensee's license being automatically placed on an inactive status.  To reactivate a license, the licensee shall submit proof to the insurance division that the requisite number of credit hours has been completed and the licensee shall pay any required fees and penalties.

(e)  After a licensee completes an approved continuing education course, the approved course provider shall issue to the licensee a certificate of completion in a form approved by the commissioner that certifies that the licensee has successfully completed the course.  Both the licensee and a person authorized to sign on behalf of the approved course provider shall sign the certificate of completion.  The approved course provider shall electronically submit the certificate of completion to the insurance division within fifteen days of course completion.

(f)  This section shall not apply to a licensee granted an exemption by the commissioner from this section pursuant to section 431:9A-116.

(g)  The commissioner may grant an extension of time to meet the requirements of this section to a licensee on extended active military duty for a period of time equal to the number of days the licensee was on active military duty. [L 2001, c 216, pt of §2; am L 2002, c 155, §35; am L 2003, c 212, §§65, 66; am L 2006, c 154, §31; am L 2009, c 77, §9]



§431:9A-125 - Continuing education recordkeeping.

[§431:9A-125]  Continuing education recordkeeping.  (a)  Licensees shall maintain their own continuing education records and shall keep these records for four years after completion of an approved continuing education course.

(b)  Approved course providers shall maintain attendance records for five years to permit the commissioner to verify the attendance and course completion of all licensees enrolled in an approved course.  These course providers shall make the records available at all times to the commissioner. [L 2001, c 216, pt of §2]



§431:9A-126 - Power to fine.

§431:9A-126  Power to fine.  (a)  The order levying the fine through section 431:9A-112 shall specify the period within which the fine shall be fully paid, and that period shall be not less than thirty nor more than forty-five days from the date of the order.

(b)  Upon the licensee's failure to pay any fine when due, the commissioner shall revoke the license of the licensee if not already revoked, and the fine may be recovered in a civil action brought on behalf of the commissioner by the attorney general.

(c)  Any fine collected shall be paid by the commissioner to the director of finance for the account of the compliance resolution fund. [L 2001, c 216, pt of §2; am L 2003, c 212, §67]



§431:9A-127 - Fine in lieu.

[§431:9A-127]  Fine in lieu.  (a)  Upon the hearing of an appeal from an order imposing any sanction upon a licensee in accordance with section 431:9A-112, the court may impose a fine of not more than $10,000 in lieu of the commissioner's action, and payment of that fine within ten days of the court's order shall result in the acceptance of the licensee's application or the reinstatement, restoration, or extension of that license if:

(1)  The court finds that the licensee violated the law; and

(2)  The court deems the sanction imposed too severe a penalty under the facts as found.

(b)  If the licensee has previously been sanctioned for a similar offense, the court shall not have jurisdiction to impose a fine in lieu of the commissioner's action. [L 2001, c 216, pt of §2]



§431:9A-128 - Nondiscrimination.

[§431:9A-128]  Nondiscrimination.  Continuing education courses provided by insurers to insurance producers shall be subject to the same standards, reviews, and credits as other continuing education courses.  Nothing in this article is intended to preclude the provision of continuing education courses by insurers to insurance producers; provided that no credit shall be given for any course unless it is a continuing education course approved by the commissioner. [L 2001, c 216, pt of §2]



§431:9A-129 - Penalty.

§431:9A-129  Penalty.  (a)  The commissioner may revoke or suspend the certificate of an approved course provider for any violation of the insurance code, subject to the right of the provider to a hearing as provided in section 431:2-308.

(b) The commissioner shall sanction the license of any licensee who has submitted an invalid, false, or fraudulent certificate of completion, subject to the right of a licensee to have a hearing as provided in chapter 91.

(c)  The commissioner shall revoke the approval of an approved course provider who has issued a certificate of completion to a licensee who has not attended the continuing education course or to a licensee who has not met the course requirements, subject to the right of an approved course provider to have a hearing as provided in section 431:2-308. [L 2001, c 216, pt of §2; am L 2002, c 155, §36; am L 2003, c 212, §68]



§431:9A-130 - Commissioner's authority to grant waiver.

[§431:9A-130]  Commissioner's authority to grant waiver.  Upon the receiving of a written request and a showing of good cause, the commissioner shall have the authority to grant a waiver of any requirement of an insurance law or insurance rule as applied to an applicant or a producer. [L 2001, c 216, pt of §2]



§431:9A-141 - Definitions.

[PART II.]  LIMITED LINES MOTOR VEHICLE

RENTAL COMPANY PRODUCER

[§431:9A-141]  Definitions.  Unless specified otherwise, the following definitions shall be used in this part in addition to other definitions in chapter 431:

"Limited lines motor vehicle rental company producer" or "rental company producer" means a motor vehicle rental company that is licensed by the commissioner to solicit and sell insurance coverages only in connection with and which are incidental to the rental company's business of renting motor vehicles.

"Motor vehicle rental agreement" or "rental agreement" means any written agreement setting forth the terms and conditions governing the use of a motor vehicle that is rented or leased from a rental company.

"Motor vehicle rental company" or "rental company" means any person that is primarily in the business of providing motor vehicles to the public under a motor vehicle rental agreement for a rental period not to exceed ninety days.

"Motor vehicle renter" means any person obtaining the use of a vehicle from a rental company under the terms of a rental agreement for a rental period not to exceed ninety days.

"Rental vehicle" or "vehicle" means a motor vehicle:

(1)  Of the private passenger type including passenger vans, minivans, and sport utility vehicles; or

(2)  Of the cargo type, including cargo vans or pickup trucks with a gross vehicle weight of less than twenty-six thousand pounds,

that do not require a commercial driver's license for the operation of the vehicle. [L 2002, c 235, pt of §1]



§431:9A-142 - Requirements for license and renewal.

§431:9A-142  Requirements for license and renewal.  (a)  Applicants seeking licensure under this part shall comply with applicable licensing requirements under chapter 431.

(b)  The commissioner may issue a limited lines motor vehicle rental company producer license to a motor vehicle rental company; provided that:

(1)  A motor vehicle rental company having a limited lines motor vehicle rental company producer's license shall also authorize employees of the motor vehicle rental company to act individually on behalf of, and under the supervision of, the motor vehicle rental company in solicitation and sale of insurance coverages;

(2)  Except as set forth in this section, a limited lines motor vehicle rental company producer and its employees shall not advertise or otherwise represent themselves as licensed insurers, insurance agents, insurance producers, or insurance brokers;

(3)  A limited lines motor vehicle rental company producer may solicit or sell insurance at the rental office or by preselecting coverages in master, corporate, group rental, or individual agreements in any of the following general categories:

(A)  Personal accident insurance covering the risks of travel to the motor vehicle renter and other occupants of the rental vehicle for accident and health or sickness insurance covering accidental death or dismemberment and reimbursement for medical expenses resulting from an occurrence during the rental period;

(B)  Liability insurance, uninsured motorist insurance, or underinsured motorist insurance covering the motor vehicle renter and other authorized drivers of the rental vehicle for liability and damage arising from the operation of the rental vehicle;

(C)  Personal effects insurance covering the motor vehicle renter and other vehicle occupants for the loss of or damage to personal effects that occur during the rental period;

(D)  Roadside assistance and emergency sickness protection programs; and

(E)  Incidental travel or vehicle related coverages, which the motor vehicle rental company solicits or sells in connection with the rental of its vehicles;

(4)  The limited lines motor vehicle rental company producer shall have brochures or other written materials readily available for review and dissemination to prospective motor vehicle renters that:

(A)  Summarize clearly and correctly the material terms of coverages solicited or sold by the motor vehicle rental company producer, including the identity of the insurer;

(B)  Disclose that the coverages solicited by the motor vehicle rental company producer may provide a duplication of coverages already provided by a renter's personal motor vehicle insurance policy or other sources of coverage;

(C)  State that purchases by the motor vehicle renter of the kinds of coverages offered by the motor vehicle rental company producer is not required to rent a vehicle; and

(D)  Describe the process for filing a claim if the renter elects to purchase coverages;

(5)  The motor vehicle rental company producer shall disclose in the motor vehicle rental agreement evidence of insurance coverages elected or declined by the motor vehicle renter;

(6)  The motor vehicle rental company producer shall conduct training programs for its employees who solicit and sell the rental company producer's insurance coverages;

(7)  The motor vehicle rental company producer shall not be required to hold funds collected as payments for insurance in a separate trust account; and

(8)  The motor vehicle rental company producer shall comply with all provisions of chapter 437D.

(c)  The commissioner may prescribe, approve, or furnish forms calling for any information that the commissioner deems proper in connection with the application for or extension of these limited licenses.

(d)  The limited license shall not be issued until all applicable licensing fees required by article 7 have been paid. [L 2002, c 235, pt of §1; am L 2003, c 212, §69; am L 2006, c 154, §32]



§431:9A-151 - Continuing education course provider certificate.

[Part iii.]  CONTINUING EDUCATION COURSE PROVIDERS

§431:9A-151  Continuing education course provider certificate.  (a)  An approved continuing education course shall be offered only by a person who has a valid continuing education course provider certificate.  Any person seeking a continuing education course provider certificate shall submit to the commissioner at least sixty days prior to the date the course will be offered:

(1)  An application in duplicate on a form prescribed by the commissioner; and

(2)  The appropriate application fee.

(b)  A continuing education [course] provider, who is seeking renewal of the certificate, shall submit to the commissioner at least sixty days prior to the expiration of the certificate:

(1)  A renewal application in duplicate in a form prescribed by the commissioner; and

(2)  The appropriate renewal application fee.

(c)  The continuing education course provider certificate:

(1)  Shall expire:

(A)  On July 1 of the calendar year immediately following the calendar year the application for the initial certificate was received, if the application was received in the months of January through June; or

(B)  On July 1 of the second calendar year following the calendar year the application for the initial certificate was received, if the application was received in the months of July through December; and

(2)  May thereafter be renewed by application for a period of one year beginning on July 1 and ending on July 1 of the following calendar year,

unless the certificate is earlier suspended or revoked by the commissioner.

(d)  An application may be denied, or the continuing education course provider certificate may be suspended or revoked, if the commissioner determines that the applicant or an officer, director, partner, or owner of an applicant entity:

(1)  Is not qualified to perform the duties and responsibilities listed in this chapter;

(2)  Engaged in false, fraudulent, or deceptive advertising or in making false or untruthful statements to the public or the commissioner;

(3)  Procured any past license or regulatory approval through fraud, misrepresentation, or deceit;

(4)  Aided and abetted an unlicensed person in performing, directly or indirectly, any activities requiring a license;

(5)  Failed to maintain a record or history of competency, trustworthiness, fair dealing, or financial integrity;

(6)  Engaged in business under a past or present license issued pursuant to licensing laws, in a matter causing injury to one or more members of the public;

(7)  Failed to comply, observe, or adhere to any law in a manner such that the commissioner deems the applicant to be unfit for approval;

(8)  Has been refused a professional, occupational, or vocational license, has had such a license suspended, revoked, or restricted, or has been fined or placed on probation by any licensing authority; or

(9)  Has been convicted of a felony or a misdemeanor involving a fraudulent act or an act of dishonesty in the acceptance, custody, or payment of money or property. [L 2003, c 55, pt of §1; am L 2006, c 154, §33]



§431:9A-152 - Continuing education course provider additional duties.

§431:9A-152  Continuing education course provider additional duties.  In addition to other duties and obligations imposed by law, a continuing education course provider shall be responsible for:

(1)  Ensuring that each course is taught by a qualified instructor;

(2)  Providing course schedules at least thirty days prior to the start date of each class;

(3)  Monitoring attendance by having licensees who are taking the continuing education course, sign-in at the time of entrance to the course, and sign-out upon completion of the course, for courses other than self-study courses;

(4)  Supervising and evaluating courses and instructors;

(5)  Administering examinations when applicable;

(6)  Verifying and submitting in the appropriate format, on a timely basis, course attendance and completion rosters and other information required by law;

(7)  Signing and issuing to a licensee, in a form approved by the commissioner, a certificate of completion within fifteen days of completion of a continuing education course;

(8)  Providing continuing education course application materials, including a detailed course content outline and a copy of the provider's tuition and fee refund policy, upon a licensee's request; and

(9)  Publishing and abiding by a refund policy that complies with rules adopted by the commissioner. [L 2003, c 55, pt of §1; am L 2006, c 154, §34]



§431:9A-153 - Courses.

§431:9A-153  Courses.  (a)  No continuing education course hours shall be credited for a course unless the provider conducting the course has a valid continuing education course provider certificate at the time the course is conducted.

(b)  In determining whether to approve a course, the commissioner may consider whether the course:

(1)  Is a formal program of learning that contributes directly to the professional competence of licensees;

(2)  Will enhance and improve the knowledge of licensees with regard to the conduct of the business of insurance in the State;

(3)  Includes methods to evaluate and assess the effectiveness of the course;

(4)  Is appropriately classified as "basic", "intermediate", or "advanced"; and

(5)  Includes a bibliography of reference materials and supplemental teaching aids.

(c)  The commissioner shall not grant continuing education credit for any course work that focuses on:

(1)  Personal development;

(2)  Motivational or public speaking;

(3)  Salesmanship;

(4)  Product presentation;

(5)  Mechanical office skills, including but not limited to typing, speed reading, use of calculators, computers, or other office machinery; or

(6)  Other subject matter not related to the business of insurance as determined by the commissioner.

(d)  A continuing education course provider shall submit for approval to the commissioner a course application at least sixty days prior to the date the course will be offered.  Course applications shall be submitted to the commissioner for approval for new courses, renewals of course certificates, or whenever changes are proposed in the course material, course hours, method of presentation, or method of examination.  A continuing education course provider shall obtain the commissioner's prior approval for the course before advertising or soliciting for the course.

(e)  Continuing education credit hours shall be approved in increments of not less than one credit hour.

(f)  No course shall be approved for more than twenty credit hours.

(g)  The continuing education course certificate shall expire:

(1)  On July 1 of the calendar year immediately following the calendar year the application for the initial certificate was received, if the application was received in the months of January through June; or

(2)  On July 1 of the second calendar year following the calendar year the application for the initial certificate was received, if the application was received in the months of July through December.

The certificate may be renewed once for a two-year period by application beginning on July 1 and ending on July 1 of the second calendar year; provided that the certificate is not suspended, expired, or revoked by the commissioner. [L 2003, c 55, pt of §1; am L 2006, c 154, §35]



§431:9A-154 - Self-study courses.

§431:9A-154  Self-study courses.  (a)  In addition to the requirements of courses generally, an approved continuing education course provider shall also require for self-study courses, including computer-based courses, a written or computer-based examination at the conclusion of the self-study course.  The examination shall:

(1)  Be composed of multiple choice questions, essay questions, or both;

(2)  Have at least three different versions of itself, used on a random or rotating basis;

(3)  If composed of multiple choice questions for a course approved for up to four credit hours, include at least twenty-five multiple choice questions;

(4)  If composed of multiple choice questions for a course approved for more than four credit hours, include at least fifty multiple choice questions;

(5)  Be graded by the continuing education course provider or the continuing education course provider's agent;

(6)  If the examination is computer-based, not include prompts designed to aid the person taking the examination; and

(7)  If the course is a computer-based course with a computer-based examination, be designed to prevent the licensee from taking the examination without reviewing the course materials.

(b)  To pass a multiple-choice self-study course, the licensee shall answer at least seventy per cent of the examination questions correctly.

(c)  A self-study course examination shall not be administered by a person who:

(1)  Is related to, or is a business associate of, the licensee taking the examination; or

(2)  Has a financial interest in the success or failure of a licensee taking the examination.

(d)  The effective date of a completed examination pursuant to this section shall be the date the continuing education course provider receives the completed examination.  Upon receipt of the completed examination, the continuing education course provider or the continuing education course provider's agent shall grade the examination and mail the results to the licensee within fifteen days. [L 2003, c 55, pt of §1; am L 2006, c 154, §36]



§431:9A-155 - Carryover credits.

[§431:9A-155]  Carryover credits.  No credit hours earned during a single renewal cycle may be carried over and counted towards satisfaction of the credit hour requirements for a following renewal cycle for the same license. [L 2003, c 55, pt of §1]



§431:9A-156 - Course instructors.

[§431:9A-156]  Course instructors.  (a)  The commissioner may deem a continuing education course instructor unqualified if the instructor has been subject to suspension, revocation, or other disciplinary proceeding in relation to an insurance license or other financial services license by the State or other jurisdiction.

(b)  A continuing education course provider shall give the commissioner access to the employment records of any instructor employed by the provider.

(c)  A provider shall require the instructor to display a photo identification to any insurance division representative who conducts an official audit during an instruction period. [L 2003, c 55, pt of §1]



§431:9A-157 - Tuition.

[§431:9A-157]  Tuition.  (a)  The following are requirements that providers shall follow:

(1)  Tuition fees for courses shall be reasonable and clearly identified;

(2)  If the course is canceled for any reason, all fees shall be refunded in full unless the enrollment application contains a refund policy clause that expressly states otherwise.  If the fees are refundable, the continuing education course provider shall refund the fees within forty-five days after the cancellation;

(3)  In the event a course is postponed for any reason, a licensee shall be given the choice of attending the course at a later date or having the fee refunded in full.  If a licensee chooses not to attend a postponed course, the continuing education course provider shall refund the fees within forty-five days after the postponement; and

(4)  A provider may have a refund policy that addresses a licensee's cancellation or failure to complete a course, so long as that policy is clear to the licensee and in compliance with this section.

(b)  A continuing education course provider may offer a continuing education course free of tuition. [L 2003, c 55, pt of §1]



§431:9A-158 - Reporting credit hours and recordkeeping.

§431:9A-158  Reporting credit hours and recordkeeping.  Continuing education course providers shall:

(1)  Submit course completion information as prescribed by the commissioner to the insurance division within fifteen days after the course is completed or the competency examination is scored.  The information shall be transmitted in an electronic form in the format prescribed by the commissioner; and

(2)  Maintain adequate records to verify the attendance and successful course completion pursuant to section 431:9A-125(b). [L 2003, c 55, pt of §1; am L 2006, c 154, §37]



§431:9A-159 - Advertising.

[§431:9A-159]  Advertising.  (a)  A course shall not be advertised as an approved course for continuing education credit unless the commissioner has approved the course in writing.

(b)  Advertisements for an approved course shall include:

(1)  The provider's name, course title, and course number;

(2)  The statement "Approved by the Hawaii State Insurance Commissioner for continuing education credit";

(3)  The number of approved credit hours; and

(4)  The amount of tuition, fees, and all other associated expenses. [L 2003, c 55, pt of §1]



§431:9A-160 - Advisory committee.

[§431:9A-160]  Advisory committee.  (a)  The commissioner may establish an advisory committee, which shall be composed of nine members appointed by the commissioner of which:

(1)  Eight members shall be practicing licensees with active licenses; and

(2)  One member shall be from the insurance division.

Members shall serve staggered terms of two years each so that the terms of no more than five members expire each year.

(b)  The advisory committee shall assist the commissioner by:

(1)  Recommending to the commissioner policies, procedures, and administrative rules to implement this part, including:

(A)  Additional criteria to be used in the consideration and review of course providers, courses, and course materials;

(B)  Additional criteria to be considered in the approval or rejection of continuing education courses; and

(C)  Courses, credit hours, and fees for applications of renewals for each approved course;

(2)  Reviewing the continuing education course requirements for this State and other states to determine whether the courses are substantially equivalent and recommending to the commissioner whether to enter into or maintain reciprocal agreements with other states;

(3)  Reviewing and critiquing proposed continuing education course materials to determine whether the course materials are appropriate for the purposes of continuing education and whether courses using these materials would comply with this part; and

(4)  Providing such other and further assistance to the commissioner as the commissioner deems appropriate.

(c)  The committee members shall receive no monetary compensation for services.

(d)  The commissioner may grant continuing education equivalent credit to members of the advisory committee for work completed pursuant to this section. [L 2003, c 55, pt of §1]



§431:9B-101 - Definitions.

[ARTICLE 9B]

REINSURANCE INTERMEDIARY

Cross References

Credit for reinsurance, see article 4A.

Law Journals and Reviews

Reinsurance Intermediaries:  Law and Litigation.  29 UH L. Rev. 59.

§431:9B-101  Definitions.  For purposes of this article:

"Actuary" means a person who is a member in good standing of the American Academy of Actuaries.

"Controlling person" means any individual, firm, association, or corporation that directly or indirectly has the power to direct or cause to be directed, the management, control, or activities of the reinsurance intermediary.

"Insurer" means any individual, firm, association, or corporation duly licensed in this State pursuant to this chapter as an insurer.

"Licensed producer" or "producer" means a producer or reinsurance intermediary licensed pursuant to this chapter.

"Qualified United States financial institution" means an institution that:

(1)  Is organized or (in the case of a United States office of a foreign banking organization) licensed, under the laws of the United States or any state thereof;

(2)  Is regulated, supervised, and examined by United States federal or state authorities having regulatory authority over banks and trust companies; and

(3)  Has been determined by either the commissioner, or the securities valuation office of the National Association of Insurance Commissioners, to meet such standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the commissioner.

"Reinsurance intermediary" means a reinsurance intermediary- broker or a reinsurance intermediary-manager as these terms are defined in this section.

"Reinsurance intermediary-broker" or "RB" means any person, other than an officer or employee of the ceding insurer, firm, association, or corporation that solicits, negotiates, or places reinsurance cessions or retrocessions on behalf of a ceding insurer without the authority or power to bind reinsurance on behalf of the insurer.

"Reinsurance intermediary-manager" or "RM" means any individual, firm, association, or corporation that has authority to bind or manages all or part of the assumed reinsurance business of a reinsurer (including the management of a separate division, department, or underwriting office) and acts as an agent for the reinsurer whether known as a reinsurance intermediary-manager, manager, or other similar term.  Notwithstanding the above, the following persons shall not be considered a reinsurance intermediary-manager, with respect to the reinsurer, for the purposes of this article:

(1)  An employee of the reinsurer;

(2)  A United States manager of the United States branch of an alien reinsurer;

(3)  An underwriting manager who, pursuant to contract, manages all the reinsurance operations of the reinsurer, is under common control with the reinsurer, subject to article 11, and whose compensation is not based on the volume of premiums written; and

(4)  The manager of a group, association, pool, or organization of insurers that engages in joint underwriting or joint reinsurance and who is subject to examination by the commissioner of the state in which the manager's principal business office is located.

"Reinsurer" means any person, firm, association, or corporation duly licensed in this State pursuant to the applicable provisions of the insurance law as an insurer with the authority to assume reinsurance.

"To be in violation" means that the reinsurance intermediary, or insurer or reinsurer for whom the reinsurance intermediary was acting failed to substantially comply with this article. [L 1992, c 176, pt of §6; am L 2002, c 155, §37]



§431:9B-102 - Licensure.

§431:9B-102  Licensure.  (a)  No person, firm, association, or corporation shall act as a reinsurance intermediary-broker in this State if the reinsurance intermediary-broker maintains an office either directly or as a member or employee of a firm or association or as an officer, director, or employee of a corporation:

(1)  In this State, unless the reinsurance intermediary-broker is a licensed producer in this State; or

(2)  In another state, unless the reinsurance intermediary-broker is a licensed producer in this State or another state having a law substantially similar to this law, or such reinsurance intermediary-broker is licensed in this State as a nonresident reinsurance intermediary.

(b)  No person, firm, association, or corporation shall act as a reinsurance intermediary-manager:

(1)  For a reinsurer domiciled in this State, unless the reinsurance intermediary-manager is a licensed producer in this State;

(2)  In this State, if the reinsurance intermediary-manager maintains an office either directly or as a member or employee of a firm or association, or an officer, director, or employee of a corporation in this State, unless the reinsurance intermediary-manager is a licensed producer in this State; or

(3)  In another state for a nondomestic insurer, unless the reinsurance intermediary-manager is a licensed producer in this State or another state having a law substantially similar to this law, or the person is licensed in this State as a nonresident reinsurance intermediary.

(c)  The commissioner shall require a reinsurance intermediary-manager subject to subsection (b) to:

(1)  File a bond from an insurance company licensed to do business within the State or with an insurance company approved by the commissioner in an amount equal to $500,000 or ten per cent of the annual reinsurance premiums managed by the reinsurance intermediary-manager, whichever is greater, except that the bond amount under this paragraph shall not exceed $10,000,000, for the protection of the reinsurer;

(2)  Maintain an errors and omissions policy, with an insurance company licensed to do business within the State or with an insurance company approved by the commissioner, in an amount equal to $250,000 or twenty-five per cent of the annual reinsurance premiums managed by the reinsurance intermediary-manager, whichever is greater, except that the policy limits under this paragraph shall not exceed $10,000,000; and

(3)  Provide any other report required by the commissioner.

At the time of application for licensure and each renewal, each reinsurance intermediary-manager shall provide the commissioner with proof of the bond and the policy, and appropriate documentation to show that the bond and the policy continue to be in effect or that a new bond and a new policy have been secured.

(d)(1)  The commissioner may issue a reinsurance intermediary license to any person, firm, association, or corporation that has complied with the requirements of this article.  Any such license issued to a firm or association will authorize all the members of that firm or association and any designated employees to act as reinsurance intermediaries under the license, and all those persons shall be named in the application and any supplements thereto.  Any such license issued to a corporation shall authorize all of the officers, and any designated employees and directors thereof to act as reinsurance intermediaries on behalf of the corporation, and all those persons shall be named in the application and any supplements thereto.

(2)  If the applicant for a reinsurance intermediary license is a nonresident, the applicant, as a condition precedent to receiving or holding a license, shall designate the commissioner as agent for service of process in the manner, and with the same legal effect, provided for by this article for service of process upon unauthorized insurers; and also shall furnish the commissioner with the name and address of a resident of this State upon whom notices or orders of the commissioner or process affecting the nonresident reinsurance intermediary may be served.  The licensee shall promptly notify the commissioner in writing of every change in its designated agent for service of process, and such change shall not become effective until acknowledged by the commissioner.

(e)  The commissioner may refuse to issue a reinsurance intermediary license if, in the commissioner's judgment, the applicant, anyone named on the application, or any member, principal, officer, or director of the applicant, is not trustworthy, or that any controlling person of the applicant is not trustworthy to act as a reinsurance intermediary, or that any of the foregoing has given cause for revocation or suspension of such license, or has failed to comply with any prerequisite for the issuance of the license.  Upon written request therefor, the commissioner shall furnish a summary of the basis for refusal to issue a license, which document shall be privileged and not subject to disclosure pursuant to chapter 92F.

(f)  Licensed attorneys at law of this State when acting in their professional capacity as such shall be exempt from this section. [L 1992, c 176, pt of §6; am L 2001, c 136, §2; am L 2004, c 122, §29; am L 2006, c 189, §6]



§431:9B-103 - Required contract provisions; reinsurance intermediary-brokers.

§431:9B-103  Required contract provisions; reinsurance intermediary-brokers.  Transactions between a reinsurance intermediary-broker and the insurer it represents in that capacity shall only be entered into pursuant to a written authorization, specifying the responsibilities of each party.  The authorization, at a minimum, shall provide that:

(1)  The insurer may terminate the reinsurance intermediary-broker's authority at any time;

(2)  The reinsurance intermediary-broker shall render accounts to the insurer accurately detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by, or owing to, the reinsurance intermediary-broker, and remit all funds due to the insurer within thirty days of receipt;

(3)  All funds collected for the insurer's account shall be held by the reinsurance intermediary-broker in a fiduciary capacity and deposited in a bank that is a qualified United States financial institution;

(4)  The reinsurance intermediary-broker shall comply with section 431:9B-104;

(5)  The reinsurance intermediary-broker shall comply with the written standards established by the insurer for the cession or retrocession of all risks; and

(6)  The reinsurance intermediary-broker shall disclose to the insurer any relationship with any reinsurer to which business will be ceded or retroceded. [L 1992, c 176, pt of §6; am L 1993, c 321, §12]



§431:9B-104 - Books and records; reinsurance intermediary-brokers.

§431:9B-104  Books and records; reinsurance intermediary-brokers.  (a)  For at least ten years after expiration of each contract of reinsurance transacted by the reinsurance intermediary-broker, the reinsurance intermediary-broker shall keep a complete record for each transaction showing:

(1)  The type of contract, limits, underwriting restrictions, classes or risks, and territory;

(2)  Period of coverage, including effective and expiration dates, cancellation provisions, and notice required for cancellation;

(3)  Reporting and settlement requirements of balances;

(4)  Rate used to compute the reinsurance premium;

(5)  Names and addresses of assuming reinsurers;

(6)  Rates of all reinsurance commissions, including the commissions on any retrocessions handled by the reinsurance intermediary-broker;

(7)  Related correspondence and memoranda;

(8)  Proof of placement;

(9)  Details regarding retrocessions handled by the reinsurance intermediary-broker including the identity of retrocessionaires and percentage of each contract assumed or ceded;

(10)  Financial records, including but not limited to, premium and loss accounts; and

(11)  When the reinsurance intermediary-broker procures a reinsurance contract on behalf of a licensed ceding insurer:

(A)  Directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or

(B)  If placed through a representative of the assuming reinsurer, other than an employee, written evidence that the reinsurer has delegated binding authority to the representative.

(b)  The insurer will have access and the right to copy and audit all accounts and records maintained by the reinsurance intermediary-broker related to its business in a form usable by the insurer. [L 1992, c 176, pt of §6; am L 1993, c 6, §18]



§431:9B-105 - Duties of insurers utilizing the services of a reinsurance intermediary-broker.

[§431:9B-105]  Duties of insurers utilizing the services of a reinsurance intermediary-broker.  (a)  An insurer shall not engage the services of any person, firm, association, or corporation to act as a reinsurance intermediary-broker on its behalf unless the person, firm, association, or corporation is licensed as required by section 431:9B-102.

(b)  An insurer may not employ an individual who is employed by a reinsurance intermediary-broker with which it transacts business, unless the reinsurance intermediary-broker is under common control with the insurer and subject to article 11.

(c)  The insurer shall annually obtain a copy of statements of the financial condition of each reinsurance intermediary-broker with which it transacts business. [L 1992, c 176, pt of §6]



§431:9B-106 - Required contract provisions; reinsurance intermediary-managers.

§431:9B-106  Required contract provisions; reinsurance intermediary-managers.  Transactions between a reinsurance intermediary-manager and the reinsurer it represents in that capacity shall only be entered into pursuant to a written contract, specifying the responsibilities of each party that shall be approved by the reinsurer's board of directors.  At least thirty days before the reinsurer assumes or cedes business through the reinsurance intermediary-manager, a true copy of the approved contract shall be filed with the commissioner for approval.  The contract, at a minimum, shall provide that:

(1)  The reinsurer may terminate the contract for cause upon written notice to the reinsurance intermediary-manager.  The reinsurer may immediately suspend the authority of the reinsurance intermediary-manager to assume or cede business during the pendency of any dispute regarding the cause for termination;

(2)  The reinsurance intermediary-manager will render accounts to the reinsurer accurately detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by or owing to the reinsurance intermediary-manager, and remit all funds due under the contract to the reinsurer on not less than a monthly basis;

(3)  All funds collected for the reinsurer's account will be held by the reinsurance intermediary-manager in a fiduciary capacity and deposited in a bank that is a qualified United States financial institution.  The reinsurance intermediary-manager may retain no more than three months estimated claims payments and allocated loss adjustment expenses.  The reinsurance intermediary-manager shall maintain a separate bank account for each reinsurer that it represents;

(4)  For at least ten years after expiration of each contract of reinsurance transacted by the reinsurance intermediary-manager, the reinsurance intermediary-manager will keep a complete record for each transaction showing:

(A)  The type of contract, limits, underwriting restrictions, classes or risks, and territory;

(B)  Period of coverage, including effective and expiration dates, cancellation provisions and notice required for cancellation, and disposition of outstanding reserves on covered risks;

(C)  Reporting and settlement requirements of balances;

(D)  Rate used to compute the reinsurance premium;

(E)  Names and addresses of reinsurers;

(F)  Rates of all reinsurance commissions, including the commissions on any retrocessions handled by the reinsurance intermediary-manager;

(G)  Related correspondence and memoranda;

(H)  Proof of placement;

(I)  Details regarding retrocessions handled by the reinsurance intermediary-manager, as permitted by section 431:9B-108(d), including the identity of retrocessionaires and percentage of each contract assumed or ceded;

(J)  Financial records, including but not limited to, premium and loss accounts; and

(K)  When the reinsurance intermediary-manager places a reinsurance contract on behalf of a ceding insurer:

(i)  Directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or

(ii)  If placed through a representative of the assuming reinsurer, other than an employee, written evidence that the reinsurer has delegated binding authority to the representative;

(5)  The reinsurer will have access and the right to copy all accounts and records maintained by the reinsurance intermediary-manager related to its business in a form usable by the reinsurer;

(6)  The contract cannot be assigned in whole or in part by the reinsurance intermediary-manager;

(7)  The reinsurance intermediary-manager will comply with the written underwriting and rating standards established by the insurer for the acceptance, rejection, or cession of all risks;

(8)  Sets forth the rates, terms, and purposes of commissions, charges, and other fees that the reinsurance intermediary-manager may levy against the reinsurer;

(9)  If the contract permits the reinsurance intermediary-manager to settle claims on behalf of the reinsurer:

(A)  All claims shall be reported to the reinsurer in a timely manner;

(B)  A copy of the claim file shall be sent to the reinsurer at its request or as soon as it becomes known that the claim:

(i)  Has the potential to exceed the lesser of an amount determined by the commissioner or the limit set by the reinsurer;

(ii)  Involves a coverage dispute;

(iii)  May exceed the reinsurance intermediary-manager's claims settlement authority;

(iv)  Is open for more than six months; or

(v)  Is closed by payment of the lesser of an amount set by the commissioner or an amount set by the reinsurer;

(C)  All claim files shall be the joint property of the reinsurer and reinsurance intermediary-manager.  However, upon an order of liquidation of the reinsurer, the files shall become the sole property of the reinsurer or its estate; the reinsurance intermediary-manager shall have reasonable access to  and the right to copy the files on a timely basis; and

(D)  Any settlement authority granted to the reinsurance intermediary-manager may be terminated for cause upon the reinsurer's written notice to the reinsurance intermediary-manager or upon the termination of the contract.  The reinsurer may suspend the settlement authority during the pendency of the dispute regarding the cause of termination;

(10)  If the contract provides for a sharing of interim profits by the reinsurance intermediary-manager, that such interim profits shall not be paid until one year after the end of each underwriting period for property business and five years after the end of each underwriting period for casualty business (or a later period set by the commissioner for specified lines of insurance) and not until the adequacy of reserves on remaining claims has been verified pursuant to section 431:9B-108(c);

(11)  The reinsurance intermediary-manager shall annually provide the reinsurer with a statement of its financial condition prepared by an independent certified accountant;

(12)  The reinsurer shall at a minimum semiannually conduct an on-site review of the underwriting and claims processing operations of the reinsurance intermediary-manager;

(13)  The reinsurance intermediary-manager shall disclose to the reinsurer any relationship it has with any insurer prior to ceding or assuming any business with the insurer pursuant to the contract; and

(14)  Within the scope of its actual or apparent authority the acts of the reinsurance intermediary-manager shall be deemed to be the acts of the reinsurer on whose behalf it is acting. [L 1992, c 176, pt of §6; am L 1993, c 6, §19 and c 321, §13]



§431:9B-107 - Prohibited acts.

[§431:9B-107]  Prohibited acts.  The reinsurance intermediary-manager shall not:

(1)  Cede retrocessions on behalf of the reinsurer, except that the reinsurance intermediary-manager may cede facultative retrocessions pursuant to obligatory facultative agreements if the contract with the reinsurer contains reinsurance underwriting guidelines for such retrocessions.  The guidelines shall include a list of reinsurers with which those automatic agreements are in effect, and for each such reinsurer, the coverages and amounts or percentages that may be reinsured, and commission schedules;

(2)  Commit the reinsurer to participate in reinsurance syndicates;

(3)  Appoint any producer without assuring that the producer is lawfully licensed to transact the type of reinsurance for which the producer is appointed;

(4)  Without prior approval of the reinsurer, pay or commit the reinsurer to pay, a claim, net of retrocessions, that exceeds the lesser of an amount specified by the reinsurer or one per cent of the reinsurer's policyholder's surplus as of December 31 of the last complete calendar year;

(5)  Collect any payment from a retrocessionaire or commit the reinsurer to any claim settlement with a retrocessionaire, without prior approval of the reinsurer.  If prior approval is given, a report must be promptly forwarded to the reinsurer;

(6)  Jointly employ an individual who is employed by the reinsurer unless the reinsurance intermediary-manager is under common control with the reinsurer subject to article 11; or

(7)  Appoint a sub-reinsurance intermediary-manager. [L 1992, c 176, pt of §6]



§431:9B-108 - Duties of reinsurers utilizing the services of a reinsurance intermediary-manager.

[§431:9B-108]  Duties of reinsurers utilizing the services of a reinsurance intermediary-manager.  (a)  A reinsurer shall not engage the services of any person, firm, association, or corporation to act as a reinsurance intermediary-manager on its behalf unless the person, firm, association, or corporation is licensed as required by section 431:9B-102(b).

(b)  The reinsurer shall annually obtain a copy of statements of the financial condition of each reinsurance intermediary-manager which the reinsurer has engaged prepared by an independent certified accountant in a form acceptable to the commissioner.

(c)  If a reinsurance intermediary-manager establishes loss reserves, the reinsurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the reinsurance intermediary-manager.  This opinion shall be in addition to any other required loss reserve certification.

(d)  Binding authority for all retrocessional contracts or participation in reinsurance syndicates shall rest with an officer of the reinsurer who shall not be affiliated with the reinsurance intermediary-manager.

(e)  Within thirty days of termination of a contract with a reinsurance intermediary-manager, the reinsurer shall provide written notification of the termination to the commissioner.

(f)  A reinsurer shall not appoint to its board of directors any officer, director, employee, controlling shareholder, or subagent of its reinsurance intermediary-manager; provided that this subsection shall not apply to relationships governed by article 11. [L 1992, c 176, pt of §6]



§431:9B-109 - Examination authority.

[§431:9B-109]  Examination authority.  (a)  A reinsurance intermediary shall be subject to examination by the commissioner.  The commissioner shall have access to all books, bank accounts, and records of the reinsurance intermediary in a form usable by the commissioner.

(b)  A reinsurance intermediary-manager may be examined as if it were the reinsurer. [L 1992, c 176, pt of §6]



§431:9B-110 - Penalties and liabilities.

[§431:9B-110]  Penalties and liabilities.  (a)  After a hearing conducted in accordance with section 431:2-308, a reinsurance intermediary, insurer, or reinsurer found by the commissioner to be in violation of any provisions of this article shall:

(1)  For each separate violation, pay a penalty in an amount not exceeding $5,000;

(2)  Be subject to revocation or suspension of its license; and

(3)  If a violation was committed by a reinsurance intermediary, the reinsurance intermediary shall make restitution to the insurer, reinsurer, rehabilitator, or liquidator of the insurer or reinsurer for the net losses incurred by the insurer or reinsurer attributable to the violation.

(b)  The decision, determination, or order of the  commissioner pursuant to subsection (a) shall be subject to judicial review pursuant to chapter 91 and section 431:2-308.

(c)  Nothing contained in this section shall affect the right of the commissioner to impose any other penalties provided in the insurance law.

(d)  Nothing contained in this article is intended to or shall in any manner limit or restrict the rights of policyholders, claimants, creditors, or other third parties or confer any rights on those persons. [L 1992, c 176, pt of §6]



§431:9B-111 - Rules.

[§431:9B-111]  Rules.  The commissioner may adopt reasonable rules under chapter 91 for the implementation and administration of this article. [L 1992, c 176, pt of §6]



§431:9C-101 - Definitions.

[ARTICLE 9C]

MANAGING GENERAL AGENTS

[§431:9C-101]  Definitions.  For purposes of this article:

"Actuary" means a person who is a member in good standing of the American Academy of Actuaries.

"Insurer" means any person, firm, association, or corporation duly licensed in this State as an insurance company pursuant to section 431:3-201.

"Managing general agent" means any person, firm, association, or corporation that manages all or part of the insurance business of an insurer (including the management of a separate division, department, or underwriting office) and acts as an agent for such insurer whether known as a managing general agent, manager, or other similar term, who, with or without the authority, either separately or together with affiliates, produces, directly or indirectly, and underwrites an amount of gross direct written premium equal to or more than five per cent of the policyholder surplus as reported in the last annual statement of the insurer in any one quarter or year, together with one or more of the following activities related to the business produced: adjusts or pays claims in excess of an amount determined by the commissioner, or negotiates reinsurance on behalf of the insurer.  Notwithstanding the preceding sentence, the following persons shall not be considered as managing general agents for the purposes of this article:

(1)  An employee of the insurer;

(2)  A United States manager of the United States branch of an alien insurer;

(3)  An underwriting manager who, pursuant to contract, manages all the insurance operations of the insurer, is under common control with the insurer, subject to article 11, and whose compensation is not based on the volume of premiums written;

(4)  The attorney-in-fact authorized by and acting for the subscribers of a reciprocal insurer or inter-insurance exchange under a power of attorney; and

(5)  Any person, firm, association, or corporation domiciled in the State and authorized to do business only in the State and acting as a managing general agent for an insurer licensed and conducting business only in the State.

"Underwrite" means the authority to accept or reject risk on behalf of the insurer. [L 2002, c 155, pt of §2]



§431:9C-102 - Licensure.

§431:9C-102  Licensure.  (a)  No person, firm, association, or corporation shall act as a managing general agent, with respect to risks located in this State for an insurer licensed in this State, unless licensed as a producer in this State.

(b)  No person, firm, association, or corporation shall act as a managing general agent, representing an insurer domiciled in this State with respect to risks located outside this State, unless licensed as a producer in this State.

(c)  The commissioner shall require the managing general agent to furnish a bond in an amount equal to $100,000 or ten per cent of annual gross direct written premiums, whichever is greater, with an insurance company licensed to do business within the State or with an insurance company approved by the commissioner, for the protection of the insurer.  Each managing general agent shall provide the commissioner with:

(1)  Proof of the bond at the time of the initial application for licensure;

(2)  Appropriate documentation at the time of each renewal to show that the bond continues to be in effect or that a new bond has been secured; and

(3)  Any other report required by the commissioner.

(d)  The commissioner shall require the managing general agent to maintain an errors and omissions policy in an amount equal to $1,000,000 or twenty-five per cent of annual gross direct written premiums, whichever is greater, with an insurance company licensed to do business within the State or an insurance company approved by the commissioner.  Each managing general agent shall provide the commissioner with:

(1)  Proof of the policy at the time of the initial application for licensure;

(2)  Appropriate documentation at the time of each renewal to show that the policy continues to be in effect or that a new policy has been secured; and

(3)  Any other report required by the commissioner. [L 2002, c 155, pt of §2; am L 2003, c 212, §70; am L 2006, c 189, §7]



§431:9C-103 - Required contract provisions.

§431:9C-103  Required contract provisions.  No person, firm, association, or corporation acting as a managing general agent shall place business with an insurer unless there is in force, a written contract between the managing general agent and the insurer which sets forth the responsibilities of each party and, where both the managing general agent and the insurer share responsibility for a particular function, specifies the division of those responsibilities, and which contains at least the following additional provisions:

(1)  The insurer may terminate the contract for cause upon written notice to the managing general agent.  The insurer may suspend the underwriting authority of the managing general agent during the pendency of any dispute regarding the cause for termination;

(2)  The managing general agent shall render accounts to the insurer detailing all transactions and remit all funds due under the contract to the insurer on not less than a monthly basis;

(3)  All funds collected for the account of an insurer shall be held by the managing general agent in a fiduciary capacity and deposited in an account in a bank which is a member of the Federal Reserve System.  This account shall be used for all payments on behalf of the insurer by the managing general agent.  The managing general agent may retain no more than three months estimated claims payments and allocated loss adjustment expenses;

(4)  Separate records of business written by the managing general agent shall be maintained in the licensee's office.  The insurer shall have access to and the right to copy all accounts and records of the managing general agent related to the insurer's business in a form usable by the insurer, and the commissioner shall have access to all books, bank accounts, and records of the managing general agent in a form usable to the commissioner.  Records shall be in an organized form according to each class of insurance and shall include the following information to the extent it is applicable:

(A)  A record of each insurance contract procured or issued, together with the names of the insurers and insureds, the amount of premium paid or to be paid, or the basis of the premium or consideration paid or to be paid, and a statement of the subject of the insurance;

(B)  The names of any other licensees from whom business is accepted and the names of persons to whom commissions or allowances of any kind are promised or paid;

(C)  A record of each investigation or adjustment undertaken or consummated and a statement of any fee, commission, or other compensation received or to be received by the adjuster on account of the investigation or adjustment;

(D)  A record of each bill reviewed and a statement of any fee, commission, or other compensation received or to be received by the independent bill reviewer on account of the bill reviewed; and

(E)  Any additional information as shall be customary or as may reasonably be required by the commissioner.

This paragraph shall not apply to life or accident and health or sickness insurance if the records required of such insurance are customarily maintained in the offices of the insurer;

(5)  The contract may not be assigned in whole or in part by the managing general agent;

(6)  Appropriate underwriting guidelines including:

(A)  The maximum annual premium volume;

(B)  The basis of the rates to be charged;

(C)  The types of risks which may be written;

(D)  Maximum limits of liability;

(E)  Applicable exclusions;

(F)  Territorial limitations;

(G)  Policy cancellation provisions; and

(H)  The maximum policy period.

The insurer shall have the right to cancel or nonrenew any policy of insurance subject to the applicable laws and rules concerning the cancellation and nonrenewal of insurance policies;

(7)  If the contract permits the managing general agent to settle claims on behalf of the insurer:

(A)  All claims shall be reported to the insurer in a timely manner;

(B)  A copy of the claim file shall be sent to the insurer at its request or as soon as it becomes known that the claim:

(i)  Has the potential to exceed an amount determined by the commissioner or exceeds the limit set by the insurer, whichever is less;

(ii)  Involves a coverage dispute;

(iii)  May exceed the managing general agent's claims settlement authority;

(iv)  Is open for more than six months; or

(v)  Is closed by payment of an amount set by the commissioner or an amount set by the insurer, whichever is less;

(C)  All claim files shall be the joint property of the insurer and managing general agent.  However, upon an order of liquidation of the insurer, the files shall become the sole property of the insurer or its estate; provided that the managing general agent shall have reasonable access to and the right to copy the files on a timely basis;

(D)  Any settlement authority granted to the managing general agent may be terminated for cause upon the insurer's written notice to the managing general agent or upon the termination of the contract.  The insurer may suspend the settlement authority during the pendency of any dispute regarding the cause for termination; and

(E)  Where electronic claims files are in existence, the contract shall address the timely transmission of the data;

(8)  If the contract provides for a sharing of interim profits by the managing general agent, and the managing general agent has the authority to determine the amount of the interim profits by establishing loss reserves or controlling claim payments, or in any other manner, interim profits shall not be paid to the managing general agent until one year after they are earned for property insurance business and five years after they are earned on casualty business and, in any event, not until the profits have been verified through examination pursuant to section 431:9C-105; and

(9)  The managing general agent shall not:

(A)  Bind reinsurance or retrocessions on behalf of the insurer, except that the managing general agent may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the insurer contains reinsurance underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with whom those automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured, and commission schedules;

(B)  Commit the insurer to participate in insurance or reinsurance syndicates;

(C)  Appoint any producer without assuring that the producer is lawfully licensed to transact the type of insurance for which the producer is appointed;

(D)  Without prior approval of the insurer, pay or commit the insurer to pay a claim over a specified amount, net of reinsurance, which shall not exceed one per cent of the insurer's policyholder's surplus as of December 31 of the last completed calendar year;

(E)  Collect any payment from a reinsurer or commit the insurer to any claim settlement with a reinsurer without prior approval of the insurer.  If prior approval is given, a report shall be promptly forwarded to the insurer;

(F)  Permit its subagent to serve on the board of directors of the insurer;

(G)  Employ an individual who is employed by the insurer also; or

(H)  Appoint a sub-managing general agent. [L 2002, c 155, pt of §2; am L 2003, c 212, §71]



§431:9C-104 - Duties of insurers.

[§431:9C-104]  Duties of insurers.  (a)  An insurer shall have on file an independent financial examination of each managing general agent with whom it has done business in a form acceptable to the commissioner.

(b)  If a managing general agent establishes loss reserves, the insurer shall annually obtain the opinion of an independent actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the managing general agent.  This is in addition to any other required loss reserve certification required by this chapter.

(c)  The insurer shall conduct at least semiannually an on-site review of the underwriting and claims processing operations of the managing general agent.

(d)  Binding authority for all reinsurance contracts or participation in insurance or reinsurance syndicates shall rest with an officer of the insurer, who shall not be affiliated with the managing general agent.

(e)  The insurer shall notify the commissioner in writing within thirty days of entering into or terminating a contract with a managing general agent.  Notices of appointment of a managing general agent shall include a statement of duties which the managing general agent is expected to perform on behalf of the insurer, the lines of insurance for which the managing general agent is to be authorized to act, and any other information the commissioner may request.

(f)  An insurer shall review its books and records each quarter to determine if any producer, as defined in section 431:11A-101, has become a managing general agent.  If the insurer determines that a producer has become a managing general agent, the insurer shall promptly notify the producer and the commissioner of the determination and the insurer and producer shall fully comply with this article within thirty days.

(g)  An insurer shall not appoint to its board of directors an officer, director, employee, subagent, or controlling shareholder of any of its managing general agents; provided that this subsection shall not apply to relationships governed by article 11. [L 2002, c 155, pt of §2]



§431:9C-105 - Examination authority.

[§431:9C-105]  Examination authority.  The acts of the managing general agent are considered to be the acts of the insurer on whose behalf it is acting.  A managing general agent may be examined pursuant to article 2 as if the managing general agent was the insurer. [L 2002, c 155, pt of §2]



§431:9C-106 - Penalties and liabilities.

[§431:9C-106]  Penalties and liabilities.  (a)  If after a hearing conducted in accordance with section 431:2-308 and chapter 91, the commissioner finds that any person has violated any provision of this article, the commissioner may order any or all of the following:

(1)  For each separate violation, a fine in an amount not less than $500 and not more than $50,000, pursuant to section 431:3-221;

(2)  Revocation or suspension of the managing general agent's license; and

(3)  The managing general agent to reimburse the insurer or the rehabilitator or liquidator of the insurer for any losses incurred by the insurer caused by a violation of this chapter by the managing general agent.

(b)  Nothing contained in this section shall affect the right of the commissioner to impose any other penalties as provided by law.

(c)  Nothing contained in this article is intended to or shall in any manner limit or restrict the rights of policyholders, claimants, and auditors. [L 2002, c 155, pt of §2]



§431:9C-107 - Rules.

[§431:9C-107]  Rules.  The commissioner may adopt rules in accordance with chapter 91 to effectuate the purposes of this article. [L 2002, c 155, pt of §2]



§431:9N-101 - Definitions.

[article 9N]

Bail agents; sureties

[§431:9N-101]  Definitions.  As used in this article:

"Bail agent" means a licensed insurance producer under article 9A who is appointed by an authorized surety insurer, furnishes bail for compensation in any court in this State, and has the power of attorney to execute or countersign bail bonds in connection with judicial proceedings.  "Bail agent" shall not include a person who is a full-time salaried officer or employee of an insurer or a person who pledges United States currency, a United States postal money order, a cashier's check, or other property as security for a bail bond in connection with a judicial proceeding, whether for compensation or otherwise.

"On the board" means that the name of a bail agent has been publicly posted or disseminated by a court as being ineligible to write bail bonds. [L 2008, c 134, pt of §1]



§431:9N-102 - License denial, nonrenewal, suspension, or revocation.

[§431:9N-102]  License denial, nonrenewal, suspension, or revocation.  In addition to causes in section 431:9A-112, the commissioner may deny, place on probation, suspend, revoke, or refuse to issue or renew a bail agent's license and may levy a civil fine or penalty in accordance with articles 2 and 9A, or any combination of these actions, for any of the following causes:

(1)  Failing to satisfy, pay, or otherwise discharge a bail forfeiture judgment after having the bail agent's name placed on the board for more than forty-five consecutive days for the same forfeiture;

(2)  Failing to report, to preserve without use and retain separately, or to return collateral taken as security on any bond to the principal or depositor of the collateral;

(3)  Failing to pay a final, nonappealable judgment award for failure to return or repay collateral received to secure a bond;

(4)  Continuing to execute bail bonds in any court in this State while on the board, where the bail forfeiture judgment that resulted in being placed on the board has not been paid, stayed, vacated, exonerated, or otherwise discharged; or

(5)  Paying, directly or indirectly, any commission, service fee, brokerage, or other valuable consideration to any person selling, soliciting, or negotiating bail within this State unless, at the time the services were performed, the person was a duly licensed bail agent for the performance of the services. [L 2008, c 134, pt of §1]



§431:9N-103 - Fiduciary responsibilities.

[§431:9N-103]  Fiduciary responsibilities.  (a)  In addition to the requirements of section 431:9A-123.5, bail agents shall have the responsibilities of a trustee for all premium, return premium funds, and collateral or security received or collected under this article.

(b)  All premiums received, less commissions if authorized, shall be remitted to the insurer on or before the contractual due date or, if there is no contractual due date, within forty-five days after receipt.

(c)  All returned premiums received from or credited by insurers to the account of the bail agent shall be remitted to or credited to the account of the person entitled thereto within thirty days after the receipt or credit.

(d)  An insurer having knowledge that a bail agent has failed to account for any collected premium to the insurer more than forty-five days after the contractual due date or, if there is no contractual due date, more than ninety days after receipt, shall promptly report the failure to the commissioner in writing.

(e)  Every insurer shall remit unearned premium funds to the person entitled thereto or shall otherwise credit the account of the bail agent as soon as is practicable after entitlement to the premium funds has been established, but in no event more than forty-five days after the effective date of any cancellation or termination effected by the insurer or after the date of entitlement thereto, as established by notification of cancellation or of termination or as otherwise established.  A bail agent having knowledge of a failure on the part of any insurer to comply with this subsection shall promptly report the failure to the commissioner in writing.

(f)  No bail agent shall commingle premiums belonging to insurers and return premiums received or held by the bail agent or persons entitled to such funds with the bail agent's personal funds or with any other funds except those directly connected with the bail agent's bail business. [L 2008, c 134, pt of §1]



§431:9N-104 - Bail agent not to act as attorney.

[§431:9N-104]  Bail agent not to act as attorney.  A bail agent who is also an attorney shall not represent a person to whom the attorney has furnished bail for compensation in any proceeding for which the attorney has furnished bail.  The commissioner may place on probation, suspend, revoke, or refuse to renew a bail agent's license and may levy a civil fine or penalty in accordance with articles 2 and 9A, or any combination of these actions, for violation of this section. [L 2008, c 134, pt of §1]



§431:10-101 - Scope; effective dates.

ARTICLE 10

INSURANCE CONTRACTS GENERALLY

PART I.  READABILITY OF INSURANCE CONTRACTS

§431:10-101  Scope; effective dates.  This part shall apply to all contracts filed after June 30, 1983.  No contract shall be delivered or issued for delivery in this State after June 30, 1984, unless the contract meets the requirements of this part or has been approved by the commissioner.  Any contract approved or permitted to be issued prior to July 1, 1984, is exempt from refiling for approval and may continue to be lawfully delivered or issued for delivery in this State provided a list of such contracts identified by contract number and accompanied by a signed certificate in the manner prescribed by section 431:10-107 is filed with the commissioner. [L 1987, c 347, pt of §2]



§431:10-102 - Definitions.

§431:10-102  Definitions.  As used in this part:

"Contract" means any policy of life, disability, credit life, credit disability, homeowners insurance, and motor vehicle insurance covering personally owned or personally leased private passenger motor vehicles prepared for delivery by an insurer.

"Flesch reading ease test" means the test set forth in section 431:10-106.

"Insurer" means any company, corporation, exchange, society, or association organized on the stock, mutual, assessment, or fraternal plan of insurance and authorized under the insurance laws of this State to issue life, disability, credit life, credit disability, homeowners, and motor vehicle insurance, including but not limited to fraternal benefit societies, nonprofit health service corporations, nonprofit hospital service corporations, and health maintenance organizations.

"Text" includes all printed material in the contract except:

(1)  The insurer's name and address;

(2)  The name, number, or title of the contract;

(3)  The table of contents or index;

(4)  Any captions or subcaptions;

(5)  Any specification pages, schedules, or tables;

(6)  Any language required by federal law, regulation, or agency interpretation or any written certification to exclude such language;

(7)  Any language required by any collective bargaining agreement;

(8)  Any medical terminology; and

(9)  Any definitions. [L 1987, c 347, pt of §2; am L 1997, c 251, §11]



§431:10-103 - Exemptions of certain contracts.

§431:10-103  Exemptions of certain contracts.  The provisions of this part shall not apply to:

(1)  Any contract which is a security subject to federal jurisdiction;

(2)  Any group contract covering a group of one thousand or more lives at date of issue, other than a group credit life or credit disability contract, except that any individual certificate issued under a group contract delivered or issued for delivery in this State shall not be exempt;

(3)  Any group annuity contract which funds a pension, profit sharing, or deferred compensation plan;

(4)  Any form used in connection with, as a conversion from, as an addition to, or in exchange under a contractual provision for a contract delivered or issued for delivery on a form approved or permitted to be issued prior to July 1, 1984; or

(5)  The renewal of a contract delivered or issued for delivery prior to July 1, 1984. [L 1987, c 347, pt of §2]



§431:10-104 - General readability requirements.

§431:10-104  General readability requirements.  In addition to any other requirements of law, no contract shall be delivered or issued for delivery in this State unless:

(1)  The text is in plain language, achieving a minimum score of forty on the Flesch reading ease test or an equivalent score on any other comparable test prescribed by the commissioner under section 431:10-105(a);

(2)  The contract is printed, except for specification pages, schedules, and tables, in not less than ten point type, one point leaded;

(3)  The style, arrangement, and general appearance of the contract gives no undue prominence to any endorsements, riders, or other portions of the text; and

(4)  A table of contents or index of principal sections is provided with the contract when the text consists of more than three thousand words printed on three or less pages or when the text has more than three pages regardless of the total number of printed words. [L 1987, c 347, pt of §2]



§431:10-105 - Required reading test; authorization and availability.

§431:10-105  Required reading test; authorization and availability.  (a)  Every insurer shall use the Flesch reading ease test to determine the readability of any contract.  Whenever the commissioner determines that the Flesch reading ease test is inappropriate for the purposes of determining readability, the commissioner shall prescribe an alternative test comparable in result to the Flesch reading ease test to be used by the insurer.

(b)  The commissioner shall provide each insurer with a copy of the Flesch reading ease test.  Whenever an alternative test is prescribed, the commissioner shall provide a copy of the test to each insurer, accompanied by a set of instructions explaining the manner in which such test shall be conducted. [L 1987, c 347, pt of §2]



§431:10-106 - Flesch reading ease test; procedures.

§431:10-106  Flesch reading ease test; procedures.  (a)  Whenever the Flesch reading ease test is used, its reading score shall be computed as follows:

(1)  The number of words and sentences in the text shall be counted and the total number of words divided by the total number of sentences; and

(2)  The resulting figure shall be multiplied by a factor of 1.015; then

(3)  The total number of syllables shall be counted and then divided by the total number of words; and

(4)  The resulting figure shall be multiplied by a factor of 84.6; then

(5)  The figures computed in items (2) and (4) shall be added together and the resulting sum subtracted from 206.835 to yield the Flesch reading ease score.

(b)  For the purposes of subsection (a), the following procedures shall be used:

(1)  Each contract consisting of ten thousand words or less shall be analyzed in its entirety by the method prescribed in subsection (a);

(2)  Each contract consisting of more than ten thousand words may be analyzed by applying the method prescribed in subsection (a) to two, two hundred word samples separated by a minimum of ten printed lines on each page of the contract;

(3)  All riders, endorsements, applications, and other forms may be scored with the contract or scored as separate forms;

(4)  Numbers and letters, when separated by spaces, a contraction, or a hyphenated word shall be counted as one word;

(5)  A unit of words ending with a period, semicolon, or colon, excluding headings and captions, shall be counted as one sentence; and

(6)  Whenever an accepted dictionary indicates that a word has two or more acceptable pronunciations, the pronunciation having the fewer number of syllables may be used.  Syllable, as used in this paragraph, means a unit of spoken language consisting of one or more letters of a word as divided by an accepted dictionary. [L 1987, c 347, pt of §2]



§431:10-107 - Filing of certificate.

§431:10-107  Filing of certificate.  (a)  Every insurer shall file with the commissioner a certificate signed by an officer of the insurer stating that the contract meets the minimum Flesch reading ease score required in section 431:10-104(1).

(b)  Whenever the score is lower than the minimum allowed under section 431:10-104(1), the insurer shall file the certificate indicating the lower score and requesting the contract be approved under section 431:10-108.  The insurer shall file with the certificate a copy of the contract and additional information necessary to support its request.  Each filing requesting an approval pursuant to section 431:10-108 shall be accompanied by a $20 fee payable to the commissioner, which fee shall be deposited in the commissioner's education and training fund.

(c)  In determining the accuracy of any certificate, the commissioner may require the insurer to submit a copy of the contract and any additional information. [L 1987, c 347, pt of §2; am L 1989, c 207, §10]

Cross References

Commissioner's education and training fund, see §431:2-214.



§431:10-108 - Flesch reading ease score; lower score authorized; when.

§431:10-108  Flesch reading ease score; lower score authorized; when.  The commissioner may authorize a score lower than the minimum Flesch reading ease score required in section 431:10-104(1) when the commissioner determines that the lower score:

(1)  Will provide a more accurate indication of the readability of the contract;

(2)  Is warranted by the nature of a particular contract form, type or class of contract forms; or

(3)  Is the result of any language required by state law, regulation or agency interpretation. [L 1987, c 347, pt of §2]



§431:10-109 - Disclosure of health care coverage and benefits.

[§431:10-109]  Disclosure of health care coverage and benefits.  In order to ensure that all individuals understand their health care options and are able to make informed decisions, all insurers shall provide current and prospective insureds with written disclosure of coverages and benefits, including information on coverage principles and any exclusions or restrictions on coverage.

The information provided shall be current, understandable, and available prior to the issuance of a policy, and upon request after the policy has been issued. [L 1996, c 274, §1]



§431:10-201 - Scope.

PART II.  GENERAL RULES

§431:10-201  Scope.  The provisions of this part shall apply to all classes or lines of insurance except:

(1)  Ocean marine insurance as defined in section 431:1-211,

(2)  Surplus line insurance, as defined in section [431:8-102], and

(3)  Life insurance, or accident and health or sickness insurance; provided the contracts are neither issued for delivery in this State nor delivered in this State. [L 1987, c 347, pt of §2; am L 2002, c 155, §38]



§431:10-202 - Definitions.

§431:10-202  Definitions.  For purposes of this part:

"Insurable interest" includes only interests as follows:

(1)  In the case of individuals related closely by blood or by law, a substantial interest engendered by love and affection.

(2)  In the case of other persons, a lawful and substantial economic interest in having the life, health, or bodily safety of the individual insured continue, as distinguished from an interest which would arise only by, or would be enhanced in value by, the death, disablement, or injury of the individual insured.

(3)  An individual party to a contract or option for the purchase or sale of an interest in a business partnership or firm, or of shares of stock of a close corporation or of an interest in such shares, has an insurable interest in the life of each individual party to the contract and for the purposes of the contract only, in addition to any insurable interest which may otherwise exist as to the life of the individual.

(4)  A charitable organization as defined in section 467B-1 has an insurable interest in the life of each proposed insured who joins with said organization in applying for a life insurance policy naming said organization as owner and irrevocable beneficiary.

"Policy" means the written instrument in which a contract of insurance and any endorsement or addendum thereto is set forth. [L 1987, c 347, pt of §2; am L 1988, c 49, §1; am L 2005, c 22, §25]



§431:10-203 - Power to contract.

§431:10-203  Power to contract.  (a)  Any person of competent legal capacity may contract for insurance.

(b)  A minor of the age of fifteen years or more, as determined by the nearest birthday, shall be deemed to be competent to:

(1)  Contract for any form of life insurance or accident and health or sickness insurance on the minor's own life or body, for the minor's own benefit or for the benefit of the minor's father, mother, spouse, child, brother, sister, or grandparent;

(2)  Surrender, make loans upon, or assign any insurance issued at any time upon the minor's life or body, subject to the provisions of the policy;

(3)  Give a valid discharge for any benefit accruing or for any money payable under the contract; and

(4)  Exercise any of the rights or privileges reserved to the insured in and by any such policy of insurance;

except that such minor, not otherwise emancipated, shall not be bound by any unperformed agreement to pay, by a promissory note or otherwise, any premium on any such insurance contract.

(c)  Where any form of life insurance or accident and health or sickness insurance is issued at any time upon the life or body of a minor, unless the policy shall otherwise provide, or unless all of the premiums on the policy are paid by the minor, then until the minor has reached the age of eighteen years, either or both parents of the minor, or in the event of the death of one parent or the divorce of the parents and the custody of the minor being awarded to one parent, then the surviving parent or the custodial parent of the minor shall be authorized to:

(1)  Surrender, make loans upon, or assign such insurance;

(2)  Give a valid discharge for any benefit accruing or for money payable under the contract; and

(3)  Exercise any of the rights or privileges reserved to the insured in and by any such policy of insurance without the order or intervention of any court, or the appointment of a legal guardian.

No insurer shall have any responsibility for or be required to see to the application of the proceeds paid in accordance with this section.

(d)  The ownership of or property interest of the insured in any policy of life insurance issued on the life of any minor shall be deemed to be in the minor and shall continue in the minor except if:

(1)  The policy shall have lapsed or shall have been surrendered, assigned, or otherwise acted upon in accordance with the provisions of this section while the minor is under the age of eighteen years;

(2)  After the insured shall have reached the age of eighteen years, the policy shall have lapsed or shall have been surrendered, assigned, or otherwise acted upon by the insured; or

(3)  At the time of issuance, the policy of insurance shall provide otherwise. [L 1987, c 347, pt of §2; am L 2002, c 155, §39]



§431:10-204 - Insurable interest required; personal insurances.

§431:10-204  Insurable interest required; personal insurances.  (a)  Any individual of competent legal capacity may procure or effect an insurance contract upon the individual's own life or body for the benefit of any person.

(b)  No person shall procure or cause to be procured any insurance contract upon the life or body of another individual unless the benefits under the contract are payable to the individual insured or the insured's personal representatives, or to a person having, at the time the contract was made, an insurable interest in the individual insured.

(c)  If the beneficiary, assignee or other payee under any contract made in violation of this section receives from the insurer any benefits under the contract accruing upon the death, disablement or injury of the individual insured, the individual insured or the insured's personal representative may maintain an action to recover the benefits from the person so receiving them. [L 1987, c 347, pt of §2]



§431:10-205 - Interest of the insured.

§431:10-205  Interest of the insured.  When the name of a person intended to be insured is specified in the policy, the insurance can be applied only to the person's own proper interest.  This section shall not apply to life insurance or accident and health or sickness insurance. [L 1987, c 347, pt of §2; am L 2002, c 155, §40]



§431:10-206 - Application for insurance: consent of insured required.

§431:10-206  Application for insurance:  consent of insured required.  No life insurance or accident and health or sickness insurance contract upon an individual shall be made or effectuated unless at the time of the making of the contract the individual insured, being of competent legal capacity to contract, applies for or consents to the insurance in writing, except in the following cases:

(1)  A spouse may effectuate such insurance upon the other spouse.

(2)  Any person having an insurable interest in the life of a minor, or any person upon whom a minor is dependent for support and maintenance, may effectuate insurance upon the life of or pertaining to the minor.

This section shall not apply to contracts of group life insurance or of group or blanket disability insurance as defined in this code. [L 1987, c 347, pt of §2; am L 2002, c 155, §41]



§431:10-207 - Alteration of application.

§431:10-207  Alteration of application.  (a)  Any written application for insurance which is attached to and made a part of the insurance contract shall be altered solely by the applicant or with the applicant's written consent, except that insertions may be made by the insurer for administrative purposes in such manner as to indicate clearly that the insertions are not to be ascribed to the applicant.

(b)  No person shall falsify or cause to be falsified any answer to a question set forth in an insurance application.  Except as provided in subsection (a), no person shall insert or cause to be inserted in the application any statement other than the statement made by the applicant.

(c)  Any insurer issuing an insurance contract upon an application which has been unlawfully altered by its officer, employee, producer, or agent shall not have available, in any action arising out of the contract, any defense which is based upon the fact of such alteration, or as to any item in the application which was so altered. [L 1987, c 347, pt of §2; am L 2002, c 155, §42]



§431:10-208 - Limitations on use of application as evidence.

§431:10-208  Limitations on use of application as evidence.  (a)  No application for the issuance of any life insurance contract shall be admissible in evidence in any action relative to such contract, unless a true copy of the application was attached to or made a part of the policy when issued and delivered.  A copy or reproduction of the application or medical examination, if any, may be used if clearly legible.  This subsection shall not apply to contracts of industrial life insurance.

(b)  If any policy of life insurance or accident and health or sickness insurance delivered in this State is reinstated or renewed, and the insured or the beneficiary or assignee of the policy makes written request to the insurer for a copy of the application for reinstatement or renewal, within thirty days of receipt of such request at any of its offices, the insurer shall deliver or mail a copy of the application to the person making the request.  If the copy is not so delivered or mailed, the insurer shall be precluded from introducing the application as evidence in any action or proceeding based upon or involving the policy or its reinstatement or renewal.

(c)  No application for insurance signed by the insurer shall be admissible in evidence in any action between the insured and the insurer arising out of the policy applied for, if the insurer fails to furnish the insured a copy of the application, reproduced by any legible means, within thirty days after receipt by the insurer of insured's written demand for a copy.  This subsection also applies in instances when the application is signed on behalf of the insured and the reproduction request is made on behalf of the insured.  This subsection shall not apply to life insurance contracts. [L 1987, c 347, pt of §2; am L 2002, c 155, §43]



§431:10-209 - Warranties, misrepresentations in applications.

§431:10-209  Warranties, misrepresentations in applications.  All statements or descriptions in any application for an insurance policy or in negotiations therefor, by or on behalf of the insured, shall be deemed to be representations and not warranties.  A misrepresentation shall not prevent a recovery on the policy unless made with actual intent to deceive or unless it materially affects either the acceptance of the risk or the hazard assumed by the insurer. [L 1987, c 347, pt of §2]

Case Notes

A misrepresentation need only relate to the insurer's decision to insure the risk.  26 F.3d 957.

Insured's failure to disclose prior prescription drug abuse, prior psychiatric treatments and previous claim for disability benefits were material for purposes of insurer's policy rescission action.  26 F.3d 957.

Where plaintiffs contended that their breach of marine insurance policy's captain warranty qualified as a "misrepresentation" within the meaning of this section, this provision applied only to statements or descriptions in an application for an insurance policy or in negotiations therefor.  281 F.3d 803.

Insured's misrepresentation of smoking history on life insurance policy application was material within meaning of this section such that recovery on policy was barred.  795 F. Supp. 1036.

Insurer entitled to rescind disability policy under this section where insured's application contained misrepresentations material to risk assumed by insurer in its decision to issue the policy.  820 F. Supp. 1241.

No summary judgment where insurer failed to show there was no genuine issue of material fact as to whether insured would have been denied insurance if insured's application made insurer aware of insured's previous losses.  80 H. 491 (App.), 911 P.2d 126.



§431:10-210 - Standard form fire insurance policy.

§431:10-210  Standard form fire insurance policy.  (a)  The standard form fire insurance policy as authorized and in effect in the State of New York on December 31, 1943, or its approved equivalent, is established as the standard form fire insurance policy for this State, and no fire insurance policy shall be delivered or issued for delivery in this State in any other than the standard form or its approved equivalent with such additions or modifications as are allowed or required by this code.  This section is not applicable to inland marine policies or policies written upon motor vehicles or aircraft.  For the purpose of this section, "approved equivalent" means any form of policy which does not correspond to the standard fire insurance policy, provided that the coverage with respect to the peril of fire, when viewed in its entirety, is substantially equivalent to, or more favorable to the insured than that contained in the standard fire insurance policy and approved for use by the commissioner.

(b)  The commissioner shall at all times keep on file in the commissioner's office a copy of the standard form fire insurance policy certified by the superintendent of insurance of the State of New York, and copies of all forms deemed to be equivalent.

(c)  Nothing in this section shall affect the validity of any policy otherwise valid or of any claim under the policy against an insurer.

(d)  No part of the standard form fire insurance policy or its approved equivalent shall be omitted from the policy.

(e)  Any policy which, in addition to coverage against perils of fire and lightning, includes coverage against other perils need not comply with all of the provisions of the standard form fire insurance policy or its approved equivalent if the policy provisions with respect to the perils of fire and lightning are the exact provisions of the standard form fire insurance policy or its approved equivalent.

(f)  The following additions to or modifications of the standard form fire insurance policy or its approved equivalent are permitted:

(1)  An insurer may use in its policies its name, location of its principal office and date of incorporation, the amount of its paid-in capital stock, the amount of subscribed capital if separately stated, the names of its officers and agents, and the number and date of the policy.

(2)  The pages of the standard policy or its approved equivalent may be renumbered and rearranged for convenience in the preparation of individual contracts and to provide space for the description of the property insured, the listing of rates and premiums for coverages insured under the policy or under endorsements attached or printed thereon, and such other date as may be conveniently included for duplication on daily reports or office records, and there may be substituted for the word company a more accurate descriptive term for the type of insurer.

(3)  An insurer organized under special charter provisions may so indicate upon its policy and may add a statement of the plan under which it operates in this State.

(4)  An insurer may use in its policies written, typewritten or printed forms of description and specifications of the property insured.

(5)  An insurer may use in its policies with the approval of the commissioner, if the same are not already included in the standard policy or its approved equivalent, any provisions which any insurer is required by law to insert in its policies not in conflict with the standard policy.  The provisions shall be printed apart from the other conditions, agreements or provisions of the policy under separate title as follows:  "Provisions required by law to be inserted in this policy."

(6)  An insurer may affix to or include in the policy a written statement that the policy does not cover loss or damage caused by nuclear reaction or nuclear radiation or radioactive contamination, all whether directly or indirectly resulting from an insured peril under the policy; provided that nothing herein shall be construed to prohibit the attachment to any such policy of an endorsement or endorsements specifically assuming coverage of loss or damage caused by nuclear reaction or nuclear radiation or radioactive contamination.

(7)  An insurer may affix to or include in the policy a written statement that the policy does not cover loss or damage by fire to sugarcane caused by volcanic activity; provided that nothing herein shall be construed to prohibit the attachment to any such policy of an endorsement or endorsements specifically assuming coverage for loss or damage by fire to sugarcane caused by volcanic activity.

(8)  An insurer may use appropriate forms of additional contracts, riders or endorsements adding to or modifying the provisions in the standard policy or its approved equivalent, or insuring against any additional perils which may by law be the subject of insurance, or insuring against indirect or consequential loss or damage.  Such other perils may be perils excluded from coverage in the standard policy or its approved equivalent.  Such form of contracts, riders, and endorsements may contain provisions or stipulations inconsistent with the standard policy or its approved equivalent if such provisions and stipulations are applicable only to such additional coverage or other additional peril or perils insured against.

(g)  A policy issued by a mutual insurer shall contain in the body of the policy the total amount for which the insured may be liable under the charter or articles of the insurer.

(h)  In the event of any conflict between this section and other provisions of this code, this section shall govern. [L 1987, c 347, pt of §2]



§431:10-211 - Content of policies in general.

§431:10-211  Content of policies in general.  (a)  A policy shall specify:

(1)  The names of the parties to the contract.  The insurer's name shall be clearly shown in the policy;

(2)  The subject of the insurance;

(3)  The risks insured against and the amount of insurance;

(4)  The time at which the insurance under the policy takes effect, and the period during which the insurance is to continue or the method of determining the period;

(5)  A statement of the premium or premium rate; and

(6)  The conditions pertaining to the insurance.

(b)  If under the contract the exact amount of premiums is determinable only at termination of the contract or at periodic intervals of the contract, a statement of the basis and rates upon which the final premium is to be determined and paid shall be furnished any policy examining bureau having jurisdiction or to the insured upon request.

(c)  This section shall not apply to surety insurance or to group insurance contracts. [L 1987, c 347, pt of §2]



§431:10-211.3 - Commercial general liability extended reporting requirements.

[§431:10-211.3]  Commercial general liability extended reporting requirements.  Any policy for commercial general liability coverage wherein the insurer shall offer and the insured may elect to purchase an extended reporting period for claims arising during the expiring policy period shall provide that:

(1)  In the event of a cancellation, there shall be a thirty-day period during which the insured may elect to purchase coverage for the extended reporting period;

(2)  The limit of liability in the policy aggregate for the extended reporting period shall be one hundred per cent of the expiring policy aggregate; and

(3)  The insurer shall provide the following loss information to the first named insured within thirty days of the insured's request or upon any notice of cancellation or nonrenewal:

(A)  All information on closed claims including the date and description of occurrence and amount of payments, if any;

(B)  All information on open claims including the date and description of occurrence, amount of payment, if any, and amount of reserves, if any; and

(C)  All information on notices of occurrence including the date and description of occurrence and amount of resources, if any. [L 2006, c 189, §1]

Revision Note

Subsection designation deleted pursuant to §23G-15(1).



§431:10-211.5 - Premium waiver provisions; restrictions.

[§431:10-211.5]  Premium waiver provisions; restrictions.  (a)  Whenever an insurance policy contains a provision or a rider for the waiver of premiums in the event of the total disability of the named insured, the waiver of premiums shall be applicable throughout the period of total disability or for the balance of the waiver period specified in the policy or the rider, whichever is shorter.  To qualify for the premium waiver, the insured shall submit a certificate from a physician who is selected by the insured which attests to the insured's medical condition and states the period that the condition will last.  If the period that the condition will last cannot be established with reasonable medical certainty, the physician shall state an opinion of the period during which the condition is likely to persist.  If the insurer does not accept the insured's physician's diagnosis or estimate of the period that the condition will last, the insured will be examined by a second physician selected by the insurer at the insurer's expense.  The insurer will accept the second physician's diagnosis and estimate of the period that the condition will last in order to determine total disability and waiver of premium benefits to be provided.  The insured will be furnished with copies of all physicians' reports.

The insurer will also furnish the insured with an explanation of the insurer's decision regarding the total disability under the terms of the contract and the expected period it will last.

If the insured does not agree with the insurer's decision, the insured may appeal to the insurance commissioner within thirty days following receipt of the written notice of insurer's decision.

(b)  When the insurer has determined there is total disability and the probable period that it will last, the insurer shall require further certification during the stated period of disability or probable disability only at its expense and not more often than once in any three calendar years, unless there is evidence of a change of circumstances that indicate a change in the medical condition of the insured.

(c)  If a claim for premium waiver has been filed after expiration of the grace period specified in the insurance policy, and the qualifying disability has been proved, and the policy owner has demonstrated good faith and honest error justifying the late filing for premium waiver, the insurer shall refund premiums paid after the date the premium waiver would have been effective if the claim had been filed within the period specified in the policy for filing claims. [L 1989, c 336, §1]

Note

Derivation.  L 1987, c 250, §1 and L 1989, c 276, §2.



§431:10-212 - Contract limitations for mentally retarded and handicapped children.

§431:10-212  Contract limitations for mentally retarded and handicapped children.  Every individual life insurance policy, every group life insurance policy, and every hospital or medical expense insurance policy, delivered or issued for delivery in this State after May 8, 1968, which provides that coverage of a dependent child shall terminate upon attainment of the limiting age for dependent children specified in the policy, shall also provide in substance that attainment of such limiting age shall not operate to terminate coverage of such child while the child is and continues to be:

(1)  Incapable of self-sustaining employment by reason of mental retardation or physical handicap, and

(2)  Chiefly dependent upon the policyholder for support and maintenance,

provided proof of such incapacity and dependency is furnished to the insurer by the policyholder within thirty-one days of the child's attainment of the limiting age and subsequently as may be required by the insurer, but not more frequently than annually after the two-year period following child's attainment of the limiting age. [L 1987, c 347, pt of §2]



§431:10-213 - REPEALED.

§431:10-213  REPEALED.  L 1989, c 195, §43.



§431:10-214 - Right to return policy.

§431:10-214  Right to return policy.  (a)  There shall be printed on or attached to every individual life insurance policy and every individual accident and health or sickness insurance policy issued for delivery in this State a notice in ten-point bold type stating in substance that the person to whom the policy is issued is entitled to return the policy or contract within ten days of its receipt by the purchaser and to have the premium paid refunded if the purchaser is not satisfied with it for any reason.  If, pursuant to such notice, a purchaser mails or delivers the policy to the company or association at its home or branch office or to the producer through whom it was purchased, it shall be void from the beginning and the parties shall be in the same position as if no policy had been issued. When an individual life insurance policy is mailed or delivered by the purchaser within the ten-day period, the insurer may be reimbursed for the actual medical examination expenses incurred in processing the policy or contract, provided the foregoing notice includes a statement to this effect.

(b)  This section shall not apply to single premium nonrenewable policies or travel accident policies. [L 1987, c 347, pt of §2; am L 2002, c 155, §44]



§431:10-215 - Readjustment of premiums; dividends.

§431:10-215  Readjustment of premiums; dividends.  (a)  Any contract of group disability insurance or group life insurance may provide for the readjustment of the rate of premium based on experience at the end of the first year or of any subsequent year of insurance, and such readjustment may be made retroactive only for the policy year.

(b)  If a policy dividend is declared or a reduction in rate is made or continued under any group insurance policy, the excess of the aggregate dividends or rate reductions under the policy and all other group insurance policies of the policyholder over aggregate expenditure for insurance under such policies made from funds contributed by the policyholder, or by an employer of insured persons, or by a union or association to which insured persons belong, including expenditures made in connection with administration of such policies, shall be applied by the policyholder for the sole benefit of insured employees. [L 1987, c 347, pt of §2]



§431:10-216 - Additional contents.

§431:10-216  Additional contents.  A policy may contain additional provisions, which are not inconsistent with this part, and which are:

(1)  Required to be inserted by the laws of the insurer's state of domicile; or

(2)  Appropriate or necessary to state the rights and obligations of the parties to the contract. [L 1987, c 347, pt of §2]



§431:10-217 - Charter, bylaw provisions.

§431:10-217  Charter, bylaw provisions.  No policy shall contain any provision purporting to make any portion of the charter, bylaws or other constituent document of the insurer a part of the contract unless that portion is set forth in full in the policy.  Any policy provision in violation of this section shall be invalid. [L 1987, c 347, pt of §2]



§431:10-217 - .

[§431:10-217.5]  Policies relating to domestic abuse cases.  (a)  No insurer shall deny or refuse to accept an application for insurance, refuse to insure, refuse to renew, cancel, restrict, or otherwise terminate a policy of insurance, or charge a different rate for the same coverage, on the basis that the applicant or insured person is, has been, or may be a victim of domestic abuse.

(b)  Nothing in this section shall prevent an insurer from taking any of the actions set forth in subsection (a) on the basis of loss history or medical condition or for any other reason not otherwise prohibited by this section, any law, regulation, or rule.

(c)  Any form filed or filed after July 15, 1998 or subject to a rule adopted under chapter 91 may exclude coverage for losses caused by intentional or fraudulent acts of any insured.  Such an exclusion, however, shall not apply to deny an insured's otherwise-covered property loss if:

(1)  The property loss is caused by an act of domestic abuse by another insured under the policy;

(2)  The insured claiming property loss files a police report and cooperates with any law enforcement investigation relating to the act of domestic abuse; and

(3)  The insured claiming property loss did not cooperate in or contribute to the creation of the property loss.

Payment by the insurer to an insured may be limited to the person's insurable interest in the property less payments made to a mortgagee or other party with a legal secured interest in the property.  An insurer making payment to an insured under this section has all rights of subrogation to recover against the perpetrator of the act that caused the loss.

(d)  Nothing in this section prohibits an insurer from investigating a claim and complying with chapter 431.

(e)  As used in this section, "domestic abuse" means:

(1)  Physical harm, bodily injury, assault, or the infliction of fear of imminent physical harm, bodily injury, or assault between family or household members;

(2)  Sexual assault of one family or household member by another;

(3)  Stalking of one family or household member by another family or household member; or

(4)  Intentionally, knowingly, or recklessly causing damage to property so as to intimidate or attempt to control the behavior of another household member. [L 1998, c 171, §2]

Revision Note

"July 15, 1998" substituted for "the effective date of this section".



§431:10-218 - Stated premium must include all charges.

§431:10-218  Stated premium must include all charges.  (a)  The premium stated in the policy shall be inclusive of all fees, charges, premiums, or other consideration charged for the insurance or for its procurement.  This subsection shall not apply to surety or group insurance contracts.

(b)  No insurer or its officer, employee, producer, or other representative shall charge or receive any fee, compensation, or consideration for insurance which is not included in the premium specified in the policy. [L 1987, c 347, pt of §2; am L 2002, c 155, §45]



§431:10-219 - Multi-peril policies, premiums stated separately.

§431:10-219  Multi-peril policies, premiums stated separately.  Each insurer issuing a multi-peril policy shall provide the policyholder with a written statement separately stating the premiums and the amounts of insurance or limits of liability for fire and allied lines, inland marine, general liability, crime and each optional coverage, and shall state all pertinent rating factors including classifications, premium basis and rates used in the computation of the final premium.  This section shall not apply to homeowners policies. [L 1987, c 347, pt of §2; am L 1989, c 228, §1]



§431:10-220 - Policy must contain entire contract.

§431:10-220  Policy must contain entire contract.  (a)  No agreement in conflict with, modifying, or extending any contract of insurance shall be valid unless in writing and made a part of the policy.

(b)  No insurer or its representatives shall make any insurance contract or agreement relative thereto that is not plainly expressed in the policy.

(c)  The requirements of this section shall not apply to the granting of additional benefits to all policyholders of the insurer, or a class or classes of them, which do not require increases in premium rates or reduction or restrictions of coverage. [L 1987, c 347, pt of §2]



§431:10-221 - Prohibited policy provisions: limiting actions and jurisdictions.

§431:10-221  Prohibited policy provisions:  limiting actions and jurisdictions.  (a)  No insurance contract delivered or issued for delivery in this State and covering subjects located, resident or to be performed in this State, shall contain any condition, stipulation or agreement:

(1)  Requiring it to be construed according to the laws of any state or country except as necessary to meet the requirements of the motor vehicle financial responsibility laws or compulsory disability benefit laws of such other state or country; or

(2)  Depriving the courts of this State of the jurisdiction of action against the insurer; or

(3)  Limiting right of action against the insurer to a period of less than one year from the time when the cause of action accrues in connection with all insurances other than property and marine and transportation insurances.  In contracts of property insurance, or of marine and transportation insurance, the limitation shall not be to a period of less than one year from the date of the loss.

(b)  Any such condition, stipulation or agreement in violation of this section shall be void, but such voiding shall not affect the validity of the other provisions of the contract. [L 1987, c 347, pt of §2]



§431:10-222 - Construction industry; indemnity agreements invalid.

§431:10-222  Construction industry; indemnity agreements invalid.  Any covenant, promise, agreement or understanding in, or in connection with or collateral to, a contract or agreement relative to the construction, alteration, repair or maintenance of a building, structure, appurtenance or appliance, including moving, demolition or excavation connected therewith, purporting to indemnify the promisee against liability for bodily injury to persons or damage to property caused by or resulting from the sole negligence or wilful misconduct of the promisee, the promisee's agents or employees, or indemnitee, is invalid as against public policy, and is void and unenforceable; provided that this section shall not affect any valid workers' compensation claim under chapter 386 or any other insurance contract or agreement issued by an admitted insurer upon any insurable interest under this code. [L 1987, c 347, pt of §2]



§431:10-222 - .

§431:10-222.5  Pooled insurance.  (a)  Insurers may offer pooled insurance which allows liability insurance and all other types of insurance required by law, not including prepaid health insurance, to be obtained for a construction project.  Pooled insurance may be purchased by:

(1)  The State and its public instrumentalities for specific public works construction projects, or any other construction project in the public interest which is publicly financed in whole or in part; or

(2)  A private person or legal entity subject to the State's tax laws for a specific construction project.

Pooled insurance shall be limited to those construction projects that are estimated to cost $50,000,000 or more for the total construction project.

(b)  For purposes of this section, "pooled insurance" means an insurance policy or policies from licensed private insurers which cover the liability of all developers, contractors, and subcontractors, for their performance directly related to the project.  The insurance policy or policies shall cover only a specific public works or private construction project and shall be in effect for the limited period of time required to complete construction of that project; provided that the policy or policies shall cover claims in accordance with the terms of the policy or policies and within the applicable statute of limitations for those claims.

(c)  The State, its public instrumentalities, or a private person or entity may obtain a pooled insurance policy or policies and seek contributions or reimbursements of premiums from any contractor or subcontractor who is included as a named insured.  In the alternative to the preceding, the State, its instrumentalities, or a private person or entity may arrange a premium payment guarantee from any contractor or subcontractor included as a named insured.

(d)  As used in this section, "contractors" and "subcontractors" do not include architects and engineers.

(e)  Nothing in this section shall be construed to alter or nullify the liability of any party to the State for claims arising from a public works construction project.

(f)  In cases of conflict with section 386-124, this section shall control.

(g)  For purposes of this section, the phrases "specific construction project", "specific public works construction projects, or any other construction project in the public interest", and "total construction project" shall include those projects that may have multiple sites, and projects that involve ongoing construction in phases. [L 1996, c 224, §1; am L 1998, c 268, §2]



§431:10-223 - Underwriters and combination policies.

§431:10-223  Underwriters and combination policies.  Two or more authorized insurers may together issue:

(1)  An underwriters policy bearing their names upon which their liability shall be joint and several.  Any one insurer may issue policies in the name of an underwriter's department provided the policies shall plainly show the true name of the insurer.

(2)  With the commissioner's approval, a combination policy which shall contain provisions substantially as follows:

(A)  That the insurers shall be severally liable according to the terms of the policy for the full or specified amount of, or percentage of, any loss or damage aggregating the full amount of insurance under the policy.

(B)  That service of process, or of any notice or proof of loss required by the policy, upon any of the insurers executing the policy, shall constitute service upon all such insurers.

This section shall not apply to co-surety obligations. [L 1987, c 347, pt of §2]



§431:10-224 - Execution of policies.

§431:10-224  Execution of policies.  (a)  Every insurance contract shall be executed in the name of and on behalf of the insurer by its officer, employee or authorized representative.

(b)  A facsimile signature of any executing officer, employee or representative may be used in lieu of an original signature.

(c)  The facsimile signature of any person not authorized to execute contracts as of the date of the policy will not invalidate an otherwise valid insurance contract. [L 1987, c 347, pt of §2]



§431:10-225 - Delivery of policy.

§431:10-225  Delivery of policy.  (a)  Subject to the insurer's requirements as to payment of premium, every policy shall be mailed or delivered to the insured or to the person entitled thereto within a reasonable period of time after its issuance.

(b)  In the event the original policy is delivered or is so required to be delivered to or for deposit with any seller, mortgagee or pledgee of any motor vehicle or aircraft, and in which policy any interest of the purchaser, mortgagor or pledgor in or with reference to such vehicle or aircraft is insured, a duplicate of the policy or memorandum setting forth the type of coverage, limits of liability, premiums for the respective coverages, and duration of the policy, shall be delivered by the seller, mortgagee or pledgee to each such purchaser, mortgagor or pledgor named in the policy or coming within the group of persons designated in the policy to be so included.  If the policy does not provide coverage of legal liability for injury to persons or damage to the property of third parties, a conspicuous statement of such fact shall be printed, written or stamped on the face of the duplicate policy or memorandum. [L 1987, c 347, pt of §2]



§431:10-226 - Renewal of policy; new policy not required.

§431:10-226  Renewal of policy; new policy not required.  At the option of the insurer, any insurance policy terminating at a specified expiration date and not otherwise renewable, may be renewed or extended, upon a currently authorized policy form and at the premium rate then required for a specific additional period or periods by a certificate or by endorsement of the policy.  The issuance of a new policy is not required. [L 1987, c 347, pt of §2]



§431:10-226.5 - Notice of cancellation or nonrenewal.

[§431:10-226.5]  Notice of cancellation or nonrenewal.  In the case of cancellation of a policy, the insurer shall give written notice to the insured not fewer than ten days prior to the effective date of cancellation.  For nonrenewal of a policy, the insurer shall give written notice to the insured not fewer than thirty days prior to the effective date of nonrenewal.  If under title 24 or a policy, a longer time period is required for a notice of cancellation or nonrenewal for the policy, the longer period shall be applicable.  Cancellation or nonrenewal shall not be deemed valid unless evidence of mailing is provided. [L 2000, c 182, §3]



§431:10-227 - Retroactive annulment of liability policies prohibited.

§431:10-227  Retroactive annulment of liability policies prohibited.  No contract insuring against loss through liability for the bodily injury or death by accident of any individual shall be retroactively annulled by any agreement between the insurer and the insured after the occurrence of such injury or death for which the insured may be liable.  The prohibition on retroactive annulment of liability shall also apply to contracts insuring against damage to the property of any person.  Any such annulment or attempted annulment shall be void. [L 1987, c 347, pt of §2]



§431:10-228 - Assignment of policies.

§431:10-228  Assignment of policies.  (a)  A policy may be assignable or not assignable, as provided by its terms.

(b)  Subject to the terms of the policy, any policy providing the beneficiary may be changed upon the sole request of the insured, may be assigned by either pledge or transfer of title, executed by the insured alone, and delivered to the insurer, regardless of whether the insurer is the pledgee or assignee.  Any such assignment shall entitle the insurer to deal with the assignee as the owner or pledgee of the policy in accordance with the terms of the assignment until the insurer has received at its home office written notice of termination of the assignment or pledge, or written notice by or on behalf of some other person claiming some interest in the policy in conflict with the assignment. [L 1987, c 347, pt of §2]

Case Notes

Because Hawaii law requires every insurance policy to be subject to the general rules of contract construction, and an assignment by operation of law is merely an extension of the common law tort rule of successor liability, trial court erred in concluding that an assignment by operation of law was consistent with Hawaii's rules governing construction of insurance policies.  117 H. 357, 183 P.3d 734.

Where insurance policies contained a no assignment clause that required the consent of the insurer to bind it to any assignment made by the named insured, and named insured assignor did not obtain any of the insurers' consent prior to the assignment, assignee was not an insured under any of the insurers' policies and was therefore not owed duties to defend or indemnify by insurers.  117 H. 357, 183 P.3d 734.



§431:10-229 - Dividends payable to the real party.

§431:10-229  Dividends payable to the real party.  (a)  Every insurer issuing participating policies, shall pay dividends, unused premium refunds, or savings distributed on account of any such policy, only to:

(1)  The real party in interest entitled thereto as shown by the insurer's records, or

(2)  Any person to whom the right thereto has been assigned in writing of record with the insurer, or

(3)  Any person to whom the right thereto has been given in the policy by the real party in interest.

(b)  Any person who is shown by the insurer's records to have paid for the person's own account, or to have been ultimately charged for, the premium for insurance provided by a policy in which another person is the nominal insured, shall be deemed the real party in interest proportionate to premium so paid or so charged.  This subsection shall not apply as to any such dividend, refund or distribution which would amount to less than $1.

(c)  This section shall not apply to contracts of group life insurance, group annuities, or group disability insurance, nor to any policy which contains a provision specifying to whom the dividend shall be paid, nor to policies issued prior to January 1, 1956. [L 1987, c 347, pt of §2]



§431:10-230 - Payment discharges insurer.

§431:10-230  Payment discharges insurer.  Whenever the proceeds of, or payments under, a policy or contract for life insurance, or accident and health or sickness insurance become payable in accordance with the terms of the policy or the exercise of any right or privilege under the policy, and the insurer makes payments in accordance with the terms of the policy or with a written assignment pursuant to section 431:10-229, the person designated in the policy or by the assignment as being entitled to the proceeds or payments, shall be entitled to receive them and to give full acquittance for such payment.  Such payment by the insurer shall fully discharge the insurer from all claims under the policy unless before the payment is made, the insurer has received at its home office written notice, by or on behalf of some other person, that such other person claims to be entitled to such payment or some interest in the policy. [L 1987, c 347, pt of §2; am L 2002, c 155, §46]



§431:10-231 - Exemption of proceeds; accident and health or sickness.

§431:10-231  Exemption of proceeds; accident and health or sickness.  The proceeds of all contracts of accident and health or sickness insurance and of provisions providing benefits on account of the insured's disability which are supplemental to life insurance or annuity contracts shall be exempt from all liability for any debt of the insured, and from any debt of the beneficiary existing at the time the proceeds are made available for the beneficiary's use. [L 1987, c 347, pt of §2; am L 2002, c 155, §47]



§431:10-232 - Exemption of proceeds; life, endowment and annuity.

§431:10-232  Exemption of proceeds; life, endowment and annuity.  (a)  All proceeds payable because of the death of the insured and the aggregate net cash value of any or all life and endowment policies and annuity contracts payable to a spouse of the insured, or to a child, parent or other person dependent upon the insured, whether the power to change the beneficiary is reserved to the insured or not, and whether the insured or the insured's estate is a contingent beneficiary or not, shall be exempt from execution, attachment, garnishment, or other process, for the debts or liabilities of the insured incurred subsequent to May 19, 1939, except as to premiums paid in fraud of creditors within the period limited by law for the recovery of such payments.

(b)  When the terms of any life or endowment policy or annuity contract require that the proceeds thereof be retained by the insurer upon the death of the insured, or other maturity of the policy or contract, for payment to any beneficiary other than the insured in accordance with a settlement plan selected by the insured, the beneficiary shall have no right or power, nor shall the beneficiary be permitted by any insurer, to commute, encumber, assign, or otherwise anticipate the beneficiary's interests under the plan if the right or power is expressly denied the beneficiary by the terms of the contract or policy.  If the beneficiary under the settlement plan is or was the spouse of the insured, or a child, parent or other person dependent upon the insured, the beneficiary's interests thereunder, in any case, shall be exempt from execution, attachment, garnishment, or other process for the beneficiary's debts or liabilities incurred after December 31, 1955.

(c)  This section does not apply to group life insurance. [L 1987, c 347, pt of §2]



§431:10-233 - Exemption of proceeds; group life.

§431:10-233  Exemption of proceeds; group life.  (a)  A policy of group life insurance or the proceeds thereof payable to the individual insured or to the beneficiary thereunder, shall not be liable, either before or after payment, to be applied to any legal or equitable process to pay any liability of any person having a right under the policy.  The proceeds of the policy, when not made payable to a named beneficiary or to a third person pursuant to a facility-of-payment clause, shall not constitute a part of the estate of the individual insured for the payment of the insured's debts.

(b)  This section shall not apply to group life insurance policies issued under section 431:10D-203 to the extent that the proceeds are applied to payment of the obligation for the purpose of which the insurance was so issued. [L 1987, c 347, pt of §2]



§431:10-234 - Spouses' and reciprocal beneficiaries' right in life insurance policy.

§431:10-234  Spouses' and reciprocal beneficiaries' right in life insurance policy.  (a)  Every life insurance policy made payable to or for the benefit of the spouse or the reciprocal beneficiary of the insured, and every life insurance policy assigned, transferred, or in any way made payable to a spouse or reciprocal beneficiary, or to a trustee for the benefit of a spouse or a reciprocal beneficiary, regardless of how the assignment or transfer is procured, shall, unless contrary to the terms of the policy, inure to the separate use and benefit of such spouse or reciprocal beneficiary.

(b)  Without the consent of one's spouse or reciprocal beneficiary, a married person or an individual who is registered as a reciprocal beneficiary, may contract, pay for, take out, and hold a policy on the life or health of one's spouse, reciprocal beneficiary, or children, or against loss by such spouse, or reciprocal beneficiary, or children due to disablement by accident.  Premiums paid on the policy by a married person or reciprocal beneficiary shall be held to have been that person's separate estate, and the policy shall inure to the use and benefit of that person and that person's children, free from any claim by the spouse, or reciprocal beneficiary, or others. [L 1987, c 347, pt of §2; am L 1997, c 383, §58]



§431:10-235 - Forms for proof of loss furnished.

§431:10-235  Forms for proof of loss furnished.  Upon written request of any person claiming to have a loss under any insurance contract, an insurer shall furnish forms of proof of loss for completion by the person.  The insurer shall not, by reason of the requirement to furnish forms, have any responsibility for or with reference to the completion of the proof of loss form or the manner of completion or attempted completion. [L 1987, c 347, pt of §2]



§431:10-236 - Claim administration not waiver.

§431:10-236  Claim administration not waiver.  None of the following acts by or on behalf of an insurer shall be deemed to constitute a waiver of any provision of a policy or of any defense of the insurer under the policy:

(1)  Acknowledgment of the receipt of notice of loss or claim under the policy.

(2)  Furnishing forms for reporting a loss or claim, for giving information relative thereto, for making proof of loss, or receiving or acknowledging receipt of such forms or proof completed or uncompleted.

(3)  Investigating any loss or claim under any policy or engaging in negotiations looking toward a possible settlement of any such loss or claim. [L 1987, c 347, pt of §2]



§431:10-237 - Construction of policies.

§431:10-237  Construction of policies.  Every insurance contract shall be construed according to the entirety of its terms and conditions as set forth in the policy, and as amplified, extended, restricted, or modified by any rider, endorsement or application attached to and made a part of the policy. [L 1987, c 347, pt of §2]

Case Notes

Waiting period exclusion in insurance policy requiring completion of three months of continuous active service for employee to be eligible for benefits was clear and unambiguous since term "employee" must be read and construed according to its meaning as defined in the policy as one employed on a regular full-time permanent basis.  72 H. 531, 827 P.2d 635.

Cited:  451 F. Supp. 2d 1147; 73 H. 385, 834 P.2d 279; 73 H. 552, 836 P.2d 1074.

Because Hawaii law requires every insurance policy to be subject to the general rules of contract construction, and an assignment by operation of law is merely an extension of the common law tort rule of successor liability, trial court erred in concluding that an assignment by operation of law was consistent with Hawaii's rules governing construction of insurance policies.  117 H. 357, 183 P.3d 734.



§431:10-238 - Validity of noncomplying forms.

§431:10-238  Validity of noncomplying forms.  Any insurance policy, rider or endorsement hereafter issued and otherwise valid, is not rendered invalid by the inclusion of any condition or provision not in compliance with the requirements of this part, but shall be construed and applied in accordance with such conditions and provisions as would have applied had the policy, rider or endorsement been in full compliance with this code. [L 1987, c 347, pt of §2]



§431:10-239 - Intervening breach.

§431:10-239  Intervening breach.  If any breach of warranty or condition in any insurance contract occurs prior to a loss under the contract, the breach shall not avoid the contract nor avail the insurer to avoid liability, unless the breach exists at the time of loss. [L 1987, c 347, pt of §2]



§431:10-240 - Insurance contracts; punitive damages.

§431:10-240  Insurance contracts; punitive damages.  Coverage under any policy of insurance issued in this State shall not be construed to provide coverage for punitive or exemplary damages unless specifically included. [L 1987, c 347, pt of §2]

Law Journals and Reviews

Punitive Damages in Hawaii:  Curbing Unwarranted Expansion.  13 UH L. Rev. 659.

Case Notes

Cited:  243 F. Supp. 2d 1100.



§431:10-241 - Venue in certain actions.

§431:10-241  Venue in certain actions.  An insured may bring a civil action against the insured's insurer in the state judicial circuit in which the insured resides or where the insured has its principal place of business provided the insured purchased the policy within the State. [L 1987, c 347, pt of §2]



§431:10-242 - Policyholder and other suits against insurer.

§431:10-242  Policyholder and other suits against insurer.  Where an insurer has contested its liability under a policy and is ordered by the courts to pay benefits under the policy, the policyholder, the beneficiary under a policy, or the person who has acquired the rights of the policyholder or beneficiary under the policy shall be awarded reasonable attorney's fees and the costs of suit, in addition to the benefits under the policy. [L 1987, c 347, pt of §2]

Case Notes

Request by intervenor-defendant for attorneys' fees and costs denied; even assuming intervenor-defendant, as a tort victim of an insured, may under some circumstances have a "legally protectable interest" in insured's policy, intervenor-defendant was neither "the policyholder, the beneficiary under a policy, [n]or the person who has acquired the rights of the policyholder or beneficiary under the policy".  939 F. Supp. 782.

Where self-insurer rent-a-car company not an "insurer" as defined in §431:10C-103, court erred in granting attorney's fees and costs under this section.  85 H. 243, 942 P.2d 507.

Section inapplicable where, although insurer contested its liability under the policy issued to insured, insurer was not ordered by the court to pay any benefits thereunder.  103 H. 26, 79 P.3d 119.

An arbitration proceeding is not a "suit" within the meaning of this section.  103 H. 206, 81 P.3d 386.

A trial court is mandated to award attorneys' fees and costs only when such fees and costs arise in a judicial proceeding in which an insurer has contested its liability; where trial court proceeding was for confirmation of the underlying arbitration award, this section did not apply to the case.  103 H. 206, 81 P.3d 386.

Where insurer was not ordered to pay benefits under the insurance policy within the meaning of this section, insured was not entitled to attorneys' fees.  108 H. 358, 120 P.3d 257.

Trial court abused its discretion when it awarded costs and attorney's fees to claimants pursuant to this section where the trial court did not order insurers to "pay benefits" as mandated by the plain language of this section.  118 H. 174, 186 P.3d 609.

As the plain language of this section mandates an award of attorney's fees to "the policyholder, the beneficiary under a policy, or the person who has acquired the rights of the policyholder or beneficiary under the policy" whenever an insurer unsuccessfully contests its liability under a policy, insured was properly awarded attorney's fees where insurer was not successful in contesting its liability to insured for underinsured motorist benefits.  120 H. 329 (App.), 205 P.3d 594.

Cited:  73 H. 322, 832 P.2d 733.



§431:10-243 - Interest upon proceeds of life insurance policies.

§431:10-243  Interest upon proceeds of life insurance policies.  (a)  Except as provided in subsection (d), in the event an action to recover the proceeds due under a life insurance policy or annuity contract is commenced and results in a judgment against the insurer, interest shall be computed under subsection (c) and paid from the date of death of an insured or annuitant in connection with a death claim on a life insurance policy or annuity contract and from the date of maturity of an endowment or annuity contract to the date the verdict is rendered or the report or decision is made.

(b)  Except as provided in subsection (d), in the event an action to recover is commenced and a settlement is reached before the verdict is rendered or the report or decision is made, interest on the settlement shall be computed under subsection (c) and paid from the date of death of an insured or annuitant in connection with a death claim on a life insurance policy or annuity contract to the date of payment and from the date of maturity of an endowment or annuity contract to the date of payment.

(c)  In the event no action has been commenced, interest upon the principal sum paid to the beneficiary or policyholder shall be computed daily at the rate of interest currently paid by the insurer on proceeds left under the interest settlement option, but the rate of interest shall not be less than six per cent a year computed from the date of death of an insured or annuitant in connection with a death claim on a life insurance policy or annuity contract to the date of payment and from the date of maturity of an endowment or annuity contract to the date of payment, and shall be added to and be a part of the total sum paid.

(d)  This section shall not require the payment of interest if, in connection with a death claim on a life insurance policy or annuity contract, the proceeds of the policy or contract is paid within thirty days from the date of death.

(e)  This section shall not require the payment of interest for any period during which an insurer is required to pay interest under any state or federal law pertaining to interpleader.

(f)  This section shall not apply to policies or contracts issued prior to June 2, 1977, which contain specific provisions to the contrary. [L 1987, c 347, pt of §2]



§431:10-244 - Filing procedure for contracts approved by commissioner.

§431:10-244  Filing procedure for contracts approved by commissioner.  Each insurance contract requiring approval by the commissioner pursuant to section 392-48 and section 386-124 shall be accompanied by a $20 fee payable to the commissioner, which fee shall be deposited in the commissioner's education and training fund. [L 1988, c 363, §1]

Cross References

Commissioner's education and training fund, see §431:2-214.



§431:10A-101 - Applications and exceptions.

ARTICLE 10A

ACCIDENT AND HEALTH OR SICKNESS INSURANCE CONTRACTS

Note

Article heading amended by L 2002, c 155, §48.

Cross References

Conformance to federal law, see §431:2-201.5.

Federally qualified health centers; rural health clinics; reimbursement, see §346-53.6.

Health maintenance organization act, see chapter 432D.

Medicaid-related mandates, see chapter 431L.

Mental health and alcohol and drug abuse treatment insurance benefits, see chapter 431M.

Patients' bill of rights and responsibilities act, see chapter 432E.

Proposed mandatory health insurance coverage and assessment report, see §§23-51, 52.

State health insurance program, see chapter 431N.

Attorney General Opinions

Section 431:10A-601 applied to all parts of article 10A if the category of policy under consideration included family coverage, as defined in §431:10A-103.  Att. Gen. Op. 97-10.

The placement of §431:10A-601 in this article, regulating content of insurance contracts, makes clear that the legislative intent was to mandate benefits that must be made available by insurers that write contracts of insurance providing family coverage.  Att. Gen. Op. 97-10.

PART I.  INDIVIDUAL ACCIDENT AND HEALTH

OR SICKNESS POLICIES

Note

Part heading amended by L 2002, c 155, §48.

Attorney General Opinions

Section 431:10A-601 applied to all parts of article 10A if the category of policy under consideration included family coverage, as defined in §431:10A-103.  Att. Gen. Op. 97-10.

Case Notes

Under this article and §431:10A-105(2)(A)(ii), standard "incontestability clause" of contract precluded insurer from denying insured "total disability benefit" contracted for, notwithstanding that HIV infection that caused the disability arguably "manifested" itself prior to policy's effective date of coverage.  86 H. 262, 948 P.2d 1103.

§431:10A-101  Applications and exceptions.  This part shall apply to all policies of accident and health or sickness insurance delivered or issued for delivery in this State, except that nothing in this part shall apply to or affect:

(1)  Any policy of workers' compensation insurance or any policy of vehicle or liability insurance with or without supplementary coverage therein;

(2)  Any policy or contract of reinsurance;

(3)  Any blanket or group policy of insurance; or

(4)  Life insurance, endowment, or annuity contracts, or contracts supplemental thereto which contain only such provisions relating to accident and health or sickness insurance as:

(A)  Provide additional benefits in case of death, dismemberment, or loss of sight by accident; or

(B)  Operate to safeguard such contracts against lapse, or to give a special surrender value, special benefit, or an annuity in the event that the insured or annuitant shall become totally and permanently disabled, as defined by the contract or supplemental contract. [L 1987, c 347, pt of §2; am L 2002, c 155, §49]



§431:10A-102 - Accident and health or sickness insurance policy defined.

§431:10A-102  Accident and health or sickness insurance policy defined.  The term, policy of accident and health or sickness insurance, includes any policy or contract covering the class of insurance described in section 431:1-205. [L 1987, c 347, pt of §2; am L 2002, c 155, §50]



§431:10A-103 - Family coverage defined.

§431:10A-103  Family coverage defined.  As used in this part, family coverage means a policy that insures, originally or upon subsequent amendment, an adult member of a family who shall be deemed the policyholder and any two or more eligible members of that family, including spouse, dependent children or any children under a specified age which shall not exceed nineteen years, and any other person dependent upon the policyholder. [L 1987, c 347, pt of §2; am L 1993, c 205, §21]

Attorney General Opinions

Section 431:10A-601 applied to all parts of article 10A if the category of policy under consideration included family coverage, as defined in this section.  Att. Gen. Op. 97-10.



§431:10A-104 - Form of policy.

§431:10A-104  Form of policy.  (a)  A policy of accident and health or sickness insurance shall neither be delivered nor issued for delivery to any person in this State unless:

(1)  The entire monetary and other considerations are expressed in the policy;

(2)  The time at which the insurance takes effect and terminates is expressed in or determinable from the policy;

(3)  It purports to insure only one person, except that a policy may provide family coverage as defined in section 431:10A-103 or reciprocal beneficiary family coverage as defined in section 431:10A-601;

(4)  The style, arrangement, and overall appearance of the policy give no undue prominence to any portion of the text, and unless every printed portion of the text of the policy and of any endorsements or attached papers is plainly printed in light-faced type of a style in general use, the size of which shall be uniform and not less than ten point with a lower case unspaced alphabet length not less than one hundred twenty point.  The text shall include all printed matter except the name and address of the insurer, name or title of the policy, a brief description, if any, and captions and subcaptions;

(5)  The exceptions and reductions of indemnity are set forth in the policy and, except for the required and optional provisions set forth in sections 431:10A-105 and 431:10A-106, are printed, at the insurer's option, either included with the benefit provision to which they apply, or under an appropriate caption such as exceptions, or exceptions and reductions; provided that if an exception or reduction specifically applies only to a particular benefit of the policy, a statement of the exception or reduction shall be included with the benefit provision to which it applies;

(6)  Each policy form, including riders and endorsements, shall be identified by a form number in the lower left-hand corner of the first page; and

(7)  It does not contain any provision purporting to make any portion of the charter, rules, constitution, or bylaws of the insurer a part of the policy unless such portion is set forth in full in the policy, except in the case of the incorporation of, or reference to, a statement of rates or classification of risks, or short-rate table filed with the commissioner.

(b)  If any policy is issued by an insurer domiciled in this State for delivery to a person residing in a territory, district or another state of the United States, and if the official having responsibility for the administration of the insurance laws of such state, district or territory shall have advised the commissioner that the policy is not subject to approval or disapproval by the official, the commissioner may by ruling require that the policy meet the standards set forth in subsection (a) and in section 431:10A-105 and section 431:10A-106. [L 1987, c 347, pt of §2; am L 1997, c 383, §5; am L 2002, c 155, §51; am L 2004, c 122, §30]



§431:10A-105 - Required provisions.

§431:10A-105  Required provisions.  Except as provided in section 431:10A-107, each policy of accident and health or sickness insurance delivered or issued for delivery to any person in this State shall contain the provisions set forth below.  These provisions shall be in the words in which they appear below; provided that the insurer may substitute corresponding provisions of different wording approved by the commissioner that are in each instance not less favorable in any respect to the insured or the beneficiary.  The provisions shall be preceded individually by the specified caption, or by such appropriate individual or group captions or subcaptions as the commissioner may approve.  The provisions are as follows:

(1)  "Entire Contract; Changes:  This policy, including the endorsements and the attached papers, if any, constitutes the entire contract of insurance.  No change in this policy shall be valid until approved by an executive officer of the insurer and unless the approval is endorsed on or attached to this policy.  No agent has authority to change this policy or to waive any of its provisions."

(2)  (A)  "Time Limit on Certain Defenses:

(i)  After three years from the date of issue of this policy no misstatements, except fraudulent misstatements, made by the applicant in the application for this policy shall be used to void this policy or to deny a claim for loss incurred or disability (as defined in the policy) commencing after the expiration of the three-year period.

(ii)  No claim for loss incurred or disability (as defined in the policy) commencing after three years from the date of issue of this policy shall be reduced or denied on the ground that a disease or physical condition not excluded from coverage by name or specific description effective on the date of loss had existed prior to the effective date of coverage of this policy."

(B)  The policy provision set forth in subparagraph (A)(i) shall not be construed to affect any legal requirement for avoidance of a policy or denial of a claim during the initial three-year period, nor to limit the application of section 431:10A-106(1) through (4) in the event of misstatement with respect to age or occupation or other insurance.

(C)  A policy that the insured has the right to continue in force subject to its terms by the timely payment of premium until at least age fifty or, in the case of a policy issued after age forty-four, for at least five years from its date of issue, may contain in lieu of subparagraph (A)(i) the following provision (from which the clause in parentheses may be omitted at the insurer's option):  "Incontestable:  After this policy has been in force for a period of three years during the lifetime of the insured (excluding any period during which the insured is disabled), it shall become incontestable as to the statements contained in the application."

(3)  (A)  "Grace period:  A grace period of (insert a number not less than seven for weekly premium policies, ten for monthly premium policies, and thirty-one for all other policies) days will be granted for the payment of each premium falling due after the first premium, during which grace period the policy shall continue in force."

(B)  A policy that contains a cancellation provision may add at the end of the above provision:  "subject to the right of the insurer to cancel in accordance with the cancellation provision."

(C)  A policy in which the insurer reserves the right to refuse any renewal shall have at the beginning of the above provision:  "Unless not less than thirty days prior to the premium due date the insurer has delivered to the insured or has mailed to the insured's last address as shown by the records of the insurer written notice of its intention not to renew this policy beyond the period for which the premium has been accepted."

(4)  (A)  "Reinstatement:  If any renewal premium is not paid within the time granted the insured for payment, a subsequent acceptance of premium by the insurer or by any agent duly authorized by the insurer to accept the premium, without requiring in connection therewith an application for reinstatement, shall reinstate the policy; provided that if the insurer or agent requires an application for reinstatement and issues a conditional receipt for the premium tendered, the policy shall be reinstated upon approval of the application by the insurer or, lacking approval, upon the forty-fifth day following the date of conditional receipt unless the insurer has previously notified the insured in writing of its disapproval of the application.  The reinstated policy shall cover only loss resulting from accidental injury as may be sustained after the date of reinstatement and loss due to sickness as may begin more than ten days after that date.  In all other respects the insured and insurer shall have the same rights as they had under the policy immediately before the due date of the defaulted premium, subject to any provisions endorsed hereon or attached hereto in connection with the reinstatement.  Any premium accepted in connection with the reinstatement shall be applied to a period for which premium has not been previously paid, but not to any period more than sixty days prior to the date of reinstatement."

(B)  The last sentence in subparagraph (A) may be omitted from any policy that the insured has the right to continue in force subject to its terms by the timely payment of premiums until at least age fifty or, in the case of a policy issued after age forty-four, for at least five years from its date of issue.

(5)  (A)  "Notice of Claim:  Written notice of claim must be given to the insurer within twenty days after the occurrence or commencement of any loss covered by the policy, or as soon thereafter as is reasonably possible.  Notice given by or on behalf of the insured or the beneficiary to the insurer at (insert the location of the office as the insurer may designate for the purpose) or to any authorized agent of the insurer, with information sufficient to identify the insured, shall be deemed notice to the insurer."

(B)  In a policy providing a loss of time benefit that may be payable for at least two years, an insurer may at its option insert the following between the first and second sentences in subparagraph (A):  "Subject to the qualification set forth below, if the insured suffers loss of time on account of disability for which indemnity may be payable for at least two years, the insured shall, at least once in every six months after having given notice of claim, give to the insurer notice of continuance of the disability, except in the event of legal incapacity.  The period of six months following any filing of proof by the insured or any payment by the insurer on account of the claim or any denial of liability in whole or in part by the insurer shall be excluded in applying this provision.  Delay in giving notice shall not impair the insured's right to any indemnity which would otherwise have accrued during the period of six months preceding the date on which notice is actually given."

(6)  "Claim Forms:  The insurer, upon receipt of a notice of claim, will furnish to the claimant the forms, that are usually furnished by it for filing proofs of loss.  If the forms are not furnished within fifteen days after the giving of notice the claimant shall be deemed to have complied with the requirements of this policy as to proof of loss upon submitting, within the time fixed in the policy for filing proofs of loss, written proof covering the occurrence, the character, and the extent of the loss for which claim is made."

(7)  "Proofs of Loss:  In case of claim for loss for which this policy provides any periodic payment contingent upon continuing loss, written proof of loss must be furnished to the insurer at its office within ninety days after the termination of the period for which the insurer is liable, and in case of claim for any other loss within ninety days after the date of loss.  Failure to furnish proof of loss within the time required shall not invalidate nor reduce any claim if it was not reasonably possible to give proof within the time required, provided proof is furnished as soon as reasonably possible and in no event, except in the absence of legal capacity, later than fifteen months from the time proof is otherwise required."

(8)  "Time of Payment of Claims:  Indemnities payable under this policy for any loss other than loss for which this policy provides any periodic payment will be paid immediately upon receipt of due written proof of loss.  Subject to due written proof of loss, all accrued indemnities for loss for which this policy provides periodic payment will be paid (insert period for payment which must not be less frequently than monthly) and any balance remaining unpaid upon the termination of liability will be paid immediately upon receipt of due written proof."

(9)  (A)  "Payment of Claims:  Indemnity for loss of life will be payable in accordance with the beneficiary designation and the provisions respecting payment which may be prescribed herein and effective at the time of payment.  If no designation or provision is then effective, the indemnity shall be payable to the estate of the insured.  Any other accrued indemnities unpaid at the insured's death may, at the option of the insurer, be paid either to the designated beneficiary or to the estate of the insured.  All other indemnities will be payable to the insured."

(B)  The following provisions, or either of them, may be included with the provision set forth in subparagraph (A) at the option of the insurer:

(i)  "If any indemnity of this policy shall be payable to the estate of the insured, or to an insured or beneficiary who is a minor or otherwise not competent to give a valid release, the insurer may pay the indemnity, up to an amount not exceeding $2,000 to any relative by blood or connection by marriage of the insured or beneficiary who is deemed by the insurer to be equitably entitled thereto.  Any payment made by the insurer in good faith pursuant to this provision shall fully discharge the insurer to the extent of the payment."

(ii)  "Subject to any written direction of the insured in the application or otherwise all or a portion of any indemnities provided by this policy on account of hospital, nursing, medical, or surgical services may, at the insurer's option and unless the insured requests otherwise in writing not later than the time of filing proofs of loss, be paid directly to the hospital or person rendering the services; but it is not required that the service be rendered by a particular hospital or person."

(10)  "Physical Examinations and Autopsy:  The insurer at its own expense shall have the right and opportunity to examine the person of the insured when and as often as it may reasonably require during the pendency of a claim hereunder and to make an autopsy in case of death where it is not forbidden by law."

(11)  "Legal Actions:  No action at law or in equity shall be brought to recover on this policy prior to the expiration of sixty days after written proof of loss has been furnished in accordance with the requirements of this policy.  No action at law or in equity shall be brought after the expiration of three years after the time written proof of loss is required to be furnished."

(12)  (A)  "Change of Beneficiary:  Unless the insured makes an irrevocable designation of beneficiary, the right to change of beneficiary is reserved to the insured and the consent of the beneficiary or beneficiaries shall not be requisite to surrender or assignment of this policy or to any change of beneficiary or beneficiaries, or to any other changes in this policy."

(B)  The first clause of subparagraph (A), relating to the irrevocable designation of beneficiary, may be omitted at the insurer's option. [L 1987, c 347, pt of §2; am L 1993, c 205, §22; am L 2002, c 155, §52; am L 2004, c 122, §31]

Case Notes

Paragraphs (2)(A) and (C) liberally construed to prevent disability insurer from excluding coverage of insured's total disability due to HIV infection based on contractual provisions. 86 H. 262, 948 P.2d 1103.

Under this article and paragraph (2)(A)(ii), standard "incontestability clause" of contract precluded insurer from denying insured "total disability benefit" contracted for, notwithstanding that HIV infection that caused the disability arguably "manifested" itself prior to policy's effective date of coverage.  86 H. 262, 948 P.2d 1103.



§431:10A-106 - Optional provisions.

§431:10A-106  Optional provisions.  Except as provided in section 431:10A-107, no policy of accident and health or sickness insurance delivered or issued for delivery to any person in this State shall contain the provisions set forth below unless the provisions are in the words in which they appear below; provided that the insurer may substitute corresponding provisions of different wording approved by the commissioner that are in each instance not less favorable in any respect to the insured or the beneficiary.  Such provisions are optional provisions.  Any such provision contained in the policy shall be preceded individually by the specified caption or, at the option of the insurer, by such appropriate individual or group captions or subcaptions as the commissioner may approve.  The provisions are as follows:

(1)  "Change of Occupation:  If the insured is injured or contracts sickness after having changed occupations to one classified by the insurer as more hazardous than that stated in this policy or while doing for compensation anything pertaining to an occupation so classified, the insurer will pay only such portion of the indemnities provided in this policy as the premium paid would have purchased at the rates and within the limits fixed by the insurer for the more hazardous occupation.  If the insured's occupation changes to one classified by the insurer as less hazardous than that stated in this policy, the insurer, upon receipt of proof of such change of occupation, will reduce the premium rate accordingly, and will return the excess pro rata unearned premium from the date of change of occupation or from the policy anniversary date immediately preceding receipt of such proof, whichever is the more recent.  In applying this provision, the classification of occupational risk and the premium shall be such as have been last filed by the insurer prior to the occurrence of the loss for which the insurer is liable or prior to date of proof of change in occupation with the state official having supervision of insurance in the state where the insured resided at the time this policy was issued; but if such filing was not required, then the classification of occupational risk and the premium rates shall be those last made effective by the insurer in such state prior to the occurrence of the loss or prior to the date of proof of change in occupation."

(2)  "Misstatement of Age:  If the age of the insured has been misstated, all amounts payable under this policy shall be such as the premium paid would have purchased at the correct age."

(3)  Other insurance in this insurer shall be in one of the following forms:

(A)  "Other Insurance in This Insurer:  If an accident and health or sickness policy or policies previously issued by the insurer to the insured be in force concurrently herewith, making the aggregate indemnity for (insert type of coverage or coverages) in excess of $ (insert maximum limit of indemnity or indemnities) the excess insurance shall be void and all premiums paid for such excess shall be returned to the insured or to the insured's estate."; or

(B)  "Other Insurance in This Insurer:  Insurance effective at any one time on the insured under a like policy or policies in this insurer is limited to the one such policy elected by the insured, the insured's beneficiary, or the insured's estate, as the case may be, and the insurer will return all premiums paid for all other such policies."

(4)  Insurance with other insurers.  Either or both of the following forms shall be used:

(A)  (i)  "Insurance with Other Insurers:  If there be other valid coverage, not with this insurer, providing benefits for the same loss on a provision of service basis or on an expense incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability under any expense incurred coverage of this policy shall be for such proportion of the loss as the amount which would otherwise have been payable hereunder plus the total of the like amounts under all such other valid coverages for the same loss of which this insurer had notice bears to the total like amounts under all valid coverages for such loss, and for the return of such portion of the premiums paid as shall exceed the pro rata portion for the amount so determined.  For the purpose of applying this provision when other coverage is on a provision of service basis, the like amount of such other coverage shall be taken as the amount which the services rendered would have cost in the absence of such coverage."

(ii)  "Insurance with Other Insurers:  If there be other valid coverage, not with this insurer, providing benefits for the same loss on other than an expense incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability for such benefits under this policy shall be for such proportion of the indemnities otherwise provided hereunder for such loss as the like indemnities of which the insurer had notice (including the indemnities under this policy) bear to the total amount of all the indemnities for such loss, and for the return of such portion of the premium paid as shall exceed the pro rata portion for the indemnities thus determined."

(B)  If the provision set forth in subparagraph (A)(i) is included in a policy that also contains the provision set forth in subparagraph (A)(ii), there shall be added to the caption of the subparagraph (A)(i) provision the phrase, "expense incurred benefits".

(C)  The insurer may, at its option, include in the provision set forth in subparagraph (A)(i) a definition of other valid coverage, approved as to form by the commissioner, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this State or any other state or territory of the United States or any province of Canada, and by hospital or medical service organizations, and to any other coverage the inclusion of which may be approved by the commissioner.  In the absence of such definition the term shall not include group insurance, automobile medical payment insurance, or coverage provided by hospital or medical service organizations, union welfare plans, or employer or employee benefit organizations.  For the purpose of applying the provision set forth in subparagraph (A)(i) with respect to any insured, any amount of benefit provided for such insured pursuant to any compulsory benefit statute (including any workers' compensation or employers' liability statute), whether provided by a governmental agency or otherwise, shall in all cases be deemed to be other valid coverage of which the insurer has had notice.  In applying the provision set forth in subparagraph (A)(i), no third party liability coverage shall be included as other valid coverage.

(D)  If the provision set forth in subparagraph (A)(ii) is included in a policy that also contains the provision set forth in subparagraph (A)(i), there shall be added to the caption of the subparagraph (A)(ii) provision the phrase, "other benefits".

(E)  The insurer may, at its option, include in the provision set forth in subparagraph (A)(ii) a definition of other valid coverage, approved as to form by the commissioner, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this State or any other state or territory of the United States or any province of Canada, and to any other coverage the inclusion of which may be approved by the commissioner.  In the absence of such definition the term shall not include group insurance, or benefits provided by union welfare plans or employer or employee benefit organizations.  For the purpose of applying the provision set forth in subparagraph (A)(ii) with respect to any insured, any amount of benefit provided for such insured pursuant to any compulsory benefit statute (including any workers' compensation or employers' liability statute), whether provided by a governmental agency or otherwise, shall in all cases be deemed to be other valid coverage of which the insurer has had notice.  In applying the provision set forth in subparagraph (A)(ii), no third party liability coverage shall be included as other valid coverage.

(5)  (A)  "Relation of Earnings to Insurance:  If the total monthly amount of loss of time benefits promised for the same loss under all valid loss of time coverage upon the insured, whether payable on a weekly or monthly basis, shall exceed the monthly earnings of the insured at the time disability commenced or the insured's average monthly earnings for the period of two years immediately preceding a disability for which claim is made, whichever is the greater, the insurer will be liable only for such proportionate amount of such benefits under this policy as the amount of such monthly earnings or such average monthly earnings of the insured bears to the total amount of monthly benefits for the same loss under all such coverage upon the insured at the time such disability commences and for the return of such part of the premiums paid during such two years as shall exceed the pro rata amount of the premiums for the benefits actually paid hereunder; but this shall not operate to reduce the total monthly amount of benefits payable under all such coverage upon the insured below the sum of $200 or the sum of the monthly benefits specified in such coverages, whichever is the lesser, nor shall it operate to reduce benefits other than those payable for loss of time."

(B)  The policy provision in subparagraph (A) may be inserted only in a policy which the insured has the right to continue in force, subject to its terms by the timely payment of premiums until at least age fifty or, in the case of a policy issued after age forty-four, for at least five years from its date of issue.

(C)  The insurer may, at its option, include in the provision set forth in subparagraph (A) a definition of valid loss of time coverage approved as to form by the commissioner, which definition shall be limited in subject matter to coverage provided by governmental agencies or by organizations subject to regulation by insurance law or by insurance authorities of this State or any state, district, or territory of the United States or any province of Canada, or to any other coverage the inclusion of which may be approved by the commissioner or any combination of such coverages.  In the absence of such definition such terms shall not include any coverage provided for such insured pursuant to any compulsory benefit statute (including any workers' compensation or employers' liability statute), or benefits provided by union welfare plans or by employer or employee benefit organizations.

(6)  "Unpaid Premium:  Upon the payment of a claim under this policy, any premium then due and unpaid or covered by any note or written order may be deducted therefrom."

(7)  "Cancellation:  The insurer may cancel this policy at any time by written notice delivered to the insured, or mailed to the insured's last address as shown by the records of the insurer, stating when, not less than five days thereafter, such cancellation shall be effective; and after the policy has been continued beyond its original term the insured may cancel this policy at any time by written notice delivered or mailed to the insurer, effective upon receipt or on such later date as may be specified in such notice.  In the event of cancellation, the insurer will return promptly the unearned portion of any premium paid.  If the insured cancels, the earned premium shall be computed by the use of the short-rate table last filed with the state official having supervision of insurance in the state where the insured resided when the policy was issued.  If the insurer cancels, the earned premium shall be computed pro rata.  Cancellation shall be without prejudice to any claim originating prior to the effective date of cancellation."

(8)  "Conformity with State Statutes:  Any provision of this policy which, on its effective date, is in conflict with the statutes of the state in which the insured resides on such date is hereby amended to conform to the minimum requirements of such statutes."

(9)  "Illegal Occupation:  The insurer shall not be liable for any loss to which a contributing cause was the insured's commission of or attempt to commit a felony or to which a contributing cause was the insured's being engaged in an illegal occupation."

(10)  "Intoxicants and Narcotics:  The insurer shall not be liable for any loss sustained or contracted in consequence of the insured's being intoxicated or under the influence of any narcotic unless administered on the advice of a physician." [L 1987, c 347, pt of §2; am L 2002, c 155, §53; am L 2004, c 122, §32]



§431:10A-107 - Inapplicable or inconsistent provisions.

§431:10A-107  Inapplicable or inconsistent provisions.  If any provision of section 431:10A-105 to section 431:10A-111 is in whole or in part inapplicable to or inconsistent with the coverage provided by a particular form of policy, the insurer, with the approval of the commissioner, shall omit from such policy any inapplicable provision or part of a provision, and shall modify any inconsistent provision or part of the provision in such manner as to make the provision as contained in the policy consistent with the coverage provided by the policy. [L 1987, c 347, pt of §2]



§431:10A-108 - Order of certain policy provisions.

§431:10A-108  Order of certain policy provisions.  The provisions which are the subject of section 431:10A-105 and section 431:10A-106, or any corresponding provisions which are used in lieu thereof, shall be printed in the consecutive order of the provisions in such sections or, at the option of the insurer, any such provision may appear as a unit in any part of the policy, with other provisions to which it may be logically related; provided the resulting policy shall not be in whole or in part unintelligible, uncertain, ambiguous, abstruse, or likely to mislead a person to whom the policy is offered, delivered or issued. [L 1987, c 347, pt of §2]



§431:10A-109 - Third party ownership.

§431:10A-109  Third party ownership.  The word, insured, as used in this part, shall not be construed as preventing a person other than the insured with a proper insurable interest from making application for and owning a policy covering the insured, or from being entitled under such a policy to any indemnities, benefits, and rights provided therein. [L 1987, c 347, pt of §2]



§431:10A-110 - Requirements of other jurisdictions.

§431:10A-110  Requirements of other jurisdictions.  (a)  Any policy of a foreign or alien insurer, when delivered or issued for delivery to any person in this State, may contain any provision which is not less favorable to the insured or the beneficiary than the provisions of this part and which is prescribed or required by the law of the state under which the insurer is organized.

(b)  Any policy of a domestic insurer may, when issued for delivery in any state or country, contain any provision permitted or required by the laws of such state or country. [L 1987, c 347, pt of §2]



§431:10A-111 - Other policy provisions.

§431:10A-111  Other policy provisions.  No policy provision which is not subject to section 431:10A-105 or section 431:10A-106 shall make a policy, or any portion of the policy, less favorable in any respect to the insured or the beneficiary than the provisions which are subject to this part. [L 1987, c 347, pt of §2]



§431:10A-112 - Policy conflicting with this part.

§431:10A-112  Policy conflicting with this part.  A policy delivered or issued for delivery to any person in this State in violation of this part shall be held valid, but shall be construed as provided in this part.  When any provision in a policy governed by this part is in conflict with any specific provision of this part, the rights, duties, and obligations of the insurer, the insured, and the beneficiary shall be governed by the provisions of this part. [L 1987, c 347, pt of §2]



§431:10A-113 - Filing procedure.

§431:10A-113  Filing procedure.  The commissioner may adopt reasonable rules concerning the procedure for the filing or submission of policies subject to this article as are necessary, proper, or advisable to the administration of this article.  Each filing shall be accompanied by a $20 fee payable to the commissioner, which fee shall be deposited in the commissioner's education and training fund.  This provision shall not abridge any other authority granted the commissioner by law. [L 1987, c 347, pt of §2; am L 1988, c 363, §2(3)]

Cross References

Commissioner's education and training fund, see §431:2-214.



§431:10A-114 - Age limit.

§431:10A-114  Age limit.  If any policy of accident and health or sickness insurance contains a provision establishing as an age limit or otherwise, a date after which the coverage provided by the policy will not be effective, and if such date falls within a period for which premium is accepted by the insurer or if the insurer accepts a premium after such date, the coverage provided by the policy will continue in force subject to any right of cancellation until the end of the period for which premium has been accepted.  In the event the age of the insured has been misstated and if, according to the correct age of the insured, the coverage provided by the policy would not have become effective, or would have ceased prior to the acceptance of such premium or premiums, then the liability of the insurer shall be limited to the refund, upon request, of all premiums paid for the period not covered by the policy. [L 1987, c 347, pt of §2; am L 2002, c 155, §54]



§431:10A-115 - Coverage of newborn children.

§431:10A-115  Coverage of newborn children.  (a)  All policies providing family coverage, as defined in section 431:10A-103 and reciprocal beneficiary family coverage, as defined in section 431:10A-601, on an expense incurred basis shall provide that the benefits applicable for children shall be payable for newborn infants from the moment of birth; provided that the coverage for newly born children shall be limited to the necessary care and treatment of medically diagnosed congenital defects and birth abnormalities.  If payment of a specific premium is required to provide coverage for a child, the policy may require that notification of birth and payment of the required premium must be furnished the insurer within thirty-one days after the date of birth in order to have the coverage continue beyond the thirty-one-day period.

(b)  This section shall not be construed to provide or include coverages for routine well-baby services.  The requirements of this section shall apply to all policies delivered or issued for delivery in this State more than one hundred twenty days after June 12, 1974. [L 1987, c 347, pt of §2; am L 1997, c 383, §6]



§431:10A-115 - .

§431:10A-115.5  Coverage for child health supervision services.  (a)  All health insurance policies issued in this State which provide coverage for the children of the insured shall provide coverage for child health supervision services from the moment of birth through age five years.  These services shall be exempt from any deductible provisions, and immunizations shall be exempt from any copayment provisions, which may be in force in these policies or contracts.

(b)  Child health supervision services shall include twelve visits at approximately the following intervals:  birth; two months; four months; six months; nine months; twelve months; fifteen months; eighteen months; two years; three years; four years; and five years.  Services to be covered at each visit shall include a history, physical examination, developmental assessment, anticipatory guidance, immunizations, and laboratory tests, in keeping with prevailing medical standards.  For purposes of this subsection, the term "prevailing medical standards" means the recommendations of the Immunizations Practices Advisory Committee of the United States Department of Health and Human Services and the American Academy of Pediatrics; provided that in the event that the recommendations of the committee and the academy differ, the department of health shall determine which recommendations shall apply.

(c)  Minimum benefits may be limited to one visit payable to one provider for all of the services provided at each visit cited in this section, except that the limitations authorized by this subsection shall not apply to immunizations recommended by the Immunizations Practices Advisory Committee of the United States Department of Health and Human Services and the American Academy of Pediatrics; provided that in the event that the recommendations of the committee and the academy differ, the department of health shall determine which recommendations shall apply.

(d)  This section does not apply to disability income, specified disease, medicare supplement, or hospital indemnity policies.

(e)  For the purposes of this section, "child health supervision services" means physician-delivered, physician-supervised, physician assistant-delivered, or nurse-delivered services as defined by section 457-2 ("registered nurse") which shall include as the minimum benefit coverage for services delivered at intervals and scope stated in this section. [L 1988, c 201, §1; am L 1993, c 83, §1 and c 362, §3; am L 2009, c 151, §18]



§431:10A-116 - Coverage for specific services.

§431:10A-116  Coverage for specific services.  Every person insured under a policy of accident and health or sickness insurance delivered or issued for delivery in this State shall be entitled to the reimbursements and coverages specified below:

(1)  Notwithstanding any provision to the contrary, whenever a policy, contract, plan, or agreement provides for reimbursement for any visual or optometric service, which is within the lawful scope of practice of a duly licensed optometrist, the person entitled to benefits or the person performing the services shall be entitled to reimbursement whether the service is performed by a licensed physician or by a licensed optometrist.  Visual or optometric services shall include eye or visual examination, or both, or a correction of any visual or muscular anomaly, and the supplying of ophthalmic materials, lenses, contact lenses, spectacles, eyeglasses, and appurtenances thereto;

(2)  Notwithstanding any provision to the contrary, for all policies, contracts, plans, or agreements issued on or after May 30, 1974, whenever provision is made for reimbursement or indemnity for any service related to surgical or emergency procedures, which is within the lawful scope of practice of any practitioner licensed to practice medicine in this State, reimbursement or indemnification under such policy, contract, plan, or agreement shall not be denied when such services are performed by a dentist acting within the lawful scope of the dentist's license;

(3)  Notwithstanding any provision to the contrary, whenever the policy provides reimbursement or payment for any service, which is within the lawful scope of practice of a psychologist licensed in this State, the person entitled to benefits or performing the service shall be entitled to reimbursement or payment, whether the service is performed by a licensed physician or licensed psychologist;

(4)  Notwithstanding any provision to the contrary, each policy, contract, plan, or agreement issued on or after February 1, 1991, except for policies that only provide coverage for specified diseases or other limited benefit coverage, but including policies issued by companies subject to chapter 431, article 10A, part II and chapter 432, article 1 shall provide coverage for screening by low-dose mammography for occult breast cancer as follows:

(A)  For women forty years of age and older, an annual mammogram; and

(B)  For a woman of any age with a history of breast cancer or whose mother or sister has had a history of breast cancer, a mammogram upon the recommendation of the woman's physician.

The services provided in this paragraph are subject to any coinsurance provisions that may be in force in these policies, contracts, plans, or agreements.

For the purpose of this paragraph, the term "low-dose mammography" means the x-ray examination of the breast using equipment dedicated specifically for mammography, including but not limited to the x-ray tube, filter, compression device, screens, films, and cassettes, with an average radiation exposure delivery of less than one rad mid-breast, with two views for each breast.  An insurer may provide the services required by this paragraph through contracts with providers; provided that the contract is determined to be a cost-effective means of delivering the services without sacrifice of quality and meets the approval of the director of health;

(5)  (A)  (i)  Notwithstanding any provision to the contrary, whenever a policy, contract, plan, or agreement provides coverage for the children of the insured, that coverage shall also extend to the date of birth of any newborn child to be adopted by the insured; provided that the insured gives written notice to the insurer of the insured's intent to adopt the child prior to the child's date of birth or within thirty days after the child's birth or within the time period required for enrollment of a natural born child under the policy, contract, plan, or agreement of the insured, whichever period is longer; provided further that if the adoption proceedings are not successful, the insured shall reimburse the insurer for any expenses paid for the child; and

(ii)  Where notification has not been received by the insurer prior to the child's birth or within the specified period following the child's birth, insurance coverage shall be effective from the first day following the insurer's receipt of legal notification of the insured's ability to consent for treatment of the infant for whom coverage is sought; and

(B)  When the insured is a member of a health maintenance organization (HMO), coverage of an adopted newborn is effective:

(i)  From the date of birth of the adopted newborn when the newborn is treated from birth pursuant to a provider contract with the health maintenance organization, and written notice of enrollment in accord with the health maintenance organization's usual enrollment process is provided within thirty days of the date the insured notifies the health maintenance organization of the insured's intent to adopt the infant for whom coverage is sought; or

(ii)  From the first day following receipt by the health maintenance organization of written notice of the insured's ability to consent for treatment of the infant for whom coverage is sought and enrollment of the adopted newborn in accord with the health maintenance organization's usual enrollment process if the newborn has been treated from birth by a provider not contracting or affiliated with the health maintenance organization; and

(6)  Notwithstanding any provision to the contrary, any policy, contract, plan, or agreement issued or renewed in this State shall provide reimbursement for services provided by advanced practice registered nurses recognized pursuant to chapter 457.  Services rendered by advanced practice registered nurses are subject to the same policy limitations generally applicable to health care providers within the policy, contract, plan, or agreement. [L 1987, c 347, pt of §2; am L 1990, c 112, §2; am L 1991, c 268, §§1, 5; am L 1994, c 279, §3; am L 1995, c 47, §1; am L 1999, c 13, §2 and c 222, §3; am L 2002, c 155, §55]

Note

Director of health to monitor mammogram screening services to assure that the demand for screening does not exceed the ability of the medical community to safely provide the services.  L 1990, c 112, §5.

Cross References

Sunset evaluations modified, see §§26H-4, 5.

Civil relief for state military forces, see chapter 657D.

Federally funded programs, see §431:10A-602.

Newborn adopted children, see §432:1-602.6.

Risk-based capital for insurers, see §§431:3-401 to 414.



§431:10A 116 - .

§431:10A‑116.3  Coverage for telehealth.  (a)  It is the intent of the legislature to recognize the application of telehealth as a reimbursable service by which an individual shall receive medical services from a health care provider without face-to-face contact with the provider.

(b)  No accident and health or sickness insurance plan that is issued, amended, or renewed shall require face-to-face contact between a health care provider and a patient as a prerequisite for payment for services appropriately provided through telehealth in accordance with generally accepted health care practices and standards prevailing in the applicable professional community at the time the services were provided.  The coverage required in this section may be subject to all terms and conditions of the plan agreed upon among the enrollee or subscriber, the insurer, and the provider.

(c)  There shall be no reimbursement for a telehealth consultation between health care providers unless a health care provider-patient relationship exists between the patient and one of the health care providers involved in the telehealth interaction.

For the purposes of this section, "health care provider" means a provider of services, as defined in 42 U.S.C. 1395x(u), a provider of medical and other health services, as defined in 42 U.S.C. 1395x(s), and any other person or organization who furnishes, bills, or is paid for health care in the normal course of business.

(d)  Notwithstanding chapter 453 or rules adopted pursuant thereto, in the event that a health care provider-patient relationship does not exist between the patient and the health care provider to be involved in a telehealth interaction between the patient and the health care provider, a telehealth mechanism may be used to establish a health care provider-patient relationship.

(e)  For the purposes of this section, "telehealth" means the use of telecommunications services, as defined in section 269‑1, including but not limited to real-time video conferencing-based communication, secure interactive and non‑interactive web-based communication, and secure asynchronous information exchange, to transmit patient medical information, including diagnostic-quality digital images and laboratory results for medical interpretation and diagnosis, for the purpose of delivering enhanced health care services and information to parties separated by distance.  Standard telephone contacts, facsimile transmissions, or email text, in combination or by itself, does not constitute a telehealth service for the purposes of this chapter. [L 1998, c 278, §2; am L 2002, c 155, §56; am L 2006, c 219, §2; am L 2009, c 20, §3]

Cross References

Practice of telemedicine, see §453-1.3.



§431:10A-116 - .

§431:10A-116.5  In vitro fertilization procedure coverage.  (a)  All individual and group accident and health or sickness insurance policies which provide pregnancy-related benefits shall include in addition to any other benefits for treating infertility, a one-time only benefit for all outpatient expenses arising from in vitro fertilization procedures performed on the insured or the insured's dependent spouse; provided that:

(1)  Benefits under this section shall be provided to the same extent as the benefits provided for other pregnancy-related benefits;

(2)  The patient is the insured or covered dependent of the insured;

(3)  The patient's oocytes are fertilized with the patient's spouse's sperm;

(4)  The:

(A)  Patient and the patient's spouse have a history of infertility of at least five years' duration; or

(B)  Infertility is associated with one or more of the following medical conditions:

(i)  Endometriosis;

(ii)  Exposure in utero to diethylstilbestrol, commonly known as DES;

(iii)  Blockage of, or surgical removal of, one or both fallopian tubes (lateral or bilateral salpingectomy); or

(iv)  Abnormal male factors contributing to the infertility;

(5)  The patient has been unable to attain a successful pregnancy through other applicable infertility treatments for which coverage is available under the insurance contract; and

(6)  The in vitro fertilization procedures are performed at medical facilities that conform to the American College of Obstetric and Gynecology guidelines for in vitro fertilization clinics or to the American Society for Reproductive Medicine minimal standards for programs of in vitro fertilization.

(b)  For the purposes of this section, the term "spouse" means a person who is lawfully married to the patient under the laws of the State.

(c)  The requirements of this section shall apply to all new policies delivered or issued for delivery in this State after June 26, 1987. [L 1987, c 332, §1 and L 1989, c 276, §4; am L 2003, c 212, §72]



§431:10A-116 - .

§431:10A-116.6  Contraceptive services.  (a)  Notwithstanding any provision of law to the contrary, each employer group accident and health or sickness policy, contract, plan, or agreement issued or renewed in this State on or after January 1, 2000, shall cease to exclude contraceptive services or supplies for the subscriber or any dependent of the subscriber who is covered by the policy, subject to the exclusion under section 431:10A-116.7.

(b)  Except as provided in subsection (c), all policies, contracts, plans, or agreements under subsection (a), that provide contraceptive services or supplies, or prescription drug coverage, shall not exclude any prescription contraceptive supplies or impose any unusual copayment, charge, or waiting requirement for such supplies.

(c)  Coverage for oral contraceptives shall include at least one brand from the monophasic, multiphasic, and the progestin-only categories.  A member shall receive coverage for any other oral contraceptive only if:

(1)  Use of brands covered has resulted in an adverse drug reaction; or

(2)  The member has not used the brands covered and, based on the member's past medical history, the prescribing health care provider believes that use of the brands covered would result in an adverse reaction.

(d)  For purposes of this section:

"Contraceptive services" means physician-delivered, physician-supervised, physician assistant–delivered, nurse practitioner-delivered, certified nurse midwife-delivered, nurse-delivered, or pharmacist-delivered medical services intended to promote the effective use of contraceptive supplies or devices to prevent unwanted pregnancy.

"Contraceptive supplies" means all United States Food and Drug Administration-approved contraceptive drugs or devices used to prevent unwanted pregnancy.

(e)  Nothing in this section shall be construed to extend the practice or privileges of any health care provider beyond that provided in the laws governing the provider's practice and privileges. [L 1993, c 365, §1; am L 1999, c 267, §2; am L 2003, c 201, §3 and c 212, §73]



§431:10A-116.7 - Contraceptive services; religious employers exemption.

§431:10A-116.7  Contraceptive services; religious employers exemption.  (a)  A "religious employer" is an entity for which each of the following is true:

(1)  The inculcation of religious values is the purpose of the entity;

(2)  The entity primarily employs persons who share the religious tenets of the entity;

(3)  The entity is not staffed by public employees; and

(4)  The entity is a nonprofit organization as defined under section 501(c)(3) of the Internal Revenue Code of 1986, as amended.

For the purpose of this definition, any educational, health care, or other nonprofit institution or organization owned or controlled by the religious employer is included in this exemption.

(b)  Notwithstanding any other provision of this chapter, any religious employer may request an accident and health or sickness insurance plan without coverage for contraceptive services and supplies that are contrary to the religious employer's religious tenets.  If so requested, the accident and health or sickness insurer, mutual benefit society, or health maintenance organization shall provide a plan without coverage for contraceptive services and supplies.  This subsection shall not be construed to deny an enrollee coverage of, and timely access to, contraceptive services and supplies.

(c)  Each religious employer that invokes the exemption provided under this section shall:

(1)  Provide written notice to enrollees upon enrollment with the plan, listing the contraceptive health care services the employer refuses to cover for religious reasons;

(2)  Provide written information describing how an enrollee may directly access contraceptive services and supplies in an expeditious manner; and

(3)  Ensure that enrollees who are refused contraceptive services and supplies coverage under this section have prompt access to the information developed under paragraph (2).  Such notice shall appear, in not less than twelve-point type, in the policy, application, and sales brochure for such policy.

(d)  Nothing in this section shall be construed to exclude coverage for prescription contraceptive supplies ordered by a health care provider with prescriptive authority for reasons other than contraceptive purposes, such as decreasing the risk of ovarian cancer or eliminating symptoms of menopause, or for prescription contraception that is necessary to preserve the life or health of an enrollee.

(e)  Accident and health or sickness insurers, mutual benefit societies, and health maintenance organizations shall allow enrollees in a health plan exempted under this section to directly purchase coverage of contraceptive supplies and outpatient contraceptive services.  The enrollee's cost of purchasing such coverage shall not exceed the enrollee's pro rata share of the price the group purchaser would have paid for such coverage had the group plan not invoked a religious exemption.

(f)  This section shall not be construed as to require an accident and health or sickness insurer, mutual benefit society, health maintenance organization, health care facility, or health care provider to provide any health care services without appropriate payment of premium or fee.

(g)  For purposes of this section:

"Contraceptive services" means physician-delivered, physician-supervised, physician assistant-delivered, nurse practitioner-delivered, certified nurse midwife-delivered, nurse-delivered, or pharmacist-delivered medical services intended to promote the effective use of contraceptive supplies or devices to prevent unwanted pregnancy.

"Contraceptive supplies" means all United States Food and Drug Administration-approved contraceptive drugs or devices used to prevent unwanted pregnancy. [L 1999, c 267, §1; am L 2003, c 201, §4 and c 212, §74]



§431:10A-117 - Franchise plan.

§431:10A-117  Franchise plan.  (a)  As used in this section, "employees" include:

(1)  The officers, managers, and employees of the employer; and

(2)  The individual proprietor or partners, if the employer is an individual proprietor or partnership.

(b)  Insurance may be issued pursuant to this part on a franchise plan under the terms of which accident and health or sickness insurance is issued to:

(1)  Five or more employees of any corporation, co-partnership, or individual employer, or any governmental corporation, agency, or department thereof; or

(2)  Ten or more members, employees, or employees of members of any trade or professional association, of a labor union, or of any other association having had an active existence for at least two years; provided that:

(A)  Such association or union has a constitution or bylaws and is formed in good faith for purposes other than that of obtaining insurance;

(B)  Such persons, with or without their dependents, are issued the same form of an individual policy varying only as to amounts and kinds of coverage applied for; and

(C)  There is an arrangement whereby the premiums on the policies may be paid to the insurer periodically by the employer, with or without payroll deductions, or by the association for its members, or by some designated person acting on behalf of the employer or association. [L 1987, c 347, pt of §2; am L 2002, c 155, §57; am L 2004, c 122, §33]



§431:10A-118 - Genetic information nondiscrimination in accident and health or sickness insurance coverage.

§431:10A-118  Genetic information nondiscrimination in accident and health or sickness insurance coverage.  (a)  No insurer may:

(1)  Use an individual's or a family member's genetic information, or request for genetic services, to deny or limit any coverage or establish eligibility, continuation, enrollment, or premium payments;

(2)  Request or require collection or disclosure of an individual's or a family member's genetic information; or

(3)  Disclose an individual's or a family member's genetic information without the written consent of the person affected, the person's legal guardian, or a person with power of attorney for health care for the person affected.  This consent shall be required for each disclosure and shall include the name of each person or organization to whom the disclosure will be made.

(b)  As used in this section:

"Family member" means, with respect to the individual, another individual related by blood to that individual.

"Genetic information" means information about genes, gene products, hereditary susceptibility to disease, or inherited characteristics that may derive from the individual or family member.

"Genetic services" means health services to obtain, assess, or interpret genetic information for diagnosis, therapy, or genetic counseling.

(c)  This section shall not apply to any action taken in connection with policies of life insurance, disability income insurance, and long-term care insurance delivered or issued for delivery in this State. [L 1997, c 91, §1; am L 2003, c 212, §75]

Law Journals and Reviews

Privacy and Genetics:  Protecting Genetic Test Results in Hawai‘i.  25 UH L. Rev. 449.



§431:10A-119 - Hospice care coverage.

[§431:10A-119]  Hospice care coverage.  (a)  Any other law to the contrary notwithstanding, commencing on January 1, 2000, all authorized insurers that provide for payment of or reimbursement for hospice care, shall reimburse hospice care services for each insured policyholder covered for hospice care according to the following:

(1)  A minimum daily rate as set by the Health Care Financing Administration for hospice care;

(2)  Reimbursement for residential hospice room and board expenses directly related to the hospice care being provided; and

(3)  Reimbursement for each hospice referral visit during which a patient is advised of hospice care options, regardless of whether the referred patient is eventually admitted to hospice care.

(b)  Every insurer shall provide notice to its policyholders regarding the coverage required by this section.  Notice shall be in writing and in literature or correspondence sent to policyholders, beginning with calendar year 2000, along with any other mailing to policyholders, but in no case later than July 1, 2000. [L 1999, c 77, §4]



§431:10A-120 - Medical foods and low-protein modified food products; treatment of inborn error of metabolism; notice.

§431:10A-120  Medical foods and low-protein modified food products; treatment of inborn error of metabolism; notice.  (a)  Each policy of accident and health or sickness insurance, other than life insurance, disability income insurance, and long-term care insurance, issued or renewed in this State, each employer group health policy, contract, plan, or agreement issued or renewed in this State, all accident and health or sickness insurance policies issued or renewed in this State, all policies providing family coverages as defined in section 431:10A-103, and all policies providing reciprocal beneficiary family coverage as defined in section 431:10A-601, shall contain a provision for coverage for medical foods and low-protein modified food products for the treatment of an inborn error of metabolism for its policyholders or dependents of the policyholder in this State; provided that the medical food or low-protein modified food product is:

(1)  Prescribed as medically necessary for the therapeutic treatment of an inborn error of metabolism; and

(2)  Consumed or administered enterally under the supervision of a physician or osteopathic physician licensed under chapter 453.

Coverage shall be for at least eighty per cent of the cost of the medical food or low-protein modified food product prescribed and administered pursuant to this subsection.

(b)  Every insurer shall provide notice to its policyholders regarding the coverage required by this section.  The notice shall be in writing and prominently placed in any literature or correspondence sent to policyholders and shall be transmitted to policyholders during calendar year 2000 when annual information is made available to policyholders, or in any other mailing to policyholders, but in no case later than December 31, 2000.

(c)  For the purposes of this section:

"Inborn error of metabolism" means a disease caused by an inherited abnormality of the body chemistry of a person that is characterized by deficient metabolism, originating from congenital defects or defects arising shortly after birth, of amino acid, organic acid, carbohydrate, or fat.

"Low-protein modified food product" means a food product that:

(1)  Is specially formulated to have less than one gram of protein per serving;

(2)  Is prescribed or ordered by a physician or osteopathic physician as medically necessary for the dietary treatment of an inborn error of metabolism; and

(3)  Does not include a food that is naturally low in protein.

"Medical food" means a food that is formulated to be consumed or administered enterally under the supervision of a physician or osteopathic physician and is intended for the specific dietary management of a disease or condition for which distinctive nutritional requirements, based on recognized scientific principles, are established by medical evaluation. [L 1999, c 86, §2; am L 2002, c 155, §58; am L 2003, c 212, §76; am L 2009, c 11, §50]

Note

The 2009 amendment is retroactive to April 3, 2008.  L 2009, c 11, §76(2).



§431:10A-121 - Coverage for diabetes.

§431:10A-121  Coverage for diabetes.  Each policy of accident and health or sickness insurance providing coverage for health care, other than an accident-only, specified disease, hospital indemnity, medicare supplement, long-term care, or other limited benefit health insurance policy, that is issued or renewed in this State, shall provide coverage for outpatient diabetes self-management training, education, equipment, and supplies, if:

(1)  The equipment, supplies, training, and education are medically necessary; and

(2)  The equipment, supplies, training, and education are prescribed by a health care professional authorized to prescribe. [L 2000, c 243, §2; am L 2002, c 155, §59]



§431:10A-125 - Primary care provider; advanced practice registered nurse.

[§431:10A-125]  Primary care provider; advanced practice registered nurse.  (a)  Each policy of accident and health or sickness insurance delivered or issued for delivery in this State shall recognize advanced practice registered nurses, as defined under section 457-8.5(a), as participating providers, and shall include coverage for care provided by participating advanced practice registered nurses practicing within the scope of their licenses for purposes of health maintenance, diagnosis, or treatment, to the extent that the policy provides benefits for identical services rendered by another health care provider.

(b)  Notwithstanding any other law to the contrary, an insurer may recognize a participating advanced practice registered nurse as a primary care provider if the insured's policy requires the selection of a primary care provider.  The insurer shall include participating advanced practice registered nurses who practice as primary care providers on any publicly available list of participating primary care providers; provided that the insurer retains the right to determine the contracting criteria for a participating primary care provider.

(c)  For the purposes of this section, "participating advanced practice registered nurse" means an advanced practice registered nurse who has contracted with the insurer to provide health care services to its insureds. [L 2009, c 169, §2]

Note

Report to 2012 legislature on effects of L 2009, c 169.  L 2009, c 169, §11.



§431:10A 126 - Chemotherapy services.

[§431:10A‑126]  Chemotherapy services.  (a)  Notwithstanding section 23-51, all individual and group accident and health or sickness insurance policies that include coverage or benefits for the treatment of cancer shall provide payment or reimbursement for all chemotherapy that is considered medically necessary as defined in section 432E-1.4, including orally administered chemotherapy, at the same copayment percentage or relative coinsurance amount as is applied to intravenously administered chemotherapy; provided that this section shall not apply to an accident only, specified disease, hospital indemnity, long-term care, or other limited benefit health insurance policy.

(b)  For the purposes of this section:

"Intravenously administered chemotherapy" means a physician-prescribed cancer treatment that is administered through injection directly into the patient's circulatory system by a physician, physician assistant, nurse practitioner, nurse, or other medical personnel under the supervision of a physician and in a hospital, medical office, or other clinical setting.

"Oral chemotherapy" means a United States Food and Drug Administration-approved, physician-prescribed cancer treatment that is taken orally in the form of a tablet or capsule and may be administered in a hospital, medical office, or other clinical setting or may be delivered to the patient for self-administration under the direction or supervision of a physician outside of a hospital, medical office, or other clinical setting. [L 2009, c 168, §1]



§431:10A-131 - Insurance fraud; penalties.

[§431:10A-131]  Insurance fraud; penalties.  (a)  A person commits the offense of insurance fraud if the person acts or omits to act with intent to obtain benefits or recovery or compensation for services provided, or provides legal assistance or counsel with intent to obtain benefits or recovery, through the following means:

(1)  Knowingly presenting, or causing or permitting to be presented, with the intent to defraud, any false information on a claim;

(2)  Knowingly presenting, or causing or permitting to be presented, any false claim for the payment of a loss;

(3)  Knowingly presenting, or causing or permitting to be presented, multiple claims for the same loss or injury, including presenting multiple claims to more than one insurer, except when these multiple claims are appropriate;

(4)  Knowingly making, or causing or permitting to be made, any false claim for payment of a health care benefit;

(5)  Knowingly submitting, or causing or permitting to be submitted, a claim for a health care benefit that was not used by, or provided on behalf of, the claimant;

(6)  Knowingly presenting, or causing or permitting to be presented, multiple claims for payment of the same health care benefit except when these multiple claims are appropriate;

(7)  Knowingly presenting, or causing or permitting to be presented, for payment any undercharges for benefits on behalf of a specific claimant unless any known overcharges for benefits under this article for that claimant are presented for reconciliation at the same time;

(8)  Aiding, or agreeing or attempting to aid, soliciting, or conspiring with any person who engages in an unlawful act as defined under this section; or

(9)  Knowingly making, or causing or permitting to be made, any false statements or claims by, or on behalf of, any person or persons during an official proceeding as defined by section 710-1000.

(b)  Violation of subsection (a) is a criminal offense and shall constitute a:

(1)  Class B felony if the value of the benefits, recovery, or compensation obtained or attempted to be obtained is more than $20,000;

(2)  Class C felony if the value of the benefits, recovery, or compensation obtained or attempted to be obtained is more than $300; or

(3)  Misdemeanor if the value of the benefits, recovery, or compensation obtained or attempted to be obtained is $300 or less.

(c)  Where the ability to make restitution can be demonstrated, any person convicted under this section shall be ordered by a court to make restitution to an insurer or any other person for any financial loss sustained by the insurer or other person caused by the act or acts for which the person was convicted.

(d)  A person, if acting without malice, shall not be subject to civil liability for providing information, including filing a report, furnishing oral or written evidence, providing documents, or giving testimony concerning suspected, anticipated, or completed public or private insurance fraud to a court, the commissioner, the insurance fraud investigations unit, the National Association of Insurance Commissioners, any federal, state, or county law enforcement or regulatory agency, or another insurer if the information is provided only for the purpose of preventing, investigating, or prosecuting insurance fraud, except if the person commits perjury.

(e)  This section shall not supersede any other law relating to theft, fraud, or deception.  Insurance fraud may be prosecuted under this section, or any other applicable section, and may be enjoined by a court of competent jurisdiction.

(f)  An insurer shall have a civil cause of action to recover payments or benefits from any person who has intentionally obtained payments or benefits in violation of this section; provided that no recovery shall be allowed if the person has made restitution under subsection (c). [L 2003, c 125, §2]



§431:10A-201 - Definitions.

PART II.  GROUP AND BLANKET DISABILITY INSURANCE

Attorney General Opinions

Section 431:10A-601 applied to all parts of article 10A if the category of policy under consideration included family coverage, as defined in §431:10A-103.  Att. Gen. Op. 97-10.

§431:10A-201  Definitions.  For the purposes of this article:

(1)  (A)  Blanket disability insurance policy means any policy or contract of accident and health or sickness insurance which conforms with the description and complies with one of the following requirements:

(i)  A policy issued to any common carrier of passengers, which carrier shall be deemed the policyholder, covering a group defined as all persons who may become such passengers, and whereby such passengers shall be insured against loss or damage resulting from death or bodily injury either while, or as a result of, being such passengers.

(ii)  A policy issued in the name of any volunteer fire department, first aid or ambulance squad, or volunteer police organization, which shall be deemed the policyholder, and covering all the members of any such organization against loss from accidents resulting from hazards incidental to duties in connection with such organizations.

(iii)  A policy issued in the name of any established organization whether incorporated or not, having community recognition and operated for the welfare of the community and its members and not for profit, which shall be deemed the policyholder, and covering all volunteer workers who serve without pecuniary compensation and the members of the organization, against loss from accidents occurring while engaged in the actual performance of duties on behalf of such organization or in the activities thereof.

(iv)  A policy issued to an employer, who shall be deemed the policyholder, covering any group of employees defined by reference to exceptional hazards incident to such employment, insuring such employees against death or bodily injury resulting while, or from, being exposed to such exceptional hazards.

(v)  A policy covering students or employees issued to a college, school, or other institution of learning or to the head or principal thereof, who or which shall be deemed the policyholder.

(vi)  A policy issued to a substantially similar group who, in the discretion of the commissioner, may be properly eligible for blanket disability insurance.

(B)  Nothing in this section shall be deemed to affect the liability of policyholders for the death of or injury to, any such member of such group.

(C)  Individual applications shall not be required from individuals covered under a blanket disability insurance contract.

(2)  The term employees shall be deemed to include as employees of a single employer, the compensated officers, managers, and employees of the employer and of subsidiary or affiliated corporations of a corporation employer, and the individual proprietors, partners, and employees of individuals and firms of which the business is under common control through stock ownership, contract, or otherwise.  The policy may provide that the term employees shall include the individual proprietor or partners if the employer is an individual proprietor or a partnership.  The term employee may be deemed to include retired employees.

(3)  The term employer shall be deemed to include any municipal corporation or governmental unit, agency, or department thereof as well as private individuals, firms, corporations, and other persons.

(4)  Group disability insurance means that form of accident and health or sickness insurance covering groups of persons, with or without their dependents and family members, and issued under a master policy to:

(A)  Such groups as qualify for group life insurance under [sections] 431:10D-201 to 431:10D-211 of this code; or

(B)  An automobile club formed for purposes other than obtaining group insurance, covering the members of the club. [L 1987, c 347, pt of §2; am L 2002, c 155, §60]



§431:10A-202 - Health care groups.

§431:10A-202  Health care groups.  A policy of group disability insurance may be issued to a corporation, as policyholder, existing primarily for the purpose of assisting individuals who are its subscribers in securing medical, hospital, dental, and other health care services for themselves and their dependents, covering all and not less than five hundred such subscribers and dependents, with respect only to medical, hospital, dental, and other health care services. [L 1987, c 347, pt of §2]



§431:10A-203 - Standard provisions.

§431:10A-203  Standard provisions.  Every policy of group or blanket disability insurance shall contain in substance the following provisions, or provisions which in the opinion of the commissioner are more favorable to the individuals insured, or at least as favorable to such individuals and more favorable to the policyholder.  No such policy of group or blanket disability insurance shall contain any provision relative to notice or proof of loss, or to the time for paying benefits, or to the time within which suit may be brought upon the policy, which in the opinion of the commissioner is less favorable to the individuals insured than would be permitted by the standard provisions required for individual accident and health or sickness insurance policies.

(1)  Representations.  There shall be a provision that:

(A)  All statements, made by the policyholder or by the individuals insured, shall be deemed to be representations and not warranties;

(B)  No statement, made in the application by the policyholder, shall be used in any contest unless a copy of the application, if any, of the policyholder shall be attached to the policy when issued;

(C)  No statement made by any individual insured shall be used in any contest unless a copy of the instrument containing the statement is or has been furnished to such individual or to the individual's beneficiary, if any; and

(D)  A misrepresentation, unless it is made with actual intent to deceive or unless it materially affects either the acceptance of the risk or the hazard assumed by the insurer, shall not prevent a recovery on the policy.

(2)  Certificates.  There shall be a provision that the insurer shall issue to the policyholder for delivery to each insured employee or member, an individual certificate setting forth in summary form a statement of the essential features of the insurance coverage, and to whom the benefits are payable.  If family members are insured, only one certificate need be issued for each family.  This paragraph shall not apply to blanket disability insurance policies.

(3)  Additional insureds.  There shall be a provision that to the group originally insured may be added, from time to time, eligible new employees, members, or dependents, as the case may be, in accordance with the terms of the policy.

(4)  Age limitations.  There shall be a provision specifying:

(A)  The ages, if any, to which the insurance provided shall be limited;

(B)  The ages, if any, for which additional restrictions are placed on benefits; and

(C)  The additional restrictions placed on the benefits at such ages.

(5)  Payment of premiums.  There shall be a provision that all premiums due under the policy shall be remitted by the employer or employers of the persons insured, by the policyholder or by some other designated person acting on behalf of the association or group insured, to the insurer on or before the due date thereof within such grace period as may be specified therein. [L 1987, c 347, pt of §2; am L 1989, c 195, §24; am L 2002, c 155, §61]



§431:10A-204 - Optional provision, examination and autopsy.

§431:10A-204  Optional provision, examination and autopsy.  There may be a provision that the insurer shall have the right and opportunity to examine the person of any individual covered under the policy when and so often as it may reasonably require during the pendency of claim under the policy and also the right and opportunity to make an autopsy in case of death where it is not prohibited by law. [L 1987, c 347, pt of §2]



§431:10A-205 - Payment of benefits.

§431:10A-205  Payment of benefits.  (a)  The benefits payable under any policy or contract of group or blanket disability insurance shall be payable to the insured member of the group or to the beneficiary designated by the insured member, other than the policyholder, subject to provisions of the policy in the event the claimant is insane or otherwise incompetent, or in the event there is no designated beneficiary as to all or any part of any sum payable at the death of the individual insured; provided, that if the entire cost of the insurance has been borne by the employer such benefits may be made payable to the employer.

(b)  Any group or blanket disability policy may provide that all or any portion of any indemnities provided by the policy on account of hospital, nursing, medical, or surgical services may, at the insurer's option, be paid directly to the hospital or person rendering such services, but the policy may not require that the service be rendered by a particular hospital or person.  Payment so made shall discharge the insurer's obligation with respect to the amount so paid.

(c)  No group disability income policy shall contain any provision integrating the benefits of the policy with social security benefits whereby the amount of the disability benefit actually being paid to the disabled person under the terms and conditions of the policy will be diminished when there occurs an increase in social security benefits either by operation of amendments to the Social Security Act or by cost of living adjustments which become effective after the first day the disabled person becomes entitled to benefits. [L 1987, c 347, pt of §2]



§431:10A-206 - Coverage of newborn children.

§431:10A-206  Coverage of newborn children.  All group or blanket disability policies providing family coverage, as defined in section 431:10A-103 and reciprocal beneficiary family coverage, as defined in section 431:10A-601, on an expense incurred basis shall provide coverage for newborn children in compliance with section 431:10A-115. [L 1987, c 347, pt of §2; am L 1997, c 383, §7; am L 2002, c 155, §62]



§431:10A-206 - .

§431:10A-206.5  Coverage for child health supervision services.  (a)  All accident and health or sickness insurance policies issued in this State, which provide coverage for the children of the insured shall provide coverage for child health supervision services from the moment of birth through age five years.  These services shall be exempt from any deductible provisions, and immunizations shall be exempt from any copayment provisions, which may be in force in these policies or contracts.

(b)  Child health supervision services shall include twelve visits at approximately the following intervals:  birth; two months; four months; six months; nine months; twelve months; fifteen months; eighteen months; two years; three years; four years; and five years.  Services to be covered at each visit shall include a history, physical examination, developmental assessment, anticipatory guidance, immunizations, and laboratory tests, in keeping with prevailing medical standards.  For purposes of this subsection, the term "prevailing medical standards" means the recommendations of the Immunizations Practices Advisory Committee of the United States Department of Health and Human Services and the American Academy of Pediatrics; provided that in the event that the recommendations of the committee and the academy differ, the department of health shall determine which recommendations shall apply.

(c)  Minimum benefits may be limited to one visit payable to one provider for all of the services provided at each visit cited in this section, except that the limitations authorized by this subsection shall not apply to immunizations recommended by the Immunizations Practices Advisory Committee of the United States Department of Health and Human Services and the American Academy of Pediatrics; provided that in the event that the recommendations of the committee and the academy differ, the department of health shall determine which recommendations shall apply.

(d)  This section does not apply to disability income, specified disease, medicare supplement, or hospital indemnity policies.

(e)  For the purposes of this section, "child health supervision services" means physician-delivered, physician-supervised, or nurse-delivered services as defined by section 457-2 ("registered nurse") which shall include as the minimum benefit coverage for services delivered at intervals and scope stated in this section. [L 1988, c 201, §2; am L 1993, c 83, §2 and c 362, §4; am L 2003, c 212, §77]



§431:10A-207 - Coverage for specific services.

§431:10A-207  Coverage for specific services.  Every person insured under a group or blanket disability insurance policy shall be entitled to the reimbursements and coverages specified in section 431:10A-116. [L 1987, c 347, pt of §2; am L 2002, c 155, §63]



§431:10A-208 - Qualified medical child support order.

[§431:10A-208]  Qualified medical child support order.  (a)  An employer, who provides health coverage to dependent children of an employee, shall recognize a child identified in a qualified medical child support order as an eligible dependent without regard to any enrollment season restrictions.

(b)  A qualified medical child support order shall:

(1)  Specify the name and last known mailing address, if any, of the plan member and the name and mailing address of each recipient child covered by the order;

(2)  Include a reasonable description of the type of coverage to be provided to the recipient child, or the manner in which the type of coverage is to be determined;

(3)  State the period during which it applies;

(4)  Specify the plan to which it applies; and

(5)  Not require a plan to provide any type or form of benefit or option that the plan does not otherwise provide. [L 1994, c 145, §2]



§431:10A-301 - Definitions.

PART III.  MEDICARE SUPPLEMENT POLICIES

Attorney General Opinions

Section 431:10A-601 applied to all parts of article 10A if the category of policy under consideration included family coverage, as defined in §431:10A-103.  Att. Gen. Op. 97-10.

§431:10A-301  Definitions.  For the purposes of this part:

"Applicant" means:

(1)  In the case of an individual medicare supplement policy, the person who seeks to contract for insurance benefits, and

(2)  In the case of a group medicare supplement policy, the proposed certificate holder.

"Certificate" means any certificate delivered or issued for delivery in this State under a group medicare supplement policy.

"Certificate form" means the form on which the certificate is delivered or issued for delivery by the issuer.

"Issuer" includes insurance companies, fraternal benefit societies, health care service plans, health maintenance organizations, and any other entity delivering or issuing for delivery in this State medicare supplement policies or certificates.

"Medicare" means the Health Insurance for the Aged Act, Title XVIII of the Social Security Amendments of 1965, as then constituted or later amended.

"Medicare supplement policy" means a group or individual policy of accident and health or sickness insurance or a subscriber contract of hospital and medical service associations or health maintenance organizations, other than a policy issued pursuant to a contract under section 1876 of the federal Social Security Act (42 U.S.C. section 1395 et seq.), or an issued policy under a demonstration project specified in 42 U.S.C. section 1395ss(g)(1), which is advertised, marketed, or designed primarily as a supplement to reimbursements under medicare for the hospital, medical, or surgical expenses of persons eligible for medicare.

"Policy form" means the form on which the policy is delivered or issued for delivery by the issuer. [L 1987, c 347, pt of §2; am L 1989, c 195, §25; am L 1990, c 84, §1; am L 1992, c 195, §1; am L 1996, c 28, §1; am L 2003, c 212, §78]



§431:10A-302 - Applicability and scope.

§431:10A-302  Applicability and scope.  (a)  Notwithstanding any provision in this part to the contrary, this part shall apply to:

(1)  All medicare supplement policies delivered or issued for delivery in this State; and

(2)  All certificates issued under group medicare supplement policies, which certificates have been delivered or issued for delivery in this State.

(b)  This part shall not apply to a policy of one or more employers or labor organizations, or of the trustees of a fund established by one or more employers or labor organizations, or combination thereof, for employees or former employees, or combination thereof, or for members or former members, or combination thereof, of the labor organizations.

(c)  The commissioner shall have all rights and powers with respect to the group or master policy and certificate issued pursuant to the medicare supplement policy as if the group or master policy was issued and delivered to a person domiciled in this State.

(d)  Except as otherwise specifically provided in section 431:10A-307(d), this part is not intended to prohibit or apply to insurance policies or health care benefit plans including group conversion policies, issued to medicare eligible persons that are not marketed or held to be medicare supplement policies or benefit plans. [L 1987, c 347, pt of §2; am L 1989, c 207, §11; am L 1990, c 84, §2; am L 1992, c 195, §2; am L 1996, c 28, §2; am L 2004, c 122, §34]



§431:10A-303 - REPEALED.

§431:10A-303  REPEALED.  L 1990, c 84, §10.



§431:10A-304 - Standards for policy provisions.

§431:10A-304  Standards for policy provisions.  (a)  No medicare supplement policy or certificate in force in the State shall contain benefits that duplicate benefits provided by medicare.

(b)  The commissioner shall adopt reasonable rules to establish specific standards for the provisions of medicare supplement policies and certificates.  The standards shall be in addition to and in accordance with applicable laws of this State, including the provisions of part I of this article.  No requirement of this chapter relating to minimum required policy benefits, other than the minimum standards contained in this part, shall apply to medicare supplement policies and certificates.  The standards may cover, but shall not be limited to:

(1)  Terms of renewability;

(2)  Initial and subsequent conditions of eligibility;

(3)  Nonduplication of coverage;

(4)  Probationary periods;

(5)  Benefit limitations, exceptions, and reductions;

(6)  Elimination periods;

(7)  Requirements for replacement;

(8)  Recurrent conditions; and

(9)  Definition of terms.

(c)  The commissioner may adopt reasonable rules that specify prohibited policy provisions not otherwise specifically authorized by law, which, in the opinion of the commissioner, are unjust, unfair, or unfairly discriminatory to any person insured or proposed to be insured under any medicare supplement policy or certificate.

(d)  A medicare supplement policy or certificate shall not exclude or limit benefits for losses incurred more than six months after the effective date of coverage because it involved a preexisting condition.  The policy or certificate shall not define a preexisting condition more restrictively than a condition for which medical advice was given or treatment was recommended by or received from a physician within six months before the effective date of coverage. [L 1987, c 347, pt of §2; am L 1989, c 195, §26; am L 1990, c 84, §3; am L 1992, c 195, §3]



§431:10A-305 - Rules.

§431:10A-305  Rules.  (a)  The commissioner shall adopt reasonable rules to establish minimum standards for benefits and claims payment, marketing practices, compensation arrangements, and reporting practices for medicare supplement policies and certificates.

(b)  The commissioner may adopt from time to time, reasonable rules as are necessary to conform medicare supplement policies and certificates to the requirements of federal law and regulations adopted thereunder, including but not limited to:

(1)  Requiring refunds or credits if the policies or certificates do not meet loss ratio requirements;

(2)  Establishing a uniform methodology for calculating and reporting loss ratios;

(3)  Assuring public access to policies, premiums, and loss ratio information of issuers of medicare supplement insurance;

(4)  Establishing a process for approving or disapproving policy forms and certificate forms and proposed premium increases;

(5)  Establishing a policy for holding public hearings prior to approval of premium increases; and

(6)  Establishing standards for medicare select policies and certificates. [L 1987, c 347, pt of §2; am L 1989, c 195, §27; am L 1990, c 84, §4; am L 1992, c 195, §4; am L 1993, c 205, §23; am L 1996, c 28, §3]



§431:10A-306 - Loss ratio standards.

§431:10A-306  Loss ratio standards.  Medicare supplement policies shall return to policyholders benefits which are reasonable in relation to the premium charged.  The commissioner shall adopt reasonable rules to establish minimum standards for loss ratios of medicare supplement policies on the basis of incurred claims experience or incurred health care expenses where coverage is provided by a health maintenance organization on a service rather than reimbursement basis, and earned premiums in accordance with accepted actuarial principles and practices.  For the purposes of rules adopted under this section, group medicare supplement policies and certificates issued as a result of solicitations of individuals through the mail or mass media advertising, including both print and broadcast advertising, shall be regarded as group policies. [L 1987, c 347, pt of §2; am L 1989, c 195, §28; am L 1990, c 84, §5; am L 1992, c 195, §5; am L 1996, c 28, §4]



§431:10A-307 - Disclosure standards.

§431:10A-307  Disclosure standards.  (a)  In order to provide for full and fair disclosure in the sale of medicare supplement policies, no medicare supplement policy or certificate shall be delivered or issued for delivery in this State unless an outline of coverage is delivered to the applicant at or prior to the time application is made.

(b)  The commissioner shall prescribe the format and content of the outline of coverage required by subsection (a).  For the purposes of this section, format means style, arrangement and overall appearance, including such items as the size, color, prominence of type, and the arrangement of text and captions.  The outline of coverage shall include:

(1)  A description of the principal benefits and coverage provided in the policy;

(2)  A statement of the renewal provisions including any reservation by the issuer of a right to change premiums; and disclosure of the existence of any automatic renewal premium increases based on the policyholder's age; and

(3)  A statement that the outline of coverage is a summary of the policy issued or applied for and that the policy should be consulted to determine governing contractual provisions.

(c)  The commissioner may prescribe by rule a standard form and contents of an informational brochure for persons eligible for medicare which is intended to improve the buyer's ability to select the most appropriate coverage and improve the buyer's understanding of medicare.  Except in the case of direct response insurance policies, the commissioner may require by rule that the informational brochure be provided to any prospective insureds eligible for medicare concurrently with delivery of the outline of coverage.  With respect to direct response insurance policies, the commissioner may require by rule that the prescribed brochure be provided upon request to any prospective insureds eligible for medicare, but in no event later than the time of policy delivery.

(d)  The commissioner may adopt reasonable rules for captions or notice requirements, determined to be in the public interest and designed to inform prospective insureds that particular insurance coverages are not medicare supplement coverages, for all accident and health or sickness insurance policies sold to persons eligible for medicare, other than:

(1)  Medicare supplement policies; or

(2)  Disability income policies.

(e)  The commissioner may adopt reasonable rules to govern the full and fair disclosure of information in connection with the replacement of accident and health or sickness insurance policies, subscriber contracts, or certificates by persons eligible for medicare. [L 1987, c 347, pt of §2; am L 1990, c 84, §6; am L 1992, c 195, §6; am L 1996, c 28, §5; am L 2002, c 155, §64]



§431:10A-308 - Notice of free examination.

§431:10A-308  Notice of free examination.  Medicare supplement policies and certificates shall have a notice prominently printed on the first page of the policy or certificate or attached thereto stating in substance that the applicant shall have the right to return the policy or certificate within thirty days of its delivery and to have the premium refunded if, after examination of the policy or certificate, the applicant is not satisfied for any reason.  Any refund made pursuant to this section shall be paid directly to the applicant by the issuer in a timely manner. [L 1987, c 347, pt of §2; am L 1989, c 195, §29; am L 1990, c 84, §7; am L 1992, c 195, §7]



§431:10A-309 - Filings; approval of forms.

§431:10A-309  Filings; approval of forms.  (a)  No medicare supplement policy or certificate shall be delivered or issued for delivery in this State after the date specified in rules adopted by the commissioner unless the form of the policy or certificate is approved in accordance with this section.

(b)  Every issuer providing medicare supplement insurance benefits to a resident of this State shall file with the commissioner a copy of the policy and any certificate used in this State, including copies of any riders or endorsements of applications which may be attached to or made a part of the policy.  The commissioner may require a certification from the issuer that, to the best of the certifier's knowledge and belief, the filing complies with the minimum standards established in the rules and all applicable Hawaii laws and rules.

(c)  Every issuer providing medicare supplement policies or certificates in this State shall file annually its rates, rating schedule, and supporting documentation demonstrating that it is in compliance with the applicable loss ratio standards of this State.  The commissioner may require the issuer to submit a certification by a qualified actuary that the premium rates, to the best of the actuary's knowledge and belief, are in accordance with the loss ratio standards adopted by rule.

(d)  The commissioner may disapprove any policy or certificate or withdraw approval of a previously approved policy or certificate if the commissioner finds that:

(1)  It is not in accordance with applicable laws and rules in any respect;

(2)  It is or it contains provisions which are misleading, deceptive, inconsistent, or ambiguous; or

(3)  The benefits are unreasonable in relation to the premium charge.

(e)  A policy or certificate shall be deemed approved if:

(1)  It is in accordance with all applicable laws and rules;

(2)  It has not been disapproved earlier than sixty-one days after the date of filing;

(3)  It fully meets all filing requirements; and

(4)  It is received by the commissioner.

(f)  The commissioner shall promptly give written notice to the issuer of the commissioner's approval of a policy or certificate or, if a policy or certificate is disapproved or approval is withdrawn, of such disapproval or withdrawal together with the reasons for it and of the procedure by which the issuer may request and be granted a hearing on the merits of such action.

(g)  The commissioner by rule may establish requirements and procedures for medicare supplement filings. [L 1987, c 347, pt of §2; am L 1990, c 84, §8; am L 1992, c 195, §8; am L 2004, c 122, §35]



§431:10A-310 - Filing requirements for advertising.

§431:10A-310  Filing requirements for advertising.  (a)  Every issuer of medicare supplement insurance policies or certificates in this State shall file a copy of any medicare supplement advertisement intended for use in this State whether through written, radio, or television medium to the commissioner for review.  The commissioner may require a certification from the entity that to the best of the certifier's knowledge and belief the advertisement complies with the provisions of this chapter and all applicable rules.

(b)  If the commissioner finds the advertisement to be in violation of any provision of this chapter or any rule, the commissioner shall order the issuer to cease and desist use of the advertisement pursuant to section 431:2-203.

(c)  In conjunction with a cease and desist order issued pursuant to subsection (b), the commissioner may order the issuer to refund to the insured the premium paid for the medicare supplement policy.  Any refund of an amount paid by the insured for the medicare supplement insurance shall be paid within fifteen days to the person entitled thereto; provided that by rule the commissioner may prescribe an amount below which no refund need be made. [L 1989, c 195, §3; am L 1990, c 84, §9; am L 1992, c 195, §9; am L 2004, c 122, §36]



§431:10A-311 - Penalties.

§431:10A-311  Penalties.  In addition to any other applicable penalties for violations of this chapter, pursuant to section 431:2-203, the commissioner may require issuers violating any provision of this part or rules adopted pursuant to this part to cease marketing or selling any medicare supplement policy in this State which is related directly or indirectly to a violation or may require the issuer to take actions necessary to comply with the provisions of this part, or both. [L 1989, c 195, §4; am L 1992, c 195, §10]



§431:10A-312 - Severability.

§431:10A-312  Severability.  If any provision of this part or the application thereof to any person or circumstances is for any reason held to be invalid, the remainder of the part and the application of such provision to other persons or circumstances shall not be affected thereby. [L 1989, c 195, §5]



§431:10A-401 - Purpose.

PART IV.  EXTENDED HEALTH INSURANCE

Attorney General Opinions

Section 431:10A-601 applied to all parts of article 10A if the category of policy under consideration included family coverage, as defined in §431:10A-103.  Att. Gen. Op. 97-10.

§431:10A-401  Purpose.  It is the purpose of this part to provide a means of more adequately meeting the needs of persons who are sixty-five years of age or older and their spouses for insurance coverage against financial loss from accident or disease through the combined resources and experience of a number of insurers; to make possible the fullest extension of such coverage by encouraging insurers to combine their resources and experience and to exercise their collective efforts in the development and offering of policies of such insurance to all such applicants at costs lower than those generally available through individual insurers; and to regulate the joint activities herein authorized in accordance with the intent of Congress as expressed in the Act of Congress of March 9, 1945 (Public Law 15, 79th Congress), as amended. [L 1987, c 347, pt of §2]



§431:10A-402 - Definitions.

§431:10A-402  Definitions.  Unless the context otherwise requires, for the purposes of this part:

(1)  Association means a voluntary unincorporated association formed for the purpose of enabling cooperative action to provide accident and health or sickness insurance as defined in section 431:1-205, in accordance with this part in this or any other state having legislation enabling the issuance of insurance of the type provided in this part.

(2)  Insurer means any insurance company authorized to transact accident and health or sickness insurance in this State.

(3)  Extended health insurance means hospital, surgical, and medical expense insurance provided by a policy issued as provided by this part. [L 1987, c 347, pt of §2; am L 2002, c 155, §65]



§431:10A-403 - Association of insurers; policyholder; policy.

§431:10A-403  Association of insurers; policyholder; policy.  (a)  Any insurer may join with one or more other insurers to plan, develop, underwrite, offer and provide to any person who is sixty-five years of age or older and to the spouse of such person, extended health insurance against financial loss from accident or disease, or both.  The insurance may be offered, issued and administered jointly by two or more insurers by a group policy issued to a policyholder through an association formed for the purpose of offering, selling, issuing and administering such insurance.

(b)  The policyholder may be an association, a trustee, or any other person.  A master group policy issued to an association or to a trustee or any person appointed by an association for the purpose of providing the insurances described in this part shall be another form of group disability insurance.

Any form of policy approved by the commissioner for an association shall be offered throughout the State to all persons sixty-five and older and their spouses, and the coverage of any person insured under such a form of policy shall not be cancellable except for nonpayment of premiums unless the coverage of all persons insured under such form of policy is also cancelled.

(c)  Any such policy may provide, among other things, that the benefits payable under the policy are subject to reduction if the individual insured has any other coverage providing hospital, surgical or medical benefits whether on an indemnity basis or a provision of service basis resulting in such insured being eligible for more than one hundred per cent of covered expenses which the insured is required to pay.  Any insurer issuing individual policies providing extended hospital, surgical or medical benefits to persons sixty-five years of age and older and their spouses may also use such a policy provision. [L 1987, c 347, pt of §2]



§431:10A-404 - Persons authorized to transact insurance.

§431:10A-404  Persons authorized to transact insurance.  Notwithstanding the provisions of article 9A, any person licensed to transact accident and health or sickness insurance as a producer may transact extended health insurance and may be paid a commission in accordance with commission schedules filed with the commissioner as required by section 431:10A-406. [L 1987, c 347, pt of §2; am L 2001, c 216, §16; am L 2002, c 155, §66; am L 2003, c 212, §79]



§431:10A-404.5 - Genetic information nondiscrimination in extended health insurance coverage.

[§431:10A-404.5]  Genetic information nondiscrimination in extended health insurance coverage.  (a)  No insurer may:

(1)  Use an individual's or a family member's genetic information, or request for genetic services, to deny or limit any coverage or establish eligibility, continuation, enrollment, or premium payments;

(2)  Request or require collection or disclosure of an individual's or a family member's genetic information; or

(3)  Disclose an individual's or a family member's genetic information without the written consent of the person affected, the person's legal guardian, or a person with power of attorney for health care for the person affected.  This consent shall be required for each disclosure and shall include the name of each person or organization to whom the disclosure will be made.

(b)  As used in this section:

"Family member" means, with respect to the individual, another individual related by blood to that individual.

"Genetic information" means information about genes, gene products, hereditary susceptibility to disease, or inherited characteristics that may derive from the individual or family member.

"Genetic services" means health services to obtain, assess, or interpret genetic information for diagnosis, therapy, or genetic counseling.

(c)  This section shall not apply to any action taken in connection with policies of life insurance, disability income insurance, and long-term care insurance delivered or issued for delivery in this State. [L 2002, c 217, §2]

Law Journals and Reviews

Privacy and Genetics:  Protecting Genetic Test Results in Hawai‘i.  25 UH L. Rev. 449.



§431:10A-405 - Association; powers, process; examination.

§431:10A-405  Association; powers, process; examination.  Any association formed for the purposes of this part may hold title to property, may enter into contracts, and may limit the liability of its members to their respective pro rata shares of the liability of such association.  Any such association may sue and be sued in its associate name and for such purpose only shall be treated as a domestic corporation.  Service of process against the association, made upon a managing agent, any of its members or any agent authorized by appointment to receive service of process, shall have the same force and effect as if the service had been made upon all members of the association.  The association's books and records shall also be subject to examination under the provisions of article 2, either separately or concurrently with examination of any of its member insurers. [L 1987, c 347, pt of §2]



§431:10A-406 - Forms; rates; approval.

§431:10A-406  Forms; rates; approval.  (a)  The forms of the policies, applications, certificates, or other evidence of insurance coverage, commission schedules, and applicable premium rates relating thereto shall be filed with the commissioner.

(b)  No policy, contract, certificate, or other evidence of insurance, application, or other form shall be sold, issued, or used and no endorsement shall be attached to or printed or stamped thereon unless its form has been approved by the commissioner or thirty days have expired after such filing without written notice from the commissioner of disapproval.  The commissioner shall disapprove the forms for such insurance if the commissioner finds:

(1)  That they are unjust, inequitable, misleading, or deceptive; or

(2)  That the rates are by reasonable assumptions excessive in relation to the benefits provided.

In determining whether the rates by reasonable assumptions are excessive in relation to the benefits provided, the commissioner shall give due consideration to past and prospective claim experience, within and outside this State, and to fluctuations in such claim experience, to a reasonable risk charge, to contribution to surplus and contingency funds, to past and prospective expenses, both within and outside this State, and to all other relevant factors within and outside this State, including any differing operating methods of the insurers joining in the issue of the policy.  In exercising the powers conferred by this part, the commissioner shall not be bound by any other requirement of this code with respect to standard provisions to be included in accident and health or sickness policies or forms.

(c)  After hearing, upon written notice, the commissioner may withdraw an approval previously given if the commissioner is of the opinion that an original submission would have been disapproved.  Such withdrawal of approval shall be effective not less than ninety days after the giving of notice of withdrawal. [L 1987, c 347, pt of §2; am L 2003, c 212, §80]



§431:10A-407 - Duplication of benefits; adjustment.

§431:10A-407  Duplication of benefits; adjustment.  If and when a program of hospital, surgical, and medical benefits is enacted by the federal government or by the State, the extended health insurance benefits provided by policies issued under this section shall be adjusted to avoid any duplication of benefits offered by the federal or state programs.  The premium rates applicable thereto shall be adjusted to conform with the adjusted benefits. [L 1987, c 347, pt of §2]



§431:10A-408 - Annual report filed by association.

§431:10A-408  Annual report filed by association.  The association shall submit an annual report to the commissioner which shall become public information and shall include the following:

(1)  The number of persons insured;

(2)  The names of the insurers participating in the association with respect to insurance offered under this part;

(3)  The calendar year experience applicable to such insurance offered under this part.  Item (3) shall include:

(A)  Premiums earned,

(B)  Claims paid during the calendar year,

(C)  The amount of claims reserve established,

(D)  Administrative expenses,

(E)  Commissions,

(F)  Promotional expenses,

(G)  Taxes,

(H)  Contingency reserve,

(I)  Other expenses, and

(J)  Profit and loss for the year.

The commissioner shall require the association to provide any and all information concerning the operations of the association deemed relevant by the commissioner for inclusion in the report. [L 1987, c 347, pt of §2]



§431:10A-409 - Articles of association; agent, membership list; deception.

§431:10A-409  Articles of association; agent, membership list; deception.  (a)  Any association formed in accordance with this part shall file the following with the commissioner:

(1)  The articles of association;

(2)  All amendments and supplements to the articles of association;

(3)  A designation in writing of a resident of this State as agent for the service of process; and

(4)  A list of insurers who are members of the association and all supplements thereto.

(b)  The name of any association or any advertising or promotional material used in connection with extended health insurance to be sold, offered or issued pursuant to this section shall not be such as to mislead or deceive the public. [L 1987, c 347, pt of §2]



§431:10A-410 - Violation of other laws.

§431:10A-410  Violation of other laws.  No act done, action taken, or agreement made pursuant to the authority conferred by this part shall constitute a violation of or grounds for prosecution or civil proceedings under any other law of this State which does not specifically refer to insurance. [L 1987, c 347, pt of §2]



§431:10A-521 to 531 - REPEALED.

PART V.  LONG-TERM CARE INSURANCE--REPEALED

§§431:10A-521 to 531  REPEALED.  L 1999, c 93, §8.

Cross References

For present provisions, see article 10H, this chapter.



§431:10A-601 - Reciprocal beneficiary family coverage defined; policyholder and employer responsibility for costs; availability.

[PART VI.  MISCELLANEOUS PROVISIONS]

[§431:10A-601]  Reciprocal beneficiary family coverage defined; policyholder and employer responsibility for costs; availability.  (a) Any other law to the contrary notwithstanding, reciprocal beneficiary family coverage, as defined in subsection (b), shall be made available to reciprocal beneficiaries, as defined in chapter 572C, but only to the extent that family coverage, as defined in section 431:10A-103, is currently available to individuals who are not reciprocal beneficiaries.

(b)  As used in this section, "reciprocal beneficiary family coverage" means a policy that insures, originally or upon subsequent amendment, a reciprocal beneficiary who shall be deemed the policyholder, the other party to the policyholder's reciprocal beneficiary relationship registered pursuant to chapter 572C, and dependent children or any child of any other person dependent upon either reciprocal beneficiary.

(c)  If a reciprocal beneficiary policyholder incurs additional costs or premiums, if any, by electing reciprocal beneficiary family coverage under this section, the employer may pay additional costs or premiums. [L 1997, c 383, §4; am L 2004, c 122, §37]

Attorney General Opinions

Section applied only to insurers, and not mutual benefit societies or health maintenance organizations.  Att. Gen. Op. 97-5.

As provided by subsection (c), an employer does not violate the reciprocal beneficiaries act [L 1997, c 383] if it chooses not to pay any additional cost or premium incurred by the employee in electing reciprocal beneficiary family coverage.  Att. Gen. Op. 97-10.

Section applied to all parts of article 10A if the category of policy under consideration included family coverage, as defined in §431:10A-103.  Att. Gen. Op. 97-10.

The division will be responsible for enforcement of health insurance provisions of the reciprocal beneficiaries act [L 1997, c 383]; those provisions can only be enforced against insurers, not employers.  Att. Gen. Op. 97-10.

The employer is not required to pay the additional costs incurred by an employee's election for reciprocal beneficiary coverage.  The focus is on the insurance contract and the policyholder and recognizes that the reciprocal beneficiary, as policyholder, is the one who incurs the cost.  Att. Gen. Op. 97-10.

The placement of this section in article 10A makes clear that the legislative intent was to mandate benefits that must be made available by insurers that write contracts of insurance providing family coverage; moreover, the statute specifies that the coverage be made available to reciprocal beneficiaries, not to employers.  Att. Gen. Op. 97-10.

There is nothing in the reciprocal beneficiaries act [L 1997, c 383] that would prevent an insurer from making reciprocal beneficiary family coverage available in a policy separate from the policy it uses to make regular family coverage available.  Att. Gen. Op. 97-10.

To the extent that the reciprocal beneficiaries act [L 1997, c 383] does impose obligations on insurers, it may provide a basis for affected persons to seek relief by, for example, seeking declaratory relief under chapter 632.  Att. Gen. Op. 97-10.



§431:10A-602 - Federally funded programs; exemption.

§431:10A-602  Federally funded programs; exemption.  Requirements relating to mandated coverages shall not be applicable to any insurer offering accident and health or sickness insurance under a federally funded program under the Social Security Act, as amended; provided that this exemption shall apply only to that part of the insurer's business under the federally funded program.  [L 1999, c 159, §1; am L 2003, c 212, §81]



§431:10A-603 - Self-employed persons, exemption.

§431:10A-603  Self-employed persons, exemption.  The requirements of this article related to mandated coverages for persons insured under accident and health or sickness policies shall not apply to accident and health or sickness policies for self-employed persons in this State; provided that this exemption shall apply only to those portions of the accident and health or sickness policies that cover self-employed persons in this State and individuals included in the self-employed person's family coverage. [L 2004, c 122, §1; am L 2006, c 154, §38]



§431:10A-604 - Bona fide trade associations.

[§431:10A-604]  Bona fide trade associations.  (a)  At the option of a bona fide trade association, or its designated agent, an insurer that sells health insurance to the bona fide trade association shall treat the bona fide trade association and its members as a group for the purpose of issuing group disability insurance; provided that:

(1)  The bona fide trade association shall have been formed for purposes other than obtaining insurance;

(2)  The insurer shall be prohibited from restricting, in any manner, the number or types of health plans issued by another insurance entity that the bona fide trade association may offer to its members, including but not limited to such restrictions as clauses that reduce competition between insurers or clauses that require a bona fide trade association to allow an insurer to match the price or terms offered by another insurer; and

(3)  Each member of the bona fide trade association shall not be required to be insured under the group policy;

and provided further that this section shall be inapplicable if less than two persons from the bona fide trade association seek to be insured under the group policy.

(b)  As used in this section:

"Bona fide trade association" means an association of persons organized to promote common interests and comprised of persons engaged in a business, trade, or profession that:

(1)  Has been actively in existence for five years;

(2)  Has been formed and maintained in good faith for purposes other than obtaining insurance;

(3)  Does not condition membership in the association on any health status related factor pertaining to an individual (including an employee of an employer or a dependent of an employee);

(4)  Makes health insurance coverage offered through the association available to all members regardless of any health status related factor pertaining to such members (or individuals eligible for coverage through a member);

(5)  Does not make health insurance coverage offered through the association available other than in connection with a member of the association; and

(6)  Meets such additional requirements as may be imposed under state law. [L 2004, c 118, §1; am L 2006, c 41, §2]



§431:10B-101 - Purpose.

ARTICLE 10B

CREDIT LIFE INSURANCE

AND CREDIT DISABILITY INSURANCE

§431:10B-101  Purpose.  The purpose of this article is to promote the public welfare by regulating credit life insurance and credit disability insurance.  Nothing in this article is intended to prohibit or discourage reasonable competition.  The provisions of this article shall be liberally construed. [L 1987, c 347, pt of §2]



§431:10B-102 - Scope.

§431:10B-102  Scope.  All life insurance and all accident and health or sickness insurance in connection with loans or other credit transactions shall be subject to this article, except such insurance in connection with a loan or other credit transaction of more than ten years' duration; nor shall insurance be subject to this article where the issuance of such insurance is an isolated transaction on the part of the insurer not related to an agreement or a plan for insuring debtors of the creditor.  Nothing in this article shall be construed to relieve any person from compliance with any other applicable law. [L 1987, c 347, pt of §2; am L 2002, c 155, §67]



§431:10B-103 - Definitions.

§431:10B-103  Definitions.  For the purpose of this article:

(1)  Credit life insurance means insurance on the life of a debtor pursuant to or in connection with a specific loan or other credit transaction;

(2)  Credit disability insurance means insurance on a debtor to provide indemnity for payments becoming due on a specific loan or other credit transaction while the debtor is disabled as defined in the policy;

(3)  Creditor means the lender of money, or seller or lessor of goods, services, or property, rights, or privileges, for which payment is arranged through a credit transaction, or any successor to the right, title, or interest of any such lender, seller or lessor, and an affiliate, associate or subsidiary of any of them or any director, officer or employee of any of them, or any other person in any way associated with any of them;

(4)  Debtor means a borrower of money or a purchaser or lessee of goods, services, property, rights, or privileges for which payment is arranged through a credit transaction;

(5)  Indebtedness means the total amount payable by a debtor to a creditor in connection with a loan or other credit transaction. [L 1987, c 347, pt of §2]



§431:10B-104 - Forms of credit life insurance and credit disability insurance.

§431:10B-104  Forms of credit life insurance and credit disability insurance.  Credit life insurance and credit disability insurance shall be issued only in the following forms:

(1)  Individual policies of life insurance issued to debtors on the term plan;

(2)  Individual policies of accident and health or sickness insurance issued to debtors on a term plan or disability benefit provisions in individual policies of credit life insurance;

(3)  Group policies of life insurance issued to creditors pursuant to section 431:10D-203 providing insurance upon the lives of debtors on the term plan; and

(4)  Group policies of accident and health or sickness insurance issued to creditors on a term plan insuring debtors or disability benefit provisions in group credit life insurance policies to provide such coverage. [L 1987, c 347, pt of §2; am L 2003, c 212, §82]



§431:10B-105 - Amount of credit life insurance and credit disability insurance.

§431:10B-105  Amount of credit life insurance and credit disability insurance.  (a)  Credit life insurance.

(1)  The initial amount of credit life insurance shall not exceed the total amount repayable under the contract of indebtedness and, where an indebtedness is repayable in substantially equal installments, the amount of insurance shall at no time exceed the scheduled or actual amount of unpaid indebtedness, whichever is greater; except that if the sole purpose of the loan is to provide future advances to the debtor to meet education or education related expenses of the debtor, the debtor's spouse, children or other dependents, the amount of insurance may equal, but may not exceed, the total amount of the described expenses forecast at the time of entry into the loan agreement with the creditor, less the amount of all repayments by the debtor.  In the case of revolving loan or revolving charge accounts, the insurance shall at no time exceed the unpaid indebtedness.

(2)  Notwithstanding the provisions of subsection (a)(1), insurance on agricultural credit transaction commitments not exceeding one year in duration may be written up to the amount of the loan commitment, on a nondecreasing or level term plan.

(b)  Credit disability insurance.  The total amount of periodic indemnity payable by credit disability insurance in the event of disability, as defined in the policy, shall not exceed the aggregate of the periodic scheduled unpaid installments of the indebtedness.  The amount of each periodic indemnity payment shall not exceed the original indebtedness divided by the number of periodic installments. [L 1987, c 347, pt of §2]



§431:10B-106 - Term of credit life and credit disability insurance.

§431:10B-106  Term of credit life and credit disability insurance.  The term of any credit life insurance or credit disability insurance shall, subject to acceptance by the insurer, commence on the date when the debtor becomes obligated to the creditor; except that where a group policy provides coverage with respect to existing obligations, the insurance on a debtor with respect to the indebtedness shall commence on the effective date of the policy.  Where evidence of insurability is required and the evidence is furnished more than thirty days after the date when the debtor becomes obligated to the creditor, the term of the insurance may commence on the date on which the insurer determines the evidence to be satisfactory, and in such event, there shall be an appropriate refund or adjustment of any charge to the debtor for insurance.  The term of such insurance shall not extend more than fifteen days beyond the scheduled maturity date of the indebtedness except when extended without additional cost to the debtor.  If the indebtedness is discharged due to renewal or refinancing prior to the scheduled maturity date, the insurance in force shall be terminated before any new insurance may be issued in connection with the renewed or refinanced indebtedness.  In all cases of termination prior to scheduled maturity, a refund shall be paid or credited as provided in section 431:10B-109. [L 1987, c 347, pt of §2]



§431:10B-107 - Provisions of policies and certificates of insurance: disclosure to debtors.

§431:10B-107  Provisions of policies and certificates of insurance:  disclosure to debtors.  (a)  Credit life insurance and credit disability insurance subject to this article shall be evidenced by an individual policy, or in the case of group insurance by a certificate of insurance, which individual policy or group certificate of insurance shall be delivered to the debtor.

(b)  Each individual policy or group certificate of credit life insurance or credit disability insurance or any combination thereof, shall, in addition to other requirements of law, set forth:

(1)  The name and home office address of the insurer;

(2)  The name or names of the debtor, or in the case of a certificate under a group policy, the identity by name or otherwise of the debtor;

(3)  The premium or amount of payment, if any, by the debtor, separately for credit life insurance and credit disability insurance;

(4)  A description of the coverage including the amount and term thereof;

(5)  Any exceptions, limitations, and restrictions; and

(6)  Shall state that the benefits shall be paid to the creditor to reduce or extinguish the unpaid indebtedness and, wherever the amount of insurance may exceed the unpaid indebtedness, that any such excess shall be payable to a beneficiary, other than the creditor, named by the debtor or to the debtor's estate.

(c)  Notwithstanding subsection (b), a certificate issued under a group policy where the debtor is obligated to pay the insurance premium or payment periodically with the debt payments on the decreasing amount of the insurance or where the indebtedness is a revolving loan or revolving charge account, the rate of insurance premium or payment per unit of coverage may be set forth instead of the premium or amount of payment, if any, by the debtor.

(d)  Each such individual policy or group certificate of insurance shall be delivered to the insured debtor at the time the indebtedness is incurred except as hereinafter provided.

(e)  If an individual policy or group certificate of insurance is not delivered to the debtor at the time the indebtedness is incurred, a copy of the application for the policy or a notice of proposed insurance, signed by the debtor and setting forth the name and home office address of the insurer, the name or names of the debtor, the premium or amount of payment by the debtor, if any, separately for credit life insurance and credit disability insurance, the amount, term, and a brief description of the coverage provided, shall be delivered to the debtor at the time the indebtedness is incurred.  The copy of the application for, or notice of proposed insurance, shall also refer exclusively to insurance coverage and shall be separate and apart from the loan, sale or other credit statement of account, instrument or agreement, unless the information required by this section is prominently set forth therein.  Upon acceptance of the insurance by the insurer and within thirty days of the date upon which the indebtedness is incurred, the insurer shall cause the individual policy or group certificate of insurance to be delivered to the debtor.  The application or notice of proposed insurance shall state that upon acceptance by the insurer, the insurance shall become effective as provided in section 431:10B-106.

(f)  If the named insurer does not accept the risk, the debtor shall receive a policy or certificate of insurance setting forth the name and home office address of the substituted insurer and the amount of the premium to be charged, and if the amount of premium is less than that set forth in the notice of proposed insurance, an appropriate refund shall be made. [L 1987, c 347, pt of §2]



§431:10B-108 - Filing, approval, and withdrawal of forms and premium rates.

§431:10B-108  Filing, approval, and withdrawal of forms and premium rates.  (a)  All policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements, and riders delivered or issued for delivery in this State and the schedules of premium rates pertaining thereto shall be filed with the commissioner for approval.  Each filing shall be accompanied by a $20 fee payable to the commissioner, which fee shall be deposited in the commissioner's education and training fund.  Forms and rates so filed shall be approved at the expiration of forty-five days after filing, unless earlier approved or disapproved by the commissioner.  The commissioner by written notice to the insurer, within the forty-five-day period, may extend the period for an additional thirty days.

(b)  The commissioner, within the waiting period or any extension thereof after the filing of the policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements, and riders and premium rates, shall disapprove any form or any premium rates if:

(1)  The benefits provided are not reasonable in relation to the premium charge; or

(2)  The form contains provisions that are:

(A)  Unjust, unfair, inequitable, misleading, or deceptive;

(B)  Encourage misrepresentation of the coverage; or

(C)  Are contrary to any provision of this code or of any rule adopted thereunder.

(c)  The benefits provided by the policy form shall not be deemed reasonable in relation to the premium charged or to be charged if the ratio of losses incurred to premiums earned is not at least sixty per cent.  The commissioner may adopt by rules prima facie acceptable premium rates that shall reasonably be expected to produce a sixty per cent loss ratio.  The prima facie rates shall be usable without actuarial or statistical justification when filed together with an otherwise acceptable policy form; provided that the ratio of losses for the most recent three years is at least sixty per cent.  The rules shall specify the plans of benefits to which the premium rates shall apply.

(d)  The commissioner shall approve deviations to rates higher than the prima facie acceptable rates upon filing of reasonable evidence that loss experience for a creditor or a class of creditors exceeds the average loss experience used to determine the prima facie rates if the commissioner determines the use of the higher rates will result in a ratio of claims incurred to premiums earned that is not less than sixty per cent.  Except where the deviated rate exceeds the prima facie rate for reducing term credit life insurance and its actuarial equivalent for other forms of credit life insurance, a reasonable variance from the sixty per cent loss ratio standard may be required.  The deviation may be limited to the debtors or creditors whose experience was the statistical basis for the filing.

(e)  Whenever the commissioner determines it to be prudent, the commissioner may require insurers to file information as the commissioner deems necessary to determine whether the approved deviation from prima facie rates is still justified.  If the commissioner determines the insurer's loss experience no longer justifies a deviation from the prima facie rates, then, upon giving notice as required in subsection (g), the commissioner shall disapprove the deviation and any form including the rate set forth therein.

(f)  Credit life insurance policies for which premium rates vary by individual ages or by age brackets shall be filed as provided in this section.  The commissioner shall approve or disapprove the filings in accordance with the sixty per cent loss ratio standard and the other applicable provisions of law.

(g)  If the commissioner notifies the insurer that the form or premium rate is disapproved, it shall be unlawful thereafter for the insurer to issue or use the form or premium rate.  In the notice, the commissioner shall specify the reason for the commissioner's disapproval and state that a hearing will be granted within twenty days after request in writing by the insurer.  No policy, certificate of insurance, or notice of proposed insurance, nor any application, endorsement, or rider, or premium rate, shall be issued or used until the expiration of forty-five days after it has been so filed, unless the commissioner gives the commissioner's prior written approval.

(h)  The commissioner at any time after hearing held not less than twenty days after written notice to the insurer, may withdraw the commissioner's approval of a form or premium rate on any ground set forth in subsection (b).  The written notice of the hearing shall state the reason for the proposed withdrawal.

(i)  It shall be unlawful for the insurer to issue or use forms or premium rates after the effective date of their withdrawal.

(j)  If a group policy of credit life insurance or credit disability insurance:

(1)  Has been delivered in this State before July 1, 1969, or

(2)  Has been or is delivered in another state before or after July 1, 1969, the insurer shall be required to file only the group certificate and notice of proposed insurance delivered or issued for delivery in this State as specified in subsections (b) and (e) of section 431:10B-107.  The forms shall be approved by the commissioner if:

(i)  They conform with the requirements specified in those subsections;

(ii)  They are accompanied by a certification in a form satisfactory to the commissioner that the substance of the forms are in substantial conformity with the master policy; and

(iii)  The schedules of premium rates applicable to the insurance evidenced by the certificate or notice are not in excess of the insurer's schedules of premium rates filed with and approved by the commissioner;

provided the premium rate in effect on existing group policies may be continued until the first policy anniversary date following July 1, 1969.

(k)  Any order or final determination of the commissioner under this section shall be subject to chapter 91. [L 1987, c 347, pt of §2 as superseded by c 348, §16; am L 1988, c 363, §3; am L 1989, c 207, §12; am L 2000, c 182, §10; am L 2004, c 122, §38]



§431:10B-109 - Premiums and refunds.

§431:10B-109  Premiums and refunds.  (a)  Any insurer may revise its schedules of premium rates from time to time, and shall file the revised schedules for approval with the commissioner.  No insurer shall issue any credit life insurance policy or credit disability insurance policy for which the premium rate exceeds that determined by the schedules of the insurer as then on file with and approved by the commissioner.

(b)  Each individual policy, group certificate, or notice of proposed insurance shall provide that in the event of termination of the insurance prior to the scheduled maturity date of the indebtedness, any refund of an amount paid by the debtor for the insurance shall be paid or credited promptly to the person entitled thereto; provided that the commissioner, by rules and regulations, shall prescribe a minimum refund and no refund which would be less than the minimum need be made.  The formula to be used in computing the refund shall be filed with and approved by the commissioner.

(c)  If a creditor requires a debtor to make any payment for credit life insurance or credit disability insurance and an individual policy or group certificate of insurance is not issued, the creditor shall immediately give written notice to the debtor and shall promptly make an appropriate credit to the next payment due on the account.

(d)  The amount charged to a debtor for any credit life or credit disability insurance shall not exceed the premium charged by the insurer, as computed at the time the charge to the debtor is determined.

(e)  Nothing in this article shall be construed to authorize any payments for insurance now prohibited under any statute, or rule thereunder, governing credit transactions. [L 1987, c 347, pt of §2]



§431:10B-110 - Issuance of policies.

§431:10B-110  Issuance of policies.  (a)  All policies of credit life insurance and credit disability insurance shall be delivered or issued for delivery in this State only by an insurer authorized to do an insurance business in this State, and shall be issued only through holders of certificates, licenses or authorizations issued by the commissioner.

(b)  The enrolling of debtors under a group creditor policy and the issuance of certificates of insurance pursuant thereto or the issuing of individual policies by a creditor shall not be considered a sale or solicitation of insurance or the transaction of an insurance business.  A limited license issued under section 431:9A-107.5 shall be required for such acts.  A producer's license shall not be required.

(c)  A group creditor policy issued by an admitted insurer to a creditor on which the entire premium is paid by the creditor wholly from the creditor's funds shall be considered a seller-purchaser relationship and not a principal-agent relationship.  Notwithstanding subsection (a), a license shall not be required for the issuance of certificates of insurance under group creditor policy that is subject to this subsection. [L 1987, c 347, pt of §2; am L 2001, c 216, §17; am L 2002, c 155, §68]



§431:10B-111 - Claims.

§431:10B-111  Claims.  (a)  All claims shall be promptly reported to the insurer or its designated claim representative, and the insurer shall maintain adequate claim files.  All claims shall be settled as soon as possible and in accordance with the terms of the insurance contract.

(b)  All claims shall be paid either by draft drawn upon the insurer or by check of the insurer to the order of the claimant to whom payment of the claim is due pursuant to the policy provisions, or upon direction of the claimant to one specified.

(c)  No plan or arrangement shall be used whereby any person, firm or corporation other than the insurer or its designated claim representative shall be authorized to settle or adjust claims.  The creditor shall not be designated as claims representative for the insurer in adjusting claims; provided that a group policyholder may, by arrangement with the group insurer, draw drafts or checks in payment of claims due to the group policyholder subject to audit and review by the insurer. [L 1987, c 347, pt of §2]



§431:10B-112 - Existing insurance and choice of insurer.

§431:10B-112  Existing insurance and choice of insurer.  When credit life insurance or credit disability insurance is required as additional security for any indebtedness, the creditor shall give the debtor written notice of the debtor's option to furnish the required insurance through existing policies of insurance owned or controlled by the debtor or of procuring and furnishing the required coverage through any insurer authorized to transact an insurance business in this State. [L 1987, c 347, pt of §2]



§431:10B-113 - Enforcement.

§431:10B-113  Enforcement.  (a)  The commissioner may, after notice and hearing as provided in chapter 91, issue such rules and regulations as the commissioner deems appropriate for the supervision of this article.

(b)  Whenever the commissioner finds that there has been a violation of this article or of any rules or regulations issued pursuant thereto, and after written notice thereof and hearing given to the insurer or other person authorized or licensed by the commissioner, the commissioner shall set forth the details of the commissioner's findings together with an order for compliance by a specified date.  The order shall be binding on the insurer and any other person authorized or licensed by the commissioner on the date specified, unless sooner withdrawn by the commissioner or a stay of the order has been ordered by a court of competent jurisdiction.

(c)  In all proceedings before the commissioner, the commissioner shall have the same powers with respect to administering oaths, compelling the attendance of witnesses and the production of documentary evidence, and examining witnesses as are granted the commissioner in section 431:2-204.

(d)  In cases of disobedience by any person of any order or subpoena issued by the commissioner, or the refusal of any witness to testify to any matter regarding which the witness may be questioned lawfully, the commissioner may apply to any court for an order to compel testimony or production of documents. [L 1987, c 347, pt of §2]



§431:10B-114 - Penalties.

§431:10B-114  Penalties.  In addition to any other penalty provided by law, any person, firm or corporation which violates an order of the commissioner after it has become final, and while the order is in effect, shall, upon proof thereof to the satisfaction of the court, forfeit and pay to this State a sum not to exceed $250 for each violation which may be recovered in a civil action; except that if the violation is found to be wilful, the amount of the penalty shall be a sum not to exceed $1,000.  The commissioner, in the commissioner's discretion, may revoke or suspend the license or certificate of authority of the person, firm or corporation guilty of the violation.  An order for suspension or revocation shall be upon notice and hearing, and shall be subject to judicial review. [L 1987, c 347, pt of §2]



§431:10C-101 - Short title.

ARTICLE 10C

MOTOR VEHICLE INSURANCE

PART I.  GENERAL PROVISIONS

Cross References

Applicability of article to captive insurers, see §431:19-115.5.

Law Journals and Reviews

Tort and Insurance "Reform" in a Common Law Court.  14 UH L. Rev. 55.

Case Notes

Rent-a-car company's rental agreement provision, which attempted to shift primary responsibility for providing minimum insurance coverage to the renter's personal insurance policy, violated the public policy enumerated in this chapter.  88 H. 274, 965 P.2d 1274.

The owner of a vehicle has the primary obligation to provide minimum coverage for the owned vehicle and this obligation may not be avoided through a unilateral contract with a permissive user of the vehicle.  88 H. 274, 965 P.2d 1274.

When a defendant is charged with a violation of this article, §805-13 is the proper procedural statute for the district court, enforcement officers, and the prosecutor's office to follow.  86 H. 331 (App.), 949 P.2d 171.

As §1-1 does not establish the supremacy of the 1840 Constitution over the current state constitution, or somehow render the documents concurrent, whether chapter 431 violated the 1840 Constitution was immaterial for purposes of defendant's conviction.  90 H. 130 (App.), 976 P.2d 444.

§431:10C-101  Short title.  This article shall be known and may be cited as the Hawaii motor vehicle insurance law. [L 1987, c 347, pt of §2]



§431:10C-102 - Purpose.

§431:10C-102  Purpose.  (a)  The purpose of this article is to:

(1)  Create a system of reparations for accidental harm and loss arising from motor vehicle accidents;

(2)  Compensate these damages without regard to fault; and

(3)  Limit tort liability for these accidents.

(b)  To effectuate this system of motor vehicle insurance and to encourage participation by all drivers in the motor vehicle insurance system:

(1)  Those uninsured drivers who try to obtain the privilege of driving a motor vehicle without the concomitant responsibility of an ability to compensate adequately those who are injured as a result of a motor vehicle accident are to be dealt with more severely in the criminal or civil areas than those who obtain the legally required motor vehicle insurance coverage;

(2)  Those persons truly economically unable to afford insurance are provided for under the public assistance provisions of this article. [L 1987, c 347, pt of §2; am L 1997, c 251, §12]



§431:10C-103 - Definitions.

§431:10C-103  Definitions.  As used in this article:

"Accidental harm" means bodily injury, death, sickness, or disease caused by a motor vehicle accident to a person.

"Alternative care provider" means any person providing medical or rehabilitative services in section 431:10C-302(a)(10) to a claimant covered by a motor vehicle insurance policy.

"Anesthetist" means a registered nurse-anesthetist who performs anesthesia services under the supervision of a licensed physician.

"Criminal conduct" means:

(1)  The commission of an offense punishable by imprisonment for more than one year;

(2)  The operation or use of a motor vehicle with the specific intent of causing injury or damage; or

(3)  The operation or use of a motor vehicle as a converter without a good faith belief by the operator or user that the operator or user is legally entitled to operate or use such vehicle.

"Injury" means accidental harm not resulting in death.

"Insured" means:

(1)  The person identified by name as insured in a motor vehicle insurance policy complying with section 431:10C-301; and

(2)  A person residing in the same household with a named insured, specifically:

(A)  A spouse or reciprocal beneficiary or other relative of a named insured; and

(B)  A minor in the custody of a named insured or of a relative residing in the same household with a named insured.

A person resides in the same household if the person usually makes the person's home in the same family unit, which may include reciprocal beneficiaries, even though the person temporarily lives elsewhere.

"Insured motor vehicle" means a motor vehicle:

(1)  Which is insured under a motor vehicle insurance policy; or

(2)  The owner of which is a self-insurer with respect to such vehicle.

"Insurer" means every person holding a valid certificate of authority to engage in the business of making contracts of motor vehicle insurance in this State.  For purposes of this article, insurer includes reciprocal or inter-insurance exchanges.

"Maximum limit" means the total personal injury protection benefits payable for coverage under section 431:10C-103.5(a), per person on account of accidental harm sustained by the person in any one motor vehicle accident shall be $10,000, regardless of the number of motor vehicles or policies involved.

"Medical fee schedule" refers to the Medicare Resource Based Relative Value Scale System applicable to Hawaii, entitled "Workers' Compensation Supplemental Medical Fee Schedule".

"Monthly earnings" means:

(1)  In the case of a person regularly employed, one-twelfth of the average annual compensation before state and federal income taxes at the time of injury or death;

(2)  In the case of a person regularly self-employed, one-twelfth of the average annual earnings before state and federal income taxes at the time of injury or death; or

(3)  In the case of an unemployed person or a person not regularly employed or self-employed, one-twelfth of the anticipated annual compensation before state and federal income taxes that would have been paid from the time the person would reasonably have been expected to be regularly employed.

"Motor vehicle" means any vehicle of a type required to be registered under chapter 286, including a trailer attached to such a vehicle, but not including motorcycles and motor scooters.

"Motor vehicle accident" means an accident arising out of the operation, maintenance, or use of a motor vehicle, including an object drawn or propelled by a motor vehicle.

"Motor vehicle insurance policy" means an insurance policy that meets the requirements of section 431:10C-301.

"Operation, maintenance, or use with respect to a motor vehicle" includes occupying, entering into, and alighting from it, but does not include:

(1)  Conduct in the course of loading or unloading the vehicle, unless the accidental harm occurs in the immediate proximity of the vehicle; and

(2)  Conduct within the course of a business of repairing, servicing, or otherwise maintaining vehicles, unless the conduct occurs outside the premises of such business.

"Owner" means a person who holds the legal title to a motor vehicle; except that in the case of a motor vehicle which is the subject of a security agreement or lease with a term of not less than one year with the debtor or lessee having the right to possession, such term means the debtor or lessee.  Whenever transfer of title to a motor vehicle occurs, the seller shall be considered the owner until delivery of the executed title to the buyer, from which time the buyer holding the equitable title shall be considered the owner.

"Person" means, when appropriate to the context, not only individuals, but corporations, firms, associations, and societies.

"Person receiving public assistance benefits" means:

(1)  Any person receiving benefits consisting of direct cash payments through the department of human services; or

(2)  Any person receiving benefits from the Supplemental Security Income Program under the Social Security Administration.

"Regulation" means any rule and regulation promulgated by the commissioner pursuant to chapter 91.

"Replacement vehicle" means a specific, comparable, and available vehicle in as good or better overall condition than the total loss vehicle.

"Self-insurer, with respect to any motor vehicle", means a person who has satisfied the requirements of section 431:10C-105.

"U-drive motor vehicle" means a motor vehicle which is rented or leased or offered for rent or lease to a customer from an operator of a U-drive rental business.

"U-drive rental business" means the business of renting or leasing to a customer a motor vehicle for a period of six months or less notwithstanding the terms of the rental or lease if in fact the motor vehicle is rented or leased for a period of six months or less.

"Underinsured motor vehicle" means a motor vehicle with respect to the ownership, maintenance, or use for which sum of the limits of all bodily injury liability insurance coverage and self-insurance applicable at the time of loss is less than the liability for damages imposed by law.

"Uninsured motor vehicle" means any of the following:

(1)  A motor vehicle for which there is no bodily injury liability insurance or self-insurance applicable at the time of the accident; or

(2)  An unidentified motor vehicle that causes an accident resulting in injury; provided the accident is reported to the police or proper governmental authority within thirty days or as soon as practicable thereafter.

"Without regard to fault" means irrespective of fault as a cause of accidental harm, and without application of the principle of liability based on negligence. [L 1987, c 347, pt of §2; am L 1989, c 195, §30; am L 1992, c 123, §2 and c 124, §2; am L 1997, c 251, §13 and c 383, §59; am L 1998, c 275, §4; am L 1999, c 137, §3; am L 2000, c 24, §4 and c 66, §1; am L 2004, c 10, §§13, 14, 18(3), (4)]

Case Notes

Provision excluding welfare recipients from receiving medical coverage under no-fault automobile insurance policies violated medicaid provision of Social Security Act.  928 F.2d 898.

Vehicle was "uninsured" where vehicle operator's liability insurance did not cover injured passenger and vehicle owner had no insurance.  807 F. Supp. 98.

Households of plaintiff and spouse were separate and not a family unit for purposes of paragraph (11).  812 F. Supp. 1083.

Where named insured is a corporation, son of officer/shareholder of corporation is not an "insured" under paragraph (11).  816 F. Supp. 633.

Insurer not obligated to defend or indemnify insured, or otherwise pay any sums to defendants; defendant's shooting was no accident from insured's viewpoint or perspective.  834 F. Supp. 329.

Where insurer contended that plaintiff lacked standing to bring bad faith claim because plaintiff, a covered person under taxicab owner's insurance contract, was not defined as an insured in no-fault insurance statute, plaintiff, a third party beneficiary of taxicab owner's policy, was essentially an insured and to treat plaintiff otherwise made no sense.  947 F. Supp. 429.

Because police officer's injuries did not arise out of the use of a vehicle, there was no uninsured motorist coverage under either of the two policies at issue.  Officer had argued that  officer's injuries arose out of three "uses" of automobiles, e.g., officer was "using" a vehicle by trying to "secure" it.  187 F. Supp. 2d 1231.

Trial court erred in concluding that insurance company did not owe defendant duty to defend or indemnify on basis that shooting did not arise out of a motor vehicle "accident".  74 H. 620, 851 P.2d 321.

Car rental company not an "insurer" as defined under paragraph (5).  82 H. 351, 922 P.2d 964.

Where self-insurer rent-a-car company not an "insurer" as defined in this section, court erred in granting attorney's fees and costs under §431:10-242.  85 H. 243, 942 P.2d 507.

Insofar as Hawaii administrative rule §16-23-11 conflicted with paragraph (10)(B) (1987) by limiting survivors' benefits to $15,000 despite the presence of expanded no-fault coverage, §16-23-11 was void as a matter of law.  88 H. 344, 966 P.2d 1070.

Facts and circumstances of the case demonstrated that plaintiff was temporarily absent from father's home while attending college in Hawaii at the time of the accident; thus, trial court did not err in concluding that plaintiff was a resident of plaintiff's father's, the named insured's household in California and therefore a covered person under the insurance policy for underinsured motorist benefits.  107 H. 192, 111 P.3d 601.

Plaintiff not entitled to uninsured motorist benefits under Hawaii motor vehicle insurance law where an "uninsured motor vehicle" as defined in this section was not involved in causing plaintiff's injuries.  81 H. 110 (App.), 912 P.2d 607.

Pursuant to §431:10C-304(1)(B) (1987) and paragraph (10)(B) (1987), upon the death of an insured, the insurer is obligated to provide the insured's survivor a survivor's loss benefit of up to either (1) $15,000 where the insured has purchased only the basic no-fault coverage, or (2) the expanded limits of no-fault benefits where the insured has contracted for it under an optional additional coverage.  88 H. 345 (App.), 966 P.2d 1071.

Under paragraph (10)(A) (1993), no-fault benefits are expenses which are appropriate, reasonable and necessarily incurred and are not restricted to treatment characterized as "curative" as opposed to "palliative".  90 H. 213 (App.), 978 P.2d 179.

As motorcycles are excluded from the definition of "motor vehicle" under this section, appellant's accident with a motorcycle was not a "motor vehicle accident" under the definition set forth in this section; appellant was thus not entitled to no-fault benefits under §431:10C-303(a) (1993).  91 H. 299 (App.), 983 P.2d 200.

Other than the named insured, the only persons residing in the same household with a named insured who qualify as "insureds" under this section are "a spouse or reciprocal beneficiary or other relative of a named insured" and "a minor in the custody of a named insured or of a relative residing in the same household with a named insured"; as plaintiff was not a descendant of an ancestor common with the insureds, nor adopted by or married to a daughter or other relative of them, plaintiff was not a "relative" of and could not qualify as an "insured" on the sole basis that plaintiff resided in the same household with the insureds.  113 H. 196 (App.), 150 P.3d 845.

Construing the language of §431:10C-301 and this section governing uninsured motorist (UM) and underinsured motorist (UIM) insurance according to their plain and commonly understood meaning and in pari materia with §§663-10.9 and 663-11, UM and UIM policies must provide coverage for all damages which an insured is legally entitled to recover from the owner or operator of an uninsured or underinsured motor vehicle, which necessarily encompasses damages for which the owner or operator of an uninsured or underinsured motor vehicle is jointly and severally liable pursuant to §§663-10.9 and 663-11.  120 H. 329 (App.), 205 P.3d 594.

To obtain underinsured motorist (UIM) coverage in Hawaii, the liability for damages must exceed the total amount of bodily injury liability limits applicable at the time of the loss and the policy limits for uninsured motorist coverage and payments or settlements are not part of that analysis; thus, trial court correctly determined that the joint and several "damages imposed by law" against the driver exceeded the cumulative limits of driver's bodily injury policies, driver met the statutory definition of an UIM, and the insurer therefore was obligated to pay victim UIM benefits to compensate victim for the difference.  120 H. 329 (App.), 205 P.3d 594.



§431:10C-103.5 - Personal injury protection benefits; defined; limits.

§431:10C-103.5  Personal injury protection benefits; defined; limits.  (a)  Personal injury protection benefits, with respect to any accidental harm, means all appropriate and reasonable treatment and expenses necessarily incurred as a result of the accidental harm and which are substantially comparable to the requirements for prepaid health care plans, including medical, hospital, surgical, professional, nursing, advanced practice nursing recognized pursuant to chapter 457, dental, optometric, naturopathic medicine, chiropractic, ambulance, prosthetic services, medical equipment and supplies, products and accommodations furnished, x-ray, psychiatric, physical therapy pursuant to prescription by a medical doctor, occupational therapy, rehabilitation, and therapeutic massage by a licensed massage therapist when prescribed by a medical doctor.

(b)  Personal injury protection benefits, when applied to a motor vehicle insurance policy issued at no cost under section 431:10C-410(3)(A), shall not include benefits under subsection (a) for any person receiving public assistance benefits.

(c)  Personal injury protection benefits shall be subject to an aggregate limit of $10,000 per person for services provided under this section.  An insurer may offer additional coverage in excess of the $10,000 aggregate limit for services provided under this section, or as provided by rule of the commissioner. [L 1997, c 251, pt of §2; am L 1998, c 275, §5; am L 1999, c 222, §4; am L 2000, c 65, §1; am L 2004, c 56, §1; am L Sp 2009, c 22, §11(2)]

Case Notes

Fee schedule was intended to apply to medical services rendered as a result of motor vehicle accidents and paid by a no-fault insurer.  73 F. Supp. 2d 1189.



§431:10C-103 - .

§431:10C-103.6  Personal injury protection benefits tied to prepaid health care plan for description of coverage only.  (a)  The benefits provided under section 431:10C-103.5 shall be substantially comparable to the requirements for prepaid health care plans, as provided in chapter 393 and rules of the department of labor and industrial relations, pertaining to the Prepaid Health Care Act.  The reference to the Prepaid Health Care Act is only for purposes of describing the coverages and exclusions, without regard to any specific insurer or plan, and shall not be construed to transfer coverage to the prepaid health care plans.  The precise charges and utilization rates shall be as contained in the workers' compensation schedules as provided under section 431:10C-308.5, unless modified by the commissioner by rule under chapter 91.

(b)  Chiropractic treatments shall be allowed for not more than the lesser of the following:

(1)  Thirty visits at no more than $75 a visit, plus no more than five x-rays at no more than $50 each; or

(2)  Treatment as defined by the Hawaii State Chiropractic Association guidelines in effect on January 25, 1997.

(c)  Acupuncture treatments shall be allowed for no more than thirty visits at no more than $75 a visit.

(d)  Naturopathic treatments shall be allowed for no more than thirty visits at no more than $75 a visit.

(e)  The combined total of naturopathic, chiropractic, and acupuncture treatments may not exceed thirty visits.

(f)  The benefits under section 431:10C-103.5 may be with copayment, and shall be subject to and apply the utilization requirements applicable under prepaid health care plans, under chapter 393. [L 1997, c 251, pt of §2; am L 1998, c 275, §6; am L 2004, c 56, §2]



§431:10C-104 - Conditions of operation and registration of motor vehicles.

§431:10C-104  Conditions of operation and registration of motor vehicles.  (a)  Except as provided in section 431:10C-105, no person shall operate or use a motor vehicle upon any public street, road, or highway of this State at any time unless such motor vehicle is insured at all times under a motor vehicle insurance policy.

(b)  Every owner of a motor vehicle used or operated at any time upon any public street, road, or highway of this State shall obtain a motor vehicle insurance policy upon such vehicle which provides the coverage required by this article and shall maintain the motor vehicle insurance policy at all times for the entire motor vehicle registration period.

(c)  Any person who violates the provisions of this section shall be subject to the provisions of section 431:10C-117(a).

(d)  The provisions of this article shall not apply to any vehicle owned by or registered in the name of any agency of the federal government, or to any antique motor vehicle as defined in section 249-1. [L 1987, c 347, pt of §2; am L 1989, c 195, §31; am L 1996, c 56, §2; am L 1997, c 251, §14]

Case Notes

Car rental company's use limitation provision not violative of compliance with minimum insurance requirements as limitation provision is proper exercise of company's authority to restrict scope of a renter's permissive use.  82 H. 351, 922 P.2d 964.

Section requires motor vehicle owner to insure vehicle for periods and amounts established; it does not mandate that insurers provide coverage for any and all accidents that occur on a public road, street, or highway.  82 H. 351, 922 P.2d 964.

Against public policy for rent-a-car company vehicle owner to acquire coverage for its vehicles as required by subsection (b) by contractually shifting primary responsibility for providing minimum insurance coverage to permissive user's policy and providing liability coverage under the unilateral contract with the permissive user only where user's personal insurance policy is insufficient to meet the minimum statutorily required amount.  88 H. 274, 965 P.2d 1274.

Obtaining insurance after trial has concluded is an insufficient basis to obtain either a new trial, an amended judgment, or relief from judgment under this section.  90 H. 441, 978 P.2d 879.

Subsection (b) applied to defendant, where defendant argued that traffic statutes involved only applied to businesses and state vehicles; subsection (b) did not violate defendant's freedom of movement.  77 H. 222 (App.), 883 P.2d 644.

Driving without no-fault insurance is a "traffic offense".  78 H. 33 (App.), 889 P.2d 1092.

Even if police had specific articulable facts to believe defendant committed offense, police were not authorized to order defendant out of defendant's car, physically arrest defendant, and search defendant incident thereto.  78 H. 98 (App.), 890 P.2d 685.

State must prove beyond reasonable doubt three elements in order to convict a driver who is not the owner of the vehicle.  86 H. 331 (App.), 949 P.2d 171.

State of mind of defendant is an element of an offense under this section; court must presume that borrower of motor vehicle reasonably believed vehicle was insured; in order to convict defendant, State must prove that state of mind of a person who borrowed an uninsured motor vehicle was "knowing" or "reckless".  86 H. 331 (App.), 949 P.2d 171.

When a defendant is charged with a violation of this section, §805-13 is the proper procedural statute for the district court, enforcement officers, and the prosecutor's office to follow.  86 H. 331 (App.), 949 P.2d 171.

Self-insurance under §431:10C-105 should be considered a defense, which the prosecution need not disprove unless some evidence to support the defense has been introduced.  90 H. 130 (App.), 976 P.2d 444.



§431:10C-104 - .

§431:10C-104.5  REPEALED.  L 2001, c 55, §31.



§431:10C-105 - Self-insurance.

§431:10C-105  Self-insurance.  (a)  The motor vehicle insurance required by section 431:10C-104 may be satisfied by any owner of a motor vehicle if:

(1)  The owner meets the requirements of part VI of this article; and

(2)  The commissioner is satisfied that in case of injury, death, or property damage, any claimant would have the same rights against the owner as the claimant would have had if a motor vehicle insurance policy had been applicable to the vehicle.

(b)  A person desiring to qualify as a self-insurer shall apply to the commissioner on a form or in a format approved by the commissioner pursuant to rules. [L 1987, c 347, pt of §2; am L 1997, c 251, §16; am L 2000, c 24, §5; am L 2004, c 122, §39]

Cross References

Self-insurer requirements, see §§431:10C-601 to 608.

Case Notes

Use restriction in rental agreement purporting to limit self-insurer rent-a-car company's liability in the event of an accident in which renter was intoxicated was in violation of public policy.  85 H. 243, 942 P.2d 507.

Where there was no underlying insurance contract from which the duty of good faith settlement practices could arise, injured third-party claimant had no right to sue self-insured car rental company for bad faith.  105 H. 112, 94 P.3d 667.

For purposes of  §431:10C-104(a), self-insurance under this section should be considered a defense, which the prosecution need not disprove unless some evidence to support the defense has been introduced.  90 H. 130 (App.), 976 P.2d 444.

Proof of self-insurance under this section is a "defense" within the meaning of §701-115.  90 H. 130 (App.), 976 P.2d 444.



§431:10C-106 - Specialty insurers not prohibited.

§431:10C-106  Specialty insurers not prohibited.  Nothing in this article shall prevent an insurer from offering motor vehicle insurance policies for only U-drive motor vehicles. [L 1987, c 347, pt of §2; am L 1989, c 208, §2; am L 1997, c 251, §17]



§431:10C-107 - Verification of insurance: motor vehicles.

§431:10C-107  Verification of insurance:  motor vehicles.  (a)  Every insurer shall issue to its insureds a motor vehicle insurance identification card for each motor vehicle for which the basic motor vehicle insurance coverage is written.  The identification card shall contain the following:

(1)  Name of make and factory or serial number of the motor vehicle; provided that insurers of five or more motor vehicles which are under common registered ownership and used in the regular course of business shall not be required to indicate the name of make and the factory or serial number of each motor vehicle;

(2)  Policy number;

(3)  Names of the insured and the insurer; and

(4)  Effective dates of coverage including the expiration date.

(b)  The identification card shall be in the insured motor vehicle at all times and shall be exhibited to a law enforcement officer upon demand.

(c)  The identification card shall be resistant to forgery by whatever means appropriate.  The commissioner shall approve the construction, form, and design of the identification card to ensure that the card is forgery resistant.

(d)  The commissioner shall issue a certificate of self-insurance periodically, as necessary, for use in each motor vehicle insured under section 431:10C-105.

(e)  The identification card issued by an insurer shall not be issued for a period exceeding the period for which premiums have been paid or earned; provided that this subsection shall apply only to the first application of a person for a motor vehicle insurance policy and shall not apply to applications for commercial and fleet vehicles. [L 1987, c 347, pt of §2; am L 1997, c 251, §18; am L 1998, c 207, §1; am L 2000, c 24, §6]



§431:10C-108 - Unlawful use of motor vehicle insurance identification card.

§431:10C-108  Unlawful use of motor vehicle insurance identification card.  It shall be a violation of this article:

(1)  For any person to make, issue, or knowingly use any fictitious or fraudulently altered motor vehicle insurance identification card; or

(2)  For any person to display or cause or permit to be displayed a motor vehicle insurance identification card knowing that the motor vehicle insurance policy was canceled as provided in section 431:10C-111 and section 431:10C-112. [L 1987, c 347, pt of §2; am L 1997, c 251, §19]



§431:10C-109 - Motor vehicle insurance identification card after cancellation of policy; return to insurer, civil sanctions.

§431:10C-109  Motor vehicle insurance identification card after cancellation of policy; return to insurer, civil sanctions.  (a)  When a motor vehicle insurance policy is canceled before the end of the policy period, the insured shall within thirty days after being notified of the cancellation:

(1)  Return the motor vehicle insurance identification card to the insurer for the policy; or

(2)  If the card is lost or stolen, submit to the insurer an affidavit signed by the insured stating that fact to the insurer.

(b)  The insurer's notice of cancellation shall include:

(1)  The reason for the cancellation; and

(2)  A statement of actions which may be taken under this section if the card is not returned.

(c)  If the card or affidavit is not returned within the period specified, the insurer may:

(1)  If the premiums for the period shown on the motor vehicle insurance identification card have been prepaid, withhold the unearned portions of the premiums until the identification card or an affidavit signed by the insured has been returned.  In addition, all premiums shall be considered "earned" until the card is returned.

(2)  If the premiums for the period shown on the identification card have not been paid in full, bring a civil action for three times the unpaid portion of the premiums.  Notwithstanding section 607-14, the insurer shall be awarded reasonable attorney's fees and court costs.  If the motor vehicle insurance identification card is returned after the civil action is filed but before the matter is taken to trial, the insurer shall be awarded damages of not less than $100, but not more than the amount of the unpaid premiums together with reasonable attorney's fees and costs as provided in this section.

(d)  Notwithstanding the provisions of this section, the imposition of criminal sanctions under section 431:10C-117 shall not be precluded. [L 1987, c 347, pt of §2; am L 1989, c 195, §32; am L 1997, c 251, §20; am L 2005, c 22, §26]



§431:10C-110 - Rejection of application, joint underwriting plan placement.

§431:10C-110  Rejection of application, joint underwriting plan placement.  A producer, including a branch office of a foreign or alien insurer, upon rejection of an application for a motor vehicle insurance policy or optional additional insurance, shall immediately offer, subject to the guidelines established by rules of the commissioner, to place the requested insurance coverages with the joint underwriting plan. [L 1987, c 347, pt of §2; am L Sp 1993, c 4, §2; am L 1997, c 251, §21; am L 2001, c 216, §18]

Cross References

Joint underwriting plan, see §431:10C-401, et seq.



§431:10C-111 - Cancellation and nonrenewal of policies: when prohibited, when permitted.

§431:10C-111  Cancellation and nonrenewal of policies:  when prohibited, when permitted.  (a)  An insurer may not cancel or refuse to renew a motor vehicle insurance policy, including optional additional insurance under the requirements of section 431:10C-302, once issued except when:

(1)  The license of the principal operator to operate the type of motor vehicle is suspended or revoked;

(2)  Premium payments for the policy are not made after reasonable demand therefor;

(3)  The nonrenewal or conditional renewal is limited in accordance with section 431:10C-111.5; or

(4)  A motor vehicle insurance policy has been in effect for sixty days or less and cancellation of the policy is not based on any of the criteria prohibited by subsection (c).

(b)  An insurer may refuse to renew optional additional coverage in excess of that which the insurer is required to make available to the insured under section 431:10C-302 where the insured is a member of a class set forth in section 431:10C-407(b)(1)(A) or (B) at the time of the refusal to renew.

(c)  No insurer shall refuse to continue a motor vehicle insurance policy based solely upon a person's race, creed, ethnic extraction, age, sex, length of driving experience, marital status, residence, physical handicap, or because an insured has elected to obtain any required or optional coverage or deductible required by law.  If an insured alleges that the insurer's refusal to continue the motor vehicle insurance policy is based solely upon the insured's race, creed, ethnic extraction, age, sex, length of driving experience, marital status, residence, physical handicap, or because the insured has elected to obtain any required or optional coverage or deductible provided by law, the burden of proof shall rest with the insurer to prove that the refusal to continue the policy was not based on noncompliance with this subsection.

(d)  An insurer may also refuse to renew motor vehicle insurance policies:

(1)  If the commissioner determines that the financial soundness of the insurer would be impaired by the writing of additional policies of insurance; or

(2)  The insurer ceases to write any new policies of insurance of any kind in this State.

(e)  Within fifteen days of a cancellation and the return of the motor vehicle insurance identification card or a signed affidavit stating the card was lost or stolen, the insurer shall refund the pro rata unearned portion, if any, of any prepaid premiums.  Premiums shall be considered "earned" as provided in section 431:10C-109. [L 1987, c 347, pt of §2; am L 1989, c 195, §33; am L Sp 1993, c 4, §3; am L 1997, c 251, §22; am L 2004, c 122, §40 and c 124, §1]

Case Notes

As this section applied to insured's Hawaii joint underwriting plan insurance policy such that insurer could not have canceled insured's policy unless it complied with the provisions of this section, insurer's failure to do so rendered its cancellation invalid.  105 H. 445, 99 P.3d 96.



§431:10C-111 - .

§431:10C-111.5  Limit on nonrenewals and conditional renewals.  (a)  The total number (rounded to the nearest whole number) of notices of intention not to renew a motor vehicle insurance policy, and of notices of intention to condition renewal upon reduction of limits of any coverage, which an insurer may issue, shall be limited for each calendar year to two per cent of the total number of covered policies of the insurer in force at last year-end in each of the insurer's rating territories in use in this State that have completed their required policy periods.  However, the insurer may non-renew or conditionally renew one policy in any of the insurer's rating territories in use in this State if the applicable percentage limitation results in less than one policy.  Cancellations, notices of intention not to renew, and notice of intention to conditionally renew made pursuant to section 431:10C-111(a)(1) and (a)(2), and section [431:10C-111(d)] shall be independent of and in addition to those permitted under this subsection.

(b)  For every two new motor vehicle insurance policies that the insurer voluntarily writes in each rating territory, the insurer shall be permitted to non-renew or conditionally renew one additional motor vehicle insurance policy in that territory in excess of the two per cent limit established in subsection (a), subject to a fair and nondiscriminatory formula developed by the commissioner that shall consider the number of motor vehicle insurance policies written less cancellations initiated by the insurer within the first sixty days of the policy period. [L Sp 1993, c 4, §1; am L 1998, c 275, §8]

Revision Note

Subsection (a) reprinted to correct reference in main volume.



§431:10C-112 - Notice of cancellation or nonrenewal; effect on term of coverage.

§431:10C-112  Notice of cancellation or nonrenewal; effect on term of coverage.  (a)  In the case of cancellation or nonrenewal of a motor vehicle insurance policy by the insurer, the insurer shall mail a written notice of prospective cancellation or nonrenewal to the insured not fewer than thirty days prior to the effective date of the cancellation or nonrenewal.  The insurer shall continue all motor vehicle insurance and optional additional coverages in force for thirty days following the mailing; provided that in the case of cancellation for the nonpayment of premiums the insurer shall:

(1)  Mail a written notice of prospective cancellation to the insured not fewer than twenty days prior to the effective date of the cancellation; and

(2)  Continue all motor vehicle insurance and optional additional coverages in force for twenty days following the mailing.

Cancellation or nonrenewal shall not be deemed valid unless the mailing required by this section is supported by a certificate of mailing properly validated by the United States Postal Service.

(b)  If the insurer has manifested in writing an offer to renew to the named insured at least thirty days prior to the end of the policy period and the offer is not accepted before the expiration of the policy term, the policy shall lapse upon that expiration date and section 431:10C-111 shall not apply.  Notwithstanding other valid methods of acceptance, an offer shall be deemed accepted as of the date of mailing of the acceptance.  The date of mailing may be evidenced by the postmark or a certificate of mailing properly validated by the United States Postal Service. [L 1987, c 347, pt of §2; am L 2004, c 124, §2]



§431:10C-112 - .

§431:10C-112.5  Notice of cancellation for insurer ceasing to issue motor vehicle insurance policies.  Any insurer authorized to issue motor vehicle insurance policies, which ceases to engage in the motor vehicle insurance business in this State, shall give written notice to each insured not less than sixty days prior to the effective date of closing its business. [L 1992, c 123, pt of §1; am L 1997, c 251, §23]



§431:10C-113 - Violation of rejection, cancellation and nonrenewal provisions.

§431:10C-113  Violation of rejection, cancellation and nonrenewal provisions.  (a)  Whoever knowingly violates, or conspires to violate, the provisions of section 431:10C-110 and section 431:10C-111 shall be assessed a civil penalty in an amount not to exceed $1,000 for each separate violation.  Each violation of section 431:10C-110 with respect to a policyholder or applicant for insurance shall constitute a separate violation.

(b)  The principles of law and equity regarding fraud and misrepresentation of material fact shall apply with respect to optional-additional coverages which are in excess of those which the insurer is required to make available to insureds under section 431:10C-302. [L 1987, c 347, pt of §2]

Cross References

Insurance fraud, see §431:10C-307.7.



§431:10C-114 - Insured's obligations upon termination of insurance.

§431:10C-114  Insured's obligations upon termination of insurance.  An owner of a motor vehicle registered in this State who fails to maintain insurance as required by section 431:10C-104 shall:

(1)  Immediately surrender the registration certificate and license plates for the vehicle to the county director of finance; and

(2)  Not operate or permit operation of the vehicle in this State until insurance has again been obtained. [L 1987, c 347, pt of §2]



§431:10C-115 - Drivers education fund underwriters fee.

§431:10C-115  Drivers education fund underwriters fee.  (a)  The commissioner shall assess and levy upon each insurer, and self-insurer, a drivers education fund underwriters fee of $3 a year on each motor vehicle insured by each insurer or self-insurer.  This fee is due and payable on an annual basis by means and at a time to be determined by the commissioner.

(b)  The commissioner shall deposit the fees into a special drivers education fund account.

(c)  The commissioner shall allocate the fees deposited for each fiscal year in the following manner:

(1)  $1 per registration to the commissioner to be expended for the operation of the drivers education program provided in section 286-128(d); and

(2)  $2 per registration to the director of commerce and consumer affairs for:

(A)  The drivers education program administered by the department of education for high school students; and

(B)  The traffic safety education program established and administered by the department of education pursuant to section 302A-417.

(d)  Motor vehicles insured under the joint underwriting plan shall be excluded from the drivers education fund assessment.

(e)  The commissioner shall adopt rules in accordance with chapter 91 for the execution of this section and the distribution of this fund. [L 1987, c 347, pt of §2; am L 1989, c 208, §3; am L 1992, c 254, §3; am L 1993, c 280, §27; am L 1995, c 204, §2; am L 1996, c 89, §15 and c 243, §1; am L 1997, c 368, §6; am L 2000, c 24, §7; am L 2002, c 242, §1]



§431:10C-115 - .

§431:10C-115.5  REPEALED.  L 1999, c 163, §21.



§431:10C-115 - .

§431:10C-115.6  Disclosure of personal injury protection limits and payments.  Every insurer shall advise every person entitled to personal injury protection benefits, as defined in section 431:10C-103.5(a), of the maximum amount of personal injury protection benefits available under the policy within thirty days of receiving an initial notice, claim, or application for personal injury protection benefits.  The disclosure of personal injury protection policy limits shall include a description of the nature of personal injury protection benefits, matters covered by personal injury protection benefits, and the procedure for submitting personal injury protection claims. [L 1992, c 123, pt of §1; am L 1997, c 251, §25]



§431:10C-115 - .

[§431:10C-115.7]  Plain language billings.  A bill for a new and renewal policy or a notification included with the bill for the payment of premiums shall clearly identify each coverage in the policy, with the price of each coverage specified. [L 1997, c 251, pt of §2]



§431:10C-116 - Challenges to motor vehicle insurance law; intervention by attorney general.

§431:10C-116  Challenges to motor vehicle insurance law; intervention by attorney general.  At the request of the commissioner, the attorney general shall intervene in any case before any appellate court in this State in which the constitutionality or validity of this article or any part thereof is at issue, and may appeal to the United States Supreme Court, if necessary, to obtain a final determination of any case. [L 1987, c 347, pt of §2; am L 1997, c 251, §26]



§431:10C-117 - Penalties.

§431:10C-117  Penalties.

(a)  (1)  Any person subject to this article in the capacity of the operator, owner, or registrant of a motor vehicle operated in this State, or registered in this State, who violates any applicable provision of this article, shall be subject to citation for the violation by any county police department in a form and manner approved by the traffic violations bureau of the district court of the first circuit;

(2)  Notwithstanding any provision of the Hawaii Penal Code:

(A)  Each violation shall be deemed a separate offense and shall be subject to a fine of not less than $100 nor more than $5,000 which shall not be suspended except as provided in subparagraph (B); and

(B)  If the person is convicted of not having had a motor vehicle insurance policy in effect at the time the citation was issued, the fine shall be $500 for the first offense and a minimum of $1,500 for each subsequent offense that occurs within a five-year period from any prior offense; provided that the judge:

(i)  Shall have the discretion to suspend all or any portion of the fine if the defendant provides proof of having a current motor vehicle insurance policy; provided further that upon the defendant's request, the judge may grant community service in lieu of the fine, of not less than seventy-five hours and not more than one hundred hours for the first offense, and not less than two hundred hours nor more than two hundred seventy-five hours for the second offense; and

(ii)  May grant community service in lieu of the fine for subsequent offenses at the judge's discretion;

(3)  In addition to the fine in paragraph (2), the court shall either:

(A)  Suspend the driver's license of the driver or of the registered owner for:

(i)  Three months for the first conviction; and

(ii)  One year for any subsequent offense within a five-year period from a previous offense;

provided that the driver or the registered owner shall not be required to obtain proof of financial responsibility pursuant to section 287-20; or

(B)  Require the driver or the registered owner to keep a nonrefundable motor vehicle insurance policy in force for six months;

(4)  Any person cited under this section shall have an opportunity to present a good faith defense, including but not limited to lack of knowledge or proof of insurance.  The general penalty provision of this section shall not apply to:

(A)  Any operator of a motor vehicle owned by another person if the operator's own insurance covers such driving;

(B)  Any operator of a motor vehicle owned by that person's employer during the normal scope of that person's employment; or

(C)  Any operator of a borrowed motor vehicle if the operator holds a reasonable belief that the subject vehicle is insured;

(5)  In the case of multiple convictions for driving without a valid motor vehicle insurance policy within a five-year period from any prior offense, the court, in addition to any other penalty, shall impose the following penalties:

(A)  Imprisonment of not more than thirty days;

(B)  Suspension or revocation of the motor vehicle registration plates of the vehicle involved;

(C)  Impoundment, or impoundment and sale, of the motor vehicle for the costs of storage and other charges incident to seizure of the vehicle, or any other cost involved pursuant to section 431:10C-301; or

(D)  Any combination of those penalties; and

(6)  Any violation as provided in subsection (a)(2)(B) shall not be deemed to be a traffic infraction as defined by chapter 291D.

(b)  Any person, in the capacity of a licensed or unlicensed motor vehicle insurer, self-insurer, producer, or other representative, who violates any provision of this article shall be assessed a civil penalty not to exceed $5,000 for each violation.

(c)  Any person, in the capacity of a licensed or unlicensed motor vehicle insurer, self-insurer, producer, or other representative, who knowingly violates any provision of this article shall be assessed a civil penalty of not less than $3,000 and not to exceed $10,000 for each violation.

(d)  (1)  Violations of subsections (b) and (c) shall be subject to the construction that each repetition of such act shall constitute a separate violation; and

(2)  The imposition of any civil penalty under subsection (a), (b), or (c) shall be in addition to, and shall not in any way limit or affect the application of, any other civil or criminal penalty, or public safety condition or requirement, provided by law. [L 1987, c 347, pt of §2; am L 1988, c 345, §1; am L 1989, c 348, §1; am L 1990, c 167, §1; am L 1993, c 205, §25; am L Sp 1993, c 4, §4; am L 1996, c 20, §1; ree L 1997, c 2, §11 and am c 251, §27; am L 1998, c 231, §2 and c 275, §9; am L 2002, c 155, §69; am L 2006, c 195, §1]

Case Notes

Applies to repeat offenders and to defendants being sentenced at a single proceeding.  751 F. Supp. 1420.

Borrower of a vehicle cannot assert a good-faith defense without at least inquiring of the owner whether or not the vehicle is insured.  71 H. 178, 787 P.2d 214.

Where State conceded that appellant had borrowed uninsured vehicle from a friend, in order to defeat lack of knowledge defense, State was required to prove beyond reasonable doubt that appellant actually knew that the vehicle was uninsured at the time appellant was operating it.  78 H. 86, 890 P.2d 673.

As §571-1 mandates against treating juvenile adjudications as convictions, appellate court erred in holding that defendant's prior juvenile adjudication of driving without no-fault insurance constituted a conviction for purposes of applying the repeat offender sentencing provisions of this section (1993) to defendant's subsequent offense of driving without no-fault insurance.  92 H. 521, 993 P.2d 555.

Section mandates that an insurer be fined if it violates §431:10C-207 but gives the commissioner some discretion as to the amount of the fine; commissioner's imposition of $3,000 fine was not an abuse of discretion as it satisfied the statutory requirements.  104 H. 261, 88 P.3d 196.

Certified copy of a person's traffic abstract is satisfactory evidence to establish the person's prior no no-fault insurance conviction; State not required to show defendant was counseled at time of prior no no-fault insurance conviction; there was insufficient proof of defendant's prior conviction to support enhanced sentence for no no-fault insurance offense, where record disclosed no evidence to tie defendant with [person with the same name] of the traffic abstract.  9 H. App. 516, 852 P.2d 476.

Pursuant to §431:10C-117(a)(2) (1992) good faith defense and §431:10C-117(a)(2)(C) (1992) reasonable belief defense, borrower of a motor vehicle has a statutory right to reasonably believe that borrowed motor vehicle is insured.  If one or more relevant facts reasonably required borrower to inquire, borrower then had a duty to inquire until borrower reasonably believed that motor vehicle was insured.  10 H. App. 519, 879 P.2d 566.

It was the "obvious intention" of the legislature to authorize the retroactive application of the part of Act 167, L 1990, that authorized the sentencing court the discretion to impose a sentence of community service instead of a fine.  77 H. 476 (App.), 888 P.2d 376.

Where defendant was sentenced pursuant to subsection (a)(2), because the district court may have been unaware of the applicability of quoted parts of §§706-641 and 706-642 and of its discretionary authority to sentence defendant to perform community service rather than to pay the fine, appellate court vacated the part of the sentence ordering defendant to pay a $1,000 fine and remanded that part for resentencing.  77 H. 476 (App.), 888 P.2d 376.

An officer who has grounds to arrest individual for driving without no-fault insurance is required to issue summons or citation in lieu of physically taking defendant to police station or court.  78 H. 98 (App.), 890 P.2d 685.

When trial court revoked driver's suspended sentence, it lacked authority to do so where the State, despite knowledge that driver had been arrested for another no-motor-vehicle-insurance charge, did not move to revoke driver's suspended sentence within the suspended sentence period, and driver was not convicted of the second citation charge until after the suspended sentence period for the first citation had already expired.  106 H. 391 (App.), 105 P.3d 1197.



§431:10C-117.5 - Additional civil liability.

[§431:10C-117.5]  Additional civil liability.  An insurer whose insured causes death or injury to another person, and that is not entitled to the reduction provided in section 431:10C-301.5, shall be entitled to recover the amount of the covered loss deductible that would have applied from the insured whose conduct resulted in inapplicability of the covered loss deductible. [L 2000, c 70, §1]



§431:10C-118 - Fee in lieu of fine; defense.

§431:10C-118  Fee in lieu of fine; defense.  (a)  Any person bringing an action in tort under this article who was uninsured at the time of the accident shall pay a fee of $1,000 in lieu of any fine which could have been levied as a criminal penalty for failing to obtain the motor vehicle insurance coverage required by this article.

(b)  The fee required under subsection (a) shall be paid by the person directly, or deducted from any settlement or verdict received, or both.

(c)  No person shall be required to pay the fee in subsection (a) if the person can show proof of having been convicted in a prior criminal proceeding for failing to have motor vehicle insurance coverage on the date of the accident which is the subject of the tort action. [L 1987, c 347, pt of §2; am L 1997, c 251, §28]



§431:10C-119 - Insurer's requirements.

§431:10C-119  Insurer's requirements.  (a)  Prior to licensing an insurer to transact a motor vehicle insurance business in this State, the commissioner:

(1)  Shall effect a thorough examination of the insurer's business experience, financial soundness, and general reputation as an insurer in this and other states.  In the discretion of the commissioner, this examination may include an examination of any or all of the business records of the insurer, and an audit of all or any part of the insurer's motor vehicle insurance business, each to be performed by the commissioner's staff or by independent consultants.  No license shall be issued until the commissioner is satisfied as to the business experience, financial solvency, and the economic soundness of the insurer;

(2)  Except for a member-owned reciprocal insurer and its wholly owned insurer subsidiaries, as specified in subsection (c), shall require of each insurer, and determine that satisfactory arrangements have been made for, the provision of a complete sales and claims service office in the State; and

(3)  Notwithstanding any other requirements of this section or of the insurance code, may require a bond in a reasonable amount and with deposits or sureties determined in the commissioner's discretion of any applicant for a license hereunder.  The commissioner may, at any time, make and enforce such a requirement of any licensed insurer or self-insurer.

(b)  The commissioner, prior to issuing a certificate of self-insurance to any person, shall require the applicant to provide for a complete claims service office and an officer for the purpose of service of process in this State.

(c)  A member-owned reciprocal insurer and its wholly owned insurer subsidiaries shall make satisfactory arrangements for claims service and adjustment and for policy service of all policies sold or issued to consumers in this State if:

(1)  A majority of its members are members of the United States military services, veterans of the United States military services, current or former spouses or dependents of these persons; and

(2)  The primary purpose of the insurer is to serve these persons.

The member-owned reciprocal insurer and its wholly owned insurer subsidiaries, upon request by the commissioner, shall provide in writing, specific information as to those arrangements.

(d)  The commissioner shall adopt rules to permit any licensed accident and health or sickness insurer to secure a license to engage in the business of motor vehicle insurance to provide only those personal injury protection benefits defined in section 431:10C-103.5(a) and optional major medical coverages. [L 1987, c 347, pt of §2; am L 1997, c 251, §29; am L 1998, c 275, §10; am L 2003, c 212, §83; am L 2004, c 36, §1 and c 122, §41]



§431:10C-120 - Prohibitions, penalty.

§431:10C-120  Prohibitions, penalty.  (a)  No insurer shall issue or offer to issue any policy which the insurer represents is a motor vehicle insurance policy unless such insurer meets the requirements of this article.

(b)  Any insurer, any producer, or any representative of an insurer who violates subsection (a) shall be subject to section 431:10C-117. [L 1987, c 347, pt of §2; am L 1989, c 195, §34; am L 1997, c 251, §30; am L 1998, c 275, §11; am L 2001, c 216, §19]



§431:10C-121 - Severability.

§431:10C-121  Severability.  (a)  Except as provided in subsection (b), if any provision of this article or its application to any person or circumstance is held unconstitutional, the remainder of this article and the application of such provision to other persons or circumstances shall not be affected thereby.  It shall be conclusively presumed that the legislature would have enacted the remainder of the article without such invalid or unconstitutional provision.

(b)  In the event section 431:10C-306(a) to (d) is held constitutionally invalid, then it is the intent of the legislature that the following sections only shall be voided:

(1)  431:10C-104;

(2)  431:10C-105;

(3)  431:10C-120;

(4)  431:10C-303;

(5)  431:10C-304; and

(6)  431:10C-305.

It shall be conclusively presumed that the legislature would have enacted the remainder of this article without such invalid or unconstitutional provision. [L 1987, c 347, pt of §2; am L 1989, c 195, §35; am L 1997, c 251, §31]



§431:10C-201 - Motor vehicle insurance rates generally.

PART II.  RATES AND ADMINISTRATION

§431:10C-201  Motor vehicle insurance rates generally.  Except as expressly provided in this part, all premium rates for motor vehicle insurance shall comply with the provisions of the rating law contained in article 14. [L 1987, c 347, pt of §2]



§431:10C-202 - Making of motor vehicle insurance rates.

§431:10C-202  Making of motor vehicle insurance rates.  All premium rates for motor vehicle insurance shall be made in accordance with article 14 and the following provisions:

(1)  Notwithstanding any other law to the contrary, no insurer shall agree, combine, or conspire with any other private insurer or enter into, become a member of, or participate in any understanding, pool, or trust, to fix, control, or maintain, directly or indirectly, motor vehicle insurance rates.  Any violation of this section shall subject the insurer and each of its officers and employees involved to the penalties of chapter 480 without benefit of any exemption otherwise permitted by section 480-11; provided that this paragraph shall not apply to advisory organizations referred to in section 431:14-111 which are not involved in ratemaking under this article.

(2)  Notwithstanding any provision in this section to the contrary, the plans and rates for any surcharge or credit included by an insurer as part of the proposed rate filing shall be separately identified.  Only reasonable surcharges approved by the commissioner shall be used; provided that no surcharge for the failure to maintain motor vehicle insurance shall be approved by the commissioner unless the insured has previously been convicted of driving without insurance within the preceding three years.  Credits shall be deemed reasonable if there is no objection by the commissioner.  Insurers shall furnish the prospective insured with a written explanation, in easily understandable language, clearly describing the reason for the surcharge or credit and how the amount of the surcharge or credit is determined. [L 1987, c 347, pt of §2 as superseded by c 349, §7; am L 1990, c 159, §2 and c 218, §2; am L 1992, c 123, §3 and c 124, §3; am L 1997, c 251, §32]



§431:10C-202.5 - Immediate rate freeze; rate reduction; relief.

[§431:10C-202.5]  Immediate rate freeze; rate reduction; relief.  (a)  No insurer may increase motor vehicle insurance rates between June 3, 1992, and December 31, 1993.

(b)  Commencing on January 1, 1993, all authorized insurers transacting motor vehicle insurance in this State shall implement a fifteen per cent rate reduction from the rates on file with the commissioner for all motor vehicle insurance policies in effect on March 1, 1992, and for each new and renewal policy issued thereafter.  The reduced rate shall continue to apply to each new and renewal policy for a period of one year.

(c)  There shall be no exception to the requirements of this section unless the commissioner, pursuant to an insurer's petition, finds that those requirements will result in imminent danger of insolvency of the insurer.  An insurer who contends that a rate required by this section will result in imminent danger of insolvency of the insurer shall designate in its petition the rate it contends is appropriate and shall state with specificity the factors and data upon which it relies.  The insurer shall be permitted to use all generally accepted actuarial techniques in filing any petition pursuant to this subsection.  The insurer shall have the burden of proof to actuarially justify any rate increase from those provided for in subsections (a) and (b) and shall furnish all information, facts, and data requested by the commissioner reviewing any rate request.

(d)  Effective January 1, 1994, all insurers shall include data on the impact of the provisions of Acts 123 and 124, Session Laws of Hawaii 1992, on all requested rate adjustments.  The commissioner shall not approve any rate adjustments that do not contain a statement of the impact of the provisions of Acts 123 and 124, Session Laws of Hawaii 1992, the method used in calculating such impact, and the data used to determine such impact. [L 1992, c 123, pt of §1, §9 and c 124, pt of §1]

Revision Note

In subsection (a), "June 3, 1992," substituted for "the effective date of this Act".

In subsection (d), reference to Act 124 added.



§431:10C-203 - Rate filings.

§431:10C-203  Rate filings.  The commissioner may accept from an advisory organization basic standards, manuals of classification, territories, endorsements, forms, and other materials, not dealing with rates, for reference filings by insurers. [L 1987, c 347, pt of §2 as superseded by c 348, §17; am L 1989, c 207, §13; am L 1992, c 124, §4]



§431:10C-204 - REPEALED.

§431:10C-204  REPEALED.  L 1992, c 124, §13.



§431:10C-205 - Rate review: request by aggrieved party.

§431:10C-205  Rate review:  request by aggrieved party.  (a)  Any person aggrieved by the application as to such person of any classification, rule, standard, rate, or rating plan made, followed, or adopted by an insurer may make written request to the commissioner to review such application and grant the relief requested.  If the commissioner finds that probable cause for the complaint exists or that the complaint charges a violation of this article or any applicable provision of article 14, the commissioner shall conduct a hearing on the complaint.  The hearing shall be subject to the procedure provided in section 431:14-118.

(b)  If, after a hearing conducted pursuant to subsection (a), the commissioner finds that the complainant is entitled to relief or that any classification, rule, standard, rate, rating territory, or rating plan violates this article or any applicable provisions of article 14, the commissioner shall issue an order granting the complainant's claim for relief or prohibiting the insurer from using such classification, rule, standard, rate, rating territory, or rating plan.  The order shall contain the commissioner's findings of fact and conclusions of law, including a specification of the respects in which a violation of this article or article 14 exists and specifying a reasonable time period within which the insurer shall comply with the terms of the order.  Any such order shall be subject to judicial review in the manner provided in chapter 91. [L 1987, c 347, pt of §2]



§431:10C-206 - REPEALED.

§431:10C-206  REPEALED.  L 1992, c 124, §14.



§431:10C-206 - .

§431:10C-206.5  Group insurance plans.  (a)  Notwithstanding section 431:12-104(a), any insurer may issue any insurance coverage on a group plan, without restriction as to the purpose of the group, occupation, or type of group.  Group insurance rates shall not be considered to be unfairly discriminatory, if they are averaged broadly among other persons insured under the group plan.

(b)  This section is additional to article 12 and other provisions of law, with the exception of section 431:12-104(a), relating to group insurance. [L 1997, c 251, pt of §2; am L 1998, c 275, §13]



§431:10C-207 - Discriminatory practices prohibited.

§431:10C-207  Discriminatory practices prohibited.  No insurer shall base any standard or rating plan, in whole or in part, directly or indirectly, upon a person's race, creed, ethnic extraction, age, sex, length of driving experience, credit bureau rating, marital status, or physical handicap. [L 1987, c 347, pt of §2]

Case Notes

Section 431:10C-117 mandates that an insurer be fined if it violates this section, but gives the commissioner some discretion as to the amount of the fine; commissioner's imposition of $3,000 fine was not an abuse of discretion as it satisfied the statutory requirements.  104 H. 261, 88 P.3d 196.

This section applies to both rating plans and standards, including underwriting standards; thus, commissioner and trial court correctly concluded that insurer improperly denied plaintiff's application for insurance.  104 H. 261, 88 P.3d 196.



§431:10C-208 - Increase in premiums prohibited.

§431:10C-208  Increase in premiums prohibited.  No premium on any motor vehicle insurance policy shall be increased as a result of any accident if the insured is not at fault in the accident.  An accident in which the insured was not at fault shall not be used in any way to affect any subsequent increases, including loss of any discounts, in insurance premiums. [L 1987, c 347, pt of §2; am L 1997, c 251, §33; am L 1998, c 275, §14]



§431:10C-209 - Rate administration.

§431:10C-209  Rate administration.  (a)  Except as otherwise provided in this article, the commissioner shall implement and evaluate motor vehicle insurance rates in compliance with article 14.

(b)  The commissioner shall order insurers to rebate to policyholders any excessive profit realized by insurers from their operations. [L 1987, c 347, pt of §2]



§431:10C-209 - .

[§431:10C-209.5]  Intervention by commissioner to adjust rates.  (a)  The commissioner, annually, may reduce rates and may adjust rates prospectively for any class or type of mandatory coverage or optional additional motor vehicle insurance coverage for any insurer or group of insurers, if rates are excessive, inadequate, or unfairly discriminatory.

(b)  An affected party that objects to a rate adjustment pursuant to subsection (a) shall be entitled to a public hearing under chapter 91, at which all affected and interested parties shall have an opportunity to examine, comment, and present testimony on the impact and application of the proposed or revised rates. [L 1997, c 251, pt of §2]



§431:10C-210 - Publication of premium rates.

§431:10C-210  Publication of premium rates.  The commissioner shall publish annually, in a newspaper of general circulation in the State, a list of all motor vehicle insurers with representative annual premiums for motor vehicle insurance.  In addition, the commissioner shall have information on premiums for motor vehicle insurance which shall be available to the public on request. [L 1987, c 347, pt of §2; am L 1992, c 124, §5]



§431:10C-211 - Attorney's fees.

§431:10C-211  Attorney's fees.  (a)  A person making a claim for personal injury protection benefits may be allowed an award of a reasonable sum for attorney's fees, and reasonable costs of suit in an action brought by or against an insurer who denies all or part of a claim for benefits under the policy, unless the court upon judicial proceeding or the commissioner upon administrative proceeding determines that the claim was unreasonable, fraudulent, excessive, or frivolous.  Reasonable attorney's fees, based upon actual time expended, shall be treated separately from the claim and be paid directly by the insurer to the attorney.

(b)  A person who has effected a tort recovery, whether by suit or settlement, and who is sued by the insurer to recover fifty per cent of the personal injury protection benefits paid, under section 431:10C-307, may be allowed reasonable attorney's fees and reasonable costs of suit.

(c)  A person suing in tort, as permitted under this article, may enter into any arrangement with an attorney.

(d)  An insurer or self-insurer may be allowed an award of a reasonable sum as attorney's fees based upon actual time expended, and all reasonable costs of suit for its defense against a person making claim against the insurer or self-insurer, within the discretion of the court upon judicial proceeding or the commissioner upon administrative proceeding where the claim is determined to be fraudulent or frivolous.  Such attorney's fees and all reasonable costs of suit so awarded may be treated as an offset against any benefits due or to become due to the person. [L 1987, c 347, pt of §2; am L 1992, c 124, §6; am L 1997, c 251, §34]

Cross References

Vexatious litigants, see chapter 634J.

Case Notes

Where court found that it was reasonable for plaintiff to litigate the issues raised in the action, court awarded plaintiff reasonable attorneys' fees pursuant to subsection (a).  821 F. Supp. 632.

The plain language of subsection (a) (1993) allows an award of reasonable fees and costs to any person, insured or provider, who contests a denial of no-fault benefits for injuries.  90 H. 1, 975 P.2d 211.

Where allowing insurer to seek attorney's fees under §607-14 would have contravened the attorney's fee award scheme set forth in this section, trial court did not abuse its discretion in denying insurer's motion for attorney's fees and costs.  109 H. 537, 128 P.3d 850.

The assigned claim coverage to which plaintiff was deemed entitled to did not constitute a "policy" for purposes of subsection (a); thus, because an insurer did not deny a claim under a "policy", plaintiff was not entitled to attorney fees under this section.  113 H. 246, 151 P.3d 727.

Under §431:10C-304(5), an award of attorney's fees and costs is mandatory if a claimant prevails in a settlement or suit for no-fault benefits; and under subsection (a), an award of attorney's fees and costs may, in the exercise of a court's or the commissioner's discretion, be awarded to a nonprevailing claimant, as long as the claim is not determined to be unreasonable, fraudulent, excessive, or frivolous.  104 H. 375 (App.), 90 P.3d 267.

Where insurer waived any challenge to insured's status as a real party in interest, insurance commissioner did not abuse discretion in awarding attorney's fees and costs to insured under subsection (a).  108 H. 393 (App.), 120 P.3d 1128.



§431:10C-212 - Administrative hearing on insurer's denial of claim.

§431:10C-212  Administrative hearing on insurer's denial of claim.  (a)  If a claimant or provider of services objects to the denial of benefits by an insurer or self-insurer pursuant to section 431:10C-304(3)(B) and desires an administrative hearing thereupon, the claimant or provider of services shall file with the commissioner, within sixty days after the date of denial of the claim, the following:

(1)  Two copies of the denial;

(2)  A written request for review; and

(3)  A written statement setting forth specific reasons for the objections.

(b)  The commissioner has jurisdiction to review any denial of personal injury protection benefits.

(c)  The commissioner shall:

(1)  Conduct a hearing in conformity with chapter 91 to review the denial of benefits;

(2)  Have all the powers to conduct a hearing as set forth in section 92-16; and

(3)  Affirm the denial or reject the denial and order the payment of benefits as the facts may warrant, after granting an opportunity for hearing to the insurer and claimant.

(d)  The commissioner may assess the cost of the hearing upon either or both of the parties.

(e)  Either party may appeal the final order of the commissioner in the manner provided for by chapter 91. [L 1987, c 347, pt of §2; am L 1992, c 124, §7; am L 1997, c 251, §35]

Case Notes

The first party to choose a forum for resolution of no-fault dispute binds the other party to that forum unless the circuit court finds that the parties have entered into a mandatory and binding arbitration agreement.  86 H. 59, 947 P.2d 371.

1992 amendment to subsection (a) applies to claims arising from injuries sustained in accidents occurring before January 1, 1993; thus, provider had standing to contest insurer's denial of no-fault insurance benefits.  90 H. 1, 975 P.2d 211.



§431:10C-213 - Arbitration.

§431:10C-213  Arbitration.  (a)  A claimant, insurer, or provider of services may submit any dispute relating to a motor vehicle insurance policy to an arbitrator by filing a written request with the clerk of the circuit court in the circuit where the accident occurred.

(b)  The administrative judge of each circuit court shall maintain a current list of persons qualified and willing to act as arbitrators and shall, within ten days of the date of filing of a request for arbitration, appoint an arbitrator from such list to hear and determine the claim.

(c)  Except as otherwise provided herein, the arbitration shall be in accordance with and governed by the provisions of chapter 658A.

(d)  Any fee or cost of the arbitrator shall be borne equally by the parties unless otherwise allocated by the arbitrator.

(e)  An appeal may be taken from any judgment of the arbitrator to the circuit court in the manner provided for in rule 72 of the Hawaii Rules of Civil Procedure. [L 1987, c 347, pt of §2; am L 1992, c 124, §8; am L 1997, c 251, §36; am L 2001, c 265, §4]

Case Notes

Hawaii's public policy strongly favors arbitration when dispute centers on automobile insurance policy.  769 F. Supp. 1135.

The first party to choose a forum for resolution of no-fault dispute binds the other party to that forum unless the circuit court finds that the parties have entered into a mandatory and binding arbitration agreement.  86 H. 59, 947 P.2d 371.

Where plaintiff and defendant's insurer did not have a written agreement in compliance with §658-1, this section did not by itself provide independent authority to compel arbitration.  86 H. 59, 947 P.2d 371.



§431:10C-213 - .

§431:10C-213.5  Binding arbitration.  (a)  A claimant or defendant shall have the option to elect arbitration to resolve a claim in tort that is covered by motor vehicle liability insurance.

(b)  A claimant or defendant may submit any dispute relating to a tort claim to binding arbitration by either filing a written request with the clerk of the circuit court in the circuit where the accident occurred or by agreement.

(c)  A claimant or defendant shall have the opportunity to decline arbitration.

(d)  Except as otherwise provided herein, arbitration shall be in accordance with and governed by chapter 658A.

(e)  Fees and costs of arbitration shall be borne equally by the parties, unless otherwise agreed to by the parties.

(f)  Collection of any arbitration award issued under this section shall be limited to the applicable liability policy limit, unless the insured tortfeasor otherwise agrees.

(g)  The amount of an arbitration award under this section shall not be binding on a subsequent underinsured motorist claim. [L 1998, c 275, §3; am L 2000, c 181, §1; am L 2001, c 265, §4]



§431:10C-214 - Administration.

§431:10C-214  Administration.  In order to carry out the provisions and fulfill the purpose of this article, the commissioner shall:

(1)  Consult with representatives of the private insurance business, such other persons, public and consumer organizations, and agencies of the federal, state or local governments as the commissioner deems necessary;

(2)  Adopt, amend and repeal such rules, pursuant to chapter 91, as the commissioner deems necessary to carrying out and fulfilling the purposes of this article, and to establishing standards for the prompt, fair and equitable disposition of all claims arising out of motor vehicle accidents; and

(3)  Appoint such personnel as necessary for the performance of the commissioner's functions under this article.  All personnel appointed under this section shall be subject to chapter 76. [L 1987, c 347, pt of §2; am L 2000, c 253, §150]



§431:10C-215 - Inspection and audit.

§431:10C-215  Inspection and audit.  (a)  In addition to the right and duty of examination under article 2, the commissioner shall have the right and the duty of visitation, inspection and audit of all business records, including internal memoranda, audits and correspondence related in any way to the insurer's motor vehicle insurance business in this State.

(b)  The commissioner shall, in the commissioner's discretion, cause an audit to be made of all or any segment of the motor vehicle insurance books and business records of any insurer by the staff of the division or by an independent contract examiner.  A copy of every audit, internal or external, performed by any insurer of any aspect of its motor vehicle books and business records shall be submitted immediately upon completion to the commissioner.

(c)  The commissioner shall assess and collect from each insurer, self-insurer, and from every applicant for a certificate of self-insurance or a license to transact a motor vehicle insurance and optional additional insurance business in this State, such portion of the full cost of every audit, inspection, examination, visitation, and other services related to motor vehicle insurance required by this or any other article, or performed by the commissioner in the commissioner's discretion under this article or this code, as the commissioner deems equitable in the rendering of the service.  Assessments collected shall be paid into the compliance resolution fund.

(d)  (1)  Each insurer licensed to transact motor vehicle insurance or optional additional insurance business in this State shall provide the commissioner with periodic reports on every aspect of the motor vehicle insurance and the optional additional insurance business the insurer transacts in the State, including, but not limited to, reports on the investment, reserve, reinsurance, loss and profit experience, ratemaking and schedules, claims received and paid; and

(2)  Each insurer shall, not less frequently than quarterly, report to the commissioner the details of each claim received, claim paid, application for and sale of a motor vehicle insurance policy, each termination and renewal refusal notice posted, and each cancellation and refusal to renew effected on both motor vehicle insurance and optional additional insurance policy transactions.

(e)  Any insurer failing to report information in the manner and within the time required by the commissioner, or failing fully to cooperate with the commissioner and the commissioner's staff in the fulfillment of their duties under this article and this code shall be subject to the penalty provided in section 431:14-117. [L 1987, c 347, pt of §2; am L 1997, c 251, §37; am L 1998, c 275, §15; am L 2003, c 212, §84]



§431:10C-216 - Annual review.

§431:10C-216  Annual review.  The commissioner shall periodically review and evaluate the motor vehicle insurance program described in this article, including an annual review of the premium rates, benefit payments and insurers' loss experience. [L 1987, c 347, pt of §2]



§431:10C-301 - Required motor vehicle policy coverage.

PART III.  COVERAGES AND RIGHTS

Cross References

Arbitration; binding arbitration, see §§431:10C-213 and 213.5.

Law Journals and Reviews

Tort and Insurance "Reform" in a Common Law Court.  14 UH L. Rev. 55.

§431:10C-301  Required motor vehicle policy coverage.  (a)  An insurance policy covering a motor vehicle shall provide:

(1)  Coverage specified in section 431:10C-304; and

(2)  Insurance to pay on behalf of the owner or any operator of the insured motor vehicle using the motor vehicle with a reasonable belief that the person is entitled to operate the motor vehicle, sums which the owner or operator may legally be obligated to pay for injury, death, or damage to property of others, except property owned by, being transported by, or in the charge of the insured, which arise out of the ownership, operation, maintenance, or use of the motor vehicle; provided that in the case of a U-drive motor vehicle, insurance to pay on behalf of the renter or any operator of the insured motor vehicle using the motor vehicle with the express permission of the renter or lessee, sums which the renter or operator may be legally obligated to pay for damage or destruction of property of others (except property owned by, being transported by, or in the charge of the renter or operator) arising out of the operation or use of the motor vehicle unless the motor vehicle is reported stolen by the owner within three days of notification of the incident; provided that the insurer and owner of a U-drive vehicle shall have the right of subrogation against the renter and operator for breach of the rental contract between owner and renter; and provided further that, in the event that any motor vehicle offered for rental or lease is involved in an accident, the lessor shall provide all information it has or obtains relevant to the accident to all other involved parties upon their request, including but not limited to information about the lessee, and the driver of the vehicle if other than the lessee.

(b)  A motor vehicle insurance policy shall include:

(1)  Liability coverage of not less than $20,000 per person, with an aggregate limit of $40,000 per accident, for all damages arising out of accidental harm sustained as a result of any one accident and arising out of ownership, maintenance, use, loading, or unloading of a motor vehicle;

(2)  Liability coverage of not less than $10,000 for all damages arising out of damage to or destruction of property including motor vehicles and including the loss of use thereof, but not including property owned by, being transported by, or in the charge of the insured, as a result of any one accident arising out of ownership, maintenance, use, loading, or unloading, of the insured vehicle;

(3)  With respect to any motor vehicle registered or principally garaged in this State, liability coverage provided therein or supplemental thereto, in limits for bodily injury or death set forth in paragraph (1), under provisions filed with and approved by the commissioner, for the protection of persons insured thereunder who are legally entitled to recover damages from owners or operators of uninsured motor vehicles because of bodily injury, sickness, or disease, including death, resulting therefrom; provided that the coverage required under this paragraph shall not be applicable where any named insured in the policy shall reject the coverage in writing; and

(4)  Coverage for loss resulting from bodily injury or death suffered by any person legally entitled to recover damages from owners or operators of underinsured motor vehicles.  An insurer may offer the underinsured motorist coverage required by this paragraph in the same manner as uninsured motorist coverage; provided that the offer of both shall:

(A)  Be conspicuously displayed so as to be readily noticeable by the insured;

(B)  Set forth the premium for the coverage adjacent to the offer in a manner that the premium is clearly identifiable with the offer and may be easily subtracted from the total premium to determine the premium payment due in the event the insured elects not to purchase the option; and

(C)  Provide for written rejection of the coverage by requiring the insured to affix the insured's signature in a location adjacent to or directly below the offer.

(c)  The stacking or aggregating of uninsured motorist coverage or underinsured motorist coverage is prohibited, except as provided in subsection (d).

(d)  An insurer shall offer the insured the opportunity to purchase uninsured motorist coverage and underinsured motorist coverage by offering the following options with each motor vehicle insurance policy:

(1)  The option to stack uninsured motorist coverage and underinsured motorist coverage; and

(2)  The option to select uninsured motorist coverage and underinsured motorist coverage, whichever is applicable, up to but not greater than the bodily injury liability coverage limits in the insured's policy.

These offers are to be made when a motor vehicle insurance policy is first applied for or issued.  For any existing policies, an insurer shall offer such coverage at the first renewal after January 1, 1993.  Once an insured has been provided the opportunity to purchase or reject the coverages in writing under the options, no further offer is required to be included with any renewal or replacement policy issued to the insured.

(e)  If uninsured motorist coverage or underinsured motorist coverage is rejected, pursuant to section 431:10C-301(b):

(1)  The offers required by section 431:10C-301(d) are not required to be made;

(2)  No further offers or notice of the availability of uninsured motorist coverage and underinsured motorist coverage are required to be made in connection with any renewal or replacement policy; and

(3)  The written rejections required by section 431:10C-301(b) shall be presumptive evidence of the insured's decision to reject the options. [L 1987, c 347, pt of §2; am L 1988, c 306, §1; am L 1992, c 123, §4, c 124, §9, and c 221, §1; am L 1993, c 205, §26; am L Sp 1993, c 4, §5; am L 1997, c 251, §38; am L 1998, c 275, §16]

Law Journals and Reviews

Nobody I Know Should Have $35,000 B.I. Limits.  23 HBJ 89.

Case Notes

Discussed, where insurer not legally obligated to pay uninsured motorist benefits claimed where accident occurred in Thailand, a country outside of motor vehicle insurance policy's territorial limit.  134 F. Supp. 2d 1159.

Pursuant to subsection (b)(3), insurance coverage for uninsured motorists is "optional coverage".  76 H. 304, 875 P.2d 921.

Underinsured motorist coverage was subject to stacking.  77 H. 362, 884 P.2d 1138.

Defendant was not a permissive user of insured vehicle and was therefore not a "covered person" under insurance contract.  78 H. 249, 891 P.2d 1041.

Named insured under an automobile liability insurance policy, who is injured by hit-and-run driver, can be entitled to uninsured motorist benefits thereunder when the named insured is operating a motorcycle at the time of the named insured's accident.  78 H. 325, 893 P.2d 176.

Car rental agreement not contract for insurance and not source of customer's entitlement to insurance coverage; customer statutorily entitled to minimum motor vehicle insurance coverage required by this section.  82 H. 351, 922 P.2d 964.

Car rental company, as self-insurer, not subject to subsection (b)(3) and (4); thus, not required to provide uninsured or underinsured motorist coverage to permissive users of its vehicles.  82 H. 466, 923 P.2d 408.

Mandatory uninsured motorist offer requirements of subsection (b)(3) apply to the minimum requirements of a "no-fault policy" as specified in subsection (a).  82 H. 466, 923 P.2d 408.

Insurer's offer to stack benefits legally insufficient where offer did not clearly convey that insureds could have obtained same amount of coverage at lower premium by selecting stacking option and failed to inform insureds that stacking was available for a relatively modest increase in premium.  87 H. 307, 955 P.2d 100.

Section requires that insurer obtain written rejection of stacked coverage; insurer's offer of coverage inconsistent with requirement as offer required insured to affirmatively select, rather than affirmatively reject, stacking option.  87 H. 307, 955 P.2d 100.

Though insurer was required under this section to offer stacking option at time of renewal of policy, insurer's failure to do so was irrelevant where policy was not in effect at time of accident.  87 H. 307, 955 P.2d 100.

An underinsured motorist carrier's grounds for denying underinsured motorist benefits under a consent-to-settle provision in an underinsured motorist policy must be reasonable, in good faith, and within the bounds of the intent underlying subsection (b)(4).  90 H. 302, 978 P.2d 740.

Exhaustion clauses in underinsured motorist policies requiring insured to exhaust tortfeasor's insurance prior to applying for underinsured motorist benefits are void as against public policy.  90 H. 302, 978 P.2d 740.

It is unreasonable for an underinsured motorist insurance carrier to precondition its refusal to consent to settle upon the failure of the insured to achieve a settlement exhausting the tortfeasor's policy limits.  90 H. 302, 978 P.2d 740.

When an insured makes a material change to an existing policy after a valid rejection of coverage, the resulting policy is not a renewal or replacement policy within the meaning of subsection (d), and a new offer of coverage is required; whether a material change was made is a fact specific determination based on the totality of the circumstances that includes consideration of the public policies underlying Hawaii's motor vehicle insurance code.  93 H. 210, 998 P.2d 490.

Trial court correctly ruled that insured was not entitled to uninsured motorist benefits where insured's injuries resulting from being shot from an adjacent parked car did not arise from the operation, maintenance, or use of a motor vehicle.  103 H. 263, 81 P.3d 1178.

Insurer's refusal to consent to settle in order to protect its subrogation rights, in light of its investigation of factors that would render subrogation more or less favorable to insurer, was reasonable; however, having withheld its consent, insurer had to put itself in the position of insured's subrogee by paying insured the amount of the settlement offer.  111 H. 160, 140 P.3d 393.

Under the Hawaii motor vehicle insurance statutory scheme, no requirement exists that an injured party exhaust the liability policies of all joint tortfeasors before making a claim against his or her uninsured motorist policy.  88 H. 77 (App.), 961 P.2d 1171.

Denial of coverage did not violate subsection (b)(4) where policy did not provide coverage for non-named insureds who are injured while not occupying a covered automobile but clearly provided UIM coverage to persons who are injured while occupying a covered automobile.  88 H. 122 (App.), 962 P.2d 1004.

Where injured employee was a permissive user of the company vehicle of the named insured, was using the truck during the course of employee's employment to get to and from the jobsite where employee was injured and to store and transport the equipment that employee was using as part of employee's duties at the time employee was injured, employee demonstrated "some connection with the insured vehicle", and was thus an insured person who was entitled to uninsured motorist coverage.  118 H. 123 (App.), 185 P.3d 871.

Construing the language of §431:10C-103 and this section governing uninsured motorist (UM) and underinsured motorist (UIM) insurance according to their plain and commonly understood meaning and in pari materia with §§663-10.9 and 663-11, UM and UIM policies must provide coverage for all damages which an insured is legally entitled to recover from the owner or operator of an uninsured or underinsured motor vehicle, which necessarily encompasses damages for which the owner or operator of an uninsured or underinsured motor vehicle is jointly and severally liable pursuant to §§663-10.9 and 663-11.  120 H. 329 (App.), 205 P.3d 594.

To obtain underinsured motorist (UIM) coverage in Hawaii, the liability for damages must exceed the total amount of bodily injury liability limits applicable at the time of the loss and the policy limits for uninsured motorist coverage and payments or settlements are not part of that analysis; thus, trial court correctly determined that the joint and several "damages imposed by law" against the driver exceeded the cumulative limits of driver's bodily injury policies, driver met the statutory definition of an UIM, and the insurer therefore was obligated to pay victim UIM benefits to compensate victim for the difference.  120 H. 329 (App.), 205 P.3d 594.

Where the "other insurance" clause contained in insurer's policy created a priority of coverage among multiple insurers, and did not limit or reduce insurer's liability for uninsured motorist payments to insured, the provision was valid and enforceable under Hawaii law, and the circuit court did not err in denying insured's motion for partial summary judgment.  120 H. 329 (App.), 205 P.3d 594.

Discussed:  77 H. 117, 883 P.2d 38; 86 H. 511, 950 P.2d 695.

Mentioned:  807 F. Supp. 98.



§431:10C-301 - .

§431:10C-301.5  Covered loss deductible.  Whenever a person effects a recovery for bodily injury, whether by suit, arbitration, or settlement, and it is determined that the person is entitled to recover damages, the judgment, settlement, or award shall be reduced by $5,000 or the amount of personal injury protection benefits incurred, whichever is greater, up to the maximum limit.  The covered loss deductible shall not include benefits paid or incurred under any optional additional coverage or benefits paid under any public assistance program. [L 1997, c 251, pt of §2; am L 1998, c 275, §17; am L 2004, c 174, §2]

Case Notes

The covered loss deductible provision of this section applied to the insureds' recovery of bodily injury damages under their uninsured motorist coverage with insurer.  103 H. 142, 80 P.3d 321.

Where defendant failed to (1) raise the covered loss deductible statute during the arbitration proceedings, (2) apply to the arbitration administrator or the arbitration judge to reduce the awards, or (3) file a notice of appeal and request a trial de novo, pursuant to Hawaii Arbitration Rules rule 21, the arbitration awards were entered as unappealable final judgments, which the trial court was precluded from modifying or vacating.  105 H. 93, 94 P.3d 648.

Applying the covered loss deductible under this section to plaintiff's recovery of underinsured motorist benefits did not violate plaintiff's constitutional right to substantive due process as the legislature's policy determination to enact this section to reduce one of the costs of the motor vehicle insurance system was expressly within the constitutional purview of the legislature.  106 H. 511, 107 P.3d 440.

The covered loss deductible applies to underinsured motorist coverage.  106 H. 511, 107 P.3d 440.



§431:10C-302 - Required optional additional insurance.

§431:10C-302  Required optional additional insurance.  (a)  In addition to the motor vehicle insurance coverages described in section 431:10C-301, every insurer issuing a motor vehicle insurance policy shall make available to the insured the following optional insurance under the following conditions.  Every insurer issuing a commercial motor vehicle insurance policy shall make available to the insured the following optional insurance, except for those benefits under paragraphs (4), (5), (9), (10), and (11) under the following conditions:

(1)  At the option of the insured, provisions covering loss resulting from damage to the insured's motor vehicle with such deductibles, including but not limited to collision and comprehensive deductibles of $50, $100, $250, $500, $1,000, $1,500, and $2,000, at appropriately reduced premium rates, as the commissioner, by rule, shall provide;

(2)  At the option of the insured, compensation to the insured, the insured's spouse, any dependents, or any occupants of the insured's vehicle for damages not covered by personal injury protection benefits;

(3)  Additional coverages and benefits with respect to any injury or any other loss from motor vehicle accidents or from operation of a motor vehicle for which the insurer may provide for aggregate limits with respect to such additional coverage so long as the basic liability coverages provided are not less than those required by section 431:10C-301(b)(1) and (2);

(4)  At the option of the insured, an option in writing for coverage for wage loss benefits for monthly earnings loss for injury arising out of a motor vehicle accident.  Any change in the wage loss benefits coverage selected by an insured shall apply only to benefits arising out of motor vehicle accidents occurring after the date the change becomes effective.  Coverage shall be offered in multiples of $500 a month/$3,000 per accident per person, from $500 a month/$3,000 per accident to $2,000 a month/$12,000 per accident; however, nothing shall prevent an insurer from making available higher limits of coverage;

(5)  An option in writing for minimum coverage for death benefits for death arising out of a motor vehicle accident in an amount of $25,000, to be paid to the surviving spouse, for the benefit of the spouse and dependent children, or if there are no surviving spouse or dependent children, then to the estate.  Coverage shall also be made available for increased death benefits in increments of $25,000 up to $100,000; however, nothing shall prevent an insurer from making available higher limits of coverage.  At the option of the insured, coverage for funeral expenses of $2,000 shall be made available;

(6)  Terms, conditions, exclusions, and deductible clauses, coverages, and benefits which:

(A)  Are consistent with the required provisions of the policy;

(B)  Limit the variety of coverage available so as to give buyers of insurance reasonable opportunity to compare the cost of insuring with various insurers; and

(C)  Are approved by the commissioner as fair and equitable;

(7)  At appropriately reduced premium rates, deductibles applicable only to claims of an insured in the amounts of $100, $300, $500, and $1,000 from all personal injury protection benefits otherwise payable; provided that if two or more insureds to whom the deductible is applicable under the contract of insurance are injured in the same accident, the aggregate amount of the deductible applicable to all of them shall not exceed the specified deductible, which amount where necessary shall be allocated equally among them;

(8)  Every insurer shall fully disclose the availability of all required and optional coverages and deductibles, including the nature and amounts, at the issuance or delivery of the policy; or, for a policy already issued on January 1, 1998, disclosure shall be made at the first renewal after January 1, 1998.  The insurer shall also disclose at issuance or renewal, as applicable, the effect on premium rates and savings of each option and deductible.  Further offers or disclosures thereafter shall be required to be included with every other renewal or replacement policy.  All elections of coverages, options, and deductibles by a named insured shall be binding upon additional insureds covered under the named insured's policy.  The purpose of this paragraph is to inform insureds or prospective insureds of the coverages under this article;

(9)  (A)  An insurer may make available, and provide at the option of the named insured, the benefits described in section 431:10C-103.5(a) through managed care providers such as a health maintenance organization or a preferred provider organization.  The option may include conditions and limitations to coverage, including deductibles and coinsurance requirements, as approved by the commissioner.  The commissioner shall approve those conditions and limitations which are substantially comparable to or exceed the coverage provided under section 431:10C-103.6;

(B)  An insurer may make available, and provide at the option of the named insured, deductible and coinsurance arrangements whereby the recipient of care, treatment, services, products, expenses, or accommodations shares in the payment obligation;

(C)  No deductible or coinsurance under a policy covered under section 431:10C-302(a)(9)(A) or (B) shall be applied with respect to care, treatment, services, products, or accommodation provided or expenses incurred by an insured during the first twenty-four hours in which emergency treatment has been provided or until the insured patient's emergency medical condition is stabilized, whichever is longer;

(D)  (i)  The optional coverage prescribed in section 431:10C-302(a)(9)(A) and (B) shall apply only to the named insured, resident spouse, or resident relative; and

(ii)  "Resident relative" means a person who, at the time of the accident, is related by blood, marriage, or adoption to the named insured or resident spouse and who resides in the named insured's household, even if temporarily living elsewhere, and any ward or foster child who usually resides with the named insured, even if living elsewhere;

(E)  An agreement made under section 431:10C-302(a)(9) must be a voluntary agreement between the insured and the insurer, and no insurer shall require an insured to agree to those policy provisions as a condition of providing insurance coverage.  Requiring an agreement as a precondition to the provision of insurance shall constitute an unfair insurance practice and shall be subject to the provisions, remedies, and penalties provided in article 13; and

(F)  An insurer providing the coverages authorized in section 431:10C-302(a)(9)(A) and (B) shall demonstrate in rate filings submitted to the commissioner the savings to the insured to be realized under the plan;

(10)  An insurer shall make available optional coverage for naturopathic, acupuncture, nonmedical remedial care, and treatment rendered in accordance with the teachings, faith, or belief of any group which relies upon spiritual means through prayer for healing; and

(11)  An insurer may make available optional coverage for chiropractic treatment in addition to chiropractic treatment provided under section 431:10C-103.6 for not more than the lesser of the following:

(A)  Thirty additional visits at no more than $75 a visit; or

(B)  Treatment as defined by the Hawaii Chiropractic Association guidelines in effect on January 25, 1997.

The commissioner shall adopt rules, including policy limits, terms, and conditions as necessary to implement the requirements of this section.

(b)  In accordance with the rules adopted by the commissioner, a policy of insurance described in this section shall contain a provision specifying the periods within which claims may be filed and action may be brought against the insurer. [L 1987, c 347, pt of §2; am L 1988, c 306, §2; am L 1992, c 124, §10; am L 1997, c 251, §39; am L 1998, c 275, §18]

Case Notes

Trial court erred in granting summary judgment in favor of insurer because this section required insurer to offer death benefits coverage for death arising out of all motor vehicle accidents, regardless of whether a motorcycle was involved.  107 H. 227, 112 P.3d 713.

Inter-policy stacking of applicable wage loss coverages must be permitted for each covered accident; insurer's "non-duplication of benefits" clause, which purported to limit wage loss benefits of insurer's two policies, was invalid to the extent that it impaired coverage of actual wage loss.  103 H. 181 (App.), 80 P.3d 1002.

Cited:  77 H. 39, 881 P.2d 526.



§431:10C-302 - .

§431:10C-302.5  Managed care option.  (a)  An insurer may offer, and provide at the option of the named insured, the personal injury protection benefits through managed care providers such as a health maintenance organization or preferred provider organization.  The option may include conditions and limitations to coverage, including deductibles and coinsurance requirements, as approved by the commissioner.  The commissioner shall approve those conditions and limitations if the benefits are substantially comparable to or exceed the requirements of section 431:10C‑103.5.

(b)  An insurer offering the coverages authorized under subsection (a) shall demonstrate in rate filings submitted to the commissioner the savings to the insured to be realized under subsection (a). [L 1997, c 251, pt of §2; am L 1998, c 275, §19]



§431:10C-303 - Right to personal injury protection benefits.

§431:10C-303  Right to personal injury protection benefits.  (a)  If the accident causing accidental harm occurs in this State, every person insured under this article, and such person's survivors, suffering loss from accidental harm arising out of the operation, maintenance, or use of a motor vehicle, has a right to personal injury protection benefits.

(b)  If the accident causing accidental harm occurs outside this State, the following persons and their survivors suffering loss from accidental harm arising out of the operation, maintenance, or use of a motor vehicle, have a right to personal injury protection benefits as defined in section 431:10C-103.5(a):

(1)  Insureds as defined in section 431:10C-103; and

(2)  The driver and other occupants of an insured vehicle, other than a vehicle which is regularly used in the course of the business of transporting persons or property and which is one of five or more vehicles under common ownership. [L 1987, c 347, pt of §2; am L 1997, c 251, §40]

Case Notes

Injury and subsequent death of automobile passenger shot by person who walked up to stopped vehicle did not arise out of use of motor vehicle.  776 F. Supp. 1432.

Right to no-fault benefits is not absolute.  73 H. 552, 836 P.2d 1074.

As motorcycles are excluded from the definition of "motor vehicle" under §431:10C-103, appellant's accident with a motorcycle was not a "motor vehicle accident" under the definition set forth in §431:10C-103; appellant was thus not entitled to no-fault benefits under subsection (a) (1993).  91 H. 299 (App.), 983 P.2d 200.



§431:10C-303 - .

§431:10C-303.5  U-drive insurance policy; primary.  (a)  A U-drive motor vehicle insurance policy shall be primary; provided that its bodily injury and property damage liability coverages shall be secondary to the operator's or renter's motor vehicle insurance policy if:

(1)  The U-drive rental business provides any claimant or person sustaining accidental harm or damages, as a result of the operation of the rental vehicle, the identity and address of the operator or renter, along with any information available to the U-drive rental business as to the identity and address of any insurer under any liability policies applicable to the operator or renter; provided that the U-drive rental business shall make reasonable efforts to obtain such information;

(2)  A suit may be filed and service upon the responsible operator or renter can be effectuated; and

(3)  An insurer responds on behalf of the operator or renter to a claim or suit.

(b)  In cases where the U-drive motor vehicle insurance policy is primary because of:

(1)  A failure of a renter or operator to cooperate with the U-drive rental business in providing the information described in subsection (a)(1);

(2)  The failure to file suit and effectuate service as described in subsection (a)(2); or

(3)  The failure of an insurer to respond as described in subsection (a)(3) or defend a claim or pay required benefits or a judgment;

the U-drive rental business may recover from the renter, operator, or insurer, the sums the U-drive rental business expended in payments or benefits, along with reasonable attorneys' fees and expenses. [L 1997, c 251, pt of §2; am L 1998, c 275, §20]

Case Notes

Even if certain defendants were secondarily liable, this statute seemed to preclude such a finding until after plaintiff had prosecuted claims against the vehicle renter's auto insurance company, the primary source of coverage for bodily injury and property damages.  Plaintiff's bodily injury and property damage claims against those defendants should be dismissed without prejudice; plaintiff must first pursue an action against the insured vehicle renter.  255 F. Supp. 2d 1149.

Rent-a-car company's rental agreement provision, which attempted to shift primary responsibility for providing minimum insurance coverage to the renter's personal insurance policy, violated the public policy enumerated in this chapter.  88 H. 274, 965 P.2d 1274.

The owner of a vehicle has the primary obligation to provide minimum coverage for the owned vehicle and this obligation may not be avoided through a unilateral contract with a permissive user of the vehicle.  88 H. 274, 965 P.2d 1274.

Where section does not expressly indicate an intent to be applied retroactively and retroactive application would have increased obligations of permissive user's insurance company, enactment of this section has no effect on causes of action arising before its effective date of January 1, 1998.  88 H. 274, 965 P.2d 1274.



§431:10C-304 - Obligation to pay personal injury protection benefits.

§431:10C-304  Obligation to pay personal injury protection benefits.  For purposes of this section, the term "personal injury protection insurer" includes personal injury protection self-insurers.  Every personal injury protection insurer shall provide personal injury protection benefits for accidental harm as follows:

(1)  Except as otherwise provided in section 431:10C-305(d), in the case of injury arising out of a motor vehicle accident, the insurer shall pay, without regard to fault, to the provider of services on behalf of the following persons who sustain accidental harm as a result of the operation, maintenance, or use of the vehicle, an amount equal to the personal injury protection benefits as defined in section 431:10C-103.5(a) payable for expenses to that person as a result of the injury:

(A)  Any person, including the owner, operator, occupant, or user of the insured motor vehicle;

(B)  Any pedestrian (including a bicyclist); or

(C)  Any user or operator of a moped as defined in section 249-1;

provided that this paragraph shall not apply in the case of injury to or death of any operator or passenger of a motorcycle or motor scooter as defined in section 286-2 arising out of a motor vehicle accident, unless expressly provided for in the motor vehicle policy;

(2)  Payment of personal injury protection benefits shall be made as the benefits accrue, except that in the case of death, payment of benefits under section 431:10C-302(a)(5) may be made immediately in a lump sum payment, at the option of the beneficiary;

(3)  (A)  Payment of personal injury protection benefits shall be made within thirty days after the insurer has received reasonable proof of the fact and amount of benefits accrued, and demand for payment thereof. All providers must produce descriptions of the service provided in conformity with applicable fee schedule codes;

(B)  If the insurer elects to deny a claim for benefits in whole or in part, the insurer shall, within thirty days, notify the claimant in writing of the denial and the reasons for the denial.  The denial notice shall be prepared and mailed by the insurer in triplicate copies and be in a format approved by the commissioner.  In the case of benefits for services specified in section 431:10C-103.5(a) the insurer shall also mail a copy of the denial to the provider; and

(C)  If the insurer cannot pay or deny the claim for benefits because additional information or loss documentation is needed, the insurer shall, within the thirty days, forward to the claimant an itemized list of all the required documents.  In the case of benefits for services specified in section 431:10C-103.5(a) the insurer shall also forward the list to the service provider;

(4)  Amounts of benefits which are unpaid thirty days after the insurer has received reasonable proof of the fact and the amount of benefits accrued, and demand for payment thereof, after the expiration of the thirty days, shall bear interest at the rate of one and one-half per cent per month;

(5)  No part of personal injury protection benefits paid shall be applied in any manner as attorney's fees in the case of injury or death for which the benefits are paid.  The insurer shall pay, subject to section 431:10C-211, in addition to the personal injury protection benefits due, all attorney's fees and costs of settlement or suit necessary to effect the payment of any or all personal injury protection benefits found due under the contract.  Any contract in violation of this provision shall be illegal and unenforceable.  It shall constitute an unlawful and unethical act for any attorney to solicit, enter into, or knowingly accept benefits under any contract;

(6)  Disputes between the provider and the insurer over the amount of a charge or the correct fee or procedure code to be used under the workers' compensation supplemental medical fee schedule shall be governed by section 431:10C-308.5; and

(7)  Any insurer who violates this section shall be subject to section 431:10C-117(b) and (c). [L 1987, c 347, pt of §2; am L 1992, c 124, §11; am L 1993, c 6, §20 and c 205, §27; am L 1997, c 251, §41; am L 1998, c 275, §21; am L 2000, c 138, §1]

Case Notes

Section entitles motorcycle passenger to claim no-fault benefits against automobile driver's policy for passenger's injuries received in accident between driver's vehicle and motorcycle.  81 H. 302, 916 P.2d 1203.

Term "any person" in paragraph (1)(A)(i) includes motorcycle passengers.  81 H. 302, 916 P.2d 1203.

In light of the unambiguous mandatory language of paragraph (3)(B), an insurer is required to provide written notice of its denial--in whole or in part--of the claim for benefits; written notice to the claimant is required where the denial or partial denial relates to the treatment service and/or the charges therefor; where the denial or partial denial involves treatment services, the insurer must also provide written notice to the provider.  109 H. 185, 124 P.3d 930.

Where insurer's denial of plaintiff's claim for no-fault benefits was based upon an open question of law--whether "the reasons" as used in paragraph (3)(B) means "all reasons"--there was no bad faith on the part of insurer for not having stated all the reasons for its denial of plaintiff's claim.  109 H. 537, 128 P.3d 850.

Hawaii's no-fault legislative scheme did not establish doctor's status as a third party beneficiary as a matter of law.  116 H. 159, 172 P.3d 471.

Paragraph (1)(B) (1987) created a statutory right to survivors' loss benefits.  88 H. 345 (App.), 966 P.2d 1071.

Pursuant to paragraph (1)(B) (1987) and §431:10C-103(10)(B) (1987), upon the death of an insured, the insurer is obligated to provide the insured's survivor a survivor's loss benefit of up to either (1) $15,000 where the insured has purchased only the basic no-fault coverage, or (2) the expanded limits of no-fault benefits where the insured has contracted for it under an optional additional coverage.  88 H. 345 (App.), 966 P.2d 1071.

The plain language of paragraph (1) requires a causal connection between a motor vehicle accident and any injury for which a claim for no-fault insurance benefits is made.  101 H. 21 (App.), 61 P.3d 532.

Insurer violated the time requirements of paragraph (3)(C) (1993) when it delayed granting or denying insured's claim for no-fault benefits pending (1) receipt of answers from insured's treating physicians to insurer's questions regarding the underlying cause of the medical condition that required insured to undergo bypass surgery a few days after a motor vehicle accident, and (2) insured's undergoing two independent medical examinations; however, the commissioner wrongly concluded that insurer's violation of these time requirements procedurally barred insurer from contesting the substantive merits of insured's claim.  101 H. 311 (App.), 67 P.3d 810.

Under paragraph (5), an award of attorney's fees and costs is mandatory if a claimant prevails in a settlement or suit for no-fault benefits; and under §431:10C-211(a), an award of attorney's fees and costs may, in the exercise of a court's or the commissioner's discretion, be awarded to a nonprevailing claimant, as long as the claim is not determined to be unreasonable, fraudulent, excessive, or frivolous.  104 H. 375 (App.), 90 P.3d 267.

Paragraph (3)(B) (1993) applies to billing disputes and this section's notice requirement is triggered by a partial denial of claims in the form of reduced or partial payments by an insurer; thus, trial court erred in finding that insurer was not required to issue a formal notice of denial of benefits pursuant to paragraph (3)(B) (1993) after it made both reduced and partial payments on physician's claims.  117 H. 477 (App.), 184 P.3d 792.

Paragraph (4) (1993) is applicable when a payment due is delayed in conjunction with a billing dispute; thus, physician was entitled to interest on the balance withheld by insurer thirty days after physician submitted physician's billing statements and demand for payment; insurer was not permitted to withhold payment for an indeterminate period of time, without interest, while it sought additional information from physician.  117 H. 477 (App.), 184 P.3d 792.

The doctrine of equitable tolling cannot be applied to expand the two-year statute of limitations period in §431:10C-315 (1993) based solely on an issuer's failure to provide a formal notice of denial required pursuant to paragraph (3) (1993) in conjunction with a reduced or partial payment.  117 H. 502 (App.), 184 P.3d 817.



§431:10C-305 - Source of payment.

§431:10C-305  Source of payment.

(a)  (1)  A claim for personal injury protection benefits for accidental harm of a person who is not an occupant of any motor vehicle involved in a motor vehicle accident may be made against the insurer of any involved vehicle; and

(2)  The insurer against whom the claim is asserted shall process and pay the claim as if wholly responsible, but the insurer shall thereafter be entitled to recover from the insurer of all other involved vehicles proportionate contribution for the benefits paid and the cost of processing the claim.

(b)  (1)  Except as provided in paragraph (2), personal injury protection benefits shall be paid primarily from the following sources in the following conditions:

(A)  The insurance on the vehicle occupied by the injured person at the time of the accident; or

(B)  The insurance on the vehicle which caused accidental harm if the injured person is a pedestrian (including a bicyclist).

If there is no insurance on the vehicle, any other motor vehicle insurance applicable to the injured person shall apply.

No person shall recover personal injury protection benefits from more than one insurer for accidental harm as a result of the same accident;

(2)  All personal injury protection benefits shall be paid secondarily and net of any benefits a person is entitled to receive because of the accidental harm from workers' compensation laws; provided that:

(A)  The total amount a person is entitled to receive for monthly earnings loss under this article shall be limited to the amount of any applicable coverage under section 431:10C-302, without any deduction of any amount received as compensation for lost earnings under any workers' compensation law;

(B)  The aggregate of the payments from both sources shall not exceed eighty per cent of the person's monthly earnings as provided in section 431:10C-302(a)(4).  However, if the person's employer provides both workers' compensation and personal injury protection payments, the aggregate shall not exceed the person's net monthly earnings (computed by subtracting the total of federal and state income taxes and employee social security contributions from the gross monthly earnings), provided that the workers' compensation payments shall not be less than required by chapter 386; and

(C)  This section shall not apply to benefits payable to a surviving spouse and any surviving dependent as provided under section 431:10C-304.

If the person does not collect such benefits under the workers' compensation laws by reason of the contest of this right to so collect by the person or organization responsible for payment thereof, the injured person, if otherwise eligible, shall, nevertheless, be entitled to receive personal injury protection benefits and, upon payment thereof, the personal injury protection insurer shall be subrogated to the injured person's rights to collect such benefits.

(c)  (1)  If a temporary substitute vehicle is made available to a customer by an auto repair shop registered with the motor vehicle repair industry board or a motor vehicle dealer licensed by the motor vehicle industry licensing board, while the shop or dealer repairs or services the customer's insured motor vehicle, the motor vehicle insurance policy of the customer's insured motor vehicle shall be primary over the policy on the temporary substitute vehicle; and

(2)  In the event that a customer's insured motor vehicle is operated by a registered repair shop in the course of service or repair, or to verify repairs, the motor vehicle insurance policy of the registered repair shop shall be primary over the policy on the customer's insured motor vehicle.

(d)  The following persons are not eligible to receive payment of personal injury protection benefits:

(1)  Occupants of a motor vehicle other than the insured motor vehicle;

(2)  Operator or user of a motor vehicle engaging in criminal conduct which causes any loss; or

(3)  Operator of a motorcycle or motor scooter as defined in section 286-2.

This subsection shall not preclude recovery in other capacities under a motor vehicle insurance policy covering a vehicle which the person did not occupy at the time of the accident. [L 1987, c 347, pt of §2; am L 1989, c 208, §4; am L 1991, c 149, §1; am L 1997, c 251, §42]

Case Notes

Section does not toll §431:10C-315's statute of limitations; section requires workers' compensation claim to be paid prior to any no-fault benefits payments.  794 F. Supp. 1012.

Owned vehicle exclusion in policy is valid because it is consistent with section and legislative intent of no-fault law.  73 H. 552, 836 P.2d 1074.



§431:10C 305 - .5 Right to reimbursement of deductible paid; when.

[§431:10C‑305.5]  Right to reimbursement of deductible paid; when.  If an insured is involved in an accident with an uninsured motorist and the insured paid a deductible amount for damages incurred in that accident, and if the insurer recovers any money from the uninsured motorist, the insurer shall reimburse the insured, provided that:

(1)  The amount recovered shall be divided equally between the insured and the insurer;

(2)  The amount of the insured's reimbursement shall not exceed the deductible paid; and

(3)  If the amount of damages exceeds $2,500, the insurer shall:

(A)  Pay the full amount of the deductible to the insured; or

(B)  Initiate proceedings against the uninsured motorist to recover damages. [L 1988, c 21, §1]



§431:10C-306 - Abolition of tort liability.

§431:10C-306  Abolition of tort liability.  (a)  Except as provided in subsection (b), this article abolishes tort liability of the following persons with respect to accidental harm arising from motor vehicle accidents occurring in this State:

(1)  Owner, operator, or user of an insured motor vehicle; or

(2)  Operator or user of an uninsured motor vehicle who operates or uses such vehicle without reason to believe it to be an uninsured motor vehicle.

(b)  Tort liability is not abolished as to the following persons, their personal representatives, or their legal guardians in the following circumstances:

(1)  Death occurs to the person in such a motor vehicle accident;

(2)  Injury occurs to the person which consists, in whole or in part, in a significant permanent loss of use of a part or function of the body;

(3)  Injury occurs to the person which consists of a permanent and serious disfigurement which results in subjection of the injured person to mental or emotional suffering; or

(4)  Injury occurs to the person in a motor vehicle accident and as a result of such injury that the personal injury protection benefits incurred by such person equal or exceed $5,000; provided that in calculating this amount:

(A)  The following shall be included:

(i)  Personal injury protection benefits incurred by, paid to or payable to, or on behalf of, an eligible injured person including amounts paid directly by or on behalf of the eligible insured because of the accidental harm or similar benefits under social security, worker's compensation, or public assistance laws;

(ii)  The applicable amounts of deductible or copayment paid or incurred;

(iii)  Amounts paid by or on behalf of an injured person who is not entitled to personal injury protection benefits, by health insurance or other funds; provided that payment in excess of the charges or services allowable under this chapter shall not be included;

(iv)  Where an eligible injured person receives coverage on other than a fee for service basis including, but not limited to, a health maintenance organization operating on a capitation basis, the value of services provided shall be determined in accordance with the fee schedules allowable under this chapter for purposes of threshold determination;

(B)  When a person has optional coverage, benefits received in excess of the maximum basic personal injury protection limits set forth in section 431:10C-103.5 shall not be included.

(c)  Subsections (a) and (b) shall apply whether or not the injured person is entitled to receive personal injury protection benefits.  The party against whom the presumption under this section is directed shall have the burden of proof to rebut the presumption.

(d)  No claim may be made for benefits under the uninsured motorist coverage by an injured person against an insurer who has paid or is liable to pay motor vehicle insurance benefits to the injured person unless the claim meets the requirements of this article.

(e)  No provision of this article shall be construed to exonerate, or in any manner to limit:

(1)  The liability of any person in the business of manufacturing, retailing, repairing, servicing, or otherwise maintaining motor vehicles, arising from a defect in a motor vehicle caused, or not corrected, by an act or omission in the manufacturing, retailing, repairing, servicing, or other maintenance of a vehicle in the course of the person's business;

(2)  The criminal or civil liability, including special and general damages, of any person who, in the maintenance, operation, or use of any motor vehicle:

(A)  Intentionally causes injury or damage to a person or property;

(B)  Engages in criminal conduct that causes injury or damage to person or property;

(C)  Engages in conduct resulting in punitive or exemplary damages; or

(D)  Causes death or injury to another person in connection with the accident while operating the vehicle in violation of section 291E-61 or section 291-4 or 291-7, as those sections were in effect on or before December 31, 2001.

(f)  No provision of this section shall be construed to abolish tort liability with respect to property damage arising from motor vehicle accidents. [L 1987, c 347, pt of §2; am L 1997, c 251, §43; am L 1998, c 275, §§22, 23; am L 2001, c 157, §31]

Case Notes

Section (pre-1997) does not violate constitutional right to the equal protection of the laws as applied to persons ineligible for no-fault benefits.  87 H. 297, 955 P.2d 90.

Plaintiff did not satisfy minimum level of qualifying expenses necessary to maintain action under subsection (b)(2) (1993) where plaintiff did not present:  (1) evidence that medical expenses plaintiff claimed in motor vehicle tort lawsuit were paid, thereby triggering statutory presumption that they were reasonable and necessary; nor (2) expert testimony establishing that the expenses were reasonable and necessary.  88 H. 251, 965 P.2d 793.

Where insured was neither involved in the car accident nor witnessed the accident involving insured's son, insured was precluded from recovering for any emotional distress under subsection (b) and First Insurance Co. of Hawaii v. Lawrence.  108 H. 380, 120 P.3d 1115.

Where plaintiffs' claim did not accrue until the quantum of the medical care they actually received exceeded the medical-rehabilitative limit set forth in subsection (b)(2) (1993), and plaintiff apparently exceeded that limit, §662-4 afforded plaintiffs two years from the accrual of their claim within which to file their lawsuit; as plaintiffs' claim had accrued by the time they filed their complaint but not more than two years prior, the complaint was timely under §662-4; thus, trial court properly denied defendant's motion to dismiss.  113 H. 459, 153 P.3d 1144.

Trial court erred in entering judgment for defendant as subsection (b)(2) does not require that jury return verdict in excess of medical-rehabilitative limit established by §431:10C-308, but only requires that "amount paid or accrued" exceeds this limit.  80 H. 188 (App.), 907 P.2d 774.



§431:10C-307 - Reimbursement of duplicate benefits.

§431:10C-307  Reimbursement of duplicate benefits.  Whenever any person effects a tort liability recovery for accidental harm, whether by suit or settlement, which duplicates personal injury protection benefits already paid under the provisions of this article, the motor vehicle insurer shall be reimbursed fifty per cent of the personal injury protection benefits paid to or on behalf of the person receiving the duplicate benefits up to the maximum limit. [L 1987, c 347, pt of §2; am L 1989, c 83, §1; am L 1997, c 251, §44; am L 1998, c 275, §24]

Case Notes

Cited:  73 H. 403, 833 P.2d 890.

Discussed:  76 H. 304, 875 P.2d 921.



§431:10C-307 - .

§431:10C-307.7  REPEALED.  L 2009, c 149, §10.

Cross References

Insurance fraud, see §§431:2-401 to 431:2-410.



§431:10C-307 - .

§431:10C-307.8  REPEALED.  L 2009, c 149, §11.



§431:10C-308 - REPEALED.

§431:10C-308  REPEALED.  L 1997, c 251, §58.



§431:10C-308 - .

§431:10C-308.5  Limitation on charges.  (a)  As used in this article, the term "workers' compensation supplemental medical fee schedule" means the schedule adopted and as may be amended by the director of labor and industrial relations for workers' compensation cases under chapter 386, establishing fees and frequency of treatment guidelines.  References in the workers' compensation supplemental medical fee schedule to "the employer", "the director", and "the industrial injury", shall be respectively construed as references to "the insurer", "the commissioner", and "the injury covered by personal injury protection benefits" for purposes of this article.

(b)  The charges and frequency of treatment for services specified in section 431:10C-103.5(a), except for emergency services provided within seventy-two hours following a motor vehicle accident resulting in injury, shall not exceed the charges and frequency of treatment permissible under the workers' compensation supplemental medical fee schedule.  Charges for independent medical examinations, including record reviews, physical examinations, history taking, and reports, to be conducted by a licensed Hawaii provider unless the insured consents to an out-of-state provider, shall not exceed the charges permissible under the appropriate codes in the workers' compensation supplemental medical fee schedule.  The workers' compensation supplemental medical fee schedule shall not apply to independent medical examinations conducted by out-of-state providers if the charges for the examination are reasonable.  The independent medical examiner shall be selected by mutual agreement between the insurer and claimant; provided that if no agreement is reached, the selection may be submitted to the commissioner, arbitration or circuit court.  The independent medical examiner shall be of the same specialty as the provider whose treatment is being reviewed, unless otherwise agreed by the insurer and claimant.  All records and charges relating to an independent medical examination shall be made available to the claimant upon request.  The commissioner may adopt administrative rules relating to fees or frequency of treatment for injuries covered by personal injury protection benefits.  If adopted, these administrative rules shall prevail to the extent that they are inconsistent with the workers' compensation supplemental medical fee schedule.

(c)  Charges for services for which no fee is set by the workers' compensation supplemental medical fee schedule or other administrative rules adopted by the commissioner shall be limited to eighty per cent of the provider's usual and customary charges for these services.

(d)  Services for which no frequency of treatment guidelines are set forth in the workers' compensation supplemental medical fee schedule or other administrative rules adopted by the commissioner shall be deemed appropriate and reasonable expenses necessarily incurred if so determined by a provider.

(e)  In the event of a dispute between the provider and the insurer over the amount of a charge or the correct fee or procedure code to be used under the workers' compensation supplemental medical fee schedule, the insurer shall:

(1)  Pay all undisputed charges within thirty days after the insurer has received reasonable proof of the fact and amount of benefits accrued and demand for payment thereof; and

(2)  Negotiate in good faith with the provider on the disputed charges for a period up to sixty days after the insurer has received reasonable proof of the fact and amount of benefits accrued and demand for payment thereof.

If the provider and the insurer are unable to resolve the dispute after a period of sixty days pursuant to paragraph (2), the provider, insurer, or claimant may submit the dispute to the commissioner, arbitration, or court of competent jurisdiction.  The parties shall include documentation of the efforts of the insurer and the provider to reach a negotiated resolution of the dispute.  This section shall not be subject to the requirements of section 431:10C-304(3) with respect to all disputes about the amount of a charge or the correct fee and procedure code to be used under the workers' compensation supplemental medical fee schedule.  An insurer who disputes the amount of a charge or the correct fee or procedure code under this section shall not be deemed to have denied a claim for benefits under section 431:10C-304(3); provided that the insurer shall pay what the insurer believes is the amount owed and shall furnish a written explanation of any adjustments to the provider and to the claimant at no charge, if requested.  The provider, claimant, or insurer may submit any dispute involving the amount of a charge or the correct fee or procedure code to the commissioner, to arbitration, or to a court of competent jurisdiction.

(f)  The provider of services described in section 431:10C-103.5(a) shall not bill the insured directly for those services but shall bill the insurer for a determination of the amount payable.  The provider shall not bill or otherwise attempt to collect from the insured the difference between the provider's full charge and the amount paid by the insurer.

(g)  A health care provider shall be compensated by the insurer for preparing reports documenting the need for treatments which exceed the workers' compensation supplemental medical fee schedule in accordance with the fee schedule for special reports.  The health care provider may assess the cost of preparing a report to the insurer at no more than $20 per page up to a maximum of $75 for each report. [L 1992, c 123, pt of §1; am L 1997, c 251, §45; am L 1998, c 275, §§26, 27; am L 2000, c 138, §2; am L 2001, c 55, §20; am L 2006, c 198, §2]

Case Notes

Fee schedule referenced in this section was intended to apply to medical services rendered as a result of motor vehicle accidents and paid by a no-fault insurer.  73 F. Supp. 2d 1189.

Independent medical examination (IME) provisions in subsection (b) do not apply to a record review performed in isolation, without other accompanying procedures necessary to complete an IME, particularly an in-person examination.  402 F. Supp. 2d 1157.

This section (1993), which referred to the worker compensation treatment schedules adopted by the director of labor and industrial relations in the Hawaii administrative rules (HAR) as the schedules governing payments to no-fault benefit providers under motor vehicle insurance policies, must be construed as having generally incorporated the worker compensation fee schedules as they may have been adopted and amended from time to time; thus, after the director repealed HAR chapter 12-13 and adopted HAR chapter 12-15 in 1996, the latter became the fee schedule governing payments under this section.  105 H. 362, 98 P.3d 233.

An actual examination, physical or otherwise, is an essential component of an "independent medical examination" within the meaning of subsection (b); thus, where physician retained by insurer did not actually examine insured but instead limited the evaluation to a review of insured's records, physician did not perform an independent medical examination within the meaning of subsection (b) and insured did not violate subsection (b) when it declined to seek insured's consent in selecting physician to review insured's records.  119 H. 109, 194 P.3d 1071.

Insurer did not violate this section by selecting physician to review insured's record without insured's approval where, in the context of subsection (b), a "record reviewer" is not an independent medical examiner.  117 H. 465 (App.), 184 P.3d 780.



§431:10C-308 - .

§431:10C-308.6  REPEALED.  L 1997, c 251, §59.



§431:10C-308 - .

§431:10C-308.7  Client-patient referrals, health care provider practices prohibited.  (a)  An attorney or a law firm of which the attorney is a member or by which the attorney is employed may not establish a pattern of consistently referring clients to the same health care provider as a result of any accidental harm which is subject to benefits under this article, and a health care provider may not establish a pattern of consistently referring patients to the same attorney or law firm as a result of any accidental harm which is subject to benefits under this article.  Any attorney, or any attorney from the law firm of which the attorney is a member or by which the attorney is employed, and that health care provider engaged in such pattern shall be presumed to be in violation of this section.

As used in this section, "law firm" means any sole proprietorship, partnership, corporation, or other entity having members or employees who engage in the practice of law in this State.

(b)  No health care provider shall engage in, or agree or offer to engage in, fee splitting.  For the purposes of this subsection, "fee splitting" means the payment, or acceptance of payment, by a health care provider, of any portion of a health care fee, or a commission, in return for the referral of a patient for any service or treatment for which personal injury protection benefits are provided under this chapter.

(c)  No health care provider shall refer, for any service or treatment authorized under this chapter, a patient to any entity in which the referring provider has a financial interest unless the referring provider has disclosed that financial interest to the patient.

For the purposes of this section "financial interest" shall mean an ownership or investment interest through debt, equity, or any other means.  "Financial interest" does not refer to salary or other compensation paid to physicians by a health maintenance organization, or any compensation arrangement involving payment by a group practice which contracts with a health maintenance organization to a physician in the same group practice or entity affiliated with the health maintenance organization for services provided to a member of the health maintenance organization.

(d)  The health care provider shall make the disclosure required by this section in advance and in writing, and shall obtain the signature of the patient and retain the disclosure form for a period of two years.  The health care provider shall include in the disclosure a statement indicating that the patient is free to choose a different health care provider.

(e)  The regulated industries complaints office, department of commerce and consumer affairs, shall refer reports of any attorney in violation of this section to the appropriate professional licensing or regulatory body, for investigation and disciplinary action, including the suspension or revocation of the attorney's license to practice.

(f)  The regulated industries complaints office, department of commerce and consumer affairs, may initiate investigations and disciplinary action to enforce this section regarding any reports of health care provider referrals of persons eligible for benefits under this article that may violate this section.

(g)  For the purposes of this section, the term "health care provider" means any person who is licensed to provide health care services pursuant to chapters 436E, 442, 448, 452, 453, 455, 457G, 459, 461J, 463E, and 465. [L 1992, c 123, pt of §1; am L Sp 1993, c 4, §6; am L 1995, c 23, §1; am L 1997, c 251, §46; am L 2009, c 11, §51]

Note

The 2009 amendment is retroactive to April 3, 2008.  L 2009, c 11, §76(2).



§431:10C-309 - Total loss motor vehicle claims.

§431:10C-309  Total loss motor vehicle claims.  When a motor vehicle insurance policy provides for the adjustment and settlement of an insured's motor vehicle's total losses on the basis of actual cash value or replacement, the insurer shall follow either the replacement method set forth in section 431:10C-310 or the cash settlement method set forth in section 431:10C-311. [L 1987, c 347, pt of §2; am L 1997, c 251, §47]



§431:10C-310 - Total loss motor vehicle claims: replacement.

§431:10C-310  Total loss motor vehicle claims:  replacement.  When an insurer elects under section 431:10C-309 to offer the insured a replacement vehicle as defined in section 431:10C-103, the insurer shall comply with the following requirements:

(1)  The claim file, which is maintained by the insurer, shall contain a description of the replacement vehicle, including the vehicle identification number and a schedule of options;

(2)  Replacement vehicles of the current model plus the three previous model years shall be purchased through motor vehicle dealers licensed under chapter 437.  This requirement may be waived in writing by the insured.  The signed waiver shall be maintained in the insurer's claim file;

(3)  If the insurer offers a replacement vehicle to the insured and the insured rejects the offer and elects a cash settlement instead of the replacement vehicle, the insurer need pay only the amount it would have otherwise paid on the replacement vehicle.  Evidence of the insured's rejection shall be apparent in the file; and

(4)  If the insurer offers a replacement vehicle to the insured and the insured rejects the offer and wants another vehicle substantially similar in value, the insurer need pay only the amount it would have otherwise paid on the replacement vehicle.  The insurer shall maintain in the claim file the insured's written waiver that the acceptance of another vehicle is of the insured's own free will and choice. [L 1987, c 347, pt of §2; am L 1997, c 251, §48]



§431:10C-311 - Total loss motor vehicle claims: cash settlement.

§431:10C-311  Total loss motor vehicle claims:  cash settlement.  (a)  When an insurer elects under section 431:10C-309 to offer the insured a cash settlement for a total loss motor vehicle claim, the following shall apply:

(1)  The cash settlement shall be based upon the retail value of the motor vehicle as determined from a source or sources which are reflective of the market value of the total loss vehicle.

(2)  The use of dealer quotations (when the vehicle is available at the quoting dealer's lot) and newspaper advertisements may be used in lieu of the source generally used by the insurer, if the claim file reflects that the vehicle was not quoted in the source generally used by the insurer or the source was not reflective of the market value.  Dealer quotations and newspaper advertisements shall not be considered sole sources reflective of market values.  When dealer quotations are used, the vehicle identification number shall be contained in the insured's claim file;

(3)  Estimates from at least three licensed dealers may be used when vehicles are not quoted in the source usually used by the insurer and are not available for replacement.  Dealer estimates shall take into consideration the condition of the insured vehicle prior to the loss; and

(4)  The documentation of the determination of the total loss vehicle market value shall be maintained in the insurer's claim file.

(b)  If within thirty days of the receipt of the settlement by the insured (i) the insured cannot purchase a comparable vehicle of like kind and quality for the market value determined by the insurer before applicable deductions, and (ii) the insured has located, but not purchased, a comparable vehicle of like kind and quality in excess of such market value, the following procedure shall apply:

(1)  The insurer shall locate a comparable vehicle of like kind and quality for the insured for the market value determined by the insurer at the time of settlement.  Any comparable vehicle shall be available through licensed dealers;

(2)  The insurer shall either pay the insured the difference between the market value before applicable deductions and the cost of the comparable vehicle of like kind and quality which the insured has located, or negotiate and effect the purchase of this vehicle for the insured;

(3)  The insurer may conclude the loss settlement as provided for under the appraisal section of the insurance contract in force at the time of loss.  This appraisal shall be considered as binding against both parties, but shall not preclude or waive any other rights either party has under the insurance contract or at common law; or

(4)  The insurer shall provide written notice to the insured at the time of settlement that if within thirty days of the receipt of the settlement by the insured, the insured cannot purchase a comparable vehicle of like kind and quality for the market value determined by the insurer before applicable deductions and the insured has located, but not purchased a comparable vehicle of like kind and quality in excess of such market value, the insurer shall reopen its claim file.

(c)  Deductions of the kind commonly referred to as "get ready to go" and "dealer prep" or dealer preparation charges are prohibited. [L 1987, c 347, pt of §2]



§431:10C-312 - Payment of excise tax and certificate of ownership fee.

§431:10C-312  Payment of excise tax and certificate of ownership fee.  (a)  When a replacement vehicle is provided under section 431:10C-310 or section 431:10C-311, the insurer shall pay the applicable general excise tax and ownership fee as follows:

(1)  If a cash settlement is provided, and if within thirty days of the receipt of the settlement by the insured, the insured has purchased a vehicle, the insurer shall reimburse the insured for the applicable general excise tax and certificate of ownership fee incurred on account of the purchase of the vehicle, but not exceeding the amount payable on account of the value of the total loss vehicle.

(2)  If the insured purchases a vehicle with a market value less than the amount of the settlement, then the insurer shall reimburse only the amount of the applicable general excise tax and certificate of ownership fee incurred by the insured.

(b)  If the insured cannot substantiate the purchase and the payment of the taxes and fee, by submission to the insurer of appropriate documentation within thirty-three days after the receipt of settlement, the insurer shall not be required to reimburse the insured for the taxes or fee.

(c)  In lieu of the reimbursement procedure set out in subsection (a), the insurer may directly pay the required amounts of general excise taxes and certificate of ownership fee to the insured at the time of settlement.

(d)  Written notice of the payment procedure outlined in this section shall be communicated to the insured at the time of settlement, together with any form required by the insurer for applying for the reimbursement. [L 1987, c 347, pt of §2]



§431:10C-313 - Insurer practices regarding loss of use, storage and towing, and betterment.

§431:10C-313  Insurer practices regarding loss of use, storage and towing, and betterment.  (a)  In motor vehicle property damage liability claims in which liability is reasonably clear, the insurer shall pay for the reasonable and necessary costs, in direct proportion to the extent of its liability, incurred in the rental of another motor vehicle as long as the loss of use claim is submitted and substantiated.

(b)  (1)  The insurer shall provide reasonable notice to an insured prior to termination of payment for motor vehicle storage charges and document the notice in the claim file.  Sufficient notice to the insured to allow the insured to remove the vehicle from storage prior to the termination of payment shall constitute reasonable notice.

(2)  The insurer shall pay any and all reasonable towing charges, irrespective of the towing company used by the insured, unless the insurer has provided the insured with the name of a specific towing company prior to the insured's use of another towing company.  Any determination of reasonable towing charges shall consider policy coverage as well as the cost and distances involved in each claim.

(3)  An insurer shall make no advance charge deductions for storage and towing charges unless excessive charges have resulted from the insured's own actions.  The insurer shall itemize each advance charge deduction and maintain in its claim file documentation of the reasons and dollar amounts involved in each deduction.

(c)  Betterment deductions are allowable only if the deductions:

(1)  Reflect a measurable decrease in market value attributable to the poorer condition of, or prior damage to, the insured vehicle;

(2)  Are for prior wear and tear, missing parts and rust damage that is reflective of the general overall condition of the vehicle considering its age; provided that any deductions for this type of damage shall not exceed $500; and

(3)  Are measurable, itemized, specified as to dollar amount, and documented in the insurer's claim file.

(d)  No insurer shall require the insured or claimant to supply parts for replacement. [L 1987, c 347, pt of §2]



§431:10C-313 - .

[§431:10C-313.5]  Preferred repair provider.  An insurer may have a preferred repair provider program.  All insurers having such a program shall:

(1)  Make appropriate rate filings with the insurance commissioner to reflect the reduced premiums; and

(2)  Offer a choice of no less than two preferred repair providers to the claimant, if available. [L 1997, c 251, pt of §2]



§431:10C-313 - .

[§431:10C-313.6]  Original equipment manufacturer's and like kind and quality parts.  (a)  An insurer shall make available a choice to the insured of authorizing a repair provider to utilize a like kind and quality part of an equal or better quality than the original equipment manufacturer part if such part is available or an original equipment manufacturer part for motor vehicle body repair work.  If the insured or claimant chooses the use of an original equipment manufacturer part, the insured or claimant shall pay the additional cost of the original equipment manufacturer part that is in excess of the equivalent like kind and quality part, unless original equipment parts are required by the vehicle manufacturer's warranty.

(b)  A like kind and quality part under subsection (a), of an equal or better quality than the original equipment manufacturer part, shall carry a guarantee in writing for the quality of the like kind and quality part for not less than ninety days or for the same guarantee period as the original equipment manufacturer part, whichever is longer.  The guarantee shall be provided by the insurer.

(c)  Like kind and quality parts, certified or approved by governmental or industry organizations, shall be utilized if available. [L 1997, c 251, pt of §2]



§431:10C-314 - Jurisdiction.

§431:10C-314  Jurisdiction.  Any person may bring suit for breach of any contractual obligation assumed by an insurer under a policy of insurance containing such mandatory or optional provisions in any state court of competent jurisdiction. [L 1987, c 347, pt of §2]

Case Notes

The first party to choose a forum for resolution of no-fault dispute binds the other party to that forum unless the circuit court finds that the parties have entered into a mandatory and binding arbitration agreement.  86 H. 59, 947 P.2d 371.



§431:10C-315 - Statute of limitations.

§431:10C-315  Statute of limitations.  (a)  No suit shall be brought on any contract providing motor vehicle insurance benefits or any contract providing optional additional coverage more than the later of:

(1)  Two years from the date of the motor vehicle accident upon which the claim is based;

(2)  Two years after the last payment of motor vehicle insurance benefits;

(3)  Two years after the entry of a final order in arbitration;

(4)  Two years after the entry of a final judgment in, or dismissal with prejudice of, a tort action arising out of a motor vehicle accident, where a cause of action for insurer bad faith arises out of the tort action; or

(5)  Two years after payment of liability coverage, for underinsured motorist claims.

(b)  No suit arising out of a motor vehicle accident shall be brought in tort more than the later of:

(1)  Two years after the date of the motor vehicle accident upon which the claim is based;

(2)  Two years after the date of the last payment of motor vehicle insurance or optional additional benefits; or

(3)  Two years after the date of the last payment of workers' compensation or public assistance benefits arising from the motor vehicle accident. [L 1987, c 347, pt of §2; am L 1997, c 251, §49; am L 1998, c 275, §28]

Case Notes

Section requires suit for breach of contract to be filed within two years after receipt by claimant of last benefit payment.  794 F. Supp. 1012.

Summary judgment granted in favor of defendant with respect to any claim seeking to recover underinsured motorist benefits under automobile insurance policy, where any claim regarding underinsured motorist benefits, including the bad faith denial thereof, was barred by the limitations period set forth in this section (pre-1997 amendment).  11 F. Supp. 2d 1204.

Controlling date for the purpose of calculating the statute of limitations for plaintiff's claims of tortious breach of contract and bad faith denial of insurance benefits was two years after the last payment of motor vehicle insurance benefits; the date of plaintiff's receipt of payment, within three days of the date on which the payment was mailed, was the date on which the statute of limitations began to run.  520 F. Supp. 2d 1212.

Based on the plain language of subsection (a)(2) (1993), plaintiff's claim for no-fault benefits was not barred, where the last payment of no-fault or optional additional benefits was made not more than two years before plaintiff filed complaint against insurer.  109 H. 537, 128 P.3d 850.

Where the question of whether the underinsured motorist benefits settlement from non-party insurer would trigger the two-year statute of limitations under subsection (a) (1993) for plaintiff's claim against defendant insurer was an open question of law until this case, there was no bad faith on the part of defendant insurer for having denied plaintiff's claim for no-fault benefits on the basis of the statute of limitations.  109 H. 537, 128 P.3d 850.

Where plaintiff's negligence action was filed more than two years after insurance company made its lump sum payment to plaintiff in full satisfaction of the release, plaintiff's suit was time-barred.  105 H. 66 (App.), 93 P.3d 1173.

The doctrine of equitable tolling cannot be applied to expand the two-year statute of limitations period in this section (1993) based solely on an issuer's failure to provide a formal notice of denial required pursuant to §431:10C-304(3) (1993) in conjunction with a reduced or partial payment.  117 H. 502 (App.), 184 P.3d 817.



§431:10C-401 - Participation.

PART IV.  JOINT UNDERWRITING PLAN

Subpart A.  Participation and Administration

§431:10C-401  Participation.  (a)  A joint underwriting plan is established consisting of all insurers authorized to write and engage in writing motor vehicle insurance in this State, except those insurers writing motor vehicle insurance exclusively under section 431:10C-106.

(b)  Each insurer shall be a member of the plan and shall maintain membership as a condition of its licensure to transact such insurance in this State. [L 1987, c 347, pt of §2; am L 1989, c 195, §36]



§431:10C-402 - Bureau.

§431:10C-402  Bureau.  (a)  The commissioner shall establish and maintain a joint underwriting plan bureau in the insurance division to receive, assign and supervise the servicing of all assigned claims and all applications for joint underwriting plan coverage.

(b)  The commissioner shall adopt regulations for the operation of the bureau, the assignment of applications for joint underwriting plan coverage and assigned claims, and the inspection, supervision and maintenance of this service on a fair and equitable basis in accordance with this article. [L 1987, c 347, pt of §2]



§431:10C-403 - Bureau's duties.

§431:10C-403  Bureau's duties.  The bureau shall promptly assign each claim and application, and notify the claimant or applicant of the identity and address of the assignee of the claim or application.  Claims and applications shall be assigned so as to minimize inconvenience to claimants and applicants.  The assignee, thereafter, has rights and obligations as if it had issued motor vehicle mandatory public liability and property damage policies complying with this article applicable to the accidental harm or other damage, or, in the case of financial inability of a motor vehicle insurer or self-insurer to perform its obligations, as if the assignee had written the applicable motor vehicle insurance policy, undertaken the self-insurance, or lawfully obligated itself to pay motor vehicle insurance benefits. [L 1987, c 347, pt of §2; am L 1997, c 251, §50; am L 1998, c 275, §29]



§431:10C-404 - Allocation of costs.

§431:10C-404  Allocation of costs.  All costs incurred in the operation of the joint underwriting plan bureau and the operation of the plan, including administrative, staff, consultative costs as provided in section 431:10C-215, and claims paid, other than assigned claims as provided in section 431:10C-408(d), shall be allocated fairly and equitably among the plan members. [L 1987, c 347, pt of §2]



§431:10C-405 - Board of governors.

§431:10C-405  Board of governors.  (a)  The commissioner shall establish within the bureau, a board of governors for the purpose of providing expertise and consultation on all matters pertaining to the operation of the bureau and the joint underwriting plan.  The board shall be composed of:

(1)  Five persons from, and members or representatives of, nationally organized insurers or their domestic insurer affiliates;

(2)  One person to represent insurance producers;

(3)  Two members, each a self-insurer under this article, and nominated by all the certified self-insurers in the State;

(4)  Two members, not affiliated with the foregoing organizations, nominated by such nonaffiliated insurers; and

(5)  Two members each, to be selected by the commissioner or nominated by each of the classifications provided for in section 431:10C-407(b).

(b)  The commissioner shall provide, after consultation with the board, in the budget of the bureau, funds sufficient to reimburse each member of the board for the actual costs of transportation, overnight housing, food, and other incidental costs of attending to the business and meetings of the board.  Otherwise, the members shall serve without compensation.

(c)  The board shall elect its chairperson and vice chairperson annually.  The first meeting of the board shall be convened by the commissioner within sixty days of the effective date of this article.  Thereafter, the board shall meet at its discretion but not less frequently than quarterly. [L 1987, c 347, pt of §2; gen ch 1993; am L 2003, c 212, §85]



§431:10C-406 - Regulations, review, and appellate procedure.

§431:10C-406  Regulations, review, and appellate procedure.  (a)  The commissioner shall adopt all necessary and appropriate rules for the execution of the commissioner's duties under this part as provided for in chapter 91.

(b)  Any final ruling or disposition by the bureau, or by any assigned insurer or by a self-insurer, shall be appealed to the commissioner.  Administrative review, and the regulations promulgated therefor by the commissioner, shall conform to chapter 91.

(c)  Judicial review shall be available to any person aggrieved as provided in chapter 91.

(d)  The provisions of all other parts of this article apply to the joint underwriting plan, whether direct reference is made or not, unless in conflict with the provisions of this part. [L 1987, c 347, pt of §2; am L 1998, c 275, §30]



§431:10C-407 - Classifications.

Subpart B.  Coverages and Assignment of Claims

§431:10C-407  Classifications.  (a)  The commissioner shall establish classifications of eligible persons and uses for which the joint underwriting plan shall provide both the required motor vehicle insurance policies and any optional additional insurance an eligible person or user applies for.  The commissioner shall, by rule, establish, implement, and supervise the joint underwriting plan, through the bureau, assuring that insurance for motor vehicles will be conveniently and expeditiously afforded, subject only to payment or provision for payment of the premium, to all applicants for insurance required by this part to provide insurance for payment of bodily injury and property damage liability insurance, or optional additional benefits, and who cannot reasonably obtain insurance at rates not in excess of those applicable to applicants under the plan, or who otherwise are in good faith entitled to, but unable to obtain, the insurance through ordinary methods.

(b)  The plan shall provide all personal injury protection benefits and services and bodily injury and property damage liability coverages to the limits and coverages specified in this article for all classes of persons, motor vehicles, and motor vehicle uses specified in this part upon the payment of premiums as provided in subpart C, as follows:

(1)  The plan shall provide personal injury protection benefits and policies for each of the following classes, and each class shall be able to secure a personal injury protection and bodily injury and property damage liability policy through the plan:

(A)  All motor vehicles owned by licensed assigned risk drivers as the commissioner, by rules, shall define.  The commissioner shall regulate the class in accordance with the general practice of the industry, the applicable results, if any, of the commissioner's examination of the motor vehicle insurers' business records and experience, and any applicable and scientifically credible governmental or academic studies of the multi-accident or high-risk motor vehicle driver;

(B)  All motor vehicles owned by licensed drivers convicted within the thirty-six months immediately preceding the date of application, in any jurisdiction of any one or more of the offenses of, or of the offenses cognate to:

(i)  Heedless and careless driving;

(ii)  Driving while license suspended or revoked;

(iii)  Leaving the scene of an accident;

(iv)  Manslaughter, if resulting from the operation of a motor vehicle;

(v)  Operating a vehicle under the influence of an intoxicant as provided in section 291E-61; or

(vi)  Driving under the influence of an intoxicating liquor as provided in section 291-4 or any drug as provided in section 291-7, as those sections were in effect on or before December 31, 2001;

(C)  All commercial uses, first class, defined as any commercial use engaged in the transport of passengers for hire or gratuity;

(D)  All commercial uses, second class, defined as any commercial, business, or institutional use other than the transport of passengers as described in subparagraph (C) or the exclusive use of a vehicle for domestic-household-familial purposes; and

(E)  All other motor vehicles, not classified under subparagraph (A), (B), (C), or (D), owned by licensed drivers who are unable to obtain motor vehicle insurance policies and optional additional insurance through ordinary methods;

(2)  The plan shall provide personal injury protection benefits and bodily injury and property damage policies for all classes of persons, motor vehicles, and motor vehicle uses, at the premiums specified under subpart C, at the option of the owners, for the following classes, which the commissioner, by rules, shall further define and regulate:

(A)  All licensed drivers, or unlicensed permanently disabled individuals unable to operate their motor vehicles, who are receiving public assistance benefits consisting of direct cash payments, or who received public assistance benefits in the form of medical services prior to July 1, 1994, and are still receiving the benefits, through the department of human services, or benefits from the Supplemental Security Income program under the Social Security Administration; provided that the licensed drivers, or unlicensed permanently disabled individuals unable to operate their motor vehicles, are the sole registered owners of the motor vehicles to be insured; provided further that not more than one vehicle per public assistance unit shall be insured under this part, unless extra vehicles are approved by the department of human services as being necessary for medical or employment purposes; provided further that the motor vehicle to be insured shall be used strictly for personal purposes, and not for commercial purposes;

(B)  Any licensed physically handicapped driver, including drivers with any auditory limitation; and

(C)  Any licensed driver who is a minor under foster care and whose parents are unable to pay for the minor's motor vehicle insurance as provided in section 587‑90.

Each category of driver/owner under subparagraphs (A), (B), and (C) may secure motor vehicle insurance coverage through the plan at the individual's option; provided any previous motor vehicle insurance policy has expired or has been canceled.  Any person becoming eligible for plan coverage under subparagraph (A) shall first exhaust all paid coverage under any motor vehicle insurance policy then in force before becoming eligible for plan coverage.

Any person eligible or becoming eligible under rules adopted by the commissioner under subparagraph (B) or (C) may at any time elect coverage under the plan and terminate any prior private insurer's coverage.

A certificate shall be issued by the department of human services indicating that the person is a bona fide public assistance recipient as defined in subparagraph (A).  The certificate shall be deemed a policy for the purposes of this chapter upon the issuance of a valid motor vehicle insurance identification card pursuant to section 431:10C‑107; and

(3)  Under the joint underwriting plan, the required motor vehicle policy coverages as provided in section 431:10C‑301 shall be offered by every insurer to each eligible applicant assigned by the bureau.  In addition, uninsured motorist and underinsured motorist coverages shall be offered in conformance with section 431:10C‑301, and optional additional coverages shall be offered in conformance with section 431:10C‑302, for each class except the class defined in paragraph (2)(A), as the commissioner, by rules, shall provide.

(c)  The commissioner may further refine the definitions of the classifications provided for in subsection (b). [L 1987, c 347, pt of §2; am L 1990, c 253, §2; am L 1993, c 205, §29; am L Sp 1993, c 4, §7; am L 1994, c 225, §1; am L 1997, c 251, §51; am L 1998, c 275, §31; am L 1999, c 142, §3; am L 2001, c 157, §32; am L 2006, c 289, §4]



§431:10C-408 - Assigned claims.

§431:10C-408  Assigned claims.  (a)  Each person sustaining accidental harm, or such person's legal representative, may, except as provided in subsection (b), obtain the motor vehicle insurance benefits through the plan whenever:

(1)  No liability or uninsured motorist insurance benefits under motor vehicle insurance policies are applicable to the accidental harm;

(2)  No such insurance benefits applicable to the accidental harm can be identified; or

(3)  The only identifiable insurance benefits under motor vehicle insurance policies applicable to the accidental harm will not be paid in full because of financial inability of one or more self-insurers or insurers to fulfill their obligations.

(b)  A person, or such person's legal representative, shall be disqualified from receiving benefits through the plan if:

(1)  Such person is disqualified for criminal conduct under section 431:10C-305(d) from receiving the motor vehicle insurance benefits; or

(2)  Such person was:

(A)  The owner or registrant of the motor vehicle at the time of the motor vehicle's involvement in the accident out of which such person's accidental harm arose;

(B)  The operator or any passenger of such a vehicle at such time with reason to believe that such vehicle was an uninsured motor vehicle.

(c)  Any person eligible for benefits under this part, and who becomes eligible to file a claim or an action against the mandatory bodily injury liability or property damage liability policies, shall, upon the bureau's determination of eligibility, be entitled to:

(1)  The full personal injury protection benefits as if the victim had been covered as an insured at the time of the accident producing the accidental harm, but not including an owner, operator, or passenger of a motorcycle or motor scooter, as defined in section 286-2, or a pedestrian incurring accidental harm arising out of a motorcycle or motor scooter accident, as defined in section 431:10G-101; and

(2)  The rights of claim and action against the insurer, assigned under section 431:10C-403, with reference to the mandatory bodily injury liability policy for accidental harm, and with reference to the mandatory property damage liability policy for property damage sustained.

Any claims of an eligible assigned claimant against either mandatory bodily injury liability or property damage liability policies, or the basic personal injury protection policy, shall be filed with the insurer assigned and shall be subject to all applicable conditions and provisions of this subpart and subpart A, except that the date of notification of the assignment shall, where applicable, be substituted for the date of the accident for purposes of section 431:10C-315.

(d)  By rules adopted by the commissioner, each self-insurer shall be assessed its equitable proration of all costs and claims paid under this part annually.  No claim shall be assigned to any self-insurer for servicing.  Proration for insurers and self-insurers shall be founded upon a pro rata distribution for each premium dollar actually or theoretically received.  Self-insurers shall be assessed that prorated amount based upon the total premium cost for the coverage and vehicles stated in its certificate of self-insurance, as if the self-insurer had sold the coverage at the premium rates applicable under subpart C.

(e)  If a person qualifies for assignment or benefits under this part, the joint underwriting plan or any insurer to whom the claim is assigned by the plan shall be subrogated to the rights of the person and shall have a claim for relief or a cause of action, separate from that of the persons, to the extent that:

(1)  It has paid personal injury protection benefits; and

(2)  Elements of damage compensated for by the plan, with reference to the mandatory motor vehicle insurance or bodily injury policies and to the mandatory property damage policy for property damage sustained, are paid. [L 1987, c 347, pt of §2; am L 1989, c 208, §5; am L 1993, c 205, §30; am L 1997, c 251, §52; am L 1998, c 275, §32; am L 2001, c 14, §1]

Case Notes

Where assignee insurer made no offer of uninsured motorist coverage to insured public assistance recipient, assignee insurer did not demonstrate an "applicable" and "identifiable" alternative to insured's assigned claim so as to relieve the assignee insurer under this section of the duty to compensate insured.  112 H. 184, 145 P.3d 727.



§431:10C-409 - Establishment and criteria.

Subpart C.  Rates

§431:10C-409  Establishment and criteria.  The commissioner shall, after consultation with the board, establish and promulgate the rating rules, classification standards and rules, rates, rating plans, territories, and policy forms for use in the provision of all motor vehicle insurance issued under the joint underwriting plan, in accordance with the following provisions:

(1)  Rates shall not be excessive, inadequate or unfairly discriminatory.

(2)  Consideration shall be given to the following:

(A)  The plan's past and prospective loss experience within the State;

(B)  Contingencies in the administration of motor vehicle insurance sold;

(C)  Past and prospective expenses in the sale and administration of motor vehicle insurance;

(D)  Income from investments of premiums and other proceeds received on account of joint underwriting plan motor vehicle insurance sold; and

(E)  All other factors demonstrated to be relevant by a current actuarially sound study of the definable risks involved.

(3)  The commissioner may:

(A)  Establish rating territories and group risks by classifications for the establishing of rates and minimum premiums;

(B)  Provide for, by regulation, a uniform classification of risks and rating territories for the various coverages;

(C)  Modify classification rates to produce rates in accordance with rating plans which establish standards for measuring variations in hazards or expense provisions, or both.  Such standards may measure any differences among risks including vehicles, occupations, past traffic convictions, and involvement in past accidents, provided they are established to have a demonstrable effect upon losses or expense; and

(D)  Ensure that no standard or rating plan shall be based, in whole or in part, directly or indirectly, upon a person's race, creed, ethnic extraction, age, sex, length of driving experience, credit bureau rating, marital status, or physical handicap. [L 1987, c 347, pt of §2; am L Sp 1993, c 4, §8]



§431:10C 410 - Schedules.

§431:10C‑410  Schedules.  The commissioner shall:

(1)  Set rate schedules periodically, but not less frequently than annually, for all classes in accordance with this part and the criteria in paragraph (3), so that the total premium income, from all plan motor vehicle insurance, when combined with the investment income, shall annually fund the costs of all joint underwriting plan classes, the joint underwriting assigned claims plan, and the administration of the plans;

(2)  Prior to setting rates in accordance with paragraph (1), hold a public hearing on the proposed rates to afford all interested persons an opportunity to be heard.  Notice shall be published and the hearing shall be held in accordance with chapter 91;

(3)  Establish rates for the following classes within the following restrictions:

(A)  For the licensed public assistance driver, as defined in section 431:10C‑407(b)(2)(A), or the licensed foster care driver, as defined in section 431:10C‑407(b)(2)(C), no premium shall be assessed for the mandatory minimum personal injury protection, bodily injury, or property damage coverages; and all policies shall conform to section 431:10C‑407(b)(2); and

(B)  For the licensed physically handicapped driver, including drivers with any auditory limitation, defined in section 431:10C‑407, no rate shall be set higher than that assessed a comparable driver without limitation, except that a higher rate may be surcharged under any applicable standard conforming with section 431:10C‑409(3); and

(4)  Set various systems and schedules of rates based upon the risks involved, the experience with various exposures, uses, and drivers, and may include the establishment of surcharges for specific risks, drivers, and uses for each of the enumerated classes except the classes limited under paragraph (3). [L 1987, c 347, pt of §2; am L 1997, c 251, §53; am L 1998, c 275, §33; am L 2006, c 289, §5]



§431:10C-411 - Optional additional coverages.

§431:10C-411  Optional additional coverages.  The commissioner shall, in the same manner as in section 431:10C-410, set rates for any optional additional coverages the plan shall offer. [L 1987, c 347, pt of §2]



§431:10C-412 - Adjustment and refund.

§431:10C-412  Adjustment and refund.  The commissioner may:

(1)  Adjust any rate to reflect any excess premiums charged during any premium year, or in any subsequent premium year; and

(2)  Order a refund to any class. [L 1987, c 347, pt of §2]



§431:10C-501 to 504 - REPEALED.

PART V.  MOTORCYCLES AND MOTOR SCOOTERS--REPEALED

§§431:10C-501 to 504  REPEALED.  L 1989, c 208, §6.

Cross References

For present provisions, see article 10G, this chapter.



§431:10C-601 - Agreement.

[PART VI.  SELF-INSURER REQUIREMENTS]

[§431:10C-601]  Agreement.  The applicant shall execute and file with the commissioner an agreement in a form prescribed by the commissioner, that if certified as a self-insurer the applicant shall:

(1)  Permit the commissioner or an authorized representative to inspect and copy records and provide them copies of records pertaining to the self-insurer's financial condition, processing and payment of claims, and any other matters pertinent to the administration and enforcement of this article; and

(2)  Provide all mandatory benefits required under this article and comply with all requirements of articles 10C and 13, and with the rules and directives of the commissioner, including, but not limited to, those relating to processing and payment of assessments and fees. [L 2000, c 24, pt of §3]



§431:10C-602 - Surety bond or deposit of security; proof of financial ability.

§431:10C-602  Surety bond or deposit of security; proof of financial ability.  An applicant for self-insurance shall:

(1)  (A)  File with the commissioner and maintain a bond of a surety company authorized to do business in the State, conditioned for the payment of benefits and amounts as would be payable if the applicant were insured under a motor vehicle insurance policy as prescribed in this article.  The bond shall be in the form and penal sum acceptable to the commissioner, but in no event shall be less than $300,000, and shall provide that the bond may not be canceled or otherwise terminated until two years have elapsed from the last day the applicant was self-insured, unless the commissioner has given prior written consent.  It shall be undertaken and may be enforced in the name of "Commissioner of Insurance, State of Hawaii".  The surety company may not cancel the bond for the period of certification; or

(B)  Deposit with the commissioner cash or those securities as may be legally purchased for investment by insurance companies under this chapter and evidence satisfactory to the commissioner that there are no unsatisfied judgments against the applicant.  As used herein, "cash" includes an irrevocable letter of credit issued by a federally insured financial institution whose principal office is located in this State.  Prior to the issuance of a certificate of self-insurance the securities and cash, if appropriate, shall be registered in the name of the "Commissioner of Insurance, State of Hawaii".  The deposit shall be held to satisfy claims for personal injury protection benefits and liability coverage as prescribed in this article.  The commissioner shall deposit the cash or securities with the director of finance.  The applicant shall execute an agreement satisfactory in form to the commissioner with respect to the deposit.  The cash or market value of the securities deposited shall be in an amount determined by the commissioner to afford security substantially equivalent to that afforded under a motor vehicle insurance policy, but in no event less than $300,000 and shall provide that the cash or securities shall not be withdrawn until two years have elapsed from the last day the applicant was self-insured, unless the commissioner has given prior written consent; and

(2)  Furnish the commissioner satisfactory proof of the applicant's solvency and financial ability to timely pay benefits and amounts as would be payable if the applicant were insured under this article.  The commissioner shall consider the assets, liabilities, profit, loss records, and liquidity of the applicant, the number of vehicles involved, the exposure, and other factors appropriate to determining whether the applicant qualifies as a self-insurer. [L 2000, c 24, pt of §3; am L 2004, c 122, §42]



§431:10C-603 - Proof of ability to process and pay claims promptly.

[§431:10C-603]  Proof of ability to process and pay claims promptly.  An applicant for self-insurance shall submit proof satisfactory to the commissioner that the applicant has retained an adjuster licensed under this chapter to provide a complete claims service to process and promptly pay claims in accordance with this article and article 13.  During the period that the applicant is self-insured, the applicant shall immediately refer all claims to the adjuster for processing.  From time to time, the commissioner may require a self-insurer to show that the self-insurer is continuing to maintain an effective claims service. [L 2000, c 24, pt of §3]



§431:10C-604 - Issuance of certificate of self-insurance.

[§431:10C-604]  Issuance of certificate of self-insurance.  The commissioner shall issue a certificate of self-insurance if:

(1)  The applicant has provided the bond, cash, or securities and proof of qualification as a self-insurer affording security substantially equivalent to that afforded under a motor vehicle insurance policy; and

(2)  The commissioner is satisfied that in case of injury, death, or property damage, any claimant would have the same rights against the self-insurer as the claimant would have had if a motor vehicle insurance policy was applicable. [L 2000, c 24, pt of §3]



§431:10C-605 - Duty to notify commissioner.

[§431:10C-605]  Duty to notify commissioner.  A self-insurer shall notify the commissioner in writing of any change in status of any motor vehicle which is self-insured, such as a transfer, sale, removal from the State, or any additional motor vehicle which the self-insurer desires to self-insure within ten working days after the change is effected. [L 2000, c 24, pt of §3]



§431:10C-606 - Duration of certification.

[§431:10C-606]  Duration of certification.  A certificate of self-insurance is valid for a period of one year from the date of issuance and may be renewed annually. [L 2000, c 24, pt of §3]



§431:10C-607 - Revocation of certificate of self-insurance.

[§431:10C-607]  Revocation of certificate of self-insurance.  The commissioner may revoke a certificate of self-insurance for good cause at any time after providing notice and the opportunity for a hearing in accordance with chapter 91.  Failure to comply with this article, rules, orders, or directives of the commissioner, or to pay any lawful fee or assessment is cause for revocation.  Upon a revocation, the owner of any self-insured motor vehicle shall not operate or permit operation of the vehicle in the State until the owner has obtained insurance or has received a new certificate of self-insurance from the commissioner. [L 2000, c 24, pt of §3]



§431:10C-608 - Termination of self-insurer status and withdrawal of security deposit.

[§431:10C-608]  Termination of self-insurer status and withdrawal of security deposit.  (a)  A person who terminates the person's status as a self-insurer or whose certificate of self-insurance has been revoked and who obtains a motor vehicle insurance policy for any formerly self-insured motor vehicle or shows that the person does not own any motor vehicle, may apply to the commissioner for the return of the person's security deposit or cancellation of the surety bond.

(b)  After a lapse of twenty-four months from termination or revocation of self-insurer status and proof satisfactory to the commissioner that all claims have been fully adjudicated and paid, that all allotments and assessments have been paid, and that the owner has complied with the applicable provisions of this article, rules, orders, and directives of the commissioner, and provisions of the self-insurer's agreement, the commissioner may release the securities deposited or permit the cancellation of the bond. [L 2000, c 24, pt of §3]



§431:10D-101 - Scope.

ARTICLE 10D

LIFE INSURANCE AND ANNUITIES

Cross References

Civil relief for state military forces, see chapter 657D.

Risk-based capital for insurers, see §§431:3-401 to 414.

PART I.  INDIVIDUAL LIFE INSURANCE, ANNUITIES

AND PURE ENDOWMENT CONTRACTS

§431:10D-101  Scope.  This part applies to contracts of life insurance and annuities other than group life insurance, group annuities and except as provided in section 431:10D-302, other than industrial life insurance. [L 1987, c 347, pt of §2]



§431:10D-102 - Standard provisions required.

§431:10D-102  Standard provisions required.  (a)  No policy of life insurance shall be delivered or issued for delivery in this State unless it contains in substance all of the following provisions:

(1)  Grace period.  A grace period of thirty days shall be allowed during which the policy shall continue in full force.  If a claim arises under the policy during the grace period and before an overdue premium is paid, the amount of such premium may be deducted from the policy proceeds.

(2)  Entire contract.  The policy, or the policy and the application therefor, shall constitute the entire contract between the parties.  All statements contained in the application shall, in the absence of fraud, be deemed representations and not warranties.  The application shall not constitute a part of the entire contract unless a copy of the application is endorsed upon or attached to the policy when issued.

(3)  Incontestability.  The policy, exclusive of provisions relating to disability benefits or to additional benefits in the event of death by accident or accidental means, shall be incontestable, except for nonpayment of premiums, after it has been in force during the lifetime of the insured for a period of two years from its date of issue.

(4)  Misstatement of age.  If the age of the insured or of any other person whose age is considered in determining the premium has been misstated, any amount payable or benefit accruing under the policy shall be such as the premium would have purchased at the correct age or ages.

(5)  Reinstatement.  The policy will be reinstated at any time within three years from the date of premium default, unless the policy has been surrendered for its cash surrender value or unless the paid-up term insurance has expired, upon:

(A)  Written application for reinstatement;

(B)  The production of evidence of insurability satisfactory to the insurer;

(C)  The payment of all premiums in arrears; and

(D)  The payment or reinstatement of any other indebtedness to the insurer upon the policy, all with interest at a rate not exceeding six per cent a year compounded annually.

(6)  Participation in surplus.

(A)  In participating policies, that beginning not later than the end of the third policy year, the insurer shall annually ascertain and apportion the divisible surplus, if any, accruing on the policy anniversary or other dividend date specified in the policy.  Except as hereinafter provided, any dividend becoming payable shall at the option of the party entitled to elect such option be either:

(i)  Payable in cash, or

(ii)  Applied to any one of the other dividend options as may be provided by the policy.

(B)  If any other dividend options are provided, the policy shall state which option shall be automatically effective if the party shall not have elected some other option before the expiration of the period not less than thirty days following the date on which the dividend is due and payable.  The annually apportioned dividend shall be deemed to be payable in cash within the meaning of [subparagraph] (A)(i) even though the policy provides that payment of the dividend is to be deferred for a specified period, provided such period does not exceed six years from the date of apportionment, and that interest will be added to the dividend at a specified rate.  If a policy provides that the benefit under any paid-up nonforfeiture provision is to be participating, it may provide that any divisible surplus becoming payable or apportioned while the insurance is in force under the nonforfeiture provision shall be applied in the manner set forth in the policy.

(7)  Table of installments.  A table showing the amounts of the guaranteed installments in instances where the policy provides that the proceeds may be payable in installments which are determinable prior to maturity of the policy.

(8)  Policy loan.

(A)  (i)  In the case of policies issued prior to the operative date of the Standard Nonforfeiture Law (section 431:10D-104), a provision that after the policy has been in force three full years, the insurer at any time, while the policy is in force, will:

(I)  Advance on proper assignment or pledge of the policy and on the sole security thereof, at a specified rate of interest, a sum equal to or, at the option of the insured, less than the reserve at the end of the current policy year on the policy and on any dividend additions thereto, computed according to a mortality table, interest rate, and method of valuation permitted by section 431:5-307, less a sum of not more than two and one-half per cent of the amount insured by the policy and of any dividend additions thereto; and

(II)  Deduct from the loan value any existing indebtedness on the policy and any unpaid balance of the premium for the current policy year, and may collect interest in advance on the loan to the end of the current policy year.

The policy may further provide that the loan may be deferred for not exceeding six months after the application is made.

(ii)  This subsection shall not be required in term insurance, nor shall it apply to temporary insurance or pure endowment insurance, issued or granted in exchange for lapsed or surrendered policies.

(B)  (i)  In the case of policies issued on or after the operative date of the Standard Nonforfeiture Law (section 431:10D-104), a provision that after the policy has a cash surrender value and while no premium is in default, the insurer will advance, on proper assignment or pledge of the policy and on the sole security thereof, at a rate of interest not exceeding eight per cent a year, an amount at the option of the party entitled thereto, not to exceed the loan value less any prior indebtedness on the policy.  If the policy shall provide for a rate of return in excess of six per cent a year, the commissioner may require of the insurers that the holders of such policies will benefit through higher dividends or lower premiums.  The policy shall also provide for a loan value at least equal to the cash surrender value of the policy without indebtedness at the end of the then current policy year, less any unpaid balance of the premium for the current policy year, and less interest on the loan to the end of the current policy year.  The policy shall reserve to the insurer the right to defer the granting of a loan, other than for the payment of any premium to the insurer, for six months after application is made.

(ii)  The policy may also provide that if interest on any indebtedness is not paid when due, it shall then be added to the existing indebtedness and shall bear interest at the same rate, and that if and when the total indebtedness on the policy including interest due or accrued, equals or exceeds the amount of the loan value thereof, then the policy shall terminate and become void.

(iii)  This subsection shall not apply to term policies nor to term insurance benefits provided by rider or supplemental policy provisions.

(9)  Nonforfeiture benefits and cash surrender values.

(A)  (i)  In the case of policies issued prior to the operative date of the Standard Nonforfeiture Law (section 431:10D-104), a provision that in event of default in premium payments, after premiums shall have been paid for three years, the insured shall be entitled to a stipulated form of insurance the net value of which shall be at least equal to the reserve at the date of default on the policy and on dividend additions thereto, if any, computed according to a mortality table, interest rate, and method of valuation permitted by section 431:5-307, less a percentage (not more than two and one-half) of the amount insured by the policy and of existing dividend additions thereto, if any, and less any existing indebtedness to the insurer on or secured by the policy; provided that:

(I)  If the benefits under the policy are calculated according to a more modern table than the American Experience Table of Mortality, the value of any extended term insurance, with accompanying pure endowment, if any, may be calculated according to rates of mortality not exceeding one hundred thirty per cent of the rates according to such more modern table;

(II)  The policy may be surrendered to the insurer at its home office within one month of date of default for a specified cash value at least equal to the sum which would otherwise be available for the purchase of insurance as aforesaid; and

(III)  The insurer may defer payment for not more than six months after the application is made.

(ii)  The policy shall also contain a provision specifying the options to which the policyholder is entitled in the event of default in a premium payment after three full annual premiums have been paid.

(iii)  The policy shall also contain a table showing in figures the loan values and the options available under the policy each year upon default in premium payments, during at least the first twenty years of the policy or during the premium paying period if less than twenty years.

(iv)  A provision may be inserted in the policy that in event of default in a premium payment before the options become available, the reserve on any dividend additions then in force may at the option of the insurer be paid in cash or applied as a net premium to the purchase of paid-up term insurance for any amount not in excess of the face of the original policy.

(v)  This subsection shall not be required in term insurance of twenty years or less.

(B)  In the case of policies issued on or after the operative date of the Standard Nonforfeiture Law (section 431:10D-104), a provision for nonforfeiture benefits and cash surrender values in accordance with the requirements of section 431:10D-104.

(b)  Any of the provisions or portions of [subsection (a)](1) through (9) not applicable to single premium policies shall to that extent not be incorporated therein.  This section shall not apply to:

(1)  Any provision of a life insurance policy relating to disability benefits;

(2)  Additional benefits in the event of death by accident or accidental means;

(3)  Annuities; or

(4)  Pure endowment contracts. [L 1987, c 347, pt of §2; am L 2004, c 122, §43]



§431:10D-103 - Policy loan interest rates for policies issued after June 22, 1982.

§431:10D-103  Policy loan interest rates for policies issued after June 22, 1982.  (a)  For the purposes of this section:

(1)  The rate of interest on policy loans permitted under this section includes the interest rate charged on reinstatement of policy loans for the period during and after any lapse of a policy.

(2)  The term policy includes certificates issued by a fraternal benefit society and annuity contracts which provide for policy loans.

(3)  The term policyholder includes the owner of the policy or the person designated to pay premiums as shown on the records of the life insurer.

(4)  The term policy loan includes any premium loan made under a policy to pay one or more premiums that were not paid to the life insurer as they fell due.

(b)  Policies issued on or after June 22, 1982, shall provide for maximum policy loan interest rates as follows:

(1)  A provision permitting a maximum interest rate of not more than eight per cent per annum; or

(2)  A provision permitting an adjustable maximum interest rate established from time to time by the life insurer as permitted by law.

Insurers issuing policies with interest rates as provided in subsection (b)(2) shall make available policies with interest rates as provided in subsection (b)(1).

(c)  The rate of interest charged on a policy loan made under subsection (b)(2) shall not exceed the higher of the following:

(1)  The Moody's Corporate Bond Yield Average-Monthly Average Corporate, as published by Moody's Investors Service, Inc. or any successor thereto, for the calendar month ending two months before the date on which the rate is determined; or

(2)  The rate used to compute the cash surrender values under the policy during the applicable period plus one per cent per annum;

In the event that the Moody's Corporate Bond Yield Average-Monthly Average Corporate is no longer published by Moody's Investors Service, Inc., a substantially similar average, approved by rule adopted by the commissioner, shall be substituted.

(d)  If the maximum rate of interest is determined pursuant to subsection (b)(2), the policy shall contain a provision setting forth the frequency at which the rate is to be determined for that policy.  The maximum rate for each policy shall be determined at regular intervals at least once every twelve months, but not more frequently than once in any three-month period.  At the intervals specified in the policy, the rate being charged shall be reduced whenever such reduction as determined under subsection (b)(2) would decrease that rate by one-half per cent or more per annum.

(e)  The life insurer shall:

(1)  Notify the policyholder at the time a cash loan is made of the initial rate of interest on the loan;

(2)  Notify the policyholder with respect to premium loans of the initial rate of interest on the loan as soon as it is reasonably practical to do so after making the initial loan.  Notice need not be given to the policyholder when a further premium loan is added, except as provided in paragraph (3); and

(3)  Send to policyholders with loans reasonable advance notice of any increase in the rate.

(f)  No policy shall terminate in a policy year as the sole result of a change in the interest rate during that policy year, and the life insurer shall maintain coverage during that policy year until the time at which it would otherwise have terminated if there had been no change during that policy year.

(g)  The substance of the pertinent provisions of subsections (a) through (d) shall be set forth in the policies to which they apply. [L 1987, c 347, pt of §2; am L 2004, c 122, §44]



§431:10D-104 - Standard nonforfeiture law; life insurance contracts.

§431:10D-104  Standard nonforfeiture law; life insurance contracts.  (a)  This section shall be known as the Standard Nonforfeiture Law for Life Insurance.

(b)  Nonforfeiture provisions - life:

(1)  In the case of policies issued on or after the operative date of this section as defined in subsection (i), no policy of life insurance, except as stated in subsection (h), shall be delivered or issued for delivery in this State unless it contains in substance the following provisions, or corresponding provisions which in the opinion of the commissioner are at least as favorable to the defaulting or surrendering policyholder as are the minimum requirements hereinafter specified and are essentially in compliance with subsection (g):

(A)  That, in the event of default in any premium payment, the insurer will grant, upon proper request not later than sixty days after the due date of the premium in default, a paid-up nonforfeiture benefit on a plan stipulated in the policy, effective as of the due date, of such value as may be hereinafter specified.  In lieu of such stipulated paid-up nonforfeiture benefit, the insurer may substitute, upon proper request no later than sixty days after the due date of the premium in default, an actuarially equivalent alternative paid-up nonforfeiture benefit which provides a greater amount or longer period of death benefits or, if applicable, a greater amount or earlier payment of endowment benefits.

(B)  That, upon surrender of the policy within sixty days after the due date of any premium payment in default after premiums have been paid for at least three full years in the case of ordinary insurance or five full years in the case of industrial insurance, the insurer will pay, in lieu of any paid-up nonforfeiture benefit, a cash surrender value of such amount as may be hereinafter specified.

(C)  That a specified paid-up nonforfeiture benefit shall become effective as specified in the policy unless the person entitled to make the election elects another available option not later than sixty days after the due date of the premium in default.

(D)  That, if the policy has been paid-up by completion of all premium payments or if it is continued under any paid-up nonforfeiture benefit which became effective on or after the third policy anniversary in the case of ordinary insurance or the fifth policy anniversary in the case of industrial insurance, the insurer will pay, upon surrender of the policy within thirty days after any policy anniversary, a cash surrender value of such amount as may be hereinafter specified.

(E)  In the case of policies which cause on a basis guaranteed in the policy unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than a change to a new policy, a statement of the mortality table, interest rate, and method used in calculating cash surrender values and the paid-up nonforfeiture benefits available under the policy.  In the case of all other policies, a statement of the mortality table and interest rate used in calculating the cash surrender values and the paid-up nonforfeiture benefits available under the policy, together with a table showing the cash surrender value, if any, and paid-up nonforfeiture benefit, if any, available under the policy on each policy anniversary either during the first twenty policy years or during the term of the policy, whichever is shorter, such values and benefits to be calculated upon the assumption that there are no dividends or paid-up additions credited to the policy and that there is no indebtedness to the insurer on the policy.

(F)  A statement that the cash surrender values and the paid-up nonforfeiture benefits available under the policy are not less than the minimum values and benefits required by or pursuant to the insurance law of the jurisdiction in which the policy is delivered; an explanation of the manner in which the cash surrender values and the paid-up nonforfeiture benefits are altered by the existence of any paid-up additions credited to the policy or any indebtedness to the insurer on the policy; if a detailed statement of the method of computation of the values and benefits shown in the policy is not stated therein, a statement that the method of computation has been filed with the insurance supervisory official of the jurisdiction in which the policy is delivered; and a statement of the method to be used in calculating the cash surrender value and paid-up nonforfeiture benefit available under the policy on any policy anniversary beyond the last anniversary for which such values and benefits are consecutively shown in the policy.

(2)  Any of the foregoing provisions or portions thereof not applicable by reason of the plan of insurance may, to the extent inapplicable, be omitted from the policy.

(3)  The insurer shall reserve the right to defer the payment of any cash surrender value for a period of six months after demand therefor with surrender of the policy.

(c)  Cash surrender value - life:

(1)  Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary, whether or not required by subsection (b), shall be an amount not less than the excess, if any, of the present value, on the anniversary, of the future guaranteed benefits that would have been provided for by the policy including any existing paid-up additions, if there had been no default, over the sum of:

(A)  The then present value of the adjusted premiums as defined in subsection (e) corresponding to premiums that would have fallen due on and after the anniversary; and

(B)  The amount of any indebtedness to the insurer on account of or secured by the policy; provided that:

(i)  For any policy issued on or after the operative date of subsection (e)(8) that provides supplemental life insurance or annuity benefits at the option of the insured and for an identifiable additional premium by rider or supplemental policy provision, the cash surrender value referred to in this paragraph shall be an amount not less than the sum of the cash surrender value for an otherwise similar policy issued at the same age without such rider or supplemental policy provision and the cash surrender value for a policy that provides only the benefits otherwise provided by such rider or supplemental policy provision; and

(ii)  For any family policy issued on or after the operative date of subsection (e)(8) that defines a primary insured and provides term insurance on the life of the spouse of the primary insured expiring before the spouse's seventy-first birthday, the cash surrender value referred to in this paragraph shall be an amount not less than the sum of the cash surrender value for an otherwise similar policy issued at the same age without such term insurance on the life of the spouse and the cash surrender value for an otherwise similar policy issued at the same age without such rider or supplemental policy provision and the cash surrender value for a policy that provides only the benefits otherwise provided by such term insurance on the life of the spouse.

(2)  Any cash surrender value available within thirty days after any policy anniversary, of the future guaranteed benefits provided for by the policy including any existing paid-up additions, shall be decreased by any indebtedness to the insurer on account of or secured by the policy.

(d)  Paid-up nonforfeiture benefit - life:  Any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment due on any policy anniversary shall be such that its present value as of the anniversary shall be at least equal to the cash surrender value then provided for by the policy or, if none is provided for, that cash surrender value which would have been required by this section in the absence of the condition that premiums shall have been paid for at least a specified period.

(e)  The adjusted premium - life:

(1)  This paragraph shall not apply to policies issued on or after the operative date of paragraph (8) as defined therein.  Except as provided in paragraph (4), the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding extra premiums on a substandard policy, that the present value, at the date of issue of the policy, of all such adjusted premiums shall be equal to the sum of:

(A)  The then present value of the future guaranteed benefits provided for by the policy;

(B)  Two per cent of the amount of insurance, if the insurance is uniform in amount, or of the equivalent uniform amount, as hereinafter defined, if the amount of insurance varies with duration of the policy;

(C)  Forty per cent of the adjusted premium for the first policy year; and

(D)  Twenty-five per cent of either the adjusted premium for the first policy year or the adjusted premium for a whole life policy of the same uniform or equivalent uniform amount with uniform premiums for the whole of life issued at the same age for the same amount of insurance, whichever is less.

(2)  This paragraph shall not apply to policies issued on or after the operative date of paragraph (8).  In applying the percentages specified in paragraph (1)(C) and (D), no adjusted premium shall be deemed to exceed four per cent of the amount of insurance or uniform amount equivalent thereto.  Whenever the plan or term of a policy has been changed, either by request of the insured or automatically in accordance with the policy, the date of inception of the changed policy for the purposes of determining a nonforfeiture benefit or cash surrender value shall be the date as of which the age of the insured is determined for the purposes of the changed policy.

(3)  This paragraph shall not apply to policies issued on or after the operative date of paragraph (8).  In the case of a policy providing an amount of insurance varying with duration of the policy, the equivalent uniform amount thereof for the purpose of this paragraph shall be deemed to be the uniform amount of insurance provided by an otherwise similar policy, containing the same endowment benefit or benefits, if any, issued at the same age and for the same term, the amount of which does not vary with duration and the benefits under which have the same present value at the date of issue as the benefits under the policy.  In the case of a policy providing a varying amount of insurance issued on the life of a child under age ten, the equivalent uniform amount may be computed as though the amount of insurance provided by the policy prior to the attainment of age ten was the amount provided by the policy at age ten.

(4)  This paragraph shall not apply to policies issued on or after the operative date of paragraph (8).  The adjusted premiums for any policy providing term insurance benefits by rider or supplemental policy provision shall be equal to the adjusted premiums for an otherwise similar policy issued at the same age without such term insurance benefits, increased, during the period for which premiums for such term insurance benefits are payable, by the adjusted premiums for the term insurance.

The foregoing amounts in paragraph (1)(A) and (B) being calculated separately and as specified in paragraphs (1), (2), and (3), except that for the purposes of paragraph (1)(B), (C), and (D), the amount of insurance or equivalent uniform amount of insurance used in the calculation of the adjusted premiums referred to in paragraph (1)(B) shall be equal to the excess of the corresponding amount determined for the entire policy over the amount used in the calculation of the adjusted premiums in paragraph (1)(A).

(5)  This paragraph shall not apply to policies issued on or after the operative date of paragraph (8).  Except as otherwise provided in paragraphs (6) and (7), all adjusted premiums and present values referred to in this section shall for all policies of ordinary insurance be calculated on the basis of the Commissioners 1941 Standard Ordinary Mortality Table; provided that for any category of ordinary insurance issued on female risks, adjusted premiums and present values may be calculated according to an age not more than three years younger than the actual age of the insured, and such calculations for all policies of industrial insurance shall be made on the basis of the 1941 Standard Industrial Mortality Table.  All calculations shall be made on the basis of the rate of interest, not exceeding three and one-half per cent a year, specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits.

In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than one hundred thirty per cent of the rates of mortality according to the applicable table.

For insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the insurer and approved by the commissioner.

(6)  This paragraph shall not apply to ordinary policies issued on or after the operative date of paragraph (8).  In the case of ordinary policies issued on or after the operative date of this paragraph, all adjusted premiums and present values referred to in this section shall be calculated on the basis of the Commissioners 1958 Standard Ordinary Mortality Table.

The rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits shall not exceed three and one-half per cent a year, except that:

(A)  A rate of interest not exceeding four per cent a year may be used for policies issued after June 1, 1976, and prior to June 1, 1979;

(B)  A rate of interest not exceeding five and one-half per cent a year may be used for policies issued on or after June 1, 1979; and

(C)  For any single premium whole life or endowment insurance policy, a rate of interest not exceeding six and one-half per cent a year may be used.

For any category of ordinary insurance issued on female risks, adjusted premiums and present values may be calculated according to an age not more than six years younger than the actual age of the insured.

In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioners 1958 Extended Term Insurance Table.

For insurance issued on a substandard basis, the calculation of any adjusted premiums and present values may be based on such other table of mortality as may be specified by the insurer and approved by the commissioner.

After June 1, 1959, any insurer may file with the commissioner a written notice of its election to comply with the provisions of this paragraph after a specified date before January 1, 1966.  After the filing of such notice, then upon such specified date (which shall be the operative date of this paragraph for such insurer), this paragraph shall become operative with respect to the ordinary policies thereafter issued by such insurer.  If an insurer makes no such election, the operative date of this paragraph for such insurer shall be January 1, 1966.

(7)  This paragraph shall not apply to industrial policies issued on or after the operative date of paragraph (8).  In the case of industrial policies issued on or after the operative date of this paragraph, all adjusted premiums and present values referred to in this section shall be calculated on the basis of the Commissioners 1961 Standard Industrial Mortality Table.

The rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits shall not exceed three and one-half per cent a year, except that:

(A)  A rate of interest not exceeding four per cent a year may be used for policies issued on or after June 1, 1976, and prior to June 1, 1979;

(B)  A rate of interest not exceeding five and one-half per cent a year may be used for policies issued on or after June 1, 1979; and

(C)  For any single premium whole life or endowment insurance policy a rate of interest not exceeding six and one-half per cent a year may be used.

In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioners 1961 Industrial Extended Term Insurance Table.

For insurance issued on a substandard basis, the calculation of any adjusted premiums and present values may be based on such other table of mortality as may be specified by the insurer and approved by the commissioner.

After May 8, 1965, any insurer may file with the commissioner a written notice of its election to comply with the provisions of this paragraph after a specified date before January 1, 1968.  After the filing of such notice, then upon such specified date (which shall be the operative date of this paragraph for such insurer), this paragraph shall become operative with respect to the industrial policies thereafter issued by such insurer.  If an insurer makes no such election, the operative date of this paragraph for such insurer shall be January 1, 1968.

(8)  (A)  This paragraph shall apply to all policies issued on or after the operative date of this paragraph.  Except as provided in subparagraph (G), the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments or special hazards and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the date of issue of the policy, of all adjusted premiums shall be equal to the sum of:

(i)  The then present value of the future guaranteed benefits provided for by the policy;

(ii)  One per cent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years; and

(iii)  One hundred twenty-five per cent of the nonforfeiture net level premium as hereinafter defined.

In applying the percentage specified in clause (iii), no nonforfeiture net level premium shall be deemed to exceed four per cent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years.  The date of issue of a policy for the purpose of this paragraph shall be the date as of which the rated age of the insured is determined.

(B)  The nonforfeiture net level premium shall be equal to the present value, at the date of issue of the policy, of the guaranteed benefits provided for by the policy divided by the present value, at the date of issue of the policy, of an annuity of one per annum payable on the date of issue of the policy and on each anniversary of such policy on which a premium falls due.

(C)  In the case of policies that cause on a basis guaranteed in the policy unscheduled changes in benefits or premiums, or that provide an option for changes in benefits or premiums other than a change to a new policy, the adjusted premiums and present values shall initially be calculated on the assumption that future benefits and premiums do not change from those stipulated at the date of issue of the policy immediately after the change.  At the time of any such change in the benefit or premiums the future adjusted premiums, nonforfeiture net level premiums and present values shall be recalculated on the assumption that future benefits and premiums do not change from those stipulated by the policy immediately after the change.

(D)  Except as otherwise provided in subparagraph (G), the recalculated future adjusted premiums for any such policy shall be such uniform percentage of the respective future premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments and special hazards, and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the time of change to the newly defined benefits or premiums, of all such future adjusted premiums shall be equal to the excess of the sum of:

(i)  The then present value of the then future guaranteed benefits provided for by the policy; and

(ii)  The additional expense allowance, if any, over the then cash surrender value, if any, or present value of any paid-up nonforfeiture benefit under the policy.

(E)  The additional expense allowance, at the time of the change to the newly defined benefits or premiums, shall be the sum of:

(i)  One per cent of the excess, if positive, of the average amount of insurance at the beginning of each of the first ten policy years subsequent to the change over the average amount of insurance prior to the change at the beginning of each of the first ten policy years subsequent to the time of the most recent previous change, or, if there has been no previous change, the date of issue of the policy; and

(ii)  One hundred twenty-five per cent of the increase, if positive, in the nonforfeiture net level premium.

(F)  The recalculated nonforfeiture net level premium shall be equal to the result obtained by dividing the value defined in clause (i) by the value defined in clause (ii):

(i)  The nonforfeiture net level premium applicable prior to the charge times the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of the charges on which a premium would have fallen due had the change not occurred, plus the present value of the increase in future guaranteed benefits provided for by the policy; and

(ii)  The present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of charge on which a premium falls due.

(G)  Notwithstanding any other provision of this paragraph to the contrary, in the case of a policy issued on a substandard basis that provides reduced graded amounts of insurance so that, in each policy year, such policy has the same tabular mortality cost as an otherwise similar policy issued on the standard basis that provides higher uniform amounts of insurance, adjusted premiums and present values for such substandard policy may be calculated as if it were issued to provide such higher uniform amounts of insurance on the standard basis.

(H)  All adjusted premiums and present values referred to in this section shall:  for all policies of ordinary insurance be calculated on the basis of either the Commissioners 1980 Standard Ordinary Mortality Table, or at the election of the company for any one or more specified plans of life insurance, the Commissioners 1980 Standard Ordinary Mortality Table with Ten-Year Select Mortality Factors; for all policies of industrial insurance be calculated on the basis of the Commissioners 1961 Standard Industrial Mortality Table; and for all policies issued in a particular calendar year be calculated on the basis of a rate of interest not exceeding the nonforfeiture interest rate as defined in this paragraph for policies issued in that calendar year; provided that:

(i)  At the option of the company, calculations for all policies issued in a particular calendar year may be made on the basis of a rate of interest not exceeding nonforfeiture interest rate, for policies issued in the immediately preceding calendar year;

(ii)  Under any paid-up nonforfeiture benefit, including any paid-up dividend additions, any cash surrender value available, whether or not required by subsection (b), shall be calculated on the basis of the mortality table and rate of interest used in determining the amount of such paid-up nonforfeiture benefit and paid-up dividend additions, if any;

(iii)  A company may calculate the amount of any guaranteed paid-up nonforfeiture benefit, including any paid-up additions under the policy on the basis of an interest rate no lower than that specified in the policy for calculating cash surrender values;

(iv)  In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioners 1980 Extended Term Insurance Table for policies of ordinary insurance and not more than the Commissioners 1961 Industrial Extended Term Insurance Table for policies of industrial insurance;

(v)  For insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on appropriate modifications of the aforementioned tables;

(vi)  Any ordinary mortality tables, adopted after 1980 by the National Association of Insurance Commissioners, that are approved by rule by the commissioner for use in determining the minimum nonforfeiture standard may be substituted for the Commissioners 1980 Standard Ordinary Mortality Table with or without Ten-Year Select Mortality Factors or for the Commissioners 1980 Extended Term Insurance Table; and

(vii)  Any industrial mortality tables, adopted after 1980 by the National Association of Insurance Commissioners, that are approved by rule by the commissioner for use in determining the minimum nonforfeiture standard may be substituted for the Commissioners 1961 Standard Industrial Mortality Table or the Commissioners 1961 Industrial Extended Term Insurance Table.

(I)  The nonforfeiture interest rate per annum for any policy issued in a particular calendar year shall be equal to one hundred twenty-five per cent of the calendar year statutory valuation interest rate for such policy as defined in the Standard Valuation Law, rounded to the nearer one quarter of one per cent.

(J)  Notwithstanding any other provision in this code to the contrary, any refiling of nonforfeiture values or their methods of computation for any previously approved policy form that involves only a change in the interest rate or mortality table used to compute nonforfeiture values shall not require refiling of any other provisions of that policy form.

(K)  After the effective date of this paragraph, any company may file with the commissioner a written notice of its election to comply with this paragraph after a specified date before January 1, 1989, which shall be the operative date of this paragraph for such company.  If a company makes no such election, the operative date of this paragraph for such company shall be January 1, 1989.

(L)  In the case of any plan of life insurance that provides for future premium determination, the amounts of which are to be determined by the insurance company based on then estimates of future experience, or in the case of any plan of life insurance that is of such a nature that minimum values cannot be determined by the methods described in subsections (b), (c), (d), and (e), then:

(i)  The commissioner shall be satisfied that the benefits provided under the plan are substantially as favorable to policyholders and insureds as the minimum benefits otherwise required by subsections (b), (c), (d), and (e);

(ii)  The commissioner shall be satisfied that the benefits and the pattern of premiums of that plan are not such as to mislead prospective policyholders or insureds; and

(iii)  The cash surrender values and paid-up nonforfeiture benefits provided by such plan shall not be less than the minimum values and benefits required for the plan computed by a method consistent with the principles of this Standard Nonforfeiture Law for Life Insurance, as determined by rules adopted by the commissioner.

(f)  Calculation of values - life:  Any cash surrender value and any paid-up value and any paid-up nonforfeiture benefit, available under the policy in the event of default in a premium payment due at any time other than on the policy anniversary, shall be calculated with allowance for the lapse of time and the payment of fractional premiums beyond the last preceding policy anniversary.  All values referred to in subsections (c), (d), and (e) may be calculated upon the assumption that any death benefit is payable at the end of the policy year of death.  The net value of any paid-up additions, other than paid-up term additions, shall be not less than the amounts used to provide such additions.  Notwithstanding subsection (c), additional benefits payable:

(1)  In the event of death or dismemberment by accident or accidental means;

(2)  In the event of total and permanent disability;

(3)  As reversionary annuity or deferred reversionary annuity benefits;

(4)  As term insurance benefits provided by a rider or supplemental policy provision to which, if issued as a separate policy, this section would not apply;

(5)  As term insurance on the life of a child or on the lives of children provided in a policy on the life of a parent of the child, if such term insurance expires before the child's age is twenty-six, is uniform in amount after the child's age is one, and has not become paid up by reason of the death of a parent of the child; and

(6)  As other policy benefits additional to life insurance and endowment benefits, and premiums for all such additional benefits,

shall be disregarded in ascertaining cash surrender values and nonforfeiture benefits required by this section, and no such additional benefits shall be required to be included in any paid-up nonforfeiture benefits.

(g)  This subsection, in addition to all other applicable subsections of this section, shall apply to all policies issued on or after January 1, 1985.  Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary shall be in an amount that does not differ by more than two-tenths of one per cent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years, from the sum of the greater of zero and the basic cash value hereinafter specified, and the present value of any existing paid-up additions less the amount of any indebtedness to the company under the policy.

The basic cash value shall be equal to the present value, on such anniversary, of the future guaranteed benefits that would have been provided for by the policy, excluding any existing paid-up additions and before deduction of any indebtedness to the company, if there had been no default, less the then present value of the nonforfeiture factors, as hereinafter defined, corresponding to premiums that would have fallen due on and after such anniversary.  The effects on the basic cash value of supplemental life insurance or annuity benefits or of family coverage, as described in subsection (c) or (e)(1), (2), (3), (4), and (5), whichever is applicable, shall be the same as are the effects specified in subsection (c) or (e)(1), (2), (3), (4), and (5), whichever is applicable, on the cash surrender values defined in that subsection.

The nonforfeiture factor for each policy year shall be an amount equal to a percentage of the adjusted premium for the policy year, as defined in subsection (e)(1), (2), (3), (4), and (5) or subsection (e)(8), whichever is applicable.  Except as is required by the next succeeding sentence of this paragraph, such percentage:

(1)  Shall be the same for each policy year between the second policy anniversary and the later of:

(A)  The fifth policy anniversary; and

(B)  The first policy anniversary at which there is available under the policy a cash surrender value in an amount, before including any paid-up additions and before deducting any indebtedness, of at least two-tenths of one per cent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years; and

(2)  Shall be such that no percentage after the later of the two policy anniversaries specified in paragraph (1) may apply to fewer than five consecutive policy years.

No basic cash value may be less than the value that would be obtained if the adjusted premiums for the policy, as defined in subsection (e)(1), (2), (3), (4), and (5) or subsection (e)(8), whichever is applicable, were substituted for the nonforfeiture factors in the calculation of the basic cash value.

All adjusted premiums and present values referred to in this subsection shall for a particular policy be calculated on the same mortality and interest bases as are used in demonstrating the policy's compliance with the other subsections of this section.  The cash surrender values referred to in this subsection shall include any endowment benefits provided for by the policy.

Any cash surrender value available other than in the event of default in a premium payment due on a policy anniversary, and the amount of any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment shall be determined in manners consistent with the manners specified for determining the analogous minimum amounts in subsections (b), (c), (d), (e)(8), and (f).  The amounts of any cash surrender values and of any paid-up nonforfeiture benefits granted in connection with additional benefits such as those listed as paragraphs (1) through (6) in subsection (f) shall conform with the principles of this subsection.

(h)  Exceptions.  This section shall not apply to any of the following:

(1)  Reinsurance;

(2)  Group insurance;

(3)  Pure endowment;

(4)  Annuity or reversionary annuity contract;

(5)  Term policy uniform amount, which provides no guaranteed nonforfeiture or endowment benefits, or renewal thereof, of twenty years or less expiring before age seventy-one for which uniform premiums are payable during the entire term of the policy;

(6)  Term policy of decreasing amount, which provides no guaranteed nonforfeiture or endowment benefits, issued at the same age and for the same initial amount of insurance and for a term of twenty years or less expiring before age seventy-one, for which uniform premiums are payable during the entire term of the policy;

(7)  Policy, which provides no guaranteed nonforfeiture or endowment benefits, for which no cash surrender value, if any, or present value of any paid-up nonforfeiture benefit, at the beginning of any policy year calculated as specified in subsections (c), (d), and (e), exceeds two and one-half per cent of the amount on insurance at the beginning of the policy year; and

(8)  Policy which shall be delivered outside this State through a producer or other representative of the company issuing the policy.

For purposes of determining the applicability of this section, the age at expiry for a joint term life insurance policy shall be the age at expiry of the oldest life.

(i)  Operative date.  After January 1, 1956, any insurer may file with the commissioner a written notice of its election to comply with the provisions of this section after a specified date within six months from January 1, 1956.  After the filing of such notice, then upon such specified date (which shall be the operative date for such insurer), this section shall become operative with respect to the policies thereafter issued by such insurer.  If an insurer makes no such election, the operative date of this section for such insurer shall be six months from January 1, 1956. [L 1987, c 347, pt of §2; am L 2003, c 212, §86; am L 2004, c 122, §45]



§431:10D-105 - Annuities and pure endowment contracts; standard provisions required.

§431:10D-105  Annuities and pure endowment contracts; standard provisions required.  (a)  No annuity or pure endowment contract shall be delivered or issued for delivery in this State unless it contains in substance each of the provisions set forth below:

(1)  Grace period.  There shall be a grace period of not fewer than thirty days, within which any stipulated payment to the insurer falling due after the first may be made, subject at the option of the insurer, to an interest charge at a rate to be specified in the contract, but not exceeding six per cent a year, for the number of days elapsing before such payment, during which period of grace the contract shall continue in full force.  However, if a claim arises under the contract on account of death prior to the expiration of the grace period and before the overdue payment to the insurer of the deferred payments of the current contract year, if any, are made, the amount of such payments, with interest on any overdue payments, may be deducted from any amount payable under the contract in settlement.

(2)  Incontestability.  If any statements, other than those relating to age, sex, and identity, are required as a condition to issuing an annuity or pure endowment contract, subject to paragraph (4), the contract shall be incontestable after it has been in force during the lifetime of the person or of each of the persons as to whom such statements are required, for a period of two years from its date of issue, except for nonpayment of stipulated payments to the insurer.  At the option of the insurer, the contract may also except any provisions relative to benefits in the event of disability and any provisions that grant insurance specifically against death by accident or accidental means.

(3)  Entire contract.  The contract shall constitute the entire contract between the parties, or, if a copy of the application is endorsed upon or attached to the contract when issued, a provision that the contract and the application therefor shall constitute the entire contract between the parties.

(4)  Misstatement of age or sex.  If the age or sex of the person or persons upon whose life or lives the contract is made, or of any of them, has been misstated, the amount payable or benefit accruing under the contract shall be such as the stipulated payment or payments to the insurer would have purchased according to the correct age or sex; and that if the insurer makes or has made any overpayment on account of any such misstatement, the amount thereof, with interest at the rate to be specified in the contract but not exceeding six per cent a year, may be charged against the current or next succeeding payment to be made by the insurer under the contract.

(5)  Dividends.  In participating contracts the insurer shall annually ascertain and apportion any divisible surplus accruing on the contract except that at the option of the insurer the participation may be deferred to the end of the third contract year.

(6)  Reinstatement.  The contract may be reinstated at any time within one year from the date of default in making stipulated payments to the insurer, unless the cash surrender value has been paid, but all overdue stipulated payments and any indebtedness to the insurer on the contract shall be paid or reinstated, with interest thereon at a rate to be specified in the contract but not exceeding six per cent a year compounded annually.  In cases where applicable, the insurer may also include a requirement of evidence of insurability satisfactory to the insurer.

(b)  Provisions of this section shall not apply to:

(1)  Reversionary annuities or survivorship annuities;

(2)  Contracts for annuities included in, or upon the lives of beneficiaries under, life insurance policies; or

(3)  Single premium annuities or single premium pure endowment contracts. [L 1987, c 347, pt of §2; am L 2004, c 122, §46]



§431:10D-106 - Reversionary annuities; standard provisions required.

§431:10D-106  Reversionary annuities; standard provisions required.  (a)  No contract for a reversionary annuity shall be delivered or issued for delivery in this State unless it contains in substance the following:

(1)  Provisions specified in subsection (a)(1) to (5) of section 431:10D-105, except that under subsection (a)(1) of section 431:10D-105 the insurer may at its option provide for an equitable reduction of the amount of the annuity payments in settlement of an overdue or deferred payment in lieu of providing for a deduction of such payments from an amount payable upon a settlement under the contract.

(2)  Provision that the contract may be reinstated at any time within three years from the date of default in making stipulated payments to the insurer, upon production of evidence of insurability satisfactory to the insurer, and upon condition that all overdue payments and any indebtedness to the insurer on account of the contract be paid, or, within the limits permitted by the then cash values of the contract, reinstated, with interest as to both payments and indebtedness at a rate to be specified in the contract but not exceeding six per cent a year compounded annually.

(b)  Any of the provisions not applicable to single premium annuities shall not, to that extent, be incorporated therein.

(c)  This section shall not apply to annuities included in life insurance policies. [L 1987, c 347, pt of §2]



§431:10D-107 - Standard nonforfeiture law; individual deferred annuities.

§431:10D-107  Standard nonforfeiture law; individual deferred annuities.  [This section is effective July 1, 2006 but may be applied to annuity contracts on a contract form-by-contract form basis beginning July 1, 2004.  L 2004, c 15, §4(2), (3).]  (a)  This section shall be known as the Standard Nonforfeiture Law for Individual Deferred Annuities.

(b)  This section shall not apply to:

(1)  Any reinsurance;

(2)  Group annuity purchased under a retirement plan or plan of deferred compensation established or maintained by an employer (including a partnership or sole proprietorship) or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under section 408 of the Internal Revenue Code, as amended;

(3)  Any premium deposit fund, variable annuity, investment annuity, immediate annuity, any deferred annuity contract after annuity payments have commenced, or reversionary annuity; or

(4)  Any contract which shall be delivered outside this State through a producer or other representative of the insurer issuing the contract.

(c)  In the case of contracts issued on or after July 1, 2006, no contract of annuity, except as stated in subsection (b), shall be delivered or issued for delivery in this State unless it contains in substance the following provisions, or corresponding provisions which in the opinion of the commissioner are at least as favorable to the contract holder upon cessation of payment of considerations under the contract:

(1)  That upon cessation of payment of considerations under a contract, or upon the written request of the contract owner, the insurer will grant a paid-up annuity benefit on a plan stipulated in the contract of such value as is specified in subsections (g), (h), (i), (j), and (l);

(2)  If a contract provides for a lump sum settlement at maturity, or at any other time, that upon surrender of the contract at or prior to the commencement of any annuity payments, the insurer will pay in lieu of any paid-up annuity benefit a cash surrender benefit of the amount as specified in subsections (g), (h), (j), and (l).  The insurer shall reserve the right to defer the payment of the cash surrender benefit for a period not exceeding six months after demand therefor with surrender of the contract after making written request and receiving written approval of the commissioner.  The request shall address the necessity and equitability to all policyholders of the deferral;

(3)  A statement of the mortality table, if any, and interest rates used in calculating any minimum paid-up annuity, cash surrender, or death benefits that are guaranteed under the contract, together with sufficient information to determine the amounts of the benefits; and

(4)  A statement that any paid-up annuity, cash surrender, or death benefits that may be available under the contract are not less than the minimum benefits required by any statute of the state in which the contract is delivered, and an explanation of the manner in which the benefits are altered by the existence of any additional amounts credited by the insurer to the contract, any indebtedness to the insurer on the contract, or any prior withdrawals from or partial surrenders of the contract.

Notwithstanding the requirements of this subsection, any deferred annuity contract may provide that if no considerations have been received under a contract for a period of two full years and the portion of the paid-up annuity benefit at maturity on the plan stipulated in the contract arising from considerations paid would be less than $20 monthly, the insurer may at its option terminate the contract by payment in cash of the then present value of the portion of the paid-up annuity benefit, calculated on the basis of the mortality table, if any, and interest rate specified in the contract for determining the paid-up annuity benefit, and by the payment shall be relieved of any further obligation under the contract.

(d)  The minimum values as specified in subsections (g), (h), (i), (j), and (l), of any paid-up annuity, cash surrender, or death benefits available under an annuity contract shall be based upon minimum nonforfeiture amounts as defined in this subsection.  The minimum nonforfeiture amount at any time at or prior to the commencement of any annuity payments shall be equal to an accumulation up to that time at rates of interest as indicated in subsection (e) of the net considerations paid prior to that time, decreased by the sum of:

(1)  Any prior withdrawals from or partial surrenders of the contract accumulated at a rate of interest as indicated in subsection (e);

(2)  An annual contract charge of $50, accumulated at rates of interest as indicated in subsection (e);

(3)  Any premium tax paid by the insurer for the contract, accumulated at rates of interest as indicated in subsection (e); and

(4)  The amount of any indebtedness to the company on the contract, including interest due and accrued.

The net considerations for a given contract year used to define the minimum nonforfeiture amount shall be an amount equal to eighty-seven and five-tenths per cent of the gross considerations credited to the contract during the contract year.

(e)  The interest rate used in determining minimum nonforfeiture amounts shall be an annual rate of interest determined as the lesser of three per cent a year and the following, which shall be specified in the contract if the interest rate will be reset:

(1)  The five-year constant maturity treasury rate reported by the Federal Reserve as of a date, or average over a period, rounded to the nearest one-twentieth of one per cent, specified in the contract not later than fifteen months prior to the contract issue date or redetermination date under paragraph (4);

(2)  Reduced by one hundred twenty-five basis points;

(3)  Where the resulting interest rate is not less than one per cent; and

(4)  The interest rate shall apply for an initial period and may be redetermined for additional periods.  The redetermination date, basis, and period, if any, shall be stated in the contract.  As used in this paragraph, "basis" means the date or average over a specified period that produces the value of the five-year constant maturity treasury rate to be used at each redetermination date.

(f)  During the period or term that a contract provides substantive participation in an equity indexed benefit, it may increase the reduction described in subsection (e)(2) by up to an additional one hundred basis points to reflect the value of the equity index benefit.  The present value at the contract issue date, and at each subsequent redetermination date, of the additional reduction shall not exceed the market value of the benefit.  The commissioner may require a demonstration that the present value of the additional reduction does not exceed the market value of the benefit.  Lacking such a demonstration that is acceptable to the commissioner, the commissioner may disallow or limit the additional reduction.  The commissioner may adopt rules to implement this subsection and provide for further adjustments to the calculation of minimum nonforfeiture amounts for contracts that provide substantive participation in an equity index benefit and for other contracts that the commissioner determines adjustments are justified.

(g)  Any paid-up annuity benefit available under a contract shall be such that its present value on the date annuity payments are to commence is at least equal to the minimum nonforfeiture amount on that date.  The present value shall be computed using the mortality table, if any, and the interest rate specified in the contract for determining the minimum paid-up annuity benefits guaranteed in the contract.

(h)  For contracts which provide cash surrender benefits, the cash surrender benefits available prior to maturity shall not be less than the present value as of the date of surrender of that portion of the maturity value of the paid-up annuity benefit which would be provided under the contract at maturity arising from considerations paid prior to the time of cash surrender reduced by the amount appropriate to reflect any prior withdrawals from or partial surrenders of the contract, the present value being calculated on the basis of an interest rate not more than one per cent higher than the interest rate specified in the contract for accumulating the net considerations to determine the maturity value, decreased by the amount of any indebtedness to the insurer on the contract, including interest due and accrued, and increased by any existing additional amounts credited by the insurer to the contract.  In no event shall any cash surrender benefit be less than the minimum nonforfeiture amount at that time.  The death benefit under these contracts shall be at least equal to the cash surrender benefit.

(i)  For contracts which do not provide cash surrender benefits, the present value of any paid-up annuity benefit available as a nonforfeiture option at any time prior to maturity shall not be less than the present value of that portion of the maturity value of the paid-up annuity benefit provided under the contract arising from considerations paid prior to the time the contract is surrendered in exchange for, or changed to, a deferred paid-up annuity, the present value being calculated for the period prior to the maturity date on the basis of the interest rate specified in the contract for accumulating the net considerations to determine the maturity value, and increased by any existing additional amounts credited by the insurer to the contract.  For contracts which do not provide any death benefits prior to the commencement of any annuity payments, the present values shall be calculated on the basis of the interest rate and the mortality table specified in the contract for determining the maturity value of the paid-up annuity benefit.  However, in no event shall the present value of a paid-up annuity benefit be less than the minimum nonforfeiture amount at that time.

(j)  For the purpose of determining the benefits calculated under subsections (h) and (i), in the case of annuity contracts under which an election may be made to have annuity payments commence at optional maturity dates, the maturity date shall be the latest date for which election shall be permitted by the contract, but shall not be later than the anniversary of the contract next following the annuitant's seventieth birthday or the tenth anniversary of the contract, whichever is later.

(k)  Any contract which does not provide cash surrender benefits or does not provide death benefits at least equal to the minimum nonforfeiture amount prior to the commencement of any annuity payments shall include a statement in a prominent place in the contract that the benefits are not provided.

(l)  Any paid-up annuity, cash surrender, or death benefits available at any time, other than on the contract anniversary under any contract with fixed scheduled considerations, shall be calculated with allowance for the lapse of time and the payment of any scheduled consideration beyond the beginning of the contract year in which cessation of payment of considerations under the contract occurs.

(m)  For any contract which provides, within the same contract by rider or supplemental contract provision, both annuity benefits and life insurance benefits that are in excess of the greater of cash surrender benefits or a return of the gross considerations with interest, the minimum nonforfeiture benefits shall be equal to the sum of the minimum nonforfeiture benefits for the annuity portion and the minimum nonforfeiture benefits, if any, for the life insurance portion computed as if each portion were a separate contract.  Notwithstanding subsections (g), (h), (i), (j), and (l), additional benefits payable in the event of total and permanent disability, as reversionary annuity or deferred reversionary annuity benefits, or as other policy benefits additional to life insurance, endowment, and annuity benefits, and considerations for all such additional benefits, shall be disregarded in ascertaining minimum nonforfeiture amounts, paid-up annuity, cash surrender, and death benefits that may be required by this section.  The inclusion of additional benefits shall not be required in any paid-up benefits, unless these additional benefits separately would require minimum nonforfeiture amounts, paid-up annuity, cash surrender, and death benefits. [L 1987, c 347, pt of §2; am L 2002, c 155, §70 and c 210, §1; am L 2004, c 15, §2]



§431:10D-108 - Limitation of liability.

§431:10D-108  Limitation of liability.  (a)  No policy of life insurance shall be delivered or issued for delivery in this State if it contains a provision limiting to less than three years the time within which an action at law or in equity may be commenced after the cause of action shall accrue.

(b)  No policy of life insurance shall be delivered or issued for delivery in this State if it contains a provision which excludes or restricts liability for death caused in a certain specified manner or occurring while the insured has a specified status, except that the policy may contain provisions excluding or restricting coverage as specified therein in event of death under any one or more of the following circumstances:

(1)  Death as a result directly or indirectly of war, declared or undeclared, or of any act or hazard of such war;

(2)  Death as a result of aviation under conditions specified in the policy;

(3)  Death as a result of a specified hazardous occupation or occupations;

(4)  Death while the insured is a resident outside of the United States and Canada; or

(5)  Death within two years from the date of issue of the policy as a result of suicide, while sane or insane.

(c)  A policy which contains any exclusion or restriction pursuant to subsection (b) shall also provide that in the event of death under circumstances to which any such exclusion or restriction is applicable, the insurer will pay an amount not less than a reserve determined according to the valuation method prescribed in the minimum standard required by law upon the basis of the mortality table and interest rate specified in the policy for the calculation of nonforfeiture benefits (or if the policy provides no such benefits, computed according to a mortality table and interest rate determined by the insurer and specified in the policy) with adjustment for indebtedness or dividend credit.

(d)  This section shall not apply to annuities and pure endowment contracts, or to any provision of a life insurance policy relating to disability benefits or to additional benefits in the event of death by accident or accidental means.

(e)  An insurer may specify conditions pertaining to subsections (a), (b) and (c) which in the commissioner's opinion are more favorable to the policyholder. [L 1987, c 347, pt of §2]



§431:10D-109 - Scope of incontestable clauses.

§431:10D-109  Scope of incontestable clauses.  A clause in any policy of life insurance providing that such policy shall be incontestable after a specified period shall preclude only a contest of the validity of the policy, and shall not preclude the assertion at any time of defenses based upon provisions in the policy which exclude or restrict coverage, whether or not the restrictions or exclusions are excepted in the clause. [L 1987, c 347, pt of §2]



§431:10D-110 - Incontestability after reinstatement.

§431:10D-110  Incontestability after reinstatement.  The reinstatement of any policy of life insurance or contract of annuity delivered or issued for delivery in this State may be contestable on account of fraud or misrepresentation of facts material to the reinstatement only for the same period following reinstatement as the policy provides with respect to contestability after original issuance. [L 1987, c 347, pt of §2]



§431:10D-111 - Premium deposits.

§431:10D-111  Premium deposits.  (a)  A life insurer may, under such policy provisions or agreements as have been approved by the commissioner consistent with this section, contract for and accept premium deposits in addition to the regular premiums specified in the policy, for the purpose of paying future premiums, or to facilitate conversion of the policy, or to increase the benefits thereof.

(b)  The unused accumulation from such deposits shall be held and accounted for as a premium deposit fund, and the policy or agreement shall provide for the manner of application of the premium deposit fund to the payment of premiums otherwise in default and for the disposition of the fund if it is not sufficient to pay the next premium.

(c)  Such fund shall:

(1)  Be available upon surrender of the policy, in addition to the cash surrender value;

(2)  Be payable upon the insured's death or upon maturity of the policy; and

(3)  Be paid to the insured whenever the cash surrender value together with the premium deposit fund equals or exceeds the amount of insurance provided by the policy, unless the amount of the deposit does not exceed that which may be required to facilitate conversion of the policy to another plan in accordance with its terms.

(d)  No part of the premium deposit fund shall be paid to the insured during the continuance of the policy except at such times and in such amounts as is specified in the policy or in the deposit agreement. [L 1987, c 347, pt of §2]



§431:10D-112 - Policy settlements.

§431:10D-112  Policy settlements.  Any life insurer shall have the power to hold under agreement the proceeds of any policy issued by it, upon such terms and restrictions as to revocation by the policyholder and control by beneficiaries, and with such exemptions from the claims of creditors of beneficiaries other than the policyholder as set forth in the policy or as agreed to in writing by the insurer and the policyholder.  Upon maturity of a policy in the event the policyholder has made no such agreement, the insurer shall have the power to hold the proceeds of the policy under an agreement with the beneficiaries.  The insurer shall not be required to segregate funds so held but may hold them as part of its general assets. [L 1987, c 347, pt of §2]



§431:10D-113 - Indebtedness deducted from proceeds.

§431:10D-113  Indebtedness deducted from proceeds.  In determining the amount due under any life insurance policy issued, deduction may be made of:

(1)  Any unpaid premiums or installments thereof for the current policy year due under the terms of the policy, and

(2)  The amount of principal and accrued interest of any policy loan or other indebtedness against the policy then remaining unpaid, such principal increased by unpaid interest and compounded as provided in this part. [L 1987, c 347, pt of §2]



§431:10D-114 - Miscellaneous proceeds.

§431:10D-114  Miscellaneous proceeds.  Upon the death of the insured and except as is otherwise expressly provided by the policy or premium deposit agreement, a life insurer may pay to the surviving spouse, children, beneficiary, or person other than the insured's estate, appearing to the insurer to be equitably entitled to such payment, sums then held by it and comprising:

(1)  Premiums paid in advance, if such premiums did not fall due prior to the death, or funds held on deposit for the payment of future premiums.

(2)  Dividends theretofore declared on the policy and held by the insurer under the insured's option.

(3)  Dividends becoming payable on or after the death of the insured. [L 1987, c 347, pt of §2]



§431:10D-115 - Dealing in dividends.

§431:10D-115  Dealing in dividends.  No life insurer nor any of its representatives, producers, or affiliates, shall buy, take by assignment other than in connection with policy loans, or otherwise deal or traffic in any rights to dividends existing under participating life insurance policies issued by the insurer. [L 1987, c 347, pt of §2; am L 2002, c 155, §71]



§431:10D-116 - Prohibited policy plans.

§431:10D-116  Prohibited policy plans.  No life insurer shall issue for delivery or deliver in this State any life insurance policy:

(1)  Issued under any plan for the segregation of policyholders into mathematical groups and providing benefits for a surviving policyholder of a group arising out of the death of another policyholder of such group, or under any other similar plan.

(2)  Providing benefits or values for surviving or continuing policyholders contingent upon the lapse or termination of the policies of other policyholders, whether by death or otherwise. [L 1987, c 347, pt of §2]



§431:10D-117 - Life franchise plan.

§431:10D-117  Life franchise plan.  Insurance may be issued pursuant to the provisions of this part on a franchise plan under the terms of which life insurance and annuities, other than group life insurance, group annuities and industrial life insurance, is issued to:

(1)  Two or more employees of any corporation, co-partnership, or individual employer or any governmental corporation, agency or department thereof; or

(2)  Ten or more members, employees, or employees of members of any trade or professional association or of a labor union or of any other association having had an active existence for at least two years where such association or union has a constitution or bylaws and is formed in good faith for purposes other than that of obtaining insurance.

Such persons, with or without their dependents, may be issued the same form of an individual policy varying only as to premium, amounts, and kinds of coverage applied for by such persons under an arrangement whereby the premiums on such policies may be paid to the insurer periodically by the employer, with or without payroll deductions, or by the association for its members, or by some designated person acting on behalf of such employer or association.  The term employees as used in this section shall be deemed to include the officers, managers and employees of the employer and the individual proprietor or partners if the employer is an individual proprietor or partnership.  No individual may become insured for more than $20,000 under this plan. [L 1987, c 347, pt of §2]



§431:10D-118 - Variable contracts.

§431:10D-118  Variable contracts.  (a)  A domestic life insurance company may, by or pursuant to resolution of its board of directors, establish one or more separate accounts, and may allocate thereto amounts, including without limitation proceeds applied under optional modes of settlement or under dividend options, to provide for life insurance or annuities (and benefits incidental thereto), payable in fixed or variable amounts or both, subject to the following:

(1)  The income, gains and losses, realized or unrealized, from assets allocated to a separate account shall be credited to or charged against the account, without regard to other income, gains or losses of the company.

(2)  Except as hereinafter provided, amounts allocated to any separate account and accumulations thereon may be invested and reinvested without regard to any requirements or limitations prescribed by the laws of this State governing the investments of life insurance companies; provided that to the extent that the company's reserve liability with regard to (A) benefits guaranteed as to amount and duration, and (B) funds guaranteed as to principal amount or stated rate of interest is maintained in any separate account, a portion of the assets of such separate account at least equal to such reserve liability shall be, except as the commissioner may otherwise approve, invested, in accordance with the laws of this State governing the investments of life insurance companies.  The investments in such separate account or accounts shall not be taken into account in applying the investment limitations otherwise applicable to the investments of the company.

(3)  Unless otherwise approved by the commissioner, assets allocated to a separate account shall be valued at their market value on the date of valuation, or if there is no readily available market, then as provided under the terms of the contract or the rules or other written agreement applicable to such separate account; provided that unless otherwise approved by the commissioner, a portion of the assets of such separate account equal to the company's reserve liability with regard to the guaranteed benefits and funds referred to in [subparagraphs] (A) and (B) of subsection (a)(2), if any, shall be valued in accordance with the rules otherwise applicable to the company's assets.

(4)  Amounts allocated to a separate account in the exercise of the power granted by this section shall be owned by the company, and the company shall not be, nor hold itself out to be, a trustee with respect to such amounts.  That portion of the assets of any such separate account equal to the reserves and other contract liabilities with respect to such account shall not be chargeable with liabilities arising out of any other business the company may conduct.

(5)  No sale, exchange or other transfer of assets may be made by a company between any of its separate accounts or between any other investment account and one or more of its separate accounts unless, in case of a transfer into a separate account, such transfer is made solely to establish the account or to support the operation of the contracts with respect to the separate account to which the transfer is made, and unless such transfer, whether into or from a separate account, is made (A) by a transfer of cash, or (B) by a transfer of securities having a readily determinable market value, provided that such transfer of securities is approved by the commissioner.  The commissioner may approve other transfers among such accounts, if in the commissioner's opinion, such transfers would not be inequitable.

(6)  To the extent such company deems it necessary to comply with any applicable federal or state laws, such company, with respect to any separate account, including without limitation any separate account which is a management investment company or a unit investment trust, may provide for persons having an interest therein appropriate voting and other rights and special procedures for the conduct of the business of such account, including without limitation special rights and procedures relating to investment policy, investment advisory services, selection of independent public accountants, and the selection of a committee, the members of which need not be otherwise affiliated with such company, to manage the business of such account.

(b)  (1)  Any variable contract providing benefits payable in variable amounts delivered or issued for delivery in this State shall contain a statement of the essential features of the procedures to be followed by the insurance company in determining the dollar amount of such variable benefits.  Any such contract, including a group contract and any certificate in evidence of variable benefits issued thereunder, shall state that such dollar amount will vary to reflect investment experience and shall contain on its first page a statement to the effect that the benefits thereunder are on a variable basis.

(2)  Variable contracts delivered or issued for delivery in this State may include as an incidental benefit provision for payment on death during the deferred period of an amount not in excess of the greater of the sum of the premiums or stipulated payments paid under the contract or the value of the contract at time of death.  Any such provision shall not be deemed to be life insurance and therefore not subject to the provisions of this code governing life insurance carriers.  A provision for any other benefit on death during the deferred period shall be subject to such insurance provisions.

(c)  No company shall deliver or issue for delivery within this State contracts under this section unless it is licensed or organized to do a life insurance or annuity business in this State, and the commissioner is satisfied that its condition or method of operation in connection with the issuance of such contracts will not render its operation hazardous to the public or its policyholders in this State.  In this connection, the commissioner shall consider among other things:

(1)  The history and financial condition of the company;

(2)  The character, responsibility and fitness of the officers and directors of the company; and

(3)  The law and regulation under which the company is authorized in the state of domicile to issue variable contracts.

A company which issues variable contracts and which is a subsidiary of, or affiliated through common management or ownership with, another life insurance company authorized to do business in this State shall be deemed to have met the provisions of this subsection if either it or the parent or affiliated company meets the requirements of this subsection.

(d)  Notwithstanding any other provision of law, the commissioner shall have sole and exclusive authority to regulate the issuance and sale of variable contracts and to provide for licensing of persons selling such contracts, and to issue such reasonable rules and regulations as may be appropriate to carry out the purposes and provisions of this section.

(e)  The provisions of section 431:10D-101 through section 431:10D-106 and section 431:10D-109 shall be inapplicable to variable contracts, nor shall any provision in this code requiring contracts to be participating be deemed applicable to variable contracts.  The commissioner, by regulation, may require that any individual variable contract, delivered or issued for delivery in this State, contain provisions as to grace period, reinstatement or nonforfeiture which are appropriate to a variable contract.  Except as otherwise provided in this section, all pertinent provisions of this code shall apply to separate accounts and contracts relating thereto.  The reserve liability for variable contracts shall be established in accordance with actuarial procedures that recognize the variable nature of the benefits provided and any mortality guarantees. [L 1987, c 347, pt of §2]



§431:10D-201 - Group life insurance requirements.

PART II.  GROUP LIFE INSURANCE

§431:10D-201  Group life insurance requirements.  (a)  Except as provided in subsection (b), no policy of group life insurance shall be delivered in this State unless it conforms to one of the descriptions as provided in this article.

(b)  Subsection (a) shall not apply to contracts of life insurance insuring only individuals:

(1)  Related by marriage, by blood, or by legal adoption; or

(2)  Having a common interest through ownership of a business enterprise, or of a substantial legal interest or equity in the business enterprise, and who are actively engaged in its management; or

(3)  Otherwise having an insurable interest in each other's lives. [L 1987, c 347, pt of §2]



§431:10D-202 - Employee groups.

§431:10D-202  Employee groups.  (a)  The lives of a group of individuals may be insured under a policy issued to an employer, or to the trustees of a fund established by an employer, which employer or trustee is deemed the policyholder, insuring employees of the employer for the benefit of persons other than the employer; provided that if the entire cost of the insurance has been borne by the employer and the employer uses the benefits for the purpose of purchasing employer securities distributed to employees from a pension, profit sharing, stock bonus, or employee stock ownership plan which has been qualified under section 401 of the Internal Revenue Code, benefits may be made payable to the employer.

(b)  Issuance of group life insurance policies shall be subject to the following requirements:

(1)  The employees eligible for insurance under the policy shall be all of the employees of the employer, or all of any class or classes thereof determined by conditions pertaining to their employment.  The policy may provide that the term employees shall include:

(A)  The employees of one or more subsidiary corporations, and the employees, individual proprietors, and partners of one or more affiliated corporations, proprietorships, or partnerships, if the business of the employer and of such affiliated corporations, proprietorships, or partnerships is under common control;

(B)  The individual proprietor or partners, if the employer is an individual proprietor or a partnership; and

(C)  Retired employees.

No director of a corporate employer shall be eligible for insurance under the policy unless such person is otherwise eligible as a bona fide employee of the corporation by performing services other than the usual duties of a director.  No individual proprietor or partner shall be eligible for insurance under the policy unless the individual is actively engaged in and devotes a substantial part of the individual's time to the conduct of the business of the proprietorship or partnership;

(2)  The premium for the policy may be paid entirely by the employer, or by funds paid entirely by the insured employees, or by funds contributed by both the employer and the insured employees.  Except as provided in paragraph (3), a policy on which no part of the premium is to be derived from funds contributed by the insured employees shall insure all eligible employees, except those who reject such coverage in writing;

(3)  An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer; and

(4)  The amounts of insurance under the policy shall be based upon some plan precluding individual selection either by the employer or trustees. [L 1987, c 347, pt of §2; am L 1988, c 330, §3; gen ch 1992; am L 2004, c 122, §47; am L 2008, c 155, §2]



§431:10D-203 - Debtor groups.

§431:10D-203  Debtor groups.  The lives of a group of individuals may be insured under a policy issued to a creditor or its parent holding company or to a trustee or trustees or agent designated by two or more creditors, which creditor, holding company, affiliate, trustee, trustees, or agent shall be deemed the policyholder, to insure debtors of the creditor or creditors, subject to the following requirements:

(1)  The debtors eligible for insurance under the policy shall be all of the debtors of the creditor or creditors or all of any class or classes thereof.  The policy may provide that the term debtors shall include:

(A)  Borrowers of money or purchasers or lessees of goods, services, or property for which payment is arranged through a credit transaction;

(B)  The debtors of one or more subsidiary corporations; and

(C)  The debtors of one or more affiliated corporations, proprietorships, or partnerships, if the business of the policyholder and the affiliate is under common control;

(2)  The premiums for the policy shall be paid either from the creditor's funds, or from charges collected from the insured debtors, or from both.  A policy on which part or all of the premiums is to be derived from the collection from the insured debtors of identifiable charges not required of uninsured debtors shall not include, in the class or classes of debtors eligible from insurance, debtors under obligations outstanding at its date of issue without evidence of individual insurability unless at least seventy-five per cent of the then eligible debtors elect to pay the required charges.  Except as provided in paragraph (3), a policy on which no part of the premium is to be derived from the collection of such identifiable charges shall insure all eligible debtors;

(3)  An insurer may exclude any debtors as to whom evidence of individual insurability is not satisfactory to the insurer;

(4)  The policy may be issued only if the group of eligible debtors is then receiving new entrants at the rate of at least one hundred persons yearly, or may reasonably be expected to receive at least one hundred new entrants during the first policy year, and only if the policy reserves to the insurer the right to require evidence of individual insurability if less than seventy-five per cent of the new entrants become insured;

(5)  The amount of the insurance on the life of any debtor shall at no time exceed the greater of the scheduled or actual amount of unpaid indebtedness to the creditor, except that if the sole purpose of the loan is to provide future advances to the debtor to meet education or education-related expenses of the debtor, the debtor's spouse, children or other dependents, the amount of insurance may equal, but may not exceed, the total amount of the described expenses forecast at the time of entry into the loan agreement with the creditor, less the amount of all repayments by the debtor.  In the case of revolving loan or revolving charge accounts, the insurance shall at no time exceed the unpaid indebtedness;

(6)  The insurance shall be payable to the creditor or any successor to the right, title, and interest of the creditor.  The payment shall reduce or extinguish the unpaid indebtedness of the debtor to the extent of the payment and, whenever the amount of insurance exceeds the unpaid indebtedness, any such excess shall be payable to a beneficiary, other than the creditor, named by the debtor or to the debtor's estate; and

(7)  Payment by the debtor insured under any such group life insurance contract of an amount not in excess of the premium charged the creditor by the insurer for such insurance pertaining to the debtor, shall not be deemed to constitute a charge upon a loan in violation of any banking or usury law or any law regulating installment sales. [L 1987, c 347, pt of §2; am L 2004, c 122, §48]



§431:10D-204 - Labor union groups.

§431:10D-204  Labor union groups.  The lives of a group of individuals may be insured under a policy issued to a labor union, which shall be deemed the policyholder, to insure members of the union for the benefit of persons other than the union or any of its officials, representatives, or agents, subject to the following requirements:

(1)  The members eligible for insurance under the policy shall be all of the members of the union, or all of any class or classes thereof;

(2)  The premium for the policy shall be paid either wholly from the union's funds, or partly from such funds and partly from funds contributed by the insured members specifically for their insurance.  No policy may be issued on which the entire premium is to be derived from funds contributed by the insured members specifically for their insurance.  A policy on which part of the premium is to be derived from funds contributed by the insured members specifically for their insurance may be placed in force only if at least seventy-five per cent of the then eligible members, excluding any as to whom evidence of individual insurability is not satisfactory to the insurer, elect to make the required contributions.  Except as provided in paragraph (3), a policy on which no part of the premium is to be derived from funds contributed by the insured members specifically for their insurance shall insure all eligible members, except those who reject such coverage in writing;

(3)  An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer;

(4)  The policy shall cover at least twenty-five members at date of issue; and

(5)  The amount of insurance under the policy shall be based upon some plan precluding individual selection either by the members or by the union. [L 1987, c 347, pt of §2; am L 2004, c 122, §49]



§431:10D-205 - Trustee groups.

§431:10D-205  Trustee groups.  The lives of a group of individuals may be insured under a policy issued to the trustees of a fund established by two or more employers or by one or more labor unions, or by one or more employers and one or more labor unions which trustees shall be deemed the policyholder, to insure employees of the employers or members of the unions for the benefit of persons other than the employers or the unions, subject to the following requirements:

(1)  The persons eligible for insurance shall be all of the employees of the employers or all of the members of the unions, or all of any class or classes thereof.  The policy may provide that the term employees shall include:

(A)  The employees of one or more subsidiary corporations, and the employees, individual proprietors, and partners of one or more affiliated corporations, proprietorships, or partnerships if the business of the employer and the affiliated corporations, proprietorships or partnerships are under common control;

(B)  The individual proprietor or partners if the employer is an individual proprietor or a partnership;

(C)  Retired employees; and

(D)  The trustees or their employees, or both, if their duties are principally connected with the trusteeship.

No director of a corporate employer shall be eligible for insurance under the policy unless the person is otherwise eligible as a bona fide employee of the corporation by performing services other than the usual duties of a director.  No individual proprietor or partner shall be eligible for insurance under the policy unless the individual proprietor or partner is actively engaged in and devotes a substantial part of the individual proprietor's or partner's time to the conduct of the business of the proprietorship or partnership.

(2)  The premium for the policy shall be paid wholly from funds contributed by the employer or employers of the insured persons, or by the union or unions, or by both, or, except in the case of a policy issued to the trustees of a fund established wholly by two or more employers, partly from those funds and partly from funds contributed by the insured persons.  No policy may be issued to the trustees of a fund established wholly by two or more employers on which any part of the premium is to be derived from funds contributed by the insured persons specifically for their insurance.  A policy on which part of the premium is to be derived from funds contributed by the insured persons specifically for their insurance may be placed in force only if at least seventy-five per cent of the then eligible persons, excluding any as to whom evidence of insurability is not satisfactory to the insurer, elect to make the required contributions.  Except as provided in paragraph (3), a policy on which no part of the premium is to be derived from funds contributed by the insured persons specifically for their insurance must insure all eligible persons, except those who reject that coverage in writing.

(3)  An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.

(4)  The policy must cover at date of issue at least twenty-five persons and not less than an average of four persons per employer unit; and if the fund is established by the members of an association of employers the policy may be issued only if:

(A)  Either:

(i)  The participating employers constitute at date of issue at least thirty-three and one-third per cent of those employer members whose employees are not already covered for group life insurance, or

(ii)  The total number of persons covered at date of issue exceeds two hundred; and

(B)  The policy shall not require that, if a participating employer discontinues membership in the association, the insurance of the employer's employees shall cease solely by reason of the discontinuance.

(5)  The amounts of insurance under the policy must be based upon some plan precluding individual selection either by the insured persons or by the policyholder, employers, or unions. [L 1987, c 347, pt of §2; am L 1990, c 38, §1]



§431:10D-206 - Agent groups.

§431:10D-206  Agent groups.  The lives of a group of individuals may be insured under a policy issued to a principal, or if such principal is a life insurer, by or to such principal covering when issued not less than twenty-five agents of the principal, subject to the following requirements:

(1)  The agents eligible for insurance under the policy shall be those who are under contract to render personal services for the principal for a commission or other fixed or ascertainable compensation.

(2)  The policy must insure either all of the agents or all of any class or classes thereof, except that if a policy is intended to insure several such classes it may be issued to insure any such class of which seventy-five per cent are covered and extended to other classes as seventy-five per cent thereof express the desire to be covered.

(3)  The premium on the policy shall be paid by the principal or by the principal and the agents jointly. When the premium is paid by the principal and agents jointly and the benefits of the policy are offered to all eligible agents, the policy, when issued, must insure not less than seventy-five per cent of the agents.

(4)  The amounts of insurance shall be based upon some plan which will preclude individual selection.

(5)  The insurance shall be for the benefit of persons other than the principal.

(6)  The policy shall terminate if, subsequent to issue the number of agents insured falls below twenty-five lives or seventy-five per cent of the number eligible and the contribution of the agents, if the premiums are on a renewable term insurance basis, exceed $1 per month per $1,000 of insurance coverage plus any additional premium per $1,000 of insurance coverage charged to cover one or more hazardous occupations.

(7)  For the purpose of this section the term agents shall be deemed to include producers and salespersons. [L 1987, c 347, pt of §2; gen ch 1993; am L 2002, c 155, §72]



§431:10D-207 - Public employee association groups.

§431:10D-207  Public employee association groups.  The lives of a group of individuals may be insured under a policy issued to an association of public employees, which shall be deemed the policyholder, to insure members of the association for the benefit of persons other than the association or any of its officials, subject to the following requirements:

(1)  The association shall have been formed for purposes other than obtaining insurance and have when the policy is placed in force, a membership in the classes eligible for insurance of not less than seventy-five per cent of the number of employees eligible for membership in such classes;

(2)  The members eligible for insurance under the policy shall be all of the members of the association, or all of any class or classes thereof;

(3)  The premium for the policy shall be paid either from the association's own funds or from charges collected from the insured members specifically for the insurance, or from both.  Any charges collected from the insured members specifically for the insurance, and the dues of the association if they include the cost of insurance, may be collected through deductions by the employer from the salaries of the members.  The deductions from salary may be paid by the employer to the association or directly to the insurer.  No policy may be placed in force unless and until at least seventy-five per cent of the then eligible members of the association, excluding any as to whom evidence of individual insurability is not satisfactory to the insurer, have elected to be covered and have authorized their employer to make the required deductions from salary, or have otherwise assigned pay or arranged for payment of their individual contributions to the association.  Except as provided in paragraph (4), a policy on which no part of the premium is to be derived from funds contributed by the insured members specifically for their insurance shall insure all eligible members, except those who reject such coverage in writing;

(4)  An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer;

(5)  Charges collected from the insured members specifically for the insurance, and the dues of the association if they include the cost of insurance, may be determined according to each attained age or in not fewer than four reasonably spaced attained age groups.  This provision, however, shall not preclude an average rate for the whole group with charges to the individual members based on a schedule of insurance graded by rank, salary bracket, or by length of service or seniority;

(6)  The policy shall cover at least twenty-five persons at date of issue; and

(7)  The amounts of insurance under the policy shall be based upon some plan precluding individual selection either by the members or by the association.

As used in this section, "public employees" means employees of the United States government, any state, any political subdivision, instrumentality, department, bureau, board, or commission of the United States government or any state, or the national guard as an association in nature under its existing form. [L 1987, c 347, pt of §2; am L 2004, c 122, §50]



§431:10D-208 - Mutual benefit society groups.

§431:10D-208  Mutual benefit society groups.  The lives of a group of individuals may be insured under a policy issued to a mutual benefit society, which shall be deemed the policyholder, to insure members of the society for the benefit of persons other than the society or any of its officials, subject to the following requirements:

(1)  The society must have been formed for purposes other than obtaining insurance and have, when the policy is placed in force, a membership in the classes eligible for insurance of not less than seventy-five per cent of the number of persons eligible for membership in such classes;

(2)  The members eligible for insurance under the policy shall be all of the members of the society, or all of any class or classes thereof;

(3)  The premium for the policy shall be paid either from the society's own funds or from charges collected from the insured members specifically for the insurance, or from both.  No policy may be placed in force unless and until at least seventy-five per cent of the then eligible members of the society, excluding any as to whom evidence of individual insurability is not satisfactory to the insurer, have elected to be covered and have arranged for payment of their individual contributions to the society.  Except as provided in paragraph (4), a policy on which no part of the premium is to be derived from funds contributed by the insured members specifically for their insurance must insure all eligible members;

(4)  An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer;

(5)  Charges collected from the insured members specially for the insurance, and the dues of the society if they include the cost of insurance, may be determined according to each attained age or in not less than four reasonably spaced attained age groups;

(6)  The policy must cover at least twenty-five persons at date of issue; and

(7)  The amounts of insurance under the policy must be based upon some plan precluding individual selection either by the members or by the society.

As used in this section, the term "mutual benefit society" has the same meaning as that ascribed to it in section 432:1-104.  Any mutual benefit society participating in an insurance program under this section shall be exempted from the requirements of chapter 432 relative to the management or operation of its death or accident and health or sickness benefit funds with respect to the insurance program. [L 1987, c 347, pt of §2; am L 2003, c 212, §87]



§431:10D-209 - Professional association groups.

§431:10D-209  Professional association groups.  The lives of a group of individuals may be insured under a policy issued to an association of professional persons, which shall be deemed the policyholder, to insure members of the association for the benefit of persons other than the association or any of its officials, subject to the following requirements:

(1)  The association shall have been formed for purposes other than obtaining insurance and have when the policy is placed in force, a membership in the classes eligible for insurance of not less than seventy-five per cent of the number of professional persons eligible for membership in such classes;

(2)  The members eligible for insurance under the policy shall be all of the members of the association, or all of any class or classes thereof;

(3)  The premium for the policy shall be paid either from the association's own funds or from charges collected from the insured members specifically for the insurance, or from both.  No policy may be placed in force unless and until at least seventy-five per cent of the then eligible members of the association, excluding any as to whom evidence of individual insurability is not satisfactory to the insurer, have elected to be covered and have arranged for payment of their individual contributions to the association. Except as provided in paragraph (4), a policy on which no part of the premium is to be derived from funds contributed by the insured members specifically for their insurance shall insure all eligible members;

(4)  An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer;

(5)  Charges collected from the insured members specifically for the insurance, and the dues of the association if they include the cost of insurance, may be determined according to each attained age or in not fewer than four reasonably spaced attained age groups;

(6)  The policy shall cover at least twenty-five persons at date of issue; and

(7)  The amounts of insurance under the policy shall be based upon some plan precluding individual selection either by the members or by the association.

As used in this section, "professional persons" means persons practicing a profession requiring examination and licensing under chapters 448, 453, 464, 466, and 605. [L 1987, c 347, pt of §2; am L 2004, c 122, §51]



§431:10D-210 - Occupation, industry, or trade association groups.

§431:10D-210  Occupation, industry, or trade association groups.  The lives of a group of individuals may be insured under a policy issued to an association of individuals belonging to a single occupation, industry, or trade association, which shall be deemed the policyholder, to insure members of the association for the benefit of persons other than the association or any of its officials, subject to the following requirements:

(1)  The association must have been formed for purposes other than obtaining insurance.

(2)  The members eligible for insurance under the policy shall be all of the members of the association.

(3)  The premium for the policy shall be paid either from the association's own funds or from charges collected from the insured members specifically for the insurance, or from both.  No policy may be placed in force unless and until at least seventy-five per cent of the then eligible members of the association, excluding any as to whom evidence of individual insurability is not satisfactory to the insurer, have elected to be covered and have arranged for payment of their individual contributions to the association.

(4)  Charges collected from the insured members specifically for the insurance, and the dues of the association if they include the cost of insurance, may be determined according to each attained age or in not less than four reasonably spaced attained age groups.

(5)  The policy must cover at least twenty-five persons at date of issue.

(6)  The amounts of insurance under the policy must be based upon some plan precluding individual selection either by the members or by the association. [L 1987, c 347, pt of §2]



§431:10D-211 - Credit union groups.

§431:10D-211  Credit union groups.  The lives of the members of a credit union may be insured under a policy issued to the credit union that shall be deemed the policyholder to insure members of the credit union for the benefit of persons other than the credit union or any of its officials, subject to the following requirements:

(1)  Except for paragraph (2), the members eligible for insurance under the policy shall be all of the members of the credit union;

(2)  An insurer may exclude or limit the coverage on any member as to whom evidence of individual insurability is not satisfactory to the insurer;

(3)  The premiums for the policy shall be paid by the policyholder, either from the credit union's own funds or from charges collected from the insured members specifically for the insurance, or from both; provided that when the premium is paid by the members, or by the credit union and its members jointly, at least seventy-five per cent of the then eligible members, excluding any as to whom evidence of insurability is not satisfactory to the insurer, shall elect to make the required contributions; and

(4)  The amounts of insurance under the policy shall be based upon some plan precluding individual selection either by the members or by the credit union.

As used in this section, "credit union" means a credit union chartered under the provisions of the Federal Credit Union Act or article 10 of chapter 412. [L 1987, c 347, pt of §2; am L 1993, c 350, §17; am L 2004, c 122, §52]



§431:10D-212 - Spouses and dependents of insured individuals.

§431:10D-212  Spouses and dependents of insured individuals.  (a)  Except for a policy issued under sections 431:10D-203 and 431:10D-211, insurance under any group life insurance policy issued pursuant to this article may be extended to insure the employees or members of such groups against loss due to the death of their spouses and dependent children subject to the following:

(1)  The spouse and dependent of the individual insured may be covered in amounts of insurance equivalent to the amount of coverage of the insured individual;

(2)  The premiums for the insurance of the spouse or dependent shall be paid either from funds contributed by the employer, union, association or other person to whom the policy has been issued, or from funds contributed by the individual insured, or from both; and

(3)  An insurer may exclude or limit the coverage on any spouse or dependent child as to whom evidence of individual insurability is not satisfactory to the insurer.

(b)  For purposes of this section:

"Dependent" means a child of the insured individual:

(1)  Under eighteen years of age;

(2)  Under twenty-three years of age who is attending an educational institution and relying upon the insured individual for financial support; or

(3)  Regardless of age who is incapable of self-sustaining employment by reason of mental retardation or physical handicap and is chiefly dependent upon the insured individual for support and maintenance.

"Individual" includes a person or a member of any group provided in section 431:10D-202 and sections 431:10D-204 through 431:10D-210. [L 1987, c 347, pt of §2; am L 2004, c 122, §53; am L 2008, c 155, §3]



§431:10D-213 - Standard provisions required.

§431:10D-213  Standard provisions required.  (a)  No policy of group life insurance shall be delivered or issued for delivery in this State unless it contains in substance the standard provisions set forth below, or provisions that in the opinion of the commissioner are more favorable to the individuals insured.  The policy shall provide that:

(1)  Grace period.  The policyholder is entitled to a grace period of not fewer than thirty days, for the payment of any premium due except the first, during which grace period the death benefit coverage shall continue in force, unless the policyholder has given the insurer written notice of discontinuance in advance of the date of discontinuance and in accordance with the terms of the policy.  The policy may provide that the policyholder shall be liable to the insurer for the payment of a pro rata premium for the time the policy was in force during the grace period.

(2)  Incontestability.  The validity of the policy shall not be contested, except for nonpayment of premiums, after it has been in force for two years from its date of issue; and that no statement made by an individual insured under the policy relating to the individual's insurability shall be used in contesting the validity of the insurance with respect to which the statement was made, after the insurance has been in force prior to the contest for a period of two years during the individual's lifetime, nor unless it is contained in a written instrument signed by the individual.

(3)  The contract, representations.  A copy of the application, if any, of the policyholder shall be attached to the policy when issued and become a part of the contract; all statements made by the policyholder or by the persons insured shall be deemed representations and not warranties, and no statement made by any person insured shall be used in any contest unless a copy of the instrument containing the statement is or has been furnished to such persons, or, in the event of death or incapacity of the insured person, to the person's beneficiary or personal representative.

(4)  Insurability.  The conditions, if any, under which the insurer reserves the right to require a person eligible for insurance to furnish evidence of individual insurability satisfactory to the insurer as a condition to part or all of the individual's coverage.

(5)  Misstatement of age.  An equitable adjustment of premiums or of benefits or of both shall be made in the event the age of a person insured has been misstated, containing a clear statement of the method of adjustment to be used.

(6)  Beneficiary.  Any sum becoming due by reason of the death of the individual insured shall be payable to the beneficiary designated by the individual subject to the provisions of the policy in the event there is no designated beneficiary, as to all or any part of the sum, living at the death of the individual insured, and subject to any right reserved by the insurer in the policy and set forth in the certificate to pay at its option a part of the sum not exceeding $2,000 to any person appearing to the insurer to be equitably entitled thereto by reason of having incurred funeral or other expenses incident to the last illness or death of the individual insured.

(7)  Certificates.  The insurer will issue to the policyholder for delivery to each individual insured an individual certificate setting forth a statement as to the insurance protection to which the individual is entitled, to whom the insurance benefits are payable, and the rights and conditions set forth in paragraphs (8), (9), and (10).

(8)  Conversion on termination of eligibility.  If the insurance, or any portion of it, on an individual covered under the policy ceases because of termination of employment or of membership in the class or classes eligible for coverage under the policy, the individual shall be entitled to have issued to the individual by the insurer, without evidence of insurability, an individual policy of life insurance without disability or other supplementary benefits; provided that:

(A)  Application for the individual policy shall be made, and the first premium paid to the insurer, within not fewer than thirty days, after such termination;

(B)  The individual policy shall, at the option of the individual, be on any one of the forms then customarily issued by the insurer at the age and for the amount applied for, except that the group policy may exclude the option to elect term insurance;

(C)  The individual policy shall be in an amount not in excess of the amount of life insurance that ceases because of such termination nor less than $1,000 unless a smaller amount of coverage was provided for the individual under the group policy less the amount of any life insurance for which such person becomes eligible under the same or any other group policy within not fewer than thirty days after such termination; provided that any amount of insurance that shall have matured on or before the date of such termination as an endowment payable to the individual insured, whether in one sum or in installments or in the form of an annuity, shall not, for the purposes of this provision, be included in the amount that is considered to cease because of such termination; and

(D)  The premium on the individual policy shall be at the insurer's then customary rate applicable to the form and amount of the individual policy, to the class of risk to which the individual then belongs, and to the individual's age attained on the effective date of the individual policy.

(9)  Conversion on termination of policy.  If the group policy terminates or is amended so as to terminate the insurance of any class of insured individuals, every individual insured thereunder at the date of such termination whose insurance terminates, including the insured dependent of a covered person, and who has been so insured for at least five years prior to the termination date shall be entitled to have issued to the individual by the insurer an individual policy of life insurance, subject to the same conditions and limitations as are provided by paragraph (8), except that the group policy may provide that the amount of such individual policy shall not exceed the smaller of:

(A)  The amount of the individual's life insurance protection ceasing because of the termination or amendment of the group policy, less the amount of any life insurance for which the individual is or becomes eligible under any group policy issued or reinstated by the same or another insurer within not fewer than thirty days of such termination; or

(B)  $10,000.

(10)  Death pending conversion.  If an individual insured under the group policy, or the insured dependent of a covered person, dies during the period within which the individual would have been entitled to have an individual policy issued to the individual in accordance with paragraphs (8) and (9), and before such an individual policy shall have become effective, the amount of life insurance that the individual would have been entitled to have issued to the individual under such individual policy shall be payable as a claim under the group policy, regardless of whether the individual policy or the payment of the first premium therefor has been made.

(b)  Subsection (a)(6) through (a)(10) shall not apply to policies issued to a credit union to insure its members.

(c)  Subsection (a)(6), and (a)(8) through (a)(10) shall not apply to policies issued to a creditor to insure its debtors.

(d)  If the group life insurance policy is on a plan of insurance other than the term plan, it shall contain a nonforfeiture provision or provisions that in the opinion of the commissioner is or are equitable to the insured persons and to the policyholder, but such nonforfeiture benefits are not required to be the same as those required for individual life insurance policies. [L 1987, c 347, pt of §2; gen ch 1993; am L 2004, c 122, §54]



§431:10D-214 - Notice to insured regarding conversion right.

§431:10D-214  Notice to insured regarding conversion right.  If any individual insured under a group life insurance policy delivered in this State becomes entitled under the terms of the policy to have an individual policy of life insurance issued to the individual without evidence of insurability, subject to making of application and payment of the first premium within the period specified in the policy, and if the individual is not given notice of the existence of such right at least fifteen days prior to the expiration date of such period, then, in such event the individual shall have an additional period within which to exercise the right, but nothing herein shall be construed to continue any insurance beyond the period provided in the policy.  This additional period shall expire fifteen days next after the individual is given such notice but in no event shall the additional period extend beyond sixty days next after the expiration date of the period provided in the policy.  Written notice presented to the individual or mailed by the policyholder to the last known address of the individual or mailed by the insurer to the last known address of the individual as furnished by the policyholder shall constitute notice for the purposes of this section. [L 1987, c 347, pt of §2]



§431:10D-215 - Assignment of policies.

§431:10D-215  Assignment of policies.  Subject to the terms of the policy, or pursuant to an agreement between the insured, the group policyholder, and the insurer, any person insured under a group life insurance policy may make to any person, other than the policyholder, an assignment of all or any part of the incidents of ownership conferred on the insured by the policy or by law, including specifically, but not by way of limitation, the right to exercise the conversion privilege and the right to name a beneficiary. [L 1987, c 347, pt of §2]



§431:10D-301 - Scope.

PART III.  INDUSTRIAL LIFE INSURANCE

§431:10D-301  Scope.  This part shall apply only to industrial life insurance contracts. [L 1987, c 347, pt of §2]



§431:10D-302 - General life insurance provisions applicable.

§431:10D-302  General life insurance provisions applicable.  The following [sections] of part I of this article shall apply to industrial life insurance policies:

(1)  431:10D-104;

(2)  431:10D-108;

(3)  431:10D-109;

(4)  431:10D-110; and

(5)  431:10D-116. [L 1987, c 347, pt of §2]



§431:10D-303 - Industrial life insurance defined.

§431:10D-303  Industrial life insurance defined.  Industrial life insurance is any life insurance provided by an individual insurance contract issued in face amount of less than $1,000 under which premiums are payable monthly or more often, and bearing the words "Industrial Policy" printed upon the policy as a part of the descriptive matter. [L 1987, c 347, pt of §2]



§431:10D-304 - Compliance required.

§431:10D-304  Compliance required.  No policy of industrial life insurance shall be delivered or be issued for delivery in this State, except in compliance with the provisions of this part, and with other applicable provisions of this code. [L 1987, c 347, pt of §2]



§431:10D-305 - Standard provisions required.

§431:10D-305  Standard provisions required.  No policy of industrial life insurance shall be issued or delivered unless it contains in substance the provisions as required by this part, or provisions which in the opinion of the commissioner are at least as favorable to the policyholder.  There shall be a provision that:

(1)  Grace period.  The insured is entitled to a grace period of four weeks within which the payment of any premium after the first may be made, except that in policies the premiums for which are payable monthly, the grace period shall be not less than thirty days; and that during such period the policy shall continue in full force, but if during the grace period the policy becomes a claim, then any overdue and unpaid premiums may be deducted from any settlement under the policy;

(2)  Entire contract.  The policy shall constitute the entire contract between the parties, or, if a copy of the application is endorsed upon or attached to the policy when issued, the policy and the application therefor shall constitute the entire contract.  If the application is so made a part of the contract, the policy shall also provide that all statements made by the applicant in the application shall, in the absence of fraud, be deemed to be representations and not warranties;

(3)  Incontestability.  The policy shall be incontestable after it has been in force during the lifetime of the insured for a specific period not more than two years from its date of issue, except for nonpayment of premiums and except for provisions relative to benefits in the event of total and permanent disability and provisions which grant additional insurance specifically against death by accident or accidental means;

(4)  Misstatement of age.  If it is found that the age of the individual insured, or the age of any other individual considered in determining the premium, has been misstated, any amount payable or benefit accruing under the policy shall be such as the premium would have purchased at the correct age or ages;

(5)  Participation.  If a participating policy, the insurer shall annually ascertain and apportion any divisible surplus accruing on the policy.  This provision shall not prohibit the payment of additional dividends on default of payment of premiums or termination of the policy;

(6)  Nonforfeiture benefits.  There shall be a provision for nonforfeiture benefits as required by section 431:10D-104;

(7)  Cash surrender value.  There shall be a provision for a cash surrender value as required by section 431:10D-104;

(8)  Reinstatement.  The policy be reinstated at any time within two years after the date of default in the payment of any premium, unless the policy has been surrendered for its cash value or the period of any extended insurance provided by the policy has expired, upon evidence of insurability, including good health, satisfactory to the insurer and the payment of all overdue premiums, and payment (or, within the limits permitted by the then cash values of the policy, reinstatement) of any other indebtedness to the insurer upon the policy with interest as to both premiums and indebtedness at a rate not exceeding six per cent a year compounded annually;

(9)  Payment of claims.  When the policy becomes a claim by the death of the insured, settlement shall be made upon surrender of the policy and receipt of due proof of death, or after a specified period not exceeding two months after the surrender and receipt of proof; provided, however, an insurer is also permitted to require that the premium receipt book be delivered to it prior to settlement;

(10)  Authority to alter contract.  There shall be a provision that no producer shall have the power or authority to waive, change, or alter any of the terms or conditions of any policy; except that, at the option of the insurer, the terms or conditions may be changed by an endorsement signed by a duly authorized officer of the insurer;

(11)  Conversion; weekly premium policies.  In the case of weekly premium policies granting, upon proper written request and upon presentation of evidence of the insurability of the insured satisfactory to the insurer, the privilege of converting the insured's weekly premium industrial insurance to any form of life insurance with less frequent premium payments regularly issued by the insurer, in accordance with terms and conditions agreed upon with the insurer.  The privilege of making the conversion need be granted only if the insurer's weekly premium industrial policies on the life insured, in force as premium paying insurance and on which conversion is requested, grant benefits in event of death, exclusive of additional accidental death benefits and exclusive of any dividend additions, in an amount not less than the minimum amount of the insurance with less frequent premium payments issued by the insurer at the age of the insured on the plan of industrial or ordinary insurance desired; and

(12)  Conversion; monthly premium policies.  In the case of monthly premium industrial policies, granting, upon written request and upon presentation of evidence of the insurability of the insured satisfactory to the insurer, the privilege of converting the insured's monthly premium industrial insurance to any form of ordinary life insurance regularly issued by the insurer, in accordance with terms and conditions agreed upon with the insurer.  The privilege of making the conversions need be granted only if the insurer's monthly premium industrial policies on the life insured, in force as premium paying insurance and on which conversion is requested, grant benefits in event of death, exclusive of additional accidental death benefits and exclusive of any dividend additions, in an amount not less than the minimum amount of ordinary insurance issued by the insured at the age of the insured on the plan of ordinary insurance desired. [L 1987, c 347, pt of §2; am L 2003, c 212, §88]



§431:10D-306 - Title on policy.

§431:10D-306  Title on policy.  There shall be a title on the face of each policy briefly describing its form. [L 1987, c 347, pt of §2]



§431:10D-307 - Beneficiary.

§431:10D-307  Beneficiary.  (a)  Each policy shall have a space on the front or back page of the policy for the name of the beneficiary designated with a reservation of the right to designate or change the beneficiary after the issuance of the policy.

(b)  The policy may also provide that no designation or change of beneficiary shall be binding on the insurer until endorsed on the policy by the insurer, and that the insurer may refuse to endorse the name of any proposed beneficiary who does not appear to the insurer to have an insurable interest in the life of the insured. [L 1987, c 347, pt of §2]



§431:10D-308 - Facility of payment.

§431:10D-308  Facility of payment.  Such a policy may also provide that if the beneficiary designated in the policy does not surrender the policy with due proof of death within the period stated in the policy, which shall not be less than thirty days after the death of the insured, or if the beneficiary is the estate of the insured or is a minor, or dies before the insured or is not legally competent to give a valid release, then the insurer may make payment under the policy to the personal representative of the insured, or to any of the insured's relatives by blood, legal adoption or connection by marriage, or to any person appearing to the insurer to be equitably entitled to such payment by reason of having been named beneficiary, or by reason of having incurred expense for the maintenance, medical attention, or burial of the insured.  The policy may also include a similar provision applicable to any other payment due under the policy. [L 1987, c 347, pt of §2]



§431:10D-309 - Premiums paid direct.

§431:10D-309  Premiums paid direct.  In the case of weekly premium policies, there may be a provision that upon proper notice to the insurer while premiums on the policy are not in default beyond the grace period, of the intention to pay future premiums directly to the insurer at its home office or any office designated by the insurer for the purpose, the insurer will, at the end of each period of a year from the due date of the first premium so paid, for which period the premiums are so paid continuously without default beyond the grace period, refund a stated percentage of the premiums in an amount which fairly represents the savings in collection expense. [L 1987, c 347, pt of §2]



§431:10D-310 - Application to term and specified insurance.

§431:10D-310  Application to term and specified insurance.  Any of the provisions required by this part or any portion thereof which are not applicable to single premium or term policies or to policies issued or granted pursuant to nonforfeiture provisions, shall to that extent not be incorporated therein. [L 1987, c 347, pt of §2]



§431:10D-311 - Crediting of dividends.

§431:10D-311  Crediting of dividends.  An insurer shall credit annually beginning not later than the fifth policy year, any dividend arising under a participating industrial life insurance contract. [L 1987, c 347, pt of §2]



§431:10D-312 - Prohibited provisions.

§431:10D-312  Prohibited provisions.  No industrial life insurance policy shall contain:

(1)  A provision by which the insurer may deny liability under the policy for the reason that the insured has previously obtained other insurance from the same insurer.

(2)  A provision giving the insurer the right to declare the policy void because the insured has had any disease or ailment, whether specified or not, or because the insured has received institutional, hospital, medical, or surgical treatment or attention; except a provision which gives the insurer the right to declare the policy void if the insured has, within two years prior to the issuance of the policy, received institutional, hospital, medical, or surgical treatment or attention, and if the insured or claimant under the policy fails to show that the condition occasioning such treatment or attention was not of a serious nature or was not material to the risk.

(3)  A provision giving the insurer the right to declare the policy void because the insured had been rejected for insurance, unless such right is conditioned upon a showing by the insurer, that knowledge of such rejection would have led to a refusal by the insurer to make the contract. [L 1987, c 347, pt of §2]



§431:10D-313 - Limitation of liability.

§431:10D-313  Limitation of liability.  The insurer may in any such policy limit its liability for the same causes and to the same extent as is provided in section 431:10D-312 for other life insurance contracts. [L 1987, c 347, pt of §2]



§431:10D-401 - Scope.

[PART IV.]  LIFE INSURANCE POLICY ILLUSTRATIONS

[§431:10D-401]  Scope.  This part shall apply to all group and individual life insurance policies and certificates except:

(1)  Variable life insurance;

(2)  Individual and group annuity contracts;

(3)  Credit life insurance; and

(4)  Life insurance policies with no illustrated death benefits for any individual exceeding $10,000. [L 2000, c 252, pt of §2]



§431:10D-402 - Definitions.

[§431:10D-402]  Definitions.  For the purposes of this part:

"Actuarial Standards Board" means the board established by the American Academy of Actuaries to develop and adopt standards of actuarial practice.

"Basic illustration" means a ledger or proposal used in the sale of a life insurance policy that shows both guaranteed and nonguaranteed elements.

"Contract premium" means the gross premium that is required to be paid under a fixed premium policy, including the premium for a rider for which benefits are shown in the illustration.

"Currently payable scale" means a scale of nonguaranteed elements in effect for a policy form as of the preparation date of the illustration or declared to become effective within the next ninety-five days.

"Disciplined current scale" means a scale of nonguaranteed elements constituting a limit on illustrations currently being illustrated by an insurer that is reasonably based on actual recent historical experience, as certified annually by an illustration actuary designated by the insurer.  Further guidance in determining the disciplined current scale as contained in standards established by the Actuarial Standards Board may be relied upon if the standards:

(1)  Are consistent with all provisions of this part;

(2)  Limit a disciplined current scale to reflect only actions that have already been taken or events that have already occurred;

(3)  Do not permit a disciplined current scale to include any projected trends of improvements in experience or any assumed improvements in experience beyond the illustration date; and

(4)  Do not permit assumed expenses to be less than minimum assumed expenses.

"Generic name" means a short title descriptive of the policy being illustrated such as "whole life", "term life", or "flexible premium adjustable life".

"Guaranteed elements" means the premiums, benefits, values, credits, or charges under a policy of life insurance that are guaranteed and determined at issue.

"Illustrated scale" means a scale of nonguaranteed elements currently being illustrated that is not more favorable to the policy owner than the lesser of:

(1)  The disciplined current scale; or

(2)  The currently payable scale.

"Illustration" means a presentation or depiction that includes nonguaranteed elements of a policy of life insurance over a period of years and that is a basic illustration, a supplemental illustration, or an in force illustration.

"Illustration actuary" means an actuary meeting the requirements of section 431:10D-409, who certifies to illustrations based on the standard of practice adopted by the Actuarial Standards Board.

"In force illustration" means an illustration furnished at any time after the policy that it depicts has been in force for one year or more.

"Lapse-supported illustration" means an illustration of a policy form failing the test of self-supporting illustration as defined in this part, under a modified persistency rate assumption using persistency rates underlying the disciplined current scale for the first five years and one hundred per cent policy persistency thereafter.

"Minimum assumed expenses" means the minimum expenses that may be used in the calculation of the disciplined current scale for a policy form.  The insurer may choose to designate each year the method of determining assumed expenses for all policy forms from the following:

(1)  Fully allocated expenses;

(2)  Marginal expenses; and

(3)  A generally recognized expense table based on fully allocated expenses representing a significant portion of insurance companies and approved by the commissioner.

Marginal expenses may be used only if greater than a generally recognized expense table.  If no generally recognized expense table is approved, fully allocated expenses must be used.

"Nonguaranteed elements" means the premiums, benefits, values, credits, or charges under a policy of life insurance that are not guaranteed or not determined at issue.

"Non-term group life" means a group policy or individual policies of life insurance issued to members of an employer group or other permitted group where:

(1)  Every plan of coverage was selected by the employer or other group representative;

(2)  Some portion of the premium is paid by the group or through payroll deduction; and

(3)  Group underwriting or simplified underwriting is used.

"Policy owner" means the owner named in the policy or the certificate holder in the case of a group policy.

"Premium outlay" means the amount of premium assumed to be paid by the policy owner or other premium payer out-of-pocket.

"Self-supporting illustration" means an illustration of a policy form for which it can be demonstrated that, when using experience assumptions underlying the disciplined current scale, for all illustrated points in time on or after the fifteenth policy anniversary or the twentieth policy anniversary for second-or-later-to-die policies (or upon policy expiration if sooner), the accumulated value of all policy cash flows equals or exceeds the total policy owner value available.  For this purpose, policy owner value shall include cash surrender values and any other illustrated benefit amounts available at the policy owner's election.

"Supplemental illustration" means an illustration furnished in addition to a basic illustration that meets the applicable requirements of this part, and that may be presented in a format differing from the basic illustration, but may only depict a scale of nonguaranteed elements that is permitted in a basic illustration. [L 2000, c 252, pt of §2]



§431:10D-403 - Policies to be illustrated.

[§431:10D-403]  Policies to be illustrated.  (a)  Each insurer marketing policies to which this part is applicable shall notify the commissioner whether a policy form is to be marketed with or without an illustration.  For all policy forms being actively marketed on July 1, 2001, the insurer shall identify in writing the forms and whether or not an illustration will be used with them.  For policy forms filed after July 1, 2001, the identification shall be made at the time of filing.  Any previous identification may be changed by notice to the commissioner.

(b)  If the insurer identifies a policy form as one to be marketed without an illustration, any use of an illustration for any policy using that form prior to the first policy anniversary is prohibited.

(c)  If a policy form is identified by the insurer as one to be marketed with an illustration, a basic illustration prepared and delivered in accordance with this part is required, except that a basic illustration need not be provided to individual members of a group or to individuals insured under multiple lives coverage issued to a single applicant unless the coverage is marketed to these individuals.  The illustration furnished an applicant for a group life insurance policy or policies issued to a single applicant on multiple lives may be either an individual or composite illustration representative of the coverage on the lives of members of the group or the multiple lives covered.

(d)  Potential enrollees of non-term group life subject to this part shall be furnished a quotation with the enrollment materials.  The quotation shall show potential policy values for sample ages and policy years on a guaranteed and nonguaranteed basis appropriate to the group and the coverage.  This quotation shall not be considered an illustration for purposes of this part, but all information provided shall be consistent with the illustrated scale.  A basic illustration shall be provided at delivery of the certificate to enrollees for non-term group life who enroll for more than the minimum premium necessary to provide pure death benefit protection.  In addition, the insurer shall make a basic illustration available to any non-term group life enrollee who requests it. [L 2000, c 252, pt of §2]

Revision Note

"July 1, 2001" substituted for "the effective date of this part".



§431:10D-404 - General requirements and prohibitions.

[§431:10D-404]  General requirements and prohibitions.  (a)  An illustration used in the sale of a life insurance policy shall satisfy the applicable requirements of this part, be clearly labeled "life insurance illustration", and contain the following basic information:

(1)  Name of insurer;

(2)  Name and business address of producer and insurer's authorized representative, if any;

(3)  Name, age, and sex of proposed insured, except where a composite illustration is permitted under this part;

(4)  Underwriting or rating classification upon which the illustration is based;

(5)  Generic name of policy, the company product name, if different, and form number;

(6)  Initial death benefit; and

(7)  Dividend option election or application of non-guaranteed elements, if applicable.

(b)  When using an illustration in the sale of a life insurance policy, an insurer, its producers, or other authorized representatives shall not:

(1)  Represent the policy as anything other than a life insurance policy;

(2)  Use or describe nonguaranteed elements in a manner that is misleading or has the capacity or tendency to mislead;

(3)  State or imply that the payment or amount of nonguaranteed elements is guaranteed;

(4)  Use an illustration that does not comply with the requirements of this part;

(5)  Use an illustration that at any policy duration depicts policy performance more favorable to the policy owner than that produced by the illustrated scale of the insurer whose policy is being illustrated;

(6)  Provide an applicant with an incomplete illustration;

(7)  Represent in any way that premium payments will not be required for each year of the policy in order to maintain the illustrated death benefits, unless that is a fact;

(8)  Use the term "vanish" or "vanishing premium", or a similar term that implies the policy becomes paid up, to describe a plan for using nonguaranteed elements to pay a portion of future premiums;

(9)  Except for policies that can never develop nonforfeiture values, use an illustration that is lapse-supported; or

(10)  Use an illustration that is not self-supporting.

(c)  If an interest rate used to determine the illustrated nonguaranteed elements is shown, it shall not be greater than the earned interest rate underlying the disciplined current scale. [L 2000, c 252, pt of §2]



§431:10D-405 - Standards for basic illustrations.

[§431:10D-405]  Standards for basic illustrations.  (a)  The format of a basic illustration shall conform with the following requirements:

(1)  The illustration shall be labeled with the date on which it was prepared;

(2)  Each page, including any explanatory notes or pages, shall be numbered and show its relationship to the total number of pages in the illustration (e.g., the fourth page of a seven page illustration shall be labeled "page 4 of 7 pages");

(3)  The assumed dates of payment receipt and benefit pay out within a policy year shall be clearly identified;

(4)  If the age of the proposed insured is shown as a component of the tabular detail, the age shown shall be the age of the insured at the time the policy is issued plus the numbers of years the policy is assumed to have been in force;

(5)  The assumed payments on which the illustrated benefits and values are based shall be identified as premium outlay or contract premium, as applicable.  For policies that do not require a specific contract premium, the illustrated payments shall be identified as premium outlay;

(6)  Guaranteed death benefits and values available upon surrender, if any, for the illustrated premium outlay or contract premium shall be shown and clearly labeled guaranteed;

(7)  If the illustration shows any nonguaranteed elements, they shall not be based on a scale more favorable to the policy owner than the insurer's illustrated scale at any duration.  These elements shall be clearly labeled nonguaranteed;

(8)  The guaranteed elements, if any, shall be shown before corresponding nonguaranteed elements and shall be specifically referred to on any page of an illustration that shows or describes only the nonguaranteed elements (e.g., "see page one for guaranteed elements");

(9)  The account or accumulation value of a policy, if shown, shall be identified by the name this value is given in the policy being illustrated and shown in close proximity to the corresponding value available upon surrender;

(10)  The value available upon surrender shall be identified by the name this value is given in the policy being illustrated and shall be the amount available to the policy owner in a lump sum after deduction of surrender charges, policy loans, and policy loan interest, as applicable;

(11)  Illustrations may show policy benefits and values in graphic or chart form in addition to the tabular form;

(12)  Any illustration of nonguaranteed elements shall be accompanied by a statement indicating that:

(A)  The benefits and values are not guaranteed;

(B)  The assumptions on which they are based are subject to change by the insurer; and

(C)  Actual results may be more or less favorable;

(13)  If the illustration shows that the premium payer may have the option to allow policy charges to be paid using nonguaranteed values, the illustration shall clearly disclose that a charge continues to be required and that, depending on actual results, the premium payer may need to continue or resume premium outlays.  Similar disclosure shall be made for premium outlay of lesser amounts or shorter durations than the contract premium.  If a contract premium is due, the premium outlay display shall not be left blank or show zero unless accompanied by an asterisk or similar mark to draw attention to the fact that the policy is not paid up; and

(14)  If the applicant plans to use dividends or policy values, guaranteed or nonguaranteed, to pay all or a portion of the contract premium or policy charges, or for any other purpose, the illustration may reflect those plans and the impact on future policy benefits and values.

(b)  A basic illustration shall include a narrative summary which shall include the following:

(1)  A brief description of the policy being illustrated, including a statement that it is a life insurance policy;

(2)  A brief description of the premium outlay or contract premium, as applicable, for the policy.  For a policy that does not require payment of a specific contract premium, the illustration shall show the premium outlay that must be paid to guarantee coverage for the term of the contract, subject to maximum premiums allowable to qualify as a life insurance policy under the applicable provisions of the Internal Revenue Code of 1986, as amended;

(3)  A brief description of any policy features, riders, or options, guaranteed or nonguaranteed, shown in the basic illustration and the impact they may have on the benefits and values of the policy;

(4)  Identification and a brief definition of column headings and key terms used in the illustration; and

(5)  A statement containing in substance the following:

"This illustration assumes that the currently illustrated nonguaranteed elements will continue unchanged for all years shown.  This is not likely to occur, and actual results may be more or less favorable than those shown."

(c)  Following the narrative summary, a basic illustration shall include a numeric summary of the death benefits and values and the premium outlay and contract premium, as applicable, provided that:

(1)  For a policy that provides for a contract premium, the guaranteed death benefits and values shall be based on the contract premium.  This summary shall be shown for at least policy years five, ten, and twenty and at age seventy, if applicable, on the three bases shown below.  For multiple life policies the summary shall show policy years five, ten, twenty, and thirty.  The illustration shall include:

(A)  Policy guarantees;

(B)  The insurer's illustrated scale;

(C)  The insurer's illustrated scale used but with the nonguaranteed elements reduced as follows:

(i)  Dividends at fifty per cent of the dividends contained in the illustrated scale used;

(ii)  Nonguaranteed credited interest at rates that are the average of the guaranteed rates and the rates contained in the illustrated scale used; and

(iii)  All nonguaranteed charges, including but not limited to, term insurance charges and mortality and expense charges, at rates that are the average of the guaranteed rates, and the rates contained in the illustrated scale used; and

(2)  If coverage would cease prior to policy maturity or age one hundred, the year in which coverage ceases shall be identified for each of the three bases.

(d)  The following statements shall be included on the same page as the numeric summary and signed by the applicant, or the policy owner in the case of an illustration provided at time of delivery, as required in this part:

(1)  A statement to be signed and dated by the applicant or policy owner reading as follows:

"I have received a copy of this illustration and understand that any nonguaranteed elements illustrated are subject to change and could be either higher or lower.  The agent has told me they are not guaranteed."; and

(2)  A statement to be signed and dated by the insurance producer or other authorized representative of the insurer reading as follows:

"I certify that this illustration has been presented to the applicant and that I have explained that any nonguaranteed elements illustrated are subject to change.  I have made no statements that are inconsistent with the illustration."

(e)  A basic illustration shall include the following details:

(1)  For at least each policy year from one to ten and for every fifth policy year thereafter ending at age one hundred, policy maturity or final expiration; and except for term insurance beyond the twentieth year, for any year in which the premium outlay and contract premium, if applicable, is to change:

(A)  The premium outlay and mode the applicant plans to pay and the contract premium, as applicable;

(B)  The corresponding guaranteed death benefit, as provided in the policy; and

(C)  The corresponding guaranteed value available upon surrender, as provided in the policy;

(2)  For a policy that provides for a contract premium, the guaranteed death benefit and value available upon surrender shall correspond to the contract premium; and

(3)  Nonguaranteed elements may be shown if described in the contract.  In the case of an illustration for a policy on which the insurer intends to credit terminal dividends, they may be shown if the insurer's current practice is to pay terminal dividends, provided that:

(A)  If any nonguaranteed elements are shown they must be shown at the same durations as the corresponding guaranteed elements, if any; and

(B)  If no guaranteed benefit or value is available at any duration for which a nonguaranteed benefit or value is shown, a zero shall be displayed in the guaranteed column. [L 2000, c 252, pt of §2]



§431:10D-406 - Standards for supplemental illustrations.

[§431:10D-406]  Standards for supplemental illustrations.  (a)  A supplemental illustration may be provided so long as:

(1)  It is appended to, accompanied by, or preceded by a basic illustration that complies with this part;

(2)  The nonguaranteed elements shown are not more favorable to the policy owner than the corresponding elements based on the scale used in the basic illustration;

(3)  It contains the same statement required of a basic illustration that nonguaranteed elements are not guaranteed; and

(4)  For a policy that has a contract premium, the contract premium underlying the supplemental illustration is equal to the contract premium shown in the basic illustration.  For policies that do not require a contract premium, the premium outlay underlying the supplemental illustration shall be equal to the premium outlay shown in the basic illustration.

(b)  The supplemental illustration shall include a notice referring to the basic illustration for guaranteed elements and other important information. [L 2000, c 252, pt of §2]



§431:10D-407 - Delivery of illustration and record retention.

§431:10D-407  Delivery of illustration and record retention.  (a)  If a basic illustration is used by an insurance producer or other authorized representative of the insurer in the sale of a life insurance policy and the policy is applied for as illustrated, a copy of that illustration, signed in accordance with this part, shall be submitted to the insurer at the time of policy application.  A copy also shall be provided to the applicant.

(b)  If the policy is issued other than as applied for, a revised basic illustration conforming to the policy as issued shall be sent with the policy.  The revised illustration shall:

(1)  Conform to the requirements of this part;

(2)  Be labeled "Revised Illustration"; and

(3)  Be signed and dated by the applicant or policy owner and producer or other authorized representative of the insurer no later than the time the policy is delivered.

A copy of the revised illustration shall be provided to the insurer and the policy owner.

(c)  If the policy is identified as one to be marketed with an illustration, and no illustration is used by an insurance producer or other authorized representative in the sale of a life insurance policy or if the policy is applied for other than as illustrated, the producer or representative shall certify to that effect in writing on a form provided by the insurer; provided that:

(1)  On the same form the applicant shall acknowledge that no illustration conforming to the policy applied for was provided and shall further acknowledge an understanding that an illustration conforming to the policy as issued will be provided no later than at the time of policy delivery.  This form shall be submitted to the insurer at the time of policy application;

(2)  If the policy is issued, a basic illustration conforming to the policy as issued shall be sent with the policy and signed no later than the time the policy is delivered; and

(3)  A copy shall be provided to the insurer and the policy owner.

(d)  If the basic illustration or revised illustration is sent to the applicant or policy owner by mail from the insurer, it shall include instructions for the applicant or policy owner to sign the duplicate copy of the numeric summary page of the illustration for the policy issued and return the signed copy to the insurer.  The insurer's obligation under this subsection shall be satisfied if it can demonstrate that it has made a diligent effort to secure a signed copy of the numeric summary page.  The requirement to make a diligent effort shall be deemed satisfied if the insurer includes in the mailing a self-addressed postage prepaid envelope with instructions for the return of the signed numeric summary page.

(e)  A copy of the basic illustration and a revised illustration, if any, signed as applicable, along with any certification that either no illustration was used or that the policy was applied for other than as illustrated, shall be retained by the insurer until three years after the policy is no longer in force.  A copy need not be retained if no policy is issued. [L 2000, c 252, pt of §2; am L 2004, c 122, §55]



§431:10D-408 - Annual reports and notice to policy owners.

§431:10D-408  Annual reports and notice to policy owners.  (a)  In the case of a policy designated as one for which illustrations will be used, the insurer shall provide each policy owner with an annual report on the status of the policy that shall contain at least the following information:

(1)  For universal life policies, the report shall include the following:

(A)  The beginning and end date of the current report period;

(B)  The policy value at the end of the previous report period and at the end of the current report period;

(C)  The total amounts that have been credited or debited to the policy value during the current report period, identifying each by type (e.g., interest, mortality, expense, and riders);

(D)  The current death benefit at the end of the current report period on each life covered by the policy;

(E)  The net cash surrender value of the policy as of the end of the current report period; and

(F)  The amount of outstanding loans, if any, as of the end of the current report period; and

(2)  For fixed premium policies: if assuming guaranteed interest, mortality, and expense loads, and continued scheduled premium payments, the policy's net cash surrender value is such that it would not maintain insurance in force until the end of the next reporting period, a notice to this effect shall be included in the report; or

(3)  For flexible premium policies: if, assuming guaranteed interest, mortality, and expense loads, the policy's net cash surrender value will not maintain insurance in force until the end of the next reporting period unless further premium payments are made, a notice to this effect shall be included in the report; or

(4)  For all other policies, where applicable:

(A)  Current death benefit;

(B)  Annual contract premium;

(C)  Current cash surrender value;

(D)  Current dividend;

(E)  Application of current dividend; and

(F)  Amount of outstanding loan; and

(5)  Insurers writing life insurance policies that do not build nonforfeiture values shall only be required to provide an annual report with respect to these policies for those years when a change has been made to nonguaranteed policy elements by the insurer.

(b)  If the annual report does not include an in force illustration, it shall contain the following notice displayed prominently:

"IMPORTANT POLICY OWNER NOTICE: You should consider requesting more detailed information about your policy to understand how it may perform in the future.  You should not consider replacement of your policy or make changes in your coverage without requesting a current illustration.  You may annually request, without charge, such an illustration by calling (insurer's phone number), writing to (insurer's name) at (insurer's address), or contacting your agent or producer.  If you do not receive a current illustration of your policy within thirty days from your request, you should contact your state insurance department."

(c)  Upon the request of the policy owner, the insurer shall furnish an in force illustration of current and future benefits and values based on the insurer's present illustrated scale.  This illustration shall comply with the requirements of sections 431:10D-404(a), 431:10D-404(b), 431:10D-405(a), and 431:10D-405(e).  No signature or other acknowledgment of receipt of this illustration shall be required.

(d)  If an adverse change in nonguaranteed elements that could affect the policy has been made by the insurer since the last annual report, the annual report shall contain a notice of that fact and the nature of the change shall be prominently displayed. [L 2000, c 252, pt of §2; am L 2003, c 212, §89]



§431:10D-409 - Annual certifications.

§431:10D-409  Annual certifications.  (a)  The board of directors of each insurer shall appoint one or more illustration actuaries.

(b)  The illustration actuary shall certify that the disciplined current scale used in illustrations is in conformity with the Actuarial Standard of Practice for Compliance with the National Association of Insurance Commissioners' Model Regulation on Life Insurance Illustrations promulgated by the Actuarial Standards Board, and that the illustrated scales used in insurer-authorized illustrations meet the requirements of this part.

(c)  The illustration actuary shall:

(1)  Be a member in good standing of the American Academy of Actuaries;

(2)  Be familiar with the standard of practice regarding life insurance policy illustrations;

(3)  Not have been found by the commissioner, following appropriate notice and hearing, to have:

(A)  Violated any provision of, or any obligation imposed by, the insurance law or other law in the course of acting as an illustration actuary;

(B)  Been found guilty of fraudulent or dishonest practices;

(C)  Demonstrated incompetence, lack of cooperation, or untrustworthiness to act as an illustration actuary; or

(D)  Resigned or been removed as an illustration actuary within the past five years as a result of acts or omissions indicated in any adverse report on examination or as a result of a failure to adhere to generally acceptable actuarial standards;

(4)  Not fail to notify the commissioner of any action taken by a commissioner of another state similar to that under paragraph (3);

(5)  Disclose in the annual certification whether, since the last certification, a currently payable scale applicable for business issued within the previous five years and within the scope of the certification has been reduced for reasons other than changes in the experience factors underlying the disciplined current scale.  If nonguaranteed elements illustrated for new policies are not consistent with those illustrated for similar in force policies, this must be disclosed in the annual certification.  If nonguaranteed elements illustrated for both new and in force policies are not consistent with the nonguaranteed elements actually being paid, charged, or credited to the same or similar forms, this must be disclosed in the annual certification; and

(6)  Disclose in the annual certification the method used to allocate overhead expenses for all illustrations:

(A)  Fully allocated expenses;

(B)  Marginal expenses; or

(C)  A generally recognized expense table based on fully allocated expenses representing a significant portion of insurance companies and approved by the commissioner.

(d)  The illustration actuary shall file a certification with the board and with the commissioner:

(1)  Annually for all policy forms for which illustrations are used; and

(2)  Before a new policy form is illustrated.

(e)  If an error in a previous certification is discovered, the illustration actuary shall immediately notify the board of directors of the insurer and the commissioner.

(f)  If an illustration actuary is unable to certify the scale for any policy form illustration the insurer intends to use, the actuary shall immediately notify the board of directors of the insurer and the commissioner of the inability to certify.

(g)  A responsible officer of the insurer, other than the illustration actuary, shall certify annually:

(1)  That the illustration formats meet the requirements of this part and that the scales used in insurer-authorized illustrations are those scales certified by the illustration actuary; and

(2)  That the company has provided its producers or other representatives with information about the expense allocation method used by the company in its illustrations and disclosed as required in subsection (c)(6).

(h)  The annual certifications shall be provided to the commissioner each year by a date determined by the insurer.

(i)  If an insurer changes the illustration actuary responsible for all or a portion of the company's policy forms, the insurer shall notify the commissioner of that fact promptly and disclose the reason for the change. [L 2000, c 252, pt of §2; am L 2003, c 212, §90]



§431:10D-410 - Penalties.

§431:10D-410  Penalties.  In addition to any other penalties provided by the laws of this State, an insurer or producer that violates a requirement of this part shall be guilty of an unfair or deceptive act or practice in violation of article 13. [L 2000, c 252, pt of §2; am L 2004, c 122, §56]



§431:10D-411 - Authority to adopt rules.

[§431:10D-411]  Authority to adopt rules.  The commissioner may adopt rules under chapter 91 implementing this part. [L 2000, c 252, pt of §2]



§431:10D-412 - REPEALED.

§431:10D-412  REPEALED.  L 2000, c 282, §2.

Cross References

Uniform electronic transactions act, see chapter 489E.



§431:10D-501 - Purpose and scope.

[PART V.]  REPLACEMENT OF LIFE INSURANCE POLICIES AND ANNUITIES

§431:10D-501  Purpose and scope.  (a)  The purpose of this part is to:

(1)  Regulate the activities of insurers and producers with respect to the replacement of existing life insurance and annuities; and

(2)  Protect the interests of life insurance and annuity purchasers by establishing minimum standards of conduct to be observed in replacement or financed purchase transactions that will:

(A)  Assure that purchasers receive information with which a decision can be made in the purchasers' best interests;

(B)  Reduce the opportunity for misrepresentation and incomplete disclosure; and

(C)  Establish penalties for failure to comply with requirements of this part.

(b)  Unless otherwise specifically included, this part shall not apply to transactions involving:

(1)  Credit life insurance;

(2)  Group life insurance or group annuities where there is no direct solicitation of individuals by an insurance producer.  Direct solicitation shall not include any group meeting held by an insurance producer solely for the purpose of educating or enrolling individuals when initiated by an individual member of the group assisting with the selection of investment options offered by a single annuity provider in connection with enrolling the individuals.  Group life insurance or group annuity certificates marketed through direct-response solicitation shall be subject to section 431:10D-507;

(3)  Group life insurance used to fund prearranged funeral contracts;

(4)  An application to the existing insurer that issued the existing policy or contract when a contractual change or a conversion privilege is being exercised; or, when the existing policy or contract is being replaced by the same insurer pursuant to a program filed with and approved by the commissioner; or, when a term conversion privilege is exercised among corporate affiliates;

(5)  Proposed life insurance that is to replace life insurance under a binding or conditional receipt issued by the same company;

(6)  Policies or contracts used to fund:

(A)  An employee pension or welfare benefit plan that is covered by the Employee Retirement and Income Security Act (ERISA);

(B)  A plan described by sections 401(a), 401(k) or 403(b) of the Internal Revenue Code of 1986, as amended, where the plan, for purposes of ERISA, is established or maintained by an employer;

(C)  A governmental or church plan defined in section 414 of the Internal Revenue Code of 1986, as amended, a governmental or church welfare benefit plan, or a deferred compensation plan of a state or local government or tax exempt organization under section 457 of the Internal Revenue Code of 1986, as amended; or

(D)  A nonqualified deferred compensation arrangement established or maintained by an employer or plan sponsor;

provided that, notwithstanding the exemptions listed in subparagraphs (A) to (D), this part shall apply to policies or contracts used to fund any plan or arrangement that is funded solely by contributions an employee elects to make, whether on a pre-tax or after-tax basis, and where the insurance company has been notified that plan participants may choose from among two or more annuity providers or policy providers and there is a direct solicitation of an individual employee by an insurance producer for the purchase of a contract or policy.  As used in this subsection, direct solicitation shall not include any group meeting held by an insurance producer solely for the purpose of educating individuals about the plan or arrangement or enrolling individuals in the plan or arrangement or, when initiated by an individual employee assisting with the selection of investment options offered by a single annuity provider in connection with enrolling that individual employee;

(7)  Where new coverage is provided under a life insurance policy or contract and the cost is borne wholly by the insured's employer or by an association of which the insured is a member;

(8)  Existing life insurance that is a non-convertible term life insurance policy that will expire in five years or less and cannot be renewed;

(9)  Immediate annuities that are purchased with proceeds from an existing contract; provided that immediate annuities purchased with proceeds from an existing policy are not exempted from the requirements of this part; and

(10)  Structured settlements.

(c)  Registered contracts shall be exempt from the requirements of sections 431:10D-505(a)(2) and 431:10D-506(2) with respect to the provision of illustrations or policy summaries; however, premium or contract contribution amounts and identification of the appropriate prospectus or offering circular shall be required instead. [L 2000, c 252, pt of §3; am L 2008, c 155, §4]



§431:10D-502 - Definitions.

§431:10D-502  Definitions.  For the purposes of this part:

"Direct-response solicitation" means a solicitation through a sponsoring or endorsing entity or individual solely through mails, telephone, the Internet, or other mass communication media.

"Existing insurer" means the insurance company whose policy or contract is or will be changed or affected in a manner described within the definition of replacement.

"Existing policy or contract" means an individual life insurance policy (policy) or annuity contract (contract) in force, including a policy under a binding or conditional receipt or a policy or contract that is within an unconditional refund period.

"Financed purchase" means the purchase of a new policy involving the actual or intended use of funds obtained by the withdrawal or surrender of, or by borrowing from values of an existing policy to pay all or part of any premium due on the new policy.  For purposes of a regulatory review of an individual transaction only, if a withdrawal, surrender, or borrowing involving the policy values of an existing policy is used to pay premiums on a new policy owned by the same policyholder and issued by the same company within four months before or thirteen months after the effective date of the new policy, it shall be deemed prima facie evidence of the policyholder's intent to finance the purchase of the new policy with existing policy values.  This prima facie standard is not intended to increase or decrease the monitoring obligations contained in section 431:10D-504(1)(E).

"Illustration" means a presentation or depiction that includes non-guaranteed elements of a policy of life insurance over a period of years as defined in part IV of this article.

"Policy summary" for the purposes of this part:

(1)  For policies or contracts other than universal life policies, means a written statement regarding a policy or contract which shall contain to the extent applicable, but need not be limited to, the following information: current death benefit, annual contract premium, current cash surrender value, current dividend, application of current dividend, and amount of outstanding loan.

(2)  For universal life policies, means a written statement that shall contain at least the following information: the beginning and end date of the current report period; the policy value at the end of the previous report period and at the end of the current report period; the total amounts that have been credited or debited to the policy value during the current report period, identifying each by type (e.g., interest, mortality, expense, and riders); the current death benefit at the end of the current report period on each life covered by the policy; the net cash surrender value of the policy as of the end of the current report period; and the amount of outstanding loans, if any, as of the end of the current report period.

"Producer" includes any person, firm, association, or corporation licensed pursuant to article 9A.

"Registered contract" means a variable annuity contract or variable life insurance policy subject to the prospectus delivery requirements of the Securities Act of 1933.

"Replacement" means a transaction in which a new policy or contract is to be purchased, and it is known or should be known to the proposing producer, or to the proposing insurer if there is no producer, that by reason of the transaction, an existing policy or contract has been or is to be:

(1)  Lapsed, forfeited, surrendered or partially surrendered, assigned to the replacing insurer, or otherwise terminated;

(2)  Converted to reduced paid-up insurance, continued as extended term insurance, or otherwise reduced in value by the use of nonforfeiture benefits or other policy values;

(3)  Amended so as to effect either a reduction in benefits or in the term for which coverage would otherwise remain in force or for which benefits would be paid;

(4)  Reissued with any reduction in cash value; or

(5)  Used in a financed purchase.

"Replacing insurer" means the insurance company that issues or proposes to issue a new policy or contract that replaces an existing policy or contract or is a financed purchase.

"Sales material" means a sales illustration and any other written, printed, or electronically presented information created, completed, or provided by the company or producer and used in the presentation to the policy or contract owner related to the policy or contract purchased. [L 2000, c 252, pt of §3; am L 2001, c 216, §20; am L 2002, c 155, §73; am L 2004, c 122, §57]



§431:10D-503 - Duties of producers.

§431:10D-503  Duties of producers.  (a)  A producer who initiates an application shall submit to the insurer, with or as part of the application, a statement signed by both the applicant and the producer as to whether the applicant has existing policies or contracts.  If the answer is "no", the producer's duties with respect to replacement are complete.

(b)  If the applicant answered "yes" to the question regarding existing coverage referred to in subsection (a), the producer shall present and read to the applicant, not later than at the time of taking the application, a notice in a form  approved by the commissioner.  However, no approval shall be required when amendments to the notice are limited to the omission of references not applicable to the product being sold or replaced.  The notice shall be signed by both the applicant and the producer attesting that the notice has been read aloud by the producer or that the applicant did not wish the notice to be read aloud (in which case the producer need not have read the notice aloud) and the notice was left with the applicant.

(c)  The notice shall list all life insurance policies or annuities proposed to be replaced, properly identified by name of insurer, the insured or annuitant, and policy or contract number if available.  The notice shall include a statement as to whether a policy or contract will be replaced or whether a policy will be used as a source of financing for the new policy or contract.  If a policy or contract number has not been issued by the existing insurer, alternative identification, such as an application or receipt number, shall be listed.

(d)  In connection with a replacement transaction the producer shall leave with the applicant at the time an application for a new policy or contract is completed the original or a copy of all sales material.  With respect to electronically presented sales material, it shall be provided to the policy or contract owner in printed form no later than at the time of policy or contract delivery.

(e)  Except as provided in section 431:10D-505(c), in connection with a replacement transaction, the producer shall submit to the insurer to which an application for a policy or contract is presented, a copy of each document required by this section, a statement identifying any preprinted or electronically presented company-approved sales materials used, and copies of any individualized sales materials, including any illustrations related to the specific contract or policy purchased. [L 2000, c 252, pt of §3; am L 2001, c 121, §2]



§431:10D-504 - Duties of insurers that use producers.

§431:10D-504  Duties of insurers that use producers.  Each insurer shall:

(1)  Maintain a system of supervision and control to insure compliance with the requirements of this part that shall include at least the following:

(A)  Inform its producers of the requirements of this part and incorporate the requirements of this part into all relevant producer training manuals prepared by the insurer;

(B)  Provide to each producer a written statement of the company's position with respect to the acceptability of replacements providing guidance to its producer as to the appropriateness of these transactions;

(C)  A system to review the appropriateness of each replacement transaction that the producer does not indicate is in accord with subparagraph (B);

(D)  Procedures to confirm that the requirements of this part have been met; and

(E)  Procedures to detect transactions that are replacements of existing policies or contracts by the existing insurer, but that have not been reported as such by the applicant or producer.

Compliance with this section may include but shall not be limited to systematic customer surveys, interviews, confirmation letters, or programs of internal monitoring;

(2)  Have the capacity to monitor each producer's life insurance policy and annuity contract for replacements for the insurer, and shall produce, upon request, and make such records available to the commissioner.  The capacity to monitor shall include the ability to produce records for each producer's:

(A)  Life replacements, including financed purchases, as a percentage of the producer's total annual sales for life insurance;

(B)  Number of lapses of policies by the producer as a percentage of the producer's total annual sales for life insurance;

(C)  Annuity contract replacements as a percentage of the producer's total annual contract sales;

(D)  Number of transactions that are unreported replacements of existing policies or contracts by the existing insurer detected by the company's monitoring system as required by paragraph (1)(E); and

(E)  Replacements, indexed by replacing producer and existing insurer;

(3)  Require with or as a part of each application for life insurance or an annuity a signed statement by both the applicant and the producer as to whether the applicant has existing policies or contracts;

(4)  Require with each application for life insurance or an annuity that indicates an existing policy or contract a completed notice as required by section 431:10D‑503(b) regarding replacements;

(5)  When the applicant has existing policies or contracts, each insurer shall be able to produce copies of any sales material as required by section 431:10D‑503(e), the basic illustration and any supplemental illustrations related to the specific policy or contract that is purchased, and the producer's and applicant's signed statements with respect to financing and replacement for at least five years after the termination or expiration of the proposed policy or contract;

(6)  Ascertain that the sales material and illustrations required by section 431:10D-503(e) meet the requirements of this part and are complete and accurate for the proposed policy or contract;

(7)  If an application does not meet the requirements of this part, notify the producer and applicant and fulfill the outstanding requirements; and

(8)  Maintain records in paper, photograph, microprocess, mechanical, or electronic media, or by any process that accurately reproduces the actual paper document. [L 2000, c 252, pt of §3; am L 2001, c 121, §3]



§431:10D-505 - Duties of replacing insurers that use producers.

§431:10D-505  Duties of replacing insurers that use producers.  (a)  Where a replacement is involved in the transaction, the replacing insurer shall:

(1)  Verify that the required forms are received and are in compliance with this part;

(2)  Notify any other existing insurer that may be affected by the proposed replacement within five business days of receipt of a completed application indicating replacement or when the replacement is identified if not indicated on the application, and mail a copy of the available illustration or policy summary for the proposed policy or available disclosure document for the proposed contract within five business days of a request from an existing insurer;

(3)  Be able to produce copies of the notification regarding replacement required in section 431:10D-503(b), indexed by producer, for at least five years or until the next regular examination by the insurance department of a company's state of domicile, whichever is later; and

(4)  Provide to the policy or contract owner notice of the right to return the policy or contract within thirty days of the delivery of the contract and receive an unconditional full refund of all premiums or considerations paid on it, including any policy fees or charges or, in the case of a variable or market value adjustment policy or contract, a payment of the cash surrender value provided under the policy or contract plus the fees and other charges deducted from the gross premiums or considerations or imposed under the policy or contract; provided that such notice may be included in forms approved by the commissioner pursuant to this part.

(b)  In transactions where the replacing insurer and the existing insurer are the same or subsidiaries or affiliates under common ownership or control, the replacing insurer shall allow credit for the period of time that has elapsed under the replaced policy's or contract's incontestability and suicide period up to the face amount of the existing policy or contract.  With regard to financed purchases, the credit may be limited to the amount the face amount of the existing policy is reduced by the use of existing policy values to fund the new policy or contract.

(c)  If an insurer prohibits the use of sales material other than that approved by the company, as an alternative to the requirements made of an insurer pursuant to section 431:10D-503(e), the insurer may:

(1)  Require with each application a statement signed by the producer that:

(A)  Represents that the producer used only company-approved sales material; and

(B)  States that copies of all sales material were left with the applicant in accordance with section 431:10D-503(d); and

(2)  Within ten days of the issuance of the policy or contract:

(A)  Notify the applicant by sending a letter or by verbal communication with the applicant by a person whose duties are separate from the marketing area of the insurer, that the producer has represented that copies of all sales material have been left with the applicant in accordance with section 431:10D-503(d);

(B)  Provide the applicant with a toll free number to contact company personnel involved in the compliance function if such is not the case; and

(C)  Stress the importance of retaining copies of the sales material for future reference; and

(3)  Be able to produce a copy of the letter or other verification in the policy file for at least five years after the termination or expiration of the policy or contract. [L 2000, c 252, pt of §3; am L 2001, c 121, §4; am L 2004, c 122, §58]



§431:10D-506 - Duties of the existing insurer.

[§431:10D-506]  Duties of the existing insurer.  Where a replacement is involved in the transaction, the existing insurer shall:

(1)  Retain and be able to produce all replacement notifications received, indexed by replacing insurer, for at least five years or until the conclusion of the next regular examination conducted by the insurance commissioner of its state of domicile, whichever is later;

(2)  Send a letter to the policy or contract owner of the right to receive information regarding the existing policy or contract values including, if available, an in force illustration or policy summary if an in force illustration cannot be produced within five business days of receipt of a notice that an existing policy or contract is being replaced.  The information shall be provided within five business days of receipt of the request from the policy or contract owner; and

(3)  Upon receipt of a request to borrow, surrender, or withdraw any policy values, send a notice, advising the policy owner that the release of policy values may affect the guaranteed elements, non-guaranteed elements, face amount, or surrender value of the policy from which the values are released.  The notice shall be sent separate from the check if the check is sent to anyone other than the policy owner.  In the case of consecutive automatic premium loans, the insurer is only required to send the notice at the time of the first loan. [L 2000, c 252, pt of §3]



§431:10D-507 - Duties of insurers with respect to direct-response solicitations.

§431:10D-507  Duties of insurers with respect to direct-response solicitations.  (a)  In the case of an application that is initiated as a result of a direct-response solicitation, the insurer shall require, with or as part of each completed application for a policy or contract, a statement asking whether the applicant, by applying for the proposed policy or contract, intends to replace, discontinue, or change an existing policy or contract.  If the applicant indicates a replacement or change is not intended or if the applicant fails to respond to the statement, the insurer shall send the applicant, with the policy or contract, a notice in a form approved by the commissioner, which shall state the following:

"NOTICE REGARDING REPLACEMENT

REPLACING YOUR LIFE INSURANCE POLICY OR ANNUITY

Are you thinking about buying a new life insurance policy or annuity and discontinuing or changing an existing one?  If you are, your decision could be a good one or a mistake.  You will not know for sure unless you make a careful comparison of your existing benefits and the proposed policy or contract's benefits.

Make sure you understand the facts.  You should ask the company or producer that sold you your existing policy or contract to give you information about it.

Hear both sides before you decide.  This way you can be sure you are making a decision that is in your best interest."

(b)  If the insurer has proposed the replacement or if the applicant indicates a replacement is intended and the insurer continues with the replacement, the insurer shall:

(1)  Provide to applicants or prospective applicants with the policy or contract a notice, in a form similar to that required by section 431:10D-503(b).  In these instances the insurer may delete the references to the producer, including the producer's signature, without having to obtain approval of the form from the commissioner.  The insurer's obligation to obtain the applicant's signature shall be satisfied if it can demonstrate that it has made a diligent effort to secure a signed copy of the notice referred to in this paragraph.  The requirement to make a diligent effort shall be deemed satisfied if the insurer includes in the mailing a self-addressed postage prepaid envelope with instructions for the return of the signed notice referred to in this section; and

(2)  Comply with the requirements of section 431:10D-505(a)(2), if the applicant furnishes the names of the existing insurers, and the requirements of sections 431:10D-505(a)(3), 431:10D-505(a)(4), and 431:10D-505(b). [L 2000, c 252, pt of §3; am L 2003, c 212, §91]



§431:10D-508 - Violations and penalties.

§431:10D-508  Violations and penalties.  (a)  Any failure to comply with this part shall be considered a violation of article 13 of this chapter.  Violations shall include but are not limited to:

(1)  Any deceptive or misleading information set forth in sales material;

(2)  Failing to ask the applicant in completing the application the pertinent questions regarding the possibility of financing or replacement;

(3)  The intentional incorrect recording of an answer;

(4)  Advising an applicant to respond negatively to any question regarding replacement to prevent notice to the existing insurer; or

(5)  Advising a policy or contract owner to write directly to the company in such a way as to attempt to obscure the identity of the replacing producer or company.

(b)  Policy and contract owners have the right to replace existing life insurance policies or annuity contracts after indicating in or as a part of applications for new coverage that replacement is not their intention; however, patterns of such action by policy or contract owners of the same producer shall be deemed prima facie evidence of the producer's knowledge that replacement was intended in connection with the identified transactions, and these patterns of action shall be deemed prima facie evidence of the producer's intent to violate this part.

(c)  Where it is determined that the requirements of this part have not been met the replacing insurer shall provide to the policy owner an in force illustration if available or policy summary for the replacement policy or available disclosure document for the replacement contract and the appropriate notice regarding replacements required under this part.

(d)  Violations of this part shall subject the violators to penalties that may include the revocation or suspension of a producer's or company's license, monetary fines and the forfeiture of any commissions or compensation paid to a producer as a result of the transaction in connection with which the violations occurred.  In addition, where the commissioner has determined that the violations were material to the sale, the insurer may be required to make restitution, restore policy or contract values, and pay appropriate interest on the amount refunded in cash. [L 2000, c 252, pt of §3; am L 2003, c 212, §92]



§431:10D-509 - Authority to adopt rules.

[§431:10D-509]  Authority to adopt rules.  The commissioner may adopt rules under chapter 91 implementing this part. [L 2000, c 252, pt of §3]



§431:10D-510 - REPEALED.

§431:10D-510  REPEALED.  L 2000, c 282, §2.

Cross References

Uniform electronic transactions act, see chapter 489E.



§431:10D-601 - Definitions.

[PART VI.]  ANNUITY DISCLOSURE

[§431:10D-601]  Definitions.  Whenever used in this part, unless a different meaning clearly appears from the context:

"Buyer's guide" means:

(1)  A buyer's guide to fixed deferred annuities approved by the commissioner; or

(2)  The National Association of Insurance Commissioners Buyer's Guide to Fixed Deferred Annuities.

"Contract owner" means the owner named in the annuity contract or certificate holder in the case of a group annuity contract.

"Determinable elements" means elements that are derived from processes or methods that are guaranteed at issue and not subject to company discretion but where the values or amounts cannot be determined until some point after issue.  These elements include:

(1)  Premiums;

(2)  Credited interest rates, including any bonus;

(3)  Benefits;

(4)  Values;

(5)  Non-interest-based credits;

(6)  Charges; or

(7)  Elements of formulas used to determine any of the above.

These elements may be described as guaranteed but not determined at issue.  An element is considered determinable if it was calculated from underlying determinable elements only, or from both determinable and guaranteed elements.

"Disclosure document" means a document provided by an insurer to applicants or prospective applicants for an annuity contract that explains the terms of the contract and contains the information required in section 431:10D-603(d).

"Funding agreement" means an agreement for an insurer to:

(1)  Accept and accumulate funds; and

(2)  Make one or more payments at future dates in amounts that are not based on mortality or morbidity contingencies.

"Generic name" means a short title descriptive of the annuity contract being applied for or illustrated, such as "single premium deferred annuity".

"Guaranteed elements" means:

(1)  Premiums;

(2)  Credited interest rates, including any bonus;

(3)  Benefits;

(4)  Values;

(5)  Non-interest-based credits;

(6)  Charges; or

(7)  Elements of formulas used to determine any of the above,

which are guaranteed and determined at issue.  An element is considered guaranteed if all of the underlying elements used in its calculation are guaranteed.

"Non-guaranteed elements" means:

(1)  Premiums;

(2)  Credited interest rates, including any bonus;

(3)  Benefits;

(4)  Values;

(5)  Non-interest-based credits;

(6)  Charges; or

(7)  Elements of formulas used to determine any of the above,

which are subject to company discretion and are not guaranteed at issue.  An element is considered non-guaranteed if any of the underlying non-guaranteed elements are used in its calculation.

"Structured settlement annuity" means:

(1)  A "qualified funding asset" as defined in section 130(d) of the Internal Revenue Code; or

(2)  An annuity that would be a "qualified funding asset"  but for the fact that it is not owned by an assignee under a qualified assignment. [L 2006, c 71, pt of §1]



§431:10D 602 - Applicability of standards for disclosure.

[§431:10D‑602]  Applicability of standards for disclosure.  This part shall apply to all group and individual annuity contracts and certificates, except:

(1)  Registered or non-registered variable annuities or other registered products;

(2)  Immediate and deferred annuities that contain no non-guaranteed elements;

(3)  Annuities used to fund:

(A)  An employee pension plan that is covered by the Employee Retirement Income Security Act;

(B)  A plan under section 401(a), 401(k), or 403(b) of the Internal Revenue Code, where the plan, for purposes of the Employee Retirement Income Security Act, is established or maintained by an employer;

(C)  A governmental or church plan defined in section 414 of the Internal Revenue Code;

(D)  A deferred compensation plan of a state or any of its political subdivisions under section 457 of the Internal Revenue Code;

(E)  A tax-exempt organization under section 457 of the Internal Revenue Code; or

(F)  A nonqualified deferred compensation arrangement established or maintained by an employer or plan sponsor;

provided that this part shall apply to annuities used to fund a plan or arrangement that is funded solely by contributions that an employee elects to make on a pre-tax or after-tax basis, and where the insurance company has been notified that plan participants may choose from among two or more fixed annuity providers and there is a direct solicitation of an individual employee by a producer for the purchase of an annuity contract.

For the purposes of this paragraph, "direct solicitation" does not include any meeting held by a producer solely for the purpose of educating or enrolling employees in the plan or arrangement;

(4)  Structured settlement annuities;

(5)  Funding agreements; and

(6)  Charitable gift annuities issued pursuant to paragraphs (1) to (4) of section 431:1-204(c). [L 2006, c 71, pt of §1]

Revision Note

Subsection designation deleted pursuant to §23G-15(1).



§431:10D-603 - Standards for the disclosure document and buyer's guide.

[§431:10D-603]  Standards for the disclosure document and buyer's guide.  (a)  Where the application for an annuity contract is taken:

(1)  In a personal meeting, both the buyer's guide and disclosure document shall be given to the applicant at or before the time of application;

(2)  By means other than in a personal meeting, both the buyer's guide and disclosure document shall be sent to the applicant no later than five business days after the completed application is received by the insurer;

(3)  By means of a direct solicitation through the mail, providing both the buyer's guide and disclosure document in the mailing inviting the prospective applicant to apply for the annuity contract shall be deemed to satisfy the requirement that the buyer's guide and disclosure statement be provided no later than five business days after receipt of the application; and

(4)  By means of the insurer's internet website, the insurer's reasonable steps to make the buyer's guide available for viewing and printing on the insurer's website shall be deemed to satisfy the requirement that the buyer's guide and disclosure statement be provided no later than five business days after receipt of the application.

(b)  A solicitation for an annuity contract provided in other than a personal meeting shall include a statement that the prospective applicant may contact the insurance division for a free buyer's guide.  In lieu of the foregoing statement, an insurer may include a statement that the prospective applicant may contact the insurer for a free buyer's guide.

(c)  If the buyer's guide and disclosure document are not provided at or before the time of application, a free-look period of no less than fifteen days shall be provided for the applicant to return the annuity contract without penalty, which period shall run concurrently with any other free-look period provided by law.

(d)  The disclosure document shall include at least the following information:

(1)  The generic name of the contract;

(2)  The company product name, if different from the generic name;

(3)  The form number;

(4)  The fact that the product is an annuity;

(5)  The insurer's name and address;

(6)  A description of the contract and its benefits, which shall emphasize its long-term nature and include examples, where appropriate, such as:

(A)  The guaranteed, non-guaranteed, and determinable elements of the contract, their limitations, if any, and an explanation of how they operate; and

(B)  An explanation of the initial crediting rate, specifying any bonus or introductory portion, the duration of the rate, and the fact that rates may change from time to time and are not guaranteed;

(7)  Periodic income options on both a guaranteed and non-guaranteed basis;

(8)  Any value reductions caused by withdrawals from or surrender of the contract;

(9)  How values in the contract can be accessed;

(10)  The death benefit, if available, and how it will be calculated;

(11)  A summary of the federal tax status of the contract and any penalties applicable on withdrawal of values from the contract;

(12)  The effect of any rider, such as a long-term-care rider;

(13)  A listing of specific dollar-amount or percentage charges and fees and an explanation of how they apply; and

(14)  Information about the current guaranteed rate for new contracts that contains a clear notice that the rate is subject to change.

(e)  Insurers shall define terms used in the disclosure statement in language that facilitates comprehension by the average person within the segment of the public to which the disclosure statement is directed. [L 2006, c 71, pt of §1]



§431:10D-604 - Report to contract owners.

[§431:10D-604]  Report to contract owners.  For annuities in the payout period with changes in non-guaranteed elements, and for the accumulation period of a deferred annuity, the insurer shall at least annually provide each contract owner with a report of the status of the contract that contains at least the following information:

(1)  The beginning and ending dates of the current report period;

(2)  The accumulation and cash surrender value, if any, at the end of the previous report period and at the end of the current report period;

(3)  The total amounts, if any, that have been credited, charged to the contract value, or paid during the current report period; and

(4)  The amount of outstanding loans, if any, as of the end of the current report period. [L 2006, c 71, pt of §1]

Revision Note

Subsection designation deleted pursuant to §23G-15(1).



§431:10D-605 - Penalties.

[§431:10D-605]  Penalties.  In addition to any other penalties provided by law, violation of any requirement of this part is an unfair method of competition or unfair or deceptive act or practice under section 431:13-102. [L 2006, c 71, pt of §1]



§431:10D-621 - Scope.

[Part VII.]  SUITABILITY IN ANNUITY TRANSACTIONS

Cross References

Variable contracts, see §431:10D-118.

[§431:10D-621]  Scope.  (a)  This part applies to any recommendation to purchase or exchange an annuity made to a consumer by an insurance producer, or an insurer where no producer is involved, that results in the purchase or exchange recommended.

(b)  This part does not apply to recommendations involving:

(1)  Direct-response solicitations where there is no recommendation based on information collected from the consumer pursuant to this part; or

(2)  Contracts used to fund:

(A)  An employee pension or welfare benefit plan that is covered by the Employee Retirement and Income Security Act;

(B)  A plan described by sections 401(a), 401(k), 403(b), 408(k), or 408(p) of the Internal Revenue Code of 1986, as amended, if established or maintained by an employer;

(C)  A government or church plan defined in section 414 of the Internal Revenue Code of 1986, as amended, a government or church welfare benefit plan, or a deferred compensation plan of a state or local government or tax exempt organization under section 457 of the Internal Revenue Code of 1986, as amended;

(D)  A non-qualified deferred compensation arrangement established or maintained by an employer or plan sponsor;

(E)  Settlements of or assumptions of liabilities associated with personal injury litigation or any dispute or claim resolution process; or

(F)  Formal prepaid funeral contracts.

[(c)]  Nothing in this [part] shall be construed to affect in any manner any provision of chapter 485A. [L 2007, c 257, pt of §2, §§4, 5, 9]

Revision Note

Subsection (c) is codified to this section pursuant to §23G-15 and edited to exclude the words, "Hawaii Revised Statutes".



§431:10D-622 - Definitions.

[§431:10D-622]  Definitions.  For the purposes of this part:

"Annuity" means a fixed or variable annuity that is individually solicited, whether the product is classified as an individual or group annuity.

"Insurance producer" means a person required to be licensed under the laws of this State to sell, solicit, or negotiate insurance, including annuities.

"Insurer" means a company required to be licensed under the laws of this State to provide insurance products, including annuities.

"Recommendation" means advice provided by an insurance producer, or an insurer where no producer is involved, to an individual consumer that results in a purchase or exchange of an annuity in accordance with that advice. [L 2007, c 257, pt of §2]



§431:10D-623 - Duties of insurers and insurance producers.

[§431:10D-623]  Duties of insurers and insurance producers.  (a)  In recommending to a consumer the purchase of an annuity or the exchange of an annuity that results in another insurance transaction or series of insurance transactions, the insurance producer, or the insurer where no producer is involved, shall have reasonable grounds for believing that the recommendation is suitable for the consumer on the basis of the facts disclosed by the consumer about the consumer's investments, other insurance products, financial situation, and needs.

(b)  Prior to the execution of a purchase or exchange of an annuity resulting from a recommendation, an insurance producer, or an insurer where no producer is involved, shall make reasonable efforts to obtain information concerning:

(1)  The consumer's financial status;

(2)  The consumer's tax status;

(3)  The consumer's investment objectives; and

(4)  Such other information used or considered to be reasonable by the insurance producer, or the insurer where no producer is involved, in making recommendations to the consumer.

(c)(1)  Except as provided under paragraph (2), neither an insurance producer, nor an insurer where no producer is involved, shall have any obligation to a consumer related to any recommendation if a consumer:

(A)  Refuses to provide relevant information requested by the insurer or insurance producer;

(B)  Decides to enter into an insurance transaction that is not based on a recommendation of the insurer or insurance producer; or

(C)  Fails to provide complete or accurate information.

(2)  An insurer or insurance producer's recommendation subject to paragraph (1) shall be reasonable under all the circumstances actually known to the insurer or insurance producer at the time of the recommendation.

(d)  An insurer shall either ensure that a system to supervise recommendations that is reasonably designed to achieve compliance with this part is established and maintained by complying with subsections (f), (g), and (h), or establish and maintain such a system, which shall include but not be limited to:

(1)  Maintaining written procedures; and

(2)  Conducting a periodic review of the insurer's records that is reasonably designed to assist in detecting and preventing violations of this part.

(e)  A managing general agent and independent agency shall adopt a system established by an insurer to supervise recommendations of its insurance producers that is reasonably designed to achieve compliance with this part, or establish and maintain such a system, which shall include but not be limited to:

(1)  Maintaining written procedures; and

(2)  Conducting a periodic review of records that is reasonably designed to assist in detecting and preventing violations of this part.

(f)  An insurer may contract with a third party, including a managing general agent or independent agency, to comply with the requirement of subsection (d) to establish and maintain a system of supervision of insurance producers under contract with or employed by the third party.

(g)  An insurer shall make reasonable inquiry to ensure that the third party contracting under subsection (f) is performing the functions required under subsection (d) and shall take such action as is reasonable under the circumstances to enforce the contractual obligation to perform the functions.  An insurer may comply with its obligation to make reasonable inquiry by:

(1)  Annually obtaining a certification from a third party senior manager who has responsibility for the delegated functions that the manager has a reasonable basis to represent, and does represent, that the third party is performing the required functions; provided that no person may provide a certification unless:

(A)  The person is a senior manager with responsibility for the delegated functions; and

(B)  The person has a reasonable basis for making the certification; and

(2)  Based on reasonable selection criteria, periodically reviewing the performance of selected third parties contracting under subsection (f) to determine whether the third parties are performing the required functions.  The insurer shall perform those procedures to conduct the review that are reasonable under the circumstances.

(h)  An insurer that contracts with a third party pursuant to subsection (f) and that complies with the requirements to supervise in subsection (g) shall have fulfilled its responsibilities under subsection (d).

(i)  An insurer, managing general agent, or independent agency is not required by subsections (d) and (e) to:

(1)  Review, or provide for review of, all insurance producer-solicited transactions; or

(2)  Include in its system of supervision an insurance producer's recommendations to consumers of products other than the annuities offered by the insurer, managing general agent, or independent agency.

(j)  A managing general agent or independent agency who contracts with an insurer under subsection (f) shall promptly, when requested by the insurer under subsection (g), give a certification as described in subsection (g) or give a clear statement that it is unable to satisfy the certification criteria.

(k)  Compliance with the National Association of Securities Dealers Conduct Rules pertaining to suitability shall satisfy the requirements under this section for recommending variable annuities.  Nothing in this subsection shall limit the insurance commissioner's ability to enforce this part. [L 2007, c 257, pt of §2]



§431:10D-624 - Mitigation of responsibility.

[§431:10D-624]  Mitigation of responsibility.  (a)  The commissioner may order:

(1)  An insurer to take reasonably appropriate corrective action for any consumer harmed by the insurer's, or by its insurance producer's, violation of this part;

(2)  An insurance producer to take reasonably appropriate corrective action for any consumer harmed by the insurance producer's violation of this part; and

(3)  A general agency or independent agency that employs or contracts with an insurance producer to sell or solicit the sale of annuities to consumers, to take reasonably appropriate corrective action for any  consumer harmed by the insurance producer's violation of this part.

(b)  Any penalty applicable to an insurer, a managing general agent, independent agencies, or a producer under article 13 of chapter 431 for a violation of section 431:10D-623(a), (b), and (c) may be reduced or eliminated if corrective action for the consumer was taken promptly after a violation was discovered. [L 2007, c 257, pt of §2]



§431:10D-625 - Recordkeeping.

[§431:10D-625]  Recordkeeping.  Insurers, managing general agents, independent agencies, and insurance producers shall maintain or make available to the commissioner records of the information collected from the consumer and other information used in making the recommendations that were the basis for insurance transactions for five years after the insurance transaction has been completed by the insurer.  An insurer may maintain documentation on behalf of an insurance producer. [L 2007, c 257, pt of §2]



§431:10E-101 - Insurable interest in property required.

ARTICLE 10E

PROPERTY INSURANCE

§431:10E-101  Insurable interest in property required.  No contract of insurance on property or of any interest therein or arising therefrom shall be enforceable except for the benefit of persons having an insurable interest in the property insured.  Insurable interest means any lawful and substantial economic interest in the safety or preservation of the subject of the insurance free from loss, destruction, or pecuniary damage. [L 1987, c 347, pt of §2]



§431:10E-102 - Over-insurance prohibited; exceptions.

§431:10E-102  Over-insurance prohibited; exceptions.  (a)  Over-insurance shall be deemed to exist if property or an insurable interest in the property is insured by one or more insurance contracts against the same hazard in any amount in excess of the actual cash value of the property or of such interest, as determined as of the effective date of the insurance or of any renewal thereof.

(b)  For the purposes of this section only, the term actual cash value means the cost of replacement less such depreciation as is properly applicable to the subject insured.

(c)  No person shall knowingly sell, solicit, negotiate, or make any contract for insurance which would result in over-insurance of the property or interest therein proposed to be insured, except as is provided in section 431:10E-103.

(d)  Each violation of this section shall subject the violator to the penalties provided by this code. [L 1987, c 347, pt of §2; am L 2002, c 155, §74]



§431:10E-103 - Exceptions.

§431:10E-103  Exceptions.  Section 431:10E-102 does not apply to:

(1)  Insurance on buildings and building service equipment pertaining thereto and part thereof, and machinery, tools, and other equipment appurtenant to or used in connection with any trade, business, manufacturing process, governmental operations, or public and private institutions, and household furniture and furnishings in dwelling houses, with respect to the difference between the actual value of the insured property at the time any loss or damage occurs and the cost of repairing, rebuilding, or replacing with new materials of like size, kind and quality, such property as has been damaged or destroyed by fire or other peril insured against.

(2)  Insurance against the cost of demolition or reconstruction, or both, of any portion of the insured premises which has not suffered damage, and the additional cost of repair or reconstruction, or both, of portions of the insured premises which have suffered damage, necessary to comply with applicable laws or ordinances. [L 1987, c 347, pt of §2]



§431:10F-101 - Requirements deemed met by surety insurer.

ARTICLE 10F

SURETY INSURANCE

Cross References

Bail agents; sureties, see article 9N.

§431:10F-101  Requirements deemed met by surety insurer.  Whenever by law or by rule of any court, public official, or public body, a surety bond is required or is permitted to be given, provided the bond is otherwise proper and its conditions are guaranteed by an authorized surety insurer or by an unauthorized surety insurer pursuant to article 8, part II, the bond shall be approved and accepted and shall be deemed to fulfill all requirements as to number of sureties, residence or status of sureties, and other similar requirements, and no justification by the surety shall be necessary.  For the purpose of this section, surety bond shall also include a recognizance, obligation, stipulation or undertaking. [L 1987, c 347, pt of §2]



§431:10F-102 - Fiduciary bonds, expense.

§431:10F-102  Fiduciary bonds, expense.  Any fiduciary required by law to give bonds, may include, as part of the fiduciary's lawful expense to be allowed by the court or official by whom the fiduciary was appointed, the reasonable amount paid as premium for the bonds to the surety insurer who issued or guaranteed the bonds. [L 1987, c 347, pt of §2]



§431:10F-103 - Court bonds, costs.

§431:10F-103  Court bonds, costs.  In any proceeding, the party entitled to recover costs may include in the costs such reasonable sum as was paid to the surety insurer as premium for any bond or undertaking required therein, and as may be allowed by the court having jurisdiction of the proceeding. [L 1987, c 347, pt of §2]



§431:10F-104 - Release from liability.

§431:10F-104  Release from liability.  A surety insurer may be released from its liability on the same terms and conditions as are provided by law for the release of individuals as sureties. [L 1987, c 347, pt of §2]



§431:10F-105 - Directed suretyship; coercion of contractors.

[§431:10F-105]  Directed suretyship; coercion of contractors.  (a)  No person may require as a condition precedent to the granting, awarding, or issuing a contract for the construction or renovation of improvements to real property, that the person whose obligation under such contract is to provide, construct, or renovate improvements to real property is to acquire or negotiate a surety bond or other contract guaranteeing completion of such improvements through a particular surety insurer or group of surety insurers, or a particular producer or group of producers.

(b)  The commissioner may examine and investigate the insurance related activities of any person whom the commissioner believes may be in violation of this section.  Any person may submit to the commissioner a complaint or any material pertinent to the enforcement of this section.

(c)  Nothing in this section shall prevent a person who grants, awards, or issues contracts for the construction or renovation of improvements to real property from requiring a person to acquire or negotiate a surety bond or other contract guaranteeing completion of the improvements through authorized surety insurers or producers licensed to do business in the State or both. [L 2007, c 251, §1]



§431:10G-101 - Definitions.

ARTICLE 10G

MOTORCYCLE AND MOTOR SCOOTER INSURANCE

Case Notes

The plain language of this chapter as well as its legislative history disqualified plaintiff, who was injured by someone operating a motorcycle, from no-fault benefits.  91 H. 299 (App.), 983 P.2d 200.

PART I.  GENERAL PROVISIONS

§431:10G-101  Definitions.  As used in this article:

"Accidental harm" means bodily injury, death, sickness, or disease caused by a motorcycle or motor scooter accident to a person.

"Injury" means accidental harm not resulting in death.

"Motorcycle" has the meaning prescribed by section 286-2.

"Motorcycle accident" means an accident arising out of the operation, maintenance, or use of a motorcycle, but not involving a motor vehicle.

"Motor scooter" has the meaning prescribed by section 286-2.

"Motor scooter accident" means an accident arising out of the operation, maintenance, or use of a motor scooter, but not involving a motor vehicle.

"Owner" means a person who holds the legal title to a motorcycle or motor scooter; except that when a motorcycle or motor scooter is the subject of a security agreement or lease with a term of not less than one year, with the debtor or lessee having the right of possession, the term owner shall mean the debtor or lessee.  Whenever transfer of title to a motorcycle or motor scooter occurs, the seller shall be considered the owner until delivery of the executed title to the buyer.  Upon delivery of the executed title, the buyer holding the equitable title shall be considered the owner.

"Person" means, when appropriate to the context, not only individuals, but corporations, firms, associations, and societies. [L 1989, c 208, pt of §1]



§431:10G-102 - Conditions of operation and registration of motorcycles and motor scooters.

§431:10G-102  Conditions of operation and registration of motorcycles and motor scooters.  No person shall drive a motorcycle or motor scooter upon any public street, road, or highway of this State at any time unless such motorcycle or motor scooter is insured at all times under a liability policy as provided in section 431:10G-301; provided that this article shall not apply to any antique motorcycle or motor scooter as defined in section 249-1. [L 1989, c 208, pt of §1; am L 1996, c 56, §3]



§431:10G-103 - Motorcycle or motor scooter self-insurance.

§431:10G-103  Motorcycle or motor scooter self-insurance.  The motorcycle or motor scooter insurance required by section 431:10G-102 may be satisfied by any owner of a motorcycle or motor scooter if:

(1)  Such owner provides proof of qualifications as a self-insurer, and a surety bond or other securities affording security substantially equivalent to that afforded under a policy meeting the requirements of section 431:10G-301 and providing coverage at all times for the entire motorcycle or motor scooter registration period, as determined and approved by the commissioner under rules; and

(2)  The commissioner is satisfied that in case of injury, death, or property damage, any claimant would have the same rights against such owner as the claimant would have had if a policy meeting the requirements of section 431:10G-301 had been applicable to such motorcycle or motor scooter. [L 1989, c 208, pt of §1]



§431:10G-104 - Prerequisites for obtaining coverage.

§431:10G-104  Prerequisites for obtaining coverage.  (a)  Any person seeking to obtain the liability coverage required by this part after June 7, 1989, shall first:

(1)  Have obtained a valid motorcycle or motor scooter license; or

(2)  Have obtained a valid motorcycle or motor scooter learner's permit and have taken and passed a motorcycle education course approved by the department of transportation.

(b)  A temporary insurance binder covering a period of not more than ninety days may be issued to a person who has a valid motorcycle or motor scooter learner's permit.  To obtain a temporary binder, a person shall submit proof to the insurer of the person's enrollment in an approved motorcycle education course.  The temporary insurance binder shall be subject to cancellation should the person fail to take, complete, and pass the course for which proof was submitted to the insurer. [L 1989, c 208, pt of §1; am L 1990, c 241, §1; am L 1991, c 174, §1]



§431:10G-105 - Tort liability.

§431:10G-105  Tort liability.  (a)  With respect to accidental harm incurred in or arising out of a motorcycle accident or motor scooter accident, tort liability is not abolished.

(b)  Any owner or operator of a motorcycle or motor scooter involved in a motor vehicle accident as defined in section 431:10C-103 and who incurs accidental harm as defined in section 431:10C-103, including such person's representative or legal guardian, shall have a cause of action in tort as provided in section 431:10C-306. [L 1989, c 208, pt of §1; am L 1997, c 251, §54]



§431:10G-106 - Verification of insurance.

§431:10G-106  Verification of insurance.  Every insurer shall issue to each of its insureds a proof of insurance card for each motorcycle or motor scooter for which a liability policy under this article is written.  The proof of insurance card shall show the following:

(1)  Name, make, year, and factory or serial number of the motorcycle or motor scooter; provided that insurers of five or more motorcycles or motor scooters that are under common registered ownership and used in the regular course of business shall not be required to indicate the name, make, year, and the factory or serial number of each motorcycle or motor scooter;

(2)  Policy number;

(3)  Names of the insured and the insurer; and

(4)  Effective dates of coverage including the expiration date.

The proof of insurance card shall be carried on the person operating the insured motorcycle or motor scooter at all times and shall be exhibited to a law enforcement officer upon demand. [L 1989, c 208, pt of §1; am L 2004, c 122, §59]



§431:10G-107 - Drivers education fund underwriters fee; motorcycle and motor scooter operators education fund.

§431:10G-107  Drivers education fund underwriters fee; motorcycle and motor scooter operators education fund.  (a)  The commissioner shall assess and levy upon each insurer, and self-insurer, a drivers education fund underwriters fee of $2 a year on each motorcycle or motor scooter insured by each insurer or self-insurer.  This fee shall be due and payable on an annual basis by means and at a time to be determined by the commissioner.

(b)  There is created in the treasury of the State a special fund to be known as the motorcycle and motor scooter operators education fund.  The commissioner shall deposit the fees collected under this section into the motorcycle and motor scooter operators education fund.

(c)  The fees deposited for each fiscal year into the motorcycle and motor scooter operators education fund, when appropriated, shall be available to the department of transportation for the administration of a drivers education program for operators of motorcycles or motor scooters.  The department of transportation may spend the amount collected from these fees for the purposes of this section. [L 1989, c 208, pt of §1; am L 1997, c 184, §1; am L 2002, c 121, §2]



§431:10G-108 - Penalties.

§431:10G-108  Penalties.  Any person who violates this article shall be subject to a citation by the police and shall be subject to a nonsuspendable fine of not less than $100 nor more than $1,000, thirty days imprisonment, a one year driver's license suspension, or any combination thereof, for each violation.

Any person cited under this section shall have an opportunity to present a good faith defense, including but not limited to lack of knowledge or proof of insurance.  The general penalty provision of this section shall not apply to:

(1)  Any operator of a motorcycle or motor scooter owned by another person if the operator's own insurance covers such driving;

(2)  Any operator of a motorcycle or motor scooter owned by that person's employer during the normal scope of that person's employment; or

(3)  Any operator of a borrowed motorcycle or motor scooter if the operator holds a reasonable belief that the subject vehicle is insured. [L 1989, c 208, pt of §1; am L 2000, c 64, §1]



§431:10G-109 - Rules.

§431:10G-109  Rules.  The commissioner may adopt rules pursuant to chapter 91 necessary for the purposes of this article. [L 1989, c 208, pt of §1]



§431:10G-201 - Making of motorcycle and motor scooter insurance rates.

PART II.  RATES AND ADMINISTRATION

§431:10G-201  Making of motorcycle and motor scooter insurance rates.  (a)  All premium rates for motorcycle and motor scooter insurance shall be made in accordance with the following provisions:

(1)  Rates shall not be excessive, inadequate, or unfairly discriminatory;

(2)  Due consideration shall be given to:

(A)  Past and prospective loss experience within and outside this State, catastrophe hazards, if any, reasonable margin for profit, and contingencies, dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members or subscribers;

(B)  Past and prospective expenses both country-wide and those specially applicable to this State in the sale and administration of motorcycles and motor scooters insurance; and

(C)  Investment income from reserves, unearned insurance premiums, and other unearned proceeds received on account of motorcycle and motor scooter insurance sold, and all other factors that may be deemed relevant, if they are established to have a probable effect upon losses, expense, or rates, such as but not limited to types of vehicles, occupations, and involvement in past accidents;

(3)  The systems of expense provisions included in the rates for use by any insurer or group of insurers may differ from those of other insurers or groups of insurers to reflect the requirements of the operating methods of any insurer or group with respect to any class of insurance, or with respect to any subdivision or combination thereof for which subdivision or combination separate expense provisions are applicable; and

(4)  Risks may be grouped by classifications for the establishing of rates and minimum premiums.  Classification rates may be modified to produce rates for individual risks in accordance with rating plans which establish standards for measuring variations in hazards or expense provisions, or both.  The standards may measure any differences among risks that can be demonstrated to have a probable effect upon losses or expenses.

(b)  Except to the extent necessary to meet the provisions of subsection (a)(4), uniformity among insurers in any matters within the scope of this section is neither required nor prohibited.

(c)  After June 7, 1989, each insurer of a motorcycle or motor scooter shall provide a fifteen per cent reduction off premium charges each insurer assesses for each new and renewal policy for liability coverage issued pursuant to this article if the applicant has successfully completed a motorcycle education course approved by the department of transportation. [L 1989, c 208, pt of §1]

Revision Note

"June 7, 1989" substituted for "the effective date of this section".

Case Notes

Discussed:  78 H. 325, 893 P.2d 176.



§431:10G-202 - Rate filings.

§431:10G-202  Rate filings.  (a)  Every insurer shall file with the commissioner every manual of classification, rule, rate, rating plan, designation of rating territories, or standard for motorcycle or motor scooter insurance which it proposes to use.  Every filing shall state the proposed effective date of the filing and the character and extent of the coverage contemplated.

(b)  The commissioner also may accept from an advisory organization basic standards, manuals of classification, territories, endorsements, forms, and other materials, not dealing with rates, for reference filings by insurers.

(c)  Each filing shall be accompanied by a $20 fee payable to the commissioner, which fee shall be deposited in the commissioner's education and training fund.

(d)  A filing and any supporting information shall be open to the public upon filing with the commissioner. [L 1989, c 208, pt of §1]

Cross References

Commissioner's education and training fund, see §431:2-214.



§431:10G-203 - Rate review: request by aggrieved party.

§431:10G-203  Rate review:  request by aggrieved party.  (a)  Any person aggrieved by the application as to such person of any classification, rule, standard, rate, or rating plan made, followed, or adopted by an insurer may make written request to the commissioner to review such application and grant the relief requested.  If the commissioner finds that probable cause for the complaint exists or that the complaint charges a violation of this article, the commissioner shall conduct a hearing on the complaint according to the procedure set forth in section 431:14-118.

(b)  If, after a hearing conducted pursuant to subsection (a), the commissioner finds that the complainant is entitled to relief or that any classification, rule, standard, rate, rating territory, or rating plan violates this article, the commissioner shall issue an order granting the complainant's claim for relief or prohibiting the insurer from using such classification, rule, standard, rate, rating territory, or rating plan.  The order shall contain the commissioner's findings of fact and conclusions of law, including a specification of the respects in which a violation of this article exists and specifying a reasonable time period within which the insurer shall comply with the terms of the order.  Any such order shall be subject to judicial review in the manner provided in chapter 91. [L 1989, c 208, pt of §1]



§431:10G-204 - Rate review: rate methods in noncompliance with article.

§431:10G-204  Rate review:  rate methods in noncompliance with article.  (a)  If the commissioner has good cause to believe that a classification, rule, standard, rate, rating territory, or rating plan made, followed, or adopted by an insurer does not comply with the requirements of this article, the commissioner shall, unless the commissioner has good cause to believe that such noncompliance is wilful, give notice in writing to each insurer, stating in what manner and to what extent such noncompliance is alleged to exist and specifying a reasonable time, not less than ten days thereafter, within which such noncompliance may be corrected.  Notices under this subsection shall be confidential as between the commissioner and the parties unless a hearing is held as provided in subsection (b).

(b)  If the commissioner has good cause to believe such noncompliance to be wilful, or if, within the period prescribed by the commissioner in the notice given under subsection (a), the insurer does not:

(1)  Correct the noncompliance specified by the commissioner; or

(2)  Establish to the satisfaction of the commissioner that such noncompliance does not exist,

then the commissioner may proceed with a hearing which shall be subject to the hearing procedure provided in section 431:14-118. [L 1989, c 208, pt of §1]



§431:10G-206 - Rate administration.

§431:10G-206  Rate administration.  Except as otherwise provided in this article, the commissioner shall implement and evaluate motorcycle and motor scooter insurance rates in compliance with article 14. [L 1989, c 208, pt of §1]



§431:10G-301 - Required motorcycle and motor scooter policy coverage.

PART III.  COVERAGES AND RIGHTS

§431:10G-301  Required motorcycle and motor scooter policy coverage.  (a)  An insurance policy covering a motorcycle or motor scooter shall provide insurance in the following amounts to pay, on behalf of the owner or any operator of the insured motorcycle or motor scooter, sums that the owner or any operator may legally be obligated to pay for injury, death, or damage to the property of others, except property owned by, being transported by, or in charge of the insured that arise out of the ownership, operation, maintenance, or use of the motorcycle or motor scooter:

(1)  Liability coverage of not less than $20,000 per person, with an aggregate limit of $40,000 per accident, for all damages arising out of accidental harm sustained as a result of any one accident; and

(2)  Liability coverage of not less than $10,000 for all damages arising out of injury to or destruction of property, including motorcycles or motor scooters and including the loss of use thereof, but not including property owned by, being transported by, or in the charge of the insured, as a result of any one accident.

(b)  At the option of the owner, each insurer shall:

(1)  Offer medical payment coverage up to $10,000 to pay all reasonable expenses incurred within one year from the date of accident for necessary medical, surgical, dental, ambulance, hospital, professional, and nursing services;

(2)  Offer an income disability plan; and

(3)  Offer liability coverage in excess of the minimum coverages required by this section.

(c)  Any operator or passenger of a motorcycle or motor scooter as defined in section 286-2 who receives injuries or dies in a motor vehicle accident may not claim personal injury protection benefits under a motor vehicle insurance policy, unless expressly provided for in the motor vehicle policy. [L 1989, c 208, pt of §1; am L 1994, c 128, §5; am L 1998, c 275, §34]



§431:10H-101 - Purpose.

ARTICLE 10H

LONG-TERM CARE INSURANCE

Note

See table at end of this Article for derivation of HRS sections from the National Association of Insurance Commissioners 1998 Model Act or Regulations.

Cross References

Long-term care financing, see chapter 346C.

PART I.  LONG-TERM CARE INSURANCE MODEL ACT

[§431:10H-101]  Purpose.  The purpose of this article is to promote the public interest, to promote the availability of long-term care insurance policies, to protect applicants for long-term care insurance, as defined, from unfair or deceptive sales or enrollment practices, to establish standards for long-term care insurance, to facilitate public understanding and comparison of long-term care insurance policies, and to facilitate flexibility and innovation in the development of long-term care insurance coverage. [L 1999, c 93, pt of §2]



§431:10H-102 - Scope.

[§431:10H-102]  Scope.  The requirements of this article shall apply to policies delivered or issued for delivery in this State on or after July 1, 2000.  This article is not intended to supersede the obligations of entities subject to this article to comply with the substance of other applicable insurance laws insofar as they do not conflict with this article, except that laws and regulations designed and intended to apply to medicare supplement insurance policies shall not be applied to long-term care insurance. [L 1999, c 93, pt of §2]



§431:10H-103 - Short title.

[§431:10H-103]  Short title.  This article may be known and cited as the "Long-Term Care Insurance Act". [L 1999, c 93, pt of §2]



§431:10H-104 - Definitions.

§431:10H-104  Definitions.  As used in this article, unless the context requires otherwise, the definitions in this section apply throughout this article.

"Applicant" means:

(1)  In the case of an individual long-term care insurance policy, the person who seeks to contract for benefits; and

(2)  In the case of a group long-term care insurance policy, the proposed certificate holder.

"Certificate" means, for the purposes of this article, any certificate issued under a group long-term care insurance policy, which policy has been delivered or issued for delivery in this State.

"Exceptional increase" means only those increases filed by an insurer that are extraordinary and for which the commissioner determines the need for the premium rate increase is justified:

(1)  Due to:

(A)  Changes in laws or rules applicable to long-term care coverage in this State; or

(B)  Increased and unexpected utilization that affects the majority of insurers of similar products;

(2)  Except as provided in section 431:10H-232, exceptional increases are subject to the same requirements as other premium rate schedule increases;

(3)  The commissioner may request a review by an independent actuary or a professional actuarial body of the basis for a request that an increase be considered an exceptional increase; and

(4)  The commissioner, in determining that the necessary basis for an exceptional increase exists, shall also determine any potential offsets to higher claims costs.

"Group long-term care insurance" means a long-term care insurance policy which is delivered or issued for delivery in this State and issued to:

(1)  One or more employers or labor organizations, or a trust or to the trustees of a fund established by one or more employers or labor organizations, or a combination thereof, for employees or former employees or a combination thereof or for members or former members or a combination thereof, of the labor organizations; or

(2)  Any professional, trade, or occupational association for its members or former or retired members, or combination thereof, if the association:

(A)  Is composed of individuals all of whom are or were actively engaged in the same profession, trade, or occupation; and

(B)  Has been maintained in good faith for purposes other than obtaining insurance; or

(3)  An association or a trust or the trustees of a fund established, created, or maintained for the benefit of members of one or more associations.  Prior to advertising, marketing, or offering the policy within this State, the association or the insurer of the association shall file evidence with the commissioner that the association has at the outset a minimum of one hundred persons; has been organized and maintained in good faith for purposes other than that of obtaining insurance; has been in active existence for at least one year; and has a constitution and bylaws which provide that:

(A)  The association holds regular meetings not less than annually to further purposes of the members;

(B)  Except for credit unions, the association collects dues or solicits contributions from members; and

(C)  The members have voting privileges and representation on the governing board and committees.

Thirty days after the filing the association will be deemed to satisfy the organizational requirements unless the commissioner makes a finding that the association does not satisfy those organizational requirements; or

(4)  A group other than as described in paragraphs (1), (2), and (3), subject to a finding by the commissioner that:

(A)  The issuance of the group policy is not contrary to the best interest of the public;

(B)  The issuance of the group policy would result in economies of acquisition or administration; and

(C)  The benefits are reasonable in relation to the premiums charged.

"HIPAA" means the Health Insurance Portability and Accountability Act of 1996, P.L. 104-191.

"Incidental", as used in section 431:10H-207.5(j), means that the value of the long-term care benefits provided is less than ten per cent of the total value of the benefits provided over the life of the policy.  These values shall be measured as of the date of issue.

"Long-term care insurance" means any insurance policy or rider advertised, marketed, offered, or designed to provide coverage for not less than twelve consecutive months for each covered person on an expense incurred, indemnity, prepaid, or other basis, for one or more necessary or medically necessary diagnostic, preventive, therapeutic, rehabilitative, maintenance, or personal care services, provided in a setting other than an acute care unit of a hospital.  The term includes group and individual annuities and life insurance policies or riders that provide directly or that supplement long-term care insurance.  The term also includes a policy or rider that provides for payment of benefits based upon cognitive impairment or loss of functional capacity.  The term shall also include qualified long-term care insurance contracts.  Long-term care insurance may be issued by insurers, fraternal benefit societies, nonprofit health, hospital, and medical service corporations, prepaid health plans, health maintenance organizations, or any similar organization to the extent they are otherwise authorized to issue life or health insurance.

Long-term care insurance shall not include any insurance policy that is offered primarily to provide basic medicare supplement coverage, basic hospital expense coverage, basic medical-surgical expense coverage, hospital confinement indemnity coverage, major medical expense coverage, disability income or related asset-protection coverage, accident only coverage, specified disease or specified accident coverage, or limited benefit health coverage.

With regard to life insurance, this term does not include life insurance policies that accelerate the death benefit specifically for one or more of the qualifying events of terminal illness, medical conditions requiring extraordinary medical intervention, or permanent institutional confinement, and that provide the option of a lump-sum payment for those benefits and in which neither the benefits nor the eligibility for the benefits is conditioned upon the receipt of long-term care.

Notwithstanding any other provision contained herein, any product advertised, marketed, or offered as long-term care insurance shall be subject to this article.

"NAIC" means the National Association of Insurance Commissioners.

"Policy" means, for the purposes of this article, any policy, contract, subscriber agreement, rider, or endorsement delivered or issued for delivery in this State by an insurer; fraternal benefit society; nonprofit health, hospital, or medical service corporation; prepaid health plan; health maintenance organization; or any similar organization.

"Qualified long-term care insurance contract" or "federally tax-qualified long-term care insurance contract" means an individual or group insurance contract that meets the requirements of section 7702B(b) of the Internal Revenue Code of 1986, as amended, as follows:

(1)  The only insurance protection provided under the contract is coverage of qualified long-term care services.  A contract shall not fail to satisfy the requirements of this paragraph by reason of payments being made on a per diem or other periodic basis without regard to the expenses incurred during the period to which the payments relate;

(2)  The contract does not pay or reimburse expenses incurred for services or items to the extent that the expenses are reimbursable under Title XVIII of the Social Security Act, as amended, or would be so reimbursable but for the application of a deductible or coinsurance amount.  The requirements of this paragraph do not apply to expenses that are reimbursable under Title XVIII of the Social Security Act only as a secondary payor.  A contract shall not fail to satisfy the requirements of this paragraph by reason of payments being made on a per diem or other periodic basis without regard to the expenses incurred during the period to which the payments relate;

(3)  The contract is guaranteed renewable, within the meaning of section 7702B(b)(1)(C) of the Internal Revenue Code of 1986, as amended;

(4)  The contract does not provide for a cash surrender value or other money that can be paid, assigned, pledged as collateral for a loan, or borrowed except as provided in paragraph (5);

(5)  All refunds of premiums and all policyholder dividends or similar amounts under the contract are to be applied as a reduction in future premiums or to increase future benefits, except that a refund on the event of death of the insured or a complete surrender or cancellation of the contract cannot exceed the aggregate premiums paid under the contract; and

(6)  The contract meets the consumer protection provisions set forth in section 7702B(g) of the Internal Revenue Code of 1986, as amended.

"Qualified long-term care insurance contract" or "federally tax‑qualified long-term care insurance contract" also means the portion of a life insurance contract that provides long-term care insurance coverage by rider or as part of the contract and that satisfies the requirements of section 7702B(b) and (e) of the Internal Revenue Code of 1986, as amended. [L 1999, c 93, pt of §2; am L 2007, c 233, §§5, 6]



§431:10H-105 - Extraterritorial jurisdiction; group policies.

[§431:10H-105]  Extraterritorial jurisdiction; group policies.  No group long-term insurance coverage may be offered to a resident of this State under a group policy issued in another state to a group described in paragraph (4) under the definition of "group long-term care insurance" in section 431:10H-104, unless this State or another state having statutory and regulatory long-term care insurance requirements substantially similar to those adopted in this State has made a determination that these requirements have been met. [L 1999, c 93, pt of §2]



§431:10H-106 - Rules.

[§431:10H-106]  Rules.  The commissioner may adopt rules that include standards for full and fair disclosure setting forth the manner, content, and required disclosures for the sale of long-term care insurance policies, terms of renewability, initial and subsequent conditions of eligibility, non-duplication of coverage provisions, coverage of dependents, preexisting conditions, termination of insurance, continuation or conversion, probationary periods, limitations, exceptions, reductions, elimination periods, requirements for replacement, recurrent conditions, and definition of terms. [L 1999, c 93, pt of §2]



§431:10H-106 - .

[§431:10H-106.5]  Producer training requirements.  (a)  Effective on the date that is one year following the enactment by the State of legislation establishing the long-term care partnership program as provided in Title VI, Section 6021 of the Federal Deficit Reduction Act of 2005, an individual may not sell, solicit, or negotiate long-term care insurance unless the individual is licensed as an insurance producer for accident, health, or life insurance and has completed a one-time training course and ongoing training every twenty-four months thereafter.  This training shall meet the requirements set forth in subsections (c) and (d).  The producer training requirements provided in this section shall be required of every producer selling, soliciting, or negotiating long-term care insurance.

(b)  The training requirements of subsections (c) and (d) may be approved as continuing education courses under section 431:9A-153.

(c)  The one-time training required under this section shall be no less than eight hours and the ongoing training required by this section shall be no less than four hours for every twenty-four month period thereafter.

(d)  The training required under this section shall consist of topics related to long-term care insurance, long-term care services, and, if applicable, qualified state long-term care insurance partnership programs, including but not limited to:

(1)  State and federal regulations and requirements and the relationship between qualified state long-term care insurance partnership programs and other public and private coverage of long-term care services, including medicaid;

(2)  Available long-term care services and providers;

(3)  Changes or improvements in long-term care services or providers;

(4)  Alternatives to the purchase of long-term care insurance;

(5)  The effect of inflation on benefits and the importance of inflation protection; and

(6)  Consumer suitability standards and guidelines.

(e)  The training required by this section shall not include training that is insurer or company product specific or that includes any sales or marketing information, materials, or training other than those required by state or federal law.

(f)  Insurers subject to article 10H, chapter 431, shall obtain verification that a producer received training required by this section before a producer is permitted to sell, solicit, or negotiate the insurer's long-term care insurance products, maintain records subject to the State's record retention requirements, and make that verification available to the commissioner upon request.

(g)  Insurers subject to article 10H, chapter 431, shall maintain records with respect to the training of its producers concerning the distribution of its partnership policies that will allow the commissioner to provide assurance to the State's medicaid agency that producers have received the training required by this section and that producers have demonstrated an understanding of the partnership policies and their relationship to public and private coverage of long-term care, including medicaid, in the State.  These records shall be maintained in accordance with the State's record retention requirements and shall be made available to the commissioner upon request.

(h)  The satisfaction of training requirements in any state shall be deemed to satisfy the training requirements provided in this section. [L 2007, c 233, pt of §3]



§431:10H-107 - Basic standards.

[§431:10H-107]  Basic standards.  No long-term care insurance policy may:

(1)  Be canceled, nonrenewed, or otherwise terminated on the grounds of the age or the deterioration of the mental or physical health of the insured individual or certificate holder;

(2)  Contain a provision establishing a new waiting period if existing coverage is converted to or replaced by a new or other form within the same company, except with respect to an increase in benefits voluntarily selected by the insured individual or group policyholder; or

(3)  Provide coverage for skilled nursing care only or provide significantly more coverage for skilled care in a facility than coverage for lower levels of care. [L 1999, c 93, pt of §2]

Revision Note

Subsection designation deleted pursuant to §23G-15.



§431:10H-108 - Preexisting conditions--group and individual policies.

[§431:10H-108]  Preexisting conditions--group and individual policies.  (a)  No long-term care insurance policy or certificate other than a policy or certificate thereunder issued to a group as defined in paragraph (1) of the definition of "group long-term care insurance" in section 431:10H-104 shall use a definition of "preexisting condition" which is more restrictive than the following:  "Preexisting condition" means a condition for which medical advice or treatment was recommended by, or received from a provider of health care services within six months preceding the effective date of coverage of an insured person.

(b)  No long-term care insurance policy or certificate other than a policy or certificate thereunder issued to a group as defined in paragraph (1) of the definition of "group long-term care insurance" in section 431:10H-104 may exclude coverage for a loss or confinement which is the result of a preexisting condition unless the loss or confinement begins within six months following the effective date of coverage of an insured person.

(c)  The commissioner may extend the limitation periods in subsections (a) and (b) as to specific age group categories in specific policy forms upon findings that the extension is in the best interest of the public.

(d)  The definition of "preexisting condition" does not prohibit an insurer from using an application form designed to elicit the complete health history of an applicant, and, on the basis of the answers on that application, from underwriting in accordance with that insurer's established underwriting standards.  Unless otherwise provided in the policy or certificate, a preexisting condition, regardless of whether it is disclosed on the application, need not be covered until the waiting period described in subsection (b) expires.  No long-term care insurance policy or certificate may exclude or use waivers or riders of any kind to exclude, limit, or reduce coverage or benefits for specifically named or described preexisting diseases or physical conditions beyond the waiting period described in subsection (b). [L 1999, c 93, pt of §2]



§431:10H-109 - Prior hospitalization; prior institutionalization.

[§431:10H-109]  Prior hospitalization; prior institutionalization.  (a)  No long-term care insurance policy may be delivered or issued for delivery in this State if the policy:

(1)  Conditions eligibility for any benefits on a prior hospitalization requirement;

(2)  Conditions eligibility for benefits provided in an institutional care setting on the receipt of a higher level of institutional care; or

(3)  Conditions eligibility for any benefits other than waiver of premium, post-confinement, post-acute care, or recuperative benefits on a prior institutionalization requirement.

(b)  A long-term care insurance policy containing post-confinement, post-acute care, or recuperative benefits shall clearly label, in a separate paragraph of the policy or certificate, entitled "Limitations or Conditions on Eligibility for Benefits", such limitations or conditions including any required number of days of confinement.

(c)  A long-term care insurance policy that conditions eligibility of non-institutional benefits on the prior receipt of institutional care shall not require a prior institutional stay of more than thirty days. [L 1999, c 93, pt of §2]



§431:10H-110 - Loss ratio standards; factors; commissioner approval.

[§431:10H-110]  Loss ratio standards; factors; commissioner approval.  The commissioner may adopt rules establishing loss ratio standards for long-term care insurance policies; provided that a specific reference to long-term care insurance policies is contained in the rule. [L 1999, c 93, pt of §2]



§431:10H-111 - Right to return; free look provision.

§431:10H-111  Right to return; free look provision.  Long-term care insurance applicants shall have the right to return the policy or certificate within thirty days of its delivery and to have the premium refunded if, after examination of the policy or certificate, the applicant is not satisfied for any reason.  Long-term care insurance policies and certificates shall have a notice prominently printed on the first page or attached thereto stating in substance that the applicant shall have the right to return the policy or certificate within thirty days of its delivery and to have the premium refunded if, after examination of the policy or certificate, other than a certificate issued pursuant to a policy issued to a group defined in paragraph (1) of the definition of "group long-term care insurance" in section 431:10H-104, the applicant is not satisfied for any reason.  This section shall also apply to a denial of an application for a long-term care contract.  Any refund shall be made within thirty days of the return or denial. [L 1999, c 93, pt of §2; am L 2007, c 233, §7]



§431:10H-112 - Outline of coverage required.

§431:10H-112  Outline of coverage required.  (a)  An outline of coverage shall be delivered to a prospective applicant for long-term care insurance at the time of initial solicitation through means that prominently direct the attention of the recipient to the document and its purpose.  The commissioner shall prescribe a standard format, including style, arrangement, and overall appearance, and the content of an outline of coverage.  In the case of producer solicitations, a producer shall deliver the outline of coverage prior to the presentation of an application or enrollment form.  In the case of direct response solicitation, the outline of coverage shall be presented in conjunction with any application or enrollment form.  In the case of a policy issued to a group defined in paragraph (1) of the definition of "group long-term care insurance" in section 431:10H-104, an outline of coverage shall not be required to be delivered; provided that the information described in subsection (b) is contained in other materials relating to enrollment.  Upon request, these other materials shall be made available to the commissioner.

(b)  The outline of coverage shall include:

(1)  A description of the principal benefits and coverage provided in the policy;

(2)  A statement of the principal exclusions, reductions, and limitations contained in the policy;

(3)  A statement of the terms under which the policy or certificate, or both, may be continued in force or discontinued, including any reservation in the policy of a right to change premium.  Continuation or conversion provisions of group coverage shall be specifically described;

(4)  A statement that the outline of coverage is a summary only, not a contract of insurance, and that the policy or group master policy contains governing contractual provisions;

(5)  A description of the terms under which the policy or certificate may be returned and premium refunded;

(6)  A brief description of the relationship of costs of care and benefits; and

(7)  A statement that discloses to the policyholder or certificate holder whether the policy is intended to be a federally tax-qualified long-term care insurance contract under section 7702B(b) of the Internal Revenue Code of 1986, as amended. [L 1999, c 93, pt of §2; am L 2003, c 212, §93; am L 2007, c 233, §8]



§431:10H-113 - Group policy certificate requirements.

[§431:10H-113]  Group policy certificate requirements.  A certificate issued pursuant to a group long-term care insurance policy which is delivered or issued for delivery in this State shall include:

(1)  A description of the principal benefits and coverage provided in the policy;

(2)  A statement of the principal exclusions, reductions, and limitations contained in the policy; and

(3)  A statement that the group master policy determines governing contractual provisions. [L 1999, c 93, pt of §2]



§431:10H-114 - Life insurance policies offering long-term care benefits.

§431:10H-114  Life insurance policies offering long-term care benefits.  (a)  At the time of policy delivery, a policy summary shall be delivered for an individual life insurance policy that provides long-term care benefits within the policy or by rider.  In the case of direct response solicitations, the insurer shall deliver the policy summary upon the applicant's request, but regardless of the request shall make delivery no later than at the time of policy delivery.  In addition to complying with all applicable requirements, the policy summary shall also include:

(1)  An explanation of how the long-term care benefit interacts with other components of the policy, including deductions from death benefits;

(2)  An illustration of the amount of benefits, the length of benefit, and the guaranteed lifetime benefits if any, for each covered person;

(3)  Any exclusions, reductions, and limitations on benefits of long-term care;

(4)  A statement that any long-term care inflation protection option required by section 431:10H-220 is not available under this policy;

(5)  If applicable to the policy type, the summary shall also include a disclosure of the effects of exercising other rights under the policy, a disclosure of guarantees related to long-term care costs of insurance charges, and current and projected maximum lifetime benefits; and

(6)  The provisions of the policy summary listed above may be incorporated into a basic illustration required to be delivered or into the life insurance policy summary that is required to be delivered.

(b)  Any time a long-term care benefit funded through a life insurance vehicle by the acceleration of the death benefit is in benefit payment status, a monthly report shall be provided to the policyholder.  The report shall include:

(1)  Any long-term care benefits paid out during the month;

(2)  An explanation of any changes in the policy, for example death benefits or cash values, due to long-term care benefits being paid out; and

(3)  The amount of long-term care benefits existing or remaining.

(c)  Any policy advertised, marketed, or offered as long-term care or nursing home insurance shall comply with this article. [L 1999, c 93, pt of §2; am L 2007, c 233, §9]



§431:10H-115 - Incontestability period--group and individual policies.

§431:10H-115  Incontestability period--group and individual policies.  (a)  For a policy or certificate that has been in force for less than six months an insurer may rescind a long-term care insurance policy or certificate or deny an otherwise valid long-term care insurance claim upon a showing of misrepresentation that is material to the acceptance of coverage.

(b)  For a policy or certificate that has been in force at least six months but less than two years, an insurer may rescind a long-term care insurance policy or certificate or deny an otherwise valid long-term care insurance claim upon a showing of misrepresentation that is both material to the acceptance of coverage and which pertains to the condition for which benefits are sought.

(c)  After a policy or certificate has been in force for two years it is not contestable solely upon the grounds of misrepresentation alone.  The policy or certificate may be contested only upon a showing that the insured knowingly and intentionally misrepresented relevant facts relating to the insured's health.

(d)  No long-term care insurance policy or certificate may be field issued based on medical or health status.  For purposes of this subsection, "field issued" means a policy or certificate issued by a producer or a third-party administrator pursuant to the underwriting authority granted to the producer or third party administrator by an insurer.

(e)  If an insurer has paid benefits under the long-term care insurance policy or certificate, the benefit payments may not be recovered by the insurer if the policy or certificate is rescinded.

(f)  In the event of the death of the insured, this section shall not apply to the remaining death benefit of a life insurance policy that accelerates benefits for long-term care.  In this situation, the remaining death benefits under these policies shall be governed by article 10D of this chapter.  In all other situations, this section shall apply to life insurance policies that accelerate benefits for long-term care. [L 1999, c 93, pt of §2; am L 2003, c 212, §94]



§431:10H-116 - Nonforfeiture benefits.

[§431:10H-116]  Nonforfeiture benefits.  (a)  Except as provided in subsection (b), a long-term care insurance policy shall not be delivered or issued for delivery in this State unless the policyholder or certificate holder has been offered an option to purchase a policy or certificate that includes a nonforfeiture benefit.  The offer of a nonforfeiture benefit may be in the form of a rider that is attached to the policy.  If the policyholder or certificate holder declines the nonforfeiture benefit, the insurer shall provide a contingent benefit upon lapse that shall be available for a specified period of time following a substantial increase in premium rates.

(b)  For a group long-term care insurance policy, the offer of a nonforfeiture benefit under subsection (a) shall be made to the group policyholder.  However, if the policy is issued as a group long-term care insurance, other than to a continuing care retirement community or other similar entity, the offering shall be made to each proposed certificate holder.

(c)  The commissioner shall adopt rules to specify the type of nonforfeiture benefits to be offered as part of long-term care insurance policies or certificates, the standards for nonforfeiture benefits, and the rules for contingent benefit upon lapse, including a determination of the specified period of time during which a contingent benefit upon lapse shall be available and the substantial premium rate increase that triggers a contingent benefit upon lapse as provided in subsection (a). [L 1999, c 93, pt of §2]



§431:10H-116.5 - Delivery of the contract or certificate of insurance.

[§431:10H-116.5]  Delivery of the contract or certificate of insurance.  If an application for a long-term care insurance contract or certificate is approved, the issuer shall deliver the contract or certificate of insurance to the applicant no later than thirty days after the date of approval. [L 2007, c 233, pt of §3]



§431:10H-116 - .

[§431:10H-116.6]  Denial of claims; compliance requirements.  (a)  If a claim under a long-term care insurance contract is denied, the issuer, within sixty days of the date of a written request by the policyholder or certificate holder, or a representative thereof shall:

(1)  Provide a written explanation of the reasons for the denial; and

(2)  Make available all information directly related to the denial.

(b)  Any policy or rider advertised, marketed, or offered as long-term care or nursing home insurance shall comply with this article. [L 2007, c 233, pt of §3]



§431:10H-117 - Authority to adopt rules.

§431:10H-117  Authority to adopt rules.  The commissioner may adopt reasonable rules to promote premium adequacy and to protect the policyholder in the event of substantial rate increases, and to establish minimum standards for marketing practices, producer compensation, producer testing, penalties, and reporting practices for long-term care insurance. [L 1999, c 93, pt of §2; am L 2003, c 212, §95]



§431:10H-201 - Policy definitions.

PART II.  LONG-TERM CARE INSURANCE MODEL REGULATION

§431:10H-201  Policy definitions.  (a)  No long-term care insurance policy delivered or issued for delivery in this State shall use the terms set forth in this section, unless the terms are defined in the policy and the definitions satisfy the following requirements:

"Activities of daily living" means at least bathing, continence, dressing, eating, toileting, and transferring.

"Acute condition" means that the individual is medically unstable.  This individual requires frequent monitoring by medical professionals such as physicians and registered nurses, in order to maintain the individual's health status.

"Adult day care" means a program for six or more individuals, of social and health-related services provided during the day in a community group setting for the purpose of supporting frail, impaired elderly or other disabled adults who can benefit from care in a group setting outside the home.

"Bathing" means washing oneself by sponge bath, or in either a tub or shower, including the task of getting into or out of the tub or shower.

"Cognitive impairment" means a deficiency in a person's short- or long-term memory, orientation as to person, place, and time, deductive or abstract reasoning, or judgment as it relates to safety awareness.

"Continence" means the ability to maintain control of bowel and bladder function, or when unable to maintain control of bowel or bladder function, the ability to perform associated personal hygiene (including caring for catheter or colostomy bag).

"Dressing" means putting on and taking off all items of clothing and any necessary braces, fasteners, or artificial limbs.

"Eating" means feeding oneself by getting food into the body from a receptacle (such as a plate, cup, or table) or by a feeding tube or intravenously.

"Hands-on assistance" means physical assistance (minimal, moderate, or maximal) without which the individual would not be able to perform the activity of daily living.

"Home health care services" means medical and nonmedical services, provided to ill, disabled, or infirm persons in their residences.  These services may include homemaker services, assistance with activities of daily living, and respite care services.

"Medicare" shall be defined as "The Health Insurance for the Aged Act, Title XVIII of the Social Security Amendments of 1965 as Then Constituted or Later Amended", or Title I, Part I of Public Law 89-97, as Enacted by the Eighty-Ninth Congress of the United States of America and popularly known as the Health Insurance for the Aged Act, as then constituted and any later amendments or substitutes thereof, or words of similar import.

"Mental or nervous disorder" means neurosis, psychoneurosis, psychopathy, psychosis, or mental or emotional disease or disorder, and shall not be defined beyond these terms.

"Personal care" means the provision of hands-on services to assist an individual with activities of daily living.

"Skilled nursing care", "personal care", "home care", "specialized care", "assisted living care", and other services shall be defined in relation to the level of skill required, the nature of the care, and the setting in which care must be delivered.

"Toileting" means getting to and from the toilet, getting on and off the toilet, and performing associated personal hygiene.

"Transferring" means moving into or out of a bed, chair, or wheelchair.

(b)  All providers of services, including but not limited to a "skilled nursing facility", "extended care facility", "convalescent nursing home", "personal care facility", "assisted living facility", "home care agency", and "specialized care providers" shall be defined in relation to the services and facilities required to be available and the licensure, certification, registration, or degree status of those providing or supervising the services.  The definition may require that the provider be appropriately licensed, certified, or registered; provided that when the definition so requires, it shall also state what requirements a provider shall meet in lieu of licensure, certification, or registration when the state in which the service is to be furnished does not require a provider of these services to be licensed, certified, or registered, or when the state licenses, certifies, or registers the provider of services under another name. [L 1999, c 93, pt of §2; am L 2007, c 233, §10]



§431:10H-202 - Renewability.

§431:10H-202  Renewability.  (a)  The terms "guaranteed renewable" and "noncancellable" shall not be used in any individual long-term care insurance policy without further explanatory language in accordance with the disclosure requirements of section 431:10H-211.  A policy issued to an individual shall not contain renewal provisions other than guaranteed renewable or noncancellable.

(b)  The term "guaranteed renewable" may be used only when the insured has the right to continue the long-term care insurance in force by the timely payment of premiums and when the insurer has no unilateral right to make any change in any provision of the policy or rider while the insurance is in force, and cannot decline to renew, except that rates may be revised by the insurer on a class basis.

(c)  The term "noncancellable" means the insured has the right to continue the long-term care insurance in force by the timely payment of premiums during which period the insurer has no right to unilaterally make any change in any provision of the insurance or in the premium rate.

(d)  The term "level premium" may only be used when the insurer does not have the right to change the premium.

(e)  In addition to the other requirements of this section, a qualified long-term care insurance contract shall be guaranteed renewable, within the meaning of section 7702B(b)(1)(C) of the Internal Revenue Code of 1986, as amended. [L 1999, c 93, pt of §2; am L 2007, c 233, §11]



§431:10H-202.5 - Licensing.

[§431:10H-202.5]  Licensing.  A producer is not authorized to sell, solicit, or negotiate with respect to long-term care insurance except as authorized by article 9A. [L 2007, c 233, pt of §4]



§431:10H-203 - Limitations and exclusions.

§431:10H-203  Limitations and exclusions.  (a)  A policy may not be delivered or issued for delivery in this State as long-term care insurance if the policy limits or excludes coverage by type of illness, treatment, medical condition, or accident, except as follows:

(1)  Preexisting conditions or diseases;

(2)  Mental or nervous disorders; however, this shall not permit exclusion or limitation of benefits on the basis of Alzheimer's disease;

(3)  Alcoholism and drug addiction;

(4)  Illness, treatment, or medical condition arising out of:

(A)  War or act of war, whether declared or undeclared;

(B)  Participation in a felony, riot, or insurrection;

(C)  Service in the armed forces or units auxiliary thereto;

(D)  Suicide (sane or insane), attempted suicide, or intentionally self-inflicted injury; or

(E)  Aviation (this exclusion applies only to non-fare-paying passengers);

(5)  Treatment provided in a government facility (unless required by law), services for which benefits are available under medicare or other governmental program (except medicaid), any state or federal workers' compensation, employer's liability, or occupational disease law, or any motor vehicle insurance law, services provided by a member of the covered person's immediate family, and services for which no charge is normally made in the absence of insurance;

(6)  Expenses for services or items available or paid under another long-term care insurance or health insurance policy; or

(7)  In the case of a qualified long-term care insurance contract, expenses for services or items to the extent that the expenses are reimbursable under Title XVIII of the Social Security Act or would be so reimbursable but for the application of a deductible or coinsurance amount.

(b)  This section is not intended to prohibit exclusions and limitations by type of provider.  However, no long-term care issuer may deny a claim because services are provided in a state other than the state of policy issue under the following conditions:

(1)  When the state other than the state of policy issue does not have the provider licensing, certification, or registration required in the policy, but where the provider satisfies the policy requirements outlined for providers in lieu of licensure, certification, registration; or

(2)  When the state other than the state of policy issue licenses, certifies, or registers the provider under another name.

For purposes of this subsection, "state of policy issue" means the state in which the individual policy or certificate was originally issued.

(c)  This section is not intended to prohibit territorial limitations. [L 1999, c 93, pt of §2; am L 2007, c 233, §12]



§431:10H-204 - Extension of benefits.

[§431:10H-204]  Extension of benefits.  Termination of long-term care insurance shall be without prejudice to any benefits payable for institutionalization if the institutionalization began while the long-term care insurance was in force and continues without interruption after termination.  The extension of benefits beyond the period the long-term care insurance was in force may be limited to the duration of the benefit period, if any, or to payment of the maximum benefits and may be subject to any policy waiting period, and all other applicable provisions of the policy. [L 1999, c 93, pt of §2]



§4 -

[431:10H-204.5]  Electronic enrollment for group policies.  (a)  In the case of a group defined in paragraph (1) of the definition of "group long-term care insurance" in section 431:10H-104, any requirement that a signature of an insured be obtained by an agent or insurer shall be deemed satisfied if:

(1)  The consent is obtained by telephonic or electronic enrollment by the group policyholder or insurer.  A verification of enrollment information shall be provided to the enrollee;

(2)  The telephonic or electronic enrollment provides necessary and reasonable safeguards to assure the accuracy, retention, and prompt retrieval of records; and

(3)  The telephonic or electronic enrollment provides necessary and reasonable safeguards to assure that the confidentiality of individually identifiable information and privileged information is maintained.

(b)  The insurer shall make available, upon request of the commissioner, records that will demonstrate the insurer's ability to confirm enrollment and coverage amounts. [L 2007, c 233, pt of §4]



§431:10H-205 - Continuation or conversion.

[§431:10H-205]  Continuation or conversion.  (a)  Group long-term care insurance issued in this State beginning July 1, 2000, shall provide covered individuals with a basis for continuation or conversion of coverage.

(b)  For purposes of this section, "a basis for continuation of coverage" means a policy provision that maintains coverage under the existing group policy when the coverage would otherwise terminate and which is subject only to the continued timely payment of premium when due.  Group policies that restrict provision of benefits and services to, or contain incentives to use certain providers or facilities may provide continuation benefits that are substantially equivalent to the benefits of the existing group policy.  The commissioner shall make a determination as to the substantial equivalency of benefits, and in doing so, shall take into consideration the differences between managed care and non-managed care plans, including but not limited to, provider system arrangements, service availability, benefit levels, and administrative complexity.

(c)  For purposes of this section, "a basis for conversion of coverage" means a policy provision that entitles an individual, whose coverage under the group policy would otherwise terminate or has been terminated for any reason including discontinuance of the group policy in its entirety or with respect to an insured class, and who has been continuously insured under the group policy or any group policy that it replaced for at least six months immediately prior to termination shall be entitled to the issuance of a converted policy by the insurer under whose group policy the individual is covered, without evidence of insurability.

(d)  For purposes of this section, "converted policy" means an individual policy of long-term care insurance providing benefits identical to or benefits determined by the commissioner to be substantially equivalent to or in excess of those provided under the group policy from which conversion is made.  Where the group policy from which conversion is made restricts provision of benefits and services to, or contains incentives to use certain providers or facilities, the commissioner, in making a determination as to substantial equivalency of benefits, shall take into consideration the differences between managed care and non-managed care plans, including but not limited to, provider system arrangements, service availability, benefit levels, and administrative complexity.

(e)  Written application for the converted policy shall be made and the first premium, if any, shall be paid as directed by the insurer no later than thirty-one days after termination of coverage under the group policy.  The converted policy shall be issued effective on the day following the termination of coverage under the group policy, and shall be renewable annually.

(f)  Unless the group policy from which conversion is made replaced previous group policy coverage, the premium for the converted policy shall be calculated on the basis of the insured's age at inception of coverage under the group policy from which conversion is made.  Where the group policy from which conversion is made replaced a previous group coverage, the premium for the converted policy shall be calculated on the basis of the insured's age at inception of coverage under the group policy replaced.

(g)  Continuation of coverage or issuance of a converted policy shall be mandatory, except where:

(1)  Termination of group coverage resulted from an individual's failure to make any required payment of premium or contribution when due; or

(2)  The terminating coverage is replaced not later than thirty-one days after termination by another group coverage effective on the day following the termination of coverage:

(A)  Providing benefits or benefits determined by the commissioner to be identical substantially equivalent to or in excess of those provided by the terminating coverage; and

(B)  The premium for which is calculated in a manner consistent with the requirements of subsection (f).

(h)  Notwithstanding any other provision of this section, a converted policy issued to an individual who at the time of conversion is covered by another long-term care insurance policy that provides benefits on the basis of incurred expenses, may contain a provision that results in a reduction of benefits payable if the benefits provided under the additional coverage, together with the full benefits provided by the converted policy, would result in payment of more than one hundred per cent of incurred expenses.  The provision shall only be included in the converted policy if the converted policy also provides for a premium decrease or refund which reflects the reduction in benefits payable.

(i)  The converted policy may provide that the benefits payable under the converted policy, together with the benefits payable under the group policy from which conversion is made, shall not exceed those that would have been payable had the individual's coverage under the group policy remained in force and effect.

(j)  Notwithstanding any other provision of this section, an insured individual whose eligibility for group long-term care coverage is based upon the individual's relationship to another person shall be entitled to continuation of coverage under the group policy upon termination of the qualifying relationship by death or dissolution of marriage or reciprocal beneficiary relationship.

(k)  For purposes of this section "managed care plan" is a health care or assisted living arrangement designed to coordinate patient care or control costs through utilization review, case management, or use of specific provider networks. [L 1999, c 93, pt of §2]



§431:10H-206 - Discontinuance and replacement.

[§431:10H-206]  Discontinuance and replacement.  If a group long-term care insurance policy is replaced by another group long-term care insurance policy issued to the same policyholder, the succeeding insurer shall offer coverage to all persons covered under the previous group policy on its date of termination.  Coverage provided or offered to individuals by the insurer and premiums charged to person under the new group policy shall not:

(1)  Result in an exclusion for preexisting conditions that would have been covered under the group policy being replaced; and

(2)  Vary or otherwise depend on the individual's health or disability status, claim experience, or use of long-term care services. [L 1999, c 93, pt of §2]



§431:10H-207 - Premiums charged--group and individual policies.

[§431:10H-207]  Premiums charged--group and individual policies.  (a)  The premium charged to an insured shall not increase due to either:

(1)  Increasing age of the insured at ages beyond sixty-five; or

(2)  The duration the insured has been covered under the policy.

(b)  The purchase of additional coverage shall not be considered a premium rate increase, but for purposes of the calculation required under section 431:10H-233, the portion of the premium attributable to the additional coverage shall be added to and considered part of the initial annual premium.

(c)  A reduction of benefits shall not be considered a premium change, but for purpose of calculation required under section 431:10H-233, the initial annual premium shall be based on reduced benefits. [L 1999, c 93, pt of §2]



§431:10H-207.5 - Premium rate schedule increases.

[§431:10H-207.5]  Premium rate schedule increases.  (a)  This section shall apply as follows:

(1)  Except as provided in paragraph (2), this section applies to any long-term care policy or certificate issued in this State after December 31, 2007; and

(2)  For certificates issued after June 30, 2007, under a group long-term care insurance policy, as defined in paragraph (1) of the definition of "group long-term care insurance" in section 431:10H-104, which policy was in force on July 1, 2007, this section shall apply on the policy anniversary following July 1, 2007.

(b)  An insurer shall provide notice of a pending premium rate schedule increase, including an exceptional increase, to the commissioner at least thirty days prior to the notice to the policyholders and shall include:

(1)  Information required by section 431:10H-221;

(2)  A certification by a qualified actuary that:

(A)  If the requested premium rate schedule increase is implemented and the underlying assumptions, which reflect moderately adverse conditions, are realized, no further premium rate schedule increases are anticipated; and

(B)  The premium rate filing is in compliance with this section;

(3)  An actuarial memorandum justifying the rate schedule change request that includes:

(A)  Lifetime projections of earned premiums and incurred claims based on the filed premium rate schedule increase and the method and assumptions used in determining the projected values, including reflection of any assumptions that deviate from those used for pricing other forms currently available for sale; provided that:

(i)  Annual values for the five years preceding and the three years following the valuation date shall be provided separately;

(ii)  The projections shall include the development of the lifetime loss ratio, unless the rate increase is an exceptional increase;

(iii)  The projections shall demonstrate compliance with subsection (c); and

(iv)  For exceptional increases, the projected experience should be limited to the increases in claims expenses attributable to the approved reasons for the exceptional increase.  If the commissioner determines, as provided in paragraph (4) of the definition of "exceptional increase" in section 431:10H-104, that offsets may exist, the insurer shall use appropriate net projected experience;

(B)  Disclosure of how reserves have been incorporated in this rate increase whenever the rate increase will trigger a contingent benefit upon lapse;

(C)  Disclosure of the analysis performed to determine why a rate adjustment is necessary, which pricing assumptions were not realized and why, and what other actions taken by the company have been relied on by the actuary;

(D)  A statement that policy design, underwriting, and claims adjudication practices have been taken into consideration; and

(E)  If it is necessary to maintain consistent premium rates for new certificates and certificates receiving a rate increase, the insurer shall file composite rates reflecting projections of new certificates;

(4)  A statement that renewal premium rate schedules are not greater than new business premium rate schedules except for differences attributable to benefits, unless sufficient justification is provided to the commissioner; and

(5)  Sufficient information for the review of the premium rate schedule increase by the commissioner.

(c)  All premium rate schedule increases shall be determined in accordance with the following requirements:

(1)  Exceptional increases shall provide that seventy per cent of the present value of projected additional premiums from the exceptional increase shall be returned to policyholders in benefits;

(2)  Premium rate schedule increases shall be calculated so that the sum of the accumulated value of incurred claims, without the inclusion of active life reserves, and the present value of future projected incurred claims, without the inclusion of active life reserves, will not be less than the sum of the following:

(A)  The accumulated value of the initial earned premium times fifty-eight per cent;

(B)  Eighty-five per cent of the accumulated value of prior premium rate schedule increases on an earned basis;

(C)  The present value of future projected initial earned premiums times fifty-eight per cent; and

(D)  Eighty-five per cent of the present value of future projected premiums not in subparagraph (C) on an earned basis;

(3)  If a policy form has both exceptional and other increases, the values in paragraph (2)(B) and (D) shall also include seventy per cent for exceptional rate increase amounts; and

(4)  All present and accumulated values used to determine rate increases shall use the maximum valuation interest rate for contract reserves, as applicable, as specified in sections 431:5-303 and 431:5-307.  The actuary shall disclose as part of the actuarial memorandum the use of any appropriate averages.

(d)  For each rate increase that is implemented, the insurer shall file for review by the commissioner updated projections, as provided in subsection (b)(3)(A), annually for the next three years, and include a comparison of actual results to projected values.  The commissioner may extend the period to greater than three years if actual results are not consistent with projected values from prior projections.  For group insurance policies that meet the conditions in subsection (k), the projections required by this subsection shall be provided to the policyholder in lieu of filing with the commissioner.

(e)  If any premium rate in the revised premium rate schedule is greater than two hundred per cent of the comparable rate in the initial premium schedule, lifetime projections, as provided in subsection (b)(3)(A), shall be filed for review by the commissioner every five years following the end of the required period in subsection (d).  For group insurance policies that meet the conditions in subsection (k), the projections required by this subsection shall be provided to the policyholder in lieu of filing with the commissioner.

(f)  If the commissioner has determined that the actual experience following a rate increase does not adequately match the projected experience and that the current projections under moderately adverse conditions demonstrate that incurred claims will not exceed proportions of premiums specified in subsection (c), the commissioner may require the insurer to implement any of the following:

(1)  Premium rate schedule adjustments; or

(2)  Other measures to reduce the difference between the projected and actual experience.

In determining whether the actual experience adequately matches the projected experience, consideration should be given to subsection (b)(3)(E), if applicable.

(g)  If the majority of the policies or certificates to which the increase is applicable are eligible for the contingent benefit upon lapse, the insurer shall file:

(1)  A plan, subject to the commissioner's approval, for improved administration or claims processing designed to eliminate the potential for further deterioration of the policy form requiring further premium rate schedule increases, or both, or to demonstrate that appropriate administration and claims processing have been implemented or are in effect; otherwise the commissioner may impose the condition in subsection (h); and

(2)  The original anticipated lifetime loss ratio and the premium rate schedule increase that would have been calculated according to subsection (c), had the greater of the original anticipated lifetime loss ratio or fifty-eight per cent been used in the calculations described in subsection (c)(2)(A) and (C).

(h)  For a rate increase filing that meets the following criteria, the commissioner shall review, for all policies included in the filing, the projected lapse rates and past lapse rates during the twelve months following each increase to determine if significant adverse lapsing has occurred or is anticipated:

(1)  The rate increase is not the first rate increase requested for the specific policy form or forms;

(2)  The rate increase is not an exceptional increase; and

(3)  The majority of the policies or certificates to which the increase is applicable are eligible for the contingent benefit upon lapse.

If significant adverse lapsing has occurred, is anticipated in the filing, or is evidenced in the actual results as presented in the updated projections provided by the insurer following the requested rate increase, the commissioner may determine that a rate spiral exists.  Following the determination that a rate spiral exists, the commissioner may require the insurer to offer, without underwriting, to all in force insureds, subject to the rate increase, the option to replace existing coverage with one or more reasonably comparable products being offered by the insurer or its affiliates; provided that the offer shall be subject to the approval of the commissioner, be based on actuarially sound principles but not on attained age, and provide that maximum benefits under any new policy accepted by an insured shall be reduced by comparable benefits already paid under the existing policy.

The insurer shall maintain the experience of all the replacement insureds separate from the experience of insureds originally issued the policy forms.  In the event of a request for a rate increase on the policy form, the rate increase shall be limited to the lesser of the maximum rate increase determined based on the combined experience or the maximum rate increase determined based only on the experience of the insureds originally issued the form plus ten per cent.

(i)  If the commissioner determines that the insurer has exhibited a persistent practice of filing inadequate initial premium rates for long-term care insurance, the commissioner, in addition to subsection (h), may prohibit the insurer from either of the following:

(1)  Filing and marketing comparable coverage for a period of up to five years; or

(2)  Offering all other similar coverages and limiting marketing of new applications to the products subject to recent premium rate schedule increases.

(j)  Subsections (a) to (i) shall not apply to policies for which the long-term care benefits provided by the policy are incidental, as defined in section 431:10H-104, if the policy complies with all of the following provisions:

(1)  The interest credited internally to determine cash value accumulations, including long-term care, if any, are guaranteed not to be less than the minimum guaranteed interest rate for cash value accumulations without long-term care set forth in the policy;

(2)  The portion of the policy that provides insurance benefits, other than long-term care coverage, meets the nonforfeiture requirements as applicable in any of the following:

(A)  Section 431:10D-104; and

(B)  Section 431:10D-107;

(3)  The policy meets the disclosure requirements of sections 431:10H-113 and 431:10H-114;

(4)  The portion of the policy that provides insurance benefits, other than long-term care coverage, meets the requirements as applicable in the following:

(A)  Policy illustrations as required by part IV of article 10D; and

(B)  Disclosure requirements, as applicable, in article [10D]; and

(5)  An actuarial memorandum is filed with the commissioner that includes:

(A)  A description of the basis on which the long-term care rates were determined;

(B)  A description of the basis for the reserves;

(C)  A summary of the type of policy, benefits, renewability, general marketing method, and limits on ages of issuance;

(D)  A description and a table of each actuarial assumption used.  For expenses, an insurer shall include per cent of premium dollars per policy and dollars per unit of benefits, if any;

(E)  A description and a table of the anticipated policy reserves and additional reserves to be held in each future year for active lives;

(F)  The estimated average annual premium per policy and the average issue age;

(G)  A statement as to whether underwriting is performed at the time of application.  The statement shall indicate whether underwriting is used and, if used, the statement shall include a description of the type or types of underwriting used, such as medical underwriting or functional assessment underwriting.  Concerning a group policy, the statement shall indicate whether the enrollee or any dependent will be underwritten and when that underwriting occurs; and

(H)  A description of the effect of the long-term care policy provision on the required premiums, nonforfeiture values, and reserves on the underlying insurance policy, both for active lives and those in long-term care claim status.

(k)  Subsections (f) and (h) shall not apply to group insurance policies as defined in paragraph (1) of the definition of "group long-term care insurance" in section 431:10H-104 where:

(1)  The policies insure two hundred fifty or more persons and the policyholder has five thousand or more eligible employees of a single employer; or

(2)  The policyholder, and not the certificate holders, pays a material portion of the premium, which shall not be less than twenty per cent of the total premium for the group in the calendar year prior to the year a rate increase is filed.

(l)  "Exceptional increase" for purposes of this section shall be as defined in section 431:10H-104. [L 2007, c 233, pt of §4]



§431:10H-208 - Unintentional lapse.

[§431:10H-208]  Unintentional lapse.  (a)  Each insurer offering long-term care insurance, as a protection against unintentional lapse, shall comply with this section.

(b)  No individual long-term care policy or certificate shall be issued until the insurer has received from the applicant a written designation of at least one person, in addition to the applicant, who is to receive notice of lapse or termination of the policy or certificate for nonpayment of premium, or a written waiver dated and signed by the applicant electing not to designate additional persons to receive notice.  The applicant has the right to designate at least one person who is to receive the notice of termination, in addition to the insured. Designation shall not constitute acceptance of any liability on the third party for services provided to the insured.  The form used for the written designation shall provide space clearly designated for listing at least one person.  The designation shall include each person's full name and home address.

(c)  In the case of an applicant who elects not to designate an additional person, the waiver shall state:

"Protection Against Unintended Lapse.  I understand that I have the right to designate at least one person other than myself to receive notice of lapse or termination of this long-term care insurance policy for nonpayment of premium.  I understand that notice will not be given until thirty (30) days after a premium is due and unpaid.  I elect NOT to designate a person to receive this notice."

(d)  The insurer shall notify the insured of the right to change this written designation, no less often than every two years.

(e)  When the policyholder or certificate holder pays premium for a long-term care insurance policy or certificate through a payroll or pension deduction plan, the notice requirement contained in subsection (c) need not be met until sixty days after the policyholder or certificate holder is no longer on a payment plan.  The application or enrollment form for these policies or certificates shall clearly indicate the payment plan selected by the applicant. [L 1999, c 93, pt of §2]



§431:10H-209 - Lapse or termination for nonpayment of premium.

[§431:10H-209]  Lapse or termination for nonpayment of premium.  No individual long-term care policy or certificate shall lapse or be terminated for nonpayment of premium unless the insurer, at least thirty days before the effective date of the lapse or termination, has given notice to the insured and to those persons designated in section 431:10H-208 at the address provided by the insured for purposes of receiving notice of lapse or termination.  Notice shall be given by first class United States mail, postage prepaid and notice may not be given until thirty days after a premium is unpaid.  Notice shall be deemed to have been given as of five days after the date of mailing. [L 1999, c 93, pt of §2]



§431:10H-210 - Reinstatement.

[§431:10H-210]  Reinstatement.  In addition to the requirements of sections 431:10H-208 and 431:10H-209, a long-term care insurance policy or certificate shall include a provision that provides for reinstatement of coverage, in the event of lapse if the insurer is provided proof that the policyholder or certificate holder was cognitively impaired or had a loss of functional capacity before the grace period contained in the policy expired.  This option shall be available to the insured if requested within five months after termination and shall allow for the collection of past due premium, where appropriate.  The standard of proof of cognitive impairment or loss of functional capacity shall not be more stringent than the benefit eligibility criteria on cognitive impairment or the loss of functional capacity contained in the policy and certificate. [L 1999, c 93, pt of §2]



§431:10H-211 - Disclosure; renewability.

§431:10H-211  Disclosure; renewability.  (a)  Individual long-term care insurance policies shall contain a renewability provision.  The provision shall be appropriately captioned, shall appear on the first page of the policy, and shall clearly state the duration, where limited, of renewability and the duration of the term of coverage for which the policy is issued and for which it may be renewed.  This provision shall not apply to policies that do not contain a nonrenewability provision, and under which the right to nonrenew is reserved solely to the policyholder.

(b)  A long-term care insurance policy or certificate, other than one where the insurer does not have the right to change the premium, shall include a statement that premium rates may change. [L 1999, c 93, pt of §2; am L 2007, c 233, §13]



§431:10H-212 - Disclosure; riders and endorsements.

[§431:10H-212]  Disclosure; riders and endorsements.  (a)  Except for riders or endorsements by which the insurer effectuates a request made in writing by the insured under an individual long-term care insurance policy, all riders or endorsements added to an individual long-term care insurance policy after the date of issue or at reinstatement or renewal that reduce or eliminate benefits or coverage in the policy shall require signed acceptance by the individual insured.

(b)  After the date of policy issuance, any rider or endorsement that increases benefits or coverage with a concomitant increase in premium during the policy term shall be agreed to in writing by the insured, except if the increased benefits or coverages are required by law.

(c)  Where a separate additional premium is charged for benefits provided in connection with riders or endorsements, the premium charge shall be set forth in the policy, rider, or endorsement. [L 1999, c 93, pt of §2]



§431:10H-213 - Disclosure; payment of benefits.

[§431:10H-213]  Disclosure; payment of benefits.  A long-term care insurance policy that provides for the payment of benefits based on standards described as "usual and customary", "reasonable and customary", or similar words or phrases shall include a definition of these terms and an explanation of the terms in its accompanying outline of coverage. [L 1999, c 93, pt of §2]



§431:10H-214 - Disclosure; limitations.

[§431:10H-214]  Disclosure; limitations.  If a long-term care insurance policy or certificate contains any limitations with respect to preexisting conditions, the limitations shall appear as a separate paragraph of the policy or certificate and shall be labeled as "Preexisting Condition Limitations". [L 1999, c 93, pt of §2]



§431:10H-215 - Disclosure; other limitations and conditions on eligibility for benefits.

[§431:10H-215]  Disclosure; other limitations and conditions on eligibility for benefits.  A long-term care insurance policy or certificate containing any limitations or conditions for eligibility other than those prohibited in section 431:10H-109 shall set forth a description of the limitations or conditions, including any required number of days of confinement, in a separate paragraph of the policy or certificate and shall be labeled as "Limitations or Conditions on Eligibility of Benefits". [L 1999, c 93, pt of §2]



§431:10H-216 - Disclosure of tax consequences.

§431:10H-216  Disclosure of tax consequences.  With regard to life insurance policies that provide for an accelerated benefit for long-term care, a disclosure is required at the time of application for the policy and at the time the accelerated benefit payment request is submitted that receipt of these accelerated benefits may be taxable, and that assistance should be sought from a personal tax advisor.  The disclosure statement shall be prominently displayed on the first page of the policy and any other related documents.  This section shall not apply to qualified long-term care insurance contracts. [L 1999, c 93, pt of §2; am L 2007, c 233, §14]



§431:10H-217 - Disclosure; benefit triggers.

[§431:10H-217]  Disclosure; benefit triggers.  Activities of daily living and cognitive impairment shall be used to measure an insured's need for long-term care and shall be described in the policy or certificate in a separate paragraph and shall be labeled "Eligibility for the Payment of Benefits".  Any additional benefit triggers shall also be explained in this section.  If these benefit triggers differ for different benefits, explanation of the trigger shall accompany each benefit description.  If an attending physician or other specified person must certify a certain level of functional dependency in order to be eligible for benefits, this too shall be specified. [L 1999, c 93, pt of §2]



§431:10H-217.5 - Required disclosure of rating practices to consumers.

§431:10H-217.5  Required disclosure of rating practices to consumers.  (a)  This section shall apply as follows:

(1)  Except as provided in paragraph (2), this section applies to any long-term care policy or certificate issued in this State on or after January 1, 2008; and

(2)  For certificates issued on or after July 1, 2007, under a group long-term care insurance policy as defined in paragraph (1) of the definition of "group long-term care insurance" in section 431:10H‑104, which policy was in force on July 1, 2007, this section shall apply on the policy anniversary following July 1, 2007.

(b)  Other than for policies for which no applicable premium rate or rate schedule increases can be made, insurers shall provide all of the information listed in this subsection to the applicant at the time of application or enrollment; unless the method of application does not allow for delivery at that time.  In such a case, an insurer shall provide all of the information listed in this subsection to the applicant no later than at the time of delivery of the policy or certificate as follows:

(1)  A statement that the policy may be subject to rate increases in the future;

(2)  An explanation of potential future premium rate revisions and the policyholder's or certificate holder's option in the event of a premium rate revision;

(3)  The premium rate or rate schedules applicable to the applicant that will be in effect until a request is made for an increase;

(4)  A general explanation for applying premium rate or rate schedule adjustments that shall include:

(A)  A description of when premium rate or rate schedule adjustments will be effective (e.g., next anniversary date or next billing date); and

(B)  The right to a revised premium rate or rate schedule as provided in paragraph (3) if the premium rate or rate schedule is changed;

(5)  With respect to disclosure of premium rate increases:

(A)  Information regarding each premium rate increase on this policy form or similar policy forms over the past ten years for this State or any other state that, at a minimum, identifies:

(i)  The policy forms for which premium rates have been increased;

(ii)  The calendar years when the policy form was available for purchase; and

(iii)  The amount or per cent of each increase.  The percentage may be expressed as a percentage of the premium rate prior to the increase and may also be expressed as minimum and maximum percentages if the rate increase is variable by rating characteristics;

(B)  The insurer, in a fair manner, may provide additional explanatory information related to the rate increases;

(C)  An insurer may exclude from the disclosure premium rate increases that only apply to blocks of business acquired from other nonaffiliated insurers or the long-term care policies acquired from other nonaffiliated insurers when those increases occurred prior to the acquisition;

(D)  If an acquiring insurer files for a rate increase on a long-term care policy form acquired from nonaffiliated insurers or a block of policy forms acquired from nonaffiliated insurers on or before the later of July 1, 2007, or the end of a twenty-four-month period following the acquisition of the block or policies, the acquiring insurer may exclude that rate increase from the disclosure.  However, the nonaffiliated selling company shall include the disclosure of that rate increase in accordance with subparagraph (A); and

(E)  If the acquiring insurer in subparagraph (D) files for a subsequent rate increase, even within the twenty-four-month period, on the same policy form acquired from nonaffiliated insurers or block of policy forms acquired from nonaffiliated insurers referenced in subparagraph (D), the acquiring insurer shall make all disclosures required by this paragraph, including disclosure of the earlier rate increase referenced in subparagraph (D).

(c)  An applicant shall sign an acknowledgment at the time of application, unless the method of application does not allow for signature at that time, that the insurer made the disclosure required under subsection (b)(1) to (5).  If due to the method of application the applicant cannot sign an acknowledgment at the time of application, the applicant shall sign no later than at the time of delivery of the policy or certificate.

(d)  An insurer shall use the forms in Appendix B of the April 2002, NAIC Model Long-Term Care Insurance Model Regulation and Appendix F of the December 2006, NAIC Model Long-Term Care Insurance Model Regulation to comply with the requirements of subsections (b) and (c).

(e)  An insurer shall provide notice of an upcoming premium rate schedule increase to all policyholders or certificate holders, if applicable, at least forty-five days prior to the implementation of the premium rate schedule increase by the insurer.  The notice shall include the information required by subsection (b) when the rate increase is implemented. [L 2007, c 233, pt of §4; am L 2009, c 49, §1]



§431:10H-218 - Prohibition against post-claims underwriting.

§431:10H-218  Prohibition against post-claims underwriting.  (a)  All applications for long-term care insurance policies or certificates except those that are guaranteed issue shall contain clear and unambiguous questions designed to ascertain the health condition of the applicant.

(b)  If an application for long-term care insurance contains a question that asks whether the applicant has had medication prescribed by a physician, it must also ask the applicant to list the medication that has been prescribed.

(c)  If the medications listed in the application were known by the insurer, or should have been known at the time of application, to be directly related to a medical condition for which coverage would otherwise be denied, then the policy or certificate shall not be rescinded for that condition.

(d)  Except for policies or certificates which are guaranteed issue:

(1)  The following language shall be set out conspicuously and in close conjunction with the applicant's signature block on an application for a long-term care insurance policy or certificate:

"CAUTION:  If your answers on this application are incorrect or untrue, the (company) has the right to deny benefits or rescind your policy.";

(2)  The following language, or language substantially similar to the following, shall be set out conspicuously on the long-term care insurance policy or certificate at the time of delivery:

"CAUTION:  The issuance of this long-term care insurance (policy) (certificate) is based upon your responses to the questions on your application.  A copy of your (application) (enrollment form) (is enclosed) (was retained by you when you applied).  If your answers are incorrect or untrue, the (company) has the right to deny benefits or rescind your policy.  The best time to clear up any questions is now, before a claim arises!  If, for any reason, any of your answers are incorrect, contact the (company) at this address: (insert address)."; and

(3)  Prior to issuance of a long-term care policy or certificate to an applicant age eighty or older, the insurer shall obtain one of the following:

(A)  A report of a physical examination;

(B)  An assessment of functional capacity;

(C)  An attending physician's statement; or

(D)  Copies of medical records.

(e)  A copy of the completed application or enrollment form, whichever is applicable, shall be delivered to the insured no later than at the time of delivery of the policy or certificate unless it was retained by the applicant at the time of application.

(f)  Every insurer or other entity selling or issuing long-term care insurance benefits shall maintain a record of all policy or certificate rescissions, both state and countrywide, except those that the insured voluntarily effectuated.  Every insurer shall annually furnish this information to the insurance commissioner in the format prescribed by the National Association of Insurance Commissioners in Appendix A to the April, 2002, NAIC Long-Term Care Insurance Model Regulation. [L 1999, c 93, pt of §2; am L 2007, c 233, §15]

Revision Note

Subsections (e) and (f) redesignated pursuant to §23G-15(1).



§431:10H-219 - Minimum standards for home health and community care benefits.

[§431:10H-219]  Minimum standards for home health and community care benefits.  (a)  A long-term care insurance policy or certificate shall not, if it provides benefits for home health care or community care services, limit or exclude benefits by:

(1)  Requiring that the insured or claimant would need care in a skilled nursing facility if home health care services were not provided;

(2)  Requiring that the insured or claimant first or simultaneously receive nursing or therapeutic services, or both, in a home, community, or institutional setting before home health care services are covered;

(3)  Limiting eligible services to services provided by registered nurses or licensed practical nurses;

(4)  Requiring that a nurse or therapist provide services covered by the policy that can be provided by a home health aide, or other licensed or certified home care worker acting within the scope of the person's licensure or certification;

(5)  Excluding coverage for personal care services provided by a home health aide;

(6)  Requiring that the provision of home health care services be at a level of certification or licensure greater than that required by the eligible service;

(7)  Requiring that the insured or claimant have an acute condition before home health care services are covered;

(8)  Limiting benefits to services provided by medicare-certified agencies or providers; or

(9)  Excluding coverage for adult day care service.

(b)  A long-term care insurance policy or certificate, if it provides for home health or community care services, shall provide total home health or community care coverage that is a dollar amount equivalent to at least one-half of one year's coverage available for nursing home benefits under the policy or certificate, at the time covered home health or community care services are being received.  This requirement shall not apply to policies or certificates issued to residents of continuing care retirement communities.

(c)  Home health care coverage may be applied to nonhome health care benefits provided in the policy or certificate when determining maximum coverage under the terms of the policy or certificate. [L 1999, c 93, pt of §2]



§431:10H-220 - Requirement to offer inflation protection; group and individual policies.

§431:10H-220  Requirement to offer inflation protection; group and individual policies.  (a)  No insurer may offer a long-term care insurance policy unless the insurer also offers to the policyholder in addition to any other inflation protection the option to purchase a policy that provides for benefit levels to increase with benefit maximums or reasonable durations which are meaningful to account for reasonably anticipated increases in the costs of long-term care services covered by the policy.  Insurers shall offer to each policyholder, at the time of purchase, the option to purchase a policy with an inflation protection feature no less favorable than one of the following:

(1)  Increases benefit levels annually in a manner so that the increases are compounded annually at a rate not less than five per cent;

(2)  Guarantees the insured individual the right to periodically increase benefit levels without providing evidence of insurability or health status so long as the option for the previous period has not been declined.  The amount of the additional benefit shall be no less than the difference between the existing policy benefit and that benefit compounded annually at a rate of at least five per cent for the period beginning with the purchase of the existing benefit and extending until the year in which the offer is made; or

(3)  Covers a specified percentage of actual or reasonable charges and does not include a maximum specified indemnity amount or limit.

(b)  Where the policy is issued to a group, the required offer in subsection (a) shall be made to the group policyholder; except if the policy is issued to a group defined in paragraph (4) under the definition of "group long-term care insurance" in section 431:10H-104 other than to a continuing care retirement community, the offering shall be made to each certificate holder.

(c)  The offer in subsection (a) shall not be required of life insurance policies or riders containing accelerated long-term care benefits.

(d)  Insurers shall include the following information in or with the outline of coverage:

(1)  A graphic comparison of the benefit levels of a policy that increases benefits over the policy period with a policy that does not increase benefits.  The graphic comparison shall show benefit levels over at least a twenty-year period.

(2)  Any expected premium increases or additional premiums to pay for automatic or optional benefit increases.

(e)  Inflation protection benefit increases under a policy which contains these benefits shall continue without regard to an insured's age, claim status or claim history, or the length of time the person has been insured under the policy.

(f)  An offer of inflation protection that provides for automatic benefit increases shall include an offer of a premium which the insurer expects to remain constant.  The offer shall disclose in a conspicuous manner that the premium may change in the future unless the premium is guaranteed to remain constant.

(g)  Inflation protection in subsection (a)(2) shall be included in a long-term care insurance policy unless the insurer obtains a rejection of inflation protection signed by the policyholder as required in subsection (h).

(h)  The rejection shall be considered a part of the application and shall state:

"I have reviewed the outline of coverage and the graphs that compare the benefits and premiums of this policy with and without inflation protection.  Specifically, I have reviewed Plans _________________, and I REJECT INFLATION PROTECTION."

[L 1999, c 93, pt of §2; am L 2003, c 212, §96]



§431:10H-221 - Requirements for application forms and replacement coverage.

§431:10H-221  Requirements for application forms and replacement coverage.  (a)  Application forms shall include questions designed to elicit information as to whether, as of the date of application, the applicant has another long-term care insurance policy or certificate in force or whether a long-term care policy or certificate is intended to replace any other accident and health or sickness or long-term care policy or certificate presently in force.  A supplementary application or other form to be signed by the applicant and producer, except where the coverage is sold without a producer, containing the questions may be used.  With regard to a replacement policy issued to a group defined by paragraph (1) under the definition of "group long-term care insurance" in section 431:10H-104, the following questions may be modified only to the extent necessary to elicit information about accident and health or sickness and long-term care insurance policies other than the group policy being replaced; provided that the certificate holder has been notified of the replacement:

(1)  Do you have another long-term care insurance policy or certificate in force (including a health care service contract or health maintenance organization contract)?

(2)  Did you have another long-term care insurance policy or certificate in force during the last twelve months?

(A)  If so, with which company?

(B)  If that policy lapsed, when did it lapse?

(3)  Are you covered by medicaid?

(4)  Do you intend to replace any of your medical or accident and health or sickness insurance coverage with this policy (certificate)?

(b)  Producers shall list any other accident and health or sickness insurance policies they have sold to the applicant, and the producer shall list policies sold that are still in force and list policies sold in the past five years that are no longer in force.

(c)  Upon determining that a sale will involve replacement, an insurer, other than an insurer using direct response solicitation methods, or its producer, shall furnish the applicant, prior to issuance or delivery of the individual long-term care insurance policy, a notice regarding replacement of accident and health or sickness or long-term care coverage.  One copy of the notice shall be retained by the applicant and an additional copy signed by the applicant shall be retained by the insurer.  The required notice shall be provided in the same manner as shown in section 14C of the April, 2002, NAIC Long-Term Care Insurance Model Regulation.

(d)  Insurers using direct response solicitation methods shall deliver a notice regarding replacement of accident and health or sickness or long-term care coverage to the applicant upon issuance of the policy.  The required notice shall be provided in the same manner as shown in section 14D of the April, 2002, NAIC Long-Term Care Insurance Model Regulation.

(e)  Where replacement is intended, the replacing insurer shall notify, in writing, the existing insurer of the proposed replacement.  The existing policy shall be identified by the insurer, name of the insured, and policy number or address including zip code.  Notice shall be made within five working days from the date the application is received by the insurer or the date the policy is issued, whichever is sooner.

(f)  Life insurance policies that accelerate benefits for long-term care shall comply with this section if the policy being replaced is a long-term care insurance policy.  If the policy being replaced is a life insurance policy, the insurer shall comply with the replacement requirements for life insurance policies.  If a life insurance policy that accelerates benefits for long-term care is replaced by another policy, the replacing insurer shall comply with both the long-term care and the life insurance replacement requirements. [L 1999, c 93, pt of §2; am L 2001, c 216, §21; am L 2003, c 212, §97; am L 2007, c 233, §16]



§431:10H-222 - Reporting requirements.

§431:10H-222  Reporting requirements.  (a)  Every insurer shall maintain records for each producer of the producer's amount of replacement sales as a per cent of the producer's total annual sales and the amount of lapses of long-term care insurance policies sold by the producer as a per cent of the producer's total annual sales.

(b)  Every insurer shall report annually by June 30 the ten per cent of its producers with the greatest percentages of lapses and replacements as measured in subsection (a).  The form shall be in the format contained in Appendix G to the April, 2002, NAIC Long-Term Care Insurance Model Regulation.

(c)  Reported replacement and lapse rates do not alone constitute a violation of insurance laws or necessarily imply wrongdoing.  The reports are for the purpose of reviewing more closely producer activities regarding the sale of long-term care insurance.

(d)  Every insurer shall report annually by June 30 the number of lapsed policies as a per cent of its total annual sales and as a per cent of its total number of policies in force as of the end of the preceding calendar year.  The form shall be in the format contained in Appendix G to the April, 2002, NAIC Long-Term Care Insurance Model Regulation.

(e)  Every insurer shall report annually by June 30 the number of replacement policies sold as a per cent of its total annual sales and as a per cent of its total number of policies in force as of the end of the preceding calendar year.  The form shall be in the format contained in Appendix G to the April, 2002, NAIC Long-Term Care Insurance Model Regulation.

(f)  For qualified long-term care insurance contracts, every insurer shall report annually by June 30, the number of claims denied for each class of business, expressed as a percentage of claims denied.  The form shall be in the format contained in Appendix E to the April, 2002, NAIC Long-Term Care Insurance Model Regulation.

(g)  Reports required under this section shall be filed with the commissioner.

(h)  For purposes of this section:

"Claim" means a request for payment of benefits under an in force policy regardless of whether the benefit claimed is covered under the policy or any terms or conditions of the policy have been met.  Claims shall be subject to the definition of "denied".

"Denied" means the insurer refuses to pay a claim for any reason other than for claims not paid for failure to meet the waiting period or because of an applicable preexisting condition.

"Policy" means only long-term care insurance.

"Report" means on a statewide basis. [L 1999, c 93, pt of §2; am L 2001, c 216, §22; am L 2007, c 233, §17]



§431:10H-223 - Discretionary powers of the commissioner.

[§431:10H-223]  Discretionary powers of the commissioner.  The commissioner may upon written request and after an administrative hearing, issue an order to modify or suspend a specific provision or provisions of this part with respect to a specific long-term care insurance policy or certificate upon a written finding that:

(1)  The modification or suspension would be in the best interest of the insureds;

(2)  The purposes to be achieved could not be effectively or efficiently achieved without the modification or suspension; and

(3)  One of the following conditions have been met:

(A)  The modification or suspension is necessary to the development of an innovative and reasonable approach for insuring long-term care;

(B)  The policy or certificate is to be issued to residents of a life care or continuing care retirement community or some other residential community for the elderly and the modification or suspension is reasonably related to the special needs or nature of the community; or

(C)  The modification or suspension is necessary to permit long-term care insurance to be sold as part of, or in conjunction with, another insurance product. [L 1999, c 93, pt of §2]



§431:10H-224 - Reserve standards; life insurance policies or riders.

[§431:10H-224]  Reserve standards; life insurance policies or riders.  (a)  When long-term care benefits are provided through the acceleration of benefits under group or individual life policies or riders to these policies, the policy reserves for the benefits shall be determined in accordance with section 431:5-307.  Claim reserves shall also be established in the case where the policy or rider is in claim status.

(b)  Reserves for policies subject to this section shall be based on the multiple decrement model utilizing all relevant decrements except for voluntary termination rates.  Single decrement approximations are acceptable if the calculation produces essentially similar reserves, if the reserve is clearly more conservative, or if the reserve is immaterial.  The calculations may take into account the reduction in life insurance benefits due to the payment of long-term care benefits.  However, in no event shall the reserves for the long-term care benefit and the life insurance benefit be less than the reserves for the life insurance benefit assuming no long-term care benefit.

(c)  In the development and calculation of reserves for policies and riders subject to this section, due regard shall be given to applicable policy provisions, marketing methods, administrative procedures, and all other considerations which have an impact on projected claim costs, including but not limited to the following:

(1)  Definition of insured events;

(2)  Covered long-term care facilities;

(3)  Existence of home convalescence care coverage;

(4)  Definition of facilities;

(5)  Existence or absence of barriers to eligibility;

(6)  Premium waiver provision;

(7)  Renewability;

(8)  Ability to raise premiums;

(9)  Marketing method;

(10)  Underwriting procedures;

(11)  Claims adjustment procedures;

(12)  Waiting period;

(13)  Maximum benefit;

(14)  Availability of eligible facilities;

(15)  Margins in claim costs;

(16)  Optional nature of benefit;

(17)  Delay in eligibility for benefit;

(18)  Inflation protection provisions; and

(19)  Guaranteed insurability option.

(d)  Any applicable valuation morbidity table shall be certified as appropriate as a statutory valuation table by a member of the American Academy of Actuaries. [L 1999, c 93, pt of §2]



§431:10H-225 - Reserve standards; insurance other than life.

[§431:10H-225]  Reserve standards; insurance other than life.  When long-term care benefits are provided through insurance other than as in section 431:10H-224, reserves shall be determined by a table certified as appropriate as a statutory valuation table by a member of the American Academy of Actuaries and filed with the commissioner. [L 1999, c 93, pt of §2]



§431:10H-226 - Loss ratio.

§431:10H-226  Loss ratio.  (a)  Benefits under long-term care insurance policies shall be deemed reasonable in relation to premiums; provided that the expected loss ratio is at least sixty per cent, calculated in a manner that provides for adequate reserving of the long-term care insurance risk.  In evaluating the expected loss ratio due consideration shall be given to all relevant factors, including:

(1)  Statistical credibility of incurred claims experience and earned premiums;

(2)  The period for which rates are computed to provide coverage;

(3)  Experienced and projected trends;

(4)  Concentration of experience within early policy duration;

(5)  Expected claim fluctuation;

(6)  Experience refunds, adjustments, or dividends;

(7)  Renewability features;

(8)  All appropriate expense factors;

(9)  Interest;

(10)  Experimental nature of the coverage;

(11)  Policy reserves;

(12)  Mix of business by risk classification, if applicable; and

(13)  Product features such as long elimination periods, high deductibles, and high maximum limits.

(b)  For purposes of this section, the commissioner shall consult with a qualified long-term care actuary.

(c)  Subsection (a) shall not apply to life insurance policies that accelerate benefits for long-term care.  A life insurance policy that funds long-term care benefits entirely by accelerating the death benefit is considered to provide reasonable benefits in relation to premiums paid, if the policy complies with all of the following provisions:

(1)  The interest credited internally to determine cash value accumulations, including long-term care, if any, are guaranteed not to be less than the minimum guaranteed interest rate for cash value accumulations without long-term care set forth in the policy;

(2)  The portion of the policy that provides life insurance benefits meets the nonforfeiture requirements for life insurance;

(3)  The policy meets the disclosure requirements of section 431:10H-114 as applicable;

(4)  Any policy illustration that meets the applicable requirements for policy illustration;

(5)  An actuarial memorandum is filed with the insurance division that includes:

(A)  A description of the basis on which the long-term care rates were determined;

(B)  A description of the basis for the reserves;

(C)  A summary of the type of policy, benefits, renewability, general marketing method, and limits on ages of issuance;

(D)  A description and a table of each actuarial assumption used.  For expenses, an insurer shall include per cent of premium dollars per policy and dollars per unit of benefits, if any;

(E)  A description and a table of the anticipated policy reserves and additional reserves to be held in each future year for active lives;

(F)  The estimated average annual premium per policy and the average issue age;

(G)  A statement as to whether underwriting is performed at the time of application.  The statement shall indicate whether underwriting is used, and if used, the statement shall include a description of the type or types of underwriting used such as medical underwriting or functional assessment underwriting.  Concerning a group policy, the statement shall indicate whether the enrollee or any dependent will be underwritten and when underwriting occurs; and

(H)  A description of the effect of the long-term care policy provision on the required premiums, nonforfeiture values, and reserves on the underlying life insurance policy, both for active lives and those in long-term care claim status.

(d)  This section shall apply to all long-term care insurance policies or certificates except those covered under sections 431:10H-207.5 and 431:10H-226.5. [L 1999, c 93, pt of §2; am L 2007, c 233, §18]



§431:10H-226 - .

§431:10H-226.5  Initial filing requirements.  (a)  This section applies to any long-term care policy issued in this State after December 31, 2007.

(b)  An insurer shall provide the information listed in this subsection to the commissioner thirty days prior to making a long-term care insurance form available for sale as follows:

(1)  A copy of the disclosure documents required in section 431:10H-217.5; and

(2)  An actuarial certification consisting of at least the following:

(A)  A statement that the initial premium rate schedule is sufficient to cover anticipated costs under moderately adverse experience and that the premium rate schedule is reasonably expected to be sustainable over the life of the form with no future premium increases anticipated;

(B)  A statement that the policy design and coverage provided have been reviewed and taken into consideration;

(C)  A statement that the underwriting and claims adjudication processes have been reviewed and taken into consideration;

(D)  A complete description of the basis for contract reserves that are anticipated to be held under the form, to include:

(i)  Sufficient detail or sample calculations provided so as to have a complete depiction of the reserve amounts to be held;

(ii)  A statement that the assumptions used for reserves contain reasonable margins for adverse experience;

(iii)  A statement that the net valuation premium for renewal years does not increase (except for attained-age rating where permitted); and

(iv)  A statement that the difference between the gross premium and the net valuation premium for renewal years is sufficient to cover expected renewal expenses; or if that statement cannot be made, a complete description of the situations where this does not occur; provided that an aggregate distribution of anticipated issues may be used as long as the underlying gross premiums maintain a reasonably consistent relationship; provided further that if the gross premiums for certain age groups are inconsistent with this requirement, the commissioner may request a demonstration under subsection (c) based on a standard age distribution; and

(E)  With respect to premium rate schedules:

(i)  A statement that the premium rate schedule is not less than the premium rate schedule for existing similar policy forms also available from the insurer except for reasonable differences attributable to benefits; or

(ii)  A comparison of the premium schedules for similar policy forms that are currently available from the insurer with an explanation of the differences.

(c)  The commissioner may request an actuarial demonstration that benefits are reasonable in relation to premiums.  The actuarial demonstration shall include either premium and claim experience on similar policy forms, adjusted for any premium or benefit differences, or relevant and credible data from other studies, or both.  If the commissioner asks for additional information under this subsection, the period in subsection (b) does not include the period during which the insurer is preparing the requested information. [L 2007, c 233, pt of §4; am L 2009, c 49, §2]



§431:10H-227 - Filing requirements; extraterritorial.

[§431:10H-227  Filing requirements; extraterritorial.]  Prior to an insurer or similar organization offering group long-term care insurance to a resident of this State pursuant to section 431:10H-105, it shall file with the commissioner evidence that the group policy or certificate thereunder has been approved by a state having statutory or regulatory long-term care insurance requirements substantially similar to those adopted in this State. [L 1999, c 93, pt of §2]



§431:10H-228 - Filing requirements; advertisements.

[§431:10H-228  Filing requirements; advertisements.] (a)  Every insurer, health care service plan, or other entity providing long-term care insurance or benefits in this State shall provide a copy of any long-term care insurance advertisement intended for use in this State whether through written, radio, or television medium to the commissioner for review or approval by the commissioner to the extent it may be reviewed under state law.  In addition, all advertisements shall be retained by the insurer, health care service plan, or other entity for at least three years from the date the advertisement was first used.

(b)  The commissioner may exempt from the requirements of this section any advertising form or material when, in the commissioner's opinion, this requirement may not reasonably be applied. [L 1999, c 93, pt of §2]

Revision Note

Subsection (b) redesignated pursuant to §23G-15(1).



§431:10H-229 - Standards for marketing.

§431:10H-229  Standards for marketing.  (a)  Every insurer, health care service plan, or other entity marketing long-term care insurance coverage in this State, directly or through producers, shall:

(1)  Establish marketing procedures to assure that any comparison of policies by its producers will be fair and accurate;

(2)  Establish marketing procedures to assure excessive insurance is not sold or issued;

(3)  Display prominently by type, stamp, or other appropriate means, on the first page of the outline of coverage and policy the following:

"Notice to buyer:  This policy may not cover all of the costs associated with long-term care incurred by the buyer during the period of coverage.  The buyer is advised to review carefully all policy limitations.";

(4)  Inquire and otherwise make every reasonable effort to identify whether a prospective applicant or enrollee for long-term care insurance currently has long-term care insurance and the types and amounts of any long-term care insurance, except that in the case of qualified long-term care insurance contracts, an inquiry into whether a prospective applicant or enrollee for long-term care insurance has accident and sickness insurance is not required;

(5)  Every insurer or entity marketing long-term care insurance shall establish auditable procedures for verifying compliance with this subsection;

(6)  If the state in which the policy or certificate is to be delivered or issued for delivery has a senior insurance counseling program approved by the commissioner, the insurer, at solicitation, shall provide written notice to the prospective policyholder or certificate holder of a state senior insurance counseling program including the name, address, and telephone number of the program;

(7)  For long-term care health insurance policies and certificates, use the terms "noncancellable" or "level premium" only when the policy or certificate conforms to section 431:10H-202;

(8)  Provide copies of the disclosure forms required in section 431:10H-217.5(c) to the applicant; and

(9)  Provide an explanation of contingent benefit upon lapse provided for in section 431:10H-233(f) and, if applicable, the additional contingent benefit upon lapse provided to policies with fixed or limited premium paying periods in section 431:10H-233(g).

(b)  In addition to the acts or practices prohibited in article 13, all of the following acts and practices are prohibited:

(1)  Twisting.  Knowingly making any misleading representation or incomplete or fraudulent comparison of any insurance policies or insurers for the purpose of inducing, or tending to induce, any person to lapse, forfeit, surrender, terminate, retain, pledge, assign, borrow on, or convert any insurance policy or to take out a policy of insurance with another insurer.

(2)  High pressure tactics.  Employing any method of marketing having the effect of or tending to induce the purchase of insurance through force, fright, threat, whether explicit or implied, or undue pressure to purchase or recommend purchase of insurance.

(3)  Cold lead advertising.  Making use directly or indirectly of any method of marketing which fails to disclose in a conspicuous manner that a purpose of the method of marketing is solicitation of insurance and that contact will be made by an insurance producer or insurance company.

(4)  Misrepresentation.  Falsifying a material fact in selling or offering to sell a long-term care insurance policy. [L 1999, c 93, pt of §2; am L 2002, c 155, §75; am L 2007, c 233, §19; am L 2009, c 49, §3]



§431:10H-230 - Standards of marketing--certain group policies.

§431:10H-230  Standards of marketing--certain group policies.  (a)  With respect to the obligations set forth in this section, the primary responsibility of an association as defined in paragraph (2) of the definition of "group long-term care insurance" under section 431:10H-104, when endorsing or selling long-term care insurance, shall be to educate its members concerning long-term care issues in general so that its members can make informed decisions.  Associations shall provide objective information regarding long-term care insurance policies or certificates endorsed or sold through the association to ensure that members of the association receive a balanced and complete explanation of the features in the policies or certificates that are being endorsed or sold.

(b)  The insurer shall file the following information with the commissioner:

(1)  The policy and certificate;

(2)  A corresponding outline of coverage; and

(3)  All advertisements requested by the commissioner.

(c)  The association shall disclose in any long-term care insurance solicitation:

(1)  The specific nature and amount of the compensation arrangements (including all fees, commissions, administrative fees, and other forms of financial support) that the association receives from endorsement or sale of the policy or certificate to its members; and

(2)  A brief description of the process under which the policies and the insurer issuing the policies were selected.

(d)  If the association and the insurer have interlocking directorates or trustee arrangements, the association shall disclose that fact to its members.

(e)  The board of directors of an association endorsing or selling long-term care insurance policies or certificates shall review and approve the insurance policies as well as the compensation arrangements made with the insurer.

(f)  The association shall also:

(1)  At the time of the association's decision to endorse, engage the services of a person with expertise in long-term care insurance not affiliated with the insurer to conduct an examination of the policies, including benefits, features, and rates, and update the examination thereafter in the event of material change;

(2)  Actively monitor the marketing efforts of the insurer and its producers; and

(3)  Review and approve all marketing materials or other insurance communications used to promote sales or sent to members regarding the policies or certificates.

This subsection shall not apply to qualified long-term care insurance contracts.

(g)  No group long-term care insurance policy or certificate may be issued to an association unless the insurer files with the commissioner the information required in this section.

(h)  The insurer shall not issue a long-term care policy or certificate to an association or continue to market such a policy or certificate unless the insurer certifies annually that the association has complied with the requirements set forth in this section.

(i)  Failure to comply with the filing and certification requirements of this section constitutes an unfair trade practice in violation of article 13 of this chapter. [L 1999, c 93, pt of §2; am L 2002, c 155, §76; am L 2007, c 233, §20]



§431:10H-231 - Suitability.

§431:10H-231  Suitability.  (a)  This section shall not apply to life insurance policies that accelerate benefits for long-term care.

(b)  Every insurer, health care service plan, or other entity marketing long-term care insurance (the "issuer") shall:

(1)  Develop and use suitability standards to determine whether the purchase or replacement of long-term care insurance is appropriate for the needs of the applicant;

(2)  Train its producers in the use of its suitability standards; and

(3)  Maintain a copy of its suitability standards and make them available for inspection upon request by the commissioner.

(c)  To determine whether the applicant meets the standards developed by the issuer, the producer and issuer shall develop procedures that take the following into consideration:

(1)  The ability to pay for the proposed coverage and other pertinent financial information related to the purchase of the coverage;

(2)  The applicant's goals or needs with respect to long-term care and the advantages and disadvantages of insurance to meet these goals or needs; and

(3)  The values, benefits, and costs of the applicant's existing insurance, if any, when compared to the values, benefits, and costs of the recommended purchase or replacement.

The issuer, and where a producer is involved, the producer shall make reasonable efforts to obtain the information set out above.  The efforts shall include presentation to the applicant, at or prior to application, the "Long-Term Care Insurance Personal Worksheet".  The personal worksheet used by the issuer shall contain, at a minimum, information in the format contained in Appendix B of the April, 2002, NAIC Long-Term Care Insurance Model Regulation, in not less than twelve-point type.  The issuer may request the applicant to provide additional information to comply with its suitability standards.  A copy of the issuer's personal worksheet shall be filed with the commissioner.

(d)  A completed personal worksheet shall be returned to the issuer prior to the issuer's consideration of the applicant for coverage, except the personal worksheet need not be returned for sales of employer group long-term care insurance to employees and their spouses.

(e)  The sale or dissemination outside the company or agency by the issuer or producer of information obtained through the personal worksheet in Appendix B of the April, 2002, NAIC Long-Term Care Insurance Model Regulation is prohibited.

(f)  The issuer shall use the suitability standards it has developed pursuant to this section in determining whether issuing long-term care insurance coverage to a particular applicant is appropriate.  The producers shall use the suitability standards developed by the issuer in marketing long-term care insurance.

(g)  At the same time as the personal worksheet is provided to the applicant, the disclosure form entitled "Things You Should Know Before You Buy Long-Term Care Insurance" shall be provided.  The form shall be in the format contained in Appendix C to the December, 2006, NAIC Long-Term Care Insurance Model Regulation, in not less than twelve-point type.

(h)  If the issuer determines that the applicant does not meet its financial suitability standards, or if the applicant has declined to provide the information, the issuer may reject the application.  In the alternative, the issuer shall send the applicant a letter similar to the April, 2002, NAIC Long-Term Care Insurance Model Regulation, Appendix D.  However, if the applicant has declined to provide financial information, the issuer may use some other method to verify the applicant's intent.  Either the applicant's returned letter or a record of the alternate method of verification shall be made part of the applicant's file.

(i)  The issuer shall report annually to the commissioner the total number of applications received from residents of this State, the number of those who declined to provide information on a personal worksheet, the number of applicants who did not meet the suitability standards, and the number of those who chose to confirm after receiving a suitability letter. [L 1999, c 93, pt of §2; am L 2001, c 216, §23; am L 2007, c 233, §§21 to 23]



§431:10H-232 - Prohibition against preexisting conditions and probationary periods in replacement policies and certificates.

[§431:10H-232]  Prohibition against preexisting conditions and probationary periods in replacement policies and certificates.  If a long-term care insurance policy or certificate replaces another long-term care insurance policy or certificate, the replacing issuer shall waive any time periods applicable to preexisting conditions and probationary periods in the new long-term care policy for similar benefits to the extent that similar exclusions have been satisfied under the original policy. [L 1999, c 93, pt of §2]



§431:10H-233 - Nonforfeiture benefit requirement.

§431:10H-233  Nonforfeiture benefit requirement.  (a)  This section does not apply to life insurance policies containing accelerated long-term care benefits.

(b)  To comply with the requirement to offer a nonforfeiture benefit pursuant to section 431:10H-116, the following shall be met:

(1)  A policy or certificate offered with nonforfeiture benefits shall have coverage elements, eligibility, benefit triggers, and benefit length that are the same as coverage to be issued without nonforfeiture benefits.  The nonforfeiture benefit included in the offer shall be the benefit described in subsection (j); and

(2)  The offer shall be in writing if the nonforfeiture benefit is not otherwise described in the outline of coverage or other materials given to the prospective policyholder.

(c)  If the offer required to be made under section 431:10H-116 is rejected, the insurer shall provide the contingent benefit upon lapse described in this section.  Even if this offer is accepted for a policy with a fixed or limited premium paying period, the contingent benefit on lapse in subsection (g) shall still apply.

(d)  After rejection of the offer required under section 431:10H-116, for individual and group policies without nonforfeiture benefits issued after June 30, 2000, the insurer shall provide a contingent benefit upon lapse.

(e)  If a group policyholder elects to make the nonforfeiture benefit an option to the certificate holder, a certificate shall provide either the nonforfeiture benefit or the contingent benefit upon lapse.

(f)  The contingent benefit on lapse shall be triggered every time an insurer increases the premium rates to a level which results in a cumulative increase of the annual premium equal to or exceeding the percentage of the insured's initial annual premium set forth in the table below based on the insured's issue age, and the policy or certificate lapses within one hundred twenty days of the due date of the premium so increased.  Unless otherwise required, policyholders and certificate holders shall be notified at least thirty days prior to the due date of the premium reflecting the rate increase.

Triggers for a Substantial Premium Increase

Per Cent Increase Over

Issue Age                        Initial Premium

29 and under                             200%

30-34                                190%

35-39                                170%

40-44                                150%

45-49                                130%

50-54                                110%

55-59                                 90%

60                                  70%

61                                  66%

62                                  62%

63                                  58%

64                                  54%

65                                  50%

66                                  48%

67                                  46%

68                                  44%

69                                  42%

70                                  40%

71                                  38%

72                                  36%

73                                  34%

74                                  32%

75                                  30%

76                                  28%

77                                  26%

78                                  24%

79                                  22%

80                                  20%

81                                  19%

82                                  18%

83                                  17%

84                                  16%

85                                  15%

86                                  14%

87                                  13%

88                                  12%

89                                  11%

90 and over                              10%

(g)  A contingent benefit on lapse shall also be triggered for policies with a fixed or limited premium paying period every time an insurer increases the premium rates to a level that results in a cumulative increase of the annual premium equal to or exceeding the percentage of the insured's initial annual premium set forth below based on the insured's issue age, the policy or certificate lapses within one hundred and twenty days of the due date of the premium so increased, and the ratio in subsection (i)(2) is forty per cent or more.  Unless otherwise required, policyholders shall be notified at least thirty days prior to the due date of the premium reflecting the rate increase.

Triggers for a Substantial Premium Increase

Per Cent Increase Over

Issue Age                       Initial Premium

Under 65                              50%

65-80                                 30%

Over 80                               10%

This provision shall be in addition to the contingent benefit provided by subsection (f) and where both are triggered, the benefit provided shall be at the option of the insured.

(h)  On or before the effective date of a substantial premium increase as defined in subsection (f), the insurer shall:

(1)  Offer to reduce policy benefits provided by the current coverage without the requirement of additional underwriting so that required premium payments are not increased;

(2)  Offer to convert the coverage to a paid-up status with a shortened benefit period in accordance with the terms of subsection (j).  This option may be elected at any time during the one-hundred-twenty-day period referenced in subsection (f); and

(3)  Notify the policyholder or certificate holder that a default or lapse at any time during the one-hundred-twenty-day period under subsection (f) shall be deemed to be the election offer to convert in paragraph (2), unless the automatic option in subsection (i)(3) applies.

(i)  On or before the effective date of a substantial premium increase as defined in subsection (g) above, the insurer shall:

(1)  Offer to reduce policy benefits provided by the current coverage without the requirement of additional underwriting so that required premium payments are not increased;

(2)  Offer to convert the coverage to a paid-up status where the amount payable for each benefit is ninety per cent of the amount payable in effect immediately prior to lapse times the ratio of the number of completed months of paid premiums divided by the number of months in the premium paying period.  This option may be elected at any time during the one-hundred-twenty-day period referenced in subsection (g); and

(3)  Notify the policyholder or certificate holder that a default or lapse at any time during the one-hundred-twenty-day period referenced in subsection (g) shall be deemed to be the election of the offer to convert in paragraph (2) if the ratio is forty per cent or more.

(j)  Benefits continued as nonforfeiture benefits, including contingent benefits upon lapse in accordance with subsection (f) but not (g), are described in this subsection, as follows:

(1)  For purposes of this subsection, attained age rating is defined as a schedule of premiums starting from the issue date which increases age at least one per cent per year prior to age fifty, and at least three per cent per year beyond age fifty;

(2)  For purposes of this subsection, the nonforfeiture benefit shall be of a shortened benefit period providing paid-up long-term care insurance coverage after lapse.  The same benefits (amounts and frequency in effect at the time of lapse but not increased thereafter) shall be payable for a qualifying claim, but the lifetime maximum dollars or days of benefits shall be determined as provided in paragraph (3);

(3)  The standard nonforfeiture credit shall be equal to one hundred per cent of the sum of all premiums paid, including the premiums paid prior to any changes in benefits.  The insurer may offer additional shortened benefit period options, as long as the benefits for each duration equal or exceed the standard forfeiture credit for that duration.  However, the minimum nonforfeiture credit shall not be less than thirty times the daily nursing home benefit at the time of lapse.  In either event, the calculation of the nonforfeiture credit is subject to the limitation of subsection (k);

(4)  The nonforfeiture benefit shall begin not later than the end of the third year following the policy or certificate issue date; provided that the contingent benefit upon lapse shall be effective during the first three years and thereafter;

(5)  Notwithstanding the provisions in paragraph (4), for a policy or certificate with attained age rating, the nonforfeiture benefit shall begin on the earlier of:

(A)  The end of the tenth year following the policy or certificate issue date; or

(B)  The end of the second year following the date the policy or certificate is no longer subject to attained age rating; and

(6)  Nonforfeiture credits may be used for all care and services qualifying for benefits under the terms of the policy or certificate, up to the limits specified in the policy or certificate.

(k)  All benefits paid by the insurer while the policy or certificate is in premium paying status and in paid up status shall not exceed the maximum benefits which would be payable if the policy or certificate had remained in premium paying status.

(l)  There shall be no difference in the minimum nonforfeiture benefits as required under this section for group and individual policies.

(m)  The requirements set forth in this section shall become effective July 1, 2000, and shall apply as follows:

(1)  This section shall apply to any long-term care policy issued in this State after June 30, 2000; and

(2)  For certificates issued after June 30, 2000, under a group long-term care insurance policy as defined in paragraph (1) under the definition of "group long-term care insurance" in section 431:10H-104, which policy was in force on July 1, 2000, this section shall not apply;

provided that the provisions in subsections (c), (g), and (i) that pertain to contingent benefits for a policy with a fixed or limited premium paying period shall apply to any long-term care insurance policy or certificate issued in the State after December 31, 2007; provided further that for new certificates on a group policy as defined in section 431:10H-104, the provisions in subsections (c), (g), and (i) that pertain to contingent benefits for a policy with a fixed or limited premium paying period shall apply after July 1, 2008.

(n)  Premiums charged for a policy or certificate containing nonforfeiture benefits or contingent benefit on lapse shall be subject to the loss ratio requirements of section 431:10H-207.5 or 431:10H-226, whichever is applicable, treating the policy as a whole.

(o)  To determine whether contingent nonforfeiture upon lapse provisions are triggered under subsection (f) or (g), a replacing insurer that purchased or otherwise assumed a block or blocks of long-term care insurance policies from another insurer shall calculate the percentage increase based on the initial annual premium paid by the insured when the policy was first purchased from the original insurer.

(p)  A nonforfeiture benefit for qualified long-term care insurance contracts that are level premium contracts shall be offered that meets the following requirements:

(1)  The nonforfeiture provision shall be appropriately captioned;

(2)  The nonforfeiture provision shall provide a benefit available in the event of a default in the payment of any premiums and shall state that the amount of the benefit may be adjusted subsequent to being initially granted only as necessary to reflect changes in claims, persistency, and interest as reflected in changes in rates for premium paying contracts approved by the commissioner for the same contract form; and

(3)  The nonforfeiture provision shall provide at least one of the following:

(A)  Reduced paid-up insurance;

(B)  Extended term insurance;

(C)  Shortened benefit period; or

(D)  Other similar offerings approved by the commissioner. [L 1999, c 93, pt of §2; am L 2007, c 233, §24; am L 2009, c 49, §4]



§431:10H-234 - Standards for benefit triggers.

[§431:10H-234]  Standards for benefit triggers.  (a)  A long-term care insurance policy shall condition the payment of benefits on a determination of the insured's ability to perform activities of daily living and on cognitive impairment.  Eligibility for the payment of benefits shall not be more restrictive than requiring either a deficiency in the ability to perform not more than three of the activities of daily living or the presence of cognitive impairment.

(b)  Activities of daily living shall include at least the following as defined in section 431:10H-201 and the policy: bathing, continence, dressing, eating, toileting, and transferring.  Insurers may use activities of daily living to trigger covered benefits in addition to those contained in the preceding sentence as long as they are defined in the policy.

(c)  An insurer may use additional provisions for the determination of when benefits are payable under a policy or certificate, however the provisions shall not restrict and are not in lieu of the requirements under subsections (a) and (b).

(d)  For purposes of this section the determination of a deficiency shall not be more restrictive than:

(1)  Requiring the hands-on assistance of another person to perform the prescribed activities of daily living; or

(2)  If the deficiency is due to the presence of a cognitive impairment, supervision or verbal cueing by another person is needed in order to protect the insured or others.

(e)  Assessments of activities of daily living and cognitive impairment shall be performed by licensed or certified professionals, such as physicians, nurses, or social workers.

(f)  Long-term care insurance policies shall include a clear description of the process for appealing and resolving benefit determinations.

(g)  The requirements set forth in this section shall be effective July 1, 2000, and shall apply as follows:

(1)  Except as provided in paragraph (2), this section applies to a long-term care policy issued in this State after June 30, 2000;

(2)  For certificates issued after June 30, 2000, under a group long-term care insurance policy as defined in paragraph (1) under the definition of "group long-term care insurance" in section 431:10H-104, which policy was in force on July 1, 2000, this section shall not apply. [L 1999, c 93, pt of §2]



§431:10H-234.5 - Additional standards for benefit triggers for qualified long-term care insurance contracts.

[§431:10H-234.5]  Additional standards for benefit triggers for qualified long-term care insurance contracts.  (a)  For purposes of this section, the following definitions apply:

"Chronically ill individual" has the meaning prescribed for this term by section 7702B(c)(2)(A) of the Internal Revenue Code of 1986, as amended.  Under this provision, a chronically ill individual means any individual who has been certified by a licensed health care practitioner as:

(1)  Being unable to perform (without substantial assistance from another individual) at least two activities of daily living for a period of at least ninety days due to a loss of functional capacity; or

(2)  Requiring substantial supervision to protect the individual from threats to health and safety due to severe cognitive impairment.

"Chronically ill individual" shall not include an individual otherwise meeting these requirements unless within the preceding twelve-month period a licensed health care practitioner has certified that the individual meets these requirements.

"Licensed health care practitioner" means a physician, as defined in section 1861(r)(1) of the Social Security Act, and any registered professional nurse, licensed social worker, or other individual who meets requirements prescribed by the Secretary of the Treasury.

"Maintenance or personal care services" means any care the primary purpose of which is the provision of needed assistance with any of the disabilities as a result of which the individual is a chronically ill individual (including the protection from threats to health and safety due to severe cognitive impairment).

"Qualified long-term care services" means services that meet the requirements of section 7702B(c)(1) of the Internal Revenue Code of 1986, as amended, as follows:  necessary diagnostic, preventive, therapeutic, curative, treatment, mitigation and rehabilitative services, and maintenance or personal care services which are required by a chronically ill individual and are provided pursuant to a plan of care prescribed by a licensed health care practitioner.

(b)  A qualified long-term care insurance contract shall pay only for qualified long-term care services received by a chronically ill individual provided pursuant to a plan of care prescribed by a licensed health care practitioner.

(c)  A qualified long-term care insurance contract shall condition the payment of benefits on a determination of the insured's inability to perform activities of daily living for an expected period of at least ninety days due to a loss of functional capacity or to severe cognitive impairment.

(d)  Certifications regarding activities of daily living and cognitive impairment required pursuant to subsection (c) shall be performed by a licensed health care practitioner.

(e)  Certifications required pursuant to subsection (d) may be performed by a licensed health care practitioner at the direction of the carrier as is reasonably necessary with respect to a specific claim, except that when a licensed health care practitioner has certified that an insured is unable to perform activities of daily living for an expected period of at least ninety days due to a loss of functional capacity and the insured is claiming payment of benefits, the certification may not be rescinded and additional certifications may not be performed until after the expiration of the ninety-day period.

(f)  Qualified long-term care insurance contracts shall include a clear description of the process for appealing and resolving disputes with respect to benefit determinations. [L 2007, c 233, pt of §4]



§431:10H-235 - Standard format outline of coverage; group and individual policies.

§431:10H-235  Standard format outline of coverage; group and individual policies.  This section implements, interprets, and makes specific, the provisions of section 431:10H-112 in prescribing a standard format and the content of an outline of coverage, as follows:

(1)  The outline of coverage shall be a freestanding document, using no smaller than ten-point type;

(2)  The outline of coverage shall contain no material of an advertising nature;

(3)  Text that is capitalized or underscored in the standard format outline of coverage may be emphasized by other means that provide prominence equivalent to the capitalization or underscoring;

(4)  Use of the text and sequence of text of the standard format outline of coverage is mandatory, unless otherwise specifically indicated; and

(5)  The format for outline of coverage shall be substantially similar to the Outline of Coverage in section 29 of the April, 2002, NAIC Long-Term Care Insurance Model Regulation. [L 1999, c 93, pt of §2; am L 2007, c 233, §25]

Revision Note

Subsection designation deleted pursuant to §23G-15.



§431:10H-236 - Delivery of shopper's guide; group and individual policies.

§431:10H-236  Delivery of shopper's guide; group and individual policies.  (a)  A long-term care insurance shopper's guide in the format developed by the National Association of Insurance Commissioners, or a guide developed or approved by the commissioner, shall be provided to all prospective applicants of a long-term care insurance policy or certificate.

(b)  In the case of producer solicitations, a producer shall deliver the shopper's guide prior to the presentation of an application or enrollment form.

(c)  In the case of direct response solicitations, the shopper's guide must be presented in conjunction with application or enrollment form.

(d)  Life insurance policies containing accelerated long-term care benefits are not required to furnish the above-referenced guide, but shall furnish the policy summary required under sections 431:10H-106 to 431:10H-114. [L 1999, c 93, pt of §2; am L 2001, c 216, §24]



§431:10H-237 - Penalties.

[§431:10H-237]  Penalties.  In addition to any other penalties provided by the laws of this State, any insurer or producer found to have violated any requirement of this State relating to the regulation of long-term care insurance or the marketing of such insurance shall be subject to a fine of up to three times the amount of any commissions paid for each policy involved in the violation or up to $10,000, whichever is greater. [L 2007, c 233, pt of §4]



§431:10H-301 - Group long-term care insurance policies conformance to Health Insurance Portability and Accountability Act and Internal Revenue Code.

PART III.  FEDERAL CONFORMITY

[§431:10H-301]  Group long-term care insurance policies conformance to Health Insurance Portability and Accountability Act and Internal Revenue Code.  (a)  Every group long-term care insurance policy sold after June 30, 2000, may conform to Subtitle C of the Health Insurance Portability and Accountability Act of 1996, P.L. 104-191, as amended, and to Section 7702B of the Internal Revenue Code of 1986, as amended; provided that if it does not conform, then it shall not qualify for federal or state income tax benefits.

(b)  A group long-term care insurance policy may provide coverage, at a minimum, for "qualified long-term care services", as defined in Subtitle C of the Health Insurance Portability and Accountability Act of 1996, P.L. 104-191, as amended, and in Section 7702B of the Internal Revenue Code of 1986, as amended.

(c)  For the purpose of subsection (b) and for the purpose of describing examples of services typically found in this State, coverage shall be one or more of the following services or any combination of services:

(1)  Home health care services, as defined in section 431:10H-201;

(2)  Adult day care, as defined in section 431:10H-201;

(3)  Adult residential care home, as defined in section 321-15.1;

(4)  Extended care adult residential care home, as defined in section 323D-2;

(5)  Nursing home, as defined in section 457B-2;

(6)  Skilled nursing facilities and intermediate care facilities, as referenced in section 321-11(10);

(7)  Hospices, as referenced in section 321-11;

(8)  Assisted living facility, as defined in section 323D-2;

(9)  Personal care, as defined in section 431:10H-201;

(10)  Respite care, as defined in section 333F-1; and

(11)  Any other care as provided by rule of the commissioner. [L 1999, c 93, pt of §2]



§431:10H-302 - Individual long-term care insurance policy coverages.

[§431:10H-302]  Individual long-term care insurance policy coverages.  (a)  Every individual long-term care insurance policy sold after June 30, 2000, shall provide coverage for one or more of the types of care enumerated under section 431:10H-301(c).

(b)  An individual long-term care insurance policy sold after June 30, 2000, shall not be required to conform to Subtitle C of the Health Insurance Portability and Accountability Act of 1996, P.L. 104-191, as amended, and to Section 7702B of the Internal Revenue Code of 1986, as amended; provided that if it does not conform, then it shall not qualify for federal or state income tax benefits. [L 1999, c 93, pt of §2]



§431:10H-303 - Conflict with Health Insurance Portability and Accountability Act.

[§431:10H-303]  Conflict with Health Insurance Portability and Accountability Act.  If a conflict occurs between a provision of this article and the federal Health Insurance Portability and Accountability Act of 1996, P.L. 104-191, as amended, the provision shall be deemed amended to comply with that federal Act and any related regulations, to the extent that a particular policy is intended to qualify for federal income tax benefits. [L 1999, c 93, pt of §2]



§431:10H-304 - Disclosure of qualification for tax benefits.

[§431:10H-304]  Disclosure of qualification for tax benefits.  (a)  Every policy that is intended to be a qualified long-term care insurance contract as provided in the federal Health Insurance Portability and Accountability Act of 1996, P.L. 104-191, as amended, shall be identified as such by prominently displaying and printing on page one of the policy form and the outline of coverage and in the application the following words:  "This contract for long-term care insurance is intended to be a federally qualified long-term care insurance contract and may qualify you for federal and state tax benefits."

(b)  Every policy that is not intended to be a qualified long-term care insurance contract as provided in the federal Health Insurance Portability and Accountability Act of 1996, P.L. 104-191, as amended, shall be identified as such by prominently displaying and printing on page one of the policy form and the outline of coverage and in the application the following words:  "This contract for long-term care insurance is not intended to be a federally qualified long-term care insurance contract and is not intended to qualify you for federal and state tax benefits." [L 1999, c 93, pt of §2]



§431:10H-401 - Publicizing of policies.

PART IV.  UNIVERSAL AVAILABILITY OF

LONG-TERM CARE INSURANCE

[§431:10H-401]  Publicizing of policies.  For purposes of section 371-16, upon request by an employer, labor organization, retiree organization, or other entity specified under the definition of "group long-term care insurance" in section 431:10H-104, an insurer that is subject to this part shall be allowed, if it chooses, to publicize a long-term care policy and may sell and underwrite that policy. [L 1999, c 93, pt of §2]



§431:10H-402 - Purchase of policy and payment of premiums on an individual's behalf.

[§431:10H-402]  Purchase of policy and payment of premiums on an individual's behalf.  An insurer shall allow a person to purchase an individual or group long-term care insurance policy and pay the premiums for an individual or group long-term care insurance policy that covers the person, the person's spouse, or reciprocal beneficiary, as well as their parents and grandparents, and in-law parents and grandparents.  Nothing in this section shall preclude an insurer from underwriting such a policy. [L 1999, c 93, pt of §2]

DERIVATION TABLE OF ARTICLE 10H FROM THE NATIONAL ASSOCIATION OF INSURANCE COMMISSIONERS 1998 MODEL ACT OR REGULATIONS

1998 NAIC ACT §   1998 NAIC REGULATION §        HRS §

1                          0                  431:10H-101

2                          0                  431:10H-102

3                          0                  431:10H-103

4                          0                  431:10H-104

5                          0                  431:10H-105

6A                         0                  431:10H-106

6B                         0                  431:10H-107

6C                         0                  431:10H-108

6D                         0                  431:10H-109

6E                         17                 431:10H-110

6F                                           431:10H-111

6G                                           431:10H-112

6H                                           431:10H-113

6I to K                                      431:10H-114

7                          0                  431:10H-115

8                          0                  431:10H-116

9                          0                  431:10H-117

0                          5                  431:10H-201

0                          6A                 431:10H-202

0                          6B                 431:10H-203

0                          6C                 431:10H-204

0                          6D                 431:10H-205

0                          6E                 431:10H-206

0                          6F                 431:10H-207

0                          7A                 431:10H-208

0                          7A                 431:10H-209

0                          7B                 431:10H-210

0                          8A                 431:10H-211

0                          8B                 431:10H-212

0                          8C                 431:10H-213

0                          8D                 431:10H-214

0                          8E                 431:10H-215

0                          8F                 431:10H-216

0                          8G                 431:10H-217

0                          9                  431:10H-218

0                          10                 431:10H-219

0                          11                 431:10H-220

0                          12                 431:10H-221

0                          13                 431:10H-222

0                          15                 431:10H-223

0                          16A                431:10H-224

0                          16B                431:10H-225

0                          17                 431:10H-226

0                          18                 431:10H-227

0                          19                 431:10H-228

0                          20A, 20B           431:10H-229

0                          20C                431:10H-230

0                          21                 431:10H-231

0                          22                 431:10H-232

0                          23                 431:10H-233

0                          24                 431:10H-234

0                          25                 431:10H-235

0                          26                 431:10H-236

0                          0                  431:10H-301

0                          0                  431:10H-302

0                          0                  431:10H-303

0                          0                  431:10H-304

0                          0                  431:10H-401

0                          0                  431:10H-402



§431:11-101 - Scope and purpose.

ARTICLE 11

INSURANCE HOLDING COMPANY SYSTEM

§431:11-101  Scope and purpose.  (a)  This article applies to all persons doing an insurance business in this State unless specifically exempted under subsection (b).

(b)  The commissioner may exempt:

(1)  Any class of insurers from any provision of this article, when the commissioner deems the exemption consistent with the purposes of this article and in the public interest; or

(2)  Upon request of the person required to supply information or perform an act, that person from any provision of this article, when the commissioner deems the exception consistent with the purposes of this article and in the public interest.

(c)  The purposes of this article include:

(1)  Exercising surveillance over the acquisition of a domestic insurer, to ensure that in the process of making it part of an insurance holding company system, the interests of policyholders, shareholders, and the public are not harmed;

(2)  Providing the regulatory monitoring of those intercorporate relationships and transactions among affiliates within an insurance holding company system that may affect the solidity of insurers;

(3)  Controlling the payment of dividends that might affect the solidity of insurers; and

(4)  Providing, in appropriate cases, recoupment of dividends paid. [L 1987, c 349, pt of §8]



§431:11-102 - Definitions.

§431:11-102  Definitions.  As used in this article, unless the context shall otherwise require:

"Affiliate" (including affiliate of, or person affiliated with, a specific person) means a person that, directly or indirectly through one or more intermediaries, controls or is controlled by, or is under common control with, the person specified.

"Control" (including controlling, controlled by, and under common control with) means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person.

(1)  Control shall be presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing ten per cent or more of the voting securities of any other person.  This presumption may be rebutted by a showing made in the manner provided by section 431:11-105(k) that control does not in fact exist.

(2)  The commissioner may determine, after furnishing all persons in interest notice and opportunity to be heard and making specific findings of fact to support the commissioner's determination, that control exists in fact, notwithstanding the absence of a presumption to that effect.

"Executive officer" means chief executive officer, chief operating officer, chief financial officer, treasurer, secretary, controller, or any other individual performing functions corresponding to those performed by the foregoing officers under whatever title.

"Insurance holding company system" consists of two or more affiliated persons, one or more of which is an insurer.

"Insurer" shall have the same meaning as set forth in article 1, except that it shall not include:

(1)  Agencies, authorities, or instrumentalities of the United States, its possessions and territories, the Commonwealth of Puerto Rico, the District of Columbia, or a state or political subdivision of a state;

(2)  Fraternal benefit societies;

(3)  Nonprofit medical and hospital service associations; or

(4)  Unauthorized insurers.

"Person" means an individual, a corporation, a partnership, an association, a joint stock company, a trust, an unincorporated organization, and any similar entity or any combination of the foregoing acting in concert, but shall not include any joint venture partnership exclusively engaged in owning, managing, leasing, or developing real or tangible personal property, or a securities broker performing only the usual and customary broker's function.

"Security holder" of a specified person means one who owns any security of the person, including common stock, preferred stock, debt obligations, and any other security convertible into or evidencing the right to acquire any of the foregoing.

"Statement" means information required to be filed with the commissioner pursuant to sections 431:11-104, 431:11-105, and 431:11-106, and guidelines set forth on a form or in a format approved by the commissioner.

"Subsidiary of a specified person" means an affiliate controlled by the person directly or indirectly through one or more intermediaries.

"Ultimate controlling person" means a person who is not controlled by any other person.

"Voting security" shall include any security convertible into or evidencing a right to acquire a voting security. [L 1987, c 349, pt of §8; am L 1989, c 195, §37; am L 2000, c 24, §8]



§431:11-103 - Subsidiaries of insurers.

§431:11-103  Subsidiaries of insurers.  (a)  Any domestic insurer, either by itself or in cooperation with one or more persons, may organize or acquire one or more subsidiaries engaged in the following kinds of business:

(1)  Any kind of insurance business authorized by the jurisdiction in which it is incorporated;

(2)  Acting as an insurance producer for its parent or for any of its parent's insurer subsidiaries;

(3)  Investing, reinvesting, or trading in securities for its own account, that of its parent, any subsidiary of its parent, or any affiliate or subsidiary;

(4)  Management of any investment company subject to or registered pursuant to the Investment Company Act of 1940, as amended, including related sales and services;

(5)  Acting as a broker/dealer subject to or registered pursuant to the Securities Exchange Act of 1934, as amended;

(6)  Rendering investment advice to governments, government agencies, corporations, or other organizations or groups;

(7)  Rendering other services related to the operations of an insurance business including but not limited to actuarial, loss prevention, safety engineering, data processing, accounting, claims, appraisal, and collection services;

(8)  Ownership and management of assets which the parent corporation could itself own or manage; provided that the aggregate investment by the insurer and its subsidiaries acquired or organized pursuant to this paragraph shall not exceed the limitations applicable to the investments by the insurer;

(9)  Acting as administrative agent for a governmental instrumentality which is performing an insurance function;

(10)  Financing of insurance premiums, producers, and other forms of consumer financing;

(11)  Any other business activity determined by the commissioner to be reasonably ancillary to an insurance business; and

(12)  Owning a corporation or corporations engaged or organized to engage exclusively in one or more of the businesses specified in this section.

(b)  In addition to investments in common stock, preferred stock, debt obligations, and other securities permitted in this chapter, a domestic insurer may also:

(1)  Invest in common stock, preferred stock, debt obligations, and other securities of one or more subsidiaries, amounts which do not exceed the lesser of ten per cent of the insurer's assets or fifty per cent of the insurer's surplus as regards policyholders; provided that after the investments, the insurer's surplus as regards policyholders will be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs.  In calculating the amount of the investments, investments in domestic or foreign insurance subsidiaries shall be excluded, and there shall be included:

(A)  Total net moneys or other consideration expended and obligations assumed in the acquisition or formation of a subsidiary, including all organizational expenses and contributions to capital and surplus of the subsidiary whether or not represented by the purchase of capital stock or issuance of other securities, and

(B)  All amounts expended in acquiring additional common stock, preferred stock, debt obligations, and other securities and all contributions to the capital or surplus of a subsidiary subsequent to its acquisition or formation;

(2)  Invest any amount in common stock, preferred stock, debt obligations, and other securities of one or more subsidiaries engaged or organized to engage exclusively in the ownership and management of assets authorized as investments for the insurer; provided that each subsidiary agrees to limit its investments in any asset so that the investments will not cause the amount of the total investment of the insurer to exceed any of the investment limitations specified in paragraph (1) or in this chapter.  For the purpose of this subsection, the total investment of the insurer shall include:

(A)  Any direct investment by the insurer in an asset; and

(B)  The insurer's proportionate share of any investment in an asset by any subsidiary of the insurer, which shall be calculated by multiplying the amount of the subsidiary's investment by the percentage of the ownership of the subsidiary; and

(3)  With the approval of the commissioner, invest any greater amount in common stock, preferred stock, debt obligations, or other securities of one or more subsidiaries; provided that after the investment, the insurer's surplus as regards policyholders will be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs.

(c)  Investments in common stock, preferred stock, debt obligations, or other securities of subsidiaries made pursuant to subsection (b) shall not be subject to any of the otherwise applicable restrictions or prohibitions contained in this code applicable to investments of insurers.

(d)  Whether any investment pursuant to subsection (b) meets the applicable requirements thereof is to be determined before the investment is made, by calculating the applicable investment limitations as though the investment had already been made, taking into account the then outstanding principal balance on all previous investments in debt obligations, and the value of all previous investments in equity securities as of the day they were made, net of any return of capital invested, not including dividends.

(e)  If an insurer ceases to control a subsidiary, it shall dispose of any investment therein made pursuant to this section within three years from the time of the cessation of control or within such further time as the commissioner may prescribe, unless at any time after the investment shall have been made, the investment shall have met the requirements for investment under any other section of this code, and the insurer has notified the commissioner thereof. [L 1987, c 349, pt of §8; am L 2000, c 24, §9; am L 2002, c 155, §77; am L 2003, c 212, §98]



§431:11-104 - Acquisition of control or merger with domestic insurer.

§431:11-104  Acquisition of control or merger with domestic insurer.  (a)  No person other than the issuer shall make a tender offer or a request or invitation for tenders, or enter into any agreement to exchange securities, or seek to acquire, or acquire, in the open market or otherwise, any voting security of a domestic insurer if, after the consummation thereof, the person, directly or indirectly (by conversion or by exercise of any right to acquire), would be in control of the insurer, and no person shall enter into an agreement to merge with or otherwise to acquire control of a domestic insurer or any person controlling a domestic insurer unless, at the time any offer, request, or invitation is made or any agreement is entered into, or prior to the acquisition of the securities if no offer or agreement is involved, the person has filed with the commissioner and has sent to the insurer, and the insurer has sent to its shareholders, a statement containing the information required by subsection (b) and the offer, request, invitation, agreement, or acquisition has been approved by the commissioner in the manner hereinafter prescribed.

For purposes of this section, a domestic insurer includes any person controlling a domestic insurer unless the commissioner determines that the person, directly or through its affiliates, is primarily engaged in business other than the business of insurance.  Such a person shall file a preacquisition notification with the commissioner containing the information set forth in section 431:11-104.3(b) thirty days prior to the proposed effective date of the acquisition.  Failure to file is subject to section 431:11-104.5(f).  This section does not apply to any securities broker holding, in the usual and customary broker's function, less than twenty per cent of the voting securities of an insurance company or of any person who controls an insurance company.

(b)  The statement to be filed with the commissioner hereunder shall be made under oath or affirmation and shall contain the following information:

(1)  The name and address of each person by whom or on whose behalf the merger or other acquisition of control referred to in subsection (a) is to be effected (hereinafter called "acquiring party"), and

(A)  If the person is an individual, the principal occupation and all offices and positions held by the individual during the past five years, and any conviction of crimes other than minor traffic violations during the past ten years; or

(B)  If the person is not an individual, a report of the nature of its business operations during the past five years or for such lesser period as the person and any predecessors thereof shall have been in existence; an informative description of the business intended to be done by the person and the person's subsidiaries; and a list of all individuals who are or who have been selected to become directors or executive officers of such person, or who perform or will perform functions appropriate to the positions.  The list shall include for each individual the information required by [subparagraph](A);

(2)  The source, nature, and amount of the consideration used or to be used in effecting the merger or other acquisition of control, a description of any transaction wherein funds were or are to be obtained for any purpose (including any pledge of the insurer's stock, or the stock of any of its subsidiaries or controlling affiliates), and the identity of persons furnishing the consideration; provided that where a source of the consideration is a loan made in the lender's ordinary course of business, the identity of the lender shall remain confidential, if the person filing the statement requests confidentiality;

(3)  Fully audited financial information as to the earnings and financial condition of each acquiring party for the preceding five fiscal years (or for the lesser period as the acquiring party and any predecessors thereof shall have been in existence), and similar unaudited information as of a date not earlier than ninety days prior to the filing of the statement;

(4)  Any plans or proposals which each acquiring party may have to liquidate the insurer, to sell its assets or merge or consolidate it with any person, or to make any other material change in its business or corporate structure or management;

(5)  The number of shares of any security referred to in subsection (a) which each acquiring party proposes to acquire, and the terms of the offer, request, invitation, agreement, or acquisition referred to in subsection (a), and a statement as to the method by which the fairness of the proposal was arrived at;

(6)  The amount of each class of any security referred to in subsection (a) which is beneficially owned or concerning which there is a right to acquire beneficial ownership by each acquiring party;

(7)  A full description of any contracts, arrangements, or understandings with respect to any security referred to in subsection (a) in which any acquiring party is involved, including but not limited to transfer of any of the securities, joint ventures, loan or option arrangements, puts or calls, guarantees of loans, guarantees against loss or guarantees of profits, division of losses or profits, or the giving or withholding of proxies.  The description shall identify the persons with whom the contracts, arrangements, or understandings have been entered into;

(8)  A description of the purchase of any security referred to in subsection (a) during the twelve calendar months preceding the filing of the statement, by any acquiring party, including the dates of purchase, names of the purchasers, and considerations paid or agreed to be paid therefore;

(9)  A description of any recommendations to purchase any security referred to in subsection (a) made during the twelve calendar months preceding the filing of the statement, by any acquiring party, or by anyone based upon interviews or at the suggestion of such acquiring party;

(10)  Copies of all tender offers, requests, or invitation for tenders, or exchange offers for, and agreements to acquire or exchange any securities referred to in subsection (a), and (if distributed) of additional soliciting material relating thereto;

(11)  The term of any agreement, contract, or understanding made with or proposed to be made with any broker/dealer as to solicitation of securities referred to in subsection (a) for tender, and the amount of any fees, commissions or other compensation to be paid to broker/dealers with regard thereto; and

(12)  Any additional information as the commissioner may by rule or regulation prescribe as necessary or appropriate for the protection of policyholders of the insurer or in the public interest.

If the person required to file the statement referred to in subsection (a) is a partnership, limited partnership, or other group, the commissioner may require that the information called for by items (1) through (12) shall be given with respect to each partner of the partnership or limited partnership, each member of the group, and each person who controls such partner or member.  If any partner, member, or person is a corporation or the person required to file the statement referred to in subsection (a) is a corporation, the commissioner may require that the information called for by items (1) through (12) shall be given with respect to the corporation, each officer and director of the corporation, and each person who is directly or indirectly the beneficial owner of more than ten per cent of the outstanding voting securities of the corporation.

If any material change occurs in the facts set forth in the statement filed with the commissioner and sent to the insurer pursuant to this section, an amendment setting forth the change, together with copies of all documents and other material relevant to the change, shall be filed with the commissioner and sent to the insurer within two business days after the person learns of the change.  The insurer shall send the amendment to its shareholders.

(c)  If any offer, request, invitation, agreement or acquisition referred to in subsection (a) is proposed to be made by means of a registration statement under the Securities Act of 1933 or in circumstances requiring the disclosure of similar information under the Securities Exchange Act of 1934, or under a state law requiring similar registration or disclosure, the person required to file the statement referred to in subsection (a) may utilize the documents in furnishing the information called for by that statement.

(d)   (1)  The commissioner shall approve any merger or other acquisition of control referred to in subsection (a) unless, after a public hearing thereon, the commissioner finds that:

(A)  After the change of control, the domestic insurer referred to in subsection (a) would not be able to satisfy the requirements for the issuance of a license to write the line or lines of insurance for which it is presently licensed;

(B)  The effect of the merger or other acquisition of control would be substantially to lessen competition in insurance in this State or tend to create a monopoly therein;

(C)  The financial condition of any acquiring party might jeopardize the financial stability of the insurer, or prejudice the interest of its policyholders;

(D)  The plans or proposals which the acquiring party has to liquidate the insurer, sell its assets or consolidate or merge it with any person, or to make any other material change in its business or corporate structure or management, are unfair and unreasonable to policyholders of the insurer and not in the public interest;

(E)  The competence, experience, and integrity of those persons who would control the operation of the insurer would not be in the interest of policyholders of the insurer and not in the public interest; or

(F)  The acquisition is likely to be hazardous or prejudicial to the insurance buying public.

(2)  The public hearing referred to in paragraph (1) shall commence within sixty days after the statement required by subsection (a) is filed, except that the hearing may commence within such additional time as agreed to by the commissioner, the acquiring party and the person to be acquired, and at least twenty days notice of the scheduled public hearing shall be given by the commissioner to the person filing the statement.  Not less than seven days notice of the public hearing shall be given by the person filing the statement to the insurer and to any other persons as may be designated by the commissioner.  The insurer shall give notice to its security holders.  The commissioner shall make a determination within thirty days after the conclusion of the hearing.  At the hearing, the person filing the statement, the insurer, any person to whom notice of hearing was sent, and any other person whose interest may be affected thereby shall have the right to present evidence, examine and cross-examine witnesses, and offer oral and written arguments and in connection therewith shall be entitled to conduct discovery proceedings in the same manner as is presently allowed in chapter 91.  All discovery proceedings shall be concluded not later than three days prior to the commencement of the public hearing.

(3)  The commissioner may retain at the acquiring person's expense any attorneys, actuaries, accountants, and other experts not otherwise a part of the commissioner's staff as may be reasonably necessary to assist the commissioner in reviewing the proposed acquisition of control.

(e)  All statements, amendments, or other material filed pursuant to subsections (a) or (b), and all notices of public hearings held pursuant to subsection (d), shall be mailed by the insurer to its shareholders within five business days after the insurer has received the statements, amendments, other material, or notices.  The expenses of mailing shall be borne by the person making the filing.  As security for the payment of the expenses, the person shall file with the commissioner an acceptable bond or other deposit in an amount to be determined by the commissioner.

(f)  The provisions of this section shall not apply to:

(1)  Any transaction which is subject to the provisions of article 4, dealing with the merger or consolidation of two or more insurers; or

(2)  Any offer, request, invitation, agreement, or acquisition which the commissioner by order shall exempt therefrom as:

(A)  Not having been made or entered into for the purpose of, and not having the effect of, changing or influencing the control of a domestic insurer; or

(B)  Not otherwise comprehended within the purposes of this section.

(g)  The following shall be violations of this article:

(1)  The failure to file any statement, amendment, or other material required to be filed pursuant to subsections (a) or (b); or

(2)  The effectuation or any attempt to effectuate an acquisition of, control of, or merger with, a domestic insurer unless approval is given by the commissioner.

(h)  The courts of this State are hereby vested with jurisdiction over every person not resident, domiciled or authorized to do business in this State who files a statement with the commissioner under this section, and overall actions involving the person arising out of violations of this article.  Each person shall be deemed to have performed acts equivalent to and constituting an appointment by the person of the commissioner to be the person's true and lawful attorney upon whom may be served all lawful process in any action, suit, or proceeding arising out of violations of this article.  Copies of all lawful process shall be served on the commissioner and transmitted by registered or certified mail by the commissioner to the person at the person's last known address. [L 1987, c 349, pt of §8; am L 1989, c 195, §38 and c 207, §14; am L 1993, c 321, §14; am L 1997, c 233, §5]



§431:11-104 - .

[§431:11-104.1]  Definitions.  The following definitions shall apply for the purposes of sections 431:11-104.2 through 431:11-104.6 only:

"Acquisition" means any agreement, arrangement, or activity the consummation of which results in a person acquiring directly or indirectly the control of another person, and includes, but is not limited to, the acquisition of voting securities, the acquisition of assets, bulk reinsurance, and mergers.

"Involved insurer" means an insurer which either acquires or is acquired, is affiliated with an acquirer or person acquired, or is the result of a merger. [L 1992, c 176, pt of §3]



§431:11-104 - .

[§431:11-104.2]  Scope.  (a)  Except as otherwise provided in subsection (b), this section and sections 431:11-104.3 through 431:11-104.6 apply to any acquisition in which there is a change in control of an insurer authorized to do business in this State.

(b)  This section and sections 431:11-104.3 through 431:11-104.6 shall not apply to the following:

(1)  An acquisition subject to approval by the commissioner pursuant to section 431:11-104;

(2)  A purchase of securities solely for investment purposes, so long as those securities are not used by voting or otherwise to cause or attempt to cause the substantial lessening of competition in any insurance market in this State.  If a purchase of securities results in a presumption of control as defined in section 431:11-102, it is not solely for investment purposes unless the commissioner of the insurer's state of domicile accepts a disclaimer of control or affirmatively finds that control does not exist and the disclaimer action or affirmative finding is communicated by the domiciliary commissioner to the commissioner;

(3)  The acquisition of a person by another person when both persons are neither directly nor through affiliates primarily engaged in the business of insurance, if preacquisition notification is filed with the commissioner in accordance with section 431:11-104.3 thirty days prior to the proposed effective date of the acquisition.  However, the preacquisition notification is not required for exclusion from this section and sections 431:11-104.3 through 431:11-104.6 if the acquisition would otherwise be excluded by any other paragraph of this subsection;

(4)  The acquisition of affiliated persons;

(5)  An acquisition if, as an immediate result of the acquisition:

(A)  In no market would the combined market share of the involved insurers exceed five per cent of the total market;

(B)  There would be no increase in any market share; or

(C)  In no market would:

(i)  The combined market share of the involved insurers exceed twelve per cent of the total market; and

(ii)  The market share increase by more than two per cent of the total market.

For the purpose of this paragraph, a market means direct written insurance premiums in this State for a line of business as contained in the annual statement required to be filed by insurers licensed to do business in this State;

(6)  An acquisition for which a preacquisition notification would be required pursuant to this section due solely to the resulting effect on the ocean marine insurance line of business; and

(7)  An acquisition of an insurer whose domiciliary commissioner affirmatively finds that the insurer is in failing condition; there is a lack of feasible alternative to improving such condition; the public benefits of improving the insurer's condition through the acquisition exceed the public benefits that would arise from not lessening competition; and those findings are communicated by the domiciliary commissioner to the commissioner. [L 1992, c 176, pt of §3]



§431:11-104 - .

§431:11-104.3  Preacquisition notification; waiting period.  (a)  An acquisition covered by section 431:11-104.2 may be subject to an order pursuant to section 431:11-104.5 unless the acquiring person or the acquired person files a preacquisition notification and the waiting period has expired.  The commissioner shall treat information submitted under this subsection as confidential in the same manner as provided in section 431:11-108.

(b)  The preacquisition notification shall be in such form and contain such information as prescribed by the National Association of Insurance Commissioners, including information relating to those markets in which the acquisition would not be exempted pursuant to section 431:11-104.2(b)(5).  The commissioner may require such additional material and information as the commissioner deems necessary to determine whether the proposed acquisition, if consummated, would violate the competitive standard of section 431:11-104.4.  The required information may include an opinion of an economist as to the competitive impact of the acquisition in this State accompanied by a summary of the education and experience indicating that economist's ability to render an informed opinion.

(c)  The waiting period required shall begin on the date of receipt by the commissioner of a preacquisition notification and shall end on the earlier of the thirtieth day after the date of that receipt, or termination of the waiting period by the commissioner.  Prior to the end of the waiting period, the commissioner, on a one-time basis, may require the submission of additional information relevant to the proposed acquisition, in which event the waiting period shall end on the earlier of the thirtieth day after receipt of the additional information by the commissioner or termination of the waiting period by the commissioner. [L 1992, c 176, pt of §3; am L 2006, c 189, §8]



§431:11-104 - .

[§431:11-104.4]  Competitive standard.  (a)  The commissioner may enter an order under section 431:11-104.5 with respect to an acquisition if there is substantial evidence that the effect of the acquisition may be to substantially lessen competition in any line of insurance in this State, or tend to create a monopoly therein, or if the insurer fails to file adequate information in compliance with section 431:11-104.3.

(b)  In determining whether a proposed acquisition would violate the competitive standard of subsection (a), the commissioner shall consider the following:

(1)  Any acquisition covered under section 431:11-104.2 involving two or more insurers competing in the same market is prima facie evidence of violation of the competitive standards:

(A)  If the market is highly concentrated and the involved insurers possess the following shares of the market:

Insurer A          Insurer B

4%              4% or more

10%              2% or more

15%              1% or more; or

(B)  If the market is not highly concentrated and the involved insurers possess the following shares of the market:

Insurer A          Insurer B

5%              5% or more

10%              4% or more

15%              3% or more

19%              1% or more

A highly concentrated market is one in which the share of the four largest insurers is seventy-five per cent or more of the market.  Percentages not shown in the tables shall be interpolated proportionately to the percentages that are shown.  If more than two insurers are involved, exceeding the total of the two columns in the table is prima facie evidence of violation of the competitive standard of subsection (a).  For the purpose of this paragraph, the insurer with the largest share of the market shall be deemed to be insurer A;

(2)  There is a significant trend toward increased concentration when the aggregate market share of any grouping of the largest insurers in the market, from the two largest to the eight largest, has increased by seven per cent or more of the market over a period of time extending from any base year five to ten years prior to the acquisition up to the time of the acquisition.  Any acquisition or merger covered under section 431:11-104.2 involving two or more insurers competing in the same market is prima facie evidence of violation of the competitive standard in subsection (a) if:

(A)  There is a significant trend toward increased concentration in the market;

(B)  One of the insurers involved is one of the insurers in a grouping of the large insurers showing the requisite increase in the market share; and

(C)  Another involved insurer's market is two per cent or more;

(3)  For the purposes of this subsection:

(A)  The term "insurer" includes any insurer or group of insurers under common management, ownership, or control;

(B)  The term "market" means the relevant product and geographical markets.  In determining the relevant product and geographical markets, the commissioner shall give due consideration to, among other things, the definitions or guidelines, if any, promulgated by the National Association of Insurance Commissioners, and to information, if any, submitted by parties to the acquisition.  In the absence of sufficient information to the contrary, the relevant product market is assumed to be the direct written insurance premiums for a line of business, the line being that used in the annual statement required to be filed by insurers doing business in this State, and the relevant geographical market is assumed to be this State; and

(C)  The burden of showing prima facie evidence of violation of the competitive standard rests upon the commissioner; and

(4)  Even though an acquisition is not prima facie violative of the competitive standard under paragraph (1) or (2), the commissioner may establish the requisite anticompetitive effect based upon other substantial evidence.  Even though an acquisition is prima facie violative of the competitive standard under paragraph (1) or (2), a party may establish the absence of the requisite anticompetitive effect based upon other substantial evidence.  Relevant factors in making a determination under this paragraph include, but are not limited to, the following:  market shares, volatility of ranking of market leaders, number of competitors, concentration, trend of concentration in the industry, and ease of entry and exit into the market.

(c)  An order may not be entered under section 431:11-104.5(a) if:

(1)  The acquisition will yield substantial economies of scale or economies in resource utilization that cannot be feasibly achieved in any other way, and the public benefits which would arise from such economies exceed the public benefits which would arise from not lessening competition; or

(2)  The acquisition will substantially increase the availability of insurance, and the public benefits of that increase exceed the public benefits which would arise from not lessening competition. [L 1992, c 176, pt of §3]



§431:11-104 - .

[§431:11-104.5]  Orders and penalties.  (a)  If an acquisition violates the competitive standards of section 431:11-104.4, the commissioner may enter an order:

(1)  Requiring an involved insurer to cease and desist from doing business in this State with respect to the line or lines of insurance involved in the violation; or

(2)  Denying the application of an acquired or acquiring insurer for a license to do business in this State.

(b)  Such an order shall not be entered unless there is a hearing, notice of such hearing is issued before the end of the waiting period and not less than fifteen days before the hearing, and the hearing is concluded and the order is issued no later than sixty days after the end of the waiting period.  Every order shall be accompanied by a written decision of the commissioner setting forth the commissioner's findings of fact and conclusions of law.

(c)  An order entered under this section shall not become final earlier than thirty days after it is issued, during which time an involved insurer may submit a plan to remedy the anticompetitive impact of the acquisition within a reasonable time.  Based upon the plan or other information, the commissioner shall specify the conditions, if any, and the time period during which the aspects of the acquisition causing a violation of the competitive standards of section 431:11-104.4 must be remedied, and may vacate or modify the order to set forth those conditions.

(d)  Any order issued pursuant to this section shall be void if the acquisition is never consummated.

(e)  Any person who violates a cease and desist order of the commissioner under subsection (a) while the order is in effect, upon order of the commissioner after notice and hearing, may be subject to one or both of the following:

(1)  A fine of not more than $10,000 for every day of violation; and

(2)  Suspension or revocation of the person's license.

(f)  Any insurer or other person who fails to make any filing required by this section or sections 431:11-104.2 and 431:11-104.3, and who also fails to demonstrate a good faith effort to comply with any such filing requirement, shall be subject to a fine of not more than $50,000. [L 1992, c 176, pt of §3]



§431:11-104 - .

[§431:11-104.6]  Inapplicable provisions.  Sections 431:11-110(b), 431:11-110(c), and 431:11-112 do not apply to acquisitions to which sections 431:11-104.1 through 431:11-104.5 apply. [L 1992, c 176, pt of §3]



§431:11-105 - Registration of insurers.

§431:11-105  Registration of insurers.  (a)  Every insurer who is authorized to do business in this State and who is a member of an insurance holding company system shall register with the commissioner, except a foreign insurer subject to registration requirements and standards adopted by statute or regulation in the jurisdiction of its domicile that are substantially similar to those contained in this section and section 431:11-106(a)(1), (b), and (d).  The insurer shall file a copy of the summary of its registration statement as required by subsection (c) in each state in which that insurer is authorized to do business if requested by the commissioner of that state.  Any insurer who is subject to registration under this section shall register within fifteen days after it becomes subject to registration, and annually thereafter by March 15 of each year for the previous calendar year, unless the commissioner for good cause shown extends the time for registration, and then within the extended time.  The commissioner may require any insurer who is a member of a holding company system who is not subject to registration under this section to furnish a copy of the registration statement or other information filed by the insurance company with the insurance regulatory authority of domiciliary jurisdiction.

(b)  Every insurer subject to registration shall file the registration statement on a form prescribed by the National Association of Insurance Commissioners, which shall contain the following current information:

(1)  The capital structure, general financial condition, ownership, and management of the insurer and any person controlling the insurer;

(2)  The identity and relationship of every member of the insurance holding company system;

(3)  The following agreements in force, and transactions currently outstanding or which have occurred during the last calendar year between such insurer and its affiliates:

(A)  Loans, other investments, or purchases, sales or exchanges of securities of the affiliates by the insurer or of the insurer by its affiliates;

(B)  Purchases, sales, or exchange of assets;

(C)  Transactions not in the ordinary course of business;

(D)  Guarantees or undertakings for the benefit of an affiliate which result in an actual contingent exposure of the insurer's assets to liability, other than insurance contracts entered into in the ordinary course of the insurer's business;

(E)  All management agreements, service contracts and all cost-sharing arrangements;

(F)  Reinsurance agreements;

(G)  Dividends and other distributions to shareholders; and

(H)  Consolidated tax allocation agreements;

(4)  Any pledge of the insurer's stock, including stock of any subsidiary or controlling affiliate, for a loan made to any member of the insurance holding company system; and

(5)  Other matters concerning transactions between registered insurers and any affiliates as may be included from time to time in any registration forms adopted or approved by the commissioner.

(c)  All registration statements shall contain a summary outlining all items in the current registration statement representing changes from the prior registration statement.

(d)  No information need be disclosed on the registration statement filed pursuant to subsection (b) if the information is not material for the purposes of this section.  Unless the commissioner by rule or order provides otherwise, sales, purchases, exchanges, loans or extensions of credit, investments, or guarantees involving one-half of one per cent or less of an insurer's admitted assets as of the thirty-first day of December next preceding shall not be deemed material for purposes of this section.

(e)  Subject to section 431:11-106(b), each registered insurer shall report to the commissioner all dividends and other distributions to shareholders within fifteen business days following the declaration thereof.

(f)  Any person within an insurance holding company system subject to registration shall be required to provide complete and accurate information to an insurer, where the information is reasonably necessary to enable the insurer to comply with the provisions of this article.

(g)  The commissioner shall terminate the registration of any insurer which demonstrates that it no longer is a member of an insurance holding company system.

(h)  The commissioner may require or allow two or more affiliated insurers subject to registration to file a consolidated registration statement.

(i)  The commissioner may allow an insurer who is authorized to do business in this State and who is part of an insurance holding company system to register on behalf of any affiliated insurer who is required to register under subsection (a) and to file all information and material required to be filed under this section.

(j)  The provisions of this section shall not apply to any insurer, information, or transaction if and to the extent that the commissioner by rule or order shall exempt the same from the provisions of this section.

(k)  Any person may file with the commissioner a disclaimer of affiliation with any authorized insurer or a disclaimer may be filed by the insurer or any member of an insurance holding company system.  The disclaimer shall fully disclose all material relationships and bases for affiliation between the person and the insurer as well as the basis for disclaiming the affiliation.  After a disclaimer has been filed, the insurer shall be relieved of any duty to register or report under this section which may arise out of the insurer's relationship with the person unless and until the commissioner disallows the disclaimer.  The commissioner shall disallow a disclaimer only after furnishing all parties in interest with notice and opportunity to be heard and after making specific findings of fact to support the disallowance.

(l)  The failure to file a registration statement or any summary of the registration statement required by this section within the time specified for such filing shall be a violation of this section. [L 1987, c 349, pt of §8; am L 1993, c 321, §15; am L 2000, c 182, §12]



§431:11-106 - Standards and management of an insurer within a holding company system.

§431:11-106  Standards and management of an insurer within a holding company system.

(a)  (1)  Transactions within a holding company system to which an insurer subject to registration is a party shall be subject to the following standards:

(A)  The terms shall be fair and reasonable;

(B)  Charges or fees for services performed shall be reasonable;

(C)  Expenses incurred and payment received shall be allocated to the insurer in conformity with customary insurance accounting practices consistently applied;

(D)  The books, accounts, and records of each party to all transactions shall be maintained so as to clearly and accurately disclose the nature and details of the transactions including the accounting information necessary to support the reasonableness of the charges or fees to the respective parties; and

(E)  The insurer's surplus as regards policyholders following any dividends or distributions to shareholder affiliates shall be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs.

(2)  The following transactions involving a domestic insurer and any person in its holding company system may not be entered into unless the insurer has notified the commissioner in writing of its intention to enter into the transaction at least thirty days prior thereto, or a shorter period as the commissioner may permit, and the commissioner has not disapproved it within that period:

(A)  Sales, purchases, exchanges, loans, or extensions of credit, guarantees, or investments; provided that the transactions are equal to or exceed:

(i)  With respect to nonlife insurers, the lesser of three per cent of the insurer's admitted assets or twenty-five per cent of surplus as regards policyholders each as of the thirty-first day of December next preceding; or

(ii)  With respect to life insurers, three per cent of the insurer's admitted assets as of the thirty-first day of December next preceding;

(B)  Loans or extensions of credit to any person who is not an affiliate, where the insurer makes the loans or extensions of credit with the agreement or understanding that the proceeds of the transactions, in whole or in substantial part, are to be used to make loans or extensions of credit to, to purchase assets of, or to make investments in, any affiliate of the insurer making the loans or extensions of credit provided the transactions are equal to or exceed:

(i)  With respect to nonlife insurers, the lesser of three per cent of the insurer's admitted assets or twenty-five per cent of surplus as regards policyholders each as of the thirty-first day of December next preceding; or

(ii)  With respect to life insurers, three per cent of the insurer's admitted assets as of the thirty-first day of December next preceding;

(C)  Reinsurance agreements or modifications thereto in which the reinsurance premium or a change in the insurer's liabilities equals or exceeds five per cent of the insurer's surplus as regards policyholders, as of the thirty-first day of December next preceding, including those agreements which may require as consideration the transfer of assets from an insurer to a nonaffiliate, if an agreement or understanding exists between the insurer and nonaffiliate that any portion of the assets will be transferred to one or more affiliates of the insurer;

(D)  All management agreements, service contracts, and all cost-sharing arrangements; and

(E)  Any material transactions, specified by rule, which the commissioner determines may adversely affect the interests of the insurer's policyholders.

Nothing in this section shall be deemed to authorize or permit any transactions which, in the case of an insurer not a member of the same holding company system, would be otherwise contrary to law.

(3)  A domestic insurer may not enter into transactions, which are part of a plan or series of like transactions with persons within the holding company system, if the purpose of those separate transactions is to avoid the statutory threshold amount and thus avoid the review that would otherwise occur.  If the commissioner determines that the separate transactions were entered into over any twelve-month period for that purpose, the commissioner may exercise the commissioner's authority under section 431:11-111.

(4)  The commissioner, in reviewing transactions pursuant to subsection (a)(2), shall consider whether the transactions comply with the standards set forth in subsection (a)(1) and whether they may adversely affect the interests of policyholders.

(5)  The commissioner shall be notified within thirty days of any investment of the domestic insurer in any one corporation if the total investment in the corporation by the insurance holding company system exceeds ten per cent of the corporation's voting securities.

(b)  (1)  No domestic insurer shall pay any extraordinary dividend or make any other extraordinary distribution to its shareholders until:

(A)  Thirty days after the commissioner has received notice of the declaration thereof and has not within the period disapproved the payment; or

(B)  The commissioner has approved the payment within the thirty-day period.

(2)  For purposes of this section, an extraordinary dividend or distribution includes any dividend or distribution of cash or other property, whose fair market value together with that of other dividends or distributions made within the preceding twelve months exceeds the lesser of:

(A)  Ten per cent of the insurer's surplus as regards policyholders as of the thirty-first day of December next preceding; or

(B)  The net gain from operations of a life insurer, or the net income, if the insurer is not a life insurer, not including realized capital gains, for the twelve-month period ending the thirty-first day of December next preceding.

Extraordinary dividend or distribution shall not include pro rata distributions of any class of the insurer's own securities.

In determining whether a dividend or distribution is extraordinary, an insurer other than a life insurer may carry forward income from the previous two calendar years that has not already been paid out as dividends.  This carry-forward shall be computed by taking the net income from the second and third preceding calendar years, not including realized capital gains, less dividends paid in the second and immediate preceding calendar years.

Notwithstanding any other provisions of law, an insurer may declare an extraordinary dividend or distribution that is conditional upon the commissioner's approval thereof, and the declaration shall confer no rights upon shareholders until the commissioner has either approved the payment of the dividend or distribution or has not disapproved the payment within the thirty-day period referred to above.

(c)  (1)  Notwithstanding the control of a domestic insurer by any person, the officers and directors of the insurer shall not thereby be relieved of any obligation or liability which they would otherwise be subject to by law.  The insurer shall be managed so as to assure its separate operating identity consistent with this article.

(2)  Nothing herein shall preclude a domestic insurer from having or sharing a common management or cooperative or joint use of personnel, property, or services with one or more other persons under arrangements meeting the standards of subsection (a)(1).

(d)  For purposes of this article, in determining whether an insurer's surplus as regards policyholders is reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs, the following factors, among others, shall be considered:

(1)  The size of the insurer as measured by its assets, capital and surplus, reserves, premium writings, insurance in force, and other appropriate criteria;

(2)  The extent to which the insurer's business is diversified among the several lines of insurance;

(3)  The number and size of risks insured in each line of business;

(4)  The extent of the geographical dispersion of the insurer's insured risks;

(5)  The nature and extent of the insurer's reinsurance program;

(6)  The quality, diversification, and liquidity of the insurer's investment portfolio;

(7)  The recent past and projected future trend in the size of the insurer's investment portfolio;

(8)  The surplus as regards policyholders maintained by other comparable insurers;

(9)  The adequacy of the insurer's reserves; and

(10)  The quality and liquidity of investments in affiliates.  The commissioner may treat any investment as a disallowed asset for purposes of determining the adequacy of surplus as regards policyholders whenever in the commissioner's judgment the investment so warrants.

(e)  In determining the adequacy and reasonableness of an

insurer's surplus, no single factor is necessarily controlling,

and the commissioner shall:

(1)  Consider the net effect of all of the factors, along with other factors bearing on the financial condition of the insurer;

(2)  In comparing the surplus maintained by other insurers, consider the extent to which each of these factors varies among insurers; and

(3)  In determining the quality and liquidity of investments in subsidiaries, consider the individual subsidiary and discount or disallow its valuation to the extent warranted by individual investments. [L 1987, c 349, pt of §8; am L 1990, c 75, §1; am L 1993, c 321, §16; am L 2000, c 24, §10]



§431:11-107 - Examination.

§431:11-107  Examination.  (a)  Subject to the limitation contained in this section and in addition to the powers which the commissioner has under article 2 relating to the examination of insurers, the commissioner shall also have the power to order any insurer registered under section 431:11-105 to produce records, books, or other information papers in the possession of the insurer or its affiliates as are reasonably necessary to ascertain the financial condition of the insurer or to determine compliance with this article.  In the event the insurer fails to comply with the order, the commissioner shall have the power to examine the insurer's affiliates to obtain the information.

(b)  The commissioner may retain at the registered insurer's expense attorneys, actuaries, accountants, and other experts not otherwise a part of the commissioner's staff as shall be reasonably necessary to assist in the conduct of the examination under subsection (a).  Any persons so retained shall be under the direction and control of the commissioner and shall act in a purely advisory capacity.

(c)  Each registered insurer producing for examination records, books and papers pursuant to subsection (a) shall be liable for and shall pay the expense of the examination in accordance with article 2. [L 1987, c 349, pt of §8]



§431:11-108 - Confidential treatment.

§431:11-108  Confidential treatment.  All information, documents, and copies thereof obtained by or disclosed to the commissioner or any other person in the course of an examination or investigation made pursuant to section 431:11-107 and all information reported pursuant to section 431:11-105 and section 431:11-106, shall be given confidential treatment, shall not be subject to subpoena, and shall not be made public by the commissioner, the National Association of Insurance Commissioners, or any other person, except to insurance departments of other states, without the prior written consent of the insurer to which it pertains unless the commissioner, after giving the insurer and its affiliates who would be affected thereby notice and opportunity to be heard, determines that the interest of the policyholders, shareholders or the public will be served by the publication thereof, in which event the commissioner may publish all or any part thereof in such manner as the commissioner may deem appropriate. [L 1987, c 349, pt of §8]



§431:11-109 - Rules and regulations.

§431:11-109  Rules and regulations.  The commissioner may, upon notice and opportunity for all interested persons to be heard, issue such rules and orders as shall be necessary to carry out the provisions of this article. [L 1987, c 349, pt of §8]



§431:11-110 - Injunctions; prohibitions against voting securities; sequestration of voting securities.

§431:11-110  Injunctions; prohibitions against voting securities; sequestration of voting securities.  (a)  Whenever it appears to the commissioner that any insurer or any director, officer, employee, or agent thereof has committed or is about to commit a violation of this article or of any rule or order issued by the commissioner hereunder, the commissioner may apply to the circuit court of the first judicial circuit for an order enjoining the insurer or the director, officer, employee, or agent thereof from violating or continuing to violate this article or any rule or order, and for other equitable relief as the nature of the case and the interest of the insurer's policyholders, creditors, and shareholders or the public may require.

(b)  No security which is the subject of any agreement or arrangement regarding acquisition, or which is acquired or to be acquired, in contravention of the provisions of this article or of any rule or order issued by the commissioner hereunder may be voted at any shareholders' meeting, or may be counted for quorum purposes, and any action of shareholders requiring the affirmative vote of a percentage of shares may be taken as though the securities were not issued and outstanding.  No action taken at any such meeting shall be invalidated by the voting of the securities, unless the action would materially affect control of the insurer or unless the courts of this State have so ordered.  If an insurer or the commissioner has reason to believe that any security of the insurer has been or is about to be acquired in contravention of the provisions of this article or of any rule or order issued by the commissioner hereunder the insurer or the commissioner may apply to the circuit court of the first judicial circuit to enjoin any offer, request, invitation, agreement, or acquisition made in contravention of section 431:11-104 or any rule or order issued by the commissioner thereunder to enjoin the voting of any security so acquired, to void any vote of the security already cast at any meeting of shareholders and for such other equitable relief as the nature of the case and the interest of the insurer's policyholders, creditors, and shareholders or the public may require.

(c)  In any case where a person has acquired or is proposing to acquire any voting securities in violation of this article or any rule or order issued by the commissioner hereunder, the circuit court of the first judicial circuit may, on such notice as the court deems appropriate, upon the application of the insurer or the commissioner seize or sequester any voting securities of the insurer owned directly or indirectly by the person, and issue an order with respect thereto as may be appropriate to effectuate the provisions of this article.

Notwithstanding any other provisions of law, for the purposes of this article, the sites of the ownership of the securities of domestic insurers shall be deemed to be in this State. [L 1987, c 349, pt of §8]



§431:11-111 - Sanctions.

§431:11-111  Sanctions.  (a)  Any insurer failing without just cause to file any registration statement as required in this article shall be liable for a fine in an amount of not less than $100 and not more than $500 for each day of delinquency, to be recovered by the commissioner, and the penalty so recovered shall be paid into the compliance resolution fund.  The commissioner may reduce the penalty if the insurer demonstrates to the commissioner that the imposition of the penalty would constitute a financial hardship to the insurer.

(b)  Every director or officer of an insurance holding company system who knowingly violates, participates in, or assents to, or who knowingly permits any of the officers or agents of the insurer to engage in any transactions or make investments that have not been properly reported or submitted pursuant to sections 431:11-105(a), 431:11-106(a)(2), or 431:11-106(b), or who violates this article, shall be subject to a fine of not less than $100 and not more than $10,000 per violation.  In determining the amount of the fine, the commissioner shall take into account the appropriateness of the fine with respect to the gravity of the violation, the history of previous violations, and such other matters as justice may require.

(c)  Whenever it appears to the commissioner that any insurer subject to this article or any director, officer, employee, or agent thereof has engaged in any transaction or entered into a contract which is subject to section 431:11-106 and which would not have been approved had the approval been requested, the commissioner may order the insurer to cease and desist immediately any further activity under that transaction or contract.  After notice and hearing, the commissioner may also order the insurer to void any of the contracts and restore the status quo if that action is in the best interest of the policyholders, creditors, or the public.

(d)  Whenever it appears to the commissioner that any insurer or any director, officer, employee, or agent thereof has committed a wilful violation of this article, the commissioner may cause criminal proceedings to be instituted against the insurer or the responsible director, officer, employee, or agent thereof.  Any insurer who wilfully violates this article shall be subject to a fine of not less than $100 and not more than $10,000 per violation.  Any individual who wilfully violates this article shall be subject to a fine in the individual's capacity of not less than $100 and not more than $10,000 per violation, or be imprisoned for not more than one year.

(e)  Any officer, director, or employee of an insurance holding company system who wilfully and knowingly subscribes to or makes, or causes to be made, any false statements, false reports, or false filings with the intent to deceive the commissioner in the performance of the commissioner's duties under this article, upon conviction thereof, shall be imprisoned for not more than one year, or fined $5,000, or both.  Any fines imposed shall be paid by the officer, director, or employee in the person's individual capacity. [L 1987, c 349, pt of §8; am L 1999, c 163, §15(1); am L 2000, c 182, §13; am L 2002, c 39, §14]



§431:11-112 - Receivership.

§431:11-112  Receivership.  Whenever it appears to the commissioner that any person has committed a violation of this article which so impairs the financial condition of a domestic insurer as to threaten insolvency or make the further transaction of business by it hazardous to its policyholders, creditors, shareholders, or the public, then the commissioner may proceed as provided in article 15 to take possession of the property of the domestic insurer and to conduct the business thereof. [L 1987, c 349, pt of §8]



§431:11-113 - Recovery.

§431:11-113  Recovery.  (a)  If an order for liquidation or rehabilitation of a domestic insurer has been entered, the receiver appointed under the order shall have a right to recover on behalf of the insurer:

(1)  From any parent corporation or holding company or person or affiliate who otherwise controlled the insurer, the amount of distributions (other than distributions of shares of the same class of stock) paid by the insurer on its capital stock, or

(2)  Any payment in the form of a bonus, termination settlement, or extraordinary lump sum salary adjustment made by the insurer or its subsidiary(ies) to a director, officer, or employee.

Where the distribution or payment pursuant to items (1) or (2) is made at any time during the one year preceding the petition for liquidation, conservation or rehabilitation, as the case may be, subject to the limitations of subsections (b), (c), and (d).

(b)  No distribution shall be recoverable if the parent or affiliate shows that when paid the distribution was lawful and reasonable, and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

(c)  Any person who was a parent corporation or holding company or a person who otherwise controlled the insurer or affiliate at the time the distributions were paid shall be liable up to the amount of distributions or payments under subsection (a) the person received.  Any person who otherwise controlled the insurer at the time the distributions were declared shall be liable up to the amount of distributions the person would have received if they had been paid immediately.  If two or more persons are liable with respect to the same distributions, they shall be jointly and severally liable.

(d)  The maximum amount recoverable under this section shall be the amount needed in excess of all other available assets of the impaired or insolvent insurer to pay the contractual obligations of the impaired or insolvent insurer and to reimburse any guaranty funds.

(e)  To the extent that any person liable under subsection (c) is insolvent or otherwise fails to pay claims due from it pursuant to subsection (c), its parent corporation or holding company or person who otherwise controlled it at the time the distribution was paid, shall be jointly and severally liable for any resulting deficiency in the amount recovered from the parent corporation or holding company or person who otherwise controlled it. [L 1987, c 349, pt of §8]



§431:11-114 - Revocation, suspension, or nonrenewal of insurer's license.

§431:11-114  Revocation, suspension, or nonrenewal of insurer's license.  Whenever it appears to the commissioner that any person has committed a violation of this article which makes the continued operation of an insurer contrary to the interests of policyholders or the public, the commissioner may, after giving notice and an opportunity to be heard, determine to suspend, revoke or refuse to renew the insurer's license or authority to do business in this State for the period the commissioner finds is required for the protection of policyholders or the public.  Any determination shall be accompanied by specific findings of fact and conclusions of law. [L 1987, c 349, pt of §8]



§431:11-115 - Judicial review; mandamus.

§431:11-115  Judicial review; mandamus.  (a)  Any person aggrieved by any act, determination, rule or order or any other action of the commissioner pursuant to this article may appeal therefrom to the circuit court of the first judicial circuit.  The court shall conduct its review without a jury and by trial de novo, except that if all parties, including the commissioner, so stipulate, the review shall be confined to the record.  Portions of the record may be introduced by stipulation into evidence in a trial de novo as to those parties so stipulating.

(b)  The filing of an appeal pursuant to this section shall stay the application of any rule, order, or other action of the commissioner to the appealing party unless the court, after giving the party notice and an opportunity to be heard, determines that a stay would be detrimental to the interest of policyholders, shareholders, creditors or the public.

(c)  Any person aggrieved by any failure of the commissioner to act or make a determination required by this article may petition the circuit court of the first judicial circuit for a writ in the nature of a mandamus or a peremptory mandamus directing the commissioner to act or make the determination forthwith. [L 1987, c 349, pt of §8]



§431:11-116 - Conflict with other laws.

§431:11-116  Conflict with other laws.  All laws and parts of laws of this State inconsistent with this article are hereby superseded with respect to matters covered by this article. [L 1987, c 349, pt of §8]



§431:11-117 - Severability of provisions.

§431:11-117  Severability of provisions.  If any provision of this article or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of this article which can be given effect without the invalid provisions or applications, and for this purpose the provisions of this article are severable. [L 1987, c 349, pt of §8]



§431:11A-101 - Definitions.

[ARTICLE 11A]

BUSINESS TRANSACTED WITH PRODUCER CONTROLLED

PROPERTY/CASUALTY INSURER

§431:11A-101  Definitions.  For purposes of this article:

"Accredited state" means a state in which the insurance department or regulatory agency meets the minimum financial regulatory standards promulgated from time to time by the National Association of Insurance Commissioners.

"Control" has the meaning ascribed in section 431:11-102.

"Controlled insurer" means a licensed insurer which is  controlled, directly or indirectly, by a producer.

"Controlling producer" means a producer who, directly or indirectly, controls an insurer.

"Licensed insurer" or "insurer" means any person, firm, association, or corporation duly licensed to transact a property or casualty insurance business in this State.  The following are not licensed insurers for the purposes of this article:

(1)  All risk retention groups as defined in the Superfund Amendments Reauthorization Act of 1986, P.L. No. 99-499, 100 Stat. 1613 (1986), and the Risk Retention Act, 15 U.S.C. section 3901 et seq. (1982 and Supp. 1986), and chapter 431K;

(2)  All residual market pools and joint underwriting authorities or associations; and

(3)  Captive insurers as defined in section 431:19-101.

"Producer" means any person, firm, association, or corporation licensed pursuant to article 9A, when, for any compensation, commission, or other thing of value, the person, firm, association, or corporation acts or aids in any manner in soliciting, negotiating, or procuring the making of any insurance contract on behalf of an insured other than the person, firm, association, or corporation. [L 1992, c 176, pt of §1; am L 2002, c 155, §78; am L 2003, c 212, §99]



§431:11A-102 - Applicability.

[§431:11A-102]  Applicability.  This article shall apply to insurers either domiciled in this State or domiciled in a state that is not an accredited state having in effect a substantially similar law.  All provisions of article 11, to the extent they are not in conflict with this article, shall apply to all parties within a holding company system subject to this article. [L 1992, c 176, pt of §1]



§431:11A-103 - Minimum standards.

[§431:11A-103]  Minimum standards.  (a)  The minimum standards specified in this section shall apply if, in any calendar year, the aggregate amount of gross written premiums on business placed with a controlled insurer by a controlling producer is equal to or greater than five per cent of the admitted assets of the controlled insurer, as reported in the controlled insurer's quarterly statement filed as of September 30 of the prior year.  However, the provisions of this section shall not apply if:

(1)  The controlling producer:

(A)  Places insurance only with the controlled insurer, or only with the controlled insurer and a member or members of the controlled insurer's holding company system, or the controlled insurer's parent, affiliate, or subsidiary, and receives no compensation based upon the amount of premiums written in connection with such insurance; and

(B)  Accepts insurance placements only from nonaffiliated subproducers, and not directly from insureds;

(2)  The controlled insurer, except for insurance business written through a residual market facility, accepts insurance business only from a controlling producer, a producer controlled by the controlled insurer, or a producer that is a subsidiary of the controlled insurer; and

(3)  The controlling producer is domiciled in the State and is authorized to do business only in the State and the controlled insurer is licensed and conducting business only in the State.

(b)  A controlled insurer shall not accept business from a controlling producer and a controlling producer shall not place business with a controlled insurer unless there is a written contract between the controlling producer and the controlled insurer specifying the responsibilities of each party, which contract has been approved by the board of directors of the controlled insurer and contains the following minimum provisions:

(1)  The controlled insurer may terminate the contract for cause, upon written notice to the controlling producer.  The controlled insurer shall suspend the authority of the controlling producer to write business during the pendency of any dispute regarding the cause for the termination;

(2)  The controlling producer shall render accounts to the controlled insurer detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by, or owing to, the controlling producer;

(3)  The controlling producer shall remit all funds due under the terms of the contract to the controlled insurer on at least a monthly basis.  The due date shall be fixed so that premiums or installments of premiums collected by the controlling producer shall be remitted no later than ninety days after the effective date of the policy or policies placed with the controlled insurer under the contract;

(4)  All funds collected for the controlled insurer's account shall be held by the controlling producer in a fiduciary capacity, in one or more appropriately identified bank accounts in banks that are members of the federal savings and loan insurance corporation or similar federal agency pursuant to section 431:6-315;

(5)  The controlling producer shall maintain separately identifiable records of business written for the controlled insurer;

(6)  The contract shall not be assigned in whole or in part by the controlling producer;

(7)  The controlled insurer shall provide the controlling producer with its underwriting standards, rules and procedures, manuals setting forth the rates to be charged, and the conditions for the acceptance or rejection of risks.  The controlling producer shall adhere to the standards, rules, procedures, rates, and conditions.  The standards, rules, procedures, rates, and conditions shall be the same as those applicable to comparable business placed with the controlled insurer by a producer other than the controlling producer;

(8)  The rates and terms of the controlling producer's commissions, charges, or other fees and the purposes for those charges or fees.  The rates of the  commissions, charges, and other fees shall be no greater than those applicable to comparable business placed with the controlled insurer by producers other than controlling producers.  For purposes of this paragraph and paragraph (7), examples of "comparable business" include the same lines of insurance, same kinds of insurance, same kinds of risks, similar policy limits, and similar quality of business;

(9)  If the contract provides that the controlling producer, on insurance business placed with the controlled insurer, is to be compensated contingent upon the controlled insurer's profits on that business, then that compensation shall not be determined and paid until at least five years after the premiums are earned on liability insurance and at least one year after the premiums are earned on any other insurance.  In no event shall the commissions be paid until the adequacy of the controlled insurer's reserves on remaining claims has been independently verified pursuant to subsection (c);

(10)  A limit on the controlling producer's production in relation to the controlled insurer's surplus and total production.  The insurer may establish a different limit for each line or subline of business.  The controlled insurer shall notify the controlling producer when the applicable limit is approached and shall not accept business from the controlling producer if the limit is reached.  The controlling producer shall not place business with the controlled insurer if the producer has been notified by the controlled insurer that the limit has been reached; and

(11)  The controlling producer may negotiate, but shall not bind, reinsurance on behalf of the controlled insurer on business the controlling producer places with the controlled insurer, except that the controlling producer may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the controlled insurer contains underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which those automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured, and commission schedules.

(c)  Every controlled insurer shall have an audit committee of the board of directors composed of independent directors.  The audit committee shall annually meet with management, the insurer's independent certified public accountants, and an independent casualty actuary or other independent loss reserve specialist acceptable to the commissioner to review the adequacy of the controlled insurer's loss reserves.

(d)  In addition to any other required loss reserve certification, the controlled insurer annually, on April 1 of each year, shall file with the commissioner an opinion of an independent casualty actuary (or such other independent loss reserve specialist acceptable to the commissioner) reporting loss ratios for each line of business written and attesting to the adequacy of loss reserves established for losses incurred and outstanding as of year-end (including incurred but not reported) on business placed by the controlling producer.  The controlled insurer shall annually report to the commissioner the amount of commissions paid to the controlling producer, the percentage that amount represents of the net premiums written, and comparable amounts and percentages paid to noncontrolling producers for placements of the same kinds of insurance with the controlled insurer. [L 1992, c 176, pt of §1]



§431:11A-104 - Disclosure.

[§431:11A-104]  Disclosure.  Prior to the effective date of the policy, the controlling producer shall deliver written notice to the prospective insured disclosing the relationship between the controlling producer and the controlled insurer; except that, if the business is placed through a subproducer who is not a controlling producer, the controlling producer shall retain in the controlling producer's records a signed statement from the subproducer that the subproducer is aware of the relationship between the controlled insurer and the controlling producer and a written commitment that the subproducer has or will notify the insured of that relationship. [L 1992, c 176, pt of §1]



§431:11A-105 - Penalties.

[§431:11A-105]  Penalties.  (a)  If the commissioner believes that a controlling producer or any other person has not complied with this article, or any applicable rule or order, after notice and opportunity to be heard, the commissioner may order the controlling producer to cease placing business with the controlled insurer.  If the commissioner finds that because of noncompliance by a controlling producer or any other person with this article or any applicable rule or order, the controlled insurer or any policyholder thereof has suffered any loss or damage, the commissioner may maintain a civil action or intervene in an action brought by or on behalf of the controlled insurer or policyholder for recovery of compensatory damages for the benefit of the controlled insurer or policyholder, or other appropriate relief.

(b)  If an order for liquidation or rehabilitation of the controlled insurer has been entered pursuant to article 15 and the receiver appointed under that order believes that the controlling producer or any other person has not complied with this article, or any applicable rule or order, and the controlled insurer suffered any loss or damage from the noncompliance, the receiver may maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the controlled insurer.

(c)  Nothing contained in this section shall affect the right of the commissioner to impose any other penalties provided for in the insurance code.

(d)  Nothing contained in this section is intended to or shall in any manner alter or affect the rights of policyholders, claimants, creditors, or other third parties. [L 1992, c 176, pt of §1]



§431:12-101 - Definitions.

ARTICLE 12

MASS MERCHANDISING OF INSURANCE

§431:12-101  Definitions.  As used in this article:

"Employees" includes compensated officers, managers, and employees of a firm, corporation, partnership, sole proprietor, trust, estate, or members of an unincorporated association or nonprofit organization.  A mass merchandising agreement may provide that the term "employees" shall include retired employees and the individual proprietor, partners, or trustees, if the employer is an individual proprietor, partnership, trust, or estate.

"Employer" includes any firm, corporation, partnership, sole proprietorship, trust, estate, and unincorporated association or nonprofit organization; it also includes the State, any county, any municipal corporation, and any governmental unit, agency, or department thereof.

"Insurer" means an insurer authorized to transact the business of motor vehicle, property, and casualty insurance in the State.

"Mass merchandise" means to sell and "mass merchandising" means a sale of insurance wherein:

(1)  The insurance is offered to employees of particular employers, and

(2)  The employer has agreed to, or otherwise affiliated itself with, the sale of such insurance to its employees.

"Mass merchandising agreement" means an agreement between an insurer and an employer for the sale of insurance to the employees of the employer on a mass merchandising basis.

"Mass merchandising plan" or "plan" means a program, design, or scheme of the insurance to be mass merchandised, including terms, coverages, and premiums.

"Motor vehicle" means a vehicle of a type required to be registered under chapter 286, including a vehicle with less than four wheels or a trailer.

"Motor vehicle insurance" means an insurance policy and optional additional insurance as defined in article 10C. [L 1987, c 347, pt of §2; am L 1997, c 251, §55; am L 2003, c 212, §100]



§431:12-102 - Applicability.

§431:12-102  Applicability.  This article shall apply to motor vehicle insurance and to property and casualty insurance as defined in sections 431:1-206 and 431:1-209.  The provisions of this article are in addition to, and not in substitution for, other applicable requirements of law relating to motor vehicle and property and casualty insurance and the rules of the commissioner adopted pursuant thereto.  The requirements of this article do not apply to methods of merchandising other than mass merchandising as defined in section 431:12-101. [L 1987, c 347, pt of §2; am L 2003, c 212, §101]



§431:12-103 - Mass merchandising authorized.

§431:12-103  Mass merchandising authorized.  An insurer may mass merchandise motor vehicle, property and casualty insurance to the employees of any employer under a mass merchandising plan audited by the commissioner; provided that such mass merchandising is agreed to by the employer.  An employer may contract with one or more insurers for mass merchandising of motor vehicle, property and casualty insurance to its employees. [L 1987, c 347, pt of §2]



§431:12-104 - Mass merchandising prohibited; when.

§431:12-104  Mass merchandising prohibited; when.  (a)  No insurer shall mass merchandise insurance to members of any association or organization formed principally for the purpose of obtaining the benefits of mass merchandising.

(b)  No insurer shall mass merchandise insurance to employees of any employer which requires the purchase of or participation in insurance sold on a mass merchandising basis as a condition of employment, or which subjects any employee to any penalty for failure to purchase or participate in insurance sold on a mass merchandising basis. [L 1987, c 347, pt of §2]



§431:12-105 - Mass merchandising requirements.

§431:12-105  Mass merchandising requirements.  Mass merchandising of insurance and every mass merchandising plan shall be subject to the following conditions:

(1)  The insurance offered shall be open to participation by or be available to every employee of the employer who meets the underwriting requirements of the insurer.

(2)  The insurance shall be offered without discrimination against any employee as to rates, forms, or coverages.  Nothing herein shall preclude the establishment of different classes of risks.

(3)  Upon the termination of employment or upon the termination of the mass merchandising agreement, an insured employee shall have the option of continuing the employee's participation in a group policy or the employee's individual policy then in force for a period of one year upon payment of the applicable premium; provided that the employee shall exercise the employee's option within thirty days following the date of the termination.  The terms, conditions, and coverages for the one-year period are those that were effective on the date of termination and shall not be more restrictive than those contained in the mass merchandising agreement, the group policy, or the individual policy in force immediately prior to the date of termination.

(4)  The insurer shall issue a certificate or other evidence of participation to every member covered under a group policy and a policy of insurance to every member insured under an individual policy.

(5)  The insurance offered shall not be contingent upon the purchase of any other insurance, product, or service; nor shall the purchase of any other insurance, product, or service be contingent upon the purchase of the motor vehicle, property, and casualty insurance offered. [L 1987, c 347, pt of §2; am L 2000, c 24, §11]



§431:12-106 - Disclosure.

§431:12-106  Disclosure.  Every insurer selling insurance on a mass merchandising basis shall, prior to sale, make full and fair disclosures to prospective insureds of all features of the plan, including but not limited to premium rates, claims procedure, benefits, duration of coverage, and policyholder services. [L 1987, c 347, pt of §2]



§431:12-107 - Payroll deductions and premium collections.

§431:12-107  Payroll deductions and premium collections.  A mass merchandising agreement may provide for the collection of premiums from employees by payroll deductions, assessments, or otherwise, and the remittance of the same to the insurer by the employer; provided that:

(1)  No such collection and remittance of premiums by the employer shall constitute collection of premium within the meaning of this code;

(2)  No act of furnishing information about such collection method by the employer to its employees shall constitute solicitation of applications for insurance; and

(3)  The employer shall not be considered an insurance producer for purposes of this code by virtue of the employer's collection and remittance of premiums or the furnishing of information about such collection method. [L 1987, c 347, pt of §2; am L 2003, c 212, §102]



§431:12-108 - Employer's failure to remit premiums.

§431:12-108  Employer's failure to remit premiums.  If any employer is required under a mass merchandising agreement to collect the premiums from its employees and remit the same to the insurer, its failure to so collect and remit as to any employee for any reason, including termination of the employee's employment, shall not be regarded by the insurer as nonpayment of premium by such employee, unless the insurer gives written notice of such failure to remit to the employee and the employee fails to pay the required premium by the later of:

(1)  Thirty days after the mailing or delivery of the notice to the address of the employee last known to the insurer, or

(2)  The due date of the premium. [L 1987, c 347, pt of §2]



§431:12-109 - Cancellation and nonrenewal.

§431:12-109  Cancellation and nonrenewal.  Except as provided by section 431:12-108, no policy of an individual employee or participation of an employee in a group policy shall be cancelled or its renewal denied unless a thirty-day written notice of cancellation or renewal is given the employee.  All such notices shall set forth the reasons for the cancellation or nonrenewal.  The insurer, prior to the expiration of the thirty-day period, shall afford the employer a reasonable opportunity to consult with the insured and to present facts in opposition to cancellation or nonrenewal. [L 1987, c 347, pt of §2; am L 2003, c 212, §103]



§431:12-110 - Premium rates.

§431:12-110  Premium rates.  Premium rates for insurance sold on a mass merchandising basis shall comply with the standards in article 10C for motor vehicle insurance and in article 14 for property and casualty insurance including the standards that rates not be excessive, inadequate or unfairly discriminatory.

Rates shall not be deemed to be unfairly discriminatory because different premiums result for policyholders with like loss exposure but different expense factors, or like expense factors but different loss exposures, so long as the rates reflect the differences with reasonable accuracy.  Rates shall not be deemed to be unfairly discriminatory if they are averaged broadly among persons insured under a mass merchandising plan. [L 1987, c 347, pt of §2]



§431:12-111 - Readjustment of premiums; dividends.

§431:12-111  Readjustment of premiums; dividends.  (a)  Any mass merchandising agreement may provide for the readjustment of the rate of premium based on experience at the end of the first year for any subsequent year of insurance, and such readjustment may be made retroactive only for the policy year.

(b)  If a policy dividend is declared or a reduction in rate is made or continued under any mass merchandising plan, the excess, if any, of the aggregate dividends or rate reductions under the policy and all other group insurance policies of the policyholder over aggregate expenditure for insurance under such policies made from funds contributed by the policyholder, or by an employer of an insured person, or by a union or association to which an insured person belongs, including expenditures made in connection with administration of such policies, shall be applied by the policyholder for the sole benefit of insured employees. [L 1987, c 347, pt of §2]



§431:12-112 - Underwriting standards.

§431:12-112  Underwriting standards.  Every plan of mass merchandising and all rules and standards applicable to mass merchandising of insurance shall be subject to audit by the commissioner upon written request to the insurer.  No underwriting standard for risk selection under a mass merchandising plan shall be more restrictive than the standards used for insurance sold by methods other than mass merchandising. [L 1987, c 347, pt of §2]



§431:12-113 - Statistics.

§431:12-113  Statistics.  Every insurer mass merchandising insurance shall keep and maintain data on its experience under each plan, including data on premium income, losses, and expenses.  The data shall be kept and maintained separately from any experience data on insurance sold by means other than mass merchandising. [L 1987, c 347, pt of §2]



§431:12-114 - Licenses.

§431:12-114  Licenses.  No person shall act as an insurance producer in connection with mass merchandising of insurance, unless the person is licensed as such under article 9A. [L 1987, c 347, pt of §2; am L 2002, c 155, §79]



§431:12-115 - Establishment and maintenance of office.

§431:12-115  Establishment and maintenance of office.  (a)  Every insurer selling insurance on a mass merchandising basis shall establish and maintain at all times an office in the State to conduct the administration of its business and handle claims.

(b)  Establishment and maintenance of an office by any licensed producer of an insurer shall meet the requirements of this section. [L 1987, c 347, pt of §2; am L 2000, c 24, §12; am L 2002, c 155, §80]



§431:12-116 - Rules.

§431:12-116  Rules.  The commissioner shall adopt rules necessary to effectuate the purposes of this article. [L 1987, c 347, pt of §2]



§431:13-101 - Purpose.

ARTICLE 13

UNFAIR METHODS OF COMPETITION

AND UNFAIR AND DECEPTIVE

ACTS AND PRACTICES IN THE BUSINESS OF INSURANCE

PART I.  GENERAL PROVISIONS

Case Notes

Supreme court of Hawai`i would not find that article 13 preempted suits against insurers for deceptive trade practices in violation of §480-2.  95 F.3d 791.

This article does not authorize a private cause of action.  795 F. Supp. 1036.

Article's administrative remedies not exclusive; bad faith cause of action may be brought by first-party insured for insurer misconduct.  82 H. 120, 920 P.2d 334.

As no private cause of action authorized under this article, summary judgment properly granted for workers' compensation insurer against employee's complaint of violation of this article by insurer.  83 H. 457, 927 P.2d 858.

No private cause of action exists under this article.  82 H. 363 (App.), 922 P.2d 976.

§431:13-101  Purpose.  The purpose of this article is to regulate trade practice in the business of insurance in accordance with the intent of the Congress of the United States as expressed in the Act of Congress of March 9, 1945 (Public Law 15, 79th Congress), by defining, or providing for the determination of, all acts, methods, and practices which constitute unfair methods of competition or unfair or deceptive acts or practices in this State, and by prohibiting the trade practices so defined or determined. [L 1987, c 347, pt of §2]

Case Notes

Cited:  95 F.3d 791.



§431:13-102 - Unfair methods of competition; unfair or deceptive acts or practices prohibited.

§431:13-102  Unfair methods of competition; unfair or deceptive acts or practices prohibited.  No person shall engage in this State in any trade practice which is defined in this article as, or determined pursuant to section 431:13-106 to be, an unfair method of competition or an unfair or deceptive act or practice in the business of insurance. [L 1987, c 347, pt of §2]

Case Notes

An insurer that does not respond promptly to a party's settlement demand and does not negotiate settlement in good faith may violate section.  73 H. 412, 835 P.2d 627.

Discussed:  458 F. Supp. 2d 1167.



§431:13-103 - Unfair methods of competition and unfair or deceptive acts or practices defined.

§431:13-103  Unfair methods of competition and unfair or deceptive acts or practices defined.  (a)  The following are defined as unfair methods of competition and unfair or deceptive acts or practices in the business of insurance:

(1)  Misrepresentations and false advertising of insurance policies.  Making, issuing, circulating, or causing to be made, issued, or circulated, any estimate, illustration, circular, statement, sales presentation, omission, or comparison which:

(A)  Misrepresents the benefits, advantages, conditions, or terms of any insurance policy;

(B)  Misrepresents the dividends or share of the surplus to be received on any insurance policy;

(C)  Makes any false or misleading statement as to the dividends or share of surplus previously paid on any insurance policy;

(D)  Is misleading or is a misrepresentation as to the financial condition of any insurer, or as to the legal reserve system upon which any life insurer operates;

(E)  Uses any name or title of any insurance policy or class of insurance policies misrepresenting the true nature thereof;

(F)  Is a misrepresentation for the purpose of inducing or tending to induce the lapse, forfeiture, exchange, conversion, or surrender of any insurance policy;

(G)  Is a misrepresentation for the purpose of effecting a pledge or assignment of or effecting a loan against any insurance policy;

(H)  Misrepresents any insurance policy as being shares of stock;

(I)  Publishes or advertises the assets of any insurer without publishing or advertising with equal conspicuousness the liabilities of the insurer, both as shown by its last annual statement; or

(J)  Publishes or advertises the capital of any insurer without stating specifically the amount of paid-in and subscribed capital;

(2)  False information and advertising generally.  Making, publishing, disseminating, circulating, or placing before the public, or causing, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio or television station, or in any other way, an advertisement, announcement, or statement containing any assertion, representation, or statement with respect to the business of insurance or with respect to any person in the conduct of the person's insurance business, which is untrue, deceptive, or misleading;

(3)  Defamation.  Making, publishing, disseminating, or circulating, directly or indirectly, or aiding, abetting, or encouraging the making, publishing, disseminating, or circulating of any oral or written statement or any pamphlet, circular, article, or literature which is false, or maliciously critical of or derogatory to the financial condition of an insurer, and which is calculated to injure any person engaged in the business of insurance;

(4)  [Repeal and reenactment on June 30, 2011.  L 2009, c 11, §22.]  Boycott, coercion, and intimidation.

(A)  Entering into any agreement to commit, or by any action committing, any act of boycott, coercion, or intimidation resulting in or tending to result in unreasonable restraint of, or monopoly in, the business of insurance; or

(B)  Entering into any agreement on the condition, agreement, or understanding that a policy will not be issued or renewed unless the prospective insured contracts for another class or an additional policy of the same class of insurance with the same insurer; provided that this subparagraph shall not apply to any insurer subject to chapter 432 with less than five per cent of the health insurance market share, offering contracts for dental, vision, drug, and life insurance as a condition, agreement, or understanding to a health insurance policy pursuant to chapter 432;

(5)  False financial statements.

(A)  Knowingly filing with any supervisory or other public official, or knowingly making, publishing, disseminating, circulating, or delivering to any person, or placing before the public, or knowingly causing, directly or indirectly, to be made, published, disseminated, circulated, delivered to any person, or placed before the public, any false statement of a material fact as to the financial condition of an insurer; or

(B)  Knowingly making any false entry of a material fact in any book, report, or statement of any insurer with intent to deceive any agent or examiner lawfully appointed to examine into its condition or into any of its affairs, or any public official to whom the insurer is required by law to report, or who has authority by law to examine into its condition or into any of its affairs, or, with like intent, knowingly omitting to make a true entry of any material fact pertaining to the business of the insurer in any book, report, or statement of the insurer;

(6)  Stock operations and advisory board contracts.  Issuing or delivering or permitting agents, officers, or employees to issue or deliver, agency company stock or other capital stock, or benefit certificates or shares in any common-law corporation, or securities or any special or advisory board contracts or other contracts of any kind promising returns and profits as an inducement to insurance;

(7)  Unfair discrimination.

(A)  Making or permitting any unfair discrimination between individuals of the same class and equal expectation of life in the rates charged for any policy of life insurance or annuity contract or in the dividends or other benefits payable thereon, or in any other of the terms and conditions of the contract;

(B)  Making or permitting any unfair discrimination in favor of particular individuals or persons, or between insureds or subjects of insurance having substantially like insuring, risk, and exposure factors, or expense elements, in the terms or conditions of any insurance contract, or in the rate or amount of premium charge therefor, or in the benefits payable or in any other rights or privilege accruing thereunder;

(C)  Making or permitting any unfair discrimination between individuals or risks of the same class and of essentially the same hazards by refusing to issue, refusing to renew, canceling, or limiting the amount of insurance coverage on a property or casualty risk because of the geographic location of the risk, unless:

(i)  The refusal, cancellation, or limitation is for a business purpose which is not a mere pretext for unfair discrimination; or

(ii)  The refusal, cancellation, or limitation is required by law or regulatory mandate;

(D)  Making or permitting any unfair discrimination between individuals or risks of the same class and of essentially the same hazards by refusing to issue, refusing to renew, canceling, or limiting the amount of insurance coverage on a residential property risk, or the personal property contained therein, because of the age of the residential property, unless:

(i)  The refusal, cancellation, or limitation is for a business purpose which is not a mere pretext for unfair discrimination; or

(ii)  The refusal, cancellation, or limitation is required by law or regulatory mandate;

(E)  Refusing to insure, refusing to continue to insure, or limiting the amount of coverage available to an individual because of the sex or marital status of the individual; however, nothing in this subsection shall prohibit an insurer from taking marital status into account for the purpose of defining persons eligible for dependent benefits;

(F)  Terminating or modifying coverage, or refusing to issue or renew any property or casualty policy or contract of insurance solely because the applicant or insured or any employee of either is mentally or physically impaired; provided that this subparagraph shall not apply to accident and health or sickness insurance sold by a casualty insurer; provided further that this subparagraph shall not be interpreted to modify any other provision of law relating to the termination, modification, issuance, or renewal of any insurance policy or contract;

(G)  Refusing to insure, refusing to continue to insure, or limiting the amount of coverage available to an individual based solely upon the individual's having taken a human immunodeficiency virus (HIV) test prior to applying for insurance; or

(H)  Refusing to insure, refusing to continue to insure, or limiting the amount of coverage available to an individual because the individual refuses to consent to the release of information which is confidential as provided in section 325-101; provided that nothing in this subparagraph shall prohibit an insurer from obtaining and using the results of a test satisfying the requirements of the commissioner, which was taken with the consent of an applicant for insurance; provided further that any applicant for insurance who is tested for HIV infection shall be afforded the opportunity to obtain the test results, within a reasonable time after being tested, and that the confidentiality of the test results shall be maintained as provided by section 325-101;

(8)  Rebates.  Except as otherwise expressly provided by law:

(A)  Knowingly permitting or offering to make or making any contract of insurance, or agreement as to the contract other than as plainly expressed in the contract, or paying or allowing, or giving or offering to pay, allow, or give, directly or indirectly, as inducement to the insurance, any rebate of premiums payable on the contract, or any special favor or advantage in the dividends or other benefits, or any valuable consideration or inducement not specified in the contract; or

(B)  Giving, selling, or purchasing, or offering to give, sell, or purchase as inducement to the insurance or in connection therewith, any stocks, bonds, or other securities of any insurance company or other corporation, association, or partnership, or any dividends or profits accrued thereon, or anything of value not specified in the contract;

(9)  Nothing in paragraph (7) or (8) shall be construed as including within the definition of discrimination or rebates any of the following practices:

(A)  In the case of any life insurance policy or annuity contract, paying bonuses to policyholders or otherwise abating their premiums in whole or in part out of surplus accumulated from nonparticipating insurance; provided that any bonus or abatement of premiums shall be fair and equitable to policyholders and in the best interests of the insurer and its policyholders;

(B)  In the case of life insurance policies issued on the industrial debit plan, making allowance to policyholders who have continuously for a specified period made premium payments directly to an office of the insurer in an amount which fairly represents the saving in collection expense;

(C)  Readjustment of the rate of premium for a group insurance policy based on the loss or expense experience thereunder, at the end of the first or any subsequent policy year of insurance thereunder, which may be made retroactive only for the policy year; and

(D)  In the case of any contract of insurance, the distribution of savings, earnings, or surplus equitably among a class of policyholders, all in accordance with this article;

(10)  Refusing to provide or limiting coverage available to an individual because the individual may have a third-party claim for recovery of damages; provided that:

(A)  Where damages are recovered by judgment or settlement of a third-party claim, reimbursement of past benefits paid shall be allowed pursuant to section 663-10;

(B)  This paragraph shall not apply to entities licensed under chapter 386 or 431:10C; and

(C)  For entities licensed under chapter 432 or 432D:

(i)  It shall not be a violation of this section to refuse to provide or limit coverage available to an individual because the entity determines that the individual reasonably appears to have coverage available under chapter 386 or 431:10C; and

(ii)  Payment of claims to an individual who may have a third-party claim for recovery of damages may be conditioned upon the individual first signing and submitting to the entity documents to secure the lien and reimbursement rights of the entity and providing information reasonably related to the entity's investigation of its liability for coverage.

Any individual who knows or reasonably should know that the individual may have a third-party claim for recovery of damages and who fails to provide timely notice of the potential claim to the entity, shall be deemed to have waived the prohibition of this paragraph against refusal or limitation of coverage.  "Third-party claim" for purposes of this paragraph means any tort claim for monetary recovery or damages that the individual has against any person, entity, or insurer, other than the entity licensed under chapter 432 or 432D;

(11)  Unfair claim settlement practices.  Committing or performing with such frequency as to indicate a general business practice any of the following:

(A)  Misrepresenting pertinent facts or insurance policy provisions relating to coverages at issue;

(B)  With respect to claims arising under its policies, failing to respond with reasonable promptness, in no case more than fifteen working days, to communications received from:

(i)  The insurer's policyholder;

(ii)  Any other persons, including the commissioner; or

(iii)  The insurer of a person involved in an incident in which the insurer's policyholder is also involved.

The response shall be more than an acknowledgment that such person's communication has been received, and shall adequately address the concerns stated in the communication;

(C)  Failing to adopt and implement reasonable standards for the prompt investigation of claims arising under insurance policies;

(D)  Refusing to pay claims without conducting a reasonable investigation based upon all available information;

(E)  Failing to affirm or deny coverage of claims within a reasonable time after proof of loss statements have been completed;

(F)  Failing to offer payment within thirty calendar days of affirmation of liability, if the amount of the claim has been determined and is not in dispute;

(G)  Failing to provide the insured, or when applicable the insured's beneficiary, with a reasonable written explanation for any delay, on every claim remaining unresolved for thirty calendar days from the date it was reported;

(H)  Not attempting in good faith to effectuate prompt, fair, and equitable settlements of claims in which liability has become reasonably clear;

(I)  Compelling insureds to institute litigation to recover amounts due under an insurance policy by offering substantially less than the amounts ultimately recovered in actions brought by the insureds;

(J)  Attempting to settle a claim for less than the amount to which a reasonable person would have believed the person was entitled by reference to written or printed advertising material accompanying or made part of an application;

(K)  Attempting to settle claims on the basis of an application which was altered without notice, knowledge, or consent of the insured;

(L)  Making claims payments to insureds or beneficiaries not accompanied by a statement setting forth the coverage under which the payments are being made;

(M)  Making known to insureds or claimants a policy of appealing from arbitration awards in favor of insureds or claimants for the purpose of compelling them to accept settlements or compromises less than the amount awarded in arbitration;

(N)  Delaying the investigation or payment of claims by requiring an insured, claimant, or the physician of either to submit a preliminary claim report and then requiring the subsequent submission of formal proof of loss forms, both of which submissions contain substantially the same information;

(O)  Failing to promptly settle claims, where liability has become reasonably clear, under one portion of the insurance policy coverage to influence settlements under other portions of the insurance policy coverage;

(P)  Failing to promptly provide a reasonable explanation of the basis in the insurance policy in relation to the facts or applicable law for denial of a claim or for the offer of a compromise settlement; and

(Q)  Indicating to the insured on any payment draft, check, or in any accompanying letter that the payment is "final" or is "a release" of any claim if additional benefits relating to the claim are probable under coverages afforded by the policy; unless the policy limit has been paid or there is a bona fide dispute over either the coverage or the amount payable under the policy;

(12)  Failure to maintain complaint handling procedures.  Failure of any insurer to maintain a complete record of all the complaints which it has received since the date of its last examination under section 431:2-302.  This record shall indicate the total number of complaints, their classification by line of insurance, the nature of each complaint, the disposition of these complaints, and the time it took to process each complaint.  For purposes of this section, "complaint" means any written communication primarily expressing a grievance;

(13)  Misrepresentation in insurance applications.  Making false or fraudulent statements or representations on or relative to an application for an insurance policy, for the purpose of obtaining a fee, commission, money, or other benefit from any insurer, producer, or individual; and

(14)  Failure to obtain information.  Failure of any insurance producer, or an insurer where no producer is involved, to comply with section 431:10D-623(a), (b), or (c) by making reasonable efforts to obtain information about a consumer before making a recommendation to the consumer to purchase or exchange an annuity.

(b)  The commissioner shall by certified mail notify the insurer's agent, as designated pursuant to section 431:2-205, of each complaint filed with the commissioner under this section.

(c)  Three or more written complaints received by the commissioner within any twelve-month period charging separate violations of this section shall constitute a rebuttable presumption of a general business practice.

(d)  Evidence as to numbers and types of complaints to the commissioner against an insurer, and the commissioner's complaint experience with other insurers writing similar lines of insurance, shall be admissible in an administrative or judicial proceeding brought under this section.  No insurer shall be deemed in violation of this section solely by reason of the numbers and types of such complaints except if the presumption under subsection (c) is not rebutted.

(e)  If it is found, after notice and an opportunity to be heard, that an insurer has violated this section, each instance of noncompliance may be treated as a separate violation of this section for the purposes of section 431:2-203.

(f)  An insurer or licensee shall issue a written response with reasonable promptness, in no case more than fifteen working days, to any written inquiry made by the commissioner regarding a claim or consumer complaint.  The response shall be more than an acknowledgment that the commissioner's communication has been received, and shall adequately address the concerns stated in the communication. [L 1987, c 347, pt of §2; am L 1988, c 330, §2; am L 1989, c 396, §1; am L 1997, c 83, §4; am L 2000, c 29, §1; am L 2002, c 155, §81 and c 228, §1; am L 2003, c 212, §104; am L 2007, c 257, §3; am L 2008, c 227, §§2, 5]

Note

Report by auditor on effects of 2008 amendment (2010).  L 2008, c 227, §3.

Case Notes

Violations of the unfair settlement provision, subsection (a), may be used as evidence to indicate bad faith in accordance with the guidelines of Best Place, Inc. v. Penn America Ins. Co.  27 F. Supp. 2d 1211.

An insurer that does not respond promptly to a party's settlement demand and does not negotiate settlement in good faith may violate subsection (a)(10).  73 H. 412, 835 P.2d 627.

Plaintiff may not maintain a private cause of action for an alleged violation of this section.  28 F. Supp. 2d 588.

Mentioned:  795 F. Supp. 1036; 255 F. Supp. 2d 1149.

Evidence regarding workers' compensation insurer's failure to specifically address questions posed in a letter from claimant's counsel was insufficient to show that insurer failed to respond to communications "with such frequency as to indicate a general business practice" under subparagraph (a)(11)(B); insurer's failure thus did not violate this section or establish a genuine issue of material fact regarding claimant's allegation that insurer breached its duty to negotiate in good faith.  112 H. 195 (App.), 145 P.3d 738.



§431:13-104 - Favored producer or insurer; coercion of debtors.

§431:13-104  Favored producer or insurer; coercion of debtors.  (a)  No person may require as a condition precedent to the lending of money or extension of credit, or any renewal thereof, that the person to whom such money or credit is extended or whose obligation a creditor is to acquire or finance, negotiate any contract of insurance, or renewal thereof, through a particular insurer or group of insurers or producer or group of producers.

(b)  No person who lends money or extends credit may:

(1)  Solicit insurance, after a person indicates interest in securing a loan or credit extension, until such person has received a commitment in writing from the lender as to a loan or credit extension.  The requirement for a commitment shall not apply in cases where the premium for the required insurance is to be financed as part of the loan or extension of credit involving personal property transactions;

(2)  Unreasonably reject a contract of insurance furnished by the borrower where insurance is required by the loan or credit transaction.  A rejection shall not be deemed unreasonable if it is based on reasonable standards, uniformly applied, relating to the extent of coverage required and the financial soundness and the services of an insurer.  Such standards shall not discriminate against any particular type of insurer, nor shall such standards call for rejection of an insurance contract because the contract contains coverage in addition to that required in the loan or credit transaction;

(3)  Require that any borrower, mortgagor, purchaser, insurer, or producer pay a separate charge, in connection with the handling of any contract of insurance required by the loan or credit transaction, or pay a separate charge to substitute the insurance policy of one insurer for that of another.  This paragraph does not include the interest which may be charged on premium loans or premium advancements in accordance with the terms of the loan or credit document;

(4)  Use or disclose information relative to a contract of insurance which is required by, or supplied in response to, the loan or credit transaction, for the purpose of replacing the insurance or soliciting insurance;

(5)  Require any procedures or conditions of duly licensed producers or insurers not customarily required of those producers or insurers affiliated or in any way connected with the person who lends money or extends credit.

(c)  Every person who lends money or extends credit and who solicits insurance subject to subsection (b) must explain to the borrower in writing that the insurance related to such credit extension may be purchased from an insurer or producer of the borrower's choice, subject only to the lender's right to reject a given insurer or producer as provided in subsection (b)(2).  Compliance with disclosures as to insurance required by truth-in-lending laws or comparable state laws shall be in compliance with this paragraph.

(d)  The commissioner shall have the power to examine and investigate those insurance related activities of any person whom the commissioner believes may be in violation of this section.  Any affected person may submit to the commissioner a complaint or material pertinent to the enforcement of this section.

(e)  Nothing in this section shall prevent a person who lends money or extends credit from placing insurance on real or personal property in the event the mortgagor, borrower, or purchaser has failed to provide required insurance in accordance with the terms of the loan or credit document.

(f)  Nothing contained in this section shall apply to credit life or credit disability insurance.

(g)  Nothing in this section shall prevent a person who lends money or extends credit from assisting a mortgagor, borrower, or purchaser in obtaining homeowners insurance where the borrower requests such assistance in writing.  Nothing in this section shall prevent a person who lends money or extends credit from referring a mortgagor, borrower, or purchaser to the Hawaii hurricane relief fund.

(h)  The commissioner shall adopt rules to prevent any bank, or subsidiary or affiliate thereof, which is engaged in insurance activities, from draining assets to the detriment of the insurance operations; and shall also adopt rules to obtain diverted assets from the bank, subsidiary, or affiliate in the case of insolvency of the insurance operation. [L 1987, c 347, pt of §2; am L 1993, c 339, §6; am L 1996, c 225, §4; am L 2001, c 216, §25; am L 2003, c 3, §14]

Cross References

Hawaii hurricane relief fund, see chapter 431P.



§431:13-105 - Power of commissioner.

§431:13-105  Power of commissioner.  The commissioner may examine and investigate into the affairs of every person engaged in the business of insurance in this State in order to determine whether the person has been or is engaged in any unfair method of competition or in any unfair or deceptive act or practice prohibited by section 431:13-102. [L 1987, c 347, pt of §2]



§431:13-106 - Hearings.

§431:13-106  Hearings.  (a)  Whenever the commissioner shall have reason to believe that any person has been engaged or is engaging in this State in any unfair method of competition or any unfair or deceptive act or practice, whether or not defined in section 431:13-103, and that a proceeding by the commissioner in respect thereto would be to the interest of the public, the commissioner shall issue and serve upon the person a statement of the charges in that respect and a notice of a hearing to be held at a time and place fixed in the notice, which shall not be less than fifteen days after the date of the service.

(b)  At the time and place fixed for the hearing, the person shall have an opportunity to be heard and to show cause why an order should not be made by the commissioner requiring the person to cease and desist from the acts, methods or practices which are the subject of complaint.

(c)  Procedures at the hearing shall be governed by chapter 91. [L 1987, c 347, pt of §2]



§431:13-107 - Commissioner's right of action.

§431:13-107  Commissioner's right of action.  All remedies, penalties and proceedings set forth in this article are to be invoked solely and exclusively by the commissioner. [L 1987, c 347, pt of §2]

Case Notes

See also notes at end of this chapter.

This article does not authorize a private cause of action.  795 F. Supp. 1036.



§431:13-108 - Reimbursement for accident and health or sickness insurance benefits.

§431:13-108  Reimbursement for accident and health or sickness insurance benefits.  (a)  This section applies to accident and health or sickness insurance providers under part I of article 10A of chapter 431, mutual benefit societies under article 1 of chapter 432, dental service corporations under chapter 423, and health maintenance organizations under chapter 432D.

(b)  Unless shorter payment timeframes are otherwise specified in a contract, an entity shall reimburse a claim that is not contested or denied not more than thirty calendar days after receiving the claim filed in writing, or fifteen calendar days after receiving the claim filed electronically, as appropriate.

(c)  If a claim is contested or denied or requires more time for review by an entity, the entity shall notify the health care provider in writing or electronically not more than fifteen calendar days after receiving a claim filed in writing, or not more than seven calendar days after receiving a claim filed electronically, as appropriate.  The notice shall identify the contested portion of the claim and the specific reason for contesting or denying the claim, and may request additional information; provided that a notice shall not be required if the entity provides a reimbursement report containing the information, at least monthly, to the provider.

(d)  Every entity shall implement and make accessible to providers a system that provides verification of enrollee eligibility under plans offered by the entity.

(e)  If information received pursuant to a request for additional information is satisfactory to warrant paying the claim, the claim shall be paid not more than thirty calendar days after receiving the additional information in writing, or not more than fifteen calendar days after receiving the additional information filed electronically, as appropriate.

(f)  Payment of a claim under this section shall be effective upon the date of the postmark of the mailing of the payment, or the date of the electronic transfer of the payment, as applicable.

(g)  Notwithstanding section 478-2 to the contrary, interest shall be allowed at a rate of fifteen per cent a year for money owed by an entity on payment of a claim exceeding the applicable time limitations under this section, as follows:

(1)  For an uncontested claim:

(A)  Filed in writing, interest from the first calendar day after the thirty-day period in subsection (b); or

(B)  Filed electronically, interest from the first calendar day after the fifteen-day period in subsection (b);

(2)  For a contested claim filed in writing:

(A)  For which notice was provided under subsection (c), interest from the first calendar day thirty days after the date the additional information is received; or

(B)  For which notice was not provided within the time specified under subsection (c), interest from the first calendar day after the claim is received; or

(3)  For a contested claim filed electronically:

(A)  For which notice was provided under subsection (c), interest from the first calendar day fifteen days after the additional information is received; or

(B)  For which notice was not provided within the time specified under subsection (c), interest from the first calendar day after the claim is received.

The commissioner may suspend the accrual of interest if the commissioner determines that the entity's failure to pay a claim within the applicable time limitations was the result of a major disaster or of an unanticipated major computer system failure.

(h)  Any interest that accrues in a sum of at least $2 on a delayed clean claim in this section shall be automatically added by the entity to the amount of the unpaid claim due the provider.

(i)  In determining the penalties under section 431:13-201 for a violation of this section, the commissioner shall consider:

(1)  The appropriateness of the penalty in relation to the financial resources and good faith of the entity;

(2)  The gravity of the violation;

(3)  The history of the entity for previous similar violations;

(4)  The economic benefit to be derived by the entity and the economic impact upon the health care facility or health care provider resulting from the violation; and

(5)  Any other relevant factors bearing upon the violation.

(j)  As used in this section:

"Claim" means any claim, bill, or request for payment for all or any portion of health care services provided by a health care provider of services submitted by an individual or pursuant to a contract or agreement with an entity, using the entity's standard claim form with all required fields completed with correct and complete information.

"Clean claim" means a claim in which the information in the possession of an entity adequately indicates that:

(1)  The claim is for a covered health care service provided by an eligible health care provider to a covered person under the contract;

(2)  The claim has no material defect or impropriety;

(3)  There is no dispute regarding the amount claimed; and

(4)  The payer has no reason to believe that the claim was submitted fraudulently.

The term does not include:

(1)  Claims for payment of expenses incurred during a period of time when premiums were delinquent;

(2)  Claims that are submitted fraudulently or that are based upon material misrepresentations;

(3)  Medicaid or Medigap claims; and

(4)  Claims that require a coordination of benefits, subrogation, or preexisting condition investigations, or that involve third-party liability.

"Contest", "contesting", or "contested" means the circumstances under which an entity was not provided with, or did not have reasonable access to, sufficient information needed to determine payment liability or basis for payment of the claim.

"Deny", "denying", or "denied" means the assertion by an entity that it has no liability to pay a claim based upon eligibility of the patient, coverage of a service, medical necessity of a service, liability of another payer, or other grounds.

"Entity" means accident and health or sickness insurance providers under part I of article 10A of chapter 431, mutual benefit societies under article 1 of chapter 432, dental service corporations under chapter 423, and health maintenance organizations under chapter 432D.

"Health care facility" shall have the same meaning as in section 327D-2.

"Health care provider" means a Hawaii health care facility, physician, nurse, or any other provider of health care services covered by an entity. [L 1999, c 99, §§2, 5; am L 2002, c 52, §§2, 3; am L 2003, c 212, §105]

Note

Section 327D-2 referred to in definition of "health care facility" is repealed.



§431:13-201 - Cease and desist and penalty orders; judicial review.

PART II.  PENALTIES AND JUDICIAL REVIEW

§431:13-201  Cease and desist and penalty orders; judicial review.  (a)  If, after the hearing, the commissioner shall determine that the person charged has engaged in an unfair method of competition or an unfair or deceptive act or practice, the commissioner shall reduce the findings to writing and shall issue and cause to be served upon the person charged with the violation a copy of the findings and an order requiring the person to cease and desist from engaging in the method of competition, act or practice.  If the act or practice is a violation of section 431:13-103, the commissioner may, at the commissioner's discretion, order any one or more of the following:

(1)  Payment of a fine of not more than $1,000 for each and every act or violation but not to exceed $10,000, unless the person knew or reasonably should have known that the person was in violation of section 431:13-103, in which case the fine shall be not more than $5,000 for each and every act or violation but not to exceed $50,000 in any six-month period.

(2)  Suspension or revocation of the person's license, if the person knew or reasonably should have known that the person was in violation of section 431:13-103.

(b)  Any person aggrieved by an order of the commissioner under this section may obtain judicial review of the order in the manner provided for by chapter 91. [L 1987, c 347, pt of §2; am L 2003, c 212, §106]



§431:13-202 - Penalty for violation of cease and desist orders.

§431:13-202  Penalty for violation of cease and desist orders.  (a)  Any person who violates a cease and desist order of the commissioner under section 431:13-201 may be subject at the discretion of the commissioner, after notice and hearing and upon order of the commissioner, to either or both of the following:

(1)  A fine of not more than $10,000 for each and every act in violation of the cease and desist order; or

(2)  Suspension or revocation of the person's license.

(b)  No order of the commissioner pursuant to this section or order of court to enforce it shall in any way relieve or absolve any person affected by the order from any other liability, penalty, or forfeiture required by law. [L 1987, c 97, §1 and c 347, pt of §2 and L 1989, c 276, §1]

Case Notes

Pursuant to subsection (b), article's administrative remedies not exclusive; bad faith cause of action may be brought by first-party insured for insurer misconduct.  82 H. 120, 920 P.2d 334.



§431:13-203 - Rules.

§431:13-203  Rules.  The commissioner may adopt reasonable rules in accordance with chapter 91, as are necessary or proper to identify specific methods of competition or acts or practices which are prohibited by section 431:13-103 or 431:13-104, but the rules shall not enlarge upon or extend the provisions of section 431:13-103 or 431:13-104. [L 1987, c 347, pt of §2; am L 2003, c 212, §107]



§431:13-204 - Provisions of sections additional to existing laws.

§431:13-204  Provisions of sections additional to existing laws.  The powers vested in the commissioner by this article shall be additional to any other power to enforce penalties or fines authorized by law with respect to the methods, acts, and practices hereby declared to be unfair or deceptive. [L 1987, c 347, pt of §2]



§431:14-101 - Purpose.

ARTICLE 14

RATE REGULATION

PART I.  CASUALTY, SURETY, PROPERTY, MARINE AND

TRANSPORTATION RATE REGULATION

Note

COMMERCIAL LIABILITY INSURANCE; TORT REFORM

The following provisions on liability insurance are excerpts from L Sp 1986, c 2, some provisions of which were scheduled for repeal on October 1, 1995, by L 1993, c 238, §1.  L 1995, c 130 deleted this repeal date thereby making the provisions permanent:

"SECTION 1.  Legislative findings and purpose.  The legislature finds and declares that a solution to the current crisis in liability insurance has created an overpowering public necessity for a comprehensive combination of reforms to both the tort system and the insurance regulatory system.  It is the intent of this Act to alleviate the seriousness of the current insurance crisis and to prevent the reoccurrence of such a crisis.  The purpose of this Act is to ensure the widest possible availability of liability insurance at reasonable rates, to ensure a stable market for liability insurers, and to provide for means to adjust insurance premium rates in the context of anticipated cost savings from tort reform legislation affecting the affordability and availability of liability insurance. [L Sp 1986, c 2, §1]

SECTION 2.  Definitions.  As used in sections 3 to 7 of this Act, unless the context otherwise requires:

1.  "Authorized insurer" means insurers licensed to do business in the State.

2.  "Commercial liability insurance" means insurance written for businesses providing protection for an insured against loss arising from injuries to other persons or damage to their property.  It includes but is not limited to policies providing coverage for errors and omissions, and professional malpractice.

3.  "Rebate" means an amount refunded to a policyholder by an insurer to reflect a return of excess premiums with interest.

4.  "Surcharge" means an amount assessed by an insurer against a policyholder over and above manual rates. [L Sp 1986, c 2, §§2 and 31; am L 1989, c 300, §2; am L 1991, c 62, §1; am L 1993, c 238, §1; am L 1995, c 130, §1]

SECTION 3.  Rate reduction; relief.  (a)  The insurance commissioner shall effect a moratorium and not approve any rate level increase in commercial liability insurance during the period August 1, 1986, to September 30, 1986.  Commencing October 1, 1986, all authorized insurers transacting commercial liability insurance in this State shall implement a ten per cent rate reduction from the rates currently on file with the insurance commissioner for all policies containing commercial liability coverage, except motor vehicle and medical malpractice policies, in effect on September 30, 1986, for each new and renewal policy and provide that the new rates will be in effect and filed during the period October 1, 1986, to September 30, 1987.  There shall be no exception to the requirements of this subsection, unless the commissioner, pursuant to an insurer's petition, shall find that the use of the rates required herein by an insurer will be inadequate to the extent that such rates jeopardize the solvency of the insurer required to use such rates.

(b)  Commencing on October 1, 1987, all authorized insurers providing commercial liability insurance in this State shall implement a twelve per cent rate reduction for all policies containing commercial liability coverage, except motor vehicle and medical malpractice policies issued by mutual or reciprocal insurers, from the rates in effect on September 30, 1987, for each new and renewal policy, and provide that the new rates will be in effect and filed during the period October 1, 1987, to September 30, 1988.

(c)  Commencing on October 1, 1988, all authorized insurers providing commercial liability insurance in this State shall implement a fifteen per cent rate reduction for all policies containing commercial liability coverage, except motor vehicle and medical malpractice policies issued by mutual or reciprocal insurers, from the rates in effect on September 30, 1988, for each new and renewal policy, and provide that the new rates will be in effect and filed during the period October 1, 1988, to September 30, 1989; provided that for purposes of this section, a mutual or reciprocal insurer shall include in any rate filing, information and data regarding the expected impact of the tort reform implemented by sections 11 through 22 of Act 2, First Special Session Laws of Hawaii, 1986.

(d)  Except as otherwise provided in this Act, all rates for commercial liability insurance shall comply with the provisions of the casualty rating law contained in chapter 431, Hawaii Revised Statutes.  Any insurer which contends that the rate provided for in subsection (b) or (c) is inadequate shall state in its filing the rate it contends is appropriate and shall state with specificity the factors or data which it contends should be considered in order to produce such appropriate rate.  The insurer shall be permitted to use all of the generally accepted actuarial techniques in making any filing pursuant to this subsection.  It shall be the insurer's or rating organization's burden to actuarially justify any rate increase from the reduced rates provided for in subsection (b) or (c).  The insurer or rating organization shall include in the filing the expected impact of the tort reform implemented by Sections 11 to 22 of this Act on losses, expenses and rates.  In making this filing as provided for by this subsection, the insurer or rating organization shall comply with the following provisions:

(1) Any rate filing contending that the rates established in subsections (b) or (c) is inadequate shall be filed ninety days prior to October 1, 1987, or October 1, 1988.

(2) The insurance commissioner shall review and approve or disapprove the rate filing thirty days prior to October 1, 1987, or with respect to filings submitted pursuant to subsection (c) thirty days prior to October 1, 1988.  A filing shall be deemed to meet the requirements of the casualty rating law unless disapproved by the commissioner within the 60-day waiting period.  All filings submitted under this Act shall be deemed public records.

(3) In the event the filing is approved under subsection (d)(2), a contested case hearing in accordance with the provisions of chapter 91, Hawaii Revised Statutes, may be convened.  Notwithstanding the provisions of section 431-61, Hawaii Revised Statutes, a petition and demand for hearing shall not stay the implementation of the rate approved by the commissioner or the rates in effect as of September 30, 1986, whichever is higher.  A final order of the commissioner may be appealed in accordance with the provisions of section 431-69, Hawaii Revised Statutes.

(4) In the event a filing is disapproved in whole or in part, a petition and demand for a contested case hearing may be filed in accordance with chapter 91, Hawaii Revised Statutes.  The insurer or rating organization shall have the burden of proving that the disapproval is not justified.  While the action of the commissioner in disapproving the rate filing is being challenged, the aggrieved insurer shall be entitled to charge the rates established as of September 30, 1986 or the filed rates, whichever is lower.

(5) With respect to any approval or disapproval by the commissioner regarding any rate filing focusing upon the October 1, 1988, reduction, the aggrieved insurer shall be entitled to charge the rates established as of September 30, 1988, while the action of the commissioner is being challenged and contested.

(6) Upon final disposition, pursuant to chapter 91, Hawaii Revised Statutes, or by a court of competent jurisdiction of the insurance commissioner's approval or disapproval of the rates, the insurance commissioner shall immediately determine and order that the insurer make the appropriate rebates of premiums to policyholders or allow the insurer to exact a surcharge on premiums.

(e)  The insurance commissioner shall publish a notice of every filing submitted by insurers pursuant to this section in a newspaper of general circulation in the State. [L Sp 1986, c 2, §§3 and 31; am L 1987, c 231, §1; am L 1989, c 300, §2; am L 1991, c 62, §1; am L 1993, c 238, §1; am L 1995, c 130, §1]

SECTION 4.  Excessive rates; rebate or credit.  In reviewing the information gathered from the closed case reports provided for under Section 26 of this Act, and from any other relevant information, if there is reason to believe that the rates are excessive, the insurance commissioner shall request a hearing to determine the adequate rate.  If as a result of the hearing it is determined that insurers are charging excessive rates, the insurance commissioner shall issue an order specifying that a new rate or schedule be filed by the insurer or rating organization which responds to the findings made through the hearing.  The insurance commissioner shall further order that premiums charged each policyholder constituting the portion of the rate above that which is actuarially justified be returned to such policyholder in the form of a rebate or credit. [L Sp 1986, c 2, §§4 and 31; am L 1989, c 300, §2; am L 1991, c 62, §1; am L 1993, c 238, §1; am L 1995, c 130, §1]

SECTION 5.  Cancellation of policy; prohibition.  No policies to which the reductions on insurance rate apply shall be canceled by the insurer prior to the expiration of the agreed term or one year from the effective date of the policy or renewal, whichever is less, except under the following grounds:

(1) Failure to pay a premium when due;

(2) Fraud or material misrepresentation;

(3) Risk hazard increases substantially and the insurer could not have reasonably foreseen the change when entering into the contract;

(4) Substantial breaches of contractual duties, conditions, or warranties;

(5) Violation of any local fire, health, or safety statute or ordinance;

(6) Conviction of the named insured for a crime having as one of its necessary elements, an act increasing any hazard that is insured against;

(7) The insurance commissioner determines that the continuation of the policy places the insurer in violation of chapter 431, Hawaii Revised Statutes;

(8) For any good faith reason with the approval of the insurance commissioner. [L Sp 1986, c 2, §§5 and 31; am L 1989, c 300, §2; am L 1991, c 62, §1; am L 1993, c 238, §1; am L 1995, c 130, §1]

SECTION 6.  Cancellation of policies; effective date.  In the event there is cancellation pursuant to sections 5 and 7 of this Act, such cancellation will be effective thirty days after the insurer delivers written notice of the cancellation to the policyholder. [L Sp 1986, c 2, §§6 and 31; am L 1989, c 300, §2; am L 1991, c 62, §1; am L 1993, c 238, §1; am L 1995, c 130, §1]

SECTION 7.  Nonrenewal of policies; notice.  An insurer may refuse to renew a commercial liability policy if notice to the policyholder of the reasons for nonrenewal are provided to the insured forty-five days prior to the intended nonrenewal date.  A commercial liability insurance policy, once issued shall not be cancelled or refused renewal by an insurer based upon the mandatory rate reductions as required by this Act." [L Sp 1986, c 2, §§7 and 31; am L 1989, c 300, §2; am L 1991, c 62, §1; am L 1993, c 238, §1; am L 1995, c 130, §1]

§431:14-101  Purpose.  The purpose of this article is to promote the public welfare by regulating insurance rates to the end that they shall not be excessive, inadequate, or unfairly discriminatory, and to authorize and regulate cooperative action among insurers in ratemaking and ratemaking related activities and in other matters within the scope of this article.  Nothing in this part is intended to:

(1)  Prohibit or discourage reasonable competition; or

(2)  Prohibit or encourage except to the extent necessary to accomplish the aforementioned purposes, uniformity in insurance rates, rating systems, rating plans, or practices.

This article shall be liberally interpreted to carry into effect the provisions of this section. [L 1987, c 347, pt of §2; am L 1990, c 255, §6]



§431:14-101 - .

§431:14-101.5  Definitions.  As used in this article, unless the context otherwise requires:

"Developed losses" means losses (including loss adjustment expenses) adjusted, using standard actuarial techniques, to eliminate the effect of differences between current payment or reserve estimates and those needed to provide actual ultimate loss (including loss adjustment expense) payments.

"Expenses" means that portion of a rate attributable to acquisition, field supervision, collection expenses, general expenses, taxes, licenses, and fees; provided that no tax credit received by any insurer under section 431:7-207 shall reduce the expenses of the insurer for purposes of determining the insurer's rate under this article for the first year of any insurer's rate which is approved pursuant to this article and for which the insurer submits before July 1, 1993, a filing pursuant to the applicable sections of this code to modify the rate in existence on June 30, 1992.

"Loss trending" means any procedure for projecting developed losses to the average date of loss for the period during which the policies are to be effective.

"Prospective loss costs" means that portion of a rate that does not include provisions for expenses (other than loss adjustment expenses) or profit, and are based on historical aggregate losses and loss adjustment expenses adjusted through development to their ultimate value and projected through trending to a future point in time.

"Rate" means that cost of insurance per exposure unit whether expressed as a single number or as a prospective loss cost with an adjustment to account for the treatment of expenses, profit, and individual insurer variation in loss experience, prior to any application of individual risk variations based on loss or expense considerations, and does not include minimum premium.

"Supplementary rating information" includes any manual or plan of rates, classification, rating schedule, minimum premium, policy fee, rating rule, underwriting rule, statistical plan, and any other similar information needed to determine the applicable rate in effect or to be in effect.

"Supporting information" means:

(1)  The experience and judgment of the filer and the experience or data of other insurers, rating organizations, or advisory organizations relied on by the filer;

(2)  The interpretation of any other data relied upon by the filer; and

(3)  Descriptions of methods used in making the rates, and any other information required by the commissioner to be filed. [L 1990, c 255, §1; am L 1992, c 236, §8]



§431:14-102 - Scope.

§431:14-102  Scope.  (a)  This article shall apply to all classes, types, or forms of general casualty insurance as defined in section 431:1-209, surety insurance as defined in section 431:1-210, motor vehicle insurance, and workers' compensation and employers' liability insurance, on risks or operations in this State, and all classes, types or forms of property insurance as defined in section 431:1-206, and marine and transportation insurance as defined in section 431:1-207, on risks located in this State.  Inland marine insurance shall be deemed to include insurance now or hereafter defined as inland marine insurance by:

(1)  Statute, or by interpretation thereof;

(2)  Ruling of the commissioner, if not defined or interpreted; or

(3)  By general custom of the business.

In this article, the terms inland marine insurance and marine insurance are used in their generally accepted trade meanings.

(b)  This article shall not apply to:

(1)  Reinsurance, other than joint reinsurance to the  extent stated in section 431:14-112;

(2)  Accident and health or sickness insurance;

(3)  Insurance against loss or damage to aircraft or against liability, other than workers' compensation and employers' liability, arising out of the ownership, maintenance, or use of aircraft;

(4)  Insurance of vessels or craft, their cargoes, marine builder's risks, marine protection and indemnity, or other risks commonly insured under marine, as distinguished from inland marine, insurance policies; and

(5)  Insurance of hulls of aircraft, including their accessories and equipment, or against liability arising out of the ownership, maintenance, or use of aircraft. [L 1987, c 347, pt of §2; am L 1990, c 255, §7; am L 2002, c 155, §82]



§431:14-103 - Making of rates.

§431:14-103  Making of rates.  (a)  Rates shall be made in accordance with the following provisions:

(1)  Rates shall not be excessive, inadequate, or unfairly discriminatory.

(2)  Due consideration shall be given to:

(A)  Past and prospective loss experience within and outside this State; provided that if the claim does not exceed the selected deductible amount pursuant to section 386-100, and the employer reimburses the insurer for the amount, the claims shall not be calculated in the employer's experience rating or risk category;

(B)  The conflagration and catastrophe hazards, if any;

(C)  A reasonable margin for underwriting profit and contingencies;

(D)  Dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members, or subscribers;

(E)  Past and prospective expenses both country-wide and those specially applicable to this State;

(F)  Investment income from unearned premium and loss reserve funds; and

(G)  All other relevant factors within and outside this State.

(3)  In the case of fire insurance rates, consideration shall be given to the experience of the fire insurance business during a period of not less than the most recent five-year period for which that experience is available.

(4)  The systems of expense provisions included in the rates for use by any insurer or group of insurers may differ from those of other insurers or groups of insurers to reflect the requirements of the operating methods of any insurer or group with respect to any class of insurance, or with respect to any subdivision or combination thereof for which subdivision or combination separate expense provisions are applicable.

(5)  Risks may be grouped by classifications for the establishment of rates and minimum premiums.  Classification rates may be modified to produce rates for individual risks in accordance with rating plans that establish standards for measuring variations in hazards or expense provisions, or both.  These standards may measure any differences among risks that can be demonstrated to have a probable effect upon losses or expenses.  No risk classification may be based upon race, creed, national origin, or the religion of the insured.

(6)  Manual, minimum, class rates, rating schedules, or rating plans shall be made and adopted, except in the case of:

(A)  Special rates where manual, minimum, class rates, rating schedules, or rating plans are not applicable; and

(B)  Specifically rated inland marine risks.

(7)  No insurer authorized to do business in this State shall issue any policy that provides or makes available to any risks preferred rates based upon any grouping of persons, firms, or corporations by way of membership, license, franchise, contract, agreement, or any other means, other than common majority ownership of the risks, or except where:

(A)  A common stock ownership in and management control of the risks are held by the same person, corporation, or firm;

(B)  Permitted or authorized by filings in existence as of January 1, 1988, under the casualty rating law and the fire rating law, as these filings may be amended from time to time;

(C)  Health care providers, as defined in section 671-1 that could have joined the patients' compensation fund as it existed in chapter 671, part III, prior to May 31, 1984, joined together with one or more groups of related or unrelated health care providers;

(D)  Permitted under article 12; or

(E)  Otherwise expressly provided by law.

(b)  In cases of workers' compensation insurance, all rates made in accordance with this section shall be given due consideration for good safety records of employers.  By premium reductions, dividends, or both, insurance carriers shall recognize good safety performance records of employers in this State.

(c)  Upon the issuance of a certificate by a certified safety and health professional to an employer that the employer has an effective safety and health program pursuant to section 396-4.5, the insurer shall provide the employer with a workers' compensation insurance premium discount of at least five per cent; provided that the employer shall maintain the effective safety and health program throughout the policy period.  Standards for the issuance of certificates shall be included in rules adopted by the department of labor and industrial relations pursuant to chapter 91.

(d)  For the purpose of ratemaking, all insurers shall treat a volunteer firefighter the same as a firefighter employed by a county fire department; provided that the volunteer firefighters are attached to a station where a firefighter or volunteer firefighter who has been trained and certified to drive a commercial motor vehicle by either the state or county government, as appropriate, and who maintains a category (3) license as defined by section 286-102(b)(3) is on duty at all times or at least four firefighters or volunteer firefighters who have been trained and certified to drive a commercial motor vehicle by either the state or county government, as appropriate, and who maintain a category (3) license as defined by section 286-102(b)(3) are members of the volunteer unit.

(e)  Except to the extent necessary to meet the provisions of subsection (a)(1), uniformity among insurers in any matters within the scope of this section is neither required nor prohibited. [L 1987, c 347, pt of §2; am L 1990, c 255, §8; am L 1993, c 269, §2; am L 1995, c 234, §18; am L 1997, c 18, §1 and c 72, §1]

Cross References

Limited liability of volunteer firefighters, see §663-1.55.



§431:14-103.3 - Rate adjustment mandates.

[§431:14-103.3  Rate adjustment mandates.]  (a)  Except as otherwise provided by law, the commissioner may mandate insurers to submit new filings for any type of insurance under section 431:14-102 when the commissioner has actuarially sound information that current rates may be excessive, inadequate, or unfairly discriminatory.

(b)  Insurers shall submit the new rate filings within one hundred twenty days of the commissioner's mandate.

(c)  The new rate filings shall be subject to the rate filing requirements under section 431:14-104. [L 1998, c 117, §1]



§431:14-103 - .

[§431:14-103.5]  Contracting classification premium program.  With respect to each classification of risk in the construction industry, the rating organization shall file with the commissioner a contracting classification premium program, which is a method of computing premiums, that does not impose a higher premium solely because of an employer's higher rate of wages. [L 1995, c 234, pt of §5]



§431:14-104 - Rate filings.

§431:14-104  Rate filings.  (a)  Every insurer shall file with the commissioner every manual of classifications, rules, and rates, every rating plan, every other rating rule, and every modification of any of the foregoing that it proposes to use; provided that filings with regard to specific inland marine risks, which by general custom of the business are not written according to manual rate or rating plans, and bail bonds, subject to section 804-62, shall not be required pursuant to this subsection.

Every filing shall:

(1)  State its proposed effective date;

(2)  Indicate the character and extent of the coverage contemplated;

(3)  Include a report on investment income; and

(4)  Be accompanied by a $50 fee, payable to the commissioner, to be deposited in the commissioner's education and training fund.

(b)  For each filing, an insurer shall submit to the commissioner:

(1)  An electronic copy of the filing; or

(2)  Two printed copies of the filing.

The commissioner may also request a printed version of an electronic filing to be submitted pursuant to paragraph (1).

(c)  At the same time as the filing of the rate, every insurer shall file all supplementary rating and supporting information to be used in support of or in conjunction with a rate.  The insurer may satisfy its obligation to file supplementary rating and supporting information by reference to material which has been approved by the commissioner.  The information furnished in support of a filing may include or consist of a reference to:

(1)  The prospective loss cost filing made by a rating organization or an advisory organization and approved by the commissioner;

(2)  The experience or judgment of the insurer or information filed by the rating organization or advisory organization on behalf of the insurer as permitted by section 431:14-104.5;

(3)  Its interpretation of any statistical data upon which it relies;

(4)  The experience of other insurers, rating organizations, or advisory organizations; or

(5)  Any other relevant factors.

(d)  When a filing is not accompanied by the information upon which the insurer supports the filing, and the commissioner does not have sufficient information to determine whether the filing meets the requirements of this article, the commissioner shall require the insurer to furnish additional information and, in that event, the waiting period shall commence as of the date the information is furnished.  Until the requested information is provided, the filing shall not be deemed complete or filed nor available for use by the insurer.  If the requested information is not provided within a reasonable time period, the filing may be returned to the insurer as not filed and not available for use.

(e)  Except for rates filed in accordance with subsections (k), (l), and (m), a filing and any supporting information shall be open to public inspection upon filing with the commissioner.

(f)  Specific inland marine rates on risks specially rated, made by a rating organization, shall be filed with the commissioner.

(g)  An insurer may satisfy its obligation to make the filings by becoming a member of, or a subscriber to, a licensed rating organization which makes the filings except for those lines of insurance for which the commissioner determines individual insurer rate filings shall be made.  Nothing contained in this article shall be construed as requiring any insurer to become a member of or a subscriber to any rating organization.

(h)  After reviewing an insurer's filing, the commissioner may require that the insurer's rates be based upon the insurer's own loss and expense information.  If the insurer's loss or allocated loss adjustment expense information is not actuarially credible, as determined by the commissioner, the insurer may use or supplement its experience with information filed with the commissioner by a rating organization or advisory organization.  At the commissioner's request, each insurer utilizing the services of a rating organization or advisory organization must submit with its rate filing, a description of the rationale for that use, including the insurer's own information and method of utilizing the rating or advisory organization's information.

(i)  The commissioner shall review filings as soon as reasonably possible after they have been made to determine whether they meet the requirements of this article.  The commissioner shall calculate the investment income and accuracy of loss reserves upon which filings are based, and the insurer shall provide the information necessary to make the calculation.

(j)  Except as provided herein and in subsections (k) and (l) and section 431:14-120, each filing shall be on file for a waiting period of thirty days before the filing becomes effective.  The period may be extended by the commissioner for an additional period not to exceed fifteen days if the commissioner gives written notice within the waiting period to the insurer, rating organization, or advisory organization that made the filing that the commissioner needs the additional time for the consideration of the filing.  Upon the written application by the insurer, rating organization, or advisory organization, the commissioner may authorize a filing which the commissioner has reviewed to become effective before the expiration of the waiting period or any extension thereof.  A filing shall be deemed to meet the requirements of this article unless disapproved by the commissioner within the waiting period or any extension thereof.

(k)  The following rates shall become effective when filed:

(1)  Specific inland marine rates on risks specially rated by a rating organization;

(2)  Any special filing with respect to a surety or guaranty bond required by law or by court or executive order or by order or rule of a public body, not covered by a previous filing; and

(3)  Any special filing with respect to any class of insurance, subdivision, or combination thereof which is subject to individual risk premium modification and has been agreed to by an insured under a formal or informal bid process.

The rates shall be deemed to meet the requirements of this article until the time the commissioner reviews the filing and so long as the filing remains in effect.

(l)  The commissioner, by written order, may suspend or modify the requirement of filing as to any class of insurance, subdivision, or combination thereof, or as to classes of risks, the rates for which cannot practicably be filed before they are used.  The orders shall be made known to the affected insurers and rating organizations.  The commissioner may make examinations as the commissioner may deem advisable to ascertain whether any rates affected by the order meet the standards set forth in section 431:14-103(a)(1).

(m)  The commissioner may approve a rate on any specific risk in excess of that set by an applicable rate filing, provided the insured files with the commissioner a written application stating the insured's reasons for consenting to the excess rate.  Upon approval by the commissioner, the rate shall be deemed effective retroactive to the date of the insured's application.

(n)  No insurer shall make or issue a contract or policy except in accordance with filings which are in effect for the insurer as provided in this article or in accordance with subsections (k), (l), or (m).  This subsection shall not apply to contracts or policies for inland marine risks as to which filings are not required. [L 1987, c 347, pt of §2 as superseded by c 348, §19; am L 1990, c 255, §9; am L 1993, c 205, §§31, 32; am L 1995, c 234, §19; am L 1997, c 81, §1; am L 1999, c 5, §2; am L 2004, c 122, §60; am L 2006, c 154, §39; am L 2009, c 77, §10]

Cross References

Commissioner's education and training fund, see §431:2-214.



§431:14-104 - .

§431:14-104.5  Loss cost filings.  When required by the commissioner, the rating organization or advisory organization shall file for approval all prospective loss costs, and all supplementary rating information and every change or amendment or modification of any of the foregoing proposed for use in this State.  The filings shall be subject to section 431:14-104 and section 431:14-106 and other provisions of article 14 relating to filings made by insurers. [L 1990, c 255, §2]



§431:14-105 - Policy revisions that alter coverage.

§431:14-105  Policy revisions that alter coverage.  (a)  Any policy revisions that alter coverage in any manner shall be filed with the commissioner and shall include an analysis of the impact of each revision on rates.

(b)  A filing shall consist of either:

(1)  An electronic copy of the filing; or

(2)  Two printed copies of the filing.

The commissioner may also request a printed version of an electronic filing to be submitted pursuant to paragraph (1).

(c)  After review by the commissioner, the commissioner shall determine whether a rate filing for the policy revision must be submitted in accordance with section 431:14-104. [L 1987, c 349, §9; am L 2005, c 132, §4; am L 2009, c 77, §11]



§431:14-105 - .

§431:14-105.5  Standing to intervene in rate filing and ratemaking proceedings.  In any workers' compensation insurance rate filing and ratemaking proceeding before the commissioner under article 14, an insured who is covered by workers' compensation insurance shall have the right to intervene and participate as a party in interest. [L 1989, c 195, §6]



§431:14-106 - Disapproval of filings.

§431:14-106  Disapproval of filings.  (a)  If within the waiting period or any extension of the waiting period as provided in section 431:14-104(j) the commissioner finds that a filing does not meet the requirements of this article, the commissioner shall send to the insurer, rating organization, or advisory organization which made the filing, written notice of disapproval of the filing specifying in what respects the filing fails to meet the requirements of this article and stating that the filing shall not become effective.

(b)  If within thirty days:

(1)  After a specific inland marine rate on a risk specially rated by a rating organization subject to section 431:14-104(k) has become effective; or

(2)  After a special surety or guaranty filing subject to section 431:14-104(k) has become effective;

the commissioner finds that such filing does not meet the requirements of this article, the commissioner shall send to the insurer, rating organization, or advisory organization that made the filing, written notice of disapproval of the filing specifying in what respects the filing fails to meet the requirements of this article and stating when, within a reasonable period thereafter, the filing shall be deemed no longer effective.  The disapproval shall not affect any contract made or issued prior to the expiration of the period set forth in the notice.

(c)  If any time subsequent to the applicable review period provided for in subsections (a) or (b), the commissioner finds that a filing does not comply with the requirements of this article, the commissioner shall order a hearing upon the filing.  The hearing shall be held upon not less than ten days' written notice to every insurer and rating organization who made such filing.  The notice shall specify the matters to be considered at the hearing.  If after a hearing the commissioner finds that a filing does not meet the requirements of this article, the commissioner shall issue an order specifying in what respects the filing fails to meet such requirements, and stating when, within a reasonable period thereafter, the filing shall be deemed no longer effective.  Copies of the order shall be sent to every such insurer and rating organization.  The order shall not affect any contract or policy made or issued prior to the expiration of the period set forth in the order.

(d)  (1)  Any person or organization aggrieved with respect to any filing which is in effect may make written demand to the commissioner for a hearing thereon; provided, however, that the insurer or rating organization which made the filing shall not be authorized to proceed under this subsection.

(2)  The demand shall specify the grounds to be relied upon by the aggrieved person or organization and such demand must show that such person or organization has a specific economic interest affected by the filing.

(3)  If the commissioner finds that the demand is made in good faith, that the applicant would be so aggrieved if the person's or organization's grounds are established, and that the grounds otherwise justify such a hearing, the commissioner shall, within thirty days after receipt of the demand, hold a hearing.  The hearing shall be held upon not less than ten days' written notice to the aggrieved party and to every insurer and rating organization which made such filing.

(4)  If, after the hearing, the commissioner finds that the filing does not meet the requirements of this article, the commissioner shall issue an order specifying in what respects the filing fails to meet the requirements of this article, and stating when, within a reasonable period, the filing shall be deemed no longer effective.  Copies of the order shall be sent to the applicant and to every such insurer and rating organization.  The order shall not affect any contract or policy made or issued prior to the expiration of the period set forth in the order.

(e)  No manual of classifications, rules, rating plan, or any modification of any of the foregoing which establishes standards for measuring variations in hazards or expense provisions, or both, and which has been filed pursuant to the requirements of section 431:14-104 shall be disapproved if the rates thereby produced meet the requirements of this article.

(f)  The notices, hearings, orders, and appeals referred to in this section are in all applicable respects subject to chapter 91, unless expressly provided otherwise. [L 1987, c 347, pt of §2; am L 1990, c 255, §10; am L 2004, c 122, §61]



§431:14-107 - Rating organizations.

§431:14-107  Rating organizations.  (a)  A corporation, an unincorporated association, a partnership, or an individual, whether located within or outside this State, may make application to the commissioner for license as a rating organization for such classes of insurance or subdivision or class of risk, or a part or combination thereof, as are specified in its application and shall file the following with the application:

(1)  A copy of its constitution, charter, its articles of organization, agreement, association, or incorporation, and a copy of its bylaws, plan of operation, and any other rules and regulations governing the conduct of its business;

(2)  A list of its members and subscribers;

(3)  The name and address of a resident of this State upon whom notices or orders of the commissioner or process affecting the rating organization may be served;

(4)  A statement of its qualifications as a rating organization;

(5)  A biography of the ownership and management of the organization; and

(6)  Any other relevant information and documents that the commissioner may require.

(b)  If the commissioner finds that the applicant is competent, trustworthy, and otherwise qualified to act as a rating organization and that its constitution, articles of organization, agreement, association, or incorporation, and its bylaws, rules and regulations governing the conduct of its business conform to the requirements of law, the commissioner shall issue a license specifying the classes of insurance or subdivision or class of risk, or part or combination thereof, for which the applicant is authorized to act as a rating organization.  Every such application shall be granted or denied in whole or in part by the commissioner within sixty days of the date of its filing with the commissioner.  Licenses issued pursuant to this section shall remain in effect for three years unless sooner suspended or revoked by the commissioner.  The fee for the license shall be $37.50.  Licenses issued pursuant to this section may be suspended or revoked by the commissioner after hearing upon notice, in the event the rating organization ceases to meet the requirements of subsections (a) and (b).

(c)  Every rating organization shall notify the commissioner promptly of every material change in the documents or information filed pursuant to subsection (a).

(d)  (1)  Subject to rules that have been approved by the commissioner as reasonable, each rating organization shall permit any insurer, not a member, to be a subscriber to its rating services for any class of insurance or subdivision or class of risk, or a part or combination thereof, for which it is authorized to act as a rating organization.  Notice of proposed changes in the rules shall be given to subscribers.  Each rating organization shall furnish its rating services without discrimination to its members and subscribers.

(2)  The reasonableness of any rule in its application to subscribers, or the refusal of any rating organization to admit an insurer as a subscriber, shall, at the request of any subscriber or any such insurer, be reviewed by the commissioner at a hearing held upon at least ten days' written notice to such rating organization and to the subscriber or insurer.  If the commissioner finds that the rule is unreasonable in its application to subscribers, the commissioner shall order that the rule shall not be applicable to subscribers.

(3)  If the rating organization fails to grant or reject an insurer's application for subscribership within thirty days after it was made, the insurer may request a review by the commissioner, in accordance with paragraph (2), as if the application had been rejected.  If the commissioner finds that the insurer has been refused admittance to the rating organization as a subscriber without justification, the commissioner shall order the rating organization to admit the insurer as a subscriber.  If the commissioner finds that the action of the rating organization was justified, the commissioner shall make an order affirming its action.

(e)  No rating organization shall adopt any rule the effect of which would be to prohibit or regulate the payment of dividends, savings or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members or subscribers.

(f)  Cooperation among rating organizations or among rating organizations and insurers in matters within the scope of this article is authorized, provided the filings resulting from the cooperation are subject to all the provisions of this article which are applicable to filings generally.  The commissioner may review the cooperative activities and practices and if, after a hearing, the commissioner finds that any activity or practice is unfair or unreasonable or otherwise inconsistent with this article, the commissioner may issue a written order specifying in what respects the activity or practice is unfair or unreasonable or otherwise inconsistent with this article, and requiring the discontinuance of the activity or practice.

(g)  Any rating organization may provide for the examination of policies, daily reports, binders, renewal certificates, endorsements, or other evidences of insurance, or the cancellation thereof, and may make reasonable rules governing their submission.  The rules shall contain a provision that in the event any insurer does not within sixty days furnish satisfactory evidence to the rating organization of the correction of any error or omission previously called to its attention by the rating organization, it shall be the duty of the rating organization to notify the commissioner thereof.  All information submitted for examination shall be confidential.

(h)  Any rating organization may subscribe for or purchase actuarial, technical or other services, and such services shall be available to all members and subscribers without discrimination. [L 1987, c 347, pt of §2; am L 1990, c 255, §11; am L 1993, c 205, §33; am L 2004, c 122, §62]



§431:14-107 - .

§431:14-107.1  Rating and advisory organizations, permitted activity.  In addition to other activities not expressly prohibited by this article, rating organizations and advisory organizations are authorized, on behalf of their members and subscribers, to:

(1)  Develop statistical plans including territorial and class definitions;

(2)  Collect statistical data from members, subscribers, or any other source;

(3)  Prepare and distribute prospective loss costs;

(4)  Prepare and distribute factors, calculations or formulas pertaining to classification, territory, increased limits, and other variables;

(5)  Prepare and distribute manuals of rating rules and rating schedules that do not include final rates, expenses provisions, profit provisions, or minimum premiums;

(6)  Distribute information that is required or directed to be filed with the commissioner;

(7)  Conduct research and on-site inspections in order to prepare classifications of public fire defenses;

(8)  Consult with public officials regarding public fire protection as it would affect members, subscribers, and others;

(9)  Conduct research and collect statistics in order to discover, identify, and classify information relating to causes or prevention of losses;

(10)  Prepare policy forms and endorsements and consult with members, subscribers, and others relative to their use and application;

(11)  Conduct research and on-site inspections for the purpose of providing risk information relating to individual structures;

(12)  Collect, compile, and distribute past and current prices of individual insurers and publish that information;

(13)  File final rates, at the direction of the commissioner, for residual market mechanisms; and

(14)  Furnish any other services, as approved or directed by the commissioner, related to those enumerated in this section. [L 1990, c 255, §3]



§431:14-107 - .

§431:14-107.2  Insurers and organizations, prohibited activity.  (a)  Except as permitted in this article, no insurer, rating organization, or advisory organization shall:

(1)  Attempt to monopolize, or combine or conspire with any other person to monopolize an insurance market; or

(2)  Engage in a boycott, on a concerted basis, of an insurance market.

(b)  Except as permitted in this article, no insurer shall agree with any other insurer or with a rating organization or with an advisory organization to mandate adherence to or to mandate use of any rate, rating plan, rating schedule, rating rule, policy or bond form, rate classification, rate territory, underwriting rule, survey, inspection, or similar material, except as needed to develop statistical plans permitted by section 431:14-107.1.  The fact that two or more insurers, whether or not members or subscribers of a rating organization or advisory organization, use consistently or intermittently the same rates, rating plans, rating schedules, rating rules, policy or bond forms, rate classifications, rate territories, underwriting rules, surveys or inspections, or similar materials is not sufficient in itself to support a finding that an agreement exists.  Two or more insurers having a common ownership or operating in this State under common management or control may act in concert between or among themselves with respect to any matters pertaining to those activities authorized in this article as if they constituted a single insurer.

(c)  Except as permitted in this article, no insurer, rating organization, or advisory organization shall make any arrangement with any other insurer, advisory organization, or other person which has the purpose or effect of restraining trade unreasonably or of substantially lessening competition in the business of insurance. [L 1990, c 255, §4; am L 1993, c 205, §34]



§431:14-107 - .

§431:14-107.3  Rating or advisory organizations, prohibited activity.  Except as specifically permitted under this article or any rule adopted thereunder, no rating or advisory organization shall compile or distribute recommendations relating to rates that include expenses (other than loss adjustment expenses) or profit. [L 1990, c 255, §5]



§431:14-108 - Deviations.

§431:14-108  Deviations.  (a)  Except for those lines of insurance for which the commissioner determines that individual rate filings shall be made, every member of or subscriber to a rating organization shall adhere to the filings made on its behalf by the organization, except that any insurer may make written application to the commissioner to file a deviation from the class rates, schedules, rating plans, or rules respecting any class of insurance, or class of risk within a class of insurance, or combination thereof.  The application shall specify the basis for the deviation and shall be accompanied by the data upon which the applicant relies.  A copy of the application and data shall be sent simultaneously to the rating organization.

(b)  The commissioner shall set a time and place for a hearing at which the insurer and the rating organization may be heard, and shall give them not less than ten days' written notice thereof.  In the event the commissioner is advised by the rating organization that it does not desire a hearing, the commissioner may, upon the consent of the applicant, waive the hearing.

(c)  In considering the application to file a deviation the commissioner shall give consideration to the available statistics and the principles for ratemaking as provided in section 431:14-103.  The commissioner shall issue an order permitting the deviation to be filed if the commissioner finds it to be justified.  The deviation shall become effective upon issuance of the commissioner's order.  The commissioner shall issue an order denying the application if the commissioner finds that the deviation is not justified or that the resulting premiums would be excessive, inadequate or unfairly discriminatory.  Each deviation permitted to be filed shall be effective for a period of one year from the date of the order unless terminated sooner with the approval of the commissioner. [L 1987, c 347, pt of §2; am L 1993, c 205, §35]



§431:14-109 - Appeal by minority.

§431:14-109  Appeal by minority.  Any member of or subscriber to a rating organization may appeal to the commissioner from the action or decision of the rating organization in approving or rejecting any proposed change in or addition to the filings of the rating organization.  The commissioner shall, after a hearing held upon not less than ten days' written notice to the appellant and to the rating organization, issue an order approving the action or decision of the rating organization or directing it to give further consideration to the proposal.

(1)  If the appeal is from the action or decision of the rating organization in rejecting a proposed addition to its filings, the commissioner may issue an order directing the rating organization to make an addition to its filings, on behalf of its members and subscribers, provided the commissioner finds that the action or decision was unreasonable.  The rating organization shall make an addition to its filings within a reasonable time after the issuance of the order and in a manner consistent with the commissioner's findings.

(2)  The commissioner shall order the rating organization to make the requested filing for use by the appellant if the appeal is:

(A)  Based upon the failure of the rating organization to make a filing on behalf of the member or subscriber which is based on a system of expense provisions differing from the system of expense provisions included in the rating organization's filing, and

(B)  Granted by the commissioner.

In deciding the appeal the commissioner shall apply the standards set forth in section 431:14-103. [L 1987, c 347, pt of §2]

Revision Note

Subsection designation deleted.



§431:14-110 - Information to be furnished insureds; hearings and appeals of insureds.

§431:14-110  Information to be furnished insureds; hearings and appeals of insureds.  (a)  Every rating organization and every insurer which makes its own rates shall, within a reasonable time after receiving written request therefor and upon payment of such reasonable charges as it may make, furnish to any insured affected by a rate made by it or to the authorized representative of the insured, all pertinent information as to the rate.

(b)  Every rating organization and every insurer which makes its own rates shall provide within this State reasonable means whereby any person aggrieved by the application of its rating system may be heard, in person or by an authorized representative, on such person's written request to review the manner in which the rating system has been applied in connection with the insurance afforded that person.  If the rating organization or insurer fails to grant or reject the request within thirty days after it is made, the applicant may proceed in the same manner as if the application had been rejected.  Any party affected by the action of the rating organization or the insurer on such request may appeal to the commissioner within thirty days after written notice of such action.  The commissioner, after a hearing held upon not less than ten days' written notice to the appellant and to the rating organization or insurer, may affirm or reverse the action. [L 1987, c 347, pt of §2]



§431:14-110.5 - Disclosure of workers' compensation premium information.

[§431:14-110.5]  Disclosure of workers' compensation premium information.  (a)  All policies issued to employers for workers' compensation insurance shall disclose clearly to employers as separate figures the portion of the premium charged for:

(1)  Medical care, services, and supplies;

(2)  Wage loss benefits including temporary total, temporary partial, and permanent total disability benefits and their related benefits;

(3)  Indemnity benefits for permanent partial disability; and

(4)  Death benefits.

In addition, a disclosure statement shall indicate to the employer the portion of the premium attributable to loss control and administrative costs, attorney's fees of the insurer, the cost of employer requested medical examinations, and private investigation costs.

(b)  When a policy is issued to employers for workers' compensation insurance, it shall be accompanied by a statement disclosing the percentages of premiums expended during the previous year by the insurer for claims paid in the categories specified in subsection (a), including loss control and administrative costs, attorney's fees of the insurer, the cost of employer requested medical examinations, and private investigation costs.

(c)  The information provided to employers by insurers pursuant to this section shall be provided on an annual basis to the director of labor and industrial relations and to the commissioner.

(d)  Any insurer found in violation of this section shall pay a fine of $5,000 per violation to the insured, plus attorney's fees and costs to the insured for enforcing this section. [L 1995, c 234, pt of §5]



§431:14-111 - Advisory organizations.

§431:14-111  Advisory organizations.  (a)  Every group, association or other organization of insurers, whether located within or outside this State, which assists insurers which make their own filings or rating organizations in ratemaking, by the collection and furnishing of loss or expense statistics, or by the submission of recommendations, but which does not make filings under this article, shall be known as an advisory organization.

(b)  Every advisory organization shall file with the commissioner:

(1)  A copy of its constitution, its articles of agreement or association, or its certificate of incorporation and of its bylaws, rules and regulations governing its activities;

(2)  A list of its members;

(3)  The name and address of a resident of this State upon whom notices or orders of the commissioner or process issued at the commissioner's direction may be served; and

(4)  An agreement that the commissioner may examine the advisory organization in accordance with section 431:14-113.

(c)  If, after a hearing, the commissioner finds that the furnishing of such information or assistance by the advisory organization involved any act or practice which is unfair or unreasonable or otherwise inconsistent with this article, the commissioner may issue a written order specifying in what respects the act or practice is unfair or unreasonable or otherwise inconsistent with this article, and requiring the discontinuance of the act or practice.

(d)  No insurer which makes its own filings, nor any rating organization, shall support its filings by statistics or adopt ratemaking recommendations furnished to it by an advisory organization which has not complied with this section or with an order of the commissioner involving the statistics or recommendations issued under subsection (c).  If the commissioner finds such insurer or rating organization to be in violation of this subsection, the commissioner may issue an order requiring the discontinuance of such violation. [L 1987, c 347, pt of §2]



§431:14-112 - Joint underwriting or joint reinsurance.

§431:14-112  Joint underwriting or joint reinsurance.  (a)  Every group, association, or other organization of insurers which engages in joint underwriting or joint reinsurance, shall be subject to regulation as provided below, subject:

(1)  With respect to joint underwriting, to all other provisions of this article, and

(2)  With respect to joint reinsurance, to section 431:14-113, section 431:14-117 and section 431:14-118.

(b)  If, after a hearing, the commissioner finds that any activity or practice of any such group, association or other organization is unfair or unreasonable or otherwise inconsistent with this article, the commissioner may issue a written order specifying in what respects the activity or practice is unfair or unreasonable or otherwise inconsistent with this article, and requiring the discontinuance of such activity or practice. [L 1987, c 347, pt of §2]



§431:14-113 - Examination.

§431:14-113  Examination.  (a)  The commissioner may, as often as the commissioner may deem it expedient, make or cause to be made an examination of each rating organization referred to in section 431:14-107, each advisory organization referred to in section 431:14-111 and of each group, association or other organization referred to in section 431:14-112.  The reasonable costs of any such examination shall be paid by the rating organization, advisory organization, or group, association, or other organization examined upon presentation to it of a detailed account of such costs.  The officer, manager, agents, and employees of the rating organization, advisory organization, or group, association, or other organization may be examined at any time under oath and shall exhibit all books, records, accounts, documents, or agreements governing its method of operation.  In lieu of any such examination, the commissioner may accept the report of an examination made by the insurance supervisory official of any state, pursuant to the laws of such state.

(b)  The commissioner shall furnish the organization examined a copy of the examination report not fewer than sixty days prior to the filing of the report for public inspection in the insurance division.  If the organization so requests in writing during the sixty-day period, the commissioner shall hold a hearing to consider the organization's objections to the report as proposed, and shall not file the report until after the hearing and until after any modifications in the report deemed necessary by the commissioner have been made.  If the organization does not request a hearing on the report, the examination report shall be filed at the end of sixty days.

(c)  Once filed, the report shall be available for public inspection and shall be admissible as a public record, except that the commissioner or the commissioner's examiners may at any time testify and offer other proper evidence as to information secured during the course of an examination, regardless of whether a written report of the examination has at that time been either made, served, or filed in the insurance division. [L 1987, c 347, pt of §2; am L 1990, c 255, §12; am L 2004, c 122, §63]



§431:14-114 - Rate administration.

§431:14-114  Rate administration.  (a)  The commissioner may promulgate reasonable rules and statistical plans, which may be modified from time to time, and which shall be used by each insurer in the recording and reporting of its loss and country- wide expense experience, in order that the experience of all insurers may be made available at least annually in such form and detail as may be necessary to aid the commissioner in determining whether rating systems comply with the standards set forth in section 431:14-103.  The rules and plans may also provide for the recording and reporting of expense experience items which are specially applicable to this State and are not susceptible of determination by a prorating of country-wide expense experience.  In promulgating such rules and plans, the commissioner shall give due consideration to:

(1)  The rating systems on file with the commissioner; and

(2)  The rules and the form of the plans used for such rating system in other states, in order that the rules and plans may be as uniform as is practicable among the several states and this State.

No insurer shall be required to record or report its loss experience on a classification basis that is inconsistent with the rating system filed by it.  The commissioner may designate one or more rating organizations or other agencies to assist the commissioner in gathering the experience and compiling the information.  The compilations shall be made available, subject to reasonable rules promulgated by the commissioner, to insurers and rating organizations.

(b)  Reasonable rules and plans may be promulgated by the commissioner for the interchange of data necessary for the application of rating plans.

(c)  In order to further the uniform administration of rate regulatory laws, the commissioner and every insurer and rating organization may exchange information and experience data with insurance supervisory officials, insurers, and rating organizations in any state and may consult with them with respect to ratemaking and the application of rating systems.

(d)  The commissioner may make reasonable rules and regulations necessary to effect the purposes of the rating laws. [L 1987, c 347, pt of §2]



§431:14-115 - False or misleading information.

§431:14-115  False or misleading information.  No person or organization shall wilfully withhold information from or knowingly give false or misleading information to the commissioner, any statistical agency designated by the commissioner, any rating organization, or any insurer, which will affect the rates or premiums chargeable under this article.  Violation of this section shall subject the one guilty of such violation to the penalties provided in section 431:14-117. [L 1987, c 347, pt of §2]



§431:14-116 - Assigned risks.

§431:14-116  Assigned risks.  Agreements may be made among insurers with respect to the equitable apportionment among them of insurance which may be afforded applicants who are in good faith entitled to, but who are unable to procure, such insurance through ordinary methods and the insurers may agree among themselves on the use of reasonable rate modifications for such insurance, the agreements and rate modifications to be subject to the approval of the commissioner; provided that this section shall not apply to workers' compensation insurance after December 31, 1996, or the date the domestic mutual insurance company established pursuant to [section] 431:14A-103 writes its first policy, whichever is later. [L 1987, c 347, pt of §2; am L 1996, c 261, §3]

Note

For contingent repeal and reenactment, see L 1996, c 261, §10.

Cross References

Discontinuation of assigned risks, see §431:14A-119.



§431:14-116 - .

[§431:14-116.5]  Assigned risk pool; experience rating plan.  No employer shall be placed in an assigned risk pool for workers' compensation insurance that does not utilize an experience rating plan that includes:

(1)  Reasonable eligibility standards;

(2)  Incentives for loss prevention;

(3)  Sufficient premium differentials to encourage safety; and

(4)  Provisions for reasonable and equitable limitations on the ability of policyholders to avoid the impact of past adverse claims experience through change of ownership, control, management, or operation. [L 1995, c 234, pt of §20]



§431:14-116 - .

§431:14-116.6  Assigned risk pool; residual market plan.  (a)  The commissioner shall establish a residual market plan to provide equitable apportionment of insurance that may be afforded to applicants who are in good faith entitled to, but who are unable to procure, such insurance through ordinary methods.  The residual market plan shall include rules for classification of risks and rates.

(b)  Any insured placed with the plan shall be notified that insurance coverage is being afforded through the plan and not through the private market.  Written notification shall be given to the insured within ten days of placement with the plan.

(c)  To ensure that plan rates are made adequate to pay claims and expenses, insurers shall develop a means of obtaining loss and expense experience at least annually.  Each insurer shall submit a report on loss and expense experience, when available, with the department in sufficient detail to make a determination of rate adequacy.

(d)  The plan shall provide a formula allowing an insurer who voluntarily removes an insured risk from the residual market to be eligible for a take-out credit applicable against that insurer's residual market assessment base levied by the plan.  The terms and conditions of the take-out credit shall be as follows:

(1)  An insurer shall receive a credit against its assessment base for the amount of the annual premium reflected in its financial statements for the respective calendar year.  This reported premium shall be stated on the same financial basis as the premiums that are reported for use in determining each insurer's residual market assessment base and shall be subject to subsequent adjustments and audits;

(2)  The credit applicable to the residual market assessment base shall be as follows:

First year: $2 credit for every $1 of premium removed;

Second year: $1 credit for every $1 of premium removed; and

Third year: $1 for every $1 of premium removed;

(3)  If the insurer keeps the insured risk out of the residual market for three years, that insurer shall receive credit for each of three years.  If the insurer does not write the business for three years, it shall receive credit only for the period of time that it covered the risk in the voluntary market.  Under no circumstances shall an insurer receive credit for risks returned to the residual market within one policy year;

(4)  An insurer shall not return an insured taken from the residual market to the residual market after one year of coverage to subsequently reissue insurance to the insured to obtain the higher credit established for the first year of residual market removal in paragraph (2);

(5)  There shall be no maximum limit on credits received; provided that the credits shall not reduce the insurer's assessment base below zero;

(6)  The kind and amount of coverage to be offered to voluntary risks shall not be less than those afforded by the policy being replaced, unless the kinds and amounts are refused by the insureds;

(7)  The commissioner may approve loss sensitive rating plans for larger companies that generate more than $150,000 in insurance premiums; and

(8)  The commissioner may adjust or terminate the credit program depending on market conditions, provided that any adjustment or termination shall not affect any credit earned prior to the adjustment or termination.

(e)  The commissioner may adopt rules in accordance with chapter 91 to effectuate the purposes of this section.

(f)  As used in this section, unless the context otherwise requires:

"Plan" means the residual market plan.

"Residual market assessment base" means the basis for assessing insurers for losses from the residual market, as provided for in a residual market plan. [L 1995, c 234, pt of §20; am L 1996, c 224, §2]

Cross References

Discontinuation of residual market plan, see §431:14A-118.

Pooled insurance policies, see §431:10-222.5.



§431:14-117 - Penalties.

§431:14-117  Penalties.  (a)  The commissioner, if the commissioner finds any person or organization has violated any provision of this article, may impose a penalty of not more than $500 for each violation, but if the commissioner finds the violation to be wilful the commissioner may impose a penalty of not more than $5,000 for each such violation.  The penalties may be in addition to any other penalty provided by law.  For purposes of this section, any insurer using a rate for which the insurer has failed to file the rate, supplementary rating information, underwriting rules or guides, or supporting information as required by this article, shall have committed a separate violation for each day such failure to file continues.

(b)  The commissioner may suspend the license of any rating organization or insurer which fails to comply with an order of the commissioner within the time limited by the order, or any extension thereof which the commissioner may grant.  The commissioner shall not suspend the license of any rating organization or insurer for failure to comply with an order until the time prescribed for an appeal from the order has expired or, if an appeal has been taken, until the order has been affirmed.  The commissioner may determine when a suspension of license shall become effective and it shall remain in effect for the period fixed by the commissioner unless the commissioner modifies or rescinds such suspension, or until the order upon which the suspension is based is modified, rescinded, or reversed.

(c)  No penalty shall be imposed and no license shall be suspended or revoked except upon a written order of the commissioner, stating the commissioner's findings, made after a hearing held upon not less than ten days' written notice to the person or organization specifying the alleged violation. [L 1987, c 347, pt of §2; am L 1990, c 255, §13]



§431:14-118 - Hearing procedure and judicial review.

§431:14-118  Hearing procedure and judicial review.  (a)  Any insurer or rating organization aggrieved by any order or decision of the commissioner made without a hearing, may, within thirty days after notice of the order to the insurer or organization, make written request to the commissioner for a hearing.  The commissioner shall hold a hearing within twenty days after receipt of the request, and shall give not less than ten days' written notice of the time and place of the hearing.  Within fifteen days after the hearing, the commissioner shall affirm, reverse, or modify the commissioner's previous action, specifying the reasons for the commissioner's decision.  Pending the hearing and decision, the commissioner may suspend or postpone the effective date of the commissioner's previous action.

(b)  Any final order or decision of the commissioner may be reviewed in the circuit court of the first circuit, and an appeal from the decision of the court shall lie to the intermediate appellate court, subject to chapter 602.  The review shall be taken and had in the manner provided in chapter 91. [L 1987, c 347, pt of §2; am L 2004, c 202, §49]

Note

The L 2004, c 202, §49 amendment is repealed June 30. 2010.  L 2006, c 94, §1.

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."



§431:14-119 - REPEALED.

§431:14-119  REPEALED.  L 1997, c 81, §3.



§431:14-120 - Additional powers for workers' compensation rate filing and ratemaking.

§431:14-120  Additional powers for workers' compensation rate filing and ratemaking.  (a)  The commissioner shall review filings as soon as reasonably possible after they have been made to determine whether they meet the requirements of this article.

(b)  Except as provided herein, each filing shall be on file for a waiting period of ninety days before the filing becomes effective.  The period may be extended by the commissioner for an additional period not to exceed fifteen days if the commissioner gives written notice within the waiting period to the insurer, rating organization, or advisory organization that made the filing that the commissioner needs the additional time for the consideration of the filing.  Upon the written application by the insurer, rating organization, or advisory organization, the commissioner may authorize a filing which the commissioner has reviewed to become effective before the expiration of the waiting period or any extension thereof.  A filing shall be deemed to meet the requirements of this article unless disapproved by the commissioner within the waiting period or any extension thereof.

(c)  The commissioner may institute proceedings for appropriate relief including but not limited to proceedings to roll back current rates whenever it appears to the commissioner that an insurer or other interested persons regulated by this article affecting workers' compensation insurance rates has:

(1)  Violated or failed to comply with any provisions of this part or of any state or federal law;

(2)  Failed to comply with any rule, regulation, or other requirement of any other state or federal agency which affects workers' compensation insurance rates;

(3)  Failed to comply with any provision of its charter or franchise;

(4)  Set or applied any rates, classification, charges, or rules affecting workers' compensation insurance that are unreasonable or are unreasonably discriminatory;

(5)  Failed to give appropriate consideration to investment income earned or realized by insurers, including investment income earned from unearned premium and loss reserve funds in making rates; or

(6)  Failed to recognize good safety performance records of employers in setting premium rates and levels. [L 1987, c 347, pt of §2; am L 1997, c 81, §2; am L 1998, c 71, §3; am L 2000, c 264, §2]



§431:14A-101 - Purpose.

ARTICLE 14A

HAWAII EMPLOYERS' MUTUAL INSURANCE COMPANY

[§431:14A-101]  Purpose.  The Hawaii employers' mutual insurance company is established to provide workers' compensation coverage to employers of the State at the highest level of service with the lowest possible cost, consistent with reasonable and applicable actuarial standards and the sound financial integrity of the company.  The purposes of the company are to provide the highest standard of workplace safety and loss prevention, to encourage employer involvement, and to be responsive to each policyholder's experience, practice, and operating effectiveness. [L 1996, c 261, pt of §2]



§431:14A-102 - Definitions.

§431:14A-102  Definitions.  As used in this article:

"Administrator" means the president and chief executive officer of the Hawaii employers' mutual insurance company.

"Board" means the board of directors of the Hawaii employers' mutual insurance company.

"Company" means the Hawaii employers' mutual insurance company established by this article.

"Council" means the Hawaii employers' mutual insurance company oversight council.

"Investment manager" means any fiduciary, who has been designated by the board to manage, acquire, or dispose of the company's assets, a bank as defined by law, or an insurance company qualified to perform services under the laws of more than one state.

"Qualified actuary" means a member of the American Academy of Actuaries who is either a fellow of the Casualty Actuarial Society or an Associate of the Casualty Actuarial Society who has five or more years of experience. [L 1996, c 261, pt of §2; am L 1998, c 252, §3]



§431:14A-103 - Hawaii employers' mutual insurance company, established.

§431:14A-103  Hawaii employers' mutual insurance company, established.  (a)  The Hawaii employers' mutual insurance company is established as an independent corporation to provide workers' compensation insurance and related services to Hawaii employers.  The company may be reorganized as a nonprofit corporation under chapter 414D.

(b)  The company shall be organized and operated as a domestic mutual insurance company.  The company shall comply with, unless specifically excluded, all requirements of the insurance code regarding a domestic mutual insurance company.  The company shall not be an agency of the State.  The company or its liabilities shall not be deemed to constitute debts or liabilities of the State of Hawaii or pledges of the full faith and credit of the State.  The company shall write workers' compensation insurance policies covering Hawaii employers as required or authorized by law and employers' liability to the same extent as any other private insurer.  The company shall not write other lines of insurance, reinsurance, or excess insurance.

(c)  The company may insure Hawaii employers against their liability for compensation or damages for injury or death under the United States Longshoremen's and Harbor Workers' Compensation Act or federal or maritime laws like any other private insurer.

(d)  The company's assets shall consist of real and personal property and shall include all premiums and other moneys paid to the company, all property, and other income acquired, earned, or otherwise gained by the use of premiums and other moneys paid to the company by deposits, investments, exchanges, and other transactions.  The company's assets shall be the sole property of the company and shall be used exclusively by the company for the operation and obligations of the company.

(e)  Notwithstanding any other law to the contrary, the company shall be excluded from the surplus requirements of domestic mutual insurers from January 1, 1997, through December 31, 2007.  The company is also excluded during this time period from any assessments by the Hawaii hurricane relief fund otherwise required by section 431P-5(b)(8); provided that the exclusion shall apply to the first $25,000,000 of written premiums in each calendar year; and provided further that annual written premiums in excess of $25,000,000 shall be assessed in accordance with section 431P-5(b)(8).

(f)  The company is exempt from participation, and shall not join, contribute financially to, nor be entitled to the protection of, any plan, association, guaranty, insolvency fund, or education and training fund authorized or required by this chapter.  Notwithstanding the foregoing exemptions, beginning January 1, 2008, the company shall participate in the property and liability insurance guaranty association, pursuant to sections 431:16-101 to 431:16-117; provided that the company shall meet the surplus requirements applicable to all other domestic insurers under chapter 431 effective January 1, 2008.

(g)  On or after January 1, 1997, the company shall provide workers' compensation coverage to Hawaii employers otherwise entitled to coverage but not able to or not electing to purchase coverage in the voluntary insurance market, and not authorized, either individually or as a part of a group, to self-insure.  An authorized self-insured is eligible for coverage upon termination of self-insurance. [L 1996, c 261, pt of §2; am L 1997, c 300, §§3, 4; am L 1998, c 252, §4; am L 1999, c 18, §13; am L 2002, c 40, §70; am L 2004, c 122, §64]



§431:14A-104 - Company divisions.

§431:14A-104  Company divisions.  (a)  For purposes of providing representation on the board, the company shall consist of industry divisions and a high risk division.  Assignments to each division shall be made by the administrator with the approval of the board.  The initial company divisions shall include:

(1)  Manufacturing and producers;

(2)  Services, entertainment, and amusement;

(3)  Professions;

(4)  Construction;

(5)  Wholesale and retail sales;

(6)  Transportation and public utilities;

(7)  Finance, insurance, and real estate; and

(8)  High risk.

(b)  An employer with two or more lost-time claims greater than $10,000, and a loss ratio greater than 1.0, over the immediately preceding three years shall be placed in the high risk division.

(c)  The administrator, with the approval of the board, shall modify the requirements for placing employers in the high risk division if the qualifications result in the high risk division being limited to only those employers with measurable adverse loss ratios, demonstrated accident frequency records, or a demonstrated attitude of noncompliance with workplace safety and health programs or claims management requirements.

(d)  The company shall give notice to each employer in the high risk division not less than thirty days prior to the policy renewal date requesting a report on the employer's lost-time claims for the policy year.  The report shall be used to determine the employer's qualification for placement in the high risk division.

(e)  The company may apply a rating differential and charge a surcharge to any employer placed in the high risk division.  The company may make multiple rate filings, consistent with sound actuarial judgment for each classification.  These rate filings may be applied to risks in any division.

(f)  The contingent liabilities of members provided in section 431:4-317 may be separated so that members assigned to the high risk division have a further contingent liability for deficits in the high risk division; provided that no contingent liability shall be in the aggregate for more than five times the annual premium rate of the member's policy nor for a term of more than one year. [L 1996, c 261, pt of §2; am L 1997, c 300, §5]



§431:14A-105 - Board of directors, established.

§431:14A-105  Board of directors, established.  (a)  The board of directors of the company shall be responsible for the organization, management, policies, and activities of the company.  The board shall consist of nine voting members and one nonvoting member.  The voting members shall consist of the following:

(1)  Eight directors who shall be owners, officers, or employees of policyholders of the company and shall represent each of the company divisions; and

(2)  One director who shall be a public, at-large member elected by the board of directors.

The administrator shall be the nonvoting member of the board.

(b)  The initial eight division directors shall be appointed by the governor within sixty days of June 19, 1996, and shall serve for terms of one year each.  The governor shall ensure adequate representation from the major sectors of the economy and workforce in the State.

The public, at-large member initially elected by the board shall serve for a term of one year.

The initial board of directors shall determine the staggering and length of future directors' terms; provided that no term shall exceed three years.  Upon the expiration of the terms of the initial division directors, the company's policyholders in the division represented by the director shall elect the directors.  Each director shall serve for terms as specified by the board unless sooner removed for cause pursuant to rules adopted by the board.  Each director shall hold office until a successor is elected as provided in this section.  No person shall serve more than two full terms as director.  Any other law to the contrary notwithstanding, the election and composition of the board of directors as provided in this section shall be deemed adequate to qualify the company as a mutual insurer under chapter 431.

(c)  A vacancy on the board shall be filled by appointment of the governor or insurance commissioner in the case of appointed directors, or by election by the company division's policyholders or the board of directors in the case of positions formerly occupied by a director elected by the company division's policyholders or by the board of directors, respectively.  The person appointed to fill a vacancy shall serve for the remainder of the term of the person's predecessor.

(d)  Within one year after appointment, each director shall be a member or an employee of a policyholder of the company and shall continue in such status during the director's term of office.  Any director representing a member that fails to maintain workers' compensation insurance from the company shall be disqualified from serving on the board.

(e)  Each director shall receive necessary traveling and board expenses incurred in the performance of duty as director and a fee commensurate with the duties expected of actual attendance at board meetings.

(f)  No person shall be a director who has a direct and substantial interest in a competing insurer as:

(1)  A stockholder (excluding the holding of less than one per cent of the outstanding shares in a publicly traded insurer);

(2)  An employee;

(3)  An attorney; or

(4)  A contracting party (excluding an independent contractor or business owner who does less than twenty- five per cent of its total annual volume of business per year with competing insurers). [L 1996, c 261, pt of §2; am L 1997, c 300, §6]

Revision Note

"June 19, 1996," substituted for "the effective date of this section".



§431:14A-106 - Powers; generally.

[§431:14A-106]  Powers; generally.  Except as otherwise limited by this chapter, the company may:

(1)  Sue, be sued, complain, and defend, in its corporate name;

(2)  Have a corporate seal, which may be altered at pleasure, and use the seal by causing it, or a facsimile thereof, to be impressed, affixed, or in any other manner reproduced;

(3)  Purchase, take, receive, lease, take by gift, devise, or bequest, or otherwise acquire, own, hold, improve, use, and otherwise deal in and with real or personal property, or any interest therein, wherever situated;

(4)  Sell, convey, mortgage, pledge, lease, exchange, transfer, and otherwise dispose of all and any part of its property and assets;

(5)  Make contracts and incur liabilities, borrow money at such rates of interest as the board may determine, issue guaranty capital shares and surplus notes, require capital contributions, issue its notes, debenture bonds, and other obligations, secure any of its obligations by mortgage or pledge of all or any portion of its property or income, and secure financing by any board approved mechanism;

(6)  Allocate fiduciary responsibilities among the directors and designate other persons to carry out fiduciary responsibilities;

(7)  Collect, receive, hold, and disburse all money payable to or by the company;

(8)  Deposit the company's money in banks or depositories selected by the board and withdraw the company's money  from such banks or depositories; provided that the withdrawal shall be made or authorized only upon the signatures of at least two persons approved by the board;

(9)  Pay money from the company to effectuate the company's purpose and administration, including amounts for costs incurred to establish the company; and

(10)  Exercise all powers necessary or convenient to effect the purposes of the company. [L 1996, c 261, pt of §2]



§431:14A-107 - Duties and responsibilities.

§431:14A-107  Duties and responsibilities.  (a)  All corporate powers shall be exercised by or under the authority of the board, unless otherwise provided in this chapter or in the articles of incorporation.

(b)  The board shall discharge its duties:

(1)  In accordance with the company's purpose;

(2)  With the care, skill, prudence, and diligence under the circumstances that a prudent director, acting in a like capacity and familiar with such matters would use in

conducting a similar enterprise and purpose;

(3)  By diversifying the company's investments to minimize the risk of losses, unless it is prudent not to do so;

(4)  In accordance with governing legal documents;

(5)  By having an annual audit of the company by an independent certified public accountant;

(6)  By securing a fidelity bond for the administrator and in its discretion for other agents dealing with the company's assets at the company's expense;

(7)  By purchasing liability insurance for errors and omissions for the board, each director, and any other fiduciary employed or contracted by the company to cover liability or losses caused by the act or omission of a fiduciary;

(8)  By maintaining proper books of accounts and records of the company's administration;

(9)  By carrying out the reporting and disclosure requirements required by law;

(10)  By appointing a qualified actuary to develop and recommend a responsible schedule of premium rates with consideration of the company's investment income or refunds, or both, and to provide actuarial certification of the company's loss reserves; and

(11)  By cooperating with and assisting the council in its duties and responsibilities.

(c)  Except as otherwise provided by law, the board may:

(1)  Transact workers' compensation insurance policies required or authorized by state law to the same extent as any other insurer;

(2)  Provide the terms and conditions of an insurance policy;

(3)  Provide that any written instrument be executed for the company by the administrator or the administrator's agent;

(4)  Enter into agreements to reinsure all or part of the company's exposure to loss and to limit the risk to the company; and

(5)  Employ persons to administer the company, including legal counsel, accountants, insurance consultants, administrators, qualified actuaries, investment managers, adjustors, other experts, and clerical employees and pay compensation and expenses in connection therewith. [L 1996, c 261, pt of §2; am L 1998, c 252, §5]



§431:14A-108 - Administrator; appointment; duties.

§431:14A-108  Administrator; appointment; duties.  (a)  The board shall hire an administrator, who shall serve at the pleasure of the board.  The administrator shall be the president of the company and the chief executive officer, who shall be responsible for the day-to-day operations and management of the company.

(b)  The administrator shall have proven, successful experience as an executive at the general management level in the insurance business.  The administrator shall manage and conduct the business of the company according to the board's direction and policies.  The administrator shall receive compensation authorized by the board.

(c)  Before entering the duties of office, the administrator shall give a fidelity bond in an amount and with sureties approved by the board.  The premium for the bond shall be paid by the company.

(d)  The administrator shall be an ex officio, nonvoting member of the board. [L 1996, c 261, pt of §2; am L 2004, c 122, §65]



§431:14A-109 - Financial management.

[§431:14A-109]  Financial management.  (a)  The board shall select a custodial trustee to collect, receive, hold, or disburse moneys payable to or by the company.

(b)  The board shall invest the company's principal and income without distinction between principal and income and keep the company's assets invested in real or personal property or other securities.  The board may retain cash temporarily awaiting investment or to meet contemplated payments without liability for interest thereon.

(c)  The board shall manage the company's assets, except to the extent that the authority to manage the company's assets is delegated to other qualified investment managers.  The board may appoint investment managers to manage, acquire, or dispose of any of the company's assets.  An investment manager may be designated as an "investment agent".  The investment manager shall acknowledge in writing that he or she is a fiduciary under the company.

(d)  The board may:

(1)  Sell the company's securities.  No purchaser of the company's securities is bound to see to the application of the purchase money or inquire as to the validity of such sale;

(2)  Vote on behalf of any stocks, bonds, or securities of any corporation or issuer held in the company or request any action to such corporation or issuer.  The board may give general or special proxies or powers of attorney with or without powers of substitution;

(3)  Participate in reorganizations, recapitalization, consolidations, mergers, and similar transactions for stocks, bonds, or other securities of any corporation that are held by the company, and accept and retain any property received thereunder for the company;

(4)  Exercise any subscription rights and conversion privileges for the company's stocks or securities;

(5)  Compromise, compound, and settle any debt or obligation due to or from the company; reduce the amount of principal and interest, damages, and costs of collection in settling such debts;

(6)  Cause securities held by it to be registered in its own name or in the name of a nominee without indicating that the securities are held in a fiduciary capacity and to hold any securities in bearer form.  The company's records, however, shall show that such investments are part of the company;

(7)  Delegate its investment powers to investment managers of the company to expedite the purchase and sale of securities.  The purchase or sale of securities by these managers shall be in the name selected by the board.  The authority of these managers to purchase or sell securities for the company shall be evidenced by written authority executed by the administrator.  The board shall require these managers to keep it currently informed as to the nature and amount of the investments made for the company by them.  The board may enter into appropriate agreements with these managers setting forth their investment powers and limitations.  The board may terminate the services of these managers.  These managers shall be subject to the board's instructions;

(8)  Pay taxes or assessments that are assessed against the company;

(9)  Require any applicant or policyholder to furnish the board with such information necessary for the company's administration; and

(10)  Delegate its authority to the administrator or any authorized representative to maintain any legal proceedings necessary to protect the company or the directors or to secure payment due to the company.  In connection with this delegation, the board or the administrator or their representative may compromise, settle, or release claims on behalf of or against the company or the board. [L 1996, c 261, pt of §2]



§431:14A-109 - .

[§431:14A-109.5]  Oversight council.  (a)  There is established the Hawaii employers' mutual insurance company oversight council which shall meet at least once annually.  For administrative purposes only, the council shall be assigned to the department of commerce and consumer affairs.  The council shall oversee the activities of the company to ensure that the company fulfills its purpose as set forth in this article.

(b)  The council shall consist of five members who shall include:

(1)  A member of the senate appointed by the president of the senate;

(2)  A member of the house of representatives appointed by the speaker of the house of representatives;

(3)  The director of the department of labor and industrial relations;

(4)  The director of the department of commerce and consumer affairs; and

(5)  An at-large member who is an owner, officer, or employee of the company policyholder appointed by the governor;

provided that if any designee under paragraphs (1) to (4) does not meet the test in subsection (c), the president of the senate, speaker of the house, or governor, as applicable, shall designate an appropriate representative.  Section 26-34 shall not apply to appointments under this section.

(c)  No person shall serve on the council who within the second degree of consanguinity or affinity has a direct and substantial interest in an insurer that competes with the company, including but not limited to:

(1)  A stockholder of a competing company (excluding a holder of less than one per cent of the outstanding shares in a publicly traded company);

(2)  An employee of a competing company;

(3)  An attorney who represents a competing company; or

(4)  A party who contracts with a competing company (excluding an independent contractor or business owner who does less than twenty-five per cent of its total annual volume of business per year with competing insurers).

(d)  Members of the council shall serve without compensation, but shall be reimbursed for reasonable expenses necessary for the performance of their duties.

(e)  The administrator shall serve as liaison officer to the council.  Not later than sixty days after July 20, 1998 and every June 15 thereafter, the board shall provide to the council any and all data and information the council may require, including but not limited to:

(1)  The company's statutorily required annual financial statement;

(2)  Copies of any reports issued by the insurance division in connection with the triennial examination of the company; and

(3)  Actuarial certification of loss reserves.

(f)  After receipt of the data and information required pursuant to subsection (e), the council shall review the activities of the company and determine whether the company is fulfilling its purpose as set forth in this article.  The council shall promptly, but in no event later than October 15, 1998, and every October 15 thereafter, submit a report to the governor with a copy to the board of directors, stating whether the company is fulfilling its purpose as set forth in this article.  If the council determines that there are any deficiencies in the company's fulfillment of its purposes as set forth in this article, it shall include in its report a detailed description of any deficiencies.  Within a time frame established by the council, but in no event later than six months after delivery of the council's report in accordance with this section, the company shall respond in writing to any deficiencies identified in the council's report.  The Hawaii employers' mutual insurance company shall provide staff support to the council.

(g)  If the governor determines that corrective action is appropriate after reviewing the council's report and the company's response, the governor shall inform the legislature, and the legislature shall consider what action is needed. [L 1998, c 252, §2]

Revision Note

"July 20, 1998" substituted for "passage of this Act".



§431:14A-110 - Premium rates, determination.

[§431:14A-110]  Premium rates, determination.  (a)  The board shall establish the premium rates to be charged for insurance sold by the company.  The company shall comply with the requirements set forth in article 14 of this chapter.  Premium rates shall be set at levels sufficient, when invested, to carry all claims to maturity, to meet the reasonable expenses for administering the company, and to maintain a reasonable surplus.

(b)  The board shall hire a qualified actuary to assist with the development of sound premium rates. [L 1996, c 261, pt of §2]



§431:14A-111 - Reserves, investment.

[§431:14A-111]  Reserves, investment.  The board may invest or reinvest any surplus or reserves within the limitations established for insurance companies under chapter 431. [L 1996, c 261, pt of §2]



§431:14A-112 - Financial statements and other reports.

[§431:14A-112]  Financial statements and other reports.  (a)  The company shall submit to the commissioner an annual statement of financial condition audited by an independent certified accountant.  The audit report shall contain an actuarial opinion prepared by a qualified actuary on the company's claims reserves and expenses.  The financial statement shall be on a form prescribed by the commissioner and shall include actuarially appropriate reserves for:

(1)  Known claims and associated expenses;

(2)  Claims incurred but not reported and associated expenses;

(3)  Unearned premiums; and

(4)  Bad debts, reserves for which shall be shown as liabilities.

(b)  The company shall compile and maintain statistical and actuarial data relating to the determination of premium rate levels, the incidence of work-related injuries, the cost of injuries, and other data relating to work injuries.  The compiled information shall be submitted annually to the commissioner and to the director of labor and industrial relations. [L 1996, c 261, pt of §2]



§431:14A-113 - Annual accounting; dividends.

[§431:14A-113]  Annual accounting; dividends.  (a)  The company shall conduct an annual accounting of its incurred loss experience and expenses.

(b)  The board may declare and apportion reasonable dividends to policyholders, determined by an actuarial opinion prepared by a qualified actuary after evaluating the impact of the dividends on the solvency of the company.  The dividends may be paid or credited to policyholders according to classifications of policies established by the board.

(c)  No dividends shall be:

(1)  Paid or credited in a manner that unfairly discriminates between policies within the same classification;

(2)  Made contingent upon payment of any renewal premium on any policy; or

(3)  Paid or credited in the first three years of operation of the company. [L 1996, c 261, pt of §2]



§431:14A-114 - Audits.

[§431:14A-114]  Audits.  The administrator, or designated representative, shall have reasonable access to any policyholder's payroll and employment records during regular working hours to carry out audits of payroll reported, the number of employees on the payroll, and other information necessary for the administration of this article. [L 1996, c 261, pt of §2]



§431:14A-115 - Denial, cancellation, and termination.

[§431:14A-115]  Denial, cancellation, and termination.  The company may deny coverage or renewal of an existing policy or may terminate an existing policy of a policyholder or applicant for:

(1)  Nonpayment of an undisputed premium;

(2)  Refusal to permit on-site workplace safety examinations;

(3)  Failure to comply with workplace safety and health programs required by the company; or

(4)  Failure to accurately disclose information concerning the applicant's or policyholder's ownership, change of ownership, operations, or payroll, including the allocation of payroll among state and federal compensation programs, and other information necessary for the board to determine premium rates. [L 1996, c 261, pt of §2]



§431:14A-116 - Wilful misrepresentation and fraud.

[§431:14A-116]  Wilful misrepresentation and fraud.  (a)  Any person who wilfully makes a false statement or representation for the purpose of directly obtaining any compensation or payment or for the purpose of avoiding any compensation or payment under this article shall be subject to the penalties in section 386-98.

(b)  The company shall develop and implement a program to identify and investigate fraudulent insurance acts. [L 1996, c 261, pt of §2]



§431:14A-117 - Workplace safety and health programs.

[§431:14A-117]  Workplace safety and health programs.  (a)  The company shall work with policyholders, health care providers, and employees to develop, implement, and monitor workplace safety and health and return to work programs.  The programs shall include the development of a workplace accident and injury reduction plan that promotes safe working conditions.

(b)  The company shall promote safety programs to policyholders by:

(1)  Analyzing reports of industrial accidents of members to help determine the cause of those accidents;

(2)  Conducting studies for risk and hazard identification and assessments by safety and medical professionals;

(3)  Conducting educational programs designed to prevent frequently recurring industrial accidents; and

(4)  Inspecting work sites and investigating unsafe working conditions to promote job safety and eliminate hazards.

(c)  Company representatives shall have reasonable access to the premises of any policyholder or applicant during regular working hours to carry out workplace evaluations.

(d)  Upon the completion of a detailed inspection and recognition of a high regard for employee work safety, a deviation may be applied to the rate structure of that insured noting special recognition of those efforts. [L 1996, c 261, pt of §2]



§431:14A-118 - Discontinuation of residual market plan.

[§431:14A-118]  Discontinuation of residual market plan.  (a)  The residual market plan, as authorized by section 431:14-116.6, is discontinued effective December 31, 1996, or the date the company writes its first policy, whichever date is later, except for dissolution of any obligations for claims arising out of any policies written pursuant to the plan with inception dates of or before December 31, 1996, or the date the company writes its first policy, whichever date is later.  It is the intent of this section to provide for an orderly transfer of policies from the residual market plan as authorized by section 431:14-116.6 to the company.

(b)  The residual market plan shall continue its operation for all policies with inception dates of or before December 31, 1996, or the date the company writes its first policy, whichever date is later.  All policies written thereunder shall be for one-year terms, and shall not be terminated prior to expiration except for cause.  In no case shall policies with inception dates of January 1, 1997, or the date the company writes its first policy, whichever date is later, be provided under the residual market plan authorized by section 431:14-116.6. [L 1996, c 261, pt of §2]

Note

For contingent repeal, see L 1996, c 261, §10.



§431:14A-119 - Discontinuation of assigned risks.

[§431:14A-119]  Discontinuation of assigned risks.  (a)  Assigned risk coverage, as authorized by section 431:14-116, is discontinued effective December 31, 1996, or the date the company writes its first policy, whichever date is later, except for dissolution of any obligations for claims arising out of any policies written pursuant to section 431:14-116 with inception dates on or before December 31, 1996, or the date the company writes its first policy, whichever date is later.  It is the intent of this section to provide for an orderly transfer of assigned risks as authorized by section 431:14-116 to the company.

(b)  Assigned risk coverage, as authorized under section 431:14-116 shall continue operation for all policies with inception dates of or before December 31, 1996, or the date the company writes its first policy, whichever date is later.  All policies written thereunder shall be for one-year terms, and shall not be terminated prior to expiration except for cause.  In no case shall policies with inception dates of January 1, 1997, or the date the company writes its first policy, whichever date is later, be provided for assigned risks authorized by section 431:14-116. [L 1996, c 261, pt of §2]

Note

For contingent repeal, see L 1996, c 261, §10.



§431:14F-101 to 113 - REPEALED.

[ARTICLE 14F]

HEALTH INSURANCE RATE REGULATION--REPEALED

§§431:14F-101 to 113  REPEALED.  L 2002, c 74, §6.

Note

L 2006, c 94, §1 purports to repeal the L 2004, c 202, §50 amendment to §431:14F-113 on June 30, 2010.  L 2006, c 154, §40 purports to amend §431:14F-105(a).



§431:14G-101 - Scope and purpose.

[ARTICLE 14G]

HEALTH INSURANCE RATE REGULATION

[§431:14G-101]  Scope and purpose.  (a)  This article shall apply to all types of health insurance offered by managed care plans.

(b)  The purpose of this article is to promote the public welfare by regulating health insurance rates to the end that they shall not be excessive, inadequate, or unfairly discriminatory.  Nothing in this article is intended to:

(1)  Prohibit or discourage reasonable competition; or

(2)  Prohibit or encourage, except to the extent necessary to accomplish the aforementioned purposes, uniformity in insurance rates, rating systems, rating plans, or practices.

This article shall be liberally interpreted to carry into effect this section. [L 2007, c 175, pt of §2]



§431:14G-102 - Definitions.

[§431:14G-102]  Definitions.  As used in this article:

"Commissioner" means the insurance commissioner.

"Enrollee" means a person who enters into a contractual relationship or who is provided with health care services or benefits through a managed care plan.

"Managed care plan" or "plan" means a health plan as defined in section 431:10A, or chapter 432 or 432D, regardless of form, offered or administered by a health care insurer, including but not limited to a mutual benefit society or health maintenance organization, or voluntary employee beneficiary associations, but shall not include disability insurers licensed under chapter 431.

"Rate" means every rate, charge, classification, schedule, practice, or rule.  The definition of "rate" excludes fees and fee schedules paid by the insurer to providers of services covered under this article.

"Supplementary rating information" includes any manual or plan of rates, classification, rating schedule, minimum premium, policy fee, rating rule, underwriting rule, statistical plan, and any other similar information needed to determine the applicable rates in effect or to be in effect.

"Supporting information" means:

(1)  The experience and judgment of the filer and the experience or data of other organizations relied on by the filer;

(2)  The interpretation of any other data relied upon by the filer; and

(3)  Descriptions of methods used in making the rates and any other information required by the commissioner to be filed. [L 2007, c 175, pt of §2]



§431:14G-103 - Making of rates.

[§431:14G-103]  Making of rates.  (a)  Rates shall not be excessive, inadequate, or unfairly discriminatory and shall be reasonable in relation to the costs of the benefits provided.

(b)  Except to the extent necessary to meet subsection (a), uniformity among managed care plans in any matters within the scope of this section shall be neither required nor prohibited. [L 2007, c 175, pt of §2]



§431:14G-104 - Rate adjustment mandates.

[§431:14G-104]  Rate adjustment mandates.  (a)  Except as otherwise provided by law, the commissioner may mandate filings for health insurance under section 431:14G-105 when the commissioner has actuarially sound information that current rates may be excessive, inadequate, or unfairly discriminatory.

(b)  Managed care plans shall submit the rate filings within one hundred twenty days of the commissioner's mandate.

(c)  The rate filings shall be subject to the rate filing requirements under section 431:14G-105. [L 2007, c 175, pt of §2]



§431:14G-105 - Rate filings.

[§431:14G-105]  Rate filings.  (a)  Every managed care plan shall file in triplicate with the commissioner, every rate, charge, classification, schedule, practice, or rule and every modification of any of the foregoing that it proposes to use.  Every filing shall state its proposed effective date and shall indicate the character and extent of the coverage contemplated.  The filing also shall include a report on investment income.

(b)  Each filing shall be accompanied by a $50 fee payable to the commissioner and shall be deposited in the commissioner's education and training fund.

(c)  At the same time as the filing of the rate, every managed care plan shall file all supplementary rating and supporting information to be used in support of or in conjunction with a rate.  The managed care plan may satisfy its obligation to file supplementary rating and supporting information by reference to material that has been approved by the commissioner.  The information furnished in support of a filing may include or consist of a reference to:

(1)  Its interpretation of any statistical data upon which it relies;

(2)  The experience of other managed care plans; or

(3)  Any other relevant factors.

(d)  When a filing is not accompanied by supporting information or the commissioner does not have sufficient information to determine whether the filing meets the requirements of this article, the commissioner shall require the managed care plan to furnish additional information and, in that event, the waiting period shall commence as of the date the information is furnished.  Until the requested information is provided, the filing shall not be deemed complete or filed and the filing shall not be used by the managed care plan.  If the requested information is not provided within a reasonable time period, the filing may be returned to the managed care plan as not filed and not available for use.  Rates shall be open to public inspection upon filing with the commissioner; provided that the commissioner establishes rules to ensure that confidential and proprietary information is protected and shall not be subject to public inspection.

(e)  Rates shall be established in accordance with actuarial principles, based on reasonable assumptions, and supported by adequate supporting and supplementary rating information.  After reviewing a managed care plan's filing, the commissioner may require that the managed care plan's rates be based upon the managed care plan's own loss and expense information.

(f)  The commissioner shall review filings promptly after the filings have been made to determine whether the filings meet the requirements of this article.

(g)  Except as provided herein, each filing shall be on file for a waiting period of sixty days before the filing becomes effective.  The period may be extended by the commissioner for an additional period not to exceed fifteen days if the commissioner gives written notice within the waiting period to the managed care plan that made the filing, that the commissioner needs the additional time for the consideration of the filing.  Upon written application by the managed care plan, the commissioner may authorize a filing that the commissioner has reviewed, to become effective before the expiration of the waiting period or any extension thereof.  A filing shall be deemed to meet the requirements of this article unless disapproved by the commissioner, as provided in section 431:14G‑107, within the waiting period or any extension thereof.  The rates shall be deemed to meet the requirements of this article until the time the commissioner reviews the filing and so long as the filing remains in effect.

(h)  If the commissioner finds that a filing does not meet the requirements of this article, the commissioner, as provided in section 431:14G-107, shall send the managed care plan a notice of disapproval within the applicable sixty-day period or fifteen-day extension provided by subsection (g).

(i)  The commissioner, by written order, may suspend or modify the requirement of filing as to any class of health insurance, subdivision, or combination thereof, or as to classes of risks, the rates which cannot practicably be filed before they are used.  The order shall be made known to the affected managed care plan.  The commissioner may make examinations that the commissioner deems advisable to ascertain whether any rates affected by the order meet the standards set forth in section 431:14G-103.

(j)  No managed care plan shall make or issue a contract or policy except in accordance with filings that are in effect for the managed care plan as provided in this article.

(k)  The commissioner may make the following rate effective when filed:  any special filing with respect to any class of health insurance, subdivision, or combination thereof that is subject to individual risk premium modification and has been agreed to under a formal or informal bid process.

(l)  For managed care plans having annual premium revenues of less than $10,000,000, the commissioner may adopt rules and procedures that will provide the commissioner with sufficient facts necessary to determine the reasonableness of the proposed rates without unduly burdening the managed care plan and its enrollees; provided that the rates meet the standards of section 431:14G-103.

(m)  Subsections (a) through (1) shall not apply to third party administrator services, prepaid dental insurance offered by managed care plans, prepaid vision insurance offered by managed care plans and disability insurers licensed under chapter 431.  For managed care plans with rates based totally or in part on the individual group's claims experience, insurers subject to this subsection shall submit to the commissioner for approval descriptions of the methodology to be used in creating rates and every modification thereof that it proposes to use.  The description of methodology shall contain specific information allowing a determination of rates that meet the standards of section 431:14G-103(a) and supporting information and justification.  Every filing shall state its proposed effective date and shall indicate the character and extent of the coverage contemplated.  Complete supporting and supplementary rating information for rates shall be maintained and made available to the commissioner upon request. [L 2007, c 175, pt of §2]



§431:14G-106 - Policy revisions that alter coverage.

[§431:14G-106]  Policy revisions that alter coverage.  All plan revisions that alter coverage in any manner shall be filed with the commissioner.  After review by the commissioner, the commissioner shall determine whether a rate filing for the plan revision must be submitted in accordance with section 431:14G‑105. [L 2007, c 175, pt of §2]



§431:14G-107 - Disapproval of filings.

[§431:14G-107]  Disapproval of filings.  (a)  If, within the waiting period or any extension of the waiting period as provided in section 431:14G-105, the commissioner finds that a filing does not meet the requirements of this article, the commissioner shall send to the managed care plan that made the filing, written notice of disapproval of the filing specifying in what respects the filing fails to meet the requirements of this article, specifying the actuarial, statutory, and regulatory basis for the disapproval, including an explanation of the application thereof that resulted in disapproval, and stating that the filing shall not become effective.

(b)  Whenever a managed care plan has no legally effective rates as a result of the commissioner's disapproval of rates, a finding pursuant to subsection (c) that a filing is no longer effective, or other act, interim rates shall be established within ten days of disapproval, or other act, as follows:

(1)  The commissioner shall specify interim rates sufficient to protect the interests of the managed care plan and its enrollees, ensure the solvency of the managed care plan, maintain the plan's health care delivery, and prevent any impairment of enrollees' health care benefits.  When a new rate becomes legally effective and the new rate is higher than the interim rate, the commissioner shall allow the managed care plan to retroactively adjust the premiums to the time when the interim rate was first imposed.  If the new rate is lower than the interim rate, the commissioner may order that the difference be applied to stabilize future rates or be refunded to current enrollees of the managed care plan;

(2)  If a filing is disapproved, in whole or in part, a petition and demand for a contested case hearing may be filed in accordance with chapter 91.  The managed care plan shall have the burden of proving that the disapproval is not justified; or

(3)  If a filing is approved, a contested case hearing in accordance with chapter 91 may be convened pursuant to subsection (c) to determine if the approved rates comply with the requirements of this article.  If an appeal is taken from the commissioner's approval or if subsequent to the approval the commissioner convenes a hearing pursuant to subsection (c), the filing of the appeal or the commissioner's notice of hearing shall not stay the implementation of the rates approved by the commissioner, or the rates currently in effect, whichever is higher.

(c)  If at any time subsequent to the applicable review period provided for in section 431:14G-105, the commissioner finds that a filing does not comply with the requirements of this article, the commissioner shall order a hearing upon the filing.  The hearing shall be held upon not less than ten days' written notice to every managed care plan that made such a filing.  The notice shall specify the matters to be considered at the hearing and state the specific factual and legal grounds to support the commissioner's finding of noncompliance.  If, after a hearing the commissioner finds that a filing does not meet the requirements of this article, the commissioner within thirty days of the hearing, shall issue an order specifying in what respects the filing fails to meet the requirements, and stating when, within a reasonable period thereafter, the filing shall be deemed no longer effective.  Copies of the order shall be sent to each managed care plan whose rates are affected by the order.  The order shall not affect any contract or policy made or issued prior to the expiration of the period set forth in the order.

(d)(1)  Any enrollee of a managed care plan or organization that purchases health insurance from a managed care plan aggrieved with respect to any filing that is in effect may make a written demand to the commissioner for a hearing thereon; provided that the managed care plan that made the filing shall not be authorized to proceed under this subsection;

(2)  The demand shall specify the grounds to be relied upon by the aggrieved enrollee or organization and the demand shall show that the enrollee or organization has a specific economic interest affected by the filing;

(3)  If the commissioner finds that:

(A)  The demand is made in good faith;

(B)  The applicant would be so aggrieved if the

enrollee's or organization's grounds are established; and

(C)  The grounds otherwise justify a hearing;

the commissioner, within thirty days after receipt of

the demand, shall hold a hearing.  The hearing shall be held upon not less than ten days' written notice to the aggrieved party and to every managed care plan that made the filing.  The aggrieved party shall bear the burden of proving that the filing fails to meet the standards set forth in section 431:14G-103; and

(4)  If, after the hearing, the commissioner finds that the filing does not meet the requirements of this article, the commissioner shall issue an order specifying in what respects the filing fails to meet the requirements of this article, and stating when, within a reasonable period, the filing shall be deemed no longer effective.  Copies of the order shall be sent to the applicant and to every affected managed care plan.  The order shall not affect any contract or policy made or issued prior to the expiration of the period set forth in the order.

(e)  The notices, hearings, orders, and appeals referred to in this section, in all applicable respects, shall be subject to chapter 91, unless expressly provided otherwise. [L 2007, c 175, pt of §2]



§431:14G-108 - Managed care plans; prohibited activity.

[§431:14G-108]  Managed care plans; prohibited activity.  (a)  Except as permitted in this article, no managed care plan shall:

(1)  Attempt to monopolize, or combine or conspire with any other person to monopolize an insurance market; or

(2)  Engage in a boycott, on a concerted basis, of an insurance market.

(b)  Except as permitted in this article, no managed care plan shall make any arrangement with any other person that has the purpose or effect of restraining trade unreasonably or of substantially lessening competition in the business of insurance. [L 2007, c 175, pt of §2]



§431:14G-109 - Information to be furnished enrollees; hearings and appeals of enrollees.

[§431:14G-109]  Information to be furnished enrollees; hearings and appeals of enrollees.  Every managed care plan that makes its own rates, within a reasonable time after receiving written request therefore and upon payment of reasonable charges as it may make, shall furnish to any enrollee affected by a rate made by it or to the authorized representative of the enrollee, all pertinent information as to the rate; provided that the managed care plan shall not be required to disclose supporting information and supplementary rating information protected pursuant to section 431:14G-105(d). [L 2007, c 175, pt of §2]



§431:14G-110 - False or misleading information.

[§431:14G-110]  False or misleading information.  No person or organization shall wilfully withhold information from or knowingly give false or misleading information to the commissioner, any statistical agency designated by the commissioner, or any managed care plan, which will affect the rates or premiums chargeable under this article.  Violation of this section shall subject the one guilty of the violation to the penalties provided in section 431:14G-111. [L 2007, c 175, pt of §2]



§431:14G-111 - Penalties.

[§431:14G-111]  Penalties.  (a)  If the commissioner finds that any person or organization has violated any provision of this article, the commissioner may impose a penalty of not more than $500 for each violation; provided that if the commissioner finds the violation to be wilful, the commissioner may impose a penalty of not more than $5,000 for each violation.  The penalties may be in addition to any other penalty provided by law.  For purposes of this section, any managed care plan using a rate for which the managed care plan has failed to file the rate, supplementary rating information, underwriting rules or guides, or supporting information as required by this article, shall have committed a separate violation for each day the failure to file continues.

(b)  The commissioner may suspend the license or operating authority of any managed care plan that fails to comply with an order of the commissioner within the time limited by the order, or any extension thereof that the commissioner may grant.  The commissioner shall not suspend the license of any managed care plan for failure to comply with an order until the time prescribed for an appeal from the order has expired or, if an appeal has been taken, until the order has been affirmed.  The commissioner may determine when a suspension of license or operating authority shall become effective and it shall remain in effect for the period fixed by the commissioner unless the commissioner modifies or rescinds the suspension, or until the order upon which the suspension is based is modified, rescinded, or reversed.

(c)  No penalty shall be imposed and no license or operating authority shall be suspended or revoked except upon a written order of the commissioner, stating the commissioner's findings, made after a hearing held upon not less than ten days' written notice to the person or organization.  The notice shall specify the alleged violation. [L 2007, c 175, pt of §2]



§431:14G-112 - Hearing procedure and judicial review.

[§431:14G-112]  Hearing procedure and judicial review.  (a)  Any managed care plan aggrieved by any order or decision of the commissioner made without a hearing, within thirty days after notice of the order to the managed care plan, may make written request to the commissioner for a hearing.  The commissioner shall hold a hearing within twenty days after receipt of the request, and shall give not less than ten days' written notice of the time and place of the hearing.  The commissioner shall promptly conduct and complete the hearing.  Within fifteen days after the hearing is completed, the commissioner shall affirm, reverse, or modify the commissioner's previous action, specifying the reasons for the commissioner's decision.  Pending the hearing and decision, the commissioner may suspend or postpone the effective date of the commissioner's previous action.

(b)  Any final order or decision of the commissioner may be reviewed in the circuit court of the first circuit and an appeal from the decision of the court shall lie to the supreme court.  The review shall be taken and had in the manner provided in chapter 91. [L 2007, c 175, pt of §2]



§431:15-101 - Construction and purpose.

ARTICLE 15

INSURERS SUPERVISION, REHABILITATION AND

LIQUIDATION

Case Notes

Under §§431:15-310 and 431:15-313, the commissioner has exclusive standing under this article to assert claims arising out of the liquidation or rehabilitation of an insurance company on behalf of not only the insolvent insurer, but also its policyholders, creditors, and all other interested parties.  89 H. 427, 974 P.2d 1017.

This article applies to mutual benefit societies.  99 H. 53, 52 P.3d 823.

PART I.  GENERAL PROVISIONS

§431:15-101  Construction and purpose.  (a)  This article shall be cited as the Insurers Supervision, Rehabilitation and Liquidation Act.

(b)  This article shall not be interpreted to limit the powers granted the commissioner by other provisions in this code.

(c)  This article shall be liberally construed to effect the purpose stated in subsection (d).

(d)  The purpose of this article is the protection of the interests of insureds, claimants, creditors, and the public generally, with minimum interference with the normal prerogatives of the owners and managers of insurers, through:

(1)  Early detection of any potentially dangerous condition in an insurer, and prompt application of appropriate corrective measures;

(2)  Improved methods for rehabilitating insurers, involving the cooperation and management expertise of the insurance industry;

(3)  Enhanced efficiency and economy of liquidation, through clarification of the law, to minimize legal uncertainty and litigation;

(4)  Equitable apportionment of any unavoidable loss;

(5)  Lessening the problems of interstate rehabilitation and liquidation by facilitating cooperation between states in the liquidation process, and by extending the scope of personal jurisdiction over debtors of the insurer outside this State; and

(6)  Regulation of the insurance business by the impact of the law relating to delinquency procedures and substantive rules on the entire insurance business. [L 1987, c 347, pt of §2]



§431:15-102 - Persons covered.

§431:15-102  Persons covered.  The proceedings authorized by this article may be applied to:

(1)  All insurers and reinsurers who are doing, or have done, an insurance business in this State, and against whom claims arising from that business may exist now or in the future;

(2)  All insurers who purport to do an insurance business in this State;

(3)  All insurers who have insureds resident in this State;

(4)  All other persons organized or in the process of organizing with the intent to do an insurance business in this State;

(5)  All nonprofit service plans and all fraternal benefit societies and beneficial societies subject to chapter 432, Benefit Societies; and

(6)  All title insurance companies, subject to article 20. [L 1987, c 347, pt of §2]

Case Notes

This section creates an exception to the general rule established by §432:1-101 that mutual benefit societies are typically exempt from provision of the Insurance Code; thus, this article applies to mutual benefit societies.  99 H. 53, 52 P.3d 823.



§431:15-103 - Definitions.

§431:15-103  Definitions.  (a)  For the purposes of this article:

"Ancillary state" means any state other than a domiciliary state.

"Creditor" means a person having any claim, whether matured or unmatured, liquidated or unliquidated, secured or unsecured, absolute, fixed, or contingent.

"Delinquency proceeding" means any proceeding instituted against an insurer for the purpose of liquidating, rehabilitating, reorganizing, or conserving such insurer, and any summary proceeding under section 431:15-201 or 431:15-202.

"Doing business" means transacting the business of insurance as defined in section 431:1-215, or operating, whether by mail or otherwise, as an insurer under a license or certificate of authority issued by the insurance division.

"Domiciliary state" means the state in which an insurer is incorporated or organized, or, in the case of an alien insurer, its state of entry.

"Fair consideration" means consideration given for property or obligation:

(1)  When in exchange for such property or obligation, as a fair equivalent therefor, and in good faith, property is conveyed or services are rendered or an obligation is incurred or an antecedent debt is satisfied; or

(2)  When such property or obligation is received in good faith to secure a present advance or antecedent debt in an amount not disproportionately small as compared to the value of the property or obligation obtained.

"Foreign country" means any other jurisdiction not in any state.

"Formal delinquency proceeding" means any liquidation or rehabilitation proceeding.

"General assets" means all property, real, personal, or otherwise, not specifically mortgaged, pledged, deposited, or otherwise encumbered for the security or benefit of specified persons or classes of persons.  As to specifically encumbered property, general assets includes all such property or its proceeds in excess of the amount necessary to discharge the sum or sums secured.  Assets held in trust and on deposit for the security or benefit of all policyholders or all policyholders and creditors, in more than a single state, shall be treated as general assets.

"Guaranty association" means the Hawaii insurance guaranty association created by part I of article 16, the Hawaii life and disability insurance association created by part II of article 16, and any other similar entity now or hereafter created by the legislature of this State for the payment of claims of insolvent insurers.  Foreign guaranty association means any similar entities created by the legislature of any other state.

"Insolvency" or "insolvent" means:

(1)  For an insurer issuing only assessable fire insurance policies:

(A)  The inability to pay any obligation within thirty days after it becomes payable; or

(B)  If an assessment be made within thirty days after such date, the inability to pay such obligation thirty days following the date specified in the first assessment notice issued after the date of loss pursuant to this code;

(2)  For any other insurer, that it is unable to pay its obligations when they are due, or when its admitted assets do not exceed its liabilities plus the greater of:

(A)  Any capital and surplus required by law for its organization; or

(B)  The total par or stated value of its authorized and issued capital stock; and

(3)   As to any insurer licensed to do business in this State as of July 1, 1988, who does not meet the standard established under subparagraph (B), the term insolvency or insolvent shall mean, for a period not to exceed three years from July 1, 1988, that it is unable to pay its obligations when they are due or that its admitted assets do not exceed its liabilities plus any required capital contribution ordered by the commissioner under provisions of this code.

"Insurer" means any person who has done, purports to do, is doing or is licensed to do an insurance business, and is or has been subject to the authority of, or to liquidation, rehabilitation, reorganization, supervision, or conservation by any insurance commissioner.  For purposes of this article, any other persons included under section 431:15-102 shall be deemed to be insurers.

"Liabilities" include but are not limited to reserves required by statute, insurance division rules, or specific requirements imposed by the commissioner upon a subject company at the time of admission or subsequent thereto.

"Preferred claim" means any claim with respect to which the terms of this article accord priority of payment from the general assets of the insurer.

"Receiver" means receiver, liquidator, rehabilitator, or conservator as the context requires.

"Reciprocal state" means any state other than this State in which in substance and effect sections 431:15-307(a), 431:15-403, 431:15-404, and 431:15-406 through 431:15-408 are in force, and in which provisions are in force requiring the commissioner or equivalent official be the receiver of a delinquent insurer, and in which some provision exists for the avoidance of fraudulent conveyances and preferential transfers.

"Secured claim" means any claim secured by mortgage, trust deed, pledge, deposit as security, escrow, or otherwise, but not including special deposit claims or claims against general assets.  The term also includes claims that have become liens upon specific assets by reason of judicial process.

"Secured deposit claim" means any claim secured by a deposit made pursuant to statute for the security or benefit of a limited class or classes of persons, but not including any claim secured by general assets.

"State" means any state, district, or territory of the United States and the Panama Canal Zone.

"Transfer" means every method, direct or indirect, of disposing of property, of an interest in property, of the possession of property, of fixing a lien upon property, or upon an interest in property, absolutely or conditionally, voluntarily or involuntarily, by or without judicial proceedings.  The retention of a security interest in or title to property delivered to a debtor is considered a transfer by the debtor.

(b)  If the subject of a rehabilitation or liquidation proceeding under this article is an insurer engaged in a surety business, then as used in this article:

(1)  Policy includes a bond issued by a surety;

(2)  Policyholder includes a principal on a bond;

(3)  Beneficiary includes an obligee of a bond; and

(4)  Insured includes both the principal and obligee of a bond. [L 1987, c 347, pt of §2; am L 1996, c 121, §1; am L 2004, c 122, §66]



§431:15-103 - .

[§431:15-103.5]  Standards and authority.  (a)  The following standards, either singly or in a combination of two or more, may be considered by the commissioner to determine whether the continued operation of any insurer transacting insurance business in this State may be deemed to be hazardous to the policyholders, creditors, or the general public:

(1)  Adverse findings reported in financial condition and market conduct examination reports;

(2)  The National Association of Insurance Commissioners' insurance regulatory information system and its related reports;

(3)  The ratios of commission expense, general insurance expense, policy benefits, and reserve increases as to annual premium and net investment income that could lead to an impairment of capital and surplus;

(4)  The insurer's asset portfolio, when viewed in light of current economic conditions, is not of sufficient value, liquidity, or diversity to assure the company's ability to meet its outstanding obligations as they mature;

(5)  The ability of an assuming reinsurer to perform and whether the insurer's reinsurance program provides sufficient protection for the company's remaining surplus after taking into account the insurer's cash flow and the classes of business written as well as the financial condition of the assuming reinsurer;

(6)  The insurer's operating loss in the last twelve-month period or any shorter period of time, including but not limited to net capital gain or loss, change in non-admitted assets, and cash dividends paid to shareholders, is greater than fifty per cent of such insurer's remaining surplus as regards policyholders in excess of the minimum required;

(7)  Whether any affiliate, subsidiary, or reinsurer is insolvent, threatened with insolvency, or delinquent in payment of its monetary or other obligations;

(8)  Contingent liabilities, pledges, or guaranties that, either individually or collectively, involve a total amount that, in the opinion of the commissioner, may affect the solvency of the insurer;

(9)  Whether any "controlling person" of an insurer is delinquent in the transmitting to, or payment of, net premiums to such insurer;

(10)  The age and collectibility of receivables;

(11)  Whether management of an insurer, including officers, directors, or any other person who directly or indirectly controls the operation of such insurer, fails to possess and demonstrate the competence, fitness, and reputation deemed necessary to serve the insurer in such position;

(12)  Whether management of an insurer has failed to respond to inquiries relative to the condition of the insurer or has furnished false and misleading information concerning an inquiry;

(13)  Whether management of an insurer either has filed any false or misleading sworn financial statement, or has released any false or misleading financial statement to lending institutions or to the general public, or has made a false or misleading entry, or has omitted an entry of material amount in the books of the insurer;

(14)  Whether the insurer has grown so rapidly and to such an extent that it lacks adequate financial and administrative capacity to meet its obligations in a timely manner; and

(15)  Whether the company has experienced, or will experience in the foreseeable future, cash flow or liquidity problems or both.

(b)  For the purposes of making a determination of an insurer's financial condition under this part, the commissioner may:

(1)  Disregard any credit or amount receivable resulting from transactions with a reinsurer that is insolvent, impaired, or otherwise subject to a delinquency proceeding;

(2)  Make appropriate adjustments to asset values attributable to investments in or transactions with parents, subsidiaries, or affiliates;

(3)  Refuse to recognize the stated value of accounts receivable if the ability to collect receivables is highly speculative in view of the age of the account or the financial condition of the debtor; or

(4)  Increase the insurer's liability in an amount equal to any contingent liability, pledge, or guarantee not otherwise included if there is a substantial risk that the insurer will be called upon to meet the obligation undertaken within the next twelve-month period.

(c)  If the commissioner determines that the continued operation of the insurer licensed to transact business in this State may be hazardous to the policyholders or the general public, the commissioner may, upon the commissioner's determination, issue an order requiring the insurer to:

(1)  Reduce the total amount of present and potential liability for policy benefits by reinsurance;

(2)  Reduce, suspend, or limit the volume of business being accepted or renewed;

(3)  Reduce general insurance and commission expenses by specified methods;

(4)  Increase the insurer's capital and surplus;

(5)  Suspend or limit the declaration and payment of dividends by an insurer to its stockholders or to its policyholders;

(6)  File reports in a form acceptable to the commissioner concerning the market value of the insurer's assets;

(7)  Limit or withdraw from certain investments or discontinue certain investment practices to the extent the commissioner deems necessary;

(8)  Document the adequacy of premium rates in relation to the risks insured;

(9)  File, in addition to regular annual statements, interim financial reports on the form adopted by the National Association of Insurance Commissioners or on such forms as approved by the commissioner.

(d)  Any insurer subject to an order under subsection (c) may request a hearing to review that order pursuant to chapter 91. [L 1993, c 321, §3]



§431:15-104 - Jurisdiction and venue.

§431:15-104  Jurisdiction and venue.  (a)  Except as provided in subsection (b), no delinquency proceeding may be commenced under this article by anyone other than the commissioner of this State.

(b)(1)  Three or more judgment creditors holding unrelated judgments against an insurer, which judgments aggregate more than $5,000 in excess of any security held by those creditors may commence proceedings against the insurer under the conditions and in the manner prescribed in this subsection, by serving notice upon the commissioner and the insurer of intention to file a petition for liquidation under section 431:15-305 or 431:15-402.  Each of the judgments:

(A)  Shall have been rendered against the insurer by a court in this State having jurisdiction over the subject matter and the insurer;

(B)  Shall have been entered more than sixty days before the service of notice under this subsection;

(C)  May not be the subject of a valid contract between the insurer and any judgment creditor for payment of the judgment, unless that contract has been breached by the insurer;

(D)  May not have been satisfied in full;

(E)  May not be a judgment assigned to institute proceedings under this subsection; and

(F)  May not be a judgment on which an appeal or review is pending or may yet be brought.

(2)  If any one of the judgments in favor of a petitioning creditor remains unpaid for thirty days after service of the notice under this subsection, and the commissioner has not then filed a petition for liquidation, the creditor may file a verified petition for liquidation of the insurer in the manner prescribed by section 431:15-305 or 431:15-402, alleging the conditions stated in this subsection.  The commissioner shall be served and joined in the action.

(c)  No court of this State has jurisdiction to entertain, hear or determine any complaint praying for the dissolution, liquidation, rehabilitation, sequestration, conservation, or receivership of any insurer, or praying for an injunction or restraining order or other relief preliminary to, incidental to, or relating to that type of proceedings other than in accordance with this article.

(d)  Venue for proceedings arising under this article shall be laid initially as specified in the sections providing for those proceedings.  All other actions and proceedings initiated by the receiver may be commenced and tried where the delinquency proceedings are then pending, or where venue would be laid by applicable state law.  All other actions and proceedings against the receiver shall be commenced and tried in the county where the delinquency proceedings are pending.  Upon motion of any party, venue may be changed by order of the court or the presiding judge of the court to any other circuit court in this State, whenever the convenience of the parties and witnesses and the ends of justice requires it.  This subsection relates only to venue and is not jurisdictional.

(e)  In addition to other grounds for jurisdiction provided by the law of this State, a court of this State having jurisdiction of the subject matter has jurisdiction over a person served pursuant to the Hawaii Rules of Civil Procedure or other applicable provisions of law in an action brought by the receiver of a domestic insurer or an alien insurer domiciled in this State:

(1)  If the person served is obligated to the insurer in any way as an incident to any agency or brokerage arrangement that may exist or has existed between the insurer and the producer, in any action on or incident to the obligation;

(2)  If the person served is a reinsurer who has at any time written a policy of reinsurance for an insurer against which a rehabilitation or liquidation order is in effect when the action is commenced, or is a producer of or for the reinsurer, in any action on or incident to the reinsurance contract; or

(3)  If the person served is or has been an officer, manager, trustee, organizer, promoter, or person in a position of comparable authority or influence in an insurer against which a rehabilitation or liquidation order is in effect when the action is commenced, in any action resulting from such a relationship with the insurer.

(f)  If the court on the motion of any party finds that any action commenced under subsection (e) should, as a matter of substantial justice, be tried in a forum outside this State, the court may enter an order to stay further proceedings on the action in this State.

(g)  All actions herein authorized shall be brought in the circuit court of the first circuit. [L 1987, c 347, pt of §2; am L 2002, c 155, §83; am L 2004, c 122, §67]

Case Notes

Shareholder did not have standing to oppose petition to liquidate insurer in delinquency proceedings.  80 H. 339, 910 P.2d 110.



§431:15-105 - Injunctions and orders.

§431:15-105  Injunctions and orders.  (a)  Any receiver appointed in a proceeding under this article may, at any time apply for and the circuit court of the first circuit may grant, under the relevant provisions of the Hawaii Rules of Civil Procedure, any injunctions, any restraining orders, and other orders as may be deemed necessary and proper to prevent:

(1)  The transaction of further business;

(2)  The transfer of property;

(3)  Interference with the receiver or with a proceeding under this article;

(4)  Waste of the insurer's assets;

(5)  Dissipation and transfer of bank accounts;

(6)  The institution or further prosecution of any actions or proceedings;

(7)  The obtaining of preferences, judgments, attachments, garnishments, or liens against the insurer, its assets or its policyholders;

(8)  The levying of execution against the insurer;

(9)  The making of any sale or deed for nonpayment of taxes or assessments that would lessen the value of the assets of the insurer;

(10)  The withholding from the receiver of books, accounts, documents, or other records relating to the business of the insurer; or

(11)  Any other threatened or contemplated action that might lessen the value of the insurer's assets or prejudice the rights of policyholders, creditors, or shareholders, or the administration of any proceeding under this article.

(b)  The receiver may apply to any court outside of this State for the relief described in subsection (a). [L 1987, c 347, pt of §2]



§431:15-106 - Cooperation of officers and employees.

§431:15-106  Cooperation of officers and employees.  (a)  Any officer, manager, director, trustee, owner, employee, or agent of any insurer, or any other persons with authority over, or in charge of any segment of the insurer's affairs, shall cooperate with the commissioner or the receiver in any proceeding under this article or any investigation preliminary to the proceeding.  The term person as used in this section, shall include any person who exercises control directly or indirectly over activities of an insurer through any holding company or other affiliate of the insurer.  To cooperate shall include, but shall not be limited to the following:

(1)  To reply promptly in writing to any inquiry from the commissioner or the receiver requesting such a reply; and

(2)  To make available and deliver to the commissioner or receiver any books, accounts, documents, or other records, or information or property of or pertaining to the insurer and in its possession, custody or control.

(b)  No person shall obstruct or interfere with the commissioner in the conduct of any delinquency proceeding or any investigation preliminary or incidental thereto.

(c)  This section does not make it illegal to resist by legal proceedings the petition for liquidation or other delinquency proceedings, or other orders.

(d)  Any person included within subsection (a) who fails to cooperate with the commissioner, or any person who obstructs or interferes with the commissioner in the conduct of any delinquency proceeding or any investigation preliminary or incidental thereto, or who violates any order the commissioner issued validly under this article may:

(1)  Be sentenced to pay a fine not exceeding $10,000 or to be imprisoned for a term of not more than one year, or both; or

(2)  After a hearing, be subject to the imposition by the commissioner, of a civil penalty not to exceed $10,000 and shall be subject further to the revocation or suspension of any insurance licenses issued by the commissioner. [L 1987, c 347, pt of §2]



§431:15-107 - Commissioner's reports.

§431:15-107  Commissioner's reports.  The commissioner shall make and file annual reports and any other required reports for the companies proceeded against under this article in the manner and form and within the time required by law of insurers authorized to do business in this State. [L 1987, c 347, pt of §2]



§431:15-108 - Continuation of delinquency proceedings.

§431:15-108  Continuation of delinquency proceedings.  This article applies to proceedings commenced after July 1, 1988. [L 1987, c 347, pt of §2]

Revision Note

"July 1, 1988" substituted for "the effective date of the insurance code".



§431:15-201 - Commissioner's summary orders and supervision proceedings.

PART II.  SUMMARY PROCEEDINGS AND SUPERVISORY PROCEEDINGS

§431:15-201  Commissioner's summary orders and supervision proceedings.  (a)  If, upon examination or at any other time, the commissioner finds that any domestic insurer requires supervision because it is in such condition as to render the continuance of its business hazardous to the public or to holders of its policies or certificates of insurance, or if the domestic insurer gives its consent, then the commissioner shall issue a supervision order and shall:

(1)  Notify the insurer of the commissioner's order; and

(2)  Furnish to the insurer a written list of the commissioner's requirements to abate the commissioner's order.  The commissioner shall also proceed, if necessary, against the insurer pursuant to section 431:2-203.

(b)  During the period of supervision, the commissioner may appoint a supervisor to supervise the insurer.  The order appointing a supervisor shall direct the supervisor to enforce orders issued under subsection (a) and also may require that the insurer shall not do any of the following things during the period of supervision without the prior written approval of the commissioner or the supervisor:

(1)  Dispose of, convey or encumber any of its assets or its business in force;

(2)  Withdraw from any of its bank accounts;

(3)  Lend any of its funds;

(4)  Invest any of its funds;

(5)  Transfer any of its property;

(6)  Incur any debt, obligation or liability;

(7)  Merge or consolidate with another company;

(8)  Enter into any new reinsurance contract or treaty; or

(9)  Write any new or renewal business.

(c)  Any insurer subject to an order under this section shall comply with the requirements of the commissioner within sixty days from the date the supervision order is served.  If the insurer fails to comply within the time specified, the commissioner may institute proceedings under section 431:15-301 or section 431:15-306 to have a rehabilitator or liquidator appointed, or seek to enforce the order pursuant to section 431:2-203.

(d)  Any insurer subject to an order under this section may request a hearing to review the order.  The hearing shall be held as provided in chapter 91, but the request for a hearing shall not stay the effect of the order.  The insurer, at any time, may waive said hearing and apply for immediate judicial relief by means of any remedy afforded by law without first exhausting administrative remedies.

(e)  During the period of supervision the insurer may request the commissioner to review an action taken or proposed to be taken by the supervisor, specifying where the action complained of is believed not to be in the best interest of the insurer.

(f)  If any person has violated any supervision order issued under this section which as to the person was then still in effect, the person shall pay a penalty imposed by the circuit court of the first judicial circuit of this State not to exceed $10,000 for each violation.

(g)  The commissioner may apply for, and the court may grant, such restraining orders, preliminary and permanent injunctions, and other orders as may be deemed necessary and proper to enforce a supervision order.

(h)  If any person:

(1)  With authority over or in charge of any segment of the insurer's affairs; or

(2)  Who exercises control directly or indirectly over activities of the insurer through any holding company or other affiliate of the insurer;

knowingly violates any valid order of the commissioner issued under this section and, as a result of the violation, the net worth of the insurer is reduced or the insurer suffers loss it would not otherwise have suffered, the person shall become personally liable to the insurer for the amount of the reduction or loss.  The commissioner or supervisor may bring an action on behalf of the insurer in the circuit court of the first judicial circuit of this State to recover the amount of the reduction or loss together with any costs. [L 1987, c 347, pt of §2]



§431:15-202 - Court's seizure order.

§431:15-202  Court's seizure order.  (a)  The commissioner may file in the circuit court of the first judicial circuit of this State a petition alleging, with respect to a domestic insurer:

(1)  That there exist any grounds that would justify a court order for a formal delinquency proceeding against an insurer under section 431:15-301 or section 431:15-306;

(2)  That the interests of policyholders, creditors or the public will be endangered by delay; and

(3)  The contents of an order deemed necessary by the commissioner.

(b)  Upon a filing under subsection (a), the court may issue forthwith, ex parte and without a hearing, the requested order which shall direct the commissioner to take possession and control of all or a part of the property, books, accounts, documents, and other records of the insurer, and of the premises occupied by it for transaction of its business, and until further order of the court, enjoin the insurer and its officers, managers, agents, and employees from disposition of its property and from transaction of its business except with the written consent of the commissioner.

(c)  The court shall specify in the order what its duration shall be, which shall be the time as the court deems necessary for the commissioner to ascertain the condition of the insurer.  On motion of either party or on its own motion, the court from time to time may hold such hearings as it deems desirable after such notice as it deems appropriate, and may extend, shorten or modify the terms of the seizure order.  The court shall vacate the seizure order if the commissioner fails to commence a formal proceeding under section 431:15-301 or section 431:15-306 after having had a reasonable opportunity to do so.  An order of the court pursuant to a formal proceeding under section 431:15-301 or section 431:15-306 shall vacate the seizure order.

(d)  Entry of a seizure order under this section shall not constitute an anticipatory breach of any contract of the insurer.

(e)  An insurer subject to an ex parte order under this section may petition the court at any time after the issuance of the order for a hearing and review of the order.  The court shall hold the hearing and review not more than fifteen days after the request.  A hearing under this subsection may be held privately in chambers and it shall be so held if the insurer proceeded against so requests.

(f)  If, at any time after the issuance of an order, it appears to the court that any person whose interest is or will be substantially affected by the order did not appear at the hearing and has not been served, the court may order that notice be given.  An order that notice be given shall stay the effect of an order previously issued by the court. [L 1987, c 347, pt of §2]



§431:15-203 - Confidentiality of hearings.

§431:15-203  Confidentiality of hearings.  In all proceedings and judicial reviews thereof under section 431:15-201 and section 431:15-202, all records of the insurer, other documents, and all files, court records, and papers of the insurance division of the department of commerce and consumer affairs, so far as they pertain to or are a part of the record of the proceedings, shall be and remain confidential except as is necessary to obtain compliance therewith, unless the circuit court of the first judicial circuit of this State, after hearing arguments from the parties in chambers, orders otherwise, or unless the insurer requests that the matter be made public.  Until the court order, all papers filed with the court shall be confidential. [L 1987, c 347, pt of §2]

Case Notes

Section establishes a duty governing the conduct of the insurance commissioner and court personnel who are involved in investigations conducted by the commissioner and cannot form a basis for the imposition of liability upon third parties who may inadvertently come into possession of material deemed "confidential" pursuant to this section's terms.  89 H. 254, 971 P.2d 1089.



§431:15-301 - Grounds for rehabilitation.

PART III.  FORMAL PROCEEDINGS

§431:15-301  Grounds for rehabilitation.  (a)  The commissioner may apply by petition to the circuit court of the first judicial circuit for an order authorizing the commissioner to rehabilitate a domestic insurer or an alien insurer domiciled in this State, on any one or more of the following grounds whenever the commissioner reasonably believes that the insurer may be successfully rehabilitated without substantial increase in the risk of loss to the insurer's policyholders, creditors, or to the public:

(1)  The insurer is insolvent;

(2)  The insurer is in such condition that the further transaction of business would be hazardous, financially, to its policyholders, creditors or the public;

(3)  There is reasonable cause to believe that there has been embezzlement from the insurer, wrongful sequestration or diversion of the insurer's assets, forgery or fraud affecting the insurer, or other illegal conduct in, by, or with respect to the insurer that if established would endanger assets in an amount threatening the solvency of the insurer;

(4)  The insurer has failed to remove any person who in fact has executive authority in the insurer, whether an officer, manager, general agent, employee, or other person, if the person has been found after notice and hearing by the commissioner to be dishonest or untrustworthy in a way affecting the insurer's business;

(5)  Control of the insurer, whether by stock ownership or otherwise, and whether direct or indirect, is in a person or persons found after notice and hearing to be untrustworthy;

(6)  Any person who in fact has executive authority in the insurer, whether an officer, manager, general agent, director or trustee, employee, or other person, has refused to be examined under oath by the commissioner concerning its affairs, whether in this State or elsewhere, and after reasonable notice of the fact the insurer has failed promptly and effectively to terminate the employment and status of the person and all such person's influence on management;

(7)  After demand by the commissioner under article 2 or under this article, the insurer has failed to promptly make available for examination any of its own property, books, accounts, documents, or other records, or those of any subsidiary or related company within the control of the insurer, or those of any person having executive authority in the insurer so far as they pertain to the insurer;

(8)  Without first obtaining the written consent of the commissioner, the insurer has transferred, or attempted to transfer, in a manner contrary to article 11 or section 431:3-215, substantially its entire property or business, or has entered into any transaction the effect of which is to merge, consolidate or reinsure substantially its entire property or business in or with the property or business of any other person;

(9)  The insurer or its property has been or is the subject of an application for the appointment of a receiver, trustee, custodian, conservator, or sequestrator, or similar fiduciary of the insurer or its property, otherwise than as authorized under the insurance laws of this State, and such appointment has been made or is imminent, and such appointment might oust the courts of this State of jurisdiction or might prejudice orderly delinquency proceedings under this article;

(10)  Within the previous four years the insurer has wilfully violated its charter or articles of incorporation, its bylaws, any insurance law of this State, or any valid order of the commissioner under section 431:15-201;

(11)  The insurer has failed to pay within sixty days after due date any obligation to any state or any subdivision thereof or any judgment entered in any state, if the court in which such judgment was entered had jurisdiction over such subject matter, except that such nonpayment shall not be a ground until sixty days after any good faith effort by the insurer to contest the obligation has been terminated, whether it is before the commissioner or in the courts, or the insurer has established general business practices which attempt to compromise or renegotiate previously agreed settlements with its creditors on the ground that it is financially unable to pay its obligations in full;

(12)  The insurer has failed to file its annual report or other financial report required by statute within the time allowed by law and, after written demand by the commissioner, has failed to give an adequate explanation immediately; or

(13)  The board of directors or the holders of a majority of the shares entitled to vote, or a majority of those individuals entitled to the control of those entities request or consent to rehabilitation under this article.

(b)  Nothing herein contained shall be construed as creating or enlarging any of the duties of the guaranty associations as may be set forth in article 16. [L 1987, c 347, pt of §2]



§431:15-302 - Rehabilitation orders.

§431:15-302  Rehabilitation orders.  (a)  An order to rehabilitate the business of a domestic insurer, or an alien insurer domiciled in this State, shall appoint the commissioner and the commissioner's successors in office the rehabilitator, and shall direct the rehabilitator forthwith to take possession of the assets of the insurer, and to administer them under the general supervision of the court.  The filing or recording of the order with the clerk of the circuit court of the first judicial circuit or at the bureau of conveyances, shall impart the same notice as evidence of title.  The order to rehabilitate the insurer shall by operation of law vest title to all assets of the insurer in the rehabilitator.

(b)  Any order issued under this section shall require accounting to the court by the rehabilitator.  Accountings shall be at such intervals as the court specifies in its order.

(c)  Entry of an order of rehabilitation shall not constitute an anticipatory breach of any contracts of the insurer. [L 1987, c 347, pt of §2]



§431:15-303 - Powers and duties of the rehabilitator.

§431:15-303  Powers and duties of the rehabilitator.  (a)  The commissioner as rehabilitator may appoint one or more special deputies, who shall have all the powers and responsibilities of the rehabilitator granted under this section, and the commissioner may employ such counsel, clerks, and assistants as deemed necessary.  The compensation of the special deputy, counsel, clerks, and assistants and all expenses of taking possession of the insurer and of conducting the proceedings shall be fixed by the commissioner, with the approval of the court, and shall be paid out of the funds or assets of the insurer.  The persons appointed under this section shall serve at the pleasure of the commissioner.  In the event that the property of the insurer does not contain sufficient cash or liquid assets to defray the costs incurred, the commissioner may advance the costs so incurred out of any appropriation for the maintenance of the insurance division.  Any amounts so advanced for expenses of administration shall be repaid to the commissioner for the use of the insurance division out of the first available moneys of the insurer.

(b)  The rehabilitator may take such action as the rehabilitator deems necessary or appropriate to reform and revitalize the insurer.  The rehabilitator shall have all the powers of the directors, officers, and managers, whose authority shall be suspended, except as they are redelegated by the rehabilitator.  The rehabilitator shall have full powers to direct and manage, to hire and discharge employees subject to any contract rights they may have, and to deal with the property and business of the insurer.

(c)  If it appears to the rehabilitator that there has been criminal or tortious conduct, or breach of any contractual or fiduciary obligation detrimental to the insurer by any officer, manager, agent, producer, employee, or other person, the rehabilitator may pursue all appropriate legal remedies on behalf of the insurer.

(d)  If the rehabilitator determines that reorganization, consolidation, conversion, reinsurance, merger, or other transformation of the insurer is appropriate, the rehabilitator shall prepare a plan to effect such changes.  Upon application of the rehabilitator for approval of the plan and after such notice and hearings as the court may prescribe, the court may either approve or disapprove the plan proposed, or may modify it and approve it as modified.  Any plan approved under this section shall be, in the judgment of the court, fair and equitable to all parties concerned.  If the plan is approved, the rehabilitator shall carry out the plan.  In the case of a life insurer, the plan proposed may include the imposition of liens upon policies of the company, if all rights of shareholders are first relinquished.  A plan for a life insurer may also propose imposition of a moratorium upon loan and cash surrender rights under policies, for such period and to such an extent as may be necessary.

(e)  The rehabilitator shall have the power under section 431:15-315 and section 431:15-316 to avoid fraudulent transfers. [L 1987, c 347, pt of §2; am L 2002, c 155, §84]



§431:15-304 - Actions by and against rehabilitator.

§431:15-304  Actions by and against rehabilitator.  (a)  Any court in this State before which any action or proceeding in which the insurer is a party or is obligated to defend a party is pending when a rehabilitation order against the insurer is entered, shall stay the action or proceeding for ninety days and such additional time as is necessary for the rehabilitator to obtain proper representation and prepare for further proceedings.  The rehabilitator shall take such action respecting the pending litigation as the rehabilitator deems necessary in the interests of justice and for the protection of creditors, policyholders and the public.  The rehabilitator shall immediately consider all litigation pending outside this State and shall petition the courts having jurisdiction over the litigation for stays whenever necessary to protect the estate of the insurer.

(b)  No statute of limitations or defense of laches shall run with respect to any action by or against an insurer between the filing of a petition for appointment of a rehabilitator for that insurer and the order granting or denying that petition.  Any action by or against the insurer that might have been commenced when the petition was filed may be commenced for at least sixty days after the order [of] rehabilitation is entered or the petition is denied. [L 1987, c 347, pt of §2]



§431:15-305 - Termination of rehabilitation.

§431:15-305  Termination of rehabilitation.  (a)  Whenever the commissioner believes further attempts to rehabilitate an insurer would substantially increase the risk of loss to creditors, policyholders or the public, or would be futile, the commissioner may petition the circuit court of the first judicial circuit for an order of liquidation.  A petition under this subsection shall have the same effect as a petition under section 431:15-306.  The court shall permit the directors of the insurer to take such actions as are reasonably necessary to defend against the petition and may order payment from the estate of the insurer of such costs and other expenses of defense as justice may require.

(b)  The rehabilitator may at any time petition the court for an order terminating rehabilitation of an insurer.  The court shall also permit the directors of the insurer to petition the court for an order terminating rehabilitation of the insurer, and may order payment from the estate of the insurer of such costs and other expenses of such petition as justice may require.  If the court finds that rehabilitation has been accomplished and that grounds for rehabilitation under section 431:15-301 no longer exist, it shall order that the insurer be restored to possession of its property and the control of its business.  The court may also make that finding and issue that order at any time upon its own motion. [L 1987, c 347, pt of §2]



§431:15-306 - Grounds for liquidation.

§431:15-306  Grounds for liquidation.  The commissioner may petition the circuit court of the first judicial circuit for an order directing the commissioner to liquidate a domestic insurer or an alien insurer domiciled in this State on any ground on which the commissioner may apply for an order of rehabilitation under section 431:15-301, whenever the commissioner believes that attempts to rehabilitate the insurer would substantially increase the risk of loss to its creditors, its policyholders or the public, or would be futile, or that rehabilitation would serve no useful purpose, whether or not there has been a prior order directing the rehabilitation of the insurer. [L 1987, c 347, pt of §2]



§431:15-307 - Liquidation orders.

§431:15-307  Liquidation orders.  (a)  An order to liquidate the business of a domestic insurer shall appoint the commissioner and the commissioner's successors in office liquidator, and shall direct the liquidator forthwith to take possession of the assets of the insurer and to administer them under the general supervision of the court.  The liquidator shall be vested by operation of law with the title to all of the property, contracts, and rights of action and all of the books and records of the insurer ordered liquidated, wherever located, as of the entry of the final order of liquidation.  The filing or recording of the order with the clerk of the circuit court of the first judicial circuit and at the bureau of conveyances shall impart the same notice as evidence of title.

(b)  Upon issuance of the order, the rights and liabilities of any such insurer and of its creditors, policyholders, shareholders, members and all other persons interested in its estate shall become fixed as of the date of entry of the order of liquidation, except as provided in section 431:15-308 and section 431:15-327.

(c)  An order to liquidate the business of an alien insurer domiciled in this State shall be in the same terms and have the same legal effect as an order to liquidate a domestic insurer, except that the assets and the business in the United States shall be the only assets and business included therein.

(d)  At the time of petitioning for an order of liquidation, or at any time thereafter, the commissioner, after making appropriate findings of an insurer's insolvency, may petition the court for a judicial declaration of such insolvency.  After providing such notice and hearing as it deems proper the court may make the declaration.

(e)  Any order issued under this section shall require accounting to the court by the liquidator.  Accountings shall be at such intervals as the court specifies in its order. [L 1987, c 347, pt of §2]



§431:15-308 - Continuance of coverage.

§431:15-308  Continuance of coverage.  (a)  All policies, other than life or accident and health or sickness insurance or annuities, in effect at the time of issuance of an order of liquidation shall continue in force only for the lesser of:

(1)  A period of thirty days from the date of entry of the liquidation orders;

(2)  The expiration of the policy coverage;

(3)  The date when the insured has replaced the insurance coverage with equivalent insurance in another insurer or otherwise terminated the policy; or

(4)  The liquidator has effected a transfer of the policy obligation pursuant to section 431:15-310(a)(8).

(b)  An order of liquidation under section 431:15-307(a) shall terminate coverages at the time specified in subsection (a) for purposes of any other statute.

(c)  Policies of life or accident and health or sickness insurance or annuities shall continue in force for such period and under such terms as is provided for by any applicable guaranty fund or association, or foreign guaranty fund or association.  Policies of life or accident and health or sickness insurance or annuities or any period or coverage of such policies not covered by a guaranty fund or association or foreign guaranty fund or association shall terminate under subsections (a) and (b). [L 1987, c 347, pt of §2; am L 2003, c 212, §108]



§431:15-309 - Dissolution of insurer.

§431:15-309  Dissolution of insurer.  The commissioner may petition for an order dissolving the corporate existence of a domestic insurer or the United States branch of an alien insurer domiciled in this State at the time the commissioner applies for a liquidation order.  The court shall order dissolution of the corporation upon petition by the commissioner, upon or after the granting of a liquidation order.  If the dissolution has not previously been ordered, it shall be effected by operation of law upon the discharge of the liquidator if the insurer is insolvent, but may be ordered by the court upon the discharge of the liquidator if the insurer is under a liquidation order for some other reason. [L 1987, c 347, pt of §2]



§431:15-310 - Powers of liquidator.

§431:15-310  Powers of liquidator.  (a)  The liquidator shall have the power to:

(1)  Appoint a special deputy to act for the liquidator under this article, and to determine the special deputy's reasonable compensation.  The special deputy shall have all powers of the liquidator granted by this section.  The special deputy shall serve at the pleasure of the liquidator;

(2)  Employ employees and agents, legal counsel, actuaries, accountants, appraisers, consultants, and such other personnel as the liquidator deems necessary to assist in the liquidation;

(3)  Fix the reasonable compensation of employees and agents, legal counsel, actuaries, accountants, appraisers, and consultants with the approval of the court;

(4)  Pay reasonable compensation to persons appointed, and defray from the funds or assets of the insurer all expenses of taking possession of, conserving, conducting, liquidating, disposing of, or otherwise dealing with the business and property of the insurer.  If the property of the insurer does not contain sufficient cash or liquid assets to defray the costs incurred, the commissioner may advance the costs incurred out of any appropriation for the maintenance of the insurance division.  Any amounts advanced for expenses of administration shall be repaid to the commissioner for the use of the insurance division out of the first available moneys of the insurer;

(5)  Hold hearings, including but not limited to hearings convened for the purpose of receiving testimony and evidence to determine whether any assets of the insurer have been concealed, misappropriated, or improperly transferred from the insurer.  Prior to or at any hearing convened by the liquidator, the liquidator may subpoena witnesses to compel their attendance, administer oaths, examine any person under oath, and compel any party to subscribe to their testimony after it has been correctly reduced to writing, and in connection therewith require the production of any books, papers, records, or other documents that the liquidator deems relevant to the inquiry;

(6)  Collect all debts and moneys due and claims belonging to the insurer, wherever located, and for this purpose to:

(A)  Institute timely action in other jurisdictions, to forestall garnishment and attachment proceedings against such debts;

(B)  Do such other acts as are necessary or expedient to collect, conserve, or protect its assets or property, including the power to sell, compound, compromise, or assign debts for purposes of collection upon such terms and conditions as the liquidator deems best; and

(C)  Pursue any creditor's remedies available to enforce the creditor's claims;

(7)  Conduct public and private sales of the property of the insurer;

(8)  Use assets of the estate of an insurer under a liquidation order to transfer policy obligations to a solvent assuming insurer, if the transfer can be arranged without prejudice to applicable priorities under section 431:15-332;

(9)  Acquire, hypothecate, encumber, lease, improve, sell, transfer, abandon, or otherwise dispose of or deal with, any property of the insurer at its market value or upon such terms and conditions as are fair and reasonable.  The liquidator shall also have power to execute, acknowledge, and deliver any and all deeds, assignments, releases, and other instruments necessary or proper to effectuate any sale of property or other transaction in connection with the liquidation;

(10)  Borrow money on the security of the insurer's assets, or without security, and to execute and deliver all documents necessary to that transaction for the purpose of facilitating the liquidation;

(11)  Enter into such contracts as are necessary to carry out the order to liquidate, and affirm or disavow any contracts to which the insurer is a party;

(12)  Continue to prosecute and institute in the name of the insurer or in the liquidator's own name any and all suits and other legal proceedings in this State or elsewhere, and abandon the prosecution of claims the liquidator deems unprofitable to pursue further.  If the insurer is dissolved under section 431:15-309, the liquidator shall have the power to apply to any court in this State or elsewhere for leave to substitute the liquidator for the insurer as plaintiff;

(13)  Prosecute any action that may exist on behalf of the creditors, members, policyholders, or shareholders of the insurer against any officer of the insurer, or any other person;

(14)  Remove any or all records and property of the insurer to the offices of the commissioner or to another place that may be convenient for the purposes of efficient and orderly execution of the liquidation.  Guaranty associations and foreign guaranty associations shall have reasonable access to the records of the insurer as is necessary for them to carry out their statutory obligations;

(15)  Deposit in one or more banks in this State sums that are required for meeting current administration expenses and dividend distributions;

(16)  Invest all sums not currently needed, unless the court orders otherwise;

(17)  File any necessary documents for recordation in the bureau of conveyances or other appropriate office or elsewhere where property of the insurer is located;

(18)  Assert all defenses available to the insurer against third persons, including statutes of limitations, statutes of frauds, and the defense of usury.  A waiver of any defense by the insurer after a petition in liquidation has been filed shall not bind the liquidator.  Whenever a guaranty association or foreign guaranty association has an obligation to defend any suit, the liquidator shall give precedence to the obligation and may defend only in the absence of a defense by the guaranty associations;

(19)  Exercise and enforce all the rights, remedies, and powers of any creditor, shareholder, policyholder, or member, including any power to avoid any transfer or lien that may be given by the general law and that is not included with sections 431:15-315 to 431:15-317;

(20)  Intervene in any proceeding wherever instituted that might lead to the appointment of a receiver or trustee, and act as the receiver or trustee whenever the appointment is offered;

(21)  Enter into agreements with any receiver or commissioner of any other state relating to the rehabilitation, liquidation, conservation, or dissolution of an insurer doing business in both states; and

(22)  Exercise all powers now held or hereafter conferred upon receivers by the laws of this State not inconsistent with the provisions of this article.

(b)  The enumeration, in this section, of the powers and authority of the liquidator shall not be construed as a limitation upon the liquidator, nor shall it exclude in any manner the liquidator's right to do such other acts not herein specifically enumerated, or otherwise provided for, as may be necessary or appropriate for the accomplishment of or in aid of the purpose of liquidation. [L 1987, c 347, pt of §2; am L 2004, c 122, §68; am L 2005, c 132, §5]

Case Notes

Under §431:15-313 and this section, the commissioner has exclusive standing under this article to assert claims arising out of the liquidation or rehabilitation of an insurance company on behalf of not only the insolvent insurer, but also its policyholders, creditors, and all other interested parties.  89 H. 427, 974 P.2d 1017.



§431:15-311 - Notice to creditors and others.

§431:15-311  Notice to creditors and others.  (a)  Unless the court otherwise directs, the liquidator shall give or cause to be given notice of the liquidation order as soon as possible by:

(1)  First class mail and by telegram, telephone, or other electronic communication to the commissioner of each jurisdiction in which the insurer is doing business;

(2)  First class mail to any guaranty association or foreign guaranty association who is or may become obligated as a result of the liquidation;

(3)  First class mail to all insurance producers of the insurer;

(4)  First class mail to all persons known or reasonably expected to have claims against the insurer including all policyholders, at their last known address as indicated by the records of the insurer; and

(5)  Publication in a newspaper of general circulation in the county in which the insurer has its principal place of business and in such other locations as the liquidator deems appropriate.

(b)  Notice to potential claimants under subsection (a) shall require claimants to file with the liquidator their claims together with proper proofs thereof under section 431:15-326, on or before a date the liquidator shall specify in the notice.  The liquidator need not require persons claiming cash surrender values or other investment values in life insurance and annuities to file a claim.  All claimants shall have a duty to keep the liquidator informed of any changes of address.

(c)  If notice is given in accordance with this section, the distribution of assets of the insurer under this article shall be conclusive with respect to all claimants, whether or not they received notice. [L 1987, c 347, pt of §2; am L 2002, c 155, §85; am L 2003, c 212, §109]



§431:15-312 - Duties of producers.

§431:15-312  Duties of producers.  (a)  Every person who receives notice in the form prescribed in section 431:15-311 that an insurer whom the producer represents is the subject of a liquidation order, shall within fifteen days of such notice give notice of the liquidation order.  The notice shall be sent by first class mail to the last address contained in the producer's records to each policyholder or other person named in any policy issued through the producer by the insurer, if the producer has a record of the address of the policyholder or other person.  A policy shall be deemed issued through a producer if the producer has a property interest in the expiration of the policy, or if the producer has had possession of a copy of the declarations of the policy at any time during the life of the policy, except where the ownership of the expiration of the policy has been transferred to another.  The written notice shall include the name and address of the insurer, the name and address of the producer, identification of the policy impaired and the nature of the impairment including termination of coverage, as described in section 431:15-308.  Notice by a producer satisfies the notice requirement for any producers under contract to it.  Each producer obligated to give notice under this section shall file a report of compliance with the liquidator.

(b)  Any producer failing to give notice or file a report of compliance as required in subsection (a) may be subject to payment of a penalty of not more than $1,000 and such producer's license may be suspended, the penalty to be imposed after a hearing held by the commissioner.

(c)  The liquidator may waive the duties imposed by this section if the liquidator determines that other notice to the policyholders of the insurer under liquidation is adequate. [L 1987, c 347, pt of §2; am L 2002, c 155, §86]



§431:15-313 - Actions by and against liquidator.

§431:15-313  Actions by and against liquidator.  (a)  Upon issuance of an order appointing a liquidator of a domestic insurer or of an alien insurer domiciled in this State, no action at law or equity shall be brought against the insurer or liquidator, whether in this State or elsewhere, nor shall any such existing actions be maintained or further presented after issuance of such order.  The courts of this State shall give full faith and credit to injunctions against the liquidator or the company or the continuation of existing actions against the liquidator or the company, when such injunctions are included in an order to liquidate an insurer issued pursuant to corresponding provisions in other states.  Whenever in the liquidator's judgment, protection of the estate of the insurer necessitates intervention in an action against the insurer that is pending outside this State, the liquidator may intervene in the action.  The liquidator may defend any action in which the liquidator intervenes under this section at the expense of the estate of the insurer.

(b)  The liquidator may, upon or after an order for liquidation, within two years or such time in addition to two years as applicable law may permit, institute an action or proceeding on behalf of the estate of the insurer upon any cause of action against which the period of limitation fixed by applicable law has not expired at the time of the filing of the petition upon which such order is entered.  Where, by any agreement, a period of limitation is fixed for instituting a suit or proceeding upon any claim, or for filing any claim, proof of claim, proof of loss, demand, notice, or the like, or where in any proceeding, judicial or otherwise, a period of limitation is fixed, either in the proceeding or by applicable law, for taking any action, filing any claim or pleading, or doing any act, and where in any such case the period had not expired at the date of the filing of the petition, the liquidator, may, for the benefit of the estate, take any such action or do any such act, required of or permitted to the insurer, within a period of 180 days subsequent to the entry of an order for liquidation, or within such further period as is shown to the satisfaction of the court not to be unfairly prejudicial to the other party.

(c)  No statute of limitations or defense of laches shall run with respect to any action against an insurer between the filing of a petition for liquidation against an insurer and the denial of the petition.  Any action against the insurer that might have been commenced when the petition was filed may be commenced for at least sixty days after the petition is denied.

(d)  Any guaranty association or foreign guaranty association shall have standing to appear in any court proceeding concerning the liquidation of an insurer if such association is or may become liable to act as a result of the liquidation. [L 1987, c 347, pt of §2]

Case Notes

Under §431:15-310 and this section, the commissioner has exclusive standing under this article to assert claims arising out of the liquidation or rehabilitation of an insurance company on behalf of not only the insolvent insurer, but also its policyholders, creditors, and all other interested parties.  89 H. 427, 974 P.2d 1017.



§431:15-314 - Collection and list of assets.

§431:15-314  Collection and list of assets.  (a)  As soon as practicable after the liquidation order, but not later than one hundred twenty days thereafter, the liquidator shall prepare in duplicate a list of the insurer's assets.  The list shall be amended or supplemented from time to time as the liquidator may determine.  One copy shall be filed in the office of the clerk of the circuit court of the first judicial circuit and one copy shall be retained for the liquidator's files.  All amendments and supplements shall be similarly filed.

(b)  The liquidator shall reduce the assets to a degree of liquidity that is consistent with the effective execution of the liquidation.

(c)  A submission to the court for disbursement of assets in accordance with section 431:15-324 fulfills the requirements of subsection (a). [L 1987, c 347, pt of §2]



§431:15-315 - Fraudulent transfers prior to petition.

§431:15-315  Fraudulent transfers prior to petition.  (a)  Every transfer made or suffered and every obligation incurred by an insurer within one year prior to the filing of a successful petition for rehabilitation or liquidation under this article is fraudulent as to then existing and future creditors if made or incurred without fair consideration, or with actual intent to hinder, delay or defraud either existing or future creditors.  A transfer made or an obligation incurred by an insurer ordered to be rehabilitated or liquidated under this article, which is fraudulent under this section, may be avoided by the receiver, except as to a person who in good faith is a purchaser, lienor or obligee for a present fair equivalent value, and except that any purchaser, lienor or obligee, who in good faith has given a consideration less than fair for such transfer, lien or obligation, may retain the property, lien or obligation as security for repayment.  The court may, on due notice, order any such transfer or obligation to be preserved for the benefit of the estate, and in that event, the receiver shall succeed to and may enforce the rights of the purchaser, lienor or obligee.

(b)(1)  A transfer of property other than real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee under section 431:15-317(c).

(2)  A transfer of real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee.

(3)  A transfer which creates an equitable lien shall not be deemed to be perfected if there are available means by which a legal lien could be created.

(4)  Any transfer not perfected prior to the filing of a petition for liquidation shall be deemed to be made immediately before the filing of the successful petition.

(5)  The provisions of this subsection apply whether or not there are or were creditors who might have obtained any liens or persons who might have become bona fide purchasers.

(c)  Any transaction of the insurer with a reinsurer shall be deemed fraudulent and may be avoided by the receiver under subsection (a) if:

(1)  The transaction consists of the termination, adjustment or settlement of a reinsurance contract in which the reinsurer is released from any part of its duty to pay the originally specified share of losses that had occurred prior to the time of the transaction, unless the reinsurer gives a present fair equivalent value for the release; and

(2)  Any part of the transaction took place within one year prior to the date of filing of the petition through which the receivership was commenced. [L 1987, c 347, pt of §2]



§431:15-316 - Fraudulent transfer after petition.

§431:15-316  Fraudulent transfer after petition.  (a)  After a petition for rehabilitation or liquidation has been filed, a transfer of any of the real property of the insurer made to a person acting in good faith shall be valid against the receiver if made for a present fair equivalent value, or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid therefor, for which amount the transferee shall have a lien on the property so transferred.  The commencement of a proceeding in rehabilitation or liquidation shall be constructive notice upon the recording of a copy of the petition for or order of rehabilitation or liquidation with the bureau of conveyances.  The exercise by a court of the United States or any state or jurisdiction to authorize or effect a judicial sale of real property of the insurer within any county in any state shall not be impaired by the pendency of such a proceeding unless the copy is recorded in the county prior to the consummation of the judicial sale.

(b)  After a petition for rehabilitation or liquidation has been filed, and before either the receiver takes possession of the property of the insurer or an order of rehabilitation or liquidation is granted:

(1)  A transfer of any of the property of the insurer, other than real property, made to a person acting in good faith shall be valid against the receiver if made for a present fair equivalent value, or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid therefor, for which amount the transferee shall have a lien on the property so transferred.

(2)  A person indebted to the insurer or holding property of the insurer may, if acting in good faith, pay the indebtedness or deliver the property, or any part thereof, to the insurer or upon the receiver's order, with the same effect as if the petition were not pending.

(3)  A person having actual knowledge of the pending rehabilitation or liquidation shall be deemed not to act in good faith.

(4)  A person asserting the validity of a transfer under this section shall have the burden of proof.  Except as elsewhere provided in this section, no transfer by or on behalf of the insurer after the date of the petition for liquidation by any person other than the liquidator shall be valid against the liquidator.

(c)  Nothing in this article shall impair the negotiability of currency or negotiable instruments. [L 1987, c 347, pt of §2]



§431:15-317 - Voidable preferences and liens.

§431:15-317  Voidable preferences and liens.

(a)(1)  A preference is a transfer of any of the property of an insurer to or for the benefit of a creditor, for or on account of an antecedent debt, made or suffered by the insurer within one year before the filing of a successful petition for liquidation under this article, the effect of which transfer may be to enable the creditor to obtain a greater percentage of this debt than another creditor of the same class would receive.  If a liquidation order is entered while the insurer is already subject to a rehabilitation order, then such transfers shall be deemed preferences if made or suffered within one year before the filing of the successful petition for rehabilitation, or within two years before the filing of the successful petition for liquidation, whichever time is shorter.

(2)  Any preference may be avoided by the liquidator if:

(A)  The insurer was insolvent at the time of the transfer;

(B)  The transfer was made within four months before the filing of the petition;

(C)  The creditor receiving it or to be benefited thereby or the creditor's agent acting with reference thereto had, at the time when the transfer was made, reasonable cause to believe that the insurer was insolvent or was about to become insolvent; or

(D)  The creditor receiving it was an officer, or any employee or attorney or other person who was in fact in a position of comparable influence in the insurer to an officer whether or not the creditor held such position, or any shareholder holding directly or indirectly more than five per centum of any class of any equity security issued by the insurer, or any other person, firm, corporation, association, or aggregation of persons with whom the insurer did not deal at arm's length.

(3)  Where the preference is voidable, the liquidator may recover the property or, if it has been converted, its value from any person who has received or converted the property, except where a bona fide purchaser or lienor has given less than fair equivalent value, the liquidator shall have a lien upon the property to the extent of the consideration actually given by the liquidator.  Where a preference by way of lien or security title is voidable, the court may on due notice order the lien or title to be preserved for the benefit of the estate, in which event the lien or title shall pass to the liquidator.

(b)(1)  A transfer of property other than real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee.

(2)  A transfer of real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee.

(3)  A transfer which creates an equitable lien shall not be deemed to be perfected if there are available means by which a legal lien could be created.

(4)  A transfer not perfected prior to the filing of a petition for liquidation shall be deemed to be made immediately before the filing of the successful petition.

(5)  The provisions of this subsection apply whether or not there are or were creditors who might have obtained liens or persons who might have become bona fide purchasers.

(c)(1)  A lien obtainable by legal or equitable proceedings upon a simple contract is one arising in the ordinary course of such proceedings upon the entry of docketing of a judgment or decree, or upon attachment, garnishment, execution, or like process, whether before, upon, or after judgment or decree and whether before or upon levy.  It does not include liens which under applicable law are given a special priority over other liens which are prior in time.

(2)  A lien obtainable by legal or equitable proceedings could become superior to the rights of a transferee, or a purchaser could obtain rights superior to the rights of a transferee within the meaning of subsection (b), if such consequences would follow only from the lien or purchase itself, or from the lien or purchase followed by any step wholly within the control of the respective lien holder or purchaser, with or without the aid of ministerial action by public officials.  Such a lien could not, however, become superior and such a purchase could not create superior rights for the purpose of subsection (b) through any acts subsequent to the obtaining of such a lien or subsequent to such a purchase which require the agreement or concurrence of any third party or which require any further judicial action or ruling.

(d)  A transfer of property for or on account of a new and contemporaneous consideration which is deemed under subsection (b) to be made or suffered after the transfer because of delay in perfecting it does not thereby become a transfer for or on account of an antecedent debt if any acts required by the applicable law to be performed in order to perfect the transfer as against liens or bona fide purchaser's rights are performed within twenty-one days or any period expressly allowed by the law, whichever is less.  A transfer to secure a future loan, if such a loan is actually made, or a transfer which becomes security for a future loan, shall have the same effect as a transfer for or on account of a new and contemporaneous consideration.

(e)  If any lien deemed voidable under subsection (a)(2) has been dissolved by the furnishing of a bond or other obligation, the surety on which has been indemnified directly or indirectly by the transfer of or the creation of a lien upon any property of an insurer before the filing of a petition under this article which results in a liquidation order, the indemnifying transfer or lien shall also be deemed voidable.

(f)  The property affected by any lien deemed voidable under subsections (a) and (e) shall be discharged from such lien, and that property and any of the indemnifying property transferred to or for the benefit of a surety shall pass to the liquidator, except that the court may on due notice order any such lien to be preserved for the benefit of the estate and the court may direct that such conveyance be executed as may be proper or adequate to evidence the title of the liquidator.

(g)  The circuit court of the first judicial circuit shall have summary jurisdiction of any proceeding by the liquidator to hear and determine the rights of any parties under this section.  Reasonable notice of any hearing in the proceeding shall be given to all parties in interest, including the obligee of a releasing bond or other like obligation.  Where an order is entered for the recovery of indemnifying property in kind or for the avoidance of an indemnifying lien, the court, upon application of any party in interest, shall in the same proceeding ascertain the value of the property or lien, and if the value is less than the amount for which the property is indemnified or than the amount of the lien, the transferee or lien holder may elect to retain the property or lien upon payment of its value, as ascertained by the court, to the liquidator, within such reasonable times as the court shall fix.

(h)  The liability of a surety under a releasing bond or other like obligation shall be discharged to the extent of the value of the indemnifying property recovered or the indemnifying lien nullified and avoided by the liquidator, or where the property is retained under subsection (g) to the extent of the amount paid to the liquidator.

(i)  If a creditor has been preferred, and afterward in good faith gives the insurer further credit without security of any kind, for property which becomes a part of the insurer's estate, the amount of the new credit remaining unpaid at the time of the petition may be set off against the preference which would otherwise be recoverable from the creditor.

(j)  If an insurer shall, directly or indirectly, within four months before the filing of a successful petition for liquidation under this article, or at any time in contemplation of a proceeding to liquidate it, pay money or transfer property to an attorney-at-law for services rendered or to be rendered, the transaction may be examined by the court on its own motion or shall be examined by the court on petition of the liquidator and shall be held valid only to the extent of a reasonable amount to be determined by the court, and the excess may be recovered by the liquidator for the benefit of the estate provided that where the attorney is in a position of influence in the insurer or an affiliate thereof, payment of any money or the transfer of any property to the attorney-at-law for services rendered or to be rendered shall be governed by subsection (a)(2)(D).

(k)(1)  Every officer, manager, employee, shareholder, member, subscriber, attorney, or any other person acting on behalf of the insurer who knowingly participates in giving any preference when such person has reasonable cause to believe the insurer is or is about to become insolvent at the time of the preference shall be personally liable to the liquidator for the amount of the preference.  It is permissible to infer that there is reasonable cause to so believe if the transfer was made within four months before the date of filing of this successful petition for liquidation.

(2)  Every person receiving any property from the insurer or the benefit thereof as a preference voidable under subsection (a) shall be personally liable therefor and shall be bound to account to the liquidator.

(3)  Nothing in this subsection shall prejudice any other claim by the liquidator against any person. [L 1987, c 347, pt of §2; am L 2004, c 122, §69]



§431:15-318 - Claims of holders of void or voidable rights.

§431:15-318  Claims of holders of void or voidable rights.  (a)  No claims of a creditor who has received or acquired a preference, lien, conveyance, transfer, assignment, or encumbrance, voidable under this article, shall be allowed unless the creditor surrenders the preference, lien, conveyance, transfer, assignment or encumbrance.  If the avoidance is effected by a proceeding in which a final judgment has been entered, the claim shall not be allowed unless the money is paid or the property is delivered to the liquidator within thirty days from the date of the entering of the final judgment, except that the court having jurisdiction over the liquidation may allow further time if there is an appeal or other continuation of the proceeding.

(b)  A claim allowable under subsection (a) by reason of the avoidance, whether voluntary or involuntary, of a preference, lien, conveyance, transfer, assignment, or encumbrance, may be filed as an excused late filing under section 431:15-325 if filed within thirty days from the date of the avoidance, or within the further time allowed by the court under subsection (a). [L 1987, c 347, pt of §2]



§431:15-319 - Setoffs and counterclaims.

§431:15-319  Setoffs and counterclaims.  (a)  Mutual debts or mutual credits between the insurer and another person in connection with any action or proceeding under this article shall be set off and the balance only shall be allowed or paid, except as provided in subsection (b) and section 431:15-323.

(b)  No setoff or counterclaim shall be allowed in favor of any person where:

(1)  The obligation of the insurer to the person would not at the date of the filing of a petition for liquidation entitle the person to share as a claimant in the assets of the insurer;

(2)  The obligation of the insurer to the person was purchased by or transferred to the person with a view to its being used as a setoff;

(3)  The obligation of the person is to pay an assessment levied against the members or subscribers of the insurer, or is to pay a balance upon a subscription to the capital stock of the insurer, or is in any other way in the nature of a capital contribution; or

(4)  The obligation of the person is to pay premiums whether earned or unearned, to the insurer. [L 1987, c 347, pt of §2]



§431:15-320 - Assessments.

§431:15-320  Assessments.  (a)  As soon as practicable but not more than two years from the date of an order of liquidation under section 431:15-307 of an insurer issuing assessable policies, the liquidator shall make a report to the court setting forth:

(1)  The reasonable value of the assets of the insurer;

(2)  The insurer's probable total liabilities;

(3)  The probable aggregate amount of the assessment necessary to pay all claims of creditors and expenses in full, including expenses of administration and costs of collecting the assessment; and

(4)  A recommendation as to whether or not an assessment should be made and in what amount.

(b)(1)  Upon the basis of the report provided in subsection (a), including any supplements and amendments thereto, the circuit court of the first judicial circuit may levy one or more assessments against all members of the insurer who are subject to assessment.

(2)  Subject to any applicable legal limits on assessability, the aggregate assessment shall be for the amount that the sum of the probable liabilities, the expenses of administration, and the estimated cost of collection of the assessment, exceeds the value of existing assets, with due regard being given to assessments that cannot be collected economically.

(c)  After levy of assessment under subsection (b) the liquidator shall issue an order directing each member who has not paid the assessment pursuant to the order, to show cause why the liquidator should not pursue a judgment therefor.

(d)  The liquidator shall give notice of the order to show cause by publication and by first class mail to each member liable thereunder, mailed to each member's last known address as it appears on the insurer's records, at least twenty days before the return day of the order to show cause.

(e)(1)  If a member does not appear and serve duly verified objections upon the liquidator on or before the return day of the order to show cause under subsection (c), the court shall make an order adjudging the member liable for the amount of the assessment against the member, pursuant to subsection (c), together with costs, and the liquidator shall have a judgment against the member therefor.

(2)  If on or before such return day, the member appears and serves duly verified objections upon the liquidator, the commissioner may hear and determine the matter or may appoint a referee to hear it and make such order as the facts warrant.  In the event that the commissioner determines that such objections do not warrant relief from assessment, the member may request the court to review the matter and vacate the order to show cause.

(f)  The liquidator may enforce any order or collect any judgment under subsection (e) by any lawful means. [L 1987, c 347, pt of §2]



§431:15-321 - Reinsurer's liability.

§431:15-321  Reinsurer's liability.  The amount recoverable by the liquidator from reinsurers shall not be reduced as a result of delinquency proceedings, regardless of any provision in the reinsurance contract or other agreement.  Payment made directly to an insured or other creditor shall not diminish the reinsurer's obligation to the insurer's estate except when the reinsurance contract provided for direct coverage of a named insured and the payment was made in discharge of that obligation. [L 1987, c 347, pt of §2]



§431:15-322 - Applicability of claims settlement provisions to loss claims.

§431:15-322  Applicability of claims settlement provisions to loss claims.  Section 431:15-310(a)(18), section 431:15-325 through section 431:15-328, section 431:15-333, section 431:15-403(c), section 431:15-406, and section 431:15-407 do not apply to loss claims to the extent that they are subject to article 16 or to corresponding laws of other states. [L 1987, c 347, pt of §2]



§431:15-323 - Recovery of premiums owed.

§431:15-323  Recovery of premiums owed.  (a)  A producer, premium finance company, or any other person, other than the insured, responsible for the payment of a premium shall be obligated to pay upon written demand by the liquidator any unpaid collected premium held by the person, whether earned or unearned, as shown on the records of the insurer.  A producer, premium finance company, or any other person shall have no obligation to pay an uncollected, unpaid, unearned premium to the liquidator.  The liquidator shall also have the right to recover from the person any part of an unearned premium that represents commission actually paid or credited to the person.  Credits or setoffs or both shall not be allowed to a producer or premium finance company for any amounts advanced to the insurer by the producer or premium finance company on behalf of, but in the absence of a payment by, the insured.  An insured shall be obligated to pay, upon written demand by the liquidator, any unpaid, earned premium due the insurer as shown on the records of the insurer.

(b)  The circuit court of the first judicial circuit shall have original but not exclusive jurisdiction of all civil proceedings to hear and determine the rights of any producer, premium finance company, insured, liquidator, or any other person under this section.  The circuit court of the first judicial circuit may provide that any and all proceedings arising under this section shall be referred to the judge presiding over the delinquency proceeding of the insurer.  In lieu of a separate action for the collection of unpaid premiums, a producer, premium finance company, insured, or any other person who contests their liability for unpaid premiums may voluntarily submit their claim and dispute to the judge presiding over the delinquency proceeding of the insurer for summary disposition.

(c)  The commissioner may take administrative action in accordance with applicable law against a producer, premium finance company, or any other person the commissioner believes is in violation of subsection (a) by suspending, revoking, or refusing to renew an insurance license, or by levying a civil penalty in an amount not to exceed $1,000 for each violation.

(d)  Any appeal of the commissioner’s decision pursuant to subsection (c) shall be made pursuant to chapter 91 to the circuit court of the first judicial circuit. [L 1987, c 347, pt of §2; am L 1993, c 165, §1; am L 2002, c 155, §87; am L 2005, c 132, §6]

Case Notes

As proceedings under this section are not in the nature of assumpsit, trial court did not err in denying insurance commissioner attorneys' fees under §607-14 in suit against customer of liquidated mutual benefit society.  99 H. 53, 52 P.3d 823.

Nothing in the language of §478-3 or this section precluded an award of post-judgment interest to insurance commissioner upon final judgment awarding commissioner the unpaid premiums from customer of liquidated mutual benefit society.  99 H. 53, 52 P.3d 823.



§431:15-324 - Domiciliary liquidator's proposal to distribute assets.

§431:15-324  Domiciliary liquidator's proposal to distribute assets.  (a)  Within one hundred twenty days of a final determination of insolvency of an insurer by a court of competent jurisdiction of this State, the liquidator shall make application to the court for approval of a proposal, subject to the priority schedule stated in section 431:15-332, to disburse assets out of marshaled assets, from time to time as the assets become available.  If the liquidator determines that there are insufficient assets to disburse, the application required by this section shall be considered satisfied by a filing by the liquidator stating the reasons for this determination.

(b)  The proposal shall at least include provisions for:

(1)  Reserving amounts for the payment of expenses of administration and the payment of claims of secured creditors, to the extent of the value of the security held, and claims falling within the priorities established in section 431:15-332, classes 1, 2 and 3;

(2)  Disbursement of the assets marshaled to date and subsequent disbursement of assets as they become available;

(3)  Equitable allocation of disbursements to each of the classes entitled thereto;

(4)  The securing by the liquidator from each of the classes entitled to disbursements pursuant to this section of an agreement to return to the liquidator such assets, together with income earned on assets previously disbursed, as may be required to pay claims of secured creditors and claims falling within the priorities established in section 431:15-332 in accordance with the priorities.  No bond shall be required of any of the classes; and

(5)  A full report to be made by each class to the liquidator accounting for all assets so disbursed to the class, all disbursements made therefrom, any interest earned by the class on the assets and any other matter as the court may direct.

(c)  The liquidator's proposal shall provide for disbursements to the guaranty funds or associations in amounts estimated at least equal to the claim payments made or to be made thereby for which the funds or associations could assert a claim against the liquidator, and shall provide further that if the assets available for disbursement from time to time do not equal the amount of the claim payments made or to be made by the fund or association then disbursements shall be in the amount of available assets.

(d)  The liquidator's proposal, with respect to an insolvent insurer writing life or accident and health or sickness insurance or annuities, shall provide for disbursements of assets to any guaranty fund or association, or any foreign guaranty fund or association covering life or accident and health or sickness insurance or annuities or to any other entity or organization reinsuring, assuming, or guaranteeing policies or contracts of insurance under the acts creating such funds or associations.

(e)  Notice of the application shall be given to the classes affected, the guaranty fund or association in, and to the commissioners of insurance of, each of the states.  Any such notice shall be deemed to have been given when deposited in the United States certified mail, first class postage prepaid, at least thirty days prior to submission of the application to the court.  Action on the application may be taken by the court provided the above required notice has been given and provided further that the liquidator's proposal complies with subsections (b)(1) and (2). [L 1987, c 347, pt of §2 as superseded by c 349, §10; am L 2003, c 212, §110]



§431:15-325 - Filing of claims.

§431:15-325  Filing of claims.  (a)  Proof of all claims shall be filed with the liquidator in the form required by section 431:15-326 on or before the last day for filing specified in the notice required under section 431:15-311, except that proof of claims for cash surrender values or other investment value in life insurance and annuities need not be filed unless the liquidator expressly so requires.

(b)  The liquidator may permit a claimant making a late filing to share in distributions, whether past or future, as if the claimant were not late, to the extent that any such payment will not prejudice the orderly administration of the liquidation, under the following circumstances:

(1)  The existence of the claim was not known to the claimant and that the claimant filed such claim as promptly as reasonably possible after learning of it;

(2)  A transfer to a creditor was avoided under section 431:15-315 through section 431:15-317, or was voluntarily surrendered under section 431:15-318, and that the filing satisfies the conditions of section 431:15-318; and

(3)  The valuation under section 431:15-331, of security held by a secured creditor shows a deficiency, which is filed within thirty days after the valuation.

(c)  The liquidator shall permit late filing claims to share in distributions, whether past or future, as if they were not late, if such claims are claims of a guaranty fund or association, or foreign guaranty association for reimbursement of covered claims paid or expenses incurred, or both, subsequent to the last day for filing where such payments were made and expenses incurred as provided by law.

(d)  The liquidator may consider any claim filed late which is not covered by subsection (b), and permit it to receive distributions which are subsequently declared on any claims of the same or lower priority if the payment does not prejudice the orderly administration of the liquidation.  The late filing claimant shall receive, at each distribution, the same percentage of the amount allowed on the claimant's claim as is then being paid to claimants of any lower priority.  This shall continue until the claimant's claim has been paid in full.

(e)  Claims by guaranty funds or associations, or foreign guaranty funds or associations shall be filed periodically by the funds or associations pursuant to rules adopted by the commissioner.  These claims shall share in all subsequently declared distributions as if they were not late. [L 1987, c 347, pt of §2]



§431:15-326 - Proof of claim.

§431:15-326  Proof of claim.  (a)  Proof of claim shall consist of a statement signed by the claimant that includes all of the following that are applicable:

(1)  The particulars of the claim including the consideration given for it;

(2)  The identity and amount of the security on the claim;

(3)  The payments made on the debt, if any;

(4)  That the sum claimed is justly owing and that there is no setoff, counterclaim, or defense to the claim;

(5)  Any right of priority of payment or other specific right asserted by the claimant;

(6)  A copy of the written instrument which is the foundation of the claim; and

(7)  The name and address of the claimant and the attorney who represents the claimant, if any.

(b)  No claim need be considered or allowed if it does not contain all the information in subsection (a) which may be applicable.  The liquidator may require that a prescribed form be used, and may require that other information and documents be included.

(c)  At any time the liquidator may request the claimant to present information or evidence supplementary to that required under subsection (a) and may take testimony under oath, require production of affidavits or depositions, or otherwise obtain additional information or evidence.

(d)  No judgment or order against an insured or the insurer entered after the date of filing of a successful petition for liquidation, and no judgment or order against an insured or the insurer entered at any time by default or by collusion need be considered as evidence of liability or of quantum of damages.  No judgment or order against an insured or the insurer entered within four months before the filing of the petition need be considered as evidence of liability or of the quantum of damages.

(e)  All claims of a guaranty fund or association or foreign guaranty fund or association shall be in such form and contain such substantiation as may be agreed to by the fund or association and the liquidator. [L 1987, c 347, pt of §2]



§431:15-327 - Special claims.

§431:15-327  Special claims.  (a)  The claim of a third party which is contingent only on first obtaining a judgment against the insured shall be considered and allowed as if there were no such contingency.

(b)  Any claim that would have become absolute if there had been no termination of coverage under section 431:15-308, and that was not covered by insurance acquired to replace the terminated coverage, shall be allowed as if the coverage had remained in effect, unless at least ten days before the insured event occurred either the claimant had actual notice of the termination or notice was mailed to the claimant as prescribed by section 431:15-311.  If allowed, the claim shall share in distributions under section 431:15-332(7).

(c)  A claim may be allowed even if it is contingent, if it is filed in accordance with section 431:15-326(b).  It may be allowed and may participate in all distributions declared after it is filed, to the extent that it does not prejudice the orderly administration of the liquidation.

(d)  Claims that are due except for the passage of time are treated as absolute claims, except that where justice requires the liquidator may discount them at the rate of interest available on United States treasury securities of approximately the same maturity.

(e)  A guaranty fund or association, or foreign guaranty association may file a claim with the liquidator for all claims to which the fund or association has been subrogated.

(f)  Claims made under employment contracts by directors, principal officers, or persons who, in fact, perform similar functions or have similar powers, are limited to payment for services rendered prior to the issuance of any order of rehabilitation or liquidation under section 431:15-302 or section 431:15-307. [L 1987, c 347, pt of §2; am L 2004, c 122, §70]



§431:15-328 - Provisions for third party claims.

§431:15-328  Provisions for third party claims.  (a)  Whenever any third party asserts a cause of action against an insured of an insurer in liquidation, the third party may file a claim with the liquidator.

(b)  Whether or not the third party files a claim, the insured may file a claim on its own behalf in the liquidation.  If the insured fails to file a claim by the date for filing claims specified in the order of liquidation or within sixty days after mailing of the notice required by section 431:15-311, whichever is later, it is an unexcused late filer.

(c)  The liquidator shall make recommendations to the court under section 431:15-332, for the allowance of an insured's claim under subsection (b) after consideration of the probable outcome of any pending action against the insured on which the claim is based, the probable damages recoverable in the action and the probable costs and expenses of defense.  After allowance by the court, the liquidator shall withhold any dividends payable on the claim, pending the outcome of litigation and negotiation with the insured.  Whenever it seems appropriate, the liquidator shall reconsider the claim on the basis of additional information and amend the liquidator's recommendations to the court.  The insured shall be afforded the same notice and opportunity to be heard on all changes in the recommendation as in its initial determination.  The court may amend its allowance as it thinks appropriate.  As claims against the insured are settled or barred, the insured shall be paid from the amount withheld the same percentage dividend as was paid on other claims of like property, based on the lesser of:

(1)  The amount actually recovered from the insured by action or paid by agreement plus the reasonable costs and expenses of defense, or

(2)  The amount allowed on the claims by the court.

After all claims are settled or barred, any sum remaining from the amount withheld shall revert to the undistributed assets of the insurer.  Delay in final payment under this subsection shall not be a reason for unreasonable delay of final distribution and discharge of the liquidator.

(d)  If several claims founded upon one policy are filed, whether by third parties or as claims by the insured under this section, and the aggregate allowed amount of the claims to which the same limit of liability in the policy is applicable exceeds that limit, each claim as allowed shall be reduced in the same proportion so that the total equals the policy limit.  Claims by the insured shall be evaluated as in subsection (c).  If any insured's claim is subsequently reduced under subsection (c), the amount thus freed shall be apportioned ratably among the claims which have been reduced under this subsection.

(e)  No claim may be presented under this section if it is covered by any guaranty fund or association, or foreign guaranty association. [L 1987, c 347, pt of §2]



§431:15-329 - Disputed claims.

§431:15-329  Disputed claims.  (a)  When a claim is denied in whole or in part by the liquidator, written notice of the determination shall be given to the claimant or the claimant's attorney by first class mail at the address shown in the proof of claim.  Within sixty days from the mailing of the notice, the claimant may file any objections with the liquidator.  If no such filing is made, the claimant may not further object to the determination.

(b)  Whenever objections are filed with the liquidator and the liquidator does not alter the denial of the claim as a result of the objections, the liquidator shall ask the court for a hearing as soon as practicable and give notice of the hearing by first class mail to the claimant or the claimant's attorney and to any other persons directly affected, not less than ten nor more than thirty days before the date of the hearing.  The matter may be heard by the court or by a court appointed referee who shall submit findings of fact along with such referee's recommendations. [L 1987, c 347, pt of §2]



§431:15-330 - Claims of surety.

§431:15-330  Claims of surety.  Whenever a creditor whose claim against an insurer is secured, in whole or in part, by the undertaking of another person, fails to prove and file that claim, the other person may do so in the creditor's name, and shall be subrogated to the rights of the creditor, whether the claim has been filed by the creditor or by the other person in the creditor's name, to the extent that the other person discharges the undertaking.  In the absence of an agreement with the creditor to the contrary, the other person shall not be entitled to any distribution, however, until the amount paid to the creditor on the undertaking plus the distributions paid on the claim from the insurer's estate to the creditor equals the amount of the entire claim of the creditor.  Any excess received by the creditor shall be held by the creditor in trust for such other person.  The term other person as used in this section is not intended to apply to a guaranty fund or association, or foreign guaranty association. [L 1987, c 347, pt of §2]



§431:15-331 - Secured creditor's claims.

§431:15-331  Secured creditor's claims.  (a)  The value of any security held by a secured creditor shall be determined in one of the following ways, as the court may direct:

(1)  By converting the same into money according to the terms of the agreement pursuant to which the security was delivered to such creditors; or

(2)  By agreement, arbitration, compromise or litigation between the creditor and the liquidator.

(b)  The determination shall be under the supervision and control of the court with due regard for the recommendation of the liquidator.  The amount so determined shall be credited upon the secured claim, and any deficiency shall be treated as an unsecured claim.  If the claimant shall surrender this security to the liquidator, the entire claim shall be allowed as if unsecured. [L 1987, c 347, pt of §2]



§431:15-332 - Priority of distribution.

§431:15-332  Priority of distribution.  The priority of distribution of claims from the insurer's estate shall be in accordance with the order in which each class of claims is herein set forth.  Every claim in each class shall be paid in full or adequate funds retained for the payment before the members of the next class receive any payment.  No subclasses shall be established within any class.  The order of distribution of claims shall be:

(1)  Class 1.  The costs and expenses of administration, including but not limited to the following:

(A)  The actual and necessary costs of preserving or recovering the assets of the insurer;

(B)  Compensation for all services rendered in the liquidation;

(C)  Any necessary filing fees;

(D)  The fees and mileage payable to witnesses;

(E)  Reasonable attorney's fees; and

(F)  The reasonable expenses of a guaranty fund or association, or foreign guaranty association in handling claims.

(2)  Class 2.  All claims under policies for losses incurred, including third party claims, all claims against the insurer for liability for bodily injury or for injury to or destruction of tangible property which are not under policies, claims under nonassessable policies for unearned premium or other premium refunds, and all claims of a guaranty fund or association or foreign guaranty association.  All claims under life insurance and annuity policies, whether for death proceeds, annuity proceeds, or investment values shall be treated as loss claims.  That portion of any loss, indemnification for which is provided by other benefits or advantages recovered by the claimant, shall not be included in this class, other than benefits or advantages recovered or recoverable in discharge of familial obligations of support or by way of succession at death or as proceeds of life insurance, or as gratuities.  No payment by an employer to its employee shall be treated as a gratuity.

Notwithstanding the foregoing, the following claims shall be excluded from class 2:

(A)  Obligations of the insolvent insurer arising out of reinsurance contracts;

(B)  Obligations incurred after the expiration date of the insurance policy or after the policy has been replaced by the insured or canceled at the insured's request or after the policy has been canceled as provided in this section.  Notwithstanding this paragraph, earned premium claims on policies, (other than reinsurance agreements) shall not be excluded;

(C)  Obligations to insurers, insurance pools, or underwriting associations, and their claims for contribution, indemnity, or subrogation, equitable or otherwise;

(D)  Any claim that is in excess of any applicable limits provided in the insurance policy issued by the insolvent insurer; and

(E)  Any amount accrued as punitive or exemplary damages unless expressly covered under the terms of the policy.

(3)  Class 3.  Claims of the federal government.

(4)  Class 4.  Debts due to employees for services performed to the extent that they do not exceed $1,000 and represent payment for services performed within one year before the filing of the petition for liquidation.  Officers and directors shall not be entitled to the benefit of this priority.  The priority shall be in lieu of any other similar priority which may be authorized by law as to wages or compensation of employees.

(5)  Class 5.  Claims of general creditors.

(6)  Class 6.  Claims of any state or local government.  Claims including those of any governmental body for a penalty or forfeiture, shall be allowed in this class only to the extent of the pecuniary loss sustained from the act, transaction, or proceeding out of which the penalty or forfeiture arose, with reasonable and actual costs occasioned thereby.  The remainder of the claims shall be postponed to the class of claims under paragraph (8).

(7)  Class 7.  Claims filed late or any other claims other than claims under paragraphs (8) and (9).

(8)  Class 8.  Surplus or contribution notes, or similar obligations, and premium refunds on assessable policies.  Payments to members of domestic mutual insurance companies shall be limited in accordance with the law.

(9)  Class 9.  The claims of shareholders or other owners. [L 1987, c 347, pt of §2 as superseded by c 349, §11; am L 1996, c 121, §2]



§431:15-333 - Liquidator's recommendations to the court.

§431:15-333  Liquidator's recommendations to the court.  (a)  The liquidator shall review all claims duly filed in the liquidation and shall make such further investigation as the liquidator shall deem necessary.  The liquidator may compound, compromise, or in any other manner negotiate the amount for which claims will be recommended to the court, except where the liquidator is required by law to accept claims as settled by any person or organization, including any guaranty fund or association, or foreign guaranty fund or association.  Unresolved disputes shall be determined under section 431:15-329.  As soon as practicable, the liquidator shall present to the court a report of the claims against the insurer with the liquidator's recommendations.  The report shall include the name and address of each claimant and the amount of the claim finally recommended, if any.  If the insurer has issued annuities or life insurance policies, the liquidator shall report the persons to whom, according to the records of the insurer, amounts are owed as cash surrender values of other investment value and the amounts owed.

(b)  The court may approve, disapprove or modify the report on claims by the liquidator.  Such reports as are not modified by the court within a period of sixty days following submission by the liquidator shall be treated by the liquidator as allowed claims, subject thereafter to later modification or to rulings made by the court pursuant to section 431:15-329.  No claim under a policy of insurance shall be allowed for an amount in excess of the applicable policy limits. [L 1987, c 347, pt of §2]



§431:15-334 - Distribution of assets.

§431:15-334  Distribution of assets.  (a)  Subject to any instructions the court may give, the liquidator shall make distributions pursuant to section 431:15-332 in a manner that will assure the proper recognition of priorities and a reasonable balance between the expeditious completion of the liquidation and the protection of unliquidated and undetermined claims, including third party claims.  Distribution of assets in kind may be made at valuations set by agreement between the liquidator and the creditor and approved by the court in advance of the distribution.

(b)  The liquidator shall make distributions to guaranty funds or associations, or foreign guaranty funds or associations pursuant to the priority schedule of section 431:15-332 to satisfy their claims under article 16 or similar laws of other states, if the claims have been filed pursuant to section 431:15-325.  The liquidator may protect against inequitable allocations by making payments to funds and associations subject to binding agreements by them to repay any portions of the distributions that are later found to be in excess of an equitable allocation.  If assets are available, the liquidator may also lend to guaranty funds and associations, subject to express advance court approval.

(c)  The liquidator shall report to the court within four months after the issuance of the liquidation order under section 431:15-307, and every three months thereafter on the status of the assets and the payment of distributions and loans under subsection (b).  The court may order the liquidator to make distributions to guaranty funds and associations under subsection (b) more expeditiously to minimize the need for assessments under article 16 or similar laws of other states.

(d)(1)  Upon liquidation of a domestic nonlife mutual insurance company, any assets held in excess of its liabilities and the amounts which may be paid to its members as provided under subsection (d)(2) shall be paid into the state compliance resolution fund.

(2)  The maximum amount payable upon liquidation to any member for and on account of such member's membership in a domestic nonlife mutual insurance company, in addition to the insurance benefits promised in the policy, is the total of all premium payments made by the member within the past five years with interest at the legal rate compounded annually. [L 1987, c 347, pt of §2; am L 1999, c 163, §15(1); am L 2002, c 39, §15; am L 2004, c 122, §71]



§431:15-335 - Unclaimed and withheld funds.

§431:15-335  Unclaimed and withheld funds.  (a)  All unclaimed funds subject to distribution remaining in the liquidator's hands when the liquidator is ready to apply to the court for discharge, including the amount distributable to any creditor, shareholder, member, or other person who is unknown or cannot be found, shall be deposited with the director of finance, and shall be paid without interest except in accordance with section 431:15-332 to the person entitled thereto or the person's legal representative upon proof satisfactory to the director of finance of the person's right thereto.  Any amount on deposit not claimed within six years from the discharge of the liquidator shall be deemed to have been abandoned and shall be escheated without formal escheat proceedings and be deposited with the general fund.

(b)  All funds withheld under section 431:15-327 and not distributed, shall upon discharge of the liquidator be deposited with the compliance resolution fund and paid by the liquidator in accordance with section 431:15-332.  Any sums remaining that under section 431:15-332 would revert to the undistributed assets of the insurer shall be transferred to the compliance resolution fund and become the property of the State under subsection (a), unless the commissioner in the commissioner's discretion petitions the court to reopen the liquidation under section 431:15-337. [L 1987, c 347, pt of §2; am L 1999, c 163, §15; am L 2000, c 182, §14; am L 2002, c 39, §16]



§431:15-336 - Termination of proceedings.

§431:15-336  Termination of proceedings.  (a)  When all assets justifying the expense of collection and distribution have been collected and distributed under this article, the liquidator shall apply to the court for discharge.  The court may grant the discharge and make any other orders, including an order to transfer any remaining funds that are uneconomic to distribute as may be deemed appropriate.

(b)  Any other person may apply to the court at any time for an order under subsection (a).  If the application is denied, the applicant shall pay the costs and expenses of the liquidator in resisting the application, including a reasonable attorney's fee. [L 1987, c 347, pt of §2]



§431:15-337 - Reopening liquidation.

§431:15-337  Reopening liquidation.  After the liquidation proceeding has been terminated and the liquidator discharged, the commissioner or other interested party may at any time petition the circuit court of the first judicial circuit to reopen the proceedings for good cause, including the discovery of additional assets.  If the court is satisfied that there is justification for reopening, it shall so order. [L 1987, c 347, pt of §2]



§431:15-338 - Disposition of records during and after termination of liquidation.

§431:15-338  Disposition of records during and after termination of liquidation.  Whenever it shall appear to the commissioner that the records of any insurer in process of liquidation or completely liquidated are no longer useful, the commissioner may recommend to the court and the court shall direct what records should be retained for future reference and what should be destroyed. [L 1987, c 347, pt of §2]



§431:15-401 - Conservation of property of foreign or alien insurers found in this State.

PART IV.  INTERSTATE RELATIONS

§431:15-401  Conservation of property of foreign or alien insurers found in this State.  (a)  If a domiciliary liquidator has not been appointed, the commissioner may apply to the circuit court of the first judicial circuit by verified petition for an order directing the commissioner to act as conservator to conserve the property of an alien insurer not domiciled in this State or a foreign insurer on any one or more of the following grounds:

(1)  Any of the grounds in section 431:15-301;

(2)  That any of its property has been sequestered by official action in its domiciliary state, or in any other state;

(3)  That enough of its property has been sequestered in a foreign country to give reasonable cause to fear that the insurer is or may become insolvent; or

(4)  That its certificate of authority to do business in this State has been revoked or that none was ever issued, and that there are residents of this State with outstanding claims or outstanding policies.

(b)  When an order is sought under subsection (a), the court may require an appropriate notice to the insurer and a hearing and may issue the order in whatever terms it considers appropriate.  The filing or recording of the order with the bureau of conveyances imparts the same notice as an evidence of title.

(c)  The conservator may at any time petition for and the court may grant an order under section 431:15-402 to liquidate assets of a foreign or alien insurer under conservation, or if appropriate, for an order under section 431:15-404, to be appointed ancillary receiver.

(d)  The conservator may at any time petition the court for an order terminating conservation of an insurer.  If the court finds that the conservation is no longer necessary, it shall order that the insurer be restored to possession of its property and the control of its business.  The court may also make such finding and issue such order at any time upon motion of any interested party, but if such motion is denied all costs, including the reasonable attorney's fee of the conservator, shall be assessed against such party. [L 1987, c 347, pt of §2]



§431:15-402 - Liquidation of property of foreign or alien insurers found in this State.

§431:15-402  Liquidation of property of foreign or alien insurers found in this State.  (a)  If no domiciliary receiver has been appointed, the commissioner may apply to the circuit court of the first judicial circuit by verified petition for an order directing the commissioner to liquidate the assets found in this State of a foreign insurer, or an alien insurer not domiciled in this State, on any of the following grounds:

(1)  Any of the grounds in section 431:15-301 or section 431:15-306; or

(2)  Any of the grounds specified in section 431:15-401(a)(2) through (a)(4).

(b)  When an order is sought under subsection (a), the court may require an appropriate notice to the insurer and hearing.  If it appears to the court that the best interests of creditors, policyholders, and the public so require, the court may issue an order to liquidate the insurer in whatever terms it considers appropriate.  The filing or recording of the order with the bureau of conveyances imparts the same notice as an evidence of title.

(c)  If a domiciliary liquidator is appointed in a reciprocal state while a liquidation is proceeding under this section, the liquidator under this section shall thereafter act as ancillary receiver under section 431:15-404.  If a domiciliary liquidator is appointed in a nonreciprocal state while a liquidation is proceeding under this section, the liquidator under this section may petition the court for permission to act as ancillary receiver under section 431:15-404.

(d)  On the same grounds as specified in subsection (a), the commissioner may petition any appropriate federal district court to be appointed receiver to liquidate that portion of the insurer's assets and business over which the court will exercise jurisdiction, or any lesser part thereof that the commissioner deems desirable for the protection of the policyholders and creditors in this State.

(e)  The court may order the commissioner, when the commissioner has liquidated assets of a foreign or alien insurer under this section, to pay claims of residents of this State against the insurer under such rules as to the liquidation of insurers under this article as are otherwise compatible with the provisions of this section. [L 1987, c 347, pt of §2]



§431:15-403 - Domiciliary liquidators in other states.

§431:15-403  Domiciliary liquidators in other states.  (a)  The domiciliary liquidator of an insurer domiciled in a reciprocal state shall, except as to special deposits and security on secured claims under section 431:15-404(c), be vested by operation of law with the title to all of the assets, property, contracts, and rights of action, producers' balances, and all of the books, accounts, and other records of the insurer located in this State.  The date of vesting shall be the date of the filing of the petition, if that date is specified by the domiciliary law for the vesting of property in the domiciliary state.  Otherwise, the date of vesting shall be the date of entry of the order directing possession to be taken.  The domiciliary liquidator shall have the immediate right to recover balances due from producers and to obtain possession of the books, accounts, and other records of the insurer located in this State.  The domiciliary liquidator shall also have the right to recover all other assets of the insurer located in this State, subject to section 431:15-404.

(b)  If a domiciliary liquidator is appointed for an insurer not domiciled in a reciprocal state, the commissioner of this State shall be vested by operation of law with the title to all of the property, contracts, and rights of action, and all of the books, accounts and other records of the insurer located in this State, at the same time that the domiciliary liquidator is vested with title in the domicile.  The commissioner of this State may petition for a conservation or liquidation order under section 431:15-401 or section 431:15-402, or for an ancillary receivership under section 431:15-404, or after approval by the circuit court of the first judicial circuit, may transfer title to the domiciliary liquidator, as the interests of justice and the equitable distribution of the assets require.

(c)  Claimants residing in this State may file claims with the liquidator or ancillary receiver, if any, in this State or with the domiciliary liquidator, if the domiciliary law permits.  The claims must be filed on or before the last date fixed for the filing of claims in the domiciliary liquidation proceedings. [L 1987, c 347, pt of §2; am L 2002, c 155, §88]



§431:15-404 - Ancillary formal proceedings.

§431:15-404  Ancillary formal proceedings.  (a)  If a domiciliary liquidator has been appointed for an insurer not domiciled in this State, the commissioner may file a petition with the circuit court of the first judicial circuit requesting appointment as ancillary receiver in this State:

(1)  If the commissioner finds that there are sufficient assets of the insurer located in this State to justify the appointment of an ancillary receiver; or

(2)  If the protection of creditors or policyholders in this State so requires.

(b)  The court may issue an order appointing an ancillary receiver on whatever terms it considers appropriate.  The filing or recording of the order with the bureau of conveyances imparts the same notice as evidence of title.

(c)  When a domiciliary liquidator has been appointed in a reciprocal state, then the ancillary receiver appointed in this State may, whenever necessary, aid and assist the domiciliary liquidator in recovering assets of the insurer located in this State.  The ancillary receiver shall, as soon as practicable, liquidate from their respective securities those special deposit claims and secured claims which are proved and allowed in the ancillary proceedings in this State, and shall pay the necessary expenses of the proceedings.  The ancillary receiver shall promptly transfer all remaining assets, books, accounts and records to the domiciliary liquidator.  Subject to this section, the ancillary receiver and the receiver's deputies shall have the same powers and be subject to the same duties with respect to the administration of assets as a liquidator of an insurer domiciled in this State.

(d)  When a domiciliary liquidator has been appointed in this State, ancillary receivers appointed in reciprocal states shall have, as to assets and books, accounts, and other records in their respective states, corresponding rights, duties and powers to those provided in subsection (c) for ancillary receivers appointed in this State. [L 1987, c 347, pt of §2]



§431:15-405 - Ancillary summary proceedings.

§431:15-405  Ancillary summary proceedings.  The commissioner, in the commissioner's sole discretion, may institute proceedings under section 431:15-201 through section 431:15-203 at the request of the commissioner or other appropriate insurance official of the domiciliary state of any foreign or alien insurer having property located in this State. [L 1987, c 347, pt of §2]



§431:15-406 - Claims of nonresidents against insurers domiciled in this State.

§431:15-406  Claims of nonresidents against insurers domiciled in this State.  (a)  In a liquidation proceeding begun in this State against an insurer domiciled in this State, claimants residing in foreign countries or in states not reciprocal states must file claims in this State, and claimants residing in reciprocal states may file claims either with the ancillary receivers, if any, in their respective states, or with the domiciliary liquidator.  Claims must be filed on or before the last date fixed for the filing of claims in the domiciliary liquidation proceeding.

(b)  Claims belonging to claimants residing in reciprocal states may be proved either in the liquidation proceeding in this State as provided in this article, or in ancillary proceedings, if any, in the reciprocal states.  If notice of the claims and opportunity to appear and be heard is afforded the domiciliary liquidator of this State as provided in section 431:15-407(b) with respect to ancillary proceedings, the final allowance of claims by the courts in ancillary proceedings in reciprocal states shall be conclusive as to amount and as to priority against special deposits or other security located in such ancillary states, but shall not be conclusive with respect to priorities against general assets under section 431:15-332. [L 1987, c 347, pt of §2]



§431:15-407 - Claims of residents against insurers domiciled in reciprocal states.

§431:15-407  Claims of residents against insurers domiciled in reciprocal states.  (a)  In a liquidation proceeding in a reciprocal state against an insurer domiciled in that state, claimants against the insurer who reside within this State may file claims either with the ancillary receiver, if any, in this State, or with the domiciliary liquidator.  Claims must be filed on or before the last date fixed for the filing of claims in the domiciliary liquidation proceeding.

(b)  Claims belonging to claimants residing in this State may be proved either in the domiciliary state under the law of that state, or in ancillary proceedings, if any, in this State.  If a claimant elects to prove a claim in this State, the claimant shall file a claim with the liquidator in the manner provided in section 431:15-325 and section 431:15-326.  The ancillary receiver shall make a recommendation to the court as under section 431:15-333.  The ancillary receiver shall also arrange a date for hearing if necessary under section 431:15-329 and shall give notice to the liquidator in the domiciliary state, either by certified mail or by personal service at least forty days prior to the date set for hearing.  If the domiciliary liquidator, within thirty days after the giving of such notice, gives notice in writing to the ancillary receiver and to the claimant, either by certified mail or by personal service, of the domiciliary liquidator's intention to contest the claim, the domiciliary liquidator shall be entitled to appear or to be represented in any proceeding in this State involving the adjudication of the claim.

(c)  The final allowance of the claim by the court of this State shall be accepted as conclusive as to amount and as to priority against special deposits or other security located in this State. [L 1987, c 347, pt of §2]



§431:15-408 - Attachment, garnishment and levy of execution.

§431:15-408  Attachment, garnishment and levy of execution.  During the pendency in this or any other state of a liquidation proceeding, whether called by that name or not, no action or proceeding in the nature of an attachment, garnishment or levy of execution shall be commenced or maintained in this State against the delinquent insurer or its assets. [L 1987, c 347, pt of §2]



§431:15 409 - Interstate priorities.

§431:15‑409  Interstate priorities.  (a)  In a liquidation proceeding in this State involving one or more reciprocal states, the order of distribution of the domiciliary state shall control as to all claims of residents of this State and reciprocal states.  All claims of residents of reciprocal states shall be given equal priority of payment from general assets regardless of where those assets are located.

(b)  The owners of special deposit claims against an insurer, for which a liquidator is appointed in this State or any other state, shall be given priority against the special deposits in accordance with the statutes governing the creation and maintenance of the deposits.  If there is a deficiency in any deposit so that the claims secured by it are not fully discharged from it, the claimants may claim against a guaranty fund or association or may share in the general assets, but the claim shall be limited and the sharing shall be deferred until the general creditors having the same priority, and also the claimants against other special deposits sharing the same priority who have received smaller percentages from their respective special deposits, have been paid percentages of their claims equal to the percentage paid from the special deposit.

(c)  The owner of a secured claim against an insurer for which a liquidator has been appointed in this State or any other state may surrender the security for the claim and file the claim as a general creditor, or the claim may be discharged by resort to the security in accordance with section 431:15‑331, in which case the deficiency, if any, shall be treated as a claim against the general assets of the insurer on the same basis as claims of unsecured creditors. [L 1987, c 347, pt of §2]



§431:15-410 - Subordination of claims for noncooperation.

§431:15-410  Subordination of claims for noncooperation.  If an ancillary receiver in another state or foreign country, whether called an ancillary receiver or not, fails to transfer to the domiciliary liquidator in this State any assets within the ancillary receiver's control other than special deposits, diminished only by the expenses of the ancillary receivership, if any, then the claims filed in the ancillary receivership, or with the guaranty fund or association in that jurisdiction, other than special deposit claims or secured claims, shall be placed in the class of claims under section 431:15-332(8). [L 1987, c 347, pt of §2; am L 2004, c 122, §72]



§431:15-411 - Separability.

§431:15-411  Separability.  If any provision of this article or the application thereof to any person or circumstance is for any reason held to be invalid, the remainder of the article and the application of such provision to other persons or circumstances shall not be affected thereby. [L 1987, c 347, pt of §2]



§431:16-101 - Title.

ARTICLE 16

GUARANTY ASSOCIATIONS

PART I.  PROPERTY AND LIABILITY INSURANCE GUARANTY

ASSOCIATION

§431:16-101  Title.  This part shall be known as the Hawaii Insurance Guaranty Association Act. [L 1987, c 347, pt of §2]



§431:16-102 - Purpose.

§431:16-102  Purpose.  The purpose of this part is to provide a mechanism for the payment of covered claims under certain insurance policies to avoid excessive delay in payment and, to the extent provided in this part, to minimize financial loss to claimants or policyholders because of the insolvency of an insurer. [L 1987, c 347, pt of §2; am L 2000, c 93, §1]

Case Notes

Insurer which was never a member of insurance association, was not regulated by the insurance commissioner, nor subject to examination of its financial condition was not an authorized insurer.  70 H. 406, 772 P.2d 1193.



§431:16-103 - Scope.

§431:16-103  Scope.  This part shall apply to all types of direct insurance, but shall not apply to the following:

(1)  Life, annuity, or accident and health or sickness insurance;

(2)  Mortgage guaranty, financial guaranty, or any other forms of insurance offering protection against investment risks;

(3)  Fidelity or surety bonds, or any other bonding obligations;

(4)  Credit insurance, vendors' single interest insurance, collateral protection insurance, or any similar insurance protecting the interests of a creditor arising out of a creditor-debtor transaction;

(5)  Insurance of warranties or service contracts, including insurance that provides for the repair, replacement, or service of goods or property, for indemnification for the repair, replacement, or service for the operational or structural failure of the goods or property due to a defect in materials, artisanship, or normal wear and tear, or for reimbursement for the liability incurred by the issuer of agreements or service contracts that provide those benefits;

(6)  Title insurance;

(7)  Ocean marine insurance;

(8)  Any transaction or combination of transactions between a person (including affiliates of the person) and an insurer (including affiliates of the insurer) that involves the transfer of investment or credit risk unaccompanied by transfer of insurance risk; or

(9)  Any insurance provided by or guaranteed by government. [L 1987, c 347, pt of §2; am L 2000, c 93, §2; am L 2002, c 155, §89; am L 2003, c 212, §111]



§431:16-104 - Construction.

§431:16-104  Construction.  This part shall be construed to effect the purpose under section 431:16-102 which will constitute an aid and guide to interpretation. [L 1987, c 347, pt of §2; am L 2000, c 93, §3]



§431:16-105 - Definitions.

§431:16-105  Definitions.  As used in this part:

"Affiliate" means a person who, directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with an insolvent insurer on December 31 of the year immediately preceding the date the insurer becomes an insolvent insurer.

"Association" means the Hawaii insurance guaranty association created under section 431:16-106.

"Claimant" means any insured making a first party claim or any person instituting a liability claim; provided that no person who is an affiliate of the insolvent insurer may be a claimant.

"Control" means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person.  Control shall be presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing, ten per cent or more of the voting securities of any other person.  This presumption may be rebutted by a showing that control does not exist in fact.

"Covered claim":

(1)  Means an unpaid claim, including one for unearned premiums, submitted by a claimant, that arises out of and is within the coverage and is subject to the applicable limits of an insurance policy to which this part applies issued by an insurer, if the insurer becomes an insolvent insurer after July 1, 2000, and:

(A)  The claimant or insured is a resident of this State at the time of the insured event; provided that for entities other than an individual, the residence of a claimant, insured, or policyholder is the state in which its principal place of business is located at the time of the insured event; or

(B)  The claim is a first party claim for damage to property with a permanent location in this State; and

(2)  Shall not include:

(A)  Any amount awarded as punitive or exemplary damages;

(B)  Any amount sought as a return of premium under any retrospective rating plan;

(C)  Any amount due any reinsurer, insurer, insurance pool, or underwriting association, as subrogation recoveries, reinsurance recoveries, contribution, indemnification, or otherwise;

(D)  Any first party claims by an insured whose net worth exceeds $25,000,000 on December 31 of the year prior to the year in which the insurer becomes an insolvent insurer; provided that an insured's net worth on that date shall be deemed to include the aggregate net worth of the insured and all of its subsidiaries as calculated on a consolidated basis; or

(E)  Any first party claims by an insured who is an affiliate of the insolvent insurer.

"Insolvent insurer" means an insurer licensed to transact insurance in this State, either at the time the policy was issued or when the insured event occurred, and against whom a final order of liquidation has been entered after May 16, 2000 with a finding of insolvency by a court of competent jurisdiction in the insurer's state of domicile.

"Member insurer" means any person who:

(1)  Writes any kind of insurance to which this part applies under section 431:16-103, including the exchange of reciprocal or inter-insurance contracts; and

(2)  Is licensed to transact insurance in this State.

An insurer shall cease to be a member insurer effective on the day following the termination or expiration of its certificate of authority to transact the kinds of insurance to which this part applies.  However, the insurer shall remain liable as a member insurer for any and all obligations, including obligations for assessments levied either prior to or after the termination or expiration of its certificate of authority, even though the insurer became insolvent before the termination or expiration of its certificate of authority.

"Net direct written premiums" means direct gross premiums written in this State on insurance policies to which this part applies, less return premiums thereon and dividends paid or credited to policyholders on such direct business.  Net direct written premiums do not include premiums on contracts between insurers or reinsurers.

"Person" means any individual, corporation, partnership, association, or voluntary organization. [L 1987, c 347, pt of §2; am L 2000, c 93, §4]

Revision Note

"May 16, 2000" substituted for "the effective date of this Act".



§431:16-106 - Creation of association.

§431:16-106  Creation of association.  There is created a nonprofit unincorporated legal entity to be known as the Hawaii insurance guaranty association.  All insurers defined as member insurers in section 431:16-105 shall be and remain members of the association as a condition of their authority to transact the business of insurance in this State.  The association shall perform its function under a plan of operation established and approved under section 431:16-109 and shall exercise its powers through a board of directors established under section 431:16-107. [L 1987, c 347, pt of §2; am L 2000, c 93, §5]



§431:16-107 - Board of directors.

§431:16-107  Board of directors.  (a)  The board of directors of the association shall consist of not less than five nor more than nine persons serving terms as established in the plan of operation.  The members of the board shall be selected by member insurers subject to the approval of the commissioner.  Vacancies on the board shall be filled for the remaining period of the term by a majority vote of the remaining board members subject to the approval of the commissioner.

(b)  In approving selections to the board, the commissioner shall consider, among other things, whether all member insurers are fairly represented.

(c)  Members of the board may be reimbursed from the assets of the association for expenses incurred by them as members of the board of directors. [L 1987, c 347, pt of §2; am L 2000, c 93, §6]



§431:16-108 - Powers and duties of the association.

§431:16-108  Powers and duties of the association.  (a)  The association shall:

(1)  Be obligated to the extent of the covered claims existing prior to the order of liquidation and arising within thirty days after the order of liquidation, or before the policy expiration date if less than thirty days after the order of liquidation, or before the insured replaces the policy or causes its cancellation, if the insured does so within thirty days of the order of liquidation.  The obligation shall be satisfied by paying to the claimant an amount as follows:

(A)  The full amount of a covered claim for benefits under a workers' compensation insurance coverage;

(B)  An amount not exceeding $10,000 per policy for a covered claim for the return of unearned premium; or

(C)  An amount not exceeding $300,000 per claim for all other covered claims.

In no event shall the association be obligated to a policyholder or claimant in an amount in excess of the stated policy limit of the insolvent insurer under the policy from which the claim arises.  Notwithstanding any other provisions of this part, a covered claim shall not include a claim filed with the association after the final date set by the court for the filing of claims against the liquidator or receiver of an insolvent insurer.  Any obligation of the association to defend an insured shall cease upon the association's payment or tender of an amount equal to the lesser of the association's covered claim obligation limit or the applicable policy limit;

(2)  Be deemed the insurer, but only to the extent of its obligation on covered claims and to that extent shall have all rights, duties, and obligations of the insolvent insurer as if the insurer had not become insolvent, including but not limited to the right to pursue and retain salvage and subrogation recoverable on covered claim obligations to the extent paid by the association;

(3)  Assess insurers amounts necessary to pay the obligations of the association under paragraph (1) subsequent to an insolvency, the expenses of handling covered claims subsequent to an insolvency, and the cost of examinations under section 431:l6-113, and other expenses authorized by this part.  The assessments of each member insurer shall be in the proportion that the net direct written premiums of the member insurer for the preceding calendar year bears to the net direct written premiums of all member insurers for the preceding calendar year.  Each member insurer shall be notified of the assessment not later than thirty days before it is due.  No member insurer may be assessed in any year an amount greater than two per cent of that member insurer's net direct written premiums for the preceding calendar year.  If the maximum assessment, together with the other assets of the association, does not provide in any one year an amount sufficient to make all necessary payments, the funds available shall be prorated and the unpaid portion shall be paid as soon thereafter as funds become available.  The association shall pay claims in any order that it may deem reasonable, including the payment of claims as they are received from the claimants or in groups or categories of claims.  The association may exempt or defer, in whole or in part, the assessment of any member insurer, if the assessment would cause the member insurer's financial statement to reflect amounts of capital or surplus less than the minimum amounts required for a certificate of authority by any jurisdiction in which the member insurer is authorized to transact insurance.  However, during the period of deferment, no dividends shall be paid to shareholders or policyholders.  Deferred assessments shall be paid when the payment will not reduce capital or surplus below required minimums.  Payments shall be refunded to those companies receiving larger assessments by virtue of the deferment, or at the election of the companies, credited against future assessments.  Each member insurer may set off against any assessment payments authorized by the administrator of the association to be made on covered claims and expenses incurred in the payment of the claims by the member insurer;

(4)  Investigate claims brought against the association and adjust, compromise, settle, and pay covered claims to the extent of the association's obligation and deny all other claims and may review settlements, releases, and judgments to which the insolvent insurer or its insureds were parties to determine the extent to which the settlements, releases, and judgments may be properly contested.  The association may appoint or substitute and direct legal counsel retained under liability insurance policies for the defense of covered claims;

(5)  Notify the persons as the commissioner directs under section 431:16-ll0(b)(l);

(6)  Handle claims through its employees or through one or more insurers or other persons designated as servicing facilities.  Designation of a servicing facility is subject to the approval of the commissioner, but the designation may be declined by a member insurer;

(7)  Reimburse each servicing facility for obligations of the association paid by the facility and for expenses incurred by the facility while handling claims on behalf of the association and pay the other expenses of the association authorized by this part; and

(8)  Have the authority, notwithstanding sections 43l:10C-ll0 and 43l:10C-111, to cancel all policies issued by an insolvent insurer.  Covered claims under these policies shall be paid by the association in an amount not to exceed the stated policy limit of the insolvent insurer under the policy from which the claim arises, or as provided under paragraph (1)(A) to (C), whichever is less.

(b)  The association may:

(1)  Employ or retain the persons as are necessary to handle claims and perform other duties of the association;

(2)  Borrow funds necessary to effect the purposes of this part in accord with the plan of operation;

(3)  Sue or be sued;

(4)  Negotiate and become a party to the contracts as are necessary to carry out the purpose of this part; and

(5)  Perform all other acts as are necessary or proper to effectuate the purpose of this part. [L 1987, c 347, pt of §2 as superseded by c 348, §20; am L 2000, c 93, §7]



§431:16-109 - Plan of operation.

§431:16-109  Plan of operation.

(a)(1)  The association shall submit to the commissioner a plan of operation and any amendments thereto necessary or suitable to assure the fair, reasonable, and equitable administration of the association.  The plan of operation and any amendments thereto shall become effective upon approval in writing by the commissioner.

(2)  If the association fails to submit a suitable plan of operation within ninety days following May 25, 1971, or if at any time thereafter the association fails to submit suitable amendments to the plan, the commissioner, after notice and hearing, shall adopt, pursuant to chapter 91, such rules as are necessary to effectuate this part.  The rules shall continue in force until modified by the commissioner or superseded by a plan submitted by the association and approved by the commissioner.

(b)  All member insurers shall comply with the plan of operation.

(c)  The plan of operation shall:

(1)  Establish the procedures whereby all the powers and duties of the association under section 431:16-108 shall be performed;

(2)  Establish procedures for handling assets of the association;

(3)  Establish procedures for the disposition of liquidating dividends or other moneys received from the estate of the insolvent insurer;

(4)  Establish the amount and method of reimbursing members of the board of directors under section 431:16-107(c);

(5)  Establish procedures by which claims may be filed with the association and establish acceptable forms of proof of covered claims.  Notice of claims to the receiver or liquidator of the insolvent insurer shall be deemed notice to the association or its agent and a list of the claims shall be periodically submitted to the association or similar organization in another state by the receiver or liquidator;

(6)  Establish regular places and times for meetings of the board of directors;

(7)  Establish procedures for records to be kept of all financial transactions of the association, its agents, and the board of directors;

(8)  Provide that any member insurer aggrieved by any final action or decision of the association may appeal to the commissioner within thirty days after the action or decision;

(9)  Establish the procedures whereby selections for the board of directors will be submitted to the commissioner; and

(10)  Contain additional provisions necessary or proper for the execution of the powers and duties of the association.

(d)  The plan of operation may provide that any or all powers and duties of the association, except those under section 431:16-108(a)(3) and (b)(2), are delegated to a corporation, association, or other organization which performs or will perform functions similar to those of this association, or its equivalent, in two or more states.  The corporation, association, or organization shall be reimbursed as a servicing facility would be reimbursed and shall be paid for its performance of any other function of the association.  A delegation under this subsection shall take effect only with the approval of both the board of directors and the commissioner, and may be made only to a corporation, association, or organization which extends protection not substantially less favorable and effective than that provided by this part. [L 1987, c 347, pt of §2 as superseded by c 349, §12; am L 2000, c 93, §8]



§431:16-110 - Duties and powers of the commissioner.

§431:16-110  Duties and powers of the commissioner.  (a)  The commissioner shall:

(1)  Notify the association of the existence of an insolvent insurer not later than three days after the commissioner receives notice of the determination of the insolvency.  The association shall be entitled to a copy of a complaint seeking an order of liquidation with a finding of insolvency against a member company at the same time that the complaint is filed with a court of competent jurisdiction.

(2)  Upon request of the board of directors, provide the association with a statement of the net direct written premiums of each member insurer.

(b)  The commissioner may:

(1)  Require that the association notify the insureds of the insolvent insurer and any other interested parties of the determination of insolvency and of their rights under this part.  The notification shall be by mail at their last known address, where available, but if sufficient information for notification by mail is not available, notice by publication in a newspaper of general circulation shall be sufficient.

(2)  Suspend or revoke, after notice and hearing, the certificate of authority to transact insurance in this State of any member insurer which fails to pay an assessment when due or fails to comply with the plan of operation.  As an alternative, the commissioner may levy a fine on any member insurer which fails to pay an assessment when due.  The fine shall not exceed five per cent of the unpaid assessment per month, except that no fine shall be less than $100 per month.

(3)  Revoke the designation of any servicing facility if the commissioner finds claims are being handled unsatisfactorily.

(c)  Any final action or order of the commissioner under this part shall be subject to judicial review by the circuit court of the first judicial circuit. [L 1987, c 347, pt of §2; am L 2000, c 93, §9]



§431:16-111 - Effect of paid claims.

§431:16-111  Effect of paid claims.  (a)  Any person recovering under this part shall be deemed to have assigned the person's rights under the policy to the association to the extent of the person's recovery from the association.  Every insured or claimant seeking the protection of this part shall cooperate with the association to the same extent as that person would have been required to cooperate with the insolvent insurer.  The association shall have no cause of action against the insured of the insolvent insurer for any sums it has paid out except any causes of action that the insolvent insurer would have had if those sums had been paid by the insolvent insurer and except as provided in subsection (b).  In the case of an insolvent insurer operating as an assessable mutual company on a plan with assessment liability, payments of claims of the association shall not operate to reduce the liability of the insureds to the receiver, liquidator, or statutory successor for unpaid assessment.

(b)  The association shall have the right to recover from the following persons the amount of any covered claim paid on behalf of such person pursuant to this part:

(1)  Any insured whose net worth on December 31 of the year immediately preceding the date the insurer becomes an insolvent insurer exceeds fifty million dollars and whose liability obligations to other persons are satisfied in whole or in part by payments made under this part; and

(2)  Any person who is an affiliate of the insolvent insurer and whose liability obligations to other persons are satisfied in whole or in part by payments made under this part.

(c)  The association and a similar organization in another state shall be recognized as claimants in the liquidation of an insolvent insurer for any amounts paid by them on covered claims as determined under this part or similar laws in other states and shall receive dividends and any other distributions at the priority set forth in section 431:15-332.  The receiver, liquidator, or statutory successor of an insolvent insurer shall be bound by determinations of covered claim eligibility under this part and by settlements of claims by the association or a similar organization in another state to the extent the determinations or settlements satisfy obligations of the association.  The receiver shall not be bound in any way by the determinations or settlements to the extent there remains a claim against the insolvent insurer.  The court having jurisdiction shall grant such claims priority equal to that to which the claimant would have been entitled in the absence of this part against the assets of the insolvent insurer.

(d)  The association shall periodically file with the receiver or liquidator of the insolvent insurer statements of the covered claims paid by the association and estimates of anticipated claims on the association, which shall preserve the rights of the association against the assets of the insolvent insurer. [L 1987, c 347, pt of §2; am L 2000, c 93, §10]



§431:16-112 - Exhaustion of other coverage.

§431:16-112  Exhaustion of other coverage.  (a)  Any person having a claim against an insurer whether or not the insurer is a member insurer under any provision in an insurance policy other than a policy of an insolvent insurer which is also a covered claim, shall be required to exhaust first the person's rights under the policy.  Any amount payable on a covered claim under this part shall be reduced by the amount of any recovery under the insurance policy.  If there are any other policies issued by an insolvent insurer applicable to the covered claim, then all such policies must first be exhausted before any claim can be deemed a covered claim subject to being covered by the association.

(b)  Any person having a claim that may be recovered under more than one insurance guaranty association or its equivalent shall seek recovery first from the association of the place of residence of the insured, except that if the claim is a first-party claim for damage to property with a permanent location, the person shall seek recovery first from the association of the location of the property.  For a workers' compensation claim, the person shall seek recovery first from the association of the residence of the claimant.  Any recovery under this part shall be reduced by the amount of recovery from any other insurance guaranty association or its equivalent. [L 1987, c 347, pt of §2; am L 2000, c 93, §11]



§431:16-113 - Prevention of insolvencies.

§431:16-113  Prevention of insolvencies.  To aid in the detection and prevention of insurer insolvencies:

(1)  The board of directors, upon majority vote, may make recommendations to the commissioner on matters generally related to improving or enhancing regulation for solvency; and

(2)  At the conclusion of any domestic insurer insolvency in which the association was obligated to pay covered claims, the board of directors may prepare a report on the history and causes of the insolvency, based on the information available to the association, and submit the report to the commissioner. [L 1987, c 347, pt of §2; am L 2000, c 93, §12]



§431:16-114 - Tax exemption.

§431:16-114  Tax exemption.  The association shall be exempt from payment of all fees and all taxes levied by this State or any of its subdivisions except taxes levied on real or personal property. [L 1987, c 347, pt of §2]



§431:16-115 - Recoupment of assessment.

§431:16-115  Recoupment of assessment.  (a)  Each member insurer shall annually recoup the assessments paid in the preceding years by the insurer under this part.  The recoupment shall be recovered by means of a surcharge on premiums charged for policies for all kinds of insurance, except life, title, surety, accident and health or sickness, credit mortgage guaranty, and ocean marine.  Prior to recoupment, each member insurer shall submit its plan for recoupment to the commissioner for approval.  The surcharge shall be at a uniform percentage rate reasonably calculated to recoup the assessment paid by the member insurer.  Any excess recovery by a member insurer shall be credited pro rata to that member insurer's policyholders' premiums in the succeeding year unless there has been a subsequent assessment, in which case the excess will be used to pay the amount of the subsequent assessment.  If a member insurer fails to recoup the entire amount of its assessment in the first year under the procedure provided in this section, it may repeat the procedure in succeeding years until the full assessment is recouped.

(b)  Each insurer shall provide to the Hawaii insurance guaranty association an accounting of its recoupments.  The Hawaii insurance guaranty association shall compile the insurers' accountings and submit it as part of its annual report to the commissioner.

(c)  The amount of and reason for any surcharge shall be separately stated on any billing sent an insured.  The surcharge shall not be considered premiums for any other purpose, including the computation of gross premium tax or the determination of producer commissions. [L 1987, c 347, pt of §2; am L 1995, c 232, §18; am L 2002, c 155, §90; am L 2003, c 212, §112]



§431:16-116 - Immunity.

§431:16-116  Immunity.  There shall be no liability on the part of and no cause of action of any nature shall arise against any member insurer, the association or its agents or employees, the board of directors, any person serving as an alternate or substitute representative of any director, or the commissioner or the commissioner's representatives for any action taken or any failure to act by them in the performance of their powers and duties under this part. [L 1987, c 347, pt of §2; am L 2000, c 93, §13]

Case Notes

Where plaintiff's alleged tortious breach of contract, emotional distress, and bad faith claims were based on actions of Hawaii insurance guaranty association, through its agents and employees, in addressing plaintiff's claim for underinsured motorist benefits, claims barred by this section.  87 H. 14, 950 P.2d 1214.



§431:16-117 - Stay of proceedings.

§431:16-117  Stay of proceedings.  (a)  All proceedings in which the insolvent insurer is a party, or is obligated to defend a party in any court in this State, subject to waiver by the association in specific cases involving covered claims, shall be stayed for up to six months, and any additional time thereafter as may be determined by the court, from the date the insolvency is determined or an ancillary proceeding is instituted in the State, whichever is later, to permit proper defense by the association of all pending causes of action.  As to any covered claims arising from a judgment or under any decision, verdict, or finding based on the default of the insolvent insurer or its failure to defend an insured, the association, either on its own behalf or on behalf of the insured, may apply to have such judgment, order, decision, verdict, or finding set aside by the same court, administrator, or other entity that made the judgment, order, decision, verdict, or finding and shall be permitted to defend the claim on the merits.

(b)  The liquidator, receiver, or statutory successor of an insolvent insurer covered by this part shall permit access by the board of directors or its authorized representative to the insolvent insurer's claim records that are necessary for the board in carrying out its functions under this part with regard to covered claims.  In addition, the liquidator, receiver, or statutory successor shall provide the board of directors or its representative with copies of those records upon the request by the board and at the expense of the board. [L 1987, c 347, pt of §2; am L 2000, c 93, §14; am L 2004, c 122, §73]



§431:16-201 - Title.

PART II.  LIFE AND DISABILITY

INSURANCE GUARANTY ASSOCIATION

§431:16-201  Title.  This part shall be known as the Hawaii Life and Disability Insurance Guaranty Association Act. [L 1987, c 347, pt of §2]



§431:16-202 - Purpose.

§431:16-202  Purpose.  (a)  The purpose of this part is to protect, subject to certain limitations, the persons specified in section 431:16-203 against failure in the performance of contractual obligations, under life and accident and health or sickness insurance policies and annuity contracts specified in section 431:16-203(b), because of the impairment or insolvency of the member insurer that issued the policies or contracts.

(b)  To provide this protection, an association of insurers is created to pay benefits and to continue coverages as limited herein, and members of the association are subject to assessment to provide funds to carry out the purpose of this part. [L 1987, c 347, pt of §2; am L 2002, c 155, §91]



§431:16-203 - Coverage and limitations.

§431:16-203  Coverage and limitations.  (a)  This part shall provide coverage, for the policies and contracts specified in subsection (b) to:

(1)  Persons who, regardless of where they reside, except for nonresident certificate holders under group policies or contracts, are the beneficiaries, assignees, or payees of the persons covered under paragraph (2); and

(2)  Persons who are owners of or certificate holders under such policies or contracts and who:

(A)  Are residents; or

(B)  Are not residents, but only under all of the following conditions:

(i)  The insurers which issued such policies or contracts are domiciled in this State;

(ii)  Such insurers never held a license or certificate of authority in the states in which such persons reside;

(iii)  Such states have associations similar to the association created by this part; and

(iv)  Such persons are not eligible for coverage by such associations.

(b)(1)  This part shall provide coverage to the persons specified in subsection (a) for direct, nongroup life, accident and health or sickness, annuity, supplemental policies or contracts, and for certificates under direct group policies and contracts, except as limited by this part;

(2)  This part shall not provide coverage for:

(A)  Any portion of a policy or contract not guaranteed by the insurer, or under which the risk is borne by the policy or contract holder;

(B)  Any policy or contract of reinsurance, unless assumption certificates have been issued;

(C)  Any portion of a policy or contract to the extent that the rate of interest on which it is based:

(i)  Averaged over the period of four years prior to the date on which the association becomes obligated with respect to such policy or contract, exceeds a rate of interest determined by subtracting two percentage points from Moody's Corporate Bond Yield Average averaged for that same four-year period or for such lesser period if the policy or contract was issued less than four years before the association became obligated; and

(ii)  On or after the date on which the association becomes obligated with respect to such policy or contract, exceeds the rate of interest determined by subtracting three percentage points from Moody's Corporate Bond Yield Average as most recently available;

(D)  Any plan or program of an employer, association, or similar entity to provide life, accident and health or sickness, or annuity benefits to its employees or members to the extent that such plan or program is self-funded or uninsured, including but not limited to benefits payable by an employer, association, or similar entity under:

(i)  A Multiple Employer Welfare Arrangement as defined in section 514 of the Employee Retirement Income Security Act of 1974, as amended;

(ii)  A minimum premium group insurance plan;

(iii)  A stop-loss group insurance plan; or

(iv)  An administrative services only contract;

(E)  Any portion of a policy or contract to the extent that it provides dividends or experience rating credits, or provides that any fees or allowances be paid to any person, including the policy or contract holder, in connection with the service to or administration of such policy or contract;

(F)  Any policy or contract issued in this State by a member insurer at a time when it was not licensed or did not have a certificate of authority to issue such policy or contract in this State; and

(G)  Any annuity contract or group annuity certificate which is not issued to or owned by an individual, except to the extent of any annuity benefits guaranteed to an individual by an insurer under such contract or certificate.

(c)  The benefits for which the association may become liable shall in no event exceed the lesser of:

(1)  The contractual obligations for which the insurer is liable or would have been liable if it were not an impaired or insolvent insurer, or

(2)  With respect to any one life, regardless of the number of policies or contracts:

(A)  $300,000 in life insurance death benefits, but not more than $100,000 in net cash surrender and net cash withdrawal values for life insurance;

(B)  $100,000 in accident and health or sickness insurance benefits, including any net cash surrender and net cash withdrawal values;

(C)  $100,000 in the present value of annuity benefits, including net cash surrender and net cash withdrawal values;

provided that in no event shall the association be liable to expend more than $300,000 in the aggregate with respect to any one life under subparagraphs (A), (B), and (C). [L 1987, c 347, pt of §2; am L 2002, c 155, §92; am L 2003, c 212, §113]



§431:16-204 - Construction.

§431:16-204  Construction.  This part shall be liberally construed to effect the purpose under section 431:16-202 which shall constitute an aid and guide to interpretation. [L 1987, c 347, pt of §2]



§431:16-205 - Definitions.

§431:16-205  Definitions.  As used in this part:

"Account" means any of the three accounts created under section 431:16-206(a).

"Association" means the Hawaii life and disability insurance guaranty association created under section 431:16-206.

"Contractual obligation" means any obligation under a policy or contract or certificate under a group policy or contract, or portion thereof for which coverage is provided under section 431:16-203.

"Covered policy" means any policy or contract within the scope of this part under section 431:16-203.

"Impaired insurer" means a member insurer that after July 1, 1988, is not an insolvent insurer, and:

(1)  Is deemed by the commissioner to be potentially unable to fulfill its contractual obligations; or

(2)  Is placed under an order of rehabilitation or conservation by a court of competent jurisdiction.

"Insolvent insurer" means a member insurer that after July 1, 1988, is placed under an order of liquidation by a court of competent jurisdiction with a finding of insolvency.

"Member insurer" means any insurer licensed or who holds a certificate of authority to transact in this State any kind of insurance for which coverage is provided under section 431:16-203, and includes any insurer whose license or certificate of authority in this State  may have been suspended, revoked, not renewed, or voluntarily withdrawn, but does not include:

(1)  A nonprofit hospital or medical service organization;

(2)  A health maintenance organization;

(3)  A fraternal benefit society;

(4)  A mandatory state pooling plan;

(5)  A mutual assessment company or any entity that operates on an assessment basis;

(6)  An insurance exchange; or

(7)  Any entity similar to any of the above.

"Moody's Corporate Bond Yield Average" means the Monthly Average Corporates as published by Moody's Investors Service, Inc., or any successor thereto.

"Person" means any individual, corporation, partnership, association, or voluntary organization.

"Premiums" means amounts received on covered policies or contracts less premiums, considerations and deposits returned thereon, and less dividends and experience credits thereon.  Premiums does not include any amounts received for any policies or contracts or for the portions of any policies or contracts for which coverage is not provided under section 431:16-203(b) except that assessable premium shall not be reduced on accounts under section 431:16-203(b)(2)(C) relating to interest limitations and section 431:16-203(c)(2) relating to limitations with respect to any one life and any one contract holder.

"Resident" means any person who resides in this State at the time a member insurer is determined to be an impaired or insolvent insurer and to whom a contractual obligation is owed.  A person may be a resident of only one state, which in the case of a person other than a natural person shall be its principal place of business.

"Supplemental contract" means any agreement entered into for the distribution of policy or contract proceeds.

"Unallocated annuity contract" means any annuity contract or group annuity certificate that is not issued to and owned by an individual, except to the extent of any annuity benefits guaranteed to an individual by an insurer under such contract or certificate. [L 1987, c 347, pt of §2; am L 2004, c 122, §74]



§431:16-206 - Creation of the association.

§431:16-206  Creation of the association.  (a)  There is created a nonprofit legal entity to be known as the Hawaii life and disability insurance guaranty association.  All member insurers shall be and remain members of the association as a condition of their authority to transact insurance in this State.  The association shall perform its functions under the plan of operation established and approved under section 431:16-210 and shall exercise its powers through a board of directors established under section 431:16-207.  For purposes of administration and assessment the association shall maintain three accounts:

(1)  The life insurance account;

(2)  The accident and health or sickness insurance account; and

(3)  The annuity account.

(b)  The association shall come under the immediate supervision of the commissioner and shall be subject to the applicable provisions of the insurance laws of this State. [L 1987, c 347, pt of §2; am L 2002, c 155, §93]



§431:16-207 - Board of directors.

§431:16-207  Board of directors.  (a)  The board of directors of the association shall consist of not less than five nor more than nine member insurers serving terms as established in the plan of operation.  The members of the board shall be selected by member insurers subject to the approval of the commissioner.  Vacancies on the board shall be filled for the remaining period of the term by a majority vote of the remaining board members, subject to the approval of the commissioner.  To select the initial board of directors, and initially organize the association, the commissioner shall give notice to all member insurers of the time and place of the organizational meeting.  In determining voting rights at the organizational meeting each member insurer shall be entitled to one vote in person or by proxy.  If the board of directors is not selected within sixty days after notice of the organizational meeting, the commissioner may appoint the initial members.

(b)  In approving selections or in appointing members to the board, the commissioner shall consider, among other things, whether all member insurers are fairly represented.

(c)  Members of the board may be reimbursed from the assets of the association for expenses incurred by them as members of the board of directors but members of the board shall not otherwise be compensated by the association for their services. [L 1987, c 347, pt of §2]



§431:16-208 - Powers and duties of the association.

§431:16-208  Powers and duties of the association.  (a)  If a member insurer is an impaired domestic insurer, the association may, in its discretion, and subject to any conditions imposed by the association that do not impair the contractual obligations of the impaired insurer, that are approved by the commissioner, and that are, except in cases of court ordered conservation or rehabilitation, also approved by the impaired insurer:

(1)  Guarantee, assume or reinsure, or cause to be guaranteed, assumed or reinsured, any or all of the policies or contracts of the impaired insurer;

(2)  Provide such moneys, pledges, notes, guarantees, or other means as are proper to effectuate subsection (a)(1) and assure payment of the contractual obligations of the impaired insurer pending action under subsection (a)(1); or

(3)  Loan money to the impaired insurer.

(b)(1)  If a member insurer is an impaired insurer, whether domestic, foreign, or alien, and the insurer is not paying claims timely, then subject to the preconditions specified in paragraph (2), the association shall, in its discretion, either:

(A)  Take any of the actions specified in subsection (a), subject to the conditions therein, or

(B)  Provide substitute benefits in lieu of the contractual obligations of the impaired insurer solely for:  accident and health or sickness claims, periodic annuity benefit payments, death benefits, supplemental benefits, and cash withdrawals for policy or contract owners who petition therefor under claims of emergency or hardship in accordance with standards proposed by the association and approved by the commissioner.

(2)  The association shall be subject to the requirements of paragraph (1) only if:

(A)  The laws of the impaired insurer's state of domicile provide that until all payments of or on account of the impaired insurer's contractual obligations by all guaranty associations, along with all expenses thereof and interest on all such payments and expenses, shall have been repaid to the guaranty associations or a plan of repayment by the impaired insurer shall have been approved by the guaranty associations;

(i)  The delinquency proceeding shall not be dismissed;

(ii)  Neither the impaired insurer nor its assets shall be returned to the control of its shareholders or private management; and

(iii)  It shall not be permitted to solicit or accept new business or have any suspended or revoked license restored; and

(B)  (i)  If the impaired insurer is a domestic insurer, it has been placed under an order of rehabilitation by a court of competent jurisdiction in this State, or;

(ii)  If the impaired insurer is a foreign or alien insurer:

(I)  It has been prohibited from soliciting or accepting new business in this State,

(II)  Its certificate of authority has been suspended or revoked in this State, and

(III)  A petition for rehabilitation or liquidation has been filed in a court of competent jurisdiction in its state of domicile by the commissioner of the state.

(c)  If a member insurer is an insolvent insurer, the association shall, in its discretion, either:

(1)  (A)  Guarantee, assume, or reinsure, or cause to be guaranteed, assumed, or reinsured, the policies or contracts of the insolvent insurer; or

(B)  Assure payment of the contractual obligations of the insolvent insurer; and

(C)  Provide such moneys, pledges, guarantees, or other means as are reasonably necessary to discharge such duties; or

(2)  With respect only to life and accident and health or sickness insurance policies, provide benefits and coverages in accordance with subsection (d).

(d)  When proceeding under subsection (b)(1)(B) or (c)(2), the association shall, with respect to only life and accident and health or sickness insurance policies:

(1)  Assure payment of benefits for premiums identical to the premiums and benefits (except for terms of conversion and renewability) that would have been payable under the policies of the insolvent insurer, for claims incurred:

(A)  With respect to group policies, not later than the earlier of the next renewal date under such policies or contracts or forty-five days, but in no event less than thirty days, after the date on which the association becomes obligated with respect to such policies;

(B)  With respect to individual policies, not later than the earlier of the next renewal date (if any) under such policies or one year, but in no event less than thirty days, from the date on which the association becomes obligated with respect to such policies.

(2)  Make diligent efforts to provide all known insureds or group policyholders with respect to group policies thirty days' notice of the termination of the benefits provided; and

(3)  With respect to individual policies, make available to each known insured, or owner if other than the insured, and with respect to an individual formerly insured under a group policy who is not eligible for replacement group coverage, make available substitute coverage on an individual basis in accordance with paragraph (4), if the insureds had a right under law or the terminated policy to convert coverage to individual coverage or to continue an individual policy in force until a specified age or for a specified time, during which the insurer had no right unilaterally to make changes in any provision of the policy or had a right only to make changes in premium by class.

(4)  (A)  In providing the substitute coverage required under paragraph (3), the association may offer either to reissue the terminated coverage or to issue an alternative policy.

(B)  Alternative or reissued policies shall be offered without requiring evidence of insurability, and shall not provide for any waiting period or exclusion that would not have applied under the terminated policy.

(C)  The association may reinsure any alternative or reissued policy.

(5)  (A)  Alternative policies adopted by the association shall be subject to the approval of the commissioner.  The association may adopt alternative policies of various types for future issuance without regard to any particular impairment or insolvency.

(B)  Alternative policies shall contain at least the minimum statutory provisions required in this State and provide benefits that shall not be unreasonable in relation to the premium charged.  The association shall set the premium in accordance with a table of rates which it shall adopt.  The premium shall reflect the amount of insurance to be provided and the age and class of risk of each insured, but shall not reflect any changes in the health of the insured after the original policy was last underwritten.

(C)  Any alternative policy issued by the association shall provide coverage of a type similar to that of the policy issued by the impaired or insolvent insurer, as determined by the association.

(6)  If the association elects to reissue terminated coverage at a premium rate different from that charged under the terminated policy, the premium shall be set by the association in accordance with the amount of insurance provided and the age and class of risk, subject to approval of the commissioner or by a court of competent jurisdiction.

(7)  The association's obligations with respect to coverage under any policy of the impaired or insolvent insurer or under any reissued or alternative policy shall cease on the date such coverage or policy is replaced by another similar policy by the policyholder, the insured, or the association.

(e)  When proceeding under subsections (b)(1)(B) or (c) with respect to any policy or contract carrying guaranteed minimum interest rates, the association shall assure the payment or crediting of a rate of interest consistent with section 431:16-203(b)(2)(C).

(f)  Nonpayment of premiums within thirty-one days after the date required under the terms of any guaranteed, assumed, alternative, or reissued policy or contract or substitute coverage shall terminate the association's obligations under such policy or coverage under this part with respect to such policy or coverage, except with respect to any claims incurred or any net cash surrender value which may be due in accordance with the provisions of this part.

(g)  Premiums due for coverage after entry of an order of liquidation of an insolvent insurer shall belong to and be payable at the direction of the association, and the association shall be liable for unearned premiums due to policy or contract owners arising after the entry of such order.

(h)  The protection provided by this part shall not apply where any guaranty protection is provided to residents of this State by the laws of the domiciliary state or jurisdiction of the impaired or insolvent insurer other than this State.

(i)  In carrying out its duties under subsections (b) and (c), the association may, subject to approval by the court:

(1)  Impose permanent policy or contract liens in connection with any guarantee, assumption or reinsurance agreement, if the association finds that the amounts which can be assessed under this part are less than the amounts needed to assure full and prompt performance of the association's duties under this part, or that the economic or financial conditions as they affect member insurers are sufficiently adverse to render the imposition of such permanent policy or contract liens, to be in the public interest;

(2)  Impose temporary moratoriums or liens on payments of cash values and policy loans, or any other right to withdraw funds held in conjunction with policies or contracts, in addition to any contractual provisions for deferral of cash or policy loan value.

(j)  If the association fails to act within a reasonable period of time as provided in subsections (b)(1)(B), (c) and (d), the commissioner shall have the powers and duties of the association under this part with respect to impaired or insolvent insurers.

(k)  The association may render assistance and advice to the commissioner, upon the commissioner's request, concerning rehabilitation, payment of claims, continuance of coverage, or the performance of other contractual obligations of any impaired or insolvent insurer.

(l)  The association shall have standing to appear before any court in this State with jurisdiction over an impaired or insolvent insurer concerning which the association is or may become obligated under this part.  Such standing shall extend to all matters germane to the powers and duties of the association, including, but not limited to, proposals for reinsuring, modifying or guaranteeing the policies or contracts of the impaired or insolvent insurer and the determination of the policies or contracts and contractual obligations.  The association shall also have the right to appear or intervene before a court in another state with jurisdiction over an impaired or insolvent insurer for which the association is or may become obligated or with jurisdiction over a third party against whom the association may have rights through subrogation of the insurer's policyholders.

(m)(1)  Any person receiving benefits under this part shall be deemed to have assigned the rights under, and any causes of action relating to, the covered policy or contract to the association to the extent of the benefits received because of this part, whether the benefits are payments of or on account of contractual obligations, continuation of coverage or provision of substitute or alternative coverages.  The association may require an assignment to it of such rights and causes of action by any payee, policy or contract owner, beneficiary, insured, or annuitant as a condition precedent to the receipt of any right or benefits conferred by this part upon such person.

(2)  The subrogation rights of the association under this section shall have the same priority against the assets of the impaired or insolvent insurer as that possessed by the person entitled to receive benefits under this part.

(3)  In addition to items (1) and (2), the association shall have all common law rights of subrogation and any other equitable or legal remedy which would have been available to the impaired or insolvent insurer or holder of a policy or contract with respect to such policy or contracts.

(n)  The association may:

(1)  Enter into such contracts as are necessary or proper to carry out the provisions and purposes of this part;

(2)  Sue or be sued, including taking any legal actions necessary or proper to recover any unpaid assessments under section 431:16-209 and to settle claims or potential claims against it;

(3)  Borrow money to effect the purposes of this part; any notes or other evidence of indebtedness of the association not in default shall be legal investments for domestic insurers and may be carried as admitted assets;

(4)  Employ or retain such persons as are necessary to handle the financial transactions of the association, and to perform such other functions as become necessary or proper under this part;

(5)  Take such legal action as may be necessary to avoid payment of improper claims; and

(6)  Exercise, for the purposes of this part and to the extent approved by the commissioner, the powers of a domestic life or accident and health or sickness insurer, but in no case may the association issue insurance policies or annuity contracts other than those issued to perform its obligations under this part.

(o)  The association may join an organization of one or more other state associations of similar purposes, to further the purposes and administer the powers and duties of the association. [L 1987, c 347, pt of §2; am L 2002, c 155, §94]



§431:16-209 - Assessments.

§431:16-209  Assessments.  (a)  For the purpose of providing the funds necessary to carry out the powers and duties of the association, the board of directors shall assess the member insurers, separately for each account, at such time and for such amounts as the board finds necessary.  Assessments shall be due not less than thirty days after prior written notice to the member insurers and shall accrue interest at eighteen per cent per annum on and after the due date.

(b)  There shall be two assessments, as follows:

(1)  Class A assessments shall be made for the purpose of meeting administrative and legal costs, and other expenses and examinations conducted under the authority of section 431:16-212(e).  Class A assessments may be made whether or not related to a particular impaired or insolvent insurer.

(2)  Class B assessments shall be made to the extent necessary to carry out the powers and duties of the association under section 431:16-208 with regard to an impaired or an insolvent insurer.

(c)(1)  The amount of any Class A assessment shall be determined by the board of directors and may be made on a pro rata or non-pro rata basis.  If pro rata, the board of directors may provide that it be credited against future Class B assessments.  A non-pro rata assessment shall not exceed $150 per member insurer in any one calendar year.  The amount of any Class B assessment shall be allocated for assessment purposes among the accounts pursuant to an allocation formula which may be based on the premiums or reserves of the impaired or insolvent insurer or any other standard deemed by the board of directors in its sole discretion as being fair and reasonable under the circumstances.

(2)  Class B assessments against member insurers for each account shall be in the proportion that the premiums received on business in this State by each assessed member insurer [on] policies or contracts covered by each account for the three most recent calendar years for which information is available preceding the year in which the insurer became impaired or insolvent, as the case may be, bears to such premiums received on business in this State for such calendar years by all assessed member insurers.

(3)  Assessments for funds to meet the requirements of the association with respect to an impaired or insolvent insurer shall not be made until necessary to implement the purposes of this part.  Classification of assessments under subsection (b) and computation of assessments under this subsection shall be made with a reasonable degree of accuracy, recognizing that exact determinations may not always be possible.

(d)  The association may abate or defer, in whole or in part, the assessment of a member insurer if, in the opinion of the board of directors, payment of the assessment would endanger the ability of the member insurer to fulfill its contractual obligations.  In the event an assessment against a member insurer is abated, or deferred in whole or in part, the amount by which such assessment is abated or deferred may be assessed against the other member insurers in a manner consistent with the basis for assessments set forth in this section.

(e)  The total of all assessments upon a member insurer for each account shall not in any one calendar year exceed two per cent of such insurer's average premiums received in this State on the policies and contracts covered by the account during the three calendar years preceding the year in which the insurer became an impaired or insolvent insurer.  If the maximum assessment, together with the other assets of the association in any account, does not provide in any one year in either account an amount sufficient to carry out the responsibilities of the association, the necessary additional funds shall be assessed as soon thereafter as permitted by this part.

The board of directors may provide in the plan of operation a method of allocating funds among claims, whether relating to one or more impaired or insolvent insurers, when the maximum assessment will be insufficient to cover anticipated claims.

(f)  The board may, by an equitable method as established in the plan of operation, refund to member insurers, in proportion to the contribution of each insurer to that account, the amount by which the assets of the account exceed the amount the board finds is necessary to carry out during the coming year the obligations of the association with regard to that account, including assets accruing from assignment, subrogation, net realized gains and income from investments.  A reasonable amount may be retained in any account to provide funds for the continuing expenses of the association and for future losses.

(g)  It shall be proper for any member insurer, in determining its premium rates and policy owner dividends as to any kind of insurance within the scope of this part, to consider the amount reasonably necessary to meet its assessment obligations under this part.

(h)  The association shall issue to each insurer paying an assessment under this part, other than Class A assessment, a certificate of contribution, in a form prescribed by the commissioner, for the amount of the assessment so paid.  All outstanding certificates shall be of equal dignity and priority without reference to amounts or dates of issue.  A certificate of contribution may be shown by the insurer in its financial statement as an asset in such form and for such amount, if any, and period of time as the commissioner may approve. [L 1987, c 347, pt of §2]



§431:16-210 - Plan of operation.

§431:16-210  Plan of operation.

(a)(1)  The association shall submit to the commissioner a plan of operation and any amendments thereto necessary or suitable to assure the fair, reasonable, and equitable administration of the association.  The plan of operation and any amendments thereto shall become effective upon the commissioner's written approval or if the commissioner has not disapproved it within thirty days.

(2)  If the association fails to submit a suitable plan of operation within one hundred twenty days following July 1, 1988, or if at any time thereafter the association fails to submit suitable amendments to the plan, the commissioner shall, after notice and hearing, adopt and promulgate such reasonable rules as are necessary or advisable to effectuate the provisions of this part.  Such rules shall continue in force until modified by the commissioner or superseded by a plan submitted by the association and approved by the commissioner.

(b)  All member insurers shall comply with the plan of operation.

(c)  The plan of operation shall, in addition to requirements enumerated elsewhere in this part:

(1)  Establish procedures for handling the assets of the association;

(2)  Establish the amount and method of reimbursing members of the board of directors under section 431:16-207(c);

(3)  Establish regular places and times for meetings including telephone conference calls of the board of directors;

(4)  Establish procedures for records to be kept of all financial transactions of the association, its agents, and the board of directors;

(5)  Establish the procedures whereby selections for the board of directors will be made and submitted to the commissioner;

(6)  Establish any additional procedures for assessments under section 431:16-209;

(7)  Contain additional provisions necessary or proper for the execution of the powers and duties of the association.

(d)  The plan of operation may provide that any or all powers and duties of the association, except those under section 431:16-208(n)(3) and section 431:16-209, are delegated to a corporation, association or other organization which performs or will perform functions similar to those of this association, or its equivalent, in two or more states.  Such a corporation, association or organization shall be reimbursed for any payments made on behalf of the association and shall be paid for its performance of any function of the association.  A delegation under this subsection shall take effect only with the approval of both the board of directors and the commissioner, and may be made only to a corporation, association or organization which extends protection not substantially less favorable and effective than that provided by this part. [L 1987, c 347, pt of §2]

Revision Note

"July 1, 1988," substituted for "the effective date of this part".



§431:16-211 - Duties and powers of the commissioner.

§431:16-211  Duties and powers of the commissioner.  [(a)]  In addition to the duties and powers enumerated elsewhere in this part, the commissioner shall:

(1)  Upon request of the board of directors, provide the association with a statement of the premiums in this and any other appropriate states for each member insurer;

(2)  When an impairment is declared and the amount of the impairment is determined, serve a demand upon the impaired insurer to make good the impairment within a reasonable time; notice to the impaired insurer shall constitute notice to its shareholders, if any; the failure of the insurer to promptly comply with such demand shall not excuse the association from the performance of its powers and duties under this part;

(3)  In any liquidation or rehabilitation proceeding involving a domestic insurer, be appointed as the liquidator or rehabilitator.

(b)  The commissioner may suspend or revoke, after notice and hearing, the certificate of authority to transact insurance in this State of any member insurer which fails to pay an assessment when due or fails to comply with the plan of operation.  As an alternative the commissioner may levy a forfeiture on any member insurer which fails to pay an assessment when due.  Such forfeiture shall not exceed five per cent of the unpaid assessment per month, but no forfeiture shall be less than $100 per month.

(c)  Any action of the board of directors or the association may be appealed to the commissioner by any member insurer if such appeal is taken within sixty days of the final action being appealed.  If a member insurer is appealing an assessment, the amount assessed shall be paid to the association and available to meet association obligations during the pendency of an appeal.  If the appeal on the assessment is upheld, the amount paid in error or excess shall be returned to the member insurer.  Any final action or order of the commissioner shall be subject to judicial review in the circuit court of the first judicial circuit.

(d)  The liquidator, rehabilitator or conservator of any impaired insurer may notify all interested persons of the effect of this part. [L 1987, c 347, pt of §2; am L 2004, c 122, §75]



§431:16-212 - Prevention of insolvencies.

§431:16-212  Prevention of insolvencies.  [(a)]  To aid in the detection and prevention of insurer insolvencies or impairments, it shall be the duty of the commissioner:

(1)  To notify the commissioners of all the other states, territories of the United States and the District of Columbia when the commissioner takes any of the following actions against a member insurer:

(A)  Revocation of license;

(B)  Suspension of license; or

(C)  Makes any formal order that such company restricts its premium writing, obtain additional contributions to surplus, withdraw from the State, reinsure all or any part of its business, or increase capital, surplus or any other account for the security of policyholders or creditors.

Such notice shall be mailed to all commissioners within thirty days following the action taken or the date on which such action occurs;

(2)  To report to the board of directors when the commissioner has taken any of the actions set forth in paragraph (1) or has received a report from any other commissioner indicating that any such action has been taken in another state.  Such report to the board of directors shall contain all significant details of the action taken or the report received from another commissioner;

(3)  To report to the board of directors when the commissioner has reasonable cause to believe from any examination, whether completed or in process, of any member company that such company may be an impaired or insolvent insurer; and

(4)  To furnish to the board of directors the National Association of Insurance Commissioners Insurance Regulatory Information System (IRIS) ratios and listings of companies not included in the ratios developed by the National Association of Insurance Commissioners, and the board may use the information contained therein in carrying out its duties and responsibilities under this section.  Such report and the information contained therein shall be kept confidential by the board of directors until such time as made public by the commissioner or other lawful authority.

(b)  The commissioner may seek the advice and recommendations of the board of directors concerning any matter affecting the commissioner's duties and responsibilities regarding the financial condition of member companies and companies seeking admission to transact insurance business in this State.

(c)  The board of directors may, upon majority vote, make reports and recommendations to the commissioner upon any matter germane to the solvency, liquidation, rehabilitation or conservation of any member insurer or germane to the solvency of any company seeking to do an insurance business in this State.  Such reports and recommendations shall not be considered public documents.

(d)  It shall be the duty of the board of directors, upon majority vote, to notify the commissioner of any information indicating any member insurer may be an impaired insurer or insolvent insurer.

(e)  The board of directors may, upon majority vote, request that the commissioner order an examination of any member insurer which the board in good faith believes may be an impaired or insolvent insurer.  Within thirty days of the receipt of such request, the commissioner shall begin such examination.  The examination may be conducted as a National Association of Insurance Commissioners' examination or may be conducted by such persons as the commissioner designates.  The cost of such examination shall be paid by the association and the examination report shall be treated as are other examination reports.  In no event shall such examination report be released to the board of directors prior to its release to the public, but this shall not excuse the commissioner from complying with subsection (a).  The commissioner shall notify the board of directors when the examination is completed.  The request for an examination shall be kept on file by the commissioner but it shall not be open to public inspection prior to the release of the examination report to the public.

(f)  The board of directors may, upon majority vote, make recommendations to the commissioner for the detection and prevention of insurer insolvencies.

(g)  The board of directors shall, at the conclusion of any insurer insolvency in which the association was obligated to pay covered claims, prepare a report to the commissioner containing such information as it may have in its possession bearing on the history and causes of such insolvency.  The board shall cooperate with the board of directors of guaranty associations in other states in preparing a report on the history and causes for insolvency of a particular insurer, and may adopt by reference any report prepared by such other associations. [L 1987, c 347, pt of §2; gen ch 1993; am L 2004, c 122, §76]



§431:16-213 - Credits for assessments paid.

§431:16-213  Credits for assessments paid.  (a)  A member insurer may offset against its premium tax liability (or liabilities) to this State an assessment described in section 431:16-209(h) to the extent of twenty per cent of the amount of such assessment for each of the five calendar years following the year in which such assessment was paid.  In the event a member insurer should cease doing business, all uncredited assessments may be credited against its premium tax liability (or liabilities) for the year it ceases doing business.

(b)  Any sums which are acquired by refund, pursuant to section 431:16-209(f), from the association by member insurers, and which have theretofore been offset against premium taxes as provided in subsection (a) shall be paid by the association to the commissioner and by the commissioner deposited with the state director of finance for credit to the general fund of this State. [L 1987, c 347, pt of §2]



§431:16-214 - Miscellaneous provisions.

§431:16-214  Miscellaneous provisions.  (a)  Nothing in this part shall be construed to reduce the liability for unpaid assessments of the insureds of an impaired or insolvent insurer operating under a plan with assessment liability.

(b)  All meetings and records of the board of directors shall be open to all member insurers except for those meetings and records pertaining to the solvency, liquidation, rehabilitation, or conservation of any member insurer deemed confidential.  A member insurer shall provide written designation of its representative or representatives to the board meetings.

(c)  Records shall be kept of all negotiations and meetings in which the association or its representatives are involved to discuss the activities of the association in carrying out its powers and duties under section 431:16-208.  Nothing in subsection (b) shall limit the duty of the association to render a report of its activities under section 431:2-304(b).

(d)  For the purpose of carrying out its obligations under this part, the association shall be deemed to be a creditor of the impaired or insolvent insurer to the extent of assets attributable to covered policies reduced by any amounts to which the association is entitled as subrogee pursuant to section 431:16-208(m).  Assets of the impaired or insolvent insurer attributable to covered policies shall be used to continue all covered policies and pay all contractual obligations of the impaired or insolvent insurer as required by this part.  Assets attributable to covered policies, as used in this subsection, are that proportion of the assets which the reserves that should have been established for such policies bear to the reserves that should have been established for all policies of insurance written by the impaired or insolvent insurer.

(e)(1)  Prior to the termination of any liquidation, rehabilitation or conservation proceeding, the court may take into consideration the contributions of the respective parties, including the association, the shareholders, and policy owners of the insolvent insurer, and any other party with a bona fide interest, in making an equitable distribution of the ownership rights of such insolvent insurer.  In such a determination consideration shall be given to the welfare of the policyholders of the continuing or successor insurer.

(2)  No distribution to stockholders, if any, of an impaired or insolvent insurer shall be made until and unless the total amount of valid claims of the association with interest thereon for funds expended in carrying out its powers and duties under section 431:16-208 with respect to such insurer have been fully recovered by the association.

(f)(1)  If an order for liquidation or rehabilitation of an insurer domiciled in this State has been entered, the receiver appointed under such order shall have a right to recover on behalf of the insurer, from any affiliate that controlled it, the amount of distributions, other than stock dividends paid by the insurer on its capital stock, made at any time during the five years preceding the petition for liquidation or rehabilitation subject to the limitations of [paragraphs (2) to (4)].

(2)  No such distribution shall be recoverable if the insurer shows that when paid the distribution was lawful and reasonable, and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

(3)  Any person who was an affiliate that controlled the insurer at the time the distributions were paid shall be liable up to the amount of distributions the person received.  Any person who was an affiliate that controlled the insurer at the time the distributions were declared, shall be liable up to the amount of distributions the person would have received if they had been paid immediately.  If two or more persons are liable with respect to the same distributions, they shall be jointly and severally liable.

(4)  The maximum amount recoverable under this [subsection] shall be the amount needed in excess of all other available assets of the insolvent insurer to pay the contractual obligations of the insolvent insurer.

(5)  If any person liable under [paragraph (3)] is insolvent, all its affiliates that controlled it at the time the distribution was paid, shall be jointly and severally liable for any resulting deficiency in the amount recovered from the insolvent affiliate. [L 1987, c 347, pt of §2; am L 1989, c 195, §39]



§431:16-215 - Tax exemptions.

§431:16-215  Tax exemptions.  The association shall be exempt from payment of all fees and all taxes levied by this State or any of its subdivisions, except taxes levied on real property. [L 1987, c 347, pt of §2]



§431:16-216 - Immunity.

§431:16-216  Immunity.  There shall be no liability on the part of and no cause of action of any nature shall arise against any member insurer or its agents or employees, the association or its agents or employees, members of the board of directors, or the commissioner or the commissioner's representatives, for any action or omission by them in the performance of their powers and duties under this part.  Such immunity shall extend to the participation in any organization of one or more other state associations of similar purposes and to any such organization and its agents or employees. [L 1987, c 347, pt of §2]



§431:16-217 - Stay of proceedings; reopening default judgments.

§431:16-217  Stay of proceedings; reopening default judgments.  All proceedings in which the insolvent insurer is a party in any court in this State shall be stayed sixty days from the date an order of liquidation, rehabilitation, or conservation is final to permit proper legal action by the association on any matters germane to its powers or duties.  As to judgment under any decision, order, verdict, or finding based on default the association may apply to have such judgment set aside by the same court that made such judgment and shall be permitted to defend against such suit on the merits. [L 1987, c 347, pt of §2]



§431:16-218 - Prohibited advertisement of association act in insurance sales; notice to policyholders.

§431:16-218  Prohibited advertisement of association act in insurance sales; notice to policyholders.  (a)  No person, including an insurer, and a producer or affiliate of an insurer, shall make, publish, disseminate, circulate, or place before the public, or cause directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in any newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio station or television station, or in any other way, any advertisement, announcement, or statement, written or oral, which uses the existence of the Hawaii life and disability insurance guaranty association of this State for the purpose of sales, solicitation, or inducement to purchase any form of insurance covered by the Hawaii Life and Disability Insurance Guaranty Association Act.  This section shall not apply to the Hawaii life and disability insurance guaranty association or any other entity which does not sell or solicit insurance.

(b)  Within one hundred eighty days of July 1, 1988, the association shall prepare a summary document describing the general purposes and current limitations of this part and complying with subsection (c).  This document shall be submitted to the commissioner for approval.  Sixty days after receiving such approval, no insurer may deliver a policy or contract described in section 431:16-203 to a policyholder or contract holder unless the document is delivered to the policyholder or contract holder at the time of delivery of the policy or contract except if subsection (d) applies.  The document should also be available upon request by a policyholder.  The distribution, delivery or contents or interpretation of this document shall not mean that either the policy or the contract or the holder thereof would be covered in the event of the impairment or insolvency of a member insurer.  The description document shall be revised by the association as amendments to this part may require.  Failure to receive this document does not give the policyholder, contract holder, certificate holder, or insured any greater rights than those stated in this part.

(c)  The document prepared under subsection (b) shall contain a clear and conspicuous disclaimer on its face.  The commissioner shall promulgate a rule establishing the form and content of the disclaimer.  The disclaimer shall:

(1)  State the name and address of the Hawaii life and disability insurance guaranty association and the insurance division;

(2)  Prominently warn the policy or contract holder that the Hawaii life and disability insurance guaranty association may not cover the policy or, if coverage is available, it will be subject to substantial limitations and exclusions and be conditioned on continued residence in this State;

(3)  State that the insurer and its producers are prohibited by law from using the existence of the Hawaii life and disability insurance guaranty association for the purpose of sales, solicitation, or inducement to purchase any form of insurance;

(4)  Emphasize that the policy or contract holder should not rely on coverage under the Hawaii life and disability insurance guaranty association when selecting an insurer; and

(5)  Provide other information as directed by the commissioner.

(d)  No insurer or producer may deliver a policy or contract described in section 431:16-203(b)(1) and excluded under section 431:16-203(b)(2)(A) from coverage under this part unless the insurer or producer, prior to or at the time of delivery, gives the policy or contract holder a separate written notice which clearly and conspicuously discloses that the policy or contract is not covered by the Hawaii life and disability insurance guaranty association.  The commissioner shall by rule specify the form and content of the notice. [L 1987, c 347, pt of §2; am L 1990, c 170, §1; am L 2002, c 155, §95; am L 2003, c 212, §114]



§431:16-219 - Prospective application.

§431:16-219  Prospective application.  This part shall not apply to any insurer which is insolvent or unable to fulfill its contractual obligations on July 1, 1988. [L 1987, c 347, pt of §2]

Revision Note

"July 1, 1988" substituted for "the effective date of this code".



§431:17-101 to 106 - REPEALED.

ARTICLE 17

INSURANCE INFORMATION PROTECTION ACT--REPEALED

§§431:17-101 to 106  REPEALED.  L 1993, c 339, §8.



§431-0018-0101

ARTICLE 18

[RESERVED]



§431:19-101 - Definitions.

ARTICLE 19

CAPTIVE INSURANCE COMPANIES

PART I.  GENERAL PROVISIONS

Note

Part I designation added by L 2008, c 190, §2.

§431:19-101  Definitions.  As used in this article:

"Affiliated entity" means any company, person, or other entity in the same corporate system as a parent or a member organization by virtue of common ownership, control, operation, or management, or, in the case of a pure captive insurance company, whose risks insured by the pure captive insurance company are directly or indirectly controlled by the parent or an affiliate of the parent of a pure captive insurance company.

"Association" means any legal association of individuals, corporations, limited liability companies, partnerships, associations, or other entities, except labor organizations, the member organizations of which or which does itself, whether or not in conjunction with some or all of the member organizations:

(1)  Own, control, or hold with power to vote all of the outstanding voting securities of an association captive insurance company incorporated as a stock insurer;

(2)  Have complete voting control over an association captive insurance company incorporated as a mutual insurer; or

(3)  Constitute all of the subscribers of an association captive insurance company formed as a reciprocal insurer.

"Branch captive insurance company" means an outside captive insurance company licensed under this article by the commissioner to transact the business of insurance in this State through a business unit that has its principal place of business in this State.

"Captive insurance company" means a class 1, class 2, class 3, class 4, or class 5 captive insurance company formed or authorized under this article.

"Member organization" means any individual, corporation, limited liability company, partnership, association, or other entity that belongs to an association.

"Outside captive insurance company" means an insurance company licensed under the laws of a jurisdiction other than this State and not otherwise admitted to do business as an insurance company in this State, that insures the risks of its parent or any affiliated companies.

"Parent" means a corporation, limited liability company, partnership, other entity, or individual, that directly or indirectly owns, controls, or holds with power to vote more than fifty per cent of the outstanding voting interests of a pure captive insurance company organized as a stock corporation, nonprofit corporation, or limited liability company.

"Participant" means an entity that meets the requirements of section 431:19-305, and any affiliates thereof that are insured by a sponsored captive insurance company where the losses of the participant may be limited through a participant contract to the participant's pro rata share of the assets of one or more protected cells identified in the participant contract.

"Participant contract" means a contract by which a sponsored captive insurance company insures the risks of a participant and may also limit the losses of each participant to its pro rata share of the assets of one or more protected cells identified in such participant contract.

"Protected cell" means a separate account established by a sponsored captive insurance company formed or licensed under this part in which assets are maintained for one or more participants in accordance with the terms of one or more participant contracts to fund the liability of the sponsored captive insurance company assumed on behalf of the participants as set forth in the participant contracts.

"Pure captive insurance company" means any company that only insures or reinsures risks of its parent and affiliated entities.

"Pure nonprofit captive insurance company" means a pure captive insurance company formed without capital stock as a nonprofit corporation under chapter 414D, whose voting of membership interest is held by a parent organization formed under a nonprofit law or by such nonprofit parent and its affiliated entities.

"Risk retention captive insurance company" means a captive insurance company which is formed as a "risk retention group" as defined in chapter 431K.

"Sponsor" means any entity that meets the requirements of section 431:19-304 and is approved by the commissioner to provide all or part of the minimum required capital and surplus of a sponsored captive insurance company and to organize and operate a sponsored captive insurance company.

"Sponsored captive insurance company" means any captive insurance company in which the minimum required capital and surplus is provided by one or more sponsors and is formed or licensed under this article.  A sponsored captive insurance company insures the risks only of its participants through separate participant contracts and may fund its liability to each participant through one or more protected cells.  A sponsored captive insurance company segregates the assets of each protected cell from the assets of other protected cells and from the assets of the sponsored captive insurance company's general account. [L 1987, c 347, pt of §2; am L 1988, c 187, §8; am L 1989, c 207, §15; am L 1992, c 108, §2; am L 1996, c 248, §1; am L 1998, c 150, §2; am L 1999, c 302, §2; am L 2000, c 36, §2 and c 133, §1; am L 2001, c 194, §3; am L 2002, c 40, §71; am L 2003, c 209, §1; am L 2005, c 31, §1; am L 2007, c 232, §1; am L 2008, c 190, §3]



§431:19-101 - .

§431:19-101.2  Confidential treatment.  (a)  Except as otherwise provided in subsection (b), all nonpublic information in a captive insurance company's application for licensure, its business plan, or of its parent or the parent's member organizations, and all other nonpublic information disclosed to the commissioner pursuant to this article, shall be given confidential treatment and shall not be made public by the commissioner.

(b)  If the commissioner determines that the interest of the policyholders, shareholders, or the public will be served by making the information public, then after giving the captive insurance company and its parent or the parent's member organizations that would be affected thereby, three days written notice of intent, and unless otherwise contrary to law, the commissioner may make public all or any part of the nonpublic information in a manner that the commissioner deems appropriate; provided that the commissioner may disclose nonpublic information to courts of competent jurisdiction, and insurance departments or regulatory agencies of other competent jurisdictions without prior notification to the person to whom the information pertains.

(c)  For purposes of this section:

"Equity securities" means:

(1)  A share in a corporation, whether or not transferable or denominated a "stock", or similar security evidencing an ownership interest in the person;

(2)  The interest of a limited partner in a limited partnership;

(3)  The interest of a partner in a partnership, including a joint venture; or

(4)  A warrant or right, other than a right to convert, to purchase, sell, or subscribe to a share, security, or interest of a kind specified in paragraph (1), (2), or (3).

"Nonpublic information" means information that, prior to disclosure to the commissioner pursuant to this article is, or was:

(1)  Not a public record as defined in rule 1001(5) of section 626-1; or

(2)  Not a government record that must be disclosed under section 92F-12;

provided that in the case of a person whose equity securities are collectively owned and held by thirty-six or more persons, "nonpublic information" does not include financial information disclosed to owners and holders of equity securities. [L 2000, c 67, §1; am L 2002, c 157, §1]



§431:19-101 - .

§431:19-101.3  Classes of captive insurance.  Each captive insurance company formed under this article shall be designated and licensed as one of the following classes of captive insurance companies:

(1)  A class 1 company shall be limited to a pure captive insurance company that only writes business as a reinsurer;

(2)  A class 2 company shall be limited to a pure captive insurance company that is not a class 1 company;

(3)  A class 3 company shall be any company formed under this article as an association captive insurance company or a risk retention captive insurance company;

(4)  A class 4 company shall be a sponsored captive insurance company formed under part III of this article; and

(5)  A class 5 company shall be a reinsurance or excess insurance company formed under this article. [L 1999, c 302, §1; am L 2000, c 36, §3; am L 2005, c 31, §2; am L 2008, c 190, §4]



§431:19-101 - .

[§431:19-101.4]  Service providers.  The commissioner shall have the authority to approve service providers to captive insurance companies licensed under this article, including but not limited to captive insurance managers, independent certified public accountants, actuaries, and loss reserve specialists. [L 1998, c 150, §1]



§431:19-101 - .

§431:19-101.5  Captive insurance administrator.  (a)  There shall be established within the office of the commissioner, a captive insurance administrator, who shall be solely responsible for assisting the commissioner in the monitoring, regulation, and development of captive insurance companies under this article.  The commissioner, with the approval of the director of commerce and consumer affairs, shall appoint the administrator who shall be designated as a deputy commissioner and shall be exempt from chapter 76 notwithstanding section 431:2-105(b).  The administrator shall serve at the pleasure of the director of commerce and consumer affairs and shall report directly to the commissioner.

(b)  "Administrator", where used in this article, means the captive insurance administrator. [L 1997, c 261, pt of §2; am L 2000, c 253, §150; am L 2003, c 205, §1; am L 2007, c 232, §2]



§431:19-101.6 - Salary.

[§431:19-101.6]  Salary.  The salary of the administrator shall be set by the director of commerce and consumer affairs, but shall not be more than ninety-five per cent of the maximum salary of the commissioner. [L 1997, c 261, pt of §2]



§431:19-101.7 - General powers and duties.

[§431:19-101.7]  General powers and duties.  The administrator shall:

(1)  Have the authority expressly conferred upon the administrator by, or reasonably implied from, the provisions of this article; and

(2)  Assist the commissioner in the enforcement of this article and rules adopted pursuant to this article and related to captive insurance. [L 1997, c 261, pt of §2]



§431:19-101.8 - Captive insurance administrative fund.

§431:19-101.8  Captive insurance administrative fund.  (a)  The commissioner may establish a separate fund designated as the captive insurance administrative fund to be expended by the commissioner to carry out the commissioner's duties and obligations under article 19 of chapter 431.

(b)  All moneys collected pursuant to this article, including premium taxes from captive insurance companies licensed in this State under this article, all captive insurance company application fees, annual license fees, and examination fees, shall be credited to the captive insurance administrative fund.

(c)  Up to ten per cent of the total moneys credited to the fund in the prior fiscal year may be used for purposes of promoting Hawaii as a captive insurance domicile.  Disbursements for promotional activities from the fund shall be subject to the approval of the director of commerce and consumer affairs.

(d)  Sums from the fund expended by the commissioner shall be used to defray any administrative costs, including personnel costs, associated with the captive programs of the division, and costs incurred by supporting offices, branches, divisions, and departments.  Any law to the contrary notwithstanding, the commissioner may use the moneys in the fund to employ or retain, by contract or otherwise, without regard to chapter 76, hearings officers, attorneys, investigators, accountants, examiners, and other necessary professional, technical, and support personnel to implement and carry out the purposes of article 19 of chapter 431; provided that any position, except any attorney position, that is subject to chapter 76 prior to July 1, 1999, shall remain subject to chapter 76.

(e)  Moneys deposited by the commissioner in the fund shall not revert to the general fund. [L 1997, c 261, pt of §2; am L 1999, c 163, §12; am L 2000, c 131, §1; am L 2002, c 39, §17 and c 206, §1; am L Sp 2005, c 1, §2]



§431:19-102 - Certificate of authority.

§431:19-102  Certificate of authority.  (a)  Any captive insurance company, when permitted by its articles of association, articles of incorporation, articles of organization, or other organizational document, may apply to the commissioner for a certificate of authority to do any and all insurance set forth in subsection (h); provided that:

(1)  No pure captive insurance company may insure any risks other than those of its parent and affiliated entities;

(2)  No association captive insurance company may insure any risks other than those of the member organizations of its association and their affiliated entities;

(3)  No captive insurance company may provide personal motor vehicle or homeowner's insurance coverage or any component thereof, other than as employee benefits for the employees of a parent, association, or its members, and their respective affiliated entities; or as reinsurance as may be allowed under this article; and

(4)  No captive insurance company may accept or cede insurance except as provided in section 431:19-111.

(b)  No captive insurance company shall do any insurance business in this State unless:

(1)  It first obtains from the commissioner a certificate of authority authorizing it to do insurance business in this State;

(2)  Its board of directors, subscribers' advisory committee, or other governing body holds at least one meeting each year in this State;

(3)  It maintains its principal place of business and registered office in this State, except that a branch captive insurance company need only maintain the principal place of a business unit in this State; and

(4)  It designates a registered resident agent in accordance with chapter 414, 414D, or 428, as applicable, to accept service of process and to otherwise act on its behalf in this State.  Whenever the registered resident agent cannot, with reasonable diligence, be found at the registered office of the captive insurance company, the commissioner shall be an agent of the captive insurance company upon whom any process, notice, or demand may be served in accordance with section 431:2-206.

(c)  Before receiving a certificate of authority, a captive insurance company shall file with the commissioner:

(1)  A certified copy of its organizational documents, including but not limited to its articles of incorporation, articles of association, bylaws, subscribers' agreement, articles of organization, and operating agreement, as applicable;

(2)  A statement under oath of:

(A)  Any two of its principal officers;

(B)  Its attorney-in-fact in the case of a captive insurance company formed as a reciprocal insurer; or

(C)  The duly authorized representative of its governing body,

showing its financial condition; and

(3)  Any other statements or documents required by the commissioner.

(d)  In addition to the information required by subsection (c), each applicant captive insurance company shall file with the commissioner evidence of the following:

(1)  The amount and liquidity of its assets relative to the risks to be assumed;

(2)  The adequacy of the expertise, experience, and character of the person or persons who will manage it;

(3)  The overall soundness of its plan of operation;

(4)  The adequacy of the loss prevention programs of its parent or member organizations as applicable; and

(5)  Any other factors deemed relevant by the commissioner in ascertaining whether the proposed captive insurance company will be able to meet its policy obligations.

(e)  Each captive insurance company applying for a certificate of authority under this article shall pay to the commissioner a nonrefundable fee for examining, investigating, and processing its application for the certificate of authority.  In addition, each captive insurance company receiving a certificate of authority from the commissioner shall pay an annual fee therefor for the year of registration and for each annual renewal thereafter.  The amount of the application fee and the annual certificate of authority fee shall be set forth in rules adopted by the commissioner.  In addition, the commissioner may adopt rules with respect to fees for the issuance of other documents as may be deemed necessary or requested by captive insurance companies.

(f)  The commissioner may use independent advisors and consultants to assist in the review and analysis of a specific application or business plan amendment.  The independent advisory and consulting fee, to be paid by the captive applicant, shall be a reasonable fee authorized by the commissioner pursuant to section 431:19‑114.

(g)  If the commissioner is satisfied that the documents and statements filed by the captive insurance company comply with this article, the commissioner may issue a certificate of authority authorizing it to do insurance business in this State until April 1 thereafter, which certificate of authority may be renewed.

(h)  A captive insurance company may engage in the business of any of the following types of insurance:

(1)  All casualty insurance;

(2)  Marine and transportation insurance;

(3)  Marine protection and indemnity insurance, which includes insurance against, or against legal liability of the insured for loss, damage, or expense arising out of or incident to, the ownership, operation, chartering, maintenance, use, repair, or construction of a vessel, craft, or instrumentality in use in ocean or inland waterways, including liability of the insured for personal injury, illness, death, or for loss of or damage to the property of another person;

(4)  Wet marine and transportation insurance, which is that part of marine and transportation insurance that includes only:

(A)  Insurance upon vessels, crafts, hulls, and of interests therein or with relation thereto;

(B)  Insurance of marine builder's risks, marine war risks and contracts, or marine protection and indemnity insurance;

(C)  Insurance of freights and disbursements pertaining to a subject of insurance; and

(D)  Insurance of personal property and interests therein, in the course of exportation from or importation into any country, and in the course of transportation coastwise or on inland waters, including transportation by land, water, or air from point of origin to final destination, with respect to, appertaining to, or in connection with any and all risks or perils of navigation, transit, or transportation, and while being prepared for and while awaiting shipment, and during delays, storage, transshipment, or reshipment incident thereto;

(5)  Property insurance;

(6)  Surety insurance;

(7)  Title insurance;

(8)  Credit life insurance and credit disability insurance offered as part of, or relating directly to the business or operations of its parent or affiliated entities; and

(9)  Other lines of insurance that the commissioner may allow.

(i)  No risk retention captive insurance company may insure any risks other than those allowed under chapter 431K. [L 1987, c 347, pt of §2; am L 1988, c 187, §9; am L 1989, c 195, §40; am L 1990, c 254, §1; am L 1997, c 16, §2; am L 1998, c 150, §3; am L 1999, c 174, §1; am L 2000, c 133, §2; am L 2003, c 209, §2; am L 2004, c 122, §77; am L 2005, c 31, §3; am L 2007, c 232, §3]



§431:19-102 - .

§431:19-102.2  Personal lines insurance.  (a)  Notwithstanding the provisions of section 431:19-102(a), a captive insurance company may be licensed to provide personal lines coverage for unrelated risks if the commissioner deems that extraordinary circumstances exist which make the provision of this coverage by a captive insurance company appropriate and in the best interest of the public.  In determining whether such extraordinary circumstances exist, the commissioner shall consider the following factors:

(1)  The extent to which the particular coverage is available in the voluntary market;

(2)  The existence of a relationship between the parent of the captive insurance company and the proposed policyholders other than that of insurer to insured;

(3)  Whether the captive insurance company has sufficient capitalization to insure the proposed risks; and

(4)  Any other factors which the commissioner deems appropriate.

(b)  Any captive insurance company formed pursuant to this section shall be subject to articles 5, 10, 10A, 10B, 10C, 10D, 10E, 10F, 10G, 12, and 15 of this chapter in addition to all other applicable law. [L 1993, c 339, §4; am L 2005, c 22, §28]



§431:19-102 - .

§431:19-102.3  Redomestication; approval as a domestic captive insurer.  (a)  Any foreign or alien captive insurance company may become a domestic captive insurance company by meeting the following requirements:

(1)  Compliance with all of the requirements relating to the organization and licensing of a domestic captive insurance company of the same type, and any requirements that the commissioner may adopt by rule;

(2)  The articles of incorporation or other organizational document shall be amended in compliance with the laws of this State and restated in its entirety before submission to the commissioner.  Before the amended and restated articles of incorporation or other organizational document is transmitted to the department of commerce and consumer affairs, the foreign or alien captive insurance company shall petition the commissioner to issue a certificate setting forth the commissioner's finding that the redomestication and maintenance of the company will promote the general good of the State.  In arriving at the finding, the commissioner shall consider the factors set forth in section 431:19-106(b);

(3)  The following shall be transmitted to the department of commerce and consumer affairs for filing:

(A)  Articles of redomestication;

(B)  Certificate of general good issued by the commissioner;

(C)  Certificate of good standing or comparable documentation duly authenticated by the proper officer of the state or country under the laws of which the foreign or alien captive insurance company is incorporated; provided that:

(i)  The certificate or documentation shall be dated not earlier than thirty days prior to the filing of the articles of redomestication; and

(ii)  If the certificate of good standing or documentation is in a foreign language, a translation under oath of the translator shall accompany the certificate or documentation;

(D)  Amendments to the articles of incorporation or other organizational document in compliance with the laws of this State;

(E)  Restatement of the articles of incorporation or other organizational document in its entirety; and

(F)  Organization fee; and

(4)  The articles of redomestication shall set forth the following:

(A)  Name of the company;

(B)  Date and location of incorporation or organization;

(C)  Street address of the principal office in this State;

(D)  Names and titles of the:

(i)  Officers and directors of the company; or

(ii)  Members of the governing body;

(E)  A statement that the company is moving its domicile from its present state or country to this State;

(F)  A statement that redomestication will occur upon filing the articles of redomestication and that the company shall be subject to the laws of this State; and

(G)  A statement that copies of the articles of incorporation or other organizational document and any amendments certified by the proper officer of the state or country under the laws of which the company is incorporated or organized are attached; provided that if any of these documents are in a foreign language, a translation under oath of the translator shall accompany these documents.

(b)  The domestic captive insurance company shall be entitled to the necessary or appropriate certificates and licenses to do business in this State and shall be subject to the authority and jurisdiction of this State.  No captive insurance company redomesticating into this State need merge, consolidate, transfer assets, or otherwise engage in any other reorganization, other than as specified in this section.

(c)  Upon redomestication in accordance with this section, the foreign or alien captive insurance company shall become a domestic captive insurance company organized under the laws of this State and shall have all the rights, privileges, immunities, and powers and be subject to all applicable laws, duties, and liabilities of a domestic captive insurance company of the same type.  The domestic captive insurance company shall possess all rights that it had prior to the redomestication to the extent permitted by the laws of this State and shall be responsible and liable for all the liabilities and obligations that it was subject to prior to the redomestication.  All outstanding policies of the captive insurance company shall remain in full force and effect. [L 1993, c 205, pt of §1; am L 1994, c 128, §7; am L 2007, c 232, §4]



§431:19-102 - .

§431:19-102.4  Redomestication; conversion to foreign insurer.  (a)  Any domestic captive insurance company, upon approval by the commissioner, may transfer its domicile to any other jurisdiction in accordance with the laws of that jurisdiction.

(b)  Before transferring its domicile to any other jurisdiction and before the notice of change in domicile is transmitted to the department of commerce and consumer affairs, the domestic captive insurance company shall deliver to the commissioner a notice of intent to transfer, along with payment of a transfer fee of $300, and petition the commissioner to issue a certificate of transfer.

(c)  The notice of change in domicile, the certificate of transfer issued by the commissioner, the proof of redomestication, and the filing fee shall be transmitted to the department of commerce and consumer affairs.  The notice of change in domicile shall set forth the following:

(1)  Name of the company;

(2)  Dates that notice of the company's intent to transfer domicile from this State was published pursuant to the publication requirements of section 1-28.5;

(3)  Date of the transfer of its domicile; and

(4)  State or country to which its domicile will be transferred.

(d)  Upon any transfer authorized pursuant to this section, the captive insurance company shall cease to be domiciled in this State, and its corporate or other legal existence in this State shall cease upon the issuance of a certificate of discontinuance by the department of commerce and consumer affairs; provided that at the time of issuance of the certificate of discontinuance, the captive insurance company shall pay a certificate fee in accordance with chapter 414. [L 1993, c 205, pt of §1; am L 1994, c 128, §8; am L 2002, c 40, §72; am L 2007, c 232, §5]



§431:19-102 - .

§431:19-102.5  REPEALED.  L 2000, c 67, §3.



§431:19-103 - Names of companies.

§431:19-103  Names of companies.  No captive insurance company shall adopt a name that is the same, deceptively similar, or likely to be confused with or mistaken for any other existing business name registered in the State, except that the commissioner may allow a branch captive insurance company to be licensed in this State under a different trade name if the normal name of the branch captive insurance company is not available for use in this State. [L 1987, c 347, pt of §2; am L 2000, c 133, §3]



§431:19-104 - Minimum capital and surplus.

§431:19-104  Minimum capital and surplus.  (a)  Each captive insurance company licensed pursuant to this article shall possess and thereafter maintain unimpaired capital and surplus in the amount established by the commissioner; provided that:

(1)  The commissioner shall take into account the nature and volume of business transacted by each captive insurance company, and any other factors deemed appropriate by the commissioner;

(2)  Class 3 captive insurance companies shall be subject to other applicable provisions of this chapter that may require capital and surplus in excess of those established by the commissioner; and

(3)  Minimum capital and surplus established by the commissioner shall be no less than the following amounts:

(A)  Class 1:  $100,000;

(B)  Class 2:  $250,000;

(C)  Class 3:  $500,000;

(D)  Class 4:  $500,000; and

(E)  Class 5:  An amount as determined by the commissioner on a case by case basis.

(b)  Minimum required capital and surplus established by the commissioner pursuant to subsection (a) shall be in any one or combination of the following forms: cash, irrevocable letter of credit issued by a bank chartered by this State or a member bank of the Federal Reserve System, public obligations as defined in section 431:6-301, or other form approved by the commissioner; provided that minimum required capital and surplus in excess of the amounts listed in subsection (a)(3) shall be allowed to be invested in accordance with a strategic investment policy adopted and monitored by the captive insurance company’s governing body, and approved by the commissioner.

(c)  In the case of a branch captive insurance company, and in lieu of minimum capital and surplus under this section, the commissioner shall determine the amount and form of security to be maintained by the branch captive insurance company in this State after taking into consideration:

(1)  The amount and nature of risk written through and retained by the branch captive insurance company in this State;

(2)  The financial condition of the outside captive insurance company whose branch office is located in this State;

(3)  Trusts or other security posted for ceding insurers; and

(4)  Any other factors the commissioner deems appropriate.

The security required by the commissioner may be in the form of cash, an irrevocable letter of credit issued by a bank chartered in this State or a member bank of the Federal Reserve System, a trust, public obligations as defined in section 431:6-301, or any other forms of security deemed appropriate by the commissioner. [L 1987, c 347, pt of §2; am L 1998, c 150, §4; am L 1999, c 302, §3; am L 2000, c 36, §4 and c 133, §4; am L 2003, c 209, §3; am L 2007, c 232, §6; am L 2008, c 190, §5]



§431:19-105 - REPEALED.

§431:19-105  REPEALED.  L 2007, c 232, §10.



§431:19-106 - Formation of captive insurance companies in this State.

§431:19-106  Formation of captive insurance companies in this State.  (a)  A captive insurance company shall be:

(1)  Incorporated pursuant to chapter 414 as a stock insurer with its capital divided into shares and held by the stockholders;

(2)  Incorporated pursuant to chapter 414D as a nonprofit insurer;

(3)  Incorporated pursuant to chapter 414 as a mutual insurer without capital stock, the governing body of which is elected by the member organization of its association;

(4)  Organized in the State as a reciprocal insurer in accordance with sections 431:3-107, 431:3-108, 431:4-404, 431:4‑405 (provided that the principal office of the attorney-in-fact for the domestic reciprocal insurer shall not be required to be maintained in this State), 431:4-406 (excluding 431:4-406(b)(3)), 431:4-407, and 431:4‑415(a); or

(5)  Organized pursuant to chapter 428 as a member-managed or manager-managed limited liability company.

(b)  Before the required organizational documents are transmitted to the department of commerce and consumer affairs, the incorporators or organizers shall petition the commissioner to issue a certificate setting forth the commissioner's finding that the establishment and maintenance of the proposed company will promote the general good of the State.  In arriving at such a finding, the commissioner shall consider:

(1)  The character, reputation, financial standing, and objectives of the organizers;

(2)  The character, reputation, financial responsibility, insurance experience, and business qualifications of the captive insurance company's officers and directors, or members of its governing body, and its service providers; and

(3)  Other aspects as the commissioner deems advisable.

(c)  The required organizational documents and fees shall be transmitted to the department of commerce and consumer affairs for filing and recordation, as may be necessary.

(d)  The capital stock of a captive insurance company incorporated as a stock insurer shall be issued at not less than par value.

(e)  Captive insurance companies formed under this article shall have the privileges and be subject to the general corporation law, nonprofit corporation law, or limited liability law of this State as may be applicable, as well as this article.  In the event of conflict between any of the foregoing applicable laws of this State and this article, this article shall control. [L 1987, c 347, pt of §2; am L 1992, c 108, §3; am L 1993, c 205, §36; am L 1997, c 15, §1; am L 1999, c 302, §5; am L 2003, c 209, §5; am L 2005, c 31, §4; am L 2007, c 232, §7]



§431:19-106.3 - REPEALED.

§431:19-106.3  REPEALED.  L 2008, c 190, §7.



§431:19-106 - .

§431:19-106.5  Conversion or merger of captive insurers.  (a)  Subject to this section, a captive insurance company domiciled in the State may be converted into, or merged with, a different form of captive insurer under this article.

(b)  A plan of conversion or merger shall be submitted to and be approved by the commissioner in advance of the proposed conversion or merger.  The commissioner shall not approve the plan unless:

(1)  The commissioner finds that it is fair, equitable, and consistent with law;

(2)  The plan has been approved:

(A)  In the case of a stock corporation, by at least two-thirds of the shares entitled to vote at a duly called regular or special meeting of the shareholders at which a quorum is present, or by unanimous written consent of the shareholders;

(B)  In the case of a mutual insurer, by at least two‑thirds of the voting interest of the members of the mutual insurer at a duly called regular or special meeting of the membership at which a quorum is present, or by unanimous written consent of the members of the mutual insurer;

(C)  In the case of a reciprocal insurer, by at least two-thirds of the voting interest of the subscribers of the reciprocal insurer at a duly called meeting of the subscribers of the reciprocal insurer, or by unanimous written consent of the subscribers;

(D)  In the case of a nonprofit corporation, by at least two-thirds of the voting interest of the members at a duly called meeting of the members of the corporation, or by unanimous written consent of the members; or

(E)  In the case of a limited liability company, by at least two-thirds of the voting interest of the members at a duly called meeting of the members of the limited liability company, or by unanimous written consent of the members;

(3)  The plan provides for:

(A)  The conversion of existing stockholder, member, or subscriber interests into equal or proportionate interests in the new converted or merged insurer, or such other method and basis for the conversion of the stockholder, member, or subscriber interests that is fair and equitable;

(B)  The purchase or other disposition of the shares of any nonconsenting shareholder of a stock insurer, policyholder interest of any nonconsenting member of a mutual insurer, membership interest of a limited liability company, or subscriber surplus account interest, if any, of a subscriber of a reciprocal insurer, in accordance with either an agreement with any nonconsenting stockholder, member, or subscriber or with the existing articles or bylaws of the insurer relating to the buyback buyout, or the termination of the stockholder, member, or subscriber interests, if any, or if no such provisions exist, then in accordance with the laws of this State relating to the rights of dissenting shareholders; and

(C)  The novation, assignment, transfer, run-off, or other disposition of in force policies insuring any nonconsenting shareholder, member, or subscriber;

(4)  The conversion or merger will leave the resulting converted insurer or surviving insurer of the merger with capital or surplus funds reasonably adequate to preserve the security of its policyholders and an ability to continue to transact business in the classes of insurance in which it is then authorized to transact; and

(5)  The commissioner finds that the conversion or merger will promote the general good of the State.

(c)  After approval of the plan of conversion or merger by the commissioner, the converting or merging insurer shall file with the director of commerce and consumer affairs, appropriate articles of amendment, articles of conversion, or articles of merger, as the case may be; provided that in the case of the conversion of a reciprocal insurer or limited liability company insurer to a stock or mutual insurer, the existing reciprocal or limited liability company insurer shall file articles of incorporation to commence the corporate existence of the company in the form of a stock or mutual insurer.  Documents filed with the director of commerce and consumer affairs pursuant to this subsection shall comply with all applicable requirements for such documents as may be contained in this article and chapter 414, 414D, or 428, as to the extent that these laws are applicable to the conversion or merger.

(d)  Where a stock or mutual insurer converts to a reciprocal insurer or merges with a reciprocal insurer in which the reciprocal insurer will be the surviving company, the stock or mutual insurer shall include in its articles of amendment the fact of the conversion to, or merger with, a reciprocal insurer and that the resulting or surviving entity shall be a reciprocal insurer under the continued jurisdiction of the commissioner, the effective date of the conversion or merger, and the name of the agent for service of process of the converted or surviving reciprocal insurer.

(e)  In the case of the merger of two reciprocal insurers, no articles of amendment, merger, or incorporation shall be required to be filed with the director of commerce and consumer affairs, and the merger shall be effective upon the effective date approved by the commissioner pursuant to the plan of merger filed with and approved by the commissioner.

(f)  Notwithstanding that the corporate existence of a stock or mutual insurer which converts to, or merges with, a reciprocal insurer may cease, in all cases of a conversion or merger pursuant to this section, and unless otherwise provided in the approved plan of conversion or merger, the converted insurer or the surviving company of the merger shall assume and succeed to all of the obligations and liabilities of the pre-conversion insurer or the respective merging insurers and shall be held liable to pay and discharge all such debts and liabilities and perform such obligations in the same manner as if they had been incurred or contracted by the converted or surviving merged insurer.

(g)  An alien or foreign insurer may be a party to a merger under this section provided that the surviving company shall otherwise qualify and be approved by the commissioner as a captive insurance company under this article.  For purposes of chapters 414 and 414D, an alien stock or mutual insurer subject to this section shall be considered a foreign corporation.

(h)  This section shall not supersede section 431:19-102, and shall not apply to redomestications or conversions of captive insurers under section 431:19-102.4. [L 2000, c 68, §2; am L 2001, c 55, §21; am L 2002, c 40, §73; am L 2003, c 212, §115; am L 2007, c 232, §8]



§431:19-107 - Financial statements and other reports.

§431:19-107  Financial statements and other reports.  (a)  Each captive insurance company other than a class 3 captive insurance company shall submit to the commissioner financial statements reporting the financial condition and the results of operations of the insurer written according to generally accepted accounting principles, or other comprehensive basis of accounting as may be deemed appropriate by the commissioner, and audited by an independent certified public accountant, or other qualified professional as deemed appropriate by the commissioner, on or before the last day of the sixth month following the end of the company's fiscal year.

(b)  Each class 3 captive insurance company shall annually file with the commissioner the following:

(1)  Annual statement and audit:

(A)  On or before March 1, or such day subsequent thereto as the commissioner upon request and for cause may specify, an annual statement using the National Association of Insurance Commissioners' annual statement blank plus any additional information required by the commissioner, which shall be a true statement of its financial condition, transactions, and affairs as of the immediately preceding December 31.  The reported information shall be verified by oaths of at least two of the captive's principal officers;

(B)  On or before June 1, or such day subsequent thereto as the commissioner upon request and for cause may specify, an audit by a designated independent certified public accountant or accounting firm of the financial statements reporting the financial condition and results of the operation of the captive; and

(C)  The annual statement and audit shall be prepared in accordance with the National Association of Insurance Commissioners' annual statement instructions, following the practice and procedures prescribed by the National Association of Insurance Commissioners' practices and procedures manuals; and

(2)  On or before each March 1, or such day subsequent thereto as the commissioner upon request and for cause may specify, a risk-based capital report in accordance with section 431:3-402; provided that a class 3 association captive insurance company shall not be required to file risk-based capital reports with the National Association of Insurance Commissioners.

(c)  The statements required to be filed in subsections (a) and (b) shall include but not be limited to actuarially appropriate reserves for the business underwritten.  An actuarial opinion regarding reserves for the business underwritten by the company shall be included in the audited statements, except that the actuarial opinion for class 3 companies shall be filed with the annual statement required under subsection (b), on or before March 1 each year.  The actuarial opinion shall be given by a member of the American Academy of Actuaries or other qualified loss reserve specialist as defined in the annual statement adopted by the National Association of Insurance Commissioners; provided that all captive insurance companies, other than a class 3 company, may, alternatively, utilize an actuarial opinion prepared by a loss reserve specialist deemed appropriate by the commissioner.

(d)  The commissioner may prescribe the format and frequency of other reports which may include, but shall not be limited to, summary loss reports and quarterly financial statements.

(e)  The commissioner may suspend or revoke the certificate of authority or fine any captive insurer that fails to file any of the documents or reports required by this section.  The fine shall be not more than $500 per day past the due date.

(f)  Each branch captive insurance company shall file with the commissioner copies of all reports and financial statements required to be filed by the outside captive insurance company of the branch captive insurance company under the laws of the jurisdiction in which the outside captive insurance company is domiciled.  The copies of the reports and financial statements shall be certified under oath by two officers of the outside captive insurance company and shall be filed with the commissioner no later than thirty days after the reports and financial statements are filed with the insurance regulator of the domicile of the outside captive insurance company.  In addition to, and at the same time as the foregoing filings with the commissioner, the outside captive insurance company shall file a statement signed by two of its executive officers, one of which must be the president or chief financial officer, setting forth the gross premiums written, reinsurance ceded and accepted, and reserves and other liabilities associated with the insurance business written through the branch captive insurance company in this State.

If the commissioner is not satisfied that the reports, financial statements, and statement required to be filed under this subsection fairly and adequately describe the financial condition of the outside captive insurance company and the business underwritten through the branch captive insurance company in this State, the commissioner may require the branch captive insurance company to file an annual statement pursuant to subsection (a) within a reasonable time after notification of such requirement. [L 1987, c 347, pt of §2; am L 1988, c 187, §10; am L 1994, c 190, §§4, 10; am L 1995, c 61, §2 as superseded by c 232, §§2, 4; am L 1997, c 368, §7; am L 1998, c 72, §1; am L 1999, c 128, §2 and c 302, §§6, 9; am L 2000, c 36, §5, c 67, §2, and c 133, §5; am L 2003, c 209, §6 and c 212, §116; am L 2005, c 31, §5]



§431:19-108 - Examinations and investigations.

§431:19-108  Examinations and investigations.  (a)  The commissioner or any examiner authorized by the commissioner may conduct an examination of any captive insurance company as often as the commissioner deems appropriate; provided that an examination shall be conducted at least once every three years.  The commissioner, upon application by a captive insurance company, may allow an examination to be conducted every five years; provided that the commissioner shall have completed at least one triennial examination of the company.  The commissioner or any authorized examiner shall thoroughly inspect and examine the captive insurance company's affairs to ascertain its financial condition, its ability to fulfill its obligations, and whether it has complied with this article.

(b)  The powers, authorities, and duties relating to examinations vested in and imposed upon the commissioner under section 431:2-301 through section 431:2-307.5 of the code are extended to and imposed upon the commissioner in respect to examinations of captive insurance companies.

(c)  All examination reports, preliminary examination reports or results, working papers, recorded information, documents, and copies thereof produced by, obtained by, or disclosed to the commissioner or any person in the course of an examination made under this section are confidential and are not subject to subpoena and may not be made public by the commissioner or an employee or agent of the commissioner without the written consent of the company, except to the extent provided in this subsection.  Nothing in this subsection shall prevent the commissioner from using information in furtherance of the commissioner's regulatory authority under this title.  The commissioner may grant access to the information to public officers having jurisdiction over the regulation of insurance in any other state or country, or to law enforcement officers of this State or any other state or agency of the federal government at any time, so long as the officers receiving the information agree in writing to hold it in a manner consistent with this section.

(d)  Each branch captive insurance company shall file annually with the commissioner a certificate of compliance issued by the insurance regulatory authority of the jurisdiction in which the outside captive insurance company of the branch captive insurance company is domiciled along with certified copies of any examination reports conducted of the outside captive insurance company by its domiciliary insurance regulator during the preceding calendar year.  These filings shall be made with the commissioner by March 1 of each year.  So long as the branch captive insurance company complies with the requirements of this subsection, and unless otherwise deemed necessary by the commissioner, any examination of the branch captive insurance company under this subsection shall be only with respect to the business underwritten by the branch captive insurance company in this State.  If necessary, however, the commissioner may examine the outside captive insurance company of any branch captive insurance company licensed under this article. [L 1987, c 347, pt of §2; am L 1989, c 195, §41; am L 1996, c 248, §2; am L 1999, c 7, §1 and c 163, §13; am L 2000, c 133, §6; am L 2005, c 31, §6; am L 2008, c 190, §6]



§431:19-109 - Grounds and procedures for suspension and revocation of certificate of authority.

§431:19-109  Grounds and procedures for suspension and revocation of certificate of authority.  (a)  The certificate of authority of a captive insurance company to do business in this State may be suspended or revoked by the commissioner for any of the following reasons:

(1)  Insolvency or impairment of capital or surplus;

(2)  Failure to meet the requirements of section 431:19-104 or section 431:19-105;

(3)  Refusal or failure to submit an annual report, as required by section 431:19-107 or any other report or statement required by law or by lawful order of the commissioner;

(4)  Failure to comply with the provisions of its own articles of incorporation, articles of association, or bylaws;

(5)  Failure to submit to examination or any legal obligation relative thereto, as required by section 431:19-108;

(6)  Refusal or failure to pay the cost of examination as required by section 431:19-108;

(7)  Use of methods that, although not otherwise specifically prohibited by law, nevertheless render its operation detrimental or its condition unsound with respect to the public or to its policyholders;

(8)  Failure to maintain actuarially appropriate loss reserves as determined by the commissioner; provided that the commissioner shall issue at least one warning to the captive insurance company to correct the problem prior to suspending or revoking the certificate of authority; and

(9)  Failure otherwise to comply with the laws of this State.

(b)  If the commissioner, upon examination, hearing, or other evidence, finds that any captive insurance company has committed any of the acts specified in subsection (a), the commissioner may suspend or revoke the certificate of authority if the commissioner deems it in the best interest of the public and the policyholders of such captive insurance company, notwithstanding any other law. [L 1987, c 347, pt of §2; am L 2003, c 209, §7]



§431:19-110 - Investments.

§431:19-110  Investments.  (a)  Except for class 3 risk retention captive insurance companies, captive insurance companies licensed under this article shall be allowed to maintain investments in accordance with a strategic investment policy adopted and monitored by the captive insurance company's governing body, and approved by the commissioner; provided that in addition to the minimum capital and surplus requirements prescribed in section 431:19-104(b), and the requirements prescribed in subsection (b), each captive insurance company shall maintain investments in one or more of the following forms, which aggregate not less than one hundred per cent of reserves as required by this code or the commissioner:

(1)  Cash;

(2)  Irrevocable letter of credit issued by a bank chartered by this State or a member bank of the Federal Reserve System;

(3)  Investments in accordance with a strategic investment policy adopted and monitored by the captive insurance company's governing body, and approved by the commissioner;

(4)  Premiums in the course of collection; or

(5)  Other forms approved by the commissioner.

(b)  Each captive insurance company that does not maintain a strategic investment policy as described in subsection (a) and class 3 risk retention captive insurance companies shall be subject to the restrictions on allowable investments provided under sections 431:6-101 to 431:6-501; provided that the commissioner may approve other assets, investments, and investment provisions as the commissioner deems appropriate.

(c)  The commissioner may require a captive insurance company to file a complete disclosure of the identity, background, and experience of the key individuals or staff that are involved with its investment activities and administration, if deemed necessary.

(d)  Each captive insurance company shall maintain in its principal office in this State a written record documenting its investment transactions, as well as documents evidencing the authorization or approval of the investments by the captive insurance company's governing body or its designated representative.

(e)  The commissioner may prohibit or limit any investments or investible assets if the captive insurance company is not in compliance with this article or applicable rules. [L 1987, c 347, pt of §2; am L 1988, c 187, §11; am L 2003, c 208, §1; am L 2007, c 232, §9]



§431:19-111 - Reinsurance.

§431:19-111  Reinsurance.  (a)  Any captive insurance company may provide reinsurance on risks ceded by any other insurer only upon approval of the reinsurance agreement by the commissioner.

(b)  Any captive insurance company may take credit for reserves on risks ceded to a reinsurer; provided that no captive insurance company shall cede risks without the approval of the commissioner. [L 1987, c 347, pt of §2; am L 1988, c 187, §12]



§431:19-111 - .

§431:19-111.5  Class 5 companies.  (a)  A class 5 company under this article is one that is not a class 1, class 2, class 3, or class 4 company, and acts only as a reinsurer or excess insurer, or both.  Notwithstanding any other provision of this article, a class 5 company authorized under this article may reinsure or provide excess insurance, or both, for the risks and lines of insurance approved by the commissioner.

(b)  Notwithstanding section 431:19-107(a), reserves for risks located outside of the United States reinsured or insured by a class 5 company, upon approval of the commissioner, may be determined in accordance with the required or approved reserve standards of the country in which the ceding insurer is domiciled or the excess insurance risks are located.

(c)  Notwithstanding article 6 of this chapter and section 431:19-110, where the risks reinsured or insured by a class 5 company are located outside of the United States, the class 5 company, upon approval of the commissioner, may invest its funds in accordance with the laws and regulations applicable to insurers or reinsurers domiciled in the jurisdictions in which the risks are located, in proportion to the reserves held for the risks. [L 2000, c 36, §1; am L 2003, c 209, §8]



§431:19-112 - Rating organizations; memberships.

§431:19-112  Rating organizations; memberships.  No captive insurance company shall be required to join a rating organization. [L 1987, c 347, pt of §2]



§431:19-113 - Exemption from compulsory associations.

§431:19-113  Exemption from compulsory associations.  No captive insurance company shall be permitted to join or contribute financially to any plan, pool, association, or guaranty or insolvency fund in this State, except as provided under chapter 386, nor shall any captive insurance company, its insured, or its parent or any affiliated company, or any member organization of its association, receive any benefit from any such plan, pool, association, or guaranty or insolvency fund for claims arising out of the operations of such captive insurance company. [L 1987, c 347, pt of §2; am L 1991, c 79, §2]



§431:19-114 - Rules.

§431:19-114  Rules.  The commissioner may adopt rules pursuant to chapter 91 to implement this article. [L 1987, c 347, pt of §2]



§431:19-115 - Laws applicable.

§431:19-115  Laws applicable.  (a)  No insurance laws of this State other than those contained in this article, or contained in specific references contained in this section or article, shall apply to captive insurance companies formed under this article.  In addition to this article, article 1, article 2, sections 431:3-302 to 431:3-304, section 431:3-307, article 4A, parts I and II of article 5, article 6, article 11, and article 15 of this chapter shall apply to captive insurance companies other than pure captive insurance companies and branch captive insurance companies, unless these other laws are inconsistent with this article or the commissioner by rule, regulation, or order determines, on a case by case basis that these other laws should not apply thereto.

In addition to this article, and except as otherwise provided in this article, article 1, article 2, article 6, article 11, and article 15 of this chapter shall apply to class 5 companies, unless these other laws are inconsistent with this article or the commissioner by rule, regulation, or order determines, on a case by case basis that these other laws should not apply thereto.

In addition to this article and the articles or portions thereof referenced in this section, chapter 431K shall apply to risk retention captive insurance companies authorized under this article.

(b)  The application of the foregoing provisions shall not diminish the commissioner's authority for exemption as may be contained therein or as may be deemed appropriate under the circumstances.

In addition, the commissioner may adopt rules pursuant to chapter 91 as the commissioner deems necessary in connection with the financial oversight and regulation of captive insurance companies. [L 1987, c 347, pt of §2; am L 1994, c 190, §§5, 10; am L 1997, c 358, §§1, 2; am L 1998, c 150, §6; am L 1999, c 302, §7; am L 2000, c 36, §6 and c 133, §7; am L 2003, c 209, §9]



§431:19-115 - .

§431:19-115.5  Applicability of other laws to captive insurance companies writing motor vehicle insurance policies in this State.  Captive insurance companies writing motor vehicle insurance policies in this State shall be subject to sections 431:10C-102, 431:10C-103, 431:10C-107, 431:10C-108, 431:10C-109, 431:10C-112, 431:10C-115, 431:10C-119, 431:10C-120, 431:10C-207, 431:10C-211, 431:10C-212, 431:10C-213, 431:10C-215, 431:10C-301, and 431:10C-303 through 431:10C-315.  Captive insurance companies shall also be subject to the rules adopted by the commissioner to implement these sections. [L 1993, c 205, pt of §1; am L 1997, c 251, §56; am L 1999, c 163, §14]



§431:19-115.6 - Applicability of other laws to captive insurance companies writing credit life or other credit disability insurance policies.

[§431:19-115.6]  Applicability of other laws to captive insurance companies writing credit life or other credit disability insurance policies.  Captive insurance companies writing credit life or credit disability policies in this State shall be subject to sections 431:10B-101 through 431:10B-114.  Captive insurance companies shall also be subject to the rules adopted, pursuant to chapter 91, by the commissioner to implement these sections. [L 1997, c 16, §1]



§431:19-116 - Taxation.

§431:19-116  Taxation.  (a)  Each captive insurance company licensed to do business in this State shall pay to the director of finance through the commissioner a tax on gross premiums on or before March 1 of each year, as follows:

(1)  .25 per cent on $0 to $25,000,000 of gross premiums for insurance written on all risks or property resident, situated, or located within this State, and on risks and property situated elsewhere upon which no premium tax is otherwise paid during the year ending on the preceding December 31, less return premiums and less any reinsurance accepted;

(2)  .15 per cent on more than $25,000,000, to $50,000,000 of gross premiums for insurance written on all risks or property resident, situated, or located within this State, and on risks and property situated elsewhere upon which no premium tax is otherwise paid during the year ending on the preceding December 31, less return premiums and less any reinsurance accepted;

(3)  .05 per cent on more than $50,000,000, to $250,000,000 of gross premiums for insurance written on all risks or property resident, situated, or located within this State, and on risks and property situated elsewhere upon which no premium tax is otherwise paid during the year ending on the preceding December 31, less return premiums and less any reinsurance accepted; and

(4)  0.00 per cent on more than $250,000,000 of gross premiums for insurance written on all risks or property resident, situated, or located within this State, and on risks and property situated elsewhere upon which no premium tax is otherwise paid during the year ending on the preceding December 31, less return premiums and less any reinsurance accepted;

provided that the annual maximum aggregate tax on gross premiums to be paid by a captive insurance company shall not exceed $200,000.

(b)  The tax imposed by this section shall be in settlement of and in lieu of all demands for taxes of every character imposed by the laws of this State, the ordinances or other laws, or rules of any county of this State, except taxes on real property and taxes on the purchase, use, or ownership of tangible personal property. [L 1988, c 187, §2; am L 1993, c 205, §37; am L 1995, c 232, §3; am L 1999, c 302, §8; am L 2002, c 206, §2; am L 2007, c 224, §1]



§431:19-201 - Purpose.

PART II.  SPECIAL PURPOSE FINANCIAL CAPTIVE

INSURANCE COMPANIES

[§431:19-201]  Purpose.  This part provides for the creation of special purpose financial captive insurance companies for the exclusive purpose of facilitating the securitization of one or more risks as a means of accessing alternative sources of capital and achieving the benefits of securitization.  This part intends to allow the organizers of special purpose financial captive insurance companies to achieve greater efficiencies in structuring and executing insurance securitization, to diversify and broaden access to sources of capital, to facilitate access to insurance securitization and capital markets financing technology, and to further the economic development opportunities of the State. [L 2008, c 190, pt of §1]



§431:19-202 - Applicable law.

[§431:19-202]  Applicable law.  (a)  A special purpose financial captive insurance company shall be subject to the provisions of this part and to part I.  If there is any conflict between this part and part I, this part shall control.

(b)  A special purpose financial captive insurance company shall be subject to all applicable rules adopted pursuant to section 431:19-114 that are in effect as of July 1, 2008 and that are adopted after July 1, 2008.

(c)  The commissioner, by order, may exempt a special purpose financial captive insurance company from any provision of this article or from any rule adopted pursuant to section 431:19-114 if the commissioner determines the provision to be inappropriate, given the nature of risks to be insured by the special purpose financial captive insurance company or its approved plan of operation, and that the public interest is being served or protected, and that reasonable expectations of the policyholders and consumers will be maintained.

(d)  Nothing in this part shall be construed to affect chapter 485A in any manner. [L 2008, c 190, pt of §1]

Revision Note

"July 1, 2008" substituted for "the effective date of this part".



§431:19-203 - Definitions.

[§431:19-203]  Definitions.  For purposes of this part:

"Counterparty" means the insurer that cedes risk to a special purpose financial captive insurance company which, unless otherwise approved by the commissioner, shall be the parent or an affiliated company of the special purpose financial captive insurance company.

"Insolvency" or "insolvent", for the purpose of applying the provisions of article 15 to a special purpose financial captive insurance company, means:

(1)  That the special purpose financial captive insurance company is unable to pay its obligations when due, unless those obligations are the subject of a bona fide dispute; or

(2)  That the special purpose financial captive insurance company has failed to meet all the criteria and conditions for solvency of the special purpose financial captive insurance company established by the commissioner by rule or order.

"Insurance securitization" and "securitization" mean a transaction or a group of related transactions, which may include capital market offerings, that are effected through related risk transfer instruments and facilitating administrative agreements, where all or part of the result of the transactions is used to fund the special purpose financial captive insurance company's obligations to the counterparty under the special purpose financial captive insurance company contract in accordance with the terms of the transaction, and by which:

(1)  Proceeds are obtained by a special purpose financial captive insurance company, directly or indirectly, through the issuance of securities by the special purpose financial captive insurance company or any person; or

(2)  A person provides one or more letters of credit or other assets for the benefit of the special purpose financial captive insurance company that the commissioner authorizes the special purpose financial captive insurance company to treat as admitted assets for the purposes of the special purpose financial captive insurance company's annual report and where all or any part of the proceeds, letters of credit, or assets, as applicable, are used to fund the special purpose financial captive insurance company's obligations under the special purpose financial captive insurance company contract with a counterparty.

The terms "insurance securitization" and "securitization" do not include the issuance of a letter of credit for the benefit of the commissioner to satisfy all or part of the special purpose financial captive insurance company's capital and surplus requirements under section 431:19-104.

"Management" means the board of directors, managing board, or other individual or individuals vested with overall responsibility for the management of the affairs of the special purpose financial captive insurance company, including but not limited to officers or agents elected or appointed to act on behalf of the special purpose financial captive insurance company.

"Organizational document" means the special purpose financial captive insurance company's articles of incorporation, articles of organization, bylaws, operating agreement, or any other document that establishes the special purpose financial captive insurance company as a legal entity or prescribes its existence.

"Special purpose financial captive insurance company" means a captive insurance company that has received a certificate of authority from the commissioner to operate as a special purpose financial captive insurance company pursuant to this part.

"Special purpose financial captive insurance company contract" means a contract between the special purpose financial captive insurance company and the counterparty pursuant to which the special purpose financial captive insurance company agrees to provide insurance or reinsurance protection to the counterparty for risks associated with the counterparty's insurance or reinsurance business.

"Special purpose financial captive insurance company security" means a security defined in section 485A-102, and shall also include any other form of debt obligation, equity, surplus certificate, surplus note, funding agreement, derivative, or other financial instrument that the commissioner designates, by rule or order, as a security, and that is issued by a special purpose financial captive insurance company, or a third party, where the proceeds from the security are obtained directly or indirectly by a special purpose financial captive insurance company.

"Surplus note" means an unsecured subordinated debt obligation possessing characteristics consistent with paragraph 3 of the National Association of Insurance Commissioners Statement of Statutory Accounting Principles No. 41, as amended from time to time by the National Association of Insurance Commissioners, and as modified or supplemented by rule or order of the commissioner. [L 2008, c 190, pt of §1]



§431:19-204 - Certificate of authority.

§431:19-204  Certificate of authority.  (a)  Any special purpose financial captive insurance company, when permitted by its organizational documents, may apply to the commissioner for a certificate of authority to transact insurance or reinsurance business as authorized in this part.  A special purpose financial captive insurance company may only insure or reinsure the risks of its counterparty.  Notwithstanding any other provision of this part, a special purpose financial captive insurance company may purchase reinsurance to cede the risks assumed under the special purpose financial captive insurance contracts, subject to the prior approval of the commissioner.

(b)  In conjunction with the issuance of a certificate of authority to a special purpose financial captive insurance company, the commissioner may issue an order that includes any provisions, terms, and conditions regarding the organization, licensing, and operation of the special purpose financial captive insurance company that are deemed appropriate by the commissioner and that are not inconsistent with this part.  Except as provided in sections 431:19-212 and 431:19-213, a certificate of authority issued to a special purpose financial captive insurance company pursuant to this part shall not be revoked, suspended, amended, or modified other than as follows:

(1)  The special purpose financial captive insurance company consents to the revocation, suspension, amendment, or modification; or

(2)  The commissioner makes a showing of clear and convincing evidence demonstrating that the revocation, suspension, amendment, or modification is necessary to avoid irreparable harm to the special purpose financial captive insurance company, investors who hold special purpose financial captive insurance company securities, the public, or a counterparty, if applicable.

(c)  To qualify for a certificate of authority, a special purpose financial captive insurance company shall be subject, in addition to the requirements of section 431:19-102, to the following:

(1)  The special purpose financial captive insurance company shall submit its plan of operation to the commissioner for approval.  The plan of operation shall include:

(A)  Draft documentation or, at the discretion of the commissioner, a written summary, of all agreements and material transactions, including but not limited to the name of the counterparty, the nature of risk being assumed, and the nature and purpose of the interrelationships between the various transactions that are entered into to effectuate the special purpose financial captive insurance company contract and the insurance securitization;

(B)  The source and form of the special purpose financial captive insurance company's initial and ongoing capital and surplus;

(C)  The proposed strategic investment policy of the special purpose financial captive insurance company;

(D)  A description of the underwriting, reporting, and claims reserving and payment methods by which losses covered by the special purpose financial captive insurance company are reported, accounted for, and settled; and

(E)  Projected financial statements of the special purpose financial captive insurance company using an expected and at least one adverse case scenario applied to the special purpose financial captive insurance company contract;

(2)  The special purpose financial captive insurance company shall submit an affidavit of or a declaration by its president, a vice president, the treasurer, or the chief financial officer, that includes the following statements, to the best of that person's knowledge and belief after reasonable inquiry:

(A)  That the proposed organization and operation of the special purpose financial captive insurance company complies with all applicable provisions of this part;

(B)  That the special purpose financial captive insurance company's strategic investment policy reflects and takes into account the liquidity of assets and the reasonable preservation, administration, and management of the assets with respect to the risks associated with the special purpose financial captive insurance company contract and the insurance securitization transaction; and

(C)  That the special purpose financial captive insurance company contract and any arrangement for securing the special purpose financial captive insurance company's obligations under the special purpose financial captive insurance company contract, including but not limited to any agreement or other documentation to implement the arrangement, comply with the provisions of this part;

(3)  The special purpose financial captive insurance company shall submit other documents or statements of the special purpose financial captive insurance company's officer as may be required by the commissioner to evaluate the special purpose financial captive insurance company's application for licensure; and

(4)  The application shall include an opinion of qualified legal counsel, in a form acceptable to the commissioner, that the offer and sale of any special purpose financial captive insurance company securities comply with all applicable registration requirements, or applicable exemptions from or exceptions to the requirements of the federal securities laws and that the offer and sale of securities by the special purpose financial captive insurance company itself comply with all registration requirements or applicable exemptions from or exceptions to the requirements of the security laws of this State.  The legal opinions shall not be required as part of the application if the special purpose financial captive insurance company includes a specific statement in its plan of operation that the opinions shall be provided to the commissioner prior to the offer or sale of any special purpose financial captive insurance company securities.

(d)  The commissioner may issue a certificate of authority to transact insurance and reinsurance business as a special purpose financial captive insurance company in this State that shall be valid through the term of the insurance securitization and automatically renewed each April 1 following the date of initial issuance, except as provided for in section 431:19-212, and upon the commissioner's finding that:

(1)  The proposed plan of operation provides for a reasonable and expected successful operation;

(2)  The terms of the special purpose financial captive insurance company contract and related transactions comply with this part; and

(3)  The insurance regulator of the home domicile of each counterparty has notified the commissioner in writing or otherwise provided assurance satisfactory to the commissioner that it has approved or has not disapproved the transaction; provided that the commissioner shall not be precluded from issuing or renewing a certificate of authority in the event that the insurance regulator of the home domicile of a counterparty has not responded with respect to all or any part of the transaction.

(e)  Section 431:19-101.2 shall apply to all information submitted pursuant to subsection (c) and to any order issued to the special purpose financial captive insurance company pursuant to subsection (b). [L 2008, c 190, pt of §1; am L 2009, c 11, §6]



§431:19-205 - Changes in plan of operation; voluntary dissolution or cessation of business.

[§431:19-205]  Changes in plan of operation; voluntary dissolution or cessation of business.  (a)  Any change in the special purpose financial captive insurance company's plan of operation shall require the prior approval of the commissioner.

(b)  Any transaction or series of transactions shall be subject to the prior approval of the commissioner if the transaction or series of transactions:

(1)  Is undertaken to dissolve a special purpose financial captive insurance company; or

(2)  Results in the termination of all or any part of a special purpose financial captive insurance company's business; provided that no prior approval of the commissioner shall be required for any transaction or series of transactions performed in accordance with a document, contract, or agreement described in the special purpose financial captive insurance company's plan of operation and if the commissioner is notified in advance of the transaction or series of transactions.

(c)  A special purpose financial captive insurance company shall notify the commissioner in advance of any change in the legal ownership of any security issued by the special purpose financial captive insurance company. [L 2008, c 190, pt of §1]



§431:19-206 - Formation.

[§431:19-206]  Formation.  (a)  A special purpose financial captive insurance company may be incorporated as a stock corporation, limited liability company, mutual association, partnership, or other form of organization approved by the commissioner.

(b)  A special purpose financial captive insurance company's organizational documents shall limit the special purpose financial captive insurance company's authority to transact the business of insurance or reinsurance to those activities that the special purpose financial captive insurance company conducts to accomplish its purposes as expressed in this part. [L 2008, c 190, pt of §1]



§431:19-207 - Minimum capital and surplus.

[§431:19-207]  Minimum capital and surplus.  A special purpose financial captive insurance company shall not be issued a license unless it possesses and thereafter maintains unimpaired capital and surplus of not less than $250,000 in the form of cash or other assets approved by the commissioner. [L 2008, c 190, pt of §1]



§431:19-208 - Issuance of securities.

[§431:19-208]  Issuance of securities.  (a)  A special purpose financial captive insurance company may issue securities, as defined in section 485A-102, subject to and in accordance with its approved plan of operation and its organizational documents.

(b)  A special purpose financial captive insurance company, in connection with the issuance of securities, may enter into and perform all of its obligations under any required contracts to facilitate the issuance of these securities.

(c)  A special purpose financial captive insurance company may:

(1)  Subject to the approval of the commissioner, account for the proceeds of surplus notes as surplus; and

(2)  Submit for prior approval of the commissioner, periodic written requests for payments of interest on and repayment of principal surplus notes, and any other debt obligations issued by the special purpose financial captive insurance company; provided that the commissioner may, in lieu of the approval of periodic written requests, approve a formula or plan that provides for the payment of interest, principal, or both.

(d)  Securities issued by a special purpose financial captive insurance company pursuant to an insurance securitization shall not be considered to be insurance or reinsurance contracts.  An investor in these securities or a holder of these securities, by sole means of this investment or holding, shall not be considered to be transacting the business of insurance in this State.  The underwriter's placement or selling agents and their partners, directors, officers, members, managers, employees, agents, representatives, and advisors involved in an insurance securitization pursuant to this part shall not be considered to be insurance producers or brokers or conducting business as an insurance or reinsurance company or agency, brokerage, intermediary, advisory, or consulting business only by virtue of their activities in conjunction with the insurance securitization. [L 2008, c 190, pt of §1]



§431:19-209 - Authorized contracts and agreements.

§431:19-209  Authorized contracts and agreements.  (a)  A special purpose financial captive insurance company shall insure only the risks of a counterparty and shall not issue a contract for assumption of risk or indemnification of loss other than a special purpose financial captive insurance company contract; provided that the special purpose financial captive insurance company may cede risks assumed through a special purpose financial captive insurance company to third party reinsurers through the purchase of reinsurance or retrocession protection on terms approved by the commissioner.

(b)  A special purpose financial captive insurance company may enter into contracts and agreements with affiliated entities and third parties to conduct other activities related or incidental to and necessary to fulfill the purposes of the special purpose financial captive insurance company contract, the insurance securitization, and this part; provided that the contracts and activities are included in the special purpose financial captive insurance company's plan of operation or are otherwise approved in advance by the commissioner.  Those contracts, agreements, and activities may include but are not limited to:

(1)  Entering into special purpose financial captive insurance company contracts;

(2)  Issuing of special purpose financial captive insurance company securities;

(3)  Complying with the terms of the special purpose financial captive insurance company contracts or securities;

(4)  Entering into trust, tax, administration, reimbursement, or fiscal agent transactions; or

(5)  Complying with trust indenture, reinsurance or retrocession and other contracts, agreements, and activities necessary or incidental to effectuate an insurance securitization in compliance with the special purpose financial captive insurance company's plan of operation approved by the commissioner or as authorized by this part.

(c)  A special purpose financial captive insurance company may enter into swap agreements, or other forms of asset management agreements, including guaranteed investment contracts, or other transactions that have the objective of leveling timing differences in funding of up-front or ongoing transaction expenses or managing asset, credit, or interest rate risk of the investments in the trust to ensure that the investments are sufficient to assure payment or repayment of the securities, and related interest or principal payments issued pursuant to a special purpose financial captive insurance company insurance securitization transaction or the obligations of a special purpose financial captive insurance company under a special purpose financial captive insurance company contract.

(d)  A special purpose financial captive insurance company shall immediately notify the commissioner of any threatened or pending action by a counterparty or any other person to foreclose or otherwise take possession of or control over or encumber the collateral provided by the special purpose financial captive insurance company and part of the insurance securitization.

(e)  Unless otherwise approved in advance by the commissioner, a special purpose financial captive insurance company shall not:

(1)  Issue or otherwise administer primary insurance contracts;

(2)  Enter into a special purpose financial captive insurance company contract with a counterparty that is not licensed or otherwise authorized to transact the business of insurance or reinsurance in at least its state or country of domicile;

(3)  Enter into a special purpose financial captive insurance contract that contains any provision for payment by the special purpose financial captive insurance company in discharge of its obligations under the contract to any person other than the counterparty or receiver;

(4)  Have any direct obligation to the policyholders or reinsured of the counterparty; or

(5)  Lend or otherwise invest, or place in custody, trust, or under management any of its assets with, or to borrow money or receive a loan from anyone convicted of a felony, anyone convicted of a criminal offense involving the conversion or misappropriation of funds, including fiduciary funds or insurance amounts, or theft, deceit, fraud, misrepresentation, embezzlement, or corruption, or anyone whom the commissioner has cause to believe has violated, is violating, or is about to violate any provision of this code, any order of the commissioner, or undertakes or plans to undertake any action that may cause the special purpose financial captive insurance company to be in a condition as to render the continuance of the special purpose financial captive insurance company's business hazardous to the public or to the holders of the special purpose financial captive insurance company contracts or special purpose financial captive insurance company securities. [L 2008, c 190, pt of §1; am L 2009, c 11, §7]



§431:19-210 - Disposition of assets; investments.

[§431:19-210]  Disposition of assets; investments.  (a)  The assets of a special purpose financial captive insurance company shall be preserved and administered by or on behalf of the special purpose financial captive insurance company to satisfy the liabilities and obligations of the special purpose financial captive insurance company, the insurance securitization, and other related contracts and agreements.

(b)  Unless waived by the commissioner, any security offering memorandum or other document issued to prospective investors regarding the offer and sale of a surplus note or other special purpose financial captive insurance company securities shall include a disclosure that all or part of the proceeds of the insurance securitization will be used to fund the special purpose financial captive insurance company's obligations to the counterparty.

(c)  A special purpose financial captive insurance company shall not be subject to any restriction on investments; provided that the special purpose financial captive insurance company:

(1)  Maintains compliance with the strategic investment policy adopted by the special purpose financial captive insurance company; and

(2)  Shall not make a loan to any person other than as permitted under its plan of operation or as otherwise approved in advance by the commissioner;

provided further that the commissioner may prohibit or limit any investment that threatens the solvency or liquidity of the special purpose financial captive insurance company unless the investment is otherwise approved in its plan of operation or in an order issued to the special purpose financial captive insurance company pursuant to section 431:19-202(c). [L 2008, c 190, pt of §1]



§431:19-211 - Annual reporting; books and records.

[§431:19-211]  Annual reporting; books and records.  (a)  For purposes of section 431:19-107(a), the commissioner may require any appropriate or necessary modification or supplemental or additional information to be filed with the required financial statements.

(b)  Unless otherwise approved in advance by the commissioner, a special purpose financial captive insurance company shall maintain its books, records, documents, accounts, vouchers, and agreements in this State.  A special purpose financial captive insurance company shall make its books, records, documents, accounts, vouchers, and agreements available for inspection by the commissioner at any time.  A special purpose financial captive insurance company shall keep its books and records in a manner that its financial condition, affairs, and operations can be readily ascertained and so that the commissioner may readily verify its financial statements and determine its compliance with this part.

(c)  Unless otherwise approved in advance by the commissioner, all original books, records, documents, accounts, vouchers, and agreements shall be preserved and kept available in this State for the purpose of examination and inspection and until a time as the commissioner approves the destruction or other disposition of the books, records, documents, accounts, vouchers, and agreements.  If the commissioner approves the keeping of the items listed in this subsection outside this State, then the special purpose financial captive insurance company shall maintain in this State a complete and true copy of each original.  Books, records, documents, accounts, vouchers, and agreements may be photographed, reproduced on film, or stored and reproduced electronically. [L 2008, c 190, pt of §1]



§431:19-212 - Suspension and revocation of certificate of authority.

[§431:19-212]  Suspension and revocation of certificate of authority.  (a)  The commissioner shall notify a special purpose financial captive insurance company not less than thirty days before suspending or revoking its certificate of authority pursuant to section 431:19-109, which notice shall state the basis for the suspension or revocation.  The special purpose financial captive insurance company shall be afforded the opportunity for a hearing pursuant to chapter 91.

(b)  Notwithstanding subsection (a) and section 91-9.5, the commissioner may cause the immediate suspension or restriction of the special purpose financial captive insurance company's certificate of authority, subject to timely subsequent notice and opportunity for a hearing, upon the commissioner's determination that the failure to take an action may result in the material deterioration of the financial condition or soundness of the special purpose financial captive insurance company, and that for the protection of the public from the possible consequences of practices, the special purpose financial captive insurance company's certificate of authority should be immediately suspended or restricted.

The commissioner may order the summary suspension of the certificate of authority for a period not to exceed the later of thirty days or, if a hearing is requested by the special purpose financial captive insurance company pursuant to chapter 91, the conclusion of the hearing.  Any attempt by the special purpose financial captive insurance company to continue its operations while its certificate of authority has been summarily suspended shall be sufficient to warrant a permanent revocation of the certificate of authority and shall subject the special purpose financial captive insurance company to all penalties prescribed by this article, or any rule or order issued by the commissioner.

(c)  For purposes of this section, any reference to section 431:19-104 in section 431:19-109(a)(2) shall be construed to also reference section 431:19-207. [L 2008, c 190, pt of §1]



§431:l9-213 - Supervision, rehabilitation, liquidation.

[§431:l9-213]  Supervision, rehabilitation, liquidation.  (a)  Except as otherwise provided in this part, article 15 shall apply in full to a special purpose financial captive insurance company.

(b)  Upon any order of supervision, rehabilitation, or liquidation of a special purpose financial captive insurance company, the receiver shall manage the assets and liabilities of the special purpose financial captive insurance company pursuant to this part.

(c)  Amounts recoverable by the receiver of a special purpose financial captive insurance company under a special purpose financial captive insurance company contract shall not be reduced or diminished as a result of the entry of an order of conservation, rehabilitation, or liquidation with respect to a counterparty, notwithstanding any provision in the contracts or other documentations governing the special purpose financial captive insurance company securitization.

(d)  Notwithstanding article 15 or any other law of this State:

(1)  An application or petition for a temporary restraining order or injunction issued pursuant to article 15 with respect to a counterparty does not prohibit the transaction of business by a special purpose financial captive insurance company, including any payment by a special purpose financial captive insurance company made with respect to a special purpose financial captive insurance company security, or any action or proceeding against a special purpose financial captive insurance company or its assets;

(2)  The commencement of a summary proceeding with respect to a special purpose financial captive insurance company and any order issued by the court in the summary proceeding, unless otherwise specifically addressed in the summary proceeding or order issued by the court, shall not prohibit payments by a special purpose financial captive insurance company and shall not prohibit the special purpose financial captive insurance company from taking any action required to make payments; provided that payments are made:

(A)  Pursuant to a special purpose financial captive insurance company security or special purpose financial captive insurance company contract; and

(B)  Consistent with the special purpose financial captive insurance company's plan of operation and any order issued to the special purpose financial captive insurance company pursuant to section 431:19-204(b), as either is amended from time to time;

(3)  A receiver of a counterparty may not void a nonfraudulent transfer by a counterparty to a special purpose financial captive insurance company of money or other property made pursuant to a special purpose financial captive insurance company contract; and

(4)  A receiver of a special purpose financial captive insurance company may not void a nonfraudulent transfer by the special purpose financial captive insurance company of money or other property:

(A)  Made to a counterparty pursuant to a special purpose financial captive insurance company contract or made to or for the benefit of any holder of a special purpose financial captive insurance company security with respect to the special purpose financial captive insurance company security; and

(B)  Made consistent with the special purpose financial captive insurance company's plan of operation and any order issued to the special purpose financial captive insurance company pursuant to section 431:19-204(b), as either is amended from time to time.

(e)  With the exception of the fulfillment of the obligations under a special purpose financial captive insurance contract and notwithstanding any other provision of this part or other laws of this State, the assets of a special purpose financial captive insurance company, including assets held in trust, on a funds-withheld basis, or in any other arrangement to secure the special purpose financial captive insurance company's obligations under a special purpose financial captive insurance company contract, shall not be consolidated with or included in the estate of a counterparty in any delinquency proceeding against the counterparty pursuant to this part for any purpose including, without limitation, distribution to creditors of the counterparty. [L 2008, c 190, pt of §1]



§431:19-214 - Existing licenses.

[§431:19-214]  Existing licenses.  Except as otherwise determined by the commissioner, a captive insurance company, that has been issued a certificate of authority by the commissioner pursuant to section 431:19-102 as of July 1, 2008, and is engaged in or will be engaged in an insurance securitization, need not obtain a certificate of authority pursuant to section 431:19-204, but shall otherwise be subject to this part as a special purpose financial captive insurance company; provided that the commissioner may require the captive insurance company to take any action that the commissioner determines is reasonably necessary to bring the captive insurance company into compliance with this part; provided further that the commissioner may issue an order described in section 431:19-204(b) with respect to the captive insurance company. [L 2008, c 190, pt of §1]



§431:19-301 - Formation.

Part III.  SPONSORED CAPTIVE INSURANCE COMPANIES

[§431:19-301]  Formation.  (a)  One or more sponsors may form a sponsored captive insurance company under this part.  In addition to the general provisions of this article, the provisions of this part shall apply to sponsored captive insurance companies.

(b)  A sponsored captive insurance company shall be incorporated as a stock insurer with its capital divided into shares and held by the stockholders, as a nonprofit corporation with one or more members, or as a member-managed or manager-managed limited liability company. [L 2008, c 190, pt of §1]



§431:19-302 - Supplemental application materials.

[§431:19-302]  Supplemental application materials.  In addition to the information required in section 431:19-102(c) and (d), each sponsored captive insurance company applicant that segregates the risks of its participants through one or more protected cells shall file with the commissioner the following:

(1)  All contracts or draft contracts between the sponsored captive insurance company and its participants;

(2)  A description of the means by which the assets, liabilities, income, and expenses of each protected cell shall be segregated from those of other protected cells in the sponsored captive insurance company, and reported to the commissioner; and

(3)  A fair and equitable plan for allocating direct and indirect expenses to each protected cell. [L 2008, c 190, pt of §1]



§431:19-303 - Protected cells.

[§431:19-303]  Protected cells.  A sponsored captive insurance company formed and licensed under this article may establish and maintain one or more protected cells to insure risks of one or more participants, subject to the following:

(1)  The shareholders or members of a sponsored captive insurance company shall be limited to its participants and sponsors; provided that a sponsored captive insurance company may issue nonvoting securities to other persons on terms approved by the commissioner;

(2)  Each protected cell shall be accounted for separately on the books and records of the sponsored captive insurance company to reflect the financial condition and results of operations of the protected cell, net income or loss, dividends or other distributions to participants, and other factors as may be provided in the participant contract or required by the commissioner;

(3)  The assets of a protected cell shall not be chargeable with liabilities arising out of any other insurance business the sponsored captive insurance company may conduct;

(4)  No sale, exchange, or other transfer of assets may be made by a sponsored captive insurance company between or among any of its protected cells without the consent of the protected cells;

(5)  No sale, exchange, transfer of assets, dividend, or distribution may be made from a protected cell to a sponsor or participant without the commissioner's approval, and in no event shall the approval be given if the sale, exchange, transfer, dividend, or distribution would result in insolvency or impairment with respect to a protected cell;

(6)  Each sponsored captive insurance company shall annually file with the commissioner, financial reports as the commissioner shall require, that shall include, without limitation, accounting statements detailing the financial experience of each protected cell;

(7)  Each sponsored captive insurance company shall notify the commissioner in writing within ten business days of any protected cell that is insolvent or otherwise unable to meet its claim or expense obligations; and

(8)  No participant contract shall take effect without the commissioner's prior written approval, and the addition of each new protected cell and withdrawal of any participant or termination of any existing protected cell shall constitute a change in business plan requiring the commissioner's prior written approval. [L 2008, c 190, pt of §1]

Revision Note

In paragraph (5), a comma was added after the word "transfer".



§431:19-304 - Qualification of sponsors.

[§431:19-304]  Qualification of sponsors.  A sponsor of a sponsored captive insurance company shall be an insurer licensed under laws of any state, a reinsurer authorized or approved under the laws of any state, a captive insurance company formed or licensed under this article, or any other person, company, or organization approved by the commissioner in the exercise of the commissioner's discretion, after finding that the approval of that person, company, or organization as a sponsor is not inconsistent with the purposes of this article.  A risk retention group shall not be either a sponsor or a participant of a sponsored captive insurance company. [L 2008, c 190, pt of §1]



§431:19-305 - Participants in sponsored captive insurance companies.

[§431:19-305]  Participants in sponsored captive insurance companies.  (a)  Associations, corporations, limited liability companies, partnerships, trusts, and other business entities may be participants in any sponsored captive insurance company formed or licensed under this chapter.

(b)  A sponsor of a sponsored captive insurance company may be a participant.

(c)  A participant need not be a shareholder or member of the sponsored captive insurance company or any affiliate thereof.

(d)  A participant shall insure only its own risks through a sponsored captive insurance company. [L 2008, c 190, pt of §1]



§431:19-306 - Investments by sponsored captive insurance companies.

[§431:19-306]  Investments by sponsored captive insurance companies.  Notwithstanding section 431:19-303, the assets of two or more protected cells may be combined for purposes of investments, and the combination shall not be construed as defeating the segregation of the assets for accounting or other purposes.  Sponsored captive insurance companies shall comply with the investment requirements under section 431:19-110. [L 2008, c 190, pt of §1]



§431:19-307 - Delinquency of sponsored captive insurance companies.

[§431:19-307]  Delinquency of sponsored captive insurance companies.  In the case of a sponsored captive insurance company, article 15 shall apply; provided that:

(1)  The assets of a protected cell may not be used to pay any expenses or claims other than those attributable to the protected cells; and

(2)  Its capital and surplus shall at all times be available to pay any expenses of or claims against the sponsored captive insurance company. [L 2008, c 190, pt of §1]



§431:19-308 - Applicable laws.

[§431:19-308]  Applicable laws.  A sponsored captive insurance company shall be subject to this part and to part II.  If there is any conflict between this part and part II, this part shall control. [L 2008, c 190, pt of §1]



§431:19-309 - Existing licenses.

[§431:19-309]  Existing licenses.  Except as otherwise determined by the commissioner, a captive insurance company that has been issued a certificate of authority by the commissioner pursuant to section 431:19-102 as of July 1, 2008, and is licensed as a class 4 captive shall not be required to re-apply for a certificate of authority under this part, but shall otherwise be subject to this part as a sponsored captive insurance company; provided that the commissioner may by order require the captive insurance company to take any action that the commissioner determines is reasonably necessary to bring the captive insurance company into compliance with this part. [L 2008, c 190, pt of §1]



§431:20-101 - Scope.

ARTICLE 20

TITLE INSURANCE AND TITLE INSURERS

Case Notes

Mentioned:  74 H. 85, 839 P.2d 10.

§431:20-101  Scope.  This article relates only to title insurers and title insurance policies. [L 1987, c 347, pt of §2]



§431:20-102 - Definitions.

§431:20-102  Definitions.  For the purposes of this article:

(1)  Controlled escrow company means each person engaged in the business of handling escrows of real property transactions in connection with which title policies are issued by a title insurer, which person:

(A)  If an artificial person, directly or indirectly, is controlled by or controls, or is under common control with a title insurer, or is controlled by or controls, or is under common control with an underwritten title company; or

(B)  If a natural person, is employed by or controlled by a title insurer, or by an underwritten title company.

(2)  Title insurance business or business of title insurance means:

(A)  Issuing as insurer or offering to issue as insurer a title insurance policy; or

(B)  Transacting or proposing to transact by a title insurer any of the following activities when conducted or performed in contemplation of the issuance of a title insurance policy:

(i)  Soliciting or negotiating the issuance of a title insurance policy;

(ii)  Guaranteeing, warranting or otherwise insuring the correctness of title searches;

(iii)  Handling of escrows, settlements or closings;

(iv)  Execution of title insurance policies;

(v)  Effecting contracts of reinsurance;

(vi)  Abstracting, searching or examining titles; or

(vii)  Doing or proposing to do any business in substance equivalent to any of the foregoing in a manner designed to evade the provisions of this article.

(3)  Title insurance policy or policy means a contract issuing or indemnifying against loss or damage arising from any or all of the following existing on or before the policy date:

(A)  Defects in, liens against, or encumbrances on the insured title;

(B)  Unmarketability of the insured title; or

(C)  Invalidity or unenforceability of liens or encumbrances on the stated property.  Title insurance policy does not include a preliminary report, binder, commitment, or abstract.

(4)  Title insurer or insurer means a company organized under laws of this State for the purpose of transacting as insurer the business of title insurance, and any foreign or alien title insurer engaged in this State in the business of title insurance as insurer.

(5)  Underwritten title company means each person engaged in the business of preparing lien or title searches, title examinations, certificates of searches of title, or abstracts of title upon the basis of which a title insurer regularly writes title policies. [L 1987, c 347, pt of §2]



§431:20-103 - General insurance law applicable.

§431:20-103  General insurance law applicable.  The following provisions shall apply to title insurance and to title insurers:

(1)  Sections 431:1-103 and 431:1-105;

(2)  Sections 431:1-212, 431:1-213, and 431:1-214;

(3)  Sections 431:2-101 to 431:2-106, and sections 431:2-108 to 431:2-110;

(4)  Sections 431:2-201 to 431:2-204, sections 431:2-207 to 431:2-212, and section 431:2-215;

(5)  Sections 431:2-302, 431:2-303, 431:2-305, and 431:2-306;

(6)  Sections 431:3-101 to 431:3-105;

(7)  Sections 431:3-201 to 431:3-203, 431:3-205, and 431:3-206, and sections 431:3-209 to 431:3-220;

(8)  Sections 431:3-301, 431:3-305, 431:3-307, and 431:3-308;

(9)  Sections 431:4-102 to 431:4-127;

(10)  Sections 431:4-202 to 431:4-207;

(11)  Section 431:5-101;

(12)  Sections 431:5-201 to 431:5-203;

(13)  Sections 431:5-305 and 431:5-306, and sections 431:5-308 to 431:5-311;

(14)  Article 6;

(15)  Article 7;

(16)  Article 9A;

(17)  Sections 431:10-211, 431:10-216 to 431:10-218, and 431:10-220, 431:10-221, and 431:10-224, 431:10-225, and sections 431:10-235 to 431:10-238;

(18)  Article 13; and

(19)  Article 15. [L 1987, c 347, pt of §2; am L 1988, c 363, §2(4); am L 2002, c 155, §96; am L 2003, c 212, §117; am L 2006, c 154, §41]



§431:20-104 - Particular provisions prevail.

§431:20-104  Particular provisions prevail.  If any provision of this code as incorporated in this article by section 431:20-103 is in conflict with any provision of this article, the provision contained in this article shall prevail. [L 1987, c 347, pt of §2]



§431:20-105 - Authorized business.

§431:20-105  Authorized business.  (a)  Each title insurer may engage in the title insurance business in this State if licensed to do so by the commissioner.

(b)  Each domestic title insurer may issue policies and may also insure:

(1)  The identity, due execution, and validity of any note or bond secured by mortgage;

(2)  The identity, due execution, validity, recording of any such mortgage; and

(3)  The identity, due execution, and validity of evidences of indebtedness issued by this State, by any political subdivision or district therein, or by any private or public corporation. [L 1987, c 347, pt of §2]



§431:20-106 - Restrictions on business.

§431:20-106  Restrictions on business.  Any insurer which anywhere in the United States transacts any class of insurance other than title insurance is not eligible for the issuance of a certificate of authority to transact title insurance in this State nor for the renewal thereof, nor shall title insurance be transacted, underwritten or issued by any insurer transacting or licensed to transact any other kind of insurance. [L 1987, c 347, pt of §2]



§431:20-106.5 - Escrow depositories.

[§431:20-106.5]  Escrow depositories.  Any title insurer or insurer which operates as an escrow depository as defined in chapter 449 shall be licensed in accordance with chapter 449. [L 1996, c 27, §1]



§431:20-107 - Capital requirements.

§431:20-107  Capital requirements.  A title insurer shall have a minimum capital, which shall be paid in and maintained, of not less than $400,000. [L 1987, c 347, pt of §2 as superseded by c 348, §21]



§431:20-108 - Guarantee fund.

§431:20-108  Guarantee fund.  (a)  A title insurer, before issuing any title insurance policy covering property located in this State, shall deposit $400,000 with the commissioner, which deposit shall be known as a guarantee fund and shall be held for the security and protection of the holders or beneficiaries under its title insurance policies.

(b)  The deposit required under subsection (a) may be made in lawful money of the United States or in the securities authorized for investment by domestic incorporated insurers under article 6 of this code.

(c)  Assets deposited pursuant to subsection (a), with the commissioner's approval, may be exchanged from time to time for other assets that qualify under subsection (b).

(d)  The depositing title insurer shall receive the income, interests, and dividends on any assets deposited.

(e)  A title insurer that has deposited assets pursuant to this section, with the approval of the commissioner, may withdraw any part of the assets so deposited.  If a title insurer continues to engage in the business of title insurance, it shall not be permitted to withdraw assets that would reduce the amount of its deposits below the amount required by subsection (a).

(f)  In the event of the insolvency or dissolution of a title insurer, the deposit made pursuant to this section shall be retained by the commissioner until the time all outstanding liabilities created by the title insurance policies issued or reinsurance assumed by the title insurer have been discharged by reinsurance or otherwise.  As much of the deposit as shall be necessary may be used by or with the written approval of the commissioner in the payment of claims arising under the title insurance policies or reinsurance assumed or to purchase reinsurance thereon.  Any amounts then remaining shall be applied first to the payment of other obligations of the title insurer, and second, shall be distributed to the stockholders of the title insurer.

(g)  In lieu of a deposit maintained in this State, the commissioner shall accept the certificate in proper form of the public officer having general supervision of insurers in any other state to the effect that a deposit, in a like amount, by the insurer is being maintained for like purposes in public custody or control pursuant to the laws of that state. [L 1987, c 347, pt of §2 as superseded by c 348, §22]



§431:20-109 - Limitations on compliance with section 431:20-107 and section 431:20-108.

§431:20-109  Limitations on compliance with section 431:20-107 and section 431:20-108.  If section 431:20-107 or section 431:20-108 requires a greater amount of capital and surplus or deposits than that required of a title insurer prior to July 1, 1988, such title insurer shall have three years after July 1, 1988, to comply with any such increase requirement. [L 1987, c 347, pt of §2]

Revision Note

"July 1, 1988" substituted for "the effective date of this code".



§431:20-110 - Purchase of materials and plant; valuation.

§431:20-110  Purchase of materials and plant; valuation.  Any domestic title insurer, after having its required capital paid in and depositing its required guarantee fund with the commissioner, may invest its funds in the preparation and purchase of materials and plant necessary to enable it to engage in the title insurance business.  In all statements and proceedings required by law for the ascertainment and determination of the condition of such insurer, the materials and plant shall be treated in one of the following ways:

(1)  They may be treated as an asset, valued at actual cost to the insurer not to exceed fifty per cent of the aggregate par value of the shares of the insurer's capital stock then issued, outstanding, and apportioned to its title insurance department, including treasury shares.

(2)  They may be treated as an asset, at such lesser value than that permitted by item (1) as the insurer estimates.

(3)  They may be omitted entirely from the statement or proceeding. [L 1987, c 347, pt of §2]



§431:20-110 - .

§431:20-110.5  Dividends.  A title insurer shall not pay any dividends except from profits remaining on hand after retaining unimpaired assets aggregating in value an amount equal to the sum of the following:

(1)  The aggregate par value of the shares of its capital stock, issued and outstanding, including treasury shares;

(2)  The amount set apart as the title insurance reinsurance reserve; and

(3)  A sum sufficient to pay all liabilities for expenses and taxes, all losses reported or in course of settlement, and all other indebtedness, without impairment of the amount required to be set apart as the title insurance reinsurance reserve. [L 1989, c 195, §8]



§431:20-111 - Loans to officers, etc.

§431:20-111  Loans to officers, etc.  A title insurer shall not directly or indirectly make a loan from its assets to any of its officers, employees, or directors, or to any member of the family of any officer or director.  Any officer, director, agent, or employee of any such insurer who knowingly consents to any violation of this section is guilty of a misdemeanor. [L 1987, c 347, pt of §2]



§431:20-112 - Limit of risk.

§431:20-112  Limit of risk.  No insurer transacting title insurance in this State shall expose itself to any one risk in an amount exceeding fifty per cent of the aggregate amount of its total capital and surplus and its reserves other than its loss or claim reserves.  As used in this section, the words "any one risk" mean the risk or hazard attaching to or arising in connection with any one piece or parcel of property, whether or not the policy insures other property.  Any risk or portion of any risk which has been reinsured as authorized in this part shall be deducted in determining the limitation of risk prescribed in this section. [L 1987, c 347, pt of §2]



§431:20-113 - Underwriting standards and record retention.

§431:20-113  Underwriting standards and record retention.  (a)  No title insurance policy may be written unless and until the title insurer has caused to be conducted a reasonable search and examination of the title, and has caused to be made a determination of insurability of title in accordance with sound underwriting practices.  Evidence of the examination of title and determination of insurability shall be preserved and retained in the files of the title insurer for a period of not less than fifteen years after the title insurance policy has been issued.  Instead of retaining the original evidence, the title insurer may, in the regular course of business, establish a system whereby all or part of the evidence is recorded, copied or reproduced by any process that accurately and legibly reproduces or forms a durable medium for reproducing the contents of the original.  This subsection shall not apply to:

(1)  A title insurer assuming liability through a contract of reinsurance; or

(2)  A title insurer acting as co-insurer if one of the other co-insuring title insurers has complied with this section.

(b)  Except as allowed by regulations promulgated by the commissioner, no title insurer shall knowingly issue any title insurance policy or commitment to insure without showing all outstanding, enforceable recorded liens or other interests against the property title to which is to be insured. [L 1987, c 347, pt of §2]

Case Notes

Section mandates that title policies be issued based on title search results, not on indemnification of title insurer.  74 H. 85, 839 P.2d 10.



§431:20-114 - Reinsurance reserve.

§431:20-114  Reinsurance reserve.  (a)  A domestic title insurer shall establish and maintain a reinsurance reserve computed in accordance with this section, and all sums attributed to the reserve shall at all times and for all purposes be considered and constitute unearned portions of the original premiums.  This reserve shall be reported as a liability of the title insurer in its financial statements.

(b)  The reinsurance reserve shall be maintained by the title insurer for the protection of holders of title insurance policies.  Except as provided in this section, assets equal in value to the reinsurance reserve are not subject to distribution among creditors or stockholders of the title insurer until all claims of policyholders or claims under reinsurance contracts have been paid in full, and all liability on the policies or reinsurance contracts has been paid in full and discharged or lawfully reinsured.

(c)  A foreign or alien title insurance company licensed to transact title insurance business in this State shall maintain at least the same reserves on title insurance policies issued on properties located in this State as are required of domestic title insurance companies, unless the laws of jurisdiction of domicile of the foreign or alien title insurance company require a higher amount.

(d)  The reinsurance reserve shall consist of:

(1)  The amount of this surplus fund on July 1, 1988; and

(2)  A sum equal to twenty cents for each $1,000 of net retained liability under each title insurance policy on a single risk written on properties located in this State written after July 1, 1988.

(e)  Amounts placed in the reinsurance reserve in any year in accordance with subsection (d)(2) shall be deducted in determining the net profit of the title insurer for that year.

(f)  A title insurer shall release from the reinsurance reserve a sum equal to ten per cent of the amount added to the reserve during a calendar year on July 1 of each of the five years following the year in which the sum was added, and shall release from the reinsurance reserve a sum equal to three and one-third per cent of the amount added to the reserve during that year on each succeeding July 1 until the entire amount for that year has been released.  The amount of the reinsurance reserve or similar unearned premium reserve maintained before July 1, 1988, shall be released in accordance with the law in effect before July 1, 1988. [L 1987, c 347, pt of §2 as superseded by c 348, §23]

Revision Note

"July 1, 1988" substituted for "the effective date of this code" or "Act".



§431:20-115 - Use of reinsurance reserve on liquidation, dissolution or insolvency.

§431:20-115  Use of reinsurance reserve on liquidation, dissolution or insolvency.  (a)  If a domestic title insurer becomes insolvent, is in the process of liquidation or dissolution, or is in the possession of the commissioner:

(1)  The amount of the reinsurance reserve then remaining may be used by or with the written approval of the commissioner to pay for reinsurance of the liability of the title insurer upon all outstanding title insurance policies or reinsurance agreements to the extent for which claims for losses by the holders thereof are not then pending.  The balance of the assets, if any, equal to the reinsurance reserve may be transferred to the general assets of the title insurer; and

(2)  The assets net of the reinsurance reserve shall be available to pay claims for losses sustained by holders of title insurance policies then pending or arising up to the time reinsurance is effected.  If claims for losses exceed any other assets of the title insurer, the claims, when established, shall be paid pro rata out of the surplus assets attributable to the reinsurance reserve, to the extent of the surplus, if any.

(b)  If reinsurance is not obtained, assets equal to the reinsurance reserve and assets constituting minimum capital, or so much as remains thereof after outstanding claims have been paid, shall constitute a trust fund to be held and invested by the commissioner for twenty years, out of which claims of policyholders shall be paid as they arise.  The balance, if any, of the trust fund, at the expiration of twenty years, shall revert to the general assets of the title insurer. [L 1987, c 347, pt of §2 as superseded by c 349, §13]



§431:20-116 - Loss and loss expense reserve.

§431:20-116  Loss and loss expense reserve.  (a)  All title insurers licensed in this State shall establish and maintain reserves against unpaid losses and loss expenses.

(b)  Upon receiving notice from or on behalf of the insured of a title defect in, or lien or adverse claim against, the title of the insured that may result in a loss or cause expense to be incurred in the proper disposition of the claim, the title insurer shall determine the amount to be added to the reserve, which amount shall reflect a careful estimate of the loss or loss expense likely to result by reason of the claim.

(c)  Reserves required under this section may be revised from time to time and shall be redetermined at least once each year. [L 1987, c 348, §24]



§431:20-117 - Reinsurance.

§431:20-117  Reinsurance.  (a)  A title insurer may obtain reinsurance for all or any part of its liability under one or more of its title insurance policies or reinsurance agreements, and may also reinsure title insurance policies issued by other title insurers on risks located in this State or elsewhere.  Reinsurance on policies issued on properties located in this State must be obtained from title insurers authorized to transact title insurance business in this State.

(b)  Upon application by a title insurer, the commissioner may permit the insurer to obtain reinsurance from an unauthorized title insurer upon the following conditions:

(1)  The title insurer is unable to obtain reinsurance from a title insurer authorized to transact title insurance business in this State; and

(2)  The capital and surplus of the unauthorized title insurer meets the requirements for authorized companies under section 431:20-107. [L 1987, c 347, pt of §2]



§431:20-118 - Prohibition on rebates and inducements.

§431:20-118  Prohibition on rebates and inducements.  (a)  No title insurer, controlled escrow company, or underwritten title company shall:

(1)  Pay to the insured or to any other person any commission, any part of its premiums, fees or other charges; or any other consideration as inducement or compensation for the referral of title business, for performance of any escrow, or other service in connection with which a title policy is issued;

(2)  Make any rebate of any portion of the fee or charge shown by the schedule required in section 431:20-120.  For purposes of this article, the amount by which any fee or charge is less than that called for by the then currently effective schedule of fees and charges of the title insurer is an unlawful rebate; or

(3)  Quote any fee or make any charge for a title policy to any person that is less than that currently available to others for the same type of title policy in a like amount covering property in the same county and involving the same factors as set forth in its then currently effective schedule of fees and charges.  Nothing in this article shall prohibit bulk rates or special rates for customers of prescribed classes if the bulk or special rates are provided for in the schedule.

(b)  No title insurer shall issue any title policy in any transaction in connection with which it or any person, who is a controlled escrow company or underwritten title company by reason of its relationship with such title insurer, has paid or contemplates paying any commission in violation of subsection (a)(1) or, in connection with which it or any such controlled escrow company or underwritten title company, has made or contemplates making any unlawful rebate in violation of subsection (a)(2).

(c)  No insured named in a title insurance policy nor any other person may knowingly receive or accept, directly or indirectly, any commission, rebate or inducement referred to in subsection (a).

(d)  Nothing in this section shall be construed as prohibiting reasonable payments, other than for the referral of title insurance business, for services actually rendered to a title insurer in connection with title insurance business. [L 1987, c 347, pt of §2; am L 2004, c 122, §78]



§431:20-119 - Division of fees.

§431:20-119  Division of fees.  Nothing in this article shall prohibit the division of fees or charges between two or more title insurers or between one or more title insurers and one or more underwritten title companies, if such division does not constitute an unlawful rebate or inducement, or payment of a finder's fee; provided that a title insurer shall specify on any title policy issued by it, either in a single amount or by itemization, the entire charge made to obtain such title policy, including the charges made by any underwritten title company for the title search, title examination, certificate, or abstract of title upon the basis of which the title policy is issued.  If so specified in a single amount, the charge shall be clearly described as the total charge for both the title insurance fee and the search, certificate, chain or abstract title, lien search, or any continuation of any of the above, as the case may be, of any underwritten title company. [L 1987, c 347, pt of §2]



§431:20-120 - Schedules of premiums and charges.

§431:20-120  Schedules of premiums and charges.  (a)  Every title insurer shall adopt, print, and make available to the public schedules of its currently effective premiums and charges.

(b)  The schedules shall:

(1)  Be printed in type not smaller than ten point;

(2)  Be dated to show the date the premiums and charges become effective;

(3)  Be kept available to the public and prominently displayed in a public place in each of the offices of the insurer, the controlled escrow company, and the underwritten title company in the particular county to which they relate;

(4)  Set forth the total premium and charge for each type of title insurance policy or service issued or provided by the title insurer in the given amount of coverage, by a statement of the charge per unit of the amount of coverage, or a combination of the two; and

(5)  Include the charge made by any underwritten title company for the search, certificate, chain or abstract of title, lien search, or any continuation of any of the above, upon the basis of which such title policy is issued.

(c)  The schedule may:

(1)  Include a statement that additional charges are made when unusual conditions of title are encountered or when special or unusual risks are insured against and that additional charges are made for special services rendered in connection with the issuance of a title policy; and

(2)  Provide different fees or charges for title policies covering property in different counties or separate schedules may be adopted for title policies covering property in different counties.

(d)  All or any part of any schedule may be changed or amended at any time or from time to time.  Each change or amendment shall be printed and dated to show the effective date of the change or amendment.  No change or amendment shall become effective until at least five days after it has been displayed in the offices of the title insurer in the same manner as provided for the display of schedules.  No change or amendment increasing fees or charges shall apply to title policies ordered prior to the effective date of such change or amendment.

(e)  Each title insurer, controlled escrow company, and underwritten title company shall keep a complete file of its schedules of premiums and charges and of all changes and amendments thereto until at least five years after they shall have ceased to be in effect, and such file shall be available for inspection by the commissioner. [L 1987, c 347, pt of §2]



§431:20-121 - Contract forms, filing, disapproval.

§431:20-121  Contract forms, filing, disapproval.  (a)  Every title insurer shall at least thirty days before use, file with the commissioner every form of insurance contract which it proposes to issue as to risks located in this State, together with the forms of all printed endorsements or other modifications of such contracts proposed to be used.  Each filing shall be accompanied by a $20 fee payable to the commissioner, which fee shall be deposited in the commissioner's education and training fund.

(b)  The commissioner may disapprove any such form if it:

(1)  Is in violation of law;

(2)  Contains inconsistent, ambiguous or misleading clauses, or exceptions and conditions which deceptively affect the risk purported to be assumed in the general coverage of the contract;

(3)  Has any title, heading or other indication of its provisions which is misleading; or

(4)  Is printed or otherwise reproduced in such manner as to render any material provision of the form substantially illegible.

(c)  The commissioner shall not disapprove any such form after expiration of the initial thirty-day advance filing period except after a hearing thereon held in accordance with chapter 91.

(d)  A title insurer shall not use in this State any form while it is so disapproved by the commissioner. [L 1987, c 347, pt of §2; am L 1988, c 363, §2(5)]

Cross References

Commissioner's education and training fund, see §431:2-214.



§431:20-122 - Annual statement.

§431:20-122  Annual statement.  Every title insurer shall include in its annual statement furnished to the commissioner pursuant to section 431:20-103(4), the name of each person in this State which is a controlled escrow company or underwritten title company by reason of its relationship with such title insurer. [L 1987, c 347, pt of §2]



§431:20-123 - Remedies.

§431:20-123  Remedies.  In enforcing this article, the commissioner shall be entitled to the remedies provided for in section 431:20-103(2), (3), and (4). [L 1987, c 347, pt of §2; am L 2004, c 122, §79]



§431:20-124 - Additional penalty.

§431:20-124  Additional penalty.  Every title insurer, controlled escrow company, and underwritten title company who pays any commission or who makes any unlawful rebate in violation of this article shall be liable to this State for five times the amount of any such commission or unlawful rebate, the amount thereof to be recovered by the commissioner as a general realization of this State, in addition to any other penalty imposed by law. [L 1987, c 347, pt of §2]



§431:20-125 - Revocation or suspension of title insurer's certificate of authority.

§431:20-125  Revocation or suspension of title insurer's certificate of authority.  (a)  The commissioner may after a hearing suspend or revoke the certificate of authority of any title insurer which:

(1)  After ten days' written notice from the commissioner requiring it so to do, fails to print, display, and make available to the public its schedule of fees and charges in the manner provided in section 431:20-120.

(2)  After ten days' written notice from the commissioner requiring it to cease and desist, continues to pay any commission or to make any rebate in wilful violation of section 431:20-118.

(b)  The hearings shall be conducted in accordance with section 431:20-103(3) and the commissioner shall have all the powers granted therein. [L 1987, c 347, pt of §2]



§431:21-101 - Purpose.

ARTICLE 21

HAWAII PROPERTY INSURANCE ASSOCIATION

Cross References

Hawaii hurricane relief fund, see chapter 431P.

[§431:21-101]  Purpose.  The purpose of this article is to establish the Hawaii Property Insurance Association to:

(1)  Assure stability in the property insurance market for property located in the State;

(2)  Assure the availability of basic property insurance as defined by this article; and

(3)  Provide for the equitable distribution among member insurers of the responsibility for insuring qualified property for which basic property insurance cannot be obtained through the authorized insurers. [L 1991, c 284, pt of §2]



§431:21-102 - Definitions.

[§431:21-102]  Definitions.  As used in the article:

"Association" means the Hawaii Property Insurance Association created under section 431:21-103.

"Basic property insurance" means insurance against direct loss to real or tangible personal property from perils insured under the standard fire policy and extended coverage endorsement.

"Member insurer" means any person who is authorized to transact property or casualty insurance in this State and is not engaged only in writing motor vehicle insurance under section 431:10C-106.

"Net direct written premiums" means the premiums taxable pursuant to section 431:7-202(a) for policies of property and casualty insurance. [L 1991, c 284, pt of §2]



§431:21-103 - Creation of association.

§431:21-103  Creation of association.  (a)  There is created a nonprofit unincorporated legal entity to be known as the Hawaii Property Insurance Association.  All insurers included in the definition of member insurer in section 431:21-102 shall be and remain members of the association as a condition of their authority to transact the business of insurance in this State.  The association shall perform its functions under a plan of operation established and approved under section 431:21-106 and shall exercise its powers through a board of directors established under section 431:21-104.

(b)  Each member insurer shall participate in the writings, expenses, profits, and losses of the association in the proportion that its net direct written premiums during the preceding calendar year bear to the net direct written premiums for all member insurers for the preceding calendar year. [L 1991, c 284, pt of §2; am L 1992, c 143, §2]



§431:21-104 - Board of directors.

§431:21-104  Board of directors.  (a)  The board of directors shall have responsibility and control over the organization, management, policies, and activities of the association.  The board of directors of the association shall consist of twelve persons serving terms as established in the plan of operation.  The board shall be composed of:

(1)  Eight voting members selected by the member insurers;

(2)  One voting member appointed by the commissioner to represent insurance producers; and

(3)  Three voting members appointed by the commissioner to represent the public.

(b)  The commissioner shall appoint the initial members of the board of directors.  All member insurers shall be fairly represented on the board.

(c)  Members of the board may be reimbursed from the assets of the association for reasonable expenses incurred by them as members of the board of directors. [L 1991, c 284, pt of §2; am L 1992, c 143, §3; am L 1994, c 128, §9; am L 1996, c 99, §2; am L 2003, c 212, §118]



§431:21-105 - Powers and duties of the association.

§431:21-105  Powers and duties of the association.  (a)  In addition to any other requirements imposed by law, the association shall:

(1)  Formulate and administer a plan of operation to insure persons having an insurable interest in real or tangible personal property in the area designated by the commissioner;

(2)  Reimburse each servicing facility for obligations of the association paid by the facility and for expenses incurred by the facility while processing applications and servicing policies on behalf of the association; and

(3)  Collect and maintain statistical information and other information required by the commissioner.

(b)  In addition to any other powers allowed by law, the association may:

(1)  Add additional insurance coverages with the approval of the commissioner, including coverage for commercial risks up to the limits of coverage for residential risks as set forth in the plan of operation;

(2)  Employ or retain persons as are necessary to perform the duties of the association;

(3)  Contract with a member insurer to perform the duties of the association;

(4)  Sue or be sued;

(5)  Borrow funds necessary to effectuate the purposes of this article in accord with the plan of operation;

(6)  If approved by the commissioner, assess member insurers amounts necessary to cover extraordinary losses incurred by the association.  Each member insurer shall be notified of the assessment not later than thirty days before it is due.  No member insurer may be assessed in any year an amount greater than two per cent of that member insurer's net direct written premiums for the preceding calendar year.  The association may exempt or defer, in whole or in part, the assessment of any member insurer if the assessment would cause the member insurer's financial statement to reflect amounts of capital or surplus less than the minimum amounts required for a certificate of authority by any jurisdiction in which the member insurer is authorized to transact business;

(7)  Devise a method to give credit to member insurers for homeowners and fire insurance policies individually underwritten on risks located in the area designated for coverage by the association;

(8)  Negotiate and become a party to contracts as are necessary to carry out the purposes of this article; and

(9)  Perform all other acts as are necessary or proper to effectuate the purpose of this article. [L 1991, c 284, pt of §2; am L 1992, c 143, §4]



§431:21-105.5 - Default in payment of assessments.

[§431:21-105.5]  Default in payment of assessments.  In the event any member insurer fails to pay any assessment by the association when due, the association shall report the default in writing to the commissioner no later than five days after the default and may bring a civil action in circuit court to enforce payment. [L 1992, c 143, §1]



§431:21-106 - Plan of operation.

§431:21-106  Plan of operation.  (a)  The association shall submit to the commissioner a plan of operation and any amendments to the plan necessary or suitable to assure the fair, reasonable, and equitable administration of the association.  The plan of operation and any amendment shall become effective upon approval in writing by the commissioner.  If the association fails to submit a suitable plan of operation or if at any time the association fails to submit suitable amendments to the plan, the commissioner shall adopt the rules necessary to carry out this article.  The rules shall continue in force until modified by the commissioner or superseded by a plan submitted by the association and approved in writing by the commissioner.

(b)  All member insurers shall comply with the plan of operation.

(c)  The plan of operation shall:

(1)  Establish procedures for performance of all the powers and duties of the association under section 431:21-105;

(2)  Establish maximum limits of liability to be placed through the association;

(3)  Establish reasonable underwriting standards for determining insurability of a risk which are comparable to the standards used to determine insurability of a risk located outside the area designated by the commissioner as eligible for association coverage;

(4)  Establish a schedule of deductibles, if appropriate;

(5)  Establish the commission to be paid to licensed producers;

(6)  Establish the rates to be charged for the insurance coverages, so that the total premium income from all association policies, when combined with the investment income, shall annually fund the administration of the association.  The administration of the association shall include the expenses incurred in processing applications, conducting inspections, issuing and servicing policies, paying commissions, and paying claims, but shall not include assessments approved by the commissioner;

(7)  Establish the manner and scope of the inspection and the form of the inspection report.  The inspection guidelines may include setting minimum conditions the property must meet before an inspection is required;

(8)  Establish procedures whereby selections for the board of directors will be submitted to the commissioner for the commissioner's information;

(9)  Establish procedures for records to be kept of all financial transactions of the association, its producers, and its board of directors;

(10)  Establish procedures by which applications will be received and serviced by the association;

(11)  Establish guidelines for the investigation and payment of claims; and

(12)  Establish procedures whereby the association may assume and cede reinsurance on risks written through the association. [L 1991, c 284, pt of §2; am L 1992, c 143, §5; am L 2002, c 155, §97; am L 2003, c 212, §119]



§431:21-107 - Designation of area.

[§431:21-107]  Designation of area.  After consultation with representatives of the United States Geological Survey, the state department of defense, and the county in which the area is located, the commissioner shall designate the geographical area eligible for coverage through the association.  Those properties in the designated area that meet the standards set forth in the plan of operation shall be provided insurance through the association. [L 1991, c 284, pt of §2]



§431:21-108 - Renewals of existing policies.

[§431:21-108]  Renewals of existing policies.  Member insurers shall renew policies in existence on June 18, 1991, on property situated in the area designated by the commissioner under section 431:21-107.  A member insurer may choose not to renew such a policy if the insured property does not meet the member insurer's underwriting criteria. [L 1991, c 284, pt of §2]

Revision Note

"June 18, 1991" substituted for "the effective date of this article".



§431:21-109 - Insurance coverages available under plan.

§431:21-109  Insurance coverages available under plan.  (a)  All properties qualifying for coverage under the plan of operation shall be eligible for the standard fire policy and extended coverage endorsement.  The association shall provide additional coverages when directed by the commissioner or when approved by the commissioner.

(b)  At the written request of any person who is, or is attempting to become, a mortgagor on real property that qualifies for coverage under the plan of operation, the association shall provide coverage for an amount not less than the amount of the mortgage obligation, but no greater than the value of the property being insured; provided that it does not exceed the limits of the plan.  The policy shall name the intended mortgagee as the beneficiary for the amount equal to the outstanding balance on the mortgage.

(c)  In the application of subsection (b), the amount covered under the policy shall comply with article 10E. [L 1991, c 284, pt of §2; am L 1997, c 14, §1]



§431:21-110 - Application; inspection.

[§431:21-110]  Application; inspection.  (a)  Any person having an insurable interest in real or tangible personal property who has been unable to obtain basic property insurance from a licensed insurer may apply to the association for coverage.

(b)  Within ten days of receiving an application, the association may conduct an inspection of the property to determine the condition of the property and decide if the property qualifies for coverage under the standards set forth in the plan of operation.

(c)  The inspection of the property shall include, but need not be limited to, inspection of pertinent structural and occupancy features as well as the general condition of the building and surrounding structures.  A representative photograph may be taken as part of the inspection.

(d)  Within ten days of the inspection, an inspection report shall be filed with the member insurer designated by the association.  A copy of the completed inspection report shall be sent to the applicant upon request. [L 1991, c 284, pt of §2]



§431:21-111 - Duties and powers of the commissioner.

[§431:21-111]  Duties and powers of the commissioner.  (a)  The commissioner shall provide the association with a statement of the net direct written premiums of each member insurer.

(b)  The commissioner shall approve an assessment of member insurers by the association when the association is insolvent as defined in section [431:15-103(a)].

(c)  The commissioner may suspend or revoke after a hearing the certificate of authority of any member insurer which fails to pay an assessment when due or fails to comply with the plan of operation.  As an alternative, the commissioner may levy a fine on any member insurer which fails to pay an assessment when due.  The fine shall not exceed five per cent of the unpaid assessment per month and shall not be less than $100 per month. [L 1991, c 284, pt of §2]



§431:21-112 - Reports.

[§431:21-112]  Reports.  (a)  The association shall submit to the commissioner each year not later than one hundred twenty days after the association's fiscal year, a financial report in a form approved by the commissioner.

(b)  The commissioner may require other reports from insurers concerning risks insured under the plan. [L 1991, c 284, pt of §2]



§431:21-113 - Appeals.

§431:21-113  Appeals.  Any applicant or member insurer affected by a decision of the association shall have the right to appeal to the board of directors within thirty days after the decision.  The application for appeal shall specify in what respects the person making the appeal was aggrieved and the grounds to be relied upon as a basis for the relief demanded.  The board of directors shall hold the hearing within thirty days after the board of directors' receipt of the application for appeal unless postponed by mutual consent.

Any final action or order of the board of directors shall be subject to judicial review by the circuit court of the first judicial circuit. [L 1991, c 284, pt of §2; am L 1992, c 143, §6]



§431:21-114 - Tax exemptions.

[§431:21-114]  Tax exemptions.  The association shall be exempt from payment of all fees and all taxes levied by this State. [L 1991, c 284, pt of §2]



§431:21-115 - Credits for assessments paid.

[§431:21-115]  Credits for assessments paid.  A member insurer may offset against its premium tax liability to this State an assessment made with the commissioner's approval to the extent of twenty per cent of the amount of the assessment for each of the five calendar years following the year in which the assessment was paid.  In the event a member insurer should cease doing business in this State, all uncredited assessments may be credited against its premium tax liability for the year it ceases doing business. [L 1991, c 284, pt of §2]



§431:21-116 - Examination.

[§431:21-116]  Examination.  For the purpose of ascertaining its condition, or compliance with this article, the commissioner, as often as the commissioner deems advisable, may examine the accounts, records, documents, and transactions of the association.  The association shall pay the expenses of the examination in accordance with section 431:2-306(b). [L 1991, c 284, pt of §2]



§431:21-117 - Immunity and limitation on liability.

§431:21-117  Immunity and limitation on liability.  There shall be no liability on the part of and no cause of action of any nature shall arise against any member insurer, the association or its agents or employees, the board of directors, the commissioner, or the commissioner's representatives for any action taken by them in the performance of their powers and duties under this article.  Chapters 661 and 662 or any other law to the contrary notwithstanding, nothing in this article shall create an obligation, debt, claim, cause of action, claim for relief, charge, or any other liability of any kind whatsoever in favor of any person or entity, without regard to whether that person or entity receives any benefits under this article, against the State, or its officers and employees.  The State and its officers and employees shall not be liable for the results of any application, denial of application, claim, loss, or other benefits provided by the association pursuant to this article.  Nothing in this article shall be construed as authorizing any claim against the State whatsoever, nor shall this article be construed as authorizing any claim against the association in excess of any note, loan, liability, or other obligation incurred by the association. [L 1991, c 284, pt of §2; am L 1992, c 143, §7]



§431:21-118 - Status of association policies.

[§431:21-118]  Status of association policies.  All financial institutions shall consider a policy issued by the association to be the same as a similar policy issued by an insurer authorized to transact insurance in this State. [L 1991, c 284, pt of §2]



§431:22-101 - Definitions.

[ARTICLE 22]

LOSS MITIGATION GRANT PROGRAM

§431:22-101  Definitions.  As used in this article:

"Commissioner" means the insurance commissioner.

"Loss mitigation" means actions undertaken to reduce losses that may result from a hazard.

"Wind resistive devices" means devices, techniques, and residential safe rooms, as identified and determined in accordance with section 431:22-104(b), that increase a building's or structure's resistance to damage from wind forces. [L 2002, c 179, pt of §3; am L Sp 2005, c 5, §9; am L 2007, c 80, §2]



§431:22-102 - Loss mitigation grant fund.

§431:22-102  Loss mitigation grant fund.  (a)  There is established a special fund to be designated as the loss mitigation grant fund.  Moneys transferred to the loss mitigation grant fund may be expended by the commissioner to carry out the commissioner's duties and obligations under this article.  Disbursements from the loss mitigation grant fund shall not be subject to chapter 42F or 91.

(b)  The loss mitigation grant fund may be used by the commissioner to make loss mitigation grants authorized under this article.  The loss mitigation grant fund shall also be used by the commissioner to pay for any administrative and operational costs, including personnel costs and marketing costs, associated with a loss mitigation grant program.  Any law to the contrary notwithstanding, the commissioner may use the moneys in the loss mitigation grant fund to employ or retain, by contract or otherwise, without regard to chapters 76 and 78, necessary professional, expert, managerial, technical, and support personnel to implement and carry out the purposes of this article.

(c)  The commissioner shall prepare an annual report to the director, governor, and the legislature on the use of the loss mitigation grant fund.  The report shall provide statistical information on program participation.  The report shall be submitted to the legislature no later than twenty days prior to the convening of each regular legislative session. [L 2002, c 179, pt of §3; am L 2004, c 216, §44]



§431:22-103 - Establishment of loss mitigation grant program.

[§431:22-103]  Establishment of loss mitigation grant program.  The commissioner shall develop and implement a pilot grant program to encourage the installation of wind resistive devices.  The commissioner may spend up to $6,000,000 from the loss mitigation grant fund over three years for the grant program, which amounts shall include the costs of administering, operating, and marketing the grant program.

For the first year of the grant program, the commissioner may make grants only to former policyholders of the Hawaii hurricane relief fund.  From the second year onward, the commissioner may also make grants to all single or multi-family residential owners, which may include owners of townhouse units or condominium apartments under section 431:22-104(c)(3). [L 2002, c 179, pt of §3]



§431:22-104 - Standards for the award of grants.

§431:22-104  Standards for the award of grants.  (a)  Subject to the availability of funds and the standards in this article, grants for wind resistive devices shall be awarded by the commissioner:

(1)  That reimburse thirty-five per cent of costs incurred for the wind resistive devices and their installation, up to a maximum total reimbursement of $2,100 per dwelling;

(2)  On a first-come, first-served basis, as determined by the commissioner; and

(3)  For a wind resistive device or devices installed only in a single or multi-family residential dwelling.

(b)  Grants shall be awarded for the installation of the following:

(1)  Uplift restraint ties at roof ridges and roof framing members to wall or beam supports;

(2)  Additional fastening of roof sheathing and roof decking for high wind uplift;

(3)  Impact and pressure resistant exterior opening protective devices;

(4)  Wall to foundation uplift restraint connections strengthening for wood foundation posts on footings; and

(5)  Residential safe rooms.

The description, specifications, guidelines, and requirements for these wind resistive devices shall be further developed and determined by the commissioner in the commissioner's sole discretion.  The commissioner, in the commissioner's sole discretion, may amend, narrow, or expand the definitions, description, specifications, and requirements of the wind resistive devices.

(c)  In addition, a grant may be made to an applicant only if the applicant:

(1)  Has met the descriptions, specifications, guidelines, and requirements established by the commissioner for the grant program;

(2)  Has filed a completed application form, as determined solely by the commissioner, together with all supporting documentation required by the commissioner;

(3)  Has, in the case of a building with multiple dwellings, filed together completed grant applications for all dwellings in the building, for installation of wind resistive devices indicated in section 431:22‑104(b)(1), (2), and (4); provided that this requirement does not apply to section 431:22‑104(b)(3);

(4)  Has installed a wind resistive device or devices including residential safe room designs that meet the standards established by the state department of defense and that have been designated and approved by the commissioner;

(5)  Has fully paid, prior to applying for the grant, the cost of the wind resistive device or devices, as well as the installation costs for which the grant is sought.  The grant shall be used to reimburse only these costs or a portion thereof;

(6)  Has hired an inspector, determined by the commissioner to be qualified in accordance with the requirements of the commissioner, who has verified in writing that the installation of the wind resistive device or devices is complete and is in compliance with the grant program specifications, guidelines, and requirements, as determined by the commissioner;

(7)  Has installed the wind resistive device or devices after July 1, 2002;

(8)  Has provided any other information deemed necessary by the commissioner; and

(9)  Has met all additional requirements needed to implement the grant program as determined by the commissioner.

(d)  Moneys appropriated for the grant program may be used to pay for the costs of administering, operating, and marketing the grant program, as determined by the commissioner. [L 2002, c 179, pt of §3; am L Sp 2005, c 5, §§10, 11; am L 2007, c 80, §3]



§431:22-105 - Technical advisory committee.

[§431:22-105]  Technical advisory committee.  The commissioner shall appoint an advisory committee of persons having expertise and familiarity relevant to the mitigation grant program and feasibility study report. [L 2002, c 179, pt of §3]



§431:30-101 - Scope.

[ARTICLE 30]

INTERSTATE INSURANCE PRODUCT REGULATION COMPACT

[§431:30-101]  Scope.  (a)  The interstate insurance product regulation compact is intended to help states join together to establish an interstate compact to regulate designated insurance products.  Pursuant to the terms and conditions of this article, the State seeks to join with other states by enacting the interstate insurance product regulation compact, and thus become a member of the interstate insurance product regulation commission.

(b)  The purposes of this compact are, through means of joint and cooperative action among the compacting states:

(1)  To promote and protect the interest of consumers of individual and group annuity, life insurance, long-term care, and disability income products;

(2)  To develop uniform standards for insurance products covered under the compact;

(3)  To establish a central clearinghouse to receive and provide prompt review of insurance products covered under the compact and, in certain cases, advertisements related thereto, submitted by insurers authorized to do business in one or more compacting states;

(4)  To give appropriate regulatory approval to those product filings and advertisements satisfying the applicable uniform standard;

(5)  To improve coordination of regulatory resources and expertise between state insurance departments regarding the setting of uniform standards and review of insurance products covered under the compact;

(6)  To create the interstate insurance product regulation commission; and

(7)  To perform these and such other related functions as may be consistent with the state regulation of the business of insurance. [L 2004, c 104, pt of §2]



§431:30-102 - Definitions.

[§431:30-102]  Definitions.  As used in this article, the following definitions apply:

"Advertisement" means any material designed to create public interest in a product, or induce the public to purchase, increase, modify, reinstate, borrow on, surrender, replace, or retain a policy, as more specifically defined in the rules and operating procedures of the commission.

"Bylaws" means those bylaws established by the commission for its governance, or for directing or controlling the commission's actions or conduct.

"Commission" means the interstate insurance product regulation commission established by this compact.

"Commissioner" means the chief insurance regulatory official of a state.

"Compacting state" means any state that has enacted this compact legislation and that has not withdrawn pursuant to section 431:30-119, or been terminated pursuant to section 431:30-120.

"Insurer" means any entity licensed by a state to issue contracts of insurance for those lines of insurance covered by this article.

"Member" means the person chosen by a compacting state, as its representative to the commission, or the person's designee.

"Noncompacting state" means any state that is not at the time a compacting state.

"Operating procedures" means procedures adopted by the commission implementing a rule, uniform standard, or a provision of this compact.

"Product" means the form of a policy or contract, including any application, endorsement, or related form that is attached to and made a part of the policy or contract, and any evidence of coverage or certificate, for an individual or group annuity, life insurance, disability income, or long-term care insurance product that an insurer is authorized to issue.

"Rule" means a statement of general or particular applicability and future effect adopted by the commission, including a uniform standard developed pursuant to section 431:30-112 of this compact, designed to implement, interpret, or prescribe law or policy or describing the organization, procedure, or practice requirements of the commission, which shall have the force and effect of law in the compacting states.

"State" means any state, district, or territory of the United States of America.

"Third-party filer" means an entity that submits a product filing to the commission on behalf of an insurer.

"Uniform standard" means a standard adopted by the commission for a product line, pursuant to section 431:30-112 of this compact, and shall include all of the product requirements in aggregate; provided that each uniform standard shall be construed, whether express or implied, to prohibit the use of any inconsistent, misleading, or ambiguous provisions in a product and the form of the product made available to the public shall not be unfair, inequitable, or against public policy as determined by the commission. [L 2004, c 104, pt of §2]



§431:30-103 - Establishment of the commission and venue.

[§431:30-103]  Establishment of the commission and venue.  (a)  The compacting states hereby create and establish a joint public entity known as the interstate insurance product regulation commission.  Pursuant to section 431:30-112, the commission may develop uniform standards for product lines, receive and provide prompt review of products filed therewith, and give approval to those product filings satisfying applicable uniform standards; provided it is not intended that the commission be the exclusive entity for receipt and review of insurance product filings.  Nothing herein shall prohibit any insurer from filing its product in any state wherein the insurer is licensed to conduct the business of insurance, and any such filing shall be subject to the laws of the state where filed.

(b)  The commission is a body corporate and politic and an instrumentality of the compacting states.

(c)  The commission is solely responsible for its liabilities except as otherwise specifically provided in this compact.

(d)  Venue is proper and judicial proceedings by or against the commission shall be brought solely and exclusively in a court of competent jurisdiction where the principal office of the commission is located. [L 2004, c 104, pt of §2]



§431:30-104 - Powers of the commission.

[§431:30-104]  Powers of the commission.  The commission may:

(1)  Adopt rules pursuant to section 431:30-112, which shall have the force and effect of law and shall be binding in the compacting states to the extent and in the manner provided in this article;

(2)  Exercise its rulemaking authority and establish reasonable uniform standards for products covered under the compact, and advertisements related thereto, which shall have the force and effect of law and shall be binding in the compacting states, but only for such products filed with the commission; provided that a compacting state may opt out of such uniform standard pursuant to section 431:30-112, to the extent and in the manner provided in this article; provided further that any uniform standard established by the commission for long-term care insurance products may provide the same or greater protections for consumers as, but shall not provide less than, those protections set forth in the National Association of Insurance Commissioners long-term care insurance model act and long-term care insurance model regulation, respectively, adopted as of 2001.  The commission shall consider whether any subsequent amendments to the National Association of Insurance Commissioners long-term care insurance model act or the long-term care insurance model regulation adopted by the National Association of Insurance Commissioners require amending of the uniform standards established by the commission for long-term care insurance products;

(3)  Receive and review in an expeditious manner products filed with the commission, and rate filings for disability income and long-term care insurance products, and give approval of those products and rate filings that satisfy the applicable uniform standard, where such approval shall have the force and effect of law and be binding on the compacting states to the extent and in the manner provided in the compact;

(4)  Receive and review in an expeditious manner advertisement relating to long-term care insurance products for which uniform standards have been adopted by the commission, and give approval to all advertisement that satisfies the applicable uniform standard.  For any product covered under this compact, other than long-term care insurance products, the commission may require an insurer to submit all or any part of its advertisement with respect to that product for review or approval prior to use, if the commission determines that the nature of the product is such that an advertisement of the product could have the capacity or tendency to mislead the public.  The actions of the commission as provided in this section shall have the force and effect of law and shall be binding on the compacting states to the extent and in the manner provided in the compact;

(5)  Exercise its rulemaking authority and designate products and advertisements that may be subject to a self-certification process without the need for prior approval by the commission;

(6)  Adopt operating procedures pursuant to section 431:30-112, which shall be binding on the compacting states to the extent and in the manner provided in this article;

(7)  Bring and prosecute legal proceedings or actions in its name as the commission; provided that the standing of any state insurance department to sue or be sued under applicable law shall not be affected;

(8)  Issue subpoenas requiring the attendance and testimony of witnesses and the production of evidence;

(9)  Establish and maintain offices;

(10)  Purchase and maintain insurance and bonds;

(11)  Borrow, accept, or contract for services of personnel, including but not limited to employees of a compacting state;

(12)  Hire employees, professionals, or specialists, and elect or appoint officers, determine their qualifications, fix their compensation, define their duties, and give them appropriate authority to carry out the purposes of the compact, and establish the commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel;

(13)  Accept any and all appropriate donations and grants of money, equipment, supplies, materials, and services, and receive, use, and dispose of the same; provided that at all times the commission shall strive to avoid any appearance of impropriety;

(14)  Lease, purchase, and accept appropriate gifts or donations of, or otherwise to own, hold, improve, or use, any property, real, personal, or mixed; provided that at all times the commission shall strive to avoid any appearance of impropriety;

(15)  Sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed;

(16)  Remit filing fees to compacting states as may be set forth in the bylaws, rules, or operating procedures;

(17)  Enforce compliance by compacting states with rules, uniform standards, operating procedures, and bylaws;

(18)  Provide for dispute resolution among compacting states;

(19)  Advise compacting states on issues relating to insurers domiciled or doing business in noncompacting jurisdictions, consistent with the purposes of this compact;

(20)  Provide advice and training to those personnel in state insurance departments responsible for product review, and be a resource for state insurance departments;

(21)  Establish a budget and make expenditures;

(22)  Borrow money;

(23)  Appoint committees, including advisory committees comprised of members, state insurance regulators, state legislators or their representatives, insurance industry and consumer representatives, and such other interested persons as may be designated in the bylaws;

(24)  Provide and receive information from, and cooperate with law enforcement agencies;

(25)  Adopt and use a corporate seal; and

(26)  Perform such other functions as may be necessary or appropriate to achieve the purposes of this compact consistent with state regulation of the business of insurance. [L 2004, c 104, pt of §2]



§431:30-105 - Appointment to commission.

[§431:30-105]  Appointment to commission.  The governor, with the advice and consent of the senate, shall appoint the member of the commission that represents the State. [L 2004, c 104, pt of §2]



§431:30-106 - Membership; voting; bylaws.

[§431:30-106]  Membership; voting; bylaws.  (a)  Each compacting state shall have and be limited to one member.  Each member shall be qualified to serve in such capacity under or pursuant to the applicable law of the compacting state.  Any member may be removed or suspended from office as provided by the law of the state from which the member is appointed.  Any vacancy occurring in the commission shall be filled in accordance with the laws of the compacting state wherein such vacancy exists.  Nothing herein shall be construed to affect the manner in which a compacting state determines the election or appointment and qualification of its own commissioner.

(b)  Each member shall be entitled to one vote and shall have an opportunity to participate in the governance of the commission in accordance with the bylaws.  Notwithstanding any provision herein to the contrary, no action of the commission with respect to the adoption of a uniform standard shall be effective unless two-thirds of the members vote in favor thereof.

(c)  The commission, by a majority of the members, shall prescribe bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes and exercise the powers of the compact, including but not limited to:

(1)  Establishing the fiscal year of the commission;

(2)  Providing reasonable procedures for appointing and electing members, as well as holding meetings, of the management committee;

(3)  Providing reasonable standards and procedures for the establishment and meetings of other committees, and governing any general or specific delegation of any authority or function of the commission;

(4)  Providing reasonable procedures for calling and conducting meetings of the commission that consist of a majority of commission members, ensuring reasonable advance notice of each such meeting, and providing for the right of citizens to attend each such meeting with enumerated exceptions designed to protect the public's interest, the privacy of individuals, and insurers' proprietary information, including trade secrets.  The commission may meet in camera only after a majority of the entire membership votes to close a meeting in toto or in part.  As soon as practicable, the commission shall make public a copy of the vote to close the meeting revealing the vote of each member with no proxy votes allowed, and votes taken during such meeting;

(5)  Establishing the titles, duties, and authority, and reasonable procedures for the election, of the officers of the commission;

(6)  Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the commission.  Notwithstanding any civil service or other similar laws of any compacting state, the bylaws shall exclusively govern the personnel policies and programs of the commission;

(7)  Adopting a code of ethics to address permissible and prohibited activities of commission members and employees; and

(8)  Providing a mechanism for winding up the operations of the commission and the equitable disposition of any surplus funds that may exist after the termination of the compact after the payment or reserving of all of its debts and obligations.

(d)  The commission shall publish its bylaws in a convenient form and file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the compacting states. [L 2004, c 104, pt of §2]



§431:30-107 - Management committee; officers and personnel.

§431:30-107  Management committee; officers and personnel.  (a)  A management committee comprising no more than fourteen members shall be established as follows:

(1)  One member from each of the six compacting states with the largest premium volume for individual and group annuities, life, disability income, and long-term care insurance products, determined from the records of the National Association of Insurance Commissioners for the prior year;

(2)  Four members from compacting states with at least two per cent of the market based on the premium volume described above, other than the six compacting states with the largest premium volume, selected on a rotating basis as provided in the bylaws; and

(3)  Four members from those compacting states with less than two per cent of the market, based on the premium volume described above, with one selected from each of the four zone regions of the National Association of Insurance Commissioners as provided in the bylaws.

(b)  The management committee shall have the authority and duties set forth in the bylaws, including but not limited to:

(1)  Managing the affairs of the commission in a manner consistent with the bylaws and purposes of the commission;

(2)  Establishing and overseeing an organizational structure within, and appropriate procedures for, the commission to provide for the creation of uniform standards and other rules, receipt and review of product filings, administrative and technical support functions, review of decisions regarding the disapproval of a product filing, and the review of elections made by a compacting state to opt out of a uniform standard; provided that a uniform standard shall not be submitted to the compacting states for adoption unless approved by two-thirds of the members of the management committee;

(3)  Overseeing the offices of the commission; and

(4)  Planning, implementing, and coordinating communications and activities with other state, federal, and local government organizations to advance the goals of the commission.

(c)  The commission shall annually elect officers from the management committee with each having such authority and duties as may be specified in the bylaws.

(d)  The management committee, subject to the approval of the commission, may appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the commission may deem appropriate.  The executive director shall serve as secretary to the commission, but shall not be a member of the commission.  The executive director shall hire and supervise such other staff as may be authorized by the commission. [L 2004, c 104, pt of §2; am L 2005, c 132, §7]



§431:30-108 - Legislative and advisory committees.

[§431:30-108]  Legislative and advisory committees.  (a)  A legislative committee comprising state legislators or their designees shall be established to monitor the operations of, and make recommendations to, the commission including the management committee; provided that the manner of selection and term of any legislative committee member shall be as set forth in the bylaws.  Prior to the adoption by the commission of any uniform standard, revision to the bylaws, annual budget, or other significant matter as may be provided in the bylaws, the management committee shall consult with and report to the legislative committee.

(b)  The commission shall establish two advisory committees, one of which shall be comprised of consumer representatives independent of the insurance industry, and the other, of insurance industry representatives.

(c)  The commission may establish additional advisory committees as its bylaws may provide for the carrying out of its functions. [L 2004, c 104, pt of §2]



§431:30-109 - Corporate records of the commission.

[§431:30-109]  Corporate records of the commission.  The commission shall maintain its corporate books and records in accordance with the bylaws. [L 2004, c 104, pt of §2]



§431:30-110 - Qualified immunity; defense; indemnification.

[§431:30-110]  Qualified immunity; defense; indemnification.  (a)  The members, officers, executive director, employees, and representatives of the commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of any actual or alleged act, error, or omission that occurred or that such person had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities; provided that nothing in this subsection shall be construed to protect any such person from suit or liability for any damage, loss, injury, or liability caused by the intentional or wilful and wanton misconduct of any such person.

(b)  The commission shall defend any member, officer, executive director, employee, or representative of the commission in any civil action seeking to impose liability arising out of any actual or alleged act, error, or omission that occurred within the scope of commission employment, duties, or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities; provided that nothing herein shall be construed to prohibit such person from retaining counsel; provided further that the actual or alleged act, error, or omission did not result from the intentional or wilful and wanton misconduct of any such person.

(c)  The commission shall indemnify and hold harmless the member, officer, executive director, employee, or representative of the commission for the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error, or omission that occurred within the scope of commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities; provided that the actual or alleged act, error, or omission did not result from the intentional or wilful and wanton misconduct of any such person. [L 2004, c 104, pt of §2]



§431:30-111 - Meetings and acts of the commission.

[§431:30-111]  Meetings and acts of the commission.  (a)  The commission shall meet and take such actions as are consistent with the provisions of this compact and the bylaws.

(b)  Each member of the commission may cast a vote to which that compacting state is entitled and to participate in the business and affairs of the commission.  A member shall vote in person or by such other means as provided in the bylaws.  The bylaws may provide for members' participation in meetings by telephone or other means of communication.

(c)  The commission shall meet at least once during each calendar year.  Additional meetings shall be held as set forth in the bylaws. [L 2004, c 104, pt of §2]



§431:30-112 - Rules and operating procedures; rulemaking functions of the commission and rejection of uniform standards.

[§431:30-112]  Rules and operating procedures; rulemaking functions of the commission and rejection of uniform standards.  (a)  The commission shall adopt reasonable rules, including uniform standards, and operating procedures to effectively and efficiently achieve the purposes of this compact.  Notwithstanding the foregoing, in the event the commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this article or the powers granted hereunder, such action by the commission shall be invalid and have no force and effect.

(b)  Rules and operating procedures shall be made pursuant to a rulemaking process that conforms to the Model State Administrative Procedure Act of 1981, as amended, as may be appropriate to the operations of the commission.  Before the commission adopts a uniform standard, the commission shall give written notice to the relevant state legislative committees in each compacting state responsible for insurance issues of its intention to adopt the uniform standard.  In adopting a uniform standard, the commission shall consider fully all submitted materials and issue a concise explanation of its decision.

(c)  A uniform standard shall become effective ninety days after its adoption by the commission or such later date as the commission may determine; provided that a compacting state may "opt out" of a uniform standard as provided in this article.  "Opt out" shall be defined as any action by a compacting state to decline to adopt or participate in an adopted uniform standard.  All other rules and operating procedures, and amendments thereto, shall become effective as of the date specified in each rule, operating procedure, or amendment.

(d)  A compacting state may opt out of a uniform standard, either by legislation or by rule adopted by the insurance commissioner.  If a compacting state elects to opt out of a uniform standard by rule, it shall:

(1)  Give written notice to the commission no later than ten business days after the later of the adoption of the uniform standard or the state becoming a compacting state; and

(2)  Find that the uniform standard does not provide reasonable protections to the citizens of the state, given the conditions in the state.  The commissioner shall make specific findings of fact and conclusions of law, based on a preponderance of the evidence, detailing the conditions in the state that warrant a departure from the uniform standard and determining that the uniform standard would not reasonably protect the citizens of the state.  The commissioner shall consider and balance the following factors and find that the conditions in the state and needs of the citizens of the state outweigh:

(A)  The intent of the legislature to participate in, and reap the benefits of, an interstate agreement to establish national uniform consumer protections for the products subject to this Act; and

(B)  The presumption that a uniform standard adopted by the commission provides reasonable protections to consumers of the relevant product.

Notwithstanding the foregoing, a compacting state may, at the time of its enactment of this compact, prospectively opt out of all uniform standards involving long-term care insurance products by expressly providing for such opt out in the enacted compact, and such an opt out shall not be treated as a material variance in the offer or acceptance of any state to participate in this compact.  Such an opt out shall be effective at the time of enactment of this compact by the compacting state and shall apply to all existing uniform standards involving long-term care insurance products and those subsequently adopted.

(e)  If a compacting state elects to opt out of a uniform standard, the uniform standard shall remain applicable in the compacting state electing to opt out until such time the opt out legislation is enacted into law or the opt out regulation becomes effective.

Once the opt out of a uniform standard by a compacting state becomes effective as provided under the laws of that state, the uniform standard shall have no further force and effect in that state unless and until the legislation or regulation implementing the opt out is repealed or otherwise becomes ineffective under the laws of the state.  If a compacting state opts out of a uniform standard after the uniform standard has been made effective in that state, the opt out shall have the same prospective effect as provided under section 431:30-119 for withdrawals.

(f)  If a compacting state has formally initiated the process of opting out of a uniform standard by regulation, and while the regulatory opt out is pending, the compacting state may petition the commission, at least fifteen days before the effective date of the uniform standard, to stay the effectiveness of the uniform standard in that state.  The commission may grant a stay if it determines the regulatory opt out is being pursued in a reasonable manner and there is a likelihood of success.  If a stay is granted or extended by the commission, the stay or extension thereof may postpone the effective date by up to ninety days, unless affirmatively extended by the commission; provided that a stay may not be permitted to remain in effect for more than one year unless the compacting state can show extraordinary circumstances that warrant a continuance of the stay, including but not limited to the existence of a legal challenge that prevents the compacting state from opting out.  A stay may be terminated by the commission upon notice that the rulemaking process has been terminated.

(g)  Not later than thirty days after a rule or operating procedure is adopted, any person may file a petition for judicial review of the rule or operating procedure; provided that the filing of such petition shall not stay or otherwise prevent such rule or operating procedure from becoming effective unless there is a finding that there is a substantial likelihood of success on behalf of the party filing such petition.  The court shall give deference to the actions of the commission consistent with applicable law and shall not find the rule or operating procedure to be unlawful if such rule or operating procedure represents a reasonable exercise of the commission's authority. [L 2004, c 104, pt of §2]



§431:30-113 - Commission records and enforcement.

[§431:30-113]  Commission records and enforcement.  (a)  The commission shall adopt rules establishing conditions and procedures for public inspection and copying of its information and official records, except information and records involving the privacy of individuals and insurers' trade secrets.  The commission may adopt additional rules under which it may make available to federal and state agencies, including law enforcement agencies, records and information otherwise exempt from disclosure, and may enter into agreements with such agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

(b)  Except as to privileged records, data, and information, the laws of any compacting state pertaining to confidentiality or nondisclosure shall not relieve any compacting state commissioner of the duty to disclose any relevant records, data, or information to the commission; provided that disclosure to the commission shall not be deemed to waive or otherwise affect any confidentiality requirement; and provided further that, except as otherwise expressly provided in this article, the commission shall not be subject to the compacting state's laws pertaining to confidentiality and nondisclosure with respect to records, data, and information in its possession.  Confidential information of the commission shall remain confidential after such information is provided to any commissioner.

(c)  The commission shall monitor compacting states for compliance with duly adopted bylaws, rules, including uniform standards, and operating procedures.  The commission shall notify such noncomplying compacting state in writing of its noncompliance with commission bylaws, rules, or operating procedures.  If the noncomplying compacting state fails to remedy its noncompliance within the time specified in the notice of noncompliance, the compacting state shall be deemed to be in default as set forth in section 431:30-120.

(d)  The commissioner of any state in which an insurer is authorized to do business, or is conducting the business of insurance, shall continue to exercise the commissioner's authority to oversee the market regulation of the activities of the insurer in accordance with the provisions of the state's law.  The commissioner's enforcement of compliance with the compact is governed by the following provisions:

(1)  With respect to the commissioner's market regulation of a product or advertisement that is approved or certified to the commission, the content of the product or advertisement shall not constitute a violation of the provisions, standards, or requirements of the compact, except upon a final order of the commission, issued at the request of a commissioner after prior notice to the insurer and an opportunity for hearing before the commission; and

(2)  Before a commissioner may bring an action for violation of any provision, standard, or requirement of the compact relating to the content of an advertisement not approved or certified to the commission, the commission, or an authorized commission officer or employee, shall authorize the action; provided that authorization pursuant to this paragraph does not require notice to the insurer, opportunity for hearing, or disclosure of requests for authorization or records of the commission's action on such requests. [L 2004, c 104, pt of §2]



§431:30-114 - Dispute resolution.

[§431:30-114]  Dispute resolution.  The commission, upon the request of a member, shall attempt to resolve any disputes or other issues that are subject to this compact and that may arise between two or more compacting states, or between compacting states and noncompacting states, and shall adopt an operating procedure providing for resolution of such disputes. [L 2004, c 104, pt of §2]



§431:30-115 - Product filing and approval.

[§431:30-115]  Product filing and approval.  (a)  Insurers and third-party filers seeking to have a product approved by the commission shall file such product with, and pay applicable filing fees to, the commission.  Nothing in this article shall be construed to restrict or otherwise prevent an insurer from filing its product in any state wherein such insurer is licensed to conduct the business of insurance, and such filing shall be subject to the laws of the state where filed.

(b)  The commission shall establish appropriate filing and review processes and procedures pursuant to commission rules and operating procedures.  Notwithstanding any provision herein to the contrary, the commission shall adopt rules to establish conditions and procedures under which the commission will provide public access to product filing information.  In establishing such rules, the commission shall consider the interests of the public in having access to such information, as well as protection of personal medical and financial information and trade secrets that may be contained in a product filing or supporting information.

(c)  Any product approved by the commission may be sold or otherwise issued in compacting states for which the insurer is legally authorized to do business. [L 2004, c 104, pt of §2]



§431:30-116 - Review of commission decisions regarding product filings.

[§431:30-116]  Review of commission decisions regarding product filings.  (a)  Not later than thirty days after the commission has given notice that it has disapproved a product or advertisement filed with the commission, the insurer or third party filer whose filing was disapproved may appeal the determination to a review panel appointed by the commission.  The commission shall adopt rules to establish procedures for appointing the review panel and provide for notice and hearing.  An allegation that the commission, in disapproving a product or advertisement filed with the commission, acted arbitrarily, capriciously, or in a manner that is an abuse of discretion or otherwise not in accordance with the law, shall be subject to judicial review in accordance with section 431:30-103.

(b)  The commission may monitor, review, and reconsider products and advertisement subsequent to their filing or approval upon a finding that the product or advertisement does not meet the relevant uniform standard.  Where appropriate, the commission may withdraw or modify its approval after proper notice and hearing, subject to the appeal process in this section. [L 2004, c 104, pt of §2]



§431:30-117 - Finance.

[§431:30-117]  Finance.  (a)  The commission shall pay or provide for the payment of the reasonable expenses of its establishment and organization.  To fund the cost of its initial operations, the commission may accept contributions and other forms of funding from the National Association of Insurance Commissioners, compacting states, and other sources.  Contributions and other forms of funding from other sources shall be of such a nature that the independence of the commission concerning the performance of its duties shall not be compromised.

(b)  The commission shall collect a filing fee from each insurer and third party filer filing a product with the commission to cover the cost of the operations and activities of the commission and its staff in a total amount sufficient to cover the commission's annual budget.

(c)  The commission's budget for a fiscal year shall not be approved until it has been subject to notice and comment as set forth in rules adopted in accordance with section 431:30-112.

(d)  The commission shall be exempt from all taxation in and by the compacting states.

(e)  The commission shall not pledge the credit of any compacting state, except by and with the appropriate legal authority of that compacting state.

(f)  The commission shall keep complete and accurate accounts of all its internal receipts (including grants and donations) and disbursements of all funds under its control.  The internal financial accounts of the commission shall be subject to the accounting procedures established under its bylaws.  The financial accounts and reports, including the system of internal controls and procedures of the commission shall be audited annually by an independent certified public accountant.  Upon the determination of the commission, but no less frequently than every three years, the review of such independent auditor shall include a management and performance audit of the commission.  The commission shall make an annual report to the governor and legislature of the compacting states, which shall include a report of such independent audit.  The commission's internal accounts shall not be confidential and such materials may be shared with the commissioner of any compacting state upon request; provided that any work papers related to any internal or independent audit and any information regarding the privacy of individuals and insurers' proprietary information, including trade secrets, shall remain confidential.

(g)  No compacting state shall have any claim to or ownership of any property held by or vested in the commission or to any commission funds held pursuant to the provisions of this compact. [L 2004, c 104, pt of §2]



§431:30-118 - Compacting states; effective date; amendment.

[§431:30-118]  Compacting states; effective date; amendment.  (a)  Any state is eligible to become a compacting state.

(b)  The compact shall become effective and binding upon legislative enactment of the compact into law by two compacting states; provided the commission shall become effective for purposes of adopting uniform standards for reviewing and giving approval or disapproval of products filed with the commission that satisfy the applicable uniform standards only after twenty-six states are compacting states or, alternatively, the compact is enacted by states representing greater than forty per cent of the premium volume for life insurance, annuity, disability income, and long-term care insurance products, based on records of the National Association of Insurance Commissioners for the prior year.  Thereafter, it shall become effective and binding as to any other compacting state upon enactment of the compact into law by that state.

(c)  Amendments to the compact may be proposed by the commission for enactment by the compacting states.  No amendment shall become effective and binding upon the commission and the compacting states unless and until all compacting states enact such amendment into law. [L 2004, c 104, pt of §2]



§431:30-119 - Withdrawal.

§431:30-119  Withdrawal.  (a)  Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided that a compacting state may withdraw from the compact ("withdrawing state") by enacting a statute specifically repealing the statute that enacted the compact into law.

(b)  The effective date of withdrawal is the effective date of the repealing statute.  However, the withdrawal shall not apply to any product filings approved or self-certified, or any advertisement of such products, on the date the repealing statute becomes effective, except by mutual agreement of the commission and the withdrawing state, unless the approval is rescinded by the withdrawing state as provided in subsection (e).

(c)  The commissioner of the withdrawing state shall immediately notify the management committee in writing upon the introduction of legislation repealing this compact in the withdrawing state.

(d)  The commission shall notify the other compacting states of the introduction of legislation repealing the compact within ten days of its receipt of notice thereof.

(e)  The withdrawing state shall be responsible for its share of obligations, duties, and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal, except to the extent those obligations may have been released or relinquished by mutual agreement of the commission and the withdrawing state.  The commission's approval of products and advertisement prior to the effective date of withdrawal shall continue to be effective and be given full force and effect in the withdrawing state unless formally rescinded by the withdrawing state in the same manner as provided by the laws of the withdrawing state for the prospective disapproval of products or advertisement previously approved under state law.

(f)  Reinstatement following withdrawal of any compacting state shall occur upon the effective date of the withdrawing state's reenactment of the compact. [L 2004, c 104, pt of §2; am L 2005, c 132, §8]



§431:30-120 - Default.

[§431:30-120]  Default.  (a)  If the commission determines that any compacting state has at any time defaulted ("defaulting state") in the performance of any of its obligations or responsibilities under this compact, the bylaws or duly adopted rules or operating procedures, then, after notice and hearing as set forth in the bylaws, all rights, privileges, and benefits conferred by this compact on such defaulting party shall be suspended from the effective date of default as fixed by the commission.  The grounds for default include but are not limited to failure of a compacting state to perform such obligations or responsibilities, and any other grounds designated in commission rules.  The commission shall immediately notify the defaulting state in writing of the defaulting state's suspension pending a cure of the default.  The commission shall stipulate the conditions and the time period within which the defaulting state must cure its default.  If the defaulting state fails to cure the default within the time period specified by the commission, the defaulting state shall be terminated from the compact and all rights, privileges, and benefits conferred by this compact shall be terminated from the effective date of termination.

(b)  Product approvals by the commission or product self-certifications, or any other advertisement in connection with the product, that are in force on the effective date of termination shall remain in force in the defaulting state in the same manner as if the defaulting state had withdrawn voluntarily pursuant to section 431:30-119(a).

(c)  Reinstatement following termination of any compacting state requires a reenactment of the compact by the state seeking reinstatement. [L 2004, c 104, pt of §2]



§431:30-121 - Dissolution of compact.

[§431:30-121]  Dissolution of compact.  (a)  The compact dissolves effective upon the date of the withdrawal or default of the compacting state that reduces membership in the compact to one compacting state.

(b)  Upon the dissolution of this compact, the compact shall be void and shall be of no further effect, the business and affairs of the commission shall be wound up, and any surplus funds shall be distributed in accordance with the bylaws. [L 2004, c 104, pt of §2]



§431:30-122 - Severability and construction.

[§431:30-122]  Severability and construction.  (a)  The provisions of this compact shall be severable, and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(b)  The provisions of this compact shall be liberally construed to effectuate its purposes. [L 2004, c 104, pt of §2]



§431:30-123 - Other laws.

[§431:30-123]  Other laws.  (a)  Nothing herein prevents the enforcement of any other law of a compacting state except as provided in subsection (b).

(b)  For any product approved by or certified to the commission, the rules, uniform standards, and any other requirements of the commission shall constitute the exclusive provisions applicable to the content, approval, and certification of such products.  For advertisement that is subject to the commission's authority, any rule, uniform standard, or other requirement of the commission that governs the content of the advertisement shall constitute the exclusive provision that a commissioner may apply to the content of the advertisement.  Notwithstanding the foregoing, no action taken by the commission shall abrogate or restrict:

(1)  The access of any person to state courts;

(2)  Remedies available under state law related to breach of contract, tort, or other laws not specifically directed to the content of the product;

(3)  State law relating to the construction of insurance contracts; or

(4)  The authority of the attorney general of the state, including but not limited to maintaining any actions or proceedings as authorized by law.

(c)  All insurance products filed with individual states shall be subject to the laws of those states. [L 2004, c 104, pt of §2]



§431:30-124 - Binding effect of the compact.

[§431:30-124]  Binding effect of the compact.  (a)  All lawful actions of the commission, including all rules and operating procedures adopted by the commission, are binding upon the compacting states.

(b)  All agreements between the commission and the compacting states are binding in accordance with their terms.

(c)  Upon the request of a party to a conflict over the meaning or interpretation of commission actions, and upon a majority vote of the compacting states, the commission may issue advisory opinions regarding such meaning or interpretation.

(d)  If any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers, or jurisdiction sought to be conferred by such provision upon the commission shall be ineffective as to such compacting state, and such obligations, duties, powers, or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers, or jurisdiction are delegated by law in effect at the time this compact becomes effective. [L 2004, c 104, pt of §2]






CHAPTER 431A - READABILITY OF INSURANCE CONTRACTS

CHAPTER 431A

READABILITY OF INSURANCE CONTRACTS

REPEALED.  L 1987, c 347, §1.

Cross References

For present provisions, see chapter 431, article 10, part I.



CHAPTER 431D - INSURANCE COMPANY INSOLVENCY

CHAPTER 431D

INSURANCE COMPANY INSOLVENCY

REPEALED.  L 1987, c 347, §1.

Cross References

For present provisions, see chapter 431, article 16, part I and §§431:2-304, 431:15-324.



CHAPTER 431E - LIFE SETTLEMENTS

§431E-1 - Short title.

PART I.  GENERAL PROVISIONS

[§431E-1]  Short title.  This chapter may be cited as the Life Settlements Act. [L 2008, c 177, pt of §1]



§431E-2 - Definitions.

[§431E-2]  Definitions.  As used in this chapter, unless the content otherwise requires:

"Advertisement" means any written, electronic, or printed communication or any communication by means of recorded telephone messages or transmitted on radio, television, the Internet, or similar communications media, including film strips, motion pictures, and videos, which are published, disseminated, circulated, or placed before the public, directly or indirectly, for the purpose of creating an interest in or inducing a person to purchase or sell, assign, devise, bequest, or transfer the death benefit or ownership of a policy or an interest in a policy pursuant to a life settlement contract.

"Broker" means a person who, on behalf of an owner and for a fee, commission, or other valuable consideration, offers or attempts to negotiate life settlement contracts between an owner and providers, represents only the owner, and owes a fiduciary duty to the owner to act according to the owner's instructions, and in the best interest of the owner, notwithstanding the manner in which the broker is compensated.  "Broker" does not include an attorney, certified public accountant, or financial planner retained in the type of practice customarily performed in their professional capacity to represent the owner, whose compensation is not paid directly or indirectly by the provider or any other person, except the owner.

"Business of life settlements" means an activity involved in but not limited to offering to enter into, soliciting, negotiating, procuring, effectuating, monitoring, or tracking of life settlement contracts.

"Certificate" means a certificate issued pursuant to a group policy.

"Chronically ill" means:

(1)  Being unable to perform at least two activities of daily living, such as eating, toileting, transferring, bathing, dressing, or continence;

(2)  Requiring substantial supervision to protect the individual from threats to health and safety due to severe cognitive impairment; or

(3)  Having a level of disability similar to that described in paragraph (1) as determined by the United States Secretary of Health and Human Services.

"Commissioner" means the insurance commissioner.

"Financing entity" means an underwriter, placement agent, lender, purchaser of securities, purchaser of a policy or certificate from a provider, credit enhancer, or any entity that has a direct ownership in a policy or certificate that is the subject of a life settlement contract, but:

(1)  Whose principal activity related to the transaction is providing funds to effect the life settlement contract or purchase of one or more policies; and

(2)  Who has an agreement in writing with one or more providers to finance the acquisition of life settlement contracts.

The term shall not include a non-accredited investor or purchaser.

"Financing transaction" means a transaction in which a licensed provider obtains financing from a financing entity including, without limitation, any secured or unsecured financing, any securitization transaction, or any securities offering that is either registered or exempt from registration under federal and state securities law.

"Insured" means the person covered under the policy being considered for sale in a life settlement contract.

"Life expectancy" means the arithmetic mean of the number of months the insured under the policy to be settled can be expected to live as determined by a life expectancy company considering medical records and appropriate experiential data.

"Life insurance producer" means any person licensed in this State as a resident or nonresident insurance producer who has received qualification or authority for life insurance coverage or a life line of coverage pursuant to article 9A of chapter 431.

"Life settlement contract" means:

(a)(1)  A written agreement entered into between a provider and an owner, establishing the terms under which compensation or any thing of value will be paid, which compensation or thing of value is less than the expected death benefit of the owner's policy or certificate, in return for the owner's assignment, transfer, sale, devise, or bequest of the death benefit or any portion of the policy or certificate for compensation, where the minimum value of the contract is greater than a cash surrender value or accelerated death benefit available under the policy or certificate at the time of an application for a life settlement contract;

(2)  The transfer for compensation or value of ownership or beneficial interest in a trust or other entity that owns such policy or certificate if the trust or other entity was formed or availed of for the principal purpose of acquiring one or more life insurance contracts, which life insurance contract insures the life of a person residing in this State; or

(3)  (A)  A written agreement for a loan or other lending transaction, secured primarily by an individual or group policy; or

(B)  A premium finance loan made for a policy on or before the date of issuance of the policy where:

(i)  The loan proceeds are not used solely to pay premiums for the policy and any costs or expenses incurred by the lender or the borrower in connection with the financing;

(ii)  The owner receives on the date of the premium finance loan a guarantee of the future life settlement value of the policy; or

(iii)  The owner agrees on the date of the premium finance loan to sell the policy or any portion of its death benefit on any date following the issuance of the policy.

"Life settlement contract" does not include:

(b)(1)  A policy loan by a life insurance company pursuant to the terms of the policy or accelerated death provisions contained in the policy, whether issued with the original policy or as a rider;

(2)  A premium finance loan, as defined herein, or any loan made by a bank or other licensed financial institution, so long as neither default on such loan nor the transfer of the policy in connection with such default is pursuant to an agreement or understanding with any other person for the purpose of evading regulation under this chapter;

(3)  A collateral assignment of a policy by an owner;

(4)  A loan made by a lender that does not violate any insurance premium finance law of this State; provided that the loan does not qualify as a life settlement contract;

(5)  An agreement where all the parties:

(A)  Are closely related to the insured by blood or law; or

(B)  Have a lawful substantial economic interest in the continued life, health, and bodily safety of the person insured, or are trusts established primarily for the benefit of such parties;

(6)  Any designation, consent, or agreement by an insured who is an employee of an employer in connection with the purchase by the employer, or trust established by the employer, of life insurance on the life of the employee;

(7)  A bona fide business succession planning arrangement:

(A)  Between one or more shareholders in a corporation or between a corporation and one or more of its shareholders or one or more trusts established by its shareholders;

(B)  Between one or more partners in a partnership or between a partnership and one or more of its partners or one or more trusts established by its partners; or

(C)  Between one or more members in a limited liability company or between a limited liability company and one or more of its members or one or more trusts established by its members;

(8)  An agreement entered into by a service recipient, or a trust established by the service recipient, and a service provider, or a trust established by the service provider, who performs significant services for the service recipient's trade or business; or

(9)  Any other contract, transaction, or arrangement that is a life settlement contract and that the commissioner determines is not of the type intended to be regulated by this chapter.

"Net death benefit" means the amount of the policy or certificate to be settled less any outstanding debts or liens.

"Owner" means the owner of a policy or a certificate holder under a group policy, with or without a terminal illness, who enters or seeks to enter into a life settlement contract, but shall not be limited to an owner of a policy or a certificate holder under a group policy that insures the life of an individual with a terminal or chronic illness or condition, except where specifically addressed.

"Owner" does not include:

(1)  Any provider or other licensee under this chapter;

(2)  A qualified institutional buyer as defined in Rule 144A of the Securities Act of 1933, as amended;

(3)  A financing entity;

(4)  A special purpose entity; or

(5)  A related provider trust.

"Patient identifying information" means an insured's address, telephone number, facsimile number, electronic mail address, photograph or likeness, employer, employment status, social security number, or any other information that is likely to lead to the identification of the insured.

"Person" means any natural person or legal entity, including but not limited to a partnership, limited liability company, association, trust, or corporation.

"Policy" means an individual or group policy, certificate, contract, or arrangement of life insurance owned by a resident of this State, regardless of whether delivered or issued for delivery in this State.

"Premium finance loan" means a loan made primarily for the purposes of making premium payments on a policy, which loan is secured by an interest in such policy.

"Provider" means a person, other than an owner, who enters into or effectuates a life settlement contract with an owner.  The term does not include:

(1)  Any bank, savings bank, savings and loan association, or credit union;

(2)  A licensed lending institution or creditor or secured party pursuant to a premium finance loan agreement that takes an assignment of a policy or certificate as collateral for a loan;

(3)  The insurer of a policy or rider to the extent of providing accelerated death benefits, riders, or cash surrender value;

(4)  Any natural person who enters into or effectuates no more than one agreement in a calendar year for the transfer of a policy or certificate for compensation or anything of value less than the expected death benefit payable under the policy;

(5)  A purchaser;

(6)  Any authorized or eligible insurer that provides stop loss coverage to a provider, purchaser, financing entity, special purpose entity, or related provider trust;

(7)  A financing entity;

(8)  A special purpose entity;

(9)  A related provider trust;

(10)  A broker; or

(11)  An accredited investor or qualified institutional buyer as defined respectively in Rule 501 of Regulation D and Rule 144A of the Securities Act of 1933, as amended, who purchases a life settlement contract from a provider.

"Purchased policy" means a policy or certificate that has been acquired by a provider pursuant to a life settlement contract.

"Purchaser" means a person who pays compensation or anything of value as consideration for a beneficial interest in a trust that is vested with, or for the assignment, transfer, or sale of, an ownership or other interest in a policy or a certificate that has been the subject of a life settlement contract.

"Related provider trust" means a titling trust or other trust established by a licensed provider or a financing entity for the sole purpose of holding the ownership or beneficial interest in purchased policies in connection with a financing transaction, that includes a written agreement with the licensed provider under which the licensed provider is responsible for ensuring compliance with all statutory and regulatory requirements and under which the trust agrees to make all records and files relating to life settlement transactions available to the insurance division as if those records and files were maintained directly by the licensed provider.

"Settled policy" means a policy or certificate that has been acquired by a provider pursuant to a life settlement contract.

"Special purpose entity" means a corporation, partnership, trust, limited liability company, or other legal entity formed solely to provide either directly or indirectly access to institutional capital markets for a financing entity or provider in connection with a transaction in which the securities in the special purpose entity:

(1)  Are acquired by the owner or by a "qualified institutional buyer" as defined in Rule 144A of the Securities Act of 1933, as amended; or

(2)  Pay a fixed rate of return commensurate with established asset-backed institutional capital markets.

"Stranger-originated life insurance" or "STOLI" means a practice or plan to initiate a policy for the benefit of a third party investor who, at the time of policy origination, has no insurable interest in the insured, and includes:

(1)  Arrangements in which life insurance is purchased with resources or guarantees from or through a person or entity who at the time of policy inception, could not lawfully initiate the policy by oneself or itself, and where, at the time of inception, there is an arrangement or agreement, whether verbal or written, to directly or indirectly transfer the ownership of the policy, the policy benefits, or both, to a third party; and

(2)  Trusts created to give the appearance of insurable interest and used to initiate policies for investors.

"STOLI" does not include those practices set forth in subsection (b) of the definition of "life settlement contract".

"Terminally ill" means having an illness or sickness that can reasonably be expected to result in death in twenty-four months or less. [L 2008, c 177, pt of §1]



§431E-3 - Licensing requirements.

[§431E-3]  Licensing requirements.  (a)  No person, wherever located, shall act as a provider or broker with an owner who is a resident of this State, without first having obtained a license from the commissioner.

(b)  Application for a provider or broker license shall be made to the commissioner by the applicant on a form prescribed by the commissioner, and the application shall be accompanied by a fee in the amount provided by section 431:7-101.

(c)  A life insurance producer who has been duly licensed as a resident insurance producer with a life line of authority in this State or the producer's home state for at least one year and is licensed as a nonresident producer in this State shall be deemed to meet the licensing requirements of this section and shall be permitted to operate as a broker.

(d)  Not later than thirty days from the first day of operating as a broker, the life insurance producer shall notify the commissioner that the life insurance producer is acting as a broker on a form prescribed by the commissioner, and shall pay a fee in the amount provided by section 431:7-101.  Notification shall include an acknowledgment by the life insurance producer that the life insurance producer will operate as a broker in accordance with this chapter.

(e)  The insurer that issued the policy that is the subject of a life settlement contract shall not be responsible for any act or omission of a broker, provider, or purchaser, arising out of or in connection with the life settlement transaction, unless the insurer receives compensation for the placement of a life settlement contract from the provider, purchaser, or broker in connection with the life settlement contract.

(f)  A person licensed as an attorney, certified public accountant, or financial planner accredited by a nationally recognized accreditation agency, who is retained to represent the owner, and whose compensation is not paid directly or indirectly by the provider or purchaser, may negotiate life settlement contracts on behalf of the owner without obtaining a license as a broker.

(g)  Licenses may be renewed every year on their anniversary date upon payment of fees in the amounts required under section 431:7-101.  Failure to pay the fees within the terms prescribed shall result in the automatic inactivation of the license.

(h)  The applicant shall provide such information as the commissioner may require on forms prepared by the commissioner.  The commissioner shall have authority, at any time, to require such applicant to fully disclose the identity of its stockholders, other than stockholders owning fewer than ten per cent of the shares of an applicant whose shares are publicly traded, and the identity of its partners, officers, and employees.  The commissioner may, in the exercise of the commissioner's sole discretion, refuse to issue such a license in the name of any person if not satisfied that any officer, employee, stockholder, or partner thereof who may materially influence the applicant's conduct meets the standards under subsection (j).

(i)  A license issued to a partnership, corporation, or other entity authorizes all members, officers, and designated employees to act as a licensee under the license, if those persons are named in the application and any supplements to the application.

(j)  Upon the filing of an application and the payment of the license fee, the commissioner shall make an investigation of each applicant and may issue a license if the commissioner finds that the applicant:

(1)  If a provider, has provided a detailed plan of operation;

(2)  Is competent and trustworthy and intends to transact its business in good faith;

(3)  Has a good business reputation and has had experience, training, or education so as to be qualified in the business for which the license is applied;

(4)  If a legal entity is formed or organized pursuant to the laws of this State or is a foreign legal entity authorized to transact business in this State, or provides a certificate of good standing from the state of its domicile; and

(5)  Has provided to the commissioner an anti-fraud plan that meets the requirements of section 431E-48.

(k)  The commissioner shall not issue any license to a nonresident applicant unless a written designation of an agent for service of process is filed and maintained with the commissioner or unless the applicant has filed with the commissioner the applicant's written irrevocable consent that any action against the applicant may be commenced against the applicant by service of process on the commissioner.

(l)  Each licensee shall file with the commissioner on or before the first day of March of each year an annual statement containing the information as the commissioner by rule may prescribe.

(m)  A provider may not use any person to perform the functions of a broker unless the person holds a current, valid license as a broker.

(n)  A broker may not use any person to perform the functions of a provider as defined in this chapter unless such person holds a current, valid license as a provider, and as provided in this section.

(o)  A provider or broker shall provide to the commissioner new or revised information about officers, ten per cent or more stockholders, partners, directors, members, or designated employees within thirty days of the change.

(p)  An individual licensed as a broker shall complete on a biennial basis fifteen hours of training related to life settlements and life settlement transactions, as required by the commissioner; provided that a life insurance producer who is operating as a broker pursuant to this section shall not be subject to the requirements of this subsection.  Any person failing to meet the requirements of this subsection shall be subject to the penalties imposed by the commissioner. [L 2008, c 177, pt of §1]



§431E-4 - License suspension, revocation, or refusal to renew.

[§431E-4]  License suspension, revocation, or refusal to renew.  (a)  The commissioner may suspend, revoke, or refuse to renew the license of any licensee if the commissioner finds that:

(1)  There was any material misrepresentation in the application for the license;

(2)  The licensee or any officer, partner, member, or director has been guilty of fraudulent or dishonest practices, is subject to a final administrative action, or is otherwise shown to be untrustworthy or incompetent to act as a licensee;

(3)  The provider demonstrates a pattern of unreasonably withholding payments to policy owners;

(4)  The licensee no longer meets the requirements for initial licensure;

(5)  The licensee or any officer, partner, member, or director has been convicted of a felony, or of any misdemeanor of which criminal fraud is an element; or the licensee has pleaded guilty or nolo contendere with respect to any felony or any misdemeanor of which criminal fraud or moral turpitude is an element, regardless of whether a judgment of conviction has been entered by the court;

(6)  The provider has entered into any life settlement contract that has not been approved pursuant to this chapter;

(7)  The provider has failed to honor contractual obligations set out in a life settlement contract;

(8)  The provider has assigned, transferred, or pledged a settled policy to a person other than a provider licensed in this State, a purchaser, an accredited investor or qualified institutional buyer as defined respectively in Rule 501 of Regulation D or Rule 144A of the federal Securities Act of 1933, as amended, a financing entity, a special purpose entity, or a related provider trust; or

(9)  The licensee or any officer, partner, member, or key management personnel has violated this chapter.

(b)  Before the commissioner may deny a license application or suspends, revokes, or refuses to renew the license of any licensee under this chapter, the commissioner shall conduct a hearing in accordance with chapter 91. [L 2008, c 177, pt of §1]



§431E-5 - Contract requirements.

[§431E-5]  Contract requirements.  (a)  No person may use any form of life settlement contract in this State unless it has been filed with and approved, if required, by the commissioner in a manner that conforms with the filing procedures and any time restrictions or deeming provisions, if any, for life insurance forms, policies, and contracts.

(b)  No insurer may, as a condition of responding to a request for verification of coverage or in connection with the transfer of a policy pursuant to a life settlement contract, require that the owner, insured, provider, or broker sign any form, disclosure, consent, waiver, or acknowledgment that has not been expressly approved by the commissioner for use in connection with life settlement contracts in this State.

(c)  A person shall not use a life settlement contract form or provide to an owner a disclosure statement form in this State unless first filed with and approved by the commissioner. The commissioner shall disapprove a life settlement contract form or disclosure statement form if, in the commissioner's opinion, the contract or provisions contained therein fail to meet the requirements of sections 431E-21, 431E-31, 431E-33, and 431E-43 of this chapter or are unreasonable, contrary to the interests of the public, or otherwise misleading or unfair to the owner.  At the commissioner's discretion, the commissioner may require the submission of advertising material. [L 2008, c 177, pt of §1]



§431E-6 - Reporting requirements and privacy.

[§431E-6]  Reporting requirements and privacy.  (a)  For any policy settled within five years of policy issuance, each provider shall file with the commissioner on or before March 1 of each year an annual statement containing the information as the commissioner may prescribe by rule.  In addition to any other requirements, the annual statement shall:

(1)  Specify the total number, aggregate face amount, and life settlement proceeds of policies settled during the immediately preceding calendar year, together with a breakdown of the information by policy issue year; and

(2)  Include the names of the insurance companies whose policies have been settled and the brokers that have settled said policies.

The information shall be limited to only those transactions where the insured is a resident of this State and shall not include individual transaction data regarding the business of life settlements or information that there is a reasonable basis to believe could be used to identify the owner or the insured.

Every provider that wilfully fails to file an annual statement as required in this section, or wilfully fails to reply within thirty days to a written inquiry by the commissioner in connection therewith, shall, in addition to other penalties provided by this chapter, be subject, upon due notice and opportunity to be heard, to a penalty of up to $250 per day of delay, not to exceed $25,000 in the aggregate, for each such failure.

(b)  Except as otherwise allowed or required by law, a provider, broker, insurance company, insurance producer, information bureau, rating agency or company, or any other person with actual knowledge of an insured's identity, shall not disclose the identity of an insured or information that there is a reasonable basis to believe could be used to identify the insured or the insured's financial or medical information to any other person unless the disclosure:

(1)  Is necessary to effect a life settlement contract between the owner and a provider, and the owner and insured have provided prior written consent to the disclosure;

(2)  Is necessary to effectuate the sale of life settlement contracts, or interests therein, as investments, so long as the sale is conducted in accordance with applicable state and federal securities law and the owner and the insured have both provided prior written consent to the disclosure;

(3)  Is provided in response to an investigation or examination by the commissioner pursuant to the requirements of section 431E-17 or any other governmental officer or agency;

(4)  Is a term or condition to the transfer of a policy by one provider to another provider, in which case the receiving provider shall be required to comply with the confidentiality requirements of this section;

(5)  Is necessary to allow the provider or broker or their authorized representatives to make contacts for the purpose of determining health status.  For the purposes of this paragraph, the term "authorized representative" shall not include any person who has or may have any financial interest in the life settlement contract other than a provider, licensed broker, financing entity, related provider trust, or special purpose entity.  A provider or broker shall require its authorized representative to agree in writing to adhere to the privacy provisions of this section; or

(6)  Is required to purchase stop loss coverage.

(c)  Non-public personal information solicited or obtained in connection with a proposed or actual life settlement contract shall be subject to the provisions applicable to financial institutions under the federal Gramm Leach Bliley Act, P.L. 106-102 (1999), and all other applicable state and federal laws relating to confidentiality of non-public personal information. [L 2008, c 177, pt of §1]



§431E-11 - Examination.

PART II.  EXAMINATIONS

[§431E-11]  Examination.  (a)  The commissioner may, when the commissioner deems it reasonably necessary to protect the interests of the public, examine the business and affairs of any licensee or applicant for a license.  The commissioner may order any licensee or applicant to produce any records, books, files or other information reasonably necessary to ascertain whether such licensee or applicant is acting or has acted in violation of the law or otherwise contrary to the interests of the public. The expenses incurred in conducting any examination shall be paid by the licensee or applicant.

(b)  In lieu of an examination under this chapter of any foreign or alien licensee licensed in this State, the commissioner may, at the commissioner's discretion, accept an examination report on the licensee as prepared by the commissioner for the licensee's state of domicile or port-of-entry state.

(c)  Records of all consummated transactions and life settlement contracts shall be maintained by the provider for three years after the death of the insured and shall be available to the commissioner for inspection during reasonable business hours. [L 2008, c 177, pt of §1]



§431E-12 - Conduct of examinations.

[§431E-12]  Conduct of examinations.  (a)  Upon determining that an examination under section 431E-11 should be conducted, the commissioner shall issue an examination warrant appointing one or more examiners to perform the examination and instructing them as to the scope of the examination.  In conducting the examination, the examiner shall use methods common to the examination of any life settlement licensee and shall use the guidelines and procedures set forth in an examiners' handbook adopted by a national organization.

(b)  Every licensee or person from whom information is sought, including its officers, directors and agents, shall provide to the examiners timely, convenient, and free access at all reasonable hours at its offices to all books, records, accounts, papers, documents, assets, and computer or other recordings relating to the property, assets, business, and affairs of the licensee being examined.  The officers, directors, employees, and agents of the licensee or person shall facilitate the examination and aid in the examination so far as it is in their power to do so.  The refusal of a licensee, by its officers, directors, employees, or agents, to submit to examination or to comply with any reasonable written request of the commissioner shall be grounds for suspension or refusal of, or nonrenewal of any license or authority held by the licensee to engage in the life settlement business or other business subject to the commissioner's jurisdiction.  Any proceedings for suspension, revocation, or refusal of any license or authority shall be conducted pursuant to chapter 91.

(c)  The commissioner shall have the power to issue subpoenas, to administer oaths, and to examine under oath any person as to any matter pertinent to the examination.  Upon the failure or refusal of a person to obey a subpoena, the commissioner may petition a court of competent jurisdiction, and upon proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence.

(d)  When making an examination under this chapter, the commissioner may retain attorneys, appraisers, independent actuaries, independent certified public accountants, or other professionals and specialists as examiners, the reasonable cost of which shall be borne by the licensee that is the subject of the examination.

(e)  Nothing in this chapter shall be construed to limit the commissioner's authority to terminate or suspend an examination to pursue other legal or regulatory action pursuant to the insurance laws of this State.  Findings of fact and conclusions made pursuant to any examination shall be prima facie evidence in any legal or regulatory action.

(f)  Nothing in this chapter shall be construed to limit the commissioner's authority to use and, if appropriate, to make public any final or preliminary examination report, any examiner or licensee work papers or other documents, or any other information discovered or developed during the course of any examination in the furtherance of any legal or regulatory action that the commissioner may, in the commissioner's sole discretion, deem appropriate. [L 2008, c 177, pt of §1]



§431E-13 - Examination reports.

[§431E-13]  Examination reports.  (a)  Examination reports shall be comprised of only facts appearing upon the books, from the testimony of its officers or agents or other persons examined concerning its affairs, and such conclusions and recommendations as the examiners find reasonably warranted from the facts.

(b)  No later than sixty days following completion of the examination, the examiner in charge shall file with the commissioner a verified written report of examination under oath.  Upon receipt of the verified report, the commissioner shall transmit the report to the licensee examined, together with a notice that shall afford the licensee examined a reasonable opportunity of not more than thirty days to make a written submission or rebuttal with respect to any matters contained in the examination report and which shall become part of the report or to request a hearing on any matter in dispute.

(c)  In the event the commissioner determines that regulatory action is appropriate as a result of an examination, the commissioner may initiate any proceedings or actions provided by law. [L 2008, c 177, pt of §1]



§431E-14 - Confidentiality of examination information.

[§431E-14]  Confidentiality of examination information.  (a)  Names and individual identification data for all owners, purchasers, and insureds shall be considered private and confidential information and shall not be disclosed by the commissioner, unless the disclosure is to another regulator or is required by law.

(b)  Except as otherwise provided in this chapter, all examination reports, working papers, recorded information, documents and copies thereof produced by, obtained by, or disclosed to the commissioner or any other person in the course of an examination made under this chapter, or in the course of analysis or investigation by the commissioner of the financial condition or market conduct of a licensee, shall be confidential by law and privileged, shall not be subject to chapter 92F, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action. The commissioner is authorized to use the documents, materials, or other information in the furtherance of any regulatory or legal action brought as part of the commissioner's official duties.  The licensee being examined may have access to all documents used to make the report. [L 2008, c 177, pt of §1]



§431E-15 - Examiner; conflict of interest.

[§431E-15]  Examiner; conflict of interest.  (a)  An examiner may not be appointed by the commissioner if the examiner, either directly or indirectly, has a conflict of interest or is affiliated with the management of or owns a pecuniary interest in any person subject to examination under this chapter.  This section shall not be construed to automatically preclude an examiner from being:

(1)  An owner;

(2)  An insured in a policy or life settlement contract; or

(3)  A beneficiary in a policy that is proposed for a life settlement contract.

(b)  Notwithstanding the requirements of this section, the commissioner may retain from time to time, on an individual basis, qualified actuaries, certified public accountants, or other similar individuals who are independently practicing their professions, even though these persons may from time to time be similarly employed or retained by persons subject to examination under this chapter. [L 2008, c 177, pt of §1]



§431E-16 - Immunity from liability.

[§431E-16]  Immunity from liability.  (a)  No cause of action shall arise nor shall any liability be imposed against the commissioner, the commissioner's authorized representatives, or any examiner appointed by the commissioner for any statements made or conduct performed in good faith while carrying out the provisions of this chapter.

(b)  No cause of action shall arise, nor shall any liability be imposed against any person for the act of communicating or delivering information or data to the commissioner or the commissioner's authorized representative or examiner pursuant to an examination made under this chapter, if the act of communication or delivery was performed in good faith and without fraudulent intent or the intent to deceive.  This subsection does not abrogate or modify in any way any common law or statutory privilege or immunity heretofore enjoyed by any person identified in subsection (a).

(c)  A person identified in subsection (a) or (b) shall be entitled to an award of attorney's fees and costs if the person is the prevailing party in a civil cause of action for libel, slander, or any other relevant tort arising out of activities in carrying out the provisions of this chapter and the party bringing the action was not substantially justified in doing so. For purposes of this section, a proceeding is "substantially justified" if it had a reasonable basis in law or fact at the time that it was initiated. [L 2008, c 177, pt of §1]



§431E-17 - Investigative authority of the commissioner.

[§431E-17]  Investigative authority of the commissioner.  The commissioner may investigate suspected fraudulent life settlement acts and persons engaged in the business of life settlements. [L 2008, c 177, pt of §1]



§431E-21 - Advertising.

PART III.  ADVERTISING

[§431E-21]  Advertising.  (a)  A broker or provider licensed pursuant to this chapter may conduct or participate in advertisements within this State.  Such advertisements shall comply with all advertising and marketing laws or rules adopted by the commissioner that are applicable to life insurers or to brokers and providers licensed pursuant to this chapter.

(b)  Advertisements shall be accurate, truthful, and not misleading in fact or by implication.

(c)  No person or trust shall:

(1)  Directly or indirectly market, advertise, solicit, or otherwise promote the purchase of a policy for the sole purpose of or with an emphasis on settling the policy; or

(2)  Use the words "free", "no cost", or words of similar import in the marketing, advertising, soliciting, or otherwise promoting of the purchase of a policy. [L 2008, c 177, pt of §1]



§431E-31 - Disclosures to owners.

PART IV.  DISCLOSURES AND GENERAL PROCEDURES

[§431E-31]  Disclosures to owners.  (a)  The provider shall provide in writing, in a separate document that is signed by the owner and provider, the following information to the owner no later than the date the life settlement contract is signed by all parties:

(1)  The fact that possible alternatives to life settlement contracts exist, including but not limited to accelerated benefits offered by the issuer of the policy;

(2)  The fact that some or all of the proceeds of a life settlement contract may be taxable and that assistance should be sought from a professional tax advisor;

(3)  The fact that the proceeds from a life settlement contract could be subject to the claims of creditors;

(4)  The fact that receipt of proceeds from a life settlement contract may adversely affect the recipients' eligibility for public assistance or other government benefits or entitlements and that advice should be obtained from the appropriate agencies;

(5)  The fact that the owner has a right to terminate a life settlement contract within fifteen days of the date it is executed by all parties and the owner has received the disclosures contained herein.  Rescission, if exercised by the owner, is effective only if both notice of the rescission is given, and the owner repays all proceeds and any premiums, loans, and loan interest paid on account of the provider within the rescission period.  If the insured dies during the rescission period, the contract shall be deemed to have been rescinded subject to repayment by the owner or the owner's estate of all proceeds and any premiums, loans, and loan interest to the provider;

(6)  The fact that proceeds will be sent to the owner within three business days after the provider has received the insurer or group administrator's acknowledgment that ownership of the policy or interest in the certificate has been transferred and the beneficiary has been designated in accordance with the terms of the life settlement contract;

(7)  The fact that entering into a life settlement contract may cause other rights or benefits, including conversion rights and waiver of premium benefits that may exist under the policy or certificate, to be forfeited by the owner and that assistance should be sought from a professional financial advisor;

(8)  The amount and method of calculating the compensation paid or to be paid to the broker, or any other person acting for the owner in connection with the transaction, wherein the term compensation includes anything of value paid or given;

(9)  The date by which the funds will be available to the owner and the transmitter of the funds;

(10)  The fact that the commissioner shall require delivery of a Buyer's Guide or a similar consumer advisory package in the form prescribed by the commissioner to owners during the solicitation process;

(11)  The following language:

"All medical, financial or personal information solicited or obtained by a provider or broker about an insured, including the insured's identity or the identity of family members, a spouse or a significant other may be disclosed as necessary to effect the life settlement contract between the owner and provider.  If you are asked to provide this information, you will be asked to consent to the disclosure.  The information may be provided to someone who buys the policy or provides funds for the purchase. You may be asked to renew your permission to share information every two years.";

(12)  The fact that the commissioner shall require providers and brokers to print separate signed fraud warnings on their applications and on their life settlement contracts as follows:

"Any person who knowingly presents false information in an application for insurance or life settlement contract is guilty of a crime and may be subject to fines and confinement in prison.";

(13)  The fact that the owner may be contacted by either the provider or broker or its authorized representative for the purpose of determining the owner's health status or to verify the owner's address;

(14)  The affiliation, if any, between the provider and the issuer of the policy to be settled;

(15)  That a broker represents exclusively the owner, and not the insurer or the provider or any other person, and owes a fiduciary duty to the owner, including a duty to act according to the owner's instructions and in the best interest of the owner;

(16)  The name, address, and telephone number of the provider;

(17)  The name, business address, and telephone number of the independent third party escrow agent, and the fact that the owner may inspect or receive copies of the relevant escrow or trust agreements or documents; and

(18)  The fact that a change of ownership could in the future limit the insured's ability to purchase future insurance on the insured's life because there is a limit to how much coverage insurers will issue on one life.

(b)  The written disclosures shall be conspicuously displayed in any life settlement contract furnished to the owner by a provider, including any affiliations or contractual arrangements between the provider and the broker.

(c)  A broker shall provide the owner and the provider with at least the following disclosures no later than the date the life settlement contract is signed by all parties.  The disclosures shall be conspicuously displayed in the life settlement contract or in a separate document signed by the owner and provide the following information:

(1)  The name, business address, and telephone number of the broker;

(2)  A full, complete, and accurate description of all the offers, counter-offers, acceptances, and rejections relating to the proposed life settlement contract;

(3)  A written disclosure of any affiliations or contractual arrangements between the broker and any person making an offer in connection with the proposed life settlement contract;

(4)  The name of each broker who receives compensation and the amount of compensation received by that broker, which compensation includes anything of value paid or given to the broker in connection with the life settlement contract;

(5)  A complete reconciliation of the gross offer or bid by the provider to the net amount of proceeds or value to be received by the owner.  For the purpose of this paragraph, "gross offer" or "bid" means the total amount or value offered by the provider for the purchase of one or more life insurance policies, inclusive of commissions and fees; and

(6)  The fact that the failure to provide the disclosures or rights described in this section shall be deemed an unfair trade practice under section 480-2. [L 2008, c 177, pt of §1]



§431E-32 - Disclosure to insurer.

[§431E-32]  Disclosure to insurer.  (a)  Without limiting the ability of an insurer from assessing the insurability of a policy applicant and determining whether or not to issue the policy, and in addition to other questions an insurance carrier may lawfully pose to a life insurance applicant, insurance carriers may inquire in the application for insurance whether the proposed owner intends to pay premiums with the assistance of financing from a lender that will use the policy as collateral to support the financing.

(b)  If, as described in subsection (a)(3) of the definition of "life settlement contract" in section 431E-2, the loan provides funds that can be used for a purpose other than paying for the premiums, costs, and expenses associated with obtaining and maintaining the policy and loan, the application shall be rejected as a violation of the prohibited practices in section 431E-41.

(c)  If the financing does not violate section 431E-41 in this manner, the insurance carrier:

(1)  May make disclosures to the applicant and the insured, either on the application or an amendment to the application to be completed no later than the delivery of the policy, including the following:

"If you have entered into a loan arrangement where the policy is used as collateral, and the policy does change ownership at some point in the future in satisfaction of the loan, the following may be true:

(1) A change of ownership could lead to a stranger owning an interest in the insured's life;

(2) A change of ownership could in the future limit your ability to purchase future insurance on the insured's life because there is a limit to how much coverage insurers will issue on one life;

(3) Should there be a change of ownership and you wish to obtain more insurance coverage on the insured's life in the future, the insured's higher issue age, a change in health status, and/or other factors may reduce the ability to obtain coverage and/or may result in significantly higher premiums;

(4) You should consult a professional advisor, since a change in ownership in satisfaction of the loan may result in tax consequences to the owner, depending on the structure of the loan"; and

(2)  May require certifications, such as the following, from the applicant and/or the insured:

"(1) I have not entered into any agreement or arrangement providing for the future sale of this life insurance policy;

(2) My loan arrangement for this policy provides funds sufficient to pay for some or all of the premiums, costs, and expenses associated with obtaining and maintaining my life insurance policy, but I have not entered into any agreement by which I am to receive consideration in exchange for procuring this policy; and

(3) The borrower has an insurable interest in the insured."

[L 2008, c 177, pt of §1]



§431E-33 - General rules.

[§431E-33]  General rules.  (a)  A provider entering into a life settlement contract with any owner of a policy, wherein the insured is terminally or chronically ill, shall first obtain:

(1)  If the owner is the insured, a written statement from a licensed attending physician that the owner is of sound mind and under no constraint or undue influence to enter into a life settlement contract; and

(2)  A document in which the insured consents to the release of the insured's medical records to a provider, broker, or insurance producer and, if the policy was issued less than two years from the date of application for a life settlement contract, to the insurance company that issued the policy.

The provider, broker, or its authorized representative shall be limited to contact for the purpose of determining the owner's health status or to verify the owner's address, once every three months if the insured has a life expectancy of more than one year, and no more than once per month if the insured has a life expectancy of one year or less.

(b)  The insurer shall respond to a request for verification of coverage submitted by a provider, broker, or life insurance producer, not later than thirty calendar days of the date the request is received.  The request for verification of coverage shall be made on a form approved by the commissioner.  The insurer shall complete and issue the verification of coverage or indicate in which respects it is unable to respond.  In its response, the insurer shall indicate whether, based on the medical evidence and documents provided, the insurer intends to pursue an investigation at this time regarding the validity of the insurance contract.

(c)  Before or at the time of execution of the life settlement contract, the provider shall obtain a witnessed document in which the owner:

(1)  Consents to the life settlement contract;

(2)  Represents that the owner has a full and complete understanding of the life settlement contract;

(3)  Represents that the owner has a full and complete understanding of the benefits of the policy;

(4)  Acknowledges that the owner is entering into the life settlement contract freely and voluntarily; and

(5)  For persons with a chronic or terminal illness or condition, acknowledges that the insured has a chronic or terminal illness and that the chronic or terminal illness or condition was diagnosed after the policy was issued.

(d)  An insurer shall not unreasonably delay effecting change of ownership or beneficiary in connection with any life settlement contract lawfully entered into in this State or with a resident of this State.

(e)  If a broker or life insurance producer performs any of the activities required of the provider under this section, the provider shall be deemed to have fulfilled the requirements of this section.

(f)  If a broker performs those verification of coverage activities required of the provider, the provider is deemed to have performed those activities.

(g)  Within twenty days after an owner executes the life settlement contract, the provider shall give written notice to the insurer that issued that policy that the policy has become subject to a life settlement contract. The notice shall be accompanied by the documents required by section 431E-32(c).

(h)  All life settlement contracts entered into in this State shall provide that the owner may rescind the contract on or before fifteen days after the date it is executed by all parties thereto.  Rescission, if exercised by the owner, is effective only if both notice of the rescission is given, and the owner repays all proceeds and any premiums, loans, and loan interest paid on account of the provider within the rescission period.  If the insured dies during the rescission period, the contract shall be deemed to have been rescinded subject to repayment by the owner or the owner's estate of all proceeds and any premiums, loans, and loan interest to the provider.

(i)  Within three business days after receipt from the owner of documents to effect the transfer of the policy, the provider shall pay the proceeds of the settlement to an escrow or trust account managed by a trustee or escrow agent in a state or federally chartered financial institution pending acknowledgment of the transfer by the issuer of the policy.  The trustee or escrow agent shall be required to transfer the proceeds due to the owner within three business days of acknowledgment of the transfer from the insurer.

(j)  Failure to tender the life settlement contract proceeds to the owner by the date disclosed to the owner shall render the contract voidable by the owner for lack of consideration until the time the proceeds are tendered to and accepted by the owner.  A failure to give written notice of the right of rescission hereunder shall toll the right of rescission until thirty days after the written notice of the right of rescission has been given.

(k)  Any fee paid by a provider, party, individual, or an owner to a broker in exchange for services provided to the owner pertaining to a life settlement contract shall be computed as a percentage of the offer obtained, not the face value of the policy.  Nothing in this section shall be construed as prohibiting a broker from reducing such broker's fee below this percentage if the broker so chooses.

(l)  The broker shall disclose to the owner anything of value paid or given to a broker and that relates to a life settlement contract.

(m)  No person at any time prior to or at the time of the application for, or issuance of, a policy, or during a two-year period commencing with the date of issuance of the policy, shall enter into a life settlement regardless of the date the compensation is to be provided and regardless of the date the assignment, transfer, sale, devise, bequest, or surrender of the policy is to occur.  This prohibition shall not apply if the owner certifies to the provider that:

(1)  The policy was issued upon the owner's exercise of conversion rights arising out of a group or individual policy; provided that the total of the time covered under the conversion policy plus the time covered under the prior policy is at least twenty-four months. The time covered under a group policy shall be calculated without regard to a change in insurance carriers; provided further that the coverage has been continuous and under the same group sponsorship; or

(2)  The owner submits independent evidence to the provider that one or more of the following conditions have been met within the two-year period:

(A)  The owner or insured is chronically or terminally ill;

(B)  The owner or insured disposes of ownership interests in a closely-held corporation, pursuant to the terms of a buyout or other similar agreement in effect at the time the policy was initially issued;

(C)  The owner's spouse dies;

(D)  The owner divorces the owner's spouse;

(E)  The owner retires from full-time employment;

(F)  The owner becomes physically or mentally disabled and a physician determines that the disability prevents the owner from maintaining full-time employment; or

(G)  A final order, judgment, or decree is entered by a court of competent jurisdiction, on the application of a creditor of the owner, adjudicating the owner bankrupt or insolvent, or approving a petition seeking reorganization of the owner or appointing a receiver, trustee, or liquidator to all or a substantial part of the owner's assets;

(3)  Copies of the independent evidence required by subsection (m)(2) shall be submitted to the insurer when the provider submits a request to the insurer for verification of coverage.  The copies shall be accompanied by a letter of attestation from the provider that the copies are true and correct copies of the documents received by the provider.  Nothing in this section shall prohibit an insurer from exercising its right to contest the validity of any policy;

(4)  If the provider submits to the insurer a copy of independent evidence required by subsection (m)(2) when the provider submits a request to the insurer to effect the transfer of the policy to the provider, the copy shall be deemed to establish that the life settlement contract satisfies the requirements of this section. [L 2008, c 177, pt of §1]



§431E-34 - Buyer's guide.

[§431E-34]  Buyer's guide.  The commissioner by rule shall require delivery of a Buyer's Guide or a similar consumer advisory package to owners during the process of soliciting a life settlement contract. [L 2008, c 177, pt of §1]



§431E-41 - Prohibited practices.

PART V.  MISCELLANEOUS PROVISIONS

[§431E-41]  Prohibited practices.  (a)  It is unlawful for any person to:

(1)  Enter into a life settlement contract if the person knows or reasonably should have known that the policy was obtained by means of a false, deceptive, or misleading application for such policy;

(2)  Engage in any transaction, practice, or course of business if the person knows or reasonably should have known that the intent was to avoid the notice requirements of this chapter;

(3)  Engage in any fraudulent act or practice in connection with any transaction relating to any life settlement contract involving an owner who is a resident of this State;

(4)  Issue, solicit, market, or otherwise promote the purchase of a policy for the purpose of or with an emphasis on settling the policy;

(5)  Enter into a premium finance agreement with any person or agency, or any person affiliated with the person or agency, pursuant to which the person shall receive any proceeds, fees, or other consideration, directly or indirectly, from the policy or owner of the policy or any other person with respect to the premium finance agreement or any life settlement contract or other transaction related to such policy that are in addition to the amounts required to pay the principal, interest, and service charges related to policy premiums pursuant to the premium finance agreement or subsequent sale of such agreement; provided that any payments, charges, fees or other amounts in addition to the amounts required to pay the principal, interest, and service charges related to policy premiums paid under the premium finance agreement shall be remitted to the original owner of the policy or to the owner's estate if the owner [is] not living at the time of the determination of the overpayment;

(6)  With respect to any policy or life settlement contract and a broker, knowingly solicit an offer from, effectuate a life settlement contract with or make a sale to any provider, financing entity, or related provider trust that is controlling, controlled by, or under common control with such broker;

(7)  With respect to any policy or life settlement contract and a provider, knowingly enter into a life settlement contract with an owner, if, in connection with such life settlement contract, anything of value will be paid to a broker that is controlling, controlled by, or under common control with such provider or the financing entity or related provider trust that is involved in such life settlement contract;

(8)  With respect to a provider, enter into a life settlement contract unless the life settlement contract promotional, advertising, and marketing materials, as may be prescribed by rule, have been filed with the commissioner.  In no event shall any marketing materials expressly reference that the insurance is "free" for any period of time.  The inclusion of any reference in the marketing materials that would cause an owner to reasonably believe that the insurance is free for any period of time shall be considered a violation of this chapter;

(9)  With respect to any life insurance producer, insurance company, broker, or provider, make any statement or representation to the applicant or policyholder in connection with the sale or financing of a policy to the effect that the insurance is free or without cost to the policyholder for any period of time unless provided in the policy;

(10)  Knowingly and intentionally interfere with the enforcement of the provisions of this chapter or investigations of suspected or actual violations of this chapter; and

(11)  With respect to a person in the business of life settlements, knowingly or intentionally permit any person convicted of a felony involving dishonesty or breach of trust to participate in the business of life settlements.

(b)  A violation of this section shall be deemed a fraudulent life settlement act. [L 2008, c 177, pt of §1]



§431E-42 - Fraudulent life settlement acts prohibited.

[§431E-42]  Fraudulent life settlement acts prohibited.  It is a violation of this chapter for any person, provider, broker, or any other party related to the business of life settlements, to commit a fraudulent life settlement act.

For the purposes of this section, "fraudulent life settlement act" includes:

(1)  Acts or omissions committed by any person who, knowingly and with intent to defraud, for the purpose of depriving another of property or for pecuniary gain, commits, or permits its employees or agents to engage in acts including but not limited to:

(A)  Presenting, causing to be presented, or preparing with knowledge and belief that it will be presented to or by a provider, premium finance lender, broker, insurer, insurance producer, or any other person, false material information, or concealing material information, as part of, in support of, or concerning a fact material to one or more of the following:

(i)  An application for the issuance of a policy or life settlement contract;

(ii)  The underwriting of a policy or life settlement contract;

(iii)  A claim for payment or benefit pursuant to a policy or life settlement contract;

(iv)  Premiums paid on a policy;

(v)  Payments and changes in ownership or beneficiary made in accordance with the terms of a policy or life settlement contract;

(vi)  The reinstatement or conversion of a policy;

(vii)  In the solicitation, offer to enter into, or effectuation of a policy or life settlement contract;

(viii)  The issuance of written evidence of a policy or life settlement contract;

(ix)  Any application for or the existence of or any payments related to a loan secured directly or indirectly by any interest in a policy; or

(x)  Entering into any practice or plan that involves stranger-originated life insurance;

(B)  Failing to disclose to the insurer, where the insurer requests such disclosure, that the prospective insured has undergone a life expectancy evaluation by any person or entity other than the insurer or its authorized representatives in connection with the issuance of the policy;

(C)  Employing any device, scheme, or artifice to defraud in the business of life settlements; or

(D)  In the solicitation, application, or issuance of a policy, employing any device, scheme, or artifice in violation of state insurable interest laws;

(2)  In the furtherance of a fraud or to prevent the detection of a fraud, any person commits or permits its employees or its agents to:

(A)  Remove, conceal, alter, destroy, or sequester from the commissioner the assets or records of a licensee or other person engaged in the business of life settlements;

(B)  Misrepresent or conceal the financial condition of a licensee, financing entity, insurer, or other person;

(C)  Transact the business of life settlements in violation of laws requiring a license, certificate of authority, or other legal authority for the transaction of the business of life settlements;

(D)  File with the commissioner or the chief insurance regulatory official of another jurisdiction a document containing false information or otherwise concealing information about a material fact from the commissioner;

(E)  Engage in embezzlement, theft, misappropriation, or conversion of moneys, funds, premiums, credits, or other property of a provider, insurer, insured, owner, insurance, policy owner, or any other person engaged in the business of life settlements or insurance;

(F)  Knowingly and with intent to defraud, enter into, broker, or otherwise deal in a life settlement contract, the subject of which is a policy that was obtained by presenting false information concerning any fact material to the policy or by concealing, for the purpose of misleading another, information concerning any fact material to the policy, where the owner or the owner's agent intended to defraud the policy's issuer;

(G)  Attempt to commit, assist, aid, or abet in the commission of, or conspire to commit the acts or omissions specified in this definition; or

(H)  Misrepresent the state of residence of an owner to be a state or jurisdiction that does not have a law substantially similar to this chapter for the purpose of evading or avoiding the provisions of this chapter. [L 2008, c 177, pt of §1]



§431E-43 - Fraud warning required.

[§431E-43]  Fraud warning required.  (a)  Life settlement contracts and applications for life settlement contracts, regardless of the form of transmission, shall contain the following statement or a substantially similar statement:  "Any person who knowingly presents false information in an application for insurance or life settlement contract is guilty of a crime and may be subject to fines and confinement in prison."

(b)  The lack of a statement as required in subsection (a) shall not constitute a defense in any prosecution for a fraudulent life settlement act. [L 2008, c 177, pt of §1]



§431E-44 - Mandatory reporting of fraudulent life settlement acts.

[§431E-44]  Mandatory reporting of fraudulent life settlement acts.  (a)  Any person engaged in the business of life settlements having knowledge or a reasonable belief that a fraudulent life settlement act is being, will be, or has been committed shall provide to the commissioner the information required by, and in a manner prescribed by, the commissioner.

(b)  Any other person having knowledge or a reasonable belief that a fraudulent life settlement act is being, will be, or has been committed may provide to the commissioner the information required by, and in a manner prescribed by, the commissioner. [L 2008, c 177, pt of §1]



§431E-45 - Immunity from liability.

[§431E-45]  Immunity from liability.  (a)  No civil liability shall be imposed on and no cause of action shall arise from a person's furnishing information concerning suspected, anticipated, or completed fraudulent life settlement acts or suspected or completed fraudulent insurance acts, if the information is provided to or received from:

(1)  The commissioner or the commissioner's employees, agents or representatives;

(2)  Federal, state, or local law enforcement or regulatory officials or their employees, agents, or representatives;

(3)  A person involved in the prevention and detection of fraudulent life settlement acts or that person's agents, employees, or representatives;

(4)  Any regulatory body or their employees, agents, or representatives, overseeing life insurance, life settlements, securities, or investment fraud;

(5)  The life insurer that issued the policy covering the life of the insured; or

(6)  The licensee and any agents, employees, or representatives.

(b)  Subsection (a) shall not apply to statements made with actual malice.  In an action brought against a person for filing a report or furnishing other information concerning a fraudulent life settlement act or a fraudulent insurance act, the party bringing the action shall plead specifically any allegation that subsection (a) does not apply because the person filing the report or furnishing the information did so with actual malice.

(c)  A person identified in subsection (a) shall be entitled to an award of attorney's fees and costs if the person is the prevailing party in a civil cause of action for libel, slander, or any other relevant tort arising out of activities in carrying out the provisions of this chapter and the party bringing the action was not substantially justified in doing so. For purposes of this section, a proceeding is "substantially justified" if it had a reasonable basis in law or fact at the time that it was initiated.

(d)  This section does not abrogate or modify common law or statutory privileges or immunities enjoyed by a person described in subsection (a). [L 2008, c 177, pt of §1]



§431E-46 - Confidentiality.

[§431E-46]  Confidentiality.  (a)  The documents and evidence provided pursuant to section 431E-45 or obtained by the commissioner in an investigation of suspected or actual fraudulent life settlement acts shall be privileged and confidential and shall not be a public record and shall not be subject to discovery or subpoena in a civil or criminal action.

(b)  Subsection (a) does not prohibit release by the commissioner of documents and evidence obtained in an investigation of suspected or actual fraudulent life settlement acts:

(1)  In administrative or judicial proceedings to enforce laws administered by the commissioner;

(2)  To federal, state, or local law enforcement or regulatory agencies, to an organization established for the purpose of detecting and preventing fraudulent life settlement acts or to the National Association of Insurance Commissioners; or

(3)  At the discretion of the commissioner, to a person in the business of life settlements that is aggrieved by a fraudulent life settlement act.

(c)  Release of documents and evidence under subsection (b) does not abrogate or modify the privilege granted in subsection (a). [L 2008, c 177, pt of §1]



§431E-47 - Other law enforcement or regulatory authority.

[§431E-47]  Other law enforcement or regulatory authority. This chapter shall not:

(1)  Preempt the authority or relieve the duty of other law enforcement or regulatory agencies to investigate, examine, and prosecute suspected violations of law;

(2)  Preempt, supersede, or limit any provision of any state securities law or any rule, order, or notice issued thereunder;

(3)  Prevent or prohibit a person from disclosing voluntarily information concerning life settlement fraud to a law enforcement or regulatory agency other than the insurance division; or

(4)  Limit the powers granted elsewhere by the laws of this State to the commissioner or the insurance fraud investigations unit to investigate and examine possible violations of law and to take appropriate action against wrongdoers. [L 2008, c 177, pt of §1]



§431E-48 - Life settlement anti-fraud initiatives.

[§431E-48]  Life settlement anti-fraud initiatives.  (a)  Providers and brokers shall have in place anti-fraud initiatives reasonably calculated to detect, prosecute, and prevent fraudulent life settlement acts.  At the discretion of the commissioner, the commissioner may order, or a licensee may request and the commissioner may grant, such modifications of the following required initiatives as necessary to ensure an effective anti-fraud program.  The modifications may be more or less restrictive than the required initiatives so long as the modifications may reasonably be expected to accomplish the purpose of this section. Anti-fraud initiatives shall include:

(1)  Fraud investigators, who may be provider or broker employees or independent contractors; and

(2)  An anti-fraud plan that shall be submitted to the commissioner.  The anti-fraud plan shall include but not be limited to:

(A)  A description of the procedures for detecting and investigating possible fraudulent life settlement acts and procedures for resolving material inconsistencies between medical records and insurance applications;

(B)  A description of the procedures for reporting possible fraudulent life settlement acts to the commissioner;

(C)  A description of the plan for anti-fraud education and training of underwriters and other personnel; and

(D)  A description or chart outlining the organizational arrangement of the anti-fraud personnel who are responsible for the investigation and reporting of possible fraudulent life settlement acts and investigating unresolved material inconsistencies between medical records and insurance applications.

(b)  Anti-fraud plans submitted to the commissioner shall be privileged and confidential and shall not be a public record and shall not be subject to discovery or subpoena in a civil or criminal action. [L 2008, c 177, pt of §1]



§431E-49 - Injunctions; civil remedies; cease and desist.

[§431E-49]  Injunctions; civil remedies; cease and desist.  (a)  In addition to the penalties and other enforcement provisions of this chapter, if any person violates this chapter or any rule implementing this chapter, the commissioner may seek an injunction in a court of competent jurisdiction in the county where the person resides or has a principal place of business and may apply for temporary and permanent orders that the commissioner determines necessary to restrain the person from further committing the violation.

(b)  Any person damaged by the acts of another person in violation of this chapter or any rule implementing this chapter, may bring a civil action for damages against the person committing the violation in a court of competent jurisdiction.

(c)  The commissioner may issue a cease and desist order upon a person who violates any provision of this chapter, any rule or order adopted by the commissioner, or any written agreement entered into with the commissioner, in accordance with chapter 91.

(d)  When the commissioner finds that such an action presents an immediate danger to the public and requires an immediate final order, the commissioner may issue an emergency cease and desist order reciting with particularity the facts underlying such findings.  The emergency cease and desist order shall be effective immediately upon service of a copy of the order on the respondent and shall remain effective for ninety days.  If the insurance division begins non-emergency cease and desist proceedings under subsection (a), the emergency cease and desist order shall remain effective, absent an order by an appellate court of competent jurisdiction pursuant to chapter 91.  In the event of a wilful violation of this chapter, the trial court may award statutory damages in addition to actual damages in an additional amount up to three times the actual damage award.  The provisions of this chapter may not be waived by agreement.  No choice of law provision may be used to prevent the application of this chapter to any life settlement contract in which a party to the settlement is a resident of this State. [L 2008, c 177, pt of §1]



§431E-50 - Penalties.

[§431E-50]  Penalties.  (a)  The commissioner may levy a civil penalty not exceeding $10,000 and the amount of the claim for each violation upon any person, including those persons and their employees licensed pursuant to this chapter, who is found to have committed a fraudulent life settlement act or violated any other provision of this chapter.

(b)  The license of a person licensed under this chapter who commits a fraudulent life settlement act shall be revoked for a period of at least one year.

(c)  The penalties under this chapter are cumulative and may be imposed in addition to any other penalties authorized by law. [L 2008, c 177, pt of §1]



§431E-51 - Unfair trade practices.

[§431E-51]  Unfair trade practices.  A violation of this chapter shall be considered an unfair trade practice pursuant to section 480-2 and subject to the penalties under chapter 480. [L 2008, c 177, pt of §1]



§431E-52 - Conflict of laws.

[§431E-52]  Conflict of laws.  (a)  If there is more than one owner on a single policy, and the owners are residents of different states, the life settlement contract shall be governed by the law of the state in which the owner having the largest percentage ownership resides or, if the owners hold equal ownership, the state of residence of one owner agreed upon in writing by all of the owners.  The law of the state of the insured shall govern in the event that equal owners fail to agree in writing upon a state of residence for jurisdictional purposes.

(b)  A provider from this State who enters into a life settlement contract with an owner who is a resident of another state that has enacted statutes or adopted regulations governing life settlement contracts, shall be governed in the effectuation of that life settlement contract by the statutes and regulations of the owner's state of residence.  If the state in which the owner is a resident has not enacted statutes or regulations governing life settlement contracts, the provider shall give the owner notice that neither that state nor this State regulates the transaction upon which the owner is entering.  For transactions in those states, however, the provider shall maintain all records required if the transactions were executed in the state of residence.  The forms used in those states need not be approved by the insurance division.

(c)  If there is a conflict in the laws that apply to an owner and a purchaser in any individual transaction, the laws of the state that apply to the owner shall take precedence and the provider shall comply with those laws. [L 2008, c 177, pt of §1]



§431E-53 - Authority to adopt rules.

[§431E-53]  Authority to adopt rules.  The commissioner may adopt rules to implement this chapter pursuant to chapter 91. [L 2008, c 177, pt of §1]






CHAPTER 431F - HAWAII LIFE AND DISABILITY INSURANCE GUARANTY ASSOCIATION ACT

CHAPTER 431F

HAWAII LIFE AND DISABILITY INSURANCE GUARANTY

ASSOCIATION ACT

REPEALED.  L 1987, c 347, §1.

Cross References

For present provisions, see chapter 431, article 16, part II and §431:2-304.



CHAPTER 431H - INSURANCE INFORMATION PROTECTION ACT

CHAPTER 431H

INSURANCE INFORMATION PROTECTION ACT

REPEALED.  L 1987, c 347, §1.



CHAPTER 431J - CAPTIVE INSURANCE COMPANIES

CHAPTER 431J

CAPTIVE INSURANCE COMPANIES

REPEALED.  L 1987, c 347, §1.

Cross References

For present provisions, see chapter 431, article 19.



CHAPTER 431K - RISK RETENTION

§431K-1 - Definitions.

§431K-1  Definitions.  As used in this chapter:

"Commissioner" means the insurance commissioner of this State.

"Completed operations liability" means liability arising out of the installation, maintenance, or repair of any product at a site which is not owned or controlled by any person who:

(1)  Performs that work; or

(2)  Hires an independent contractor to perform that work; but shall include liability for activities which are completed or abandoned before the date of the occurrence giving rise to the liability.

"Domicile", for purposes of determining the state in which a purchasing group is domiciled, means:

(1)  For a corporation, the state in which the purchasing group is incorporated; or

(2)  For an unincorporated entity, the state of its principal place of business.

"Financially impaired" means that a risk retention group:

(1)  Has admitted assets that are less than the sum of its aggregate liabilities and the amount of surplus to policyholders required to be maintained by a risk retention group chartered in this State and authorized to do the same kind or kinds of insurance; or

(2)  Has admitted assets that are less than the sum of its aggregate liabilities and outstanding capital stock; or

(3)  Is insolvent.

"Hazardous financial condition" means that, based on its present or reasonably anticipated financial condition, a risk retention group, although not yet financially impaired or insolvent, is unlikely to be able to:

(1)  Meet obligations to policyholders with respect to known claims and reasonably anticipated claims; or

(2)  Pay other obligations in the normal course of business.

"Insolvent" means that a risk retention group has admitted assets that are less than the aggregate amount of its liabilities.

"Insurance" means primary insurance, excess insurance, reinsurance, surplus lines insurance, and any other arrangement for shifting and distributing risk which is determined to be insurance under the laws of this State.

"Liability" means legal liability for damages, including costs of defense, legal costs and fees, and other claims expenses because of injuries to other persons, damage to their property, or other damage or loss to those other persons resulting from or arising out of:

(1)  Any business, whether for profit or nonprofit, trade, product, services, including professional services, premises, or operations; or

(2)  Any activity of any state or county government, or any agency or political subdivision;

but does not include personal risk liability and an employer's liability with respect to its employees other than legal liability under the Federal Employers' Liability Act, 45 U.S.C. §51 et seq.

"Personal risk liability" means liability for damages because of injury to any person, damage to property, or other loss or damage resulting from any personal, familial, or household responsibilities or activities, rather than from responsibilities or activities referred to in paragraphs (1) and (2) in the definition of "liability".

"Plan of operation" or "feasibility study" means an analysis which presents the expected activities and results of a risk retention group including, not less than the following:

(1)  The coverages, deductibles, coverage limits, rates, and rating classification systems for each line of insurance the group intends to offer;

(2)  Historical and expected loss experience of the proposed members and national experience of similar exposures to the extent that this experience is reasonably available;

(3)  Pro forma financial statements and projections;

(4)  Appropriate opinions by a qualified, independent casualty actuary, including a determination of minimum premiums or participation levels required to commence operations and to prevent a hazardous financial condition;

(5)  Identification of management, underwriting procedures, managerial oversight methods, investment policies;

(6)  Identification of each state in which the risk retention group has obtained, or sought to obtain, a charter and license, and a description of its status in each state; and

(7)  Other matters as may be prescribed by the commissioner for liability insurance companies authorized by the insurance laws of the state in which the risk retention group is chartered.

"Product liability" means liability for damages because of any personal injury, death, emotional harm, consequential economic damage, or property damage, including damages resulting from the loss of use of property, arising out of the manufacture, design, importation, distribution, packaging, labeling, lease, or sale of a product, but does not include the liability of any person for those damages if the product involved was in the possession of the person when the incident giving rise to the claim occurred.

"Purchasing group" means any group which:

(1)  Has as one of its purposes the purchase of liability insurance on a group basis;

(2)  Purchases this insurance only for its group members and only to cover their similar or related liability exposure, as described in [paragraph (3)];

(3)  Is composed of members whose businesses or activities are similar or related with respect to the liability to which members are exposed by virtue of any related, similar, or common business, trade, product, services, premises, or operations; and

(4)  Is domiciled in any state.

"Risk retention group" means any corporation or other limited liability association formed under the laws of any state, Bermuda, or the Cayman Islands:

(1)  Whose primary activity consists of assuming and spreading all, or any portion, of the liability exposure of its group members;

(2)  Which is organized for the primary purpose of conducting the activity described under paragraph (1);

(3)  Which:

(A)  Is chartered and licensed as a liability insurance company and authorized to engage in the business of insurance under the laws of any state; or

(B)  Before January 1, 1985, was chartered or licensed and authorized to engage in the business of insurance under the laws of Bermuda or the Cayman Islands and, before this date, had certified to the insurance commissioner of at least one state that it satisfied the capitalization requirements of that state, except that any group shall be considered to be a risk retention group only if the group has been engaged in business continuously since this date and only for the purpose of continuing to provide insurance to cover product liability or completed operations liability, as defined in the Product Liability Risk Retention Act of 1981, 15 U.S.C. §3901 et seq., before the date of the enactment of the Liability Risk Retention Act of 1986, P.L. 99-563;

(4)  Which does not exclude any person from membership in the group solely to provide for members of the group a competitive advantage over the person;

(5)  Which has as its:

(A)  Members only persons who have an ownership interest in the group and that has as its owners only persons who are members who are provided insurance by the risk retention group; or

(B)  Sole member and sole owner an organization that is owned by persons who are provided insurance by the risk retention group;

(6)  Whose members are engaged in business or activities similar or related to the liability of which these members are exposed by virtue of any related, similar, or common business trade, product, services, premises, or operations;

(7)  Whose activities do not include the provision of insurance other than:

(A)  Liability insurance for assuming and spreading all or any portion of the liability for its group members; and

(B)  Reinsurance with respect to the liability of any other risk retention group, or any members of another group, which is engaged in businesses or activities so that this group or member meets the requirement described in paragraph (6) for membership in the risk retention group that provides this reinsurance; and

(8)  The name of which includes the phrase "risk retention group".

"State" means any state of the United States or the District of Columbia. [L 1987, c 180, pt of §1; am L 1989, c 272, §§2, 3; am L 1997, c 368, §8; am L 2004, c 122, §80]



§431K-1.5 - Financial responsibility.

[§431K-1.5]  Financial responsibility.  Whenever pursuant to the laws of this State or any county of this State a demonstration of financial responsibility is required as a condition for obtaining a license or permit to undertake specified activities, if any such requirement may not be satisfied by obtaining insurance from an insurance company not authorized in this State, then such requirement may not be satisfied by purchasing insurance from a risk retention group not chartered in this State. [L 1989, c 272, §1]



§431K-2 - Risk retention groups chartered in this State.

[§431K-2]  Risk retention groups chartered in this State.  A risk retention group seeking to be chartered in this State shall be chartered and licensed as a liability insurance company authorized by the insurance laws of this State and, except as provided elsewhere in this chapter, shall comply with all of the laws, rules, and requirements applicable to these insurers chartered and licensed in this State and with section 431K-3 to the extent these requirements are not a limitation on laws, rules, or requirements of this State.  Prior to offering insurance in any state, each risk retention group shall also submit for approval to the commissioner of this State a plan of operation or a feasibility study and revisions of such plan or study if the group intends to offer any additional lines of liability insurance.  Immediately upon receipt of an application for charter, the commissioner shall provide summary information concerning the filing to the National Association of Insurance Commissioners, including:

(1)  The name of the risk retention group;

(2)  The identity of the initial members of the group;

(3)  The identity of those individuals who organized the group or who will provide administrative services or otherwise influence or control the activities of the group;

(4)  The amount and nature of initial capitalization;

(5)  The coverages to be afforded; and

(6)  The states in which the group intends to operate.

Providing notification to the National Association of Insurance Commissioners is in addition to and shall not be sufficient to satisfy the requirements of section 431K-3 or any other sections of this chapter. [L 1987, c 180, pt of §1]



§431K-3 - Risk retention groups not chartered in this State.

§431K-3  Risk retention groups not chartered in this State.  Risk retention groups chartered in states other than this State and seeking to do business as a risk retention group in this State shall observe and abide by the laws of this State as follows:

(1)  Before offering insurance in this State, a risk retention group shall submit to the commissioner:

(A)  A statement identifying the state or states in which the risk retention group is chartered and licensed as a liability insurance company, date of chartering, its principal place of business, and other information, including information on its membership, as the commissioner of this State may require to verify that the risk retention group is qualified as a risk retention group;

(B)  A copy of its plan of operations or a feasibility study and revisions of this plan or study submitted to its state of domicile; provided that the provision relating to the submission of a plan of operation or a feasibility study shall not apply with respect to any line or classification of liability insurance which was:

(i)  Defined in the Product Liability Risk Retention Act of 1981, 15 U.S.C. §3901 et seq., before October 27, 1986; and

(ii)  Offered before that date by any risk retention group which had been chartered and operating for not less than three years before that date; and

(C)  A statement of registration which designates the commissioner as its agent for the purpose of receiving service of legal documents or process;

(2)  Any risk retention group doing business in this State shall submit to the commissioner:

(A)  A copy of the group's financial statement submitted to the insurance commissioner of its state of domicile, which shall be certified by an independent public accountant and contain a statement of opinion on loss and loss adjustment expense reserves made by a member of the American Academy of Actuaries or a qualified loss reserve specialist under criteria established by the National Association of Insurance Commissioners;

(B)  A copy of each examination of the risk retention group as certified by the commissioner or public official conducting the examination in its state of domicile;

(C)  Upon request by the commissioner, a copy of any audit performed with respect to the risk retention group; and

(D)  Information as may be required to verify its continuing qualification as a risk retention group;

(3)  Taxation of risk retention groups shall be as follows:

(A)  All premiums paid for coverages within this State to risk retention groups shall be subject to taxation at the same rate and subject to the same interest, fines, and penalties for nonpayment as that applicable to risk retention group captives chartered in this State pursuant to chapter 431, article 19;

(B)  To the extent producers are utilized, the producers shall report and pay the taxes for the premiums for risks which the producers have placed with or on behalf of a risk retention group not chartered in this State; or

(C)  To the extent producers are not utilized or fail to pay the tax, each risk retention group shall pay the tax for risks insured within the State; provided that each risk retention group shall report all premiums paid to it for risks insured within the State;

(4)  Any risk retention group shall comply with chapter 431, article 13 regarding deceptive, false, or fraudulent acts or practices, and unfair claims settlement practices; provided that if the commissioner seeks an injunction regarding such conduct, the injunction shall be obtained from a court of competent jurisdiction;

(5)  Any risk retention group shall submit to an examination by the commissioner to determine its financial condition if the commissioner of the jurisdiction in which the group is chartered has not initiated an examination or does not initiate an examination within sixty days after a request by the commissioner of this State.  Any examination shall be coordinated to avoid unjustified repetition and conducted in an expeditious manner and in accordance with the National Association of Insurance Commissioners' Examiner Handbook;

(6)  The following notice shall be printed in ten point type on the front page of every application for insurance from a risk retention group, and on the front page and the declaration page of every policy issued by a risk retention group:

NOTICE

This policy is issued by your risk retention group.  Your risk retention group may not be subject to all of the insurance laws and rules of your state.  State insurance insolvency guaranty funds are not available for your risk retention group;

(7)  The following acts by a risk retention group are prohibited:

(A)  The solicitation or sale of insurance by a risk retention group to any person who is not eligible for membership in the group; and

(B)  The solicitation or sale of insurance by, or operation of, a risk retention group that is in a hazardous financial condition or is financially impaired;

(8)  No risk retention group shall be allowed to do business in this State if an insurance company is directly or indirectly a member or owner of the risk retention group, other than in the case of a risk retention group all of whose members are insurance companies;

(9)  No risk retention group may offer insurance policy coverage prohibited by chapter 431 or declared unlawful by the highest court of this State; and

(10)  A risk retention group not chartered in this State and doing business in this State shall comply with a lawful order issued in a voluntary dissolution proceeding or in a delinquency proceeding commenced by any state insurance commissioner if there has been a finding of financial impairment after an examination under paragraph (5). [L 1987, c 180, pt of §1; am L 1989, c 272, §4; am L 1993, c 205, §38; am L 2002, c 155, §98]



§431K-4 - Compulsory associations.

§431K-4  Compulsory associations.  (a)  No risk retention group shall be permitted to join or contribute financially to any insurance insolvency guaranty fund, or similar mechanism, in this State, nor shall any risk retention group or its insureds receive any benefit from any such fund for claims arising out of the operations of such risk retention group.

(b)  When a purchasing group obtains insurance covering its members' risks from an insurer not authorized in this State or a risk retention group, no such risks wherever resident or located shall be covered by any insurance insolvency guaranty fund or similar mechanism in this State.

(c)  When a purchasing group obtains insurance covering its members' risks from an insurer authorized in Hawaii, claims shall be covered by the property and liability insurance guaranty association, subject to the provisions of chapter 431, article 16.

(d)  A risk retention group shall participate in this State's joint underwriting associations and mandatory liability pools as provided by any law of this State. [L 1987, c 180, pt of §1; am L 1989, c 272, §5]



§431K-5 - REPEALED.

§431K-5  REPEALED.  L 1989, c 272, §9.



§431K-6 - Purchasing groups; exemption from certain laws relating to the group purchase of insurance.

[§431K-6]  Purchasing groups; exemption from certain laws relating to the group purchase of insurance.  A purchasing group meeting the criteria established under the provisions of the Federal Liability Risk Retention Act of 1986, P.L. 99-563, shall be exempt from any law of this State relating to the creation of groups for the purchase of insurance, prohibition of group purchasing or any law that would discriminate against a purchasing group or its members.  In addition, an insurer shall be exempt from any law of this State which prohibits providing, or offering to provide, to a purchasing group or its members advantages based on their loss and expense experience not afforded to other persons with respect to rates, policy forms, coverages or other matters.  A purchasing group shall be subject to all other applicable laws of this State. [L 1987, c 180, pt of §1]



§431K-7 - Notice and registration requirements of purchasing groups.

§431K-7  Notice and registration requirements of purchasing groups.  (a)  A purchasing group that intends to do business in this State shall furnish, on forms prescribed by the National Association of Insurance Commissioners, notice to the commissioner that shall include the following:

(1)  Identification of the state in which the group is domiciled;

(2)  Specification of the lines and classifications of liability insurance that the purchasing group intends to purchase;

(3)  Identification of the insurance company or risk retention group from which the group intends to purchase its insurance and the domicile of the company or risk retention group; and

(4)  Identification of the principal place of business of the group.

(b)  The commissioner may require a purchasing group to provide the following information:

(1)  The method by which, and the person or persons through whom, insurance will be offered to its members whose risks are resident or located in this State;

(2)  Identify all other states in which the group intends to do business; and

(3)  Provision of other information to verify that the purchasing group qualifies as such under section 431K-1.

(c)  The purchasing group shall register with and designate the commissioner or other appropriate authority as its agent solely for the purpose of receiving service of legal documents or process, except that these requirements shall not apply in the case of a purchasing group that:

(1)  Was domiciled before April 1, 1986, and is domiciled on and after October 27, 1986, in any state of the United States;

(2)  Before October 27, 1986, purchased insurance from an insurance carrier licensed in any state, and since October 27, 1986, purchased its insurance from an insurance carrier licensed in any state;

(3)  Was a purchasing group under the requirements of the Product Liability Risk Retention Act of 1981, 15 U.S.C. §3901 et seq., before October 27, 1986; and

(4)  Does not purchase insurance that was not authorized for purposes of an exemption under that Act, as in effect before October 27, 1986.

(d)  Within ten days a purchasing group shall notify the commissioner of any changes in any of the items set forth in subsections (a) and (b). [L 1987, c 180, pt of §1; am L 1989, c 272, §6; am L 1993, c 321, §17; am L 1997, c 368, §9]



§431K-7.5 - Purchasing group taxation.

§431K-7.5  Purchasing group taxation.  Premium taxes and taxes on premiums paid for coverage of risks resident or located in this State by a purchasing group or any members of the purchasing group shall be:

(1)  Imposed at the same rate and subject to the same interest, fines, and penalties as that applicable to premium taxes and taxes on premiums paid for similar coverage from a similar insurance source by other insurers; and

(2)  Paid first by that insurance source, and if not by that source, then by the producer for the purchasing group, and if not by that producer, then by the purchasing group, and if not by that purchasing group, then by each of its members. [L 1993, c 321, §4; am L 2002, c 155, §99]



§431K-8 - Restrictions on insurance purchased by purchasing groups.

§431K-8  Restrictions on insurance purchased by purchasing groups.  (a)  A purchasing group located in this State may not purchase insurance from:

(1)  A risk retention group that is not chartered in this State; or

(2)  An insurer not authorized in this State,

unless the purchase is made through a licensed producer acting pursuant to the surplus lines laws set forth in article 8 of chapter 431.

(b)  The terms of any liability insurance policy obtained by a purchasing group shall not provide nor be construed to provide insurance coverage prohibited by chapter 431 or declared unlawful by the highest court of this State.

(c)  A purchasing group which obtains liability insurance from an insurer not authorized in this State or a risk retention group shall inform each of the members of the group which have a risk resident or located in this State that the risk retention group or insurer may not be subject to any insurance laws of this State.

(d)  No purchasing group may purchase insurance providing for a deductible or self-insured retention unless the deductible or self-insured retention shall be the sole responsibility of each individual member of the purchasing group. [L 1987, c 180, pt of §1; am L 1989, c 272, §7; am L 1998, c 76, §1; am L 2002, c 155, §100; am L 2006, c 154, §42]



§431K-9 - Administrative and procedural authority regarding risk retention groups and purchasing groups.

[§431K-9]  Administrative and procedural authority regarding risk retention groups and purchasing groups.  The commissioner is authorized to make use of any of the powers established under chapter 431 to enforce the laws of this State as long as those powers are not specifically preempted by the Product Liability Risk Retention Act of 1981, 15 U.S.C. §3901 et seq., as amended by the Risk Retention Amendments of 1986, P.L. 99-563.  This includes, but is not limited to, the commissioner's administrative authority to investigate, issue subpoenas, conduct depositions and hearings, issue orders, and impose penalties.  With regard to any investigation, administrative proceedings, or litigation, the commissioner may rely on the procedural law and rules of this State.  The injunctive authority of the commissioner in regard to risk retention groups shall be restricted by the requirement that any injunction be issued by a court of competent jurisdiction. [L 1987, c 180, pt of §1]



§431K-10 - Penalties.

[§431K-10]  Penalties.  A risk retention group which violates any provision of this chapter shall be subject to fines and penalties applicable to licensed insurers generally, including revocation of its license, the right to do business in this State, or both. [L 1987, c 180, pt of §1]



§431K-11 - Duty of producer to obtain license and to keep records.

§431K-11  Duty of producer to obtain license and to keep records.  (a)  Any person acting or offering to act as a producer for a risk retention group or purchasing group which solicits members, sells insurance coverage, purchases coverage for its members located within the State, or otherwise does business in this State, before commencing any such activity shall obtain a license from the commissioner.

(b)  Whenever a licensed insurance producer or surplus lines producer places business pursuant to subsection (a), the producer shall keep a complete and separate record of each policy procured from a risk retention group and for a purchasing group.  The record shall be open to examination by the commissioner.  For each policy and each kind of insurance provided in the policy, the record shall include the following:

(1)  The limit of liability and peril insured;

(2)  A brief description of the property insured and its location;

(3)  The effective date of the contract and its terms;

(4)  The time period covered by the contract;

(5)  The gross premium charged;

(6)  Any return premiums paid;

(7)  The name and address of the risk retention group which issued the policy;

(8)  The name and address of the insured; and

(9)  Any additional information required by the commissioner. [L 1987, c 180, pt of §1; am L 1989, c 272, §8; am L 2001, c 216, §26]



§431K-12 - Binding effect of orders issued in United States District Court.

[§431K-12]  Binding effect of orders issued in United States District Court.  An order issued by any district court of the United States enjoining a risk retention group from soliciting or selling insurance, or operating in any state or in all states or in any territory or possession of the United States upon a finding that the group is in a hazardous financial condition shall be enforceable in the courts of this State. [L 1987, c 180, pt of §1]



§431K-13 - Rules.

[§431K-13]  Rules.  The commissioner may adopt rules under chapter 91, relating to risk retention groups as may be necessary or desirable to carry out this chapter. [L 1987, c 180, pt of §1]






CHAPTER 431L - MEDICAID-RELATED MANDATES

§431L-1 - Insurers prohibited from taking medicaid status into account.

[§431L-1]  Insurers prohibited from taking medicaid status into account.  Any health insurer (including a self-insured plan, a group health plan as defined in Section 607(1) of the Employee Retirement Income Security Act of 1974, a health service benefit plan, a mutual benefit society, a fraternal benefit society, a health maintenance organization, a managed care organization, a pharmacy benefit manager, or other party that is, by statute, contract, or agreement, legally responsible for payment of a claim for a health care item or service) is prohibited, in enrolling an individual or in making any payments for benefits to the individual or on the individual's behalf, from taking into account that the individual is eligible for or is provided medical assistance under Title 42 United States Code Section 1396a (Section 1902 of the Social Security Act) herein referred to as medicaid, for this State, or any other state. [L 1995, c 83, pt of §2; am L 2009, c 103, §3]



§431L-2 - State's right to third party payments.

§431L-2  State's right to third party payments.  To the extent that payment has been made under the state plan for medical assistance for health care items or services furnished to an individual in any case where another party has a legal liability to make payment for such assistance, the State is considered to have acquired the rights of the individual to payment by the other party for those health care items or services. [L 1995, c 83, pt of §2; am L 2009, c 103, §4]



§431L-2.5 - Insurer requirements.

[§431L-2.5]  Insurer requirements.  Any health insurer as identified in section 431L-1 shall:

(1)  Provide, with respect to individuals who are eligible for, or are provided, medical assistance under Title 42 United States Code Section 1396a (Section 1902 of the Social Security Act), as amended, upon the request of the State, information to determine during what period the individual or the individual's spouse or dependents may be or may have been covered by a health insurer and the nature of the coverage that is or was provided by the health insurer, including the name, address, and identifying number of the plan in a manner prescribed by the State;

(2)  Accept the State's right of recovery and the assignment to the State of any right of an individual or other entity to payment from the party for a health care item or service for which payment has been made for medical assistance under Title 42 United States Code Section 1396a (Section 1902 of the Social Security Act);

(3)  Respond to any inquiry by the State regarding a claim for payment for any health care item or service that is submitted not later than three years after the date of the provision of the health care item or service; and

(4)  Agree not to deny a claim submitted by the State solely on the basis of the date of submission of the claim, the type or format of the claim form, or a failure to present proper documentation at the point-of-sale that is the basis of the claim, if:

(A)  The claim is submitted by the State within the three-year period beginning on the date on which the health care item or service was furnished; and

(B)  Any action by the State to enforce its rights with respect to the claim is commenced within six years of the State's submission of the claim. [L 2009, c 103, §2]



§431L-3 - Coverage of children.

§431L-3  Coverage of children.  (a)  No insurer shall deny enrollment of a child under the health plan of the child's parent for the following grounds:

(1)  The child was born out of wedlock;

(2)  The child is not claimed as a dependent on the parent's federal tax return; or

(3)  The child does not reside with the parent or in the insurer's service area.

(b)  Where a child has health coverage through an insurer of a noncustodial parent the insurer shall:

(1)  Provide such information to the custodial parent as may be necessary for the child to obtain benefits through that coverage;

(2)  Permit the custodial parent (or the provider, with the custodial parent's approval) to submit claims for covered services without the approval of the noncustodial parent; and

(3)  Make payments on claims submitted in accordance with paragraph (2) directly to the custodial parent, the provider, or the state medicaid agency.

(c)  Where a parent is required by a court or administrative order to provide health coverage for a child, and the parent is eligible for family coverage, as defined in section 431:10A-103, and reciprocal beneficiary family coverage, as defined in section 431:10A-601, the insurer shall be required:

(1)  To permit the parent to enroll, under the family coverage or reciprocal beneficiary family coverage, a child who is otherwise eligible for the coverage without regard to any enrollment season restrictions;

(2)  If the parent is enrolled but fails to make application to obtain coverage for the child, to enroll the child under family coverage or reciprocal beneficiary family coverage upon application of the child's other parent, the state agency administering the medicaid program, or the state agency administering the child support enforcement program; and

(3)  Not to disenroll (or eliminate coverage of) the child unless the insurer is provided satisfactory written evidence that:

(A)  The court or administrative order is no longer in effect; or

(B)  The child is or will be enrolled in comparable health coverage through another insurer that will take effect not later than the effective date of disenrollment.

(d)  An insurer may not impose requirements on a state agency, which has been assigned the rights of an individual eligible for medical assistance under medicaid and covered for health benefits from the insurer, that are different from requirements applicable to an agent or assignee of any other individual so covered. [L 1995, c 83, pt of §2; am L 1997, c 383, §8; am L 2004, c 122, §81]



§431L-4 - Employer obligations.

§431L-4  Employer obligations.  Where a parent is required by a court or administrative order to provide health coverage, which is available through an employer doing business in this State, the employer is required:

(1)  To permit the parent to enroll under family coverage, as defined in section 431:10A-103 or reciprocal beneficiary family coverage, as defined in section 431:10A-601, any child who is otherwise eligible for coverage without regard to any enrollment season restrictions;

(2)  If the parent is enrolled but fails to make application to obtain coverage of the child, to enroll the child under family coverage or reciprocal beneficiary family coverage upon application by the child's other parent, by the state agency administering the medicaid program, or by the state agency administering the child support enforcement program;

(3)  Not to disenroll (or eliminate coverage of) any such child unless the employer is provided satisfactory written evidence that:

(A)  The court or administrative order is no longer in effect;

(B)  The child is or will be enrolled in comparable coverage which will take effect no later than the effective date of disenrollment; or

(C)  The employer has eliminated family health coverage or reciprocal beneficiary family coverage for all of its employees; and

(4)  To withhold from the employee's compensation the employee's share (if any) of premiums for health coverage and to pay this amount to the insurer. [L 1995, c 83, pt of §2; am L 1997, c 383, §9]



§431L-5 - Recoupment of amounts spent on child medical care.

[§431L-5]  Recoupment of amounts spent on child medical care.  The department of the attorney general may garnish the wages, salary, or other employment income of, and withhold amounts from state tax refunds to, any person who:

(1)  Is required by court or administrative order to provide coverage of the cost of health services to a child eligible for medical assistance under medicaid; and

(2)  Has received payment from a third party for the costs of such services but has not used the payments to reimburse either the other parent or guardian of the child or the provider of the services,

to the extent necessary to reimburse the department of human services for its costs, but claims for current and past due child support shall take priority over these claims. [L 1995, c 83, pt of §2]



§431L-6 - Requirements for coverage of an adopted child.

[§431L-6]  Requirements for coverage of an adopted child.  (a)  In any case in which a group health plan provides coverage for dependent children of participants or beneficiaries, the plan shall provide benefits to dependent children placed with participants or beneficiaries for adoption under the same terms and conditions as apply to the natural, dependent children of the participants and beneficiaries, irrespective of whether the adoption has become final.

(b)  A group health plan may not restrict coverage under the plan of any dependent child adopted by a participant or beneficiary, or placed with a participant or beneficiary for adoption, solely on the basis of a preexisting condition of the child at the time that the child would otherwise become eligible for coverage under the plan, if the adoption or placement for adoption occurs while the participant or beneficiary is eligible for coverage under the plan.

(c)  As used in this section:

"Child" means, in connection with any adoption, or placement for adoption, of the child, an individual who has not attained the age of eighteen as of the date of such adoption or placement for adoption.

"Placement for adoption" means the assumption and retention by a person of a legal obligation for total or partial support of a child in anticipation of the adoption of the child.  The child's placement with a person terminates upon the termination of such legal obligation. [L 1995, c 83, pt of §2]






CHAPTER 431M - MENTAL HEALTH AND ALCOHOL AND DRUG ABUSE TREATMENT INSURANCE BENEFITS

§431M-1 - Definitions.

§431M-1  Definitions.  Whenever used in this chapter, unless the context otherwise requires:

"Advanced practice registered nurse" means a person recognized as such pursuant to chapter 457.

"Alcohol dependence" means any use of alcohol which produces a pattern of pathological use causing impairment in social or occupational functioning or produces physiological dependency evidenced by physical tolerance or withdrawal.

"Alcohol or drug dependence outpatient services" means alcohol or drug dependence nonresidential treatment provided on an ambulatory basis to patients with alcohol or drug dependence problems that includes interventions prescribed and performed by qualified physicians, psychologists, licensed clinical social workers, marriage and family therapists, licensed mental health counselor, or advanced practice registered nurses.  This definition shall not imply a broadening of the scope of or granting of prescriptive authority privileges, except as otherwise allowed pursuant to chapter 457.

"Certified substance abuse counselor" means a person who is certified pursuant to section 321-193.

"Day treatment services" means treatment services provided by a hospital, mental health outpatient facility, or nonhospital facility to patients who, because of their conditions, require more than periodic hourly service.  Day treatment services shall be prescribed by a physician, psychologist, licensed clinical social worker, marriage and family therapist, licensed mental health counselor, or advanced practice registered nurse, and carried out under the supervision of a physician, psychologist, licensed clinical social worker, marriage and family therapist, licensed mental health counselor, or advanced practice registered nurse.  Day treatment services require less than twenty-four hours of care and a minimum of three hours in any one day.

"Detoxification services" means the process whereby a person intoxicated by alcohol, drugs, or both, or a person who is dependent upon alcohol, drugs, or both, is assisted through the period of time necessary to eliminate, by metabolic or other means, the intoxicating alcohol or drug dependency factors, as determined by a physician or advanced practice registered nurse, while keeping the physiological risk to the person at a minimum.

"Drug dependence" means any pattern of pathological use of drugs causing impairment in social or occupational functioning and producing psychological or physiological dependency or both, evidenced by physical tolerance or withdrawal.

"Hospital" means a facility licensed as a hospital by the department of health and accredited by the Joint Commission on Accreditation of Health Care Organizations.

"In-hospital services" means the provision of medical, nursing, or therapeutic services twenty-four hours a day in a hospital.

"Licensed clinical social worker" means a person who is a licensed clinical social worker pursuant to chapter 467E.

"Licensed mental health counselor" means a person:

(1)  Who engages in the practice of [mental] health counseling and uses the title of licensed mental health counselor;

(2)  Who is licensed in mental health counseling practice pursuant to chapter 453D; and

(3)  Whose license is in effect and not revoked or suspended.

"Marriage and family therapist" means a person licensed in marriage and family therapy practice pursuant to chapter 451J.

"Mental health outpatient facility" means a mental health establishment, clinic, institution, center, or community mental health center, that provides for the diagnosis, treatment, care, or rehabilitation of mentally ill persons, that has been accredited by the Joint Commission on Accreditation of Health Care Organizations or the Commission on Accreditation of Rehabilitation Facilities or certified by the department of health.

"Mental health outpatient services" means mental health nonresidential treatment provided on an ambulatory basis to patients with mental illness that includes interventions prescribed and performed by a physician, psychologist, licensed clinical social worker, marriage and family therapist, licensed mental health counselor, or advanced practice registered nurse.

"Mental illness" means a syndrome of clinically significant psychological, biological, or behavioral abnormalities that results in personal distress or suffering, impairment of capacity for functioning, or both.  For the purposes of this chapter, the terms "mental disorder" and "mental illness" shall be used interchangeably and shall include the definitions identified in the most recent publications of the Diagnostic and Statistical Manual of the American Psychiatric Association or International Classification of Disease.  Epilepsy, senility, mental retardation, or other developmental disabilities and addiction to or abuse of intoxicating substances do not in and of themselves constitute a mental disorder.

"Nonhospital facility" means a facility for the care or treatment of alcohol dependent, drug dependent, or mentally ill persons, which has been accredited by the Joint Commission on Accreditation of Health Care Organizations or the Commission on Accreditation of Rehabilitation Facilities or certified by the department of health and, if residential, has been licensed as a special treatment facility by the department of health.

"Nonhospital residential services" means the provision of medical, psychological, nursing, counseling, or therapeutic services to patients suffering from alcohol dependence, drug dependence, or mental illness by a nonhospital residential facility, according to individualized treatment plans.

"Partial hospitalization services" means treatment services, including in-hospital treatment services or benefits, provided by a hospital or mental health outpatient facility to patients who, because of their conditions, require more than periodic hourly service.  Partial hospitalization services shall be prescribed by a physician or psychologist, and may be prescribed by a licensed clinical social worker, marriage and family therapist, licensed mental health counselor, or advanced practice registered nurse in consultation with a physician or psychologist.  Partial hospitalization services require less than twenty-four hours of care and a minimum of three hours in any one day.

"Physician" means a person licensed in the practice of medicine or osteopathy pursuant to chapter 453.

"Psychologist" means a person licensed in the practice of psychology pursuant to chapter 465.

"Qualified" means:

(1)  Having skill in the diagnosis or treatment of substance use disorders, based on a practitioner's credentials, including but not limited to professional education, clinical training, licensure, board or other certification, clinical experience, letters of reference, other professional qualifications, and disciplinary action; or

(2)  Being a licensed physician, psychologist, licensed clinical social worker, marriage and family therapist, licensed mental health counselor, or advanced practice registered nurse, and certified pursuant to chapter 321.

"Serious mental illness" means a mental disorder consisting of at least one of the following:  schizophrenia, schizo-affective disorder, bipolar types I and II, obsessive compulsive disorder, dissociative disorder, delusional disorder, and major depression, as defined in the most recent version of the Diagnostic and Statistical Manual of the American Psychiatric Association and which is of sufficient severity to result in substantial interference with the activities of daily living.

"Substance abuse services" means the provision of medical, psychological, nursing, counseling, or therapeutic services in response to a treatment plan for alcohol or drug dependence or both which shall include, when appropriate, a combination of aftercare and individual, group, and family counseling services provided by qualified staff.

"Treatment episode" means one admission to an accredited hospital or nonhospital facility, or office of a qualified physician, psychologist, licensed clinical social worker, marriage and family therapist, licensed mental health counselor, or advanced practice registered nurse for treatment of alcohol or drug dependence, or both, as stipulated in a prescribed treatment plan and that would generally produce remission in those who complete the treatment.  The prescribed treatment plan may include the provision of substance abuse services in more than one location and may include in-hospital, nonhospital residential, day treatment, or alcohol or drug dependence outpatient services, or any combination thereof.  An admission for only detoxification services shall not constitute a treatment episode. [L 1988, c 202, pt of §1, §3; am L 1991, c 90, §1; am L 1994, c 111, §§1, 4; am L 1997, c 247, §1 and c 273, §1; am L 1998, c 78, §3; am L 1999, c 36, §1, c 121, §§1, 6, and c 215, §1; am L 2000, c 243, §8(2); am L 2001, c 111, §§1, 2, 4; am L 2002, c 167, §3 and c 239, §1; am L 2003, c 197, §§2, 3; am L 2005, c 140, §1; am L 2006, c 205, §2; am L 2007, c 38, §1; am L 2008, c 206, §2; am L 2009, c 11, §52]

Note

The 2009 amendment is retroactive to April 3, 2008.  L 2009, c 11, §76(2).



§431M-2 - Policy coverage.

§431M-2  Policy coverage.  All individual and group accident and health or sickness insurance policies issued in this State, individual or group hospital or medical service plan contracts, and nonprofit mutual benefit society and health maintenance organization health plan contracts shall include within their hospital and medical coverage the benefits of alcohol dependence, drug dependence, and mental illness treatment services provided in section 431M-4 except that this section shall not apply to insurance policies that are issued solely for single diseases, or otherwise limited, specialized coverage. [L 1988, c 202, pt of §1, §3; am L 1994, c 111, §4; am L 1998, c 78, §3; am L 2002, c 239, §1; am L 2003, c 212, §120; am L 2004, c 122, §82]



§431M-3 - Peer review.

§431M-3  Peer review.  (a)  Covered benefits for alcohol dependence, drug dependence, or mental illness insurance policies, hospital or medical service plan contracts, and health maintenance organization health plan contracts shall be limited to those services certified by the insurance or health care plan carrier's physician, psychologist, licensed clinical social worker, marriage and family therapist, licensed mental health counselor, or advanced practice registered nurse as medically or psychologically necessary at the least restrictive appropriate level of care.

(b)  All alcohol dependence, drug dependence, or mental illness treatment or services as set forth in this chapter shall be subject to peer review procedures as a condition of payment or reimbursement, to assure that reimbursement is limited to appropriate utilization under criteria incorporated into insurance policies or health or service plan contracts either directly or by reference.  Review may involve prior approval, concurrent review of the continuation of treatment, post-treatment review or any combination of these.  However, if prior approval is required, provision shall be made to allow for payment of urgent or emergency admissions, subject to subsequent review. [L 1988, c 202, pt of §1, §3; am L 1994, c 111, §4; am L 1997, c 247, §2 and c 273, §2; am L 1998, c 78, §3; am L 2002, c 167, §4 and c 239, §1; am L 2007, c 38, §2; am L 2008, c 206, §3]



§431M-4 - Mental illness, alcohol and drug dependence benefits.

§431M-4  Mental illness, alcohol and drug dependence benefits.  (a)  The covered benefit under this chapter shall not be less than thirty days of in-hospital services per year.  Each day of in-hospital services may be exchanged for two days of nonhospital residential services, two days of partial hospitalization services, or two days of day treatment services.  Visits to a physician, psychologist, licensed clinical social worker, marriage and family therapist, licensed mental health counselor, or advanced practice registered nurse shall not be less than thirty visits per year to hospital or nonhospital facilities or to mental health outpatient facilities for day treatment or partial hospitalization services.  Each day of in-hospital services may also be exchanged for two outpatient visits under this chapter; provided that the patient's condition is such that the outpatient services would reasonably preclude hospitalization.  The total covered benefit for outpatient services in subsections (b) and (c) shall not be less than twenty-four visits per year; provided that coverage of twelve of the twenty-four outpatient visits shall apply only to the services under subsection (c).  The other covered benefits under this chapter shall apply to any of the services in subsection (b) or (c).  In the case of alcohol and drug dependence benefits, the insurance policy may limit the number of treatment episodes but may not limit the number to less than two treatment episodes per lifetime.  Nothing in this section shall be construed to limit serious mental illness benefits.

(b)  Alcohol and drug dependence benefits shall be as follows:

(1)  Detoxification services as a covered benefit under this chapter shall be provided either in a hospital or in a nonhospital facility that has a written affiliation agreement with a hospital for emergency, medical, and mental health support services.  The following services shall be covered under detoxification services:

(A)  Room and board;

(B)  Diagnostic x-rays;

(C)  Laboratory testing; and

(D)  Drugs, equipment use, special therapies, and supplies.

Detoxification services shall be included as part of the covered in-hospital services, but shall not be included in the treatment episode limitation, as specified in subsection (a);

(2)  Alcohol or drug dependence treatment through in-hospital, nonhospital residential, or day treatment substance abuse services as a covered benefit under this chapter shall be provided in a hospital or nonhospital facility.  Before a person qualifies to receive benefits under this subsection, a qualified physician, psychologist, licensed clinical social worker, marriage and family therapist, licensed mental health counselor, or advanced practice registered nurse shall determine that the person suffers from alcohol or drug dependence, or both; provided that the substance abuse services covered under this paragraph shall include those services that are required for licensure and accreditation and shall be included as part of the covered in-hospital services as specified in subsection (a).  Excluded from alcohol or drug dependence treatment under this subsection are detoxification services and educational programs to which drinking or drugged drivers are referred by the judicial system and services performed by mutual self-help groups;

(3)  Alcohol or drug dependence outpatient services as a covered benefit under this chapter shall be provided under an individualized treatment plan approved by a qualified physician, psychologist, licensed clinical social worker, marriage and family therapist, licensed mental health counselor, or advanced practice registered nurse and shall be services reasonably expected to produce remission of the patient's condition.  An individualized treatment plan approved by a marriage and family therapist, licensed mental health counselor, licensed clinical social worker, or an advanced practice registered nurse for a patient already under the care or treatment of a physician or psychologist shall be done in consultation with the physician or psychologist.  Services covered under this paragraph shall be included as part of the covered outpatient services as specified in subsection (a); and

(4)  Substance abuse assessments for alcohol or drug dependence as a covered benefit under this section for a child facing disciplinary action under section 302A-1134.6 shall be provided by a qualified physician, psychologist, licensed clinical social worker, advanced practice registered nurse, or certified substance abuse counselor.  The certified substance abuse counselor shall be employed by a hospital or nonhospital facility providing substance abuse services.  The substance abuse assessment shall evaluate the suitability for substance abuse treatment and placement in an appropriate treatment setting.

(c)  Mental illness benefits.

(1)  Covered benefits for mental health services set forth in this subsection shall be limited to coverage for diagnosis and treatment of mental disorders.  All mental health services shall be provided under an individualized treatment plan approved by a physician, psychologist, licensed clinical social worker, marriage and family therapist, licensed mental health counselor, or advanced practice registered nurse and must be reasonably expected to improve the patient's condition.  An individualized treatment plan approved by a licensed clinical social worker, marriage and family therapist, licensed mental health counselor, or an advanced practice registered nurse for a patient already under the care or treatment of a physician or psychologist shall be done in consultation with the physician or psychologist;

(2)  In-hospital and nonhospital residential mental health services as a covered benefit under this chapter shall be provided in a hospital or a nonhospital residential facility.  The services to be covered shall include those services required for licensure and accreditation, and shall be included as part of the covered in-hospital services as specified in subsection (a);

(3)  Mental health partial hospitalization as a covered benefit under this chapter shall be provided by a hospital or a mental health outpatient facility.  The services to be covered under this paragraph shall include those services required for licensure and accreditation and shall be included as part of the covered in-hospital services as specified in subsection (a); and

(4)  Mental health outpatient services shall be a covered benefit under this chapter and shall be included as part of the covered outpatient services as specified in subsection (a). [L 1988, c 202, pt of §1, §3; am L 1994, c 111, §§2, 4; am L 1997, c 247, §3 and c 273, §3; am L 1998, c 78, §§2, 3; am L 1999, c 121, §§2, 6; am L 2000, c 243, §8(2); am L 2001, c 111, §3; am L 2002, c 167, §5 and c 239, §1; am L 2003, c 197, §3; am L 2006, c 205, §3; am L 2007, c 38, §3; am L 2008, c 206, §4]



§431M-5 - Nondiscrimination in deductibles, copayment plans, and other limitations on payment.

§431M-5  Nondiscrimination in deductibles, copayment plans, and other limitations on payment.  (a)  Deductible or copayment plans may be applied to benefits paid to or on behalf of patients during the course of treatment as described in section 431M-4, but in any case the proportion of deductibles or copayments shall be not greater than those applied to comparable physical illnesses generally requiring a comparable level of care in each policy.

(b)  Notwithstanding subsection (a), health maintenance organizations may establish reasonable provisions for enrollee cost-sharing so long as the amount the enrollee is required to pay does not exceed the amount of copayment and deductible customarily required by insurance policies which are subject to the provisions of this chapter for this type and level of service.  Nothing in this chapter prevents health maintenance organizations from establishing durational limits which are actuarially equivalent to the benefits required by this chapter.  Health maintenance organizations may limit the receipt of covered services by enrollees to services provided by or upon referral by providers associated with the health maintenance organization.

(c)  A health insurance plan shall not impose rates, terms, or conditions including service limits and financial requirements, on serious mental illness benefits, if similar rates, terms, or conditions are not applied to services for other medical or surgical conditions.  This chapter shall not apply to individual contracts; provided further that this chapter shall not apply to QUEST medical plans under the department of human services until July 1, 2002. [L 1988, c 202, pt of §1, §3; am L 1994, c 111, §4; am L 1998, c 78, §3; am L 1999, c 121, §§3, 6; am L 2000, c 243, §§7, 8(2), 11(2); am L 2002, c 239, §1; am L 2003, c 197, §§3, 4]



§431M-5.5 - Parity treatment for alcohol or drug dependency.

[§431M-5.5]  Parity treatment for alcohol or drug dependency.  [Section repealed June 30, 2011.  L 2004, c 44, §33.]  Unless greater benefits are required by this chapter for alcohol and substance services and benefits, services and benefits provided by health insurance plans subject to section 431M-2 for drug and alcohol dependency shall be equal to and co-extensive with health insurance coverage for physical disease and illnesses.  Nothing in this section shall require the health insurance plan to provide residential treatment benefits except as it may provide for physical disease and illnesses and in accordance with an approved treatment plan by the health plan provider. [L 2004, c 44, §16]

Note

L 2004, c 44, §§17 and 18 provide:

"SECTION 17.  Section 16 [section 431M-5.5] shall be exempt from the impact assessment report by the auditor under section 23-51, Hawaii Revised Statutes.  The legislature finds that an emergency situation exists in the state that demands an immediate legislative response, and that the slight financial impact of a rise in premiums is likely to be incalculable (Auditor Report No. 88-6).

SECTION 18. The treatment of drug and alcohol dependency provided under medical plans participating in QUEST and the fee for services program administered by the department of human services shall be equal to and co-extensive with QUEST and fee for services program coverage for physical disease and illnesses.  Nothing in this section shall require QUEST and the fee for services program to provide residential treatment benefits except as it may provide for physical disease and illnesses."



§431M-6 - Rules.

§431M-6  Rules.  The insurance commissioner, after consultation with all interested parties including the director of health, the Hawaii medical board, the board of psychology, and representatives of insurance carriers, nonprofit mutual benefit societies, health maintenance organizations, public and private providers, consumers, employers, and labor organizations shall adopt rules pursuant to chapter 91 as are deemed necessary for the effective implementation and operation of this chapter.  The rules shall include criteria and guidelines to be used in determining the appropriateness and medical or psychological necessity of services covered under this chapter, including the appropriate level of care or place of treatment and the number or quantity of services, and the objective and quantifiable criteria for determining when a health maintenance organization meets the conditions and requirements of section 431M-5, and shall include an appeals process.

The director of health shall also adopt rules pursuant to chapter 91 as are deemed necessary for the implementation and operation of this chapter.  The rules shall provide certification standards that:

(1)  Reflect quality of care; and

(2)  Do not compromise the quality of care. [L 1988, c 202, pt of §1, §3; am L 1991, c 90, §2; am L 1994, c 111, §4; am L 1998, c 78, §3; am L 2002, c 239, §1; am L 2004, c 122, §83; am L 2008, c 9, §3]



§431M-7 - Preservation of certain benefits.

[§431M-7]  Preservation of certain benefits.  Nothing in this chapter shall serve to prevent the offering or acceptance of benefits required by this chapter. [L 1988, c 202, pt of §1, §3; am L 1994, c 111, §4; am L 1998, c 78, §3; am L 2002, c 239, §1]






CHAPTER 431N - STATE HEALTH INSURANCE PROGRAM ACT

§431N-1 - Findings and purpose.

[§431N-1]  Findings and purpose.  (a)  The legislature finds that despite the fact that Hawaii has the only statutorily mandated prepaid health care program in the country, as well as a broad-based medicaid program which provides an array of medical benefits to Hawaii's lowest income level residents, there remain in the State uninsured "gap group individuals".  Available statistics consistently reveal that an estimated five per cent of the civilian population of this State, or 50,000 individuals, lack any form of medical insurance whatsoever and are therefore limited in access to medical care.

(b)  These "gap group individuals" are characterized by one or more of the following conditions or factors contributing to lack of insurance or "medical indigency":

(1)  They have too much income or too many assets to qualify for medicaid, but too little to afford private insurance;

(2)  They do not qualify for prepaid health care insurance coverage through employment;

(3)  They choose not to obtain health insurance; or

(4)  They are dependents, primarily children of insureds who are not covered by their parent's, guardian's, or spouse's policies.

(c)  The legislature further finds that it is a matter of compelling public interest to provide for the health and well- being of all the people of this State.  This is also consistent with the health provisions of the Hawaii State Planning Act as set forth in section 226-20(a)(1), which establish as an objective the "fulfillment of basic individual health needs of the general public."  This objective is construed to include access to basic health insurance coverage.  To responsibly carry out this objective, it is therefore appropriate that the legislature use innovative means to ensure that all residents, regardless of age, income, employment status, or any other factor, have access to health insurance coverage which will provide basic medical services necessary to sustain a healthy life.

(d)  The purpose of this chapter is to establish a program within the department of health, funded through legislative appropriations, to ensure basic health insurance coverage is available for Hawaii residents who are medically uninsured and who are defined in section 431N-2 as "gap group individuals". [L 1989, c 378, pt of §1]



§431N-2 - Definitions.

[§431N-2]  Definitions.  As used in this chapter unless otherwise indicated by the context:

"Gap group individuals" means medically uninsured persons who are residents of the State.

"Health care contractor" means any medical group or organization which undertakes, under a prepaid health care program, to provide health care, or any nonprofit organization or insurer who undertakes, under a prepaid health care program, to defray or reimburse in whole or part, the expenses of health care.

"Health care coverage" means contractually arranged medical, personal, or other services, including preventive services, education, case management, and outreach, provided to an eligible member.

"Medical indigence" means the status of a person who is uninsured or lacks medical insurance. [L 1989, c 378, pt of §1]



§431N-3 - State health insurance program established.

[§431N-3]  State health insurance program established.  There is established within the department of health the state health insurance program whose goals shall be to:

(1)  Subsidize health care coverage for gap group individuals, including but not necessarily limited to outpatient primary and preventive care;

(2)  Encourage the uninsured who can afford to participate in existing health plans to seek that coverage;

(3)  Discourage individuals who are already adequately insured from seeking benefits under the state health insurance program;

(4)  Assure that those persons who have the ability to pay for all or part of their coverage be appropriately assessed by the contractors on a sliding fee scale basis; and

(5)  Ensure that the state health insurance program is affordable to gap group individuals.

The program shall be funded by legislative appropriations made to the department of health. [L 1989, c 378, pt of §1]



§431N-4 - Transfer of funds.

§431N-4  Transfer of funds.  The department of health shall have the authority to utilize funds appropriated under this chapter to directly purchase services in accordance with chapter 103F when it is determined that such a purchase is more effective and cost efficient in meeting the goals of this chapter.  The department of health shall also have the authority to transfer funds appropriated under this chapter to the department of human services.  The department of human services may receive and apply such funds for the purpose of maximizing medical care services to gap group individuals under the medicaid program contained in the medicaid state plan.  The departments of health and human services shall develop and implement an interagency working agreement necessary to carry out the purpose of this section. [L 1989, c 378, pt of §1; am L 1991, c 335, §14; am L 1997, c 190, §6]



§431N-5 - Rulemaking authority.

[§431N-5]  Rulemaking authority.  The director of health shall adopt rules in accordance with chapter 91 which are necessary to carry out this chapter.  The rules shall include, but need not be limited to:

(1)  Establishment of guidelines for the purchase of health care coverage from health care contractors by the department;

(2)  Establishment of specific health care services to be covered, limited, and excluded by the program, including preventive services, outreach, and education strategies designed to reach gap group individuals;

(3)  Establishment of eligibility requirements for participation in the program;

(4)  Development and implementation of an identification and notification process for eligible program participants;

(5)  Establishment of a payment schedule based on the person's ability to pay;

(6)  Establishment of program participation criteria for health care contractors;

(7)  Establishment of monitoring and evaluative guidelines for the program;

(8)  Establishment of appeal procedures for denial of eligibility, disqualification from program participation, assessment of civil penalties, or other negative action; and

(9)  Establishment of procedures to exclude or remove from the program persons who drop individual or group coverage to obtain insurance. [L 1989, c 378, pt of §1]



§431N-6 - Reporting, continued funding.

§431N-6  Reporting, continued funding.  The department of health shall report to the legislature on or about October 1, 1989, on the progress made in implementation of this chapter, including:

(1)  Establishment of an advisory committee to review:  the scope of the work to be done by a consultant, the input from the committee and the community to the consultant, and the schedule of work of the advisory committee;

(2)  Final scope of work for the consultant, selection of the consultant, and the consultant's workplan;

(3)  Involvement of the departments of labor and industrial relations, human services, and other departments needed to successfully develop the program;

(4)  Required data collection efforts to successfully develop the program.

The department of health, in collaboration with the health care contractors, shall submit reports to the legislature and the governor no later than twenty days prior to the convening of each and every legislative session regarding program activities and expenditures, needed resources, participant demographics, evaluations, and such other information as may be necessary to determine the usefulness of and continued need for the state health insurance program.

The purchase of insurance shall not proceed without the formal approval of the governor and a review by the legislature during the 1990 regular session.  Implementation is predicated upon the successful completion of the consultant's reports and findings.  The legislature, by concurrent resolution, may opt to withhold funding appropriated for implementation if not satisfied with the plan, provided that such a concurrent resolution must be passed within thirty days after completion of the implementation plan or March 1, 1990, whichever occurs last. [L 1989, c 378, pt of §1; am L 1993, c 6, §21]



§431N-7 - Violation, penalty.

[§431N-7]  Violation, penalty.  Any person who violates this chapter or any rule adopted by the department of health pursuant to this chapter may be permanently disqualified from participation in the program, required to reimburse any benefits wrongfully obtained, and shall be fined not more than $500.  Any action taken to impose or collect the penalty provided for in this section may be considered a civil action. [L 1989, c 378, pt of §1]



§431N-8 - Severability.

[§431N-8]  Severability.  If any provision of this chapter, or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable. [L 1989, c 378, pt of §1]






CHAPTER 431P - HAWAII HURRICANE RELIEF FUND

§431P-1 - Definitions.

PART I.  GENERAL PROVISIONS

§431P-1  Definitions.  As used in this chapter, unless the context otherwise requires:

"Board" means the board of directors of the Hawaii hurricane relief fund.

"Commissioner" means the insurance commissioner as defined in section 431:2-102.

"Companion policy" means a policy of property insurance issued by a servicing facility in conjunction with a fund policy of hurricane property insurance that provides, at a minimum, coverage equivalent to a standard fire policy for the peril of fire and windstorm and, after considering all exclusions and endorsements, that provides insurance for wind related losses or damage created by a weather system that has not resulted in the declaration and definition of a hurricane watch or warning.

"Covered event" means each hurricane that directly causes windstorm damage in the State.

"Deductible" or "mandatory deductible" means the amount of loss assumed by the policyholder that is not included in the coverages provided by the fund.

"Department" means the department of commerce and consumer affairs.

"Director" means the director of finance.

"Eligible property" means:

(1)  Real property of one to four units used for residential purposes and which is in insurable condition, and which may include tangible personal property located therein or thereon and other structures at the insured location, as provided in the plan of operation or any manual of rules and rates adopted under the plan of operation;

(2)  Real property used for business, commercial, or industrial purposes which is in insurable condition, and which may include tangible personal property located therein or thereon, as provided in the plan of operation or any manual of rules and rates adopted under the plan of operation;

(3)  Tangible personal property owned by an occupant of and located in or on real property of the types described in paragraph (1), as provided in the plan of operation or any manual of rules and rates adopted under the plan of operation; provided that the owner of the tangible personal property does not own the real property in or on which the tangible personal property is located; and

(4)  Tangible personal property owned by an occupant of and located in or on real property of the types described in paragraph (2) as provided in the plan of operation or any manual of rules and rates adopted under the plan of operation; provided that the owner of the tangible personal property does not own the real property in or on which the tangible personal property is located.

"Fund" means the Hawaii hurricane relief fund established by this chapter.

"Hurricane" means a storm that has been declared and defined by the Central Pacific Hurricane Center of the National Weather Service to be a hurricane.

"Licensed property and casualty insurer" means:

(1)  Any insurer licensed to transact any one or more classes of insurance authorized in section 431:3-204 where premiums written within such authority are required to be reported in the "Exhibit of Premiums and Losses" for this State in the National Association of Insurance Commissioners fire and casualty annual statement convention blank that is required to be filed with the commissioner under section 431:3-302; and

(2)  The Hawaii Property Insurance Association created in article 21 of chapter 431.

"Mortgage" means every transfer of an interest in real property, except fixtures, made as security for the performance of another act or subject to defeasance upon the payment of an obligation, whether the transfer is made in trust or otherwise.

"Plan of operation" means the plan for providing hurricane property insurance as adopted by the board of directors of the Hawaii hurricane relief fund, and any amendments thereto, under section 431P-7.

"Policy of hurricane property insurance" means a policy or endorsement of insurance issued by the fund insuring only against damage or loss to eligible property caused by a covered event in excess of the deductible and up to:

(1)  $750,000 per risk on real property of one to four units used for residential purposes and the personal property located therein or thereon and other structures at the insured location, subject to the limits defined by the plan of operation or any manual of rules and rates adopted under the plan of operation; and

(2)  $500,000 per risk on real and personal property used for business, commercial, or industrial purposes, subject to the limits defined by the plan of operation or any manual of rules and rates adopted under the plan of operation; provided that the board may designate an association of property owners or cooperative housing corporation to be a commercial risk;

provided that this policy or endorsement shall not include coverage for business interruption and other similar coverages.

"Policy of property insurance" means a policy providing "property insurance" as defined in section 431:1-206.  For purposes of this chapter, it includes "basic property insurance" as provided under article 21 of chapter 431.

"Property insurance" means policies, riders, or endorsements of insurance that provide indemnity, in whole or in part, for the loss, destruction, or damage of eligible property.

"Servicing facility" means any insurer engaged in writing direct property insurance in this State and licensed in this State, and any other party authorized to act in like capacity on behalf of the fund.

"Year immediately preceding the year of the covered event" means the twelve-month period ending on the last day of the calendar month immediately preceding the month in which a covered event occurs. [L 1993, c 339, pt of §2; am L Sp 1995, c 17, §1; am L 1998, c 106, §§1, 2]



§431P-2 - Establishment of Hawaii hurricane relief fund.

[§431P-2]  Establishment of Hawaii hurricane relief fund.  There shall be a Hawaii hurricane relief fund to be placed within the department of commerce and consumer affairs for administrative purposes.  The fund shall be a public body and a body corporate and politic. [L 1993, c 339, pt of §2]



§431P-3 - Board of directors.

§431P-3  Board of directors.  (a)  The board of directors of the fund shall consist of the insurance commissioner as an ex officio voting member and six members appointed by the governor in accordance with section 26-34.  The board shall be the policy making body of the fund.  As such, the board shall be responsible for establishing policies for the administration and operation of the fund and the performance of other duties and functions assigned to the fund.

(b)  Two members shall, by and with the advice and consent of the senate, be appointed by the governor for a term of four years; provided that of the initial appointees, one shall be appointed for a two-year term.  A vacancy on the authority of a seat subject to this subsection shall be filled in accordance with Article V, section 6, of the Constitution of the State of Hawaii.

(c)  Two members shall, by and with the advice and consent of the senate, be appointed by the governor from a list of nominations submitted by the president of the senate.  The members appointed from a list of nominations of the president of the senate shall serve for a term of four years; provided that of the initial appointees, one shall be appointed for a two-year term.

(d)  Two members shall, by and with the advice and consent of the senate, be appointed by the governor from a list of nominations submitted by the speaker of the house of representatives.  The members appointed from a list of nominations of the speaker of the house of representatives shall serve for a term of four years; provided that of the initial appointees, one shall be appointed for a two-year term.

(e)  The governor shall select a chairperson and vice- chairperson from among the members.

(f)  The board shall meet as often as necessary to formulate and implement strategies and plans of operation in furtherance of this chapter.  Upon its appointment, the board shall adopt an interim plan of operation within ninety days.

(g)  The appointed directors shall receive no compensation for services, but shall be entitled to reimbursement of necessary expenses, including travel expenses, incurred in the performance of their duties.

(h)  The board may appoint, not subject to chapter 76, an executive director of the fund whose salary shall be set by the board.  The board may employ, not subject to chapter 76, technical experts and officers, agents, and employees, permanent or temporary, as required.  The board may also contract with persons, not subject to chapters 76 and 78 when in the determination of the board, the services to be performed are unique and essential to the execution of the functions of the fund. [L 1993, c 339, pt of §2; am L 1998, c 106, §3; am L 2000, c 253, §150; am L 2005, c 22, §29]



§431P-4 - Planning and assessment functions of the fund; discretion to provide insurance.

[§431P-4]  Planning and assessment functions of the fund; discretion to provide insurance.  (a)  The fund shall be responsible for monitoring the availability of property insurance, including insurance for covered events, in this State.  If at any time the board determines, in its sole discretion, that the private insurance market is not making such insurance reasonably available to consumers in this State, the fund may offer policies of hurricane property insurance for sale in accordance with this chapter.

(b)  Nothing in subsection (a) shall prohibit the board from exercising its powers to develop plans and procedures for the operation and management of the fund without regard to the determination of the board as to the availability of insurance in the private market. [L 1993, c 339, pt of §2]



§431P-5 - Powers, duties, and functions.

§431P-5  Powers, duties, and functions.  (a)  The Hawaii hurricane relief fund shall have the following general powers:

(1)  To sue and be sued;

(2)  To make and alter policies for its organization and internal administration;

(3)  To adopt rules in accordance with chapter 91 to effectuate the purposes of this chapter;

(4)  To borrow moneys, including but not limited to moneys from state or federal sources and to issue notes or other obligations of the fund for the purposes of providing funds for any of its purposes as authorized by the legislature from time to time;

(5)  To pledge, assign, or grant a security interest in all or any part of the moneys, rents, charges, assessments, or other revenue and any proceeds thereof derived by the fund; provided that any pledge, assignment, or grant of security interest shall constitute a lien and security interest on such money, rents, charges, assessments, or other revenue, and any proceeds thereof to the extent and with the priority set forth in the document establishing the pledge, assignment, or security interest, without the necessity for physical delivery, recording, or further act; and provided further that in effectuating any pledge, assignment, or grant of security interest, the fund may do either or both of the following:

(A)  Transfer possession of collateral to its secured parties; or

(B)  Execute and cause to be filed at the bureau of conveyances of the State of Hawaii, Uniform Commercial Code financing statements for the purpose of providing notice to third parties of a pledge, assignment, or grant of security interest; provided that any failure to file a financing statement or the filing of a financing statement that contains incomplete or inaccurate information shall not affect the perfected lien and security interest of the pledge, assignment, or grant of security interest; and

(6)  Enter into contracts as necessary to effectuate the purposes of this chapter.

(b)  In addition to the general powers under subsection (a), the fund shall have the specific power to:

(1)  Adopt and administer a plan of operation in accordance with section 431P-7, and a manual of rules and rates to provide persons having an insurable interest in eligible property with insurance coverage provided by the fund;

(2)  Authorize the provision of hurricane coverage by the fund for real property and tangible personal property located in or on real property and establish limits of liability for specific coverages within the range of authorized coverage;

(3)  Adopt actuarially sound rates based on reasonable assumptions relative to expectations of hurricane frequency and severity for all coverage provided under policies or endorsements issued by the fund.  Rates adopted shall be subject to approval by the commissioner pursuant to article 14 of chapter 431.  Rates adopted shall provide for classification of risks and shall include past and prospective losses and expense experience in this State;

(4)  Adopt procedures, guidelines, and surcharges applicable to policies of hurricane property insurance issued in connection with an underlying property policy issued by an unauthorized insurer;

(5)  Adopt any form of insurance policy necessary for providing policies of hurricane property insurance by the fund, with the approval of the commissioner;

(6)  Issue policies of hurricane property insurance and pay claims for coverage over the mandatory deductible or other deductible provided in the plan of operation or any manual of rules and rates adopted under the plan of operation;

(7)  Require every licensed property and casualty insurer transacting direct property insurance business in this State to act as a servicing facility, and by contract with that insurer authorize the insurer to inspect eligible properties, service policies and policyholders of hurricane property insurance, provide claim services, and perform any other duties as authorized by the fund for applicants to the fund and those insured by it;

(8)  (A)  Assess all licensed property and casualty insurers the amounts which, together with the other assets of the fund, are sufficient to meet all necessary obligations of the fund.  The assessment shall be made on the insurer's gross direct written premiums for property and casualty insurance in this State for the preceding calendar year.  The rate of assessment in a year in which a covered event has not occurred shall be 3.75 per cent and shall not include the insurer's gross direct written premiums for motor vehicle insurance in this State; provided that following a covered event, the rate of assessment may be increased to an amount not to exceed five per cent and may include the insurer's gross direct written premiums for motor vehicle insurance in this State.  This increase shall remain in effect until such time as all claims and other obligations, including but not limited to bonds and notes, arising out of a covered event shall have been fully discharged.  An insurer authorized to provide comparable coverage under section 431P-10(b) and which is providing hurricane property insurance in the State shall be assessed an amount that excludes gross direct written premiums for property insurance in this State.  The assessment for a year in which a covered event has not occurred shall be collected quarterly during each calendar year;

(B)  In the event of a loss from a covered event the fund, in addition to the assessment in subparagraph (A), shall assess those insurers which acted as servicing facilities during the twelve months ending at the start of the month preceding the month in which the covered event occurs.  The total assessment shall be a fixed percentage of the total coverage provided by the fund under its policies of hurricane property insurance during the month preceding the month in which the covered event occurs.  The percentage to be used in calculating the total assessment shall be as follows:

(i)  For calendar year 1998, a percentage as fixed by the board in the plan of operation, but in no event shall the total assessment exceed $500,000,000;

(ii)  For calendar year 1999, 1.125 per cent;

(iii)  For calendar year 2000, 1.25 per cent; and

(iv)  For calendar year 2001, and each calendar year thereafter, 1.5 per cent.

A separate total assessment shall be made for each covered event.  The total assessment shall be allocated to each servicing facility based on the proportion of the total amount of the fund's gross direct written premiums for policies of hurricane property insurance serviced by each servicing facility to the total amount of the fund's gross direct written premiums for policies of hurricane property insurance, in each case, during the twelve months ending at the start of the month preceding the month in which the covered event occurs.  Assessments made under this subparagraph and those under subparagraph (A) in a year in which a covered event has occurred are due from each insurer based on assessment procedures established by the fund to meet its obligations to policyholders in a timely manner; and

(C)  The fund may exempt or defer, in whole or in part, the assessment of any insurer if the assessment would cause the insurer's financial statement to reflect amounts of capital or surplus less than the minimum amounts required for a certificate of authority in this State;

(9)  Develop a program of incentives to encourage insurers to provide policies of hurricane property insurance in the event the commissioner authorizes the provision of comparable insurance pursuant to section 431P-10(b) which may include but are not limited to exemption of the insurer's gross direct written premium for property insurance from the assessment pursuant to paragraph (8)(A);

(10)  Develop a credit based on the difference between premiums written in 1993 and the premiums written in 1992 by each property insurer against the assessment for gross direct written premiums written in 1993;

(11)  Develop procedures regarding policies written by unauthorized insurers comparable to the assessments, surcharges, and other contributions made by insurers authorized to do business in this State;

(12)  Accumulate reserves or funds, including the investment income thereon, to be used for paying expenses, making or repaying loans or other obligations of the fund, providing loss mitigation incentives, and paying valid claims for covered events insured by the fund;

(13)  Collect and maintain statistical and other data as may be required by the commissioner;

(14)  Exempt mortgage transactions from payments of the special mortgage recording fee and provide for maximum limits on or, uniform reduction of the special mortgage recording fee, pursuant to rules adopted by the board;

(15)  Suspend or reactivate the special mortgage recording fee pursuant to resolution of the board;

(16)  Impose fines for each incident of nonpayment of amounts due to the fund under this chapter; provided that the fines shall not exceed twenty-five per cent of the amount then due;

(17)  Create loss mitigation incentives, including but not limited to premium credits, premium rebates, loans, or cash payments;

(18)  Enter into claims financing transactions, including but not limited to reinsurance transactions, debt transactions, and other transactions incorporating elements of reinsurance, insurance, debt, or equity;

(19)  Establish business and corporate entities or organizations pursuant to the purposes of this chapter; and

(20)  Perform any and all acts reasonably necessary to carry out the purposes of this chapter. [L 1993, c 339, pt of §2; am L Sp 1995, c 17, §2; am L 1996, c 307, §7; am L 1998, c 106, §4 and c 304, §2; am L 2001, c 153, §1]



§431P-5.5 - Accumulation of $500,000,000 in funds and commitments.

§431P-5.5  Accumulation of $500,000,000 in funds and commitments.  (a)  Upon written confirmation from the insurance commissioner that the director of finance has secured $500,000,000, in the aggregate, in the form of:

(1)  Commitments from either the federal government or an agency of the federal government or a financial institution;

(2)  Revenue bonds other than those issued or to be issued in response to the occurrence of a covered event; or

(3)  A combination of the commitments or bonds;

the Hawaii hurricane relief fund shall:

(1)  Control or freeze rates; and

(2)  Continue accumulating premiums from policies of hurricane property insurance and the special mortgage recording fee, net of any reinsurance payments, operating expenses and funds necessary for the development of a comprehensive loss reduction plan.

(b)  When the balance of the net moneys accumulated totals $500,000,000, the Hawaii hurricane relief fund may notify the insurance commissioner of that fact.  The insurance commissioner, in turn, may order, following the receipt of the notice, a reduction in the rates for policies of hurricane property insurance.

(c)  In the event of a loss from a covered event, the net moneys accumulated shall be used to settle claims and pay current and ongoing expenses of the Hawaii hurricane relief fund.  The net accumulated moneys, commitments, and bonds described in subsection (a)(2) shall be used only in the event losses from a covered event exceed the assessment pursuant to section 431P-5(b)(8)(B).

(d)  In the event the balance of the net accumulated moneys falls below $400,000,000, the Hawaii hurricane relief fund shall establish rates, subject to the approval of the insurance commissioner, necessary to replenish the account balance to $500,000,000 as promptly as reasonably practicable.  The director of finance shall seek to arrange additional commitments whenever the account balance falls below $400,000,000.

(e)  The Hawaii hurricane relief fund shall be exempt from paying all taxes and fees levied by the State on other insurers. [L Sp 1995, c 32, §2; am L 2000, c 76, §1]



§431P-6 - Advisory committee.

[§431P-6]  Advisory committee.  To assist it in implementing this chapter the fund may appoint an advisory committee consisting of:

(1)  Not less than one individual who is employed or trained as a meteorologist and possesses knowledge of the history, trends, and nature of windstorms in the Pacific Ocean;

(2)  Not less than one individual who is a member of the American Academy of Actuaries; and

(3)  Not less than one individual who is a structural engineer licensed to practice in the State and is knowledgeable about local community building codes.

The fund may establish additional advisory committees as it may deem necessary in furtherance of this chapter. [L 1993, c 339, pt of §2]



§431P-7 - Plan of operation.

§431P-7  Plan of operation.  (a)  The fund shall adopt a plan of operation and a manual of rules and rates necessary or suitable to ensure both the solvency and the reasonable and equitable administration of the fund.  The adoption of or amendments to the plan of operation and manual of rules and rates shall not be subject to chapter 91, except that the policy forms for policies of hurricane property insurance shall be adopted pursuant to chapter 91.

(b)  If the fund fails to adopt a plan of operation, or the fund fails to adopt amendments to the plan of operation, the commissioner shall adopt a plan of operation or make amendments necessary to carry out the purposes of this chapter.  Any plan of operation, or amendment, adopted by rule of the commissioner, shall continue in full force and effect until the rule is superseded by a plan of operation, or amendment, adopted by a majority vote of all members of the fund's board, and approved by the commissioner.

(c)  The plan of operation shall:

(1)  Establish procedures for performance of all powers and duties of the fund;

(2)  Establish procedures for providing notice to all persons with interests insurable by the fund in the State of the type of insurance available from the fund in the event the fund offers insurance;

(3)  Provide for and adopt all necessary forms, including insurance policies to be used by and on behalf of the fund, for use by the fund and servicing facilities;

(4)  Adopt actuarially sound rates, based on reasonable assumptions relative to expectations of hurricane frequency and severity, to be charged for insurance provided by the fund, in accordance with article 14 of chapter 431;

(5)  Publish manuals of rules, rates, and rating and classification plans, which shall address mandatory deductibles, limits of coverage, and the classification of risks and rate modifications based on the exposure of insureds;

(6)  Establish procedures for receiving and servicing applications to the fund;

(7)  Establish procedures for processing and maintaining records of the fund relating to its financial transactions, its agents, its employees, its operations, and all transactions with any servicing facility;

(8)  Establish procedures for the collection and remittance of the premiums and return of unearned premiums where applicable;

(9)  Establish procedures for the payment of valid claims;

(10)  Establish procedures for prorating available funds pursuant to section 431P-15;

(11)  Establish procedures for obtaining reinsurance;

(12)  Establish procedures to borrow funds; and

(13)  Develop a plan for the investment of moneys held by the fund subject to the limitations in article 6 of chapter 431. [L 1993, c 339, pt of §2; am L Sp 1995, c 17, §3]



§431P-8 - Annual statements.

[§431P-8]  Annual statements.  (a)  The fund shall submit to the commissioner each year, not later than one hundred twenty days after the end of the fund's fiscal year, a financial report in a form approved by the commissioner.

(b)  The commissioner may require other reports concerning risks insured by the fund as the commissioner deems appropriate. [L 1993, c 339, pt of §2]



§431P-9 - Powers of the commissioner.

§431P-9  Powers of the commissioner.  (a)  For the purpose of ascertaining the fund's condition or compliance with this chapter, the commissioner shall examine the accounts, records, documents, and transactions of the fund at least once every three years commencing at the time the fund starts issuing policies of hurricane property insurance or more often if the commissioner deems advisable.  The fund shall pay all reasonable and actually incurred expenses of the examination in accordance with section 431:2-306(b); provided that a detailed estimate of the expenses to be incurred shall be approved by the board prior to the examination.  In the event the actual expenses incurred are in excess of ten per cent of the estimate, the commissioner shall communicate in writing to the board the reason for the excess expenses.

(b)  The commissioner may exercise all of the commissioner's powers provided by law in the supervision and regulation of the fund, any servicing facility, and any other person or entity subject to the jurisdiction of the commissioner. [L 1993, c 339, pt of §2; am L Sp 1995, c 17, §4]



§431P-10 - Coverage available from the fund; deductible.

§431P-10  Coverage available from the fund; deductible.  (a)  Policies issued by the fund shall provide a maximum aggregate coverage of up to $750,000 per risk on real property of one to four units used for residential purposes and $500,000 per risk for real property used for business, commercial, or industrial purposes and shall provide for a mandatory deductible.  The deductible amount for residential property policies shall be the greater of $1,000 or one per cent of the insured value or the greater of $2,000 or two per cent of the insured value; provided that the board may establish higher deductible limits.  The deductible amount for commercial property policies shall be the greater of $5,000 or five per cent of the insured value or an amount equivalent to all the other perils deductible of the companion policy; provided that the board may establish higher deductible limits.

(b)  Upon the authorization of the commissioner, insurers may provide standard extended coverage endorsements for residential property, including coverage of hurricane risks, subject to the fund's program for incentives and credits; provided that in the absence of such authorization, no other policy of residential property insurance or endorsement to a policy of residential property insurance on eligible residential property located in this State shall be issued to provide insurance for damages or losses caused by a covered event if such coverage is less than that offered by the fund.  If standard extended coverage endorsements on commercial property are no longer being offered by the fund, any standard extended coverage endorsements on commercial property offered by an insurer shall qualify as a comparable coverage under section 431P-5(b)(8)(A).  Standard extended coverage endorsements on residential property which include coverage for hurricane losses offered by an insurer shall qualify as a comparable coverage under section 431P-5(b)(8)(A). [L 1993, c 339, pt of §2; am L Sp 1995, c 17, §5; am L 2000, c 153, §1]



§431P-11 - Underlying policy required; hurricane coverage shall be provided.

§431P-11  Underlying policy required; hurricane coverage shall be provided.  (a)  Any eligible property for which coverage is sought from the fund shall already be insured by an underlying policy of property insurance as defined in section 431:1-206 or article 21 of chapter 431 but excluding the covered event.  Every underlying policy of property insurance provided by an unauthorized insurer shall be subject to the procedures, guidelines and surcharges as provided in the plan of operation.

(b)  The fund shall not deny any application for hurricane property insurance on any property eligible under subsection (a).

(c)  The fund shall renew any policy provided payment of the applicable renewal premium is received by the fund on or before the expiration date stated in the policy.  The fund may nonrenew a policy on the grounds the property is no longer covered by a companion policy.  The policy issued by the fund shall not provide coverage in the event that there is no companion policy at the time of loss.  In such case, any unearned premiums shall be returned to the policyholder on a pro rata basis.  Limits of coverage under a policy issued by the fund shall not exceed the limits of comparable coverages for fire and windstorm under the companion policy.  The statute of limitations for actions under a policy of hurricane property insurance shall be one year. [L 1993, c 339, pt of §2; am L 1998, c 106, §5]



§431P-12 - Mitigation.

[§431P-12]  Mitigation.  The fund shall develop a comprehensive loss reduction plan for the hurricane peril.  The plan shall include standards for new residential and commercial structures and separate standards for existing residential and commercial structures.  The plan shall provide a timetable for implementation of mandatory loss mitigation measures for both new and existing structures. [L 1993, c 339, pt of §2]



§431P-13 - Appeals.

[§431P-13]  Appeals.  (a)  Any applicant or policyholder adversely affected by a decision of the fund shall have the right to appeal to the fund's board within thirty days after the decision.  The application for an appeal shall specify how the person making the appeal was aggrieved and the grounds upon which relief is demanded.  The decision of the board shall be deemed final.

(b)  Any final action, decision, or order of the board under this chapter shall be subject to judicial review by the circuit court. [L 1993, c 339, pt of §2]



§431P-14 - Immunity and limitation on liability.

§431P-14  Immunity and limitation on liability.  There shall be no liability on the part of, and no cause of action of any nature shall arise against, any servicing facility or its authorized insurance producers; the fund or its agents, employees, or board; the State; the commissioner; or the commissioner's representatives for any action taken by them in the performance of their powers and duties under this chapter; provided that this section shall not be construed to prohibit any exercise of the commissioner's power pursuant to this chapter or any other law or rule adopted pursuant to law or chapters 661 and 662, any other law to the contrary notwithstanding.  Nothing in this chapter shall create an obligation, debt, claim, cause of action, claim for relief, charge, or any other liability of any kind whatsoever in favor of any person or entity without regard to whether that person or entity received any benefits under this chapter, against the State, or its officers and employees.  The State and its officers and employees shall not be liable for the results of any application, denial of application, claim, loss, or other benefits provided by the fund pursuant to this chapter.  Nothing in this chapter shall be construed as authorizing any claim against the State whatsoever, nor shall this chapter be construed as authorizing any claim against the fund in excess of any note, loan, liability, or other obligation incurred by the fund.  Nothing in this section shall be construed to alter any obligation to pay assessments or charges authorized to be imposed or levied by the board pursuant to this chapter.  The fund shall be subject to chapter 431 only as provided for in this chapter. [L 1993, c 339, pt of §2; am L 1998, c 106, §6; am L 2002, c 155, §101]



§431P-15 - Exemption from property and liability insurance guaranty association; insolvency of fund.

[§431P-15]  Exemption from property and liability insurance guaranty association; insolvency of fund.  Notwithstanding any other provision of law to the contrary, neither the fund nor its policyholders shall be subject to the provisions of, or be eligible for, the benefits provided in sections 431:16-101 to 117 inclusive.  If the total amount available at any time to the fund is insufficient to make all necessary payments, the moneys available shall be prorated and the unpaid portion shall be paid as soon thereafter as moneys become available. [L 1993, c 339, pt of §2]



§431P-16 - Establishment of trust funds.

§431P-16  Establishment of trust funds.  (a)  The fund shall establish outside the state treasury a hurricane reserve trust fund and any accounts thereunder and any other trust fund or account necessary to carry out the purposes of this chapter.  Moneys deposited in the hurricane reserve trust fund and any accounts thereunder or any other trust fund or account shall be held by the fund, as trustee, in a depository as defined in section 38-1 or according to a similar arrangement at the discretion of the board, including, but not limited to, trust or custodial accounts created for the benefit of the fund's secured parties under contractual claims financing arrangements.  These moneys may be invested and reinvested in accordance with the plan of operation.  Disbursements from the trust funds shall not be subject to chapter 103D and shall be made in accordance with procedures adopted by the board.

(b)  The hurricane reserve trust fund shall receive deposits of the special mortgage recording fee established by this chapter.  Except as determined by board order, the special mortgage recording fee shall be imposed on each mortgage and each amendment to a mortgage which, in each case, increases the principal amount of the secured debt and which is recorded in the bureau of conveyances of the State under chapter 502 or filed with the assistant registrar of the land court of the State under chapter 501.

The special mortgage recording fee shall be an amount equal to one-tenth of one per cent of the stated principal amount of the debt secured by the mortgage or, in the case of an amendment or refinancing of a mortgage, an amount equal to one-tenth of one per cent of the amount of the increase of the stated principal amount of the secured debt; provided that the board may establish a lower special mortgage recording fee amount pursuant to section 431P-5(b)(14).  With respect to an open end revolving loan, the principal amount of the debt on which the special mortgage recording fee is calculated shall be the maximum amount which may be outstanding under the loan at any one time.  With respect to a mortgage securing a nonmonetary or inchoate obligation, the principal amount of the debt on which the special mortgage recording fee is calculated shall be the monetary amount which the mortgagee attributes to the obligation.  If the debt is stated in a foreign currency, it shall be converted to U.S. dollars using an exchange rate published in a newspaper of general circulation in this State within one week prior to recordation of the mortgage or amendment of mortgage.

The special mortgage recording fee shall be in addition to any applicable fees under chapter 501 or 502.  The special mortgage recording fee shall be submitted to and collected by the bureau of conveyances or the assistant registrar of the land court of the State and shall be deposited into the hurricane reserve trust fund.  The special mortgage recording fee shall be submitted at the time the mortgage or amendment of mortgage is recorded together with any related forms or certifications required by the bureau of conveyances or the assistant registrar of the land court of the State.

(c)  The Hawaii hurricane relief fund shall implement the assessments of all property and casualty insurers as authorized by section 431P-5(b)(8)(A) and (B) and the proceeds from the assessments shall be deposited into the hurricane reserve trust fund or into trust or custodial accounts, created for the benefit of the fund's secured parties, that are held inside or outside the hurricane reserve trust fund.

(d)  If the Hawaii hurricane relief fund offers to issue policies of hurricane property insurance, the premiums for the policies shall be deposited into the hurricane reserve trust fund.

(e)  After each covered event, if the board shall determine that the moneys in the hurricane reserve trust fund, excluding moneys determined by the board to be needed to continue fund operations following that covered event, will be insufficient to pay claims and other obligations of the fund arising out of that covered event, the Hawaii hurricane relief fund is authorized to levy a surcharge not to exceed seven and one-half per cent a year on premiums charged for all property and casualty insurance policies issued for risks insured in this State.  These moneys may be deposited into the hurricane reserve trust fund or into trust or custodial accounts, created for the benefit of the fund's secured parties, that are held inside or outside the hurricane reserve trust fund.  The formula to calculate the amount and period of the surcharge for each covered event and the procedures and methodology for payment of claims and other obligations of the fund shall be provided in the plan of operation and the surcharge may remain in effect until all claims and other obligations of the fund, including but not limited to claims financing transactions, bonds, notes, and other obligations arising out of that covered event, shall have been fully discharged.  The amount and reason for any surcharge made pursuant to this subsection shall be separately stated on any billing sent to an insured.  The surcharge shall not be considered premiums for any other purpose, including the computation of gross premium tax or the determination of producers' commissions.

(f)  Any proceeds, experience refunds, or other return funds under reinsurance shall be deposited into the hurricane reserve trust fund.

(g)  Any proceeds from loans or other moneys from the federal government, any proceeds from bonds issued pursuant to this chapter loaned by the director to the Hawaii hurricane relief fund, and other moneys as the State may make available from time to time shall be deposited into the hurricane reserve trust fund.

(h)  Moneys in the hurricane reserve trust fund or in trust or custodial accounts, created for the benefit of the fund's secured parties, shall be expended by the Hawaii hurricane relief fund or its authorized designee and used solely for the purposes of this chapter.

(i)  Moneys in the hurricane reserve trust fund may be:

(1)  Disbursed upon dissolution of the Hawaii hurricane relief fund; provided that:

(A)  The net moneys in the hurricane reserve trust fund shall revert to the state general fund after payments by the fund on behalf of licensed property and casualty insurers or the State that are required to be made pursuant to any federal disaster insurance program enacted to provide insurance or reinsurance for hurricane risks are completed; and

(B)  If such moneys are paid on behalf of licensed property and casualty insurers, payment shall be made in proportion to the premiums from policies of hurricane property insurance serviced by the insurers in the twelve months prior to dissolution of the fund; or

(2)  Deposited to the loss mitigation grant fund established under section 431:22-102;

provided that all interest earned from the principal in the hurricane reserve trust fund shall be transferred and deposited into the general fund each year that the hurricane reserve trust fund remains in existence. [L 1993, c 339, pt of §2; am L Sp 1995, c 17, §6; am L 1996, c 307, §8; am L 1998, c 106, §7; am L 1999, c 151, §1; am L 2001, c 153, §2; am L 2002, c 155, §102 and c 179, §5]

Note

L 1993, c 339, §§10 and 11, as amended by L Sp 1995, c 17, §7; L 1996, c 307, §9; L 1997, c 222; L 1999, c 151, §2; and L 2001, c 153, §3, provide:

"SECTION 10.  (a)  The director may establish a loan program to assist the Hawaii hurricane relief fund in carrying out the plan of operation, and may make loans to the Hawaii hurricane relief fund.  There is hereby created in the treasury of the State a separate and special fund to be designated as the hurricane bond loan fund of this Act.

(b)  The department of budget and finance, with the approval of the governor, is authorized to issue in the name of the department revenue bonds at such times and in such amount or amounts not to exceed $200,000,000 in aggregate principal as may be requested and deemed necessary by the commissioner for the purposes of the Hawaii hurricane relief fund.  All such bonds shall be issued pursuant to part III of chapter 39, except as provided in this section.

(c)  The resolution or certificate providing for the issuance of the bonds may provide that all or part of the proceeds may be held and invested in the hurricane bond loan fund until needed for the purposes of the Hawaii hurricane relief fund.  For the purposes of providing a source of revenue or security for these bonds, the director may pledge funds deposited or to be deposited in the hurricane bond loan fund to the payment or security of the bonds, and the pledge shall constitute a lien and security interest on the moneys in the hurricane bond loan fund to the extent and with the priority set forth in the document establishing the pledge, without the necessity for physical delivery, recording, or other further act.  No revenue bonds may be issued pursuant to this section unless the director of finance shall first make a determination based on information provided by the commissioner that there are sufficient revenues and other assets to pay debt service on the revenue bonds.

(d)  The director of finance is authorized to issue reimbursable general obligation bonds in the principal amount of $200,000,000, or so much thereof as may be requested and deemed necessary by the commissioner for the purposes of the Hawaii hurricane relief fund, and the same sum is appropriated for each of the fiscal years 2000-2001 and 2001-2002 for deposit into the hurricane reserve trust fund.  The commissioner, upon the commissioner's determination that it is advisable to transfer funds from the hurricane reserve trust fund, shall reimburse the state general fund for payment of debt service on reimbursable general obligation bonds authorized and issued under this section.

SECTION 11.  The state supreme court shall have exclusive and original jurisdiction over any actual controversy or dispute concerning the applicability of article VII of the state constitution to the financing of the Hawaii hurricane relief fund and the hurricane reserve trust fund through the issuance of revenue bonds or reimbursable general obligation bonds, and the security provisions thereof and the imposition and collection of any rates and charges to repay or provide security for the bonds."

L 2001, c 153, §4 provides:

"SECTION 4.  The special mortgage recording fee established under section 431P-16, Hawaii Revised Statutes, shall be suspended as of July 1, 2001, and shall remain suspended until reactivated by the Hawaii hurricane relief fund's board of directors."



§431P-16.5 - Transfer of funds; immunity.

[§431P-16.5]  Transfer of funds; immunity.  There shall be no cause of action, claim for damages or relief, charge, or any other liability of any kind whatsoever created against the State, the Hawaii hurricane relief fund, the commissioner, or their respective agents, employees, or board, by, or relating to, the transfer of any moneys from the hurricane reserve trust fund to the loss mitigation grant fund or from the loss mitigation grant fund to the hurricane reserve trust fund or involving the loss mitigation grant program. [L 2002, c 179, §4]



§431P-17 - Additional notice requirement.

[§431P-17]  Additional notice requirement.  Thirteen months prior to discontinuation of writing property insurance coverage, an insurer shall file an affidavit with the commissioner stating the reasons for the discontinuation. [L 1993, c 339, pt of §2]



§431P-18 - Exemption for Hawaiian home lands.

[§431P-18]  Exemption for Hawaiian home lands.  Nothing in this chapter shall prohibit or limit any person from obtaining insurance for property subject to the Hawaiian Homes Commission Act of 1920, as amended, from any insurer other than the fund if such insurance is deemed sufficient by the commissioner. [L 1993, c 339, pt of §2]









TITLE INSURANCE - AND TITLE INSURERS

CHAPTER 432 - BENEFIT SOCIETIES

§432:1-101 - Scope; exemptions.

ARTICLE 1

MUTUAL BENEFIT SOCIETIES

Cross References

Assessments of health insurers, see §431:2-216.

PART I.  GENERAL PROVISIONS

§432:1-101  Scope; exemptions.  The provisions of this article shall apply to mutual benefit societies as defined herein.  Except as expressly provided in this article, mutual benefit societies shall be exempt from the provisions of the insurance code.  No law enacted after July 1, 1988, shall apply to mutual benefit societies unless such societies are expressly designated therein. [L 1987, c 347, pt of §2]

Revision Note

"July 1, 1988," substituted for "the effective date of this article".

Attorney General Opinions

Based on provision, the requirement of §431:10A-601 as set forth in §4 of reciprocal beneficiaries act [L 1997, c 383] cannot be interpreted to apply to mutual benefit societies.  Att. Gen. Op. 97-5.

Case Notes

Section 431:15-102 creates an exception to the general rule established by this section that mutual benefit societies are typically exempt from provision of the Insurance Code; thus, article 15 of chapter 431 applies to mutual benefit societies.  99 H. 53, 52 P.3d 823.



§432:1-101.5 - Disclosure of health care coverage and benefits.

§432:1-101.5  Disclosure of health care coverage and benefits.  In order to ensure that all individuals understand their health care options and are able to make informed decisions, all mutual benefit societies shall provide current and prospective members with written disclosure of coverages and benefits, including information on coverage principles and any exclusions or restrictions on coverage.

The information provided shall be current, understandable, and available prior to membership, and upon request after membership.  A policy provided to a member which describes coverages and benefits shall be in conformance with part I of article 10 of chapter 431. [L 1996, c 274, §2; am L 1999, c 246, §3]



§432:1-101.6 - Policies relating to domestic abuse cases.

§432:1-101.6  Policies relating to domestic abuse cases.  (a)  No mutual benefit society shall deny or refuse to accept an application for insurance, refuse to insure, refuse to renew, cancel, restrict, or otherwise terminate a policy of insurance, or charge a different rate for the same coverage, on the basis that the member or prospective member is, has been, or may be a victim of domestic abuse.

(b)  Nothing in this section shall prevent a mutual benefit society from taking any of the actions set forth in subsection (a) on the basis of loss history or medical condition, or for any other reason not otherwise prohibited by this section or any other law, regulation, or rule.

(c)  Any form filed or filed after July 15, 1998 or subject to a rule adopted under chapter 91 may exclude coverage for losses caused by intentional or fraudulent acts of any member of the society.

(d)  Nothing in this section prohibits a mutual benefit society from investigating a claim and complying with chapter 432.

(e)  As used in this section, "domestic abuse" means:

(1)  Physical harm, bodily injury, assault, or the infliction of fear of imminent physical harm, bodily injury, or assault between family or household members;

(2)  Sexual assault of one family or household member by another;

(3)  Stalking of one family or household member by another family or household member; or

(4)  Intentionally, knowingly, or recklessly causing damage to property so as to intimidate or attempt to control the behavior of another household member. [L 1998, c 171, §3; am L 2004, c 122, §84]

Revision Note

"July 15, 1998" substituted for "the effective date of this section".



§432:1-102 - Applicability of other laws.

§432:1-102  Applicability of other laws.  (a)  Part III of article 10A, and article 10H of chapter 431 shall apply to nonprofit medical indemnity or hospital service associations.  Such associations shall be exempt from the provisions of part I of article 10A; provided that such exemption is in compliance with applicable federal statutes and regulations.

(b)  Article 2, article 2D, article 13, and article 14G of chapter 431, and the powers there granted to the commissioner, shall apply to managed care plans, health maintenance organizations, or medical indemnity or hospital service associations, which are owned or controlled by mutual benefit societies, so long as the application in any particular case is in compliance with and is not preempted by applicable federal statutes and regulations. [L 1987, c 347, pt of §2; am L 1998, c 178, §3; am L 1999, c 93, §6; am L 2002, c 74, §§3, 6; am L 2003, c 3, §22; am L 2007, c 175, §3 and c 227, §2]

Note

The repeal and reenactment note at subsection (b) in the main volume took effect on June 30, 2006, pursuant to L 2002, c 74, §6 and L 2003, c 3, §22.



§432:1-103 - Applicability of this article to existing societies and union mutual benefit societies.

§432:1-103  Applicability of this article to existing societies and union mutual benefit societies.  (a)  None of the provisions of this article shall apply to, or in any way be held to affect, mutual benefit and fraternal societies which have been in existence and functioning within the State continuously for ten years prior to May 8, 1937.

(b)  The provisions of this article shall apply to labor union mutual benefit societies, which are also regulated by Public Law 85-836, but the commissioner may waive any of the specific requirements of this article if the commissioner is satisfied that the labor union members and their dependents belonging to the mutual benefit society will not be adversely affected by the waiver.  Each labor union mutual benefit society shall file with the commissioner annually a copy of the report filed under Public Law 85-836 and a complete financial report prepared by a certified public accountant. [L 1987, c 347, pt of §2]



§432:1-104 - Definitions.

§432:1-104  Definitions.  For the purposes of this article:

(1)  Commissioner means the insurance commissioner of the State of Hawaii.

(2)  Mutual benefit society is any corporation, unincorporated association, society, or entity:

(A)  Organized and carried on for the primary benefit of its members and their beneficiaries and not for profit, and:

(i)  Making provision for the payment of benefits in case of sickness, disability, or death of its members, or disability, or death of its members' spouses or reciprocal beneficiaries or children, or

(ii)  Making provision for the payment of any other benefits to or for its members,

whether or not the amount of the benefits is fixed or rests in the discretion of the society, its officers, or any other person or persons; and the fund from which the payment of the benefits shall be defrayed is derived from assessments or dues collected from its members, and the payment of death benefits is made to the families including reciprocal beneficiaries, heirs, blood relatives, or persons named by its members as their beneficiaries; or

(B)  Organized and carried on for any purpose, which:

(i)  Regularly requires money to be paid to it by its members, whether the money be in the form of dues, subscriptions, receipts, contributions, assessments or otherwise, and

(ii)  Provides for the payment of any benefit or benefits or the payment of any money or the delivery of anything of value to its members or their relatives including reciprocal beneficiaries, or to any person or persons named by its members as their beneficiaries, or to any class of persons which includes or may include its members,

whether or not the amount or value of the benefit, benefits, money, or thing of value is fixed, or rests in the discretion of the society, its officers, or any other person or persons; or

(C)  Organized and carried on for any purpose, whose requirements and provisions although not identical with, are determined by the commissioner to be substantially similar to, those enumerated in subparagraphs (A) and (B).

Participating in a prepaid legal service plan subject to chapter 488 shall not in itself make a corporation, unincorporated association, society, or entity a mutual benefit society and subject to this article. [L 1987, c 347, pt of §2; am L 1993, c 350, §18; am L 1997, c 383, §60]

Attorney General Opinions

Effect of amendment to section [by L 1997, c 383] was to allow, but not require, a mutual benefit society to make provision for payment of benefits to reciprocal beneficiaries.  Att. Gen. Op. 97-5.



§432:1-104.5 - Bona fide trade associations.

[§432:1-104.5]  Bona fide trade associations.  (a)  At the option of a bona fide trade association, or its designated agent, a mutual benefit society that operates a health plan and sells health insurance to the bona fide trade association shall treat the bona fide trade association and its members as a group for the purpose of issuing a group hospital or medical service plan, policy, contract, or agreement; provided that:

(1)  The bona fide trade association shall have been formed for purposes other than obtaining insurance;

(2)  The mutual benefit society shall be prohibited from restricting, in any manner, the number or types of health plans issued by another insurance entity that the bona fide trade association may offer to its members, including but not limited to such restrictions as clauses that reduce competition between insurers or clauses that require a bona fide trade association to allow an insurer to match the price or terms offered by another insurer; and

(3)  Each member of the bona fide trade association shall not be required to be insured under the group policy;

and provided further that this section shall be inapplicable if less than two persons from the bona fide trade association seek to be insured under the group policy.

(b)  As used in this section:

"Bona fide trade association" means an association of persons organized to promote common interests and comprised of persons engaged in a business, trade, or profession that:

(1)  Has been actively in existence for five years;

(2)  Has been formed and maintained in good faith for purposes other than obtaining insurance;

(3)  Does not condition membership in the association on any health status related factor pertaining to an individual (including an employee of an employer or a dependent of an employee);

(4)  Makes health insurance coverage offered through the association available to all members regardless of any health status related factor pertaining to such members (or individuals eligible for coverage through a member);

(5)  Does not make health insurance coverage offered through the association available other than in connection with a member of the association; and

(6)  Meets such additional requirements as may be imposed under state law. [L 2004, c 118, §2; am L 2006, c 41, §2]



§432:1-105 - Penalty.

§432:1-105  Penalty.  There shall be a fine of not more than $1,000 or imprisonment of not more than one year, or both, for:

(1)  Any person who is found in the State as officer, member, principal, agent, or in any other capacity, soliciting or conducting or operating the business of a mutual benefit society, as defined in section 432:1-104, not qualified and licensed to operate the business in conformity with this article, or

(2)  Any trustee, officer, or other person in charge of the affairs of any such society, who authorizes, sanctions, or permits the issuance of any certificate, policy, or contract, for the payment of benefits in violation of this article, or

(3)  Any person who violates any other provision of this article relating to mutual benefit societies. [L 1987, c 347, pt of §2; am L 2002, c 155, §103]



§432:1-106 - REPEALED.

§432:1-106  REPEALED.  L 2009, c 149, §12.

Cross References

Insurance fraud, see §§431:2-401 to 431:2-410.



§432:1-201 - Incorporation by charter.

PART II.  ORGANIZATION

§432:1-201  Incorporation by charter.  Any mutual benefit society may be or become incorporated by charter, notwithstanding any limitations under the corporation law as to the purposes for which charters may be granted.  Any society so chartered as a corporation shall be subject in all respects to this article. [L 1987, c 347, pt of §2; am L 2001, c 217, §1]



§432:1-202 - Constitution and bylaws; officers; government of society.

§432:1-202  Constitution and bylaws; officers; government of society.  (a)  Mutual benefit societies promising or offering to pay death, sick, disability, or other benefits in an amount equal to or in excess of $25 shall, subject to the approval of the commissioner, have the power to make a constitution and bylaws for the government of the society, the admission of its members, the management of its affairs, and the fixing and readjusting of the rates of contribution of its members.  The societies shall have the power to amend the constitution and bylaws and such other powers as are necessary to carry into effect the object and purpose of the society, but shall not suspend temporarily any part of its constitution or bylaws as the same are governed by this article.

(b)  Each mutual benefit society shall elect or otherwise appoint among its officers a president and a treasurer, who shall be residents of the State.

(c)  After the organization of a society is completed and a certificate of compliance with law is granted by the commissioner, the society shall be governed by its administrative board or body in accordance with its constitution and bylaws.

(d)  Upon compliance with this article any society engaged in transacting business or operating in this State may exercise all of the rights conferred by this article, and all of the rights, powers and privileges possessed by it under its constitution and bylaws, rules and regulations, or articles of incorporation or charter not inconsistent with this article. [L 1987, c 347, pt of §2]



§432:1-203 - Actions or proceedings.

§432:1-203  Actions or proceedings.  (a)  An action or special proceeding may be maintained, by the president or treasurer of the society, to recover any property, or upon any cause of action, for or upon which all the associates may maintain an action or special proceeding, by reason of their interest or ownership therein, either jointly or in common.  An action may likewise be maintained by the president or treasurer to recover from one or more members of the society such member's or members' proportionate share of any moneys lawfully expended by the society for the benefit of the associates, or to enforce any lawful claim of the society against its member or members.

(b)  An action or special proceeding may be maintained, against the president or treasurer of the society, to recover any property, or upon any cause of action, for or upon which the plaintiff may maintain an action or special proceeding, against all the associates, by reason of their interest or ownership, or claim of ownership therein, either jointly or in common, or their liability therefor, either jointly or severally, and any order, decree, judgment, or other ruling in any such case shall be binding upon the society and the members thereof.

(c)  The death or legal incapacity of a member of the society shall not affect an action or special proceeding, brought as prescribed in subsections (a) and (b).  If the officer, by or against whom it is brought, dies, is removed, resigns, or becomes otherwise incapacitated, during the pendency thereof, the court shall make an order, directing it to be continued by or against such officer's successor in office, or any other officer, by or against whom it might have been originally commenced.

(d)  In such an action, the officer against whom it is brought cannot be arrested; and a judgment against such officer shall not authorize an execution to be issued against the officer's property, or the officer's person; nor shall the docketing thereof bind the officer's real property or personal property.  Where the judgment is for a sum of money, an execution issued thereupon shall require the levying officer to satisfy the judgment out of any personal or real property belonging to the society, or owned, jointly or in common, by all the members thereof.

(e)  Where an action has been brought against an officer, or a counterclaim has been made, in an action brought by an officer, as prescribed in this section, another action, for the same cause, shall not be brought against the members of the society, or any of them, until after final judgment in the first action, and the return, wholly or partly unsatisfied or unexecuted, of an execution issued thereupon.  After the return, the party in whose favor the execution was issued, may maintain an action, as follows:

(1)  Where such party was the plaintiff, or a defendant recovering upon a counterclaim, such party may maintain an action against the members of the society, or, in a proper case, against any of them, as if the first action had not been brought, or the counterclaim had not been made, as the case requires; and such party may recover, as part of such party's damages, the costs of the first action, or so much thereof, as the sum, collected by virtue of the execution, was insufficient to satisfy; and

(2)  Where such party was a defendant, and the case is not within paragraph (1), such party may maintain an action, to recover the sum remaining uncollected, against the persons who composed the society, when the action against such party was commenced, or the survivors of them.

(f)  This section shall not affect the right of the person, in whose favor the judgment in the first action was rendered, to enforce a bond or undertaking, given in the course of the proceedings therein.

(g)  This section shall not prevent an action from being brought by or against all the members of a society, except as prescribed in this section.  Where an action is brought against the members of the society, as prescribed in this section, the time between the commencement of the action by or against the officer, and the return of the first execution issued upon the final judgment rendered therein, shall not be a part of the time limited by law, for the commencement of the second action. [L 1987, c 347, pt of §2; am L 2004, c 122, §85]



§432:1-204 - Foreign societies.

§432:1-204  Foreign societies.  Any foreign society subject to this article shall not be excused or relieved from compliance with this article by reason of the nonresidence of its members.  Upon a showing to the satisfaction of the commissioner that it is impracticable and would work a hardship to comply with section 432:1-202(b) the commissioner shall permit the society to qualify in this respect upon its appointment of a resident agent, in the same manner and subject to the same conditions as are provided for in the case of foreign corporations under the general laws on corporations.  Section 432:1-202(b) shall likewise be applicable to the agent. [L 1989, c 195, §9]



§432:1-301 - Registration with commissioner: certificate of registration and authorization to solicit members.

PART III.  AUTHORITY TO OFFER BENEFITS

§432:1-301  Registration with commissioner:  certificate of registration and authorization to solicit members.  (a)  Before doing business or engaging in any act, any society as defined in section 432:1-104(2) shall file with the commissioner:

(1)  Copies of its constitution or organic instrument under which it purports to operate, and the bylaws, and rules and regulations, if any;

(2)  If a society promising or offering to pay death, sick, disability, or other benefits in an amount equal to or in excess of $25:

(A)  Copies of all proposed forms of benefit certificates, applications and circulars to be issued by the society; and

(B)  A bond in the sum of $25,000 with sureties approved by the commissioner.  The bond shall be conditioned upon the return of the advance payments referred to in section 432:1-304, if the organization is not completed within one year; and

(3)  Any additional information as the commissioner may require.

(b)  Upon the filing of the information required by subsection (a), if it appears to the commissioner's satisfaction that the purposes of the society are lawful, the commissioner shall issue a certificate registering the society and licensing it to operate in the State.

(c)  In the case of any society offering or promising to pay death, sick, disability, or other benefits in an amount equal to or in excess of $25, if the commissioner is satisfied that the purposes of the society are not for profit but for the benefit of its members, the commissioner shall authorize the society to solicit members as provided in section 432:1-303. [L 1987, c 347, pt of §2; am L 2004, c 122, §86]



§432:1-302 - Commissioner refusal to authorize certificate or solicitation; appeal to circuit court.

§432:1-302  Commissioner refusal to authorize certificate or solicitation; appeal to circuit court.  (a)  If the commissioner reasonably believes that the financial plan of the society is unsound or not feasible from an actuarial or other accounting standpoint, the commissioner shall refuse to issue a certificate, authorize the society to solicit members, or engage in business.

(b)  Any person aggrieved by the decision of the commissioner refusing to issue the certificate, or to authorize the society to solicit members, or to engage in business, may within twenty days after the decision appeal to the circuit court of the circuit in which the society proposes to have its principal place of business.  The procedure upon appeal shall be the same as in the case of other appeals to the circuit court in civil cases.  The court shall hear the appeal without a jury. [L 1987, c 347, pt of §2]



§432:1-303 - Authority to offer death, sick, disability, or other benefits; conditions.

§432:1-303  Authority to offer death, sick, disability, or other benefits; conditions.  (a)  Each society promising or offering to pay death, sick, disability, or other benefits in an amount equal to or in excess of $25 may solicit members for the purpose of completing its organization upon receipt from the commissioner of the certificate and authority required in section 432:1-301, and shall collect from each applicant the amount of not less than one regular monthly payment in accordance with its table of rates as provided by its constitution and bylaws, and shall issue to each applicant a receipt for the amount so collected.

(b)  Except as hereinafter provided, no society shall incur any liability other than for the advance payments, nor issue any benefit certificate, nor allow, or offer or promise to pay, or allow to any person any death benefit until:

(1)  Actual bona fide applications for death certificates have been secured upon at least one hundred lives for at least $25 each, and all the applicants for death benefits have been regularly examined by a qualified practicing physician, and certificates of the examination have been duly filed with and approved by the administrative board or body of the society; and

(2)  At least one hundred applicants have been accepted for membership; and

(3)  There has been submitted to the commissioner, under oath of the president and secretary, or corresponding officers of the society, a list of applicants including the following information about each applicant:

(A)  Name and address,

(B)  Date examined,

(C)  Date of approval,

(D)  Date accepted as member,

(E)  If subordinate branches have been established, the name and number of the subordinate branch of which each applicant is a member,

(F)  Amount of benefits to be granted, and

(G)  The rate of stated periodical contributions which shall be sufficient to provide for meeting the mortuary obligations contracted when valued for death purposes upon the basis of a recognized table of mortality or any mutual benefit standard based on at least twenty years' experience, and for disability benefits by tables based upon reliable experience, and for combined death and permanent total disability benefits by tables based upon reliable experience; and

(4)  It has been shown to the commissioner by the sworn statement of the treasurer or corresponding officer of the society that at least one hundred applicants have paid in cash at least one regular monthly payment as provided under subsection (a), which payments in the aggregate shall amount to at least five times the maximum amount of death benefit offered or promised to be paid to any one member.

(c)  If the society does not offer or promise to pay any death benefits in excess of $25 upon the death of a member, but merely offers or promises to pay disability benefits by reason of sickness or injury, or to pay any other benefits, with or without provision of death benefit in excess of $25, the society shall, before receiving a certificate of compliance with law from the commissioner, prove to the commissioner that at least one hundred members have each paid in, in cash, at least six regular monthly payments to the disability fund.  Such payments in the aggregate shall:

(1)  Amount to at least twenty times the maximum amount of disability or other benefits offered or promised to be paid to any one member during or within a period of thirty days,

(2)  Be credited to the disability, sick or other benefit fund, and

(3)  During the period of organization of the society, be held in trust to be returned to the applicants or members who have made payment of the same, if and in case the organization of the society is not completed within one year. [L 1987, c 347, pt of §2]



§432:1-304 - Authority to offer death, sick, disability, or other benefits; special deposit and control of certain funds.

§432:1-304  Authority to offer death, sick, disability, or other benefits; special deposit and control of certain funds.  Except as provided in this section and section 432:1-305, all regular payments received for account of death benefit, accident and health or sickness, or other benefit funds, during the period of organization of a society, shall not be used for the payment of any expenses of the society, but shall be placed on deposit or in trust in some bank or trust company approved by the commissioner, payable to the society but under the joint control with the commissioner.  In case the organization of the society is not completed within one year, the funds shall be returned to the applicants or members who made payments of the respective amounts.  If, however, the organization is completed and the commissioner issues a certificate of compliance with the law, the funds so deposited in trust, together with interest, if any, shall be released by the commissioner in favor of the society. [L 1987, c 347, pt of §2; am L 2004, c 122, §87]



§432:1-305 - Authority to offer death, sick, disability, or other benefits; restrictions on use of funds.

§432:1-305  Authority to offer death, sick, disability, or other benefits; restrictions on use of funds.  (a)  At no time shall the society, except as provided in subsection (c), use more than twenty-five per cent of the payments up to $100,000 and seven per cent of the payments in excess of $100,000, received from its members or applicants in the form of admission fees, dues, contributions or assessments of any nature for expenses other than taxes, in connection with the management or operation of the death benefit, sick, disability, or other benefit funds.

(b)  Any commissions or other payments or allowances to persons soliciting membership in or making collections for the society shall be included in the foregoing expenditures and no part of the commissions, payments or allowances may be in addition thereto; provided, that any society which exacts a membership fee of its new members not in excess of $10 for each membership may pay commissions or other payments to persons soliciting membership out of the fund created by the membership fees, and the amounts so paid as commissions or as such other payments out of such fund shall not be considered as expenses within the meaning of section 432:1-304 and section [432:1-305].

(c)  Any association or society organized and operating solely as a nonprofit medical indemnity or hospital service association or society may use for such expenses, in addition to taxes, not more than thirty-five per cent of the payments received from its members or applicants in the form of admission fees, dues, contributions, or assessments of any nature. [L 1987, c 347, pt of §2]



§432:1-306 - Authority to offer death, sick, disability, or other benefits; deposit or bond.

§432:1-306  Authority to offer death, sick, disability, or other benefits; deposit or bond.  (a)  After the organization of the society is completed, and before a certificate of compliance is granted by the commissioner, the society shall deposit with the commissioner one-half the maximum amount required to be maintained in its death benefit and disability, or sick, or other benefit fund, as provided in section 432:1-401, either in cash or in securities approved by the commissioner.

(b)  In lieu of such deposit, the society shall file with the commissioner a good and sufficient bond in the amount prescribed in subsection (a), signed by the society as principal with one or more sureties to be approved by the commissioner and running to the commissioner and the commissioner's successors in office.  The bond shall be conditioned that the surety or sureties on the bond shall be answerable in the amount of the bond for all judgments, decrees or orders given, made or rendered against the principal on the bond by any court of the State for payment of money. [L 1987, c 347, pt of §2]



§432:1-307 - Authority to offer death, sick, disability, or other benefits; certificate of existence.

§432:1-307  Authority to offer death, sick, disability, or other benefits; certificate of existence.  The commissioner may make such examination and require such information from time to time as the commissioner may deem advisable.  Upon presentation of satisfactory proof that the society has complied with this article, and any other applicable law, the commissioner shall issue to the society a certificate to that effect.  The certificate shall be prima facie evidence of the existence of the society as of the date of the certificate.  The commissioner shall cause a record of the certificate to be made and a certified copy of the record may be given in evidence with the same effect as the original certificate. [L 1987, c 347, pt of §2]



§432:1-401 - Benefit funds.

PART IV.  FINANCIAL AND REPORTING REQUIREMENTS

§432:1-401  Benefit funds.  Each society shall at all times maintain:

(1)  In its death benefit fund, at least five times the maximum amount of death benefit offered or promised to be paid to any one member, and

(2)  In its sick, disability or other benefit fund, at least twenty times the maximum amount of sick, disability or other benefits, whichever maximum amount is greater, offered or promised to be paid to any one member during or within a period of thirty days. [L 1987, c 347, pt of §2]



§432:1-402 - Investments of certain mutual benefit societies.

§432:1-402  Investments of certain mutual benefit societies.  No domestic mutual benefit society promising or offering to pay death, sick, disability, or other benefits in an amount equal to or in excess of $25 shall invest any of its assets other than as authorized and provided for in respect to domestic insurance companies and societies under the provisions of article 6 of the insurance code, which provisions are hereby extended to and made applicable to the mutual benefit societies. [L 1987, c 347, pt of §2]



§432:1-403 - Nonprofit medical, hospital indemnity associations; tax exemption.

§432:1-403  Nonprofit medical, hospital indemnity associations; tax exemption.  Every association or society organized and operating under this article solely as a nonprofit medical indemnity or hospital service association or society or both shall be, from the time of such organization, exempt from every state, county and municipal tax, except unemployment compensation tax.  Nothing in this section shall be deemed to exempt the association or society from liability to withhold the taxes payable by its employees and to pay the same to the proper collection officers, and to keep such records, and make such returns and reports, as may be required in the case of other corporations, associations or societies similarly exempted from such taxes. [L 1987, c 347, pt of §2]



§432:1-404 - Annual exhibits.

§432:1-404  Annual exhibits.  (a)  Each society shall file with the commissioner annually, on or before March 1 in each year, a statement under oath, and in such form and detail as the commissioner shall prescribe; provided that any association or society organized and operating as a nonprofit medical indemnity or hospital service association shall file a report with the commissioner covering the preceding calendar year and verified by at least two principal officers.  Each mutual benefit society shall file quarterly with the commissioner, on or before the forty-fifth day after each quarter, a copy of its quarterly report verified by at least two principal officers.  The report shall comply with sections 431:3-301 and 431:3-302.  The commissioner may prescribe the forms on which the report is to be filed.

In addition, any association or society organized and operating as a nonprofit medical indemnity or hospital service association annually shall file with the commissioner the following by the dates specified:

(1)  An audit, by an independent certified public accountant or an accounting firm designated by the association or society, of the financial statements, reporting the financial condition and results of operations of the association or society on or before June 1, or a later date as the commissioner upon request or for cause may specify.  The association or society, on an annual basis and prior to the commencement of the audit, shall notify the commissioner in writing of the name and address of the person or firm retained to conduct the annual audit.  The commissioner may disapprove the association's or society's designation within fifteen days of receipt of the association's or society's notice, and the association or society shall be required to designate another independent certified public accountant or accounting firm.  The audit required in this paragraph shall be prepared in accordance with the National Association of Insurance Commissioners' annual statement instructions, following the practices and procedures prescribed by the National Association of Insurance Commissioners' accounting practices and procedures manuals; and

(2)  A description of the available grievance procedures, the total number of grievances handled through those procedures, a compilation of the causes underlying those grievances, and a summary of the final disposition of those grievances on or before March 1.

(b)  Labor union mutual benefit societies shall file annually a copy of the report filed under Public Law 85-836 and a complete financial report prepared by a certified public accountant. [L 1987, c 347, pt of §2; am L 2000, c 74, §3; am L 2003, c 212, §121]



§432:1-405 - Annual audit.

[§432:1-405]  Annual audit.  (a)  Annually on or before June 1, or such later date as the commissioner upon request or for cause may specify, each domestic mutual benefit society shall file an audit by a designated independent certified public accountant or accounting firm of the financial statements reporting the financial condition and the results of operations of the mutual benefit society.  The audited financial statement may use either generally accepted accounting principles (GAAP) or statutory accounting principles (SAP).  If the generally accepted accounting principles method is used, a reconciliation of the financial statement to the statutory accounting principles must be provided to the commissioner.  The mutual benefit society, on an annual basis and prior to the commencement of the audit, shall notify the commissioner in writing of the name and address of the person or firm retained to conduct the annual audit.  The commissioner may disapprove the mutual benefit society's designation within fifteen days of receipt of the mutual benefit society's notice, and the mutual benefit society shall be required to designate another independent certified public accountant or accounting firm.

(b)  The commissioner may suspend or revoke the certificate of compliance of any mutual benefit society that fails to file any of the documents required in subsection (a).  In lieu of or in addition to suspension or revocation of the certificate of compliance of any mutual benefit society, the commissioner may impose on the mutual benefit society a penalty in the amount of not less than $100 and not more than $500 for each day of delinquency. [L 1995, c 110, §1]



§432:1-406 - Definitions.

[§432:1-406]  Definitions.  As used in this article:

"Health care expenditures" means claims incurred.

"Managed hospital payment basis" means agreements wherein the financial risk is primarily related to the degree of utilization rather than to the cost of services.

"Member" means an individual who is covered by a mutual benefit society.

"Net worth" means the excess of total admitted assets over total liabilities, but the liabilities shall not include fully subordinated debt.

"Operating expenses" means claims adjustment, administrative, soliciting, and reinsurance allowances.

"Society" means mutual benefit society.

"Uncovered expenditures" means the costs to the mutual benefit society for health care services that are the obligation of the mutual benefit society, for which a member may be liable in the event of the mutual benefit society's insolvency, and for which no alternative arrangements have been made that are acceptable to the commissioner.  Uncovered expenditures do not include expenditures for services when a provider has agreed not to bill the member even though the provider is not paid by the mutual benefit society, or for services that are guaranteed, insured, or assumed by a person or organization other than a mutual benefit society. [L 1997, c 367, pt of §1]



§432:1-407 - Protection against insolvency.

§432:1-407  Protection against insolvency.  (a)  Net worth requirements are as follows:

(1)  Before issuing a certificate of authority pursuant to section 432:1-301, the commissioner shall require that the mutual benefit society has an initial net worth of $2,000,000 and the society shall thereafter maintain the minimum net worth required under paragraph (2);

(2)  Except as provided in paragraphs (3) and (4), every mutual benefit society shall maintain a minimum net worth equal to the greater of:

(A)  $2,000,000;

(B)  Two per cent of annual premium revenues as reported on the most recent annual financial statement filed with the commissioner on the first $150,000,000 of premium revenues and one per cent of annual premium revenues on the premium revenues in excess of $150,000,000; or

(C)  An amount equal to eight per cent of the sum of annual health care expenditures and operating expenses as reported on the most recent financial statement filed with the commissioner;

(3)  The minimum net worth requirement set forth in paragraph (2)(A) shall be phased in as follows:

(A)  Seventy-five per cent of the required amount by January 1, 2001; and

(B)  One hundred per cent of the required amount by December 31, 2002; and

(4)  The minimum net worth requirement set forth in [paragraph] (2)(C) shall be phased in as follows:

(A)  Fifty per cent of the required amount by December 31, 1997;

(B)  Seventy-five per cent of the required amount by December 31, 1998; and

(C)  One hundred per cent of the required amount by December 31, 1999.

(b)  Deposit requirements are as follows:

(1)  Unless otherwise provided below, each mutual benefit society shall deposit with the commissioner or, at the discretion of the commissioner, with any organization or trustee acceptable to the commissioner through which a custodial or controlled account is utilized, cash, securities, or any combination of these or other measures that are acceptable to the commissioner which at all times shall have a value of not less than $300,000;

(2)  A mutual benefit society that is in operation on July 3, 1997 shall make a deposit equal to $150,000.  Within one year after July 3, 1997, a society that is in operation on July 3, 1997 shall make an additional deposit of $150,000 for a total of $300,000;

(3)  Deposits shall be an admitted asset of the mutual benefit society in the determination of net worth;

(4)  All income from deposits shall be an asset of the mutual benefit society.  A society that has made a securities deposit may withdraw that deposit or any part thereof after making a substitute deposit of cash, securities, or any combination of these or other measures of equal amount and value.  Any securities shall be subject to approval by the commissioner before being deposited or substituted;

(5)  The deposit shall be used to protect the interests of the mutual benefit society's members and to assure continuation of health care services to members of a society which is in rehabilitation, liquidation, or conservation.  The commissioner may use the deposit for administrative costs directly attributable to a receivership or liquidation.  If a society is placed in receivership or liquidation, the deposit shall be an asset subject to article 15 of chapter 431; and

(6)  The commissioner may reduce or eliminate the deposit requirement if the mutual benefit society deposits with the director of finance or the insurance commissioner, for the protection of all subscribers and members, wherever located, cash, acceptable securities, or surety, and delivers to the commissioner a certificate to that effect, duly authenticated by the appropriate state official holding the deposit.

(c)  Every mutual benefit society, when determining liabilities, shall include an amount estimated in the aggregate to provide for any unearned premium, and for the payment of all claims for health care expenditures which have been incurred, whether reported or unreported, which are unpaid and for which the organization is or may be liable, and to provide for the expense of adjustment or settlement of claims.  The liabilities shall be computed in accordance with rules adopted by the commissioner upon reasonable consideration of the ascertained experience and character of the society.

(d)  Every contract between a mutual benefit society and a participating provider of health care services shall be in writing and shall set forth that in the event the society fails to pay for health care services as set forth in the contract, the subscriber or member shall not be liable to the provider for any sums owed by the society.  If a contract with a participating provider has not been reduced to writing as required by this subsection, or if a contract fails to contain the required prohibition, the participating provider shall not collect or attempt to collect from the subscriber or member sums owed by the society.  No participating provider, or agent, trustee, or assignee thereof, may maintain any action at law against a subscriber or member to collect sums owed by the society.

(e)  The commissioner shall require that each mutual benefit society have a plan for handling insolvency which allows for continuation of benefits for the duration of the contract period for which premiums have been paid and continuation of benefits to members who are confined on the date of insolvency in an inpatient facility until their discharge or expiration of benefits.  In considering such a plan, the commissioner may require:

(1)  Insurance to cover the expenses to be paid for continued benefits after the insolvency;

(2)  Provisions in provider contracts that obligate the provider to provide services for the duration of the period after the society's insolvency for which premium payment has been made and until the members' discharge from inpatient facilities;

(3)  Insolvency reserves;

(4)  Acceptable letters of credit; or

(5)  Any other arrangements acceptable to the commissioner to assure that benefits are continued as specified above.

(f)  An agreement to provide health care services between a provider and a mutual benefit society shall require that a provider shall give the organization at least sixty days' advance notice in the event of termination.

(g)  Each domestic mutual benefit society shall prepare for review by the commissioner on or before the forty-fifth day of each quarter, a copy of its quarterly net solvency report verified by at least two principal officers.  The commissioner may prescribe the forms on which the reports are to be prepared.  Each domestic mutual benefit society shall maintain a copy of its current net solvency report on the premises of its primary place of business.  The commissioner may order an examination, subject to article 2 of chapter 431, to determine whether a domestic mutual benefit society is in compliance with this section.  Any domestic mutual benefit society that fails or refuses to prepare or produce for review the quarterly net solvency report as required by this subsection shall be liable for a penalty in an amount not less than $100 and not more than $500 per day. [L 1997, c 367, pt of §1; am L 2001, c 185, §1]

Note

L 1997, c 367, §3 provides:

"SECTION 3.  This Act [enacting §§432:1-406 to 409 and amending §432:1-502] shall not apply to:

(1) Societies that do not operate as a hospital, medical or indemnity society, or corporation; and

(2) Labor union mutual benefit societies under section 432:1-103(b)."



§432:1-408 - Uncovered expenditures insolvency deposit.

[§432:1-408]  Uncovered expenditures insolvency deposit.  (a)  If, at any time, uncovered expenditures exceeds ten per cent of total health care expenditures, a mutual benefit society shall place with the commissioner or with any organization or trustee acceptable to the commissioner through which a custodial or controlled account is maintained, an uncovered expenditures insolvency deposit consisting of cash or securities that are acceptable to the commissioner.  The deposit shall have, at all times, a fair market value in an amount of one hundred twenty per cent of the society's outstanding liability for uncovered expenditures for members in this State, including incurred but not reported claims, and shall be calculated as of the first day of the month and maintained for the remainder of the month.  If a society is not otherwise required to file a quarterly report, it shall file a report within forty-five days of the end of the calendar quarter with information sufficient to demonstrate compliance with this section.

(b)  The deposit required under this section is in addition to the deposit required under section 432:1-407 and is an admitted asset of the mutual benefit society in the determination of net worth.  All income from the deposits or trust accounts shall be assets of the society and may be withdrawn from the deposit or account quarterly with the approval of the commissioner.

(c)  A mutual benefit society that has made a deposit may withdraw that deposit or any part of the deposit if:

(1)  A substitute deposit of cash or securities of equal amount and value is made;

(2)  The fair market value exceeds the amount of the required deposit; or

(3)  The required deposit under subsection (a) is reduced or eliminated.

Deposits, substitutions, or withdrawals may be made with the prior written approval of the commissioner.

(d)  The deposit under this section shall be held in trust and may be used only as provided in this section.  The commissioner may use the deposit of an insolvent mutual benefit society for administrative costs associated with administering the deposit and payment of claims of members of this State for uncovered expenditures in this State.  Claims for uncovered expenditures shall be paid on a pro rata basis based on assets available to pay such ultimate liability for incurred expenditures.  Partial distribution may be made pending final distribution.  Any amount of the deposit remaining shall be paid into the liquidation or receivership of the society.

(e)  The commissioner may prescribe by rule the time, manner, and form for filing claims under subsection (d).

(f)  The commissioner may require by rule or order mutual benefit societies to file annual, quarterly, or more frequent reports as the commissioner deems necessary to demonstrate compliance with this section.  The commissioner may require that the reports include liability for uncovered expenditures as well as an audit option. [L 1997, c 367, pt of §1]



§432:1-409 - Rehabilitation, liquidation, or conservation of mutual benefit societies.

[§432:1-409]  Rehabilitation, liquidation, or conservation of mutual benefit societies.  (a)  Any rehabilitation, liquidation, or conservation of a mutual benefit society shall be deemed to be the rehabilitation, liquidation, or conservation of an insurance company and shall be conducted under the supervision of the commissioner pursuant to the law governing the rehabilitation, liquidation, or conservation of insurance companies.  The commissioner may apply for an order directing the commissioner to rehabilitate, liquidate, or conserve a mutual benefit society upon any one or more grounds set out in article 15 of chapter 431, or, when in the commissioner's opinion, the continued operation of the society would be hazardous either to the members or to the general public.  Members shall have the same priority in the event of liquidation or rehabilitation as the law provides to policyholders of an insurer.

(b)  For purposes of determining the priority of distribution of general assets, claims of members and members' beneficiaries shall have the same priority as established by article 15 of chapter 431 for policyholders and beneficiaries of insureds of insurance companies.  If a member is liable to any provider for services provided pursuant to and covered by the health care plan, that liability shall have the status of a member claim for distribution of general assets.  Any provider who is obligated by statute or agreement to hold members harmless from liability for services provided pursuant to and covered by a health care plan shall have a priority of distribution of the general assets immediately following that of members and members' beneficiaries as described in this subsection, and immediately preceding the priority of distribution described in article 15 of chapter 431. [L 1997, c 367, pt of §1]



§432:1-410 - Reserve credit for reinsurance.

[§432:1-410]  Reserve credit for reinsurance.  Any society that takes credit for reserves on risks ceded to a reinsurer shall be subject to provisions of chapter 431 related to credit for reinsurance. [L 2000, c 74, §1]



§432:1-501 - Examination by commissioner, assistance of other officers.

PART V.  EXAMINATION POWERS AND RECEIVERSHIP

§432:1-501  Examination by commissioner, assistance of other officers.  (a)  The powers, authorities, and duties relating to examinations vested in and imposed upon the commissioner under article 2 of the insurance code are extended to and imposed upon the commissioner in respect to examinations of mutual benefit societies.

(b)  The commissioner in the exercise of any of the commissioner's functions, powers and duties under this article, may use the staff or any members of the staff of the commissioner of financial institutions and may appoint and constitute them as agents for such purpose. [L 1987, c 347, pt of §2; am L 1993, c 350, §19]



§432:1-502 - Summary orders and supervision.

§432:1-502  Summary orders and supervision.  (a)  Whenever the commissioner determines that the financial condition of any mutual benefit society is such that its continued operation might be hazardous to its members, creditors, or the general public, or that it has violated any provision of this chapter, the commissioner, after notice and hearing, may order the society to take such action as may be reasonably necessary to rectify such condition or violation, including but not limited to one or more of the following:

(1)  Reducing the total amount of present and potential liability for benefits by reinsurance or other method acceptable to the commissioner;

(2)  Reducing the volume of new business being accepted;

(3)  Reducing expenses by specified methods;

(4)  Suspending or limiting the writing of new business for a period of time;

(5)  Increasing the society's capital and surplus by contribution; or

(6)  Taking such other steps as the commissioner may deem appropriate under the circumstances.

(b)  For purposes of this section, the violation by a society of any law of this State to which such society is subject shall be deemed a violation of this chapter.

(c)  The commissioner, by rule, may set uniform standards and criteria for early warning that the continued operation of any society might be hazardous to its members, creditors, or the general public and to set standards for evaluating the financial condition of any society, which standards shall be consistent with the purposes expressed in subsection (a).

(d)  The remedies and measures available to the commissioner under this section shall be in addition to, and not in lieu of, the remedies and measures available to the commissioner under article 15 of chapter 431. [L 1987, c 347, pt of §2; am L 1993, c 350, §20; am L 1997, c 367, §2]

Note

L 1997, c 367, §3 provides:

"SECTION 3.  This Act [enacting §§432:1-406 to 409 and amending §432:1-502] shall not apply to:

(1) Societies that do not operate as a hospital, medical or indemnity society, or corporation; and

(2) Labor union mutual benefit societies under section 432:1-103(b)."



§432:1-503 - Closing of doors without notice.

§432:1-503  Closing of doors without notice.  If, upon the examination of any society, it is found to be insolvent, or if it is deemed necessary by the commissioner for the protection of the interests of its members or the public, the commissioner may at once close the doors of the society without any notice and take charge of the books, assets and affairs of the society until the appointment of a receiver as provided by law. [L 1987, c 347, pt of §2]



§432:1-601 - Contract limitations for mentally retarded and handicapped children.

PART VI.  REQUIRED PROVISIONS AND BENEFITS

§432:1-601  Contract limitations for mentally retarded and handicapped children.  All individual and group hospital or medical service plan contracts, delivered or issued for delivery in this State after May 8, 1968, which provide that coverage of a dependent child shall terminate upon attainment of the limiting age for dependent children specified in the contract shall also provide in substance that attainment of such limiting age shall not operate to terminate the coverage of such child while the child is and continues to be both (1) incapable of self-sustaining employment by reason of mental retardation or physical handicap, and (2) chiefly dependent upon the policyholder, subscriber or employee as the case may be, for support and maintenance, provided proof of such incapacity and dependency is furnished to the hospital service or medical indemnity association by the policyholder, subscriber or employee within thirty-one days of the child's attainment of the limiting age and subsequently as may be required by such association. [L 1987, c 347, pt of §2]



§432:1 601 - .5 Coverage for telehealth.

§432:1‑601.5  Coverage for telehealth.  (a)  It is the intent of the legislature to recognize the application of telehealth as a reimbursable service by which an individual shall receive medical services from a health care provider without face-to-face contact with the provider.

(b)  No mutual benefit society plan that is issued, amended, or renewed shall require face-to-face contact between a health care provider and a patient as a prerequisite for payment for services appropriately provided through telehealth in accordance with generally accepted health care practices and standards prevailing in the applicable professional community at the time the services were provided.  The coverage required in this section may be subject to all terms and conditions of the plan agreed upon among the enrollee or subscriber, the mutual benefit society, and the provider.

(c)  There shall be no reimbursement for a telehealth consultation between health care providers unless a health care provider-patient relationship exists between the patient and one of the health care providers involved in the telehealth interaction.

For the purposes of this section, "health care provider" means a provider of services, as defined in 42 U.S.C. 1395x(u), a provider of medical or other health services, as defined in 42 U.S.C. 1395x(s), and any other person or organization who furnishes, bills, or is paid for health care in the normal course of business.

(d)  Notwithstanding chapter 453 or rules adopted pursuant thereto, in the event that a health care provider-patient relationship does not exist between the patient and the health care provider to be involved in a telehealth interaction between the patient and health care provider, a telehealth mechanism may be used to establish a health care provider-patient relationship.

(e)  For the purposes of this section, "telehealth" means the use of telecommunications services, as defined in section 269‑1, including but not limited to real-time video conferencing-based communication, secure interactive and non‑interactive web-based communication, and secure asynchronous information exchange, to transmit patient medical information, including diagnostic-quality digital images and laboratory results for medical interpretation and diagnosis, for the purpose of delivering enhanced health care services and information to parties separated by distance.  Standard telephone contacts, facsimile transmissions, or email text, in combination or by itself, does not constitute a telehealth service for the purposes of this chapter. [L 1998, c 278, §3; am L 2006, c 219, §3; am L 2009, c 20, §4]

Note

L 1998, c 278, §5 provides:

"SECTION 5.  Nothing in this Act shall preclude any health professional, within the scope of the health professional's practice, from employing the technology of telehealth within the health professional's practice.  Such action shall not be interpreted as practicing medicine without a license."

Cross References

Practice of telemedicine, see §453-1.3.



§432:1-602 - Newborn children coverage.

§432:1-602  Newborn children coverage.  (a)  All individual and group hospital and medical service corporation contracts which provide coverage for a family member of the subscriber shall, as to such family member's coverage, also provide that the benefits applicable for children shall be payable or provided with respect to a newly born child of the subscriber from the moment of birth; provided that the coverage for newly born children shall be limited to the necessary care and treatment of medically diagnosed congenital defects and birth abnormalities.  If payment of a specific subscription fee or premium is required to provide coverage for the child, the contract may require that notification of birth of a newly born child and payment of the required fee or premium must be furnished to the service corporation within thirty-one days after the date of birth in order to have coverage continue beyond such thirty-one-day period.  The requirements of this section shall apply to all subscriber contracts delivered or issued for delivery in this State more than one hundred twenty days after July 1, 1988.

(b)  No provision in subsection (a) shall be construed to provide or include coverage for routine well-baby services. [L 1987, c 347, pt of §2]

Revision Note

"July 1, 1988" substituted for "the effective date of this section".



§432:1-602.5 - Coverage for child health supervision services.

§432:1-602.5  Coverage for child health supervision services.  (a)  All individual and group hospital and medical service corporation contracts which provide coverage for the children of the subscriber shall provide coverage for child health supervision services from the moment of birth through age five years.  These services shall be exempt from any deductible provisions, and immunizations shall be exempt from any copayment provisions, which may be in force in these policies or contracts.

(b)  Child health supervision services shall include twelve visits at approximately the following intervals:  birth; two months; four months; six months; nine months; twelve months; fifteen months; eighteen months; two years; three years; four years; and five years.  Services to be covered at each visit shall include a history, physical examination, developmental assessment, anticipatory guidance, immunizations, and laboratory tests, in keeping with prevailing medical standards.  For purposes of this subsection, the term "prevailing medical standards" means the recommendations of the Immunizations Practices Advisory Committee of the United States Department of Health and Human Services and the American Academy of Pediatrics; provided that in the event that the recommendations of the committee and the academy differ, the department of health shall determine which recommendations shall apply.

(c)  Minimum benefits may be limited to one visit payable to one provider for all of the services provided at each visit cited in this section, except that the limitations authorized by this subsection shall not apply to immunizations recommended by the Immunizations Practices Advisory Committee of the United States Department of Health and Human Services and the American Academy of Pediatrics; provided that in the event that the recommendations of the committee and the academy differ, the department of health shall determine which recommendations shall apply.

(d)  This section does not apply to disability income, specified disease, medicare supplement, or hospital indemnity policies.

(e)  For the purposes of this section, "child health supervision services" means physician-delivered, physician-supervised, or nurse-delivered services as defined by section 457-2 ("registered nurse") which shall include as the minimum benefit coverage for services delivered at intervals and scope stated in this section. [L 1988, c 201, §3; am L 1993, c 83, §3 and c 362, §5]



§432:1-602.6 - Newborn adoptee; coverage.

[§432:1-602.6]  Newborn adoptee; coverage.  (a)  Notwithstanding any provision to the contrary, whenever a policy, contract, plan, or agreement provides coverage for the children of the insured, that coverage shall also extend to the date of birth of any newborn child to be adopted by the insured; provided that the insured gives written notice to the society of the insured's intent to adopt the child prior to the child's date of birth or within thirty days after the child's birth or within the time period required for enrollment of a natural born child under the policy, contract, plan, or agreement of the insured, whichever period is longer; provided, however, if the adoption proceedings are not successful, the insured shall reimburse the society for any expenses paid for the child.

Where notification has not been received by the society prior to the child's birth or within the specified period following the child's birth, insurance coverage shall be effective from the first day following the society's receipt of legal notification of the insured's ability to consent for treatment of the infant whom coverage is sought.

(b)  When the insured is a member of a health maintenance organization (HMO), coverage of an adopted newborn is effective:

(1)  From the date of birth of the adopted newborn when the newborn is treated from birth pursuant to a provider contract with the health maintenance organization, and written notice of enrollment in accord with the health maintenance organization's usual enrollment process is provided within thirty days of the date the insured notifies the health maintenance organization of the insured's intent to adopt the infant for whom coverage is sought; or

(2)  From the first day following receipt by the health maintenance organization of written notice of the insured's ability to consent for treatment of the infant for whom coverage is sought and enrollment of the adopted newborn in accord with the health maintenance organization's usual enrollment process if the newborn has been treated from birth by a provider not contracting or affiliated with the health maintenance organization. [L 1991, c 268, §§2, 5; am L 1995, c 47, §1]



§432:1-603 - Reimbursement for psychological services.

§432:1-603  Reimbursement for psychological services.  Notwithstanding any provision of any individual or group hospital or medical service plan contract, whenever the contract provides reimbursement or payment for any service which is within the lawful scope of practice of a psychologist licensed in this State, the person entitled to benefits or performing the service shall be entitled to reimbursement or payment whether the service is performed by a licensed physician or licensed psychologist. [L 1987, c 347, pt of §2]



§432:1-604 - In vitro fertilization procedure coverage.

§432:1-604  In vitro fertilization procedure coverage.  (a)  All individual and group hospital or medical service plan contracts which provide pregnancy-related benefits shall include in addition to any other benefits for treating infertility, a one-time only benefit for all outpatient expenses arising from in vitro fertilization procedures performed on the subscriber or member or the subscriber's or member's dependent spouse; provided that:

(1)  Benefits under this section shall be provided to the same extent as the benefits provided for other pregnancy-related benefits;

(2)  The patient is a subscriber or member or covered dependent of the subscriber or member;

(3)  The patient's oocytes are fertilized with the patient's spouse's sperm;

(4)  The:

(A)  Patient and the patient's spouse have a history of infertility of at least five years' duration; or

(B)  Infertility is associated with one or more of the following medical conditions:

(i)  Endometriosis;

(ii)  Exposure in utero to diethylstilbestrol, commonly known as DES;

(iii)  Blockage of, or surgical removal of, one or both fallopian tubes (lateral or bilateral salpingectomy); or

(iv)  Abnormal male factors contributing to the infertility;

(5)  The patient has been unable to attain a successful pregnancy through other applicable infertility treatments for which coverage is available under the contract; and

(6)  The in vitro fertilization procedures are performed at medical facilities that conform to the American College of Obstetric and Gynecology guidelines for in vitro fertilization clinics or to the American Society for Reproductive Medicine minimal standards for programs of in vitro fertilization.

(b)  For the purposes of this section, the term "spouse" means a person who is lawfully married to the patient under the laws of the State.

(c)  The requirements of this section shall apply to all hospital or medical service plan contracts delivered or issued for delivery in this State after June 26, 1987. [L 1987, c 332, §2 and L 1989, c 276, §4; am L 2003, c 212, §122]



§432:1-604.5 - Contraceptive services.

§432:1-604.5  Contraceptive services.  (a)  Notwithstanding any provision of law to the contrary, each employer group health policy, contract, plan, or agreement issued or renewed in this State on or after January 1, 2000, shall cease to exclude contraceptive services or supplies, and contraceptive prescription drug coverage for the subscriber or any dependent of the subscriber who is covered by the policy, subject to the exclusion under section 431:10A-116.7.

(b)  Except as provided in subsection (c), all policies, contracts, plans, or agreements under subsection (a), that provide contraceptive services or supplies, or prescription drug coverage, shall not exclude any prescription contraceptive supplies or impose any unusual copayment, charge, or waiting requirement for such drug or device.

(c)  Coverage for contraceptives shall include at least one brand from the monophasic, multiphasic, and the progestin-only categories.  A member shall receive coverage for any other oral contraceptive only if:

(1)  Use of brands covered has resulted in an adverse drug reaction; or

(2)  The member has not used the brands covered and, based on the member's past medical history, the prescribing health care provider believes that use of the brands covered would result in an adverse reaction.

(d)  For purposes of this section:

"Contraceptive services" means physician-delivered, physician-supervised, physician assistant-delivered, nurse practitioner-delivered, certified nurse midwife-delivered, or nurse-delivered medical services intended to promote the effective use of contraceptive supplies or devices to prevent unwanted pregnancy.

"Contraceptive supplies" means all Food and Drug Administration-approved contraceptive drugs or devices used to prevent unwanted pregnancy.

(e)  Nothing in this section shall be construed to extend the practice or privileges of any health care provider beyond that provided in the laws governing the provider's practice and privileges. [L 1993, c 365, §2; am L 1999, c 267, §3]



§432:1-605 - Mammogram screening.

§432:1-605  Mammogram screening.  (a)  Notwithstanding any provision to the contrary, each policy, contract, plan, or agreement issued on or after February 1, 1991, except for policies that only provide coverage for specified diseases or other limited benefit coverage, but including policies issued by companies subject to chapter 431, article 10A, part II and chapter 432, article 1 shall provide coverage for screening by low-dose mammography for occult breast cancer as follows:

(1)  For women forty years of age and older, an annual mammogram; and

(2)  For a woman of any age with a history of breast cancer or whose mother or sister has had a history of breast cancer, a mammogram upon the recommendation of the woman's physician.

(b)  The services provided in subsection (a) are subject to any coinsurance provisions that may be in force in these policies, contracts, plans, or agreements.

(c)  For purposes of this section, "low-dose mammography" means the x-ray examination of the breast using equipment dedicated specifically for mammography, including but not limited to the x-ray tube, filter, compression device, screens, films, and cassettes, with an average radiation exposure delivery of less than one rad mid-breast, with two views for each breast.

(d)  An insurer may provide the services required by this section through contracts with providers; provided that the contract is determined to be a cost-effective means of delivering the services without sacrifice of quality and meets the approval of the director of health. [L 1990, c 112, §3; am L 1994, c 279, §3; am L 1999, c 13, §3]

Note

Director of health to monitor the mammogram screening services to assure that the demand for screening does not exceed the ability of the medical community to safely provide the services.  L 1990, c 112, §5.

Cross References

Sunset evaluations modified, see §§26H-4, 5.



§432:1-606 - Qualified medical child support order.

[§432:1-606]  Qualified medical child support order.  (a)  An employer, who provides health coverage to dependent children of an employee, shall recognize a child identified in a qualified medical child support order as an eligible dependent without regard to any enrollment season restrictions.

(b)  A qualified medical child support order shall:

(1)  Specify the name and last known mailing address, if any, of the plan member and the name and mailing address of each recipient child covered by the order;

(2)  Include a reasonable description of the type of coverage to be provided to the recipient child, or the manner in which the type of coverage is to be determined;

(3)  State the period during which it applies;

(4)  Specify the plan to which it applies; and

(5)  Not require a plan to provide any type or form of benefit or option that the plan does not otherwise provide. [L 1994, c 145, §3]



§432:1-607 - Genetic information nondiscrimination in health insurance coverage.

[§432:1-607]  Genetic information nondiscrimination in health insurance coverage.  (a)  No mutual benefit society may:

(1)  Use an individual's or a family member's genetic information, or request for genetic services, to deny or limit any coverage or establish eligibility, continuation, enrollment, or premium payments;

(2)  Request or require collection or disclosure of an individual's or a family member's genetic information; or

(3)  Disclose an individual's or a family member's genetic information without the written consent of the person affected, the person's legal guardian, or a person with power of attorney for health care for the person affected.  This consent shall be required for each disclosure and shall include the name of each person or organization to whom the disclosure will be made.

(b)  As used in this section:

"Family member" means, with respect to the individual, another individual related by blood to that individual.

"Genetic information" means information about genes, gene products, hereditary susceptibility to disease, or inherited characteristics that may derive from the individual or family member.

"Genetic services" means health services to obtain, assess, or interpret genetic information for diagnosis, therapy, or genetic counseling. [L 1997, c 91, §2]

Law Journals and Reviews

Privacy and Genetics:  Protecting Genetic Test Results in Hawai‘i.  25 UH L. Rev. 449.



§432:1-608 - Hospice care coverage.

[§432:1-608]  Hospice care coverage.  (a)  Any other law to the contrary notwithstanding, commencing on January 1, 2000, all mutual benefit societies issuing or renewing an individual and group hospital or medical service plan, policy, contract, or agreement in this State that provides for payment of or reimbursement for hospice care, shall reimburse hospice care services for each insured member covered for hospice care according to the following:

(1)  A minimum daily rate as set by the Health Care Financing Administration for hospice care;

(2)  Reimbursement for residential hospice room and board expenses directly related to the hospice care being provided; and

(3)  Reimbursement for each hospice referral visit during which a patient is advised of hospice care options, regardless of whether the referred patient is eventually admitted to hospice care.

(b)  Every insurer shall provide notice to its members regarding the coverage required by this section.  Notice shall be in writing and in literature or correspondence sent to members, beginning with calendar year 2000, along with any other mailing to members, but in no case later than July 1, 2000. [L 1999, c 77, §5]



§432:1-609 - Medical foods and low-protein modified food products; treatment of inborn error of metabolism; notice.

§432:1-609  Medical foods and low-protein modified food products; treatment of inborn error of metabolism; notice.  (a)  All individual and group hospital and medical service plan contracts and medical service corporation contracts under this chapter shall provide coverage for medical foods and low-protein modified food products for the treatment of an inborn error of metabolism for its members or dependents of the member in this State; provided that the medical food or low-protein modified food product is:

(1)  Prescribed as medically necessary for the therapeutic treatment of an inborn error of metabolism; and

(2)  Consumed or administered enterally under the supervision of a physician or osteopathic physician licensed under chapter 453.

Coverage shall be for at least eighty per cent of the cost of the medical food or low-protein modified food product prescribed and administered pursuant to this subsection.

(b)  Every mutual benefit society shall provide notice to its members regarding the coverage required by this section.  The notice shall be in writing and prominently placed in any literature or correspondence sent to members and shall be transmitted to members during calendar year 2000 when annual information is made available to members, or in any other mailing to members, but in no case later than December 31, 2000.

(c)  For the purposes of this section:

"Inborn error of metabolism" means a disease caused by an inherited abnormality of the body chemistry of a person that is characterized by deficient metabolism, originating from congenital defects or defects arising shortly after birth, of amino acid, organic acid, carbohydrate, or fat.

"Low-protein modified food product" means a food product that:

(1)  Is specially formulated to have less than one gram of protein per serving;

(2)  Is prescribed or ordered by a physician or osteopathic physician as medically necessary for the dietary treatment of an inherited metabolic disease; and

(3)  Does not include a food that is naturally low in protein.

"Medical food" means a food that is formulated to be consumed or administered enterally under the supervision of a physician or osteopathic physician and is intended for the specific dietary management of a disease or condition for which distinctive nutritional requirements, based on recognized scientific principles, are established by medical evaluation. [L 1999, c 86, §3; am L 2009, c 11, §53]

Note

The 2009 amendment is retroactive to April 3, 2008.  L 2009, c 11, §76(2).



§432:1-610 - Federally funded programs; exemption.

[§432:1-610]  Federally funded programs; exemption.  Requirements relating to mandated coverages shall not be applicable to any mutual benefit society offering health insurance under a federally funded program under the Social Security Act, as amended; provided that this exemption shall apply only to that part of the mutual benefit society's business under the federally funded program. [L 1999, c 159, §2]



§432:1-611 - Reimbursement for services of advanced practice registered nurses.

[§432:1-611  Reimbursement for services of advanced practice registered nurses.]  All individual and group hospital and medical service plan contracts and medical service corporation contracts under this article shall provide reimbursement for health plan-covered services provided by advanced practice registered nurses recognized pursuant to chapter 457. [L 1999, c 222, §1]



§432:1-612 - Diabetes coverage.

[§432:1-612]  Diabetes coverage.  All group health care contracts under this chapter shall provide, to the extent provided under section 431:10A-121, coverage for outpatient diabetes self-management training, education, equipment, and supplies. [L 2000, c 243, §3]



§432:1-615 - Primary care provider; advanced practice registered nurse.

[§432:1-615]  Primary care provider; advanced practice registered nurse.  (a)  Each policy of insurance delivered or issued for delivery in this State by a mutual benefit society shall recognize advanced practice registered nurses, as defined under section 457-8.5(a), as participating providers, and shall include coverage for care provided by participating advanced practice registered nurses practicing within the scope of their licenses for purposes of health maintenance, diagnosis, or treatment, to the extent that the policy provides benefits for identical services rendered by another health care provider.

(b)  Notwithstanding any other law to the contrary, an insurer may recognize a participating advanced practice registered nurse as a primary care provider if the insured's policy requires the selection of a primary care provider.  The insurer shall include participating advanced practice registered nurses who practice as primary care providers on any publicly available list of participating primary care providers; provided that the insurer retains the right to determine the contracting criteria for a participating primary care provider.

(c)  For the purposes of this section, "participating advanced practice registered nurse" means an advanced practice registered nurse who has contracted with the insurer to provide health care services to its insureds. [L 2009, c 169, §3]

Note

Report to 2012 legislature on effects of L 2009, c 169.  L 2009, c 169, §11.



§432:1-616 - Chemotherapy services.

[§432:1-616]  Chemotherapy services.  (a)  All individual and group hospital and medical service plan contracts that include coverage or benefits for the treatment of cancer shall provide payment or reimbursement for all chemotherapy that is considered medically necessary as defined in section 432E-1.4, including orally administered chemotherapy, at the same copayment percentage or relative coinsurance amount as is applied to intravenously administered chemotherapy; provided that this section shall not apply to an accident only, specified disease, hospital indemnity, long-term care, or other limited benefit health insurance policy.

(b)  For the purposes of this section:

"Intravenously administered chemotherapy" means a physician-prescribed cancer treatment that is administered through injection directly into the patient's circulatory system by a physician, physician assistant, nurse practitioner, nurse, or other medical personnel under the supervision of a physician and in a hospital, medical office, or other clinical setting.

"Oral chemotherapy" means a United States Food and Drug Administration-approved, physician-prescribed cancer treatment that is taken orally in the form of a tablet or capsule and may be administered in a hospital, medical office, or other clinical setting or may be delivered to the patient for self-administration under the direction or supervision of a physician outside of a hospital, medical office, or other clinical setting. [L 2009, c 168, §2]



§432:2-101 - Scope of article.

ARTICLE 2

FRATERNAL BENEFIT SOCIETIES

PART I.  STRUCTURE AND PURPOSE

§432:2-101  Scope of article.  This article relates only to fraternal benefit societies, as defined herein, which desire to be authorized to pay benefits in accordance with this article after July 10, 1961.  This article shall not apply to prepaid legal service plans subject to chapter 488 even though the plan may be offered by a fraternal benefit society. [L 1987, c 347, pt of §2]



§432:2-102 - Applicability of other laws.

§432:2-102  Applicability of other laws.  (a)  Except as herein provided, societies shall be governed by this article and shall be exempt from all other provisions of the insurance laws of this State unless they are expressly designated therein, or unless it is specifically made applicable by this article.

(b)  Nothing in this article shall exempt fraternal benefit societies from the provisions and requirements of part IV of article 2 of chapter 431 and of section 431:2-215. [L 1987, c 347, pt of §2; am L 2000, c 182, §15; am L 2009, c 149, §5]



§432:2-103 - Definitions.

§432:2-103  Definitions.  For the purposes of this article:

(1)  Benefit contract shall mean the agreement for provision of benefits authorized by section 432:2-401, as that agreement is described in section 432:2-404(a).

(2)  Benefit member shall mean an adult member who is designated by the laws or rules of the society to be a benefit member under a benefit contract.

(3)  Certificate shall mean the document issued as written evidence of the benefit contract.

(4)  Commissioner means the insurance commissioner of this State.

(5)  Laws shall mean the society's articles of incorporation, constitution and bylaws, however designated.

(6)  Lodge shall mean subordinate member units of the society, known as camps, courts, councils, branches, or by any other designation.

(7)  Premiums shall mean premiums, rates, dues or other required contributions by whatever name known, which are payable under the certificate.

(8)  Rules shall mean all rules, regulations or resolutions adopted by the supreme governing body or board of directors which are intended to have general application to the members of the society.

(9)  Society shall mean fraternal benefit society, unless otherwise indicated. [L 1987, c 347, pt of §2]



§432:2-103.5 - Policies relating to domestic abuse cases.

§432:2-103.5  Policies relating to domestic abuse cases.  (a)  No fraternal benefit society shall deny or refuse to accept an application for insurance, refuse to insure, refuse to renew, cancel, restrict, or otherwise terminate a policy of insurance, or charge a different rate for the same coverage, on the basis that the member or prospective member is, has been, or may be a victim of domestic abuse.

(b)  Nothing in this section shall prevent a fraternal benefit society from taking any of the actions set forth in subsection (a) on the basis of loss history or medical condition, or for any other reason not otherwise prohibited by this section or any other law, regulation, or rule.

(c)  Any form filed or filed after July 15, 1998 or subject to a rule adopted under chapter 91 may exclude coverage for losses caused by intentional or fraudulent acts of any benefit member.

(d)  Nothing in this section prohibits a fraternal benefit society from investigating a claim and complying with chapter 431.

(e)  As used in this section, "domestic abuse" means:

(1)  Physical harm, bodily injury, assault, or the infliction of fear of imminent physical harm, bodily injury, or assault between family or household members;

(2)  Sexual assault of one family or household member by another;

(3)  Stalking of one family or household member by another family or household member; or

(4)  Intentionally, knowingly, or recklessly causing damage to property so as to intimidate or attempt to control the behavior of another household member. [L 1998, c 171, §4; am L 2004, c 122, §88]

Revision Note

"July 15, 1998" substituted for "the effective date of this section".



§432:2-104 - Fraternal benefit societies.

§432:2-104  Fraternal benefit societies.  Any incorporated society, order or supreme lodge, without capital stock, including one exempted under the provisions of section 432:2-704(a)(2) whether incorporated or not, conducted solely for the benefit of its members and their beneficiaries and not for profit, operated on a lodge system with ritualistic form of work, having a representative form of government, and which provides benefits in accordance with this article, is hereby declared to be a fraternal benefit society. [L 1987, c 347, pt of §2]



§432:2-105 - Lodge system.

§432:2-105  Lodge system.  (a)  A society is operating on the lodge system if it has a supreme governing body and subordinate lodges into which members are elected, initiated or admitted in accordance with its laws, rules and ritual.  Subordinate lodges shall be required by the laws of the society to hold regular meetings at least once in each month in furtherance of the purposes of the society.

(b)  A society may, at its option, organize and operate lodges for children under the minimum age for adult membership.  Membership and initiation in local lodges shall not be required of such children, nor shall they have a voice or vote in the management of the society. [L 1987, c 347, pt of §2]



§432:2-106 - Representative form of government.

§432:2-106  Representative form of government.  A society has a representative form of government when:

(1)  It has a supreme governing body constituted in one of the following ways:

(A)  Assembly.  The supreme governing body is an assembly composed of delegates elected directly by the members or at intermediate assemblies or conventions of members or their representatives, together with other delegates as may be prescribed in the society's laws.  A society may provide for election of delegates by mail.  The elected delegates shall constitute a majority in number and shall not have less than two-thirds of the votes and not less than the number of votes required to amend the society's laws.  The assembly shall be elected, shall meet at least once every four years and shall elect a board of directors to conduct the business of the society between meetings of the assembly.  Vacancies on the board of directors between elections may be filled in the manner prescribed by the society's laws.

(B)  Direct election.  The supreme governing body is a board composed of persons elected by the members, either directly or by their representatives in intermediate assemblies, and any other persons prescribed in the society's laws.  A society may provide for election of the board by mail.  Each term of a board member may not exceed four years.  Vacancies on the board between elections may be filled in the manner prescribed by the society's laws.  Those persons elected to the board shall constitute a majority in number and not less than the number of votes required to amend the society's laws.  A person filling the unexpired term of an elected board member shall be considered to be an elected member.  The board shall meet at least quarterly to conduct the business of the society.

(2)  The officers of the society are elected either by the supreme governing body or by the board of directors;

(3)  Only benefit members are eligible for election to the supreme governing body, the board of directors or any intermediate assembly; and

(4)  Each voting member shall have one vote; no vote may be cast by proxy. [L 1987, c 347, pt of §2]



§432:2-107 - Purposes and powers.

§432:2-107  Purposes and powers.  (a)  A society shall operate for the benefit of members and their beneficiaries by:

(1)  Providing benefits as specified in section 432:2-401; and

(2)  Operating for one or more lawful, social, intellectual, educational, charitable, benevolent, moral, fraternal, patriotic or religious purposes for the benefit of its members, which may also be extended to others.

Such purposes may be carried out directly by the society, or indirectly through subsidiary corporations or affiliated organizations.

(b)  Every society shall have the power to adopt laws and rules for the government of the society, the admission of its members, and the management of its affairs.  It shall have the power to change, alter, add to or amend such laws and rules and shall have such other powers as are necessary and incidental to carrying into effect the objects and purposes of the society. [L 1987, c 347, pt of §2]



§432:2-201 - Qualifications for membership.

PART II.  MEMBERSHIP

§432:2-201  Qualifications for membership.  (a)  A society shall specify in its laws or rules:

(1)  Eligibility standards for each and every class of membership, provided that if benefits are provided on the lives of children, the minimum age for adult membership shall be set at not less than age fifteen and not greater than age twenty-one;

(2)  The process for admission to membership for each membership class; and

(3)  The rights and privileges of each membership class, provided that only benefit members shall have the right to vote on the management of the insurance affairs of the society.

(b)  A society may also admit social members who shall have no voice or vote in the management of its insurance affairs.

(c)  Membership rights in the society are personal to the member and are not assignable. [L 1987, c 347, pt of §2]



§432:2-202 - Location of office, meetings, communications to members, grievance procedures.

§432:2-202  Location of office, meetings, communications to members, grievance procedures.  (a)  The principal office of any domestic society shall be located in this State.  The meetings of its supreme governing body may be held in any state, district, province or territory wherein such society has at least one subordinate lodge, or in such other location as determined by the supreme governing body.  All business transacted at such meetings shall be as valid in all respects as if such meetings were held in this State.  The minutes of the proceedings of the supreme governing body and of the board of directors shall be in the English language.

(b)(1)  A society may provide in its laws for an official publication in which any notice, report, or statement required by law to be given to members, including notice of election, may be published.  Such required reports, notices and statements shall be printed conspicuously in the publication.  If the records of a society show that two or more members have the same mailing address, an official publication mailed to one member is deemed to be mailed to all members at the same address unless a member requests a separate copy.

(2)  Not later than June 1 of each year, a synopsis of the society's annual statement providing an explanation of the facts concerning the condition of the society thereby disclosed shall be printed and mailed to each benefit member of the society or, in lieu thereof, such synopsis may be published in the society's official publication.

(c)  A society may provide in its laws or rules for grievance or complaint procedures for members. [L 1987, c 347, pt of §2]



§432:2-203 - No personal liability.

§432:2-203  No personal liability.  (a)  The officers and members of the supreme governing body or any subordinate body of a society shall not be personally liable for any benefits provided by a society.

(b)  Any person may be indemnified and reimbursed by any society for expenses reasonably incurred by, and liabilities imposed upon, such person in connection with or arising out of any action, suit, or proceeding, whether civil, criminal, administrative, or investigative, or threat thereof, in which the person may be involved by reason of the fact that the person is or was a director, officer, employee, or agent of the society or of any firm, corporation, or organization that the person served in any capacity at the request of the society.  A person shall not be so indemnified or reimbursed:

(1)  In relation to any matter in such action, suit, or proceeding as to which the person shall finally be adjudged to be or have been guilty of breach of a duty as a director, officer, employee, or agent of the society; or

(2)  In relation to any matter in such action, suit, or proceeding, or threat thereof, which has been made the subject of a compromise settlement;

unless in either such case the person acted in good faith for a purpose the person reasonably believed to be in or not opposed to the best interests of the society and, in a criminal action or proceeding, in addition, had no reasonable cause to believe that the person's conduct was unlawful.

The determination whether the conduct of such person met the standard required to justify indemnification and reimbursement in relation to any matter described in paragraph (1) or (2) may only be made by the supreme governing body or board of directors by a majority vote of a quorum consisting of persons who were not parties to such action, suit, or proceeding, or by a court of competent jurisdiction.  The termination of any action, suit, or proceeding by judgment, order, settlement, or conviction, or upon a plea of no contest, as to such person shall not in itself create a conclusive presumption that the person did not meet the standard of conduct required to justify indemnification and reimbursement.  The foregoing right of indemnification and reimbursement shall not be exclusive of other rights to which such person may be entitled as a matter of law and shall inure to the benefit of the person's heirs and personal representatives.

(c)  A society shall have power to purchase and maintain insurance on behalf of any person who is or was a director, officer, employee, or agent of the society, or who is or was serving at the request of the society as a director, officer, employee, or agent of any other firm, corporation, or organization against any liability asserted against such person and incurred by the person in any such capacity or arising out of the person's status as such, whether or not the society would have the power to indemnify the person against such liability under this section. [L 1987, c 347, pt of §2; am L 2004, c 122, §89]



§432:2-204 - Waiver.

§432:2-204  Waiver.  The laws of the society may provide that no subordinate body, nor any of its subordinate officers or members shall have the power or authority to waive any of the provisions of the laws of the society.  Such provision shall be binding on the society and every member and beneficiary of a member. [L 1987, c 347, pt of §2]



§432:2-301 - Organization.

PART III.  GOVERNANCE

§432:2-301  Organization.  A domestic society organized on or after July 1, 1988, shall be formed as follows:

(1)  Seven or more citizens of the United States, a majority of whom are residents of this State, who desire to form a fraternal benefit society, may make, sign and acknowledge before an officer competent to take acknowledgements of deeds, articles of incorporation, in which shall be stated:

(A)  The proposed corporate name of the society, which shall not so closely resemble the name of any society or insurance company as to be misleading or confusing;

(B)  The purposes for which it is being formed and the mode in which its corporate powers are to be exercised.  Such purposes shall not include more liberal powers than are granted by this article;

(C)  The names and residences of the incorporators and the names, residences and official titles of all the officers, trustees, directors, or other persons who are to have and exercise the general control of the management of the affairs and funds of the society for the first year or until the ensuing election at which all such officers shall be elected by the supreme governing body, which election shall be held not later than one year from the date of issuance of the permanent certificate of authority.

(2)  Such articles of incorporation, duly certified copies of the society's bylaws and rules, copies of all proposed forms of certificates, applications and circulars to be issued by the society, and a bond conditioned upon the return to applicants of the advanced payments if the organization is not completed within one year shall be filed with the commissioner, who may require such further information as the commissioner deems necessary.  The bond with sureties approved by the commissioner shall be in such amount, not less than $300,000 nor more than $1,500,000, as required by the commissioner.  All documents filed are to be in the English language.  If the purposes of the society conform to the requirements of this article and all provisions of the law have been complied with, the commissioner shall so certify, retain and file the articles of incorporation and furnish the incorporators a preliminary certificate of authority authorizing the society to solicit members as hereinafter provided.

(3)  No preliminary certificate of authority granted under the provisions of this section shall be valid after one year from its date or after such further period, not exceeding one year, as may be authorized by the commissioner upon cause shown, unless the five hundred applicants hereinafter required have been secured and the organization has been completed as herein provided.  The articles of incorporation and all other proceedings thereunder shall become null and void in one year from the date of the preliminary certificate of authority, or at the expiration of the extended period, unless the society shall have completed its organization and received a certificate of authority to do business as hereinafter provided.

(4)  Upon receipt of a preliminary certificate of authority from the commissioner, the society may solicit members for the purpose of completing its organization, shall collect from each applicant the amount of not less than one regular monthly premium in accordance with its table of rates, and shall issue to each such applicant a receipt for the amount so collected.  No society shall incur any liability other than for the return of such advance premium, nor issue any certificate, nor pay, allow, or offer or promise to pay or allow, any benefit to any person until:

(A)  Actual bona fide applications for benefits have been secured on not less than five hundred applicants, and any necessary evidence of insurability has been furnished to and approved by the society;

(B)  At least ten subordinate lodges have been established into which the five hundred applicants have been admitted;

(C)  There has been submitted to the commissioner under oath of the president or secretary, or corresponding officer of the society, a list of such applicants, giving their names, addresses, date each was admitted, name and number of the subordinate lodge of which each applicant is a member, amount of benefits to be granted and premiums therefor; and

(D)  It shall have been shown to the commissioner, by sworn statement of the treasurer, or corresponding officer of such society, that at least five hundred applicants have each paid in cash at least one regular monthly premium as herein provided, which premiums in the aggregate shall amount to at least $150,000.  Said advance premiums shall be held in trust during the period of organization and if the society has not qualified for a certificate of authority within one year, such premiums shall be returned to said applicants.

(5)  The commissioner may make such examination and require such further information as the commissioner deems advisable.  Upon presentation of satisfactory evidence that the society has complied with all the provisions of law, the commissioner shall issue to the society a certificate of authority to that effect and that the society is authorized to transact business pursuant to the provisions of this article.  The certificate of authority shall be prima facie evidence of the existence of the society at the date of such certificate.  The commissioner shall cause a record of such certificate of authority to be made.  A certified copy of such record may be given in evidence with like effect as the original certificate of authority.

(6)  Any incorporated society authorized to transact business in this State at the time this article becomes effective shall not be required to reincorporate. [L 1987, c 347, pt of §2]

Revision Note

"July 1, 1988," substituted for "the effective date of this article".



§432:2-302 - Amendments to laws.

§432:2-302  Amendments to laws.  (a)  A domestic society may amend its laws in accordance with the provisions thereof by action of its supreme governing body at any regular or special meeting, or, if its laws so provide, by referendum.  Such referendum may be held in accordance with the provisions of its laws by the vote of the voting members of the society, by the vote of delegates or representatives of voting members, or by the vote of local lodges.  A society may provide for voting by mail.  No amendment submitted for adoption by referendum shall be adopted unless, within six months from the date of submission thereof, a majority of the members voting shall have signified their consent to such amendment by one of the methods herein specified.

(b)  No amendment to the laws of any domestic society shall take effect unless approved by the commissioner who shall approve such amendment if the commissioner finds that it has been duly adopted and is not inconsistent with any requirement of the laws of this State or with the character, objects and purposes of the society.  Unless the commissioner shall disapprove any such amendment within sixty days after the filing of same, such amendment shall be considered approved.  The approval or disapproval of the commissioner shall be in writing and mailed to the secretary or corresponding officer of the society at its principal office.  In case the commissioner disapproved such amendment, the reasons therefor shall be stated in such written notice.

(c)  Within ninety days from the approval by the commissioner, all such amendments, or a synopsis thereof, shall be furnished to all members of the society either by mail or by publication in full in the official publication of the society.  The affidavit of any officer of the society, or of anyone authorized by it to mail any amendments or synopsis thereof, stating facts which show that same have been duly addressed and mailed, shall be prima facie evidence that such amendments or synopsis thereof, have been furnished the addressee.

(d)  Every foreign or alien society authorized to do business in this State shall file with the commissioner a duly certified copy of all amendments of, or additions to, its laws within ninety days after the enactment of same.

(e)  Printed copies of the laws as amended, certified by the secretary or corresponding officer of the society shall be prima facie evidence of the legal adoption thereof. [L 1987, c 347, pt of §2]



§432:2-303 - Institutions.

§432:2-303  Institutions.  A society may create, maintain and operate, or may establish organizations to operate, not-for-profit institutions to further the purposes permitted by section 432:2-107(a)(2).  Such institutions may furnish services free or at a reasonable charge.  Any real or personal property owned, held or leased by the society for this purpose shall be reported in every annual statement. [L 1987, c 347, pt of §2]



§432:2-304 - Reinsurance.

§432:2-304  Reinsurance.  (a)  A domestic society may, by a reinsurance agreement, cede any individual risk or risks in whole or in part to an insurer (other than another fraternal benefit society) having the power to make such reinsurance and authorized to do business in this State, or if not so authorized, one which is approved by the commissioner.  No such society may reinsure substantially all of its insurance in force without the written permission of the commissioner.  It may take credit for the reserves on such ceded risks to the extent reinsured, but no credit shall be allowed as an admitted asset or as a deduction from liability, to a ceding society for reinsurance made, ceded, renewed, or otherwise becoming effective after July 1, 1988, unless the reinsurance is payable by the assuming insurer on the basis of the liability of the ceding society under the contract or contracts reinsured without diminution because of the insolvency of the ceding society.

(b)  Notwithstanding the limitation in subsection (a), a society may reinsure the risks of another society in a consolidation or merger approved by the commissioner under section 432:2-305. [L 1987, c 347, pt of §2]

Revision Note

"July 1, 1988" substituted for "the effective date of this article".



§432:2-305 - Consolidations and mergers.

§432:2-305  Consolidations and mergers.  (a)  A domestic society may consolidate or merge with any other society by complying with the provisions of this section.  It shall file with the commissioner:

(1)  A certified copy of the written contract containing in full the terms and conditions of the consolidation or merger;

(2)  A sworn statement by the president and secretary or corresponding officers of each society showing the financial condition thereof on a date fixed by the commissioner but not earlier than December 31 next preceding the date of the contract;

(3)  A certificate of such officers, duly verified by their respective oaths, that the consolidation or merger has been approved by a two-thirds vote of the supreme governing body of each society, such vote being conducted at a regular or special meeting of each such body, or, if the society's laws so permit, by mail; and

(4)  Evidence that at least sixty days prior to the action of the supreme governing body of each society, the text of the contract has been furnished to all members of each society either by mail or by publication in full in the official publication of each society.

(b)  If the commissioner finds that the contract is in conformity with the provisions of this section, that the financial statements are correct and that the consolidation or merger is just and equitable to the members of each society, the commissioner shall approve the contract and issue a certificate to such effect.  Upon such approval, the contract shall be in full force and effect, unless any society which is a party to the contract is incorporated under the laws of any other state or territory.  In such event the consolidation or merger shall not become effective unless and until it has been approved as provided by the laws of such state or territory and a certificate of such approval filed with the commissioner of this State, or, if the laws of such state or territory contain no such provision, then the consolidation or merger shall not become effective unless and until it has been approved by the commissioner of insurance of such state or territory and a certificate of such approval filed with the commissioner of this State.

(c)  Upon the consolidation or merger becoming effective as herein provided, all the rights, franchises and interests of the consolidated or merged societies in and to every species of property, real, personal or mixed, and things in action thereunto belonging shall be vested in the society resulting from or remaining after the consolidation or merger without any other instrument; except that conveyances of real property may be evidenced by proper deeds, and the title to any real estate or interest therein, vested under the laws of this State in any of the societies consolidated or merged, shall not revert or be in any way impaired by reason of the consolidation or merger, but shall be vested absolutely in the society resulting from or remaining after such consolidation or merger.

(d)  The affidavit of any officer of the society or of anyone authorized by it to mail any notice or document, stating that such notice or document has been duly addressed and mailed, shall be prima facie evidence that such notice or document has been furnished the addressees. [L 1987, c 347, pt of §2]



§432:2-306 - Conversion of fraternal benefit society into mutual life insurance company.

§432:2-306  Conversion of fraternal benefit society into mutual life insurance company.  Any domestic fraternal benefit society may be converted and licensed as a mutual life insurance company by compliance with all the requirements of chapter 431 pertaining to mutual life insurers.  A plan of conversion shall be prepared in writing by the board of directors setting forth in full the terms and conditions of conversion.  The affirmative vote of two-thirds of all members of the supreme governing body at a regular or special meeting shall be necessary for the approval of such plan.  No such conversion shall take effect unless and until approved by the commissioner who may give such approval if the commissioner finds that the proposed change is in conformity with the requirements of law and not prejudicial to the certificate holders of the society. [L 1987, c 347, pt of §2]



§432:2-401 - Benefits.

PART IV.  CONTRACTUAL BENEFITS

§432:2-401  Benefits.  (a)  A society may provide the following contractual benefits in any form:

(1)  Death benefits;

(2)  Endowment benefits;

(3)  Annuity benefits;

(4)  Temporary or permanent disability benefits;

(5)  Hospital, medical or nursing benefits;

(6)  Monument or tombstone benefits to the memory of deceased members; and

(7)  Such other benefits as authorized for life insurers and which are not inconsistent with this article.

(b)  A society shall specify in its rules those persons who may be issued, or covered by, the contractual benefits in subsection (a), consistent with providing benefits to members and their dependents.  A society may provide benefits on the lives of children under the minimum age for adult membership upon application of an adult person. [L 1987, c 347, pt of §2]



§432:2-402 - Beneficiaries.

§432:2-402  Beneficiaries.  (a)  The owner of a benefit contract shall have the right at all times to change the beneficiary or beneficiaries in accordance with the laws or rules of the society, unless the owner waives this right by specifically requesting in writing that the beneficiary designation be irrevocable.  A society may, through its laws or rules, limit the scope of beneficiary designations and shall provide that no revocable beneficiary shall have or obtain any vested interest in the proceeds of any certificate until the certificate has become due and payable in conformity with the provisions of the benefit contract.

(b)  A society may make provision for the payment of funeral benefits to the extent of such portion of any payment under a certificate as might reasonably appear to be due to any person equitably entitled thereto by reason of having incurred expense occasioned by the burial of the member, provided the portion so paid shall not exceed the sum of $500.

(c)  If, at the death of any person insured under a benefit contract, there is no lawful beneficiary to whom the proceeds shall be payable, the amount of such benefit, except to the extent that funeral benefits may be paid as provided in subsection (b), shall be payable to the personal representative of the deceased insured, provided that if the owner of the certificate is other than the insured, such proceeds shall be payable to such owner. [L 1987, c 347, pt of §2]



§432:2-403 - Benefits not attachable.

§432:2-403  Benefits not attachable.  No money or other benefit, charity, relief or aid to be paid, provided or rendered by a society, shall be liable to attachment, garnishment or other process, or to be seized, taken, appropriated or applied by any legal or equitable process or operation of law to pay any debt or liability of a member or beneficiary, or any other person who may have a right thereunder, either before or after payment by the society. [L 1987, c 347, pt of §2]



§432:2-404 - The benefit contract.

§432:2-404  The benefit contract.  (a)  Every society authorized to do business in this State shall issue to each owner of a benefit contract a certificate specifying the amount of benefits provided thereby.  The certificate, together with any riders or endorsements attached thereto, the laws of the society, the application for membership, the application for insurance and declaration of insurability, if any, signed by the applicant, and all amendments to each thereof, shall constitute the benefit contract, as of the date of issuance, between the society and the owner, and the certificate shall so state.  A copy of the application for insurance and declaration of insurability, if any, shall be endorsed upon or attached to the certificate.  All statements on the application shall be representations and not warranties.  Any waiver of this provision shall be void.

(b)  Any changes, additions or amendments to the laws of the society duly made or enacted subsequent to the issuance of the certificate, shall bind the owner and the beneficiaries, and shall govern and control the benefit contract in all respects the same as though such changes, additions or amendments had been made prior to and were in force at the time of the application for insurance, except that no change, addition or amendment shall destroy or diminish benefits which the society contracted to give the owner as of the date of issuance.

(c)  Any person upon whose life a benefit contract is issued prior to attaining the age of majority shall be bound by the terms of the application and certificate and by all the laws and rules of the society to the same extent as though the age of majority had been attained at the time of application.

(d)  A society shall provide in its laws that if its reserves as to all or any class of certificates become impaired its board of directors or corresponding body may require that there shall be paid by the owner to the society the amount of the owner's equitable proportion of such deficiency as ascertained by its board, and that if the payment is not made either:

(1)  It shall stand as an indebtedness against the certificate and draw interest not to exceed the rate specified for certificate loans under the certificates; or

(2)  In lieu of or in combination with paragraph (1), the owner may accept a proportionate reduction in benefits under the certificate.

The society may specify the manner of the election and which alternative is to be presumed if no election is made.

(e)  Copies of any of the documents mentioned in this section, certified by the secretary or corresponding officer of the society, shall be received in evidence of the terms and conditions thereof.

(f)  No certificate shall be delivered or issued for delivery in this State unless a copy of the form has been filed with the commissioner.  Each filing shall be accompanied by a $20 fee payable to the commissioner, which fee shall be deposited in the commissioner's education and training fund.  Every life, accident, health, or disability insurance certificate and every annuity certificate issued on or after July 1, 1989, shall meet the standard contract provision requirements not inconsistent with this article for like policies, except that a society may provide for a grace period for payment of premiums of one full month in its certificates.  The certificate shall also contain a provision stating the amount of premiums which are payable under the certificate and a provision reciting or setting forth the substance of any sections of the society's laws or rules in force at the time of issuance of the certificate which, if violated, will result in the termination or reduction of benefits payable under the certificate.  If the laws of the society provide for expulsion or suspension of a member, the certificate shall also contain a provision that any member so expelled or suspended, except for nonpayment of a premium or within the contestable period for material misrepresentation in the application for membership or insurance, shall have the privilege of maintaining the certificate in force by continuing payment of the required premium.

(g)  Benefit contracts issued on the lives of persons below the society's minimum age for adult membership may provide for transfer of control or ownership to the insured at an age specified in the certificate.  A society may require approval of an application for membership in order to effect this transfer, and may provide in all other respects for the regulation, government and control of such certificates and all rights, obligations and liabilities incident thereto and connected therewith.  Ownership rights prior to such transfer shall be specified in the certificate.

(h)  A society may specify the terms and conditions on which benefit contracts may be assigned. [L 1987, c 347, pt of §2; am L 1988, c 363, §2(6); am L 2004, c 122, §90]



§432:2-404.5 - Genetic information nondiscrimination in health insurance coverage.

[§432:2-404.5]  Genetic information nondiscrimination in health insurance coverage.  (a)  No fraternal benefit society may:

(1)  Use an individual's or a family member's genetic information, or request for genetic services, to deny or limit any coverage or establish eligibility, continuation, enrollment, or premium payments;

(2)  Request or require collection or disclosure of an individual's or a family member's genetic information; or

(3)  Disclose an individual's or a family member's genetic information without the written consent of the person affected, the person's legal guardian, or a person with power of attorney for health care for the person affected.  This consent shall be required for each disclosure and shall include the name of each person or organization to whom the disclosure will be made.

(b)  As used in this section:

"Family member" means, with respect to the individual, another individual related by blood to that individual.

"Genetic information" means information about genes, gene products, hereditary susceptibility to disease, or inherited characteristics that may derive from the individual or family member.

"Genetic services" means health services to obtain, assess, or interpret genetic information for diagnosis, therapy, or genetic counseling.

(c)  This section shall not apply to any action taken in connection with policies of life insurance, disability income insurance, and long-term care insurance delivered or issued for delivery in this State. [L 2002, c 217, §3]

Law Journals and Reviews

Privacy and Genetics:  Protecting Genetic Test Results in Hawai‘i.  25 UH L. Rev. 449.



§432:2-405 - Nonforfeiture benefits, cash surrender values, certificate loans and other options.

§432:2-405  Nonforfeiture benefits, cash surrender values, certificate loans and other options.  (a)  For certificates issued prior to one year after July 1, 1988, the value of every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan or other option granted shall comply with the provisions of law applicable immediately prior to July 1, 1988.

(b)  For certificates issued on or after one year from July 1, 1988, for which reserves are computed on the Commissioner's 1941 Standard Ordinary Mortality Table, the Commissioner's 1941 Standard Industrial Table or the Commissioner's 1958 Standard Ordinary Mortality Table, or the Commissioner's 1980 Standard Mortality Table, or any more recent table made applicable to life insurers, every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan or other option granted shall not be less than the corresponding amount ascertained in accordance with the laws of this State applicable to life insurers issuing policies containing like benefits based upon such tables. [L 1987, c 347, pt of §2]

Revision Note

"July 1, 1988" substituted for "the effective date of this article".



§432:2-410 - Primary care provider; advanced practice registered nurse.

[§432:2-410]  Primary care provider; advanced practice registered nurse.  (a)  Each policy of insurance delivered or issued for delivery in this State by a fraternal benefit society shall recognize advanced practice registered nurses, as defined under section 457-8.5(a), as participating providers, and shall include coverage for care provided by participating advanced practice registered nurses practicing within the scope of their licenses for purposes of health maintenance, diagnosis, or treatment, to the extent that the policy provides benefits for identical services rendered by another health care provider.

(b)  Notwithstanding any other law to the contrary, an insurer may recognize a participating advanced practice registered nurse as a primary care provider if the insured's policy requires the selection of a primary care provider.  The insurer shall include participating advanced practice registered nurses who practice as primary care providers on any publicly available list of participating primary care providers; provided that the insurer retains the right to determine the contracting criteria for a participating primary care provider.

(c)  For the purposes of this section, "participating advanced practice registered nurse" means an advanced practice registered nurse who has contracted with the insurer to provide health care services to its insureds. [L 2009, c 169, §4]

Note

Report to 2012 legislature on effects of L 2009, c 169.  L 2009, c 169, §11.



§432:2-501 - Investments.

PART V.  FINANCIAL

§432:2-501  Investments.  A society shall invest its funds only in such investments as are authorized by the laws of this State for the investment of assets of life insurers and subject to the limitations thereon.  Any foreign or alien society permitted or seeking to do business in this State which invests its funds in accordance with the laws of the state, district, territory, country or province in which it is incorporated, shall be held to meet the requirements of this section for the investment of funds. [L 1987, c 347, pt of §2]



§432:2-502 - Funds.

§432:2-502  Funds.  (a)  All assets shall be held, invested and disbursed for the use and benefit of the society.  No member or beneficiary shall have or acquire individual rights therein or become entitled to any apportionment on the surrender of any part thereof, except as provided in the benefit contract.

(b)  A society may create, maintain, invest, disburse and apply any special fund or funds necessary to carry out any purpose permitted by the laws of such society.

(c)  A society may, pursuant to resolution of its supreme governing body, establish and operate one or more separate accounts and issue contracts on a variable basis, subject to the provisions of law regulating life insurers establishing such accounts and issuing such contracts.  To the extent the society deems it necessary in order to comply with any applicable federal or state laws, or any rules issued thereunder, the society may adopt special procedures for the conduct of the business and affairs of a separate account, may, for persons having beneficial interests therein, provide special voting and other rights, including without limitation special rights and procedures relating to investment policy, investment advisory services, selection of certified public accountants, and selection of a committee to manage the business and affairs of the account, and may issue contracts on a variable basis to which section 432:2-404(b) and section 432:2-404(d) shall not apply. [L 1987, c 347, pt of §2]



§432:2-503 - Taxation.

§432:2-503  Taxation.  Every society organized and operating or licensed under this article shall be, from the time of such organization, exempt from every state, county, and municipal tax, except real property taxes and unemployment compensation taxes; provided that nothing in this section shall be deemed to exempt the association or society from liability to withhold such taxes payable by its employees and pay the same to the proper collection officers, and to keep such records and make such returns and reports, as may be required in the case of other corporations, associations, or societies similarly exempt from the taxes hereinabove first mentioned; provided further, that the exemption hereby granted as to general excise taxes under chapter 237 shall not apply to any activity the primary purpose of which is to produce income. [L 1987, c 347, pt of §2]



§432:2-601 - Valuations.

PART VI.  REGULATION

§432:2-601  Valuations.  (a)  Standards of valuation for certificates issued prior to one year after July 1, 1988, shall be those provided by the laws applicable immediately prior to July 1, 1988.

(b)  The minimum standards of valuation for certificates issued on or after one year from July 1, 1988, shall be based on the following tables:

(1)  For certificates of life insurance the Commissioner's 1941 Standard Ordinary Mortality Table, the Commissioner's 1941 Standard Industrial Mortality Table, the Commissioner's 1958 Standard Ordinary Mortality Table, the Commissioner's 1980 Standard Ordinary Mortality Table or any more recent table made applicable to life insurers.

(2)  For annuity and pure endowment certificates, for total and permanent disability benefits, for accidental death benefits and for noncancellable accident and health benefits, such tables as are authorized for use by life insurers in this State.

All of the above shall be under valuation methods and standards (including interest assumptions) in accordance with the laws of this State applicable to life insurers issuing policies containing like benefits.

(c)  The commissioner may, in the commissioner's discretion, accept other standards for valuation if the commissioner finds that the reserves produced thereby will not be less in the aggregate than reserves computed in accordance with the minimum valuation standard herein prescribed.  The commissioner may, in the commissioner's discretion, vary the standards of mortality applicable to all benefit contracts on substandard lives or other extra hazardous lives by a society authorized to do business in this State.

(d)  Any society, with the consent of the commissioner of insurance of the state of domicile of the society and under such conditions, if any, which the commissioner may impose, may establish and maintain reserves on its certificates in excess of the reserves required thereunder, but the contractual rights of any benefit member shall not be affected thereby. [L 1987, c 347, pt of §2]

Revision Note

"July 1, 1988" substituted for "the effective date of this article".



§432:2-602 - Reports.

§432:2-602  Reports.  Reports shall be filed in accordance with the provisions of this section.

(a)  Every society transacting business in this State shall annually, on or before March 1, unless for cause shown such time has been extended by the commissioner, file with the commissioner a true statement of its financial condition, transactions and affairs for the preceding calendar year and pay a fee of $7.50 for filing same.  The statement shall be in general form and context as approved by the National Association of Insurance Commissioners for fraternal benefit societies and as supplemented by additional information required by the commissioner.

(b)  As part of the annual statement herein required each society shall, on or before March 1, file with the commissioner a valuation of its certificates in force on December 31 last preceding, provided the commissioner may, in the commissioner's discretion for cause shown, extend the time for filing such valuation for not more than two calendar months.  Such valuation shall be done in accordance with the standards specified in section 432:2-601.  Such valuation and underlying data shall be certified by a qualified actuary or, at the expense of the society, verified by the actuary of the department of insurance of the state of domicile of the society.

(c)  A society neglecting to file the annual statement in the form and within the time provided by this section shall be liable for a penalty of $100 for each day during which such neglect continues, and, upon notice by the commissioner to that effect, its authority to do business in this State shall cease while such default continues. [L 1987, c 347, pt of §2]



§432:2-603 - Annual license.

§432:2-603  Annual license.  (a)  Societies which are now authorized to transact business in this State may continue such business until May 1 next succeeding July 1, 1988.  The authority of such societies and all societies hereafter licensed, may thereafter be renewed annually, but in all cases to terminate on the succeeding May 1.  However, a license so issued shall continue in full force and effect until the new license is issued or specifically refused.  For each such license or renewal, the society shall pay the commissioner $7.50.  A duly certified copy or duplicate of such license shall be prima facie evidence that the licensee is a fraternal benefit society within the meaning of this article.

(b)  If the license fee is not paid by May 1, the fee shall be increased by a penalty in the amount of fifty per cent of the fee.  If the fee and the penalty are not paid within the thirty days immediately following the extension date, the commissioner may revoke the license until the fee and penalty have been paid. [L 1987, c 347, pt of §2; am L 1988, c 363, §2(7)]

Revision Note

"July 1, 1988" substituted for "the effective date of this article".



§432:2-604 - Examination of societies; no adverse publications.

§432:2-604  Examination of societies; no adverse publications.  (a)  The commissioner, or any person the commissioner may appoint, may examine any domestic, foreign or alien society transacting or applying for admission to transact business in this State in the same manner as authorized for examination of domestic, foreign or alien insurers.  Requirements of notice and an opportunity to respond before findings are made public as provided in the laws regulating insurers shall also be applicable to the examination of societies.

(b)  The expense of each examination and of each valuation, including compensation and actual expense of examiners, shall be paid by the society examined or whose certificates are valued, upon statements furnished by the commissioner. [L 1987, c 347, pt of §2]



§432:2-605 - Foreign or alien society, admission.

§432:2-605  Foreign or alien society, admission.  No foreign or alien society shall transact business in this State without a license issued by the commissioner.  Any such society desiring admission to this State shall comply substantially with the requirements and limitations of this article applicable to domestic societies.  Any such society may be licensed to transact business in this State upon filing with the commissioner:

(1)  A duly certified copy of its articles of incorporation;

(2)  A copy of its bylaws, certified by its secretary or corresponding officer;

(3)  A power of attorney to the commissioner as prescribed in section 432:2-701;

(4)  A statement of its business under oath of its president and secretary or corresponding officers in a form prescribed by the commissioner, duly verified by an examination made by the supervising insurance official of its home state or other state, territory, province or country, satisfactory to the commissioner of this State;

(5)  Certification from the proper official of its home state, territory, province or country that the society is legally incorporated and licensed to transact business therein;

(6)  Copies of its certificate forms; and

(7)  Such other information as the commissioner may deem necessary; and upon a showing that its assets are invested in accordance with the provisions of this article. [L 1987, c 347, pt of §2]



§432:2-606 - Injunction, liquidation, receivership of domestic society.

§432:2-606  Injunction, liquidation, receivership of domestic society.  (a)  When the commissioner upon investigation finds that a domestic society:

(1)  Has exceeded its powers;

(2)  Has failed to comply with any provision of this article;

(3)  Is not fulfilling its contracts in good faith;

(4)  Has a membership of less than four hundred after an existence of one year or more; or

(5)  Is conducting business fraudulently or in a manner hazardous to its members, creditors, the public or the business;

the commissioner shall notify the society of such deficiency or deficiencies and state in writing the reasons for the commissioner's dissatisfaction.  The commissioner shall at once issue a written notice to the society requiring that the deficiency or deficiencies which exist are corrected.  After such notice the society shall have a thirty-day period in which to comply with the commissioner's request for correction.  If the society fails to comply, the commissioner shall notify the society of such findings of noncompliance and require the society to show cause on a date named why it should not be enjoined from carrying on any business until the violation complained of shall have been corrected, or why an action in quo warranto should not be commenced against the society.

(b)  If on such date the society does not present good and sufficient reasons why it should not be so enjoined or why such action should not be commenced, the commissioner may present the facts relating thereto to the attorney general who shall, if the attorney general deems the circumstances warrant, commence an action to enjoin the society from transacting business or in quo warranto.

(c)  The court shall thereupon notify the officers of the society of a hearing.  If after a full hearing it appears that the society should be so enjoined or liquidated or a receiver appointed, the court shall enter the necessary order.  No society so enjoined shall have the authority to do business until:

(1)  The commissioner finds that the violation complained of has been corrected;

(2)  The costs of such action shall have been paid by the society if the court finds that the society was in default as charged;

(3)  The court has dissolved its injunction; and

(4)  The commissioner has reinstated the certificate of authority.

(d)  If the court orders the society liquidated, it shall be enjoined from carrying on any further business, whereupon the receiver of the society shall proceed at once to take possession of the books, papers, money and other assets of the society and, under the direction of the court, proceed forthwith to close the affairs of the society and to distribute its funds to those entitled thereto.

(e)  No action under this section shall be recognized in any court of this State unless brought by the attorney general upon request of the commissioner.  Whenever a receiver is to be appointed for a domestic society, the court shall appoint the commissioner as such receiver.

(f)  The provisions of this section relating to hearing by the commissioner, action by the attorney general at the request of the commissioner, hearing by the court, injunction and receivership shall be applicable to a society which shall voluntarily determine to discontinue business. [L 1987, c 347, pt of §2]



§432:2-607 - Suspension, revocation or refusal of license of foreign or alien society.

§432:2-607  Suspension, revocation or refusal of license of foreign or alien society.  (a)  When the commissioner upon investigation finds that a foreign or alien society transacting or applying to transact business in this State:

(1)  Has exceeded its powers;

(2)  Has failed to comply with any of the provisions of this article;

(3)  Is not fulfilling its contracts in good faith; or

(4)  Is conducting its business fraudulently or in a manner hazardous to its members or creditors or the public;

the commissioner shall notify the society of such deficiency or deficiencies and state in writing the reasons for the commissioner's dissatisfaction.  The commissioner shall at once issue a written notice to the society requiring that the deficiency or deficiencies which exist are corrected.  After such notice the society shall have a thirty-day period in which to comply with the commissioner's request for correction.  If the society fails to comply the commissioner shall notify the society of such findings of noncompliance and require the society to show cause on a date named why its license should not be suspended, revoked or refused.  If on such date the society does not present good and sufficient reason why its authority to do business in this State should not be suspended, revoked or refused, the commissioner may suspend or refuse the license of the society to do business in this State until satisfactory evidence is furnished to the commissioner that such suspension or refusal should be withdrawn or the commissioner may revoke the authority of the society to do business in this State.

(b)  Nothing contained in this section shall be taken or construed as preventing any society from continuing in good faith all contracts made in this State during the time the society was legally authorized to transact business in this State. [L 1987, c 347, pt of §2]



§432:2-608 - Injunction.

§432:2-608  Injunction.  No application or petition for injunction against any domestic, foreign or alien society, or lodge, shall be recognized in any court of the State unless made by the attorney general upon request of the commissioner. [L 1987, c 347, pt of §2]



§432:2-609 - Licensing of producers.

§432:2-609  Licensing of producers.  (a)  Fraternal benefit society producers shall be licensed in accordance with the provisions governing producers in articles 7 and 9A of chapter 431, except that the appointment shall be made by the fraternal benefit society.  Fraternal benefit society producers are not prohibited from obtaining additional licenses provided for in article 9 of chapter 431.  No examination shall be required of an individual licensed to represent a fraternal benefit society prior to July 1, 1988.

(b)  No examination or license shall be required of any regular salaried officer, employee or member of a licensed society who devotes substantially all of the officer's, employee's or member's services to activities other than the solicitation of fraternal insurance contracts from the public, and who receives for the solicitation of such contracts no commission or other compensation directly dependent upon the amount of business obtained.

(c)  Any producer, representative, or member of a society who devotes, or intends to devote, less than fifty per cent of one's time to the solicitation and procurement of insurance contracts for such society shall be exempt from the requirements of subsection (a).  Any person who in the preceding calendar year has solicited and procured life insurance contracts on behalf of any society in an amount of insurance in excess of $50,000, or, in the case of any other kind or kinds of insurance which the society might write, on the persons of more than twenty-five individuals and who has received or will receive a commission or other compensation therefor, shall be presumed to be devoting, or intending to devote, fifty per cent of the person's time to the solicitation or procurement of insurance contracts for such society. [L 1987, c 347, pt of §2; am L 1999, c 246, §4; am L 2001, c 216, §27; am L 2002, c 155, §104; am L 2003, c 212, §123; am L 2006, c 154, §43]



§432:2-610 - Unfair methods of competition and unfair and deceptive acts and practices.

§432:2-610  Unfair methods of competition and unfair and deceptive acts and practices.  Every society authorized to do business in this State shall be subject to the provisions of article 13 of the insurance code relating to unfair practices; provided, however, that nothing in such provisions shall be construed as applying to or affecting the right of any society to determine its eligibility requirements for membership, or be construed as applying to or affecting the offering of benefits exclusively to members [or] persons eligible for membership in the society by a subsidiary corporation or affiliated organization of the society. [L 1987, c 347, pt of §2]



§432:2-701 - Service of process.

PART VII.  MISCELLANEOUS

§432:2-701  Service of process.  (a)  Every society authorized to do business in this State shall appoint in writing the commissioner and each successor in office to be its true and lawful attorney upon whom all lawful process in any action or proceeding against it shall be served, and shall agree in such writing that any lawful process against it which is served on said attorney shall be of the same legal force and validity as if served upon the society, and that the authority shall continue in force so long as any liability remains outstanding in this State.  Copies of such appointment, certified by the commissioner, shall be deemed sufficient evidence thereof and shall be admitted in evidence with the force and effect as the original thereof might be admitted.

(b)  Service shall only be made upon the commissioner, [or] if absent, upon the person in charge of the commissioner's office.  It shall be made in duplicate and shall constitute sufficient service upon the society.  When legal process against a society is served upon the commissioner, the commissioner shall forthwith forward one of the duplicate copies by registered mail, prepaid, directed to the secretary or corresponding officer.  No such service shall require a society to file its answer, pleading or defense in less than thirty days from the date of mailing the copy of the service to a society.  Legal process shall not be served upon a society except in the manner herein provided.  At the time of serving any process upon the commissioner, the plaintiff or complainant in the action shall pay to the commissioner a fee of $7.50. [L 1987, c 347, pt of §2]



§432:2-702 - Review.

§432:2-702  Review.  All decisions and findings of the commissioner made under the provisions of this article shall be subject to review by proper proceedings in any court of competent jurisdiction in this State. [L 1987, c 347, pt of §2]



§432:2-703 - Penalties.

§432:2-703  Penalties.  (a)  Any person who wilfully makes a false or fraudulent statement in or relating to an application for membership or for the purpose of obtaining money from or a benefit in any society, shall upon conviction be fined not less than $100 nor more than $500 or imprisoned for not less than thirty days nor more than one year, or both.

(b)  Any person who wilfully makes a false or fraudulent statement in any verified report or declaration under oath required or authorized by this article, or of any material fact or thing contained in a sworn statement concerning the death or disability of an insured for the purpose of procuring payment of a benefit named in the certificate, shall be guilty of perjury and shall be subject to the penalties therefor prescribed by law.

(c)  Any person who solicits membership for, or in any manner assists in procuring membership in, any society not licensed to do business in this State shall upon conviction be fined not less than $50 nor more than $200.

(d)  Any person guilty of a wilful violation of, or neglect or refusal to comply with, the provisions of this article for which a penalty is not otherwise prescribed, shall upon conviction, be subject to a fine not exceeding $200. [L 1987, c 347, pt of §2]



§432:2-704 - Exemption of certain societies.

§432:2-704  Exemption of certain societies.  (a)  Nothing contained in this article shall be so construed as to affect or apply to:

(1)  Grand or subordinate lodges of societies, orders or associations now doing business in this State which provide benefits exclusively through local or subordinate lodges;

(2)  Orders, societies or associations which admit to membership only persons engaged in one or more crafts or hazardous occupations, in the same or similar lines of business, insuring only their own members and their families, and the ladies' societies or ladies' auxiliaries to such orders, societies or associations;

(3)  Domestic societies which limit their membership to employees of a particular city or town, designated firm, business house or corporation which provide for a death benefit of not more than $400 or disability benefits of not more than $350 to any person in any one year, or both; or

(4)  Domestic societies or associations of a purely religious, charitable or benevolent description, which provide for a death benefit of not more than $400 or for disability benefits of not more than $350 to any one person in any one year, or both.

(b)  Any such society or association described in subsections (a)(3) or (4) which provides for death or disability benefits for which benefit certificates are issued, and any such society or association included in subsection (a)(4) which has more than one thousand members, shall not be exempted from the provisions of this article but shall comply with all requirements thereof.

(c)  No society which, by the provisions of this section, is exempt from the requirements of this article, except any society described in subsection (a)(2), shall give or allow, or promise to give or allow to any person any compensation for procuring new members.

(d)  Every society which provides for benefits in case of death or disability resulting solely from accident, and which does not obligate itself to pay natural death or sick benefits shall have all of the privileges and be subject to all the applicable provisions and regulations of this article except that the provisions thereof relating to medical examination, valuations of benefit certificates, and incontestability, shall not apply to such society.

(e)  The commissioner may require from any society or association, by examination or otherwise, such information as will enable the commissioner to determine whether such society or association is exempt from the provisions of this article.

(f)  Societies, exempted under the provisions of this section, shall also be exempt from all other provisions of the insurance laws of this State. [L 1987, c 347, pt of §2]



§432:2-705 - Severability.

§432:2-705  Severability.  If any provision of this article or the application of such provision to any circumstance is held invalid, the remainder of the article or the application of the provision to other circumstances, shall not be affected thereby. [L 1987, c 347, pt of §2]






CHAPTER 432C - NONPROFIT ENTITIES; CONVERSION OF ASSETS]

§432C-1 - Definitions.

§432C-1  Definitions.  As used in this chapter:

"Commissioner" means the insurance commissioner.

"Conversion" means the transfer or sale of a significant amount of a nonprofit entity's assets to a for-profit entity or through any other means as determined by the commissioner.  The department of commerce and consumer affairs' business registration division shall assist the commissioner in determining whether a conversion is about to occur or has occurred.  As used in this definition, "significant" means twenty per cent or more of the assets of the nonprofit entity or an amount where the for-profit entity gains control or majority ownership of total assets of the nonprofit entity.

"For-profit entity" means a corporation organized under chapter 414, including a stock insurance company.

"Nonprofit entity" means any charitable organization operating pursuant to Title 26 United States Code section 501(c)(3), (4), (8), (9), (26), or 501(e), and whose primary purpose is to provide accident and health or sickness insurance coverage or any type of accident and health or sickness insurance benefits to its members or the public. [L 1998, c 260, pt of §2; am L 2002, c 40, §74; am L 2003, c 212, §124]



§432C-2 - Application for conversion.

[§432C-2]  Application for conversion.  (a)  A nonprofit entity shall file an application with the commissioner at least six months prior to a proposed conversion.  The application shall include a report of the activities of the nonprofit entity and a plan for the conversion including the following:

(1)  A board resolution indicating that a majority of the board of directors has approved the plan for conversion;

(2)  Copies of the original and amended articles of incorporation, if any;

(3)  The nature of the public benefit or charitable activities undertaken by the nonprofit entity;

(4)  Expenditures incurred by the nonprofit entity on the public benefit or charitable activities;

(5)  A means that establishes that the conversion shall not be prejudicial to the subscribers, contract holders, or residents of this State;

(6)  A comparative premium rate analysis of the nonprofit entity's major plans and products, with the analysis comparing actual premium rates for the past three years prior to the proposed conversion and projected premium rates for three years following the proposed conversion.  The analysis shall address the projected impact, if any, of the proposed conversion upon the nonprofit entity's future underwriting profit, investment income, and loss and claim reserves, including the effect, if any, of adverse market or risk selection upon the reserves; and

(7)  A valuation of all assets held by the nonprofit entity.

(b)  The commissioner may request any additional information that the commissioner deems necessary to carry out this chapter. [L 1998, c 260, pt of §2]



§432C-3 - Approval process.

[§432C-3]  Approval process.  (a)  No nonprofit entity may engage in a conversion without prior approval of the application for conversion by the commissioner.  Any conversion without the commissioner's approval shall be voidable by the commissioner.

(b)  Prior to approval of the conversion plan, the commissioner shall determine the fair market value of the assets of the nonprofit entity and shall ensure that the assets of the nonprofit entity are transferred to another nonprofit entity at the time of conversion pursuant to section [432C-5].

(c)  After reviewing the report and plan for conversion of the nonprofit entity, if the commissioner finds any discrepancy in the valuation of the assets of the nonprofit entity, the commissioner may obtain an independent party to provide a valuation of the assets.  The commissioner shall have the discretion of making a final determination of the valuation of the assets of the nonprofit entity; provided that any issues arising from valuation are brought forth during the public hearing.

(d)  A public hearing shall be conducted pursuant to chapter 91 prior to approving or disapproving the conversion.  Prior to approving or disapproving the conversion, the commissioner may investigate and consider any matter or issue raised at the public hearing.

(e)  Within sixty days after the public hearing, the commissioner shall disapprove or approve the conversion or approve an amended conversion plan; provided that the commissioner may extend this period if the commissioner deems more time is needed to resolve any issues brought forth during the public hearing or upon mutual consent of the nonprofit entity and the commissioner.

(f)  The commissioner shall approve the conversion if the commissioner finds all of the following have been met:

(1)  The conversion plan is in compliance with section 432C-2;

(2)  The plan is fair and reasonable and not contrary to law or to the interests of subscribers, contract holders, and the residents of the State; and

(3)  Upon conversion, the for-profit corporation will meet the standards and conditions applicable to stock insurance companies, including minimum surplus requirements.

(g)  The commissioner shall issue an order approving or disapproving the conversion or approving an amended conversion plan. [L 1998, c 260, pt of §2]



§432C-4 - Directors, officers of nonprofit entity; prohibition.

[§432C-4]  Directors, officers of nonprofit entity; prohibition.  (a)  Directors or officers of a nonprofit entity are prohibited from directly benefiting from the conversion.

(b)  No officer of the nonprofit entity who is employed by the nonprofit entity at the time the conversion application is submitted, at the time of conversion, or for a one-year period after conversion shall be employed by the for-profit entity. [L 1998, c 260, pt of §2]



§432C-5 - Transfer of assets to other nonprofit entities.

[§432C-5]  Transfer of assets to other nonprofit entities.  The commissioner shall determine prior to any conversion, the nonprofit entities, if any, that are eligible to receive assets from the converting nonprofit entity.  The charitable mission and grant-making functions of each eligible nonprofit entity must:

(1)  Be dedicated to promoting or serving the health care needs of residents of the State;

(2)  Not be in direct competition with the converting nonprofit entity; and

(3)  Be in existence and have qualified for tax-exempt status under Title 26 United States Code section 501(c)(3), (4), (8), (9), (26), or (e), before the transfer of assets. [L 1998, c 260, pt of §2]



§432C-6 - For-profit entity; after conversion.

[§432C-6]  For-profit entity; after conversion.  After conversion, the for-profit entity shall not be subject to this chapter, but if a stock insurance company, shall be in conformance with title 24. [L 1998, c 260, pt of §2]



§432C-7 - Judicial review.

[§432C-7]  Judicial review.  Any final order or action by the commissioner may be subject to judicial review by the circuit court. [L 1998, c 260, pt of §2]






CHAPTER 432D - HEALTH MAINTENANCE ORGANIZATION ACT

§432D-1 - Definitions.

[§432D-1]  Definitions.  For purposes of this chapter:

"Basic health care services" means the following medical services:  preventive care, emergency care, inpatient and outpatient hospital and physician care, diagnostic laboratory services, and diagnostic and therapeutic radiological services.  It does not include mental health services, services for alcohol or drug abuse, dental or vision services, or long-term rehabilitation treatment, except as provided in chapter 431M.

"Capitated basis" means fixed per member per month payment or percentage of premium payment wherein the provider assumes the full risk for the cost of contracted services without regard to the type, value, or frequency of services provided.  For purposes of this definition, capitated basis includes the cost associated with operating staff model facilities.

"Carrier" means a health maintenance organization, an insurer, a nonprofit hospital and medical service corporation, a mutual benefit society, or other entity responsible for the payment of benefits or provision of services under a group contract.

"Commissioner" means the insurance commissioner.

"Copayment" means an amount an enrollee must pay to receive a specific service which is not fully prepaid.

"Deductible" means the amount an enrollee is responsible to pay out-of-pocket before the health maintenance organization begins to pay the costs associated with treatment.

"Enrollee" means an individual who is covered by a health maintenance organization.

"Evidence of coverage" means a statement of the essential features and services of the health maintenance organization coverage that is given to the subscriber by the health maintenance organization or by the group contract holder.

"Extension of benefits" means the continuation of coverage under a particular benefit provided under a contract following termination with respect to an enrollee who is totally disabled on the date of termination.

"Grievance" means a written complaint submitted in accordance with the health maintenance organization's formal grievance procedure by or on behalf of the enrollee regarding any aspect of the health maintenance organization relative to the enrollee.

"Group contract" means a contract for health care services which by its terms limits eligibility to members of a specified group.  The group contract may include coverage for dependents.

"Group contract holder" means the person to which a group contract has been issued.

"Health maintenance organization" means any person that undertakes to provide or arrange for the delivery of basic health care services to enrollees on a prepaid basis, except for enrollee responsibility for copayments, deductibles, or both.

"Individual contract" means a contract for health care services issued to and covering an individual.  The individual contract may include dependents of the subscriber.

"Insolvent" or "insolvency" means that the health maintenance organization has been declared insolvent and placed under an order of supervision, rehabilitation, or liquidation by a court of competent jurisdiction.

"Managed hospital payment basis" means agreements wherein the financial risk is primarily related to the degree of utilization rather than to the cost of services.

"Net worth" means the excess of total admitted assets over total liabilities, but the liabilities shall not include fully subordinated debt.

"Participating provider" means a provider as defined in this section, who, under an express or implied contract with the health maintenance organization or with its contractor or subcontractor, has agreed to provide health care services to enrollees with an expectation of receiving payment, other than copayment or deductible, directly or indirectly from the health maintenance organization.

"Person" means any natural or artificial person including but not limited to individuals, partnerships, associations, trusts, or corporations.

"Provider" means any physician, hospital, or other person licensed or otherwise authorized to furnish health care services.

"Replacement coverage" means the benefits provided by a succeeding carrier.

"Subscriber" means an individual whose employment or other status, except family dependency, is the basis for eligibility for enrollment in the health maintenance organization, or in the case of an individual contract, the person in whose name the contract is issued.

"Uncovered expenditures" means the costs to the health maintenance organization for health care services that are the obligation of the health maintenance organization, for which an enrollee may also be liable in the event of the health maintenance organization's insolvency, and for which no alternative arrangements have been made that are acceptable to the commissioner.  Uncovered expenditures do not include expenditures for services when a provider has agreed not to bill the enrollee even though the provider is not paid by the health maintenance organization, or for services that are guaranteed, insured, or assumed by a person or organization other than the health maintenance organization. [L 1995, c 179, pt of §1]



§432D-1.5 - Bona fide trade associations.

[§432D-1.5]  Bona fide trade associations.  (a)  At the option of a bona fide trade association, or its designated agent, a health maintenance organization that sells health insurance to the bona fide trade association shall treat the bona fide trade association and its members as a group for the purpose of issuing a group contract; provided that:

(1)  The bona fide trade association shall have been formed for purposes other than obtaining insurance;

(2)  The health maintenance organization shall be prohibited from restricting, in any manner, the number or types of health plans issued by another insurance entity that the bona fide trade association may offer to its members, including but not limited to such restrictions as clauses that reduce competition between insurers or clauses that require a bona fide trade association to allow an insurer to match the price or terms offered by another insurer; and

(3)  Each member of the bona fide trade association shall not be required to be insured under the group policy;

and provided further that this section shall be inapplicable if less than two persons from the bona fide trade association seek to be insured under the group policy.

(b)  As used in this section:

"Bona fide trade association" means an association of persons organized to promote common interests and comprised of persons engaged in a business, trade, or profession that:

(1)  Has been actively in existence for five years;

(2)  Has been formed and maintained in good faith for purposes other than obtaining insurance;

(3)  Does not condition membership in the association on any health status related factor pertaining to an individual (including an employee of an employer or a dependent of an employee);

(4)  Makes health insurance coverage offered through the association available to all members regardless of any health status related factor pertaining to such members (or individuals eligible for coverage through a member);

(5)  Does not make health insurance coverage offered through the association available other than in connection with a member of the association; and

(6)  Meets such additional requirements as may be imposed under state law. [L 2004, c 118, §3; am L 2006, c 41, §2]



§432D-2 - Establishment of health maintenance organizations.

[§432D-2]  Establishment of health maintenance organizations.  (a)  Any person may apply to the commissioner for a certificate of authority to establish and operate a health maintenance organization in compliance with this chapter.  No person shall establish or operate a health maintenance organization in this State without obtaining a certificate of authority under this chapter.  A foreign corporation may qualify under this chapter, subject to its registration to do business in this State in compliance with all provisions of this chapter and other applicable state laws.

(b)  Any health maintenance organization which has not previously received a certificate of authority to operate as a health maintenance organization as of January 1, 1996, shall submit an application for a certificate of authority under subsection (c) within one-hundred-eighty days of January 1, 1996.  Each applicant may continue to operate until the commissioner acts upon the application.  In the event that an application is denied under this chapter, the applicant shall thereafter be treated as a health maintenance organization whose certificate of authority has been revoked.

(c)  Each application for a certificate of authority shall be verified by an officer or authorized representative of the applicant, shall be in a form prescribed by the commissioner, and shall set forth or be accompanied by the following:

(1)  A copy of the organizational documents of the applicant, such as the articles of incorporation, articles of association, partnership agreement, trust agreement, or other applicable documents, and all amendments thereto;

(2)  A copy of the bylaws, rules and regulations, or similar document, if any, regulating the conduct of the internal affairs of the applicant;

(3)  A list of the names, addresses, official positions, and biographical information on forms acceptable to the commissioner of the persons who are to be responsible for the conduct of the affairs and day-to-day operations of the applicant, including all members of the board of directors, board of trustees, executive committee or other governing board or committee, and the principal officers in the case of a corporation, or the partners or members in the case of a partnership or association;

(4)  A copy of any contract form made or to be made between any class of providers and the health maintenance organization and a copy of any contract made or to be made between third party administrators, marketing consultants, or persons listed in paragraph (3) and the health maintenance organization;

(5)  A copy of the form of evidence of coverage to be issued to the enrollees;

(6)  A copy of the form of group contract, if any, which is to be issued to employers, unions, trustees, or other organizations;

(7)  Financial statements showing the applicant's assets, liabilities, and sources of financial support, and both a copy of the applicant's most recent certified financial statement and an unaudited current financial statement;

(8)  A financial feasibility plan which includes detailed enrollment projections, the methodology for determining premium rates to be charged during the first twelve months of operations certified by an actuary or other qualified person, a projection of balance sheets, cash flow statements showing any capital expenditures, purchase and sale of investments, deposits with the State, income and expense statements anticipated from the start of operations until the organization has had net income for at least one year, and a statement as to the sources of working capital as well as any other sources of funding;

(9)  A power of attorney duly executed by such applicant, if not domiciled in this State, appointing the commissioner and the commissioner's successors in office, and duly authorized deputies, as the true and lawful attorney of such applicant in and for this State upon whom all lawful process in any legal action or proceeding against the health maintenance organization on a cause of action arising in this State may be served;

(10)  A statement or map reasonably describing the geographic area or areas to be served;

(11)  A description of the internal grievance procedures to be utilized for the investigation and resolution of enrollee complaints and grievances;

(12)  A description of the proposed quality assurance program, including the formal organizational structure, methods for developing criteria, procedures for comprehensive evaluation of the quality of care rendered to enrollees, and processes to initiate corrective action and reevaluation when deficiencies in provider or organizational performance are identified;

(13)  A description of the procedures to be implemented to meet the protection against insolvency requirements in section 432D-8;

(14)  A list of the names, addresses, and license numbers of all providers or groups of providers with which the health maintenance organization has agreements; and

(15)  Such other information as the commissioner may require.

(d)  If the commissioner finds that the applicant has met the requirements for and is fully entitled thereto under the applicable insurance laws, the commissioner shall issue an appropriate certificate of authority to the applicant.  If the commissioner does not so find, the commissioner shall deny the applicant the certificate of authority within a reasonable length of time following filing of the application by the applicant.  A certificate of authority shall be denied only after the commissioner complies with the requirements of section 432D-14.

(e)  The commissioner may adopt rules under chapter 91 for the implementation and administration of this chapter. [L 1995, c 179, pt of §1]

Revision Note

"January 1, 1996" substituted for "the effective date of this chapter".



§432D-3 - Powers of health maintenance organizations.

[§432D-3]  Powers of health maintenance organizations.  (a)  The powers of a health maintenance organization include the following:

(1)  Purchase, lease, construction, renovation, operation, or maintenance of hospitals, medical facilities, or both, and their ancillary equipment, and such property as may reasonably be required for its principal office or for such purposes as may be necessary in the transaction of the business of the organization;

(2)  Participate in transactions between affiliated entities, including loans and the transfer of responsibility under all providers, subscribers, and other contracts between affiliates or between the health maintenance organization and its parent;

(3)  Furnishing health care services through providers, provider associations, or agents for providers which are under contract with or employed by the health maintenance organization;

(4)  Contracting with any person for the performance on its behalf of certain functions such as marketing, enrollment, and administration;

(5)  Contracting with an insurance company licensed in this State, or with a hospital or medical service corporation authorized to do business in this State, for the provision of insurance, indemnity, or reimbursement against the cost of health care services provided by the health maintenance organization;

(6)  Offering other health care services, in addition to basic health care services.  Non-basic health care services may be offered by a health maintenance organization on a prepaid basis without offering basic health care services to any group or individual;

(7)  Joint marketing of products with an insurance company licensed in this State or with a hospital or medical service corporation authorized to do business in this State as long as the company that is offering each product is clearly identified; and

(8)  Offering a point of service product consisting of:

(A)  In-plan covered health care services obtained from providers who are employed by, or otherwise affiliated with the health maintenance organization and emergency services; and

(B)  Out-of-plan covered services consisting of non-emergency, self-referred covered health care services obtained from providers who are not otherwise employed by, not under contract with, and not otherwise affiliated with the health maintenance organization, or services obtained from affiliated specialists without a referral; provided the health maintenance organization shall not expend more than ten per cent of its total health care expenditures for out-of-plan covered services.

(b)  A health maintenance organization shall file notice, with adequate supporting information, with the commissioner prior to the exercise of any power granted in subsection (a)(1), (2), or (4) which may affect the financial soundness of the health maintenance organization.  The commissioner shall disapprove such exercise of power only if in the commissioner's opinion it would substantially and adversely affect the financial soundness of the health maintenance organization and endanger its ability to meet its obligations.  If the commissioner does not disapprove the request within thirty days of the filing of the notice, it shall be deemed approved.  The commissioner may adopt rules exempting from the filing requirement of this subsection those activities having a minimal effect. [L 1995, c 179, pt of §1]



§432D-4 - Fiduciary responsibilities.

[§432D-4]  Fiduciary responsibilities.  (a)  Any director, officer, employee, or partner of a health maintenance organization who receives, collects, disburses, or invests funds in connection with the activities of an organization shall be responsible for the funds in a fiduciary relationship to the organization.

(b)  A health maintenance organization shall maintain in force a fidelity bond or fidelity insurance on such employees, officers, directors, and partners in an amount not less than $250,000 for each health maintenance organization or a maximum of $5,000,000 in aggregate maintained on behalf of health maintenance organizations owned by a common parent corporation, or such sum as may be prescribed by the commissioner. [L 1995, c 179, pt of §1]



§432D-5 - Annual and quarterly reports.

§432D-5  Annual and quarterly reports.  (a)  Every health maintenance organization shall file annually, on or before March 1, a report verified by at least two principal officers covering the preceding calendar year.  Each health maintenance organization shall file quarterly with the commissioner, on or before the forty-fifth day after each quarter, a copy of its quarterly report verified by at least two principal officers.  These reports shall comply with sections 431:3-301 and 431:3-302.  The commissioner may prescribe the forms on which the reports are to be filed.  In addition, the health maintenance organization annually shall file with the commissioner the following by the dates specified:

(1)  An audit, by an independent certified public accountant or an accounting firm designated by the health maintenance organization of the financial statements, reporting the financial condition and results of operations of the health maintenance organization on or before June 1, or a later date as the commissioner upon request or for cause may specify.  The health maintenance organization, on an annual basis and prior to the commencement of the audit, shall notify the commissioner in writing of the name and address of the person or firm retained to conduct the annual audit.  The commissioner may disapprove the health maintenance organization's designation within fifteen days of receipt of the health maintenance organization's notice, and the health maintenance organization shall be required to designate another independent certified public accountant or accounting firm.  The audit required in this paragraph shall be prepared in accordance with the National Association of Insurance Commissioners' annual statement instructions, following the practices and procedures prescribed by the National Association of Insurance Commissioners' accounting practices and procedures manuals;

(2)  A list of the providers who have executed a contract that complies with section 432D-8(d) on or before March 1; and

(3)  A description of the available grievance procedures, the total number of grievances handled through those procedures, a compilation of the causes underlying those grievances, and a summary of the final disposition of those grievances on or before March 1.

(b)  The commissioner may require additional reports as are deemed necessary and appropriate to enable the commissioner to carry out the commissioner's duties under this chapter.

(c)  The commissioner may suspend or revoke the certificate of authority of any health maintenance organization who fails to file any of the documents required under subsection (a).  In lieu or in addition to the suspension or revocation of the certificate of authority of any health maintenance organization, the commissioner may fine the health maintenance organization not less than $100 and not more than $500 for each day of delinquency. [L 1995, c 179, pt of §1; am L 1999, c 247, §1; am L 2000, c 74, §4; am L 2003, c 212, §125]



§432D-6 - Information to enrollees or subscribers.

[§432D-6]  Information to enrollees or subscribers.  (a)  The health maintenance organization shall provide to its subscribers a list of providers and participating providers, upon enrollment and reenrollment.

(b)  Every health maintenance organization shall provide to its subscribers notice of any material change in the operation of the organization that will affect them directly within thirty days of the material change.

(c)  The health maintenance organization shall provide to subscribers information on how services may be obtained, where additional information on access to services may be obtained, a description of the internal grievance procedures, and a telephone number for the enrollee to contact the health maintenance organization at no cost to the enrollee.

(d)  For the purpose of this section "material change" means any major change in provider or participating provider agreements. [L 1995, c 179, pt of §1]



§432D-7 - Investments.

§432D-7  Investments.  All investments permitted under section 432D-3(a)(1) may be considered admitted assets in determination of net worth; provided that these investments are in compliance with article 6 of chapter 431. [L 1995, c 179, pt of §1; am L 2000, c 74, §5; am L 2003, c 212, §126]



§432D-8 - Protection against insolvency.

§432D-8  Protection against insolvency.  (a)  Net worth requirements are as follows:

(1)  Before issuing any certificate of authority, the commissioner shall require that the health maintenance organization has an initial net worth of $2,000,000 and shall thereafter maintain the minimum net worth required under paragraph (2);

(2)  Except as provided in paragraphs (3) and (4), every health maintenance organization shall maintain a minimum net worth equal to the greater of:

(A)  $2,000,000;

(B)  Two per cent of annual premium revenues as reported on the most recent annual financial statement filed with the commissioner on the first $150,000,000 of premium revenues and one per cent of annual premium revenues on the premium revenues in excess of $150,000,000;

(C)  An amount equal to the sum of three months uncovered health care expenditures as reported on the most recent financial statement filed with the commissioner; or

(D)  An amount equal to the sum of:

(i)  Eight per cent of annual health care expenditures except those paid on a capitated basis or managed hospital payment basis as reported on the most recent financial statement filed with the commissioner; and

(ii)  Four per cent of annual hospital expenditures paid on a managed hospital payment basis as reported on the most recent financial statement filed with the commissioner;

(3)  The minimum net worth requirement set forth in paragraph (2)(A) shall be phased in as follows:

(A)  Seventy-five per cent of the required amount by January 1, 2001; and

(B)  One hundred per cent of the required amount by December 31, 2002; and

(4)  The following shall apply in determining compliance with the requirements of this subsection:

(A)  In determining net worth, no debt shall be considered fully subordinated unless the subordination clause is in a form acceptable to the commissioner.  Any interest obligation relating to the repayment of any subordinated debt shall be similarly subordinated;

(B)  The interest expenses relating to the repayment of any fully subordinated debt shall be considered covered expenses; and

(C)  Any debt incurred by a note meeting the requirements of this section, and otherwise acceptable to the commissioner, shall not be considered a liability and shall be recorded as equity.

(b)  Deposit requirements are as follows:

(1)  Unless otherwise provided below, each health maintenance organization shall deposit with the commissioner or, at the discretion of the commissioner, with any organization or trustee acceptable to the commissioner through which a custodial or controlled account is utilized, cash, securities, or any combination of these or other measures that are acceptable to the commissioner which at all times shall have a value of not less than $300,000;

(2)  A health maintenance organization that is in operation on January 1, 1996, shall make a deposit equal to $150,000.  Within one year after January 1, 1996, a health maintenance organization that is in operation on January 1, 1996, shall make an additional deposit of $150,000 for a total of $300,000;

(3)  Deposits shall be an admitted asset of the health maintenance organization in the determination of net worth;

(4)  All income from deposits shall be an asset of the health maintenance organization.  A health maintenance organization that has made a securities deposit may withdraw that deposit or any part thereof after making a substitute deposit of cash, securities, or any combination of these or other measures of equal amount and value.  Any securities shall be approved by the commissioner before being deposited or substituted;

(5)  The deposit shall be used to protect the interests of the health maintenance organization's enrollees and to assure continuation of health care services to enrollees of a health maintenance organization which is in rehabilitation or conservation.  The commissioner may use the deposit for administrative costs directly attributable to a receivership or liquidation.  If the health maintenance organization is placed in receivership or liquidation, the deposit shall be an asset subject to the provisions of article 15 of chapter 431; and

(6)  The commissioner may reduce or eliminate the deposit requirement if the health maintenance organization deposits with the director of finance of this State, or the insurance commissioner, or other official body of the state or jurisdiction of domicile of such health  maintenance organization, for the protection of all subscribers and enrollees, wherever located, cash, acceptable securities, or surety, and delivers to the commissioner a certificate to such effect, duly authenticated by the appropriate state official holding the deposit.

(c)  Every health maintenance organization, when determining liabilities, shall include an amount estimated in the aggregate to provide for any unearned premium and for the payment of all claims for health care expenditures which have been incurred, whether reported or unreported, which are unpaid and for which the organization is or may be liable, and to provide for the expense of adjustment or settlement of claims.  Such liabilities shall be computed in accordance with rules adopted by the commissioner upon reasonable consideration of the ascertained experience and character of the health maintenance organization.

(d)  Every contract between a health maintenance organization and a participating provider of health care services shall be in writing and shall set forth that in the event the health maintenance organization fails to pay for health care services as set forth in the contract, the subscriber or enrollee shall not be liable to the provider for any sums owed by the health maintenance organization.  In the event that a contract with a participating provider has not been reduced to writing as required by this subsection or that a contract fails to contain the required prohibition, the participating provider shall not collect or attempt to collect from the subscriber or enrollee sums owed by the health maintenance organization.  No participating provider, or agent, trustee, or assignee thereof, may maintain any action at law against a subscriber or enrollee to collect sums owed by the health maintenance organization.

(e)  The commissioner shall require that each health maintenance organization have a plan for handling insolvency which allows for continuation of benefits for the duration of the contract period for which premiums have been paid and continuation of benefits to members who are confined on the date of insolvency in an inpatient facility until their discharge or expiration of benefits.  In considering such a plan, the commissioner may require:

(1)  Insurance to cover the expenses to be paid for continued benefits after an insolvency;

(2)  Provisions in provider contracts that obligate the provider to provide services for the duration of the period after the health maintenance organization's insolvency for which premium payment has been made and until the enrollees' discharge from inpatient facilities;

(3)  Insolvency reserves;

(4)  Acceptable letters of credit; or

(5)  Any other arrangements acceptable to the commissioner to assure that benefits are continued as specified above.

(f)  An agreement to provide health care services between a provider and a health maintenance organization shall require that a provider shall give the organization at least sixty days' advance notice in the event of termination.

(g)  Each health maintenance organization shall prepare for review by the commissioner on or before the forty-fifth day of each quarter, a copy of its quarterly net solvency report verified by at least two principal officers.  The commissioner may prescribe the forms on which the reports are to be prepared.  Every health maintenance organization shall maintain a copy of its current net solvency report on the premises of its primary place of business.  The commissioner may order an examination, subject to article 2 of chapter 431, to determine whether a health maintenance organization is in compliance with this section.  Any health maintenance organization that fails or refuses to prepare or produce for review the quarterly net solvency report as required by this subsection shall be liable for a penalty in an amount not less than $100 and not more than $500 per day. [L 1995, c 179, pt of §1; am L 2001, c 185, §2]



§432D-9 - Uncovered expenditures insolvency deposit.

§432D-9  Uncovered expenditures insolvency deposit.  (a)  If, at any time, uncovered expenditures exceed ten per cent of total health care expenditures, a health maintenance organization shall place with the commissioner or with any organization or trustee acceptable to the commissioner through which a custodial or controlled account is maintained, an uncovered expenditures insolvency deposit consisting of cash or securities that are acceptable to the commissioner.  Such deposit shall have, at all times, a fair market value in an amount of one-hundred-twenty per cent of the health maintenance organization's outstanding liability for uncovered expenditures for enrollees in this State, including incurred but not reported claims, and shall be calculated as of the first day of the month and maintained for the remainder of the month.  If a health maintenance organization is not otherwise required to file a quarterly report, it shall file a report within forty-five days of the end of the calendar quarter with information sufficient to demonstrate compliance with this section.

(b)  The deposit required under this section is in addition to the deposit required under section 432D-8 and is an admitted asset of the health maintenance organization in the determination of net worth.  All income from the deposits or trust accounts shall be assets of the health maintenance organization and may be withdrawn from the deposit or trust account quarterly with the approval of the commissioner.

(c)  A health maintenance organization that has made a deposit may withdraw that deposit or any part of the deposit if:

(1)  A substitute deposit of cash or securities of equal amount and value is made;

(2)  The fair market value exceeds the amount of the required deposit; or

(3)  The required deposit under subsection (a) is reduced or eliminated.

Deposits, substitutions, or withdrawals may be made only with the prior written approval of the commissioner.

(d)  The deposit required under this section is held in trust and may be used only as provided in this section.  The commissioner may use the deposit of an insolvent health maintenance organization for administrative costs associated with administering the deposit and payment of claims of enrollees of this State for uncovered expenditures in this State.  Claims for uncovered expenditures shall be paid on a pro rata basis based on assets available to pay such ultimate liability for incurred expenditures.  Partial distribution may be made pending final distribution.  Any amount of the deposit remaining shall be paid into the liquidation or receivership of the health maintenance organization.

(e)  The commissioner may prescribe by rule the time, manner, and form for filing claims under subsection (d).

(f)  The commissioner may require by rule or order health maintenance organizations to file annual, quarterly, or more frequent reports as the commissioner deems necessary to demonstrate compliance with this section.  The commissioner may require that the reports include liability for uncovered expenditures as well as an audit opinion. [L 1995, c 179, pt of §1; am L 2003, c 212, §127]



§432D-9.5 - Reserve credit for reinsurance.

[§432D-9.5]  Reserve credit for reinsurance.  Any health maintenance organization that takes credit for reserves on risks ceded to a reinsurer shall be subject to provisions of chapter 431 related to credit for reinsurance. [L 2000, c 74, §2]



§432D-10 - Enrollment period.

[§432D-10]  Enrollment period.  (a)  In the event of an insolvency of a health maintenance organization, upon order of the commissioner, all other carriers offered as alternatives to the insolvent health maintenance organization at a group's last regular enrollment period shall offer to those members of the group who enrolled in the insolvent health maintenance organization a thirty-day enrollment period commencing upon the date of insolvency.  Each carrier shall offer the enrollees of the insolvent health maintenance organization the same coverages and rates that it had offered to the enrollees of the group at its last regular enrollment period.

(b)  If no other carrier had been offered to some groups enrolled in the insolvent health maintenance organization, or if the commissioner determines that the other health benefit plans lack sufficient health care delivery resources to assure that health care services will be available and accessible to all of the group's enrollees of the insolvent health maintenance organization, then the commissioner shall equitably allocate the insolvent health maintenance organization's group contracts for such groups among all health maintenance organizations that operate within a portion of the insolvent health maintenance  organization's service area, taking into consideration the health care delivery resources of each health maintenance organization.  Each health maintenance organization to which a group is so allocated shall offer the group the health maintenance organization's existing coverage that is most similar to each group's coverage with the insolvent health maintenance organization at rates determined in accordance with the successor health maintenance organization's existing rating methodology.

(c)  The commissioner also shall allocate equitably the insolvent health maintenance organization's nongroup enrollees who are unable to obtain other coverage among all health maintenance organizations which operate within a portion of the insolvent health maintenance organization's service area, taking into consideration the health care delivery resources of each health maintenance organization.  Each health maintenance organization to which nongroup enrollees are allocated shall offer such nongroup enrollees the health maintenance organization's existing coverage for individual or conversion coverage as determined by the enrollee's type of coverage in the insolvent health maintenance organization at rates determined in accordance with the successor health maintenance organization's existing rating methodology.  Successor health maintenance organizations that do not offer direct nongroup enrollment may aggregate all of the allocated nongroup enrollees into one group for rating and coverage purposes. [L 1995, c 179, pt of §1]



§432D-11 - Replacement coverage.

[§432D-11]  Replacement coverage.  (a)  For purposes of this chapter, "discontinuance" means the termination of the contract between the group contract holder and a health maintenance organization due to the insolvency of the health maintenance organization, and does not refer to the termination of any agreement between any individual enrollee and the health maintenance organization.

(b)  Any carrier providing replacement coverage with respect to group hospital, medical, or surgical expense or service benefits within a period of sixty days from the date of discontinuance of a prior health maintenance organization contract or policy providing such hospital, medical, or surgical expense or service benefits shall immediately cover all enrollees who were validly covered under the previous health maintenance organization contract or policy at the date of discontinuance and who would otherwise be eligible for coverage under the succeeding carrier's contract, regardless of any provisions of the contract relating to active employment or hospital confinement or pregnancy.

(c)  Except to the extent benefits for the condition would have been reduced or excluded under the prior carrier's contract or policy, no provision in a succeeding carrier's contract of replacement coverage which would operate to reduce or exclude benefits on the basis that the condition giving rise to benefits preexisted the effective date of the succeeding carrier's contract shall be applied with respect to those enrollees validly covered under the prior carrier's contract or policy on the date of discontinuance. [L 1995, c 179, pt of §1]



§432D-12 - Powers of insurers and hospital and medical service corporations.

[§432D-12]  Powers of insurers and hospital and medical service corporations.  (a)  An insurance company licensed in this State, or a hospital or medical service corporation authorized to do business in this State, either directly or through a subsidiary or affiliate, may organize and operate a health maintenance organization under the provisions of this chapter.  Notwithstanding any other law to the contrary, any two or more insurance companies, hospital or medical service corporations, or subsidiaries or affiliates thereof, may jointly organize and operate a health maintenance organization.  The business of insurance is deemed to include the providing of health care by a health maintenance organization owned or operated by an insurer or a subsidiary thereof.

(b)  Notwithstanding any contrary provision of laws pertaining to insurance or hospital or medical service corporations, an insurer or a hospital or medical service corporation may contract with a health maintenance organization to provide insurance or similar protection against the cost of care provided through health maintenance organizations and to provide coverage in the event of the failure of the health maintenance organization to meet its obligations.  The enrollees of a health maintenance organization constitute a permissible group under such laws.  Among other things, under such contracts, the insurer or hospital or medical service corporation may make benefit payments to health maintenance organizations for health care services rendered by providers. [L 1995, c 179, pt of §1]



§432D-13 - Examinations.

§432D-13  Examinations.  (a)  The commissioner may examine the affairs of any health maintenance organization or of any providers with whom such organization has contracts, agreements, or other arrangements as often as is reasonably necessary for the protection of the interests of the people of this State but shall make such examination not fewer than once every three years.

(b)  Every health maintenance organization and provider shall submit its books and records for examination and in every way facilitate the completion of the examination.  In the event a health maintenance organization or the provider fails to comply with the directions of the commissioner, the commissioner may examine the affiliates of the health maintenance organization or provider to obtain the information.  For the purpose of examinations, the commissioner may administer oaths to, and examine the officers and agents of, the health maintenance organization and the principals of providers concerning their business.

(c)  The cost of examinations under this section shall be assessed against the health maintenance organization being examined and remitted to the commissioner for deposit into the compliance resolution fund.

(d)  In lieu of such examination, the commissioner may accept the report of an examination made by the commissioner or director of the department of health of another state. [L 1995, c 179, pt of §1; am L 2004, c 122, §91]



§432D-14 - Suspension, revocation, or denial of certificate of authority.

[§432D-14]  Suspension, revocation, or denial of certificate of authority.  (a)  Any certificate of authority issued under this chapter may be suspended or revoked, and any application for a certificate of authority may be denied, if the commissioner finds that any of the conditions listed below exist:

(1)  The health maintenance organization is operating significantly in contravention of its basic organizational document or in a manner contrary to that described in any other information submitted under section 432D-2, unless amendments to such submissions have been filed with and approved by the commissioner;

(2)  The health maintenance organization does not provide or arrange for basic health care services;

(3)  The health maintenance organization is no longer financially responsible and may reasonably be expected to be unable to meet its obligations to enrollees or prospective enrollees;

(4)  The health maintenance organization has failed to correct, within the time prescribed by subsection (c), any deficiency occurring due to the health maintenance organization's prescribed minimum net worth being impaired;

(5)  The health maintenance organization, or any person on its behalf, has advertised or merchandised its services in an untrue, misrepresentative, misleading, deceptive, or unfair manner;

(6)  The continued operation of the health maintenance organization would be hazardous to its enrollees; or

(7)  The health maintenance organization has otherwise failed substantially to comply with this chapter.

(b)  In addition to, or in lieu of, suspension or revocation of a certificate of authority pursuant to this section, the commissioner, after hearing, may levy an administrative fine upon the health maintenance organization in an amount not less than $500 and not more than $50,000 pursuant to section 431:3-221.

(c)  The following shall pertain when insufficient net worth is maintained:

(1)  Whenever the commissioner finds that the net worth maintained by any health maintenance organization subject to this chapter is less than the minimum net worth required, the commissioner shall give written notice to the health maintenance organization of the amount of the deficiency and require the health maintenance organization to:

(A)  File with the commissioner a plan for correction of the deficiency acceptable to the commissioner; and

(B)  Correct the deficiency within a reasonable time, not to exceed sixty days, unless an extension of time, not to exceed sixty additional days, is granted by the commissioner.  Such a deficiency shall be deemed an impairment, and failure to correct the impairment in the prescribed time shall be grounds for suspension or revocation of the certificate of authority or for placing the health maintenance organization in conservation, rehabilitation, or liquidation; and

(2)  Unless allowed by the commissioner, no health maintenance organization or person acting on its behalf, directly or indirectly, may renew, issue, or deliver any certificate, agreement, or contract of coverage in this State, for which a premium is charged or collected, when the health maintenance organization writing such coverage is impaired, and the fact of such impairment is known to the health maintenance organization or to such person.  However, the existence of an impairment shall not prevent the issuance or renewal of a certificate, agreement, or contract when the enrollee exercises an option granted under the plan to obtain a new, renewed, or converted coverage.

(d)  A certificate of authority shall be suspended or revoked or an application for a certificate of authority denied, or an administrative penalty imposed, only after compliance with the requirements of this section.

(1)  Suspension or revocation of a certificate of authority, denial of an application, or imposition of an administrative penalty pursuant to this section shall be by written order and shall be sent to the health maintenance organization or applicant by certified or registered mail.  The written order shall state the grounds, charges, or conduct on which suspension, revocation, denial, or administrative penalty is based.  The health maintenance organization or applicant, in writing, may request a hearing pursuant to section 431:2-308; and

(2)  If the health maintenance organization or applicant requests a hearing pursuant to this section, the commissioner shall issue a written notice of hearing and send it to the health maintenance organization or applicant by certified or registered mail and to the director of labor and industrial relations stating:

(A)  A specific time for the hearing, which may not be less than twenty nor more than thirty days after mailing of the notice of hearing; and

(B)  A specific place for the hearing.

(e)  When the certificate of authority of a health maintenance organization is suspended, the health maintenance organization shall not, during the period of such suspension, enroll any additional enrollees except newborn children or other newly acquired dependents of existing enrollees, and shall not engage in any advertising or solicitation whatsoever.

(f)  When the certificate of authority of a health maintenance organization is revoked, such organization, immediately following the effective date of the order of revocation, shall proceed to wind up its affairs, and shall conduct no further business except as may be essential to the orderly conclusion of the affairs of such organization.  It shall engage in no further advertising or solicitation whatsoever.  The commissioner, by written order, may permit such further operation of the organization as the commissioner may find to be in the best interest of enrollees, to the end that enrollees will be afforded the greatest practical opportunity to obtain continuing health care coverage. [L 1995, c 179, pt of §1]



§432D-15 - Rehabilitation, liquidation, or conservation of health maintenance organizations.

[§432D-15]  Rehabilitation, liquidation, or conservation of health maintenance organizations.  (a)  Any rehabilitation, liquidation, or conservation of a health maintenance organization shall be deemed to be the rehabilitation, liquidation, or conservation of an insurance company and shall be conducted under the supervision of the commissioner pursuant to the law governing the rehabilitation, liquidation, or conservation of insurance companies.  The commissioner may apply for an order directing the commissioner to rehabilitate, liquidate, or conserve a health maintenance organization upon any one or more grounds set out in article 15 of chapter 431, or when in the commissioner's opinion, the continued operation of the health maintenance organization would be hazardous either to the enrollees or to the general public.  Enrollees shall have the same priority in the event of liquidation or rehabilitation as the law provides to policyholders of an insurer.

(b)  For purpose of determining the priority of distribution of general assets, claims of enrollees and enrollees' beneficiaries shall have the same priority as established by article 15 of chapter 431, for policyholders and beneficiaries of insureds of insurance companies.  If an enrollee is liable to any provider for services provided pursuant to and covered by the health care plan, that liability shall have the status of an enrollee claim for distribution of general assets.  Any provider who is obligated by statute or agreement to hold enrollees harmless from liability for services provided pursuant to and covered by a health care plan shall have a priority of distribution of the general assets immediately following that of enrollees and enrollees' beneficiaries as described herein, and immediately preceding the priority of distribution described in article 15 of chapter 431. [L 1995, c 179, pt of §1]



§432D-16 - Summary orders and supervision.

[§432D-16]  Summary orders and supervision.  (a)  Whenever the commissioner determines that the financial condition of any health maintenance organization is such that its continued operation might be hazardous to its enrollees, creditors, or the general public, or that it has violated any provision of this chapter, the commissioner, after notice and hearing, may order the health maintenance organization to take such action as may be reasonably necessary to rectify such condition or violation, including but not limited to one or more of the following:

(1)  Reducing the total amount of present and potential liability for benefits by reinsurance or other method acceptable to the commissioner;

(2)  Reducing the volume of new business being accepted;

(3)  Reducing expenses by specified methods;

(4)  Suspending or limiting the writing of new business for a period of time;

(5)  Increasing the health maintenance organization's capital and surplus by contribution; or

(6)  Taking such other steps as the commissioner may deem appropriate under the circumstances.

(b)  For purposes of this section, the violation by a health maintenance organization of any law of this State to which such health maintenance organization is subject shall be deemed a violation of this chapter.

(c)  The commissioner is authorized, by rule, to set uniform standards and criteria for early warning that the continued operation of any health maintenance organization might be hazardous to its enrollees, creditors, or the general public and to set standards for evaluating the financial condition of any health maintenance organization, which standards shall be consistent with the purposes expressed in subsection (a).

(d)  The remedies and measures available to the commissioner under this section shall be in addition to, and not in lieu of, the remedies and measures available to the commissioner under the provisions of article 15 of chapter 431. [L 1995, c 179, pt of §1]



§432D-17 - Fees.

§432D-17  Fees.  (a)  The commissioner shall collect in advance the following fees:

(1)  For filing an application for a certificate of authority or amendment thereto, $600; and

(2)  For all services subsequent to the issuance of a certificate of authority (including extension of the certificate of authority), $400.

(b)  The commissioner shall notify the holder of the certificate of authority by written notice at least thirty days prior to the extension date of the certificate.  If the fee is not paid before or on the extension date, a penalty shall be imposed in the amount of fifty per cent of the fee.  If the fee and the penalty are not paid within thirty days immediately following the extension date, the commissioner may revoke the certificate of authority and shall not reinstate the certificate of authority until the fee and penalty have been paid.

(c)  All fees and penalties collected pursuant to this section and penalties collected pursuant to section 432D-14 shall be remitted by the commissioner to the director of finance and shall be placed to the credit of the general fund. [L 1995, c 179, pt of §1; am L 1999, c 247, §2]



§432D-18 - Penalties and enforcement.

[§432D-18]  Penalties and enforcement.  (a)  The commissioner, in lieu of suspension or revocation of a certificate of authority, may impose an administrative fine pursuant to section 432D-14(b).

(b)  If the commissioner, for any reason, has cause to believe that any violation of this chapter has occurred or is threatened, the commissioner may give notice to the health maintenance organization and to the representatives, or other persons who appear to be involved in such suspected violation, to arrange a conference with the alleged violators or their authorized representatives for the purpose of attempting to ascertain the facts relating to such suspected violation and, in the event it appears that any violation has occurred or is threatened, to arrive at an adequate and effective means of correcting or preventing such violation.  Proceedings under this subsection shall not be governed by any formal procedural requirements, and may be conducted in such manner as the commissioner may deem appropriate under the circumstances.  However, unless consented to by the health maintenance organization, no order may result from a conference until the requirements of this section are satisfied.

(c)  The commissioner may issue an order directing a health maintenance organization or a representative of a health maintenance organization to cease and desist from engaging in any act or practice in violation of the provisions of this chapter.  Any person aggrieved by an order of the commissioner under this section may obtain judicial review of the order in the manner provided for by chapter 91.

(d)  In the case of any violation of the provisions of this chapter, if the commissioner elects not to issue a cease and desist order, or in the event of noncompliance with a cease and desist order issued pursuant to subsection (c), the commissioner may institute a proceeding to obtain injunctive or other appropriate relief in any court of competent jurisdiction.

(e)  Notwithstanding any other provisions of this chapter, if a health maintenance organization fails to comply with the net worth requirement of this chapter, the commissioner may take appropriate action to assure that the continued operation of the health maintenance organization will not be hazardous to its enrollees. [L 1995, c 179, pt of §1]



§432D-18.5 - REPEALED.

§432D-18.5  REPEALED.  L 2009, c 149, §13.

Cross References

Insurance fraud, see §§431:2-401 to 431:2-410.



§432D-19 - Statutory construction and relationship to other laws.

§432D-19  Statutory construction and relationship to other laws.  (a)  Except as provided in subsection (d) and otherwise provided in this chapter, the insurance laws and hospital or medical service corporation laws shall not apply to the activities authorized and regulated under this chapter of any health maintenance organization granted a certificate of authority under this chapter.  This chapter shall not apply to an insurer or hospital or medical service corporation licensed and regulated pursuant to the insurance laws or the hospital or medical service corporation laws of this State except with respect to its health maintenance organization activities authorized and regulated pursuant to this chapter.

(b)  Solicitation of enrollees by a health maintenance organization granted a certificate of authority, or its representatives, shall not be construed to violate any provision of law relating to solicitation or advertising by health professionals.

(c)  Any health maintenance organization granted a certificate of authority under this chapter shall not be deemed to be practicing medicine or osteopathic medicine and shall be exempt from the provision of chapter 453 relating to the practice of medicine or osteopathic medicine.

(d)  Article 2, article 13, and article 14G of chapter 431, and the power there granted to the commissioner, shall apply to health maintenance organizations, so long as the application in any particular case is in compliance with and is not preempted by applicable federal statutes and regulations. [L 1995, c 179, pt of §1; am L 1998, c 178, §4; am L 2002, c 74, §§4, 6; am L 2003, c 3, §22; am L 2007, c 175, §4; am L 2009, c 11, §54]

Note

The repeal and reenactment note at subsection (b) in the main volume took effect on June 30, 2006, pursuant to L 2002, c 74, §6 and L 2003, c 3, §22.

The 2009 amendment is retroactive to April 3, 2008.  L 2009, c 11, §76(2).



§432D-20 - Filings and reports as public documents.

[§432D-20]  Filings and reports as public documents.  Notwithstanding chapter 92F and any other laws to the contrary, all applications and filings required under this chapter shall be treated as public, except for trade secrets or privileged or confidential quality assurance, commercial, or financial information; provided that any annual financial statement that may be required under section 432D-5 shall be public. [L 1995, c 179, pt of §1]



§432D-21 - Confidentiality of medical information.

[§432D-21]  Confidentiality of medical information.  Any data or information pertaining to the diagnosis, treatment, or health of any enrollee or applicant obtained from such person or from any provider by any health maintenance organization shall be held in confidence and shall not be disclosed to any person except to the extent that it may be necessary to carry out the purposes of this chapter, upon the express consent of the enrollee or applicant, pursuant to statute or court order for the production of evidence or the discovery thereof, or in the event of a claim or litigation between such person and the health maintenance organization wherein such data or information is pertinent.  A health maintenance organization shall be entitled to claim any statutory privileges against disclosure which the provider who furnished the information to the health maintenance organization is entitled to claim. [L 1995, c 179, pt of §1]

Law Journals and Reviews

Driving into the Sunset:  A Proposal for Mandatory Reporting to the DMV by Physicians Treating Unsafe Elderly Drivers.  25 UH L. Rev. 59.



§432D-22 - Acquisition of control of or merger of a health maintenance organization.

§432D-22  Acquisition of control of or merger of a health maintenance organization.  No person may make a tender for or a request or invitation for tenders of, enter into an agreement to exchange securities for, or acquire in the open market or otherwise, any voting security of a health maintenance organization or enter into any other agreement if, after the consummation thereof, that person, directly or indirectly, or by conversion or by exercise of any right to acquire, would be in control of the health maintenance organization, and no person may enter into an agreement to merge or consolidate with or otherwise to acquire control of a health maintenance organization, unless, at the time any offer, request, or invitation is made or any agreement is entered into, or prior to the acquisition of the securities if no offer or agreement is involved, the person has filed with the commissioner and has sent to the health maintenance organization information required by section 431:11-104 and the offer, request, invitation, agreement, or acquisition has been approved by the commissioner.  Approval by the commissioner shall be governed by section 431:11-104(d); provided that if no action is taken by the commissioner within thirty days, the offer, request, invitation, agreement, or acquisition shall be deemed approved. [L 1995, c 179, pt of §1; am L 2000, c 74, §6]



§432D-23 - Required provisions and benefits.

§432D-23  Required provisions and benefits.  Notwithstanding any provision of law to the contrary, each policy, contract, plan, or agreement issued in the State after January 1, 1995, by health maintenance organizations pursuant to this chapter, shall include benefits provided in sections 431:10-212, 431:10A-115, 431:10A-115.5, 431:10A-116, 431:10A-116.5, 431:10A-116.6, 431:10A-119, 431:10A-120, 431:10A-121, 431:10A-125, and 431:10A-126, and chapter 431M. [L 1995, c 179, pt of §1; am L 1999, c 77, §8 and c 86, §4; am L 2000, c 243, §4; am L 2009, c 168, §3 and c 169, §8]

Note

Report to 2012 legislature on effects of L 2009, c 169.  L 2009, c 169, §11.

Attorney General Opinions

No reference was made to new section added to article 10A of chapter 431 [§431:10A-601], by §4 of reciprocal beneficiaries act [L 1997, c 383]; thus, §431:10A-601 did not apply to health maintenance organizations.  Att. Gen. Op. 97-5.



§432D 23 - .5 Coverage for telehealth.

§432D‑23.5  Coverage for telehealth.  (a)  It is the intent of the legislature to recognize the application of telehealth as a reimbursable service by which an individual shall receive medical services from a health care provider without face-to-face contact with the provider.

(b)  No health maintenance organization plan that is issued, amended, or renewed shall require face-to-face contact between a health care provider and a patient as a prerequisite for payment for services appropriately provided through telehealth in accordance with generally accepted health care practices and standards prevailing in the applicable professional community at the time the services were provided.  The coverage required in this section may be subject to all terms and conditions of the plan agreed upon among the enrollee or subscriber, the health maintenance organization, and the provider.

(c)  There shall be no reimbursement for a telehealth consultation between health care providers unless an existing health care provider-patient relationship exists between the patient and one of the health care providers involved in the telehealth interaction.

For the purposes of this section, "health care provider" means a provider of services, as defined in 42 U.S.C. 1395x(u), a provider of medical or other health services, as defined in 42 U.S.C. 1395x(s), and any other person or organization who furnishes, bills, or is paid for health care in the normal course of business.

(d)  Notwithstanding chapter 453 or rules adopted pursuant thereto, in the event that a health care provider-patient relationship does not exist between the patient and the health care provider involved in a telehealth interaction between the patient and the health care provider, a telehealth mechanism may be used to establish a health care provider-patient relationship.

(e)  For the purposes of this section, "telehealth" means the use of telecommunications services, as defined in section 269‑1, including but not limited to real-time video conferencing-based communication, secure interactive and non‑interactive web-based communication, and secure asynchronous information exchange, to transmit patient medical information, including diagnostic-quality digital images and laboratory results for medical interpretation and diagnosis, for the purpose of delivering enhanced health care services and information to parties separated by distance.  Standard telephone contacts, facsimile transmissions, or email text, in combination or by itself, does not constitute a telehealth service for the purposes of this chapter. [L 1998, c 278, §4; am L 2006, c 219, §4; am L 2009, c 20, §5]

Note

L 1998, c 278, §5 provides:

"SECTION 5.  Nothing in this Act shall preclude any health professional, within the scope of the health professional's practice, from employing the technology of telehealth within the health professional's practice.  Such action shall not be interpreted as practicing medicine without a license."

Cross References

Practice of telemedicine, see §453-1.3



§432D-23.6 - Federally funded programs; exemption.

[§432D-23.6]  Federally funded programs; exemption.  Requirements relating to mandated coverages shall not be applicable to any health maintenance organization offering health insurance under a federally funded program under the Social Security Act, as amended; provided that this exemption shall apply only to that part of the health maintenance organization's business under the federally funded program. [L 1999, c 159, §3]



§432D-24 - Coordination of benefits.

[§432D-24]  Coordination of benefits.  (a)  Health maintenance organizations are permitted, but not required to adopt provisions for coordination of benefits to avoid overinsurance and to provide for the orderly payment of claims when a person is covered by two or more group health insurance or health care plans.

(b)  If health maintenance organizations adopt provisions for coordination of benefits, the provisions must be consistent with the coordination of benefits provisions that are in general use in the State for coordinating coverage between two or more group health insurance or health care plans. [L 1995, c 179, pt of §1]



§432D-25 - Disclosure of health care coverage and benefits.

§432D-25  Disclosure of health care coverage and benefits.  In order to ensure that all individuals understand their health care options and are able to make informed decisions, all health maintenance organizations shall provide current and prospective enrollees with written disclosure of coverages and benefits, including information on coverage principles and any exclusions or restrictions on coverage.

The information provided shall be current, understandable, and available prior to enrollment, and upon request after enrollment.  A policy or contract provided to an enrollee which describes coverages and benefits shall be in conformance with part I of article 10 of chapter 431. [L 1996, c 274, §3; am L 1999, c 246, §5]

Cross References

Patients' bill of rights and responsibilities act, see chapter 432E.



§432D-26 - Genetic information nondiscrimination in health insurance coverage.

[§432D-26]  Genetic information nondiscrimination in health insurance coverage.  (a)  No health maintenance organization may:

(1)  Use an individual's or a family member's genetic information, or request for genetic services, to deny or limit any coverage or establish eligibility, continuation, enrollment, or premium payments;

(2)  Request or require collection or disclosure of an individual's or a family member's genetic information; or

(3)  Disclose an individual's or a family member's genetic information without the written consent of the person affected, the person's legal guardian, or a person with power of attorney for health care for the person affected.  This consent shall be required for each disclosure and shall include the name of each person or organization to whom the disclosure will be made.

(b)  As used in this section:

"Family member" means, with respect to the individual, another individual related by blood to that individual.

"Genetic information" means information about genes, gene products, hereditary susceptibility to disease, or inherited characteristics that may derive from the individual or family member.

"Genetic services" means health services to obtain, assess, or interpret genetic information for diagnosis, therapy, and genetic counseling. [L 1997, c 91, §3]

Law Journals and Reviews

Privacy and Genetics:  Protecting Genetic Test Results in Hawai‘i.  25 UH L. Rev. 449.



§432D-27 - Policies relating to domestic abuse cases.

§432D-27  Policies relating to domestic abuse cases.  (a)  No health maintenance organization shall deny or refuse to accept an application for insurance, refuse to insure, refuse to renew, cancel, restrict, or otherwise terminate a policy of insurance, or charge a different rate for the same coverage, on the basis that the applicant or enrollee is, has been, or may be a victim of domestic abuse.

(b)  Nothing in this section shall prevent a health maintenance organization from taking any of the actions set forth in subsection (a) on the basis of loss history or medical condition, or for any other reason not otherwise prohibited by this section or any other law, regulation, or rule.

(c)  Any form filed or filed after July 15, 1998 or subject to a rule adopted under chapter 91 may exclude coverage for losses caused by intentional or fraudulent acts of any enrollee.

(d)  Nothing in this section prohibits a health maintenance organization from investigating a claim and complying with chapter 432D.

(e)  As used in this section, "domestic abuse" means:

(1)  Physical harm, bodily injury, assault, or the infliction of fear of imminent physical harm, bodily injury, or assault between family or household members;

(2)  Sexual assault of one family or household member by another;

(3)  Stalking of one family or household member by another family or household member; or

(4)  Intentionally, knowingly, or recklessly causing damage to property so as to intimidate or attempt to control the behavior of another household member. [L 1998, c 171, §5; am L 2004, c 122, §92]

Revision Note

"July 15, 1998" substituted for "the effective date of this section".






CHAPTER 432E - [PATIENTS' BILL OF RIGHTS AND RESPONSIBILITIES ACT]

§432E-1 - Definitions.

§432E-1  Definitions.  As used in this chapter, unless the context otherwise requires:

"Appeal" means a request from an enrollee to change a previous decision made by the managed care plan.

"Appointed representative" means a person who is expressly permitted by the enrollee or who has the power under Hawaii law to make health care decisions on behalf of the enrollee, including:

(1)  A court-appointed legal guardian;

(2)  A person who has a durable power of attorney for health care; or

(3)  A person who is designated in a written advance directive.

"Commissioner" means the insurance commissioner.

"Complaint" means an expression of dissatisfaction, either oral or written.

"Emergency services" means services provided to an enrollee when the enrollee has symptoms of sufficient severity that a layperson could reasonably expect, in the absence of medical treatment, to result in placing the enrollee's health or condition in serious jeopardy, serious impairment of bodily functions, serious dysfunction of any bodily organ or part, or death.

"Enrollee" means a person who enters into a contractual relationship or who is provided with health care services or benefits through a managed care plan.

"Expedited appeal" means the internal review of a complaint or an external review of the final internal determination of an enrollee's complaint, which is completed within seventy-two hours after receipt of the request for expedited appeal.

"External review" means an administrative review requested by an enrollee under section 432E-6 of a managed care plan's final internal determination of an enrollee's complaint.

"Health care provider" means an individual licensed or certified to provide health care in the ordinary course of business or practice of a profession.

"Health maintenance organization" means a health maintenance organization as defined in section 432D-1.

"Independent review organization" means an independent entity that:

(1)  Is unbiased and able to make independent decisions;

(2)  Engages adequate numbers of practitioners with the appropriate level and type of clinical knowledge and expertise;

(3)  Applies evidence-based decisionmaking;

(4)  Demonstrates an effective process to screen external reviews for eligibility;

(5)  Protects the enrollee's identity from unnecessary disclosure; and

(6)  Has effective systems in place to conduct a review.

"Internal review" means the review under section 432E-5 of an enrollee's complaint by a managed care plan.

"Managed care plan" means any plan, regardless of form, offered or administered by any person or entity, including but not limited to an insurer governed by chapter 431, a mutual benefit society governed by chapter 432, a health maintenance organization governed by chapter 432D, a preferred provider organization, a point of service organization, a health insurance issuer, a fiscal intermediary, a payor, a prepaid health care plan, and any other mixed model, that provides for the financing or delivery of health care services or benefits to enrollees through:

(1)  Arrangements with selected providers or provider networks to furnish health care services or benefits; and

(2)  Financial incentives for enrollees to use participating providers and procedures provided by a plan;

provided, that for the purposes of this chapter, an employee benefit plan shall not be deemed a managed care plan with respect to any provision of this chapter or to any requirement or rule imposed or permitted by this chapter which is superseded or preempted by federal law.

"Medical director" means the person who is authorized under a managed care plan and who makes decisions for the plan denying or allowing payment for medical treatments, services, or supplies based on medical necessity or other appropriate medical or health plan benefit standards.

"Medical necessity" means a health intervention as defined in section 432E-1.4.

"Participating provider" means a licensed or certified provider of health care services or benefits, including mental health services and health care supplies, that has entered into an agreement with a managed care plan to provide those services or supplies to enrollees. [L 1998, c 178, pt of §2; am L 1999, c 273, §2; am L 2000, c 250, §3]



§432E-1.4 - Medical necessity.

[§432E-1.4]  Medical necessity.  (a)  For contractual purposes, a health intervention shall be covered if it is an otherwise covered category of service, not specifically excluded, recommended by the treating licensed health care provider, and determined by the health plan's medical director to be medically necessary as defined in subsection (b).  A health intervention may be medically indicated and not qualify as a covered benefit or meet the definition of medical necessity.  A managed care plan may choose to cover health interventions that do not meet the definition of medical necessity.

(b)  A health intervention is medically necessary if it is recommended by the treating physician or treating licensed health care provider, is approved by the health plan's medical director or physician designee, and is:

(1)  For the purpose of treating a medical condition;

(2)  The most appropriate delivery or level of service, considering potential benefits and harms to the patient;

(3)  Known to be effective in improving health outcomes; provided that:

(A)  Effectiveness is determined first by scientific evidence;

(B)  If no scientific evidence exists, then by professional standards of care; and

(C)  If no professional standards of care exist or if they exist but are outdated or contradictory, then by expert opinion; and

(4)  Cost-effective for the medical condition being treated compared to alternative health interventions, including no intervention.  For purposes of this paragraph, cost-effective shall not necessarily mean the lowest price.

(c)  When the treating licensed health care provider and the health plan's medical director or physician designee do not agree on whether a health intervention is medically necessary, a reviewing body, whether internal to the plan or external, shall give consideration to, but shall not be bound by, the recommendations of the treating licensed health care provider and the health plan's medical director or physician designee.

(d)  For the purposes of this section:

"Cost-effective" means a health intervention where the benefits and harms relative to the costs represent an economically efficient use of resources for patients with the medical condition being treated through the health intervention; provided that the characteristics of the individual patient shall be determinative when applying this criterion to an individual case.

"Effective" means a health intervention that may reasonably be expected to produce the intended results and to have expected benefits that outweigh potential harmful effects.

"Health intervention" means an item or service delivered or undertaken primarily to treat a medical condition or to maintain or restore functional ability.  A health intervention is defined not only by the intervention itself, but also by the medical condition and patient indications for which it is being applied.  New interventions for which clinical trials have not been conducted and effectiveness has not been scientifically established shall be evaluated on the basis of professional standards of care or expert opinion.  For existing interventions, scientific evidence shall be considered first and to the greatest extent possible, shall be the basis for determinations of medical necessity.  If no scientific evidence is available, professional standards of care shall be considered.  If professional standards of care do not exist or are outdated or contradictory, decisions about existing interventions shall be based on expert opinion.  Giving priority to scientific evidence shall not mean that coverage of existing interventions shall be denied in the absence of conclusive scientific evidence.  Existing interventions may meet the definition of medical necessity in the absence of scientific evidence if there is a strong conviction of effectiveness and benefit expressed through up-to-date and consistent professional standards of care, or in the absence of such standards, convincing expert opinion.

"Health outcomes" mean outcomes that affect health status as measured by the length or quality of a patient's life, primarily as perceived by the patient.

"Medical condition" means a disease, illness, injury, genetic or congenital defect, pregnancy, or a biological or psychological condition that lies outside the range of normal, age-appropriate human variation.

"Physician designee" means a physician or other health care practitioner designated to assist in the decisionmaking process who has training and credentials at least equal to the treating licensed health care provider.

"Scientific evidence" means controlled clinical trials that either directly or indirectly demonstrate the effect of the intervention on health outcomes.  If controlled clinical trials are not available, observational studies that demonstrate a causal relationship between the intervention and the health outcomes may be used.  Partially controlled observational studies and uncontrolled clinical series may be suggestive, but do not by themselves demonstrate a causal relationship unless the magnitude of the effect observed exceeds anything that could be explained either by the natural history of the medical condition or potential experimental biases.  Scientific evidence may be found in the following and similar sources:

(1)  Peer-reviewed scientific studies published in or accepted for publication by medical journals that meet nationally recognized requirements for scientific manuscripts and that submit most of their published articles for review by experts who are not part of the editorial staff;

(2)  Peer-reviewed literature, biomedical compendia, and other medical literature that meet the criteria of the National [Institutes] of Health's National Library of Medicine for indexing in Index Medicus, Excerpta Medicus (EMBASE), Medline, and MEDLARS database Health Services Technology Assessment Research (HSTAR);

(3)  Medical journals recognized by the Secretary of Health and Human Services under section 1861(t)(2) of the Social Security Act, as amended;

(4)  Standard reference compendia including the American Hospital Formulary Service-Drug Information, American Medical Association Drug Evaluation, American Dental Association Accepted Dental Therapeutics, and United States Pharmacopoeia-Drug Information;

(5)  Findings, studies, or research conducted by or under the auspices of federal agencies and nationally recognized federal research institutes including but not limited to the Federal Agency for Health Care Policy and Research, National Institutes [of] Health, National Cancer Institute, National Academy of Sciences, Health Care Financing Administration, Congressional Office of Technology Assessment, and any national board recognized by the National Institutes of Health for the purpose of evaluating the medical value of health services; and

(6)  Peer-reviewed abstracts accepted for presentation at major medical association meetings.

"Treat" means to prevent, diagnose, detect, provide medical care, or palliate.

"Treating licensed health care provider" means a licensed health care provider who has personally evaluated the patient. [L 2000, c 250, §8]



§432E-1.5 - Licensure of managed care plan medical directors.

§432E-1.5  Licensure of managed care plan medical directors.  The medical director of any managed care plan providing services in the State shall hold an unlimited license to practice medicine or osteopathic medicine in the State pursuant to chapter 453. [L 1999, c 273, §1; am L 2009, c 11, §55]

Note

The 2009 amendment is retroactive to April 3, 2008.  L 2009, c 11, §76(2).



§432E-2 - Conflict with other laws.

[§432E-2]  Conflict with other laws.  If there is a conflict with any other law, this chapter shall prevail to the extent that this chapter offers greater protection or rights to the enrollee. [L 1998, c 178, pt of §2]



§432E-3 - Access to services.

§432E-3  Access to services.  A managed care plan shall demonstrate to the commissioner upon request that its plan:

(1)  Makes benefits available and accessible to each enrollee electing the managed care plan in the defined service area with reasonable promptness and in a manner which promotes continuity in the provision of health care services;

(2)  Provides access to sufficient numbers and types of providers to ensure that all covered services will be accessible without unreasonable delay;

(3)  When medically necessary, provides health care services twenty-four hours a day, seven days a week;

(4)  Provides a reasonable choice of qualified providers of women's health services such as gynecologists, obstetricians, certified nurse-midwives, and advanced practice nurses to provide preventive and routine women's health care services;

(5)  Provides payment or reimbursement for adequately documented emergency services as provided in this chapter; and

(6)  Allows standing referrals to specialists capable of providing and coordinating primary and specialty care for an enrollee's life-threatening, chronic, degenerative, or disabling disease or condition. [L 1998, c 178, pt of §2; am L 1999, c 137, §4]



§432E-4 - Enrollee participation in treatment decisions.

§432E-4  Enrollee participation in treatment decisions.  (a)  An enrollee shall have the right to be informed fully prior to making any decision about any treatment, benefit, or nontreatment.

(b)  In order to inform enrollees fully, the provider shall:

(1)  Discuss all treatment options with an enrollee, as provided by section 671-3, including the option of no treatment at all;

(2)  Ensure that persons with disabilities have an effective means of communication with the provider and other members of the managed care plan; and

(3)  Discuss all risks, benefits, and consequences to treatment and nontreatment, as provided by section 671-3(b).

(c)  The provider shall discuss with the enrollee and the enrollee's immediate family both advanced health-care directives and durable powers of attorney in relation to medical treatment, as provided for in chapter 327E and section 551D-2.5.

(d)  A managed care plan shall be prohibited from imposing any type of prohibition, disincentive, penalty, or other negative treatment upon a provider for discussing or providing any information regarding treatment options and medically necessary or appropriate care, including no treatment, even if the information relates to services or benefits not provided by the managed care plan. [L 1998, c 178, pt of §2; am L 2003, c 114, §1; am L 2005, c 22, §30]



§432E-5 - Complaints and appeals procedure for enrollees.

§432E-5  Complaints and appeals procedure for enrollees.  (a)  A managed care plan with enrollees in this State shall establish and maintain a procedure to provide for the resolution of an enrollee's complaints and appeals.  The procedure shall provide for expedited appeals under section 432E-6.5.  The definition of medical necessity in section 432E-1.4 shall apply in a managed care plan's complaints and appeals procedures.

(b)  The managed care plan shall at all times make available its complaints and appeals procedures.  The complaints and appeals procedures shall be reasonably understandable to the average layperson and shall be provided in a language other than English upon request.

(c)  A managed care plan shall decide any expedited appeal as soon as possible after receipt of the complaint, taking into account the medical exigencies of the case, but not later than seventy-two hours after receipt of the request for expedited appeal.

(d)  A managed care plan shall send notice of its final internal determination within sixty days of the submission of the complaint to the enrollee, the enrollee's appointed representative, if applicable, the enrollee's treating provider, and the commissioner.  The notice shall include the following information regarding the enrollee's rights and procedures:

(1)  The enrollee's right to request an external review;

(2)  The sixty-day deadline for requesting the external review;

(3)  Instructions on how to request an external review; and

(4)  Where to submit the request for an external review. [L 1998, c 178, pt of §2; am L 1999, c 137, §5; am L 2000, c 250, §4; am L 2004, c 27, §1]



§432E-6 - External review procedure.

§432E-6  External review procedure.  (a)  After exhausting all internal complaint and appeal procedures available, an enrollee, or the enrollee's treating provider or appointed representative, may file a request for external review of a managed care plan's final internal determination to a three-member review panel appointed by the commissioner composed of a representative from a managed care plan not involved in the complaint, a provider licensed to practice and practicing medicine in Hawaii not involved in the complaint, and the commissioner or the commissioner's designee in the following manner:

(1)  The enrollee shall submit a request for external review to the commissioner within sixty days from the date of the final internal determination by the managed care plan;

(2)  The commissioner may retain:

(A)  Without regard to chapter 76, an independent medical expert trained in the field of medicine most appropriately related to the matter under review.  Presentation of evidence for this purpose shall be exempt from section 91-9(g); and

(B)  The services of an independent review organization from an approved list maintained by the commissioner;

(3)  Within seven days after receipt of the request for external review, a managed care plan or its designee utilization review organization shall provide to the commissioner or the assigned independent review organization:

(A)  Any documents or information used in making the final internal determination including the enrollee's medical records;

(B)  Any documentation or written information submitted to the managed care plan in support of the enrollee's initial complaint; and

(C)  A list of the names, addresses, and telephone numbers of each licensed health care provider who cared for the enrollee and who may have medical records relevant to the external review;

provided that where an expedited appeal is involved, the managed care plan or its designee utilization review organization shall provide the documents and information within forty-eight hours of receipt of the request for external review.

Failure by the managed care plan or its designee utilization review organization to provide the documents and information within the prescribed time periods shall not delay the conduct of the external review.  Where the plan or its designee utilization review organization fails to provide the documents and information within the prescribed time periods, the commissioner may issue a decision to reverse the final internal determination, in whole or part, and shall promptly notify the independent review organization, the enrollee, the enrollee's appointed representative, if applicable, the enrollee's treating provider, and the managed care plan of the decision;

(4)  Upon receipt of the request for external review and upon a showing of good cause, the commissioner shall appoint the members of the external review panel and shall conduct a review hearing pursuant to chapter 91.  If the amount in controversy is less than $500, the commissioner may conduct a review hearing without appointing a review panel;

(5)  The review hearing shall be conducted as soon as practicable, taking into consideration the medical exigencies of the case; provided that:

(A)  The hearing shall be held no later than sixty days from the date of the request for the hearing; and

(B)  An external review conducted as an expedited appeal shall be determined no later than seventy-two hours after receipt of the request for external review;

(6)  After considering the enrollee's complaint, the managed care plan's response, and any affidavits filed by the parties, the commissioner may dismiss the request for external review if it is determined that the request is frivolous or without merit; and

(7)  The review panel shall review every final internal determination to determine whether the managed care plan involved acted reasonably.  The review panel and the commissioner or the commissioner's designee shall consider:

(A)  The terms of the agreement of the enrollee's insurance policy, evidence of coverage, or similar document;

(B)  Whether the medical director properly applied the medical necessity criteria in section 432E-1.4 in making the final internal determination;

(C)  All relevant medical records;

(D)  The clinical standards of the plan;

(E)  The information provided;

(F)  The attending physician's recommendations; and

(G)  Generally accepted practice guidelines.

The commissioner, upon a majority vote of the panel, shall issue an order affirming, modifying, or reversing the decision within thirty days of the hearing.

(b)  The procedure set forth in this section shall not apply to claims or allegations of health provider malpractice, professional negligence, or other professional fault against participating providers.

(c)  No person shall serve on the review panel or in the independent review organization who, through a familial relationship within the second degree of consanguinity or affinity, or for other reasons, has a direct and substantial professional, financial, or personal interest in:

(1)  The plan involved in the complaint, including an officer, director, or employee of the plan; or

(2)  The treatment of the enrollee, including but not limited to the developer or manufacturer of the principal drug, device, procedure, or other therapy at issue.

(d)  Members of the review panel shall be granted immunity from liability and damages relating to their duties under this section.

(e)  An enrollee may be allowed, at the commissioner's discretion, an award of a reasonable sum for attorney's fees and reasonable costs incurred in connection with the external review under this section, unless the commissioner in an administrative proceeding determines that the appeal was unreasonable, fraudulent, excessive, or frivolous.

(f)  Disclosure of an enrollee's protected health information shall be limited to disclosure for purposes relating to the external review. [L 1998, c 178, pt of §2; am L 1999, c 137, §6; am L 2000, c 250, §5 and c 253, §150; am L 2004, c 122, §93]

Law Journals and Reviews

Erisa and Federal Preemption Following Rush Prudential HMO, Inc. v. Moran:  Preemptive Effects Felt in Hawai‘i.  25 UH L. Rev. 593.

Hawai‘i's Patients' Bill of  Rights:  Saving the Right to External Review.  28 UH L. Rev. 295.

Case Notes

Because the Employee Retirement Income Security Act of 1974 (ERISA) preempts this section and Hawaii's external review law is therefore unenforceable, the commissioner did not have jurisdiction to consider claimant's claim and award claimant attorneys' fees and costs; trial court thus also erred in affirming claimant attorneys' fees and costs.  106 H. 21, 100 P.3d 952.



§432E-6.5 - Expedited appeal, when authorized; standard for decision.

§432E-6.5  Expedited appeal, when authorized; standard for decision.  (a)  An enrollee may request that the following be conducted as an expedited appeal:

(1)  The internal review under section 432E-5 of the enrollee's complaint; or

(2)  The external review under section 432E-6 of the managed care plan's final internal determination.

If a request for expedited appeal is approved by the managed care plan or the commissioner, the appropriate review shall be completed within seventy-two hours of receipt of the request for expedited appeal.

(b)  An expedited appeal shall be authorized if the application of the sixty day standard review time frame may:

(1)  Seriously jeopardize the life or health of the enrollee;

(2)  Seriously jeopardize the enrollee's ability to gain maximum functioning; or

(3)  Subject the enrollee to severe pain that cannot be adequately managed without the care or treatment that is the subject of the expedited appeal.

(c)  The decision as to whether an enrollee's complaint is an expedited appeal shall be made by applying the standard of a reasonable individual who is not a trained health professional.  The decision may be made for the managed care plan by an individual acting on behalf of the managed care plan.  If a licensed health care provider with knowledge of a claimant's medical condition requests an expedited appeal on behalf of an enrollee, the request shall be treated as an expedited appeal. [L 2000, c 250, §2; am L 2004, c 27, §2]



§432E-7 - Information to enrollees.

§432E-7  Information to enrollees.  (a)  The managed care plan shall provide to its enrollees upon enrollment and thereafter upon request the following information:

(1)  A list of participating providers which shall be updated on a regular basis indicating, at a minimum, their specialty and whether the provider is accepting new patients;

(2)  A complete description of benefits, services, and copayments;

(3)  A statement on enrollee's rights, responsibilities, and obligations;

(4)  An explanation of the referral process, if any;

(5)  Where services or benefits may be obtained;

(6)  Information on complaints and appeals procedures; and

(7)  The telephone number of the insurance division.

This information shall be provided to prospective enrollees upon request.

(b)  Every managed care plan shall provide to the commissioner and its enrollees notice of any material change in participating provider agreements, services, or benefits, if the change affects the organization or operation of the managed care plan and the enrollee's services or benefits.  The managed care plan shall provide notice to enrollees not more than sixty days after the change in a format that makes the notice clear and conspicuous so that it is readily noticeable by the enrollee.

(c)  A managed care plan shall provide generic participating provider contracts to enrollees, upon request. [L 1998, c 178, pt of §2; am L 1999, c 137, §7]



§432E-8 - Enforcement.

[§432E-8]  Enforcement.  All remedies, penalties, and proceedings in articles 2 and 13 of chapter 431 made applicable hereby to managed care plans shall be invoked and enforced solely and exclusively by the commissioner. [L 1998, c 178, pt of §2]



§432E-9 - Utilization review.

[§432E-9]  Utilization review.  (a)  Every managed care plan shall establish procedures for continuous review of quality of care, performance of providers, utilization of health services, facilities, and costs.

(b)  Notwithstanding any other provision of law, there shall be no monetary liability on the part of, and no cause of action for damages shall arise against, any person who participates in quality of care or utilization reviews by peer review committees for any act performed during the reviews if the person acts without malice, makes a reasonable effort to obtain the facts, and believes that the action taken is warranted by the facts.

(c)  No peer review committee under this section shall be subject to discovery, and no person in attendance at the reviews shall be required to testify as to what transpired at the reviews.  The utilization review requirements and administrative treatment guidelines of the health maintenance organization shall not fall below the appropriate standard of care and shall not impinge upon the independent medical judgment of the treating health care provider.

(d)  Nothing in this section shall be construed to prevent a health maintenance organization from conducting a utilization review and quality assurance program. [L 1998, c 178, pt of §2]



§432E-10 - Managed care plan performance measurement and data reporting standards.

§432E-10  Managed care plan performance measurement and data reporting standards.  (a)  It is the policy of this State that all managed care plans shall adopt and comply with nationally developed and promulgated standards for measuring quality, outcomes, access, satisfaction, and utilization of services.  Every contract between a managed care plan and a participating provider of health care services shall require the participating provider to comply with the managed care plan's requests for any information necessary for the managed care plan to comply with the requirements of this chapter.  The State shall require that:

(1)  Consumers, providers, managed care plans, purchasers, and regulators shall be equitably represented in the development of standards; and

(2)  Standards shall result in measurement and reporting that is purposeful, valid, and scientifically based, applied in a consistent and comparable manner, efficient and cost effective, and designed to minimize redundancy and duplication of effort.

(b)  All managed care plans, no less than annually, shall report to the commissioner comparable information on performance, including measures of quality, outcomes, access, satisfaction, and utilization of services; provided that:

(1)  Reporting shall be based upon a core data and information set that builds upon nationally recognized performance measurement systems.  The core data and information set shall include standardized measures of:

(A)  Effectiveness and appropriateness of care (the impact of care delivered to managed care plan enrollees, for example, results of the plan for childhood immunizations, cholesterol screening, mammography screening, cervical cancer screening, prenatal visits in the first trimester of pregnancy, and diabetic retinal examinations);

(B)  Access and availability of care (the extent to which plan enrollees have access to the health care providers they need or desire to see, and receive appropriate services in a timely manner, without inappropriate barriers or inconvenience);

(C)  Satisfaction with the experience of care (the results of the most recent enrollee satisfaction survey using standardized survey design and methods);

(D)  Managed care plan stability (attributes of a managed care plan which affect its ability to deliver high-quality care and service on a sustained basis);

(E)  Use of services (rates of service use per one thousand enrollees as well as percentages of enrollees who receive specified services);

(F)  Cost of care (expenditures per enrollee per month, premium rates for selected membership categories, and rates of increases); and

(G)  Managed care plan descriptive information (the plan name, location of headquarters, and number of years the plan has been in business; the model type of the plan; the counties in which the plan operates; the total number of participating physicians per one thousand enrollees and the number of primary care physicians per one thousand enrollees; the number of participating hospitals per ten thousand enrollees; the percentage of participating physicians who are board certified; and a list of wellness and health care education programs offered by the plan);

(2)  Information shall be uniformly reported by managed care plans in a standardized format, as determined by rule;

(3)  Information supplied by managed care plans shall be subject to independent audit by the appropriate regulatory agency or its designee to verify accuracy and protect against misrepresentation;

(4)  Information reported by managed care plans shall be adjusted, based on standardized methods, to control for the effects of differences in health risk, severity of illness, or mix of services;

(5)  A managed care plan shall ensure confidentiality of records and shall not disclose individually identifiable data or information pertaining to the diagnosis, treatment, or health of any enrollee, except as provided under law; and

(6)  A managed care plan shall disclose to its enrollees the quality and satisfaction assessments used, including the current results of the assessments. [L 1998, c 178, pt of §2; am L 1999, c 137, §8]



§432E-11 - Accreditation of managed care plans.

§432E-11  Accreditation of managed care plans.  (a)  Beginning January 1, 1999, the commissioner shall contract with one or more certified vendors of the consumer assessment health plan survey to conduct a survey of all managed care plans actively offering managed care plans in this State to provide managed care plans an opportunity to learn whether any deficiencies exist or any improvements are required; provided that the information collected shall be kept confidential in the first year, and thereafter shall be available to the public.

(b)  The commissioner shall conduct a program that promotes public awareness and education about managed care plans so that consumers may make better or more informed choices when selecting a managed care plan.

(c)  Beginning January 1, 2000, unaccredited plans shall submit a plan to the commissioner to achieve national accreditation status within five years.  After the first year of the five-year plan, each unaccredited plan shall also submit an annual progress report to the commissioner on the status of gaining national accreditation.  The commissioner shall determine which national accreditation organization is appropriate for each type of plan.

(d)  Every mutual benefit society, every health maintenance organization, and every other entity offering or providing health benefits or services under the regulation of the commissioner, except an insurer licensed to offer accident and health or sickness insurance under article 10A of chapter 431, shall deposit with the commissioner a fee to provide for the actual costs of the survey and educational program to be determined by the commissioner on July 1 of each year, to be credited to the compliance resolution fund. [L 1999, c 137, pt of §2; am L 2002, c 39, §18; am L 2003, c 212, §128]



§432E-12 - Rules.

[§432E-12]  Rules.  The commissioner shall adopt rules pursuant to chapter 91 necessary for the purposes of this chapter. [L 1999, c 137, pt of §2]



§432E-13 - Annual report.

[§432E-13]  Annual report.  The commissioner shall submit annually to the legislature a report that shall contain the number of external review hearing cases reviewed, the type of cases reviewed, a summary of the nature of the cases reviewed, and the disposition of the cases reviewed.  The identities of the plan and the enrollee shall be protected from disclosure in the report. [L 1999, c 137, pt of §2]






CHAPTER 433 - MUTUAL AND FRATERNAL BENEFIT SOCIETIES

CHAPTER 433

MUTUAL AND FRATERNAL BENEFIT SOCIETIES

REPEALED.  L 1987, c 347, §1.

Cross References

For present provisions, see chapter 432, article 1.



CHAPTER 434 - INSURANCE BY FRATERNAL BENEFIT SOCIETIES

CHAPTER 434

INSURANCE BY FRATERNAL BENEFIT SOCIETIES

REPEALED.  L 1987, c 347, §1.

Cross References

For present provisions, see chapter 432, article 2.



CHAPTER 435 - CREDIT LIFE INSURANCE AND CREDIT DISABILITY INSURANCE

CHAPTER 435

CREDIT LIFE INSURANCE AND

CREDIT DISABILITY INSURANCE

REPEALED.  L 1987, c 347, §1.

Cross References

For present provisions, see chapter 431, article 10B.

INSURANCE LAW REVISION

CORRESPONDING SECTION REFERENCE TABLE

(1987)

_________________________________________________

HRS section             HRS section

1985 Replacement        Acts 347, 348, 349

1986 Supplement         1987 Session Laws

_________________________________________________

294-1                   431:10C-102

294-2                   431:10C-103

294-3                   431:10C-303

294-3(c), (d)           431:10C-103

294-4                   431:10C-304

294-5                   431:10C-305

294-5.2                 431:10C-305

294-6                   431:10C-306

294-7                   431:10C-307

294-8                   431:10C-104

294-8(A), (B)           431:10C-105

294-8.5                 431:10C-107

294-8.6                 431:10C-108

294-8.7                 431:10C-109

294-9                   431:10C-110

294-9(a)                431:10C-114

294-9 (pt of (c))       431:10C-111, 112

294-9(e)                431:10C-113

294-10(a)               431:10C-301

294-10(b), (c)          431:10C-308

294-11                  431:10C-302

294-12                  431:10C-120

294-12.5                431:10C-106

294-12.6                431:10C-501

294-12.6(b), (c)        431:10C-503

294-12.6(d)             431:10C-502

294-13(a)               431:10C-201

294-13(b)(6)            431:10C-209

294-13(b), (c), (j), (k),

(m), (n)               431:10C-202

294-13 (pt of (d))      431:10C-203

294-13(e)               431:10C-205

294-13(f), (g)          431:10C-206

294-13(i)               431:10C-216

294-13(j), (pt of (d))  431:10C-204

294-13.1                431:10C-208

294-14                  431:10C-119

294-15                  431:10C-215

294-16                  431:10C-210

294-17(a), (b)          431:10C-103

294-17(c)               431:10C-106

294-20 (pt of (a))      431:10C-401, 402, 404

294-20(b)               431:10C-403

294-21                  431:10C-405

294-22                  431:10C-407

294-23                  431:10C-408

294-24(a)               431:10C-409

294-24(b)               431:10C-410

294-24(c)               431:10C-411

294-24(d)               431:10C-412

294-25                  431:10C-406

294-30                  431:10C-211

294-31                  431:10C-211

294-31.5                431:10C-212

294-32                  431:10C-213

294-32.4                431:10C-309, 310, 311, 312

294-32.5                431:10C-313

294-33                  431:10C-207

294-34

294-35.5                431:10C-115

294-36                  431:10C-315

294-37                  431:10C-214

294-37.5                431:10C-116

294-38                  431:10C-314

294-39                  431:10C-117

294-39.3                431:10C-118

294-40                  431:10C-101

294-41                  431:10C-121

431-1                   431:1-101

431-2                   431:1-102

431-3                   431:1-201

431-4                   431:1-202

431-5                   431:1-203

431-6                   431:1-204

431-7                   431:1-205

431-8                   431:1-206

431-9                   431:1-207

431-10                  431:1-208

431-11                  431:1-209

431-12                  431:1-210

431-13                  431:1-211

431-14                  431:1-212

431-15                  431:1-213

431-16                  431:1-214

431-17                  431:2-203(b)(3)

431-18                  431:1-103

431-19                  431:1-104

431-20                  431:1-105

431-31                  431:2-101, 102

431-32

431-33                  431:2-103

431-34                  431:2-104

431-35                  431:2-201

431-35.1                431:14-120

431-36                  431:2-202

431-37                  431:2-203

431-38                  431:2-105

431-38(d)               431:2-106

431-38.1                431:2-107

431-39                  431:2-108

431-40                  431:2-110

431-41                  431:2-209

431-42                  431:2-210

431-43                  431:2-212

431-44                  431:2-109

431-45                  431:2-211

431-46                  431:2-203,

431:15-201

431-47                  431:15-202

431-48                  431:15-203

431-51                  431:2-204

431-53                  431:2-207

431-54                  431:2-302

431-55                  431:2-303

431-56                  431:2-208

431-57                  431:2-305

431-58                  431:2-209

431-59                  431:2-306

431-59.1                431:2-307

431-60                  431:2-308(b) to (d)

431-61

431-62

431-63

431-64

431-65

431-66

431-67

431-68

431-69

431-70

431-71

431-72

431-73

431-74                  431:2-308

431-81(a)               431:3-104

431-81(b)               431:3-105

431-81(c)               431:3-101

431-82                  431:3-201

431-83                  431:3-203

431-84                  431:3-103

431-85                  431:3-102

431-86                  431:3-204

431-87                  431:3-208

431-88                  431:3-205

431-89                  431:3-206

431-90                  431:3-208

431-91                  431:3-212

431-92                  431:3-209

431-93                  431:3-213

431-94                  431:3-214

431-95                  431:3-306

431-96                  431:3-216

431-97                  431:3-217

431-98                  431:3-218

431-99                  431:3-219

431-100                 431:3-220

431-100.5               431:3-221

431-101                 431:3-202

431-102                 431:2-205

431-103                 431:2-206

431-104

431-105

431-106                 431:3-301

431-106.1

431-106.2               431:3-302

431-106.3               431:3-303

431-106.4               431:3-217

431-107                 431:3-210

431-108                 431:3-305

431-109                 431:3-215

431-110                 431:3-211

431-111

431-112                 431:3-308

431-113                 431:3-307

431-114                 431:3-201

431-115

431-121                 431:4-102

431-122                 431:4-107

431-123                 431:4-108

431-124                 431:4-109

431-125                 431:4-109

431-126                 431:4-111

431-127                 431:4-112

431-128                 431:4-113

431-129                 431:4-114

431-130                 431:4-110

431-131                 431:4-115

431-132                 431:4-116

431-133                 431:4-117

431-134                 431:4-118

431-135                 431:4-119

431-136                 431:4-120

431-137                 431:4-121

431-138                 431:4-104

431-139                 431:4-105

431-141

431-142

431-143                 431:4-103

431-144                 431:4-106

431-145                 431:4-123

431-146                 431:4-124

431-147                 431:4-122

431-148                 431:4-125

431-149                 431:4-126

431-150                 431:4-127

431-161                 431:4-202

431-162                 431:4-203

431-163(a), (b), (c),

(f)                    431:4-204

431-163(d)              431:4-101

431-163(e)              431:4-101

431-164                 431:4-205

431-165                 431:5-101

431-166                 431:4-206

431-167                 431:4-207

431-168                 431:4-502

431-169                 431:4-208

431-170                 431:4-209

431-171                 431:4-210

431-172                 431:4-211

431-173                 431:4-212

431-174                 431:4-101

431-175                 431:4-213

431-176                 431:4-214

431-181                 431:4-302

431-182                 431:4-303

431-183                 431:4-304

431-184                 431:4-305

431-185                 431:4-306

431-186                 431:4-307

431-187

431-188                 431:4-308

431-189                 431:4-309

431-190                 431:4-310

431-191                 431:4-311

431-192                 431:4-312

431-193                 431:4-313

431-194                 431:4-314

431-195                 431:4-315

431-196                 431:4-316

431-197                 431:4-317

431-198                 431:4-318

431-199                 431:4-319

431-200                 431:4-320

431-201                 431:4-321

431-202                 431:4-322

431-203                 431:4-323

431-204                 431:4-324

431-205                 431:4-325

431-206

431-207

431-208                 431:5-102

431-209                 431:4-503

431-210                 431:4-326

431-221                 431:3-107

431-222                 431:3-108

431-223                 431:4-402

431-224                 431:4-403

431-225(1)              431:4-104(d)(1)

431-225(2)              431:4-404

431-226                 431:4-405

431-227(a)              431:4-408

431-227(b), (c)         431:4-409

431-228                 431:4-410

431-229(a)              431:3-213

431-229(b)              431:3-217

431-230                 431:4-406

431-231                 431:4-407

431-232                 431:4-411

431-233                 431:4-412

431-234                 431:4-413

431-235(c)              431:2-206

431-235(d)              431:4-417

431-236

431-237                 431:4-422

431-238                 431:5-204

431-239                 431:4-414

431-240                 431:4-415

431-241                 431:4-416

431-242(a)              431:4-417

431-243                 431:4-419

431-244                 431:4-420

431-245                 431:4-418

431-246                 431:4-421

431-247                 431:4-423

431-248                 431:4-424

431-249                 431:4-425, 504

431-250                 431:5-103

431-261                 431:5-201

431-262                 431:5-202

431-263                 431:5-203

431-264                 431:5-301

431-265                 431:5-302

431-266                 431:5-303

431-267                 431:5-305

431-268                 431:5-304

431-269                 431:5-307

431-270                 431:5-306

431-271                 431:5-308

431-272                 431:5-309

431-273                 431:5-310

431-274                 431:5-311

431-281                 431:6-103

431-282                 431:6-104

431-283                 431:6-105

431-284                 431:6-301

431-285                 431:6-302

431-286                 431:6-101

431-287                 431:6-102

431-288                 431:6-303

431-289                 431:6-304

431-290                 431:6-305

431-291                 431:6-306

431-292                 431:6-307

431-293                 431:6-308

431-294                 431:6-309

431-295                 431:6-310

431-296                 431:6-311

431-297                 431:6-312

431-298                 431:6-313

431-299                 431:6-314

431-300                 431:6-315

431-301                 431:6-316

431-302                 431:6-317

431-303                 431:6-318

431-304                 431:6-319

431-305                 431:6-320

431-306                 431:6-201

431-307                 431:6-401

431-308                 431:6-402

431-309                 431:6-403

431-310                 431:6-404

431-311                 431:6-106

431-312                 431:6-501

431-316                 431:7-101

431-317                 431:7-201

431-318                 431:7-202

431-319                 431:7-203

431-320                 431:7-204

431-321                 431:7-205

431-326                 431:8-202

431-327                 431:8-210

431-328                 431:8-203

431-329                 431:8-102

431-330                 431:8-301

431-331                 431:8-306

431-332                 431:8-308

431-333                 431:8-102, 310

431-334                 431:8-311

431-335                 431:8-302

431-336                 431:8-312

431-337                 431:8-313

431-338                 431:8-315

431-339                 431:8-316

431-340                 431:8-317

431-341

431-342                 431:8-207

431-342(g), (h), (i)    431:8-208

431-342(j)              431:8-209

431-346                 431:7-301

431-347                 431:7-302

431-348                 431:7-303

431-349                 431:7-304

431-350                 431:7-305

431-351                 431:7-306

431-352                 431:7-307

431-353                 431:7-308

431-354                 431:7-309

431-355

431-356                 431:7-310

431-357                 431:7-311

431-361                 431:9-102

431-362                 431:9-103

431-363                 431:9-104

431-364                 431:9-105

431-365                 431:9-201

431-366                 431:9-202

431-367                 431:9-203

431-368                 431:9-204

431-369                 431:9-205

431-370                 431:9-206

431-371

431-372                 431:9-207

431-373                 431:9-208

431-374                 431:9-209

431-375                 431:9-210

431-376                 431:9-211

431-377                 431:9-212

431-378                 431:9-213

431-379                 431:9-214

431-380                 431:9-215

431-381                 431:9-216

431-382                 431:9-217

431-383                 431:9-217

431-384                 431:9-218

431-385                 431:9-219

431-386                 431:9-220

431-387                 431:9-221

431-388                 431:9-222

431-389                 431:9-224

431-390                 431:9-225

431-391                 431:9-226

431-392                 431:9-227

431-393                 431:9-223

431-394

431-395                 431:9-228

431-396                 431:9-229

431-397                 431:9-230

431-398                 431:9-231

431-399                 431:9-232

431-400                 431:9-233

431-401                 431:9-234

431-402                 431:9-235

431-403                 431:9-236

431-404                 431:9-237

431-405                 431:9-238

431-406                 431:9-239

431-407                 431:9-240

431-411                 431:10-201

431-412                 431:10-203

431-413(a), (b)         431:10-204

431-413(c)              431:10-202

431-414                 431:10E-101

431-415                 431:10-205

431-416                 431:10-206

431-417                 431:10-207

431-418                 431:10-208

431-419                 431:10-209

431-420                 431:10-210

431-420.5               431:10-219

431-421(b), (c), (d)   431:10-211

431-421(a)              431:10-202

431-422                 431:10-216

431-423                 431:10-217

431-424                 431:10-218

431-425                 431:10-220

431-426                 431:10-221

431-427                 431:10-241

431-428                 431:10-224

431-429                 431:9-235(a)(8)

431-430                 431:10-223

431-431                 431:10-225

431-432                 431:10-226

431-433                 431:10-227

431-434                 431:10-229

431-435                 431:10-239

431-436                 431:10-228

431-437                 431:10-230

431-439                 431:10-231

431-440                 431:10-232

431-441                 431:10-233

431-442                 431:10-234

431-443                 431:10-235

431-444                 431:10-236

431-445                 431:10-238

431-446                 431:10-237

431-447                 431:10-215

431-448                 431:10-213

431-448(a)              431:10C-301

431-448(b)              431:10C-302

431-448(c)              431:10C-103(22), (23)

431-450                 431:10A-116, 207

431-451                 431:10-212

431-452                 431:10-212

431-453                 431:10-222

431-454                 431:10A-115, 206

431-455                 431:10-242

431-455.5               431:10-243

431-456                 431:10-214

431-458

431-461                 431:10A-101

431-462                 431:10A-102

431-463                 431:10A-104

431-463(a)(3)           431:10A-103

431-464                 431:10A-105

431-465                 431:10A-105

431-466                 431:10A-105

431-467                 431:10A-105

431-468                 431:10A-105

431-469                 431:10A-105

431-470                 431:10A-105

431-471                 431:10A-105

431-472                 431:10A-105

431-473                 431:10A-105

431-474                 431:10A-105

431-475                 431:10A-105

431-476                 431:10A-105

431-477                 431:10A-106

431-478                 431:10A-106

431-479                 431:10A-106

431-480                 431:10A-106

431-481                 431:10A-106

431-482                 431:10A-106

431-483                 431:10A-106

431-484                 431:10A-106

431-485                 431:10A-106

431-486                 431:10A-106

431-487                 431:10A-106

431-488                 431:10A-107

431-489                 431:10A-108

431-490                 431:10A-109

431-491                 431:10A-110

431-492                 431:10A-111

431-493                 431:10A-112

431-494                 431:10A-114

431-495                 431:10A-113

431-496

431-497

431-498                 431:10A-117

431-499                 431:10A-116, 207

431-500                 431:10A-116, 207

431-511                 431:10A-201

431-512                 431:10A-201

431-513                 431:10A-202

431-514                 431:10A-201

431-515                 431:10A-203

431-516                 431:10A-203

431-517

431-518                 431:10A-203

431-519                 431:10A-203

431-520                 431:10A-204

431-521                 431:10A-205

431-522                 431:10A-401

431-523                 431:10A-402

431-524                 431:10A-403

431-525                 431:10A-404

431-526                 431:10A-405

431-527                 431:10A-406, 407, 408

431-528                 431:10A-409

431-529                 431:10A-410

431-531                 431:10D-101, 302

431-532                 431:10D-102

431-533                 431:10D-102

431-534                 431:10D-102

431-535                 431:10D-102

431-536                 431:10D-102

431-537                 431:10D-102

431-538(a)              431:10D-102

431-538(a)(1)           431:10D-102

431-538(a)(2), (a)(3),

(b), (c), (d), (e),

(f), (g)               431:10D-103

431-539                 431:10D-102

431-540                 431:10D-102

431-541                 431:10D-102

431-542                 431:10D-109

431-543                 431:10D-105

431-544                 431:10D-105

431-545                 431:10D-105

431-546                 431:10D-105

431-547                 431:10D-105

431-548                 431:10D-105

431-549                 431:10D-105

431-550                 431:10D-106

431-551                 431:10D-106

431-552                 431:10D-106

431-553                 431:10D-108

431-554                 431:10D-110

431-555                 431:10D-111

431-556                 431:10D-112

431-557                 431:10D-113

431-558                 431:10D-114

431-559                 431:10D-115

431-560                 431:10D-116

431-561                 431:10D-104

431-562                 431:10D-117

431-563                 431:10D-118

431-564                 431:10D-107

431-571                 431:10D-201

431-572                 431:10D-202

431-573                 431:10D-203

431-574                 431:10D-204

431-575                 431:10D-205

431-576                 431:10D-206

431-577                 431:10D-207

431-578                 431:10D-208

431-579                 431:10D-209

431-580                 431:10D-210

431-581                 431:10D-211

431-582                 431:10D-213

431-583                 431:10D-213

431-584                 431:10D-213

431-585                 431:10D-213

431-586                 431:10D-213

431-587                 431:10D-213

431-588                 431:10D-213

431-589                 431:10D-213

431-590                 431:10D-213

431-591                 431:10D-213

431-592                 431:10D-213

431-593                 431:10D-214

431-594                 431:10D-212

431-595                 431:10D-215

431-601                 431:10D-301

431-602                 431:10D-303

431-603                 431:10D-304

431-604                 431:10D-305

431-605                 431:10D-305

431-606                 431:10D-305

431-607                 431:10D-305

431-608                 431:10D-305

431-609                 431:10D-305

431-610                 431:10D-305

431-611                 431:10D-305

431-612                 431:10D-305

431-613                 431:10D-305

431-614                 431:10D-305

431-615                 431:10D-307

431-616                 431:10D-308

431-617                 431:10D-309

431-618                 431:10D-305

431-619                 431:10D-305

431-620                 431:10D-306

431-621                 431:10D-310

431-622                 431:10D-311

431-623                 431:10D-312

431-624                 431:10D-313

431-631                 431:10E-102

431-632                 431:10E-103

431-636                 431:10F-101

431-637                 431:10F-102

431-638                 431:10F-103

431-639                 431:10F-104

431-641                 431:13-101

431-642                 431:13-102

431-643                 431:13-103

431-644                 431:13-105

431-645                 431:13-106

431-646                 431:13-201

431-647                 431:13-202

431-648                 431:13-204

431-651                 431:4-501

431-652

431-653

431-654

431-655

431-656

431-657

431-658

431-659

431-660

431-661

431-662

431-663

431-664

431-665

431-666

431-667

431-668

431-669

431-670

431-671

431-672

431-673

431-674

431-675

431-676

431-677

431-678

431-679

431-680

431-681

431-682

431-683

431-684

431-685

431-686

431-691                 431:14-101

431-692                 431:14-102

431-693                 431:14-103

431-694                 431:14-104

431-694.5

431-695                 431:14-106

431-696                 431:14-107

431-697                 431:14-108

431-698                 431:14-109

431-699                 431:14-110

431-700                 431:14-111

431-701                 431:14-112

431-702                 431:14-113

431-703                 431:14-114

431-704                 431:14-116

431-705                 431:14-118

431-706                 431:14-115

431-707                 431:14-117

431-711                 431:14-101

431-712                 431:14-102

431-713                 431:14-103

431-714                 431:14-104

431-715                 431:14-106

431-716                 431:14-107

431-717                 431:14-108

431-718                 431:14-109

431-719                 431:14-110

431-720                 431:14-111

431-721                 431:14-112

431-722                 431:14-113

431-723                 431:14-114

431-724                 431:14-115

431-725                 431:14-117

431-726                 431:14-118

431-751                 431:12-101

431-752                 431:12-102

431-753                 431:12-103

431-754                 431:12-104

431-755                 431:12-105

431-756                 431:12-106

431-757                 431:12-107

431-758                 431:12-108

431-759                 431:12-109

431-760                 431:12-110

431-761                 431:12-112

431-762                 431:12-113

431-763                 431:12-114

431-764                 431:12-115

431-765                 431:12-116

431-767                 431:12-111

431-771                 431:10A-301

431-772                 431:10A-304

431-773                 431:10A-305

431-774                 431:10A-306

431-775                 431:10A-307

431-776                 431:10A-308

431-777                 431:10A-309

431-778                 431:10A-302

431-779                 431:10A-303

431A-1                  431:10-102

431A-2                  431:10-104

431A-3                  431:10-105

431A-4                  431:10-106

431A-5                  431:10-108

431A-6                  431:10-107

431A-7

431A-8                  431:10-103

431A-9                  431:10-101

431D-1                  431:16-101

431D-2                  431:16-102

431D-3                  431:16-103

431D-4                  431:16-104

431D-5                  431:16-105

431D-6                  431:16-106

431D-7                  431:16-107

431D-8                  431:16-108

431D-8.1                431:15-324

431D-9                  431:16-109

431D-10                 431:16-110

431D-11                 431:16-111

431D-12                 431:16-112

431D-13                 431:16-113

431D-14                 431:2-304

431D-15                 431:16-114

431D-16                 431:16-115

431D-17                 431:16-116

431D-18                 431:16-117

431F-1                  431:16-202

431F-2                  431:16-203

431F-3                  431:16-204

431F-4                  431:16-205

431F-5                  431:16-206

431F-6                  431:16-207

431F-7                  431:16-208

431F-8                  431:16-209

431F-9                  431:16-210

431F-10                 431:16-211

431F-11                 431:16-212

431F-12                 431:16-213

431F-13                 431:16-214

431F-14                 431:2-304

431F-15                 431:16-215

431F-16                 431:16-216

431F-17                 431:16-217

431F-18                 431:16-218

431H-1                  431:17-101

431H-2                  431:17-102

431H-3                  431:17-103

431H-4                  431:17-104

431H-5                  431:17-105

431H-6                  431:17-106

431J-1                  431:19-101

431J-2                  431:19-102

431J-3                  431:19-103

431J-4                  431:19-104

431J-5                  431:19-105

431J-6                  431:19-106

431J-7                  431:19-107

431J-8                  431:19-108

431J-9                  431:19-109

431J-10                 431:19-110

431J-11                 431:19-111

431J-12                 431:19-112

431J-13                 431:19-113

431J-14                 431:19-114

431J-15                 431:19-115

432-1                   431:20-101

432-2                   431:20-102

432-3(a)                431:20-108

432-3(b)                431:20-112

432-4                   431:20-108

432-5                   431:20-108

432-6                   431:20-108

432-7                   431:20-108

432-8                   431:20-108

432-9                   431:20-107

432-10                  431:20-106

432-11                  431:20-114

432-12                  431:20-115

432-13                  431:20-110

432-14

432-15                  431:20-111

432-16

432-17                  431:20-105

432-18                  431:20-120

432-19                  431:20-120

432-20                  431:20-121

432-21                  431:20-102

432-22                  431:20-118

432-23                  431:20-118

432-24                  431:20-118

432-25

432-26                  431:20-122

432-27                  431:20-124

432-28                  431:20-123

432-29                  431:20-125

432-30                  431:20-119

432-31                  431:20-103

432-32                  431:20-104

433-1                   432:1-104

433-2                   432:1-301, 302

433-3                   432:1-303

433-4                   432:1-304

433-5                   432:1-202, 305

433-6                   432:1-307

433-7                   432:1-306, 401

433-8                   432:1-404

433-9                   432:1-402

433-10                  432:1-202, 203

433-11                  432:1-202

433-12

433-13                  432:1-201

433-14                  432:1-502

433-15                  432:1-503

433-16                  432:1-501

433-17                  432:1-403

433-18                  432:1-105

433-19                  432:1-103

433-20                  432:1-601

433-21                  432:1-601

433-22                  432:1-103, 404

433-23                  432:1-602

433-24                  432:1-102

433-25                  432:1-603

434-1                   432:2-101

434-2                   432:2-104

434-3                   432:2-105

434-4                   432:2-106

434-5                   432:2-301

434-6                   432:2-301(6)

434-7

434-8                   432:2-202

434-9                   432:2-305

434-10                  432:2-306

434-11                  432:2-201

434-12                  432:2-302

434-13                  432:2-303

434-14                  432:2-203

434-15                  432:2-401

434-16                  432:2-401, 402

434-17                  432:2-405

434-18                  432:2-402

434-19                  432:2-403

434-20                  432:2-404

434-21                  432:2-404

434-22                  432:2-404

434-23                  432:2-204

434-24                  432:2-304

434-25                  432:2-603

434-26                  432:2-605

434-27                  432:2-606

434-28                  432:2-607

434-29                  432:2-609

434-30                  432:2-701

434-31                  432:2-608

434-32                  432:2-702

434-33                  432:2-502

434-34                  432:2-501

434-35(a), (b), (c), (m)     432:2-602

434-35(c)               432:2-202

434-35(j)               432:2-601

434-36                  432:2-604

434-37                  432:2-604

434-38                  432:2-604

434-39                  432:2-610

434-40                  432:2-610

434-41                  432:2-503

434-42                  432:2-102

434-43                  432:2-704

434-44                  432:2-703

435-1                   431:10B-101

435-2(a)(2)             431:10B-102

435-2(b)                431:10B-103

435-3                   431:10B-104

435-4                   431:10B-105

435-5                   431:10B-106

435-6                   431:10B-107

435-7                   431:10B-108

435-8                   431:10B-109

435-9                   431:10B-110

435-10                  431:10B-111

435-11                  431:10B-112

435-12                  431:10B-113

435-13                  431:10B-114



CHAPTER 435C - HAWAII MEDICAL MALPRACTICE UNDERWRITING PLAN &NBSP;

§435C-1 - Purpose.

[§435C-1]  Purpose.  The purpose of this chapter is to provide a contingency plan to be instituted by the insurance commissioner upon the unavailability of medical malpractice insurance in this State. [L 1975, c 161, pt of §1]

Cross References

Medical torts, see chapter 671.



§435C-2 - Definitions.

§435C-2  Definitions.  As used in this chapter:

"Medical malpractice insurance" means insurance coverage against the legal liability of the insured and against loss, damage, or expense incident to a claim arising out of the death or injury of any person as the result of negligence or malpractice in rendering professional service by any licensed physician or hospital.

"Net direct premiums" means general casualty insurance direct premiums written as reported on the Hawaii State Page of the Exhibit of Premium and Losses of the annual statement under medical malpractice, workers' compensation, and other liability lines of business.

"Plan" means the joint underwriting plan established pursuant to the provisions of this chapter. [L 1975, c 161, pt of §1 and am c 41, §1; am L 1979, c 164, §1; am L 1998, c 204, §1]

Revision Note

Definitions restyled and rearranged.



§435C-3 - Joint underwriting plan, establishment.

§435C-3  Joint underwriting plan, establishment.  (a)  A joint underwriting plan is established, consisting of all insurers authorized to write and engaged in writing casualty insurance in this State on a direct basis.  Each insurer shall be a member of the plan and shall maintain membership as a condition of its licensure to transact such insurance in this State.  The purpose of the plan shall be to provide medical malpractice insurance on a self-supporting basis.  The plan shall be the exclusive agency through which medical malpractice insurance may be written in this State on a primary basis for physicians and hospitals.

(b)  The plan shall, pursuant to the provisions of this chapter and the plan of operation with respect to medical malpractice insurance, have the power on behalf of its members:

(1)  To issue, or to cause to be issued policies of insurance to applicants, including incidental coverages and subject to limits as specified in the plan of operation but not to exceed $100,000 for each claimant under one policy in any one year;

(2)  To appoint service companies to underwrite such insurance and to adjust and pay losses with respect thereto;

(3)  To assume reinsurance from its members; and

(4)  To cede reinsurance.

(c)(1)  The commissioner shall, after consultation with the joint underwriting plan, representatives of the public, the Hawaii Medical Association and other affected individuals and organizations, promulgate a plan of operation consistent with the provisions of this chapter within sixty days after the creation of the plan.  The plan of operation shall become effective and operational upon order of the insurance commissioner.

(2)  The plan of operation shall provide for economic, fair and nondiscriminatory administration and for the prompt and efficient provision of medical malpractice insurance, and shall contain other provisions including, but not limited to, preliminary assessment of all members for initial expenses necessary to commence operation, establishment of necessary facilities, management of the plan, assessment of members to defray losses and expenses, commission arrangements, reasonable and objective underwriting standards, acceptance and cession of reinsurance, appointment of servicing carriers and standards, and procedures for determining amounts of insurance to be provided by the plan.

(3)  The plan of operation shall provide that any profit achieved by the plan be added to the reserves of the plan or returned to the policyholders as a dividend.

(4)  Amendments to the plan of operation may be made by the directors of the plan, subject to the approval of the insurance commissioner, or shall be made at the direction of the insurance commissioner. [L 1975, c 161, pt of §1; am L 1976, c 219, §5; am L 1984, c 232, §2]



§435C-4 - Procedures.

§435C-4  Procedures.

(a)(1)  Any licensed physician or hospital shall, on or after the effective date of the plan of operation, apply to the plan for such coverage.  Such application may be made on behalf of an applicant by a producer authorized by the applicant.

(2)  If the plan determines that the applicant meets the underwriting standards of the plan as provided in the plan of operation and there is no unpaid, uncontested premium due from the applicant for prior insurance (as shown by the insured having failed to make written objection to the premium charges within thirty days after billing), then the plan, upon receipt of the premium, or such portion thereof as is prescribed in the plan of operation, shall cause to be issued a policy of medical malpractice insurance for a term of one year.

(b)(1)  The rates, rating plan, rating classifications, territory, and policy forms applicable to the insurance written by the plan and statistics relating thereto shall be subject to sections 431:14-101 to 431:14-117 unless otherwise provided hereto, giving due consideration to the past and prospective loss and expense experience within and outside this State for medical malpractice insurance of all of the member companies of the plan, trends in the frequency and severity of losses, the investment income of the plan, and such other information as the insurance commissioner may require;

(2)  Any deficit sustained by the plan in any one year shall be recouped, pursuant to the plan of operation and the rating plan then in effect by one or both of the following procedures:

(A)  An assessment upon the policyholders; or

(B)  A rate increase applicable prospectively;

(3)  Effective after the initial year of operation, rating plans and rating rules, and any provisions of recoupment through policyholder assessment or premium rate increase, shall be based upon the plan's loss and expense experience, together with such other information based upon such experience as the insurance commissioner may deem appropriate.  The resultant premium rates shall be on an actuarially sound basis and shall be calculated to be self-supporting;

(4)  In the event that sufficient funds are not available for the sound financial operation of the plan, pending recoupment as provided in paragraph (3) of this subsection, all members shall, on a temporary basis contribute to the financial requirements of the plan in the manner provided for in section 435C-5.  Any such contribution shall be reimbursed to the members following recoupment as provided in paragraph (3) of this subsection; and

(5)  The commissioner shall consider requiring the plan to offer policies on a claims made or occurrence basis; provided that the premium rate charged for the policies shall be at rates established on an actuarially sound basis and that are calculated to be self-supporting. [L 1975, c 161, pt of §1; am L 1998, c 204, §2; am L 2002, c 155, §105; am L 2004, c 122, §94]



§435C-5 - Participation.

§435C-5  Participation.  All insurers that are members of the plan shall participate in its expenses, profits, and losses in the proportion that the net direct premiums of each such member (excluding that portion of premiums attributable to the operation of the plan) written during the preceding calendar year bears to the aggregate net direct premiums written in this State by all members of the plan. Insurers that are members of the plan may also be appointed by the insurance commissioner as servicing companies to underwrite the medical malpractice insurance.  Each insurer's participation in the plan shall be determined annually on the basis of such net direct premiums written during the preceding calendar year, as reported in the annual statements and other reports filed by the insurer with the insurance commissioner.  No member shall be obligated in any one year to reimburse the plan on account of its proportionate share in the deficit from operations of the plan in that year in excess of one per cent of its policyholders' surplus and the aggregate amount not so reimbursed shall be reallocated among the remaining members in accordance with the method of determining participation prescribed in this section after excluding from the computation the total net direct premiums of all members not sharing in the excess deficit.  In the event that the deficit from operations allocated to all members of the plan in any calendar year shall exceed one per cent of their respective policyholders' surplus, the amount of such deficit shall be allocated to each member in accordance with the method of determining participation prescribed in this section. [L 1975, c 161, pt of §1; am L 1998, c 204, §3]



§435C-6 - Directors.

[§435C-6]  Directors.  The plan shall be governed by a board of eleven directors, ten to be selected annually.  Five directors shall be elected by cumulative voting by the members of the plan, whose votes in such election shall be weighted in accordance with each member's net direct premiums written during the preceding calendar year.  Three directors shall be appointed by the insurance commissioner as representatives of the medical profession.  Two directors shall be appointed by the insurance commissioner as representatives of the public.  The five member companies serving on the first board shall be elected at a meeting of the members, or their authorized representatives, which shall be held at a time and place designated by the insurance commissioner.  The insurance commissioner shall appoint the five directors serving on the first board on or before the date of such meeting.  The insurance commissioner shall be the other member and shall be its chairperson. [L 1975, c 161, pt of §1]



§435C-7 - Appeals and judicial review.

[§435C-7]  Appeals and judicial review.  Any applicant to the plan, any person insured pursuant to this chapter, or their representatives, or any affected insurer, may appeal to the insurance commissioner within thirty days after any ruling, action or decision by or on behalf of the plan, with respect to those items the plan of operation defines as appealable matters.

All orders of the insurance commissioner made pursuant to this chapter shall be subject to judicial review as provided in section 431:14-118. [L 1975, c 161, pt of §1]

Revision Note

Section "431:14-118" substituted for "431-705".



§435C-8 - Privileged communications.

§435C-8  Privileged communications.  There shall be no liability on the part of, and no cause of action of any nature shall arise against the plan, its agents or employees, an insurer, any producer, or the insurance commissioner or the commissioner's authorized representatives, for any statements made in good faith by them in any reports or communications concerning risks insured or to be insured by the plan, or at any administrative hearing conducted in connection therewith. [L 1975, c 161, pt of §1; gen ch 1985; am L 2002, c 155, §106]

Cross References

Required reports privileged by statute, see §626-1, rule 502.



§435C-9 - Annual statements.

[§435C-9]  Annual statements.  The plan shall file in the office of the insurance commissioner annually on or before the fifteenth day of March, a statement which shall contain information with respect to its transactions, conditions, operations and affairs during the preceding year.  Such statement shall contain such matters and information as are prescribed and shall be in such form as is approved by the insurance commissioner.  The insurance commissioner may, at any time, require the plan to furnish additional information with respect to its transactions, condition, or any matter connected therewith considered to be material and of assistance in evaluating the scope, operation and experience of the plan. [L 1975, c 161, pt of §1]



§435C-10 - Examinations.

[§435C-10]  Examinations.  The insurance commissioner shall make an examination into the affairs of the plan at least annually.  Such examination shall be conducted and the report thereon filed in the manner prescribed in section 431:2-302.  The expenses of every such examination shall be borne and paid by the plan in the manner prescribed by section 431:2-306. [L 1975, c 161, pt of §1]

Revision Note

Sections 431:2-302 and 431:2-306 substituted for sections 431-54 and 431-59, respectively.



§435C-11 - Initiation of plan.

[§435C-11]  Initiation of plan.  The plan becomes operational at the direction of the insurance commissioner, upon a finding that medical malpractice insurance is not or will not be readily available in this State to the majority of the physicians and hospitals.  Upon a finding by the insurance commissioner that medical malpractice insurance has become readily available in the voluntary market, the commissioner may direct the plan to cease writing medical malpractice insurance.

The plan, being a temporary measure, shall not remain in existence for more than three years after the plan becomes operational. [L 1975, c 161, pt of §1; gen ch 1985]






CHAPTER 435E - PHYSICIANS AND SURGEONS COOPERATIVE INDEMNITY

§435E-1 - Definitions.

PART I.  COOPERATIVE INDEMNITY

§435E-1  Definitions.  Unless the context clearly requires otherwise:

"Commissioner" means the insurance commissioner of this State.

"Physician" or "surgeon" means any person licensed to practice medicine or osteopathic medicine under chapter 453; or any professional corporation, partnership, or other entity whose stockholders or partners are comprised solely of persons licensed under chapter 453. [L 1977, c 182, pt of §1; am L 1982, c 203, §15; am L 1996, c 202, §10; am L 2009, c 11, §56]

Note

The 2009 amendment is retroactive to April 3, 2008.  L 2009, c 11, §76(2).

Cross References

Insurance commissioner, see §431:2-102.



§435E-2 - Cooperative indemnity.

§435E-2  Cooperative indemnity.  Physicians and surgeons may, any other law to the contrary notwithstanding, form cooperative corporations for the purposes of this chapter.  The members of a cooperative corporation, which shall be limited to physicians and surgeons only, may enter into unincorporated interindemnity or reciprocal contracts among themselves; provided that such contracts indemnify solely in respect to medical malpractice claims against such members, and do not collect in advance of loss any moneys other than contributions by each member to a collective reserve trust fund or for necessary expenses of administration.  In addition, each such interindemnity, reciprocal, or interinsurance contract shall meet the requirements of this chapter. [L 1977, c 182, pt of §1]



§435E-3 - Rules.

§435E-3  Rules.  The commissioner may adopt, amend, and repeal rules necessary to implement this chapter, subject to chapter 91. [L 1977, c 182, pt of §1; am L 1982, c 203, §16]



§435E-11 - Trust agreement, required.

PART II.  TRUST AGREEMENTS

§435E-11  Trust agreement, required.  (a)  Each participating member shall enter into and, concurrently therewith, receive an executed copy of a trust agreement, which shall govern the collection and disposition of all funds of the interindemnity arrangement.

(b)  The trust agreement shall, as a minimum, provide for meeting all requirements of this part. [L 1977, c 182, pt of §1]



§435E-12 - Trust corpus, contributions.

§435E-12  Trust corpus, contributions.  There shall be an initial trust corpus of not less than $3,000,000 which corpus shall be a trust fund to secure enforcement of the interindemnity arrangement.  The average initial contribution to such corpus shall be not less than $20,000 per member participating in the interindemnity arrangement.  No such interindemnity arrangement shall become operative until the requisite minimum reserve trust fund has been established by such participating members.  The commissioner shall have the power to investigate and verify the amounts specified by law. [L 1977, c 182, pt of §1; am L 1979, c 207, §1; am L 1982, c 203, §16]



§435E-13 - Board of trustees.

§435E-13  Board of trustees.  The reserve trust fund created by such trust agreement shall be administered by a board of trustees of three or more members, all of whom shall be physicians and surgeons, participating members in the interindemnity arrangement, and elected biennially or more frequently by at least a majority of all members participating in the interindemnity arrangement. [L 1977, c 182, pt of §1]



§435E-14 - Board of trustees, custodian.

§435E-14  Board of trustees, custodian.  The board of trustees shall be the custodian of all funds of the interindemnity arrangement, and all such funds shall be deposited in such bank or banks and savings and loan associations in Hawaii as the board designates, and each such account shall require two or more signatories for withdrawal of funds.  The authorized signatories shall be appointed by the board and shall be limited to physicians and surgeons and participating members in the interindemnity arrangement.  Each signatory on such accounts shall maintain, at all times while empowered to draw on such funds, for the benefit of the interindemnity arrangement, a bond against loss suffered through embezzlement, mysterious disappearance, holdup, or burglary or other loss issued by a bonding company licensed to do business in Hawaii in a penal sum of not less than $100,000. [L 1977, c 182, pt of §1]



§435E-15 - Funds, investment.

§435E-15  Funds, investment.  All funds held in trust which are in excess of current financial needs shall be invested and reinvested from time to time, under the direction of the board of trustees, in a manner consistent with the requirements of article 8 of chapter 412, or in certificates of deposits or time deposits issued by banks, savings banks, savings and loan associations and depository financial services loan companies in Hawaii duly insured by instrumentalities of the United States government. [L 1977, c 182, pt of §1; am L 1993, c 350, §21]



§435E-16 - Payments.

§435E-16  Payments.  The income earned on the corpus of the trust fund shall be the source for the payment of the claims, costs, judgments, settlements, and costs of administration contemplated by such interindemnity arrangement, and to the extent such income is insufficient for such purposes, the board of trustees shall have the power and authority to assess participating members for all amounts necessary to meet the obligations of such interindemnity arrangement in accordance with the terms thereof and any such assessment levied against a member shall be the personal obligation of such member.  Any person who obtains a final judgment of recovery for medical malpractice against a member of such interindemnity arrangement shall have, in addition to any other remedy, the right to assert directly all rights to indemnification which the judgment debtor has under the interindemnity arrangement.  Such final judgment shall be a lien on the reserve trust fund to secure payment of such judgment, limited to the extent of the judgment debtor's rights to indemnification. [L 1977, c 182, pt of §1]



§435E-17 - Minimum indemnity level.

§435E-17  Minimum indemnity level.  Each participating member shall be covered by such interindemnity arrangement for not less than $100,000 for each claim and not less than $300,000 annual aggregate of professional negligence, with the terms and conditions of such coverage to be specified in the trust agreement. [L 1977, c 182, pt of §1]



§435E-18 - Withdrawal of corpus.

§435E-18  Withdrawal of corpus.  Withdrawal of all, or any portion of, the corpus of the reserve trust fund shall be upon the written authorization signed by at least two-thirds of the members of the board of trustees. [L 1977, c 182, pt of §1]



§435E-19 - Annual reports; disclosure.

§435E-19  Annual reports; disclosure.  The board of trustees shall furnish the following to each member participating in such interindemnity arrangement, and shall file a copy with the commissioner:

(1)  Within one hundred twenty days after the end of each fiscal year a statement of the assets and liabilities of the interindemnity arrangement as of the end of such year, a statement of the revenue and expenditures of the interindemnity arrangement, and a statement of the changes in corpus of the reserve trust for such year, in each case accompanied by a certificate signed by a firm of independent certified public accountants selected by the board of trustees indicating that such firm has conducted an audit of such statements in accordance with generally accepted auditing standards and indicating the results of such audit.

(2)  Within forty-five days after the end of each of the first three quarterly periods of each fiscal year a statement of the assets and liabilities of the interindemnity arrangement as of the end of such quarterly period, a statement of the revenue and expenditures of the interindemnity arrangement and a statement of the changes in corpus of the reserve trust for such period, in each case accompanied by a certificate signed by a majority of the members of the board of trustees to the effect that such statements were prepared from the official books and records of the interindemnity arrangement.

In addition to the statements required to be filed pursuant to this section, the board of trustees shall annually file with the commissioner an authorization for disclosure of all financial records pertaining to the interindemnity arrangement.  For the purpose of this paragraph, the authorization for disclosure shall also include the financial records of any association, partnership, or corporation that has management or control of the funds or the operation of the interindemnity arrangement. [L 1977, c 182, pt of §1; am L 1982, c 203, §16]



§435E-20 - Death of member.

§435E-20  Death of member.  In the event a participating member who is in full compliance with the trust agreement dies, the initial contribution made by the decedent shall be returned to the member's estate or designated beneficiary; the indemnity coverage shall continue for the benefit of the decedent's estate in respect of occurrences during the time the decedent was a participating member; and neither the person receiving the repayment of the initial contribution nor the decedent's estate shall be responsible for any assessments levied following the death of the member. [L 1977, c 182, pt of §1]



§435E-21 - Retirement of member.

§435E-21  Retirement of member.  A participating member who is then in full compliance with the trust agreement and who has reached the age of sixty-five and who has retired completely from the practice of medicine may elect to retire from the interindemnity arrangement, in which case the member shall not be responsible for assessments levied following the date notice of retirement is given to the trust.  Following retirement, the indemnity coverage shall continue for the benefit of the member in respect of occurrences prior to the time the member retired from the interindemnity arrangement.  The retired member's initial contribution shall be repaid ten years from the date the notice of retirement is received by the trust, or such earlier date as specified in the trust agreement. [L 1977, c 182, pt of §1]



§435E-22 - Disability of member.

§435E-22  Disability of member.  During any period in which a participating member, who is then in full compliance with the trust agreement, has, in the judgment of the board of trustees, become unable to perform any and every duty of his or her regular professional occupation, the indemnity coverage shall continue for the benefit of such member and such member shall not be responsible for assessments levied during such period. [L 1977, c 182, pt of §1]



§435E-23 - Member failure to pay.

§435E-23  Member failure to pay.  In the event a participating member fails to pay any assessment when the same is due, the board of trustees may terminate such person's membership status if such failure to pay is not cured within thirty days from the date the assessment was due.  Upon termination the former participating member shall not be entitled to the return of all or any part of his or her initial contribution, and the indemnity coverage shall thereupon terminate as to all claims then pending against such person and in respect to all occurrences prior to the date of such termination of membership.  However, in the event the interindemnity arrangement is then providing legal defense services to such person, the interindemnity arrangement shall continue to provide those services for a period of ten days following such termination. [L 1977, c 182, pt of §1]



§435E-24 - Noncomplying member.

§435E-24  Noncomplying member.  In the event a participating member fails to comply with any provision of the trust agreement (other than a failure to pay assessments when due), the board of trustees may terminate the person's membership status if such failure to comply is not cured within sixty days from the date the person is notified of the failure; provided that before such membership status may be terminated such person shall be given the right to call for a hearing before the board of trustees (to be held before the expiration of such sixty-day period), at which hearing such person shall be given the opportunity to demonstrate to the board of trustees that no failure to comply has occurred; or, if it has occurred, that it has been cured.  Upon termination, the former participating member shall not be entitled to the return of all or any part of his or her initial contribution, and the indemnity coverage shall thereupon terminate as to all claims then pending against such person and in respect to all occurrences prior to the date of such termination of membership.  However, in the event the interindemnity arrangement is then providing legal defense services to such person, the interindemnity arrangement shall continue to provide those services for a period of ten days following such termination. [L 1977, c 182, pt of §1]



§435E-25 - Voluntary termination of a member.

§435E-25  Voluntary termination of a member.  A participating member who is then in full compliance with the trust agreement may elect voluntarily to terminate his or her membership in the interindemnity arrangement.  Upon voluntary termination, such person may further elect to cease being responsible for future assessments, or to continue to pay such assessments until such time as such person's initial contribution is repaid.  In the event such person elects to cease being responsible for future assessments, the indemnity coverage shall thereupon terminate and such person shall either be responsible for his or her own exposure for acts committed while a participating member in the interindemnity arrangement, or he or she may request the interindemnity arrangement to purchase or provide, at the cost of such person, coverage for such exposure.  The initial contribution of such person shall be repaid on the tenth anniversary of the date such contribution was made.  In the event such person elects to continue to be responsible for assessments, the indemnity coverage shall continue in respect of occurrences prior to the date of the voluntary termination, and the initial contribution of such person shall be repaid at such time as the board of trustees is satisfied that (1) there are no claims pending against the person in respect of occurrences during the time the person was a participating member, and (2) the statute of limitations has run on all claims which might be asserted against the person in respect of occurrences during such time.  In no event shall such repayment be made earlier than the tenth anniversary of the date such contribution was made. [L 1977, c 182, pt of §1]



§435E-26 - Involuntary termination of a member.

§435E-26  Involuntary termination of a member.  The board of trustees shall have the right to terminate the membership of a participating member where the board of trustees determines that such termination is in the best interests of the interindemnity arrangement even though such person has complied with all of the provisions of the trust agreement.  Such a termination may be effected only if at least two-thirds of the members of the board of trustees indicate in writing their decision so to terminate.  If the board of trustees proposes to terminate a member, the member shall have the right to call a special meeting of all participating members for the purpose of voting on whether or not the member shall be so terminated.  The member shall not be terminated if at least two-thirds of the participating members present indicate that the member should not be terminated.  In the event a member is terminated, the person may elect either:

(1)  To request the return of his or her initial contribution, in which case the same shall be repaid and the indemnity coverage shall thereupon terminate as to all claims then pending against such person and in respect to all occurrences prior to the date of such termination of membership.  However, in the event the interindemnity arrangement is then providing legal defense services to such person, the interindemnity arrangement shall continue to provide those services for a period of thirty days to enable such person to assume his or her own defense; or

(2)  To release all rights to the return of the initial contribution, in which case the indemnity coverage shall continue for the benefit of the member in respect of occurrences during the time the person was a participating member and the person shall have no responsibility for assessments levied following such termination. [L 1977, c 182, pt of §1]



§435E-27 - Rights of members.

§435E-27  Rights of members.  Each member participating in an interindemnity arrangement shall have the right of access to, and the inspection of, the books and records of the interindemnity arrangement, subject to reasonable regulation by the board of trustees. [L 1977, c 182, pt of §1]



§435E-28 - Meeting of members.

§435E-28  Meeting of members.  There shall be a meeting of all members participating in the interindemnity arrangement, at least annually, after not less than ten days' written notice has been given, at a location reasonably convenient to the participating members and on a date which is within a reasonable period of time following the distribution of the annual financial statements. [L 1977, c 182, pt of §1]



§435E-29 - Termination.

§435E-29  Termination.  The interindemnity arrangement, and the reserve trust fund incident thereto, shall be subject to termination at any time by the vote or written consent of not less than three-fourths of the participating members. [L 1977, c 182, pt of §1]



§435E-31 - Annual report, certificate of transmittal.

PART III.  BOARD OF TRUSTEES, MEMBERS

§435E-31  Annual report, certificate of transmittal.  The board of trustees shall cause to be recorded with the commissioner within one hundred twenty days following the end of each fiscal year, a written statement, executed by a majority of the board of trustees under penalty of perjury, reciting that each member participating in the interindemnity arrangement was mailed a copy of the annual financial statement and quarterly audit certificates by first-class mail, postage prepaid, required by section 435E-19. [L 1977, c 182, pt of §1; am L 1982, c 203, §16]



§435E-32 - Prospective member.

§435E-32  Prospective member.  Each physician or surgeon solicited to become a participating member in an interindemnity arrangement shall receive in writing, at least forty-eight hours prior to the execution by the prospective participating member of the trust agreement, and at least forty-eight hours prior to the payment by the prospective participating member of any consideration in connection with such interindemnity arrangements, the following information:

(1)  A copy of the articles of incorporation and bylaws of the cooperative corporation and a copy of the form of trust agreement to be executed by such prospective participating member.

(2)  A disclosure statement regarding the interindemnity arrangement.  The disclosure statement shall contain on the first or cover page a legend in boldface type reading substantially as follows:

"THE INTERINDEMNITY ARRANGEMENT CONTEMPLATED HEREIN PROVIDES THAT PARTICIPATING MEMBERS HAVE UNLIMITED PERSONAL LIABILITY FOR ASSESSMENTS WHICH MAY BE LEVIED TO PAY FOR THE PROFESSIONAL NEGLIGENCE LIABILITIES COVERED BY THIS ARRANGEMENT.  NO ASSURANCES CAN BE GIVEN REGARDING THE AMOUNT OR FREQUENCY OF ASSESSMENTS WHICH MAY BE SO LEVIED, OR THAT ALL PARTICIPATING MEMBERS WILL MAKE TIMELY PAYMENT OF THEIR ASSESSMENTS TO COVER THE PROFESSIONAL NEGLIGENCE LIABILITY OF A PARTICIPATING MEMBER."

(3)  The disclosure statement shall further contain all of the following information:

(A)  The amount, nature, and terms and conditions of the professional negligence coverage available under the interindemnity arrangement.

(B)  The amount of the initial contribution required of each participating member and a statement of the minimum number of members and aggregate contributions required for the interindemnity arrangement to commence.

(C)  The names, addresses, and professional experience of each member of the board of trustees.

(D)  The requirements for admission as a participating member.

(E)  A statement of the services to be provided under the interindemnity arrangement to each participating member.

(F)  A statement regarding the obligation of each member to pay assessments and the consequences for failure to do so.

(G)  A statement of the rights and obligations of a participating member in the event the member dies, retires, becomes disabled, or terminates participation for any reason, or the interindemnity arrangement terminates for any reason.

(H)  A statement regarding the claims administration services to be provided, indicating whether these services will be delegated to others pursuant to a contractual arrangement.

(I)  A statement of the voting rights of the members and the circumstances under which participation of the member may be terminated and under which the interindemnity arrangement may be terminated.

(J)  If any statement of estimated or projected financial information for the interindemnity arrangement is issued, a statement of the estimation or projection and a summary of the data and assumptions upon which it is based.

(4)  A list with the names and addresses of all then current participating members of the interindemnity arrangement. [L 1977, c 182, pt of §1]



§435E-33 - Compensation.

§435E-33  Compensation.  No person shall receive, or be entitled to receive any payment, bonus, salary, income, compensation, or other benefit whatsoever, either from the reserve trust fund or the income therefrom or from any other funds of the interindemnity arrangement or the members thereof based on the number of participating members, or the amount of the reserve trust fund or other funds of the interindemnity arrangement. [L 1977, c 182, pt of §1]



§435E-34 - Peer review.

§435E-34  Peer review.  (a)  A peer review committee or committees shall be established by the trust agreement to review the qualifications of any physician and surgeon to participate or continue to participate in the interindemnity arrangement, and to review the quality of medical services rendered by any participating member, as well as the validity of medical malpractice claims made against participating members.

(b)  Any physician and surgeon, prior to becoming a participating member of the interindemnity arrangement, shall be reviewed and approved by a majority of the members of the peer review committee.

(c)  No peer review committee, or any of its members, shall be liable for any action taken by the committee in reviewing the qualifications of a physician and surgeon to participate or continue to participate, or the quality of medical services rendered, or the validity of a medical malpractice claim, unless it is alleged and proved that such action was taken with actual malice. [L 1977, c 182, pt of §1]

Cross References

Chiropractic peer review, see §663-1.8.

Health care peer review, see chapter 671D.

Professional society peer review, see §663-1.7.



§435E-41 - Unfair methods of competition and deceptive acts or practices.

PART IV.  UNFAIR COMPETITION AND

DECEPTIVE ACTS OR PRACTICES

§435E-41  Unfair methods of competition and deceptive acts or practices.  The following are unfair methods of competition and deceptive acts or practices with respect to cooperative corporations or interindemnity arrangements under this chapter:

(1)  Making any false or misleading statement as to, or issuing, circulating, or causing to be made, issued, or circulated, any estimate, illustration, circular, or statement misrepresenting the terms of any interindemnity arrangement or the benefits or advantages promised thereby, or making any misleading representation or any misrepresentation as to the financial condition of an interindemnity arrangement, or making any misrepresentation to any participating member for the purpose of inducing or tending to induce the member to lapse, forfeit, or surrender his or her rights to indemnification under the interindemnity arrangement.  It shall be a false or misleading statement to state or represent that a cooperative corporation or interindemnity arrangement is or constitutes "insurance" or an "insurance company" or an "insurance policy".

(2)  Making or disseminating or causing to be made or disseminated before the public in this State, in any newspaper or other publication, or any advertising device, or by public outcry or proclamation, or in any other manner or means whatsoever, any statement containing any assertion, representation, or statement with respect to such cooperative corporations or interindemnity arrangements, or with respect to any person in the conduct of such cooperative corporations or interindemnity arrangements, which is untrue, deceptive, or misleading, and which is known, or which by the exercise of reasonable care should be known, to be untrue, deceptive, or misleading.  It shall be a false or misleading statement to state or represent that a cooperative corporation or interindemnity arrangement is or constitutes "insurance" or an "insurance company" or an "insurance policy".

(3)  Entering into any agreement to commit, or by any concerted action committing, any act of boycott, coercion, or intimidation resulting in or tending to result in an unreasonable restraint of, or monopoly in, such cooperative corporations or interindemnity arrangements.

(4)  Filing with any supervisory or other public official, or making, publishing, disseminating, circulating, or delivering to any person, or placing before the public, or causing directly or indirectly, to be made, published, disseminated, circulated, or delivered to any person, or placed before the public any false statement of financial conditions of such a cooperative corporation or interindemnity arrangement with intent to deceive.

(5)  Making any false entry in any book, report, or statement of such a cooperative corporation or interindemnity arrangement with intent to deceive any agent or examiner lawfully appointed to examine into its condition or into any of its affairs, or any public official to whom such a cooperative corporation or interindemnity arrangement is required by law to report or who has authority by law to examine into its conditions or into any of its affairs, or, with like intent, wilfully omitting to make a true entry of any material fact pertaining to a cooperative corporation or interindemnity arrangement in any book, report, or statement of a cooperative corporation or interindemnity arrangement.

(6)  Making or disseminating, or causing to be made or disseminated, before the public in this State, in any newspaper or other publication, or any other advertising device, or by public outcry or proclamation, or in any other manner or means whatever, whether directly or by implication, any statement that such a cooperative corporation or interindemnity arrangement is insured against insolvency, or otherwise protected by law.

(7)  Knowingly committing or performing with such frequency as to indicate a general business practice any of the following unfair claims settlement practices:

(A)  Misrepresenting to claimants pertinent facts or provisions relating to any coverage at issue.

(B)  Failing to acknowledge and act promptly upon communications with respect to claims arising under such interindemnity arrangements.

(C)  Failing to adopt and implement reasonable standards for the prompt investigation and processing of claims arising under such interindemnity arrangement.

(D)  Failing to affirm or deny coverage of claims within a reasonable time after proof of claim requirements have been completed and submitted by the participating member.

(E)  Not attempting in good faith to effectuate prompt, fair, and equitable settlements of claims in which liability has become reasonably clear.

(F)  Compelling participating members to institute litigation to recover amounts due under an interindemnity arrangement by offering substantially less than the amounts ultimately recovered in actions brought by such participating members when such participating members have made claims under such interindemnity arrangements for amounts reasonably similar to the amounts ultimately recovered.

(G)  Attempting to settle a claim by a participating member for less than the amount to which a reasonable person would have believed he or she was entitled by reference to written or printed advertising material accompanying or made part of an application for membership in such an interindemnity arrangement.

(H)  Attempting to settle claims on the basis of an interindemnity arrangement which was altered without notice to the participating member.

(I)  Failing, after payment of a claim, to inform participating members, upon request by them, of the coverage under which payment has been made.

(J)  Making known to claimants a practice of such cooperative corporation or interindemnity arrangement of appealing from arbitration awards in favor of claimants for the purpose of compelling them to accept settlements or compromises less than the amount awarded in arbitration.

(K)  Delaying the investigation or payment of claims by requiring a claimant, or his or her physician, to submit a preliminary claim report, and then requiring the subsequent submission of formal proof of loss forms, both of which submissions contain substantially the same information.

(L)  Failing to settle claims promptly, where liability has become apparent, under one portion of an interindemnity arrangement in order to influence settlements under other portions of the interindemnity arrangement.

(M)  Failing to provide promptly a reasonable explanation of the basis relied on in the interindemnity arrangement, in relation to the facts of applicable law, or the denial of a claim or for the offer of a compromise settlement.

(N)  Directly advising a claimant not to obtain the services of an attorney.

(O)  Misleading a claimant as to the applicable statute of limitations. [L 1977, c 182, pt of §1]



§435E-42 - Enforcement.

§435E-42  Enforcement.  Whenever it appears to the commissioner that any person has engaged or is about to engage in any act or practice constituting a violation of this chapter, the commissioner may in the commissioner's discretion bring an appropriate action in any circuit court of the State to enjoin the acts or practices or to otherwise enforce this chapter.  Upon a proper showing a permanent or preliminary injunction, restraining order, or writ of mandate shall be granted and a receiver or conservator may be appointed for the defendant or the defendant's assets.  The court shall not require the commissioner to post a bond. [L 1977, c 182, pt of §1; am L 1982, c 203, §16; gen ch 1985]



§435E-43 - Investigation, publication.

§435E-43  Investigation, publication.  The commissioner may, in the commissioner's discretion, (1) make such public or private investigations within or outside of this State as the commissioner deems necessary to determine whether any person has violated or is about to violate this chapter, or to aid in the enforcement of this chapter, and (2) publish information concerning the violation of this chapter. [L 1977, c 182, pt of §1; am L 1982, c 203, §16; gen ch 1985]



§435E-44 - Hearing, subpoena.

§435E-44  Hearing, subpoena.  For the purpose of any investigation or proceeding, the commissioner or any person designated by the commissioner may hold hearings subject to chapter 91. [L 1977, c 182, pt of §1; am L 1982, c 203, §16; gen ch 1985]



§435E-45 - Refusal to comply.

§435E-45  Refusal to comply.  In case of contumacy by, or refusal to obey a subpoena issued to, any person, the circuit court, upon application by the commissioner, may issue to the person an order requiring the person to appear before the commissioner or the officer designated by the commissioner, there to produce documentary evidence, if so ordered, or to give evidence touching the matter under investigation or in question.  Failure to obey the order of the court shall be punished by the court as a contempt. [L 1977, c 182, pt of §1; am L 1982, c 203, §16; gen ch 1985]



§435E-46 - Attendance and testimony.

§435E-46  Attendance and testimony.  No person is excused from attending or testifying or from producing any document or record before the commissioner, or in obedience to the subpoena of the commissioner or any officer designated by the commissioner, or in any proceeding instituted by the commissioner, on the ground that the testimony or evidence (documentary or otherwise) required of the person may tend to incriminate the person or subject the person to a penalty or forfeiture; but no individual may be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which the individual is compelled, after validly claiming the individual's privilege against self-incrimination, to testify or produce evidence (documentary or otherwise), except that the individual testifying is not exempt from prosecution and punishment for perjury or contempt committed in testifying. [L 1977, c 182, pt of §1; am L 1982, c 203, §16; gen ch 1985]












Volume 10

TITLE 25 - PROFESSIONS AND OCCUPATIONS

CHAPTER 436 - ABSTRACT MAKERS

TITLE 25.  PROFESSIONS AND OCCUPATIONS

Chapter

436 Abstract Makers--Repealed

436B Uniform Professional and Vocational Licensing Act

436C Licensing Sanctions for Student Loan Defaults

436D Acupuncture Practitioners--Repealed

436E Acupuncture Practitioners

436M Alarm Businesses

437 Motor Vehicle Industry Licensing Act

437B Regulation of Motor Vehicle Repairs

437D Motor Vehicle Rental Industry

438 Barbering, Practice of

439 Beauty Culture

440 Boxing Contests

440D No Rules Combat or Similar Contests--Repealed

440E Mixed Martial Arts Contests

440G Cable Television Systems

441 Cemetery and Funeral Trusts

442 Chiropractic

443 Collection Agencies--Repealed

443A Debt Collection Practices--Repealed

443B Collection Agencies

444 Contractors

445 County Licenses

446 Debt Adjusting

446D Degree Granting Institutions--Repealed

446E Unaccredited Degree Granting Institutions

447 Dental Hygienists

448 Dentistry

448A Escort Agencies--Repealed

448B Dietitians

448D Dental Service Organizations

448E Electricians and Plumbers

448F Electrologists

448H Elevator Mechanics

449 Escrow Depositories

450 Fumigation--Repealed

451 Gasoline, Fuel, and Motor Oil--Repealed

451A Hearing Aid Dealers and Fitters

451D Health Care Professionals

451J Marriage and Family Therapists

451K Genetic Counselors

452 Massage

453 Medicine and Surgery

453D Mental Health Counselors

454 Mortgage Brokers and Solicitors

454D Real Estate Collection Servicing Agents--Repealed

454F Secure and Fair Enforcement for Mortgage Licensing Act

454M Mortgage Services

455 Naturopathic Medicine

456 Notaries Public

457 Nurses

457A Nurse Aides

457B Nursing Home Administrators Act

457G Occupational Therapy Practice

458 Opticians, Dispensing

459 Optometry

460 Osteopathy

460J Pest Control Operators

461 Pharmacists and Pharmacy

461J Physical Therapy Practice Act

462 Photography--Repealed

462A Pilotage

463 Private Investigators and Guards

463E Podiatrists

464 Professional Engineers, Architects, Surveyors and

Landscape Architects

465 Psychologists

466 Public Accountancy

466J Radiologic Technology

466K Real Estate Appraisers

467 Real Estate Brokers and Salespersons

467A Rental Agencies--Repealed

467B Solicitation of Funds from the Public

467D Social Workers--Repealed

467E Social Workers

468 Solicitors; Business of Taking Orders--Repealed

468B Bonding of Solar Energy Device Dealers--Repealed

468E Speech Pathologists and Audiologists

468J Travel Agencies--Repealed

468K Travel Agencies--Repealed

468L Travel Agencies

468M Activity Providers and Activity Desks

469 Undertakers, Embalmers, Funeral Directors

470 Vendors, Itinerant--Repealed

471 Veterinary Medicine

Cross References

Attorneys, see chapter 605.

Firearms, dealers' license, see chapter 134, pt II.

Insurance agents, etc., see chapter 431, article 9.

Liquor licenses, see chapter 281.

Maximum time period to approve business permits, see §91-13.5.

Registered agents act, see chapter 425R.

CHAPTER 436

ABSTRACT MAKERS

REPEALED.  L 1977, c 70, §2.



CHAPTER 436B - UNIFORM PROFESSIONAL AND VOCATIONAL LICENSING ACT

§436B-1 - Short title.

PART I.  GENERAL PROVISIONS

§436B-1  Short title.  This chapter shall be known as and may be cited as the Professional and Vocational Licensing Act. [L 1991, c 111, pt of §2; am L 1992, c 202, §6]



§436B-2 - General definitions.

§436B-2  General definitions.  As used in this chapter:

"Board" means any board or commission which is created and authorized by statute to issue a professional or vocational license, and is established within or transferred to the department for administrative purposes or subject to the administrative control or supervision of the director.

"Department" means the department of commerce and consumer affairs.

"Director" means the director of commerce and consumer affairs.

"Executive secretary" or equivalent expressions means the individual employed by the department subject to chapter 76, who shall assist the licensing authority in administering this chapter, its licensing laws, rules, and orders, and who shall perform such other ministerial duties and delegated functions as authorized by law.

"Forfeit" or "forfeiture" means the immediate and automatic termination or cancellation without any prior consultation with the licensee of a license issued by a board, caused by a licensee's voluntary or involuntary failure to comply with the requirements for maintaining or renewing a license.

"License" means the permission to engage in a profession or vocation granted by the applicable licensing authority to a person who has satisfied every requirement for licensure, and shall include any registration, certificate, or other document issued by the licensing authority reflecting proof of permission.

"Licensee" means the person in whose name the licensing authority grants a license.

"Licensing authority" or "authority" means the director, or any licensing board or commission under the administrative control of the director pursuant to section 26-9(c), authorized by statute to grant or to deny licenses.

"Licensing laws" means the applicable chapter providing for the regulation, licensing, and practice of a profession or vocation by the licensing authority.

"Person" includes an individual, partnership, joint venture, corporation, association, business, trust, or any organized group of persons or legal entity, or any combination thereof.

"Program" means any regulatory program in which the director is authorized by law to grant or to deny a license to a person seeking permission to engage in a profession or vocation.

"Reinstate" or "reinstatement" means the permission to engage in a profession or vocation granted by the applicable licensing authority to a person whose license has been previously suspended by the licensing authority.

"Renew" or "renewal" means the permission to engage in a profession or vocation granted by the applicable licensing authority to a licensee who has applied for an extension of a current and valid license.

"Restore" or "restoration" means the permission to engage in a profession or vocation granted by the applicable licensing authority to a person whose license has been previously forfeited by the licensing authority. [L 1991, c 111, pt of §2; am L 1992, c 202, §7; am L 2000, c 253, §150]



§436B-3 - Applicability; prevailing provisions; construction.

§436B-3  Applicability; prevailing provisions; construction.  (a)  The provisions of this chapter shall only be applicable to the professions and vocations required by law to be regulated by the licensing authority.

(b)  Unless otherwise stated in this chapter, chapters 26, 26H, 91, and 92 and the licensing laws or rules for the respective profession or vocation shall prevail.  This chapter shall apply whenever chapters 26, 26H, 91, and 92 and the licensing laws or rules for the respective profession or vocation are silent.

(c)  This chapter shall be liberally construed to protect the health, safety, and welfare of consumers of services provided by a profession or vocation regulated by the licensing authority. [L 1991, c 111, pt of §2; am L 2002, c 20, §1]



§436B-4 - Rules.

[§436B-4]  Rules.  The licensing authority may adopt rules pursuant to chapter 91 to effectuate this chapter and its licensing laws, and to carry out its purpose of protecting the health, safety, and welfare of consumers of services provided by a profession or vocation regulated by the licensing authority.  The enumeration of specific matters which may properly be made the subject of rules shall not be construed to limit the licensing authority's broad general power to make all rules necessary to fully effectuate the purpose of this chapter. [L 1991, c 111, pt of §2]



§436B-5 - Conditions of office.

PART II.  ORGANIZATION

[§436B-5]  Conditions of office.  (a)  Each member of a board shall be selected and shall serve under the provisions of section 26-34, and before beginning a term of office, shall take an oath of office before a notary public, or other officer empowered to administer oaths.

(b)  Each member of a board shall serve without pay.  However, the actual and necessary traveling expenses incurred in connection with the performance of the member's official duties shall be paid by the department, upon the presentation of vouchers approved by the department. [L 1991, c 111, pt of §2]



§436B-6 - Organization of boards.

§436B-6  Organization of boards.  (a)  Immediately upon the qualification and appointment of the original members, and annually thereafter, the board shall elect one member as chair and one member as vice-chair.  In the absence of both the chair and the vice-chair to preside at a meeting, the members present shall select a chair pro tem.

(b)  Each board shall meet not less than twice a year at a time and place determined by the board.

(c)  The majority of the members to which the board is entitled shall constitute a quorum.  The concurrence of a majority of the members to which the board is entitled shall be necessary to make any action taken by the board valid.  Each board shall conduct its meetings in accordance with chapters 91 and 92. [L 1991, c 111, pt of §2; am L 1992, c 202, §8]



§436B-7 - Powers and duties of licensing authority.

§436B-7  Powers and duties of licensing authority.  In addition to any other powers and duties authorized by law, each licensing authority may:

(1)  Adopt, amend, or repeal rules, issue declaratory rulings or informal nonbinding interpretations, and conduct contested case proceedings pursuant to chapter 91;

(2)  Grant, deny, convert, forfeit, renew, reinstate, or restore licenses, including the issuance of conditional licenses;

(3)  Revoke, suspend, or otherwise limit the license of any licensee for any violation of the provisions in this chapter, the licensing laws, or any rule or order of the licensing authority;

(4)  Develop requirements for licensure through the applicable licensing law or rules;

(5)  Investigate and conduct hearings regarding any violation of this chapter, the licensing laws, and any rule or order of the licensing authority;

(6)  Monitor the scope of practice of the profession or vocation regulated by the licensing authority;

(7)  Prepare, administer, and grade examinations; provided that the licensing authority may contract with a testing agency to provide those services, and the licensing authority may also reserve the right to modify, amend, change, or regrade the examination;

(8)  Create fact-finding committees which may make recommendations to the licensing authority for its deliberations;

(9)  Contract with qualified persons including investigators who may be exempt from chapter 76 and who shall assist the licensing authority in exercising its powers and duties; and

(10)  Subpoena witnesses and documents, administer oaths, and receive affidavits and oral testimony, including telephonic communications, and do any and all things necessary or incidental to the exercise of the licensing authority's power and duties, including the authority to conduct contested case proceedings under chapter 91. [L 1991, c 111, pt of §2; am L 1992, c 202, §9; am L 2000, c 253, §150; am L 2001, c 149, §2]



§436B-8 - Delegation of authority.

§436B-8  Delegation of authority.  (a)  The board shall delegate to the department the authority to receive, arbitrate, investigate, and prosecute any complaint against a licensee.

(b)  A licensing authority may delegate to the executive secretary, or other designee, any of its powers or duties as it deems reasonable and proper.  The delegation of powers and duties by the licensing authority shall be made in accordance with the procedures set forth in section 436B-6(c).  However, the licensing authority shall not delegate its discretionary functions resulting in a final decision, including but not limited to the following:

(1)  Adopting, amending, or repealing rules;

(2)  Ordering disciplinary action against a licensee, including the revocation, suspension, or imposition of conditions or fines; provided that summary suspensions may be delegated; and

(3)  Granting, denying, or otherwise conditioning license applications, unless the granting, denying, or conditioning of a license does not require the exercise of the licensing authority's expertise and discretion. [L 1991, c 111, pt of §2; am L 1992, c 202, §10]



§436B-8.5 - Review of examinations.

[§436B-8.5]  Review of examinations.  The department, in its discretion, may allow an applicant to review the most recent examination failed by the applicant, provided that under no circumstances shall the licensing authority or the department allow an examination to be copied. [L 1992, c 202, §1]



§436B-9 - Action on applications; abandoned applications.

PART III.  APPLICATION FOR LICENSURE

§436B-9  Action on applications; abandoned applications.  (a)  Unless otherwise provided by law, each licensing authority shall take the following actions within one year after the filing of a complete application for licensure:

(1)  If it deems appropriate, conduct an investigation of the applicant; and

(2)  Notify the applicant in writing by mail of the decision regarding the application for licensure.  If the application has been denied, written notice of the decision shall state specifically the reason for denying the application and shall inform the applicant of the right to a hearing under chapter 91.

(b)  An application shall be considered to be abandoned if an applicant fails to provide evidence of continued efforts to complete the licensing process for two consecutive years; provided that the failure to provide evidence of continued efforts includes but is not limited to:

(1)  Failure to submit the required documents and other information requested by the licensing authority within two consecutive years from the last date the documents or other information were requested; or

(2)  Failure to provide the licensing authority with any written communication during two consecutive years indicating that the applicant is attempting to complete the licensing process, including but not limited to attempting to complete the examination requirement; and

provided further that the licensing authority may extend the above time periods by rule.  The licensing authority shall not be required to act on any abandoned application, and the application may be destroyed by the licensing authority or its delegate.  If the application is deemed abandoned by the licensing authority, the applicant shall be required to reapply for licensure and comply with the licensing requirements in effect at the time of reapplication. [L 1991, c 111, pt of §2; am L 1992, c 202, §11; am L 1995, c 35, §1; am L 2004, c 11, §1]



§436B-10 - Application and requirements for licensure.

§436B-10  Application and requirements for licensure.  (a)  Application for a license shall be made on an application form to be furnished by the licensing authority.  An applicant shall provide the following information on the application form:

(1)  The applicant's legal name;

(2)  Affirmation that the applicant is beyond the age of majority;

(3)  The applicant's current residence, business and mailing addresses, and phone numbers;

(4)  The applicant's social security number if the licensing authority is authorized by federal law to require the disclosure;

(5)  The date and place of any conviction of a penal crime directly related to the profession or vocation in which the applicant is applying for licensure, unless the conviction has been expunged or annulled, or is otherwise precluded from consideration by section 831-3.1;

(6)  Proof that the applicant is a United States citizen, a United States national, or an alien authorized to work in the United States;

(7)  Disclosure of similar licensure in any state or territory;

(8)  Disclosure of disciplinary action by any state or territory against any license held by the applicant; and

(9)  Any other information the licensing authority may require to investigate the applicant's qualifications for licensure.

Failure to provide the above information and pay the required fees shall be grounds to deny the application for licensure.

(b)  In addition to any other requirements provided by law, all applicants shall be:

(1)  Beyond the age of majority; and

(2)  A United States citizen, a United States national, or an alien authorized to work in the United States. [L 1991, c 111, pt of §2; am L 1992, c 202, §12; am L 1994, c 124, §1; am L 1995, c 35, §2; am L 1997, c 40, §1]



§436B-11 - Additional licensure requirements.

§436B-11  Additional licensure requirements.  In addition to any other requirements provided by law, the licensing authority may also require by rule that the applicant provide the following:

(1)  In the case of a partnership applicant, each general partner shall attest that each partner is beyond the age of majority;

(2)  Proof that the applicant is competent, trustworthy, fair, and has financial integrity; and

(3)  Proof that the applicant has satisfied all applicable business registration requirements prior to applying for licensure. [L 1991, c 111, pt of §2; am L 1992, c 202, §13; am L 1995, c 35, §3]



§436B-12 - Criminal conviction.

[§436B-12]  Criminal conviction.  When an applicant has been convicted of a penal crime directly related to the profession, vocation, or occupation for which licensure is sought, and it is determined that the conviction may be considered under section 831-3.1, the department, executive secretary, or the licensing authority's designee may request the following documents from the applicant:

(1)  Copies of any court records, orders, or other documents that state the facts and statutes upon which the applicant was convicted, the verdict of the court with regard to that conviction, the sentence imposed, and the actual terms of the sentence; and

(2)  Affidavits from any parole officer, employer, or other persons who can attest to a firm belief that the applicant has been sufficiently rehabilitated to warrant public trust. [L 1991, c 111, pt of §2]



§436B-13 - Renewal of license.

[§436B-13]  Renewal of license.  (a)  Each licensee shall be responsible for timely renewing the licensee's license and satisfying the renewal requirements provided by law.

(b)  At the time of license renewal, each licensee shall submit a completed renewal application and all applicable fees, and shall comply with any other requirement provided by law.  A completed renewal application sent by United States mail shall be considered timely filed if the envelope bears a postmark of the required renewal date.

(c)  The failure to timely renew a license, the failure to pay all applicable fees, the dishonoring of any check upon first deposit, or the failure to comply with any other requirement provided by law, shall cause the license to be automatically forfeited. [L 1991, c 111, pt of §2]



§436B-13.3 - Inactive license; reactivation of inactive license.

[§436B-13.3]  Inactive license; reactivation of inactive license.  (a)  Unless otherwise provided by law, each licensing authority may allow a licensee to place its license on inactive status and provide conditions for the reactivation of the license.

(b)  If a licensing authority desires to authorize an inactive license status, the licensing authority may decide to accept in total the provisions in subsection (c) to immediately effectuate an inactive license status.  If a licensing authority desires to establish provisions for an inactive license status that differ from the provisions in subsection (c), the licensing authority may establish those alternative provisions by rules adopted pursuant to chapter 91.

(c)  The following general provisions shall be applied by the licensing authority:

(1)  Upon written request by a licensee during the licensure period or at renewal, and upon payment of an inactive license fee, the licensing authority shall place that licensee's active license on an inactive status;

(2)  A licensee may continue on inactive status for the biennial or triennial period, whichever is applicable;

(3)  A licensee on inactive status shall be considered as unlicensed and shall not engage in the practice of the licensed profession or vocation.  Any person who violates this prohibition shall be subject to discipline under this chapter and the laws and rules of the licensing authority for that license;

(4)  It shall be the responsibility of each licensee on inactive status to maintain knowledge of current licensing and renewal requirements; and

(5)  A licensee may request to reactivate the license at any time during the licensure period or at renewal by completing an application for reactivation and fulfilling all requirements in effect at the time of application to return the license to active status, including the payment of an activation fee and other fees that may be required.  The licensing authority may require information from the applicant to ensure the applicant is fit to engage in the profession, including but not limited to reporting license sanctions, pending disciplinary actions, or conviction of a crime in which the conviction has not been annulled or expunged.

(d)  The licensing authority may deny an application for reactivation if the applicant does not fulfill all requirements or for the bases set forth in section 436B-19 or in the laws and rules of the licensing authority for that license.  If the licensing authority denies the application, written notice of the denial shall state specifically the reason for denying the reactivation and shall inform the applicant of the right to a hearing under chapter 91.  The applicant shall be required to reapply for licensure and comply with the licensing requirements in effect at the time of reapplication. [L 2006, c 49, §1]



§436B-14 - Restoration of forfeited license.

[§436B-14]  Restoration of forfeited license.  A license which has been forfeited may be restored by the licensing authority within one year after the date of forfeiture upon compliance with the licensing renewal requirements provided by law and upon written application and payment of all applicable renewal fees, penalty fees, compliance resolution fund fees and, if applicable, recovery fund assessments.  Any person who fails to have the person's license restored within one year from the date of forfeiture may be required by the licensing authority to reapply for licensure as a new applicant. [L 1991, c 111, pt of §2]



§436B-14.5 - Extension of licenses for members of the armed forces, national guard, and reserves.

[§436B-14.5]  Extension of licenses for members of the armed forces, national guard, and reserves.  (a)  Notwithstanding any other law to the contrary, any license held by a member of the armed forces, national guard, or a reserve component that expires, is forfeited, or deemed delinquent while the member is on active duty and deployed during a state or national crisis shall be restored under the restoration requirements provided in this section.

For the purposes of this section, "state or national crisis" includes but is not limited to:

(1)  A situation requiring the proper defense of nation or State;

(2)  A federal or state disaster or emergency;

(3)  A terrorist threat; or

(4)  A homeland security or homeland defense event or action.

(b)  The licensing authority shall restore a license upon the payment of the current renewal fee if the member:

(1)  Requests a restoration of the license within one hundred twenty days after being discharged or released from active duty deployment;

(2)  Provides the licensing authority with a copy of the member's order calling the member to active duty deployment and the member's discharge or release orders; and

(3)  If required for renewal, provides documentation to establish the financial integrity of the licensee or to satisfy a federal requirement.

(c)  This section:

(1)  Shall not apply to a member who is on scheduled annual or specialized training, or to any person whose license is suspended or revoked, or who otherwise has been adjudicated and is subject to disciplinary action on a license; and

(2)  Shall also apply to a member whose license is current, but will expire within one hundred twenty days of the member's discharge or release from active duty deployment. [L 2005, c 170, §2]



§436B-15 - Fees and expenses.

§436B-15  Fees and expenses.  No applicant or licensee shall be granted a license pursuant to the licensing laws unless the appropriate fees have been paid.  Unless otherwise provided by law, the director shall establish the amount for all fees and expenses by rules adopted pursuant to chapter 91.  The fees to be established by the director may include but not be limited to an application fee, filing fee, license fee, renewal fee, examination fee, and other reasonable and necessary fees related to the department's administrative costs.  Unless otherwise provided by law, the fees shall be deposited with the director to the credit of the compliance resolution fund established pursuant to section 26-9(o). [L 1991, c 111, pt of §2; am L 1992, c 202, §14; am L 1997, c 232, §1]



§436B-15.5 - Conversion of license.

§436B-15.5  Conversion of license.  (a)  Notwithstanding any other provision of law to the contrary, a licensee who has converted its form of business entity in accordance with sections 414-271, 414D-207, 415A-16.5, 425E-1102, and 428-902.5, and desires to continue engaging in a profession or vocation subject to this chapter in its new form of business entity shall:

(1)  File an application for conversion of a license and pay the initial application fee specified in the statutes or rules of the profession or vocation, within thirty calendar days after the effective date of the conversion; and

(2)  Continue to meet the other licensing requirements of that profession or vocation.

(b)  Failure to comply with the requirements of this section shall cause the license to be automatically forfeited.  A licensee whose license is forfeited shall not engage in the profession or vocation until the license is restored or the licensee obtains a new license. [L 2001, c 149, §1; am L 2003, c 210, §11]



§436B-16 - Notice of judgments, penalties.

PART IV.  LICENSEE REPORTING REQUIREMENTS

[§436B-16]  Notice of judgments, penalties.  (a)  Each licensee shall provide written notice within thirty days to the licensing authority of any judgment, award, disciplinary sanction, order, or other determination, which adjudges or finds that the licensee is civilly, criminally, or otherwise liable for any personal injury, property damage, or loss caused by the licensee's conduct in the practice of the licensee's profession or vocation.  A licensee shall also give notice of such determinations made in other jurisdictions.

(b)  In addition to any other penalties provided by law, the failure of a licensee to comply with the provisions of this section is a violation punishable by a fine of not less than $100 for the first violation, $250 to $500 for the second violation, and $500 to $1,000 for subsequent violations.  Any action taken to impose or collect the fine provided for in this subsection shall not be considered a criminal action. [L 1991, c 111, pt of §2]



§436B-17 - Filing of current addresses.

§436B-17  Filing of current addresses.  Each licensee shall file with the licensing authority the licensee's current mailing, business, and residence address.  It shall be the licensee's duty to provide written notice to the licensing authority of any change of address within thirty days of the change.  Failure of the licensee to provide the notice shall absolve the licensing authority, executive secretary, or any designee from any duty to provide notice of any matter required by law to be provided the licensee. [L 1991, c 111, pt of §2; am L 1992, c 202, §15]



§436B-18 - Disciplinary action.

PART V.  LICENSING SANCTIONS

[§436B-18]  Disciplinary action.  In addition to the licensing sanctions or remedies provided by section 92-17 against any licensee, the licensing authority may also impose conditions or limitations upon a licensee's license after a hearing conducted in accordance with chapter 91.  The violation of any condition or limitation on a licensee's license may be cause to impose additional sanctions against the licensee.  Unless otherwise provided by law, any fine imposed by the licensing authority after a hearing in accordance with chapter 91 shall be no less than $100 for each violation, and each day's violation may be deemed a separate violation. [L 1991, c 111, pt of §2]



§436B-19 - Grounds for refusal to renew, reinstate or restore and for revocation, suspension, denial, or condition of licenses.

§436B-19  Grounds for refusal to renew, reinstate or restore and for revocation, suspension, denial, or condition of licenses.  In addition to any other acts or conditions provided by law, the licensing authority may refuse to renew, reinstate or restore, or may deny, revoke, suspend, or condition in any manner, any license for any one or more of the following acts or conditions on the part of the licensee or the applicant thereof:

(1)  Failure to meet or maintain the conditions and requirements necessary to qualify for the granting of a license;

(2)  Engaging in false, fraudulent, or deceptive advertising, or making untruthful or improbable statements;

(3)  Being addicted to, dependent on, or a habitual user of a narcotic, barbiturate, amphetamine, hallucinogen, opium, or cocaine, or other drugs or derivatives of a similar nature;

(4)  Practicing the licensed profession or vocation while impaired by alcohol, drugs, physical disability, or mental instability;

(5)  Procuring a license through fraud, misrepresentation, or deceit;

(6)  Aiding and abetting an unlicensed person to directly or indirectly perform activities requiring a license;

(7)  Professional misconduct, incompetence, gross negligence, or manifest incapacity in the practice of the licensed profession or vocation;

(8)  Failure to maintain a record or history of competency, trustworthiness, fair dealing, and financial integrity;

(9)  Conduct or practice contrary to recognized standards of ethics for the licensed profession or vocation;

(10)  Violating any condition or limitation upon which a conditional or temporary license was issued;

(11)  Engaging in business under a past or present license issued pursuant to the licensing laws, in a manner causing injury to one or more members of the public;

(12)  Failure to comply, observe, or adhere to any law in a manner such that the licensing authority deems the applicant or holder to be an unfit or improper person to hold a license;

(13)  Revocation, suspension, or other disciplinary action by another state or federal agency against a licensee or applicant for any reason provided by the licensing laws or this section;

(14)  Criminal conviction, whether by nolo contendere or otherwise, of a penal crime directly related to the qualifications, functions, or duties of the licensed profession or vocation;

(15)  Failure to report in writing to the licensing authority any disciplinary decision issued against the licensee or the applicant in another jurisdiction within thirty days of the disciplinary decision;

(16)  Employing, utilizing, or attempting to employ or utilize at any time any person not licensed under the licensing laws where licensure is required; or

(17)  Violating this chapter, the applicable licensing laws, or any rule or order of the licensing authority. [L 1991, c 111, pt of §2; am L 1992, c 202, §16]



§436B-19.5 - Suspension or denial of license for noncompliance with child support order.

[§436B-19.5]  Suspension or denial of license for noncompliance with child support order.  In addition to any other acts or conditions provided by law, the licensing authority shall refuse to renew, reinstate, or restore, or shall deny or suspend any license if the authority has received certification from the child support enforcement agency pursuant to the terms of section 576D-13 that the licensee or applicant is not in compliance with an order of support or has failed to comply with a subpoena or warrant relating to a paternity or child support proceeding.  Unless otherwise provided by law, the licensing authority shall renew, reinstate, restore, or grant the license only upon receipt of an authorization from the child support enforcement agency, the office of child support hearings, or the family court.  Sections 92-17, 436B-20, 436B-21, 436B-24, and 436B-25 shall not apply to a license suspension or denial pursuant to this section. [L 1997, c 293, §3]



§436B-19.6 - Denial or suspension of license for default of student loan, student loan repayment contract, or scholarship contract.

§436B-19.6  Denial or suspension of license for default of student loan, student loan repayment contract, or scholarship contract.  (a)  In addition to any other acts or conditions provided by law, the licensing authority shall not renew or reinstate, or shall deny or suspend any license or application, if the department has received certification from an administering entity pursuant to chapter 436C that the licensee or applicant is in default or breach of any obligation under any student loan, student loan repayment contract, or scholarship contract that financed the licensee's or applicant's education, or has failed to comply with a repayment plan.

(b)  The licensing authority in receipt of a certification pursuant to chapter 436C shall, as applicable, and without further review or hearing:

(1)  Suspend the license;

(2)  Deny the application or request for renewal of the license; or

(3)  Deny the request for reinstatement of the license,

and unless otherwise provided by law, shall renew, reinstate, or grant the license only upon receipt of an authorization from the administering entity.  Chapter 91 and sections 92-17, 436B-18, 436B-20, 436B-21, 436B-24, and 436B-25 shall not apply to a license suspension or denial under this section. [L 2002, c 226, §3; am L 2003, c 133, §9]



§436B-20 - Suspended license.

§436B-20  Suspended license.  No license shall be suspended by the licensing authority for a period exceeding five years.  A person whose license has been suspended may apply for reinstatement of the license to the extent authorized by law and upon complete compliance with any term or condition imposed by the order of suspension.  The application for reinstatement shall be accompanied by all applicable fees, including but not limited to reinstatement fees, any compliance resolution fund fees, and any recovery fund assessments. [L 1991, c 111, pt of §2; am L 1992, c 202, §17; am L 1993, c 109, §2]



§436B-21 - Revoked license.

§436B-21  Revoked license.  A person may apply for a new license after five years from the effective date of the revocation of the license by filing an application and complying with all current requirements for new applicants.  The licensing authority may waive any applicable education or examination requirements upon being satisfied that the applicant whose license has been previously revoked, has submitted documentation that the applicant has maintained equivalent knowledge, competence, and qualifications through work experience, training, or education. [L 1991, c 111, pt of §2; am L 1993, c 109, §3]



§436B-22 - Relinquishment no bar to jurisdiction.

§436B-22  Relinquishment no bar to jurisdiction.  The forfeiture, nonrenewal, surrender, or voluntary relinquishment of a license by a licensee shall not bar jurisdiction by the licensing authority to proceed with any investigation, action, or proceeding to revoke, suspend, condition, or limit the licensee's license or fine the licensee. [L 1991, c 111, pt of §2; am L 1992, c 202, §18]



§436B-23 - Summary suspension.

§436B-23  Summary suspension.  Notwithstanding any law to the contrary, the licensing authority or its delegate may cause the immediate suspension or restriction of a license, subject to subsequent notice and hearing or other adequate procedures, upon a specific determination that the failure to take such an action may result in:  (1) an immediate and unreasonable threat to personal safety; or (2) fraud or misrepresentation upon consumers, and that, for the protection of the public from the possible consequences of practices, the licensee's license should be immediately suspended or restricted.

The licensing authority or its delegate may order the summary suspension of the license for a period not to exceed twenty days.  The order of suspension shall be served upon the licensee at the same time as the notice of hearing for disciplinary action, and the hearing shall be scheduled prior to the expiration of the order of suspension.  The period of suspension prior to the hearing shall not be extended beyond twenty days except upon request of the licensee for a reasonable continuance to adequately prepare the licensee's defense.  Any attempt by the licensee to continue the licensed activity while the license has been summarily suspended shall of itself be sufficient to warrant a permanent revocation of the license and shall subject the licensee to all penalties prescribed by this chapter, the applicable licensing laws, or any rule or order of the licensing authority. [L 1991, c 111, pt of §2; am L 1992, c 202, §19]



§436B-24 - Hearings.

§436B-24  Hearings.  Unless otherwise provided by law, in every case in which the licensing authority refuses to issue, renew, restore or reinstate a license, or proposes to take disciplinary action or other licensing sanctions against a licensee, the proceeding before the licensing authority shall be conducted in accordance with chapter 91.

In all proceedings before it, the board and each member thereof shall have the same powers respecting administering oaths, compelling the attendance of witnesses and the production of documentary evidence, and examining witnesses as are possessed by circuit courts.  In case of disobedience by any person of any order of the board or of a member thereof, or of any subpoena issued by it or a member, or the refusal of any witness to testify to any matter regarding which the witness may be questioned lawfully, any circuit judge, on application by the board or a member thereof, shall compel obedience as in the case of disobedience of the requirements of a subpoena issued by a circuit court, or a refusal to testify therein. [L 1991, c 111, pt of §2; am L 1992, c 202, §20]



§436B-25 - Judicial review by circuit court.

[§436B-25]  Judicial review by circuit court.  Any person aggrieved by a final decision and order of the board in a "contested case", as defined in chapter 91, is entitled to judicial review thereof by the circuit court of the circuit in which the board making the final decision and order has jurisdiction.  The review shall be as provided by chapter 91. [L 1991, c 111, pt of §2]



§436B-26 - No compensation for unlicensed activity; civil action.

PART VI.  CIVIL AND CRIMINAL SANCTIONS

[§436B-26]  No compensation for unlicensed activity; civil action.  The failure of any person to maintain a current and a valid license prior to engaging in any activity requiring licensure by the licensing authority shall prevent such person from recovering in a civil action for work or services performed or materials or supplies furnished, or both, on a contract or on any legal basis to recover the reasonable value thereof. [L 1991, c 111, pt of §2]



§436B-26.5 - Citation for unlicensed activity; civil penalties.

[§436B-26.5]  Citation for unlicensed activity; civil penalties.  (a)  In addition to any other remedy available, the investigator may issue citations to persons acting in the capacity of or engaging in business within the State without having a license previously obtained under and in compliance with this chapter, the licensing laws for the respective profession or vocation, and the rules adopted thereunder.

(b)  Each citation shall be in writing and shall describe the basis of the citation, including the specific statutory provisions alleged to have been violated, and may contain an order of abatement, and an assessment of civil penalties as provided in this section.  All penalties collected under this section shall be deposited in the special fund established under section 26-9(o).

(c)  Any person who violates this section shall be assessed a civil penalty of not more than $500 or forty per cent of the total amount of the goods and services provided or to be provided, whichever is greater, for the first violation; not more than $1,000 or forty per cent of the total amount of the goods and services provided or to be provided, whichever is greater, for the second violation; and not more than $5,000 or forty per cent of the total amount of the goods and services provided or to be provided, whichever is greater, for any subsequent violation.

(d)  Service of a citation issued under this section shall be made by personal service or by certified mail, restricted delivery, sent to the last known business or residence address of the person cited.

(e)  Any person cited under this section may submit a written request to the director for a hearing, within twenty days from the service of the citation, with respect to the violations alleged, the scope of the order of abatement, or the amount of the civil penalties assessed.

(f)  If the person cited under this section timely notifies the director of the request for a hearing, the director shall afford an opportunity for a hearing under chapter 91.  The hearing shall be conducted by the director or the director may designate a hearings officer to hold the hearing.  The director or any hearings officer designated by the director shall have the power to issue subpoenas, administer oaths, hear testimony, find facts, make conclusions of law, and issue a final order.

(g)  If the person cited under this section does not submit a written request to the director for a hearing within twenty days from the receipt of the citation, the citation shall be deemed a final order of the director.

(h)  The director may apply to the appropriate court for a judgment to enforce the provisions of any final order issued by the director or designated hearings officer pursuant to this section, including the provision for abatement and civil penalties imposed.

(i)  If any party is aggrieved by the decision of the director or the designated hearings officer, the party may appeal in the manner provided in chapter 91 to the circuit court of the circuit in which the party resides or has the party's principal place of business or in which the action in question occurred.  The operation of an abatement order shall not be stayed on appeal unless specifically ordered by a court of competent jurisdiction after applying the stay criteria enumerated in section 91-14(c).

(j)  The sanctions and disposition authorized under this section shall be separate from and in addition to all other remedies either civil or criminal provided in any other applicable statutory provision.

(k)  The director may adopt rules pursuant to chapter 91 necessary for the purpose of this section. [L 1993, c 253, §1; am L 1996, c 31, §1]



§436B-27 - Civil and criminal sanctions for unlicensed activity; fines; injunctive relief; damages; forfeiture.

§436B-27  Civil and criminal sanctions for unlicensed activity; fines; injunctive relief; damages; forfeiture.  (a)  Any licensee aiding or abetting an unlicensed person to directly or indirectly evade this chapter or the applicable licensing laws, or combining or conspiring with an unlicensed person, or permitting one's license to be used by an unlicensed person, or acting as agent, partner, associate, or otherwise, of an unlicensed person with the intent to evade this chapter or the applicable licensing laws may be fined up to $1,000 for the first offense; up to $2,000 or, if applicable, forty per cent of the total contract price, whichever is greater, for the second offense; and up to $5,000 or, if applicable, forty per cent of the total contract price, whichever is greater, for any subsequent offense.  For purposes of this section, "contract price" means the total monetary consideration offered by the consumer for the provision of goods and services.

(b)  Any person, who engages in an activity requiring a license issued by the licensing authority and who fails to obtain the required license, or who uses any word, title, or representation to induce the false belief that the person is licensed to engage in the activity, other than a circumstance of first instance involving the inadvertent failure to renew a previously existing license, shall be guilty of a misdemeanor and be subject to a fine of not more $1,000 or imprisoned not more than one year, or both, and each day's violation shall be deemed a separate offense.

(c)  The department, licensing authority, or any person may maintain a suit to enjoin the performance or the continuance of any act or acts by a person acting without a license where a license is required by law, and if injured thereby, for the recovery of damages.  The department may also seek the imposition of fines provided by subsection (a).  The plaintiff or petitioner in a suit for an injunction need not allege or prove actual damages to prevail.  Reasonable attorney fees and costs shall be allowed by the court to the plaintiff or petitioner as the prevailing party.

(d)  All tools, implements, armamentariums, documents, materials, or any other property used by any person to provide professional or vocational services without a license required by law shall be declared forfeited to the State by the court and turned over to the department for disposition as it deems appropriate. [L 1991, c 111, pt of §2; am L 1992, c 202, §21]



§436B-28 - Remedies or penalties cumulative.

[§436B-28]  Remedies or penalties cumulative.  Unless otherwise expressly provided, the remedies or penalties provided by this chapter are cumulative to each other and to the remedies or penalties available under all other laws of this State. [L 1991, c 111, pt of §2]



§436B-29 - Severability.

[§436B-29]  Severability.  If any provision of this chapter or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable. [L 1991, c 111, pt of §2]






CHAPTER 436C - LICENSING SANCTIONS FOR STUDENT LOAN DEFAULTS]

§436C-1 - Definitions.

§436C-1  Definitions.  As used in this chapter, unless otherwise indicated by the context:

"Administering entity" means the federal or state governmental entity that administers a student loan, student loan repayment, or scholarship program.

"Default" means the failure of the borrower of a student loan to make an installment payment at least two hundred seventy days after the due date, or failure to comply with other terms of the promissory note or written repayment agreement.

"License" means the permission to engage in a profession or vocation granted by the applicable state licensing authority to a person who has satisfied every requirement for licensure, and shall include any registration, certificate, or other document issued by the applicable licensing authority reflecting proof of permission.

"Licensee" means the person in whose name the applicable licensing authority grants a license.

"Licensing authority" means any unit of state government, including agencies, departments, boards, commissions, authorities, the supreme court, or any other entity within the State authorized by statute to grant or deny a license.

"Licensing laws" means the applicable chapter providing for the regulation, licensing, and practice of a profession or vocation by the applicable licensing authority.

"Reinstate" or "reinstatement" means the permission to engage in a profession or vocation granted by the applicable licensing authority to a person whose license has been previously suspended by the applicable licensing authority.

"Renew" or "renewal" means the permission to engage in a profession or vocation granted by the applicable licensing authority to a licensee who has applied for an extension of a current and valid license.

"Repayment plan" means any plan entered into by the borrower with the applicable administering entity to satisfy a delinquent student loan or unfulfilled service obligation.

"Scholarship contract" means a grant made by the State or any of its agencies, or the United States, to a person to support the person while attending a public or private institution of higher education or other post-secondary educational establishment in exchange for the person's agreement to perform a service obligation.

"Student loan" means a loan made or guaranteed by the State or any of its agencies, or the United States, to a person to support the person while attending a public or private institution of higher education or other post-secondary educational establishment.

"Student loan repayment contract" means an agreement by the State or any of its agencies, or the United States, to repay all or part of a person's student loan in exchange for the person's agreement to perform a service obligation. [L 2002, c 226, pt of §2; am L 2003, c 133, §§3, 14]



§436C-2 - Professional and vocational license sanction for default of student loan, student loan repayment contract, or scholarship contract.

§436C-2  Professional and vocational license sanction for default of student loan, student loan repayment contract, or scholarship contract.  (a)  In addition to any other acts or conditions provided by law, the licensing authority shall not renew or reinstate, or shall deny or suspend the license or application of any person who has been certified by an administering entity as being:

(1)  In default or breach of any obligation under any student loan, student loan repayment contract, or scholarship contract that financed the licensee's or applicant's education; or

(2)  At least sixty days past due with payments under a repayment plan.

The licensing authority shall not act on the certification of an administering entity unless it is based upon a court judgment that complies with section 436C-3.

(b)  The licensing authority in receipt of a certification pursuant to chapter 436C shall, as applicable, and without further review or hearing:

(1)  Suspend the license;

(2)  Deny the application or request for renewal of the license; or

(3)  Deny the request for reinstatement of the license,

and unless otherwise provided by law, shall renew, reinstate, or grant the license only upon receipt of an authorization from the administering entity stating that the person is making payments or taking other action satisfying the terms of the student loan, student loan repayment contract, or scholarship contract and is no longer in default or breach of the loan or contract.

(c)  Any licensing fees paid prior to the denial, suspension, or revocation of a license under the licensing laws shall be forfeited.  The licensing authority may charge fees for reinstating a license and to cover the costs of administering this chapter.

(d)  This chapter shall not apply to an individual against whom a court order is entered in connection with the default or breach in the nature of a garnishment process or other form of court-ordered repayment. [L 2002, c 226, pt of §2; am L 2003, c 133, §10]



§436C-3 - Judicial certification.

[§436C-3]  Judicial certification.  (a)  The certification of an administering entity under section 436C-2(a) shall be based on the judgment of a district or circuit court in this State that:

(1)  Specifies the amount of the default;

(2)  Finds that the education of the licensee or license applicant was financed by the student loan, student loan repayment contract, or scholarship contract that is in default;

(3)  Finds that the licensee or license applicant has the ability to cure the default without undue financial hardship; and

(4)  Includes proof of service of notice to the licensee or license applicant that the judgment will be reported to the licensing authority with a direction to suspend the license, deny the application for a license, or deny the application for renewal or reinstatement of the license;

provided that no finding under paragraph (3) shall be required in the case of a default judgment or if the licensee or license applicant fails to petition the court as provided in section 436C-4.

(b)  A licensing authority shall act on the certification of an administering entity under section 436C-2 only if the certification complies with this section. [L 2003, c 133, pt of §2]



§436C-4 - Judicial finding of financial hardship; guidelines.

[§436C-4]  Judicial finding of financial hardship; guidelines.  If a licensee or license applicant who is the subject of a certification issued pursuant to section 436C-3 declares to the court that the default cannot be cured without financial hardship, the court may consider the following in determining whether financial hardship exists:

(1)  That the administering entity had notice of the defendant's financial hardship prior to initiation of civil proceedings in the form of a completed statement of financial status and a request for deferment, forbearance, loan consolidation, extension of the repayment schedule, or a graduated or income-sensitive repayment plan;

(2)  Findings made pursuant to section 636-4;

(3)  The earning potential and borrowing capacity of the licensee or license applicant and any spouse relative to the cost of reasonable necessities; and

(4)  Avoidance of extreme and inequitable changes in the licensee's or license applicant's income. [L 2003, c 133, pt of §2]






CHAPTER 436D - ACUPUNCTURE PRACTITIONERS

CHAPTER 436D

ACUPUNCTURE PRACTITIONERS

REPEALED.  L 1982, c 110, §2.



CHAPTER 436E - ACUPUNCTURE PRACTITIONERS

§436E-1 - Declaration of necessity for regulation and control.

[§436E-1]  Declaration of necessity for regulation and control.  The legislature hereby finds and declares that the practice of acupuncture is a theory and method for treatment of illness and disability and for strengthening and invigorating the body and as such affects the public health, safety, and welfare, and therefore there is a necessity that individuals practicing acupuncture be subject to regulation and control. [L 1985, c 214, pt of §1]



§436E-2 - Definitions.

[§436E-2]  Definitions.  As used in this chapter:

"Acupuncture practitioner" means a person engaged in the practice of acupuncture.

"Board" means the board of acupuncture.

"Department" means the department of commerce and consumer affairs.

"Director" means the director of commerce and consumer affairs.

"Earned degree" means an academically or a clinically obtained degree (not honorary).

"Practice of acupuncture" means stimulation of a certain acupuncture point or points on the human body for the purpose of controlling and regulating the flow and balance of energy in the body.  The practice includes the techniques of piercing the skin by inserting needles and point stimulation by the use of acupressure, electrical, mechanical, thermal, or traditional therapeutic means. [L 1985, c 214, pt of §1]



§436E-3 - License required.

§436E-3  License required.  Except as otherwise provided by law, no person shall practice acupuncture in this State either gratuitously or for pay, or shall offer to so practice, or shall announce themselves either publicly or privately as prepared or qualified to so practice any method of acupuncture without having a valid unrevoked license or intern permit from the State; provided that the requirement for a permit shall not be enforced until the board has initially adopted rules pursuant to section 436E-3.6. [L 1985, c 214, pt of §1; am L 1995, c 124, §2]



§436E-3.5 - Physicians and osteopaths not exempt.

§436E-3.5  Physicians and osteopaths not exempt.  Persons licensed under chapter 453 who desire to practice acupuncture shall be subject to licensing under this chapter. [L 1989, c 180, §2; am L 1993, c 260, §1; am L 2009, c 11, §57]

Note

The 2009 amendment is retroactive to April 3, 2008.  L 2009, c 11, §76(2).

Attorney General Opinions

Medical acupuncture is not sufficiently distinct from traditional acupuncture so as to fall outside the scope of the practice of acupuncture.  Physicians licensed by board of medical examiners cannot practice medical acupuncture absent licensure by board of acupuncture.  Att. Gen. Op. 03-5.



§436E-3.6 - Acupuncture intern permit required.

[§436E-3.6]  Acupuncture intern permit required.  (a)  Except as otherwise provided by law, no person shall practice as an acupuncture intern in this State either gratuitously or for pay, without having first obtained a permit from the board.  This permit shall entitle the applicant to engage in the practice of acupuncture for a period of four years under the immediate supervision of a licensed acupuncturist duly licensed under this chapter.

(b)  An acupuncture intern permit may be reissued once, for a period not to exceed one year, upon written request to the board and payment of the required fee.

(c)  The board shall adopt rules pursuant to chapter 91 defining the functions of an acupuncture intern, establishing the requirements to be met by an applicant for an acupuncture intern permit, and specifying the procedures for the immediate supervision of the acupuncture intern by a licensed acupuncturist. [L 1995, c 124, §1]



§436E-4 - Exemptions.

§436E-4  Exemptions.  A licensed acupuncturist of another state or country for demonstrations or lectures to be given at acupuncture or medical society meetings or at acupuncture schools shall be exempt from licensing procedures set forth in this chapter. [L 1985, c 214, pt of §1; am L 1989, c 180, §1]



§436E-5 - Qualifications for examination.

§436E-5  Qualifications for examination.  (a)  No person shall be licensed to practice acupuncture unless the person has passed an examination and has been found to have the necessary qualifications as prescribed in the rules adopted by the board pursuant to chapter 91.

(b)  Prior to September 1, 2000, and except as provided in subsection (c), before any applicant shall be eligible for the examination, the applicant shall furnish satisfactory proof to the board that the applicant has received a total of not less than one thousand five hundred hours of education and training consisting of:

(1)  A formal program in the science of acupuncture (traditional oriental medicine) at an institute or school approved by the board that:

(A)  Shall be for a period of not less than two academic years (not less than six hundred hours); and

(B)  Shall result in the award of a certificate or diploma; and

(2)  One clinical year in a clinical internship program (not less than twelve months and not less than nine hundred hours) supervised by a licensed acupuncturist; provided that the nine hundred hours of the clinical internship program may be obtained from the institute or school awarding the certificate or diploma or may be obtained under the supervision of a licensed acupuncturist not affiliated with an institute or school.

(c)  Students who started training prior to December 31, 1984, in a school approved by the board prior to December 31, 1984, and who complete their training by December 31, 1989, and who file an application with the board before September 1, 2000 shall:

(1)  1Not lose their rights of continued education, and earned or accumulated credits; and

(2)  For the purposes of this chapter, meet requirements for examination and licensure as provided in chapter 436D and rules adopted by the board as they existed on December 31, 1984; provided that the school has not altered its program so as to lower the standards for completion of the program.  These students may qualify for examination if they submit evidence of having completed:

(A)  At least eighteen months (not less than five hundred seventy-six hours) of academic training; and

(B)  At least six months (not less than four hundred eighty hours) of clinical training in the practice of acupuncture on human subjects under the supervision of a licensed acupuncturist.

(d)  Notwithstanding subsections (b) and (c), effective September 1, 2000, before any applicant shall be eligible to take the licensing examination, the applicant shall furnish satisfactory proof to the board that the applicant has completed a formal acupuncture program and has received a total of at least two thousand, one hundred seventy-five hours of academic and clinical training consisting of an academic program of at least one thousand, five hundred fifteen hours in the science of acupuncture (traditional oriental medicine) and a clinical training program of at least six hundred sixty hours under the supervision of a licensed acupuncturist, which shall result in the award of a certificate or diploma.  For applicants who graduated from an institute, school, or college located in the United States or any territory under the jurisdiction of the United States, the institute, school, or college shall be accredited or recognized as a candidate for accreditation by any acupuncture or oriental medicine accrediting body recognized by the United States Department of Education.  For applicants who graduated from a foreign institute, school, or college with a formal program in the science of acupuncture, the applicant, at the applicant's own expense, shall have the applicant's transcripts and curriculum evaluated by a board approved and  designated professional evaluator who shall make a determination whether the transcripts and curriculum are at least equivalent to that of the United States accredited acupuncture program, and that the foreign institute is licensed, approved, or accredited by the appropriate governmental authority or an agency recognized by a governmental authority in the respective foreign jurisdiction and whose curriculum is approved by the board. [L 1985, c 214, pt of §1; am L 1993, c 194, §1; am L 1997, c 226, §1; am L 2008, c 21, §1]



§436E-6 - Board of acupuncture.

§436E-6  Board of acupuncture.  (a)  There shall be a board of acupuncture, the members of which shall be appointed by the governor.

The board shall consist of five persons, two of whom shall be private citizens and three shall be acupuncturists licensed in accordance with this chapter.

(b)  Commencing July 1, 1992, and thereafter, each person appointed to the board shall have a four-year term and shall serve not more than two consecutive terms.  Members appointed to the board prior to July 1, 1992, shall be permitted to continue to serve on the board until such time when a maximum of eight consecutive years from the date of initial appointment has been attained. [L 1985, c 214, pt of §1; am L 1992, c 8, §1 and c 202, §22]



§436E-7 - Powers and duties of the board.

§436E-7  Powers and duties of the board.  In addition to any other powers and duties authorized by law, the board shall:

(1)  Adopt rules in accordance with chapter 91 to carry out the purposes of this chapter, with special emphasis on the health and safety of the public;

(2)  Develop standards for licensure;

(3)  Prepare, administer, and grade examinations, provided that the board may contract with a testing agency to provide those services;

(4)  Issue, renew, suspend, and revoke licenses;

(5)  Register applicants or holders of a license;

(6)  Investigate and conduct hearings regarding any violation of this chapter and any rules of the board;

(7)  Maintain a record of its proceedings; and

(8)  Do all things necessary to carry out the functions, powers, and duties set forth in the chapter. [L 1985, c 214, pt of §1; am L 1992, c 202, §23]



§436E-8 - REPEALED.

§436E-8  REPEALED.  L 1992, c 202, §181.



§436E-9 - Biennial renewal.

[§436E-9]  Biennial renewal.  Every person holding a license under this chapter shall register with the board and pay a biennial fee on or before June 30 of each odd-numbered year.  Failure to pay the biennial fee shall constitute a forfeiture of the license as of the date of expiration.  Any license so forfeited may be restored within one year after the expiration upon filing of an application and payment of a restoration fee. [L 1985, c 214, pt of §1]



§436E-10 - Revocation or suspension of licenses.

§436E-10  Revocation or suspension of licenses.  In addition to any other actions authorized by law, any license to practice acupuncture under this chapter may be revoked or suspended by the board of acupuncture at any time in a proceeding before the board for any cause authorized by law, including but not limited to the following:

(1)  Obtaining a fee on the assurance that a manifestly incurable ailment can be permanently cured;

(2)  The use of false, fraudulent, or deceptive advertising and making untruthful and improbable statements;

(3)  Habitually using any habit forming controlled substance, such as opium or any of its derivatives, morphine, heroin, or cocaine;

(4)  Procuring a license through fraud, misrepresentation, or deceit;

(5)  Professional misconduct or gross carelessness or manifest incapacity in the practice of acupuncture; or

(6)  Violating any rules adopted under this chapter. [L 1985, c 214, pt of §1; am L 1992, c 202, §24]



§436E-11 - REPEALED.

§436E-11  REPEALED.  L 1992, c 202, §182.



§436E-12 - Penalty.

[§436E-12]  Penalty.  (a)  Any person except a person licensed under this chapter who practices, treats, or instructs in any phase of acupuncture without a license or permit issued by the board, or uses any word or title to induce the belief that they are engaged in the practice of any type of acupuncture, shall be guilty of a misdemeanor and subject to a fine of not less than $50 nor more than $1,000 for each violation.

(b)  Any person, except a licensed acupuncturist, who:

(1)  Practices or attempts to practice acupuncture;

(2)  Buys, sells, or fraudulently obtains any diploma or license to practice acupuncture whether recorded or not;

(3)  Uses the title "acupuncturist", "D.Ac." or "D.O.M." or any word or title to induce the belief that the person is engaged in the practice of acupuncture without complying with this chapter; or

(4)  Violates this chapter;

shall be penalized as provided in subsection (a).  The department may also seek all legal and equitable remedies available to it for the enforcement of the provisions of this chapter, including seeking injunctive relief. [L 1985, c 214, pt of §1]



§436E-13 - Use of titles.

§436E-13  Use of titles.  (a)  A licensee who has been awarded a license to practice acupuncture by the board in this State may use the title of "Licensed Acupuncturist" or designation "L.Ac." with the licensee's name in an advertisement for acupuncture or announce or append the designation to the licensee's name.

(b)  A licensee who has been awarded an earned doctoral degree may use the designation "Ph.D." in an advertisement for acupuncture or announce or append the designation to the licensee's name if the degree was granted from a university or college recognized by a regional or national accrediting body recognized by the United States Department of Education.  A Ph.D. recognized by the board under this subsection shall designate a nonpractitioner as opposed to a practitioner or "doctor" of acupuncture as provided in subsection (c).

(c)  A licensee who has been awarded an earned doctoral degree from a university or college recognized by a regional or national accrediting body recognized by the United States Department of Education, or who has completed a program approved by the board in the study or practice of acupuncture (traditional oriental medicine), and who has met the standards for the use of academic designations as developed by the board may use the designation "Doctor", the prefix "Dr.", or the designation "D.Ac."; provided that the word "Acupuncturist" immediately follows the licensee's name if the designation "Doctor" or the prefix "Dr." is used alone.  The board shall establish the standards required for the use of these academic designations in its rules.  The rules shall provide for a time period to enable a licensee to meet the requirements for the continued use of the academic designations and shall prohibit the use of the designations after that period unless those requirements are met.

(d)  Except as provided in this section, use of other titles, prefixes, or designations shall not be permitted. [L 1985, c 214, pt of §1; am L 1992, c 90, §1; am L 1994, c 43, §1]



§436E-14 - Foreign school curricula and standards.

[§436E-14]  Foreign school curricula and standards.  The board of acupuncture shall not recognize and approve an earned doctoral degree from a foreign university or college whose curricula and standards are not equivalent to or higher than institutions in the United States which have been recognized and approved by the board in the study or practice of acupuncture. [L 1985, c 214, pt of §1]

Note

Actions taken by the board prior to December 31, 1984, remain in full force and effect.  L 1985, c 214, pt of §1.






CHAPTER 436M - ALARM BUSINESSES

§436M-1 - Definitions.

[§436M-1]  Definitions.  Whenever used in this chapter, unless the context otherwise requires:

"Alarm business" means any individual, corporation, or other business entity that engages in selling, leasing, maintaining, servicing, repairing, altering, replacing, moving, or installing any alarm system in or on any building, place, or premises, except motor vehicles.

"Alarm system" means any device that is designed for the detection of an unauthorized entry into any building, place, or premises, except motor vehicles, or for alerting others to the commission of an unlawful act, or both, and that emits a sound or transmits a signal or message when activated.

"Audible alarm system" means any alarm system that emits a sound when activated.

"Automatic telephone dialer" means any alarm system that, when activated, dials a programmed telephone number and, when the telephone is answered, plays a recorded message informing the listener of an unauthorized entry or unlawful act.

"False alarm" means any alarm activation that is communicated to the police but that is not in response to an actual or threatened criminal act.  False alarms include alarm activations caused by negligence, by improperly installed or maintained equipment, and by efforts to summon the police for a purpose other than that for which the alarm is designed.  False alarms shall not include alarm activations for which the cause cannot be determined, or is in reasonable doubt, or is beyond the control of the alarm user or alarm business.

"False alarm rate" means the total number of false alarms received by the police relative to the total number of alarm systems in operation. [L 1986, c 134, pt of §1]



§436M-2 - Bond.

[§436M-2]  Bond.  (a)  Except as provided in subsection (e), each alarm business shall keep in force a surety bond in the sum of $5,000 during its first five years of operation.  The bond shall be in effect from the date that the alarm business begins selling its products or services and shall be continuously maintained for a period of five years from that date.

(b)  The bond shall provide for payment, up to the limit of the bond, to any person who is injured or aggrieved or who has sustained loss or damage by the alarm business' violation of any provision of this chapter or any consumer protection statute, or the business' failure to faithfully, promptly, and truly refund all fees which were illegally or incorrectly obtained from its customers.

(c)  The bond shall give the injured or aggrieved party a direct and independent action on the bond for a period of one year from the date the loss or damage occurred.

(d)  An alarm business that has completed five or more continuous years of operation on November 8, 1986, shall not be required to maintain a bond.  An alarm business that has completed less than five continuous years of operation on November 8, 1986, shall maintain the bond for the remainder of its first five years of operation.

(e)  An alarm business shall not be required to maintain a bond if it is engaged only in selling alarm systems and does not provide any of the other services listed in the definition of "alarm business" in section 436M-1. [L 1986, c 134, pt of §1]

Revision Note

"November 8, 1986" substituted for "the date this Act takes effect".



§436M-3 - Records and reports.

[§436M-3]  Records and reports.  Each alarm business that maintains, services, or monitors alarm systems shall keep accurate and up-to-date business records as may be required for at least two years.  The records shall include a log of all alarm activations, the date and time of each activation, the reason (insofar as reason can be determined) for each activation, and monthly counts of the number of activations at each alarm user site that are reported to the police. [L 1986, c 134, pt of §1]



§436M-4 - False alarms; reporting.

[§436M-4]  False alarms; reporting.  Alarm businesses that maintain, service, or monitor alarm systems shall, upon request by the police, share with them the data about false alarms and alarm systems in operation needed to determine the monthly false alarm rate for each alarm business.  Data obtained from each alarm business shall be used by the police only for statistical purposes and shall not be released to others.  Alarm businesses and the police shall cooperate to reduce to a minimum the number of false alarms reported to the police. [L 1986, c 134, pt of §1]



§436M-5 - Maintenance.

[§436M-5]  Maintenance.  On or near each alarm system shall be posted the name, address, and telephone number of the alarm business that is maintaining, servicing, or monitoring the system.  An alarm system that is not being maintained, serviced, or monitored by an alarm business shall bear the name, address, and telephone number of a person or persons who may be contacted to service or disconnect the system in the event that it malfunctions. [L 1986, c 134, pt of §1]



§436M-6 - Audible alarm systems.

[§436M-6]  Audible alarm systems.  Every audible alarm system shall have a device to automatically terminate the audible signal within fifteen minutes of activation.  No audible alarm system, whether in use prior to or after November 8, 1986, shall be used, sold, or leased unless the system complies with this section. [L 1986, c 134, pt of §1]

Revision Note

"November 8, 1986" substituted for "the effective date of this chapter".



§436M-7 - Automatic telephone dialers.

[§436M-7]  Automatic telephone dialers.  Automatic telephone dialers shall not be programmed for a municipal emergency number such as 911 or the telephone number of any police facility.  No automatic telephone dialer, whether in use prior to or after November 8, 1986, shall be used, sold, or leased unless the system complies with this section. [L 1986, c 134, pt of §1]

Revision Note

"November 8, 1986" substituted for "the effective date of this chapter".



§436M-8 - Activation.

[§436M-8]  Activation.  No alarm system shall be activated intentionally except:  (1) to report an unauthorized intrusion or the commission of an unlawful act; or (2) to test an installed system with the prior knowledge and consent of the police; or (3) to permit an alarm business to demonstrate a system to a prospective buyer or user. [L 1986, c 134, pt of §1]



§436M-9 - Restitution.

[§436M-9]  Restitution.  Any person who engages in an unlawful act or practice that violates any provision of this chapter may be ordered by a court of proper jurisdiction to make restitution to all individual consumers injured by the act or practice. [L 1986, c 134, pt of §1]



§436M-10 - Penalty.

[§436M-10]  Penalty.  Any person who engages in an unlawful act or practice that violates any provision of this chapter shall be fined not less than $500 or more than $2,500 for each unlawful act or practice. [L 1986, c 134, pt of §1]






CHAPTER 437 - MOTOR VEHICLE INDUSTRY LICENSING ACT

§437-1 - Legislative findings and declaration.

§437-1  Legislative findings and declaration.  The legislature finds that:

(1)  The manufacture, distribution, and sales of motor vehicles in the State vitally affects the general economy of the State and the public interest and public welfare;

(2)  Manufacturers of motor vehicles whose physical manufacturing facilities are not located within the State, and motor vehicle distributors, are doing business in the State through their control over, and relationships and transactions with their dealers, branches, and representatives; and

(3)  The geographical location of Hawaii makes it necessary to ensure the availability of motor vehicles and parts and dependable service therefor within the State to protect and preserve the transportation system and the investments of its residents.

The legislature declares, on the basis of the foregoing findings, that it is necessary to regulate and to license motor vehicle manufacturers, distributors, dealers, salespersons, and auctions in the State, to prevent frauds, impositions, and other abuses against its residents, and to protect and preserve the economy and the transportation system of the State. [L 1969, c 263, §1(2); gen ch 1993; am L 1996, c 264, §1; am L 2003, c 126, §2]

Revision Note

Former §437-1 is renumbered §437-1.1.

Case Notes

In passing on necessity of convening three judge court, held that chapter raised substantial constitutional questions.  316 F. Supp. 803.



§437-1.1 - Definitions.

§437-1.1  Definitions.  As used in this chapter:

"Attachment hardware" means the components and associated fasteners that directly attach the bumper to the chassis frame.

"Auction" means any person engaged in the business of selling only motor vehicles by means of bidding at a public or private sale, but excludes an auctioneer and any person referred to in paragraph (1), (2), (4), or (5) in the definition of dealer, or any person auctioning motor vehicles incidental to an auction of other assets, when the auctioneer or person acts in the respective capacity described in this section.

"Board" means the motor vehicle industry licensing board created by this chapter.

"Business" includes any activities regularly engaged in by any person or regularly caused to be engaged in by the person for the object of gain, benefit, or advantage, either direct or indirect.

"Consumer" means any person who purchases, other than for purposes of resale, a motor vehicle for personal, family, household, or business use, any person to whom such motor vehicle is transferred for the same purposes during the duration of an express warranty applicable to such motor vehicle, and any other person entitled by the terms of such warranty to enforce the obligations of the warranty.

"Credit sale contract" is defined as provided for in section 476-1.

"Dealer" includes "auction" as defined in this section or any person not expressly excluded by this chapter who sells three or more vehicles within a calendar year, or who is engaged in the business of selling, soliciting, offering, or attempting to negotiate sales, purchases, or exchanges of motor vehicles or any interest therein, including options to purchase motor vehicles.  The term "dealer" excludes a person who sells or purchases motor vehicles in the capacity of:

(1)  A receiver, trustee, personal representative, guardian, or any other person appointed by or acting under a judgment or order of any court;

(2)  A public officer while performing official duties;

(3)  A holder of an auction license issued under this chapter when acting within the scope of the license;

(4)  An insurance company, finance company, bank, or other financial institution selling or offering for sale motor vehicles repossessed or foreclosed by it under the terms of a credit sale contract or security agreement;

(5)  A person not engaged in the business of selling or purchasing motor vehicles when acquiring or disposing of motor vehicles for the person's own personal, family, or business use; provided that the vehicles are acquired or disposed of for the person's use in good faith and not for the purpose of evading any provision of this chapter;

(6)  A consumer consultant who is not engaged in the business of selling, soliciting, offering, or attempting to negotiate sales or exchanges of motor vehicles or any interest therein for any dealer, and who for a fee provides specialized information and expertise in motor vehicle sales transactions to consumers wishing to purchase or lease motor vehicles.  The consumer consultant shall register and pay a fee to the board prior to offering consultant services; or

(7)  A Hawaii bank or its affiliate selling or offering for sale motor vehicles surrendered or redelivered to it under the terms of a lease, or sold by it pursuant to a purchase option contained in a lease.

"Distributor" means any person, resident, or nonresident, including a manufacturer, who in whole or in part imports, offers for sale, sells, or distributes new motor vehicles to dealers.

"Distributor branch".  DELETED.

"Distributor representative".  DELETED.

"Factory branch".  DELETED.

"Factory representative".  DELETED.

"Franchise" means any contract or agreement between a dealer and a manufacturer or distributor that authorizes the dealer to engage in the business of selling or purchasing any particular make or makes of new motor vehicles or parts therefor manufactured or distributed by such manufacturer or distributor.

"Impact speed" means the maximum speed of impact tested upon the bumper of the vehicle pursuant to Sections 581.6 and 581.7 of Part 581 of Title 49 of the Code of Federal Regulations.

"Manufacturer" means any person, resident or nonresident, who is engaged in the business of manufacturing or assembling new motor vehicles.

"Minor damage to the bumper and attachment hardware" means damage that can be repaired with the use of common repair materials and without replacing any parts.  In addition, not later than thirty minutes after completion of each pendulum or barrier impact test, the bumper face bar shall have no permanent deviation greater than three-quarters of one inch from its original contour and position relative to the vehicle frame and no permanent deviation greater than three-eighths of one inch from its original contour on areas of contact with the barrier face or impact ridge of the pendulum test device, measured from a straight line connecting the bumper contours adjoining the contact area.

"Motor vehicle" includes any vehicle, motor vehicle, or truck, as defined in sections 249-1 and 249-2, except for tractors, trailers, and amphibious vehicles.

"New motor vehicle" means a motor vehicle which (1) has not previously been sold to any person except a distributor, wholesaler, or dealer for resale, except where the vehicle has not left the dealer's possession after the sale to a consumer, (2) has not previously been registered or titled in the name of a consumer except where the vehicle has not left the dealer's possession after the sale to a consumer, and (3) has not been driven more than five hundred miles; provided that where a sale, registration, entitlement, or transfer of title of a motor vehicle, or the accrual of mileage thereon, is primarily for the purpose of evading this provision, the motor vehicle shall be deemed a new motor vehicle for the purposes of this chapter.

"New motor vehicle dealer" means a dealer who engages in the business of selling at wholesale or retail, or both, new motor vehicles or new and used motor vehicles.

"No damage" means that, when a passenger vehicle is subjected to impact testing conducted pursuant to the conditions and test procedures of Sections 581.6 and 581.7 of Part 581 of Title 49 of the Code of Federal Regulations, the vehicle sustains no damage to the body and safety systems.

"Passenger vehicle" includes any vehicle, motor vehicle, or truck designed for carrying twelve persons or fewer and subject to impact testing conducted pursuant to Part 581 of Title 49 of the Code of Federal Regulations.

"Premises" or "licensed premises" means the premises in connection with which a license has been, or is proposed to be, issued, including branch locations.  The term "premises" or "licensed premises" is substituted for the term "place of business" wherever found in this chapter.

"Retail", "sale at retail", "retail sale", and equivalent expressions, mean the act or attempted act of selling a motor vehicle to a person for use as a consumer.

"Sale", "selling", and equivalent expressions, mean the act or attempted act, either as principal or an agent or in any capacity whatsoever, of selling, bartering, exchanging, or otherwise disposing of, or negotiating, or offering, or attempting to negotiate the sale, purchase, or exchange of, or interest in, a motor vehicle, including an option to purchase a motor vehicle.

"Salesperson" means any person who for gain or compensation of any kind, directly or indirectly, by any form of agreement or arrangement, sells, solicits, offers for sale, exchanges, or otherwise deals in, motor vehicles or any interest therein on behalf of any motor vehicle dealer.

"Treasurer" means the director of finance of each county.

"Used motor vehicle" means a motor vehicle other than a new motor vehicle.

"Used motor vehicle dealer" means a dealer who engages in the business of selling at wholesale or retail, or both, only used motor vehicles.

"Wholesale" or "sale at wholesale" or "wholesale sale" and equivalent expressions, mean any sale other than a retail sale. [L 1939, c 258, §1; am L 1941, c 315, pt of §1; RL 1945, §7361; am L 1949, c 163, §1 and c 168, §1; am L 1951, c 90, pt of §1; RL 1955, §160-160; am L 1957, c 302, §1(1); am L 1959, c 243, §1(1); am L 1961, c 59, §1(1); am L 1963, c 199, §1a; am L 1965, c 114, §1; HRS §437-1; ren §437-1.1; am L 1969, c 263, §1(3); am L 1976, c 200, pt of §1; am L 1979, c 182, §1; am L 1980, c 232, §23; am L 1984, c 164, §2; am L 1985, c 68, §12 and c 254, §1; am L 1992, c 109, §§2, 3, c 153, §1, and c 202, §25; am L 1996, c 264, §2; am L 1997, c 85, §1 and c 312, §1; am L 2003, c 67, §§1, 2 and c 126, §§3, 12]



§437-2 - Licenses.

§437-2  Licenses.  (a)  No person shall engage in the business as or serve in the capacity of, or act as a motor vehicle dealer, salesperson, auction, manufacturer, or distributor in this State, or otherwise engage in the business of selling or negotiating for the purchase of motor vehicles in this State without being licensed as provided in this chapter.  A license issued under this chapter shall authorize the holder to engage in the business or activities permitted by the license, only in the county for which the license is issued.

(b)  A license issued under this chapter shall authorize the holder to engage in the same business at branch locations in the same county for which the license is issued during the term thereof; provided that each branch location of a motor vehicle dealer is approved by the board.

(c)  A dealer's license issued to a sole proprietorship or partnership shall authorize the sole proprietor or general partner to engage in the business of a salesperson without a license therefor, only for and in the business of the holder of the dealer's license and only for the county in which the license is issued.

(d)  In the event of the dissolution of a partnership, holding a current license issued under this chapter, due to the death of one or more partners, the surviving partners may operate the business under the license for the remaining effective term of the license but not to exceed sixty days.  In the event of the death or bankruptcy of the holder of a current license issued under this chapter, the duly appointed personal representative or receiver or trustee in bankruptcy, whichever the case may be, may operate the business under the license for the remaining effective term of the license.

(e)  Notwithstanding any provisions of this chapter, the authority of any state or county agency to purchase motor vehicles for state or county use from any dealer licensed under this chapter shall not be limited or conditioned.  Any dealer licensed under this chapter may sell vehicles to any state or county agency. [L 1939, c 258, §2; RL 1945, §7362; am L 1951, c 90, pt of §1; RL 1955, §160-161; am L 1957, c 302, §1(2); am L 1961, c 59, §1(2); am L 1963, c 199, §1b; HRS §437-2; am L 1969, c 263, §1(4); am L 1976, c 200, pt of §1; am L 1992, c 45, §1; gen ch 1992; am L 1996, c 264, §3; am L 2003, c 126, §4]



§437-2.5 - REPEALED.

§437-2.5  REPEALED.  L 1996, c 264, §15.



§437-3 - Prohibited acts for dealer or auction.

§437-3  Prohibited acts for dealer or auction.  No dealer or auction shall sell or bring or cause to be brought into this State for purposes of sale any new motor vehicle for which the dealer or auction is not franchised. [L 1963, c 199, §1c; Supp, §160-161.1; HRS §437-3; am L 1969, c 263, §1(5)]



§437-3.5 - Renumbered as §490:2-313.

§437-3.5  Renumbered as §490:2-313.1 by L 1985, c 161, §1 and repealed by L 1992, c 314, §2.

Cross References

Motor vehicle express warranty enforcement (lemon law), see chapter 481I.



§437-3.6 - Waivers void.

[§437-3.6]  Waivers void.  Any condition, stipulation, or provision in a franchise or distributorship agreement purporting to bind any person acquiring or holding any franchise or distributorship to waive compliance with any provision of this chapter or any other law of the State is void; provided that no person acquiring or holding any franchise or distributorship shall be prohibited under this section from electing in writing, at or after the time a dispute arises, to use any voluntary dispute resolution procedure, or from entering into any voluntary agreement to settle legitimate disputes between the disputing parties. [L 2003, c 126, pt of §1]



§437-4 - Advertising.

§437-4  Advertising.  (a)  Motor vehicle, availability of.  No new or used motor vehicle dealer shall advertise or offer for sale or exchange in any newspaper, or through any other medium, any motor vehicle not actually for sale at the premises of the dealer or available to the dealer from the manufacturer, or authorized new car distributor of such automobile at the time the advertisement or offer is made.

(b)  False, deceptive, or misleading advertising.

(1)  Terms that are false, deceptive, or misleading regarding pricing shall not be used in any retail motor vehicle advertising, including but not limited to the following terms:

(A)  "Wholesale";

(B)  "Free";

(C)  "Invoice price", "manufacturer's invoice price", "factory invoice price", "dealer invoice price", a certain number of dollars "over invoice", or other terms of equivalent import;

(D)  "Fleet", in connection with defining prices or a sale;

(E)  "Factory sale", "manufacturer's sale", "factory authorized sale", "factory outlet", or other terms of equivalent import; and

(F)  "No credit rejected", "everyone financed", or terms of equivalent import.

(2)  Any advertised product must be available on the stated terms from inventory, or by order with delivery within a reasonable period of time.

(3)  Where a discount or savings is featured, whether by price comparison of dollars, fractions, percentages, or otherwise, the discount or savings must be calculated with reference to the manufacturer's suggested retail price in accordance with the Monroney Act, 15 U.S.C. §1231, et seq., as amended.

(4)  If the term "guarantee" or words of equivalent import are used in advertising, the guarantee, and all of its material terms, must be in writing and made part of the contract of sale of any motor vehicle sold by the seller during the period covered by the advertisement.

(5)  No motor vehicle shall be advertised or offered for sale or exchange or offered to be purchased under the representation that it is a new motor vehicle, unless the motor vehicle conforms to the definition of "new motor vehicle" contained in section 437-1.1.

(c)  Procedure relative to advertising of a specific motor vehicle.

(1)  No new or used motor vehicle dealer shall advertise the sale of a specific motor vehicle without setting forth:

(A)  The year;

(B)  The make of the motor vehicle; and

(C)  In the case of a used car, the license plate number of the motor vehicle.

(2)  If a motor vehicle has been advertised as set forth above and has been sold, the motor vehicle dealer shall have in the dealer's office a copy of the retail sale contract or a copy of a bill of sale for the motor vehicle which shows the buyer's signature thereon.

(3)  No new or used motor vehicle dealer shall in any advertisement designate the price of a motor vehicle without stating the make, the body type, and the manufacturer's classification or series of the motor vehicle, except that the classification or series need not be designated for used cars, and whether or not other charges in addition to the quoted price will be assessed; provided that the gross income tax and transfer of title fees may be excluded from such other charges.

(d)  Display of motor vehicle at unlicensed premises.  All dealers or salespersons shall obtain prior approval of the board, through its executive officer, to display motor vehicles for advertising purposes at or on any place other than the licensed premises.

(e)  Advertising by salesperson prohibited.  No salesperson shall advertise the sale of a motor vehicle in or through any advertising medium without designating the name of the salesperson's employer; provided that this provision shall not apply when a salesperson advertises to dispose of a motor vehicle registered under the salesperson's name. [L 1963, c 199, §1d; Supp, §160-161.2; HRS §437-4; gen ch 1985; am L 1992, c 266, §1; am L 1996, c 66, §1 and c 264, §4]



§437-4.5 - Vehicle bumper impact notice.

[§437-4.5]  Vehicle bumper impact notice.  (a)  Every manufacturer or distributor of new passenger vehicles for sale in this State shall affix to a window or the windshield of the vehicle a notice with either of the following statements, whichever is appropriate:

(1)  "THIS VEHICLE IS EQUIPPED WITH A BUMPER SYSTEM THAT CONFORMS TO THE CURRENT FEDERAL BUMPER STANDARD OF    MILES PER HOUR, AND CAN WITHSTAND AN IMPACT SPEED SPECIFIED BY FEDERAL TEST PROCEDURES WITH NO DAMAGE TO THE VEHICLE'S BODY AND SAFETY SYSTEMS.  ALTHOUGH THE BUMPER AND ATTACHMENT HARDWARE MAY SUSTAIN DAMAGE, THE EXTENT OF THE DAMAGE MAY VARY."

(2)  "THIS VEHICLE IS EQUIPPED WITH A BUMPER SYSTEM THAT EXCEEDS CURRENT FEDERAL BUMPER STANDARDS, AND CAN WITHSTAND A FRONTAL IMPACT SPEED OF    MILES PER HOUR AND A REAR IMPACT SPEED OF    MILES PER HOUR, AS SPECIFIED BY FEDERAL TEST PROCEDURES, WITH NO DAMAGE TO THE VEHICLE'S BODY AND SAFETY SYSTEMS.  THE BUMPER AND ATTACHMENT HARDWARE MAY SUSTAIN MINOR DAMAGE, WHICH CAN BE REPAIRED WITH THE USE OF COMMON REPAIR MATERIALS AND WITHOUT REPLACING ANY PARTS."

(b)  The notice required by this section shall be printed legibly in English in bold typeface print and may be included in any notice or label required by federal law to be affixed to a window or windshield of the vehicle. [L 1992, c 109, §1]



§437-5 - Board.

§437-5  Board.  A motor vehicle industry licensing board is created and shall consist of seven members.  Three of the members shall be engaged in the motor vehicle industry and four of the members shall be private citizens not connected with the industry. [L 1939, c 258, §9; RL 1945, §7363; am L 1951, c 90, pt of §1; RL 1955, §160-162; am L 1957, c 302, §1(3); am L 1959, c 243, §1(1); am L 1961, c 59, §1(3); am L 1963, c 136, §2; am L 1964, c 36, §2a; am L 1965, c 219, §1; HRS §437-5; am L 1969, c 263, §1(6); am L 1992, c 202, §26]



§437-6 - Powers and duties of the board.

§437-6  Powers and duties of the board.  In addition to any other powers and duties authorized by law, the board shall:

(1)  Adopt, amend, and repeal from time to time rules not inconsistent with this chapter, as the board deems appropriate for the carrying out of the provisions and purposes of this chapter and for the efficient administration thereof, and the proper conduct of the business that is subject to this chapter, including every matter or thing required to be done or which may be done with the approval or consent or by order or under the direction or supervision of, or as prescribed by the board, which rules, when adopted under chapter 91, shall have the effect of law;

(2)  Grant, deny, suspend, or revoke licenses that are authorized by this chapter, fine licensees, and impose conditions as may be set forth in the rules of the board in connection with the granting of licenses;

(3)  Prescribe the nature of the proof to be furnished, the notices to be given, and the conditions to be met or observed for the issuance of a duplicate license in place of one alleged to have been lost or destroyed, including a requirement for any indemnity deemed appropriate to the case;

(4)  Prescribe all forms to be used for the purposes of this chapter not otherwise provided for;

(5)  Establish, by rules, minimum qualifications which shall be met by applicants prior to the issuance of any license; and

(6)  The exercise by the board of power, authority, and discretion in it so vested shall be final in each case and shall not be reviewable by or appealable to any court or tribunal, except as otherwise provided in chapter 91 or in this chapter. [L 1939, c 258, §10; RL 1945, §7364; am L 1951, c 90, pt of §1; RL 1955, §160-163; am L 1957, c 302, §1(4); am L 1963, c 199, §1e; am L 1964, c 36, §2b; HRS §437-6; am L 1969, c 263, §1(7), (22); am L 1970, c 82, §1(1); am L 1973, c 31, §18 and pt of §21; gen ch 1985; am L 1986, c 154, §1; am L 1992, c 202, §27; am L 2003, c 126, §5]



§437-7 - Application for issuance or renewal of license.

§437-7  Application for issuance or renewal of license.  (a)  Any person desiring the issuance of a license under this chapter shall file an application therefor with the motor vehicle industry licensing board.  Prior to the expiration of the term of a license, the holder shall file an application for renewal of the license.  The board shall prescribe the form, information required, manner, and time for presentation of applications for issuance or renewal of licenses issued under this chapter, except as otherwise provided in this chapter.

(b)  A person applying for a salesperson's license under this section shall be granted a temporary license by the executive officer of the board; provided no patent disqualification of the applicant is disclosed or no valid objection to the granting of the temporary license is apparent and if all requirements relative to the filing of the application appear to have been met and the dealer files a statement that this person is employed by and under the supervision of the dealer.  A fee shall be charged for the issuance of the temporary license, as provided in rules adopted by the director of commerce and consumer affairs pursuant to chapter 91, and the license shall remain in effect until the board approves or denies the application for a permanent license.

(c)  Requirements for financial reviews or financial statements shall be as follows:

(1)  Applicants for the issuance of a dealer's or auction's license shall furnish the following financial review or financial statement to the board:

(A)  An applicant proposing to operate as a sole proprietorship shall furnish a personal financial review or financial statement and a financial review or financial statement of the proposed business;

(B)  An applicant proposing to operate as a partnership shall furnish a personal financial review or financial statement for each general partner and a financial review or a financial statement of the partnership; and

(C)  A corporate applicant shall submit a corporate financial review or financial statement;

(2)  The board shall determine and prescribe the requirement of, form, and information required in financial reviews and financial statements for applicants for other licenses;

(3)  All financial reviews and financial statements shall be certified as to accuracy by a public or certified public accountant; and

(4)  The purpose of the financial review and the financial statement is to provide the board with information to assist it in determining the financial capability and integrity of the applicant.

(d)  Requirement for lines of credit shall be as follows:

(1)  Applicants for issuance of a dealer's license shall obtain an inventory or flooring line of credit from a federally insured financial institution or from a financing source having a net worth of at least $50,000,000.  The line of credit shall be in the following amount:

(A)  For new motor vehicle dealer applicants, $500,000 or the amount required in the applicant's dealer sales and service agreement, whichever is less;

(B)  For used motor vehicle dealer applicants, $50,000; and

(C)  For new and used motorcycle and motor scooter dealer applicants, $50,000;

(2)  Applicants for issuance of a dealer's license shall provide the board with a photocopy of the financing statement filed at the bureau of conveyances of the department of land and natural resources, securing the line of credit;

(3)  Applicants for the issuance of an auction license shall obtain a secured line of credit in the amount of $100,000 from a federally insured financial institution; and

(4)  When an inventory or flooring line of credit cannot reasonably be obtained by a dealer, the board may provide that a bond, in an amount set forth in the board's rules, be obtained as an alternative form of security for the inventory or flooring line of credit.

(e)  Applicants for issuance of an auction license shall provide a written statement from a federally insured financial institution verifying that the applicant has a customer trust account for the auction with that financial institution.

(f)  All applicants for the issuance of a manufacturer's or distributor's license shall submit:

(1)  If the manufacturer or distributor is publicly traded, a financial statement signed by a certified public accountant or an annual report;

(2)  A copy of the executed agreement granting the distributor applicant the franchise to distribute motor vehicles in this State;

(3)  If the applicant is the manufacturer of the motor vehicles to be distributed, a certified statement to this effect;

(4)  Any other documents or information that may be provided for in rules adopted by the director of commerce and consumer affairs pursuant to chapter 91; and

(5)  The following fees, which shall apply until fees are adopted by the director under this subsection in accordance with chapter 91:

(A)  Nonrefundable application fee: $50;

(B)  Original license fee:  $500;

(C)  Annual compliance resolution fund fee:  $250 for each dealer franchised by the manufacturer or distributor;

(D)  Biennial compliance resolution fund fee:  $500 for each dealer franchised by the manufacturer or distributor; and

(E)  Verification or duplicate fees as provided in title 16, Hawaii Administrative Rules, chapter 53.

The nonrefund provisions of section 16-53-4, Hawaii Administrative Rules, shall apply to fees under this subsection.  Application fees for a new salesperson's license shall be a lesser amount than the fee for other licenses issued under this chapter.

(g)  Upon the filing of any application, a staff member shall endorse on it the date of filing.  If no patent disqualification of the applicant is disclosed or no valid objection to the granting of the application is apparent and if all requirements relative to the filing of the application appear to have been complied with, the chairperson of the board or executive officer shall review a self-inspection report completed by the applicant and made a part of the application.  The report shall include:

(1)  A statement that the applicant is not disqualified by this chapter from obtaining or exercising a license and has complied with all the requirements of this chapter relative to the making and filing of the licensee's application;

(2)  Information relating to any and all other matters and things which pertain to or affect the matter of the application or the issuance or the exercise of the license applied for;

(3)  In the case of an application for a dealer's or auction's license the applicant shall submit a report which shall include:

(A)  A description of the premises intended to become the licensed premises, and the equipment and surrounding conditions; and

(B)  If the applicant has held a prior dealer's or auction's license for the same or any other premises within two years past, a statement as to the manner in which the premises have been operated and the business conducted under the previous license; and

(4)  In the case of an application for a dealer's license, if the applicant proposes to engage in the business of selling new motor vehicles, a copy of the dealer sales and service agreement from the applicable manufacturer or distributor.

(h)  After the filing of the application, the board may interview the applicant and upon the interview and other information that is before the board, it may grant or deny the license.

(i)  No dealer's or auction's license shall be issued under this chapter unless and until the applicant submits:

(1)  A description of the premises intended to become the licensed premises, the office facilities, equipment, and surrounding conditions;

(2)  A statement that the applicant has met the requirements under section 437-11;

(3)  A copy of a minimum one-year lease or rental agreement for the site the applicant has entered into; and

(4)  Photographs of the premises and facilities;

and the board is satisfied that the applicant has met all the requirements as provided in this chapter and that all other general conditions and proposed methods of operation under the license are such as are suitable for carrying on the business in a reputable manner.

(j)  Limitations on licenses shall be as follows:

(1)  A dealer's or auction's license issued under this chapter shall authorize the doing of the business at the licensed premises, the boundaries of which shall be determined by the map or plan submitted together with the application for license approved by the board; except in the case of an enlargement or reduction of the licensed premises with the approval of the board endorsed on an amended map or plan; and

(2)  A license issued under this chapter shall authorize the doing of a business thereunder only for the county in which the license has been issued; and in the case of a salesperson, the license shall authorize the salesperson to be a salesperson only for the dealer named in the application for a license or an amended license.

(k)  A used motor vehicle dealer's license shall authorize the holder to sell new motorcycles and motor scooters if the licensee is franchised therefor.

(l)  The executive officer may grant preliminary approval of a dealer or auction license application if all licensing requirements have been met.  The board shall ratify all preliminary approvals. [L 1939, c 258, §12; RL 1945, §7365; am L 1951, c 90, pt of §1; RL 1955, §160-164; am L 1957, c 302, §1(4), (5); am L 1963, c 199, §1f; HRS §437-7; am L 1969, c 263, §1(8); am L 1974, c 102, §1; am L 1977, c 134, §2; am L 1984, c 7, §§2, 3; gen ch 1985; am L 1992, c 153, §3 and c 202, §28; am L 1993, c 265, §1; am L 1996, c 264, §5; am L 1997, c 38, §§1, 2 and c 40, §2; am L 2003, c 126, §6]



§437-8 - REPEALED.

§437-8  REPEALED.  L 1992, c 202, §183.



§437-9 , 10 - REPEALED.

§§437-9, 10  REPEALED.  L 1969, c 263, §1(9).



§437-11 - Additional requirements for dealer's and auction's license.

§437-11  Additional requirements for dealer's and auction's license.  (a)  Requirements to be met before issuance of dealer's and auction's license.

(1)  The following requirements shall be met by an applicant for a dealer's license before a license may be issued by the motor vehicle industry licensing board:

(A)  The applicant has a site which will be used primarily for the purpose of selling, displaying, offering for sale, or otherwise dealing in motor vehicles;

(B)  The site has a permanent building thereon suitable for the display at any one time of at least three motor vehicles having an average base of at least ninety inches; and

(C)  The site has suitable sanitation facilities.

(2)  The following requirements shall be met by an applicant for an auction's license before a license may be issued by the motor vehicle industry licensing board:

(A)  The applicant has a permanent site which will be used primarily for the purpose of selling, displaying, offering for sale, or otherwise dealing in motor vehicles; and

(B)  The site has suitable sanitation facilities.

(b)  Other related uses permissible.  The site may be used for other purposes which are accessory or customarily associated with the retail sale of motor vehicles, such as maintenance operation of a repair, accessories, gasoline and oil, storage, parts, service, or paint branch or department. [L 1963, c 199, §1h; Supp, §160-167.1; HRS §437-11; am L 1969, c 263, §1(22); am L 1970, c 82, §1(3); am L 1992, c 153, §4; am L 1997, c 38, §3]



§437-12 - Legal ownership certificates.

§437-12  Legal ownership certificates.  (a)  Possession or proof of possession of legal ownership certificate.  No dealer shall sell or advertise for sale a motor vehicle unless the dealer has in the dealer's possession or proof of possession of the legal ownership certificate of the subject motor vehicle.

(b)  Delivery of legal ownership certificate.  The legal ownership certificate shall be delivered within the period as provided in section 286-52(b). [L 1963, c 199, §1(i); Supp, §160-167.5; HRS §437-12; gen ch 1985]



§437-13 - Disclosure of dealer.

§437-13  Disclosure of dealer.  Where a person licensed according to this chapter represents a buyer in the State in purchasing or attempting to purchase a motor vehicle from or through a dealer or broker not licensed in the State (hereinafter called "nonresident") residing or doing business without the State the person shall file with the motor vehicle industry licensing board each month a statement showing the name and address of all such nonresidents with whom the person has actually negotiated any such sale for the past month and with whom the person is authorized in writing to negotiate or continue to negotiate or to make such sales.  All such statements shall be under oath. [L 1957, c 302, §1(10); am L 1959, c 243, §1(5); am L 1961, c 59, §1(6); Supp, §160-167.555; HRS §437-13; am L 1969, c 263, §1(22); gen ch 1985]



§437-14 - Delivery of contract required.

§437-14  Delivery of contract required.  In the event any person licensed according to this chapter represents a buyer in the State in purchasing or attempting to purchase a motor vehicle from or through a dealer or broker not licensed in the State (hereinafter called "nonresident") residing or doing busines without the State the person shall deliver to the buyer upon execution, a copy of the contract or agreement covering such transaction which shall include the make, model, type, year, and price of the motor vehicle, the name and address of the nonresident through whom the sale or purchase is negotiated. [L 1957, c 302, §1(11); am L 1959, c 243, §1(6); am L 1961, c 59, §1(7); Supp, §160-167.6; HRS §437-14; gen ch 1985]



§437-15 - Principals held responsible.

§437-15  Principals held responsible.  Every holder of a license issued under this chapter may be held responsible for the conduct of the holder's agents and employees in all transactions regarding motor vehicles, motor vehicle parts, franchises, and transactions involving a subject or matter within the jurisdiction of the board.  No licensee shall permit any person not licensed under this chapter to sell or exchange or offer to sell or exchange any motor vehicle on the premises specified in the license or to sell or exchange any motor vehicle on behalf of the licensee off the premises specified in the license. [L 1959, c 24, §1(7); am L 1961, c 59, §1(8); Supp, §160-167.66; HRS §437-15; am L 1969, c 263, §1(10); am L 1978, c 92, §1; gen ch 1985]



§437-16 - Records to be kept.

§437-16  Records to be kept.  Every motor vehicle dealer shall keep a record of the purchases, consignments, sales and exchanges, moneys, commissions, or any other thing of value paid or agreed to be paid to any person for each motor vehicle purchased, sold, consigned to be sold, or exchanged, and the record shall be at all times open to the inspection of the motor vehicle industry licensing board or any peace officer designated by the board to inspect the record.  The record shall contain:

(1)  The names and addresses of all persons from whom any motor vehicle is purchased or received;

(2)  The names and addresses of all persons to whom any motor vehicle is sold, consigned to be sold, or exchanged;

(3)  The names and addresses of all persons who have received any moneys, commissions, or any other thing of value, or to whom the same is due and owing, in connection with the sale of any motor vehicle; and

(4)  The license number, motor number, serial number, and style of any such motor vehicle. [L 1959, c 243, §1(8); am L 1961, c 59, §1(8); Supp, §160-167.666; HRS §437-16; am L 1969, c 263, §1(22)]

Cross References

Courtesy delivery reports, see §238-9.5.



§437-17 - REPEALED.

§437-17  REPEALED.  L 1992, c 153, §7.



§437-18 - Bond of broker.

§437-18  Bond of broker.  (a)  Each broker receiving a license shall give to the motor vehicle industry licensing board and keep in force a bond or bonds in the penal sum totaling not less than $200,000.

(b)  More than one bond may be furnished by the same applicant, provided they aggregate the full amount prescribed by this section.

(c)  If the applicant maintains an established place of business in a county which is used, or will be used, for the purpose of selling, displaying, or offering to negotiate for the purchase of motor vehicles, the market value of which, over and above all liens, charges, and encumbrances thereon, is equal to or greater than ninety per cent of the amount of bond required by this section, and the financial condition of the applicant is such that, in the judgment of the board, the excess over ten per cent of the bond may be waived without unduly jeopardizing the rights and interests of present and prospective claimants against the applicant, then the amount of the bond may be reduced at the discretion of the board.

(d)  The bond shall be subject to the following conditions:

(1)  That the broker will faithfully and truly comply with all the valid provisions of this chapter as the same now are or may hereafter be amended, and with any rule adopted by the board pursuant to this chapter;

(2)  That the broker will not be guilty of fraud, misrepresentation, or other improper business conduct in connection with the selling, purchasing, negotiating for purchase, or otherwise dealing with motor vehicles or any other property related thereto, and will satisfy all judgments rendered against the broker based in whole or in part upon representations or warranties made in connection with any retail sale or negotiation for the purchase of a motor vehicle; and

(3)  That the broker will protect the treasurer of the county and any purchaser of any vehicle or any person acquiring any lien thereon or successor in interest of any such person against any loss on account of any defect in or undisclosed encumbrance upon the title of any motor vehicle, registered by the treasurer in reliance upon any certificate, affidavit, or other representation of the dealer, or registration or transfer of registration procured by the broker.

(e)  Suit on bond.  The director of commerce and consumer affairs, or any person who has been or claims to have been injured by the breach of the conditions, shall have the right of action to recover on any such bond, plus a reasonable attorney's fee incurred to secure the recovery under the bond; provided that the aggregate liability of the surety or sureties to all such persons shall in no event exceed the amount of the bond; and provided further that any award of attorney's fees shall be approved by the court and no other attorney's fees shall be permitted from the bond proceeds.  Nothing in this section or chapter shall be deemed to prohibit or prevent an independent action against the broker and any other person from being joined or consolidated with an action on the bond, and the recovery of a larger amount than the amount of the bond founded upon any other cause or causes or action so joined or consolidated. [L 1967, c 113, §1(C); HRS §437-18; am L 1969, c 263, §1(22); am L 1985, c 102, §2; am L 1992, c 153, §5; am L Sp 1993, c 8, §§24 and 58]



§437-19 , 20 - REPEALED.

§§437-19, 20  REPEALED.  L 1969, c 263, §1(9).



§437-21 - REPEALED.

§437-21  REPEALED.  L 1989, c 299, §1.



§437-21.1 - Bonds of auctions.

§437-21.1  Bonds of auctions.  The bond of an auction shall be in the same amount and under the same terms and conditions as required for a new motor vehicle dealer in accordance with rules adopted by the motor vehicle industry licensing board. [L 1969, c 263, §1(17); am L 1971, c 137, §1; am L 1989, c 299, §2; am L 1996, c 264, §6]

Note

Section 437-17 referred to in text is repealed.



§437-22 - REPEALED.

§437-22  REPEALED.  L 1992, c 202, §184.



§437-23 - Term of license.

§437-23  Term of license.  (a)  Expiration.  All licenses issued pursuant to this chapter shall expire on June 30 of each even-numbered year unless sooner terminated, suspended, or revoked.  All applications for renewal of license shall be filed on or before June 30 of each even-numbered year together with the applicable fees.

(b)  Reapplication.  If a licensee fails to renew the licensee's license on or before June 30 of each even-numbered year and desires to continue in the business or activity for which the license was issued, the licensee shall file a new application for a license and shall pay in addition to the license and filing fee a penalty of twenty-five per cent of the original license fee; provided that the board may for good cause waive the collection of all or a part of the penalty; and provided that nothing contained in this section shall limit the power of the board to deny any application on the grounds provided in this chapter.

(c)  Renewal fees for manufacturers and distributors shall be as follows until renewal fees are adopted by the director under this subsection in accordance with chapter 91:

(1)  Biennial renewal fee:  $1,000; and

(2)  Biennial compliance resolution fund fee:  $500 for each dealer franchised by the manufacturer or distributor. [L 1963, c 199, §1j; Supp, §160-171.1; HRS §437-23; am L 1969, c 263, §1(12); am L 1975, c 118, §3(2); gen ch 1985; am L 2003, c 126, §7]



§437-24 - Licenses terminate, when.

§437-24  Licenses terminate, when.  (a)  Any license issued pursuant to this chapter shall terminate upon the permanent or temporary cessation of the business or activity for which it was issued.

(b)  A salesperson's license shall terminate upon the termination of the license of the dealer by whom the salesperson is employed or upon the termination of the salesperson's employment.

(c)  Upon the termination, suspension, or revocation of a license, the holder shall deliver it to the board.

(d)  Where the termination is not the result of suspension or revocation by the board for cause, the board shall reissue the license to the holder without cost if the holder resumes the holder's business or employment within the term for which it was issued. [L 1963, c 199, §1k; Supp, §160-171.2; HRS §437-24; am L 1969, c 263, §1(13); gen ch 1985, 1993; am L 1996, c 264, §7]



§437-25 - Amended licenses.

§437-25  Amended licenses.  (a)  Prior to entering the employ of a dealer, other than the one for which the salesperson's license was issued, a salesperson shall apply to the board for an amended license authorizing the new employment.  Prior to moving or amending the premises or adding branch locations of a business for which a license was issued under this chapter, the holder shall apply for an amended license authorizing the change.

(b)  The executive officer of the board is authorized to issue the amended license of a salesperson subject to the ratification by the board for the first three amendments to a license during the original term thereof.  The board shall issue the fourth and following amendments to such license during the term of the original license.  The executive officer may issue an amended license for new or amended premises or for additional branch locations of the business under a license subject to the board's ratification; provided that the executive officer may not issue an amended license when a prior amendment to the same license has not been acted upon by the board.  Unless good cause exists, the amended license shall be freely issued for the remainder of the original term.

(c)  The fees for amended licenses shall be as provided in rules adopted by the director of commerce and consumer affairs pursuant to chapter 91. [L 1963, c 199, §1(1); Supp, §160-171.3; HRS §437-25; am L 1969, c 263, §1(14); am L 1984, c 7, §5; gen ch 1985, 1993; am L 1996, c 264, §8]



§437-26 - License not transferable; other requirements.

§437-26  License not transferable; other requirements.  (a)  Nontransferable.  No license issued under this chapter shall be transferable.

(b)  License to be posted.  Each dealer shall keep the license or a certified copy thereof posted in a conspicuous place on each premises.

(c)  License on person.  Each salesperson shall carry the salesperson's license on the salesperson's person or a certified copy thereof and shall exhibit such license or certified copy thereof upon demand by any person with whom the salesperson seeks to transact business as a motor vehicle salesperson. [L 1963, c 199, §1m; Supp, §160-171.4; HRS §437-26; gen ch 1985, 1993]



§437-27 - Change of status, notice.

§437-27  Change of status, notice.  If the status of any licensee changes during the period for which the license is issued in respect to:

(1)  Changes in officers, directors, or limited partners of the licensee or termination of the employment of any licensed salesperson;

(2)  The transfer of more than ten per cent of the ownership of the licensee to one person;

(3)  The termination of a licensed premises by a dealer or auction or the acquiring or termination of a franchise; or

(4)  The assignment of any part of the licensee's assets for the benefit of creditors;

the licensee shall within fifteen days thereafter file with the board notice of such change containing such information as may be required by the board; provided that nothing contained in this section shall limit the power of the board to suspend, revoke, or deny the renewal of such license or impose any other penalty authorized by this chapter. [L 1939, c 258, §8; RL 1945, §7372; am L 1951, c 90, pt of §1; RL 1955, §160-172; am L 1957, c 302, §1(19); am L 1961, c 59, §1(14); HRS §437-27; am L 1969, c 263, §1(15); gen ch 1993; am L 1996, c 264, §9]



§437-27.5 - Requirements to maintain license.

§437-27.5  Requirements to maintain license.  A broker shall have and maintain in full force and effect a bond as required under section 437-18.  Failure, refusal, or neglect to maintain in full force and effect a bond shall cause the automatic suspension of the license effective as of the date of expiration or cancellation of the bond.  The license shall not be reinstated until a bond as required under section 437-18 is received by the board.

Failure to effect a reinstatement of a suspended license within sixty days of the suspension shall cause the license and all fees to be forfeited.

A licensee may, within fifteen calendar days after receipt of notification of the license forfeiture, request an administrative hearing pursuant to chapter 91 to review the forfeiture. [L 1985, c 102, §3; am L 1989, c 299, §3; am L 1992, c 153, §6]



§437-28 - Suspension; revocation; fine; denial of issuance or renewal of a license.

§437-28  Suspension; revocation; fine; denial of issuance or renewal of a license.  (a)  In addition to any other actions authorized by law, the board, after notice and hearing as provided in chapter 91, and subject to appeal to the circuit court of the circuit in which the board has jurisdiction under the procedure and rules prescribed by the laws of the State or the applicable rules of the courts pertaining to appeals to circuit courts, may suspend, revoke, fine, or deny the renewal of any license, or prior to notice and hearing deny the issuance of any license for any cause authorized by law, including but not limited to circumstances where the board finds that the applicant or holder, or any officer, director, general manager, trustee, partner, or stockholder owning more than ten per cent interest of the applicant or holder:

(1)  Has intentionally made a false statement of a material fact in the application for a license or in any other statement required by this chapter or has obtained or attempted to obtain a license by fraud or misrepresentation;

(2)  Has failed to comply with, observe, or adhere to any provision of this chapter or any other law relating to the sale, taxing, or licensing of motor vehicles or any rule or order made pursuant to this chapter;

(3)  Has committed a fraudulent act in selling, purchasing, or otherwise dealing in motor vehicles or has misrepresented the terms and conditions of a sale, purchase, or contract for sale or purchase of a motor vehicle or any interest therein including an option to purchase motor vehicles;

(4)  Has engaged in business under a past or present license issued pursuant to this chapter, in a manner as to cause injury to the public or to those with whom one is dealing;

(5)  Has failed to comply with, observe, or adhere to any law in any other respect on account whereof the board may deem the applicant or holder to be an unfit or improper person to hold a license;

(6)  Has failed to meet or maintain the conditions and requirements necessary to qualify for the issuance of a license;

(7)  Is insolvent or has filed or is the subject of petition for bankruptcy, wage earner's plan, or financial reorganization plan; or has made or proposes to make an assignment for benefit of creditors;

(8)  In the case of an individual applicant or holder of a license, if the applicant or holder is not at least eighteen years of age; in the case of a partnership applicant or holder of a license, if any general or limited partner thereof is not at least eighteen years of age;

(9)  Has charged more than the legal rate of interest on the sale or purchase or attempted sale or purchase or in arranging the sale or purchase of a motor vehicle or any interest therein including an option to purchase;

(10)  Has violated any of the laws pertaining to false advertising or to credit sales in the offering, soliciting, selling, or purchasing, or arranging to sell or purchase a motor vehicle or any interest therein;

(11)  Has wilfully failed or refused to perform any unequivocal and indisputable obligation under any written agreement involving the sale or purchase of a motor vehicle or any interest therein including an option to purchase;

(12)  Has been denied the issuance of a license under this chapter for substantial culpable cause or for having had a license issued under this chapter suspended, revoked, or the renewal thereof denied for substantial culpable cause;

(13)  Has entered or has attempted to enter or proposes to enter into any contract or agreement contrary to this chapter or any rule adopted thereunder;

(14)  Has been or is engaged or proposes to engage in the business of selling new motor vehicles as a dealer or auction without a proper franchise therefor;

(15)  Has at any time employed or utilized or attempted or proposed to employ or utilize any person not licensed under this chapter who is required to be so licensed;

(16)  Has entered or attempted to enter any one-payment contract, where the contract is required to be signed by the purchaser prior to removal of the motor vehicle for test driving from the seller's premises;

(17)  Being a salesperson or dealer:

(A)  Has required a purchaser of motor vehicles as a condition of sale and delivery thereof to purchase special features, appliances, accessories, or equipment not desired or requested by the purchaser; provided that this prohibition shall not apply as to special features, appliances, accessories, or equipment which are ordinarily installed on the vehicle when received or acquired by the dealer;

(B)  Has represented and sold as an unused motor vehicle any motor vehicle which has been operated as a demonstrator, leased, or U-drive motor vehicle;

(C)  Has sold a new motor vehicle without providing or securing for the purchaser the standard factory new car warranty for the vehicle, unless the dealer or salesperson clearly notes in writing on the sales contract that the new motor vehicle is sold without the standard factory warranty;

(D)  Has sold a new motor vehicle covered by a standard factory warranty without informing the purchaser in writing that any repairs or other work necessary on any accessories which were not installed by the manufacturer of the vehicle may not be obtainable in a geographic location other than where the purchase occurred; provided that the notice required by this section shall conform to the plain language requirements of section 487A-1, regardless of the dollar amount of the transaction;

(E)  Has engaged in any improper business conduct, including but not limited to employing, contracting with, or compensating consumer consultants; or

(F)  Has sold or leased a new or used motor vehicle, other than at auction, without written documentation that contains the following provision printed legibly in at least fourteen-point bold typeface print, upon which the salesperson or dealer shall appropriately indicate the type of sale, and upon which both the customer and salesperson or dealer shall place their initials in the designated spaces, prior to the signing of the contract of sale or lease:

"This (IS) (IS NOT) a door-to-door sale.  There (IS A) (IS NO) 3-DAY RIGHT TO CANCEL on this purchase.

____ Customer's Initials         ____ Salesperson's

or Dealer's Initials";

(18)  Being an applicant or holder of a dealer's license:

(A)  Has sold or proposed to sell new motor vehicles without providing for the maintenance of a reasonable inventory of parts for new vehicles or without providing and maintaining adequate repair facilities and personnel for new vehicles at either the main licensed premises or at any branch location;

(B)  Has employed or proposed to employ any salesperson who is not duly licensed under this chapter; or

(C)  Has sold or proposed to sell new motor vehicles without being franchised therefor;

(19)  Being an applicant or holder of an auction's license has sold or proposed to sell new motor vehicles without being franchised therefor;

(20)  Being an applicant for a salesperson's license:

(A)  Does not intend to be employed as a salesperson for a licensed motor vehicle dealer; or

(B)  Intends to be employed as a salesperson for more than one dealer; or

(21)  Being a manufacturer or distributor:

(A)  Has attempted to coerce or has coerced any dealer in the State to enter into any agreement with the manufacturer or distributor or any other party, to perform any act not required by or to refrain from performing any act not contrary to the reasonable requirements of the franchise agreement with the dealer, by threatening to cancel the franchise agreement or by threatening to refuse, at the expiration of the current franchise agreement, to enter into a new franchise agreement with the dealer;

(B)  Has attempted to coerce or has coerced any dealer in the State to enter into any agreement with the manufacturer or distributor or any other party, to perform any act not required by or to refrain from performing any act not contrary to the reasonable requirements of the franchise agreement with the dealer, by awarding or threatening to award a franchise to another person for the sale of the same make of any motor vehicle in the same sales area of responsibility covered by the existing franchise agreement of the dealer;

(C)  Has attempted to or has canceled or failed to renew the franchise agreement of any dealer in the State without good faith, as defined herein. Upon such a cancellation or failure to renew the franchise agreement, the party canceling or failing to renew the franchise agreement, at the dealer's option, shall either:

(i)  Compensate the dealer at the fair market going business value for the dealer's capital investment, which shall include but not be limited to the going business value of the business, goodwill, property, and improvement owned or leased by the dealer for the purpose of the franchise, inventory of parts, and motor vehicles possessed by the dealer in connection with the franchise, plus reasonable attorney's fees incurred in collecting compensation; provided that the investment shall have been made with reasonable and prudent judgment for the purpose of the franchise agreement; or

(ii)  Compensate the dealer for damages including attorney's fees as aforesaid, resulting from the cancellation or failure to renew the franchise agreement.

As used in this paragraph, "good faith" means the duty of each party to any franchise agreement to fully comply with that agreement, or to act in a fair and equitable manner towards each other;

(D)  Has delayed delivery of or refused to deliver without cause, any new motor vehicle to a dealer, franchised to sell the new motor vehicle, within a reasonable time after receipt of a written order for the vehicle from the dealer.  The delivery to another dealer of a motor vehicle of the same model and similarly equipped as the vehicle ordered by a dealer who has not received delivery thereof, but who had placed the written order for the vehicle prior to the order of the dealer receiving the vehicle, shall be prima facie evidence of a delayed delivery of, or refusal to deliver, a new motor vehicle without cause.  The nondelivery of a new motor vehicle to a dealer within sixty days after receipt of a written order for the vehicle from a dealer shall also be prima facie evidence of delayed delivery of, or refusal to deliver, a new motor vehicle without cause; provided that the delayed delivery of, or refusal to deliver, a motor vehicle shall be deemed with cause if the manufacturer establishes that the delay or refusal to deliver is due to a shortage or curtailment of material, labor, transportation, utility service, labor or production difficulty, or other similar cause beyond the reasonable control of the manufacturer;

(E)  Has discriminated against any of their franchised dealers in the State by directly or indirectly charging the dealer more for a new motor vehicle or services, parts, or accessories or a higher rate of transportation for transporting the vehicle from the manufacturing or assembly plant to the dealer or any portion of the distance, than is charged to any other of their franchised dealers in the State for the same make, model, and year of a new motor vehicle or for the same devices, parts, or accessories for the similar transportation for the vehicle during the same period.  A manufacturer or distributor who provides or causes to be provided greater transportation benefits for a new motor vehicle as aforesaid to any of their franchised dealers in the State than is provided to any of their competing franchised dealers in the State for the same or lesser price or charge than that imposed upon the franchised dealer in the State during the same period is deemed to have so discriminated against the competing franchised dealer in the State.  Evidence of similar discriminatory practice against franchised dealers in other states shall not constitute a defense to or justification of the commission of the discriminatory act against the franchised dealer in the State.  The intent and purpose of this subparagraph is to eliminate inequitable pricing policies set by manufacturers or distributors which result in higher prices of new motor vehicles to the consumer in the State.  This subparagraph shall be liberally interpreted to effect its intent and purpose and in the application thereof, the substance and effect and not the form of the acts and transactions shall be primarily considered in determining whether a discriminatory act has been committed.  Nothing contained in this subparagraph shall prohibit establishing delivered prices or destination charges to dealers in the State which reasonably reflect the seller's total transportation costs incurred in the manufacture or delivery of products to the dealers, including costs that are related to the geographical distances and modes of transportation involved in shipments to this State, or which meet those lower prices established by competitors;

(F)  Has required a dealer of new motor vehicles in the State as a condition of sale and delivery of new motor vehicles to purchase special features, appliances, accessories, or equipment not desired or requested by the dealer; provided that this prohibition shall not apply to special features, appliances, accessories, or equipment, except heaters, that are regularly installed on that particular model or new motor vehicles as "standard" equipment or to special features, appliances, accessories, or equipment that are an integral part of the new motor vehicles and cannot be removed therefrom without substantial expense.  Nothing in this subparagraph shall make it unlawful for a dealer to sell a vehicle that includes a heater that has been installed as standard equipment;

(G)  Has failed to adequately and fairly compensate its dealers for labor, parts, and other expenses incurred by the dealer to perform under and comply with manufacturer's warranty agreements. In no event shall any manufacturer or distributor pay its dealers a labor rate per hour for warranty work that is less than that charged by the dealer to the retail customers of the dealer nor shall the rates be more than the retail rates.  All claims made by the dealers for compensation for delivery, preparation, and warranty work shall be paid within thirty days after approval and shall be approved or disapproved within thirty days after receipt.  When any claim is disapproved, the dealer shall be notified in writing of the grounds for disapproval;

(H)  Has wilfully failed to affix the vehicle bumper impact notice pursuant to section 437-4.5(a), or wilfully misstated any information in the notice.  Each failure or misstatement is a separate offense;

(I)  Has wilfully defaced, or removed the vehicle bumper impact notice required by section 437-4.5(a) prior to delivery of the vehicle to which the notice is required to be affixed to the registered owner or lessee.  Each wilful defacement, alteration, or removal is a separate offense; or

(J)  Has required a dealer to refrain from participation in the management of, investment in, or the acquisition of, any other line of new motor vehicle or related products; provided that the new motor vehicle dealer maintains a reasonable line of credit for each make or line of new motor vehicle, remains in compliance with reasonable facilities and other franchise requirements of the manufacturer or distributor, and makes no unauthorized change in the principal management of the dealer.

(b)  For disregard of an order suspending a license pursuant to section 436B-23, the board may summarily take possession of and impound all motor vehicles belonging to or in the possession of the licensee whether or not the vehicles are situated upon the licensed premises, pending final action in this case or, without taking possession of the motor vehicles, may render them unusable; provided that the right of the board to take any action and any liens for towing or storage or otherwise arising from the action are subject to and subordinate to any security interest that has attached to the motor vehicles prior thereto, and the board, prior to taking any action, shall give notice thereof to any secured party whose security interest in the motor vehicles is known to the board or who, prior to any action by the board, had filed a financing statement covering the motor vehicles or had noted the lien on the legal ownership certificates thereof.

(c)  Any fine imposed by the board after a hearing in accordance with chapter 91 shall be no less than $100 nor no more than $1,000 for each violation.

(d)  In lieu of or in addition to the fine imposed under this section, the board may require the motor vehicle dealer to make restitution to the customer.  Restitution may be imposed in lieu of a fine even though the amount may exceed the fine set forth in subsection (c). [L 1939, c 258, §11; RL 1945, §7373; am L 1951, c 90, pt of §1; RL 1955, §160-173; am L 1957, c 302, §1(20); am L 1961, c 59, §1(15); am L 1963, c 199, §1n; HRS §437-28; am L 1969, c 252, §4 and c 263, §1(16); am L 1970, c 87, §1; am L 1972, c 195, §1; am L 1973, c 129, §1(a) to (h); am L 1974, c 21, §1, c 89, §1, and c 205, §2(4); am L 1978, c 92, §3; am L 1980, c 62, §1; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 1986, c 154, §2; am L 1987, c 283, §27; am L 1988, c 319, §1; am L 1992, c 109, §4 and c 202, §29; am L 1996, c 264, §10; am L 1997, c 44, §1 and c 85, §2; am L 1999, c 216, §2; am L 2003, c 126, §8]

Rules of Court

Appeal to circuit court, see HRCP rule 72.

Case Notes

In passing on necessity of convening three judge court, held that section raised substantial constitutional questions.  316 F. Supp. 803.

Cited:  44 H. 484, 487, 354 P.2d 956.



§437-28.5 - Procedures, protections, rights, and remedies made available to licensees.

[§437-28.5]  Procedures, protections, rights, and remedies made available to licensees.  (a)  The same procedures, protections, rights, and remedies provided to a dealer under section 437-28(a)(21) and section 437-3.6 shall apply to a distributor that is not a manufacturer; provided that for a distributor that is not a manufacturer, the measure of compensation under section 437-28(a)(21)(C) upon cancellation or failure to renew a franchise agreement shall include compensation related to that distributor's dealer operations and franchise agreements with other dealers.

(b)  Notwithstanding the terms, provisions, or conditions of any dealer or distributor agreement or franchise or the terms or provisions of any waiver, and notwithstanding any other legal or administrative remedies available, any person who is licensed under this chapter and whose business or property is injured by a violation of section 437-28(a)(21), may bring a civil action in a court of competent jurisdiction in the State to enjoin further violations and to recover any damages together with the costs of the suit.

(c)  Any person that brings or defends against a civil action under subsection (b) shall be entitled to recover reasonable attorneys' fees as a part of any damages or injunction; provided that the person substantially prevails in establishing or defending against a violation of section 437-28(a)(21). [L 2003, c 126, pt of §1]



§437-29 - Discretionary powers of board.

§437-29  Discretionary powers of board.  (a)  Where any applicant for a license or stockholder owning more than a ten per cent interest in the applicant or any officer, director, trustee, employee, or partner of the applicant has been guilty of any act or omission involving personal misconduct which by this chapter is made ground for refusing to issue a license or for revoking or suspending a license, such as the making of a false statement of a material fact in an application, the commission of a fraudulent act in connection with the sale or negotiation for the purchase of motor vehicles, and the like, the board shall have discretion, nevertheless, to issue the license or suspend or reject the revocation of the license, upon such reasonable conditions, including the furnishing of an additional bond not exceeding $5,000, as to future good conduct of the applicant and other person concerned, as the board determines, provided the board finds:

(1)  That there are extenuating circumstances that indicate that the act or omission was not due to moral turpitude; or

(2)  That a reasonable time fixed by rule of the board, not less than one year, has elapsed since the act or omission occurred, together with evidence of the person's rehabilitation or general good character, sufficient to indicate that the person is not likely to repeat the offense or engage in illegal, unlawful, or unconscionable practices; or

(3)  That the favorable action by the board will not jeopardize the public interest.

(b)  Notification of the application of each dealer or auction approved by the board, or a report of the suspension, revocation, or change of status of a dealer's or auction's license shall be furnished to the treasurer of the affected county motor vehicle registration division or finance department promptly upon the granting, suspension, revocation, or change of status of the license. [L 1939, c 258, §13; RL 1945, §7374; am L 1951, c 90, pt of §1; RL 1955, §160-174; am L 1957, c 302, §1(21); am L 1961, c 59, §1(15); am L 1963, c 199, §1o; HRS §437-29; am L 1969, c 263, §1(18); gen ch 1985; am L 1992, c 202, §30; am L 1996, c 264, §11; am L 2003, c 126, §9]



§437-30 , 31 - REPEALED.

§§437-30, 31  REPEALED.  L 1992, c 202, §§185, 186.



§437-31.5 - New or used motor vehicle sales and lease contracts.

[§437-31.5]  New or used motor vehicle sales and lease contracts.  Regardless of whether or not the buyer has taken possession of the motor vehicle, a new or used motor vehicle purchase or lease agreement by a salesperson or dealer shall be void if the agreement is contingent upon the financing of the purchase and, pursuant to the financing or credit application signed at the time of purchase, the buyer is unable to qualify. [L 1999, c 216, §1]



§437-32 - Credit sale contracts; agreements concerning, unlawful.

§437-32  Credit sale contracts; agreements concerning, unlawful.  No person who is engaged in, or about to engage in, the business of selling motor vehicles at retail shall enter into any contract, agreement, or understanding, express or implied, with any manufacturer or distributor of motor vehicles that the person will sell only to a designated person, or class of persons, all or any part of the credit sale contracts arising out of the sale by the person of motor vehicles, or that the person will refuse to sell such credit sale contracts to any designated person, or class of persons.  Any such contract, agreement, or understanding is declared to be against the public policy of this State and to be unlawful and void. [L 1939, c 258, §16; RL 1945, §7377; am L 1951, c 90, pt of §1; RL 1955, §160-177; HRS §437-32; gen ch 1985; am L 1987, c 283, §28]

Cross References

Credit sales, generally, see chapter 476.



§437-33 - Coercion by manufacturer or distributor unlawful.

§437-33  Coercion by manufacturer or distributor unlawful.  No person, being a manufacturer or distributor of motor vehicles, or being an officer, agent, or representative of such manufacturer or distributor, shall induce or coerce, or attempt to induce or coerce, any retail motor vehicle dealer or prospective retail motor vehicle dealer to sell or refuse to sell all or any portion of the dealer's retail installment contracts to any person or class of persons designated by the manufacturer or distributor, by means of any statement, suggestion, promise, or threat, made directly or indirectly, that the manufacturer or distributor will in any manner injure or benefit such a dealer, or by means of any act of the manufacturer or distributor that has benefited or injured the dealer, or by means of any statement or representation, made directly or indirectly, that the dealer is under any obligation whatsoever to make or refuse to make such sale. [L 1939, c 258, §17; RL 1945, §7378; am L 1951, c 90, pt of §1; RL 1955, §160-178; HRS §437-33; gen ch 1985]



§437-34 - Credit sale contracts, when purchase of unlawful.

§437-34  Credit sale contracts, when purchase of unlawful.  No person engaged in the business of buying credit sale contracts from motor vehicle dealers in this State, and no officer, agent, or representative of such person, shall purchase or attempt to purchase any such credit sale contract from any motor vehicle dealer in this State:

(1)  When the dealer in consequence of any contract, agreement, or arrangement between such person and a manufacturer or distributor supplying motor vehicles to the dealer has been induced or coerced to sell such credit sale contract by means of any statement, suggestion, promise, or threat, made, directly or indirectly, that the manufacturer or distributor supplying motor vehicles to the dealer would in any manner injure or benefit the dealer, or by means of any act of the manufacturer or distributor that has benefited or injured the dealer, or by means of any statement or representation, made, directly or indirectly, that the dealer is under any obligation whatsoever to make such sale;

(2)  When such person has received or has contracted to receive from any manufacturer or distributor supplying motor vehicles to the dealer, or has given or contracted to give to the manufacturer or distributor, any subsidy or thing of service or value, where the effect of the giving or receiving of such subsidy or thing of service or value may be to lessen or eliminate competition in the business of purchasing credit sale contracts from motor vehicle dealers or tend to grant an unfair trade advantage or to create a monopoly in such person. [L 1939, c 258, §18; RL 1945, §7379; am L 1951, c 90, pt of §1; RL 1955, §160-179; HRS §437-34; am L 1987, c 283, §29]



§437-35 - Penalty.

§437-35  Penalty.  Any person who violates any provision of this chapter or rules of the board, or who engages in the business as, or serves in the capacity of, or acts as a motor vehicle dealer, salesperson, auction, manufacturer, or distributor in the State or otherwise engages in the business of selling or negotiating for the purchase of motor vehicles in this State without being licensed as provided in this chapter, shall be fined not more than $1,000, and each day's violation or failure to comply shall be deemed a separate offense. [L 1939, c 258, §19; RL 1945, §7380; am L 1951, c 90, pt of §1; RL 1955, §160-180; am L 1957, c 302, §1(22); HRS §437-35; am L 1974, c 99, §1; am L 1986, c 152, §3; gen ch 1992; am L 1996, c 264, §12; am L 2003, c 126, §10]



§437-35.5 - Misdemeanor.

§437-35.5  Misdemeanor.  Any person who is convicted of violating any provision of this chapter or rules of the board, or who engages in the business as or serves in the capacity of, or acts as a motor vehicle dealer, salesperson, auction, manufacturer, or distributor in the State or otherwise engages in the business of selling or negotiating for the purchase of motor vehicles in this State without being licensed as provided in this chapter, shall have committed a misdemeanor and be subject to a fine of not more than $1,000, or imprisoned not more than one year, or both. [L 1986, c 152, §1; gen ch 1992; am L 1996, c 264, §13; am L 2003, c 126, §11]



§437-36 - Injunction; damages.

§437-36  Injunction; damages.  The motor vehicle industry licensing board or any person, firm, or corporation or any trade association may maintain a suit to enjoin the performance or the continuance of any act or acts by a person acting without a license where a license is required by this chapter, and if injured thereby, for the recovery of damages.  If in the suit the court finds that the defendant has violated or is violating any of the provisions of this chapter it may enjoin the defendant from further violation thereof.  It shall not be necessary that actual damages to the plaintiff or petitioner be alleged or proved.  Plaintiff or petitioner shall be entitled, if the plaintiff or petitioner procures a decree hereunder, to a reasonable attorney's fee to be allowed by the court. [L 1949, c 163, §2; am L 1951, c 90, pt of §1; RL 1955, §160-181; HRS §437-36; am L 1969, c 263, §1(22); gen ch 1985]

Rules of Court

Injunctions, see HRCP rule 65.



§437-37 - Credit sale contract violations; penalty.

§437-37  Credit sale contract violations; penalty.  Whoever violates any of the provisions of sections 437-32 to 437-34 relating to sales or purchase of credit sale contracts shall be fined not less than $25 nor more than $1,000. [L 1939, c 258, §20; RL 1945, §7381; am L 1951, c 90, pt of §1; RL 1955, §160-182; HRS §437-37; am L 1987, c 283, §30]



§437-37.5 - Cumulative penalties.

[§437-37.5]  Cumulative penalties.  Unless otherwise expressly provided, the remedies or penalties provided by this chapter are cumulative to each other and to the remedies or penalties available under all other laws of this State. [L 1986, c 152, §2]



§437-38 - REPEALED.

§437-38  REPEALED.  L 1973, c 129, §1(i).



§437-39 - Enforcement.

§437-39  Enforcement.  When necessary, the board may enforce this chapter, including any rule adopted thereunder or decision rendered thereunder by applying to the circuit court for any relief which may be appropriate, including injunctive relief.  Further, the board may apply to the circuit court for any relief which may be appropriate including injunctive relief to enjoin any licensee or other person who violates or threatens to violate any provision of this chapter, including any rule adopted thereunder. [L 1973, c 129, §1(j); am L 1996, c 264, §14]



§437-40 - Information in applications, confidential; penalty for divulging.

§437-40  Information in applications, confidential; penalty for divulging.  The applications for license and contracts required by section 437-7 shall not be deemed a part of the public records but shall be confidential information for use of the treasurer and the motor vehicle industry licensing board.  Whoever, except in a report to the treasurer or the board or when called on to testify in any court or proceeding, divulges any information contained in the applications and acquired by the official or employee in the official's or employee's capacity as an official or employee of the county treasurer's office or of the board shall be fined not less than $50 nor more than $100.

Provided that the treasurer or the board may permit the inspection of any such applications by any other person upon being satisfied that the inspection is desired for some lawful and proper purpose. [L 1939, c 258, §23; RL 1945, §7383; am L 1951, c 90, pt of §1; RL 1955, §160-184; am L 1957, c 302, §1(25); am L 1963, c 193, §47; HRS §437-40; am L 1969, c 263, §1(20), (22); gen ch 1985]



§437-41 - Liberal interpretation.

§437-41  Liberal interpretation.  All provisions in this chapter shall be liberally interpreted to protect the public from fraud in the business of purchasing or selling motor vehicles and to protect the investments of its citizens in motor vehicles and dealerships and to protect the transportation system of the State and shall further be interpreted to affect existing as well as future franchise agreements. [L 1939, c 258, §24; RL 1945, §7384; am L 1951, c 90, pt of §1; RL 1955, §160-185; am L 1957, c 302, §1(26); am L 1961, c 59, §1(16); HRS §437-41; am L 1969, c 263, §1(21)]



§437-42 - Sections 445-171 and 445-172 not to apply.

§437-42  Sections 445-171 and 445-172 not to apply.  Sections 445-171 and 445-172 do not apply to dealers and salespersons licensed under this chapter. [L 1939, c 258, §25; RL 1945, §7385; am L 1951, c 90, pt of §1; RL 1955, §160-186; am L 1957, c 302, §1(27); am L 1961, c 59, §1(16); HRS §437-42; gen ch 1993]






CHAPTER 437B - REGULATION OF MOTOR VEHICLE REPAIRS

§437B-1 - Definitions.

§437B-1  Definitions.  As used in this chapter:

"Board" means the motor vehicle repair industry board.

"Certified mechanic" is a motor vehicle mechanic who has successfully passed the certification tests in any or all of the certification specialties set forth in this chapter.

"Chlorofluorocarbon" or "CFC" means any member of the family of substances containing carbon, fluorine, and chlorine, including, without limitation, those compounds known as CFC-11, CFC-12, CFC-13, CFC-14, CFC-113, CFC-114, CFC-115, CFC-116, CFC-500, CFC-502, and CFC-503, and any combination or mixture containing any of these chlorofluorocarbon compounds.

"Crash parts" means motor vehicle replacement parts, either sheet metal or plastic, which constitute the visible exterior of the vehicle, including inner and outer panels, and which are repaired or replaced as the result of a collision.

"Department" means the department of commerce and consumer affairs.

"Hydrochlorofluorocarbon" or "HCFC" means any member of the family of substances containing hydrogen, carbon, fluorine, and chlorine, including, without limitation, those compounds known as HCFC-22 and HCFC-123, and any combination or mixture containing any of these hydrochlorofluorocarbon compounds.

"Licensed mechanic" means a motor vehicle mechanic who has been licensed in accordance with this chapter.

"Mobile air conditioner" means an air conditioner designed for installation in a motor vehicle.

"Motor vehicle" means any passenger car, truck, truck tractor, motorcycle, or motor scooter, as defined in section 286-2, and the integral parts thereof.

"Motor vehicle mechanic" means any person whether self-employed or employed by another, who, for compensation, engages in the diagnosis or repair of malfunctions of motor vehicles, and may be classified as "intermediate" or "journey worker" as the terms are commonly used in the motor vehicle repair industry.

"Motor vehicle mechanic helper" means any person who, for compensation, engages in the diagnosis or repair of malfunctions of motor vehicles under the supervision of a licensed motor vehicle mechanic.

"Motor vehicle repair dealer" means any person who is, or has in the person's employ, a motor vehicle mechanic licensed under this chapter and who, for compensation, engages in the business of diagnosing or repairing malfunctions of motor vehicles.

"Refrigerant recovery and recycling equipment" means a device used to recover and to purify CFCs for later reuse.

"Repair of motor vehicles" means all maintenance of and modifications and repairs to motor vehicles, including the rebuilding or restoring of rebuilt vehicles as defined in section 286-2, but excluding repairing tires, changing tires, lubricating vehicles, installing light bulbs, batteries, windshield wiper blades, and other minor accessories, cleaning, adjusting, and replacing spark plugs, replacing oil and air filters, and other minor services, which the board by rule determines may be performed by persons without the skills and knowledge required of motor vehicle mechanics and helpers.  No service shall be designated as minor, for purposes of this section, if the board finds that performance of the service requires mechanical expertise, has given rise to a high incidence of fraud or deceptive practices, or involves a part of the vehicle essential to its safe operation. [L 1975, c 143, pt of §2; am L 1977, c 34, §1; am L 1982, c 78, §1 and c 204, §8; am L 1984, c 276, §10; gen ch 1985; am L 1987, c 272, §1; am L 1988, c 329, §1; am L 1989, c 77, §5; am L 1990, c 316, §4; am L 1992, c 264, §5; am L 1993, c 110, §2 and c 202, §§2, 4; gen ch 1993; am L 1998, c 199, §1]

Cross References

Ozone layer protection, see chapter 342C.



§437B-2 - Applicability of chapter.

§437B-2  Applicability of chapter.  This chapter does not apply to:

(1)  Employees of the county, state, or federal governments when carrying out the functions of governmental employment; or

(2)  Employees of a commercial or business enterprise who engage in the repair of motor vehicles which are owned, maintained, and operated exclusively by such commercial or business enterprise and which are not leased or rented to others; provided that employees may voluntarily be licensed pursuant to this chapter. [L 1975, c 143, pt of §2; am L 1986, c 150, §2; am L 1998, c 199, §2]



§437B-3 - Motor vehicle repair industry board.

§437B-3  Motor vehicle repair industry board.  There shall be a motor vehicle repair industry board consisting of seven members.  Three members of the board shall be persons connected with the motor vehicle repair industry and at least two of those members shall be motor vehicle mechanics licensed under this chapter.  The remaining four members shall not be connected with the motor vehicle repair industry. [L 1975, c 143, pt of §2; am L 1982, c 204, §8; gen ch 1985; am L 1992, c 202, §31; am L 1998, c 199, §9]



§437B-4 - Powers and duties of board.

§437B-4  Powers and duties of board.  In addition to any other powers and duties authorized by law, the board, in accordance with this chapter and chapter 91 shall:

(1)  Establish such qualifications for the licensing of motor vehicle repair dealers and motor vehicle mechanics as may be necessary for the welfare of the public and the motor vehicle repair industry; provided that no person shall be licensed as a motor vehicle mechanic without first receiving certification as provided by this chapter;

(2)  Inquire into the practices and policies of the motor vehicle repair industry and make rules with respect to such practices and policies as may be deemed important and necessary by the board for the welfare of the public and the motor vehicle repair industry;

(3)  Contract and cooperate with the University of Hawaii in developing and administering the certification program provided for in this chapter;

(4)  Adopt, amend, and repeal such rules not inconsistent with this chapter, as the board deems appropriate for effectuating the purpose of this chapter and to ensure the welfare of the public;

(5)  Adopt rules pursuant to chapter 91 necessary to implement the provisions of this chapter relating to CFCs; and

(6)  Enforce this chapter and rules adopted pursuant thereto. [L 1975, c 143, pt of §2; am L 1988, c 128, §1; am L 1989, c 77, §6; am L 1992, c 202, §32; am L 1998, c 199, §3]



§437B-5 - REPEALED.

§437B-5  REPEALED.  L 1992, c 202, §187.



§437B-6 - REPEALED.

§437B-6  REPEALED.  L 1986, c 150, §5.



§437B-7 - License required.

§437B-7  License required.  On or after January 1, 1976, it shall be unlawful for any person to engage in the repair of motor vehicles for compensation without being licensed as a motor vehicle repair dealer or motor vehicle mechanic in accordance with this chapter.  Every motor vehicle repair dealer shall be a motor vehicle mechanic or shall have at least one motor vehicle mechanic in the dealer's employ.  No motor vehicle mechanic shall engage in the repair of motor vehicles unless that person is also licensed as a motor vehicle repair dealer or unless that person is in the employ of a motor vehicle repair dealer. [L 1975, c 143, pt of §2; am L 1985, c 65, §1; am L 1998, c 199, §4]



§437B-7.5 - Requirements for licensing of repair dealer; inspection.

§437B-7.5  Requirements for licensing of repair dealer; inspection.  (a)  Before a motor vehicle repair dealer license is granted by the board, the applicant shall establish that the applicant is or employs a full-time motor vehicle mechanic licensed with the board, and has a repair facility and the equipment necessary to properly perform work in the specialty or area of certification for which licensure is requested.

(b)  The board may inspect an applicant's repair facility and equipment prior to licensing, and may conduct subsequent inspections of repair facilities to verify continued compliance with subsection (a). [L 1993, c 110, §1; am L 1998, c 199, §5]



§437B-8 - Powers to classify and limit license.

§437B-8  Powers to classify and limit license.  (a)  The board shall adopt rules necessary to effect the classification of motor vehicle mechanics in a manner consistent with the certification program established by this chapter, and shall limit the motor vehicle repair activities of a licensee to those areas for which the licensee is certified or licensed.

(b)  An applicant may make application for [licensure] in more than one classification if the applicant is certified for each classification and otherwise meets the qualification for [licensure] as prescribed by the board.  If the applicant is licensed for more than one classification, the applicant shall pay the license fee but shall not be required to pay any additional license fee. [L 1975, c 143, pt of §2; gen ch 1985; am L 1998, c 199, §§8, 9, 11]



§437B-9 - Fees: application; biennial renewals; license; restoration.

§437B-9  Fees: application; biennial renewals; license; restoration.  (a)  The fees for each application, original biennial license, and renewal for the motor vehicle repair dealer and the motor vehicle mechanic shall be as provided in rules adopted by the department pursuant to chapter 91.  At the time of license renewal, each licensee shall submit a completed renewal application and all applicable fees, and shall demonstrate continued compliance with all license and certification requirements.

(b)  Any motor vehicle repair dealer maintaining more than one motor vehicle repair facility shall separately license each repair facility, providing the name of the full-time motor vehicle mechanic for the facility, and pay a fee for each facility.

(c)  The renewal fee shall be paid to the board on or before June 30 of each odd-numbered year.  Failure, neglect, or refusal of any licensee to pay the biennial renewal fee before the date shall constitute a forfeiture of the license.  Any license may be restored within one year after the date of forfeiture upon compliance with the renewal requirements and upon written application and the payment of the required fee plus an amount equal to fifty per cent thereof.  Any licensee who fails to restore a license within one year from the date of forfeiture shall reapply for a license as a new applicant. [L 1975, c 143, pt of §2; am L 1984, c 7, §6; am L 1986, c 150, §3; am L 1993, c 110, §3; am L 1998, c 199, §6]



§437B-10 - Certified repair dealer.

§437B-10  Certified repair dealer.  A dealer is a licensed and certified motor vehicle repair dealer if not less than fifty per cent of the mechanics employed by the dealer on a full-time basis are licensed-certified mechanics. [L 1975, c 143, pt of §2; gen ch 1985; am L 1998, c 199, §9]



§437B-11 - Prohibited practices.

§437B-11  Prohibited practices.  In addition to any other grounds for disciplinary action authorized by law, the following acts or omissions related to the repair of motor vehicles shall be grounds for invoking the enforcement procedures of section 437B-12:

(1)  Making or authorizing in any manner or by any means whatever any statement written or oral which is untrue or misleading, and which is known, or which by the exercise of reasonable care should be known, to be untrue or misleading;

(2)  Causing or allowing a customer to sign any work order that does not state the repairs requested by the customer or the automobile's odometer reading at the time of repair;

(3)  Failing or refusing to give to a customer a copy of any document requiring the customer's signature, as soon as the customer signs the document;

(4)  Any other conduct that constitutes fraud;

(5)  Conduct constituting gross negligence;

(6)  Failure to comply with this chapter or rules adopted pursuant to it;

(7)  Any wilful departure from or disregard of accepted practices or professional standards;

(8)  Making false promises of a character likely to influence, persuade, or induce a customer to authorize the repair, service, or maintenance of a motor vehicle;

(9)  Having repair work subcontracted without the knowledge or consent of the customer unless the motor vehicle repair dealer, mechanic, or apprentice demonstrates that the customer could not reasonably have been notified;

(10)  Conducting the business of motor vehicle repair in a place other than stated on the license except that mobile repair facilities may be permitted if the license so indicates;

(11)  Rebuilding or restoring of rebuilt vehicles as defined in section 286-2 in such a manner that it does not conform to the original vehicle manufacturer's established repair procedures or specifications and allowable tolerances for the particular model and year;

(12)  Subcontracting, recommending, or referring motor vehicle repair work to, or in any way assisting, a motor vehicle repair dealer or mechanic whose license or certification is not in full compliance with this chapter;

(13)  Failure to directly supervise a motor vehicle mechanic apprentice/trainee or motor vehicle mechanic helper;

(14)  Servicing mobile air conditioners without using refrigerant recovery and recycling equipment that is certified by Underwriters Laboratories, Incorporated or was in use by the motor vehicle repair industry prior to December 31, 1989;

(15)  Performing service on any motor vehicle or mobile air conditioner after January 1, 1994, without successful completion of an appropriate training course in the recovery and recycling of CFC and HCFC refrigerants, which included instruction in the proper use of refrigerant recovery and recycling equipment that is certified by Underwriters Laboratories, Incorporated; and

(16)  Violating chapter 342C. [L 1975, c 143, pt of §2; am L 1977, c 34, §2; am L 1984, c 276, §8; gen ch 1985; am L 1989, c 77, §7 and c 236, §1; am L 1990, c 316, §5; am L 1992, c 202, §33 and c 264, §6; am L 1998, c 199, §8]



§437B-11.2 - REPEALED.

§437B-11.2  REPEALED.  L 1993, c 202, §4.



§437B-11.3 - Aiding or abetting.

§437B-11.3  Aiding or abetting.  Aiding or abetting an unlicensed person to evade this chapter or knowingly combining or conspiring with an unlicensed person, or allowing one's license to be used by an unlicensed person, or acting as agent or partner or associate, or otherwise, of an unlicensed person with the intent to evade this chapter, shall be a misdemeanor. [L 1986, c 150, §1; am L 1998, c 199, §§8, 10]



§437B-11.4 - REPEALED.

§437B-11.4  REPEALED.  L 1993, c 202, §4.



§437B-11.5 - Advertising.

§437B-11.5  Advertising.  No motor vehicle repair dealer shall advertise unless it holds a valid motor vehicle repair dealer license issued under this chapter.  Advertisement includes, but is not limited to, the issuance of any card, sign, or device to any person, the causing, permitting, or allowing of any sign or marking on or in any building or structure, or newspaper or magazine, or directory under the listing of motor vehicle repair dealer, or broadcasting by airwave transmission which relates to the motor vehicle repair business. [L 1984, c 130, §1; am L 1998, c 199, §8]



§437B-12 - Enforcement.

§437B-12  Enforcement.  (a)  In addition to any other actions authorized by law, in accordance with chapter 91, the board may fine, suspend, revoke, or refuse to renew the license of a motor vehicle repair dealer or mechanic for any violation of this chapter or rules adopted pursuant thereto.  The board may also order restitution as provided in subsection (c).

(b)  Any fine that is imposed shall be not less than $100 nor more than $2,500 for each violation.

(c)  In lieu of or in addition to the fine imposed under this section, the board may require the motor vehicle repair dealer or mechanic to make restitution to the customer.  Restitution may be imposed in lieu of a fine even though the amount may exceed the maximum fine set forth in subsection (b).

(d)  If a motor vehicle repair dealer operates more than one motor vehicle repair facility in this State, the board pursuant to subsection (a) may only revoke, suspend, or refuse to renew the license of the specific motor vehicle repair facility that has violated this chapter.  The violation, or the action by the board, shall not affect in any manner the right of the motor vehicle repair dealer to operate the dealer's other motor vehicle repair facilities; provided that the board may suspend, revoke, or refuse to renew the license for all motor vehicle repair facilities operated in this State by a motor vehicle repair dealer upon a finding that the motor vehicle repair dealer has, or is, engaged in a course of repeated and wilful violations of this chapter, or rules adopted pursuant thereto.

(e)  Each:

(1)  Mobile air conditioner serviced without using refrigerant recovery and recycling equipment;

(2)  Motor vehicle or mobile air conditioner serviced after January 1, 1994, without successful completion of an appropriate training course dealing with the recovery and recycling of CFC and HCFC refrigerants; and

(3)  Violation of chapter 342C; constitutes a separate offense for which fines may be imposed under subsection (b). [L 1975, c 143, pt of §2; gen ch 1985; am L 1989, c 77, §8; am L 1990, c 316, §6; am L 1992, c 23, §1, c 202, §34, and c 264, §7; am L 1998, c 198, §8]



§437B-12.5 - Cumulative penalties.

[§437B-12.5]  Cumulative penalties.  Unless otherwise expressly provided, the remedies or penalties provided by this chapter are cumulative to each other and to the remedies or penalties available under all other laws of this State. [L 1986, c 211, §1]



§437B-13 - Invoices; supplying crash parts or used parts; customer's copy.

§437B-13  Invoices; supplying crash parts or used parts; customer's copy.  All work done by a motor vehicle repair dealer, mechanic, or apprentice, including all warranty work, shall be recorded on an invoice and shall describe all service work done and parts supplied.  Service work and parts shall be listed separately on the invoice, which shall also state separately the subtotal prices for service work and for parts, not including the general excise tax, and shall state separately the tax, if any, applicable to parts and service work.  If any crash, used, rebuilt, or reconditioned parts are supplied, the invoice shall clearly state that fact.  If a part of a component system is composed of new and used, crash, rebuilt, or reconditioned parts, the invoice shall clearly state that fact.  One copy shall be given to the customer and one copy shall be retained by the motor vehicle repair dealer. [L 1975, c 143, pt of §2; am L 1987, c 272, §2]



§437B-14 - Return of replaced parts; exceptions.

[§437B-14]  Return of replaced parts; exceptions.  Upon request of the customer at the time the work order is taken, the motor vehicle repair dealer, mechanic, or apprentice shall return replaced parts to the customer at the time of the completion of the work excepting such parts as may be exempt because of size, weight, or other similar factors from this requirement by rule of the board and excepting such parts as the motor vehicle repair dealer, mechanic, or apprentice is required to return to the manufacturer or distributor under a warranty arrangement.  If the parts must be returned to the manufacturer or distributor, the dealer, mechanic, or apprentice at the time the work order is taken shall offer to show, and upon acceptance of the offer, shall show the parts to the customer upon completion of the work, except that the dealer shall not be required to show a replaced part when no charge is being made for the replacement part. [L 1975, c 143, pt of §2]



§437B-15 - Estimate for labor and parts.

§437B-15  Estimate for labor and parts.  (a)  The motor vehicle repair dealer, mechanic, or apprentice shall give the customer a written estimated price for labor and parts necessary for a specific job prior to commencement of the job.  Such written estimated price need not be given if waived in writing by the customer.  No charge in excess of fifteen per cent of the estimated price, if the estimated price is less than $100, or ten per cent of the estimated price, if the estimated price is in excess of $100, shall be charged for parts and labor supplied in excess of the estimated price, without the prior written or oral consent of the customer.  Such consent shall be obtained at some time after it is determined that the estimated price is insufficient and before the labor not estimated is performed or the parts not estimated are supplied.  This provision may be waived in writing by the customer, provided that such waiver by its terms shall be effective only after the dealer or mechanic has made reasonable efforts to contact the customer.  The form and content of any waiver shall be as prescribed by rule of the board.  Nothing in this section shall be construed as requiring a motor vehicle repair dealer, mechanic, or apprentice to give a written estimated price if the dealer, mechanic, or apprentice does not agree to perform the requested service.  A reasonable fee may be charged for making the estimate.

(b)  If any crash parts manufactured by anyone other than the original vehicle equipment manufacturer are to be supplied or installed, the estimate shall clearly state that fact and identify each of those crash parts.  In identifying the crash parts which are not manufactured by the original vehicle equipment manufacturer, the motor vehicle repair dealer, mechanic, or apprentice may include information on any applicable manufacturer's warranty and information about the part's compliance with any certified testing program.

(c)  No motor vehicle repair dealer, mechanic, or apprentice shall use crash parts which are not manufactured or supplied by the original vehicle equipment manufacturer unless the owner of the motor vehicle accepts the use of such parts and signs the estimate acknowledging the use and source of the crash parts. [L 1975, c 143, pt of §2; am L 1976, c 38, §1; am L 1987, c 272, §3; am L 1990, c 78, §1]



§437B-16 - Records required; inspection.

[§437B-16]  Records required; inspection.  Each motor vehicle repair dealer shall maintain such records as are required by rules adopted by the board.  The records shall be open for reasonable inspection by the board or other law enforcement officials.  All such records shall be maintained for at least two years. [L 1975, c 143, pt of §2]



§437B-17 - Sign required concerning board; notice to customer.

[§437B-17]  Sign required concerning board; notice to customer.  The board shall design and approve of a sign which shall be placed in all motor vehicle repair dealer locations in a place and manner conspicuous to the public.  Such sign shall give notice that inquiries concerning service may be made to the board and shall contain the telephone number of the board.  The sign shall also give notice that the customer is entitled to a return of replaced parts upon the customer's request therefor at the time the work order is taken. [L 1975, c 143, pt of §2; gen ch 1985]



§437B-18 - REPEALED.

§437B-18  REPEALED.  L 1986, c 150, §6.



§437B-19 - Jurisdiction of circuit court; procedure.

[§437B-19]  Jurisdiction of circuit court; procedure.  The circuit court of the judicial circuit in which any person carries on, or attempts to carry on, business as a motor vehicle repair dealer or acts or holds oneself out as a motor vehicle mechanic or motor vehicle mechanic apprentice in violation of this chapter, or any rule made pursuant to this chapter, shall on application of the board, issue an injunction or other appropriate order restraining such conduct.

The proceedings under this section shall be governed by the Hawaii Rules of Civil Procedure, except that no undertaking shall be required, and the board shall not be required to allege facts necessary to show or tending to show lack of an adequate remedy at law or irreparable injury. [L 1975, c 143, pt of §2; gen ch 1985]



§437B-20 - License condition precedent to lien.

§437B-20  License condition precedent to lien.  No person required to be licensed under this chapter shall have the benefit of any lien for labor or materials or the right to sue on a contract for motor vehicle repairs done by the person unless the person was licensed at the time the person performed the contract. [L 1975, c 143, pt of §2; gen ch 1985; am L 1998, c 199, §7]



§437B-21 - Civil action.

[§437B-21]  Civil action.  Nothing in this chapter shall prohibit the bringing of a civil action against a motor vehicle repair dealer, mechanic, or apprentice by an individual. [L 1975, c 143, pt of §2]



§437B-22 - Failure to comply with chapter; misdemeanor.

[§437B-22]  Failure to comply with chapter; misdemeanor.  Any person who fails to comply with the provisions of this chapter is guilty of a misdemeanor. [L 1975, c 143, pt of §2]



§437B-23 - Certification program.

§437B-23  Certification program.  (a)  The board shall contract with the University of Hawaii to develop and administer a certification program for motor vehicle mechanics.

(b)  The certification program shall provide for issuing a certificate to mechanics generally skilled in the repair of motor vehicles and to mechanics who specialize in certain areas of motor vehicle repair.  A person may be certified as being generally skilled in the repair of motor vehicles, specially skilled in one or more areas of motor vehicle repair, or both generally and specially skilled.  Each area shall be separately tested and certified.  The program shall provide for apprenticeship leading to certification as a mechanic.  The program may be an apprenticeship program registered with the department of labor and industrial relations in accordance with chapter 372.  Nothing in this section or chapter shall prevent a student in a course leading to certification from repairing motor vehicles so long as the student is supervised by a mechanic.

(c)  The certification test shall be approved by the board and if written, shall be given orally at the request of the person being tested.  Each application for certification shall be accompanied by a nonrefundable examination fee as provided in rules adopted by the department pursuant to chapter 91.

(d)  There shall be no limit on the number of times a person may apply for certification; provided that any person failing the examination must wait thirty days before retaking the test.

(e)  All persons who take and pass the certification test shall be awarded a certificate which shall be posted in a prominent place at their place of business or employment and a patch which may be worn on clothing apparel.  The University of Hawaii shall design and procure the certificate and patch. [L 1975, c 143, pt of §2; am L 1977, c 34, §3; am L 1984, c 7, §7; am L 1986, c 74, §3; am L 1988, c 128, §2; am L 1992, c 87, §9]

Cross References

Professional testing services, see §26-9.



§437B-23.5 - Apprentices and helpers.

§437B-23.5  Apprentices and helpers.  It shall be unlawful for any motor vehicle mechanic apprentice/trainee or motor vehicle mechanic helper to assist a motor vehicle repair dealer or motor vehicle mechanic unless the apprentice or helper works under the direct supervision of a licensed or certified motor vehicle repair dealer or motor vehicle mechanic.  All motor vehicle mechanic apprentices/trainees and motor vehicle helpers shall be assigned to and shall be the responsibility of a licensed or certified motor vehicle mechanic, provided that each licensed or certified mechanic shall have assigned to the mechanic not more than a total of five apprentices/trainees or helpers.  In the event that a motor vehicle mechanic, who is assigned one or more motor vehicle mechanic apprentices/trainees or motor vehicle helpers, is terminated from employment, the motor vehicle repair dealer shall have thirty days to replace the motor vehicle mechanic in order to reassign the apprentices/trainees or helpers. [L 1988, c 42, §1 and c 329, §2; am L 1989, c 205, §1; am L 1998, c 199, §9]



§437B-24 - Certification required for mechanics prior to licensure.

§437B-24  Certification required for mechanics prior to [licensure].  (a)  Except as provided in subsection (b) below, every mechanic applying for [licensure] shall have passed the appropriate certification test provided for in this chapter.

(b)  Notwithstanding any provision of this chapter, any person who has been engaged as a motor vehicle mechanic for a period of at least two years prior to January 1, 1976, and who has applied for [licensure] as a motor vehicle mechanic under this chapter on or before June 30, 1976, shall not be required to take the certification test prescribed in this chapter prior to [licensure]. [L 1975, c 143, pt of §2; am L 1998, c 199, §8]



§437B-25 - REPEALED.

§437B-25  REPEALED.  L 1996, c 29, §1.



§437B-26 - Bond required to work on salvaged, wrecked, or dismantled motor vehicles; forfeiture.

§437B-26  Bond required to work on salvaged, wrecked, or dismantled motor vehicles; forfeiture.  (a)  Any motor vehicle repair dealer desiring to engage in the business of restoring or rebuilding salvaged, wrecked, or dismantled vehicles shall submit to the board a performance bond, with corporate surety satisfactory to the board.  The amount of the bond shall be not less than $25,000 and the condition of the bond shall be the satisfactory rebuilding or restoration of salvaged, wrecked, or dismantled vehicles.

(b)  When the board finds that a licensee has wilfully departed from or disregarded accepted practices of workmanship with respect to work performed under section 437B-11(11), the board may, in accordance with chapter 91, order the forfeiture to the State of the performance bond submitted under subsection (a).

(c)  Failure, refusal, or neglect to maintain in full force and effect a bond shall cause the automatic suspension of the license effective as of the date of expiration or cancellation of the bond.  The license shall not be reinstated until a bond as required under this section is received by the board.

Failure to effect a reinstatement of a suspended license within sixty days of the suspension shall cause the license to be terminated, thereby forfeiting all license and biennial renewal fees.

A licensee may, within fifteen calendar days after receipt of notification of the license termination, request an administrative hearing pursuant to chapter 91 to review the termination. [L 1984, c 276, §2; am L 1986, c 150, §4; am L 1998, c 199, §§8, 11]






CHAPTER 437D - MOTOR VEHICLE RENTAL INDUSTRY

§437D-1 - Short title.

[§437D-1]  Short title.  This chapter shall be known and may be cited as the "Motor Vehicle Rental Industry Act." [L 1988, c 251, pt of §2]



§437D-2 - Scope.

[§437D-2]  Scope.  This chapter shall apply to all persons in the business of leasing rental motor vehicles in this State. [L 1988, c 251, pt of §2]



§437D-3 - Definitions.

§437D-3  Definitions.  As used in this chapter:

"Advertisement" means any oral, written, graphic, or pictorial statement or representation, including those made through any electronic or print medium.  "Advertisement" does not include telephonic communications.

"Damage waiver" means any contract or contractual provision, whether separate from or a part of a rental agreement, whereby the lessor agrees, for a charge, to waive any or all claims against the lessee for any damages to the rental motor vehicle during the term of the rental agreement.

"Director" means the director of commerce and consumer affairs.

"Lessee" means any person obtaining the use of a rental motor vehicle from a lessor for a period of six months or less under the terms of a rental agreement.

"Lessor" means any person in the business of providing rental motor vehicles to the public.

"Plain language" means language written or spoken in a clear and coherent manner using words with common and everyday meanings.

"Rental agreement" means any written agreement setting forth the terms and conditions governing the use of the rental motor vehicle by the lessee.

"Rental cost" means the daily or periodic rate charged for the use of the rental motor vehicle, but does not include optional or refueling charges.

"Rental motor vehicle" or "vehicle" means a motor vehicle as defined in section 286-2, which is rented or leased or offered for rent or lease in this State, whether for personal or commercial use, for a period of six months or less. [L 1988, c 251, pt of §2; am L 2009, c 148, §1]



§437D-4 - Rental agreements; delivery to director.

§437D-4  Rental agreements; delivery to director.  No lessor shall offer a rental agreement or damage waiver unless a specimen of the rental agreement or damage waiver is delivered to the director prior to its use. [L 1988, c 251, pt of §2; am L 2009, c 148, §2]



§437D-5 - Rental agreements; damage waivers.

§437D-5 Rental agreements; damage waivers.  (a)  Each rental agreement that contains a damage waiver shall disclose, at a minimum, in plain language and in at least ten-point boldface type, the following information:

(1)  That the damage waiver is optional;

(2)  That the damage waiver entails an additional charge;

(3)  The actual charge per day for the damage waiver;

(4)  All restrictions, conditions, and provisions in or endorsed on the damage waiver;

(5)  That the lessee may already be sufficiently covered and should examine the lessee's personal automobile insurance policy to determine whether it provides coverage for damage and the amount of the deductible;

(6)  That by entering into the rental agreement, the lessee may be liable for damage to the rental motor vehicle; and

(7)  The acknowledgment described in section 437D-11.

(b)  The rental agreement shall not contain an unreasonable restriction, condition, or provision in or endorsed on a damage waiver.  The damage waiver shall not exclude damages caused by ordinary negligence on the part of the lessee. [L 1988, c 251, pt of §2; am L 2009, c 148, §3]



§437D-5.5 - Offers or sales of collision insurance by lessors or limited line motor vehicle rental company producers.

§437D-5.5  Offers or sales of collision insurance by lessors or limited line motor vehicle rental company producers.  (a)  The provisions in this chapter relating to or otherwise regulating the offer or sale of damage waivers shall apply to the offer or sale of collision insurance by lessors or limited line motor vehicle rental company producers.

(b)  For purposes of this chapter, collision insurance means coverage to pay a specified amount to or on behalf of the lessee for claims by the lessor relating to loss of or damage to the rented vehicle.  The definitions of collision insurance and damage waiver stated in this chapter shall apply only to this chapter.  No definition of insurance in this chapter or in any other statute shall be deemed to include damage waiver as defined in this chapter. [L 2002, c 235, §2; am L 2009, c 148, §4]



§437D-6 - Additional mandatory charges prohibited.

§437D-6  Additional mandatory charges prohibited.  The daily and periodic rental cost to the lessee shall include the amount of each charge which is required as a condition to the rental other than those charges provided for in section 437D-8.4.  The lessor shall disclose as part of any quotations of price, including all quotations contained in advertising or by telephone, all payments a lessee must make in order to rent the vehicle, including all charges provided for in section 437D-8.4. [L 1988, c 251, pt of §2; am L 1997, c 140, §2]



§437D-7 - Rate disclosure requirements; advertising.

§437D-7  Rate disclosure requirements; advertising.  (a)  Each lessor, and each officer, employee, agency, or other representative of the lessor, who states or permits to be stated the rental cost of a rental motor vehicle in any advertisement, shall state conspicuously, in plain language and in conjunction with the advertised rental cost of the vehicle, the daily rate of the applicable damage waiver, and that the rate constitutes an additional daily charge to the lessee.

(b)  When a written advertisement, including all print media, contains the statement of the rental cost of a vehicle, the disclosure required by this section shall be printed in type no less than one-third the size of the type used to print the rental cost, or twelve-point type, whichever is larger.  When the video presentation of a television advertisement contains the statement of the rental cost of a vehicle, the depiction of the disclosure required by this section shall be no less than one-third the size of the depiction of the rental cost.  When a radio advertisement or the audio presentation of a television advertisement contains the statement of the rental cost of the vehicle, the oral statement of the rental cost shall be immediately accompanied by an oral statement of the disclosure required by this section.

(c)  Except as set forth in this section, the statement of the rental cost and the disclosure shall be equally prominent in all respects. [L 1988, c 251, pt of §2; am L 2009, c 148, §5]



§437D-8 - Rate disclosure requirements; oral or written statements.

§437D-8  Rate disclosure requirements; oral or written statements.  Each lessor, and each officer, employee, agent, or other representative of the lessor, who makes any oral statement, excluding telephonic communications, or written statement of the rental cost of a vehicle, shall disclose, in plain language and in conjunction with that statement, the daily rate of the applicable damage waiver and that the rate constitutes an additional daily charge to the lessee. [L 1988, c 251, pt of §2; am L 2009, c 148, §6]



§437D-8.4 - License and registration fees.

§437D-8.4  License and registration fees.  (a)  [Repeal and reenactment on December 31, 2022.  L 2005, c 247, §9(3).]  Notwithstanding any law to the contrary, a lessor may visibly pass on to a lessee:

(1)  The general excise tax attributable to the transaction;

(2)  The vehicle license and registration fee and weight taxes, prorated at 1/365th of the annual vehicle license and registration fee and weight taxes actually paid on the particular vehicle being rented for each full or partial twenty-four-hour rental day that the vehicle is rented; provided the total of all vehicle license and registration fees charged to all lessees shall not exceed the annual vehicle license and registration fee actually paid for the particular vehicle rented;

(3)  The rental motor vehicle surcharge tax as provided in section 251-2 attributable to the transaction;

(4)  The county surcharge on state tax under section 46-16.8; provided that the lessor itemizes the tax for the lessee; and

(5)  The rents or fees paid to the department of transportation under concession contracts negotiated pursuant to chapter 102, service permits granted pursuant to title 19, Hawaii Administrative Rules, or rental motor vehicle customer facility charges established pursuant to section 261-7; provided that:

(A)  The rents or fees are limited to amounts that can be attributed to the proceeds of the particular transaction;

(B)  The rents or fees shall not exceed the lessor's net payments to the department of transportation made under concession contract or service permit;

(C)  The lessor submits to the department of transportation and the department of commerce and consumer affairs a statement, verified by a certified public accountant as correct, that reports the amounts of the rents or fees paid to the department of transportation pursuant to the applicable concession contract or service permit:

(i)  For all airport locations; and

(ii)  For each airport location;

(D)  The lessor submits to the department of transportation and the department of commerce and consumer affairs a statement, verified by a certified public accountant as correct, that reports the amounts charged to lessees:

(i)  For all airport locations;

(ii)  For each airport location; and

(iii)  For each lessee;

(E)  The lessor includes in these reports the methodology used to determine the amount of fees charged to each lessee; and

(F)  The lessor submits the above information to the department of transportation and the department of commerce and consumer affairs within three months of the end of the preceding annual accounting period or contract year as determined by the applicable concession agreement or service permit.

The respective departments, in their sole discretion, may extend the time to submit the statement required in this subsection.  If the director determines that an examination of the lessor's information is inappropriate under this subsection and the lessor fails to correct the matter within ninety days, the director may conduct an examination and charge a lessor an examination fee based upon the cost per hour per examiner for evaluating, investigating, and verifying compliance with this subsection, as well as additional amounts for travel, per diem, mileage, and other reasonable expenses incurred in connection with the examination, which shall relate solely to the requirements of this subsection, and which shall be billed by the departments as soon as feasible after the close of the examination.  The cost per hour shall be $40 or as may be established by rules adopted by the director.  The lessor shall pay the amounts billed within thirty days following the billing.  All moneys collected by the director shall be credited to the compliance resolution fund.

(b)  A representation by the lessor to the lessee which states that the visible pass on of the charges in this section is mandatory or that it is a government assessment upon the consumer shall be a per se violation of section 480-2. [L 1997, c 140, §1; am L 1999, c 223, §3; am L 2005, c 247, §6; am L 2008, c 226, §8]

Note

Additional $1 per day rental motor vehicle customer facility charge. L 2008, c 226, §9.

The 2008 amendment to this section is exempt from the December 31, 2022 repeal and reenactment condition by L 2005, c 247.  L 2009, c 11, §21.



§437D-8.5 - Commissions.

§437D-8.5  Commissions.  (a)  No lessor or officer, employee, agent, or other representative of the lessor shall pay or receive a commission for selling damage waivers, except as provided in subsection (b).  Any violation of this section shall be an unfair or deceptive act or practice as provided in section 480-2.

(b)  As used in this section:

"Commission for selling damage waivers" includes any compensation, bonus, award, or remuneration that corresponds directly to the amount of sales of damage waivers.  "Commission for selling damage waivers" does not include any compensation, bonus, award, or remuneration to an employee that corresponds to the overall gross receipts of a sales location, where sales of damage waivers are one of many factors contributing to overall gross receipts.

"Sales location" means any location at which the employee worked or had oversight responsibility during the applicable compensation period. [L 1990, c 209, pt of §1; am L 1991, c 227, §1; am L 2003, c 155, §2; am L 2009, c 148, §7]



§437D-8.6 - Damage waiver statistics.

§437D-8.6  Damage waiver statistics.  Lessors shall maintain records of the sale of damage waivers in a given year and amounts expended to repair damage to rental vehicles caused while the vehicles are subject to the damage waiver.  Lessors shall maintain all records reflecting these statistics for a period of three years and shall make the records available to the department of commerce and consumer affairs upon request.  Neither the director, nor any other employee of the department of commerce and consumer affairs, nor any other person appointed by the director as provided by law, shall release or divulge any of the information or data required by this section, except as may be required or allowed by rules adopted pursuant to section 437D-18. [L 1990, c 209, pt of §1; am L 1991, c 227, §2; am L 2009, c 148, §8]



§437D-9 - Posting requirements.

§437D-9  Posting requirements.  Except as provided in section 437D-17, each lessor who offers the damage waiver shall conspicuously display at the rental area of each rental location a notice, in plain language and printing, that includes all of the information in section 437D-5(a)(1), (2), (5), and (6), and a statement that restrictions or conditions apply. [L 1988, c 251, pt of §2; am L 2009, c 148, §9]



§437D-10 - Pamphleting requirements.

§437D-10  Pamphleting requirements.  Before the execution of a rental agreement, each lessor who offers a damage waiver option to a lessee shall provide to the lessee a pamphlet, written in plain language, that includes all of the information described in section 437D-5(a)(1) through (6).  The requirements of this section shall be deemed to be satisfied if the lessor places the pamphlets prominently and conspicuously on the rental desk, countertop, or in a wall holder, where the pamphlets may be easily seen and reached by lessees and potential lessees. [L 1988, c 251, pt of §2; am L 2009, c 148, §10]



§437D-11 - Acknowledgment by lessee.

[§437D-11]  Acknowledgment by lessee.  No lessor shall rent a motor vehicle to a lessee until the lessee has acknowledged that the lessee understands the information described in section 437D-5(a)(1), (2), (3), (5), and (6), and that restrictions or conditions apply.  The acknowledgment shall be written in plain language on the rental agreement and signed by the lessee. [L 1988, c 251, pt of §2]



§437D-12 - Deposit or advance charge prohibited; payment for damages to rental motor vehicle.

[§437D-12]  Deposit or advance charge prohibited; payment for damages to rental motor vehicle.  No lessor shall require a deposit or an advance charge against the credit card of a lessee, in any form, for damages to a vehicle which is in the lessee's possession, custody, or control.  No lessor shall require any payment for damages to the rental vehicle, upon the lessee's return of the vehicle in a damaged condition, until after the cost of the damage to the vehicle and liability therefor is agreed to between the lessor and lessee or is determined pursuant to law. [L 1988, c 251, pt of §2]



§437D-13 - Notice and posting required concerning motor vehicle laws.

§437D-13  Notice and posting required concerning motor vehicle laws.  Every lessor shall display at all times a sign or signs in a conspicuous place in the main rental area of all rental locations, written in plain language and in no less than ten-point type, that informs the lessee of:

(1)  Hawaii's seat belt and child passenger restraint laws and the prohibition against operating a vehicle under the influence of an intoxicant and leaving a child unattended in a motor vehicle; and

(2)  The existence and location of additional information concerning the laws relating to seat belts, child passenger restraints, operating a vehicle under the influence of an intoxicant, and leaving a child unattended in a motor vehicle. [L 1988, c 251, pt of §2; am L 1990, c 154, §1; am L 2001, c 157, §33; am L 2008, c 170, §4; am L 2009, c 148, §11]



§437D-14 - Fuel charges.

§437D-14  Fuel charges.  (a)  Except as provided in this section, refueling charges are prohibited.

(b)  Upon the lessee's return of the vehicle, if the amount of fuel remaining in the vehicle is less than the amount originally provided by the lessor, the lessor may charge the lessee to refuel the vehicle based upon the number of gallons or liters used by the lessee.  The amount of fuel that may be charged to the lessee shall be calculated in one of two ways:

(1)  If the vehicle was delivered to the lessee with a full tank, the number of gallons or liters required to refill the tank; or

(2)  If the vehicle was rented with less than a full tank, the number of gallons or liters less than the amount originally provided by the lessor according to the vehicle's gas gauge as read both before and after the lessee's use thereof, employing an appropriate chart showing the number of gallons or liters corresponding to the gas gauge readings.  Each chart shall be specifically keyed to the model of car.

(c)  Upon the lessee's return of the vehicle, if the amount of fuel remaining in the rental vehicle is greater than the amount originally provided by the lessor upon delivery of the vehicle to the lessee, the lessor shall credit the lessee an amount based on the gallons or liters added by the lessee, calculated by the method set forth in subsection (b)(2).

(d)  In the event that the lessor has no reasonably accessible refueling facilities, the lessor is not required to give the credit to the lessee as described in subsection (c); provided that if no credit is given, the lessor shall disclose that fact to the lessee at the time the rental agreement is signed.

(e)  The lessor shall provide the lessee with written notice of the amount to be credited, except as provided in subsection (d), or charged on a per gallon or per liter basis.

(f)  The price per gallon or per liter that is charged for the amount of fuel required to refuel the vehicle, as provided in subsection (b), shall not exceed the average of the locally prevailing retail market price for similar fuel sold at self-service gasoline pumps by commercial gasoline dealers and a reasonable surcharge not to exceed one-half of that retail price.

(g)  The per gallon or per liter amount that is credited pursuant to subsection (c), except as provided in subsection (d), may not be lower than the locally prevailing retail market price for similar fuel sold by commercial gasoline dealers.

(h)  Nothing in this section shall prohibit the lessor from offering the lessee the option of purchasing, at the time of taking delivery of the vehicle, a full tank of fuel from the lessor at a price per gallon or per liter that shall not exceed the average of the locally prevailing retail market price for similar fuel sold at self-service gasoline pumps by commercial gasoline dealers; provided that the option includes the provisions that:

(1)  If the vehicle is driven one hundred miles or less, and the lessee has not returned the vehicle with a full tank of fuel, the lessee shall be credited for the amount charged to the lessee for the purchase of fuel when the lessee took delivery of the vehicle, and be charged in the method set forth in subsection (b); or

(2)  If the lessee returns the vehicle with a full tank of fuel, the lessee shall be credited for the amount charged to the lessee for the purchase of fuel when the lessee took delivery of the vehicle. [L 1988, c 251, pt of §2; am L 1996, c 171, §2; am L 2004, c 35, §2]



§437D-15 - Unfair trade practices.

§437D-15  Unfair trade practices.  Each lessor, and each officer, employee, agent, and other representative thereof, is prohibited from engaging in any practice constituting a violation of chapter 480.  The following shall be per se violations of section 480-2:

(1)  The making of any material statement that has the tendency or capacity to mislead or deceive, either orally or in writing, in connection with the rental of, offer to rent, or advertisement to rent a vehicle;

(2)  The omission of any material statement that has the tendency or capacity to mislead or deceive, in connection with the rental of, offer to rent, or advertisement to rent a vehicle;

(3)  The making of any statement to the effect that the purchase of a damage waiver is mandatory;

(4)  Any violation of sections 437D-5 through 437D-14, and section 437D-17.5;

(5)  The charging by the lessor to a lessee of:

(A)  More than the cost of the parts and labor necessary to repair a damaged vehicle in accordance with standard practice in the motor vehicle repair industry in the community, if the vehicle is repaired;

(B)  More than the actual cash value of a vehicle if it is declared a total loss;

(C)  More than the diminution in value of a vehicle if it is not repaired and not declared a total loss; or

(D)  More than the cost of the parts and labor necessary to repair a damaged vehicle in accordance with standard practice in the motor vehicle repair industry in the community if the vehicle is not repaired and is not declared a total loss but is determined by the lessor to be no longer in rentable condition; provided that the vehicle shall not be rented or leased by the lessor to any other lessee after that determination has been made by the lessor.

To the extent the lessor obtains recovery from a third party, the lessor shall not recover any amount specified in this paragraph from the lessee;

(6)  The making of any statement by the lessor to the effect that the lessee is or will be confined to remain within boundaries specified by the lessor unless payment or an agreement relating to the payment of damages has been made by the lessee;

(7)  The charging of a lessee more than a reasonable estimate of the actual income lost for loss of use of a vehicle; and

(8)  The charging of a lessee more than actual towing charges.[L 1988, c 251, pt of §2; am L 1994, c 44, §1; am L 2000, c 145, §1; am L 2009, c 148, §12]



§437D-16 - Application of insurance laws.

§437D-16  Application of insurance laws.  None of the provisions of this chapter shall apply to the issuance of collision insurance underwritten by an insurer authorized to transact property and casualty business in this State; provided that the insurer is not a lessor as defined in this chapter or a limited line motor vehicle rental company producer as defined in [section] 431:9A-141. [L 1988, c 251, pt of §2; am L 2002, c 235, §3]



§437D-17 - Exceptions to posting requirements.

[§437D-17]  Exceptions to posting requirements.  The posting requirements of sections 437D-9 and 437D-13 shall not apply to a lessor who is a party to a commercial lease which prohibits all posting and which is in force on January 1, 1989. [L 1988, c 251, pt of §2]



§437D-17.5 - Rental agreements; unpaid traffic infractions.

§437D-17.5  Rental agreements; unpaid traffic infractions.  Pursuant to section 291D-3.5, or other sections of the law and except for summons, citations, or violations relating to the care and maintenance of a rental motor vehicle, the lessor, as the registered owner of the rental motor vehicle, may be responsible for fines, costs, penalties, fees, or other charges related to traffic infractions of a motor vehicle while being leased or rented to a lessee.  The lessor may adopt a policy of charging the lessee the actual amount paid for the traffic infractions to the court or other state government agency or county government plus an administrative fee not to exceed out-of-pocket expenses documented by receipts plus up to four hours of work multiplied by Hawaii's prevailing minimum wage relating to research of files and communications with the court, county government or governmental agencies and lessee; provided that every rental agreement of a lessor adopting the policy must disclose, at a minimum, in plain language and in at least ten-point bold typeface print:

(1)  The maximum estimated amount of the administrative fee to be charged; and

(2)  Language encouraging the lessee to pay directly to the court, county government or other appropriate government agency the applicable fines, costs, monetary assessments, penalties, fees, surcharges, or other charges. [L 1993, c 247, §1; am L 2007, c 85, §11]



§437D-18 - Power and duties of the director.

[§437D-18]  Power and duties of the director.  The director shall have the power and duty to adopt, amend, and repeal rules in accordance with chapter 91 to carry out the purposes of this chapter and to do all things necessary to carry out the functions, powers, and duties set forth in this chapter. [L 1988, c 251, pt of §2]

Note

Section on rulemaking enacted by L 1990, c 209 omitted as similar to this section.



§437D-19 - Civil penalties.

§437D-19  Civil penalties.  Any person who violates or attempts to violate any provision of this chapter shall be deemed to have engaged in an unfair and deceptive act or practice in the conduct of trade or commerce within the meaning of section 480-2. [L 1988, c 251, pt of §2; am L 1996, c 59, §1]






CHAPTER 438 - BARBERING, PRACTICE OF

§438-1 - Definitions.

§438-1  Definitions.  For the purpose of this chapter:

"Barber" is a person who is licensed to practice barbering.

"Barber apprentice" is a person who is engaged in learning or acquiring the practice of barbering within a barbering or beauty shop and while learning assists in any of the practices mentioned herein under the immediate direction and supervision of a barber or beauty operator with hairdresser qualifications.

"Barber shop" means any establishment or place of business wherein the practice of barbering is engaged or carried on and is the primary purpose of that establishment or business; provided that the practice of cosmetology is allowed in that establishment or place of business.

"Board" means the board of barbering and cosmetology as established pursuant to sections 438-3, 438-5, and 438-6.

"Department" means the department of commerce and consumer affairs.

"Director" means the director of commerce and consumer affairs.

"Practice of barbering" means any combination of the following practices for remuneration:  shaving, cutting, trimming, singeing, shampooing, arranging, dressing, curling, waving, or coloring the hair or beard or applying tonics or other preparation thereto; massaging, cleansing, or applying oils, creams, lotions, or other preparation to the face, scalp, or neck, either by hand or by mechanical appliances; provided that nothing in this chapter shall be construed as applicable to those persons licensed under chapter 439 to practice the occupations named therein.

"Student" is a person who is engaged in learning to be a barber in a barber school and while so doing assists in doing any act involved in the practice of barbering under the supervision of an instructor. [L 1947, c 194, §1; RL 1955, §58-1; HRS §438-1; am L 1986, c 138, §2; am L 1987, c 246, §1; am L 1997, c 87, §2]



§438-2 - License required.

§438-2  License required.  (a)  It shall be unlawful for any person in the State to engage in the practice of barbering for compensation unless the person has first obtained a license, apprentice permit, or temporary permit.

(b)  It shall be unlawful for any person to operate a barber shop in the State unless the person has first obtained a license for the barber shop.

(c)  The practice of barbering shall be carried on only by persons holding a license, apprentice permit, or temporary permit to practice in this State and only in licensed barber shops, except that a duly licensed barber may practice barbering at a health care, nursing, mental or correctional facility, barber school, beauty shop, charitable event, or a person's private home, office, or hotel room when requested to do so. [L 1947, c 194, §2; RL 1955, §58-2; HRS §438-2; gen ch 1985; am L 1987, c 246, §2; am L 1993, c 264, §1]



§438-3 - Board of barbering and cosmetology.

§438-3  Board of barbering and cosmetology.  (a)  There shall be a state board of barbering and cosmetology consisting of seven members who shall be appointed and may be removed by the governor.  The members shall be residents of the State, of which:

(1)  Two members shall be barbers licensed under chapter 438 who have been licensed to practice for at least five years and have been actively and continuously engaged as licensees for that period;

(2)  Two members shall be beauty operators licensed under chapter 439, who have been licensed to practice for at least five years and have been actively and continuously engaged as licensees for that period; and

(3)  Three shall be public members.

Each member shall serve for a term of four years, and until the member's successor is appointed and qualified.

(b)  Board members affiliated with any school teaching any of the classified occupations shall disclose that affiliation and at all times shall adhere to chapter 84 and the interpretations of that chapter by the state ethics commission. [L 1947, c 194, §3; RL 1955, §58-3; am L Sp 1959 2d, c 1, §5; HRS §438-3; am L 1978, c 208, §1; am L 1983, c 240, §1; am L 1992, c 202, §35; am L 1993, c 322, §2; am L 1997, c 87, §3]



§438-4 - REPEALED.

§438-4  REPEALED.  L 1993, c 264, §13.



§438-5 - Powers and duties of the board.

§438-5  Powers and duties of the board.  (a)  In addition to any other powers and duties authorized by law, the board may give examinations for the issuance of licenses to practice barbering and cosmetology; issue apprentice permits or temporary permits; grant, revoke, or suspend licenses, apprentice permits, or temporary permits; and establish, subject to chapter 91 and with the approval of the governor and the director, rules governing the practice of barbering and cosmetology that shall have the force and effect of law.

(b)  The board may require the attendance of witnesses and the production of books, records, and papers as it or any person involved may desire at any hearing of any matter which the board has authority to investigate, and for that purpose may require the executive secretary to issue a subpoena for any witness or a subpoena duces tecum to compel the production of any books, records, or papers directed to the sheriff or chief of police of the county where the witness resides or is found which shall be served and returned in the same manner as a subpoena in a criminal case.  Fees and mileage shall be paid from the funds in the state treasury for the use of the board in the same manner as other expenses of the board.

(c)  Any investigation, inquiry, or hearing which the board is empowered by law to hold or undertake may be held or undertaken by or before any member or members of the board or an appointed hearings officer and the finding or order of that member, members, or hearings officer shall be deemed to be the finding or order of the board when approved and confirmed by it.

(d)  The board, as prescribed by rules, may recognize the equivalency of barber and hairdresser practices to allow training of an apprentice by either licensee in order for the apprentice to fulfill training requirements. [L 1947, c 194, §5; RL 1955, §58-5; am L 1965, c 96, §40; HRS §438-5; am L 1974, c 205, §2(5); am L 1983, c 240, §3; am L 1986, c 138, §7 and c 211, §4; am L 1987, c 246, §3; am L 1989, c 211, §10; am L 1990, c 281, §11; am L 1992, c 202, §36; am L 1993, c 264, §2; am L 1997, c 87, §4]

Cross References

Sheriff, etc., §26-14.6.



§438-6 - Appeal from actions of the board.

§438-6  Appeal from actions of the board.  (a)  An appeal may be taken from a final action of the board suspending or revoking a license, apprentice permit, or temporary permit for the causes mentioned in section 438-14 or 439-19 to the circuit court of the circuit in which the person whose license, apprentice permit, or temporary permit has been suspended or revoked resides.  The judgment of the circuit court may be reviewed by the intermediate appellate court, subject to chapter 602.

(b)  Any person aggrieved by the denial or refusal of a license, apprentice permit, or temporary permit by the board shall submit a request for a hearing pursuant to chapter 91 within sixty days of the date of notification of the denial or refusal. [L 1947, c 194, §6; RL 1955, §58-6; HRS §438-6; am L 1987, c 246, §4; am L 1993, c 264, §3; am L 1997, c 87, §5; am L 2006, c 91, §4]

Rules of Court

Appeal to circuit court, see HRCP rule 72; appeal to supreme court, see Hawaii Rules of Appellate Procedure.



§438-7 - Applications.

§438-7  Applications.  (a)  Each person who desires to practice as a barber or as a barber apprentice or to operate a barber shop shall first file with the board a written application on a form prescribed and supplied by the board, deposit with the board the required fees, and satisfy the applicable qualification requirements specified in this section.

(b)  An applicant for a barber's license shall:

(1)  Be at least seventeen years of age;

(2)  Have a total of fifteen hundred clock hours of barber training through the following or a combination thereof:

(A)  As a barber apprentice, holding a barber apprentice permit; or

(B)  As a student enrolled in a school that has a barbering curriculum; provided that only classes related to barbering shall be applied towards the accumulation of clock hours;

the board shall adopt rules pursuant to chapter 91 to implement this paragraph; and

(3)  Take and pass an examination for licensure.

(c)  An applicant for a barber apprentice permit shall:

(1)  Be at least seventeen years of age; and

(2)  Provide proof that the applicant will be training in a licensed barber shop, or beauty shop under supervision of a licensed barber, or licensed beauty operator with hairdresser qualifications.

(d)  An applicant for a barber shop license shall:

(1)  Meet the standards of sanitation required by the department of health and as prescribed by the rules of the board;

(2)  Identify at least one licensed barber at the barber shop to qualify the barber shop for licensure;

(3)  Identify the owner of the barber shop who shall be responsible for all operations of the barber shop and who shall ensure that only currently licensed barbers, barber apprentice permittees, barber temporary permittees, or beauty operators, beauty operator temporary permittees, or beauty operator apprentice permittees practice in the barber shop;

(4)  Identify the name and location of the barber shop;

(5)  Demonstrate that the applicant has adequate equipment and facilities for the practice of barbering as prescribed by the rules of the board; and

(6)  Provide a statement that the applicant shall allow only qualified licensees who have at least one year's experience to train apprentices as prescribed by the rules of the board.

(e)  Any barber applicant who has not obtained licensure after four consecutive examinations offered by the board shall be required to apply and train as an apprentice barber for six months before qualifying for another series of examinations.

(f)  Any transfer of ownership of a barber shop, change in a barber shop name, or relocation of a barber shop shall require the filing of a new application for licensure together with the required fees.

(g)  The board, as prescribed by rules, may recognize training obtained under a licensed beauty operator with hairdresser qualifications to fulfill the barber training requirement. [L 1947, c 194, §7; RL 1955, §58-7; HRS §438-7; am L 1983, c 240, §4; am L 1986, c 138, §3; am L 1987, c 246, §5; am L 1993, c 264, §4; am L 1994, c 124, §2; am L 1997, c 40, §3 and c 87, §6]

Note

L 1993, c 264, §14 provides that:  "Any holder of an apprentice permit in effect prior to January 1, 1994, who files an application for a barber's license before July 31, 1994, may satisfy this training requirement by having practiced as an apprentice for a period of at least six months under the immediate personal supervision of a registered barber."



§438-8 - Requisites for admission to examinations.

§438-8  Requisites for admission to examinations.  (a)  The executive secretary of the board shall determine the sufficiency of the preliminary qualifications of barber applicants for admission to examinations.

(b)  The board shall contract with a professional testing service to have the testing service prepare and provide examinations for applicants as may be required for the purposes of this chapter.  The examinations shall not be confined to any specific system or method, and the examinations shall be consistent with the practical and theoretical requirements as provided by this chapter.

(c)  Every applicant who is required by the board to be examined shall pay an examination fee as provided in rules adopted by the director pursuant to chapter 91. [L 1947, c 194, §8; RL 1955, §58-8; am L 1967, c 96, §1; HRS §438-8; am L 1979, c 8, §1; am L 1983, c 240, §5; am L 1986, c 138, §4; am L 1987, c 246, §6; am L 1993, c 264, §5]

Cross References

Disposal of examination records, see §94-5.



§438-8.5 - Medical clearance.

[§438-8.5]  Medical clearance.  The board, at its discretion may request any barber to submit to such medical clearance tests, including blood tests, as the board deems appropriate to protect the public health. [L 1986, c 138, §8]



§438-9 - Issuance and display of licenses or permits.

§438-9  Issuance and display of licenses or permits.  (a)  A barber license shall be issued to each applicant who satisfies the application requirements, passes the examination, and pays the required fees.  The license shall be conspicuously displayed adjacent to or near the person's work station.

(b)  A barber shop license shall be issued to each applicant who satisfies the application requirements and pays the required fees.  The license shall be displayed in a conspicuous place in the barber shop.

(c)  A temporary permit may be issued to a qualified applicant approved for examination who pays the required fees.  The temporary permit shall be conspicuously displayed adjacent to or near the person's work station.

(d)  An apprentice permit shall be issued to an applicant who satisfies the application requirements and pays the required fees.  The apprentice permit shall be conspicuously displayed adjacent to or near the person's work station. [L 1947, c 194, §9; RL 1955, §58-9; HRS §438-9; am L 1983, c 240, §6; am L 1987, c 246, §7; gen ch 1992; am L 1993, c 264, §6]



§438-10 - Temporary permits; apprentice permits.

§438-10  Temporary permits; apprentice permits.  (a)  A temporary permit may be issued upon application for examination and payment of the required fees.  The temporary permit shall allow the qualified applicant to practice barbering under the supervision of a licensed barber or beauty operator with hairdresser qualifications and shall be effective for the period of time covering four consecutive examinations offered by the board after the permit's date of issuance.  If the applicant has not obtained licensure after four consecutive examinations offered by the board, the applicant shall be required to apply and train as an apprentice for six months before qualifying for another series of examinations.

(b)  An apprentice permit shall be used by the apprentice to obtain the hours of training needed to qualify for a barber's license.  An apprentice shall obtain an apprentice permit before beginning apprenticeship training. [L 1947, c 194, §11; RL 1955, §58-10; HRS §438-10; am L 1979, c 8, §2; am L 1983, c 240, §7; am L 1987, c 246, §8; am L 1993, c 264, §7; am L 1997, c 87, §7]



§438-11 - Fees.

§438-11  Fees.  (a)  Applicants for licensure and renewal of licensure under this chapter shall pay the required fees.

(b)  Applicants for temporary permits or apprentice permits shall pay application and permit fees.

(c)  A duplicate license or permit may be issued upon the filing of a written request and the payment of a duplicate fee.

(d)  All fees required by this chapter shall be as provided in rules adopted by the director pursuant to chapter 91 and shall be deposited with the director to the credit of the compliance resolution fund established pursuant to section 26-9(o), except that the examination fee required in section 438-8 may be paid directly to the professional testing service by the department or examinee. [L 1947, c 194, §12; RL 1955, §58-11; am L Sp 1959 2d, c 1, §§14, 15; am L 1961, c 142, §1 and c 184, §6(a); am L 1963, c 114, §§1, 3; HRS §438-11; am L 1975, c 118, §4(1); am L 1983, c 240, §8; am L 1984, c 7, §8; am L 1987, c 246, §9; am L 1993, c 264, §8; am L 1997, c 232, §2]



§438-12 - Renewal of licenses.

§438-12  Renewal of licenses.  The holder of a barber or barber shop license issued by the board who continues in active practice shall biennially, on or before December 31 of each odd- numbered year, renew the license and pay the renewal fee.  A license that has not been renewed shall be considered forfeited.  A forfeited license may be restored within three years after the date of forfeiture upon compliance with the licensing renewal requirements provided by law and upon written application and payment of all applicable fees; provided that the board may consider restoration beyond this period as prescribed by rules of the board. [L 1947, c 194, §13; RL 1955, §58-12; HRS §438-12; am L 1975, c 118, §4(2); am L 1983, c 240, §9; am L 1993, c 264, §9; am L 1997, c 87, §8]



§438-13 - Penalties.

§438-13  Penalties.  Any person who practices barbering, operates a barber shop, or acts in any capacity wherein a license, apprentice permit, or temporary permit is required, without a license, apprentice permit, or temporary permit as provided in this chapter shall be fined not more than $100, or imprisoned not more than six months, or both.  Each day of violation shall be a separate offense. [L 1947, c 194, §15; RL 1955, §58-13; am L 1961, c 184, §6(b); HRS §438-13; am L 1987, c 246, §10; am L 1993, c 264, §10]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§438-14 - Disciplinary actions.

§438-14  Disciplinary actions.  (a)  In addition to any other actions authorized by law, the board may take disciplinary action against any person to whom a license, apprentice permit, or temporary permit has been issued under this chapter, including but not limited to revocation of the license, apprentice permit, or temporary permit, suspension, fine, or a combination thereof, or may refuse to grant or renew any license, apprentice permit, or temporary permit for any cause authorized by law, including but not limited to the following:

(1)  Procuring a license, apprentice permit, or temporary permit through fraud, misrepresentation, or deceit;

(2)  Professional misconduct, gross negligence, or manifest incapacity;

(3)  Permitting a person without a license, apprentice permit, or temporary permit to perform activities which require a license, apprentice permit, or temporary permit under this chapter;

(4)  Violation of this chapter or the rules adopted pursuant thereto;

(5)  Making any false representation or promise through advertising or otherwise;

(6)  Failing to display a license, apprentice permit, or temporary permit as provided in this chapter;

(7)  Any conduct constituting fraudulent or dishonest dealings;

(8)  Failure to comply with a board order; or

(9)  Making a false statement on any document submitted or required to be filed by this chapter.

(b)  Any person who violates this chapter or the rules adopted pursuant thereto shall be fined not less than $100 nor more than $1,000 for each violation.

(c)  Unless otherwise expressly provided, the remedies or penalties provided by this chapter are cumulative to each other and to the remedies or penalties available under all other laws of this State. [L 1986, c 138, §5 and c 211, §2; am L 1992, c 202, §37; am L 1993, c 264, §11]



§438-15 - Right of injunction.

§438-15  Right of injunction.  The department may, in addition to any other remedies available, apply to a court having competent jurisdiction for an injunction to restrain any violation of this chapter. [L 1986, c 138, §6 and c 211, §3; am L 1993, c 264, §12]






CHAPTER 439 - BEAUTY CULTURE

§439-1 - Definitions.

§439-1  Definitions.  As used in this chapter:

"Beauty apprentice" means a person who is engaged in a beauty or barber shop in learning to be a beauty operator and while so doing assists in any of the practices of cosmetology under the supervision of a licensed beauty operator or licensed barber for the hairdresser category.

"Beauty apprentice permit" means a permit issued by the board, upon registration and payment of application and registration fees, to an apprentice who is under the supervision of a licensed beauty operator or licensed barber for the hairdresser category.

"Beauty operator" means one of the following licensure categories:  cosmetologist; hairdresser; esthetician; or nail technician.

"Beauty shop" means any establishment or place of business wherein the practice of cosmetology is engaged or carried on and is the primary purpose of that establishment or business; provided that the practice of barbering is allowed in that establishment or business.

"Board" means the board of barbering and cosmetology pursuant to sections 438-3, 438-5 and 438-6.

"Cosmetologist" means a person who engages in the practices of a hairdresser, an esthetician, and a nail technician for compensation.

"Cosmetology", also known as beauty culture, means the art and science of beauty care of the skin, hair, scalp, and nails, and includes any one or a combination of the licensure categories if they are performed on a person's head, face, neck, shoulders, arms, hands, bust, upper part of the body, legs, or feet for cosmetic purposes.

"Department" means the department of commerce and consumer affairs.

"Esthetician" means any person who, with hands or nonmedically prescribed mechanical or electrical apparatus or devices or by use of cosmetic preparations, antiseptics, tonics, lotions, or creams, engages for compensation in any one or any combination of the following practices:

(1)  Massaging, cleansing, stimulating, manipulating, exercising, beautifying, or doing similar work on the scalp, face, neck, hands, arms, bust, upper part of the body, legs, or feet;

(2)  Cleansing, exfoliating, wrapping, or doing similar work upon the entire body, without direct contact by the hands and utilizing gloves, loofah mitts, or brushes; or

(3)  Removing superfluous hair about the body of any person by means other than electrolysis.

"Hairdresser" means any person who for compensation engages in any one or any combination of the following practices: arranging, dressing, curling, waving, cleansing, cutting, singeing, bleaching, coloring, or similar work upon the hair of another person.

"Instructor" means a person who teaches any of the licensure categories; provided that the term shall not be taken to include an operator who teaches apprentices in a beauty shop.

"Nail technician" means any person who for compensation engages in the practice of:

(1)  Cutting, trimming, polishing, coloring, cleansing, or otherwise treating a person's fingernails and toenails;

(2)  Applying artificial fingernails and toenails; and

(3)  Massaging and cleansing a person's hands, arms, legs, and feet.

"School", unless the context clearly indicates otherwise, means a school engaged in teaching cosmetology.

"Student" means a person who is engaged in a school in learning to be a beauty operator and while so doing does or assists in doing any act involved in the practice of cosmetology.

"Temporary permit" means a permit allowing a qualified applicant to practice as a beauty operator or instructor for a period of time covering the three consecutive examinations offered by the board after the permit's date of issuance. [L 1949, c 397, pt of §1; am L 1955, c 198, §1; RL 1955, §59-1; am L 1963, c 111, §1; HRS §439-1; am L 1981, c 47, §1; am L 1986, c 139, §2; am L 1987, c 154, §3; am L 1989, c 153, §2; am L 1991, c 180, §1; am L 1997, c 87, §9; am L 1998, c 187, §1]

Cross References

Electrologists, see chapter 448F.



§439-2 - License; required.

§439-2  License; required.  (a)  No person shall for commercial purposes practice as a beauty operator, apprentice, or instructor or operate a school or beauty shop or announce or advertise as being prepared or qualified to do so unless the person is licensed as required by this chapter; provided that this chapter shall not affect the right of any person licensed by the State to engage in any other occupation from doing any of the acts properly authorized by the person's license.  The license of a beauty operator, instructor, shop, or school and the permit of an apprentice or temporary permittee shall be displayed in a conspicuous place in the office, place of business or employment, or school of the holder.

(b)  The practice of cosmetology shall be carried on only by persons duly licensed to practice in this State and only in licensed beauty shops; provided a licensed beauty operator may practice cosmetology at any place for educational purposes or upon persons at a health care, nursing, mental, or correctional facility, at a barber shop, and at a charitable event. [L 1949, c 397, pt of §1; am L 1955, c 198, §2; RL 1955, §59-2; HRS §439-2; am L 1983, c 210, §1; am L 1987, c 154, §4; am L 1989, c 153, §3]



§439-3 - REPEALED.

§439-3  REPEALED.  L 1997, c 87, §12.



§439-4 - REPEALED.

§439-4  REPEALED.  L 1992, c 202, §188.



§439-5 - REPEALED.

§439-5  REPEALED.  L 1997, c 87, §13.



§439-6 - REPEALED.

§439-6  REPEALED.  L 1992, c 202, §189.



§439-7 - REPEALED.

§439-7  REPEALED.  L 1997, c 87, §14.



§439-8 - REPEALED.

§439-8  REPEALED.  L 1987, c 154, §23.



§439-9 - REPEALED.

§439-9  REPEALED.  L 1992, c 202, §190.



§439-10 - REPEALED.

§439-10  REPEALED.  L 1997, c 87, §15.



§439-11 - Application for examination.

§439-11  Application for examination.  Each person who desires to practice or instruct as a beauty operator or instructor shall file with the board a written application on a form prescribed and supplied by the board and shall submit satisfactory proof of the required age and qualifications specified in section 439-12 and pay the required application and examination fees. [L 1949, c 397, pt of §1; RL 1955, §59-12; am L 1967, c 102, §3; HRS §439-11; am L 1986, c 139, §5; am L 1987, c 154, §11; am L 1997, c 40, §4]



§439-12 - Requisites for admission to examination.

§439-12  Requisites for admission to examination.  (a)  The executive secretary of the board shall determine the sufficiency of the preliminary qualifications of applicants for admission to examinations; provided that the licensure categories shall be limited to cosmetologist, hairdresser, esthetician, nail technician, and instructor.  The preliminary qualifications for admission to examination shall be as provided in this section.

(b)  A cosmetologist applicant shall be at least sixteen years old and have an education equivalent to the completion of high school and either:

(1)  Three thousand six hundred hours of training as a beauty apprentice in a beauty shop under the supervision of a licensed cosmetologist or in a barber shop under the supervision of a licensed barber for the hairdresser training only; or

(2)  One thousand eight hundred hours of training in a licensed beauty school.

(c)  A hairdresser applicant shall be at least sixteen years old and have an education equivalent to the completion of high school and either:

(1)  Two thousand five hundred hours of training as a beauty apprentice in a beauty shop or barber shop under the supervision of a licensed cosmetologist or hairdresser or licensed barber for the hairdresser training; or

(2)  One thousand two hundred fifty hours of training in a licensed beauty school.

(d)  An esthetician applicant shall be at least sixteen years old and have an education equivalent to the completion of high school and either:

(1)  One thousand two hundred hours of training as a beauty apprentice in a beauty shop or barber shop under the supervision of a licensed cosmetologist or esthetician; or

(2)  Six hundred hours of training in a licensed beauty school.

(e)  A nail technician applicant shall be at least sixteen years old and have an education equivalent to the completion of high school and either:

(1)  Seven hundred hours of training as a beauty apprentice in a beauty shop or barber shop under the supervision of a licensed cosmetologist, esthetician, or nail technician; or

(2)  Three hundred fifty hours of training in a licensed beauty school.

(f)  An instructor applicant may apply to teach in any of the practices of cosmetology if the applicant has:

(1)  Completed six hundred hours of a board approved course in the theory and practice of teaching; and

(2)  Served actively for a period of at least one year as a licensed beauty operator in the State or in another jurisdiction having standards for beauty operators substantially equivalent to those of this State.

(g)  The board shall recognize beauty training obtained in another jurisdiction which is substantially equivalent to the training available in this State.  If such training is not equivalent, the board shall make a determination as to whether or not to recognize the training by evaluating the type and duration of the training and the experience required to obtain a license in the other jurisdiction.

(h)  The board, as prescribed by rules, may recognize training obtained under a licensed barber to fulfill the hairdresser training requirement. [L 1949, c 397, pt of §1; am L 1955, c 198, §3; RL 1955, §59-13; am L 1961, c 142, §2(b), (c); am L 1965, c 120, §1; HRS §439-12; am L 1978, c 233, §1; am L 1981, c 47, §2; am L 1983, c 210, §8; am L 1984, c 7, §10; am L 1986, c 139, §6; am L 1987, c 154, §12; am L 1989, c 153, §6; am L 1997, c 87, §10; am L 1998, c 187, §2]



§439-12.5 - Medical clearance.

[§439-12.5]  Medical clearance.  The board, at its discretion, may require any operator to submit to such medical clearance tests, including blood tests, as the board deems appropriate to protect the public health. [L 1986, c 139, §10]



§439-13 - Admission to examination.

§439-13  Admission to examination.  If the board finds that the applicant has met the qualifications necessary for admission to the examination, the board shall admit the applicant to examination. [L 1949, c 397, pt of §1; RL 1955, §59-14; HRS §439-13; am L 1987, c 154, §13]



§439-14 - Examination.

§439-14  Examination.  (a)  The board shall contract with a professional testing service to have the testing service prepare and provide examinations for applicants as may be required for the purposes of this chapter.  The examinations shall not be confined to any specific system or method, and the examinations shall be consistent with the practical and theoretical requirements of the occupations as provided by this chapter.  The examinations shall be given on a regular basis or whenever is appropriate, and be updated and revised based on the current job analysis surveys and other data and information relevant to the practice of cosmetology.

(b)  Every applicant who is required by the board to be examined shall pay an examination fee as provided in rules adopted by the director pursuant to chapter 91.  The examination fee may be paid directly to the professional testing service by the director or the examinee or deposited with the director of commerce and consumer affairs to the credit of the compliance resolution fund established pursuant to section 26-9(o).

(c)  An applicant who fails an initial examination thereafter may file another application for examination with the professional testing service and pay the examination fee for any subsequent examination.

(d)  A temporary permit may be issued upon request, to an applicant required to be examined as prescribed in section 439-16. [L 1949, c 397, pt of §1; RL 1955, §59-15; HRS §439-14; am L 1986, c 139, §7; am L 1987, c 154, §14; am L 1989, c 153, §7; am L 1997, c 232, §3]

Cross References

Disposal of examination papers, see §94-5.



§439-15 - License, fees.

§439-15  License, fees.  (a)  The board shall issue a license as a beauty operator, or instructor, as the case may be, to each person who passes the required examination, pays the proper fees, and meets all of the other requirements of this chapter.  The license shall state specifically the licensure category for which the person is licensed and shall be signed by the chairperson and executive secretary and impressed with the seal of the board.

(b)  All licenses issued by the board shall expire on December 31 of each odd-numbered year.

(c)  Every licensed beauty operator and instructor shall pay to the board by December 31 of each odd-numbered year a biennial renewal fee.  The payment of the renewal fee shall entitle the licensee to renewal of the license.

(d)  Failure or refusal to renew the license by December 31 of each odd-numbered year shall constitute a forfeiture of the license.  The license shall be restored upon payment of all delinquent fees and a penalty fee if application is made within three years after lapse; provided that the board may consider restoration beyond this period as prescribed by rules of the board. [L 1949, c 397, pt of §1; am L 1955, c 198, §4; RL 1955, §59-16; am L 1961, c 142, §2(d), (e); HRS §439-15; am L 1975, c 118, §5; am L 1983, c 210, §9; am L 1984, c 7, §11; am L 1987, c 154, §15; am L 1989, c 153, §8; am L 1992, c 202, §41; am L 2004, c 13, §1]



§439-16 - Temporary permits.

§439-16  Temporary permits.  The board may issue a temporary permit to a qualified applicant approved for examination.  A temporary permit may be issued upon application for examination and payment of the required fees.  The temporary permit shall allow the qualified applicant to practice or teach cosmetology under the supervision of a licensed beauty operator or licensed instructor, and shall be effective for the period of time covering the three consecutive examinations offered by the board after the permit's date of issuance.  An applicant who fails to pass the third examination but who satisfies the requirements of section 439-14(c) shall continue to qualify for examination and licensure but not for the privilege of a temporary permit. [L 1949, c 397, pt of §1; RL 1955, §59-17; am L 1965, c 278, §1; HRS §439-16; am L 1983, c 210, §10; am L 1984, c 7, §12; am L 1987, c 154, §16; am L 1989, c 153, §9; am L 1991, c 180, §3]



§439-17 - Beauty shops.

§439-17  Beauty shops.  (a)  A license for a beauty shop may be secured by filing an application and paying the application and license fees and showing that the shop has been inspected not more than one year before the application was filed and meets the standards of sanitation required by the department of health, that a licensed beauty operator in the appropriate licensure category shall be in charge of the shop, and that it is adequately equipped for the practices in which it engages.

(b)  All licenses shall expire on December 31 in each odd- numbered year.  Licenses may be renewed by payment of a biennial fee prior to the date of expiration.  A lapsed license may be restored upon payment of all delinquent fees and a penalty fee.

(c)  Nothing in this chapter shall prohibit licensed beauty operators within a beauty shop from teaching any of the practices of cosmetology in which the beauty operator is licensed in the regular course of business; provided that the owners or beauty operators do not hold themselves out as a school, and do not hire or employ or teach, regularly, at any one time, more than one apprentice unless there is one beauty operator regularly employed in the business for each apprentice.

(d)  The beauty shop owner shall be responsible for all operations of the shop and shall be responsible to see that only currently licensed individuals, apprentices, or temporary permittees are practicing in the shop.

(e)  Transfer of ownership, change in beauty shop name, and relocation of a beauty shop shall require filing of an application together with required fees.

(f)  The beauty shop shall maintain records of appointments and services offered to clients, as prescribed by the rules of the board, for a period of three years.

(g)  All beauty shops shall have equipment and facilities as prescribed by the rules of the board. [L 1949, c 397, pt of §1; RL 1955, §59-18; am L Sp 1959 2d, c 1, §19; am L 1961, c 142, §2(f), (g); HRS §439-17; am L 1980, c 15, §2; am L 1981, c 47, §3; am L 1983, c 210, §11; am L 1984, c 7, §§13, 14; am L 1986, c 139, §8; am L 1987, c 154, §17; am L 1989, c 153, §10; am L 1991, c 180, §4; am L 1992, c 202, §42; am L 1997, c 87, §11]



§439-18 - Schools.

§439-18  Schools.  (a)  Any person may apply to the board for a license as a school in the practice of cosmetology, upon the payment of application and initial license fees.  Thereafter an annual license fee shall be based on student enrollment.

(b)  No school shall be granted a license unless it employs and maintains a sufficient number of licensed instructors, and requires a course of training of a proportioned number of hours as approved by the board, for any of the licensure categories, to include both practical demonstrations, written and oral tests, and practical instruction in sanitation, sterilization, and the use of antiseptics consistent with the practical and theoretical requirements applicable to the practice of cosmetology.

(c)  All licenses shall expire on December 31 following the date of issue, but may be renewed by payment of the annual license fee prior to the date of expiration.  A lapsed license may be restored upon the payment of all delinquent fees and a penalty fee.

(d)  All schools shall have sufficient equipment and adequate facilities as prescribed by the rules of the board. [L 1949, c 397, pt of §1; RL 1955, §59-19; am L 1961, c 142, §2(h); HRS §439-18; am L 1983, c 210, §12; am L 1984, c 7, §15; am L 1987, c 154, §18; am L 1989, c 153, §11; am L 1992, c 202, §43]



§439-19 - Refusal to grant and revocation and suspension of licenses.

§439-19  Refusal to grant and revocation and suspension of licenses.  (a)  In addition to any other actions authorized by law, the board may take disciplinary action against any license issued under this chapter, including but not limited to revocation, suspension, fine, or a combination thereof, or refuse to grant or renew any license for any cause authorized by law, including but not limited to the following:

(1)  Procuring a license through fraud, misrepresentation, or deceit;

(2)  Professional misconduct, gross carelessness, or manifest incapacity;

(3)  Permitting an unlicensed person to perform activities which require a license under this chapter;

(4)  Violation of this chapter or the rules adopted pursuant thereto;

(5)  Making any false representation or promise through advertising or otherwise;

(6)  Failing to display the license as provided in this chapter;

(7)  Any other conduct constituting fraudulent or dishonest dealings;

(8)  Failing to comply with a board order; or

(9)  Making a false statement on any document submitted or required to be filed by this chapter.

(b)  Any person who violates this chapter or the rules adopted pursuant thereto shall be fined not less than $100 nor more than $1,000 for each violation. [L 1949, c 397, pt of §1; RL 1955, §59-20; HRS §439-19; am L 1974, c 205, §2(6); am L 1983, c 210, §13; am L 1987, c 154, §19; am L 1989, c 153, §12; am L 1992, c 202, §44]



§439-20 - Hearing.

§439-20  Hearing.  In all proceedings before it, the board and each member thereof shall have the same powers respecting administering oaths, compelling the attendance of witnesses, and the production of documentary evidence, and examining witnesses, as are possessed by circuit courts.  In case of disobedience by any person of any order of the board or any member thereof, or of any subpoena issued by it or any member, or the refusal of any witness to testify to any matter regarding which the witness may lawfully be questioned, any circuit judge, on application by the board or any member thereof, shall compel obedience as in the case of disobedience of the requirements of a subpoena issued by a circuit court, or a refusal to testify therein. [L 1949, c 397, pt of §1; RL 1955, §59-21; am L 1965, c 96, §42; HRS §439-20; am L 1973, c 31, pt of §21; gen ch 1985; am L 1987, c 154, §20; am L 1989, c 153, §13; am L 1992, c 202, §45]

Rules of Court

Subpoenas, see HRCP rule 45.



§439-21 - Board to aid prosecution.

§439-21  Board to aid prosecution.  The board shall aid prosecuting officers in the prosecution of persons charged with violations of this chapter. [L 1949, c 397, pt of §1; RL 1955, §59-22; HRS §439-21; am L 1987, c 154, §21]



§439-22 - Penalty.

§439-22  Penalty.  Any person who practices cosmetology, maintains a school or a beauty shop, or acts in any capacity wherein a license is required, without a license as provided in this chapter, shall be fined not more than $100, or imprisoned not more than ninety days, or both.  Each and every day of violation shall be a separate offense. [L 1949, c 397, pt of §1; RL 1955, §59-23; HRS §439-22; am L 1987, c 154, §22; am L 1989, c 153, §14]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§439-23 - Right of injunction.

[§439-23]  Right of injunction.  The department, in addition to any other remedies available, may apply to a court having competent jurisdiction for an injunction to restrain any violation of this chapter. [L 1987, c 154, §1]



§439-24 - Cumulative remedies.

[§439-24]  Cumulative remedies.  The remedies or penalties provided by this chapter are cumulative to each other and to the remedies or penalties available under all other laws of this State. [L 1987, c 154, §2]






CHAPTER 440 - BOXING CONTESTS

§440-1 - Definitions.

§440-1  Definitions.  As used in this chapter:

"Amateur boxing contest" is one in which no contestant has boxed with or against a professional boxer or another amateur boxer for a money prize or purse, except as provided in this chapter.

"Boxing" means a contest in which the act of attack and defense is practiced with gloved fists by two contestants.

"Club" means a promoter, corporation, joint venture, partnership, limited liability corporation, limited liability partnership, or any other type of business entity that promotes, conducts, holds, or gives a boxing contest.  The terms "club" and "promoter" are synonymous, and may be used interchangeably.

"Commission" means the state boxing commission.

"Contest" means match or exhibition.

"Director" means the director of commerce and consumer affairs.

"Executive officer" means the executive officer assigned to the commission.

"Manager" means any person who:

(1)  Undertakes or has undertaken to represent in any way the interest of any professional boxer in procuring, arranging, or conducting any professional contest in which the boxer is to participate as a contestant; provided that "manager" shall not include an attorney licensed to practice in this State while the attorney is representing the legal interest of a professional boxer as a client; or

(2)  Directs or controls the boxing activities of the professional boxer.

"Professional boxer" is one who:  competes for a money prize or purse or other form of compensation; or teaches, pursues, or assists in the practice of boxing as a means of obtaining a livelihood or pecuniary gain.

"Professional boxing contest" or "boxing contest" is one in which a contestant boxes with or against another boxer for a money prize or purse or other form of compensation. [L 1929, c 216, §38; RL 1935, §6990; RL 1945, §7551; am L 1949, c 264, §1; RL 1955, §165-1; HRS §440-1; am L 1983, c 241, §1; am L 1986, c 135, §4; am L 2004, c 135, §§1, 2]



§440-2 - Commission established.

§440-2  Commission established.  There shall be a board which shall be known as the state boxing commission of Hawaii.  The commission shall consist of five members.  At least one of the members shall be a member of USA Boxing, Inc.  One member shall be designated by the governor as chairperson of the commission. [L 1929, c 216, §1; RL 1935, §6991; am L 1937, c 213, §1; RL 1945, §7552; am L 1951, c 307, §2; RL 1955, §165-2; am L Sp 1959 2d, c 1, §5; HRS §440-2; am L 1983, c 241, §2; am L 1992, c 202, §46; am L 2004, c 135, §3]



§440-3 , 4 - REPEALED.

§§440-3, 4  REPEALED.  L 1992, c 202, §§191, 192.



§440-5 - Deputy commissioners.

§440-5  Deputy commissioners.  The director may appoint deputy commissioners; provided that the director has the approval of the commission prior to any appointment.  The director may remove deputy commissioners after consultation with the commission.  The commission may direct the deputy commissioner or deputy commissioners to be present at any boxing contest and, in the absence of the commission or a member thereof, to superintend and control the boxing contest, in accordance with this chapter and the rules adopted by the commission pursuant thereto.  The deputy commissioners shall make a written report to the executive officer in the manner and form prescribed by the commission of the conditions prevailing at every contest. [L 1949, c 264, §2; am L 1953, c 165, §1; RL 1955, §165-5; am imp L 1963, c 21, §1 and c 114, §3; HRS §440-5; am L 1983, c 241, §3; am L 2004, c 135, §4]

Cross References

Director of commerce and consumer affairs, see §26-9.



§440-6 - Rules.

§440-6  Rules.  The commission may adopt, amend, and repeal rules that it considers necessary or expedient for the conduct of its business and the regulation of the matters in this chapter committed to its charge.  The rules when adopted pursuant to chapter 91 shall have the force and effect of law. [L 1929, c 216, §§5, 6; RL 1935, §6994; RL 1945, §7555; RL 1955, §165-6; am L Sp 1959 2d, c 1, §§6, 15; am L 1963, c 114, §3; am L 1965, c 96, §104; HRS §440-6; am L 1983, c 241, §4; am L 2004, c 135, §5]



§440-7 - Other employees.

§440-7  Other employees.  Subject to chapter 76, the department of commerce and consumer affairs may employ clerks, inspectors, and other employees as it deems necessary. [L 1929, c 216, §§7, 9; RL 1935, §6995; RL 1945, §7556; am L 1949, c 264, §3; am L 1951, c 307, §3; RL 1955, §165-7; am L 1967, c 85, §1; HRS §440-7; am L 1982, c 204, §8; am L 1983, c 241, §5; am L 1992, c 202, §47; am L 2000, c 253, §150]



§440-8 - Authority to subpoena witnesses, to administer oaths and penalties.

§440-8  Authority to subpoena witnesses, to administer oaths and penalties.  The chairperson or the executive officer may issue subpoenas for the attendance of witnesses before the commission, with the same effect as if the subpoenas were issued in an action in the circuit court, and may administer oaths in all matters connected with the administration of the affairs of the commission.  Disobedience of a subpoena and false swearing before the executive officer or the commission shall be attended by the same consequences and be subject to the same penalties as if disobedience or false swearing occurred in an action in the circuit court. [L 1929, c 216, §8; RL 1935, §6996; RL 1945, §7557; am L 1951, c 307, §4; RL 1955, §165-8; HRS §440-8; am L 1983, c 241, §6; gen ch 1993; am L 2004, c 135, §6]



§440-8.5 - Powers and duties of the commission.

§440-8.5  Powers and duties of the commission.  In addition to any other powers and duties authorized by law, the commission shall adopt rules pursuant to chapter 91 to provide for the following:

(1)  An appropriate method of ensuring that all financial obligations are met by a promoter who conducts, holds, or gives a boxing contest;

(2)  A public record accounting for the distribution of all tickets provided to the commission by a promoter and anything else of value which is provided to the commission;

(3)  Clinics or seminars on health and safety for licensees, as deemed necessary by the commission;

(4)  A mandatory neurological examination for any boxer who is knocked out in a boxing contest, and an eye examination as part of a boxer's annual medical examination;

(5)  An automatic medical suspension from boxing for a period of time to be determined by the commission for any boxer who is knocked out from head blows or who has received a severe beating about the head.  The period of time of the automatic medical suspension shall be based upon the severity of the beating received by the boxer;

(6)  Procedures to evaluate the professional records and physician's certification of each boxer participating in a professional boxing contest in the State and to deny authorization to a boxer to fight when the requirements of this paragraph are not met;

(7)  Procedures to ensure that no boxer is permitted to box while under suspension from any boxing commission due to:

(A)  A recent knockout or series of consecutive losses;

(B)  An injury, any required medical procedure, or a physician's denial of certification to box;

(C)  Failure of any drug test; or

(D)  The use of false aliases or falsifying or attempting to falsify official identification cards or documents relating to boxing;

(8)  Procedures to review a suspension if appealed by a boxer, including an opportunity for a boxer to present contradictory evidence;

(9)  Procedures to revoke a suspension if a boxer furnishes proof of sufficiently improved medical or physical condition or furnishes proof that the suspension was not, or is no longer, warranted by the facts; and

(10)  Establishing a boxing registry and the issuance of an identification card to boxers. [L 1986, c 135, §5; am L 1987, c 126, §1; am L 1992, c 202, §48; am L 2004, c 135, §7]



§440-9 - Jurisdiction of commission.

§440-9  Jurisdiction of commission.  (a)  The commission is vested with the sole jurisdiction, direction, management, and control over all professional and amateur boxing, to be conducted, held, or given within the State.  No professional or amateur boxing contest shall be conducted, held, or given within the State except in accordance with this chapter and the rules adopted by the commission pursuant thereto.

(b)  No professional boxing contest shall take place unless the commission has approved all proposed bouts.  In addition, the commission shall not allow any professional boxing contest unless:

(1)  The contestants use gloves not less than six ounces in weight;

(2)  The contest consists of not more than twelve rounds of a duration of not more than three minutes each with an interval of one minute between each round and the succeeding round;

(3)  Each contestant is at least eighteen years of age;

(4)  One hour prior to the contest each contestant is examined by a licensed physician who shall certify in writing to the referee of the contest that the contestant is physically fit to engage therein;

(5)  The promoter has complied with sections 440-10 and 440-11; and

(6)  All participants have complied with the requirements provided in this chapter and rules adopted in accordance with chapter 91. [L 1929, c 216, §10; RL 1935, §6997; RL 1945, §7558; am L 1949, c 264, §4; am L 1951, c 307, §5; RL 1955, §165-9; HRS §440-9; am L 1979, c 14, §1; am L 1983, c 241, §7; am L 1986, c 135, §6; am L 2004, c 135, §8]



§440-10 - Licenses, promoters.

§440-10  Licenses, promoters.  (a)  Any individual or club may apply to the commission for a license to conduct, hold, or give professional boxing contests.  The application shall be in writing, addressed to the commission, and signed by the applicant, or if the applicant is a club, by a duly authorized officer, partner, or member thereof, and shall include the following:

(1)  Evidence of financial integrity in accordance with rules adopted by the commission pursuant to chapter 91; and

(2)  Proof that the applicant has currently satisfied all of the applicable requirements of the department's business registration division.

(b)  The application shall contain a recital of the facts as may be specified by the commission in order for it to determine whether or not the applicant possesses the necessary physical, mental, moral, and financial qualifications to entitle the applicant to a license.

(c)  The commission shall not issue any license to conduct, hold, or give boxing contests unless it is satisfied that the applicant has complied with the conditions of this chapter, possesses the necessary qualifications for a license, and is the real party in interest, and intends to conduct, hold, or give the contests or matches itself.  The commission shall not issue a promoter's license to an applicant if the applicant or any of the applicant's officers, partners, members, or associates have been convicted of any crime related to gambling or a crime that is directly related to the person's performance in the sport of boxing.

(d)  A license may be revoked at any time if the commission finds after a hearing that:  the licensee is not the real party in interest or has not complied with this chapter or the rules of the commission; or the licensee or any of the licensee's officers, partners, members, or associates have been convicted of any crime related to gambling or a crime that is directly related to the person's performance in the sport of boxing.

(e)  Every license shall be subject to this chapter and the rules of the commission. [L 1929, c 216, §11; RL 1935, §6998; RL 1945, §7559; am L 1949, c 264, §5; RL 1955, §165-10; HRS §440-10; am L 1983, c 241, §8; am L 1986, c 135, §7; am L 1997, c 40, §5; am L 2004, c 135, §9]



§440-11 - Requirements to hold a boxing contest.

§440-11  Requirements to hold a boxing contest.  (a)  The application for a license to promote professional boxing contests shall be accompanied by a fee as provided in rules adopted by the director pursuant to chapter 91.

(b)  For approval to conduct, hold, or give a boxing contest, a promoter shall provide proof of medical insurance for boxers in accordance with rules adopted by the commission.  All promoters shall be responsible for paying any deductible amount of the medical insurance policy.

(c)  Prior to each boxing contest, a promoter shall provide a bond, in an amount determined by the commission, to adequately cover the promoter's obligations in conducting, holding, or giving a boxing contest.  The bond shall be executed by the promoter as principal and by a surety company authorized to do business in the State as the surety.  If the promoter fails to pay any obligations covered by the bond, any aggrieved person may file an action against the bond to recover the amount owed, in the circuit court in the circuit in which the boxing contest was conducted, held, or given; provided that the aggregate liability of the surety to all aggrieved persons shall not exceed the amount of the bond.  Any action against the bond shall be commenced within ninety days after the boxing contest was conducted, held, or given.

(d)  Prior to any boxing contest, all contracts with managers, boxers, and venues, including any agreement of pre-contest training funds advanced to any contestant either by the promoter or manager or any party of interest, shall be submitted by the promoter to the commission for its review and approval.

(e)  Prior to any boxing contest, the promoter shall submit to the commission, for its review and approval, all ring records of all boxers scheduled to participate in the contest.

(f)  A promoter shall provide cashier's or certified checks made payable to each contestant for the amount due the contestant or the contestant's manager, as the case may be, in accordance with the contracts approved by the commission.

(g)  A promoter shall provide to the commission written confirmation that an ambulance with paramedics and appropriate security have been obtained and will be present at all times at the venue of the boxing contest.

(h)  Failure, refusal, or neglect of any licensed promoter to comply with this section shall result in the automatic denial to hold the boxing contest.

(i)  Licensed promoters may engage in promotions with other licensed promoters as long as each promoter holds a valid, unexpired license and has received the written approval of the commission prior to the promotion.

(j)  No boxing contest shall be commenced without the approval of the commission pursuant to this section. [L 1929, c 216, §12; RL 1935, §6999; RL 1945, §7560; am L 1949, c 264, §6; am L 1951, c 307, §6; RL 1955, §165-11; HRS §440-11; am L 1983, c 241, §9; am L 1984, c 7, §16; am L 1986, c 135, §8; am L 2004, c 135, §10]



§440-12 - Licenses, participants.

§440-12  Licenses, participants.  (a)  Any individual may apply to the commission for a license to act as a physician, referee, judge, matchmaker, manager, timekeeper, second, or professional boxer to participate, either directly or indirectly, in any boxing contest.  The application shall be in writing, addressed to the commission, and signed by the applicant.  The application shall contain a recital of facts as may be specified by the commission in order for it to determine whether or not the applicant possesses the necessary physical, mental, and moral qualifications to entitle the applicant to a license.  The commission shall adopt rules for licensure in accordance with chapter 91.

(b)  In addition, the applicant for a referee, judge, manager, or second license shall take and pass a written examination as provided by the commission.  The commission may exempt an applicant for a manager or second license from taking the examination, if the applicant holds a valid manager or second license in another jurisdiction with comparable boxing regulations.

(c)  Any license to act as a physician, referee, judge, matchmaker, manager, timekeeper, second, or professional boxer may be suspended or revoked, or the person otherwise disciplined by the commission after a contested case hearing held in accordance with chapter 91. [L 1929, c 216, §13; RL 1935, §7000; RL 1945, §7561; am L 1949, c 264, §7; RL 1955, §165-12; HRS §440-12; am L 1976, c 15, §1; am L 1983, c 241, §10; am L 1986, c 135, §9; am L 1997, c 40, §6; am L 2004, c 135, §11]



§440-13 - License fees.

§440-13  License fees.  (a)  License fees shall be paid annually to the State by every applicant to whom a license is issued to participate in the conduct of professional boxing in any of the capacities set forth in this chapter:  promoter, physician, referee, judge, matchmaker, manager, timekeeper, second, and professional boxer.  The charge for a duplicate of a license and all fees required by this chapter shall be as provided in rules adopted by the director pursuant to chapter 91 and shall be deposited with the director to the credit of the compliance resolution fund established pursuant to section 26-9(o).

(b)  The director may establish a schedule of license fees for participation in amateur boxing contests, and may waive payment of license fees for amateur boxing contests. [L 1929, c 216, §14; am L 1933, c 164, §1; RL 1935, §7001; RL 1945, §7562; am L 1949, c 264, §8; am L 1951, c 307, §§7, 8; RL 1955, §165-13; HRS §440-13; am L 1983, c 241, §11; am L 1984, c 7, §17; am L 1986, c 135, §10; am L 1997, c 232, §4; am L 2004, c 135, §12]



§440-14 - Licenses, limitations, renewals.

§440-14  Licenses, limitations, renewals.  (a)  No boxing contest shall be conducted, held, or given unless all the parties participating, as designated herein, are licensed by the commission, and it shall be unlawful for any individual or club to participate in a boxing contest in any capacity designated herein unless the person is licensed to do so.

(b)  The commission may limit the number of licenses issued for any purpose as specified in this chapter and may limit the number of professional boxing contests conducted, held, or given in any city, town, or in the State.

(c)  All licenses shall be for a period of not more than one year and all licenses shall expire on December 31 of the year in which the licenses are issued.

(d)  The commission, at its discretion and upon application, may renew the licenses for the following year.  Failure to timely renew any license shall result in the automatic forfeiture of the license.  Any applicant whose license has been forfeited shall file an application for a new license and meet all current requirements, including successful passage of the examination, as the case may be, for the license.

(e)  Every individual or club licensed under this chapter shall be subject to the rules adopted by the commission. [L 1929, c 216, §15; am L 1933, c 164, §2; RL 1935, §7002; RL 1945, §7563; am L 1949, c 264, §9; RL 1955, §165-14; HRS §440-14; am L 1976, c 15, §2; am L 1983, c 241, §12; am L 2004, c 135, §13]



§440-15 - Receipts and reports thereon.

§440-15  Receipts and reports thereon.  (a)  Every individual or club holding a license to conduct, hold, or give boxing contests, within seventy-two hours after the determination of every boxing contest for which admission fees are charged and received, shall furnish to the commission a written report, duly verified, showing the number of tickets sold for the contest, the amount of the gross receipts or proceeds thereof, and other matters as the commission prescribes.

(b)  For purposes of this section, "gross receipts" include income received from the sale of print, internet, broadcasting, television, and motion picture rights. [L 1929, c 216, §16; RL 1935, §7003; RL 1945, §7564; am L 1953, c 165, §2; RL 1955, §165-15; am L 1959, c 155, §1; HRS §440-15; am L 1983, c 241, §13; am L 2004, c 135, §14]



§440-16 - Failure to report receipts.

§440-16  Failure to report receipts.  Whenever any individual or club holding a license to conduct, hold, or give boxing contests fails to make a report of any boxing contest at the time and in the manner herein prescribed, or whenever the report is unsatisfactory to the commission, the executive officer, at the licensee's expense, may examine, or cause to be examined, the books and records of the individual or club. [L 1929, c 216, §18; RL 1935, §7005; RL 1945, §7566; RL 1955, §165-17; HRS §440-16; am L 1986, c 135, §11; am L 2004, c 135, §15]



§440-17 - Admission tickets.

§440-17  Admission tickets.  All tickets of admission to any boxing contest for which admission fees are charged and received shall have printed clearly upon the face thereof the purchase price of same, and no ticket shall be sold for more than the price as printed thereon. [L 1929, c 216, §20; RL 1935, §7007; RL 1945, §7568; RL 1955, §165-19; HRS §440-17; am L 1983, c 241, §14]



§440-18 - Inspectors; duties.

§440-18  Inspectors; duties.  The commission shall appoint official representatives designated as inspectors, each of whom shall receive from the commission a card or badge authorizing the person to act as inspector whenever the commission may designate the person to so act.  An inspector or the executive officer shall be present at all professional boxing contests and see that this chapter and the rules are strictly observed and, as soon as practicable thereafter, shall mail or deliver to the commission the official box office statement received by the inspector or executive officer. [L 1929, c 216, §21; RL 1935, §7008; RL 1945, §7569; RL 1955, §165-20; am L Sp 1959 2d, c 1, §15; am L 1963, c 114, §3; HRS §440-18; am L 1983, c 241, §15; am L 2004, c 135, §16]



§440-19 - Referees; duties.

§440-19  Referees; duties.  (a)  At each boxing contest there shall be in attendance a duly licensed referee designated by the commission, who shall direct and control the contest.  Before starting the boxing contest, the referee shall ascertain from each contestant the name of the contestant's chief second and shall hold the chief second responsible for the conduct of the assistant seconds during the progress of the contest.

(b)  The referee may recommend and the commission may in its discretion declare the forfeiture of any prize, purse, or remuneration, or any part thereof, to which the contestants or one of the contestants may be entitled, or any part of the gate receipts for which the contestants are competing, if in the commission's judgment the contestants or one of the contestants are not honestly competing.

(c)  Every referee shall warn competing boxers of the referee's power to recommend the forfeiture of purse or purses, should there be any apparent cause for the warning.

(d)  In any case where the referee decides that the contestants are not honestly competing and that under the law the contestants' purses or the purse of either contestant should be forfeited, the bout shall be stopped before the end of the last round, and no decision shall be given.  A contestant earns nothing and shall not be paid for a contest in which there is stalling, faking, dishonesty, or collusion.  The commission, independently of the referee or the referee's decision, may determine the merits of any contest and take whatever action it considers proper.  In any case the executive officer or any commissioner may order the purse of the offender held up for investigation and action.

(e)  The referee shall stop the contest when either of the contestants shows a marked superiority or is apparently outclassed.  The referee, at the termination of each boxing contest, shall render a decision. [L 1929, c 216, §22; RL 1935, §7009; RL 1945, §7570; am L 1949, c 264, §10; RL 1955, §165-21; HRS §440-19; am L 1983, c 241, §16; am L 1986, c 135, §12; am L 2004, c 135, §17]



§440-20 - Judges; duties.

§440-20  Judges; duties.  The boxing commission may in its discretion appoint two judges to act with the referee in rendering a decision or three judges to act with a nonvoting referee in rendering a decision. [L 1929, c 216, §23; RL 1935, §7010; RL 1945, §7571; am L 1949, c 264, §11; RL 1955, §165-22; HRS §440-20; am L 1983, c 241, §17]



§440-21 - Physician; duties.

§440-21  Physician; duties.  Every individual or club holding a license to conduct, hold, or give boxing contests shall have in attendance at every boxing contest at least two physicians licensed to practice medicine in the State and duly licensed hereunder, who shall observe the physical condition of the contestants and advise the referee with regard thereto and, one hour before each contestant enters the ring, certify in writing as to the physical condition of the contestant to engage in the boxing contest.  A report of the medical examination shall be filed with the commission not later than twenty-four hours after the termination of the boxing contest.  In addition, at least one physician shall immediately examine every contestant who was knocked down or who sustained a severe beating about the head during the contest and shall file a written medical opinion within twenty-four hours of the contest to the executive officer. [L 1929, c 216, §24; RL 1935, §7011; RL 1945, §7572; RL 1955, §165-23; HRS §440-21; am L 1983, c 241, §18; am L 2004, c 135, §18]



§440-22 - Sham boxing contest; forfeiture of license.

§440-22  Sham boxing contest; forfeiture of license.  Any individual or club who conducts, holds, or gives or participates in any sham or fake boxing contest, knowing the same to be a sham or fake, shall forfeit the license issued in accordance with this chapter, and the license shall be canceled and declared void by the commission.  The individual or club and any officers, partners, or members of the club shall not thereafter be entitled to receive and shall not be given another license. [L 1929, c 216, §25; RL 1935, §7012; RL 1945, §7573; RL 1955, §165-24; HRS §440-22; am L 2004, c 135, §19]



§440-23 - Sham boxing contest; penalty against contestant.

§440-23  Sham boxing contest; penalty against contestant.  Any contestant who knowingly participates in any sham or false boxing contest shall be suspended by the boxing commission for not less than twelve months from the date of the offense from further participation in any boxing contest held or given under this chapter and may be permanently disqualified from further participation in any boxing contest held or given under this chapter. [L 1929, c 216, §26; RL 1935, §7013; RL 1945, §7574; am L 1949, c 264, §12; RL 1955, §165-25; HRS §440-23]



§440-24 - Number of rounds.

§440-24  Number of rounds.  The commission, with respect to any boxing contest or with respect to any class of contestants, may limit the number of rounds of a boxing contest within the maximum of twelve rounds. [L 1929, c 216, §27; RL 1935, §7014; RL 1945, §7575; am L 1949, c 264, §13; RL 1955, §165-26; HRS §440-24; am L 2004, c 135, §20]



§440-25 - REPEALED.

§440-25  REPEALED.  L 2004, c 135, §25.



§440-26 - REPEALED.

§440-26  REPEALED.  L 1983, c 241, §20.



§440-27 - Financial interest in contestant prohibited.

§440-27  Financial interest in contestant prohibited.  (a)  No commission member or staff, appointee, or any individual or club holding a license to conduct, hold, or give boxing contests, nor any officer, partner, or member, may receive any compensation from any person who sanctions, arranges, or promotes professional boxing contests; nor shall they have, either directly or indirectly, any financial interest in any contestant competing in any boxing contest that they conduct, hold, or give.

(b)  For purposes of this section, the term "compensation" shall not include funds held in escrow for payment to another person in connection with a professional boxing contest.  The prohibition set forth in this section shall not apply to any contract entered into, or any reasonable compensation received, by the commission to supervise a professional boxing contest in this State or another state. [L 1929, c 216, §30; RL 1935, §7017; RL 1945, §7578; RL 1955, §165-29; HRS §440-27; am L 1983, c 241, §21; am L 2004, c 135, §21]



§440-28 - Wages of contestant; prepayment prohibited.

§440-28  Wages of contestant; prepayment prohibited.  All moneys paid to a contestant for services, as money prize, reward, compensation, or otherwise, shall be considered wages.  No contestant shall be paid for services before a boxing contest, provided that with the approval of the commission, a promoter may advance sums of money for training purposes. [L 1929, c 216, §31; am L 1933, c 164, §3; RL 1935, §7018; RL 1945, §7579; am L 1951, c 307, §9; RL 1955, §165-30; HRS §440-28]



§440-29 - Limit of weight difference between contestants.

§440-29  Limit of weight difference between contestants.  No boxing contest shall be allowed in which the difference in weight between the respective contestants exceeds the limits which the boxing commission prescribes in its rules. [L 1929, c 216, §32; RL 1935, §7019; RL 1945, §7580; RL 1955, §165-31; HRS §440-29; am L 1983, c 241, §22]



§440-30 - Control and supervision of amateur boxing contest.

§440-30  Control and supervision of amateur boxing contest.  Amateur boxing contests may be placed by the boxing commissioner under the control and supervision of any recognized national amateur athletic association whose standing has first been approved by the commission, subject, however, to the rules as may be prescribed by the commission. [L 1929, c 216, §33; RL 1935, §7020; RL 1945, §7581; RL 1955, §165-32; HRS §440-30; am L 1983, c 241, §23]



§440-31 - Persons barred as amateur contestants.

§440-31  Persons barred as amateur contestants.  No person shall appear as a contestant in amateur boxing contests who prior thereto has received any compensation or monetary reward in any form for displaying, exercising, or giving any example of the person's boxing skill or for rendering services to any athletic organization or to any person or persons as a boxing trainer, coach, instructor, or otherwise, or who has been employed in any manner professionally by reason of the person's boxing skill or knowledge. [L 1929, c 216, §34; RL 1935, §7021; RL 1945, §7582; RL 1955, §165-33; HRS §440-31; am L 1983, c 241, §24; am L 1986, c 135, §13]



§440-32 - Amateur contestants entitled to medals and trophies only.

§440-32  Amateur contestants entitled to medals and trophies only.  A medal or trophy may be awarded to each contestant in an amateur boxing contest not to exceed in value the sum of $35 each.  The medal or trophy shall have engraved thereon the name of the winner and the date of the event.

No other or additional prize, reward, or remuneration shall be given or awarded to any contestant unless authorized in writing by the boxing commission.

Every contestant in an amateur boxing contest or sparring match shall be registered with the commission or its amateur representative and subject to an annual physical examination.  Each amateur contestant shall be examined by a physician immediately before the contest. [L 1929, c 216, §35; RL 1935, §7022; RL 1945, §7583; am L 1949, c 264, §14; RL 1955, §165-34; HRS §440-32; am L 1983, c 241, §25]



§440-33 - Disposition of receipts.

§440-33  Disposition of receipts.  All moneys received by the boxing commission shall be deposited by the director of commerce and consumer affairs with the director of finance to the credit of the general fund of the State. [L 1929, c 216, §36; am L 1933, c 39, §1; RL 1935, §7023; RL 1945, §7584; am L 1953, c 165, §3; RL 1955, §165-35; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §440-33; am L 1983, c 241, §26]



§440-34 - Violations; penalty.

§440-34  Violations; penalty.  Any individual or club in violation of this chapter or the rules of the commission shall be fined not more than $5,000 for each violation or imprisoned not more than one year, or both. [L 1929, c 216, §39; RL 1935, §7024; RL 1945, §7585; RL 1955, §165-36; HRS §440-34; am L 1976, c 15, §3; am L 2004, c 135, §22]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§440-34.5 - Summary disciplinary action.

[§440-34.5]  Summary disciplinary action.  The commission may fine, withhold purse money or fees, and issue immediate temporary suspensions of not more than sixty days against a licensee for violations of this chapter or commission rules.  The commission shall notify the licensee in writing of any temporary suspension, fine, or withholding of purse money within five days of the commission's action.  The licensee shall have a right to a hearing in accordance with chapter 91; provided that the licensee notifies the commission in writing of the request for a hearing within thirty days after the commission notifies the licensee in writing, by mail or by personal service, of the commission's order. [L 1983, c 50, §1]



§440-35 - Not to apply to army, air force, navy, national guard, or police activities league.

§440-35  Not to apply to army, air force, navy, national guard, or police activities league.  This chapter shall not apply to any boxing contest held as a recreational activity by army, air force, navy, or national guard personnel, or the police activities league, when the contest is held under the supervision of a recreational officer of the army, air force, navy, or national guard, or a police activities league staff member. [L 1935, c 43, §1; RL 1945, §7586; am L 1949, c 264, §15; RL 1955, §165-37; am L 1959, c 155, §3; HRS §440-35; am L 1983, c 241, §27; am L 1998, c 58, §1; am L 2004, c 135, §23]



§440-36 - Revocation; suspension; fine.

§440-36  Revocation; suspension; fine.  (a)  In addition to any other actions authorized by law, the commission shall have the power to revoke or suspend the license of any individual or club licensed under any of the classifications designated in this chapter, or fine the licensee, or both, for any cause authorized by law, including but not limited to the following:

(1)  Violation of any provision of this chapter or the rules adopted pursuant thereto or any other law, or rule that applies to those persons licensed under this chapter;

(2)  Manifest incapacity, professional misconduct, or unethical conduct;

(3)  Making any false representations or promises through advertising or other dissemination of information;

(4)  Any fraudulent, dishonest, or deceitful act in connection with the licensing of any individual or club under this chapter or in connection with any boxing contest;

(5)  Making any false or misleading statement in any application or document submitted or required to be filed under this chapter;

(6)  Revocation or suspension of a license or other disciplinary action against the licensee by another state or boxing commission;

(7)  Failure to report any disciplinary action, including medical and mandatory suspensions, or revocation or suspension of a license in another jurisdiction within fifteen days preceding any boxing match in which the licensee participates; or

(8)  Participation in any sham or false boxing contest.

(b)  The manager and second may be held responsible for all violations of this chapter by a boxer whom they manage, second, train, or serve as an agent for and may be subject to license revocation or suspension, or a fine, or any combination thereof, irrespective of whether any disciplinary action is taken against the boxer.

(c)  Any individual or club in violation of this chapter shall be fined not more than $5,000 for each violation.

(d)  In addition to the penalties provided in this chapter, any individual or club found in violation of any of the above may be prohibited from engaging in any boxing activities in the State for a period in conformity with that set forth in section 92-17. [L 1986, c 135, §2; am L 1992, c 202, §49; am L 2004, c 135, §24]



§440-37 - Cumulative penalties.

[§440-37]  Cumulative penalties.  Unless otherwise expressly provided, the remedies or penalties provided by this chapter are cumulative to each other and to the remedies or penalties available under all other laws of this State. [L 1986, c 135, §3]






CHAPTER 440D - NO RULES COMBAT OR SIMILAR CONTESTS

CHAPTER 440D

NO RULES COMBAT OR SIMILAR CONTESTS

REPEALED.  L 2007, c 279, §2.

Cross References

For present provisions, see chapter 440E.



CHAPTER 440E - MIXED MARTIAL ARTS CONTESTS

§440E-1 - Definitions.

[§440E-1]  Definitions.  [Section effective July 1, 2009.  L 2007, c 279, §5.]  As used in this chapter, unless the context otherwise requires:

"Amateur mixed martial arts contest" means a mixed martial arts contest in which no money, prize, purse, or other form of compensation is offered or given to contestants.

"Department" means the department of commerce and consumer affairs.

"Director" means the director of commerce and consumer affairs.

"Manager" means any person who:

(1)  Undertakes or has undertaken to represent in any way the interests of any mixed martial arts contestant in procuring, arranging, or conducting any contest in which the mixed martial arts contestant is to participate; provided that "manager" shall not include an attorney licensed to practice in this State in the attorney's legal representation of a mixed martial arts contestant; or

(2)  Directs or controls the mixed martial arts activities of the mixed martial arts contestant.

"Mixed martial arts" means unarmed combat involving the use, subject to any applicable limits set forth in this chapter and any rules adopted to implement these limits, of a combination of techniques from different disciplines of martial arts, including grappling, kicking, and striking.

"Mixed martial arts contest" or "contest" means a contest or exhibition in a mixed martial arts event in which a mixed martial arts contestant competes with another mixed martial arts contestant, using mixed martial arts, and in which any contestant in the mixed martial arts event receives any money, prize, purse, or other forms of compensation; provided that the term does not include an amateur mixed martial arts contest.

"Mixed martial arts contestant" or "contestant" means a person who is trained in mixed martial arts and competes in a mixed martial arts contest.

"Mixed martial arts event" or "event" means one or more mixed martial arts contests held at the same location on the same date.

"No rules combat, extreme fighting, or similar contest" means a contest or exhibition performed in this State in which the contestants are permitted to use, with few or no rules or restrictions, a combination of combative contact techniques, including punches, kicks, chokes, joint locks, and other maneuvers, with or without the use of weapons, that place contestants at an unreasonably high risk of bodily injury or death whether or not for any money, prize, reward, purse, or other compensation, or promise thereof; provided that the term does not include a contest involving the exclusive use of boxing, wrestling, kickboxing, martial arts, or mixed martial arts.

"Promoter" means an individual, corporation, joint venture, partnership, limited liability corporation, limited liability partnership, or any other type of business entity that promotes, conducts, holds, or gives a mixed martial arts contest. [L 2007, c 279, pt of §1]



§440E-2 - Assistants.

[§440E-2]  Assistants.  [Section effective July 1, 2009.  L 2007, c 279, §5.]  The director may appoint and remove assistants to assist the director in carrying out the director's activities, duties, and other obligations under this chapter. [L 2007, c 279, pt of §1]



§440E-3 - Authority to subpoena witnesses and administer oaths and penalties.

[§440E-3]  Authority to subpoena witnesses and administer oaths and penalties.  [Section effective July 1, 2009.  L 2007, c 279, §5.]  The director may issue subpoenas for the attendance of witnesses, with the same effect as if the subpoenas were issued in an action in the circuit court, and may administer oaths in all matters connected with the administration of this chapter.  Disobedience of a subpoena and false swearing before the director shall be attended by the same consequences and be subject to the same penalties as if disobedience or false swearing occurred in an action in the circuit court. [L 2007, c 279, pt of §1]



§440E-4 - Powers and duties of the director.

[§440E-4]  Powers and duties of the director.  (a)  In addition to any other powers and duties authorized by law, the director shall have the following powers and duties:

(1)  To adopt, amend, or repeal rules and forms necessary to effectuate this chapter.  All rules shall be adopted pursuant to chapter 91 and shall have the force and effect of law.  The rules may include, but not be limited to the following:

(A)  An appropriate method of ensuring that all financial obligations are met by a promoter who conducts, holds, or gives a mixed martial arts contest;

(B)  A public record accounting for the distribution of all tickets provided to the director by a promoter and anything else of value that is provided to the director;

(C)  Clinics or seminars on health and safety for licensees deemed necessary by the director;

(D)  Criteria for a mandatory neurological and eye examination of any mixed martial arts contestant;

(E)  Criteria for and duration of an automatic medical suspension from mixed martial arts contests;

(F)  Procedures to evaluate the professional records and physician's certification of each mixed martial arts contestant participating in a mixed martial arts contest in the State and to deny authorization to a mixed martial arts contestant to fight when the requirements of this chapter are not met;

(G)  Procedures to ensure that no mixed martial arts contestant is permitted to compete while under suspension from any entity that regulates mixed martial arts due to:

(i)  A recent knockout or series of consecutive losses;

(ii)  An injury, any required medical procedure, or a physician's denial of certification to compete;

(iii)  Failure of any drug test; or

(iv)  The use of false aliases or falsifying or attempting to falsify official identification cards or documents relating to mixed martial arts contests;

(H)  Procedures to review a suspension if appealed by a mixed martial arts contestant, including an opportunity for the contestant to present contradictory evidence;

(I)  Procedures to revoke a suspension if a mixed martial arts contestant furnishes proof of sufficiently improved medical or physical condition or furnishes proof that the suspension was not, or is no longer, warranted by the facts; and

(J)  Procedures to require updated medical and criminal background checks prior to a contest and at license renewal;

(2)  To enforce this chapter and the rules adopted pursuant thereto;

(3)  To discipline a person or entity who violates this chapter or the rules adopted pursuant thereto; and

(4)  To appoint an advisory committee to assist with the implementation of this chapter and the rules adopted pursuant thereto.

(b)  The director may either establish a mixed martial arts registry or data bank on mixed martial arts contestants or use an established registry or data bank that is approved by the director, and issue license cards to mixed martial arts contestants. [L 2007, c 279, pt of §1]



§440E-5 - Jurisdiction of director.

§440E-5  Jurisdiction of director.  (a)  The director is vested with the sole jurisdiction, direction, management, and control over all mixed martial arts contests to be conducted, held, or given within the State; provided that this excludes amateur mixed martial arts contests.  No mixed martial arts contest shall be conducted, held, or given within the State except in accordance with this chapter and the rules adopted by the director pursuant thereto.

(b)  No mixed martial arts event shall take place unless the director has granted a permit for the proposed event.  In addition, the director shall not allow any mixed martial arts contest unless:

(1)  The contest consists of not more than five rounds of a duration of not more than five minutes each with an interval of at least one minute between each round and the succeeding round;

(2)  Each contestant is at least eighteen years of age, is not disqualified from competing in a similar mixed martial arts contest in another jurisdiction at the time of the contest, and does not use stimulants or banned substances before or during the contest;

(3)  Each mixed martial arts contestant is examined one hour prior to the contest by at least one physician or osteopathic physician licensed under chapter 453 who shall certify in writing to the referee of the contest that the contestant is physically fit to engage therein;

(4)  Each contestant furnishes to the director:

(A)  A medical report of a medical examination completed not less than six months before the contest, at the sole expense of the promoter, including the results of HIV and hepatitis testing; and

(B)  Previous fight records that establish the contestant's fitness to compete in the contest;

(5)  The contest is under the control of a licensed referee in the ring who has at least one year of experience in refereeing a match or exhibition involving mixed martial arts and who has passed a physical examination by a physician or osteopathic physician licensed under chapter 453, including an eye examination, within two years prior to the contest;

(6)  The promoter has complied with sections 440E-6 and 440E-7; and

(7)  All licensees have complied with the requirements of this chapter and rules adopted in accordance with chapter 91, including any rules or requirements that protect the safety of the contestants to the extent feasible. [L 2007, c 279, pt of §1; am L 2009, c 11, §58]



§440E-6 - Licenses; promoters.

[§440E-6]  Licenses; promoters.  [Section effective July 1, 2009.  L 2007, c 279, §5.]  (a)  A promoter may apply to the director for a license that shall be required to promote, conduct, hold, or give mixed martial arts contests.  The application shall be in writing, on a form prescribed by the director, and signed by the applicant, and shall include the following:

(1)  Evidence of financial integrity in accordance with rules adopted by the director pursuant to chapter 91; and

(2)  Proof that the applicant has currently satisfied all of the applicable requirements of the department's business registration division.

(b)  The application shall contain a recital of the facts as may be specified by the director for the director to determine whether or not the applicant possesses the necessary physical, mental, moral, and financial qualifications to entitle the applicant to a license.

(c)  The director shall not issue any license to conduct, hold, or give mixed martial arts contests unless the director is satisfied that the applicant has complied with the conditions of this chapter, possesses the necessary qualifications for a license, and is the real party in interest, and intends to conduct, hold, or give the mixed martial arts contest itself.  The director shall not issue a promoter's license to an applicant if the applicant or any of the applicant's officers, directors, partners, members, or associates has been convicted of any crime related to gambling or a crime that is directly related to the person's performance in the sport of mixed martial arts.

(d)  A license may be revoked at any time if the director finds after a hearing that:

(1)  The licensee is not the real party in interest or has not complied with this chapter or the rules of the director; or

(2)  The licensee or any of the licensee's officers, directors, partners, members, or associates have been convicted of any crime related to gambling or a crime that is directly related to the person's performance in the sport of mixed martial arts.

(e)  Every license shall be subject to this chapter and the rules of the director.

(f)  The application for a license to promote mixed martial arts contests shall be accompanied by a fee as provided in rules adopted by the director pursuant to chapter 91. [L 2007, c 279, pt of §1]



§440E-7 - Permit required to hold each mixed martial arts event.

§440E-7  Permit required to hold each mixed martial arts event.  (a)  No mixed martial arts event shall be held unless the director issues a permit for the event.  To obtain a permit to conduct, hold, or give a mixed martial arts event, a promoter shall:

(1)  Provide proof of medical insurance for mixed martial arts contestants in accordance with rules adopted by the director.  All promoters shall be responsible for paying the medical insurance policy premiums and any deductible or copay amount of the medical insurance policy;

(2)  Submit all contracts with managers, mixed martial arts contestants, and venues, including any agreement of pre-contest training funds advanced to any contestant either by the promoter or manager or any party of interest, to the director for the director's review and approval;

(3)  Submit to the director, for the director's review and approval, all ring records of all mixed martial arts contestants scheduled to participate in the event;

(4)  Provide cashier's or certified checks made payable to each mixed martial arts contestant for the amount due the contestant or the contestant's manager, as the case may be, in accordance with the contracts approved by the director;

(5)  Provide to the director written confirmation that an ambulance with paramedics and appropriate security have been obtained and will be present at all times at the venue of the mixed martial arts event;

(6)  Provide evidence to the director that security personnel and resources will be present in sufficient number and force to exercise crowd control and to protect spectators at the mixed martial arts event;

(7)  Provide to the director evidence that the mixed martial arts event will be conducted in compliance with municipal fire codes; and

(8)  Maintain sanitary conditions at the site of the mixed martial arts event.

(b)  Failure, refusal, or neglect of any licensed promoter to comply with this section shall result in the automatic denial of a permit to hold the mixed martial arts event.

(c)  Licensed promoters may engage in promotions with other licensed promoters as long as each promoter holds a valid, unexpired license and has received the written approval of the director prior to the promotion.

(d)  In addition to the payment of other fees and moneys due under this chapter, a licensed promoter shall pay:

(1)  For fiscal years 2009-2010 to 2012-2013, a license fee of four per cent of the first $50,000 of the total gross receipts and three per cent of the total gross receipts over $50,000 from admission fees to an event, exclusive of federal, state, and local taxes;

(2)  For fiscal years beginning July 1, 2013, a license fee that is six per cent of the total gross receipts from admission fees to an event, exclusive of federal, state, and local taxes;

(3)  In addition to the license fees established in paragraphs (1) and (2), a licensed promoter shall also pay two per cent of the gross sales price for the sale, lease, or other exploitation of broadcasting, television, Internet, and motion picture rights for a contest or an event, without any deductions for commission, brokerage fee, distribution fees, advertising, contestants' purses, or any other expenses or charges, including federal, state, or local taxes; and

(4)  Two per cent of the gross receipts from subscription or admission fees, exclusive of federal, state, and local taxes, charged for viewing a simultaneous or pay per view telecast of a contest or event.

Payments under this subsection shall be deposited into a separate account in the compliance resolution fund and shall be used to cover the costs of administering this chapter.

(e)  Within seven calendar days following a mixed martial arts contest, the promoter shall provide the director with an unedited video record of the contest in a format prescribed by the director.

(f)  No mixed martial arts event shall be commenced without a permit from the director pursuant to this section. [L 2007, c 279, pt of §1; am L 2008, c 238, §1]



§440E-8 - Licenses, participants.

[§440E-8]  Licenses, participants.  [Section effective July 1, 2009.  L 2007, c 279, §5.]  (a)  Any person may apply to the director for a license to act as a physician, referee, judge, manager, second, or mixed martial arts contestant to participate, either directly or indirectly, in any mixed martial arts contest.  The application shall be in writing, on a form prescribed by the director, and signed by the applicant.  The application shall contain a recital of facts as specified by the director for the director to determine whether or not the applicant possesses the necessary licensure and physical, mental, and moral qualifications to entitle the applicant to a license.  The director shall adopt rules for licensure in accordance with chapter 91.

(b)  In addition, the applicant for a referee, judge, manager, or second license shall take and pass an examination or evaluation as provided by the director.  The director may exempt an applicant for a manager, referee, judge, or second license from taking the examination or evaluation, if the applicant holds a valid manager, referee, judge, or second license in another jurisdiction with comparable mixed martial arts regulations.

(c)  Any license to act as a physician, referee, judge, manager, second, or mixed martial arts contestant may be suspended or revoked, or the person otherwise disciplined by the director after a contested case hearing held in accordance with chapter 91.

(d)  No license shall be granted to a promoter unless the promoter has submitted a criminal abstract on the promoter to the director. [L 2007, c 279, pt of §1]



§440E-9 - License fees.

[§440E-9]  License fees.  [Section effective July 1, 2009.  L 2007, c 279, §5.]  License fees shall be paid biennially to the State by every applicant to whom a license is issued to participate in the conduct of mixed martial arts in any of the following capacities set forth in this chapter:  promoter, physician, referee, judge, manager, second, and mixed martial arts contestant.  The charge for a duplicate license and all fees required by this chapter shall be as provided in rules adopted by the director pursuant to chapter 91 and shall be deposited with the director to the credit of the compliance resolution fund. [L 2007, c 279, pt of §1]



§440E-10 - Licenses, limitations, renewals.

[§440E-10]  Licenses, limitations, renewals.  [Section effective July 1, 2009.  L 2007, c 279, §5.]  (a)  No mixed martial arts contest shall be conducted, held, or given unless all the parties participating, as designated in this chapter, are licensed by the director, and it shall be unlawful for any individual or promoter to participate in a contest in any capacity designated in this chapter unless the person is licensed to do so.

(b)  The director may limit the number of licenses issued for any purpose as specified in this chapter and may limit the number of mixed martial arts contests conducted, held, or given in any county.

(c)  All licenses shall be for a period of not more than two years and all licenses shall expire on June 30 of each odd‑numbered year.

(d)  The director, at the director's discretion and upon application and payment of fees by the licensee, may renew a license for the following biennium.  Failure to timely apply for renewal of any license shall result in the automatic forfeiture of the license.  Any applicant whose license has been forfeited shall file an application for a new license and meet all current requirements, including successful passage of the examination, as the case may be, for the license.

(e)  Every individual or promoter licensed under this chapter shall be subject to the rules adopted by the director. [L 2007, c 279, pt of §1]



§440E-11 - Receipts and reports from promoters.

[§440E-11]  Receipts and reports from promoters.  [Section effective July 1, 2009.  L 2007, c 279, §5.]  (a)  Within three business days after the conclusion of every contest for which admission fees are charged and received, every promoter holding a license to conduct, hold, or give mixed martial arts contests, shall furnish to the director a written report, duly verified, showing the number of tickets sold for the contest, the amount of the gross receipts or proceeds thereof, and other matters as the director prescribes in rules adopted in accordance with chapter 91.

(b)  For purposes of this chapter, "gross receipts" includes income received from the sale of print, internet, broadcasting, television, and motion picture rights. [L 2007, c 279, pt of §1]



§440E-12 - Failure to report receipts.

[§440E-12]  Failure to report receipts.  [Section effective July 1, 2009.  L 2007, c 279, §5.]  Whenever any promoter holding a license to conduct, hold, or give mixed martial arts contests fails to timely submit a report of any contest or comply with the requirements of this chapter, or whenever the report is unsatisfactory to the director, the director at the licensee's expense, may examine or cause to be examined, the books and records of the promoter. [L 2007, c 279, pt of §1]



§440E-13 - Admission tickets.

[§440E-13]  Admission tickets.  [Section effective July 1, 2009.  L 2007, c 279, §5.]  All tickets of admission to any mixed martial arts contest for which admission fees are charged and received shall have printed clearly upon the face thereof the purchase price of same, and no ticket shall be sold for more than the price as printed thereon. [L 2007, c 279, pt of §1]



§440E-14 - Inspectors; duties.

[§440E-14]  Inspectors; duties.  [Section effective July 1, 2009.  L 2007, c 279, §5.]  The director shall appoint inspectors, each of whom shall receive from the director a card or badge authorizing the person to act as inspector whenever the director may designate the person to so act. [L 2007, c 279, pt of §1]



§440E-15 - Judges; duties.

[§440E-15]  Judges; duties.  [Section effective July 1, 2009.  L 2007, c 279, §5.]  The director, in the director's discretion may appoint two licensed judges to act with the referee in rendering a decision, or three licensed judges to act with a nonvoting referee in rendering a decision. [L 2007, c 279, pt of §1]



§440E-16 - Physician or osteopathic physician; duties.

§440E-16  Physician or osteopathic physician; duties.  Every promoter holding a license to conduct, hold, or give mixed martial arts contests shall have in attendance at every contest at least two physicians licensed to practice medicine or osteopathic medicine in the State under chapter 453 who shall observe the physical condition of the mixed martial arts contestants and advise the referee with regard thereto and, one hour before each contestant enters the ring, certify in writing as to the physical condition of the contestant to engage in the contest.  A report of the medical examination shall be filed with the director not later than forty-eight hours after the conclusion of the contest.  If a contestant is knocked down or severely injured during a contest, or for any other reason as provided in rules adopted by the director pursuant to chapter 91, at least one physician shall immediately examine the contestant and file a written medical opinion with the director within forty-eight hours of the contest. [L 2007, c 279, pt of §1; am L 2009, c 11, §59]



§440E-17 - Referees; duties.

[§440E-17]  Referees; duties.  [Section effective July 1, 2009.  L 2007, c 279, §5.]  (a)  At each mixed martial arts contest there shall be in attendance a duly licensed referee designated by the director, who shall direct and control the contest.  The referee shall render a decision for each contest, except as otherwise provided under this section.

(b)  The referee may recommend and the director, in the director's discretion, may terminate the mixed martial arts contest or order the forfeiture of any prize, purse, or remuneration, or any part thereof, to which one or both of the mixed martial arts contestants may be entitled, or any part of the gate receipts for which the contestants are competing, if in the director's judgment one or both of the contestants are not honestly competing.

(c)  Each referee shall warn contestants of the referee's power to terminate the contest or to recommend the forfeiture of any purse or purses, should there be any violation of contest rules.

(d)  In any case where the referee decides that the contestants are not honestly competing and that under the law the contest should be terminated or that the prize, purse, or remuneration of one or both of the contestants should be forfeited, the contest shall be stopped before the end of the last round, and no decision shall be given.  A contestant earns nothing and shall not be paid for a contest in which there is stalling, faking, dishonesty, or collusion.  The director, independently of the referee or the referee's decision, may determine the merits of any contest and take whatever action the director considers proper.  In any case, the director may order the purse of the contestant violating any rules or statutes held up for investigation and action.

(e)  The referee shall stop the contest when, in the referee's judgment, either of the contestants shows a marked superiority or is apparently outclassed. [L 2007, c 279, pt of §1]



§440E-18 - Drug test; withholding of wages; penalty.

[§440E-18]  Drug test; withholding of wages; penalty.  [Section effective July 1, 2009.  L 2007, c 279, §5.]  (a)  On the advice of one or both of the physicians in attendance at every contest, a post-contest drug test may be administered to any contestant, at the sole expense of the promoter, to determine whether the contestant has consumed any illegal drugs or drugs banned by the director.

(b)  Any money, prize, purse, or other form of compensation due to a contestant shall be withheld by the director until the director, in consultation with the two attending physicians, is satisfied that the contestant did not have the presence of any illegal or banned drugs in the contestant's system.

(c)  Any contestant who fails a drug test shall have the contestant's license suspended by the director for not less than twelve months from the date of the offense and, in the discretion of the director, may have the contestant's license permanently revoked. [L 2007, c 279, pt of §1]



§440E-19 - Sham mixed martial arts contest; forfeiture of license.

[§440E-19]  Sham mixed martial arts contest; forfeiture of license.  [Section effective July 1, 2009.  L 2007, c 279, §5.]  Any promoter who conducts, holds, gives, or participates in any sham or fake mixed martial arts contest, knowing the same to be a sham or fake, shall forfeit the license issued in accordance with this chapter, and the license shall be automatically terminated by the director.  The promoter and any officers, partners, or members of the promoter shall not thereafter be entitled to receive and shall not be given another license. [L 2007, c 279, pt of §1]



§440E-20 - Sham mixed martial arts contest; penalty against contestant.

[§440E-20]  Sham mixed martial arts contest; penalty against contestant.  [Section effective July 1, 2009.  L 2007, c 279, §5.]  The license of any mixed martial arts contestant who knowingly participates in any sham or false mixed martial arts contest shall be automatically suspended and the mixed martial arts contestant shall be suspended from further participation in any contest held or given under this chapter for not less than twelve months from the date of the offense and may be permanently disqualified from further participation in any contest held or given under this chapter. [L 2007, c 279, pt of §1]



§440E-21 - Financial interest in mixed martial arts contestant prohibited.

[§440E-21]  Financial interest in mixed martial arts contestant prohibited.  [Section effective July 1, 2009.  L 2007, c 279, §5.]  (a)  The director shall not receive any compensation from any person who sanctions, arranges, promotes, conducts, holds, or gives mixed martial arts contests; nor shall the director have, either directly or indirectly, any financial interest in any contestant competing in any mixed martial arts contest.

(b)  For the purposes of this section, "compensation" shall not include funds held in escrow for payment to another person in connection with a mixed martial arts contest.  The prohibition set forth in this section shall not apply to any contract entered into, or any reasonable compensation received, by the director to supervise a mixed martial arts contest in this State or another state. [L 2007, c 279, pt of §1]



§440E-22 - Wages of contestant; prepayment prohibited.

[§440E-22]  Wages of contestant; prepayment prohibited.  [Section effective July 1, 2009.  L 2007, c 279, §5.]  All moneys paid to a mixed martial arts contestant for services, as money prize, reward, compensation, or otherwise, shall be considered wages.  No contestant shall be paid for services before a mixed martial arts contest; provided that with the approval of the director, a promoter may advance sums of money for training purposes. [L 2007, c 279, pt of §1]



§440E-23 - No rules combat, extreme fighting, or similar contest; prohibited.

[§440E-23]  No rules combat, extreme fighting, or similar contest; prohibited.  [Section effective July 1, 2009.  L 2007, c 279, §5.]  No person shall promote, conduct, hold, give, or participate in any no rules combat, extreme fighting, or similar contests.  The director shall enforce the prohibition on no rules combat, extreme fighting, or similar contests, and may adopt rules, pursuant to chapter 91, to enforce the prohibition.  In addition to any applicable judicial remedy, a person who violates this section shall be subject to the penalties, fines, and other disciplinary provisions of this chapter. [L 2007, c 279, pt of §1]



§440E-24 - Disposition of receipts.

[§440E-24]  Disposition of receipts.  [Section effective July 1, 2009.  L 2007, c 279, §5.]  Except as otherwise provided for in this chapter, all fees and other moneys received by the director shall be deposited into the compliance resolution fund. [L 2007, c 279, pt of §1]



§440E-25 - Summary disciplinary action.

[§440E-25]  Summary disciplinary action.  [Section effective July 1, 2009.  L 2007, c 279, §5.]  In addition to other disciplinary actions provided in this chapter, the director may fine, withhold purse money or fees, and issue immediate temporary suspensions of not more than sixty calendar days against a licensee for violations of this chapter or rules adopted pursuant thereto.  The director shall notify the licensee in writing of any temporary suspension, fine, or withholding of purse money within five calendar days of the director's action.  The licensee shall have a right to a hearing in accordance with chapter 91; provided that the licensee notifies the director in writing of the request for a hearing within thirty calendar days after the director notifies the licensee in writing, by mail or personal service, of the director's order. [L 2007, c 279, pt of §1]



§440E-26 - Chapter does not apply to active duty armed forces, national guard, armed forces reserve, or Police Activities League.

[§440E-26]  Chapter does not apply to active duty armed forces, national guard, armed forces reserve, or Police Activities League.  [Section effective July 1, 2009.  L 2007, c 279, §5.]  This chapter shall not apply to any mixed martial arts contest held as a recreational activity by active duty armed forces, armed forces reserve, or national guard personnel, or the Police Activities League, when the contest is held under the supervision of a recreational officer of the active duty armed forces, armed forces reserve, national guard, or a Police Activities League staff member. [L 2007, c 279, pt of §1]



§440E-27 - Revocation; suspension.

[§440E-27]  Revocation; suspension.  [Section effective July 1, 2009.  L 2007, c 279, §5.]  (a)  In addition to any other acts or conditions provided by law, the director may refuse to renew, reinstate, or restore or may deny, revoke, suspend, fine, reprimand, or condition in any manner, the license of any person or entity issued for this chapter, for any cause authorized by law, including but not limited to the following:

(1)  Violation of any provision of this chapter or the rules adopted by the director, or any other law or rule that applies to those persons licensed under this chapter;

(2)  Manifest incapacity, professional misconduct, or unethical conduct;

(3)  Making any false representations or promises through advertising or other dissemination of information;

(4)  Any fraudulent, dishonest, or deceitful act in connection with the licensing of any promoter under this chapter or in connection with any mixed martial arts contest;

(5)  Making any false or misleading statement in any application or document submitted or required to be filed under this chapter;

(6)  Revocation or suspension of a license or other disciplinary action against the licensee by any other regulatory entity over mixed martial arts contests;

(7)  Failure to report any disciplinary action, including medical and mandatory suspensions, or revocation or suspension of a license in another jurisdiction not less than fifteen calendar days preceding any mixed martial arts match in which the licensee participates or within thirty calendar days following the disciplinary decision, whichever is earlier; or

(8)  Participation in any sham or false mixed martial arts contest.

(b)  A manager may be held responsible for all violations of this chapter by a mixed martial arts contestant whom the manager manages and may be subject to license revocation or suspension, or a fine, or any combination thereof, irrespective of whether any disciplinary action is taken against the mixed martial arts contestant. [L 2007, c 279, pt of §1]



§440E-28 - Penalties.

[§440E-28]  Penalties.  [Section effective July 1, 2009.  L 2007, c 279, §5.]  (a)  Any person in violation of this chapter or the rules adopted pursuant thereto shall be fined not more than $5,000 for each violation.  Each day's violation or failure to comply shall be deemed a separate offense.

(b)  In addition to the penalties provided in this chapter, any person in violation of this chapter may be prohibited from engaging in any mixed martial arts activities in the State for a period in conformity with that set forth in section 92-17. [L 2007, c 279, pt of §1]



§440E-29 - Cumulative penalties.

[§440E-29]  Cumulative penalties.  [Section effective July 1, 2009.  L 2007, c 279, §5.]  Unless otherwise expressly provided, the remedies or penalties provided by this chapter are cumulative to each other and to the remedies or penalties available under all other laws of this State. [L 2007, c 279, pt of §1]



§440E-30 - Injunctive relief.

[§440E-30]  Injunctive relief.  [Section effective July 1, 2009.  L 2007, c 279, §5.]  The director may, in addition to any other remedies available, bring an action in any court of this State to enjoin a person from continuing any violation of this chapter or doing any acts in furtherance thereof, and for any other relief that the court deems appropriate. [L 2007, c 279, pt of §1]






CHAPTER 440G - CABLE TELEVISION SYSTEMS

§440G-1 - Short title.

§440G-1  Short title.  This chapter shall be known as the Hawaii Cable Communications Systems Law. [L 1970, c 112, pt of §1; am L 1987, c 301, §1]



§440G-2 - REPEALED.

§440G-2  REPEALED.  L 1987, c 301, §2.



§440G-3 - Definitions.

§440G-3  Definitions.  As used in this chapter, unless the context clearly requires otherwise:

"Access organization" means any nonprofit organization designated by the director to oversee the development, operation, supervision, management, production, or broadcasting of programs for any channels obtained under section 440G-8, and any officers, agents, and employees of such an organization with respect to matters within the course and scope of their employment by the access organization.

"Applicant" means a person who initiates an application or proposal.

"Application" means an unsolicited filing.

"Basic cable service" means any service tier which includes the retransmission of local television broadcast signals.

"Cable franchise" means a nonexclusive initial authorization or renewal thereof issued pursuant to this chapter, whether the authorization is designated as a franchise, permit, order, contract, agreement, or otherwise, which authorizes the construction or operation of a cable system.

"Cable operator" means any person or group of persons (1) who provides cable service over a cable system and directly or through one or more affiliates owns a significant interest in the cable system or (2) who otherwise controls or is responsible for, through any arrangement, the management and operation of a cable system.

"Cable service" means (1) the one-way transmission to subscribers of video programming or other programming service and (2) subscriber interaction, if any, which is required for the selection of video programming or other programming service.

"Cable system" means any facility within this State consisting of a set of closed transmission paths and associated signal generation, reception, and control equipment that is designed to provide cable service which includes video programming and which is provided to multiple subscribers within a community, but does not include (1) a facility that serves only to retransmit the television signals of one or more television broadcast stations; (2) a facility that serves only subscribers in one or more multiple unit dwellings under common ownership, control, or management, unless that facility or facilities uses any public right-of-way; or (3) a facility of a public utility subject in whole or in part to the provisions of chapter 269, except to the extent that those facilities provide video programming directly to subscribers.

"Department" means the department of commerce and consumer affairs.

"Director" means the director of commerce and consumer affairs.

"Facility" includes all real property, antenna, poles, supporting structures, wires, cables, conduits, amplifiers, instruments, appliances, fixtures, and other personal property used by a cable operator in providing service to its subscribers.

"Institution of higher education" means an academic college or university accredited by the Western Association of Schools and Colleges.

"Other programming service" means information that a cable operator makes available to all subscribers generally.

"Person" means an individual, partnership, association, joint stock company, trust, corporation, or governmental agency.

"Proposal" means a filing solicited by the director.

"Public, educational, or governmental access facilities" means (1) channel capacity designated for public, educational, or governmental uses and (2) facilities and equipment for the use of that channel capacity.

"Public place" includes any property, building, structure, or water to which the public has a right of access and use.

"Public utilities commission" means the public utilities commission of this State.

"School" means an academic and noncollege type regular or special education institution of learning established and maintained by the department of education or licensed and supervised by that department.

"Service area" means the geographic area for which a cable operator has been issued a cable franchise.

"Video programming" means programming provided by, or generally considered comparable to programming provided by, a television broadcast station. [L 1970, c 112, pt of §1; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 1987, c 301, §3; am L 1991, c 294, §1]



§440G-4 - Issuance of cable franchises and regulation of cable operators by director of commerce and consumer affairs.

§440G-4  Issuance of cable franchises and regulation of cable operators by director of commerce and consumer affairs.  The director shall be empowered to issue cable franchises and otherwise administer and enforce this chapter. [L 1970, c 112, pt of §1; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 1987, c 301, §4]



§440G-5 - Cable franchise required.

§440G-5  Cable franchise required.  No person shall construct, operate, or acquire a cable system, or extend an existing cable system outside its designated service area, without first obtaining a cable franchise as provided in this chapter. [L 1970, c 112, pt of §1; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 1987, c 301, §5]



§440G-6 - Application or proposal for cable franchise; fee; certain requirements.

§440G-6  Application or proposal for cable franchise; fee; certain requirements.  (a)  No cable franchise shall be issued except upon written application or proposal therefor to the director, accompanied by a fee of $1,000.

(b)  An application for issuance of a cable franchise shall be made in a form prescribed by the director.  The application shall set forth the facts as required by the director to determine in accordance with section 440G-8(b) whether a cable franchise should be issued, including facts as to:

(1)  The citizenship and character of the applicant;

(2)  The financial, technical, and other qualifications of the applicant;

(3)  The principals and ultimate beneficial owners of the applicant;

(4)  The public interest to be served by the requested issuance of a cable franchise; and

(5)  Any other matters deemed appropriate and necessary by the director including the proposed plans and schedule of expenditures for or in support of the use of public, educational, and governmental access facilities.

(c)  A proposal for issuance of a cable franchise shall be accepted for filing in accordance with section 440G-7 only when made in response to the written request of the director for the submission of proposals. [L 1970, c 112, pt of §1; gen ch 1985; am L 1987, c 301, §6]



§440G-7 - Cable franchise application or proposal procedure; public hearing; notice.

§440G-7  Cable franchise application or proposal procedure; public hearing; notice.  An application or proposal for a cable franchise shall be [processed] as follows:

(1)  After the application or proposal and required fee are received by the director and within a time frame established by rule, the director shall notify an applicant in writing of the acceptance or nonacceptance for filing of an application or proposal for issuance of a cable franchise required by this chapter;

(2)  After the issuance of a notice of acceptance for filing and within a time frame established by rule, the director shall hold a public hearing on the application or proposal to afford interested persons the opportunity to submit data, views, or arguments, orally or in writing.  Notice thereof shall be given to the governing council and mayor of the county and to any telephone or other utility and cable company in the county in which the proposed service area is located.  The director shall also give public notice of the application and hearing at least once in each of two successive weeks in the county in which the proposed service area is located.  The last notice shall be given at least fifteen days prior to the date of the hearing;

(3)  After holding a public hearing, the director shall approve the application or proposal in whole or in part, with or without conditions or modifications, or shall deny the application or proposal, with reasons for denial sent in writing to the applicant.  If the director does not take final action after the issuance of a notice of acceptance for filing and within a time frame established by rule, the application or proposal shall be deemed denied; and

(4)  The time limit for final action may be extended, on the director's approval of the applicant's request and justification in writing for an extension of time to the director at least two weeks in advance of the requested effective date of the extension, or by mutual agreement. [L 1970, c 112, pt of §1; am L 1987, c 301, §7; am L 1998, c 2, §101]



§440G-8 - Issuance of cable franchise authority; criteria; content.

§440G-8  Issuance of cable franchise authority; criteria; content.  (a)  The director is empowered to issue a cable franchise to construct or operate facilities for a cable system upon the terms and conditions provided in this chapter.

(b)  The director, after a public hearing as provided in this chapter, shall issue a cable franchise to the applicant when the director is convinced that it is in the public interest to do so.  In determining whether a cable franchise shall be issued, the director shall take into consideration, among other things, the content of the application or proposal, the public need for the proposed service, the ability of the applicant to offer safe, adequate, and reliable service at a reasonable cost to the subscribers, the suitability of the applicant, the financial responsibility of the applicant, the technical and operational ability of the applicant to perform efficiently the service for which authority is requested, any objections arising from the public hearing, the cable advisory committee established by this chapter, or elsewhere, and any other matters as the director deems appropriate in the circumstances.

(c)  In determining the area which is to be serviced by the applicant, the director shall take into account the geography and topography of the proposed service area, and the present, planned, and potential expansion in facilities or cable services of the applicant's proposed cable system and existing cable systems.

(d)  In issuing a cable franchise under this chapter, the director is not restricted to approving or disapproving the application or proposal but may issue it for only partial exercise of the privilege sought or may attach to the exercise of the right granted by the cable franchise terms, limitations, and conditions which the director deems the public interest may require.  The cable franchise shall be nonexclusive, shall include a description of the service area in which the cable system is to be constructed, extended, or operated and the approximate date on which the service is to commence and shall authorize the cable operator to provide service for a term of fifteen years. [L 1970, c 112, pt of §1; gen ch 1985; am L 1987, c 301, §8]



§440G-8.1 - Requirement for adequate service; terms and conditions of service.

§440G-8.1  Requirement for adequate service; terms and conditions of service.  (a)  Every cable operator shall provide safe, adequate, and reliable service in accordance with applicable laws, rules, franchise requirements, and its filed schedule of terms and conditions of service.

(b)  The director shall require each cable operator to submit a schedule of all terms and conditions of service in the form and with the notice that the director may prescribe.

(c)  The director shall ensure that the terms and conditions upon which cable service is provided are fair both to the public and to the cable operator, taking into account the geographic, topographic, and economic characteristics of the service area and the economics of providing cable service to subscribers in the service area. [L 1987, c 301, pt of §9]



§440G-8.2 - Cable system installation, construction, operation, removal; general provisions.

§440G-8.2  Cable system installation, construction, operation, removal; general provisions.  (a)  A cable franchise shall be construed to authorize the construction or operation of a cable system within the service area above, below, on, in, or along any highway or other public place and through easements which have been dedicated for compatible purposes.

(b)  The technical specifications, general routes of the distribution system, and the schedule for construction of the cable system shall be subject to the director's approval.

(c)  In installing, operating, and maintaining facilities, the cable operator shall avoid all unnecessary damage and injury to any trees, structures, and improvements in and along the routes authorized by the director.

(d)  The cable operator shall indemnify and hold the State and the county harmless at all times from any and all claims for injury and damage to persons or property, both real and personal, caused by the installation, operation, or maintenance of its cable system, notwithstanding any negligence on the part of the State or county, their employees or agents.  Upon receipt of notice in writing from the State or county, the cable operator shall, at its own expense, defend any action or proceeding against the State or county in which it is claimed that personal injury or property damage was caused by activities of the cable operator in the installation, operation, or maintenance of its cable system.

(e)  The cable operator shall provide a cable drop and basic cable service at no cost to any school or institution of higher education within its service area; provided that service is actually being delivered within a reasonable distance from the school or institution of higher education which may request service.

(f)  The cable operator shall designate three or more channels for public, educational, or governmental use.

(g)  Upon termination of the period of the cable permit or of any renewal thereof, by passage of time or otherwise, the cable operator shall remove its facilities from the highways and other public places in, on, over, under, or along which they are installed if so ordered by the director and shall restore the areas to their original or other acceptable condition, or otherwise dispose of same.  If removal is not completed within six months of the termination, any property not removed shall be deemed to have been abandoned and the cable operator shall be liable for the cost of its removal.

(h)  The use of public highways within the meaning of section 264-1 and other public places shall be subject to:

(1)  All applicable state statutes and all applicable rules and orders of the public utilities commission governing the construction, maintenance, and removal of overhead and underground facilities of public utilities;

(2)  For county highways, all applicable public welfare rules adopted by the governing body of the county in which the county highways are situated;

(3)  For state or federal-aid highways, all public welfare rules adopted by the director of transportation; and

(4)  For the relocation of cable facilities, the provisions of section 264-33 concerning the allocation of expenses for the relocation of utility facilities.

(i)  In the use of easements dedicated to compatible purposes, the cable operator shall ensure:

(1)  That the safety, functioning, and appearance of the property and the convenience and safety of other persons is not adversely affected by the installation or construction of facilities necessary for a cable system;

(2)  That the cost of the installation, construction, operation, or removal of facilities is borne by the cable operator or subscribers, or a combination of both; and

(3)  That the owner of the property is justly compensated by the cable operator for any damages caused by the installation, construction, operation, or removal of facilities by the cable operator. [L 1987, c 301, pt of §9]



§440G-9 - Complaints; violations; revocation, alteration, or suspension of cable franchise; penalties.

§440G-9  Complaints; violations; revocation, alteration, or suspension of cable franchise; penalties.  (a)  Subscriber complaints regarding the operation of a cable system may be made orally or in writing to the director.  The director shall resolve complaints informally when possible.

(b)  Any cable franchise issued hereunder after hearing in accordance with chapter 91 may be revoked, altered, or suspended by the director as the director deems necessary on any of the following grounds:

(1)  For making material false or misleading statements in, or for material omissions from, any application or proposal or other filing made with department;

(2)  For failure to maintain signal quality under the standards prescribed by the director;

(3)  For any sale, lease, assignment, or other transfer of its cable franchise without consent of the director;

(4)  Except when commercially impracticable, for unreasonable delay in construction or operation or for unreasonable withholding of the extension of cable service to any person in a service area;

(5)  For violation of the terms of its cable franchise;

(6)  For failure to comply with this chapter or any rules or orders prescribed by the director;

(7)  For violation of its filed schedule of terms and conditions of service; and

(8)  For engaging in any unfair or deceptive act or practice as prohibited by section 480-2.

(c)  In lieu of or in addition to the relief provided by subsection (b), the director may fine a cable operator, for each violation of subsection (b)(1) through (8), an amount not less than $50 nor more than $25,000 for each violation.  Each day's continuance of a violation may be treated as a separate violation pursuant to rules adopted by the director.  Any penalty assessed under this section shall be in addition to any other costs, expenses, or payments for which the cable operator is responsible under other provisions of this chapter. [L 1970, c 112, pt of §1; gen ch 1985; am L 1987, c 301, §10]



§440G-10 - Renewal of cable franchise.

§440G-10  Renewal of cable franchise.  Any cable franchise issued pursuant to this chapter may be renewed by the director upon approval of a cable operator's application or proposal therefor.  The form of the application or proposal shall be prescribed by the director.  The periods of renewal shall be not less than five nor more than twenty years each.  The director shall require of the applicant full disclosure, including the proposed plans and schedule of expenditures for or in support of the use of public, educational, or governmental access facilities. [L 1970, c 112, pt of §1; am L 1987, c 301, §11]



§440G-10.1 - Transfer of cable franchise.

§440G-10.1  Transfer of cable franchise.  (a)  No cable franchise, including the rights, privileges, and obligations thereof, may be assigned, sold, leased, encumbered, or otherwise transferred, voluntarily or involuntarily, directly or indirectly, including by transfer of control of any cable system, whether by change in ownership or otherwise, except upon written application to and approval by the director.  The form of the application shall be prescribed by the director.

(b)  Sections 440G-7 and 440G-8 shall apply to the transfer of cable franchises. [L 1987, c 301, §12]



§440G-11 - Rate, filed with director; approval.

§440G-11  Rate, filed with director; approval.  (a)  The director shall require each cable operator to file a schedule of its rates of service on a form and with the notice that the director may prescribe.

(b)  To the extent permitted by federal law, the director shall regulate rates to ensure that they are fair both to the public and to the cable operator. [L 1970, c 112, pt of §1; am L 1987, c 301, §13]



§440G-12 - Other duties of director; suit to enforce chapter.

§440G-12  Other duties of director; suit to enforce chapter.  (a)  The director has the power and jurisdiction to supervise and regulate every cable operator within this State so far as may be necessary to carry out the purposes of this chapter, and to do all things which are necessary or convenient in the exercise of this power and jurisdiction.

(b)  The director may adopt, pursuant to chapter 91, rules necessary to carry out this chapter.

(c)  The director or the director's designated representatives may from time to time visit the places of business and other premises and examine the records and facilities of all cable operators to ascertain if all laws, rules, cable franchise provisions, and orders of the director have been complied with, and shall have the power to examine all officers, agents, and employees of cable operators, and all other persons, under oath, and to compel the production of papers and the attendance of witnesses to obtain the information necessary for administering this chapter.

(d)  The director may appoint, without regard to chapter 76, an administrator and one or more attorneys for purposes of enforcing this chapter.  The director shall define their powers and duties and fix their compensation.  The director may also appoint professional, clerical, stenographic, and other staff as may be necessary for the proper administration and enforcement of this chapter subject to chapter 76.

(e)  The director shall have the power and authority to institute all proceedings and investigations, hear all complaints, issue all process and orders, and render all decisions necessary to enforce this chapter or the rules and orders adopted thereunder, or to otherwise accomplish the purposes of this chapter.

(f)  The director or other aggrieved party shall have the right to institute, or to intervene as a party in, any action in any court of law seeking a mandamus, or injunctive or other relief to compel compliance with this chapter, or any rule or order adopted thereunder, or to restrain or otherwise prevent or prohibit any illegal or unauthorized conduct in connection therewith. [L 1970, c 112, pt of §1; am L 1971, c 138, §1; gen ch 1985; am L 1987, c 301, §14; am L 1996, c 184, §1; am L 2000, c 253, §150; am L 2006, c 300, §15]



§440G-13 - Cable advisory committee.

§440G-13  Cable advisory committee.  There is established the cable advisory committee.  The committee shall consist of five members appointed by the governor as provided in section 26-34.

The committee shall advise the director and cable operators on matters within the jurisdiction of this chapter at the request of the director or any cable operator.

The members of the committee shall serve without pay but shall be entitled to reimbursement for necessary expenses while attending meetings and while in discharge of their duties. [L 1970, c 112, pt of §1; gen ch 1985; am L 1987, c 301, §15]



§440G-14 - Reports.

§440G-14  Reports.  Each cable operator shall file with the director reports of its financial, technical, and operational condition and its ownership.  The reports shall be made in a form and on the time schedule prescribed by the director and shall be kept on file open to the public. [L 1970, c 112, pt of §1; am L 1987, c 301, §16]



§440G-15 - Annual fees.

§440G-15  Annual fees.  (a)  Each cable operator shall pay an annual fee to be determined by the director.  The fees so collected under this section shall be deposited into the compliance resolution fund established under section 26-9(o).

(b)  The director shall adjust the fees assessed under this section, as necessary from time to time, pursuant to rules adopted in accordance with chapter 91. [L 1987, c 301, §17; am L 1991, c 87, §1; am L 1993, c 280, §23; am L 1999, c 129, §17]



§440G-16 - Rules.

[§440G-16  Rules.]  The director shall adopt rules pursuant to chapter 91 necessary for the purposes of this chapter. [L 1987, c 301, §20]



§440G-17 - Criminal and civil liability.

[§440G-17]  Criminal and civil liability.  Nothing in this chapter shall be deemed to affect the criminal and civil liability of cable programmers, cable operators, or access organizations pursuant to the federal, state, or local laws regarding libel, slander, obscenity, incitement, invasions of privacy, false or misleading advertising, or other similar laws, except that no access organization shall incur any such liability arising from, based on, or related to any program not created by the access organization, which is broadcast on any channel obtained under section 440G-8, or under similar arrangements. [L 1991, c 294, §2]

Cross References

Cable television service fraud, see §§708-8200 and 708-8201.






CHAPTER 441 - CEMETERY AND FUNERAL TRUSTS

§441-1 - Definitions.

§441-1  Definitions.  As used in this chapter:

"Cemetery" means any property, or part interest therein, dedicated to and used or intended to be used for the permanent interment of human remains.  It may be a burial park with one or more plots, for earth interment; a mausoleum with one or more vaults or crypt interments; a structure or place with one or more niches, recesses, or other receptacles for the interment of cremated remains, or any combination of one or more thereof.

"Cemetery authority" means any person who undertakes to establish, maintain, manage, operate, improve, or conduct a cemetery to inter human remains; or offers perpetual care of the cemetery; or sells or holds money in trust for pre-need interment services, whether or not the person undertakes such activity for profit; provided that this shall not apply to the designated trustee of the funds.

"Cemetery property" means any property, or part or interest therein, dedicated to, used or intended to be used for, the permanent interment of human remains.  It may be a plot or plots in a burial park for earth interment; a place or places in a mausoleum for vault or crypt interment; one or more niches, recesses, or other receptacles for the interment of cremated remains; or any combination of one or more thereof.

"Department" means the department of commerce and consumer affairs.

"Director" means the director of the department of commerce and consumer affairs.

"Funeral services" means arranging for or providing for pick up of human remains, embalming, placing the same on display, or otherwise providing for final disposition of human remains.

"Interment" means the disposition of human remains by cremation and inurnment, entombment, or burial in a place used, or intended to be used, and dedicated for cemetery purposes.

"Mausoleum crypt" means a chamber or space in a structure or building of sufficient size, used or intended to be used, to entomb human remains.

"Mortuary authority" means any person who undertakes to furnish funeral services and related commodities.

"Niche" means a recess of space in a structure or plot of earth used or intended to be used for the permanent inurnment therein of the cremated remains of one or more deceased persons.

"Perpetual care" by whatever term denominated by a cemetery authority, including but not limited to endowment care, endowment fund care, and free maintenance, means keeping the sod in repair, keeping all places wherein interments have been made in proper order, caring for the trees and shrubs, and the general maintenance, care, preservation and embellishment of a cemetery, regularly and continually without limitation as to time.

"Perpetual care cemetery" means any cemetery or section of a cemetery, the plots, crypts, or niches of which are sold or disposed of, or are offered for sale or disposition, upon the representation that the plots, crypts, or niches will receive perpetual care.

"Perpetual care fund" means a fund separately maintained to provide for the perpetual care of a cemetery in conformity with this chapter.

"Person" means an individual, partnership, corporation, county, association, or any other group however organized.

"Plot" means a grave or space in a cemetery sold or otherwise disposed of to one or more persons, used or intended to be used, for the permanent interment therein of the remains of one or more deceased persons.

"Pre-need funeral authority" means any person who is engaged in the business of selling pre-need funeral services, or holds money in trust to provide for future funeral services; provided that this shall not apply to the designated trustee of the funds.

"Pre-need funeral service" means arranging for the pick up of human remains, embalming, placing the same on display, furnishing of funeral services and related commodities, including but not limited to caskets and urns, or otherwise providing for the final disposition of human remains, which services are to be rendered at some future date.

"Pre-need interment services" means the furnishing of opening and closing services and related commodities, including but not limited to vaults, markers, and vases, which services are to be rendered at some future date.

"Pre-need trust" means a fund separately maintained to provide for the future services agreed to or contracted for by the pre-need funeral service plan participant or the pre-need interment service plan participant.

"Trustee" means a bank or a trust company, authorized to transact such business in the State, or a board of trustees appointed by the governing body of the cemetery and pre-need funeral authority, designated as trustee pursuant to a written trust agreement under the terms of this chapter for the funds deposited by an authority.  The board of trustees may consist of three or more members; provided that no member of the board shall be affiliated with the authority which appointed the board. [L 1967, c 199, pt of §1; HRS §441-1; am L 1969, c 242, §1; am L 1975, c 21, §2; am L 1981, c 221, §2; am L 1982, c 204, §8; am L 1985, c 101, §1]



§441-2 - Certificate of dedication.

§441-2  Certificate of dedication.  Every cemetery authority from time to time as its property may hereafter be made available for cemetery purposes, shall file in the office of the bureau of conveyances or, in the case of registered land, in the office of the assistant registrar of the land court, a written certificate of dedication containing a description of the land or other property which is to be made available for cemetery purposes, and dedicating the property exclusively to cemetery purposes. [L 1967, c 199, pt of §1; HRS §441-2]



§441-3 - Map or plat required; unique identifier.

§441-3  Map or plat required; unique identifier.  (a)  The cemetery authority, as any of the dedicated cemetery property, or any part or section thereof, is offered for sale, transfer, or disposition in the form of plots, crypts, or niches, shall also:

(1)  In the case of land, survey and subdivide the dedicated cemetery property into sections, blocks, plots, avenues, walks, or other subdivisions; make a good and substantial map or plat showing the sections, blocks, plots, avenues, walks, or other subdivisions, with descriptive names, initials, or numbers that uniquely identify each plot;

(2)  In the case of a mausoleum or columbarium, make a good and substantial map or plat on which shall be delineated the sections, halls, rooms, corridors, elevation, and other divisions, with descriptive names, initials, or numbers that uniquely identify each niche, mausoleum, or crypt; and

(3)  File the maps or plats required by this section in the office of the bureau of conveyances or the office of the assistant registrar of the land court, and maintain a copy of all filed maps as a permanent record of the cemetery authority.

(b)  The cemetery authority shall also maintain a permanent, accurate record of the identity of each person whose remains are located in the cemetery, together with the corresponding unique identifier that indicates the location of the person's remains within the cemetery.  The records required by this section shall be prepared and maintained in a manner that will enable the cemetery authority to timely respond to inquiries from the public or the department regarding the location of a person's remains within the cemetery.

(c)  The cemetery authority shall specify the unique identifier of a plot, crypt, or niche in any document that provides for the sale, transfer, or disposition of the plot, crypt, or niche. [L 1967, c 199, pt of §1; HRS §441-3; am L 2007, c 188, §2]



§441-4 - Subdivision law not applicable; approval of location and boundaries by council.

§441-4  Subdivision law not applicable; approval of location and boundaries by council.  No provision of law, ordinance, or government regulation relating generally to subdivisions, or the sale or transfer of land within subdivisions, shall be applicable to cemeteries.  Each county may enact ordinances dealing separately with the development of cemeteries.  No cemetery shall hereafter be established, nor shall the boundaries of any existing cemetery be extended, without the location and boundaries of the cemetery or extension thereof having first been approved by the council of the county in which the cemetery is located.  The approval may be endorsed in writing by authority of the council, upon the certificate of dedication referred to in section 441-2, and the registrar of conveyances or the assistant registrar of the land court, shall not accept for filing any certificate of dedication without such endorsement or, in lieu thereof, a certified copy of a resolution of the council approving the location and boundaries of the cemetery or extension thereof which resolution shall be recorded. [L 1967, c 199, pt of §1; HRS §441-4]

Revision Note

"Council" substituted for "board of supervisors" to conform to terminology of county charters.



§441-5 - Securities law not applicable to sales of cemetery property.

§441-5  Securities law not applicable to sales of cemetery property.  No provision of law, ordinance, or government regulation relating to the registration and sale of securities shall apply to the sale by a cemetery authority of plots, crypts, or niches dedicated, described, and shown on a proper map or plat pursuant to this chapter. [L 1967, c 199, pt of §1; HRS §441-5]



§441-5.5 - Family burial plots.

[§441-5.5]  Family burial plots.  Owners of residential or agricultural property who use or intend to use their property for the interment of family members, shall be exempt from the provisions of this chapter; provided:

(1)  Burial plots on the owner's property shall be offered to family members only;

(2)  Burial plots shall not be sold or transferred to anyone, except as part of a sale or transfer of all or a substantial portion of the property; and

(3)  Any subsequent disinterment of any person interred on the property shall be conducted as though the property were cemetery property under section 6E-41. [L 1996, c 145, §2]



§441-6 - When dedication complete; effect of dedication.

§441-6  When dedication complete; effect of dedication.  Upon the recordation or filing of a map or plat and certificate of dedication pursuant to sections 441-2 and 441-3, the dedication is complete with respect to all property or parts thereof which are described or depicted in or on both the certificate of dedication and map or plat for all purposes and thereafter the property shall be occupied and used exclusively for cemetery purposes. [L 1967, c 199, pt of §1; HRS §441-6]



§441-7 - Constructive notice of dedication.

§441-7  Constructive notice of dedication.  The filed map or plat and the recorded certificate of dedication shall constitute constructive notice to all persons of the dedication of the property to cemetery purposes. [L 1967, c 199, pt of §1; HRS §441-7]



§441-8 - Resurvey; amended map or plat.

§441-8  Resurvey; amended map or plat.  Any plat of the property mapped or platted in accordance with this chapter may be resurveyed and replatted, and an amended map or plat filed, so long as such change does not disturb the interred remains of any deceased person. [L 1967, c 199, pt of §1; HRS §441-8]



§441-9 - Dedicated property exempt from improvement assessment.

§441-9  Dedicated property exempt from improvement assessment.  All property dedicated to cemetery purposes pursuant to this chapter, including roads, alleys, and walks, but excluding property on which there are family burial plots, shall be exempt from public improvement assessments. [L 1967, c 199, pt of §1; HRS §441-9; am L 1996, c 145, §3]

Cross References

Excise tax exemption, see §237-23.

Real property tax exemption, see §246-32.



§441-10 - Proration and consolidation of existing improvement district encumbrances in order to clear such encumbrances prior to dedication.

§441-10  Proration and consolidation of existing improvement district encumbrances in order to clear such encumbrances prior to dedication.  Notwithstanding section 441-4 exempting dedicated cemetery property from subdivision laws, the map or plat required by section 441-3 may be treated for purposes of proration or consolidation of any improvement district lien as a subdivision or consolidation thereof. [L 1967, c 199, pt of §1; HRS §441-10]



§441-11 - Use as cemetery may not be disturbed after dedication.

§441-11  Use as cemetery may not be disturbed after dedication.  After property is dedicated to cemetery purposes pursuant to this chapter, neither the dedication nor the title of any plot, crypt, or niche owner shall be affected by the dissolution of the cemetery authority, by nonuser on its part, by alienation of the property, by any liens or incumbrances, by sale under execution, power of sale, or foreclosure, or otherwise except as expressly provided by law.  Nothing herein, however, shall affect the rights of incumbrances which attached to property prior to the dedication thereof for cemetery purposes. [L 1967, c 199, pt of §1; HRS §441-11]

Cross References

Cemeteries; removal or redesignation, see §6E-41.



§441-12 - Mortgages and liens; consumer contracts; sales prohibited.

§441-12  Mortgages and liens; consumer contracts; sales prohibited.  (a)  Cemetery authorities may secure pecuniary obligations by mortgage or lien upon their property, whether or not the property has been set aside for interment purposes, and may sell plots, crypts, niches, or contracts containing pre-need interment services subject to such mortgage or lien within the limitations and conditions imposed by this chapter.

(b)  All mortgages and other liens of any nature hereafter contracted for and recorded on the property which has been and was, at the time of the perfection of the lien, dedicated to cemetery purposes pursuant to this chapter, shall not affect or impair the dedication of the property to cemetery use, or the title of any plot, crypt, or niche contract, or the obligation of the cemetery authority to fully perform any contract containing pre-need interment services, but the mortgage or other lien shall be subject and subordinate to the dedication and title of any plot, crypt, or niche contract and the obligation of the cemetery authority to fully perform any contract containing pre-need interment services, and any and all sales made upon foreclosure, insolvency, or federal bankruptcy proceeding shall be subject and subordinate to the dedication and title of any plot, crypt, or niche contract and  the obligation of the cemetery authority to fully perform any contract containing pre-need interment services.

(c)  A statutory lien is created, without recordation of the lien, upon all real and personal property held by a pre-need funeral authority upon the filing with the department of audited financial statements, audited by an independent certified public accountant, that indicate that its pre-need funeral trusts are not fully funded as required by applicable law.  The amount of the lien shall be equal to the amount that the pre-need funeral trusts are underfunded.  This lien shall have priority over all subsequent real property mortgages, security interests, and liens created upon the real and personal property of the pre-need funeral authority and shall terminate at the time when the pre-need funeral trusts are properly funded, as evidenced by records and certification of the trustee and subsequent assurance from the independent certified public accountant that the underfunding was corrected.

(d)  Notwithstanding any other language to the contrary, sales by a cemetery or pre-need funeral authority of accounts receivables from contracts containing pre-need interment, pre-need funeral, or perpetual care services shall be prohibited.  Sales made in violation of this subsection shall be void.

(e)  Any transfer of pre-need funeral trust funds and the obligations related thereto shall be to another person subject to section 441-20 or 441-30.5.  Any transfer of pre-need funeral trust funds and pre-need funeral contracts and obligations related thereto in accordance with this section shall include the transfer of pre-need funeral contracts made, entered into, or purchased by the pre-need funeral authority prior to the transfer. [L 1967, c 199, pt of §1; HRS §441-12; am L 2007, c 188, §3]



§441-13 - Sale of plots after dedication; sale of encumbered plots prohibited unless encumbrance subordinate to dedication.

§441-13  Sale of plots after dedication; sale of encumbered plots prohibited unless encumbrance subordinate to dedication.  After property is dedicated pursuant to this chapter, a cemetery authority may sell, transfer, and convey plots, crypts, or niches thereof, which plots, crypts, or niches shall be described by reference to the map or plat, or amended map or plat, filed in accordance with section 441-3 or 441-8.  No plot, crypt, or niche shall be sold, transferred, conveyed, or otherwise disposed of, or offered for sale, transfer, conveyance, or other disposition, unless the property on or in which the plot, crypt, or niche is included has been dedicated pursuant to this chapter, nor shall any plot, crypt, or niche be sold, transferred, conveyed, or otherwise disposed of, or offered for sale, transfer, conveyance, or other disposition, unless the property on or in which the plot, crypt, or niche is included shall either be free and clear of all encumbrances or there has been recorded the written consent of every encumbrancer thereof that the encumbrancer's encumbrance shall be subject and subordinate to the dedication of the property to cemetery purposes and the title of any plot, crypt, or niche owner. [L 1967, c 199, pt of §1; HRS §441-13; gen ch 1985; am L 2007, c 188, §4]



§441-14 - Dedication to cemetery purposes does not violate laws against perpetuities.

§441-14  Dedication to cemetery purposes does not violate laws against perpetuities.  Dedication to cemetery purposes pursuant to this chapter is not invalid as violating any laws against perpetuities or the suspension of the power of alienation of title to or use of property, but is expressly permitted and deemed to be in respect for the dead, a provision for the interment of human remains, and a duty to and for the benefit of the general public. [L 1967, c 199, pt of §1; HRS §441-14]

Cross References

Uniform statutory rule against perpetuities, see chapter 525.



§441-15 - Removal of dedication.

§441-15  Removal of dedication.  Property dedicated to cemetery purposes shall be held and used exclusively for cemetery purposes unless and until the dedication is removed from all or any part of it by an order and decree of the circuit court of the judicial circuit in which the property is located and the decree is filed in the bureau of conveyances or land court in a proceeding brought by the cemetery authority for that purpose and upon notice of hearing and proof satisfactory to the court:

(1)  That no interments were made in or that all interments have been removed from that portion of the property from which dedication is sought to be removed;

(2)  That the portion of the property from which dedication is sought to be removed is not being used for interment of human remains. [L 1967, c 199, pt of §1; HRS §441-15]



§441-16 - Hearing.

§441-16  Hearing.  The notice of hearing provided in section 441-15 shall be given by publication once a week for at least three consecutive weeks in a daily newspaper of general circulation in the county where the cemetery is located, and the posting of copies of the notice in three conspicuous places on that portion of the property from which the dedication is to be removed.  The notice shall:

(1)  Describe the portion of the cemetery property sought to be removed from dedication;

(2)  State that all remains have been removed or that no interments have been made in the portion of the cemetery property sought to be removed from dedication;

(3)  Specify the time and place of the hearing. [L 1967, c 199, pt of §1; HRS §441-16]



§441-17 - Existing cemeteries deemed dedicated; extension of existing cemeteries.

§441-17  Existing cemeteries deemed dedicated; extension of existing cemeteries.  All existing cemeteries or parts thereof which shall have been lawfully established, and for which a map or plat substantially similar to that required by section 441-3 has been filed or recorded in the bureau of conveyances or in the office of the assistant registrar of the land court, shall be deemed to have been dedicated as of [July 1, 1967], to the same extent and with like effect as provided in this chapter. [L 1967, c 199, pt of §1; HRS §441-17]



§441-18 - REPEALED.

§441-18  REPEALED.  L 1981, c 221, §3.



§441-19 - Powers and duties of director.

§441-19  Powers and duties of director.  In addition to any other powers and duties authorized by law, the director, pursuant to chapter 91 shall:

(1)  Grant licenses to cemetery and pre-need funeral authorities pursuant to this chapter and rules adopted pursuant thereto;

(2)  Adopt, amend, or repeal rules as the director deems proper to fully effectuate this chapter and carry out the purpose thereof, which is the protection of the general public in its acquisitions of cemetery property, pre-need interment services, at-need funeral services, and pre-need funeral services.  The rules may forbid acts or practices deemed by the director to be detrimental to the accomplishment of the purpose of this chapter, and the rules may require mortuary, cemetery, and pre-need funeral authorities to make reports to the director containing such information as will better enable the director to enforce this chapter and the rules, or as will better enable the director from time to time to amend the rules to more fully effectuate the purpose of this chapter.  The rules may also require mortuary, cemetery, and pre-need funeral authorities to furnish reports to their clients containing such matters of information as the director deems necessary to promote the purpose of this chapter; provided that this enumeration of specific matters which may properly be made the subject of rules shall not be construed to limit the director's broad general power to make all rules necessary to fully effectuate the purpose of this chapter;

(3)  Enforce this chapter and rules adopted pursuant thereto;

(4)  Fine, suspend, or revoke any license for any cause prescribed by this chapter, or for any violation of the rules, and refuse to grant any license for any cause that would be grounds for revocation or suspension of a license;

(5)  Report to the governor annually and at such other times and in such other manner as the governor may require concerning the director's activities;

(6)  Publish and distribute pamphlets and circulars containing such information as the director deems proper to further the accomplishments of the purpose of this chapter;

(7)  Investigate the actions of any person acting in the capacity of a licensee under this chapter if there is reason to believe that there may be a violation of this chapter or the rules adopted pursuant thereto;

(8)  Extend the deadline for, or defer the filing of, any periodic report required under this chapter, provided that the licensee meets the conditions and requirements set forth by the director in rules; and

(9)  Provide in the rules for alternatives to any bonding or insurance requirement imposed by this chapter when a bond or insurance cannot reasonably be secured and the alternative measures provide for the same degree of protection to the consumer. [L 1967, c 199, pt of §1; HRS §441-19; am L 1969, c 242, §2; am L 1975, c 21, §4; am L 1981, c 221, §4; am L 1985, c 101, §2; gen ch 1985; am L 1986, c 35, §1; am L 1992, c 202, §50]



§441-19.5 - REPEALED.

§441-19.5  REPEALED.  L 1982, c 66, §9.



§441-20 - License required to act as cemetery or pre-need funeral authority.

§441-20  License required to act as cemetery or pre-need funeral authority.  No person shall act as a cemetery or pre-need funeral authority without a license previously issued by the director in compliance with this chapter and the rules of the director; provided that the director shall exempt any cemetery authority upon its proof satisfactory to the director that it will not make any additional interments. [L 1967, c 199, pt of §1; HRS §441-20; am L 1969, c 242, §3; am L 1975, c 21, §5; am L 1981, c 221, §5; am L 1982, c 66, §2]



§441-20.5 - Audit of records of cemetery or pre-need funeral authority.

[§441-20.5]  Audit of records of cemetery or pre-need funeral authority.  The department may audit the records of any cemetery or pre-need funeral authority with respect to its funds and pre-need trusts as they pertain to the deposits and withdrawals to the fund and trust.  For that purpose, the department shall have free access to the office and places of business of all cemetery and pre-need funeral authorities and the trustee.  The department may contract with a private consultant to audit the records of any cemetery or pre-need funeral authority, the cost of which shall be borne by the authority. [L 1985, c 101, §28]



§441-20.6 - Retaining consultants.

[§441-20.6]  Retaining consultants.  (a)  The director may retain private consultants, by contract or otherwise, as determined by the director, in connection with the review of filings required of cemetery authorities, pre-need funeral authorities, or applicants under this chapter.  Except as limited under subsection (c) below, the cost of contracting private consultants shall be borne by the cemetery authority, pre-need funeral authority, or applicant making the filing.

(b)  The consultant shall perform all tasks as directed by the director under subsection (a), including but not limited to:

(1)  Reviewing the filing, in whole or in part, including documentation and other provided materials, for the purpose of examining its compliance with the requirements of this chapter, rules adopted by the director pursuant to this chapter, and other applicable laws; and

(2)  Providing to the director a written analysis of the filing upon completing the review, including an opinion of the nature and extent to which there is compliance with this chapter, rules adopted by the director pursuant to this chapter, and other applicable laws.

(c)  Without the written consent of the cemetery authority, pre-need funeral authority, or applicant making the filing, the cost to be borne by a cemetery authority, pre-need funeral authority, or applicant for a filing under this chapter shall not exceed $25,000; provided that in the event the cost reaches $25,000 and prior to any consultant continuing with the review, the cemetery authority, pre-need funeral authority, or applicant making the filing shall:

(1)  Provide written consent to exceed the $25,000 fee;

(2)  Withdraw the filing; or

(3)  Except in the case of an incomplete filing, receive a denial or refusal by the director to approve the filing.

By providing the written consent described in subsection (c)(1), the cemetery authority, pre-need funeral authority or applicant making the filing shall not be deemed to have waived any rights it may have under chapters 91 and 436B should the director subsequently deny or refuse to approve the filing. [L 2002, c 214, §1]



§441-21 - No cemetery or pre-need funeral authority license issued when.

§441-21  No cemetery or pre-need funeral authority license issued when.  No cemetery or pre-need funeral authority license shall be issued:

(1)  To any person unless the person has filed an application therefor;

(2)  To any person who does not possess financial integrity;

(3)  To any person unless it is a religious institution, corporation, county, or any association which has a perpetual existence;

(4)  To any person unless the person files with the director a bond as required by section 441-22;

(5)  To any person failing to establish and maintain pre- need trusts and perpetual care funds as required by this chapter;

(6)  To any person failing to file with the director a copy of the documentation as required by either section 441-37(a) and (b) or section 441-37(a) and (c);

(7)  To any person failing to file with the director a copy of contract form as required by section 441-32.5. [L 1967, c 199, pt of §1; HRS §441-21; am L 1969, c 242, §4; am L 1975, c 21, §6; am L 1981, c 221, §6; am L 1982, c 66, §3; am L 1985, c 101, §3]



§441-22 - Bond.

§441-22  Bond.  (a)  A cemetery authority selling perpetual care, a cemetery authority selling pre-need interment services, or a pre-need funeral authority shall file and maintain with the director a bond in the penal sum of $50,000 for each new license and for the renewal of a license.  The bond shall continue in full force and effect, and shall run concurrently:

(1)  With the period of the license and for any renewal thereof; or

(2)  With the period established by the director pursuant to the rules as the case may be, unless terminated or canceled by the surety.

The form of the bond shall be approved by the director.

(b)  All bonds required by this section shall be issued by a surety company authorized to do business in the State, and shall run to the State.  The bond shall be conditioned that the cemetery or pre-need funeral authority will faithfully, promptly, and truly account and pay over to all persons to or for whom it may sell, lease, or otherwise deal in cemetery property, pre-need interment, or pre-need funeral services all sums of money that may properly be due them.

(c)  In addition to any other remedy, the director or any person claiming to have sustained damage by reason of any breach of the conditions of the bond may bring action on the bond for the recovery of any damages sustained therefrom.  The liability of the surety shall not exceed the amount of the bond issued to the establishment for which the bond was issued.

(d)  Termination, cancellation, or expiration shall not be effective, unless notice thereof is delivered by the surety to the director at least sixty days prior to the date of termination, cancellation, or expiration.  The director shall give notice to the affected licensee that notice of termination, cancellation, or expiration, has been received and that the license of the licensee shall be placed on a limited and conditional status upon termination, cancellation, or expiration  of the bond, unless prior thereto, a new bond has been filed with the director.  The limitations and conditions of the license shall be set forth in the notice and shall include, but not be limited to, the following:

(1)  The licensee shall not sell any pre-need services or merchandise to consumers;

(2)  The licensee may sell perpetual care to satisfy the requirements of section 441-36; provided that perpetual care payments received by the licensee shall be transferred to the trustee no later than fifteen days after receipt for deposit into the perpetual care fund;

(3)  All moneys collected or received by the licensee as payments on previously executed contracts for pre-need and perpetual care shall be transferred to the trustee no later than fifteen days after receipt for deposit into trust;

(4)  Withdrawal of principal from the pre-need trust shall only be in accordance with this chapter and rules adopted by the director pursuant to chapter 91;

(5)  No interest or income from the pre-need trust shall be withdrawn from the trust fund by the licensee or trustee;

(6)  Withdrawal of interest or income from the perpetual care fund shall be allowed only to cover administrative expenses limited to payroll and fixed monthly operating expenses related to maintaining perpetual care of the cemetery;

(7)  The licensee shall continue to seek a surety who will provide bonding in accordance with this section;

(8)  Failure of the licensee to submit satisfactory proof of bond coverage within one year may result in the suspension of its license; and

(9)  The director shall have the right to alter, amend, modify, or supplement any of the limitations and conditions in the interest of the contract holders of the licensee.

(e)  Failure, refusal, or neglect of a licensed cemetery or pre-need funeral authority to maintain in full force and effect a bond as required by this section shall cause the license to be placed on automatic limited and conditional status effective as of the date of termination, cancellation, or expiration of its bond.  The licensee shall abide by the limitations and conditions set forth in subsection (d) until satisfactory proof of bond coverage is submitted to the director as required by this section.  Failure to abide by any of the limitations and conditions set forth in subsection (d) shall result in an automatic fine against the licensee of $1,000 per violation of any limitation or condition.  Each day's continuance of a violation may be treated as a separate violation.  Within sixty days after receipt of the notification of the imposition of the automatic fine, the licensee may request an administrative hearing to review the automatic fine pursuant to chapter 91.

(f)  A licensee on limited and conditional status who fails, refuses, or neglects to submit satisfactory proof of bond coverage as required by this section within a period of one year, unless otherwise modified by the director, shall cause the automatic and immediate suspension of its license.  The director shall not reinstate the license until satisfactory proof of bond coverage is submitted to the director.  During the period of suspension the licensee is prohibited from acting or assuming to act as a cemetery or pre-need funeral authority except to the extent that it provides perpetual care services or honors the obligations of its pre-need contracts with customers.  The licensee shall notify the trustee of the trust of the suspension of its license.  The licensee may seek to surrender its license pursuant to section 441-46 or transfer its license pursuant to section 441-30.5.

(g)  Failure to effect a reinstatement of a suspended license within sixty days shall cause it to be terminated, thereby forfeiting all license and renewal fees and the rights of the licensee to use the license, and to act as a cemetery or pre- need funeral authority under this chapter.  Within sixty days after receipt of the notification of the license termination, the licensee may request an administrative hearing to review the termination pursuant to chapter 91.  The licensee shall notify the trustee of the trust of the termination of its license.

(h)  A licensee who is able to show that a bond cannot be reasonably secured may, with the approval of the director, file an alternative form of security as provided by rule in lieu of the bond required by this section.  The filing of this alternative form of security shall allow the director to reinstate a license which has been placed on a limited and conditional status, suspended, or terminated. [L 1967, c 199, pt of §1; HRS §441-22; am L 1968, c 14, §2; am L 1969, c 242, §5; am L 1970, c 210, §1; am L 1975, c 21, §7; am L 1981, c 221, §7; am L 1982, c 66, §4; am L 1985, c 101, §4; am L 1988, c 73, §2]



§441-22.1 - Exemption.

§441-22.1  Exemption.  The director shall exempt any cemetery authority from the bonding requirement and the fee requirements for license, renewal and reinstatement upon proof satisfactory to the director that it does not sell for financial profit. [L 1968, c 14, §3; am L 1981, c 221, §8; am L 1985, c 101, §5]



§441-22.2 - Pre-need trusts required.

§441-22.2  Pre-need trusts required.  Every cemetery and pre-need funeral authority shall maintain one or more trusts for deposit of payments received from purchasers of pre-need services. [L 1969, c 242, §15; am L 1982, c 66, §5; am L 1985, c 101, §6]



§441-22.5 - Mortuary, cemetery, or pre-need funeral authority; disclosure requirements.

§441-22.5  Mortuary, cemetery, or pre-need funeral authority; disclosure requirements.  (a)  No cemetery property, interment services, funeral services, and related commodities shall be sold unless the mortuary, cemetery, or pre-need funeral authority first satisfies the requirements stated in section 441-22.6.

(b)  Every cemetery or pre-need funeral authority shall be required to provide to the purchaser of cemetery property, pre-need interment, or pre-need funeral services and related commodities a written contract which shall contain the following disclosures:

(1)  The names and addresses of the cemetery or pre-need funeral authority, purchaser, and contract beneficiary, if the beneficiary is someone other than the purchaser;

(2)  A clear and concise itemized statement of the property, including, for cemetery property, the location of the plot, crypt, or niche by its unique identifier, and any services and related commodities to be supplied or not supplied and by whom, particularly if the authority is not to be the provider under the terms of the contract;

(3)  The purchase price of each item of property, services, and related commodities to be supplied, the total purchase price, and how the total purchase price is payable, including any credit terms, if applicable; provided that, pursuant to section 441-22.7, disclosure shall also be made that further additional charges or fees for perpetual care subsequent to the execution of the contract are prohibited for any purpose and on any occasion, except for reasonable fees related to the administrative costs of transferring ownership rights, including the cost of research, document and file preparation, photocopying, notary fees, records transfer and storage, and any other costs directly related to the transfer of ownership rights;

(4)  Related costs covered under the contract;

(5)  The basis on which funds are to be deposited in trust, including:

(A)  The name and address of the trustee; provided that the disclosure shall not preclude the cemetery or pre-need funeral authority from changing the trustee named;

(B)  The percentage of the contract price for trustable items to be placed in trust; provided that the percentage shall be no less than seventy per cent;

(C)  The percentage of the contract price for trustable items that the cemetery or pre-need funeral authority will retain and not deposit into the trust; provided that the percentage shall not be more than thirty per cent; and

(D)  Where a portion of the contract price relates to property, services, or related commodities that are not trustable items, a clear description of what those non-trustable items are;

(6)  The refund, cancellation, and default provisions of the contract, including an explanation of the requirements of section 441-22.8, and a statement in twelve-point bold type in substantially the following form:

"YOU HAVE REFUND, CANCELLATION AND DEFAULT RIGHTS UNDER STATE LAW AND UNDER THE CONTRACT.  PLEASE READ THE CONTRACT CAREFULLY FOR AN EXPLANATION OF THESE RIGHTS";

(7)  The date and place of execution of the contract;

(8)  The cemetery or pre-need funeral authority's or its duly authorized agent's signature on the contract and the identification of this person by name and title;

(9)  A statement that the written contract, when signed, shall constitute the entire agreement between the parties relative to its subject matter and that all obligations of both parties shall be fixed and enforceable by the other parties of the contract; and

(10)  A statement that the contract may not waive any rights of the consumer or duties of the cemetery or pre-need funeral authority under the law.

(c)  No mortuary, cemetery, or pre-need funeral authority shall charge a price for the cemetery property, interment, or funeral services, whether it be at-need or pre-need, which is greater than the price on the itemized price list or contract which the purchaser had signed, unless the purchaser or the purchaser's authorized representative requests an additional item, the authority discloses the price for the additional item, and the purchaser or its authorized representative approves the price for the additional item.  The mortuary, cemetery, or pre-need funeral authority may charge the higher price for the additional item but shall collect in payment only that sum which is the difference between the higher price and the price listed on the itemized price list or contract which the purchaser had previously signed. [L 1980, c 23, pt of §1; am L 1985, c 101, §7; am L 1998, c 232, §2; am L 2007, c 188, §5]



§441-22.6 - Mortuary, cemetery, or pre-need funeral authority: price list to be furnished.

§441-22.6  Mortuary, cemetery, or pre-need funeral authority:  price list to be furnished.  (a)  Each mortuary, cemetery, or pre-need funeral authority shall provide to every prospective purchaser, for written approval, a current price list, which shall contain separately stated prices for each type of property, service, or item which is a part of the cemetery property, interment, or funeral services and related commodities which the mortuary, cemetery, or pre-need funeral authority offers, including the price for services directly related to the transfer of ownership rights.  Pursuant to section 441-22.7, no further additional charges or fees shall be added to the price list for perpetual care subsequent to the execution of the contract for any purpose and on any occasion.

(b)  The mortuary, cemetery, or pre-need funeral authority may use the format for a price list as established by the rules adopted by the director. [L 1980, c 23, pt of §1; am L 1985, c 101, §8; am L 1998, c 232, §3]



§441-22.7 - Further additional charges or fees for perpetual care prohibited; unfair or deceptive act or practice; penalty.

[§441-22.7]  Further additional charges or fees for perpetual care prohibited; unfair or deceptive act or practice; penalty.  (a)  Subsequent to the execution of a valid written contract for the sale of cemetery property, interment services, funeral services, and related commodities by a mortuary, cemetery, or pre-need funeral authority to a purchaser in accordance with this chapter, further additional charges or fees for perpetual care shall be prohibited beyond those originally agreed upon in the contract and no such charges or fees shall be charged or collected by the seller for any purpose and upon any occasion; provided that a reasonable fee may be charged for administrative costs related to the transfer of ownership rights, including the cost of research, document and file preparation, photocopying, notary fees, records transfer and storage, and any other costs directly related to the transfer of ownership rights.

(b)  A mortuary, cemetery, or pre-need funeral authority who violates subsection (a) is guilty of engaging in an unfair or deceptive act or practice under section 480-2, and shall be fined not less than $500 nor more than $10,000 for each violation.  The penalties provided in this subsection are cumulative to the remedies or penalties available under all other laws of this State. [L 1998, c 232, §1]



§441-22.8 - Cancellation; default and termination; refund.

[§441-22.8]  Cancellation; default and termination; refund.  (a)  At any time before pre-need funeral services or pre-need interment services are received by the purchaser or the purchaser's contract beneficiary, the purchaser may cancel the contract containing any pre-need funeral services or pre-need interment services by notifying the cemetery or pre-need funeral authority, in writing, of the purchaser's desire to cancel the contract.

(b)  Before a cemetery or pre-need funeral authority terminates a contract containing pre-need funeral services or pre-need interment services because of a delinquency in payment, the following conditions shall be met:

(1)  Four months in advance of the contemplated termination date, the cemetery or pre-need funeral authority shall provide written notice to the purchaser at the purchaser's last known address and the notice shall include at a minimum:

(A)  The total amount owed under the contract at the time it was originally signed, dates and amounts of payments, adjustments, and credits received to date, and the amount of the delinquency;

(B)  An explanation as to how the purchaser may effectuate continuance of the contract within four months of the date of notice;

(C)  A statement that failure to effectuate continuance of the contract may result in termination of the contract; and

(D)  A statement that advises the purchaser of all other requirements under this subsection;

(2)  During the four-month period, but not less than once a month, and only so long as the purchaser fails to effectuate continuance of the contract as provided herein, the cemetery or pre-need funeral authority shall provide the written notice required under paragraph (1);

(3)  If, however, there is a reasonable good faith bona fide dispute between the parties as to the amount of delinquency, the four-month period shall not start until the dispute is resolved; and

(4)  If the purchaser fails to effectuate continuance of the contract by the end of the four-month period, the cemetery or pre-need funeral authority may terminate the contract under the terms and conditions of the contract.

If the purchaser elects to effectuate continuance of the pre-need funeral services or pre-need interment services contract within the four-month period, the cemetery or pre-need funeral authority may require that the purchaser make payment to effectuate the continuance; provided that the amount required shall not be in excess of one installment payment of the purchaser's contract.  The purchaser shall resume payment on the pre-need funeral services or pre-need interment services contract in the amounts and as often as required under the terms and conditions of the contract and until all payments owed on the contract are paid in full.

(c)  A cemetery or pre-need funeral authority shall not be obligated to:

(1)  Allow a purchaser to effectuate continuance of a contract where a purchaser becomes delinquent again after the four-month period provided in subsection (b) has passed, and may thereafter terminate the contract under the terms and conditions of the contract; provided that the cemetery or pre-need funeral authority gives written notice of the termination to the purchaser at the purchaser's last known address at least ninety days prior to termination; or

(2)  Provide pre-need funeral services or pre-need interment services unless the contract is paid in full.

(d)  If the contract is canceled or terminated pursuant to subsection (a) or (b) or for any other reason, the purchaser shall be entitled to a refund of the amounts paid by the purchaser, less amounts that may be retained by the cemetery or pre-need funeral authority for its costs pursuant to section 441-38(b).  The cemetery or pre-need funeral authority shall make the refund to the purchaser within thirty days of:

(1)  Receipt of the purchaser's written notice of cancellation; or

(2)  Termination of the contract. [L 2007, c 188, §1]



§441-23 - Fine, revocation, suspension, and renewal of authority licenses.

§441-23  Fine, revocation, suspension, and renewal of authority licenses.  In addition to any other actions authorized by law, the director may fine an authority, revoke any authority license, or suspend the right of the licensee to use the license, or refuse to renew any license for any cause authorized by law, including but not limited to the following:

(1)  Any dishonest or fraudulent act as a cemetery or pre-need funeral authority that causes substantial damage to another;

(2)  Making repeated misrepresentations or false promises through advertising or otherwise;

(3)  Violation of this chapter or the rules adopted pursuant thereto;

(4)  Commingling the money or other property of others with that of the licensee;

(5)  Having been adjudicated insane or incompetent;

(6)  Selling or offering to sell any cemetery property, pre-need interment, funeral services, or pre-need funeral services based on speculation or promises of profit from resale;

(7)  Failing to file the actuarial study or an audited financial statement or to maintain in effect the bond as required by section 441-22;

(8)  Failing to maintain pre-need trusts or perpetual care funds as required by this chapter; or

(9)  Violating section 441-22.7. [L 1967, c 199, pt of §1; HRS §441-23; am L 1969, c 242, §6; am L 1974, c 205, §2(7); am L 1975, c 21, §8; am L 1981, c 221, §9; am L 1982, c 66, §6; am L 1985, c 101, §9; am L 1992, c 202, §51; am L 1998, c 232, §4]



§441-24 - Inspection of cemetery or pre-need funeral authority books.

§441-24  Inspection of cemetery or pre-need funeral authority books.  The books, records, and papers of every cemetery authority whether or not a corporation, which operates or claims to operate a perpetual care cemetery, and of every pre-need funeral authority shall be subject to examination by the director as provided by law, and every cemetery authority operating a perpetual care cemetery, and every pre-need funeral authority shall submit such information as may be required by the director to furnish information as to whether or not the cemetery or pre-need funeral authority has complied with this chapter.

The records of every cemetery authority shall include the information required under section 441-3(b).  The records of every cemetery and pre-need funeral authority shall also include a record of any and all notifications from purchasers or representatives of purchasers regarding:

(1)  Any change in address; and

(2)  Notice of cancellation,

and shall include copies of any and all written notices of termination that were sent to purchasers.  Change of address notices, cancellation notices, and notices of termination relating to each contract containing any pre-need funeral services or pre-need interment services shall be maintained by the authority at all times prior to delivering goods or rendering services on the contract and for a period of at least six months after all goods have been delivered or all services have been rendered. [L 1967, c 199, pt of §1; HRS §441-24; am L 1969, c 242, §7; am L 1975, c 21, §9; am L 1981, c 221, §10; am L 1983, c 167, §15; am L 1985, c 270, §4; am L 2002, c 40, §75; am L 2007, c 188, §6]

Revision Note

The reference to an undesignated section by L 1983, c 167, §15, is omitted.



§441-24.5 - Pre-need trusts and perpetual care funds; audited financial statements.

§441-24.5  Pre-need trusts and perpetual care funds; audited financial statements.  Every cemetery authority operating a perpetual care cemetery or which engages in pre-need sales or holds money in trust for pre-need interment services, and every pre-need funeral authority which engages in pre-need sales or holds money in trust for pre-need funeral services shall submit an audited financial statement of its pre-need trusts and perpetual care funds to the director within ninety days after the close of the authority's books on a fiscal or calendar year basis. [L 1982, c 66, §1; am L 1985, c 101, §10; ree L 1986, c 339, §74]

Note

The amendment by L 1985, c 269, §55, is not included in this section.



§441-24.6 - Pre-need trusts and perpetual care funds; actuarial studies.

[§441-24.6]  Pre-need trusts and perpetual care funds; actuarial studies.  (a)  Every cemetery authority operating a perpetual care cemetery and every cemetery or pre-need funeral authority offering pre-need services shall contract with an independent actuary to conduct an annual study of its level of funding.  In the case of a perpetual care cemetery, the study shall be to determine whether the authority's perpetual care fund will provide sufficient income to cover the costs of the perpetual care of the cemetery.  In the case of a cemetery or pre-need funeral authority, the study shall be to determine whether the authority's pre-need trust will be sufficient to cover the claims of pre-need plan participants.

(b)  The actuarial study shall be submitted to the director within one hundred twenty days after the close of the authority's books for the fiscal or calendar year.  At a minimum, such study shall detail the assets and liabilities of the fund or trust, the actuarial assumptions used in preparing the report and the actuary's conclusions as to whether the levels of funding are adequate.  If the actuary concludes that the funding is not adequate, the actuary shall recommend what actions are necessary to protect the perpetual care fund or pre-need trust participants.

(c)  If the study concludes that the levels of funding are not adequate or that the interests of the participants in the perpetual care fund or pre-need trusts are in any other respect not adequately protected, the director may require that a greater portion of the income be transferred to the fund or trust or may take such other action as is necessary to correct any inadequacies or may suspend the authority's right to accept further participants in the fund or trust.  If requested by the authority, a hearing on the action taken by the director shall be conducted pursuant to chapter 91. [L 1985, c 101, §25]



§441-24.7 - Actuarial study, audited financial statement, trust agreement; available for review.

[§441-24.7]  Actuarial study, audited financial statement, trust agreement; available for review.  (a)  The actuarial study, audited financial statement, and trust agreement filed by a cemetery or pre-need funeral authority, as required by this chapter, shall be available for review by any member of the general public upon request.  The review of these documents shall be done during the department's normal business hours.  The director shall have the right to deny review for reasons specified in rules adopted by the director pursuant to chapter 91.

(b)  Upon delivery of an itemized price list to a prospective purchaser and upon execution of a contract for perpetual care and pre-need services, the cemetery or pre-need funeral authority shall notify the person of the availability for review of the actuarial study, audited financial statement, and trust agreement on file with the department as provided in this section. [L 1985, c 101, §26]



§441-25 - License not required to act as cemetery or pre-need funeral salesperson.

§441-25  License not required to act as cemetery or pre-need funeral salesperson.  Chapter 467, relating to real estate brokers and salespersons, shall not be applicable to cemetery salespersons. [L 1967, c 199, pt of §1; HRS §441-25; am L 1969, c 242, §8; am L 1970, c 62, §1; am L 1975, c 21, §10; am L 1976, c 200, pt of §1; am L 1981, c 221, §11; gen ch 1993]



§441-26 to 28 - REPEALED.

§§441-26 to 28  REPEALED.  L 1981, c 221, §§12 to 14.



§441-29 - Application for license; fees.

§441-29  Application for license; fees.  Every applicant for a license under this chapter shall file an application with the director in such form and setting forth such information as may be prescribed or required by the director and shall furnish such additional information bearing upon the issuance of the license as the director requires.  In the case of a co-partnership or corporation any officer may sign the application on behalf of the applicant.  The application shall be accompanied by an application fee. [L 1967, c 199, pt of §1; HRS §441-29; am L 1975, c 21, §13; am L 1981, c 221, §15; am L 1985, c 101, §11; am L 1992, c 202, §52; am L 1997, c 40, §7]



§441-30 - Form of licenses.

§441-30  Form of licenses.  The form of every license shall be prescribed by the director, and shall be issued in the name of the department, and signed by the director. [L 1967, c 199, pt of §1; HRS §441-30; am L 1975, c 21, §14; am L 1981, c 221, §16]



§441-30.5 - Transfer of license.

[§441-30.5]  Transfer of license.  (a)  No license issued under this chapter shall be transferred, assigned, or loaned to another person.  Any transaction involving the transfer of a licensee's business to another person shall require the prior approval of the director.

(b)  The director may disapprove the proposed transfer of a license:

(1)  For failure of the current licensee to meet and satisfy the requirements of section 441-46;

(2)  For failure of the person intending to assume the current licensee's business to meet and satisfy the requirements of section 441-21; or

(3)  In the interest of the contract holders of the current licensee.

(c)  Within sixty days after receipt of the notification of disapproval of the transfer of the licensee's business, the licensee may request an administrative hearing to review the disapproval pursuant to chapter 91. [L 1988, c 73, §1]



§441-31 - Fees; biennial renewals.

§441-31  Fees; biennial renewals.  (a)  The fee for a cemetery or pre-need funeral authority original license, for reinstatement of a suspended license, for biennial renewal of a license, and for the reissuance of a license when there has been a change in the licensee's name, shall be as provided in rules adopted by the director pursuant to chapter 91.

(b)  The biennial renewal fee shall be paid to the director on or before December 31 of each odd-numbered year.  Failure, neglect, or refusal of any duly licensed cemetery or pre-need funeral authority to pay the biennial renewal fee shall constitute a forfeiture of its license.  Any such license may be restored upon written application therefor within one year of such date and the payment of the delinquent fees plus an amount equal to ten per cent thereof. [L 1967, c 199, pt of §1; HRS §441-31; am L 1968, c 14, §4; am L 1969, c 242, §12; am L 1975, c 21, §15 and c 118, §6; am L 1981, c 221, §17; am L 1982, c 66, §7 and c 204, §8; am L 1983, c 124, §17; am L 1985, c 101, §12; am L 1992, c 202, §53]



§441-32 - Delivery of agreement.

§441-32  Delivery of agreement.  The cemetery or pre-need funeral authority shall deliver a copy of any contract pertaining to cemetery property, pre-need interment or pre-need funeral services to the person or persons signing it at the time the signature is obtained; provided that only one copy need be delivered to the parties signing as co-tenants. [L 1967, c 199, pt of §1; HRS §441-32; am L 1969, c 242, §13; am L 1985, c 101, §13]



§441-32.5 - Sales contracts; filing with the director.

§441-32.5  Sales contracts; filing with the director.  Every cemetery or pre-need funeral authority shall file with the director a copy of all existing contract forms, and any new contract form prior to its use, relating to the selling of cemetery property or pre-need services and related commodities.  The content of the contract shall be in conformance with section 441-22.5(b). [L 1981, c 221, §23; am L 1985, c 101, §14]



§441-33 - REPEALED.

§441-33  REPEALED.  L 1981, c 221, §18.



§441-34 - REPEALED.

§441-34  REPEALED.  L 1992, c 202, §193.



§441-35 - Perpetual care fund expressly permitted.

§441-35  Perpetual care fund expressly permitted.  A perpetual care fund and all payments or contributions to it are expressly permitted as and for charitable and eleemosynary purposes.  No payment, gift, grant, bequest, or other contribution for perpetual care is invalid by reason of any indefiniteness or uncertainty of the persons designated as beneficiaries in the instruments creating the fund, nor is the fund or any contribution to it invalid as violating any law against perpetuities, or the suspension of the power of alienation of title to property. [L 1967, c 199, pt of §1; HRS §441-35]

Cross References

Uniform statutory rule against perpetuities, see chapter 525.



§441-36 - Perpetual care required.

§441-36  Perpetual care required.  Any cemetery hereafter established shall be a perpetual care cemetery.  No existing cemetery shall be operated as, or advertised or represented to be, a perpetual care cemetery except in compliance with this chapter.  Every cemetery authority operating a perpetual care cemetery shall establish a perpetual care fund. [L 1967, c 199, pt of §1; HRS §441-36; am L 1985, c 101, §16]



§441-37 - Trustee of perpetual care fund and pre-need trust.

§441-37  Trustee of perpetual care fund and pre-need trust.  (a)  Every perpetual care fund and pre-need trust shall be administered by a bank or a trust company authorized to do business in the State; or a board of trustees as defined in section 441-1.  Each authority covered under this chapter shall file with the director a copy of an executed copy of the declaration of the fund or trust and any amendment thereto.

(b)  The bank or trust company appointed as trustee shall file a notice with the director disclosing the name of the bank or trust company, business address, and such additional information as the director requires.  A successor trustee shall be subject to the requirements stated in this section.

(c)  The board of trustees appointed as trustee shall file the following:

(1)  A notice with the director disclosing the names of its members;

(2)  A sworn affidavit stating that its members are not affiliated with the authority which appointed it;

(3)  A bond in the penal sum of $100,000 issued by a surety company authorized to do business in the State; and

(4)  Evidence of the insurance required by section 441-41(b).

The bond required in this subsection may be filed either as a board or an individual board member for $100,000 and shall run to the State.  The bond shall be conditioned that the board of trustees will faithfully, promptly, and truly account and pay over to all persons to or for whom it may hold money in trust all sums of money that may properly be due them.  The director or any person claiming to have sustained damage by reason of any breach of the conditions of the bond may bring action on the bond for the recovery of any damages sustained therefrom.  The liability of the surety shall not exceed the amount of the bond issued to the board of trustees.  The bond shall continue in full force and effect. [L 1967, c 199, pt of §1; HRS §441-37; am L 1981, c 221, §19; am L 1985, c 101, §17]



§441-38 - Contributions and payments to the trustee.

§441-38  Contributions and payments to the trustee.  (a)  A cemetery authority may take, receive, and transfer to the trustee as a part of or incident to the perpetual care fund any property, real, personal, or mixed, bequeathed, devised, granted, given, or otherwise contributed to it for perpetual care purposes and shall transfer to the trustee the amount stipulated in the contract or deed as being for perpetual care purposes for each plot, niche, or mausoleum crypt sold or disposed of, but not less than:

(1)  $1 per square foot of interment space;

(2)  $50 for each mausoleum crypt;

(3)  $15 for each niche.

Such transfer shall be made not later than thirty days after the receipt of the final payment of the purchase price of each plot, niche, or crypt sold as property entitled to perpetual care.

(b)  A cemetery or pre-need funeral authority may take and receive, but shall transfer to the trustee as part of or incident to the pre-need trust, all payments received after the recovery of acquisition costs, which shall be the lesser of thirty per cent of the contract price or the difference between the contract price and the cost of the pre-need interment or pre-need funeral services contracted to be provided.  The transfer shall be made not later than thirty days after receipt of payment from the purchaser and shall be immediately deposited in the trust. [L 1967, c 199, pt of §1; HRS §441-38; am L 1985, c 101, §18]



§441-39 - Principal of fund or trusts; use of income, reserves.

§441-39  Principal of fund or trusts; use of income, reserves.  (a)  The principal of the perpetual care fund shall be invested and in no event reduced.  Only so much of the income of the fund shall be paid to the cemetery authority as it, by submission of vouchers, can reasonably show to be necessary to cover the cost of perpetual care of the cemetery, including reasonable administrative expenses incurred in connection therewith; provided that a reserve may be created from which principal losses may be replaced by setting aside a reasonable percentage of surplus income, if any, or net capital gains from investments, and a reserve may also be set aside out of surplus income or net capital gains for future maintenance, repair, or restoration of property or embellishments in the cemetery, which may be necessary or desirable as a result of wear, deterioration, accident, damage, or destruction.  "Net capital gains" means the amount by which the cumulative capital gains since the establishment of the perpetual care fund exceeds the sum of cumulative capital losses since the establishment of the fund.  Any surplus income or net capital gains not so set aside in reserve shall become a part of the principal of the fund.

(b)  The principal of the pre-need trust shall be invested and shall not be diminished or withdrawn except in payment of the pre-need interment or pre-need funeral services contracted for and provided to the deceased purchaser or designee or for the contractual refund to the purchaser.  The cemetery or pre-need funeral authority shall submit to the trustee a certified statement that the purchaser or an assignee of the purchaser has received the pre-need services under contract with the authority in order for the principal to be withdrawn.  In the case of refund to the purchaser, the authority shall submit to the trustee a certified statement that the purchaser desires a refund.  A reserve may be created from which principal losses may be replaced by setting aside a reasonable percentage of surplus income, if any, or net capital gains from investments. [L 1967, c 199, pt of §1; HRS §441-39; am L 1985, c 101, §19]



§441-40 - Application of principal and income; responsibility of trustee.

§441-40  Application of principal and income; responsibility of trustee.  (a)  The trustee shall be held responsible for all payments received for deposit in the perpetual care fund and pre- need trust.  The trustee shall not withdraw money from the income of the perpetual care fund unless the cemetery authority submits a certified statement that withdrawals shall be used for the perpetual care of the cemetery, including reasonable administrative expenses incurred in connection with operating a perpetual care cemetery.  Further, the trustee shall not withdraw money from the principal of the pre-need trust unless the cemetery or pre-need funeral authority submits a certified statement that the person entitled to the pre-need services or the assignee has received the services or that the purchaser has requested a refund of moneys.

(b)  For the purposes of asset management and safekeeping of the funds, the trustee shall have the authority to inquire into the propriety of expenditures made by a cemetery and pre-need funeral authority in connection with the operation of the authority's business.

(c)  The cemetery and pre-need funeral authority shall provide the trustee with the findings of the annual audit and actuarial study, which shall serve as guidelines in the management and safekeeping of the funds. [L 1967, c 199, pt of §1; HRS §441-40; am L 1985, c 101, §20]



§441-41 - Investment of perpetual care funds and pre-need trusts.

§441-41  Investment of perpetual care funds and pre-need trusts.  (a)  The investment of perpetual care funds and pre-need trusts by a bank or trust company appointed as trustee shall be governed by the standards prescribed in article 8 of chapter 412.

(b)  The investment of perpetual care funds and pre-need trusts by a board of trustees shall be governed by the following standards:

(1)  Funds may be invested in either:

(A)  An institution listed with the New York Stock Exchange, that is a member of the Securities Investor Protection Corporation (SIPC), and provides additional insurance coverage of $1,000,000 per account above and beyond the minimum cash and securities protected by the Securities Investor Protection Corporation; or

(B)  An institution whose deposits are federally insured.

(2)  Funds invested with an institution as provided in section 441-41(b)(1) shall be insured on a cash basis by the institution for the full amount of those funds. If the institution insures a portion of the fund, the perpetual care and pre-need funeral authority shall acquire additional insurance in the amount equal to or in excess of the funds held by the institution.  The insurance shall be in full force and effect and shall not lapse or be reduced below the full amount of the funds.  The perpetual care and pre-need funeral authority shall immediately notify the director when the insurance is not in conformity with the requirements stated herein.  Failure, refusal, or neglect of a licensed cemetery and pre-need funeral authority to maintain in full force and effect the insurance as required by this section shall cause the automatic suspension of the license effective as of the date of expiration or cancellation of the insurance.  The authority's license shall not be reinstated until evidence of insurance as required in this section is received by the director.  The director may assess a fee on the licensee not to exceed $500 as a condition for the reinstatement of a suspended license, pursuant to this section.  Failure to effect a reinstatement of a suspended license within sixty days of the expiration of the requirement of licensing shall cause it to be terminated, thereby forfeiting all license and biennial renewal fees.  A licensee may, within fifteen days after receipt of the notification of the license termination, request an administrative hearing pursuant to chapter 91.

(3)  Investment by the board of trustees in an institution described in section 441-41(b)(1)(A) shall be limited to stocks which are either listed on a national securities exchange or traded over-the-counter on the national market of the National Association of Securities Dealers, Inc., Automated Quotation System.  Only the board of trustees shall have the authority to make investment decisions.  No securities salesperson shall be granted or allowed to have discretionary authority over the account.

(4)  Investment of moneys designated for perpetual care and pre-need services shall be held intact. [L 1967, c 199, pt of §1; HRS §441-41; am L 1982, c 66, §8; am L 1985, c 101, §21; am L 1993, c 350, §22]



§441-42 - Trustee's compensation.

§441-42  Trustee's compensation.  The trustee shall be entitled to the same compensation as provided by law for trust companies in the management of fiduciary accounts, but in no event shall any sum in excess of five per cent of the income derived from the fund or pre-need trust in any year be paid as compensation to the trustee for its services in the administration of the fund or trust. [L 1967, c 199, pt of §1; HRS §441-42; am L 1985, c 101, §22]



§441-43 - Inspection, regulation, and supervision of administrator.

§441-43  Inspection, regulation, and supervision of administrator.  Any administrator of a perpetual care fund, other than a trust company, shall be subject to inspection, supervision, and regulation by the director to the same extent and in the same manner as may be from time to time provided by law for the inspection, supervision, and regulation of trust companies doing business in the State. [L 1967, c 199, pt of §1; HRS §441-43; am L 1975, c 21, §16; am L 1981, c 221, §20]



§441-44 - Trustee's account; enforcement by attorney general.

§441-44  Trustee's account; enforcement by attorney general.  The trustee shall annually file with the director an account which shall be made in such form as shall be prescribed by the director.  The director shall notify the attorney general of any failure on the part of the trustee to comply with sections 441-37 to 441-44, or of the instrument creating the fund, or trust, and the attorney general may take such action as deemed appropriate. [L 1967, c 199, pt of §1; HRS §441-44; am L 1975, c 21, §17; am L 1981, c 221, §21; am L 1985, c 101, §23]



§441-45 - Penalty.

§441-45  Penalty.  In addition to the penalties otherwise provided by law, any cemetery or pre-need funeral authority that violates, or fails to comply with any of the provisions of this chapter or rules adopted pursuant thereto shall be fined not more than $5,000 for each violation. [L 1967, c 199, pt of §1; HRS §441-45; am L 1981, c 221, §22; am L 1985, c 101, §24; am L 1988, c 73, §3; am L 2007, c 188, §7]



§441-46 - Surrender of license.

§441-46  Surrender of license.  (a)  A pre-need authority licensee covered under this chapter may seek to terminate all further responsibilities for compliance with the requirements of this chapter by voluntarily offering to surrender its license to the director with a sworn statement to that effect.  The statement shall be accompanied by an affidavit that the licensee has lawfully expended or refunded all pre-need trust funds accepted by the person or made provisions to transfer the pre- need trust funds subject to the obligations related thereto to another person subject to approval of the director, and that the pre-need authority surrendering the license will accept no additional pre-need payments.

(b)  A cemetery authority licensee covered under this chapter may seek to terminate all further responsibilities for compliance with the requirements of this chapter by voluntarily offering to surrender its license to the director with a sworn statement to that effect.  The statement shall be accompanied by an affidavit that the licensee has made provisions to have the trustee of the perpetual care fund provide for the perpetuity of the cemetery or to transfer the perpetual care fund subject to the obligations related thereto to another person subject to the approval of the director, and that the authority seeking to surrender the license will make no additional interments.

(c)  The person proposed to receive the pre-need trust or perpetual care fund subject to the obligations related thereto shall meet and satisfy the requirements of section 441-21 prior to the director accepting the voluntary surrender of the pre-need or cemetery authority license and canceling or revoking the license. [L 1985, c 101, §27; am L 1988, c 73, §4]






CHAPTER 442 - CHIROPRACTIC

§442-1 - Chiropractic defined.

§442-1  Chiropractic defined.  Chiropractic is defined to be the science of palpating and adjusting the articulations of the human spinal column by hand; provided that the practice of chiropractic as contemplated and set forth in this chapter may include the use of necessary patient evaluation and management procedures of the human spinal column, hot or cold packs, whirlpool, therapeutic and rehabilitative exercise, traction, electrical and electromechanical stimulation, therapeutic ultrasound, myofascial release, diathermy, infrared, and chiropractic spinal manipulative treatment and extraspinal evaluations for the diagnosis and treatment of neuromusculoskeletal conditions related to the human spinal column, subject to the restrictions contained in this chapter; and provided further that the practice of chiropractic as contemplated and set forth in this chapter shall not include the practice of lomilomi or massage.  For the purposes of this section, spinal refers to the five spinal regions:  cervical region (includes atlanto-occipital joint); thoracic region (includes costovertebral and costotransverse joint); lumbar region; sacral region; and pelvic (sacroiliac joint) region. [L 1925, c 99, §8; RL 1935, §967; RL 1945, §2078; RL 1955, §60-1; HRS §442-1; am L 1997, c 78, §1]



§442-2 - License to practice.

§442-2  License to practice.  (a)  It shall be unlawful for any person to practice chiropractic without a license.  Any person applying for a license to practice chiropractic shall submit an application to the board of chiropractic examiners accompanied by the application fee, and all documents and affidavits that may be prescribed by law.  The application shall be submitted in accordance with the rules of the board, shall be on a form prescribed by the board, and shall be signed by the applicant.  In addition thereto, each applicant shall furnish to the board:

(1)  Satisfactory proof that the applicant has met the educational requirements prescribed in the rules of the board; provided that these educational requirements shall not apply to applicants having entered an approved chiropractic college on or before October 31, 1955; and

(2)  Satisfactory proof that the applicant graduated from a chiropractic college accredited by, or recognized as a candidate for accreditation by, any chiropractic college accrediting agency recognized by the United States Department of Education; provided that the requirements shall not apply to applicants who matriculated in any chiropractic college prior to October 15, 1984.

(b)  Except in the cases otherwise prescribed in this section each applicant shall be a graduate of a chiropractic school or college accredited as provided by this section.

(c)  Each applicant who successfully passes the examination shall pay a license fee. [L 1925, c 99, §5; am L 1927, c 254, §1; RL 1935, §960; am L 1939, c 186, §1; RL 1945, §2071; am L 1949, c 57, §1; am L 1955, c 229, §1(a); RL 1955, §60-2; am L 1957, c 316, §3; HRS §442-2; am L 1983, c 55, §1; am L 1984, c 7, §18 and c 240, §2; am L 1992, c 202, §54; am L 1994, c 124, §3; am L 1997, c 40, §8; am L 2000, c 10, §1]

Revision Note

Last subsection redesignated as (c).



§442-3 - Board of examiners.

§442-3  Board of examiners.  There shall be a board to be known as the "state board of chiropractic examiners," that shall consist of five members.  Three members of the board shall be licensees under this chapter and two shall be public members.  As used in this chapter, "board" means the state board of chiropractic examiners.

No person connected with any chiropractic school or college is eligible to appointment as a member of the board.  Each member licensed under this chapter shall have practiced chiropractic for at least five years immediately prior to the date of appointment. [L 1925, c 99, §1; RL 1935, §961; RL 1945, §2072; am L 1949, c 57, §2; RL 1955, §60-3; am L Sp 1959 2d, c 1, §§5, 15; am L 1963, c 114, §3; HRS §442-3; am L 1978, c 208, §3; am L 1982, c 204, §8; am L 1984, c 240, §3 and c 243, §1; am L 1992, c 202, §55; am L 1993, c 322, §4]

Cross References

Departmental organization and administration, see §26-9.



§442-4 - REPEALED.

§442-4  REPEALED.  L 1992, c 202, §194.



§442-5 - Board's powers.

§442-5  Board's powers.  In addition to any other powers and duties authorized by law, the board may adopt a seal, which shall be affixed to all official acts of the board; adopt from time to time such rules as the board may deem proper and necessary for the performance of its work; examine applicants and issue licenses and order the limitation, restriction, revocation, suspension, or placement under probation of licenses to practice chiropractic; summon witnesses and take testimony as to matters pertaining to its duties; adopt by rule continuing educational requirements for reregistration of licenses designed to promote the continuing professional competence of licensees and protection of the public.  Each member may administer oaths and take affidavits, and do any and all things necessary or incidental to the exercise of the powers and duties herein granted or imposed. [L 1925, c 99, §4; RL 1935, §964; RL 1945, §2075; RL 1955, §60-6; am L Sp 1959 2d, c 1, §19; HRS §442-5; am L 1969, c 48, §2; am L 1984, c 243, §2; am L 1992, c 202, §56]

Cross References

Rulemaking, see chapter 91.



§442-6 - Examinations.

§442-6  Examinations.  (a)  An applicant for licensure who has met the requirements of chapters 436B and 442, the requirements prescribed in the rules of the board, and one of the following requirements shall be licensed:

(1)  Successful completion of the National Board of Chiropractic Examiners parts I, II, III, IV, and physiotherapy;

(2)  Successful completion of [the] National Board of Chiropractic Examiners parts I, II, III, physiotherapy, and Special Purposes Examination and evidence of licensure in good standing under the laws of another state or states after December 31, 1988; or

(3)  Successful completion of [the] National Board of Chiropractic Examiners parts I, II, physiotherapy, and Special Purposes Examination and evidence of licensure in good standing under the laws of another state or states prior to January 1, 1989.

(b)  The board may require the National Board of Chiropractic Examiners Special Purposes Examination in circumstances where the board needs to assess a person's fitness to practice chiropractic, including but not limited to:

(1)  State-to-state reciprocity or endorsement;

(2)  Disciplinary action; or

(3)  Licensure lapse, suspension, or revocation.

(c)  No person licensed to practice chiropractic in this State shall use physiotherapy modalities without receiving approval by the board to do so.

The board shall adopt rules for granting approval for the use of physiotherapy modalities by persons holding valid, current licenses under this chapter on June 4, 1984.  The board shall require any licensed chiropractor seeking approval to use physiotherapy modalities and all new applicants for chiropractic licensure to take and pass the National Board of Chiropractic Examiners physiotherapy examination. [L 1925, c 99, §6; RL 1935, §965; RL 1945, §2076; am L 1955, c 229, §1(b); RL 1955, §60-7; HRS §442-6; am L 1971, c 130, §1; am L 1983, c 242, §1; am L 1984, c 7, §19 and c 243, §3; am L 1985, c 68, §13; am L 1986, c 100, §§1, 2; am L 1987, c 68, §1; am L 1988, c 357, §2 and c 367, §1; am L 1992, c 150, §1; am L 2000, c 10, §2]

Cross References

Disposal of examination records, see §94-5.



§442-7 - Application, scheduling, administration, scoring, and place of examination.

§442-7  Application, scheduling, administration, scoring, and place of examination.  The application requirements and candidate qualifications to take the National Board of Chiropractic Examiners examinations specified in section 442-6, and the scheduling, administration, reexamination, scoring, and place of the examinations required for licensure shall be in accordance with the policies and requirements of the National Board of Chiropractic Examiners, unless otherwise determined and modified by the board.  The qualifications for licensure in this State shall be as established in this chapter and chapter 436B and in rules adopted by the board. [L 1955, c 229, pt of §1(d); RL 1955, §60-7.5; HRS §442-7; am L 1992, c 150, §2; am L 2000, c 10, §3]



§442-8 - License form, authority under.

§442-8  License form, authority under.  One form of license shall be issued which shall be designated "License to Practice Chiropractic" and which shall authorize the holder thereof to practice chiropractic as defined in section 442-1 and also to use all necessary mechanical, hygienic, and sanitary measures incident to the care of the body, but shall not authorize the administration of drugs or medicine now or hereafter included in materia medica, or the performance of any surgical operation or the practice of osteopathy, dentistry, or optometry; provided that a holder of a license which has been limited, restricted, or placed under probation may practice chiropractic only within the limitation, restriction, or terms of probation. [L 1925, c 99, §7; RL 1935, §966; RL 1945, §2077; RL 1955, §60-8; am L Sp 1959 2d, c 1, §19; HRS §442-8; am L 1969, c 48, §3; am L 1984, c 243, §4]



§442-9 - License refusal, revocations, suspension, fine, limitation, restriction, probation, reissuance.

§442-9  License refusal, revocations, suspension, fine, limitation, restriction, probation, reissuance.  (a)  In addition to any other actions authorized by law, the board shall refuse to issue or may order any license issued under this chapter to be revoked, suspended, limited, restricted, or placed under probation at any time in a proceeding before the board or fine a licensee for any cause authorized by law, including but not limited to the following:

(1)  Procuring or aiding or abetting in procuring a criminal abortion;

(2)  Employing what is popularly known as a "capper" or "steerer";

(3)  Obtaining a fee on the assurance that a manifestly incurable disease can be permanently cured;

(4)  Wilfully betraying patient confidentiality;

(5)  Making any untruthful statement in advertising one's practice or business under this chapter;

(6)  False, fraudulent, or deceptive advertising;

(7)  Advertising directly or indirectly, or in substance upon any card, sign, newspaper advertisement, or other written or printed sign of advertisement that the holder of a license or the licensee's employer or employee will treat, cure, or attempt to treat or cure any venereal disease, or will treat or cure, or attempt to treat or cure, any person afflicted with any sexual disease, lost manhood, sexual weakness, or sexual disorder or any disease of the sexual organs;

(8)  Being habitually intemperate;

(9)  Habitually using any habit-forming drug, such as opium, or any of its derivatives, morphine, heroin, cocaine, or any other habit-forming drug;

(10)  The advertising of any means whereby the monthly periods of women can be regulated or the menses reestablished if suppressed;

(11)  Procuring a license through fraudulent misrepresentation or deceit;

(12)  Professional misconduct or gross carelessness or manifest incapability in the practice of chiropractic;

(13)  Violating section 453-2; and

(14)  Knowingly recording, registering, or filing, or offering for recordation, registration, or filing, with the department of commerce and consumer affairs any written statement which has been falsely made, completed, or altered, or in which a false entry has been made, or which contains a false statement or false information.

(b)  At any time following the suspension, fine, limitation, restriction, or placement under probation of a license, the board may restore the license with all of its original rights and privileges.  Any person to whom these rights have been restored shall pay a restoration fee upon the reissuance of the license.

(c)  Any person making application for reinstatement or restoration of a license or the original rights and privileges to practice under a license which has been suspended, restricted, limited, or placed under probation may be required, as part of the relief granted, to complete an approved course of continuing education or to complete such study or training as the board may require.

(d)  Any person who violates this chapter or the rules adopted pursuant thereto shall be fined not more than $1,000. [L 1925, c 99, §10; RL 1935, §968; RL 1945, §2079; am L 1949, c 151, §1; am L 1955, c 229, §1(c); RL 1955, §60-9; am L Sp 1959 2d, c 1, §19; HRS §442-9; am L 1969, c 48, §4; am L 1974, c 205, §2(10); am L 1984, c 7, §20 and c 243, §5; gen ch 1985; am L 1986, c 212, §1; am L 1992, c 150, §3 and c 202, §57]



§442-10 - Proceedings for revocation, suspension, limitation, restriction, or placement under probation of license.

§442-10  Proceedings for revocation, suspension, limitation, restriction, or placement under probation of license.  (a)  In any proceeding for the revocation, suspension, limitation, restriction, or placement under probation of a license under this chapter for any act or condition listed in section 442-9, the person whose license is the subject of the proceeding shall be given notice and opportunity for hearing in conformity with chapter 91.

In any such proceeding, the board may subpoena, administer oaths to, and examine witnesses on any relevant matter in such proceeding.  The person whose license is the subject of the proceeding shall be entitled to require the board or any member thereof to subpoena and to administer oaths to any witness or witnesses who may be able to present evidence relevant in such proceeding, and shall be entitled to examine any such witness and any other witness in such proceeding.  The circuit court of the circuit in which the proceeding is held shall have power to enforce by proper proceeding the attendance and testimony of witnesses in such proceeding.

(b)  If any person called before the board as a witness in such proceeding, whether under subpoena or otherwise, except as privileged by law, refuses to answer any question which is relevant to the proceeding and is put to the witness by the board, a member thereof, or the person whose license is the subject of the proceeding, or disobeys any order of the circuit court relating to the proceeding, the board shall report the matter in writing to any judge of the circuit court of the circuit in which such proceeding is held and such person shall be cited to appear before the circuit judge to show cause why the person should not be punished for contempt of court under section 710-1077.

(c)  Any person who wilfully and knowingly makes under oath any false statement in connection with any such proceeding before the board shall be guilty of perjury and shall be subject to the penalty prescribed by law for perjury.  Whenever the board is satisfied that a witness has committed perjury in any proceeding before the board, it shall report the same to the prosecuting officer of the county in which the perjury took place, who shall prosecute the witness for perjury. [L 1949, c 151, §2; RL 1955, §60-10; am L 1965, c 96, §43; HRS §442-10; am L 1969, c 48, §5; am L 1984, c 95, §7 and c 243, §6]



§442-11 - Biennial renewal; fees; failure to renew.

§442-11  Biennial renewal; fees; failure to renew.  Every person holding a license to practice chiropractic in the State shall submit a renewal application with the board of chiropractic examiners on or before December 31 of each odd-numbered year and shall pay a renewal fee.  If the board has established continuing education requirements for renewal, the license shall not be renewed unless proof of compliance with the requirements is submitted.  A renewal notice shall be mailed to the last known address of all licensed chiropractors on or before November 30 of each odd-numbered year.

The failure, neglect, or refusal of any person holding a license to practice chiropractic to renew the license or to pay the renewal fee, after thirty days of delinquency, constitutes a forfeiture of the license; provided that the license shall be restored upon written application therefor together with proof of compliance with the continuing education requirements, if any, and a payment of all delinquent fees and a penalty fee, if the application and payments are made within a period of one year from the date of the inception of the forfeiture.  In the event, however, the forfeiture is permitted to continue over a period of one year, in addition to the foregoing requirements, the person may be required to submit to reexamination and successfully pass the reexamination. [L 1955, c 229, pt of §1(d); RL 1955, §60-10.1; am L 1957, c 316, §4; HRS §442-11; am L 1975, c 118, §7; am L 1984, c 7, §21 and c 243, §7; am L 1992, c 150, §4]



§442-12 - Display of license certificate.

§442-12  Display of license certificate.  Every holder of a license shall display the holder's license certificate in a conspicuous place in the holder's principal place of business or place of employment. [L 1955, c 229, pt of §1(d); RL 1955, §60-10.2; HRS §442-12; gen ch 1985; am L 1992, c 150, §5]



§442-13 - REPEALED.

§442-13  REPEALED.  L 1992, c 202, §195.



§442-14 - Change of residence.

§442-14  Change of residence.  Every holder of a license who leaves to reside outside the State, shall immediately notify the board of chiropractic examiners of the change in writing and the change shall be noted in the board records.  Failure to do so constitutes a violation and results in a forfeiture of the license, and it shall not be restored except upon the written application therefor and a payment to the board of a penalty fee. [L 1955, c 229, pt of §1(d); RL 1955, §60-10.4; HRS §442-14; am L 1984, c 7, §22; am L 1992, c 150, §6]



§442-15 - REPEALED.

§442-15  REPEALED.  L 1992, c 150, §8.



§442-16 - Board records.

§442-16  Board records.  The board shall keep for public inspection a record of all licenses issued containing:  the name, license number, effective and expiration dates of the license, and status of the license of the person to whom the license to practice chiropractic is issued. [L 1925, c 99, §11; RL 1935, §969; RL 1945, §2080; RL 1955, §60-11; am L Sp 1959 2d, c 1, §19; HRS §442-16; am L 1969, c 48, §6; am L 1992, c 150, §7]



§442-17 - Licensees, duties.

§442-17  Licensees, duties.  Chiropractic licensees shall observe and be subject to all state and municipal regulations relating to all matters pertaining to public health and may execute disability and health certificates so long as the same are confined to physical conditions and ailments which they are by law authorized to treat, which certificates shall be accepted by all officials, authorities, and boards operating within the State who are officially concerned with the matters or subject covered by the certificates. [L 1925, c 99, §12; RL 1935, §970; am L 1939, c 186, §2; RL 1945, §2081; RL 1955, §60-12; HRS §442-17; am L 1982, c 112, §3]



§442-18 - Disposition of fees; establishment of fees by rule.

§442-18  Disposition of fees; establishment of fees by rule.  (a)  All moneys received by the board under this chapter shall be paid to the director of commerce and consumer affairs and shall be deposited to the credit of the compliance resolution fund established pursuant to section 26-9(o).

(b)  All fees required by this chapter or in rules adopted by the board shall be as provided in rules adopted by the director of commerce and consumer affairs pursuant to chapter 91.  The examination fee may be paid directly to the testing agency by the director or the examinee. [L 1925, c 99, §13; RL 1935, §971; RL 1945, §2082; RL 1955, §60-13; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §442-18; am L 1984, c 7, §23; am L 1986, c 100, §3; am L 1997, c 232, §5]



§442-19 - Violations, penalty.

§442-19  Violations, penalty.  Any person who practices or attempts to practice chiropractic, or any person who buys, sells, or fraudulently obtains a license to practice chiropractic, whether recorded or not, or who uses the title "chiropractor" or "D.C.", or any word or title to induce, or tending to induce belief that the person is engaged in the practice of chiropractic, without first complying with this chapter; or any licensee under this chapter who uses the word "doctor" or the prefix "Dr." without the word "chiropractor" or "D.C." immediately following the licensee's name, or uses the letters "M.D." or the words "doctor of medicine", or the term "surgeon", or the term "physician", or the word "osteopath", or the letters "D.O.", or any other letters, prefixes, or suffixes, the use of which would indicate that the licensee is practicing a profession for which the licensee holds no license from the State, or any person who violates any of the provisions of this chapter, shall be fined not more than $1,000, or imprisoned not more than ninety days, or both. [L 1925, c 99, §14; RL 1935, §972; RL 1945, §2083; am L 1947, c 94, §1; RL 1955, §60-14; HRS §442-19; gen ch 1985; am L 1986, c 212, §2]



§442-20 - REPEALED.

§442-20  REPEALED.  L 1992, c 202, §196.






CHAPTER 443 - COLLECTION AGENCIES

CHAPTER 443

COLLECTION AGENCIES

REPEALED.  L 1979, c 76, §1.



CHAPTER 443A - DEBT COLLECTION PRACTICES

CHAPTER 443A

DEBT COLLECTION PRACTICES

REPEALED.  L 1987, c 191, §4.



CHAPTER 443B - COLLECTION AGENCIES

§443B-1 - Definitions.

§443B-1  Definitions.  As used in this chapter:

"Client" means a person who offered or extended credit which created a debt, or to whom a debt is owed, and who engages the professional services of a collection agency.  The term does not include any person who receives an assignment or transfer of a debt in default solely for the purpose of facilitating collection of a debt for another.

"Collection agency" means any person, whether located within or outside this State, who by oneself or through others offers to undertake or holds oneself out as being able to undertake or does undertake to collect for another person, claims or money due on accounts or other forms of indebtedness for a commission, fixed fee, or a portion of the sums so collected.

"Collection agency" includes:

(1)  Any person using any name other than the person's own in collecting the person's own claims with the intention of conveying, or which tends to convey the impression that a third party has been employed;

(2)  Any person who, in the conduct of the person's business for a fee, regularly repossesses any merchandise or chattels for another; and

(3)  Any person who regularly accepts the assignment of claims or money due on accounts or other forms of indebtedness and brings suits upon the assigned claims or money due on accounts or other forms of indebtedness in the person's own name; provided that any suits shall be initiated and prosecuted by an attorney who shall have been appointed by the assignee.

"Collection agency" does not include licensed attorneys at law acting within the scope of their profession, licensed real estate brokers, and salespersons residing in this State when engaged in the regular practice of their profession, nor banks, trust companies, building and loan associations, savings and loan associations, financial services loan companies, credit unions, companies doing an escrow business, individuals regularly employed on a regular wage or salary in the capacity of credit persons or in other similar capacity for a single employer who is not a collection agency, nor any public officer or any person acting under an order of court.

"Communication" means directly or indirectly conveying information regarding a debt to any person by any means.

"Debt" means any obligation or alleged obligation of a consumer to pay money or other forms of payment arising out of a transaction in which the money, property, insurance, or services, which are the subject of the transaction, are primarily for personal, family, or household purposes, whether or not such obligation has been reduced to judgment.

"Debtor" means any person or the person's spouse or reciprocal beneficiary, parent (if the person is a minor), guardian, executor, or administrator obligated or allegedly obligated to pay a debt.

"Department" means the department of commerce and consumer affairs.

"Director" means the director of commerce and consumer affairs.

"Material change" means any change of circumstance which might affect a collection agency's registration, including the assigning, selling, leasing, encumbering, or other transfer of the rights, privileges, and obligations of a collection agency, whether voluntarily or involuntarily or directly or indirectly, including by transfer of fifty-one per cent of control of any collection agency, whether by change in ownership or otherwise.

"Principal collector" means an individual who has been designated by a collection agency to assume responsibility for the operations and activities of the agency's office in this State.

"Regularly repossesses" means to locate, confiscate, and return merchandise or chattels to a client whenever the client requires service.

"Regular practice" means duties being of the sort or kind that are expected, ordinary, or typical of the profession.

"Regular wage or salary" means the expected, ordinary, or typical payment for employment. [L 1987, c 191, pt of §1; am L 1989, c 140, §2 and c 266, §3; am L 1990, c 246, §2; am L 1992, c 12, §1 and c 202, §58; am L 1997, c 383, §61; am L 1999, c 254, §3]

Case Notes

Kentucky-based company that contracted with the Hawaii medical services association (HMSA) to provide subrogation and "claims recovery services" was a "collection agency" within the meaning of this section, and subject to the registration requirements of §443B-3, where company was collecting "claims" that HMSA had against plaintiffs--money that company alleged was "due and owing".  117 H. 153, 177 P.3d 341.



§443B-2 - Powers and duties of the director.

§443B-2  Powers and duties of the director.  In addition to any other powers and duties authorized by law, the director shall:

(1)  Grant certificates of registration to collection agencies pursuant to this chapter;

(2)  Adopt, amend, or repeal rules as the director deems proper to fully effectuate this chapter;

(3)  Enforce this chapter and the rules relating to collection agencies;

(4)  Fine, suspend, terminate, or revoke any registration for any cause prescribed by this chapter, or for any violation of the rules, and refuse to grant any registration for any cause which would be grounds for revocation, termination, or suspension of a registration;

(5)  Investigate the actions of any person or agency acting or alleged to be acting in the capacity of a registrant under this chapter;

(6)  Order an audit of an account or an unannounced verification of an account's cash balance; and

(7)  Extend the deadlines required under this chapter and the rules; provided that the registrant or applicant meets the conditions and requirements prescribed. [L 1987, c 191, pt of §1; am L 1990, c 246, §4; am L 1992, c 202, §59]



§443B-3 - Registration required.

§443B-3  Registration required.  (a)  No collection agency shall collect or attempt to collect any money or any other forms of indebtedness alleged to be due and owing from any person who resides or does business in this State without first registering under this chapter.

(b)  Registration shall include:

(1)  Submission of a complete application for registration;

(2)  Submission of a certificate of good standing or a certificate of authority from the business registration division;

(3)  Payment of appropriate fees;

(4)  Filing and maintenance of a bond in the amount prescribed in section 443B-5;

(5)  Maintenance of a regular active business office in the State; and

(6)  Designation of a principal collector, as prescribed in section 443B-6.

(c)  Any collection agency which has filed a bond with the director and maintained that bond in full force and effect, and which has not filed an application and paid the registration fee within ninety days of June 6, 1987, shall submit an application in the same manner as a new applicant subject to the provisions of sections 443B-4 and 443B-6. [L 1987, c 191, pt of §1; am L 1990, c 246, §5; am L 1996, c 13, §12]

Note

Section 443B-7 referred to in text is repealed.

Case Notes

Although plaintiffs were "consumers" within the meaning of §§480-1 and 480-13, plaintiffs' payment of their Hawaii medical services association (HMSA) lien to the Kentucky-based company that contracted with HMSA to provide subrogation and "claims recovery services", but which had violated this section, did not constitute an injury for which plaintiffs could bring suit under §480-13(b).  117 H. 153, 177 P.3d 341.

Kentucky-based company that contracted with the Hawaii medical services association (HMSA) to provide subrogation and "claims recovery services" was a "collection agency" within the meaning of §443B-1, and subject to the registration requirements of this section, where company was collecting "claims" that HMSA had against plaintiffs--money that company alleged was "due and owing".  117 H. 153, 177 P.3d 341.



§443B-3.5 - Exempt out-of-state collection agency.

[§443B-3.5]  Exempt out-of-state collection agency.  (a)  A collection agency licensed or registered as a collection agency in another state, may apply for designation as an exempt out-of-state collection agency and conduct business in this State pursuant to this section.  A collection agency granted designation as an exempt out-of-state collection agency shall be exempt from registration and other regulatory requirements under this chapter except as provided in this section.

(b)  A collection agency may apply for designation as an exempt out-of-state collection agency; provided that the collection agency:

(1)  Is licensed or registered as a collection agency under the laws of a state that:

(A)  Regulates collection agencies; and

(B)  Does not require a Hawaii collection agency to obtain a license or register to collect debts in that state if the activities of the Hawaii collection agency are limited to those described in paragraphs (2), (3), and (4);

(2)  Is collecting debts on behalf of an out-of-state creditor;

(3)  Does not solicit or engage in collection activities for clients in this State; and

(4)  Only collects debts in this State using interstate communication methods, including telephone, facsimile, or mail.

(c)  An applicant for designation as an exempt out-of-state collection agency shall submit the following:

(1)  An application for an out-of-state collection agency exemption as prescribed by the director;

(2)  Verification that:

(A)  The collection agency holds a current license, permit, or registration to conduct business as a collection agency in another state;

(B)  Is in good standing with and has complied with the laws of that state, including the maintenance of a bond, if required, and in the amount required by the state; and

(C)  The collection agency's state of licensure does not require Hawaii collection agencies to register or become licensed in that state before collecting debts in that state;

(3)  An agreement in writing to comply with the requirements of sections 443B-9, 443B-15, 443B-16, 443B-17, 443B-18, and 443B-19; and

(4)  Payment of the following nonrefundable fees:

(A)  With the application, an application fee of $25; and

(B)  Upon approval of an out-of-state collection agency exemption, the compliance resolution fund fee for collection agencies.

(d)  An exempt out-of-state collection agency may renew the exemption biennially by June 30 of each even-numbered year pursuant to subsection (c).

(e)  An out-of-state collection agency shall not collect or  attempt to collect any money or any other form of indebtedness alleged to be due and owing from any person who resides or does business in this State without first registering under this chapter or receiving an exemption pursuant to this section.

(f)  An exempt out-of-state collection agency shall be subject to sections 443B-9, 443B-15, 443B-16, 443B-17, 443B-18, and 443B-19, and all remedies provided by this chapter and by any other law. [L 2000, c 135, §1]



§443B-4 - Application for registration.

[§443B-4]  Application for registration.  The director shall prescribe the form of the application for registration.  Each application shall be accompanied by the appropriate fees and the bond or bonds required by section 443B-5. [L 1987, c 191, pt of §1]



§443B-4.51 - Certificate of registration.

[§443B-4.51]  Certificate of registration.  Each certificate of registration shall be in a form prescribed and signed by the director, and shall be issued in the name of the department. [L 1990, c 246, pt of §1]



§443B-4.52 - Notice of termination of business.

§443B-4.52  Notice of termination of business.  (a)  Not less than sixty days before a collection agency terminates its business operations in the State, the registrant shall transmit a statement to the director and to each of the agency's clients indicating:

(1)  That the registrant intends to terminate business in this State;

(2)  The effective date of the termination; and

(3)  That prior to the termination, the registrant shall lawfully expend or disburse all funds acquired in the course of business.

(b)  If the registrant intends to transfer its client accounts to another collection agency, the notification shall also include:

(1)  The name, address, telephone number, and registration number of the purchasing agency, and the purchasing agency's principal collector in this State to whom the accounts will be assigned; and

(2)  The date on which the purchasing agency intends to begin servicing the accounts transferred by the terminating agency.

(c)  Registration is not canceled until the director has received the notice of termination, the terminating collection agency's registration, and if applicable, verified the validity of the purchasing agency's registration. [L 1990, c 246, pt of §1; am L 1997, c 40, §9]



§443B-4.53 - Termination of business and surrender of certificate of registration.

[§443B-4.53]  Termination of business and surrender of certificate of registration.  Within ten days after termination of the business, the registrant shall surrender the certificate of registration to the director. [L 1990, c 246, pt of §1]



§443B-4.54 - Notification of change.

[§443B-4.54]  Notification of change.  Every collection agency shall notify the director in writing of any material change at any time during the application process or the period of registration. [L 1990, c 246, pt of §1]



§443B-4.55 - Single act; evidence of practice.

[§443B-4.55]  Single act; evidence of practice.  Evidence that a collection agency has committed any act which is prohibited by this chapter shall be sufficient to justify the remedies set forth in this chapter, without proof of a general course of conduct. [L 1990, c 246, pt of §1]



§443B-4.56 - Transfer of registration.

[§443B-4.56]  Transfer of registration.  No registration, including the rights, privileges, and obligations thereof, shall be assigned, sold, leased, encumbered, or otherwise transferred, voluntarily or involuntarily, directly or indirectly, including by transfer of control of any collection agency, whether by change in ownership or otherwise, except upon written application to and approval by the director.  The form of the application shall be prescribed by the director. [L 1990, c 246, pt of §1]



§443B-4.57 - Fine, revocation, suspension, termination, denial of registration, renewal of registration, or restoration of registration.

§443B-4.57  Fine, revocation, suspension, termination, denial of registration, renewal of registration, or restoration of registration.  In addition to any other actions authorized by law, the director may fine any agency, revoke or terminate any registration, suspend the right of the registrant to use the registration, or refuse to renew or restore a registration for any cause authorized by law, including but not limited to the following:

(1)  Dishonesty, deceit, fraud, or gross negligence in conducting business as a collection agency;

(2)  Advertising by means of false and deceptive statements or by statements which tend to deceive or defraud;

(3)  Advertising or acting as a collection agency without a current and active certificate of registration issued under this chapter;

(4)  Violation of any provision of this chapter or the rules adopted pursuant thereto;

(5)  Commingling of clients' funds or other property;

(6)  Breach of fiduciary duty;

(7)  Failure to notify the director in writing of any material change in information; and

(8)  Providing false or misleading information at the time of application or during the time of registration. [L 1990, c 246, pt of §1; am L 1992, c 202, §60]



§443B-4.58 - Biennial renewal requirement.

[§443B-4.58]  Biennial renewal requirement.  (a)  Each collection agency shall renew its registration by June 30 of each even-numbered year.

(b)  When renewing its registration, an agency shall submit to the director the following:

(1)  An application on a form prescribed by the director;

(2)  Satisfactory evidence that the collection agency is bonded as required by section 443B-5;

(3)  A certificate of good standing or a certificate of authority issued by the business registration division, if the applicant is a corporation, partnership, or joint venture;

(4)  The name and business address of the applicant's principal collector who is authorized to directly manage and control the daily operations of the applicant's Hawaii office; and

(5)  A renewal fee in the amount specified by rule.

(c)  Failure on the part of a collection agency to renew its registration as provided in subsection (a) shall cause the registration to be forfeited; provided that the director may make an exception for good cause shown. [L 1990, c 246, pt of §1]



§443B-4.59 - Restoration of forfeited registration.

§443B-4.59  Restoration of forfeited registration.  (a)  A forfeited registration may be restored by submitting an application provided by the director and by paying a delinquent renewal fee and a restoration fee in the amount specified by rule.

(b)  Failure to restore a forfeited registration within sixty days of forfeiture shall cause the registration to be terminated.

(c)  The director may extend the sixty-day limitation for good cause shown.

(d)  Upon termination of registration, the collection agency shall cease to do business. [L 1990, c 246, pt of §1; am L 1992, c 202, §61]



§443B-4.60 - Collecting without a registration.

[§443B-4.60]  Collecting without a registration.  Any collection agency whose registration has been terminated but continues to conduct business as a collection agency shall be engaging in an unregistered activity, and any agency so engaged, and any employee or agent of the agency who engages in an unregistered activity, shall be subject to the sanctions provided in this chapter.  Nothing in this chapter shall be deemed to limit or prohibit other available civil or criminal actions against an agency engaged in an unregistered activity or any employee or agent of the agency engaged in an unregistered activity. [L 1990, c 246, pt of §1]



§443B-4.61 - REPEALED.

§443B-4.61  REPEALED.  L 1992, c 202, §197.



§443B-4.62 - Audits.

[§443B-4.62]  Audits.  (a)  When the director has reasonable cause to believe that a registrant created deficiencies or other problems in accounts which hold funds or other forms of payment collected on behalf of a complainant, the director may order an audit of the account or accounts, or an unannounced verification of the account's cash balance.  The audit or verification shall be conducted by a certified public accountant, public accountant, or other designee of the director.

(b)  If an audit or unannounced verification of an account ordered by the director reveals deficiencies or other problems in accounts which hold client funds and other forms of payment, the cost of the audit or the verification shall be paid by the collection agency.  If an audit or unannounced verification of an account ordered by the director does not reveal deficiencies and problems in accounts, the cost of the audit or unannounced verification shall be paid by the complainant.  Failure of a collection agency to pay for an audit or unannounced verification within thirty days of receipt of the billing statement shall result in suspension of the agency's registration until payment is made. [L 1990, c 246, pt of §1]



§443B-4.63 - Furnishing deceptive forms.

[§443B-4.63]  Furnishing deceptive forms.  It is unlawful for any person who is not a registered collection agency to design, compile, or furnish any form knowing that the form could be used to create a belief in a debtor that the person who designed, compiled or furnished the form is a collection agency. [L 1990, c 246, pt of §1]



§443B-5 - Bond.

§443B-5  Bond.  (a)  Each collection agency shall file and maintain with the director a bond in the penal sum of $25,000 for the first office in this State and $15,000 for each additional office in this State.

(b)  All bonds required by this section shall be issued by a surety company authorized to do business in the State, and shall run to the State.  The bond shall be conditioned that the collection agency faithfully, promptly, and truly shall account and pay within thirty days after the calendar month, to its clients the net proceeds due on all collections made during the calendar month.  The bond shall be conditioned further that the collection agency will comply with all requirements of this chapter or any other statute now in force or hereafter enacted with respect to the duties, conduct, obligations, and liabilities of collection agencies.

(c)  In addition to any other remedy, the director or any person claiming to have sustained damage by reason of any breach of the conditions of the bond may bring action on the bond for the recovery of any damages sustained therefrom.  The liability of the surety shall not exceed the amount of the bond issued to the collection agency for which the bond was issued.

(d)  The bond shall be continuous in form and remain in full force and effect unless terminated or canceled by the surety.  Termination or cancellation shall not be effective, unless notice thereof is delivered by the surety to the director and the collection agency at least sixty days prior to the date of termination or cancellation.

(e)  Failure, refusal, or neglect of a collection agency to maintain in full force and effect a bond as required by this section shall cause the automatic suspension of the registration of the collection agency effective as of the date of expiration, termination, or cancellation of the bond.  The director shall not reinstate the affected registration until satisfactory proof of bond coverage is submitted to the director as required by this section.  Failure to effect a reinstatement of a suspended registration within sixty days of the expiration of the requirements of registration shall cause it to be forfeited, thereby forfeiting all registration and biennial renewal fees.  A collection agency, within fifteen days after receipt of the notification of the registration forfeiture, may request an administrative hearing to review the forfeiture pursuant to chapter 91.

(f)  Upon expiration, termination, or cancellation of the bond, the collection agency shall cease to do business as a collection agency in this State and the collection agency shall not resume business in this State until a bond as required in subsection (a) is submitted to the director. [L 1987, c 191, pt of §1; am L 1990, c 246, §§6, 7]



§443B-6 - Place of business; principal collector.

[§443B-6]  Place of business; principal collector.  (a)  A collection agency shall have and maintain a regular active business office in the State for the purpose of conducting collection agency business.  The business office shall be open to the public during stated reasonable business hours.

(b)  Every collection agency shall designate a principal collector to assume responsibility for the direct management and control of the daily operation of the office. [L 1987, c 191, pt of §1]



§443B-7 - REPEALED.

§443B-7  REPEALED.  L 1992, c 202, §198.



§443B-8 - Manner in which records, funds, and other forms of indebtedness are to be kept by collection agencies.

§443B-8  Manner in which records, funds, and other forms of indebtedness are to be kept by collection agencies.  (a)  Every collection agency shall keep and maintain a permanent record or have immediate access to copies of the permanent record of all funds and other forms of indebtedness collected by it, and of all disbursements.  Every collection agency shall maintain and keep a record of all clients' funds or have immediate access to copies of the record.  No person wilfully shall make any false entry in any collection agency record, or intentionally mutilate, destroy, conceal, or in any way dispose of any record.

(b)  A collection agency shall not commingle the money of its clients with its own, but shall maintain a separate trust account for clients' funds in a federally insured financial institution. [L 1987, c 191, pt of §1; am L 1990, c 246, §9]



§443B-9 - Collection, attorney's, or commission fees; exception.

§443B-9  Collection, attorney's, or commission fees; exception.  (a)  A collection agency shall not collect, or attempt to collect, any collection fee or attorney's fee or commission from any debtor; provided that an attorney's fee or commission may be collected after filing of a suit against any debtor and the fee or commission shall not be in excess of twenty-five per cent of the unpaid principal balance.  All attorney's fees or commissions collected by a collection agency shall be remitted to the attorney and no portion of the collection shall be retained by the collection agency.

(b)  This section shall not prohibit a collection agency from collecting, or attempting to collect, from a debtor, a commission authorized under a contract with the University of Hawaii, or a contract with the department of taxation pursuant to sections 231-13 and 231-26. [L 1987, c 191, pt of §1; am L 1996, c 280, §2; am L 1999, c 68, §3; am L 2002, c 213, §3]



§443B-10 - Reports and payments by agency.

§443B-10  Reports and payments by agency.  Every collection agency shall, within thirty days after the close of each calendar month, report and pay to its clients the net amount due to each client out of all collections made during the preceding calendar month.

In the event the gross amount due is paid to a client and the client fails to pay a collection agency any sums due under this section, the collection agency shall have, in addition to other remedies provided by law, the right to offset any moneys due the collection agency under this section against any moneys due its client. [L 1987, c 191, pt of §1; am L 1990, c 246, §10]



§443B-10 - .

[§443B-10.5]  Fiduciary responsibility.  Each collection agency shall be considered a fiduciary with respect to its clients and shall keep and disburse funds collected on its client's behalf in strict compliance with any agreement made with a client and with all applicable laws. [L 1990, c 246, pt of §1]



§443B-11 - Action on collection agency bond.

[§443B-11]  Action on collection agency bond.  If a collection agency has failed to account for and pay over the proceeds of any collection made, the client shall have, in addition to all other legal remedies, a right of action in the client's own name on the bond given pursuant to this chapter and the total of all recoveries from the sureties shall not exceed the face of the bond.  Upon entering judgment for plaintiff in any action on the bond required by this chapter, for more than any sum which may have been tendered in court by the defendant, the court shall include in the judgment reasonable compensation for the services of plaintiff's attorney in the action. [L 1987, c 191, pt of §1]



§443B-12 - Remedies not exclusive.

[§443B-12]  Remedies not exclusive.  The remedies provided for in this chapter are in addition to and not exclusive of any other remedies provided by law. [L 1987, c 191, pt of §1]



§443B-13 - Jurisdiction of courts.

[§443B-13]  Jurisdiction of courts.  The various district courts of the State shall have concurrent jurisdiction with the circuit courts in all criminal prosecutions for violations of this chapter. [L 1987, c 191, pt of §1]



§443B-14 - Penalties.

[§443B-14]  Penalties.  (a)  Violation of this chapter by an individual is punishable by a fine of not more than $500.

(b)  Violation of this chapter by persons other than an individual is punishable by a fine of not more than $1,000.  Any officer, agent, or employee of a collection agency who personally participates in any violation of this chapter by the collection agency is subject to penalties prescribed in subsection (a) of this section. [L 1987, c 191, pt of §1]



§443B-15 - Threats or coercion.

§443B-15  Threats or coercion.  No collection agency shall collect or attempt to collect any money or other forms of indebtedness alleged to be due and owing by means of any threat, coercion, or attempt to coerce, including any conduct which is described as follows:

(1)  The use, or express or implicit threat of use, of violence or other criminal means to cause harm to the person, reputation, or property of any person;

(2)  The accusation or threat to falsely accuse any person of fraud or any crime or any conduct which, if true, would tend to disgrace the other person or in any way subject a person to ridicule or any conduct which, if true, would tend to disgrace the other person or in any way subject a person to the ridicule or contempt of society;

(3)  False accusations made to another person, including any credit reporting agency that a debtor or an alleged debtor has not paid a just debt, or threat to so make false accusations;

(4)  The threat to sell or assign to another the obligation of a debtor or an alleged debtor with an attending representation or implication that the result of the sale or assignment would be that the debtor or alleged debtor would lose any defense to the claim or would be subjected to harsh, vindictive, or abusive collection attempts; and

(5)  The threat that nonpayment of an alleged claim will result in the arrest of any person. [L 1987, c 191, pt of §1; am L 1990, c 246, §11]



§443B-16 - Harassment and abuse.

[§443B-16]  Harassment and abuse.  No collection agency shall oppress, harass, or abuse any person in connection with the collection of or attempt to collect any claim alleged to be due and owing by that person or another in any of the following ways:

(1)  The use of profane or obscene language that is intended to abuse the hearer or reader;

(2)  The placement of telephone calls without disclosure of the caller's identity or with the intent to harass, or threaten any person at the called number; and

(3)  Causing expense to any person in the form of long distance telephone tolls, telegram fees, or other charge incurred by a medium of communication, by concealment of the true purpose of the notice, letter, message, or communication. [L 1987, c 191, pt of §1]



§443B-17 - Unreasonable publication.

[§443B-17]  Unreasonable publication.  No collection agency shall unreasonably publicize information relating to any alleged indebtedness or debtor, in any of the following ways:

(1)  The disclosure, publication, or communication of any false information relating to the indebtedness of a debtor or alleged debtor to any employer or the employer's agent;

(2)  The disclosure, publication, or communication of false information relating to the indebtedness of a debtor or alleged debtor to any relative or family member of the debtor or alleged debtor;

(3)  The disclosure, publication, or communication of any information by a collection agency relating to the indebtedness of a debtor or alleged debtor by publishing or posting any list of debtors, except for the publication of "stop lists" to point-of-sale locations where credit is extended, or by advertising for sale any claim to enforce payment thereof or in any other manner other than through proper legal action, process, or proceeding; and

(4)  The use of any form of communication by a collection agency to the debtor or alleged debtor, which ordinarily may be seen by any other person, that displays or conveys any information about the alleged claim other than the name, address, and phone number of the collection agency. [L 1987, c 191, pt of §1]



§443B-18 - Fraudulent, deceptive, or misleading representations.

§443B-18  Fraudulent, deceptive, or misleading representations.  No collection agency shall use any fraudulent, deceptive, or misleading representation or means to collect, or attempt to collect, claims or to obtain information concerning a debtor or alleged debtor, including any conduct which is described as follows:

(1)  The use of any company name while engaged in the collection of claims other than the true name of the collection agency;

(2)  The failure to disclose clearly:

(A)  In the initial written and initial oral communication made to collect, or attempt to collect, a claim or to obtain, or attempt to obtain, information about a debtor or alleged debtor that the collection agency is attempting to collect a claim and that any information obtained will be used for that purpose; and

(B)  In subsequent communications that the communication is from a debt collector;

provided that this paragraph shall not apply to a formal pleading made in connection with a legal action;

(3)  Any false representation that the collection agency has in its possession information or something of value for the debtor or alleged debtor that is made to solicit or discover information about the debtor or alleged debtor;

(4)  The failure to disclose clearly the name and full business address of the person to whom the claim has been assigned for collection or to whom the claim is owed at the time of making any demand for money;

(5)  Any false representation or implication of the character, extent, or amount of a claim against a debtor or alleged debtor, or of its status in any legal proceeding;

(6)  Any false representation or false impression that any collection agency is vouched for, bonded by, affiliated with, or an instrumentality, agent, or official of, this State or any agency of federal, state, or local government;

(7)  The use or distribution or sale of any written communication which simulates or is falsely represented to be a document authorized, issued, or approved by a court, an official, or any other legally constituted or authorized authority, or which creates a false impression about its source, authorization, or approval;

(8)  Any representation that an existing obligation of the debtor or alleged debtor may be increased by the addition of attorney's fees, investigation fees, service fees, and any other fees or charges when in fact the fees or charges may not legally be added to the existing obligations; or

(9)  Any false representation or false impression about the status or true nature of, or the services rendered by, the collection agency or its business. [L 1987, c 191, pt of §1; am L 2001, c 25, §1]



§443B-19 - Unfair or unconscionable means.

[§443B-19]  Unfair or unconscionable means.  No collection agency shall use unfair or unconscionable means to collect or attempt to collect any claim in any of the following ways:

(1)  The seeking or obtaining of any written statement or acknowledgment in any form that a debtor or alleged debtor's obligation is one incurred for necessities of life where the original obligation was not in fact incurred for these necessities;

(2)  The seeking or obtaining of any written statement or acknowledgment in any form containing an affirmation of any obligation by a debtor or alleged debtor who has been declared bankrupt, without clearly disclosing the nature and consequences of the affirmation and the fact that the debtor or alleged debtor is not legally obligated to make the affirmation;

(3)  The collection of or the attempt to collect from a debtor or alleged debtor all or any part of the collection agency's fees or charges for services rendered;

(4)  The collection of or the attempt to collect any interest or other charge, fee, or expense incidental to the principal obligation unless the interest or incidental fee, charge, or expense is expressly authorized by the agreement creating the obligation and legally chargeable to the debtor or alleged debtor; or unless the interest or incidental fee, charge, or expense is expressly authorized by law; and

(5)  Any communication with a debtor or alleged debtor whenever it appears that the debtor or alleged debtor is represented by an attorney and the attorney's name and address are known. [L 1987, c 191, pt of §1]



§443B-20 - Unfair competition, unfair or deceptive acts or practices.

[§443B-20]  Unfair competition, unfair or deceptive acts or practices.  A violation of this chapter by a collection agency shall constitute unfair methods of competition and unfair or deceptive acts or practices in the conduct of any trade or commerce for the purpose of section 480-2. [L 1987, c 191, pt of §1]



§443B-21 - Severability.

[§443B-21]  Severability.  If any provision of this chapter or the application thereof to any person or circumstance is held invalid, the invalidity does not affect the other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable. [L 1990, c 246, pt of §1]






CHAPTER 444 - CONTRACTORS

§444-1 - Definitions.

§444-1  Definitions.  As used in this chapter:

"Board" means the contractors license board.

"Chlorofluorocarbon" or "CFC" means any member of the family of substances containing carbon, fluorine, and chlorine, including, without limitation, those compounds known as CFC-11, CFC-12, CFC-13, CFC-14, CFC-113, CFC-114, CFC-115, CFC-116, CFC-500, CFC-502, and CFC-503, and any combination or mixture containing any of these chlorofluorocarbon compounds.

"Contractor" means any person who by oneself or through others offers to undertake, or holds oneself out as being able to undertake, or does undertake to alter, add to, subtract from, improve, enhance, or beautify any realty or construct, alter, repair, add to, subtract from, improve, move, wreck, or demolish any building, highway, road, railroad, excavation, or other structure, project, development, or improvement, or do any part thereof, including the erection of scaffolding or other structures or works in connection therewith.

"Contractor", to the extent allowed under federal law includes a subcontractor, a specialty contractor, and any person, general engineering, general building, or specialty contractor who performs any of the activities listed in the previous paragraph directly or indirectly for the federal government.

"Department" means the department of commerce and consumer affairs.

"Director" means the director of commerce and consumer affairs.

"Hydrochlorofluorocarbon" or "HCFC" means any member of the family of substances containing hydrogen, carbon, fluorine, and chlorine, including, without limitation, those compounds known as HCFC-22 and HCFC-123 and any combination or mixture containing any of three hydrochlorofluorocarbon compounds.

"Investigator" means any person employed by the department of commerce and consumer affairs to investigate matters relating to any person who furnishes commodities or services for which a license is required from the department or any board or commission thereunder.

"Refrigerant recovery and recycling equipment" means a device used to recover and to purify CFCs from a device for later reuse.

"RME" means responsible managing employee.

"Sale" means any arrangement between two or more persons as a result of which there is, or is to be, a transfer of property for a consideration.

If any provision of this section, or the application thereof to any person, or circumstances, is held to be invalid, the invalidity shall not affect other provisions or applications of this section which can be given effect without the invalid provision or application, and to this end the provisions of this section are severable. [L 1957, c 305, §1(s 1); Supp, §166A-1; HRS §444-1; am L 1969, c 56, §1; am L 1970, c 203, §2; am L 1974, c 112, §1(2); am L 1983, c 274, §2; am L 1984, c 98, §1; gen ch 1985; am L 1989, c 77, §9; am L 1990, c 316, §7; am L 1992, c 202, §62 and c 264, §8; am L 2000, c 286, §3]

Note

Definition of "state resident" for purposes of federal construction employment preferences.  L 2000, c 286, §§1, 2.

Cross References

CFCs, see chapter 342C.

Case Notes

Honolulu ordinances setting forth requirements for issuance of electrical contractor's license are invalid under §70-105, since this chapter indicates legislative intent to be the exclusive legislation applicable to contractors.  52 H. 550, 481 P.2d 116.



§444-2 - Exemptions.

§444-2  Exemptions.  This chapter shall not apply to:

(1)  Officers and employees of the United States, the State, or any county while in the performance of their governmental duties;

(2)  Any person acting as a receiver, trustee in bankruptcy, personal representative, or any other person acting under any order or authorization of any court;

(3)  A person who sells or installs any finished products, materials, or articles of merchandise that are not actually fabricated into and do not become a permanent fixed part of the structure, or to the construction, alteration, improvement, or repair of personal property;

(4)  Any project or operation for which the aggregate contract price for labor, materials, taxes, and all other items is not more than $1,000.  This exemption shall not apply in any case where a building permit is required regardless of the aggregate contract price, nor where the undertaking is only a part of a larger or major project or operation, whether undertaken by the same or a different contractor or in which a division of the project or operation is made in contracts of amounts not more than $1,000 for the purpose of evading this chapter or otherwise;

(5)  A registered architect or professional engineer acting solely in the person's professional capacity;

(6)  Any person who engages in the activities regulated in this chapter as an employee with wages as the person's sole compensation;

(7)  Owners or lessees of property who build or improve residential, farm, industrial, or commercial buildings or structures on property for their own use, or for use by their grandparents, parents, siblings, or children and who do not offer the buildings or structures for sale or lease; provided that this exemption shall not apply to electrical or plumbing work that must be performed only by persons or entities licensed under this chapter, or to the owner or lessee of the property if the owner or lessee is licensed under chapter 448E.  In all actions brought under this paragraph, proof of the sale or lease, or offering for sale or lease, of the structure not more than one year after completion is prima facie evidence that the construction or improvement of the structure was undertaken for the purpose of sale or lease; provided that this provision shall not apply to residential properties sold or leased to employees of the owner or lessee; provided further that in order to qualify for this exemption the owner or lessee must register for the exemptions as provided in section 444-9.1.  Any owner or lessee of property found to have violated this paragraph shall not be permitted to engage in any activities pursuant to this paragraph or to register under section 444-9.1 for a period of three years.  There is a presumption that an owner or lessee has violated this section, when the owner or lessee obtains an exemption from the licensing requirements of section 444-9 more than once in two years;

(8)  Any joint venture if all members thereof hold licenses issued under this chapter;

(9)  Any project or operation where it is determined by the board that less than ten persons are qualified to perform the work in question and that the work does not pose a potential danger to public health, safety, and welfare; or

(10)  Any public works project that requires additional qualifications beyond those established by the licensing law and which is deemed necessary and in the public interest by the contracting agency. [L 1957, c 305, §1(s 2); Supp, §166A-2; HRS §444-2; am L 1969, c 163, §1; am L 1974, c 112, §1(3); am L 1975, c 128, §1; am L 1976, c 200, pt of §1; am L 1985, c 215, §1; gen ch 1985; am L 1986, c 182, §1; am L 1989, c 142, §2; am L 1992, c 258, §1 and c 269, §2; am L 1996, c 172, §3]

Case Notes

Defendant's motion to dismiss denied; because it was feasible that plaintiff's actions constituted that of a "professional engineer acting solely in [its] professional capacity", it was not apparent that [this chapter] barred plaintiff from bringing lawsuit.  216 F. Supp. 2d 1133.

Promise by defendant to pay plaintiff for work performed and moneys expended established an employment relationship and took matter outside of chapter under paragraph (7).  58 H. 257, 567 P.2d 824.

While a member of the public who violates the owner-builder exemption under paragraph (7) (1993) by selling or leasing the subject property within one year of completion is subject to the sanctions imposed under paragraph (7), that party is not precluded from enforcing the underlying contract with an unlicensed contractor.   92 H. 117 (App.), 987 P.2d 1015.

Pursuant to paragraph (7), homeowners did not have the benefit of, and, as to homeowners, contractor was not obligated to comply with, the disclosure provisions of §444-25.5.  109 H. 96 (App.), 123 P.3d 691.



§444-3 - Contractors license board.

§444-3  Contractors license board.  (a)  There shall be a contractors license board of thirteen members.

(b)  Of the board members:

(1)  Ten shall be contractors who have been actively engaged in the contracting business for a period of not less than five years preceding the date of their appointment;

(2)  Five shall be general engineering or building contractors, five shall be specialty contractors, and three shall be noncontractors.  No member shall receive any compensation for the member's services, but each shall be reimbursed for necessary traveling expenses incurred in the performance of duties.

(c)  Each county shall be represented on the board.

(d)  No one, except the three noncontractor members, shall be eligible for appointment who does not at the time of the member's appointment hold a valid and unexpired license to operate as a contractor. [L 1957, c 305, §1(s 3); am L Sp 1959 2d, c 1, §§5, 6, 15; am L 1963, c 114, §3; am L 1965, c 279, §1; Supp, §166A-3; HRS §444-3; am L 1982, c 204, §8; am L 1983, c 124, §17 and c 275, §1; am L 1992, c 202, §63; am L 1993, c 322, §5]



§444-4 - Powers and duties of board.

§444-4  Powers and duties of board.  In addition to any other powers and duties authorized by law, the board shall:

(1)  Grant licenses, including conditional licenses, to contractors pursuant to this chapter and rules;

(2)  Adopt, amend, or repeal such rules as the board may deem proper fully to effectuate this chapter and carry out the purpose thereof, which is the protection of the general public.  All rules shall be approved by the governor and the director, and when adopted pursuant to chapter 91, shall have the force and effect of law.  The rules may forbid acts or practices deemed by the board to be detrimental to the accomplishment of the purpose of this chapter.  The rules may require contractors to make reports to the board containing any items of information as will better enable the board to enforce this chapter and rules, or as will better enable the board from time to time to amend the rules more fully to effectuate the purposes of this chapter.  The rules may require contractors to furnish reports to owners containing any matters of information as the board deems necessary to promote the purpose of this chapter.  The enumeration of specific matters which may properly be made the subject of rules shall not be construed to limit the board's general power to make all rules necessary fully to effectuate the purpose of this chapter;

(3)  Adopt rules pursuant to chapter 91 necessary to implement the provisions of this chapter relating to CFCs, including, but not limited to, procedures for the disposal of air conditioning units utilizing CFCs that include mandatory recovery and recycling of CFCs;

(4)  Enforce this chapter and rules adopted pursuant thereto;

(5)  Suspend or revoke any license for any cause prescribed by this chapter, or for any violation of the rules, and refuse to grant, renew, restore, or reinstate any license for any cause which would be grounds for revocation or suspension of a license;

(6)  Publish and distribute pamphlets and circulars containing any information as the board deems proper to further the accomplishment of the purpose of this chapter;

(7)  Contract for professional testing services to prepare, administer, and grade the examinations for applicants as may be required for the purposes of this chapter.  The board shall determine the scope and length of the examinations, whether the examinations shall be oral, written, or both, and the score that shall be deemed a passing score;

(8)  Order summary suspension of a license; provided that summary suspensions may be delegated in accordance with section 436B-23;

(9)  Issue informal nonbinding interpretations or declaratory rulings, and conduct contested case proceedings pursuant to chapter 91; and

(10)  Subpoena witnesses and documents, administer oaths, receive affidavits and oral testimony, including telephonic communications. [L 1957, c 305, §1 (pt of §4); am L 1965, c 96, §107; Supp, pt of §166A-4; HRS §444-4; am L 1973, c 117, §1; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 1985, c 160, §1; am L 1989, c 77, §10 and c 268, §1; am L 1990, c 316, §8; am L 1992, c 202, §64; am L 1995, c 20, §1]

Case Notes

Rulemaking authority of the board.  51 H. 673, 466 P.2d 1009.



§444-5 - Other assistants.

§444-5  Other assistants.  Subject to chapter 76 the department may employ and remove such administrative and clerical assistants as the contractors license board may require. [L 1957, c 305, §1(pt of §4); am L Sp 1959 2d, c 1, §15; am L 1963, c 114, §3; Supp, pt of §166A-4; am L 1967, c 85, §3; HRS §444-5; am L 1974, c 112, §1(4); am L 1982, c 204, §8; gen ch 1985; am L 1992, c 202, §65; am L 2000, c 253, §150]



§444-6 - REPEALED.

§444-6  REPEALED.  L 1992, c 202, §199.



§444-7 - Classification.

§444-7  Classification.  (a)  For the purpose of classification, the contracting business includes any or all of the following branches:

(1)  General engineering contracting;

(2)  General building contracting;

(3)  Specialty contracting.

(b)  A general engineering contractor is a contractor whose principal contracting business is in connection with fixed works requiring specialized engineering knowledge and skill, including the following divisions or subjects:  irrigation, drainage, water power, water supply, flood control, inland waterways, harbors, docks and wharves, shipyards and ports, dams and hydroelectric projects, levees, river control and reclamation works, railroads, highways, streets and roads, tunnels, airports and airways, sewers and sewage disposal plants and systems, waste reduction plants, bridges, overpasses, underpasses and other similar works, pipelines and other systems for the transmission of petroleum and other liquid or gaseous substances, parks, playgrounds and other recreational works, refineries, chemical plants and similar industrial plants requiring specialized engineering knowledge and skill, powerhouses, power plants and other utility plants and installations, mines and metallurgical plants, land levelling and earth-moving projects, excavating, grading, trenching, paving and surfacing work and cement and concrete works in connection with the above mentioned fixed works.

(c)  A general building contractor is a contractor whose principal contracting business is in connection with any structure built, being built, or to be built, for the support, shelter, and enclosure of persons, animals, chattels, or movable property of any kind, requiring in its construction the use of more than two unrelated building trades or crafts, or to do or superintend the whole or any part thereof.

(d)  A specialty contractor is a contractor whose operations as such are the performance of construction work requiring special skill such as, but not limited to, electrical, drywall, painting and decorating, landscaping, flooring, carpet laying by any installation method, plumbing, or roofing work, and others whose principal contracting business involves the use of specialized building trades or crafts. [L 1957, c 305, §1(s 6); Supp, §166A-6; HRS §444-7; am L 1989, c 162, §1]



§444-7.5 - Asbestos contractors.

[§444-7.5]  Asbestos contractors.  (a)  The board shall provide for the licensure or permitted activities as a specialty contractor of any person who engages in any activity involving the application, enclosure, removal, encapsulation, renovation, repair, demolition, or other disturbances of friable asbestos or asbestos-containing material that may become friable during the activity; provided that this section shall not apply to activities such as maintenance, repair, or removal of asbestos pipe or sheets, vinyl asbestos floor materials or asbestos- bituminous or resinous material as well as other activities that the board may exempt which are incidental to the primary purpose for which the contractor holds a license and if they were performed in a manner that no health hazard is posed to the public, the contractor, or the contractor's employees.

(b)  No person shall be licensed as an asbestos contractor unless that person meets all requirements of subsection (c) in addition to the requirements in section 444-11.

(c)  The licensing requirements and procedures, and the standards of conduct for individuals licensed as an asbestos contractor shall be as provided by rules and shall include, but shall not be limited to, provisions for the following:

(1)  Examination;

(2)  Registration of employees;

(3)  Training, experience, and any other certification standards for contractors and their employees;

(4)  Protective equipment standards;

(5)  Application, enclosure, removal, encapsulation, renovation, repair and demolition procedures;

(6)  Hazardous waste disposal;

(7)  Clean-up procedures;

(8)  Monitoring;

(9)  Health examinations;

(10)  Continuing education;

(11)  Administrative procedures; and

(12)  Fees.

The board shall consult with and shall initiate and maintain cooperative agreements with the departments of health, and labor and industrial relations, or any other state, federal, or county departments or agencies and the University of Hawaii or their community colleges in the development of these rules, and to develop procedures and methods for the enforcement of any asbestos activity.

(d)  The board, the departments of commerce and consumer affairs, labor and industrial relations, and the department of health shall have the right of entry to any job site and access to any records of the licensee for purposes of inspection for health or safety hazards.  Each agency shall be empowered to apply to a court of competent jurisdiction for an order restraining any activity at the job site which constitutes an imminent health or safety hazard.

(e)  Any person who knowingly hinders or delays the board or the above departments in the performance of their duties, who knowingly fails to obtain the licenses or registrations required by this section, or otherwise knowingly violates this section shall be guilty of a misdemeanor.

(f)  The board may, in addition to any other remedies provided by law, and after a hearing conducted pursuant to chapter 91, assess a fine not to exceed $5,000 for each violation of this section.  For purposes of this subsection, each day's violation shall constitute a separate violation. [L 1987, c 157, §2]

Cross References

Asbestos pollution control, see chapter 342P.



§444-8 - Powers to classify and limit operations.

§444-8  Powers to classify and limit operations.  (a)  The contractors license board may adopt rules and regulations necessary to effect the classification of contractors in a manner consistent with established usage and procedure as found in the construction business, and may limit the field and scope of the operations of a licensed contractor to those in which the contractor is classified and qualified to engage, as defined in section 444-7.

(b)  A licensee may make application for classification and be classified in more than one classification if the licensee meets the qualifications prescribed by the board for such additional classification or classifications.  For qualifying or classifying in additional classifications, the licensee shall pay the appropriate application fee but shall not be required to pay any additional license fee.

(c)  This section shall not prohibit a specialty contractor from taking and executing a contract involving the use of two or more crafts or trades, if the performance of the work in the crafts or trades, other than in which the specialty contractor is licensed, is incidental and supplemental to the performance of work in the craft for which the specialty contractor is licensed. [L 1957, c 305, §1(s 7); am L 1965, c 241, §1; Supp, §166A-7; HRS §444-8; gen ch 1985]

Cross References

Rulemaking, see chapter 91.

Case Notes

Classifications; consistency with established usage and procedure and the public safety as provided in §444-4(2).  51 H. 673, 466 P.2d 1009.



§444-9 - Licenses required.

§444-9  Licenses required.  No person within the purview of this chapter shall act, or assume to act, or advertise, as general engineering contractor, general building contractor, or specialty contractor without a license previously obtained under and in compliance with this chapter and the rules and regulations of the contractors license board. [L 1957, c 305, §1(s 8); Supp, §166A-8; HRS §444-9]

Case Notes

Pursuant to this section, a general engineering or building contractor is prohibited from doing any work that would require it to act as a specialty contractor in an area the general contractor was not licensed to operate; where project required plumbing work classified as C-37 specialty work, general contractor, which did not hold a C-37 specialty license, could not do work in that area; court thus erred in holding that project did not require work in the C-37 classification and that general contractor did not have to engage a specialty contractor holding a C-37 specialty license.  97 H. 450, 40 P.3d 73.



§444-9.1 - Issuance of building permits; owner-builder registration.

§444-9.1  Issuance of building permits; owner-builder registration.  (a)  Each county or other local subdivision of the State which requires the issuance of a permit as a condition precedent to the construction, alteration, improvement, demolition, or repair of any building or structure shall also require that each applicant for such a permit file as a condition to the issuance of a permit a statement that the applicant and all specialty contractors are licensed under this chapter, giving the license numbers and stating that the licenses are in full force and effect, or, if the applicant is exempt from this chapter, the basis for the claimed exemption; provided that if the applicant claims an exemption under section 444-2(7), the applicant shall also be required to certify that the building or structure is for the applicant's personal use and not for use or occupancy by the general public.  Each county or local subdivision of the State shall maintain an owner-builder registration list which shall contain the following information:  (1) the name of any owner or lessee who claims an exemption from this chapter as provided in section 444-2(7); (2) the address of the property where exempt building or improvement activity is to occur; (3) a description of the type of building or improvement activity to occur; (4) the approximate dates of construction activity; and (5) whether any electrical or plumbing work is to be performed and if so, the name and license number of the person or entity who will do the work.  The absence of such registration is prima facie evidence that the exemption in section 444-2(7) does not apply.

(b)  The county shall verify the license against a list of licensed contractors provided by the state contractors licensing board, which list shall be updated at least quarterly.  The county shall also verify that the applicant is in fact the contractor so licensed or the contractor's duly authorized agent.

(c)  To qualify for the exemption under section 444-2(7), the county shall provide the applicant with a disclosure statement in substantially the following form:

"Disclosure Statement

State law requires construction to be done by licensed contractors.  You have applied for a permit under an exemption to that law.  The exemption provided in section 444-2(7), Hawaii Revised Statutes, allows you, as the owner or lessee of your property, to act as your own general contractor even though you do not have a license.  You must supervise the construction yourself.  You must also hire licensed subcontractors.  The building must be for your own use and occupancy.  It may not be built for sale or lease.  If you sell or lease a building you have built yourself within one year after the construction is complete, the law will presume that you built it for sale or lease, which is a violation of the exemption, and you may be prosecuted for this.  It is your responsibility to make sure that subcontractors hired by you have licenses required by state law and by county licensing ordinances.  Electrical or plumbing work must be performed by contractors licensed under chapters 448E and 444, Hawaii Revised Statutes.  Any person working on your building who is not licensed must be your employee which means that you must deduct F.I.C.A. and withholding taxes and provide workers' compensation for that employee, all as prescribed by law.  Your construction must comply with all applicable laws, ordinances, building codes, and zoning regulations.  If you violate section 444-2(7) you may be fined $5,000 or forty per cent of the appraised value of the building as determined by the county tax appraiser, whichever is greater, for the first offense; and $10,000 or fifty per cent of the appraised value of the building as determined by the county tax appraiser, whichever is greater for any subsequent offense."

The county shall not issue a building permit to the owner-applicant until the applicant signs a statement that the applicant has read and understands the disclosure form.

(d)  A county building inspector or other building official shall report to the regulated industries complaints office the name and address of any person, who, in the opinion of the building inspector or official, has violated this chapter by accepting or contracting to accomplish work which would classify the person as a contractor under this chapter. [L 1974, c 112, pt of §1(1); am L 1978, c 147, §1; am L 1985, c 215, §2; gen ch 1985; am L 1989, c 142, §3; am L 1992, c 258, §2; am L 1996, c 172, §4]



§444-9.2 - Advertising.

§444-9.2  Advertising.  (a)  It is a misdemeanor for any person, including a person who is exempt by section 444-2 from this chapter, to advertise with or without any limiting qualifications as a contractor unless such person holds a valid license under this chapter for the goods and services advertised.  "Advertise" as used in this section includes, but is not limited to, the issuance of any card, sign, or device to any person; the causing, permitting, or allowing of any sign or marking on or in any building, vehicle or structure; or advertising in any newspaper or magazine; any listing or advertising in any directory under a classification or heading that includes the word "contractor"; or commercials broadcast by airwave transmission.

(b)  A contractor may advertise in print or broadcast medium, as defined in subsection (a) only if the contractor includes in the advertisement or listing the contractor's applicable and current license number, and provides proof of the number's validity to the publisher or producer of the advertising medium.  The publisher or producer of a print or broadcast advertising medium shall refuse to publish or broadcast an advertisement or listing for a contractor who does not comply with the provisions of this subsection.  A publisher or producer who obtains a signed statement from the contractor which states that the contractor has read the text of the advertisement or listing, has an applicable and current contractors license for the goods and services advertised, has included all applicable and current license numbers in the advertisement or listing, and is aware of civil and criminal penalties for advertising as a contractor without a valid license, shall be entitled to a rebuttable presumption of compliance with this subsection.

(c)  Upon entry of either a final order of the contractors license board pursuant to chapter 91 or a judgment by a court of competent jurisdiction finding that a contractor has advertised in violation of either section 444-9 or 444-9.2(a), the public utility furnishing telephone service to the contractor shall disconnect the telephone number contained in the advertisement or listing.

(d)  The publisher or producer of a print or broadcast advertising medium shall not be liable in any suit, action, or claim arising from its refusal to list or accept advertisements pursuant to subsection (b).  Good faith compliance by a public utility with subsection (c) is a complete defense to any civil or criminal action brought against it arising from the termination of telephone service. [L 1974, c 112, pt of §1(1); am L 1984, c 132, §1; am L 1988, c 247, §1]



§444-9.3 - Aiding or abetting.

[§444-9.3]  Aiding or abetting.  Aiding or abetting an unlicensed person to evade this chapter or knowingly combining or conspiring with an unlicensed person, or allowing one's license to be used by an unlicensed person, or acting as agent or partner or associate, or otherwise, of an unlicensed person, with the intent to evade this chapter, shall be a misdemeanor. [L 1974, c 112, pt of §1(1)]



§444-9.5 - Licensing of electrical or plumbing workers.

§444-9.5  Licensing of electrical or plumbing workers.  At least half of all individuals performing electrical or plumbing work employed on a construction job site by an electrical or plumbing contractor shall be licensed in accordance with chapter 448E.  The board may waive this requirement in any county when there are insufficient licensed electrical or plumbing workers in that county to comply herewith. [L 1971, c 183, §2; gen ch 1985; am L 2006, c 274, §2]

Revision Note

Reference to "chapter 448E" added.



§444-10 - Investigation permitted.

§444-10  Investigation permitted.  The contractors license board may investigate, classify, and qualify applicants for contractors licenses. [L 1957, c 305, §1(s 9); Supp, §166A-9; HRS §444-10]



§444-10.5 - Citation for unlicensed activity.

§444-10.5  Citation for unlicensed activity.  (a)  In addition to any other remedy available, the investigator may issue citations to persons acting in the capacity of or engaging in the business of a contractor within the State, without having a license previously obtained under and in compliance with this chapter and the rules promulgated thereunder.  If the investigator determines that a person is acting in the capacity of, or engaging in the business of, a contractor within this State without having a license to so act or engage, the investigator may issue a citation to such person.

(b)  Each citation shall be in writing and shall describe the basis of the citation, including the specific statutory provisions alleged to have been violated, and shall contain an order to cease and desist from the violation, and an assessment of civil penalties as provided in section 444-23.  The citation shall also include notice of the sanctions for violating the cease and desist order.  All penalties collected under this section shall be deposited in the special fund established under section 26-9.

(c)  Service of a citation issued under this section shall be made by personal service whenever possible, or by certified mail, restricted delivery, sent to the last known business or residence address of the person cited.

(d)  Any person served with a citation under this section may submit a written request to the director for a hearing, within twenty days from the receipt of the citation, with respect to the violations alleged, the scope of the order to cease and desist, and the amount of the civil penalties assessed.

(e)  If the person cited under this section timely notifies the director of the request for a hearing, the director shall afford an opportunity for a hearing under chapter 91.  The hearing shall be conducted by the director or the director may designate a hearings officer to hold the hearing.  The director or any hearings officer designated by the director shall have the power to issue subpoenas, administer oaths, hear testimony, find facts, and make conclusions of law and issue a final order.

(f)  If the person cited under this section does not submit a written request to the director for a hearing within twenty days from the receipt of the citation, the citation shall be deemed a final order of the director.

(g)  The director may apply to the appropriate court for a judgment to enforce the provisions of any final order issued by the director or designated hearings officer pursuant to this section, including the provisions to cease and desist and for civil penalties imposed.  In any proceeding to enforce the provisions of the final order of the director or designated hearings officer, the director need only show that notice was given, a hearing was held or the time granted for requesting a hearing has run without such a request, and a certified copy of the final order of the director or designated hearings officer.

(h)  If any party is aggrieved by the decision of the director or the designated hearings officer, the party may appeal in the manner provided in chapter 91 to the circuit court of the circuit in which the party resides or has the party's principal place of business or in which the action in question occurred; provided that the operation of a cease and desist order shall not be stayed on appeal unless specifically ordered by a court of competent jurisdiction after applying the stay criteria enumerated in section 91-14(c).

(i)  The sanctions and disposition authorized under this section shall be separate from and in addition to all other remedies either civil or criminal provided in any other applicable statutory provision.  The director may adopt rules under chapter 91 as may be necessary to fully effectuate this section.

(j)  The director may apply to the appropriate court for injunctive or any other relief the court deems appropriate, including a fine of not less than $10,000 for each offense, against any person who violates a cease and desist order.  Each day's violation or failure to comply with a cease and desist order shall be deemed a separate offense.  The allegations in the citation shall be deemed conclusively established for purposes of a proceeding for permanent or temporary relief to enforce the cease and desist order. [L 1984, c 98, §2; gen ch 1985; am L 2005, c 230, §1]

Cross References

Unlicensed contracting in door-to-door sales, see §481C-2.5.



§444-10.6 - State of emergency or disaster; emergency licensure; penalties.

§444-10.6  State of emergency or disaster; emergency licensure; penalties.  (a)  Notwithstanding any other provision of law to the contrary, the board may issue emergency contractor's licenses during a state of emergency or disaster duly declared by the governor under chapter 209 upon a determination by the board that a shortage of Hawaii licensed contractors exists.

(b)  To qualify for an emergency contractor's license, an applicant shall:

(1)  Provide proof of licensure as a contractor in another state with similar contractor licensing requirements as those in this State, that the license is current, and that it has been in good standing for the past two years;

(2)  Provide proof of liability and property damage insurance, obtained through an insurer authorized to do business in this State or other insurer acceptable to the board;

(3)  Submit proof of workers' compensation insurance as specified in the board's rules;

(4)  Submit a current financial statement prepared by a certified public accountant and applicable credit reports as specified in the board's rules;

(5)  Pay all applicable application and license fees, including recovery fund and education fund fees;

(6)  Submit a state tax clearance statement; and

(7)  Provide proof of bond in the amount and in such form as set forth in section 444-16.5.

(c)  The classifications of emergency contractor's licenses issued and the duration of the emergency contractor's licenses shall be determined by the board based on the nature and duration of the state of emergency or disaster, and the needs and best interests of the public.

(d)  The board may delegate the issuance of emergency contractor's licenses to its administrative staff; provided that the applicant shall be required to meet all of the requirements specified in this section before the issuance of the license.

(e)  Any person who violates section 444-9, in connection with the offer or performance of repairs to a residential or nonresidential structure for damage caused by a natural disaster in a political subdivision for which a state of emergency or disaster is proclaimed by the governor, may be punished by a fine of up to $10,000, imprisonment up to one year, or both, in addition to all other remedies or penalties. [L 1996, c 172, pt of §2; am L 2007, c 81, §1]



§444-10.7 - Enhanced penalties when elderly persons are targeted.

[§444-10.7]  Enhanced penalties when elderly persons are targeted.  If any person is found to have violated section 444-9 and the violation is committed against elderly persons, in addition to any other penalty set forth or imposed, the court may impose a fine of up to $10,000, or imprisonment up to one year, or both.  As used in this section, "elderly person" means a person who is sixty-five years of age or older. [L 1996, c 172, pt of §2]

Cross References

Some other actions or penalties for violations committed against elders, see §§28-94, 412:3-114.5, 454-4.5, 480-13, 480-13.5, 485A-603.5, 485A-604.5, and 487-14.



§444-11 - No license issued when.

§444-11  No license issued when.  (a)  No license hereunder shall be issued to:

(1)  Any person unless the person has filed an application and paid the applicable fees;

(2)  Any person unless the person meets the experience requirements as prescribed in the board's rules; provided that the board may accept experience acquired on a self-employed or unlicensed basis if the experience can be verified;

(3)  Any person who does not possess a history of honesty, truthfulness, financial integrity, and fair dealing; provided that any person who during the six years prior to application has failed to satisfy an undisputed debt or a judgment relating to services or materials rendered in connection with operations as a contractor shall be presumed not to possess a history of financial integrity;

(4)  Any person unless the person has successfully passed a written examination as prescribed by the board;

(5)  Any individual unless the individual is age eighteen years or more;

(6)  Any joint venture which is not exempt under section 444-2(8) unless the contracting business thereof is under the direct management of a member or employee thereof, and unless the member or employee holds an appropriate license;

(7)  Any individual who is unable to qualify as a contractor or any partnership or corporation, unless the contracting business of the individual, partnership, or corporation is under the direct management of an employee, partner, or officer thereof who holds an appropriate license;

(8)  Any person unless the person submits satisfactory proof to the board that the person has obtained workers' compensation insurance, or has been authorized to act as a self-insurer under chapter 386 or is excluded from the requirements of chapter 386;

(9)  Any person unless the person submits satisfactory proof to the board that the person has obtained liability insurance; or

(10)  Any person unless the person submits a bond if required by the board under section 444-16.5.

(b)  Any license issued hereunder shall not be renewed if the licensee no longer meets any of the foregoing qualifications.

(c)  An application shall be considered abandoned if the application is not completed and the required documents or other information are not submitted to the board within two years from the last date the documents or information were requested. [L 1957, c 305, §1(s 10); Supp, §166A-10; HRS §444-11; am L 1969, c 56, §2 and c 163, §2; am L 1971, c 191, §1; am L 1972, c 2, §18; am L 1975, c 41, §1; am L 1983, c 201, §2; am L 1985, c 67, §1; gen ch 1985; am L 1986, c 319, §1; am L 1992, c 258, §3 and c 269, §3; am L 1995, c 20, §2]

Revision Note

Section is a blend of L 1992, cc 258 and 269.



§444-11.1 - Requirements to maintain license.

§444-11.1  Requirements to maintain license.  (a)  A licensed contractor shall have and maintain in full force and effect the following:

(1)  Workers' compensation insurance; unless the licensee is authorized to act as a self-insurer under chapter 386 or is excluded from the requirements of chapter 386;

(2)  Liability insurance from an insurance company or agency for comprehensive personal injury and property damage liability; and

(3)  Bond when required by the board, under section 444-16.5.

(b)  Failure, refusal, or neglect of any licensed contractor to maintain in full force and effect, the applicable workers' compensation insurance, liability insurance, or bond shall cause the automatic forfeiture of the license of the contractor effective as of the date of expiration or cancellation of the contractor's workers' compensation insurance, liability insurance, or bond.

(c)  The board shall not restore the forfeited license until satisfactory proof of continuous insurance and bond coverages is submitted to the board as required by this section.

(d)  Failure to restore a license within sixty days after the date of forfeiture shall result in the forfeiture of all fees and shall require the person to apply as a new applicant.

(e)  The board may assess a fee not to exceed $1,000, impose a bond, or restrict the license as a condition for the restoration of a license forfeited pursuant to this section.

(f)  A licensee may, within sixty days after receipt of the notification of the forfeiture, request an administrative hearing to review the forfeiture pursuant to chapter 91. [L 1982, c 175, §1; am L 1995, c 20, §3]



§444-12 - Application; fees.

§444-12  Application; fees.  (a)  Every applicant for a license under this chapter shall complete and file an application provided by the board and shall furnish any additional information bearing upon the issuance of the license as the board shall require.  In the case of a partnership, joint venture, or corporation, any partner, member, or officer thereof may sign the application on behalf of the applicant.

(b)  Every applicant who is required by the board to be examined shall pay, directly to the testing agency, an examination fee.

(c)  These fees shall be as provided in rules adopted by the director pursuant to chapter 91. [L 1957, c 305, §1(s 11); am L 1965, c 241, §2; Supp, §166A-11; HRS §444-12; am L 1983, c 201, §3; am L 1985, c 160, §2; am L 1988, c 109, §1; am L 1992, c 202, §66; am L 1995, c 20, §4; am L 1997, c 40, §10]

Cross References

Modification of fee, see §92-28.



§444-13 - Form for licenses.

§444-13  Form for licenses.  The form of every license shall be prescribed by the contractors license board and shall be issued in the name of the board. [L 1957, c 305, §1(s 12); Supp, §166A-12; HRS §444-13]



§444-14 - Place of business and posting of license.

§444-14  Place of business and posting of license.  (a)  A licensed contractor shall have, maintain, and operate from a definite place of business in the State and shall display therein his or her contractor's license.

(b)  The licensed contractor shall report any change of address or telephone number to the contractors license board within ten business days from such change. [L 1957, c 305, §1(s 13); Supp, §166A-13; HRS §444-14; am L 1975, c 129, §1]



§444-15 - Fees; biennial renewals; inactive license.

§444-15  Fees; biennial renewals; inactive license.  (a)  The biennial renewal fee or inactive license fee, and the recovery fund, education fund, and compliance resolution fund fees shall be paid to the board on or before September 30 of each even-numbered year.  These fees shall be as provided in rules adopted by the director pursuant to chapter 91.  Failure, neglect, or refusal of any licensee to pay these fees and to submit all documents required by the board on or before September 30 of each even-numbered year shall constitute a forfeiture of the licensee's license.

(b)  Any forfeited license may be restored upon submittal of all required documents and fees, plus a penalty fee, within sixty days from September 30 of the even-numbered year.

(c)  Upon written request of a licensee, the board may place that person's active license in an inactive status.  The licensee, upon payment of the inactive license fee, may continue inactive for the biennial period.  Failure, neglect, or refusal of any licensee in inactive status to pay the inactive license fee shall constitute a forfeiture of the license.  The license may be reactivated at any time during the biennial period by making written request to the board and by fulfilling all the requirements, including the payment of the appropriate fees.  While in an inactive status, a licensee shall not engage in contracting; a licensee who violates this prohibition shall be subject to discipline under this chapter and the board's rules.

(d)  For purposes of this chapter, the dishonoring of any check upon first deposit shall constitute a failure to meet the fee requirements. [L 1957, c 305, §1(s 14); am L 1961, c 184, §2(a); am L 1965, c 241, §3; Supp, §166A-14; HRS §444-15; am L 1969, c 56, §3; am L 1975, c 118, §9; am L 1977, c 152, §1; am L 1980, c 30, §1; gen ch 1985; am L 1988, c 109, §2; am L 1992, c 202, §67; am L 1994, c 132, §1; am L 1995, c 20, §5; am L 1997, c 7, §1]



§444-16 - Action on applications.

§444-16  Action on applications.  Within one hundred and twenty days after the filing of a proper application for a license and the payment of the required fees, the board shall (1) conduct an investigation of the applicant, and in that investigation may post pertinent information, including but not limited to, the name and address of the applicant, and if the applicant is associated in any partnership, corporation, or other entity, the names, addresses, and official capacities of the applicant's associates; and (2) either issue a license to the applicant or notify the applicant in writing by registered mail of the board's decision not to grant the license and specifically notify the applicant of the applicant's right to submit a request for a contested case hearing pursuant to chapter 91 within sixty days of the board's decision.  The hearing shall be conducted in accordance with chapter 91. [L 1957, c 305, §1(s 15); am L 1965, c 37, §1; Supp, §166A-15; HRS §444-16; am L 1973, c 116, §1; gen ch 1985; am L 1992, c 202, §68 and c 258, §4]

Cross References

Mailing notice, see §1-28.

Case Notes

Where application for license was not acted upon within time specified, denial was defective.  51 H. 673, 466 P.2d 1009.



§444-16.5 - Bond.

§444-16.5  Bond.  The contractors license board may require each licensee, applicant, individual or corporate, who is a specialty contractor to put up bond in the sum of not less than $5,000 executed by the licensee or applicant as principal and by a surety company authorized to do business in the State as surety.

The board may require each licensee, applicant, individual or corporate, who is a general contractor to put up a bond in the sum of not less than $5,000 executed by the licensee or applicant as principal and by a surety company authorized to do business in the State as surety.

The board, in exercising its discretion shall take into consideration the licensee's or applicant's financial condition and experience in the field.

The bond shall be in such form as the board may prescribe, conditioned upon the payment of wages, as defined in section 104-1(6), to the employees of the contractor or any other person or entity entitled to such wages when due, and giving employees or any other person or entity entitled to such wages who have not been paid a right of action on the bond in their own names; and upon the honest conduct of the business of the licensee, and upon the right of any person injured or damaged by any wrongful act of the licensee to bring an action on the bond; provided that any claim for wages shall have priority over all other claims. [L 1969, c 234, §1; gen ch 1985; am L 1986, c 319, §2; ree L 1988, c 141, §50]



§444-17 - Revocation, suspension, and renewal of licenses.

§444-17  Revocation, suspension, and renewal of licenses.  In addition to any other actions authorized by law, the board may revoke any license issued pursuant to this section, or suspend the right of a licensee to use a license, or refuse to renew a license for any cause authorized by law, including:

(1)  Any dishonest, fraudulent, or deceitful act as a contractor that causes substantial damage to another;

(2)  Engaging in any unfair or deceptive act or practice as prohibited by section 480-2;

(3)  Abandonment of any construction project or operation without reasonable or legal excuse;

(4)  Wilful diversion of funds or property received for prosecution or completion of a specific construction project or operation, or for a specified purpose in the prosecution or completion of any construction project or operation, and the use thereof for any other purpose;

(5)  Wilful departure from, or wilful disregard of plans or specifications in any material respect without consent of the owner or the owner's duly authorized representative, that is prejudicial to a person entitled to have the construction project or operation completed in accordance with those plans and specifications;

(6)  Wilful violation of any law of the State, or any county, relating to building, including any violation of any applicable rule of the department of health, or of any applicable safety or labor law;

(7)  Failure to make and keep records showing all contracts, documents, records, receipts, and disbursements by a licensee of all the licensee's transactions as a contractor for a period of not less than three years after completion of any construction project or operation to which the records refer or to permit inspection of those records by the board;

(8)  When the licensee being a partnership or a joint venture permits any partner, member, or employee of the partnership or joint venture who does not hold a license to have the direct management of the contracting business thereof;

(9)  When the licensee being a corporation permits any officer or employee of the corporation who does not hold a license to have the direct management of the contracting business thereof;

(10)  Misrepresentation of a material fact by an applicant in obtaining a license;

(11)  Failure of a licensee to complete in a material respect any construction project or operation for the agreed price if the failure is without legal excuse;

(12)  Wilful failure in any material respect to comply with this chapter or the rules adopted pursuant thereto;

(13)  Wilful failure or refusal to prosecute a project or operation to completion with reasonable diligence;

(14)  Wilful failure to pay when due a debt incurred for services or materials rendered or purchased in connection with the licensee's operations as a contractor when the licensee has the ability to pay or when the licensee has received sufficient funds therefor as payment for the particular operation for which the services or materials were rendered or purchased;

(15)  The false denial of any debt due or the validity of the claim therefor with intent to secure for a licensee, the licensee's employer, or other person, any discount of the debt or with intent to hinder, delay, or defraud the person to whom the debt is due;

(16)  Failure to secure or maintain workers' compensation insurance, unless the licensee is authorized to act as a self-insurer under chapter 386 or is excluded from the requirements of chapter 386;

(17)  Entering into a contract with an unlicensed contractor involving work or activity for the performance of which licensing is required under this chapter;

(18)  Performing service on a residential or commercial air conditioner using CFCs without using refrigerant recovery and recycling equipment;

(19)  Performing service on any air conditioner after January 1, 1994, without successful completion of an appropriate training course in the recovery and recycling of CFC and HCFC refrigerants, which included instruction in the proper use of refrigerant recovery and recycling equipment that is certified by Underwriters Laboratories, Incorporated;

(20)  Violating chapter 342C;

(21)  Failure to pay delinquent taxes, interest, and penalties assessed under chapter 237 that relate to the business of contracting, or to comply with the terms of a conditional payment plan with the department of taxation for the payment of such delinquent taxes, interest, and penalties; and

(22)  Knowingly or intentionally employing a person to perform work under a contract subject to chapter 104 who is not eligible to work in the United States under federal law. [L 1957, c 305, §1(s 16); am L Sp 1959 2d, c 1, §19; am L 1965, c 36, §1; Supp, §166A-16; HRS §444-17; am L 1969, c 64, §1 and c 163, §3; am L 1974, c 205, §2(12); am L 1975, c 41, §1; gen ch 1985; am L 1989, c 77, §11; am L 1990, c 316, §9; am L 1992, c 202, §69, c 264, §9, and c 269, §4; am L 1995, c 20, §6; am L 1996, c 43, §1; am L 2009, c 145, §1]

Attorney General Opinions

Par. (15):  Liability to pay moneys into employees' trust funds is within coverage of this paragraph.  Att. Gen. Op. 68-7.

Case Notes

A material misrepresentation in violation of paragraph (10) need not be either fraudulent or intentional.  88 H. 264, 965 P.2d 806.

Misrepresentation was "material" for purposes of license suspension under paragraph (10) where contractor's answers on license application regarding past debts and bankruptcy were false, and which, if correctly answered, may have caused contractors license board to request applicant to appear before board, provide additional information, and issue only a conditional license or deny the issuance of a license.  88 H. 264, 965 P.2d 806.



§444-18 to 20 - REPEALED.

§§444-18 to 20  REPEALED.  L 1992, c 202, §§200 to 202.



§444-21 - Death or dissociation.

§444-21  Death or dissociation.  No copartnership, joint venture, or corporation shall be deemed to have violated any provision of this chapter by acting or assuming to act as a contractor after the death or dissociation of a licensee who had the direct management of the contracting business thereof prior to final disposition by the contractors license board of an application for a license made within thirty days from the date of the death or dissociation. [L 1957, c 305, §1(s 20); Supp, §166A-20; HRS §444-21]



§444-22 - Civil action.

§444-22  Civil action.  The failure of any person to comply with any provision of this chapter shall prevent such person from recovering for work done, or materials or supplies furnished, or both on a contract or on the basis of the reasonable value thereof, in a civil action, if such person failed to obtain a license under this chapter prior to contracting for such work. [L 1957, c 305, §1(s 21); Supp, §166A-21; HRS §444-22; am L 1969, c 56, §4]

Case Notes

Defendant's motion to dismiss denied; because it was feasible that plaintiff's actions constituted that of a "professional engineer acting solely in [its] professional capacity", it was not apparent that [this chapter] barred plaintiff from bringing lawsuit.  216 F. Supp. 2d 1133.

Action to recover under this section not barred when circumstances take matter outside applicability of this chapter.  58 H. 257, 567 P.2d 824.

Applicable even if party has knowledge that contractor has no license.  71 H. 175, 785 P.2d 1325.

Section permits a contractor, who performs both licensed and unlicensed work, to bring an action to recover payment for the licensed portion of the work.  86 H. 137 (App.), 948 P.2d 558.

A contract with an unlicensed contractor is not void ab initio and this section does not bar a member of the public, who is a party to such contract, from bringing suit to recover breach of contract damages from an unlicensed contractor.  92 H. 117 (App.), 987 P.2d 1015.



§444-23 - Violation; penalties.

§444-23  Violation; penalties.  (a)  Any licensee who contracts outside the appropriate scope of classification for which the licensee is licensed shall be fined $500 for the first offense, $1,000 for the second offense, and not less than $1,500 or more than $2,000 for any subsequent offense.

(b)  Any licensee who violates section 444-9.3 or 444-17(17) shall be fined up to $25,000 or up to the full amount of the contract price for each offense, whichever is greater.

(c)  Except as provided in subsections (a), (b), (d), and (e), any person who violates or fails to comply with this chapter shall be fined not less than $100 or more than $5,000 for each violation; provided that any person who violates section 444-9 shall be fined:

(1)  $2,500 or forty per cent of the total contract price, whichever is greater, for the first offense;

(2)  $3,500 or forty per cent of the total contract price, whichever is greater, for the second offense; and

(3)  $5,000 or forty per cent of the total contract price, whichever is greater, for any subsequent offense,

and when the person is or was a defendant or respondent in a separate citation or lawsuit filed with or by the department, all tools, implements, documents, materials, or any other property used by the person in activities violating section 444-9 shall be subject to forfeiture as provided by section 444-23.5 and shall be turned over to the department for disposition under that section.

(d)  Any licensee who violates, or whose employee violates, section 444-17(18), 444-17(19), or 444-17(20), shall be fined $75 for the first offense, $150 for the second offense, and not less than $300 or more than $1,000 for each subsequent offense; provided that each unit serviced in violation of section 444-17(18) or 444-17(19) and each instance of releasing CFCs in violation of section 444-17(20) shall constitute a separate offense.

(e)  Any person who violates section 444-2(7), shall be fined:

(1)  $5,000 or forty per cent of the appraised value of the building as determined by the county tax appraiser, whichever is greater, for the first offense; and

(2)  $10,000 or fifty per cent of the appraised value of the building as determined by the county tax appraiser, whichever is greater, for any subsequent offenses. [L 1957, c 305, §1(s 22); Supp, §166A-22; HRS §444-23; am L 1975, c 127, §1; am L 1980, c 102, §1; am L 1984, c 216, §1; am L 1986, c 23, §1; am L 1989, c 77, §12; am L 1990, c 244, §1; am L 1992, c 264, §10 and c 269, §5; am L 1996, c 172, §5; am L 2000, c 291, §3; am L 2009, c 195, §1]



§444-23.5 - Forfeiture of property for unlicensed activity.

§444-23.5  Forfeiture of property for unlicensed activity.  (a)  If an investigator finds that a person has acted in the capacity of, or engaged in the business of a contractor within this State without having a current license as required by this chapter to so act or engage, and the person is or was a defendant or respondent in a separate citation or lawsuit filed with or by the department, the investigator may issue a notice of forfeiture of property used by the person in the unlicensed activity, and the property that is the subject of the notice of forfeiture shall be turned over to the department for disposition in accordance with this chapter.

(b)  Each notice of forfeiture shall be in writing and shall describe the tools, implements, documents, materials, or any other property used by any person in unlicensed activity that violates section 444-9.

(c)  The department shall make good faith efforts to locate and notify within a reasonable period of time all owners or interest-holders of property subject to a notice of forfeiture.

(d)  Service of a notice of forfeiture issued under this section shall be made:

(1)  If the name and current address of the unlicensed person, owner, or interest-holder is known:

(A)  By personal service; or

(B)  By mailing a copy of the notice to the unlicensed person, owner, or interest-holder by certified mail to the last address on record with a state agency; or

(2)  If the address of the unlicensed person, owner, or interest-holder is not known or is not on record with a state agency, by public notice once as provided in section 1-28.5.

(e)  An unlicensed person served with a notice of forfeiture under this section may submit a written request to the director for a hearing:

(1)  Within twenty days of receipt of the notice of forfeiture, if the person is served personally or by mail; or

(2)  Within twenty days of public notice of forfeiture.

If a request for a hearing is not timely filed with the director, the notice of forfeiture shall be deemed a final order of the director.

(f)  An owner or interest-holder served with a notice of forfeiture, other than the unlicensed person, may file a petition for remission of forfeiture with the department within twenty days of service by personal service or mail, or within twenty days of the date of public notice, if service is by public notice.  The petition shall be signed by the petitioner and sworn on oath before a notary public and shall contain the following:

(1)  A reasonably complete description of the property subject to forfeiture; and

(2)  A statement of the interest of the petitioner in the property subject to forfeiture, with supporting documentary evidence.

If a petition for remission of forfeiture is not timely filed with the director, the notice of forfeiture shall be deemed a final order of the director.

(g)  The department shall review the petition for remission of forfeiture and, if remission is warranted, return the property subject to forfeiture to the petitioner within thirty days of receipt of the petition.  If the department determines that remission is not warranted, the department shall issue a written decision to the petitioner within thirty days of receipt of the petition.

(h)  A petitioner whose petition for remission has been denied may file with the director a written request for a hearing as provided under subsections (i) and (j).  The written request shall be filed within twenty days of receipt of the written decision denying the petition for remission.  If a request for hearing is not timely filed with the director, the notice of forfeiture shall be deemed a final order of the director.

(i)  Hearings shall be subject to chapter 91 and shall be conducted by the director or a hearings officer designated by the director.  The director or designated hearings officer may issue subpoenas, administer oaths, hear testimony, find facts, make conclusions of law, and issue a final order of forfeiture.  The department shall have the burden to show by clear and convincing evidence that the property is subject to forfeiture.  In determining whether the property is subject to forfeiture, the director or hearings officer shall consider evidence of ownership, the description of the property, and any other relevant evidence.

(j)  Any person aggrieved by the decision of the director or designated hearings officer may appeal the decision in the manner provided in chapter 91, to the circuit court of the circuit in which:

(1)  The person resides;

(2)  The person's principal place of business is located; or

(3)  The activity in question occurred.

(k)  The director may file an action in the circuit court for a judgment to enforce any final order issued by the director or designated hearings officer pursuant to this section.  A judgment enforcing the final order shall issue upon a showing by the director either that notice was given and a hearing was held, or, that the time granted for requesting a hearing has run without the timely filing of a request.

(l)  The department may dispose of all property forfeited in accordance with this chapter by:

(1)  Transferring property to any local or state government entity, municipality, or law enforcement agency within the State;

(2)  Selling property to the public by public sale; or

(3)  Using any other means of disposition authorized by law.

(m)  All proceeds of a forfeiture action conducted pursuant to this section, after payment of expenses of administration and sale, shall be deposited in the compliance resolution fund established under section 26-9(o).  Moneys in the fund shall be appropriated for the payment of any expenses necessary to seize, detain, appraise, inventory, safeguard, maintain, advertise, or sell property seized, detained, or forfeited pursuant to this section or any other necessary expenses incident to the seizure, detention, or forfeiture of such property.

(n)  Forfeiture under this section shall be separate from and in addition to all other applicable remedies, either civil or criminal.  This section shall not apply to the violations set forth in section 444-23(a) and (b).

(o)  The director may adopt rules as necessary to fully effectuate this section. [L 2000, c 291, §2; am L 2003, c 3, §15]



§444-24 - Injunction.

§444-24  Injunction.  The contractors license board may, in addition to any other remedies available, apply to a circuit judge for a preliminary or permanent injunction restraining any person from acting, or assuming to act, or advertising, as general engineering contractor, general building contractor, or specialty contractor, without a license previously obtained under and in compliance with this chapter and the rules and regulations of the board, and upon hearing and for cause shown, the judge may grant the preliminary or permanent injunction. [L 1965, c 13, §1; Supp, §166A-23; HRS §444-24]

Rules of Court

Injunctions, see HRCP rule 65.



§444-25 - Payment for goods and services.

§444-25  Payment for goods and services.  A contractor shall pay the contractor's subcontractor for any goods and services rendered within sixty days after receipt of a proper statement by the subcontractor that the goods have been delivered or services have been performed.  The subcontractor shall be entitled to receive interest on the unpaid principal amount at the rate of one per cent per month commencing on the sixtieth day following receipt of the statement by the contractor, provided that this section shall not apply if the delay in payment is due to a bona fide dispute between the contractor and the subcontractor concerning the goods and services contracted for.  If there is no bona fide dispute between the subcontractor and the contractor concerning the goods or services contracted for, the subcontractor shall be entitled to payment for goods and services under this section.

If payment is contingent upon receipt of funds held in escrow or trust, the contractor shall clearly state this fact in the contractor's solicitation of bids.  If the solicitation for bids contains the statement that the time of payment is contingent upon the receipt of funds held in escrow or trust and a contract is awarded in response to the solicitation, interest will not begin to accrue upon any unpaid balance until the sixtieth day following receipt by the contractor of the subcontractor's statement or the thirtieth day following receipt of the escrow or trust funds, whichever occurs later. [L 1969, c 147, §2; am L 1971, c 92, §1; gen ch 1985]



§444-25.5 - Disclosure; contracts.

§444-25.5  Disclosure; contracts.  (a)  Prior to entering into a contract with a homeowner involving home construction or improvements and prior to the application for a building permit, licensed contractors shall:

(1)  Explain verbally in detail to the homeowner all lien rights of all parties performing under the contract including the homeowner, the contractor, any subcontractor or any materialman supplying commodities or labor on the project;

(2)  Explain verbally in detail the homeowner's option to demand bonding on the project, how the bond would protect the homeowner and the approximate expense of the bond; and

(3)  Disclose all information pertaining to the contract and its performance and any other relevant information that the board may require by rule.

(b)  All licensed contractors performing home construction or improvements shall provide a written contract to the homeowner.  The written contract shall:

(1)  Contain the information provided in subsection (a) and any other relevant information that the board may require by rule;

(2)  Contain notice of the contractor's right to resolve alleged construction defects prior to commencing any litigation in accordance with section 672E-11;

(3)  Be signed by the contractor and the homeowner; and

(4)  Be executed prior to the performance of any home construction or improvement.

(c)  For the purpose of this section, "homeowner" means the owner or lessee of residential real property, including owners or lessees of condominium or cooperative units.

(d)  Any violation of this section shall be deemed an unfair or deceptive practice and shall be subject to provisions of chapter 480, as well as the provisions of this chapter. [L 1975, c 183, §4; am L 1984, c 95, §8; am L 1989, c 306, §1; am L 1995, c 20, §7; am L 2004, c 119, §3]

Case Notes

Where plaintiff did not provide to homeowners the lien disclosure notices before or upon signing of the contract or prior to the commencement of the work as required by subsection (a), plaintiff's conduct was an unfair or deceptive practice that rendered its contract void and unenforceable at law or in equity under §480-12; thus, plaintiff was not entitled to a lien upon homeowners' property under §507-42, and trial court did not err in dismissing its lien application.  111 H. 349, 141 P.3d 996.

As §480-12 voided the contract between homeowner and contractor, §§507-42 and 480-12 precluded the imposition of a §507-42 lien upon the homeowner's property by contractor who failed to comply with the requirements of this section.  96 H. 365 (App.), 31 P.3d 222.

In light of the purpose of this section and the specific duties it explicitly imposes on "any licensed contractor entering into a contract involving home improvements", the law does not permit a homeowner to waive his or her rights specified therein.  96 H. 365 (App.), 31 P.3d 222.

Subsection (d) and §480-12 do not preclude some recovery in quantum meruit from a homeowner by a contractor who fails to comply with the requirements of this section; the amount cannot exceed the amount that would have been due the general contractor under the contract had the contract not been void, less the amount previously paid the contractor and the total of the amount paid and owed to all subcontractors and materialmen.  96 H. 365 (App.), 31 P.3d 222.

Pursuant to §444-2(7), homeowners did not have the benefit of, and, as to homeowners, contractor was not obligated to comply with, the disclosure provisions of this section.  109 H. 96 (App.), 123 P.3d 691.



§444-25.7 - Roofing contractors guarantee bond.

[§444-25.7]  Roofing contractors guarantee bond.  (a)  Every contract executed for the purpose of constructing, repairing or improving a roof covering, which contract states a guarantee for workmanship for a period in excess of seven years, shall be accompanied by a bond, executed by the licensee as principal and by a surety company authorized to do business in the State as a surety, for the replacement value of such roof covering; provided that no surety company shall be compelled to issue a bond for any guarantee pursuant to a contract under this section which it would not ordinarily bond or consider to be a bondable project.

(b)  Such bond shall be for the exclusive benefit of, and be limited to, an owner or lessee of a private residence, including a condominium or cooperative unit, who has contracted with a duly licensed contractor for the construction of a roof covering to the owner's or lessee's own private residence and who has filed an appropriate claim for the replacement value of a roof covering which has become faulty or defective within the stated guarantee period.

(c)  The surety bond shall be continuous in form and the total aggregate liability of the surety for all claims shall be limited to the face amount of the bond irrespective of the number of years the bond is in force.

(d)  Any claim or subsequent action to make a claim against the bond shall be brought not later than one year after the expiration of the guarantee period for which the bond has been provided.  Claims against the bond, as provided in this section, shall not in any way supersede or prevent claims made under section 444-26 or any other appropriate statute or law.

(e)  Every contractor licensed to perform under this chapter shall, prior to entering into a contract covered by this section, provide to the owner appropriate information to evidence the existence of the bond and its conditions in writing.

(f)  Bonds required under this section shall be in addition to any other bond required by this chapter or any other bond required or executed between a contractor and an owner or other contracting agency.

(g)  Any violation by any contractor of any provision of this section or failure to maintain in full force and effect any bond required by this section, shall be deemed to be an unfair and deceptive act or practice. [L 1980, c 289, §1; gen ch 1985]



§444-26 - Contractors recovery fund; use of fund; person injured; fees.

§444-26  Contractors recovery fund; use of fund; person injured; fees.  (a)  The board is authorized to establish and maintain a contractors recovery fund from which any person injured by an act, representation, transaction, or conduct of a duly licensed contractor, which is in violation of this chapter or the rules adopted pursuant thereto, may recover by order of the circuit court or district court of the judicial circuit where the violation occurred, an amount of not more than $12,500 per contract, regardless of the number of persons injured under the contract, for damages sustained by the act, representation, transaction, or conduct.  Recovery from the fund shall be limited to the actual damages suffered by the claimant, including court costs and fees as set by law, and reasonable attorney fees as determined by the court; provided that recovery from the fund shall not be awarded to persons injured by an act, representation, transaction, or conduct of a contractor whose license was suspended, revoked, forfeited, terminated, or in an inactive status at the time the claimant entered into the contract with the contractor.

(b)  For purposes of this chapter, "person injured" or "injured person" means and is limited to owners or lessees of private residences, including condominium or cooperative units, who have contracted with a duly licensed contractor for the construction of improvements or alterations to the owners' or lessees' own private residences and owners or lessees of real property who have contracted with a duly licensed contractor for the construction of the owners' or lessees' own private residences on the owners' or lessees' real property.

(c)  When any person applies for a contractors license, the person shall pay, in addition to the person's original license fee, a fee of $150 for deposit in the contractors recovery fund, and a fee for deposit in the contractors education fund as provided in rules adopted by the director pursuant to chapter 91.  In the event that the board does not issue the license, these fees shall be returned to the applicant. [L 1973, c 170, pt of §1; am L 1976, c 144, §1; am L 1977, c 127, §1 and c 152, §2; am L 1983, c 201, §4; gen ch 1985; am L 1989, c 209, §1; am L 1994, c 132, §2; am L 1995, c 20, §8]



§444-27 - Additional payments to fund.

§444-27  Additional payments to fund.  (a)  At any time when the balance remaining in the contractors recovery fund is less than $250,000, the board may assess every contractor a fee not to exceed $500 annually for deposit in the contractors recovery fund.

(b)  The failure of any contractor to pay the assessment within sixty days from the date of assessment shall constitute a forfeiture of the contractor's license.  The board may impose other penalties or requirements as a condition of restoration of the license. [L 1973, c 170, pt of §1; am L 1977, c 127, §2; am L 1983, c 201, §5; gen ch 1985; am L 1994, c 132, §3]



§444-28 - Statute of limitations; recovery from fund.

§444-28  Statute of limitations; recovery from fund.  (a)  No action for an arbitration award or for a judgment which may subsequently result in an order for collection from the contractors recovery fund shall be commenced later than six years from the accrual of the cause of action thereon.  When any injured person commences action for an arbitration award or for a judgment which may result in collection from the contractors recovery fund, the injured person shall notify the board in writing to this effect at the time of the commencement of such action.  The board shall have the right to intervene in and defend any such action.  Nothing in this section shall supersede the statute of limitations as contained in section 657-8.

(b)  When any injured person recovers a valid judgment in any circuit court or district court of the county where the violation occurred against any licensed contractor for such act, representation, transaction, or conduct which is in violation of the provisions of this chapter or the regulations promulgated pursuant thereto, which occurred on or after June 1, 1974, the injured person may, upon the termination of all proceedings, including reviews and appeals in connection with the judgment, file a verified claim in the court in which the judgment was entered and, upon ten days' written notice to the contractors license board, may apply to the court for an order directing payment out of the contractors recovery fund, of the amount unpaid upon the judgment, subject to the limitations stated in this section.  Before proceeding against the contractors recovery fund, the injured person must first proceed against any existing bond covering the licensed contractor.

(c)  The court shall proceed upon such application in a summary manner, and, upon the hearing thereof, the injured person shall be required to show:

(1)  The injured person is not a spouse of debtor, or the personal representative of such spouse.

(2)  The injured person has complied with all the requirements of this section.

(3)  The injured person has obtained a judgment as set out in subsection (b) of this section, stating the amount thereof and the amount owing thereon at the date of the application.

(4)  The injured person has made all reasonable searches and inquiries to ascertain whether the judgment debtor is possessed of real or personal property or other assets, liable to be sold or applied in satisfaction of the judgment.

(5)  That by such search the injured person has discovered no personal or real property or other assets liable to be sold or applied, or that the injured person has discovered certain of them, describing them, owned by the judgment debtor and liable to be so applied, and that the injured person has taken all necessary action and proceedings for the realization thereof, and that the amount thereby realized was insufficient to satisfy the judgment, stating the amount so realized and the balance remaining due on the judgment after application of the amount realized.

(d)  The court shall make an order directed to the contractors license board requiring payment from the contractors recovery fund of whatever sum it shall find to be payable upon the claim, pursuant to the provisions of and in accordance with the limitations contained in this section, if the court is satisfied, upon the hearing of the truth of all matters required to be shown by the injured person by subsection (c) of this section and that the injured person has fully pursued and exhausted all remedies available to the injured person for recovering the amount awarded by the judgment of the court.

(e)  The license of the contractor shall be automatically terminated upon execution of a settlement agreement requiring payment from the contractors recovery fund or the issuance of a court order authorizing payment from the contractors recovery fund.  No contractor shall be eligible to receive a new license until the contractor has repaid in full, plus interest at the rate of ten per cent a year, the amount paid from the contractors recovery fund on the contractor's account.  A discharge in bankruptcy shall not relieve a person from the penalties and disabilities provided in this subsection.

(f)  If, at any time, the money deposited in the contractors recovery fund is insufficient to satisfy any duly authorized claim or portion thereof, the contractors license board shall, when sufficient money has been deposited in the contractors recovery fund, satisfy such unpaid claims or portions thereof, in the order that such claims or portions thereof were originally filed.

(g)  With respect to the repair or alteration of an existing residential building or structure or any appurtenance thereto, including but not limited to swimming pools, retaining walls, garages or sprinkling systems, initial construction of such appurtenances, and landscaping of private residences, including condominium or cooperative units, pursuant to a contract between the owner and a licensed contractor for which the owner has paid the contractor in full, should, because of the contractor's default, a mechanic's or materialman's lien be enforced against the property pursuant to section 507-47, the court hearing the action shall award such an owner or the owner's assigns a valid judgment against the contractor in an amount equal to the amount of the lien together with reasonable attorney's fees as determined by the court.  The judgment shall include an order directing payment out of the contractors recovery fund.  Notwithstanding any other provisions of this section to the contrary, the owner or the owner's assigns need not meet any other requirement to secure payment from the contractors recovery fund, except that notice of the lien enforcement hearing shall be given to the contractors license board so it may appear pursuant to section 444-31. [L 1973, c 170, pt of §1; am L 1975, c 183, §1; am L 1977, c 127, §3; gen ch 1985; am L 1992, c 258, §§5, 6]

Case Notes

Building material supplier could recover from fund where action against contractor began prior to 1977 amendments.  63 H. 540, 632 P.2d 649.



§444-29 - Management of fund.

[§444-29]  Management of fund.  The sums received by the contractors license board for deposit in the contractors recovery fund shall be held by the contractors license board in trust for carrying out the purposes of the contractors recovery fund.  The contractors license board, as trustee of the recovery fund, shall be authorized to retain private legal counsel to represent the board in any action which may result in collection from the contractors recovery fund.  These funds may be invested and reinvested in the same manner as funds of the state employees' retirement system, and the interest from these investments shall be deposited to the credit of the contractors education fund, and which shall be available to the contractors license board for educational purposes, which is hereby created. [L 1973, c 170, pt of §1]

Attorney General Opinions

Governs hiring of attorneys for board; compliance with section 103-3 unnecessary.  Att. Gen. Op. 86-9.



§444-30 - False statement.

[§444-30]  False statement.  It shall constitute a misdemeanor for any person or the person's agent to file with the contractors license board any notice, statement, or other document required under the provisions of this chapter, which is false or untrue or contains any material misstatement of fact. [L 1973, c 170, pt of §1; gen ch 1985]



§444-31 - The contractors license board has standing in court.

[§444-31]  The contractors license board has standing in court.  When the contractors license board receives notice, as provided in section 444-28(a), the contractors license board may enter an appearance, file an answer, appear at the court hearing, defend the action or take whatever other action it may deem appropriate.  The contractors license board or its legal representative shall be served with all pleadings in an action which may result in a recovery from the contractors recovery fund.

Settlement of any claim against the contractors recovery fund shall be made only with the unanimous agreement of the contractors license board, director of commerce and consumer affairs and attorney general that settlement is in the best interest of the contractors recovery fund. [L 1973, c 170, pt of §1; am L 1982, c 204, §8; am L 1983, c 124, §17]



§444-32 - Subrogation to rights of creditor.

[§444-32]  Subrogation to rights of creditor.  When, upon the order of the court, the contractors license board has paid from the contractors recovery fund any sum to the judgment creditor, the contractors license board shall be subrogated to all of the rights of the judgment creditor and the judgment creditor shall assign all the judgment creditor's right, title and interest in the judgment to the contractors license board and any amount and interest so recovered by the contractors license board on the judgment shall be deposited to the credit of said fund. [L 1973, c 170, pt of §1; gen ch 1985]



§444-33 - Waiver of rights.

§444-33  Waiver of rights.  The failure of an injured person to comply with all of the provisions of this chapter relating to the contractors recovery fund shall constitute a waiver of any right hereunder. [L 1973, c 170, pt of §1; am L 1977, c 127, §4]



§444-34 - Maximum liability.

§444-34  Maximum liability.  Notwithstanding any other provision, the liability of the contractors recovery fund shall not exceed $25,000 for any licensed contractor. [L 1973, c 170, pt of §1; am L 1975, c 183, §2; am L 1983, c 201, §6]



§444-35 - Disciplinary action against licensee.

§444-35  Disciplinary action against licensee.  Nothing contained herein shall limit the authority of the contractors license board to take disciplinary action against any licensee for a violation of any of the provisions of chapter 444, or of the rules and regulations of the contractors license board; nor shall the repayment in full of all obligations to the contractors recovery fund by any licensed contractor nullify or modify the effect of any other disciplinary proceeding brought pursuant to the provisions of chapter 444 or the rules and regulations. [L 1973, c 170, pt of §1; am L 1975, c 183, §3]



§444-36 - Prosecution of criminal violations.

[§444-36]  Prosecution of criminal violations.  The regulated industries complaints office shall report any criminal violation of this chapter, including, but not limited to, criminal contempt of court, to the county prosecuting attorney's office or the department of the attorney general for prompt prosecution. [L 1996, c 172, pt of §2]






CHAPTER 445 - COUNTY LICENSES

§445-1 - Definition: "Treasurer.

PART I.  GENERAL

Note

Sections 445-1 to 15 designated and amended as Part I by L 1990, c 164, §28.

Case Notes

Cited:  38 H. 433, 434.

§445-1  Definition:  "Treasurer."  Whenever used in this chapter "treasurer" means the treasurer or director of finance of any county of the State. [L 1896, c 64, §2; am imp L 1909, c 151, §1; RL 1925, §1955; RL 1935, §2400; RL 1945, §7001; RL 1955, §155-1; HRS §445-1]



§445-2 - Treasurer to issue.

§445-2  Treasurer to issue.  The treasurer, upon the application of any person, shall issue to the applicant any license in this chapter upon the terms and conditions in this chapter set forth, provided that the county shall have the option to license those businesses enumerated in section 445-15(1). [L 1896, c 64, pt of §1; RL 1925, §1956; RL 1935, §2401; RL 1945, §7002; RL 1955, §155-2; HRS §445-2; am L 1992, c 232, §3]

Case Notes

No discretion to refuse license conforming to chapter.  11 H. 57.



§445-3 - Signed by whom.

§445-3  Signed by whom.  Every license shall be signed by the treasurer of the county, within which the license is to be operative. [L 1890, c 28, §3; am L 1909, c 151, §3; am L 1913, c 99, §1; am L 1915, c 89, §1; RL 1925, §1957; RL 1935, §2402; RL 1945, §7003; RL 1955, §155-3; am L 1967, c 248, §1; HRS §445-3; gen ch 1985; am L 1990, c 164, §4]



§445-4 - Fees in advance.

§445-4  Fees in advance.  No license shall be issued under this chapter until the full fee required therein has been paid in advance for the term of one year.

Each treasurer shall account for all fees collected by the treasurer as county realizations. [L 1896, c 64, §6; am L 1909, c 151, pt of §2; RL 1925, pt of §1959; RL 1935, §2404; RL 1945, §7005; RL 1955, §155-5; HRS §445-4; gen ch 1985]



§445-5 - Fees; date when due and payable.

§445-5  Fees; date when due and payable.  All fees for licenses prescribed by any law of the State, except as otherwise specifically provided, shall be due and payable at times to be established by the county within which the license is to be operative. [L 1905, c 32, §1; RL 1925, §1960; RL 1935, §2405; RL 1945, §7006; RL 1955, §155-6; HRS §445-5; am L 1990, c 164, §5]

Case Notes

Cited:  36 H. 369, 379.



§445-6 - Place of business.

§445-6  Place of business.  Except as otherwise in this chapter provided, a license granted thereunder authorizes the carrying on of the business licensed only at the place indicated in the license, except in case of removal, and upon the written consent of the treasurer indorsed thereon.  The place of business is where business transactions are made within an established place of business. [L 1896, c 64, pt of §1; RL 1925, §1961; RL 1935, §2406; RL 1925, §7007; RL 1955, §155-7; am L 1967, c 248, §2; HRS §445-6]



§445-7 , 8 - REPEALED.

§§445-7, 8  REPEALED.  L 1990, c 164, §§6, 7.



§445-9 - Canceled on transferring, etc.

§445-9  Canceled on transferring, etc., business; penalty.  If any licensee closes out, transfers, or assigns the business for which a license is held, during the term for which the same was issued, the licensee shall within thirty days from the date of such closing out, transfer, or assignment, notify the treasurer of such fact in writing and return the license to the treasurer for cancellation, under a penalty not to exceed $100 for failure to do so. [L 1890, c 28, §2; am L 1903, c 8, §2; am L 1909, c 151, §4; RL 1925, §1964; RL 1935, §2409; RL 1945, §7010; RL 1955, §155-10; HRS §445-9; am L 1980, c 160, §1; gen ch 1985]



§445-10 - Term of license.

§445-10  Term of license.  (a)  Subject to section 445-5, all licenses issued for carrying on the several businesses or doing the acts specified in this chapter shall be issued by the treasurer in accordance with the terms and conditions and for the fees specified in this chapter, for the respective terms of one year from the several dates of issue.

(b)  The treasurer shall suspend, refuse to renew, reinstate, or restore, or deny any license or application if the treasurer has received certification from the child support enforcement agency pursuant to the terms of section 576D-13 that the licensee or applicant is not in compliance with an order of support or has failed to comply with a subpoena or warrant relating to a paternity or child support proceeding.  Unless otherwise provided by law, the treasurer shall grant, reinstate, renew, or restore the license only upon receipt of an authorization from the child support enforcement agency, office of child support hearings, or family court. [L 1896, c 64, pt of §3; RL 1925, §1965; RL 1935, §2410; RL 1945, §7011; RL 1955, §155-11; HRS §445-10; am L 1997, c 293, §19]

Case Notes

Cited:  11 H. 221, 222.



§445-11 - Exposed to view; penalty.

§445-11  Exposed to view; penalty.  All persons holding a license for any class or kind of business shall keep the license exposed to view, in some prominent place, convenient for inspection, on the premises for which the same is granted.  Any person failing to comply with the requirements of this section shall be fined not less than $10 nor more than $50. [L 1890, c 28, §1; am L 1903, c 8, §2; am L 1909, c 151, §5; RL 1925, §1966; RL 1935, §2411; RL 1945, §7012; RL 1955, §155-12; HRS §445-11]

Case Notes

Section does not prevent exhibition of license in court in the person's defense.  8 H. 233.



§445-12 - Business without license forbidden; not transferable; penalty.

§445-12  Business without license forbidden; not transferable; penalty.  (a)  Where a county requires a license for the conduct of any business, or the performance of any act in this chapter enumerated, that business or act, except upon obtaining a license from the appropriate county, is forbidden.

(b)  No license required and issued by a county under this chapter shall be transferable.

(c)  Any person who:

(1)  Engages in or carries on any business, or does any act enumerated in this chapter, the engaging in or doing of which is required to be licensed in the county in which the business is conducted or act is performed, without first obtaining a license from that county;

(2)  Sells any goods, wares, merchandise, produce, or thing of value, contrary to the terms of this chapter; or

(3)  Violates or fails to observe this chapter;

shall be fined a maximum of $500 per day, unless otherwise provided in this chapter. [L 1896, c 64, pt of §3; RL 1925, §1967; RL 1935, §2412; RL 1945, §7013; RL 1955, §155-13; HRS §445-12; am L 1990, c 164, §8; am L 1992, c 232, §4]

Case Notes

To justify exercise of police power, act must relate to health, comfort, safety, or welfare of public.  7 H. 489.

Cited:  11 H. 221, 222.



§445-13 - License inspectors.

§445-13  License inspectors.  The deputy sheriff of Kalawao, any police officer, or any authorized representative of the county director of finance duly authorized by a chief of police shall be ex officio license inspectors of the counties for which they are appointed or authorized, and as such, they shall from time to time report to the county director of finance the names of all persons within the county who are liable for the payment of license fees. [L 1913, c 115, §1; RL 1925, §1968; RL 1935, §2413; RL 1945, §7014; RL 1955, §155-14; HRS §445-13; am L 1990, c 164, §9]



§445-14 - Limits of license.

§445-14  Limits of license.  Except as otherwise in this chapter provided, a license granted thereunder authorizes the carrying on of the business licensed only at the place indicated in the license.  A license granted to carry on a business from place to place shall be limited to the county in which the business is to be conducted. [L 1923, c 266, §3; RL 1925, §2113; RL 1935, §2415; RL 1945, §7016; RL 1955, §155-15; am L 1967, c 248, §3; HRS §445-14]



§445-15 - Control by ordinance.

§445-15  Control by ordinance.  Each council has the power by ordinance:

(1)  To require, or eliminate the requirement for, the licensing of auctions under part II of this chapter, secondhand dealers under part VII of this chapter, and scrap dealers under part X of this chapter;

(2)  To impose annual license fees;

(3)  To increase, decrease, or waive effective upon the expiration of any existing license, the annual fee for a license issued under this chapter, or to exempt wholly or partially, the payment by any religious, charitable, or educational organization or institution of any license fee imposed in this chapter or any ordinance enacted hereunder with respect to any business which is not regularly engaged in or carried on by such organization or institution; and

(4)  To adopt rules not inconsistent with law concerning the conduct of the business of all persons licensed under this chapter, as deemed necessary for the public health, safety, or welfare. [L 1913, c 114, §1; RL 1925, §2116; RL 1935, §2416; RL 1945, §7017; am L 1955, c 235, §1; RL 1955, §155-16; am L 1957, c 128, §1; HRS §445-15; am L 1986, c 59, §1; am L 1990, c 164, §10; am L 1992, c 232, §5]

Revision Note

"Council" substituted for "board of supervisors or city council" to conform to terminology of county charters.

Case Notes

Under similar law held that city and county was without authority to require physicians, dentists, and lawyers to obtain a city and county license.  29 H. 422.

Cited:  26 H. 719, 722.



§445-16 - REPEALED.

§445-16  REPEALED.  L 1990, c 164, §11.



§445-21 - Fee.

PART II.  AUCTION

Note

Sections 445-21 to 38 designated as Part II by L 1990, c 164, §28.

Assessment under §26H-4 removed.  L 1992, c 232, §1.

§445-21  Fee.  The annual fee for a license to sell goods, wares, merchandise, or other property at auction, shall be $100 for each taxation district. [L 1896, c 64, §25; RL 1925, §1973; am L Sp 1932 2d, c 66, §1; RL 1935, §2417; RL 1945, §7018; RL 1955, §155-18; HRS §445-21; am L 1990, c 164, §12]

Case Notes

Public auction defined.  19 H. 651.  Discrimination in amount not unconstitutional.  19 H. 651, aff'd 226 U.S. 184.

"Thirty day money-back guarantee" did not prevent sale from constituting an auction.  51 H. 502, 463 P.2d 914.



§445-22 - Public auction unlawful when.

§445-22  Public auction unlawful when.  It shall be unlawful for any person to sell, offer for sale, or expose for sale at public auction, any personal property at any place other than in a public auction room, except:

(1)  Household furniture, vehicles, automobiles, machinery, livestock, and such bulky articles as are usually sold in warehouses or places other than auction rooms;

(2)  Sales made under the direction of any court;

(3)  Sales of any personal property belonging to the State or any county;

(4)  A bona fide sale of a stock of merchandise, where the creditors of the owner thereof are engaged in the legitimate closing out of the stock;

(5)  Sales by hawkers on the street or peddlers from vehicles;

(6)  Sales by persons selling fruit, fish, seafood products, vegetables, butter, eggs, or other farm or ranch produce; or

(7)  A bona fide sale of a stock of merchandise, where the owner thereof is engaged in a legitimate closing out of the stock and has been engaged in business at a specified location in the State for not less than six months immediately preceding the commencement of any such sale; provided that the owner, before commencing any such sale, shall affix to each article to be sold a tag designating the article by serial number, and file with the county treasurer a true and sworn statement containing a detailed list and inventory of the stock, which statement shall include:

(A)  A description of each article to be sold sufficient to identify the same;

(B)  The article's serial number;

(C)  The article's cost price; and

(D)  The approximate date of the article's receipt by the owner, if received by the owner not more than ninety days prior to the date of the statement.

Upon conclusion of sale, the owner shall immediately file with the treasurer a true and sworn statement containing a detailed list and inventory of such stock as has been sold at and during the sale, which statement shall include a description of each article sold sufficient to identify the same, the article's serial number, and the price received therefor.

The treasurer, at any time prior to the filing of the final statement with the treasurer, or within ten days thereafter, shall require the owner to file with the treasurer the invoices and bills of lading of any articles in the stock that appear from the preliminary statement to have been received by the owner within three months prior to the first day of the sale.  The statements, invoices, and bills of lading shall be open to inspection by any interested person upon application to the treasurer.  The sale at public auction shall be only of the stock on hand at the time of filing the statement with the treasurer, and the stock shall not be augmented or replenished in anticipation of the auction sale, or pending or during the sale.  The auction sale shall be held on successive days, Sundays and legal holidays excepted, and shall not continue for more than thirty days within the period of one year.  Failure to comply with any of the foregoing provisions shall be deemed prima facie evidence that the sale was not for the legitimate purpose of closing out the stock.

For the purposes of this chapter, the term "public auction room" means a place designated by a licensed auctioneer in the manner set forth in section 445-29, as the place for holding auction; provided that the treasurer of any county may give a special permit to any regularly licensed auctioneer to conduct the sale of pictures, paintings, furniture, books and bric-a- brac, or personal property under foreclosure of mortgage, at a place other than a public auction room. [L 1923, c 177, pt of §1; RL 1925, §1974; am L 1925, c 195, pt of §1; am L 1931, c 190, pt of §1; RL 1935, §2418; RL 1945, §7019; am L 1951, c 196, §1; RL 1955, §155-19; HRS §445-22; gen ch 1985; am L 1993, c 272, §1]



§445-23 - Hours for auctions.

§445-23  Hours for auctions.  No auction sale of goods, wares, and merchandise shall be conducted between the hours of 9:00 o'clock in the evening and 8:00 o'clock in the morning, and no such auction of any nature or description shall be conducted during the months of November and December of any year; provided that this section shall not apply to:

(1)  Sales of household furniture, vehicles, automobiles, machinery, livestock, and like bulky articles;

(2)  Any sale made under the direction of any court;

(3)  Sales of any personal property belonging to the State or any county;

(4)  A bona fide sale of a stock of merchandise, where the creditors of the owner thereof are engaged in the legitimate closing out of the stock;

(5)  Sales by hawkers on the street or peddlers from vehicles;

(6)  Sales by persons selling fruits, fish, seafood products, vegetables, butter, eggs, or other farm or ranch produce; or

(7)  Auctions held in public auction rooms that have been established for six months or more. [L 1925, c 195, pt of §1; am L 1933, c 145, §1; RL 1935, §2419; RL 1945, §7020; RL 1955, §155-20; am L 1965, c 183, §1; HRS §445-23; am L 1993, c 272, §2]



§445-24 - Fictitious bids.

§445-24  Fictitious bids.  At any auction sale it shall be unlawful for any person to procure any person to make fictitious bids, or to conspire with any person to make any fictitious bid, or knowingly to permit any person to make a fictitious bid; or for any auctioneer fictitiously to raise any bid oneself; or for any person to act as a by-bidder, or what is commonly known as a "capper", "booster", or "shiller", or offer to make any false or fictitious bid, or pretend to bid for, or pretend to buy, any article sold or offered for sale. [L 1925, c 195, pt of §1; RL 1935, §2420; RL 1945, §7021; RL 1955, §155-21; HRS §445-24; gen ch 1985]

Case Notes

Seller in auction not having held out that highest bid would be accepted is not bound by it.  5 H. 325.



§445-25 - Description of goods sold considered warranties.

§445-25  Description of goods sold considered warranties.  Any person selling, disposing of, or offering for sale at public auction any stock of merchandise for the purpose of closing out the same as provided in section 445-22, shall, in describing the same, be truthful with respect to the cost, character, quality, kind, and description of the same, and such descriptions shall, for the purpose of the sale be considered as warranties. [L 1931, c 190, pt of §1; RL 1935, §2421; RL 1945, §7022; RL 1955, §155-22; HRS §445-25]



§445-26 - Auction at places other than auction room; mock auctions.

§445-26  Auction at places other than auction room; mock auctions.  It shall be unlawful for any person, other than a licensed auctioneer to hold, conduct, carry on, or maintain any auction room or place for holding public auction sales, or to advertise or hold oneself out to the public as an auctioneer, or to conduct, carry on, or maintain any sale of goods by public auction; and it shall be unlawful to maintain, carry on, or conduct any mock auction, or to advertise or represent as an auction that which is or will be a sale other than auction. [L 1923, c 177, pt of §1; RL 1925, §1975; am L 1933, c 145, §2; RL 1935, §2422; RL 1945, §7023; RL 1955, §155-23; HRS §445-26; gen ch 1985]



§445-27 - Penalty.

§445-27  Penalty.  Any person violating any of the provisions of sections 445-22 to 445-26, shall be fined not more than $500 and the person's auctioneer's license shall be subject to forfeiture at the discretion of the court.  Each day that any of the above specified sections are violated constitutes a separate offense, punishable as in this section provided. [L 1923, c 177, pt of §1; RL 1925, §1977; am L 1925, c 195, pt of §1; am L 1931, c 190, pt of §1; RL 1935, §2424; RL 1945, §7026; RL 1955, §155-24; HRS §445-27; gen ch 1985]



§445-28 - Place of public auction room.

§445-28  Place of public auction room.  It shall be unlawful for any licensed auctioneer, for the purpose of selling, or exposing for sale, property other than the property duly listed in the statement filed with the county treasurer, as required by section 445-22, to establish a public auction room if a closing- out sale has been conducted on the place, or if property is offered for sale by public auction which has been held for sale on the place, at any time within one year preceding the commencement of the auction, unless sixty days have elapsed after the last day on which the closing-out sale has been conducted, or sixty days have elapsed after the last day on which an auction sale has been conducted in accordance with section 445-22, whichever date is the later. [L 1941, c 155, §1; RL 1945, §7024; am L 1951, c 196, §2; RL 1955, §155-25; HRS §445-28]



§445-29 - Designation of place for business.

§445-29  Designation of place for business.  Every licensed auctioneer shall file with the treasurer of the county in which the auctioneer is licensed, a statement in writing signed by the auctioneer designating the auctioneer's place for holding auction in the county.  Upon any change in location, the auctioneer shall immediately file a new designation. [L 1923, c 177, pt of §1; RL 1925, §1976; RL 1935, §2423; RL 1945, §7025; RL 1955, §155-26; HRS §445-29; gen ch 1985]



§445-30 - Record books.

§445-30  Record books.  Every auctioneer shall keep and preserve a record book in which shall be entered:

(1)  A detailed list and description of the property received for sale;

(2)  The name of the person from whom, or on account of whom the same is received;

(3)  The date upon which the same is received;

(4)  The date upon which the same is sold;

(5)  The price for which each article is sold;

(6)  The name of the person to whom each article is sold;

which record shall, during the regular business hours be open to the inspection of any person desiring to see the same.  Every such entry shall be made immediately after each transaction required to be recorded. [L 1896, c 64, §27; RL 1925, §1978; RL 1935, §2425; RL 1945, §7027; RL 1955, §155-27; HRS §445-30]



§445-31 - Bond.

§445-31  Bond.  Every person, upon receiving an auction license, shall give a bond to the treasurer in the penal sum of $3,000, if the license is for the district of Honolulu, and in the penal sum of $500 for other districts, with good and sufficient surety or sureties to be approved by the treasurer, conditioned:

(1)  That the person will faithfully and truly keep the records required by section 445-30;

(2)  That the person will faithfully, promptly, and truly account to all persons for whom the person may sell property, and promptly pay to them all sums received by the person for sales of the same, after deducting therefrom the person's commissions and expenses;

(3)  That the person will not sell goods, wares, merchandise, or other property, except at public auction;

(4)  That the person will otherwise in all things conform to the laws relating to auctioneers. [L 1896, c 64, §28; RL 1925, §1979; RL 1935, §2426; RL 1945, §7028; RL 1955, §155-28; HRS §445-31; gen ch 1985]

Case Notes

Cited:  19 H. 651, aff'd 226 U.S. 184, 191.



§445-32 - Suit to enjoin violation and action for damages.

§445-32  Suit to enjoin violation and action for damages.  Any person, firm, private corporation, incorporated or unincorporated trade association, may maintain a suit to enjoin a continuance of any act in violation of sections 445-22 to 445-31 and, if injured thereby, have recovery of damages.  If in any such suit the court finds that the defendant is violating or has violated any of the sections, it shall enjoin the defendant from a continuance thereof.  It shall not be necessary that actual damages to the plaintiff or petitioner be alleged or proved in order to obtain the injunction.

No proceeding shall be instituted for an injunction unless or until plaintiff or petitioner has notified the defendant of the plaintiff's or petitioner's intention to file the proceeding unless the defendant ceases and desists from continuing to act in violation of any of the sections, the notice to be given at least twenty-four hours previous to the filing of any action.  No injunction shall issue in the event that the defendant ceases violating the sections upon the receipt of the notice, but the giving of the notice or the bringing of a suit or action under this section shall not prevent the institution or continuance to completion of a prosecution under section 445-27, or of a suit under section 445-33. [L 1951, c 196, §3; RL 1955, §155-29; HRS §445-32; gen ch 1985]

Rules of Court

Injunctions, see HRCP rule 65.

Case Notes

Injunction issued.  51 H. 502, 463 P.2d 914.



§445-33 - Suit on bond.

§445-33  Suit on bond.  The treasurer or, by the treasurer's written consent, any person whose property is sold by any auctioneer, concerning which property a record has not been kept as required by section 445-30, or concerning which the auctioneer has otherwise failed to fulfill the terms of the auctioneer's bond, may prosecute the auctioneer under the auctioneer's bond, and recover thereon any actual loss caused to the treasurer or person or sum due to the treasurer or person by the auctioneer, and also the sum of $5 to the use of the treasury for each item by section 445-30 required to be entered in the record which is omitted therefrom, or which is entered therein incorrectly; and the license of the auctioneer may, in the discretion of any judge or court, be canceled. [L 1896, c 64, §29; RL 1925, §1980; RL 1935, §2427; RL 1945, §7029; RL 1955, §155-30; HRS §445-33; gen ch 1985]



§445-34 - Suit at whose cost.

§445-34  Suit at whose cost.  In case action on the bond is brought by any person other than the treasurer, the action shall be in the name and at the sole cost, charge, and expense of the plaintiff. [L 1896, c 64, §30; RL 1925, §1981; RL 1935, §2428; RL 1945, §7030; RL 1955, §155-31; HRS §445-34]



§445-35 - Auctioneer's charges.

§445-35  Auctioneer's charges.  Every auctioneer may charge a commission at the rates hereinafter set forth upon all sales and collections made by the auctioneer; and the auctioneer may also charge the actual amounts paid by the auctioneer for advertising the sale of any property sold and any other expenses that may be especially agreed upon between the auctioneer and the owner of the property to be sold.  The auctioneer may deduct such commissions and expenses from proceeds of any such sales.  The rates of commissions are as follows:

(1)  Upon all sales of personal property, not more than ten per cent;

(2)  Upon all sales of real property, not more than five per cent. [L 1896, c 64, §31; RL 1925, §1982; RL 1935, §2429; RL 1945, §7031; am L 1951, c 186, §1; RL 1955, §155-32; HRS §445-35; gen ch 1985]



§445-36 - Auctioneer may sue.

§445-36  Auctioneer may sue.  Every auctioneer may sue in the auctioneer's own name any person purchasing property sold by the auctioneer at auction, whether to enforce specific performance of the sale or to collect the purchase price thereof. [L 1896, c 64, §32; RL 1925, §1983; RL 1935, §2430; RL 1945, §7032; RL 1955, §155-33; HRS §445-36; gen ch 1985]



§445-37 - Public officers, etc.

§445-37  Public officers, etc., may sell without license.  Nothing in any law relating to auction licenses shall extend to or affect sales at auction made by the sheriff, deputy sheriff, police officer, poundmaster, tax collector, or other public officer; or by any personal representative, guardian, assignee, or other person who is required or authorized by law to sell any property at auction, and who shall under such authority sell such property; or by a charitable organization. [L 1896, c 64, §33; RL 1925, §1984; am L 1932 2d, c 63, §4; RL 1935, §2431; RL 1945, §7033; RL 1955, §155-34; am L 1963, c 85, §3; HRS §445-37; am L 1971, c 65, §1; am L 1976, c 200, pt of §1; am L 1989, c 211, §10; am L 1990, c 281, §11]

Cross References

Sheriff, etc., see §26-14.6.

Case Notes

Partition commissioner appointed by probate court did not need a license to conduct sale.  6 H. 276.



§445-38 - Auctioneer's agent.

§445-38  Auctioneer's agent.  Any auctioneer may appoint any agent or assistant to act for the auctioneer in the conduct of the auctioneer's auction business, for all of the acts of whom the auctioneer shall be responsible in the same manner as though they were done personally by the auctioneer. [L 1896, c 64, §34; RL 1925, §1985; RL 1935, §2432; RL 1945, §7034; RL 1955, §155-35; HRS §445-38; gen ch 1985]



§445-41 to 43 - REPEALED.

BALL OR MARBLE MACHINES--REPEALED

§§445-41 to 43  REPEALED.  L 1986, c 29, §1.



§445-51 to 53 - REPEALED.

BILLIARDS AND BOWLING ALLEYS--REPEALED

§§445-51 to 53  REPEALED.  L 1982, c 15, pt of §1.



§445-54 - REPEALED.

§445-54  REPEALED.  L 1990, c 164, §13.



§445-61 - REPEALED.

BEEF OR PORK--REPEALED

§445-61  REPEALED.  L 1990, c 164, §14.



§445-71 , 72 - REPEALED.

PART IIA.  FOOD PRODUCTS--REPEALED

§§445-71, 72  REPEALED.  L 1996, c 67, §5.



§445-81 , 82 - REPEALED.

LAUNDRY, ETC.--REPEALED

§§445-81, 82  REPEALED.  L 1990, c 164, §15.



§445-90 - Definitions.

PART III.  LODGING OR TENEMENT HOUSES, HOTELS,

AND BOARDINGHOUSES

Note

Sections 445-91 to 96 designated and amended as Part III by L 1990, c 164, §28.

Revision Note

In the designation of new parts by L 1990, c 164, §§445-90 and 90.5 are unaccounted for.  The revisor classified these sections to this part.

§445-90  Definitions.  When used in this chapter, unless the context requires otherwise:

"Boardinghouse" means a building or buildings having at least three rooms for the accommodation of six or more unrelated persons and in which the owner or operator furnishes at least one meal per day as part of the accommodations.

"Hotel" means any building or portion thereof or buildings containing more than nine rooming units, in which space is let by the owner or operator to six or more unrelated persons.

"Lodging or tenement house", "group home", "group residence", "group living arrangement", or "rooming house" means any building or portion thereof containing no more than nine rooming units, in which space is let by the owner or operator to three or more unrelated persons.

"Noisy or disorderly conduct" has the same meaning as defined in chapter 711. [L 1986, c 149, §1; am L 1987, c 333, §3; am L 1988, c 313, §2; am L 1996, c 67, §2]



§445-90.5 - Exemption.

[§445-90.5]  Exemption.  A facility owned or used by a government agency or by a nonprofit agency which is registered with the department of commerce and consumer affairs and providing services by contract for a government agency, shall be exempt from this chapter. [L 1987, c 333, §2]



§445-91 - REPEALED.

§445-91  REPEALED.  L 1987, c 333, §8.



§445-92 - REPEALED.

§445-92  REPEALED.  L 2001, c 35, §7.

Case Notes

Cited:  11 H. 57, 59; 11 H. 363, 364; 39 H. 418, 420.



§445-93 - REPEALED.

§445-93  REPEALED.  L 1996, c 67, §3.



§445-94 - Certificates.

§445-94  Certificates.  No person shall operate a lodging or tenement house, group home, group residence, group living arrangement, hotel, or boardinghouse, until the person secures a clearance from the appropriate county agency responsible for ensuring compliance with county building and zoning codes setting forth that an agent of the agency has examined the building or buildings, proposed to be used for such purposes, with a description sufficient to identify and locate the same; and that the same are in compliance with the building and zoning codes. [L 1896, c 64, §70; am L 1898, c 38, §1; RL 1925, §2055; RL 1935, §2477; RL 1945, §7080; RL 1955, §155-61; am L Sp 1959 2d, c 1, §19; HRS §445-94; am L 1986, c 149, §4; am L 1987, c 333, §5; am L 1988, c 162, §1; am L 1990, c 164, §16; am L 2001, c 35, §4; am L 2009, c 8, §1]

Case Notes

No discretionary power to refuse a license.  11 H. 57; 12 H. 164.

Cited:  11 H. 363, 364; 19 H. 628, 630.



§445-95 - Conditions for conditional operation.

§445-95  Conditions for conditional operation.  The owner or operator of a lodging or tenement house, group home, group residence, group living arrangement, hotel, or boardinghouse shall:

(1)  Not permit noisy or disorderly conduct in the building or buildings;

(2)  Not allow any person engaging in acts of prostitution to reside therein or resort thereto;

(3)  Not allow intoxicating liquor or other intoxicating substance to be furnished or sold therein, except as authorized by law;

(4)  Keep the building or buildings and premises in good sanitary condition, in accordance with law and with the orders of the agent of the department of health;

(5)  At all times allow the police and agents of the state department of health and agents of the appropriate county agencies responsible for compliance with the county's building and zoning codes access for purposes of inspection to enforce or administer this chapter and other applicable laws or rules;

(6)  Not allow any gaming;

(7)  If a lodging or tenement house, group home, group residence, group living arrangement, or boardinghouse, keep records identifying its tenants, lodgers, or boarders; and

(8)  Not deliver or purport to deliver health care services or treatment unless it is licensed, certified, or contracted for by the State or other governmental agencies to do so. [L 1896, c 64, §71; RL 1925, §2056; RL 1935, §2478; RL 1945, §7081; RL 1955, §155-62; am L Sp 1959 2d, c 1, §19; HRS §445-95; am L 1986, c 149, §5; am L 1987, c 333, §6; am L 1990, c 164, §17; am L 2001, c 35, §5]

Cross References

Liquor license, see chapter 281.

Case Notes

Building does not lose character as restaurant because portion occupied as dwelling.  11 H. 363.  "Furnish" may include gifts.  Id.  Subdivision (3) constitutional.  Id.

Cited:  11 H. 57, 60.



§445-95.1 - Unfair or deceptive practices prohibited.

[§445-95.1]  Unfair or deceptive practices prohibited.  (a)  No person shall engage in this State in any act or practice which is prohibited in section 445-95.2 or which is defined in that section as, or determined under that section to be, an unfair or deceptive act or practice in the rooming house business.

(b)  Any facility owned or used by a government agency or by a nonprofit agency which is registered with the department of commerce and consumer affairs and providing services by contract for a government agency, shall be exempt from this section.

(c)  The department of human services shall enforce the provisions of this section and shall refer to other state and county agencies any violations enforced by those other governmental agencies. [L 1988, c 313, pt of §3]



§445-95.2 - Unfair and deceptive practices defined.

[§445-95.2]  Unfair and deceptive practices defined.  The following are defined as unfair or deceptive practices in the rooming house business:

(1)  Requiring, seeking, or encouraging any resident or prospective resident to execute a power of attorney in which the resident or prospective resident names the rooming house, its owner, or any of its agents or employees as attorney-in-fact;

(2)  Making any representation that the rooming house offers medical care, rehabilitation, or therapeutic benefits of any type;

(3)  Negotiating public assistance checks payable to a resident;

(4)  Refusing to refund any deposit as provided in sections 521-44(c) and 521-66;

(5)  Refusing to give any resident a partial rent refund in accordance with section 521-66;

(6)  Encouraging, soliciting, or requiring any resident or prospective resident to consent to the release of information concerning the resident or prospective resident which is maintained by any government agency and otherwise confidential;

(7)  Encouraging, soliciting, or requiring a resident or prospective resident to:

(A)  Turn over food stamps to the rooming house, its agents, or employees; or

(B)  Permit authorization to purchase (ATP) food stamp cards to be negotiated by the rooming house, its agents, or employees;

(8)  Limiting, hindering, or restricting access of residents who are food stamp recipients to foodstuffs, food containers, refrigerators, or other food storage facilities;

(9)  Encouraging, soliciting, or requiring any resident or prospective resident to apply for or receive food stamps if the rooming house has meal service;

(10)  Accepting food stamps as payment for or in reduction of rent;

(11)  Charging different rents for similar accommodations based on the amount of a resident's public assistance benefits;

(12)  Encouraging, soliciting, or requiring any resident or prospective resident to have public assistance benefits mailed to the rooming house, its owner, or its agents or employees; and

(13)  Denying any prospective resident or evicting any resident from living accommodations solely on the basis of age or disability. [L 1988, c 313, pt of §3]



§445-95.3 - Powers of the director.

[§445-95.3]  Powers of the director.  The director of the department of human services may examine and investigate the affairs of every person, partnership, corporation, or other organization engaged in the rooming house business in this State in order to determine whether any unfair or deceptive practice prohibited by section 445-95.1 has been committed. [L 1988, c 313, pt of §3]



§445-95.4 - Penalty.

[§445-95.4]  Penalty.  Any person, firm, company, association, or corporation committing any unfair or deceptive practice as defined in section 445-95.2 shall be fined $500 for each violation. [L 1988, c 313, pt of §3]



§445-95.5 - Suits by the State.

[§445-95.5]  Suits by the State.  The director of the department of human services, by and through the attorney general, may bring an action on behalf of the State to enjoin any violation of section 445-95.2, to enjoin any person, partnership, corporation or other organization who has violated section 445-95.2 from continuing to engage in the rooming house business, to collect the penalties provided by section 445-95.4, or to recover any damages sustained by any person injured by a violation of section 445-95.2.  In any such action, the State shall also be entitled to recover the costs of suit together with reasonable attorneys' fees. [L 1988, c 313, pt of §3]



§445-95.6 - Suits by individuals.

[§445-95.6]  Suits by individuals.  Any person injured by a violation of section 445-95.2 has a private right of action and may bring a civil action to recover three times the person's actual damages or $1,000 for each violation, whichever sum is greater.  Any person bringing such an action shall also be entitled to recover the person's costs together with reasonable attorneys' fees. [L 1988, c 313, pt of §3]



§445-95.7 - Jurisdiction, venue.

[§445-95.7]  Jurisdiction, venue.  An action under section 445-95.5 or 445-95.6 shall be brought in the district court and division in which the rooming house is located. [L 1988, c 313, pt of §3]



§445-96 - Penalty.

§445-96  Penalty.  (a) Any person who violates or fails to observe any of the requirements or conditions of this chapter shall be fined not less than $100 nor more than $1,000 per day of violation for each violation.

(b)  Any person who intentionally or knowingly obstructs or interferes with the progress of any authorized inspection pursuant to this chapter shall be guilty of a misdemeanor. [L 1896, c 64, §72; RL 1925, §2057; RL 1935, §2479; RL 1945, §7082; RL 1955, §155-63; HRS §445-96; gen ch 1985; am L 1986, c 149, §6; am L 1987, c 333, §7; am L 1990, c 164, §18; am L 2001, c 35, §6]

Cross References

Administrative inspections and warrants, see §§46-15.4 and 15.5.

Case Notes

Cited:  11 H. 57, 60; 11 H. 363, 364.



§445-97 - REPEALED.

§445-97  REPEALED.  L 1986, c 149, §7.



§445-98 - REPEALED.

§445-98  REPEALED.  L 1982, c 14, §1.



§445-101 to 103 - REPEALED.

MILK--REPEALED

§§445-101 to 103  REPEALED.  L 1990, c 164, §19.



§445-111 - Definitions.

PART IV.  OUTDOOR ADVERTISING

Note

Sections 445-111 to 121 designated as Part IV by L 1990, c 164, §28.

§445-111  Definitions.  As used in this chapter:

(1)  "Outdoor advertising device" means any device which is:

(A)  A writing, picture, painting, light, model, display, emblem, sign, or similar device situated outdoors, which is so designed that it draws the attention of persons in any public highway, park, or other public place to any property, services, entertainment, or amusement, bought, sold, rented, hired, offered, or otherwise traded in by any person, or to the place or person where or by whom such buying, selling, renting, hiring, offering, or other trading is carried on;

(B)  A sign, poster, notice, bill, or word or words in writing situated outdoors and so designed that it draws the attention of and is read by persons in any public highway, park, or other public place; or

(C)  A sign, writing, symbol, or emblem made of lights, or a device or design made of lights so designed that its primary function is not giving light, which is situated outdoors and draws the attention of persons in any public highway, park or other public place.

(2)  "Billboard" is any board, fence, or similar structure, whether free-standing or supported by or placed against any wall or structure, which is designed or used for the principal purpose of having outdoor advertising devices placed, posted, or fastened upon it.

(3)  Any person who, by oneself or through any agent or independent contractor, maintains or displays any outdoor advertising device, or any person who knowingly causes any outdoor advertising device advertising the person's products, merchandise, or services to be displayed by oneself or any agent or independent contractor; or any person who, being in possession of any land, building, or part of a building, permits any outdoor advertising device on the land, building, or part of a building, shall be deemed to be displaying an outdoor advertising device.

(4)  Any person, who, by oneself or through any agent or independent contractor, erects or maintains a billboard or places any outdoor advertising device upon a billboard, or any person who knowingly causes any of the person's products, merchandise, or services to be advertised upon a billboard by oneself or through any agent or independent contractor; or any person who, being in possession of any land, building, or part of a building, knowingly permits a billboard to be erected or to remain on the land, building, or part of a building, shall be deemed to be maintaining a billboard. [L 1965, c 233, pt of §1; Supp, §155-120; HRS §445-111; gen ch 1985]



§445-112 - Where and when permitted.

§445-112  Where and when permitted.  No person shall erect, maintain, or use a billboard or display any outdoor advertising device, except as provided in this section:

(1)  The display of official notices and signs, posted by order of any court or public office, or posted by any public officer in the performance of a public duty, or posted by any person required to do so by any law or rule having the force of law;

(2)  Any outdoor advertising device announcing a meeting or series of meetings is not prohibited by this section if displayed on the premises where the meeting or series of meetings will be or is being held.  Meeting, as used in this section, includes all meetings regardless of whether open to the public or conducted for profit and includes but is not limited to sports events, conventions, fairs, rallies, plays, lectures, concerts, motion pictures, dances, and religious services;

(3)  Any outdoor advertising device indicating that the building or premises on which it is displayed is the residence, office, or place of business, commercial or otherwise, of any individual, partnership, joint venture, association, club, or corporation, and stating the nature of the business;

(4)  Any outdoor advertising device that advertises property or services that may be bought, rented, sold, or otherwise traded in on the premises or in the building on which the outdoor advertising device is displayed;

(5)  The offering for sale of merchandise bearing incidental advertising, including books, magazines, and newspapers, in any store, newsstand, vending machine, rack, or other place where such merchandise is regularly sold;

(6)  Any outdoor advertising device offering any land, building, or part of a building for sale or rent, if displayed on the property so offered or on the building so offered;

(7)  Any outdoor advertising device carried by persons or placed upon vehicles used for the transportation of persons or goods, except as provided under section 445‑112.5, relating to vehicular advertising devices;

(8)  Any outdoor advertising device warning the public of dangerous conditions that they may encounter in nearby sections of streets, roads, paths, public places, power lines, gas and water mains, or other public utilities;

(9)  Signs serving no commercial purpose that indicate places of natural beauty, or of historical or cultural interest and that are made according to designs approved by the department of business, economic development, and tourism;

(10)  Any outdoor advertising device or billboard erected, placed, or maintained upon a state office building, if erected, placed, or maintained by authority of a state agency, department, or officer for the sole purpose of announcing cultural or educational events within the State, and if the design and location thereof has been approved by the department of business, economic development, and tourism;

(11)  Signs urging voters to vote for or against any person or issue, may be erected, maintained, and used, except where contrary to or prohibited by law;

(12)  Signs stating that a residence that is offered for sale, lease, or rent is open for inspection at the actual time the sign is displayed and showing the route to the residence; provided that the sign contains no words or designs other than the words "Open House", the address of the residence, the name of the person or agency responsible for the sale, and an arrow or other directional symbol and is removed during such time as the residence is not open for inspection;

(13)  The erection, maintenance, and use of billboards if the billboard is used solely for outdoor advertising devices not prohibited by this section;

(14)  The continued display and maintenance of outdoor advertising devices actually displayed on July 8, 1965, in accordance with all laws and ordinances immediately theretofore in effect;

(15)  The continued maintenance of any billboard actually maintained on July 8, 1965, and the display thereon of the same or new advertising devices, all in accordance with all laws and ordinances in effect immediately prior to July 9, 1965;

(16)  Any outdoor advertising device displayed with the authorization of the University of Hawaii on any scoreboard of any stadium owned by the university.  An outdoor advertising device displayed under this paragraph shall be on the front of the scoreboard and face the interior of the stadium;

(17)  Any temporary outdoor advertising device attached to or supported by the structure of any stadium owned by the University of Hawaii, located within and facing the interior of the stadium, and authorized to be displayed by the university.  For the purpose of this paragraph, "temporary" means displayed for a short period before the official start of organized athletic competition, during the organized athletic competition, and for a short period after the official end of the organized athletic competition; and

(18)  Any outdoor advertising device displayed with the authorization of the stadium authority on any scoreboard of any stadium operated by the stadium authority.  An outdoor advertising device displayed under this paragraph shall be on the front of the scoreboard and face the interior of the stadium. [L 1965, c 233, pt of §1; Supp, §155-121; HRS §445-112; am L 1986, c 245, §1; am L 1987, c 336, §7; am L 1990, c 293, §8; am L 1994, c 118, §1; am L 2003, c 194, §4; am L 2006, c 222, §3]

Attorney General Opinions

Paragraph (11) (prior to 2003 amendment), regulating political signs, was unconstitutional and unenforceable.  Att. Gen. Op. 96-4.



§445 112 - .5 Vehicular advertising prohibited; penalty.

[§445‑112.5]  Vehicular advertising prohibited; penalty.  (a)  It is unlawful for any person to operate or park, or cause to be operated or parked, on any street, roadway, or other public place, or on any private property that can be seen from any street, roadway, or other public place, any vehicle or trailer carrying a vehicular advertising device for consideration or any other economic benefit if the vehicle or trailer is used primarily to display a vehicular advertising device.  The phrase "for consideration or any other economic benefit" shall not include any benefit derived by the owner or operator of the vehicle or trailer from the effect of the advertising.

(b)  Every day of continued violation of this section shall constitute a separate offense.

(c)  Any person convicted of violating this section shall be fined:

(1)  Not less than $200 or more than $1,000, for the first offense;

(2)  Not less than $500 or more than $2,000 for the second offense; and

(3)  Not less than $1,000 or more than $5,000 for the third and subsequent offense.

(d)  As used in this section:

"Trailer" means a vehicle or conveyance with or without motive power designed to be pulled or propelled by a vehicle or other form of power.

"Vehicular advertising device" means any sign, writing, picture, poster, painting, notice, bill, model, display, symbol, emblem, or similar device, which is so designed that it draws the attention of persons in any public street, roadway, or other public place. [L 2006, c 222, §2]



§445-113 - Regulation by counties.

§445-113  Regulation by counties.  Except for outdoor advertising devices authorized under section 445-112(16) and (17), the several counties may adopt ordinances regulating billboards and outdoor advertising devices not prohibited by sections 445-111 to 445-121.  The ordinances may:

(1)  Classify billboards and outdoor advertising devices in the classes set forth in section 445-112, or in any other reasonable manner of classification;

(2)  Regulate the size, manner of construction, color, illumination, location, and appearance of any class of billboard or outdoor advertising device;

(3)  Prohibit the erection or maintenance of any type of billboard or the displaying of any outdoor advertising device in particular parts, or in all parts, of the county; provided that the prohibition shall not apply to any official notice or sign described in section 445-112(1); and provided further that, unless a county ordinance specifies otherwise, the prohibition shall extend to billboards or outdoor advertising devices located in the airspace or waters beyond the boundaries of the county that are visible from any public highway, park, or other public place located within the county;

(4)  Control and license the business of making, erecting, posting, renting, and maintaining outdoor advertising devices and billboards as a business providing advertising for others, and require each person engaging in such business to obtain an annual license, the fee for which shall not exceed $100.  The license shall be conditioned upon the maintenance of all outdoor advertising devices and billboards in a safe state, and the observance of sections 445-111 to 445‑121 and all applicable ordinances and shall be revocable by the licensing authority upon breach of such condition;

(5)  Require that no person, whether licensed under paragraph (4) or not, shall erect or maintain any billboard unless it is licensed by a permit issued by the county, the issuance of which permit shall be conditioned upon compliance with this chapter and all applicable ordinances and the payment to the county of an annual fee not to exceed $25 per billboard; and

(6)  Provide for such other regulation of billboards and outdoor advertising devices as will promote the public health, welfare, safety, and convenience; encourage and promote the tourist and visitor trade; conserve and develop the natural beauty of the State, as well as objects and places of historic and cultural interest; foster sightliness and physical good order; and promote the purposes and provisions of sections 445‑111 to 445-121. [L 1965, c 233, pt of §1; Supp, §155-122; HRS §445-113; am L 1986, c 245, §2; am L 2005, c 188, §1]



§445-114 - Unlawful posting in public places.

§445-114  Unlawful posting in public places.  Except for a public officer in performance of a public duty, or a private person in giving legal notice on other than utility poles, it shall be unlawful for any person to paste, post, paint, print, nail, tack, or otherwise fasten any card, banner, handbill, sign, poster, outdoor advertising device, or notice of any kind or cause the same to be done, on any curbstone, lamppost, utility pole, streetlight pole, hydrant, bridge, tree, street sign, traffic sign, or traffic light upon any public property in the State, except as may be required by the ordinances of the county where it is posted, or by the laws of this State or of the United States. [L 1965, c 233, pt of §1; Supp, §155-123; HRS §445-114; am L 1998, c 181, §1]

Revision Note

Subsection designation deleted pursuant to §23G-15(1).



§445-115 - Same; consent of owner.

§445-115  Same; consent of owner.  It shall be unlawful for any person, except a public officer or employee in performance of a public duty, or a private person in giving legal notice, to paste, post, paint, print, nail, or tack or otherwise fasten any card, banner, handbill, sign, poster, outdoor advertising device, or notice of any kind upon any property without the oral or written consent of the owner, holder, lessee, agent, or trustee thereof. [L 1965, c 233, pt of §1; Supp, §155-124; HRS §445-115]



§445-116 to 119 - REPEALED.

§§445-116 to 119  REPEALED.  L 1982, c 236, §1.



§445-120 - Enforcement by civil suit.

§445-120  Enforcement by civil suit.  Injunction forbidding the erection, maintenance, or display of, or commanding the removal or alteration of any outdoor advertisement or billboard, which does not comply with this statute or any ordinance enacted under the authority of this statute shall be granted upon the suit of the State by the attorney general, or of the county in which the outdoor advertisement or billboard is or probably will be erected, maintained, or displayed, or of the owner of any land, building, or part of a building from which such outdoor advertisement is or will be visible and so conspicuous as to draw attention.  Any owner of a freehold or leasehold in such property shall be deemed such owner and entitled to bring such suit. [L 1965, c 233, pt of §1; Supp, §155-129; HRS §445-120]



§445-121 - Penalty.

§445-121  Penalty.  (a)  Any person violating any provision of sections 445-111 to 445-121 shall be fined not less than $25 nor more than $500, or imprisoned not more than one month, or both.

(b)  In addition to subsection (a), any person acting knowingly, who is either:

(1)  Responsible for posting material in violation of section 445-114; or

(2)  The person organizing the event or the owner or operator of the business advertised on the posted material,

shall remove the material within seventy-two hours after receipt of written notice of the posting or seventy-two hours after the date of the event advertised on the posted material, whichever occurs first.  Failure to remove the posted material within the time specified shall be punishable by an additional fine of not less than $100 nor more than $200 per posted material, or community service of not less than ten hours nor more than twenty hours, or both.  Such additional penalties shall not be imposed unless the person received written notice of the posting or was responsible for posting material in violation of section 445-114. [L 1965, c 233, pt of §1; Supp, §155-130; HRS §445-121; am L 1998, c 181, §2]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§445-131 - Definitions.

PART V.  PAWNBROKERS

Note

Sections 445-131 to 136 designated as Part V by L 1990, c 164, §28.

Cross References

Sunset evaluations modified, see §§26H-4, 5.

Pawnbrokers and secondhand dealers, see chapter 486M.

§445-131  Definitions.  As used in this part:

"Holding period" means a period of time not less than thirty days after the maturity date, in which a customer has the right to redeem pledged goods by paying a pawnbroker the amount provided in the applicable pawn transaction agreement and an additional pawn finance charge.

"Maturity date" means the date upon which a pawn transaction agreement expires and the holding period begins to run.

"Month" means that period of time from one date in a calendar month to the corresponding date in the following calendar month, but if there is no corresponding date, then the last day of the following month, and when computations are made for a fraction of a month, a day shall be one-thirtieth of a month.

"Pawnbroker" means a person engaged in the business of making pawn transactions, but does not include financial institutions whose deposits are federally insured and companies that are regulated or supervised by the division of financial institutions.

"Pawn finance charge" means the sum of all charges, payable directly or indirectly by the customer and imposed directly or indirectly by the pawnbroker, including charges for insurance, handling, storage, and any other charge imposed incidental to the pawn transaction.

"Pawn transaction" means the act of lending money on the security of pledged goods or the act of purchasing tangible personal property on condition that it may be redeemed or repurchased by the seller for a fixed price within a fixed period of time.

"Pledged goods" means tangible personal property, other than choses in action, securities, or printed evidences of indebtedness, that is deposited with or otherwise actually delivered into the possession of a pawnbroker in the course of the pawnbroker's business and in connection with a pawn transaction. [L 1886, c 28, §1; RL 1925, §2072; RL 1935, §2492; RL 1945, §7096; RL 1955, §155-76; HRS §445-131; am L 1992, c 192, §3]

Case Notes

General rules as to the use of articles pawned stated.  1 H. 74.



§445-132 - Fee.

§445-132  Fee.  The treasurer may grant licenses for the period of one year, to suitable persons, to carry on the business of pawnbroking upon payment of the sum of $100. [L 1886, c 28, §2; am L 1905, c 35, §1; RL 1925, §2073; RL 1935, §2493; RL 1945, §7097; RL 1955, §155-77; HRS §445-132; am L 1990, c 164, §20]



§445-133 , 134 - REPEALED.

§§445-133, 134  REPEALED.  L 1992, c 192, §6.



§445-134.11 - Pawn transaction agreement; disclosure requirements.

[§445-134.11]  Pawn transaction agreement; disclosure requirements.  (a)  All pawn transaction agreements shall be in writing.

(b)  The pawnbroker shall provide the customer with a signed copy of the pawn transaction agreement.

(c)  The pawn transaction agreement shall include:

(1)  The name, address, and telephone number of the pawnbroker;

(2)  The name, address, telephone number, and date of birth of the customer;

(3)  The type of identification presented by the customer;

(4)  The pawn transaction number;

(5)  The date on which the pawn transaction agreement is signed;

(6)  The net amount paid to, received by, or paid or payable for the account of the customer, expressed as the "amount financed";

(7)  The dollar amount of the pawn finance charge, expressed as the "finance charge";

(8)  The rate of the pawn finance charge as applied to the amount financed, expressed as the "annual percentage rate";

(9)  The total amount that must be paid to redeem the pledged goods on or before the maturity date, expressed as the "total of payments";

(10)  An identification of pledged goods, including all serial numbers and model numbers, where available, and any other identifying markings or information;

(11)  The maturity date of the pawn transaction;

(12)  A statement to the effect that the customer is not obligated to redeem the pledged goods, and the pledged goods shall be forfeited to the pawnbroker upon the expiration of the last holding period, provided that the pledged goods may be redeemed by the customer within the holding period by making payment of the originally agreed total of payments plus an additional pawn finance charge in accordance with section 445-134.12; and

(13)  The date on which the holding period expires. [L 1992, c 192, pt of §2]



§445-134 - .

[§445-134.12]  Pawn finance charge.  (a)  Pawn finance charges shall be deemed to be earned at the time the agreement for the pawn transaction is made and shall not be subject to a refund.

(b)  The maturity date of any pawn transaction may be changed to a subsequent date no more than two times by agreement between the customer and the pawnbroker upon payment of the pawn finance charge, and in that event the pawnbroker may contract for and receive another pawn finance charge computed in accordance with this part as for a new transaction.

(c)  Pledged goods not redeemed by the customer on or before the date fixed as the maturity date for the transaction in the pawn agreement shall be held by the pawnbroker for at least thirty days following the maturity date, and may be redeemed by the original customer within the holding period by the payment of an additional pawn finance charge equal to one-thirtieth of the pawn finance charge stated in the pawn transaction agreement for each day following the maturity date, including the day on which the pledged goods are redeemed.

(d)  Where a pawnbroker is conducting business in accordance with this part, the pawn finance charge shall not be governed by chapter 478. [L 1992, c 192, pt of §2]



§445-134.13 - Prohibited practices.

§445-134.13  Prohibited practices.  (a)  No pawnbroker shall:

(1)  Charge or receive any pawn finance charge exceeding twenty per cent a month;

(2)  Contract for or receive any amounts other than the pawn finance charge in connection with a pawn transaction;

(3)  Accept a pledge or purchase of property from a person under the age of eighteen years;

(4)  Accept any waiver, in writing or otherwise, of any right or protection accorded a customer under this part;

(5)  Fail to exercise reasonable care to protect pledged goods from loss or damage;

(6)  Fail to return pledged goods to a customer within three business days of payment of the full amount due the pawnbroker on the pawn transaction;

(7)  Make any charge for insurance, storage, or handling in connection with a pawn transaction;

(8)  Enter into a pawn transaction which has a maturity date more than one month after the date the pawn transaction agreement is signed;

(9)  Accept pledged goods or buy merchandise from a person unable to supply verification of identity by photo identification card, a state-issued identification card, driver's license, or federal government-issued identification card; provided that in addition to such verification, the pawnbroker shall take the person's thumbprint, and retain the thumbprint on file;

(10)  Make any agreement requiring the personal liability of a customer in connection with a pawn transaction or creating any obligation on the part of the customer to redeem pledged goods or make any payment on a pawn transaction;

(11)  Allow a customer's pawn account to exceed $10,000.  For purposes of this paragraph, "pawn account" means the total accumulation of unpaid pawn finance charges for any single customer; or

(12)  Accept vehicles, vessels, or negotiable instruments as pledged goods, or certificates of title or registration of vehicles or vessels as evidence of possession of pledged goods.

(b)  Any person who violates this section shall be penalized pursuant to section 445-136. [L 1992, c 192, pt of §2; am L 1993, c 44, §1; am L 1997, c 121, §2; am L 1998, c 255, §1]



§445-134 - .

[§445-134.14]  Redemption of pledged goods.  (a)  Except as otherwise provided by this part, any person properly identified as the customer in a pawn transaction or as the assignee or agent thereof, and presenting a pawn transaction agreement to the pawnbroker, shall be presumed to be entitled to redeem the pledged goods described therein.

(b)  If a pawn transaction agreement is lost, destroyed, or stolen, the customer may so notify the pawnbroker in writing, and receipt of such notice shall invalidate the pawn transaction agreement as an instrument to redeem the pledged goods, if the pledged goods have not previously been redeemed.  Before delivering the pledged goods or issuing a new pawn transaction agreement, the pawnbroker may require the customer to sign a written statement or affidavit concerning the loss, destruction, or theft of the pawn transaction agreement. [L 1992, c 192, pt of §2]



§445-134.15 - Pawnbroker's recourse.

[§445-134.15]  Pawnbroker's recourse.  (a)  Unless found to be stolen, mortgaged, or otherwise encumbered, any pledged goods not redeemed within the last holding period may thereafter, at the option of the pawnbroker, be forfeited and become the property of the pawnbroker.

(b)  Where the customer has pledged defective goods, the only recourse of a pawnbroker shall be against the pledged goods. [L 1992, c 192, pt of §2]



§445-134.16 - Pawnbroker liability.

[§445-134.16]  Pawnbroker liability.  Where the pawnbroker has exercised reasonable care in holding pledged goods, a pawnbroker's liability shall be limited to twice the original pawn amount or replacement in kind, at the pawnbroker's option, where the pledged goods have become lost, damaged, or stolen. [L 1992, c 192, pt of §2]



§445-134.17 - Recordkeeping.

[§445-134.17]  Recordkeeping.  A copy of all pawn transactions shall be kept on the pawnshop premises and open to inspection by the proper authorities for a period of one year after the maturity date. [L 1992, c 192, pt of §2]



§445-134 - .

[§445-134.18]  Compliance with other applicable law.  All pawnbrokers shall comply with the requirements of chapter 486M. [L 1992, c 192, pt of §2]



§445-134 - .

[§445-134.19]  Conformity with federal law.  Every pawn transaction agreement that complies with the disclosure requirements of the federal Truth in Lending Act as of the date upon which the pawn transaction agreement is signed shall be deemed to comply with the disclosure provisions of this part. [L 1992, c 192, pt of §2]



§445-135 - Acting without license; penalty.

§445-135  Acting without license; penalty.  No person shall engage in business as a pawnbroker without first obtaining a license from the treasurer.  Any person who carries on the business of pawnbroker except by authority of the license provided for in this part shall be fined not less than $5,000 nor more than $25,000. [L 1886, c 28, §4; am L 1903, c 8, §2; RL 1925, §2075; RL 1935, §2496; RL 1945, §7100; RL 1955, §155-80; HRS §445-135; am L 1992, c 192, §4]



§445-136 - Breach of condition; penalty.

§445-136  Breach of condition; penalty.  Every licensed pawnbroker who fails to comply with any of the provisions of this part shall be fined not more than $2,500 for each violation and shall forfeit the pawnbroker's license. [L 1886, c 28, §5; am L 1903, c 8, §2; RL 1925, §2076; RL 1935, §2497; RL 1945, §7101; RL 1955, §155-81; HRS §445-136; gen ch 1985; am L 1992, c 192, §5]



§445-141 - Licensing.

PART VI.  PEDDLERS

Note

Section 445-141 designated as Part VI by L 1990, c 164, §28.

§445-141  Licensing.  Each council shall have the power to enact ordinances providing for the licensing and regulation of any person who peddles merchandise. [L 1907, c 96, pt of §1; am L 1917, c 122, §1; am L 1923, c 111, §1; RL 1925, §2077; RL 1935, §2498; am L 1935, c 182, §1; am L 1939, c 109, §1; RL 1945, §7102; am L 1953, c 230, §1; am L 1955, c 193, §1; RL 1955, §155-82; HRS §445-141; am L 1978, c 182, §2; am L 1990, c 164, §22]

Case Notes

License a tax, when.  36 H. 661.



§445-142 - REPEALED.

§445-142  REPEALED.  L 1981, c 38, §1.



§445-146 - REPEALED.

PEDDLING CAKE--REPEALED

§445-146  REPEALED.  L 1982, c 209, §1.



§445-151 to 153 - REPEALED.

POISONOUS DRUGS--REPEALED

§§445-151 to 153  REPEALED.  L 1987, c 17, §1.



§445-161 to 165 - REPEALED.

PUBLIC SHOWS--REPEALED

§§445-161 to 165  REPEALED.  L 1982, c 208, §1.



§445-166 - REPEALED.

§445-166  REPEALED.  L 1990, c 164, §23.



§445-171 - Fee, conditions.

PART VII.  SECONDHAND DEALERS

Note

Sections 445-171 and 172 designated as Part VII by L 1990, c 164, §28.

Assessment under §26H-4 removed.  L 1992, c 232, §1.

Cross References

Pawnbrokers and secondhand dealers, see chapter 486M.

§445-171  Fee, conditions.  The treasurer may grant licenses to suitable persons to be dealers and traders in secondhand articles, and may revoke such licenses for cause satisfactory to the treasurer.  The licensees shall pay to the treasurer an annual fee of $10.

Every license granted under this section shall designate the place where the business is carried on and shall continue for one year unless sooner revoked.  Every dealer shall keep a book in which shall be written a description of every article received, the name, residence, and a general description of the person from whom, and the time and hour when the article was received.  The book, the place where the business is carried on, and the articles of property therein, may be examined at any time by the treasurer, the chief of police, or by any person presenting to such dealer a written authorization so to do from the treasurer or chief of police. [L 1905, c 31, §1; am L 1911, c 54, §1; RL 1925, §2091; am L 1932 1st, c 1, pt of §1; am L 1932 2d, c 66, §13; RL 1935, §2509; RL 1945, §7113; RL 1955, §155-93; HRS §445-171; gen ch 1985]

Cross References

Used motor vehicles parts and accessories, see chapter 289.



§445-172 - Prohibitions; penalty.

§445-172  Prohibitions; penalty.  Every person who engages in the business of buying or selling secondhand articles, or who deals therein, unless licensed therefor according to law, or after notice that the person's license has been revoked, or who, being licensed, neglects to keep the book and make the entries therein prescribed in section 445-171, or who refuses to allow the inspections in the section prescribed, or who purchases or receives by way of exchange any article from any minor, knowing or having reason to believe that the person is a minor, shall be fined not more than $100. [L 1905, c 31, §2; RL 1925, §2092; RL 1935, §2510; RL 1945, §7114; RL 1955, §155-94; HRS §445-172; gen ch 1985]



§445-181 to 186 - REPEALED.

PART VIII.  SOLICITORS--REPEALED

§§445-181 to 186  REPEALED.  L 1996, c 32, §1 and c 67, §6.



§445-191 to 194 - REPEALED.

STEAM LAUNDRIES, HONOLULU--REPEALED

§§445-191 to 194  REPEALED.  L 1990, c 164, §25.



§445-201 to 203 - REPEALED.

SURETY, BAIL BOND--REPEALED

§§445-201 to 203  REPEALED.  L 1990, c 164, §26.

Cross References

For present provision, see §804-62.



§445-211 to 213 - REPEALED.

TOBACCO, CIGARS, AND CIGARETTES--REPEALED

§§445-211 to 213  REPEALED.  L 1990, c 164, §27.

Cross References

For present provision, see §709-908.



§445-221 to 226 - REPEALED.

PART IX.  VEHICLES AND DRIVERS FOR HIRE--REPEALED

§§445-221 to 226  REPEALED.  L 1996, c 67, §7.



§445-231 - Definitions.

PART X.  SCRAP DEALERS

Note

Sections 445-231 to 235 designated as Part X by L 1990, c 164, §28.

Assessment under §26H-4 removed.  L 1992, c 232, §1.

§445-231  Definitions.  As used in this chapter, unless the context otherwise requires:

"Beer keg" means a metal container used to hold five gallons or more of liquid that is stamped, engraved, stenciled, or otherwise marked with the name of a brewery manufacturer; provided that a deposit beverage container, as defined under section 342G-101, shall not be considered a beer keg.

"Copper" means copper in all different forms, including tubing, sheets (includes plates), gutters, down spouts, bars, bare wire or cable, insulated wire or cable, and aluminum/copper coil used in air conditioning and refrigeration.

"Scrap" means any secondhand or used metal except those used motor vehicle parts provided in chapter 289.

"Scrap dealer" means any person engaged in the business of buying, selling, or dealing in scrap, or any person operating, carrying on, conducting, or maintaining a scrap yard.

"Scrap yard" means any yard, plot, space, enclosure, building, or any other place where scrap is collected, stored, gathered together, and kept. [L 1976, c 230, pt of §2; am L 2007, c 197, §§1, 7; am L 2008, c 16, §20 and c 53, §§2, 6; am L 2009, c 44, §§1, 2]

Revision Note

Numeric designations deleted.



§445-232 - License.

§445-232  License.  Any person who engages in the business as a scrap dealer shall be licensed with the treasurer.  The treasurer shall have the power to grant license and to revoke such license upon reasonable cause.  The annual license fee shall be $10.

Every license granted under this section shall designate the place where business is carried on and sufficient identifying information including the licensee's name, address, general excise tax license number, and other information which may be prescribed by the treasurer. [L 1976, c 230, pt of §2]



§445-233 - Statement required.

§445-233  Statement required.  (a)  Every scrap dealer, when the dealer purchases scrap within the State, shall obtain a written statement signed by the seller certifying that the seller has the lawful right to sell and dispose of the scrap.  This statement shall also contain the seller's name; the seller's business or residence address; the seller's occupation; a description, including serial numbers and other identifying marks, when practical, of every scrap; the amount received by the seller; the date, time, and place of the sale; and the license number of any vehicle used to deliver the property to the place of purchase.

(b)  If the scrap presented for purchase is copper, or a beer keg, in whole or in part, the seller shall provide a copy of a receipt that describes, with particularity:

(1)  The exact item that is being offered for sale;

(2)  Who issued the receipt;

(3)  The date of sale of the item prior to the item's being offered to the scrap dealer; and

(4)  The price, if any, of the item when obtained by the seller.

(c)  If a receipt is not available, the seller shall provide to the scrap dealer a notarized declaration, describing with particularity:

(1)  The exact item that is being offered for sale;

(2)  Who sold or otherwise transferred the item to the seller;

(3)  The date of sale of the item; and

(4)  The price, if any, of the item when obtained by the seller.

(d)  If the seller does not provide a copy of the receipt or the notarized declaration as required by subsections (b) and (c), the scrap dealer shall not purchase the copper, or beer keg, in whole or in part, and shall report the attempted sale to the police.

(e)  If the scrap dealer purchases any copper or beer keg, in whole or in part, the scrap dealer shall take a photograph or photographs of all of the copper or any beer keg offered for sale.

(f)  The scrap dealer shall also require the seller to verify the seller's identity by presenting a valid photo identification card or license issued by a federal or state government agency authorized to issue valid identification.  If the scrap being offered for sale is copper, or a beer keg, in whole or in part, the scrap dealer shall:

(1)  Take a photograph of the seller; or

(2)  Make a photocopy of the identification card or license of the seller.

(g)  The scrap dealer shall keep at the dealer's place of business the signed written statement, the receipt or notarized declaration required by subsections (b) and (c), the photographs required by subsection (e), and the photocopy of the identification card or license and photograph of the seller required by subsection (f), if applicable, from the seller for a period of two years after the date of purchase and the statement, the receipt or notarized declaration required by subsections (b) and (c), the photographs required by subsection (e), and the photocopy and photograph required by subsection (f), if applicable, may be examined at any time by the treasurer, the chief of police, the attorney general, the prosecuting attorney, or their designees.

(h)  Public utilities, as defined in section 269-1, shall be exempt from the requirements of subsections (b) and (c).  When the seller is a public utility, the scrap dealer shall not be required to obtain the statement required by subsection (a), and the scrap dealer shall not be prohibited by subsection (d) from purchasing the copper from the public utility. [L 1976, c 230, pt of §2; gen ch 1985; am L 2007, c 197, §§3, 7; am L 2008, c 53, §§3, 6; am L 2009, c 44, §§1, 2]



§445-233.5 - Payment of copper purchased by scrap dealer or recycler; check; mailing.

[§445-233.5]  Payment of copper purchased by scrap dealer or recycler; check; mailing.  (a)  If the scrap dealer or recycler, as applicable, purchases any copper, payment for the copper shall be made by check payable to the seller.  At the time of sale of the copper, the seller shall present to the scrap dealer or recycler a valid photo identification card or license of the seller issued by a federal or state government agency authorized to issue valid identification.  The check may be mailed to the address shown on the identification, or the scrap dealer or recycler may arrange for the check to be picked up personally by the seller at the place of business of the scrap dealer or recycler.

(b)  As used in this section, "recycler" means a person who is engaged in the business of recycling, as defined in section 342G-1. [L 2008, c 91, §2]



§445-234 - Applicability.

§445-234  Applicability.  Any person required to be licensed under chapter 289 or under section 445-171 shall not be required to pay an additional fee under section 445-232; provided that such person shall obtain the license required by section 445-232 and shall follow the requirements of sections 445-232 and 445-233 when acting as a scrap dealer. [L 1976, c 230, pt of §2]



§445-235 - Prohibitions; penalty.

§445-235  Prohibitions; penalty.  Any person who violates section 445-232, 445-233, or 445-233.5, or any person who falsifies a statement required by section 445-233, shall be guilty of a misdemeanor and shall be sentenced in accordance with chapter 706, except that the court shall impose a minimum sentence of:

(1)  A fine of $1,000 for the first offense;

(2)  A fine of $3,000 for the second offense; and

(3)  A fine of $5,000 and the suspension of the scrap dealer's license for a period of six months for the third or subsequent offense; provided that if the third or subsequent offense occurs within a five-year period from the occurrence of two prior offenses, the scrap dealer shall be subject to license revocation. [L 1976, c 230, pt of §2; am L 2007, c 197, §§4, 7; am L 2008, c 32, §§2, 4 and c 91, §§3, 5; am L 2009, c 44, §1]






CHAPTER 446 - DEBT ADJUSTING

§446-1 - Definitions.

§446-1  Definitions.  As used in this chapter:

(1)  "Person" means an individual, partnership, corporation, firm, association, or any other legal entity;

(2)  "Debt adjuster" means a person who for a profit engages in the business of acting as an intermediary between a debtor and the debtor's creditors for the purpose of settling, compromising, or in any way altering the terms of payment of any debts of the debtor and who:

(A)  Receives money, property, or other thing of value from the debtor, or on behalf of the debtor, for distribution among the creditors of the debtor, or

(B)  Otherwise arranges for payment to, or distribution among, the creditors of the debtor;

(3)  "Debtor" means an individual and includes two or more individuals who are jointly and severally or jointly or severally indebted;

(4)  "Nonprofit organization" means a corporation or association, no part of the net earnings of which may inure to the benefit of any private shareholder or individual. [L 1967, c 3, §2; HRS §446-1; gen ch 1985]



§446-2 - Debt adjusting prohibited; penalty; contracts void.

§446-2  Debt adjusting prohibited; penalty; contracts void.  Any person who acts or offers to act as a debt adjuster in this State shall be fined not more than $500 or imprisoned not more than six months, or both.  Any contract for debt adjusting entered into with a person engaged in the business for a profit shall be void and unenforceable and the debtor may recover from the debt adjuster all sums or things deposited with the debt adjuster and not disbursed to the debtor's creditors. [L 1967, c 3, §3; HRS §446-2; gen ch 1985]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§446-3 - Persons not affected.

§446-3  Persons not affected.  The following persons are not debt adjusters for the purposes of this chapter:

(1)  An attorney licensed to practice law in this State, including the Legal Aid Society of Hawaii;

(2)  A person who is a regular full-time employee of a debtor and who acts as an adjuster of the person's employer's debt;

(3)  A person acting pursuant to any order or judgment of court or pursuant to authority conferred by any law of this State or of the United States;

(4)  A nonprofit or charitable corporation or association who acts as an adjuster of a debtor's debts, even though the nonprofit corporation or association may charge and collect nominal sums as reimbursement for expenses in connection with such services. [L 1967, c 3, §4; HRS §446-3; gen ch 1985]



§446-4 - Certain loan functions not affected.

§446-4  Certain loan functions not affected.  Nothing in this chapter is intended to exclude, nor shall it exclude, or prohibit, any bank, financial services loan company, credit union, or any other person or firm licensed by the county, state, or federal government to make loans from paying off the existing debts of any debtor to any other person or firm in connection with, or as a condition precedent to, making a loan to such debtor, if done at the debtor's request or with the debtor's consent or agreement. [L 1967, c 3, §5; HRS §446-4; gen ch 1985; am L 1989, c 266, §3]






CHAPTER 446D - DEGREE GRANTING INSTITUTIONS

CHAPTER 446D

DEGREE GRANTING INSTITUTIONS

REPEALED.  L 1979, c 135, §1.



CHAPTER 446E - UNACCREDITED DEGREE GRANTING INSTITUTIONS

§446E-1 - Definitions.

§446E-1  Definitions.  As used in this chapter:

"Degree" means a post-secondary credential, earned or honorary, conferring on the recipient the title or designation of "associate", "bachelor", "baccalaureate", "master", "doctor", or "doctorate", or any designation, mark, appellation, series of letters or words, or other symbol which signifies, purports, or is generally taken to signify satisfactory completion of the requirements of an academic or professional program of study beyond the secondary school level.

"Degree granting institution" means a school, academy, institute, junior college, college, university, agency, individual, partnership, company, firm, society, trust, association, corporation, or any combination thereof that meets the following criteria:

(1)  Provides a post-secondary instructional program or course leading to a degree;

(2)  Uses in its name the term "college", "academy", "institute", "institution", or "university" or a similar term which implies that the organization or person is primarily engaged in the education of students at the post-secondary level; and

(3)  Charges a fee for its services.

"Director" means the director of commerce and consumer affairs.

"Employee" means a person who is hired on an hourly or salaried basis for twenty or more hours per week.

"Office" means space within a structure that is leased, subleased, rented, or owned by the unaccredited institution or one or more of its officers or directors for the exclusive use by the unaccredited institution, as evidenced by a written lease agreement, sublease agreement, rental agreement, or conveyance document, and shall not include an arrangement for mail forwarding services or mailbox rental.

"Presence" means offering courses, programs, or degrees or maintaining a campus, or an administrative, corporate, or other address in this State.

"Student" means a person who enrolls in or seeks to enroll in a course of instruction offered or conducted by an unaccredited institution.

"Unaccredited institution" means a degree granting institution that is not accredited or a candidate for accreditation by at least one nationally recognized accrediting agency that is listed by the United States Secretary of Education. [L 1979, c 135, pt of §2; am L 1999, c 171, §2]



§446E-1.5 - Advisory board.

§446E-1.5  Advisory board.  The state post-secondary education commission, as established by chapter 304A, part VII, subpart C, shall serve as a resource to the director as needed regarding the requirements of this chapter. [L 1999, c 171, pt of §1; am L 2006, c 75, §14]



§446E-1.6 - Exceptions.

§446E-1.6  Exceptions.  This chapter shall not apply to the types of schools and courses of instruction that include:

(1)  Schools and educational programs conducted by firms, corporations, or persons for the training of their own employees;

(2)  Apprentice or other training programs provided by labor unions to union members or union applicants for membership;

(3)  Courses of instruction that do not lead to the conferring of a degree;

(4)  Seminars, refresher courses, and programs of instruction sponsored by professional, business, or farming organizations or associations for their members or employees of their members;

(5)  Courses of instruction conducted by a public school district or a combination of public school districts;

(6)  Colleges and universities that grant degrees pursuant to chapter 304A;

(7)  Entities that are established under the jurisdiction of the board of regents of the University of Hawaii;

(8)  Schools, courses of instruction, or courses of training that are offered by a vendor to the purchaser or prospective purchaser of the vendor's product when the objective of the school or course is to enable the purchaser or the purchaser's employees to gain skills and knowledge which enable the purchaser to use the product;

(9)  Schools and educational programs conducted by religious organizations solely for the religious instruction of their members;

(10)  Nondegree granting post-secondary educational institutions licensed by the department of education or the real estate commission; and

(11)  Schools that are accredited by an agency or organization approved or recognized by the United States Department of Education or a successor agency, except as provided for in section 446E-5(b) and (c). [L 1999, c 171, pt of §1; am L 2006, c 75, §15]



§446E-1.7 - Powers and duties of the director.

[§446E-1.7]  Powers and duties of the director.  The director may adopt rules in accordance with chapter 91 to carry out the functions, powers, and duties set forth in this chapter. [L 1999, c 171, pt of §1]



§446E-2 - Disclosures.

§446E-2  Disclosures.  (a)  Any unaccredited institution shall disclose in all catalogs, promotional materials, and contracts for instruction, the fact that the institution is not accredited by any nationally recognized accrediting agency listed by the United States Secretary of Education.  The disclosure shall be made in a type size as large or larger than any other text in the catalog, promotional material, or contract for instruction, excluding the name of the unaccredited institution, and shall be presented in a manner reasonably calculated to draw the attention of the reader.  If the unaccredited institution includes in its catalogs, promotional materials, or contracts for instruction any other information relating in any manner to accreditation, or to accreditation by an agency not nationally recognized by the United States Secretary of Education, the disclosure required by this subsection shall be repeated on every page on which the information appears.  Where the information is presented electronically, the disclosure shall be made directly preceding or following the information.  The disclosure shall read as follows:

(Name of Degree Granting Institution) IS NOT ACCREDITED

BY AN ACCREDITING AGENCY

RECOGNIZED BY THE UNITED STATES

SECRETARY OF EDUCATION.

Note:  In the United States, many licensing authorities require accredited degrees as the basis for eligibility for licensing.  In some cases, accredited colleges may not accept for transfer courses and degrees completed at unaccredited colleges, and some employers may require an accredited degree as a basis for eligibility for employment.

(b)  Where promotional material for an unaccredited institution consists of an advertisement in a periodical published by a person or entity that is not affiliated with the unaccredited institution, the disclosure required in subsection (a) may be abbreviated to state as follows: NOT ACCREDITED BY AN AGENCY RECOGNIZED BY THE U.S. SECRETARY OF EDUCATION.  The disclosure required under this subsection shall be made in a type size as large or larger than any other text in the advertisement.

(c)  Every unaccredited institution subject to this chapter shall keep true and accurate records of student enrollment, courses, fees, and matriculation rates.  These records shall be retained for five years.  Upon demand, these records, and any other information requested or subpoenaed by the director, shall be made available to the director. [L 1979, c 135, pt of §2; am L 1990, c 226, §2; am L 1999, c 171, §3; am L 2001, c 22, §1]

Revision Note

"Secretary of Education" substituted for "Commissioner of Education".



§446E-3 - Sanction.

§446E-3  Sanction.  Any person who violates this chapter shall be deemed to have engaged in an unfair or deceptive act or practice pursuant to section 480-2. [L 1979, c 135, pt of §2; am L 1999, c 171, §4]

Case Notes

Defendants' argument that this section shifts the burden of proof from the plaintiffs to the defendants and that the burden shifting is unconstitutional, lacked merit.  486 F. Supp. 2d 1132.



§446E-4 - Service of process.

§446E-4  Service of process.  (a)  Any unaccredited institution with a presence in the State shall designate and continuously maintain an agent in this State authorized to accept service of process on behalf of the institution and shall transmit to the director the name, address, and telephone number of the agent so designated in a manner prescribed by the director.  The designated agent shall be an agent of the unaccredited institution for service of any process, notice, or demand required or permitted by law to be served upon the unaccredited institution.

(b)  If an unaccredited institution fails to appoint or maintain an agent for service of process in this State or the agent for service of process cannot with reasonable diligence be found at the agent's address, service of process may be made upon the unaccredited institution by registered or certified mail, return receipt requested, addressed to the unaccredited institution at the most recent address listed in the records of the director.

(c)  Service by registered or certified mail shall be effected under subsection (b) at the earliest of:

(1)  The date the unaccredited institution receives the process, notice, or demand;

(2)  The date shown on the return receipt, if signed on behalf of the unaccredited institution; or

(3)  Five days after its deposit in the mail, if mailed postpaid and correctly addressed.

(d)  This section shall not affect the right to serve process, notice, or demand in any other manner provided by law. [L 1990, c 226, pt of §1; am L 1999, c 171, §5]



§446E-5 - Prohibited practices.

§446E-5  Prohibited practices.  (a)  No unaccredited institution shall indicate or suggest that the State licenses, approves, or regulates its operations.  Acceptance by the director of any documents from an unaccredited institution shall not be construed as evidence that the director has determined the adequacy of any filing.

(b)  Any institution that is not accredited by the American Bar Association shall not issue a juris doctor degree (J.D.), a master of laws degree (LL.M.), or any equivalent or comparable degree.

(c)  Any institution that is not accredited by the Liaison Committee on Medical Education shall not issue a doctor of medicine degree (M.D.), or any equivalent or comparable degree.

(d)  No unaccredited institution shall issue degrees unless the institution has an office located in Hawaii, at least one employee who resides in Hawaii, and at least twenty-five enrolled students in Hawaii, in each academic year of its operation for the purpose of performing course requirements that are part of the students' educational curriculum.

(e)  No unaccredited institution that operates in or from the State or has a presence in this State shall accept or receive any tuition payment or other fee from or on behalf of a student unless the institution complies with all of the requirements of this chapter.

(f)  No unaccredited institution shall disclose in any catalog, promotional material or written contract for instruction that it has applied for future accreditation. [L 1990, c 226, pt of §1; am L 1999, c 171, §6]

Case Notes

Subsection (f) is not an unconstitutional restriction on free speech.  486 F. Supp. 2d 1132.






CHAPTER 447 - DENTAL HYGIENISTS

§447-1 - Who may become dental hygienists; fees.

§447-1  Who may become dental hygienists; fees.  (a)  Any person:

(1)  Eighteen years of age or over;

(2)  Holding and having a diploma or proper certificate of graduation from a dental hygiene school accredited by the American Dental Association (A.D.A.) Commission on Dental Accreditation requiring at least a two year course, recognized by the board of dental examiners; and

(3)  Having been officially certified in the administration of intra-oral infiltration local anesthesia and intra‑oral block anesthesia by an accredited dental hygiene school or by a certification program previously approved by the board;

upon written application made to and filed with the board may be examined for qualification as a dental hygienist.

The application for examination shall be accompanied by the applicant's certificate of graduation from an accredited dental hygiene school together with documentary proof of the applicant's certification in the administration of intra-oral infiltration local anesthesia and intra-oral block anesthesia.  At the time of filing the application, the applicant shall pay to the board application and examination fees, which fees, together with all other fees or charges in this chapter, shall be as provided in rules adopted by the director of commerce and consumer affairs pursuant to chapter 91, and shall be deposited to the credit of the compliance resolution fund established pursuant to section 26-9(o).

(b)  The board shall require an applicant to take and pass the State's examination or one of the following four regional examinations given after February 1, 2005, by:

(1)  The Western Regional Examining Board;

(2)  The Central Regional Dental Testing Service, Inc.;

(3)  The Southern Regional Testing Agency, Inc.; or

(4)  The North East Regional Board of Dental Examiners.

(c)  Once a national examination is available, an applicant shall take and pass the national examination, and neither the state examination nor any regional examination shall be accepted; provided that an applicant who has taken and passed the state or a regional examination after February 1, 2005, but prior to the availability of a national examination shall be deemed to have met the board's examination requirement.

(d)  If the applicant successfully passes the examination, the applicant shall be licensed to practice as a dental hygienist in the State.  Every licensed dental hygienist, before entering practice, shall pay the board a license fee.  On or before December 31 of each odd-numbered year, every licensed dental hygienist desiring to begin or continue to practice in the State shall pay to the board a fee for the biennial licensure thereof.  The failure, neglect, or refusal of any duly licensed dental hygienist to pay the biennial licensure fee shall constitute a forfeiture of the license, but the license may be restored upon written application therefor and payment to the board of a restoration fee.

(e)  An applicant's or licensed dental hygienist's competence to administer intra-oral infiltration local anesthesia shall be demonstrated by certification in the administration of intra-oral infiltration local anesthesia by an accredited dental hygiene school or by a certification program previously approved by the board.  In addition, an applicant's or licensed dental hygienist's competence to administer intra-oral block anesthesia shall be demonstrated by proof of successful completion of a course of study in accordance with standards provided for in this chapter, and the issuance of a certificate or other program documentation listing the intra-oral block anesthesia categories in which the applicant or licensed dental hygienist has acquired knowledge and proficiency.

The applicant or licensed dental hygienist shall also submit documentation of the course content when submitting the certificate.  The board shall certify that the applicant or licensed dental hygienist has met the requirements of this chapter; provided that the licensed dental hygienist's administration of intra-oral block anesthesia shall be under the direct supervision of a licensed dentist and shall be for those categories of intra-oral block anesthesia listed on the course of study certificate submitted to the board.

(f)  No person shall practice dental hygiene, either gratuitously or for pay, or shall offer or attempt so to practice, or shall advertise or announce publicly or privately as being prepared or qualified so to practice, without having a license as in this section provided, nor shall any licensed dental hygienist practice except under the supervision of a licensed dentist as in this chapter provided. [L 1920, c 7, §1; am L 1923, c 136, §1; RL 1925, §1083; am L 1927, c 149, §1; am L 1931, c 158, §1; RL 1935, §1000; am L 1941, c 6, §1; RL 1945, §2181; am L 1949, c 59, §1; RL 1955, §62-1; am L 1959, c 90, §1; am L Sp 1959 2d, c 1, §§14, 15; am L 1961, c 142, §4 and c 184, §28; am L 1963, c 114, §§1, 3; HRS §447-1; am L 1975, c 118, §10; am L 1982, c 204, §8 and c 240, §1; am L 1983, c 124, §17; am L 1984, c 7, §24; am L 1987, c 73, §1; am L 1989, c 232, §1; am L 1991, c 51, §1; am L 1994, c 183, §2; am L 1997, c 9, §§1, 2, c 39, §1, and c 232, §6; am L 1999, c 97, §3; am L 2004, c 69, §1; am L 2005, c 122, §1]

Cross References

Board of dental examiners, see §448-5.

Disposal of examination records, see §94-5.



§447-1.5 - Community service license.

[§447-1.5]  Community service license.  (a) The board of dental examiners may issue, without examination, a community service license to practice dental hygiene in the employment of a federally qualified health center, Native Hawaiian health care system, or post-secondary dental auxiliary training program accredited by the American Dental Association Commission on Dental Accreditation.  Community service licensees under this section shall abide by the requirements and conditions placed upon those fully licensed under this chapter.

Eligible candidates shall:

(1)  Provide copies of documentation and credentials that include but are not limited to:

(A)  A diploma or certificate of graduation from a dental hygiene college accredited by the American Dental Association Commission on Dental Accreditation, recognized and approved by the board; and

(B)  Either of the following:

(i)  A certificate or other evidence satisfactory to the board of having passed the examination of the National Board Dental Hygiene Examination, within five years of the date of request; or

(ii)  Evidence of active clinical dental hygiene practice of not less than one thousand hours per year for the three years immediately prior to the date of request;

(2)  Provide a copy of an active, unrestricted dental hygiene practice license from another state;

(3)  Disclose to the board of dental examiners all previous and pending legal or regulatory action relating to claims of malpractice, personal, or professional misconduct; and

(4)  Pay applicable registration fees, which shall be one half of the prevailing biennial registration fee for dental hygienists.

No person who after July 2, 2004, has failed to pass the license examination administered under this chapter may be issued a community service dental hygiene license.

(b)  Community service licensees shall actively participate in a formal and ongoing program of clinical quality assurance.

(c)  A license may be renewed annually, pending review and reauthorization of the board of dental examiners.

(d)  A community service license authorizes the licensee to practice dental hygiene only within the employment of an eligible organization and shall be in force until the earliest of the following occurs:

(1)  The date the person leaves the employment authorized under the community service license;

(2)  The date on which the results of the license examination taken by the person under this chapter are posted by the board;

(3)  The date the community service license expires; or

(4)  The date on which the board revokes the community service license; provided that the board may revoke the community service license at any time for cause.

(e)  Commissioned officers of the United States Army, the United States Navy, the United States Air Force, the United States Public Health Service, or the United States Veterans Administration practicing in a federally qualified health center or Native Hawaiian health systems center, shall qualify for a community service license to practice dental hygiene, which may be issued for the term of the dental hygienists federal duty assignment.  Officers shall provide to the board of dental examiners:

(1)  A copy of an active, unrestricted dental hygiene license from another state; and

(2)  A copy of documentation reflecting official duty assignment to a qualifying community service dental hygiene license site. [L 2004, c 166, §2; am L 2006, c 31, §2]

Revision Note

"July 2, 2004," substituted for "the effective date of this section".



§447-2 - Temporary license.

§447-2  Temporary license.  The board of dental examiners may issue, without examination, to any person qualified to be examined, a temporary license to practice as a dental hygienist in the employment of the State or any county or any legally incorporated eleemosynary dispensary or infirmary, private school, or welfare center.  The temporary license shall authorize the person to whom the license is issued to practice clinical dental hygiene exclusively while engaged in that employment and shall be in force until:

(1)  The date the person leaves the employment authorized under the temporary license;

(2)  The three hundred sixty-fifth calendar day following the date of issuance of the temporary license;

(3)  The date on which the person takes the licensure examination under this chapter; or

(4)  The date on which the board revokes the temporary license;

whichever occurs first; provided that the board may revoke the temporary license at any time for cause. [L 1920, c 7, §2; RL 1925, §1084; am L 1925, c 33, pt of §1; am L 1927, c 149, §2; RL 1935, §1001; RL 1945, §2182; am L 1945, c 118, §2; RL 1955, §62-2; HRS §447-2; am L 1985, c 14, §1]



§447-3 - Employment of and practice by dental hygienists.

§447-3  Employment of and practice by dental hygienists.  (a)  Any licensed dentist, legally incorporated eleemosynary dental dispensary or infirmary, private school, welfare center, hospital, nursing home, adult day care center or assisted living facility, mental institution, nonprofit health clinic, or the State or any county, may employ licensed dental hygienists.

(b)  Clinical dental hygiene may be practiced by a licensed dental hygienist.  The practice of clinical dental hygiene is defined as the removal of hard and soft deposits and stains from the portion of the crown and root surfaces to the depth of the gingival sulcus, polishing natural and restored surfaces of teeth, the application of preventive chemical agents to the coronal surfaces of teeth, which chemical agents have been approved by the board of dental examiners, and the use of mouth washes approved by the board, but shall not include the performing of any repair work or the preparation thereof, or any other operation on the teeth or tissues of the mouth; provided that nothing in this subsection shall prohibit a dental hygienist from using or applying topically any chemical agent which has been approved in writing by the department of health for any of the purposes set forth in part V of chapter 321, and other procedures delegated by a dentist in accordance with the rules of the board of dental examiners.

In addition, a licensed dental hygienist may administer intra-oral infiltration local anesthesia and intra-oral block anesthesia under the direct supervision of a dentist after being certified by the board, and for those categories of intra-oral infiltration local anesthesia and intra-oral block anesthesia for which the licensed dental hygienist has been certified through a course of study meeting the requirements of this chapter.

(c)  A licensed dental hygienist may operate in the office of any licensed dentist, or legally incorporated eleemosynary dental dispensary or infirmary, private school, welfare center, hospital, nursing home, adult day care center or assisted living facility, mental institution, nonprofit health clinic, or in any building owned or occupied by the State or any county, but only under the aforesaid employment and under the direct or general supervision of a licensed dentist; provided that in the private practice of dentistry, the hygienist shall be under the direct supervision of a licensed dentist.  No dental hygienist may establish or operate any separate care facility which exclusively renders dental hygiene services.

(d)  A licensed dental hygienist may operate under the general or direct supervision of any licensed dentist providing dental services in a public health setting.  As used in this subsection, "public health setting" includes dental services in a legally incorporated eleemosynary dental dispensary or infirmary, private school, welfare center, hospital, nursing home, adult day care center or assisted living facility, mental institution, nonprofit health clinic, or the State or any county.  A licensed dental hygienist employed in a public health setting may perform dental education, dental screenings, and fluoride applications.  Other permissible duties shall be pre-screened and authorized by a supervising licensed dentist, subject to the dentist's determination that the equipment and facilities are appropriate and satisfactory to carry out the recommended treatment plan.  No direct reimbursements shall be provided to licensed dental hygienists. [L 1920, c 7, §3; RL 1925, §1085; am L 1925, c 33, pt of §1; RL 1935, §1002; RL 1945, §2183; am L 1945, c 118, §3; RL 1955, §62-3; am L 1965, c 242, §1; HRS §447-3; am L 1970, c 30, §1; am L 1971, c 53, §1; am L 1985, c 285, §1; am L 1987, c 73, §2; am L 1989, c 232, §2; am L 1994, c 183, §3; am L 1997, c 9, §3; am L 1999, c 97, §4; am L 2002, c 231, §2]



§447-3.5 - Educational requirements for intra-oral block anesthesia.

[§447-3.5]  Educational requirements for intra-oral block anesthesia.  (a)  The applicant for certification to administer intra-oral block anesthesia shall show proof that the applicant successfully completed a course of study that shall include the following categories of intra-oral infiltration local anesthesia and intra-oral block anesthesia:

(1)  Maxillary mandibular infiltration anesthesia;

(2)  Long buccal nerve block anesthesia;

(3)  Mental nerve block;

(4)  Inferior alveolar/lingual nerve block;

(5)  Incisive nerve block;

(6)  Posterior superior alveolar nerve block;

(7)  Middle superior alveolar nerve block;

(8)  Anterior superior alveolar nerve block;

(9)  Nasopalatine (incisive canal) nerve block; and

(10)  Greater (anterior) palatine nerve block.

(b)  A course of study shall also include didactic studies and clinical experience, and for intra-oral block anesthesia categories in subsection (a)(1) to (10), at least thirty-nine hours, and a minimum of fifty successful injections of which ten shall be in intra-oral block in subsection (a)(4) and five in intra-oral block in subsection (a)(6).

(c)  The curriculum of the course of study shall include as follows:

(1)  Cardiopulmonary resuscitation certification;

(2)  Medical history evaluation procedures;

(3)  Physical evaluation procedures;

(4)  Anatomy of head, neck, and oral cavity as it relates to administering local anesthetic agents;

(5)  Pharmacology of local anesthetics and vasoconstrictors;

(6)  Indications and contraindications for administration of local anesthetics;

(7)  Prevention, diagnosis, and management of medical emergency;

(8)  Recognition and management of post-injection complications and management of reactions to injections;

(9)  Medical and legal management complications;

(10)  Selection and preparation of the armamenteria and recordkeeping for administering various local anesthetics;

(11)  Methods of administering local anesthetics with emphasis on technique, which includes aspiration and slow injection, in addition to minimum effective dosage; and

(12)  Proper infection control techniques with regard to local anesthesia and the proper disposal of sharps.

(d)  As part of the course of study, the applicant or licensed dental hygienist shall be required to pass an examination to determine if the applicant or licensed dental hygienist has acquired the necessary knowledge and clinical proficiency to administer intra-oral block anesthesia.

(e)  The board of dental examiners may adopt rules pursuant to chapter 91, relating to the education and certification of dental hygienists to administer intra-oral block anesthesia. [L 1999, c 97, §1]



§447-4 - Revocation of dentist's license.

§447-4  Revocation of dentist's license.  The board of dental examiners may revoke the license of any dentist who permits any dental hygienist employed by or working under the dentist's supervision to perform any dental operation other than that permitted under this chapter. [L 1931, c 158, §2; RL 1935, §1003; RL 1945, §2184; RL 1955, §62-4; HRS §447-4; gen ch 1985; am L 1992, c 202, §70]



§447-5 - Dental hygiene school.

§447-5  Dental hygiene school.  Any legally incorporated eleemosynary dental dispensary or infirmary, maintaining proper standards and equipment, may establish for students a school of dental hygiene, providing courses of study in oral hygiene.  All such students, upon entrance, shall be required to present satisfactory evidence of graduation from a high school or its equivalent in education.  They may be graduated in not less than two years as dental hygienists, but shall not practice until licensed as provided in this chapter. [L 1920, c 7, §4; RL 1925, §1086; RL 1935, §1004; am L 1941, c 6, §2; RL 1945, §2185; RL 1955, §62-5; HRS §447-5]



§447-6 - Prohibited acts; discipline; penalty.

§447-6  Prohibited acts; discipline; penalty.  (a)  In addition to any other actions authorized by law, the board of dental examiners may suspend or revoke any license issued under this chapter or fine a licensee for any cause authorized by law, including but not limited to the following:

(1)  Professional misbehavior; or

(2)  Any other violation of this chapter or rules adopted pursuant thereto.

(b)  Any person who violates any of the provisions of this chapter or any other law, or who fails to comply with any of the requirements or provisions of this chapter or any other law, a penalty for which is not otherwise provided, shall be fined not less than $50, nor more than $250, and each day's violation or failure to comply shall be deemed a separate violation and shall result in a separate fine. [L 1920, c 7, §5; RL 1925, §1087; RL 1935, §1005; RL 1945, §2186; RL 1955, §62-6; HRS §447-6; am L 1986, c 151, §2; am L 1992, c 202, §71]

Cross References

Licensing sanctions, see §§436B-18 to 25.



§447-7 - Filing of false information; revocation of license.

§447-7  Filing of false information; revocation of license.  The board of dental examiners shall refuse to grant a license to any applicant or shall revoke the license of any person who knowingly records, registers, or files, or offers for recordation, registration, or filing with the department of commerce and consumer affairs any written statement which has been falsely made, completed, or altered, or in which a false entry has been made, or which contains a false statement or false information. [L 1920, c 7, §6; RL 1925, §1088; RL 1935, §1006; RL 1945, §2187; RL 1955, §62-7; HRS §447-7; am L 1986, c 151, §3]



§447-8 - Remedies or penalties cumulative.

[§447-8]  Remedies or penalties cumulative.  Unless otherwise expressly provided, the remedies or penalties provided by this chapter are cumulative to each other and to the remedies or penalties available under all other laws of this State. [L 1986, c 151, §1]






CHAPTER 448 - DENTISTRY

§448-1 - Dentistry defined; exempted practices.

§448-1  Dentistry defined; exempted practices.  A person practices dentistry, within the meaning of this chapter, who represents oneself as being able to diagnose, treat, operate or prescribe for any disease, pain, injury, deficiency, deformity, or physical condition of the human teeth, alveolar process, gums, or jaw, or who offers or undertakes by any means or methods to diagnose, treat, operate or prescribe for any disease, pain, injury, deficiency, deformity, or physical condition of the same, or to take impressions of the teeth or jaws; or who owns, maintains, or operates an office for the practice of dentistry; or who engages in any of the practices included in the curricula of recognized and approved dental schools or colleges.  Dentistry includes that part of health care concerned with the diagnosis, prevention, and treatment of diseases of the teeth, oral cavity, and associated structures including the restoration of defective or missing teeth.  The fact that a person uses any dental degree, or designation, or any card, device, directory, poster, sign, or other media whereby one represents oneself to be a dentist, shall be prima facie evidence that the person is engaged in the practice of dentistry.

The following practices, acts, and operations, however, are exempt from the operation of this chapter:

(1)  The rendering of dental relief in emergency cases in the practice of one's profession by a physician or surgeon, licensed as such and registered under the laws of this State, unless one undertakes to reproduce or reproduces lost parts of the human teeth in the mouth or to restore or replace in the human mouth lost or missing teeth;

(2)  The practice of dentistry in the discharge of their official duties by dentists in the United States Army, the United States Navy, the United States Air Force, the United States Public Health Service, or the United States Veterans Administration;

(3)  The practice of dentistry by licensed dentists of other states or countries at meetings of the Hawaii Dental Association or component parts thereof, alumni meetings of dental colleges, or any other like dental organizations, while appearing as clinicians;

(4)  The use of roentgen and other rays for making radiograms or similar records of dental or oral tissues;

(5)  The making of artificial restorations, substitutes, appliances, or materials for the correction of disease, loss, deformity, malposition, dislocation, fracture, injury to the jaws, teeth, lips, gums, cheeks, palate, or associated tissues, or parts, upon orders, prescription, casts, models, or from impressions furnished by a Hawaii licensed dentist; and

(6)  The ownership and management of a dental practice by the executor or administrator of a dentist's estate or the legal guardian or authorized representative of a dentist, where the licensed dentist has died or is incapacitated, for the purpose of winding down, transferring, or selling the practice, for a period not to exceed one year from the time of death or from the date the dentist is declared incapacitated; provided that all other aspects of the practice of dentistry are performed by one or more licensed dentists. [L 1903, c 40, §1; am L 1917, c 136, §1; RL 1925, §1065; RL 1935, §980; am L 1937, c 220, §1; RL 1945, §2151; am L 1955, c 170, §1; RL 1955, §61-1; HRS §448-1; am L 1983, c 220, §1; am L 2007, c 176, §1]

Case Notes

City and county cannot pass an ordinance affecting the status of territorial licenses.  29 H. 422.



§448-1.5 - Lead apron during x-ray; required.

[§448-1.5]  Lead apron during x-ray; required.  (a)  A dentist shall cover a patient's torso from the neck to the pelvis including the genital area with a lead apron while conducting an x-ray procedure on the patient.

(b)  The board of dental examiners, by rule adopted pursuant to chapter 91, shall establish minimum specifications for the lead apron; provided that the lead apron shall protect the patient's body from unnecessary exposure to x-rays yet not unduly discomfort the patient.

(c)  Any violation of this section shall be considered an improper conduct in the practice of dentistry for the purpose of section 448-17. [L 1982, c 75, §1]



§448-2 - Practice without license prohibited.

§448-2  Practice without license prohibited.  No person shall practice dentistry or dental surgery in the State, either gratuitously or for pay, or shall offer to so practice or shall advertise or announce oneself, either publicly or privately, as prepared or qualified to so practice, or append the letters "D.D.S.", "D.M.D.", "Dr.", "L.D.S.", or any other dental degree to the person's name with intent thereby to imply that the person is a practitioner of dentistry or a dental surgeon, without having a valid, unrevoked license from the board of dental examiners. [L 1903, c 40, §2; am L 1917, c 136, §2; RL 1925, §1066; RL 1935, §981; RL 1945, §2152; RL 1955, §61-2; HRS §448-2; am L 1985, c 70, §1; gen ch 1985]



§448-3 - Practice by unlicensed employee prohibited; penalty.

§448-3  Practice by unlicensed employee prohibited; penalty.  (a)  Except as provided in section 447-3, no person who manages or conducts as manager, proprietor, conductor, or otherwise a place where dental operations are performed, shall employ any person as operator in dental surgery or as a practitioner, or cause to permit any person to so act, who is not duly licensed to practice dentistry; provided that nothing in this chapter shall prohibit any unlicensed person from performing merely mechanical work upon inert matter in a dental laboratory.

(b)  A duly licensed and registered dentist may employ auxiliary personnel, other than registered dental hygienists, to assist the dentist in the practice of dentistry.  These employees shall be known as dental assistants and shall perform all duties assigned to them under the supervision, direction and responsibility of the dentist.  Duties of the dental assistant and regulatory directives shall be delineated under rules which the board of dental examiners may from time to time adopt.

(c)  Any person violating this section shall be fined not less than $100 nor more than $1,000 for the first violation.  Any person violating this section a second time shall be fined not less than $500 nor more than $2,000 and, in addition to the fine, the person's license shall be revoked. [L 1917, c 136, §3; am imp L 1920, c 7, §3; RL 1925, §1067; RL 1935, §982; RL 1945, §2153; RL 1955, §61-3; HRS §448-3; am L 1971, c 96, §1; gen ch 1985; am L 1986, c 217, §1]



§448-4 - Fraudulent advertising.

§448-4  Fraudulent advertising.  It shall be unlawful for any person to publish or circulate, directly or indirectly, any statements relating to the person's practice of dentistry that are or tend to be false, fraudulent, or misleading.  A violation of this section shall subject the licensee to the penalties provided in section 448-17. [L 1917, c 136, §4; RL 1925, §1068; RL 1935, §983; am L 1937, c 220, §2; RL 1945, §2154; am L 1947, c 170, §1; am L 1949, c 177, §1; RL 1955, §61-4; HRS §448-4; am L 1983, c 220, §2; am L 2009, c 131, §1]



§448-5 - Board of examiners; appointment.

§448-5  Board of examiners; appointment.  The board of dental examiners shall consist of twelve members, eight of whom shall be practicing dentists who have been engaged in the practice of dentistry for a period of five years preceding their several appointments, two of whom shall be practicing dental hygienists, duly licensed under section 447-1, who have been engaged in the practice of dental hygiene in the State for a period of five years preceding appointment, and two of whom shall be public members.  No member shall be in any way connected with, or interested financially in, any dental supply company.  One member in the practice of dentistry shall be appointed from each of the counties of Hawaii, Maui, and Kauai and five members in the practice of dentistry shall be appointed from the city and county of Honolulu.  As used in this chapter, "board" means the board of dental examiners. [L 1903, c 40, §3; am L 1917, c 136, §5; RL 1925, §1069; RL 1935, §984; am L 1937, c 220, §3; am L 1943, c 40, §1; RL 1945, §2155; am L 1953, c 102, §1; RL 1955, §61-5; am L Sp 1959 2d, c 1, §5; HRS §448-5; am L 1978, c 208, §4; am L 1980, c 249, §1; am L 1992, c 202, §72; am L 1993, c 322, §6; am L 1994, c 183, §4]



§448-6 - Powers and duties, meetings.

§448-6  Powers and duties, meetings.  (a)  The board shall meet for the purpose of examining applicants and for other purposes at times that it designates.  Adequate statewide public notice of the times and places of examinations shall be given.  The board may prescribe which members shall participate in the examination and licensing procedures.

(b)  In addition to any other powers and duties authorized by law, the board shall adopt such rules as it deems proper and necessary for the performance of its work. [L 1903, c 40, §4; RL 1925, §1070; RL 1935, §985; RL 1945, §2156; am L 1947, c 170, §2; am L 1949, c 177, §2; am L 1955, c 170, §2; RL 1955, §61-6; HRS §448-6; am L 1980, c 249, §2; am L 1981, c 82, §27; am L 1982, c 64, §1; am L 1983, c 220, §3; am L 1985, c 255, §2; am L 1992, c 202, §73; am L 1997, c 89, §1; am L 1998, c 2, §102]

Cross References

Rulemaking, see chapter 91.



§448-7 - Fees.

§448-7  Fees.  Every applicant qualified for registration shall pay a license fee before entering practice.  Every person holding a license to practice dentistry in the State shall pay to the board on or before December 31 of each odd-numbered year, a biennial registration fee.  The failure, neglect, or refusal of any duly licensed dentist or doctor of dental surgery to pay the biennial fee during the time the license remains in force, shall constitute a forfeiture of the license.  The license may be restored upon written application therefor and the payment to the board of dental examiners of the appropriate fee. [L 1903, c 40, §13; am L 1917, c 136, §6; RL 1925, §1071; am L 1933, c 52, §1; RL 1935, §986; RL 1945, §2157; am L 1947, c 170, §3; RL 1955, §61-7; am L Sp 1959 2d, c 1, §§14, 15; am L 1961, c 142, §3(a) and c 184, §8(a); am L 1963, c 114, §§1, 3; HRS §448-7; am L 1975, c 118, §11; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 1984, c 7, §25]



§448-8 - REPEALED.

§448-8  REPEALED.  L 1983, c 220, §7.



§448-8.5 - Continuing education requirements.

[§448-8.5]  Continuing education requirements.  The board shall adopt a program of continuing education for dentists and a program of continuing education for dental hygienists.  After January 1, 2002, at the time of reregistration of license as a dentist or dental hygienist, each licensee shall present to the board evidence of compliance with the program of continuing education applicable to their profession.  Failure to reregister and present evidence of compliance shall constitute a forfeiture of license, which may be restored only upon written application therefor and payment to the board of a restoration fee. [L 1999, c 97, §2]



§448-9 - Application for licensure.

§448-9  Application for licensure.  Any person of eighteen years or more shall be eligible for licensure upon submission of:

(1)  An application to the executive officer of the board not later than forty-five days prior to the date of the scheduled examination;

(2)  Application and examination fees; and

(3)  Documentation and credentials that shall include but are not limited to the following:

(A)  A diploma or certificate of graduation from a dental college accredited by the American Dental Association Commission on Dental Accreditation, recognized and approved by the board; and

(B)  A certificate or other evidence satisfactory to the board of having passed parts I and II of the National Board Dental Examination. [L 1949, c 177, pt of §1; am L 1955, c 170, §3(a), (b); RL 1955, §61-9; am L Sp 1959 2d, c 1, §§14, 15; am L 1961, c 142, §3(b) and c 184, §8(b); am L 1963, c 114, §§1, 3; HRS §448-9; am L 1972, c 2, §19 and c 55, §1; am L 1980, c 251, §2; am L 1982, c 64, §3; am L 1983, c 220, §4; am L 1984, c 7, §26; am L 1992, c 202, §74; am L 1994, c 124, §4; am L 2004, c 69, §2 and c 166, §§4, 7; am L 2005, c 121, §1; am L 2006, c 31, §2]

Case Notes

Cited:  29 H. 422, 423.



§448-9.4 - American Board of Dental Examiners (ADEX) examination; regional examinations.

§448-9.4  American Board of Dental Examiners (ADEX) examination; regional examinations.  An applicant shall take and pass the ADEX examination, and neither the state examination nor any regional examination shall be accepted. [L 2005, c 121, §3; am L 2007, c 72, §1]



§448-9.5 - REPEALED.

§448-9.5  REPEALED.  L 2004, c 69, §4.

Note

L 2004, c 166, §5 and L 2006, c 31, §2 purport to amend this section.



§448-9.6 - Community service license.

§448-9.6  Community service license.  (a)  The board of dental examiners may issue, without examination, a community service license to practice dentistry in the employment of the department of health, a federally qualified health center, Native Hawaiian health systems center, or post-secondary dental auxiliary training program accredited by the American Dental Association Commission on Dental Accreditation.  Community service licensees under this section shall abide by the requirements and conditions placed upon those fully licensed under this chapter.

Eligible candidates shall:

(1)  Provide copies of documentation and credentials that include but are not limited to:

(A)  A diploma or certificate of graduation from a dental college accredited by the American Dental Association Commission on Dental Accreditation, recognized and approved by the board; and

(B)  Either of the following:

(i)  A certificate or other evidence satisfactory to the board of having passed part II of the National Board Dental Examination within five years of the date of request; or

(ii)  Evidence of active practice of clinical dentistry of not less than one thousand hours per year for the three years immediately prior to the date of request;

(2)  Provide a copy of an active, unrestricted dental practice license from another state;

(3)  Disclose to the board of dental examiners all previous and pending legal or regulatory action relating to claims of malpractice, or personal or professional misconduct; and

(4)  Pay applicable registration fees, which shall be one half of the prevailing biennial registration fee for dentistry.

No person who after July 2, 2004, has failed to pass the license examination administered under this chapter shall have the benefit of a community service dental license.

(b)  Community service licensees shall actively participate in a formal and ongoing program of clinical quality assurance.

(c)  A license may be renewed biennially, pending review and reauthorization of the board of dental examiners.

(d)  A community service license authorizes the licensee to practice dentistry only within the employment of an eligible organization and shall be in force until the earliest of the following occurs:

(1)  The date the person leaves the employment authorized under the community service license;

(2)  The date on which the results of the license examination taken by the person under this chapter are posted by the board;

(3)  The date the community service license expires; or

(4)  The date on which the board revokes the community service license; provided that the board may revoke the community service license at any time for cause.

(e)  Commissioned officers of the United States Army, the United States Navy, the United States Air Force, the United States Public Health Service, or the United States Veterans Administration practicing in the department of health, a federally qualified health center, or Native Hawaiian health systems center shall qualify for a community service license to practice dentistry, which may be issued for the term of the officer's federal duty assignment.  Officers shall provide to the board of dental examiners:

(1)  A copy of an active, unrestricted dental practice license from another state; and

(2)  A copy of documentation reflecting official duty assignment to a qualifying community service dental license site. [L 2004, c 166, §3; am L 2006, c 31, §§1, 2; am L 2009, c 36, §1]



§448-10 - REPEALED.

§448-10  REPEALED.  L 2005, c 121, §7.



§448-11 - Investigations and hearings.

§448-11  Investigations and hearings.  The board of dental examiners, or its duly authorized representative, may inquire of any applicant for examination concerning the applicant's character, qualifications, or experience and may conduct investigations and hearings in order to secure further information concerning the character, qualifications, or experience of any such applicant. [L 1949, c 177, pt of §3; RL 1955, §61-11; HRS §448-11; gen ch 1985]

Cross References

Hearings, see chapter 91.

Case Notes

Board has quasi-judicial powers, decisions as to qualifications cannot be controlled by mandamus, unless evidence admits of but one conclusion that candidate passed required grade.  25 H. 445.



§448-12 - Temporary license.

§448-12  Temporary license.  [(a)]  The board of dental examiners may issue without examination to any resident or nonresident otherwise qualified to be examined a temporary license to practice dentistry in the employment of or while under contract with the State or any county, or any legally incorporated eleemosynary dispensary or infirmary, private school, or welfare center.  The temporary license shall authorize the person to whom the license is issued to practice dentistry exclusively while engaged in that employment or contracted by the department of health to conduct dental education and training, and shall be in force until the earliest of the following occurs:

(1)  The date the person leaves the employment authorized under the temporary license;

(2)  The three hundred ninety-sixth calendar day following the date of issuance of the temporary license;

(3)  The date on which the results of the licensure examination taken by the person under this chapter are posted by the board; or

(4)  The date on which the board revokes the temporary license;

provided that the board may revoke the temporary license at any time for cause.

No person who has failed an examination shall have the benefit of any temporary license.

[(b)]  The board of dental examiners may issue a temporary license without examination to any person otherwise qualified to be examined, who is enrolled in a post-doctoral residency program that is accredited and recognized by the American Dental Association Commission on Dental Accreditation.  The temporary license shall authorize the person to whom the license is issued to practice dentistry exclusively under the auspices of the dental residency program and shall be in force until the earliest of the following occurs:

(1)  The date the person completes or leaves the residency program; or

(2)  The date on which the board revokes the temporary license;

provided that the board may revoke the temporary license at any time for cause.

[(c)]  Post-doctoral dental residents who are granted temporary licenses under this section shall:

(1)  Be assigned to affiliated training sites that are restricted to eleemosynary health care organizations, training site hospitals, or university-affiliated training programs, and that shall be visited and accredited by the Commission on Dental Accreditation of the American Dental Association, consistent with the policies of the Commission on Dental Accreditation of the American Dental Association; and

(2)  Act under the direct supervision of the dental residency faculty licensed in Hawaii. [L 1949, c 177, pt of §3; RL 1955, §61-12; HRS §448-12; am L 1969, c 245, §1; am L 1981, c 185, §1; am L 1983, c 124, §16; am L 1985, c 13, §1; am L 1986, c 339, §75; am L 1989, c 231, §1; am L 2009, c 36, §2 and c 37, §2]



§448-13 - Certificate, evidence.

§448-13  Certificate, evidence.  All certificates of license issued by the board of dental examiners shall be signed by the chairperson, sealed, and shall be presumptive evidence of the right of the holder to practice dentistry.  No person shall practice dentistry without first having procured such a certificate, except as provided in this chapter.  Any person practicing dentistry and not having at the time a valid and uncanceled license shall be guilty of a failure to comply with this chapter and shall be punished as in this chapter provided. [L 1903, c 40, §7; RL 1925, §1075; RL 1935, §989; RL 1945, §2160; RL 1955, §61-13; HRS §448-13; am L 1984, c 131, §1; am L 1985, c 255, §3; gen ch 1993]



§448-14 - REPEALED.

§448-14  REPEALED.  L 1982, c 33, §1.



§448-14.5 - Prohibition on ownership and interference.

[§448-14.5]  Prohibition on ownership and interference.  (a)  No dentist licensed pursuant to this chapter who engages in the practice of dentistry shall permit a person or entity, other than a dentist licensed pursuant to this chapter, to directly or indirectly own, direct, control, or interfere with the licensee's practice of dentistry; provided that this section shall not apply to the State or any county, any legally incorporated eleemosynary dispensary or infirmary, private school, or welfare center.

(b)  A licensed dentist shall not permit a non-dentist to:

(1)  Direct or interfere with the licensee's clinical judgment and competent practice of dentistry;

(2)  Select a course of treatment for a patient, the procedures or materials to be used as part of the course of treatment, and the manner in which such course of treatment is carried out by the licensee;

(3)  Exercise control of the patient's records; or

(4)  Prohibit or limit access to the dental office, facilities, and equipment necessary to provide service to the licensee's patients. [L 2008, c 44, §1]



§448-15 - No corporation to practice dentistry; penalty.

§448-15  No corporation to practice dentistry; penalty.  No corporation shall practice dentistry or engage therein, or hold itself out as being entitled to practice dentistry, or furnish dental services or dentists, or advertise under or assume the title of dentist or dental surgeon or equivalent title, or furnish dental advice for any compensation, or advertise or hold itself out with any other person or alone, that it has or owns a dental office or can furnish dental service, dentists, or dental surgeons, or solicit through itself, or its agents, officers, employees, directors, or trustees, dental patronage for any dentist or dental surgeon employed by any corporation; provided that nothing in this section shall prohibit a corporation from employing a dentist or dentists to render free dental services to its employees, nor shall it apply to corporations or associations in which the dental services were originated and are being conducted upon a purely charitable basis for the worthy poor, nor shall it apply to corporations or associations furnishing information or clerical services which can be furnished by persons not licensed to practice dentistry, to any person lawfully engaged in the practice of dentistry, when the dentist assumes full responsibility for the information and services, nor shall it apply to dental service corporations formed for the primary purpose of contracting with individuals, groups of individuals, and corporations for defraying or assuming the cost of services of dentists and dental surgeons and of contracting on behalf of dentists and dental surgeons to furnish such services as provided in chapter 423, nor shall it apply to professional corporations as defined in chapter 415A.  Any corporation violating this section shall be fined not less than $200 or more than $500 for each offense, and each day's violation shall be considered a separate offense.

Every association of persons engaged in the practice of dentistry under the name of an association or other title, shall cause to be displayed and kept in a conspicuous place at the entrance to its place of business the names of each and every person employed by the association in the practice of dentistry; and every person so employed by any association shall cause the person's name to be so displayed.  Any person employed by the association whose name is not displayed as above provided shall be guilty of a failure to comply with this chapter and shall be punished as in this chapter provided; and the association, and the persons comprising the same, for failure to display the aforesaid names, shall be guilty of a failure to comply with this chapter and shall be punished as in this chapter provided. [L 1903, c 40, §11; RL 1925, §1076; RL 1935, §991; am L 1937, c 220, §5; RL 1945, §2162; RL 1955, §61-15; am L 1961, c 69, §1; HRS §448-15; am L 1969, c 226, §4; am L 1983, c 167, §18; am L 1985, c 270, §4; gen ch 1985; am L 1996, c 13, §13]



§448-16 - Duty to furnish names, etc.

§448-16  Duty to furnish names, etc.  Every person or association practicing dentistry in the State shall, upon demand in writing by the secretary of the board of dental examiners, furnish within fifteen days after such demand, to the board, through its secretary, a true statement of the name and address of each person practicing dentistry or assisting in the practice thereof, in the office of such person or association, together with a statement showing under what license or authority the person or association is practicing.  Any person or association failing so to do, or making any false statement concerning or touching anything covered by this section shall be guilty of a failure to comply with this chapter and shall be punished as in this chapter provided. [L 1903, c 40, §12; RL 1925, §1077; RL 1935, §992; am L 1937, c 220, §6; RL 1945, §2163; RL 1955, §61-16; HRS §448-16]



§448-17 - Refusal, revocation, suspension, and administrative penalties.

§448-17  Refusal, revocation, suspension, and administrative penalties.  (a)  The board shall refuse to issue a license to any applicant who fails to meet all of the requirements imposed by this chapter and may refuse to issue a license to any applicant who has previously committed any act that would, if committed by a licensee, result in the revocation or suspension of the license.

(b)  In addition to any other actions authorized by law, the board may suspend or revoke any license issued under this chapter and may fine a licensee for any cause authorized by law, including but not limited to the following:

(1)  Fraud in procuring license;

(2)  Habitual intoxication or addiction to the use of drugs;

(3)  Wilful or repeated violations of the rules of the department of health;

(4)  Acceptance of a fee for service as a witness, without the knowledge of the court, in addition to the fee allowed by the court;

(5)  Division of fees or agreeing to split or divide the fees received for dental services with any person for bringing or referring a patient;

(6)  Assisting in the care or treatment of a patient, without the knowledge of the patient or the patient's legal representative;

(7)  Employing, procuring, inducing, aiding, or abetting a person not licensed as a dentist to engage in the practice of dentistry;

(8)  Making any misrepresentations or false promises, directly or indirectly, to influence, persuade, or induce dental patronage;

(9)  Professional connection or association with, or lending one's name to another for, the illegal practice of dentistry by another, or professional connection or association with any person, firm, or corporation holding oneself, themselves, or itself out in any manner contrary to this chapter;

(10)  By false or fraudulent representations, obtaining or seeking to obtain practice or money or any other thing of value;

(11)  Practicing, either in the State or elsewhere, under a name other than one's own;

(12)  Any other improper, unprofessional, or dishonorable conduct in the practice of dentistry;

(13)  Violation of section 447-4; and

(14)  False or misleading advertising not otherwise provided for under this subsection, including:

(A)  Advertising to the public as practicing a dental specialty in which the dentist has not successfully completed the education specified for the dental specialty as defined by the American Dental Association; and

(B)  Using the following words or phrases in advertising when the dentist has not successfully completed the education specified for the dental specialty as defined by the American Dental Association:

(i)  "Dental public health";

(ii)  "Endodontics";

(iii)  "Oral and maxillofacial pathology";

(iv)  "Oral and maxillofacial radiology";

(v)  "Oral and maxillofacial surgery";

(vi)  "Orthodontics and dentofacial orthopedics";

(vii)  "Pediatric dentistry";

(viii)  "Periodontics"; or

(ix)  "Prosthodontics";

provided that this paragraph shall not apply to a dentist who advertises as being qualified in a recognized specialty area of dental practice so long as each advertisement, regardless of form, contains a prominent disclaimer that the dentist is a general dentist or that the specialty services will be provided by a general dentist.

(c)  Any person who violates, or fails to comply with, any of the provisions of this chapter, the penalty for which is not otherwise provided, shall be fined not less than $1,000 nor more than $5,000. [L 1937, c 220, §8; RL 1945, §2164; am L 1949, c 177, §5; RL 1955, §61-17; am L Sp 1959 2d, c 1, §19; HRS §448-17; am L 1974, c 205, §2(13); gen ch 1985; am L 1986, c 26, §3; am L 1992, c 202, §77; am L 2009, c 131, §2]



§448-18 - Hearings.

§448-18  Hearings.  In all proceedings before it, the board and each member thereof shall have the same powers respecting administering oaths, compelling the attendance of witnesses, and the production of documentary evidence, and examining witnesses as are possessed by circuit courts.  In case of disobedience by any person of any order of the board or of a member thereof, or of any subpoena issued by it or a member, or the refusal of any witness to testify to any matter regarding which the witness may be questioned lawfully, any circuit judge, on application by the board or a member thereof, shall compel obedience as in the case of disobedience of the requirements of a subpoena issued by a circuit court, or a refusal to testify therein. [L 1949, c 177, §6; RL 1955, §61-18; am L 1965, c 96, §44; HRS §448-18; am L 1973, c 31, pt of §21; gen ch 1985; am L 1988, c 85, §2; am L 1992, c 202, §78]

Rules of Court

Subpoenas, see HRCP rule 45.



§448-19 - Using assumed name or degree prohibited.

§448-19  Using assumed name or degree prohibited.  Nothing in this chapter shall permit the performance of dental operations by an unlicensed person under cover of the name of a registered and licensed practitioner, and no person shall practice dentistry under an assumed name, title, or degree.  Any person practicing dentistry under a false or assumed name, or who assumes the degree of "Doctor of Dental Surgery" or "Doctor of Dental Medicine", or appends the letters "D.D.S.", or "D.D.M." to the person's name, the same not having been duly conferred on the person by some college or school legally empowered to confer the same; or assumes any title or appends any letters to the person's name with intent to represent falsely that the person has received a dental degree or license, shall be guilty of a failure to comply with this chapter and shall be punished as in this chapter provided. [L 1903, c 40, §9; RL 1925, §1078; RL 1935, §993; RL 1945, §2165; RL 1955, §61-19; HRS §448-19; gen ch 1985]



§448-20 - Practicing for advertising purposes, penalty.

§448-20  Practicing for advertising purposes, penalty.  Any person who extracts teeth or performs any other operation pertaining to dentistry for the purpose of advertising, exhibiting, or selling any medicine, instrument, or business of any description, whether the extraction or operation is for pay or not, shall be fined not more than $200. [L 1903, c 40, §10; RL 1925, §1079; RL 1935, §994; RL 1945, §2166; RL 1955, §61-20; HRS §448-20]



§448-21 - Criminal penalties.

§448-21  Criminal penalties.  Any person who violates, or fails to comply with, any of the provisions of this chapter, where a criminal penalty is not otherwise provided, shall be fined not more than $500 or imprisoned not more than six months, and each day's violation or failure to comply with the provisions hereof shall be deemed a separate offense.

Upon any subsequent conviction under this section, the person shall be fined not more than $1,000 and imprisoned not more than one year.

All tools, implements, medicines, and drugs used by any person in the practice of dentistry without a license, shall be seized by the officers of the law, and upon conviction of the person for any violation of this chapter, the tools, implements, medicines, and drugs shall be declared forfeited to the State by the court and ordered destroyed. [L 1903, c 40, §15; am L 1917, c 136, §8; am L 1919, c 52, §1; RL 1925, §1081; am L 1929, c 159, §1; RL 1935, §996; am L 1935, c 87, §1; RL 1945, §2168; RL 1955, §61-21; HRS §448-21; am L 1986, c 26, §4]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§448-22 - Prosecuting officers, duty.

§448-22  Prosecuting officers, duty.  On notice from any member of the board of dental examiners, the several prosecuting officers of the State shall institute prosecutions for offenses under this chapter. [L 1903, c 40, §16; RL 1925, §1082; RL 1935, §997; RL 1945, §2169; RL 1955, §61-22; HRS §448-22]



§448-23 - Filing of false information; revocation of license.

[§448-23]  Filing of false information; revocation of license.  The board of dental examiners shall refuse to grant a license to any applicant or shall revoke the license of any person who knowingly records, registers, or files, or offers for recordation, registration, or filing with the department of commerce and consumer affairs, any written statement which has been falsely made, completed, or altered, or in which a false entry has been made, or which contains a false statement or false information. [L 1986, c 26, §1]



§448-24 - Remedies or penalties cumulative.

[§448-24]  Remedies or penalties cumulative.  Unless otherwise expressly provided, the remedies or penalties provided by this chapter are cumulative to each other and to the remedies or penalties available under all other laws of this State. [L 1986, c 26, §2]






CHAPTER 448A - ESCORT AGENCIES

CHAPTER 448A

ESCORT AGENCIES

REPEALED.  L 1979, c 24, §2.



CHAPTER 448B - DIETITIANS

§448B-1 - Definitions.

[§448B-1]  Definitions.  As used in this chapter:

"Association" means the American Dietetic Association.

"Commission on accreditation" means the Commission on Accreditation/Approval for Dietetics Education.

"Department" means the department of health.

"Dietetic practice" means the integration and application of scientific principles of nutrition, biochemistry, physiology, food, behavioral, and social sciences, in managing disease, and achieving and maintaining human health throughout the life cycle.

"Director" means the director of health.

"Licensed dietitian" means a person who uses the title of licensed dietitian or dietitian and has been licensed to practice dietetics under this chapter. [L 2000, c 280, pt of §2]



§448B-2 - Dietitian licensure program.

[§448B-2]  Dietitian licensure program.  There is established a dietitian licensure program within the department to be administered by the director. [L 2000, c 280, pt of §2]



§448B-3 - Powers and duties of the director.

[§448B-3]  Powers and duties of the director.  In addition to any other powers and duties authorized by law, the director shall have the following powers and duties:

(1)  Examine and approve the qualifications of all applicants under this chapter and issue a license to each successful applicant granting permission to use the title of "licensed dietitian" or "dietitian" in this State pursuant to this chapter and the rules adopted pursuant thereto;

(2)  Adopt, amend, or repeal rules pursuant to chapter 91 as the director finds necessary to carry out this chapter;

(3)  Administer, coordinate, and enforce this chapter and rules adopted pursuant thereto;

(4)  Discipline a licensed dietitian for any cause described by this chapter or for any violation of the rules, and refuse to license a person for failure to meet licensure requirements or for any cause that would be grounds for disciplining a licensed dietitian; and

(5)  Appoint an advisory committee consisting of licensed dietitians to assist with the implementation of this chapter and the rules adopted pursuant thereto. [L 2000, c 280, pt of §2]



§448B-4 - Licensure required.

[§448B-4]  Licensure required.  No person shall purport to be a "licensed dietitian" or use the letters "L.D." in connection with the person's name, or use any words or symbols indicating or tending to indicate that the person is a licensed dietitian without meeting the applicable requirements and holding a license as set forth in this chapter. [L 2000, c 280, pt of §2]



§448B-5 - Licensure requirements.

[§448B-5]  Licensure requirements.  In addition to the application requirements provided by section 436B-10, the director shall adopt rules as deemed necessary for the licensure of dietitians to protect public health and safety, and may consider the following as minimum evidence that an applicant is qualified to be licensed:

(1)  The applicant received a baccalaureate degree or post-baccalaureate degree from a regionally accredited college or university with a major course of study in dietetics, human nutrition, food and nutrition, or food systems management, or academic requirements related thereto, approved by the commission on accreditation, or meets equivalent core requirements for the dietetics option at the University of Hawaii.  In addition to basic dietetic principles of nutrition, human physiology, biochemistry, and behavioral and social sciences, course work shall include at least nine semester credits (or twelve quarter hours) relating to food science and food preparation.  Applicants who have obtained their education outside of the United States and its territories shall have their academic degree validated by an agency authorized to validate foreign academic degrees as being equivalent to a baccalaureate, master's, or doctoral degree conferred by a regionally accredited college or university in the United States.  Validation of a foreign degree shall include a verification statement of completion of the major course of study or related academic requirements, basic dietetic principles, and course work specified in this paragraph;

(2)  Satisfactorily complete a documented supervised practice experience component in dietetic practice of not less than nine hundred hours approved by the commission on accreditation;

(3)  Pass the registration examination for dietitians administered by the Commission on Dietetic Registration; and

(4)  Submit a report of any disciplinary action relating to dietetics practice taken against the applicant in another jurisdiction.

An individual who provides evidence of current registration in the association shall be deemed to have met the educational and supervised practice experience requirements of this section. [L 2000, c 280, pt of §2]



§448B-6 - Licensure by endorsement.

[§448B-6]  Licensure by endorsement.  The director shall grant, upon application and payment of proper fees, licensure to a person who, at the time of application, holds a valid certification or license as a dietitian issued by another state, territory, or jurisdiction if the requirements for that certification or license are equal to, or greater than, the requirements of this chapter. [L 2000, c 280, pt of §2]



§448B-7 - Issuance of license.

[§448B-7]  Issuance of license.  The director shall issue a license to any person who meets the requirements of this chapter, upon payment of the prescribed fees. [L 2000, c 280, pt of §2]



§448B-8 - Renewal of license.

[§448B-8]  Renewal of license.  (a)  Every license issued under this chapter shall be renewed triennially on or before June 30, with the first renewal deadline occurring on June 30, 2003.  Failure to renew a license shall result in a forfeiture of the license.  Licenses that have been so forfeited may be restored within one year of the expiration date upon payment of renewal and penalty fees.  Failure to restore a forfeited license within one year of the date of its expiration shall result in the automatic termination of the license, and relicensure may require the person to apply as a new applicant and satisfy all licensure requirements again.

(b)  Upon request, the director may grant inactive status to a person licensed under this chapter. [L 2000, c 280, pt of §2]



§448B-9 - Fees; disposition.

[§448B-9]  Fees; disposition.  (a)  Application, examination, reexamination, license, renewal, late renewal penalty fees, inactive, and other reasonable and necessary fees relating to administration of this chapter, none of which are refundable, shall be as provided in rules adopted by the director pursuant to chapter 91.

(b)  Fees assessed shall defray all costs to be incurred by the director to support the operation of the dietitian licensure program. [L 2000, c 280, pt of §2]



§448B-10 - Dietitian licensure special fund.

[§448B-10]  Dietitian licensure special fund.  There is established in the state treasury a special fund to be known as the dietitian licensure special fund to be administered by the department.  Fees collected under section 448B-9 shall be deposited in the dietitian licensure special fund and may be expended for the costs associated with administering the licensure program, including but not limited to education. [L 2000, c 280, pt of §2]



§448B-11 - Revocation, suspension, denial, or condition of licenses; fines.

[§448B-11]  Revocation, suspension, denial, or condition of licenses; fines.  In addition to any other acts or conditions provided by law, the director may refuse to renew, reinstate, or restore, or may deny, revoke, suspend, fine, or condition in any manner any license for any one or more of the following acts or conditions on the part of the applicant or licensed dietitian:

(1)  Conviction by a court of competent jurisdiction of a crime that the director has determined to be of a nature that renders the person convicted unfit to practice dietetics;

(2)  Failure to report in writing to the director any disciplinary decision related to dietetic practice issued against the licensed dietitian or the applicant in any jurisdiction within thirty days of the disciplinary decision or within twenty days of licensure;

(3)  Violation of recognized ethical standards for dietitians as set by the association;

(4)  Use of fraud, deception, or misrepresentation in obtaining a license;

(5)  Revocation, suspension, or other disciplinary action by another state, territory, federal agency, or country against the licensed dietitian or applicant for any reason provided under this section; or

(6)  Other just and sufficient cause that renders a person unfit to practice dietetics. [L 2000, c 280, pt of §2]



§448B-12 - Prohibited acts; penalties.

[§448B-12]  Prohibited acts; penalties.  (a)  No person shall:

(1)  Use in connection with the person's name any designation tending to imply that the person is a licensed dietitian unless the person is duly licensed and authorized under this chapter; or

(2)  Represent oneself as a licensed dietitian during the time the person's license issued under this chapter is forfeited, inactive, terminated, suspended, or revoked.

(b)  Any person who violates this section shall be subject to a fine of not more than $1,000 and each day's violation shall be deemed a separate offense. [L 2000, c 280, pt of §2]






HRS0448D

§448D-1 - Definitions.

[§448D-1]  Definitions.  As used in this chapter, unless the context otherwise requires:

"Dental service organization" means any person who undertakes to provide or to arrange for or administer one or more prepaid dental insurance plans.

"Prepaid dental insurance" means any contractual arrangement for dental services provided directly or arranged for or administered directly on a prepaid individual, group, or capitation basis.

"Subscriber" means a member of the public or group who has contracted with a dental service organization for the provision of dental services including dependents who are entitled to dental services under the plan solely because of their status as dependents of the subscriber. [L 1988, c 342, pt of §1]



§448D-2 - Registration required.

[§448D-2]  Registration required.  All dental service organizations offering prepaid dental insurance shall file with the director of commerce and consumer affairs an application for registration on a form prescribed by the director, and provide copies to the department of commerce and consumer affairs of all materials given to subscribers. [L 1988, c 342, pt of §1]






CHAPTER 448E - ELECTRICIANS AND PLUMBERS

§448E-1 - Definitions.

§448E-1  Definitions.  As used in this chapter, unless otherwise indicated by the context:

"Board" means the board of electricians and plumbers.

"Journey worker electrician" means any person who has been licensed by the board as a journey worker electrician to perform electrical work.

"Journey worker industrial electrician" means any person who has been licensed by the board as a journey worker industrial electrician to perform and maintain electrical work related to substation, switchgear, automatic controls, and all other industrial electrical work in existing industrial buildings and work places.

"Journey worker plumber" means any person who has been licensed by the board as a journey worker plumber to direct and supervise the performance of plumbing work and to perform plumbing work.

"Journey worker specialty electrician" means any person who has been licensed by the board as a journey worker specialty electrician to perform electrical work related to installing, repairing, altering, and maintaining but not the attachment of lighting and power circuits to, the following:  electronic equipment, sound public address systems, and communication systems, other than equipment and systems for a single-family or two-family dwelling; master or community radio and television receiving antenna systems; sound recording systems, other than systems for a single-family or two-family dwelling; burglar and fire alarm systems; low voltage remote control, other than a control for a single-family or two-family dwelling; and low voltage communication signal systems.

"Maintenance electrician" means any person who has been licensed by the board as a maintenance electrician to maintain electrical work.

"Master plumber" means any person who has been licensed by the board as a master plumber to direct and supervise the performance of plumbing work and to perform plumbing work and who provides overall supervision and general direction and is responsible for proper installation of plumbing work.

"Supervising electrician" means any person who has been licensed by the board as a supervising electrician to direct and supervise the performance of electrical work and to perform electrical work.

"Supervising industrial electrician" means any person who has been licensed by the board as a supervising industrial electrician to direct and supervise electrical work related to substation, switchgear, automatic controls, and all other industrial electrical work in existing industrial buildings and work places.

"Supervising specialty electrician" means any person who has been licensed by the board as a supervising specialty electrician to direct and supervise the performance of electrical work related to installing, repairing, altering, and maintaining, but not the attachment of lighting and power circuits, to the following:  electronic equipment, sound public address systems, other than equipment and systems for a single-family or two- family dwelling; master or community radio and television receiving antenna system; sound recording systems other than systems for a single-family or a two-family dwelling; burglar and fire alarm systems; low voltage remote control, other than control for a single-family or two-family dwelling; and low voltage communication signal systems. [L 1971, c 183, pt of §1; am L 1972, c 196, §1; am L 1973, c 95, §1; am L 1974, c 27, §1; am L 1982, c 205, §1; am L 1983, c 56, §2; gen ch 1993]

Revision Note

Numeric designations deleted and definitions rearranged.



§448E-2 - Board; appointment.

§448E-2  Board; appointment.  There is established the board of electricians and plumbers consisting of seven members.  Two of the members shall be engaged in the electrical trade and two of the members shall be engaged in the plumbing trade.  Three of the members shall be private citizens not connected with the industry. [L 1971, c 183, pt of §1; am L 1982, c 204, §8; am L 1992, c 202, §79]



§448E-3 - REPEALED.

§448E-3  REPEALED.  L 1992, c 202, §203.



§448E-4 - Powers and duties of board.

§448E-4  Powers and duties of board.  In addition to any other powers and duties authorized by law, the board shall have all the powers and duties necessary or convenient to carry out and effectuate this chapter, including but not limited to the following powers and duties:

(1)  To grant licenses which shall be renewable for:

(A)  Journey worker electricians;

(B)  Journey worker specialty electricians;

(C)  Supervising electricians;

(D)  Supervising specialty electricians;

(E)  Master plumbers;

(F)  Journey worker plumbers;

(G)  Maintenance electricians;

(H)  Journey worker industrial electricians; and

(I)  Supervising industrial electricians;

(2)  To adopt, amend, or repeal rules in accordance with chapter 91 as it may deem proper to effectuate this chapter and to insure the safety and welfare of the general public; provided that the rules may forbid acts or practices deemed by the board to be detrimental to the accomplishment of the purpose of this chapter;

(3)  To enforce this chapter and rules adopted pursuant to this chapter and chapter 91, including the denial, suspension, or revocation of any license; and

(4)  To examine all applicants and licensees to determine their qualifications prior to the issuance or renewal of licenses. [L 1971, c 183, pt of §1; am L 1972, c 196, §2; am L 1978, c 99, §1; am L 1979, c 105, §43; am L 1982, c 205, §2; am L 1983, c 56, §3; am L 1992, c 202, §80; gen ch 1993; am L 1994, c 215, §3]

Attorney General Opinions

Applications for licenses are not public records within meaning of §92-50 and are not open for public inspection.  Att. Gen. Op. 75-7.



§448E-5 - Minimum requirements.

§448E-5  Minimum requirements.  An applicant shall possess the following minimum qualifications:

(1)  Journey worker electrician.  Every applicant to be eligible for the journey worker electrician examination shall be at least eighteen years of age and shall provide satisfactory evidence of experience in residential or commercial wiring of at least five years full-time or its equivalent, but not less than 10,000 hours of experience in the trade under the supervision of a journey worker or supervising electrician.

(2)  Journey worker specialty electrician.  Every applicant to be eligible for the journey worker specialty electrician examination shall be at least eighteen years of age and shall have had at least five years' experience in the trade.

(3)  Supervising electrician.  Every applicant to be eligible for the supervising electrician examination shall have been registered with the board as a journey worker electrician for at least a period of four years in the trade or shall have had equivalent experience in the trade.

(4)  Supervising specialty electrician.  Every applicant to be eligible for the supervising specialty electrician examination shall have been registered with the board as a journey worker specialty electrician for at least a period of four years in the trade or shall have had equivalent experience in the trade.

(5)  Journey worker plumber.  Every applicant to be eligible for the journey worker plumber examination shall have had experience of at least five years' full-time or its equivalent but not less than 10,000 hours as a journey worker's or master plumber's helper, and is able to furnish satisfactory evidence of such fact.

(6)  Master plumber.  Every applicant to be eligible for the master plumber examination shall have been registered with the board as a journey worker plumber for at least two years or shall have had equivalent experience in the trade.

(7)  Maintenance electrician.  Every applicant to be eligible for the maintenance electrician examination shall be not less than eighteen years of age and shall have had at least one year of experience in performing electrical maintenance work or proof of two years of schooling in the electrical trade.

(8)  Journey worker industrial electrician.  Every applicant to be eligible for the journey worker industrial electrician examination shall be at least eighteen years of age and shall have had experience in industrial electrical work of at least five years full-time or its equivalent, but not less than 10,000 hours.

(9)  Supervising industrial electrician.  Every applicant to be eligible for the supervising industrial electrician examination shall have been registered with the board as a journey worker industrial electrician for a period of at least four years or shall have had equivalent experience in the trade. [L 1971, c 183, pt of §1; am L 1972, c 2, §20 and c 196, §3; am L 1982, c 205, §3; am L 1983, c 38, §1 and c 56, §4; am L 1991, c 117, §1; gen ch 1993]



§448E-5.5 - Examination.

[§448E-5.5]  Examination.  (a)  Every applicant shall be examined and shall pass an examination to be eligible for licensure.  The board shall provide in its rules the passing score for the examination.  The board may examine applicants or may contract with professional testing services to prepare, administer, and grade the examination as may be required for the purpose of this section.

(b)  Every applicant shall pay an examination fee as provided in rules adopted by the director pursuant to chapter 91.  Should the board contract with a professional testing agency to prepare, administer, and grade the examination, the examination fee may be paid directly to the testing agency by the director or the examinee. [L 1986, c 141, §1]



§448E-6 - REPEALED.

§448E-6  REPEALED.  L 1986, c 141, §2.



§448E-7 - REPEALED.

§448E-7  REPEALED.  L 1992, c 202, §204.



§448E-8 - Fees; renewals.

§448E-8  Fees; renewals.  (a)  Renewal fees shall be paid to the board before July 1.

(b)  Plumbers shall renew the license every three years effective June 30, 2006 and shall pay all required fees.  Prior to the June 30, 2009 renewal of the license, and prior to every license renewal thereafter, the applicant shall:

(1)  Pay all required fees; and

(2)  Meet the requirements prescribed in section 448E‑8.5.

(c)  Electricians shall renew the license every three years effective with the July 1, 1996, renewal; provided that prior to the renewal of the license the applicant shall:

(1)  Pay all required fees; and

(2)  Meet the requirements prescribed in section 448E-8.5.

(d)  Failure, neglect, or refusal of any licensee to pay the renewal fee or meet the requirements of section 448E-8.5 before the renewal date shall constitute a forfeiture of the license.  Any license so forfeited may be restored upon written application within one year from the date of forfeiture, upon payment of the required renewal fee plus penalty fees and upon meeting the requirements in section 448E-8.5. [L 1971, c 183, pt of §1; am L 1975, c 118, §13; am L 1992, c 202, §81; am L 1994, c 215, §4; am L 2004, c 127, §1]



§448E-8.5 - Continued competency; license renewals.

§448E-8.5  Continued competency; license renewals.  (a)  Prior to each license renewal, all licensed electricians except maintenance electricians shall:

(1)  Furnish the board with proof of attendance at an educational course related to current updates of the National Electrical Code conducted or approved by the community colleges; or

(2)  Successfully complete an examination prescribed by the board on current updates to the National Electrical Code.  The board shall contract with a professional testing agency to prepare, administer, and grade the examination.  Fees related to the examination shall be paid by the licensee directly to the professional testing agency.

(b)  Prior to each license renewal, all licensed plumbers shall:

(1)  Furnish the board with proof of attendance at an educational course related to current updates of the Uniform Plumbing Code conducted or approved by the community colleges; or

(2)  Successfully complete an examination prescribed by the board on current updates to the Uniform Plumbing Code. The board shall contract with a professional testing agency to prepare, administer, and grade the examination.  A licensee shall pay all fees related to the examination directly to the professional testing agency.

(c)  A licensee who has been issued a new license within one year of the renewal date shall not be required to take the course or the examination to renew the licensee's license. [L 1994, c 215, §2; am L 1997, c 76, §1; am L 2004, c 127, §2]



§448E-9 - Unlicensed activity.

§448E-9  Unlicensed activity.  (a)  No person shall act or assume to act as a journey worker electrician, journey worker specialty electrician, supervising electrician, supervising specialty electrician, journey worker plumber, master plumber, maintenance electrician, journey worker industrial electrician, or supervising industrial electrician, or advertise or hold the person's self out as an electrician or plumber, without a license previously obtained in compliance with this chapter and the rules of the board; provided that any person may perform emergency plumbing repair work in the person's principal place of residence when such repairs do not involve or require rearrangement of valves, pipes, or fixtures; provided further that no such emergency repairs may be performed on sewer lines, drains, gas lines, and on fixtures being served with backflow devices which include heaters, water closets, dishwashers, and garbage disposal units.

For purposes of this subsection:

"Electrician" means any person who performs electrical work and includes but is not limited to any person who acts as a journey worker electrician, journey worker specialty electrician, supervising electrician, supervising specialty electrician, maintenance electrician, journey worker industrial electrician, or supervising industrial electrician.

"Plumber" means any person who performs plumbing work and includes but is not limited to any person who acts as a journey worker plumber or master plumber.

(b)  An apprentice or trainee learning the trade of a person licensed under this chapter shall not be required to have a license if the apprentice or trainee acts under the supervision of a person appropriately licensed under this chapter.

(c)  Upon entry of a judgment by a court of competent jurisdiction finding that the person has advertised in violation of this section, the entity furnishing voice communication  service to the violator shall disconnect the telephone number contained in the advertisement or listing. [L 1971, c 183, pt of §1; am L 1976, c 210, §1; am L 1978, c 209, §1; am L 1982, c 205, §4; am L 1983, c 56, §5; gen ch 1985, 1993; am L 2006, c 186, §1]



§448E-10 - Suspension; revocation; fine; denial of issuance or renewal of a license.

§448E-10  Suspension; revocation; fine; denial of issuance or renewal of a license.  (a)  In addition to any other actions authorized by law the board, after notice and hearing as provided in chapter 91, may suspend or revoke any license, or impose fines, or prior to the notice and hearing, deny the issuance or renewal of any license for any cause authorized by law, including but not limited to the following:

(1)  Obtaining, or attempting to obtain a license by fraud, misrepresentation, or deceit;

(2)  Gross negligence, incompetency, misconduct, or dishonesty in the practice of the profession;

(3)  False, fraudulent, or deceptive advertising;

(4)  Permitting an unlicensed person to perform activities requiring a license;

(5)  Aiding or abetting an unlicensed person to violate this chapter;

(6)  Allowing a person's license to be used by an unlicensed person;

(7)  Acting as an agent, partner, or associate of an unlicensed person engaging in an activity in violation of this chapter; or

(8)  Violating any provision of this chapter or rule of the board.

(b)  Any person who violates any provision of this chapter shall be fined not less than $100 and not more than $5,000 for each violation. [L 1971, c 183, pt of §1; am L 1986, c 141, §3; am L 1992, c 202, §82; am L 2006, c 186, §2]



§448E-11 - Injunction.

§448E-11  Injunction.  The board may, in addition to any other remedy available, apply to a circuit court judge for a temporary restraining order or preliminary or permanent injunction restraining any person from acting, or assuming to act, as a journey worker electrician, journey worker specialty electrician, supervising electrician, supervising specialty electrician, maintenance electrician, journey worker industrial electrician, supervising industrial electrician, journey worker plumber, or master plumber without a license previously obtained in compliance with this chapter and the rules of the board, and upon hearing and for cause shown, the judge may grant the temporary restraining order or preliminary or permanent injunction. [L 1971, c 183, pt of §1; am L 1972, c 196, §4; am L 1982, c 205, §5; am L 1983, c 56, §6; gen ch 1993]



§448E-12 - Inspections.

[§448E-12]  Inspections.  Nothing in this chapter should deprive the several counties of the right to perform electrical or plumbing inspections, as regulated by their respective ordinances. [L 1971, c 183, pt of §1]



§448E-13 - Exemption of public utility and community antennae television company employees.

§448E-13  Exemption of public utility and community antennae television company employees.  All employees of a public utility within the State under a franchise or charter granted by the State which is regulated by the public utilities commission and community antennae television company, while so employed, shall be exempt from the provision of this chapter. [L 1971, c 183, §3; am L 1972, c 196, §6]



§448E-14 - REPEALED.

§448E-14  REPEALED.  L 1983, c 38, §2.






CHAPTER 448F - ELECTROLOGISTS

§448F-1 - Purpose.

[§448F-1]  Purpose.  The purpose of this chapter is the protection of public health and safety through the licensing and regulation of electrologists. [L 1990, c 285, pt of §1]



§448F-2 - Definitions.

[§448F-2]  Definitions.  As used in this chapter:

"Department" means the department of commerce and consumer affairs.

"Director" means the director of commerce and consumer affairs.

"Electrologist" means any person who removes hair from the human body using a needle inserted in the hair follicle and uses direct electric current or shortwave alternating current to destroy the follicle but does not include any hair removal system that does not penetrate the skin. [L 1990, c 285, pt of §1]



§448F-3 - License required.

[§448F-3]  License required.  Except as otherwise provided by law, no person shall practice the occupation of electrologist in this State either gratuitously or for pay, or shall announce oneself either publicly or privately as prepared or qualified to practice this occupation without having a license issued by the department pursuant to this chapter. [L 1990, c 285, pt of §1]



§448F-4 - Regulation of electrologists.

§448F-4  Regulation of electrologists.  (a)  In addition to any other powers and duties authorized by law, the department pursuant to chapter 91, may adopt rules as it deems necessary for the public health or safety relating to, but not limited to:

(1)  The education, training, experience or qualifications required to obtain a license under this chapter;

(2)  The practices, standards, or conduct of persons holding a license under this chapter; and

(3)  The use of anesthetic injections, topical anesthetics, other medications, and prescription drugs.

(b)  The department shall receive the assistance of the department of health in formulating rules relating to subsection (a)(3).  All matters relating to the establishment and enforcement of sanitation requirements shall be under the jurisdiction of the department of health. [L 1990, c 285, pt of §1; am L 1992, c 202, §83]



§448F-5 - Examination, fees required.

[§448F-5]  Examination, fees required.  (a)  No license shall be issued unless the applicant takes an examination as prescribed by the director and receives a passing score.  No license shall be issued unless all fees required by the director have been paid.

(b)  The department may contract with a professional testing service to prepare, administer, and grade the examination for licensure as an electrologist.  For these purposes, the department may require applicants to pay the examination fee directly to the testing service. [L 1990, c 285, pt of §1]



§448F-6 - Denial of licensure.

§448F-6  Denial of licensure.  No applicant shall be licensed as an electrologist if:

(1)  The applicant has been convicted of a crime and the basis of denial of licensure falls within the exceptions provided in section 831-3.1;

(2)  The applicant has been declared mentally incompetent by any court and the decree has not since been dismissed; or

(3)  Proceedings brought against the applicant pursuant to this section resulted in findings of any of the causes listed in section 448F-7(b). [L 1990, c 285, pt of §1; am L 1992, c 202, §84]



§448F-7 - Refusal to permit examination or issue license; discipline; complaints; grounds; proceedings; hearings.

§448F-7  Refusal to permit examination or issue license; discipline; complaints; grounds; proceedings; hearings.  (a)  In addition to any other actions authorized by law, the director shall have the power to refuse to admit persons to its examinations or to issue or to renew a license, to revoke, limit, condition, or suspend a license as an electrologist and to fine or otherwise discipline a licensed electrologist for any cause authorized by law, including but not limited to any violation of subsection (b).

(b)  The department shall have the power to accept, investigate, prosecute, and hear complaints regarding any person, who is a licensed electrologist regarding any ground for disciplinary actions authorized by law, including but not limited to the following:

(1)  Unfitness or incompetence by reason of negligence, habits, or other causes regardless of whether actual damage or damage to the public is established;

(2)  Habitual intemperance, addiction, or dependency on alcohol or other habit-forming substances;

(3)  Mental incompetence resulting in an inability to practice as an electrologist;

(4)  Submitting to or filing with the department any application, notice, statement, or other document in procuring or attempting to procure licensure as an electrologist, which is false or untrue or contains any material misstatement of fact;

(5)  Using the title, licensed electrologist, or any designation tending to imply that the person is a licensed electrologist when the person is not in fact licensed or the person's license has been suspended or revoked;

(6)  Violating conditions or limitations upon which licensure is granted;

(7)  Engaging in dishonorable, unethical, or unprofessional conduct of a character likely to deceive, defraud, or harm an individual or the public in the course of professional services or activities;

(8)  Having disciplinary action taken against the electrologist in another state;

(9)  Aiding or abetting an unlicensed person, knowingly combining or conspiring with an unlicensed person, allowing one's license to be used by an unlicensed person, or acting as agent or associate of an unlicensed person to evade the use of title restrictions of this chapter;

(10)  Engaging in false or misleading advertising;

(11)  Engaging in sexual conduct in connection with professional services or activities; or

(12)  Violating chapter 321 relating to the department of health, or any rule adopted thereto. [L 1990, c 285, pt of §1; am L 1992, c 202, §85]



§448F-8 - Penalties.

[§448F-8]  Penalties.  (a)  Any person against whom proceedings have been brought pursuant to section 448F-7 which resulted in findings of any of the causes listed in section 448F-7(b) may be assessed a fine of not less than $100 nor more than $5,000 for each offense.  Any action taken to impose or collect the penalty provided for in this subsection shall be considered a civil action.

(b)  The director may bring a civil action to enjoin any person for violation of section 448F-7. [L 1990, c 285, pt of §1]



§448F-9 - Biennial renewal; failure to renew.

[§448F-9]  Biennial renewal; failure to renew.  The biennial renewal fee shall be paid to the department of commerce and consumer affairs on or before December 31 of each even-numbered year.  Failure, neglect, or refusal of any licensee to pay the biennial renewal fee on or before such date shall constitute a forfeiture of the license. [L 1990, c 285, pt of §1]



§448F-10 - REPEALED.

§448F-10  REPEALED.  L 1992, c 202, §205.



§448F-11 - License without necessity of examination.

[§448F-11]  License without necessity of examination.  All persons holding valid licenses as electrologists from the department of health and practicing on the day prior to June 25, 1990, shall be considered licensed under this chapter on June 25, 1990, without necessity of examination. [L 1990, c 285, pt of §1]

Revision Note

"June 25, 1990" substituted for "the effective date of this Act".






CHAPTER 448H - ELEVATOR MECHANICS

§448H-1 - Definitions.

§448H-1  Definitions.  As used in this chapter:

"Apprentice elevator mechanic" means any person who is in training to acquire the skill to become an elevator mechanic and who is required to work for at least four years under the supervision of an elevator mechanic duly licensed under section 448H-6.

"Board" means the elevator mechanics licensing board created by this chapter.

"Elevator mechanic" means any person who engages in the construction, reconstruction, alteration, maintenance, mechanical, or electrical work or adjustments of any elevator, dumbwaiter, stage lift, mechanized parking garage elevator, escalator, moving walk or ramp, lift including any construction, reconstruction, alteration, or adjustment of the structure or facility of which the same may be a part or to which the same may be attached, necessary for proper completion of the work on the elevator, dumbwaiter, stage lift, mechanized parking garage elevator, escalator, moving walk or ramp, or lift. [L 1971, c 190, pt of §1; am L 1972, c 124, §1; am L 1974, c 23, §1; gen ch 1993; am L 2004, c 31, §1]

Revision Note

Numeric designations deleted and definitions rearranged.



§448H-2 - License required.

[§448H-2]  License required.  No person shall operate or practice as an elevator mechanic unless the person is licensed under this chapter. [L 1971, c 190, pt of §1; gen ch 1985]



§448H-3 - Elevator mechanics licensing board; appointment; organization.

§448H-3  Elevator mechanics licensing board; appointment; organization.  There is created an elevator mechanics licensing board within the department of commerce and consumer affairs for administrative purposes.  The board shall consist of seven members:  four shall be licensed elevator mechanics, two shall be public members not connected or associated with the elevator or building industry, and one shall be the director of labor and industrial relations or the director's designee who is an employee of the department of labor and industrial relations and has expertise in elevator and escalator installation and maintenance. [L 1971, c 190, pt of §1; am L 1979, c 217, §2; am L 1982, c 204, §8; am L 1983, c 36, §2; am L 1992, c 202, §86; am L 1997, c 230, §1]



§448H-4 - Meetings.

§448H-4  Meetings.  The board shall meet not less than twice a year at a time and place as determined by the board.  The board shall also meet but not later than thirty days prior to the licensing examination pursuant to section 448H-5(2) in order to evaluate applications therefor.  Any board member who misses two consecutive meetings of the board or fifty per cent of the meetings in a year shall be removed from the board. [L 1971, c 190, pt of §1; am L 1979, c 217, §3; am L 1982, c 204, §8; am L 1983, c 36, §3; am L 1992, c 202, §87; am L 1993, c 6, §22]



§448H-5 - Powers and duties of the board.

§448H-5  Powers and duties of the board.  In addition to any other powers and duties authorized by law, the board shall:

(1)  Adopt rules in accordance with chapter 91 to carry out the purposes of this chapter;

(2)  Develop, apply, review and upgrade appropriate techniques, including examinations and investigations for determining whether a person meets the requirements of this chapter and standards to insure that elevator mechanics will be persons qualified to serve as such;

(3)  Prescribe, at a minimum, that a nationally recognized examination, augmented with locally developed material, be used in testing for licensure, the passing grade for the examination to be not less than seventy per cent;

(4)  Issue licenses to persons determined, after application of those techniques, to have met the required qualifications and revoke or suspend licenses, previously issued by the board pursuant to hearings held in accordance with chapter 91, in any case where the individual holding any license is determined substantially to have failed to conform to the required qualifications, this chapter, or the rules of the board;

(5)  Establish and carry out procedures designed to insure that persons licensed as elevator mechanics will, during any period they serve as such, comply with the requirements of this chapter, the rules of the board, and chapter 397 and rules adopted thereunder;

(6)  Receive, investigate, and take appropriate action with respect to, any charge or complaint filed with the board to the effect that any individual licensed as an elevator mechanic has failed to comply with the requirements of this chapter regarding any complaint regarding job performance by mechanics, the rules of the board, or chapter 397 and the rules adopted thereunder;

(7)  Register apprentice elevator mechanics;

(8)  Maintain a record of its proceedings;

(9)  Assist and advise the department of labor and industrial relations in the adoption of rules relating to the conditions of work for elevator mechanics including requirements related to equipment or facilities essential for the safe installation, repair, maintenance, or alteration of any elevator, dumbwaiter, escalator, moving walk or ramp, and lift; and

(10)  Notify the department of labor and industrial relations of any fact or situation that, in the opinion of the board, constitutes a violation of chapter 397 or of any rule adopted thereunder. [L 1971, c 190, pt of §1; am L 1973, c 181, §1; am L 1979, c 217, §4; am L 1983, c 36, §4; am L 1985, c 198, §2; am L 1992, c 202, §88; gen ch 1993]

Revision Note

Numeric designations deleted and definitions rearranged.



§448H-6 - Qualifications for license.

§448H-6  Qualifications for license.  No person shall be licensed as an elevator mechanic unless the person has satisfactorily passed the examination administered by the board and satisfactorily completed at least four years of training under the supervision of a licensed elevator mechanic. [L 1971, c 190, pt of §1; am L 1973, c 44, §1; gen ch 1985, 1993; am L 2004, c 31, §2]



§448H-7 - Temporary permit.

§448H-7  Temporary permit.  The board may issue a temporary permit to any person who has qualified as an elevator mechanic in another state with standards substantially equal to those of this chapter and who possesses skills or training not available in the State; provided that the board shall not register any such person as an apprentice elevator mechanic.  The board shall, by rules and regulations, establish the terms of the temporary permit. [L 1971, c 190, pt of §1; am L 1972, c 124, §2]



§448H-8 - Fees.

§448H-8  Fees.  Application, examination, license, temporary permit, and biennial renewal fees shall be as provided in rules adopted by the director of commerce and consumer affairs pursuant to chapter 91.  A fee is required for each reexamination.  Application fees are not refundable.

Licenses shall expire on June 30 of each even-numbered year. [L 1971, c 190, pt of §1; am L 1975, c 118, §14; am L 1984, c 7, §29; am L 1992, c 202, §89]



§448H-9 - Injunctive relief.

[§448H-9]  Injunctive relief.  The board may apply for an injunction in any court of competent jurisdiction to enjoin any person who has not been issued a license or registered or whose license has been suspended or revoked or has expired; and, upon the filing of a verified petition in the court, the court or any judge thereof, if satisfied by affidavit or otherwise, may issue a temporary injunction, without notice or bond, enjoining the defendant from further practicing as an elevator mechanic.  A copy of the verified complaint shall be served upon the defendant and the proceedings shall thereafter be conducted as in other civil cases.  If it is established that the defendant has been or is practicing as an elevator mechanic without having been issued a license or registered or has been or is practicing as an elevator mechanic after the defendant's license has been suspended or revoked or has expired, the court or any judge thereof may enter a decree enjoining the defendant from further practicing as an elevator mechanic.  In case of violation of any injunction issued under this section, the court may summarily try and punish the offender for contempt of court.  The injunction proceeding shall be in addition to, and not in lieu of, all penalties and other remedies provided in this chapter. [L 1971, c 190, pt of §1; gen ch 1985]



§448H-10 - Penalties.

[§448H-10]  Penalties.  Any person who violates this chapter shall be fined not more than $500 for a first offense.  For each subsequent offense the person shall be fined not more than $1,000, or imprisoned not more than one year, or both. [L 1971, c 190, pt of §1; gen ch 1985]






CHAPTER 449 - ESCROW DEPOSITORIES

§449-1 - Definitions.

§449-1  Definitions.  As used in this chapter:

"Acquisition of control" means acquisition by a person or persons acting in concert of the power to vote fifty-one per cent or more of any voting securities of a licensee.

"Commissioner" means the commissioner of financial institutions of this State.

"Division" means the division of financial institutions of the department of commerce and consumer affairs.

"Escrow" means any transaction affecting the title to real property, including leaseholds, proprietary leaseholds, and condominiums, in which a person not a party to the transaction and neither having nor acquiring any interest in the title receives from one party to the transaction, holds until the happening of an event or performance of a condition and then delivers to another party to the transaction, any money or other consideration or any instrument affecting the title to that real property, all in accordance with the terms of the agreement between the parties to the transaction.

"Escrow account" means any escrow depository account with a financial institution to which cash or items are deposited with respect to any escrow.

"Escrow depository" means the corporation which, in an escrow, and for compensation, receives, holds, and delivers the money, other consideration, or instrument affecting title to real property.

"Financial institution" means any bank, savings and loan association, financial services loan company, or credit union doing business in the State whose accounts are insured by the Federal Deposit Insurance Corporation, the National Credit Union Share Insurance Fund or other similar or successor program of federal insurance.

"Item" means any check (including a cashier's or certified check), negotiable order of withdrawal, draft, traveler's check, or money order.

"Person" means, in addition to the singular, persons, group of persons, cooperative association, company, firm, partnership, corporation, or other legal entity, and includes the agents and employees of any person. [L 1967, c 144, pt of §1; HRS §449-1; am L 1985, c 269, §49; am L 1986, c 331, §1; am L 1992, c 205, §2; am L 2001, c 184, §2]



§449-1.5 - Applicability of chapter.

[§449-1.5]  Applicability of chapter.  This chapter shall apply to all escrow depositories and to any other corporations that, by violating any of the provisions of this chapter, shall be subject to the penalties and fines provided in this chapter. [L 1992, c 205, pt of §1]



§449-1.6 - Name of escrow depository.

[§449-1.6]  Name of escrow depository.  The name of every escrow depository licensed to engage in business in this State shall be subject to the approval of the commissioner, and shall have the following characteristics:

(1)  It shall be unique;

(2)  It shall not be confusing or likely to mislead the public into believing that the escrow depository is related to or part of another company, if it is not so related;

(3)  It shall contain the words "escrow" or "escrow depository"; and

(4)  It may but need not contain the words "Corporation", "Incorporated", "Corp.", "Inc.", "Limited" or "Ltd.".

This section shall not apply to escrow depositories which were licensed on January 1, 1992.  Where an escrow depository that is not required to comply with this section is subsequently sold or acquired, the commissioner may require the acquired company to comply with this section. [L 1992, c 205, pt of §1]



§449-1.7 - Indicia of escrow depository prohibited.

[§449-1.7]  Indicia of escrow depository prohibited.  Unless licensed under this chapter to engage in the business of an escrow depository, no person may use the word "escrow" or words of similar import, or translations of those words, as a facetious or fanciful name, or in a manner that might suggest or tend to lead others into believing that the person is an escrow depository. [L 1992, c 205, pt of §1]



§449-1.8 - Confidential portion of application or records.

[§449-1.8]  Confidential portion of application or records.  Information contained in any application or record shall be made available to the public unless that information may be withheld from public disclosure by the commissioner under chapter 92F. [L 2001, c 184, pt of §1]



§449-2 - Rules.

§449-2  Rules.  Subject to chapter 91, the commissioner may adopt such rules as the commissioner deems necessary for the effective administration and enforcement of this chapter. [L 1967, c 144, pt of §1; HRS §449-2; am L 1985, c 269, §50; gen ch 1985; am L 1992, c 205, §3]



§449-3 - Excepted from this chapter.

§449-3  Excepted from this chapter.  This chapter does not apply to any of the following when acting as escrow depositories:

(1)  Banks, trust companies, and savings and loan associations, authorized under any law of this State or of the United States to do business in the State;

(2)  Any person licensed as a real estate broker in the State who is the broker for a party to the escrow, provided the person does not charge any escrow fee; and

(3)  Any person licensed to practice law in the State who, in escrow, is not acting as the employee of a corporation, provided the person does not charge any escrow fee. [L 1967, c 144, pt of §1; HRS §449-3; am L 1973, c 173, §1; gen ch 1985; am L 1992, c 205, §4; am L 1996, c 27, §2]



§449-4 - Administrative penalty.

§449-4  Administrative penalty.  Any person who wilfully violates any of the provisions of this chapter, shall be subject to an administrative fine of $5,000 for each violation.  No licensee shall be subject to this penalty for a violation of section 449-16(b) or (c) if the violation was not intentional or resulted from a bona fide error, notwithstanding the maintenance of procedures reasonably adopted to avoid that error.  Examples of bona fide errors include, but are not limited to, clerical miscalculations, computer malfunction, printing errors, and computer programming errors. [L 1967, c 144, pt of §1; HRS §449-4; am L 1986, c 331, §2; am L 1992, c 205, §5]



§449-5 - License required to act as escrow depository.

§449-5  License required to act as escrow depository.  No person shall act as an escrow depository in this State unless it is a corporation licensed to do so by the commissioner.

No person subject to the provisions of this chapter not licensed or exempted under this chapter shall transact any business under any name, title or descriptive term which contains the words "escrow", "escrow depository" or any other word or phrase having the same or similar meaning. [L 1967, c 144, pt of §1; HRS §449-5; am L 1969, c 39, §1; am L 1985, c 269, §50]

Cross References

Title insurers or insurers, see §431:20-106.5.



§449-5.5 - Net capital.

§449-5.5  Net capital.  The net capital of any corporation engaging in the escrow depository business under this chapter shall be not less than $50,000.  A corporation in lieu of the net capital requirement may alternatively file a bond for $50,000 conditional upon its satisfactory performance of escrow conditions and satisfaction of all escrow liabilities.  The amount of the minimum net capital of $50,000, or the bond, or a combination of both net capital or bond totalling $50,000 shall be maintained at all times by the licensee.

Licensees in operation on May 24, 1973, pursuant to this chapter with a net capital of less than $50,000 shall increase its net capital to $50,000 or file a bond for $50,000, or take action so that a combination of its net capital and bond totals $50,000, before May 24, 1978. [L 1973, c 174, §§1, 2; am L 1976, c 101, §1]



§449-6 - Application for license.

§449-6  Application for license.  (a)  Any corporation desiring to be licensed as an escrow depository shall file an application upon forms to be furnished by the commissioner.  The application shall be accompanied by a filing fee no part of which shall be refundable.

(b)  The application shall contain the following information:

(1)  The corporate name, amount of capital, and office address of the applicant;

(2)  The names of the stockholders, officers, and directors of the applicant;

(3)  Evidence of the character, financial responsibility, experience, and ability of the officers and directors; and

(4)  The names of the proposed escrow officers and their qualifications. [L 1967, c 144, pt of §1; HRS §449-6; am L 1985, c 269, §50; am L 1992, c 205, §6]



§449-7 - Investigation and ruling.

§449-7  Investigation and ruling.  The commissioner shall make an investigation into the information furnished by the applicant and may require the applicant to furnish additional information.  If the commissioner is satisfied, with or without a hearing upon the application, that the applicant has met all the criteria set forth for approval, the commissioner shall approve the application. [L 1967, c 144, pt of §1; HRS §449-7; am L 1985, c 269, §50; gen ch 1985; am L 1987, c 6, §6; am L 1992, c 205, §7]



§449-7.4 - Grant of approval.

[§449-7.4]  Grant of approval.  (a)  Following the hearing on the application, if any, the commissioner shall issue a written decision and order.  If the commissioner decides in favor of the application, the commissioner shall issue a license to act as an escrow depository pursuant to section 449-8.

(b)  Approval shall be granted only if the commissioner finds that the character, financial responsibility, experience, ability, and general fitness of the officers and directors are such as to command the confidence of the community in the State and to warrant the beliefs that the officers and directors are competent to successfully manage an escrow business and the applicant will be an honest and efficient escrow depository.

(c)  In granting approval, the commissioner may impose such conditions and restrictions as shall be in the public interest, including without limitation requiring an applicant to fulfill representations contained in its application and agreements made during the application process. [L 1992, c 205, pt of §1]



§449-7.5 - Licensing requirements.

§449-7.5  Licensing requirements.  (a)  Every corporation desiring to be licensed as an escrow depository shall be incorporated in this State and have and maintain a principal place of business in the State for the transaction of its escrow depository business.

(b)  A license issued under this chapter shall be prominently displayed in the place or places of business of the escrow depository.

(c)  The escrow depository business shall be under the direct management of an officer, or an employee, designated by its board of directors as escrow officer for the corporation and if the designated escrow officer terminates the escrow officer's employment with the escrow depository, the licensee shall notify the commissioner in writing at least fifteen days before the termination date of the designated escrow officer.  The licensee shall also inform the commissioner in writing of the new escrow officer for the corporation designated by its board of directors before the present escrow officer terminates the present escrow officer's employment with the company, setting forth the experience, integrity, and competency of the new designated escrow officer in handling escrow transactions, and such other information as required by the commissioner. [L 1973, c 140, §1; am L 1985, c 269, §50; gen ch 1985; am L 1992, c 205, §8]



§449-8 - Issuance and renewal of license.

§449-8  Issuance and renewal of license.  After approval of the application, and payment of the license fee, the commissioner shall issue to the applicant a license to act as an escrow depository.  The license shall be effective only upon the applicant's filing with the commissioner an escrow depository's bond and evidence that fidelity bonds and errors and omissions insurance, or cash or securities deposits permitted in lieu thereof, have been obtained, all as provided in sections 449-9, 449-11, and 449-12.  The license shall be renewed annually, as of July 1, upon payment of the annual renewal fee and the finding of the commissioner, from the information contained in the annual corporate exhibit of the licensee or investigation or hearing, that the licensee continues to meet the qualifications for licensing and has continued in force the bonds and insurance or the cash or securities deposits permitted in lieu thereof. [L 1967, c 144, pt of §1; HRS §449-8; am L 1970, c 72, §1; am L 1985, c 269, §50; am L 1992, c 205, §9]



§449-8.5 - Denial of license.

[§449-8.5]  Denial of license.  If the commissioner is not satisfied that an applicant meets all the criteria set forth for approval, the commissioner shall issue a written decision denying the applicant's application.  An applicant who is denied approval may request a hearing before the commissioner in accordance with chapter 91.  Any final decision of the commissioner denying a license may be appealed to the circuit court as provided in chapter 91. [L 1992, c 205, pt of §1]



§449-8.6 - Sale or transfer of license or change in control.

[§449-8.6]  Sale or transfer of license or change in control.  (a)  No escrow depository license shall be transferred.

(b)  A bona fide sale of all or substantially all of the ongoing operations of a licensee shall not result in the assignment or transfer of the escrow depository license.  The purchaser of all or substantially all of the ongoing operations of a licensee shall file an application for approval in accordance with this chapter and shall not act as an escrow depository unless it has been licensed by the commissioner.

(c)  If the licensee is a corporation, any intended transfer of its voting stock which may result in the acquisition of control of the licensee may be considered a transfer of license.  Any intended transfer of the voting stock which may result in the acquisition of control shall be reported to the commissioner in writing.  Upon determination by the commissioner that the intended transfer will result in the acquisition of control, the transferee of the stock shall file an application for approval to act as an escrow depository and shall not acquire control of an escrow depository until the transferee has been approved by the commissioner. [L 1992, c 205, pt of §1]



§449-9 - Escrow depository's bond.

§449-9  Escrow depository's bond.  Before an escrow depository's license becomes effective, the escrow depository shall give a bond to the commissioner in the penal sum of not less than $100,000 executed by a surety insurer authorized in this State, conditioned:

(1)  That the escrow depository will honestly, faithfully, and with diligence apply all funds, other consideration, or property and instruments affecting title in accordance with the instructions under which the same were deposited with it, and will promptly account for the same; and

(2)  That the escrow depository will satisfy all judgments and decrees which may be recovered against it in any action or proceeding brought under this chapter.

The aggregate liability of the surety for all breaches of the conditions of the bond shall, in no event, exceed the penal sum of the bond.  In lieu of the bond, an escrow depository may deposit cash, a letter of credit, or securities acceptable to the commissioner. [L 1967, c 144, pt of §1; HRS §449-9; am L 1985, c 269, §50; am L 1992, c 205, §10]



§449-10 - Suit on bond.

§449-10  Suit on bond.  The commissioner, or any person claiming to have sustained damage by reason of the failure of the escrow depository to comply with its bond, may bring an action on the bond to recover the damage therefrom.  The commissioner may deposit with a court of competent jurisdiction all or any part of the sum of the bond. [L 1967, c 144, pt of §1; HRS §449-10; am L 1985, c 269, §50; am L 1992, c 205, §11]



§449-11 - Fidelity bonds; deposit.

§449-11  Fidelity bonds; deposit.  A licensed escrow depository shall at all times either:

(1)  Maintain a fidelity bond executed by a surety insurer authorized to do business in the State in an amount not less than $25,000; provided that any bond which is subject to a deductible thereunder in excess of $5,000 per occurrence shall require the prior approval of the commissioner, who may take into consideration, among other factors, the amount of the proposed bond; or

(2)  Deposit an equivalent amount of cash or securities under such terms and conditions as are acceptable to the commissioner,

upon all of its directors, officers, and employees who have access to money or negotiable securities or instruments in its possession or under its control.  Notwithstanding the above provision, the escrow depository may carry bonds or deposit cash or securities above the amounts required by the commissioner. [L 1967, c 144, pt of §1; HRS §449-11; am L 1970, c 72, §2; am L 1985, c 269, §50; am L 1996, c 41, §1; am L 2001, c 184, §3]



§449-12 - Errors and omissions insurance; deposit.

§449-12  Errors and omissions insurance; deposit.  A licensed escrow depository shall at all times either:

(1)  Maintain a policy of errors and omissions insurance executed by an insurer authorized to do business in the State in an amount not less than $100,000; provided that any policy which is subject to a deductible thereunder in excess of $10,000, per occurrence, shall require the prior approval of the commissioner, who may take into consideration, among other factors, the amount of the proposed coverage; or

(2)  Deposit an equivalent amount of cash or securities under such terms and conditions as are acceptable to the commissioner. [L 1967, c 144, pt of §1; HRS §449-12; am L 1970, c 72, §3; am L 1985, c 269, §50; am L 1992, c 205, §12; am L 1996, c 41, §2]



§449-13 - Cancellation of bonds or insurance; withdrawal of deposits.

§449-13  Cancellation of bonds or insurance; withdrawal of deposits.  None of the bonds or insurance or deposits in lieu thereof required by this chapter shall be cancelled or withdrawn as to future accruing liability except upon prior written notice to the commissioner: sixty days' notice for the bonds or deposits, and thirty days' notice for the insurance.  The license of any licensee shall be suspended upon cancellation of any bond or insurance or upon withdrawal of any deposit in lieu thereof. [L 1967, c 144, pt of §1; HRS §449-13; am L 1969, c 67, §1; am L 1970, c 72, §4; am L 1976, c 101, §2; am L 1985, c 269, §50]



§449-14 - Fees.

§449-14  Fees.  (a)  The following fees shall be paid by licensed escrow depositories to the commissioner and, together with any administrative penalty or other charge assessed under this chapter, shall be deposited into the compliance resolution fund established pursuant to section 26-9(o):

(1)  For filing and investigation of an escrow depository's application for license, $2,000;

(2)  For an application for approval to establish a branch office;

(3)  For an application for approval to relocate an existing office or branch;

(4)  For initial issuance and annual renewal of an escrow depository's license, $100;

(5)  For initial issuance and annual renewal of a branch office license, $50;

(6)  For reissuance of a license for the change in the business address of its office, $25; and

(7)  For an application for approval to cease business as an escrow depository.

(b)  For all escrow depositories examined by the commissioner or the commissioner's staff, the commissioner:

(1)  May charge an examination fee based upon the cost per hour per examiner.  The hourly fee shall be $40;

(2)  May charge additional amounts for travel, per diem, mileage, and other reasonable expenses incurred in connection with the examination; and

(3)  Shall bill the affected escrow depository for examination fees and expenses as soon as feasible after the close of the examination or investigation.  The affected escrow depository shall pay the division within thirty days following the billing.  All payments shall be deposited into the compliance resolution fund established pursuant to section 26-9(o).  Any dispute by the affected escrow depository relating to these billings shall be reviewed by the commissioner who may modify, waive, or suspend any billing.

(c)  An escrow depository that fails to make a payment required by this section shall be subject to an administrative penalty of not more than $200 per day for each day it is in violation of this section.

(d)  Any fee authorized by this section may be set or modified by the commissioner by rule adopted pursuant to chapter 91. [L 1967, c 144, pt of §1; HRS §449-14; am L 1973, c 141, §1; am L 1979, c 219, §4; am L 1985, c 269, §50; am L 1992, c 205, §13; am L 1996, c 41, §3; am L 1999, c 129, §18; am L 2001, c 184, §4]



§449-15 - Audited statements.

§449-15  Audited statements.  (a)  Each escrow depository, at its own expense, shall submit to the commissioner within ninety days after the close of its fiscal year its annual financial statements accompanied by a report of an independent certified public accountant who has prepared or examined those statements.  For good cause, the commissioner may grant a licensee an extension of an additional thirty days to file the reports required by this section.

(b)  The audited financial statements shall be prepared in accordance with generally accepted accounting principles and the examination by the independent certified public accountant shall be performed in accordance with generally accepted auditing standards.  The financial statements and the independent certified public accountant's report shall include but not be limited to the following:

(1)  An unqualified opinion on the fair presentation of the financial statements taken as a whole.  To the extent that this is not possible, then a detailed footnote explaining the reason why an unqualified opinion could not be given shall suffice;

(2)  A direct verification of escrow funds and escrow liabilities.  If less than a one hundred per cent verification is performed, there shall be a separate letter from the independent certified public accountant indicating:  the number of accounts verified; the percentage of the verification; the basis for determining the sample size; the method used in selecting the sample items to verify; a description of the sampling technique used; the discrepancies noted; and how the discrepancies were resolved;

(3)  Footnotes to the audited financial statement showing the escrow funds and escrow liabilities and, to the extent that these amounts differ, a reconciliation of the amounts; and

(4)  A statement as to whether the escrow depository is in compliance with this chapter.  If the independent certified public accountant reports any incident involving noncompliance, the statement shall address whether the noncompliance may have a material adverse impact on the ongoing operations of the company.

(c)  Except with the written approval of the commissioner, an escrow depository shall not be deemed in compliance with this section if the independent certified public accountant expresses a qualified or adverse opinion or a disclaimer of opinion.  A request for approval shall be filed by the escrow depository concurrently with the filing of the audited financial statements and the independent certified public accountant's report.  The request shall be in letter form and shall contain the arguments as to why the audited financial statements and the independent certified public accountant's report should be considered acceptable.  Failure to comply with this section shall be grounds for the suspension or revocation of the escrow depository's license in accordance with section 449-17.  Failure to comply with this section shall authorize the commissioner to order an independent audit at the expense of the escrow depository.

(d)  Failure to furnish any report or information as and when required under this section shall be grounds for the commissioner to impose an administrative penalty of $200 per day for each day that the audit is overdue.  In addition, if the report or information is not filed within thirty days of the required deadline, the commissioner may prohibit the escrow depository from accepting new business until the report or information is filed. [L 1967, c 144, pt of §1; HRS §449-15; am L 1985, c 269, §50; am L 1989, c 248, §1; am L 1992, c 205, §14]



§449-16 - Accounting for moneys, property, etc.

§449-16  Accounting for moneys, property, etc.  (a)  Every licensee under this chapter shall have the responsibility of a trustee for all moneys, other consideration, or instruments received by it.  No licensee shall mingle any such moneys or other property with its own moneys or other property, or with moneys or other property held by it in any other capacity.  All moneys held by a licensee in escrow as herein defined shall be deposited in financial institutions, payable on demand.  Under this chapter, deposits in financial institutions are limited to sweep accounts as described in this section, checking accounts, money market deposit accounts, and savings accounts with no specified maturity date.  Deposits at financial institutions may be held in sweep accounts, provided that:

(1)  The licensee using the sweep account shall have a net worth of not less than $1,000,000;

(2)  The sweep account is a deposit account administered by a financial institution in which the moneys over a minimum balance are periodically transferred into a money market mutual fund account invested only in obligations of:

(A)  The United States government;

(B)  Agencies backed by the full faith and credit of the United States government; or

(C)  Agencies originally established or chartered by the United States government to serve public purposes; and

periodically recredited to the sweep account; and

(3)  The licensee is liable for all moneys transferred to the money market mutual fund account under the sweep account, including any loss of value.

(b)  No licensee shall disburse funds from an escrow account until cash and or items sufficient to fund any disbursements from the account have been received and deposited to the account, and with respect to such items the licensee complies with the provisions of either paragraphs (1) or (2) hereof.

(1)  Where an item has been received and submitted for collection, no licensee shall disburse funds from an escrow account with respect to the item until final settlement of the item has been received by the financial institution to which the item has been submitted for collection.

(2)  No licensee shall disburse funds from the escrow account with respect to an item drawn on a financial institution until the licensee confirms that sufficient collected funds are on deposit in the drawer's account.

(c)  A licensee may deliver any money, consideration, or instrument affecting the title to real property prior to funds becoming available for disbursement under subsection (b) if it has received the written consent of the parties to the transaction. [L 1967, c 144, pt of §1; HRS §449-16; am L 1985, c 269, §50; am L 1986, c 331, §3; am L 2001, c 184, §5]

Case Notes

Fiduciary duty of escrow depository owed only to escrow parties.  4 H. App. 41, 659 P.2d 759.



§449-16.5 - Earnings on funds.

§449-16.5  Earnings on funds.  In all escrow agreements involving the purchase of real property or appurtenances thereon and in which an escrow depository acts as a fiduciary party holding the funds in escrow, any earnings on such funds during the holding thereof shall accrue to the credit of the purchaser in such transaction unless otherwise instructed in writing by the purchasers and sellers in the escrow. [L 1974, c 95, §2; am L 2001, c 184, §6]

Case Notes

Interest accrues only where funds are in hands of a third party and not where payment is made to the seller.  60 H. 467, 591 P.2d 1060.



§449-17 - Revocation and suspension of licenses.

§449-17  Revocation and suspension of licenses.  The commissioner may revoke any license issued hereunder, or suspend the right of the licensee to use the license, for any of the following causes:

(1)  Making any misrepresentation concerning any escrow transaction;

(2)  Making any false promises concerning any escrow transaction of a character likely to mislead another;

(3)  Pursuing a continued and flagrant course of misrepresentation, or making of false promises, through advertising or otherwise;

(4)  Without first having obtained the written consent so to do of both parties involved in any escrow transaction, acting for both parties in connection with such transaction, or collecting or attempting to collect commissions or other compensation for its services from both of the parties;

(5)  Failing, within a reasonable time, to account for any moneys belonging to others which may be in the possession or under the control of the licensee;

(6)  Any other conduct constituting fraudulent or dishonest dealings;

(7)  Violating any of the provisions of this chapter or the rules promulgated pursuant thereto;

(8)  Splitting fees with or otherwise compensating others not licensed hereunder for referring business;

(9)  Commingling the moneys or other property of others with its own;

(10)  Engaging in an unsafe or unsound practice that is likely to cause insolvency or substantial dissipation of assets or earnings of the licensee;

(11)  Failing to maintain books and records that are sufficiently complete and accurate so as to permit the commissioner to determine the financial condition of the licensee; and

(12)  Ceasing, for a period of six consecutive months or more, to engage in the business for which its license was granted.

No license shall be suspended for longer than five years and no corporation whose license has been revoked shall be eligible to apply for a new license until the expiration of five years. [L 1967, c 144, pt of §1; HRS §449-17; am L 1985, c 269, §50; am L 1998, c 69, §1]



§449-18 - REPEALED.

§449-18  REPEALED.  L 1992, c 205, §15.



§449-19 - Relocation of office.

[§449-19]  Relocation of office.  No escrow depository may relocate its offices without first obtaining prior written approval from the commissioner.  The application shall set forth the reasons for the relocation and other information that may be required by the commissioner. [L 1992, c 205, pt of §1]



§449-20 - Branch offices.

[§449-20]  Branch offices.  No escrow depository may establish a branch office without first obtaining prior written approval from the commissioner.  The application shall set forth the reasons for the branch office and other information that may be required by the commissioner. [L 1992, c 205, pt of §1]



§449-20.5 - Closing branch office.

[§449-20.5]  Closing branch office.  (a)  An escrow depository shall give the commissioner notice of its intent to close any branch office at least thirty days prior to the closing.  The notice shall:

(1)  State the intended date of closing;

(2)  Specify the reasons for the closing; and

(3)  Contain a certification by the secretary or other authorized officer of the escrow depository that the decision to close was duly approved by its board of directors.

(b)  After closing a branch office, the escrow depository shall promptly thereafter surrender to the commissioner the branch office license for that location. [L 2001, c 184, pt of §1]



§449-21 - Maintenance of books and records.

[§449-21]  Maintenance of books and records.  (a)  Every escrow depository shall keep in a safe and secure place within this State those books and records that directly relate to any escrow business conducted within this State, and such other books and records as may be necessary for the commissioner to ensure full compliance with the laws of this State.

(b)  All books and records may be maintained as originals or photocopies, on microfilm or microfiche, on computer disks or tapes, or similar forms, provided that they are readily accessible and may be easily examined.

(c)  All records, statements, and reports required or authorized by this chapter shall be made in writing in the English language.

(d)  Every escrow depository shall preserve all of its records for a minimum of six years or for such greater or lesser period as the commissioner may prescribe. [L 1992, c 205, pt of §1]



§449-22 - Examinations.

[§449-22]  Examinations.  (a)  The commissioner may conduct examinations of escrow depositories as often as the commissioner deems necessary for the purpose of assuring that the escrow depository is in compliance with all laws, rules, or orders issued by the commissioner.

(b)  The commissioner shall have full access to the vaults, books, and papers of the escrow depository and may make such inquiries as may be necessary to ascertain the condition of the corporation.  All directors, incorporators, officers, employees, and agents of an institution being examined shall cooperate fully with the commissioner and the commissioner's examiners, and shall answer all inquiries and furnish all information pertaining to the same, to the best of their knowledge and ability.

(c)  The licensee shall bear the expenses of any examination or investigation by the commissioner. [L 1992, c 205, pt of §1]



§449-23 - Removal of officers or directors.

[§449-23]  Removal of officers or directors.  (a)  The commissioner may order the removal of any officer or director from office or employment with an escrow depository and prohibit the person's affiliation or participation in the affairs of the escrow depository if the commissioner determines that any of the following circumstances exist:

(1)  The person has violated a state law regulating escrow depositories, violated a cease and desist order, engaged or participated in an unsafe or unsound practice in connection with the escrow depository, or breached a fiduciary duty;

(2)  As a result of a statutory violation or breach the escrow depository has suffered or will probably suffer financial loss or other damage, the interests of the escrow depository's clients have been or may be prejudiced, or the person has received financial gain as a result of such violation or breach; or

(3)  The violation or breach involves the person's personal dishonesty, or demonstrates the person's wilful or continuing disregard for the safety or soundness of the escrow depository.

(b)  The commissioner shall serve the officer or director and the board of directors of the escrow depository with written notice containing the alleged violations or breaches, a summary of the facts upon which the allegations are based, and a statement of the commissioner's intention to remove the person from office or prohibit the person's affiliation with the escrow depository, or both.  If the commissioner deems it necessary for the protection of the escrow depository or its clients, the notice may also suspend the officer or director from office or prohibit the party from further participation in any manner in the conduct of the affairs of the escrow depository, or both.

(c)  Upon request of the person made within ten days after service of notice, the commissioner shall hold a hearing at which any pertinent evidence may be presented and after which the commissioner shall issue findings and a determination.  If no hearing is timely requested, the commissioner may proceed to issue orders of removal or prohibition, or both, on the basis of the facts set forth in the written notice.

(d)  No officer or director whose removal or prohibition has been ordered pursuant to this section shall thereafter participate in any manner in the conduct of the affairs of the affiliated escrow depository as long as the order remains in effect.  Any violation of the order shall constitute a violation of law, and shall be sufficient for the issuance of a cease and desist order to the escrow depository. [L 1992, c 205, pt of §1]



§449-24 - Termination of escrow depository operations.

§449-24  Termination of escrow depository operations.  (a)  A solvent escrow depository whose capital is not impaired and that has not received a notice of charges and proposed suspension or revocation order pursuant to section 449-17 may cease its business and surrender its license in the following manner:

(1)  The board of directors shall adopt a resolution approving a plan to cease activity for which a license to operate as an escrow depository is required.  If applicable, the plan shall include provisions for the sale, exchange, or disposition of all outstanding escrow accounts or other business for which an escrow depository license is required by this chapter;

(2)  The escrow depository shall:

(A)  Notify in writing all buyers and sellers whose accounts still contain outstanding balances of the termination of the escrow depository's operations and the specific arrangements to handle the particular transaction; and

(B)  Submit to the commissioner, in writing, the name, address, and telephone number of a contact person who shall be responsible for answering questions and providing documents on closed accounts.  This individual or the successor thereof shall continue to perform this task, and shall notify the commissioner of any changes in the information concerning the contact person, until the applicable statutes of limitations have lapsed;

(3)  The escrow depository shall file an application with the commissioner in the prescribed form for approval to cease activity for which a license to operate as an escrow depository is required.  The application shall be accompanied by:

(A)  A copy of the plan to cease activity for which a license to operate as an escrow depository is required, certified by two executive officers of the escrow depository as having been duly adopted by the board;

(B)  Any application that may be required pursuant to section 449-8.6, if applicable;

(C)  A copy of the notice sent by the escrow depository to all buyers and sellers whose accounts still contain outstanding balances; and

(D)  Any other information that the commissioner may require;

(4)  The commissioner may require that an audit report, prepared by a certified public accountant at the expense of the escrow depository, be submitted showing the final accounting of the company's operations, should circumstances so warrant;

(5)  The commissioner shall approve the application to cease activity for which a license to operate as an escrow depository is required if:

(A)  The commissioner is satisfied with the plan;

(B)  The conditions for approval contained in section 449-8.6 have been met, if applicable; and

(C)  No other reason exists to deny the application; provided that the commissioner may impose any restrictions and conditions that the commissioner deems appropriate; and

(6)  Upon receipt of the commissioner's approval, an escrow depository that has filed:

(A)  A plan attesting that the company does not retain any outstanding escrow accounts or other business for which an escrow depository license is required by this chapter, shall forthwith surrender to the commissioner all of its escrow depository licenses; or

(B)  A plan that includes provisions for the sale, exchange, or disposition of outstanding escrow accounts or other business, upon receipt of the commissioner's approval, shall proceed with its plan to cease activity for which a license to operate as an escrow depository is required.  Upon completion of its plan, the escrow depository shall file a written notification with the commissioner, signed by its president and secretary, certifying that there are no outstanding escrow liabilities.  Filing of the written notification shall be accompanied by the surrender of all escrow depository licenses.

(b)  Nothing in this section shall preclude the commissioner at any time from seeking any relief or sanction from the courts that may otherwise be permitted by law. [L 2001, c 184, pt of §1; am L 2002, c 21, §1]






CHAPTER 450 - FUMIGATION

CHAPTER 450

FUMIGATION

REPEALED.  L 1989, c 89, §1.

Cross References

Pest control operators, see chapter 460J.



CHAPTER 451 - GASOLINE, FUEL, AND MOTOR OIL

CHAPTER 451

GASOLINE, FUEL, AND MOTOR OIL

REPEALED.  L 1969, c 58, §1.



CHAPTER 451A - HEARING AID DEALERS AND FITTERS

§451A-1 - Definitions.

§451A-1  Definitions.  As used in this chapter, unless the context otherwise requires:

"Department" means the department of commerce and consumer affairs.

"Director" means the director of commerce and consumer affairs.

"Hearing aid" means any wearable instrument or device and any parts, attachments, or accessories, including earmold, but excluding batteries and cords, designed or offered for the purpose of aiding or compensating impaired human hearing.

"Practice of dealing and fitting of hearing aids" means the measurement of human hearing by an audiometer or by any other means solely for the purpose of making selections, adaptations, or sales of hearing aids or the manufacture of impressions for earmolds, and, at the request of a physician or a member of a profession related to the practice of medicine and surgery, the administration of audiograms for use in consultation with the hard-of-hearing.

"Sale" means any transfer of title, interest, or possession except transactions with distributors or dealers. [L 1969, c 205, pt of §1; am L 1982, c 204, §8; am L 1992, c 202, §90; am L 1997, c 88, §2]

Revision Note

Definitions restyled.



§451A-2 - License required.

§451A-2  License required.  It shall be unlawful for any person not licensed under this chapter to engage in the sale or practice of dealing and fitting of hearing aids or to use any sign, card, or device to indicate that the person is licensed.

Any person wishing to obtain a license or a license by endorsement shall apply on a form prescribed by the director and shall furnish to the director:

(1)  Satisfactory proof that the person is a high school graduate; and

(2)  Satisfactory proof that the person has fulfilled all of the requirements for a license.

An applicant shall be required to pass a licensing examination. [L 1969, c 205, pt of §1; am L 1985, c 15, §2; am L 1986, c 25, §2; am L 1991, c 29, §1; am L 1992, c 202, §91; am L 1997, c 88, §3]



§451A-3 - REPEALED.

§451A-3  REPEALED.  L 1997, c 88, §14.



§451A-4 - REPEALED.

§451A-4  REPEALED.  L 1992, c 202, §206.



§451A-5 - Powers and duties of the director.

§451A-5  Powers and duties of the director.  In addition to any other powers and duties authorized by law, the powers and duties of the director are to:

(1)  Adopt rules in accordance with chapter 91 to carry out the purposes of this chapter;

(2)  Develop standards for licensure;

(3)  Prepare and administer examinations;

(4)  Issue, renew, suspend, and revoke licenses;

(5)  Investigate and conduct hearings regarding any violation of this chapter and any rules adopted by the director;

(6)  Do all things necessary to carry out the functions, powers, and duties set forth in the chapter, which may include establishment of an advisory committee; and

(7)  Monitor medical authorizations and waiver records. [L 1969, c 205, pt of §1; am L 1985, c 15, §3; am L 1992, c 202, §93; am L 1997, c 88, §4]

Note

L 1997, c 88, §16 provides:

"SECTION 16.  All rules, guidelines, and other material adopted or developed by the board of hearing aid dealers and fitters shall remain in full force and effect until amended or repealed by the department of commerce and consumer affairs pursuant to chapter 91, Hawaii Revised Statutes.  In the interim, every reference to the board of hearing aid dealers and fitters in those rules, policies, procedures, guidelines, and other material is amended to refer to the director of commerce and consumer affairs as appropriate."



§451A-6 - Examination.

§451A-6  Examination.  (a)  Every applicant, except those who qualify for a license pursuant to section 451A-10, shall pass an examination to be eligible for licensure.  The director shall provide by rules the scope of the examination and the passing score.  The director may examine applicants or may contract with a professional testing agency to prepare, administer, and grade the examination.

(b)  Every applicant shall pay an examination fee as provided in rules adopted by the director pursuant to chapter 91. Should the director contract with a professional testing agency to prepare, administer, and grade the examination, the examination fee may be paid directly to the testing agency by the examinee. [L 1969, c 205, pt of §1; am L 1991, c 29, §2; am L 1997, c 88, §5]



§451A-7 - Issuance of license.

§451A-7  Issuance of license.  The director shall license each applicant who satisfactorily meets the experience requirements and who passes an examination as provided in section 451A-2.  Upon the payment of application, examination, and license fees, the director shall issue to the applicant a license. [L 1969, c 205, pt of §1; am L 1984, c 7, §30; am L 1997, c 88, §6]



§451A-8 - Biennial renewal of license; fees; effect of failure to renew.

§451A-8  Biennial renewal of license; fees; effect of failure to renew.  Each person who engages in the fitting and sale of hearing aids, on or before December 31 of each odd- numbered year, shall pay to the department a biennial fee for renewal of the license and shall keep the certificate conspicuously posted in the licensee's office or place of business at all times.  Where more than one office is operated by the licensee, duplicate certificates shall be issued by the department for posting at each location.  A thirty-day grace period shall be allowed after December 31, during which time licenses may be renewed upon payment of a restoration fee to the department.  After expiration of the grace period, the department may renew the certificates upon payment of a second restoration fee to the department.  No person who applies for renewal, whose license has expired, shall be required to submit to any examination as a condition to renewal; provided that the renewal application is made within two years from the date of expiration. [L 1969, c 205, pt of §1; am L 1975, c 118, §15; am L 1984, c 7, §31]



§451A-8.5 - REPEALED.

§451A-8.5  REPEALED.  L 1992, c 202, §207.



§451A-9 - REPEALED.

§451A-9  REPEALED.  L 1997, c 88, §15.



§451A-10 - License by endorsement.

§451A-10  License by endorsement.  Whenever the director determines that another state or jurisdiction has a program with requirements equivalent to or higher than those in effect under this chapter to fit and sell hearing aids, the director may issue licenses by endorsement to applicants who hold current, unsuspended, and unrevoked certificates or licenses to fit and sell hearing aids in another state or jurisdiction.  Applicants for licenses by endorsement shall not be required to pass an examination as provided in section 451A-2.  The holder of a license by endorsement shall be subject to the same provisions applying to a licensee regarding registration, fees, and grounds for renewal, suspension, and revocation of a license. [L 1969, c 205, pt of §1; am L 1997, c 88, §7]



§451A-11 - Notice to director.

§451A-11  Notice to director.  (a)  Any person who holds a license shall notify the director in writing of the person's current mailing and residence address.  It shall be the licensee's duty to provide written notice of any change of address within thirty days of the change.

(b)  Any notice required to be given by the director to the person shall be mailed to the last known address.  Failure to provide the written notice of change of address shall absolve the director from any duty to provide notice of any matter required by law to be provided to the licensee. [L 1969, c 205, pt of §1; gen ch 1985; am L 1997, c 88, §8]



§451A-12 - Receipt required to be furnished to a person supplied with hearing aid.

§451A-12  Receipt required to be furnished to a person supplied with hearing aid.  (a)  Any person who practices the fitting and sale of hearing aids shall deliver to each purchaser a receipt containing the licensee's signature, the licensee's business address, and the number of the licensee's certificate, together with specifications as to the make and model of the hearing aid furnished and the terms of the sale.  If hearing aid which is not new is sold, the receipt and the container thereof shall be clearly marked as "used" or "reconditioned", with the terms of guarantee, if any.

(b)  The receipt shall bear, in type no smaller than the largest that is used in the body copy portion, the following: the purchaser has been advised at the outset of the purchaser's relationship with the hearing aid dealer and fitter that any examination or representation made by a hearing aid dealer and fitter in connection with the fitting and selling of this hearing aid is not an examination, diagnosis, or prescription by a person licensed to practice medicine in this State and shall not be considered as medical opinion or advice. [L 1969, c 205, pt of §1; am L 1974, c 167, §1; gen ch 1985]



§451A-13 - Discipline; grounds; proceeding; hearings.

§451A-13  Discipline; grounds; proceeding; hearings.  (a)  In addition to any other actions authorized by law, the director may deny, revoke, or suspend any license issued under this chapter and fine or otherwise discipline a licensee for any cause authorized by law, including but not limited to proof that the person has:

(1)  Obtained a license by fraud or deceit;

(2)  Obtained a fee or the making of a sale by fraud or misrepresentation;

(3)  Employed with knowledge, directly or indirectly, any suspended or unlicensed person to perform any work covered by this chapter;

(4)  Applied, caused, or promoted for advertising, the use of any matter, promotional literature, testimonial, guarantee, warranty, label, brand, insignia, or any other representation which is misleading, deceptive, or untruthful;

(5)  Advertised a particular model or type of hearing aid for sale which in fact is not immediately available and where it is established that the purpose was to obtain prospects for the sale of a different model or type;

(6)  Represented that the service or advice of a person licensed to practice medicine will be used or made available in the selection, fitting, adjustment, maintenance, or repair of hearing aids when that is not true, or used the words "doctor", "clinic", or similar words, abbreviations, or symbols related to the medical profession when it is not accurate;

(7)  Permitted the use of a license by another;

(8)  Advertised a product or used a manufacturer's name or trademark which implies a relationship which in fact does not exist;

(9)  Given or offered to give, directly or indirectly, money or anything of value to any person who advises another in a professional capacity as an inducement to influence the person or have the person influence others to purchase or contract to purchase products sold or offered for sale by a hearing aid dealer or fitter, or influencing persons to refrain from dealing in the products of competitors;

(10)  Engaged in the fitting and selling of hearing aids under a false name or alias with fraudulent intent;

(11)  Sold a hearing aid to a person who has not been given tests utilizing appropriate established procedures and instrumentation in fitting of hearing aids;

(12)  Committed gross incompetence or negligence in fitting and selling hearing aids;

(13)  Violated any provisions of this chapter and any rules;

(14)  Submitted to or filed with the director any notice, statement, or other document required under this chapter, which is false or untrue or contains any material misstatement of fact; or

(15)  Failed to report to the director any disciplinary action taken against the licensee in another jurisdiction within thirty days after the disciplinary action becomes final.

(b)  Any fine imposed by the director after hearing in accordance with chapter 91 shall be no less than $100 and no more than $1,000 for each violation. [L 1969, c 205, pt of §1; am L 1974, c 205, §2(14); gen ch 1985; am L 1986, c 25, §4; am L 1992, c 202, §94; am L 1997, c 88, §9]



§451A-14 - Prohibited acts and practices.

§451A-14  Prohibited acts and practices.  No person shall:

(1)  Sell, barter, offer to sell, barter, or transfer or assign a license;

(2)  Purchase or procure by barter a license with intent to use it as evidence of qualification to practice the fitting and selling of hearing aids;

(3)  Alter a license with fraudulent intent;

(4)  Use or attempt to use a license which is invalid because it was purchased, fraudulently obtained, forged, or materially altered;

(5)  Make a false statement in an application for a license or in an application for renewal of a license; and

(6)  Sell hearing aids through "door-to-door sales" as defined in section 481C-1. [L 1969, c 205, pt of §1; am L 1974, c 167, §2; am L 1989, c 246, §1; am L 1997, c 88, §10]



§451A-14.1 - Requirement of authorization from physician or otorhinolaryngologist; authorization records.

§451A-14.1  Requirement of authorization from physician or otorhinolaryngologist; authorization records.  (a)  No person engaged in the fitting and selling of hearing aids shall sell, barter, offer to sell or otherwise knowingly establish a commercial relationship with a potential purchaser without first obtaining and maintaining in the dealer's possession written authorization by a physician that the purchaser or potential purchaser has been examined by the physician and that the physician has prescribed or approved a hearing device; provided that in the case of a child ten years of age or under, the written authorization must be by an otorhinolaryngologist.

(b)  For the purposes of subsection (a) the written authorization must be signed by the physician or otorhinolaryngologist within six months prior to the date of sale, barter, offer, or commencement of a commercial relationship; provided that the six-month limit shall not apply if the written authorization of the physician or otorhinolaryngologist states that a return visit of the patient is not necessary for subsequent purchases of a hearing device.

(c)  For the purposes of subsection (a), the hearing aid dealer and fitter may offer persons eighteen years of age or older an opportunity to waive the requirement of a medical examination if the hearing aid dealer and fitter:

(1)  Informs the prospective user that the exercise of the waiver is not in the user's best health interest;

(2)  Does not in any way actively encourage the prospective user to waive the medical examination; and

(3)  Affords the prospective user the opportunity to sign the following statement:

"I have been advised by __________________ (hearing aid dealer and fitter's name) that the Director of Commerce and Consumer Affairs has determined that my best health interest would be served if I had a medical examination by a physician (preferably a physician who specializes in diseases of the ear) before purchasing a hearing aid.  I do not wish a medical examination before purchasing a hearing aid."

(d)  Every hearing aid dealer and fitter licensed pursuant to this chapter shall keep a suitable book or file, or a microfilm of the book or file, in which shall be preserved, for a period of not less than five years, every authorization by physicians or otorhinolaryngologists received pursuant to this section and every statement executed in accordance with subsection (c)(3).  The book, file, or microfilm of the authorizations and statements shall at all times be open to inspection by the director and other law enforcement agencies. [L 1974, c 167, §3; gen ch 1985; am L 1986, c 277, §1; am L 1997, c 88, §11]



§451A-15 , 16 - REPEALED.

§§451A-15, 16  REPEALED.  L 1986, c 25, §§5, 6.



§451A-17 - Injunctive relief.

§451A-17  Injunctive relief.  The director may apply for an injunction in any court of competent jurisdiction to enjoin any person who has not been issued a license or whose license has been suspended or revoked or has expired from practicing in the dealing and fitting of hearing aids; and, upon the filing of a verified petition in the court, the court or any judge thereof, if satisfied by affidavit or otherwise, may issue a temporary injunction, without notice or bond, enjoining the defendant from further practicing in the dealing and fitting of hearing aids.  A copy of the verified complaint shall be served upon the defendant and the proceedings shall thereafter be conducted as in other civil cases.  If it is established that the defendant has been or is practicing dealing and fitting of hearing aids without having been issued a license or after the license has been suspended or revoked or has expired, the court or any judge thereof may enter a decree enjoining the defendant from further practicing in the dealing and fitting of hearing aids.  In case of violation of any injunction issued under this section, the court may summarily try and punish the offender for contempt of court.  The injunction proceeding shall be in addition to, and not in lieu of all penalties and other remedies provided in this chapter. [L 1969, c 205, pt of §1; am L 1997, c 88, §12]

Rules of Court

Injunctions, see HRCP rule 65.



§451A-18 - Persons and practices not affected.

§451A-18  Persons and practices not affected.  This chapter is not intended to:

(1)  Prohibit any person from engaging in the practice of measuring human hearing for the purpose of selection of hearing aids; provided the person or the organization employing the person does not sell hearing aids or accessories;

(2)  Prohibit a person in maintaining an established business address from engaging in the business of selling or offering for sale hearing aids at retail without a license; provided that it employs persons licensed under this chapter responsible for the fitting and direct sale of such products; and

(3)  Apply to a person who is a physician licensed to practice in Hawaii. [L 1969, c 205, pt of §1; am L 1997, c 88, §13]



§451A-19 - Penalties.

[§451A-19]  Penalties.  Any person who violates this chapter shall be fined not more than $500 or imprisoned not more than ninety days, or both. [L 1969, c 205, pt of §1]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§451A-20 - Remedies or penalties cumulative.

[§451A-20]  Remedies or penalties cumulative.  Unless otherwise expressly provided, the remedies or penalties provided by this chapter are cumulative to each other and to the remedies or penalties available under all other laws of this State. [L 1986, c 25, §1]






CHAPTER 451D - HEALTH CARE PROFESSIONALS

§451D-1 - Construction of laws.

§451D-1  Construction of laws.  The purpose of licensing health care professionals is to protect the public health and safety and the general welfare of the people of this State.  The powers conferred upon licensing boards and the department by the applicable licensing statutes and by this chapter shall be liberally construed to carry out this purpose.  Any license issued to a health care professional is a revocable privilege.  The provisions of this chapter are not intended to confer any particular professional status upon health care providers mentioned in this chapter for purposes of third party payments for services rendered. [L 1987, c 67, pt of §1; am L 1991, c 138, §1]



§451D-2 - Definitions.

§451D-2  Definitions.  Solely for the purpose of this chapter:

"Board" means the board of dental examiners, the Hawaii medical board, the board of psychology, the board of nursing, the board of veterinary examiners, the board of acupuncture, the board of massage therapy, the board of naturopathic medicine, the board of chiropractic examiners, and the board of pharmacy.

"Department" means the department of commerce and consumer affairs.

"Health care professional" includes physicians and surgeons and others licensed pursuant to chapter 453, podiatrists licensed pursuant to chapter 463E, dentists licensed pursuant to chapter 448, psychologists licensed pursuant to chapter 465, nurses licensed pursuant to chapter 457, veterinarians licensed pursuant to chapter 471, acupuncturists licensed pursuant to chapter 436E, massage therapists licensed pursuant to chapter 452, naturopathic physicians licensed pursuant to chapter 455, chiropractors licensed pursuant to chapter 442, and pharmacists licensed pursuant to chapter 461. [L 1987, c 67, pt of §1; am L 1990, c 36, §§1, 2; am L 1991, c 138, §2; am L 2008, c 9, §3; am L 2009, c 11, §60; am L Sp 2009, c 22, §11(1)]

Note

The L 2009, c 11, §60 amendment is retroactive to April 3, 2008.  L 2009, c 11, §76(2).



§451D-3 - Powers.

[§451D-3]  Powers.  (a)  In addition to any other powers conferred by law, the boards shall have the following powers:

(1)  To establish by rule an inactive license category for those not currently practicing in the State, including the procedure and conditions for activation of the license;

(2)  To establish by rule a retired license category including the procedure and conditions for activation of the license.

(b)  Notwithstanding any other law to the contrary, the boards and the department may communicate or cooperate with any federal, state, or county licensing board or agency, or any other federal, state, or county agency which is investigating an applicant or a licensee, on matters pertaining to the professional qualifications or fitness of the applicant or licensee.  All disciplinary actions taken by the boards, including license denials, shall be matters of public record and be promptly reported by the board to any central disciplinary data bank or clearinghouse in the United States, to the state professional societies, to the state hospital association, and, upon request, to any health care facility.  Voluntary surrender of, and voluntary limitations on, the license of any person shall be a matter of public record and shall be reported to the disciplinary [data] banks or clearinghouses, to the state professional societies, to the state hospital association, and, upon request, to any health care facility in the State. [L 1987, c 67, pt of §1]



§451D-4 - Advisory committees.

[§451D-4]  Advisory committees.  (a)  The director of commerce and consumer affairs may establish advisory committees, the members of which shall serve as consultants to the boards in their review of health care professionals referred for possible disciplinary action and as experts to the department for investigations.  The advisory committee shall be appointed by the director from a list of health care professionals submitted annually by the board for which an advisory committee is appointed.

The director shall develop an information sheet for each member describing the committee's purpose, roles and responsibilities of members, and procedures used to carry out the committee's work.  When the board or director requests assistance from any member of the committee on a case, the board or director, as the case may be, shall make initial inquiries as may be necessary for the purpose of eliminating conflicts of interest prior to submission to any member of the committee.

(b)  The membership of the advisory committee shall reflect, insofar as is practical, all areas of professional practice and include subgroupings of the major specialties.  Each member of the committee shall serve until a new committee is established, or until the particular case for which the member was designated a consultant or expert has been concluded.

(c)  All members of the advisory committee shall serve voluntarily and without compensation, but shall be paid reasonable allowances for travel and living expenses which may be incurred as a result of performance of their duties on the committee.  The costs shall be paid by the department.

(d)  There shall be no civil liability for any member of the advisory committee for any act done in furtherance of the purpose for which the advisory committee was established. [L 1987, c 67, pt of §1]






CHAPTER 451J - MARRIAGE AND FAMILY THERAPISTS

§451J-1 - Definitions.

[§451J-1]  Definitions.  As used in this chapter, unless the context clearly requires a different meaning:

"Accredited educational institution" means any educational institution which grants a master's or doctoral degree and is accredited by a regional accrediting body or a post graduate training institute accredited by the Commission on Accreditation for Marriage and Family Education.

"Advertise" means the issuing of or causing to be distributed any card, sign, or device to any person, or the causing, permitting, or allowing of any sign or marking on or in any building, on radio or television, or by advertising by any other means designed to secure public attention.

"Association" means the American Association for Marriage and Family Therapy.

"Clinical supervision" means the supervision of no more than six persons at the same time who are acquiring and completing clinical experience in accordance with section 451J-7(2) and (3), by a licensed marriage and family therapist whose license has been in good standing in any state for two years preceding commencement and during the term of supervision, or any licensed mental health professional whose license has been in good standing in any state and who has been a clinical member in good standing of the association for the two years preceding commencement and during the term of supervision.  Clinical supervision includes but is not limited to case consultation of the assessment and diagnosis of presenting problems, development and implementation of treatment plans, and the evaluation of the course of treatment.  Clinical supervision may include direct observation by the qualified supervisor of the provision of marriage and family therapy services.

"Department" means the department of commerce and consumer affairs.

"Director" means the director of commerce and consumer affairs.

"Family systems theories" means a body of research which focuses on understanding the family system and other social systems of the individual as integral to evaluating the etiology and providing treatment of mental and nervous disorders.

"Marriage and family therapist" means a person who uses the title of marriage and family therapist, who has been issued a license under this chapter, and whose license is in effect and not revoked or suspended at the time in question.

"Marriage and family therapy intern" means a person who has completed all educational requirements stipulated in section 451J-7(1)(A) and who is currently earning supervised clinical experience in marriage and family therapy under clinical supervision.

"Marriage and family therapy practice" means the application of psychotherapeutic and family systems theories and techniques in the delivery of services to individuals, couples, or families in order to diagnose and treat mental, emotional, and nervous disorders, whether these are behavioral, cognitive, or affective, within the context of the individual's relationships.  Marriage and family therapy is offered directly to the general public or through organizations, either public or private, for a fee or through pro bono work.  Marriage and family therapists assist individuals, couples, and families to achieve more adequate, satisfying, and productive social relationships, enable individuals to improve behavioral or psychological functioning, and help individuals reduce distress or disability.  Marriage and family therapy includes but is not limited to:

(1)  Assessment and diagnosis of presenting problems through inquiry, observation, evaluation, integration of diagnostic information from adjunctive resources, description, and interpretation of verbal and non-verbal communication, thought processes, beliefs, affect, boundaries, roles, life cycle stages, family interaction patterns, economic, social, emotional, and mental functioning, in order to identify specific dysfunctions and to identify the presence of disorders as identified in the Diagnostic and Statistical Manual of Mental Disorders;

(2)  Designing and developing treatment plans by incorporating and integrating recognized family system theories, communication principles, crisis counseling principles, cognitive and behavioral counseling principles, or psychotherapeutic techniques in establishing short- and long-term goals and interventions collaboratively with the client; and

(3)  Implementing and evaluating the course of treatment by incorporating family systems theories to assist individuals, couples, and families to achieve more adequate, satisfying, and productive social relationships, to enable individuals to improve behavioral or psychological functioning, and to help individuals reduce distress or disability by improving problem solving skills, decision making skills, communication and other relationship interaction patterns, identification of strengths and weaknesses, understanding or resolution of interpersonal or intrapersonal issues, recognition, development, and expression of appropriate affect, and referral to adjunctive medical, psychological, psychiatric, educational, legal, or social resources.

"Use of a title" means to hold oneself out to the public as having a particular status by stating the status on signs, mailboxes, address plates, stationery, announcements, telephone directory advertising, business cards, or other instruments of professional identification. [L 1998, c 159, pt of §2]



§451J-2 - Marriage and family therapist licensing program.

[§451J-2]  Marriage and family therapist licensing program.  There is established a marriage and family therapist licensing program within the department.  The program shall be administered by the director. [L 1998, c 159, pt of §2]



§451J-3 - Powers and duties of the director.

[§451J-3]  Powers and duties of the director.  In addition to any other powers and duties authorized by law, the director may:

(1)  Examine and approve the qualifications of all applicants under this chapter, and issue a license to each successful applicant granting permission to use the title of marriage and family therapist in this State pursuant to this chapter and the rules adopted under this chapter;

(2)  Adopt, amend, or repeal rules pursuant to chapter 91;

(3)  Administer, coordinate, and enforce this chapter and rules;

(4)  Discipline a person licensed as a marriage and family therapist for any cause described by this chapter, or for any violation of rules, or refuse to license a person for failure to meet licensing requirements or for any cause that would be grounds for disciplining a licensed marriage and family therapist; and

(5)  Appoint an advisory committee of marriage and family therapists and members of the public to assist with the implementation of this chapter and the rules; except that the initial members of the committee who are marriage and family therapists shall not be required to be licensed pursuant to this chapter. [L 1998, c 159, pt of §2]

Note

L 1998, c 159, §4 provides:

"SECTION 4.  The director of commerce and consumer affairs may appoint an administrative assistant and secretary, without regard to chapters 76 and 77, Hawaii Revised Statutes, to assist with the activities of the marriage and family [therapist] licensing program."



§451J-4 - Fees; disposition.

[§451J-4]  Fees; disposition.  (a)  Application, examination, reexamination, license, renewal, penalty fees, and any other fees relating to the administration of this chapter, none of which are refundable, shall be as provided in rules adopted by the director pursuant to chapter 91.

(b)  Fees assessed shall defray costs incurred by the director to support the operation of the marriage and family therapist licensing program.  Fees collected shall be managed in accordance with section 26-9(l). [L 1998, c 159, pt of §2]



§451J-5 - Prohibited acts.

[§451J-5]  Prohibited acts.  Except as specifically provided elsewhere in this chapter, no person shall use the title marriage and family therapist without first having secured a license under this chapter.  The department shall investigate and prosecute any individual using the title of marriage and family therapist without being properly licensed as a marriage and family therapist.  Any person who violates this section shall be subject to a fine of not more than $1,000 per violation.  Each day's violation shall be deemed a separate offense.  Any action taken to impose or collect the fine imposed under this section shall be a civil action. [L 1998, c 159, pt of §2]



§451J-6 - Exemptions.

[§451J-6]  Exemptions.  (a)  Licensure shall not be required of:

(1)  A person doing work within the scope of practice or duties of the person's profession that overlaps with the practice of marriage and family therapy; provided the person does not purport to be a marriage and family therapist;

(2)  Any student enrolled in an accredited educational institution in a recognized program of study leading toward attainment of a graduate degree in marriage and family therapy or other professional field; provided that the student's activities and services are part of a prescribed course of study supervised by the educational institution and the student is identified by an appropriate title including but not limited to "marriage and family therapy student or trainee", "clinical psychology student or trainee", "clinical social work student or trainee", or any title which clearly indicates training status; or

(3)  Any individual who uses the title marriage and family therapy intern for the purpose of obtaining clinical experience in accordance with section 451J-7(3).

(b)  Nothing in this chapter shall be construed to prevent qualified members of other licensed professions as defined by any law, rule, or the department, including but not limited to social workers, psychologists, registered nurses, or physicians, from doing or advertising that they assist or treat individuals, couples, or families consistent with the accepted standards of their respective licensed professions; provided that no person, unless the person is licensed as a marriage and family therapist,  shall use the title of marriage and family therapist. [L 1998, c 159, pt of §2]



§451J-7 - Application for licensure.

§451J-7  Application for licensure.  Any person who files an application with the department after December 31, 1998, shall be issued a license by the department if the applicant provides satisfactory evidence to the department that the applicant is qualified for licensure pursuant to the requirements of this chapter and meets the following qualifications:

(1)  Has completed a master's degree or doctoral degree from an accredited educational institution in marriage and family therapy or in an allied field related to the practice of mental health counseling which includes or is supplemented by graduate level course work comprising a minimum of thirty-three semester, or forty-four quarter hours in the following course areas:

(A)  Marriage and family studies--nine semester or twelve quarter hours;

(B)  Marriage and family therapy studies--nine semester or twelve quarter hours;

(C)  Human development--nine semester or twelve quarter hours;

(D)  Ethical and professional studies--three semester or four quarter hours; and

(E)  Research--three semester or four quarter hours;

(2)  Has one year practicum with three hundred hours supervised client contact;

(3)  Completes one thousand hours of direct marriage and family therapy, and two hundred hours clinical supervision in not less than twenty-four months; and

(4)  Has passed the National Marriage and Family Therapy Exam in accordance with section 451J-8.

An individual who is a clinical member of the association shall be deemed to have met the educational and clinical experience requirements of this section. [L 1998, c 159, pt of §2; am L 2009, c 11, §8]



§451J-7.5 - Reciprocity.

[§451J-7.5]  Reciprocity.  The director may enter into a reciprocity agreement with another state and issue a license to a marriage and family therapist who is licensed in that state; provided that the requirements for a license in that state are deemed by the director to be at least as stringent as the current requirements for a license in this State. [L 2002, c 260, §2]



§451J-8 - Examination.

[§451J-8]  Examination.  (a)  The department shall conduct an examination of licensing applicants at least once a year at a time and place designated by the department.

(b)  The department shall administer the National Marriage and Family Therapy Exam in compliance with the Association of Marital and Family Therapy Regulatory Board standards.

(c)  An applicant shall be held to have passed an examination by obtaining a passing score as determined by the director. [L 1998, c 159, pt of §2]



§451J-9 - Licensure fees.

[§451J-9]  Licensure fees.  Licenses shall be valid for three years and shall be renewed triennially.  Any applicant for renewal of a license that has expired within one year of the renewal deadline shall be required to pay a restoration fee in addition to all renewal fees. [L 1998, c 159, pt of §2]



§451J-10 - Renewal of license.

[§451J-10]  Renewal of license.  Licenses shall be renewed triennially on or before December 31, with the first renewal deadline occurring on December 31, 2001.  Failure to renew a license shall result in a forfeiture of the license.  Licenses which have been forfeited may be restored within one year of the expiration date upon payment of renewal and restoration fees.  Failure to restore a forfeited license within one year of the date of its expiration shall result in the automatic termination of the license.  Persons with terminated licenses shall be required to reapply for licensure as a new applicant. [L 1998, c 159, pt of §2]



§451J-11 - Denial, revocation, or suspension of license.

[§451J-11]  Denial, revocation, or suspension of license.  (a)  The department shall deny, revoke, condition, or suspend a license granted pursuant to this chapter on the following grounds:

(1)  Conviction by a court of competent jurisdiction of a crime which the department has determined, by rules adopted pursuant to chapter 91, to be of a nature that renders the person convicted unfit to practice marriage and family therapy;

(2)  Failing to report in writing to the director any disciplinary decision related to the provision of mental health services issued against the licensee or the applicant in any jurisdiction within thirty days of the disciplinary decision, or within thirty days of licensure;

(3)  Violation of recognized ethical standards for marriage and family therapists as set by the association;

(4)  Fraud or misrepresentation in obtaining a license;

(5)  Revocation, suspension, or other disciplinary action by any state or federal agency against a licensee or applicant for any reason provided under this section; or

(6)  Other just and sufficient cause which renders a person unfit to practice marriage and family therapy.

(b)  Any licensee who violates this section may also be fined not more than $1,000 per violation. [L 1998, c 159, pt of §2]



§451J-12 - Confidentiality and privileged communications.

[§451J-12]  Confidentiality and privileged communications.  No person licensed as a marriage and family therapist, nor any of the person's employees or associates, shall be required to disclose any information that the person may have acquired in rendering marriage and family therapy services except in the following circumstances:

(1)  As required by law;

(2)  To prevent a clear and immediate danger to a person or persons;

(3)  In the course of a civil, criminal, or disciplinary action arising from the therapy where the therapist is a defendant;

(4)  In a criminal proceeding where the client is a defendant and the use of the privilege would violate the defendant's right to a compulsory process of the right to present testimony and witnesses in the defendant's own behalf;

(5)  In accordance with the terms of a client's previously written waiver of the privilege; or

(6)  Where more than one person in a family jointly receives therapy and each family member who is legally competent executes a written waiver; in that instance, a therapist may disclose information received from any family member in accordance with the terms of the person's waiver. [L 1998, c 159, pt of §2]

Case Notes

Where none of the exceptions under this section applied to the case, family court was not authorized to order therapist to disclose the information therapist acquired in rendering marriage and family therapy services.  112 H. 437 (App.), 146 P.3d 597.



§451J-13 - Therapist prohibited from testifying in alimony and divorce actions.

[§451J-13]  Therapist prohibited from testifying in alimony and divorce actions.  If both parties to a marriage have obtained marriage and family therapy by a licensed marriage and family therapist, the therapist shall be prohibited from testifying in an alimony or divorce action concerning information acquired in the course of therapy.  This section shall not apply to custody actions whether or not part of a divorce proceeding. [L 1998, c 159, pt of §2]

Case Notes

Where therapist's testimony pertained solely to the custody part of the divorce case, the prohibition against a therapist's testimony under this section did not apply.  112 H. 437 (App.), 146 P.3d 597.






CHAPTER 451K - GENETIC COUNSELORS

§451K-1 - Definitions.

[§451K-1]  Definitions.  As used in this chapter, unless the context requires otherwise:

"Active candidate status" means documentation of eligibility to take the American Board of Genetic Counseling or its equivalent certification examinations.

"Board certified" means an individual who has passed the American Board of Genetic Counseling certification examination and remains actively certified by American Board of Genetic Counseling or its equivalent.

"Department" means the department of health.

"Director" means the director of health.

"Genetic counseling practice" means the rendering of professional counseling services based on specialized education and training to individuals, families, or groups for compensation, monetary or otherwise.  These counseling services include the communication process which deals with the human problems associated with the occurrence, or the risk of occurrence, of a genetic disorder.  "Genetic counseling practice" includes:

(1)  Obtaining and interpreting individual, family, medical, developmental, and reproductive histories;

(2)  Determining the mode of inheritance and risk of transmission of genetic conditions and birth defects;

(3)  Discussing the inheritance, features, natural history, means of diagnosis, and management of these conditions;

(4)  Identifying, coordinating, interpreting, and explaining genetic laboratory tests and other diagnostic studies;

(5)  Assessing psychological factors and recognizing social, educational, and cultural issues related to having or being at risk for genetic conditions;

(6)  Evaluating the client's or family's responses to the genetic condition or risk of having the genetic condition, and providing client-centered counseling and anticipatory guidance;

(7)  Communicating information to their clients in an understandable manner;

(8)  Facilitating informed decision making about testing, treatment, and management;

(9)  Identifying and effectively using community resources that provide medical, educational, financial, and psychosocial support and advocacy; and

(10)  Providing accurate written documentation of medical, genetic, and counseling information for families and health care professionals.

"Genetic counselor" means a person licensed under this chapter who engages in genetic counseling practice.

"Licensed genetic counselor" means an individual who holds a license in good standing to practice genetic counseling under this chapter. [L 2009, c 191, pt of §2]



§451K-2 - Genetic counseling licensure program.

[§451K-2]  Genetic counseling licensure program.  There is established a genetic counseling licensure program within the department to be administered by the director. [L 2009, c 191, pt of §2]



§451K-3 - Powers and duties of the director.

[§451K-3]  Powers and duties of the director.  In addition to any other powers and duties authorized by law, the director shall have the following powers and duties:

(1)  Examine and approve the qualifications of all applicants under this chapter and issue a license to each successful applicant granting permission to use the title of "licensed genetic counselor" or "genetic counselor" in this State pursuant to this chapter and the rules adopted pursuant thereto;

(2)  [For effective date of this chapter and this paragraph, see note at head of this chapter.]  Adopt, amend, or repeal rules pursuant to chapter 91 as the director finds necessary to carry out this chapter;

(3)  Administer, coordinate, and enforce this chapter and rules adopted pursuant thereto;

(4)  Discipline a licensed genetic counselor for any cause described by this chapter or for any violation of the rules, and refuse to license an individual for failure to meet licensure requirements or for any cause that would be grounds for disciplining a licensed genetic counselor; and

(5)  Work with the department of health's genetics program to assist with the implementation of this chapter and the rules adopted pursuant thereto. [L 2009, c 191, pt of §2]



§451K-4 - Licensure required.

[§451K-4]  Licensure required.  No individual shall purport to be a licensed genetic counselor or use the letters "L.G.C." in connection with the individual's name, or use any words or symbols indicating or tending to indicate that the individual is a licensed genetic counselor without meeting the applicable requirements and holding a license as set forth in this chapter. [L 2009, c 191, pt of §2]



§451K-5 - Exemptions.

[§451K-5]  Exemptions.  (a)  This chapter does not prohibit any persons legally regulated in this State by any other law from engaging in the practice for which they are authorized as long as they do not represent themselves by the title of "genetic counselor" or "licensed genetic counselor".  This chapter shall not prohibit the practice of nonregulated professions whose practitioners are engaged in the delivery of human services as long as these practitioners do not represent themselves as or use the title of "genetic counselor" or "licensed genetic counselor".

(b)  Nothing in this chapter shall be construed to limit the activities and services of:

(1)  A student, intern, resident, or fellow in genetics or genetic counseling seeking to fulfill educational requirements to qualify for a license under this chapter if those activities and services constitute a part of that individual's supervised course of study;

(2)  An individual seeking to fulfill the post-degree practice requirements to qualify for licensing under this chapter, as long as the activities and services are supervised by a licensed genetic counselor or physician.  A student, intern, resident, or fellow shall be designated by the title "intern", "resident", "fellow", or any other designation of trainee status; or

(3)  An American Board of Genetic Counseling or an American Board of Medical Genetics certified genetic counselor who is brought into the State as a consultant to train health care providers within the State.  Nothing contained in this subsection shall be construed to permit students, interns, residents, fellows, or consultants to offer their services as genetic counselors or geneticists to any other person.

(c)  Nothing in this chapter shall be construed to prevent a physician licensed to practice medicine in this State or an intern, fellow, or resident from performing genetic counseling within the person's scope of practice as long as the person is not in any manner held out to the public as a "genetic counselor" or "licensed genetic counselor".

(d)  Nothing in this chapter shall be construed to prevent any licensed nurse in this State from performing genetic counseling within the nurse's scope of practice as long as the nurse is not in any manner held out to the public as a "genetic counselor" or "licensed genetic counselor".

(e)  Nothing in this chapter shall be construed to prevent any licensed social worker, licensed psychologist, or licensed marriage and family therapist from practicing professional counseling in this State as long as the person is not in any manner held out to the public as a "genetic counselor" or "licensed genetic counselor" and does not hold out the person's services as being genetic counseling. [L 2009, c 191, pt of §2]



§451K-6 - Licensure requirements.

[§451K-6]  Licensure requirements.  The director shall adopt rules as deemed necessary for the licensure of genetic counselors to protect public health and safety and may consider the following factors as evidence in determining whether an applicant is qualified to be licensed:

(1)  Board-certification by the American Board of Genetic Counseling or its equivalent; and

(2)  A report of any disciplinary action or rejection of license applications or renewals relating to genetic counseling practice taken against the applicant in another jurisdiction. [L 2009, c 191, pt of §2]



§451K-7 - Provisional license.

[§451K-7]  Provisional license.  (a)  The director shall grant, upon application and payment of proper fees, provisional licensure to an individual who, at the time of application, is documented to have active candidate status by the American Board of Genetic Counseling or its equivalent.

(b)  Individuals with provisional licenses shall meet the requirements for full licensure within the first two available American Board of Genetic Counseling or its equivalent board examination cycles next following the filing of an application for provisional licensure. [L 2009, c 191, pt of §2]



§451K-8 - Licensure by endorsement.

[§451K-8]  Licensure by endorsement.  The director shall grant, upon application and payment of proper fees, licensure to an individual who, at the time of application, holds a valid license as a genetic counselor issued by another state, territory, or jurisdiction if the requirements for that certification or license are equal to, or greater than, the requirements of this chapter. [L 2009, c 191, pt of §2]



§451K-9 - Issuance of license.

[§451K-9]  Issuance of license.  The director shall issue a license to any individual who meets the requirements of this chapter, upon payment of the prescribed fees. [L 2009, c 191, pt of §2]



§451K-10 - Renewal of license.

[§451K-10]  Renewal of license.  (a)  Every licensee or provisional licensee under this chapter shall renew a license granted pursuant to this chapter annually on or before June 30, with the first renewal deadline occurring on July 1, 2010.  Failure to renew a license shall result in a forfeiture of the license.  Licenses that have been so forfeited may be restored within one year of the expiration date upon payment of renewal and penalty fees.  Failure to restore a forfeited license within one year of the date of its expiration shall result in the automatic termination of the license, and relicensure may require the individual to apply as a new applicant.

(b)  Proof of maintenance of American Board of Genetic Counseling or its equivalent board certification shall be required for license renewal.

(c)  Proof of continued active candidate status shall be required for provisional license renewal. [L 2009, c 191, pt of §2]



§451K-11 - Application for licensure.

[§451K-11]  Application for licensure.  (a)  Application for a license shall be made on an application form to be furnished by the department.  An applicant shall provide the following information:

(1)  The applicant's legal name;

(2)  The applicant's current residence and business mailing addresses and phone numbers;

(3)  The applicant's social security number;

(4)  The date and place of any conviction of a penal crime directly related to the profession or vocation in which the applicant is applying for licensure, unless the conviction has been expunged or annulled, or is otherwise precluded from consideration by section 831-3.1;

(5)  Proof that the applicant is a United States citizen, a permanent resident, or is otherwise authorized to work in the United States;

(6)  Disclosure of similar licensure in any state or territory;

(7)  Disclosure of disciplinary action by any state or territory against any license held by the applicant; and

(8)  Any other information the licensing authority may require to investigate the applicant's qualifications for licensure.

(b)  Failure to provide the information required by subsection (a) and pay the required fees shall be grounds to deny the application for licensure. [L 2009, c 191, pt of §2]



§451K-12 - Fees; disposition.

[§451K-12]  Fees; disposition.  (a)  Application, examination, reexamination, license, renewal, late renewal penalty, inactive, and other reasonable and necessary fees relating to administration of this chapter shall be as provided in rules adopted by the director pursuant to chapter 91.

(b)  Fees assessed shall defray all costs to be incurred by the director to support the operation of the genetic counselor licensure program. [L 2009, c 191, pt of §2]



§451K-13 - Revocation, suspension, denial, or condition of licenses; fines.

[§451K-13]  Revocation, suspension, denial, or condition of licenses; fines.  In addition to any other acts or conditions provided by law, the director may refuse to renew, reinstate, or restore, or may deny, revoke, suspend, fine, or condition in any manner any license for any one or more of the following acts or conditions on the part of the applicant or licensed genetic counselor:

(1)  Conviction by a court of competent jurisdiction of a crime that the director has determined to be of a nature that renders the individual convicted unfit to practice genetic counseling;

(2)  Failure to report in writing to the director any disciplinary decision or rejection of license application or renewal related to genetic practice issued against the licensed genetic counselor or the applicant in any jurisdiction within thirty days of the disciplinary decision or within twenty days of licensure;

(3)  Violation of recognized ethical standards for genetic counselors as set by the National Society of Genetic Counselors;

(4)  Use of fraud, deception, or misrepresentation in obtaining a license;

(5)  Revocation, suspension, or other disciplinary action by another state, territory, federal agency, or country against the licensed genetic counselor or applicant for any reason provided under this section; or

(6)  Other just and sufficient cause that renders an individual unfit to practice genetic counseling. [L 2009, c 191, pt of §2]



§451K-14 - Hearings; appeals.

[§451K-14]  Hearings; appeals.  The director shall establish a hearing and appeals process for persons to appeal the revocation, suspension, denial, or condition of a license. [L 2009, c 191, pt of §2]



§451K-15 - Prohibited acts; penalties.

[§451K-15]  Prohibited acts; penalties.  (a)  No individual shall:

(1)  Use in connection with the person's name any designation tending to imply that the individual is a licensed genetic counselor unless the individual is duly licensed and authorized under this chapter; or

(2)  Make a representation that the individual is a licensed genetic counselor during the time the person's license issued under this chapter is forfeited, inactive, terminated, suspended, or revoked.

(b)  Any individual who violates this section shall be subject to a fine of not more than $1,000 and each day's violation shall be deemed a separate offense. [L 2009, c 191, pt of §2]



§451K-16 - Rules.

[§451K-16]  Rules.  [For effective date of this chapter and this section, see note at head of this chapter.]  The department may adopt rules under chapter 91 as necessary for the purposes of this chapter. [L 2009, c 191, pt of §2]






CHAPTER 452 - MASSAGE

§452-1 - Definitions.

§452-1  Definitions.  For the purpose of this chapter, the following definitions shall be adopted:

"Board" means the board of massage therapy created under this chapter.

"Massage", "massage therapy", and "Hawaiian massage" commonly known as lomilomi, means any method of treatment of the superficial soft parts of the body, consisting of rubbing, stroking, tapotement, pressing, shaking, or kneading with the hands, feet, elbow, or arms, and whether or not aided by any mechanical or electrical apparatus, appliances, or supplementary aids such as rubbing alcohol, liniments, antiseptics, oils, powder, creams, lotions, ointments, or other similar preparations commonly used in this practice.  Any mechanical or electrical apparatus used as described in this chapter shall be approved by the United States Food and Drug Administration.

"Massage therapist" means any person who engages in the occupation or practice of massage for compensation.

"Massage therapist apprentice" means any person who engages in the occupation or practice of massage under the direct supervision of a sponsoring massage therapist who is employed by or registered with an approved massage establishment.

"Massage therapist student" means any person who engages in the study or practice of massage therapy who is under the direct supervision of the teacher in a school setting.

"Massage therapy establishment" means premises occupied and used for the purpose of practicing massage therapy or massage therapy training; provided that when any massage therapy establishment is situated in any building used for residential purposes, the massage therapy establishment premises shall be set apart and shall not be used for any other purpose. [L 1947, c 192, §1; RL 1955, §63-1; HRS §452-1; am L 1980, c 208, §3; am L 1981, c 65, §1; am L 1987, c 190, §2; am L 1989, c 204, §1; am L 1990, c 205, §1]



§452-2 - License required.

§452-2  License required.  (a)  It is unlawful for any person in the State to engage in or attempt to engage in the occupation or practice of massage for compensation without a current massage therapist license issued pursuant to this chapter.

(b)  A massage therapist apprentice who has a permit, or a massage therapist student under the direct supervision of a teacher in a massage school setting, is also permitted to engage in or attempt to engage in the occupation or practice of massage. [L 1947, c 192, §2; RL 1955, §63-2; HRS §452-2; am L 1980, c 208, §4; am L 1981, c 65, §2; am L 1985, c 95, §1; am L 1989, c 204, §2]



§452-3 - Massage therapy establishments to be licensed.

§452-3  Massage therapy establishments to be licensed.  No massage therapy establishment shall be operated unless it has been duly licensed as provided for in this chapter. [L 1947, c 192, §3; RL 1955, §63-3; HRS §452-3; am L 1980, c 208, §5; am L 1981, c 82, §28; am L 1987, c 190, §3; am L 1990, c 205, §2]



§452-4 - Creation of state board; qualifications.

§452-4  Creation of state board; qualifications.  (a)  There is established within the department of commerce and consumer affairs for administrative purposes a state board of massage therapy consisting of five members.

(b)  Three members shall have at least three years of practical experience as licensed massage therapists, who shall be actively employed as massage therapists, and two shall be public members.

(c)  Board members affiliated with any school teaching massage or any apprenticeship or other massage therapy training program shall disclose that affiliation and shall at all times adhere to the provisions of chapter 84 and the interpretations of that chapter by the state ethics commission. [L 1947, c 192, §4; RL 1955, §63-4; am L Sp 1959 2d, c 1, §5; HRS §452-4; am L 1978, c 208, §5; am L 1980, c 208, §6; am L 1982, c 204, §8; am L 1987, c 190, §4; am L 1989, c 204, §3; am L 1992, c 202, §95; ree L 1993, c 322, §8; am L 1994, c 5, §4]

Cross References

Departmental administration, see §§26-9 and 26-35.



§452-5 - REPEALED.

§452-5  REPEALED.  L 1992, c 202, §208.



§452-6 - Powers and duties of the board.

§452-6  Powers and duties of the board.  (a)  The board shall adopt rules pursuant to chapter 91 for the purposes of this chapter.

(b)  In addition to any other powers and duties authorized by law, the board may grant, or upon proof of violation of this chapter or the rules adopted by the board governing the practice under this chapter, revoke, suspend, or refuse to renew a license as provided in this chapter.

(c)  The board shall adopt rules pursuant to chapter 91 relating to massage therapist apprenticeship and training including rules establishing qualifications for apprenticeship permits and training programs and the requirements to be met by massage therapist apprentices prior to taking the massage therapist license examination.

(d)  The executive secretary, under the direction of the board, shall issue subpoenas for the attendance of witnesses before the board with the same effect as if the subpoenas were issued in an action in the circuit court, and shall, under the direction of the board, administer oaths in all matters pertaining to the duties of the executive secretary's office or connected with the administration of the affairs of the board.  Disobedience of a subpoena and false swearing before the executive secretary or the board shall be attended by the same consequences and be subject to the same penalties as if the disobedience or false swearing occurred in an action in the circuit court. [L 1947, c 192, pt of §6; am L 1949, c 97, pt of §1; RL 1955, §63-6; am L 1965, c 96, §45; HRS §452-6; am L 1979, c 105, §44; am L 1980, c 208, §8; am L 1981, c 65, §4; gen ch 1985; am L 1986, c 99, §4; am L 1989, c 204, §4; am L 1992, c 202, §96]

Case Notes

Power to refuse certificate; moral turpitude.  38 H. 584.



§452-7 , 8 - REPEALED.

§§452-7, 8  REPEALED.  L 1992, c 202, §§209, 210.



§452-9 - Records of board.

§452-9  Records of board.  The board shall keep a record of all of its proceedings and activities including all applications, and the action taken thereon.  The books and records of the board shall be prima facie evidence of matters therein contained.  The provisions of chapter 92F, shall prevail in the disclosure of information maintained by the board. [L 1947, c 192, §8; RL 1955, §63-9; am L 1959, c 109, §1; HRS §452-9; am L 1980, c 208, §11; am L 1995, c 144, §1]



§452-10 - REPEALED.

§452-10  REPEALED.  L 1980, c 208, §12.



§452-11 - Assistance to board.

§452-11  Assistance to board.  The board may call to its aid any person or persons of established reputation and known ability in their profession, for the purpose of conducting examinations, inspection, and investigations of all persons affected by this chapter. [L 1947, c 192, §11; RL 1955, §63-11; HRS §452-11; am L 1980, c 208, §13]



§452-12 - Application for examination.

§452-12  Application for examination.  Each person who desires to practice the occupation of massage therapist shall file with the board a written application on a form prescribed and supplied by the board, and shall submit such credentials as may be required by this chapter or the rules adopted by the board, and shall also pay the board the required fees. [L 1947, c 192, §12; RL 1955, §63-12; HRS §452-12; am L 1980, c 208, §14; am L 1997, c 40, §11]



§452-13 - Requisites for admission to examination and licensing of massage therapists and massage therapy establishments.

§452-13  Requisites for admission to examination and licensing of massage therapists and massage therapy establishments.  (a)  The executive secretary of the board shall determine the sufficiency of the preliminary qualifications of applicants for admission to examination and licensing.  The executive secretary shall require that:

(1)  A nonrefundable application fee shall be paid to the board at the time of the application.

(2)  The examination fee shall be refunded only if the applicant is found not qualified to take the license examination.

(3)  An applicant for examination shall have completed academic training in anatomy, physiology, structural kinesiology, and the theory and demonstration of massage, which is not confined to any specific system or method of massage therapy, spent at least six months as a massage therapist apprentice or massage therapist student in a school approved by the board, and met all other requirements set for apprentices or students by the board pursuant to section 452-6(c).

(b)  An applicant desiring to license a massage therapy establishment shall file with the board a written application on a form prescribed and supplied by the board, and setting forth that the applicant has complied with all of the requirements in a manner and detail as may be required by the rules established by the board.  A license fee shall be paid to the board together with the application fee. [L 1947, c 192, §13; RL 1955, §63-13; am L 1965, c 211, §§1, 2; HRS §452-13; am L 1980, c 208, §15; am L 1981, c 65, §5; am L 1984, c 7, §34; am L 1985, c 95, §2; am L 1986, c 99, §5; am L 1987, c 190, §5; am L 1989, c 204, §5; am L 1990, c 205, §3; am L 1997, c 40, §12]

Case Notes

Cited:  38 H. 584, 586.



§452-14 - Examination.

§452-14  Examination.  The department of commerce and consumer affairs or the board may contract with professional testing services to prepare, administer, and grade the examination for applicants as may be required for the purposes of this chapter.  The examination of applicants for a license to practice massage shall be conducted under rules prescribed by the board and shall consist of a written examination which is not confined to any specific system or method and which is consistent with the practical and theoretical requirements of the occupation as provided by this chapter. [L 1947, c 192, §14; RL 1955, §63-14; HRS §452-14; am L 1980, c 208, §16; am L 1986, c 99, §6 and c 310, §3; am L 1987, c 190, §6; am L 1988, c 157, §1]

Cross References

Disposal of examination papers, see §94-5.

Professional testing services, see §26-9.



§452-15 - Licenses.

§452-15  Licenses.  If an applicant for an examination for massage therapist passes the examination to the satisfaction of the board, the board shall issue a license to that effect, signed by the chairperson.  The license shall be evidence that the person to whom it is issued is entitled to follow the practice stipulated therein as prescribed in this chapter.  The license shall not be transferable and shall be conspicuously displayed in the place of business or employment. [L 1947, c 192, §15; RL 1955, §63-15; HRS §452-15; am L 1980, c 208, §17; am L 1981, c 65, §6; am L 1984, c 7, §35; am L 1986, c 99, §7; gen ch 1992]

Case Notes

Cited:  38 H. 584, 586.



§452-16 - Renewal of license; fees.

§452-16  Renewal of license; fees.  Massage therapist and massage therapy establishment licenses shall expire on June 30 of each even-numbered year following the date of issuance unless renewed for the next biennium.  These licenses may be renewed by filing an application therefor, accompanied by a renewal fee.  The application shall be made between May 1 and June 30 of each even-numbered year.  Failure to apply for renewal as provided in this section shall constitute a forfeiture of the license as of the date of expiration.  Any license so forfeited may be restored within one year after expiration upon the filing of an application in the same manner and payment of a penalty fee in addition to all delinquent fees.  Thereafter, the person shall apply as a new applicant and the board may require the person to take and pass the examination and satisfy all requirements for the examination, including training, if the board is not satisfied that the person possesses current knowledge and skills for the practice of massage therapy. [L 1947, c 192, §16; am L 1949, c 97, §2; RL 1955, §63-16; HRS §452-16; am L 1975, c 118, §16; am L 1980, c 208, §18; am L 1984, c 7, §36; am L 1985, c 95, §3; am L 1989, c 204, §6; am L 1990, c 205, §4; am L 1997, c 42, §1]



§452-17 - Fees.

§452-17  Fees.  (a)  The fees for application, licensing, and other registrations shall be as provided in rules adopted by the director of commerce and consumer affairs pursuant to chapter 91, and shall be paid in advance and deposited with the director of commerce and consumer affairs to the credit of the compliance resolution fund established pursuant to section 26-9(o).

(b)  Every applicant who is required by the board to be examined shall pay an examination fee as provided in rules adopted by the director pursuant to chapter 91.  The examination fee may be paid directly to the testing agency by the director or the examinee or deposited with the director of commerce and consumer affairs to the credit of the compliance resolution fund established pursuant to section 26-9(o). [L 1947, c 192, §17; RL 1955, §63-17; am L 1957, c 152, §1; am L Sp 1959 2d, c 1, §§14, 15; am L 1961, c 184, §9; am L 1963, c 114, §§1, 3; HRS §452-17; am L 1980, c 208, §19; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 1984, c 7, §37; am L 1986, c 99, §8; am L 1997, c 232, §7]



§452-18 - Sanitary rule.

§452-18  Sanitary rule.  The department of health shall prescribe such sanitary rules as it deems necessary, with particular reference to the precautions necessary to be employed to prevent the creating and spreading of infectious and contagious diseases. [L 1947, c 192, §18; RL 1955, §63-18; am L Sp 1959 2d, c 1, §19; HRS §452-18]



§452-19 - Penalties.

§452-19  Penalties.  (a)  Any person who practices massage or maintains a massage therapy establishment, or acts in any capacity wherein a license is required by this chapter, without a license provided for in this chapter, shall be guilty of a petty misdemeanor.

(b)  Any owner, operator, manager, or licensee in charge of or in control of a massage therapy establishment who knowingly employs a person who is not licensed as a massage therapist or who has not received a permit as a massage therapist apprentice as provided in this chapter, or who allows an unlicensed person to perform, operate, or practice massage is guilty of a misdemeanor. [L 1947, c 192, §19; RL 1955, §63-19; HRS §452-19; am L 1980, c 208, §20; am L 1981, c 65, §7; am L 1985, c 95, §4; am L 1990, c 205, §5]



§452-20 - REPEALED.

§452-20  REPEALED.  L 1992, c 202, §211.



§452-21 - To whom provisions in this chapter shall not apply.

§452-21  To whom provisions in this chapter shall not apply.  Nothing in this chapter shall prohibit service in case of emergency, or domestic administration, without compensation, nor services by persons holding any valid license, permit, or certificate dealing with the healing arts, nor services by barbers, hairdressers, cosmeticians, and cosmetologists lawfully carrying on their particular profession or business under any existing law of this State. [L 1947, c 192, §21; RL 1955, §63-21; HRS §452-21; am L 1980, c 208, §22]



§452-22 - REPEALED.

§452-22  REPEALED.  L 1980, c 208, §23.



§452-23 - Advertising.

§452-23  Advertising.  (a)  It is a misdemeanor for any person, including a person who is exempt by section 452-21 from this chapter, to advertise with or without any limiting qualifications as a massage therapist unless the person holds a valid license under this chapter.  Further, it shall be a violation of this chapter for any person to advertise:

(1)  As a massage therapist or a massage therapy establishment unless the person holds a valid license under this chapter in the classification so advertised;

(2)  By combining advertising for a licensed massage therapy service with escort or dating services;

(3)  As performing massage in a form in which the person has not received training, or of a type which is not licensed or otherwise recognized by statute or administrative rule;

(4)  By using in any mass distribution, print advertisements such as newspaper advertisements, or telephone directory listings, pictures depicting the human form other than hands, wrists, and forearms;

(5)  By using any term other than therapeutic massage or massage therapy to refer to the service; or

(6)  By referring to any personal physical qualities of the practitioner.

"Advertise" as used in this section includes, but is not limited to, the issuance of any card, sign, or device to any person; the causing, permitting, or allowing of any sign or marking on or in any building, vehicle or structure; advertising in any newspaper or magazine; any listing or advertising in any directory under a classification or heading that includes the word "massage therapist" or "massage therapy establishment"; or commercials broadcast by airwave transmission.

(b)  A massage therapist or massage therapy establishment may advertise in print or broadcast medium, as defined in subsection (a) only if the massage therapist or massage therapy establishment includes in the advertisement or listing the massage therapist's or massage therapy establishment's applicable and current license number, and provides written evidence of the number's validity to the publisher or producer of the advertising medium.  The publisher or producer of a print or broadcast advertising medium shall refuse to publish or broadcast an advertisement or listing for a massage therapist or massage therapy establishment that does not comply with the provisions of this subsection.  A publisher or producer who obtains a signed statement from the massage therapist or massage therapy establishment which states that the massage therapist or massage therapy establishment has read the text of the advertisement or listing, has an applicable and current massage therapist or massage therapy establishment license for the services advertised, has included all applicable and current license numbers in the advertisement or listing, and is aware of civil and criminal penalties for advertising as a massage therapist or massage therapy establishment without a valid license, shall be entitled to a rebuttable presumption of compliance with this subsection.

(c)  Upon entry of either a final order of the board of massage therapy pursuant to chapter 91, or a judgment by a court of competent jurisdiction, finding that a massage therapist or massage therapy establishment has advertised in violation of section 452-2 or this section, the public utility furnishing telephone service to the massage therapist or massage therapy establishment shall disconnect the telephone number contained in the advertisement or listing.

(d)  A publisher or producer of a print or broadcast advertising medium shall not be liable in any suit, action, or claim arising from refusal to list or accept advertisements pursuant to subsection (b).  Good faith compliance by a public utility with subsection (c) is a complete defense to any civil or criminal action brought against it arising from the termination of telephone service. [L 1985, c 95, §5; am L 1986, c 310, §4; am L 1990, c 205, §6; am L 1994, c 5, §5]

Attorney General Opinions

Paragraphs (4), (5), and (6) of subsection (a) were overly broad and infringed upon commercial speech rights afforded by First Amendment of U.S. Constitution.  Att. Gen. Op. 98-2.



§452-24 - Disciplinary actions.

§452-24  Disciplinary actions.  (a)  In addition to any other actions authorized by law, the board may take disciplinary action against any licensee, including, but not limited to, revocation, suspension, fine, or a combination thereof, or may refuse to grant or renew a license for any cause authorized by law, including but not limited to the following:

(1)  Procuring a license through fraud, misrepresentation, or deceit or permitting an unlicensed person to perform activities which require a license under this chapter;

(2)  Conviction of any crime involving moral turpitude;

(3)  Practicing massage while the ability to practice is impaired by alcohol, drugs, physical disability, or mental instability;

(4)  Failure to display a license as provided in this chapter;

(5)  Professional misconduct, gross carelessness, or manifest incapacity in the practice of massage;

(6)  Violating this chapter or the rules adopted pursuant thereto;

(7)  Failing to comply with a board order;

(8)  Any other conduct constituting fraudulent or dishonest dealings;

(9)  Making a false statement on any document submitted or required to be filed by this chapter; or

(10)  Any representation, or the use of any designation, which states or implies that the person is able to perform a technique of massage which the person is not trained to perform.

(b)  Any person who violates any of the provisions of this chapter or the rules adopted pursuant thereto shall be fined not less than $100 nor more than $1,000 for each violation. [L 1986, c 99, §1 and c 310, §2; am L 1992, c 202, §97]



§452-25 - Right of injunction.

[§452-25]  Right of injunction.  The department of commerce and consumer affairs, in addition to any other remedies available, may apply to a court having competent jurisdiction for an injunction to restrain any violation of this chapter. [L 1986, c 99, §2]



§452-26 - Cumulative remedies.

[§452-26]  Cumulative remedies.  The remedies or penalties provided by this chapter are cumulative to each other and to the remedies or penalties available under all other laws of this State. [L 1986, c 99, §3]






CHAPTER 453 - MEDICINE AND SURGERY

§453-1 - Practice of medicine defined.

[PART I.  GENERALLY]

Revision Note

Part heading added by revisor.

§453-1  Practice of medicine defined.  For the purposes of this chapter the practice of medicine by a physician or an osteopathic physician includes the use of drugs and medicines, water, electricity, hypnotism, osteopathic medicine, or any means or method, or any agent, either tangible or intangible, for the treatment of disease in the human subject; provided that when a duly licensed physician or osteopathic physician pronounces a person affected with any disease hopeless and beyond recovery and gives a written certificate to that effect to the person affected or the person's attendant nothing herein shall forbid any person from giving or furnishing any remedial agent or measure when so requested by or on behalf of the affected person.

This section shall not amend or repeal the law respecting the treatment of those affected with Hansen's disease.

For purposes of this chapter, "osteopathic medicine" means the utilization of full methods of diagnosis and treatment in physical and mental health and disease, including the prescribing and administration of drugs and biologicals of all kinds, operative surgery, obstetrics, radiological, and other electromagnetic emissions, and placing special emphasis on the interrelation of the neuro-musculoskeletal system to all other body systems, and the amelioration of disturbed structure-function relationships by the clinical application of the osteopathic diagnosis and therapeutic skills for the maintenance of health and treatment of disease. [L 1896, c 60, §2; am L 1909, c 133, §1; RL 1925, §1023; RL 1935, §1201; RL 1945, §2502; am L 1949, c 53, §29 and c 63, §1; RL 1955, §64-1; am L 1965, c 218, §1; HRS §453-1; am L 1969, c 152, §1; am L 1981, c 185, §1; am L 1983, c 124, §16; gen ch 1985; am L 2008, c 5, §1]

Cross References

Determination of death, see §327C-1.

Attorney General Opinions

Medical acupuncture is not sufficiently distinct from traditional acupuncture so as to fall outside the scope of the practice of acupuncture.  Physicians licensed by board of medical examiners cannot practice medical acupuncture absent licensure by board of acupuncture.  Att. Gen. Op. 03-5.

Law Journals and Reviews

Should The Right To Die Be Protected?  Physician Assisted Suicide And Its Potential Effect On Hawai‘i.  19 UH L. Rev. 783.

Physician Assisted Suicide:  Expanding the Laboratory to the State of Hawai‘i.  29 UH L. Rev. 269.

Case Notes

"Practice" defined.  21 H. 465.

Decision of private hospitals concerning granting of staff privileges to licensed doctors is subject to judicial review if hospital has received government funds.  53 H. 475, 497 P.2d 564.



§453-1.3 - Practice of telemedicine.

[§453-1.3]  Practice of telemedicine.  (a)  Nothing in this section shall preclude any physician acting within the scope of the physician's license to practice from practicing telemedicine as defined in this section.

(b)  For the purposes of this section, "telemedicine" means the use of telecommunications services, including real-time video or web conferencing communication or secure web-based communication to establish a physician-patient relationship, to evaluate a patient, or to treat a patient.  "Telehealth" as used in chapters 431, 432, and 432D, includes "telemedicine" as defined in this section.

(c)  Telemedicine services shall include a documented patient evaluation, including history and a discussion of physical symptoms adequate to establish a diagnosis and to identify underlying conditions or contra-indications to the treatment recommended or provided.

(d)  Treatment recommendations made via telemedicine, including issuing a prescription via electronic means, shall be held to the same standards of appropriate practice as those in traditional physician-patient settings that do not include a face-to-face visit but in which prescribing is appropriate, including on-call telephone encounters and encounters for which a follow-up visit is arranged.  Issuing a prescription based solely on an online questionnaire is not treatment for the purposes of this section and does not constitute an acceptable standard of care.  For the purposes of prescribing a controlled substance, a physician-patient relationship shall be established pursuant to chapter 329.

(e)  All medical reports resulting from telemedicine services are part of a patient's health record and shall be made available to the patient.  Patient medical records shall be maintained in compliance with all applicable state and federal requirements including privacy requirements.

(f)  A physician shall not use telemedicine to establish a physician-patient relationship with a patient in this State without a license to practice medicine in Hawaii.  Once a provider-patient relationship is established, a patient or physician licensed in this State may use telemedicine for any purpose, including consultation with a medical provider licensed in another state, authorized by this section, or as otherwise provided by law. [L 2009, c 20, §2]



§453-1.5 - Pain management guidelines.

§453-1.5  Pain management guidelines.  The Hawaii medical board may establish guidelines for physicians or osteopathic physicians with respect to patients' pain management.  The guidelines shall apply to all patients with severe acute pain or severe chronic pain, regardless of the patient's prior or current chemical dependency or addiction, and may include standards and procedures for chemically dependent individuals. [L 2004, c 189, §2; am L 2008, c 5, §2 and c 9, §3]



§453-2 - License required; exceptions.

§453-2  License required; exceptions.  (a)  Except as otherwise provided by law, no person shall practice medicine or surgery in the State, either gratuitously or for pay, or offer to practice medicine or surgery in the State, or advertise or announce one's self, either publicly or privately, as prepared or qualified to practice medicine or surgery in the State, or append the letters "Dr.", "M.D.", or "D.O." to one's name with the intent to imply that the person is a practitioner of medicine or surgery, without having a valid unrevoked license or a limited and temporary license obtained from the Hawaii medical board.

(b)  Nothing herein shall:

(1)  Apply to so-called Christian Scientists; provided that the Christian Scientists practice the religious tenets of their church without pretending a knowledge of medicine or surgery;

(2)  Prohibit service in the case of emergency or the domestic administration of family remedies;

(3)  Apply to any commissioned medical officer in the United States armed forces or public health service engaged in the discharge of one's official duty, nor to any practitioner of medicine and surgery from another state when in actual consultation, including in-person, mail, electronic, telephonic, fiber-optic, or other telemedicine consultation with a licensed physician or osteopathic physician of this State, if the physician or osteopathic physician from another state at the time of consultation is licensed to practice in the state in which the physician or osteopathic physician resides; provided that:

(A)  The physician or osteopathic physician from another state shall not open an office, or appoint a place to meet patients in this State, or receive calls within the limits of the State for the provision of care for a patient who is located in this State;

(B)  The licensed physician or osteopathic physician of this State retains control and remains responsible for the provision of care for the patient who is located in this State; and

(C)  The laws and rules relating to contagious diseases are not violated;

(4)  Prohibit services rendered by any person certified under part II of this chapter to provide emergency medical services, or any physician assistant, when the services are rendered under the direction and control of a physician or osteopathic physician licensed in this State except for final refraction resulting in a prescription for spectacles, contact lenses, or visual training as performed by an oculist or optometrist duly licensed by the State.  The direction and control shall not be construed in every case to require the personal presence of the supervising and controlling physician or osteopathic physician.  Any physician or osteopathic physician who employs or directs a person certified under part II of this chapter to provide emergency medical services, or a physician assistant, shall retain full professional and personal responsibility for any act that constitutes the practice of medicine when performed by the certified person or physician assistant;

(5)  Prohibit automated external defibrillation by:

(A)  Any first responder personnel certified by the department of health to provide automated external defibrillation when it is rendered under the medical oversight of a physician or osteopathic physician licensed in this State; or

(B)  Any person acting in accordance with section 663-1.5(e); or

(6)  Prohibit a radiologist duly licensed to practice medicine and provide radiology services in another state from using telemedicine while located in this State to provide radiology services to a patient who is located in the state in which the radiologist is licensed.  For the purposes of this paragraph:

"Radiologist" means a doctor of medicine or a doctor of osteopathy certified in radiology by the American Board of Radiology or the American Board of Osteopathy.

"Telemedicine" means the use of telecommunications services, as that term is defined in section 269-1, including real-time video conferencing-based communication, secure interactive and non-interactive web-based communication, and secure asynchronous information exchange, to transmit patient medical information, such as diagnostic-quality digital images and laboratory results for medical interpretation and diagnosis, and deliver health care services and information to parties separated by distance.

(c)  Nothing in this chapter shall prohibit healing practices by traditional Hawaiian healers engaged in traditional Native Hawaiian healing practices, both as recognized and certified as such by any kupuna council convened by Papa Ola Lokahi.  No person or organization involved with the selection of kupuna council members, the convening of a kupuna council, or the certification process of healers under this subsection shall be sued or held liable for any cause of action that may arise out of their participation in the selection, convening, or certification process.  Nothing in this chapter shall limit, alter, or otherwise adversely affect any rights of practice of traditional Native Hawaiian healing pursuant to the Constitution of the State of Hawaii. [L 1896, c 60, §1; am L 1905, c 48, §1; am L 1909, c 124, §1; am L 1919, c 22, §1; am L 1920, c 37, §2; am L 1921, c 14; RL 1925, §1022; am L 1925, c 26, §1; RL 1935, §1200; am L 1939, c 183, §1; RL 1945, §2501; RL 1955, §64-2; am L 1959, c 271, §1; am L Sp 1959 2d, c 1, §19; HRS §453-2; am L 1969, c 257, §1; am L 1973, c 111, §1; am L 1976, c 219, §6; am L 1977, c 167, §12; am L 1978, c 148, §2(2); am L 1982, c 112, §4; am L 1983, c 92, pt of §1(1); am L 1984, c 168, §7; am L 1985, c 68, §14; am L 1987, c 147, §1; am L 1988, c 110, §1; am L 1993, c 163, §1; am L 1997, c 364, §3; am L 1998, c 160, §1 and c 162, §§3, 6; am L 2000, c 209, §1(2); am L 2001, c 304, §§1, 3; am L 2005, c 153, §1; am L 2007, c 91, §1 and c 255, §1; am L 2008, c 5, §3 and c 9, §3]

Note

Papa Ola Lokahi; definitions and other related matters.  L 1998, c 162; L 2001, c 304; L 2005, c 153, §§2, 3.

L 2007, c 255, §3 provides:

"SECTION 3.  Nothing herein shall be deemed to permit a radiologist without a license to practice medicine in Hawaii, wherever located, to provide services to a patient who is located in Hawaii."

Attorney General Opinions

There is no prohibition against the use by unlicensed doctor of the letters "Dr." or any synonym thereof if the possibility for deception is removed.  Att. Gen. Op. 63-55.

Foreign professional (medical) corporation cannot transact business in Hawaii as a foreign corporation.  Att. Gen. Op. 80-5.

Case Notes

Prior to enactment of chapter, both license and certificate from board of health were necessary.  4 H. 9.

Treasurer cannot revoke licenses issued on recommendation of board of health.  15 H. 273.

L 1905, c 48, requiring applicant to pay fee held invalid.  17 H. 389.

City and county cannot pass an ordinance injuriously affecting the status of territorial licenses.  29 H. 422.

Pleading and proof in prosecution for practicing medicine without license.  21 H. 465.



§453-3 - Limited and temporary licenses.

§453-3  Limited and temporary licenses.  The Hawaii medical board shall issue a limited and temporary license to an applicant who has not been examined as required by section 453-4, and against whom no disciplinary proceedings are pending in any state or territory, if the applicant is otherwise qualified to be examined, and upon determination that:

(1)  There is an absence or a shortage of licensed physicians or osteopathic physicians in a particular locality, and that the applicant has been duly licensed as a physician or osteopathic physician by written examination under the laws of another state or territory of the United States.  A limited and temporary license issued hereunder shall permit the practice of medicine and surgery by the applicant only in the particular locality, and no other, as shall be set forth in the license issued to the applicant.  The license shall be valid only for a period of eighteen months from the date of issuance.  The board shall establish guidelines to determine a locality with an absence or shortage of physicians or osteopathic physicians.  For this purpose, the board may consider a locality to have an absence or shortage of physicians or osteopathic physicians if the absence or shortage results from the temporary loss of a physician or osteopathic physician.  In designating a locality with an absence or shortage of physicians or osteopathic physicians, the board shall not delegate its authority to a private organization;

(2)  The applicant is to be employed by an agency or department of the state or county government, and that the applicant has been duly licensed as a physician or osteopathic physician by written examination under the laws of another state or territory of the United States.  A limited and temporary license issued hereunder shall only be valid for the practice of medicine and surgery while the applicant is in the employ of the governmental agency or department and in no case shall be used to provide private patient care for a fee.  A license issued under this paragraph may be renewed from year to year;

(3)  The applicant would practice medicine and surgery only while under the direction of a physician or osteopathic physician regularly licensed in the State other than as permitted by this section, and that the applicant intends to take the regular licensing examination conducted by the board within the next eighteen months.  A limited and temporary license issued under this paragraph shall be valid for no more than eighteen months from the date of issuance, unless otherwise extended at the discretion of the Hawaii medical board; provided that this discretionary extension shall not exceed a period of six months beyond the original expiration date of the limited and temporary license;

(4)  The applicant has been appointed as a resident or accepted for specialty training in a health care facility or organized ambulatory health care facility as defined in section 323D-2 or a hospital approved by the board, and that the applicant shall be limited in the practice of medicine and surgery to the extent required by the duties of the applicant's position or by the program of training while at the health care facility, organized ambulatory health care facility, or hospital.  The license shall be valid during the period in which the applicant remains as a resident in training, and may be renewed from year to year during the period; or

(5)  A public emergency exists, and that the applicant has been duly licensed as a physician or osteopathic physician by written examination under the laws of another state or territory of the United States.  A limited and temporary license issued hereunder shall only be valid for the period of the public emergency.

Nothing herein requires the registration or licensing hereunder of nurses, or other similar persons, acting under the direction and control of a licensed physician or osteopathic physician. [L 1965, c 218, §2; Supp, §64-2.5; HRS §453-3; am L 1969, c 257, §2; am L 1970, c 32, §1; am L 1973, c 126, §1; am L 1983, c 92, pt of §1(1); am L 1984, c 168, §8; am L 1988, c 110, §2; am L 1992, c 68, §1; am L 1997, c 74, §1; am L 2008, c 5, §4 and c 9, §3]

Attorney General Opinions

"Direction" of physician under prior law construed.  Att. Gen. Op. 63-55.

Case Notes

Where a physician without a Hawaii license is authorized under paragraph (3) to practice under the direction of a licensed physician, the absence of a license is immaterial on the question of negligence in the treatment of a patient.  53 H. 526, 497 P.2d 1354.



§453-3.1 - REPEALED.

§453-3.1  REPEALED.  L 1983, c 92, §1(11).



§453-3.2 - Educational teaching license.

§453-3.2  Educational teaching license.  (a)  The board may issue an educational teaching license to a physician or osteopathic physician who is not licensed in this State and who is invited by the chief of service of a clinical department of a hospital to provide and promote professional education for students, interns, residents, fellows, doctors of medicine, and doctors of osteopathic medicine in this State.  In no case shall an educational teaching license issued hereunder be valid for more than a period of twelve months from the date of issuance of the license.

(b)  To receive an educational teaching license, the applicant shall:

(1)  Complete an application as prescribed by the board, which shall include a summary of the applicant's medical, educational, and professional background;

(2)  Provide proof that the applicant is licensed as a physician or osteopathic physician in another state or country and the license is current and in good standing;

(3)  Submit a letter with the application signed by the chief of service of a clinical department of a hospital attesting that the chief of service is a licensed physician or osteopathic physician of this State and is requesting to sponsor and monitor the applicant while the person is engaged in educational or teaching activities for the hospital under an educational teaching license; and

(4)  Pay all applicable fees.

(c)  The holder of an educational teaching license shall not open or appoint a place to meet patients, or receive calls from patients relating to the practice of medicine, beyond the parameters of the hospital that is sponsoring and monitoring the licensee's activities.

(d)  The holder of an educational teaching license shall obey all laws and rules of this State. [L 1992, c 22, §1; am L 2008, c 5, §5]



§453-3.5 - Training replacement temporary license.

§453-3.5  Training replacement temporary license.  (a)  The board may issue a limited and temporary license to a physician or osteopathic physician to maintain patient services for the purpose of substituting for another physician or osteopathic physician licensed in this State to enable specialized training at an out-of-state fully accredited medical teaching institution; provided that the out-of-state physician or osteopathic physician:

(1)  Is board certified by the American Board of Medical Specialties or Bureau of Osteopathic Specialties in the subspecialty in which the Hawaii physician or osteopathic physician is seeking training;

(2)  Is a member of the teaching faculty of the accredited medical teaching institution;

(3)  Has an unrestricted license in another state;

(4)  Has been invited by the chief of a clinical department of a hospital; and

(5)  Has been examined and approved by the hospital's credential process.

The limited and temporary license issued under this section shall expire upon notification of the board by the Hawaii-licensed physician or osteopathic physician that the physician or osteopathic physician has resumed the physician's or osteopathic physician's practice in this State.  Licenses and extensions of licenses issued under this section to an individual shall not be valid for more than nine months during any consecutive twenty-four month period.

(b)  The chief of the clinical department in which the out-of-state physician or osteopathic physician will practice shall submit a letter to the board that shall include, without limitation, the following:

(1)  Identification and documentation of unrestricted license for the applicant for the specialty training license;

(2)  A statement that the hospital is sponsoring the applicant, and shall be responsible for monitoring the individual physician or osteopathic physician during the period of the temporary license;

(3)  Verification of the start and end dates for the requested temporary license; and

(4)  Verification that the chief of the clinical department is a licensed physician or osteopathic physician of this State.

(c)  The holder of a specialty training license shall obey and be subject to all laws and rules of this State. [L 1997, c 364, §2; am L 2008, c 5, §6]



§453-4 - Qualifications for examination and licensure.

§453-4  Qualifications for examination and licensure.  (a)  Except as otherwise provided by law, no person shall be licensed to practice medicine or surgery unless the applicant has passed an examination and has been found to possess the necessary qualifications.  No applicant shall be eligible for the examination sooner than the first year of residency; provided that if the applicant is a graduate of a foreign medical school, the applicant shall be eligible no sooner than the second year of residency.

(b)  Before any applicant shall be eligible for licensure, the applicant shall furnish proof satisfactory to the board that:

(1)  The applicant is of demonstrated competence and professional knowledge; and

(2)  The applicant is a graduate of:

(A)  A medical school or college whose program leading to the M.D. degree is accredited by the Liaison Committee on Medical Education or whose program leading to the D.O. degree is approved by the American Osteopathic Association Commission on Osteopathic College Accreditation, and has served a residency of at least one year in a program that has been accredited for the training of resident physicians or osteopathic physicians by the Accreditation Council for Graduate Medical Education or the American Osteopathic Association, respectively, or a residency of at least one year in a program in Canada that has been accredited for the training of resident physicians by the Royal College of Physicians and Surgeons of Canada, or the College of Family Physicians of Canada; or

(B)  A foreign medical school and has had at least two years of residency in a program accredited by the Accreditation Council for Graduate Medical Education or the American Osteopathic Association, or has had at least two years of residency in a program in Canada that has been accredited for the training of resident physicians by the Royal College of Physicians and Surgeons of Canada, or by the College of Family Physicians of Canada; and:

(i)  Holds the national certificate of the Educational Commission for Foreign Medical Graduates, or its successor, or for applicants with residency training in Canada, has passed with scores deemed satisfactory by the board, the Medical Council of Canada Evaluating Examination, or its successor; or

(ii)  Holds the certificate of the Fifth Pathway Program of the American Medical Association;

provided that for a period of two years after June 26, 2004, the requirements of subsection (b)(2)(B)(i) and (ii) shall not apply to any applicant who has had four years of residency in a program accredited by the Accreditation Council for Graduate Medical Education or the American Osteopathic Association and who has passed, with scores deemed satisfactory by the board, the Special Purpose Examination (SPEX).

(c)  Applicants who have passed, with scores deemed satisfactory by the board, the National Board of Medical Examiners examination (NBME), the Federation Licensing Examination (FLEX), the United States Medical Licensing Examination (USMLE), or a combination of these examinations as approved by the board, or the National Board of Osteopathic Medical Examiners examination (NBOME), the Comprehensive Osteopathic Medical Licensing Examination (COMLEX-USA), or the Medical Council of Canada Qualifying Examination (MCCQE), and who meet the requirements of subsection (b) shall be licensed without the necessity of any further examination; provided that with respect to any applicant, the board may require letters of evaluation, professional evaluation forms, and interviews with chiefs of service or attending physicians or osteopathic physicians who have been associated with an applicant, or chief residents on a service who have been associated with an applicant during the applicant's training or practice, to be used by the board in assessing the applicant's qualifications to practice medicine.

(d)  Applicants who are licensed in another state by virtue of having passed a state-produced examination may qualify for licensure if they have passed the Special Purpose Examination (SPEX) or the Comprehensive Osteopathic Medical Variable-Purpose Examination – USA (COMVEX-USA) and meet the requirements of subsection (b); provided that the board may require letters of evaluation, professional evaluation forms, and interviews with chiefs of service, attending physicians, or osteopathic physicians who have been associated with an applicant, or chief residents on a service who have been associated with an applicant during the applicant's training or practice, to be used by the board in assessing the applicant's qualifications to practice medicine. [L 1896, c 60, §3; am L 1920, c 37, §1; RL 1925, §1024; am L 1925, c 26, §2; RL 1935, §1203; am L 1939, c 183, §1; am L 1941, c 181, §1; am L Sp 1941, c 40, §§1 to 3; RL 1945, §2503; am L 1951, c 173, §1; RL 1955, §64-3; am L 1957, c 219, §1; am L 1959, c 149, §1 and c 271, §2; am L 1961, c 72, §1; am L 1965, c 218, §3; HRS §453-4; am L 1969, c 152, §1 and c 257, §3; am L 1970, c 75, §1; am L 1972, c 167, §1; am L 1973, c 126, §2; am L 1976, c 219, §7; am L 1982, c 227, §2; am L 1983, c 92, pt of §1(2); am L 1984, c 168, §9; am L 1985, c 25, §1 and c 54, §1; am L 1988, c 110, §3; am L 1990, c 295, §1; am L 1993, c 164, §1; am L 1996, c 103, §1 and c 183, §1; am L 2004, c 205, §2; am L 2008, c 5, §7]

Note

Periodic review of subsection (b).  L 2004, c 205, §3.

Revision Note

"June 26, 1990" substituted for "the effective date of this Act."



§453-4.5 - Foreign medical graduates; alternative qualifications.

§453-4.5  Foreign medical graduates; alternative qualifications.  Notwithstanding section 453-4(b)(2)(B), a graduate of a foreign medical school who has passed the Federation Licensing Examination (FLEX) or the United States Medical Licensing Examination (USMLE), or a combination of these examinations as approved by the board, with scores deemed satisfactory to the board, passed the qualifying examination of the Educational Commission for Foreign Medical Graduates prior to 1984, and has at least three years of medical training or experience in a hospital approved by the Council on Medical Education and Hospitals of the American Medical Association for internship or residency may be licensed by the Hawaii medical board under section 453-4(c). [L 1988, c 133, §1; am L 1993, c 164, §2; am L 2008, c 9, §3]



§453-5 - Hawaii medical board; appointment, removal, qualifications.

§453-5  Hawaii medical board; appointment, removal, qualifications.  (a)  For the purpose of carrying out this chapter, the governor shall appoint a Hawaii medical board whose duty it shall be to examine all applicants for license to practice medicine or surgery.  As used in this chapter, "board" means the Hawaii medical board.

The board shall consist of eleven persons, seven of whom shall be physicians or surgeons licensed under the laws of the State, two of whom shall be osteopathic physicians licensed under the laws of the State, and two of whom shall be lay members appointed from the public at large.  Of the nine members who are physicians, surgeons, or osteopathic physicians, at least five shall be appointed from the city and county of Honolulu and at least one shall be appointed from each of the other counties.  Medical societies in the various counties may conduct elections periodically but no less frequently than every two years to determine nominees for the board to be submitted to the governor.  In making appointments, the governor may consider recommendations submitted by the medical societies and the public at large.  Each member shall serve until a successor is appointed and qualified.

(b)  The department shall employ, not subject to chapter 76, an executive secretary to administer the board's activities and an employee to administer the medical claim conciliation panels established under chapter 671.  The employee responsible for administration of the medical claim conciliation panels shall have no duties in administration of the board's activities. [L 1896, c 60, §4; RL 1925, §1025; RL 1935, §1204; RL 1945, §2504; am L 1953, c 86, §1; RL 1955, §64-4; am L Sp 1959 2d, c 1, §§5, 19; HRS §453-5; am L 1969, c 257, §4; am L 1976, c 219, §8; am L 1982, c 204, §8; am L 1983, c 92, pt of §1(2); am L 1984, c 168, §10; am L 1985, c 106, §1; am L 1992, c 202, §98; am L 1999, c 248, §3; am L 2000, c 253, §150; am L 2008, c 9, §2]

Law Journals and Reviews

Medical Malpractice in Hawai‘i:  Tort Crisis or Crisis of Medical Errors?  30 UH L. Rev. 167.

Case Notes

De facto officers' actions are not subject to collateral attack.  15 H. 273.



§453-5.1 - Powers and duties of board.

§453-5.1  Powers and duties of board.  In addition to other powers and duties authorized by law, the Hawaii medical board shall have all the powers necessary or convenient to effectuate the purpose of this chapter, including, without limitation, the following powers:

(1)  To adopt rules, pursuant to chapter 91; and

(2)  To enforce this chapter and rules adopted pursuant thereto. [L 1977, c 107, §1; ree L 1983, c 92, pt of §1(3); am L 1992, c 202, §99; am L 2008, c 9, §3]



§453-5.2 - REPEALED.

§453-5.2  REPEALED.  L 1992, c 202, §212.



§453-5.3 - Physician assistant; licensure required.

§453-5.3  Physician assistant; licensure required.  (a)  The Hawaii medical board shall require each person practicing medicine under the supervision of a physician or osteopathic physician, other than a person licensed under section 453-3, to be licensed as a physician assistant.  A person who is trained to do only a very limited number of diagnostic or therapeutic procedures under the direction of a physician or osteopathic physician shall not be deemed a practitioner of medicine or osteopathy and therefore does not require licensure under this section.

(b)  The board shall establish medical educational and training standards with which a person applying for licensure as a physician assistant shall comply.  The standards shall be at least equal to recognized national education and training standards for physician assistants.

(c)  Upon satisfactory proof of compliance with the required medical educational and training standards, the board may grant state licensure to a person who has been granted certification based upon passage of a national certifying examination and who holds a current certificate from the national certifying entity approved by the board.

(d)  The board shall approve temporary licensure of an applicant under this section. The applicant shall have graduated from a board approved training program within twelve months of the date of application and never taken a national certifying examination approved by the board but otherwise meets the requirements of this section.  The applicant shall file a complete application with the board and pay all required fees.  If the applicant fails to apply for, or to take, the first examination scheduled by the board following the issuance of the temporary license, fails to pass the examination, or fails to receive licensure, all privileges under this section shall automatically cease upon written notification sent to the applicant by the board.  A temporary license shall be issued only once to each person.

(e)  Prior to practicing under temporary licensure, holders of temporary licenses shall notify the board in writing of any and all supervising physicians or osteopathic physicians under whom they will be performing services.

(f)  The board shall establish the degree of supervision required by the supervising physician or osteopathic physician when a physician assistant performs a service within the practice of medicine.  A physician or osteopathic physician who does not supervise a physician assistant's services at the degree required by the board shall be deemed to have engaged in professional misconduct.

(g)  Any license of a physician assistant may be denied, not renewed, revoked, limited, or suspended under section 453-8.

(h)  The board shall establish the application procedure, medical educational and training standards, examination requirement, if any, and degrees of supervision by rule.

(i)  Every person holding a license under this section shall apply for renewal with the board no later than January 31 of each even-numbered year and pay a renewal fee.  Failure to apply for renewal shall constitute a forfeiture of the license that may only be restored upon written application for restoration and payment to the board of a restoration fee.

(j)  A license that has been forfeited for one renewal term shall be automatically terminated and cannot be restored.  A new application for licensure shall be required. [L 1984, c 168, pt of §1; am L 1986, c 144, §1; am L 1988, c 110, §4; am L 1989, c 181, §2; am L 1991, c 52, §1; am L 1999, c 90, §3; am L 2008, c 5, §8 and c 9, §3]



§453-5.4 - Physician assistant advisory committee.

§453-5.4  Physician assistant advisory committee.  There shall be a physician assistant advisory committee under the Hawaii medical board consisting solely of persons licensed under section 453-5.3.  The committee shall review all complaints and requests relating to physician assistants, and review and recommend revisions of the physician assistant regulations.

The chairperson of the committee shall be the representative for the committee members to the Hawaii medical board for the purpose of providing input to the board from the physician assistant's perspective on issues and concerns, including complaints and requests, regarding physician assistants.  The chairperson shall not be a member of the Hawaii medical board to avoid conflict of interests. [L 1993, c 183, §3; am L 1999, c 90, §4; am L 2008, c 9, §3]



§453-5.5 - Physician assistant; authority to sign documents.

[§453-5.5]  Physician assistant; authority to sign documents.  Any physician assistant who holds a current, valid, and permanent license to practice medicine pursuant to this chapter, and who is under the supervision of a licensed physician or osteopathic physician, shall have the authority to sign the following documents:

(1)  Certification of psychiatric medical condition of the parents of a child applicant for aid from the temporary assistance for needy families program;

(2)  Evaluation forms for Hansen's disease patients;

(3)  Orders for physical therapy and plans of care;

(4)  Pharmacist orders to assist in monitoring and management of anticoagulation anemia and atrial fibrillation;

(5)  Orders for speech therapy and plans of care;

(6)  Applications for bracelets indicating compassionate care only;

(7)  Admissions applications for foster homes;

(8)  Dietary consultations forms; and

(9)  Medicaid application forms for nursing care facility admission. [L 2009, c 151, §2]



§453-6 - Fees; expenses.

§453-6  Fees; expenses.  (a)  No applicant shall be examined under this chapter until the applicant has paid to the board application, examination, and license fees.  The board may provide separate fees for licensure by endorsement and for limited and temporary licenses.

(b)  Every physician or surgeon holding a license under this chapter shall renew the license with the board no later than January 31 of each even numbered year.  Every osteopathic physician or surgeon holding a license previously issued under chapter 460 and this chapter shall renew the license with the board no later than June 30 of each even-numbered year.  Every physician, osteopathic physician, or surgeon shall pay a renewal fee and comply with the category 1 or 1A continuing medical education requirements provided in rules adopted by the board.

(c)  A physician, osteopathic physician, or surgeon shall meet the category 1 or 1A continuing medical education requirements by obtaining credit hours in a category 1 or 1A continuing medical education program accredited by the American Medical Association or the American Osteopathic Association or in other approved category 1 or 1A continuing medical education as provided in the board's rules.  To determine compliance, the board may conduct a random audit.  A physician, osteopathic physician, or surgeon selected for audit shall be notified by the board.  Within sixty days of notification, the physician, osteopathic physician, or surgeon shall provide to the board documentation to verify compliance with the category 1 or 1A continuing medical education requirements.

(d)  Failure to renew, pay the renewal fee, and, in the case of audited physicians, osteopathic physicians, or surgeons, provide documentation of compliance shall constitute a forfeiture of license, which may be restored only upon the submission of written application therefor, payment to the board of a restoration fee, and, in the case of audited physicians, osteopathic physicians, and surgeons, documentation of compliance.

(e)  A license that has been forfeited for one renewal term shall be automatically terminated and cannot be restored, and a new application for licensure shall be required. [L 1896, c 60, §5; am L 1920, c 37, §2; am L 1921, c 14, §§5, 10; RL 1925, §1026; am L 1925, c 26, §3; am imp L 1925, cc 27, 29; RL 1935, §1205; am L 1939, c 183, pt of §1; RL 1945, §2505; RL 1955, §64-5; am L 1957, c 316, §5; am L Sp 1959 2d, c 1, §§14, 15; am L 1961, c 184, §10; am L 1963, c 114, §§1, 3; am L 1965, c 218, §4; HRS §453-6; am L 1971, c 31, §1; am L 1975, c 118, §17; am L 1976, c 219, §9; am L 1983, c 92, §1(4); am L 1985, c 87, §1; am L 1989, c 181, §3; am L 1992, c 202, §100; am L 2001, c 66, §1; am L 2008, c 5, §9]

Note

Continuing education requirements for osteopathic physicians take effect with the June 2010 license renewal period.  L 2008, c 5, §23.



§453-6.5 - REPEALED.

§453-6.5  REPEALED.  L 1988, c 110, §5.



§453-7 - Form of license.

§453-7  Form of license.  The form of license to practice medicine and surgery shall be substantially as follows:

State of Hawaii, Hawaii Medical Board

License to Practice Medicine and Surgery

....................., having been duly examined by the Hawaii Medical Board, and having been found to be possessed of the necessary qualifications, is hereby licensed to practice medicine and surgery in the State of Hawaii.

This license is granted and accepted on the express condition that it may be revoked at any time for any of the causes enumerated in section 453-8, Hawaii Revised Statutes, which cause or causes shall have been proven to the satisfaction of the Hawaii Medical Board.

Given under the seal of the Hawaii Medical Board this .......... day of ..................., A.D. ..........

By .....................

Chairperson, Hawaii Medical Board

The form of temporary and limited license to practice medicine and surgery shall be substantially as follows:

State of Hawaii, Hawaii Medical Board

Limited and Temporary License to Practice

Medicine and Surgery

...................., having been duly considered by the Hawaii Medical Board, and having been found to be possessed of the necessary qualifications, is hereby temporarily licensed to practice medicine and surgery in the State of Hawaii, subject to the following conditions and limitations: ...................

..................................... .......................

This temporary and limited license is granted and accepted on the express condition that it may be revoked at any time for any of the causes enumerated in section 453-8, Hawaii Revised Statutes, or for any violation of the conditions and limitations contained herein.

Given under the seal of the Hawaii Medical Board this .......... day of ...................., A.D. ....................

By .....................

Chairperson, Hawaii Medical Board

[L 1896, c 60, §9; RL 1925, §1027; am L 1925, c 26, §4; RL 1935, §1206; am L 1939, c 183, pt of §1; RL 1945, §2506; RL 1955, §64-6; am L 1963, c 59, §1; am L 1965, c 218, §5; HRS §453-7; am L 1969, c 257, §5; am L 1983, c 92, pt of §1(5); gen ch 1993; am L 2008, c 9, §3]



§453-7.5 - Review of complaints and information by department.

§453-7.5  Review of complaints and information by department.  (a)  The department of commerce and consumer affairs shall review each complaint and information received under sections 92-17, 329-44, 453-8.7, 663-1.7, 671-5, and 671-15.  The department shall investigate the complaint or information if it appears that the physician or osteopathic physician who is the subject of the complaint or information has violated this chapter.  If the department determines that the physician or osteopathic physician has violated this chapter, the department shall present the results of its investigation to the Hawaii medical board for appropriate disciplinary proceedings.

(b)  Reports of adverse decisions of peer review committees transmitted to the department under section 663-1.7 shall not be available to public inspection or subject to discovery and shall be held confidential by the department; provided that:

(1)  A written affirmative or negative reply may be given to a written inquiry by a hospital or health care facility as to whether a report of an adverse decision is on file with the department; and

(2)  A subpoenaed report shall be subject to the requirements under section 453-17. [L 1984, c 168, pt of §1; am L 2008, c 5, §10 and c 9, §3]



§453-8 - Revocation, limitation, suspension, or denial of licenses.

§453-8  Revocation, limitation, suspension, or denial of licenses.  (a)  In addition to any other actions authorized by law, any license to practice medicine and surgery may be revoked, limited, or suspended by the board at any time in a proceeding before the board, or may be denied, for any cause authorized by law, including but not limited to the following:

(1)  Procuring, or aiding or abetting in procuring, a criminal abortion;

(2)  Employing any person to solicit patients for one's self;

(3)  Engaging in false, fraudulent, or deceptive advertising, including but not limited to:

(A)  Making excessive claims of expertise in one or more medical specialty fields;

(B)  Assuring a permanent cure for an incurable disease; or

(C)  Making any untruthful and improbable statement in advertising one's medical or surgical practice or business;

(4)  Being habituated to the excessive use of drugs or alcohol; or being addicted to, dependent on, or a habitual user of a narcotic, barbiturate, amphetamine, hallucinogen, or other drug having similar effects;

(5)  Practicing medicine while the ability to practice is impaired by alcohol, drugs, physical disability, or mental instability;

(6)  Procuring a license through fraud, misrepresentation, or deceit, or knowingly permitting an unlicensed person to perform activities requiring a license;

(7)  Professional misconduct, hazardous negligence causing bodily injury to another, or manifest incapacity in the practice of medicine, osteopathy, or surgery;

(8)  Incompetence or multiple instances of negligence, including but not limited to the consistent use of medical service, which is inappropriate or unnecessary;

(9)  Conduct or practice contrary to recognized standards of ethics of the medical profession as adopted by the Hawaii Medical Association, the American Medical Association, the Hawaii Association of Osteopathic Physicians and Surgeons, or the American Osteopathic Association;

(10)  Violation of the conditions or limitations upon which a limited or temporary license is issued;

(11)  Revocation, suspension, or other disciplinary action by another state or federal agency of a license, certificate, or medical privilege for reasons as provided in this section;

(12)  Conviction, whether by nolo contendere or otherwise, of a penal offense substantially related to the qualifications, functions, or duties of a physician or osteopathic physician, notwithstanding any statutory provision to the contrary;

(13)  Violation of chapter 329, the uniform controlled substances act, or any rule adopted thereunder except as provided in section 329-122;

(14)  Failure to report to the board, in writing, any disciplinary decision issued against the licensee or the applicant in another jurisdiction within thirty days after the disciplinary decision is issued; or

(15)  Submitting to or filing with the board any notice, statement, or other document required under this chapter, which is false or untrue or contains any material misstatement or omission of fact.

(b)  If disciplinary action related to the practice of medicine has been taken against the applicant in any jurisdiction that would constitute a violation under this section, or if the applicant reveals a physical or mental condition that would constitute a violation under this section, then the board may impose one or more of the following requirements as a condition for licensure:

(1)  Physical and mental evaluation of the applicant by a licensed physician or osteopathic physician approved by the board;

(2)  Probation, including conditions of probation as requiring observation of the licensee by an appropriate group or society of licensed physicians, osteopathic physicians, or surgeons;

(3)  Limitation of the license by restricting the fields of practice in which the licensee may engage;

(4)  Further education or training or proof of performance competency; and

(5)  Limitation of the medical practice of the licensee in any reasonable manner to assure the safety and welfare of the consuming public. [L 1896, c 60, §7; am L 1917, c 116, §1; RL 1925, §1029; am L 1925, c 26, §5; RL 1935, §1208; am L 1939, c 183, pt of §1; am L 1941, c 4, §2; RL 1945, §2507; am L 1947, c 201, pt of §1; am L 1949, c 108, §1; RL 1955, §64-7; am L Sp 1959 2d, c 1, §19; am L 1965, c 218, §6; HRS §453-8; am L 1969, c 257, §6; am L 1974, c 205, §2(15); am L 1976, c 219, §10; am L 1977, c 167, §13; am L 1982, c 227, §3; am L 1983, c 22, §1 and c 92, pt of §1(5); am L 1984, c 16, §1; am L 1986, c 144, §2; am L 1987, c 76, §1; am L 1988, c 110, §6; am L 1989, c 181, §4; am L 1992, c 177, §3 and c 202, §101; am L 2000, c 228, §3; am L 2008, c 5, §11]

Attorney General Opinions

Giving insufficient direction or failure to indicate status of an unlicensed physician may subject a licensed physician to license revocation.  Att. Gen. Op. 63-55.

Case Notes

"Gross carelessness" and "manifest incapacity" defined.  52 F.2d 411.

Constitutional.  31 H. 625, aff'd 52 F.2d 411.

One year suspension of appellant's license to practice medicine by board of medical examiners after appellant was convicted of attempted first degree sexual abuse and kidnapping did not amount to a violation of double jeopardy clause of Fifth Amendment to U.S. Constitution; appellant had been convicted of a penal offense within meaning of subsection (a)(12); board did not err in finding that appellant violated subsection (a)(12).  78 H. 21, 889 P.2d 705.

Cited:  15 H. 273, 274.

Hawaii Legal Reporter Citations

Gross carelessness and unprofessional conduct.  78-1 HLR 78-59.



§453-8.1 - Voluntary limitation of license.

§453-8.1  Voluntary limitation of license.  A physician, osteopathic physician, or surgeon may request, in writing, that the board limit the individual's license to practice.  The board may grant the request and may impose conditions on the limited license.  The board shall determine whether and when the limitation shall be removed. [L 1976, c 219, pt of §14; am L 1983, c 92, pt of §1(6); am L 2008, c 5, §12]



§453-8.2 - Disciplinary action.

§453-8.2  Disciplinary action.  (a)  In addition to any other actions authorized by law, in disciplining a licensee in a proceeding held in conformity with chapter 91, the board may impose one or more of the following sanctions:

(1)  Place the licensee on probation, including conditions of probation as requiring observation of the licensee by an appropriate group or society of licensed physicians, osteopathic physicians, or surgeons;

(2)  Suspend the license;

(3)  Revoke the license;

(4)  Limit the license by restricting the fields of practice in which the licensee may engage;

(5)  Fine the licensee, including assessment against the licensee of the costs of the disciplinary proceedings.  Any fine imposed by the board after a hearing in accordance with chapter 91 shall be not less than $500 and not more than $5,000 for each violation, exclusive of the costs of the disciplinary proceedings;

(6)  Require further education or training, or require proof of performance competency; or

(7)  Censure or reprimand.

(b)  Unless otherwise expressly provided, the actions, remedies, or penalties provided by this chapter are cumulative to each other and to the actions, remedies, or penalties available under all other laws of this State. [L 1976, c 219, pt of §14; am L 1983, c 92, pt of §1(6); am L 1986, c 144, §3; am L 1992, c 202, §102; am L 2004, c 26, §1; am L 2008, c 5, §13]



§453-8.3 - REPEALED.

§453-8.3  REPEALED.  L 1984, c 168, §19.



§453-8.5 - REPEALED.

§453-8.5  REPEALED.  L 1987, c 67, §2.



§453-8.7 - Reporting requirements.

§453-8.7  Reporting requirements.  (a)  Every physician or osteopathic physician licensed pursuant to this chapter who does not possess professional liability insurance shall report any settlement or arbitration award of a claim or action for damages for death or personal injury caused by negligence, error, or omission in practice, or the unauthorized rendering of professional services.  The report shall be submitted to the department of commerce and consumer affairs within thirty days after any written settlement agreement has been reduced to writing and signed by all the parties thereto or thirty days after service of the arbitration award on the parties.

(b)  Failure of a physician or osteopathic physician to comply with the provisions of this section is an offense punishable by a fine of not less than $100 for the first offense, $250 to $500 for the second offense, and $500 to $1,000 for subsequent offenses.

(c)  The clerks of the respective courts of this State shall report to the department any judgment or other determination of the court, which adjudges or finds that a physician or osteopathic physician is liable criminally or civilly for any death or personal injury caused by the physician's or osteopathic physician's professional negligence, error, or omission in the practice of the physician's or osteopathic physician's profession, or rendering of unauthorized professional services.  The report shall be submitted to the department within ten days after the judgment is entered by the court.

(d)  The department shall prescribe forms for the submission of reports required by this section. [L 1982, c 227, pt of §1; am L 1983, c 92, §1(8); am L 1984, c 168, §12; am L 2008, c 5, §14]



§453-8.8 - Physician workforce assessment fee; license; physician workforce information.

[§453-8.8]  Physician workforce assessment fee; license; physician workforce information.  [Section repealed on June 30, 2012.  L Sp 2009, c 18, §9.]  When a license is renewed, each physician or surgeon and each osteopathic physician or surgeon shall be assessed a fee of $60 that shall be transferred and deposited into the John A. Burns school of medicine special fund established under section 304A-2171 to support ongoing assessment and planning of the physician workforce in Hawaii.  Payment of the physician workforce assessment fee shall be required for license renewal. [L Sp 2009, c 18, §3]

Note

Disbursements to special fund (repealed June 30, 2012).  L Sp 2009, c 18, §4.

Physician workforce assessment report to legislature beginning in 2011 and every odd-numbered year thereafter.  L Sp 2009, c 18, §5.



§453-9 - REPEALED.

§453-9  REPEALED.  L 1992, c 202, §213.



§453-10 - Witnesses in such proceeding.

§453-10  Witnesses in such proceeding.  In any proceeding the board may subpoena, administer oaths to, and examine witnesses on any relevant matter in the proceeding.  The board may subpoena physicians, osteopathic physicians, or surgeons as specialists, on the recommendation of the appropriate specialist society.  The board may order a mental, physical, or medical competency examination to determine the capacity or ability of a licensee to continue to practice medicine or surgery and order appropriate specialist societies to conduct examinations.  The person whose license is sought in the proceeding to be revoked, limited, or suspended shall be entitled to require the board or any member thereof to subpoena and to administer oaths to any witness who may be able to present evidence relevant in the proceeding, and shall be entitled to examine any witness in the proceeding.  The circuit court of the circuit in which the proceeding is held may enforce by proper proceeding the attendance and testimony of witnesses in the proceeding. [L 1917, c 61, §1; RL 1925, §1031; RL 1935, §1210; RL 1945, §2509; am L 1947, c 201, pt of §1; RL 1955, §64-9; am L Sp 1959 2d, c 1, §19; HRS §453-10; am L 1969, c 257, §8; am L 1976, c 219, §12; am L 2008, c 5, §15]



§453-11 - Recalcitrant witnesses; contempt.

§453-11  Recalcitrant witnesses; contempt.  If any person called before the board as a witness in any proceeding, whether under subpoena or otherwise, except as privileged by law, refuses to answer any question which is relevant to the proceeding and is put to the individual by the board, a member thereof or the person whose license is sought to be revoked, limited, or suspended in the proceeding, or disobeys any order of the circuit court relating to the proceeding, the board shall report the matter in writing to any judge of the circuit court of the circuit in which such proceeding is held and the person shall be cited to appear before the circuit judge to show cause why the individual should not be punished for contempt of court under section 710-1077. [L 1917, c 61, §2; RL 1925, §1032; RL 1935, §1211; RL 1945, §2510; am L 1947, c 201, pt of §1; RL 1955, §64-10; am L Sp 1959 2d, c 1, §19; HRS §453-11; am L 1969, c 257, §9; am L 1976, c 219, §13; am L 1982, c 147, §24; am L 1983, c 92, §1(9)]

Cross References

Physician-patient privilege, see §626-1, rule 504.

Rules of Court

Contempt, see HRCP rule 45(f).



§453-12 - Perjury.

§453-12  Perjury.  Any person who wilfully and knowingly makes under oath any false statement in connection with any such proceeding before the board shall be guilty of perjury and shall be subject to the penalty prescribed by law for perjury.  Whenever the board is satisfied that the witness has committed perjury in any proceeding before the board, it shall report the same to the prosecuting officer of the county in which the perjury took place, who shall prosecute the witness for perjury. [L 1917, c 61, §3; RL 1925, §1033; am imp L 1932 1st, c 13, pt of §1; RL 1935, §1212; RL 1945, §2511; am L 1947, c 201, pt of §1; RL 1955, §64-11; am L Sp 1959 2d, c 1, §19; HRS §453-12; am L 1969, c 257, §10]



§453-13 - Penalty.

§453-13  Penalty.  Any person who violates this chapter, or who offers or in any way attempts to engage in the practice of medicine as defined in section 453-1 and fails to comply with any of the requirements or provisions of this chapter, penalty for which violation or failure to comply is not otherwise provided for, shall be fined not more than $500 or imprisoned not more than six months and each day's violation or failure to comply shall be deemed a separate offense.

All tools, implements, medicine, and drugs used in the practice of medicine by any person convicted of practicing medicine without a license shall be declared forfeited to the State by the court and ordered destroyed. [L 1896, c 60, §6; RL 1925, §1028; am L 1929, c 109, §1; RL 1935, §1207; RL 1945, §2512; RL 1955, §64-12; HRS §453-13]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§453-14 - Duty of physician, osteopathic physician, surgeon, hospital, clinic, etc.

§453-14  Duty of physician, osteopathic physician, surgeon, hospital, clinic, etc., to report wounds.  (a)  Every physician, osteopathic physician, physician assistant, and surgeon attending or treating a case of knife wound, bullet wound, gunshot wound, powder burn, or any injury that would seriously maim, produce death, or has rendered the injured person unconscious, caused by the use of violence or sustained in a suspicious or unusual manner or in motor vehicle collisions resulting in serious injury or death, or, whenever the case is treated in a hospital, clinic, or other institution, the manager, superintendent, or person in charge thereof, shall report the case or provide requested information to the chief of police of the county within which the person was attended or treated, giving the name of the injured person, description of the nature, type, and extent of the injury, together with other pertinent information that may be of use to the chief of police.  As used herein, the term "chief of police" means the chief of police of each county and any of the chief's authorized subordinates.

(b)  This section shall not apply to wounds, burns, or injuries received by a member of the armed forces of the United States or of the State while engaged in the actual performance of duty.

(c)  Any person who fails to make the report called for herein within twenty-four hours after the attendance or treatment shall be fined not less than $50 nor more than $500. [L 1933-34, c 27, §§1, 2; RL 1935, §1202; am L 1943, c 23, §1; RL 1945, §2513; am L 1955, c 110, §1; RL 1955, §64-13; HRS §453-14; am L 1983, c 92, §1(10); am L 2005, c 39, §1; am L 2008, c 5, §16; am L 2009, c 151, §19]

Cross References

Report of child abuse, see chapter 350.



§453-15 - Who shall give consent to a postmortem examination.

§453-15  Who shall give consent to a postmortem examination.  A pathologist or any licensed physician, osteopathic physician, or surgeon may conduct a postmortem examination when written consent thereto is given by whoever of the following assumes custody of the body for purposes of burial:  father, mother, husband, wife, reciprocal beneficiary, child, guardian, next of kin, or, in the absence of any of the foregoing, a friend or person, including a governmental agency, charged by law with the responsibility for the burial.  If two or more persons assume custody of the body, the consent of one of them is sufficient.  The consent shall include the consent to the retention by the pathologist or licensed physician, osteopathic physician, or surgeon who conducts the postmortem examination of tissues, including fetal material, of the body removed at the time of the postmortem examination to be used for necessary or advisable scientific investigation, including research, teaching, and therapeutic purposes. [L 1957, c 309, §1; Supp, §64-14; am L 1967, c 188, §1; HRS §453-15; am L 1997, c 383, §62; am L 2008, c 5, §17]



§453-16 - Intentional termination of pregnancy; penalties; refusal to perform.

§453-16  Intentional termination of pregnancy; penalties; refusal to perform.  (a)  No abortion shall be performed in this State unless:

(1)  The abortion is performed by a licensed physician or surgeon, or by a licensed osteopathic physician and surgeon; and

(2)  The abortion is performed in a hospital licensed by the department of health or operated by the federal government or an agency thereof, or in a clinic or physician's or osteopathic physician's office.

(b)  Abortion shall mean an operation to intentionally terminate the pregnancy of a nonviable fetus.  The termination of a pregnancy of a viable fetus is not included in this section.

(c)  The State shall not deny or interfere with a female's right to choose or obtain an abortion of a nonviable fetus or an abortion that is necessary to protect the life or health of the female.

(d)  Any person who knowingly violates subsection (a) shall be fined not more than $1,000 or imprisoned not more than five years, or both.

(e)  Nothing in this section shall require any hospital or any person to participate in an abortion nor shall any hospital or any person be liable for a refusal. [L 1970, c 1, §2; am L 2006, c 35, §2; am L 2008, c 5, §18]

Revision Note

In subsection (b), "section" substituted for "Act".

Attorney General Opinions

Constitutionality of residence requirement discussed.  Att. Gen. Op. 70-2.

The hospital requirement of subsection (a)(2) is not enforceable during the first trimester of pregnancy; subsection (a)(3) is unconstitutional and invalid.  Att. Gen. Op. 74-17.

Law Journals and Reviews

The Abortion Decision and Evolving Limits on State Intervention, Douglas MacDougal and Wayne P. Nasser, 11 HBJ 51.

Emergency Contraception in Religious Hospitals:  The Struggle Between Religious Freedom and Personal Autonomy.  27 UH L. Rev. 65.

Case Notes

On validity of abortion statutes, see Roe v. Wade, 410 U.S. 113, and Doe v. Bolton, 410 U.S. 179.

Fetus in last trimester was vested with all rights of human beings.  751 F. Supp. 168.



§453-17 - Subpoena of peer review adverse decision report.

§453-17  Subpoena of peer review adverse decision report.  In connection with an investigation under section 453-7.5, the director of commerce and consumer affairs may issue subpoenas, pursuant to section 26-9(j), compelling the production of hospital records of patients whose cases were reviewed by a peer review committee that filed a report pursuant to section 663-1.7, as well as the full report reflecting the committee's decision and the basis of that decision, notwithstanding section 624-25.5.  A medical society, hospital, or health care facility shall expunge from the documents only the following patient identifiers:  name, address, telephone number, hospital identification number, and social security number.  Information for investigation which was obtained through a subpoena shall be for the sole use by the department of commerce and consumer affairs to carry out its responsibilities and functions and shall be held confidential by the department, unless the information is admissible evidence at a hearing held under section 453-9.  This investigation shall be deemed a sensitive matter related to public safety under section 92-5. [L 1982, c 227, pt of §1 and c 204, §8; am L 1983, c 124, §17; am L 1984, c 168, §13; am L 1987, c 67, §3]

Note

Section 453-9, referred to in text, is repealed.

Revision Note

Section "26-9(j)" substituted for "26-9(i)".



§453-31 - Emergency ambulance service personnel.

PART II.  EMERGENCY MEDICAL SERVICE PERSONNEL

§453-31  Emergency ambulance service personnel.  The practice of any emergency medical services by any individual employed by an emergency ambulance service who is not licensed under this chapter or under chapter 457 shall be subject to certification under this part. In the event of any conflict between this part and any rules adopted under section 453-2, this part shall control with regard to emergency ambulance service personnel.

The Hawaii medical board shall define the scope of the practice of emergency medical services, different levels of the practice, and degree of supervision required of a supervising physician or osteopathic physician when a person certified under this part provides services within the practice of medicine. [L 1978, c 148, pt of §2(1); am L 1984, c 168, §14; am L 2008, c 5, §19 and c 9, §3]



§453-32 - Certification of emergency ambulance personnel.

§453-32  Certification of emergency ambulance personnel.  The Hawaii medical board shall certify individuals as qualified in emergency medical services upon application therefor; provided that the applicant for certification:

(1)  Holds a certificate from the National Registry of Emergency Medical Technicians, has satisfactorily passed a course of training in emergency medical services for emergency ambulance services personnel which shall be based on the national curriculum of the United States Department of Transportation and approved by the board, and meets other standards and qualifications, including passage of an examination, set by the Hawaii medical board pertinent to the practice of emergency medical services in Hawaii;

(2)  Meets continuing education requirements which shall be set by the Hawaii medical board; and

(3)  Meets other qualifications set by the Hawaii medical board.

The board shall directly review the credentials of applicants and administer examinations required.  Certification under this section shall be a prerequisite to the practice of emergency medical services as an employee of an emergency ambulance service.

The Hawaii medical board shall provide standard application forms for the certification of emergency ambulance personnel and shall provide for the periodic renewal of such certification.  The Hawaii medical board shall assess a fee for such application, certification, and renewal.  The Hawaii medical board shall provide for the revocation, suspension, or limitation of certification in the event an individual once certified under this section fails to maintain or meet requirements for continued certification, or for good cause shown. [L 1978, c 148, pt of §2(1); am L 1984, c 168, §15; am L 1989, c 181, §5; am L 2008, c 9, §3]



§453-32.1 - Renewal of certification.

§453-32.1  Renewal of certification.  (a)  Every person holding a certificate under this part shall renew the certificate with the board no later than January 31 of each even-numbered year, pay a renewal fee, and comply with the continuing education requirements set forth in the board's rules.

(b)  To determine compliance, the board may conduct a random audit.  A person selected for audit shall be notified by the board.  Within sixty days of notification, the person shall provide to the board documentation to verify compliance with the continuing education requirements.

(c)  Failure to renew, pay the renewal fee, and, in the case of audited persons, provide documentation of compliance shall constitute a forfeiture of the certificate which may only be restored upon the submission of written application, payment to the board of a restoration fee, and in the case of audited persons, documentation of compliance.

(d)  A certificate that has been forfeited for one renewal term shall be automatically terminated and cannot be restored, and a new application for certification shall be required. [L 1989, c 181, §1; am L 2001, c 66, §2]



§453-32.5 - Temporary certification.

§453-32.5  Temporary certification.  The board shall approve temporary certification of an applicant under section 453-32 if the applicant has graduated from a board approved training program within twelve months of the date of application and has never taken the written and practical examination of the National Registry of Emergency Medical Technicians for that level of practice but otherwise meets the requirements of section 453-32, has filed a complete application with the board, and has paid all required fees.

If the applicant fails to apply for, or to take, the next succeeding examination or fails to pass the examination or fails to receive a certificate, all privileges under this section shall automatically cease upon written notification sent to the applicant by the board.  A temporary certificate for each level of practice may be issued only once to each person.

Prior to practicing under temporary certification, applicants shall notify the board in writing of any and all employers under whom they will be performing services. [L 1984, c 168, pt of §2; am L 1986, c 144, §5; am L 1988, c 110, §7]



§453-32.6 - Delegation to committee of practicing emergency physicians or osteopathic physicians and emergency ambulance personnel.

§453-32.6  Delegation to committee of practicing emergency physicians or osteopathic physicians and emergency ambulance personnel.  The Hawaii medical board shall establish a committee consisting of practicing emergency physicians or osteopathic physicians and emergency ambulance personnel to assist the board in the performance of duties under this part.

The board, by written order, may delegate to the committee any of its powers and duties for administration of this part, except that the board shall not delegate any authority to adopt, amend, or repeal rules, take disciplinary action against a certificate holder, or restore a certificate which has been revoked. [L 1984, c 168, pt of §2; am L 2008, c 5, §20 and c 9, §3]



§453-32.51 - Limited temporary certification.

§453-32.51  Limited temporary certification.  (a)  The Hawaii medical board shall approve limited temporary certification of an applicant under this section if the applicant:

(1)  Has graduated from a board or state-approved training program as developed and promulgated by the United States Department of Transportation;

(2)  Has passed the written and practical examinations of the National Registry of Emergency Medical Technicians for that level of practice;

(3)  Holds a current certificate from the National Registry of Emergency Medical Technicians for that level of practice;

(4)  Has submitted a letter verifying acceptance into a period of peer review as an emergency medical technician or mobile intensive care technician;

(5)  Has filed a completed application with the board; and

(6)  Has paid all the required fees.

(b)  Limited certification of any applicant shall be restricted to a maximum of one year.

(c)  All privileges under this section shall automatically cease if the applicant receives certification under section 453-32 or 453-32.1 or is no longer participating in a period of peer review. [L 1996, c 147, §1; am L 2008, c 9, §3]



§453-33 - Rules.

§453-33  Rules.  The Hawaii medical board shall adopt rules to implement this part, subject to chapter 91. [L 1978, c 148, pt of §2(1); am L 2008, c 9, §3]






CHAPTER 453D - MENTAL HEALTH COUNSELORS

§453D-1 - Definitions.

§453D-1  Definitions.  As used in this chapter, unless the context clearly requires otherwise:

"Accredited educational institution" means a university or college accredited by the Western Association of Schools and Colleges or a comparable regional body.

"Clinical supervision" means supervision applied to all individuals who are gaining the experience required for a license as a mental health counselor.  "Clinical supervision" includes but is not limited to:

(1)  Case consultation on the assessment and presenting problem;

(2)  Development and implementation of treatment plans;

(3)  Enhancement of the supervisee's counseling techniques and treatment evaluation skills; and

(4)  Evaluation of the course of treatment.

"Department" means the department of commerce and consumer affairs.

"Director" means the director of commerce and consumer affairs.

"Licensed mental health counselor" means a person:

(1)  Who engages in the practice of mental health counseling and uses the title of licensed mental health counselor;

(2)  Who has been issued a license under this chapter; and

(3)  Whose license is in effect and not revoked or suspended.

"Practice of mental health counseling" means the rendering of professional counseling services based on specialized education, training, and experience to individuals, families, or groups for compensation, monetary or otherwise.  These professional counseling services include applying the respective principles, methods, and theories of counseling, human development, learning theory, group and family dynamics, rehabilitation, and the etiology of mental illness and dysfunctional behavior, and defining goals and developing a treatment plan of action aimed toward the prevention, treatment, and resolution of mental and emotional dysfunction and intra or interpersonal disorders to all persons irrespective of diagnosis.  "Practice of mental health counseling" includes but is not limited to:

(1)  The assessment, diagnosis, and treatment of, and counseling for, mental and emotional disorders;

(2)  The assessment, diagnosis, and treatment of, and counseling for, substance abuse and conduct disorders defined in the approved diagnostic and statistical manual for mental disorders;

(3)  The application of educational techniques aimed at the prevention of these disorders; and

(4)  The provision of consultative services to individuals, couples, families, groups, organizations, and communities. [L 2004, c 209, pt of §2; am L 2006, c 14, §1]



§453D-2 - Mental health counselors licensing program.

[§453D-2]  Mental health counselors licensing program.  There is established a mental health counselors licensing program within the department to be administered by the director. [L 2004, c 209, pt of §2]



§453D-3 - Powers and duties of the director.

[§453D-3]  Powers and duties of the director.  In addition to any other powers and duties authorized by law, the director shall have the powers and duties to:

(1)  Grant permission to a person to use the title of "licensed mental health counselor" or a description indicating one is a licensed mental health counselor in this State pursuant to this chapter and the rules adopted pursuant thereto;

(2)  Adopt, amend, or repeal rules pursuant to chapter 91 as the director finds necessary to carry out this chapter;

(3)  Administer, coordinate, and enforce this chapter;

(4)  Discipline a licensed mental health counselor for any due cause described by this chapter or violation of the rules;

(5)  Refuse to license a person for failure to meet licensing requirements or on grounds sufficient to discipline a licensed mental health counselor; and

(6)  Appoint an advisory committee consisting of licensed mental health counselors and members of the public to assist with the implementation of this chapter and adopted rules; provided that the initial members of the committee who are mental health counselors shall not be required to be licensed pursuant to this chapter. [L 2004, c 209, pt of §2]



§453D-4 - Fees; disposition.

[§453D-4]  Fees; disposition.  (a)  Application, examination, reexamination, license, renewal, restoration, penalty, and any other fees relating to the administration of this chapter, shall not be refundable and shall be provided in rules adopted by the director pursuant to chapter 91.

(b)  Fees assessed shall defray costs incurred by the department to support the operation of the mental health counselor licensing program.  Fees collected shall be managed in accordance with section 26-9(l). [L 2004, c 209, pt of §2]



§453D-5 - Prohibited acts.

[§453D-5]  Prohibited acts.  Except as specifically provided in this chapter, no person shall engage in the practice of mental health counseling or use the title of "licensed mental health counselor" or "mental health counselor" without a valid license issued under this chapter.  Any person who violates this section shall be subject to a fine of not more than $1,000 for each separate offense.  Each day of each violation shall constitute a separate offense.  Any action taken to impose or collect the fine imposed under this section shall be a civil action. [L 2004, c 209, pt of §2]



§453D-6 - Exemptions.

§453D-6  Exemptions.  (a)  This chapter shall not apply to:

(1)  A person doing work within the duties of the person's profession that overlaps with the practice of mental health counseling; provided that no such person shall use a title stating or implying that the person is a "licensed mental health counselor" or "mental health counselor", or describe or refer to the person's services as mental health counseling;

(2)  Any person who is a duly recognized member of the clergy; provided that the person functions only within the person's capacity as a member of the clergy; and provided further that the person does not represent the person to be a "licensed mental health counselor" or "mental health counselor", or describe or refer to the person's services as mental health counseling;

(3)  Any student enrolled in an accredited educational institution in a recognized program of study leading towards attainment of a graduate degree in mental health counseling or other professional field; provided that the student's activities and services are part of a prescribed course of study supervised by the accredited educational institution and the student is identified by an appropriate title, including but not limited to "mental health counseling student" or "trainee", "clinical psychology student" or "trainee", "social work student" or "trainee", "marriage and family counseling student" or "trainee", or any title that clearly indicates training status;

(4)  Any individual who uses the title of "mental health counselor intern" for the purpose of obtaining clinical experience in accordance with section 453D‑7(a)(3);

(5)  Any person employed by a federal, state, or county government agency in a counseling position, but only at those times when the employee is carrying out the duties and responsibilities as a counselor in governmental employment; or

(6)  Any person who is obtaining supervised clinical experience for licensure as a psychologist, social worker, marriage and family therapist, or as another licensed professional; provided that the person's title indicates a trainee or intern status; and provided further that the person does not purport to be a "licensed mental health counselor" or "mental health counselor".

(b)  Nothing in this chapter shall be construed to prevent qualified members of other licensed professions as defined by any law or rule of the department, including but not limited to social workers, registered nurses, psychologists, marriage and family therapists, or physicians, from providing mental health counseling or advertising that they provide mental health counseling to individuals, couples, or families consistent with the accepted standards of their respective licensed professions; provided that no such persons shall use a title stating or implying that they are licensed mental health counselors unless the persons are licensed pursuant to this chapter.

(c)  Nothing in this chapter shall be construed to supersede the regulation of registered rehabilitation specialists from the department of labor and industrial relations.  Further, no registered rehabilitation specialist shall use a title stating or implying that the registered rehabilitation specialist is a licensed mental health counselor unless the person is licensed pursuant to this chapter. [L 2004, c 209, pt of §2; am L 2006, c 14, §2]



§453D-7 - Application for licensure as a mental health counselor.

§453D-7  Application for licensure as a mental health counselor.  (a)  An applicant shall be issued a license by the department if the applicant provides satisfactory evidence to the department that the applicant is qualified for licensure pursuant to the requirements of this chapter and meets the following qualifications:

(1)  A master's degree or doctoral degree from an accredited educational institution in counseling or in an allied field related to the practice of mental health counseling that includes or is supplemented by graduate level course work in counseling comprising a minimum of forty-eight semester hours or seventy-two quarter hours in the following course areas, with a minimum of three semester hours or five quarter hours in each course area as indicated below:

(A)  Human growth and development, including but not limited to the study of life span development, strategies to facilitate that development and transitions, theories of learning and personality development, and human behavior to include crisis, disabilities, addictive behavior, and environmental factors;

(B)  Social and cultural foundations, including but not limited to the study of issues and trends in a multicultural and diverse society, including characteristics of diverse groups that may include but are not limited to age, race, religious or sexual preference, physical disability, ethnicity and culture, gender, socioeconomics, intellectual ability, and individual, family, and group strategies with diverse populations;

(C)  Counseling theories and applications, including but not limited to counseling and consultation, including both individual and systems perspectives, interviewing, assessment, and counseling skills, as well as applying principles, methods, and theories of counseling, treatment and counseling of mental and emotional disorders, and educational techniques aimed at preventing such disorders with individuals and families;

(D)  Group theory and practice, including but not limited to principles of group dynamics, group process, group leadership styles, theories and methods of group counseling, and the application of theory to the group processes;

(E)  Career and lifestyle development, including but not limited to the study of vocational development theories and decision-making models, assessment instruments, and techniques, types, sources, and uses of occupational and educational information systems, career development applications, and career counseling processes, techniques, and resources;

(F)  Appraisal of human behavior, including but not limited to assessment and diagnosis of disorders with an emphasis on DSM-IV categories, and an understanding of these disorders relative to the counseling context;

(G)  Tests and measurements, including but not limited to theoretical and historical bases for assessment techniques, assessment methods, including analysis of various types of tests to select, administer, interpret, and use assessment and evaluation instruments and techniques in counseling;

(H)  Research and program evaluation, including but not limited to research design and methods, statistical analysis, principles, practices, and application of needs assessment, and program evaluation; and

(I)  Professional orientation and ethics, including but not limited to the history of the helping profession, professional roles and functions, ethical standards, confidentiality, professional organizations, and the public policy process, including advocacy on behalf of the profession and its clientele;

(2)  At least two academic terms of supervised mental health practicum intern experience for graduate credit of at least three semester hours or five quarter hours per academic term in a mental health counseling setting with three hundred hours of supervised client contact; the practicum experience shall be completed under the clinical supervision of a person who is licensed as a mental health counselor, psychologist, clinical social worker, advanced practice registered nurse with a specialty in mental health, marriage and family therapist, or physician with a specialty in psychiatry;

(3)  Completion of not less than three thousand hours of post-graduate experience in the practice of mental health counseling with one hundred hours of face-to-face clinical supervision that shall be completed in no less than two years and in no more than four years, under the clinical supervision of a person who is a licensed mental health counselor, psychologist, clinical social worker, advanced practice registered nurse with a specialty in mental health, marriage and family therapist, or physician with a specialty in psychiatry; and

(4)  Passed the National Counselor Examination for Licensure and Certification.

(b)  An individual who:

(1)  Holds current, unencumbered certification as a national certified counselor or a national certified rehabilitation counselor prior to the effective date of this chapter;

(2)  Has passed the National Counselor Examination for Licensure and Certification, National Clinical Mental Health Counselors Examination of the National Board for Certified Counselors, or Commission on Rehabilitation Counselor Certification examination after January 1, 2000, and before July 1, 2005; and

(3)  Within one year of the effective date of this chapter, applies for licensure and pays the applicable license fee, shall be deemed to have met the requirements of this section.

(c)  For an applicant who graduated from an accredited educational institution as specified in subsection (a)(1) before July 1, 2007, the department shall also deem acceptable:

(1)  For practicum intern experience, written certification from an official of the institution of higher education attesting that the applicant has completed the academic terms, graduate credit hours, and supervised client contact hours in subsection (a)(2) and that the applicant’s practicum intern experience is equivalent to a mental health graduate level practicum program; and

(2)  For post-graduate experience, written certification from an officer and the clinical supervisor of the agency at which the applicant has earned experience attesting that the applicant has completed the hours of experience and supervision in subsection (a)(3) within the time frame set forth in that subsection, and that the applicant’s post-graduate experience is equivalent to the practice of mental health counseling.

The license requirements for clinical supervisors under subsections (a)(2) and (a)(3) shall not apply to this subsection. [L 2004, c 209, pt of §2; am L 2006, c 14, §3; am L 2007, c 252, §2]

Note

The effective date of this chapter referred to in subsection (b), is July 1, 2005; except that sections 453D-2 and 453D-3 took effect July 12, 2004.



§453D-8 - Reciprocity.

[§453D-8]  Reciprocity.  (a)  The director may enter into a reciprocity agreement with any state that licenses mental health counselors if the director finds that the state has substantially the same or higher requirements as this chapter.

(b)  The agreement shall provide that the director shall license any resident of that state who is currently licensed by that state if the individual has met or exceeded the requirements of this chapter. [L 2004, c 209, pt of §2]



§453D-0009

[§453D-9]  Examination.  (a)  The department shall conduct a licensing examination of applicants at least once a year at a time and place designated by the department.

(b)  The department shall administer the National Counselor Examination for Licensure and Certification in compliance with the standards of the National Board for Certified Counselors.

(c)  The examining fee shall be paid by the applicant directly to the National Board for Certified Counselors.

(d)  An applicant shall be held to have passed an examination by obtaining a passing score as determined by the director. [L 2004, c 209, pt of §2]



§453D-10 - Licensure; fees.

[§453D-10]  Licensure; fees.  A license shall be issued to a person deemed to be qualified under section 453D-7 upon the payment of a license fee to be determined by the department and shall be valid for three years. [L 2004, c 209, pt of §2]



§453D-11 - Renewal of license; fees.

[§453D-11]  Renewal of license; fees.  Licenses shall be renewed, upon the payment of a renewal fee, triennially not earlier than ninety days before June 30, with the first renewal deadline occurring on June 30, 2008.  Failure to renew a license shall result in a forfeiture of the license.  Licenses that have been forfeited may be restored within one year of the expiration date upon payment of renewal and restoration fees.  Failure to restore a forfeited license within one year of the date of its expiration shall result in the automatic termination of the license and the person may be required to reapply for licensure as a new applicant.  All renewal and restoration fees shall be determined by the department. [L 2004, c 209, pt of §2]



§453D-12 - Grounds for refusal to renew, reinstate, or restore, and for revocation, suspension, denial, or condition of, licenses.

§453D-12  Grounds for refusal to renew, reinstate, or restore, and for revocation, suspension, denial, or condition of, licenses.  (a)  In addition to any other acts or conditions provided by law, the director may refuse to renew, reinstate, or restore, and may deny, revoke, suspend, or condition in any manner, any license for any one or more of the following acts or conditions on the part of a licensee or license applicant:

(1)  Failing to meet or maintain the conditions and requirements necessary to qualify for the granting of a license;

(2)  Engaging in false, fraudulent, or deceptive advertising, or making untruthful or improbable statements;

(3)  Being addicted to, dependent on, or a habitual user of a narcotic, barbiturate, amphetamine, hallucinogen, opium, cocaine, or other drugs or derivatives of a similar nature;

(4)  Practicing the licensed profession while impaired by alcohol, drugs, physical disability, or mental instability;

(5)  Procuring a license through fraud, misrepresentation, or deceit;

(6)  Aiding and abetting an unlicensed person to directly or indirectly perform activities requiring a license;

(7)  Professional misconduct, incompetence, gross negligence, or manifest incapacity, in the practice of the licensed profession;

(8)  Engaging in conduct or practice contrary to recognized standards of ethics for the licensed profession;

(9)  Violating any condition or limitation upon which a conditional or temporary license was issued;

(10)  Engaging in business under a past or present license issued pursuant to the licensing laws, in a manner causing injury to one or more members of the public;

(11)  Failing to comply with, observe, or adhere to any law in a manner such that the director deems the applicant or holder to be an unfit or improper person to hold a license;

(12)  Having had a license revoked or suspended, or having been the subject of other disciplinary action, by another state or a federal agency for any reason provided by the licensing laws or this section;

(13)  Having been convicted of a crime, whether by nolo contendere or otherwise, directly related to the qualifications, functions, or duties of the licensed profession;

(14)  Failing to report in writing to the director any disciplinary decision issued against the licensee or applicant in another jurisdiction within thirty days of the disciplinary decision;

(15)  Employing, utilizing, or attempting to employ or utilize, at any time, any person not licensed under the licensing laws where licensure is required; or

(16)  Violating this chapter, chapter 436B, or any rule or order of the director.

(b)  Any licensee or applicant who violates this section may also be fined not more than $1,000 per violation. [L 2004, c 209, pt of §2; am L 2005, c 22, §31]



§453D-13 - Confidentiality and privileged communications.

[§453D-13]  Confidentiality and privileged communications.  No person licensed as a mental health counselor, nor any of the person's employees or associates, shall be required to disclose any information that the person may have acquired in rendering mental health counseling services, except in the following circumstances:

(1)  As required by law;

(2)  To prevent a clear and imminent danger to a person or persons;

(3)  In accordance with the terms of a previously written waiver of the privilege where the waiver is executed by the client or by the client's legally recognized representative;

(4)  Where more than one person jointly receives counseling and each person who is legally competent executes a written waiver.  In that instance, a mental health counselor may disclose information from any person in accordance with that person's waiver; or

(5)  In the course of a disciplinary action or pursuant to a duly authorized subpoena issued by the department. [L 2004, c 209, pt of §2]



§453D-14 - Mental health counselor prohibited from testifying in alimony and divorce actions.

[§453D-14]  Mental health counselor prohibited from testifying in alimony and divorce actions.  If both parties to a marriage have obtained mental health counseling from a licensed mental health counselor, the counselor shall be prohibited from testifying in an alimony or divorce action concerning information acquired in the course of mental health counseling.  This section shall not apply to custody actions whether or not part of a divorce proceeding. [L 2004, c 209, pt of §2]






CHAPTER 454 - MORTGAGE BROKERS AND SOLICITORS

§454-1 - Definitions.

§454-1  Definitions.  In this chapter unless the context or subject matter otherwise requires:

"Institutional investor" means and includes (a) banks, savings and loan institutions, trust companies, insurance companies, investment companies as defined in the Investment Company Act of 1940, pension or profit sharing trusts, any of the class of persons permitted to qualify as foreign lenders under section 207-11, or other financial institutions or institutional buyers, whether acting for themselves or as fiduciaries; (b) the United States or any foreign government, any state or territory thereof, or any agency or corporate or other instrumentality of the United States, a foreign government, or of any state, territory or political subdivision thereof.

"License" means a license issued under this chapter.

"Licensee" means a person, whether mortgage broker or mortgage solicitor, licensed under this chapter.

"Mortgage broker" means a person not exempt under section 454-2 who for compensation or gain, or in the expectation of compensation or gain, either directly or indirectly makes, negotiates, acquires, or offers to make, negotiate, or acquire a mortgage loan on behalf of a borrower seeking a mortgage loan.

"Mortgage commissioner" or "commissioner" means the director of commerce and consumer affairs.

"Mortgage loan" means a loan secured by a mortgage on real property.

"Mortgage solicitor" means an individual not licensed as a mortgage broker who performs any of the functions set forth in the definition of mortgage broker and who is employed by a mortgage broker or whose business transactions are under the direction, control, or management of a mortgage broker.

"Person" means an individual, partnership, corporation, association, or other organization. [L 1967, c 228, §2; HRS §454-1; am L 1973, c 89, §1; am L 1983, c 39, §1; am L 1989, c 218, §3]

Case Notes

Section 454-8 must be interpreted to invalidate only those contracts into which unlicensed mortgage brokers enter in their capacity as mortgage brokers within the meaning of this section.  96 H. 289, 30 P.3d 895.

The broad language of §454-8, which expressly invalidates "any contract entered into by any person with any unlicensed mortgage broker", read in conjunction with the definition of "mortgage broker" as set forth in this section, compels the conclusion that a note and mortgage designating the broker as the creditor as a result of the broker's brokering activities falls within the proscription of this chapter.  96 H. 289, 30 P.3d 895.

The phrase "on behalf of a borrower" in the definition of "mortgage broker", means "in the interest of a borrower" or "for the benefit of a borrower".  96 H. 289, 30 P.3d 895.

Where a partnership was a mortgage broker within the meaning of this section, and the partnership-broker was unlicensed, the promissory note and mortgage procured by the partnership-broker were void and unenforceable pursuant to §454-8, and a subsequent assignee also could not enforce the contracts.  96 H. 289, 30 P.3d 895.



§454-2 - Exemptions.

§454-2  Exemptions.  This chapter does not apply to the following:

(1)  Banks, operating subsidiaries of a bank established and operating under section 412:5-203, trust companies, savings associations, pension trusts, credit unions, insurance companies, financial services loan companies, or federally licensed small business investment companies, authorized under any law of this State or of the United States to do business in the State;

(2)  A person making or acquiring a mortgage loan with one's own funds for one's own investment without intent to resell the mortgage loan;

(3)  A person licensed to practice law in the State, not actively and principally engaged in the business of negotiating loans secured by real property, when the person renders services in the course of the person's practice as an attorney;

(4)  A person licensed as a real estate broker or salesperson in the State, not actively engaged in the business of negotiating loans secured by real property, when the person renders services in the course of the person's practice as a real estate broker or salesperson;

(5)  An institutional investor negotiating, entering into, or performing under a loan purchase agreement for its portfolio, for subsequent resale to other institutional investors, or for placement of the mortgages into pools or packaging them into mortgage-backed securities.  As used in this paragraph, "loan purchase agreement" means an agreement or arrangement under which a bank, savings and loan, credit union, financial services loan company, or other financial institution registered to do business in the State of Hawaii agrees to sell mortgage loans or obtain funding therefor, with or without the transfer of servicing rights, to an institutional investor;

(6)  [Paragraph effective until June 30, 2010.  For paragraph effective July 1, 2010, see below.]  Foreign lender as defined in section 207-11; and

(6)  [Paragraph effective July 1, 2010.  For paragraph effective until June 30, 2010, see above.]  Foreign lender as defined in section 207-11;

(7)  A person licensed under chapter 467 as a real estate broker or salesperson selling time share interests on behalf of a time share plan developer that is licensed as a mortgage broker under this chapter; provided that:

(A)  The acts or conduct of a developer's authorized representative shall be deemed to be the acts or conduct of the developer for the purposes of section 454-4; and

(B)  [Subparagraph effective until June 30, 2010.  For subparagraph effective July 1, 2010, see below.]  If the person engages in acts or conduct prohibited under section 454-4(a), the acts or conduct shall constitute grounds for disciplinary action under section 467-14.

(B)  [Subparagraph effective July 1, 2010.  For subparagraph effective until June 30, 2010, see above.]  If the person engages in acts or conduct prohibited under section 454-4(a), the acts or conduct shall constitute grounds for disciplinary action under section 467-14; and

(8)  [Paragraph effective July 1, 2010.]  An individual licensed as a mortgage loan originator under chapter 454F. [L 1967, c 228, §3; HRS §454-2; am L 1983, c 39, §2; am L 1989, c 218, §4 and c 266, §3; gen ch 1992; am L 1999, c 43, §2; am L 2005, c 83, §1; am L 2007, c 18, §1; am L Sp 2009, c 32, §4]



§454-3 - Licensing, requirements, application.

§454-3  Licensing, requirements, application.  (a)  No person shall act as a mortgage broker or mortgage solicitor without a license therefor as provided in this chapter, and no person not licensed under this chapter shall charge or receive any commission, fee, or bonus in connection with arranging for, negotiating, or selling a mortgage loan.

(b)  No mortgage broker or mortgage solicitor license shall be granted to any person who is not eighteen years of age or older.  If the applicant is a person other than an individual, no license shall be granted unless the applicant first registers to do business in this State with the business registration division of the department of commerce and consumer affairs.

(c)  Every person licensed as a mortgage broker shall deposit with the commissioner, prior to doing business, a bond in the amount of $15,000 executed by the mortgage broker as principal and a surety company authorized to do business in the State as a surety.  The bond shall be conditioned upon the faithful compliance of the broker with this chapter.  The bond shall run to the State for the benefit of any person injured by the wrongful act, default, fraud, or misrepresentation of the broker or the solicitors; provided that the aggregate liability of the surety shall not exceed the sum of the bond.  The surety may cancel the bond by giving sixty days' notice in writing to the commissioner and shall thereafter be relieved of any liability for any breach of condition occurring after the effective date of cancellation.  A mortgage broker's license shall not be in effect at any time when the bond is not in full force and effect.

(d)  Each application for a license or its renewal shall be made in writing, on the forms and in the manner and accompanied by evidence in support of the applications as prescribed by the commissioner.  The commissioner shall require information with regard to the applicant as the commissioner may deem desirable, with due regard to the paramount interests of the public, as to the experience, financial integrity, and competency of the applicant as to financial transactions involving primary or subordinate mortgage financing.  In the event the commissioner orders denial of issuance or of renewal of a license, the order shall be made only pursuant to chapter 91.

(e)  All fees shall be established and adopted by the director in accordance with chapter 91 and shall be deposited into the compliance resolution fund established pursuant to section 26-9(o); provided that, in order to establish regulatory practices for residential mortgage lending, a surcharge of $100 shall be charged to every mortgage broker and mortgage solicitor, which surcharge shall be due on December 31, 2009.  Failure of any mortgage broker or mortgage solicitor to pay the biennial renewal fee on or before December 31 of an even-numbered year or the surcharge shall constitute an automatic forfeiture of the license.  The forfeited license may be restored; provided that application for restoration is made within six months of the forfeiture and a penalty fee is paid in addition to the delinquent license fee or surcharge.  A licensee who fails to restore a license as provided in this subsection shall apply as a new applicant.

(f)  If the mortgage broker is a person other than an individual, the license issued to it entitles one officer or member thereof, on behalf of the corporation, partnership, association, or other organization, to engage in the business of mortgage broker.  The officer or member shall be designated in the application for license and have two years of experience in financial transactions involving primary or subordinate mortgage financing, or equivalent experience as determined by the commissioner.  For the purposes of this subsection, the commissioner shall consider as equivalent experience, two years of experience as a licensed insurance producer under chapter 431; provided that:

(1)  The licensed insurance producer only arranges mortgage loans with one insured depository institution, as defined in 12 U.S.C. section 1813(c)(2), that is a wholly-owned subsidiary of an insurer, or an affiliate of an insurer with which such insurance producer has an exclusive insurance agency relationship;

(2)  The licensed insurance producer and the insured depository institution shall certify that the insurance producer only arranges mortgage loans with the insured depository institution and no other; and

(3)  The license shall be terminated as of the date the insurance producer ceases to arrange mortgage loans with the insured depository institution.

(g)  Upon request, the mortgage broker shall make available for inspection the mortgage broker's license and the licenses of any mortgage solicitors employed by the mortgage broker.

(h)  Immediately upon the mortgage solicitor's withdrawal from the employ of the mortgage broker, the mortgage broker shall return the mortgage solicitor's license to the mortgage solicitor.

(i)  Every licensed mortgage broker shall have and maintain a principal place of business in the State for the transaction of business.  In the event the mortgage broker maintains a branch office or offices, the commissioner, upon application and payment of a fee, shall issue a branch office license.  The mortgage broker shall designate a mortgage solicitor who has two years of experience in financial transactions involving primary or subordinate mortgage financing, or equivalent experience as determined by the commissioner, to be in charge of each branch office.  For the purposes of this subsection, the commissioner shall consider as equivalent experience, two years of experience as a licensed insurance producer under chapter 431; provided that:

(1)  The licensed insurance producer only arranges mortgage loans with one insured depository institution, as defined in 12 U.S.C. section 1813(c)(2), that is a wholly-owned subsidiary of an insurer, or an affiliate of an insurer with which such insurance producer has an exclusive insurance agency relationship;

(2)  The licensed insurance producer and the insured depository institution shall certify that the insurance producer only arranges mortgage loans with the insured depository institution and no other; and

(3)  The license shall be terminated as of the date the insurance producer ceases to arrange mortgage loans with the insured depository institution.  [L 1967, c 228, §4; HRS §454-3; am L 1972, c 2, §21; am L 1979, c 219, §5; am L 1983, c 39, §3; am L 1989, c 218, §5; am L 1990, c 40, §1; am L 1991, c 3, §5; am L 1997, c 232, §8; am L 2001, c 4, §1; am L 2004, c 14, §1; am L Sp 2009, c 32, §5]



§454-3.1 - Written agreements.

[§454-3.1]  Written agreements.  For any transaction between a mortgage broker or a mortgage solicitor and a borrower, the following requirements shall apply:

(1)  A mortgage broker and a mortgage solicitor shall comply with all provisions of the Real Estate Settlement Procedures Act, the Truth in Lending Act, and the Equal Credit Opportunity Act, as those laws currently exist or as they may be amended.

(2)  Any written commitment letter to make a mortgage loan with specified terms, including loan amount, interest rate, points, and payment terms, which is issued by a mortgage broker or solicitor and accepted by a borrower, must be honored by the mortgage broker or solicitor if the borrower has completely satisfied all of the conditions of the commitment in a timely manner and prior to the specified expiration date of the commitment. [L 1989, c 218, §2]

Case Notes

Where, on its face, plaintiffs' complaint stated a claim under this section without specifying either of its [paragraphs], removal to federal court was proper when defendant filed the notice of removal based on federal question jurisdiction.  334 F. Supp. 2d 1236.



§454-3.5 - REPEALED.

§454-3.5  REPEALED.  L 1989, c 218, §6.



§454-4 - Suspension, revocation.

§454-4  Suspension, revocation.  (a)  The commissioner may suspend a license for any of the following acts or conduct of a licensee:

(1)  Making a false promise tending to influence, persuade, or induce, or pursuing a course of misrepresentation or false promises through agents, solicitors, advertising, or otherwise;

(2)  Misrepresentation or concealment of any material fact with respect to any transaction resulting in injury to any party;

(3)  Failure to disburse funds in accordance with an agreement;

(4)  Failure to account or deliver to any person any personal property such as money, fund, deposit, check, draft, mortgage, or other document or thing of value which has come into the person's hands and which is not the person's property or which the person is not in law or equity entitled to retain, and at the time which has been agreed upon, or is required by law, or, in the absence of a fixed time, upon demand of the person entitled to the accounting or delivery;

(5)  Failure to place, within a reasonable time upon receipt, any money, fund, deposit, check, or draft, entrusted to the licensee by any person dealing with the licensee as a broker, in escrow pursuant to a written agreement, or to deposit the funds in a trust or escrow bank account maintained by the licensee with a bank located and doing business in the State, wherein the funds shall be kept until disbursement thereof is authorized; or

(6)  Failure to comply with this chapter or any order or rule made under the authority of this chapter.

(b)  The commissioner may revoke a license if the application for the license contains a material misstatement, the licensee demonstrates by a course of conduct negligence or incompetence in performing any act for which the licensee is required to be licensed under this chapter, or the licensee for a second time is responsible for misconduct which warrants suspension under subsection (a).

(c)  For a licensee other than an individual, it shall be sufficient cause for the suspension or revocation of the license that any officer, director, or member of the licensed corporation, partnership, association, or other organization has so acted as would be cause for suspension or revocation of a license to the party as an individual.

(d)  Orders for suspension or revocation shall be made only pursuant to chapter 91. [L 1967, c 228, §5; HRS §454-4; am L 1983, c 39, §5; am L 2001, c 4, §2]



§454-4.5 - Additional sanctions for violations committed against elders.

[§454-4.5]  Additional sanctions for violations committed against elders.  (a)  Any person who, in the course of engaging in conduct that requires a license under this chapter, commits a violation of this chapter or the rules adopted pursuant to this chapter, or commits a violation of chapter 436B, and the violation includes conduct that is directed towards, targets, or is committed against an elder, may be fined an amount not to exceed $10,000 for each violation in addition to any other fine or penalty.

(b)  As used in this chapter, "elder" means a consumer who is sixty-two years of age or older. [L 2007, c 50, §1]

Cross References

Some other actions or penalties for violations committed against elders, see §§28-94, 412:3-114.5, 444-10.7, 480-13, 480-13.5, 485A-603.5, 485A-604.5, and 487-14.



§454-5 - Power to investigate and enjoin.

§454-5  Power to investigate and enjoin.  (a)  If the commissioner has reason to believe that a licensee or any person has violated this chapter, or the rules adopted pursuant thereto, or that any license issued under this chapter may be subject to suspension or revocation, the commissioner may make an investigation as the commissioner deems necessary and may examine the books, records, accounts, and files of any licensee or person.  If the commissioner finds from satisfactory evidence that any licensee or person has violated this chapter, the commissioner may bring an action in the name of the State in any court of competent jurisdiction against the licensee or person to enjoin the licensee or person from continuing the violation or engaging therein or doing any act or acts in furtherance thereof.

(b)  Any person having reason to believe that this chapter or the rules adopted pursuant thereto, have been violated or that a license issued under this chapter is subject to suspension or revocation, may file with the commissioner a written complaint setting forth the details of the alleged violation or grounds for suspension or revocation. [L 1967, c 228, §6; HRS §454-5; am L 1983, c 39, §6]

Rules of Court

Injunctions, see HRCP rule 65.



§454-6 - Power of commissioner.

§454-6  Power of commissioner.  The commissioner may adopt rules pursuant to chapter 91, as amended, as the commissioner deems necessary for the administration of this chapter.  The rules shall include, but not be limited to the following:

(1)  Advertising;

(2)  Solicitation; and

(3)  Specifications as to the forms and procedures to be used in the making of any mortgage loan. [L 1967, c 228, §7; HRS §454-6; am L 1983, c 39, §7]



§454-7 - Fees, commissions, and charges.

§454-7  Fees, commissions, and charges.  The commissioner may also adopt rules concerning maximum fees, commissions, and charges on mortgage loan transactions.  The maximum fees, commissions, and charges shall be related to the actual amount of money made available to the borrower, over and above the indebtedness of prior mortgages.  The commissioner may also adopt rules concerning the full disclosure of the fees, commissions, and charges. [L 1967, c 228, §8; HRS §454-7; am L 1983, c 39, §8]



§454-8 - Penalty, contracts void.

§454-8  Penalty, contracts void.  Violation of this chapter shall be punishable by a fine of not more than $1,000 or imprisonment of not more than one year, or both.  Any contract entered into by any person with any unlicensed mortgage broker or solicitor shall be void and unenforceable. [L 1967, c 228, §9; HRS §454-8]

Case Notes

The broad language of this section, which expressly invalidates "any contract entered into by any person with any unlicensed mortgage broker", read in conjunction with the definition of "mortgage broker" as set forth in §454-1, compels the conclusion that a note and mortgage designating the broker as the creditor as a result of the broker's brokering activities falls within the proscription of this chapter.  96 H. 289, 30 P.3d 895.

This section must be interpreted to invalidate only those contracts into which unlicensed mortgage brokers enter in their capacity as mortgage brokers within the meaning of §454-1.  96 H. 289, 30 P.3d 895.

Where a partnership was a mortgage broker within the meaning of §454-1, and the partnership-broker was unlicensed, the promissory note and mortgage procured by the partnership-broker were void and unenforceable pursuant to this section, and a subsequent assignee also could not enforce the contracts.  96 H. 289, 30 P.3d 895.

Where mortgage was entered into between mortgagor and mortgagee and not by mortgage broker, even if mortgage broker or solicitor who participated in the loan transaction with mortgagor was unlicensed, it did not void the mortgage; this section does not in any manner provide any right for a mortgagor to set aside a contract that is not between the unlicensed broker and the mortgagor.  106 H. 406 (App.), 105 P.3d 1212.

As this chapter was not intended to regulate mortgage transactions on the secondary market, the fact that lender-assignor was not licensed in Hawaii at the time the mortgage was executed had no bearing on the suit; thus, appellants' contention that assignee of mortgage lacked standing because the mortgage was unenforceable as a consequence of lender-assignor being an unlicensed mortgage broker had no merit.  117 H. 506 (App.), 184 P.3d 821.






CHAPTER 454D - REAL ESTATE COLLECTION SERVICING AGENTS

CHAPTER 454D

REAL ESTATE COLLECTION SERVICING AGENTS

REPEALED.  L 1999, c 254, §4.

Note

L 1999, c 43, §3 purports to amend §454D-2.



CHAPTER 454F - SECURE AND FAIR ENFORCEMENT FOR MORTGAGE LICENSING ACT

§454F-1 - Definitions.

[§454F-1]  Definitions.  In this chapter, unless the context or subject matter otherwise requires:

"Advertisement" or "advertising" means:

(1)  Issuing any card, sign, or device to any person;

(2)  Causing, permitting, or allowing the placement of any sign or marking on or in any building, vehicle, or structure;

(3)  Placing an advertisement in any newspaper, magazine, or on the Internet;

(4)  Listing or advertising in any directory under a classification or heading that includes the words "mortgage loan originator", or the like;

(5)  Broadcasting commercials by airwave or internet transmission; or

(6)  Transmitting any written communication, including:

(A)  A letter or a postcard that encourages a person to borrow from or through a mortgage loan originator; or

(B)  A written communication that encourages a person to refinance the person's existing residential mortgage loan and mentions that a new residential mortgage loan will reduce the monthly payment the borrower will pay on the new residential mortgage loan or reduce the interest rate on the borrower's existing residential mortgage loan.

"Applicant" means an individual applying for the issuance of a license or a renewal of a license under this chapter.

"Clerical or support duties" include the following activities subsequent to the receipt of an application:

(1)  The receipt, collection, distribution, and analysis of information for the processing or underwriting of a residential mortgage loan; and

(2)  Communication with a borrower to obtain the information necessary for the processing or underwriting of a loan, to the extent that the communication does not include offering or negotiating loan rates or terms or counseling borrowers about residential mortgage loan rates or terms.

"Commissioner" means the commissioner of financial institutions.

"Federal banking agencies" means the Board of Governors of the Federal Reserve System, the Comptroller of the Currency, the Office of Thrift Supervision, the National Credit Union Administration, and the Federal Deposit Insurance Corporation.

"Immediate family member" means a spouse, child, sibling, parent, grandparent, grandchild, stepparent, stepchild, stepsibling, and equivalent adoptive relationships.

"Individual" means a natural person.

"Insured depository institution" means the same as in 12 United States Code Section 1813(c)(2); provided that it also includes any credit union whose deposits are insured by the National Credit Union Association.

"Loan processor or underwriter" means an individual who performs clerical or support duties as an employee at the direction of and subject to the supervision and instruction of a mortgage loan originator or a person who is exempt from licensing as a mortgage loan originator under this chapter.

"Mortgage loan originator" means an individual who for compensation or gain or in the expectation of compensation or gain:

(1)  Takes a residential mortgage loan application; or

(2)  Offers or negotiates terms of a residential mortgage loan.

"Nationwide Mortgage Licensing System" means a mortgage licensing system developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators for the licensing and registration of licensed mortgage loan originators.

"Nontraditional mortgage product" means any mortgage product other than a thirty-year fixed rate residential mortgage loan where the interest rate is fixed for the thirty-year term.

"Person" means an individual, sole proprietorship, partnership, corporation, limited liability company, limited liability partnership, or other association of individuals, however organized.

"Real estate brokerage activity" means any activity that involves offering or providing real estate brokerage services to the public, including:

(1)  Acting as a real estate agent or real estate broker for a buyer, seller, lessor, or lessee of real property;

(2)  Bringing together parties interested in the sale, purchase, lease, rental, or exchange of real property;

(3)  Negotiating on behalf of any party, any portion of a contract relating to the sale, purchase, lease, rental, or exchange of real property other than in connection with providing financing with respect to any such transaction;

(4)  Engaging in any activity for which a person is required to be registered or licensed as a real estate agent or real estate broker by the State; and

(5)  Offering to engage in any activity, or act in any capacity, described in paragraphs (1), (2), (3), or (4).

"Registered mortgage loan originator" means any individual who:

(1)  Meets the definition of mortgage loan originator and is an employee of:

(A)  An insured depository institution;

(B)  A subsidiary that is:

(i)  Owned and controlled by an insured depository institution; and

(ii)  Regulated by a federal banking agency; or

(C)  An institution regulated by the Farm Credit Administration; and

(2)  Is registered with, and maintains a unique identifier through, the Nationwide Mortgage Licensing System and Registry.

"Residential mortgage loan" means any loan primarily for personal, family, or household use that is secured by a mortgage, deed of trust, or other equivalent consensual security interest on a dwelling as defined in Section 103(v) of the Truth in Lending Act, 15 United States Code Section 1601 et seq. or residential real estate.

"Residential real estate" means any real property located in this State, upon which a dwelling is constructed or intended to be constructed.

"Unique identifier" means a number or other identifier assigned by protocols established by the Nationwide Mortgage Licensing System. [L Sp 2009, c 32, pt of §2]



§454F-2 - Exemptions.

[§454F-2]  Exemptions.  This chapter shall not apply to the following:

(1)  A registered mortgage loan originator, when acting for an insured depository institution, a subsidiary of an insured depository institution regulated by a federal banking agency, or an institution regulated by the Farm Credit Administration;

(2)  Any individual who offers or negotiates terms of a residential mortgage loan with, or on behalf of, an immediate family member of the individual;

(3)  Any individual who offers or negotiates terms of a residential mortgage loan secured by a dwelling that served as the individual's residence;

(4)  A licensed attorney who negotiates the terms of a residential mortgage loan on behalf of a client as an ancillary matter to the attorney's representation of the client unless the attorney is compensated by a lender, a mortgage broker, or other mortgage loan originator or by an agent of a lender, mortgage broker, or other mortgage loan originator;

(5)  An individual engaging solely in loan processor or underwriter activities; provided that an individual, including an independent contractor, who performs the services of a loan processor or underwriter shall not represent to the public, through advertising or other means of communicating or providing information, including the use of business cards, stationery, brochures, signs, rate lists, or other promotional items, that the individual can or will perform any of the activities of a mortgage loan originator, and any loan processor or underwriter, including an independent contractor, who advertises that the individual can or will perform any of the activities of a mortgage loan originator or engages in the activities of a mortgage loan originator shall not be exempt under this chapter and shall obtain and maintain a license under this chapter and a valid unique identifier issued by the Nationwide Mortgage Licensing System;

(6)  A person or entity that only performs real estate brokerage activities and is licensed or registered by the State unless the person or entity is compensated by a lender, a mortgage broker, or other mortgage loan originator or by an agent of the lender, mortgage broker, or other mortgage loan originator; or

(7)  A person or entity solely involved in extensions of credit relating to timeshare plans, as the term is defined in Section 101(53D) of Title 11, United States Code. [L Sp 2009, c 32, pt of §2]



§454F-3 - Requirement of licensure.

[§454F-3]  Requirement of licensure.  Effective August 1, 2010, or such later date approved by the United States Department of Housing and Urban Development pursuant to the authority granted under Public Law 110-289, Section 1508(e), an individual, unless specifically exempted from this chapter, shall not engage in the business of a mortgage loan originator with respect to any dwelling located in this State without first obtaining and maintaining annually, a license under this chapter.  Each licensed mortgage loan originator shall register with and maintain a valid unique identifier issued by the Nationwide Mortgage Licensing System, and shall submit to the Nationwide Mortgage Licensing System any reports that shall be in a form and contain information as the Nationwide Mortgage Licensing System may require. [L Sp 2009, c 32, pt of §2]



§454F-4 - License and registration; application; issuance.

[§454F-4]  License and registration; application; issuance.  (a)  Applicants for a license shall apply in a form as prescribed by the commissioner.

(b)  To fulfill the purposes of this chapter, the commissioner shall establish relationships or contracts with the Nationwide Mortgage Licensing System or other entities designated by the Nationwide Mortgage Licensing System to collect and maintain records and process transaction fees or other fees related to licensees or other persons subject to this chapter.

(c)  For the purpose and the extent necessary to participate in the Nationwide Mortgage Licensing System, the commissioner may waive or modify, in whole or in part, by rule or order, any or all of the requirements of this chapter and to establish new requirements as reasonably necessary to participate in the Nationwide Mortgage Licensing System.

(d)  In connection with an application for licensing as a mortgage loan originator, the applicant, at a minimum, shall furnish to the Nationwide Mortgage Licensing System information concerning the applicant's identity, including:

(1)  Fingerprints for submission to the Federal Bureau of Investigation, and any governmental agency or entity authorized to receive the fingerprints for a state, national, and international criminal history background check; and

(2)  Personal history and experience in a form prescribed by the Nationwide Mortgage Licensing System including the submission of authorization for the Nationwide Mortgage Licensing System and the commissioner to obtain:

(A)  An independent credit report obtained from a consumer reporting agency described in Section 603(p) of the Fair Credit Reporting Act, 15 United States Code 1681 et seq.; and

(B)  Information related to any administrative, civil, or criminal findings by any governmental jurisdiction.

(e)  The commissioner may use the Nationwide Mortgage Licensing System as an agent for requesting information from and distributing information to the Department of Justice or any governmental agency.

(f)  The commissioner may use the Nationwide Mortgage Licensing System as an agent for requesting and distributing information to and from any source directed by the commissioner. [L Sp 2009, c 32, pt of §2]



§454F-5 - Issuance of license.

[§454F-5]  Issuance of license.  The commissioner shall not issue a mortgage loan originator license unless the commissioner makes at a minimum the following findings:

(1)  The applicant has never had a mortgage loan originator license revoked in any jurisdiction; provided that a subsequent formal vacation of a revocation shall not be deemed a revocation;

(2)  The applicant has not been convicted of, or pled guilty or nolo contendere, or been granted a deferred acceptance of a guilty plea under chapter 853 to a felony in a domestic, foreign, or military court:

(A)  During the seven-year period preceding the date of the application for licensing and registration; or

(B)  At any time preceding the date of application, if the felony involved an act of fraud, dishonesty, breach of trust, or money laundering;

provided that any pardon of a conviction shall not be deemed a conviction for purposes of this section;

(3)  The applicant has demonstrated financial responsibility, character, and general fitness to command the confidence of the community and to warrant a determination that the mortgage loan originator shall operate honestly, fairly, and efficiently pursuant to this chapter.  For purposes of this paragraph, a person is not financially responsible when the person has shown a disregard in the management of the person's financial condition.  A determination that an individual has not shown financial responsibility may be based on:

(A)  Current outstanding judgments, except judgments solely as a result of medical expenses;

(B)  Current outstanding tax liens or other government liens and filings;

(C)  Foreclosures within the past three years; and

(D)  A pattern of seriously delinquent accounts within the past three years;

(4)  The applicant has completed the pre-licensing education requirement described in section 454F-6;

(5)  The applicant has passed a written test that meets the test requirements in section 454F-7; and

(6)  The applicant has met the surety bond requirement as required in section 454F-13. [L Sp 2009, c 32, pt of §2]



§454F-6 - Pre-licensing and re-licensing; education of mortgage loan originators.

[§454F-6]  Pre-licensing and re-licensing; education of mortgage loan originators.  (a)  A person shall complete at least twenty hours of pre-licensing education approved in accordance with subsection (b) that includes:

(1)  Three hours of federal law and regulations;

(2)  Three hours of ethics, that shall include instruction on fraud, consumer protection, and fair lending issues; and

(3)  Two hours of training related to lending standards for the nontraditional mortgage product marketplace.

(b)  Pre-licensing education courses shall be reviewed and approved by the Nationwide Mortgage Licensing System based upon reasonable standards.  Review and approval of a pre-licensing education course shall include review and approval of the course provider.

(c)  Nothing in this section shall prohibit the use of any pre-licensing education course approved by the Nationwide Mortgage Licensing System that is provided by the employer of the applicant, an entity that is affiliated with the applicant by an agency contract, or any subsidiary or affiliate of the employer or entity.

(d)  Pre-licensing education may be offered either in a classroom, online, or by any other means approved by the Nationwide Mortgage Licensing System.

(e)  The pre-licensing education requirements approved by the Nationwide Mortgage Licensing System in subsection (a) for any state shall be accepted as credit towards completion of pre-licensing education requirements in this State.

(f)  A person previously licensed under this chapter and applying to be licensed under this chapter shall prove to the satisfaction of the commissioner that the person has completed all of the continuing education requirements for the year in which the license was last held. [L Sp 2009, c 32, pt of §2]



§454F-7 - Testing of mortgage loan originators.

[§454F-7]  Testing of mortgage loan originators.  (a)  In order to meet the passing of the written test requirement in section 454F-5, an applicant shall pass, in accordance with the standards established under this section, a qualified written test developed by the Nationwide Mortgage Licensing System and administered by a test provider approved by the Nationwide Mortgage Licensing System based upon reasonable standards.

(b)  A written test shall not be treated as a qualified written test for purposes of subsection (a) unless the test adequately measures the applicant's knowledge and comprehension in appropriate subject areas, including:

(1)  Ethics;

(2)  Federal law and regulations pertaining to mortgage origination;

(3)  State law and rules pertaining to mortgage origination; and

(4)  Federal and state law, rules and regulations, including instruction on fraud, consumer protection, the nontraditional mortgage marketplace, and fair lending issues.

(c)  Nothing in this section shall prohibit a test provider approved by the Nationwide Mortgage Licensing System from providing a test at the location of the employer of the applicant, the location of any subsidiary or affiliate of the employer of the applicant, or the location of any entity with which the applicant holds an exclusive arrangement to conduct the business of a mortgage loan originator.

(d)  An individual shall have passed a qualified written test if the individual achieves a test score of seventy-five per cent of the correct answers to questions or better.  An individual may retake a test three consecutive times with each consecutive taking occurring at least thirty days after the preceding test.  After failing three consecutive tests, an individual shall wait at least six months before taking the test again.  A licensed mortgage loan originator who fails to maintain a valid license for a period of five years or longer not taking into account any time during which the individual is a registered mortgage loan originator, shall retake the test. [L Sp 2009, c 32, pt of §2]



§454F-8 - Standards for license renewal.

[§454F-8]  Standards for license renewal.  (a)  The minimum standards for license renewal for mortgage loan originators shall include the following:

(1)  The mortgage loan originator continues to meet the minimum standards for licensure under section 454F-5;

(2)  The mortgage loan originator has satisfied the annual continuing education requirements in section 454F-9; and

(3)  The mortgage loan originator has paid all required fees for renewal of the license.

(b)  The license of a mortgage loan originator who fails to satisfy the minimum standards for license renewal shall expire.  The commissioner may adopt procedures for the reinstatement of expired licenses consistent with the standards established by the Nationwide Mortgage Licensing System. [L Sp 2009, c 32, pt of §2]



§454F-9 - Continuing education; mortgage loan originators.

[§454F-9]  Continuing education; mortgage loan originators.  (a)  Each year, a licensed mortgage loan originator shall complete at least eight hours of education approved in accordance with subsection (b) that shall include at least:

(1)  Three hours of federal law and regulations;

(2)  Two hours of ethics that shall include instruction on fraud, consumer protection, and fair lending issues; and

(3)  Two hours of training related to lending standards for the nontraditional mortgage product marketplace.

(b)  For purposes of subsection (a), continuing education courses shall be reviewed and approved by the Nationwide Mortgage Licensing System based upon reasonable standards.  Review and approval of a continuing education course shall include review and approval of the course provider.

(c)  Nothing in this section shall prohibit the use of any education course that is approved by the Nationwide Mortgage Licensing System and provided by the employer of the mortgage loan originator, an entity that is affiliated with the mortgage loan originator by an agency contract, or any subsidiary or affiliate of the employer or entity.

(d)  Continuing education may be offered either in a classroom, online, or by any other means approved by the Nationwide Mortgage Licensing System and Registry.

(e)  A licensed mortgage loan originator:

(1)  May only receive credit for a continuing education course in the year in which the course is taken, except for continuing education credits received pursuant to this chapter; and

(2)  May not take the same approved course in the same or successive years to meet the annual requirements for continuing education.

(f)  A licensed mortgage loan originator who is an approved instructor of an approved continuing education course may receive continuing education credit for the course taught at the rate of two hours credit for every one hour taught.

(g)  Continuing education courses as described in subsection (a) and approved by the Nationwide Mortgage Licensing System for any state, that are successfully completed by a licensed mortgage originator, shall be accepted as credit towards completion of continuing education requirements in this State.

(h)  A licensed mortgage loan originator who subsequently becomes unlicensed shall complete the continuing education requirements for the last year in which the license was held prior to issuance of a new or renewed license.

(i)  A person meeting the requirements of section 454F‑8(a)(1) and (3) may make up any deficiency in continuing education as established by rule adopted by the commissioner. [L Sp 2009, c 32, pt of §2]



§454F-10 - Authority to require license.

[§454F-10]  Authority to require license.  In addition to any other duties imposed upon the commissioner, the commissioner shall require mortgage loan originators to be licensed and registered through the Nationwide Mortgage Licensing System.  The commissioner is authorized to participate in the Nationwide Mortgage Licensing System.  The commissioner may establish by rule pursuant to chapter 91, requirements for mortgage loan originators, including:

(1)  Background checks of:

(A)  Criminal history through fingerprint or other databases;

(B)  Civil or administrative records;

(C)  Credit history; and

(D)  Any other source deemed necessary by the Nationwide Mortgage Licensing System and Registry;

(2)  Fees to apply for or renew licenses through the Nationwide Mortgage Licensing System;

(3)  The setting or resetting as necessary of license renewal and reporting dates;

(4)  Requirements for amending or surrendering a license; and

(5)  Any other activity the commissioner deems necessary to participate in the Nationwide Mortgage Licensing System. [L Sp 2009, c 32, pt of §2]



§454F-11 - Nationwide Mortgage Licensing System; registry information; challenge process.

[§454F-11]  Nationwide Mortgage Licensing System; registry information; challenge process.  The commissioner shall establish a process by rule pursuant to chapter 91 whereby mortgage loan originators may challenge information entered into the Nationwide Mortgage Licensing System by the commissioner. [L Sp 2009, c 32, pt of §2]



§454F-12 - Enforcement authorities; violations; penalties.

[§454F-12]  Enforcement authorities; violations; penalties.  (a)  In order to ensure the effective supervision and enforcement of this chapter, the commissioner may, pursuant to chapter 91:

(1)  Deny, suspend, revoke, condition, or decline to renew a license because of a violation of this chapter, rules, an order, or a directive entered under this chapter;

(2)  Deny, suspend, revoke, condition, or decline to renew a license if an applicant or licensed mortgage loan originator fails at any time to meet the requirements of section 454F-6 or section 454F-8, or withholds information or makes a material misstatement in an application for a license or renewal of a license;

(3)  Order restitution against persons subject to this chapter for violations of this chapter;

(4)  Impose fines on persons subject to this chapter; and

(5)  Issue orders or directives under this chapter as follows:

(A)  Order or direct persons subject to this chapter to cease and desist from conducting business, including immediate temporary orders to cease and desist;

(B)  Order or direct persons subject to this chapter to cease any harmful activities or violations of this chapter, including immediate temporary orders to cease and desist;

(C)  Enter immediate temporary orders to cease doing business under a license or interim license issued pursuant to the authority granted under this chapter if the commissioner determines that the license was erroneously granted or the licensee is currently in violation of this chapter; or

(D)  Order or direct any other affirmative action as the commissioner deems necessary.

(b)  The commissioner may impose a civil penalty on a mortgage loan originator or person subject to this chapter if the commissioner finds on the record after notice and opportunity for hearing that the mortgage loan originator or person subject to this chapter has violated or failed to comply with any requirement of this chapter or any rule prescribed by the commissioner under this chapter or order issued under the authority of this chapter.

(c)  The maximum penalty for each act or omission described in subsection (b) shall be $25,000.

(d)  Each violation or failure to comply with any directive or order of the commissioner shall be a separate and distinct violation. [L Sp 2009, c 32, pt of §2]



§454F-13 - Surety bond; required.

[§454F-13]  Surety bond; required.  (a)  Each mortgage loan originator shall be covered by a surety bond in accordance with this section.  In the event that the mortgage loan originator is an employee or exclusive agent of a person subject to this chapter, the surety bond of the person may be used in lieu of the mortgage loan originator's surety bond.

(b)  The surety bond shall provide coverage for each mortgage loan originator in an amount prescribed in subsection (c).  The surety bond shall be in a form as prescribed by the commissioner.  The commissioner may adopt rules pursuant to chapter 91 with respect to the requirements for the surety bonds necessary to accomplish the purposes of this chapter.

(c)  The penal sum of the surety bond shall be maintained in an amount that reflects the dollar amount of loans originated as determined by the commissioner.

(d)  When an action is commenced on a licensee's bond, the commissioner may require the filing of a new bond.

(e)  Immediately upon recovery of any action on the bond, the commissioner may require the filing of a new bond. [L Sp 2009, c 32, pt of §2]



§454F-14 - Confidentiality.

[§454F-14]  Confidentiality.  (a)  Except as otherwise provided in Public Law 110-289, Section 1512, the requirements under any federal or state law regarding the privacy or confidentiality of any information or material provided to the Nationwide Mortgage Licensing System, and any privilege arising under federal or state law, including the rules of any federal or state court, with respect to the information or material shall continue to apply to the information or material after the information or material has been disclosed to the Nationwide Mortgage Licensing System.  The information and material may be shared with all state and federal regulatory officials with mortgage industry oversight authority without the loss of privilege or the loss of confidentiality protections provided by federal or state law.

(b)  For these purposes, the commissioner is authorized to enter into agreements or sharing arrangements with other governmental agencies, the Conference of State Bank Supervisors, the American Association of Residential Mortgage Regulators, or other associations representing governmental agencies as established by rule or order of the commissioner.

(c)  Information or material that is subject to a privilege or confidentiality under subsection (a) shall not be subject to:

(1)  Disclosure under any federal or state law governing the disclosure to the public of information held by an officer or an agency of the federal government or a state; or

(2)  Subpoena or discovery, or admission into evidence, in any private civil action or administrative process, unless with respect to any privilege held by the Nationwide Mortgage Licensing System applicable to the information or material; provided that the person to whom the information or material pertains waives, in whole or in part, in the discretion of such person, that privilege.

(d)  Notwithstanding chapter 92F, the examination process and related information and documents, including the reports of examination, are confidential and are not subject to discovery or disclosure in civil or criminal lawsuits.

(e)  Notwithstanding any law to the contrary, the disclosure of confidential supervisory information or any information or material described in subsection (a) that is inconsistent with subsection (a) shall be superseded by the requirements of this section.

(f)  This section shall not apply to information or material relating to the employment history of, and publicly adjudicated disciplinary and enforcement actions against, mortgage loan originators that are included in the Nationwide Mortgage Licensing System for access by the public. [L Sp 2009, c 32, pt of §2]



§454F-15 - Investigation and examination authority.

[§454F-15]  Investigation and examination authority.  (a)  In addition to any other authority under this chapter, the commissioner shall have the authority to conduct investigations and examinations.  The commissioner may access, receive, and use any books, accounts, records, files, documents, information, or evidence, including:

(1)  Criminal, civil, and administrative history information, including nonconviction data under chapter 853;

(2)  Personal history and experience information including independent credit reports obtained from a consumer reporting agency described in Section 603(p) of the Fair Credit Reporting Act; and

(3)  Any other documents, information, or evidence the commissioner deems relevant to the inquiry or investigation, regardless of the location, possession, control, or custody of the documents, information, or evidence.

(b)  For the purposes of investigating violations or complaints arising under this chapter, or for the purposes of examination, the commissioner may review, investigate, or examine any licensed mortgage loan originator, individual, or person subject to this chapter, as often as necessary in order to carry out the purposes of this chapter.  The commissioner may direct, subpoena, or order the attendance of, and examine under oath all persons whose testimony may be required about loans or the business or subject matter of any examination or investigation, and may direct, subpoena, or order the person to produce books, accounts, records, files, and any other documents the commissioner deems relevant to the inquiry.

(c)  Each licensed mortgage loan originator, individual, or person subject to this chapter shall provide to the commissioner upon request, the books and records relating to the operations of the licensee, individual, or person subject to this chapter.  The commissioner shall have access to the books and records and shall be permitted to interview the officers, principals, mortgage loan originators, employees, independent contractors, agents, and customers of the licensed mortgage loan originator, individual, or person subject to this chapter concerning their business.

(d)  Each licensed mortgage loan originator, individual, or person subject to this chapter shall make or compile reports or prepare other information as directed by the commissioner in order to carry out the purposes of this section, including:

(1)  Accounting compilations;

(2)  Information lists and data concerning loan transactions in a format prescribed by the commissioner; or

(3)  Other information deemed necessary to carry out the purposes of this section.

(e)  In making any examination or investigation authorized by this chapter, the commissioner may control access to any documents and records of the licensed mortgage loan originator or person under examination or investigation.  The commissioner may take possession of the documents and records or place a person in exclusive charge of the documents and records in the place where they are usually kept.  During the period of control, no individual or person shall remove or attempt to remove any of the documents and records except pursuant to a court order or with the consent of the commissioner.  Unless the commissioner has reasonable grounds to believe the documents or records of the licensed mortgage loan originator have been, or are at risk of being altered or destroyed for purposes of concealing a violation of this chapter, the licensed mortgage loan originator or owner of the documents and records shall have access to the documents or records as necessary to conduct its ordinary business affairs.

(f)  The commissioner may:

(1)  Retain attorneys, accountants, or other professionals and specialists, who may be exempt from chapter 76, as examiners, auditors, or investigators to conduct or assist in the conduct of examinations or investigations;

(2)  Enter into agreements or relationships with other government officials or regulatory associations in order to improve efficiencies and reduce regulatory burden by sharing resources, standardized or uniform methods or procedures, and documents, records, information, or evidence obtained under this section;

(3)  Use, hire, contract, or employ public or privately available analytical systems, methods, or software to examine or investigate the licensed mortgage loan originator, individual, or person subject to this chapter;

(4)  Accept and rely on examination or investigation reports made by other government officials, within or without this State; and

(5)  Accept audit reports made by an independent certified public accountant for the licensed mortgage loan originator, individual, or person subject to this chapter in the course of that part of the examination covering the same general subject matter as the audit and may incorporate the audit report in the report of the examination, report of investigation, or other writing of the commissioner.

(g)  The authority of this section shall remain in effect, whether such licensed mortgage loan originator, individual, or person subject to this chapter acts or claims to act under any licensing or registration law of this State, or claims to act without such authority.

(h)  No licensed mortgage loan originator, individual, or person subject to investigation or examination under this section may knowingly withhold, abstract, remove, mutilate, destroy, or secrete any books, records, computer records, or other information.

(i)  The commissioner may charge an examination fee based upon the cost per hour per examiner for all mortgage loan originators examined by the commissioner or the commissioner's staff.  The hourly fee shall be $40 or an amount as the commissioner shall establish by rule pursuant to chapter 91. [L Sp 2009, c 32, pt of §2]



§454F-16 - Mortgage call reports.

[§454F-16]  Mortgage call reports.  Each licensed mortgage originator shall submit to the Nationwide Mortgage Licensing System reports of condition, using the form entitled "REPORT OF CONDITION", which shall be in such form and contain such information as the Nationwide Mortgage Licensing System may require. [L Sp 2009, c 32, pt of §2]



§454F-17 - Prohibited practices.

[§454F-17]  Prohibited practices.  It shall be a violation of this chapter for a mortgage loan originator to:

(1)  Directly or indirectly employ any scheme, device, or artifice to defraud or mislead borrowers or lenders or to defraud any person;

(2)  Engage in any unfair or deceptive practice toward any person;

(3)  Obtain property by fraud or misrepresentation;

(4)  Solicit or enter into any contract with a borrower that provides in substance that the person or individual subject to this chapter may earn a fee or commission through "best efforts" to obtain a loan even though no loan is actually obtained for the borrower;

(5)  Solicit, advertise, or enter into a contract for specific interest rates, points, or other financing terms unless the terms are actually available at the time of soliciting, advertising, or contracting;

(6)  Conduct any business covered by this chapter without holding a valid license as required under this chapter, or assist or aid and abet any person in the conduct of business under this chapter without a valid license as required under this chapter;

(7)  Fail to make disclosures as required by this chapter and any other applicable state or federal law including rules or regulations thereunder;

(8)  Fail to comply with this chapter or rules adopted under this chapter, or fail to comply with any other state or federal law, including the rules and regulations adopted thereunder, applicable to any business authorized or conducted pursuant to this chapter;

(9)  Make, in any manner, any false or deceptive statement or representation, including with regard to the rates, points, or other financing terms or conditions for a residential mortgage loan, or engage in bait and switch advertising;

(10)  Negligently make any false statement or knowingly and wilfully make any omission of material fact in connection with any information or reports filed with a governmental agency or the Nationwide Mortgage Licensing System or in connection with any investigation conducted by the commissioner or another government agency;

(11)  Make any payment, threat, or promise, directly or indirectly, to any person for the purposes of influencing the independent judgment of the person in connection with a residential mortgage loan, or make any payment, threat, or promise, directly or indirectly, to any appraiser of a property for the purpose of influencing the independent judgment of the appraiser with respect to the value of a property;

(12)  Collect, charge, attempt to collect or charge, or use or propose any agreement purporting to collect or charge any fee prohibited by this chapter;

(13)  Cause or require a borrower to obtain property insurance coverage in an amount that exceeds the replacement cost of the improvements as established by the property insurer;

(14)  Fail to truthfully account for moneys belonging to a party to a residential mortgage loan transaction; or

(15)  Deliver a misleading or deceptive communication or advertisement, whether written, electronic, or oral, when marketing or soliciting a residential mortgage loan.  A communication or advertisement that uses the name or trademark of a financial institution as defined in section 412:1-109 or its affiliates or subsidiaries, or infers that the communication or advertisement is from, endorsed by, is related to, or is the responsibility of the financial institution is a misleading or deceptive communication.  Advertising that a specific interest rate, points, or financial terms are available when the rates, points, or financial terms are not actually available is a misleading or deceptive communication. [L Sp 2009, c 32, pt of §2]



§454F-18 - Powers of commissioner.

[§454F-18]  Powers of commissioner.  (a)  The commissioner may adopt rules pursuant to chapter 91 as the commissioner deems necessary for the administration of this chapter.

(b)  In addition to any other powers provided by law, the commissioner shall have the authority to:

(1)  Administer and enforce the provisions and requirements of this chapter;

(2)  Adopt, amend, or repeal rules and issue declaratory rulings or informal nonbinding interpretations;

(3)  Develop requirements for licensure through rules, including establishing the content of the written tests required under section 454F-7;

(4)  Investigate and conduct hearings regarding any violation of this chapter or any rule or order of, or agreement with, the commissioner;

(5)  Create fact-finding committees that may make recommendations to the commissioner for the commissioner's deliberations;

(6)  Require an applicant or any of its officers, directors, employees, partners, members, managers, and agents to disclose their relevant criminal history and request a criminal history record check in accordance with chapter 846;

(7)  Contract with qualified persons, including investigators who may be exempt from chapter 76 and who shall assist the commissioner in exercising the commissioner's powers and duties;

(8)  Require that all fees, fines, and charges collected by the commissioner under this chapter be deposited into the compliance resolution fund established pursuant to section 26-9(o);

(9)  Subpoena witnesses and documents, administer oaths, and receive affidavits and oral testimony, including telephonic communications, and do any and all things necessary or incidental to the exercise of the commissioner's power and duties, including the authority to conduct contested case proceedings under chapter 91; and

(10)  Require a mortgage loan originator to comply with any rule, guidance, guideline, statement, supervisory policy or any similar proclamation issued or adopted by the Federal Deposit Insurance Corporation to the same extent and in the same manner as a bank chartered by the State or in the alternative, any policy position of the Conference of State Bank Supervisors. [L Sp 2009, c 32, pt of §2]



§454F-19 - Unique identifier shown.

[§454F-19]  Unique identifier shown.  The unique identifier of any person originating a residential mortgage loan shall be clearly shown on all residential mortgage loan application forms, solicitations, or advertisements, including business cards or websites, and any other documents as established by rule or order of the commissioner. [L Sp 2009, c 32, pt of §2]



§454F-20 - Report to Nationwide Mortgage Licensing System.

[§454F-20]  Report to Nationwide Mortgage Licensing System.  Notwithstanding any other law to the contrary, the commissioner is required to regularly report violations of this chapter, as well as enforcement actions and other relevant information, to the Nationwide Mortgage Licensing System subject to the confidentiality provisions contained in section 454F-14. [L Sp 2009, c 32, pt of §2]



§454F-21 - Fees and costs.

[§454F-21]  Fees and costs.  (a)  Each application for a mortgage loan originator license shall be accompanied by an application fee of $250, or an amount as the commissioner shall establish by rule pursuant to chapter 91.

(b)  Upon obtaining approval for a license, an initial license fee shall be paid to the commissioner in the amount of $175 or an amount as the commissioner shall establish by rule pursuant to chapter 91.

(c)  By December 31 of each year, every mortgage broker and loan originator licensed under this chapter shall pay an annual license renewal fee of $325, or an amount as the commissioner shall establish by rule pursuant to chapter 91. [L Sp 2009, c 32, pt of §2]






CHAPTER 454M - MORTGAGE SERVICERS

§454M-1 - Definitions.

[§454M-1]  Definitions.  In this chapter, unless the context or subject matter otherwise requires:

"Applicant" means a person applying for a license under this chapter.

"Borrower" means the obligor, maker, cosigner, or guarantor under a mortgage agreement.

"Commissioner" means the commissioner of financial institutions of this State.

"License" means a license issued under this chapter.

"Licensee" means a person licensed or required to be licensed under this chapter.

"Mortgage servicer" means the person responsible for receiving any scheduled periodic payments from a borrower pursuant to the terms of any residential mortgage loan, including amounts for escrow accounts under Section 10 of the Real Estate Settlement Procedures Act, 12 United States Code Section 2609, and for making the payments to the owner of the loan or other third parties of principal and interest and such other payments with respect to the amounts received from the borrower as may be required pursuant to the terms of the mortgage servicing loan documents or servicing contract.  In the case of a home equity conversion mortgage or reverse mortgage as referenced in this chapter, servicing includes making payments to the borrower.

"Person" means an individual, partnership, corporation, association, or other organization.

"Residential mortgage loan" means a mortgage loan, home equity loan, or reverse mortgage loan, that is secured by a first or subordinate lien on residential real property located in Hawaii, including a refinancing of any secured loan on residential real property located in Hawaii, upon which:

(1)  There is or will be constructed a structure or structures designed principally for occupancy by one to four families, including individual units of condominiums and cooperatives; or

(2)  A manufactured home is located or will be placed on the real property, using proceeds of the loan. [L 2009, c 106, pt of §1]



§454M-2 - License required.

[§454M-2]  License required.  (a)  No person except those exempted under this chapter shall engage in the business of mortgage servicing without a license as provided in this chapter.

(b)  A person is engaged in the business of mortgage servicing if the person provides those services in this State even if the person providing services has no physical presence in the State. [L 2009, c 106, pt of §1]



§454M-3 - Exemptions.

[§454M-3]  Exemptions.  This chapter shall not apply to the following:

(1)  Any persons chartered or authorized under the laws of any state or federal law to engage in the activity of an insured depository institution as defined in Title 12 United States Code Section 1813(c)(2), including banks or savings associations, and operating subsidiaries of an insured depository institution;

(2)  Trust companies, credit unions, insurance companies, and financial service loan companies licensed by the State;

(3)  The Federal Deposit Insurance Corporation, in connection with assets acquired, assigned, sold, or transferred pursuant to Section 13(c) of the Federal Deposit Insurance Act or as receiver or conservator of an insured depository institution;

(4)  The Federal National Mortgage Association; the Federal Home Loan Mortgage Corporation; the Federal Deposit Insurance Corporation; the United States Department of Housing and Urban Development, and the Government National Mortgage Association and the Federal Housing Administration, and cases in which a mortgage insured under the National Housing Act, 12 United States Code Section 1701 et seq., is assigned to the United States Department of Housing and Urban Development; the National Credit Union Administration; the Farmers Home Administration or its successor agency under Public Law 103-354; and the Department of Veterans Affairs, in any case in which the assignment, sale, or transfer of the servicing of the mortgage loan is preceded by termination of the contract for servicing the loan for cause, commencement of proceedings for bankruptcy of the servicer, or commencement of proceedings by the Federal Deposit Insurance Corporation for conservatorship or receivership of the servicer or an entity by which the servicer is owned or controlled; and

(5)  Any person making or acquiring contemporaneously no more than five residential mortgage loans with that person's own funds for that person's own investment. [L 2009, c 106, pt of §1]



§454M-4 - License; fees; renewals.

[§454M-4]  License; fees; renewals.  (a)  An applicant for licensure shall file an application on a form prescribed by the commissioner and shall pay an application fee of $500.  Each license shall expire on June 30 of each calendar year.  A license may be renewed by filing a renewal statement on a form prescribed by the commissioner and paying a renewal fee of $250, on or before July 1 for licensure for the following year.

(b)  The applicant shall submit any other information that the commissioner may require, including:

(1)  The applicant's form and place of organization;

(2)  The applicant's tax identification number; and

(3)  The applicant's proposed method of doing business.

The applicant shall disclose whether the applicant or any of its officers, directors, employees, managers, agents, partners, or members has ever been issued or been the subject of an injunction or administrative order pertaining to any aspect of the lending business, has ever been convicted of a misdemeanor involving the lending industry or any aspect of the lending business, or has ever been convicted of any felony. [L 2009, c 106, pt of §1]



§454M-5 - Duties of a mortgage servicer; disclosures; good faith.

[§454M-5]  Duties of a mortgage servicer; disclosures; good faith.  (a)  A mortgage servicer licensed or acting under this chapter, in addition to duties imposed by law, shall:

(1)  Safeguard and account for any money handled for the borrower;

(2)  Act with reasonable skill, care, timeliness, promptness, and diligence;

(3)  Disclose to the commissioner in the application and yearly renewal a complete, current schedule of the ranges of costs and fees it charges borrowers for its servicing-related activities; and

(4)  File with the commissioner upon request a report in a form and format acceptable to the director detailing the servicer's activities in this State, including:

(A)  The number of mortgage loans the servicer is servicing;

(B)  The type and characteristics of such loans in this State;

(C)  The number of serviced loans in default, along with a breakdown of thirty-, sixty-, and ninety-day delinquencies;

(D)  Information on loss mitigation activities, including details on workout arrangements undertaken;

(E)  Information on foreclosures commenced in this State; and

(F)  Any other information that the commissioner may require.

(b)  At the time a servicer accepts assignment of servicing rights for a mortgage loan, the servicer shall disclose to the borrower all of the following:

(1)  Any notice required by the Real Estate Settlement Procedures Act, 12 United States Code Section 2601 et seq., or by regulations promulgated thereunder;

(2)  A schedule of the ranges and categories of its costs and fees for its servicing-related activities, which shall comply with this chapter and which shall not exceed those reported to the commissioner; and

(3)  A notice in a form and content acceptable to the commissioner that the servicer is licensed by the commissioner and that complaints about the servicer may be submitted to the commissioner.

(c)  In the event of a delinquency or other act of default on the part of the borrower, the servicer shall act in good faith to inform the borrower of the facts concerning the loan and the nature and extent of the delinquency or default, and, if the borrower replies, shall negotiate with the borrower, subject to the servicer's duties and obligations under the mortgage servicing contract, if any, to attempt a resolution or workout relating to the delinquency. [L 2009, c 106, pt of §1]



§454M-6 - Prohibited activities.

[§454M-6]  Prohibited activities.  It shall be unlawful for any mortgage servicer in the course of any mortgage loan transaction:

(1)  To misrepresent or conceal material facts, to make false promises, or to pursue a course of misrepresentation through its agents or otherwise;

(2)  To engage in any transaction, practice, or course of business that is not in good faith, does not constitute fair dealing, or that constitutes a fraud upon any person, in connection with the servicing, purchase, or sale of any mortgage loan;

(3)  To fail to comply with the mortgage loan servicing transfer, escrow account administration, or borrower inquiry response requirements imposed by Sections 6 and 10 of the Real Estate Settlement Procedures Act, 12 United States Code Sections 2605 and 2609, and regulations adopted thereunder by the Secretary of Housing and Urban Development; or

(4)  To fail to comply with applicable federal laws and regulations related to mortgage servicing. [L 2009, c 106, pt of §1]



§454M-7 - License sanctions; suspension, revocation, denial, condition, and refusal to renew, reinstate, or restore.

[§454M-7]  License sanctions; suspension, revocation, denial, condition, and refusal to renew, reinstate, or restore.  In addition to any other actions authorized by law, the commissioner may suspend, revoke, deny, condition in any manner, or refuse to renew, reinstate, or restore, any license issued under this chapter, or fine any person holding a license issued under this chapter, for any violation of this chapter.  All such orders shall be made pursuant to chapter 91. [L 2009, c 106, pt of §1]



§454M-8 - Powers of commissioner.

[§454M-8]  Powers of commissioner.  In addition to any other acts or conditions provided by law, the commissioner may:

(1)  Adopt, amend, or repeal rules, issue declaratory rulings or informal nonbinding interpretations, and investigate and act upon written consumer complaints;

(2)  Grant, deny, forfeit, renew, reinstate, or restore the license of any mortgage servicer;

(3)  Revoke, suspend, or otherwise limit the license of any mortgage servicer for any violation of the provisions in this chapter, or any rule or order of, or agreement with the commissioner;

(4)  Report any violation of this chapter or violation of federal or state law to the United States Commissioner of Housing and Urban Development or other federal agency having jurisdiction over the licensee;

(5)  Investigate and conduct hearings regarding any violation of this chapter, or any rule or order of or agreement with the commissioner; and

(6)  Do any and all things necessary or incidental to the exercise of the commissioner's power and duties, including the authority to conduct contested case proceedings under chapter 91. [L 2009, c 106, pt of §1]



§454M-9 - Private right of action.

[§454M-9]  Private right of action.  Nothing in this chapter shall be construed to preclude any individual or entity that suffers loss as a result of a violation of this chapter from maintaining a civil action to recover damages and, as provided by statute, attorney's fees. [L 2009, c 106, pt of §1]



§454M-10 - Penalty.

[§454M-10]  Penalty.  Any person who violates any provision of this chapter may be subject to an administrative fine of not more than $5,000 for each violation. [L 2009, c 106, pt of §1]



§454M-11 - Compliance resolution fund.

[§454M-11]  Compliance resolution fund.  Any law to the contrary notwithstanding, fees and fines collected by the commissioner shall be deposited into the compliance resolution fund established pursuant to section 26-9(o). [L 2009, c 106, pt of §1]






CHAPTER 455 - NATUROPATHIC MEDICINE

§455-1 - Definitions.

§455-1  Definitions.  As used in this chapter:

"Behavioral medicine" means therapy techniques including biofeedback, relaxation training, hypnosis, mindfulness-based stress reduction, and cognitive therapy.

"Board" means the board of naturopathic medicine.

"Common diagnostic procedures" means the use of venipuncture consistent with the practice of naturopathic medicine, commonly used diagnostic modalities consistent with naturopathic practice, taking of health history, physical examination, radiography, laboratory medicine, and obtaining samples of human tissue as authorized as a minor office procedure.

"Department" means the department of commerce and consumer affairs.

"Diagnosis" means using all recognized and accepted physical and laboratory diagnostic procedures including the taking of blood for diagnostic purposes.

"Disaster condition" means a sudden catastrophic event that overwhelms public order, causes loss of property or life, and exceeds or disrupts the capabilities of available medical resources to provide medical care within a community.

"Homeopathic" means minute doses of substances that have been highly diluted and shaken according to standardized pharmaceutical methods.

"Hygiene and immunization" means the use of preventative techniques including personal hygiene, asepsis, public health, and, to the extent allowed by rule, immunizations.

"Legend drug" means any drug falling within section 503(b)(1) of the federal Food, Drug and Cosmetic Act and which is required to be labeled with the statement "Rx only".

"Manual manipulation" or "mechanotherapy" means manipulation of a part or the whole of the body by hand or mechanical means.

"Minor office procedures" means care and procedures relative to superficial lacerations, lesions, and abrasions, and the removal of foreign bodies located in superficial structures not including the eye; and the topical and parenteral use of substances consistent with the practice of naturopathic medicine, in accordance with rules established by the board.

"Naturopathic formulary" means vitamins, minerals, dietary supplements, botanical medicines, homeopathic medicines, hormones, and those legend drugs consistent with naturopathic medical practice.

"Naturopathic medicine" means the practice of the art and science of diagnosis, prevention, and treatment of disorders of the body by support, stimulation, or both, of the natural processes of the human body.  The practice of naturopathic medicine includes the prescription, administration, dispensing, and use of nutrition and food science, physical modalities, manual manipulation, parenteral therapy, minor office procedures, naturopathic formulary, hygiene and immunization, contraceptive devices, common diagnostic procedures, and behavioral medicine of the type taught in education and training at naturopathic medical colleges; provided that the use of parenteral therapy and performance of minor office procedures shall not be allowed until the board adopts rules in accordance with chapter 91 pursuant to section 455-6.

"Naturopathic physician" means a person who holds a current license issued under this chapter to practice naturopathic medicine.

"Nutrition and food science" means the prevention and treatment of disease or other human conditions through the use of diet.

"Parenteral therapy" means the administration of substances by means other than through the gastrointestinal tract, including intravenous, subcutaneous and intramuscular injection.

"Physical modalities" means use of physical, chemical, electrical, and other means, including but not limited to heat, cold, air, light, including lasers, water in any of its forms, sound, massage, and therapeutic exercise.

"Radiography" means the ordering of radiographic diagnostic and other imaging studies, including but not limited to computed tomography scans, x-rays, magnetic resonance imaging, positron emission tomography scans, and ultrasounds.  The term also means and includes the taking and interpreting of x-rays. [L 1925, c 77, pt of §1; RL 1935, §1300; RL 1945, §2651; RL 1955, §66-1; HRS §455-1; am L 1986, c 76, §5; am L 1987, c 281, §2(1); am L 1994, c 71, §1; am L Sp 2009, c 22, §3]

Attorney General Opinions

Performance of surgery and use of drugs in practice prohibited.  Att. Gen. Op. 86-7.



§455-1.5 - Exceptions; scope of chapter.

[§455-1.5]  Exceptions; scope of chapter.  Nothing in this chapter shall be construed to prohibit or restrict:

(1)  The practice of a profession by individuals who are licensed, certified, or registered under the laws of this State who are performing services within their authorized scope of practice;

(2)  The practice of naturopathic medicine by an individual employed by the government of the United States while the individual is engaged in the performance of duties required of the individual by the laws and regulations of the United States;

(3)  The practice of naturopathic medicine by students enrolled in a school that meets the requirements of section 455-3.  The performance of naturopathic medicine by students shall be pursuant to a course of instruction or assignments from an instructor and under the supervision of an instructor who is a naturopathic physician licensed pursuant to this chapter; and

(4)  The practice by a doctor of naturopathic medicine duly registered or licensed in another state, territory, or the District of Columbia who is called into this State for consultation with a licensed naturopathic physician, including in-person, mail, electronic, telephonic, fiber-optic, or other telemedicine consultation; provided that:

(A)  The naturopathic physician from another state shall not open an office, appoint a place to meet patients, or receive calls within this State for the provision of care for a patient who is located in this State; and

(B)  The licensed naturopathic physician of this State retains control and remains responsible for the provision of care for the patient who is located in this State. [L Sp 2009, c 22, pt of §1]



§455-2 - Licensing application and requirements; fees.

§455-2  Licensing application and requirements; fees.  (a)  Any person desiring to practice naturopathic medicine shall be licensed under this chapter.  To obtain a license under this chapter, a person shall submit a completed application prescribed by the board; provide the information required under this chapter, rules of the board, and other applicable laws and rules; and pay a nonrefundable application fee and other fees provided in rules adopted by the department in accordance with chapter 91.

(b)  To qualify for licensure, an applicant shall have met the education, examination, and other requirements prescribed by this chapter, the rules of the board, and other applicable laws and rules. [L 1925, c 77, pt of §1; RL 1935, §1301; am L 1937, c 221, §1; RL 1945, §2652; RL 1955, §66-2; am L 1957, c 316, §6; am L Sp 1959 2d, c 1, §15; am L 1963, c 114, §3; HRS §455-2; am L 1969, c 106, §1; am L 1982, c 204, §8; am L 1984, c 7, §38; am L 1986, c 76, §6; am L 1987, c 281, §2(2); am L 2002, c 14, §1; am L Sp 2009, c 22, §4]

Cross References

Professional testing services, see §26-9.



§455-3 - Education requirements.

§455-3  Education requirements.  Each applicant shall be a graduate of a school, university, or college of naturopathic medicine that has received candidacy status with, or has been accredited by, a regional or a national accrediting body recognized by the United States Department of Education; provided that any applicant who graduated from a college of naturopathic medicine prior to 1987 shall be deemed qualified if the college was approved by the board prior to 1987 and has been accredited by a regional or national accrediting body recognized by the United States Department of Education. [L 1925, c 77, pt of §1; RL 1935, §1302; am L 1935, c 221, §2; RL 1945, §2653; am L 1949, c 214, §1; RL 1955, §66-3; HRS §455-3; am L 1985, c 66, §1; am L 1986, c 76, §7; am L 1987, c 281, §2(3); am L 1991, c 38, §1; am L 1994, c 29, §1; am L 2002, c 14, §2; am L Sp 2009, c 22, §5]



§455-4 - State board of naturopathic medicine.

§455-4  State board of naturopathic medicine.  The governor shall appoint the board of naturopathic medicine, consisting of five members.  Each member shall serve until the member's successor is appointed and qualified.  Three members of the board, before appointment, shall have been licensed as a naturopathic physician in the State and two shall be public members.  The members of the board may elect a chairperson and a vice-chairperson who shall each serve one year or until a successor is elected. [L 1937, c 221, §3; RL 1945, §2654; RL 1955, §66-4; am L Sp 1959 2d, c 1, §5; HRS §455-4; am L 1978, c 208, §6; gen ch 1985; am L 1986, c 76, §8; am L 1992, c 9, §1 and c 202, §103; am L Sp 2009, c 22, §6]

Cross References

Departmental administration, see §§26-9 and 26-35.



§455-5 - REPEALED.

§455-5  REPEALED.  L 1992, c 9, §2.



§455-6 - Powers and authority of the board.

§455-6  Powers and authority of the board.  In addition to any other powers and duties authorized by law, the board may:

(1)  Adopt and use a seal to be affixed to all official acts of the board;

(2)  Adopt, amend, or repeal rules in accordance with chapter 91 to carry out the purposes of this chapter; provided that all rules shall be approved by the governor and the director of commerce and consumer affairs; and provided further that the rules:

(A)  May forbid acts or practices deemed by the board to be detrimental to the accomplishment of the purpose of this chapter;

(B)  Shall establish standards of practice, care, and ethics; and

(C)  Shall establish the education and training requirements for parenteral therapy and the standards to administer parenteral therapy, and establish examination standards and require the passage of an examination on minor office procedures, which standards and requirements shall take effect after December 31, 2009;

(3)  Develop standards for licensure;

(4)  Issue, renew, suspend, and revoke licenses and fine licensees;

(5)  Investigate and conduct hearings regarding any violation of this chapter and any rules of the board;

(6)  Maintain a record of its proceedings;

(7)  Annually establish and publish a naturopathic formulary that has been approved by the board for prescription, administration, or dispensing by naturopathic physicians; and

(8)  Do all things necessary to carry out the functions, powers, and duties set forth in this chapter. [L 1949, c 214, §2; RL 1955, §66-6; am L Sp 1959 2d, c 1, §19; HRS §455-6; am L 1969, c 106, §2; am L 1974, c 205, §2(16); am L 1978, c 162, §2; am L 1986, c 76, §10; am L 1987, c 281, §2(4); am L 1992, c 202, §104; am L Sp 2009, c 22, §7]



§455-7 - Examination requirements.

§455-7  Examination requirements.  (a)  The board shall specify the examination for licensure in its rules.

(b)  The board shall contract with a professional testing agency to prepare, administer, and grade each part of the examination for licensure.  Each applicant shall pass the examination that has been developed, validated, and tested for reliability by a professional testing agency selected by the board.  The board shall provide in its rules the passing scores for each part of the examination.

(c)  To be eligible to take the examination for licensure, an applicant shall have met the education requirements specified in section 455-3.

(d)  An applicant may apply to take the examination for licensure and pay any required examination fees directly to the professional testing agency.

(e)  The board shall set forth the requirements and limitations for reexamination, if any, in its rules. [L 1937, c 221, §5; RL 1945, §2656; RL 1955, §66-7; am L Sp 1959 2d, c 1, §19; HRS §455-7; am L 1969, c 106, §3; am L 1978, c 162, §3; am L 1985, c 66, §2; gen ch 1985; am L 1986, c 76, §11; am L 1987, c 281, §2(5); am L 1989, c 84, §1; am L 2002, c 14, §3]

Cross References

Disposal of examination papers, see §94-5.

Professional testing services, see §26-9.



§455-8 - License to practice; biennial registration.

§455-8  License to practice; biennial registration.  Licenses to practice naturopathic medicine shall be issued by the board to those who qualify according to this chapter.  Naturopathic physicians licensed under this chapter shall observe and be subject to all state requirements relative to reporting births and all matters pertaining to the public health with equal rights and obligations as physicians, surgeons, and practitioners of other schools of medicine.  These equal rights shall apply to all matters of public health, including the performance of medical examinations and evaluations.  Every licensee shall renew the licensee's license on or before December 31 of each odd-numbered year.  Failure to renew the license on or before December 31 of each odd-numbered year shall automatically constitute a forfeiture of the license; provided that the license shall be restored upon written application therefor together with payment of the renewal fee, all delinquent fees, and a penalty fee. [L 1925, c 77, pt of §1; RL 1935, §1303; am L 1937, c 221, §6; RL 1945, §2657; RL 1955, §66-8; am L 1957, c 316, §7; am L Sp 1959 2d, c 1, §19; HRS §455-8; am L 1969, c 106, §4; am L 1975, c 118, §18; am L 1978, c 162, §4; am L 1982, c 112, §5; am L 1984, c 7, §39; am L 1986, c 76, §12; am L 1990, c 77, §1; am L Sp 2009, c 22, §8]



§455-8.4 - Public health emergency; temporary and limited license for licensed out-of-state naturopathic physicians.

[§455-8.4]  Public health emergency; temporary and limited license for licensed out-of-state naturopathic physicians.  (a)  If a public health emergency or disaster condition is declared by the governor, the board shall allow naturopathic physicians licensed in another state to provide temporary and limited naturopathic medicine in Hawaii under special provisions during the period of the declared public health emergency or disaster condition, subject to limitations and conditions as the governor and the board may prescribe.

(b)  A limited and temporary license issued pursuant to this section shall be valid only for the period of the declared public health emergency or disaster condition.

(c)  Out-of-state naturopathic physicians shall submit to the board the following information:

(1)  Verification of a valid, permanent, current, and unrestricted license to practice naturopathic medicine in another state which is not the subject of a pending investigation by a state medical board, or another state or federal agency; and

(2)  A valid United States passport or state-issued driver's license for photo identification. [L Sp 2009, c 22, pt of §1]



§455-8.5 - REPEALED.

§455-8.5  REPEALED.  L 1992, c 202, §214.



§455-9 - Penalty.

§455-9  Penalty.  Any person except a licensed naturopathic physician who practices, attempts to practice, or advertises the practice of naturopathic medicine, or any person who buys, sells, or fraudulently obtains any diploma or license to practice naturopathic medicine whether recorded or not, or any person who uses the title "natureopath", "naturopath", "doctor of naturopathy", "doctor of naturopathic medicine", "naturopathic healthcare", "naturopathic physician", "naturopathic medicine", "naturopathy", "naturopathic doctor", or "N.D.", or any word or title to induce the belief that the person is engaged in the practice of naturopathic medicine without complying with this chapter, or any person who violates this chapter, shall be fined a sum of not less than $500 nor more than $10,000 for each violation, which sum shall be collected in a civil action brought by the attorney general or the department on behalf of the State. [L 1925, c 77, pt of §1; RL 1935, §1304; RL 1945, §2658; RL 1955, §66-9; HRS §455-9; am L 1978, c 162, §5; gen ch 1985; am L 1986, c 76, §13; am L 1989, c 85, §1; am L Sp 2009, c 22, §9]



§455-10 - Remedies or penalties cumulative.

[§455-10]  Remedies or penalties cumulative.  Unless otherwise expressly provided, the remedies or penalties provided by this chapter are cumulative to each other and to the remedies or penalties available under all other laws of this State. [L 1986, c 76, §4]



§455-11 - Discipline; grounds; proceedings; hearings.

§455-11  Discipline; grounds; proceedings; hearings.  (a)  In addition to any other actions authorized by law, the board shall have the power to deny, revoke, suspend, or refuse to renew any license to practice naturopathic medicine applied for or issued by the board in accordance with this chapter, and to fine or otherwise discipline a licensee for any cause authorized by law, including but not limited to the following:

(1)  Procuring, or aiding or abetting in procuring, a criminal abortion;

(2)  Employing any person to solicit patients;

(3)  Obtaining a fee on the assurance that a manifestly incurable disease can be permanently cured;

(4)  Betraying a patient's confidence;

(5)  Making any untruthful and improbable statement in advertising one's naturopathic practice or business;

(6)  False, fraudulent, or deceptive advertising;

(7)  Being habituated to the excessive use of drugs or alcohol; or being addicted to, dependent on, or an habitual user of a narcotic, barbiturate, amphetamine, hallucinogen, or other drug having similar effects;

(8)  Practicing naturopathic medicine while the ability to practice is impaired by alcohol, drug, physical disability, or mental instability;

(9)  Procuring a license through fraud, misrepresentation, or deceit or knowingly permitting an unlicensed person to perform activities requiring a license;

(10)  Professional misconduct or gross carelessness or manifest incapacity in the practice of naturopathic medicine;

(11)  Conduct or practice contrary to recognized standard of ethics of the naturopathic profession;

(12)  Using medical service or treatment which is inappropriate or unnecessary;

(13)  Submitting to or filing with the board any notice, statement, or other document required under this chapter which is false or untrue or contains any material misstatement of fact;

(14)  Failure to report to the board any disciplinary action taken against the licensee in another jurisdiction within thirty days after the disciplinary action becomes final;

(15)  Using the title "physician" without clearly identifying oneself as being a naturopathic physician;

(16)  Prescribing, administering, and dispensing naturopathic formulary that are not included in the formulary established by the board under section 455-6; and

(17)  Violation of any provision of this chapter or rules adopted under this chapter.

(b)  Any fine imposed by the board after a hearing in accordance with chapter 91 shall be no less than $500 and no more than $10,000 for each violation. [L 1986, c 76, §2; am L 1992, c 202, §105; am L Sp 2009, c 22, §10]



§455-12 - REPEALED.

§455-12  REPEALED.  L 1992, c 202, §215.






CHAPTER 456 - NOTARIES PUBLIC

§456-1 - Appointment; renewal.

§456-1  Appointment; renewal.  (a)  The attorney general may, in the attorney general's discretion, appoint and commission such number of notaries public for the State as the attorney general deems necessary for the public good and convenience.  The term of office of a notary public shall be four years from the date of the notary's commission, unless sooner removed by the attorney general for cause after due hearing; provided that after due hearing the commission of a notary public may be revoked or otherwise disciplined by the attorney general in any case where any change occurs in the notary's office, occupation, residence, or employment which in the attorney general's judgment renders the holding of such commission by the notary no longer necessary for the public good and convenience.  Each notary shall, upon any change in the notary's office, occupation, residence, or employment, forthwith report the same to the attorney general.

(b)  Each notary public shall be responsible for renewing the notary public's commission on a timely basis and satisfying the renewal requirements provided by law.  The failure to renew a commission in a timely manner may cause the commission to be forfeited, if the attorney general finds that the failure was done knowingly; provided that a forfeited commission may be restored by the attorney general within one year after the date of forfeiture upon compliance with the commission renewal requirements provided by law and upon written application and payment of all applicable fees. [CC 1859, §1266; am L 1887, c 11, §1; RL 1925, §3174; am L 1929, c 3, §1; RL 1935, §5200; am L 1941, c 322, §1; am L 1943, c 173, pt of §1; RL 1945, §7661; am L 1953, c 30, §1; RL 1955, §168-1; am L 1959, c 4, §1; HRS §456-1; am L 1978, c 122, §1; gen ch 1985; am L 1998, c 290, §2]

Cross References

Hearings, see chapter 91.

Legislators not disqualified, see Const. Art. III, §8.



§456-1.5 - Powers and duties of the attorney general.

[§456-1.5]  Powers and duties of the attorney general.  In addition to any other powers and duties authorized by law, the attorney general shall have all powers necessary or convenient to effectuate the purposes of this chapter, including, without limitation, the following powers:

(1)  Issue notary public commissions to applicants pursuant to this chapter;

(2)  Adopt, amend, or repeal rules pursuant to chapter 91;

(3)  Suspend or revoke any commission for any cause prescribed by this chapter or for any violation of the rules adopted pursuant to this chapter, and refuse to issue any commission for any cause that would be grounds for suspension or revocation of a commission; and

(4)  Impose administrative fines for any cause prescribed by this chapter or for any violation of the rules adopted pursuant to this chapter. [L 2008, c 175, pt of §2]



§456-1.6 - Definitions.

[§456-1.6]  Definitions.  As used in this chapter, unless the context requires otherwise:

"Alter" means to change by means of erasure, obliteration, deletion, insertion of new content, or transposition of content.

"Personally knowing" means having an acquaintance, derived from association with the individual, which establishes the individual's identity with at least a reasonable certainty.

"Proof of the signer's signature and identity" means proof evidenced by production of a current identification card or document issued by the United States, this State, any other state, or a national government that contains the bearer's photograph and signature. [L 2008, c 175, pt of §2]



§456-2 - Qualifications; oath.

§456-2  Qualifications; oath.  Every person appointed a notary public shall, at the time of the person's appointment, be a resident of the State, possess the other qualifications required of public officers and be at least eighteen years of age.  Every person appointed to that office shall, before entering thereon, take and subscribe an oath for the faithful discharge of the person's duties, which oath shall be filed in the department of the attorney general. [CC 1859, §1267; RL 1925, §3175; RL 1935, §5201; am L 1941, c 322, §2; am L 1943, c 173, pt of §1; RL 1945, §7662; RL 1955, §168-2; am L 1965, c 248, §1; HRS §456-2; am L 1972, c 2, §22; am L 1976, c 146, §1; am L 1978, c 122, §2; gen ch 1985]

Law Journals and Reviews

For discussion of residence qualification, see The New Resident:  Hawaii's Second-Class Citizen, Steven K. Christensen, 5 HBJ 77.



§456-3 - Seal.

§456-3  Seal.  Every notary public shall constantly keep an engraved seal of office or a rubber stamp facsimile seal which shall clearly show, when embossed, stamped, or impressed upon a document, the notary's name, and the words, "notary public" and "State of Hawaii".  The notary public shall authenticate all the notary's official acts, attestations, certificates, and instruments therewith, and shall always add to an official signature the typed or printed name of the notary and a statement showing the date that the notary's commission expires.  Upon resignation, death, expiration of term of office without reappointment, or removal from or abandonment of office, the notary public shall immediately deliver the notary's seal to the attorney general who shall deface or destroy the same.  If any notary fails to comply with this section within ninety days of the date of the notary's resignation, expiration of term of office without reappointment, or removal from or abandonment of office or if the notary's personal representative fails to comply with this section within ninety days of the notary's death, then the notary public or the notary's personal representative shall forfeit to the State not more than $200, in the discretion of the court, to be recovered in an action to be brought by the attorney general on behalf of the State. [CC 1859, §1268; RL 1925, §3176; RL 1935, §5202; am L 1941, c 322, §3; RL 1945, §7663; RL 1955, §168-3; HRS §456-3; am L 1976, c 200, pt of §1; am L 1978, c 122, §3; am L 1984, c 127, §1; gen ch 1985; am L 1986, c 327, §1; am L 1998, c 290, §3]



§456-4 - Filing copy of commission; authentication of acts.

§456-4  Filing copy of commission; authentication of acts.  Each person appointed and commissioned a notary public under this chapter shall forthwith file a literal or photostatic copy of the person's commission, an impression of the person's seal, and a specimen of the person's official signature with the clerk of the circuit court of the circuit in which the notary public resides.  Each person appointed and commissioned a notary public under this chapter may also, at the person's option, file the above-named documents with the clerk of any other circuit court.  Thereafter any clerk, when thereunto requested, shall certify to the official character and acts of any such notary public whose commission, impression of seal, and specimen of official signature is so filed in the clerk's office. [L 1941, c 322, pt of §4; RL 1945, §7664; RL 1955, §168-4; HRS §456-4; am L 1978, c 122, §4; am L 1982, c 45, §1; gen ch 1985]



§456-5 - Official bond.

§456-5  Official bond.  Each notary public forthwith and before entering upon the duties of the notary's office shall execute, at the notary's own expense, an official surety bond which shall be in the sum of $1,000.  Each bond shall be approved by a judge of the circuit court.

The obligee of each bond shall be the State and the condition contained therein shall be that the notary public will well, truly, and faithfully perform all the duties of the notary's office which are then or may thereafter be required, prescribed, or defined by law or by any rule made under the express or implied authority of any statute, and all duties and acts undertaken, assumed, or performed by the notary public by virtue or color of the notary's office.  The surety on any such bond shall be a surety company authorized to do business in the State.  After approval the bond shall be deposited and kept on file in the office of the clerk of the circuit court of the judicial circuit in which the notary public resides.  The clerk shall keep a book to be called the "bond record", in which the clerk shall record such data in respect to each of the bonds deposited and filed in the clerk's office as the attorney general may direct. [L 1941, c 322, pt of §4; RL 1945, §7665; am L 1955, c 104, §2; RL 1955, §168-5; HRS §456-5; am L 1978, c 122, §5; gen ch 1985; am L 1998, c 290, §4]



§456-6 - Liabilities; limitations on; official bond.

§456-6  Liabilities; limitations on; official bond.  (a)  In the performance of a notarial act, a notary's liability shall be limited to a failure by the notary to perform properly the actions required for the jurat, acknowledgment, or other notarial act.  The notary's liability shall not be based on statements in a notarized document apart from the notarial certificate.

(b)  For the official misconduct or neglect of a notary public or breach of any of the conditions of the notary's official bond, the notary and the surety on the notary's official bond shall be liable to the party injured thereby for all the damages sustained.  The party shall have a right of action in the party's own name upon the bond and may prosecute the action to final judgment and execution. [L 1941, c 322, pt of §4; RL 1945, §7666; RL 1955, §168-6; HRS §456-6; gen ch 1985; am L 1996, c 18, §1]



§456-7 - Unauthorized practice as a notary public.

§456-7  Unauthorized practice as a notary public.  (a)  A person commits the offense of unauthorized practice as a notary public if the person knowingly engages in or offers to engage in any duties of the office of a notary public without first complying with all of the following:

(1)  Being appointed and commissioned as a notary public by the attorney general;

(2)  Filing a copy of the person's commission, an impression of the person's seal, and a specimen of the person's official signature with the clerk of the circuit court of the circuit in which the person resides; and

(3)  Executing an official surety bond pursuant to section 456-5.

(b)  Any person who violates this section shall be guilty of a misdemeanor and shall be sentenced in accordance with chapter 706.

(c)  Nothing in this section shall be construed to restrict or to do away with any liability for civil damages. [L 1941, c 322, pt of §4; RL 1945, §7667; RL 1955, §168-7; HRS §456-7; gen ch 1985; am L 2008, c 175, §4]



§456-8 - Rules.

§456-8  Rules.  The attorney general, subject to chapter 91, may prescribe such rules as the attorney general deems advisable concerning the administration of this chapter, the appointment and duties of notaries public, the duties of other officers thereunder, and such measures as may be necessary to prevent the fraudulent use of a notarized document after placement of the notary's seal.  The rules shall have the force and effect of law. [L 1941, c 322, pt of §4; RL 1945, §7668; RL 1955, §168-8; am L 1965, c 96, §110; HRS §456-8; gen ch 1985; am L 1998, c 290, §5; am L 2008, c 175, §5]



§456-9 - Fees and administrative fines.

§456-9  Fees and administrative fines.  (a)  The attorney general shall charge and collect the following fees for:

(1)  Issuing the original commission, $40; and

(2)  Renewing the commission, $40.

Notwithstanding the foregoing, the attorney general may establish and adjust fees pursuant to chapter 91.

(b)  The court fees for filing a copy of a commission and for each certificate of authentication shall be specified by the supreme court.

(c)  The attorney general may impose and collect the following administrative fines for a notary public's failure to:

(1)  Maintain an official seal of one type, either a single engraved seal or a single rubber stamp facsimile seal, on which shall be inscribed the name of the notary public, and the words "notary public" and "State of Hawaii" only, $20;

(2)  Surrender the notary public's seal and certificate to the attorney general within ninety days of resignation, removal from office, or the expiration of a term without renewal, $200;

(3)  Authenticate every acknowledgment or jurat with a certificate that shall be signed and dated by the notary, include the printed name and official stamp or seal of the notary, identify the jurisdiction in which the notarial act is performed, describe in close proximity to the acknowledgment or jurat the document being notarized, and state the number of pages and date of the document, $500;

(4)  Record all of the notary public's transactions as prescribed by section 456-15 and applicable rules, $200;

(5)  Surrender the notary public's record books to the attorney general within ninety days of the end date of the commission, resignation, or removal from office, $500; and

(6)  Notify the attorney general within ten days after loss, misplacement, or theft of the notary public's seal, stamp, or any record book, inform the appropriate law enforcement agency in the case of theft, and deliver a copy of the law enforcement agency's report of the theft to the attorney general, $20.

(d)  The foregoing moneys collected by the attorney general pursuant to this section shall be deposited into the notaries public revolving fund established by section 456-9.5, except that if that fund is terminated, the foregoing moneys shall thereafter be deposited with the director of finance to the credit of the general fund. [L 1941, c 322, pt of §4; RL 1945, §7669; am L 1953, c 30, §2; am L 1955, c 172, §1; RL 1955, §168-9; am L 1959, c 265, §17; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §456-9; am L 1976, c 146, §2; am L 1998, c 290, §6; am L 2008, c 175, §6]

Cross References

Modification of fees, see §92-28.



§456-9.5 - Notaries public revolving fund.

§456-9.5  Notaries public revolving fund.  (a)  There is established in the state treasury the notaries public revolving fund into which shall be deposited:

(1)  All fees, administrative fines, charges, or other payments received pursuant to section 456-9;

(2)  Penalties and fines for violations of section 456-3, 456-7, or 456-16;

(3)  Appropriations made for deposit into the notaries public revolving fund; and

(4)  Interest earned on money in the notaries public revolving fund.

(b)  The notaries public revolving fund shall be administered by the department of the attorney general.  Notwithstanding any law to the contrary, moneys in the notaries public revolving fund shall be used for personnel costs, the acquisition of equipment, and operating and administrative costs deemed necessary by the department of the attorney general to administer this chapter.  The moneys in the fund may also be used to train personnel as the attorney general deems necessary, and for any other activity related to notaries public. [L 1998, c 290, §1; am L 2008, c 175, §7]

Note

Transfer of certain interest earnings to general fund until June 30, 2015.  L 2009, c 79, §30(a)(37).



§456-10 - Duties, by mercantile usage.

§456-10  Duties, by mercantile usage.  It shall be a notary public's duty, when requested, to enter on record all losses or damages sustained or apprehended, by sea or land, and also all averages, and such other matters as, by mercantile usage, appertain to the notary's office, and cause protest thereof to be made, duly and formally. [CC 1859, §1269; RL 1925, §3177; RL 1935, §5203; RL 1945, §7670; RL 1955, §168-10; HRS §456-10; gen ch 1985]



§456-11 - Protests; negotiable paper.

§456-11  Protests; negotiable paper.  All facts, extracts from documents, and circumstances, so noted, shall be signed and sworn to by all the persons appearing to protest.  The notary public shall note, extend, and record the protest so made; and shall grant authenticated copies thereof, under the notary's signature and notarial seal, to those who request and pay for the same.  The notary shall also, in behalf of any person interested, present any bill of exchange, or other negotiable paper, for acceptance or payment to any party on whom the same is drawn or who may be liable therefor; and notify all indorsers or other parties to such bill or paper.  The notary may, in general, do all the acts to be done by notaries public by the usages of merchants, or which are authorized by the laws of the State. [CC 1859, §1270; RL 1925, §3178; RL 1935, §5204; RL 1945, §7671; RL 1955, §168-11; HRS §456-11; gen ch 1985]

Case Notes

Sufficient protest.  9 H. 299.



§456-12 - Protest, evidence of what.

§456-12  Protest, evidence of what.  The protest of any foreign or inland bill of exchange, or promissory note or order, duly certified by any notary public, under the notary's hand and official seal, shall be legal evidence of the facts stated in the protest, as to the same, and also as to the notice given to the drawer or indorser in any court of law. [CC 1859, §1271; RL 1925, §3179; RL 1935, §5205; RL 1945, §7672; RL 1955, §168-12; HRS §456-12; gen ch 1985]



§456-13 - May administer oath.

§456-13  May administer oath.  Every notary public may administer oaths in all cases in which oaths are by law authorized or required to be taken or administered, or in which the administering of an oath may be proper.  All oaths administered before June 23, 1888, by notaries public are declared valid and binding. [L 1888, pt of c 6; RL 1925, §3180; RL 1935, §5206; RL 1945, §7673; RL 1955, §168-13; HRS §456-13]



§456-14 - Notary connected with a corporation or trust company; authority to act.

§456-14  Notary connected with a corporation or trust company; authority to act.  It shall be lawful for any notary public, although an officer, employee, shareholder, or director of a corporation or trust company to take the acknowledgment of any party to any written instrument executed to or by the corporation or trust company, or to administer an oath to any shareholder, director, officer, employee, or agent of the corporation or trust company, or to protest for nonacceptance or nonpayment of bills of exchange, drafts, checks, notes, and other negotiable instruments which may be owned or held for collection by the corporation or trust company; provided it shall be unlawful for any notary public to take the acknowledgment of any party to an instrument, or to protest any negotiable instrument, where the notary is individually a party to the instrument. [L 1961, c 97, §1; Supp, §168-13.5; HRS §456-14]



§456-15 - Record; copies as evidence.

§456-15  Record; copies as evidence.  Every notary public shall record at length in a book of records all acts, protests, depositions, and other things, by the notary noted or done in the notary's official capacity.  For each official act, the notary shall enter in the book:

(1)  The type, date, and time of day of the notarial act;

(2)  The title or type and date of the document or proceeding and the nature of the act, transaction, or thing to which the document relates;

(3)  The signature, printed name, and address of each person whose signature is notarized and of each witness;

(4)  Other parties to the instrument; and

(5)  The manner in which the signer was identified.

All copies or certificates granted by the notary shall be under the notary's hand and notarial seal and shall be received as evidence of such transactions. [CC 1859, §1273; RL 1925, §3181; RL 1935, §5207; RL 1945, §7674; RL 1955, §168-14; HRS §456-15; gen ch 1985; am L 1995, c 141, §2; am L 2008, c 175, §8]



§456-16 - Disposition of records, penalty.

§456-16  Disposition of records, penalty.  The records of each notary public shall be deposited with the office of the attorney general upon the resignation, death, expiration of each term of office, or removal from or abandonment of office.  If any notary fails to comply with this section within ninety days of the date of the resignation, expiration of any term of office, or removal from or abandonment of office or if the notary's personal representative fails to comply with this section within ninety days of the notary's death, then the notary or the notary's personal representative shall forfeit to the State not less than $50 nor more than $500, in the discretion of the court, in an action brought by the attorney general on behalf of the State. [PC 1869, c 77, §§1, 2; am L 1913, c 41, §1; RL 1925, §3182; RL 1935, §5208; am L 1941, c 322, §5; am L 1943, c 173, pt of §1; RL 1945, §7675; RL 1955, §168-15; HRS §456-16; am L 1976, c 200, pt of §1; am L 1978, c 122, §6; am L 1982, c 45, §2; am L 1984, c 127, §2; gen ch 1985; am L 1999, c 19, §1]



§456-17 - Fees.

§456-17  Fees.  Subject to section 456-18, every notary public is entitled to demand and receive the following fees:

For noting the protest of mercantile paper, $5;

For each notice and certified copy of protest, $5;

For noting any other protest, $5;

For every notice thereof, and certified copy of protest, $5;

For every deposition, or official certificate, $5;

For the administration of oath, including the certificate of the oath, $5; for affixing the certificate of the oath to every duplicate original instrument beyond four, $2.50;

For taking any acknowledgment, $5 for each party signing; for affixing to every duplicate original beyond one of any instrument acknowledged before the notary, the notary's certificate of the acknowledgment, $2.50 for each person making the acknowledgment. [CC 1859, §1276; L 1888, pt of c 6; am L 1917, c 132, §1; RL 1925, §3183; RL 1935, §5209; am L 1935, c 147, §1; RL 1945, §7676; am L 1951, c 281, §1; RL 1955, §168-16; HRS §456-17; am L 1976, c 146, §3; am L 1985, c 154, §1; am L 1995, c 141, §3]

Cross References

Modification of fees, see §92-28.



§456-18 - Notaries in government service.

§456-18  Notaries in government service.  Except as otherwise provided for by law, the head of every department (which term as used in this chapter includes any department, board, commission, bureau, or establishment of the United States, or of the State, or any political subdivision thereof) may designate one or more of the head of every department's subordinates to be a notary public who, upon duly qualifying and receiving a commission as a notary public in government service, shall perform, without charge, the services of a notary public in all matters of business pertaining to the State, any political subdivision thereof, or the United States.

Any provision of this chapter to the contrary notwithstanding, a subordinate so designated and thus qualified and commissioned as a notary public in government service shall:

(1)  Be authorized to perform the duties of a notary public in one or more of the judicial circuits of the State as the attorney general shall designate;

(2)  Not be required to:

(A)  Pay any fee to the clerk of any circuit court for filing a copy of the notary's commission;

(B)  Pay any fee to the attorney general for the issuance of the notary's commission or the renewal thereof; or

(C)  Furnish and file an official bond unless that bond is required by the head of the department in which the notary is a subordinate, in which event, the expense of furnishing any such bond shall be borne by the department concerned; and

(3)  Not demand or receive any fee for the notary's service as a notary public; provided that where the occasion, in the judgment of the head of the department, is deemed one of urgent necessity and convenience, the notary may, but shall not be compelled to, administer oaths or take acknowledgments in nongovernmental matters, for which services the prescribed fees shall be demanded and received as governmental realizations and covered into the notaries public revolving fund established by section 456-9.5, except that if that fund is terminated, the fees shall thereafter be deposited into the general fund of the State; provided further that with the prior written approval of the attorney general, the notary public, upon paying the fees prescribed by law and upon executing, depositing, and filing at the notary's own expense, the required official bond, may demand or receive the fees prescribed by law for services rendered by the notary in matters not pertaining to such public business. [L 1931, c 136, §1; RL 1935, §5210; am L 1941, c 322, §6; am L 1943, c 173, pt of §1; RL 1945, §7677; RL 1955, §168-17; HRS §456-18; gen ch 1985; am L 1998, c 290, §7]



§456-19 - Notary signing for disabled person.

[§456-19]  Notary signing for disabled person.  A notary may sign the name of a person physically unable to sign or to make a mark on a document presented for notarization; provided that the notary is satisfied that the person has voluntarily given consent for the notary to sign on the person's behalf, if the notary writes, in the presence of the person:  "Signature affixed by notary pursuant to section 456-19, Hawaii Revised Statutes." beneath the signature, and if a doctor's written certificate is provided to the notary certifying that the person is unable to physically sign or make a mark because of the disability, and that the person is capable of communicating the person's intentions. [L 1995, c 141, §1]



§456-20 - Failure to verify identity and signature.

[§456-20]  Failure to verify identity and signature.  (a)  A person commits the offense of failure to verify identity and signature if the person is a commissioned notary public and knowingly notarizes a document and:

(1)  If a witness to the signing of the instrument, fails to verify the identity of the signer by personally knowing the signer or by comparing the personal appearance of the signer with satisfactory proof of the signer's identity; or

(2)  If not a witness to the signing of the instrument, fails to verify the identity of the signer by personally knowing the signer or by comparing the personal appearance of the signer with satisfactory proof of the signer's identity; or fails to verify the signature of the signer by recognizing the signature of the signer by personal familiarity with the signature, or by comparing the signature with satisfactory proof of the signer's signature.

(b)  Any person who violates this section shall be guilty of a misdemeanor and shall be sentenced in accordance with chapter 706.

(c)  A conviction under this section shall result in the automatic revocation of the notary public's commission. [L 2008, c 175, pt of §2]



§456-21 - Failure to authenticate with a certification statement.

[§456-21]  Failure to authenticate with a certification statement.  (a)  A person commits the offense of failure to authenticate with a certification statement if the person is a commissioned notary public and knowingly notarizes a document and fails to include any of the following in the notary certification:

(1)  Date of notarization and signature of the notary public;

(2)  The printed name and stamp or seal of the notary public;

(3)  Identification of the jurisdiction in which the notarial act is performed;

(4)  Identification or description of the document being notarized, placed in close proximity to the acknowledgment or jurat; and

(5)  A statement of the number of pages and date of the document.

(b)  Any person who violates this section shall be guilty of a misdemeanor and shall be sentenced in accordance with chapter 706.

(c)  A conviction under this section shall result in the automatic revocation of the notary public's commission. [L 2008, c 175, pt of §2]






CHAPTER 457 - NURSES

§457-1 - Purpose.

§457-1  Purpose.  In order to safeguard life and health, any person practicing or offering to practice as an advanced practice registered nurse, a registered nurse, or a licensed practical nurse in this State for compensation shall be required to submit evidence that the person is qualified to so practice, and shall be recognized or licensed as provided in this chapter.  It shall be unlawful for any person not recognized or licensed under this chapter to practice or offer to practice nursing as an advanced practice registered nurse, a registered nurse, or a licensed practical nurse; or to use any sign, card, or device, or in any manner indicate or imply that the person is an advanced practice registered nurse, a registered nurse, or a licensed practical nurse. [L 1970, c 71, pt of §1; am L 1983, c 119, §1; am L 2004, c 88, §1]



§457-2 - Definitions.

§457-2  Definitions.  As used in this chapter unless the content otherwise requires:

"Advanced practice registered nurse" means a registered nurse who has met the qualifications for advanced practice registered nurse set forth in this chapter and through rules of the board, which shall include educational requirements.

"Board" means the state board of nursing.

"Nurse" means a person licensed under this chapter or a person who holds a license under the laws of another state or territory of the United States that is equivalent to a license under this chapter.

"Telehealth" means the use of electronic information and telecommunication technologies to support long-distance clinical health care, patient and professional health-related education, public health and health administration, to the extent that it relates to nursing.

"The practice of nursing as a licensed practical nurse" means the performance of those acts commensurate with the required educational preparation and demonstrated competency of the individual, whereby the individual shall be accountable and responsible to the consumer for the quality of nursing care rendered.  The foregoing may include, but not be limited to, implementation of basic nursing procedures in the plan of care; or observing and caring for individuals at all levels of the health spectrum, giving counsel and acting to safeguard life and health and functioning as a part of the health care team, under the direction of a dentist, medical doctor or osteopath, registered nurse, or podiatrist licensed in accordance with chapter 448, 453, 457, or 463E; or administration of treatment and medication as prescribed; or promotion of health maintenance of individuals, families, or groups; or teaching and supervision of auxiliary personnel.

"The practice of nursing as a registered nurse" means the performance of professional services commensurate with the educational preparation and demonstrated competency of the individual having specialized knowledge, judgment, and skill based on the principles of the biological, physical, behavioral, and sociological sciences and nursing theory, whereby the individual shall be accountable and responsible to the consumer for the quality of nursing care rendered.  The foregoing may include, but not be limited to, observation, assessment, development, implementation, and evaluation of a plan of care, health counseling, supervision and teaching of other personnel, and teaching of individuals, families, and groups in any stage of health or illness; or administration, supervision, coordination, delegation, and evaluation of nursing practice; or provisions of health care to the patient in collaboration with other members of the health care team as autonomous health care professionals providing the nursing component of health care; or utilization of reasonable judgment in carrying out prescribed medical orders of a licensed dentist, medical doctor or osteopath, or podiatrist licensed in accordance with chapter 448, 453, or 463E or the orders of an advanced practice registered nurse recognized in accordance with this chapter. [L 1970, c 71, pt of §1; am L 1985, c 238, §1; am L 1994, c 277, §§3, 4; am L 1996, c 150, §1; am L 2000, c 9, §1; am L 2009, c 11, §61]

Note

The 2009 amendment is retroactive to April 3, 2008.  L 2009, c 11, §76(2).

Cross References

Practice of telemedicine by physicians, see §453-1.3.



§457-3 - State board of nursing; appointment; term of office.

§457-3  State board of nursing; appointment; term of office.  The board shall consist of nine members as follows:

(1)  Six shall be registered nurses, one of whom shall be recognized as an advanced practice registered nurse in this State;

(2)  One shall be a licensed practical nurse; and

(3)  Two shall be public members.

Both nursing education and direct providers of nursing services shall be represented on the board.  The term of office for members of the board shall be three years.  No member shall be appointed to more than two consecutive terms or serve more than six consecutive years.  Six members of the board shall be residents of the city and county of Honolulu and three shall be residents of counties other than the city and county of Honolulu. [L 1970, c 71, pt of §1; am L 1978, c 208, §7; am L 1992, c 202, §106; am L 1994, c 277, §5; am L 2000, c 61, §1]



§457-4 - Qualifications of board members.

§457-4  Qualifications of board members.  (a)  Each member of the board shall be a resident of this State.

Each registered nurse member of the board shall also:

(1)  Be a graduate of a state-accredited educational program to prepare for becoming a registered nurse and have at least a bachelor's degree in nursing but preferably a graduate degree in nursing;

(2)  Have a current, unencumbered license as a registered nurse in the State; and

(3)  Have at least five years of experience after graduation in the practice of nursing as a registered nurse and at least three years of active nursing experience as a registered nurse immediately preceding appointment or reappointment.

(b)  Each licensed practical nurse member of the board shall also:

(1)  Be a graduate of a state-accredited educational program to prepare for becoming a licensed practical nurse;

(2)  Have a current, unencumbered license as a licensed practical nurse in the State; and

(3)  Have at least five years of successful experience in the practice of nursing as a licensed practical nurse after graduation and at least three years of active nursing experience as a licensed practical nurse immediately preceding appointment or reappointment.

(c)  Each advanced practice registered nurse member of the board shall:

(1)  Have current, unencumbered recognition by the board as an advanced practice registered nurse; and

(2)  Have at least five years of experience in the practice of nursing as an advanced practice registered nurse and at least three years of active nursing experience as an advanced practice registered nurse immediately preceding appointment or reappointment. [L 1970, c 71, pt of §1; am L 1983, c 119, §2; am L 1992, c 234, §1; am L 1993, c 322, §9; am L 1994, c 277, §6]



§457-5 - Duties and powers of board.

§457-5  Duties and powers of board.  (a)  In addition to any other powers and duties authorized by law, the board may:

(1)  Adopt, amend, or repeal rules, pursuant to chapter 91, not inconsistent with the law, as may be necessary to enable it to carry into effect this chapter, including the definition of the scope of practice of nursing and the delegation of nursing tasks based upon professional nursing standards, which include but are not limited to the standards set forth by national certifying bodies recognized by the board;

(2)  Prescribe standards for preparing persons for licensure as practical [nurses] or registered nurses and for recognition as advanced practice registered nurses under this chapter;

(3)  Conduct surveys of educational programs as it may deem necessary and practical;

(4)  Approve educational programs that meet the requirements of this chapter and the rules of the board;

(5)  Deny or withdraw approval of educational programs for failure to meet or maintain the standards prescribed in this chapter;

(6)  License qualified applicants by examination or endorsement, recognize advanced practice registered nurses, and renew, reinstate, and restore licenses and recognitions;

(7)  Conduct hearings upon request of a denied applicant or upon charges calling for discipline of a licensee;

(8)  Exercise the power to issue subpoenas, compel the attendance of witnesses, and administer oaths to persons giving testimony at hearings;

(9)  Cause the prosecution of all persons violating this chapter and incur necessary expenses therefor;

(10)  Keep a record of all its proceedings;

(11)  Provide consultation, conduct conferences, forums, studies, and research on nursing education and practice;

(12)  Communicate with national organizations that promote the improvement of the legal standards of practice of nursing for the protection of public health, safety, and welfare;

(13)  Authorize the administration of examinations to eligible applicants for licensure as registered nurses or licensed practical nurses, or other examinations required by the board as designated in its rules;

(14)  Employ, contract, and cooperate, to the extent allowable by law, with any board-approved organization in the preparation and grading of an appropriate nationally uniform examination; provided the board shall retain sole discretion and responsibility for determining the standard of successful completion of such an examination.  When such a national examination is used, access to questions and answers shall be restricted by the board; and

(15)  Develop and adopt rules as necessary relating to the practice of nursing in telehealth.

(b)  The board shall monitor and evaluate the scope of the practice of nursing in other states and make recommendations to the legislature, when deemed desirable, for appropriate amendment to the definitions under section 457-2 and any other provision of this chapter. [L 1970, c 71, pt of §1; am L 1981, c 57, §2; am L 1983, c 119, §3; am L 1984, c 182, §2; am L 1985, c 255, §5; am L 1992, c 202, §107; am L 1995, c 88, §1; am L 2000, c 9, §2]



§457 6 - REPEALED.

§457‑6  REPEALED.  L 1992, c 202, §216.



§457-7 - Registered nurses; qualifications; licenses; fees; title; existing licensed nurses; verification of licenses; eligibility.

§457-7  Registered nurses; qualifications; licenses; fees; title; existing licensed nurses; verification of licenses; eligibility.  (a)  An applicant for a license to practice nursing as a registered nurse shall submit an application on a form prescribed by the board and shall provide written evidence that the applicant has completed a nursing program approved by the board.

(b)  Licenses shall be granted either by:

(1)  Examination:  The applicant shall be required to pass a written examination in nursing subjects as determined by the board.  Upon the applicant's passage of the examination and compliance with the applicable requirements of this chapter and the rules of the board, the board shall issue to the applicant a license to practice nursing as a registered nurse; or

(2)  Endorsement:  The board may issue a license to practice nursing as a registered nurse by endorsement to an applicant who has been licensed as a registered nurse under the laws of another state, territory, or foreign country if the applicant has an unencumbered license and, in the opinion of the board, the applicant meets the qualifications required of registered nurses in this State at the time of graduation.  Pending verification of a valid, unencumbered license from another state, a temporary permit may be issued for employment with a Hawaii employer.

(c)  The applicant applying for a license to practice as a registered nurse by examination shall pay application, examination, and reexamination fees, if applicable, as prescribed by the board.  Each applicant who successfully passes the examination shall pay a license fee.  The applicant applying for a license to practice as a registered nurse by endorsement shall pay application and license fees.

(d)  Any person who holds a license to practice nursing as a registered nurse in this State shall have the right to use the title "Registered Nurse" and the abbreviation "R.N.".  No other person shall assume the title "nurse" or in any manner imply that the person is a nurse except as provided in sections 457-8 and 457-8.5 or use the abbreviation "R.N." or any other words, letters, signs, or devices to indicate that the person using the same is a registered nurse.

(e)  Any person who requests verification of a registered nurse license to a nursing board of another state shall pay a license verification fee.

(f)  Applicants applying for a license to practice as a registered nurse by examination shall submit to the board proof of eligibility.  Applicants shall be eligible to apply for a license by examination if they have:

(1)  Graduated from a registered nursing program at an educational institution in the United States or any territory or possession under the jurisdiction of the United States and are qualified as determined by the board through rules adopted pursuant to chapter 91;

(2)  Graduated from a registered nursing program at an educational institution in a foreign jurisdiction and have had their transcripts evaluated by professional evaluators designated by the board and are considered qualified as determined by the board through rules adopted pursuant to chapter 91; or

(3)  Graduated with a bachelor's degree and satisfactorily completed the pre-licensure portion of a master's entry program in nursing at an accredited school of nursing in the United States or any territory or possession under the jurisdiction of the United States that is recognized by the board or other state boards of nursing and are qualified as determined by the board.

(g)  Unless determined to be insufficient or otherwise invalid by the board, all transcripts, diplomas, certificates of graduation, and other credentials submitted by any applicant in compliance with the application procedures for examination and licensure under this section shall be retained by the board for two years and shall suffice as proof of graduation upon subsequent submittals of applications for reexamination within two years by any applicant. [L 1970, c 71, pt of §1; am L 1972, c 43, §1; am L 1974, c 25, §1; am L 1983, c 119, §5; am L 1984, c 7, §§41 to 43; am L 1990, c 105, §2; am L 1992, c 202, §108 and c 234, §2; am L 1995, c 88, §2; am L 1996, c 150, §2; am L 1997, c 39, §2 and c 40, §13; am L 2004, c 88, §2; am L 2008, c 23, §1]



§457-8 - Licensed practical nurse; qualifications; license; fees; title; existing licensed nurses; verification of licenses; eligibility.

§457-8  Licensed practical nurse; qualifications; license; fees; title; existing licensed nurses; verification of licenses; eligibility.  (a)  An applicant for a license to practice nursing as a licensed practical nurse shall submit an application on a form prescribed by the board and shall provide written evidence that the applicant has completed a licensed practical nurse program, or its equivalent, approved by the board, and holds a diploma or certificate therefrom.

(b)  Licenses shall be granted either by:

(1)  Examination:  The applicant shall be required to pass a written examination in nursing subjects as determined by the board.  Upon the applicant's passage of the examination and compliance with the applicable requirements of this chapter and the rules of the board, the board shall issue to the applicant a license to practice nursing as a licensed practical nurse; or

(2)  Endorsement:  The board may issue a license to practice nursing as a licensed practical nurse by endorsement to any applicant who has been licensed as a licensed practical nurse, or a person entitled to perform similar services under a different title, under the laws of another state, territory, or foreign country if the applicant has an unencumbered license and, in the opinion of the board, the applicant meets the requirements for licensed practical nurses in this State at the time of graduation.  Pending verification of a valid, unencumbered license from another state, a temporary permit may be issued for employment with a Hawaii employer.

(c)  The applicant applying for a license to practice as a licensed practical nurse by examination shall pay application, examination, and reexamination fees, if applicable, as prescribed by the board.  Each applicant who successfully passes the examination shall pay a license fee.  The applicant applying for a license to practice as a licensed practical nurse by endorsement shall pay application and license fees.

(d)  Applicants who have graduated from a practical nursing program at an educational institution in a foreign jurisdiction and are applying for a license to practice as a licensed practical nurse by examination shall submit to the board proof of eligibility.  Applicants shall be eligible to apply for a license by examination if they have met the educational requirements prescribed in the rules of the board and have had their transcripts evaluated by professional evaluators designated by the board and are considered qualified as determined by the board through rules adopted pursuant to chapter 91.

(e)  Any person who holds a license to practice nursing as a licensed practical nurse in this State shall have the right to use the title "Licensed Practical Nurse" and the abbreviation "L.P.N.".  No other person shall assume the title "nurse" or in any manner imply that the person is a nurse except as provided in sections 457-7 and 457-8.5 or use the abbreviation "L.P.N." or any other words, letters, signs, or devices to indicate that the person using the same is a licensed practical nurse.

(f)  Any person who requests verification of a practical nurse license to a nursing board of another state shall pay a license verification fee.

(g)  Unless determined to be insufficient or otherwise invalid by the board, all transcripts, diplomas, certificates of graduation, and other credentials submitted by any applicant in compliance with the application procedures for examination and licensure under this section shall be retained by the board for two years and shall suffice as proof of graduation upon subsequent submittals of applications for reexamination within two years by any applicant. [L 1970, c 71, pt of §1; am L 1972, c 43, §2; am L 1974, c 25, §2; am L 1983, c 119, §6; am L 1984, c 7, §§44 to 46; am L 1990, c 105, §3; am L 1992, c 202, §109; am L 1995, c 88, §3; am L 1996, c 150, §3; am L 1997, c 39, §3 and c 40, §14; am L 2004, c 88, §3]



§457-8.5 - Advanced practice registered nurse; qualifications; recognition; endorsement; fees; eligibility.

§457-8.5  Advanced practice registered nurse; qualifications; recognition; endorsement; fees; eligibility.  (a)  Effective October 1, 2009, the board shall grant recognition as an advanced practice registered nurse to a nurse who has:

(1)  A current, unencumbered license as a registered nurse in this State;

(2)  An unencumbered license as a registered nurse in all other states in which the nurse has a current and active license;

(3)  An unencumbered recognition as an advanced practice registered nurse or similar designation in all other states in which the nurse has a current and active recognition as an advanced practice registered nurse;

(4)  Completed an accredited graduate-level education program leading to a master's degree as a certified registered nurse anesthetist, a nurse midwife, a clinical nurse specialist, or a nurse practitioner;

(5)  A current, unencumbered certification of having passed a national certification examination that measures role and population-focused competencies and is recognized by the board;

(6)  Maintained continued competencies through recertification in role and population-focused competencies through a national certification program recognized by the board;

(7)  Acquired advanced clinical knowledge and skills preparing the nurse to provide direct care to patients through a significant educational and practical concentration on the direct care of patients;

(8)  Demonstrated a greater breadth of knowledge, a greater synthesis of data, greater complexity of skills and interventions, and greater role autonomy than demonstrated by a registered nurse;

(9)  Been educationally prepared to assume responsibility and accountability for health promotion and maintenance and to assess, diagnose, and manage patient problems through the use and prescription of pharmacologic and non-pharmacologic interventions;

(10)  Acquired clinical experience of sufficient depth and breadth to reflect the intended license; and

(11)  Paid the appropriate fees.

(b)  Any person recognized as an advanced practice registered nurse prior to October 1, 2009, whose recognition was granted based on a master's degree in nursing or a current certification for specialized and advanced nursing practice from a national certifying body recognized by the board shall be eligible to renew that recognition; provided that all nurse licenses, recognitions, and prescriptive authorities or similar designations held by the person in any jurisdiction are unencumbered.

(c)  Any person applying for advanced practice registered nurse recognition by endorsement shall be granted recognition as an advanced practice registered nurse; provided that:

(1)  The person applying is licensed as a registered nurse in this State; and

(2)  All nurse licenses, recognitions, and prescriptive authorities or similar designations held by the person under the laws of this State, another state, or a United States territory are unencumbered, and the originating state's requirements were equal to or greater than the board's advanced practice registered nurse requirements which were in effect prior to October 1, 2009.

An advanced practice registered nurse shall be eligible to renew the recognition granted under this subsection; provided that all nurse licenses, recognitions, and prescriptive authorities or similar designations held by the person in this State, another state, or a United States territory are unencumbered.

(d)  Only a person who has a current, unencumbered recognition from the board to practice as an advanced practice registered nurse shall use the title "Advanced Practice Registered Nurse" and the abbreviation "A.P.R.N.".  No other person shall assume the title "nurse" or in any manner imply that the person is a nurse except as defined in section 457-2 or as provided in sections 457-7 and 457-8 or use the abbreviation "A.P.R.N." or any other words, letter, sign, or device to indicate that the person using the same is an advanced practice registered nurse.  Nothing in this section shall preclude a registered nurse who is not recognized by the board as an advanced practice registered nurse and who is currently certified by a national certifying body recognized by the board from using another title designated by certification. [L 1994, c 277, §1; am L 1995, c 88, §4; am L 1996, c 150, §4; am L 1998, c 279, §2; am L 2000, c 8, §1; am L 2004, c 88, §4; am L 2009, c 169, §9]



§457-8.6 - Prescriptive authority for advanced practice registered nurses.

§457-8.6  Prescriptive authority for advanced practice registered nurses.  (a)  The board shall grant prescriptive authority to qualified advanced practice registered nurses and shall designate the requirements for advanced nursing practice related to prescriptive authority.  The board shall determine the exclusionary formulary for qualified advanced practice registered nurses who are granted prescriptive authority.

(b)  The department of commerce and consumer affairs shall establish a joint formulary advisory committee composed of:

(1)  Two persons licensed as advanced practice registered nurses and appointed by the board;

(2)  Two persons licensed in medicine by the Hawaii medical board and appointed by the Hawaii medical board;

(3)  Three persons licensed as pharmacists and appointed by the board of pharmacy;

(4)  One representative of the University of Hawaii John A. Burns school of medicine appointed by the dean of the University of Hawaii John A. Burns school of medicine; and

(5)  One representative from a school of nursing with an advanced practice registered nurse program.

The joint formulary advisory committee shall recommend the applicable formulary for persons recognized under this section.  The board shall consider the recommendations of the joint formulary advisory committee in adopting the formulary.  The appropriate working relationship with licensed physicians shall be reflected in rules adopted by the board in accordance with chapter 91.

(c)  The board shall establish nursing requirements for education, experience, and national certification pursuant to rules adopted in accordance with chapter 91.

(d)  Advanced practice registered nurses shall be considered qualified if they have met the requirements of section 457-8.5(a), and have met the advanced pharmacology requirements for initial prescriptive authority pursuant to rules adopted by the board.  Only qualified advanced practice registered nurses authorized to diagnose, prescribe, and institute therapy or referrals of patients to health care agencies, health care providers, and community resources and, only as appropriate, to the practice specialty in which the advanced practice nurse is qualified, may:

(1)  Prescribe, procure, administer, and dispense over the counter and legend drugs, and controlled substances pursuant to this chapter and to chapter 329; provided that an advanced practice registered nurse shall not request, receive, or sign for professional controlled substance samples;

(2)  Prescribe, order, and dispense medical devices and equipment; and

(3)  Plan and initiate a therapeutic regimen that includes nutritional, diagnostic, and supportive services including home health care, hospice, and physical and occupational therapy. [L 1994, c 278, §1; am L 2002, c 192, §§1, 5; am L 2003, c 3, §27; am L 2004, c 88, §§5, 8 and c 150, §§1, 2; am L 2005, c 30, §1; am L 2008, c 9, §3; am L 2009, c 169, §10]



§457-8.8 - Advanced practice registered nurses; global signature authority.

[§457-8.8  Advanced practice registered nurses; global signature authority.]  (a)  Notwithstanding any other law to the contrary, advanced practice registered nurses shall be authorized to sign, certify, or endorse all documents relating to health care within their scope of practice provided for their patients, including workers' compensation verification documents, verification and evaluation forms of the department of human services and department of education, verification and authorization forms of the department of health, and physical examination forms; provided that nothing in this section shall be construed to expand the scope of practice of advanced practice registered nurses.

(b)  This section shall not apply to a certificate of disability that may be used to obtain parking privileges for disabled persons pursuant to part III of chapter 291. [L 2009, c 169, §5]



§457-9 - Renewal of license; denial, suspension, or revocation of license for default of student loan, student loan repayment contract, or scholarship contract; inactivation and reactivation of license; restoration of forfeited license.

§457-9  Renewal of license; denial, suspension, or revocation of license for default of student loan, student loan repayment contract, or scholarship contract; inactivation and reactivation of license; restoration of forfeited license.  (a)  The license of every person licensed, recognized, or granted prescriptive authority shall expire on June 30 of every odd-numbered year and shall be renewed biennially, except as provided in this section.  Biennially in each odd-numbered year, the board shall make available an application for renewal of license before the deadline set forth by the board to every person to whom a license was issued or renewed during the biennium.  The applicant shall complete the application and submit it to the board with a renewal fee and all required documents on or before the deadline set by the board.  The applicant shall provide documents from proper agencies or parties of any criminal conviction or any disciplinary action taken or pending in this State or any other state in the United States or any territory or possession under the jurisdiction of the United States within the two years prior to application for renewal of license.  Upon receipt of the application and fee, the board shall verify the accuracy of the application and issue to the applicant a certificate of renewal for the biennium expiring two years hence on the deadline set by the board.  The renewal shall render the holder thereof a legal practitioner of nursing for the period stated on the renewal form.

(b)  Any licensee who fails to renew a license as provided in subsection (a) but continues to practice shall be considered an illegal practitioner and shall be subject to the penalties provided for violations of this chapter.  The failure to timely renew a license, the failure to pay all applicable fees, the dishonoring of any check upon first deposit, or the failure to comply with any other requirement provided by law shall cause the license to be automatically forfeited; provided that the person's license may be restored by the board within two years after the date of forfeiture upon compliance with the licensing renewal fees, penalty fees, and compliance resolution fund fees.

A nurse who does not intend to practice nursing in the State and elects to be placed on inactive status shall so indicate in writing during the license renewal period or by so indicating on the license renewal application, and paying inactivation and all appropriate fees.  Should the nurse wish to resume nursing at some future time, the nurse shall notify the board in writing and remit the reactivation and renewal fees and application form as provided in subsection (a).  A nurse who has not actively practiced in this State or any other state in the United States or any territory or possession under the jurisdiction of the United States for more than five years may be required by the board to submit proof of continued competency by retaking and passing the licensing examination or successfully completing appropriate continuing education recognized by the board.

(c)  Notwithstanding any provision in this chapter to the contrary, the board shall not renew or reinstate, or shall deny, suspend, or revoke, any license or application if the board has received certification from an administering entity pursuant to chapter 436C that the licensee or applicant is in default or breach of any obligation under any student loan, student loan repayment contract, or scholarship contract that financed the licensee's or applicant's education, or has failed to comply with a repayment plan.

The board, in receipt of a certification pursuant to chapter 436C, as applicable, and without further review or hearing, shall:

(1)  Suspend the license;

(2)  Deny the application or request for renewal of the license; or

(3)  Deny the request for reinstatement of the license,

and unless otherwise provided by law, shall renew, reinstate, or grant the license only upon receipt of an authorization from the administering entity. [L 1970, c 71, pt of §1; am L 1974, c 26, §1; am L 1975, c 118, §19; am L 1983, c 119, §7; am L 1984, c 7, §47; am L 1992, c 202, §110 and c 234, §3; am L 2002, c 226, §7; am L 2003, c 133, §11; am L 2004, c 88, §6; am L 2006, c 30, §1]



§457-10 - REPEALED.

§457-10  REPEALED.  L 1992, c 202, §217.



§457-11 - Nursing education programs.

§457-11  Nursing education programs.  (a)  An institution desiring to conduct a nursing education program to prepare for the practice of nursing [as] advanced practice registered nurses, registered nurses, or licensed practical nurses shall apply to the board and submit evidence that it is prepared to:

(1)  Carry out a program in advanced practice nursing, registered nursing, or licensed practical nursing; and

(2)  Meet the standards as shall be established by law and by the board.

(b)  If, in the opinion of the board, the requirements for an approved nursing education program are met, the program shall be approved as a nursing education program for advanced practice, registered, or licensed practical nurses.

(c)  The approval standards shall include qualifications necessary for administrators and faculty members of the nursing education program; provided that the standards shall not include a requirement that each individual faculty member receive approval of the board prior to teaching in the program.  The qualifications shall be reasonable and relevant to the proper teaching of the practice of nursing.  In establishing the qualifications, the board shall consult with the University of Hawaii.

(d)  From time to time as deemed necessary by the board, it shall be the duty of the board, through its authorized representative, to survey nursing education programs in the State.  Written reports of the surveys shall be submitted to the board.  If the board determines that any approved nursing education program is not maintaining the standards required by law and by the [board], notice thereof in writing specifying the discrepancies shall be immediately given to the institution conducting the program.  A program that fails to correct these conditions to the satisfaction of the board within a reasonable time shall be discontinued after a hearing held in conformance with chapter 91. [L 1970, c 71, pt of §1; am L 1983, c 119, §8; am L 1984, c 182, §4; am L 2000, c 9, §3; am L 2004, c 88, §7]



§457-12 - Discipline; grounds; proceedings; hearings.

§457-12  Discipline; grounds; proceedings; hearings.  (a)  In addition to any other actions authorized by law, the board shall have the power to deny, revoke, limit, or suspend any license to practice nursing as a registered nurse or as a licensed practical nurse applied for or issued by the board in accordance with this chapter, and to fine or to otherwise discipline a licensee for any cause authorized by law, including but not limited to the following:

(1)  Fraud or deceit in procuring or attempting to procure a license to practice nursing as a registered nurse or as a licensed practical nurse;

(2)  Gross immorality;

(3)  Unfitness or incompetence by reason of negligence, habits, or other causes;

(4)  Habitual intemperance, addiction to, or dependency on alcohol or other habit-forming substances;

(5)  Mental incompetence;

(6)  Unprofessional conduct as defined by the board in accordance with its own rules;

(7)  Wilful or repeated violation of any of the provisions of this chapter or any rule adopted by the board;

(8)  Revocation, suspension, limitation, or other disciplinary action by another state of a nursing license for reasons as provided in this section;

(9)  Conviction, whether by nolo contendere or otherwise, of a penal offense substantially related to the qualifications, functions, or duties of a nurse, notwithstanding any statutory provision to the contrary;

(10)  Failure to report to the board any disciplinary action taken against the licensee in another jurisdiction within thirty days after the disciplinary action becomes final;

(11)  Submitting to or filing with the board any notice, statement, or other document required under this chapter, which is false or untrue or contains any material misstatement of fact; or

(12)  Violation of the conditions or limitations upon which any license is issued.

(b)  Any fine imposed by the board after a hearing in accordance with chapter 91 shall be no less than $100 and no more than $1,000 for each violation.

(c)  The remedies or penalties provided by this chapter are cumulative to each other and to the remedies or penalties available under all other laws of this State. [L 1970, c 71, pt of §1; am L 1973, c 31, §20; am L 1974, c 205, §2(17); am L 1983, c 119, §9; am L 1986, c 27, §1; am L 1992, c 202, §111]

Cross References

Diversion program for chemically dependent nurses, see chapter 334D.



§457-13 - Exceptions.

§457-13  Exceptions.  This chapter does not prohibit:

(1)  The furnishing of nursing assistance in an emergency;

(2)  The practice of nursing which is incidental to their program of study by students enrolled in nursing education programs accredited by the board;

(3)  The practice of nursing under a nonrenewable permit by:

(A)  A graduate of; or

(B)  An applicant who has provided proof that the applicant has completed the entire educational curriculum required for graduation for a nursing  license from

a school which is in or under the jurisdiction of the United States, and whose accreditation is recognized by the board; provided that following completion of (A) or (B), the candidate takes the first licensing examination scheduled by any board of nursing recognized by the board and has submitted to the board an application for a license to practice nursing in this State; and provided further that the permit shall be valid for three months or until the results of the licensing examination are received by the board;

(4)  The practice of any legally qualified nurse of another state who is employed by the United States or any bureau, division, or agency thereof, while in the discharge of the nurse's official duties;

(5)  The practice of nursing in connection with healing by prayer or spiritual means alone in accordance with the tenets and practice of any well recognized church or religious denomination, provided that no person practicing such nursing claims to practice as a registered nurse or a licensed practical nurse; or

(6)  The administration of oral and topical medication and in emergency situations, other premeasured medication, by school health aides as provided in section 321-242. [L 1970, c 71, pt of §1; am L 1981, c 200, §2; am L 1983, c 119, §10; am L 1990, c 105, §4; am L 1991, c 139, §1; am L 1997, c 217, §6]

Cross References

Self-administration of medication by student and emergency administration permitted, see §302A-1164.



§457-14 - Violations of chapter; penalties.

§457-14  Violations of chapter; penalties.  It shall be a misdemeanor for any person, including any corporation, association, or individual to:

(1)  Sell or fraudulently obtain or furnish any nursing diploma, license, renewal, or record or aid or abet therein; or

(2)  Practice nursing as defined by this chapter under cover of any diploma, license, or record illegally or fraudulently signed or issued unlawfully or under fraudulent representation; or

(3)  Practice nursing as a registered or as a licensed practical nurse unless licensed to practice under this chapter; or

(4)  Use in connection with the person's name any designation tending to imply that the person is a registered nurse or a licensed practical nurse unless licensed to practice under this chapter; or

(5)  Practice nursing as a registered nurse or as a licensed practical nurse during the time the person's license issued under this chapter is suspended or revoked; or

(6)  Conduct a nursing education program not accredited by the board to prepare for a registered nurse or licensed practical nurse unless the program has been accredited by the board; or

(7)  Otherwise violate any provision of this chapter.

Any of these misdemeanors shall be punishable by a fine of not more than $500 for a first offense.  Each subsequent offense shall be punishable by a fine of not more than $1,000 or imprisonment of not more than one year, or both. [L 1970, c 71, pt of §1; am L 1983, c 119, §11; am L 1992, c 234, §4]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§457-15 - Injunctive relief.

§457-15  Injunctive relief.  The practice of nursing as a registered nurse or as a licensed practical nurse by any person who has not been issued a license under this chapter or whose license has been suspended or revoked or has expired is declared to be inimical to the public welfare and to constitute a public nuisance.  The board of nursing may, through the attorney general, apply for an injunction in any court of competent jurisdiction to enjoin any person who has not been issued a license or whose license has been suspended or revoked or expired, from practicing nursing as a registered nurse or as a licensed practical nurse; and, upon the filing of a verified petition in court, the court or any judge thereof, if satisfied by affidavit, or otherwise, that the person is or has been practicing nursing as a registered nurse or as a licensed practical nurse without having been issued a license, or after the person's license has been suspended or revoked or expired, may issue a temporary injunction, without notice or bond, enjoining the defendant from further practicing nursing as a registered nurse or as a licensed practical nurse.  A copy of the verified petition shall be served upon the defendant and the proceedings shall thereafter be conducted as in other civil cases.  If it be established that the defendant has been or is practicing nursing as a registered nurse or as a licensed practical nurse without having been issued a license or has been or is practicing nursing as a registered nurse or as a licensed practical nurse after the defendant's license has been revoked, or expired, the court, or any judge thereof, may enter a decree perpetually enjoining the defendant from further practicing nursing as a registered nurse or as a licensed practical nurse.  In case of violation of any injunction issued under this section, the court, or any judge thereof, may summarily try and punish the offender for contempt of court.  The injunction proceedings shall be in addition to, and not in lieu of, all penalties and other remedies provided in this chapter. [L 1970, c 71, pt of §1; am L 1983, c 119, §12]



§457-16 - Severability.

§457-16  Severability.  If any provision of this chapter, or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application and to this end the provisions of this chapter are severable. [L 1970, c 71, pt of §1]






CHAPTER 457A - NURSE AIDES

§457A-1 - Findings and purpose.

§457A-1  Findings and purpose.  (a)  The legislature recognizes that 42 United States Code sections 1395i-3 and 1396r require nurse aides working in nursing facilities participating in medicare and medicaid programs to be certified.

(b)  The legislature also recognizes that nurse aides who work in state-licensed or state-certified health care settings should be certified for the purpose of consumer safety and held to similar standards of competency and evaluation appropriate for these settings.  This chapter implements 42 United States Code sections 1395i-3 and 1396r with respect to:

(1)  Establishing the State's regulatory scheme for certifying nurse aides;

(2)  Defining the scope of regulation;

(3)  Establishing standards for certification and biennial recertification; and

(4)  Establishing an interagency agreement between the state agencies responsible for various aspects of the program. [L 1990, c 271, pt of §1; am L 1994, c 185, §3(1); am L 2007, c 226, §5]



§457A-1.5 - Definitions.

[§457A-1.5]  Definitions.  As used in this chapter:

"Certified nurse aide" means a nurse aide who has met the requirements for certification under section 457A-7 or 457A-8.

"Director" means the director of commerce and consumer affairs.

"Medicare or medicaid certified nursing facility" means any intermediate care facility or skilled nursing facility licensed pursuant to section 321-11(10) and certified by the department of health in accordance with 42 United States Code sections 1395i-3 and 1396r.

"Medicare or medicaid nurse aide" means a certified nurse aide who works in a medicare or medicaid certified nursing facility.

"Nurse aide" means a person who performs a variety of duties relating to patients and patient care while working under the supervision of a nurse, including assisting patients in all activities of daily living such as serving and collecting food trays, and helping patients get out of bed, bathe, and dress.  A nurse aide may also assist a nurse by changing bed linens, delivering messages, and sterilizing instruments.

"State-licensed or state-certified health care settings" means health care settings, other than a medicare or medicaid certified nursing facilities, which are regulated by the department of health or the department of human services.

"Substantiated finding" means documentation of an investigation by the State that leads the State to conclude that an allegation is valid, including:

(1)  The nature of the allegation and the evidence that led to the conclusion;

(2)  The date of the hearing, if the individual chose to have one, and its outcome;

(3)  A statement of the individual disputing the allegation, if the individual chose to make one; or

(4)  A criminal conviction. [L 2007, c 226, pt of §4]



§457A-2 - Implementation.

§457A-2  Implementation.  (a)  The director shall implement the provisions of this chapter, in accordance with 42 United States Code sections 1395i-3 and 1396r, that relate to:

(1)  The minimum requirements and standards for certification as a nurse aide;

(2)  Examination requirements, including the passing score;

(3)  Maintenance requirements for continued certification on a biennial basis; and

(4)  Implementation of a certified nurse aide registry.

(b)  The director of health shall implement this chapter in accordance with 42 United States Code sections 1395i-3 and 1396r, that relate to disciplining certified nurse aides who are employed in:

(1)  Nursing facilities participating in medicare and medicaid programs; and

(2)  Health care settings licensed or certified by the department of health.

(c)  The director of human services shall implement this chapter in accordance with 42 United States Code Sections 1395i-3 and 1396r, that relate to:

(1)  Training programs for nurse aides and recertification; provided that recertification shall be required not less than every two years and the number of continuing education hours required for recertification shall not exceed twenty-four hours, except as specified by federal law; and

(2)  Disciplining of certified nurse aides employed in health care settings licensed or certified by the department of human services. [L 1990, c 271, pt of §1; am L 1994, c 185, §3(2); am L 2007, c 226, §6; am L 2009, c 108, §3]



§457A-3 - Power of director.

§457A-3  Power of director.  (a)  The director, in accordance with chapters 91 and 92, shall adopt rules to implement the provisions of this chapter in accordance with 42 United States Code sections 1395i-3 and 1396r and the federal regulations adopted pursuant thereto, that relate to:

(1)  The minimum requirements necessary for certification as a nurse aide;

(2)  Examination requirements, including the passing score and provisions for contesting examination results;

(3)  Maintenance requirements for continued certification; and

(4)  Implementation and maintenance of a nurse aide registry of certified nurse aides employed in medicare or medicaid certified nursing facilities and certified nurse aides in other state-licensed and state-certified health care settings.

(b)  The director shall issue certificates to qualified nurse aides and shall be responsible for maintenance of an up-to-date nurse aide registry that shall include the names of certified nurse aides, their places of employment, and all information that is required to be reported by the department of health and the department of human services.  The director's role, with regard to the disciplining of certified nurse aides, shall be limited to the placement into the certified nurse aide registry of all information and substantiated findings from the department of health and the department of human services, as required by 42 United States Code sections 1395i-3 and 1396r, within ten working days of the finding, which information shall permanently remain in the registry except if:

(1)  The finding was made in error;

(2)  The individual is found not guilty in court; or

(3)  The State receives notification of the individual's death. [L 1990, c 271, pt of §1; am L 1994, c 185, §3(3); am L 2007, c 226, §7]



§457A-4 - Contract for administrative services.

[§457A-4]  Contract for administrative services.  The director may contract with a professional testing service that is qualified to test the competency of nurse aides.  The department may require that fees for services be paid directly to the professional testing service. [L 1990, c 271, pt of §1]



§457A-5 - Fees.

[§457A-5]  Fees.  The director may establish fees for services rendered to carry out the purposes of this chapter. [L 1990, c 271, pt of §1]



§457A-6 - Certification required.

[§457A-6]  Certification required.  Except as otherwise provided in this chapter, no person shall:

(1)  Represent one's self as a certified nurse aide;

(2)  Imply, in any manner, that one's self is a certified nurse aide; or

(3)  Use the abbreviation "C.N.A." or any other words, letters, signs, or devices to identify one's self as a certified nurse aide;

without having first obtained certification as provided in this chapter. [L 2007, c 226, pt of §4]



§457A-7 - Medicare or medicaid nurse aide certification.

[§457A-7]  Medicare or medicaid nurse aide certification.  (a)  To be certified as a medicare or medicaid nurse aide, an applicant shall successfully complete:

(1)  Training in a training program approved by the director of human services under section 346-46; and

(2)  A nurse aide examination approved by the director.

(b)  No person shall be permitted to take the examination who has not complied with the training requirements established by the director of human services in accordance with 42 United States Code sections 1395i-3 and 1396r.

(c)  Reciprocity shall be granted to nurse aides who have completed a state-approved program that meets both federal and state requirements.

(d)  Nurse aides employed in medicare or medicaid certified nursing facilities shall meet both federal and state requirements.

(e)  Maintenance requirements for the recertification process shall be on a biennial basis, and shall include an annual performance review and in-service training and employment in a medicare or medicaid facility as required by federal and state law.

(f)  No charge shall be imposed on medicare or medicaid certified nurse aides for the maintenance of the nurse aide registry. [L 2007, c 226, pt of §4]



§457A-8 - Nurse aide certification for state-licensed or state-certified health care settings.

[§457A-8]  Nurse aide certification for state-licensed or state-certified health care settings.  (a)  This certification applies to nurse aides working in state-licensed and state-certified health care settings other than a medicare or medicaid certified nursing facility.

(b)  To be certified, an applicant shall successfully complete:

(1)  Training in a training program approved by the director of human services under section 346-46; and

(2)  A nurse aide examination approved by the director.

(c)  Fees may be imposed for services rendered to carry out the purposes of this section.

(d)  Reciprocity shall be granted to qualified nurse aides who have completed a state-approved program, the requirements of which are comparable to the requirements of this chapter.

(e)  Maintenance requirements for the recertification process shall be required on a biennial basis and shall include a competency evaluation approved by the department of human services, and employment in a state-licensed or state-certified health care setting. [L 2007, c 226, pt of §4]






CHAPTER 457B - NURSING HOME ADMINISTRATORS ACT

§457B-1 - Short title.

[§457B-1]  Short title.  This chapter may be cited as the "Nursing Home Administrators Act." [L 1970, c 63, pt of §1]



§457B-2 - Definitions.

§457B-2  Definitions.  As used in this chapter, unless the context otherwise requires:

"Administrator" means the individual responsible for planning, organizing, directing, and controlling of the operation of a nursing home.

"Department" means the department of commerce and consumer affairs.

"Director" means the director of commerce and consumer affairs.

"Nursing home" means any nursing facility licensed by the department of health.

"Practice of nursing home administration" means the planning, organizing, directing, or controlling of the operation of a nursing home. [L 1970, c 63, pt of §1; am L 1994, c 184, §3; am L 1997, c 235, §2]

Revision Note

Numeric designations deleted and definitions rearranged.



§457B-3 - License required.

§457B-3  License required.  No person shall operate a nursing home in the State without having a nursing home administrator's license from the department as hereinafter provided.  It shall be unlawful for any person not licensed under this chapter to practice or offer to practice nursing home administration or to use any sign, card, or device to indicate that the person is licensed as a nursing home administrator. [L 1970, c 63, pt of §1; am L 1983, c 135, §1; am L 1997, c 235, §3]



§457B-3.1 - Conditions concerning qualifications for licensure examination.

§457B-3.1  Conditions concerning qualifications for licensure examination.  The director shall adopt rules setting minimum educational, training, and experience qualifications that must be satisfied before an applicant is allowed to sit for the licensing examination. [L 1985, c 199, §1; am L 1989, c 103, §2; am L 1994, c 184, §4; am L 1997, c 235, §4]



§457B-3.2 - Grounds for refusal to renew, reinstate, or restore, and for revocation, suspension, denial, or condition of licenses.

§457B-3.2  Grounds for refusal to renew, reinstate, or restore, and for revocation, suspension, denial, or condition of licenses.  The director may refuse to renew, reinstate, or restore, or may revoke, suspend, deny, or condition in any manner, any license for any one or more of the following acts or conditions on the part of the licensee or the applicant:

(1)  Altering in any way the physician's order for any patient's or resident's medical or therapeutic care unless the orders are clearly hazardous to the patient or resident, in which case the physician shall be immediately notified;

(2)  Defrauding any federal, state, county, or social agency, business, or individual in the operation of a nursing home;

(3)  Engaging in false, fraudulent, or deceptive advertising, or making false or improbable statements regarding the services of the nursing home; and

(4)  Submitting or filing with the board any notice, statement, or other document required under this chapter which is false or which contains any material misstatement of fact. [L 1994, c 184, §1; am L 1997, c 235, §5]



§457B-3.5 - Limited and temporary licenses.

§457B-3.5  Limited and temporary licenses.  The director may issue a limited and temporary license to an applicant who has not been examined as required by section 457B-6, if the applicant is otherwise qualified to be examined.  Such a license shall be effective only until the next licensure examination process has been completed. [L 1989, c 103, §1; am L 1997, c 235, §6]



§457B-4 - REPEALED.

§457B-4  REPEALED.  L 1997, c 235, §11.



§457B-5 - REPEALED.

§457B-5  REPEALED.  L 1992, c 202, §218.



§457B-6 - Powers and duties of director.

§457B-6  Powers and duties of director.  In addition to any other powers and duties authorized by law, the director shall:

(1)  Develop, impose, and enforce standards which shall be met by individuals in order to receive a license as a nursing home administrator, which standards shall be designed to insure that nursing home administrators shall be individuals who by training or experience in the field of institutional administration, are qualified to serve as nursing home administrators;

(2)  Develop and apply appropriate techniques, including examinations and investigations, for determining whether an individual meets the standards of this chapter or the rules adopted pursuant thereto;

(3)  Issue licenses to individuals determined, after the application of appropriate techniques, to meet the required standards, and revoke or suspend licenses in any case where the individual holding a license is determined substantially to have failed to conform to the required standards of this chapter or the rules adopted pursuant thereto;

(4)  Establish and carry out procedures designed to insure that individuals licensed as nursing home administrators shall, during any period that they serve as such, comply with the required standards.  The director shall also initiate and maintain cooperative arrangements with the long-term care ombudsman, department of human services, and the department of health for the sharing of information on the performance of administrators;

(5)  Receive, investigate, and take appropriate action with respect to any charge or complaint filed with the department to the effect that any individual licensed as a nursing home administrator has failed to comply with the requirements of this chapter or the rules adopted pursuant thereto;

(6)  Adopt in accordance with chapter 91 rules as may be necessary for the purposes of this chapter; and

(7)  Maintain a record of all proceedings. [L 1970, c 63, pt of §1; am L 1983, c 135, §3; am L 1985, c 199, §3; am L 1987, c 339, §4; am L 1992, c 202, §113; am L 1997, c 235, §7]

Law Journals and Reviews

Holding Hawai`i Nursing Facilities Accountable for the Inadequate Pain Management of Elderly Residents.  27 UH L. Rev. 233.



§457B-7 - Subpoenas.

§457B-7  Subpoenas.  The director may issue subpoenas to compel the attendance of witnesses and the production of documentary evidence or the production of any books, papers, or records.  If any person subpoenaed as a witness fails or refuses to respond thereto, or refuses to answer questions material to the matter pending before the department propounded by an examiner, any circuit judge, upon application of the department or any examiner thereof, may enforce by proper proceeding the attendance and testimony of the witnesses.  If any person wilfully testifies falsely under oath before the department or wilfully makes a false affidavit in any proceeding before the department, the person shall be charged for perjury and shall be subject to the penalties for perjury provided by law. [L 1970, c 63, pt of §1; am L 1997, c 235, §8]



§457B-8 - REPEALED.

§457B-8  REPEALED.  L 1983, c 135, §6.



§457B-9 - Fees.

§457B-9  Fees.  (a)  An applicant for a license to practice nursing home administration by examination shall pay application and examination fees.  A reexamination fee is required for each reexamination.  Application fees shall not be refundable.  Each applicant who successfully passes the examination shall pay a license fee.

(b)  There shall be a biennial renewal fee which shall be paid to the department on or before June 30 of each even-numbered year.  Failure, neglect, or refusal of any duly licensed nursing home administrator to pay the biennial renewal fee shall constitute a forfeiture of the nursing home administrator's license.  The license may be restored within three years upon written application therefor and the payment to the department of all delinquent fees plus a penalty fee and evidence of participation in educational programs. [L 1970, c 63, pt of §1; am L 1971, c 54, §2; am L 1973, c 22, §1; am L 1975, c 118, §20; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 1984, c 7, §49; am L 1992, c 202, §114; am L 1997, c 235, §9]



§457B-10 - Injunctive relief.

§457B-10  Injunctive relief.  The director may apply for an injunction in any court of competent jurisdiction to enjoin any person who has not been issued a license or whose license has been suspended or revoked or has expired from practicing nursing home administration; and, upon the filing of a verified petition in the court, the court or any judge thereof, if satisfied by affidavit or otherwise, may issue a temporary injunction, without notice or bond, enjoining the defendant from further practicing nursing home administration.  A copy of the verified complaint shall be served upon the defendant and the proceedings shall thereafter be conducted as in other civil cases.  If it is established that the defendant has been or is practicing nursing home administration without having been issued a license or has been or is practicing nursing home administration after the defendant's license has been suspended or revoked or has expired, the court or any judge thereof may enter a decree enjoining the defendant from further practicing nursing home administration.  In case of violation of any injunction issued under this section, the court may summarily try and punish the offender for contempt of court.  The injunction proceeding shall be in addition to, and not in lieu of, all penalties and other remedies provided in this chapter. [L 1970, c 63, pt of §1; am L 1983, c 135, §4; am L 1997, c 235, §10]



§457B-11 - Severability.

[§457B-11]  Severability.  If any provision of this chapter, or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable. [L 1970, c 63, pt of §1]



§457B-12 - Penalties.

§457B-12  Penalties.  Any person who violates this chapter shall be fined not more than $500 for a first offense.  For each subsequent offense the person shall be fined not more than $1,000, or imprisoned not more than one year, or both. [L 1970, c 63, pt of §1; am L 1983, c 135, §5]



§457B-13 - Remedies or penalties cumulative.

[§457B-13]  Remedies or penalties cumulative.  Unless otherwise expressly provided, the remedies or penalties provided by this chapter are cumulative to each other and to the remedies or penalties available under all other laws of this State. [L 1986, c 211, §5]






CHAPTER 457G - OCCUPATIONAL THERAPY PRACTICE

§457G-1 - Definitions.

§457G-1  Definitions.  As used in this chapter unless the context otherwise requires:

"Department" means the department of commerce and consumer affairs.

"Director" means the director of commerce and consumer affairs.

"Occupational therapy services" include:

(1)  The assessment of needs and provision of treatment in consultation with the individual, family, or other appropriate persons;

(2)  Interventions directed toward developing, improving, ascertaining, enhancing, or restoring:

(A)  Daily living skills, including self-care skills and activities that involve interactions with others and the environment, work readiness or work performance, play skills or leisure capacities, or educational performance skills; or

(B)  Sensorimotor, oral-motor, perceptual, or neuromuscular functioning; or emotional, motivational, cognitive, or psychosocial components of performance;

(3)  The education of the individual, family, or other appropriate persons in carrying out appropriate interventions;

(4)  Design, development, adaptation, application, or training in the use of:

(A)  Assistive technology devices; and

(B)  Rehabilitative technology such as orthotic or prosthetic devices;

(5)  The application of physical agent modalities as an adjunct to, or in preparation for, purposeful activity;

(6)  The application of ergonomic principles, and the adaptation of environments and processes to enhance functional performance; and

(7)  The promotion of health and wellness. [L 2001, c 198, pt of §1; am L 2003, c 97, §5]

Note

Former section 457G-1 renumbered as §457G-1.5.



§457G-1.5 - Practice of occupational therapy; qualifications; registration.

§457G-1.5  Practice of occupational therapy; qualifications; registration.  (a)  No person shall represent, advertise, or announce oneself, either publicly or privately, as an occupational therapist, nor use, in connection with the person's name or place of business, the words "occupational therapist", "certified occupational therapist", "occupational therapist registered", or the letters "OT", "COT", or "OTR", or any other words, letters, abbreviations, or insignia indicating or implying that such person is an occupational therapist unless such person registers the person's name and business address biennially with the department of commerce and consumer affairs in a manner established by rules adopted pursuant to chapter 91, and meets the qualifications of section 457G-2.

(b)  The department shall maintain and biennially update a list of the names and business addresses of the occupational therapists who are registered under subsection (a).

(c)  Nothing in this chapter shall be construed to prohibit a registered occupational therapist from utilizing occupational therapy support personnel to assist in the practice of occupational therapy; provided that the occupational therapy support personnel shall work under the supervision of or in consultation with the registered occupational therapist.

"Occupational therapy support personnel" includes a person certified by the National Board for Certification in Occupational Therapy, and who uses the title "occupational therapy assistant" or "certified occupational therapy assistant", the letters "COTA" or "OTA", or any other titles, letters, abbreviations, or insignia indicating or implying that the person is an occupational therapy assistant.

(d)  A registration granted under this chapter shall mean that the person has met requirements that include minimum practice standards to provide protection to the public and is permitted to use the title and engage in the practice as an occupational therapist.  In the granting of permission to engage in this profession, and consistent with section 436B-2, the definition for "license" is inclusive of a registration issued under this chapter and, as such, an occupational therapist that holds a registration shall be similarly regarded as an occupational therapist that holds a license. [L 1978, c 146, pt of §1; gen ch 1985; am L 1998, c 100, §2; am L 2001, c 198, §2; am L 2003, c 97, §3]

Note

This section was renumbered from §457G-1.



§457G-2 - Qualifications of occupational therapists.

§457G-2  Qualifications of occupational therapists.  Occupational therapists shall have completed the educational requirements and supervised field work experience required for certification by the National Board for Certification in Occupational Therapy, and shall have passed a national certification examination administered by that association. [L 1978, c 146, pt of §1; am L 1998, c 35, §1 as superseded by c 97, §§2, 4; am L 2001, c 198, §3; am L 2003, c 97, §4]



§457G-2.5 - REPEALED.

§457G-2.5  REPEALED.  L 2003, c 97, §6.



§457G-3 - Injunction.

[§457G-3]  Injunction.  The attorney general or the director of the office of consumer protection may bring proceedings to enjoin any violation of this chapter. [L 1978, c 146, pt of §1]



§457G-4 - Civil penalty.

[§457G-4]  Civil penalty.  Any person violating any provisions of this chapter shall be fined a sum of not less than $500 nor more than $10,000 for each violation, which sum shall be collected in a civil action brought by the attorney general or the director of the office of consumer protection on behalf of the State. [L 1978, c 146, pt of §1]






CHAPTER 458 - OPTICIANS, DISPENSING

§458-1 - Dispensing optician defined.

§458-1  Dispensing optician defined.  An individual is deemed to be engaged in the occupation of dispensing optician when the individual prepares and dispenses lenses, spectacles, eyeglasses, or appurtenances thereto to the intended wearer thereof on written prescription from physicians or optometrists duly licensed to practice their professions, and in accordance with the prescriptions interprets, measures, adapts, fits, and adjusts the lenses, spectacles, eyeglasses, or appurtenances thereto to the human face based on the prescription or for the aid or correction of visual or ocular anomalies of the human eyes, or when the individual offers to sell or sells non-corrective contact lenses. [L 1949, c 183, pt of §1; RL 1955, §69-1; HRS §458-1; am L 1981, c 86, §1; am L 1984, c 202, §1; am L 1997, c 301, §3; am L 2008, c 63, §1]



§458-2 - REPEALED.

§458-2  REPEALED.  L 1997, c 301, §11.



§458-3 - Powers and duties.

§458-3  Powers and duties.  In addition to any other powers and duties authorized by law, the director of commerce and consumer affairs, subject to chapter 91, may adopt, amend, and repeal rules for the administration of this chapter.

The director shall appoint an advisory committee to serve as experts to the department in licensing matters. [L 1949, c 183, pt of §1; RL 1955, §69-3; am L Sp 1959 2d, c 1, §§6, 15; am L 1963, c 114, §3; am L 1965, c 96, §49; HRS §458-3; am L 1983, c 71, §1; am L 1985, c 255, §6; am L 1987, c 300, §3; am L 1992, c 202, §116; am L 1997, c 301, §4]



§458-4 to 6 - REPEALED.

§§458-4 to 6  REPEALED.  L 1987, c 300, §§4 to 6.



§458-6.5 - License; application; qualifications.

§458-6.5  License; application; qualifications.  (a)  An individual shall be licensed as a dispensing optician to engage in the occupation of dispensing optician.

(b)  The applicant shall provide evidence of having:

(1)  The equivalent of a high school education and two years of opticianry work experience as required by administrative rules;

(2)  Graduation from an opticianry course accredited by the Commission on Opticianry Accreditation; or

(3)  A current and valid license as a dispensing optician in another state or territory of the United States and passage of the national examinations specified in subsection (c).

The applicant shall submit to the director an application for a license on a form prescribed by the director, which shall include the applicant's experience and signature, and an application fee.

(c)  The applicant shall provide evidence of having passed the following examinations:

(1)  The National Opticianry Competency Examination;

(2)  The National Contact Lens Registry Examination; and

(3)  A nationally standardized practical examination may be required by the director as a prerequisite for dispensing optician licensure.

Any applicant who has previously passed both the National Opticianry Competency Examination and the National Contact Lens  Registry Examination in a state or territory of the United States shall not be required to retake these examinations provided that the applicant's passing scores have been certified. [L 1987, c 300, §7; am L 1992, c 155, §1 and c 202, §117; am L 1997, c 301, §5]

Cross References

Professional testing services, see §26-9.



§458-6.6 , 6 - .

§§458-6.6, 6.8  REPEALED.  L 1997, c 301, §§12, 13.



§458-6.9 - Dispensing optician identification tags.

[§458-6.9]  Dispensing optician identification tags.  Each licensed dispensing optician may wear an identification tag for the purpose of identifying to the customer that the person is a licensed dispensing optician. [L 1997, c 301, §1]



§458-7 - REPEALED.

§458-7  REPEALED.  L 1997, c 301, §14.



§458-8 - Expiration and renewal.

§458-8  Expiration and renewal.  (a)  A license issued under this chapter, unless sooner suspended or revoked, shall expire on July 1 of each even-numbered year, but may be biennially renewed by the license holder in good standing upon the payment of a biennial renewal fee.  Failure to pay the biennial fee shall constitute a forfeiture of the license as of the date of expiration.

(b)  The holder of an expired license may have the same restored within one year of the date of expiration upon due application therefor and payment of the delinquent fees and a penalty fee.  A person whose license has been forfeited and who fails to restore the license as provided in this section shall apply as a new applicant. [L 1949, c 183, pt of §1; am L 1955, c 113, §1; RL 1955, §69-8; am L 1961, c 142, §6; HRS §458-8; am L 1975, c 118, §21; am L 1984, c 7, §52; am L 1987, c 300, §10; am L 1997, c 301, §6]



§458-9 - Revocation or suspension of licenses.

§458-9  Revocation or suspension of licenses.  In addition to any other actions authorized by law, the director, in conformity with chapter 91, may revoke or suspend any license issued under this chapter for any cause authorized by law, including but not limited to fraud or dishonesty in obtaining the license, for dishonesty, fraud, gross negligence, or incompetency in the occupation of dispensing optician, or for violation of this chapter. [L 1949, c 183, pt of §1; RL 1955, §69-9; HRS §458-9; am L 1987, c 300, §11; am L 1992, c 202, §118; am L 1997, c 301, §7]



§458-10 - Subpoenas, oaths.

§458-10  Subpoenas, oaths.  In all proceedings before the director, the director shall have the same powers respecting administering oaths, compelling the attendance of witnesses, and the production of documentary evidence, as are possessed by circuit courts.  In case of disobedience by any person or persons of any order of the director or any subpoena issued by the director or of the refusal of any witness to testify to any matter regarding which the witness may be questioned lawfully, any circuit judge on application by the director shall compel obedience as in the case of disobedience of the requirements of a subpoena issued from a circuit court or a refusal to testify therein. [L 1949, c 183, pt of §1; RL 1955, §69-10; am L 1965, c 96, §50; HRS §458-10; am L 1973, c 31, pt of §21; gen ch 1985; am L 1992, c 202, §119; am L 1997, c 301, §8]



§458-11 - Reinstatement.

§458-11  Reinstatement.  The director may reinstate without examination the license of any dispensing optician issued under this chapter which has been revoked or may modify the suspension of any such license which has been suspended. [L 1949, c 183, pt of §1; RL 1955, §69-11; HRS §458-11; am L 1987, c 300, §12; am L 1992, c 202, §120; am L 1997, c 301, §9]



§458-12 - REPEALED.

§458-12  REPEALED.  L 1992, c 202, §219.



§458-12.5 - REPEALED.

§458-12.5  REPEALED.  L 1997, c 301, §15.



§458-13 - Acts prohibited.

§458-13  Acts prohibited.  It shall be unlawful to do any of the following:

(1)  To engage in the occupation of dispensing optician without first having been issued a dispensing optician license under this chapter;

(2)  To advertise in any manner that would tend to mislead or deceive the public;

(3)  To dispense, furnish, or supply the services and appliances to the intended wearer or user thereof, except upon a prescription issued by a licensed physician, or optometrist; provided that duplications, replacements, reproductions, and repetitions, without change in the refractive value may be done without prescription by individuals holding a license of dispensing optician issued under this chapter;

(4)  To fit or duplicate, or offer, undertake, or attempt to fit or duplicate hard and soft contact lenses or artificial eyes except under the written orders and personal supervision of an ophthalmologist or optometrist or fail to provide notice as required by section 458-12.5;

(5)  For a dispensing optician to grant, allow, credit, or pay, directly or indirectly, openly or secretly, any price differential, rebate, refund, discount, commission, credit, kickback, or other allowance, whether in the form of money or otherwise, to any oculist, optometrist, physician, or practitioner of any other profession (A) for or on account of the referring or sending by any oculist, optometrist, physician, or practitioner to the dispensing optician of any person for the rendition of any of the services performed or articles or appliances furnished by a dispensing optician as described in section 458-1, or (B) for or on account of the rendition of any services or the furnishing of any articles or appliances to a person so referred or sent by any oculist, optometrist, physician, or practitioner.  Every scheme, agreement, undertaking, arrangement, or device shall also be deemed in violation of section 481-7.  The license of every dispensing optician who violates this paragraph shall be revoked; or

(6)  For a dispensing optician to permit any unlicensed person to take facial measurements, fit or adjust lenses or frames or duplicate frames unless the unlicensed person is acting under the direct personal supervision of a licensed dispensing optician.  "Direct personal supervision" means the licensed optician is present on the premises of the optical dispensing establishment and is available for consultation by the unlicensed person. [L 1949, c 183, pt of §1; RL 1955, §69-13; am L 1963, c 38, §1; HRS §458-13; am L 1979, c 163, §1; am L 1981, c 86, §7; am L 1984, c 202, §4; am L 1987, c 300, §15; am L 1997, c 301, §10]

Note

Section 458-12.5 referred to in text is repealed.



§458-14 - Exceptions; acts not prohibited.

§458-14  Exceptions; acts not prohibited.  (a)  Nothing in this chapter applies to any physician, optometrist, or ophthalmologist licensed under the laws of the State, nor shall anything in this chapter prohibit the sale of glasses, sun glasses, colored glasses, or eye devices if they do not have refractive values and are not contact lenses.

(b)  Nothing in this chapter shall be construed to prohibit a certified ocularist as recognized by the American Society of Ocularists from performing within the scope of such certification; provided that the ocularist performs only those functions dealing with the designing, fitting, and fabricating of artificial eyes, and not contact lenses of refractive value, and is under the supervision of a licensed ophthalmologist or optometrist.  The ocularist shall inform the board in writing of the name of the supervising ophthalmologist or optometrist. [L 1949, c 183, pt of §1; RL 1955, §69-14; HRS §458-14; am L 1988, c 198, §1; am L 2008, c 63, §2]



§458-15 - Penalties.

§458-15  Penalties.  Any person who violates this chapter shall be fined not more than $500, or imprisoned not more than one year, or both. [L 1949, c 183, pt of §1; RL 1955, §69-15; HRS §458-15]






CHAPTER 459 - OPTOMETRY

§459 1 - Optometry; practice of, defined.

§459‑1  Optometry; practice of, defined.  (a)  The practice of optometry, for the purpose of this chapter, is defined to be:

(1)  The examination, diagnosis, treatment, and management of diseases and disorders of the human visual system, the eye, and the eyelids;

(2)  The employment of trial frame or trial lenses, and any objective or subjective means or methods, other than the use of surgery, including refractive or therapeutic laser surgery, but including the use and prescription of pharmaceutical agents, as established by the board, and the performance of non-invasive diagnostic procedures or ordering of laboratory tests related to the use of pharmaceutical agents for the purpose of examining, diagnosing, treating, and managing visual, muscular, or other diseases and disorders of the human visual system, the eye, and the eyelids; or

(3)  The prescribing, fitting, or adaptation of any ophthalmic lenses, contact lenses, prisms, frames, mountings, or orthoptic exercises for the correction or relief of the visual or muscular anomalies of the human eye.

Superficial foreign bodies may be removed from the human eye and eyelids, including the removal of corneal superficial foreign bodies above Bowman's Layer.

(b)  Any person who engages in the prescribing of visual training, with or without the use of scientific instruments to train the visual system or other abnormal condition of the eyes, or claims to be able to do so, shall be deemed to be engaged in the practice of optometry and shall first secure and hold an unrevoked and unsuspended license as provided in this chapter; provided that an orthoptist may give visual training, including exercises, under the supervision of a physician or optometrist.  The use and prescription of pharmaceutical agents and the removal of superficial foreign bodies from the human eye and eyelid shall be granted to an optometrist licensed under this chapter who has met the requirements under sections 459‑7 and 459-7.4.

(c)  If while examining or treating a patient a licensed optometrist finds, by history or examination, any ocular abnormality or any evidence of systemic disease requiring further diagnosis and possible treatment beyond the scope of practice as defined in this section, the optometrist shall refer that patient to an appropriate licensed physician. [L 1917, c 187, §1; RL 1925, §1112; RL 1935, §1370; RL 1945, §2801; am L 1949, c 58, §1(1); RL 1955, §68-1; HRS §459-1; am L 1985, c 224, §1 and c 294, §2; am L 1997, c 335, §2; am L 2002, c 164, §3; am L 2004, c 46, §2]

Cross References

Optometric service corporations, see §424-1.

Visual care, see §431:10A-116.



§459-1.5 - Definitions.

§459-1.5  Definitions.  As used in this chapter:

"Board" means the board of examiners in optometry.

"Director" means the director of commerce and consumer affairs.

"Surgery" means any procedure in which human tissue is cut, altered, or otherwise infiltrated by mechanical or laser means. [L 1987, c 152, §2; am L 1997, c 335, §1]



§459-2 - Optometry; unauthorized practice, unlawful.

§459-2  Optometry; unauthorized practice, unlawful.  It shall be unlawful for any person to practice optometry or to append the letters "O.D." or any other optometric degree to a person's name with the intent thereby to imply that the individual is a practitioner of optometry, without first securing and holding an unrevoked and unsuspended license under and as provided in this chapter.  This chapter shall not apply to, or prohibit, a duly licensed physician from practicing optometry as in this chapter defined, nor shall it prohibit a duly licensed physician or optometrist from filling prescriptions or orders, nor shall it prohibit the replacement, duplication, or repair of ophthalmic lenses, contact lenses, frames, or fittings thereof, by persons qualified to write or fill prescriptions or orders under this chapter, nor shall it prohibit or prevent any dispensing optician licensed under chapter 458 from performing the activities authorized by the license, nor shall it apply to optometric service corporations formed for the primary purpose of contracting with individuals, groups of individuals, and corporations for defraying or assuming the cost of services of optometrists and of contracting on behalf of optometrists to furnish services as provided in chapter 424.

An "ophthalmic lens" within the meaning of this chapter means any spectacle lens which has a spherical, cylindrical, or prismatic power or value, and is ground pursuant to a prescription. [L 1949, c 58, §1(2); RL 1955, §68-2; am L 1965, c 84, §1; HRS §459-2; am L 1985, c 224, §2; am L 1987, c 300, §16]



§459-3 - Board of examiners; members, appointment, qualifications.

§459-3  Board of examiners; members, appointment, qualifications.  There shall be a board to be known as the board of examiners in optometry, for the State.  The board shall consist of seven members, five of whom shall be licensed optometrists who have actually engaged in the practice of optometry for at least five years and two of whom shall be public members.  One of the five licensed optometrist members shall be from a county other than the city and county of Honolulu.  No member of the board shall be a stockholder, member of the faculty, or on a board of trustees of any school of optometry. [L 1917, c 187, §2; RL 1925, §1113; RL 1935, §1371; RL 1945, §2802; RL 1955, §68-3; am L Sp 1959 2d, c 1, §5; HRS §459-3; am L 1978, c 208, §9; am L 1985, c 224, §3; am L 1987, c 152, §3; am L 1992, c 202, §121; ree L 1993, c 322, §10]

Cross References

Departmental administration, see §§26-9 and 26-35.



§459-4 - Powers and duties of the board.

§459-4  Powers and duties of the board.  In addition to any other powers and duties authorized by law, the board shall prescribe rules in harmony with this chapter, as may be necessary to carry out its legal responsibilities and duties, to do all things necessary or incidental to the exercise of the powers and duties as established by these statutes, and to regulate the practice of optometry in the State. [L 1917, c 187, pt of §3; RL 1925, pt of §1114; RL 1935, pt of §1372; am L 1941, c 195, pt of §1; RL 1945, pt of §2803; RL 1955, §68-4; HRS §459-4; am L 1985, c 224, §4; am L 1992, c 202, §122]

Cross References

Rulemaking, see chapter 91.



§459-5 - Records.

§459-5  Records.  The department of commerce and consumer affairs on behalf of the board of examiners in optometry shall preserve a record of all applications for examination.  The record shall also show whether applicants were rejected or licensed, and, if rejected, the reasons therefor. [L 1917, c 187, §4; RL 1925, §1115; RL 1935, §1373; RL 1945, §2804; RL 1955, §68-5; HRS §459-5; am L 1985, c 224, §5]



§459-6 - Examinations, time of.

§459-6  Examinations, time of.  Examinations shall be administered by the National Board of Examiners in Optometry (NBEO) at least once a year with additional examinations as the National Board of Examiners in Optometry deems necessary.  The time and place of the examinations shall be determined by the National Board of Examiners in Optometry.  If any of the examinations administered by the National Board of Examiners in Optometry are no longer considered appropriate by the board or any of the examinations are no longer administered by the National Board of Examiners in Optometry, the examination shall be administered by the board or a testing agency designated by the board. [L 1917, c 187, pt of §3; RL 1925, pt of §1114; RL 1935, pt of §1372; am L 1941, c 195, pt of §1; RL 1945, pt of §2803; RL 1955, §68-6; HRS §459-6; am L 1985, c 224, §6; am L 1992, c 21, §1]

Cross References

Disposal of examination papers, see §94-5.



§459-7 - Application; examination; reexamination; appeal; renewal; continuing education; license.

§459-7  Application; examination; reexamination; appeal; renewal; continuing education; license.  (a)  Except as otherwise provided in this chapter, every person desiring to begin or to continue the practice of optometry, before beginning or continuing practice, upon presentation of satisfactory evidence that the applicant is a graduate of an optometric college, school, or university approved by the board of examiners in optometry and accredited by a regional or professional accreditation organization and recognized by the council on post- secondary accreditation or by the United States Department of Education, shall pass all examinations required by the board and comply with the following requirements:

(1)  Submit a completed application for licensure to the department of commerce and consumer affairs;

(2)  Submit a nonrefundable application fee together with the application; and

(3)  Submit a copy of the applicant's diploma or certificate of graduation from an optometric college, school, or university approved in accordance with this subsection.

(b)  Applicants for examination shall be given due notice of the date and place of each examination by the National Board of Examiners in Optometry.  If a National Board of Examiners in Optometry examination is no longer recognized by the board, applicants shall pass an examination designated by the board and shall be notified by the board or testing agency designated by the board of the date and place of examination.

Every candidate who passes all examinations required by the board and who has met all requirements for licensure shall receive from the board a license to practice optometry.

(c)  Each licensee shall pay a biennial license fee to the board on or before December 31 of each odd-numbered year for a renewal of the license for the biennium.  The failure of any licensee to pay the biennial license fee and submit proof of satisfying the continuing education program requirements on or before December 31 of each odd-numbered year shall automatically constitute a forfeiture of the license.  Any license which is so forfeited may be restored upon payment of a penalty, renewal, and recordkeeping fee as provided in rules adopted by the director pursuant to chapter 91, and upon submission of proof that the person whose license has been forfeited has satisfied all continuing education requirements for the biennium immediately preceding the application for restoration of the license.  The applicant shall pay a recordkeeping fee for each biennium the license was on forfeited status.

(d)  Each licensee, on or before the date designated in each odd-numbered year, shall submit to the board proof that the licensee has met the continuing education requirement through programs recognized and approved by the board.  The board shall have the authority to extend the time for compliance of continuing education requirement if good cause is shown.  The board shall adopt rules relating to the requirements and standards that continuing education programs shall meet to obtain recognition or approval from the board. [L 1917, c 187, §5; RL 1925, §1116; RL 1935, §1374; am L 1941, c 195, pt of §1; RL 1945, §2805; am L 1949, c 58, §1(3); am L 1951, c 230, §1; am L 1955, c 111, §1; RL 1955, §68-7; am L 1961, c 142, §5; HRS §459-7; am L 1972, c 2, §23 and c 123, §1; am L 1973, c 156, §1; am L 1975, c 118, §22; am L 1984, c 7, §54; am L 1985, c 224, §7 and c 294, §3; am L 1987, c 70, §1, c 152, §4, and c 283, §32; am L 1992, c 21, §2; am L 1994, c 123, §1; am L 1997, c 40, §15 and c 43, §1]

Revision Note

In subsection (a)(3), "this subsection" substituted for "subsection (a)".

Cross References

Disposal of examination records, see §94-5.

Professional testing services, see §26-9.



§459 7 - .4 Therapeutically certified optometrists; scope; qualifications.

§459‑7.4  Therapeutically certified optometrists; scope; qualifications.  (a)  The use and prescription of therapeutic pharmaceutical agents as established by the board for the treatment and management of conditions of the anterior segment of the human eye, eyelids, and lacrimal system, and the non-invasive surface removal of superficial foreign bodies from the anterior segment of the human eye and eyelids is authorized only for an optometrist licensed under this chapter who meets the requirements of a therapeutically certified optometrist as authorized in this section.  A therapeutically certified optometrist may use or prescribe steroidal agents.  A therapeutically certified optometrist shall not administer injectable agents except for anaphylaxis.  Performing any invasive surgery shall not be allowed.  Therapeutic pharmaceutical agents shall not include any of the controlled substances enumerated in sections 329‑14, 329‑16, 329‑18, 329‑20, and 329‑22.

(b)  The board shall grant recognition as a therapeutically certified optometrist; provided the optometrist has:

(1)  A current, unencumbered license as an optometrist in this State;

(2)  Completed a one hundred hour board-approved course in the treatment and management of ocular diseases;

(3)  Passed the National Board of Examiners in Optometry Treatment and Management of Ocular Disease examination;

(4)  Completed one hundred hours of preceptorship under the supervision of an ophthalmologist.  The supervising ophthalmologist shall certify completion of the one hundred hours of hands-on experience and the competency of the optometrist to prescribe, dispense, and administer therapeutic pharmaceutical agents on a form and format prescribed by the board; provided that the preceptorship shall include training in diagnosis, treatment, and management of ocular disease; and

(5)  The therapeutically certified optometrist shall renew the certification with the biennial renewal of license and submit proof of satisfying thirty-six hours of continuing education in the diagnosis, treatment, and management of ocular and systemic diseases.  Completion of the thirty-six hours in the diagnosis, treatment, and management of ocular and systemic diseases shall fulfill the continuing education requirements pursuant to section 459-7 and this section. [L 1996, c 292, §1; am L 1997, c 335, §§4, 5; am L 2002, c 164, §4; am L 2004, c 46, §3]



§459-7.5 - Reciprocity.

[§459-7.5]  Reciprocity.  The board, by rules, shall provide for licensure of optometrists registered and licensed under the laws of any state or territory of the United States or any other jurisdiction with qualifications for licensure which equal or exceed those of this State. [L 1987, c 152, §5]



§459-7.45 - REPEALED.

§459-7.45  REPEALED.  L 2004, c 46, §4.



§459-8 - Conduct of examinations.

§459-8  Conduct of examinations.  Each applicant whose application is received by the board after December 31, 1986, shall pass all written examinations given by the National Board of Examiners in Optometry.  Beginning January 1, 1991, each applicant shall also pass a practical (Patient Care) examination administered by the National Board of Examiners in Optometry.

The board shall state in its rules the pass/fail cutoff scores for all required examinations.  The board shall accept the passing scores of all National Board of Examiners in Optometry written examinations if the examinations were passed in their entirety by the applicant after December 31, 1986.  The board shall accept the scores of the practical (Patient Care) examination only if the examination was passed by the applicant after January 1, 1991.  The board may accept the scores of the National Board of Examiners in Optometry written examinations passed before December 31, 1986, and the National Board of Examiners in Optometry practical (Patient Care) examination passed before January 1, 1991, if the examinations are determined by the National Board of Examiners in Optometry to be substantially equivalent to the current examinations and the applicant holds a current and valid license under the laws of another state. [L 1917, c 187, §8; RL 1925, §1119; RL 1935, §1377; RL 1945, §2808; am L 1949, c 58, §1(5); RL 1955, §68-8; HRS §459-8; am L 1981, c 36, §2; am L 1985, c 224, §8; am L 1992, c 21, §3; am L 1994, c 123, §2; am L 1997, c 41, §1]

Cross References

Disposal of examination papers, see §94-5.



§459-9 - Refusal to permit examination or issue license; revocation and suspension of license; grounds for.

§459-9  Refusal to permit examination or issue license; revocation and suspension of license; grounds for.  In addition to any other actions authorized by law, the board of examiners in optometry may refuse to admit persons to its examinations or to issue a license or may revoke or suspend, for the period of time as may be determined by the board, a license previously issued, or may impose a penalty as shall be established by the board, for any cause authorized by law, including but not limited to the following:

(1)  Presentation to the board of any certificate or testimony or information which was untrue in any material respect or illegally or fraudulently obtained, or when fraud or deceit has been practiced in obtaining any license under this chapter or in passing an examination;

(2)  Conduct of a character likely to deceive or defraud the public, or habits of intemperance or drug addiction calculated to destroy the accuracy of the work of an optometrist, or professional misconduct, or gross carelessness or negligence, or manifest incapacity in the practice of optometry;

(3)  Advertising by means of false and deceptive statements or by statements which tend to deceive or defraud;

(4)  Directly or indirectly accepting or offering employment to practice optometry from, or to any person not having a valid, unrevoked and unsuspended license or from any company or corporation;

(5)  Soliciting or receiving, directly or indirectly, any price differential, rebate, refund, discount, commission, credit, kickback, or other allowance, whether in the form of money or otherwise, from a dispensing optician for or on account of referring or sending to the dispensing optician of any intended or prospective wearer or user of any article or appliance prepared or furnished by a dispensing optician, or for or on account of any service or article furnished by the dispensing optician to any intended or prospective wearer or user;

(6)  Using any name in connection with the licensee's practice other than the name under which the licensee is licensed to practice, or using any advertising which fails to clearly identify the individual licensee or which is ambiguous or misleading as to the licensee's identity;

(7)  Employing or utilizing any unlicensed individual to perform optometric services in connection with refraction or visual training without directly and personally supervising the individuals in the performances of the services;

(8)  Violating this chapter or the rules adopted by the board;

(9)  Utilizing pharmaceutical agents for purposes other than those specified in section 459-1; or

(10)  Failure to refer a patient to an appropriate licensed physician upon discovery, by history or examination, that the patient evidences an ocular abnormality or symptoms of systemic disease requiring further diagnosis and possible treatment by a licensed physician. [L 1917, c 187, §9; RL 1925, §1120; RL 1935, §1378; am L 1941, c 195, pt of §1; RL 1945, §2805; am L 1949, c 58, §1(6); am L 1951, c 230, §2; RL 1955, §68-9; am L 1957, c 119, §1; am L 1965, c 87, §1; HRS §459-9; am L 1974, c 205, §2(19); am L 1979, c 131, §2; am L 1985, c 224, §9 and c 294, §4; am L 1987, c 152, §6; am L 1992, c 21, §4 and c 202, §123]



§459-9.5 - REPEALED.

§459-9.5  REPEALED.  L 1985, c 224, §12.



§459-10 - Advertising, contents of.

§459-10  Advertising, contents of.  All advertising by a licensee which contains a price for specified ophthalmic goods or services shall contain the following information when appropriate:

(1)  Whether an advertised price includes single vision or multifocal lenses;

(2)  Whether an advertised price for contact lenses refers to soft or hard lenses;

(3)  Whether an advertised price for ophthalmic goods includes an eye examination;

(4)  Whether an advertised price for ophthalmic goods includes all dispensing fees; and

(5)  Whether an advertised price for eyeglasses includes both frames and lenses. [L 1917, c 187, §10; RL 1925, §1121; RL 1935, §1379; RL 1945, §2810; RL 1955, §68-10; HRS §459-10; am L 1985, c 224, §10]



§459-11 - REPEALED.

§459-11  REPEALED.  L 1992, c 202, §220.



§459-12 - REPEALED.

§459-12  REPEALED.  L 1984, c 7, §79.



§459-13 - Exceptions.

§459-13  Exceptions.  Nothing in this chapter shall apply to duly licensed physicians authorized to practice medicine under the laws of the State, nor to the commissioned officers of the United States army medical corps on duty in the State. [L 1917, c 187, §12; RL 1925, §1123; RL 1935, §1381; RL 1945, §2812; RL 1955, §68-13; HRS §459-13]



§459-14 - Penalty.

§459-14  Penalty.  Any person practicing optometry in violation of this chapter or any rule may be fined up to $500 or be imprisoned not more than six months, or both, for each separate violation, and each day of the violation shall constitute a separate offense. [L 1917, c 187, §11; RL 1925, §1122; RL 1935, §1380; RL 1945, §2811; RL 1955, §68-14; HRS §459-14; am L 1985, c 224, §11]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§459-14.5 - Remedies or penalties cumulative.

[§459-14.5]  Remedies or penalties cumulative.  Unless otherwise expressly provided, the remedies or penalties provided by this chapter are cumulative to each other and to the remedies or penalties available under all other laws of this State. [L 1986, c 211, §6]



§459-15 - REPEALED.

§459-15  REPEALED.  L 1997, c 335, §3.



§459-16 - Adverse effects, temporary reporting requirements.

[§459-16]  Adverse effects, temporary reporting requirements.  The board of examiners in optometry shall promulgate rules and regulations as will require a licensed optometrist to report findings of adverse effects experienced by any of the optometrist's patients from the optometrist's use of pharmaceutical agents during an examination.  This requirement shall expire on June 30, 1988. [L 1985, c 294, §6; gen ch 1985]






CHAPTER 460 - OSTEOPATHY

CHAPTER 460

OSTEOPATHY

REPEALED.  L 2008, c 5, §21.



CHAPTER 460J - PEST CONTROL OPERATORS

§460J-1 - Definitions.

§460J-1  Definitions.  As used in this chapter:

"Board" means the pest control board.

"Director" means the director of commerce and consumer affairs.

"Efficacy and safety data" means data from experiments conducted by qualified scientists to determine the efficacy and safety of a nonchemical pest control device.

"Fumigation" means the use of any substance or substances that emit or liberate gases, fumes, or vapors which may be used for the destruction or control of insects, vermin, rodents, or other pests, which, in the opinion of the board, may be lethal, poisonous, noxious, or dangerous to human life.

"Household pests" means those pests other than wood- destroying pests which invade households and other structures, including, but not limited to, rodents, vermin, insects, and birds.

"Nonchemical pest control device" means any device that purports to eliminate or control pests by attracting, repelling, or killing pests without the use of chemicals.  The device shall include, but not be limited to, electromagnetic waves, sound and ultrasound, cosmic, and other waves.

"Pest control" means, with respect to wood-destroying pests, or other pests which may invade households or other structures, including railroad cars, ships, docks, trucks, airplanes, or the contents thereof, the engaging in, offering to engage in, advertising for, soliciting, or performing the following for hire:

(1)  Identifying pests or infestations;

(2)  Making an inspection for the purpose of identifying or attempting to identify infestations of household or other structures by pests;

(3)  Making inspection reports, recommendations, estimates, and bids, whether oral or written, with respect to infestations; or

(4)  Making contracts, or submitting bids for, or the use of avicides, insecticides, pesticides, rodenticides, fumigants, or allied chemicals or substances, or mechanical devices, for the purpose of eliminating, exterminating, controlling, or preventing infestations of pests or organisms.

"Pest control operator" means any person who personally or through others offers to undertake or practice, or holds oneself out as being able to undertake or practice, or does undertake or practice pest control. [L 1972, c 134, pt of §1; am L 1978, c 31, §3; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 1984, c 9, §1; am L 1987, c 143, §1; am L 1991, c 16, §4; am L 1993, c 74, §1]



§460J-2 - Pest control board.

§460J-2  Pest control board.  (a)  There shall be a pest control board of nine members.  Six members of the board shall be appointed by the governor; of which four shall have been for a period of not less than five years preceding the date of their appointment, licensed pest control operators actively engaged in the business of pest control; and two shall be public members.  Three members of the board shall serve on an ex officio voting basis:  the chairperson of the board of agriculture or the chairperson's representative, the director of health or the director's representative, and the chairperson of the department of entomology of the college of tropical agriculture and human resources of the University of Hawaii or the chairperson's representative.  No two members of the board shall be employed by or associated with the same business firm engaged in pest control.

(b)  Except for members of the board first appointed, no one, except the ex officio and public members, shall be eligible for appointment who does not at the time of the member's appointment hold a valid and unexpired license to operate as a pest control operator. [L 1972, c 134, pt of §1; am L 1982, c 204, §8; am L 1983, c 124, §17; gen ch 1985; am L 1991, c 16, §5; am L 1992, c 202, §129; ree L 1993, c 322, §11]



§460J-3 - Powers and duties of board.

§460J-3  Powers and duties of board.  In addition to any other powers and duties authorized by law, the board shall:

(1)  Grant licenses to operators pursuant to this chapter;

(2)  Adopt, amend, or repeal rules as it may deem necessary to effectuate this chapter and carry out the purpose thereof which purpose is the protection of the general public.  All rules shall be adopted pursuant to chapter 91.  The rules shall:

(A)  Forbid acts or practices deemed by the board to be detrimental to the accomplishment of the purpose of this chapter;

(B)  Require operators to make reports to the board containing items of information that will enable the board to improve the enforcement of this chapter and its rules to fully effectuate the purposes of this chapter;

(C)  Require operators to furnish reports to owners containing matters of information as the board deems necessary to promote the purpose of this chapter;

(D)  Require liability and workers' compensation insurance verification for license renewals; and

(E)  Provide for the development of an enforcement information reporting system;

(3)  Enforce this chapter and rules adopted pursuant thereto;

(4)  Suspend or revoke any license for any cause prescribed by this chapter, or for any violation of the rules, and refuse to grant any license for any cause that would be grounds for revocation or suspension of a license; and

(5)  Direct the executive secretary to publish and distribute pamphlets and circulars containing information as it deems proper to further the accomplishment of the purpose of this chapter. [L 1972, c 134, pt of §1; am L 1986, c 126, §2; am L 1992, c 202, §130; am L 2004, c 175, §2]



§460J-4 , 5 - REPEALED.

§§460J-4, 5  REPEALED.  L 1992, c 202, §§221, 222.



§460J-6 - Licenses required.

§460J-6  Licenses required.  No person within the purview of this chapter shall act or assume to act, or advertise, as a pest control operator or be engaged in the business of pest control without a license previously obtained under and in compliance with this chapter and the rules of the board. [L 1972, c 134, pt of §1; am L 1991, c 16, §6; am L 1993, c 74, §2; am L 1997, c 84, §1]



§460J-7 - Investigation permitted.

[§460J-7]  Investigation permitted.  The board may investigate, classify, and qualify applicants for operators' licenses. [L 1972, c 134, pt of §1]



§460J-8 - License requirements.

§460J-8  License requirements.  To obtain an operator's license, a person shall fulfill the following requirements:

(1)  File an application as prescribed by the board;

(2)  Possess a history of honesty, truthfulness, financial integrity, and fair dealing;

(3)  Be at least eighteen years of age;

(4)  Satisfy the board's examination and experience requirements;

(5)  If a partnership, joint venture, corporation, or sole proprietorship, be under the direct management of a responsible managing employee or operator with an appropriate license;

(6)  Submit satisfactory proof to the board that the person has obtained workers' compensation insurance or has been authorized to act as a self-insurer as required by chapter 386 or is excluded from the requirements of chapter 386;

(7)  Submit satisfactory proof to the board that the person has obtained liability insurance, pursuant to section 460J-25; and

(8)  Provide other documentation as required by the board. [L 1972, c 134, pt of §1; am L 1975, c 41, §1; gen ch 1985; am L 1986, c 126, §3; am L 1987, c 143, §2; am L 1991, c 16, §7; am L 1993, c 74, §3; am L 1997, c 84, §2]



§460J-8.5 - Requirements to maintain license.

[§460J-8.5]  Requirements to maintain license.  (a)  A licensed pest control operator shall have and maintain in full force and effect the following:

(1)  Workers' compensation insurance, unless the licensee is authorized to act as a self-insurer under chapter 386 or is excluded from the requirements of chapter 386; and

(2)  Liability insurance from an insurance company or agency for comprehensive personal injury and property damage liability in an amount prescribed by the board through its rules.

(b)  Failure, refusal, or neglect of any licensed pest control operator to maintain in full force and effect the required workers' compensation insurance or liability insurance shall cause the automatic forfeiture of the license of the pest control operator effective as of the date of expiration or cancellation of the pest control operator's workers' compensation insurance or liability insurance.

(c)  The pest control operator shall immediately notify the board of termination or cancellation of any insurance required under the chapter.  Failure to notify the board shall subject the licensee to discipline pursuant to section 460J-15.

(d)  The board shall not restore the forfeited license until satisfactory proof of continuous or replacement insurance coverage is submitted to the board as required by this section.

(e)  Failure to submit proof of continuous or replacement coverage required by subsection (d) within sixty days after the date of forfeiture shall result in the forfeiture of all fees and shall require the person to apply as a new applicant.

(f)  A licensee, within sixty days after receipt of the notification of the forfeiture, may request an administrative hearing to review the forfeiture pursuant to chapter 91.  A request for an administrative hearing shall not stay or affect the provisions of subsections (d) and (e). [L 2004, c 175, §1]



§460J-9 - Application; fees.

§460J-9  Application; fees.  (a)  Every applicant for a license under this chapter shall file an application on forms prescribed or required by the board, and shall furnish any additional information bearing upon the issuance of the license as the board requires.  Every application shall be accompanied by the application and examination fees.  In the case of a partnership, joint venture, or corporation, any licensed member or officer therefor may sign the application on behalf of the applicant and every application shall be accompanied by the application and license fees.  In the case of a proprietorship, every application shall be accompanied by the application and license fees.

(b)  Every application for a license by an individual who passed the examination shall be accompanied by a license fee. [L 1972, c 134, pt of §1; am L 1984, c 7, §§59, 60; am L 1986, c 126, §4; am L 1987, c 143, §3; am L 1992, c 202, §131; am L 1997, c 40, §16]



§460J-10 - Form for licenses.

[§460J-10]  Form for licenses.  The form of every license shall be prescribed by the board and shall be issued in the name of the board. [L 1972, c 134, pt of §1]



§460J-11 - Place of business and posting of license.

[§460J-11]  Place of business and posting of license.  A licensed operator shall have and maintain a definite place of business in the State and shall display therein the operator's license. [L 1972, c 134, pt of §1; gen ch 1993]



§460J-12 - Classification of branches of pest control; examinations; rules; subjects of examination; passing grade.

§460J-12  Classification of branches of pest control; examinations; rules; subjects of examination; passing grade.  (a)  Licenses issued to operators or field representatives shall be limited to the branch or branches of pest control for which the applicant has qualified by application and examination.  For the purpose of delimiting the type and character of work authorized by the various branch licenses hereinafter set forth, the practice of pest control is classified into the following branches:

(1)  Branch 1.  Fumigation.  The practice relating to the control of household and wood-destroying pests by fumigation with poisonous or lethal gases.

(2)  Branch 2.  General Pest.  The practice relating to the control of household pests, other than termites, excluding fumigation with poisonous or lethal gases.

(3)  Branch 3.  Termite.  The practice relating to the control of wood-destroying pests by the use of insecticides and corrections, excluding fumigation with poisonous or lethal gases.

The board may issue a license for a combination of two or more branches for which an applicant qualifies under this chapter, and such combination license shall be considered one license for the purpose of determining the fee to be charged under section 460J-14.

(b)  Unless otherwise authorized by the board, all written examinations shall be in ink in books supplied by the board.  All examination papers shall be kept for a period of one year, upon the expiration of which such papers may be destroyed on order of the board.  Each applicant for license shall be designated by a number instead of by name and the identity thereof shall not be disclosed until the examination papers are graded.  No person shall be admitted to the examination room except the examining personnel and the applicants for license.

(c)  The board shall make rules for the purpose of securing fair, impartial, and proper examinations.

(d)  Licensees of any branch may be licensed in other branches upon complying with the requirements for qualification and by examination in such other branches.  No failure of the licensee to pass examination in such other branches shall have any effect on existing licenses.

(e)  The examinations shall be in each of the subjects specified in the branch or branches relating to the respective applications.  A license according to such applications shall be granted to any applicant who scores a passing grade on the examination in each of the subjects of such branch or branches. [L 1972, c 134, pt of §1; gen ch 1985; am L 1993, c 74, §4; am L 1997, c 84, §3]



§460J-13 - Examination; operator's license.

[§460J-13]  Examination; operator's license.  The board shall ascertain by written examination that an applicant for a license as operator is qualified in the use and understanding of all of the following:

(1)  The English language, including reading, writing, and spelling.

(2)  The building and safety laws of the State and any of its political subdivisions, if the branch or branches of pest control for which the applicant is applying require such knowledge.

(3)  The labor laws of the State.

(4)  The provisions of this chapter.

(5)  Poisonous and other dangerous chemicals used in pest control, if the branch license or licenses for which the applicant is applying, require such knowledge.

(6)  The theory and practice of pest control in the branch or branches for which the applicant desires to be licensed.

(7)  Such other state laws, safety or health measures, or practices as are reasonably within the scope of pest control in the various branches. [L 1972, c 134, pt of §1; gen ch 1985]



§460J-14 - Fees; biennial renewal; inactive license.

§460J-14  Fees; biennial renewal; inactive license.  (a)  The biennial renewal fee shall be paid to the board on or before June 30 of each even-numbered year.  Failure, neglect, or refusal of any duly licensed operator to pay the biennial renewal fee shall constitute a forfeiture of the person's license.  Any license may be restored upon written application therefor within one year from the due date of the renewal fee and the payment of the delinquent fee plus an amount equal to ten per cent thereof.

(b)  Upon written request of a licensee, the board may place the licensee's active license on an inactive status.  The licensee, upon request and payment of the inactive license fee may continue on inactive status.  The license may be reactivated at any time by making a written request to the board and by fulfilling the requirements established by the board, including the payment of the appropriate fees.  During the inactive period, a licensee on inactive status shall not engage in the practice of pest control that would require a license.  Any person who violates this prohibition shall be subject to discipline under this chapter and the board's rules.

(c)  For purposes of this chapter, the dishonoring of any check upon first deposit shall constitute a failure to meet the fee requirements.  Failure, neglect, or refusal of any licensee on inactive status to pay the inactive license fee shall constitute a forfeiture of the license. [L 1972, c 134, pt of §1; am L 1975, c 118, §24; am L 1976, c 98, §2; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 1984, c 7, §61; am L 1992, c 202, §132; am L 1997, c 84, §4]



§460J-15 - Revocation, suspension, and refusal of renewal of licenses; prohibition against certain offenses, etc.

§460J-15  Revocation, suspension, and refusal of renewal of licenses; prohibition against certain offenses, etc.  (a)  In addition to any other actions authorized by law, the board may revoke, suspend, or refuse to renew any license issued hereunder, for any cause authorized by law, including but not limited to the following:

(1)  Departure from, or disregard of, plans or specifications in the performance of pest control work in any material respect, without consent of the owner or the owner's authorized representative;

(2)  Violation of any law or rule of the State or any county relating to building, pesticide use, safety, or labor, where the law or rule has a rational relationship to the qualifications, functions, duties, or responsibilities of the pest control operator, including but not limited to a violation of the Hawaii pesticides law;

(3)  Misrepresentation of a material fact by the applicant in obtaining a license;

(4)  Failure on the part of a licensee to complete any operation for the price stated in the contract or in any agreed upon modification to the contract;

(5)  Failure to comply with this chapter, or any rule adopted by the board, or the furnishing of a report of inspection without the making of a bona fide inspection of the premises for termites;

(6)  The commission of any grossly negligent or fraudulent act by the licensee as an operator;

(7)  The negligent handling or use of any poisonous exterminating agent without regard to public safety;

(8)  Fraud or misrepresentation, after inspection, by any licensee engaged in pest control work relating to any infestation or infection of termites found in property or structures, or respecting any conditions of the structure that would ordinarily subject structures to attack by termites whether or not a report was made pursuant to sections 460J-19 and 460J-20;

(9)  Failure of an operator to make and keep all inspection reports, contracts, documents, and records, other than financial records, for a period of not less than two years after completion of any work or operation for the control of termites;

(10)  Wilful failure to pay when due a debt incurred for services or materials rendered or purchased in connection with the operator's operations as an operator when the operator has the ability to pay or when the operator has received sufficient funds therefor as payment for the particular operation for which the services or materials were rendered or purchased;

(11)  The false denial of any debt due or the validity of the claim therefor with intent to secure for the licensee, the licensee's employer, or other person, any discount of the debt or with intent to hinder, delay, or defraud the person to whom the debt is due;

(12)  Failure to secure or maintain liability insurance or workers' compensation insurance when not authorized to act as a self-insurer under chapter 386, or when not excluded from the requirements of chapter 386; or

(13)  Knowingly entering into a contract with an unlicensed operator involving work or activity for the performance of which licensing is required under this chapter.

(b)  During a period of disciplinary sanction, a person shall be prohibited from serving as an officer, director, associate, partner, or responsible managing employee of a licensee under the following circumstances:

(1)  The person's license has been revoked and the person has not been granted a new license;

(2)  The person's license is under suspension; or

(3)  The person has been a member, officer, director, associate, or responsible managing employee of any partnership, corporation, firm, or association whose license is revoked or is under suspension, and while acting as such a member, officer, director, associate, or responsible managing employee, the person had knowledge of or participated in any of the prohibited acts for which the license was suspended or revoked. [L 1972, c 134, pt of §1; am L 1974, c 205, §2(21); am L 1975, c 41, §1; am L 1980, c 125, §1; gen ch 1985; am L 1992, c 202, §133; am L 1993, c 74, §5; am L 1997, c 84, §5; am L 2004, c 7, §1 and c 175, §3]



§460J-16 - Hearings.

§460J-16  Hearings.  In all proceedings before it, the board and each member thereof shall have the same powers respecting administering oaths, compelling the attendance of witnesses and the production of documentary evidence, and examining witnesses as are possessed by circuit judges at chambers.  In case of disobedience by any person of any order of the board or of any member thereof, or of any subpoena issued by it or a member, or the refusal of any witness to testify to any matter regarding which the witness may be questioned lawfully, any circuit judge, on application by the board or a member thereof, shall compel obedience as in the case of disobedience of the requirements of a subpoena issued by a circuit court, or a refusal to testify therein. [L 1972, c 134, pt of §1; gen ch 1985; am L 1987, c 143, §4; am L 1992, c 87, §10 and c 202, §134]



§460J-17 - Death or dissociation.

§460J-17  Death or dissociation.  No partnership, joint venture, or corporation shall be deemed to have violated this chapter by acting or assuming to act as a pest control operator after the death or dissociation of a licensee who had the direct management of the pest control business thereof prior to final disposition by the board of an application for a license made within thirty days from the date of the death or dissociation. [L 1972, c 134, pt of §1; am L 1997, c 84, §6]



§460J-18 - REPEALED.

§460J-18  REPEALED.  L 1992, c 202, §223.



§460J-19 - Termite control contracts and written inspection reports; form and contents; filing and delivery; control service; control service contract.

§460J-19  Termite control contracts and written inspection reports; form and contents; filing and delivery; control service; control service contract.  (a)  This section shall apply to contracts for the control of termites and written inspection reports.

(b)  No licensee shall commence work on a contract for the control of termites until an inspection has been made and a written inspection report and a written estimate have been approved by the person requesting the work; provided that no written inspection report shall be required in the event that a live infestation exists.  The written inspection report shall be on a PC-9 form prescribed by the board and shall include the following:

(1)  The date of the inspection and the name of the person making the inspection;

(2)  The name and address of the person or firm ordering the report;

(3)  The name and address of any person who is a party in interest to whom the licensee is to send certified copies of inspection reports and completion notices;

(4)  The address or location of the property;

(5)  A general description of the building or premises inspected; and

(6)  The location of visible termite infestations apparent to the licensee.

The licensee shall not be responsible for an infestation unless its presence was visible at the time of the inspection.  There shall be no guarantees or warranties on the written inspection report.

(c)  Control service is defined as the regular reinspection of a property after a written inspection report has been made in compliance with this section and such corrections as have been agreed upon have been completed.  Under a control service agreement, a licensee shall refer to the original written inspection report and contract in such manner as to identify them clearly, and the original written inspection report shall be assumed to be a true report of conditions as originally issued, except it may be modified after a control service inspection.  A licensee is not required to issue a report as outlined in paragraphs (1) to (6) after each control service inspection.  If after control service inspection, no modification of the original written inspection report is made in writing, then it will be assumed that conditions are as originally reported.  A control service contract shall identify the particular types of termites and the portions of the buildings or structures covered by the contract. [L 1972, c 134, pt of §1; gen ch 1985; am L 1987, c 102, §1; am L 1991, c 116, §1; am L 1993, c 74, §6]



§460J-20 - Document expressing an opinion or making statement regarding the presence or absence of termites; contents.

§460J-20  Document expressing an opinion or making statement regarding the presence or absence of termites; contents.  Any work contract, billing, agreement, letter of work completed, or other correspondence or document, expressing an opinion or making a statement relating to the presence or absence of termites shall refer to the report defined in section 460J-19(b).  Such documents shall indicate specifically whether all of the recommended work as set forth in the inspection report was completed, or, if not, it shall indicate specifically which recommendations were not completed. [L 1972, c 134, pt of §1; am L 1993, c 74, §7]



§460J-21 - Fumigation under supervision.

§460J-21  Fumigation under supervision.  Fumigation shall be performed only under the direct supervision of an individual who is an applicator certified for structural fumigation by the department of agriculture. [L 1972, c 134, pt of §1; am L 1993, c 74, §8]



§460J-22 - Fumigation job log; preservation and inspection.

[§460J-22]  Fumigation job log; preservation and inspection.  A licensee shall maintain a log of each fumigation job performed by the licensee in this State.  The log shall be in the form required by the regulations of the board and shall be preserved for a period of at least two years, during which time it shall be available at all times during business hours for inspection by the board and its authorized representatives. [L 1972, c 134, pt of §1; gen ch 1985]



§460J-23 - Pest control.

[§460J-23]  Pest control.  A pest control operator may secure pest control work, identify infestations or infections, make inspections, and submit bids or otherwise contract for pest control work.  A pest control operator may hire or employ individuals who are not licensed under this chapter to perform work on contracts. [L 1972, c 134, pt of §1]



§460J-23.5 - Subcontracting.

[§460J-23.5]  Subcontracting.  Notwithstanding any provisions of this chapter, any individual who is licensed by the board as an operator in both the branches of general pest and termite control may subcontract for the actual performance of fumigation with an individual who is licensed by the board as an operator in the branch of fumigation.

Nothing herein contained shall permit or authorize any licensee to perform, or attempt to perform, advertise, or hold out to the public or to any person that the licensee is authorized, qualified, or licensed to perform, pest control work in any branch, or by any method, for which the licensee is not licensed.

Subcontracting of work, as permitted herein, shall not relieve the prime contractor or the subcontractor from responsibility for, or from disciplinary action because of, any act or omission on the contractor's or subcontractor's part, which would otherwise be a ground for disciplinary action. [L 1975, c 91, §1; gen ch 1985]



§460J-24 - Application of soil treatment pest control work.

§460J-24  Application of soil treatment pest control work.  A licensed contractor may contract for the performance of any soil treatment pest control work to eliminate, exterminate, control, or prevent infestations or infections of pests from the ground beneath or adjacent to any existing building or structure or in or upon any site upon which any building or structure is to be constructed, but the actual performance of any such work shall be done by a licensed pest control operator. [L 1972, c 134, pt of §1; am L 1993, c 74, §9]



§460J-24.5 - Nonchemical pest control devices efficacy and safety data; examination and testing; approval prior to sale, lease, or transfer of devices in the State.

§460J-24.5  Nonchemical pest control devices efficacy and safety data; examination and testing; approval prior to sale, lease, or transfer of devices in the State.  (a)  All manufacturers or their representatives intending to sell, lease, or provide through other means a nonchemical pest control device in the State shall submit efficacy and safety data prior to sale, lease, or transfer to the department of agriculture; provided such requirement for submission of efficacy and safety data may include the furnishing of specimen devices or samples.  The department of agriculture or its designated representative shall conduct such examination and testing as may be necessary to ascertain the reliability, efficacy and safety data and actual or potential adverse effects upon human health and safety of such device.  The costs of conducting such test shall be borne by the manufacturer or the manufacturer's representative.  The department of agriculture shall adopt and enforce rules pursuant to chapter 91 to carry out this section.

(b)  Any person including a wholesaler, retailer, or pest control operator who sells, leases, or provides through other means a device which has not been approved as provided in subsection (a) shall be subject to penalty as provided in section 460J-27. [L 1978, c 31, §2; am L 1993, c 74, §10]



§460J-25 - Insurance.

§460J-25  Insurance.  No person shall engage in the business of pest control unless the person has filed with the board a general liability and workers' compensation insurance policy approved by the board in an amount prescribed by the board through its rules; provided that no employee of any company need have such policy in effect with respect to work covered by a policy of the company by which the employee is employed.  This section shall not apply to vault fumigation. [L 1972, c 134, pt of §1; am L 1980, c 125, §2; gen ch 1985; am L 1991, c 16, §8; am L 1993, c 74, §11; am L 2004, c 175, §4]



§460J-26 - Exemptions.

§460J-26  Exemptions.  This chapter shall not apply to:

(1)  Officials of the federal government on military reservations;

(2)  Personnel of the United States Department of Agriculture, the state department of agriculture, or state department of land and natural resources, or the United States Public Health Service in the performance of their official duties;

(3)  Other government employees who conduct research on pesticides or pest control or who use pesticides in the performance of their duties;

(4)  Qualified scientific personnel specially exempted by the board;

(5)  Persons engaged in pest control for agricultural purposes; or

(6)  Engineers or architects licensed under chapter 464 who:

(A)  Draft or prepare design documents that prescribe anti-termite or anti-pest measures, including the specification of termiticides, that are required by the building code and other governmental agencies;

(B)  Conduct building condition or assessment surveys to observe and evaluate the condition of the building or structure, if the primary purpose of these surveys is not to report on the identification of infestations; or

(C)  Prepare reports based on the results of the surveys specified in subparagraph (B) that identify the location, extent, and probable cause of the pest damage (e.g., "termite damage"); provided that where a report concerns termite damage, the particular type or species of termite shall not be specified unless the report is written in consultation with a licensed pest control operator licensed in termite control or other duly recognized expert in urban entomology, such as an insect taxonomist or urban entomologist with expertise in the identification or control of termites; and provided further that if a licensed pest control operator is not consulted, the report shall include a recommendation that a licensed pest control operator be contracted for further assessment or treatment. [L 1972, c 134, pt of §1; am L 1993, c 74, §12; am L 1997, c 84, §7]



§460J-27 - Penalties for unlicensed acts.

§460J-27  Penalties for unlicensed acts.  Any person or business organization that violates the provisions of section 460J-6 shall not be fined less than $5,000. [L 1972, c 134, pt of §1; am L 1986, c 126, §6]



§460J-27.5 - Advertising.

[§460J-27.5]  Advertising.  (a)  It is a misdemeanor for any person, including a person who is exempt by section 460J-26 from this chapter, to advertise with or without any limiting qualifications as a pest control operator unless the person holds a valid license under this chapter for the goods and services advertised.

"Advertise" as used in this section includes but is not limited to:

(1)  The issuance of any card, sign, or device to any person;

(2)  The causing, permitting, or allowing of any sign or marking on or in any building, vehicle, or structure;

(3)  Advertising in any newspaper or magazine;

(4)  Any listing or advertising in any directory under a classification or heading that includes the word "pest control"; or

(5)  Commercials broadcast by airwave transmission.

(b)  A pest control operator may advertise in print or broadcast medium, as defined in subsection (a) only if the pest control operator includes in the advertisement or listing the pest control operator's applicable and current license number, and provides proof of the number's validity to the publisher or producer of the advertising medium.  The publisher or producer of a print or broadcast advertising medium shall refuse to publish or broadcast an advertisement or listing for a pest control operator who does not comply with the provisions of this subsection.  A publisher or producer who obtains a signed statement from the pest control operator that states that the pest control operator:

(1)  Has read the text of the advertisement or listing;

(2)  Has an applicable and current pest control operator's license for the goods and services advertised;

(3)  Has included all applicable and current license numbers in the advertisement or listing; and

(4)  Is aware of civil and criminal penalties for advertising as a pest control operator without a valid license;

shall be entitled to a rebuttable presumption of compliance with this subsection.

(c)  Upon entry of either a final order of the pest control board pursuant to chapter 91 or a judgment by a court of competent jurisdiction finding that a person has advertised in violation of subsection (a), the public utility furnishing telephone service to the person shall disconnect the telephone number contained in the advertisement or listing.

(d)  The publisher or producer of a print or broadcast advertising medium shall not be liable in any suit, action, or claim arising from its refusal to list or accept advertisements pursuant to subsection (b).  Good faith compliance by a public utility with subsection (c) is a complete defense to any civil or criminal action brought against it arising from the termination of telephone service. [L 1997, c 80, §1]



§460J-28 - Administrative penalties.

[§460J-28]  Administrative penalties.  Any person who violates this chapter or the rules adopted pursuant thereto may be fined not more than $2,500 for each violation. [L 1986, c 126, pt of §7]



§460J-29 - Penal sanctions.

§460J-29  Penal sanctions.  Any person who violates this chapter, or who conspires with another to violate this chapter, shall be fined not more than $2,500 or imprisoned for not more than six months, or both. [L 1986, c 126, pt of §7; am L 1987, c 143, §5]



§460J-30 - Remedies or penalties cumulative.

[§460J-30]  Remedies or penalties cumulative.  Unless otherwise expressly provided, the remedies or penalties provided by this chapter are cumulative to each other and to the remedies or penalties available under all other laws of this State. [L 1986, c 126, pt of §7]



§460J-31 - REPEALED.

§460J-31  REPEALED.  L 1992, c 202, §224.






CHAPTER 461 - PHARMACISTS AND PHARMACY

§461-1 - Definitions.

§461-1  Definitions.  For the purposes of this chapter:

"Board" means the board of pharmacy of the State except where another meaning is clearly manifested by the context.

"Continuing education courses" means courses approved by the American College of Pharmaceutical Education or continuing medical education courses that serve to improve patient safety and to maintain quality national standards in the prevention of medical errors.

"Cosmetics", which includes "soap", "dentifrice", and "toilet article", means:

(1)  Articles intended to be rubbed, poured, or sprinkled on, introduced into, or otherwise applied to the human body, or any part thereof, for cleansing, beautifying, or promoting attractiveness; and

(2)  Articles intended for use as a component of any such articles.

"Credit hour", except as otherwise provided, means the value assigned to sixty minutes of instruction.

"Director" means the director of commerce and consumer affairs.

"Drug" means:

(1)  Articles recognized in the official United States pharmacopoeia, official homeopathic pharmacopoeia of the United States, or official national formulary, or any supplement to any of them;

(2)  Articles intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in human beings or animals;

(3)  Articles (other than food or clothing) intended to affect the structure or any function of the body of human beings or animals; and

(4)  Articles intended for use as a component of any articles specified in paragraph (1), (2), or (3), above; provided that the term "drug" shall not include devices or their components, parts, or accessories, cosmetics, or liquor as defined in section 281-1.

"Emergency contraception" means a drug that:

(1)  Is used postcoitally;

(2)  Prevents pregnancy by delaying ovulation, preventing fertilization of an egg, or preventing implantation of an egg in a uterus; and

(3)  Is approved by the United States Food and Drug Administration.

"Encumbered license" means a license issued by any state or territory of the United States for the practice of pharmacy which is revoked, suspended, or made probationary or conditional by the licensing or registering authority in the respective jurisdiction as a result of disciplinary action.

"Institutional facility" [Repealed on July 1, 2010.  L 2004, c 190, §11.] means an organization or facility whose primary purpose is to provide a physical environment for patients to obtain health care services or at-home care services, and that uses the services of an on-site pharmacy, an off-site pharmacy, or a pharmacist contractor at which medication storage is managed by personnel of the facility.  "Institutional facility" includes but is not limited to a:

(1)  Hospital;

(2)  Convalescent home;

(3)  Skilled nursing facility;

(4)  Intermediate care facility;

(5)  Extended care facility;

(6)  Rehabilitation center;

(7)  Health maintenance organization clinic;

(8)  Psychiatric center;

(9)  Mental retardation center;

(10)  Penal institution;

(11)  Hospice facility;

(12)  Supervised living group; or

(13)  Prescribing practitioner's office.

"Licensed physician" means a physician or osteopathic physician licensed by the Hawaii medical board pursuant to chapter 453.

"Medical oxygen" means the prescription drug oxygen.

"Medical oxygen distributor" means any person, including a prescription drug wholesale distributor, who distributes or dispenses medical oxygen pursuant to a prescription.

"Multiple dose container" [Repealed on July 1, 2010.  L 2004, c 190, §11.] means a multiple unit container for articles intended for parenteral administration only.

"Multiple unit container" [Repealed on July 1, 2010.  L 2004, c 190, §11.] means a container that permits withdrawal of successive portions of the contents without changing the strength, quality, or purity of the remaining portion.

"Pharmacy" means every store, shop, or place:

(1)  Where prescription drugs are dispensed or sold at retail, or displayed for sale at retail;

(2)  Where practitioners' prescriptions or drug preparations are compounded;

(3)  That has upon it, displayed within it, or affixed to or used in connection with it, a sign bearing the words "pharmacist", "pharmacy", "apothecary", "drug store", "druggist", "drugs", "medicines", "medicine store", "drug sundries", "remedies", or any words of similar or like import; or

(4)  Where any of the above words or combination of words are used in any advertisement.

The term "pharmacy" shall not include any medical oxygen distributor.

"Practice of pharmacy" means:

(1)  The interpretation and evaluation of prescription orders; the compounding, dispensing, and labeling of drugs and devices (except labeling by a manufacturer, packer, or distributor of nonprescription drugs and commercially legend drugs and devices); the participation in drug selection and drug utilization reviews; the proper and safe storage of drugs and devices and the maintenance of proper records therefore; the responsibility for advising when necessary or where regulated, of therapeutic values, content, hazards, and use of drugs and devices;

(2)  Performing the following procedures or functions as part of the care provided by and in concurrence with a "health care facility" and "health care service" as defined in section 323D-2, or a "pharmacy" or a licensed physician, or a "managed care plan" as defined in section 432E-1, in accordance with policies, procedures, or protocols developed collaboratively by health professionals, including physicians and surgeons, pharmacists, and registered nurses, and for which a pharmacist has received appropriate training required by these policies, procedures, or protocols:

(A)  Ordering or performing routine drug therapy related patient assessment procedures;

(B)  Ordering drug therapy related laboratory tests;

(C)  Initiating emergency contraception oral drug therapy in accordance with a written collaborative agreement approved by the board, between a licensed physician and a pharmacist who has received appropriate training that includes programs approved by the American Council of Pharmaceutical Education (ACPE), curriculum-based programs from an ACPE-accredited college of pharmacy, state or local health department programs, or programs recognized by the board of pharmacy;

(D)  Administering drugs orally, topically, by intranasal delivery, or by injection, pursuant to the patient's licensed physician's order, by a pharmacist having appropriate training that includes programs approved by the ACPE, curriculum-based programs from an ACPE-accredited college of pharmacy, state or local health department programs, or programs recognized by the board of pharmacy;

(E)  Administering immunizations orally, by injection, or by intranasal delivery, to persons eighteen years of age or older, by a pharmacist having appropriate training that includes programs approved by the ACPE, curriculum-based programs from an ACPE-accredited college of pharmacy, state or local health department programs, or programs recognized by the board of pharmacy;

(F)  As authorized by a licensed physician's written instructions, initiating or adjusting the drug regimen of a patient pursuant to an order or authorization made by the patient's licensed physician and related to the condition for which the patient has been seen by the licensed physician; provided that the pharmacist shall issue written notification to the patient's licensed physician or enter the appropriate information in an electronic patient record system shared by the licensed physician, within twenty-four hours;

(G)  Transmitting a valid prescription to another pharmacist for the purpose of filling or dispensing; or

(H)  Providing consultation, information, or education to patients and health care professionals based on the pharmacist's training and for which no other licensure is required; and

(3)  The offering or performing of those acts, services, operations, or transactions necessary in the conduct, operation, management, and control of pharmacy.

"Practitioner" means an individual licensed by the State or authorized by the laws of the State to prescribe prescription drugs within the scope of the person's practice.

"Prescription" means an order or formula issued by a practitioner licensed by the State or authorized by the laws of the State to prescribe prescription drugs within the scope of the practitioner's practice, for the compounding or dispensing of drugs or an order or formula issued by an out-of-state practitioner in compliance with chapter 328.

"Prescription drug" means any drug dispensed, distributed, or sold pursuant to a practitioner's order.

"Registered pharmacist" means a person licensed under this chapter to practice in a pharmacy except where another meaning is clearly manifested by the context.

"Remote dispensing" [Repealed on January 2, 2014.  L 2009, c 96, §3.] means the practice of dispensing drugs through the use of trained personnel, telecommunications, and information technologies to patients at a remote dispensing pharmacy.

"Remote dispensing machine" [Repealed on January 2, 2014.  L 2009, c 96, §3.] means a device used for dispensing unit-of-use drugs that are acquired pursuant to section 340B of the Public Health Service Act, Title 42 United States Code section 256b, that is operated using information technologies and is located in a remote dispensing pharmacy.

"Remote dispensing pharmacy" [Repealed on January 2, 2014.  L 2009, c 96, §3.] means the area in an institutional facility, including a federally qualified health center, providing outpatient medical care in any county, by dispensing prescription drugs that are acquired pursuant to section 340B of the Public Health Service Act, Title 42 United States Code section 256b, through the use of a remote dispensing machine.

"Remote dispensing technician" [Repealed on January 2, 2014.  L 2009, c 96, §3.] means an individual who assists the pharmacist in various activities specific to the remote dispensing pharmacy.

"Responsible pharmacy" [Repealed on January 2, 2014.  L 2009, c 96, §3.] means a pharmacy that operates a remote dispensing machine located in this State and holds a valid permit issued by the board pursuant to section 461-14.

"Single dose container" [Repealed on July 1, 2010.  L 2004, c 190, §11.] means a single unit container for articles intended for parenteral administration only.  A single dose container is labeled as such.  Examples of single dose containers include pre-filled syringes, cartridges, fusion sealed containers, and closure-sealed containers when so labeled.

"Single unit container" [Repealed on July 1, 2010.  L 2004, c 190, §11.] is one that is designed to hold a quantity of drug product intended for administration as a single dose or a single finished device intended for use promptly after the container is opened.  Preferably, the immediate container and the outer container or protective packaging shall be so designed as to show evidence of any tampering with the contents.  Each single unit container shall be labeled to indicate the identity, quantity and strength, name of the manufacturer, lot number, and expiration date of the article.

"Single user unit" [Repealed on July 1, 2010.  L 2004, c 190, §11.] means any single unit container, single dose container, unit dose container, unit of use container, or multiple unit container provided for the exclusive use by a single patient.

"Unit dose container" [Repealed on July 1, 2010.  L 2004, c 190, §11.] means a single unit container for articles intended for administration by other than the parenteral route as a single dose, direct from the container.

"Unit of use container" [Repealed on July 1, 2010.  L 2004, c 190, §11.] means one that contains a specific quantity of a drug product and that is intended to be dispensed as such without further modification except for the addition of appropriate labeling.  A unit of use container is labeled as such. [L 1949, c 175, pt of §1; RL 1955, §71-1; am L 1964, c 15, §4; HRS §461-1; am L 1986, c 143, §4; am L 1987, c 188, §1; am L 1995, c 34, §1; am L 1996, c 202, §11; am L 1997, c 214, §8; am L 2000, c 83, §6; am L 2002, c 256, §2; am L 2003, c 201, §2; am L 2004, c 165, §2, c 190, §6, and c 239, §1; am L 2008, c 9, §3 and c 212, §3; am L 2009, c 11, §62]

Note

The following acts exempted their amendments from the repeal and reenactment condition of L 2004, c 190, §11:

L 2004, cc 165, §2 and 239, §1 as amended by L 2005, c 22, §§52, 53.

L 2008, c 9, §3 and c 212, §3 as amended by L 2009, c 11, §§11, 20.

L 2009, c 11, §§62, 76(3).

The 2009 amendment to the definition of "licensed physician" is retroactive to April 3, 2008.  L 2009, c 11, §76(2).

Law Journals and Reviews

Emergency Contraception in Religious Hospitals:  The Struggle Between Religious Freedom and Personal Autonomy.  27 UH L. Rev. 65.

Compelled Expression of the Religiously Forbidden:  Pharmacists, "Duty to Fill" Statutes, and the Hybrid Rights Exception.  29 UH L. Rev. 97.



§461-2 - Board of pharmacy; appointment; qualifications.

§461-2  Board of pharmacy; appointment; qualifications.  There shall be a board of pharmacy of seven members.

Five members of the board shall be graduates of a school or college of pharmacy and shall have been licensed as pharmacists and actively engaged in the practice of pharmacy for at least five years prior to their appointment and two shall be public members.  Four members of the board shall be residents of the city and county of Honolulu and three shall be residents of counties other than the city and county of Honolulu. [L 1949, c 175, pt of §1; RL 1955, §71-2; am L Sp 1959 2d, c 1, §§5, 15; HRS §461-2; am L 1978, c 208, §11; am L 1992, c 202, §135; am L 1993, c 322, §12]

Cross References

Departmental administration, see §§26-9 and 26-35.



§461-3 - Records.

§461-3  Records.  The executive secretary, subject to the direction of the board, shall make and keep all records and record books required to be kept by the board and shall furnish the department of health with copies of those records as it requires. [L 1949, c 175, pt of §1; RL 1955, §71-3; am L 1957, c 152, §1; am L Sp 1959 2d, c 1, §§14, 15, 19; am L 1961, c 184, §15; am L 1963, c 114, §§1, 3; HRS §461-3; am L 1983, c 23, §1; gen ch 1985; am L 1986, c 143, §5; am L 1992, c 202, §136]



§461-4 - REPEALED.

§461-4  REPEALED.  L 1992, c 202, §225.



§461-4.5 - Powers and duties.

§461-4.5  Powers and duties.  (a)  In addition to any other powers and duties authorized by law, the board:

(1)  Shall adopt, amend, and repeal rules pursuant to chapter 91, as it deems proper for the purposes of this chapter, Public Law 100-293, and 21 Code of Federal Regulations part 205;

(2)  Shall examine, license, reinstate, and renew the licenses of qualified applicants for registered pharmacists and wholesale prescription drug distributors, and issue and renew permits to operate pharmacies;

(3)  May require the inspection of any wholesale prescription drug distributor premises in the State to ensure compliance with this chapter and rules adopted under this chapter, or may require an applicant for a pharmacy license to submit a statement that the premises, including but not limited to security and sanitation, are in conformance with the board's requirements and that the applicant possesses the reference materials and technical clinical equipment and supplies as may be specified in rules adopted under this chapter; and

(4)  May fine, suspend, or revoke any license or permit for any cause prescribed by this chapter, or for any violation of the rules adopted under this chapter, and refuse to grant or renew any license or permit for any cause which would be ground for revocation or suspension of a license or permit.

(b)  Nothing in this chapter shall modify or limit any powers of the board or the department of health of this State. [L 1986, c 143, §1; am L 1992, c 196, §4 and c 202, §137; am L 1997, c 38, §4]



§461-5 - Qualifications for license.

§461-5  Qualifications for license.  (a)  Any applicant for a license as a pharmacist shall submit an application on a form prescribed by the board and shall provide evidence to the board that the applicant:

(1)  Is at least eighteen years of age;

(2)  Holds a degree from a school or college of pharmacy or department in a university which is recognized and accredited by the American Council of Pharmaceutical Education;

(3)  Has a minimum of fifteen hundred hours practical experience in any state of the United States in a pharmacy under the supervision of a registered pharmacist.  Service and experience in a pharmacy under the supervision of a registered pharmacist as required in this section shall be predominantly related to the selling of drugs, compounding prescriptions, preparing pharmaceutical preparations, and keeping records and making reports required under state and federal statutes.  In the event an applicant has no practical experience as required, the applicant may take the examination and upon passing the examination, shall not receive a license until after the fulfillment of the practical experience requirement;

(4)  Has passed an examination as may be prescribed by the board; and

(5)  Does not have an encumbered license or a pending disciplinary action or unresolved complaint in the practice of pharmacy in any state or territory of the United States, or if any license has been or is encumbered, the applicant shall provide all information requested by the board.

(b)  Any applicant who is otherwise qualified to apply for a license to practice pharmacy in this State, but who is a graduate of a school or college of pharmacy located outside the United States which has not been recognized by the board as an accredited school, may be deemed to have satisfied the requirement of subsection (a)(2) by providing verification to the board of the applicant's academic record and graduation and by meeting other requirements as the board may establish from time to time.  The board shall require the applicant to successfully pass an examination or examinations given or approved by the board to establish proficiency in English if the school is located outside the United States in a country where the official language is not English, and equivalency of education of the applicant with qualified graduates of a school or college recognized by the board as a prerequisite to taking the licensure examination required by section 461-6. [L 1949, c 175, pt of §1; RL 1955, §71-5; HRS §461-5; am L 1971, c 131, §1; am L 1972, c 2, §25; am L 1973, c 105, §1; am L 1985, c 223, §1; am L 1990, c 248, §1; am L 1992, c 202, §138; am L 1994, c 39, §2; am L 1995, c 34, §2]

Revision Note

In subsection (b), "subsection (a)(2)" substituted for "section 461-5(a)(2)".



§461-6 - Examination; license.

§461-6  Examination; license.  (a)  Every applicant for a license as a pharmacist shall meet all qualifications set by the board including, but not limited to, passing all examinations as prescribed by rules of the board.  The board shall determine the passing score for each examination.

(b)  Every applicant for a license as a pharmacist, except an applicant applying under section 461-8.5, shall apply on a form to be supplied by the board and shall either file the form with the board at least sixty days before the examination, or if taking the examination in another state pursuant to the National Association of Boards of Pharmacy Score Transfer Program, shall file the form no later than ninety days after the examination.  Each application shall be accompanied by application and examination fees.  The board shall establish the schedule for examinations.

(c)  Each applicant who successfully passes each required examination and meets all other requirements of the board shall pay a license fee.

(d)  An applicant who fails an examination shall file an application for reexamination in the examination for which a passing score was not achieved and shall not be licensed until the applicant successfully passes all of the licensure examinations. [L 1949, c 175, pt of §1; RL 1955, §71-6; am L 1957, c 316, §11; HRS §461-6; am L 1979, c 10, §1; am L 1984, c 7, §62; am L 1986, c 143, §7; am L 1988, c 74, §1; am L 1992, c 196, §5; am L 1995, c 34, §3; am L 1998, c 42, §1]

Cross References

Disposal of examination records, see §94-5.

Professional testing services, see §26-9.



§461-7 - Temporary license.

§461-7  Temporary license.  (a)  A registered pharmacist of any state or territory of the United States who does not have an encumbered license or any pending disciplinary action or unresolved complaints in any state or territory of the United States and who is not eligible for licensure by reciprocity under section 461-8.5 may be granted a temporary license by the board; provided that the person shall first pass a jurisprudence examination as required by the board.

(b)  A temporary license shall not entitle the holder to a permanent license, and no permanent license shall be issued until the person has passed the remaining licensure examinations set forth in section 461-6.  Only one temporary license shall be issued to the same applicant.

(c)  A temporary license shall only remain in effect until the results of the next licensure examinations are announced; provided that the board may extend any temporary license, upon written request, and for good and just cause.  Any applicant who fails to take or to pass the next licensure examination shall surrender the temporary license.  The board shall receive a fee for the issuance of a temporary license. [L 1949, c 175, pt of §1; RL 1955, §71-7; am L 1961, c 142, §8(a); HRS §461-7; am L 1972, c 62, §1; am L 1973, c 105, §2; am L 1984, c 7, §63; am L 1985, c 223, §2; am L 1986, c 143, §8; am L 1988, c 74, §2; am L 1990, c 248, §2; am L 1995, c 34, §4; am L 1998, c 42, §2]



§461-8 - Renewal of licenses; continuing education requirement.

§461-8  Renewal of licenses; continuing education requirement.  (a)  All licenses issued by the board, except temporary licenses issued under section 461-7, shall be renewed biennially on or before December 31 of each odd-numbered year.  Failure to pay the biennial fee and, beginning with the renewal for the licensing biennium commencing on January 1, 2008, to satisfy the continuing education requirement on or before December 31 of each odd-numbered year, shall constitute a forfeiture of the license as of the date of expiration.

(b)  Any license forfeited pursuant to subsection (a) may be restored within three years upon payment of any penalty fee, the current biennial fees, and the renewal fee for the next biennium, if applicable, upon submission of proof of compliance with the continuing education requirement for the prior biennium, and upon meeting any other requirements specified in rules adopted pursuant to chapter 91.

(c)  In the event that the pharmacist has not engaged in the practice of pharmacy in this State or in another state or territory of the United States within the past five years, the board may require the pharmacist to satisfy additional requirements, as specified in rules adopted pursuant to chapter 91, to demonstrate that the pharmacist is competent to practice in this State.

(d)  Beginning with the renewal for the licensing biennium commencing on January 1, 2008, and every biennial renewal thereafter, each licensee shall have completed thirty credit hours in continuing education courses within the two-year period preceding the renewal date, regardless of the licensee's initial date of licensure; provided that a licensee who has graduated from an accredited pharmacy school within one year of the licensee's first license renewal period shall not be subject to the continuing education requirement for the first license renewal.  The board may extend the deadline for compliance with the continuing education requirement based on any of the following:

(1)  Illness, as certified by a physician or osteopathic physician licensed under chapter 453 or licensed in the jurisdiction in which the licensee was treated;

(2)  Military service under extended active duty with the armed forces of the United States;

(3)  Lack of access to continuing education courses due to the practice of pharmacy in geographically isolated areas; and

(4)  Inability to undertake continuing education due to incapacity, undue hardship, or other extenuating circumstances.

(e)  Each licensee shall maintain the licensee's continuing education records.  At the time of renewal, each licensee shall certify under oath that the licensee has complied with the continuing education requirement of this section.  The board may require a licensee to submit, in addition to the certification, evidence satisfactory to the board that demonstrates compliance with the continuing education requirement of this section.

(f)  The board may conduct random audits to determine compliance with the continuing education requirement.  The board shall provide written notice of an audit to a licensee randomly selected for audit.  Within sixty days of notification, the licensee shall provide the board with documentation verifying compliance with the continuing education requirement. [L 1949, c 175, pt of §1; RL 1955, §71-8; am L 1957, c 316, §12; am L 1961, c 142, §8(b); HRS §461-8; am L 1975, c 118, §25(1); am L 1984, c 7, §§64, 65; am L 1986, c 143, §9; am L 1990, c 248, §3; am L 1996, c 208, §3; am L 2004, c 165, §3; am L 2009, c 11, §63]

Note

The 2009 amendment is retroactive to April 3, 2008.  L 2009, c 11, §76(a).



§461-8.5 - Reciprocity.

§461-8.5  Reciprocity.  (a)  Any pharmacist who is registered or licensed under the laws of any state or territory of the United States with qualifications for licensure which equal or exceed those of this State, shall be eligible for licensure; provided that:

(1)  The pharmacist possesses a current valid license;

(2)  The pharmacist has practiced as a registered pharmacist for fifteen hundred hours or more within the five years preceding the date of application;

(3)  There is no disciplinary action pending or other unresolved complaints against the pharmacist in any state or territory of the United States;

(4)  The pharmacist does not have an encumbered license or a pending disciplinary action or unresolved complaint in the practice of pharmacy in any state or territory of the United States, or if any license has been or is encumbered, the pharmacist shall provide any information requested by the board; and

(5)  The laws of the other state or territory grant reciprocal treatment to licensees of this State.

The board may examine these licensees only as to knowledge of this State's statutes and rules.

(b)  An applicant applying for licensure pursuant to this section shall provide proof that the standards upon which licensure was granted by another state or territory of the United States are at least equivalent to the licensing standards that were in effect in this State under sections 461-5 and 461-6 at the time licensure in the other state or territory was granted.

(c)  An applicant for reciprocity who is unable to demonstrate that licensure was based on standards at least equal to those in sections 461-5 and 461-6, may be issued a temporary license while fulfilling requirements necessary for licensure in this State.  The requirements and limitations of a temporary license shall be the same as those under section 461-7. [L 1985, c 264, §2; am L 1990, c 248, §4; am L 1994, c 39, §3; am L 1995, c 34, §5; am L 1996, c 208, §4]



§461-8.6 - Wholesale prescription drug distributor license.

[§461-8.6]  Wholesale prescription drug distributor license.  It shall be unlawful for any person to operate, maintain, open, change location, or establish any wholesale prescription drug distribution business within the State without first having obtained a license from the board. [L 1992, c 196, §3]

Cross References

Regulation of wholesale prescription drug distributors, see §§328-111 to 123.



§461-9 - Pharmacist in charge; pharmacy personnel.

§461-9  Pharmacist in charge; pharmacy personnel.  (a)  A registered pharmacist shall be in personal and immediate charge of the pharmacy and personnel employed in the pharmacy.  Temporary absences of the registered pharmacist shall be unlawful except for periods of time and under circumstances as authorized under the rules of the board.  During any absence of the registered pharmacist, prescriptions may not be filled, compounded, or received by telephone and no drugs shall be sold; provided that this shall not preclude the sale at those times of things that might be sold were the pharmacy a store not subject to this chapter.  No person other than a registered pharmacist or a pharmacy intern under the registered pharmacist's immediate supervision shall fill or compound prescriptions except as provided by subsection (c).

(b)  No person shall practice as a pharmacy intern without having first obtained a permit from the board.  The board shall adopt rules pursuant to chapter 91 defining the functions of a pharmacy intern, establishing the requirements to be met by an applicant for a pharmacy intern permit, and specifying the duration of the permit and the procedures for the immediate supervision of the pharmacy intern by a registered pharmacist.

(c)  A pharmacy technician may be employed to assist the registered pharmacist under rules adopted by the board pursuant to chapter 91 that define the qualifications and functions of the pharmacy technician and provide the procedures for control and supervision by a registered pharmacist. [L 1949, c 175, pt of §1; RL 1955, §71-9; HRS §461-9; am L 1983, c 23, §3; am L 1985, c 223, §3; gen ch 1985; am L 1986, c 143, §10; am L 1993, c 112, §1]



§461-10 - Pharmacies.

§461-10  Pharmacies.  Any proprietor or manager of a pharmacy who fails or neglects to place a registered pharmacist in charge thereof or who permits the compounding of prescriptions, or the vending of drugs, except by or under the immediate supervision of a registered pharmacist, shall be deemed to have violated this chapter.  Any person who, not being a registered pharmacist, compounds prescriptions or vends drugs, while not subject to the immediate supervision of a registered pharmacist, shall be deemed to have violated this chapter. [L 1949, c 175, pt of §1; RL 1955, §71-10; HRS §461-10]



§461-10.5 - Remote dispensing pharmacy; operations.

§461-10.5  Remote dispensing pharmacy; operations.  [Section repealed on January 2, 2014.  L 2009, c 96, §3.]  (a)  A remote dispensing pharmacy shall be under the direct supervision of the registered pharmacist in charge of the responsible pharmacy who shall:

(1)  Ensure that the remote dispensing pharmacy is in compliance with all laws and rules governing the practice of pharmacy and remote dispensing;

(2)  Ensure that the remote dispensing pharmacy is appropriately staffed by a qualified remote dispensing technician; and

(3)  Be responsible for the integrity of the drugs in the remote dispensing machine and ensure that drugs for the remote dispensing machine are provided to the remote dispensing pharmacy only from the responsible pharmacy.

(b)  A remote dispensing pharmacy shall:

(1)  Be effectively secured to prevent unauthorized access at all times and limit entry to authorized personnel only;

(2)  Be connected via live computer link, video link, and audio link to the responsible pharmacy through the information technology system of the responsible pharmacy;

(3)  Conspicuously display at the remote dispensing machine:

(A)  A copy of the license of the responsible pharmacy; and

(B)  A copy of the license of the pharmacist in charge of the responsible pharmacy; and

(4)  Have a confidential area available for communication between the patient and the pharmacist at the responsible pharmacy.

(c)  No remote dispensing pharmacy shall operate within a five mile radius of any pharmacy as defined under section 461-1; provided that:

(1)  This subsection shall not apply to any remote dispensing pharmacy established prior to July 3, 2008 that has previously dispensed and will continue to dispense only prescription medications acquired pursuant to section 340B of the Public Health Service Act, Title 42 United States Code section 256b;

(2)  If an appropriately designated pharmacy, as defined in section 461-1, is established within a five mile radius of an existing remote dispensing pharmacy exempted by this subsection, all appropriate measures shall be taken to encourage the relocation of the existing remote dispensing machine within the newly established pharmacy; and

(3)  This subsection shall not apply to any remote dispensing pharmacy established in a facility operated by a health maintenance organization regulated pursuant to chapter 432D for the exclusive use of patients served at the facility.

(d)  Remote dispensing pharmacies shall not provide medications to patients with health insurance coverage, except for:

(1)  Patients covered by QUEST;

(2)  Patients served at a facility operated by a health maintenance organization regulated pursuant to chapter 432D; or

(3)  Patients residing on an island without a pharmacy or in remote areas without an existing pharmacy within a five mile radius.  A remote dispensing pharmacy established pursuant to this subsection may continue to operate in the same location if a pharmacy is subsequently established on the same island as the remote dispensing pharmacy or in the remote area without an existing pharmacy within a five mile radius; provided that the remote dispensing pharmacy shall no longer be authorized to dispense controlled substances.

(e)  The remote dispensing technician shall offer each patient the option of receiving counseling by a pharmacist at the responsible pharmacy for all prescriptions.

(f)  A pharmacist at the responsible pharmacy shall approve each prescription before it is dispensed to the patient.

(g)  Each remote dispensing machine shall be operated by only one responsible pharmacy.  A responsible pharmacy may operate more than one remote dispensing machine.

(h)  The remote dispensing machine shall have the following features to ensure that it is appropriately secure at all times and that all transactions are properly documented:

(1)  Secure double-locked cabinets;

(2)  Bar-coding or similar technology that effectively recognizes the product;

(3)  A cabinet that delivers only one bar-coded unit-of-use container per dispensation, per prescription;

(4)  A scanner and printer that, upon releasing the unit-of-use container from the remote dispensing machine, scans the container to confirm it is the correct container, and if confirmed, prints a patient-specific label that has a bar code which is scanned to confirm it is the correct label for the prescription; and

(5)  A video component that allows the patient to have a "face-to-face" consultation with the pharmacist at the responsible pharmacy.

(i)  A pharmacist shall be in charge of the remote dispensing machine and shall ensure that:

(1)  Written policies and procedures are developed before the machine is used that:

(A)  Ensure the safe and effective dispensing of pharmaceutical products;

(B)  Ensure that the remote dispensing pharmacy and the remote dispensing machine are operating safely, accurately, and securely; and

(C)  Define the conditions for access to the remote dispensing machine and to medications contained within or associated with the machine, including policies that assign, discontinue, or change access to the remote dispensing machine and medications;

(2)  A pharmacist licensed in this State and employed by the responsible pharmacy has secured access to the drugs in the remote dispensing machine;

(3)  Access to the drugs in the remote dispensing machine complies with state and federal laws, rules, and regulations;

(4)  No prescription drug is dispensed at the remote dispensing pharmacy until a pharmacist at the responsible pharmacy has verified the finished prescription;

(5)  Only one prescription is dispensed and labeled from the remote dispensing machine at a time;

(6)  All prescriptions dispensed have a label affixed to the final drug container that meets the requirements set forth in section 328-16 and includes the address of the remote dispensing pharmacy;

(7)  If a patient refuses the prescription drug at the time it is dispensed, the prescription drug is locked in a secured cabinet;

(8)  There is proper inventory control at the remote dispensing pharmacy and only a registered pharmacist or a remote dispensing technician assigned by the pharmacist in charge of the responsible pharmacy shall stock the remote dispensing machine;

(9)  A reconciliation of the physical inventory of the remote dispensing pharmacy is conducted at least annually;

(10)  All personnel who operate the remote dispensing machine at the remote dispensing pharmacy are properly trained.  Training shall ensure the competence and ability of all personnel who operate any component of the remote dispensing machine and the remote dispensing pharmacy.  Documentation of training shall be kept by the responsible pharmacy; and

(11)  The remote dispensing machine is stocked accurately and in accordance with established written policies and procedures.  The pharmacist shall check the accuracy of the product supplied for stocking the remote dispensing machine.

(j)  Controlled substances shall not be dispensed from any remote dispensing machine or remote dispensing pharmacy, except:

(1)  On islands without a pharmacy, or in remote areas without an existing pharmacy within a five mile radius; and

(2)  In a facility operated by a health maintenance organization regulated pursuant to chapter 432D for the exclusive use of patients served at the facility.

(k)  Drugs dispensed from the remote dispensing machine shall be dispensed as packaged, with no changes to the drug, its strength, or its unit quantity, except for the addition of water for reconstitution of dry powder drugs.

(l)  Prescription labels for the product dispensed from the remote dispensing machine shall only be generated at the remote dispensing pharmacy.

(m)  Records of prescriptions filled at the remote dispensing pharmacy shall be maintained at the responsible pharmacy and shall be distinguishable from those records filled at the responsible pharmacy.  All responsible pharmacies shall maintain, on-site at the remote dispensing pharmacy and have available for inspection at all times, records and documentation of the following:

(1)  All prescriptions dispensed at the remote dispensing pharmacy;

(2)  All inventory movement at the remote dispensing pharmacy; and

(3)  A policies and procedures manual of the remote dispensing pharmacy.

(n)  No health insurance provider group, hospital, or medical service plan regulated under article 431:10A or 432:1 shall operate a remote dispensing pharmacy.

(o)  This section shall not apply to:

(1)  Mobile medical clinics, provided that no such clinic shall operate in counties with a population less than one hundred thousand persons; or

(2)  Federally qualified health centers, provided that no remote dispensing pharmacy shall operate within a five mile radius of any pharmacy as defined under section 461-1, except for those federally qualified health centers that are exempt under subsection (c)(1).

As used in this subsection, "mobile medical clinic" means a motor vehicle retrofitted for exclusive use as a medical office or clinic for medical services licensed under chapter 321. [L 2008, c 212, §2; am L 2009, c 96, §2]



§461-11 - Duties of registered pharmacist.

§461-11  Duties of registered pharmacist.  Every registered pharmacist in charge of a pharmacy shall comply with all laws and rules.  The pharmacist shall be responsible for the management of the pharmacy and every activity thereof which is subject to this chapter shall be under the pharmacist's complete control.

All registered pharmacists shall notify the board of changes of business address within ten days. [L 1949, c 175, pt of §1; RL 1955, §71-11; HRS §461-11; am L 1983, c 23, §4; gen ch 1985; am L 1986, c 143, §11; am L 2000, c 11, §1; am L 2001, c 207, §3]



§461-11.5 - Return of prescription drugs.

§461-11.5  Return of prescription drugs.  [Section repealed on July 1, 2010.  L 2004, c 190, §11.]  Prescription drugs previously dispensed or distributed by a pharmacy for administration to patients in an institutional facility by personnel of the institutional facility may be returned to and redispensed or redistributed by the pharmacist if the prescription drug:

(1)  Is in:

(A)  Its original dispensed, unopened, untampered multiple dose container or unopened, untampered single user unit; or

(B)  An in-use multiple dose container subject to appropriate safeguards as defined in rules for public health or operational considerations;

(2)  Has remained at all times under the control or direction of a person in the institutional facility or the pharmacy trained and knowledgeable in the storage of drugs, including periods in transit by any carrier for hire or person or entity hired solely to transport prescription drugs;

(3)  Is not adulterated or misbranded;

(4)  Has been stored under conditions meeting United States Pharmacopoeia standards;

(5)  Is returned and redispensed or redistributed before the expiration date or use by date on the multiple dose container or single user unit;

(6)  Has not been in the possession of an individual member of the public; and

(7)  Is not included within the classification of controlled substances, as defined in applicable federal and state laws.

Nothing in this section shall be construed to relieve any person from any requirement prescribed by law with respect to drugs included or that may be included within the classification of controlled substances, as defined in applicable federal and state laws.  Previously billed returned drugs shall be subject to crediting to the payer pursuant to chapter 328B. [L 2004, c 190, §5; am L 2005, c 22, §32]



§461-12 - Adequate equipment.

§461-12  Adequate equipment.  A pharmacy that compounds drugs shall be equipped with adequate pharmaceutical equipment to ensure the proper compounding of prescriptions.  The board shall by rules prescribe the minimum of professional and technical equipment and reference materials that a pharmacy shall at all times possess. [L 1949, c 175, pt of §1; RL 1955, §71-12; HRS §461-12; am L 1986, c 143, §12; am L 1998, c 70, §1]



§461-13 - Prescription record.

§461-13  Prescription record.  A pharmacy shall keep prescription records of each prescription compounded or dispensed at the pharmacy for a period of not less than five years.  The prescription records shall at all times be open to inspection by the board of pharmacy and other law enforcement officers. [L 1949, c 175, pt of §1; RL 1955, §71-13; HRS §461-13; am L 1998, c 70, §2]



§461-14 - Permits for operation of pharmacy; notification of remote dispensing pharmacy.

§461-14  Permits for operation of pharmacy; notification of remote dispensing pharmacy.  [Repeal and reenactment on January 2, 2014.  L 2009, c 11, §20 and c 96, §3.]  (a)  It shall be unlawful for any person to operate, maintain, open, change location, or establish any pharmacy or remote dispensing pharmacy within the State without having first obtained a permit or prior notification from the board.

(b)  Application for permits and notifications shall be made on a form to be prescribed by the board.  Separate applications shall be made and separate permits and notifications issued for each separate place at which is carried on any of the operations for which a permit or notification is required.

(c)  On evidence satisfactory to the board, a permit or notification shall be issued; provided that:

(1)  The pharmacy for which the permit or notification is sought is or will be in full compliance with this chapter and rules of the board;

(2)  The location and appointments of the pharmacy are such that it can be operated and maintained without endangering the public health or safety; and

(3)  The pharmacy will be under the personal and immediate supervision of a registered pharmacist.

(d)  An application for a permit shall be refused for noncompliance with this section but only after notice to the applicant and a full and fair hearing.

(e)  To operate a remote dispensing pharmacy, a responsible pharmacy shall submit to the board the following information:

(1)  A completed form prescribed by the board;

(2)  The name, address, and permit number of the responsible pharmacy;

(3)  The name and license number of the pharmacist in charge of the responsible pharmacy;

(4)  The name of the institutional health care facility and the address of the remote dispensing pharmacy;

(5)  A floor plan of the remote dispensing pharmacy, which shall indicate the space or location of the remote dispensing machine;

(6)  The date the remote dispensing pharmacy will be ready for operations;

(7)  A description of the security system;

(8)  A description of the computer link, video link, and audio link; and

(9)  Photographs of the remote dispensing pharmacy area, including but not limited to the remote dispensing machine, the security system, computer link, video link, audio link, confidential-communications area, and locked cabinet.

A remote dispensing pharmacy's failure to notify the board in writing within thirty days of any changes to the information described in paragraphs (1) to (9) or failure to comply with this chapter shall be considered a violation of this chapter and shall result in disciplinary action against the pharmacist in charge and the responsible pharmacy.

(f)  Permits and licenses issued under this section and section 461-15 may be closed upon written request from the holder of the permit or license.  The board shall approve all requests by the holder for closure of a permit or license.  Once the closure is approved, the holder of the closed permit or license shall be required to reapply as a new applicant to conduct business where a permit or license is required. [L 1949, c 175, pt of §1; RL 1955, §71-14; HRS §461-14; am L 1983, c 23, §5; am L 1986, c 143, §13; am L 2008, c 212, §§4, 7]



§461-15 - Miscellaneous permits.

§461-15  Miscellaneous permits.  (a)  It shall be unlawful:

(1)  For any person to sell or offer for sale at public auction, or to sell or offer for sale at private sale in a place where public auctions are conducted, any prescription drugs without first obtaining a permit from the board of pharmacy to do so;

(2)  For any person to distribute or dispense samples of any prescription drugs without first obtaining a permit from the board to do so; provided that nothing in this paragraph shall interfere with the furnishing of samples or drugs directly to physicians, druggists, dentists, veterinarians, and optometrists for use in their professional practice;

(3)  For wholesalers to sell, distribute, or dispense any prescription drug, except to a pharmacist, physician, dentist, veterinarian, or optometrist who is allowed to use pharmaceutical agents under chapter 459 or to a generally recognized industrial, agricultural, manufacturing, or scientific user of drugs for professional or business purposes; provided that it shall be unlawful for wholesalers to sell, distribute, or dispense any prescription pharmaceutical agent that is not approved by the board of examiners in optometry;

(4)  For any wholesale prescription drug distributor to sell or distribute medical oxygen except to a:

(A)  Licensed practitioner with prescriptive authority;

(B)  Pharmacist;

(C)  Medical oxygen distributor;

(D)  Patient or a patient's agent pursuant to a prescription; or

(E)  Emergency medical services for administration by trained personnel for oxygen deficiency and resuscitation;

(5)  For any medical oxygen distributor to supply medical oxygen pursuant to a prescription order, to a patient or a patient's agent, without first obtaining a permit from the board to do so;

(6)  For any person, as principal or agent, to conduct or engage in the business of preparing, manufacturing, compounding, packing, or repacking any drug without first obtaining a permit from the board to do so; and

(7)  For any out-of-state pharmacy or entity engaging in the practice of pharmacy, in any manner to distribute, ship, mail, or deliver prescription drugs or devices into the State without first obtaining a permit from the board; provided that the applicant shall:

(A)  Provide the location, names, and titles of all principal corporate officers;

(B)  Attest that the applicant or any personnel of the applicant has not been found in violation of any state or federal drug laws, including the illegal use of drugs or improper distribution of drugs;

(C)  Submit verification of a valid unexpired license, permit, or registration in good standing to conduct the pharmacy in compliance with the laws of the home state and agree to maintain in good standing the license, permit, or registration; and

(D)  Have in its employ a registered pharmacist whose registration is current and in good standing.

(b)  A person whose application for a permit has been denied may file for an administrative hearing in conformity with chapter 91. [L 1949, c 175, pt of §1; am L 1953, c 76, §2; RL 1955, §71-15; HRS §461-15; am L 1985, c 294, §5; am L 1993, c 259, §1; am L 2000, c 83, §7; am L 2002, c 164, §5]



§461-16 - Fees for permits and licenses; renewal.

§461-16  Fees for permits and licenses; renewal.  (a)  The board shall collect application, license, and permit fees for each permit to operate a pharmacy or for each license to operate as a wholesale prescription drug distributor and a fee for the issuance of a permit in accordance with section 461-15(a)(1), (5), (6) and (7).

(b)  Permits issued under sections 461-14 and 461-15 and licenses issued under section 461-8.6 shall be conspicuously displayed in the place for which the permit or license was granted.  The permits and licenses shall not be transferable, shall expire on December 31 of each odd-numbered year following the date of issuance, and shall be renewed biennially.

(c)  The holder of an expired permit or an expired license to operate as a wholesale prescription drug distributor may have the same restored within three years of the date of expiration upon due application therefor and payment of the delinquent fees and a penalty fee; provided that in the case of an expired permit, the holder of the expired permit meets the requirements for the renewal of permits. [L 1949, c 175, pt of §1; am L 1953, c 76, §3; RL 1955, §71-16; am L 1961, c 142, §8(c), (d); HRS §461-16; am L 1975, c 118, §25(2); am L 1984, c 7, §66; am L 1986, c 143, §14; am L 1992, c 196, §6; am L 1993, c 259, §2; am L 2000, c 83, §8]



§461-16.5 - REPEALED.

§461-16.5  REPEALED.  L 1992, c 202, §226.



§461-17 - Penalties.

§461-17  Penalties.  Any person violating this chapter or the rules duly prescribed by the board of pharmacy shall be fined not more than $500, or imprisoned not more than six months, or both. [L 1949, c 175, pt of §1; RL 1955, §71-17; HRS §461-17; am L 1983, c 23, §6]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§461-18 - Right of injunction.

§461-18  Right of injunction.  The department may, in addition to any other remedies available, apply to a court having competent jurisdiction for an injunction to restrain any violation of this chapter. [L 1949, c 175, pt of §1; RL 1955, §71-18; HRS §461-18; am L 1986, c 143, §16]

Rules of Court

Injunctions, see HRCP rule 65.



§461-19 - Application of law.

§461-19  Application of law.  This chapter shall not apply to any practitioner legally licensed by the State or authorized by the laws of the State to prescribe prescription drugs within the scope of the practitioner's practice when the practitioner is handling drugs in the course of the practitioner's professional duties or prohibit the practitioner from personally supplying the practitioner's own patients with such prescription drugs if the prescription drugs fall within the practitioner's scope of authorized practice. [L 1949, c 175, pt of §1; RL 1955, §71-19; am L 1964, c 15, §5; HRS §461-19; gen ch 1985; am L 1995, c 34, §6; am L 1997, c 214, §9]



§461-20 - Poison law not amended.

§461-20  Poison law not amended.  Nothing in this chapter amends chapter 330. [L 1949, c 175, §2; RL 1955, §71-20; HRS §461-20]



§461-21 - Disciplinary action.

§461-21  Disciplinary action.  (a)  In addition to any other actions authorized by law, the board shall have the power to deny, revoke, or suspend any license or permit applied for or issued by the board in accordance with this chapter, and to fine or otherwise discipline a licensee or permit holder for any cause authorized by law, including but not limited to the following:

(1)  Procuring a license through fraud, misrepresentation, or deceit;

(2)  Professional misconduct, gross carelessness, or manifest incapacity;

(3)  Permitting an unlicensed person to perform activities which require a license under this chapter;

(4)  Violation of any of the provisions of this chapter or the rules adopted pursuant thereto;

(5)  Violation of any state or federal drug, controlled substance, or poison law;

(6)  False, fraudulent, or deceptive advertising;

(7)  Any other conduct constituting fraudulent or dishonest dealings;

(8)  Failure to comply with a board order;

(9)  Making a false statement on any document submitted or required to be filed by this chapter, including a false certification of compliance with the continuing education requirement; or

(10)  Habitual intemperance or addiction to the use of habit- forming drugs.

(b)  Any person who violates any of the provisions of this chapter or the rules adopted pursuant thereto shall be fined not less than $100 nor more than $1,000 for each violation.

(c)  All proceedings for denial, suspension, fine, or revocation of a license or permit on any grounds specified in subsection (a) shall be conducted pursuant to chapter 91, including the right of judicial review. [L 1986, c 143, §2; am L 1992, c 202, §139; am L 2004, c 165, §4]

Note

The 2004 amendment applies to license renewals for the licensing biennium beginning on January 1, 2008.  L 2004, c 165, §7.



§461-22 - Cumulative remedies.

[§461-22]  Cumulative remedies.  The remedies or penalties provided by this chapter are cumulative to each other and to the remedies or penalties available under all other laws of this State. [L 1986, c 143, §3]






CHAPTER 461J - PHYSICAL THERAPY PRACTICE ACT

§461J-1 - Definitions.

§461J-1  Definitions.  As used in this chapter:

"Board" means the board of physical therapy.

"Educational institution" means public schools as defined under chapter 302A, privately operated schools of lower education, and colleges, the University of Hawaii, and other universities.

"Foreign-trained person" means a person who has completed an educational program or course of study in physical therapy in an institution located outside the United States.

"Physical therapist" means a person who is licensed to practice physical therapy in this State.

"Physical therapy" or "physical therapy services" means the examination, treatment, and instruction of human beings to detect, assess, prevent, correct, alleviate, and limit physical disability, bodily malfunction, pain from injury, disease, and any other physical or mental condition as performed by a physical therapist appropriately licensed under this chapter.  It includes but is not limited to:

(1)  Administration, evaluation, modification of treatment, and instruction involving the use of physical measures, activities, and devices, for preventive and therapeutic purposes; provided that should the care or treatment given by a physical therapist contravene treatment diagnosed or prescribed by a medical doctor, osteopath, or as determined by the board, the physical therapist shall confer with the professional regarding the manner or course of treatment in conflict and take appropriate action in the best interest of the patient; and

(2)  The provision of consultative, educational, and other advisory services for the purpose of reducing the incidence and severity of physical disability, bodily malfunction, or pain.

"Practice of physical therapy" includes, but is not limited to, the use of the following:

(1)  Physical agents, such as heat, cold, water, air, sound, compression, light, electricity, and electromagnetic radiation;

(2)  Exercise with or without devices, joint mobilization, mechanical stimulation; biofeedback; postural drainage; traction; positioning, massage, splinting, training in locomotion, and other functional activities with or without assisting devices; and correction of posture, body mechanics, and gait;

(3)  Tests and measurements of:  muscle strength, force, endurance, and tone; joint motion, mobility, and stability; reflexes and automatic reaction; movement skill and accuracy; sensation and perception; peripheral nerve integrity; locomotor skill, stability, and endurance; activities of daily living; cardiac, pulmonary, and vascular functions; the fit, function, and comfort of prosthetic, orthotic, and other assisting devices; posture and body mechanics; limb strength, circumference, and volume; thoracic excursion and breathing patterns; vital signs; nature and locus of pain and conditions under which pain varies; photosensitivity; and the home and work physical environments. [L 1985, c 276, pt of §1; am L 1986, c 140, §3; am L 1996, c 89, §16]



§461J-2 - Practice of physical therapy; qualifications.

[§461J-2]  Practice of physical therapy; qualifications.  (a)  No person shall practice physical therapy gratuitously or for pay, offer to practice physical therapy, offer physical therapy or physical therapy services, or represent, advertise, or announce, either publicly or privately, that the person is a physical therapist or physiotherapist, unless the person is appropriately licensed under this chapter.

(b)  No person shall use, in connection with the person's name or business, the words "licensed physical therapist", "physical therapist", or "physiotherapist", or the letters "RPT", "LPT", "PT", or any other words, letters, abbreviations, or insignia indicating or implying that the person is a physical therapist, unless the person is appropriately licensed under this chapter.

(c)  No person shall practice as a physical therapist except as licensed pursuant to this chapter and under the administrative rules and regulations determined by the board in accordance with chapter 91. [L 1985, c 276, pt of §1]



§461J-2.5 - Prohibited practices.

[§461J-2.5]  Prohibited practices.  A physical therapist shall not use invasive procedures.  For purposes of this section, an invasive procedure is the breaking or puncturing of a person's good skin integrity, for example, through surgery or injections. [L 1993, c 150, §1]



§461J-3 - Exemptions.

§461J-3  Exemptions.  (a)  Nothing in this chapter shall be construed to prohibit any person from acting within the scope of a license issued to that person under any other law; provided that the person shall not claim to be a physical therapist or that the person is performing physical therapy or physical therapy services.

(b)  Nothing in this chapter shall be construed to prohibit students in an educational program for physical therapists or physical therapist support personnel from participating in activities that are conducted as part of the educational program and are under the guidance and direct supervision of a licensed physical therapist.

(c)  A person licensed to practice physical therapy by any other state or by a foreign country may practice physical therapy in this State if the person is part of an educational demonstration or instructional program or seminar sponsored by an educational institution, hospital, medical care program, the Hawaii Chapter of the American Physical Therapy Association, or any other similar person or group, for the duration of the program or seminar and confined to the purpose of the program or seminar.

(d)  Nothing in this chapter shall be construed to prohibit a certified athletic trainer as recognized by the National Athletic Trainers Association from performing within the scope of such certification; nor shall it be construed to prohibit any person employed as an athletic trainer in any public or private educational institution from administering hot packs, whirlpool, and cold packs, protective taping, and basic first aid intervention, or from acting under the direct supervision of a certified athletic trainer or team physician; provided that the services are performed on regularly enrolled students, that the students are engaged in or are eligible to engage in institutionally sponsored athletic events, and that in no case shall the person claim to be a physical therapist or claim to be performing physical therapy.

(e)  Nothing in this chapter shall be construed to prohibit a duly licensed physical therapist from using support or auxiliary personnel to assist the physical therapist in the practice of physical therapy; provided that such support or auxiliary personnel shall perform only those duties that they are qualified to perform as allowed by the rules defining scope of practice adopted by the board; and provided further that such support or auxiliary personnel shall perform these duties under the supervision and direction of a physical therapist. [L 1985, c 276, pt of §1; am L 1986, c 140, §2; am L 1987, c 59, §1; am L 1995, c 123, §1]



§461J-4 - Board of physical therapy; establishment, appointment, membership.

§461J-4  Board of physical therapy; establishment, appointment, membership.  (a)  There is established within the department of commerce and consumer affairs for administrative purposes the board of physical therapy.  The board shall consist of seven members.  Four members shall be physical therapists, one member shall be a physician, osteopathic physician, or surgeon with a permanent license under chapter 453, or a dentist with a permanent license under chapter 448, and two members shall be consumers.  All members shall be at least eighteen years of age and residents of the State.

(b)  Each physical therapist member of the board shall possess a valid permanent license as a physical therapist and shall have, after graduation from a school of physical therapy, at least three years of full-time experience or the equivalent in any of the following areas or in any combination of the following:  clinical physical therapy services, administration in physical therapy or related health fields, or teaching in an educational program to prepare practitioners of physical therapy.

(c)  The governor may appoint and fill each vacancy on the board pursuant to section 26-34. [L 1985, c 276, pt of §1; am L 1992, c 202, §140; am L 1993, c 150, §4 and c 322, §13; am L 1997, c 229, §1; am L 2009, c 11, §64]

Note

The 2009 amendment is retroactive to April 3, 2008.  L 2009, c 11, §76(2).



§461J-5 - Powers and duties of board.

§461J-5  Powers and duties of board.  In addition to any other powers and duties authorized by law, the board may:

(1)  Adopt, amend, or repeal rules in accordance with chapter 91 for the purposes of this chapter;

(2)  Recommend the denial or withdrawal of accreditation from educational programs for failure to meet prescribed standards;

(3)  Conduct hearings upon charges calling for discipline of a licensee or denial, suspension, limitation, or revocation of a license;

(4)  Exercise the power to issue subpoenas, compel the attendance of witnesses, and administer oaths to persons giving testimony at hearings;

(5)  Enforce this chapter and the rules adopted pursuant thereto; and

(6)  Keep a record of all its proceedings. [L 1985, c 276, pt of §1; am L 1992, c 202, §141]



§461J-6 - Permanent licenses.

§461J-6  Permanent licenses.  (a)  An applicant for a permanent license to practice physical therapy shall submit proof of educational qualifications and any other information required by the board on an application form prescribed by the board.  The board shall maintain a current list of schools of physical therapy which are approved by an agency recognized by the United States Department of Education or Council on Postsecondary Accreditation.

In the case of foreign-trained persons, the board shall establish procedures for assessing the education and training to determine in each case whether it is equivalent to that of applicants trained in the United States.

(b)  Except as provided under section 461J-7, every applicant for a permanent license who meets the qualifications established by the board shall take an examination administered by the board or an examination administered by a testing agency selected by the board.  The board shall establish the schedule for examinations, determine the passing score, and notify applicants of the results of examinations according to rules adopted by the board. [L 1985, c 276, pt of §1; am L 1992, c 202, §142]



§461J-7 - Examination waiver.

§461J-7  Examination waiver.  The board may recommend licensing without written examination of an applicant who submits evidence satisfactory to the board that the applicant has scored equal to or higher than the established passing score of the examination administered by a testing agency selected by the board. [L 1985, c 276, pt of §1; am L 1989, c 148, §1]



§461J-8 - License without necessity of examination or meeting the education requirement.

[§461J-8]  License without necessity of examination or meeting the education requirement.  All persons holding licenses as physical therapists from the department of health and in practice on the day prior to January 1, 1986, shall be licensed under this chapter on January 1, 1986, without necessity of examination or meeting the education requirement. [L 1985, c 276, pt of §1]

Revision Note

"January 1, 1986," substituted for "the effective date of this Act".



§461J-9 - Temporary license.

[§461J-9]  Temporary license.  The board shall establish rules for issuing temporary licenses to applicants for permanent licenses either under section 461J-6 or 461J-7.  The rules adopted by the board shall include provisions concerning the length of time for which temporary licenses are valid, the renewal of such licenses, and the need for supervision by a physical therapist holding a permanent license. [L 1985, c 276, pt of §1]



§461J-10 - Biennial renewal; failure to renew.

[§461J-10]  Biennial renewal; failure to renew.  The biennial renewal fee shall be paid to the department of commerce and consumer affairs on or before December 31 of each even- numbered year.  Failure, neglect, or refusal of any licensee to pay the biennial renewal fee on or before such date shall constitute a forfeiture of the license.  A forfeited license may be restored upon written application within one year from the date of forfeiture and the payment of the delinquent fee plus an amount equal to fifty per cent of the delinquent fee. [L 1985, c 276, pt of §1]



§461J-11 - REPEALED.

§461J-11  REPEALED.  L 1992, c 202, §227.



§461J-12 - Revocation, suspension, probation of license.

§461J-12  Revocation, suspension, probation of license.  (a)  In addition to any other actions authorized by law, any license issued under this chapter may be revoked or suspended by the board at any time for any cause authorized by law, including but not limited to the following:

(1)  Obtaining a fee on the assurance that a manifestly incurable disease can be permanently cured;

(2)  Wilfully betraying patient confidentiality;

(3)  Making an untruthful and improbable statement in advertising one's practice or business;

(4)  False, fraudulent, or deceptive advertising;

(5)  Being habituated to the excessive use of drugs or alcohol or being or having been addicted to, dependent on, or a habitual user of, a narcotic, barbiturate, amphetamine, hallucinogen, or other drug having similar effects;

(6)  Practicing physical therapy while the ability to practice is impaired by alcohol, drugs, or mental instability;

(7)  Procuring a license through fraud, misrepresentation, or deceit, or knowingly permitting an unlicensed person to practice physical therapy;

(8)  Professional misconduct, gross carelessness, or manifest incapacity in the practice of physical therapy;

(9)  Conduct or practice contrary to the ethics of the profession of physical therapy in the United States;

(10)  Violation of the conditions or limitations upon which a temporary license is issued or an exemption is granted; or

(11)  Violation of this chapter or the rules adopted pursuant thereto.

(b)  To reinstate a suspended license, or to grant licensure to an applicant whose license was previously revoked, the board may require further education or training or require proof of competence in performance.

(c)  In lieu of revoking or suspending a license, the board may place the licensee on probation, the terms of which may require observation of the licensee by an appropriate group or society of physical therapists. [L 1985, c 276, pt of §1; am L 1992, c 202, §143; am L 1995, c 123, §2]



§461J-13 - Penalty.

[§461J-13]  Penalty.  Any person who violates or fails to comply with any of the provisions of this chapter shall be fined not more than $1,000 for each violation. [L 1985, c 276, pt of §1]






CHAPTER 462 - PHOTOGRAPHY

CHAPTER 462

PHOTOGRAPHY

REPEALED.  L 1979, c 24, §3.



CHAPTER 462A - PILOTAGE

§462A-1 - Definitions.

§462A-1  Definitions.  As used in this chapter:

"Department" means the department of commerce and consumer affairs.

"Director" means the director of the department of commerce and consumer affairs.

"License" means a pilot's license issued pursuant to this chapter.

"Pilot" means a state pilot licensed pursuant to this chapter as a port pilot or a deputy port pilot.

"Pilotage waters" means the waters of this State covered by this chapter.

"Vessel" means every description of watercraft, other than a seaplane on the water, used or capable of being used as a means of transportation on water.  Each tug and each of its tows shall be considered a separate vessel. [L 1978, c 231, pt of §2; am L 1985, c 126, §1]

Revision Note

Numeric designations deleted.



§462A-2 - REPEALED.

§462A-2  REPEALED.  L 1985, c 126, §2.



§462A-3 - Powers and duties of the director.

§462A-3  Powers and duties of the director.  In addition to any other powers and duties authorized by law, the director shall:

(1)  Grant licenses to port pilots and deputy port pilots pursuant to this chapter, when the need arises;

(2)  Adopt, amend, or repeal rules in accordance with chapter 91 as may be necessary to carry out the purposes of this chapter which are to provide for maximum efficiency in navigating vessels entering or leaving the waters of this State; maintain a pilotage system devoted to the preservation, and protection of lives, property, and vessels entering or leaving waters of the State; and ensure an adequate supply of qualified pilots in aid of commerce and navigation;

(3)  Develop appropriate standards for licensure to maintain an adequate supply of pilots based on the needs of users of pilotage services or the department of transportation's harbors division.  Licensing requirements shall include examinations and investigations to determine whether persons applying for full port pilot, or deputy port pilot licenses are qualified;

(4)  Enforce this chapter and rules adopted pursuant thereto;

(5)  Suspend, revoke or deny the issuance of any license for any cause prescribed by this chapter, or for any violation of the rules;

(6)  Investigate any person for violations of any provisions of this chapter;

(7)  Adopt methods to improve disciplinary and enforcement programs against violations of this chapter; and

(8)  Do all things reasonable, necessary, and expedient to insure proper and safe pilotage and to facilitate the efficient administration of this chapter. [L 1978, c 231, pt of §2; am L 1983, c 8, §1; am L 1985, c 126, §3; am L 1988, c 131, §1; am L 1992, c 202, §144; am L 2001, c 13, §3]



§462A-3.5 - Adequate supply of licenses.

[§462A-3.5]  Adequate supply of licenses.  (a)  The director shall determine the number of pilots necessary to maintain an efficient pilotage service in accordance with this chapter.

(b)  The director, in consultation with users of pilotage services, the department of transportation's harbors division, and the professional association of port pilots in the State shall give primary consideration to the public interest in ensuring that there is an adequate supply of qualified pilots to safely and economically meet the requirements of commerce. [L 2001, c 13, §2]



§462A-4 , 5 - REPEALED.

§§462A-4, 5  REPEALED.  L 1985, c 126, §§4, 5.



§462A-6 - Duration and renewal of license.

§462A-6  Duration and renewal of license.  All licenses shall expire on June 30 of even-numbered years.  All applicants for renewal of license shall submit a renewal application and comply with all applicable rules of the department.  No applicant shall be denied a renewal of the applicant's license, except as provided in this chapter, as long as the applicant possesses the qualifications established by the department and remains in active service as a pilot in the State. [L 1978, c 231, pt of §2; am L 1985, c 126, §6; gen ch 1985]



§462A-7 - REPEALED.

§462A-7  REPEALED.  L 1992, c 202, §228.



§462A-8 - Denial, suspension, or revocation.

§462A-8  Denial, suspension, or revocation.  In addition to any other actions authorized by law, the director may deny the issuance of a license to any applicant, and may suspend or revoke the license of any pilot for any cause authorized by law, including but not limited to the following:

(1)  Violation of this chapter or any rule adopted by the director;

(2)  Loss, damage, or injury due to negligent pilotage;

(3)  Habitual use of any substance rendering a pilot unfit to be entrusted with the charge of a vessel;

(4)  Inability to physically or mentally perform the duties of a pilot;

(5)  Failure to maintain active service as a pilot in the State;

(6)  Procurement of a license through fraudulent misrepresentation or deceit;

(7)  Participation in any unfair or deceptive act or practice as prohibited by section 480-2;

(8)  Violation of any law or rule intended to promote marine safety or protect navigational waters;

(9)  Failure to report marine accidents in accordance with the rules of this chapter; or

(10)  Failure to maintain a current and valid federal pilots license issued in accordance with title 46, United States Code, chapter 71. [L 1978, c 231, pt of §2; am L 1985, c 126, §7; am L 1987, c 283, §33; am L 1992, c 202, §145]



§462A-9 - Exhibition of license.

§462A-9  Exhibition of license.  A pilot, on boarding a vessel, and if required by the master thereof, shall exhibit the pilot's license or a photostatic copy thereof. [L 1978, c 231, pt of §2; gen ch 1985]



§462A-10 - Piloting without a license.

§462A-10  Piloting without a license.  It shall be unlawful for any person not licensed as a pilot under this chapter to pilot or to offer to pilot a vessel not exempt from this chapter.  It shall be unlawful for any person on board a tug or towboat to tow a vessel or barge not exempt from this chapter, unless the vessel or barge shall have on board a pilot licensed under this chapter.  Violation of this section shall be a misdemeanor. [L 1978, c 231, pt of §2]



§462A-11 - Rates of pilotage.

§462A-11  Rates of pilotage.  The director shall establish the rates of pilotage for vessels subject to this chapter as follows:

(1)  The rates of pilotage in effect on July 1, 1978, shall remain in effect until changed by the director pursuant to this chapter.

(2)  No rate shall be increased, lowered, or altered without a public hearing in accordance with chapter 91.  Due notice of hearing shall be mailed at least thirty days prior to the date of hearing to the individual licensed pilots, the pilot's association, and all owners, charterers, operators, and agents of vessels who have registered with the department.

(3)  The director, in setting rates of pilotage, shall fix such amounts as will be a fair charge for the services rendered with due regard to necessary operating expenses, maintenance of, depreciation on, and return on investment for property used in the business of pilotage, and the rates and charges of pilotage at comparable ports of the United States.

(4)  Persons aggrieved by the director's decision setting the rates of pilotage may appeal to circuit court as provided in chapter 91. [L 1978, c 231, pt of §2; am L 1985, c 126, §8; am L 1987, c 283, §34]



§462A-12 , 13 - REPEALED.

§§462A-12, 13  REPEALED.  L 1985, c 126, §§9, 10.



§462A-14 - Lien for pilotage fees.

§462A-14  Lien for pilotage fees.  Every licensed pilot shall have a lien for the pilot's pilotage fees upon the whole of any vessel liable to the pilot therefor. [L 1978, c 231, pt of §2; gen ch 1985]



§462A-15 - Pilot association.

§462A-15  Pilot association.  The pilots licensed under this chapter, each of whom shall be deemed an individual contractor, may form a nonprofit association which shall not be deemed a partnership or corporation for liability purposes, in order to provide such arrangements and facilities as may be necessary and desirable for the efficient dispatching of vessels and rendering of pilotage services required under this chapter.  The association shall have no control over the selection of persons to be licensed as pilots or their discharge.  The association shall have no direction over the manner in which an individual pilot performs the pilot's duties.  The association may adopt any working rules that are not inconsistent with the law or of the rules of the department. [L 1978, c 231, pt of §2; am L 1980, c 41, §1; am L 1985, c 126, §11; gen ch 1985]



§462A-16 - REPEALED.

§462A-16  REPEALED.  L 1985, c 126, §12.



§462A-17 - Description of pilotage waters.

§462A-17  Description of pilotage waters.  Pilotage waters as established under this chapter shall be the waters of the State described as follows:

(1)  Port Allen:  All waters inside a line drawn from Puolu Point to Weli Point.

(2)  Nawiliwili:  All waters inside a line drawn from Ninini Point to Kawaii Point.

(3)  Honolulu:  All waters inside a line drawn from Diamond Head Light, 278· true, to the intersection of a line drawn from the seaward edge of the reef runway at Latitude 21·-18.2' North and Longitude 157·-55.6' West, 180· true.

(4)  Kahului:  All waters inside a line drawn from Waiehu Point to Waihee Reef Lighted Buoy 2 in Latitude 20· 55.9' North and Longitude 156· 28.5' West and thence to Papaula Point.

(5)  Hilo:  All waters inside a line drawn from the outer extremity of the Hilo Bay breakwater to Paukaa Point Light.

(6)  Kawaihae:  All waters inside a line drawn from the outer extremity of the Kawaihae Harbor breakwater due West to Longitude 155· 51' West, thence due North to Latitude 20·03' North and thence due East to where it intersects with the shoreline.

(7)  Barbers Point:  All waters inside a line drawn from the northernmost refinery tower, 250· true, to the intersection of a line drawn tangentially to Maile Point, 165· true. [L 1978, c 231, pt of §2; am L 1986, c 104, §1; am L 1992, c 25, §2]

Revision Note

In paragraph (6), "20·03'" substituted for "20·03·".



§462A-18 - Vessels required to take a pilot.

§462A-18  Vessels required to take a pilot.  Every vessel involved in trade or commerce, other than an exempt vessel, entering or departing from any port in or traversing the waters of the State designated as pilotage waters shall employ a pilot licensed under this chapter; provided that a vessel declared by the director of transportation to be in immediate danger of destruction or which poses an immediate hazard to public safety by its presence in the harbor may be moved without a pilot when a pilot is not immediately available. [L 1978, c 231, pt of §2; am L 1980, c 110, §1]



§462A-19 - Exempt vessels.

§462A-19  Exempt vessels.  This chapter does not apply to:

(1)  Any vessel required by the laws of the United States of America to be under the direction and control of a federally licensed pilot;

(2)  Public vessels of the United States of America;

(3)  Fishing vessels that have been issued a fishery license or appropriately endorsed registry under the laws of the United States of America; or

(4)  Tugs or towboats of 1,600 gross tons or less which are registered in the United States if the master, mate, or operator is licensed in the United States and has made a minimum of six round trips into and out of the pilotage water which the vessel is traversing.

This section provides minimum pilotage requirements, and is not intended to negate the department of transportation's responsibility for the safety of all ports and shore waters in the State, nor does it limit the department's right to require additional pilotage should that department determine it is necessary to ensure safety in the ports or shore waters of the State. [L 1978, c 231, pt of §2; am L 1984, c 111, §1; am L 1985, c 126, §13; am L 1988, c 131, §3; am L 1991, c 27, §3]



§462A-20 - REPEALED.

§462A-20  REPEALED.  L 1992, c 202, §229.






CHAPTER 463 - PRIVATE INVESTIGATORS AND GUARDS

§463-1 - Definitions.

§463-1  Definitions.  As used in this chapter:

"Board" means the board of private detectives and guards described in section 463-2.

"Detective", "private detective", or "investigator" means a licensed person qualified to obtain information and evidence not readily or publicly accessible.

"Detective agency" or "private detective agency" means a licensed firm engaged in the private detective business.

"Firm" means a sole proprietor, corporation, joint venture, limited liability partnership, limited liability corporation, partnership, association, or any other legal business entity.

"Guard" means a licensed uniformed or nonuniformed person responsible for the safekeeping of a client's properties and persons within contractually prescribed boundaries, and for observation and reporting relative to such safekeeping.

"Guard agency" means a licensed firm engaged in the guard business.

"Principal detective" means a licensed detective designated as the detective agency's primary licensee who is fully responsible for the direct management and control of the agency and the agency's employees.

"Principal guard" means a licensed guard designated as the guard agency's primary licensee who is fully responsible for the direct management and control of the agency and the agency's employees. [L 1961, c 77, pt of §1; Supp, §165A-1; HRS §463-1; am L 1983, c 40, §1; am L 1994, c 122, §1; am L 2004, c 94, §1]

Revision Note

Numeric designations deleted and definitions rearranged.



§463-2 - Board of private detectives and guards; appointment; qualifications; term.

§463-2  Board of private detectives and guards; appointment; qualifications; term.  Appointment and removal.  There shall be a board of detectives and guards consisting of seven members, six of whom shall be nominated, and by and with the advice and consent of the senate, appointed by the governor.  The terms of the members shall be for four years.  Each term shall commence on July 1 and expire on June 30.  No person shall be appointed consecutively to more than two terms, provided that membership shall not exceed eight consecutive years.  The director of commerce and consumer affairs shall be an ex officio nonvoting seventh member of the board and may designate a representative to sit in the director's stead.

Of the six appointed members, two shall be chiefs of police of any of the four counties, two shall be private citizens not engaged in any of the licensed practices, and two shall be persons actively engaged in any of the licensed practices; provided that one person shall be a licensed private detective and one person shall be a licensed guard. [L 1961, c 77, pt of §1; Supp, §165A-2; HRS §463-2; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 1985, c 306, §1; gen ch 1985; am L 1986, c 11, §1 and c 130, §3; am L 1992, c 202, §146]



§463-3 - Policy; powers and duties.

§463-3  Policy; powers and duties.  It is the policy of this State to protect the general public from unlawful and unethical conduct and operation of the business of private detectives and guards.  In addition to any other powers and duties authorized by law, the board may adopt, amend, or repeal rules, which shall have the force and effect of law, relating to qualifications for licensing of private detectives and guards, to the conduct and operation of the businesses of such license, and to the denial, renewal, reactivation, revocation, or suspension for cause of such licenses.  The board shall consult with appropriate state and federal agencies and any appropriate industry or trade organization in establishing those rules.  The rules so established shall be on the basis of what the board deems best suited to the public interest.  The board also shall examine applicants for private detective or guard licenses, grant licenses, and revoke or suspend licenses of licensees who violate this chapter. [L 1961, c 77, pt of §1; Supp, §165A-3; HRS §463-3; am L 1992, c 202, §147; am L 2004, c 94, §2]

Cross References

Rulemaking, see chapter 91.



§463-4 - Procedure in appeal of denial of licensure, revocation, or suspension of licenses.

§463-4  Procedure in appeal of denial of licensure, revocation, or suspension of licenses.  Actions to revoke, suspend, or otherwise discipline licenses granted under this chapter or appeals of denials of licensure shall be subject to chapter 91 and shall be commenced by a notice of hearing. [L 1961, c 77, pt of §1; am L 1965, c 96, §105; Supp, §165A-4; HRS §463-4; am L 1992, c 202, §148; am L 1997, c 46, §1; am L 2004, c 94, §3]



§463-5 - Private detectives and detective agencies; license required.

§463-5  Private detectives and detective agencies; license required.  (a)  No individual shall engage in the business of private detective, represent oneself to be, hold oneself out as, list oneself, or advertise as a private detective or as furnishing detective or investigating services without first obtaining a license as a private detective from the board and paying the application and license fees.

(b)  No firm shall engage in the business of private detective, represent itself to be, hold itself out as, list itself as, or advertise as a private detective agency or as furnishing detective or investigating services without first obtaining a license as a private detective agency from the board and paying the application and license fees.  A detective agency shall have in its employ at least one principal detective who shall be fully responsible for the direct management and control of the detective agency and the agency's employees when detective services are being provided. [L 1961, c 77, pt of §1; Supp, §165A-5; HRS §463-5; am L 1983, c 40, §2; am L 1984, c 7, §68; am L 1987, c 57, §2; am L 1994, c 122, §2; am L 2004, c 94, §4; am L 2006, c 13, §1]

Case Notes

License not transferable.  66 H. 607, 671 P.2d 446.



§463-6 - Private detectives and detective agencies; qualifications for license.

§463-6  Private detectives and detective agencies; qualifications for license.  (a)  The board may grant a private detective license to any suitable individual, or a detective agency license to any suitable firm making written application therefor.  The applicant, if an individual, or the principal detective of a firm shall:

(1)  Be not less than eighteen years of age;

(2)  Have had a high school education or its equivalent;

(3)  Have had experience reasonably equivalent to at least four years of full-time investigational work;

(4)  Not be presently suffering from any psychiatric or psychological disorder which is directly related and detrimental to a person's performance in the profession;

(5)  Not have been convicted in any jurisdiction of a crime which reflects unfavorably on the fitness of the applicant to engage in the profession, unless the conviction has been annulled or expunged by court order; and

(6)  Possess a history of honesty, truthfulness, financial integrity, and fair dealing.

A firm applying for a detective agency license shall have in its employ an individual who is licensed as a private detective and who shall be designated as the principal detective for the firm, and shall provide a bond as required under section 463-12.

(b)  A detective agency may employ as many agents, operatives, and assistants in an investigative capacity and as necessary for the conduct of business; provided that the principal detective shall be held responsible for, and have direct management and control of, the agency and the agency's employees while they are acting within the scope and purpose of the detective agency's business.  These employees shall not be required to have private detective licenses, and shall:

(1)  Have had an eighth grade education or its equivalent;

(2)  Not be presently suffering from any psychiatric or psychological disorder which is directly related and detrimental to a person's performance in the profession;

(3)  Not have been convicted in any jurisdiction of a crime which reflects unfavorably on the fitness of the employee to engage in the profession, unless the conviction has been annulled or expunged by court order; and

(4)  Be registered with the board upon employment with the agency.

The employer, with the written authorization of the employee, shall conduct a criminal history records check of all new employees employed in an investigative capacity directly through the Hawaii criminal justice data center upon certification to the board that the signature on the authorization is authentic. [L 1961, c 77, pt of §1; am L 1965, c 35, §1; Supp, §165A-6; HRS §463-6; am L 1974, c 21, §2 and c 205, §2(23); am L 1983, c 40, §3; am L 1987, c 57, §3; am L 1994, c 122, §3; am L 2004, c 94, §5]

Cross References

Hawaii criminal justice data center, see chapter 846.



§463-7 - Guard and guard agencies; license required.

§463-7  Guard and guard agencies; license required.  (a)  No individual shall engage in the business of guard for the purpose of protecting persons or property or to prevent theft or unlawful taking of goods, wares, merchandise, money, bonds, documents, or other articles of value for hire or reward or represent oneself to be, or hold oneself out as such without first obtaining a license as guard from the board and paying the application and license fees.

(b)  No firm shall engage in the business of guard for the purpose of protecting persons or property or to prevent theft or unlawful taking of goods, wares, merchandise, money, bonds, documents, or other articles of value for hire or reward or represent itself to be, hold itself out as, list itself as, or advertise as a guard agency without first obtaining a license as a guard agency from the board and paying the application and license fees.  A guard agency shall have in its employ at least one principal guard who shall be fully responsible for the direct management and control of the guard agency and the agency's employees when guard services are being provided. [L 1961, c 77, pt of §1; Supp, §165A-7; HRS §463-7; am L 1983, c 40, §4; am L 1984, c 7, §69; am L 1994, c 122, §4; am L 2004, c 94, §6; am L 2006, c 13, §2]



§463-8 - Guards and guard agencies; qualifications for license.

§463-8  Guards and guard agencies; qualifications for license.  (a)  The board may grant a guard license to any suitable individual, or a guard agency license to any suitable firm making written application therefor.  The applicant, if an individual, or the principal guard of a firm shall:

(1)  Be not less than eighteen years of age;

(2)  Have had a high school education or its equivalent;

(3)  Have had experience reasonably equivalent to at least four years of full-time guard work;

(4)  Not be presently suffering from any psychiatric or psychological disorder which is directly related and detrimental to a person's performance in the profession;

(5)  Not have been convicted in any jurisdiction of a crime which reflects unfavorably on the fitness of the applicant to engage in the profession, unless the conviction has been annulled or expunged by court order; and

(6)  Possess a history of honesty, truthfulness, financial integrity, and fair dealing.

A firm applying for a guard agency license shall have in its employ an individual who is licensed as a guard and who shall be designated as the principal guard for the firm, and shall provide a bond as required under section 463-12.

(b)  A guard agency may employ as many agents, operatives, and assistants in a guard capacity and as necessary for the conduct of business; provided that the principal guard shall be held responsible for, and have direct management and control of, the agency and the agency's employees while they are acting within the scope and purpose of the guard agency's business.  These employees shall not be required to have guard licenses, and shall:

(1)  Have had an eighth grade education or its equivalent;

(2)  Not be presently suffering from any psychiatric or psychological disorder which is directly related and detrimental to a person's performance in the profession;

(3)  Not have been convicted in any jurisdiction of a crime which reflects unfavorably on the fitness of the employee to engage in the profession, unless the conviction has been annulled or expunged by court order; and

(4)  Be registered with the board upon employment with the agency.

The employer, with the written authorization of the employee, shall conduct a criminal history records check of all new employees employed in a guard capacity directly through the Hawaii criminal justice data center upon certification to the board that the signature on the authorization is authentic. [L 1961, c 77, pt of §1; am L 1965, c 35, §2; Supp, §165A-8; HRS §463-8; am L 1974, c 21, §3 and c 205, §2(24); am L 1983, c 40, §5; am L 1987, c 57, §4; am L 1994, c 122, §5; am L 2004, c 94, §7]



§463-8.5 - Guards; concurrent employment.

§463-8.5  Guards; concurrent employment.  No person shall engage in the business of guard when the guard work is concurrent with other duties performed under the agreement of employment or when the guard work is not the principal fact of the employment without first obtaining a license as a guard. [L 1973, c 165, §1; am L 1983, c 40, §6]



§463-9 - Form of application for license.

§463-9  Form of application for license.  Application for a license shall be made on a form prescribed by the board which may require a statement of the applicant's full name, age, date and place of birth, residence and business address, the business or occupation the applicant has engaged in for ten years immediately preceding the date of the filing of the application with names and addresses of employers, the date and place of any arrest or conviction of a crime where there has not been any order annulling or expunging the sentence or of any offense involving moral turpitude, whether the applicant has received treatment for any psychiatric or psychological disorder, or whether the treatment has ever been recommended, and such information, including fingerprints of the applicant and such other information as the board may require to investigate the character, competency, and integrity of the applicant.  The board shall conduct such investigation of the applicant's background, character, competency, and integrity as it deems appropriate, and shall request, in accordance with section 846‑2.7, criminal history records of the applicant from each jurisdiction in which the application form indicates the applicant lived for any substantial period of time.  The Hawaii criminal justice data center shall provide such information on request to the director of commerce and consumer affairs. [L 1961, c 77, pt of §1; Supp, §165A-9; HRS §463-9; am L 1983, c 40, §7; am L 1987, c 57, §5; am L 1992, c 202, §149; am L 1997, c 40, §17; am L 2003, c 95, §13]



§463-10 - Licenses; fees; biennial renewal of licenses; inactive license.

§463-10  Licenses; fees; biennial renewal of licenses; inactive license.  (a)  The license shall state the name and address of the principal office or place of business of the licensee, the name under which the licensed business is to be conducted, and the name of the principal detective or principal guard, if the licensee is a detective agency or guard agency.

(b)  The biennial renewal fee and compliance resolution fund fees, or the inactive license fee, shall be paid to the board on or before June 30 of each even-numbered year.  These fees shall be as provided in rules adopted by the director pursuant to chapter 91.  The failure, neglect, or refusal of any licensee to pay these fees and to submit all documents required by the board on or before June 30 of each even‑numbered year shall result in the automatic forfeiture of the licensee's license.

(c)  A forfeited license may be restored upon written application within one year of the date of expiration and upon submittal of all required documents, fees, delinquent fees, and a penalty fee.

(d)  Upon written request by a licensee, the board may place that licensee's active license on an inactive status.  The licensee, upon payment of the inactive license fee, may continue on inactive status for the biennial period.  A licensee may renew an inactive license upon notification to the board.  The failure, neglect, or refusal of any licensee on inactive status to pay the inactive license fee shall result in the automatic forfeiture of the licensee's license.  While on inactive status, a licensee shall not be engaged in the practice of a private detective, guard, or agency.  Any person who violates this prohibition shall be subject to discipline under this chapter and the board's rules.  The license may be reactivated at any time by filing an application for reactivation with the board and:

(1)  Fulfilling all requirements established by the board, including the payment of the appropriate fees the licensee would have paid had the licensee continued to maintain the license on an active status; and

(2)  Providing any information regarding any arrest or conviction of any crime that reflects unfavorably on the fitness of the licensee to engage in the profession, and information that the licensee, while on inactive status, has suffered a psychiatric or psychological disorder that is directly related and detrimental to the licensee's performance in the profession.

The board may deny an application for reactivation as provided in its rules.

(e)  For the purposes of this chapter, the dishonoring of any check upon first deposit shall constitute a failure to meet the fee requirements. [L 1961, c 77, pt of §1 and c 142, §11; Supp, §165A-10; HRS §463-10; am L 1975, c 118, §27; am L 1984, c 7, §70; am L 1992, c 202, §150; am L 1994, c 122, §6; am L 2004, c 94, §8]



§463-11 - Association with government not to be implied.

§463-11  Association with government not to be implied.  No licensee shall use any designation or trade name which implies any association with any municipal, county, state, or territorial government or the federal government, or any agency thereof; nor shall a licensee or employee of any licensee wear any badge or uniform capable of being associated with the badge or uniform of any government law enforcement organization. [L 1961, c 77, pt of §1; Supp, §165A-11; HRS §463-11]



§463-12 - Bond.

§463-12  Bond.  Each licensee shall give to the board a bond in the sum of not less than $5,000 executed by the applicant as principal and by a surety company authorized to do business in the State as surety.  The bond shall be in such form as the board may prescribe, conditioned upon the honest conduct of the business of the licensee, and the right of any person injured by the wilful, malicious, or wrongful act of the licensee to bring in the person's own name an action on the bond. [L 1961, c 77, pt of §1; Supp, §165A-12; HRS §463-12; gen ch 1985; am L 1994, c 122, §7]



§463-13 - Exemptions.

§463-13  Exemptions.  This chapter does not apply to any person, firm, company, partnership, or corporation or any bureau or agency whose business is exclusively the furnishing of information as to the business and financial standing and credit responsibility of persons, firms, or corporations, or as to personal habits and financial responsibility, of applicants for insurance, indemnity bonds, or commercial credit, or a person employed exclusively and regularly by one employer in connection with the affairs of such employer only and where there exists an employer-employee relationship, or an attorney at law in performing the attorney's duties as such attorney at law. [L 1961, c 77, pt of §1; Supp, §165A-13; HRS §463-13; gen ch 1985]



§463-14 - Contingent fee.

§463-14  Contingent fee.  Compensation for services of detectives or guards shall not be based upon promissory notes or property other than that allegedly stolen which have been obtained from suspects or others in their behalf as restitution. [L 1961, c 77, pt of §1; Supp, §165A-14; HRS §463-14]



§463-15 - Penalties.

§463-15  Penalties.  Any employee or former employee of a licensee who divulges any information gained by the employee or former employee in the course of such employment except as the employee's or former employee's employer directs or as required by law, or who wilfully makes a false report to the employee's or former employee's employer, shall be fined not more than $100 or imprisoned not more than six months, or both.  Any person who violates any other provision of this chapter or any rule or regulation adopted by the board of detectives and guards under this chapter shall be fined not more than $500 or imprisoned not more than one year, or both. [L 1961, c 77, pt of §1; Supp, §165A-15; HRS §463-15; gen ch 1985]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§463-16 - REPEALED.

§463-16  REPEALED.  L 1992, c 202, §230.



§463-17 - Provisions severable.

§463-17  Provisions severable.  If any provision of this chapter or the application thereof to any person or circumstance should be held invalid by any court, the invalidity shall not affect the other provisions or applications of the section which can be given effect without the invalid provisions or applications, and to this end the provisions of this section are severable. [L 1983, c 40, §8]






CHAPTER 463E - PODIATRISTS

§463E-1 - Definitions.

§463E-1  Definitions.  As used in this chapter:

"Board" means Hawaii medical board.

"Department" means department of commerce and consumer affairs.

"Foot appliance" means any artificial apparatus used as a replacement for, an addition to, or in the treatment of the human foot whether it is medical, surgical, mechanical, manipulative, or electrical in nature.

"Podiatric medicine" means the medical, surgical, mechanical, manipulative, and electrical diagnosis and treatment of the human foot, malleoli, and soft tissues about the ankle, except for ankle fractures, including the nonsurgical treatment of the muscles and tendons of the leg governing the functions of the foot, but does not include any amputation, except for digital amputation, treatment of systemic conditions, or the use of any anesthetic except local anesthetic.

"Podiatrist" means a person in the professional practice of podiatric medicine. [L 1973, c 80, pt of §1; am L 1982, c 204, §8; am L 1988, c 111, §1; am L 1989, c 240, §1; am L 2008, c 9, §3]



§463E-2 - License required.

§463E-2  License required.  Except as otherwise provided by law, no person shall practice, offer to practice, advertise, or announce oneself, either publicly or privately, as prepared or qualified to practice podiatric medicine, either gratuitously or for pay, or use any sign or advertisement or otherwise use the title "podiatrist", "D.P.M." or "doctor of podiatric medicine", "foot specialist", or any other term or terms indicating or implying that the person is practicing podiatric medicine, without having a valid unrevoked license obtained from the Hawaii medical board, as prescribed in this chapter. [L 1973, c 80, pt of §1; gen ch 1985; am L 1989, c 240, §2; am L 2008, c 9, §3]



§463E-3 - Qualification for examination.

§463E-3  Qualification for examination.  No person shall be licensed to practice podiatric medicine unless the applicant has passed the examinations described in section 463E-4 and has been found to be possessed of the necessary qualifications as required by the board.

Before any applicant shall be eligible for the examinations, the applicant shall furnish satisfactory proof to the board that:

(1)  The applicant is a graduate in podiatric medicine of a college approved by the Council on Podiatric Medical Education of the American Podiatric Medical Association and by the Hawaii medical board;

(2)  The applicant has taken and satisfactorily completed in a college, a residence course of professional instruction in podiatric medicine, which has been approved by the board; and

(3)  The applicant is of demonstrated competence and professional knowledge. [L 1973, c 80, pt of §1; am L 1985, c 125, §2; gen ch 1985; am L 1986, c 273, §1; am L 1989, c 240, §3; am L 2008, c 9, §3]



§463E-4 - Examinations.

§463E-4  Examinations.  (a)  The board shall require each applicant to furnish satisfactory evidence that the applicant has passed written examinations covering basic sciences, clinical sciences, and clinical competency as administered by the National Board of Podiatric Medical Examiners or its successor organization.

(b)  The examinations shall be held in Honolulu twice a year at a time and day which is convenient for the board.

(c)  The examinations shall be secured from and corrected by the National Board of Podiatric Medical Examiners or its successor organization. [L 1973, c 80, pt of §1; am L 1985, c 125, §3; am L 1986, c 273, §2; am L 1988, c 111, §2; am L 1993, c 182, §3]

Cross References

Professional testing services, see §26-9.



§463E-5 - Fees; expenses.

§463E-5  Fees; expenses.  (a)  No applicant shall be examined under this chapter until the applicant has paid to the board application, examination, and license fees.  The board may provide separate fees for licensure by endorsement and for limited and temporary licenses.

(b)  Every person holding a license under this chapter shall renew the license with the board no later than January 31 of each even-numbered year, pay a renewal fee, and comply with the continuing education requirements provided in rules adopted by the board.

(c)  To determine compliance, the board may conduct a random audit.  A licensee selected for audit shall be notified by the board.  Within sixty days of notification, the licensee shall provide to the board documentation to verify compliance with the continuing education requirements.

(d)  Failure to renew, pay the renewal fee, and in the case of audited licensees, provide documentation of compliance shall constitute a forfeiture of the license, which may be restored only upon the submission of written application therefor, payment to the board of a restoration fee, and in the case of audited licensees, documentation of compliance.

(e)  A license that has been forfeited for one renewal term shall be automatically terminated and cannot be restored, and a new application for licensure shall be required. [L 1973, c 80, pt of §1; am L 1975, c 118, §26; am L 1982, c 204, §8; am L 1983, c 124, §17; gen ch 1985; am L 1986, c 273, §3; am L 1989, c 181, §6 and c 240, §4; am L 1990, c 34, §30; am L 1992, c 202, §151; am L 2001, c 66, §3]



§463E-6 - Revocation, suspension, or denial of license; sanctions.

§463E-6  Revocation, suspension, or denial of license; sanctions.  (a)  Any license to practice podiatric medicine may be revoked or suspended by the Hawaii medical board at any time in a proceeding before the board, or may be denied, for any one or more of the following acts or conditions on the part of the holder of the license or the applicant therefor:

(1)  Employing what is popularly known as a "capper" or "steerer";

(2)  Obtaining any fee on the assurance that a manifestly incurable disease can be permanently cured;

(3)  Wilfully betraying a professional secret;

(4)  Advertising one's podiatrist business with any untruthful and improbable statement;

(5)  False or fraudulent advertising;

(6)  Procuring a license through fraud, misrepresentation, or deceit, or knowingly permitting an unlicensed person to perform activities requiring a license;

(7)  Violation of section 453-2;

(8)  Professional misconduct or gross negligence or manifest incapacity in the practice of podiatric medicine;

(9)  Engaging in the practice of podiatric medicine other than as defined in section 463E-1;

(10)  Being habituated to the excessive use of drugs or alcohol; or being addicted to, dependent on, or a habitual user of a narcotic, barbiturate, amphetamine, hallucinogen, or other drug having similar effect;

(11)  Practicing medicine while the ability to practice is impaired by alcohol, drugs, physical disability, or mental instability;

(12)  Incompetence or multiple instances of negligence, including, but not limited to, the consistent use of medical service which is inappropriate or unnecessary;

(13)  Revocation, suspension, or other disciplinary action by another state or federal agency of a license or practice privilege for reasons as provided in this section;

(14)  Conviction, whether by nolo contendere or otherwise, of a penal offense substantially related to the qualifications, functions, or duties of a podiatrist, notwithstanding any statutory provision to the contrary;

(15)  Violation of chapter 329, uniform controlled substances act, or any rule adopted thereunder;

(16)  Failure to report to the board, in writing, any disciplinary action taken against the licensee in another jurisdiction within thirty days after the disciplinary action becomes final; or

(17)  Submitting to or filing with the board any notice, statement, or other document required under this chapter, which is false or untrue or contains any material misstatement or omission of fact.

(b)  In addition to or in lieu of revoking or suspending a license to practice podiatric medicine, the board may impose one or more of the following actions:

(1)  Place the licensee on probation, including such conditions of probation as requiring observation of the licensee by an appropriate group or society of licensed podiatrists;

(2)  Limit the license by restricting the field of practice in which the licensee may engage;

(3)  Fine the licensee, including assessment against the licensee of the cost of the disciplinary proceedings.  Any fine imposed by the board shall be no less than $500 and no more than $5,000 for each violation, exclusive of the costs of the disciplinary proceedings; or

(4)  Require further education or training or require proof of performance competency.

(c)  If disciplinary action related to the practice of podiatric medicine taken against the applicant in any jurisdiction that would constitute a violation of this section, or if the applicant reveals a physical or mental condition that would constitute a violation under this section, then the board may impose one or more of the following requirements as a condition of licensure:

(1)  Physical and mental evaluation of the applicant by a licensed physician approved by the board;

(2)  Probation, including such conditions of probation as requiring observation of the licensee by an appropriate group or society of licensed podiatrists;

(3)  Limitation of the license by restricting the field of practice in which the licensee may engage;

(4)  Further education or training or proof of performance competency; and

(5)  Limitation of the podiatric practice of the licensee in any reasonable manner to assure the safety and welfare of the consuming public. [L 1973, c 80, pt of §1; am L 1974, c 205, §2(25); am L 1985, c 125, §4; gen ch 1985; am L 1986, c 273, §4; am L 1988, c 111, §3; am L 1989, c 181, §7 and c 240, §5; am L 1992, c 202, §152; am L 2008, c 9, §3]



§463E-6.5 - Reporting requirements.

[§463E-6.5]  Reporting requirements.  (a)  Every podiatrist licensed pursuant to this chapter who does not possess professional liability insurance shall report any settlement or arbitration award of a claim or action for damages for death or personal injury caused by negligence, error, or omission in practice, or the unauthorized rendering of professional services.  The report shall be submitted to the department of commerce and consumer affairs within thirty days after any written settlement agreement has been reduced to writing and signed by all the parties thereto or thirty days after service of the arbitration award on the parties.

(b)  Failure of a podiatrist to comply with the provisions of this section is an offense punishable by a fine of not less than $100 for the first offense, $250 to $500 for the second offense, and $500 to $1,000 for subsequent offenses.

(c)  The clerks of the respective courts of this State shall report to the department any judgment or other determination of the court which adjudges or finds that a podiatrist is liable criminally or civilly for any death or personal injury caused by the podiatrist's professional negligence, error, or omission in the practice of the podiatrist's profession, or rendering of unauthorized professional services.  The report shall be submitted to the department within ten days after the judgment is entered by the court.

(d)  The department shall prescribe forms for the submission of reports required by this section. [L 1985, c 125, §5]



§463E-7 - REPEALED.

§463E-7  REPEALED.  L 1992, c 202, §231.



§463E-8 - Witnesses in such proceeding.

[§463E-8]  Witnesses in such proceeding.  In any proceeding related to revocation or suspension of a license issued under this chapter, the board and each member of the board may subpoena, administer oaths to, and examine witnesses on any relevant matter in the proceeding.  The person whose license is sought in the proceeding to be revoked or suspended shall be entitled to require the board or any member of the board to subpoena and to administer oaths to any witness or witnesses who presents evidence relevant in the proceeding, and shall be entitled to examine any such witness and any other witness in the proceeding.  The circuit court of the circuit in which the proceeding is held may enforce by proper proceeding the attendance and testimony of witnesses in the proceeding. [L 1973, c 80, pt of §1]



§463E-9 - Recalcitrant witnesses; contempt.

[§463E-9]  Recalcitrant witnesses; contempt.  If any person called before the board as a witness in any proceeding involving the revocation or suspension of a license, whether under subpoena or otherwise, except as privileged by law, refuses to answer any question which is relevant to the proceeding and is put to the person by the board, a member of the board, or the person whose license is sought to be revoked or suspended in the proceeding, or disobeys any order of the circuit court relating to the proceeding, the board shall report the matter in writing to any judge of the circuit court of the circuit in which the proceeding is held and the person shall be cited to appear before the circuit judge to show cause why the person should not be punished for contempt of court. [L 1973, c 80, pt of §1; gen ch 1985]



§463E-10 - Perjury.

[§463E-10]  Perjury.  Any person who wilfully and knowingly makes under oath any false statement in connection with any proceeding before the board shall be guilty of perjury and shall be subject to the penalty prescribed by law for perjury.  Whenever the board is satisfied that the witness has committed perjury in any proceeding before the board, it shall report the same to the prosecuting officer of the county in which the perjury took place, who shall prosecute the witness for perjury. [L 1973, c 80, pt of §1]

Cross References

Perjury and related offenses, see §§710-1060 to 1068.



§463E-11 - Penalty.

§463E-11  Penalty.  Any person who violates this chapter shall be guilty of a misdemeanor.  Unless otherwise expressly provided, the remedies or penalties provided by this chapter are cumulative to each other and to the remedies or penalties available under all other laws of this State. [L 1973, c 80, pt of §1; am L 1986, c 273, §6]



§463E-12 - Rules.

§463E-12  Rules.  The Hawaii medical board shall adopt rules in accordance with chapter 91 for the administration of this chapter. [L 1973, c 80, pt of §1; am L 2008, c 9, §3]



§463E-12.5 - Delegation of duties.

[§463E-12.5]  Delegation of duties.  Except for proceedings under section 463E-6 and the adoption of rules under section 463E-12, the board may delegate its duties under this chapter to a committee of not less than three podiatrists licensed under this chapter appointed by the board; provided that the board shall ratify any action taken by the committee. [L 1978, c 163, §2]



§463E-13 - REPEALED.

§463E-13  REPEALED.  L 1992, c 202, §232.



§463E-14 - Discrimination prohibited.

[§463E-14]  Discrimination prohibited.  No department, office, or agency of the state or county government, or any subdivision thereof, or any clinic, medical service, insurance carrier, or any board administering relief or foundations under the law of the State shall deny to the recipient or beneficiary of podiatric aid or services the freedom to choose podiatric care or services which are within the scope of activities of a podiatrist licensed under this chapter. [L 1973, c 80, pt of §1]



§463E-15 - Use of podiatrist; public programs.

[§463E-15]  Use of podiatrist; public programs.  Whenever medical or surgical services within the scope of activities of a podiatrist licensed under this chapter are included in any program financed by public funds or administered by any public agency for aid to the indigent, the aged, the legally blind, or any other group or class, the recipient of such aid shall be entitled to choose whether the services are to be performed by a duly licensed physician or by a duly licensed podiatrist. [L 1973, c 80, pt of §1]






CHAPTER 464 - PROFESSIONAL ENGINEERS, ARCHITECTS, SURVEYORS AND LANDSCAPE ARCHITECTS

§464-1 - Definitions.

§464-1  Definitions.  As used in this chapter:

"Architect" means a person who holds oneself out as able to perform, or who does perform, any professional service such as consultation, investigation, evaluation, planning, design, including aesthetic and structural design, or observation of construction, in connection with any private or public buildings, structures, or projects or the equipment or utilities thereof, or the accessories thereto, wherein the safeguarding of life, health, or property is concerned or involved, when the professional service requires the application of the art and science of construction based upon the principles of mathematics, aesthetics, and the physical sciences.

"Landscape architect" means a person who holds oneself out as able to perform professional services such as consultation, investigation, reconnaissance, research, design, preparation of drawings and specifications, and observation of construction where the dominant purpose of the services is:

(1)  The preservation and enhancement of land uses and natural land features;

(2)  The location and construction of aesthetically pleasing and functional approaches for structures, roadways, and walkways; and

(3)  The design for equestrian trails, plantings, landscape irrigation, landscape lighting, and landscape grading.

This practice shall include the location, arrangement, and design of tangible objects and features as are incidental and necessary to the purposes outlined herein.  Nothing herein shall preclude a duly licensed landscape architect from planning the development of land areas and elements used thereon or from performing any of the services described in this section in connection with the settings, approaches, or environment for buildings, structures, or facilities; provided that nothing in this chapter shall empower a landscape architect licensed under this chapter from practicing or offering to practice architecture or engineering in any of its various recognized branches.

"Professional engineer" means a person who holds oneself out as able to perform, or who does perform, any professional service such as consultation, investigation, evaluation, planning, design, or observation of construction or operation, in connection with any public or private utilities, structures, buildings, machines, equipment, processes, works, or projects, wherein the safeguarding of life, health, or property is concerned or involved, when such professional service requires the application of engineering principles and data.

"Surveyor" or "land surveyor" means a person who holds oneself out as able to make, or who does make cadastral surveys of areas for their correct determination and description, either for conveyancing or for the establishment or reestablishment of land boundaries or the plotting of lands and subdivisions thereof. [L 1933, c 134, §5; RL 1935, §7034; RL 1945, §7601; am L 1949, c 306, §1; RL 1955, §166-1; HRS §464-1; am L 1970, c 85, §2; gen ch 1985; am L 1988, c 226, §1; am L 1989, c 210, §3]



§464-2 - Licensing of practicing engineers, etc.

§464-2  Licensing of practicing engineers, etc.  In order to safeguard life, health, and property, no person except those exempted by sections 464-3 and 464-5 shall practice professional engineering, architecture, land surveying or landscape architecture in the State unless the person is duly licensed under this chapter. [L 1923, c 227, §1; RL 1925, §3683; am L 1931, c 165, §1; RL 1935, §7030; RL 1945, §7602; RL 1955, §166-2; HRS §464-2; am L 1970, c 85, §1; gen ch 1985; am L 1989, c 210, §4]

Case Notes

Contract made by unregistered architect, although illegal, is not necessarily void.  57 H. 124, 551 P.2d 525.



§464-3 - Persons exempt from licensure.

§464-3  Persons exempt from licensure.  Persons practicing professional engineering, architecture, land surveying, or landscape architecture solely as officers or employees of the United States shall be exempted from the provisions of this chapter. [L 1923, c 227, §8; RL 1925, §3690; am L 1931, c 165, §5; RL 1935, §7031; RL 1945, §7603; RL 1955, §166-3; am L 1961, c 142, §12(a); HRS §464-3; am L 1970, c 85, §1; am L 1983, c 155, §1; am L 1989, c 210, §5; am L 1997, c 8, §1]



§464-4 - Public works.

§464-4  Public works.  (a)  Notwithstanding any other provision to the contrary, public works projects involving:

(1)  Alteration or new construction shall be required to have:

(A)  Plans or specifications prepared by or under the supervision of an appropriately licensed professional engineer, architect, or landscape architect.  The licensed professional engineer, architect, or landscape architect, as the case may be, shall stamp the plans or specifications, and indicate that the licensee has prepared or supervised the preparation of the plans or specifications; and

(B)  A licensed professional engineer, architect, or landscape architect designated by the State, county, or political subdivision that is undertaking the public works project to observe the alteration or new construction.  For the observation of construction of these types of public works projects, the licensed professional engineer, architect, or landscape architect, as the case may be, shall not be required to stamp the plans or specifications.

(2)  Maintenance work shall:

(A)  Not be required to have plans or specifications prepared by or under the supervision of an appropriately licensed professional engineer, architect, or landscape architect; and

(B)  Be required to have a licensed professional engineer, architect, or landscape architect designated by the State, county, or political subdivision that is undertaking the public works project to observe the maintenance work.  For the observation of construction of this type of public works project, the licensed professional engineer, architect, or landscape architect, as the case may be, shall not be required to stamp the plans or specifications.

(b)  All land surveys involving property boundaries for public purposes or plans thereof shall be made or supervised by a licensed surveyor.  The licensed land surveyor shall stamp the land surveys or plans, and indicate that the licensee has prepared or supervised the preparation of the land surveys or plans.

(c)  For purposes of this section:

"Maintenance" means minor repairs or replacement work which do not affect or involve the structural integrity of the public works project.

"Public works projects" means projects undertaken by the State, counties, or any political subdivisions thereof. [L 1923, c 227, §9; RL 1925, §3691; am L 1931, c 165, §6; RL 1935, §7032; RL 1945, §7604; RL 1955, §166-4; HRS §464-4; am L 1970, c 85, §1; am L 1988, c 226, §2; am L 1989, c 210, §6; am L 2002, c 53, §1]



§464-5 - Limitation upon application of chapter.

§464-5  Limitation upon application of chapter.  Nothing in this chapter shall prevent any person from engaging in engineering, architectural, or landscape architectural work and undertakings upon property owned or exclusively controlled or possessed by that person, or from hiring any person to do the work and undertakings, unless the work and undertakings involve the safety or health of the public, nor shall anything in this chapter prevent any person from engaging in land surveying upon property owned or exclusively controlled or possessed by that person or from hiring any person to do the work, unless the work involves a common boundary.

Nothing in this chapter shall be construed as applying to the business conducted in this State by any agriculturist, horticulturist, tree expert, arborist, forester, gardenshop operator, nursery operator or landscape nursery operator, gardener, landscape gardener, landscape contractor, landscape designer, landscape consultant, garden or lawn caretaker, or cultivator of land, as these terms are generally used, except that no person shall use the designation "landscape architect", "landscape architectural", or "landscape architecture" unless licensed under the provisions of this chapter.

All engineering work, architectural work, and landscape architectural work in which the public safety or health is involved shall be designed by and the construction observed by a duly licensed professional engineer, architect, or landscape architect, respectively. [L 1923, c 227, §10; RL 1925, §3692; am L 1931, c 165, §7; RL 1935, §7033; RL 1945, §7605; RL 1955, §166-5; HRS §464-5; am L 1970, c 85, §§1, 3; am L 1988, c 226, §3; am L 1989, c 210, §7; gen ch 1993]



§464-6 - Board of professional engineers, etc.

§464-6  Board of professional engineers, etc., members; appointment; tenure; qualifications.  There shall be a state board of professional engineers, architects, surveyors, and landscape architects hereinafter called "the board".  The board shall consist of fourteen members, including at least four professional engineers, three professional architects, two professional surveyors, two professional landscape architects, and three public members.  Each county shall be represented by at least one member who is a resident of the county.  Each member shall hold over after the expiration of the member's term until the member's successor is duly appointed and qualified.

Each member shall have been a resident of the State for at least three years.  A member representing the profession shall have been engaged in the practice of the member's profession for at least five years immediately preceding the date of the member's appointment.  Any member of the board who incurs expenses in connection with the preparation and grading of examination papers shall be reimbursed for those expenses with the approval of the department. [L 1923, c 227, §2; RL 1925, §3684; am L 1933, c 134, §§1, 6; RL 1935, §7035; RL 1945, §7607; am L 1949, c 306, §2; RL 1955, §166-6; am L Sp 1959 2d, c 1, §5; am L 1967, c 85, §2; HRS §464-6; am L 1970, c 85, §4; am L 1978, c 208, §12; am L 1982, c 204, §8; am L 1983, c 155, §2; gen ch 1985; am L 1989, c 210, §8; am L 1992, c 202, §153; ree L 1993, c 322, §14]

Cross References

Design professional conciliation panel, see chapter 672.



§464-7 - Powers and duties of board; secretary; records.

§464-7  Powers and duties of board; secretary; records.  In addition to any other powers and duties authorized by law, the board may compel the attendance of witnesses upon subpoena, administer oaths, take testimony, and do all other things necessary and proper to carry out this chapter in all matters within its jurisdiction.  It shall adopt and have an official seal and adopt, subject to chapter 91 and with the approval of the governor and the director of commerce and consumer affairs, rules for the performance of its duties and the carrying on of its business and the enforcement of this chapter, including, but not limited to, rules which define the branches of engineering in which licensure shall be offered, clarify the qualifications needed for licensure, and set forth practice requirements.  It shall have a chairperson, a vice-chairperson, and a secretary, and a quorum shall consist of not less than six members.

The board shall keep a record of its proceedings and all applicants for licensure as engineers, architects, surveyors, or landscape architects, the date of application, name, educational and other qualifications, address, whether or not an examination was required, and whether or not the applicant was licensed and a certificate issued to the applicant and the date of the action.  The records shall be prima facie evidence of all matters therein contained. [L 1923, c 227, §3; RL 1925, §3685; am L 1933, c 40, §1; RL 1935, §7036; RL 1945, §7608; am L 1949, c 306, §3; RL 1955, §166-7; am L Sp 1959 2d, c 1, §§14, 15; am L 1961, c 184, §24; am L 1963, c 114, §§1, 3; am L 1965, c 96, §106; am L 1967, c 9, §1; HRS §464-7; am L 1970, c 85, §1; am L 1982, c 204, §8; am L 1983, c 124, §17 and c 155, §3; gen ch 1985; am L 1988, c 226, §4; am L 1989, c 210, §9; am L 1992, c 11, §1 and c 202, §154; am L 1997, c 8, §2]



§464-8 - Qualifications for licensure.

§464-8  Qualifications for licensure.  (a)  No person shall be eligible for licensure as a professional engineer unless:

(1)  The person is the holder of an unexpired license issued to the person by any jurisdiction, domestic or foreign, in which the requirements for licensure at the time the person was first licensed are of a standard satisfactory to the board; provided that if the board is in doubt as to whether the standards are satisfactory, or as to whether the holder was required to fully comply with them, it shall require that the holder successfully pass a written examination, prescribed by the board and designed to test the holder's knowledge, skill, and competency in the profession of engineering;

(2)  The person is the holder of a masters degree in engineering from an institution of higher education approved by the board; is a graduate of a school or college approved by the board as of satisfactory standing and has completed an engineering curriculum of four years or more; has had three years of full-time lawful experience in engineering work of a character satisfactory to the board, or part-time experience which the board finds to be the equivalent thereof; and has successfully passed a written examination, prescribed by the board and designed to test the person's knowledge, skill, and competency in the profession of engineering;

(3)  The person is the holder of a masters degree in engineering from an institution of higher education approved by the board; has had four years of full-time lawful experience in engineering work of a character satisfactory to the board, or part-time experience which the board finds to be the equivalent thereof; and has successfully passed a written examination, prescribed by the board and designed to test the person's knowledge, skill, and competency in the profession of engineering;

(4)  The person is a graduate of a school or college approved by the board as of satisfactory standing, and has completed an engineering curriculum of four years or more; has had four years of full-time lawful experience in engineering work of a character satisfactory to the board, or part-time experience which the board finds to be the equivalent thereof; and has successfully passed a written examination, prescribed by the board and designed to test the person's knowledge, skill, and competency in the profession of engineering;

(5)  The person is a graduate of a school or college approved by the board as of satisfactory standing, and has completed an engineering technology or arts and science curriculum of four years or more; has had eight years of full-time lawful experience in engineering work of a character satisfactory to the board, or part-time experience which the board finds to be the equivalent thereof; and has successfully passed a written examination, prescribed by the board and designed to test the person's knowledge, skill, and competency in the profession of engineering; or

(6)  The person has had twelve years of full-time lawful experience in engineering work of a character satisfactory to the board, or part-time experience which the board finds to be the equivalent thereof; and has successfully passed a written examination, prescribed by the board and designed to test the person's knowledge, skill, and competency in the profession of engineering.

(b)  No person shall be eligible for licensure as a professional architect unless:

(1)  The person is the holder of an unexpired license in architecture issued to the person by any jurisdiction, domestic or foreign, and the person meets the requirements of this chapter and the rules of the board;

(2)  The person is the holder of a bachelor's, master's, or higher degree in architecture from a school or college approved by the board as of satisfactory standing; has had three years of full-time lawful experience in architecture work of a character satisfactory to the board, or part-time experience which the board finds to be the equivalent thereof; and has successfully passed a professional written examination, prescribed by the board and designed to test the person's knowledge, skill, and competency in the profession of architecture;

(3)  The person is a graduate of a school or college approved by the board as of satisfactory standing and has completed an architectural curriculum of four years or a pre-architecture or arts and science curriculum of four years or more; has had five years of full-time lawful experience in architecture work of a character satisfactory to the board, or part-time experience which the board finds to be the equivalent thereof; and has successfully passed a professional written examination, prescribed by the board and designed to test the person's knowledge, skill, and competency in the profession of architecture;

(4)  The person is a graduate of a community college or other technical training school approved by the board as of satisfactory standing, and has completed an architectural technology curriculum of two years or more; has had eight years of full-time lawful experience in architecture work of a character satisfactory to the board, or part-time experience which the board finds to be the equivalent thereof; and has successfully passed a professional written examination, prescribed by the board and designed to test the person's knowledge, skill, and competency in the profession of architecture; or

(5)  The person has had eleven years of full-time lawful experience in architecture work of a character satisfactory to the board, or part-time experience which the board finds to be the equivalent thereof; and has successfully passed a professional written examination, prescribed by the board and designed to test the person's knowledge, skill, and competency in the profession of architecture;

provided that those persons who qualify under paragraphs (2) through (5), as of June 30, 2000, shall be required to fulfill the requirements of the intern development program of the National Council of Architectural Registration Boards or of any similar program satisfactory to the board, and approved by the board.  For paragraph (2), the intern development program shall fulfill the experience requirement.  For paragraphs (3), (4), and (5), time participating in the intern development program shall be credited toward the experience requirement.

(c)  No person shall be eligible for licensure as a professional land surveyor unless:

(1)  (A)  The person is the holder of an unexpired license issued to the person by any jurisdiction, domestic or foreign, in which the requirements for licensure at the time the person was first licensed are of a standard satisfactory to the board; provided that if the board is in doubt as to whether the standards are satisfactory, or as to whether the holder was required to fully comply with them, it shall require that the holder successfully pass the national land surveyor licensing examinations and a written, multiple-choice examination on the subject of Hawaii land matters and Hawaii land description;

(B)  The person is a graduate of a school or college approved by the board as of satisfactory standing, and has completed a geoscience, civil engineering, or general engineering curriculum of four years or more; has had three years of full-time lawful experience in land surveying of a character satisfactory to the board, or part-time experience which the board finds to be the equivalent thereof; and has successfully passed the national land surveyor licensing examinations and a written, multiple-choice examination on the subject of Hawaii land matters and Hawaii land description;

(C)  The person is a graduate of a school or college approved by the board as of satisfactory standing, and has completed a civil engineering technology (survey option) curriculum of two years or more or arts and sciences curriculum of four years or more; has had seven years of full-time lawful experience in land surveying of a character satisfactory to the board, or part-time experience which the board finds to be the equivalent thereof; and has successfully passed the national land surveyor licensing examinations and a written, multiple-choice examination on the subject of Hawaii land matters and Hawaii land description; or

(D)  The person has had eleven years of full-time lawful experience in land surveying of a character satisfactory to the board, or part-time experience which the board finds to be the equivalent thereof; and has successfully passed the national land surveyor licensing examinations and a written, multiple-choice examination on the subject of Hawaii land matters and Hawaii land description; and

(2)  Any applicant shall certify on the application that the applicant has read, understood, and agrees to comply with the laws and rules that the board determines are required for licensure.

(d)  No person shall be eligible for licensure as a professional landscape architect unless:

(1)  The person is the holder of an unexpired license issued to the person by any jurisdiction, domestic or foreign, in which the requirements for licensure at the time the person was first licensed are of a standard satisfactory to the board; provided that if the board is in doubt as to whether the standards are satisfactory, or as to whether the holder was required to fully comply with them, it shall require that the holder successfully pass the national landscape architect licensing examination and a written examination, prescribed by the board designed to test the holder's knowledge of the State's climatic conditions, native plants and native ecosystems, land use ordinance and special management area requirements, and cultural and historical conditions affecting landscape architecture;

(2)  The person is the holder of a masters degree in landscape architecture from an institution of higher education approved by the board; is a graduate of a school or college approved by the board as of satisfactory standing and has completed a landscape architectural curriculum of four years or more; has had two years of full-time lawful experience in landscape architecture work of a character satisfactory to the board, or part-time experience which the board finds to be the equivalent thereof; and has successfully passed the national landscape architect licensing examination and a written examination, prescribed by the board designed to test the person's knowledge of the State's climatic conditions, native plants and native ecosystems, land use ordinance and special management area requirements, and cultural and historical conditions affecting landscape architecture;

(3)  The person is a graduate of a school or college approved by the board as of satisfactory standing, and has completed a landscape architectural curriculum of four years or more; has had three years of full-time lawful experience in landscape architecture work of a character satisfactory to the board, or part-time experience which the board finds to be the equivalent thereof; and has successfully passed the national landscape architect licensing examination and a written examination, prescribed by the board designed to test the person's knowledge of the State's climatic conditions, native plants and native ecosystems, land use ordinance and special management area requirements, and cultural and historical conditions affecting landscape architecture;

(4)  The person is a graduate of a school or college approved by the board as of satisfactory standing, and has completed a pre-landscape architecture or arts and science curriculum of four years or more; has had five years of full-time lawful experience in landscape architecture work of a character satisfactory to the board, or part-time experience which the board finds to be the equivalent thereof; and has successfully passed the national landscape architect licensing examination and a written examination, prescribed by the board designed to test the person's knowledge of the State's climatic conditions, native plants and native ecosystems, land use ordinance and special management area requirements, and cultural and historical conditions affecting landscape architecture; or

(5)  The person has had twelve years of full-time lawful experience in landscape architecture work of a character satisfactory to the board, or part-time experience which the board finds to be the equivalent thereof; and has successfully passed the national landscape architect licensing examination and a written examination, prescribed by the board designed to test the person's knowledge of the State's climatic conditions, native plants and native ecosystems, land use ordinance and special management area requirements, and cultural and historical conditions affecting landscape architecture.

(6)  The applicant shall also certify on the application that the applicant has read, understood, and agrees to comply with the laws and rules that the board determines are required for licensure.

In addition to the foregoing requirements, the board, in its discretion, may also require additional proof that the applicant is competent to practice professionally, and whenever the board is not fully satisfied from the results of an examination that any applicant is competent to practice professionally, it may give the applicant a further examination or examinations.

No person shall be eligible for licensure as a professional engineer, architect, land surveyor, or landscape architect if the person does not possess a history of honesty, truthfulness, financial integrity, and fair dealing. [L 1923, c 227, pt of §4; RL 1925, pt of §3686; am L 1931, c 165, pt of §2; RL 1935, pt of §7037; RL 1945, pt of §7609; am L 1949, c 306, pt of §4; RL 1955, §166-8; HRS §464-8; am L 1970, c 85, §1; am L 1972, c 56, §1; am L 1974, c 160, §1; am L 1983, c 155, §4; am L 1985, c 10, §1; am L 1986, c 164, §1; am L 1988, c 226, §5; am L 1989, c 210, §10; am L 1992, c 11, §2; am L 1997, c 263, §2; am L 1998, c 185, §1 and c 186, §1; am L 2001, c 135, §1]



§464-8.5 - REPEALED.

§464-8.5  REPEALED.  L 1997, c 8, §5.



§464-9 - Applications for and certificates of licensure; renewal; fees; continuing education.

§464-9  Applications for and certificates of licensure; renewal; fees; continuing education.  (a)  Application for licensure shall be made upon a form prescribed by the board and shall be signed by the applicant.  With each application there shall be paid to the board a nonrefundable application fee.

For each examination, or repetition thereof in whole or in part as shall be limited or permitted by the rules of the board, the candidate shall pay to the board an examination fee; provided where the candidate is eligible to take only that part of the examination pertaining to engineering fundamentals the candidate shall pay the appropriate fee.  The fee paid shall not be refundable; provided if a candidate after having paid the fee is unable for any reason beyond the candidate's control to participate in the examination, the board may extend the time of the candidate's participation to the next regular examination date and credit the candidate the amount of the fee paid.

(b)  Upon qualifying for licensure, the applicant shall pay a license fee, and upon receipt thereof by the board shall thereupon be licensed as a professional engineer, architect, land surveyor or landscape architect, and shall receive a certificate thereof from the board signed by the chairperson.  Every person licensed who, as an individual or as a member of a firm or corporation, conducts an office or other place of business for the practice of the profession shall display the original certificate in a conspicuous manner, in the principal office or place of business.

(c)  Every license expires on April 30 of each even-numbered year following its issuance and becomes invalid after that date unless renewed.  At least one month in advance of the date of expiration of the license, a notice shall be mailed to every person licensed under this section informing them of the date of expiration and the amount required for the renewal.  Licenses that have expired for failure to pay renewal fees on or before the date required in this subsection may be restored within two years of the expiration date upon payment of a fee for each renewal.  Any person who fails to restore the person's license within two years of the date of its expiration shall reapply for licensure as a new applicant and meet the requirements in effect at that time.

(d)  The board shall require continuing education to renew a license for architects effective as of the renewal date for a license expiring on April 30, 2008, and for every biennial renewal period thereafter.  All continuing education courses shall be relevant to public protection subjects and shall be approved by the board as provided in the board's rules; provided that:

(1)  Architects initially licensed in the first year of the biennium shall have completed eight continuing education credit hours;

(2)  Architects initially licensed in the second year of the biennium shall not be required to complete any continuing education credit hours;

(3)  All other architects shall have completed sixteen continuing education credit hours;

(4)  The board shall randomly audit an architect's continuing education courses, and shall establish guidelines for random audits in rules adopted in accordance with chapter 91;

(5)  An architect whose license is not renewed because of failure to comply with the continuing education requirement shall have two years from the expiration date of the license to restore the license by complying with all applicable continuing professional education requirements and paying the appropriate renewal and penalty fees.  After the two-year restoration period, the licensee shall be required to apply as a new applicant, and meet the requirements in effect at that time; and

(6)  An architect licensee shall not be subject to the continuing education requirement if the architect otherwise meets all other renewal requirements and:

(A)  Is a member of the armed forces, national guard, or a reserve component on active duty and deployed during a state or national crisis as "state or national crisis" is defined in chapter 436B;

(B)  Is ill or disabled for a significant period of time as documented by a licensed physician, and is unable to meet the continuing education requirements of this subsection;

(C)  Can demonstrate undue hardship that prevented the licensee from meeting the continuing education requirements of this subsection; or

(D)  Is retired from the practice of architecture and is no longer performing or providing architectural services;

provided that any exemption from the continuing education requirements shall be subject to the board's approval. [L 1923, c 227, pt of §4; RL 1925, pt of §3686; am L 1927, c 225, §1; am L 1931, c 165, pt of §2; RL 1935, pt of §7037; RL 1945, pt of §7609; am L 1949, c 306, pt of §4; RL 1955, §166-9; am L 1961, c 142, §12(b), (c); am L 1965, c 243, §1; HRS §464-9; am L 1970, c 85, §1; am L 1974, c 28, §1; am L 1975, c 118, §28; am L 1983, c 155, §5; am L 1984, c 7, §71; am L 1988, c 226, §6; am L 1989, c 210, §11; am L 1992, c 202, §§155, 156; gen ch 1992; am L 1993, c 127, §1; am L 1997, c 8, §3 and c 40, §18; am L 2005, c 2, §2]

Cross References

Disposal of examination papers, see §94-5.

Professional testing services, see §26-9.

Case Notes

Failure of architect to renew registration does not warrant forfeiture of the benefits of the architect's contracts if forfeiture would be wholly out of proportion to requirements of public policy or appropriate punishment.  57 H. 124, 551 P.2d 525.

Provision for renewal not for public protection but for revenue.  57 H. 124, 551 P.2d 525.



§464-10 - Licensees; suspension or revocation of licenses; fines; hearings.

§464-10  Licensees; suspension or revocation of licenses; fines; hearings.  In addition to any other actions authorized by law, the board may revoke, suspend, or refuse to renew the license of any licensee for any cause authorized by law, including but not limited to fraud or deceit in obtaining the license or gross negligence, incompetency, or misconduct in the practice of the profession, or violating this chapter or the rules of the board.  Any person may prefer charges in writing with the executive secretary of the board against any person holding a license.

In every case where it is proposed to impose any penalty under this section, the board shall give the licensee concerned notice and hearing in conformity with chapter 91.  The notice shall be given in writing by registered or certified mail with return receipt requested at least fifteen days before the hearing.

In all proceedings before it, the board and each member thereof shall have the same powers respecting administering oaths, compelling the attendance of witnesses and the production of documentary evidence, and examining witnesses, as are possessed by circuit courts.  In case of disobedience by any person of any order of the board or of any member thereof, or of any subpoena issued by it or by a member, or the refusal of any witness to testify to any matter regarding which the person may be questioned lawfully, any circuit judge, on application by the board or a member thereof, shall compel obedience as in the case of disobedience of the requirements of a subpoena issued by a circuit court, or a refusal to testify therein.

Any licensee who violates this chapter or the rules adopted pursuant thereto may also be fined not less than $500 nor more than $1,000 per violation.  Each day of violation or failure to comply shall constitute a separate offense. [L 1923, c 227, §5; RL 1925, §3687; am L 1931, c 165, §3; RL 1935, §7038; RL 1945, §7610; RL 1955, §166-10; HRS §464-10; am L 1979, c 94, §1; am L 1983, c 155, §6; gen ch 1985; am L 1986, c 24, §2; am L 1989, c 210, §12; am L 1992, c 202, §157]



§464-11 - Contents of certificates; use of seal mandatory when.

§464-11  Contents of certificates; use of seal mandatory when.  Each certificate of licensure issued hereunder shall bear the date of the original license and shall specify whether the person to whom it is issued is authorized by the board to practice professional engineering, architecture, land surveying or landscape architecture.

In the case of a certificate issued to a person authorizing the person to practice professional engineering, the certificate shall furthermore indicate the major branch or branches of engineering in which the person has especially qualified.

Every licensee may use a seal or rubber stamp of the design authorized by the board bearing the licensee's name and the words "licensed professional engineer", "licensed architect", "licensed land surveyor", or "licensed landscape architect", or otherwise as may be authorized by the board.

All plans, specifications, maps, and reports prepared by or under the supervision of a licensed engineer, architect, surveyor, or landscape architect shall be stamped with such seal or stamp when filed with public officials.  It shall be unlawful for anyone to seal or stamp any document with such seal or stamp after the license has expired or has been revoked or suspended unless such license has been renewed or reissued.

No official of the State nor of any political subdivision thereof, charged with the enforcement of laws or ordinances relating to the construction or alteration of buildings or structures, shall accept or approve any plans or specifications that are not stamped with the seal of a licensed architect or with the seal of a licensed engineer who has qualified in the structural engineering branch, unless the building or structure, for which the plans or specifications are submitted is exempted from this chapter, and no map or survey shall be filed in the land court unless stamped with the seal of a licensed land surveyor. [L 1923, c 227, §6; RL 1925, §3688; am L 1931, c 165, §4; am L 1933, c 134, §2; RL 1935, §7039; RL 1945, §7611; RL 1955, §166-11; HRS §464-11; am L 1970, c 85, §§1, 6; am L 1983, c 155, §7; gen ch 1985; am L 1989, c 210, §13]



§464-12 - Corporations and partnerships.

§464-12  Corporations and partnerships.  A corporation or copartnership may engage in the practice of professional engineering, architecture, surveying, or landscape architecture in the State if the person or persons connected with the corporation or copartnership directly in charge of the professional work is duly licensed. [L 1923, c 227, §7; RL 1925, §3689; am L 1933, c 134, §3; RL 1935, §7040; RL 1945, §7612; RL 1955, §166-12; HRS §464-12; am L 1970, c 85, §1; am L 1983, c 155, §8; am L 1989, c 210, §14; am L 1997, c 8, §4]



§464-13 - Structures exempted from provisions of chapter.

§464-13  Structures exempted from provisions of chapter.  (a)  The provisions of this chapter shall not apply to work in respect to any privately owned or privately controlled one- storied building, dwelling, or structure, the estimated cost of which does not exceed $40,000, nor to any privately controlled two-storied building, dwelling, or structure, the estimated cost of which does not exceed $35,000.  However, no structure, dwelling, or building in which the principal structural members consist of reinforced concrete or structural steel having riveted, bolted, or welded connections shall be exempted from this chapter.

(b)  The provisions of this chapter shall not apply to work in respect to any privately owned or privately controlled one- storied structure, which is used primarily as a residence, the estimated cost of which does not exceed $50,000, nor to any privately owned or privately controlled two-storied structure, which is used primarily as a residence, the cost of which does not exceed $45,000.

(c)  Whenever the exemption provided for in subsection (b) is applied to the construction of a new building, it shall be noted and recorded with the bureau of conveyances. [L 1931, c 165, §9; RL 1935, §7041; RL 1945, §7613; RL 1955, §166-13; am L 1961, c 151, §1; HRS §464-13; am L 1969, c 146, §2; am L 1979, c 113, §1]



§464-14 - Unlicensed activity; penalties.

§464-14  Unlicensed activity; penalties.  (a)  Any person who practices, offers to practice, or holds oneself out as authorized and qualified to practice professional engineering, architecture, land surveying, or landscape architecture in the State, except as provided in sections 464-3 and 464-5; or who uses the title "engineer", "architect", "land surveyor" or "landscape architect", or any title, sign, card, or device to indicate that such person is practicing professional engineering, architecture, land surveying, or landscape architecture, or is a professional engineer, architect, land surveyor, or landscape architect, without having first acquired a license in accordance with this chapter and without having a valid unexpired license; or who uses or attempts to use as the person's own the seal, certificate or license of another, or who falsely impersonates any duly licensed practitioner hereunder, or who uses or attempts to use an expired, suspended, or revoked license shall be fined not more than $500 or imprisoned not more than one year, or both.

(b)  Any corporation or copartnership which advertises that it furnishes architectural, engineering, land surveying, or landscape architectural services in the making of plans or specifications or in the construction of any building or other structure, without first complying with section 464-12; or any corporation or copartnership which furnishes or offers to furnish architectural, engineering, land surveying, or landscape architectural services for the construction of any building, structure, project, or utility in the State, without first complying with section 464-12, shall be fined not more than $1,000.  Notwithstanding any law to the contrary, persons, corporations, or copartnerships working on structures exempted in section 464-13 shall not be affected by this subsection. [L 1923, c 227, §11; RL 1925, §3693; am L 1931, c 165, §8; am L 1933, c 134, §4; RL 1935, §7042; RL 1945, §7614; RL 1955, §166-14; HRS §464-14; am L 1970, c 85, §1; gen ch 1985; am L 1989, c 210, §15; am L 1993, c 127, §2]

Case Notes

Nonrenewal of registration held not to warrant forfeiture of contract rights in addition to penal sanctions of this section.  57 H. 124, 551 P.2d 525.



§464-15 - Remedies or penalties cumulative.

[§464-15]  Remedies or penalties cumulative.  Unless otherwise expressly provided, the remedies or penalties provided by this chapter are cumulative to each other and to the remedies or penalties available under all other laws of this State. [L 1986, c 24, pt of §1]



§464-16 - REPEALED.

§464-16  REPEALED.  L 1992, c 202, §233.






CHAPTER 465 - PSYCHOLOGISTS

§465-1 - Definitions.

§465-1  Definitions.  As used in this chapter, unless the context otherwise requires:

"Board" means the board of psychology.

"Director" means the director of commerce and consumer affairs.

"Institution of higher education" means a university, professional school, or other institution of higher learning that:

(1)  In the United States, is regionally accredited by bodies approved by the Council on Postsecondary Accreditation and the United States Department of Education;

(2)  In Canada, holds a membership in the Association of Universities and Colleges of Canada; or

(3)  In other countries, is accredited by the respective official organization having such authority.

"Licensed" means the authority to engage in the autonomous practice of psychology.  The terms certified, registered, chartered, or any other term chosen by a jurisdiction used in the same capacity as licensed are considered equivalent terms.

"Practice of psychology" means the observation, description, evaluation, interpretation, or modification of human behavior by the application of psychological principles, methods, or procedures, for the purpose of preventing or eliminating symptomatic, maladaptive, or undesired behavior and of enhancing interpersonal relationships, work and life adjustment, personal effectiveness, behavioral health, and mental health.  The practice of psychology includes, but is not limited to, psychological testing and the evaluation or assessment of personal characteristics, such as intelligence, personality, abilities, interests, aptitudes, and neuropsychological functioning; counseling, psychoanalysis, psychotherapy, hypnosis, biofeedback, and behavior analysis and therapy; diagnosis and treatment of mental and emotional disorder or disability, alcoholism and substance abuse, and disorders of habit or conduct, as well as of the psychological aspects of physical illness, accident, injury, or disability; and psychoeducational evaluation, therapy, remediation, and consultation.  Psychological services may be rendered to individuals, families, groups, organizations, institutions, and the public.  The practice of psychology shall be construed within the meaning of this definition without regard to whether payment is received for services rendered.

"Professional psychology training program" means a doctoral training program that includes (1) and (2), or (1) and (3) of the following:

(1)  Is a planned program of study which reflects an integration of the science and practice of psychology including practica and internship; and

(2)  Is designated as a doctoral program in psychology by the Association of State and Provincial Psychology Boards and the National Register of Health Service Providers in Psychology or is accredited by the Canadian Psychological Association; or

(3)  Is offered in a regionally accredited institution of higher education.

"Psychologist" means a person who offers to the public or renders to individuals or to groups of individuals services defined as the practice of psychology.  A person represents to be a psychologist if the person uses any title or description of services incorporating the words "psychology", "psychological", "psychologist", or "psychotherapy", or if the person offers or renders to individuals or to groups of individuals services defined as the practice of psychology.

"Regionally accredited institution" means an institution of higher education accredited by the bodies approved by the Council on Postsecondary Accreditation and the United States Department of Education. [L 1967, c 290, pt of §1; HRS §465-1; am L 1971, c 84, §1; am L 1981, c 99, §1; am L 1983, c 136, §1; am L 1984, c 7, §72; am L 1985, c 115, §3; am L 1986, c 183, §1; am L 1988, c 197, §1; am L 1994, c 125, §1; am L 2000, c 7, §1]

Revision Note

Definitions rearranged.



§465-2 - License required.

§465-2  License required.  Except as otherwise provided in this chapter, it shall be unlawful to represent one's self as a psychologist or engage in the practice of psychology without having first obtained a license as provided in this chapter. [L 1967, c 290, pt of §1; HRS §465-2; am L 1971, c 84, §2; am L 1985, c 115, §4]



§465-3 - Exemptions.

§465-3  Exemptions.  (a)  This chapter shall not apply to:

(1)  Any person teaching, lecturing, consulting, or engaging in research in psychology insofar as the activities are performed as part of or are dependent upon employment in a college or university; provided that the person shall not engage in the practice of psychology outside the responsibilities of the person's employment;

(2)  Any person who performs any, or any combination of the professional services defined as the practice of psychology under the direction of a licensed psychologist in accordance with rules adopted by the board; provided that the person may use the term "psychological assistant", but shall not identify the person's self as a psychologist or imply that the person is licensed to practice psychology;

(3)  Any person employed by a local, state, or federal government agency in a school psychologist or psychological examiner position, or a position that does not involve diagnostic or treatment services, but only at those times when that person is carrying out the functions of such government employment;

(4)  Any person who is a student of psychology, a psychological intern, or a resident in psychology preparing for the profession of psychology under supervision in a training institution or facility and who is designated by a title as "psychology trainee", "psychology student", "psychology intern", or "psychology resident", that indicates the person's training status; provided that the person shall not identify the person's self as a psychologist or imply that the person is licensed to practice psychology;

(5)  Any person who is a member of another profession licensed under the laws of this jurisdiction to render or advertise services, including psychotherapy, within the scope of practice as defined in the statutes or rules regulating the person's professional practice; provided that, notwithstanding section 465-1, the person does not represent the person's self to be a psychologist or does not represent that the person is licensed to practice psychology;

(6)  Any person who is a member of a mental health profession not requiring licensure; provided that the person functions only within the person's professional capacities; and provided further that the person does not represent the person to be a psychologist, or the person's services as psychological; or

(7)  Any person who is a duly recognized member of the clergy; provided that the person functions only within the person's capacities as a member of the clergy; and provided further that the person does not represent the person to be a psychologist, or the person's services as psychological.

(b)  Nothing in this chapter shall in any way restrict any person from carrying on any of the psychological activities as defined in section 465-1; provided that such person does not offer psychological services as defined in this chapter except as such activities are incidental to the person's lawful occupational purpose.

(c)  A person may use the title of industrial/organizational psychologist, provided that the person registers with the board, and:

(1)  Is professionally competent in the practice of industrial/organizational psychology; and

(2)  Holds a doctoral degree from an accredited institution of higher education with training and education in industrial/organizational psychology, satisfactory to the board; and

(3)  Provides psychological service or consultation to organizations which does not involve the delivery or supervision of direct psychological services to individuals or groups of individuals, without regard to the source or extent of payment for services rendered.

(d)  Nothing in this chapter shall prevent the provision of expert testimony by a psychologist who is otherwise exempted by this chapter.

(e)  Nothing in this chapter shall be construed as permitting the administration or prescription of drugs, or in any way engaging in the practice of medicine as defined in the laws of the State. [L 1967, c 290, pt of §1; HRS §465-3; am L 1971, c 84, §3; am L 1980, c 91, §1; am L 1983, c 95, §1; am L 1985, c 115, §5; am L 1988, c 197, §2; am L 1994, c 125, §2; am L 2000, c 94, §1]



§465-3.5 - Public service employment.

[§465-3.5]  Public service employment.  (a)  Notwithstanding other provisions in this chapter the director of health may certify that there is an absence or shortage of licensed psychologists for government employment in a particular locality.  Upon receiving certification of the absence or shortage, the board shall authorize the director to hire and retain persons currently in government employment to fill the absence or shortage; provided persons hired or retained have been duly licensed as a psychologist by written examination under the laws of another state or territory of the United States prior to 1977.

(b)  Persons hired and retained under this section shall be exempt from the requirements of this chapter for no more than eighteen months while employed in a government position that the director continues to certify as subject to an absence or shortage.

(c)  In no case shall persons hired and retained under the provisions of this section provide private patient care for a fee. [L 1992, c 265, §1]



§465-4 - Board of psychology; appointment, qualifications, term, expenses.

§465-4  Board of psychology; appointment, qualifications, term, expenses.  There is created a board of psychology consisting of seven members.  There shall be five members representing varied specialties of the profession, each of whom shall be licensed to practice psychology under this chapter and have a minimum of five years of post-doctoral professional experience, and two lay members from the community at large.  A lay member shall not be a psychologist, an applicant, or former applicant for licensure as a psychologist. [L 1967, c 290, pt of §1; HRS §465-4; am L 1982, c 204, §8; ree L 1983, c 136, §2; am L 1985, c 115, §6; am L 1987, c 72, §1; am L 1992, c 202, §158; ree L 1993, c 322, §15]



§465-5 - REPEALED.

§465-5  REPEALED.  L 1992, c 202, §234.



§465-6 - Powers and duties.

§465-6  Powers and duties.  In addition to any other powers and duties authorized by law, the board shall:

(1)  Examine the qualifications of applicants for licensing under this chapter to determine their eligibility for licensing as psychologists;

(2)  Administer and grade examinations for applicants as may be required for the purposes of this chapter.  The board shall determine the examinations and the score that shall be deemed a passing score.  Examinations shall be scheduled at least once annually;

(3)  Keep a record of action taken on all applicants for licensing; the names of all persons licensed; petitions for temporary permits; actions involving suspension, revocation, or denial of licenses; decisions on waiver of examination in whole or in part and receipt and disbursal of any moneys; and

(4)  Adopt, amend, and repeal pursuant to chapter 91, rules as it deems proper for the purposes of this chapter. [L 1967, c 290, pt of §1; HRS §465-6; am L 1971, c 84, §4; am L 1983, c 136, §3; am L 1985, c 115, §8; am L 1987, c 72, §2; am L 1992, c 202, §159; am L 1997, c 37, §1]



§465-7 - Requirements for licensing.

§465-7  Requirements for licensing.  (a)  Every applicant for a license as a psychologist shall submit evidence satisfactory to the board that the applicant meets the following requirements:

(1)  The applicant for licensure shall possess a doctoral degree from:

(A)  An American Psychological Association approved program in clinical psychology; or

(B)  A professional psychology training program, awarded by an institution of higher education, or from a regionally accredited institution;

(2)  The applicant for licensure shall demonstrate that the applicant has completed one year of post doctoral supervised experience in health service in psychology, and:

(A)  An internship approved by the American Psychological Association; or

(B)  One year of supervised experience in health service in psychology, in an internship or residency program in an organized health service training program; and

(3)  The applicant for licensure has passed an examination as may be prescribed by the board.

(b)  Notwithstanding subsection (a), a license may be issued to an applicant who holds:

(1)  A diplomate certificate in good standing granted by the American Board of Professional Psychology;

(2)  A current Certificate of Professional Qualification in Psychology issued by the Association of State and Provincial Psychology Boards; or

(3)  A current National Register of Health Service Providers in Psychology credential.

(c)  A license may be issued to a senior psychologist who:

(1)  Holds a valid and current license in another jurisdiction in which the Examination for Professional Practice in Psychology was not required for licensure at the time of licensure or in a jurisdiction in which the Examination for Professional Practice in Psychology was required and the applicant obtained a score that was equal to or higher than the board's passing score at the time the applicant sat for the Examination for Professional Practice in Psychology;

(2)  Before application in this jurisdiction, has been licensed as a psychologist for at least twenty years in United States or Canadian jurisdictions where that license was based on a doctoral degree.  The total of twenty years shall be obtained by counting sequential, not concurrent, years of licensure;

(3)  Has had no disciplinary sanction against the person's license in any jurisdiction during the entire period of being licensed as a psychologist; and

(4)  Has submitted the application and fees as required. [L 1967, c 290, pt of §1; HRS §465-7; am L 1971, c 84, §5; am L 1983, c 95, §2; am L 1984, c 142, §1; am L 1985, c 68, §15 and c 115, §9; am L 1991, c 91, §1; am L 1994, c 125, §3; am L 1997, c 37, §§2, 3; am L 1998, c 40, §1; am L 2000, c 7, §2; am L 2003, c 79, §1]



§465-7.3 - REPEALED.

§465-7.3  REPEALED.  L 1988, c 385, §3.



§465-7.4 - REPEALED.

§465-7.4  REPEALED.  L 1987, c 285, §3.



§465-7.5 - Foreign graduates.

§465-7.5  Foreign graduates.  An applicant trained in an institution other than an institution of higher education as defined in this chapter must demonstrate to the satisfaction of the board that the applicant possesses a doctoral degree in psychology, the requirements for which are substantially similar to the requirements for a doctoral degree in professional psychology as required in this chapter.  The board shall consider the certification of the graduate division of the University of Hawaii that the degree from the foreign university is equivalent to a doctoral degree granted from an institution of higher education as defined in this chapter. [L 1986, c 46, §1; am L 1994, c 125, §4]



§465-7.6 - Licensure of state employed clinical psychologists.

§465-7.6  Licensure of state employed clinical psychologists.  (a)  A psychologist employed in a civil service clinical psychologist position in this State after January 1, 1988, shall be licensed subject to:

(1)  Meeting the requirements of section 465-7; and

(2)  Obtaining licensure within two years from the date of employment.

(b)  After the time period in subsection (a)(2) has expired, a psychologist, employed in a civil service clinical psychologist position rendering diagnostic or treatment services, who has not obtained a license, shall immediately cease and desist the practice of psychology until a license is obtained pursuant to this chapter. [L 1988, c 197, §3; am L 1997, c 37, §4; am L 2003, c 79, §2]



§465-8 - Licenses, issuance, display.

§465-8  Licenses, issuance, display.  Upon the board forwarding to the director the name of each applicant who is entitled to a license under this chapter and upon receipt of the prescribed fee, the director shall promptly issue to each applicant a license authorizing the applicant to engage in the practice of psychology for a period of two years.  The license shall be in the form as the director shall determine.  A licensed psychologist shall display the license in a conspicuous place in the psychologist's principal place of business. [L 1967, c 290, pt of §1; HRS §465-8; am L 1971, c 84, §6; am L 1975, c 118, §29(1); am L 1983, c 95, §3; am L 1985, c 115, §10]



§465-9 - Temporary permit.

§465-9  Temporary permit.  A person not licensed in the State who wishes to engage in the practice of psychology for a period not to exceed ninety days within a calendar year shall petition the board for a temporary permit.  If the person is licensed or certified in another state deemed by the board to have standards equivalent to this chapter, the person shall be entitled to a temporary permit in the same manner and subject to the same conditions specified in section 465-8 applicable to the issuance of licenses.  The period of ninety days may be extended at the discretion of the board but not to exceed ninety days. [L 1967, c 290, pt of §1; HRS §465-9; am L 1971, c 84, §7; am L 1985, c 115, §11]



§465-10 - Examination waiver.

§465-10  Examination waiver.  (a)  The board may recommend licensing without written examination of an applicant who has not previously failed to pass an examination in psychology prescribed by the board and who submits evidence satisfactory to the board that the applicant is certified or licensed, and in good standing, to practice psychology in another state deemed by the board to have standards equivalent to this chapter.

(b)  The director shall issue a license under this section in the same manner and subject to the same conditions specified in section 465-8. [L 1967, c 290, pt of §1; HRS §465-10; am L 1983, c 95, §4 and c 136, §4; am L 1985, c 115, §12; am L 1987, c 72, §3; am L 1997, c 37, §5]



§465-11 - Renewals.

§465-11  Renewals.  (a)  Every license issued under this chapter shall be renewed biennially on or before June 30 of each even-numbered year.  Failure to renew a license shall suspend the license; provided that a psychologist whose license has been suspended for failure to renew may reinstate the license by payment of the renewal fee for the biennium in which the failure occurred, and provided that the period of suspension is not greater than one year.  If licensing has lapsed for more than one year, the person may reapply for a license in the manner prescribed in the previous sections of this chapter.

(b)  A psychologist in good standing who will not be practicing in the State for at least one year may petition the board to have the psychologist's license placed on inactive status without penalty.  When the psychologist wishes to return to practice, an application shall be made to the board for reinstatement upon payment of the license fee for the biennial period and subject to the board's review of the application as provided in its rules. [L 1967, c 290, pt of §1; HRS §465-11; am L 1975, c 118, §29(2); am L 1983, c 95, §5; am L 1987, c 72, §4]



§465-12 - Fees; disposition.

§465-12  Fees; disposition.  Application, examination, license, renewal, and temporary permit fees required by this chapter, none of which are refundable, shall be as provided in rules adopted by the director pursuant to chapter 91. [L 1967, c 290, pt of §1; HRS §465-12; am L 1975, c 118, §29(3); am L 1976, c 97, §1; am L 1978, c 59, §1; am L 1982, c 204, §8; am L 1983, c 124, §17 and c 136, §5; am L 1984, c 7, §73; am L 1985, c 115, §13; am L 1992, c 202, §160]



§465-13 - Denial, suspension, revocation of license, or probation of a license holder.

§465-13  Denial, suspension, revocation of license, or probation of a license holder.  (a)  In addition to any other actions authorized by law, the board shall refuse to grant a license to any applicant and may revoke or suspend any license, or may place a license, or may put a license holder on conditional probation, for any cause authorized by law, including but not limited to the following:

(1)  Professional misconduct, gross carelessness, manifest incapacity, or incompetency in the practice of psychology;

(2)  Violation of this chapter by the applicant within one year of the application, or violation of this chapter by a license holder any time the license is valid;

(3)  Any unethical practice of psychology as defined by the board in accordance with its own rules;

(4)  Fraud or deception in applying for or procuring a license to practice psychology as defined in section 465-1;

(5)  Conviction of a crime substantially related to the qualifications, functions, or duties of psychologists;

(6)  Wilful unauthorized communication of information received in professional confidence;

(7)  The suspension, revocation, or imposition of probationary conditions by another state of a license or certificate to practice psychology issued by that state if the act for which the disciplinary action was taken constitutes a violation of this chapter;

(8)  The commission of any dishonest, corrupt, or fraudulent act or any act of sexual abuse, or sexual relations with a client, or sexual misconduct that is substantially related to the qualifications, functions, or duties of a psychologist;

(9)  Harassment, intimidation, or abuse, sexual or otherwise, of a client or patient;

(10)  Exercising undue influence in the manner as to exploit the client, patient, student, or supervisee for financial or other personal advantage to the practitioner or a third party;

(11)  Conviction of fraud in filing medicaid claims or conviction of fraud in filing claims to any third party payor, for which a copy of the record of conviction, certified by the clerk of the court entering the conviction, shall be conclusive evidence;

(12)  Aiding or abetting any unlicensed person to engage in the practice of psychology;

(13)  Repeated acts of excessive treatment or use of diagnostic procedures as determined by the standard of the local community of licensees;

(14)  Inability to practice psychology with reasonable skill and safety to patients or clients by reason of illness, inebriation, or excessive use of any substance, or as a result of any mental or physical condition;

(15)  Conviction of any crime or offense that reflects the inability of the practitioner to practice psychology with due regard for the health and safety of clients or patients;

(16)  Use of untruthful or deceptive or improbable statements concerning the licensee's qualifications or the effects or results of proposed treatment;

(17)  Functioning outside of the licensee's professional competence established by education, training, and experience;

(18)  Refusal to comply with any written order of the board;

(19)  Making any fraudulent or untrue statement to the board; or

(20)  Violation of a board rule.

(b)  The board at its discretion may order any licensee who is placed on probation or whose license is suspended to obtain additional training and to take an examination as prescribed by the board. [L 1967, c 290, pt of §1; HRS §465-13; am L 1974, c 205, §2(26); am L 1981, c 99, §2; am L 1983, c 95, §6 and c 136, §6; am L 1984, c 95, §10; am L 1985, c 115, §14; am L 1987, c 72, §5; am L 1992, c 202, §161; am L 1994, c 125, §5]

Cross References

Psychologist-client privilege, see §626-1, rule 504.1.



§465-14 - REPEALED.

§465-14  REPEALED.  L 1992, c 202, §235.



§465-14.5 - REPEALED.

§465-14.5  REPEALED.  L 1983, c 95, §8.



§465-15 - Prohibited acts; penalties.

§465-15  Prohibited acts; penalties.  (a)  No person shall:

(1)  Use in connection with the person's name any designation tending to imply that the person is a licensed psychologist unless the person is duly licensed and authorized under this chapter;

(2)  Represent oneself as a licensed psychologist during the time the person's license issued under this chapter is suspended or revoked;

(3)  Advertise or make a representation, either publicly or privately, as being a psychologist, licensed or otherwise, or as being able to perform professional services described in section 465-1, except as otherwise provided in this chapter, without having a valid unrevoked license or temporary permit issued by the director; or

(4)  Otherwise violate this chapter.

(b)  Any person who violates this chapter shall be fined not more than $1,000 for each violation of this chapter or imprisoned not more than one year, or both. [L 1967, c 290, pt of §1; HRS §465-15; am L 1983, c 95, §7; am L 1985, c 115, §16; am L 1987, c 72, §6]






CHAPTER 466 - [NEW] PUBLIC ACCOUNTANCY

§466-1 - Purpose.

§466-1  Purpose.  It is the policy of this State, and the purpose of this chapter to promote the reliability of information that is used for guidance in financial transactions or for accounting for or assessing the financial status or performance of commercial and noncommercial enterprises, whether public or private.  The public interest requires that persons professing special competence in accountancy or offering assurance as to the reliability or fairness of presentation of such information shall have demonstrated their qualifications to do so, and that persons who have demonstrated and maintained such qualifications be permitted to hold themselves out as having such special competence or to offer such assurance; that the professional conduct of persons licensed as having special competence in accountancy be regulated in a manner consistent with nationally recognized standards of professional conduct; that a public authority competent to prescribe and assess the qualifications and to regulate the professional conduct of practitioners of public accountancy be established; and that the use of titles relating to the practice of public accountancy that are likely to mislead the public as to the status or competence of the persons using such titles be prohibited. [L 1973, c 158, pt of §2; am L 1989, c 110, §3]



§466-2 - Short title.

§466-2  Short title.  This chapter may be cited as the Public Accountancy Law of 1973. [L 1973, c 158, pt of §2]



§466-3 - Definitions.

§466-3  Definitions.  When used in this chapter, the following terms have the meanings indicated:

"Board" means the state board of public accountancy established under section 466-4.

"Certified public accountant" means the designation given to a person licensed under section 466-5 or the law of any other state or foreign country.

"Department" means the department of commerce and consumer affairs.

"Director" means the director of commerce and consumer affairs.

"Firm" means a sole proprietorship, a corporation, or a partnership.

"License" means the document issued by the board to a person designated as a certified public accountant under section 466-5, or a person licensed as a public accountant under section 466-6, or a valid comparable certificate, registration, or license of certified public accountant or public accountant issued after examination under the law of any other state or foreign country, or of a permit issued under section 466-7.

"Partner" means a partner in any general partnership, foreign general partnership, limited liability partnership, or foreign limited liability partnership.

"Partnership" means any general partnership, foreign general partnership, limited liability partnership, or foreign limited liability partnership.

"Permit" means a permit to actively practice public accountancy issued under section 466-7.

"Practice of public accountancy" means the performance or the offering to perform, by a person or firm holding itself out to the public as a licensee, for a client or potential client of one or more kinds of services involving the use of accounting or auditing skills, including the issuance of reports on financial statements, or of one or more kinds of management advisory or consulting services, or the preparation of tax returns or the furnishing of advice on tax matters.

"Public accountant" means the designation given to a person licensed under section 466-6, or the law of any other state or foreign country.

"Quality review" means a study, appraisal, or review of one or more aspects of the professional work of a firm in the practice of public accountancy by a person or persons who hold certificates and who are not affiliated with the firm being reviewed.

"Report", when used with reference to financial statements, means an opinion, report, or other form of language that states or implies the measure of assurance as to the reliability of any financial statements, and that also includes, or is accompanied by, any statement or implication that the firm issuing it has special knowledge or competence in accounting or auditing.

"State" means any state, territory, or insular possession of the United States, except that "this State" means the State of Hawaii. [L 1973, c 158, pt of §2; am L 1989, c 110, §4; am L 1992, c 202, §162; am L 1996, c 93, §2]



§466-4 - Board of public accountancy.

§466-4  Board of public accountancy.  (a)  There shall be a board of public accountancy to be known as the state board of public accountancy, which shall consist of nine members.  All members of the board shall be citizens of the United States and residents of this State.  Seven members thereof shall hold current licenses issued under this chapter, of which six of the seven members shall hold current permits to practice public accountancy and be in active practice; and two shall be public members.

(b)  The governor shall remove or suspend any member of the board for cause, in accordance with section 26-34, including any member thereof:

(1)  Who ceases to engage in active practice as a certified public accountant or as a public accountant, as the case may be; or

(2)  Whose license of certified public accountant or of public accountant, as the case may be, or whose permit to practice public accountancy:

(A)  Has been canceled, revoked, or suspended;

(B)  Has expired without renewal; or

(C)  Has otherwise become invalid.

(c)  The director shall employ clerks, proctors, examiners, and other personnel under chapter 76 to assist the board in the performance of its duties.

(d)  In addition to any other powers and duties authorized by law, the board, in accordance with chapter 91 shall:

(1)  Initiate investigations and hearings, either upon complaint or on its own motion on any matter involving the conduct of certified public accountants, public accountants, or firms, or the violation of any of the provisions of this chapter or the rules of the board;

(2)  Adopt, amend, and repeal rules governing the administration and enforcement of this chapter and the conduct of the licensees, as it deems appropriate to establish and maintain high standards of competence and integrity in the practice of public accountancy;

(3)  Grant, deny, suspend, or revoke licenses that are authorized by this chapter and impose such conditions as may be necessary in connection with the granting, denial, suspension, or revocation of licenses;

(4)  Prescribe the proof to be furnished for the issuance of a duplicate license in place of one alleged to have been lost or destroyed, including a requirement for any indemnity deemed appropriate to the case; and

(5)  Grant, renew, forfeit and restore permits to practice that are authorized by this chapter and impose such conditions as may be necessary in connection with the granting, renewal, forfeiture and restoration of permits. [L 1973, c 158, pt of §2; am L 1978, c 208, §13; am L 1983, c 6, §1; gen ch 1985; am L 1989, c 110, §5; am L 1992, c 202, §163 and c 204, §1; am L 1993, c 51, §1; am L 1997, c 86, §1; am L 2000, c 253, §150]



§466-5 - License of certified public accountant.

§466-5  License of certified public accountant.  (a)  A license and a permit are required to practice public accountancy.  The board may license and grant the designation of "certified public accountant" to any person who has met the following:

(1)  Attained eighteen years of age;

(2)  Possesses a history of competence, trustworthiness, and fair dealing;

(3)  Educational requirements of this section or section 466-5.5;

(4)  Experience requirements of subsection (d);

(5)  Examination requirements of subsection (e); and

(6)  Paid the appropriate fees and assessments.

(b)  The educational requirement for a license shall include a baccalaureate degree conferred by a college or university recognized by the board and:

(1)  Completion of not less than thirty semester hours of study in addition to those semester hours required for a baccalaureate degree.  The baccalaureate degree and the thirty semester hours of additional study shall include a minimum of eighteen semester hours of upper division or graduate level accounting or auditing subjects.  The content of the additional qualifying hours of study shall be determined by rules adopted by the board pursuant to chapter 91; or

(2)  If the applicant has a minimum of eighteen semester hours of upper division or graduate level accounting and auditing subjects, the applicant may elect to replace the thirty semester hours with an additional thirty months of professional experience in a public accounting practice.  This experience shall not be credited toward the experience requirements in subsection (d).

(c)  A person shall be exempt from the requirements in subsection (b) or section 466-5.5 if that person:

(1)  Holds a current license as a public accountant under section 466-6; or

(2)  Holds, and has continued to hold, a valid comparable certificate, registration, or license of certified public accountant of another state for a period of not less than ten years preceding the date of the person's application under this section, and has been in active practice of public accountancy in one or more states for a period of not less than five years preceding the date of the application.

(d)  Each applicant shall present satisfactory evidence in the form of a certified statement from present or former employer(s) that the applicant has met one of the following experience requirements for license:

(1)  Completion of one thousand five hundred chargeable hours in the performance of audits involving the application of generally accepted accounting principles and auditing standards earned while in public accounting practice; or

(2)  Completion of two years of professional experience in public accountancy practice as defined in section 466-3.  Completion of experience in private or government accounting or auditing work, deemed by the board to be equivalent to professional experience in public accountancy practice as defined in section 466-3, may be substituted for all or part of the two years of professional experience in public accounting practice.  The nature, variety, and depth of acceptable private or government accounting or auditing experience shall be defined by the board in its rules.

(e)  The examination required to be passed for licensure shall test the applicant's knowledge of the subjects of accounting theory, accounting practice, auditing, and other related subjects as the board may specify by rule.  The board shall prescribe the methods of applying for and conducting the examination, including methods for grading papers and determining a passing grade required by an applicant for a license; provided that the board shall, to the extent possible, see to it that the grading of the examination and the passing grades are uniform with those applicable in all other states.  The board may use the Uniform Certified Public Accountant Examination and Advisory Grading Service of the American Institute of Certified Public Accountants, and may contract with third parties to perform the administrative services with respect to the examination as the board deems appropriate to assist it in performing its duties herein.

(f)  The board may allow an applicant to sit for the Uniform Certified Public Accountant Examination, if the applicant has met at least one of the following:

(1)  Baccalaureate degree in accounting conferred by a college or university acceptable to the board; or

(2)  Baccalaureate degree with a major in a subject other than in accounting, plus eighteen semester hours of upper division or graduate level accounting or auditing subjects, conferred by a college or university acceptable to the board; or

(3)  Baccalaureate degree or its equivalent in accounting, conferred by a college or university outside of the United States, and submission of a letter of acceptance from an accredited United States college or university to its advanced degree program or an educational equivalency report prepared by an evaluator approved by the board.

(g)  The board shall prescribe the terms and conditions under which an applicant who has taken the examination prescribed in subsection (e), but who has not satisfactorily completed the examination, may be given credit for any part thereof that the applicant has satisfactorily completed.  The board may also provide a specific length of time for an applicant to apply for reexamination.

(h)  A person who passed the Uniform Certified Public Accountant Examination under the laws of another state may be exempted from taking the examination required pursuant to subsections (a)(5) and (e).  The board shall prescribe the methods and requirements for exemption from examination requirements.  The board shall prescribe the methods and requirements for exemption for the holder of a valid comparable certificate, registration, or license and a degree from a foreign country.

(i)  A person who, on January 1, 1974, holds a license of certified public accountant issued under the laws of this State theretofore existing shall not be required to obtain an additional license of certified public accountant under this chapter, but shall otherwise be subject to all the provisions of this chapter; and the license theretofore issued shall, for all purposes, be considered a license issued under this chapter and subject to the provisions herein.

(j)  Licenses shall be effective for a period not exceeding two years and shall be renewable biennially on or before December 31 of every odd-numbered year upon application to the board.

(k)  The board may renew the license of a certified public accountant who completes a renewal application and fulfills the following requirements:

(1)  Holds a valid and current license; and

(2)  Paid appropriate fees and assessments.

(l)  Failure to renew a license on or before December 31 of every odd-numbered year, shall constitute a forfeiture of license.  Continued practice in public accountancy without renewing or restoring a license and permit shall constitute unlicensed activity.  Any person engaged in unlicensed activity shall be subject to sections 466-9, 466-11, 487-13, and 26-9.

(m)  The board shall specify the method and requirements of application for restoration of a forfeited license.  The date of restoration of the license shall be the date of board approval of the restoration.  Restorations shall not be retrospective. [L 1973, c 158, pt of §2; am L 1975, c 118, §30(1); am L 1979, c 124, §1; am L 1980, c 53, §1; am L 1983, c 295, §1; gen ch 1985; am L 1989, c 110, §6; am L 1997, c 35, §2, c 40, §19, and c 86, §2; am L 2003, c 129, §1]



§466-5.5 - Educational requirements for licensure effective December 31, 2000.

§466-5.5  Educational requirements for licensure effective December 31, 2000.  Effective December 31, 2000, an applicant for licensure shall have at least one-hundred-fifty semester hours of college education.  Within the one-hundred-fifty semester hours, the applicant shall have:

(1)  A baccalaureate or higher degree conferred by a college or university acceptable to the board; and

(2)  An accounting concentration or its equivalent as specified in the rules of the board;

except that applicants for licensure who have successfully completed the Uniform Certified Public Accountant Examination before December 31, 2000, or held conditional credit before December 31, 2000, and subsequently completed the examination before the conditional credit expired, may continue to meet the educational requirements of section 466-5(b). [L 1997, c 35, §1; am L 2002, c 135, §1]

Revision Note

Subsection designation deleted pursuant to §23G-15(1).



§466-6 - License of public accountant.

§466-6  License of public accountant.  (a)  A license and a permit are required to actively practice public accountancy.  A person:

(1)  Who has attained eighteen years of age;

(2)  Who possesses a history of competence, trustworthiness, and fair dealing;

(3)  Who was serving in the armed forces of the United States on June 15, 1955;

(4)  Who was a resident of the Territory of Hawaii at the time of entering such service in the armed forces; and

(5)  Who at the time of entering such service, met the requirements set forth in subparagraph (A), (B) or (C) of this subsection, shall, upon application to the board within six months after honorable discharge or release from such service, be licensed by the board as a "public accountant":

(A)  Any person who held oneself out to the public as being engaged in the practice of public accountancy and who was engaged in the practice of public accountancy as the person's principal occupation, either on the person's own account or as a member of a firm, or as an employee of a certified public accountant, or public accountant, and was regularly assigned to accountancy engagements;

(B)  Any person who was engaged in accounting or auditing work in the Territory of Hawaii as an employee of the United States, of the Territory, or of any county, in a position in grade GS-9 under the territorial classification schedule in effect on March 1, 1955, or the equivalent or higher grade; or

(C)  Any person who was engaged in private accounting or auditing who has had not less than three years of experience in such work, or in public accounting, or both, and whose experience was of such a character and for a length of time sufficient in the opinion of the board to be substantially equivalent to three years of public accounting experience.

(b)  Licenses shall be effective for a period not exceeding two years and shall be renewable biennially on or before December 31 of every odd-numbered year upon application to the board.

(c)  A person who, on January 1, 1974, holds a license of public accountant under the laws of this State theretofore existing, shall not be required to obtain an additional license under this chapter, but shall otherwise be subject to all the provisions of this chapter; and such previous license shall, for all purposes, be considered a license under this chapter and subject to the provisions herein. [L 1973, c 158, pt of §2; am L 1975, c 118, §30(2); gen ch 1985; am L 1989, c 110, §7]



§466-7 - Permits to practice.

§466-7  Permits to practice.  [See effect of amendment note below.]  (a)  A license and permit are required to actively engage in the practice of public accountancy.  The board may grant or renew a permit to actively engage in the practice of public accountancy.  Permits shall be initially issued and renewed for periods of two years but in any event shall expire on December 31 of every odd-numbered year.  The board shall prescribe the methods and requirements for application.

(b)  An applicant for the initial issuance or renewal of a permit shall have:

(1)  A valid license;

(2)  Completed continuing professional education hours, the content of which shall be specified by the board which may provide for special consideration by the board to applicants for permit renewal when, in the judgment of the board, full compliance with all requirements of continuing education cannot reasonably be met;

(3)  Completed an application; and

(4)  Paid appropriate fees and assessments.

(c)  The board may grant a temporary permit to actively engage in the practice of public accountancy to any person who:

(1)  Has attained eighteen years of age;

(2)  Possesses a history of competence, trustworthiness, and fair dealing;

(3)  Holds a valid license of certified public accountant or of public accountant issued under the laws of another state, or who holds a valid comparable certificate, registration, or license or degree from a foreign country determined by the board to be a recognized qualification for the practice of public accountancy in such other country;

(4)  Incidental to the person's practice in such other state or country, desires to practice public accountancy in this State on a temporary basis; and

(5)  Has completed an application.

Such permit shall be effective for a period not exceeding three months, and shall specify the nature and extent of the practice so permitted.

(d)  Failure to submit the required fees, continuing education hours, or other requirements for renewal as specified in this section by December 31 of every odd-numbered year, shall constitute forfeiture of the permit.  Continued performance in the practice of public accountancy without a permit shall constitute unlicensed activity and the individual shall be subject to sections 466-9, 466-11, 487-13, and 26-9.

(e)  The board may restore forfeited permits to the individual who satisfies the following:

(1)  The requirements of subsection (a), (b), or (c); and

(2)  Payment of required fees. [L 1973, c 158, pt of §2; am L 1975, c 118, §30(3); am L 1980, c 53, §2; gen ch 1985; am L 1989, c 110, §8; am L 2009, c 172, §2]

Note

Effect of amendment.  The L 2009, c 172 amendment is effective until one hundred eighty days after the effective date of rules relating to permits for firms to practice public accountancy; report to 2010 legislature, etc. L 2009, c 172, §§4 to 7, and 9.



§466-8 - Fees.

§466-8  Fees.  (a)  An application for admission to the examination described in section 466-5(e) shall be accompanied by the application and examination fees.  The board may prescribe by rule the terms and conditions upon which an applicant who is unable to attend the examination may receive a credit in the amount of the fee paid toward a subsequent examination.

(b)  An application for the issuance of a license of certified public accountant under section 466-5(a) or a license of public accountant under section 466-6(a) shall be accompanied by a license fee.

(c)  An applicant for the renewal of a current license of certified public accountant under section 466-5 or for the renewal of a license of public accountant under section 466-6 shall pay a fee biennially in each odd-numbered year on or before December 31.  An applicant for the restoration of a forfeited license of certified public accountant or public accountant shall submit with the application for restoration of the forfeited license the renewal fee, a penalty fee equal to the amount of the renewal fee, and a recordkeeping fee for each biennium the license was on forfeited status.

(d)  [See effect of amendment note below.]  An application for the issuance of a biennial permit to practice for an individual under section 466-7(a) shall be accompanied by the application and permit to practice fees.

(e)  An application for the issuance of a temporary permit to practice under section 466-7(c) shall be accompanied by the application and temporary permit to practice fees.

(f)  Any person requesting the board to proctor the certified public accountant examination for another state shall pay a proctoring fee.

(g)  All fees shall be established and adopted by the director in accordance with chapter 91 and shall be deposited into the compliance resolution fund established pursuant to section 26-9(o). [L 1973, c 158, pt of §2; am L 1975, c 118, §30(4); am L 1983, c 6, §2; am L 1984, c 7, §74; am L 1989, c 110, §9; am L 1992, c 202, §164; am L 1997, c 35, §3 and c 227, §1; am L 2009, c 172, §3]

Note

Effect of amendment.  The L 2009, c 172 amendment is effective until one hundred eighty days after the effective date of rules relating to permits for firms to practice public accountancy; report to 2010 legislature, etc. L 2009, c 172, §§4 to 7, and 9.



§466-9 - Disciplinary action.

§466-9  Disciplinary action.  (a)  In addition to any other actions authorized by law, in accordance with chapter 91, the board may take the following action:

(1)  Cancel or revoke any license or permit issued under section 466-5, 466-6, or 466-7, or corresponding provisions of prior law;

(2)  Suspend a license or permit for a period of not more than two years;

(3)  Refuse to renew a license or permit for a period of not more than two years;

(4)  Reprimand, censure or limit the scope of practice of any licensee or firm;

(5)  Impose an administrative fine not exceeding $1,000;

(6)  Place a licensee or firm on probation;

(7)  Require a firm to have a quality review conducted in the manner specified by the board; or

(8)  Require a licensee to attain satisfactory completion of additional continuing professional education hours as specified by the board.

(b)  In addition to any other grounds for disciplinary action authorized by law, any one or more of the following shall constitute grounds for disciplinary action:

(1)  Fraud or deceit in obtaining a license or permit;

(2)  Disciplinary action taken by another state where the license is canceled, revoked, suspended, denied, or refused renewal;

(3)  Failure, on the part of a holder of a license or a permit under section 466-5, 466-6, or 466-7, to maintain compliance with the requirements for issuance of a license or a permit, or renewal of a license or permit, or to report changes to the board;

(4)  Revocation or suspension of the right to practice before any state or federal agency;

(5)  Dishonesty, deceit, fraud, or gross negligence in the practice of public accountancy or in the filing or failure to file a licensee's or firm's own income tax returns;

(6)  Violation of any provision of this chapter or of any rule adopted by the board;

(7)  Violation of any provision of professional conduct established by the board under this chapter;

(8)  Conviction of any crime an element of which is dishonesty or fraud, under the laws of the United States, of this State, or of any other state if the act involved would have constituted a crime under the laws of this State;

(9)  Performance of any fraudulent act while holding a license or permit issued under this chapter; or

(10)  Any conduct reflecting adversely upon the licensee's or permit holder's fitness to engage in the practice of public accountancy.

(c)  Upon application of any person against whom disciplinary action has been taken under subsection (a), the board, in accordance with chapter 91, may reinstate the person's license or permit to practice which was affected by the disciplinary action.

(1)  The board shall specify the manner in which an application shall be made, the time within which it shall be made, and the circumstances under which the license may be reinstated; and

(2)  Before reinstating, the board may:

(A)  Require the applicant to show successful completion of specified continuing professional education; and

(B)  Make the reinstatement of a license or permit conditional and subject to satisfactory completion of a quality review conducted in a manner as the board may specify. [L 1973, c 158, pt of §2; am L 1974, c 205, §2(27); am L 1989, c 110, §10; am L 1992, c 202, §165]



§466-10 - Prohibited acts.

§466-10  Prohibited acts.  (a)  Use of title "certified public accountant":

(1)  Except as otherwise provided in subsection (d) of this section, no person shall assume or use the title or designation "certified public accountant" or the abbreviation "CPA" or any other title, designation, words, letters, sign, card, or device likely to be confused with "certified public accountant" or "CPA" or tending to indicate that the person is a certified public accountant, unless the person holds a current license of certified public accountant issued under this chapter and a current permit to practice issued under this chapter;

(2)  No partnership or corporation shall assume or use the title or designation "certified public accountant" or the abbreviation "CPA" or any other title, designation, words, letters, abbreviation, sign, card, or device likely to be confused with "certified public accountant" or "CPA" or tending to indicate that such partnership or corporation is composed of certified public accountants, unless each of the partners of the partnership who are in the practice of public accountancy in this State, or each of the shareholders of the corporation who are in the practice of public accountancy in this State, holds a current license of certified public accountant issued under this chapter and a current permit to practice issued under this chapter; and

(3)  No person shall assume or use the title or designation "certified public accountant" or the abbreviation "CPA" or any other title, designation, words, letters, abbreviation, sign, card, or device likely to be confused with "certified public accountant" or "CPA", in conjunction with names indicating or implying that there is a partnership or corporation, or in conjunction with the designation "and Company" or "and Co." or a similar designation if, in any case, there is in fact no bona fide partnership or corporation existing under the laws of this State.

(b)  Use of title "public accountant":

(1)  Except as otherwise provided in subsection (d) of this section, no person shall assume or use the title or designation "public accountant" or the abbreviation "PA" or any other title, designation, words, letters, sign, card, or device likely to be confused with "public accountant" or "PA" or tending to indicate that the person is a public accountant unless the person holds a current registration of public accountant issued under this chapter and a current permit to practice issued under this chapter;

(2)  No partnership or corporation shall assume or use the title or designation "public accountant" or the abbreviation "PA" or any other title, designation, words, letters, abbreviation, sign, card, or device likely to be confused with "public accountant" or "PA" or tending to indicate that the partnership or corporation is composed of public accountants, unless each of the partners of the partnership who are in the practice of public accountancy in this State, or each of the shareholders of the corporation who are in the practice of public accountancy in this State, holds a current license of public accountant issued under this chapter and a current permit to practice issued under this chapter; and

(3)  No person shall assume or use the title or designation "public accountant" or the abbreviation "PA" or any other title, designation, words, letters, abbreviation, sign, card, or device likely to be confused with "public accountant" or "PA", in conjunction with names indicating or implying that there is a partnership or corporation, or in conjunction with the designation "and Company" or "and Co." or a similar designation if, in any case, there is in fact no bona fide partnership or corporation existing under the laws of this State.

(c)  Representation of special knowledge:

(1)  No person shall sign or affix the person's name or any trade or assumed name used by the person in the person's profession or business with any wording indicating, suggesting, or implying that the person is an accountant or auditor, or with any wording indicating, suggesting, or implying that the person has special knowledge in accounting or auditing, to any opinion or certificate attesting in any way to the reliability of any representation or estimate in regard to any person or organization embracing:

(A)  Financial information, or

(B)  Facts respecting compliance with conditions established by law or contract, including but not limited to statutes, ordinances, regulations, grants, loans, and appropriations, unless the person holds a current license and a current permit to practice issued under this chapter.

(2)  No person shall sign or affix a partnership or corporate name with any wording indicating, suggesting, or implying that it is a partnership or corporation composed of accountants or auditors or persons having special knowledge of accounting or auditing, to any opinion or certificate attesting in any way to the reliability of any representation or estimate in regard to any person or organization embracing:

(A)  Financial information, or

(B)  Facts respecting compliance with conditions established by law or contract, including but not limited to statutes, ordinances, regulations, grants, loans, and appropriations,

unless each of the partners of the partnership who are in the practice of public accountancy in this State or each of the shareholders of the corporation who are in the practice of public accountancy in this State holds a current license of certified public accountant or of public accountant issued under this chapter and a current permit to practice issued under this chapter.

(d)  Nothing contained in this chapter shall prohibit any person:

(1)  Who holds a current license of certified public accountant issued under this chapter from assuming and using the title and designation "certified public accountant" or "CPA"; provided that if the person does not also hold a current permit to practice issued under this chapter, the person shall clearly indicate in assuming and using said title that the person does not hold the person's self out to be in the practice of public accountancy;

(2)  Who holds a current license of public accountant issued under this chapter from assuming and using the title and designation "public accountant" or "PA"; provided that if the person does not also hold a current permit to practice issued under this chapter, the person shall clearly indicate in assuming and using the title that the person does not hold the person's self out to be in the practice of public accountancy;

(3)  Who holds a temporary practice permit issued under this chapter from using the title and designation under which the person is generally known in the state or country from which the person received a valid comparable certificate, registration, or license for the practice of public accountancy;

(4)  Who is not a certified public accountant or public accountant from serving as an employee of, or an assistant to, a certified public accountant or public accountant; provided that the employee or assistant works under the control and supervision of a person who holds a current license of certified public accountant or of public accountant and a current permit to practice issued under this chapter; and provided further that the employee or assistant does not issue any statement or report over the person's name except office reports to the person's employer as are customary, and that the employee or assistant is not in any manner held out to the public as a certified public accountant or public accountant;

(5)  Who is an officer, employee, partner, or principal of any organization from signing or affixing the person's name to any statement or report in reference to the affairs of that organization; provided that in so signing or affixing the person's name the person shall clearly indicate that the person is an officer, employee, partner, or principal of the organization, and the position, title, or office which the person holds therein;

(6)  Who is a public official or public employee from the performance of the person's duties as such; or

(7)  Who is an attorney at law from engaging in practice as such. [L 1973, c 158, pt of §2; am L 1989, c 110, §11]



§466-11 - Injunctions against prohibited acts.

§466-11  Injunctions against prohibited acts.  (a)  Whenever, as a result of an investigation under section 466-13 or otherwise, the board has reason to believe that any person or firm has engaged, or is about to engage, in any act, or acts, or practices that constitute or will constitute a violation of section 466-10, the board may certify the facts underlying the belief to the attorney general of this State, who shall make application to the appropriate court for an order enjoining the act, or acts, or practices, and, upon a showing by the board that the person or firm has engaged, or is about to engage, in any act, or acts, or practices, an injunction, restraining order, or other order as may be appropriate shall be granted by the court without bond.

(b)  A violation of section 466-10 is a misdemeanor.  Whenever the board has reason to believe that any person is liable to punishment under this section it may certify the facts underlying the belief to the county attorney or prosecuting attorney of the county in which the violation occurred who shall cause appropriate proceedings to be brought.

(c)  Any person or firm who violates this chapter may be fined not more than $1,000 for each violation.

(d)  The display or uttering by a person or firm of a card, sign, advertisement, or other printed, engraved, or written instrument or device bearing a person's or firm's name in conjunction with the words "certified public accountant" or any abbreviation thereof, of the words "public accountant" or any abbreviation thereof, shall be prima facie evidence in any action brought under subsection (a) or (b) of this section that the person or firm whose name is so displayed, caused or procured the display or uttering of the card, sign, advertisement, or other printed, engraved, or written instrument or device and that the person or firm is holding itself out to be a certified public accountant or public accountant holding a current permit to practice issued under section 466-7.

(e)  Unless otherwise expressly provided, the remedies or penalties provided by this chapter are cumulative to each other and to the remedies or penalties available under all other laws of this State. [L 1973, c 158, pt of §2; am L 1975, c 24, §10; gen ch 1985; am L 1986, c 211, §9; am L 1989, c 110, §12]



§466-11.5 - Single act evidence of practice.

§466-11.5  Single act evidence of practice.  In any action brought under this chapter, evidence of the commission of a single act prohibited by this chapter shall be sufficient to justify a penalty, injunction, restraining order, or conviction, respectively, without evidence of a general course of conduct. [L 1989, c 110, pt of §2; am L 1990, c 34, §31]



§466-12 - Ownership of accountant's working papers.

§466-12  Ownership of accountant's working papers.  All statements, records, schedules, working papers, and memoranda made by the licensee, partner, shareholder, officer, director, or employee incidental to, or in the course of rendering services to a client in the practice of public accountancy, except reports submitted by the licensee to the client and except for records that are part of the client's records, shall be and remain the property of the licensee in the absence of an express agreement between the licensee and the client to the contrary.  No statement, record, schedule, working paper, or memorandum shall be sold, transferred, or bequeathed, without the consent of the client or the client's personal representative or assignee, to anyone other than one or more surviving partners or stockholders or new partners or stockholders of the licensee, or any combined or merged firm or successor in interest to the licensee or operation of law. [L 1973, c 158, pt of §2; gen ch 1985; am L 1989, c 110, §13]



§466-13 - Quality review committee.

§466-13  Quality review committee.  The board may appoint a quality review committee to review the publicly available professional work of firms on a random basis, without any requirement of a formal complaint or suspicion of impropriety on the part of any particular firm.  The identity of the person for whom the professional work is done shall be preserved in confidence.  In the event the review discloses information that a firm has not met the appropriate professional standards, the board may require further investigation of the firm.

Neither the proceedings nor the records of the quality review committees shall be subject to discovery.  Except as hereinafter provided, no person in attendance at a meeting of the committee shall be required to testify as to what transpired at the meeting; provided that the statements made by any person in attendance at the meeting who is a party to an action or proceeding the subject matter of which was reviewed at the meeting, shall be subject to discovery. [L 1989, c 110, pt of §2]



§466-14 - REPEALED.

§466-14  REPEALED.  L 1992, c 202, §236.



§466-15 - Advisory committees.

§466-15  Advisory committees.  (a)  The director may establish advisory committees, the members of which shall serve as consultants to the board in their review of certified public accountants and public accountants referred for possible disciplinary action, and as experts to the department for investigation.  The advisory committee shall be appointed by the director from a list of certified public accountants and public accountants submitted annually by the board.

(b)  Each member of the committee shall serve until a new committee is established, or until the particular case for which the member was designated a consultant or expert has been concluded.

(c)  The members of the advisory committee shall serve without compensation, but shall be reimbursed for expenses, including travel expenses, necessary for the performance of their duties.

(d)  No member of the advisory committee shall bear any civil liability for any act done in furtherance of the purpose for which the advisory committee was established. [L 1989, c 110, pt of §2]



§466-17 - Construction; severability.

§466-17  Construction; severability.  If any provision of this chapter or the application thereof to any person or entity or in any circumstance is held invalid, the remainder of the chapter and the application of such provision to others or in other circumstances shall not be affected thereby. [L 1989, c 110, pt of §2]






CHAPTER 466J - RADIOLOGIC TECHNOLOGY

§466J-1 - Definitions.

§466J-1  Definitions.  As used in this chapter:

"Approved school for radiologic technologists", "approved training program for radiographers", "approved training program for radiation therapists", and "approved training program for nuclear medicine technologists" mean a school or training program determined by the board to provide a course of instruction in radiologic technology that is adequate to meet the purposes of this chapter.

"Board" means the radiologic technology board.

"Certified" means holding a license issued by the board when used in conjunction with the title "radiographer", "radiation therapist", or "nuclear medicine technologist".

"Department" means the department of health.

"Director" means the director of health.

"Nuclear medicine technologist" means any person who administers radiopharmaceuticals to human beings and conducts in vivo or in vitro detection and measurement of radioactivity for diagnostic or therapeutic purposes.

"Nuclear medicine technology" means the application of radiopharmaceuticals to human beings and the performance of in vivo or in vitro detection and measurement of radioactivity for diagnostic or therapeutic purposes.

"Radiation therapist" means any person who applies ionizing radiation to human beings for therapeutic purposes.

"Radiation therapy technology" means the application of ionizing radiation to human beings for therapeutic purposes.

"Radiographer" means any person who applies x-rays to human beings for diagnostic purposes.

"Radiography" means the application of x-rays to human beings for diagnostic purposes.

"Radiologic technologist" means any person who applies x-rays to human beings for diagnostic purposes, ionizing radiation to human beings for therapeutic purposes, or radiopharmaceuticals for diagnostic or therapeutic purposes.

"Radiologic technology" means the application of x-rays to human beings for diagnostic purposes, ionizing radiation to human beings for therapeutic purposes, or radiopharmaceuticals for diagnostic or therapeutic purposes.

"Supervision" means responsibility for, and control of, quality, radiation safety, and technical aspects of all x-ray, radiopharmaceutical, or ionizing radiation examinations and procedures. [L 1974, c 253, pt of §2; am L 1980, c 128, pt of §1; am L 1990, c 273, §4; am L 1995, c 143, §2]



§466J-1.5 - REPEALED.

§466J-1.5  REPEALED.  L 1991, c 42, §3.



§466J-1.6 - REPEALED.

§466J-1.6  REPEALED.  L 1995, c 143, §9.



§466J-2 - Radiologic technology board; appointment; duties.

§466J-2  Radiologic technology board; appointment; duties.  (a)  The governor shall appoint and may remove in the manner prescribed in section 26-34 a radiologic technology board, to be placed in the department for administrative purposes.

(b)  The board shall consist of ten members.  The membership shall be composed of:

(1)  Two persons licensed to practice medicine or osteopathic medicine pursuant to chapter 453 and certified by the American Board of Radiology;

(2)  Four persons, each with at least five years' experience and certified in the practice of radiography, two of whom shall be persons engaged in the hospital practice of radiography;

(3)  One person with at least five years' experience who is certified and engaged in the practice of radiation therapy technology;

(4)  One person with at least five years' experience, who is certified and engaged in the practice of nuclear medicine technology;

(5)  One person from the general public; and

(6)  The director or the director's designated representative shall be the tenth, ex officio voting member of the board.

(c)  The board shall:

(1)  Select its own chairperson from among its members;

(2)  Adopt, amend, or repeal rules pursuant to chapter 91 as necessary to effectuate the purposes of this chapter;

(3)  Determine minimum standards for and approve educational institutions that provide a course of instruction in radiologic technology that meets the requirements of this chapter;

(4)  Withdraw approval or deny approval of educational institutions for failure to meet prescribed standards;

(5)  Examine qualified applicants, grant, deny, suspend, or revoke licenses, impose administrative remedies that are authorized by this chapter, and impose such conditions as may be necessary in connection with the granting, denial, suspension, or revocation of licenses;

(6)  Keep a record of all its proceedings; and

(7)  Make an annual report to the governor.

(d)  Members of the board shall serve without compensation, but shall be reimbursed for expenses, including travel expenses, necessary for the performance of their duties. [L 1974, c 253, pt of §2; am L 1980, c 128, pt of §1; gen ch 1985; am L 1990, c 273, §5; am L 1991, c 42, §1; am L 1995, c 143, §3; am L 1996, c 202, §12; am L 2004, c 167, §1; am L 2009, c 11, §65]

Note

The 2009 amendment is retroactive to April 3, 2008.  L 2009, c 11, §76(2).

Cross References

Annual reports, due dates, see §93-12.



§466J-3 - Executive officer; other assistants.

§466J-3  Executive officer; other assistants.  (a)  Subject to chapter 76 the department of health may employ and remove such administrative and clerical assistants as the board may require and prescribe their powers and duties.

(b)  The department shall employ an executive officer of the board whose position shall be subject to chapter 76.  The executive officer shall:

(1)  Be employed with due regard to the officer's fitness, thorough administrative ability, and knowledge of and experience in the field of radiologic technology;

(2)  Administer this chapter and the rules and orders established hereunder and perform such other duties as the board may require; and

(3)  Prepare reports and collect and disseminate data and other public information relating to radiologic technology. [L 1974, c 253, pt of §2; ree L 1980, c 128, pt of §1; gen ch 1985; am L 2000, c 253, §150; am L 2004, c 167, §2]



§466J-4 - Licenses required.

§466J-4  Licenses required.  (a)  No person shall practice or offer to practice as a radiographer, as a radiation therapist, or as a nuclear medicine technologist without an appropriate license previously obtained and maintained in good standing in compliance with this chapter and the rules of the board.  It shall be unlawful for any person not appropriately licensed under this chapter to practice or offer to practice radiologic technology.

(b)  Every person licensed as a radiographer, as a radiation therapist, or as a nuclear medicine technologist shall be subject to a biennial license fee (initial and renewal) payable to the department.  The failure of any licensee to pay the licensee's fee shall be grounds for revocation of the licensee's license.  All fees collected by the board pursuant to this section shall be deposited into the noise, radiation, and indoor air quality special fund established pursuant to section 342P-7.

After July 1, 1998, the license period shall be biennial.  The biennial period shall begin thirty days after the end of the licensee's birth month. [L 1974, c 253, pt of §2; am L 1980, c 128, pt of §1; gen ch 1985; am L 1990, c 273, §6; am L 1994, c 169, §§6, 9; am L 1995, c 143, §§4, 10; am L 1996, c 164, §1; am L 1998, c 311, §§16, 21]



§466J-5 - Radiographers, radiation therapists, and nuclear medicine technologists; qualifications and licenses.

§466J-5  Radiographers, radiation therapists, and nuclear medicine technologists; qualifications and licenses.  (a)  An applicant for a license to practice as a radiographer or as a radiation therapist shall submit to the board written evidence, verified by oath or affirmation, that the applicant is registered in good standing with the American Registry of Radiologic Technologists.

(b)  An applicant for a license to practice as a nuclear medicine technologist shall submit to the board written evidence, verified by oath or affirmation, that the applicant is:

(1)  Certified in good standing with the Nuclear Medicine Technology Certification Board;

(2)  Registered in good standing with the American Registry of Radiologic Technologists in Nuclear Medicine;

(3)  Registered in good standing with the American Registry of Radiologic Technologists in Radiography with nuclear medicine technology clinical training and experience acceptable to the board; or

(4)  Practicing as a nuclear medicine technologist with nuclear medicine technology clinical training and experience acceptable to the board.

(c)  The board shall adopt rules pursuant to chapter 91 to further define and regulate the practices authorized for radiographers, radiation therapists, and nuclear medicine technologists.

(d)  The board shall adopt rules pursuant to chapter 91 to enable licensed radiographers, licensed radiation therapists, and licensed nuclear medicine technologists from other states having standards that are comparable to those in Hawaii to obtain licensure without the need for examination.

(e)  The applicant applying for a license to practice as a radiographer, as a radiation therapist, or as a nuclear medicine technologist shall pay a nonrefundable application fee to the department.  All fees received by the department pursuant to this section shall be deposited into the noise, radiation, and indoor air quality special fund established pursuant to section 342P-7; provided that any other moneys collected pursuant to this chapter shall be deposited with the director of finance to the credit of the general fund, unless otherwise provided by law.

(f)  Any person who holds a license to practice as a radiographer shall have the right to use the title "certified radiographer".  No other person shall assume this title or any other words, letters, signs, or devices to indicate that the person is a certified radiographer.

(g)  Any person who holds a license to practice as a radiation therapist shall have the right to use the title "certified radiation therapist".  No other person shall assume this title or any other words, letters, signs, or devices to indicate that the person is a certified radiation therapist.

(h)  Any person who holds a license to practice as a nuclear medicine technologist shall have the right to use the title "certified nuclear medicine technologist".  No other person shall assume this title or any other words, letters, signs, or devices to indicate that the person is a certified nuclear medicine technologist.

(i)  The form of every license shall be prescribed by and issued in the name of the board. [L 1974, c 253, pt of §2; am L 1980, c 128, pt of §1; am L 1990, c 273, §7; am L 1991, c 42, §2; am L 1994, c 169, §§7, 9; am L 1995, c 143, §§5, 10; am L 1996, c 164, §1; am L 1998, c 311, §§16, 22]



§466J-5.5 - Continuing education requirement for renewal.

[§466J-5.5]  Continuing education requirement for renewal.  (a)  After January 1, 1999, licensees shall have taken twenty- four continuing education credits acceptable to the board in the preceding biennium to renew their licenses.

(b)  Licensees who have met the continuing education requirements of the American Registry of Radiologic Technologists in the biennium immediately preceding renewal or are in good standing with the American Registry of Radiologic Technologists shall be deemed to have met the continuing education requirement for license renewal.

(c)  Licensees shall maintain proof of participation for continuing education credits and shall attest to this participation on the renewal application.  This documentation shall be maintained by the licensee for the preceding biennium and shall be provided to the board as requested.

(d)  The board shall sample and verify the continuing education documentation of licensees.  The percentage of sampling shall be determined by the board.

(e)  Failure of licensees to submit documentation for attested continuing education credits acceptable to the board shall be grounds for license suspension or revocation. [L 1995, c 143, §1]



§466J-6 - Persons exempted.

§466J-6  Persons exempted.  (a)  Any provision in this chapter to the contrary notwithstanding, a license shall not be required for:

(1)  A licensed medical practitioner in radiology;

(2)  A licensed practitioner of nuclear medicine;

(3)  A licensed physician assistant;

(4)  A licensed doctor of dentistry;

(5)  A licensed dental technician;

(6)  A licensed dental hygienist;

(7)  A student in an approved school for radiographers, radiation therapists, or nuclear medicine technologists, or in a school of medicine, podiatry, dentistry, or a chiropractic school; provided that the student is operating x-ray machines under the direct supervision of a licensed radiographer, licensed radiation therapist, licensed nuclear medicine technologist, or a qualified person pursuant to this chapter; and

(8)  A radiologist duly licensed to practice medicine and radiology services in another state who uses telemedicine while located in this State to provide radiology services to a patient who is located in the state in which the radiologist is licensed.  For the purposes of this paragraph:

"Radiologist" means a doctor of medicine or a doctor of osteopathy certified in radiology by the American Board of Radiology or the American Board of Osteopathy.

"Telemedicine" means the use of telecommunications services, as that term is defined in section 269-1, including real-time video conferencing-based communication, secure interactive and non-interactive web-based communication, and secure asynchronous information exchange, to transmit patient medical information, such as diagnostic-quality digital images and laboratory results for medical interpretation and diagnosis, and deliver health care services and information to parties separated by distance.

(b)  The board may issue special temporary permits upon request to unlicensed radiographers working in shortage areas. [L 1974, c 253, pt of §2; am L 1980, c 128, pt of §1; am L 1990, c 273, §8; am L 1995, c 143, §6; am L 2007, c 255, §2; am L 2009, c 151, §20]

Note

L 2007, c 255, §3 provides:

"SECTION 3.  Nothing herein shall be deemed to permit a radiologist without a license to practice medicine in Hawaii, wherever located, to provide services to a patient who is located in Hawaii."



§466J-7 - Radiologic technology education programs.

§466J-7  Radiologic technology education programs.  (a)  An institution desiring to conduct an education program to prepare certified radiographers, certified radiation therapists, or certified nuclear medicine technologists shall apply to the board and submit evidence that it is prepared to meet such standards as shall be established by law and by the board.

(b)  From time to time as deemed necessary by the board, it shall be the duty of the board, through the board's authorized representative, to survey radiologic technology education programs in the State.  Written reports of the surveys shall be submitted to the board.  If the board determines that any accredited radiologic technology education program is not maintaining the standards required by law and by the board, notice thereof in writing specifying the discrepancies shall be immediately given to the institution conducting the program.  A program that fails to correct these conditions to the satisfaction of the board within a reasonable time shall be discontinued after a hearing held in conformance with chapter 91. [L 1974, c 253, pt of §2; am L 1980, c 128, pt of §1; am L 1990, c 273, §9; am L 1995, c 143, §7]



§466J-8 - Denial, revocation, or suspension of license.

§466J-8  Denial, revocation, or suspension of license.  (a)  The board shall have the power to deny, revoke, or suspend any license issued or applied for in accordance with this chapter, upon proof that the person:

(1)  Is guilty of fraud or deceit in procuring or attempting to procure a license to practice as a radiographer or as a radiation therapy technologist;

(2)  Is mentally incompetent;

(3)  Is guilty of unprofessional conduct; or

(4)  Has knowingly or repeatedly violated this chapter.

(b)  Before denying, suspending, or revoking any license pursuant to subsection (a), the board shall furnish the licensee a notice in writing as prescribed by section 91-9 and shall afford the licensee an opportunity to be heard in person and by or with counsel.  Any order denying a license, or suspending or revoking a license shall be rendered not later than fifteen days after the hearing, and any aggrieved person may appeal the order as provided in chapter 91.

(c)  The board shall suspend, refuse to renew, reinstate, or restore, or deny any license or application if the board has received certification from the child support enforcement agency pursuant to the terms of section 576D-13 that the licensee or applicant is not in compliance with an order of support or has failed to comply with a subpoena or warrant relating to a paternity or child support proceeding.  Unless otherwise provided by law, the board shall issue, renew, restore, or reinstate the license only upon receipt of an authorization from the child support enforcement agency, office of child support hearings, or family court.  Subsection (b) shall not apply to a license suspension pursuant to this subsection.

(d)  The board shall not renew or reinstate, or shall deny or suspend any license or application, if the board has received certification from an administering entity pursuant to chapter 436C that the licensee or applicant is in default or breach of any obligation under any student loan, student loan repayment contract, or scholarship contract that financed the licensee's or applicant's education or has failed to comply with a repayment plan.

The board in receipt of a certification pursuant to chapter 436C shall, as applicable, and without further review or hearing:

(1)  Suspend the license without further review or hearing;

(2)  Deny the application or request for renewal of the license; or

(3)  Deny the request for reinstatement of the license,

and unless otherwise provided by law, shall renew, reinstate, or grant the license only upon receipt of an authorization from the administering entity. [L 1974, c 253, pt of §2; am L 1980, c 128, pt of §1; am L 1990, c 273, §10; am L 1997, c 293, §20; am L 2002, c 226, §8; am L 2003, c 133, §12]



§466J-9 - Violations of chapter; penalties.

§466J-9  Violations of chapter; penalties.  (a)  It shall be a misdemeanor for any person, including any corporation, association, or individual, to:

(1)  Sell or fraudulently obtain or furnish any radiographer's, radiation therapist's, or nuclear medicine technologist's diploma, license, renewal, or record or aid or abet therein;

(2)  Use in connection with the person's name any designation tending to imply that the person is a certified radiographer, certified radiation therapist, or certified nuclear medicine technologist unless licensed to practice under this chapter;

(3)  Practice radiologic technology during the time the person's license issued under this chapter is suspended or revoked; or

(4)  Violate any provision of this chapter.

(b)  Any person who violates this chapter, or any rule adopted by the board pursuant to this chapter, shall be fined not more than $2,000 for each separate offense.  Each day the violation continues may constitute a separate offense.  Any action taken to impose or collect the penalty provided for in this subsection shall be considered a civil action. [L 1974, c 253, pt of §2; am L 1980, c 128, pt of §1; am L 1990, c 273, §11; am L 1995, c 143, §8; am L 2004, c 167, §3]

Cross References

Penalties for misdemeanor, see §§706-640, 663.



§466J-10 - Injunctive relief.

§466J-10  Injunctive relief.  The practice of radiologic technology by any person who has not been issued a license under this chapter or whose license has been suspended or revoked or has expired is declared to be inimical to the public welfare and to constitute a public nuisance.  The board may, through the attorney general, apply for an injunction in any court of competent jurisdiction to enjoin any person who has not been issued a license, or whose license has been suspended or revoked, or whose license has expired, from practicing radiologic technology.  Upon the filing of a verified petition in court, the court or any judge thereof, if satisfied by affidavit, or otherwise, that the person is or has been practicing as a radiographer or as a radiation therapy technologist without having been issued a license, or after the person's license has been suspended or revoked, or has expired, may issue a temporary injunction, without notice or bond, enjoining the defendant from further practicing as a radiographer or radiation therapy technologist.  A copy of the verified petition shall be served upon the defendant and the proceedings shall thereafter be conducted as in other civil cases.  If it is established that the defendant has been or is practicing as a radiographer or radiation therapy technologist without having been issued a license or has been or is practicing as a radiographer or as a radiation therapy technologist after the defendant's license has been revoked or has expired, the court, or any judge thereof, may enter a decree perpetually enjoining the defendant from further practicing as a radiographer or as a radiation therapy technologist.  In case of violation of any injunction issued under this section, the court, or any judge thereof, may summarily try and punish the offender for contempt of court.  The injunction proceedings shall be in addition to, and not in lieu of, all penalties and other remedies provided in this chapter. [L 1974, c 253, pt of §2; am L 1980, c 128, pt of §1; gen ch 1985; am L 1990, c 273, §12]






CHAPTER 466K - REAL ESTATE APPRAISERS

§466K-1 - Findings and purpose.

§466K-1  Findings and purpose.  The legislature finds that the regulation of real estate appraisers is reasonably necessary to protect consumers.  The legislature further finds that 12 United States Code §3301 et seq. requires that real estate appraisals utilized in connection with federally related transactions be performed by individuals who are certified appraisers.  The purposes of this chapter are to implement the requirements of 12 United States Code §3301 et seq. and to require that all real estate appraisals be performed by licensed or certified appraisers.  The requirements of this chapter do not apply to any real estate appraiser employed by any county for purposes of valuing real property for ad valorem taxation. [L 1989, c 188, pt of §1; am L 1990, c 346, §1; am L 1998, c 180, §2; am L 1999, c 287, §2]



§466K-2 - Real estate appraiser program.

[§466K-2]  Real estate appraiser program.  There is established a real estate appraiser program within the department of commerce and consumer affairs, to be administered by the director of commerce and consumer affairs. [L 1989, c 188, pt of §1]



§466K-3 - Powers and duties of the director.

§466K-3  Powers and duties of the director.  In addition to any other powers and duties authorized by law, the director shall have the following powers and duties:

(1)  To grant permission to practice as a certified real estate appraiser in this State pursuant to this chapter and 12 United States Code §3301 et seq. and the rules and regulations adopted pursuant thereto;

(2)  To adopt, amend, or repeal rules as the director finds necessary to effectuate fully this chapter and 12 United States Code §3301 et seq.;

(3)  To enforce this chapter and 12 United States Code §3301 et seq. and rules and regulations adopted pursuant thereto;

(4)  To discipline a certified real estate appraiser for any cause prescribed by this chapter or 12 United States Code §3301 et seq. or for any violation of the rules and regulations and refuse to grant a person permission to practice as a certified real estate appraiser for any cause that would be grounds for disciplining a certified real estate appraiser;

(5)  To act as the designated representative of this State to implement 12 United States Code §3301 et seq.; and

(6)  To appoint an advisory committee to assist with the implementation of this chapter and 12 United States Code §3301 et seq. and the rules and regulations adopted pursuant thereto. [L 1989, c 188, pt of §1; am L 1990, c 346, §2; am L 1992, c 202, §166]



§466K-4 - Practice as a real estate appraiser; uniform standards.

§466K-4  Practice as a real estate appraiser; uniform standards.  (a)  No person may practice as a real estate appraiser in this State unless that person has been licensed or certified to practice in accordance with this chapter and rules adopted by the director of commerce and consumer affairs pursuant to chapter 91.  All real estate appraisers who are licensed or certified to practice in this State shall comply with the current uniform standards of professional appraisal practice approved by the director when performing appraisals in connection with a federally or non-federally related real estate transaction.

(b)  This section shall not apply to any real estate appraiser employed by any county for purposes of valuing real property for ad valorem taxation. [L 1998, c 180, §1; am L 1999, c 287, §3]






CHAPTER 467 - REAL ESTATE BROKERS AND SALESPERSONS

§467-1 - Definitions.

§467-1  Definitions.  As used in this chapter:

"Commission" means the real estate commission of the State.

"Custodian or caretaker" means any individual, who for compensation or valuable consideration, is employed as an employee by a single owner and has the responsibility to manage or care for that real property left in the individual's trust; provided that the term "custodian" or "caretaker" shall not include any individual who leases or offers to lease, or rents or offers to rent, any real estate for more than a single owner; provided further that a single owner shall not include an association of owners of a condominium, cooperative, or planned unit development.

"Hotel" includes a structure or structures used primarily for the business of providing transient lodging for periods of less than thirty days and which furnishes customary hotel services including but not limited to front desk, restaurant, daily maid and linen service, bell service, or telephone switchboard; provided that for the purposes of this chapter, apartments or units in a project as defined by section 514A-3 or 514B-3 that provide customary hotel services shall be excluded from the definition of hotel.  The definition of hotel as set forth in this section shall be in addition to and supplement the definition of "hotel" as set forth in the various county ordinances.

"Real estate" means and includes lands, the improvements thereon, leaseholds, and all other interests in real property.  It shall be immaterial that a transaction also involves property other than real estate, as for example a transaction for the sale of an ongoing business, an asset of which consists of a leasehold or other interest in real property.  In such a case, to the extent that real estate is involved, it shall be considered a real estate transaction for the purpose of this definition.

"Real estate broker" means any person who, for compensation or a valuable consideration, sells or offers to sell, buys or offers to buy, or negotiates the purchase or sale or exchange of real estate, or lists, or solicits for prospective purchasers, or who leases or offers to lease, or rents or offers to rent, or manages or offers to manage, any real estate, or the improvements thereon, for others, as a whole or partial vocation; or who secures, receives, takes, or accepts, and sells or offers to sell, any option on real estate without the exercise by the person of the option and for the purpose or as a means of evading the licensing requirement of this chapter.

"Real estate salesperson" means any individual who, for a compensation or valuable consideration, is employed either directly or indirectly by a real estate broker, or is an independent contractor in association with a real estate broker, to sell or offer to sell, buy or offer to buy, or list, or solicit for prospective purchasers, or who leases or offers to lease, or rents or offers to rent, or manages or offers to manage, any real estate, or the improvements thereon, for others as a whole or partial vocation; or who secures, receives, takes, or accepts, and sells or offers to sell, any option on real estate without the exercise by the individual of the option and for the purpose or as a means of evading the licensing requirements of this chapter.  Every real estate salesperson shall be under the direction of a real estate broker for all real estate transactions. [L 1933, c 140, §1; RL 1935, §7310; am L 1935, c 126, §§1, 2; am L 1941, c 205, pt of §1; RL 1945, §7731; am L 1949, c 277, §1; am L 1953, c 252, §1; RL 1955, §170-1; am L 1961, c 154, §1; HRS §467-1; am L 1974, c 141, §1; am L 1977, c 197, §1(2); am L 1985, c 141, §2; gen ch 1985; am L 1988, c 145, §1; am L 1989, c 217, §2; am L 1994, c 100, §1; am L 1995, c 241, §1; am L 1997, c 289, §2; am L 1999, c 47, §4 and c 240, §10; am L 2004, c 164, §13; am L 2008, c 28, §10]

Cross References

Discrimination in real estate transactions, see chapter 515.

Uniform land sales practices act, see chapter 484.

Case Notes

Whether party was engaged in real estate broker activities was a question of fact.  692 F. Supp. 1239.

Broker's rights to compensation.  47 H. 220, 386 P.2d 855.

Evidences legislative intent to regulate "middlemen".  68 H. 371, 715 P.2d 805.



§467-1.5 - Employer-employee relationship.

§467-1.5  Employer-employee relationship.  Nothing in this chapter or in any of the rules adopted to implement this chapter shall be deemed to create an employer-employee relationship between a real estate broker and the broker's licensees; provided that the commission shall have all power necessary to regulate the relationships, duties and liabilities among real estate brokers and real estate salespersons in order to protect the public. [L 1977, c 197, §1(1); gen ch 1985; am L 1989, c 217, §2]

Case Notes

Statute's plain language establishes that statutorily-mandated control cannot create an employment relationship.  79 H. 208, 900 P.2d 784.



§467-1.6 - Principal brokers.

§467-1.6  Principal brokers.  (a)  The principal broker shall have direct management and supervision of the brokerage firm and its real estate licensees.

(b)  The principal broker shall be responsible for:

(1)  The client trust accounts, disbursements from those accounts, and the brokerage firm's accounting practices;

(2)  The brokerage firm's records, contracts, and documents;

(3)  All real estate contracts of the brokerage firm and its handling by the associated real estate salesperson;

(4)  The proper handling of any commission application, real estate license application, or renewal application that the principal broker or the brokerage firm expressly agrees to handle on behalf of the applicant, including without limitation, verifying for completeness and appropriate fees, and mailing or delivering the appropriate documents to the commission by the required deadline;

(5)  Developing policies and procedures for the brokerage firm concerning the handling of real estate transactions and the conduct of the associated real estate licensees and other staff, including education and enforcement of the policies and procedures;

(6)  Setting a policy on continuing education requirements for all associated real estate licensees in compliance with the statutory requirement;

(7)  Ensuring that the licenses of all associated real estate licensees and the brokerage firm license are current and active;

(8)  Establishing and maintaining a training program for all associated real estate licensees; and

(9)  Ensuring that all associated real estate licensees are provided information and training on the latest amendments to real estate licensing laws and rules as well as other related laws and rules.

(c)  The principal broker may delegate management and supervision duties to one or more brokers in charge subject to the principal broker's written policies and procedures.  The principal broker shall be responsible for the education, enforcement, and records required of such policies and procedures. [L 1999, c 47, pt of §2; am L 2002, c 129, §2]



§467-2 - Exceptions.

§467-2  Exceptions.  The provisions requiring licensing as a real estate broker or salesperson shall not apply:

(1)  To any individual who, as owner of any real estate or acting under power of attorney from the owner, performs any of the acts enumerated in the definitions of real estate broker and real estate salesperson with reference to the real estate; provided that the term "owner" as used in this paragraph shall not include any individual engaged in the business of real estate development or brokerage or include an individual who acquires any interest in any real estate for the purpose or as a means of evading the licensing requirements of this chapter; and provided further that the term individual "acting under power of attorney" as used in this paragraph shall not include any individual engaged in the business of real estate development or brokerage or any individual who acts under a power of attorney for the purpose or as a means of evading the licensing requirements of this chapter;

(2)  To any person acting as a receiver, trustee in bankruptcy, personal representative, or trustee acting under any trust agreement, deed of trust, or will, or otherwise acting under any order of authorization of any court;

(3)  To any individual who leases, offers to lease, rents, or offers to rent, any real estate or the improvements thereon of which the individual is the custodian or caretaker;

(4)  To any person who manages, rents, or operates a hotel; or

(5)  To any provider agency owning, leasing, operating, or managing a homeless facility or any other program for the homeless authorized under part VII of chapter 356D. [L 1933, c 140, §12; RL 1935, §7311; am L 1941, c 205, pt of §1; RL 1945, §7732; RL 1955, §170-2; am L 1961, c 154, §2; HRS §467-2; am L 1971, c 26, §1; am L 1976, c 200, pt of §1; am L 1985, c 141, §3; gen ch 1985; am L 1989, c 217, §2; am L 1991, c 212, §6; am L 1994, c 100, §2; am L 1997, c 350, §17; am L 1998, c 212, §3; am L 2007, c 249, §22]

Attorney General Opinions

Exception does not apply to an employee of a corporation.  Att. Gen. Op. 66-6.



§467-3 - Commission, appointments, qualifications, tenure.

§467-3  Commission, appointments, qualifications, tenure.  There shall be appointed a commission to be known as the real estate commission, to consist of nine members, at least four of whom shall be licensed real estate brokers who have been engaged in business as licensed real estate brokers or salespersons for three years immediately preceding their appointments, each of whom shall be a citizen of the United States and shall have resided in the State for at least three years preceding appointment, and one of whom shall be designated by the appointing power as chairperson.  Four members shall be residents of the city and county of Honolulu, one shall be a resident of the county of Hawaii, one shall be a resident of the county of Maui, and one shall be a resident of the county of Kauai and two members shall be public members.

Appointments shall be made for a term of four years, commencing from the date of expiration of the last preceding term and shall be made to expire on June 30.  Appointments shall be made so that at least one appointment shall be required each year.

Any vacancy shall be filled by appointment for the unexpired term. [L 1933, c 140, §§2, 3; RL 1935, §7312; am L 1935, c 126, §1; RL 1945, §7733; am L 1951, c 77, §1; RL 1955, §170-3; am L 1959, c 165, §1; am L Sp 1959 2d, c 1, §§5, 15; am L 1961, c 154, §3; HRS §467-3; am L 1978, c 208, §14; am L 1980, c 60, §1; gen ch 1985; am L 1986, c 130, §4; am L 1989, c 217, §2; am L 1992, c 202, §167; ree L 1993, c 322, §16]

Cross References

Departmental administration, see §§26-9 and 26-35.

Quorum, see §92-15.

Case Notes

Cited:  38 H. 9.



§467-4 - Powers and duties of commission.

§467-4  Powers and duties of commission.  In addition to any other powers and duties authorized by law, the real estate commission shall:

(1)  Grant licenses, registrations, and certificates pursuant to this chapter;

(2)  Adopt, amend, or repeal rules as it may deem proper to effectuate this chapter and carry out its purpose, which is the protection of the general public in its real estate transactions.  All rules shall be approved by the governor and the director of commerce and consumer affairs, and when adopted pursuant to chapter 91 shall have the force and effect of law.  The rules may forbid acts or practices deemed by the commission to be detrimental to the accomplishment of the purpose of this chapter, and the rules may require real estate brokers and salespersons to complete educational courses or to make reports to the commission containing items of information as will better enable the commission to enforce this chapter and the rules, or as will better enable the commission from time to time to amend the rules to more fully effect the purpose of this chapter, and, further, the rules may require real estate brokers and salespersons to furnish reports to their clients containing matters of information as the commission deems necessary to promote the purpose of this chapter.  This enumeration of specific matters that may properly be made the subject of rules shall not be construed to limit the commission's broad general power to make all rules necessary to fully effectuate the purpose of this chapter;

(3)  Enforce this chapter and rules adopted pursuant thereto;

(4)  Suspend, fine, terminate, or revoke any license, registration, or certificate for any cause prescribed by this chapter, or for any violation of the rules, and may also require additional education or re- examination, and refuse to grant any license, registration, or certificate for any cause that would be a ground for suspension, fine, termination, or revocation of a license, registration, or certificate;

(5)  Report to the governor and the legislature relevant information that shall include but not be limited to a summary of the programs and financial information about the trust funds, including balances and budgets, through the director of commerce and consumer affairs annually, before the convening of each regular session, and at other times and in other manners as the governor or the legislature may require concerning its activities;

(6)  Publish and distribute pamphlets and circulars, produce seminars and workshops, hold meetings in all counties, and require other education regarding any information as is proper to further the accomplishment of the purpose of this chapter;

(7)  Enter into contract or contracts with qualified persons to assist the commission in effectuating the purpose of this chapter; and

(8)  Establish standing committees to assist in effectuating this chapter and carry out its purpose, which shall meet not less often than ten times annually, and shall from time to time meet in each of the counties. [L 1933, c 140, pt of §4; RL 1935, pt of §7313; am L 1935, c 126, §1; RL 1945, pt of §7734; am L 1951, c 77, pt of §2; RL 1955, pt of §170-4; am L Sp 1959 2d, c 1, §§6, 15; am L 1961, c 154, §4; am L 1963, c 114, §3; am L 1965, c 96, §111; am imp L 1967, c 223, §24; HRS §467-4; am L 1973, c 150, §2; am L 1982, c 204, §8; am L 1983, c 124, §17; gen ch 1985; am L 1989, c 217, §2; am L 1992, c 202, §168; am L 1994, c 100, §3; am L 1995, c 241, §2]

Case Notes

When statute did not authorize examination as to proficiency, commission could not by regulation require passage as condition for license.  38 H. 9.



§467-4.5 - Continuing education.

[§467-4.5]  Continuing education.  (a)  The commission shall have the authority to:

(1)  Set content and other requirements for continuing education courses, providers, and instructors;

(2)  Determine whether requirements have been met;

(3)  Specify a mandatory core course, courses, or equivalencies for a licensing biennium;

(4)  Determine how many hours of a continuing education course will be credited toward continuing education requirements for real estate licensees;

(5)  Develop its own continuing education courses or approve courses developed by others; and

(6)  Authorize the provision of courses taught by alternative delivery methods with interactive instructional techniques.  Interactive instructional techniques may include but are not limited to:

(A)  The opportunity for immediate exchange with an instructor; and

(B)  Assessment and remediation through the assistance of computer, electronic, audio, or audiovisual interactive instruction designed to internally measure and evaluate whether students have mastered stated learning objectives.

(b)  Continuing education providers shall:

(1)  Certify that instructors have met the commission requirements;

(2)  Ensure that instructors are competent in the subject matter of the course and are current in their knowledge of the subject matter; and

(3)  Ensure that the course is based on current information, laws, and rules.

(c)  Continuing education instructors shall ensure that their courses are based on current information, laws, and rules.

(d)  Continuing education courses shall be designed to improve a licensee's competency, or professional standards and practice and shall:

(1)  Be offered by a provider approved by the commission and either be:

(A)  Approved by the commission and delivered by an instructor certified by a commission-approved continuing education provider;

(B)  A national course delivered by an instructor certified by the National Association of Realtors or its affiliates;

(C)  A national course delivered by an instructor certified by the Building Owners and Managers Association, the Community Associations Institute, or any other national organization approved by the commission; or

(D)  Certified by the Association of Real Estate License Law Officials;

(2)  Be designed to allow students to exceed minimal entry level competency in the subject matter of the course including consumer protection in real estate transactions; and

(3)  Not require an examination. [L 1999, c 47, pt of §2 as superseded by c 240, §2]



§467-5 - Board's employees.

§467-5  Board's employees.  Subject to chapter 76, the department of commerce and consumer affairs may employ and remove such administrative and clerical assistants as the real estate commission requires and prescribe their powers and duties. [L 1933, c 140, pt of §4; RL 1935, pt of §7313; RL 1945, pt of §7734; am L 1951, c 77, pt of §2; RL 1955, pt of §170-4; am imp L 1963, c 21, §1 and c 114, §3; HRS §467-5; am L 1982, c 204, §8; am L 2000, c 253, §150]



§467-6 - Place of meeting.

§467-6  Place of meeting.  The director of commerce and consumer affairs shall provide suitable quarters for meetings of the real estate commission and for the transaction of its other business. [L 1933, c 140, §5; RL 1935, §7314; am L 1935, c 126, §1; RL 1945, §7735; RL 1955, §170-5; am L Sp 1959 2d, c 1, §6; am L 1963, c 114, §3; HRS §467-6; am L 1982, c 204, §8; am L 1983, c 124, §17]



§467-7 - Licenses required to act as real estate broker and salesperson.

§467-7  Licenses required to act as real estate broker and salesperson.  No person within the purview of this chapter shall act as real estate broker or real estate salesperson, or shall advertise, or assume to act as real estate broker or real estate salesperson without a license previously obtained under and in compliance with this chapter and the rules and regulations of the real estate commission. [L 1933, c 140, §6; RL 1935, §7315; am L 1935, c 126, §1; RL 1945, §7736; RL 1955, §170-6; HRS §467-7; am L 1989, c 217, §2]

Attorney General Opinions

Only persons not regularly engaged in real estate transaction with a power of attorney from the owner are within the exception.  Att. Gen. Op. 65-24.

Includes employees involved in real estate transactions of employer's land.  Att. Gen. Op. 66-6.

Selling lists of available real estate rentals is not an act within the definition of a real estate broker.  Att. Gen. Op. 67-15.

Case Notes

Cited:  38 H. 9, 11.



§467-7.5 - License recognition.

[§467-7.5]  License recognition.  The commission may enter into a license recognition agreement with another state, or a jurisdiction recognized by the Association of Real Estate License Law Officials, with an equivalent real estate licensing law as determined by the commission. [L 2004, c 12, §1]



§467-8 - Prerequisites for license, registration, or certificate.

§467-8  Prerequisites for license, registration, or certificate.  (a)  No license, registration, or certificate under this chapter shall be issued to:

(1)  Any individual applying for a real estate broker or salesperson license who does not satisfy the requirements set forth in section 467-9.5;

(2)  Any individual applying for a real estate broker or salesperson license unless the individual has demonstrated by passing with a grade satisfactory to the commission an examination appropriate to the license sought that the individual has a reasonable knowledge of:

(A)  Estates, interests, and rights in real property;

(B)  The documents or acts or occurrences by which property is transferred or otherwise affected;

(C)  The rights and duties of an agent;

(D)  The laws of the State relating to real estate brokers and salespersons; and

(E)  Other subjects that the commission determines to be essential for the protection of the general public in its real estate transactions;

(3)  Any person who does not possess a reputation for or record of competency, honesty, truthfulness, financial integrity, and fair dealing;

(4)  Any partnership unless the real estate brokerage business thereof is under the direct management of a principal broker who is a general partner or employee thereof and holds a current active real estate broker's license;

(5)  Any corporation unless the real estate brokerage business thereof is under the direct management of a principal broker who is an officer or employee thereof and holds a current active real estate broker's license;

(6)  Any individual applying for a real estate broker's license who does not have a current Hawaii real estate salesperson's license;

(7)  Any person with a trade name, partnership, limited liability company, or corporation that is not currently registered with the business registration division of the department of commerce and consumer affairs; provided that no real estate salesperson's license shall be approved or issued with a trade name; or

(8)  Any limited liability company unless the real estate brokerage business is under the direct management of a principal broker who is a member of a member-managed limited liability company or a manager of a manager-managed limited liability company or employee and holds a current active real estate broker's license.

(b)  Prior to submitting to prelicensing education or examination requirements, an individual candidate may request that the commission consider a preliminary decision as to whether the individual candidate for a real estate license will be denied a real estate license pursuant to section 467-8(a)(3).  The individual candidate shall submit a completed application, all information requested by the commission, and the nonrefundable application fee as provided in rules adopted by the director pursuant to chapter 91.  The preliminary decision shall provide advisory guidance, shall not be construed as binding, and shall not be subject to appeal.  The individual candidate seeking a preliminary decision shall not be considered an applicant for licensure.  A preliminary decision that is unfavorable to the individual shall not prevent the individual from submitting a complete license application and fees after successful completion of the prelicensing requirements. [L 1933, c 140, §7; RL 1935, §7316; am L 1935, c 126, §3; am L 1941, c 205, pt of §1; RL 1945, §7737; am L 1949, c 276, §1; am L 1951, c 77, §3; RL 1955, §170-7; am L 1957, c 48, §1; am L 1959, c 163, §1; am imp L 1967, c 187, §2; HRS §467-8; am L 1971, c 16, §1 and c 27, §1; am L 1973, c 131, §1; am L 1974, c 205, §2(28); am L 1982, c 270, §1; am L 1983, c 116, §1; gen ch 1985; am L 1989, c 217, §2; am L 1991, c 155, §1; am L 1993, c 71, §1; am L 1994, c 100, §4; am L 1995, c 241, §3; am L 1999, c 240, §3]

Cross References

Disposal of examination papers, see §94-5.

Case Notes

Cited:  38 H. 9, 10.



§467-9 - License, registration, certificate, and applications.

§467-9  License, registration, certificate, and applications.  (a)  Every applicant for issuance of a real estate license, registration, or certificate under this chapter shall file an application with the commission in a form and setting forth the information as may be prescribed or required by the commission, and shall furnish any additional information bearing upon the issuance of the license, registration, and certificate as it requires.  In the case of a partnership or corporation, any general partner or officer thereof may sign the application on behalf of the applicant.  The commission may prescribe deadlines for the submission of applications.

(b)  Unless approved by the commission, no real estate broker's license shall be issued under or changed to any trade name, corporate name, or partnership name which contains the name, part of the name, initials, or nickname of:

(1)  An unlicensed person;

(2)  A real estate salesperson; or

(3)  A real estate broker whose real estate license is not associated with or employed by the subject real estate broker applicant.

A real estate broker's license name includes any trade name approved by the commission.

(c)  A real estate broker's license shall be placed on an inactive status unless the real estate broker immediately changes its name, trade name, corporate name, or partnership name that contains the name, part of the name, initials, or nickname of:

(1)  A real estate licensee who is no longer associated with or employed by the subject real estate broker, except in the case of incapacitating disability or death of the real estate licensee where written authorization is obtained from the real estate licensee or legal representative of the licensee permitting use of the name; or

(2)  A real estate licensee who is no longer a current active real estate licensee due to revocation, termination, forfeiture, surrender, or inactive status.

The changes shall comply with this chapter and the rules of the commission.

(d)  Notwithstanding subsection (b), a real estate broker's license name may include the name of a franchise registered with the business registration division of the department of commerce and consumer affairs. [L 1933, c 140, §8; RL 1935, §7317; am L 1935, c 126, §1; RL 1945, §7738; RL 1955, §170-8; HRS §467-9; am L 1971, c 17, §1; am L 1973, c 131, §2; am L 1983, c 116, §2; am L 1984, c 263, §1; am L 1987, c 283, §35; am L 1989, c 217, §2; am L 1993, c 125, §1; am L 1994, c 100, §5; am L 1997, c 40, §20 and c 45, §1]

Cross References

As to fees, see §467-11.

Case Notes

Cited:  38 H. 9, 10.



§467-9.5 - Prerequisites for examination.

§467-9.5  Prerequisites for examination.  (a)  No individual shall be eligible for the licensing examination unless the individual is:

(1)  A United States citizen, a United States national, or an alien authorized to work in the United States, and of the age of majority; and

(2)  Applying for:

(A)  The real estate salesperson examination and has satisfactorily completed a commission-approved prelicensing course for real estate salesperson candidates, which includes real estate principles, or its equivalent as determined by the commission; or

(B)  The real estate broker examination and:

(i)  Holds a current, unencumbered Hawaii real estate salesperson license or a current, unencumbered real estate salesperson or broker license in another state or in a jurisdiction recognized by the Association of Real Estate License Law Officials, with an equivalent real estate licensing law as determined by the commission;

(ii)  Has satisfactorily completed a commission-approved prelicensing course for real estate broker candidates, or its equivalent as determined by the commission; and

(iii)  Has experience as a full-time Hawaii-licensed real estate salesperson associated with a Hawaii-licensed real estate broker for at least three years of the five-year period immediately prior to the submission of the experience certification application and has practical real estate salesperson experience, as certified by the principal broker, principal brokers, broker in charge, or brokers in charge, as the case may be, during the subject period.  The candidate shall secure commission approval of the candidate's experience certification application prior to the date of the examination.  Subject to commission approval, a candidate may request a determination of equivalency for the experience requirement based on real estate salesperson license experience or a current, unencumbered real estate broker license in another state, or in a jurisdiction recognized by the Association of Real Estate License Law Officials, with an equivalent real estate licensing law as determined by the commission.

(b)  Each individual shall certify that the prerequisites set forth in this section have been or will be satisfied prior to the date of examination.  The examination score of any individual who has taken the examination without having satisfied the prerequisites set forth in this section prior to the date of examination shall be voided. [L 1973, c 131, pt of §3; am L 1975, c 42, §1; am L 1982, c 270, §2; am L 1983, c 116, §3; am L 1986, c 106, §1; am L 1989, c 203, §1 and c 217, §2; am L 1990, c 5, §1; am L 1993, c 125, §2; am L 1994, c 100, §6; am L 1995, c 241, §4; am L 1999, c 240, §4; am L 2001, c 245, §1; am L 2002, c 129, §3]

Note

$25 fee for equivalency determination application.  L 2002, c 129, §7.



§467-9.6 - Examination.

§467-9.6  Examination.  (a)  Every applicant for a real estate examination shall file an application with either the commission or the testing service agency designated by the commission pursuant to rules of the commission to provide the testing service.  The application shall be in a form prescribed by the commission and shall include a certification statement that the applicant has fulfilled or will fulfill by the date of the examination, the prerequisites for examination.  Every application shall be accompanied by an examination fee as determined by the commission by rules adopted pursuant to chapters 26 and 91.  Applicants shall apply for real estate licenses in the manner prescribed by the commission.

(b)  The commission may prescribe the passage of a specific section or sections of the examination for different purposes, including the following:

(1)  A current out-of-state licensee requesting an equivalency to the uniform part of the state prelicensing examination based on previously passing the uniform portion of another state's licensing examination or equivalent as determined by the commission.  The approved equivalency will be for the respective examination passed in the other state;

(2)  Equivalency to continuing education requirements as determined by the commission;

(3)  Restoration of forfeited license; and

(4)  Reinstatement of license due to disciplinary action, as determined by the commission;

subject to the contract with the testing service and submission of application and approval prior to application for the examination. [L 1973, c 131, pt of §3; am L 1981, c 23, §1; am L 1982, c 270, §3; am L 1994, c 100, §7; am L 1999, c 240, §5]



§467-10 - Form of licenses, registrations, and certificates.

§467-10  Form of licenses, registrations, and certificates.  The form of every license, registration, and certificate shall be prescribed by the commission, and shall be issued in the name of the commission. [L 1933, c 140, §9; RL 1935, §7318; am L 1935, c 126, §1; RL 1945, §7739; RL 1955, §170-9; HRS §467-10; gen ch 1993; am L 1994, c 100, §8]



§467-11 - Fees; original license and biennial renewals.

§467-11  Fees; original license and biennial renewals.  (a)  All fees for applications, registrations, certificates, and any license prescribed by this chapter shall be deposited to the credit of the compliance resolution fund established pursuant to section 26-9(o), and all fees allocated to the real estate education fund shall be as provided in rules adopted by the director of commerce and consumer affairs pursuant to chapter 91.

(b)  The biennial renewal fee and completed renewal application shall be submitted to the department of commerce and consumer affairs on or before the commission prescribed deadline prior to the expiration date of the license.  All real estate licenses expire on December 31 of an even-numbered year.  Failure, neglect, or refusal of any duly licensed real estate broker or real estate salesperson to pay the biennial renewal fee and to submit a completed renewal application shall constitute a forfeiture of the license as of January 1 of the subsequent odd-numbered year.  The forfeited license may be restored upon approval of a completed application; payment of the delinquent fees and the penalty fees as provided in the rules adopted by the director of commerce and consumer affairs pursuant to chapter 91; satisfaction of the applicable requirements in sections 467-8, 467-9, 467-9.5, and 467-11.5; and prior to submission of the completed application; and satisfaction of the following as applicable:

(1)  For a license forfeited for more than one year but less than four years, the successful completion of the commission-approved course or courses or passage of the commission-approved examination; or

(2)  For a license forfeited for more than four years, the successful passage of the commission-approved examination.

(c)  A real estate broker or real estate salesperson may place that person's license on an inactive status by filing an application and setting forth such information as may be prescribed or required by the commission, and such license shall be renewed on or before the commission prescribed deadline prior to the expiration date of the license by payment of the biennial renewal fee and submission of a completed renewal application.  A real estate broker or real estate salesperson may reactivate that person's inactive license by satisfying section 467-11.5, filing an application, and setting forth such information as may be prescribed or required by the commission, and paying the proper fee.

(d)  The commission may refund any fee erroneously paid to it under this section when the commission deems it just and equitable.

(e)  If beginning on July 1, 1987, the education fund balance at the end of any fiscal biennium exceeds $1,200,000, there shall be a moratorium on such renewal contributions and the commission shall review and consider a reduction in the same amount in license fees. [L 1933, c 140, §10; RL 1935, §7319; am L 1935, c 126, §4; RL 1945, §7740; am L 1951, c 77, §4; am L 1953, c 252, §2; RL 1955, §170-10; am L 1957, c 188, §1; am L Sp 1959 2d, c 1, §§14, 15; am L 1961, c 184, §26; am L 1963, c 114, §§1, 3; HRS §467-11; am L 1971, c 17, §2; am L 1973, c 142, §1; am L 1975, c 118, §31; am L 1977, c 197, §1(3); am L 1983, c 116, §4; am L 1985, c 249, §1; gen ch 1985; am L 1987, c 283, §36; am L 1988, c 145, §2; am L 1991, c 155, §2; am L 1997, c 232, §9; am L 1999, c 240, §6]

Cross References

Real estate education fund, see §467-19.



§467-11.5 - Prerequisites for license renewal.

§467-11.5  Prerequisites for license renewal.  [Repeal on July 1, 1995, by L 1987, c 95, §3 deleted by L 1995, c 241, §11.]  (a)  Prior to the license renewal of a real estate broker or real estate salesperson, the licensee shall provide the commission with proof of having attended ten hours of continuing education or its equivalent as determined by the commission during the two-year period preceding the application for renewal.  Failure to satisfy the continuing education requirement by the license expiration date shall result in the renewed license being automatically placed on an "inactive" status.

(b)  To reactivate a license which has been placed on an "inactive" status, the licensee shall submit to the commission proof of having satisfied the continuing education requirement of this section, a complete application setting forth the information as may be prescribed or required by the commission, and payment of the proper fee.

(c)  No license shall be renewed if the license trade name, partnership, or corporation is not currently registered with the department of commerce and consumer affairs.

(d)  Upon submission of a renewal application, an individual real estate licensee, who holds a current, unencumbered real estate license in another state, or who holds a current, unencumbered real estate license in a jurisdiction recognized by the Association of Real Estate License Law Officials, with an equivalent real estate licensing law as determined by the commission, may request a determination of equivalency for the elective course hours of the continuing education requirement.  The equivalency shall be based on the successful completion of the continuing education requirements in the other state or jurisdiction prior to submission of the renewal application.  Approval of the equivalency shall be subject to the real estate licensee completing the commission-designated core course, as determined by the commission. [L 1987, c 95, §§1, 3; am L 1989, c 217, §2; am L 1994, c 68, §1; am L 1995, c 241, §5; am L 1996, c 149, §1; am L 1997, c 289, §3; am L 1999, c 47, §3; am L 2002, c 129, §4]

Note

$25 fee for equivalency determination application.  L 2002, c 129, §7.



§467-12 - Place of business and posting of license.

§467-12  Place of business and posting of license.  (a)  A licensed real estate broker shall have and maintain a definite place of business in the State, in compliance with this chapter and the rules of the commission, and shall display therein the real estate broker's license and upon request make available any associating real estate salesperson's license.

(b)  No real estate broker's branch office shall operate without a registration previously obtained under and in compliance with this chapter and the rules of the commission. [L 1953, c 252, §3; RL 1955, §170-11; HRS §467-12; am L 1991, c 155, §3; am L 1999, c 240, §7]



§467-13 - Delivery of agreement.

§467-13  Delivery of agreement.  When a licensee prepares or has prepared an agreement authorizing the licensee to perform any of the acts for which the licensee is required to hold a license, or when such licensee secures the signature of any party or parties to any contract pertaining to such services or transaction, the licensee shall deliver a copy of the agreement or contract to the party or parties signing it, at the time the signature is obtained; provided that only one copy need be delivered to parties signing as cotenants. [L 1957, c 112, §1; Supp, §170-11.5; HRS §467-13; am L 1977, c 197, §1(4); gen ch 1985]



§467-14 - Revocation, suspension, and fine.

§467-14  Revocation, suspension, and fine.  In addition to any other actions authorized by law, the commission may revoke any license issued under this chapter, suspend the right of the licensee to use the license, fine any person holding a license, registration, or certificate issued under this chapter, or terminate any registration or certificate issued under this chapter, for any cause authorized by law, including but not limited to the following:

(1)  Making any misrepresentation concerning any real estate transaction;

(2)  Making any false promises concerning any real estate transaction of a character likely to mislead another;

(3)  Pursuing a continued and flagrant course of misrepresentation, or making of false promises through advertising or otherwise;

(4)  Without first having obtained the written consent to do so of both parties involved in any real estate transaction, acting for both the parties in connection with the transaction, or collecting or attempting to collect commissions or other compensation for the licensee's services from both of the parties;

(5)  When the licensee, being a real estate salesperson, accepts any commission or other compensation for the performance of any of the acts enumerated in the definition set forth in section 467-1 of real estate salesperson from any person other than the real estate salesperson's employer or the real estate broker with whom the real estate salesperson associates or, being a real estate broker or salesperson, compensates one not licensed under this chapter to perform any such act;

(6)  When the licensee, being a real estate salesperson, acts or attempts to act as a real estate broker or represents, or attempts to represent, any real estate broker other than the real estate salesperson's employer or the real estate broker with whom the real estate salesperson is associated;

(7)  Failing, within a reasonable time, to account for any moneys belonging to others that may be in the possession or under the control of the licensee;

(8)  Any other conduct constituting fraudulent or dishonest dealings;

(9)  When the licensee, being a partnership, permits any member of the partnership who does not hold a real estate broker's license to actively participate in the real estate brokerage business thereof or permits any employee thereof who does not hold a real estate salesperson's license to act as a real estate salesperson therefor;

(10)  When the licensee, being a corporation, permits any officer or employee of the corporation who does not hold a real estate broker's license to have the direct management of the real estate brokerage business thereof or permits any officer or employee thereof who does not hold a real estate salesperson's license to act as a real estate salesperson therefor;

(11)  When the licensee, being a real estate salesperson, fails to file with the commission a written statement setting forth the name of the real estate broker by whom the licensee is employed or with whom the licensee is associated;

(12)  When the licensee fails to obtain on the contract between the parties to the real estate transaction confirmation of who the real estate broker represents;

(13)  Violating this chapter; chapter 484, 514A, 514B, 514E, or 515; section 516-71; or the rules adopted pursuant thereto;

(14)  Splitting fees with or otherwise compensating others not licensed hereunder for referring business; provided that notwithstanding paragraph (5), a real estate broker may pay a commission to:

(A)  A licensed real estate broker of another state, territory, or possession of the United States if that real estate broker does not conduct in this State any of the negotiations for which a commission is paid;

(B)  A real estate broker lawfully engaged in real estate brokerage activity under the laws of a foreign country if that real estate broker does not conduct in this State any of the negotiations for which a commission is paid; or

(C)  A travel agency that in the course of business as a travel agency or sales representative, arranges for compensation the rental of a transient vacation rental; provided that for purposes of this paragraph "travel agency" means any person that, for compensation or other consideration, acts or attempts to act as an intermediary between a person seeking to purchase travel services and any person seeking to sell travel services, including an air or ocean carrier;

(15)  Commingling the money or other property of the licensee's principal with the licensee's own;

(16)  Converting other people's moneys to the licensee's own use;

(17)  The licensee is adjudicated insane or incompetent;

(18)  Failing to ascertain and disclose all material facts concerning every property for which the licensee accepts the agency, so that the licensee may fulfill the licensee's obligation to avoid error, misrepresentation, or concealment of material facts; provided that for the purposes of this paragraph, the fact that an occupant has AIDS or AIDS Related Complex (ARC) or has been tested for HIV (human immunodeficiency virus) infection shall not be considered a material fact;

(19)  When the licensee obtains or causes to be obtained, directly or indirectly, any licensing examination or licensing examination question for the purpose of disseminating the information to future takers of the examination for the benefit or gain of the licensee;

(20)  Failure to maintain a reputation for or record of competency, honesty, truthfulness, financial integrity, and fair dealing; or

(21)  Acquiring an ownership interest, directly or indirectly, or by means of a subsidiary or affiliate, in any distressed property that is listed with the licensee or within three hundred sixty-five days after the licensee's listing agreement for the distressed property has expired or is terminated.

As used in this section, "distressed property" has the same meaning as set forth in section 480E-2.

Disciplinary action may be taken by the commission whether the licensee is acting as a real estate broker, or real estate salesperson, or on the licensee's own behalf. [L 1933, c 140, §11; RL 1935, §7320; am L 1935, c 126, §§1, 5; RL 1945, §7741; am L 1951, c 77, §5; RL 1955, §170-12; am L 1963, c 9, §1; HRS §467-14; am L 1974, c 205, §2(29); am L 1977, c 197, §1(5); am L 1984, c 176, §1 and c 263, §2; am L 1985, c 123, §2, c 140, §1, and c 141, §4; am L 1988, c 341, §1; am L 1989, c 168, §1 and c 203, §2; am L 1990, c 34, §32 and c 277, pt of §1; am L 1991, c 155, §4 and c 276, §1; am L 1992, c 202, §169; am L 1995, c 241, §6; am L 2004, c 164, §14; am L 2007, c 244, §3; am L 2009, c 66, §1]

Case Notes

Indicates no exception for transactions in which broker acts as middleman.  68 H. 371, 715 P.2d 805.

Provision authorizing commission to revoke or suspend license for fee-splitting does not authorize a private right of action for recovery of sales commission paid or to bar a claim for services rendered.  1 H. App. 448, 620 P.2d 750.

Cited:  6 H. App. 188, 716 P.2d 163.



§467-15 - Hearings.

§467-15  Hearings.  In every case where it is proposed to revoke or suspend the exercise of any license, fine any person holding a license, registration, or certificate, terminate any registration or certificate, or take any other action authorized by law, for any of the causes enumerated in section 467-14, the person concerned shall be given notice and hearing in conformity with chapter 91.

In all proceedings before it, the commission and each member thereof shall have the same powers respecting administering oaths, compelling the attendance of witnesses and the production of documentary evidence, and examining witnesses, as are possessed by circuit courts.  In cases of disobedience by any person of any order of the commission, or any member thereof, or of any subpoena issued by it, or the member, or the refusal of any witness to testify to any matter to which the witness may be questioned lawfully, any circuit judge, on application by the commission, or a member thereof, shall compel obedience as in the case of disobedience of the requirements of a subpoena issued by a circuit court, or a refusal to testify therein. [L 1951, c 77, §6; RL 1955, §170-13; am L 1965, c 96, §112; HRS §467-15; am L 1973, c 31, pt of §21; gen ch 1985; am L 1986, c 106, §2; am L 1994, c 100, §9; am L 1995, c 241, §7]



§467-15.5 - License issued after a revocation or automatic termination.

§467-15.5  License issued after a revocation or automatic termination.  A person whose license has been revoked, or automatically terminated in accordance with section 467-18(e), may apply for a license as a new applicant after the revocation or termination period and, if applicable, after repayment to the real estate recovery fund and compliance with all the terms of the commission's final order.  Any person who was previously licensed as a real estate broker shall apply as a real estate salesperson.  Any person who was previously licensed as a real estate salesperson shall apply as a real estate salesperson.  A new applicant refused licensure as a real estate broker pursuant to this section shall not be entitled to a hearing on that refusal. [L 1986, c 312, §1; am L 1989, c 217, §2; am L 1994, c 100, §10]



§467-16 - Real estate recovery fund; use of fund; fees.

§467-16  Real estate recovery fund; use of fund; fees.  (a)  The commission shall establish and maintain a trust fund which shall be known as the real estate recovery fund from which any person aggrieved by an act, representation, transaction, or conduct of a duly licensed real estate broker, or real estate salesperson, upon the grounds of fraud, misrepresentation, or deceit, may recover upon the commission's settlement of a claim or by order of the circuit court or district court of the county where the violation occurred, an amount of not more than $25,000 per transaction for damages sustained by the fraud, misrepresentation, or deceit, including court costs and fees as set by law, and reasonable attorney fees as determined by the court.

(b)  When any person makes application for an original license to practice as a real estate broker or salesperson the person shall pay, in addition to the person's original license fee, a real estate recovery fund fee as provided in rules adopted by the director of commerce and consumer affairs pursuant to chapter 91 for deposit in the real estate recovery fund.  If the commission does not issue the license, this fee shall be returned to the applicant.

(c)  The commission, as the trustee of the real estate recovery fund, shall be authorized to expend the funds to:

(1)  Retain private legal counsel to represent the commission in any action involving or which may result in payment from the real estate recovery fund;

(2)  Retain a certified public accountant for accounting and auditing of the real estate recovery fund;

(3)  Employ necessary personnel, not subject to chapter 76, to assist the commission in exercising its powers and duties with respect to the real estate recovery fund; and

(4)  Retain a consultant to recover and collect any payments from the real estate recovery fund plus interest from the judgment debtor. [L 1967, c 187, pt of §1; HRS §467-16; am L 1972, c 51, §1; am L 1973, c 142, §2; am L 1976, c 143, §1; am L 1983, c 116, §5; gen ch 1985; am L 1987, c 208, §2; am L 1988, c 145, §3; am L 1995, c 241, §8; am L 2000, c 253, §150]

Rules of Court

Applicability of Hawaii Rules of Civil Procedure, with respect to §§467-16 to 467-25, see HRCP rule 81(b)(12).

Case Notes

Appellants' contention that phrase "damages sustained", as used in this section, includes punitive damages was erroneous.  76 H. 39, 868 P.2d 457.

"Any person aggrieved" means any person-claimant involved in one transaction.  4 H. App. 552, 670 P.2d 459.



§467-17 - Additional payments to fund.

§467-17  Additional payments to fund.  (a)  If the balance remaining in the real estate recovery fund is less than $350,000, the department of commerce and consumer affairs shall assess every real estate licensee an additional payment to the recovery fund as provided in rules adopted by the director of commerce and consumer affairs pursuant to chapter 91 for deposit in the real estate recovery fund.

(b)  The failure of the licensee to pay the assessment within sixty days from the date of assessment shall constitute a forfeiture of the license.  The commission may impose other penalties or requirements as a condition to restoration of the license. [L 1967, c 187, pt of §1; HRS §467-17; am L 1983, c 116, §6; am L 1988, c 145, §4]



§467-18 - Statute of limitation; recovery from fund.

§467-18  Statute of limitation; recovery from fund.  (a)  No action for a judgment that subsequently results in an order for collection from the real estate recovery fund shall be started later than two years from the accrual of the cause of action thereon.  When any aggrieved person commences action for a judgment that may result in collection from the real estate recovery fund, the aggrieved person shall notify the commission in writing to this effect at the time of the commencement of the action and shall submit prescribed documents.  The commission may intervene in and defend any such action.

(b)  When any aggrieved person recovers a valid judgment in any circuit or district court where the violation occurred against any real estate broker, or real estate salesperson, upon the grounds of fraud, misrepresentation, or deceit, which occurred on or after January 1, 1968, the aggrieved person may, upon the termination of all proceedings, including reviews and appeals in connection with the judgment, file a verified claim in the court in which the judgment was entered and, upon ten days written notice to the commission, may apply to the court for an order directing payment out of the real estate recovery fund, of the amount unpaid upon the judgment, subject to the limitations stated in this section.  For any cause of action occurring prior to January 1, 1968, the aggrieved person must proceed against the existing bond covering the license which was in force prior to the establishment of the real estate recovery fund.

(c)  The court shall proceed upon the application in a summary manner and, upon the hearing thereof, the aggrieved person shall be required to show:

(1)  The person is not a spouse of debtor, or the personal representative of such spouse;

(2)  The person has complied with all the requirements of this section;

(3)  The person has obtained a judgment as set out in subsection (b) of this section, stating the amount thereof and the amount owing thereon at the date of the application;

(4)  The person has made all reasonable searches and inquiries to ascertain whether the judgment debtor is possessed of real or personal property or other assets, liable to be sold or applied in satisfaction of the judgment;

(5)  That by such search the person has discovered no personal or real property or other assets liable to be sold or applied, or that the person has discovered certain of them, describing them, owned by the judgment debtor and liable to be so applied, and that the person has taken all necessary action and proceedings for the realization thereof, and that the amount thereby realized was insufficient to satisfy the judgment, stating the amount so realized and the balance remaining due on the judgment after application of the amount realized; and

(6)  That where the real estate broker or real estate salesperson is a debtor in a bankruptcy proceeding, the aggrieved person has obtained an order from the bankruptcy court declaring the judgment against the real estate broker or real estate salesperson to be non-dischargeable.

(d)  The court shall make an order directed to the commission requiring payment from the real estate recovery fund of whatever sum it finds to be payable upon the claim, pursuant to and in accordance with the limitations contained in this section, if the court is satisfied, upon the hearing, of the truth of all matters required to be shown by the aggrieved person by subsection (c) of this section and that the aggrieved person has fully pursued and exhausted all remedies available to the person for recovering the amount awarded by the judgment of the court.

(e)  Should the commission pay from the real estate recovery fund any amount in settlement of a claim or toward satisfaction of a judgment against a licensed real estate broker or real estate salesperson, the license of the real estate broker or real estate salesperson shall be automatically terminated upon the issuance of a court order authorizing payment from the real estate recovery fund.  No real estate broker or real estate salesperson shall be eligible to receive a new license until the expiration of at least five years from the effective date of the termination of the license and until the terminated real estate broker or real estate salesperson has repaid in full, plus interest at the rate provided for in section 478-3, the amount paid from the real estate recovery fund on the terminated real estate broker's or real estate salesperson's account.

(f)  If, at any time, the money deposited in the real estate recovery fund is insufficient to satisfy any duly authorized claim or portion thereof, the commission, shall, when sufficient money has been deposited in the real estate recovery fund, satisfy such unpaid claims or portions thereof, in the order that such claims or portions thereof were originally filed, plus accumulated interest at the rate of six per cent a year. [L 1967, c 187, pt of §1; HRS §467-18; am L 1972, c 51, §1b; am L 1984, c 68, §1; gen ch 1985; am L 1987, c 283, §37; am L 1989, c 203, §3 and c 217, §2; am L 1994, c 100, §11; am L 1999, c 240, §8]

Case Notes

Where pending claims exceed available funds, funds may be distributed pro rata to claimants.  68 H. 550, 722 P.2d 460.

Aggrieved party must notify the commission at the time the action is commenced.  70 H. 536, 777 P.2d 709.

Second complaint was timely; where appellants failed to notify real estate commission of dismissal of first complaint and of filing of second complaint, any technical non-compliance by appellants with the statutory requirements of subsection (a) constituted harmless error.   76 H. 39, 868 P.2d 457.

Appeal of denial of post-judgment motion for order directing payment of judgment out of fund dismissed for lack of appellate jurisdiction as circuit court's jurisdiction in case had not ceased; amended default judgment was not final judgment where claims were still pending or unresolved against some defendants.  80 H. 270 (App.), 909 P.2d 598.



§467-19 - Management of fund.

§467-19  Management of fund.  (a)  The sums received by the real estate commission for deposit in the real estate recovery fund shall be held by the commission in trust for carrying out the purpose of the real estate recovery fund.  The real estate commission, as the trustee of the recovery fund, shall be authorized to expend the funds to retain private legal counsel to represent the commission in any action involving the real estate recovery fund.  These funds may be invested and reinvested in the same manner as funds of the state employees retirement system, and the interest from these investments shall be deposited to the credit of the real estate education fund, and which shall be available to the commission for educational purposes, which is hereby created.  The real estate commission, as trustee of the real estate education fund, may invest and reinvest the real estate education fund in the same manner as funds of the state employees retirement system.  The commission for investment purposes, may combine the real estate education and recovery funds and invest and reinvest the combined funds in the same manner as funds of the state employees retirement system.  The commission shall keep separate accounting records for the two funds.

(b)  Educational purposes as used in subsection (a) shall include those purposes to promote the advancement of education and research in the field of real estate for the benefit of the public and those licensed under the provisions of this chapter and the improvement and more efficient administration of the real estate industry.  The commission, in its discretion, may use any and all moneys in the real estate education fund consistent with the above.  The commission and the director of commerce and consumer affairs may also use moneys in the education fund to employ necessary personnel, not subject to chapter 76, to fully effectuate subsection (b) and carry out its purpose. [L 1967, c 187, pt of §1; HRS §467-19; am L 1974, c 60, §1; am L 1982, c 270, §4; am L 1987, c 178, §1; am L 2000, c 253, §150]



§467-20 - False statement.

§467-20  False statement.  It shall be unlawful for any person or the person's agent to testify before or file with the commission, or the testing service agency designated by the commission, any notice, statement, or other document required under this chapter, that is false or untrue or contains any material misstatement of fact, or contains forgery.  In addition to any sanctions or remedies as provided in this chapter, any violation of this section shall constitute a misdemeanor punishable pursuant to section 706-640 or 706-663, or both, and not pursuant to section 467-26. [L 1967, c 187, pt of §1; HRS §467-20; gen ch 1985; am L 1989, c 203, §4; am L 1994, c 100, §12]



§467-21 - The real estate commission has standing in court.

§467-21  The real estate commission has standing in court.  When the real estate commission receives notice, as provided in section 467-18(a), the commission may enter an appearance, file an answer, appear at the court hearing, defend the action, or take whatever other action it deems appropriate on behalf and in the name of the defendant, and take recourse through any appropriate method of review on behalf of, and in the name of, the defendant.  The commission or its legal representative shall be served with all pleadings in an action which may result in a recovery from the real estate recovery fund.

Settlement of any claim against the real estate recovery fund may be made only with the agreement of a majority of the commission that settlement is in the best interest of the real estate recovery fund. [L 1967, c 187, pt of §1; HRS §467-21; am L 1972, c 51, §1c; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 1984, c 121, §2]



§467-22 - Subrogation of rights.

§467-22  Subrogation of rights.  When, upon the order of the court, or upon the commission's settlement of a claim, the real estate commission has paid from the real estate recovery fund any sum to the judgment creditor, the commission shall be subrogated to all of the rights of the judgment creditor and the judgment creditor shall assign all the creditor's right, title, and interest in the judgment or settlement to the commission and any amount and interest so recovered by the commission on the judgment or settlement shall be deposited to the fund. [L 1967, c 187, pt of §1; HRS §467-22; gen ch 1985; am L 1987, c 208, §1]



§467-23 - Waiver of rights.

§467-23  Waiver of rights.  The failure of an aggrieved person to comply with this chapter relating to the real estate recovery fund shall constitute a waiver of any rights hereunder. [L 1967, c 187, pt of §1; HRS §467-23]



§467-24 - Maximum liability.

§467-24  Maximum liability.  Notwithstanding any other provision, the liability of the real estate recovery fund shall not exceed $50,000 for any one licensee. [L 1967, c 187, pt of §1; HRS §467-24; am L 1977, c 197, §2; am L 1983, c 116, §7]

Case Notes

Change in maximum liability of recovery fund did not apply to cases where cause of action accrued before change took effect.  64 H. 74, 636 P.2d 1344.



§467-25 - Disciplinary action against licensee.

§467-25  Disciplinary action against licensee.  Nothing contained herein shall limit the authority of the real estate commission to take disciplinary action against any licensee for a violation of this chapter, or the rules and regulations of the commission; nor shall the repayment in full of all obligations to the real estate recovery fund by any licensee nullify or modify the effect of any other disciplinary proceeding brought pursuant to this chapter. [L 1967, c 187, pt of §1; HRS §467-25]



§467-25.5 - Registration of schools, instructors; fees.

§467-25.5  Registration of schools, instructors; fees.  (a)  Schools.  Any person may apply to the real estate commission for a certificate of registration as a real estate school upon the payment to the department of commerce and consumer affairs of an initial registration fee and thereafter a biennial registration fee.  No school shall be granted a certificate of registration unless it maintains a sufficient number of registered instructors, requires a course of training of not less than that required by section 467-8, and meets other requirements as provided in rules adopted by the commission.

(b)  Instructors.  The commission shall issue a certificate of registration as instructor to any person who meets its requirements and pays the proper fee.

(c)  The fees, including a nonrefundable processing fee, for a certificate of registration and renewal thereof for schools and instructors shall be as provided in rules adopted by the director of commerce and consumer affairs pursuant to chapter 91.

(d)  Examination fee for instructors requesting to be certified if and when required shall be as provided in rules adopted by the director of commerce and consumer affairs pursuant to chapter 91.

(e)  In the event a certificate of registration is forfeited, the certificate of registration may be reinstated upon payment of the renewal fee that is immediately due and owing, past due renewal fees, and penalty fees as provided in rules adopted by the director of commerce and consumer affairs pursuant to chapter 91.

(f)  The commission shall adopt rules it deems proper to fully effectuate this section.  The adoption of rules shall include, but not be limited to:

(1)  Requirements for registration as a real estate school and as an instructor;

(2)  Requirements for a certificate of registration renewal for a real estate school and an instructor; and

(3)  Reinstatement requirements for a forfeited certificate of registration for a real estate school and an instructor.

(g)  The biennial renewal fee shall be paid to the department of commerce and consumer affairs on or before December 31 of every even-numbered year.  Failure, neglect, or refusal of a holder of any duly issued certificate of registration to pay the biennial renewal fee shall constitute a forfeiture of the certificate of registration.  The certificate of registration may be reinstated upon written application therefor, payment to the department of the sum specified in subsection (e), and satisfaction of other requirements for reinstatement of a certificate of registration as provided in rules adopted by the commission. [L 1973, c 150, §1; am L 1988, c 145, §5; am L 1990, c 237, §2]



§467-26 - Penalty.

§467-26  Penalty.  Any person violating this chapter shall be fined not more than $5,000 for each violation. [L 1933, c 140, §13; RL 1935, §7321; RL 1945, §7742; RL 1955, §170-14; HRS §467-26; am L 1984, c 263, §3; am L 1995, c 241, §9]



§467-30 - Registration, bonding, and other requirements for condominium hotel operators.

§467-30  Registration, bonding, and other requirements for condominium hotel operators.  (a)  As used in this section, "condominium hotel" includes those apartments or units in a project as defined in section 514A-3 or 514B-3 and subject to chapter 514A or 514B, which are used to provide transient lodging for periods of less than thirty days.

(b)  All condominium hotel operators shall register with the commission as a sole proprietor, partnership, limited liability company, or corporation and shall:

(l)   Register by submitting a completed commission application form with the commission requested information, receive commission approval prior to conducting condominium hotel activity, and re-register on or before the commission prescribed deadline prior to the registration expiration date.  The registration and re-registration shall expire on December 31 of an even-numbered year.  Registration information shall include but not be limited to the number of apartments or units managed for others as well as the number of apartments or units owned by the condominium hotel operator.  Any operator failing to register with the commission shall be subject to a fine not exceeding an amount equal to $25 multiplied by the aggregate number of apartments or units being utilized as a condominium hotel.  Each month or fraction of a month of noncompliance shall be deemed a new and separate violation;

(2)  Obtain and keep current a fidelity bond from an insurance company authorized to issue fidelity bonds by the insurance division of the department of commerce and consumer affairs.  The fidelity bond shall be in an amount equal to $500 multiplied by the aggregate number of apartments or units in the condominium hotel operation; provided that the minimum amount of the fidelity bond required by this paragraph shall not be less than $20,000 nor greater than $100,000.  The aggregate number of apartments or units excludes the number of apartments or units owned by the condominium hotel operator either as a sole proprietor, partnership, limited liability company, or corporation or those apartments or units included in a registered time share plan managed by a registered time share plan manager.  The fidelity bond shall cover all of the condominium hotel operator's employees handling or having custody and control of either the condominium hotel operator's or the apartment or unit owner's funds, or both. Upon request by the commission, the condominium hotel operator shall provide evidence of a current fidelity bond or a certification statement from an insurance representative of an insurance company authorized by the insurance division of the department of commerce and consumer affairs certifying that the fidelity bond is in effect and meets the requirements of this section and the rules adopted by the commission.  The commission may adopt rules establishing conditions and terms by which it may grant a bond alternative or permit deductibles.  No condominium hotel operator shall be exempt from the fidelity bond requirement; and

(3)  Pay an application fee and an initial registration or a re-registration fee as provided in rules adopted by the director of commerce and consumer affairs pursuant to chapter 91, which fees shall be deposited with the director of commerce and consumer affairs to the credit of the compliance resolution fund established pursuant to section 26-9(o);

provided that this section shall not apply to persons who are subject to section 467-2.

(c)  In the course of operating a condominium hotel, neither a real estate broker license nor a real estate salesperson license shall be required of those employees of a condominium hotel operator who only perform or facilitate the delivery of customary hotel services.

(d)  All employees handling or having custody or control of the funds received by the condominium hotel operator shall be covered by a fidelity bond.  The fidelity bond shall protect the condominium hotel operator against fraudulent or dishonest acts by the employees of the condominium hotel operator.

(e)  As used in this section, "operating a condominium hotel" includes the management of the apartments or units in a condominium project for purposes of providing transient lodging, and includes the renting or leasing of condominium apartments or units directly or indirectly from the apartment or unit owners for purposes of providing transient lodging.  The condominium hotel operator shall provide a written contract to the owner or owners of each apartment or unit under the condominium hotel operation, expressing the exact agreements of each party including all financial and accounting obligations, and the notification requirements of subsection (g).

(f)  A condominium hotel operator shall operate in condominium projects specifically authorized for transient lodgings by county zoning and regulations and specifically permitted by the condominium project's declaration and bylaws.

(g)  The registered condominium hotel operator:

(1)  Shall not provide or offer lodgings thirty days or longer;

(2)  Shall not be licensed as a real estate broker or a real estate salesperson;

(3)  Shall not conduct any other activities contained in the definition of the term "real estate broker";

(4)  Shall appoint an employee or principal to have direct management and responsibility over condominium hotel operations; and

(5)  Shall provide evidence of written notification to all representing apartment or unit owners of the provisions of this section including the nonapplicability of the real estate recovery fund.

(h)  Any condominium hotel operator aggrieved by the fraudulent or dishonest acts of an employee shall act promptly and diligently to recover from the fidelity bond required by this section.  The condominium hotel operator shall apply all proceeds received from the fidelity bond against all losses incurred by apartment or unit owners due to fraudulent or dishonest acts by employees.  If more than one apartment or unit owner suffers a loss, the condominium hotel operator shall divide the proceeds among the owners in proportion to each owner's loss.

(i)  All persons handling or having custody and control of either the condominium hotel operator's or the apartment or unit owner's funds shall be either employees of the condominium hotel operator or principals of the condominium hotel operator.

(j)  The registration and fidelity bond requirements of this section shall not apply to active real estate brokers, in compliance with and licensed under this chapter, conducting condominium hotel activity. [L 1985, c 141, §1; am L 1987, c 276, §1; am L 1988, c 145, §6 as superseded by c 225, §1; am L 1989, c 144, §1; am L 1990, c 41, §2; am L 1991, c 155, §5; am L 1994, c 100, §13; am L 1995, c 241, §10; am L 1997, c 45, §2 and c 232, §10; am L 1999, c 240, §9; am L 2001, c 245, §2; am L 2004, c 164, §15; am L 2007, c 244, §4; am L 2008, c 28, §27]



§467-31 - REPEALED.

§467-31  REPEALED.  L 1994, c 214, §3.






CHAPTER 467A - RENTAL AGENCIES

CHAPTER 467A

RENTAL AGENCIES

REPEALED.  L 1977, c 70, §2.



CHAPTER 467B - SOLICITATION OF FUNDS FROM THE PUBLIC

§467B-1 - Definitions.

§467B-1  Definitions.  As used in this chapter, unless the context otherwise requires:

"Charitable organization" means:

(1)  Any person determined by the Internal Revenue Service to be a tax exempt organization pursuant to section 501(c)(3) of the Internal Revenue Code of 1986, as amended; or

(2)  Any person who is or holds itself out to be established for any benevolent, educational, philanthropic, humane, scientific, patriotic, social welfare or advocacy, public health, environmental conservation, civic, or other eleemosynary purpose, or any person who in any manner employs a charitable appeal as the basis of any solicitation or an appeal that has a tendency to suggest there is a charitable purpose to the solicitation.  The term includes each county or other local division of the charitable organization within this State, if the division has the authority and discretion to disburse funds or property otherwise than by transfer to any parent organization.  The term does not include any federal, state, or county agency, or political parties and candidates for federal, state, or county office required to file financial information with federal or state election authorities or commissions.

"Charitable purpose" means:

(1)  Any purpose described in section 501(c)(3) of the Internal Revenue Code of 1986, as amended; or

(2)  Any benevolent, educational, philanthropic, humane, scientific, patriotic, social welfare or advocacy, public health, environmental conservation, civic, or other eleemosynary objective.

"Charitable sales promotion" means an advertising or sales campaign, conducted by a commercial co-venturer, that represents that the purchase or use of goods or services offered by the commercial co-venturer will benefit, in whole or in part, a charitable organization or charitable purpose.

"Commercial co-venturer" means a person who, for profit, is regularly and primarily engaged in trade or commerce other than in connection with soliciting for charitable organizations or charitable purposes, and who conducts charitable sales promotions.

"Contribution" means the promise or grant of any money or property of any kind or value, including the promise to pay, except payments by members of a charitable organization for membership fees, dues, fines, or assessments, or for services rendered to individual members, if membership in the charitable organization confers a bona fide right, privilege, professional standing, honor, or other direct benefit, other than the right to vote, elect officers, or hold offices, and except money or property received from any governmental authority, or a grant or subsidy from any organization exempt from taxation under section 501(c)(3) of the Internal Revenue Code.

"Department" means the department of the attorney general.

"Director."  DELETED.

"Fundraising costs" means those costs incurred in inducing others to make contributions to a charitable organization for which the contributors will receive no direct economic benefit.  The term generally includes but is not limited to salaries, rent, the costs of acquiring and maintaining mailing lists, printing, mailing, and all direct and indirect costs of soliciting, as well as the cost of unsolicited merchandise sent to encourage contributions.  The term does not include the direct cost of merchandise or goods sold or the direct cost of fundraising dinners, bazaars, shows, circuses, banquets, dinners, theater parties, or any other form of benefit performances.

"Gross receipts" means the total amount of money, contributions, and revenue of any kind received by the charitable organization from all sources, without subtracting any costs or expenses.

"Gross revenue" means income of any kind from all sources, including all amounts received as the result of any solicitation by a professional solicitor.

"Membership" means membership in a charitable organization that provides services and confers a bona fide right, privilege, professional standing, honor or other direct benefit upon its members, in addition to the right to vote, elect officers or hold offices, upon the payment of fees, dues, assessments, etc.  The term does not include those persons who are granted a membership upon making a contribution as a result of solicitation.

"Owner" means any person who has a direct or indirect interest in any professional fundraising counsel or professional solicitor.

"Parent organization" means that part of a charitable organization that coordinates, supervises, or exercises control over policy, fund raising, and expenditures, or assists or advises one or more related foundations, supporting organizations, chapters, branches, or affiliates of such organization in this State.

"Percentage compensation" means any compensation, commission, bonus, award, or remuneration, whether direct, indirect, or otherwise, that is calculated by means of a formula, process, evaluation, or other mechanism that considers the amount of funds to be raised or received.

"Person" means an individual, corporation, limited liability company, association, partnership, trust, foundation, and any other entity, however styled.

"Professional fund-raising counsel" or "professional fundraising counsel" means any person who, for compensation, plans, conducts, manages, advises, consults, or prepares material for, or with respect to, the solicitation of contributions in this State for a charitable organization, but who actually solicits no contributions as a part of the person's services, and who does not employ, procure, or engage any compensated person to solicit contributions.  The term shall not include a bona fide volunteer, salaried officer, or employee of a charitable organization.

"Professional solicitor" means any person who, for a financial or other consideration, solicits contributions in this State for a charitable organization, or any person with whom the professional solicitor independently contracts to solicit for contributions.  A person who is otherwise a professional fundraising counsel shall be deemed a professional solicitor if the person's compensation is related to the amount of contributions received.  The term does not include a bona fide volunteer.  The term includes a salaried officer or employee of a charitable organization if the salaried officer or employee of the charitable organization receives percentage compensation.  The term does not include an attorney, investment counselor or advisor, financial advisor, or banker, or other person who:

(1)  Advises another person to make a contribution to a charitable organization as part of the person's employment; and

(2)  Does not receive compensation from the charitable organization for that advice.

"Solicit" and "solicitation" mean a request directly or indirectly for money, credit, property, financial assistance, or thing of value on the plea or representation that the money, credit, property, financial assistance, or thing of value, or any portion thereof, will be used for a charitable purpose or to benefit a charitable organization.  These terms shall include the following:

(1)  Any oral or written request.

(2)  The making of any announcement to any organization for the purpose of further dissemination, including announcements to the press, over the radio or television, or by telephone, telegraph, or facsimile, concerning an appeal or campaign by or for any charitable organization or purpose.

(3)  The distribution, circulation, posting, or publishing of any handbill, written advertisement, or other publication that directly or by implication seeks to obtain public support.

(4)  Where the sale or offer or attempted sale, of any advertisement, advertising space, book, card, tag, coupon, device, magazine, membership, merchandise, subscription, flower, ticket, candy, cookies, or other tangible item in connection with which any appeal is made for any charitable organization or purpose; or where the name of any charitable organization is used or referred to in any appeal as an inducement or reason for making any sale; or where in connection with any sale, any statement is made that the whole or any part of the proceeds from any sale will be used for any charitable purpose or to benefit any charitable organization.

(5)  A request made through the use of receptacles for contributions such as honor boxes, vending machines, wishing wells, contribution boxes, and novelty machines, where a charitable appeal is used or referred to or implied as an inducement or reason to contribute.

A solicitation occurs whether or not the person making the solicitation receives any contribution. [L 1969, c 167, pt of §1; am L 1982, c 204, §8; am L 1983, c 124, §17; gen ch 1985; am L 1990, c 129, §3; am L 1993, c 206, §2; am L 2004, c 93, §3; am L 2006, c 168, §2; am L 2008, c 174, §3]



§467B-1.5 - Professional solicitors; required disclosures.

[§467B-1.5]  Professional solicitors; required disclosures.  A professional solicitor who makes an oral solicitation by telephone, door-to-door, or otherwise shall furnish to each contributor, prior to collecting or attempting to collect any contribution, a written confirmation of the expected contribution, containing the following information clearly and conspicuously:

(1)  The full legal name, address, and telephone number of the individual professional solicitor who directly communicated with the contributor; and

(2)  A disclosure that the contribution is not tax-deductible, if applicable, or, if the professional solicitor maintains that the contribution is tax-deductible in whole or in part, the portion of the contribution that the professional solicitor maintains is tax-deductible. [L 2006, c 168, §1]



§467B-2 - REPEALED.

§467B-2  REPEALED.  L 1996, c 120, §2.



§467B-2.1 - Registration of charitable organizations.

[§467B-2.1]  Registration of charitable organizations.  (a)  Every public benefit corporation domiciled in Hawaii and every charitable organization not exempted by section 467B-11.5 shall register with the department prior to conducting any solicitation or prior to having any solicitation conducted on its behalf by others.  Two authorized officers of the charitable organization shall sign the registration form and shall certify that the statements therein are true and correct to the best of their knowledge subject to penalties imposed by section 710-1063.  A consolidated application for registration may, at the option of the charitable organization, be submitted by a parent organization for itself and any or all of its related foundations, supporting organizations, chapters, branches, or affiliates in this State.

(b)  The attorney general may make available a registration form to assist in the registration by charitable organizations that must register in other states and shall designate the uniform registration statement developed by the National Association of State Charity Officials be used as the registration form under this section.

(c)  The attorney general may require that registration forms be filed with the department electronically and may require the use of electronic signatures. [L 2008, c 174, pt of §2]



§467B-2.5 - Professional solicitor financial reports; contribution account.

§467B-2.5  Professional solicitor financial reports; contribution account.  (a)  Within ninety days after a solicitation campaign or event has been completed and on the anniversary of the commencement of a solicitation campaign lasting more than one year, a professional solicitor shall file with the attorney general a financial report for the campaign, including gross revenue and an itemization of all expenses incurred on a form prescribed by the attorney general.  This report shall be signed under penalty provided by section 710-1063 by the authorized contracting agent for the professional solicitor and two authorized officials of the charitable organization and shall report gross revenue from Hawaii donors and national gross revenue from a solicitation activity or campaign.  A professional solicitor shall maintain during each solicitation campaign and for not less than three years after the completion of that campaign the following records, which shall be available for inspection upon demand by the attorney general:

(1)  The date and amount of each contribution received and the name and address of each contributor;

(2)  The name and residence of each employee, agent, or other person involved in the solicitation;

(3)  Records of all revenue received and expenses incurred in the course of the solicitation campaign; and

(4)  The location and account number of each bank or other financial institution account in which the professional solicitor has deposited revenue from the solicitation campaign.

(b)  Any material change in any information filed with the attorney general pursuant to this section shall be reported in writing by the professional solicitor to the attorney general not more than seven days after the change occurs.

(c)  Each contribution in the control or custody of the professional solicitor, in its entirety and within five days of its receipt, shall be deposited in an account at a bank or other federally insured financial institution, which shall be in the name of the charitable organization.  The charitable organization shall maintain and administer the account and shall have sole control of all withdrawals. [L 2004, c 93, pt of §1; am L 2006, c 168, §3; am L 2008, c 174, §4]



§467B-3 - Reciprocal agreements.

§467B-3  Reciprocal agreements.  The attorney general may enter into a reciprocal agreement with the appropriate authority of another state for the purpose of exchanging information with respect to charitable organizations, professional fundraising counsel, and professional solicitors. [L 1969, c 167, pt of §1; am L 1993, c 206, §4; am L 1996, c 120, §1; am L 2004, c 93, §4]



§467B-4 - REPEALED July 1, 1994.

§467B-4  REPEALED July 1, 1994.  L 1993, c 206, §15.



§467B-5 - Records to be kept.

§467B-5  Records to be kept.  (a)  Every charitable organization, professional fundraising counsel, and professional solicitor subject to this chapter shall keep true and accurate records as to its activities in a form that will accurately provide support for the information required by this chapter.  Upon demand, the records shall be made available to the attorney general for inspection.  Except as provided in subsection (b), records shall be retained for a period of not less than five years.

(b)  If a professional solicitor sells tickets to an event and represents that tickets will be donated for use by another, the professional solicitor, for not less than three years after the completion of such event, shall maintain the following records, which shall be available for inspection upon demand by the attorney general:

(1)  The number of tickets purchased and donated by each contributor; and

(2)  The name and address of all organizations receiving donated tickets for use by others, including the number of tickets received by each organization. [L 1969, c 167, pt of §1; am L 1971, c 162, §3; am L 1990, c 129, §4; am L 1993, c 206, §5; am L 2004, c 93, §5]



§467B-5.5 - Commercial co-venturer's charitable sales promotions.

§467B-5.5  Commercial co-venturer's charitable sales promotions.  (a)  All charitable sales promotions by a commercial co-venturer shall disclose the name of the commercial co- venturer.

(b)  Prior to the commencement of any charitable sales promotion in this State conducted by a commercial co-venturer using the name of a charitable organization, the commercial co-venturer shall obtain the written consent of the charitable organization whose name will be used during the charitable sales promotion.  The commercial co-venturer shall file a copy of the written consent with the department not less than ten days prior to the commencement of the charitable sales promotion within this State.  An authorized representative of the charitable organization and the commercial co-venturer shall sign the written consent, and the terms of the written consent shall include the following:

(1)  The goods or services to be offered to the public;

(2)  The geographic area where, and the starting and final date when, the offering is to be made;

(3)  The manner in which the name of the charitable organization is to be used, including any representation to be made to the public as to the amount or per cent per unit of goods or services purchased or used that is to benefit the charitable organization;

(4)  A provision for a final accounting on a per unit basis to be given by the commercial co-venturer to the charitable organization and the date when it is to be made; and

(5)  The date when and the manner in which the benefit is to be conferred on the charitable organization.

(c)  A final accounting for each charitable sales promotion shall be prepared by the commercial co-venturer following the completion of the promotion.  A copy of the final accounting shall be provided to the attorney general not more than twenty days after the copy is requested by the attorney general.  A copy of the final accounting shall be provided to the charitable organization not more than twenty days after the copy is requested by the charitable organization.  The final accounting shall be kept by the commercial co-venturer for a period of three years, unless the commercial co-venturer and the charitable organization mutually agree that the accounting should be kept by the charitable organization instead of the commercial co-venturer. [L 1993, c 206, pt of §1; am L 2004, c 93, §6; am L 2008, c 174, §5]



§467B-6 - REPEALED.

§467B-6  REPEALED.  L 2004, c 93, §§14, 19.



§467B-6.5 - Annual financial reports; fiscal records and fees.

[§467B-6.5]  Annual financial reports; fiscal records and fees.  (a)  Every charitable organization required to register pursuant to section 467B-2.1 shall annually file with the department a report for its most recently completed fiscal year.  The report shall include a financial statement and other information as the department may require.  The charitable organization shall file the report not more than eight months following the close of its fiscal year on or before the date the organization files a Form 990 or 990EZ with the Internal Revenue Service.  The report shall be accompanied by a filing fee as prescribed by subsection (d) and shall be signed by two authorized officers of the organization, one of whom shall be the chief fiscal officer of the organization.  These officers shall certify that the report is true and correct to the best of their knowledge.  The department shall prescribe the form of the report and shall prescribe standards for its completion.  The department shall accept, under such conditions as the attorney general may prescribe, a copy or duplicate original of financial statements, reports, or returns filed by the charitable organization with the Internal Revenue Service or another state having requirements similar to the provisions of this section; provided that the attorney general may prescribe the form of the annual financial report for charitable organizations that file the Form 990N with the Internal Revenue Service.

(b)  A charitable organization with gross revenue in excess of $500,000 in the year covered by the report shall include with its annual financial report, an audit report prepared by a certified public accountant; provided that any charitable organization shall include with its annual financial report an audit report prepared by a certified public accountant as a result of a requirement imposed by a governmental authority or a third party.  For purpose of this subsection, "gross revenue" does not include grants or fees from government agencies or revenue derived from funds held in trust for the benefit of the organization.

(c)  The department, upon written request and for good cause shown, may grant an extension of time, not to exceed three months, for the filing of the report.

(d)  Each charitable organization filing a report required by this section shall pay a filing fee to the department, based on the total amount of its income and receipts during the time covered by the report at the close of the calendar or fiscal year adopted by the charitable organization as follows:

(1)  $10, if less than $25,000;

(2)  $25, if $25,000 but less than $50,000;

(3)  $50, if $50,000 but less than $100,000;

(4)  $100, if $100,000 but less than $250,000;

(5)  $150, if $250,000 but less than $500,000;

(6)  $200, if $500,000 but less than $1,000,000;

(7)  $300, if $1,000,000 but less than $2,000,000;

(8)  $500, if $2,000,000 but less than $5,000,000; or

(9)  $750, if $5,000,000 or more.

(e)  If a return or report required under this section is not filed, taking into account any extension of time for filing, unless it is shown that the failure is due to reasonable cause, a fine of $20 shall be imposed for each day during which the violation continues; provided that the total amount imposed under this subsection shall not exceed $1,000.  Returns and reports submitted without the proper filing fee shall not be accepted for filing.

(f)  Every charitable organization subject to [section] 467B-2.1 and [this section] shall keep true fiscal records that shall be available to the department for inspection upon request.  The organization shall retain the records for no less than three years after the end of the fiscal year to which they relate. [L 2008, c 174, pt of §2]

Note

L 2008, c 174, §13(2) provides:

"(2)  Any charitable organization required to register under

this Act shall file the annual financial report with

the attorney general as provided in section

[467B-6.5(a)], Hawaii Revised Statutes, no later

than eight months following the close of its 2008

taxable year, together with the fees prescribed by

section [467B-6.5(d)], Hawaii Revised Statutes."



§467B-7 - REPEALED.

§467B-7  REPEALED.  L 1985, c 260, §2.



§467B-8 - Information filed to become public records.

§467B-8  Information filed to become public records.  Statements, reports, professional fundraising counsel contracts or professional solicitor contracts, and all other documents and information required to be filed under this chapter or by the attorney general shall become government records in the department and be open to the general public for inspection pursuant to chapter 92F; provided that information in any registration statement concerning the residential addresses of any officer or director or that identifies a charitable organization's financial or banking accounts shall be confidential under chapter 92F. [L 1969, c 167, pt of §1; am L 1993, c 206, §7; am L 2004, c 93, §7; am L 2008, c 174, §6]



§467B-9 - Prohibited acts.

§467B-9  Prohibited acts.  (a)  No person, for the purpose of soliciting contributions from persons in the State, shall use the name of any other person except that of an officer, director, or trustee of the charitable organization by or for which contributions are solicited, without the written consent of the other persons.

A person shall be deemed to have used the name of another person for the purpose of soliciting contributions if the latter person's name is listed on any stationery, advertisement, brochure, or correspondence in or by which a contribution is solicited by or on behalf of a charitable organization or the latter person's name is listed or referred to in connection with a request for a contribution as one who has contributed to, sponsored, or endorsed the charitable organization or its activities.

(b)  No charitable organization, professional solicitor, or professional fundraising counsel soliciting contributions shall use a name, symbol, or statement so closely related or similar to that used by another charitable organization or governmental agency that the use thereof would tend to confuse or mislead the public.

(c)  No person, in connection with any solicitation or sale, shall misrepresent or mislead anyone by any manner, means, practice, or device whatsoever, to believe that the solicitation or sale is being conducted on behalf of a charitable organization or that the proceeds of the solicitation or sale will be used for charitable purposes, if that is not the fact.

(d)  No professional solicitor, and no agent, employee, independent contractor, or other person acting on behalf of the professional solicitor, shall solicit in the name of or on behalf of any charitable organization unless:

(1)  The professional solicitor has obtained the written authorization of two officers of the organization, which authorization shall bear the signature of the professional solicitor and the officers of the charitable organization and shall expressly state on its face the period for which it is valid, which shall not exceed one year from the date of issuance, and has filed a copy of the written authorization with the attorney general prior to the solicitation; and

(2)  The professional solicitor and any person who, for compensation, acts as an agent, employee, independent contractor, or otherwise on behalf of the professional solicitor carries a copy of the authorization while conducting solicitations, and exhibits it on request to persons solicited or police officers or agents of the department.

(e)  No charitable organization, professional fundraising counsel, or professional solicitor subject to this chapter shall use or exploit the fact of filing any statement, report, professional fundraising counsel contracts, or professional solicitor contracts or other documents or information required to be filed under this chapter or with the department so as to lead the public to believe that the filing in any manner constitutes an endorsement or approval by the State of the purposes or goals for the solicitation by the charitable organization, professional fundraising counsel, or professional solicitor; provided that the use of the following statement shall not be deemed a prohibited exploitation:  "Information regarding this organization has been filed with the State of Hawaii department of the attorney general.  Filing does not imply endorsement or approval of the organization or the public solicitation for contributions."

(f)  No person, while soliciting, shall impede or obstruct, with the intent to physically inconvenience the general public or any member thereof in any public place or in any place open to the public.

(g)  No person shall submit for filing on behalf of any charitable organization, professional fundraising counsel, or professional solicitor, any statement, financial statement, report, attachment, or other information to be filed with the department that contains information, statements, or omissions that are false or misleading.

(h)  No person shall solicit contributions from persons in the State or otherwise operate in the State as a charitable organization, an exempt charitable organization, professional fundraising counsel, professional solicitor, or commercial co-venturer unless the person has filed the information required by this chapter with the department in a timely manner.

(i)  No person shall aid, abet, or otherwise permit any persons to solicit contributions from persons in the State unless the person soliciting contributions has complied with the requirements of this chapter.

(j)  No person shall fail to file the information and registration statement, annual or financial reports, and other statements required by this chapter or fail to provide any information demanded by the attorney general pursuant to this chapter in a timely manner.

(k)  No person shall employ in any solicitation or collection of contributions for a charitable organization, any device, scheme, or artifice to defraud or obtain money or property by means of any false, deceptive, or misleading pretense, representation, or promise.

(l)  No person, in the course of any solicitation, shall represent that funds collected will be used for a particular charitable purpose, or particular charitable purposes, if the funds solicited are not used for the represented purposes.

(m)  No person shall receive compensation from a charitable organization for obtaining moneys or bequests for that charitable organization if that person has also received compensation for advising the donor to make the donation; provided that compensation may be received if the person obtains the written consent of the donor to receive compensation from the charitable organization.

(n)  No person shall act as a professional solicitor if the person, any officer, any person with a controlling interest therein, or any person the professional solicitor employs, engages, or procures to solicit for compensation, has been convicted by any federal or state court of any felony, or of any misdemeanor involving dishonesty or arising from the conduct of a solicitation for a charitable organization or purpose.

(o)  No charitable organization shall use the services of an unregistered professional solicitor or professional fundraising counsel. [L 1969, c 167, pt of §1; am L 1978, c 182, §3; am L 1982, c 204, §8; gen ch 1985; am L 1993, c 206, §8; am L 1994, c 35, §1; am L 1995, c 50, §1; am L 2004, c 93, §8; am L 2008, c 174, §7]



§467B-9.3 - Investigations; subpoenas; court orders.

[§467B-9.3]  Investigations; subpoenas; court orders.  (a)  The department, on its own motion or on complaint of any person, may conduct an investigation to determine whether any person has violated or is about to violate any provision of sections 467B-2.1, 467B-6.5, and 467B-9.

(b)  The attorney general or the attorney general's authorized representative may subpoena documentary material relating to any matter under investigation, issue subpoenas to any person involved in or who may have knowledge of any matter under investigation, administer an oath or affirmation to any person, and conduct hearings on any matter under investigation.

(c)  If any person fails to obey any subpoena issued by the department pursuant to this section, the department, after notice, may apply to the circuit court for the first circuit, State of Hawaii, for a hearing on the application, and after the hearing, the court may issue an order requiring the person to obey the subpoena or any part thereof, together with any other relief as may be appropriate.  Any disobedience of any order entered under this section by any court shall be punished as a contempt thereof. [L 2008, c 174, pt of §2]



§467B-9.5 - Financial statements.

§467B-9.5  Financial statements.  Whenever the attorney general has reasonable grounds to believe that any charitable organization, professional fundraising counsel, or professional solicitor has engaged in any act or practice constituting a violation of this chapter or any rule or order adopted or issued, the attorney general may require the charitable organization, professional fundraising counsel, or professional solicitor to submit to the department an audited financial statement prepared in accordance with generally accepted accounting principles by an independent certified public accountant, or as otherwise required by the attorney general. [L 1990, c 129, pt of §2; am L 1993, c 206, §9; am L 2004, c 93, §9]



§467B-9.6 - Enforcement.

§467B-9.6  Enforcement.  (a)  If any charitable organization, professional fundraising counsel, or professional solicitor fails to file any statement, report, or other information required to be filed under this chapter, the attorney general may demand that the charitable organization, the professional fundraising counsel, or the professional solicitor provide the statement, report, or other information not more than twenty days after demanded by the attorney general.  This demand may be mailed to the address on file with the department.

(b)  Whenever the attorney general has reason to believe that any charitable organization, professional fundraising counsel, professional solicitor, or other person is operating in violation of this chapter, the attorney general may investigate and bring an action in any court of this State to enjoin the charitable organization, professional fundraising counsel, professional solicitor, or other person from continuing the violation or doing any acts in furtherance thereof, and for any other relief that the court deems appropriate. [L 1993, c 206, pt of §1; am L 2004, c 93, §10]



§467B-9.7 - Administrative enforcement and penalties.

§467B-9.7  Administrative enforcement and penalties.  (a)  The attorney general may refuse to register or may revoke or suspend the registration of any charitable organization, professional fundraising counsel, or professional solicitor whenever the attorney general finds that a charitable organization, professional fundraising counsel, or professional solicitor, or an agent, servant, or employee thereof:

(1)  Has violated or is operating in violation of this chapter, the rules of the attorney general, or an order issued by the attorney general;

(2)  Has refused or failed, after notice, to produce any records of the organization or to disclose any information required to be disclosed under this chapter or the rules of the attorney general;

(3)  Has made a material false statement in an application, statement, or report required to be filed under this chapter; or

(4)  Has failed to file the financial report required by section 467B-2.5, or filed an incomplete financial report.

(b)  When the attorney general finds that the registration of any person may be refused, suspended, or revoked under the terms of subsection (a), the attorney general may:

(1)  Revoke a grant of exemption from any provisions of this chapter;

(2)  Issue an order directing that the person cease specified fundraising activities;

(3)  Impose an administrative fine not to exceed $1,000 for each act or omission that constitutes a violation of this chapter and an additional penalty, not to exceed $100, for each day during which the violation continues.  Registration shall be automatically suspended upon final affirmation of an administrative fine until the fine is paid or until the normal expiration date of the registration.  No registration shall be renewed until the fine is paid; or

(4)  Place the registrant on probation for any period of time and subject to any conditions as the attorney general may determine.

(c)  Any person aggrieved by an action of the attorney general under this section may request a hearing to review that action in accordance with chapter 91 and rules adopted by the attorney general.  Any request for hearing shall be made within ten days after the attorney general has served the person with notice of the action, which notice shall be deemed effective upon mailing.

(d)  The attorney general may apply to the circuit court for the first circuit, State of Hawaii, for relief, and the court may issue a temporary injunction or a permanent injunction to restrain violations of this chapter, appoint a receiver, order restitution or an accounting, or grant other relief as may be appropriate to ensure the due application of charitable funds.  Proceedings thereon shall be brought in the name of the State. [L 2004, c 93, pt of §1; am L 2006, c 168, §4; am L 2008, c 174, §8]



§467B-10 - Penalties.

§467B-10  Penalties.  Any person who intentionally or knowingly violates this chapter, or who intentionally or knowingly gives false or incorrect information to the attorney general in filing statements or reports required by this chapter, whether the reports or statements are verified or not, shall:

(1)  For the first offense be fined not less than $100 nor more than $500, or imprisoned not more than six months, or both; and

(2)  For the second and any subsequent offense, be fined not less than $500 nor more than $1,000, or imprisoned not more than one year, or both. [L 1969, c 167, pt of §1; am L 1971, c 162, §§4, 5; am L 1981, c 54, §3; gen ch 1985; am L 1990, c 129, §5; am L 1993, c 206, §10; am L 2004, c 93, §11]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§467B-10.5 - Violation as unfair practice.

§467B-10.5  Violation as unfair practice.  Any person who engages in an act or practice that violates this chapter or rules adopted or issued shall have engaged in an unfair or deceptive act or practice in the conduct of a trade or commerce, in violation of section 480-2, and shall be subject to the penalties and remedies provided for such a violation. [L 1990, c 129, pt of §2; am L 1993, c 206, §11]



§467B-11 - REPEALED.

§467B-11  REPEALED.  L 1996, c 120, §3.



§467B-11 - .

[§467B-11.5]  Charitable organizations exempted from registration and financial disclosure requirements.  The following charitable organizations shall not be subject to sections 467B-2.1 and 467B-6.5, if each organization submits information as the department may require to substantiate an exemption under this section:

(1)  Any duly organized religious corporation, institution, or society;

(2)  Any parent-teacher association or educational institution, the curricula of which in whole or in part are registered or approved by any state or the United States either directly or by acceptance of accreditation by an accrediting body;

(3)  Any nonprofit hospital licensed by the State or any similar provision of the laws of any other state;

(4)  Any governmental unit or instrumentality of any state or the United States;

(5)  Any person who solicits solely for the benefit of organizations described in paragraphs (1) to (4); and

(6)  Any charitable organization that normally receives less than $25,000 in contributions annually, if the organization does not compensate any person primarily to conduct solicitations. [L 2008, c 174, pt of §2]



§467B-12 - Filing requirements for professional fundraising counsel and professional solicitors.

§467B-12  Filing requirements for professional fundraising counsel and professional solicitors.  (a)  Every professional fundraising counsel or professional solicitor, prior to any solicitation, shall register with the department.  The registration statement shall contain the information set forth in subsection (e).  The registration statement shall be accompanied by a fee in the amount of $250, or in the amount and with any additional sums as may be prescribed by the attorney general.  Renewal registration statements shall be filed with the department on or before July 1 of each calendar year by each professional fundraising counsel or professional solicitor.  The renewal statement shall contain the information set forth in subsection (e).  A renewal fee of $250, or in any amount and with any additional sums as may be prescribed by the attorney general, shall accompany the renewal statement.

(b)  Each professional solicitor, at the time of each filing, shall file with and have approved by the attorney general a bond in which the applicant is the principal obligor in the penal sum of $25,000 issued with good and sufficient surety or sureties approved by the attorney general and which shall remain in effect for one year.  The bond shall inure to the benefit of the State, conditioned that the applicant, its officers, directors, employees, agents, servants, and independent contractors shall not violate this chapter.  A partnership or corporation that is a professional solicitor may file a consolidated bond on behalf of all its members, officers, and employees.

(c)  The attorney general shall examine each registration statement and supporting document filed by a professional fundraising counsel or professional solicitor and shall determine whether the registration requirements are satisfied.  If the attorney general determines that the registration requirements are not satisfied, the attorney general shall notify the professional fundraising counsel or professional solicitor in writing within fifteen business days of its receipt of the registration statement; otherwise the registration statement is deemed to be approved.  Within seven business days after receipt of a notification that the registration requirements are not satisfied, the professional fundraising counsel or professional solicitor may request a hearing.

(d)  The attorney general may require that registration and renewal registration, surety bonds, and contracts be filed with the department electronically and may require the use of electronic signatures.

(e)  Each registration and renewal registration shall contain:

(1)  The names and addresses of all owners, officers, and directors of a professional fundraising counsel, and the names and addresses of all owners, officers, and directors of a professional solicitor;

(2)  A statement concerning the corporate form of the registrant, whether corporation, limited liability corporation, partnership, or individual;

(3)  A statement whether the registrant has an office in Hawaii and the name and phone number of the person in charge of the office;

(4)  The names and addresses of any individuals supervising any solicitation activity;

(5)  A statement whether the registration has entered into a consent agreement with, or been disciplined by or subject to administrative action by, another governmental agency;

(6)  A statement whether any officer, director, or any person with a controlling interest in the registrant has ever been convicted of a felony or a misdemeanor involving dishonesty in the solicitation for a charitable purpose;

(7)  The date that the registrant began soliciting Hawaii residents on behalf of a charitable organization or providing professional fundraising counsel services; and

(8)  Whether any owners, directors, or officers are related to:

(A)  Any other officers, directors, owners, or employees of the registrant;

(B)  Any officer, director, trustee, or employee of a charitable organization under contract with the registrant; and

(C)  Any vendor or supplier providing goods or services to a charitable organization under contract with the registrant. [L 1969, c 167, pt of §1; gen ch 1985; am L 1993, c 206, §13; am L 2004, c 93, §12; am L 2006, c 168, §5; am L 2008, c 174, §9]



§467B-12.5 - Written contracts; filing with attorney general.

§467B-12.5  Written contracts; filing with attorney general.  (a)  There shall be a written contract between a charitable organization and a professional fundraising counsel or professional solicitor that shall be filed by the professional fundraising counsel or professional solicitor with the attorney general at least ten business days prior to the performance by the professional fundraising counsel or professional solicitor of any service.  No solicitation or service pursuant to the contract shall begin before the contract is filed with the attorney general.  The contract shall be signed by two authorized officials of the charitable organization, one of whom shall be a member of the organization's governing body, and the authorized contracting officer for the professional fundraising counsel or professional solicitor.  The contract shall contain all of the following provisions:

(1)  The legal name and address of the charitable organization;

(2)  A statement of the charitable purpose for which the solicitation campaign is being conducted;

(3)  A statement of the respective obligations of the professional fundraising counsel or professional solicitor and the charitable organization;

(4)  A statement of the guaranteed minimum percentage of the gross receipts from contributions that will be remitted to or retained by the charitable organization, if any, or, if the solicitation involves the sale of goods, services, or tickets to a fundraising event, the percentage of the purchase price that will be remitted to the charitable organization, if any.  The stated percentage shall exclude any amount that the charitable organization is to pay as fundraising costs;

(5)  Information concerning the compensation of the professional solicitor and fundraising counsel as follows:

(A)  If the compensation of the professional fundraising counsel or professional solicitor is contingent upon the number of contributions or the amount of revenue received, a statement shall be included specifying the percentage of the gross revenue that is the basis for that compensation.  The stated percentage shall include any amount that the professional fundraising counsel or professional solicitor is to be reimbursed for fundraising costs;

(B)  If the compensation of the professional solicitor is not contingent upon the number of contributions or amount of revenue received from the solicitation campaign, the compensation shall be expressed as a reasonable estimate of the percentage of the gross revenue, and the contract shall clearly disclose the assumptions upon which the estimate is based.  The stated assumptions shall be based upon all of the relevant facts known to the professional solicitor regarding the solicitation to be conducted by the professional solicitor; or

(C)  If the compensation of the fundraising counsel is not contingent on the number of contributions or amount of revenue received from the solicitation campaign, the compensation shall be stated in a dollar amount;

(6)  The effective and termination dates of the contract or, if the contract does not have a set termination date, a clause allowing either party a reasonable period to terminate the contract or notify the other party if either party chooses not to renew.  The contract shall also contain the date services will commence with respect to solicitation in this State of contributions for a charitable organization;

(7)  In the case of a professional fundraising counsel, a statement that the professional fundraising counsel will not at any time have custody or control of contributions;

(8)  A statement that the charitable organization exercises control and approval over the content and volume of any solicitation; and

(9)  Any other information required by the rules of the attorney general.

(b)  No professional fundraising counsel or professional solicitor shall contract with a charitable organization unless the professional fundraising counsel or professional solicitor is registered with the department.  A contract with an unregistered professional fundraising counsel or professional solicitor shall be voidable at the option of the charitable organization.

(c)  Whenever a charitable organization contracts with a professional fundraising counsel or professional solicitor, the charitable organization shall have the right to cancel the contract without cost, penalty, or liability, for a period of ten days following the date on which that contract is executed.  Any provision in the contract that is intended to waive this right of cancellation shall be void and unenforceable.

(d)  A charitable organization may cancel a contract pursuant to subsection (c) by serving a written notice of cancellation on the professional fundraising counsel or professional solicitor.  If mailed, service shall be by certified mail, return receipt requested, and cancellation shall be deemed effective upon receipt by the professional fundraising counsel or professional solicitor.  The notice shall be sufficient if it indicates that the charitable organization does not intend to be bound by the contract.

(e)  Any funds collected after effective notice that a contract has been canceled shall be deemed to be held in trust for the benefit of the charitable organization without deduction for cost or expenses of any nature.  A charitable organization shall be entitled to recover all funds collected after the date of cancellation. [L 2004, c 93, pt of §1; am L 2006, c 168, §6]



§467B-13 - Rules.

§467B-13  Rules.  The attorney general may make, amend, or repeal such rules pursuant to chapter 91, as may be deemed proper to effectuate this chapter. [L 1981, c 30, §4 as superseded by c 54, §4; am L 2004, c 93, §13]



§467B-14 - REPEALED.

§467B-14  REPEALED.  L 1996, c 120, §4.



§467B-15 - Solicitation of funds for charitable purposes special fund.

[§467B-15]  Solicitation of funds for charitable purposes special fund.  There is established in the state treasury the solicitation of funds for charitable purposes special fund, into which shall be deposited all fees, fines, penalties, attorneys' fees, and costs of investigation collected under this chapter.  Moneys in the fund may be expended by the attorney general for the enforcement of this chapter, the dissemination of public information, and the oversight of charities and professional fundraisers. [L 2004, c 93, pt of §1]

Note

Transfer of certain interest earnings to general fund until June 30, 2015.  L 2009, c 79, §30(a)(38).






CHAPTER 467D - SOCIAL WORKERS

CHAPTER 467D

SOCIAL WORKERS

REPEALED.  L 1989, c 213, §2.



CHAPTER 467E - SOCIAL WORKERS

§467E-1 - Definitions.

§467E-1  Definitions.  As used in this chapter:

"Department" means the department of commerce and consumer affairs.

"Director" means the director of commerce and consumer affairs.

"Exempt government employee" means an employee in a social worker position with any federal, state, or county government agency.

"Practice of social work" means applying the formal knowledge base, theoretical concepts, specific functional skills, and essential social values that are used to effect change in human behavior, emotional responses, and social conditions, and helping individuals, couples, families, groups, and community organizations enhance or restore their capacities for personal and social functioning while preventing and controlling social problems.  Social work practice is the professional application of social work values, principles, ethics, and techniques in the following areas:

(1)  Information, resource identification, referral services, mediation services, advocacy services, and education of individuals, groups, couples, and families;

(2)  Preparation and evaluation of assessments and development and implementation of social work service plans;

(3)  Case management, coordination, casework intervention, and monitoring of social work service plans in the areas of personal, social, or economic resources, conditions, or problems;

(4)  Administration and development of social service programs, policies, community organization, planning, implementation, and involvement in the evaluation of social systems and social policies;

(5)  Social work consultation and resource development;

(6)  Research through the formal design and methodology of data collection and the analysis and evaluation of data, social work programs, social systems, and social policies;

(7)  Psychosocial assessment, diagnostic impressions, treatment of individuals, couples, families, and groups, prevention of psychosocial dysfunction, disability, or impairment, including emotional, mental, and behavioral disorders, and evaluation of practice effectiveness; and

(8)  Clinical diagnosis or psychotherapy, or both, provided by a licensed clinical social worker.

"Social worker" or "S.W." means a person who has been issued a license as a licensed bachelor social worker, licensed social worker, or licensed clinical social worker to practice within the scope of practice as provided in this chapter. [L 1994, c 251, pt of §2; am L 2001, c 229, §§2, 5; am L 2002, c 16, §29 and c 167, §§6, 17]



§467E-1.5 - Limitations of scope of practice.

[§467E-1.5]  Limitations of scope of practice.  In accordance with the definition of the practice of social work, there shall be limitations on the scope of the practice of social work as follows:

(1)  The "licensed bachelor social worker" or "L.B.S.W." may perform duties as defined in paragraphs (1) to (4) of the definition of the practice of social work in section 467E-1 in an agency setting under supervision;

(2)  The "licensed social worker" or "L.S.W." may perform duties as defined in paragraphs (1) to (7) of the definition of the practice of social work in section 467E-1; and

(3)  The "licensed clinical social worker" or "L.C.S.W." may perform duties as defined in paragraphs (1) to (8) of the definition of the practice of social work in section 467E-1. [L 2002, c 167, §2]



§467E-2 - Social worker licensing program.

§467E-2  Social worker licensing program.  There is established a social worker licensing program within the department to be administered by the director that shall recognize the "licensed bachelor social worker" or "L.B.S.W.", the "licensed social worker" or "L.S.W.", and the "licensed clinical social worker" or "L.C.S.W.". [L 1994, c 251, pt of §2; am L 2002, c 167, §7]



§467E-3 - Powers and duties of the director.

§467E-3  Powers and duties of the director.  In addition to any other powers and duties authorized by law, the director shall have the following powers and duties:

(1)  Grant permission to a person to use the title of social worker and engage in the practice of social work in this State pursuant to this chapter and the rules adopted pursuant thereto;

(2)  Adopt, amend, or repeal rules pursuant to chapter 91 as the director finds necessary to carry out this chapter;

(3)  Administer, coordinate, and enforce this chapter and rules adopted pursuant thereto;

(4)  Discipline a licensee for any cause described by this chapter or for any violation of the rules, fine any government employee employed as a social worker for any cause described by this chapter, and refuse to license a person for failure to meet licensing requirements or for any cause that would be grounds for disciplining a licensee; and

(5)  Appoint an advisory committee consisting of three social workers and two members of the public to assist with the implementation of this chapter and the rules adopted pursuant thereto. [L 1994, c 251, pt of §2; am L 2002, c 167, §8]



§467E-4 - Fees; disposition.

[§467E-4]  Fees; disposition.  (a)  Application, examination, reexamination, license, renewal, late renewal penalty fees, and other reasonable and necessary fees relating to administration of this chapter, none of which are refundable, shall be as provided in rules adopted by the director pursuant to chapter 91.

(b)  Fees assessed shall defray all costs to be incurred by the director to support the operation of the social worker licensing program.  Fees collected shall be managed in accordance [with] section 26-9(l). [L 1994, c 251, pt of §2]



§467E-5 - License required.

§467E-5  License required.  No person shall purport to be a "social worker", "licensed bachelor social worker", "licensed social worker", "licensed clinical social worker", or use the letters "S.W.", "L.B.S.W.", "L.S.W.", or "L.C.S.W." in connection with the person's name, or use any words or symbols indicating or tending to indicate that the person is a social worker, licensed bachelor social worker, licensed social worker, or licensed clinical social worker, or engage in the practice of social work as defined in this chapter without meeting the applicable requirements and holding a license as set forth in this chapter. [L 1994, c 251, pt of §2; am L 2002, c 167, §9]



§467E-6 - Exemptions.

§467E-6  Exemptions.  Licensure shall not be required of:

(1)  Any licensed person doing work within the scope of practice or duties of the person's profession that overlaps with the practice of social work; provided the person does not purport to be a social worker;

(2)  Any person employed by a federal, state, or county government agency in a social worker position, but only at those times when that person is carrying out the duties and responsibilities as a social worker in governmental employment;

(3)  Any student enrolled in an accredited educational institution in a recognized program of study leading toward attainment of a degree in social work; provided that the student's activities and services are part of a prescribed course of study supervised by the educational institution, and the student is identified by an appropriate title such as "social work student", "social work intern", or any other title which clearly indicates the student's training status;

(4)  Any person who is a member of a mental health profession not requiring licensure; provided that the person functions only within the person's professional capacities; and provided further that the person does not purport to be a social worker;

(5)  Any person teaching, lecturing, consulting, or engaging in research in social work insofar as the activities are performed as part of or are dependent upon employment in a college or university; provided that the person shall not engage in the practice of social work outside the responsibilities of the person's employment;

(6)  Any person who is a duly recognized member of the clergy; provided that the person functions only within the person's capacities as a member of the clergy; and provided further that the person does not purport to be a social worker;

(7)  Any person who is obtaining supervised clinical experience for licensure as a psychologist, marriage and family therapist, or as another licensed professional; provided that the person's title indicates a trainee status; and provided further that the person does not purport to be a social worker; and

(8)  Any person in the process of obtaining three thousand hours of post masters clinical social work experience under the supervision of a licensed clinical social worker or individual identified in section 467E-7(3)(C)(ii) in order to qualify for a license as a licensed clinical social worker; and provided that the person calls oneself a clinical social work intern and is supervised while performing clinical diagnosis and psychotherapy. [L 1994, c 251, pt of §2; am L 2002, c 167, §10]



§467E-7 - Licensing requirements.

§467E-7  Licensing requirements.  Every applicant for a license as a social worker shall submit evidence satisfactory to the director that the applicant meets the following requirements:

(1)  For the licensed bachelor social worker, the applicant:

(A)  Holds a bachelor's degree from a college or university in a social work program accredited by or deemed to be equivalent to a program accredited by the Council on Social Work Education; and

(B)  Has passed the basic level national examination given by the Association of Social Work Boards;

(2)  For the licensed social worker, the applicant:

(A)  Holds a master's degree from a college or university in a social work program accredited by or deemed to be equivalent to an accredited program by the Council on Social Work Education or a doctoral degree from a doctoral degree program in social work accredited by the Western Association of Schools and Colleges or a comparable regional accreditation body; and

(B)  Has passed the intermediate or higher level national examination given by the Association of Social Work Boards; and

(3)  For the licensed clinical social worker, the applicant:

(A)  Has met the educational requirements in paragraph (2);

(B)  Has passed the clinical level national examination given by the Association of Social Work Boards; and

(C)  Has provided evidence of successful completion of at least three thousand hours of post masters clinical social work experience under supervision completed within no fewer than two years, but within no more than five years.  Clinical social work experience shall include a minimum of two thousand hours of assessment, clinical diagnosis, and psychotherapy; no more than a maximum of nine hundred hours of client-centered advocacy, consultation, and evaluation; and at least one hundred hours of direct face-to-face supervision.  At least sixty of the one hundred hours of direct face-to-face supervision shall have been individualized supervision and the remaining forty hours may have been under small group (up to six supervisees) supervision; provided that:

(i)  The supervisor shall have been a licensed clinical social worker with at least four thousand five hundred hours of post masters clinical social work experience;

(ii)  For the first five years after July 1, 2004, the following individuals shall be deemed to have satisfied the requirements of a supervisor:  a person with a master's degree in social work with at least four thousand five hundred hours post masters clinical social work experience; an individual who holds a diplomate in clinical social work or a board certified diplomate certification; or a board certified psychiatrist, psychologist, advanced practice registered nurse who has a minimum of four thousand five hundred hours of post masters clinical experience in assessment, clinical diagnosis, and psychotherapy; and

(iii)  Supervision shall have occurred in an agency setting that provides clinical diagnosis and psychotherapy.

An applicant who submits evidence of certification as a qualified clinical social worker or diplomate in clinical social work by the National Association of Social Workers or as a board certified diplomate by the American Board of Examiners shall be deemed to have satisfied the experience requirements of this subparagraph. [L 1994, c 251, pt of §2; am L 1996, c 202, §13; am L 2001, c 55, §22; am L 2002, c 167, §11]

Revision Note

"July 1, 2004" substituted for "the effective date of this Act".



§467E-7.5 - Reciprocity and endorsement.

§467E-7.5  Reciprocity and endorsement.  (a)  The director may enter into reciprocity agreements with other states and issue a license to a social worker who has been licensed in that state; provided that the requirements for a license in the state in which the applicant is licensed are deemed by the director to be equal to or greater than the current requirements for a license in this State.

(b)  The director may also issue a license by endorsement by honoring a passing score on the examination of the Association of Social Work Boards; provided that at a minimum, the applicant meets the other requirements under sections 467E-7 and 467E-9, and the passing score is from the examination category that is required for licensure in this State and the other state uses for its license. [L 2000, c 225, §1; am L 2002, c 167, §12]



§467E-8 - Application for examination.

[§467E-8]  Application for examination.  (a)  Any person eligible for licensure who wishes to be licensed shall apply for examination to the director at least ninety days prior to the date of the examination, upon a form and in the manner that the director shall prescribe.

(b)  Any application to the director shall be accompanied by a nonrefundable application fee.

(c)  A person who fails an examination may apply for reexamination. [L 1994, c 251, pt of §2]



§467E-9 - Examination for license.

§467E-9  Examination for license.  (a)  Each applicant for licensure shall take and pass a national examination administered by the Association of Social Work Boards in accordance with procedures and standards prescribed by the director.

(b)  Applicants for the "licensed clinical social worker" or "L.C.S.W." license who have passed the diplomate clinical assessment examination administered by the National Association of Social Workers before July 1, 2004 shall be deemed to have satisfied the requirement of this section only if the application for licensure is filed with the department by June 30, 2005.

(c)  The examination fee shall be paid by the applicant directly to the Association of Social Work Boards. [L 1994, c 251, pt of §2; am L 2000, c 225, §3; am L 2002, c 167, §13]

Revision Note

"July 1, 2004" substituted for "the effective date of this Act".



§467E-10 - Issuance of license.

[§467E-10]  Issuance of license.  The director shall issue a license to any person who meets all licensure requirements and pays the appropriate fees. [L 1994, c 251, pt of §2]



§467E-11 - Renewals.

[§467E-11]  Renewals.  Every license issued under this chapter shall be renewed triennially on or before June 30, with the first renewal deadline occurring on June 30, 1998.  Failure to renew a license shall result in a forfeiture of the license.  Licenses which have been so forfeited may be restored within one year of the expiration date upon payment of renewal and penalty fees.  Failure to restore a forfeited license within one year of the date of its expiration shall result in the automatic termination of the license and relicensure may be subject to the person applying as a new applicant and satisfying again all licensing requirements. [L 1994, c 251, pt of §2]



§467E-12 - Revocation, suspension, denial, or condition of licenses; fines.

§467E-12  Revocation, suspension, denial, or condition of licenses; fines.  (a)  In addition to any other acts or conditions provided by law, the director may refuse to renew, reinstate, or restore, or may deny, revoke, suspend, or condition in any manner any license, or fine any exempt government employee for any one or more of the following acts or conditions on the part of the applicant, licensee, or exempt person:

(1)  Failing to meet or maintain the conditions and requirements necessary to qualify for the granting of a license;

(2)  Being addicted to, dependent on, or being a habitual user of a narcotic, barbiturate, amphetamine, hallucinogen, opium, or cocaine, or other drugs or derivatives of a similar nature;

(3)  Engaging in the practice of social work while impaired by alcohol, drugs, or mental instability;

(4)  Procuring a social work license through fraud, misrepresentation, or deceit;

(5)  Aiding and abetting an unlicensed person to directly or indirectly use the title "social worker" or engage in practice as a "licensed bachelor social worker", "licensed social worker", or "licensed clinical social worker";

(6)  Engaging in professional misconduct, incompetence, gross negligence, or manifest incapacity in the practice of social work;

(7)  Engaging in conduct or practice contrary to recognized standards of ethics for the social work profession;

(8)  Failing to comply, observe, or adhere to any law in a manner such that the director deems the applicant or holder to be an unfit or improper person to hold a social work license;

(9)  Revocation, suspension, or other disciplinary action by another state or federal agency against a licensee or applicant for any reason provided by this section;

(10)  Having a criminal conviction, whether by nolo contendere or otherwise, of a crime directly related to the qualifications, functions, or duties of the social work profession;

(11)  Failing to report in writing to the director any disciplinary decision issued against the licensee or the applicant in another jurisdiction within thirty days of the disciplinary decision;

(12)  Employing, utilizing, or attempting to employ or utilize at any time any person not licensed under this chapter who purports to be or engages in practice as a social worker, licensed bachelor social worker, licensed social worker, or licensed clinical social worker;

(13)  Engaging in the practice of social work beyond the scope of the person's license; or

(14)  Violating this chapter or any rules adopted pursuant thereto.

(b)  Any licensee who violates this section may also be fined not more than $1,000 per violation.

(c)  After a hearing pursuant to chapter 91, any exempt government employee who violates this section may be fined not more than $1,000 per violation.

(d)  The department shall have the authority to investigate, prosecute, and conduct administrative hearings regarding exempt government employees. [L 1994, c 251, pt of §2; am L 2002, c 167, §14]



§467E-13 - Prohibited acts; penalties.

§467E-13  Prohibited acts; penalties.  (a)  No person shall:

(1)  Use in connection with the person's name any designation tending to imply that the person is a social worker, licensed bachelor social worker, licensed social worker, or licensed clinical social worker unless the person is duly licensed and authorized under this chapter;

(2)  Represent oneself as a social worker, licensed bachelor social worker, licensed social worker, or licensed clinical social worker during the time the person's license issued under this chapter is forfeited, terminated, suspended, or revoked;

(3)  Perform clinical diagnosis or psychotherapy unless the person is a licensed clinical social worker; or

(4)  Engage in autonomous and independent clinical social work practice without being licensed as a licensed clinical social worker.

(b)  Any person who violates this section shall be subject to a fine of not more than $1,000 and each day's violation shall be deemed a separate offense. [L 1994, c 251, pt of §2; am L 2001, c 229, §§3, 5; am L 2002, c 16, §29 and c 167, §§15, 17]



§467E-14 - Consumer right of action.

[§467E-14]  Consumer right of action.  Any person who suffers damage as a result of a violation of this chapter shall be entitled to injunctive relief restraining further violations and may sue to recover damages in any circuit court of the State, and, if successful, shall recover three times the actual damages or $1,000, whichever is greater.  In any action brought under this chapter, the prevailing party shall be entitled to the recovery of costs of suits, including reasonable attorney's fees. [L 1994, c 251, pt of §2]



§467E-15 - Privileged communication.

§467E-15  Privileged communication.  Communications between licensed clinical social workers and their clients shall be treated in the same manner as provided for psychologist-client privilege under rule 504.1 of the Hawaii Rules of Evidence. [L 2001, c 229, §§1, 5; am L 2002, c 167, §§16, 17]






CHAPTER 468 - SOLICITORS; BUSINESS OF TAKING ORDERS

CHAPTER 468

SOLICITORS; BUSINESS OF TAKING ORDERS

REPEALED.  L 1996, c 32, §2.



CHAPTER 468B - BONDING OF SOLAR ENERGY DEVICE DEALERS

CHAPTER 468B

BONDING OF SOLAR ENERGY DEVICE DEALERS

REPEALED.  L 1986, c 19, §2.



CHAPTER 468E - SPEECH PATHOLOGISTS AND AUDIOLOGISTS

§468E-1 - Purpose.

§468E-1  Purpose.  It is the policy and the purpose of this chapter to insure that only qualified persons be allowed to practice in the fields of speech pathology and audiology. [L 1974, c 48, pt of §1; am L 1988, c 320, §2]



§468E-2 - Definitions.

§468E-2  Definitions.  As used in this chapter:

"ASHA" means the American Speech-Language-Hearing Association, the national administrative office of which is located in Rockville, Maryland, 10801 Rockville Pike (20852).

"Audiologist" means an individual who practices audiology.

"Board" means the state board of speech pathology and audiology, established under section 468E-6.

"Person" means any individual, organization, or corporate body, except that only an individual may be licensed under this chapter.

"Speech pathologist" means an individual who practices speech pathology.

"The practice of audiology" means the application of principles, methods, and procedures of measurement, prediction, evaluation, testing, counseling, consultation, and instruction related to the development and disorders of hearing and related language and speech for the purpose of modifying hearing function and related language and speech disorders.

"The practice of speech pathology" means the application of principles, methods, and procedures of measurement, prediction, evaluation, testing, counseling, consultation, and instruction related to the development and disorders of speech and related language and hearing for the purpose of modifying speech and related language and hearing disorders. [L 1974, c 48, pt of §1; am L 1981, c 242, §2]

Revision Note

Numeric designations deleted and definitions rearranged.



§468E-3 - Practice as speech pathologist or audiologist; title or description of services.

§468E-3  Practice as speech pathologist or audiologist; title or description of services.  (a)  A person represents oneself to be a speech pathologist when the person:

(1)  Holds oneself out to the public by any title or description of services incorporating the words "speech pathologist," "speech pathology," "speech therapy," "speech correction," "speech correctionist," "speech therapist," "speech clinic," "speech clinician," "language pathologist," "language pathology," "logopedics," "logopedist," "communicology," "communicologist," "asphasiologist," "voice therapy," "voice therapist," "voice pathology," or "voice pathologist," "language therapist," or "phoniatrist," or any similar titles;

(2)  Purports to treat stuttering, stammering, or other disorders of speech;

(3)  Is employed as a faculty member in speech pathology;

(4)  Is employed as a speech pathologist by the State or any county agency.

(b)  A person represents oneself to be an audiologist when the person:

(1)  Holds oneself out to the public by any title or description of services incorporating the terms "audiology," "audiologist," "audiological," "hearing clinic," "hearing clinician," "hearing therapist," or any similar titles;

(2)  Is employed as a faculty member in audiology;

(3)  Is employed as an audiologist by the State or any county agency. [L 1974, c 48, pt of §1; am L 1981, c 242, §3; gen ch 1985]



§468E-4 - Persons and practices not affected.

§468E-4  Persons and practices not affected.  Nothing in this chapter shall be construed as preventing or restricting:

(1)  A physician or surgeon from engaging in the practice of medicine in this State; or

(2)  A licensed hearing aid dealer from engaging in the practices of fitting and selling hearing aids in this State; or

(3)  Any person licensed in this State by any other law from engaging in the profession or occupation for which the person is licensed; or

(4)  Any person employed by any federal government agency as a speech pathologist or audiologist from performing that person's duties as an employee of the agency if the person must qualify for employment under government certification or under civil service regulations; provided that this section is applicable only when the person is performing duties as a federal employee.  However, such person, without obtaining a license under this chapter, may consult with or disseminate the person's research findings and other scientific information to speech pathologists and audiologists outside the jurisdiction of the organization by which the person is employed.  Such person may additionally elect to be subject to this chapter; or

(5)  The activities and services of persons pursuing a course of study leading to a degree in speech pathology at a college or university, if such activities and services constitute a part of a supervised course of study and such person is designated "speech pathology intern," "speech pathology trainee," or by other such titles clearly indicating the training status appropriate to the person's level of training; or

(6)  The activities and services of a person pursuing a course of study leading to a degree in audiology at a college or university, if such activities and services constitute a part of a supervised course of study and such person is designated "audiology intern," "audiology trainee," or by any other such titles clearly indicating the training status appropriate to the person's level of training; or

(7)  The activities and services of a person fulfilling the clinical experience requirements or the clinical fellowship year leading to the ASHA certificate of clinical competence; or

(8)  The performance of speech pathology or audiology services in this State by any person not a resident of this State who is not licensed under this chapter, if such services are performed for no more than five working days in any calendar year and in cooperation with a speech pathologist or audiologist licensed under this chapter, and if such person meets the qualifications and requirements for application for licensure described in section 468E-5.  However, a person not a resident of this State who is not licensed under this chapter, but who is licensed under the law of another state which has established licensure requirements at least equivalent to those established by section 468E-5, or who is the holder of the ASHA certificate of clinical competence in speech pathology or audiology or its equivalent, may offer speech pathology or audiology services in this State for no more than thirty working days in any calendar year, if such services are performed in cooperation with a speech pathologist or audiologist licensed under this chapter. [L 1974, c 48, pt of §1; am L 1981, c 242, §4; gen ch 1985; am L 1988, c 320, §3]



§468E-5 - Eligibility for licensure.

§468E-5  Eligibility for licensure.  To be eligible for licensure by the board as a speech pathologist or audiologist, a person shall:

(1)  Possess at least a master's degree or its equivalent in the area of speech pathology or audiology, as the case may be, from an educational institution recognized by the board;

(2)  Submit to the board evidence of eligibility for meeting the requirements of the American Speech-Language- Hearing Association for the certificate of clinical competence in speech pathology or audiology, or both; and

(3)  Pass a written examination approved by the board. [L 1974, c 48, pt of §1; am L 1978, c 21, §1; am L 1988, c 320, §4; am L 1996, c 13, §14]



§468E-6 - Board of speech pathology and audiology.

§468E-6  Board of speech pathology and audiology.  (a)  There is hereby established within the department of commerce and consumer affairs a state board of speech pathology and audiology consisting of seven members.

(b)  The membership of the board shall include two speech pathologists, two audiologists, and three public members, one of whom shall be licensed to practice medicine in the State and hold a certificate of qualification from the American Board of Otorhinolaryngology.  Appointees shall be fully licensed speech pathologists or audiologists.

All members of the board shall be residents of the State.

(c)  Members shall serve for a term of three years.  Terms shall begin on the first day of the fiscal year and end on the last day of the fiscal year.

(d)  Four members of the board shall constitute a quorum for all purposes, but in no instance shall a meeting of the two speech pathologist members and two audiologist members alone be considered a quorum. [L 1974, c 48, pt of §1; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 1986, c 130, §5; am L 1987, c 283, §38; am L 1992, c 202, §170]



§468E-7 - Functions and powers of the board.

§468E-7  Functions and powers of the board.  (a)  In addition to any other powers and duties authorized by law, the board, in accordance with chapters 91 and 92, shall administer, coordinate, and enforce this chapter.

(b)  In addition to other powers and duties authorized by law, the board, in accordance with chapter 91, shall adopt rules relating to professional conduct to effectuate the policy of this chapter, including but not limited to rules that establish ethical standards of practice, and for other purposes, and may amend or repeal the same. [L 1974, c 48, pt of §1; am L 1988, c 320, §5; am L 1992, c 202, §171]



§468E-8 - License.

§468E-8  License.  (a)  After December 31, 1988, no person shall engage in the practice of speech pathology or audiology unless the person is licensed in accordance with this chapter or as otherwise provided in this chapter.

(b)  All speech pathologists and audiologists employed by a county or state government shall comply with the license requirements of this chapter by December 31, 1984; provided that:

(1)  Any person engaged in the practice of speech pathology or audiology on or before October 1, 1981, as an employee of or under contract to a county or state government agency shall be deemed in compliance with the licensure requirements without the necessity of holding an ASHA certificate and may continue to practice speech pathology or audiology, as the case may be, for as long as the person remains continuously employed in any county or state government agency for that purpose; and

(2)  The records of the board of speech pathology and audiology shall distinguish between those employees practicing speech pathology and audiology who are licensed in accordance with this chapter, and those who are deemed to be in compliance with the licensure requirements in accordance with this subsection.

(c)  A person certified by ASHA or licensed under the laws of another state or the District of Columbia as a speech pathologist or audiologist who has applied for a license in this State may perform speech pathology or audiology services in this State for a period not to exceed ninety days from the time of submitting the person's application. [L 1974, c 48, pt of §1; am L 1981, c 242, §5; am L 1983, c 200, §1; gen ch 1985; am L 1988, c 320, §6]



§468E-9 - Application for examination.

§468E-9  Application for examination.  (a)  A person eligible for licensure under section 468E-5 and desirous of licensure shall make application for examination to the board at least thirty days prior to the date of examination, upon a form and in such a manner as the board shall prescribe.

(b)  Any application shall be accompanied by the appropriate fee.

(c)  A person who fails an examination may make application for reexamination if the person again meets the requirements of subsections (a) and (b) of this section. [L 1974, c 48, pt of §1; gen ch 1985; am L 1988, c 320, §7]



§468E-10 - Examination for license.

[§468E-10]  Examination for license.  (a)  Each applicant for licensure under this chapter shall take a written examination in accordance with procedures prescribed by the board.  Standards for acceptable performance shall be established by the board.

(b)  Applicants for licensure shall be examined at a time and place and under such supervision as the board may determine.

(c)  The board may examine in whatever theoretical or applied fields of speech pathology or audiology it considers appropriate and may examine with regard to a person's professional skills and judgment in the utilization of speech pathology or audiology techniques and methods.

(d)  The board shall maintain a permanent record of all examination scores. [L 1974, c 48, pt of §1]

Cross References

Disposal of examination records, see §94-5.



§468E-11 - Waiver of examination or parts thereof.

§468E-11  Waiver of examination or parts thereof.  The board shall waive the requirements of section 468E-5 for applicants for licensure who, on the effective date of this chapter, are actually engaged in this State in the practice of speech pathology or audiology, upon proof of bona fide practice presented to the board in a manner prescribed by rules adopted by the board. [L 1974, c 48, pt of §1; am L 1988, c 320, §8]



§468E-12 - Issuance of license.

§468E-12  Issuance of license.  The board shall issue a license to any person who meets the requirements of this chapter and who pays to the board the initial license fee. [L 1974, c 48, pt of §1; am L 1988, c 320, §9]



§468E-13 - Disciplinary action.

§468E-13  Disciplinary action.  (a)  In addition to any other actions authorized by law, the board may take disciplinary action against any licensee, including but not limited to revocation, suspension, fine, or a combination thereof, or refuse to issue or renew a license for any cause authorized by law, including but not limited to the following:

(1)  Obtaining a license by means of fraud, misrepresentation, or concealment of material facts;

(2)  Professional misconduct or unethical conduct;

(3)  Conduct constituting fraudulent or dishonest dealings;

(4)  Violating any provision of this chapter or rules adopted thereunder;

(5)  Failure to comply with a board order; or

(6)  Making a false statement on any document submitted or required to be filed by this chapter.

(b)  Any person who violates this chapter or the rules adopted thereunder shall be fined not more than $1,000 and each day a violation exists, failure to comply with this chapter shall constitute a separate violation. [L 1974, c 48, pt of §1 and c 205, §§2, 5; am L 1986, c 211, §12; am L 1988, c 320, §10; am L 1992, c 202, §172]

Cross References

Denial of licenses to convicted persons, see §831-3.1.



§468E-14 - Renewal of license.

§468E-14  Renewal of license.  (a)  Licenses issued under this chapter expire at midnight, December 31 of each odd-numbered year if not renewed.

(b)  Every person licensed under this chapter, on or before December 31, 1975, and each odd-numbered year thereafter, shall pay a fee for renewal of the person's license to the board.  The board may, in the event payment of the renewal fee is rendered after December 31 of any odd-numbered year, renew a license upon payment of the renewal of license fee plus a monthly late renewal payment penalty, which penalty shall, be multiplied by the number of full months which have elapsed since expiration of the license.  No person who requests renewal of license, whose license has expired, shall be required to submit to examination as a condition to renewal, if such renewal application is made within two years from the date of such expiration.

(c)  A suspended license is subject to expiration and may be renewed as provided in this section, but such renewal shall not entitle the licensee, while the license remains suspended and until it is reinstated, to engage in the licensed activity, or in any other conduct or activity in violation of the order or judgment by which the license was suspended.

(d)  A license revoked on disciplinary grounds is subject to expiration as provided in subsection (a) of this section, but it may not be renewed.  If such license is reinstated after its expiration, the licensee, as a condition of reinstatement, shall pay a reinstatement fee in an amount equal to the renewal fee in effect on the last preceding regular renewal date before the date on which it is reinstated plus the late renewal payment penalty defined in subsection (b) of this section.

(e)  Any person who fails to renew the person's license within the five years after the date of its expiration may not renew it, and it may not be restored thereafter, but the person may apply for and obtain a new license if the person meets the requirements of this chapter. [L 1974, c 48, pt of §1; am L 1975, c 118, §33; gen ch 1985; am L 1988, c 320, §11; am L 1992, c 202, §173]



§468E-15 - REPEALED.

§468E-15  REPEALED.  L 1992, c 202, §237.



§468E-16 - Penalties.

§468E-16  Penalties.  Any person who violates any provision of this chapter or any rule or regulation promulgated thereunder shall be guilty of a petty misdemeanor, the fine for which shall be not more than $1,000. [L 1974, c 48, pt of §1; am L 1975, c 24, §11]



§468E-16.5 - Cumulative remedies or penalties.

[§468E-16.5]  Cumulative remedies or penalties.  Unless otherwise expressly provided, the remedies or penalties provided by this chapter are cumulative to each other and to the remedies or penalties available under all other laws in this State. [L 1986, c 211, §10]



§468E-17 - Severability provision.

[§468E-17]  Severability provision.  If any part of this chapter is for any reason held unconstitutional, inoperative, or void, such holding of invalidity shall not affect the remaining portions of the chapter; and it shall be construed to have been the legislative intent to pass this chapter without such unconstitutional, invalid, or inoperative part therein; and the remainder of this chapter, after the exclusion of such part or parts, shall be valid as if such parts were not contained therein. [L 1974, c 48, pt of §1]



§468E-18 - Right of injunction.

[§468E-18]  Right of injunction.  The department of commerce and consumer affairs may, in addition to any other remedies available, apply to a court having competent jurisdiction for an injunction to restrain any violation of this chapter. [L 1986, c 211, §11]






CHAPTER 468J - TRAVEL AGENCIES

CHAPTER 468J

TRAVEL AGENCIES

REPEALED.  L 1977, c 70, §2.



CHAPTER 468K - TRAVEL AGENCIES

CHAPTER 468K

TRAVEL AGENCIES

REPEALED.  L 1991, c 285, §6.



CHAPTER 468L - TRAVEL AGENCIES

§468L-1 - Definitions.

[PART I.  GENERAL PROVISIONS]

Note

Sections 468L-1 to 468L-12 designated as Part I by revisor.

§468L-1  Definitions.  As used in this chapter:

"Advertisement" includes, but is not limited to, any oral, written, graphic, or pictorial statement or representation, including those made through any electronic or print medium.

"Charter tour" means any travel services in which a travel agency contracts with an air carrier and offers for sale a charter, with or without related ground transportation or hotel accommodations.

"Charter tour operator" means any person who sells or offers for sale charter tours, whether offered on a wholesale or retail basis, excluding any direct air carrier as defined by Title 14, Code of Federal Regulations, section 380.2, as amended, or any other person to whom the provisions of this chapter do not apply.

"Consumer" means any purchaser of travel services other than a retailer or wholesaler of travel services.

"Department" means the department of commerce and consumer affairs.

"Director" means the director of commerce and consumer affairs.

"Person" means any sole proprietorship, organization, trust, group, association, partnership, joint venture, corporation, limited liability company, limited liability partnership, society or other entity, or any combination of any of the foregoing.

"Qualified charter tour client trust assets" means cash or cash equivalents held by a bank or a similar federally-insured financial institution in one or more separate charter tour client trust accounts maintained in compliance with sections 468L-5 and 468L-23.  Qualified charter tour client trust assets shall not be commingled with any other accounts, funds, or moneys held by a charter tour operator.  Qualified charter tour client trust assets shall not include any of the following:

(1)  Any notes receivable;

(2)  Federal or state bonds or letters of credit; or

(3)  Any other general or administrative expenditure that is not directly related to the payment for travel services.

"Qualified charter tour client trust liabilities" means all cash or cash equivalents received by a charter tour operator for travel services, and shall be accounted for in a charter tour trust liability account on the books and records of the charter tour operator.

"Qualified prepaid charter tour client trust assets" means the following cash expenditures for future travel services made in advance of the commencement of a charter tour advance payments for:

(1)  Air transportation;

(2)  Hotel accommodations; or

(3)  Baggage handling or ground transportation charges.

"Travel agency" means any person who for compensation or other consideration, acts or attempts to act as an intermediary between a person seeking to purchase travel services and any person seeking to sell travel services.

"Travel services" includes transportation by air, sea, or rail; related ground transportation; hotel accommodations; or package tours, whether offered on a wholesale or retail basis.  This chapter shall not apply to any hotel as defined under section 486K-1, or air carrier as defined by the Federal Aviation Act of 1958 (49 U.S.C.S. Appx §1301), as amended, for travel services for which they do not accept:

(1)  Consumer moneys for services other than their own; or

(2)  Commissions or any other form of consideration. [L 1991, c 285, pt of §1; am L 1992, c 199, §1; am L 1999, c 258, §§2, 4]



§468L-2 - Registration and renewal.

§468L-2  Registration and renewal.  (a)  A travel agency shall register with the director prior to engaging in the business of selling or advertising to sell travel services.

(b)  Each travel agency shall renew its registration on or before December 31 of each odd-numbered year.  A statement on a form designed and provided by the department verifying that the practices of the travel agency are in accordance with section 468L-5, shall be filed with the renewal. [L 1991, c 285, pt of §1; am L 1992, c 157, §1; am L 1997, c 40, §21]



§468L-2.5 - Denial of registration.

[§468L-2.5]  Denial of registration.  The director may deny the registration of any travel agency or charter tour operator when a travel agency or charter tour operator, its directors, officers, owners, members, managers, or general partners:

(1)  Fails to meet the requirements for registration as provided in this chapter;

(2)  Fails to satisfy a civil fine, penalty, or restitution order arising out of any administrative or enforcement action brought by any governmental agency for conduct involving fraud or dishonest dealing, or for any violation of any state's travel agency or charter tour operator licensing laws or rules;

(3)  Has a pending criminal, administrative, or enforcement proceeding brought against it in any jurisdiction for conduct involving fraud or dishonest dealing, or for any violation of any state's travel agency or charter tour operator licensing laws or rules;

(4)  Has had an order or judgment entered against it in the past ten years in any criminal, administrative, or enforcement action for conduct involving fraud or dishonest dealing, or for any violation of any state's travel agency or charter tour operator licensing laws or rules;

(5)  Fails to establish and maintain a client trust account in accordance with this chapter;

(6)  Makes any false statement, representation, or certification in any document or record required to be maintained under this chapter;

(7)  Fails to keep, maintain, and disclose upon request the books and records required to be maintained under this chapter; or

(8)  Violates this chapter or any rule or order of the director. [L 2001, c 62, pt of §2]



§468L-2.6 - Revocation, suspension, and renewal of registration.

[§468L-2.6]  Revocation, suspension, and renewal of registration.  In addition to any other action authorized by law, the director may revoke, suspend, or refuse to renew the registration of any travel agency or charter tour operator that violates this chapter. [L 2001, c 62, pt of §2]



§468L-3 - Powers and duties of the director.

[§468L-3]  Powers and duties of the director.  The director shall have the following powers and duties:

(1)  To adopt, amend, and repeal rules in accordance with chapter 91 to carry out the purposes of this chapter;

(2)  To issue and renew registrations pursuant to this chapter and to deny or refuse to renew for failure to comply with this chapter;

(3)  To establish fees;

(4)  To do all things necessary to carry out the functions, powers, and duties set forth in this chapter;

(5)  Suspend or revoke any registration for any violation of this chapter; and

(6)  Inspect and audit the books and records of any travel agency as they pertain to the deposits to and withdrawals from the trust account.  The travel agency shall immediately make available to the director such books and records as may be requested at the travel agency's place of business or at a location designated by the director.  For that purpose, the director shall have full and free access to the office and places of business of the travel agency.  The director may contract with a consultant to inspect and audit the books and records of any travel agency, the cost of which shall be borne by the travel agency if a violation of this chapter is established. [L 1991, c 285, pt of §1]



§468L-4 - Statement required to be furnished to consumer.

§468L-4  Statement required to be furnished to consumer.  A travel agency shall not receive money or other valuable consideration in payment for travel services, unless at the time of receipt of money or other valuable consideration, the travel agency furnishes to the consumer making the payment a written statement conspicuously setting forth the following information:

(1)  The name, business address, and telephone number of the travel agency;

(2)  The amount paid, the date of such payment, the purpose of the payment made, and an itemized statement of the balance due, if any;

(3)  The name and address of the financial institution that maintains the travel agency trust account, and the name of the trust account;

(4)  The name of the entity with which the travel agency has arranged travel services and pertinent information such as, but not limited to, the types of accommodation, dates and times of services, and all restrictions, limitations, conditions, and fee assessments that pertain to the person's right to cancel, obtain a refund, change itinerary, or make a claim for lost tickets; and

(5)  The cancellation provisions of the contract between the travel agency and the consumer, and the rights and obligations of the parties in the event of such cancellation. [L 1991, c 285, pt of §1; am L 1992, c 157, §2]



§468L-5 - Client trust accounts; maintenance of and withdrawal from such accounts.

§468L-5  Client trust accounts; maintenance of and withdrawal from such accounts.  (a)  Within five business days of receipt, all travel agencies shall deposit all sums received from a consumer, for travel services offered by the travel agency in a trust account maintained in a federally insured financial institution located in Hawaii.  A travel agency shall be deemed to have complied with this section if:

(1)  Travel services are paid for by the consumer by means of a credit, charge or debit card, or by means of a centrally billed travel account, and the travel agency submits the charge data to the appropriate payment processing or card issuing company within five days of the charge; and

(2)  Any moneys received from these means by the agency are handled in accordance with the provisions of this section.

(b)  The trust account required by this section shall be established and maintained for the benefit of the consumers paying money to the travel agency.  The travel agency shall not in any manner encumber the amounts in trust and shall not withdraw money therefrom except:

(1)  In partial or full payment for travel services to the entity directly providing the travel services; or

(2)  To make refunds as required by this chapter.

A travel agency may make payment through another travel agency; provided that any such payment is treated as if it were a payment by a consumer.

(c)  This section shall not prevent the withdrawal from the trust account of:

(1)  The amount of the sales commission, up to a maximum of fifteen per cent;

(2)  Any interest earned and credited to the trust account; or,

(3)  Any remaining funds of a consumer once all travel services have been provided or once tickets or other similar documentation binding upon the ultimate provider of the travel services have been provided.

(d)  At the time of registration, the agency shall file with the department the account number and the name of the financial institution at which the trust account is held.  The agency shall notify the department of any change in the account number or location within three business days of the change.

(e)  The director, by rule, may allow for the use of other types of funds or accounts; provided that the protection for consumers is no less than that provided by this section. [L 1991, c 285, pt of §1; am L 1992, c 157, §3]



§468L-5.5 - Record keeping requirements for client trust accounts.

[§468L-5.5]  Record keeping requirements for client trust accounts.  (a)  A travel agency or charter tour operator shall maintain all books and records necessary to comply with this chapter and its rules.

(b)  A travel agency or charter tour operator shall keep and maintain for a period of at least two years copies of all bank statements, deposit slips, canceled checks, drafts, and wire or electronic transaction documents relating to client trust accounts.  The travel agency, charter tour operator, or any branch offices shall make such records available for inspection and audit within three business days of a written request by the director.  Nothing herein shall prevent the director from inspecting and auditing the books and records of the travel agency, charter tour operator, or any branch offices, as otherwise provided under this chapter or its rules. [L 2001, c 62, pt of §2]



§468L-5.6 - Violations; summary suspension; penalties.

[§468L-5.6]  Violations; summary suspension; penalties.  (a)  Any violations by a travel agency or charter tour operator of any law or rule relating to client trust accounts shall constitute a prima facie showing of fraud on the part of the travel agency or charter tour operator.

(b)  Upon a violation by a travel agency or charter tour operator of any law or rule relating to client trust accounts, the director may suspend or restrict the registration of the travel agency or charter tour operator as provided under section 436B-23.  The director, as part of a proceeding brought under section 436B-23, may order a freeze of the bank or deposit accounts of the travel agency or charter tour operator.

(c)  A travel agency or charter tour operator that violates any provision of this chapter may be fined not more than $1,000 for each violation; provided that a charter tour operator also shall be assessed an administrative fine pursuant to section 468L-27 for any violation of that section. [L 2001, c 62, pt of §2]



§468L-5.7 - Court action for failure to maintain client trust accounts.

[§468L-5.7]  Court action for failure to maintain client trust accounts.  (a)  Whenever a travel agency or charter tour operator fails to establish or maintain a client trust account for the benefit of the consumers paying money to the travel agency pursuant to section 468L-5 or [468L-5.5] or the rules relating to travel agencies and charter tour operators, the director may file an action in circuit court to obtain an injunction or other appropriate order or judgment.

(b)  The director shall not be required to post a bond in any action brought under this section. [L 2001, c 62, pt of §2]



§468L-6 - Disclosure on airline awards.

[§468L-6]  Disclosure on airline awards.  (a)  In the event an airline award is purchased, the following disclosure shall be made in a sales contract, in bold face print, no less than eight- point type, and in a manner reasonably calculated to draw the attention of the reader:

"THIS CONTRACT IS FOR THE SALE OF AN AIRLINE AWARD.  CERTAIN AIRLINES HAVE TAKEN THE POSITION THAT THEY MAY VOID AIRLINE AWARDS AT THEIR DISCRETION, AT ANY TIME. IF ANY SUCH VOIDING OCCURS, (name of travel agency) WILL REFUND TO PURCHASER THE PROPORTIONATE AMOUNT OF THE PRICE PAID WITHIN THIRTY (30) DAYS."

(b)  For the purposes of this section, "airline award" means any coupon, certificate, voucher, benefit, or tangible thing promised, given, sold, or otherwise transferred by any airline to a consumer in exchange for mileage, credits, bonuses, segments, or other units of value credited to the consumer as an incentive to fly on the airline. [L 1991, c 285, pt of §1]



§468L-7 - Consumer's rights.

§468L-7  Consumer's rights.  (a)  Any travel agency registered under this chapter shall have the following obligations to any consumer who purchases travel services from the travel agency:

(1)  The consumer shall have the right to be informed by the travel agency, prior to the purchase of any travel services from the travel agency, of any limitations, conditions, events, circumstances, or any other business or commercial factors that may affect the availability of the travel services and the ability of the consumer to obtain a refund of moneys paid for the travel services;

(2)  The consumer shall have the right to rely on any promises, guarantees, representations, or information provided by the travel agency, regarding travel services, including but not limited to, the availability of travel services offered or sold by the travel agency, the conditions for obtaining a refund of moneys paid for the travel services, and the nature or quality of the travel services provided;

(3)  The consumer shall have the right to have the travel agency fulfill any term or condition of the contract for travel services between the consumer and the travel agency, whether the term or condition was made in writing or otherwise by the travel agency;

(4)  The consumer shall have the right to have the travel agency fulfill any promises, guarantees, or representations made regarding travel services, whether the promises, guarantees, or representations are made by the travel agency in written or verbal form;

(5)  The consumer shall have the right to be informed of all conditions, if any, upon which the contract between the travel promoter and the entity providing the transportation or related services may be cancelled, and the respective rights and obligations of all parties in the event of cancellation;

(6)  The consumer shall have the right to obtain the ticket or other similar documentation binding upon the ultimate provider of the travel services from the travel agency, upon making full payment to the travel agency for the travel services purchased; and

(7)  The consumer shall have the right to a refund, within fourteen calendar days from the date the refund is requested, of all moneys paid to a travel agency for travel services not performed in accordance with the contract for travel services, less any of the following amounts:

(A)  Any amounts for cancellation fees that were previously disclosed to the consumer; and

(B)  Any amounts held by the ultimate provider of the travel services, or by a representative of the ultimate provider of travel services that the travel agent was required to contract with by the ultimate provider.

(b)  The travel agency shall provide a written disclosure of the consumer's rights under this section to the consumer no later than at the time the travel agency issues the ticket for travel services to the consumer; provided that in the case of repeat customers or business accounts the disclosure need only be given once and except as otherwise provided by rule.

(c)  The department may develop a form for the written disclosure of consumer rights under this chapter, and if such form is developed, all travel agencies who have not obtained approval from the department to use a form developed by the travel agency shall utilize the department's form in order to comply with the provisions of this section. [L 1991, c 285, pt of §1; am L 1992, c 157, §4]



§468L-7.5 - Prohibited acts.

§468L-7.5  Prohibited acts.  No travel agency or charter tour operator shall engage in any of the following:

(1)  Selling or advertising to sell travel or charter tour services without first registering or renewing a registration with the director under this chapter;

(2)  Conducting business as a registered travel agency or charter tour operator without establishing and maintaining a client trust account, in accordance with sections 468L-5, 468L-5.5, and 468L-24 and the rules relating to travel agencies and charter tour operators;

(3)  Failing to provide evidence of the establishment of a client trust account or to notify the department of the name of the financial institution at which the client trust account is held or of any change in the account number or location within three business days of any change, in accordance with section 468L-5 and the rules relating to travel agencies and charter tour operators;

(4)  Making any false statement, representation, or certification in any application, document, or record required to be submitted, filed, or retained under this chapter;

(5)  Misrepresenting the consumer's right to cancel and to receive an appropriate refund or reimbursement as provided under this chapter;

(6)  Failing to provide a written statement to the consumer containing specific information as required by section 468L‑4;

(7)  Failing to provide or otherwise comply with the disclosure requirements of sections 468L-6 and 468L‑7;

(8)  Failing to make available to the director such books and records as may be requested by the director pursuant to sections 468L-3(6), 468L-5.5, and 468L-28 and the rules relating to travel agencies and charter tour operators;

(9)  Promoting travel for prostitution;

(10)  Selling, advertising, or otherwise offering to sell travel services or facilitate travel:

(A)  For the purpose of engaging in a commercial sexual act;

(B)  That consists of tourism packages or activities using and offering sexual acts as enticement for tourism; or

(C)  That provides or purports to provide access to or that facilitates the availability of sex escorts or sexual services; or

(11)  Otherwise violating any of the provisions of this chapter or its rules.

For purposes of paragraph (10):

"Commercial sexual act" means any sexual contact, as defined in section 707-700, for which anything of value is given to or received by any person.

"Sexual act" means any sexual contact as defined in section 707-700. [L 2001, c 62, pt of §2; am L 2004, c 82, §3]

Cross References

Promoting travel for prostitution, class C felony offense, see §712-1208.



§468L-8 - Restitution.

[§468L-8]  Restitution.  Any person who engages in an act or practice that violates any provision of this chapter or rules adopted pursuant hereto may be ordered by a court of proper jurisdiction to make restitution to all persons injured by the act or practice. [L 1991, c 285, pt of §1]



§468L-9 - Injunctions.

[§468L-9]  Injunctions.  In any civil proceedings brought pursuant to this chapter, the court may also enjoin any activity that violates this chapter. [L 1991, c 285, pt of §1]



§468L-10 - Consumer right of action.

[§468L-10]  Consumer right of action.  Any person who suffers damage as a result of a violation of this chapter shall be entitled to injunctive relief restraining further violations, and may sue to recover damages in any circuit court of the State, and, if successful, shall recover three times the actual damages or $1,000, whichever is greater.  In any action brought under this chapter, the prevailing party shall be entitled to the recovery of costs of suit, including reasonable attorney's fees. [L 1991, c 285, pt of §1]



§468L-11 - Remedies cumulative.

[§468L-11]  Remedies cumulative.  Unless otherwise expressly provided, the remedies or penalties provided by this chapter are cumulative to each other and to remedies or penalties available under other laws of this State. [L 1991, c 285, pt of §1]



§468L-12 - Criminal penalties.

[§468L-12]  Criminal penalties.  A person commits the criminal offense of theft if the person, being a travel agency or an agent, employee, or independent contractor of a travel agency, knowingly or intentionally violates section 468L-5(a), (b), or (c). [L 1991, c 285, pt of §1]



§468L-21 - Charter tour operator registration as travel agency required.

[PART II.  CHARTER TOUR OPERATORS]

[§468L-21]  Charter tour operator registration as travel agency required.  (a)  No person shall engage in the business of a charter tour operator unless that person has registered as a travel agency with the director under section 468L-2 and complies with the provisions of this chapter applicable to a travel agency engaged in the business of a charter tour operator.

(b)  An application for registration of a charter tour operator as a travel agency or for renewal of a registration of a charter tour operator as a travel agency shall be made on a form provided by the department.  In addition to the information required to be provided by all applicants for registration as a travel agency, the form shall require an applicant for registration as a travel agency which intends to engage in the business of a charter tour operator to:

(1)  Provide evidence that a charter tour client trust account has been established in accordance with sections 468L-5 and 468L-23;

(2)  State whether the applicant intends to operate seven or more charter tours during any twelve months or shorter period of the registration period;

(3)  State whether the applicant intends to operate sixteen or more charter tours during any twelve months or shorter period of the registration period; and

(4)  Provide evidence that the applicant has complied with the financial performance requirements of section 468L-22. [L 1999, c 258, pt of §3]



§468L-22 - Charter tour operator financial performance requirements.

[§468L-22]  Charter tour operator financial performance requirements.  (a)  The department shall not approve the initial registration or the renewal of registration of a travel agency that wishes to engage in the business of a charter tour operator and to operate not more than six charter tours during any twelve-month period of the registration period, or during the remainder of the registration period if less than twelve months, for which application is made unless the applicant provides proof that the applicant has obtained a bond, letter of credit, or other security in compliance with Title 14, Code of Federal Regulations, section 380.34, as the same may be amended, or any successor or replacement federal statute or regulation thereto.

(b)  The department shall not approve the initial registration or the renewal of registration of a travel agency that wishes to engage in the business of a charter tour operator and to operate seven or more charter tours during any twelve months or shorter period of the registration period for which application is made unless the applicant either:

(1)  Posts a performance or financial guaranty-type bond naming the director as the obligee that may be canceled only if the charter tour operator gives ninety days' prior written notice to the surety and the surety gives sixty days' prior written notice to the director of cancellation of the bond; or

(2)  Obtains an irrevocable letter of credit that is a guarantee of payment for a term of one year naming the director as beneficiary, with a provision for automatic extension for additional annual periods, and that may be canceled only if the charter tour operator gives prior written notice by certified mail to the director and to the issuer at least ninety days before the letter's expiration date or the date on which the charter tour operator intends the letter to cease being effective, or the issuer gives prior written notice by certified mail to the director at least sixty days before the expiration date.

(c)  The bond or letter of credit shall be issued by a surety or federally-insured lending institution authorized to do business in the State to indemnify any consumer who may suffer loss as a result of nonperformance by a charter tour operator.

(d)  A charter tour operator shall not provide the required coverage through multiple bonds or irrevocable letters of credit but shall provide either a single bond or a single irrevocable letter of credit.  A charter tour operator may substitute the bond with an irrevocable letter of credit and vice versa pursuant to subsection (h), but shall not provide one in addition to the other to reach the required aggregate amount of coverage.

(e)  Upon cancellation or expiration of the bond or letter of credit, the surety or insurer shall remain liable for any claims against the bond or letter of credit for a period of six months; provided that:

(1)  The debts were incurred while the bond or letter of credit was in effect; and

(2)  The director notifies the surety or insurer, as the case may be, of any claims within ninety days of discovery of any claims.

(f)  The surety or insurer shall not be required to release any moneys or collateral to the charter tour operator during the six months after cancellation of the bond or expiration of the letter of credit.

(g)  The amount of coverage of the bond or irrevocable letter of credit shall be:

(1)  Equal to $300,000, less the amount of any security provided by the applicant under Title 14, Code of Federal Regulations, section 380.34, as the same may be amended, or any successor or replacement federal statute or regulation thereto, for a travel agency planning to engage in the business of a charter tour operator and to operate seven to fifteen charter tours during any twelve months or shorter period of the registration period for which application is made; or

(2)  Equal to $1,000,000, less the amount of any security provided by the applicant under Title 14, Code of Federal Regulations, section 380.34, as the same may be amended, or any successor or replacement federal statute or regulation thereto, for a travel agency planning to engage in the business of a charter tour operator and to operate more than fifteen charter tours during any twelve months or shorter period of the registration period for which application is made.

(h)  A bond shall be accepted as replacement for another bond or an irrevocable letter of credit and an irrevocable letter of credit shall be accepted as replacement for another irrevocable letter of credit or a bond if:

(1)  The effective date of a replacement bond is prior to or on the cancellation date of the bond being replaced or the expiration date of the irrevocable letter of credit being replaced, as the case may be, and the replacement bond is received by the director before the cancellation date or the expiration date, as the case may be; or

(2)  The replacement irrevocable letter of credit is received by the director at least fifteen days prior to the expiration date of the irrevocable letter of credit being replaced or is received by the director on or before the cancellation date of the bond being replaced, as the case may be.

(i)  A charter tour operator shall not operate more than six charter tours during any twelve-month period unless the charter tour operator has provided and maintains in effect a bond or letter of credit in accordance with subsection (b), in the amount specified in subsection (g)(1), if the charter tour operator operates between seven and fifteen charter tours, or in the amount specified in subsection (g)(2), if the charter tour operator operates more than fifteen charter tours. [L 1999, c 258, pt of §3]



§468L-23 - Charter tour client trust account.

[§468L-23]  Charter tour client trust account.  Every travel agency engaged in the business of a charter tour operator shall establish and maintain a separate charter tour client trust account solely for the purpose of the travel agency's charter tour business.  The charter tour client trust account shall be maintained in accordance with sections 468L-5 and 468L-24. [L 1999, c 258, pt of §3]



§468L-24 - Maintenance of charter tour operator accounts.

[§468L-24]  Maintenance of charter tour operator accounts.  (a)  Every charter tour operator shall maintain adequate books and records that provide for a proper accounting of total qualified charter tour client trust assets and qualified charter tour client trust liabilities for all charter tours for which funds have been accepted.

(b)  Every charter tour operator shall maintain in its books and records a charter tour trust liability account for the purpose of accounting for qualified charter tour client trust liabilities.

(c)  The charter tour trust liability account shall only be adjusted in the following manner:

(1)  The charter tour trust liability account shall be reduced by the amount of actual payments made by the charter tour operator for air transportation, hotel accommodations, baggage handling, or ground transportation charges with respect to the charter tour operator's current obligations to provide travel services or to past travel services provided by the charter tour operator; provided that the charter tour trust liability account shall not be reduced for any expenditure which constitutes a qualified prepaid charter tour client trust asset;

(2)  The charter tour trust liability account shall be reduced by the amount of payments made by the charter tour operator of federal transportation taxes that are payable as a result of a charter tour and for commissions payable to third party travel agents; and

(3)  Only after:

(A)  All of the liabilities described in paragraphs (1) and (2) with respect to a specific charter tour have been satisfied through payment;

(B)  The obligation to provide travel services has been fully provided; and

(C)  The travel has been completed;

then and only then, may any funds remaining in the charter tour client trust account relating to the specific charter tour be withdrawn from the charter tour client trust account and deposited into the general accounts of the charter tour operator, and the charter tour trust liability account shall be reduced by the amount so withdrawn from the charter tour client trust account. [L 1999, c 258, pt of §3]



§468L-25 - Maintenance of qualified charter tour client trust assets by charter tour operators.

[§468L-25]  Maintenance of qualified charter tour client trust assets by charter tour operators.  A charter tour operator shall regularly maintain qualified charter tour client trust assets in an amount which is equal to or exceeds the qualified charter tour client trust liabilities of the charter tour operator.  A charter tour operator shall be deemed to be in substantial compliance with the provisions of this section even if, during any twelve-month period, qualified charter tour client trust liabilities exceed qualified charter tour client trust assets for any one, but not more than one, quarterly reporting period applicable under section 468L-26; provided that qualified charter tour client trust assets at all times shall be equal to or exceed not less than ninety per cent of qualified charter tour client trust liabilities. [L 1999, c 258, pt of §3]



§468L-26 - Quarterly report filing requirements for charter tour operators.

[§468L-26]  Quarterly report filing requirements for charter tour operators.  Not later than forty-five days after the end of each quarter, each registered travel agency engaging in the business of a charter tour operator, at its own expense, shall file a quarterly report that shall cover the immediately preceding quarter.  Each report shall include a statement by an independent certified public accountant that the charter tour client trust account has been maintained in accordance with the requirements of sections 468L-5, 468L-23, and 468L-24, or specifying the grounds on which such a statement cannot be made. [L 1999, c 258, pt of §3]



§468L-27 - Failure by charter tour operator to file required reports; lack of compliance by charter tour operators; remedies.

[§468L-27]  Failure by charter tour operator to file required reports; lack of compliance by charter tour operators; remedies.  (a)  Any registered travel agency engaged in the business of a charter tour operator which fails to file any report required to be filed under this chapter or which files a report indicating that the charter tour operator is not in compliance with the provisions of this chapter, including without limitation, any report which indicates that the charter tour client trust account is not in compliance with the requirements of this chapter, shall be deemed not to be in substantial compliance with the requirements of this chapter.

(b)  In addition to any other remedy available, the director may cause a citation to be issued with respect to a registered travel agency engaged in the business of a charter tour operator that has not acted or is not acting in compliance with any provision of this chapter.

(c)  Each citation shall be in writing and shall describe the basis of the citation, including the specific statutory provision alleged to have been violated and may contain an order of abatement directing the travel agency to cease engaging in the business of a charter tour operator and an assessment of administrative fines as provided by this section.  All fines collected under this section shall be deposited in the special fund established under section 26-9(o).

(d)  Any registered travel agency engaged in the business of a charter tour operator who violates this section shall be assessed an administrative fine of up to:

(1)  $25,000 for the first violation;

(2)  $50,000 for the second violation; and

(3)  $75,000 for any subsequent violations.

(e)  Service of a citation issued under this section shall be made by personal service or by certified mail, restricted delivery, sent to the last known business address of the travel agency.

(f)  Any person issued a citation under this section may submit a written request, within twenty days from the service of the citation, to the director for a hearing with respect to the violations alleged, the scope of the order of abatement, or the amount of the administrative fine assessed.

(g)  If the person issued a citation under this section timely notifies the director of a request for a hearing, the director shall afford an opportunity for a hearing under chapter 91.

(h)  If the person issued a citation under this section does not submit a written request to the director for a hearing within twenty days from the service of the citation, the citation shall be transmitted to the director for issuance of a final order.

(i)  The sanctions and disposition authorized under this section shall be separate and in addition to all other remedies provided by law.

(j)  The director may adopt rules pursuant to chapter 91 necessary for the purpose of this section. [L 1999, c 258, pt of §3]



§468L-28 - Audit of charter tour operators.

[§468L-28]  Audit of charter tour operators.  (a)  The department may audit the records of any charter tour operator with respect to its funds.  For that purpose, the department shall have free access to the office and places of business of the charter tour operator.  Notwithstanding section 468L-3(6), the department may contract with a private consultant to audit the records of any charter tour operator, the cost of which shall be borne by the charter tour operator regardless of whether a violation of this chapter is established.

(b)  The director, upon notice and hearing pursuant to chapter 91, may temporarily suspend or may revoke the registration as a travel agency of any charter tour operator who fails to cooperate with the department in any examination or audit of the charter tour operator conducted or contracted for by the director. [L 1999, c 258, pt of §3]



§468L-29 - Violation of charter tour operator provisions.

[§468L-29]  Violation of charter tour operator provisions.  Without limitation to any other remedies or penalties that may be applicable, any person who knowingly accepts moneys for charter tours without being registered as a travel agency in compliance with this chapter, or any charter tour operator that knowingly is not in compliance with the provisions of this chapter and continues to accept moneys for charter tours, shall be guilty of a misdemeanor. [L 1999, c 258, pt of §3]






CHAPTER 468M - ACTIVITY PROVIDERS AND ACTIVITY DESKS

§468M-1 - Definitions.

[§468M-1]  Definitions.  Whenever used in this chapter, unless the context otherwise requires:

"Activity desk" means any sole proprietorship, organization, trust, group, association, partnership, corporation, society, or combination thereof, which for compensation or other consideration, acts or attempts to act as an intermediary to sell, contract for, arrange, or advertise that it can or will arrange, or has arranged, activities which are furnished by an activity provider.  This chapter shall not apply to any hotel as defined under section 486K-1, or air carrier as defined by the Federal Aviation Act of 1958 (49 USCS Appx §1301), as amended, for services for which they do not accept consumer moneys for services other than their own.

"Activity provider" means an individual, firm, corporation, association, partnership, or any group of persons, whether incorporated or not, which provides specialized air, land, or sea tour excursions and activities, but does not mean sellers of airline coupons or tickets.

"Department" means the department of commerce and consumer affairs.

"Director" means the director of commerce and consumer affairs.

"Net sales" means gross sales minus the commission paid to activity desks. [L 1990, c 214, pt of §1, §2; am L 1991, c 240, pt of §1, §§2, 4; am L 1992, c 231, pt of §2, §§3, 6; am L 1995, c 174, §§1, 2; am L 1998, c 248, §§1, 2]



§468M-2 - Registration required.

[§468M-2]  Registration required.  (a)  Activity desks shall register with the director prior to engaging in the business of  selling, contracting for, arranging, or advertising that it can or will arrange, activities which are furnished by an activity provider.  Notwithstanding section 468M-7, any activity desk that violates the provisions of this section or rules promulgated pursuant thereto shall be fined a sum of $100 for each day the activity desk is in violation.  The sum shall be collected in a civil suit brought by the department.

(b)  Registration shall expire on December 31 of each odd- numbered year.  Before December 31 of each odd-numbered year, the director or the director's authorized delegate shall mail a renewal application for registration to the address on record of the registrant.

(c)  The director by rule, shall establish fees and requirements for registration, maintenance of registration, renewal, restoration of registration, of activity desks. [L 1992, c 231, pt of §2, §§3, 6; am L 1995, c 174, §§1, 2; am L 1998, c 248, §§1, 2]



§468M-3 - Prohibited acts.

[§468M-3]  Prohibited acts.  No activity desk shall engage in any of the following practices:

(1)  Covering, concealing, or obscuring the name, address, or telephone number of an activity provider in any card or brochure;

(2)  Placing a telephone number, address, or other information on any card, brochure, or other advertising material produced or published by an activity provider, whether by decal, sticker, stamp, or otherwise, without identifying the activity desk by name and address;

(3)  Using a promotional card or brochure that does not clearly display the name and telephone number of the  activity provider whose activity is being sold or booked when the activity is located in this State;

(4)  Withdrawing any funds of a consumer from a client trust account, other than a sales commission up to a maximum of fifteen per cent or to make a refund to the consumer, until the activity provider has been paid; or

(5)  Failing to possess a current and valid registration prior to engaging in business or advertising as an activity desk. [L 1990, c 214, pt of §1, §2; am L 1991, c 240, pt of §1, §§2, 4; ren and am L 1992, c 231, pt of §2, §§3, 6; am L 1995, c 174, §§1, 2; am L 1998, c 248, §§1, 2]



§468M-4 - Payment provision.

[§468M-4]  Payment provision.  Unless the express written contract has a provision to the contrary, payment shall be due and payable thirty days from the date of invoice. [L 1990, c 214, pt of §1, §2; ree L 1991, c 240, pt of §1, §§2, 4; ren and am L 1992, c 231, pt of §2, §§3, 6; am L 1995, c 174, §§1, 2; am L 1998, c 248, §§1, 2]



§468M-5 - Legal rate; computation.

[§468M-5]  Legal rate; computation.  Except as otherwise permitted by existing written contract, any activity desk that directly or indirectly receives any interest on the payment due to the activity provider, shall remit the interest and the payment due to the activity provider; provided that if the interest and payment due are not remitted within thirty days from the date of invoice, interest on the unpaid balance of the interest and payment due shall accrue at the rate of one per cent per month from the due date. [L 1990, c 214, pt of §1, §2; ree L 1991, c 240, pt of §1, §§2, 4; ren and am L 1992, c 231, pt of §2, §§3, 6; am L 1995, c 174, §§1, 2; am L 1998, c 248, §§1, 2]



§468M-6 - Injunctive relief; suits.

[§468M-6]  Injunctive relief; suits.  (a)  Any activity provider may bring suit to enjoin any violation of this chapter and may sue in the circuit court in the circuit in which the defendant resides or has an agent or in which the violation has occurred.

(b)  Any activity providers association may bring suit to enjoin any violation of this chapter and may sue in the circuit court in the circuit in which the defendant resides or has an agent or in which the violation has occurred.  The relief available to an activity providers association shall be limited to injunctive and declarative relief and shall not include a right to damages.  As used in this section, "activity providers association" means a bona fide trade association of activity providers.

(c)  The prevailing party, in a civil action brought under this chapter, shall be entitled to recover the costs of the suit, including reasonable attorney's fees. [L 1990, c 214, pt of §1, §2; am L 1991, c 240, pt of §1, §§2, 4; ren and am L 1992, c 231, pt of §2, §§3, 6; am L 1995, c 174, §§1, 2; am L 1998, c 248, §§1, 2]



§468M-7 - Action for damages.

[§468M-7]  Action for damages.  Any activity desk shall be liable to the activity provider for a violation of this chapter for any damages which result from a violation.  Damages shall be awarded at the rate of no less than $1,000 for each violation.  Violations shall be calculated as follows:

(1)  For violations of section 468M-3(1), (2), or (3), by multiplying the number of days the violations occurred by the number of locations of an activity desk where the violations occurred;

(2)  For violations of section 468M-3(4), by counting the number of days where the client trust account held funds insufficient to meet the requirements of section 468M-3(4); and

(3)  Notwithstanding paragraphs (1) and (2), not more than $10,000 shall be awarded if the activity desk has not previously been required to pay damages to an activity provider pursuant to this section. [L 1990, c 214, pt of §1, §2; am L 1991, c 240, pt of §1, §§2, 4; ren and am L 1992, c 231, pt of §2, §§3, 6; am L 1995, c 174, §§1, 2; am L 1998, c 248, §§1, 2]



§468M-8 - Requirements for offering discounts.

[§468M-8]  Requirements for offering discounts.  When a discount offered for any activity is contingent upon any requirement that the recipient of the discount first attend a sales presentation of any kind, the activity desk shall disclose the requirement in writing to the recipient of the discount before any payment is made.  Failure to do so shall constitute a false and deceptive business practice subject to a civil fine of not less than $1,000 per day for each occurrence. [L 1990, c 214, pt of §1, §2; am L 1991, c 240, pt of §1, §§2, 4; ren and am L 1992, c 231, pt of §2, §§3, 6; am L 1995, c 174, §§1, 2; am L 1998, c 248, §§1, 2]



§468M-9 - Client trust accounts; maintenance of and withdrawal from such accounts.

[§468M-9]  Client trust accounts; maintenance of and withdrawal from such accounts.  (a)  Within three business days of receipt, an activity desk shall deposit all sums received from a consumer, for excursions or activities offered by the activity desk in a trust account maintained in a federally insured financial institution located in Hawaii.

(b)  The trust account required by this section shall be established and maintained for the benefit of the consumers paying money to the activity desk.  The activity desk shall not in any manner encumber the amounts in trust and shall not withdraw money therefrom except:

(1)  In partial or full payment for excursion or activities to the activity provider directly providing the services; or

(2)  To make refunds as required by this chapter.

(c)  This section shall not prevent the withdrawal from the trust account of:

(1)  The amount of the sales commission, up to a maximum of fifteen per cent;

(2)  Any interest earned and credited to the trust account;

(3)  Refunds; or

(4)  Remaining funds of a consumer once the activity provider has been paid.

(d)  At the time of registration, the activity desk shall file with the department the account number and the name of the financial institution at which the trust account is held or submit a bond or letter of credit as provided in section 468M-10.  The activity desk shall notify the department of any change in the account number or location within one business day of the change.

(e)  The director may, by rule, allow for the use of other types of funds or accounts provided that the protection for consumers is no less than that provided by this section. [L 1991, c 240, pt of §1, §§2, 4; ren and am L 1992, c 231, pt of §2, §§3, 6; am L 1995, c 174, §§1, 2; am L 1998, c 248, §§1, 2]



§468M-10 - Performance bond and irrevocable letter of credit as alternative to client trust account required of activity desks; coverage amount and computation; annual report and option; adjustments; coverage upon transfer.

[§468M-10]  Performance bond and irrevocable letter of credit as alternative to client trust account required of activity desks; coverage amount and computation; annual report and option; adjustments; coverage upon transfer.  (a)  If a client trust account is not established and maintained as required under section 468M-9, no activity desk shall be permitted to operate in the State unless the activity desk:

(1)  Posts a bond which is a performance or financial guaranty type bond naming the director as the obligee and which may be canceled only if the activity desk gives sixty days prior written notice to the surety or if the surety gives thirty days prior written notice to the director of cancellation of the bond; or

(2)  Obtains an irrevocable letter of credit which is a  guarantee of payment for a term of one year naming the director as beneficiary, with a provision for automatic extension for additional annual periods, and which may be canceled only if the activity desk gives prior written notice by certified mail to the director and to the issuer at least ninety days before the letter's expiration date or the date on which the activity desk intends the letter to cease being effective or the issuer gives prior written notice by certified mail to the director at least sixty days before the expiration date.

(b)  The bond or letter of credit shall be issued by a surety or federally insured lending institution authorized to do business in the State to indemnify any consumer who may suffer loss as a result of nonperformance by an activity desk.

(c)  An activity desk shall not provide the required coverage through multiple bonds or irrevocable letters of credit but shall provide either a single bond or a single irrevocable letter of credit.  An activity desk may substitute the bond with an irrevocable letter of credit.  An activity desk may substitute the bond with an irrevocable letter of credit and vice versa pursuant to subsection (h), but shall not provide one in addition to the other to reach the required aggregate amount of coverage.  If an activity desk has more than one branch desk location, the bond or irrevocable letter of credit shall cover all locations and computations on the coverage amount shall be based on the total net sales revenues of all branch locations.

(d)  Upon cancellation or expiration of the bond or letter of credit, the surety or insurer shall remain liable for any claims against the bond or letter of credit for a period of six months; provided that:

[(1)] The debts were incurred while the bond or letter of credit was in effect; and

[(2)] The director notifies the surety or insurer, as the case may be, of any claims within ninety days of discovery of any claims.

(e)  The surety or insurer is not required to release any moneys or collateral to the activity desk during the six months after cancellation of the bond or expiration of the letter of credit.

(f)  The amount of coverage shall be equal to the average monthly net sales revenues of the activity desk as determined for the twelve-month period ending on the last sales period ending date of the fifth month prior to the anniversary date of the bond or the irrevocable letter of credit; provided that the amount of coverage of the bond or irrevocable letter of credit shall not be less than $50,000 and shall not be more than $100,000.  Any activity desk providing a bond or irrevocable letter of credit for the first time during the period beginning on September 1, 1992, and ending on March 31, 1993, shall base its initial coverage amount on the twelve-month period ending on June 30, 1992.  If an activity desk does not have a full twelve-month period on which to base the amount, the amount shall not be less than the average monthly net sales revenues as determined for the months available; provided that this amount shall not be less than $75,000, notwithstanding the minimum amount of $50,000 for regularly computed coverage.

(g)  No later than four months before the anniversary date of coverage, each activity desk shall submit a notarized annual report to the department verifying the monthly net sales revenue figures for the twelve-month period upon which the amount of the bond or irrevocable letter of credit is based.  However, each activity desk shall have the option not to submit the annual report if the activity desk provides a bond or an irrevocable letter of credit for the maximum amount of $100,000.

(h)  Each activity desk shall review the desk's coverage at least once each year and shall increase or decrease the amount of the coverage as necessary according to the computation method in subsection (f) at the time coverage is renewed on the anniversary date or on other dates if coverage is reinstated or replaced; provided that any downward adjustment in coverage shall not result in coverage below $50,000.

A bond shall be accepted as replacement for another bond or an irrevocable letter of credit and an irrevocable letter of credit shall be accepted as replacement for another irrevocable letter of credit or a bond if:

(1)  The effective date of a replacement bond is prior to or on the cancellation date of the bond being replaced;

(2)  Where a letter of credit is about to expire, the effective date of the replacement bond is prior to or on the same date as the date of expiration of the irrevocable letter of credit and the replacement bond is received by the director before that expiration date;

(3)  The replacement irrevocable letter of credit is received by the director at least fifteen days prior to the expiration date of the irrevocable letter of credit being replaced; or

(4)  The replacement irrevocable letter of credit is received by the director on or before the cancellation date of the bond.

(i)  An activity desk whose bond or letter of credit has been cancelled or has expired may continue to operate the activity desk provided the desk establishes the client trust account at least two months prior to the cancellation or expiration of the bond or letter of credit, and shall not be allowed to replace the client trust account with a bond or letter of credit for at least one year.

(j)  Failure to have in effect a client trust account, or current bond or letter of credit shall result in automatic forfeiture of the registration.  An activity desk whose registration is forfeited shall apply as a new applicant for registration. [L 1992, c 231, pt of §2, §§3, 6; am L 1995, c 174, §§1, 2; am L 1998, c 248, §§1, 2]

Revision Note

"September 1, 1992," substituted for "the effective date of this Act".



§468M-11 - Violations; fraud.

[§468M-11]  Violations; fraud.  Any violations by an activity desk of any law relating to client trust accounts or the bond or letter of credit pursuant to section 468M-10 shall constitute a prima facie showing of fraud on the part of the activity desk and may not be dischargeable as a debt to a consumer or an activity provider in any bankruptcy proceeding. [L 1991, c 240, pt of §1, §§2, 4; ren and am L 1992, c 231, pt of §2, §§3, 6; am L 1995, c 174, §§1, 2; am L 1998, c 248, §§1, 2]



§468M-12 - Restitution.

[§468M-12]  Restitution.  Any person who engages in an act or practice that violates any provision of this chapter or rules adopted pursuant hereto may be ordered by a court of proper jurisdiction to make restitution to all persons injured by the act or practice. [L 1992, c 231, pt of §2, §§3, 6; am L 1995, c 174, §§1, 2; am L 1998, c 248, §§1, 2]



§468M-13 - Injunctions.

[§468M-13]  Injunctions.  In any civil proceeding brought pursuant to this chapter, the court may also enjoin any activity that violates this chapter. [L 1992, c 231, pt of §2, §§3, 6; am L 1995, c 174, §§1, 2; am L 1998, c 248, §§1, 2]



§468M-14 - Consumer right of action.

[§468M-14]  Consumer right of action.  Any person who suffers damage as a result of a violation of this chapter shall be entitled to injunctive relief restraining further violations, and may sue to recover damages in any circuit court of the State, and, if successful, shall recover three times the actual damages or $1,000, whichever is greater.  In any action brought under this chapter, the prevailing party shall be entitled to the recovery of costs of suit, including reasonable attorney's fees. [L 1992, c 231, pt of §2, §§3, 6; am L 1995, c 174, §§1, 2; am L 1998, c 248, §§1, 2]



§468M-15 - Remedies cumulative.

[§468M-15]  Remedies cumulative.  Unless otherwise expressly provided, the remedies or penalties provided by this chapter are cumulative to each other and to remedies or penalties available under other laws of this State. [L 1992, c 231, pt of §2, §§3, 6; am L 1995, c 174, §§1, 2; am L 1998, c 248, §§1, 2]



§468M-16 - Criminal penalties.

[§468M-16]  Criminal penalties.  A person commits the criminal offense of theft if the person, being an activity desk or an agent, employee, or independent contractor of an activity desk, knowingly or intentionally violates section 468M-9(a), (b) or (c) of this chapter. [L 1992, c 231, pt of §2, §§3, 6; am L 1995, c 174, §§1, 2; am L 1998, c 248, §§1, 2]



§468M-17 - Rules.

§468M-17  Rules.  Subject to chapter 91, the director may adopt such rules as the director deems necessary for the effective administration and enforcement of this chapter. [L 1992, c 231, pt of §2, §§3, 6; am L 1995, c 174, §§1, 2; am L 1998, c 248, §§1, 2; am L 1999, c 18, §14]]






CHAPTER 469 - UNDERTAKERS, EMBALMERS, FUNERAL DIRECTORS

§469-1 - License.

§469-1  License.  The department of health may, upon payment to it of an examination fee, examine, or cause to be examined by not less than two practicing embalmers, undertakers, or funeral directors, any person over eighteen years of age, of good moral character, and with qualifications specified in one of the following categories:

(1)  A minimum of five years practical experience under the supervision of a registered embalmer or undertaker in the State.

(2)  A minimum of two years practical experience under the supervision of a registered embalmer or undertaker in the State and completion of a four-year high school course or equivalent educational training.

(3)  Not less than one year of practical experience and graduation from a recognized school of embalming.

(4)  Holder of a state license for embalming.

All examinations shall be conducted in writing and supplemented by practical demonstrations and shall be upon such subjects as the department may by rule prescribe.  Every person who passes the examination shall be given a license as an embalmer. [L 1933, c 36, §1; RL 1935, §1450; am L 1943, c 57, pt of §1; RL 1945, §3051; RL 1955, §72-1; am L 1957, c 316, §8; am L 1959, c 111, §1; am L Sp 1959 2d, c 1, §19; HRS §469-1; am L 1972, c 2, §28; am L 1983, c 53, §1]

Cross References

Disposal of examination records, see §94-5.



§469-2 - Rules.

§469-2  Rules.  The department of health may prescribe such rules as it deems reasonable and proper relating to the practice of embalming, to the business of an undertaker, or to the sanitary condition of places where such business or practice is conducted.  The rules of the department may prescribe an original registration fee for the engaging by any person in the business of an undertaker and an annual renewal fee. [L 1937, c 174, §1; am L 1943, c 57, pt of §1; RL 1945, §3052; RL 1955, §72-2; am L 1957, c 316, §9; am L Sp 1959 2d, c 1, §19; HRS §469-2; am L 1983, c 53, §2]

Cross References

Rulemaking procedure, see chapter 91.



§469-3 - Renewal of license.

§469-3  Renewal of license.  Each licensed embalmer or licensed undertaker or funeral director shall, between July 1 and 10 of each year, renew the embalmer's or undertaker's or funeral director's license by registering with the department of health and by paying a renewal fee.  Every license that is not so renewed shall expire on August 1 and shall not be renewed except upon the payment of a delinquent fee. [L 1933, c 36, §2; RL 1935, §1451; RL 1945, §3053; RL 1955, §72-3; am L 1959, c 111, §2; am L Sp 1959 2d, c 1, §19; HRS §469-3; am L 1983, c 53, §3; gen ch 1985]



§469-4 - Registration of apprentices.

§469-4  Registration of apprentices.  Any person at least eighteen years of age, of good moral character, may qualify as an apprentice under a regularly licensed embalmer.  The person shall register with the department of health, and, upon the payment of a fee, a certificate of apprenticeship shall be issued the person.

On or between July 1 and 10 of each year, the person shall renew the person's certificate of registration and pay a renewal fee.  If the renewal fee is not paid within thirty days from the date due, a penalty fee for delinquency attaches and becomes a part of the total fee due the department of health for such renewal.  The applicant shall also file an affidavit of three citizens who have known the applicant during the past two years, certifying to the applicant's moral character. [L 1933, c 36, §3; RL 1935, §1452; am L 1943, c 57, pt of §1; RL 1945, §3054; RL 1955, §72-4; am L 1957, c 316, §10; am L Sp 1959 2d, c 1, §19; HRS §469-4; am L 1983, c 53, §4; gen ch 1985]



§469-5 - Disposition of fees.

§469-5  Disposition of fees.  All fees collected by the board shall be deposited by the department of health with the director of finance to the credit of the general fund. [L 1933, c 36, §4; RL 1935, §1453; RL 1945, §3055; RL 1955, §72-5; am L Sp 1959 2d, c 1, §§14, 19; am L 1961, c 184, §16; am L 1963, c 114, §1; HRS §469-5]



§469-6 - Revocation of license.

§469-6  Revocation of license.  A license may be revoked by the department of health upon proof to its satisfaction of violation of any rule or regulation of the department in any respect in regard thereto.  Every person so charged shall be given notice and opportunity for hearing in conformity with chapter 91. [L 1933, c 36, §5; RL 1935, §1454; RL 1945, §3056; RL 1955, §72-6; am L 1965, c 96, §53; HRS §469-6]



§469-7 - Powers of department to subpoena witnesses, etc.

§469-7  Powers of department to subpoena witnesses, etc.  The department of health may subpoena and examine witnesses under oath upon all such charges as may be preferred before it, and the circuit court of the circuit in which the hearing is held shall enforce by proper proceedings the attendance and testimony of witnesses so subpoenaed. [L 1933, c 36, §6; RL 1935, §1455; RL 1945, §3057; RL 1955, §72-7; am L Sp 1959 2d, c 1, §19; HRS §469-7]



§469-8 - Penalty.

§469-8  Penalty.  Any person who practices as an embalmer or undertaker without being registered with the department of health as herein provided shall be fined not less than $50 nor more than $250 or imprisoned not less than thirty days nor more than ninety days, or both. [L 1933, c 36, §7; RL 1935, §1456; RL 1945, §3058; RL 1955, §72-8; am L Sp 1959 2d, c 1, §19; HRS §469-8]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.






CHAPTER 470 - VENDORS, ITINERANT

CHAPTER 470

VENDORS, ITINERANT

REPEALED.  L 1984, c 35, §1.



CHAPTER 471 - VETERINARY MEDICINE

§471-1 - Definitions.

§471-1  Definitions.  As used in this chapter:

"Animal" means any animal except human beings;

"Board" means the board of veterinary examiners of the State;

"Practice of veterinary medicine" means the diagnosis or treatment for the prevention, cure, or relief of, or the giving of advice concerning, a disease, pain, injury, deformity, or other physical condition of an animal, or a change of a physical characteristic of an animal for cosmetic or utility purposes.  It includes medical, surgical, and dental care of animals;

"Veterinarian" means a person duly licensed in the State to engage in the practice of veterinary medicine. [L 1949, c 280, pt of §1; RL 1955, §73-1; HRS §471-1]

Revision Note

Numeric designations deleted and definitions rearranged.



§471-2 - License required.

§471-2  License required.  No person shall practice veterinary medicine, either gratuitously or for pay, or shall offer to so practice, or shall announce or advertise, publicly or privately, as prepared or qualified to so practice, or shall append the letters "Dr." or affix any other letters to the person's name with the intent thereby to imply that the person is a practitioner of veterinary medicine, without having a valid unrevoked license obtained from the board of veterinary examiners; provided that nothing in this chapter prevents or prohibits the following:

(1)  Any person from gratuitously treating animals in case of emergency;

(2)  The owner of any animal or animals and the owner's full-time, regular employees from caring for and treating any animals belonging to the owner;

(3)  Any student enrolled in any veterinary school or college or any employee of a veterinarian from working under the direct supervision of a veterinarian;

(4)  Any person from practicing veterinary medicine in the employ of the United States government while engaged in the performance of the person's official duties;

(5)  Any person licensed to practice veterinary medicine in any state, or any certified scientist or professional in animal care, from practicing in this State when in actual consultation with or under the sponsorship of veterinarians of this State; provided that the person licensed from another state, or the certified scientist or professional in animal care, shall not open an office, or appoint a place to meet patients, or receive calls within the limits of the State;

(6)  Any farmer from giving to another farmer the assistance customarily given in the ordinary practice of animal husbandry; or

(7)  Any applicant who meets the licensing requirements of practicing veterinary medicine under a veterinarian by permit; provided the applicant applies for and takes the first examination scheduled by the board.  A permit shall not be renewed. [L 1949, c 280, pt of §1; RL 1955, §73-2; HRS §471-2; am L 1984, c 44, §1; am L 1987, c 63, §2]



§471-3 - Board of examiners; appointment and removal; qualifications.

§471-3  Board of examiners; appointment and removal; qualifications.  A board of veterinary examiners, consisting of seven members, four of whom shall be residents of the city and county of Honolulu and three of whom shall be residents of counties other than the city and county of Honolulu, shall be appointed, and may be removed, by the governor.

Five of the members of the board shall be veterinarians who have been licensed to practice for at least five years and shall be actively engaged in the practice of veterinary medicine or, if not active at the time of appointment, shall have been previously so engaged for ten years and two shall be public members. [L 1949, c 280, pt of §1; RL 1955, §73-3; am L Sp 1959 2d, c 1, §5; HRS §471-3; am L 1978, c 208, §15; am L 1992, c 202, §174; am L 1993, c 322, §17]

Cross References

Departmental administration, see §§26-9 and 26-35.



§471-4 , 5 - REPEALED.

§§471-4, 5  REPEALED.  L 1992, c 202, §§238, 239.



§471-6 - REPEALED.

§471-6  REPEALED.  L 1984, c 44, §3.



§471-7 - Power to investigate.

§471-7  Power to investigate.  The board of veterinary examiners or any member thereof, or any person designated by the board for the purpose, may investigate any violation or suspected violation of this chapter.  Each member of the board may administer oaths in connection with any such investigation. [L 1949, c 280, pt of §1; RL 1955, §73-7; HRS §471-7]



§471-8 - Examinations; qualifications of applicants.

§471-8  Examinations; qualifications of applicants.  (a)  No person shall be licensed to practice veterinary medicine unless the person has passed an examination of the qualifications and fitness to engage in the practice of veterinary medicine given by the board of veterinary examiners.  Before any applicant shall be eligible for examination under this chapter the applicant, at least sixty days before the date set for examination, shall file an application in the form as shall be prescribed by the board, pay to the department of commerce and consumer affairs application and examination fees, and furnish proof satisfactory to the board that the applicant:

(1)  Is eighteen or more years of age; and

(2)  Is a graduate of a veterinary college meeting all the standards established by the American Veterinary Medical Association, or, in lieu thereof, has actively practiced for ten out of twelve years immediately preceding the date of application in a state having standards for licensing comparable to those in this State.

(b)  Examinations shall be given by the board twice each year except when there are no applications pending.  They shall be composed of written questions, a part of which shall consist of those aspects of veterinary medicine common to the State on toxic substances, parasite diseases, unique soil conditions, and quarantine standards.  The same questions shall be given to each person being examined during a particular examination.  The subject matter of the examinations shall embrace the subjects and demonstrations of practical ability normally covered in the curricula of American veterinary colleges.  The form of the examination shall be determined by the board.  Applicants shall certify on the application that they have read, understood, and agree to comply with the laws and rules that the board determines are required for licensure.

The requirements imposed by this section shall not be a bar to renewal, reissuance, or restoration of any license issued prior to May 13, 1949. [L 1949, c 280, pt of §1; RL 1955, §73-8; am L 1961, c 142, §9(a); HRS §471-8; am L 1972, c 2, §29; am L 1973, c 157, §1; am L 1978, c 22, §1; am L 1982, c 204, §8; am L 1984, c 7, §76 and c 44, §4; am L 1998, c 184, §1]

Cross References

Disposal of examination records, see §94-5.



§471-9 - Licenses.

§471-9  Licenses.  (a)  Except as provided in this section, the board of veterinary examiners shall issue a license upon payment of a license fee to engage in the practice of veterinary medicine to all persons meeting the requirements of this chapter.

(b)  All licenses issued by the board shall expire on June 30 of each even-numbered year next following the date of issuance.

(c)  Every veterinarian shall pay a biennial renewal fee in each even-numbered year.  The payment of the renewal fee shall entitle the veterinarian to renewal of the license.

(d)  Any holder of an expired license may be reinstated as a veterinarian upon payment of the renewal fee and a penalty fee.

(e)  Notwithstanding any other provision, no license shall expire while the holder thereof is serving on active duty in the armed forces of the United States during any emergency declared by the President or Congress and six months after the termination thereof. [L 1949, c 280, pt of §1; RL 1955, §73-9; am L 1961, c 142, §9(b); HRS §471-9; am L 1975; c 118, §34; am L 1984, c 7, §77]



§471-10 - Refusal to grant and revocation or suspension of license.

§471-10  Refusal to grant and revocation or suspension of license.  (a)  In addition to any other actions authorized by law, the board may refuse to grant, renew, reinstate or restore a license for any cause which would be ground for revocation of a license under the law.

(b)  In addition to any other actions authorized by law, the board may revoke or suspend the license of any veterinarian or fine the licensee, or both, for any cause authorized by law, including but not limited to the following:

(1)  Professional misconduct, gross negligence, or manifest incapacity;

(2)  Violation of this chapter or the rules adopted pursuant thereto or any other law which applies to the licensee as a practicing veterinarian;

(3)  Making any false representations or promises through advertising or otherwise;

(4)  Habitual intemperance in the use of alcoholic beverages or addiction to the use of narcotic or dangerous substances;

(5)  Mental incompetence;

(6)  Any fraudulent, dishonest, or deceitful act in connection with the practice of veterinary medicine;

(7)  Making a false statement in any document submitted or required to be filed by this chapter;

(8)  Revocation, suspension, or other disciplinary action by another state of a license or certificate for reasons as provided in this section;

(9)  Conviction, whether by nolo contendere or otherwise, or a penal offense substantially related to the qualifications, functions, or duties of a veterinarian, notwithstanding any statutory provision to the contrary;

(10)  Violation of chapter 329, the uniform controlled substances act, or any rule adopted thereto; or

(11)  Failure to report any disciplinary action taken against a licensee in another jurisdiction within thirty days after the disciplinary action becomes final. [L 1949, c 280, pt of §1; RL 1955, §73-10; HRS §471-10; am L 1973, c 121, §1; am L 1974, c 205, §2(30); gen ch 1985; am L 1986, c 153, §3; am L 1992, c 202, §175]



§471-11 - Hearings.

§471-11  Hearings.  In every case where it is proposed to refuse to grant, renew, reinstate, or restore a license or to revoke or suspend the exercise of a license for any of the causes enumerated in section 471-10, the person concerned shall be given notice and opportunity for hearing in conformity with chapter 91.

In all proceedings before it, the board of veterinary examiners and each member thereof shall have the same powers respecting administering oaths, compelling the attendance of witnesses and the production of documentary evidence, and examining witnesses, as are possessed by circuit courts.  In case of disobedience by any person of any order of the board, or any member thereof, or of any subpoena issued by it, or the member, or the refusal of any witness to testify to any matter regarding which the witness may lawfully be questioned, any circuit judge, on application by the board, or any member thereof, shall compel obedience as in the case of disobedience of the requirements of a subpoena issued by a circuit court, or a refusal to testify therein. [L 1949, c 280, pt of §1; RL 1955, §73-11; am L 1965, c 96, §54; HRS §471-11; am L 1973, c 31, pt of §21; gen ch 1985; am L 1992, c 202, §176]



§471-12 - REPEALED.

§471-12  REPEALED.  L 1992, c 202, §240.



§471-13 - Violations; penalties.

§471-13  Violations; penalties.  Any person who violates or fails to comply with any provision of this chapter shall be fined not more than $5,000 for each violation.  Each day that the person is in violation of section 471-2 shall be a separate violation for the purposes of this section. [L 1949, c 280, pt of §1; RL 1955, §73-13; HRS §471-13; am L 1986, c 153, §4]



§471-14 - Rules and regulations.

§471-14  Rules and regulations.  The board of veterinary examiners may, in the manner prescribed in chapter 91, adopt, amend, or repeal such rules and regulations as it deems proper to effectuate this chapter and to carry out the purpose thereof, which purpose is hereby stated to be the protection of the general public. [L 1965, c 74, §1; Supp, §73-14; HRS §471-14]



§471-15 - Criminal penalties.

[§471-15]  Criminal penalties.  Any person convicted of violating section 471-2 shall have committed a misdemeanor and be subject to a fine not to exceed $500 or imprisoned not more than six months, or both.

Additionally, all tools, implements, appliances, medicine, and drugs used in the practice of veterinary medicine by any person convicted of practicing veterinary medicine without a license shall be declared forfeited to the State by the court and turned over to the board for disposition as it may choose to make. [L 1986, c 153, §1]



§471-16 - Cumulative penalties.

[§471-16]  Cumulative penalties.  Unless otherwise expressly provided, the remedies or penalties provided by this chapter are cumulative to each other and to the remedies or penalties available under all other laws of this State. [L 1986, c 153, §2]









TITLE 25A - GENERAL BUSINESS PROVISIONS]

CHAPTER 474 - BUSINESS ACTION CENTER

§474-1 - Definitions.

[§474-1]  Definitions.  For purposes of this chapter, unless the context clearly requires otherwise:

"Applicant" means any person acting on the person's own behalf or who is authorized to act on behalf of any other person for the purpose of securing required permits to engage in business activities in the State.

"Center" means the business action center established in section 474-2.

"Department" means the department of commerce and consumer affairs.

"Director" means the director of commerce and consumer affairs.

"Permit" means any license, certificate, registration, or any other form of authorization required by a federal, state, or county department or agency to engage in any business activity, excluding vocational and professional occupational licenses, certificates, or registration and environmental permits.

"Person" means any individual, proprietorship, partnership, association, cooperative, corporation, nonprofit organization, and any other organization required to obtain one or more permits for the conduct of its business activities.

"State agency" means any department, board, bureau, commission, division, office, council, or agency of the State, a public benefit corporation, or public authority having at least one member appointed by the governor. [L 2005, c 62, pt of §2]



§474-2 - Business action center established; staff.

[§474-2]  Business action center established; staff.  (a)  There is established within the department a business action center that shall provide information and services to coordinate, simplify, and expedite permit application processing for persons engaged in or intending to engage in business activities in the State.  The center shall assist in the development of neighbor island operations that deliver similar services.  The center shall also serve as an information clearinghouse that makes available to any person general information about state and federal laws and rules, county ordinances and rules, and financial assistance programs related to business activities.

(b)  The center shall be headed by a supervisor who shall be appointed by the director without regard to chapter 76 and shall serve at the director's pleasure.  The director may employ such other personnel as are required to carry out the functions of the center under this chapter. [L 2005, c 62, pt of §2]



§474-3 - General functions; powers and duties.

[§474-3]  General functions; powers and duties.  The center shall have the following functions, powers, and duties:

(1)  Accept permit and license applications and associated fees on behalf of participating agencies in accordance with agreements reached with these agencies;

(2)  Provide comprehensive information on permits and licenses required for business activities in the State;

(3)  Facilitate contacts between the applicant and state agencies with permit and license functions;

(4)  Research, compile, and maintain a file of state and federal laws and rules and county ordinances and rules applicable to the various business activities for which permits and licenses are required, including but not limited to laws relating to employer requirements in such areas as state taxes, workers' compensation, and unemployment insurance;

(5)  Research, compile, and maintain a file of various financial assistance programs available for business activities in the State;

(6)  Encourage and facilitate the cooperation and participation of federal and county government agencies in permit and license coordination;

(7)  Promote and publicize the center's services to the public, and provide information on its services for inclusion in any public informational material for permits and licenses provided by a state agency;

(8)  Make recommendations to state agencies for eliminating, consolidating, simplifying, expediting, or otherwise improving permit and license procedures affecting business activities;

(9)  Adopt rules, procedures, instructions, and forms as are necessary to carry out the functions, powers, and duties of the center; and

(10)  Accept credit card payments and facsimile or digitized signatures for business permit, license, or registration filing fees, as authorized by the issuing agency. [L 2005, c 62, pt of §2]



§474-4 - Cooperation from state agencies.

[§474-4]  Cooperation from state agencies.  (a)  The director may request and shall be entitled to receive from any state agency, such assistance, services, facilities, and data the director deems necessary to carry out the duties of the center.

(b)  Each state agency with permit or license issuance functions covered under this chapter shall cooperate with the center by designating a staff person to coordinate the agency's efforts to provide information to the center on its permit or license process and, to the extent possible, by providing a prompt response to requests for expediting permit or license applications or for information.

(c)  The director shall be entitled to obtain personnel on a loaned basis from those agencies that issue permits or licenses to businesses, including but not limited to the department of business, economic development, and tourism, department of taxation, and department of labor and industrial relations.  The director may assign these loaned personnel to the center. [L 2005, c 62, pt of §2]



§474-5 - Comprehensive permit and license information file.

[§474-5]  Comprehensive permit and license information file.  (a)  Each state agency that is required to review, approve, or grant permits or licenses for business activities shall report to the center on a form prescribed by the center, each and every type of review, approval, license, and permit administered by that agency.  Application forms, applicable agency rules, and the estimated time period necessary for application consideration based on experience and statutory or administrative rule requirements shall accompany each state agency report.

(b)  Subsequent to the filing of the report, the state agency shall submit reports to the center on any new requirement or modifications to existing requirements together with applicable forms, rules, and other information required to be filed in the initial report.  Upon receipt of those reports, the center shall establish and maintain a comprehensive information file that provides ready access to the most current information provided by the state agencies. [L 2005, c 62, pt of §2]



§474-6 - Immunity from liability.

[§474-6]  Immunity from liability.  The opinions offered and the services rendered by the center under this chapter shall be considered facilitative in nature and the center shall not be liable for any consequences resulting from an applicant's failure to obtain a required permit or license.  Any information provided by the center or any omission of information by the center shall not relieve any applicant from, or constitute a waiver of, the obligation to secure a required permit or license. [L 2005, c 62, pt of §2]



§474-7 - Compilation of statistical data; annual report.

[§474-7]  Compilation of statistical data; annual report.  (a)  The center shall obtain and keep, on an annual basis, appropriate statistical data regarding:

(1)  The number of permits, licenses, and registrations issued by state agencies;

(2)  The amount of time involved in processing the permits, licenses, and registrations;

(3)  The types of activities for which permits and licenses have been issued;

(4)  A geographic distribution of the permits and licenses issued; and

(5)  Other pertinent data the director deems necessary for analysis for future planning purposes.

(b)  The department shall submit an annual report to the governor and the legislature that shall include a description of the operations of the center, summaries and analyses of statistical data compiled, and recommendations for any administrative or statutory changes required to further the purposes of this chapter. [L 2005, c 62, pt of §2]












Volume 11

TITLE 26 - TRADE REGULATION AND PRACTICE

CHAPTER 476 - CREDIT SALES

§476-1 - Definitions.

§476-1  Definitions.  In this chapter, unless the context or subject matter otherwise requires:

"Annual percentage rate" means the annual percentage rate of finance charge determined in accordance with the federal Truth in Lending Act.

"Cash price" means the price at which the seller, in the ordinary course of business, offers to sell for cash the goods or services that are the subject of the credit sale.  At the seller's option, the term may include the price of accessories, services related to the sale, service contracts, general excise and other taxes, and taxes and fees for license, title, and registration.  The term does not include any finance charge.

"Closed-end credit" means a credit sale that is not "open-end credit".

"Credit buyer" means any person who buys goods, services, or both, from a credit seller in a credit sale and who executes a credit sale contract in connection therewith.

"Credit sale" or "sale" includes any sale of goods, services, or both, by a credit seller pursuant to a credit sale contract other than:

(1)  Any sale for the purpose of resale; or

(2)  Any sale:

(A)  Primarily for a business, commercial, or agricultural purpose; or

(B)  To other than a natural person, including a sale to government agencies or instrumentalities; or

(C)  Not secured by real property, or by personal property used or expected to be used as the principal dwelling of the consumer, in which the principal balance, less any prepaid finance charge, exceeds $25,000 or in which there is an express written commitment to extend credit in excess of $25,000;

unless the credit seller elects that the sale be a credit sale subject to this chapter, such election being conclusively presumed from the compliance of the contract with section 476-3(c) and (d); or

(3)  Any sale involving public utility services provided through pipe, wire, other connected facilities, or radio or similar transmission (including extensions of such facilities), if the charges for service, delayed payment, or any discounts for prompt payment are filed with or regulated by any government unit, except the sale of durable goods or home improvements by a public utility; or

(4)  Any sale in a securities or commodities account in which credit is extended by a broker-dealer registered with the Securities and Exchange Commission or the Commodity Futures Trading Commission.

"Credit sale contract" or "contract" means any agreement, including a conditional sale contract, a retail installment contract, or any other form of instrument evidencing an obligation to pay the price of goods, services, or both, purchased in a credit sale, either:

(1)  By payment thereof over a period of time subject to a finance charge; or

(2)  Pursuant to a written agreement, subject to payment in more than four installments not including a down payment,

whether or not the contract contains a title retention provision.  "Credit sale contract" includes any contract for the bailment or leasing of goods (unless terminable without penalty at any time by the bailee or lessee) by which the bailee or lessee contracts to pay as compensation a sum substantially equivalent to or in excess of the value of the goods and services involved and by which it is agreed that the bailee or lessee is bound to become, or has the option of becoming, for no additional consideration or for nominal consideration, the owner of the goods upon full compliance with the terms of the contract.

"Credit seller" or "seller" means a person:

(1)  Who regularly sells goods, services, or both, to credit buyers, and

(2)  To whom the obligation is initially payable on the face of the contract.

"Federal Truth in Lending Act" means the federal Truth in Lending Act (15 U.S.C. 1601, et seq.), Regulation Z of the Board of Governors of the Federal Reserve System, and the Official Staff Commentary to Regulation Z prepared by the staff of the Federal Reserve Board, and amendments of the Act, Regulation Z, and such Commentary.

"Finance charge" means the amount, however denominated or expressed, which the credit buyer contracts to pay or pays for the privilege of purchasing goods, services, or both, to be paid for over a period of time under the terms of the credit sale contract.  It includes any charge payable, directly or indirectly, by the buyer and imposed, directly or indirectly, by the seller as an incident to or a condition of the buyer's privilege of paying over a period of time.  It does not include any charge of a type payable in a comparable cash transaction.  The types of charges included in and excluded from the finance charge shall be the same as provided by the federal Truth in Lending Act.

"Goods" includes all things which are movable at the time the credit sale is entered into or which will be movable when they thereafter come into existence or which are or will be fixtures (sections 490:9-334 and 490:9-604).  Except as provided in this paragraph, "goods" does not include money, documents, instruments, accounts, chattel paper, general intangibles, or minerals or the like (including oil and gas) before extraction.  "Goods" includes standing timber which is to be cut and removed under a conveyance or contract for sale, the unborn young of animals, growing crops, and merchandise certificates or coupons, issued by a credit seller, to be used in the face amount in lieu of cash in exchange for goods sold by such a seller.

"Open-end credit" means one or more credit sales made by a credit seller under a plan in which:

(1)  The credit seller reasonably contemplates repeated transactions;

(2)  The credit seller may impose a finance charge from time to time on an outstanding unpaid balance; and

(3)  The amount of the price of the goods, services, or both, that the credit buyer may defer from time to time during the term of the plan (up to any limit set by the credit seller) is generally made available to the extent that any outstanding balance is repaid.

"Person" means a natural person or an organization, including a partnership, corporation, association, proprietorship, cooperative, estate trust, government unit, or other group however organized.

"Prepaid finance charge" means any finance charge paid separately in cash or by check before or at the time that a buyer becomes contractually obligated on a credit sale, or withheld from the proceeds of the credit sale at any time, except any finance charge that is stated as a dollar amount and is added on or deducted in advance in the manner described in section 476-28(1).

"Principal balance" means the sum of the cash price less the amount of the buyer's down payment, plus any other amounts, including any amounts actually to be paid by the seller pursuant to an agreement with the buyer to discharge a security interest, lien, or lease interest on property traded in, that are financed by the seller and are not part of the finance charge.

"Services" include:

(1)  Work, labor, and other personal services of any kind whether or not furnished in connection with the delivery, installation, servicing, repair, or improvements of goods, and includes repairs, alterations, or improvements upon or in connection with real property;

(2)  Privileges, with respect to transportation, hotel and restaurant accommodations, education, entertainment, recreation, physical culture, hospital accommodations, funerals, cemetery accommodations, and the like; and

(3)  Fees, costs, fines, bails, or other charges assessed, accepted, or collected by a court of law.

"Total of payments" means the sum of the principal balance and the finance charge.

"Total sale price" means the sum of the cash price, any other amounts that are financed by the seller and are not part of the finance charge, and the finance charge. [L 1961, c 102, pt of §1; am L 1963, c 68, §§1, 3; Supp, §201A-1; am L 1967, c 43, §1 and c 285, §1; HRS §476-1; am L 1970, c 56, §1; am L 1976, c 32, §1; am L 1980, c 50, §2; am L 1984, c 86, pt of §1; am L 2000, c 241, §4; am L 2006, c 10, §1; am L 2008, c 19, §1]

Revision Note

In definition of prepaid finance charge, "476-28(1)" substituted for "476-27(1)".

Cross References

Motor vehicle dealers, see §§437-32 to 437-34.

Case Notes

Truth in Lending Act requires creditor to disclose existence and impact of an acceleration clause in a retail installment contract.  573 F.2d 572; 573 F.2d 577.

Question whether contract to provide for funeral services for price payable in installments comes within this chapter, raised and trial court directed to determine it on remand.  50 H. 177, 434 P.2d 750.



§476-2 - Application when inconsistent with federal provisions or regulations.

§476-2  Application when inconsistent with federal provisions or regulations.  No contract, memorandum, or advertisement shall be required by this chapter to contain any disclosure which is inconsistent with the requirements of the federal Truth in Lending Act. [L 1969, c 126, §3; am L 1974, c 41, §1; am L 1975, c 59, §1; am and ren L 1984, c 86, pt of §1]

Law Journals and Reviews

For discussion of federal requirements, see A Summary of the Consumer Credit Protection Act with Special Emphasis on Truth-In-Lending and Regulation Z.  6 HBJ 101.



§476-3 - General requirements of credit sale contracts.

§476-3  General requirements of credit sale contracts.  (a)  Every credit sale contract shall:

(1)  Be in writing;

(2)  Contain, incorporate by reference, or otherwise clearly refer to all the agreement of the parties; provided that if a portion of the agreements are to be filed or recorded with any governmental agency, it may be contained in a separate part; and

(3)  Be signed by the parties; provided that if a portion of the agreements is contained in a separate part, the separate part shall be separately signed.  If the contract provides for the extension of open-end credit, it shall be deemed to have been signed by the buyer if the buyer has signed an application for the open-end credit plan and, after receipt from the seller of a copy of the contract, has made purchases under the plan.  The parties' signatures shall be made by use of any name, including any trade or assumed name, upon the credit sale contract, or by any word or mark used in lieu of a written signature.

(b)  The contract may provide for purchases to be made by the buyer from time to time and shall be effective as to such purchases.  If the contract provides for purchases to be made from time to time, the sales slip or other written statement or evidence with respect to each purchase shall be furnished to the buyer promptly following each purchase and shall set forth the amount and date of the transaction and the seller's name or trade name.

(c)  The printed, handwritten, or typewritten portion of the contract shall be in a size at least equivalent to eight-point type.  The contract shall contain, in a size and style equal at least to ten-point bold type if printed, upper case elite type if typewritten and equivalent thereto if handwritten, the words, "CREDIT SALE CONTRACT" both at the top of the contract and directly above the space reserved for the signature of the buyer.

(d)  Immediately above the words "CREDIT SALE CONTRACT" where they appear directly above the space reserved for the signature of the buyer there shall appear a notice substantially similar to the following:

"NOTICE TO THE BUYER:  Do not sign this contract before you read it.  When you sign this contract, you are entitled to a copy of it that is filled in, in every necessary respect.  You should keep it.  This contract is covered by Hawaii's credit sale law, and you have the rights of a buyer under that law.  You also may have rights under other state and federal laws."

(e)  The contract shall contain the names or trade names of the parties and their respective places of business or residence or their mailing addresses.  If the contract does not provide for purchases to be made from time to time, either the contract, or the sales slip, or other written statement or evidence of the purchase required to be furnished to the buyer under this section, shall contain an indication of the types or a description of the goods, services, or both. [L 1961, c 102, pt of §1; am L 1963, c 68, §2; Supp, §201A-2; am L 1967, c 285, §2; HRS §476-2; am L 1969, c 131, §1; am L 1976, c 32, §2; am and ren L 1984, c 86, pt of §1]

Cross References

Sales, Uniform Commercial Code, see chapter 490, article 2.



§476-4 - Specific requirements of credit sale contracts.

§476-4  Specific requirements of credit sale contracts.  (a)  Every credit sale contract which provides for the extension of open-end credit primarily for a personal, family, or household purpose shall disclose the annual percentage rate of the finance charge to be imposed under the contract, the circumstances under which the finance charge will be imposed, and an explanation of how the finance charge will be determined.

(b)  Every credit sale contract which provides for the extension of closed-end credit primarily for a personal, family, or household purpose shall disclose the following items as applicable:

(1)  The amount financed, which is the principal balance less any prepaid finance charge;

(2)  A written itemization of the amount financed, or a statement that the buyer has the right to receive a written itemization of the amount financed, together with space for the buyer to indicate whether it is desired;

(3)  The finance charge;

(4)  The total of payments; and

(5)  The total sale price.

Additional items may be included in the contract to explain the calculations involved in determining the stated total of payments to be paid by the buyer.

(c)  Every credit sale contract which complies with the disclosure requirements of the federal Truth in Lending Act as of the date upon which the contract is executed shall be deemed to comply with the disclosure provisions of this section. [L 1961, c 102, pt of §1; Supp, §201A-3; HRS §476-3; am and ren L 1984, c 86, pt of §1]

Revision Note

In subsection (c), "this section" substituted for "section 476-3".



§476-5 - Balloon payments.

§476-5  Balloon payments.  With respect to any sale of goods, services, or both, purchased primarily for a personal, family, or household purpose, which is subject to this chapter, if any scheduled payment is more than twice as large as the average of earlier scheduled payments, the buyer has the right to refinance the amount of that payment at the time it is due without penalty.  If the principal balance of the original contract is less than $10,000, and the finance charge either is stated as a dollar amount and added on or deducted in advance or is computed at a fixed rate, all the terms of the refinancing shall be no less favorable to the buyer than the terms of the original sale, except that the payment schedule may be modified so as to effect the amortization of the total amount refinanced over the period for which it is refinanced, which shall not be less than the term of the original contract, or that no scheduled payment required upon refinancing shall be greater than the amount of the average scheduled payment required by the original contract.  These provisions do not apply to the extent that the payment schedule is adjusted to the seasonal or irregular income of the buyer. [L 1970, c 54, §2; am L 1981, c 20, §1; am and ren L 1984, c 86, pt of §1; am L 1985, c 157, §1]

Cross References

Balloon payments, see §481C-3.



§476-6 - Deferred payments, interest, etc.

§476-6  Deferred payments, interest, etc.  Any payment on account of the principal balance of a contract which is due on a particular date may be extended or deferred to a later date by mutual agreement, and, upon the amount of the principal balance payment so extended or deferred, a finance charge not exceeding that permitted by section 476-28 upon an original contract in the amount of the principal balance payment, for the actual period of the extension or deferment, may be charged and may be collected in advance at the commencement of the period of extension or deferment or thereafter; provided that the term and conditions of the extension or deferment, including the amount of the principal balance so extended or deferred, and the period of, and the charge for the extension or deferment, shall be set forth in writing and signed in duplicate by the buyer and the seller or holder of the contract, one copy of the same to be given to the buyer and the other copy to be inserted in or attached to the seller's or holder's counterpart of this contract. [L 1984, c 86, pt of §1]



§476-7 - Contract copy to buyer; acknowledgment.

§476-7  Contract copy to buyer; acknowledgment.  (a)  Upon the execution of the contract, a copy thereof, signed by the parties, shall be delivered immediately to the buyer; provided that if the contract is signed only by one party, and the signing thereof by the other is postponed, a copy thereof, as signed by the party, shall be delivered immediately to the buyer.

(b)  Until a copy of the contract signed by the parties is delivered to the buyer, a buyer who has not received delivery of the goods has the right to cancel the contract and to receive immediate refund of all payments made and redelivery of all goods traded in to the seller on account of or in contemplation of the contract.  This subsection shall not apply when merchandise has been specifically ordered or custom made to specifications of the purchaser and evidence of the order is provided by the seller.

(c)  Any acknowledgment by the buyer of delivery of a copy of the contract, if contained in the contract, shall appear on the same page of the contract and above the notice above the buyer's signature and the words "CREDIT SALE CONTRACT" required by section 476-3. [L 1961, c 102, pt of §1; Supp, §201A-4; HRS §476-4; am and ren L 1984, c 86, pt of §1]



§476-8 - Insurance provisions.

§476-8  Insurance provisions.  (a)  The amount, if any, charged for insurance shall not exceed the premiums chargeable in accordance with rate filings made with the state insurance commissioner under chapter 431 for similar insurance.

The seller or holder, if dual interest insurance on the goods is included in a credit sale contract and a separate charge is made therefor, shall within thirty days after execution of the credit sale contract send or cause to be sent to the buyer a policy or policies or certificate of insurance, written by an insurance company authorized to do business in this State, clearly setting forth the amount of the premium, the kind or kinds of insurance, and the scope of the coverage and all the terms, exceptions, limitations, restrictions, and conditions of the contract or contracts of insurance.

The buyer of goods under a credit sale contract may purchase any required insurance from an insurance producer of the buyer's own selection, and in an insurance company of the buyer's own selection authorized to do business in this State; provided that the seller or holder shall have the right for reasonable cause to disapprove of the insurance company selected by the buyer to underwrite the insurance.

(b)  In any credit sale contract for the sale of a motor vehicle where insurance is contracted for as a part of the sale, and the insurance does not include public liability insurance for bodily injury and property damage, the contract shall contain, on the same page as the disclosures therein concerning insurance, a notice substantially similar to the following:

"THIS DOES NOT INCLUDE INSURANCE ON YOUR LIABILITY FOR BODILY INJURY OR PROPERTY DAMAGE.  IT DOES NOT MEET THE REQUIREMENTS FOR PROOF OF FINANCIAL RESPONSIBILITY UNDER HAWAII LAW."

(c)  If any insurance policy or certificate is canceled, the unearned insurance premium refund received by the holder of the contract shall at the option of the holder either be credited to the final maturing installments of the credit sale contract or be paid to the buyer, except to the extent applied toward payment for similar insurance protecting the interests of the buyer and holder of the contract or either of them. [L 1961, c 102, pt of §1; Supp, §201A-5; am L 1967, c 285, §3; HRS §476-6; am and ren L 1984, c 86, pt of §1; gen ch 1985; am L 2003, c 212, §129; am L 2008, c 19, §2]

Cross References

Proof of financial responsibility, see chapter 287.



§476-9 - Late charges; court costs; attorney's fees.

§476-9  Late charges; court costs; attorney's fees.  The holder of a credit sale contract, including any financial services loan company, may, if the contract so provides, collect a late charge on each installment in default for a period not less than ten days in an amount not in excess of $50 or five per cent of each delinquent installment, or portion thereof which remains unpaid on the due date agreed upon in the contract whichever is less, and the late charge shall not be assessed more than once for the same delinquent installment.  The seller or other holder shall give the buyer written notice of the assessment of the late charges prior to the due date of the next contractual payment.  No late charges shall be assessed after the acceleration of the maturity of the contract.  In addition to the late charge, the contract may provide for the payment of costs of the action together with reasonable attorney's fees where the contract is referred for collection to an attorney or licensed collector who is not a salaried employee or officer of the holder of the contract. [L 1961, c 102, pt of §1; Supp, §201A-6; HRS §476-7; am and ren L 1984, c 86, pt of §1; am L 1989, c 266, §3]



§476-10 - Blank spaces in contract; assignee without knowledge.

§476-10  Blank spaces in contract; assignee without knowledge.  (a)  When a paper whose contents at the time of signing shows that it is intended to become a credit sale contract is signed while still incomplete in any necessary respect it cannot be enforced until completed, but when it is completed in accordance with authority given it is effective as completed.  The burden of establishing that any completion is unauthorized is on the party so asserting.  If the completion is unauthorized, and it changes the obligations of either the buyer or the seller in any respect, it is a material alteration.

(b)  An alteration by the holder of a contract which is both fraudulent and material discharges the buyer unless the buyer assents or is precluded from asserting the defense.  No other alteration discharges the buyer, and the contract may be enforced according to its original tenor, or as to incomplete contracts according to authority given.

(c)  The buyer's written acknowledgment, conforming to the requirements of section 476-7, of delivery of a copy of a contract shall be a rebuttable presumption of such delivery and of compliance with this section in any action or proceeding by or against an assignee of the contract without knowledge to the contrary when the buyer purchases the contract. [L 1961, c 102, pt of §1; Supp, §201A-7; am L 1967, c 285, §4; HRS §476-8; am and ren L 1984, c 86, pt of §1; gen ch 1985]



§476-11 - Catalog mail order sales.

§476-11  Catalog mail order sales.  Credit sales negotiated and entered into by mail without personal solicitation by a salesperson or other representative of the seller, and if seller's cash price and other terms are clearly set forth in a catalog, or other printed solicitation of business, which is generally available to the public, may be made as provided in this section.  This chapter shall apply to such sales except that the seller shall not be required to deliver a copy of the contract to the buyer as provided in section 476-7, and if, when the proposed credit sale contract is received by the seller from the buyer, there are blank spaces to be filled in, the seller may insert in the appropriate blank spaces the amounts of money and other terms which are set forth in the seller's catalog which is then in effect; and in lieu of the copy of the contract provided for in section 476-7, the seller shall, within fifteen days from date of shipment of goods, furnish to the buyer a written statement of the items, inserted in such blank spaces. [L 1961, c 102, pt of §1; Supp, §201A-8; HRS §476-9; am and ren L 1984, c 86, pt of §1; gen ch 1993]



§476-12 - Payment without notice of assignment.

§476-12  Payment without notice of assignment.  Unless the buyer has notice of actual assignment of a credit sale contract, payment thereunder made by the buyer to the last known holder of the contract shall be binding upon all subsequent holders or assignees.  The notice may be given by first class mail to the address of the buyer as shown in the contract or to the last known address of the buyer. [L 1961, c 102, pt of §1; Supp, §201A-9; HRS §476-10; am and ren L 1984, c 86, pt of §1]



§476-13 - Statement and receipt of payments.

§476-13  Statement and receipt of payments.  Upon written request from the buyer, the holder of a credit sale contract shall give or forward to the buyer a written statement of the dates and amounts of payments and the total amount unpaid under the contract.  A buyer shall be given a written receipt for any payment when made in cash. [L 1961, c 102, pt of §1; Supp, §201A-10; HRS §476-11; am and ren L 1984, c 86, pt of §1]



§476-14 - Acceleration of time payments.

§476-14  Acceleration of time payments.  No provision in a credit sale contract by which, in the absence of the buyer's default, the holder may, arbitrarily and without reasonable cause, accelerate the maturity of any part or all of the payments shall be enforceable. [L 1961, c 102, pt of §1; Supp, §201A-11; HRS §476-12; am and ren L 1984, c 86, pt of §1]



§476-15 - Confession of judgment; power of attorney; wage assignment.

§476-15  Confession of judgment; power of attorney; wage assignment.  No provision in a credit sale contract for confession of judgment, power of attorney therefor, or wage assignment shall be enforceable in this State. [L 1961, c 102, pt of §1; Supp, §201A-12; am L 1967, c 285, §5; HRS §476-13; am and ren L 1984, c 86, pt of §1]



§476-16 - Waiver of illegal act; collection.

§476-16  Waiver of illegal act; collection.  No provision in a credit sale contract by which the buyer waives any of the requirements of this chapter or any right of action against the seller or holder of the contract, or other person acting on the seller's or holder's behalf, for any illegal act committed in the collection of payments under the contract or in the repossession of the goods shall be enforceable. [L 1961, c 102, pt of §1; Supp, §201A-14; HRS §476-15; am and ren L 1984, c 86, pt of §1; gen ch 1985]



§476-17 - Subsequent inclusion of other security.

§476-17  Subsequent inclusion of other security.  In a contract for a sale primarily for a personal, family, or household purpose, no provision for the subsequent inclusion of title to or a subsequent lien upon or a subsequent security interest in any goods, other than the goods which are the subject matter of or original security for the credit sale, or accessories thereto, or special or auxiliary equipment used in connection therewith, or in substitution, in whole or in part, for any thereof, as security for payment of the time sale price, shall be enforceable. [L 1961, c 102, pt of §1; Supp, §201A-15; HRS §476-16; am and ren L 1984, c 86, pt of §1]



§476-18 - Appointment of agent; collection or repossession.

§476-18  Appointment of agent; collection or repossession.  No provision in a credit sale contract by which the buyer executes a power of attorney appointing the seller or holder of the contract, or other person acting on the buyer's behalf, as the buyer's agent in collection of payments under the contract or in the repossession of the goods shall be enforceable. [L 1961, c 102, pt of §1; Supp, §201A-16; HRS §476-17; am and ren L 1984, c 86, pt of §1]



§476-19 - Preservation of buyer's rights; assignment.

§476-19  Preservation of buyer's rights; assignment.  (a)  No contract shall contain any provision by which a buyer agrees not to assert against a seller a claim or defense arising out of the sale or agrees not to assert against an assignee such a claim or defense.

(b)  No contract shall require or entail the execution of any note or series of notes by the buyer which when separately negotiated will cut off as to third parties any right of action or defense which the buyer may have against the seller.

(c)  No rights of action or defense arising out of a credit sale which the buyer has against the seller shall be cut off by assignment; provided that any recovery thereon by the buyer shall not exceed amounts paid and to be paid by the buyer on the contract and may be set-off against such amount to be paid.  If the buyer has a good cause of action or defense against the seller, the seller's assignee has recourse against the seller for any losses the assignee may incur as a result thereof.

(d)  When an assignee asserts the assignee's rights against a buyer, the buyer may assert any available defense against the assignee as if the assignee were the seller. [L 1961, c 102, pt of §1; am L 1963, c 68, §§4, 5; Supp, §201A-17; am L 1967, c 285, §6; HRS §476-18; am and ren L 1984, c 86, pt of §1; am L 1992, c 178, §1]



§476-20 - Referral sales.

§476-20  Referral sales.  Any sale of goods, services, or both, subject to this chapter, in which part of the inducement offered by the seller is a rebate, discount, commission, or other consideration exceeding forty per cent of the total sale price to be given the buyer when the buyer either sells, or gives information leading to a sale by the seller, of the same or related goods, services, or both, whether the inducement was written or oral, may be canceled by the buyer within fifteen business days after the date the contract is signed by the parties.

Upon cancellation the buyer shall have the right to receive immediate refund of all payments made and redelivery of all goods traded in to the seller on account of or in contemplation of the contract.

When the seller or holder has returned all money or property given by the buyer in the transaction, the buyer shall tender the goods to the seller or, where the latter would be impracticable or inequitable or the seller has performed services for the buyer, the buyer shall tender to the seller the reasonable value of the goods or services.  At the buyer's option, tender of goods may be made at the location of the goods or at the buyer's residence.  Tender of money shall be made at the designated place of business of the seller or holder.  If the seller or holder does not take possession of the money or property within twenty calendar days after the buyer's tender, the buyer may keep it without further obligation.

In the alternative, if the buyer does not exercise the right to cancel a referral sale, the buyer shall have with respect thereto the remedies provided in section 476-21. [L 1984, c 86, pt of §1]



§476-21 - Failure to comply; remedy of buyer; penalty.

§476-21  Failure to comply; remedy of buyer; penalty.  In case of failure of the seller or holder to comply with the requirements of sections 476-3, 476-5 to 476-9, 476-11, 476-13, 476-19, 476-20 (if the buyer does not exercise the right to cancel the contract), 476-22 to 476-24, and 476-28 the buyer has the right to recover from the seller or holder, as the case may be, an amount equal to the finance charge or ten per cent of the cash price if no finance charge is specified in the contract or supplementary statement, and the seller is barred from recovery of any finance charge, late, or collection charge or refinancing charge on the credit sale contract involved.

Notwithstanding this section, the failure to comply with any provisions of this chapter may be corrected by the seller at any time after the execution of the credit sale contract, and before the institution of an action under this chapter or the seller is notified thereof in writing by the buyer, and if so corrected, neither the seller nor the holder is subject to any penalty under this or any other section of this chapter.

A seller or assignee may not be held liable in any action brought under this section if the seller or assignee shows by a preponderance of evidence that the failure to comply was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid any such error.

In any successful action under this section the buyer shall be entitled to the costs of the action, together with a reasonable attorney's fee as determined by court. [L 1961, c 102, pt of §1; Supp, §201A-18; HRS §476-19; am and ren L 1984, c 86, pt of §1]

Case Notes

Abuse of discretion in awarding fees.  4 H. App. 57, 659 P.2d 752.

Attorneys' fees not limited by §607-14.  4 H. App. 57, 659 P.2d 752.



§476-22 - Cancellation of contract.

§476-22  Cancellation of contract.  After the payment of all sums for which the buyer is obligated under a credit sale contract, the holder of the contract shall mail to the buyer at the buyer's last known address, good and sufficient instruments to indicate payment in full and to release all security for the contract, and canceled negotiable instruments, if any, evidencing the indebtedness. [L 1961, c 102, pt of §1; Supp, §201A-19; HRS §476-20; am and ren L 1984, c 86, pt of §1; gen ch 1985]



§476-23 - Credit upon anticipation of payments.

§476-23  Credit upon anticipation of payments.  Notwithstanding any provisions of a credit sale contract to the contrary, a buyer, upon five days' prior notice to the holder, may satisfy in full at any time before maturity the debt of the contract and in so satisfying the debt shall receive a refund credit thereon for such anticipation of payments, if the finance charge has been paid in advance.  The amount of the refund shall represent at least as great a proportion of the total finance charge, less an acquisition cost of $10, as the sum of the periodical time balances, after the day of prepayment, bears to the sum of all the periodical time balances under the schedule of payments in the contract.  When the amount of the credit for anticipation of payments is less than $1, no refund need be made. [L 1961, c 102, pt of §1; Supp, §201A-20; HRS §476-21; am and ren L 1984, c 86, pt of §1]



§476-24 - Additions to and consolidations of credit sale contracts.

§476-24  Additions to and consolidations of credit sale contracts.  Where a buyer makes any subsequent purchases of goods from a seller from whom the buyer has previously purchased goods under one or more credit sale contracts which provide for the extension of closed-end credit, and the amounts under the contract or contracts have not been fully paid, the previous purchases may be included in and consolidated with one or more of the subsequent contract or contracts, or the subsequent purchases may be included in and consolidated with one or more of the prior contract or contracts in which case a memorandum of such additional purchases shall be prepared by the seller and inserted in or attached to the seller's counterpart of the contract.  The memorandum shall set forth:

(1)  A description of the additional goods so purchased;

(2)  The consolidated total indebtedness of the buyer;

(3)  The finance charge which shall include any unearned portion of the old finance charge that is not credited to the prior contract or contracts;

(4)  The annual percentage rate; and

(5)  The revised installment payments.

A copy of the memorandum shall be furnished to the buyer prior to the due date of the first installment following the subsequent purchase.

Every memorandum which complies with the disclosure requirements of the federal Truth in Lending Act as of the date upon which the contract is executed shall be deemed to comply with the disclosure provisions of this section.

When such subsequent purchase is made, the entire amount of all payments made previous to the subsequent purchase shall be applied toward the payment of the previous purchase or purchases and each payment thereafter received shall be first applied to the payment of purchases first made.  To the extent purchases are paid for according to this section, security interests in the goods which are the subject matter of the credit sale shall terminate as the payment with respect to each purchase is made.

Unless otherwise expressly stated in the contract, payments received by the seller upon a revolving charge account shall be applied first to the payment of finance charges, then to late charges, costs of action, and attorney's fees in the order of their entry to the account, and then to the payment of purchases in the order in which the entries to the account showing the purchases were made. [L 1961, c 102, pt of §1; Supp, §201A-28; am L 1967, c 285, §7; HRS §476-29; am L 1970, c 54, §1; am and ren L 1984, c 86, pt of §1]

Revision Note

In third paragraph, "this section" substituted for "section 476-24".

In fourth paragraph, "credit" substituted for "retail installment".



§476-25 - Prohibition of removal or sale without notice.

§476-25  Prohibition of removal or sale without notice.  Unless the contract otherwise provides, the buyer may, without the consent of the seller, remove the goods from the island in which the goods are first kept for use by the buyer after the sale and sell, mortgage, or otherwise dispose of the buyer's interest in the goods; but prior to full compliance by the buyer with the terms of the contract, the buyer shall not remove the goods from the island except for temporary use for a period of not more than thirty days unless the buyer not less than ten days before the removal gives the seller written notice, either personally or by registered or certified mail, of the place to which the goods are to be removed and the approximate time of the intended removal; and prior to full compliance by the buyer with the terms of the contract the buyer shall not sell, mortgage, or otherwise dispose of the buyer's interest in the goods, unless the person to whom the buyer is about to sell, mortgage, or otherwise transfer the goods notifies the seller in writing, either personally or by registered or certified mail, of the name and address of the person to whom the buyer's interest in the goods is about to be sold, mortgaged, or otherwise transferred. [L 1961, c 102, pt of §1; Supp, §201A-29; HRS §476-30; am and ren L 1984, c 86, pt of §1]



§476-26 - Removal; member of armed forces.

§476-26  Removal; member of armed forces.  Notwithstanding the provisions of section 476-25, a member of the armed forces of the United States on active duty who is a buyer of a motor vehicle under a contract, without the consent of the seller, may remove the motor vehicle from the island in which the motor vehicle was first kept for use by the buyer after sale if the buyer was a member of the armed forces of the United States on active duty at the time of execution of the contract and if such buyer has been reassigned to a different county, state, or country by competent government orders, unless the seller and buyer execute an agreement, separate and apart from the contract in respect of which it applies, stating that the motor vehicle may not be removed or stating the terms and conditions under which it may be removed.  Notwithstanding the provisions of section 286-57, a member of the armed forces of the United States under contract with an out-of-state dealer or financial institution identified as the lien holder of record on a vehicle registration or vehicle title may remove said vehicle from the State without the consent of the seller. [L 1967, c 246, §§1, 2; HRS §476-31; am and ren L 1984, c 86, pt of §1; am L 2003, c 45, §1]



§476-27 - Fraudulent injury, concealment, removal, or sale; penalty.

§476-27  Fraudulent injury, concealment, removal, or sale; penalty.  When, in violation of the terms of the contract the buyer, maliciously or with intent to defraud, injures, destroys, or conceals the goods, or, without the consent of the seller, maliciously or with intent to defraud, removes the goods from the island in which the goods were first kept for use by the buyer after the sale, or to which with the consent of the seller the goods have been removed, or sells, mortgages, or otherwise disposes of the goods under claim of full ownership, the buyer shall be fined not more than $500 or imprisoned not more than one year, or both. [L 1961, c 102, pt of §1; Supp, §201A-30; HRS §476-32; am and ren L 1984, c 86, pt of §1]



§476-28 - Regulation of finance charges.

§476-28  Regulation of finance charges.  It shall be unlawful, directly or indirectly, to charge, contract for, collect, or receive any finance charge, on a credit sale contract except as is provided by this section.

(1)  If the finance charge is stated as a dollar amount and is added on or deducted in advance, and the buyer promises to pay a fixed total of payments, the finance charge shall not exceed the amount of interest or discount which could lawfully be added on or deducted in advance by a financial services loan company under article 9 of chapter 412 on a loan to run for the same period as the credit sale contract, where the actual cash received by the borrower would be equal in amount to the principal balance of the credit sale contract, provided that a minimum finance charge of not more than $10 shall be allowable in a credit sale when the finance charge is stated in a dollar amount.  Upon maturity of a contract, the rate of finance charge on the unpaid principal balance of the contract shall be eighteen per cent a year, unless a lesser rate for after maturity finance charge is specified in the contract.

(2)  As an alternative to the finance charge authorized by paragraph (1), a seller may contract for and receive a finance charge at a rate not exceeding twenty-four per cent a year on the principal balance remaining unpaid from time to time under the contract, whether or not the rate of the finance charge under the contract is fixed or variable.  Upon maturity of a contract, the rate of finance charge on the unpaid principal balance of the contract may be twelve per cent a year, the original contract rate of finance charge or, in the case of any extension or deferral, the rate of finance charge permitted by this chapter on the amount extended or deferred, whichever is greatest. [L 1961, c 102, pt of §1; Supp, §201A-31; HRS §476-33; am L 1979, c 212, §1; am and ren L 1984, c 86, pt of §1; am L 1989, c 266, §3; am L 1993, c 350, §23]



§476-29 - Advertising in connection with credit sales.

§476-29  Advertising in connection with credit sales.  (a)  Any person who advertises by television, radio, telephone, newspaper, magazine, other printed material, or in any other way, for the credit sale of goods or services primarily for person, family, or household purposes under an open-end credit plan and who in such advertising recites any of the terms required by section 476-4(a) to be disclosed in the same advertisement shall recite:

(1)  Any minimum, fixed, transaction, activity, or similar charge that could be imposed;

(2)  The annual percentage rate, and if the plan provides for a variable periodic rate, that fact; and

(3)  Any membership or participation fee that will be imposed.

(b)  Any person who advertises by television, radio, telephone, newspaper, magazine, other printed material, or in any other way, for the credit sale of goods or services primarily for personal, family, or household purposes, under a contract providing for the extension of closed-end credit, and who in that advertising recites the amount or percentage of any down payment, the number of payments, the period of payment, the amount of any payment, or the amount of any finance charge, shall in the same advertisement recite:

(1)  The amount or percentage of the down payment;

(2)  The terms of repayment; and

(3)  The annual percentage rate and, if the rate may be increased after the buyer becomes contractually obligated on the contract, that fact.

(c)  Every advertisement which complies with the requirement of the federal Truth in Lending Act as of the date upon which the advertisement is published shall be deemed to comply with the disclosure provisions of this section.

(d)  This section shall not apply to catalog offers to sell which conform to the requirements of section 476-11. [L 1967, c 43, §2; HRS §476-35; am and ren L 1984, c 86, pt of §1; am L 1987, c 61, §1]



§476-30 - Territorial application.

§476-30  Territorial application.  (a)  Except as otherwise provided in this section, this chapter applies to a credit sale entered into in this State.  For the purposes of this chapter a credit sale is entered into in this State if:

(1)  The contract does not provide for purchases to be made from time to time, and either a signed writing evidencing the obligation or offer of the buyer is received by the seller in this State, or the seller induces the buyer who is a resident of this State to enter into the transaction by face-to-face solicitation in this State; or

(2)  The contract does provide for purchases to be made from time to time, and either the buyer's communication or indication of intention to enter into the contract is received by the seller in this State or, if no communication or indication of intention is given by the buyer before the first transaction, the seller's communication notifying the buyer of the privilege of making purchases is mailed in this State.

(b)  A credit sale to which this chapter does not apply entered into with a buyer who is a resident of this State at the time of the credit sale is valid and enforceable in this State to the extent that it is valid and enforceable under the laws of another jurisdiction, but:

(1)  A seller may not collect through actions or other proceedings in this State a finance charge exceeding the total amount permitted if section 476-28 were applicable; and

(2)  A creditor may not enforce rights against the consumer in this State with respect to the provisions of agreements that violate section 476-5, 476-9, or 476-14 to 476-19.

(c)  Except as provided in subsection (b), a credit sale entered into in another jurisdiction is valid and enforceable in this State according to its terms either to the extent that it is valid and enforceable under the laws of the other jurisdiction or to the extent that it is valid and enforceable under the laws of this State if the contract provides that it shall be governed by the laws of this State.

(d)  For the purposes of this chapter, the residence of a buyer is the address given by the buyer as the buyer's residence in the contract signed by the buyer until the buyer notifies the seller of a different address as the buyer's residence, and is then the different address.

(e)  Notwithstanding other provisions of this section:

(1)  This chapter does not apply if the buyer is not a resident of this State at the time of a credit sale and the buyer and seller have agreed that the law of the buyer's residence applies; and

(2)  This chapter applies if the buyer is a resident of this State at the time of a credit sale and the parties have agreed that the law of the buyer's residence applies.

(f)  Each of the following agreements or provisions of an agreement by a buyer who is a resident of this State at the time of a credit sale is invalid with respect to the transaction:

(1)  That the law of another jurisdiction apply;

(2)  That the buyer consents to be subject to the process of another jurisdiction;

(3)  That the buyer appoints an agent to receive service of process;

(4)  That fixes venue; and

(5)  That the buyer consents to the jurisdiction of a court that does not otherwise have jurisdiction. [L 1984, c 86, pt of §1]



§476-31 - Attorney general, director of the office of consumer protection, or prosecutor to enforce chapter.

§476-31  Attorney general, director of [the office of] consumer protection, or prosecutor to enforce chapter.  The attorney general, the director of the office of consumer protection, or the prosecuting attorney may bring an action in the name of the State against any person to restrain and prevent any violation of this chapter. [L 1967, c 285, §10; HRS §476-37; am L 1976, c 32, §4; am and ren L 1984, c 86, pt of §1]



§476-32 - Short title.

§476-32  Short title.  This chapter may be cited as "The Credit Sales Act". [L 1961, c 102, pt of §1; Supp, §201A-33; HRS §476-38; am and ren L 1984, c 86, pt of §1]






CHAPTER 477 - DISCLOSURE OF FINANCE COSTS

CHAPTER 477

DISCLOSURE OF FINANCE COSTS

REPEALED.  L 1982, c 29, §1.



CHAPTER 477E - FAIR CREDIT EXTENSION

§477E-1 - Short title.

[§477E-1]  Short title.  This chapter may be cited as the Hawaii Fair Credit Extension Act of 1975. [L 1975, c 109, pt of §1]



§477E-2 - Definitions.

§477E-2  Definitions.  As used in this chapter:

"Applicant" means any person who initially applies to a creditor directly for a loan or credit, or who directly applies to a creditor for an extension, renewal, or continuation of credit, or applies to a creditor indirectly by use of an existing credit plan for an amount exceeding a previously established credit limit.

"Credit" means the loan of money, or the right granted by a creditor to a debtor to defer payment of debt, or to incur debts and defer payment therefor, or to purchase property or services and defer payment therefor.

"Creditor" [Definition effective until June 30, 2010.  For definition effective July 1, 2010, see below.]

means any bank; savings and loan association; trust company; financial services loan company; credit union; mortgage banker, broker, or solicitor; pawnbroker; mutual benefit society or fraternal benefit society; debt adjuster; the issuer of a credit card as defined in section 708-800; any person who initiates, extends, renews, or continues loans of money or credit; any person who regularly arranges for the initiation, extension, renewal, or continuation of a loan of money or credit; or any assignee of an original creditor who participates in the decision to grant, extend, renew, or to continue such loan or credit.

"Creditor" [Definition effective July 1, 2010.  For definition effective until June 30, 2010, see above.]

means any bank; savings and loan association; trust company; financial services loan company; credit union; mortgage banker, broker, or solicitor; mortgage loan originator; pawnbroker; mutual benefit society or fraternal benefit society; debt adjuster; the issuer of a credit card as defined in section 708-800; any person who initiates, extends, renews, or continues loans of money or credit; any person who regularly arranges for the initiation, extension, renewal, or continuation of a loan of money or credit; or any assignee of an original creditor who participates in the decision to grant, extend, renew, or to continue a loan of money or credit.

"Person" means a natural person, a corporation, government or governmental subdivision or agency, a trust, estate, partnership, cooperative, or association. [L 1975, c 109, pt of §1; am L 1987, c 283, §39; am L 1989, c 266, §3; am L 2008, c 19, §3; am L Sp 2009, c 32, §6]



§477E-3 - Prohibited credit discrimination.

[§477E-3]  Prohibited credit discrimination.  (a) It shall be unlawful for any creditor to discriminate against any applicant on the basis of marital status with respect to any aspect of a credit transaction.

(b)  An inquiry of marital status shall not constitute discrimination for the purposes of this chapter if such inquiry is for the purpose of ascertaining the creditor's rights and remedies applicable to the particular extension of credit, and not to discriminate in a determination of creditworthiness.

(c)  A request for the signature of both parties to a marriage for the purpose of creating a valid lien, passing clear title, waiving inchoate rights to, or assigning the earnings and profits, in any transaction involving real property shall not be construed to be discrimination under this part; provided that this provision shall not be construed to permit a creditor to take marital status into account in connection with the evaluation of creditworthiness of any applicant.

(d)  Consideration or application of the real property laws directly or indirectly affecting creditworthiness shall not constitute discrimination for any purpose of this chapter.

(e)  Whenever either party to a marriage contracts separately for credit or a loan, the contracting party shall be solely responsible for the debt so contracted.

(f)  Whenever each party to a marriage separately and voluntarily applies for, and obtains, separate credit accounts or loans with the same creditor, those accounts or loans shall not be aggregated, or otherwise combined, for purposes of determining permissible finance charges, or permissible loan ceilings. [L 1975, c 109, pt of §1]



§477E-4 - Civil remedies.

[§477E-4]  Civil remedies.  (a)  Any creditor who fails to comply with any requirement imposed under this chapter shall be liable to the aggrieved applicant in an amount equal to the sum of any actual damages sustained by such applicant.

(b)  Any creditor who fails to comply with any requirement imposed under this chapter shall be liable to the aggrieved applicant for punitive damages in an amount not greater than $10,000, as determined by the court, in addition to any actual damages provided in subsection (a); provided that in pursuing the recovery allowed under this subsection, the applicant may proceed only in an individual capacity and not as a representative of a class.

(c)  Whenever a creditor fails to comply with any requirement imposed under this chapter, an aggrieved applicant may institute a civil action for preventive relief, including an application for a permanent or temporary injunction, restraining order, or other action.

(d)  In any successful action to enforce the foregoing liability or preventive action, the costs of the action, together with a reasonable attorney's fee, as determined by the court, shall be added to any damages awarded by the court under subsections (a), (b), and (c) of this section.

(e)  Any action under this chapter shall be brought within one year from the last date of the occurrence of any violation, or within one year from the date on which the applicant learned, or should have learned, of the violation. [L 1975, c 109, pt of §1]



§477E-5 - Unfair or deceptive act or practice.

§477E-5  Unfair or deceptive act or practice.  Any creditor who violates or attempts to violate any provision of this chapter shall be deemed to have engaged in an unfair or deceptive act or practice in the conduct of trade or commerce within the meaning of section 480-2. [L 1975, c 109, pt of §1; am L 1996, c 59, §2; am L 2008, c 19, §4]



§477E-6 - Inconsistency with federal laws.

[§477E-6]  Inconsistency with federal laws.  No creditor shall be required to comply with any provisions of this chapter that are directly inconsistent with federal laws relating to discrimination in the advancement of credit.  A provision of this chapter is not directly inconsistent with federal laws if it provides greater protection to an applicant. [L 1975, c 109, pt of §1]






CHAPTER 478 - INTEREST AND USURY

§478-1 - Definitions.

§478-1  Definitions.  As used in this chapter and unless a different meaning appears from the context:

"Annual percentage rate" shall have the meaning given the term in the Truth in Lending Act.

"Consumer credit" means credit extended to a natural person primarily for a personal, family, or household purpose:

(1)  In which the principal amount does not exceed $250,000 or in which there is an express written commitment to extend credit in a principal amount not exceeding $250,000; or

(2)  Such credit is secured by real property or by personal property used or expected to be used as the borrower's principal dwelling.

"Credit" means the right to defer payment of debt or to incur debt and defer its payment.

"Credit card" means any card, plate, coupon book, or other single credit device issued with or without fee by an issuer for the use of the cardholder in obtaining money, goods, services, or anything else of value, from time to time, on credit.

"Credit card agreement" means any agreement that provides primarily for the extension of credit pursuant to the cardholder's use of a credit card.  Neither an agreement providing for an overdraft line of credit nor an agreement for a line of credit secured by equity in real property becomes a credit card agreement for the purposes of this chapter because a cardholder can access it through the use of a credit card.

"Finance charge" has the same meaning given such term by the Truth in Lending Act.

"Home business loan" means a credit transaction (1) in which the principal amount does not exceed $250,000 or in which there is an express written commitment to extend credit in a principal amount not exceeding $250,000; (2) which is not a consumer credit transaction; and (3) which is secured by a mortgage of the principal dwelling of any natural person who is a mortgagor named in the mortgage given as security in connection with the credit transaction.

"Real property" includes stock in a cooperative housing corporation and personal property used or intended to be used as a consumer's residence.

"Truth in Lending Act" means the federal Truth in Lending Act (15 U.S.C. 1601, et seq.), Regulation Z of the Board of Governors of the Federal Reserve System, and the Official Staff Commentary to Regulation Z prepared by the staff of the Federal Reserve Board, and amendments of the Act, Regulation Z, and such Commentary. [L 1986, c 137, pt of §1; am L 1989, c 269, §1]



§478-2 - Legal rate; computation.

§478-2  Legal rate; computation.  When there is no express written contract fixing a different rate of interest, interest shall be allowed at the rate of ten per cent a year, except that, with respect to obligations of the State, interest shall be allowed at the prime rate for each calendar quarter but in no event shall exceed ten per cent a year, as follows:

(1)  For money due on any bond, bill, promissory note, or other instrument of writing, or for money lent, after it becomes due;

(2)  For money due on the settlement of accounts, from the day on which the balance is ascertained;

(3)  For money received to the use of another, from the date of a demand made; and

(4)  For money upon an open account, after sixty days from the date of the last item or transaction.

As used in this section, "prime rate" means the prime rate as posted in the Wall Street Journal on the first business day of the month preceding the calendar quarter. [CC 1859, §1480; am L 1868, p 9; am L 1898, c 4, §1; am L 1905, c 51, §1; RL 1925, §3585; RL 1935, §7050; am L 1935, c 19, §1; RL 1945, §8731; am L 1955, c 245, §1; RL 1955, §191-1; HRS §478-1; am L 1982, c 288, §1; ren L 1986, c 137, pt of §1; am L 1993, c 179, §1]

Case Notes

Interest not interrupted by debtor's death.  3 H. 397.

Statutory rate applies to balance due on an account stated when no written agreement for higher rate.  3 H. 397.

Foreign judgment carries interest.  8 H. 335.

Statutory rate applies to legacy not paid.  9 H. 492.

Written agreement for payment of rent is "instrument of writing", and rent carries interest from the due date.  19 H. 446.

Bank deposit is "money lent".  36 H. 571; 43 H. 1.

In computing blight damages where property was condemned, held legal rate applied in absence of evidence of normal commercial rate, where no special statutory rate.  45 H. 650, 372 P.2d 348.

In absence of specific agreement, obligation to pay becomes "due" within reasonable time.  48 H. 349, 402 P.2d 683.

Running of interest when stopped by garnishment.  48 H. 349, 402 P.2d 683.

Delinquent rentals carry interest.  61 H. 483, 605 P.2d 925.

Written agreement for payment of rent is "instrument of writing" and rent carries interest from the due date.  66 H. 431, 667 P.2d 251.

Prejudgment interest properly awarded under §636-16 from date of breach of contract at rate of ten per cent as provided in paragraph (1) for money due on settlement agreement between parties.  86 H. 21, 946 P.2d 1317.

No interest allowable where judgment for "lost rental income" not "delinquent rentals".  5 H. App. 603, 705 P.2d 67.

Not applicable to judgments against the State.  6 H. App. 70, 708 P.2d 829, aff'd, 68 H. 220, 708 P.2d 824.

Where no interest rate was set forth in order confirming sale of property to successful bidder at a judicial foreclosure sale, interest damages for mortgagee bank when bidder defaulted on payment should have been calculated at the ten per cent interest rate allowed by this section, not the rate of interest the original mortgagor had agreed to pay bank under the original mortgagor's adjustable rate promissory note.  96 H. 348 (App.), 31 P.3d 205.

Cited:  35 H. 352, 366; 36 H. 107, 109.



§478-3 - On judgment.

§478-3  On judgment.  Interest at the rate of ten per cent a year, and no more, shall be allowed on any judgment recovered before any court in the State, in any civil suit. [CC 1859, §1481; am L 1868, p 9; am L 1898, c 4, §2; RL 1925, §3586; RL 1935, §7051; am L 1935, c 18, §1; RL 1945, §8732; RL 1955, §191-2; HRS §478-2; am L 1979, c 211, §1; am L 1981, c 9, §2; ren L 1986, c 137, pt of §1]

Cross References

Eminent domain, see §§101-25, 101-33.

Commencement date of interest, see §636-16.

Case Notes

Right to prejudgment interest.  381 F.2d 965, 971, aff'g 245 F. Supp. 981.

Foreign judgment, interest on.  8 H. 335.

Rate provided by the eminent domain statute relates back to date of judgment where payment delayed more than thirty days, this section being inapplicable.  45 H. 650, 372 P.2d 348.  Compare 30 H. 1, 10, where applicability of this section during the thirty day period was not appealed.

Section does not preclude prejudgment interest.  51 H. 346, 461 P.2d 140.

Decree in mortgage foreclosure action which only orders sale of mortgaged property is not a money judgment upon which statutory interest accrues.  60 H. 413, 591 P.2d 104.

Interest accrues only on judgments for an in personam liability for money on a determined amount.  60 H. 467, 591 P.2d 1060.

Not applicable to interest assessed by arbitrator as compensation or penalty to prevent further damages.  66 H. 663, 675 P.2d 760.

Section cannot be interpreted to allow postjudgment interest on §636-16 prejudgment interest.  74 H. 1, 837 P.2d 1273.

Court did not abuse its discretion under this section and §636-16 in awarding appellee ten per cent interest per annum on appellee's back pay.  74 H. 599, 851 P.2d 311.

Nothing in the language of §431:15-323 or this section precluded an award of post-judgment interest to insurance commissioner upon final judgment awarding commissioner the unpaid premiums from customer of liquidated mutual benefit society.  99 H. 53, 52 P.3d 823.

Insofar as the State has not expressly and statutorily waived its sovereign immunity from postjudgment interest in suits brought pursuant to §661-1, the State is immune from awards of postjudgment interest under this section in §661-1 actions; thus, the trial court erred in ordering that the employees' retirement system pay statutory interest at the rate of ten per cent per annum, pursuant to this section.  106 H. 416, 106 P.3d 339.

Section not retroactive.  3 H. App. 646, 658 P.2d 898.

Plaintiff ex-wife was entitled to post-judgment interest on the child support arrearage ex-husband owed; family court erred in failing to award interest on the principal.  97 H. 160 (App.), 34 P.3d 1059.

Cited:  35 H. 352, 366; 36 H. 107, 109.



§478-4 - Rate by written contract.

§478-4  Rate by written contract.  (a)  It shall in no case be deemed unlawful, with respect to any consumer credit transaction (except a credit card agreement) and any home business loan to stipulate by written contract, for any rate of simple interest not exceeding one per cent per month or twelve per cent a year or, in the event the creditor is a financial institution regulated under chapter 412 (other than a trust company or a credit union), for any rate of simple interest not exceeding two per cent per month or twenty-four per cent a year.

(b)  As an alternative to the rate of interest specified in subsection (a), it shall be lawful with respect to any consumer credit transaction (except a credit card agreement) and any home business loan to stipulate by written contract for the payment and receipt of a finance charge in any form or forms at an annual percentage rate not to exceed twelve per cent, or twenty-four per cent in the event the creditor is a financial institution regulated under chapter 412 (other than a trust company or a credit union), together in either case with any other charges that are excluded or excludable from the determination of finance charge under the Truth in Lending Act.  The rates in this subsection shall be available as alternative permissible rates for any of the credit transactions referred to, whether in fact or in law the Truth in Lending Act applies to the transaction, notwithstanding the advance, fixed, or variable manner in which interest or finance charge may be computed under the contract, and whether the contract uses the terms interest, annual percentage rate, finance charge, or any combination of such terms.  For rate computation purposes, with respect to any contract to which this subsection may apply, the creditor conclusively shall be presumed to have given all disclosures in the manner, form, and at the time contemplated by the Truth in Lending Act, including those necessary to exclude any charges from the finance charge.

(c)  With respect to any transaction other than a consumer credit transaction, a home business loan, or a credit card agreement, it shall be lawful to stipulate by written contract for any rate of interest not otherwise prohibited by law.

(d)  The rate limitations contained in subsections (a) and (b) of this section and section 478-11.5 shall not apply to any credit transaction authorized by, and entered into in accordance with the provisions of, articles 9 and 10 of chapter 412 or chapter 476.

(e)  With respect to a credit card agreement, it shall be lawful to stipulate by written contract any amount of interest authorized by section 478-11.5. [CC 1859, §1482; am L 1898, c 4, §3; RL 1925, §3587; RL 1935, §7052; RL 1945, §8733; RL 1955, §191-3; HRS §478-3; ren and am L 1986, c 137, pt of §1; am L 1993, c 350, §§24, 25; am L 2006, c 307, §1]

Law Journals and Reviews

Administering Justice or Just Administration:  The Hawaii Supreme Court and the Intermediate Court of Appeals.  14 UH L. Rev. 271.

Case Notes

Cited:  11 H. 747, 748; 36 H. 107, 108; 49 H. 160, 171, 413 P.2d 221.



§478-5 - OLD REPEALED.

§478-5  [OLD] REPEALED.  L 1986, c 137, pt of §1.

§478-5  Usury not recoverable.  If a greater rate of interest than that permitted by law is contracted for with respect to any consumer credit transaction, any home business loan or any credit card agreement, the contract shall not, by reason thereof, be void.  But if in any action on the contract proof is made that a greater rate of interest than that permitted by law has been directly or indirectly contracted for, the creditor shall only recover the principal and the debtor shall recover costs.  If interest has been paid, judgment shall be for the principal less the amount of interest paid.  This section shall not be held to apply, to loans made by financial services loan companies and credit unions at the rates authorized under and pursuant to articles 9 and 10 of chapter 412. [CC 1859, §1483; am L 1898, c 4, §4; RL 1925, §3588; am L 1931, c 137, §1; RL 1935, §7053; am L 1939, c 75, pt of §1(6782 W); RL 1945, §8734; RL 1955, §191-4; am L 1957, c 95, §1; HRS §478-4; am L 1984, c 253, §10; ren and am L 1986, c 137, pt of §1; am L 1989, c 266, §3; am L 1993, c 350, §26]

Rules of Court

Costs, see HRCP rule 54(d).

Case Notes

Recovery of principal may be had where principal and usurious interest are separable even though they are lumped together in note sued on; payments made on account of such note should be applied on principal. 11 H. 747.

Statute applied and payments made under usurious contract applied on principal. 34 H. 639, modified 34 H. 685.

Usury voluntarily paid not recoverable. 36 H. 107; 37 H. 295.

This section docks interest in action brought by lender, but does not render contract entirely void as to interest. 49 H. 160, 183-86, 413 P.2d 221, reh'g den. 49 H. 255, 413 P.2d 221.



§478-6 - Usury; penalty.

§478-6  Usury; penalty.  Any person who directly or indirectly receives any interest or finance charge at a rate greater than that permitted by law or who, by any method or device whatsoever, receives or arranges for the receipt of interest or finance charge at a greater rate than that permitted by law on any credit transaction shall be guilty of usury and shall be fined not more than $250, or imprisoned not more than one year, or both. [L 1905, c 38, §1; RL 1925, §3589; am L 1933, c 72, §1; RL 1935, §7055; am L 1937, c 222, §1; RL 1945, §8736; RL 1955, §191-6; HRS §478-6; gen ch 1985; am L 1986, c 137, pt of §1]

Law Journals and Reviews

The Corporate Usury Exemption Statute in Hawaii:  An Invitation to Litigation.  9 HBJ 5.

Administering Justice or Just Administration: The Hawaii Supreme Court and the Intermediate Court of Appeals.  14 UH L. Rev. 271.

Case Notes

This section considered with §§1-6 and 478-4 in determining whether usurious contract void as to interest.  49 H. 160, 185, 413 P.2d 221, reh'g den. 49 H. 255, 413 P.2d 221.

Elements of usury.  62 H. 583, 618 P.2d 276.

Attorney has a duty when drawing a promissory note to see that it is not usurious and the attorney can be held liable for damages if the attorney does not.  1 H. App. 331, 618 P.2d 1157.

Cited:  36 H. 107, 109; 37 H. 295, 298.



§478-7 - Compound, not recoverable.

§478-7  Compound, not recoverable.  No action shall be maintainable in any court of the State to recover compound interest upon any consumer credit transaction or upon any credit card agreement whatever. [CC 1859, §1484; RL 1925, §3590; RL 1935, §7056; RL 1945, §8737; RL 1955, §191-7; HRS §478-7; am L 1986, c 137, pt of §1]

Case Notes

Notes given to cover accumulated compound interest held to be not void.  8 H. 614.

Interest upon interest may be contracted for.  8 H. 742; 30 H. 359, 379.  See 31 H. 958; 36 H. 571, 596.

This section states common law rule.  8 H. 742.

Effect of express promise to pay interest at a specified time.  36 H. 571, 598.



§478-8 - Exemptions from usury.

§478-8  Exemptions from usury.  (a)  This chapter (except for this section and section 478-3) shall not apply to any mortgage loan transaction wholly or partially secured by a guarantee or insurance or a commitment to insure issued under the provisions of the National Housing Act, Chapter 13 of Title 12 of the United States Code, the Veterans Benefit Act, subchapters I and II of Chapter 37 of Title 38 of the United States Code, and subchapter III of Chapter 8A of Title 42 of the United States Code, the Small Business Act, Chapter 14A of Title 15 of the United States Code, and the Small Business Investment Act, Chapter 14B of Title 15 of the United States Code.

(b)  The provisions of this chapter (except for this section and section 478-3) shall not apply to any:

(1)  Indebtedness that is secured by a first mortgage lien on real property, and is agreed to or incurred after May 30, 1980;

(2)  Consumer credit agreement of sale made after May 30, 1980, under which a vendor agrees to sell real property to a vendee but retains legal title to the real property and in which the rate of interest or the manner in which such rate shall be determined is clearly stated.  As used in this paragraph, "agreement of sale" includes subagreement of sale or other subsequent subagreement of sale made on or after June 18, 1982.  Notwithstanding the first sentence of this paragraph, with respect to any consumer credit agreement of sale made on or after July 1, 1985, upon extension at maturity or renegotiation thereof, the maximum rate of interest charged thereafter shall not be more than the greater of the rate of interest payable under the agreement of sale immediately prior to such maturity or renegotiation or four percentage points above the highest weekly average yield on United States Treasury securities adjusted to a constant maturity of three years, as made available by the Federal Reserve Board within sixty days prior to the time of extension or renegotiation;

(3)  Indebtedness that is secured by a purchase-money junior mortgage lien on real property that is agreed to and incurred after June 18, 1982; provided that purchase-money junior mortgage lien means a mortgage that is subordinate in lien priority to an existing mortgage on the same real property that is given to the seller as part of the buyer's consideration for the purchase of real property and delivered at the same time that the real property is transferred as a simultaneous part of the transaction;

(4)  Transaction for the sale of goods, services, or both, by a seller in the business of selling such goods or services, if the transaction is subject to chapter 476 or the rate of interest charged by the seller in the transaction does not exceed eighteen per cent a year; provided that this paragraph shall not apply to any transaction regulated by chapter 412 or 431 or to any transaction for the sale of financial services.  This paragraph shall not be deemed to limit any seller's right to charge interest under section 478-2;

(5)  Payment of any claim under section 431:13-108; or

(6)  Indebtedness secured by a time share interest defined in section 514E-1, if that time share interest is not otherwise governed by section 478-8(a) or 478-8(b)(1) to (4), and if the rate of interest does not exceed eighteen per cent per year.  This paragraph shall not be deemed to limit a seller's right to charge interest under section 478-2.

(c)  The provisions of this chapter (except for this section and section 478-3) shall not apply to a loan made by an employee benefit plan as defined in section 1002(3) of Title 29 of the United States Code, as amended, or a loan made by the employees' retirement system of the State of Hawaii.

(d)  This chapter shall not apply to any mortgage loan which may be made by a financial institution pursuant to rules adopted by the commissioner of financial institutions pursuant to section 412:2-108. [L 1970, c 199, §2; am L 1974, c 20, §1; am L 1980, c 188, §2; am L 1981, c 204, §1; am L 1982, c 92, §2 and c 288, §2; am L 1985, c 234, §2, c 247, §3, and c 269, pt of §55; am L 1986, c 137, pt of §1; am L 1993, c 350, §27; am L 1995, c 36, §1; am L 1999, c 99, §§3, 5; am L 2001, c 68, §2; am L 2002, c 52, §2; am L 2005, c 22, §33]

Case Notes

Section not applicable between merchants.  691 F. Supp. 247.



§478-8.5 - REPEALED.

§478-8.5  REPEALED.  L 1986, c 137, pt of §1.



§478-9 - OLD REPEALED.

§478-9  [OLD] REPEALED.  L 1980, c 188, §4.

§478-9  Rejection of federal law.  It is hereby explicitly stated by the terms of this section that the provisions of Title V, Part A-Mortgage Usury Laws, Mortgages, section 501(a)(1) and of Part B-Business and Agricultural Loans, of the Depository Institutions Deregulation and Monetary Control Act of 1980 shall not apply with respect to loans, mortgages, credit sales, and advances made in this State, and that this State does not want the provisions of Title V, Part A-Mortgage Usury Laws, Mortgages, section 501(a)(1) and of Part B-Business and Agricultural Loans, of the Depository Institutions Deregulation and Monetary Control Act of 1980 to apply with respect to loans, mortgages, credit sales, and advances made in this State. [L 1980, c 188, §1; ren and am L 1986, c 137, pt of §1; am L 1988, c 141, §51]



§478-10 - REPEALED.

§478-10  REPEALED.  L 1980, c 188, §4.



§478-11 - REPEALED.

§478-11  REPEALED.  L 1986, c 137, pt of §1.



§478-11.5 - Credit cards.

§478-11.5  Credit cards.  (a)  With regard to every credit card issuer wherever located and a customer who is a resident of this State and who is given the opportunity to enter into a credit card plan, every solicitation and application for the credit card plan shall set forth all of the following:

(1)  The initial simple interest numerical periodic rate and any fee or charge payable by the cardholder, directly or indirectly, as an incident to or a condition of the extension of credit, or if the rate or fee may vary, a statement that it may do so and the circumstances under which it may increase and the effects of the increase;

(2)  The date or occasion upon which the interest begins to accrue;

(3)  Whether any annual fee is charged and the amount of the fee;

(4)  Any minimum, fixed, transaction, activity, or similar charge that could be imposed; and

(5)  That charges incurred by the use of a charge card are due and payable upon receipt of a periodic statement of charges, if applicable.  For purposes of this paragraph, the term "charge card" means any card, plate, or other device pursuant to which the charge card issuer extends credit that is not subject to a finance charge and where the charge cardholder cannot automatically access credit that is repayable in installments.

(b)  With respect to any credit card agreement, in no case shall it be deemed unlawful to stipulate by written contract for any amount of interest, except that the simple interest numerical periodic rate shall not exceed eighteen per cent per year.  Prior to charging any fee or charge, the credit card issuer shall disclose the fee or charge to the credit cardholder in the credit card agreement or in an amendment to the credit card agreement.

As used in this subsection, "interest" means the simple interest numerical periodic rate and any other fee, charge, or payment, directly or indirectly charged or received as an incident to or a condition of an extension of credit under a credit card agreement, including but not limited to:

(1)  A currency exchange conversion fee;

(2)  A late fee;

(3)  A creditor-imposed "not sufficient funds" fee charged when a borrower tenders payment on a debt with a check drawn on insufficient funds;

(4)  An over-the-credit limit fee;

(5)  An annual fee or other periodic membership fee;

(6)  A balance transfer fee;

(7)  A cash advance fee; or

(8)  A minimum finance charge. [L 1987, c 206, §1; am L 2006, c 307, §2]



§478-12 - Renumbered as §478-9.

§478-12  Renumbered as §478-9.



§478-13 - REPEALED.

§478-13  REPEALED.  L 1986, c 137, pt of §1.






CHAPTER 479 - INSURANCE COMPANIES, FREEDOM OF CHOICE OF

CHAPTER 479

INSURANCE COMPANIES, FREEDOM OF

CHOICE OF

REPEALED.  L 1993, c 339, §9.



CHAPTER 480 - MONOPOLIES; RESTRAINT OF TRADE

§480-1 - Definitions.

[PART I.  ANTITRUST PROVISIONS]

Revision Note

Sections 480-1 to 24 have been designated Part I in view of addition of Part II by L 1972, c 205.

Law Journals and Reviews

Updating Unfair or Deceptive Acts and Practices Under Chapter 480-2.  10 HBJ No. 13, at pg. 109.

§480-1  Definitions.  As used in this chapter:

"Class action" includes the definition as provided in rule 23 of the Hawaii rules of civil procedure.

"Commodity" includes, but is not restricted to, goods, merchandise, produce, choses in action, and any other article of commerce.  It also includes trade or business in service trades, transportation, insurance, banking, lending, advertising, bonding, and any other business.

"Consumer" means a natural person who, primarily for personal, family, or household purposes, purchases, attempts to purchase, or is solicited to purchase goods or services or who commits money, property, or services in a personal investment.

"De facto class action" means an action that has not been certified by the court but includes identical considerations as provided in Hawaii rules of civil procedure rule 23 such as common questions of law or fact, claims or defenses of the representative parties are typical of the claims or defenses of nonparties and, as a practical matter, the disposition of the interest of the class or other members not parties to the adjudications would substantially impair or impede their ability to protect their interest.

"Person" or "persons" includes individuals, corporations, firms, trusts, partnerships, limited partnerships, limited liability partnerships, limited liability limited partnerships, limited liability companies, and incorporated or unincorporated associations, existing under or authorized by the laws of this State, or any other state, or any foreign country.

"Purchase" or "buy" includes "contract to buy", "lease", "contract to lease", "acquire a license", and "contract to acquire a license".

"Purchaser" includes the equivalent terms of "purchase" and "buy".

"Sale" or "sell" includes "contract to sell", "lease", "contract to lease", "license", and "contract to license".

"Seller" includes the equivalent terms of "sale" and "sell". [L 1961, c 190, §1; Supp, §205A-1; HRS §480-1; am L 1987, c 274, §1; am L 1990, c 63, §1; am L 2005, c 108, §1]

Attorney General Opinions

Land and land activities are within scope of chapter. Att. Gen. Op. 62-39.

Law Journals and Reviews

The Antitrust Laws and Land: An Answer to Hawaii's Housing Crisis?  8 HBJ 5.

Case Notes

Because defendant wholesale food marketer and distributor did not meet definition of a consumer, it lacked standing to sue for deceptive practices under §480-2.  61 F. Supp. 2d 1092.

Defendants' motion for summary judgment on plaintiffs' claim under §480-4 granted; although the word "commodity" was defined to include "any other business", the purchase of real estate by an individual owner could not be considered a business.  338 F. Supp. 2d 1106.

Where the dispute giving rise to a claim for unfair and deceptive act in trade or commerce occurred after the alleged injury, when plaintiff alleged that defendant failed to comply with their agreement regarding the release of plaintiff's medical records, plaintiff lacked standing as a consumer to bring a claim under §480-2, and defendant was not engaged in trade or commerce.  383 F. Supp. 2d 1244.

Suit against State based on this chapter precluded by sovereign immunity.  60 H. 228, 588 P.2d 430.

Real estate or residences did not qualify as "goods" under this section, but did qualify as "personal investments"; homebuyer thus had standing as "consumer" to bring claim under §480-13.  80 H. 54, 905 P.2d 29.

Where employee was not a "consumer" as defined under this section, employee lacked standing to maintain private cause of action under §480-13 against workers' compensation insurer based on alleged violation of §480-2.  83 H. 457, 927 P.2d 858.

Where employer was not a "consumer" as defined under this section, employee could not maintain action under §480-13, based on employee's third party beneficiary status, against workers' compensation insurer for alleged violation of §480-2.  83 H. 457, 927 P.2d 858.

By the plain language of this chapter, no actual purchase is necessary as a prerequisite to a consumer recovering damages under §480-13, based on injuries stemming from violations of §480-2.  98 H. 309, 47 P.3d 1222.

Where unincorporated association of apartment owners was not a "consumer" as defined by this section, it lacked standing to bring an action based upon unfair or deceptive acts or practices declared unlawful by §480-2.  115 H. 232, 167 P.3d 225.

Although plaintiffs were "consumers" within the meaning of §480-13 and this section, plaintiffs' payment of their Hawaii medical services association (HMSA) lien to the Kentucky-based company that contracted with HMSA to provide subrogation and "claims recovery services", but which had violated §443B-3 (collection agency registration requirements), did not constitute an injury for which plaintiffs could bring suit under §480-13(b).  117 H. 153, 177 P.3d 341.

Where, based on the obligations arising from the "loan agreements" the Hawaii medical services association (HMSA) required plaintiffs to sign when they received their medical treatments, which loan agreements could have been enforced by HMSA and could have been considered a form of payment for the health care the plaintiffs received, plaintiffs were "consumers" who, by virtue of the agreement, engaged in a consumer transaction.  117 H. 153, 177 P.3d 341.

Plaintiff suing store's commercial general liability insurer for injuries received in slip and fall was not "consumer" as defined in this section, and therefore lacked standing to maintain private cause of action under §480-13.  82 H. 363 (App.), 922 P.2d 976.

Plaintiff corporation and officers of corporation were not "consumers" as defined in this section; thus, plaintiffs, individually and collectively, did not have standing to bring suit under chapter 480 for alleged unfair/deceptive trade practices.  107 H. 423 (App.), 114 P.3d 929.



§480-2 - Unfair competition, practices, declared unlawful.

§480-2  Unfair competition, practices, declared unlawful.  (a)  Unfair methods of competition and unfair or deceptive acts or practices in the conduct of any trade or commerce are unlawful.

(b)  In construing this section, the courts and the office of consumer protection shall give due consideration to the rules, regulations, and decisions of the Federal Trade Commission and the federal courts interpreting section 5(a)(1) of the Federal Trade Commission Act (15 U.S.C. 45(a)(1)), as from time to time amended.

(c)  No showing that the proceeding or suit would be in the public interest (as these terms are interpreted under section 5(b) of the Federal Trade Commission Act) is necessary in any action brought under this section.

(d)  No person other than a consumer, the attorney general or the director of the office of consumer protection may bring an action based upon unfair or deceptive acts or practices declared unlawful by this section.

(e)  Any person may bring an action based on unfair methods of competition declared unlawful by this section. [L 1965, c 129, pt of §1; Supp, §205A-1.1; HRS §480-2; am L 1987, c 274, §2; am L 1988, c 51, §1; am L 2002, c 229, §2]

Law Journals and Reviews

Misrepresentation and Deception Under Section 480-2 of the Hawaii Revised Statutes.  10 HBJ 69.

Updating Unfair or Deceptive Acts and Practices Under Chapter 480-2.  10 HBJ No. 13, at pg. 109.

Case Notes

Requires showing that suit in public interest; may be proven by knowledge of illegality.  732 F.2d 1403.

Employer's negligent misrepresentation that it guaranteed employees full payment of their pensions was not "unfair act".  804 F.2d 1418.

Neither contractor association's collective bargaining representation nor its fee for representation were unfair or deceptive acts.  809 F.2d 626.

Section does not apply to claims arising from securities transactions.  849 F.2d 388; 758 F. Supp. 1357.

Violated where pawn shop created "likelihood of confusion" by soliciting borrowers while disguising loans as sales.  3 F.3d 1261.

Court erred in finding this section preempted, where court dismissed claim that issuer of title insurance policy violated this section.  95 F.3d 791.

Attachment available only where contract at issue also establishes a debtor-creditor relationship for payment of money.  485 F. Supp. 1015.

Inability to establish antitrust claim does not prevent establishment under this section; plaintiffs may recover for violations which occurred prior to four year statute of limitations if they can prove fraudulent concealment; practice is unfair when it offends public policy and when the practice is immoral, unethical, oppressive, unscrupulous, or substantially injurious to consumers; §480-13 creates private right of action.  491 F. Supp. 1199.

Plaintiffs could show that violation of federal or state securities laws satisfies public interest requirement to bring suit under this section.  501 F. Supp. 830.

Continuance of unlawful pricing program in contravention of court order is as a matter of law, an unfair method of competition.  513 F. Supp. 726.

Action by shopping center tenant against shopping center owner.  530 F. Supp. 499.

Preempted by federal labor regulations.  687 F. Supp. 1453.

Suit for causes of action which arose prior to amendment is not precluded.  691 F. Supp. 247.

Minority shareholder of a corporation is not a consumer; no private cause of action for unfair methods of competition.  700 F. Supp. 1056.

Although distributor corporation had standing to bring unfair competition claim, shareholders were not "consumers" with standing to sue under deceptive practices clause.  775 F. Supp. 1329.

Section inapplicable to insurance business.  795 F. Supp. 1036.

As a business, plaintiff had standing to sue for unfair competition under this section.  808 F. Supp. 736.

Plaintiff corporation lacked standing to sue for deceptive practices under chapter 480; plaintiffs, shareholders and officers of corporation, lacked standing to sue for deceptive practices, where harm suffered by plaintiffs arose indirectly as a result of harm done to corporation.  895 F. Supp. 1365.

Plaintiff had standing to bring its §480-2 claim for unfair methods of competition; plaintiff's likelihood of confusion allegations may support both §§480-2 unfair methods of competition and 481A [sic] deceptive acts or practices claims.  945 F. Supp. 1344.

Hawaii supreme court would find that plaintiff, a third-party beneficiary of insurance contract between defendant insurer and a consumer, had standing to bring a deceptive acts or practices claim pursuant to this section.  947 F. Supp. 429.

Because defendant wholesale food marketer and distributor did not meet definition of a consumer, it lacked standing to sue for deceptive practices under this section.  61 F. Supp. 2d 1092.

Plaintiffs' unfair or deceptive acts or practices claims dismissed; this section and §480-13 do not provide a cause of action for personal injury claims.  100 F. Supp. 2d 1265.

A technical violation of Truth In Lending Act (TILA) does not constitute a per se violation of this section.  The technical violation of TILA at issue, i.e., the failure to provide a properly dated notice of right to cancel, did not qualify as an unfair act or practice.  101 F. Supp. 2d 1326.

A municipality may be held liable under this chapter if its act is done "in the conduct of any trade or commerce", but is not subject to a treble damage penalty. 215 F. Supp. 2d 1098.

Where the dispute giving rise to a claim for unfair and deceptive act in trade or commerce occurred after the alleged injury, when plaintiff alleged that defendant failed to comply with their agreement regarding the release of plaintiff's medical records, plaintiff lacked standing as a consumer to bring a claim under this section, and defendant was not engaged in trade or commerce.  383 F. Supp. 2d 1244.

Plaintiff's claim under this section failed, where the statute of limitations barred any unlawful business practice claim that occurred prior to the four-year limitation period and although the additional alleged occurrences would not be time-barred, plaintiff's asserted damages flowing from the violation were unrecoverable because they were speculative.  522 F. Supp. 2d 1272.

Complexity of insurance policy, without more, does not make document deceptive.  55 H. 155, 516 P.2d 720.

Federal statutes and decisions are to be used as guides.  63 H. 289, 627 P.2d 260.

Violation where financial institution failed to inform parents with education plan, that it had a side deal with schools to pay tuition in semiannual installments.  71 H. 285, 788 P.2d 833.

A broker or salesperson actively involved in a real estate transaction engages in "conduct in any trade or commerce" and is thus subject to liability under this chapter.  80 H. 54, 905 P.2d 29.

Where employee was not a "consumer" as defined under §480-1, employee lacked standing to maintain private cause of action under §480-13 against workers' compensation insurer based on alleged violation of this section.  83 H. 457, 927 P.2d 858.

Where employer was not a "consumer" as defined under §480-1, employee could not maintain action under §480-13, based on employee's third party beneficiary status, against workers' compensation insurer for alleged violation of this section.  83 H. 457, 927 P.2d 858.

There is no private claim for relief under §480-13 for unfair methods of competition in violation of this section; private remedy is restricted to claims of unfair or deceptive acts or practices.  91 H. 224, 982 P.2d 853.

Genuine issues of material fact precluded summary judgment with respect to defendant's counterclaims based on alleged violation of this section where defendants alleged that plaintiff credit union "unethically" or "unscrupulously" attempted to influence defendants to sign loan documents by making deceptive representations to alleviate defendants' concerns that the mortgage interest rate was not that for which they had bargained for.  94 H. 213, 11 P.3d 1.

By the plain language of this chapter, no actual purchase is necessary as a prerequisite to a consumer recovering damages under §480-13, based on injuries stemming from violations of this section.  98 H. 309, 47 P.3d 1222.

Under the filed-rate doctrine, telephone customers' claims failed as a matter of law where customers could not demonstrate that telephone company's allegedly inadequate disclosures constituted an unfair or deceptive trade practice because (1) company's tariffs on file with the public utilities commission disclosed that fees should be assessed against customers receiving touch calling services; (2) knowledge of these disclosures contained in the tariff was imputed to the customers, and, thus, (3) customers could prove neither the injury nor the likelihood of damage that is required under this section or chapter 481A.  109 H. 69, 123 P.3d 194.

Any person may bring a claim of unfair methods of competition based upon conduct that could also support a claim of unfair or deceptive acts or practices as long as the nature of the competition is sufficiently alleged in the complaint.  113 H. 77, 148 P.3d 1179.

By its plain language, subsection (e) authorizes any person, i.e., businesses and individual consumers, to bring an action grounded upon unfair methods of competition; thus, trial court erred to the extent that it premised its dismissal of plaintiffs' unfair methods of competition claims on its conclusion that plaintiffs "are not competitors of defendant".  113 H. 77, 148 P.3d 1179.

Retroactive application of subsection (e), which created a private claim for relief, is not permitted inasmuch as the legislature did not expressly or obviously indicate its intention that subsection (e) apply retroactively; thus, trial court correctly concluded that plaintiffs' claims of unfair methods of competition based upon defendant's alleged wrongful acts prior to the effective date of subsection (e) were barred.  113 H. 77, 148 P.3d 1179.

Under this section, plaintiffs need not be "in competition" with defendant; thus, trial court erred to the extent that its dismissal of plaintiffs' unfair methods of competition claims were premised on its conclusion that plaintiffs "are not in competition with defendant".  113 H. 77, 148 P.3d 1179.

Where unincorporated association of apartment owners was not a "consumer" as defined by §480-1, it lacked standing to bring an action based upon unfair or deceptive acts or practices declared unlawful by this section.  115 H. 232, 167 P.3d 225.

Where unincorporated association of apartment owners was not a "consumer" as defined by §480-1, it lacked standing to bring an action based upon unfair or deceptive acts or practices declared unlawful by this section.  115 H. 232, 167 P.3d 225.

Whether it was an unfair practice for creditor to threaten to cut off business with debtor's employer unless debt was paid was a jury question.  2 H. App. 301, 632 P.2d 1071.

Corporation committed unfair or deceptive acts by allowing another to use its contractor's license and guaranteeing its own contractual obligations; section does not supersede remedy for common law fraud.  6 H. App. 125, 712 P.2d 1148.

Unfair or deceptive trade practice claimed where defendants' labels implied that foreign-made kukui nut leis were manufactured in Hawaii.  7 H. App. 600, 789 P.2d 501.

Evidence supported conclusion that person and corporation owned and operated by person engaged in unfair and deceptive acts or practices in publication of corporation's newspaper and television advertisements.  9 H. App. 106, 826 P.2d 879.

In action by consumer under this section, "unclean hands" of consumer not a defense to claim for damages under §480-13(b)(1).  86 H. 405 (App.), 949 P.2d 1026.



§480-3 - Interpretation.

§480-3  Interpretation.  This chapter shall be construed in accordance with judicial interpretations of similar federal antitrust statutes, except that lawsuits by indirect purchasers may be brought as provided in this chapter. [L 1965, c 129, pt of §1; Supp, §205A-1.2; HRS §480-3; am L 1981, c 91, §1; am L 1987, c 274, §3]

Law Journals and Reviews

Hawaii's Section Five of the FTC Act:  The Ubiquitous Antitrust Law. 6 HBJ 5.

Misrepresentation and Deception Under Section 480-2 of the Hawaii Revised Statutes.  10 HBJ 69.

Case Notes

Substantive standards intended to be same as §16 of Clayton Act. 518 F.2d 913.

Courts must refer to judicial interpretation of §5(a)(1) of the Federal Trade Commission Act, 15 U.S.C. §45(a)(1) before applying §480-2. 849 F.2d 388.

Relation of federal regulation and possible antitrust exemption to state laws construed. 460 F. Supp. 1359.

Legislative history clearly indicates that state laws are to be interpreted and construed in harmony with analogous federal antitrust laws. 513 F. Supp. 726.

Federal statutes and decisions are to be used as guides. 63 H. 289, 627 P.2d 260.

Cited:  332 F.3d 600; 168 F. Supp. 2d 1180.



§480-3.1 - Civil penalty.

§480-3.1  Civil penalty.  Any person, firm, company, association, or corporation violating any of the provisions of section 480-2 shall be fined a sum of not less than $500 nor more than $10,000 for each violation, which sum shall be collected in a civil action brought by the attorney general or the director of the office of consumer protection on behalf of the State.  The penalties provided in this section are cumulative to the remedies or penalties available under all other laws of this State.  Each day that a violation of section 480-2 occurs shall be a separate violation. [L 1968, c 10, §2; am L 1975, c 92, §1 and c 156, §1; am L 1986, c 9, §1]

Case Notes

Divestiture is not available remedy in private action. 518 F.2d 913.

Upon determination that person, while acting on behalf of corporation owned and operated by that person, violated §480-2, court must order person and corporation to each bear separate liability for separate civil fines rather than imposing joint and several liability for one civil fine. 9 H. App. 106, 826 P.2d 879.



§480-3.3 - Endless chain schemes.

[§480-3.3]  Endless chain schemes.  A person engages in an unfair method of competition and an unfair or deceptive act or practice within the meaning of section 480-2 when, in the conduct of any trade or commerce, the person contrives, prepares, sets up, proposes, or operates any endless chain scheme.  As used in this section, an endless chain scheme means any scheme for the disposal or distribution of property whereby a participant pays a valuable consideration for the chance to receive compensation for introducing one or more additional persons into participation in the scheme, or for the chance to receive compensation when a person introduced by the participant introduces a new participant.  Compensation, as used in this section, does not mean or include payments based upon sales made to persons who are not participants in the scheme and who are not purchasing in order to participate in the scheme. [L 1970, c 28, §1; gen ch 1985]



§480-4 - Combinations in restraint of trade, price-fixing and limitation of production prohibited.

§480-4  Combinations in restraint of trade, price-fixing and limitation of production prohibited.  (a)  Every contract, combination in the form of trust or otherwise, or conspiracy, in restraint of trade or commerce in the State, or in any section of this State is illegal.

(b)  Without limiting the generality of the foregoing no person, exclusive of members of a single business entity consisting of a sole proprietorship, partnership, trust, or corporation, shall agree, combine, or conspire with any other person or persons, or enter into, become a member of, or participate in, any understanding, arrangement, pool, or trust, to do, directly or indirectly, any of the following acts, in the State or any section of the State:

(1)  Fix, control, or maintain, the price of any commodity;

(2)  Limit, control, or discontinue, the production, manufacture, or sale of any commodity for the purpose or with the result of fixing, controlling or maintaining its price;

(3)  Fix, control, or maintain, any standard of quality of any commodity for the purpose or with the result of fixing, controlling, or maintaining its price;

(4)  Refuse to deal with any other person or persons for the purpose of effecting any of the acts described in (1) to (3) of this subsection.

(c)  Notwithstanding the foregoing subsection (b) and without limiting the application of the foregoing subsection (a) it shall be lawful for a person to enter into any of the following restrictive covenants or agreements ancillary to a legitimate purpose not violative of this chapter, unless the effect thereof may be substantially to lessen competition or to tend to create a monopoly in any line of commerce in any section of the State:

(1)  A covenant or agreement by the transferor of a business not to compete within a reasonable area and within a reasonable period of time in connection with the sale of the business;

(2)  A covenant or agreement between partners not to compete with the partnership within a reasonable area and for a reasonable period of time upon the withdrawal of a partner from the partnership;

(3)  A covenant or agreement of the lessee to be restricted in the use of the leased premises to certain business or agricultural uses, or covenant or agreement of the lessee to be restricted in the use of the leased premises to certain business uses and of the lessor to be restricted in the use of premises reasonably proximate to any such leased premises to certain business uses;

(4)  A covenant or agreement by an employee or agent not to use the trade secrets of the employer or principal in competition with the employee's or agent's employer or principal, during the term of the agency or thereafter, or after the termination of employment, within such time as may be reasonably necessary for the protection of the employer or principal, without imposing undue hardship on the employee or agent. [L 1961, c 190, §2; Supp, §205A-2; am imp L 1967, c 49, §1; HRS §480-4; gen ch 1985]

Cross References

Actions to enforce noncompetition agreements, see §607-14.9.

Case Notes

Applies only to commerce in the State. 518 F.2d 913.

Insufficient evidence of unlawful conspiracy to require all contractors to contribute to contractor's association fund.  809 F.2d 626.

Mentioned in discussing availability of estoppel as defense in private antitrust action.  296 F. Supp. 920.

Important factors in determining predatory pricing include: timing of the price cut; particular growth cycle of the firm; circumstances and duration of the price cut.  513 F. Supp. 726.

Mere formality of separate incorporation is not, without more, sufficient to provide the capability for conspiracy. Parent corporation controlled subsidiary to such a degree that the two entities in substance constitute a single entity incapable of conspiring with itself.  513 F. Supp. 726.

Action by shopping center tenant against shopping center owner.  530 F. Supp. 499.

Large landowner's parallel lease-only policy not unlawful conspiracy; standardization of leases not price-fixing.  594 F. Supp. 1480.

No standing to sue for price-fixing and monopoly since no showing that alleged price-fixing caused injury.  606 F. Supp. 584.

Preempted by federal labor regulations. 687 F. Supp. 1453.

Salesman's Agreement imposed reasonable restrictions on former employees' contacts with customers where, inter alia, (1) restrictions regarding customer contact were limited to two years following termination; and (2) an employee was not prohibited from working for a competitor, but only in assisting the competitor in selling products that were competitive with the employer's products; even that restriction applied only when contacting certain customers.  18 F. Supp. 2d 1116.

Where defendant, a wholesale food marketer and distributor, asserted that plaintiff, a common carrier, engaged in an illegal tying arrangement and that plaintiff worked in concert with another carrier to impair competition, defendant presented no genuine issue of material fact with respect to its §480-4 claim for concerted action, and presented a viable claim under this section for an illegal tying arrangement.  61 F. Supp. 2d 1092.

Defendants' motion for summary judgment on plaintiffs' claim under this section granted; although the word "commodity" was defined to include "any other business", the purchase of real estate by an individual owner could not be considered a business.  338 F. Supp. 2d 1106.

Mentioned, where plaintiff alleged that defendants' practice of imposing maximum price restrictions in rebate program for the installation of solar water heaters violated state and federal antitrust law, and summary judgment granted for defendants on plaintiffs' claims based on Sections 1 and 2 of the Sherman Act and state antitrust claims.  409 F. Supp. 2d 1206.

Restraints in subsection (c) are not the only allowable types; others that are not per se violations of chapter 480 are valid if deemed reasonable. 57 H. 113, 551 P.2d 163.

A parent-subsidiary corporate relationship without more is generally insufficient to establish capacity for unlawful conspiracy.  63 H. 289, 627 P.2d 260.

Where economic interest of corporation's officer/majority shareholder's was the same as that of corporation's two wholly-owned subsidiaries, officer/majority shareholder could not conspire with the corporation for purposes of §480-9 or this section.  91 H. 224, 982 P.2d 853.

Where the two companies were wholly-owned subsidiaries of the same parent corporation and shared a singular economic interest, they could not constitute a plurality of actors for purposes of a conspiracy under §480-9 or this section.  91 H. 224, 982 P.2d 853.



§480-5 - Requirements and output contracts; tying agreements.

§480-5  Requirements and output contracts; tying agreements.  No person shall sell or buy any commodity, or fix a price or discount from, or rebate upon, such price, on the condition, agreement, or understanding that the other person or persons shall not deal in the commodity of a competitor of the seller, or shall not deal with the competitor of the purchaser, as the case may be, when the effect of the sale or purchase or the condition, agreement, or understanding, may be to substantially lessen competition or tend to create a monopoly in any line of commerce in any section of the State. [L 1961, c 190, §3; Supp, §205A-3; HRS §480-5]

Case Notes

Large landowner not engaged in tying arrangement by requiring that house be built and bought before house lot leased. 594 F. Supp. 1480.



§480-6 - Refusal to deal.

§480-6  Refusal to deal.  No person shall refuse to sell any commodity to, or to buy any commodity from, any other person or persons, when the refusal is for the purpose of compelling or inducing the other person or persons to agree to or engage in acts which, if acceded to, are prohibited by other sections of this chapter. [L 1961, c 190, §4; Supp, §205A-4; HRS §480-6]

Case Notes

Preempted by federal labor regulations. 687 F. Supp. 1453.



§480-7 - Mergers, acquisitions, holdings, and divestitures.

§480-7  Mergers, acquisitions, holdings, and divestitures.  (a)  No person shall acquire and hold, directly or indirectly, the whole or any part of the stock, interest, or membership of any other person, or the whole or any part of the assets of any other person, where the effect of the acquisition and holding may be substantially to lessen competition, or to tend to create a monopoly in any line of commerce in any section of the State; provided that this subsection shall not apply to any person acquiring and holding the stock, interest, or membership solely for investment and not using the same by voting or otherwise to bring about, or in attempting to bring about, the substantial lessening of competition or the creation of a monopoly in any line of commerce in any section of the State.  Nor shall anything in this subsection prevent a person from causing the formation of a subsidiary business entity for the actual carrying on of its immediate lawful business, or the natural and legitimate branches or extensions thereof, or from owning and holding all or a part of the stock, interest, or membership of a subsidiary business entity, when the effect of the formation is not substantially to lessen competition.

As used in this subsection:

"Control" means:

(1)  Owning or having the power to vote eighty per cent or more of any class of voting securities of the subsidiary;

(2)  Having the power to elect, by any means, a majority of the directors; or

(3)  Having the power to exercise a dominant influence over the management and policies of the subsidiary.

"Subsidiary" means any person that is under the control of a person.

(b)  Notwithstanding any other provision in this chapter to the contrary, any person who may or shall be injured in the person's business or property because of anything prohibited under subsection (a) may bring an action for injunctive relief against the proposed merger or acquisition.  In any action brought pursuant to this subsection, the court, as it deems just, may award to a prevailing party and enter as part of its order or judgment, a reasonable sum for costs and expenses incurred, including reasonable attorney's fees.

(c)  Where the court finds that the holding of the whole or any part of the stock, interest, membership, or assets of any other person may be substantially to lessen competition or to tend to create a monopoly in any line of commerce in any section of the State, and is therefore not in the public interest, then the court may order the divestiture or other disposition of the stock, interest, membership, or assets of the person, and prescribe a reasonable time, manner, and degree of the divestiture or other disposition thereof; provided that the court shall not order the divestiture or other disposition of the assets of the person unless it is necessary to eliminate the lessening of competition or the tendency to create a monopoly. [L 1961, c 190, §5; Supp, §205A-5; HRS §480-7; am L 2005, c 108, §2]

Case Notes

Standard of illegality same as §7 of Clayton Act. 518 F.2d 913.

Mentioned in discussing availability of estoppel as defense in private antitrust action. 296 F. Supp. 920.

Divestiture not available in private action under §7 of Clayton Act; to recover damages based on conduct subsequent to acquisition, plaintiffs must show actual or imminent injury to competition. 491 F. Supp. 1199.



§480-8 - Interlocking directorates and relationships.

§480-8  Interlocking directorates and relationships.  (a)  From and after February 21, 1962, no person shall be at the same time a director, officer, partner, or trustee in any two or more firms, partnerships, trusts, associations, or corporations or any combination thereof, engaged in whole or in part in commerce, if such firms, partnerships, trusts, associations, or corporations or any combination thereof, are or shall have been theretofore, by virtue of their business and location of operation, competitors, so that the elimination of competition by agreement between them would constitute a violation of this chapter.

(b)  From and after February 21, 1962, no person shall be at the same time a director, officer, partner, or trustee in any two or more noncompeting firms, trusts, partnerships, or corporations or any combination thereof, any one of which has a total net worth aggregating more than $100,000, or a total net worth of all of the business entities aggregating more than $300,000, engaged in whole or in part in trade or commerce in this State where the effect of a merger between such business entities whether legally possible or not may be substantially to lessen competition or to tend to create a monopoly in any line of commerce in any section of the State.  The total net worth herein mentioned with reference to a corporation shall consist of the capital, surplus, and undivided profits; the total net worth with reference to a firm or partnership shall consist of the capital account; and the total net worth with reference to a trust shall consist of the principal of the trust.

This subsection shall not apply to an interlocking directorship between a bank doing a banking business and any other business firm or entity.

(c)  No person shall by the use of a representative or representatives effectuate the result prohibited in the preceding subsections where the act or acts of the representative or representatives acting in their capacities as directors, officers, partners, or trustees of such business entities indicate an attempt, directly or indirectly, to manipulate the conduct of the business entities to the detriment of any of such entities and to the benefit of any other entity in which such person has an interest.

(d)  The validity or invalidity of any act of any director, officer, or trustee done by such director, officer, or trustee while occupying such position in violation of this section shall be determined by the statutory and common law of the State relating to corporations, trusts, or associations except that it shall not be affected by section 1-6.  The nonapplicability of section 1-6 is limited to this section only.

The attorney general may bring an action at any time to cause a director, officer, or trustee who may be occupying such position in violation of this section, to vacate the office or offices to effectuate the termination of the prohibited interlocking relationship.  The attorney general or any person affected by any act or acts of the director, officer, or trustee may move to cause the director, officer, or trustee who may be occupying such position in violation of this section to vacate the office or offices to effectuate the termination of the prohibited interlocking relationship, in any action or proceeding in which the person affected, and any such director, officer, or trustee, or the legal entities in which the director, officer, or trustee holds office are parties to the action or proceeding, without the necessity of bringing a separate action to try title to office.  The court upon finding that a director, officer, or trustee is holding office in contravention of this section shall order the person to terminate the interlocking relationship, and in the case of a trustee, the court may, when it deems appropriate, order the attorney general to institute proceedings for the removal of the trustee from the trustee's office, and the findings of the court of the violation of this section by the trustee shall be a sufficient cause of action to maintain the proceeding.  Any remedy provided in this section shall not limit and is in addition and cumulative to any other remedy available under any other section of this chapter or any other law. [L 1961, c 190, §6; Supp, §205A-6; HRS §480-8; gen ch 1985]



§480-9 - Monopolization.

§480-9  Monopolization.  No person shall monopolize, or attempt to monopolize, or combine or conspire with any other person to monopolize any part of the trade or commerce in any commodity in any section of the State. [L 1961, c 190, §7; Supp, §205A-7; HRS §480-9]

Case Notes

Mentioned in discussing availability of estoppel as defense in private antitrust action.  296 F. Supp. 920.

One element of conspiracy to monopolize is specific intent to control prices or destroy competition in any line of trade or commerce.  Test for specific intent is the same, whether applied to conspiracy or attempt to monopolize.  491 F. Supp. 1199.

Defendants lacked necessary market share and hence monopoly power in service jobbing of all tobacco products in Hawaii.  513 F. Supp. 726.

Mere formality of separate incorporation is not, without more, sufficient to provide the capability for conspiracy.  Parent corporation controlled subsidiary to such a degree that the two entities in substance constitute a single entity incapable of conspiring with itself.  513 F. Supp. 726.

Action by shopping center tenant against shopping center owner.  530 F. Supp. 499.

Large landowner's monopoly power over own lands not illegal where not used to injure competitors.  594 F. Supp. 1480.

Mentioned, where plaintiff alleged that defendants' practice of imposing maximum price restrictions in rebate program for the installation of solar water heaters violated state and federal antitrust law, and summary judgment granted for defendants on plaintiffs' claims based on Sections 1 and 2 of the Sherman Act and state antitrust claims.  409 F. Supp. 2d 1206.

Elements of offense of monopoly.  63 H. 289, 627 P.2d 260.

Federal statutes and decisions are to be used as guides.  63 H. 289, 627 P.2d 260.

Where appellants failed to adduce evidence of a causal connection  between appellees' "anticompetitive" conduct and appellees' alleged monopoly power, trial court properly concluded that there was insufficient evidence to sustain appellants' attempt to monopolize claim under this section; thus, as appellants failed to prove a violation of chapter 480, appellants had no standing to bring claim for relief under §480-13(a).  91 H. 224, 982 P.2d 853.

Where economic interest of corporation's officer/majority shareholder's was the same as that of corporation's two wholly-owned subsidiaries, officer/majority shareholder could not conspire with the corporation for purposes of §480-4 or this section.  91 H. 224, 982 P.2d 853.

Where the two companies were wholly-owned subsidiaries of the same parent corporation and shared a singular economic interest, they could not constitute a plurality of actors for purposes of a conspiracy under §480-4 or this section.  91 H. 224, 982 P.2d 853.



§480-10 - Exemption of labor organizations.

§480-10  Exemption of labor organizations.  The labor of a human being is not a commodity or article of commerce.  Nothing in this chapter shall be construed to forbid the existence and operation of labor organizations, instituted for the purpose of mutual help, and not having capital stock or conducted for profits, or to forbid or restrain individual members of such organizations from lawfully carrying out the legitimate objects thereof; nor shall such organizations, or the members thereof, lawfully carrying out the legitimate objects thereof be held or construed to be illegal combinations or conspiracies in restraint of trade under this chapter.

This chapter shall not apply to the conduct or activities of labor organizations or their members which conduct or activities are regulated by federal or state legislation or over which the National Labor Relations Board or the Hawaii labor relations board has jurisdiction. [L 1961, c 190, §8; Supp, §205A-8; HRS §480-10; am L 1986, c 339, §77]

Cross References

Hawaii labor relations board, see §26-20.



§480-11 - Exemption of certain cooperative organizations; insurance transactions; approved mergers of federally regulated companies; homeless facility and program donors and provider agencies.

§480-11  Exemption of certain cooperative organizations; insurance transactions; approved mergers of federally regulated companies; homeless facility and program donors and provider agencies.  (a)  Nothing in this chapter shall be construed to forbid the existence and operation of fishery, agricultural, or consumer cooperative organizations or associations instituted for the purpose of mutual help that are organized and operated under chapter 421 or 421C, or that conform and continue to conform to the requirements of the Capper-Volstead Act (7 U.S.C. 291 and 292); provided that if any organization or association monopolizes or restrains trade or commerce in any section of this State to an extent that the price of any fishery, agricultural, or consumer product is unduly enhanced by reason thereof, this chapter shall apply to those acts.

(b)  This chapter shall not apply to any transaction in the business of insurance that is in violation of any section of this chapter if the transaction is expressly permitted by the insurance laws of this State; provided that nothing in this section shall render this chapter inapplicable to any agreement to boycott, coerce, or intimidate or any act of boycott, coercion, or intimidation.

(c)  This chapter shall not apply to mergers of companies where the mergers are approved by the federal regulatory agency that has jurisdiction and control over the mergers.

(d)  This chapter shall not apply to:

(1)  Any provider agencies or donors under part VII of chapter 356D;

(2)  Any provider agency or donor method or act that complies with part VII of chapter 356D; or

(3)  Any cooperation or agreement authorized pursuant to rule under part VII of chapter 356D. [L 1961, c 190, §9; Supp, §205A-9; HRS §480-11; am L 1982, c 97, §3; am L 1991, c 212, §7; am L 1997, c 350, §17; am L 1998, c 212, §3; am L 2007, c 249, §23]



§480-12 - Contracts void.

§480-12  Contracts void.  Any contract or agreement in violation of this chapter is void and is not enforceable at law or in equity. [L 1961, c 190, §10; Supp, §205A-10; HRS §480-12]

Case Notes

A partially illegal contract may be upheld by severing the illegal portion.  61 H. 607, 607 P.2d 1304.

Where plaintiff did not provide to homeowners the lien disclosure notices before or upon signing of the contract or prior to the commencement of the work as required by §444-25.5(a), plaintiff's conduct was an unfair or deceptive practice that rendered its contract void and unenforceable at law or in equity under this section; thus, plaintiff was not entitled to a lien upon homeowners' property under §507-42, and trial court did not err in dismissing its lien application.  111 H. 349, 141 P.3d 996.

As this section voided the contract between homeowner and contractor, §507-42 and this section precluded the imposition of a §507-42 lien upon the homeowner's property by contractor who failed to comply with the requirements of §444-25.5.  96 H. 365 (App.), 31 P.3d 222.

Section 444-25.5(d) and this section do not preclude some recovery in quantum meruit from a homeowner by a contractor who fails to comply with the requirements of §444-25.5; the amount cannot exceed the amount that would have been due the general contractor under the contract had the contract not been void, less the amount previously paid the contractor and the total of the amount paid and owed to all sub-contractors and materialmen.  96 H. 365 (App.), 31 P.3d 222.



§480-13 - Suits by persons injured; amount of recovery, injunctions.

§480-13  Suits by persons injured; amount of recovery, injunctions.  (a)  Except as provided in subsections (b) and (c), any person who is injured in the person's business or property by reason of anything forbidden or declared unlawful by this chapter:

(1)  May sue for damages sustained by the person, and, if the judgment is for the plaintiff, the plaintiff shall be awarded a sum not less than $1,000 or threefold damages by the plaintiff sustained, whichever sum is the greater, and reasonable attorney's fees together with the costs of suit; provided that indirect purchasers injured by an illegal overcharge shall recover only compensatory damages, and reasonable attorney's fees together with the costs of suit in actions not brought under section 480-14(c); and

(2)  May bring proceedings to enjoin the unlawful practices, and if the decree is for the plaintiff, the plaintiff shall be awarded reasonable attorney's fees together with the costs of suit.

(b)  Any consumer who is injured by any unfair or deceptive act or practice forbidden or declared unlawful by section 480-2:

(1)  May sue for damages sustained by the consumer, and, if the judgment is for the plaintiff, the plaintiff shall be awarded a sum not less than $1,000 or threefold damages by the plaintiff sustained, whichever sum is the greater, and reasonable attorney's fees together with the costs of suit; provided that where the plaintiff is an elder, the plaintiff, in the alternative, may be awarded a sum not less than $5,000 or threefold any damages sustained by the plaintiff, whichever sum is the greater, and reasonable attorney's fees together with the costs of suit.  In determining whether to adopt the $5,000 alternative amount in an award to an elder, the court shall consider the factors set forth in section 480-13.5; and

(2)  May bring proceedings to enjoin the unlawful practices, and if the decree is for the plaintiff, the plaintiff shall be awarded reasonable attorney's fees together with the costs of suit.

(c)  The remedies provided in subsections (a) and (b) shall be applied in class action and de facto class action lawsuits or proceedings, including actions brought on behalf of direct or indirect purchasers; provided that:

(1)  The minimum $1,000 recovery provided in subsections (a) and (b) shall not apply in a class action or a de facto class action lawsuit;

(2)  In class actions or de facto class actions where both direct and indirect purchasers are involved, or where more than one class of indirect purchasers are involved, a defendant shall be entitled to prove as a partial or complete defense to a claim for compensatory damages that the illegal overcharge has been passed on or passed back to others who are themselves entitled to recover so as to avoid the duplication of recovery of compensatory damages;

(3)  That portion of threefold damages in excess of compensatory damages shall be apportioned and allocated by the court in its exercise of discretion so as to promote effective enforcement of this chapter and deterrence from violation of its provisions;

(4)  In no event shall an indirect purchaser be awarded less than the full measure of compensatory damages attributable to the indirect purchaser;

(5)  In any lawsuit or lawsuits in which claims are asserted by both direct purchasers and indirect purchasers, the court is authorized to exercise its discretion in the apportionment of damages, and in the transfer and consolidation of cases to avoid the duplication of the recovery of damages and the multiplicity of suits, and in other respects to obtain substantial fairness;

(6)  In any case in which claims are being asserted by a part of the claimants in a court of this State and another part of the claimants in a court other than of this State, where the claims arise out of same or overlapping transactions, the court is authorized to take all steps reasonable and necessary to avoid duplication of recovery of damages and multiplicity of suits, and in other respects, to obtain substantial fairness;

(7)  In instances where indirect purchasers file an action and obtain a judgment or settlement prior to the completion of a direct purchaser's action in courts other than this State, the court shall delay disbursement of the damages until such time as the direct purchaser's suits are resolved to either final judgment, consent decree or settlement, or in the absence of a direct purchaser's lawsuit in the courts other than this State by direct purchasers, the expiration of the statute of limitations, or in such manner that will minimize duplication of damages to the extent reasonable and practicable, avoid multiplicity of suit, and obtain substantial fairness; and

(8)  In the event damages in a class action or de facto class action remain unclaimed by the direct or indirect purchasers, the class representative or the attorney general shall apply to the court and such funds shall escheat to the State upon showing that reasonable efforts made by the State to distribute the funds have been unsuccessful.

(d)  The remedies provided in this section are cumulative and may be brought in one action. [L 1961, c 190, §11; Supp, §205A-11; HRS §480-13; am L 1969, c 108, §1; am L 1974, c 33, §1; am L 1980, c 69, §3; gen ch 1985; am L 1987, c 274, §4; am L 1998, c 179, §2; am L 2001, c 79, §1; am L 2002, c 229, §3; am L 2005, c 108, §3]

Rules of Court

Injunctions, see HRCP rule 65.

Law Journals and Reviews

Updating Unfair or Deceptive Acts and Practices Under Chapter 480-2.  10 HBJ No. 13, at pg. 109.

Case Notes

Divestiture is not available remedy in private action.  518 F.2d 913.

Requires showing that suit in public interest; may be proven by knowledge of illegality.  732 F.2d 1403.

In action by physician relating to termination of hospital staff privileges, public interest favors hospital.  754 F.2d 1420.

Public interest requirement not met by employer's negligent misrepresentation that it guaranteed employees full payment of their pensions.  804 F.2d 1418.

Section creates private right of action for violations of §480-2.  809 F.2d 626.

Availability of laches, estoppel, and unclean hands as defenses in private antitrust action discussed.  296 F. Supp. 920.

Past or impending anticompetitive behavior justifying injunctive relief was not shown.  491 F. Supp. 1199.

Section 480-13 creates private right of action for violations of §480-2.  491 F. Supp. 1199.

Real estate transaction not a sale of goods or services, therefore defendants were not "merchants" within meaning of statute; there is insufficient public interest to bring a suit under this section where there is merely a sale of a hotel from one private party to another.  680 F. Supp. 1438.

Plaintiffs' unfair or deceptive acts or practices claims dismissed; this section and §480-2 do not provide a cause of action for personal injury claims.  100 F. Supp. 2d 1265.

Plaintiff not entitled to summary judgment on plaintiff's claim under this section, as plaintiff failed to establish that plaintiff was actually damaged by defendant's failure to register as a debt collector.  183 F. Supp. 2d 1234.

A municipality may be held liable under this chapter if its act is done "in the conduct of any trade or commerce", but is not subject to a treble damage penalty.  215 F. Supp. 2d 1098.

Requisites of allegations for standing purposes.  61 H. 607, 607 P.2d 1304.

Policy is to foster private actions even where acts do not culminate in injury to competition.  63 H. 289, 627 P.2d 260.

As between common law fraud claim and chapter 480 claim, where election of remedies was not unequivocal and knowledgeable, plaintiff not estopped from recovering under statutory claim.  80 H. 54, 905 P.2d 29.

Real estate or residences did not qualify as "goods" under §480-1, but did qualify as "personal investments"; homebuyer thus had standing as "consumer" to bring claim under this section.  80 H. 54, 905 P.2d 29.

Under subsection (b)(1), award of attorneys' fees are mandatory and comprise portion of the statutory recovery for purposes of calculating the "greater amount" of recovery.  80 H. 54, 905 P.2d 29.

Where employee was not a "consumer" as defined under §480-1, employee lacked standing to maintain private cause of action under this section against workers' compensation insurer based on alleged violation of §480-2.  83 H. 457, 927 P.2d 858.

Where employer was not a "consumer" as defined under §480-1, employee could not maintain action under this section, based on employee's third party beneficiary status, against workers' compensation insurer for alleged violation of §480-2.  83 H. 457, 927 P.2d 858.

There is no private claim for relief under this section for unfair methods of competition in violation of §480-2; private remedy is restricted to claims of unfair or deceptive acts or practices.  91 H. 224, 982 P.2d 853.

Where appellants failed to adduce evidence of a causal connection  between appellees' "anticompetitive" conduct and appellees' alleged monopoly power, trial court properly concluded that there was insufficient evidence to sustain appellants' attempt to monopolize claim under §480-9; thus, as appellants failed to prove a violation of chapter 480, appellants had no standing to bring claim for relief under subsection (a).  91 H. 224, 982 P.2d 853.

As subsection (b) enumerates the specific damages that a consumer may recover under this chapter and makes no provision for punitive damages, plaintiffs were precluded from seeking punitive damages under this chapter.  98 H. 309, 47 P.3d 1222.

By the plain language of this chapter, no actual purchase is necessary as a prerequisite to a consumer recovering damages under this section, based on injuries stemming from violations of §480-2.  98 H. 309, 47 P.3d 1222.

Where plaintiff alleged that, as a result of defendant's unfair or deceptive practices, plaintiff was required to divert substantial resources and time to deal with its members' problems created by defendant's conduct--"resources that otherwise would go to support its principal mission in service of its members", plaintiff sufficiently alleged the "injury to business or property" element essential to recovery under this section.  113 H. 77, 148 P.3d 1179.

Although plaintiffs were "consumers" within the meaning of §480-1 and this section, plaintiffs' payment of their Hawaii medical services association (HMSA) lien to the Kentucky-based company that contracted with HMSA to provide subrogation and "claims recovery services", but which had violated §443B-3 (collection agency registration requirements), did not constitute an injury for which plaintiffs could bring suit under subsection (b).  117 H. 153, 177 P.3d 341.

Liability under section not limited to injuries to business; does not extend to personal injury actions.  1 H. App. 111, 615 P.2d 749.

Damages for mental distress and suffering are not recoverable.  2 H. App. 301, 632 P.2d 1071.

Lender of domestic currency is not a "merchant".  2 H. App. 301, 632 P.2d 1071.

Essential elements for cause of action under this section.  2 H. App. 435, 634 P.2d 111.

Legislature was aware that damages might be de minimus in a consumer action and specifically provided for the $1,000 award or triple damages to cover that possibility.  2 H. App. 435, 634 P.2d 111.

Does not supersede remedy for common law fraud; corporation's president was "merchant".  6 H. App. 125, 712 P.2d 1148.

Plaintiff suing store's commercial general liability insurer for injuries received in slip and fall was not "consumer" as defined in §480-1, and therefore lacked standing to maintain private cause of action under this section.  82 H. 363 (App.), 922 P.2d 976.

When litigant is entitled to treble damages under this section, trial court shall not award three times compensatory damages plus compensatory damages; proper measurement of treble damages is simply three times compensatory damages.  84 H. 162 (App.), 931 P.2d 604.

In action by consumer under §480-2, "unclean hands" of consumer not a defense to claim for damages under subsection (b)(1).  86 H. 405 (App.), 949 P.2d 1026.

Though section does not provide for setoff in unfair and deceptive trade practice cases, under certain circumstances, such setoff allowable; court properly awarded defendant car dealer car's ten-day rental value and cost of repairs for damage to car inflicted by plaintiff.  86 H. 405 (App.), 949 P.2d 1026.

Trebling of damages under subsection (b)(1) should be calculated before setoff award to defendant is applied.  86 H. 405 (App.), 949 P.2d 1026.



§480-13.3 - Class actions by private persons.

[§480-13.3]  Class actions by private persons.  (a)  A class action for claims for a violation of this chapter other than claims for unfair or deceptive acts or practices may be filed, and may be prosecuted on behalf of indirect purchasers by a person other than the attorney general as follows:

(1)  A filed copy of the complaint and all relevant supporting and exculpatory materials in possession of the proposed class representative or its counsel shall be served on the attorney general not later than seven days after filing of the complaint.  The complaint shall be filed in camera, and shall not be served on the defendant until the court so orders.  The complaint shall remain under seal for at least sixty days after service upon the attorney general of the complaint and all relevant supporting and exculpatory materials in possession of the proposed class representative or its counsel.  The defendant named in the complaint shall not be required to respond to the complaint until twenty days after the complaint has been unsealed and served upon the defendant in accordance with the Hawaii rules of civil procedure;

(2)  After service upon the attorney general of both the complaint and the relevant supporting and exculpatory materials in possession of the proposed class representative or its counsel, the attorney general may request the proposed class representative or its counsel to provide other materials deemed necessary by the attorney general;

(3)  The attorney general may move the court for extensions of the sixty-day period, which request shall be granted for good cause shown.  The motion may be supported by affidavits or other submissions in camera;

(4)  The attorney general shall have the sole discretion to determine whether the State will proceed with the action or file its own action involving the same or similar claim or claims set forth in the complaint filed by the proposed class representative, which determination shall not be subject to review or appeal; and

(5)  On or before the expiration of the sixty-day period or any extensions obtained, the attorney general shall notify the court of its decision on whether the State  will proceed with the action or file its own action  involving the same or similar claim or claims set forth in the complaint filed by the proposed class representative:

(A)  If the State proceeds with the action, the action shall be conducted by the attorney general and the seal shall be lifted;

(B)  If the State files its own action involving the same or similar claim or claims set forth in the complaint filed by the proposed class representative, then the complaint filed by the proposed class representative shall be dismissed; and

(C)  If the State declines or fails to timely elect to proceed with the action, or declines to file its own action involving the same or similar claim or claims set forth in the complaint filed by the proposed class representative, the proposed class representative shall have the right to conduct the action, and the complaint shall be unsealed and served upon the defendant by order of court. If the attorney general so requests, the State shall be served with copies of all pleadings filed in the action, and shall be supplied with copies of all deposition transcripts at the State's expense.  When the proposed class representative proceeds with the action, the court without limiting the status and rights of such person may nevertheless permit the State to intervene at a later date upon showing of good cause, and upon such terms and conditions that the court deems just.

(b)  This section shall not limit the rights of consumers to bring class actions against any person based on unfair or deceptive acts or practices declared unlawful by section 480-2. [L 2002, c 229, §1]



§28-94 , 412 - 3-114.

[§480-13.5]  Additional civil penalties for consumer frauds committed against elders.  (a)  If a person commits a violation under section 480-2 which is directed toward, targets, or injures an elder, a court, in addition to any other civil penalty, may impose a civil penalty not to exceed $10,000 for each violation.

(b)  In determining the amount, if any, of civil penalty under subsection (a), the court shall consider the following:

(1)  Whether the person's conduct was in wilful disregard of the rights of the elder;

(2)  Whether the person knew or should have known that the person's conduct was directed toward or targeted an elder;

(3)  Whether the elder was more vulnerable to the person's conduct than other consumers because of age, poor health, infirmity, impaired understanding, restricted mobility, or disability;

(4)  The extent of injury, loss, or damages suffered by the elder; and

(5)  Any other factors the court deems appropriate.

(c)  As used in this chapter, "elder" means a consumer who is sixty-two years of age or older. [L 1998, c 179, §1]

Cross References

Some other actions or penalties for violations committed against elders, see §§28-94, 412:3-114.5, 444-10.7, 454-4.5, 480-13, 485A-603.5, 485A-604.5, and 487-14.



§480-14 - Suits by the State; amount of recovery.

§480-14  Suits by the State; amount of recovery.  (a)  Whenever the State, any county, or any of its political subdivisions or governmental agencies, is injured in its business or property by reason of anything forbidden or declared unlawful by this chapter, it may sue to recover threefold the actual damages sustained by it.

(b)  The attorney general may bring an action on behalf of the State , any county, or any of its political subdivisions or governmental agencies to recover the damages provided for by this section, or by any comparable provisions of federal law.

(c)  The attorney general of the State shall be authorized to bring a class action for indirect purchasers asserting claims under this chapter.  The attorney general or the director of the office of consumer protection may bring a class action on behalf of consumers based on unfair or deceptive acts or practices declared unlawful by section 480-2.  Actions brought under this subsection shall be brought as parens patriae on behalf of natural persons residing in the State, to secure threefold damages for injuries sustained by such natural persons to their property by reason of any violation of this chapter.

(d)  If judgment is in favor of the State or any of its political subdivisions or governmental agencies under any provision of this chapter, the attorney general or the director of the office of consumer protection shall be awarded reasonable attorney's fees together with the cost of suit; provided further that in any class action lawsuit brought by the attorney general in behalf of indirect purchasers, the attorney general shall in addition be awarded an amount commensurate with expenses reasonably expected to be expended in distribution of damages to the indirect purchasers. [L 1961, c 190, §12; Supp, §205A-12; HRS §480-14; am L 1980, c 69, §2; am L 1981, c 22, §1; am L 1987, c 274, §5; am L 1988, c 60, §2 and c 141, §§52, 53; am L 2001, c 79, §2; am L 2002, c 229, §4; am L 2003, c 13, §1; am L 2008, c 19, §5]



§480-15 - Injunction by attorney general or the director of the office of consumer protection.

§480-15  Injunction by attorney general or the director of the office of consumer protection.  The attorney general may bring proceedings to enjoin any violation of this chapter; provided that the director of the office of consumer protection may also bring proceedings to enjoin any violation of section 480-2. [L 1961, c 190, §13; Supp, §205A-13; HRS §480-15; am L 1975, c 67, §1]



§480-15.1 - Penalty.

§480-15.1  Penalty.  Any person, firm, company, association, or corporation violating an injunctive order to cease and desist from violating any provisions of this chapter shall be fined by a sum not less than $500 nor more than $10,000, which sum shall be collected in a civil action brought by the attorney general or the director of the office of consumer protection on behalf of the State.  Each separate violation of any such order shall be a separate offense, except that in the case of a violation through continuing failure or neglect to obey a final order of the court, each day of continuance of such failure shall constitute a separate offense. [L 1968, c 10, §3; am L 1975, c 93, §1; am L 1976, c 33, §1]



§480-16 - Violation a felony.

§480-16  Violation a felony.  (a)  Any person who violates section 480-4, 480-6, 480-9, or 480-17, including any principal, manager, director, officer, agent, servant, or employee, who had engaged in or has participated in the determination to engage in an activity that has been engaged in by any association, firm, partnership, trust or corporation, which activity is a violation of section 480-4, 480-6, 480-9, or 480-17, is punishable if a natural person by a fine not exceeding $100,000 or by imprisonment not exceeding three years, or by both such fine and imprisonment, in the discretion of the court; if the person is not a natural person then by a fine not exceeding $1,000,000.

(b)  The actions authorized by this section and section 480-18 shall be brought in the circuit court of the circuit where the offense occurred. [L 1961, c 190, §14; Supp, §205A-14; HRS §480-16; am L 1975, c 94, §1]



§480-17 - Individual liability for corporate or company act.

§480-17  Individual liability for corporate or company act.  (a)  Whenever a corporation violates any of the penal provisions of this chapter, the violation shall be deemed to be also that of the individual directors, officers, or agents of the corporation who have authorized, ordered, or done any of the acts constituting in whole or in part the violation.

(b)  Whenever a limited liability company violates any of the penal provisions of this chapter, the violation shall be deemed to be also that of the individual members, managers, or agents of the limited liability company who have authorized, ordered, or done any of the acts constituting in whole or in part the violation. [L 1961, c 190, §15; Supp, §205A-15; HRS §480-17; am L 1997, c 224, §1]

Case Notes

Does not limit liability of corporate officers, directors, or agents to criminal liability.  6 H. App. 125, 712 P.2d 1148.



§480-18 - Investigation.

§480-18  Investigation.  (a)  Whenever it appears to the attorney general, either upon complaint or otherwise, that any person or persons have engaged in or engages in or is about to engage in any act or practice by this chapter prohibited or declared to be illegal, or that any person or persons have assisted or participated in any plan, scheme, agreement, or combination of the nature described herein, or whenever the attorney general believes it to be in the public interest that an investigation be made, the attorney general may in the attorney general's discretion either require or permit the complainant to file with the attorney general a statement in writing under oath or otherwise as to all the facts and circumstances concerning the subject matter which the attorney general believes to be in the public interest to investigate.  The attorney general may also require such other data and information from the complainant as the attorney general deems relevant and may make such special and independent investigations as the attorney general deems necessary in connection with the matter.

(b)  Whenever the attorney general has reason to believe that any person may be in possession, custody, or control of any documentary material, objects, tangible things, or information (hereinafter referred to as "documentary evidence") pertinent to any investigation of a possible violation of this chapter and before the filing of any complaint in court, the attorney general may issue in writing, and cause to be served upon the person, an investigative demand requiring the person to produce the documentary evidence for examination.

(c)  Each such demand shall:

(1)  State the alleged violation of the section or sections of this chapter which are under investigation;

(2)  Describe and fairly identify the documentary evidence to be produced, or to be answered;

(3)  Prescribe a return date within a reasonable period of time during which the documentary evidence demanded may be assembled and produced;

(4)  Identify the custodian to whom such documentary evidence are to be delivered; and

(5)  Specify a place at which such delivery is to be made.

(d)  No such demand shall:

(1)  Contain any requirement which would be held to be unreasonable if contained in a subpoena duces tecum issued by a court of this State in aid of a grand jury investigation of the possible violation; or

(2)  Require the production of any documentary evidence which would be privileged from disclosure if demanded by a subpoena duces tecum issued by a court of this State in aid of a grand jury investigation of the possible violation.

(e)  Any such demand may be served by any attorney employed by or other authorized employee of this State at any place within the territorial jurisdiction of any court of this State.

(f)  Service of any such demand or of any petition filed under subsection (o) of this section, may be made upon a partnership, trust, corporation, association, or other legal entity by:

(1)  Delivering a duly executed copy thereof to any partner, trustee, executive officer, managing agent, or general agent thereof, or to any agent thereof authorized by appointment or by law to receive service or process on behalf of the partnership, trust, corporation, association, or entity; or

(2)  Delivering a duly executed copy thereof to the principal office or place of business in this State of the partnership, trust, corporation, association, or entity to be served; or

(3)  Depositing the copy in the United States mail, by registered or certified mail duly addressed to the partnership, trust, corporation, association, or entity at its principal office or place of business in this State.

(g)  A verified return by the individual serving any such demand or petition setting forth the manner of the service shall be proof of the service.  In the case of service by registered or certified mail, the return shall be accompanied by the return post office receipt of delivery of the demand or petition.

(h)  The attorney general shall designate a representative to serve as custodian of any documentary evidence, and such additional representatives as the attorney general shall determine from time to time to be necessary to serve as deputies to such officer.

(i)  Any person upon whom any demand issued under subsection (b) has been duly served shall deliver such documentary evidence to the custodian designated therein at the place specified therein (or at such other place as the custodian thereafter may prescribe in writing) on the return date specified in the demand (or on such later date as the custodian may prescribe in writing).  No such demand or custodian may require delivery of any documentary evidence to be made:

(1)  At any place outside the territorial jurisdiction of this State without the consent of the person upon whom such demand was served; or

(2)  At any place other than the place at which such documentary evidence is situated at the time of service of the demand until the custodian has tendered to the person a sum sufficient to defray the cost of transporting the material to the place prescribed for delivery or the transportation thereof to such place at government expense.

(j)  The custodian to whom any documentary evidence is delivered shall take physical possession thereof, and shall be responsible for the use made thereof and for the return thereof pursuant to this section.  The custodian shall issue a receipt for such evidence received.  The custodian may cause the preparation of such copies of the documentary evidence as may be required for official use by any individual who is entitled, under regulations which shall be promulgated by the attorney general, to have access to the evidence for examination.  While in the possession of the custodian, no such evidence so produced shall be available for examination, without the consent of the person who produced the evidence, by any individual other than a duly authorized representative of the office of the attorney general.  Under such reasonable terms and conditions as the attorney general shall prescribe, documentary evidence while in the possession of the custodian shall be available for examination by the person who produced the evidence or any duly authorized representative of the person.

(k)  Whenever any attorney has been designated to appear on behalf of this State before any court or grand jury in any case or proceeding involving any alleged violation of this chapter, the custodian may deliver to the attorney such documentary evidence in the possession of the custodian as the attorney determines to be required for use in the presentation of the case or proceeding on behalf of this State.  Upon the conclusion of any such case or proceeding, the attorney shall return to the custodian any documentary evidence so withdrawn which has not passed into the control of court or grand jury through the introduction thereof into the record of the case or proceeding.

(l)  Upon the completion of the investigation for which any documentary evidence was produced under this section, and any case or proceeding arising from the investigation, the custodian shall return to the person who produced the evidence all the evidence (other than copies thereof made by the attorney general or the attorney general's representative pursuant to subsection (j) of this section) which has not passed into the control of any court or grand jury through the introduction thereof into the record of the case or proceeding.

(m)  When any documentary evidence has been produced by any person under this section for use in any investigation, and no such case or proceeding arising therefrom has been instituted within a reasonable time after completion of the examination and analysis of all evidence assembled in the court of such investigation, the person shall be entitled, upon written demand made upon the attorney general to the return of all documentary evidence (other than copies thereof made by the attorney general or the attorney general's representative pursuant to subsection (j) of this section) so produced by the person.

(n)  In the event of the death, disability, or separation from service in the office of the attorney general of the custodian of any documentary evidence produced under any demand issued under this section, or the official relief of the custodian from responsibility for the custody and control of the evidence, the attorney general shall promptly designate another representative to serve as custodian thereof, and transmit notice in writing to the person who produced the evidence as to the identity and address of the successor designated.  Any successor so designated shall have with regard to such evidence all duties and responsibilities imposed by the section upon the successor's predecessor in office with regard thereto, except that the successor shall not be held responsible for any default or dereliction which occurred before the successor's designation as custodian.

(o)  Whenever any person fails to comply with any investigative demand duly served upon the person under subsection (f) of this section, the attorney general, through such officers or attorneys as the attorney general may designate, may file, in the district court of any county in which the person resides, is found, or transacts business, and serve upon the person a petition for an order of the court for the enforcement of the demand, except that if the person transacts business in more than one such county the petition shall be filed in the county in which the person maintains the person's principal place of business, or in such other county in which such person transacts business as may be agreed upon by the parties to the petition.  The person shall be entitled to be heard in opposition to the granting of any such petition.

(p)  Within twenty days after the service of any such demand upon any person, or at any time before the return date specified in the demand, whichever period is shorter, the person may file, in the district court of the county within which the office of the custodian designated therein is situated, and serve upon the custodian a petition for an order of the court modifying or setting aside such demand.  The petition shall specify each ground upon which the petitioner relies in seeking such relief, and may be based upon any failure of the demand to comply with this section, or upon any constitutional right or privilege of the person.

If the court does not set aside the demand, the person shall be assessed court cost and reasonable attorneys fees and such other penalties not greater than those specified under section 480-16.  If the court sets aside the demand, the person shall be given the total cost of the petition.

(q)  At any time during which any custodian is in custody or control of any documentary evidence delivered by any person in compliance with any such demand, the person may file, in the district court of the county within which the office of the custodian is situated, and serve upon the custodian a petition for an order of the court requiring the performance by the custodian of any duty imposed upon the custodian by this section.

(r)  Whenever the attorney general has reason to believe that any person has information pertinent to any investigation of a possible violation of this chapter and before the filing of any complaint in court, the attorney general may seek a subpoena from the clerk of the district court in the county where the person resides, is found, or transacts business, requiring the person's presence to appear before a district judge licensed to practice law in the supreme court of this State to give oral testimony under oath on a specified date, time, and place.  The clerk of the district court may also issue a subpoena duces tecum under like conditions at the request of the attorney general.  Any witness subpoenaed shall be entitled to be represented by counsel and any subpoena shall state the alleged violation of the section or sections of this chapter.  The scope and manner of examination shall be in accordance with the rules governing depositions as provided in the Hawaii rules of civil procedure.  The person subpoenaed may at any time before the date specified for the taking of the oral testimony, move to quash any subpoena before the district judge from whose court any subpoena was issued for such grounds as may be provided for quashing a subpoena in accordance with the rules governing depositions as set forth in the Hawaii rules of civil procedure.

(s)  No person shall be excused from attending an inquiry pursuant to the mandates of a subpoena, or from producing any documentary evidence, or from being examined or required to answer questions on the ground of failure to tender or pay a witness fee or mileage unless demand therefor is made at the time testimony is about to be taken and as a condition precedent to offering such production or testimony and unless payment thereof be not thereupon made.  The provisions for payment of witness fee and mileage do not apply to any officer, director, or person in the employ of any person or persons whose conduct or practices are being investigated.  No person who is subpoenaed to attend the inquiry, while in attendance upon the inquiry, shall, without reasonable cause, refuse to be sworn or to answer any question or to produce any book, paper, document, or other record when ordered to do so by the officer conducting the inquiry, or fail to perform any act hereunder required to be performed.

(t)  Whoever, with intent to avoid, evade, prevent, or obstruct compliance in whole or in part, by any person with any investigative demand made under this section, wilfully removes from any place, conceals, withholds, destroys, mutilates, alters, or by any other means falsifies any documentary evidence in the possession, custody, or control of any person which is the subject of any such demand duly served upon any person shall be fined not more than $5,000 or imprisoned not more than one year, or both.  Any person wilfully failing to comply with a subpoena issued pursuant to subsection (r) of this section shall be fined not more than $1,000 or imprisoned not more than one year, or both.

(u)  Nothing in this section shall impair the authority of the attorney general or the attorney general's representatives to lay before any grand jury impaneled before any circuit court of this State any evidence concerning any alleged violation of this chapter, invoke the power of any such court to compel the production of any evidence before any such grand jury, or institute any proceeding for the enforcement of any order or process issued in execution of such power, or to punish disobedience of any such order or process by any person.

(v)  As used in this section the term "documentary material" includes the original or any copy of any book, record, report, memorandum, paper, communication, tabulation, chart, or other document.

(w)  All public officers, their deputies, assistants, clerks, subordinates, and employees shall render and furnish to the attorney general, the attorney general's deputy, or other designated representatives when so requested, all information and assistance in their possession or within their power.

(x)  Any officer participating in the inquiry and any person examined as a witness upon the inquiry who wilfully discloses to any person other than the attorney general the name of any witness examined or any other information obtained upon the inquiry, except as so directed by the attorney general shall be punishable by a fine of not more than $1,000 or imprisonment for not more than one year, or both.

(y)  The enumeration and specification of various processes do not preclude or limit the use of processes under the Hawaii rules of civil procedure but are deemed to be supplementary to the rules or the use of any other lawful investigative methods which are available. [L 1961, c 190, §16; am L 1963, c 193, §60; Supp, §205A-16; HRS §480-18; am L 1970, c 188, §39; gen ch 1985]

Rules of Court

Depositions, see Hawaii Rules of Civil Procedure, part V.

Subpoenas, see HRCP rule 45.



§480-19 - Additional parties defendant.

§480-19  Additional parties defendant.  Whenever it appears to the court before which any civil proceeding under this chapter is pending that the ends of justice require that other parties be brought before the court, the court may cause them to be made parties defendant and summoned, whether or not they reside, engage in business, or have an agent, in the circuit where the action is pending. [L 1961, c 190, §17; Supp, §205A-17; HRS §480-19]



§480-20 - Duty of the attorney general; duty of county attorney, etc.

§480-20  Duty of the attorney general; duty of county attorney, etc.  (a)  The attorney general shall enforce the criminal and civil provisions of this chapter.  The county attorney, or prosecuting attorney of any county shall investigate and report suspected violations of this chapter to the attorney general.

(b)  Whenever this chapter authorizes or requires the attorney general to commence any action or proceeding, including proceedings under section 480-18, the attorney general may require the county attorney, corporation counsel, or prosecuting attorney of any county, holding office in the circuit where the action or proceeding is to be commenced or maintained, to maintain the action or proceeding under the direction of the attorney general.

(c)  The director of the office of consumer protection shall have concurrent jurisdiction with the attorney general to enforce the civil provisions of this chapter with regard to violations of section 480-2. [L 1961, c 190, §18; Supp, §205A-18; HRS §480-20; am L 1975, c 57, §2; am L 2008, c 19, §6]



§480-21 - Court and venue.

§480-21  Court and venue.  Any action or proceeding, whether civil or criminal, authorized by this chapter shall be brought in any appropriate court in the circuit in which the defendant resides, engages in business, or has an agent, unless otherwise specifically provided herein. [L 1961, c 190, §19; Supp, §205A-19; HRS §480-21; am L 1998, c 62, §1]

Case Notes

Plaintiffs' chapter 480 claims which were derived through chapter 443B could not have been "properly litigated" in district court for the court lacked jurisdiction; thus, such claims were not precluded by doctrine of res judicata.  78 H. 213 (App.), 891 P.2d 300.



§480-22 - Judgment in favor of the State as evidence in private action; suspension of limitation.

§480-22  Judgment in favor of the State as evidence in private action; suspension of limitation.  (a)  A final judgment or decree rendered in any civil or criminal proceeding brought by the State under this chapter shall be prima facie evidence against the defendant in any action or proceeding brought by any other party under this chapter, or by the State, county, or any of its political subdivisions or governmental agencies, under section 480-14, against the defendant as to all matters respecting which the judgment or decree would be an estoppel between the parties thereto.  This section shall not apply to consent judgments or decrees entered before any complaint has been filed; provided that when a consent judgment or decree is filed, the attorney general shall set forth at the same time the alleged violations and reasons for entering into the consent judgment or decree.  No consent judgment or decree that is entered before any complaint has been filed shall become final until sixty days from the filing of the consent judgment or decree or until the final determination of any exceptions filed, as hereinafter provided, whichever is later.  During the sixty-day period any interested party covered under section 480-13 may file verified exceptions to the form and substance of the consent judgment or decree, and the court, upon a full hearing thereon may approve, refuse to approve, or may modify the consent judgment or decree.

(b)  A plea of nolo contendere and a final judgment or decree rendered pursuant to that plea in any criminal action under this chapter shall not be admissible against the defendant in any action or proceeding brought by any other party under this chapter, or by the State, county, or any of its political subdivisions or governmental agencies, under section 480-14 against the defendant.

(c)  Whenever any civil or criminal proceeding is instituted by the State to prevent, restrain, or punish violations of this chapter, but not including an action under section 480-14, the running of the statute of limitations in respect of every private right of action arising under the laws and based in whole or in part on any matter complained of in the proceeding shall be suspended during the pendency thereof and for one year thereafter. [L 1961, c 190, §20; Supp, §205A-20; HRS §480-22; am L 1981, c 181, §1; am L 2001, c 79, §3; am L 2008, c 19, §7]

Rules of Court

Applicability of Hawaii Rules of Civil Procedure, see HRCP rule 81(b)(12).



§480-23 - Immunity from prosecution.

§480-23  Immunity from prosecution.  (a)  If, in any investigation brought by the attorney general pursuant to section 480-18, a person refuses, on the basis of the person's privilege against self-incrimination, to attend, to testify or produce a record, document, or other object in an official proceeding conducted under this chapter, and that person is informed of an order issued under section 480-23.1, that person may not refuse to comply with the order on the basis of the person's privilege against self-incrimination.

(b)  No individual shall be criminally prosecuted or subjected to any criminal penalty under this chapter for or on account of any transaction, matter, evidence, or thing concerning which the individual may so testify or produce in any investigation brought by the attorney general pursuant to section 480-18, or any county attorney, corporation counsel, or prosecuting attorney of any county, when the individual has done so pursuant to an order issued under section 480-23.1; provided that no individual so testifying shall be exempt from prosecution or punishment for perjury, for giving a false statement, or for an offense involving a failure to comply with the order. [L 1961, c 190, §21; Supp, §205A-21; HRS §480-23; am L 1980, c 173, §2; gen ch 1985; am L 2008, c 19, §8]



§480-23.1 - Procedures.

§480-23.1  Procedures.  (a)  If a person has been or may be subpoenaed to testify or to produce a record, document, or other object in an official proceeding under this chapter, the investigating officer shall, when the investigation reaches a stage when the posture of discovered evidence renders the witness a substantially probable suspect of criminal misconduct, notify such person of the person's constitutional rights.

(b)  A judge of a circuit court or of a district court may, upon application by the attorney general or any county attorney, corporation counsel, or prosecuting attorney, of any county, issue an order requiring the person to testify or to produce a record, document, or other object, notwithstanding the person's refusal to do so on the basis of the person's privilege against self-incrimination.  The application shall specify whether the immunity being sought is use immunity as set forth in section 480-23.2 or transactional immunity as set forth in section 480-23.3.

(c)  The order may be issued prior to the assertion of the privilege against self-incrimination but shall not be effective until the witness asserts the witness' privilege against self-incrimination and the presiding officer communicates the order to the witness.  The order shall specify the type of immunity being granted and contain appropriate explanation of the scope of protection from prosecution being afforded thereby. [L 1980, c 173, §3; gen ch 1985; am L 2008, c 19, §9]



§480-23.2 - Use immunity.

§480-23.2  Use immunity.  The testimony or production that is compelled under the order, and any information directly or indirectly derived from the testimony or production, may not be used against the person in any manner in a criminal case, except in a prosecution for perjury, for giving a false statement, or for an offense involving a failure to comply with the order; provided that such person may be prosecuted or punished for any crime so long as testimony or production that is compelled under the order, and any information directly or indirectly derived from such testimony or production, is not used against such person in such prosecution. [L 1980, c 173, §4]



§480-23.3 - Transactional immunity.

§480-23.3  Transactional immunity.  If a person is ordered to testify or produce a record, document, or other object under this chapter and the order specified that the person is granted transactional immunity pursuant to this section, such person shall not be prosecuted or punished in any criminal action or proceeding for or on account of any act, transaction, matter, or thing concerning which the person is so ordered to testify or produce a record, document, or other object, except that the person may be prosecuted for perjury, for giving a false statement, or for an offense involving a failure to comply with the order. [L 1980, c 173, §5; gen ch 1985]



§480-23.4 - Penalty.

§480-23.4  Penalty.  Any witness granted immunity under section 480-23(b) who fails or refuses to testify or produce information may be punished by the court for contempt, provided that the witness may also be charged with and convicted of perjury, for giving a false statement, or for an offense involving a failure to comply with the order notwithstanding the fact that the witness has been punished by the court for contempt. [L 1980, c 173, §6; gen ch 1985]



§480-24 - Limitation of actions.

§480-24  Limitation of actions.  (a)  Any action to enforce a cause of action arising under this chapter shall be barred unless commenced within four years after the cause of action accrues, except as otherwise provided in subsection (b) and section 480-22.  For the purpose of this section, a cause of action for a continuing violation is deemed to accrue at any time during the period of the violation.

(b)  The following shall toll the time for commencement of actions by the State under this chapter if at any time:

(1)  Any cause of action arising under this chapter accrues against any person, the person is out of the State, the action may be commenced within the terms respectively limited, after the return of the person into the State, and if, after the cause of action has accrued, the person departs from and resides out of the State, the time of the person's absence shall not be deemed or taken as any part of the time limited for the commencement of the action.

(2)  Any cause of action arising under this chapter accrues against any person, the person has petitioned for relief under the bankruptcy code, the time during which the bankruptcy case is pending shall not be deemed or taken as any part of the time limited for the commencement of the action.

(3)  Any cause of action arising under this chapter accrues against any person, there is a criminal action pending which arises out of the same occurrence, the time during which the criminal action is pending shall not be deemed or taken as any part of the time limited for the commencement of the action.  As used in this paragraph, a criminal action is pending until its final adjudication in the trial court. [L 1961, c 190, §22; Supp, §205A-22; HRS §480-24; am L 1989, c 230, §2]

Case Notes

Relation back of counterclaim to date of complaint.  473 F. Supp. 1296.

Plaintiffs may recover for §480-2 violations which occurred prior to four-year statute of limitations if they can prove fraudulent concealment; series of fly-drive arrangements constituted alleged continuing violation; section did not bar claims for fly-drives occurring less than four years prior to filing of action.  491 F. Supp. 1199.

If State proved a continuing violation, it would be entitled to seek provable damages for the entire period of the continuing violation; this could include damages that might have occurred prior to the four years before suit was filed, if the continuing violation occurred during that period.  168 F. Supp. 2d 1180.

Plaintiff's claim  under §480-2 failed, where the statute of limitations barred any unlawful business practice claim that occurred prior to the four-year limitation period and although the additional alleged occurrences would not be time-barred, plaintiff's asserted damages flowing from the violation were unrecoverable because they were speculative.  522 F. Supp. 2d 1272.



§480-31 to 37 - REPEALED.

PART II.  ANTITRUST EXEMPTION--REPEALED

§§480-31 to 37  REPEALED.  L 1986, c 51, §2.






CHAPTER 480B - MEDIA PUBLICATIONS DISCLOSURE ACT

§480B-1 - General definitions.

[§480B-1]  General definitions.  As used in this chapter:

"Media" means any printed publication of general distribution in the State issued once or more per year that is a party to the Mutual Publishing Plan Agreement as executed on May 31, 1962, and any subsequent amendments. [L 1995, c 243, pt of §2]



§480B-2 - Disclosure.

[§480B-2]  Disclosure.  (a)  The media shall submit to the attorney general, no later than thirty days after December 31 of the reporting year, an income tax return filed pursuant to section 235-4.

(b)  Any media filing an annual income tax return pursuant to subsection (a) shall also furnish to the attorney general, in forms and at times that the attorney general deems necessary or expedient in the interest of the general public, special or supplementary reports covering information disclosed in subsection (a).

(c)  Any report submitted pursuant to subsection (a) or (b) shall be a public record for the purposes of chapter 92F. [L 1995, c 243, pt of §2]



§480B-3 - Annual report.

[§480B-3]  Annual report.  The attorney general shall submit an annual report to the United States Department of Justice with regard to the information provided in section 480B-2. [L 1995, c 243, pt of §2]






CHAPTER 480D - COLLECTION PRACTICES

§480D-1 - Scope and purpose.

[§480D-1]  Scope and purpose.  This chapter is intended to ensure that consumers are not subjected to unfair, deceptive, coercive, abusive, or harassing conduct in collection activities that are covered by this chapter.  This chapter is intended to cover collection activities by debt collectors in collecting consumer debts. [L 1987, c 191, pt of §2]



§480D-2 - Definitions.

§480D-2  Definitions.  As used in this chapter:

"Consumer debt" means any debt of a natural person incurred primarily for personal, family, or household purposes.

"Debt" means any obligation or alleged obligation of a person to pay money arising out of any transaction, whether or not the obligation has been reduced to judgment.

"Debt collector" means any person, who is not a collection agency regulated pursuant to chapter 443B, and who in the regular course of business collects or attempts to collect consumer debts owed or due or asserted to be owed or due to the collector.

"Person" means an individual, partnership, joint venture, corporation, association, business, trust, or any organized group of persons, or any combination thereof. [ L 1987, c 191, pt of §2; am L 2008, c 19, §10]



§480D-3 - Prohibited practices.

[§480D-3]  Prohibited practices.  It shall be a prohibited practice for any debt collector to engage in any of the following practices while collecting a consumer debt:

(1)  To threaten the use of violence or other criminal means to cause harm to the physical person, reputation, or property of any person;

(2)  To falsely accuse or threaten to falsely accuse any person of fraud or any other criminal conduct;

(3)  To make false accusations or threaten to make false accusations, to another person, including any credit reporting agency, that a debt has not been paid;

(4)  To threaten that nonpayment of a debt will result in the arrest of any person;

(5)  To threaten to turn over the collection of the debt to a person who will engage in practices prohibited by this section;

(6)  To threaten to sell or assign the debt with statements that, or implying that, the sale or assignment will cause the debtor to lose a defense or legal right as a result of the sale or assignment;

(7)  To use profane or obscene language that is intended to abuse the hearer or reader;

(8)  To disclose, publish, or communicate any false and material information relating to the indebtedness;

(9)  To represent that an existing obligation may be increased by attorney's fees, investigation fees, service fees, and other fees or charges when in fact the fees or charges may not legally be added to the existing obligations;

(10)  To seek or obtain any statement or acknowledgment that the debt was incurred for necessities of life when in fact the debt was not so incurred; or

(11)  To collect or attempt to collect any interest, charge, fee, or expense incidental to the debt unless the additions are authorized by the agreement or by law. [L 1987, c 191, pt of §2]



§480D-4 - Enforcement.

[§480D-4]  Enforcement.  (a)  Except as provided in subsection (b), any person who engages in any practice prohibited by this chapter shall be deemed to have engaged in an unfair method of competition or unfair and deceptive acts or practices in the conduct of any trade or commerce within the meaning of section 480-2.

(b)  In any case involving violations of section 480D-3(3) or (8), the debt collector shall not be subject to the provisions of subsection (a) if the debt collector can prove that the violation resulted from a bona fide error, notwithstanding the maintenance of procedures reasonably adopted to avoid such error.  Examples of bona fide error include, but are not limited to, clerical miscalculations, computer malfunction, printing errors, and computer programming errors.  If bona fide error is proven, the debt collector shall:

(1)  Correct the error as expeditiously as possible and make every reasonable effort to correct any consequences of that error; and

(2)  Be liable for any actual damages suffered by the consumer including the time and expense required to correct the error.

A court may award reasonable attorney's fees and costs incurred by the consumer in insuring that the error and its consequences are corrected. [L 1987, c 191, pt of §2]



§480D-5 - Remedies not exclusive.

[§480D-5]  Remedies not exclusive.  The remedies provided for in this chapter are in addition to and not exclusive of any other remedies provided by law. [L 1987, c 191, pt of §2]






CHAPTER 480E - MORTGAGE RESCUE FRAUD PREVENTION ACT &NBSP;

§480E-1 - Purpose.

[§480E-1]  Purpose.  The purpose of this chapter is to protect Hawaii consumers from persons who prey on homeowners who face property foreclosures, liens, or encumbrances.  Consumers who face foreclosures, liens, or encumbrances are often in desperate financial situations that can have severe adverse consequences for individuals and families even if the consumers have significant equity in their residential real property.  The consumers' desperation makes them vulnerable to persons who claim they can stop, prevent, or delay foreclosures, liens, or encumbrances.  Persons who make these claims often use the consumers' desperation to foster unequal bargaining positions and withhold or misrepresent vital information and details.  As a result, consumers may be convinced to give up their real property interests and valuable equity to these persons while receiving little in return.  Requiring full and complete disclosure of vital information will better enable consumers to make informed decisions when dealing with persons claiming to be able to stop foreclosures, liens, or encumbrances.  This [chapter] addresses possible misrepresentations by compelling persons who offer assistance to fully and completely describe their services in written contracts and gives the homeowners the right to cancel at any time before a distressed property consultant has performed all services called for in a contract. [L 2008, c 137, pt of §2]



§480E-2 - Definitions.

§480E-2  Definitions.  As used in this chapter, unless the context otherwise requires:

"Consideration" means any payment or thing of value provided to an owner of a distressed property, including reasonable costs paid to independent third parties necessary to complete the distressed property conveyance or payment of money to satisfy a debt or legal obligation of an owner of the distressed property.  "Consideration" shall not include any amounts paid or to be paid directly or indirectly to the distressed property purchaser, including amounts identified as "gift equity", "fees", "escrow", or "down payment".

"Distressed property" means any residential real property that:

(1)  Is in foreclosure or at risk of foreclosure because payment of any loan that is secured by the residential real property is more than sixty days delinquent;

(2)  Had a lien or encumbrance charged against it because of nonpayment of any taxes, lease assessments, association fees, or maintenance fees;

(3)  Is at risk of having a lien or encumbrance charged against it because the payments of any taxes, lease assessments, association fees, or maintenance fees are more than ninety days delinquent;

(4)  Secures a loan for which a notice of default has been given; or

(5)  Secures a loan that has been accelerated.

"Distressed property consultant" means any person who performs or makes any solicitation, representation, or offer to perform any of the following relating to a distressed property:

(1)  Stop or postpone the foreclosure sale or loss of any distressed property due to the nonpayment of any loan that is secured by the distressed property;

(2)  Stop or postpone the charging of any lien or encumbrance against any distressed property or eliminate any lien or encumbrance charged against any distressed property for the nonpayment of any taxes, lease assessments, association fees, or maintenance fees;

(3)  Obtain any forbearance from any beneficiary or mortgagee, or relief with respect to a tax sale of the property;

(4)  Assist the owner to exercise any cure of default arising under Hawaii law;

(5)  Obtain any extension of the period within which the owner may reinstate the owner's rights with respect to the property;

(6)  Obtain any waiver of an acceleration clause contained in any promissory note or contract secured by a mortgage on a distressed property or contained in the mortgage;

(7)  Assist the owner in foreclosure, loan default, or post-tax sale redemption period to obtain a loan or advance of funds;

(8)  Avoid or ameliorate the impairment of the owner's credit resulting from the recording or filing of a notice of default or the conduct of a foreclosure sale or tax sale; or

(9)  Save the owner's residence from foreclosure or loss of home due to nonpayment of taxes.

"Distressed property consultant" shall not include any of the following:

(1)  A person or the person's authorized agent acting under the express authority or written approval of the federal Department of Housing and Urban Development;

(2)  A person who holds or is owed an obligation secured by a lien on any distressed property, or a person acting under the express authorization or written approval of such person, when the person performs services in connection with the obligation or lien, if the obligation or lien did not arise as the result of or as part of a proposed distressed property conveyance;

(3)  Banks, savings banks, savings and loan associations, credit unions, trust companies, depository and nondepository financial service loan companies, and insurance companies organized, chartered, or holding a certificate of authority to do business under the laws of this State or any other state, or under the laws of the United States;

(4)  Licensed attorneys engaged in the practice of law;

(5)  Certified public accountants licensed under chapter 466, persons holding a permit to practice public accountancy in the State of Hawaii, and persons holding a valid certified public accountant license issued under the laws of another state or territory who are lawfully practicing in the State of Hawaii with a temporary permit to practice pursuant to rules established by the board of public accountancy and who are subject to regulation by the board of public accountancy while engaged in the practice of public accountancy;

(6)  A federal Department of Housing and Urban Development approved mortgagee and any subsidiary or affiliate of these persons or entities, and any agent or employee of these persons or entities, while engaged in the business of these persons or entities;

(7)  A nonprofit organization that, pursuant to chapter 446, offers counseling or advice to an owner of a distressed property, if the nonprofit organization has no contract or agreement for services with lenders, distressed property purchasers, or any person who effects loans or distressed property purchases; or

[(8)] A person currently licensed as an active real estate broker or real estate salesperson in Hawaii pursuant to chapter 467, when acting in the capacity of a real estate broker or real estate salesperson in accordance with customary industry standards.

"Distressed property consultant contract" means any agreement or obligation between an owner or agent of an owner of a distressed property and a distressed property consultant.

"Distressed property conveyance" means the transfer of any interest in a distressed property effected directly or indirectly by or through a distressed property consultant.

"Distressed property conveyance contract" means any agreement or obligation affecting a distressed property conveyance.

"Distressed property lease" means any agreement or obligation regarding the lease or rental of a distressed property effected directly or indirectly by or through a distressed property consultant or distressed property purchaser.

"Distressed property purchaser" means any person who acquires any interest in a distressed property directly or indirectly through a distressed property conveyance or distressed property conveyance contract.

"Material fact" means a fact that, if disclosed, might have influenced the distressed property owner to not enter into the agreement or obligation.

"Person" means any individual, partnership, corporation, limited liability company, association, or other group or entity, however organized. [L 2008, c 137, pt of §2; am L 2009, c 66, §2 and c 73, §2]



§480E-3 - Distressed property consultant contract.

[§480E-3]  Distressed property consultant contract.  (a)  A distressed property consultant contract shall be in writing and shall fully disclose all services to be performed by the distressed property consultant and all terms of any agreements between the distressed property consultant and all owners of the distressed property, including the total amount and terms of compensation to be directly or indirectly received by the distressed property consultant.

(b)  A distressed property consultant contract shall contain on its first page in a type size no smaller than fourteen-point boldface type:

(1)  A description of the distressed property;

(2)  The name, street address, and telephone number of the distressed property consultant; and

(3)  The name and address of the distressed property consultant to which notice of cancellation is to be delivered.

(c)  A distressed property consultant contract shall be dated and signed by the distressed property consultant.  If the distressed property consultant is a person other than an individual, the individual executing the distressed property consultant contract on behalf of the distressed property consultant shall identify the title and office held by the individual.

(d)  A distressed property consultant contract shall be dated and signed by all owners of the distressed property.

(e)  The distressed property consultant shall provide each distressed property owner with a copy of the distressed property consultant contract and attached notice of cancellation immediately upon execution by all parties to the distressed property consultant contract.  A distressed property consultant contract shall not be effective until all parties to the distressed property consultant contract have signed the contract. [L 2008, c 137, pt of §2]



§480E-4 - Right to cancel a distressed property consultant contract.

[§480E-4]  Right to cancel a distressed property consultant contract.  (a)  A distressed property consultant contract shall contain, immediately before the space reserved for all the distressed property owners' signatures, the following notice of right to cancel a distressed property consultant contract in a type size no smaller than fourteen-point boldface type, completed with the name of the distressed property consultant:

"YOU, THE OWNER, MAY CANCEL THIS TRANSACTION AT ANY TIME BEFORE THE DISTRESSED PROPERTY CONSULTANT HAS FULLY PERFORMED EACH AND EVERY SERVICE THE DISTRESSED PROPERTY CONSULTANT CONTRACTED TO PERFORM OR REPRESENTED WOULD BE PERFORMED.  SEE THE ATTACHED NOTICE OF CANCELLATION FORM FOR AN EXPLANATION OF THIS RIGHT.

(Name of the distressed property consultant) (or anyone working for or with the distressed property consultant) CANNOT:

(1)  Take any money from you or ask you for money until (Name of the distressed property consultant) has completely finished doing everything (Name of the distressed property consultant) said he or she would do; or

(2)  Ask you to sign or have you sign any lien, encumbrance, mortgage, assignment, or deed unless the lien, encumbrance, mortgage, assignment, or deed is fully described including all disclosures required by law."

(b)  A distressed property consultant contract shall be accompanied by the following notice of cancellation form, in duplicate, attached to the contract and easily detachable, in a type size no smaller than fourteen-point boldface type, completed with the date the contract was last signed, the name of the distressed property consultant, and the address where the notice of cancellation is to be delivered:

"NOTICE OF CANCELLATION

(Enter date contract last signed)

(Date)

YOU MAY CANCEL THIS TRANSACTION, WITHOUT ANY PENALTY OR OBLIGATION, AT ANY TIME BEFORE THE DISTRESSED PROPERTY CONSULTANT HAS FULLY PERFORMED EACH AND EVERY SERVICE THE DISTRESSED PROPERTY CONSULTANT CONTRACTED TO PERFORM OR REPRESENTED WOULD BE PERFORMED.

TO CANCEL THIS TRANSACTION, MAIL OR DELIVER A SIGNED AND DATED COPY OF THIS NOTICE OF CANCELLATION, OR ANY OTHER WRITTEN NOTICE OF CANCELLATION TO (Name of distressed property consultant) AT (Address where notice of cancellation is to be delivered).

I HEREBY CANCEL THIS TRANSACTION.

________________________________

(Date)

_____________________________

(Owner's signature)"

[L 2008, c 137, pt of §2]



§480E-5 - Cancellation of a distressed property consultant contract.

[§480E-5]  Cancellation of a distressed property consultant contract.  (a)  In addition to any other legal right to rescind a contract, any distressed property owner has the right to cancel a distressed property consultant contract, without any penalty or obligation, at any time before the distressed property consultant has fully performed each and every service the distressed property consultant contracted to perform or represented would be performed.

(b)  Cancellation occurs when any owner of a distressed property delivers, by any means, written notice of cancellation to the address specified in the distressed property consultant contract.

(c)  Notice of cancellation, if given by mail, is effective when deposited in the mail with postage prepaid.  Notice by certified mail, return receipt requested, addressed to the address specified in the distressed property consultant contract, shall be conclusive proof of notice of cancellation.

(d)  Notice of cancellation given by any owner of a distressed property need not take the particular form as provided with the distressed property consultant contract and, however expressed, is effective if it indicates the intention of an owner not to be bound by the contract. [L 2008, c 137, pt of §2]



§480E-6 - Distressed property conveyance contract.

[§480E-6]  Distressed property conveyance contract.  (a)  A distressed property conveyance contract shall be in writing and shall fully disclose all rights and obligations of the distressed property purchaser and all owners of the distressed property and all terms of any agreements between the distressed property purchaser and all owners of the distressed property.

(b)  Every distressed property conveyance contract shall specifically include the following terms:

(1)  The total consideration to be given by the distressed property purchaser or tax lien payor in connection with or incident to the distressed property conveyance;

(2)  A complete description of the terms of payment or other consideration including any services of any nature that the distressed property purchaser represents will be performed for any owner of the distressed property before or after the distressed property conveyance;

(3)  A complete description of the terms of any related agreement designed to allow any owner of the distressed property to remain in the distressed property, such as a rental agreement, repurchase agreement, contract for deed, or lease with option to buy;

(4)  All notices as provided in this chapter;

(5)  The following notice, in a type size no smaller than fourteen-point boldface type, completed with the name of the distressed property purchaser, shall appear immediately above the notice of right to cancel a distressed property conveyance contract required by section 480E-7(a):

"NOTICE REQUIRED BY HAWAII LAW

UNTIL YOUR RIGHT TO CANCEL THIS CONTRACT HAS ENDED, (Name of distressed property purchaser) OR ANYONE WORKING FOR (Name of distressed property purchaser) CANNOT ASK YOU TO SIGN OR HAVE YOU SIGN ANY DEED OR ANY OTHER DOCUMENT.  YOU ARE URGED TO HAVE THIS CONTRACT REVIEWED BY AN ATTORNEY OF YOUR CHOICE WITHIN FIFTEEN BUSINESS DAYS OF SIGNING IT."; and

(6)  If title to the distressed property will be transferred in the conveyance transaction, the following notice, in a type size no smaller than fourteen-point boldface type, completed with the name of the distressed property purchaser, shall appear immediately below the notice required by paragraph (5):

"NOTICE REQUIRED BY HAWAII LAW

AS PART OF THIS TRANSACTION, YOU ARE GIVING UP TITLE TO YOUR HOME."

(c)  A distressed property conveyance contract shall contain on its first page in a type size no smaller than fourteen-point boldface type:

(1)  A description of the distressed property;

(2)  The name, street address, and telephone number of the distressed property purchaser; and

(3)  The name and address of the distressed property purchaser to which notice of cancellation is to be delivered.

(d)  A distressed property conveyance contract shall be dated and signed by the distressed property purchaser.  If the distressed property purchaser is a person other than an individual, the individual executing the distressed property conveyance contract on behalf of the distressed property purchaser shall identify the title and office held by the individual.

(e)  A distressed property conveyance contract shall be dated and signed by all owners of the distressed property.

(f)  The distressed property purchaser shall provide each distressed property owner with a copy of the distressed property conveyance contract and attached notice of cancellation form immediately upon execution by all parties to the distressed property conveyance contract.  A distressed property conveyance contract shall not be effective until all parties to the distressed property conveyance contract have signed the contract.

(g)  Pursuant to chapter 501 or 502, the distressed property purchaser shall record the distressed property conveyance contract no earlier than fifteen days after its execution but no later than twenty days after its execution; provided that the contract has not been canceled, or no later than fifteen days after the last day any distressed property owner has the right to cure a default under state law, whichever is later. [L 2008, c 137, pt of §2]



§480E-7 - Right to cancel a distressed property conveyance contract.

[§480E-7]  Right to cancel a distressed property conveyance contract.  (a)  A distressed property conveyance contract shall contain, immediately before the space reserved for all the distressed property owners' signatures, the following notice of right to cancel a distressed property conveyance contract in a type size no smaller than fourteen-point boldface type, completed with the correct date and time of day on which the cancellation right ends:

"YOU MAY CANCEL THIS CONTRACT FOR THE SALE OF YOUR HOUSE, WITHOUT ANY PENALTY OR OBLIGATION, AT ANY TIME BEFORE (Date and time of day).  SEE THE ATTACHED NOTICE OF CANCELLATION FORM FOR AN EXPLANATION OF THIS RIGHT."

(b)  A distressed property conveyance contract shall be accompanied by the following notice of cancellation form, in duplicate, attached to the contract and easily detachable, in a type size no smaller than fourteen-point boldface type, completed with the date the contract was last signed, the name of the distressed property purchaser, the address where notice of cancellation is to be delivered, and the correct date and time of day on which the cancellation right ends:

"NOTICE OF CANCELLATION

(Enter date contract last signed)

(Date)

YOU MAY CANCEL THIS CONTRACT FOR THE SALE OF YOUR HOME, WITHOUT ANY PENALTY OR OBLIGATION, AT ANY TIME BEFORE THE LATER OF MIDNIGHT OF THE FIFTEENTH BUSINESS DAY FOLLOWING THE DAY ON WHICH THE LAST PARTY TO A DISTRESSED PROPERTY CONVEYANCE CONTRACT SIGNS THE DISTRESSED PROPERTY CONVEYANCE CONTRACT OR 5:00 P.M. ON THE LAST DAY OF THE PERIOD DURING WHICH ANY OWNER OF A DISTRESSED PROPERTY HAS THE RIGHT TO CURE THE DEFAULT UNDER HAWAII LAW.

TO CANCEL THIS TRANSACTION, MAIL OR DELIVER A SIGNED AND DATED COPY OF THIS NOTICE OF CANCELLATION, OR ANY OTHER WRITTEN NOTICE OF CANCELLATION, TO (Name of distressed property purchaser) AT (Address where notice of cancellation is to be delivered) NOT LATER THAN (Enter date and time of day).

I HEREBY CANCEL THIS TRANSACTION.

_________________________

(DATE)

_____________________________

(Seller's signature)"

[L 2008, c 137, pt of §2]



§480E-8 - Cancellation of a distressed property conveyance contract.

[§480E-8]  Cancellation of a distressed property conveyance contract.  (a)  In addition to any other legal right to rescind a contract, any distressed property owner has the right to cancel a distressed property conveyance contract, without any penalty or obligation, at any time before the later of midnight of the fifteenth business day following the day on which the last party to a distressed property conveyance contract signs the distressed property conveyance contract or 5:00 p.m. on the last day of the period during which any owner of a distressed property has the right to cure a default under state law.

(b)  The period of fifteen business days following the day on which the last party to a distressed property conveyance contract signs the contract during which any owner of the distressed property may cancel the contract shall not begin to run until all parties to the distressed property conveyance contract have executed the distressed property conveyance contract and the distressed property purchaser has complied with all the requirements of sections 480E-6, 480E-7, and this section.

(c)  Cancellation occurs when any owner of a distressed property delivers, by any means, and within the time specified under subsection (a), written notice of cancellation to the address specified in the distressed property conveyance contract.

(d)  Notice of cancellation, if given by mail, is effective when deposited in the mail with postage prepaid.  Notice by certified mail, return receipt requested, addressed to the address specified in the distressed property conveyance contract, shall be conclusive proof of notice of cancellation.

(e)  Notice of cancellation given by any owner of a distressed property need not take the particular form as provided with the distressed property conveyance contract and, however expressed, is effective if it indicates the intention of an owner not to be bound by the contract.

(f)  Within fifteen days following receipt of a notice of cancellation given in accordance with this section, the distressed property purchaser shall return, without condition, any and all original contracts and documents signed by any owner of the distressed property. [L 2008, c 137, pt of §2]



§480E-9 - Distressed property lease.

[§480E-9]  Distressed property lease.  (a)  A distressed property lease shall be in writing and shall fully disclose:

(1)  All rights and obligations of the distressed property lessor and distressed property lessee;

(2)  The exact terms of the agreement between the distressed property lessor and distressed property lessee;

(3)  The exact period of time the distressed property lease is to be in effect; and

(4)  The total amount and terms of compensation to be directly or indirectly received by the distressed property lessor.

(b)  Distressed property lessees shall be afforded all rights under the landlord-tenant law of the State.  No distressed property lease shall provide a distressed property lessee with rights less than those provided by the State's landlord-tenant law as set forth in chapters 521 and 666.

(c)  The first page of a distressed property lease shall contain in a type size no smaller than fourteen-point boldface type:

(1)  A description of the distressed property;

(2)  The name, street address, and telephone number of the distressed property lessor; and

(3)  The name and address of the distressed property lessor to which lease or rental payments, correspondence, and notices are to be mailed.

(d)  A distressed property lease shall be dated and signed by the distressed property lessor.  If the distressed property lessor is a person other than an individual, the individual executing the distressed property lease on behalf of the distressed property lessor shall identify the title and office held by the individual.

(e)  A distressed property lease shall be dated and signed by all lessees of the distressed property.

(f)  The distressed property lessor shall provide each distressed property lessee with a copy of the distressed property lease immediately upon execution by all parties to the distressed property lease.  A distressed property lease shall not be effective until all parties to the distressed property lease have signed the lease. [L 2008, c 137, pt of §2]



§480E-10 - Prohibitions.

[§480E-10]  Prohibitions.  (a)  A distressed property consultant shall not:

(1)  Misrepresent or conceal any material fact;

(2)  Induce or attempt to induce a distressed property owner to waive any provision of this chapter;

(3)  Make any promise or guarantee not fully disclosed in the distressed property consultant contract;

(4)  Engage or attempt to engage in any activity or act concerning the distressed property not fully disclosed in the distressed property consultant contract;

(5)  Induce or attempt to induce a distressed property owner to engage in any activity or act not fully disclosed in the distressed property consultant contract;

(6)  Take, ask for, claim, demand, charge, collect, or receive any compensation until after the distressed property consultant has fully performed each service the distressed property consultant contracted to perform or represented would be performed;

(7)  Take, ask for, claim, demand, charge, collect, or receive for any reason, any fee, interest, or any other compensation that exceeds the two most recent monthly mortgage installments of principal and interest due on the loan first secured by the distressed property or the most recent annual real property tax charged against the distressed property, whichever is less;

(8)  Take or ask for a wage assignment, a lien of any type on real or personal property, or other security to secure the payment of compensation.  This type of security is void and not enforceable;

(9)  Receive any consideration from any third party in connection with services rendered to a distressed property owner unless the consideration is fully disclosed in the distressed property consultant contract;

(10)  Acquire any interest, directly or indirectly, or by means of a subsidiary or affiliate, in a distressed property from a distressed property owner with whom the distressed property consultant has contracted;

(11)  Require or ask a distressed property owner to sign any lien, encumbrance, mortgage, assignment, or deed unless the lien, encumbrance, mortgage, assignment, or deed is fully described in the distressed property consultant contract, including all disclosures required by this chapter; or

(12)  Take any power of attorney from a distressed property owner for any purpose, except to inspect documents concerning the distressed property as allowed by law.

(b)  A distressed property purchaser shall not:

(1)  Misrepresent or conceal any material fact;

(2)  Induce or attempt to induce a distressed property owner to waive this chapter;

(3)  Make any promise or guarantee not fully disclosed in the distressed property conveyance [contract]1;

(4)  Engage or attempt to engage in any activity or act concerning the distressed property not fully disclosed in the distressed property conveyance contract;

(5)  Induce or attempt to induce a distressed property owner to engage in any activity or act not fully disclosed in the distressed property conveyance contract;

(6)  Enter into or attempt to enter into a distressed property conveyance unless the distressed property purchaser verifies and can demonstrate that an owner of the distressed property has a reasonable ability to pay any amounts due to reacquire an interest in the distressed property or to make monthly or any other payments due under a distressed property conveyance contract or distressed property lease, if the distressed property purchaser allows any owner of a distressed property to remain in, occupy, use, or repurchase the distressed property;

(7)  Fail to make a payment to the owner of the distressed property at the time the title is conveyed so that the owner of the distressed property has received consideration in an amount of at least eighty-two per cent of the property's fair market value, or, in the alternative, fail to pay the owner of the distressed property no more than the costs necessary to extinguish all of the existing obligations on the distressed property, as set forth in this chapter; provided that the owner's costs to repurchase the distressed property pursuant to the terms of the distressed property conveyance contract do not exceed one hundred twenty-five per cent of the distressed property purchaser's costs to purchase the property.  If an owner is unable to repurchase the property pursuant to the terms of the distressed property conveyance contract, the distressed property purchaser shall not fail to make a payment to the owner of the distressed property so that the owner of the distressed property has received consideration in an amount of at least eighty-two per cent of the property's fair market value at the time of conveyance or at the expiration of the owner's option to repurchase;

(8)  Enter into any repurchase or lease agreement as part of a distressed property conveyance contract or subsequent conveyance of an interest in the distressed property back to a distressed property owner that is unfair or commercially unreasonable or engage in any other unfair conduct;

(9)  Represent, directly or indirectly, that the distressed property purchaser is acting as an advisor or a consultant or is acting on behalf of or assisting an owner of a distressed property to "remain in the house", "save the house", "buy time", or "stop the foreclosure" or is doing anything other than purchasing the distressed property;

(10)  Misrepresent the distressed property purchaser's status as to licensure or certification;

(11)  Do any of the following until after the time during which an owner of a distressed property may cancel the distressed property conveyance contract:

(A)  Accept from an owner of the distressed property execution of any instrument of conveyance of any interest in the distressed property;

(B)  Execute an instrument of conveyance of any interest in the distressed property; or

(C)  Pursuant to chapter 501 or 502, record any document signed by an owner of a distressed property, including any instrument of conveyance;

(12)  Fail to re-convey title in a distressed property to the distressed property owner or owners when the terms of the distressed property conveyance contract have been fulfilled if the distressed property consultant or distressed property purchaser contracted or represented that title in the distressed property would be re-conveyed to the distressed property owner or owners when the terms of the distressed property conveyance contract have been fulfilled;

(13)  Induce or attempt to induce an owner of the distressed property to execute a quitclaim deed concerning a distressed property;

(14)  Enter into a distressed property conveyance contract where any party to the contract is represented by power of attorney;

(15)  Immediately following the conveyance of the distressed property, fail to extinguish all liens encumbering the distressed property at the time of the distressed property conveyance or fail to assume all liability with respect to all liens encumbering the distressed property at the time of the distressed property conveyance, which assumption shall be accomplished without violations of the terms and conditions of the lien or liens being assumed.  Nothing herein shall preclude a lender from enforcing any provision in a contract that is not otherwise prohibited by law;

(16)  Fail to complete a distressed property conveyance through:

(A)  An escrow depository licensed by the department of commerce and consumer affairs;

(B)  A bank, trust company, or savings and loan association authorized under any law of this State or of the United States to do business in the State;

(C)  A person licensed as a real estate broker in this State who is the broker for a party to the escrow; provided that the person does not charge any escrow fee; or

(D)  A person licensed to practice law in this State who, in escrow, is not acting as the employee of a corporation; provided that the person does not charge any escrow fee; or

(17)  Cause the property to be conveyed or encumbered without the knowledge or permission of all owners of a distressed property or in any way frustrate the ability of a distressed property owner to reacquire the distressed property.

(c)  There shall be a rebuttable presumption that an appraisal by a person licensed or certified as a real property appraiser by the State or the federal government is an accurate determination of the fair market value of the property.

(d)  An evaluation of "reasonable ability to pay" under this chapter shall include debt to income ratio, fair market value of the distressed property, and the distressed property owner's payment history. [L 2008, c 137, pt of §2]



§480E-11 - Violation, penalties.

[§480E-11]  Violation, penalties.  (a)  Any person who violates any provision of this chapter shall be deemed to have engaged in an unfair or deceptive act or practice in the conduct of any trade or commerce within the meaning of section 480-2.

(b)  The penalties provided in this section shall be cumulative to the remedies or penalties available under all other laws of this State. [L 2008, c 137, pt of §2]






CHAPTER 480F - CHECK CASHING

§480F-1 - Definitions.

[§480F-1]  Definitions.  As used in this chapter, unless the context requires otherwise:

"Check" means any check, draft, money order, or other instrument for the transmission or payment of money.  "Check" does not include a traveler's check or foreign denomination or foreign drawn payment instrument.

"Check casher" means a person or entity that engages in the business of cashing checks for a fee.

"Deferred deposit" means a transaction in which a check casher refrains from depositing a personal check written by a customer until a date after the transaction date, pursuant to a written agreement.

"Fee" includes any payment of cash or other consideration paid or given by a customer to a check casher in exchange for the cashing of a check, including an exchange of value for the purchase of catalog items, which is in excess of regular retail value, or for coupons, which may be redeemed for goods or services. [L 1999, c 146, pt of §1; am L 2001, c 20, §1]



§480F-2 - Posting and notice of fees charged.

[§480F-2]  Posting and notice of fees charged.  Any person who cashes one or more checks for a fee shall:

(1)  Post in a conspicuous place in every location at which the person does business a notice that sets forth:

(A)  The fees charged for cashing a check, for selling or issuing a money order, and for the initial issuance of any membership or identification cards; and

(B)  That consumer complaints about the check cashing business may be filed with the department of commerce and consumer affairs, and includes and identifies the telephone number of the consumer information service of the department of commerce and consumer affairs;

(2)  Provide written notice to each customer of the fees charged for cashing checks that is separate from and in addition to any posted notice;

(3)  Obtain a written acknowledgment from the customer that written notice of the fees charged for cashing checks was provided; and

(4)  Provide each customer a receipt documenting any and all fees charged. [L 1999, c 146, pt of §1; am L 2001, c 20, §1]



§480F-3 - Authorized fees.

[§480F-3]  Authorized fees.  Except as provided in section 480F-4, no check casher shall charge fees in excess of the following amounts:

(1)  Five per cent of the face amount of the check or $5, whichever is greater;

(2)  Three per cent of the face amount of the check or $5, whichever is greater, if the check is the payment of any kind of state public assistance or federal social security benefit payable to the bearer of the check;

(3)  Ten per cent of the face amount of a personal check or money order, or $5, whichever is greater; or

(4)  No more than $10 to set up an initial account and issue an optional membership or identification card, and no more than $5 for a replacement optional identification card.

The fees allowed in this section shall not be assessed in any transaction or agreement in which the check casher defers deposit of the check. [L 1999, c 146, pt of §1; am L 2001, c 20, §1]



§480F-4 - Deferred deposits, when allowed.

§480F-4  Deferred deposits, when allowed.  (a)  No check casher may defer the deposit of a check except as provided in this section.

(b)  Each deferred deposit shall be made pursuant to a written agreement that has been signed by the customer and the check casher or an authorized representative of the check casher.  The written agreement shall contain a statement of the total amount of any fees charged for the deferred deposit, expressed both in United States currency and as an annual percentage rate.  The written agreement shall authorize the check casher to defer deposit of the personal check until a specific date not later than thirty-two days from the date the written agreement was signed.  The written agreement shall not permit the check casher to accept collateral.

(c)  The face amount of the check shall not exceed $600 and the deposit of a personal check written by a customer pursuant to a deferred deposit transaction may be deferred for no more than thirty-two days.  A check casher may charge a fee for deferred deposit of a personal check in an amount not to exceed fifteen per cent of the face amount of the check.  Any fees charged for deferred deposit of a personal check in compliance with this section shall be exempt from chapter 478.

(d)  A check casher shall not enter into an agreement for deferred deposit with a customer during the period of time that an earlier agreement for a deferred deposit for the same customer is in effect.  A deferred deposit transaction shall not be repaid, refinanced, or consolidated by or with the proceeds of another deferred deposit transaction.

(e)  A check casher who enters into a deferred deposit agreement and accepts a check passed on insufficient funds, or any assignee of that check casher, shall not be entitled to recover damages in any action brought pursuant to or governed by chapter 490.  Instead, the check casher may charge and recover a fee for the return of a dishonored check in an amount not greater than $20.

(f)  No amount in excess of the amounts authorized by this section and no collateral products such as insurance shall be directly or indirectly charged by a check casher pursuant or incident to a deferred deposit agreement. [L 1999, c 146, pt of §1; am L 2001, c 20, §1; am L 2003, c 222, §1]



§480F-5 - Exemptions.

[§480F-5]  Exemptions.  This chapter shall not apply to:

(1)  Any person who is principally engaged in the bona fide retail sale of goods or services, and who, either as incident to or independent of the retail sale or service, from time to time cashes items for a fee or other consideration, where not more than $2, or two per cent of the amount of the check, whichever is greater, is charged for the service; or

(2)  Any person authorized to engage in business as a bank, trust company, savings bank, savings and loan association, financial services loan company, or credit union under the laws of the United States, any state or territory of the United States, or the District of Columbia. [L 1999, c 146, pt of §1; am L 2001, c 20, §1]



§480F-6 - Penalties.

§480F-6  Penalties.  (a)  Any person who violates this chapter shall be deemed to have engaged in an unfair or deceptive act or practice in the conduct of any trade or commerce within the meaning of section 480-2(a).  Aggrieved consumers may seek those remedies set forth in section 480-13(b).

(b)  Any person who is not a consumer and is injured by a wilful violation of this chapter may bring an action for the recovery of damages, a proceeding to restrain and enjoin those violations, or both.  If judgment is for the plaintiff, the plaintiff shall be awarded a sum not less than $1,000 or threefold damages, whichever sum is greater, and reasonable attorneys' fees together with the costs of suit.

(c)  A wilful violation of this chapter shall be punishable by a fine of up to $500 and up to thirty days imprisonment.

(d)  A customer who enters into a written deferred deposit agreement and offers a personal check to a check casher pursuant to that agreement shall not be subject to any criminal penalty for failure to comply with the terms of that agreement unless the check is dishonored because the customer closed the account or stopped payment on the check. [L 1999, c 146, pt of §1; am L 2001, c 20, §1; am L 2008, c 19, §11]



§480F-7 - Other relief available.

[§480F-7]  Other relief available.  The penalties provided in this chapter are in addition to penalties and remedies otherwise available against the same conduct under the common law or other state or federal statutes or rules. [L 1999, c 146, pt of §1; am L 2001, c 20, §1]






CHAPTER 481 - FAIR TRADE REGULATIONS

§481-1 - Unlawful practices.

PART I.  UNFAIR PRACTICES ACT

§481-1  Unlawful practices.  It shall be unlawful for any person, firm, or corporation, doing business in the State and engaged in the production, manufacture, distribution, or sale of any commodity, or product, or service, or output of a service trade, of general use or consumption, or the product or service of any public utility, with the intent to destroy the competition of any regular established dealer in the commodity, product, or service, or to prevent the competition of any person, firm, private corporation, or municipal or other public corporation, who or which in good faith, intends and attempts to become such dealer, to discriminate between different sections, communities, or cities or portions thereof, or between different locations in such sections, communities, cities, or portions thereof in this State, by selling or furnishing the commodity, product, or services at a lower rate in one section, community, or city, or any portion thereof, or in one location in such section, community, or city or any portion thereof, than in another after making allowance for difference, if any, in the grade or quality, quantity and in the actual cost of transportation from the point of production, if a raw product or a commodity, or from the point of manufacture if a manufactured product or commodity, and in the overhead cost.

Motion picture films when delivered under a lease to motion picture houses shall not be deemed to be a commodity or product of general use, or consumption, under this part.  This part shall not be construed to prohibit the meeting in good faith of the rates of a competitor as herein defined, selling the same article or product, or service or output of a service trade in the same locality or trade area, or to prevent a reasonable classification of service by public utilities for the purpose of establishing rates.

The inhibition hereof against locality discrimination embraces any scheme of special rebates, collateral contracts, or any device of any nature whereby such discrimination is, in substance or fact, effected in violation of the spirit and intent of this part. [L 1937, c 223, §1; am L 1941, c 175, §1; RL 1945, §9321; RL 1955, §205-2; HRS §481-1]

Cross References

Unfair trade practices in insurance business, see chapter 431, article 13.

Case Notes

Relation of federal regulation and possible antitrust exemption to state laws construed.  460 F. Supp. 1359.



§481-2 - Officers and agents.

§481-2  Officers and agents.  Any person who, either as director, officer, or agent of any firm or corporation, or as agent of any person, violating this part, assists or aids, directly or indirectly, in such violation shall be responsible therefor equally with the person, firm, or corporation for whom or which the person acts. [L 1937, c 223, §2; RL 1945, §9322; RL 1955, §205-3; HRS §481-2; gen ch 1985]



§481-3 - Sales at less than cost.

§481-3  Sales at less than cost.  No person, partnership, firm, corporation, joint stock company, or other association engaged in business within the State shall sell, offer for sale, or advertise for sale any article, or product, or service or output of a service trade, at less than the cost thereof to such vendor, or give, offer to give, or advertise with the intent to give away any article or product, or service or output of a service trade, with the intent to destroy competition.

The term "cost" as applied to production includes the cost of raw materials, labor, and all overhead expenses of the producer; and as applied to distribution "cost" means and includes the invoice cost of the merchandise to a distributor or the replacement cost of the merchandise to a distributor, whichever is lower; less all trade discounts except customary discounts for cash; to which shall be added (1) freight charges not otherwise included in the invoice cost or the replacement cost of the merchandise as herein set forth, and (2) cartage to the distributor outlet if done or paid for by the distributor, and (3) a markup to cover a proportionate part of the cost of doing business, which markup, in the absence of proof of a lesser cost, shall be six per cent of the cost to the distributor as herein set forth after adding thereto freight charges and cartage but before adding thereto a markup; provided that in the case where a person, partnership, corporation, or association is engaged in the business or makes sales both at retail and wholesale, the "invoice cost" includes all elements recognized by good accounting practice as proper elements of the cost; provided further that taxes passed on to a purchaser as a separate item from the price of merchandise shall be included in the advertised price or offer of sale of the merchandise if such taxes are used to compute the markup of six per cent as provided herein.

The "cost of doing business" or "overhead expense" means all costs of doing business incurred in the conduct of the business and includes without limitation the following items of expense: labor (including salaries of executive officers), rent, interest on borrowed capital, depreciation, selling cost, maintenance of equipment, delivery costs, credit losses, all types of licenses, taxes, insurance, and advertising. [L 1937, c 223, §3; RL 1945, §9323; am L 1955, c 241, §1(a); RL 1955, §205-4; am L 1961, c 95, §1; HRS §481-3]

Case Notes

Purpose is to protect competitors as well as competition.  63 H. 289, 627 P.2d 260.



§481-4 - Purchase at forced or bankrupt sales.

§481-4  Purchase at forced or bankrupt sales.  In establishing the cost of a given article or product to the distributor and vendor, the invoice cost of the article or product purchased at a forced, bankrupt, closeout sale or other sale outside of the ordinary channels of trade may not be used as a basis for justifying a price lower than one based upon the replacement costs as of date of the sale of the article or product replaced through the ordinary channels of trade, unless the article or product is kept separate from goods purchased in the ordinary channels of trade and unless the article or product is advertised and sold as merchandise purchased at a forced, bankrupt, closeout sale, or by means other than through the ordinary channels of trade, and the advertising shall state the conditions under which the goods were so purchased, and the quantity of the merchandise to be sold or offered for sale. [L 1937, c 223, §4; RL 1945, §9324; RL 1955, §205-5; HRS §481-4]



§481-5 - Proof of intent; cost surveys.

§481-5  Proof of intent; cost surveys.  In any injunction proceeding against any person as officer, director, or agent, it shall be sufficient to allege and prove the unlawful intent of the person, firm, or corporation for whom or which the person acts.  Where an injunction is sought for a violation of section 481-3 the proof of the unlawful act or acts and of the injurious effects thereof shall be prima facie evidence of the intent to destroy competition; provided that such a rule of evidence applies only to injunction proceedings brought under section 481-3.  Where a particular trade or industry, of which the person, firm, or corporation complained against is a member, has an established cost survey for the locality and vicinity in which the offense is committed, the cost survey shall be deemed competent evidence to be used in proving the costs of the person, firm, or corporation complained against within this part. [L 1937, c 223, §5; RL 1945, §9325; am L 1955, c 241, §1(b); RL 1955, §205-6; HRS §481-5; gen ch 1985]



§481-6 - When sale at less than cost permitted.

§481-6  When sale at less than cost permitted.  Sections 481-3 to 481-5 shall not apply to any sale made:

(1)  In closing out in good faith the owner's stock or any part thereof for the purpose of discontinuing the owner's trade in any such stock or commodity, and in the case of the sale of seasonal goods, or to the bona fide sale of perishable goods to prevent loss to the vendor by spoilage or depreciation, provided notice is given to the public thereof;

(2)  When the goods are damaged or deteriorated in quality, and notice is given to the public thereof;

(3)  By an officer acting under the orders of any court;

(4)  In an endeavor made in good faith to meet the lawful prices of a competitor, as herein defined, selling the same article or product, or service or output of a service trade, in the same locality or trade area;

(5)  By the government or any agency thereof, of the United States, the State, or any county, or by post exchanges or ships' service stores operating under and in accordance with United States army or naval regulations.

In case of any sale at less than cost which does not fall within (1) to (5) of this section, the burden of proof shall be on the defendant to show that the sale was not made for the purpose of injuring competitors and destroying competition within the meaning of this part.

Any person, firm, or corporation who performs work upon, renovates, alters, or improves any personal property belonging to another person, firm, or corporation, shall be construed to be a vendor within the meaning of this part. [L 1937, c 223, §6; am L 1941, c 175, §2; RL 1945, §9326; am L 1955, c 241, §1(c); RL 1955, §205-7; HRS §481-6; gen ch 1985]



§481-7 - Rebates, refunds, etc.

§481-7  Rebates, refunds, etc.  The payment or allowance of rebates, refunds, commissions, or unearned discounts whether in the form of money or otherwise or extending to certain purchasers, special services, or privileges not extended to all purchasers purchasing upon like terms and conditions, to the injury of a competitor and where the payment or allowance tends to destroy competition, is an unfair practice and any person, firm, or corporation resorting to such trade practice shall be subject to injunction or suit for damages as provided in this chapter; provided that this section shall not apply to dealings between a principal and agent under the terms of a bona fide agency contract, nor to sales by an employer to the employer's bona fide employees of any articles which are part of the stock. [L 1937, c 223, §7; am L 1941, c 175, §3; RL 1945, §9327; am L 1955, c 241, §1(d); RL 1955, §205-8; HRS §481-7; gen ch 1985]



§481-8 - Duty of attorney general to prosecute.

§481-8  Duty of attorney general to prosecute.  Upon the third violation of any of the provisions of sections 481-1 to 481-7 by any corporation, each of such violations having been proved in a separate court action, the attorney general shall institute proper action in a court of competent jurisdiction to forfeit the charter, rights, franchises, or privileges and powers exercised by the corporation, and to permanently enjoin it from transacting business in the State.  If in such action the court finds that the corporation is violating or has violated any of the provisions of sections 481-1 to 481-7, it shall enjoin the corporation from doing business in the State permanently or for such time as the court shall order, or annul the charter, or revoke the franchise of the corporation. [L 1937, c 223, §8; RL 1945, §9328; am L 1955, c 241, §1(e); RL 1955, §205-9; HRS §481-8]



§481-9 - Illegal contracts.

§481-9  Illegal contracts.  Any contract, express or implied, made by any person, firm, or corporation in violation of any of the provisions of sections 481-1 to 481-7 is declared to be an illegal contract and no recovery thereon shall be had. [L 1937, c 223, §9; RL 1945, §9329; RL 1955, §205-10; HRS §481-9]



§481-10 - Actions to enjoin violation.

§481-10  Actions to enjoin violation.  Any person, firm, private corporation, or municipal or other public corporation, or trade association, may maintain an action to enjoin a continuance of any act or acts in violation of sections 481-1 to 481-7 and, if injured thereby, for the recovery of damages.  If, in the action, the court finds that the defendant is violating or has violated any of the provisions of sections 481-1 to 481-7, it shall enjoin the defendant from a continuance thereof.  It shall not be necessary that actual damages to the plaintiff be alleged or proved.  In addition to such injunctive relief, the plaintiff shall be entitled to recover from the defendant three times the amount of any actual damages sustained.

Any defendant in an action brought under this section may be compelled to testify by deposition under chapter 624, or in person before the court in which the action is brought, and may be examined by the plaintiff, as if on cross-examination, and the plaintiff shall not be bound by the defendant's testimony; and in addition the books and records of any such defendant may be brought into court and introduced, by reference, into evidence.

The defendant may in like manner and subject to like conditions and with like privileges compel the plaintiff to testify by deposition or otherwise. [L 1937, c 223, §10; RL 1945, §9330; am L 1955, c 241, §1(f); RL 1955, §205-11; HRS §481-10; gen ch 1985]

Rules of Court

Depositions, see Hawaii Rules of Civil Procedure, part V.



§481-11 - Remedies cumulative.

§481-11  Remedies cumulative.  The remedies prescribed in this part are cumulative and in addition to the remedies prescribed in chapter 269 for discriminations by public utilities.  If any conflict arises between this part and chapter 269, the latter prevails. [L 1937, c 223, pt of §12; RL 1945, §9332; am L 1955, c 241, §1(g); RL 1955, §205-13; HRS §481-11]



§481-21 - Findings and declaration of public policy.

PART II.  SALE OF UNITED STATES SURPLUS GOODS

§481-21  Findings and declaration of public policy.  The legislature of the State of Hawaii finds that the sale and distribution at retail of goods manufactured by or for or sold by the government of the United States, or any agency or department thereof, is peculiarly susceptible to fraud and misrepresentation.  The public interest requires that goods offered for sale in connection with representations of any form in which the government of the United States or any agency or department thereof is involved should be accurately identified and correctly described.  The commingling of goods in such a way as might create a misapprehension on the part of any purchaser that the purchaser is buying goods sold by the government of the United States or any agency or department thereof, or that the goods were manufactured pursuant to government specifications, or that the goods in fact are at the time of sale in accordance with such specifications, or that the goods are new or in perfect condition, when not true in fact, is hereby declared inimical to public interest and an unfair trade practice. [L 1945, c 214, §1; RL 1955, §205-40; HRS §481-21; gen ch 1985]



§481-22 - Unauthorized use of certain trade names prohibited.

§481-22  Unauthorized use of certain trade names prohibited.  No person shall use any trade name which includes the word "Army", "Navy", "Marine", "Coast Guard", "Government", "G.I.", or any other term which denotes an agency or department of the government of the United States, without being lawfully authorized so to do by the government of the United States or an agency or agencies thereof. [L 1945, c 214, §2; RL 1955, §205-41; HRS §481-22]



§481-23 - Fraudulent representation of origin of goods.

§481-23  Fraudulent representation of origin of goods.  No person shall sell or offer for sale at retail any goods incorrectly purporting to be manufactured by or for or sold by the government of the United States. [L 1945, c 214, §3; RL 1955, §205-42; HRS §481-23]



§481-24 - Advertising or display requirements.

§481-24  Advertising or display requirements.  Any person who represents by sign, window display, label, advertising, or any other means that the person sells goods sold by or manufactured for the government of the United States or any agency or department thereof, shall, with equal prominence and in the same manner, make known by appropriate descriptive term the merchandising class of such goods.  Without prejudice to the generality of the foregoing, the person shall use the terms "Used", "Rejects", "Reclaimed", "Reconditioned", "Seconds", "Irregulars", "Damaged", or the like, where any such term may be applicable. [L 1945, c 214, §4; RL 1955, §205-43; HRS §481-24; gen ch 1985]



§481-25 - Additional display requirements.

§481-25  Additional display requirements.  Any person who represents by sign, window display, label, advertising, or by any other means, that the person sells goods sold by or manufactured for the government of the United States or any agency or department thereof, and who also sells other goods, shall specifically distinguish the two classes of merchandise by individual label on item of goods displayed for sale or by segregation into labeled bins, compartments, or areas. [L 1945, c 214, §5; RL 1955, §205-44; HRS §481-25; gen ch 1985]



§481-26 - Penalty.

§481-26  Penalty.  Any person who sells goods in violation of this part shall be fined not more than $50, and each such sale shall constitute a separate offense. [L 1945, c 214, §6; RL 1955, §205-45; HRS §481-26]



§481-27 - Injunctions.

§481-27  Injunctions.  Any person violating or neglecting or failing in any particular to conform to or comply with this part may be enjoined by the circuit court of the State by mandatory or restraining order necessary or proper to effectuate the purposes of this part in a suit brought by the attorney general in the name of the State or by any private person in the person's own name. [L 1945, c 214, §7; RL 1955, §205-46; HRS §481-27; gen ch 1985]

Rules of Court

Injunctions, see HRCP rule 65.






CHAPTER 481A - UNIFORM DECEPTIVE TRADE PRACTICE ACT

§481A-1 - Title.

[§481A-1]  Title.  This chapter may be cited as the Uniform Deceptive Trade Practice Act. [L 1969, c 187, pt of §1]



§481A-2 - Definitions.

[§481A-2]  Definitions.  As used in this chapter, unless the context otherwise requires:

"Article" means a product as distinguished from its trademark, label, or distinctive dress in packaging.

"Certification mark" means a mark used in connection with the goods or services of a person other than the certifier to indicate geographic origin, material, mode of manufacture, quality, accuracy, or other characteristics of the goods or services or to indicate that the work or labor on the goods or services was performed by members of a union or other organization.

"Collective mark" means a mark used by members of a cooperative, association, or other collective group or organization to identify goods or services and distinguish them from those of others, or to indicate membership in the collective group or organization.

"Mark" means a word, name, symbol, device, or any combination of the foregoing in any form or arrangement.

"Person" means an individual, corporation, government, or governmental subdivision or agency, business trust, estate, trust, partnership, unincorporated association, two or more of any of the foregoing having a joint or common interest, or any other legal or commercial entity.

"Service mark" means a mark used by a person to identify services and to distinguish them from the services of others.

"Trademark" means a mark used by a person to identify goods and to distinguish them from the goods of others.

"Trade name" means a word, name, symbol, device, or any combination of the foregoing in any form or arrangement used by a person to identify the person's business, vocation, or occupation and distinguish it from the business, vocation, or occupation of others. [L 1969, c 187, pt of §1; gen ch 1985]

Revision Note

Numeric designations deleted and definitions rearranged.



§481A-3 - Deceptive trade practices.

[§481A-3]  Deceptive trade practices.  (a)  A person engages in a deceptive trade practice when, in the course of the person's business, vocation, or occupation, the person:

(1)  Passes off goods or services as those of another;

(2)  Causes likelihood of confusion or of misunderstanding as to the source, sponsorship, approval, or certification of goods or services;

(3)  Causes likelihood of confusion or of misunderstanding as to affiliation, connection, or association with, or certification by, another;

(4)  Uses deceptive representations or designations of geographic origin in connection with goods or services;

(5)  Represents that goods or services have sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that they do not have or that a person has a sponsorship, approval, status, affiliation, or connection that the person does not have;

(6)  Represents that goods are original or new if they are deteriorated, altered, reconditioned, reclaimed, used, or secondhand;

(7)  Represents that goods or services are of a particular standard, quality, or grade, or that goods are of a particular style or model, if they are of another;

(8)  Disparages the goods, services, or business of another by false or misleading representation of fact;

(9)  Advertises goods or services with intent not to sell them as advertised;

(10)  Advertises goods or services with intent not to supply reasonably expectable public demand, unless the advertisement discloses a limitation of quantity;

(11)  Makes false or misleading statements of fact concerning the reasons for, existence of, or amounts of price reductions; or

(12)  Engages in any other conduct which similarly creates a likelihood of confusion or of misunderstanding.

(b)  In order to prevail in an action under this chapter, a complainant need not prove competition between the parties or actual confusion or misunderstanding.

(c)  This section does not affect unfair trade practices otherwise actionable at common law or under other statutes of this State. [L 1969, c 187, pt of §1; gen ch 1985]

Cross References

Cybersquatting, see §§481B-21 to 25.

Case Notes

No "likelihood of confusion" found.  399 F. Supp. 604; 5 H. App. 194, 683 P.2d 1220.

Plaintiff's likelihood of confusion allegations may support both §§480-2 unfair methods of competition and 481A [sic] deceptive acts or practices claims.  945 F. Supp. 1344.



§481A-4 - Remedies.

[§481A-4]  Remedies.  (a)  A person likely to be damaged by a deceptive trade practice of another may be granted an injunction against it under the principles of equity and on terms that the court considers reasonable.  Proof of monetary damage, loss of profits, or intent to deceive is not required.  Relief granted for the copying of an article shall be limited to the prevention of confusion or misunderstanding as to source.

(b)  Costs shall be allowed to the prevailing party unless the court otherwise directs.  The court may award attorneys' fees to the prevailing party if (1) the party complaining of a deceptive trade practice has brought an action which the party knew to be groundless, or (2) the party charged with a deceptive trade practice has wilfully engaged in the trade practice knowing it to be deceptive.

(c)  The relief provided in this section is in addition to remedies otherwise available against the same conduct under the common law or other statutes of this State. [L 1969, c 187, pt of §1; gen ch 1985]

Case Notes

Where there was no evidence in the record that plaintiffs knew that their claim under this chapter was "groundless", as required for an award of attorneys' fees under subsection (b), trial court did not err in denying defendant's motion for attorneys' fees and costs under this section.  98 H. 309, 47 P.3d 1222.

Where plaintiffs' claims were based on a common core of facts, occurred roughly within the same two-month span of time, and were based on similar legal theories, such that it appeared that counsels' time was devoted largely to the litigation as a whole and not divisible into discrete slivers neatly matching each claim advanced, and the trial judge was in the best position to assess the reasonableness of counsels' actions, trial court did not abuse its discretion in awarding fifty per cent of the attorneys' fees requested by plaintiffs.  116 H. 42 (App.), 169 P.3d 994.



§481A-5 - Application.

[§481A-5]  Application.  (a)  This chapter does not apply to:

(1)  Conduct in compliance with the orders or rules of, or a statute administered by, a federal, state, or local governmental agency;

(2)  Publishers, broadcasters, printers, or other persons engaged in the dissemination of information or reproduction of printed or pictorial matters who publish, broadcast, or reproduce material without knowledge of its deceptive character; or

(3)  Actions or appeals pending on July 14, 1969.

(b)  Sections 481A-3(a)(2) and 481A-3(a)(3) do not apply to the use of a service mark, trademark, certification mark, collective mark, trade name, or other trade identification that was used and not abandoned before July 14, 1969 if the use was in good faith and is otherwise lawful except for this chapter. [L 1969, c 187, pt of §1]

Revision Note

"July 14, 1969" substituted for "the effective date of this Act" and "the effective date of this chapter".






CHAPTER 481B - UNFAIR AND DECEPTIVE PRACTICES

§481B-1 - Unsolicited goods, etc.

PART I.  MISCELLANEOUS PROVISIONS

Note

Part I designation added by L 2001, c 281, §2.

§481B-1  Unsolicited goods, etc., unconditional gift.  No person, firm, partnership, association, or corporation, or agent or employee thereof, shall, in any manner, or by any means, offer for sale goods, property, or merchandise, where the offer includes the voluntary and unsolicited sending of goods, property, or merchandise not actually ordered or requested by the recipient, either orally or in writing.  The receipt of any such unsolicited goods, property, or merchandise shall for all purposes be deemed an unconditional gift to the recipient who may use or dispose of the same in any manner the recipient sees fit without any obligation on the recipient's part to the sender. [L 1969, c 84, §1; gen ch 1985; am L 1996, c 59, §3]



§481B-1.5 - Same, commercial mail order buying clubs.

§481B-1.5  Same, commercial mail order buying clubs.  (a)  Any person who is regularly engaged in the business of selling or offering for sale goods, property, or merchandise through a mail order scheme whereby the purchaser contracts or promises to buy a certain quantity of such goods, property, or merchandise periodically over a certain period of time with an option to make certain purchases or to choose alternative goods, property, or merchandise shall, for each separate order and before delivery of any item, supply the purchaser with an order form stating the various options available to the purchaser.  No such person shall send to any purchaser such goods, property, or merchandise except pursuant to an order duly made by the purchaser on such an order form.

(b)  The receipt of any goods, property, or merchandise sent in violation of subsection (a) shall for all purposes be deemed an unconditional gift to the recipient who may use or dispose of the same in any manner the recipient sees fit without any obligation on the recipient's part to the sender.  Violation of subsection (a) is unlawful and shall be subject to the penalty provided in section 481B-4. [L 1974, c 255, §1; gen ch 1985]



§481B-1.6 - Offers of gifts or prizes; unlawful.

§481B-1.6  Offers of gifts or prizes; unlawful.  (a)  It shall be an unlawful practice under this chapter for any person to enforce or attempt to enforce an agreement to purchase, lease, or rent a consumer product if the offer to sell, lease, or rent was conducted in a manner not in compliance with the requirements of this chapter.

(b)  It shall be an unlawful practice under this chapter for any person to offer a gift, prize, or award by means of written notice sent through the mail or by telephone with the intent to sell, lease, or rent a consumer product, or to initiate the sale, lease, or rental of a consumer product when, at the time of the offer, the consumer product and all the material terms of the sale, lease, or rental transaction, including the price, handling, shipping, delivery, or any other fee, are not clearly and conspicuously disclosed.

(c)  It shall be an unlawful practice for any person to offer a gift, prize, or award by means of written notice sent through the mail or by telephone with the intent to receive a payment of any money when, at the time of the offer, all of the material terms of the transaction, including handling, shipping, delivery, or any other fee, are not clearly and conspicuously disclosed and the consumer is requested to:

(1)  Further the transaction by calling a 900 number or "pay per call"; or

(2)  Send payment of any money to receive or redeem the prize.

(d)  Any offer of a prize made by means of written notice sent through the mail or by telephone shall include:

(1)  Information on the odds of being able to receive the prize or if the odds are not calculable in advance, the factors used in calculating the odds;

(2)  A statement that no purchase or payment is required to win a prize or to participate in a prize promotion; and

(3)  Instructions on how to participate without purchase or payment including an address or toll-free telephone number to which a consumer may write or call for information on how to participate.

(e)  It shall be an unlawful practice and a violation of this chapter for any person, in any contest or sweepstakes in which the winning entry or entries are to be determined by a drawing or some other method based on an element of chance to:

(1)  Promote a contest or sweepstakes in which some or all of the prizes may not be awarded, or to fail to award all prizes or awards offered, unless the person makes the following disclosures to each offeree in writing and in a conspicuous manner prior to the acceptance of the offeree's entry:

(A)  That some or all of the prizes may not be awarded; and

(B)  The date or dates on which a determination of winners will be made; or

(2)  Offer a prize of real property unless the offeror files and maintains with the director of commerce and consumer affairs a bond in a sum not less than $10,000, executed by the offeror, and naming the director as the obligee and a surety company authorized to do business in the State as surety.  The bond shall be continuous in form and conditioned upon the award of the real property to an eligible participant.  The bond shall run to the State for the benefit of any person who failed to receive the real property due to the failure of the offeror to award the real property pursuant to the terms of the offer.  The surety may cancel the bond by giving sixty days' notice in writing to the director of commerce and consumer affairs.  Upon cancellation or expiration of the bond, the surety shall remain liable for any claims against the bond for a period of one year; provided that the claim arose while the bond was in effect and the director of commerce and consumer affairs notifies the surety of any claims within ninety days of discovery of the claim. [L 1996, c 64, §1; am L 1999, c 239, §1; am L 2008, c 19, §12]



§481B-2 - Aid to handicapped, misrepresentation as to.

[§481B-2]  Aid to handicapped, misrepresentation as to.  (a)  It shall be unlawful for any person engaging in business for profit or the person's agents to represent that proceeds from the sale or services by such person or the person's agent are for the benefit of individuals on account of their being disabled or handicapped when, in fact, the proceeds will not be so used.

(b)  A disabled or handicapped person who solicits sales of goods or services by telephone and who represents that the person is a disabled or handicapped person shall disclose:

(1)  The person's name and vocational rehabilitation certificate number.

(2)  Who the person's employer is.

(3)  The amount of remuneration or commission the person will receive from the sale of the goods or services.

(4)  That the person represents a business for profit which is owned by persons who are not disabled or handicapped if such is the fact. [L 1969, c 213, pt of §1; gen ch 1985]



§481B-3 - Certificate.

§481B-3  Certificate.  The vocational rehabilitation section of the department of human services shall issue a numbered certificate to a disabled or handicapped person who will engage in the solicitation of goods or services by telephone.

The certificate shall certify that the applicant is a handicapped or disabled person, with a handicap or disability which constitutes a substantial permanent or semi-permanent handicap to employment.  The certificate shall be good for one year and may be renewed.

No person in soliciting the sale of goods or services by telephone shall represent that the person is a disabled or handicapped person if the person does not have a certificate from the vocational rehabilitation section of the department of human services. [L 1969, c 213, pt of §1; am L 1970, c 105, §5; gen ch 1985; am L 1987, c 339, §4]



§481B-4 - Remedies.

§481B-4  Remedies.  Any person who violates this chapter shall be deemed to have engaged in an unfair method of competition and unfair or deceptive act or practice in the conduct of any trade or commerce within the meaning of section 480-2. [L 1969, c 213, §4; am L 1974, c 255, §2; am L 1996, c 59, §4; am L 2008, c 19, §13]



§481B-5 - REPEALED.

§481B-5  REPEALED.  L 1997, c 79, §2.



§481B-5.5 - Returns for refunds, merchandise credits, and exchanges.

§481B-5.5  Returns for refunds, merchandise credits, and exchanges.  (a)  As used in this section, unless the context otherwise requires:

"Ancillary charges" includes all charges paid to the merchant that are necessary for the use of the goods for their purchased purpose and all sums paid for agreements for service, warranty, or replacement.

"Conspicuous sign" means a sign posted in the merchant's place of business in a location reasonably calculated to bring the sign to the attention of purchasers before a purchaser makes a purchase.

"Exchange" means a transaction between a merchant and a purchaser in which a previously purchased item is exchanged for another item.

"Full amount of the payment" includes the amount paid for the returned goods, including any ancillary charges or taxes incident to the purchase of the returned goods, and without any deduction for restocking of the merchant's inventory, or for administration of the refund, exchange, or merchandise credit.

"Merchandise credit" means the crediting to the purchaser of the full amount of the payment upon return of the goods and allowing the purchaser to purchase goods from the merchant with the merchandise credit, or applying to the purchaser's credit account with the merchant, in the amount of the merchandise credit.

"Merchant" means any person engaged in the business of offering goods for sale to purchasers at retail.

"Proof of purchase" means a sales slip, receipt, credit card slip, or any other documentation that substantiates the sale of the goods from the merchant and the amount of payment.

"Purchaser" means a natural person who is returning goods that were purchased or received primarily for personal, family, or household purposes.

"Refund" means the return to the purchaser of the full amount of the payment upon return of the goods, in accordance with this section.

"Repacking and transportation charges" means the charges for repacking, pick up, and transportation of goods previously delivered, unpacked, and set up by the merchant at the direction of the purchaser.

"Return" or "return of goods" means the acceptance by the merchant of goods from a purchaser, whether for refund, merchandise credit, or exchange, and includes the cancellation of a custom or special order before the merchant is obligated to make payment on the order and the cancellation of a layaway.

(b)  Except as provided in this section, all merchants shall accept the return of goods for refund, merchandise credit, or exchange, giving purchasers rights that are no less than those provided in this section.  The merchant may:

(1)  Choose one of the following policies by posting a conspicuous sign notifying purchasers of any one of the following limitations:

(A)  Refunds only;

(B)  Refunds or merchandise credit only;

(C)  Exchanges or merchandise credit only; or

(D)  No refunds, merchandise credits, or exchanges; and

(2)  Place specific limitations on the policy adopted by posting a conspicuous sign notifying the purchasers of any limitations allowed by subsections (c), (d), (e), and (f).

(c)  Any merchant who does not accept the return of goods shall post conspicuous signs bearing the words "All sales final", or "No returns for refunds, merchandise credits, or exchanges", or words or phrases of similar import, to inform customers that no return of goods shall be accepted.

(d)  Any merchant who limits the period during which goods may be returned to less than sixty days after the date of purchase or delivery shall post conspicuous signs informing purchasers of the limitation of the period during which the return of goods shall be accepted.

(e)  Any merchant who excludes a certain category or type of goods from its return policy shall post one or more conspicuous signs identifying that type of goods.

(f)  Any merchant who excludes custom or specially ordered goods from its return policy shall post conspicuous signs, or otherwise notify the purchaser, with the purchaser's written acknowledgment, of the return policy.  For custom or specially ordered goods, the policy may allow the merchant to accept the return of the goods and to charge the purchaser for the cost of shipping if the charge is disclosed prior to the purchase.

(g)  Any person engaged in the business of offering goods for sale at retail who fails to post a conspicuous sign as required by this section shall accept the return of goods from purchasers and make refunds in accordance with subsection (h).

(h)  All merchants, except as provided in subsection (c), shall handle returns for refunds in the following manner:

(1)  If payment was made in cash, the refund shall be made in cash at the time of the return of goods, except that if the amount to be returned exceeds $25, cash refunds may be made by check issued within ten days of the date of the return;

(2)  If payment was made by check, the refund shall be made in cash upon acceptance of the returned goods by the merchant, or by check issued within ten days of the acceptance of the returned goods by the merchant, except that if the purchaser's check has not cleared the bank on which it was drawn, the refund may be delayed for no more than ten days after the date the purchaser's check has cleared; provided that the merchant shall have complied with this provision if the check is mailed to the purchaser at the address provided by the purchaser within the ten-day period;

(3)  If payment was made by credit card, the refund shall be made by credit to the purchaser's credit card account; provided that the merchant shall initiate the submittal of the charge card credit memo or other appropriate documentation to the merchant's financial institution within five banking business days after the return of goods or, at the merchant's option, the refund may be made in cash at the time of the return of the goods or by check issued and mailed within ten days of the acceptance of the returned goods; or

(4)  If payment was made by charging a credit account administered by the merchant, the refund shall be made by credit to the purchaser's credit account initiated at the time of the return of the goods.

(i)  All merchants, except as provided in subsection (c), shall handle returns for merchandise credit in the following manner:

(1)  If the purchaser does not select goods in exchange for the returned goods within thirty days of the return, the merchant shall make a full refund to the purchaser in cash or in accordance with subsection (h).  The merchant shall not be required to return cash in exchange for a merchandise credit issued pursuant to this paragraph if the merchant posts a conspicuous sign to notify purchasers that the merchandise credit cannot be turned into cash;

(2)  The merchandise credit shall be valid for a minimum of two years; and

(3)  Before exchanging the merchandise credit for cash or, in the case of a purchaser selecting goods in exchange costing less than the amount of the merchandise credit, refunding the difference in cash, the merchant may require proof of purchase and require the surrender of the credit memo.

(j)  All merchants, except as provided in subsection (c), shall handle returns for exchanges in the following manner:

(1)  If the exchange involves an exchange for only size or color, the exchange shall be made without regard to the full amount of payment; provided that the merchant may make an appropriate adjustment if the differing size or color normally sells at a different price; and

(2)  If the exchange does not involve an exchange for only size or color, then if the full amount of the payment for the goods received in exchange is less than the full amount of the payment for the returned goods, the merchant shall issue a refund or merchandise credit in the amount of the difference.

(k)  In determining the full amount of the payment for returns for reasons other than damaged or defective goods, a deduction for repacking and transportation charges may be made from the full amount of the payment, if the deduction is disclosed to the purchaser prior to the purchase.

(l)  Any return policies adopted by the merchant pursuant to this section that limits the purchaser's ability to obtain a refund shall not apply if the goods were damaged or defective prior to the time of sale, unless the merchant was aware of the damage or defect and notified the purchaser of the damage or defect in writing prior to the time of sale.

(m)  A merchant is not required to accept a return if:

(1)  There is no proof of purchase, by sales slips, receipts, or other evidence of purchase of the goods returned;

(2)  The purchaser has retained the goods in excess of sixty days after the purchase;

(3)  The goods have been used or damaged after sale, or altered by the purchaser at the time of or after the sale; or

(4)  The goods are of a type which are unsuitable for resale, pursuant to any applicable law.

(n)  The following constitute unfair methods of competition and unfair or deceptive acts or practices in the conduct of any trade or commerce under section 480-2:

(1)  Any violation of this section; and

(2)  Any act or policy that causes a compromise of the purchaser's rights and protections established by this section. [L 1997, c 79, §1; am L 2008, c 19, §14]



§481B-6 - Sale of solar energy devices; disclosure requirements.

§481B-6  Sale of solar energy devices; disclosure requirements.  (a)  No person shall advertise, offer to sell, or sell a solar energy device unless the person clearly discloses separately the following information concerning the sale price of the solar energy device to the consumer:

(1)  The cost of the solar energy device and accessories related to the operation of the solar energy device and for their installation; and

(2)  The cost of items unrelated to the operation of the solar energy device, including but not limited to, "free gifts", offers to pay electric bills, rebates, and other incentives designed to promote the sale of the solar device.

(b)  As used in this section, "solar energy device" means any new identifiable facility, equipment, apparatus, or the like which makes use of solar energy for heating, cooling, or reducing the use of other types of energy dependent upon fossil fuel for its generation. [L 1980, c 177, §1; am L 1996, c 59, §5; am L 2008, c 19, §15]



§481B-7 - Sale of computers; disclosure requirements.

§481B-7  Sale of computers; disclosure requirements.  No person shall advertise, offer to sell, or sell a computer, if the person has removed or replaced or had removed or replaced any computer part or component from the computer as received from the manufacturer, unless the person conspicuously discloses in type of no less than eight point size, all parts removed or replaced in writing to the consumer.

As used in this section "computer" has the same meaning as defined in section 708-890. [L 1987, c 74, §1]



§481B-11 - Sensitivity-awareness group seminars.

§481B-11  Sensitivity-awareness group seminars.  Any person who deposits any money to attend a sensitivity-awareness group seminar and before the first day of the seminar, requests to cancel his or her right to attend and requests a refund of moneys deposited or paid, shall be refunded in full less identifiable nonrecoverable costs not to exceed the lesser of $50 or twenty per cent of the price of the course, by the sensitivity-awareness group.  Any person who while attending or after completing a sensitivity-awareness seminar, deposits any money to attend subsequent seminars of a sensitivity-awareness group and within five days of making the deposit or before the first day of the subsequent seminar, whichever occurs later, requests to cancel his or her right to attend and requests a refund of moneys deposited or paid, shall be refunded in full less identifiable nonrecoverable costs not to exceed the lesser of $50 or twenty per cent of the price of the course, by the sensitivity-awareness group.  Any offering of a sensitivity-awareness group seminar by a representative of the sensitivity-awareness group sponsoring the sensitivity-awareness group seminar shall disclose to the offeree these rights of refund.

For purposes of this section, "sensitivity-awareness groups" includes any individual, associated group of persons, or organizations which advertise or assert that attendance by persons at seminars, meetings, training sessions, therapy sessions, or the like sponsored by the individual, group, or organization, will help the persons attending have greater self-awareness or awareness of others, greater self-understanding or understanding of others, or greater capacity for life adjustment or success in life; provided that psychological or psychotherapeutic techniques are used as part of the individual's, group's, or organization's methodology at the seminars, meetings, training sessions, therapy sessions, or the like.  The term "sensitivity-awareness groups" does not include licensed psychologists, or psychologists with a temporary permit, in accordance with chapter 465, or a psychiatrist licensed in accordance with chapter 453, who teach, direct, administer, conduct, preside over, or are similarly involved in seminars, meetings, training sessions, therapy sessions, or the like.

"Sensitivity-awareness group seminars" means any seminar, meeting, training session, therapy session, or the like sponsored by a sensitivity-awareness group for which monetary compensation is required from persons to attend. [L 1982, c 150, §2; am L 1985, c 115, §17; am L 1996, c 59, §6; am L 2008, c 19, §16]



§481B-12 - Credit repair organizations.

[§481B-12]  Credit repair organizations.  (a)  No person shall:

(1)  Solicit or induce a consumer to pay money or other valuable consideration based on false representations that the person can erase, correct, repair, alter, or otherwise modify an accurately reported consumer credit history;

(2)  Solicit or induce a consumer to pay money or other valuable consideration for the referral of a consumer to a credit granting entity, if that person knows or has reason to know that the consumer will be granted credit, if at all, by the entity on substantially the same terms as those available to the general public;

(3)  Make or counsel or advise a consumer to make any statement which is untrue or misleading or that the person should know by the exercise of reasonable care to be untrue or misleading, to a credit reporting agency or to any credit granting entity with respect to that customer's creditworthiness, credit standing, or credit capacity; or

(4)  Provide advice or assistance with regard to any of the foregoing activities.

(b)  For the purposes of this section, "consumer" means a natural person acting in his or her own personal capacity.

(c)  Any violation of this section shall constitute an unfair or deceptive act or practice in the conduct of trade or commerce under section 480-2. [L 1989, c 152, §1]



§481B-13 - Gift certificates.

§481B-13  Gift certificates.  (a)  Any restaurant or person engaged in the business of offering services or goods for sale at retail may allow customers to purchase gift certificates; provided that the certificate issuer shall honor the certificate for a period of at least two years from the date of issuance.  A certificate issuer shall not charge a service fee, including but not limited to a service fee for dormancy or inactivity.

(b)  The date of issuance and the expiration date shall be clearly identified on the face of the gift certificate, or, if an electronic card with a banked dollar value, clearly printed upon a sales receipt transferred to the purchaser of the electronic card upon the completed transaction.  The expiration date shall be not less than two years after the date of issuance.  If the gift certificate does not have an expiration date, it shall be valid in perpetuity.

(c)  Gift certificates that are issued as part of an awards, loyalty, or promotional program, or to a not-for-profit charity organization, where no money or anything of value is given to the issuer by the consumer in exchange for the gift certificate, are exempt from this section; provided that the expiration date, if any, appears on the gift certificate or accompanying printed receipt.

(d)  Any violation of this section shall constitute an unfair or deceptive act or practice in the conduct of trade or commerce within the meaning of section 480-2.

(e)  As used in this section, unless the context requires otherwise:

"Certificate issuer" or "issuer" means a restaurant or a person engaged in the business of offering services or goods for sale at retail who sells gift certificates to customers.

"Gift certificate" or "certificate" includes any electronic card with a banked dollar value where the issuer has received payment for the full banked dollar value for the future purchase or delivery of goods or services, any certificate where the issuer has received payment for the full face value of the certificate for future purchases or delivery of goods or services, and any other medium that evidences the giving of consideration in exchange for the right to redeem the certificate, electronic card, or other medium for goods, food, or services of at least an equal value. [L 1992, c 83, §1; am L 1996, c 11, §1; am L 2004, c 136, §1; am L 2008, c 19, §17]



§481B-14 - Hotel or restaurant service charge; disposition.

[§481B-14  Hotel or restaurant service charge; disposition.]  Any hotel or restaurant that applies a service charge for the sale of food or beverage services shall distribute the service charge directly to its employees as tip income or clearly disclose to the purchaser of the services that the service charge is being used to pay for costs or expenses other than wages and tips of employees. [L 2000, c 16, §2]



§481B-15 - Ticket brokers; fees; cancellation.

[§481B-15]  Ticket brokers; fees; cancellation.  (a)  No ticket broker shall charge a fee for the use of a credit card to purchase tickets without first disclosing that a fee will be charged.

(b)  A ticket broker shall refund any and all service fees charged for the purchase of a ticket when the public exhibition, game, contest, or performance for which the ticket was purchased is canceled.

(c)  For the purposes of this section, "ticket broker" means any person engaged in the business of selling tickets of admission or any other evidence of right of entry to a theater, place of amusement or entertainment, or other place where public exhibitions, games, contests, or performances are held, at a price greater than the price printed on the ticket. [L 2007, c 185, §1]



§481B-21 - Definitions.

[PART II.]  CYBERSQUATTING

[§481B-21]  Definitions.  As used in this part, unless the context otherwise requires:

"Claimant" means the person alleging a violation of this part.

"Domain name" means any alphanumeric designation that is registered with or assigned by any domain name registrar, domain name registry, or other domain name registration authority as part of an electronic address on the Internet.

"Mark" includes "trademarks", "trade names", and "service marks" as defined in [section] 481A-2.

"Person" means an individual, corporation, government, governmental subdivision or agency, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, unincorporated association, two or more of any of the foregoing having a joint or common interest, or any other legal or commercial entity.

"Traffics in" refers to transactions that include, but are not limited to, sales, purchases, loans, pledges, licenses, exchanges of currency, or any other transfer for consideration or receipt in exchange for consideration. [L 2001, c 281, pt of §1]



§481B-22 - Cybersquatting and cyber piracy prohibited.

[§481B-22]  Cybersquatting and cyber piracy prohibited.  (a)  A person shall be liable in a civil action by the owner of any distinctive mark registered and used in Hawaii, without regard to the goods or services of the parties, if that person in bad faith: registers, traffics in, or uses a domain name that is identical or confusingly similar to that mark.

(b)  Any person who in bad faith registers a domain name that consists of the name of another living person, or a name substantially and confusingly similar thereto, without that person's consent, shall be liable in a civil action by the person.

(c)  A person shall be liable for using a domain name under [subsection (a)] only if that person is the domain name registrant or the registrant's authorized licensee. [L 2001, c 281, pt of §1]



§481B-23 - Determining bad faith intent.

[§481B-23]  Determining bad faith intent.  (a)  In any action brought pursuant to this part, it shall be the claimant’s burden to prove by a preponderance of the evidence the person’s bad faith intent.  In determining whether there is bad faith intent pursuant to section 481B-22, a court may consider factors, including, but not limited to, the following:

(1)  The trademark or other intellectual property rights of the person, if any, in the domain name;

(2)  The person’s prior use, if any, of the domain name in connection with the bona fide offering of any goods or services;

(3)  The person’s bona fide noncommercial or fair use of the mark in a site accessible under the domain name;

(4)  The person’s intent to divert users from the mark owner’s online location to a site accessible under the domain name that could harm the goodwill represented by the mark, either for commercial gain or to tarnish or disparage the mark, by creating a likelihood of confusion as to the source, sponsorship, affiliation, or endorsement of the site;

(5)  The extent to which the domain name consists of the legal name of the person or a name that is otherwise commonly used to identify the person;

(6)  The person’s offer to transfer, sell, or otherwise assign the domain name for financial gain without having used or having an intent to use, the domain name in the bona fide offering of any goods or services or the person’s prior conduct indicating a pattern of such conduct;

(7)  The person’s provision of material and misleading false contact information when applying for the registration of the domain name, the person’s intentional failure to maintain accurate contact information, or the person’s prior conduct indicating a pattern of such conduct;

(8)  The person’s registration or acquisition of multiple domain names that the person knew were identical or confusingly similar to marks of others that were distinctive at the time of registration of the domain names, without regard to the goods or services of the parties;

(9)  The person’s registration or acquisition of multiple domain names that the person knew were identical or confusingly similar to the name of another living person, without the person’s consent; and

(10)  The person sought or obtained consent from the rightful owner to register, traffic in, or use the domain name.

(b)  Bad faith intent described in subsection (a) shall not be found in any case in which the court determines that the person alleged to be in violation of this part believed and had reasonable grounds to believe that the use of the domain name was a fair use or otherwise lawful. [L 2001, c 281, pt of §1]



§481B-24 - Exceptions.

[§481B-24]  Exceptions.  (a)  A person who in good faith registers a domain name consisting of the name of another living person, or a name substantially and confusingly similar thereto, shall not be liable under section 481B-22 if the name is used in, affiliated with, or related to a work of authorship protected under Title 17, United States Code, including a work made for hire as defined in section 101 of Title 17, United States Code, and if the person registering the domain name is the copyright owner or licensee of the work, the person intends to sell the domain name in conjunction with the lawful exploitation of the work, and the registration is not prohibited by a contract between the registrant and the named person.  The exception under this subsection shall apply only to a civil action brought under this part and shall in no manner limit the protections afforded under the Trademark Act of 1946 (15 U.S.C. 1051 et seq.) or other federal or state law.

(b)  The domain name registrar or registry or other domain name authority shall not be liable for damages or other remedies under section 481B-25 for the registration or maintenance of a domain name for another, regardless of whether the domain name is finally determined to infringe the mark. [L 2001, c 281, pt of §1]



§481B-25 - Damages and remedies.

[§481B-25]  Damages and remedies.  (a)  Any persons whose rights under section 481B-22 have been violated may bring a civil action against the person responsible for the violation.

(b)  In any civil action brought under this part, if the court finds a violation of section 481B-22, the court may award:

(1)  Injunctive relief, including the forfeiture or cancellation of the domain name or the transfer of the domain name to the owner of the mark;

(2)  Equitable relief;

(3)  Compensatory damages;

(4)  Punitive damages;

(5)  Costs of the action; and

(6)  Reasonable attorney’s fees.

(c)  A claimant who files suit under this part, prior to the commencement of trial, may elect to recover, instead of compensatory and punitive damages, an award of statutory damages in an amount of not less than $1,000 or threefold damages by the claimant sustained, whichever sum is the greater, and reasonable attorney’s fees together with the costs of the suit. [L 2001, c 281, pt of §1]






CHAPTER 481C - DOOR-TO-DOOR SALE

§481C-1 - Definitions.

§481C-1  Definitions.  In this chapter, unless the context or subject matter otherwise requires:

"Business day" means any calendar day, except Saturday, Sunday, or any state or federal holiday.

"Cash sale price" means the cash sale price stated in a contract for which the seller would sell to the buyer, and the buyer would buy from the seller, the goods which are the subject matter of the contract if the sale were a sale for cash instead of by payments made in installments over a period of time.  The cash sale price may include taxes, registration, license, and other fees and charges for accessories and their installation and for delivering, servicing, repairing, or improving the goods.

"Contract" means any agreement, including a conditional sales contract or any other form of instrument, evidencing an obligation to pay the purchase price, or moneys advanced in payment of the purchase price of goods, by payment thereof in one payment, or more than one payment made in installments over a period of time, whether or not the contract contains a title retention provision.

"Door-to-door sale":

(1)  Means:

(A)  A sale of goods or services solicited in person and signed by the buyer at a place other than the seller's business address shown on the contract;

(B)  A sale of goods or services solicited in person or by mail or telephone; or

(C)  A public or private notice or advertisement if the solicitation includes an offer of a gift, prize, premiums, stamps, coupons, tickets, or other redeemable devices as an inducement for the person solicited or a member of the person's immediate family to go to the seller's place of business, whether the buyer signs at the seller's place of business or elsewhere; and

(2)  Does not include a transaction:

(A)  Made pursuant to prior negotiations in the course of a visit by the buyer to a retail business establishment having a fixed permanent location where the goods are exhibited or the services are offered for sale on a continuing basis;

(B)  In which the buyer has initiated the contact and the goods or services are needed to meet a bona fide immediate personal emergency of the buyer, and the buyer furnishes the seller with a separate dated and signed personal statement in the buyer's handwriting describing the situation requiring immediate remedy and expressly acknowledging and waiving the right to cancel the sale within three business days;

(C)  Conducted and consummated entirely by mail or telephone and without any other contact between the buyer and the seller or its representative prior to delivery of the goods or performance of the services; or

(D)  In which the buyer has initiated the contact and specifically requested the seller to visit the buyer's home for the purpose of repairing or performing maintenance upon the buyer's personal property.  If in the course of such a visit, the seller sells the buyer the right to receive additional services or goods other than replacement parts necessarily used in performing the maintenance or in making the repairs, the sale of those additional goods or services would not fall within this exclusion.

"Goods" means all chattels personal, other than money and things in action, except as herein provided, and includes emblements, growing crops, and things which attach to or form a part of land which are agreed to be severed before sale under the contract and things which at the time of sale or subsequently are to be so affixed to real property as to become a part thereof, whether or not severable therefrom.  The term includes merchandise certificates or coupons, issued by a seller, to be used in their face amount in lieu of cash in exchange for goods sold by such a seller.  The term also includes services as herein defined.

"Sale" means any sale with a purchase price of $5 or more, or $25 if the merchandise is capable of being delivered at one time, other than for resale, of goods to a buyer pursuant to a contract.  It does not include a sale to a business establishment.

"Seller" means any person, partnership, corporation, association, or other group, however organized, engaged in the door-to-door sale of goods or services.

"Services" means work, labor, or service of any kind whether purchased primarily for personal, family, or household use, and whether or not furnished in connection with the delivery, installation, servicing, repair, or improvement of goods, and includes repairs, alterations, or improvements upon or in connection with real property. [L 1976, c 32, pt of §5; gen ch 1985; am L 2008, c 19, §18]

Revision Note

Definitions rearranged.

Case Notes

Trial court correctly applied the discretionary language of this section in ruling that plaintiff roofing contractor did not "solicit" homeowner to purchase new roof, so as to bring the transaction under the provisions of this chapter where homeowner approached contractor at a home show and requested a home visit to discuss the suitability and cost of a new roof, contacted the contractor on another occasion and visited the company's warehouse prior to the start of work, and contractor visited home several times to discuss the project with homeowner.  110 H. 248, 131 P.3d 1230.



§481C-2 - Deceptive trade practice.

§481C-2  Deceptive trade practice.  In connection with any door-to-door sale, it constitutes an unfair or deceptive act or practice for the seller to:

(1)  Fail to furnish the buyer with a fully completed receipt or copy of any contract pertaining to such sale at the time of its execution, which is in the same language as that principally used in the oral sales presentation and which shows the date of the transaction and contains the name and address of the seller, and which gives a description of the goods, including make, model, and identification number or marks, if any, and in immediate proximity to the space reserved in the contract for the signature of the buyer or on the front page of the receipt if a contract is not used and in bold face type of a minimum size of ten points, a statement in substantially the following form:

YOU, THE BUYER, MAY CANCEL THIS TRANSACTION AT ANY TIME PRIOR TO MIDNIGHT OF THE THIRD BUSINESS DAY AFTER THE DATE OF THIS TRANSACTION.  SEE THE ATTACHED NOTICE OF CANCELLATION FORM FOR AN EXPLANATION OF THIS RIGHT.

(2)  Fail to furnish each buyer, at the time the buyer signs the door-to-door sales contract or otherwise agrees to buy goods or services from the seller, a completed form in duplicate, captioned "NOTICE OF CANCELLATION", which shall be attached to the contract or receipt and easily detachable, and which shall contain in ten-point bold face type the following information and statements in the same language as that used in the contract:

NOTICE OF CANCELLATION

(Enter date of transaction)

(Date)

YOU MAY CANCEL THIS TRANSACTION, WITHOUT ANY PENALTY OR OBLIGATION, WITHIN THREE BUSINESS DAYS FROM THE ABOVE DATE.

IF YOU CANCEL, ANY PROPERTY TRADED IN, ANY PAYMENT MADE BY YOU UNDER THE CONTRACT OR SALE, AND ANY NEGOTIABLE INSTRUMENT EXECUTED BY YOU WILL BE RETURNED WITHIN TEN BUSINESS DAYS FOLLOWING RECEIPT BY THE SELLER OF YOUR CANCELLATION NOTICE, AND ANY SECURITY INTEREST ARISING OUT OF THE TRANSACTION WILL BE CANCELLED.

IF YOU CANCEL YOU MUST MAKE AVAILABLE TO THE SELLER AT YOUR RESIDENCE, IN SUBSTANTIALLY AS GOOD CONDITION AS WHEN RECEIVED ANY GOODS DELIVERED TO YOU UNDER THIS CONTRACT OR SALE; OR YOU MAY, IF YOU WISH, COMPLY WITH THE INSTRUCTIONS OF THE SELLER REGARDING THE RETURN SHIPMENT OF THE GOODS AT THE SELLER'S EXPENSE AND RISK.

IF YOU DO MAKE THE GOODS AVAILABLE TO THE SELLER AND THE SELLER DOES NOT PICK THEM UP WITHIN TWENTY DAYS OF THE DATE OF YOUR NOTICE OF CANCELLATION, YOU MAY RETAIN OR DISPOSE OF THE GOODS WITHOUT ANY FURTHER OBLIGATION.  IF YOU FAIL TO MAKE THE GOODS AVAILABLE TO THE SELLER, OR IF YOU AGREE TO RETURN THE GOODS TO THE SELLER AND FAIL TO DO SO, THEN YOU REMAIN LIABLE FOR PERFORMANCE OF ALL OBLIGATIONS UNDER THE CONTRACT.

TO CANCEL THIS TRANSACTION, MAIL OR DELIVER A SIGNED AND DATED COPY OF THIS CANCELLATION NOTICE OR ANY OTHER WRITTEN NOTICE, OR SEND A TELEGRAM TO          (Name of seller)         , AT         (Address of seller's place of business)         NOT LATER THAN MIDNIGHT OF                     .

(Date)

I HEREBY CANCEL THIS TRANSACTION.

__________________

(Date)

______________________________________

(Buyer's signature)

(3)  Fail, before furnishing copies of the "Notice of Cancellation" to the buyer, to complete both copies by entering the name of the seller, the address of the seller's place of business, the date of the transaction, and the date, not earlier than the third business day following the date of the transaction, by which the buyer may give notice of cancellation.

(4)  Include in any door-to-door contract or receipt any confession of judgment or any waiver of any of the rights to which the buyer is entitled under this chapter including specifically the buyer's right to cancel the sale in accordance with the provisions of this chapter.

(5)  Fail to inform each buyer orally, at the time the buyer signs the contract or purchases the goods or services, of the buyer's right to cancel.

(6)  Misrepresent in any manner the buyer's right to cancel.

(7)  Fail or refuse to honor any valid notice of cancellation by a buyer and within ten business days after the receipt of such notice, to (A) refund all payments made under the contract or sale; (B) return any goods or property traded in, in substantially as good condition as when received by the seller; (C) cancel and return any negotiable instrument executed by the buyer in connection with the contract or sale and take any action necessary or appropriate to terminate promptly any security interest created in the transaction.

(8)  Negotiate, transfer, sell, or assign any note or other evidence of indebtedness to a finance company or other third party prior to midnight of the fifth business day following the day the contract was signed or the goods or services were purchased.

(9)  Fail, within ten business days of receipt of the buyer's notice of cancellation, to notify the buyer whether the seller intends to repossess or to abandon any shipped or delivered goods.

(10)  Fail, if the seller's services result in the alteration of the property of the buyer, to restore the property to substantially as good condition as it was prior to the time the services were rendered. [L 1976, c 32, pt of §5; gen ch 1985]



§481C-2.5 - Unlicensed contracting.

[§481C-2.5]  Unlicensed contracting.  If the contract referred to in section 481C-1 is for activities subject to chapter 444 and the seller does not possess the license required by that chapter, the cancellation period to be provided in section 481C-2 shall be extended to thirty calendar days. [L 1992, c 269, §1]



§481C-3 - Balloon payments.

§481C-3  Balloon payments.  With respect to any sale of goods purchased primarily for a personal, family or household purpose, which is subject to the provisions of this chapter, if any scheduled payment is more than twice as large as the average of earlier scheduled payments, the buyer has the right to refinance the amount of that payment at the time it is due without penalty.  The terms of the refinancing shall be no less favorable to the buyer than the terms of the original sale.  These provisions do not apply to the extent that the payment schedule is adjusted to the seasonal or irregular income of the buyer. [L 1976, c 32, pt of §5]



§481C-4 - Penalties.

§481C-4  Penalties.  (a)  Any seller who engages in an unfair or deceptive act or practice in violation of this chapter, shall be fined by a sum of not less than $500 nor more than $2,500 for each unfair or deceptive act or practice, which sum shall be collected in a civil suit brought by the office of consumer protection.

(b)  If a seller engages in an unfair or deceptive act in violation of this chapter, the contract referred to in section 481C-1 shall be unenforceable by the seller. [L 1976, c 32, pt of §5]



§481C-5 - Inconsistencies with federal laws.

§481C-5  Inconsistencies with federal laws.  No contract shall be required by this chapter to contain provisions which are directly inconsistent with the federal laws relating to door-to-door sales.  A provision under this chapter is not directly inconsistent with the federal laws relating to door-to-door sales, if it provides greater protection to the consumer. [L 1976, c 32, pt of §5]



§481C-6 - Compliance with credit sale contract law.

§481C-6  Compliance with credit sale contract law.  If the contract referred to in section 481C-1 is a credit sale contract, the seller must also comply with the requirements of chapter 476. [L 1976, c 32, pt of §5; am L 1985, c 68, §16]






CHAPTER 481D - GOING OUT OF BUSINESS SALES

§481D-1 - Definitions.

[§481D-1]  Definitions.  As used in this chapter:

"Going out of business sale" means any sale, whether described by that name or any other name including but not limited to "closing out sale", "lost our lease sale", "forced to vacate sale", and "inventory close out sale", held in a manner as to induce a belief that upon disposal of the stock of goods on hand, the business will cease and be discontinued at the premises where the sale is conducted, and that otherwise complies with all applicable laws and rules relating to sales and conduct of sales.

"Goods" includes all goods, wares, merchandise, and other personal property, excepting choses in action and money.

"Person" includes a person, firm, corporation, partnership, association, or two or more persons having a joint or common interest.

"Removal sale" means any sale held in such a manner as to induce a belief that upon disposal of the stock of goods on hand, the business will cease and be discontinued at the premises where the sale is conducted, and thereafter will be moved to occupy another location. [L 1994, c 98, pt of §1; am L 1996, c 271, §3]



§481D-2 - Insurance, salvage, removal, going out of business, creditor's, and other special sales; sale of damaged goods; notice required; exceptions.

[§481D-2]  Insurance, salvage, removal, going out of business, creditor's, and other special sales; sale of damaged goods; notice required; exceptions.  No person shall directly or indirectly advertise or cause to be advertised, represent or cause to be represented, or hold out to the public in any manner that any sale of goods is an insurance, salvage, removal, going out of business, insolvent's, assignee's, or creditor's sale of goods, or that it is a sale of goods which have been damaged by fire, smoke, water, or otherwise, without first posting a notice as provided in this chapter, if that person:

(1)  Has inventory which includes one hundred or more items, each costing $100 or more; or

(2)  Has placed advertising having a list or fair market value of $10,000 or more.

This section shall not apply to any sales made under the direction of any court or trustee in bankruptcy, or to any person acting under the direction and supervision of state or federal courts in the course of their official duties.  This section shall not apply to any sales by a person regularly engaged in insurance or salvage of goods, or sale of goods which have been damaged by fire, smoke, water, or otherwise, who acquired the goods for the account of others as a result of fire or other casualty. [L 1994, c 98, pt of §1; am L 1996, c 271, §§2(2), 3]



§481D-3 - Posting of notice.

§481D-3  Posting of notice.  (a)  A person required to post notice under this chapter shall post a notice which shall be not less than twenty-two inches by thirty-three inches in size and posted in a conspicuous place that is visible and readable outside the place of business where the sale is to be held.  The notice shall be signed under penalty of perjury.  Where the person is a corporation, the notice shall be signed by two officers.  Where the person is a partnership, the notice shall be signed by two partners.  The notice shall include the following:

(1)  The name and address of the owner of the goods being sold.  If the owner is a partnership, corporation, firm, or association, the notice shall contain the full name and position of the individual filing the notice;

(2)  The type of sale and manner in which the sale is to be conducted and the address where the sale is to be conducted;

(3)  The dates and times during which the sale is to be conducted;

(4)  The name and street address of the person in charge of and responsible for the conduct of the sale;

(5)  An explanation regarding the condition or necessity for the sale, including a statement of the descriptive name of the sale and the reasons why the name is truthfully descriptive of the sale.  The notice shall contain a statement that the business will be discontinued at the premises where the sale is to be conducted upon termination of the sale.  If the sale is with respect to a removal sale, it shall contain a statement that the business will be discontinued at the premises where the sale is to be conducted upon termination of the sale, in addition to the location of the premises to which the business is to be moved.  If the sale is with respect to the sale of goods damaged by fire, smoke, water, or otherwise, the notice shall contain a statement as to the time, location, and cause of the damage;

(6)  The notice shall state that an inventory report form, containing a detailed list and inventory of each item of inventory costing over $100 to be sold, itemizing the goods to be sold, and containing sufficient information concerning each item, including make and brand name, shall be available for inspection on the store premises on request.  The inventory report form shall list separately goods that were purchased during the sixty-day period immediately prior to the date of posting the notice showing the cost price of each item to the owner of the inventory together with the name and address of the seller of the item to the owner of the inventory, the date of purchase, the date of delivery to the owner of the inventory, and the total value of the inventory at cost;

(7)  A statement that no goods will be added to the inventory after posting the notice or during the sale, and that the inventory contains no goods received on consignment; and

(8)  A statement disclosing the date from which the person has maintained a place of business within the State prior to the posting of the notice.

(b)  This section shall not apply to any person who acquired a right, title, or interest in the goods:

(1)  As an heir, devisee, legatee, or surviving joint tenant;

(2)  As an executor, administrator, trustee, guardian, or conservator; or

(3)  Pursuant to an order or process of a court of competent jurisdiction. [L 1994, c 98, pt of §1; am L 1996, c 271, §3; am L 2008, c 19, §19]



§481D-4 - Time limit.

[§481D-4]  Time limit.  No person shall advertise merchandise for sale as a going out of business sale for a period in excess of sixty days nor advertise more than one going out of business sale in three hundred sixty days.  The three hundred sixty-day period shall commence on the first day of the sale. [L 1996, c 271, §2(1)]



§481D-5 - Violations.

§481D-5  Violations.  Any person who violates or attempts to violate any provision of this chapter shall be deemed to have engaged in an unfair or deceptive act or practice in the conduct of trade or commerce within the meaning of section 480-2. [L 1994, c 98, pt of §1; am and ren L 1996, c 271, §§2(3), 3; am L 2008, c 19, §20]






CHAPTER 481E - UNIFORM ATHLETE AGENTS ACT

§481E-1 - Definitions.

[§481E-1]  Definitions.  As used in this chapter, unless the content otherwise requires:

"Agency contract" means an agreement in which a student-athlete authorizes a person to negotiate or solicit on behalf of the student-athlete a professional-sports-services contract or an endorsement contract.

"Athlete agent" means an individual who enters into an agency contract with a student-athlete or, directly or indirectly, recruits or solicits a student-athlete to enter into an agency contract.  The term includes an individual who represents to the public that the individual is an athlete agent.  The term does not include a spouse, parent, sibling, grandparent, or guardian of the student-athlete or an individual acting solely on behalf of a professional sports team or professional sports organization.

"Athletic director" means an individual responsible for administering the overall athletic program of an educational institution or, if an educational institution has separately administered athletic programs for male students and female students, the athletic program for males or the athletic program for females, as appropriate.

"Contact" means a communication, direct or indirect, between an athlete agent and a student-athlete, to recruit or solicit the student-athlete to enter into an agency contract.

"Director" means the director of commerce and consumer affairs.

"Endorsement contract" means an agreement under which a student-athlete is employed or receives consideration to use, on behalf of the other party, any value that the student-athlete may have because of publicity, reputation, following, or fame obtained because of athletic ability or performance.

"Intercollegiate sport" means a sport played at the collegiate level for which eligibility requirements for participation by a student-athlete are established by a national association for the promotion or regulation of collegiate athletics.

"Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity.

"Professional-sports-services contract" means an agreement under which an individual is employed, or agrees to render services, as a player on a professional sports team, with a professional sports organization, or as a professional athlete.

"Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

"Registration" means registration as an athlete agent pursuant to this chapter.

"State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

"Student-athlete" means an individual who engages in, is eligible to engage in, or may be eligible in the future to engage in, any intercollegiate sport.  If an individual is permanently ineligible to participate in a particular intercollegiate sport, the individual is not a student-athlete for purposes of that sport. [L 2007, c 248, pt of §2]



§481E-2 - Service of process; subpoenas.

[§481E-2]  Service of process; subpoenas.  (a)  By acting as an athlete agent in this State, a nonresident individual appoints the director as the individual's agent for service of process in any civil action in this State related to the individual's acting as an athlete agent in this State.

(b)  The director may issue subpoenas for any material that is relevant to the administration of this chapter. [L 2007, c 248, pt of §2]



§481E-3 - Athlete agents: registration required; void contracts.

[§481E-3]  Athlete agents:  registration required; void contracts.  (a)  Except as otherwise provided in subsection (b), an individual may not act as an athlete agent in this State without holding a certificate of registration under section 481E‑5 or 481E‑7.

(b)  Before being issued a certificate of registration, an individual may act as an athlete agent in this State for all purposes except signing an agency contract, if:

(1)  A student-athlete or another person acting on behalf of the student-athlete initiates communication with the individual; and

(2)  Within seven days after an initial act as an athlete agent, the individual submits an application for registration as an athlete agent in this State.

(c)  An agency contract resulting from conduct in violation of this section is void, and the athlete agent shall return any consideration received under the contract. [L 2007, c 248, pt of §2]



§481E-4 - Registration as athlete agent; form; requirements.

[§481E-4]  Registration as athlete agent; form; requirements.  (a)  An applicant for registration shall submit an application for registration to the director in a form prescribed by the director.  An application filed under this section is a government record.  The application shall be in the name of an individual and, except as otherwise provided in subsection (b), signed or otherwise authenticated by the applicant under penalty of perjury or of unsworn falsification to authorities, as applicable, and shall state or contain:

(1)  The name of the applicant and the address of the applicant's principal place of business;

(2)  The name of the applicant's business or employer, if applicable;

(3)  Any business or occupation engaged in by the applicant for the five years next preceding the date of submission of the application;

(4)  A description of the applicant's:

(A)  Formal training as an athlete agent;

(B)  Practical experience as an athlete agent; and

(C)  Educational background relating to the applicant's activities as an athlete agent;

(5)  The names and addresses of three individuals not related to the applicant who are willing to serve as references;

(6)  The name, sport, and last known team for each individual for whom the applicant acted as an athlete agent during the five years next preceding the date of submission of the application;

(7)  The names and addresses of all persons who are:

(A)  With respect to the athlete agent's business if it is not a corporation, the partners, members, officers, managers, associates, or profit-sharers of the business; and

(B)  With respect to a corporation employing the athlete agent, the officers, directors, and any shareholder of the corporation having an interest of five per cent or greater;

(8)  Whether the applicant or any person named pursuant to paragraph (7) has been convicted of a crime that, if committed in this State, would be a crime involving moral turpitude or a felony, and identify the crime;

(9)  Whether there has been any administrative or judicial determination that the applicant or any person named pursuant to paragraph (7) has made a false, misleading, deceptive, or fraudulent representation;

(10)  Any instance in which the conduct of the applicant or any person named pursuant to paragraph (7) resulted in the imposition on a student-athlete or educational institution of a sanction, suspension, or declaration of ineligibility to participate in an interscholastic or intercollegiate athletic event;

(11)  Any sanction, suspension, or disciplinary action taken against the applicant or any person named pursuant to paragraph (7) arising out of occupational or professional conduct; and

(12)  Whether there has been any denial of an application for, suspension or revocation of, or refusal to renew, the registration or licensure of the applicant or any person named pursuant to paragraph (7) as an athlete agent in any state.

(b)  An individual who has submitted an application for, and holds a certificate of, registration or licensure as an athlete agent in another state, may submit a copy of the application and certificate in lieu of submitting an application in the form prescribed pursuant to subsection (a).  The director shall accept the application and the certificate from the other state as an application for registration in this State if the application to the other state:

(1)  Was submitted in the other state within the six months next preceding the submission of the application in this State and the applicant certifies that the information contained in the application is current;

(2)  Contains information substantially similar to or more comprehensive than that required in an application submitted in this State; and

(3)  Was signed by the applicant under penalty of perjury or of a related offense in the other state. [L 2007, c 248, pt of §2]



§481E-5 - Certificate of registration; issuance or denial; renewal.

[§481E-5]  Certificate of registration; issuance or denial; renewal.  (a)  Except as otherwise provided in subsection (b), the director shall issue a certificate of registration to an individual who complies with section 481E‑4(a) or whose application has been accepted under section 481E‑4(b).

(b)  The director may refuse to issue a certificate of registration if the director determines that the applicant has engaged in conduct that has a significantly adverse effect on the applicant's fitness to act as an athlete agent.  In making the determination, the director may consider whether the applicant has:

(1)  Been convicted of a crime that, if committed in this State, would be a crime involving moral turpitude or a felony;

(2)  Made a materially false, misleading, deceptive, or fraudulent representation in the application or as an athlete agent;

(3)  Engaged in conduct that would disqualify the applicant from serving in a fiduciary capacity;

(4)  Engaged in conduct prohibited by section 481E‑13;

(5)  Had a registration or licensure as an athlete agent suspended, revoked, or denied or been refused renewal of registration or licensure as an athlete agent in any state;

(6)  Engaged in conduct the consequence of which was that a sanction, suspension, or declaration of ineligibility to participate in an interscholastic or intercollegiate athletic event was imposed on a student-athlete or educational institution; or

(7)  Engaged in conduct that significantly adversely reflects on the applicant's credibility, honesty, or integrity.

(c)  In making a determination under subsection (b), the director shall consider:

(1)  How recently the conduct occurred;

(2)  The nature of the conduct and the context in which it occurred; and

(3)  Any other relevant conduct of the applicant.

(d)  An athlete agent may apply to renew a registration by submitting an application for renewal in a form prescribed by the director.  An application filed under this section is a government record.  The application for renewal shall be signed by the applicant under penalty of perjury or of unsworn falsification to authorities, as applicable, and shall contain current information on all matters required in an original registration.

(e)  An individual who has submitted an application for renewal of registration or licensure in another state, in lieu of submitting an application for renewal in the form prescribed pursuant to subsection (d), may file a copy of the application for renewal and a valid certificate of registration or licensure from the other state.  The director shall accept the application for renewal from the other state as an application for renewal in this State if the application to the other state:

(1)  Was submitted in the other state within the six months next preceding the filing in this State and the applicant certifies the information contained in the application for renewal is current;

(2)  Contains information substantially similar to or more comprehensive than that required in an application for renewal submitted in this State; and

(3)  Was signed by the applicant under penalty of perjury or of a related offense in the other state.

(f)  A certificate of registration or a renewal of a registration is valid for two years. [L 2007, c 248, pt of §2]



§481E-6 - Suspension, revocation, or refusal to renew registration.

[§481E-6]  Suspension, revocation, or refusal to renew registration.  (a)  The director may suspend, revoke, or refuse to renew a registration for conduct that would have justified denial of registration under section 481E-5(b).

(b)  The director may deny, suspend, revoke, or refuse to renew a certificate of registration or licensure only after proper notice and an opportunity for a hearing pursuant to chapter 91. [L 2007, c 248, pt of §2]



§481E-7 - Temporary registration.

[§481E-7]  Temporary registration.  The director may issue a temporary certificate of registration while an application for registration or renewal of registration is pending. [L 2007, c 248, pt of §2]



§481E-8 - Fees and expenses.

[§481E-8]  Fees and expenses.  No applicant or registrant shall be issued a certificate of registration unless the appropriate fees have been paid.  Unless otherwise provided by law, the director shall establish the amount of all fees and expenses by rules adopted pursuant to chapter 91, and the fees shall be deposited with the director to the credit of the compliance resolution fund established pursuant to section 26-9(o). [L 2007, c 248, pt of §2]



§481E-9 - Required form of contract.

[§481E-9]  Required form of contract.  (a)  An agency contract shall be in a record, signed or otherwise authenticated by the parties.

(b)  An agency contract shall state or contain:

(1)  The amount and method of calculating the consideration to be paid by the student-athlete for services to be provided by the athlete agent under the contract and any other consideration the athlete agent has received or will receive from any other source for entering into the contract or for providing the services;

(2)  The name of any person not listed in the application for registration or renewal of registration who will be compensated because the student-athlete signed the agency contract;

(3)  A description of any expenses that the student-athlete agrees to reimburse;

(4)  A description of the services to be provided to the student-athlete;

(5)  The duration of the contract; and

(6)  The date of execution.

(c)  An agency contract shall contain, in close proximity to the signature of the student-athlete, a conspicuous notice in boldface type in capital letters stating:

"WARNING TO STUDENT-ATHLETE

IF YOU SIGN THIS CONTRACT:

(1)  YOU MAY LOSE YOUR ELIGIBILITY TO COMPETE AS A STUDENT-ATHLETE IN YOUR SPORT;

(2)  IF YOU HAVE AN ATHLETIC DIRECTOR, WITHIN 72 HOURS AFTER ENTERING INTO THIS CONTRACT, BOTH YOU AND YOUR ATHLETE AGENT MUST NOTIFY YOUR ATHLETIC DIRECTOR; AND

(3)  YOU MAY CANCEL THIS CONTRACT WITHIN 14 DAYS AFTER SIGNING IT.  CANCELLATION OF THIS CONTRACT MAY NOT REINSTATE YOUR ELIGIBILITY."

(d)  An agency contract that does not conform to this section is voidable by the student-athlete.  If a student-athlete voids an agency contract, the student-athlete is not required to pay any consideration under the contract or to return any consideration received from the athlete agent to induce the student-athlete to enter into the contract.

(e)  The athlete agent shall give a record of the signed or otherwise authenticated agency contract to the student-athlete at the time of execution. [L 2007, c 248, pt of §2]



§481E-10 - Notice to educational institution.

[§481E-10]  Notice to educational institution.  (a)  Within seventy-two hours after entering into an agency contract or before the next scheduled athletic event in which the student-athlete may participate, whichever occurs first, the athlete agent shall give notice in a record of the existence of the contract to the athletic director of the educational institution at which the student-athlete is enrolled or at which the athlete agent has reasonable grounds to believe the student-athlete intends to enroll.

(b)  Within seventy-two hours after entering into an agency contract or before the next athletic event in which the student-athlete may participate, whichever occurs first, the student-athlete shall inform the athletic director of the educational institution at which the student-athlete is enrolled or intends to enroll that the student-athlete has entered into an agency contract. [L 2007, c 248, pt of §2]



§481E-11 - Student-athlete's right to cancel.

[§481E-11]  Student-athlete's right to cancel.  (a)  A student-athlete may cancel an agency contract by giving notice of the cancellation to the athlete agent in a record within fourteen days after the contract is signed.

(b)  A student-athlete may not waive the right to cancel an agency contract.

(c)  If a student-athlete cancels an agency contract, the student-athlete is not required to pay any consideration under the contract or to return any consideration received from the athlete agent to induce the student-athlete to enter into the contract. [L 2007, c 248, pt of §2]



§481E-12 - Required records.

[§481E-12]  Required records.  (a)  An athlete agent shall retain the following records for a period of five years:

(1)  The name and address of each individual represented by the athlete agent;

(2)  Any agency contract entered into by the athlete agent; and

(3)  Any direct costs incurred by the athlete agent in the recruitment or solicitation of a student-athlete to enter into an agency contract.

(b)  Records required by subsection (a) to be retained shall be open to inspection by the director during normal business hours. [L 2007, c 248, pt of §2]



§481E-13 - Prohibited conduct.

[§481E-13]  Prohibited conduct.  (a)  An athlete agent, with the intent to induce a student-athlete to enter into an agency contract, may not:

(1)  Give any materially false or misleading information or make a materially false promise or representation;

(2)  Furnish anything of value to a student-athlete before the student-athlete enters into the agency contract; or

(3)  Furnish anything of value to any individual other than the student-athlete or another registered athlete agent.

(b)  An athlete agent may not intentionally:

(1)  Initiate contact with a student-athlete unless registered under this chapter;

(2)  Refuse or fail to retain or permit inspection of the records required to be retained by section 481E-12;

(3)  Fail to register when required by section 481E-3;

(4)  Provide materially false or misleading information in an application for registration or renewal of registration;

(5)  Predate or postdate an agency contract; or

(6)  Fail to notify a student-athlete before the student-athlete signs or otherwise authenticates an agency contract for a particular sport that the signing or authentication may make the student-athlete ineligible to participate as a student-athlete in that sport. [L 2007, c 248, pt of §2]



§481E-14 - Criminal penalties.

[§481E-14]  Criminal penalties.  An athlete agent who violates section 481E-13 is guilty of a misdemeanor. [L 2007, c 248, pt of §2]



§481E-15 - Civil remedies.

[§481E-15]  Civil remedies.  (a)  An educational institution has a right of action against an athlete agent or a former student-athlete for damages caused by a violation of this chapter.  In an action under this section, the court may award to the prevailing party costs and reasonable attorney's fees.

(b)  Damages of an educational institution under subsection (a) include losses and expenses incurred because, as a result of the conduct of an athlete agent or former student-athlete, the educational institution was injured by a violation of this chapter or was penalized, disqualified, or suspended from participation in athletics by a national association for the promotion or regulation of athletics, by an athletic conference, or by reasonable self-imposed disciplinary action taken to mitigate sanctions likely to be imposed by such an organization.

(c)  A right of action under this section does not accrue until the educational institution discovers or by the exercise of reasonable diligence would have discovered the violation by the athlete agent or former student-athlete.

(d)  Any liability of the athlete agent or the former student-athlete under this section is several and not joint.

(e)  This chapter does not restrict rights, remedies, or defenses of any person under law or equity. [L 2007, c 248, pt of §2]



§481E-16 - Civil penalty.

[§481E-16]  Civil penalty.  Any person who violates any provision of this chapter or its rules shall be fined not more than $25,000 for each offense, and each day's violation or failure to comply shall be deemed a separate offense.  Fines shall be deposited with the director to the credit of the compliance resolution fund pursuant to section 26-9(o).  Unless otherwise expressly provided, the remedies or penalties provided by this chapter are cumulative to each other and to the remedies or penalties available under all other laws of this State. [L 2007, c 248, pt of §2]



§481E-17 - Uniformity of application and construction.

[§481E-17]  Uniformity of application and construction.  In applying and construing this chapter, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it. [L 2007, c 248, pt of §2]



§481E-18 - Electronic Signatures in Global and National Commerce Act.

[§481E-18]  Electronic Signatures in Global and National Commerce Act.  The provisions of this chapter governing the legal effect, validity, or enforceability of electronic records or signatures, and of contracts formed or performed with the use of such records or signatures conform to the requirements of section 102 of the Electronic Signatures in Global and National Commerce Act, Pub. L. No. 106-229, 114 Stat. 464 (2000), and supersede, modify, and limit the Electronic Signatures in Global and National Commerce Act. [L 2007, c 248, pt of §2]



§481E-19 - Rules.

[§481E-19]  Rules.  The director may adopt, amend, and repeal rules that the director considers necessary or expedient for the regulation and oversight of this chapter.  The rules, when adopted pursuant to chapter 91, shall have the force and effect of law. [L 2007, c 248, pt of §2]






CHAPTER 481F - SALE OF PRINTS

§481F-1 - Definitions.

[§481F-1]  Definitions.  Whenever used in this chapter, unless the context otherwise requires:

"Artist" means the person who created the image upon the master or created the image which served as a model for the image which appears on the master.

"Edition" means the aggregate of prints produced from a single master.

"Hors de Commerce" or words of similar import means prints in the edition which are so designated by the artist or printer with the intent of withholding the prints from sale in commerce at the time the edition is produced.

"Limited edition" means print multiples produced from a master, all of which include the same image and bear numbers or other markings to denote the limited production thereof to a stated maximum number of prints, or are otherwise held out as limited to a maximum number of prints.

"Master" is used in lieu of and has the same meaning as a printing plate, stone, block, screen, or similar matrix which contains an image used to produce a print multiple.

"Print multiple" or "print" means any print produced in more than one copy by means of engraving, etching, woodcutting, lithography, serigraphy, or other similar processes or any combination thereof.

"Proof" means a print in an edition which contains substantially the same image and which is produced from the same master as the prints in the related limited edition, but is set aside from and is in addition to the limited edition, whether or not it is designated as a proof.

"Seller of print multiples" or "seller" means a person who is in the business of selling, exclusively or nonexclusively, print multiples, or a person offering prints for sale who by the person's occupation holds the person's self out as having knowledge or skill peculiar to these works, or to whom that knowledge or skill may be attributed by the employment of an agent or other intermediary who by occupation represents as having that knowledge or skill.  The term "seller of print multiples" includes an auctioneer who sells such works at public auction.

"Signed" means the artist signed the print multiple by hand to signify the artist's examination and approval of the print.  "Signed" does not mean the act of leaving an impression of the artist's name upon the print by any mechanical process.

"Written instrument" means a written agreement, certificate of authenticity, catalogue, prospectus, advertisement, circular or any other written memorandum describing a print offered for sale by the seller. [L 1986, c 194, pt of §2]



§481F-2 - Exemptions.

[§481F-2]  Exemptions.  This chapter shall not apply to print multiples which do not purport to be signed, numbered, approved by the artist, or to comprise a limited edition. [L 1986, c 194, pt of §2]



§481F-3 - Prohibited acts.

[§481F-3]  Prohibited acts.  (a)  Any written instrument which solicits a direct sale of print multiples in, into, or from this State published or distributed by any seller of print multiples shall clearly and conspicuously disclose the informational detail required by section 481F-4.  This requirement is not applicable to general written material or advertising which does not constitute an offer to effect a specific sale.

(b)  If the seller who publishes or distributes a written instrument which solicits a direct sale of prints in, into, or from this State disclaims knowledge as to any informational detail required by section 481F-4, the seller shall so state specifically and categorically with regard to each such detail to the end that the purchaser is enabled to judge the degree of uniqueness or scarcity of the prints offered for sale.

(c)  No print multiple shall be offered for sale or sold in, into, or from this State by any seller, at wholesale or retail, unless the seller furnishes the purchaser a written instrument which clearly and conspicuously discloses the informational detail required by section 481F-4 prior to receiving any payment from the purchaser.

(d)  If the seller of print multiples disclaims knowledge as to any informational detail required by section 481F-4, the seller shall so state specifically and categorically with regard to each such detail to the end that the purchaser is enabled to judge the degree of uniqueness or scarcity of the prints.

(e)  A seller of print multiples may sell or offer to sell prints described in section 481F-2 without furnishing the informational details required by section 481F-4, unless the prints purport to be signed, numbered, approved by the artist, or to comprise a limited edition, in which case all of the informational details required by section 481F-4 shall be furnished. [L 1986, c 194, pt of §2]



§481F-4 - Informational detail.

[§481F-4]  Informational detail.  The following informational details shall be disclosed:

(1)  The name of the artist and the artist's participation in creating the print as follows:

(A)  The name of the artist;

(B)  Whether or not the image upon the master exists in another medium and if so, state which medium;

(C)  Name the person, persons or workshop who created the image upon the master;

(D)  Whether or not the artist approved the master itself or the proofs therefrom;

(E)  Whether or not the artist approved the techniques utilized in the production of the print; and

(F)  Whether or not the artist approved the print.

(2)  Signature.  If the name of the artist appears on the print, state whether the print was signed by the artist to signify approval of the print.  If the print was not signed by the artist, state the manner in which the artist's name was placed on the print.

(3)  The year in which the print was produced.

(4)  A description of the medium or process such as whether the print was produced by means of etching, engraving, woodcutting, lithography, serigraphy, or other similar processes.  If an established term, in accordance with the usage of the trade, cannot be employed accurately to describe the medium or process, a brief, clear description of the medium or process shall be given.

(5)  Whether the edition is being offered as limited edition, and if so:

(A)  The authorized number of signed or numbered prints, or other, in the edition;

(B)  The authorized number of unsigned or unnumbered prints, or both, in the edition;

(C)  The authorized number of proofs, if any, in the edition;

(D)  The authorized number of prints designated "Hors de Commerce" or by words of similar import; and

(E)  The total size of the edition.

(6)  Whether or not the master has been destroyed, effaced, altered, defaced, or canceled after producing the edition.

(7)  If there were any prior prints of the same image which were produced by a different process or media or utilized different colors or color schemes, the total number of such prints and an explanation of the difference in process, media, color, or color scheme.

(8)  If there were any prior or later editions produced from the same master, the series number or designation of the subject edition and the total size of all other editions.

(9)  Whether the edition is a posthumous edition or restrike and, if so, whether the master was reworked.  If the edition is a restrike, state that restrike is a print multiple made from the master after the edition is produced.

(10)  The name of the printer or workshop, if any, where the edition was produced. [L 1986, c 194, pt of §2]



§481F-5 - Express warranties.

[§481F-5]  Express warranties.  (a)  Notwithstanding any provision in any other law to the contrary, whenever the seller of print multiples furnishes a purchaser informational details required by section 481F-4, such information shall be presumed to be part of the basis of the bargain and shall create an express warranty as to the information furnished.

(b)  The express warranty shall not be negated or limited because the seller did not have a specific intention or authorization to make a warranty or because any information furnished to the purchaser purports to be merely the seller's opinion.

(c)  The existence of a factual basis for the information furnished to the purchaser shall not be a defense against the purchaser in an action to enforce the express warranty. [L 1986, c 194, pt of §2]



§481F-6 - Sign required.

[§481F-6]  Sign required.  In each place of business in the State where a seller of print multiples is regularly engaged in the sale of prints, the seller shall post a conspicuous sign in a location reasonably calculated to bring the sign to the attention of purchasers.  The sign shall contain the following passage in a legible format:

"Hawaii law requires written disclosure of specific information concerning print multiples.  This information is intended to assist you in judging the degree of uniqueness or scarcity of the prints and in understanding the means by which the prints were created.  The seller will furnish the written disclosure to you at your request or in any event before purchase."

[L 1986, c 194, pt of §2]



§481F-7 - Action for damages by purchasers.

[§481F-7]  Action for damages by purchasers.  (a)  For information required by section 481F-4, any seller of print multiples who fails to disclose such information or discloses false information shall be liable to the purchaser of the print in an amount equal to the purchase price of the print plus the interest accrued from the date of purchase at the rate provided for in section 478-3.

(b)  For information required by section 481F-4, any seller of print multiples who intentionally fails to disclose or intentionally discloses false information shall be liable to the purchaser of the print in the amount of $1,000 or in an amount equal to three times the purchase price of the print, whichever is greater, plus the interest accrued from the date of purchase at the rate provided for in section 478-3.

(c)  No action shall be maintained under this section unless the purchaser of the print tenders the print in the condition in which received by the purchaser to the seller for a refund and the seller fails to refund the full purchase price of the print plus the interest accrued from the date of purchase at the rate provided for in section 478-3. [L 1986, c 194, pt of §2]

Revision Note

Section "478-3" substituted for "478-2".



§481F-8 - Action for injunction and civil penalties.

[§481F-8]  Action for injunction and civil penalties.  (a)  Civil actions to enjoin violations of this chapter may be prosecuted in circuit court by the attorney general, the office of consumer protection, any county prosecuting attorney, or any person acting in the person's own interest, or in the interest of the members of a corporation or association, or in the interest of the general public.

(b)  Any seller of print multiples who violates section 481F-7(a) may be liable for a civil penalty of not less than $500 nor more than $2,500 for each violation, or any seller of print multiples who violates section 481F-7(b) may be liable for a civil penalty of not less than $500 nor more than $10,000 for each violation, which may be recovered in a civil action prosecuted by the attorney general, the office of consumer protection, or any county prosecuting attorney.

(c)  In civil actions brought under this section by the attorney general, the office of consumer protection, or any county prosecuting attorney, the court may include in its orders or judgments such provisions as may be necessary to effect restitution in accordance with section 487-14.

(d)  Any action to enforce a cause of action arising under this chapter shall be barred unless commenced within one year after discovery of the violation upon which it is based and in no event more than three years after the print was sold. [L 1986, c 194, pt of §2]



§481F-9 - Construction.

[§481F-9]  Construction.  The rights, liabilities, and remedies created by this chapter shall be construed to be in addition to and not in substitution, exclusion or displacement of other rights, liabilities, remedies provided by law. [L 1986, c 194, pt of §2]






CHAPTER 481G - OFFICE MACHINE PRODUCTS DEALERSHIPS

§481G-1 - Definitions.

[§481G-1]  Definitions.  As used in this chapter:

"Dealer" means any person, corporation, partnership, association, association of dealers, or other form of business enterprise engaged in the business of selling products.

"Dealership" means any agreement, written or verbal, between a distributor and a dealer under which the dealer is granted the right, for a definite or indefinite period of time, to sell products on behalf of a distributor to consumers and other end-users.

"Distributor" means any person, corporation, partnership, or other form of business enterprise engaged in the sale, consignment, exchange, or any other form of transfer of a product which it manufactures, assembles, constructs, creates, or obtains in any manner from a manufacturer.

"Products" includes, but is not limited to:  typewriters, copiers, electronic cash registers, dictating equipment, calculators, offset printers, letter openers, computers, or word processing equipment, but does not include such items as pencils, erasers, stationery, paper clips, or other such miscellaneous material normally used in an office. [L 1983, c 285, pt of §1]

Revision Note

Numeric designations deleted.



§481G-2 - Exemption.

[§481G-2]  Exemption.  This chapter shall not apply to franchises as defined in section 482E-2. [L 1983, c 285, pt of §1]



§481G-3 - Distribution of products; dealership required.

[§481G-3]  Distribution of products; dealership required.  No distributor shall sell, consign, exchange, or otherwise transfer any product to any dealer for sale or resale in this State except by way of a dealership. [L 1983, c 285, pt of §1]



§481G-4 - Wrongful or illegal termination; unreasonable nonrenewal; damages; defenses.

[§481G-4]  Wrongful or illegal termination; unreasonable nonrenewal; damages; defenses.  (a)  Except as provided in section 481G-5, a distributor shall be liable to a dealer who sells the products of the distributor under a dealership from the distributor for damages and such equitable relief as the court deems proper resulting from the wrongful or illegal termination or cancellation of the dealership during its term or the distributor's unreasonable refusal to renew the dealership.

(b)  A dealer suffering damages as a result of the termination or cancellation of, or failure to renew, the dealership may bring an action under this section against the distributor who wrongfully or illegally terminated, canceled, or unreasonably refused to renew the dealership in the court of general jurisdiction of the dealer's principal place of business.  The action may be brought without regard to the amount in controversy.  If the dealer prevails in the action, the dealer may recover actual damages sustained, the costs of the suit, including reasonable attorney's fees, and such equitable relief as the court deems proper.

The court may also grant such temporary relief as it may deem necessary and proper.

(c)  It shall be a defense to any action brought under this section that the dealership was terminated, canceled, or not renewed because:

(1)  The dealer failed to comply substantially with essential and reasonable requirements of the dealership;

(2)  The dealer failed to act in good faith in carrying out the terms and provisions of the dealership; or

(3)  Of any of the reasons enumerated in section 481G-5; or

(4)  Of other legitimate business reasons; provided that a termination, cancellation, or failure to renew a dealership for the purpose of enabling the distributor to assume operation of the dealer's business shall not be considered to be a legitimate business reason unless the dealer is paid reasonable compensation for the value of the dealership, including good will.

(d)  No action may be brought under this section for a cause of action which arose more than two years prior to the date on which the action is brought. [L 1983, c 285, pt of §1]



§481G-5 - Notice of termination, cancellation, or nonrenewal.

[§481G-5]  Notice of termination, cancellation, or nonrenewal.  A distributor shall not terminate, cancel, or refuse to renew a dealership with a dealer without first giving written notice by certified mail at least ninety days in advance of the effective date of such action as set forth in the notice.  Notwithstanding any provision to the contrary contained in this section, a distributor may terminate, cancel, or refuse to renew a dealership with a dealer effective five days after the posting of written notice by certified mail to the dealer at the dealer's last known address, if such action is based on any of the following reasons:

(1)  Voluntary abandonment of the dealership relationship by the dealer;

(2)  Conviction of the dealer of a crime involving the business conducted pursuant to the dealership; or

(3)  Adjudication of bankruptcy of the dealer, or the dealer becoming insolvent in the sense that the dealer cannot meet financial obligations when due. [L 1983, c 285, pt of §1]



§481G-6 - Exceptions.

§481G-6  Exceptions.  No action may be brought under section 481G-4 in connection with the termination, cancellation, or nonrenewal of a dealership if the dealership provides for the binding arbitration of disputes arising thereunder, including disputes related to the termination, cancellation, or nonrenewal of the dealership, in accordance with chapter 658A or the rules of the American Arbitration Association. [L 1983, c 285, pt of §1; am L 2008, c 19, §21]



§481G-7 - Disposition of inventory.

[§481G-7]  Disposition of inventory.  Upon termination of a dealership by either the distributor or the dealer, whether or not for cause, the distributor shall at the request of the dealer, take back any inventory from the dealer which was supplied by the distributor and which has not diminished substantially in value and is of similar quality as when originally supplied.  The distributor shall reimburse the dealer for not less than ninety per cent of the cost paid by the dealer or shall cancel not less than ninety per cent of any debts owed on account of the inventory. [L 1983, c 285, pt of §1]



§481G-8 - Antitrust laws.

[§481G-8]  Antitrust laws.  No provision of this chapter shall repeal, modify, or supersede, directly or indirectly, any provision of chapter 480. [L 1983, c 285, pt of §1]






CHAPTER 481H - WATER TREATMENT UNITS

§481H-1 - Short title.

[§481H-1]  Short title.  This chapter shall be known and may be cited as the Hawaii Water Treatment Units Act. [L 1991, c 260, pt of §1]



§481H-2 - Definitions.

[§481H-2]  Definitions.  As used in this chapter:

"Contaminant" shall be defined as provided in chapter 340E.

"Water treatment unit" means a product, device, or system designed for personal, family, or household use and for which a claim or claims are made stating that it will improve the quality of water by reducing one or more contaminants through mechanical, physical, chemical, or biological processes or combinations thereof. [L 1991, c 260, pt of §1]



§481H-3 - Requirement for sale, lease or distribution.

[§481H-3]  Requirement for sale, lease or distribution.  No water treatment unit that claims to reduce or eliminate the concentration of one or more health related contaminants in water supplies intended for human consumption may be sold or leased, offered for sale or lease, distributed, or installed in the State unless the unit has been tested using industry accepted product testing protocols or protocols that utilize technically valid methodology using United States Environmental Protection Agency analytical testing methods for drinking water quality and maximum contaminant levels, or their equivalent. [L 1991, c 260, pt of §1]



§481H-4 - Disclosure.

[§481H-4]  Disclosure.  No person shall sell, offer for sale, rent, lease, or distribute any water treatment unit for use in this State unless written material which provides the following information is included with each unit:

(1)  The name and mailing address of the manufacturer or distributor;

(2)  The name, brand, or trademark under which the unit is sold, and its model number;

(3)  A statement listing all contaminants the unit is capable of reducing from the water;

(4)  The specifications of the unit, including:

(A)  The filter life, if applicable;

(B)  The approximate capacity of the unit, expressed in gallons or period of time, if applicable;

(C)  A summary of recommended operational procedures and requirements necessary for the proper operation of the unit, including, but not limited to:

(i)  Electrical requirements;

(ii)  Maximum and minimum operation pressure;

(iii)  Maximum operating temperature;

(iv)  Flow rate;

(v)  Maintenance requirements;

(vi)  Replacement frequencies; and

(vii)  An explanation of any performance indicator, if available;

(5)  Installation instructions;

(6)  The manufacturer's warranty and guarantee, if applicable;

(7)  A statement that performance of the water treatment unit may vary based on local water conditions;

(8)  A statement that the unit is only intended for use with potable water, if true; and

(9)  A statement that all the contaminants reduced by the unit are not necessarily in the user's water supply, if true. [L 1991, c 260, pt of §1]



§481H-5 - Prohibited practices.

[§481H-5]  Prohibited practices.  (a)  It shall be unlawful for any person to print or disseminate any false advertising or to use or employ any deceptive act or practice as described in subsection (b) in the conduct of any trade or commerce for the purpose of inducing the sale, lease, rental, or distribution of water treatment units.

(b)  No person shall use:

(1)  Materially false or misleading claims concerning the quality of a prospective purchaser's public water supply or private well water;

(2)  Materially false or misleading claims concerning the kind and degree of problems caused by water from a public water supply;

(3)  Materially false or misleading claims of scientific certainty regarding the relationship between acute or chronic illnesses and water quality;

(4)  Product performance claims and product benefit claims unless such claims are based on factual data obtained from tests conducted by a testing facility following scientifically valid test procedures, which data is in existence at the time such claims are made;

(5)  Materially false or misleading pictures, exhibits, graphs, charts, or other graphic portrayals in advertisements;

(6)  Materially false or misleading claims that serious harm may or will occur if the product is not purchased;

(7)  Statements that the water flowing from a water treatment unit is "pure" unless such words are reasonably defined;

(8)  Claims that a water treatment unit would provide a health benefit or diminish a health risk unless reasonably based on factual data;

(9)  Materially false or misleading statements that the contaminants reduced by a water treatment unit are present in excess of permitted levels in the drinking water of the consumer;

(10)  Endorsements or testimonials, unless such endorsements or testimonials state the opinion and qualifications of the person giving them, are not materially false or misleading, and accurately reflect the context in which they were made or given;

(11)  Tests or test results of a consumer's drinking water to state or demonstrate the presence of contaminants in a prospective purchaser's drinking water for the purpose of inducing a person to purchase a water treatment unit unless those test results have either been obtained from a certified laboratory or were performed in accordance with the United States Environmental Protection Agency approved test methods or guidelines, where applicable, and the results of the tests are not used in a materially false or misleading manner; and

(12)  Tests or test results of a consumer's drinking water without providing maximum contaminant level information. [L 1991, c 260, pt of §1]



§481H-6 - Door-to-door sales.

[§481H-6]  Door-to-door sales.  No door-to-door sales of water treatment units shall be permitted unless a copy of data, claims, and information on water quality and health effects, as used in the sales presentation, are made a part of the contract.  As used in this section, "data, claims, and information" includes but is not limited to, graphs, charts, news clippings, and other supporting information. [L 1991, c 260, pt of §1]



§481H-7 - Exchanges.

[§481H-7]  Exchanges.  Any person in the business of offering water treatment units for sale at retail who accepts the return of goods for exchange only, shall post conspicuous signs in the person's place of business bearing the words "Exchanges only", or words or phrases of similar import, to inform customers that only exchanges will be given. [L 1991, c 260, pt of §1]



§481H-8 - Remedies.

§481H-8  Remedies.  (a)  Any violation of the provisions of this chapter shall constitute unfair methods of competition and unfair or deceptive acts or practices in the conduct of any trade or commerce under section 480-2.

(b)  The penalty provided in subsection (a) is in addition to remedies otherwise available against the same conduct under the common law or other statutes of this State. [L 1991, c 260, pt of §1; am L 2008, c 19, §22]






CHAPTER 481I - MOTOR VEHICLE EXPRESS WARRANTY ENFORCEMENT (LEMON LAW)

§481I-1 - Legislative intent.

[§481I-1]  Legislative intent.  The legislature recognizes that a motor vehicle is a major consumer purchase and that a defective motor vehicle creates a hardship for the consumer.  The legislature further recognizes that a duly franchised motor vehicle dealer is an authorized service agent of the manufacturer.  It is the intent of the legislature that a good faith motor vehicle warranty complaint by a consumer be resolved by the manufacturer within a specified period of time.  It is further the intent of the legislature to provide statutory procedures whereby a consumer may receive a replacement motor vehicle, or a full refund, for a motor vehicle which is not brought into conformity with the applicable express warranties, as provided in this chapter.  Finally, it is the intent of the legislature to ensure that consumers are made aware of their rights under this chapter and are not refused the information, documents, or service necessary to exercise their rights.

Nothing in this chapter shall in any way limit or expand the rights or remedies which are otherwise available to a consumer under any other law. [L 1992, c 314, pt of §1]



§481I-2 - Definitions.

§481I-2  Definitions.  When used in this chapter unless the context otherwise requires:

"Business day" means any day during which the service departments of authorized dealers of the manufacturer of the motor vehicle are normally open for business.

"Collateral charges" means those additional charges to a consumer wholly incurred as a result of the acquisition of the motor vehicle.  For the purposes of this chapter, collateral charges include but are not limited to finance and interest charges, manufacturer-installed or agent-installed items, general excise tax, license and registration fees, title charges, and similar government charges.

"Consumer" means the purchaser, other than for purposes of resale, or the lessee of a motor vehicle, any person to whom the motor vehicle is transferred during the duration of the express warranty applicable to the motor vehicle, and any other person entitled to enforce the obligations of the express warranty.

"Express warranty" means any written warranty issued by the manufacturer, or any affirmation of fact or promise made by the manufacturer, excluding statements made by the dealer, in connection with the sale or lease of a motor vehicle to a consumer, which relates to the nature of the material or workmanship and affirms or promises that the motor vehicle shall conform to the affirmation, promise, or description or that the material or workmanship is free of defects or will meet a specified level of performance.

"Incidental charges" means those reasonable costs incurred by the consumer, including, but not limited to, towing charges and the costs of obtaining alternative transportation which are directly caused by the nonconformity or nonconformities which are the subject of the claim, but shall not include loss of use, loss of income, or personal injury claims.

"Lemon law rights period" means the term of the manufacturer's express warranty, the period ending two years after the date of the original delivery of a motor vehicle to a consumer, or the first 24,000 miles of operation, whichever occurs first.

"Lessee" means any consumer who leases a motor vehicle:

(1)  For one year or more pursuant to a written lease agreement which provides that the lessee is responsible for repairs to such motor vehicle; or

(2)  Pursuant to a lease-purchase agreement.

"Motor vehicle":

(1)  Means a self-propelled vehicle primarily designed for the transportation of persons or property over public streets and highways which is used primarily for personal, family, or household purposes;

(2)  Includes but shall not be limited to:

(A)  A "demonstrator", which means a vehicle assigned by a dealer for the purpose of demonstrating qualities and characteristics common to vehicles of the same or similar model or type;

(B)  An individually registered vehicle used for an individual's business purposes as well as for personal, family, or household purposes; and

(C)  A vehicle owned or leased by a sole proprietorship, corporation, or partnership which has purchased or leased no more than one vehicle per year, used for household, individual, or personal use in addition to business use; and

(3)  Shall not include mopeds, motorcycles, or motor scooters, as those terms are defined in chapter 286, or vehicles over 10,000 pounds, gross vehicle weight rating.

"Nonconformity" means a defect, malfunction, or condition that fails to conform to the motor vehicle's applicable express warranty and that substantially impairs the use, market value, or safety of a motor vehicle, but does not include a defect, malfunction, or condition that results from an accident, abuse, neglect, modification, or alteration of the motor vehicle by persons other than the manufacturer, its agent, distributor, or authorized dealer.

"Purchase price" means the cash price appearing in the sales agreement or contract and paid for the motor vehicle, including any net allowance for a trade-in vehicle.  Where the consumer is a second or subsequent purchaser and the arbitration award is for a refund of the purchase price of the motor vehicle, "purchase price" means the purchase price of the second or subsequent purchase and shall not exceed the purchase price paid by the original purchaser.

"Reasonable offset" for use means the number of miles attributable to a consumer up to the date of the third repair attempt of the same nonconformity which is the subject of the claim, the date of the first repair attempt of a nonconformity that is likely to cause death or serious bodily injury, or the date of the thirtieth cumulative business day when the vehicle is out of service by reason of repair of one or more nonconformities, whichever occurs first.  The reasonable offset for use shall be equal to one per cent of the purchase price for every thousand miles of use.

"Replacement motor vehicle" means a motor vehicle which is identical or reasonably equivalent to the motor vehicle to be replaced, as the motor vehicle to be replaced existed at the time of original acquisition, including any service contract, undercoating, rustproofing, and factory-installed or dealer-installed options.

"Settlement" means an agreement for repurchase or replacement of a motor vehicle entered into between a manufacturer and a consumer that occurs after a dispute is submitted to an informal dispute resolution procedure or arbitration program or after a dispute is approved for arbitration under section 481I-4.  "Settlement" does not include an agreement for a motor vehicle to be repurchased pursuant to a guaranteed repurchase or satisfaction program advertised by the manufacturer in which the vehicle was not alleged or found to have a nonconformity as defined in this section.

"Substantially impairs" means to render the motor vehicle unfit, unreliable, or unsafe for warranted or normal use, or to significantly diminish the value of the motor vehicle. [L 1992, c 314, pt of §1; am L 1998, c 197, §§1, 2; am L 2000, c 44, §1; am L 2008, c 19, §23]



§481I-3 - Motor vehicle: express warranties, return.

§481I-3  Motor vehicle:  express warranties, return.  (a)  If a motor vehicle does not conform to all applicable express warranties, and the consumer reports the nonconformity in writing to the manufacturer, its agent, distributor, or its authorized dealer during the term of the lemon law rights period, then the manufacturer, or, at its option, its agent, distributor, or its authorized dealer, shall make such repairs as are necessary to conform the vehicle to such express warranties, notwithstanding the fact that such repairs are made after the expiration of such term.

(b)  If the manufacturer, its agents, distributors, or authorized dealers are unable to conform the motor vehicle to any applicable express warranty by repairing or correcting any defect or condition which substantially impairs the use, market value, or safety of the motor vehicle after a reasonable number of documented attempts, then the manufacturer shall provide the consumer with a replacement motor vehicle or accept return of the vehicle from the consumer and refund to the consumer the following:  the full purchase price including but not limited to charges for undercoating, dealer preparation, transportation, installed options, and all collateral and incidental charges, and less a reasonable offset for the consumer's use of the motor vehicle.

If either a replacement motor vehicle or a refund is awarded, an "offset" may be made for damage to the vehicle not attributable to normal wear and tear, if unrelated to the nonconformity.  If a replacement motor vehicle is awarded, a reasonable offset shall be made for the use of the motor vehicle and an additional offset may be made for loss to the fair market value of the vehicle resulting from damage beyond normal wear and tear, unless the damage resulted from the nonconformity.  When the manufacturer supplies a replacement motor vehicle, the manufacturer shall be responsible for the general excise tax, and license and registration fees.  Refunds made pursuant to this subsection shall be deemed to be refunds of the sales price and treated as such for purposes of section 237-3.  Refunds shall be made to the consumer and lienholder, if any, as their interests may appear on the records of ownership.  If applicable, refunds shall be made to the lessor and lessee pursuant to rules adopted by the department of commerce and consumer affairs.

(c)  It shall be an affirmative defense to any claim under this section that a nonconformity is the result of abuse, neglect, or unauthorized modifications or alterations of a motor vehicle by a consumer.

(d)  It shall be presumed that a reasonable number of attempts have been undertaken to conform a motor vehicle to the applicable express warranties, if, during the lemon law rights period, any of the following occurs:

(1)  The same nonconformity has been subject to examination or repair at least three times by the manufacturer, its agents, distributors, or authorized dealers, but such nonconformity continues to exist; or

(2)  The nonconformity has been subject to examination or repair at least once by the manufacturer, its agents, distributors, or authorized dealers, but continues to be a nonconformity which is likely to cause death or serious bodily injury if the vehicle is driven; or

(3)  The motor vehicle is out of service by reason of repair by the manufacturer, its agents, distributors, or authorized dealers for one or more nonconformities for a cumulative total of thirty or more business days during the lemon law rights period.

The term of the lemon law rights period and such thirty-day period shall be extended by any period of time during which repair services are not available to the consumer because of a war, invasion, strike, fire, flood or other natural disaster.

The presumptions provided in this subsection shall not apply unless the manufacturer has received a written report of the nonconformity from the consumer and has had a reasonable opportunity to repair the nonconformity alleged.

Upon a second notice of the nonconformity, or, if the motor vehicle has been out of service by reason of repair in excess of twenty business days, the dealer shall notify the manufacturer of the nonconformity.

(e)  During the lemon law rights period, the manufacturer or its agent, distributor, or authorized dealer shall provide to the consumer, each time the consumer's vehicle is returned from being diagnosed or repaired under the warranty, a fully itemized, legible statement or repair order indicating any diagnosis made and all work performed on the vehicle, including, but not limited to, a general description of the problem reported by the consumer or an identification of the defect or condition, parts and labor supplied, the date and the odometer reading when the vehicle was submitted for repair, and the date when the vehicle was made available to the consumer.  The consumer shall sign and receive a copy of the statement or repair order.

(f)  Upon request from the consumer, the manufacturer, or at its option its agent, distributor, or authorized dealer, shall provide a copy of any report or computer reading regarding inspection, diagnosis, or test-drive of the consumer's motor vehicle, and shall provide a copy of any technical service bulletin related to the nonconformity issued by the manufacturer regarding the year and model of the consumer's motor vehicle as it pertains to any material, feature, component, or the performance thereof.

Upon receipt of a consumer's written report of a nonconformity to the manufacturer, the manufacturer or, at its option, its agent, distributor, or authorized dealer, shall inform the consumer of any technical service bulletin or report relating to the nonconformity, and shall advise the consumer of the consumer's right to obtain a copy of such report or technical service bulletin.

(g)  The manufacturer, its agent, distributor, or authorized dealer, shall provide the consumer at the time of purchase of the motor vehicle a written notice setting forth the terms of a state certified arbitration program and a statement of the rights of the consumer under this section in plain language, the form of which has been previously reviewed and approved by the department of commerce and consumer affairs for substantial compliance with Title 16, Code of Federal Regulations, part 703, as may be modified by the requirements of this chapter.  The written notice must specify the requirement that written notification to the manufacturer of the motor vehicle nonconformity is required before the consumer is eligible for a refund or replacement of the motor vehicle.  The notice must also include the name and address to which the consumer must send such written notification.  The provision of this statement is the direct responsibility of the dealer, as that term is defined in chapter 437.

(h)  The consumer shall be required to notify the manufacturer of the nonconformity only if the consumer has received a written notice setting forth the terms of the state certified arbitration program and a statement of the rights of the consumer as set out in subsection (g).

(i)  Where the state certified arbitration program is invoked by the consumer of a motor vehicle under express warranties, a decision resolving the dispute shall be rendered within forty-five days after the procedure is invoked.  However, the failure of an arbitrator to render a decision within forty-five days because of unforeseen circumstances shall not void any subsequent decision.

Any decision rendered resolving the dispute shall provide appropriate remedies including, but not limited to, the following:

(1)  Provision of a replacement motor vehicle; or

(2)  Acceptance of the motor vehicle from the consumer, refund of the full purchase price, and all collateral and incidental charges.

The decision shall specify a date for performance and completion of all awarded remedies.

(j)  Any action brought under this section must be initiated within one year following expiration of the lemon law rights period.

(k)  No vehicle transferred to a dealer or manufacturer by a buyer or a lessee under this chapter or by judgment, settlement, or arbitration award in this State or in another state may be sold, leased, or auctioned by any person unless:

(1)  The nature of the defect experienced by the original buyer or lessee is clearly and conspicuously disclosed on a separate document that must be signed by the manufacturer and the purchaser and must be in ten-point, capitalized type, in substantially the following form:

"IMPORTANT:  THIS VEHICLE WAS RETURNED TO THE MANUFACTURER BECAUSE A DEFECT(S) COVERED BY THE MANUFACTURER'S EXPRESS WARRANTY WAS NOT REPAIRED WITHIN A REASONABLE TIME AS PROVIDED BY LAW.";

(2)  The defect is corrected; and

(3)  The manufacturer warrants to the new buyer or lessee, in writing, that if the defect reappears within one year or 12,000 miles after the date of resale, whichever occurs first, it will be corrected at no expense to the consumer.

(l)  A violation of subsection (k) shall constitute prima facie evidence of an unfair or deceptive act or practice under chapter 480. [L 1992, c 314, pt of §1; am L 1993, c 58, §1; am L 1998, c 197, §§3 to 5; am L 2000, c 44, §2]



§481I-4 - Arbitration mechanism.

§481I-4  Arbitration mechanism.  (a)  The department of commerce and consumer affairs shall establish and monitor a state certified arbitration program which is in substantial compliance with Title 16, Code of Federal Regulations, part 703, as may be modified by this section, and shall adopt appropriate rules governing its operation.

(b)  The director of commerce and consumer affairs may contract with an independent arbitration organization for annual term appointments to screen, hear, and resolve consumer complaints which have been initiated pursuant to section 481I-3.

The following criteria shall be considered in evaluating the suitability of independent arbitration mechanisms:  capability, objectivity, experience, nonaffiliation with manufacturers of or dealers in new motor vehicles, reliability, financial stability, and fee structure.

(c)  If a consumer agrees to participate in and be bound by the operation and decision of the state certified arbitration program, then all parties shall also participate in, and be bound by, the operation and decision of the state certified arbitration program.  The prevailing party of an arbitration decision made pursuant to this section may be allowed reasonable attorney's fees.

(d)  The submission of any dispute to arbitration in which the consumer elects nonbinding arbitration shall not limit the right of any party to a subsequent trial de novo upon written demand made upon the opposing party to the arbitration within thirty calendar days after service of the arbitration award, and the award shall not be admissible as evidence at that trial.  If the party demanding a trial de novo does not improve its position as a result of the trial by at least twenty-five per cent, then the court shall order that all of the reasonable costs of trial, consultation, and attorney's fees be paid for by the party making the demand.

If neither party to a nonbinding arbitration demands a trial de novo within thirty days after service of the arbitration award, the arbitrator's decision shall become binding on both parties upon the expiration of the thirty-day period.

(e)  Funding of the state certified arbitration program shall be provided through an initial filing fee of $200 to be paid by the manufacturer and $50 to be paid by the consumer upon initiating a case for arbitration under this section.  Every final decision in favor of the consumer issued by the independent arbitration mechanism shall include within its relief the return of the $50 filing fee to the consumer.  The director of commerce and consumer affairs may establish a trust fund for the purpose of administering fees and costs associated with the state certified arbitration program.

(f)  The failure of a manufacturer to timely comply with a binding decision of a state certified arbitration program shall be prima facie evidence of an unfair or deceptive act or practice under chapter 480 unless the manufacturer can prove that it attempted in "good faith" to comply, or that the failure was beyond the manufacturer's control, the result of a written agreement with the consumer, or based on an appeal filed under chapter 658A. [L 1992, c 314, pt of §1; am L 1996, c 185, §1; am L 2001, c 265, §4]






CHAPTER 481J - USED MOTOR VEHICLE SALES AND WARRANTIES

§481J-1 - Definitions.

[§481J-1]  Definitions.  When used in this chapter unless the context otherwise requires:

"Consumer" means the purchaser, other than for purposes of resale, of a used motor vehicle primarily used for personal, family, or household purposes and subject to a warranty, and the spouse or child of the purchaser if the motor vehicle is transferred to the spouse or child during the duration of any warranty applicable to such motor vehicle, and any other person entitled by the terms of such warranty to enforce the obligations of the warranty.

"Dealer" is defined in section 437-1.1.

"Used motor vehicle" means a motor vehicle as that term is defined in section 481I-2, which has been purchased or transferred either after one year from the date of original delivery, or after twelve thousand miles of operation, whichever occurs first.

"Warranty" means any undertaking in connection with the sale by a dealer of a used motor vehicle to refund, repair, replace, maintain, or take other action with respect to that used motor vehicle and provided at no extra charge beyond the price of the used motor vehicle. [L 1994, c 224, pt of §1]



§481J-2 - Used motor vehicles: written warranty required, terms.

§481J-2  Used motor vehicles:  written warranty required, terms.  (a)  No used motor vehicle shall be sold in this State by a dealer to a consumer unless accompanied by a written warranty covering the full cost of both parts and labor necessary to repair any defect or malfunction in a part covered under subsection (c) that impairs the used motor vehicle's safety or use.  Defects and malfunctions that affect only appearance shall not be deemed to impair safety or use for the purposes of this chapter.

(b)  The written warranty shall apply for the following durations:

(1)  For a used motor vehicle which, at the time of sale, has been operated less than twenty-five thousand miles, the warranty shall be a minimum of ninety days or five thousand miles, whichever occurs first.  This ninety days or five thousand mile warranty is in addition to any rights the consumer may have under chapter 481I;

(2)  For a used motor vehicle which, at the time of sale, has been operated twenty-five thousand miles or more, but less than fifty thousand miles, the warranty shall be a minimum of sixty days or three thousand miles, whichever occurs first; and

(3)  For a used motor vehicle which, at the time of sale, has fifty thousand miles or more but no more than seventy-five thousand miles, the warranty shall be a minimum of thirty days or one thousand miles, whichever occurs first.

(c)  The written warranty shall require the dealer or its agent to repair or, at the election of the dealer, reimburse the consumer for the reasonable costs of repairing the failure of a covered part.  Covered parts shall at least include the following items:

(1)  Engine, including all lubricated parts, water pump, fuel pump, manifolds, engine block, cylinder head, rotary engine housings, flywheel, gaskets, and seals;

(2)  Transmission, including the transmission case, internal parts, torque converter, gaskets, and seals, except four-wheel drive vehicles shall be excluded from coverage as provided for in this paragraph;

(3)  Drive axle, including front and rear drive axle housings and internal parts, axle shafts, propeller shafts, and universal joints, except four-wheel drive vehicles shall be excluded from coverage as provided in this paragraph;

(4)  Brakes, including master cylinder, vacuum assist booster, wheel cylinders, hydraulic lines and fittings, and disc brake calipers;

(5)  Radiator;

(6)  Steering, including the steering gear housing and all internal parts, power steering pump, valve body, piston, and rack; and

(7)  Alternator, generator, starter, and ignition system, excluding the battery.

(d)  The written warranty may contain additional language excluding coverage:

(1)  For a defect or malfunction in a part caused by a lack of customary maintenance after the vehicle is sold;

(2)  For a defect or malfunction in a part caused by collision, abuse, negligence, theft, vandalism, fire, or other casualty, and for damage from the environment, including but not limited to windstorms, hurricanes, and lightning;

(3)  If the odometer has been stopped or altered such that the vehicle's actual mileage cannot be readily determined or a part has been altered in a manner which caused it to fail;

(4)  For a motor tune-up;

(5)  For maintenance services and the parts used in connection with such services such as seals, gaskets, oil, or grease unless required in connection with the repair of a covered part;

(6)  For a defect or malfunction in a part resulting from racing or other competition;

(7)  For a defect or malfunction in a part caused by towing a trailer or another vehicle unless the used motor vehicle is equipped for this as recommended by the manufacturer;

(8)  If the used motor vehicle is used to carry passengers for hire;

(9)  If the used motor vehicle is rented to someone other than the consumer;

(10)  For repair of valves and rings to correct low compression and oil consumption which are considered normal wear;

(11)  To the extent otherwise permitted by law, for property damage arising or allegedly arising out of the defect or malfunction in a part; and

(12)  To the extent otherwise permitted by law, for loss of the use of the used motor vehicle, loss of time, inconvenience, commercial loss, or consequential damages.

(e)  Nothing in this chapter diminishes the obligations of a manufacturer under a warranty issued by the manufacturer.  The express warranties created by this section do not require a dealer to repair or replace a covered part if the repair or replacement is covered by a manufacturer's warranty, or the manufacturer otherwise agrees to repair or replace the part.

The terms of the dealer's warranty shall be tolled for any period of time the used motor vehicle is out of service by reason of repair under the manufacturer's warranty.

(f)  A consumer shall return a vehicle for repair under this section by presenting it to the dealer prior to the expiration of the applicable warranty period and providing written notice to the dealer of the defect.  The dealer shall immediately accept return of a vehicle when it is so presented.  The used motor vehicle shall be deemed out of service commencing the day it is presented, notwithstanding any dealer's failure to accept its return on that day.

During the applicable warranty period and the return period, the dealer shall pay the reasonable costs of towing from the point of breakdown up to fifteen miles to obtain the required repairs or to return the vehicle to the dealer.

(g)  The term of any warranty established by this section shall be extended by any time period during which:

(1)  The used motor vehicle is in the possession of the dealer or its duly authorized agent for the purpose of repairing the used motor vehicle under the terms and obligations of the warranty;

(2)  Repair services are not available to the consumer because of war, invasion or strike, fire, flood or other natural disaster; or

(3)  The consumer has notified the dealer that a used motor vehicle is inoperable, but cannot reasonably present the vehicle to the dealer and the dealer refuses to pay the charge to tow the vehicle.

(h)  The applicable warranty period shall end thirty days from the date of completion of any repair required by this section as to the defect repaired if the warranty would otherwise have expired during this period.

(i)  The dealer shall provide to the consumer, each time the consumer's vehicle is returned from being diagnosed or repaired under the warranty, a fully itemized, legible warranty repair receipt indicating any diagnosis made and all work performed on the vehicle, including but not limited to:

(1)  The defect or malfunction complained of;

(2)  The work performed in an attempt to correct the defect or malfunction and the identity of the repairer if it is not the dealer;

(3)  The parts replaced in performing such work;

(4)  The date and odometer reading when the vehicle was submitted for repair; and

(5)  The date when the vehicle was made available to the consumer.

The consumer shall sign a copy of the warranty repair receipt.

(j)  A dealer may repair, within the meaning of this section, either by performing the repair itself or, if the dealer does not have a repair facility, by arranging and making payment for prompt repair by a motor vehicle repair dealer licensed under chapter 437B.

(k)  The dealer shall provide repair or reimbursement notwithstanding the fact that the warranty period has expired, provided that the consumer provides notification to the dealer of the failure of a covered part within the specified warranty period. [L 1994, c 224, pt of §1; am L 2008, c 19, §24]



§481J-3 - Disclaimers void; authorized waivers; exemptions; "as is" sales.

[§481J-3]  Disclaimers void; authorized waivers; exemptions; "as is" sales.  (a)  Any agreement entered into by a consumer for the purchase of a used motor vehicle that waives, limits, or disclaims any of the rights set forth in section 481J-2 shall be void as contrary to public policy.  If a dealer fails to give the written warranty required by this chapter, the dealer nevertheless shall be deemed to have given the warranty as a matter of law.

(b)  Notwithstanding subsection (a), the consumer may waive a warranty required pursuant to this chapter only as to a particular defect or malfunction which the dealer has disclosed to the consumer.  No such waiver shall be effective unless such waiver:

(1)  Is in writing;

(2)  Is conspicuous and is in plain language;

(3)  Identifies the particular disclosed defect or malfunction in the used motor vehicle for which the warranty is to be waived;

(4)  States what warranty, if any, shall apply to the disclosed defect or malfunction; and

(5)  Is signed by both the consumer and the dealer prior to sale.

(c)  This chapter shall not apply to:

(1)  Used motor vehicles sold for less than $1,500;

(2)  Used motor vehicles with over seventy-five thousand miles at the time of sale if the mileage is indicated in writing at the time of sale;

(3)  Used motor vehicles that are five years of age or older, calculated from the first day in January of the designated model year of the vehicle;

(4)  Vehicles that have been custom-built or modified for show purposes or racing; or

(5)  Vehicles which are inoperable and a total loss.  For the purpose of this paragraph, a vehicle is a "total loss" only if there is material damage to the vehicle's frame, unitized structure, or suspension system, and the projected cost of repairing the damage exceeds the market value of the vehicle at the time of the incident causing it to be declared a total loss.

(d)  A used motor vehicle may be sold "as is" by a dealer only if it falls within the exemptions set out in this section.  No "as is" disclaimer by a dealer shall be enforceable unless all of the following conditions are met:

(1)  A disclaimer shall appear on the front page of the contract of sale, which shall read as follows:

"AS IS"

THIS VEHICLE IS SOLD "AS IS".  YOU WILL HAVE TO PAY FOR ANY REPAIRS NEEDED AFTER SALE.  IF WE HAVE MADE ANY PROMISES TO YOU, THE LAW SAYS WE MUST KEEP OUR PROMISES, EVEN IF WE SELL "AS IS".  TO PROTECT YOURSELF, ASK US TO PUT ALL PROMISES IN WRITING.

(2)  The text of the disclaimer shall be printed in twelve-point boldface type, except the heading, which shall be in sixteen-point extra boldface type.  The entire notice shall be boxed.

(3)  The consumer shall sign the consumer's name and the date within the box containing the disclaimer prior to sale.  A copy of the signed disclaimer shall be kept by the dealer for a two-year period from the date of the consumer's signature.

(e)  An "as is" sale of a used motor vehicle waives implied warranties but shall not waive any express warranties, either oral or written, upon which the consumer relied in entering into the transaction.

(f)  In selling or offering to sell any used motor vehicle, and in providing the express warranty required by this chapter, a dealer shall comply in all respects with the Federal Trade Commission's "Used Motor Vehicle Trade Regulation Rule", 16 Code of Federal Regulations, part 455. [L 1994, c 224, pt of §1]



§481J-4 - Disclosure of damages or defects in used motor vehicles.

[§481J-4]  Disclosure of damages or defects in used motor vehicles.  (a)  No dealer may offer for sale any used motor vehicle without first providing:

(1)  Written notice to the prospective consumer of any material mechanical defect in the motor vehicle and any damage sustained by the motor vehicle due to fire, water, collision, or other causes for which the cost of repairs exceeds $1,000 for parts and labor, when the defect or damage is known to the dealer; and

(2)  Written notice to the prospective consumer whether the dealer has conducted any inspection of the motor vehicle to determine known defects or damage.

(b)  If a dealer promises that any repairs will be made or any conditions corrected in connection with the purchase of a used motor vehicle, such promises shall be provided in writing and either attached or incorporated into the sales contract.

(c)  For purposes of this section:

"Known" means that a dealer or the dealer's agent or employee has obtained facts or information about the condition of a motor vehicle which would lead a reasonable person in similar circumstances to believe that the motor vehicle contained one or more material mechanical defects.  The term "known" encompasses knowledge obtained through an inspection, from a previous owner, from the salesperson at an auction or another dealer, or through other means.

"Material mechanical defect" means any defect or malfunction which renders the motor vehicle mechanically unsound or inoperable. [L 1994, c 224, pt of §1]



§481J-5 - Notices.

[§481J-5]  Notices.  (a)  The written warranty provided for in section 481J-2 and the written notices provided for in sections 481J-3 and 481J-4 shall be delivered to the consumer at or before the time the consumer signs the sales contract for the used motor vehicle.  The warranty and the notice may be set forth on one sheet or on separate sheets.  They may be separate from, attached to, or a part of the sales contract.  If they are part of the sales contract, they shall be separated from the other contract provisions and each headed by a conspicuous title.

(b)  The director of commerce and consumer affairs may adopt rules pursuant to chapter 91 necessary to implement the notice provisions of this chapter.  The rules may include the establishment of wording, format, placement, and distribution requirement for all notices specified in this chapter.

(c)  The failure of a dealer to provide the warranty or notices required by this chapter or the provision of false or misleading notices or warranties shall constitute prima facie evidence of an unfair or deceptive act under chapter 480. [L 1994, c 224, pt of §1]



§481J-6 - Failure to honor warranty.

§481J-6  Failure to honor warranty.  (a)  If the dealer or its agent fails to correct a defect or malfunction as required by the warranty specified in section 481J-2 after a reasonable period of time, the dealer shall accept return of the used motor vehicle from the consumer and refund the full purchase price, including general excise tax, less a reasonable allowance for any damage not attributable to normal wear or usage, and with an adjustment for any modifications which either increase or decrease the market value of the vehicle.  A reasonable allowance for use shall be fifteen cents for each mile the used motor vehicle has been operated between its sale and its return.

(b)  It shall be presumed that a dealer has had a reasonable opportunity to correct a defect or malfunction in a used motor vehicle if the dealer fails to repair the same defect or malfunction within three attempts, or if the used motor vehicle is out of service for more than a cumulative total of ten business days after the consumer has returned it to the dealer for repair.

(c)  A used motor vehicle shall not be considered out of service for purposes of the ten-business-day period described in subsection (b) for any day in which a part necessary to repair a defect or malfunction complained of is not in the dealer's possession; provided that the dealer has ordered the part by reasonable means on the same day on which the dealer knew or should have known that the part was necessary, except that in no event shall a part's unavailability operate to toll the ten-business-day period for more than twenty-one days.  The applicable warranty period shall be extended by the number of days a part is unavailable.

(d)  In determining the purchase price to be refunded, the purchase price shall be deemed equal to the sum of the actual cash difference paid for the used motor vehicle, plus return of any vehicles traded in at the time of purchase.  If the dealer elects to not return any vehicles traded in by the consumer, or is unable to return such vehicles in substantially the same condition as received from the consumer, the dealer shall pay the consumer the wholesale value of any such traded-in vehicles as listed in the National Automobile Dealers' Association Used Car Guide, or such other guide as may be specified in rules adopted by the director of commerce and consumer affairs pursuant to chapter 91, as adjusted for mileage, improvements, and any major physical or mechanical defects in the vehicle at the time of trade-in.

(e)  The dealer selling the used motor vehicle shall deliver to the consumer a written notice either attached to or within the contract of sale containing conspicuous language indicating that if the consumer should be entitled to a refund pursuant to this section, the value of any vehicle traded in by the consumer will be determined by the method described in subsection (d), rather than the value listed in the sales contract.

(f)  Refunds shall be made to the consumer and lienholder, if any, as their interests may appear on the records of ownership kept by the county director of finance.

(g)  Alternatively, the dealer may elect to offer to replace the used motor vehicle with a comparably priced vehicle, with such adjustment in price as the parties may agree to.  The consumer shall not be obligated to accept a replacement vehicle, but may instead elect to receive the refund provided under this section. [L 1994, c 224, pt of §1; am L 2008, c 19, §25]



§481J-7 - Civil and administrative actions for violations.

§481J-7  Civil and administrative actions for violations.  (a)  A consumer of a used motor vehicle shall have a private right of action against a dealer to enforce this chapter and recover costs, including reasonable attorney's fees, incurred in the civil action.

(b)  It shall be an affirmative defense to any claim under this section that:

(1)  The alleged malfunction or defect does not substantially impair the use or safety of the used motor vehicle;

(2)  The alleged malfunction or defect is the result of abuse, neglect, or unreasonable modifications or alterations of the used motor vehicle; or

(3)  The alleged malfunction or defect was covered or warranted under an express warranty issued by the manufacturer of the used motor vehicle, and that such warranty issued by the manufacturer of the used motor vehicle was in effect during the warranty period established by this chapter.

(c)  Any private civil action brought pursuant to this section shall be commenced within one year of the date of original delivery of the used motor vehicle to the consumer.

(d)  Nothing in this chapter shall in any way limit the rights or remedies which are otherwise available to a consumer under any other law.

(e)  A dealer's failure to comply with any of the provisions of this chapter may result in disciplinary action pursuant to chapter 437, which may result in sanctions, including but not limited to suspension or revocation of license, and the imposition of fines or restitution. [L 1994, c 224, pt of §1; am L 2008, c 19, §26]






CHAPTER 481K - ASSISTIVE TECHNOLOGY WARRANTY ACT

§481K-1 - Definitions.

[§481K-1]  Definitions.  When used in this chapter unless the context otherwise requires:

"Assistive device" means any device, including a demonstrator, that a consumer purchases or accepts transfer of in this State which is used to assist a person with a disability (as defined in 42 U.S.C. §§12101 et seq.) in connection with a major life activity including but not limited to mobility, vision, hearing, speech, communication, maneuvering, and manipulation of a person's environment.  Assistive devices include but are not limited to manual wheelchairs, motorized wheelchairs, motorized scooters, and other [aids] that enhance the mobility of an individual; hearing [aids], telephone communication devices for the deaf, assistive listening devices, and other [aids] that enhance an individual's ability to hear; voice synthesized computer modules, optical scanners, talking software, braille printers, and other devices that enhance a sight impaired individual's ability to communicate; and any other device that enables a person with a disability to communicate, see, hear, speak, manipulate the person's environment, move, or maneuver.

"Assistive device dealer" means a person who is in the business of selling new assistive devices.

"Assistive device lessor" means a person who leases new assistive devices to consumers, or who holds the lessor's residual interest under a written lease, to new assistive devices leased to consumers.

"Collateral charges" means those additional charges to a consumer [wholly] incurred as a result of the acquisition of the assistive device.  For the purposes of this chapter, collateral charges include but are not limited to items installed by the manufacturer, its agent, assistive device dealer or assistive device lessor, finance charges and financing costs, general excise tax, and other governmental charges, taxes, or fees.

"Consumer" means any of the following:

(1)  The purchaser of an assistive device, if the assistive device was purchased from an assistive device dealer or manufacturer for purposes other than resale;

(2)  A person to whom the assistive device is transferred for purposes other than resale, if the transfer occurs before the expiration of an express warranty applicable to the assistive device;

(3)  A person who may enforce any warranty applicable to the assistive device; or

(4)  A person who leases an assistive device from an assistive device lessor under a written lease.

"Demonstrator" means an assistive device used primarily for the purpose of demonstration to the public.

"Early termination cost" means an expense or obligation that an assistive device lessor incurs as a result of both the termination of a written lease before the termination date set forth in that lease and the return of an assistive device to the manufacturer.  The term includes a penalty for prepayment under a finance arrangement.

"Early termination savings" means an expense or obligation that an assistive device lessor avoids as a result of both the termination of a written lease before the termination date set forth in that lease and the return of an assistive device to a manufacturer.  The term includes any interest charge that the assistive device lessor would have paid to finance the assistive device or, if the assistive device lessor does not finance the assistive device, the difference between the total period of the lease term remaining after the early termination and the present value of that amount at the date of the early termination.

"Incidental charges" means those reasonable costs incurred by the consumer, including but not limited to the costs of repair, the costs of return, and the costs of obtaining alternative assistance or alternative assistive devices, which are directly caused by the nonconformity or nonconformities which are the subject of the complaint, but shall not include loss of use, loss of income, or personal injury claims.

"Manufacturer" means a person who manufactures or assembles assistive devices and agents of that person, including an importer, a distributor, a factory branch, distributor branch, and a warrantor of the manufacturer's assistive device, but does not include an assistive device dealer.

"Nonconformity" means a defect, malfunction, or condition that fails to conform to any warranty applicable to an assistive device, but does not include a defect, malfunction, or condition that results from accident, abuse, neglect, modification, or alteration of the assistive device by persons other than the manufacturer, its agent, distributor, or authorized assistive device dealer, or assistive device lessor. [L 1997, c 282, pt of §1]

Case Notes

Hearing aid dealer was also acting as the hearing aid manufacturer's agent in the capacity of warrantor, and therefore, in that capacity, was governed by this chapter's requirements pertaining to a "manufacturer".  119 H. 483, 199 P.3d 72.



§2301 - , and shall be designated as such on the face of the warranty.

[§481K-2]  Warranties; repair.  (a)  No assistive device shall be sold, leased, or delivered in this State to a consumer unless accompanied by a written warranty under which the manufacturer warrants that the assistive device is fit for the ordinary purposes for which the device is used, and undertakes to pay the full cost of both parts and labor necessary to repair any nonconformity.  This warranty shall require the manufacturer directly or through its agents to repair or, at the election of the manufacturer, reimburse the consumer for the reasonable costs of repairing the nonconformity.  This warranty is supplementary and not in lieu of any other express warranties or implied warranties applicable to the assistive device.

(b)  The duration of the warranty provided in this section shall not be less than one year after first possession of the assistive device by the consumer.  The terms of this warranty shall be tolled for and extended by any period of time during which:

(1)  The assistive device is out of service by reason of repair under any other warranty;

(2)  The assistive device is in the possession of the manufacturer or its authorized agent, representative, assistive device dealer, or assistive device lessor for the purpose of repairing the assistive device under the terms of this warranty;

(3)  Repair services are not available to the consumer because of war, invasion, strike, fire, flood, or other natural disaster; or

(4)  The consumer has notified the manufacturer or its authorized agent or representative that the assistive device is inoperable, but cannot reasonably present the assistive device to the manufacturer or its authorized agent or representative and the manufacturer has refused to pay the charges to transport the assistive device to the manufacturer, its authorized agent, representative, or repair agency.

(c)  The applicable warranty period shall end thirty days from the date of completion of any repair required by this chapter as to the defect repaired if the warranty would otherwise have expired during that period.

(d)  If a manufacturer fails to give the written warranty as required by this section, the manufacturer nevertheless shall be deemed to have given the warranty as a matter of law.

(e)  If a new assistive device does not conform to all applicable warranties and the consumer reports the nonconformity to the manufacturer, the assistive device lessor, or any of the manufacturer's agents, distributors, or authorized assistive device dealers, and makes the assistive device available for repair before the end of the warranty period, then the manufacturer, or, at its option and expense, its agent, representative, distributor, authorized assistive device dealer, or authorized assistive device lessor shall make any repairs that are necessary to conform the assistive device to the warranties, notwithstanding the fact that the repairs are made after the expiration of the warranty.

(f)  A consumer shall make an assistive device available for repair by presenting it to the manufacturer, its agent, representative, authorized assistive device dealer, or authorized assistive device lessor prior to the expiration of the warranty period and providing the manufacturer, its agent, representative, authorized assistive device dealer, or authorized assistive device lessor written notice of the nonconformity.  The manufacturer or authorized person shall immediately accept return of the assistive device when it is so presented.  The assistive device shall be deemed out of service commencing the day it is presented, notwithstanding any failure to accept its return on that day.

During the applicable warranty period and the return period, the manufacturer shall pay the reasonable costs of transporting or shipping the assistive device to the manufacturer, agent, representative, authorized assistive device dealer, authorized assistive device lessor, or repair agency located nearest to the consumer.

(g)  The written warranty to be provided pursuant to this chapter shall be a full warranty as the term is described in the Magnuson-Moss Warranty Act, 15 U.S.C. §2301, and shall be designated as such on the face of the warranty.  Nothing in this subsection should be construed to limit the manufacturer's obligation to comply with all requirements set forth in this chapter. [L 1997, c 282, pt of §1]

Case Notes

Hearing aid dealer was also acting as the hearing aid manufacturer's agent in the capacity of warrantor, and therefore, in that capacity, was governed by this chapter's requirements pertaining to a "manufacturer".  119 H. 483, 199 P.3d 72.

Where there was substantial evidence that plaintiff's hearing aids were functioning poorly and inadequately, so much so that despite plaintiff's hearing disability, plaintiff never used the devices for a full day and determined that plaintiff was better off not using them at all, and based on plaintiff's testimony, plaintiff was only able to hear sounds that were close, at times only those that were far away, and all kinds of noises, the trial court could properly conclude that plaintiff's  hearing aids were nonconforming and not fit for their ordinary purpose.  119 H. 483, 199 P.3d 72.

Notwithstanding seller's failure to provide buyer with the required written warranty of fitness for ordinary purposes under subsection (a), where buyer failed to establish that buyer suffered any damages caused by that violation, the violation did not support the trial court's award of damages in the case.  118 H. 285 (App.), 188 P.3d 799.

Where neither manufacturer's warranty card nor seller's guarantee document stated that "the manufacturer warrants that the assistive device is fit for the ordinary purposes for which the device is used", or words to that effect, as is required by subsection (a), trial court did not err in finding that the warranties failed to comply with subsection (a) and (b).  118 H. 285 (App.), 188 P.3d 799.



§481K-3 - Assistive device replacement or refund.

§481K-3  Assistive device replacement or refund.  (a)  If the manufacturer or its agents fail to correct a nonconformity as required by a warranty after a reasonable opportunity to repair, the manufacturer shall accept return of the assistive device from the consumer and refund the full purchase price or replace the assistive device, as follows:

(1)  If the consumer requests a refund, the manufacturer shall accept return of the assistive device from the consumer and, as the case may be, either:

(A)  Refund to the consumer and to a holder of a perfected security interest in the consumer's assistive device, as their interests may appear on the records kept by the bureau of conveyances, the full purchase price plus all collateral charges and incidental charges, with adjustments for any modifications that either increase or decrease the market value of the assistive device, less a reasonable allowance for use; or

(B)  Refund to the assistive device lessor and to a holder of a perfected security interest in the assistive device, as their interests may appear on the records kept by the bureau of conveyances, the current value of the written lease, and refund to the consumer the amount that the consumer paid under the written lease plus all collateral charges and incidental charges, with adjustment for any modifications that either increase or decrease the market value of the assistive device, less a reasonable allowance for use;

(2)  If the consumer requests an assistive device replacement, the manufacturer, within thirty days of the request, shall provide the consumer with a comparable new assistive device.  Within ten days after receipt of the assistive device replacement, the consumer shall return the assistive device having the nonconformity to the manufacturer, along with any endorsements necessary to transfer legal title thereto.

(b)  For purposes of subsection (a):

(1)  The "current value of the written lease" equals the total amount for which that lease obligates the consumer during the period of the lease remaining after its early termination, plus the assistive device lessor's early termination costs and the value of the assistive device at the lease expiration date if the lease sets forth that value, less the assistive device lessor's early termination savings;

(2)  A "reasonable allowance for use" shall not exceed the amount obtained by multiplying the total amount the consumer paid or for which the written lease obligates the consumer to pay by a fraction, the denominator of which is one thousand eight hundred twenty-five and the numerator of which is the number of days that the consumer used the assistive device before first reporting the nonconformity to the manufacturer, its agent, assistive device lessor, or assistive device dealer; and

(3)  It shall be presumed that a manufacturer has had a "reasonable opportunity to repair" if the manufacturer or its agents fails to repair the same nonconformity within two attempts, or the assistive device is out of service, including by reason of attempts to repair one or more nonconformities, for a cumulative total of more than thirty business days after the consumer has returned it for repair.

(c)  No person shall enforce the lease against the consumer after the consumer receives a refund. [L 1997, c 282, pt of §1; am L 2008, c 19, §27]

Case Notes

An "adjustment" is included within the term "repair" inasmuch as the purpose of the "repair" is to "correct" a nonconformity; the trial court could thus find, under the circumstances of the case, that plaintiff's efforts to return for "adjustments" were a factor, among others, in determining whether plaintiff provided hearing aid dealer with a reasonable opportunity to "repair" the nonconformity.  119 H. 483, 199 P.3d 72.

Where plaintiff's testimony that plaintiff (1) returned the device four or five times prior to the May repair, (2) was without the device for about a month during the May repair, (3) came in for another "adjustment" when the device was returned from the manufacturer in late May and (4) throughout the course of these adjustments, plaintiff noticed no change in the device but continued to experience the same problems, evidence supported the conclusion that plaintiff provided dealer with a reasonable opportunity to repair.  119 H. 483, 199 P.3d 72.

Where there was substantial evidence that plaintiff's hearing aids were functioning poorly and inadequately, so much so that despite plaintiff's hearing disability, plaintiff never used the devices for a full day and determined that plaintiff was better off not using them at all, and based on plaintiff's testimony, plaintiff was only able to hear sounds that were close, at times only those that were far away, and all kinds of noises, the trial court could properly conclude that plaintiff's  hearing aids were nonconforming and not fit for their ordinary purpose.  119 H. 483, 199 P.3d 72.



§481K-4 - Nonconformity disclosure requirement.

[§481K-4]  Nonconformity disclosure requirement.  No assistive device returned by a consumer or assistive device lessor in this State or another state shall be sold or leased in this State unless the nature of the defect experienced by the original buyer or lessee is clearly and conspicuously disclosed on a separate document that must be signed by the manufacturer and the purchaser or lessor and must be in ten-point, capitalized type, in substantially the following form:

"IMPORTANT:  THIS DEVICE WAS RETURNED TO THE MANUFACTURER BECAUSE A DEFECT(S) COVERED BY A MANUFACTURER'S WARRANTY WAS NOT REPAIRED AFTER A REASONABLE OPPORTUNITY FOR REPAIR AS PROVIDED BY HAWAII LAW."

[L 1997, c 282, pt of §1]



§481K-5 - Other remedies.

[§481K-5]  Other remedies.  (a)  Nothing in this chapter shall in any way limit the rights or remedies available to consumers, or to the State under any other law.

(b)  Any agreement entered into by a consumer for the purchase or lease of an assistive device that waives, limits, or disclaims any of the rights set forth in this chapter shall be void as contrary to public policy.

(c)  In addition to pursuing other remedies, a consumer may bring an action to recover damages caused by a violation of this chapter.  The court shall award a consumer who prevails in the action twice the amount of any pecuniary loss, together with costs, disbursements, and reasonable attorney fees, and any equitable relief that the court may determine is appropriate.  A failure by a manufacturer to provide the warranty required by section 481K-2 or the notice provided by section 481K-4 shall constitute prima facie evidence of an unfair or deceptive act or practice under chapter 480.  Any action brought under this chapter by a consumer must be initiated within one year following the expiration of the warranty period. [L 1997, c 282, pt of §1]

Case Notes

Where plaintiff ultimately prevailed on the principal issues on appeal concerning the definition of "nonconformity" in §481K-1 and whether defendant was given a reasonable opportunity to repair the nonconformity, plaintiff was the "prevailing party" for purposes of awarding appellate costs and attorney fees; as subsection (c) allows a court to award "reasonable attorney fees" stemming from proceedings at both the trial and appellate levels, and plaintiff provided a list of requested fees in accordance with HRAP rule 39(d)(1) which were not objected to by defendant, plaintiff's request for attorney's fees was granted.  120 H. 257, 204 P.3d 476.

Notwithstanding seller's failure to provide buyer with the required written warranty of fitness for ordinary purposes under §481K-2(a), where buyer failed to establish that buyer suffered any damages caused by that violation, the violation did not support the trial court's award of damages in the case.  118 H. 285 (App.), 188 P.3d 799.



§481K-6 - Manufacturer's duty to provide reimbursement for temporary replacement of assistive devices; penalties.

[§481K-6]  Manufacturer's duty to provide reimbursement for temporary replacement of assistive devices; penalties.   Whenever an assistive device covered by a manufacturer's express warranty is tendered by a consumer to the manufacturer, its agent, representative, assistive device dealer, assistive device lessor, or repair agency dealer from whom it was purchased or exchanged for the purpose of repairing a nonconformity, the manufacturer shall provide directly to the consumer for the duration of the repair period a replacement assistive device or reimbursement for the cost incurred by the consumer to rent a replacement assistive device, if at least one of the following conditions exists:

(1)  The repair period exceeds or is expected to exceed ten working days, including the day on which the device is tendered for repair; or

(2)  The repair is of the same nonconformity for which the assistive device has been tendered for repair on at least two previous occasions. [L 1997, c 282, pt of §1]






CHAPTER 481L - MOTOR VEHICLE LEASE DISCLOSURE ACT

§481L-1 - Definitions.

[§481L-1]  Definitions.  Whenever used in this chapter, unless the context otherwise requires:

"Adjusted capitalized cost" means the gross capitalized cost, less the capitalized cost reduction, and is the amount used by the retail lessor in calculating the base periodic payment in the lease agreement.

"Capitalized cost reduction" means the total amount of any rebate, cash payment, net trade-in allowance, check, credit card debit, and noncash credit or downpayment that reduces the gross capitalized cost, but does not include any periodic lease payments due at the inception of the lease or all of the periodic lease payments if they are paid at the inception of the lease.

"Clear and conspicuous" means that written disclosures shall be made in a manner that is readable and understandable to the retail lessee and oral disclosures shall be made in a manner that is audible and understandable to the retail lessee.

"Gross capitalized cost" means the amount agreed upon by the retail lessor and the retail lessee as the value of the motor vehicle and any items that are capitalized or amortized during the lease term, including but not limited to taxes, insurance, service agreements, registration fees, license fees, lease acquisition and administration fees, warranty charges, fees and charges for accessories and for installing accessories, charges for delivery, service and repair, charges for improving the motor vehicle and providing other services incidental to the agreement, the outstanding balance of a prior loan agreement, lease or motor vehicle retail installment contract, and the unpaid portion of the early termination obligation under an outstanding lease agreement.

"Lease agreement" means a written agreement for the transfer from a retail lessor to a retail lessee of the right to possess and use a motor vehicle in exchange for consideration for a scheduled term exceeding four months, whether or not the retail lessee has the option to purchase or otherwise become the owner of the motor vehicle upon expiration of the agreement.  The term does not include an agreement which covers an absolute sale, a sale pending approval, or a retail installment sale.

"Lease transaction" means a presentation made to the retail lessee concerning the motor vehicle, including a sales presentation or a document presented to the retail lessee, resulting in the execution of a lease agreement.

"Motor vehicle" means a motor vehicle as defined in section 286-2.

"Retail lessee" means an individual who executes a lease agreement for a motor vehicle from a retail lessor primarily for personal, family, or household purposes.

"Retail lessor" means a person who regularly engages in the business of selling or leasing motor vehicles and who offers or arranges a lease agreement for a motor vehicle.  The term includes an agent or affiliate who acts on behalf of the retail lessor.

"Worksheet" means the primary document or documents used by the retail lessor to derive the monthly lease payment for a specific lease transaction. [L 1997, c 82, pt of §1]

Cross References

Lessee, defined:

Lemon law, §481I-2.

Motor vehicle rental, §437D-3.



§481L-2 - Disclosures.

§481L-2  Disclosures.  A retail lessor shall:

(1)  Disclose in the lease agreement provided to the lessee, in a clear and conspicuous manner, any and all material terms, conditions, and limitations that apply to the lease agreement, including but not limited to the consumer lease disclosures required by the federal Truth in Lending Act and rules adopted under that Act;

(2)  Disclose to the retail lessee in the lease agreement in a separate blocked section, in capital letters of at least ten-point bold type, as follows:

THIS IS A LEASE AGREEMENT.  THIS IS NOT A PURCHASE AGREEMENT.  PLEASE REVIEW THESE MATTERS CAREFULLY AND SEEK INDEPENDENT PROFESSIONAL ADVICE IF YOU HAVE ANY QUESTIONS CONCERNING THIS TRANSACTION.  YOU ARE ENTITLED TO AN EXACT COPY OF THE AGREEMENT YOU SIGN.  GET ALL PROMISES IN WRITING.  ORAL PROMISES ARE DIFFICULT TO ENFORCE.  IF YOU REQUEST IT, YOU CAN RECEIVE A COPY OF YOUR LESSOR'S LEASE CALCULATION WORKSHEET BEFORE YOU SIGN OR WITHIN SIX MONTHS AFTER SIGNING.  YOU CAN ALSO RECEIVE UPON REQUEST A COPY OF ANY OF THE DOCUMENTS YOU REVIEWED DURING THE LEASE TRANSACTION.;

(3)  Disclose to the retail lessee in the lease agreement in capital letters of at least ten-point bold type, with the appropriate amounts specified, the following:

(A)  THE GROSS CAPITALIZED COST  $____________________

(B)  THE CAPITALIZED COST REDUCTION  $________________

(C)  THE ADJUSTED CAPITALIZED COST  $_________________;

(4)  Provide the retail lessee with a copy of each document that is signed by the retail lessee during the course of the lease transaction and any document that is referenced or incorporated into the lease agreement.  Also, provide the retail lessee with a copy of each document requested by the retail lessee that is presented during the course of the lease transaction;

(5)  Prepare all disclosures made pursuant to this section and section 481L-3 and all documents executed in a lease transaction in the language principally used in negotiating the lease transaction; and

(6)  Upon request by the retail lessee at any time during the lease transaction and at any time during the first six months of the term of the lease agreement, provide to the retail lessee at no cost to the retail lessee a copy of the retail lessor's worksheets used to calculate the periodic lease payment.  Worksheets that are stored on computer media shall be reduced to printed form for the lessee.  The worksheets shall be maintained by the retail lessor or its agents during the first six months of the term of the lease agreement.  The retail lessor shall not be required to provide those portions of any worksheets that contain dealer markup information or lease assignment settlement amounts. [L 1997, c 82, pt of §1; am L 1998, c 201, §1]



§481L-3 - Trade-in vehicle.

[§481L-3]  Trade-in vehicle.  A trade-in vehicle used to reduce the gross capitalized cost shall be identified as a trade-in vehicle in the lease agreement and identified by year, make, and model.  The lease agreement shall also state, in an amount distinct from the capitalized cost reduction, the total credit value of the trade-in vehicle, including a good-faith estimate of any liability against the trade-in vehicle to be discharged by the retail lessor. [L 1997, c 82, pt of §1]



§481L-4 - Civil remedies.

§481L-4  Civil remedies.  A retail lessor who fails to comply with the requirements of this chapter shall be deemed to have engaged in an unfair or deceptive act or practice in the conduct of trade or commerce within the meaning of section 480-2. [L 1997, c 82, pt of §1; am L 2008, c 19, §28]






CHAPTER 481M - LEASE-PURCHASE AGREEMENTS FOR PERSONAL PROPERTY

§481M-1 - Definitions.

[§481M-1]  Definitions.  As used in this chapter, unless the context otherwise requires:

"Advertisement" means a commercial message in any medium that aids, promotes, or assists, directly or indirectly, a lease-purchase agreement.

"Cash price" means the price at which retail sellers are selling and retail buyers are buying the same or similar property for cash in the same trade area in which the lessor's place of business is located.  Cash price may be evidenced by an amount no greater than twice the documented actual cost, including freight charges and applicable taxes, of the lease-purchase property from an unaffiliated wholesaler, distributor, or manufacturer.  A lessor shall maintain records that establish that the price disclosed as the cash price in a lease-purchase agreement is the cash price as defined.

"Consummation" means the time a lessee becomes contractually obligated on a lease-purchase agreement.

"Lessee" means a natural person who rents personal property under a lease-purchase agreement.

"Lessor" means a person who regularly provides the use of property through lease-purchase agreements and to whom lease payments are initially payable on the face of the lease-purchase agreement. [L 1997, c 248, pt of §1]



§481M-2 - Lease-purchase agreement defined.

[§481M-2]  Lease-purchase agreement defined.  A lease-purchase agreement is an agreement for the use of personal property by a natural person primarily for personal, family, or household purposes, for an initial period of four months or less that:

(1)  Is automatically renewable with each payment after the initial period;

(2)  Does not obligate or require the lessee to continue leasing or using the property beyond the initial period; and

(3)  Permits the lessee to become the owner of the property. [L 1997, c 248, pt of §1]



§481M-3 - Agreements exempt from other laws.

[§481M-3]  Agreements exempt from other laws.  (a)  Lease-purchase agreements are not subject to:

(1)  Chapter 476; and

(2)  Article 2A or 9 of chapter 490.

(b)  This chapter does not apply to the following:

(1)  Lease-purchase agreements primarily for business, commercial, or agricultural purposes, or those made with governmental agencies or instrumentalities or with organizations;

(2)  A lease of a safe deposit box;

(3)  A lease or bailment of personal property which is incidental to the lease of real property, and which provides that the lessee has no option to purchase the leased property; or

(4)  A lease of a motor vehicle. [L 1997, c 248, pt of §1]



§481M-4 - Provisions prohibited in agreements.

§481M-4  Provisions prohibited in agreements.  A lease-purchase agreement may not contain:

(1)  A confession of judgment;

(2)  A negotiable instrument;

(3)  A security interest or any other claim of a property interest in any goods except those goods delivered by the lessor pursuant to the lease-purchase agreement;

(4)  A wage assignment;

(5)  A waiver by the lessee of claims or defenses; or

(6)  A provision authorizing the lessor or a person acting on the lessor's behalf to enter upon the lessee's premises or to commit any breach of the peace in the repossession of goods. [L 1997, c 248, pt of §1; am L 2008, c 19, §29]



§481M-5 - Limit on total lease payments.

[§481M-5]  Limit on total lease payments.  (a)  No lessor shall offer a lease-purchase agreement in which the total lease payments necessary to acquire ownership exceed twice the cash price of the rented property.

(b)  When fifty per cent of all rental payments made by a lessee equals the cash price of the property disclosed to the lessee in the lease-purchase agreement, the lessee shall own the rented property and the lease-purchase agreement shall terminate. [L 1997, c 248, pt of §1]



§481M-6 - Early termination.

[§481M-6]  Early termination.  The lessee shall have the right to acquire ownership of the property at any time after the initial payment by tendering to the lessor all past due payments and fees and an amount equal to the cash price stated in the lease-purchase agreement multiplied by a fraction that has as its numerator the number of periodic payments remaining under the agreement and that has as its denominator the total number of periodic payments. [L 1997, c 248, pt of §1]



§481M-7 - Additional charges.

§481M-7  Additional charges.  (a)  A lessor may contract for and receive an initial nonrefundable fee not to exceed $10 per lease-purchase agreement.  If the lessor requires a security deposit, the amount of the deposit and the conditions under which it will be returned shall be disclosed pursuant to section 481M-13.

(b)  A lessor may contract for and receive an initial delivery charge per lease-purchase agreement that shall not exceed $15 in the case of an agreement covering five or fewer items if the lessor actually delivers the items to the lessee's dwelling and the delivery charge is disclosed pursuant to section 481M-14.  The delivery charge shall be assessed in lieu of and not in addition to the initial fee in subsection (a).  A lessor may not contract for or receive a delivery charge on property redelivered after repair or maintenance.

(c)  A lessor may contract for and receive a charge for picking up late payments from the lessee if the lessor is required to do so pursuant to the lease-purchase agreement or is requested to visit the lessee to pick up a payment.  In a lease-purchase agreement with payment or renewal dates that are on a monthly basis, this charge may not be assessed more than three times in any six-month period.  In lease-purchase agreements with payments or renewal options on a weekly or biweekly basis, this charge may not be assessed more than six times in any six-month period.  No charge assessed pursuant to this subsection may exceed $10.  A pickup fee may be assessed pursuant to this subsection only in lieu of and not in addition to any late charge assessed pursuant to subsection (d).

(d)  The parties may contract for late charges as follows:

(1)  For lease-purchase agreements with monthly renewal dates, a late charge not exceeding $5 may be assessed on any payment not made within five days after payment is due, or return of the property is required; or

(2)  For lease-purchase agreements with weekly or biweekly renewal dates, a late charge not exceeding $3 may be assessed on any payment not made within three days after payment is due, or return of the property is required.

A late charge on lease-purchase agreements may be collected only once on any accrued payment, no matter how long it remains unpaid.  A late charge may be collected at the time it accrues or at any time thereafter.  A lessor may elect to waive imposition of a late charge due on an accrued payment in accordance with the terms of the lease-purchase agreement; provided that the waiver shall be in writing and, once a late charge is waived for a specific payment, the lessor may not seek to impose a late charge for the accrued payment in question.  No late charge shall be assessed against a payment that is timely, even though an earlier late charge has not been paid in full. [L 1997, c 248, pt of §1; am L 2008, c 19, §30]



§481M-8 - Assignee liability and notice of assignment.

[§481M-8]  Assignee liability and notice of assignment.  (a)  With respect to a lease-purchase agreement, an assignee of the rights of the lessor is subject to all claims and defenses of the lessee against the lessor arising from the lease of property or services, notwithstanding that the assignee is the holder in due course of a negotiable instrument issued in violation of the provisions prohibiting certain negotiable instruments.

(b)  A claim or defense of a lessee specified in subsection (a) may be asserted against the assignee under this section only to the extent of the amount owing and paid to the assignee and assignor.

(c)  An agreement may not limit or waive the claims or defenses of a lessee under this section.

(d)  The lessee is authorized to pay the original lessor until the lessee receives written notification that the rights to payment pursuant to a lease-purchase agreement have been assigned to an assignee and that payment is to be made to the assignee.  A notification that does not reasonably identify the rights assigned shall be ineffective.  If requested by the lessee, the assignee shall furnish reasonable proof that the assignment has been made, and unless the assignee does so, the lessee may pay the lessor. [L 1997, c 248, pt of §1]



§481M-9 - Unfair or deceptive acts or practices.

[§481M-9]  Unfair or deceptive acts or practices.  Any person who violates this chapter shall be deemed to have engaged in an unfair or deceptive act or practice within the meaning of section 480-2. [L 1997, c 248, pt of §1]



§481M-10 - Remedies of lessee.

§481M-10  Remedies of lessee.  (a)  In case of a violation by a lessor of any provision of this chapter with respect to any lease-purchase agreement, the lessee may bring a suit in any court of competent jurisdiction to recover actual damages from the lessor, or may set off or counterclaim in any action by the lessor.  If the court finds that any violation by the lessor has occurred, the court shall award to the lessee a minimum recovery of $250 or twenty-five per cent of the total cost to acquire ownership under the lease-purchase agreement, whichever is greater.

(b)  The remedies specified in subsection (a) shall be in addition to any other remedies provided by law.

(c)  In any action brought pursuant to this section, the court shall award the prevailing party the costs of the action and reasonable attorney fees. [L 1997, c 248, pt of §1; am L 2008, c 19, §31]



§481M-11 - Unconscionability.

[§481M-11]  Unconscionability.  (a)  With respect to a lease-purchase transaction, if the court as a matter of law finds the transaction, agreement, or any clause of the agreement to have been unconscionable at the time it was made, the court may:

(1)  Refuse to enforce the agreement;

(2)  Enforce the remainder of the agreement without the unconscionable clause; or

(3)  Limit the application of any unconscionable clause to avoid any unconscionable result.

(b)  If it is claimed or appears to the court that the transaction, agreement, or clause may be unconscionable, the parties shall be afforded a reasonable opportunity to present evidence as to its setting, purpose, and effect to aid the court in making a determination related to unconscionability.

(c)  If, in an action in which unconscionability is claimed, the court finds unconscionability pursuant to this section, the court may award the costs of the action and reasonable attorney fees to the lessee.  If the court does not find unconscionability and does find that the lessee claiming unconscionability brought or maintained an action that the lessee knew to be groundless, the court may award the costs of the action and reasonable attorney fees to the party against whom the claim was made.  In determining attorney fees, the amount of recovery claimed on behalf of the lessee shall not be controlling.

(d)  The remedies of this section shall be in addition to remedies otherwise available for the same conduct authorized under law other than in this chapter, but double recovery of actual damages shall be prohibited.

(e)  For the purpose of this section, a charge or practice expressly permitted by this chapter shall not be unconscionable. [L 1997, c 248, pt of §1]



§481M-12 - Waivers.

§481M-12  Waivers.  A lessor shall not require a lessee to waive:

(1)  Service of process;

(2)  Any defense;

(3)  Any counterclaim; or

(4)  Right of action against the lessor or a person acting on the lessor's behalf as the lessor's agent;

in collection of payments under the lease-purchase agreement or in repossession of the leased property. [L 1997, c 248, pt of §1; am L 2008, c 19, §32]



§481M-13 - Disclosure of information.

§481M-13  Disclosure of information.  (a)  The lessor shall disclose to the lessee the information required by this chapter.  In a transaction involving more than one lessor, only one lessor need make the disclosures, but all lessors shall be bound by these disclosures.  The disclosures shall be made before consummation of the lease-purchase agreement.

(b)  The disclosures shall be made clearly and conspicuously in writing and in not less than ten-point standard type.  A copy of the disclosures shall be included with the lease-purchase agreement provided to the lessee.  All disclosures required by this chapter shall be printed or typed in a color or shade that clearly contrasts with the background.  The disclosures required under section 481M-14 shall be made on the face of the lease-purchase agreement above the line for the lessee's signature.  Before any payment is due, the lessor shall furnish the lessee with an exact copy of the lease-purchase agreement, which shall be signed by the lessee and which shall evidence the lessee's agreement.

(c)  If a disclosure becomes inaccurate as the result of any act, occurrence, or agreement by the lessee after delivery of the required disclosures, the resulting inaccuracy shall not be a violation of this chapter. [L 1997, c 248, pt of §1; am L 2008, c 19, §33]



§481M-14 - Information required in disclosure.

§481M-14  Information required in disclosure.  (a)  For each lease-purchase agreement, the lessor shall disclose in the agreement the following items, as applicable:

(1)  The total number, total amount, and timing of all payments necessary to acquire ownership of the property;

(2)  A statement that the lessee shall not own the property until the lessee has made the total payment necessary to acquire ownership;

(3)  A statement that the lessee shall be responsible for the fair market value of the property if, and as of the time, it is lost, stolen, damaged, or destroyed;

(4)  A brief description of the leased property sufficient to identify the property to the lessee and the lessor, including an identification number, if applicable, and a statement indicating whether the property is new or used; provided that a statement that indicates that new property is used property does not violate this chapter;

(5)  A brief description of any damages to the leased property;

(6)  A statement of the cash price of the property.  If the agreement involves a lease of two or more items as a set in one agreement, a statement of the aggregate cash price of all items is sufficient;

(7)  The total of initial payments made or required at or before consummation of the agreement or delivery of the property, whichever is later;

(8)  A statement that the total of payments shall not include other charges, such as delivery, taxes, late payment, pickup, and reinstatement fees, which fees shall be separately disclosed in the agreement;

(9)  A statement clearly summarizing the terms of the lessee's option to purchase, including a statement that the lessee has the right to exercise an early-purchase option and the price, formula, or method for determining the price at which the property may be so purchased;

(10)  A statement identifying the party responsible for maintaining or servicing the property while it is being leased, together with a description of that responsibility, and a statement that if any part of a manufacturer's express warranty covers the leased property at the time the lessee acquires ownership of the property, the warranty shall be transferred to the lessee, if allowed by the terms of the warranty;

(11)  The date of the transaction and the identities of the lessor and lessee;

(12)  A statement that the lessee may terminate the agreement without penalty by voluntarily surrendering or returning the property in good repair, ordinary wear and tear excepted, upon expiration of any lease term along with any past due rental payments; and

(13)  Notice of the right to reinstate an agreement as provided in this chapter.

(b)  In addition to the disclosures required pursuant to this section, the lessor shall also make the following disclosure:

NOTICE TO LESSEE--READ BEFORE SIGNING

(1)  DO NOT SIGN THIS BEFORE YOU READ THE ENTIRE AGREEMENT INCLUDING ANY WRITING ON THE REVERSE SIDE, EVEN IF OTHERWISE ADVISED.

(2)  DO NOT SIGN THIS IF IT CONTAINS ANY BLANK SPACES.

(3)  YOU ARE ENTITLED TO AN EXACT COPY OF ANY AGREEMENT YOU SIGN.

(4)  YOU HAVE THE RIGHT TO EXERCISE ANY EARLY BUY-OUT OPTION AS PROVIDED IN THIS AGREEMENT.  EXERCISE OF THIS OPTION MAY RESULT IN A REDUCTION OF YOUR TOTAL COST TO ACQUIRE OWNERSHIP UNDER THIS AGREEMENT.

(5)  IF YOU ELECT TO MAKE WEEKLY RATHER THAN MONTHLY PAYMENTS AND EXERCISE YOUR PURCHASE OPTION, YOU MAY PAY MORE FOR THE LEASED PROPERTY.

(c)  With respect to matters specifically governed by the federal Consumer Credit Protection Act (15 U.S.C. sections 1601 to 1674), compliance with that Act satisfies the requirements of this section. [L 1997, c 248, pt of §1; am L 2008, c 19, §34]



§481M-15 - Reinstatement of agreement and repossession.

§481M-15  Reinstatement of agreement and repossession.  (a)  A lessee who breaches any lease-purchase agreement, including but not limited to the failure to make timely lease payments, shall have the right to reinstate the original lease-purchase agreement without losing any rights or options previously acquired under the lease-purchase agreement if both of the following apply:

(1)  Subsequent to having failed to make a timely lease payment, the lessee has promptly surrendered the property to the lessor, in the manner as set forth in the lease-purchase agreement, and if and when requested by lessor; and

(2)  Not more than thirty days have passed since the lessee returned the property; provided that if the lessee has made more than sixty per cent of the total number of payments required under the lease-purchase agreement to acquire ownership, the thirty-day period shall be extended to a sixty-day period.

(b)  As a condition precedent to reinstatement of the lease-purchase agreement, a lessor may collect a reinstatement fee as set forth in subsection (d).

(c)  If reinstatement occurs pursuant to this section, the lessor shall provide the lessee with either the same item leased by the lessee prior to reinstatement or a substitute item of equivalent quality and condition.  If a substitute item is provided, the lessor shall provide the lessee with all the information required by section 481M-14.

(d)  A reinstatement fee as provided for in this section shall equal the outstanding balance of any accrued missed payments and late charges plus an additional fee not to exceed $5. [L 1997, c 248, pt of §1; am L 2008, c 19, §35]



§481M-16 - Written receipts for cash or money order.

[§481M-16]  Written receipts for cash or money order.  A lessor shall provide the lessee a written receipt for each payment made by cash or money order. [L 1997, c 248, pt of §1]



§481M-17 - Renegotiation for new agreement and extensions.

§481M-17  Renegotiation for new agreement and extensions.  (a)  A renegotiation shall occur when an existing lease-purchase agreement is satisfied and replaced by a new agreement undertaken by the same lessor and lessee.  A renegotiation shall be considered a new agreement requiring new disclosures.

(b)  The following events shall not be treated as renegotiations:

(1)  The addition or return of property in a multiple-item agreement or in the substitution of the leased property, if in either case the average payment allocable to a payment period is not changed by more than twenty-five per cent;

(2)  A deferral or extension of one or more periodic payments, or portions of a periodic payment;

(3)  A reduction in charges in the lease or agreement; or

(4)  A lease or agreement involved in a court proceeding.

(c)  No disclosures are required for any extension of a lease-purchase agreement. [L 1997, c 248, pt of §1; am L 2008, c 19, §36]



§481M-18 - Advertisement of lease-purchase agreement.

[§481M-18]  Advertisement of lease-purchase agreement.  If an advertisement for a lease-purchase agreement refers to or states the dollar amount of any payment and the right to acquire ownership of any one specific item, the advertisement shall also clearly and conspicuously state the following items, as applicable:

(1)  That the transaction advertised is a lease-purchase agreement;

(2)  The total of payments necessary to acquire ownership; and

(3)  That the lessee acquires no ownership rights if the total amount necessary to acquire ownership is not paid.

Any owner or personnel of any medium in which an advertisement appears or through which it is disseminated is not liable under this section.

This section shall not apply to an advertisement which does not refer to or state the amount of any payment, or which is published in the yellow pages of a telephone directory or in any similar directory of business. [L 1997, c 248, pt of §1]






CHAPTER 481P - TELEMARKETING FRAUD PREVENTION ACT

§481P-1 - Definitions.

[§481P-1]  Definitions.  Whenever used in this chapter, unless the context requires otherwise:

"Consumer" or "purchaser" means a person who is, or may be, required to pay for goods or services offered by a seller or telephone solicitor through telemarketing and includes but is not limited to a consumer as defined in section 480-1.

"Express verifiable authorization" means express written authorization by the consumer, including but not limited to the consumer's signature on a negotiable instrument, that specifically authorizes the seller or telephone solicitor to obtain payment from a consumer's checking, savings, or bank card account.

"Goods or services" means any real property or any tangible or intangible personal property or services of any kind provided or offered to a consumer.

"Investment opportunity" means anything tangible or intangible, that is offered for sale, sold, or traded based wholly or in part on representations, either express or implied, about past, present, or future income, profit, or appreciation.

"Material" means any factor likely to affect a person's choice of, or conduct regarding, goods or services.

"Outbound telephone call" means a telephone call initiated by a seller or telephone solicitor to induce the purchase of goods or services.

"Payment" means anything of value, including any interest, benefit, privilege, claim, or right with respect to anything of value, whether real or personal, tangible or intangible.

"Prize" means anything offered or purportedly offered and given or purportedly given to a consumer by chance.

"Prize promotion" means a sweepstakes or other game of chance or an oral or written representation that a consumer has won, has been selected to receive, or is eligible to receive a prize or purported prize.

"Recovery service" means any business or other practice in which a person represents or implies that, for a fee, any amount a consumer has paid out to a seller or telephone solicitor may be recovered.

"Seller" means any person, who, in connection with a telemarketing transaction, solicits funds or contributions, or arranges for a telephone solicitor to solicit funds or contributions, or provides, offers to provide, or arranges for others to provide goods or services to the consumer in exchange for consideration.

"Telemarketing" means a plan, program, or campaign, including a prize promotion or investment opportunity, that is conducted to induce the purchase of goods or services or to solicit funds or contributions by use of one or more telephones and that involves more than one telephone call.

"Telephone solicitor" means any person who in connection with telemarketing, initiates or receives telephone calls to or from a consumer, where either or both parties to the telephone call are located in this State. [L 1999, c 170, pt of §1]



§481P-2 - Violations.

§481P-2  Violations.  (a)  It is an unfair or deceptive act or practice and a violation of this chapter for any seller or telephone solicitor to:

(1)  Fail to commence, within the first minute of an outbound telephone call, and complete within the first three minutes of the outbound call, and before payment is requested and prior to any solicitation, disclosure of the following:

(A)  The true purpose of the telephone call;

(B)  The telephone solicitor's name and the company or entity on whose behalf the solicitation is being made; and

(C)  The goods or services being offered;

(2)  Misrepresent or fail to disclose, in a clear, conspicuous, and intelligible manner and before payment is received from the consumer, the following information:

(A)  Total purchase costs to the consumer of the goods or services to be received;

(B)  Any restrictions, limitations, or conditions to purchase or to use the goods or services that are the subject of any offer;

(C)  Any material term or condition of the seller's refund, cancellation, or exchange policy, including, if applicable, that no such policies exist;

(D)  All material costs or conditions related to receiving a prize, including the odds of winning the prize, and if the odds are not calculable in advance, the factors used in calculating the odds, the nature and value of a prize, that no purchase is necessary to win the prize, and the "no purchase" method of entering the contest;

(E)  Any material aspect of an investment opportunity being offered, including but not limited to risk, liquidity, earnings potential, market value, and profitability; and

(F)  The quantity, and any material aspect of the quality or basic characteristics of any goods or services offered;

(3)  Misrepresent any material aspect of the quality or basic characteristics of any goods or services offered;

(4)  Represent that the telephone solicitor or seller is registered as a telephone solicitor in the State or has in any way received an endorsement or approval by any governmental agency of the State;

(5)  Make a false or misleading statement with the purpose of inducing a consumer to pay for any goods or services;

(6)  Request or accept payment from a consumer or make or submit any charge to the consumer's credit or bank account before the telephone solicitor or seller receives from the consumer an express verifiable authorization; provided that no express verifiable authorization is required if the seller adopts and complies with a policy that:

(A)  Affords the consumer at least seven days after the receipt of goods or services to review goods or services and return undamaged or unused goods or submit a cancellation of services notice;

(B)  Requires the seller to process the full refund within thirty days after receipt of returned merchandise or the cancellation of services notice from the consumer; and

(C)  Requires the disclosure of the seller's return and refund policy to the consumer, orally by telephone, and in writing with any advertising or promotional material, and with delivery of the goods or services;

(7)  Fail to include on the express verifiable authorization in a clear and conspicuous manner, the following language:

"YOU ARE NOT OBLIGATED TO MAKE ANY PAYMENT UNLESS YOU SIGN THIS CONFIRMATION AND RETURN IT TO THE SELLER.";

(8)  Procure the services of any professional delivery, courier, or other pick-up service to obtain immediate receipt or possession of a consumer's payment;

(9)  Offer to consumers in the State any prize promotion, in which a purchase or payment is necessary to obtain the prize;

(10)  Fail to comply with the recordkeeping requirements of this chapter; or

(11)  Initiate or cause to be initiated, a telephone solicitation call to a telephone number that is listed on the national Do-Not-Call registry administered by the Federal Trade Commission and the Federal Communications Commission pursuant to and in violation of the Telemarketing Sales Rule, 16 C.F.R. part 310, and the Telephone Consumer Protection Act, 47 C.F.R. parts 64 and 68.

(b)  It is a violation of this chapter for any person to assist, support, or provide substantial assistance to any seller or telephone solicitor, where that person knows or should have known that the seller or telephone solicitor is engaged in any unlawful or deceptive practice defined within this chapter.

(c)  Engaging in any other unfair or deceptive conduct that will create a likelihood of confusion or misunderstanding is a violation of this chapter. [L 1999, c 170, pt of §1; am L 2004, c 8, §2; am L 2008, c 19, §37]



§481P-3 - Abusive telemarketing acts or practices.

§481P-3  Abusive telemarketing acts or practices.  It is an abusive telemarketing act or practice and a violation of this chapter for any seller or telephone solicitor to engage in the following conduct:

(1)  Threaten, intimidate, or use profane or obscene language;

(2)  Request a fee to remove derogatory information from or to improve a consumer's credit history or credit record until:

(A)  The time frame in which the seller or telephone solicitor has represented that all of the goods or services will be provided to that consumer has expired; and

(B)  The seller or telephone solicitor has provided the consumer with documentation in the form of a credit report from a credit reporting agency demonstrating that the promised results have been achieved, the report having been issued more than six months after the results were achieved.  Nothing in this chapter shall be construed to affect the requirement of section 604 of the Fair Credit Reporting Act, 15 U.S.C. section 1681b, that a consumer report may only be obtained for a specified permissible purpose;

(3)  Request or receive payment from a consumer to recover or otherwise aid in the return of money or any other item lost by the consumer in a telemarketing transaction, until seven business days after the money or other item is delivered to the consumer;

(4)  Request or actually receive payment of any fee in advance of obtaining a loan or other extension of credit when a high likelihood of success has been represented to the consumer by the seller or telephone solicitor;

(5)  Cause the telephone to ring more than ten times in an outbound telephone call;

(6)  Engage any consumer repeatedly or continuously with behavior a reasonable person would deem to be annoying, abusive, or harassing;

(7)  Initiate an outbound telephone call to a consumer, when the person has stated previously that the consumer does not wish to receive telephone calls from that seller or telephone solicitor; provided that the seller or telephone solicitor will not be liable for violating this paragraph if:

(A)  It has established and implemented written procedures to comply with this paragraph, which procedures shall meet the minimum standards set forth in 47 C.F.R. section 64.1200(e)(2);

(B)  It has trained its personnel in the procedures established pursuant to subparagraph (A);

(C)  The seller, or telephone solicitor acting on behalf of the seller, has maintained and recorded lists of persons who may not be contacted in compliance with this paragraph; and

(D)  The call is the result of error; or

(8)  Initiate an outbound telephone call to a consumer's residence at any time other than between 8:00 a.m. and 9:00 p.m. local time at the location of the consumer called. [L 1999, c 170, pt of §1; am L 2008, c 19, §38]



§481P-4 - Recordkeeping.

[§481P-4]  Recordkeeping.  Every telephone solicitor shall keep true and accurate records of all telemarketing activities initiated in this State or directed to consumers located in this State.  Upon demand, the records shall be made available to the department of commerce and consumer affairs, the attorney general, and any other governmental entity with authority to enforce this chapter.  These records shall be retained for a period of two years after the date of any outbound telephone call initiated from, directed into, or within this State.  The records shall include but are not limited to the following information:

(1)  The location of the telephone solicitor and seller and the street addresses of any locations from which the outbound telephone calls originated;

(2)  Copies of any injunction, temporary restraining order, judgment, consent judgment, or assurance of voluntary compliance in any civil or administrative action, including any pending action, involving a violation or alleged violation by [the] telephone solicitor or the seller of any state or federal telemarketing law;

(3)  The name, any fictitious name used, last known home address, telephone number, and job title of all telephone solicitors, who place or placed calls on behalf of a seller or who participate in or are responsible for the management of the business of the telephone solicitor; however, if the seller or telephone solicitor permits fictitious names to be used by employees or agents, each fictitious name shall be traceable to only one specific telephone solicitor, employee or agent.  Where one or more telephone solicitors is employed by or otherwise acting on behalf of a seller, the reporting requirements of this chapter may be met by the seller on behalf of itself and its telephone solicitors, but only to the extent the records comply with the requirements of this chapter;

(4)  Copies of all substantially different scripts, outlines, or presentation materials the seller requires a telephone solicitor to use when soliciting, as well as of all information to be provided by a telephone solicitor to a consumer in connection with any telemarketing;

(5)  All written consents to utilize a name or names of any person, as defined in section 1-19, in any endorsement;

(6)  Materials that substantiate any claims about the performance, efficacy, nature, or characteristics of health, nutrition, or diet related goods or services that are the subject of telemarketing;

(7)  A copy of the refund, cancellation, exchange, or repurchase policies for any goods or services offered by a seller or telephone solicitor, unless the seller or telephone solicitor offers and provides an unconditional satisfaction guaranteed policy and provides a full refund for returned goods or cancelled services;

(8)  Copies of all written confirmations of telemarketing transactions;

(9)  Copies of all express verifiable authorizations and signed order confirmations;

(10)  Copies of any training instructions, handbooks, or other guidelines distributed by telephone solicitors to their staff or by sellers to their telephone solicitors, employees, or agents;

(11)  Procedures for maintaining a list of persons who do not wish to receive outbound telephone calls made by or on behalf of the seller or telephone solicitor, which procedures shall meet the minimum standards set forth in 47 C.F.R. section 64.1200(e)(2), as well as the do not call lists maintained pursuant to those procedures; and

(12)  Copies of written contracts and agreements between the telephone solicitor and the seller. [L 1999, c 170, pt of §1]



§481P-5 - Exemptions.

§481P-5  Exemptions.  This chapter shall not apply to:

(1)  A person who initiates telephone calls to a residence for the sole purpose of polling or soliciting the expression of ideas, opinions, or votes, or a person soliciting solely for a political or religious cause or purpose;

(2)  A securities broker-dealer, salesperson, investment adviser, or investment adviser representative who is registered with this State to sell securities or who is authorized to sell securities in this State pursuant to federal securities laws, when soliciting over the telephone within the scope of the person's registration;

(3)  A financial institution that is authorized to accept deposits under its chartering or licensing authority where such deposits are insured by the Federal Deposit Insurance Corporation or the National Credit Union Administration, including but not limited to a bank, savings bank, savings and loan association, depository financial services loan company, or credit union, or a nondepository financial services loan company that is licensed or authorized to conduct business in this State by the commissioner of financial institutions, or an affiliate or subsidiary of a financial institution as defined in chapter 412;

(4)  A person or organization that is licensed or authorized to conduct business in this State by the insurance commissioner including but not limited to an insurance company and its employees, while engaged in the business of selling or advertising the sale of insurance products or services;

(5)  A college or university accredited by an accrediting organization recognized by the United States Department of Education;

(6)  A person who publishes a catalog of at least fifteen pages, four times a year, with a circulation of at least one hundred thousand, where the catalog includes clear disclosure of sale prices, shipping, handling, and other charges;

(7)  A political subdivision or instrumentality of the United States, or any state of the United States;

(8)  The sale of goods or services by telecommunications or landline (i.e., cable) or wireless video service providers, for which the terms and conditions of the offering, production, or sale are regulated by the public utilities commission or the Federal Communications Commission, or pursuant to chapter 440G, including the sale of goods or services by affiliates of these telecommunications or video service providers.  Nothing herein shall be construed to preclude or preempt actions brought under any other laws including chapter 480;

(9)  A real estate broker or salesperson who is licensed by this State to sell real estate, when soliciting within the scope of the license; or

(10)  A travel agency that is registered with this State, when engaging in the business of selling or advertising the sale of travel services. [L 1999, c 170, pt of §1; am L 2008, c 19, §39]



§481P-6 - Unfair or deceptive act or practice.

§481P-6  Unfair or deceptive act or practice.  Any person who violates this chapter shall be deemed to have engaged in an unfair method of competition and unfair or deceptive act or practice in the conduct of any trade or commerce within the meaning of section 480-2. [L 1999, c 170, pt of §1; am L 2008, c 19, §40]



§481P-7 - Other relief available.

[§481P-7]  Other relief available.  The relief provided in this chapter is in addition to remedies otherwise available for the same conduct under the common law or other state or federal statutes or rules. [L 1999, c 170, pt of §1]



§481P-8 - Contracts voidable.

[§481P-8]  Contracts voidable.  A contract or agreement made as a result of telemarketing activity that violates this chapter is voidable by the consumer for any reason at any time and shall not be enforced against the consumer and any debt arising therefrom shall not be reported to a credit reporting agency. [L 1999, c 170, pt of §1]






CHAPTER 481R - VEHICLE PROTECTION PRODUCT WARRANTORS

§481R-1 - Definitions.

[§481R-1]  Definitions.  As used in this chapter:

"Commissioner" means the insurance commissioner.

"Consumer" means a person in this State who purchases or otherwise possesses a vehicle protection product.

"Department" means the department of commerce and consumer affairs.

"Reimbursement insurance policy" means a policy of insurance issued to a warrantor to:

(1)  Provide reimbursement to the warrantor under the terms of the insured vehicle protection product issued or sold by the warrantor; and

(2)  Pay on behalf of the warrantor, in the event of the warrantor's nonperformance, all covered obligations incurred by the warrantor under the terms of the insured vehicle protection product issued or sold by the warrantor.

"Seller" means a person engaged in the business of offering a vehicle protection product for sale to a consumer.

"Vehicle identification number" means a serial number or identification mark of any vehicle established by the manufacturer for the purpose of identifying the vehicle.

"Vehicle protection product" means a product or system, which includes a written warranty, that is:

(1)  Installed or applied to a vehicle; and

(2)  Designed to prevent loss or damage to a vehicle from a specific cause.

"Warrantor" means a person named under the terms of a vehicle protection product warranty as the contractual obligor to the consumer. [L 2002, c 237, pt of §1]



§481R-2 - Applicability of chapter.

[§481R-2]  Applicability of chapter.  (a)  This chapter shall apply only to vehicle protection products delivered to consumers in the State of Hawaii, the warranties of which require the warrantor, to the extent agreed on as part of the warranty, to pay expenses to the consumer for the loss of or damage to the vehicle.

(b)  A vehicle protection product which includes the application of a serial number or identification mark to a component or part of the vehicle shall include the vehicle identification number of the vehicle to which the product is applied.  This chapter shall not apply to such a product if the product does not include the respective vehicle identification number.

(c)  Loss of or damage to the vehicle under subsection (a) may also include unreimbursed incidental expenses that may be incurred by the consumer, including expenses for a replacement vehicle, temporary vehicle rental expenses, and registration expenses for replacement vehicles. [L 2002, c 237, pt of §1]



§481R-3 - Powers and duties of the commissioner.

[§481R-3]  Powers and duties of the commissioner.  (a)  The commissioner may adopt rules under chapter 91 as necessary to implement this chapter.

(b)  The commissioner may conduct investigations of warrantors or other persons as reasonably necessary to enforce this chapter and to protect consumers in this State.  On request of the commissioner, a warrantor shall make the warrantor's records maintained under section 481R-8 regarding vehicle protection products sold by the warrantor available to the department as necessary to enable the department to reasonably determine compliance with this chapter. [L 2002, c 237, pt of §1]



§481R-4 - Registration requirements; exemptions.

§481R-4  Registration requirements; exemptions.  (a)  Before conducting business in this State or issuing any warranty, a warrantor shall register with the commissioner on a form prescribed by the commissioner, and shall pay to the commissioner a fee as provided under section 431:7-101.  A person who sells or solicits a vehicle protection product, but who is not a warrantor, shall not be required to register with the commissioner as a warrantor.

(b)  Warrantor registration records shall be updated annually and shall contain the following information:

(1)  The address of the principal office of the warrantor;

(2)  The name and address of the warrantor's agent for the service of process in this State if other than the warrantor;

(3)  The identities of the warrantor's executive officer or officers directly responsible for the warrantor's vehicle protection product business;

(4)  The name, address, and telephone number of any administrators designated by the warrantor to be responsible for the administration of vehicle protection product warranties in this State;

(5)  A copy of each warranty form the warrantor proposes to use in this State; and

(6)  A statement that the warrantor is in compliance with the financial security requirements of section 481R-5 and that details how the warrantor intends to meet the requirements, and proof of compliance with the requirements.

(c)  The marketing, selling, offering for sale, issuing, making, proposing to make, and administering of vehicle protection products shall be exempt from:

(1)  Chapter 481X; and

(2)  The insurance laws of this State.

(d)  The following contracts and agreements shall be exempt from this chapter and shall only be subject to other statutes and laws that specifically apply to them:

(1)  Warranties or guarantees, other than those provided as part of a vehicle protection product; and

(2)  Service contracts regulated by chapter 481X.

(e)  A seller shall not be deemed to be a warrantor unless, in addition to acting as a seller, the person is named under the terms of a vehicle protection product warranty as the contractual obligor to the consumer. [L 2002, c 237, pt of §1; am L 2008, c 19, §41]



§481R-5 - Financial security requirements.

[§481R-5]  Financial security requirements.  (a)  To ensure the adequate performance of a warrantor's obligations to a consumer, each warrantor shall comply with financial security requirements by insuring each vehicle protection product warranty issued by the warrantor under a reimbursement insurance policy issued by an insurer authorized to engage in the business of insurance in this State or under a surplus lines insurance policy issued by an insurer eligible to place coverage in this State as regulated under the insurance laws of this State.

(b)  The department may not require any other financial security requirements or financial standards for warrantors.  Warrantors shall not be subject to any other financial security requirements under state law. [L 2002, c 237, pt of §1]



§481R-6 - Reimbursement insurance policy.

[§481R-6]  Reimbursement insurance policy.  (a)  In order for a warrantor to comply with section 481R-5(a), the warrantor's insurance policy shall state that:

(1)  The insurer that issued the policy shall reimburse or pay on behalf of the warrantor any covered amounts the warrantor is legally obligated to pay or shall provide the service that the warrantor is legally obligated to perform according to the warrantor's obligations under the insured vehicle protection product issued or sold by the warrantor; and

(2)  If the covered amounts are not paid or the covered service is not provided by the warrantor to a consumer before the sixty-first day after the date the consumer provides proof of loss, payment shall be made or the service shall be provided directly from the reimbursement insurer to the consumer.

(b)  An insurer who issues a reimbursement insurance policy under this chapter may not cancel the policy until the insurer delivers to the warrantor a written notice of cancellation that complies with the requirements adopted for those notices under the insurance laws of this State.

The warrantor shall forward a copy of the cancellation notice to the commissioner not later than the fifteenth business day after the date the notice is delivered to the warrantor.

(c)  The cancellation of a reimbursement insurance policy shall not reduce the insurer's responsibility for vehicle protection products issued by the warrantor and insured under the policy before the date of the cancellation.

(d)  For purposes of this section, a warrantor shall be considered to be the representative of the insurer who issues the reimbursement insurance policy for purposes of obligating the insurer to consumers in accordance with the vehicle protection product and this chapter. [L 2002, c 237, pt of §1]



§481R-7 - General warrantor operation requirements.

[§481R-7]  General warrantor operation requirements.  (a)  A warrantor may appoint a designee to be responsible for any or all of the administration of vehicle protection products and for compliance with this chapter.  The designee shall be liable to the extent the warrantor would be liable for violations of this chapter committed by the designee.

(b)  A vehicle protection product may not be issued, sold, or offered for sale in this State unless at the time of purchase the warrantor provides to the consumer:

(1)  A copy of the vehicle protection product warranty; or

(2)  A receipt for, or other written evidence of, the purchase of the vehicle protection product.

(c)  A warrantor who complies with subsection (b)(2), within thirty days after the date of purchase, shall provide to the consumer a copy of the vehicle protection product warranty.

(d)  A warrantor shall indemnify a seller who pays or is obligated to pay a consumer any money the warrantor is obligated to pay under the terms of the vehicle protection product warranty, including damages, reasonable attorney's fees, and costs. [L 2002, c 237, pt of §1]



§481R-8 - Warrantor records.

[§481R-8]  Warrantor records.  (a)  Each warrantor shall maintain accurate accounts, books, and other records regarding transactions regulated under this chapter.  The warrantor's records shall include:

(1)  A copy of the warranty for each unique form of vehicle protection product sold;

(2)  The name and address of each consumer;

(3)  A list of the locations where the warrantor's vehicle protection products are marketed, sold, or offered for sale; and

(4)  Files that contain at least the dates and descriptions of payments to consumers related to the vehicle protection product.

(b)  Except as provided by subsection (d), each warrantor shall retain all records required under subsection (a) until at least the first anniversary of the expiration date of the obligations under the vehicle protection product warranty.

(c)  The records required to be maintained under this section may be maintained in an electronic medium pursuant to section 489E-12.  If a record is maintained in a format other than paper, the warrantor shall reformat the record into a legible paper copy at the request of the department.

(d)  A warrantor who discontinues business in this State shall maintain the warrantor's records until ten years after the date of the last sale of a covered motor vehicle protection product. [L 2002, c 237, pt of §1]



§481R-9 - Required disclosures.

§481R-9  Required disclosures.  (a)  Each vehicle protection product warranty marketed, sold, offered for sale, issued, made, proposed to be made, or administered in this State shall be written, printed, or typed, in clear, understandable, and easy to read language, and shall disclose the applicable requirements set forth in this section.

(b)  The obligations of a vehicle protection product warranty that are insured under a reimbursement insurance policy shall contain a statement substantially similar to the following:

"Obligations of the warrantor under this vehicle protection product are insured under a reimbursement insurance policy."

(c)  The vehicle protection product warranty shall state the name and address of the insurer and state that if a covered service is not provided by the warrantor before the sixty-first day after the date the consumer provides proof of loss, the consumer may apply for reimbursement directly to the vehicle protection product warrantor's reimbursement insurance company.

(d)  Each vehicle protection product warranty shall state the name, address, and phone number of the warrantor.  All warrantors shall report to the department before the thirty-first day after the date of any change in the information required to be provided in this subsection.

(e)  Each vehicle protection product warranty shall identify any administrator, if different from the warrantor, the vehicle protection product seller, and the consumer, if the name of the consumer has been provided by the consumer.  The identities of those persons shall not be required to be preprinted on the warranty and may be added to the warranty at the time of sale.

(f)  Each vehicle protection product warranty shall state the product's purchase price, or the warrantor's suggested purchase price, and the terms under which the product is sold.  The purchase price shall not be required to be preprinted on the vehicle protection product warranty and may be negotiated with the consumer at the time of sale.

(g)  Each vehicle protection product warranty shall:

(1)  Specify the products and services to be provided and any limitations, exceptions, or exclusions;

(2)  Specify any restrictions governing the transferability of the vehicle protection product;

(3)  State the duties of the consumer, including any duty to protect against any further damage and any requirement to follow the warranty's instructions;

(4)  State the name, mailing address, and telephone number of the department; and

(5)  Include a statement that unresolved complaints concerning a registered warrantor or questions concerning the regulation of a warrantor may be addressed to the department.

(h)  The requirements of subsection (g)(4) and (5) may be stamped on the vehicle protection product warranty. [L 2002, c 237, pt of §1; am L 2008, c 19, §42]



§481R-10 - Cancellation of warranty.

[§481R-10]  Cancellation of warranty.  (a)  Each vehicle protection product warranty shall state the terms, restrictions, or conditions if any, governing cancellation of the warranty by the warrantor before the expiration date of the warranty. Cancellation may only occur under this section for:

(1)  Nonpayment by the consumer for the vehicle protection product;

(2)  A material misrepresentation by the consumer to the seller or warrantor;

(3)  Fraud by the consumer; or

(4)  A substantial breach of duties by the consumer relating to the warranty.

(b)  A warrantor shall mail written notice of cancellation to the consumer at the last address of the consumer contained in the records of the warrantor at least thirty days prior to the effective date of the cancellation.  The notice shall state the effective date of the cancellation and the reason for the cancellation. [L 2002, c 237, pt of §1]



§481R-11 - Limitations on use of warrantor's name.

[§481R-11]  Limitations on use of warrantor's name.  (a)  A warrantor shall not use:

(1)  In its name, the word "casualty", "surety", "insurance", or "mutual" or any other word descriptive of the casualty, insurance, or surety business; or

(2)  A name deceptively similar to the name or description of any insurance company, surety corporation, or other warrantor.

(b)  A warrantor may use the word "guaranty" or a similar word in the warrantor's name. [L 2002, c 237, pt of §1]



§481R-12 - Prohibited acts.

[§481R-12]  Prohibited acts.  (a)  A warrantor or a warrantor's representative, in the warrantor's vehicle protection product warranty or in an advertisement or literature for the warranty, may not:

(1)  Make, permit, or cause to be made any false or misleading statement; or

(2)  Deliberately omit a material statement that would be considered misleading if omitted.

(b)  A warrantor may not require, as a condition of sale or financing, that a retail purchaser of a motor vehicle purchase a vehicle protection product that is not installed on the motor vehicle at the time of sale. [L 2002, c 237, pt of §1]



§481R-13 - Enforcement.

[§481R-13]  Enforcement.  (a)  The commissioner may take any action necessary or appropriate to enforce this chapter, and the rules adopted and orders issued hereunder, which is consistent with the provisions of this chapter.  The commissioner may conduct investigations and examinations of warrantors, administrators, insurers, or other persons.  If a warrantor has violated this chapter, or rules or orders under this chapter, the commissioner may issue an order:

(1)  Requiring a person to cease and desist from violating this chapter or rules or orders under this chapter;

(2)  Prohibiting a person from selling or offering for sale vehicle protection product warranties in violation of this chapter;

(3)  Imposing a civil penalty on a person, in addition to attorneys' fees and costs incurred in the investigation and prosecution of a violation of this chapter, as follows:

(A)  For persons acting negligently or recklessly, not more than $5,000 per violation; or

(B)  For persons acting intentionally or knowingly, not more than $10,000 per violation.

The terms "negligently", "recklessly", "knowingly", and "intentionally" shall have the meanings provided in section 702-206; or

(4)  Any combination of the foregoing, as deemed appropriate by the commissioner.

(b)  A person aggrieved by an order under this section may request a hearing before the commissioner, conducted subject to chapter 91.  The hearing request shall be filed with the commissioner within twenty days of the effective date of the commissioner's order.  Upon filing of a hearing request, the order shall be suspended from its effective date, until completion of the hearing and final decision of the commissioner.  At the hearing, the commissioner shall have the burden of proof to show that the order is justified.

(c)  The commissioner may bring an action in any court of competent jurisdiction for an injunction or other appropriate relief to remedy threatened or existing violations of this chapter, rules established pursuant to this chapter, or orders of the commissioner.  An action filed under this section may also seek restitution on behalf of persons aggrieved by a violation of this chapter, rules established pursuant to this chapter, or orders of the commissioner. [L 2002, c 237, pt of §1]






CHAPTER 481X - SERVICE CONTRACTS

§481X-1 - Application.

[§481X-1]  Application.  (a)  This chapter shall not apply to:

(1)  Express or implied warranties;

(2)  Maintenance agreements; and

(3)  Warranties, service contracts, and maintenance agreements offered by public utilities on their transmission devices to the extent they are regulated by the public utilities commission or the department of commerce and consumer affairs.

(b)  The marketing, sale, offering for sale, issuance, making, proposing to make, and administration of service contracts by providers and related service contract sellers, administrators, and other persons shall be exempt from regulation under the insurance laws of this State other than laws included in this chapter. [L 2000, c 221, pt of §2]



§481X-2 - Definitions.

§481X-2  Definitions.  As used in this chapter:

"Administrator" means a person appointed or designated by a provider who administers service contracts and service contract plans on behalf of the provider and subject to the requirements of this chapter.

"Commissioner" means the insurance commissioner.

"Consumer" means a natural person who buys, other than for purposes of resale, any tangible personal property that is distributed in commerce and that is normally used for personal, family, or household purposes, and not for business or research purposes.

"Contract holder" means a person who is the purchaser or holder of a service contract.

"Contractual liability insurance policy" means a policy of insurance that is issued to a provider, insures the provider's service contracts, and may provide:

(1)  Reimbursement to the provider for sums that the provider is legally obligated to pay under the insured service contract; or

(2)  The service that the provider is legally obligated to perform under the insured service contract.

"Maintenance agreement" means a contract of limited duration that provides scheduled maintenance only.

"Nonoriginal manufacturer's parts" means replacement parts not made for or by the original manufacturer of the property, commonly referred to as "after market parts".

"Person" means an individual, partnership, limited liability company, corporation, incorporated or unincorporated association, joint stock company, reciprocal, syndicate, or any similar entity or combination of entities acting in concert.

"Premium" means the consideration paid to an insurer for a contractual liability insurance policy.

"Provider" means a person who is contractually obligated to the service contract holder under the terms of the service contract.

"Provider fee" means the consideration paid for a service contract.

"Service contract" means a contract or agreement for a separately stated consideration and a specific duration, to perform or indemnify the repair, replacement, or maintenance of property for operational or structural failure due either to a defect in materials or artisanship, or to normal wear and tear, with or without additional provision for incidental payment or indemnity under limited circumstances, including but not limited to towing, rental, and emergency road service.  Service contracts may provide for the repair, replacement, or maintenance of property damaged by power surges, or accidentally damaged during handling.

"Warranty" means a warranty made without consideration, solely by the manufacturer, importer, or seller of property or services, that is not negotiated or separated from the sale of the product and is incidental to the sale of the product, that provides repair or replacement for defective parts, mechanical or electrical breakdown, labor, or other remedial measures. [L 2000, c 221, pt of §2; am L 2006, c 154, §44]



§481X-3 - Registration.

[§481X-3]  Registration.  (a)  Before conducting business in this State, a provider shall register with the commissioner on a form prescribed by the commissioner, and shall pay to the commissioner a fee as provided under section 431:7-101.

(b)  Provider registration shall be updated annually and shall contain the following information:

(1)  The address of the principal office of the provider;

(2)  The name and address of the provider's agent for the service of process in this State, if other than the provider;

(3)  The identities of the provider's executive officer or officers directly responsible for the provider's service contract business;

(4)  The name, address, and telephone number of any administrators designated by the provider to be responsible for the administration of service contracts in this State;

(5)  A copy of each service contract form the provider proposes to use in this State; and

(6)  A statement that the provider is in compliance with the financial responsibility requirements of section 481X-4 and that details how the provider intends to meet the requirements, and proof of compliance with the requirements. [L 2000, c 221, pt of §2]



§481X-4 - Financial responsibility.

§481X-4  Financial responsibility.  A provider shall comply with the requirements under any one of the following paragraphs, and shall not be subject to any other financial security requirements under state law:

(1)  The provider shall insure all service contracts under a contractual liability insurance policy issued by an insurer authorized to transact insurance in this State or issued pursuant to part III of article 8 of chapter 431;

(2)  The provider shall:

(A)  Maintain a funded reserve account for all obligations under service contracts issued and in force in this State.  The reserves shall not be less than forty per cent of the gross consideration received from the sale of the service contract, less claims paid, for all in force contracts.  The reserve account shall be subject to examination by the commissioner; and

(B)  Place in trust with the commissioner, for all service contracts issued and in force in this State, a financial security deposit having a value that is the larger of $25,000 or five per cent of the gross consideration received, less claims paid for the sale of the service contracts.  The financial security deposit shall consist of one of the following:

(i)  A surety bond issued by an authorized surety;

(ii)  Securities of the type eligible for deposit by authorized insurers in this State;

(iii)  Cash;

(iv)  A letter of credit issued by a qualified financial institution; or

(v)  Another form of security authorized by the commissioner by rule; or

(3)  The provider or its parent company shall:

(A)  Maintain a net worth or stockholders' equity of at least $100,000,000; and

(B)  Upon request, provide the commissioner with a copy of the provider's or the provider's parent company's most recent Form 10-K or Form 20-F filed with the Securities and Exchange Commission within the last calendar year, or if the company does not file with the Securities and Exchange Commission, a copy of the provider's or the provider's parent company's audited financial statements.

If the financial responsibility requirement under this paragraph is to be maintained by the provider's parent company, the parent company shall guarantee the provider's obligations under service contracts sold by the provider in this State. [L 2000, c 221, pt of §2; am L 2006, c 154, §45]



§481X-5 - Recordkeeping.

[§481X-5]  Recordkeeping.  (a)  The provider or provider's administrator shall keep accurate accounts, books, and records of all transactions regulated under this chapter.

(b)  Accounts, books, and records maintained as required by this section shall include the following:

(1)  Copies of each type of service contract sold;

(2)  The name and address of each contract holder, to the extent that the name and address have been furnished by the contract holder;

(3)  A list of the locations where the provider's service contracts are marketed, sold, or offered for sale; and

(4)  Recorded claims files which at a minimum shall contain the date and description of each claim under the provider's service contracts.

(c)  The provider for each service contract shall retain records required under this section for at least one year after coverage under the contract has expired.  A provider discontinuing business in this State shall maintain records required under this section until it provides the commissioner with satisfactory proof that the provider has discharged all contractual obligations to contract holders in this State.

(d)  The records required under this section may be, but are not required to be, maintained on a computer disk or other recordkeeping technology.  If records are maintained in a form other than hard copy, the records shall be in a form allowing duplication as legible hard copy at the request of the commissioner.

(e)  Upon request of the commissioner, the provider shall make available to the commissioner all accounts, books, and records concerning service contracts sold by the provider reasonably necessary to enable the commissioner to determine compliance or noncompliance with this chapter. [L 2000, c 221, pt of §2]



§481X-6 - Service contracts; receipt; disclosures.

[§481X-6]  Service contracts; receipt; disclosures.  (a)  Providers shall provide purchasers of a service contract with:

(1)  A receipt for or other written evidence of the purchase of the service contract that shall be provided to the service contract holder;

(2)  A copy of the service contract that shall be provided within a reasonable period of time from the date of purchase; and

(3)  Except for offers or sales of service contracts by telephone, mail, or electronic means, a written copy of the basic terms and conditions of the service contract to be made available to the purchaser where the purchaser is physically present at the point of sale.

(b)  Service contracts shall be written in clear, understandable language, and shall be printed or typed in a typeface and format that is easy to read.

(c)  All service contracts shall:

(1)  State the name and address of:

(A)  The provider; and

(B)  The administrator of the contract, if different from the provider;

(2)  Identify:

(A)  The service contract seller; and

(B)  The contract holder, to the extent that the contract holder has furnished the contract seller, administrator, or provider with that information;

(3)  The terms of the sale, including the purchase price;

(4)  The procedure the contract holder must follow to obtain service;

(5)  Any deductible amount that applies;

(6)  The specific merchandise and services to be provided, and any limitations, exceptions, or exclusions;

(7)  Where the contract covers a motor vehicle, whether the use of nonoriginal manufacturer's parts is allowed;

(8)  Any restrictions governing the transferability of the service contract that apply;

(9)  The terms, restrictions, or conditions governing the return or cancellation of the service contract by either the provider or contract holder prior to the contract's termination or expiration date;

(10)  The obligations and duties of the contract holder, such as the duty to protect against any further damage, or to follow owner's manual instructions; and

(11)  Any provision for, or exclusion of consequential damages or preexisting conditions that applies.

The information under paragraphs (1) and (2) shall not be required to be preprinted on the service contract and may be added to the service contract at the time of sale.  The purchase price under paragraph (3) shall not be required to be preprinted on the service contract and may be negotiated with the contract holder at the time of sale.

(d)  Service contracts insured under a contractual liability insurance policy shall include the name and address of the insurer and contain a statement substantially similar to the following:

"Obligations of the provider under this service contract are insured under a service contract contractual liability insurance policy."

(e)  Service contracts not insured under a contractual liability insurance policy shall contain a statement substantially similar to the following:

"Obligations of the provider under this service contract are backed by the full faith and credit of the provider."

[L 2000, c 221, pt of §2]



§481X-7 - Service contract returns and refunds.

[§481X-7]  Service contract returns and refunds.  (a)  Service contracts shall state that the contract holder may return the contract within:

(1)  Thirty days of the date that the contract was mailed to the contract holder;

(2)  Twenty days of the date the contract was delivered to the contract holder, if the contract was delivered at the time of sale; or

(3)  A longer time period as specified in the service contract.

(b)  Upon return of the service contract to the provider within the applicable time period, and if no claim has been made under the service contract prior to its return to the provider, the service contract shall be void and the provider shall refund to, or credit the account of, the contract holder with the full purchase price of the service contract.  A ten per cent penalty per month shall be added to a refund that is not paid or credited within forty-five days after the return of the service contract to the provider.

(c)  The right to void a service contract under subsection (b) shall not be transferred and shall apply only to the original service contract purchaser upon the terms and conditions provided in the contract and consistent with this chapter.

(d)  Upon cancellation of a service contract by the provider, the provider, at least five days prior to cancellation, shall mail to the contract holder at the contract holder's last known address, a written prior notice of cancellation that states the effective date of the cancellation; provided that prior notice under this subsection shall not be required if cancellation is for:

(1)  Nonpayment of the provider's fee for the service provided under the service contract;

(2)  A material misrepresentation by the contract holder to the provider; or

(3)  A substantial breach of duties of the contract holder under the service contract, relating to a covered product or its use. [L 2000, c 221, pt of §2]



§481X-8 - Contractual liability insurance policies.

[§481X-8]  Contractual liability insurance policies.  (a)  Contractual liability insurance policies in this State shall provide that if covered service is not provided by the service contract provider or administrator within sixty days of proof of loss by the contract holder, the contract holder is entitled to apply directly to the contractual liability insurance company for services under the service contract that are covered under the policy.

(b)  A contractual liability insurance policy insurer shall not terminate the policy until it has issued a notice of termination required by the commissioner under the insurance laws of this State.  The termination of a contractual liability insurance policy shall not reduce the insurer's responsibility for service contracts issued by providers prior to the date of termination.

(c)  A provider covered by a contractual liability insurance policy shall be considered the agent of the contractual liability insurance policy insurer, for purposes of determining duties owed by the insurer to contract holders in accordance with the service contract and this chapter.

(d)  Insurers issuing reimbursement insurance to providers are deemed to have received the premiums for the insurance upon the payment of provider fees by consumers for service contracts issued by the insured provider. [L 2000, c 221, pt of §2]



§481X-9 - Applicability of premium taxes.

[§481X-9]  Applicability of premium taxes.  Service contract provider fees shall not be subject to premium taxes.  Contractual liability insurance policies shall be subject to premium taxes. [L 2000, c 221, pt of §2]



§481X-10 - Prohibited acts.

[§481X-10]  Prohibited acts.  (a)  No provider shall use in its name, the word "insurance", "casualty", "surety", "mutual", or any other word descriptive of the insurance, casualty, or surety business, or a name deceptively similar to the name or description of any insurance or surety corporation, or to the name of any other provider; provided that the word "guaranty" or similar word may be used by a provider.  This section shall not apply to a provider using any language prohibited by this section in its name prior to July 1, 2000.

(b)  A provider or its representative shall not in its service contracts or literature make, permit, or cause to be made, any false or misleading statement, or deliberately omit any material statement that would be considered misleading if omitted.

(c)  No person shall condition a loan or the sale of any property on the purchase of a service contract. [L 2000, c 221, pt of §2]

Revision Note

"July 1, 2000" substituted for "the effective date of this Act".



§481X-11 - Rules.

[§481X-11]  Rules.  The commissioner may adopt rules pursuant to chapter 91 to implement this chapter. [L 2000, c 221, pt of §2]



§481X-12 - Enforcement.

[§481X-12]  Enforcement.  (a)  The commissioner may take any action necessary or appropriate to enforce this chapter, and the rules adopted and orders issued hereunder.  The commissioner may conduct investigations and examinations of providers, administrators, insurers, or other persons.  If a provider has violated this chapter, or rules or orders under this chapter, the commissioner may issue an order:

(1)  Requiring a person to cease and desist from violating this chapter or rules or orders under this chapter;

(2)  Prohibiting a person from selling or offering for sale service contracts in violation of this chapter; or

(3)  Imposing a civil penalty on a person or any combination of the foregoing, as applicable.

(b)  A person aggrieved by an order under this section may request a hearing before the commissioner, conducted subject to chapter 91.  The hearing request shall be filed with the commissioner within twenty days of the effective date of the commissioner's order.  Upon filing of a hearing request, the order shall be suspended from its effective date, until completion of the hearing and final decision of the commissioner.  At the hearing, the commissioner shall have the burden of proof to show that the order is justified.

(c)  The commissioner may bring an action in any court of competent jurisdiction, for an injunction or other appropriate relief to remedy threatened or existing violations of this chapter, rules established pursuant to this chapter, or orders of the commissioner.  An action filed under this section may also seek restitution on behalf of persons aggrieved by a violation of this chapter, rules established pursuant to this chapter, or orders of the commissioner.

(d)  Violations of this chapter, rules established pursuant to this chapter, or orders of the commissioner shall be considered unfair or deceptive acts or practices in the conduct of trade or commerce under section 480-2. [L 2000, c 221, pt of §2]






CHAPTER 482 - TRADEMARKS, SERVICE MARKS, AND TRADE NAMES, REGISTRATION AND PROTECTION OF &NBSP;

§2 - and amended by L 2003, c 124, §81; L 2008, c 108, §§2, 5.

PART I.  GENERAL PROVISIONS

Note

Part I designated by L 2001, c 15, §2 and amended by L 2003, c 124, §81; L 2008, c 108, §§2, 5.

§482-1  Definitions.  As used in this chapter, unless the context otherwise requires:

"Abandonment" of a mark means when either of the following occurs:

(1)  When its use has been discontinued with intent not to resume such use; provided that intent not to resume may be inferred from circumstances, and nonuse for two consecutive years shall constitute prima facie evidence of abandonment; or

(2)  When any course of conduct of the owner, including acts of omission as well as commission, causes the mark to lose its significance as a mark.

"Applicant" includes the person filing an application for registration of a trade name or mark under this chapter, and the legal representatives, successors, or assigns of such person.

"Dilution" means the lessening of the capacity of a famous mark to identify and distinguish goods or services, regardless of the presence or absence of competition between the owner of the famous mark and other parties, or likelihood of confusion, mistake, or deception.

"Director" means the director of the department of commerce and consumer affairs.

"Entity" means a corporation, partnership, limited liability company, or any other type of business entity recognized in this State.

"Individual" means a natural person, and includes the estate of an incompetent or deceased individual.

"Mark" includes any trademark or service mark, entitled to registration under this chapter whether registered or not.

"Partnership" includes a general partnership, limited partnership, and limited liability partnership.

"Person" and any other word or term used to designate the applicant or other party entitled to a benefit or privilege or rendered liable under this chapter, includes an individual, firm, partnership, corporation, limited liability company, union, association, estate, business trust, trust, government, governmental agency or instrumentality, two or more of any of the foregoing having a joint or common interest, or other organization capable of suing and being sued in a court of law.

"Registrant" includes the person to whom the registration of a trade name or mark under this chapter is issued, and the legal representatives, successors, or assigns of the person.

"Service mark" means any word, name, symbol, or device or any combination thereof used by a person, to identify and distinguish the services of one person, including a unique service, from the services of others, and to indicate the source of the services, even if that source is unknown.  Titles, character names used by a person, and other distinctive features of radio or television programs may be registered as service marks notwithstanding that they, or the programs, may advertise the goods of the sponsor.

"Trademark" means any word, name, symbol, or device or any combination thereof used by a person to identify and distinguish the goods of the person, including a unique product, from those manufactured or sold by others, and to indicate the source of the goods, even if that source is unknown.

"Trade name" means any name used by a person to identify a business or vocation of such person.

"Use" means the bona fide use of a mark in the ordinary course of trade, and not made merely to reserve a right in a mark.  For the purposes of this chapter, a mark shall be deemed to be in use:

(1)  With respect to goods when it is placed in any manner on the goods or other containers or the displays associated therewith or on the tags or labels affixed thereto; or if the nature of the goods makes such placement impracticable, then on documents associated with the goods or their sale, and the goods are sold or transported in commerce in this State; and

(2)  With respect to services when it is used or displayed in the sale or advertising of services and the services are rendered in this State. [L 1980, c 26, §1; gen ch 1985; am L 2001, c 15, §3; am L 2003, c 124, §82; am L 2008, c 108, §7]



§482-2 - OLD REPEALED.

PART II.  TRADE NAMES

Note

Part II reconstituted by L 2008, c 108, §3 and amended by L 2008, c 108, §6.

§482-2  [OLD] REPEALED.  L 1980, c 26, §3.

§482-2  Certificate.  (a)  Any person desiring to register any trade name may obtain a certificate of registration of the trade name in the manner hereinafter provided.

(b)  Before any person may receive a certificate of registration of a trade name, the person shall file in the office of the director an application for the registration thereof, with a certified declaration stating that the person is the sole and original proprietor of the trade name or the assign of the proprietor and setting forth the nature of business in which the trade name is used.

(c)  Upon filing the application, the applicant shall pay to the director a fee of $50.  A special handling fee of $20 for expediting registration of a trade name shall be assessed by the director.  All special handling fees shall be credited to the compliance resolution fund established under section 26-9(o). [L 1888, c 4, §1; RL 1925, §3573; am L 1925, c 174, pt of §1; RL 1935, §7450; RL 1945, §9285; RL 1955, §204-1; HRS §482-1; am and ren L 1980, c 26, §2; am L 1983, c 153, §3; am L 1984, c 118, §6; am L 1985, c 189, §8; gen ch 1985; am L 1987, c 22, §3; am L 1996, c 181, §6; am L 1999, c 129, §19; am L 2001, c 15, §4; am L 2002, c 130, §§110, 111; am L 2003, c 124, §83]

Cross References

Modification of fees, see §92-28.

Attorney General Opinions

Regarding requirements for registration of exclusive trade name.  Att. Gen. Op. 66-17.

Case Notes

Trade names may be established without registration under statute; common law right.  37 H. 382.



§482-3 - Record, issuance and effect of certificate.

§482-3  Record, issuance and effect of certificate.  (a)  Upon receiving the application accompanied by the fee, the director shall cause the trade name to be recorded and shall issue a certificate of registration to the applicant; provided that the director shall not register any trade name that is substantially identical with any registered trade name, the name of any entity registered or authorized to transact business in accordance with the laws of the State, or any mark registered in the State, except as ordered by the director in accordance to section 482-8.5 or unless the registered owner of the registered trade name, entity name, or mark consents in writing.  The certificate of registration shall be constructive notice to all persons of the applicant's claim of the use of the trade name throughout the State, for the term of five years from the date thereof; provided that the trade name is continued in actual use by the applicant in this State.  The acceptance of an application and issuance of a certificate of registration by the director shall not abrogate or limit any common law or other right of any person claiming to be the legal owner of a trade name.

(b)  The registration of a trade name may be renewed at any time during the period of its registration for additional five year periods by filing a renewal application within six months prior to the expiration of the current term and complying with the renewal requirements prescribed by the director.  Upon filing the application for renewal, the applicant shall pay the director a fee of $50.

(c)  The director may make, amend, and repeal such rules as may be necessary to carry out the purposes of this section. [L 1888, c 4, §4; RL 1925, §3576; am L 1925, c 174, pt of §1; am L Sp 1933, c 29, §1; RL 1935, §7452; RL 1945, §9287; RL 1955, §204-3; am L Sp 1959 2d, c 1, §15; am L 1963, c 114, §3; am L 1965, c 109, §1; HRS §482-3; am L 1980, c 26, §4; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 1984, c 118, §7; am L 1987, c 22, §4; am L 1988, c 141, §54; am L 1992, c 6, §8; am L 1996, c 181, §7; am L 2001, c 15, §5; am L 2002, c 40, §§76, 78; am L 2003, c 124, §84 and c 210, §12; am L 2004, c 121, §50; am L 2008, c 108, §8]



§482-3.5 - REPEALED.

§482-3.5  REPEALED.  L 2008, c 108, §14.



§482-4 - Certain trade names not to be adopted or used.

§482-4  Certain trade names not to be adopted or used.  (a)  It shall be unlawful for any person to adopt or use a trade name or entity name that infringes on any person's ownership rights to any registered trade name, mark, or the name of any entity registered or authorized to transact business in accordance with the laws of this State, or a name the exclusive right to which is, at the time, reserved in this State.  In addition to the revocation of a trade name registration or administrative order of abatement provisions in sections 482-8 and 482-8.5, respectively, any person whose ownership rights to a trade name, mark, or entity name are infringed upon by the adoption or use of a confusingly similar trade name or entity name may seek injunctive relief in a court of competent jurisdiction or the imposition of a fine that shall not exceed $2,000, or both.

(b)  When a bona fide labor union, or association of employees has adopted a device in the form of a label, brand, mark, name, or other character for the purpose of designating the products of the members of the union or association and the device has been registered pursuant to sections 482-2 and 482-3, then it shall be unlawful for any person to adopt, print, distribute, or otherwise use the device or one so similar as to be confused therewith.  Any person, except the director, found to be in violation of this subsection may, in addition to any other penalty assessed or otherwise imposed by law, be required to pay all costs and attorney's fees incurred in seeking enforcement of this subsection, and may be ordered by the court to pay damages to the bona fide labor union or association of employees involved in such amount as may be determined by the court; provided that the damages ordered shall not be less than $250 nor more than $5,000. [L 1925, c 174, pt of §1; am L 1931, c 18, §1; RL 1935, §7453; RL 1945, §9288; am L 1951, c 135, §1; RL 1955, §204-4; am L Sp 1959 2d, c 1, §15; am L 1963, c 114, §3; HRS §482-4; am L 1971, c 164, §1; am L 1979, c 102, §1; am L 1980, c 26, §5; am L 1982, c 204, §8; am L 1983, c 124, §17 and c 167, §16; am L 1984, c 118, §8; am L 1985, c 270, §4; am L 1996, c 92, §17; am L 1999, c 249, §34; am L 2000, c 219, §83; am L 2001, c 15, §6; am L 2003, c 124, §85; am L 2008, c 108, §9]

Case Notes

No likelihood of confusion found.  5 H. App. 194, 683 P.2d 1220.



§482-5 - REPEALED.

§482-5  REPEALED.  L 2008, c 108, §15.

Note

L 2008, c 19, §43 purports to amend this section.



§482-6 - Revocation of certificate; nonuse.

§482-6  Revocation of certificate; nonuse.  (a)  If any trade name is not used by the registrant in accordance with the declaration in this State for a period of three hundred sixty-five consecutive days, the certificate of registration shall be subject to revocation.

(b)  Any person desiring such revocation shall file a verified petition in the office of the director, setting forth facts indicating such nonuse for a period of three hundred sixty-five consecutive days immediately preceding the date of the filing of the petition.  The petitioner, at the petitioner's expense, shall notify the registrant of the hearing in the manner prescribed by the director and section 91-9.5, and the registrant shall be given the opportunity of a full hearing in accordance with chapter 91.

(c)  After granting an opportunity for hearing to the petitioner and the registrant, the director shall grant or deny the petition for revocation, as the facts shall warrant. [L Sp 1933, c 29, pt of §2; RL 1935, §7455; RL 1945, §9290; am L 1947, c 163, pt of §1; RL 1955, §204-6; am L Sp 1959 2d, c 1, §15; am L 1963, c 114, §3; HRS §482-6; am L 1980, c 26, §7; am L 1982, c 204, §8; am L 1983, c 124, §17; gen ch 1985; am L 2001, c 15, §8; am L 2003, c 124, §87]

Case Notes

Nonuse of trade name.  399 F. Supp. 604.

Trademark lost by abandonment.  10 H. 162.



§482-7 - Application of law; reissue on nonuser.

§482-7  Application of law; reissue on nonuser.  (a)  Sections 482-1 to 482-9 are applicable to all registrations filed in the office of the director; the intent being that all trade names not used by the applicant in this State may be immediately reissued to such applicant who is actually using the same.

(b)  The fact that a trade name has not been used in this State for a period of one year shall be prima facie proof of the fact that the same has not been used elsewhere for such period. [L Sp 1933, c 29, pt of §2; RL 1935, §7456; RL 1945, §9291; RL 1955, §204-7; am L Sp 1959 2d, c 1, §15; am L 1963, c 114, §3; HRS §482-7; am L 1980, c 26, §8; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 2001, c 15, §9; am L 2003, c 124, §88; am L 2004, c 121, §51]



§482-8 - Revocation of trade name registration.

§482-8  Revocation of trade name registration.  (a)  Any person claiming to be the owner of a trade name or mark whose common law rights are infringed upon, or any entity registered or authorized to transact business under the laws of this State whose common law right to its entity name are infringed upon, by a trade name for which a certificate of registration pursuant to this chapter has been issued to any other person may file a petition in the office of the director for the revocation of the registration of that trade name.  The petition shall set forth the facts and authority supporting the claim that the petitioner has common law rights of ownership of the trade name, mark, or entity name, that these rights are being infringed upon by the other registered trade name that is confusingly similar to the petitioner's trade name, mark, or entity name, and that the certificate of registration should be revoked.

(b)  Any person with a registered trade name in this State, or any entity registered or authorized to transact business under the laws of this State, claiming that another subsequently registered trade name is substantially identical to its registered trade name or entity name, respectively, may file a petition in the office of the director for the revocation of the registration of the subsequently registered trade name.  The petition shall set forth the facts and authority supporting the claim that the petitioner's registered trade name or entity name is substantially identical to the subsequently registered trade name, the petitioner's trade name or entity name was registered before the subsequently registered trade name, and the registration of the subsequently registered trade name should be revoked.

(c)  The petitioner, at the petitioner's expense, shall notify the registrant of the hearing in the manner prescribed by the director and section 91-9.5 and the registrant shall be given the opportunity for a hearing in accordance with chapter 91.

(d)  After granting an opportunity for hearing to the petitioner and the registrant, the director shall grant or deny the petition for revocation, as the facts shall warrant. [L 1941, c 75, §1(7456-A); RL 1945, §9292; RL 1955, §204-8; am L Sp 1959 2d, c 1, §15; am L 1963, c 114, §3; HRS §482-8; am L 1980, c 26, §9; am L 1982, c 204, §8; am L 1983, c 124, §17; gen ch 1985; am L 2001, c 15, §10; am L 2003, c 124, §89; am L 2008, c 108, §10]



§482-8.5 - Administrative order of abatement against a registered or authorized entity.

§482-8.5  Administrative order of abatement against a registered or authorized entity.  (a)  Any person claiming to be the owner of a trade name or mark who believes that the name of any entity registered or authorized to transact business under the laws of this State is confusingly similar to its trade name or mark may file a petition with the director for an administrative order of abatement to address the infringement of its trade name or mark.  The petition shall set forth the facts and authority supporting the claim that the petitioner has common law rights of ownership of the trade name or mark, that these rights are being infringed upon by a registered or authorized entity whose name is confusingly similar to the petitioner's trade name or mark, and that further use of the entity name should be abated.

(b)  Any person with a registered trade name in this State claiming that another subsequently registered name of any entity registered or authorized to transact business under the laws of this State is substantially identical to its registered trade name may file a petition with the director for an administrative order of abatement against the use of the subsequently registered entity name.  The petition shall set forth the facts and authority supporting the claim that the petitioner's registered trade name is substantially identical to the subsequently registered entity name, the petitioner's trade name was registered before the subsequently registered entity name, and further use of the subsequently registered entity name should be abated.

(c)  The petitioner, at the petitioner's expense, shall notify the registrant of the hearing in the manner prescribed by chapter 91 and the registrant shall be given an opportunity to respond to the petition at the hearing.  The notice shall be made and the hearing held in accordance with the contested case provisions of chapter 91.

(d)  In addition to any other remedy or sanction allowed by law, the order of abatement may:

(1)  Allow the entity to retain its registered name, but require the entity to:

(A)  Register a new trade name with the director; and

(B)  Transact business in this State under the new trade name; or

(2)  Require the entity to change its registered name, and to:

(A)  File a name change with the director; and

(B)  Transact business in this State under the new name.

If the entity fails to comply with the order of abatement within sixty days, the director may involuntarily dissolve or terminate the entity, or cancel or revoke the entity's registration or certificate of authority after the time to appeal has lapsed and no appeal has been timely filed.  The director shall mail notice of the dissolution, termination, or cancellation to the entity at its last known mailing address.  The entity shall wind up its affairs in accordance with this chapter or chapter 414, 414D, 415A, 425, 425E, or 428, as applicable.

(e)  Any person aggrieved by the director's order under this section may obtain judicial review in accordance with chapter 91 by filing a notice of appeal in circuit court within thirty days after the issuance of the director's order.  Review of any final decision of the circuit court shall be governed by chapter 602. [L 2002, c 130, §7; am L 2003, c 124, §90 and c 210, §13; am L 2008, c 108, §11]



§482-9 - Appeal.

§482-9  Appeal.  [2004 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  Any person aggrieved by any action of the director under this chapter in issuing or revoking a certificate of registration of a trade name or in denying an application, within thirty days after the action by the director, or if no order has been entered either granting or denying the application within four months after the filing of the application, may commence proceedings to obtain judicial review thereof by the circuit court of the first circuit by filing in the court a notice of appeal.  Proceedings for review by the intermediate appellate court, subject to chapter 602, may be had and taken in the same manner as is provided for a review of a judgment of a circuit court. [L 1941, c 75, §1(7456-B); RL 1945, §9293; RL 1955, §204-9; am L 1965, c 96, §132; HRS §482-9; am L 1980, c 26, §10; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 2001, c 15, §11; am L 2003, c 124, §91; am L 2004, c 202, §51]

Note

The L 2004, c 202, §51 amendment is repealed June 30, 2010.  L 2006, c 94, §1.

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Rules of Court

Appeal to circuit court, see HRCP rule 72; appeals, see Hawaii Rules of Appellate Procedure.



§482-10 to 12 - REPEALED.

§§482-10 to 12  REPEALED.  L 2003, c 124, §§107 to 109.



§482-21 - Registrability.

PART III.  TRADEMARKS AND SERVICE MARKS

Note

Part III designated by L 2008, c 108, §4.

§482-21  Registrability.  A mark by which the goods or services of any applicant for registration may be distinguished from the goods or services of others shall not be registered if it:

(1)  Consists of or comprises immoral, deceptive, or scandalous matter;

(2)  Consists of or comprises matter which may disparage or falsely suggest a connection with persons, living or dead, institutions, beliefs, or national symbols, or bring them into contempt, or disrepute;

(3)  Consists of or comprises the flag or coat of arms or other insignia of the United States, or of any state or municipality, or of any foreign nation, or any simulation thereof;

(4)  Consists of or comprises the name, signature, or portrait identifying a particular living individual, except by the individual's written consent;

(5)  Consists of a mark that:

(A)  When used on or in connection with the goods or services of the applicant, is merely descriptive or deceptively misdescriptive of them;

(B)  When used on or in connection with the goods or services of the applicant is primarily geographically descriptive or deceptively misdescriptive of them; or

(C)  Is primarily a surname;

provided that nothing in this paragraph shall prevent the registration of a mark used by the applicant which has become distinctive of the applicant's goods or services. The director may accept as evidence that the mark has become distinctive as used on or in connection with the applicant's goods or services, proof of continuous use thereof as a mark by the applicant in this State for the five years before the date on which the claim of distinctiveness is made;

(6)  Consists of a mark which so resembles a mark registered in this State or a mark or trade name previously used by another and not abandoned, as to be likely, when used on or in connection with the goods or services of the applicant, to cause confusion or mistake or to deceive; or

(7)  Consists of a mark that is substantially identical with any registered trade name or the name of any entity registered or authorized to transact business in accordance with the laws of this State. [L 2001, c 15, pt of §1; am L 2003, c 124, §92; am L 2008, c 108, §12]



§482-22 - Application for registration.

§482-22  Application for registration.  (a)  Subject to the limitations set forth in this part, any person who uses a mark may file in the office of the director, in a manner complying with the requirements of the director, an application for registration of that mark setting forth at least the following information:

(1)  The name and business address of the person or entity applying for such registration and the state of organization or incorporation, or if a partnership, the state in which the partnership is formed;

(2)  The goods or services on or in connection with which the mark is used, the mode or manner in which the mark is used on or in connection with such goods or services, and the class in which such goods or services fall;

(3)  The date when the mark was first used anywhere, and the date when it was first used in this State by the applicant or a predecessor in interest; and

(4)  A statement that the applicant is the owner of the mark, the mark is in use, and to the knowledge of the person verifying the application, no other person has registered, either federally or in this State, or has the right to use, the mark either in the identical form thereof or in such near resemblance thereto as to be likely, when applied to the goods or services of the other person, to cause confusion, to cause mistake, or to deceive.

(b)  The director may also require a statement as to whether an application to register the mark, or portions or a composite thereof, has been filed by the applicant or a predecessor in interest in the United States Patent and Trademark Office; and, if so, the applicant shall fully disclose the filing date and serial number of each application, the status of the application, and if any application was finally refused registration or has otherwise not resulted in a registration, the reasons therefor.

(c)  The director may also require that a drawing of the mark accompany the application and comply with requirements the director may specify in rules.

(d)  The application shall be signed and verified by the applicant, a member of the firm, or an officer of the corporation or association applying.  The application shall be accompanied by one specimen per class of goods or services showing the mark as actually used on or in connection with such goods or services and the application fee payable to the director. [L 2001, c 15, pt of §1; am L 2003, c 124, §93]



§482-23 - Filing of applications; appeal.

§482-23  Filing of applications; appeal.  (a)  Upon the filing of an application for registration and payment of the application fee, the director shall cause the application to be examined for conformity with this part.

(b)  The applicant shall provide any additional pertinent information requested by the director including a description of a design mark and may make, or authorize the director to make, such amendments to the application as may be reasonably requested by the director or deemed by the applicant to be advisable to respond to any rejection or objection.

(c)  The director may require the applicant to disclaim an unregisterable component of a mark otherwise registerable, and an applicant may voluntarily disclaim a component of a mark sought to be registered.  No disclaimer shall prejudice or affect the applicant's or registrant's rights in the disclaimed matter, or the applicant's or registrant's rights of registration in another application if the disclaimed matter is or will become distinctive of the applicant's or registrant's goods or services.

(d)  If the application for registration of a mark is denied, the director shall notify the applicant of the denial and the reasons for the denial.  An applicant may appeal the director's denial of an application for registration of a mark in accordance with section 91-13.1.

(e)  Applications concurrently being processed by the director and seeking registration of the same or confusingly similar marks for the same or related goods or services shall be reviewed in the order that they are filed.  If an earlier-filed application is granted registration, the other applications seeking registration of the same or confusingly similar marks for the same or related goods or services shall be rejected.  Any rejected applicant may bring an action for cancellation of the registration upon grounds of prior or superior rights to the mark, in accordance with section 482-28. [L 2001, c 15, pt of §1; am L 2003, c 124, §94]



§482-24 - Certificate of registration.

§482-24  Certificate of registration.  (a)  Upon compliance by the applicant with the requirements of this part, the director shall issue a certificate of registration to the applicant.

(b)  The original or a copy certified by the director of a certificate of registration issued under this part shall be admissible in evidence as sufficient proof of the registration of a mark in any action or judicial proceeding in any court of this State. [L 2001, c 15, pt of §1; am L 2003, c 124, §95]



§482-25 - Duration and renewal.

§482-25  Duration and renewal.  (a)  The registration of a mark shall be effective for a term of five years from the date of registration.  A renewal fee, payable to the director, shall accompany the application for renewal of the registration.

(b)  A registration may be renewed for successive periods of five years by filing a renewal application within six months prior to the expiration of the current term, complying with the renewal requirements prescribed by this chapter, and paying the appropriate renewal fee.

(c)  Any registration in effect on July 1, 2003, shall continue in full force and effect for the unexpired term thereof and may be renewed by filing an application for renewal with the director in accordance with this section.

(d)  All applications for renewal under this part shall include a verified statement that the mark has been and is still in use, and include a specimen showing actual use of the mark on or in connection with the goods or services for each class of goods and services. [L 2001, c 15, pt of §1; am L 2003, c 124, §96]

Revision Note

In subsection (c), "July 1, 2003," substituted for "the date on which this part becomes effective".



§482-26 - Assignment; change of name.

[§482-26]  Assignment; change of name.  (a)  The registration of a mark shall be assignable with the goodwill of the business in which the mark is used, or with that part of the goodwill of the business connected with the use of and symbolized by the mark.  An assignment shall be executed in writing and may be recorded by filing an application with the director and paying an appropriate recording fee.  Upon recording of the assignment, the director shall issue a new certificate for the remainder of the term of the registration or of the last renewal thereof in the name of the new assignee.  An assignment of a registration of a mark under this section shall be void against a subsequent purchaser for valuable consideration without notice, unless the assignment is recorded with the director within three months after the date thereof or prior to the subsequent purchase.

(b)  Any registrant may change the name of the person to whom the mark is issued by filing an application to change the name of the registrant with the director and paying the appropriate fee.  The director shall issue a new certificate of registration in the name of the registrant. [L 2001, c 15, pt of §1]



§482-27 - Records.

[§482-27]  Records.  The director shall maintain a record of all marks registered or renewed under this part, including a record of all marks recorded pursuant to section 482-26. [L 2001, c 15, pt of §1]



§482-28 - Cancellation.

§482-28  Cancellation.  The director shall cancel the registration of a mark if the director receives a request for cancellation from the registrant or assignee of record or when a court of competent jurisdiction orders cancellation of a registration. [L 2001, c 15, pt of §1; am L 2003, c 124, §97]



§482-28.5 - Revocation of a mark.

[§482-28.5]  Revocation of a mark.  (a)  Any person claiming to be the owner of a trademark or service mark for which a certificate of registration has been issued to another person pursuant to this part may file a verified petition in the office of the director for the revocation of the registration of the mark on the basis that:

(1)  The registered mark has been abandoned;

(2)  The registered mark has not been used by the registrant in accordance with the declaration either in this State or elsewhere in the United States for a period of three hundred sixty-five consecutive days and has not been registered in the name of the registrant in the United States Patent and Trademark Office;

(3)  The registration was granted improperly;

(4)  The registration was obtained fraudulently;

(5)  The registered mark is or has become the generic name for the goods or services, or a portion thereof, for which it has been registered; or

(6)  The registered mark is so similar, as to be likely to cause confusion or mistake or to deceive, to a mark registered by another person in the United States Patent and Trademark Office prior to the date of filing the application for registration under this part; provided that if a registrant proves that the registrant is the owner of a concurrent registration of a mark registered in the United States Patent and Trademark Office that covers an area including this State, the registration shall not be revoked for such an area.

The petition shall set forth facts in support of the petitioner's ownership of the mark and the claim for revocation.

(b)  The petitioner, at the petitioner's expense, shall notify the registrant of the hearing in the manner prescribed by the director and section 91-9.5, and the registrant shall be given the opportunity of a full hearing in accordance with chapter 91.

(c)  After granting an opportunity for hearing to the petitioner and the registrant, the director shall grant or deny the petition for revocation, as the facts shall warrant. [L 2003, c 124, §4]



§482-29 - Classification.

§482-29  Classification.  The director to the extent practical shall establish a classification of goods and services corresponding to the classification adopted by the United States Patent and Trademark Office for convenience of administration of this part, but not to limit or extend the applicant's or registrant's rights, and a single application for registration of a mark shall be submitted for each appropriate class and such goods upon which or each service with which the mark is actually being used, together with the application fee. [L 2001, c 15, pt of §1; am L 2003, c 124, §98]



§482-30 - REPEALED.

§482-30  REPEALED.  L 2008, c 108, §16.



§482-31 - Infringement.

§482-31  Infringement.  Subject to section 482-53, any person who:

(1)  Uses, without the consent of the registrant, any reproduction, counterfeit, copy, or colorable imitation of a mark registered under this part in connection with the sale, distribution, offering for sale, or advertising of any goods or services on or in which such use is likely to cause confusion or mistake, or to deceive, as to the source of origin of such goods or services; or

(2)  Reproduces, counterfeits, copies, or colorably imitates a mark registered under this part and applies such reproduction, counterfeit, copy, or colorable imitation to labels, signs, prints, packages, wrappers, receptacles, or advertisements intended to be used on or in connection with the sale or other distribution in this State of such goods or services;

shall be liable in a civil action by the registrant for any and all of the damages and remedies provided in section 482-33; provided that under paragraph (2) the registrant shall not be entitled to recover profits or damages unless the acts have been committed with the intent to cause confusion, mistake, or to deceive. [L 2001, c 15, pt of §1; am L 2008, c 108, §13]

Cross References

Trademark counterfeiting, see §708-875.



§482-32 - Injury to business reputation; dilution.

[§482-32]  Injury to business reputation; dilution.  (a)  The owner of a mark which is famous in this State shall be entitled, subject to the principles of equity and upon such terms as a court deems reasonable, to an injunction against another person's commercial use of a mark or trade name, if the use begins after the mark has become famous and causes dilution of the distinctive quality of the famous mark, and to obtain such other relief as provided in this part.  In determining whether a mark is distinctive and famous, a court may consider but shall not be limited to factors such as:

(1)  The degree of inherent or acquired distinctiveness of the mark in this State;

(2)  The duration and extent of use of the mark in connection with the goods and services with which the mark is used;

(3)  The duration and extent of advertising and publicity of the mark in this State;

(4)  The geographical extent of the trading area in which the mark is used;

(5)  The channels of trade for the goods or services with which the mark is used;

(6)  The degree of recognition of the mark in the trading areas and channels of trade in this State used by the owner of the mark and the person against whom the injunction is sought;

(7)  The nature and extent of the use of the same or a similar mark by third parties; and

(8)  Whether the mark is registered in this State, or federally under the Act of March 3, 1881, or under the Act of February 20, 1905, or on the principal register.

(b)  In any action brought under this section, the owner of a famous mark shall be entitled only to injunctive relief in this State, unless the person against whom the injunctive relief is sought wilfully intended to trade on the owner's reputation or to cause dilution of the famous mark.  If wilful intent is proven, the owner shall also be entitled to the remedies set forth in this chapter, subject to the discretion of the court and the principles of equity.

(c)  The fair use of a famous mark by another person in comparative commercial advertising or promotion to identify the competing goods or services of the owner of the famous mark, the noncommercial use of the mark, and all forms of news reporting and news commentary shall not be actionable under this section. [L 2001, c 15, pt of §1]



§482-33 - Remedies.

[§482-33]  Remedies.  (a)  The owner of a mark registered under this part may proceed by suit to enjoin the manufacture, use, display, or sale of any counterfeits or imitations of the mark, and any court of competent jurisdiction may grant injunctions to restrain such manufacture, use, display, or sale as the court deems just and reasonable, and may require the defendants to pay the owner all profits derived from and all damages suffered by reason of such wrongful manufacture, use, display, or sale; and the court may also order that any counterfeits or imitations in the possession or under the control of any defendant in the case be delivered to an officer of the court, or to the owner, to be destroyed.  The court, in its discretion, may enter judgment for an amount not to exceed three times the lost profits and damages incurred by the owner, and award reasonable attorneys' fees to the owner when the court finds that the defendants committed the wrongful acts knowingly or in bad faith.

(b)  The enumeration of any right or remedy under this part shall not adversely affect a registrant's right to pursue criminal penalties under other laws of this State. [L 2001, c 15, pt of §1]



§482-34 - Forum for actions regarding registration; service on out of state registrants.

[§482-34]  Forum for actions regarding registration; service on out of state registrants.  (a)  An action to require cancellation of a mark registered under this part shall be brought in circuit court.  In an action for cancellation, the director shall not be made a party to the proceeding but shall be notified of the filing of the complaint by the clerk of the court in which it is filed and shall have the right to intervene in the action.

(b)  In any action brought against a registrant that is a nonresident of this State, service may be effected pursuant to sections 634-35 and 634-36. [L 2001, c 15, pt of §1]



§482-35 - REPEALED.

§482-35  REPEALED.  L 2008, c 108, §17.



§482-36 - Fees.

§482-36  Fees.  The application fee to register a mark shall be $50 for each class of goods or services.  A special handling fee of $20 for expediting the registration of a mark shall be assessed by the director for each class of goods or services.  All special handling fees shall be credited to the compliance resolution fund established under section 26-9(o).  Unless otherwise specified by the director, these fees shall not be refundable. [L 2001, c 15, pt of §1; am L 2003, c 124, §99]



§482-37 - REPEALED.

§482-37  REPEALED.  L 2008, c 108, §18.



§482-51 - Penalties for signing false documents.

[PART IV.]  MISCELLANEOUS

[§482-51]  Penalties for signing false documents.  (a)  A person commits an offense if the person signs a document the person knows is false in any material respect with intent that the document be delivered to the director for filing.  An offense under this subsection shall be a class C felony and may carry a fine not to exceed $10,000.

(b)  A person commits a misdemeanor if the person negligently and without intent to defraud signs a document that is false in any material respect with intent that the document be delivered to the director for filing.  The misdemeanor may carry a fine not to exceed $2,000. [L 2008, c 108, pt of §1]



§482-52 - Liability for fraudulent registration.

[§482-52]  Liability for fraudulent registration.  Any person who knowingly makes a false or fraudulent representation or declaration in registration documents filed with the director shall be liable for all damages sustained as a result of the registration documents as determined by a court of competent jurisdiction. [L 2008, c 108, pt of §1]



§482-53 - Common law rights.

[§482-53]  Common law rights.  Nothing in this chapter shall adversely affect common law rights in trade names, entity names, service marks, or trademarks, or the enforcement of those rights. [L 2008, c 108, pt of §1]



§482-54 - Severability.

[§482-54]  Severability.  If any provision of this chapter is deemed to be invalid, the remaining provisions of this chapter shall continue to be effective. [L 2008, c 108, pt of §1]






CHAPTER 482B - TRADE SECRETS

§482B-1 - Short title.

§482B-1  Short title.  This chapter may be cited as the Uniform Trade Secrets Act. [L 1989, c 221, pt of §1; am L 2008, c 19, §44]



§482B-2 - Definitions.

[§482B-2]  Definitions.  As used in this chapter, unless the context requires otherwise:

"Improper means" includes theft, bribery, misrepresentation, breach or inducement of a breach of a duty to maintain secrecy, or espionage through electronic or other means.

"Misappropriation" means:

(1)  Acquisition of a trade secret of another by a person who knows or has reason to know that the trade secret was acquired by improper means; or

(2)  Disclosure or use of a trade secret of another without express or implied consent by a person who:

(A)  Used improper means to acquire knowledge of the trade secret; or

(B)  At the time of disclosure or use, knew or had reason to know that the person's knowledge of the trade secret was:

(i)  Derived from or through a person who had utilized improper means to acquire it;

(ii)  Acquired under circumstances giving rise to a duty to maintain its secrecy or limit its use; or

(iii)  Derived from or through a person who owed a duty to the person seeking relief to maintain its secrecy or limit its use; or

(C)  Before a material change of the person's position, knew or has reason to know that it was a trade secret and that knowledge of it had been acquired by accident or mistake.

"Person" means a natural person, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision or agency, or any other legal or commercial entity.

"Trade secret" means information, including a formula, pattern, compilation, program device, method, technique, or process that:

(1)  Derives independent economic value, actual or potential, from not being generally known to, and not being readily ascertainable by proper means by, other persons who can obtain economic value from its disclosure or use; and

(2)  Is the subject of efforts that are reasonable under the circumstances to maintain its secrecy. [L 1989, c 221, pt of §1]

Case Notes

Trade secrets may be subject to equitable division pursuant to §580-47, depending upon when the right to the trade secret vested.  99 H. 101, 53 P.3d 240.



§482B-3 - Injunctive relief.

[§482B-3]  Injunctive relief.  (a)  Actual or threatened misappropriation may be enjoined.  Upon application to a circuit court of the State, an injunction shall be terminated when the trade secret has ceased to exist, but the injunction may be continued for an additional reasonable period of time in order to eliminate commercial advantage that otherwise would be derived from the misappropriation.

(b)  In exceptional circumstances, an injunction may condition future use upon payment of a reasonable royalty for no longer than the period of time for which use could have been prohibited.  Exceptional circumstances include, but are not limited to, a material and prejudicial change of position prior to acquiring knowledge or reason to know of misappropriation that renders a prohibitive injunction inequitable.  The alleged wrongful user shall bear the burden of proof of exceptional circumstances.

(c)  In appropriate circumstances, affirmative acts to protect a trade secret may be compelled by court order. [L 1989, c 221, pt of §1]

Rules of Court

Injunctions, see HRCP rule 65.



§482B-4 - Damages.

[§482B-4]  Damages.  (a)  Except to the extent that a material and prejudicial change of position prior to acquiring knowledge or reason to know of misappropriation renders a monetary recovery inequitable, a complainant is entitled to recover damages for misappropriation.  Damages can include both the actual loss caused by misappropriation and the unjust enrichment caused by misappropriation that is not taken into account in computing actual loss.  In lieu of damages measured by any other methods, the damages caused by misappropriation may be measured by imposition of liability for a reasonable royalty for a misappropriator's unauthorized disclosure or use of a trade secret.

(b)  If wilful and malicious misappropriation exists, the court may award exemplary damages in an amount not exceeding twice any award made under subsection (a). [L 1989, c 221, pt of §1]



§482B-5 - Attorney's fees.

[§482B-5]  Attorney's fees.  The court may award reasonable attorney's fees to the prevailing party if:

(1)  A claim of misappropriation is made in bad faith;

(2)  A motion to terminate an injunction is made or resisted in bad faith; or

(3)  Wilful and malicious misappropriation exists. [L 1989, c 221, pt of §1]



§482B-6 - Preservation of secrecy.

[§482B-6]  Preservation of secrecy.  In an action under this chapter, a court shall preserve the secrecy of an alleged trade secret by reasonable means, which may include granting protective orders in connection with discovery proceedings, holding in-camera hearings, sealing the records of the action, and ordering any person involved in the litigation not to disclose an alleged trade secret without prior court approval. [L 1989, c 221, pt of §1]



§482B-7 - Statute of limitations.

[§482B-7]  Statute of limitations.  An action for misappropriation must be brought within three years after the misappropriation is discovered or by the exercise of reasonable diligence should have been discovered.  For the purposes of this section, a continuing misappropriation constitutes a single claim. [L 1989, c 221, pt of §1]



§482B-8 - Effect on other law.

[§482B-8]  Effect on other law.  (a)  Except as provided in subsection (b) this chapter displaces conflicting tort, restitutionary, and other law of this State providing civil remedies for misappropriation of a trade secret.

(b)  This chapter does not affect:

(1)  Contractual remedies, whether or not based upon misappropriation of a trade secret;

(2)  Other civil remedies that are not based upon misappropriation of a trade secret; or

(3)  Criminal remedies, whether or not based upon misappropriation of a trade secret. [L 1989, c 221, pt of §1]



§482B-9 - Severability.

[§482B-9]  Severability.  If any provision of this chapter or its application to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable. [L 1989, c 221, pt of §1]






CHAPTER 482C - COPYRIGHTS IN SOUND RECORDINGS

§482C-1 - Unlawful transfer of recorded sounds.

[§482C-1]  Unlawful transfer of recorded sounds.  It shall be unlawful for any individual, firm, partnership, corporation or association to transfer or cause to be transferred, without the consent of the person who owns the master phonograph record, master disc, master wire, master tape, master film or other device or article from which the sounds are derived, any sounds recorded on a phonograph record, disc, wire, tape, film, or other article on which sounds are recorded, with intent to sell or cause to be sold, or use or cause to be used for profit through public performance the article onto which such sounds are recorded. [L 1975, c 81, pt of §1]



§482C-2 - Sale of unlawfully recorded sounds.

[§482C-2]  Sale of unlawfully recorded sounds.  It is unlawful to advertise, offer for sale, or sell any article onto which sounds have been transferred as described in section 482C-1 with the knowledge that the sounds have been transferred without the consent of the owner. [L 1975, c 81, pt of §1]



§482C-3 - Sale or rental of recording equipment for unlawful use.

[§482C-3]  Sale or rental of recording equipment for unlawful use.  It is unlawful for any person to offer or make available for a fee, rental, or any other form of compensation, directly or indirectly, any equipment or machinery with the knowledge that it will be used by another to reproduce, without the consent of the owner, any phonograph record, disc, wire, tape, film, or other article on which sounds have been transferred for the purpose of capitalizing commercially on such reproduction. [L 1975, c 81, pt of §1]



§482C-4 - Lawful uses; defined.

[§482C-4]  Lawful uses; defined.  This chapter shall not apply to any person who transfers or causes to be transferred any sounds intended for or in connection with radio or television broadcast transmission or related uses, for archival purposes, or solely for the personal use of the person transferring or causing the transfer and with no purpose of capitalizing commercially on such reproduction. [L 1975, c 81, pt of §1]



§482C-5 - Penalty.

[§482C-5]  Penalty.  Any person who violates this chapter shall be guilty of a misdemeanor. [L 1975, c 81, pt of §1]






CHAPTER 482D - GOLD AND SILVER STAMPING

§482D-1 - Definitions.

§482D-1  Definitions.  As used in this chapter:

"Article" or "article of merchandise" means any goods, wares, works of art, commodities, or other things which may be lawfully kept or offered for sale, imported into, or exported from the State.

"Person" means an individual, partnership, corporation, or any other form of business enterprise, capable of being in violation of this chapter.

"Stamped" means branded, engraved, or printed on the article or upon any sign, tag, card, label, box, package, cover, or wrapper used to encase, enclose, display or promote the article.

"Test" means analysis or assay to determine the fineness of the gold, silver, or alloy.

"Trademark" shall include any trademark or trade name duly registered under the laws of the United States. [L 1990, c 343, pt of §2; am L 2008, c 19, §45]



§482D-2 - Importation or manufacture of falsely marked gold or silver articles prohibited.

[§482D-2]  Importation or manufacture of falsely marked gold or silver articles prohibited.  It shall be unlawful for any person being a manufacturer or dealer of or in wholesale or retail in gold or silver articles to manufacture, sell, import, or export gold or silver jewelry or gold or silver articles, manufactured after October 1, 1981, and made in whole or in part of gold or silver, or any alloy of either of these metals, and having stamped any mark or word indicating or designed or intended to indicate that the gold or silver or alloy in the article is of a greater degree of fineness than the actual fineness of quality of the gold, silver, or alloy, according to the standards established in this chapter. [L 1990, c 343, pt of §2]



§482D-3 - Standard of fineness of gold articles; deviation.

[§482D-3]  Standard of fineness of gold articles; deviation.  The actual fineness of gold or alloy shall not be less by more than .003 parts than the fineness indicated by the mark stamped upon any part of the article; provided, however, that:

(1)  In any test for the ascertainment of the fineness of any article mentioned in this chapter, the part of the article taken for the test, shall be the portion as does not contain any solder or alloy of inferior fineness used for brazing or uniting the parts of the article; and

(2)  The actual fineness of the entire quantity of gold or of its alloys contained in an article including all solder and alloy of inferior fineness used for brazing or uniting the parts of the article (all gold, alloys, and solder being assayed as one piece), shall not be less by more than .003 parts, in the case of a watchcase or flatware, or than .007 parts, in the case of any other article, than the fineness indicated by the mark stamped upon the article. [L 1990, c 343, pt of §2]



§482D-4 - Standard of fineness of silver articles; deviation.

[§482D-4]  Standard of fineness of silver articles; deviation.  (a)  The actual variation of fineness of silver or alloy of articles made in whole or in part of silver or its alloys shall not be less by more than .004 parts than the actual fineness indicated by any mark (other than the word "sterling" or the word "coin") stamped upon any part of the article.

(b)  No article shall be stamped with the word "ster", "sterling", or "sterling silver" or any colorable imitation thereof, unless the article contains .925 parts pure silver.

(c)  No article shall be stamped with the words "coin" or "coin silver" or any colorable imitation thereof, unless the article contains .900 parts pure silver; provided, however:

(1)  That in the case of all articles whose fineness is indicated by the word "sterling" or the word "coin" there shall be allowed a divergence in the fineness of .004 parts from these standards;

(2)  That in any test for the ascertainment of the fineness of any article mentioned in this section that part of the article taken for the test shall be such part as does not contain any solder or alloy of inferior fineness used for brazing or uniting the parts of such article; and

(3)  That in the case of any article mentioned in this section in addition to the foregoing tests and standards, the actual fineness of the entire quantity of silver or of its alloys contained in the articles, including all solder and alloy of inferior fineness used for brazing or uniting the parts of such article (all such silver, alloys, and solder being assayed as one piece), shall not be less by more than .010 parts than the fineness indicated by the mark stamped upon the article. [L 1990, c 343, pt of §2]



§482D-5 - Identifying plated articles; words "gold", "karat gold", "solid gold", "ster", "sterling", "sterling silver", or "coin silver" forbidden.

[§482D-5]  Identifying plated articles; words "gold", "karat gold", "solid gold", "ster", "sterling", "sterling silver", or "coin silver" forbidden.  No article made in whole or in part of an inferior metal, having deposited or plated thereon or brazed or otherwise affixed thereto a plating, covering, or sheet composed of gold or silver, or of an alloy of either of these metals, and known in the market as rolled gold plate, gold plate, gold filled, silver plate, or by any similar designation, shall be stamped with any word or mark to indicate the fineness of gold including the word "gold", "solid gold", or "karat gold" unless the word or mark is accompanied by other words, plainly indicating that the article or part thereof is made of rolled gold plate, gold plate, or gold electroplate, or is gold filled, as the case may be, and no such article shall be stamped with the word "ster", "sterling", "sterling silver", or the word "coin silver" either alone or in conjunction with other words or marks. [L 1990, c 343, pt of §2]



§482D-6 - Quality marks; identifying trademarks.

[§482D-6]  Quality marks; identifying trademarks.  (a)  No article of merchandise bearing a quality or fineness mark made in whole or in part of gold or silver or of an alloy of either metal shall be sold, offered for sale, imported into, or exported from the State unless it is stamped with a trademark that has been registered under the laws of the United States or applied for registration within thirty days of being imported or offered for sale in the State.

(b)  Every article of merchandise which is composed of two or more parts which are complete in themselves but which are not identical in quality, and any one of the parts bears a quality mark or stamp, each other part of that article of merchandise shall bear a quality mark or stamp of like pattern and size disclosing the quality of that other part.

(c)  Each identifying trademark applied to any article of merchandise in compliance with this section shall be applied in a position as close as possible to the quality mark or stamp and shall be as clear and legible as the quality mark. [L 1990, c 343, pt of §2]



§482D-7 - Violation of fineness standards and stamping requirements.

[§482D-7]  Violation of fineness standards and stamping requirements.  (a)  A person commits a criminal offense if the person is a manufacturer or dealer of gold or silver articles of merchandise and the person sells or possesses articles of merchandise which violates section 482D-3, 482D-4, or 482D-5.  If the aggregate value of the articles which violate section 482D-3, 482D-4, or 482D-5 is $300 or less, the offense shall be a misdemeanor.  If the aggregate value of the articles which violate section 482D-3, 482D-4, or 482D-5 exceeds $300, the offense shall be a class C felony.

(b)  Each and every person, being a manufacturer of or a wholesale or retail dealer in gold or silver jewelry or articles, who shall knowingly violate section 482D-3, 482D-4, or 482D-5, shall be deemed guilty of a class C felony. [L 1990, c 343, pt of §2]



§482D-8 - Violation of trademarking requirement.

[§482D-8]  Violation of trademarking requirement.  Any person, being a manufacturer or dealer of gold or silver articles of merchandise, who sells or possesses articles which are not stamped with a trademark as required by section 482D-6 shall:

(1)  Be guilty of a misdemeanor for the first offense; and

(2)  Be guilty of a class C felony for any subsequent offense. [L 1990, c 343, pt of §2]



§482D-9 - Contraband; forfeiture.

§482D-9  Contraband; forfeiture.  (a)  It is unlawful for any manufacturer or dealer to possess any article of merchandise found to be in violation of section 482D-3, 482D-4, 482D-5, or 482D-6.  All articles of merchandise found to be in violation of section 482D-3, 482D-4, 482D-5, or 482D-6 shall be contraband and subject to seizure and forfeiture as provided in part VII, chapter 708 and chapter 712A.  Any articles seized and forfeited pursuant to this section, and any proceeds thereof, may be made available to any victim who has a valid claim for loss or damage against the person from whom the articles were seized.

(b)  This section shall not apply to antiques and second-hand jewelry.

(c)  As used in this section, unless the context otherwise requires:

"Antique" means any article of merchandise that is at least one hundred years old.

"Second-hand jewelry" means any jewelry offered for sale after the first sale to a consumer. [L 1990, c 343, pt of §2; am L 1997, c 31, §2]



§482D-10 - Injunctive relief and suits.

[§482D-10]  Injunctive relief and suits.  (a)  Any competitor, customer, or competitor of a customer of any person in violation of this chapter, or any subsequent purchaser of an article of merchandise which violates this chapter shall be entitled to injunctive relief restraining further violations and may sue as the real party in interest in any circuit court of the State, and shall recover damages and the cost of suit, including reasonable attorney's fees.

(b)  If the court determines that the action was brought frivolously, for purposes [of] harassment, or in implementation of any scheme in restraint in trade, it may award court costs, reasonable attorney's fees and any other remedies, including punitive damages, the court deems reasonable.

(c)  Any defendant against whom a civil action is brought under the provisions of this chapter shall be entitled to recover the cost of defending the suit, including a reasonable attorney's fee, in the event such action is terminated without a finding by the court that such defendant is or has been in violation of this chapter. [L 1990, c 343, pt of §2]

Cross References

Vexatious litigants, see chapter 634J.

Rules of Court

Injunctions, see HRCP rule 65.



§482D-11 - Jurisdiction of civil actions.

[§482D-11]  Jurisdiction of civil actions.  The circuit courts shall have exclusive original jurisdiction of any civil action arising under the provisions of this chapter. [L 1990, c 343, pt of §2]






CHAPTER 482E - FRANCHISE INVESTMENT LAW

§482E-1 - Purpose and intent.

§482E-1  Purpose and intent.  (a)  The purpose of this chapter is to regulate the sale of franchises in the State to minimize losses to the franchisee in cases where the franchisor or the franchisor's representative has not provided full and complete information regarding:

(1)  The franchisor-franchisee relationship;

(2)  The details of the contract between the franchisor and franchisee; and

(3)  The prior business experience of the franchisor.

(b)  It is the intent of the legislature to:

(1)  Provide each prospective franchisee with the information necessary to make an intelligent decision regarding franchises being offered;

(2)  Prohibit the sale of franchises that would lead to fraud or a likelihood that the franchisor's promises would not be fulfilled; and

(3)  Protect the franchisor or subfranchisor by providing a better understanding of the relationship between the franchisor or subfranchisor and the franchisee with regard to their business relationship. [L 1974, c 18, pt of §1; gen ch 1985; am L 2008, c 19, §46]



§482E-2 - Definitions.

§482E-2  Definitions.  As used in this chapter and unless a different meaning appears from the context:

"Area franchise" means any contract or agreement between a franchisor or subfranchisor whereby the subfranchisor is granted the right to sell or negotiate the sale of franchises in the name or on behalf of the franchisor.

"Commissioner" means the commissioner of securities of the department of commerce and consumer affairs.

"Community interest" means a continuing financial interest between the franchisor and franchisee in the operation of the franchise business.

"Director" means the director of commerce and consumer affairs.

"Franchise" means an oral or written contract or agreement, either expressed or implied, in which a person grants to another person, a license to use a trade name, service mark, trademark, logotype or related characteristic in which there is a community interest in the business of offering, selling, or distributing goods or services at wholesale or retail, leasing, or otherwise, and in which the franchisee is required to pay, directly or indirectly, a franchise fee.

"Franchise broker or selling agent" means a person who directly or indirectly engages in the sale of franchises.

"Franchisee" means a person to whom a franchise is offered or granted.

"Franchise fee" means any fee or charge that a franchisee or subfranchisor is required to pay or agrees to pay for the right to enter into a business or to continue a business under a franchise agreement, including, but not limited to, the payment either in lump sum or by installments of an initial capital investment fee, any fee or charge based upon the amount of goods or products purchased by the franchisee from the franchisor or subfranchisor, any fee or charges based upon a percentage of gross or net sales whether or not referred to as royalty fees, any payment for goods or services, or any training fees or training school fees or charges; however, the following shall not be considered payment of a franchise fee:  (1) the purchase or agreement to purchase goods at a bona fide wholesale price; (2) the purchase or agreement to purchase goods by consignment; if, and only if the proceeds remitted by the franchisee from any such sale reflect only the bona fide wholesale price of such goods; (3) a bona fide loan to the franchisee from the franchisor; (4) the purchase or agreement to purchase goods at a bona fide retail price subject to a bona fide commission or compensation plan that in substance reflects only a bona fide wholesale transaction; (5) the purchase or agreement to purchase supplies or fixtures necessary to enter into the business or to continue the business under the franchise agreement at their fair market value; (6) the purchase or lease or agreement to purchase or lease real property necessary to enter into the business or to continue the business under the franchise agreement at the fair market value.

"Franchisor" means a person who grants a franchise to another person.

"Offer or offer to sell" includes every attempt or offer to dispose of or solicitation of an offer to buy a franchise or an interest in a franchise.

"Person" means a natural person, corporation, partnership, trust, or other entity and in the case of an entity, it includes any other entity which has a majority interest in such an entity or effectively controls such other entity as well as the individual officers, directors, and other persons in act of control of the activities of each such entity.

"Sale or sell" includes every contract of sale, contract to sell, or disposition of a franchise.

"Subfranchisor" means a person to whom an area franchise is granted. [L 1974, c 18, pt of §1; am L 1978, c 242, §§1 to 3; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 2004, c 121, §52]



§482E-3 - Offering circular.

§482E-3  Offering circular.  (a)  It is unlawful for any person to sell a franchise in this State unless such person has presented to the prospective franchisee or the franchisee's representative, at least seven days prior to the sale of the franchise, an offering circular containing the following information:

(1)  The name of the franchisor, the name under which the franchisor is doing or intends to do business, and the name of any parent or affiliated company that will engage in business transactions with franchisees;

(2)  The franchisor's principal business address and the name and address of the franchisor's agent in the State authorized to receive service of process;

(3)  The business form of the franchisor whether corporate, partnership, or otherwise;

(4)  Such other information concerning the identity and business experience of persons affiliated with the franchisor including franchise brokers and selling agents as the director may by rule prescribe;

(5)  A statement whether any person identified in the offering circular, within ten years preceding the date of the offering circular:

(A)  Has been found guilty of a felony or held liable in a civil action by final judgment if the civil action involved fraud, embezzlement, fraudulent conversion, or misappropriation of property; or

(B)  Is subject to any currently effective order of the Securities and Exchange Commission or the securities administrator of any state denying registration to or revoking or suspending the registration of such person as a securities broker or dealer or investment adviser or is subject to any currently effective order of any national security association or national securities exchange (as defined in the Securities Exchange Act of 1934) suspending or expelling such person from membership in such association or exchange; or

(C)  Is subject to any currently effective order or ruling of the Federal Trade Commission or is subject to any currently effective order relating to the business activity as a result of an action brought by any public agency or department.

Such statement shall set forth the court, the date of conviction or judgment, any penalty imposed or damages assessed, or the date, nature, and issue of such order;

(6)  A statement of when, where, and how long the franchisor has:

(A)  Conducted a business of the type to be operated by the franchisees;

(B)  Has granted franchises for such business; and

(C)  Has granted franchises in other lines of business;

(7)  A recent financial statement of the franchisor, together with a statement of any material changes in the financial condition of the franchisor from the date of the financial statement.  The director may prescribe:

(A)  The form and content of the financial statements required under this chapter;

(B)  The circumstances under which consolidated financial statements may be filed; and

(C)  The circumstances under which financial statements shall be audited by independent, certified public accountants;

(8)  A copy of the typical franchise contract or agreement proposed for use in this State;

(9)  A statement of the franchise fee charged, the proposed application of the proceeds of the fee by the franchisor, and the formula by which the amount of the fee is determined if the fee is not the same in all cases;

(10)  A statement describing a payment of fees other than franchise fees that the franchisee or subfranchisor is required to pay to the franchisor including royalties and payments or fees that the franchisor collects in whole or in part on behalf of a third party or parties;

(11)  A statement of the conditions under which the franchise agreement may be terminated or renewed or renewal refused, or repurchased at the option of the franchisor;

(12)  A statement of the conditions under which the franchise may be sold, transferred, or assigned;

(13)  A statement of the conditions imposed by the franchisor whether by the terms of the franchise agreement or by other device or practice whereby the franchisee or subfranchisor is required to purchase services, supplies, products, fixtures, or other goods relating to the establishment or operation of the franchise business from the franchisor or the franchisor's designee;

(14)  A statement of any restriction or condition imposed by the franchisor whether by the terms of the franchise agreement or by other device or practice whereby the franchisee is limited or required in the goods and services offered by the franchisee;

(15)  A statement of the terms and conditions of any financing arrangements when offered directly or indirectly by the franchisor or the franchisor's agent or affiliate;

(16)  A statement of any intent of the franchisor to sell, assign, or discount to a third party any note, contract, or other obligation of the franchisee in whole or in part;

(17)  A copy of any financial statement prepared for presentation to prospective franchisees or other persons together with a statement setting forth the basis for such statements;

(18)  A statement of the number of franchise businesses in each of the following categories that within the three-year period preceding the date of the offering circular have:

(A)  Been canceled or terminated by either the franchisor or franchisee;

(B)  Not been renewed by either the franchisor or franchisee;

(C)  Been reacquired through purchase by the franchisor;

(D)  Been otherwise reacquired by the franchisor; and

(E)  Been transferred or sold by the franchisee to persons other than a corporation or other business entity controlled by the transferring or selling franchisee;

(19)  A statement describing the training program, supervision, and assistance the franchisor has and will provide the franchisee;

(20)  A statement as to whether franchisees or subfranchisors receive an exclusive area or territory;

(21)  A statement of any compensation or other benefit given or promised to a public figure arising, in whole or in part, from:

(A)  The use of the public figure in the name or symbol of the franchise; or

(B)  The endorsement or recommendation of the franchise by the public figure in advertisements;

(22)  Such other information as the director may reasonably require;

(23)  Such other information as the franchisor may wish to present;

(24)  When the person selling the franchise is a subfranchisor, the offering circular shall also include the same information concerning the subfranchisor as is required from the franchisor pursuant to this subsection; and

(25)  List of names and addresses of all franchisees of the franchisor whose franchise businesses are situated in this State.

(b)  If any material change occurs in the information contained in the offering circular, the offering circular shall be amended by the franchisor or subfranchisor before further sales of the franchise are made in this State and the amended offering circular shall be presented to a prospective franchisee at least seven days before a sale of a franchise is made to the prospective franchisee.  The director may define by rule material changes which require amendment of an offering circular.

(c)  There shall be filed with the director a copy of the offering circular required under subsection (a) or the amended offering circular required under subsection (b) at least seven days prior to the sale of a franchise.

(d)  Every filing under this section shall expire three months after the end of each franchisor's fiscal year.  Applications for renewals shall be made not more than sixty days before the expiration date.  An application for renewal shall be accompanied by the most recently amended offering circular required under subsection (b).  Any applicant for renewal of a franchise filing who submits the renewal application after the expiration date shall be required to reapply as a new franchisor.

(e)  In lieu of an offering circular meeting the requirements set forth in this section, franchises may be sold in this State by means of an offering circular or disclosure statement required by a federal or government agency of another state, or an offering circular or disclosure statement meeting the requirements approved by an association of state regulatory agencies; provided that the director determines that such offering circular or disclosure statement substantially meets the disclosure requirements set forth in this section. [L 1974, c 18, pt of §1; am L 1978, c 242, §4; gen ch 1985; am L 1996, c 181, §8; am L 2002, c 130, §112; am L 2008, c 19, §47]



§482E-4 - Exemptions.

§482E-4  Exemptions.  (a)  Sections 482E-3, 482E-5(a) and 482E-5(c) shall not apply to:

(1)  Any transaction by an executor, administrator, sheriff, marshal, receiver, trustee in bankruptcy, guardian, or conservator.

(2)  Any offer or sale to a bank, savings institution, trust company, insurance company, investment company as defined in the Investment Company Act of 1940, pension or profit sharing trust, or other financial institution or institutional buyer or to a broker dealer where the purchaser is acting for itself or in some fiduciary capacity.

(3)  Any motor vehicle franchise subject to chapter 437.

(4)  The offer or sale to a franchisee or prospective franchisee where the franchisee or prospective franchisee is not domiciled in this State and where the franchise business will not be operated in this State.

(5)  The extension or renewal of an existing franchise or the exchange or substitution of a modified or amended franchise agreement or the transfer of the location of a franchise where there is no interruption in the operation of the franchise business of the franchisee, and no material change in the franchise relationship.

(6)  The offer or sale of an additional franchise to an existing franchisee of the same franchisor.

(7)  The offer or sale of a franchise by a franchisee for the franchisee's own account, or the issuance of a new franchise agreement pursuant to a sale by a franchisee for the franchisee's own account, if the sale is an isolated sale and not part of a plan of distribution of franchises.

(b)  The director may by rule or order exempt from sections 482E-3, 482E-5(a) and 482E-5(c) in whole or in part, any transaction or person, firm, corporation, or industry.  In determining whether such exemption shall issue, the director shall consider whether information which would be required to be disclosed would be material in determining whether the prospective franchise has a reasonable chance of success and whether the exemption is in the public interest. [L 1974, c 18, pt of §1; am L 1976, c 200, pt of §1; am L 1978, c 242, §5; gen ch 1985; am L 1989, c 211, §10; am L 1990, c 281, §11]

Cross References

Sheriff, etc., see §26-14.6.



§482E-5 - General provisions.

§482E-5  General provisions.  (a)  Every person selling franchises in this State shall at all times keep and maintain a complete set of books, records, and accounts of such sales and shall thereafter at such times as are required by the director make and file in the office of the director a report setting forth the franchises sold by it and the proceeds derived therefrom.

(b)  It is unlawful for any person in connection with the offer, sale, or purchase of any franchise directly or indirectly:

(1)  To make any untrue statement of a material fact in any offering circular or report filed with the director under this chapter or wilfully to omit to state in any offering circular or report, any material fact which is required to be stated therein.

(2)  To sell or offer to sell a franchise in this State by means of any written or oral communication which includes an untrue statement of a material fact or omits to state a material fact necessary in order to make the statements made in light of the circumstances under which they were made not misleading.

(3)  To employ any device, scheme, or artifice to defraud.

(4)  To engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon any person.

(5)  To violate any order of the director.

(c)  Any person who is engaged or hereafter engaged directly or indirectly in the sale of a franchise or in business dealings concerning a franchise, either in person or in any other form of communication, shall be subject to this chapter, shall be amenable to the jurisdiction of the courts of this State, and shall be amenable to the service of process as provided by law and rule.  Every person who sells a franchise in this State shall file with the director in such form as the director by rule prescribes, an irrevocable consent appointing the commissioner or the commissioner's successor in office to be the person's attorney, to receive service or any lawful process in any noncriminal suit, action, or proceeding against the person or the person's successor, executor, administrator, or personal representative which arises under this chapter or any rule or order hereunder after the consent has been filed, with the same force and validity as if served personally on the person filing consent.  A person who has filed such a consent in connection with a previous sale under this law need not file another.  Service may be made by leaving a copy of the process in the office of the commissioner but is not effective unless:

(1)  The plaintiff, who may be the director, in a suit, action, or proceeding instituted by the plaintiff forthwith sends notice of the service and a copy of the process by registered or certified mail to the defendant or respondent at the defendant's or respondent's last address on file with the director; and

(2)  The plaintiff's affidavit of compliance with this section is filed in the case on or before the return day of the process, if any, or within such further times the court allows.

(d)  In any proceeding under this chapter, the burden of proving an exception or an exemption from a definition is upon the person claiming it. [L 1974, c 18, pt of §1; am L 1976, c 200, pt of §1; am L 1978, c 242, §6; gen ch 1985; am L 2004, c 121, §53]



§482E-6 - Relationship between franchisor or subfranchisor and franchisee.

§482E-6  Relationship between franchisor or subfranchisor and franchisee.  Without limiting the other provisions of this chapter, the following specific rights and prohibitions shall govern the relation between the franchisor or subfranchisor and its franchisees:

(1)  The parties shall deal with each other in good faith.

(2)  For the purposes of this chapter and without limiting its general application, it shall be an unfair or deceptive act or practice or an unfair method of competition for a franchisor or subfranchisor to:

(A)  Restrict the right of the franchisees to join an association of franchisees.

(B)  Require a franchisee to purchase or lease goods or services of the franchisor or from designated sources of supply unless such restrictive purchasing agreements are reasonably necessary for a lawful purpose justified on business grounds.  Suppliers suggested or approved by a franchisor as meeting its standards and requirements shall not be deemed designated sources of supply.

(C)  Discriminate between franchisees in the charges offered or made for royalties, goods, services, equipment, rentals, advertising services, or in any other business dealing, unless and to the extent that any classification of or discrimination between franchisees is:

(i)  Based on franchises granted at materially different times, and such discrimination is reasonably related to such differences in time;

(ii)  Is related to one or more programs for making franchises available to persons with insufficient capital, training, business experience, education or lacking other qualifications;

(iii)  Is related to local or regional experimentation with or variations in product or service lines or business formats or designs;

(iv)  Is related to efforts by one or more franchisees to cure deficiencies in the operation of franchise businesses or defaults in franchise agreements; or

(v)  Is based on other reasonable distinctions considering the purposes of this chapter and is not arbitrary.

(D)  Obtain money, goods, services, anything of value, or any other benefit from any other person with whom the franchisee does business on account of such business unless the franchisor advises the franchisee in advance of the franchisor's intention to receive such benefit.

(E)  Establish a similar business or to grant a franchise for the establishment of a similar business at a location within a geographical area specifically designated as the exclusive territory in a franchise previously granted to another franchisee in a currently effective agreement, except under the circumstances or conditions prescribed in such agreement.  The fact that other franchisees or the franchisor may solicit business or sell goods or services to people residing in such geographical territory shall not constitute the establishment of a similar business within the exclusive territory.

(F)  Require a franchisee at the time of entering into a franchise to assent to a release, assignment, novation, or waiver which would relieve any person from liability imposed by this chapter.  Any condition, stipulation or provision binding any person acquiring any franchise to waive compliance with any provision of this chapter or a rule promulgated hereunder shall be void.  This paragraph shall not bar or affect the settlement of disputes, claims or civil suits arising or brought under this chapter.

(G)  Impose on a franchisee by contract, rule, or regulation, whether written or oral, any unreasonable and arbitrary standard of conduct.

(H)  Terminate or refuse to renew a franchise except for good cause, or in accordance with the current terms and standards established by the franchisor then equally applicable to all franchisees, unless and to the extent that the franchisor satisfies the burden of proving that any classification of or discrimination between franchisees is reasonable, is based on proper and justifiable distinctions considering the purposes of this chapter, and is not arbitrary.  For purposes of this paragraph, good cause in a termination case shall include, but not be limited to, the failure of the franchisee to comply with any lawful, material provision of the franchise agreement after having been given written notice thereof and an opportunity to cure the failure within a reasonable period of time.

(I)  Refuse to permit a transfer of ownership of a franchise, or of a proprietorship, partnership, corporation or other business entity that is a franchisee or subfranchisor, except for good cause.  For purposes of this paragraph good cause shall include, but not be limited to:

(i)  The failure of a proposed transferee to meet any of the franchisor's or subfranchisor's reasonable qualifications or standards then in effect for a franchisee or subfranchisor;

(ii)  The fact that the proposed transferee or any affiliated person of the proposed transferee is a competitor of the franchisor or subfranchisor;

(iii)  The inability or unwillingness of the proposed transferee to agree in writing to comply with and be bound by all lawful obligations imposed by the franchise, including without limitation all instruction and training obligations, and to sign the current form of franchise agreement used by the franchisor or subfranchisor; and

(iv)  The failure of the franchisee or proposed transferee to pay any sums owing to the franchisor and to cure any default in the franchise agreement or other agreements with the franchisor existing at the time of the proposed transfer.

A franchisor or subfranchisor shall have thirty days after being notified in writing of a proposed transfer to approve or disapprove in writing a proposed transfer of ownership or control of a franchise, or of a proprietorship, partnership, corporation or other business entity that is a franchisee or subfranchisor, stating its reason for disapproval.  If a franchisor or subfranchisor fails to approve or disapprove a proposed transfer in writing within such period, the franchisor or subfranchisor shall be deemed to have approved such transfer.

(3)  Upon termination or refusal to renew the franchise the franchisee shall be compensated for the fair market value, at the time of the termination or expiration of the franchise, of the franchisee's inventory, supplies, equipment and furnishings purchased from the franchisor or a supplier designated by the franchisor; provided that personalized materials which have no value to the franchisor need not be compensated for.  If the franchisor refuses to renew a franchise for the purpose of converting the franchisee's business to one owned and operated by the franchisor, the franchisor, in addition to the remedies provided in this paragraph, shall compensate the franchisee for the loss of goodwill.  The franchisor may deduct from such compensation reasonable costs incurred in removing, transporting and disposing of the franchisee's inventory, supplies, equipment, and furnishings pursuant to this requirement, and may offset from such compensation any moneys due the franchisor.

(4)  The provisions of this chapter shall apply to all written or oral arrangements with the franchisee including but not limited to the franchise offering, the franchise agreement, sales of goods or services, leases and mortgages of real or personal property, promises to pay, security interest, pledges, insurance contracts, advertising contracts, construction or installation contracts, servicing contracts, and all other such arrangements in which the franchisor or subfranchisor has any direct or indirect interest.

(5)  In any proceedings damages may be based on reasonable approximations but not on speculation. [L 1974, c 18, pt of §1; am L 1978, c 242, §7]

Case Notes

Court read allegations as to discrimination as falling within paragraph (2)(C)'s definition of unfair methods of competition; therefore, plaintiffs stated a claim for unfair competition.  895 F. Supp. 1365.



§482E-7 - REPEALED.

§482E-7  REPEALED.  L 1978, c 242, §8.



§482E-8 - Duties of the director.

§482E-8  Duties of the director.  (a)  The director may issue a stop order prohibiting the sale of a franchise if the director finds that the order is in the public interest and that:

(1)  The offering circular is incomplete in any material respect or contains any statement which in the light of the circumstances under which it is or may be made false or misleading with respect to any material fact.

(2)  Any provision of this chapter or any rule or order or condition lawfully imposed under this chapter has been violated in connection with the sale of a franchise by the franchisor, any partner, officer or director of a franchisor, or any person occupying a similar status or performing similar functions or any person directly or indirectly controlling or controlled by the franchisor.

(3)  The offer or sale of the franchise is the subject of a permanent or temporary injunction of any court of competent jurisdiction or an administrative order prohibiting offer or sale of the franchise entered under any federal or state act applicable to the franchise but the director may not enter an order under this subparagraph on the basis of an injunction entered under any other law unless that order or injunction is based on facts that currently constitute a ground for a stop order under this section.

(4)  A franchisor's enterprise or method of business includes or would include activities which are illegal where performed.

(5)  The offer or sale of the franchise has worked or tended to work a fraud upon purchasers or would so operate.

(6)  The franchisor or subfranchisor has failed to demonstrate that adequate financial arrangements have been made to fulfill obligations to provide real estate improvements, equipment, training, or other items included in the offering; and the franchisor or subfranchisor is unable or unwilling to comply with an order of the director under subsection (e) of this section to escrow or impound franchise fees and other funds paid by the franchisee or subfranchisor, or to furnish a surety bond approved by the director.

(b)  Upon the entry of a stop order under any part of subsection (a), the director shall promptly notify the franchisor or subfranchisor that the order has been entered and the reasons therefor and that within fifteen days after receipt of a written request, the matter will be set down for hearing.  If no hearing is requested within fifteen days and none is ordered by the director, the director shall enter the director's written findings of fact and conclusions of law and the order will remain in effect until it is modified or vacated by the director.  If a hearing is requested or ordered, the director after notice of an opportunity for hearings to the franchisor or subfranchisor shall enter the director's written findings of fact and conclusions of law and may modify or vacate the order.  The director may modify or vacate a stop order if the director finds that the conditions which prompted the director's entry have changed or that it is otherwise in the public interest to do so.

(c)  The director shall refer such evidence as may be available concerning violations of this chapter or any rule or order hereunder to the attorney general or the proper prosecuting attorney who may in the attorney general's or prosecuting attorney's discretion with or without such a reference institute the appropriate criminal proceeding under this chapter.

(d)  The director may, in accordance with chapter 91, from time to time make, amend, and rescind such rules, forms, and orders as are necessary to carry out this chapter including rules and forms governing offering circulars and reports and defining any terms whether or not used in this chapter insofar as the definitions are consistent with this chapter.

(e)  If the director finds that the applicant has failed to demonstrate that adequate financial arrangements have been made to fulfill obligations to provide real estate, improvements, equipment, inventory, training, or other items included in the franchise proposed to be sold, the director may require the escrow or impoundment of franchise fees and other funds paid by the franchisee or subfranchisor, until the obligations are fulfilled, or the furnishing of a surety bond approved by the director, if the director finds that the requirement is necessary and appropriate to protect prospective franchisees or subfranchisors. [L 1974, c 18, pt of §1; am L 1978, c 242, §9; gen ch 1985]



§482E-9 - Civil liability.

§482E-9  Civil liability.  (a)  The commission of any unfair or deceptive acts or practices or unfair methods of competition prohibited by section 482E-6 shall constitute an unfair or deceptive act or practice under chapter 480.

(b)  Any person who sells or offers to sell a franchise in violation of this chapter shall be liable to the franchisee or subfranchisor who may sue for damages caused thereby or for rescission or other relief as the court may deem appropriate.  In the case of a violation of section 482E-5(b) rescission is not available to the plaintiff if the defendant proves that the plaintiff knew the facts concerning the untruth or admission or that the defendant exercised reasonable care and did not know or if the defendant had exercised reasonable care would not have known of the untruth or admission.

(c)  The suit authorized under subsection (b) may be brought to recover the actual damages sustained by the plaintiff together with the cost of the suit including reasonable attorneys' fees and the court may in its discretion increase the award of damages to an amount not to exceed three times the actual damages sustained.

(d)  Any person who becomes liable to make payments under this section may recover contributions as in cases of contracts from any persons who, if sued separately, would have been liable to make the same payment.

(e)  A final judgment, order, or decree heretofore or hereafter rendered against a person in any civil, criminal, or administrative proceedings under the United States anti-trust laws, under the Federal Trade Commission Act, or this chapter shall be regarded as evidence against such persons in an action brought by any party against such person under subsections (a) and (b) as to all matters which said judgment or decree would be an estoppel between the parties thereto. [L 1974, c 18, pt of §1; am L 1978, c 242, §10; gen ch 1985]

Case Notes

Subsection (a) does not create a private cause of action for franchisees with respect to deceptive practices; plaintiffs stated a claim for liability under this section where alleged activity fell within scope of §482E-6(2)(C).  895 F. Supp. 1365.



§482E-10 - REPEALED.

§482E-10  REPEALED.  L 1988, c 339, §4.



§482E-10.5 - Civil penalty.

[§482E-10.5]  Civil penalty.  (a)  The director may bring an action to recover a civil penalty against any person who violates this chapter or who has knowingly violated a rule or order made pursuant to this chapter.  A civil penalty of not more than $100,000 may be assessed.

(b)  No civil action may be brought under this chapter later than five years subsequent to the date of the violation or two years subsequent to the discovery of facts constituting the violation, but in no event shall any civil action be brought later than seven years subsequent to the date of the violation. [L 1988, c 339, §1]



§482E-10 - .

[§482E-10.6]  Criminal penalties.  (a)  Violations of this chapter shall be as follows:

(1)  An offense in which the total value of all money and anything else of value paid by or lost by the victim pursuant to the same scheme, plan, or representation, or to the same entity, amounts to less than $5,000, shall be a class C felony.

(2)  An offense in which the total value of all money and anything else of value paid by or lost by the victim pursuant to the same scheme, plan, or representation, or to the same entity, amounts to $5,000 or more, shall be a class B felony.

(b)  In addition to the penalties provided in subsection (a), any person who violates this chapter shall forfeit to the State any interest or property acquired or maintained in connection with the violation, and any interest, security, claim, or property or contractual right of any kind affording a source of influence over any enterprise which was established, operated, controlled, conducted, or joined in connection with the violation.

(c)  The value of all money and anything else of value paid or lost by more than one victim pursuant to the same scheme, plan, or representation, or to the same entity, may be aggregated in determining the class or grade of the offense.

(d)  Upon conviction of a person under this chapter, the circuit court shall authorize the county attorney or prosecutor, or the attorney general, as the case may be, to seize all property or other interest declared forfeit pursuant to subsection (b) upon such terms and conditions as the court shall specify.  The State shall dispose of such property or other interest as soon as feasible making due provision for the rights of innocent persons.  If a property right or other interest is not exercisable or transferable so as to be of value to the State, it shall remain in the possession of the State and the director shall dispose of it as deemed proper by the director; provided that the violator shall not benefit from any such disposal.

(e)  Notwithstanding any other law to the contrary, a person who has been convicted of a felony under this section, or has had a prior conviction for a crime which would constitute a felony under this section, shall be sentenced to a mandatory minimum period of imprisonment of one year without possibility of parole.  Nothing in this subsection shall be construed to in any way limit the maximum term of imprisonment provided under chapter 706.

(f)  Notwithstanding any other laws to the contrary, the following time limitations shall apply to prosecutions for felony violations of this chapter:

(1)  Prosecution for a felony under this chapter shall be commenced within five years after the offense is committed.

(2)  If the period prescribed in paragraph (1) has expired, prosecution for a felony under this chapter may be commenced within two years after the discovery of the offense by an aggrieved party who is not a party to the offense, but in no event shall prosecution commence more than seven years after the offense is committed. [L 1988, c 339, §2]



§482E-10 - .

[§482E-10.7]  Violation of chapter; cease and desist order.  (a)  Whenever it appears to the director that any person has engaged in or is about to engage in any act or practice constituting a violation of this chapter, or any order or rule issued or adopted thereunder, the director may issue a cease and desist order to enforce compliance with this chapter or any such order or rule.  The director shall have the discretion to determine the disposition of any executory contracts entered into by the respondent and shall specify in the order whether existing executory contracts shall be suspended or completed.

(b)  Upon the issuance of an order under subsection (a), the director shall promptly notify the respondent that the order has been issued and the reasons therefor; that the respondent shall have thirty days to request a hearing in writing; and that if a hearing is requested, the hearing shall commence within fifteen business days of the request, unless extended by the director for good cause.  During the pendency of any hearing requested, the cease and desist order shall remain in effect unless vacated or modified by the director.

(c)  After the hearing, the director shall issue a final order that shall affirm, vacate, or modify the order in effect during the pendency of the hearing.  If no hearing is requested and none is ordered by the director, the order shall remain in effect until it is modified or vacated by the director.

(d)  All hearings and rehearings shall be public.

(e)  Upon a proper showing, a permanent or temporary injunction, restraining order, or writ of mandamus shall be granted and a receiver or conservator may be appointed for the respondent or the respondent's assets.  The court shall not require the director to post a bond. [L 1988, c 339, §3]



§482E-11 - Fees.

§482E-11  Fees.  The director shall charge and collect a fee of $250 at the time of the filing of the offering circular, a fee of $250 for the filing of any amended offering circular filed pursuant to section 482E-3(c), and an annual renewal fee of $250 to be collected pursuant to section 482E-3(d). [L 1974, c 18, pt of §1; am L 1978, c 242, §12; am L 1996, c 181, §9]



§482E-12 - Administration.

[§482E-12]  Administration.  (a)  Chapter 91 shall wherever applicable govern the rights, remedies, and procedures respecting the administration of this chapter.

(b)  The director shall appoint, subject to applicable civil service laws, a competent person to administer this chapter.  The director shall delegate to the administrator such powers, subject to the authority of the director, as may be necessary to carry out the provisions of this chapter. [L 1974, c 18, pt of §1]






CHAPTER 482P - PUBLICITY RIGHTS

§482P-1 - Definitions.

[CHAPTER 482P]

PUBLICITY RIGHTS

[§482P-1]  Definitions.  As used in this chapter, unless the context clearly requires otherwise:

"Characteristic" means a distinctive appearance, gesture, or mannerism recognized as an identifying attribute of a personality.

"Deceased individual" means any individual, regardless of the individual's place of domicile, residence, or citizenship at the time of death or otherwise, who has died.

"Deceased personality" means any individual, regardless of the personality's place of domicile, residence, or citizenship at the time of death or otherwise, whose name, voice, signature, or likeness had commercial value at the time of the individual's death, whether or not during the lifetime of that individual, the individual used the individual's name, voice, signature, or likeness on or in products, merchandise, goods, or for purposes of advertising, selling, or soliciting the purchase or sale of products, merchandise, goods, or services.

"Fund-raising" means an organized activity to solicit donations of money or other goods or services from persons or entities by an organization, company, or public entity.  A fund-raising activity does not include a live, public performance by an individual or group of individuals for which money is received in solicited or unsolicited gratuities.

"Individual" means a natural person, living or dead.

"Likeness" means an image, photograph, painting, sketching, model, diagram, or other recognizable representation of an individual's face or body, and includes, in the case of a personality, a characteristic.

"Name" means the actual or assumed name, or nickname, of a living or deceased individual that is intended to identify that individual.

"Person" means any natural person, firm, association, partnership, corporation, company, syndicate, receiver, common law trust, conservator, statutory trust, or any other entity by whatever name known or however organized, formed, or created, and includes nonprofit corporations, associations, educational and religious institutions, political parties, and community, civic, or other organizations.

"Personality" means any individual whose name, voice, signature, likeness, or other attribute of their personality has commercial value, whether or not that individual uses the individual's name, voice, signature, likeness, or other attribute of their personality on or in products, merchandise, goods, or for purposes of marketing, advertising, selling, or soliciting the purchase of products, merchandise, goods, or services.

"Photograph" means any photograph or photographic reproduction, still or moving, or any videotape, online or live television transmission, of any individual, in which the individual is readily identifiable.

"Publicity rights trade name registration" means a registration with the department of commerce and consumer affairs of a trade name under chapter 482, using the department's procedures for trade name registration, wherein the trade name shall consist of the assigning individual or personality's full legal name and the words "publicity rights", preferably in all capital letters.  In administering publicity rights trade name registrations under this chapter, the department shall be exempt from:

(1)  Any liability in excess of that which the department would have for a trade name registration, other than a "publicity rights trade name registration";

(2)  Any duty to decide between competing registrants or the rights established by registration; and

(3)  Any duty to construe the meaning of any provision of this chapter;

provided that the duties under paragraphs (2) and (3) shall be duties of the courts of competent jurisdiction.

"Signature" means a handwritten or otherwise legally binding form of an individual's name, written or authorized by that individual, that distinguishes the individual from all other individuals. [L Sp 2009, c 28, pt of §2]



§482P-2 - Property right in use of name, voice, signature, or likeness.

[§482P-2]  Property right in use of name, voice, signature, or likeness.  Every individual or personality has a property right in the use of the individual's or personality's name, voice, signature, and likeness.  The right shall continue to exist for a fixed period of time after death, as prescribed in section 482P-4.  This right shall be freely transferable, assignable, and licensable, in whole or in part, by any otherwise permissible form of inter vivos or testamentary transfer, including without limitation a will or other testamentary instrument, trust, contract, community property agreement, or cotenancy with survivorship provisions or payable-on-death provisions, whether the will or other testamentary instrument, trust, contract, community property agreement, or cotenancy document is entered into or executed by the deceased individual or personality or by any subsequent owner of the deceased individual's or personality's rights as recognized by this chapter; or, if none is applicable, then the owner of the rights shall be determined under the laws of intestate succession applicable to interests in intangible personal property.  The right exists whether or not it was commercially exploited by the individual or the personality during the individual's or the personality's lifetime.  The right does not expire upon the death of the individual or personality, regardless of whether the law of the domicile, residence, or citizenship of the individual or personality at the time of death or otherwise recognizes a similar or identical property right.  This chapter is intended to apply to all individuals and personalities, living and deceased, regardless of place of domicile or place of domicile at time of death.  In the case of a deceased individual or personality, the rights recognized under this chapter shall be deemed to exist at the time of death of any deceased individual or personality or subsequent successor of their rights for the purpose of determining the person or persons entitled to these property rights as provided for in section 482P-3. [L Sp 2009, c 28, pt of §2]



§482P-3 - Transfer, assignment, and license.

[§482P-3]  Transfer, assignment, and license.  (a)  A right recognized by this chapter shall be freely transferable, assignable, and licensable, in whole or in part, by contract or inter vivos transfer.  This right shall not expire upon the death of the individual or personality, but shall be owned and enforceable by the following successors, heirs, or other transferees of living or deceased individuals or personalities:

(1)  Except where a right recognized by this chapter was transferred or assigned before the deceased personality's death by means of any contract or trust instrument, a right recognized by this section shall be owned by the person entitled to the right under the deceased individual's or personality's last will and testament or, if none, then by the beneficiaries or heirs under the laws of intestate succession applicable to interests in intangible personal property generally of the individual's or personality's domicile, regardless of whether the law of the domicile of the deceased individual or personality, at the time of death, or thereafter, recognizes a similar or identical property right; or

(2)  If the deceased individual or personality transferred or assigned any interest in a right recognized by this chapter during the individual's or personality's life by means of any contract or trust instrument, then the interest so transferred or assigned shall be held as follows:

(A)  If the transferred or assigned interest was held in trust, in accordance with the terms of the trust;

(B)  If the transferred or assigned interest is subject to a cotenancy with any survivorship provisions or payable-on-death provisions, in accordance with those provisions;

(C)  If the transferred or assigned interest is subject to any contract, including without limitation an exclusive license, assignment, or a community property agreement, in accordance with the terms of the applicable contract or contracts; or

(D)  If the interest has been transferred or assigned to a third person in a form that is not addressed in this section, by the individual or personality, or the successor, heir, or other valid transferee of the living or deceased individual or personality, then the interest may be transferred, assigned, or licensed by that third person, in whole or in part, by any otherwise permissible form of inter vivos or testamentary transfer or, if none is applicable, under the laws of intestate succession applicable to interests in intangible personal property of the third person's domicile, regardless of whether the law of the domicile of the deceased third party, at the time of death, or thereafter, recognizes a similar or identical property right.

(b)  A property right exists whether or not those rights were commercially exploited by or under the authority of the individual or the personality, or the individual's or personality's successors or transferees, during the individual's or the personality's lifetime. [L Sp 2009, c 28, pt of §2]



§482P-4 - Right is exclusive for individuals and personalities.

[§482P-4]  Right is exclusive for individuals and personalities.  (a)  For individuals, except to the extent that the individual may have transferred, assigned, or licensed a right recognized by this chapter, the rights protected in this chapter are exclusive to the individual, and are exclusive to the persons entitled to the rights under section 482P-3 for a period of seventy years after the death of the individual, including to the extent that the persons entitled to the rights under section 482P-3 may have transferred, assigned, or licensed these rights to others.

(b)  For personalities, except to the extent that the personality may have transferred, assigned, or licensed a right recognized by this chapter, the rights protected in this chapter are exclusive to the personality, and are exclusive to the persons entitled to the rights under section 482P-3 for a period of seventy years after the death of the personality, including to the extent that the persons entitled to the rights under section 482P-3 may have transferred, assigned, or licensed the rights to others.

(c)  The rights granted in this chapter may be exercised by a personal representative, attorney-in-fact, parent of a minor child, or guardian, or as authorized by a court of competent jurisdiction.  The terms "personal representative", "attorney-in-fact", and "guardian" shall have the same meanings as in chapter 560. [L Sp 2009, c 28, pt of §2]



§482P-5 - Infringement of right; use without consent; profit or not for profit.

[§482P-5]  Infringement of right; use without consent; profit or not for profit.  Except as provided in section 482P-7, any person who uses or authorizes the use of a living or deceased individual's or personality's name, voice, signature, or likeness, on or in goods, merchandise, or services entered into commerce in this State, or for purposes of advertising products, merchandise, goods, or services, or for purposes of fund-raising or solicitation of donations, or if any person disseminates or publishes advertisements in this State that contain a living or deceased individual's or personality's name, voice, signature, or likeness, without express or implied consent of the owner of the right, has infringed a publicity right under this chapter.  An infringement may occur under this section without regard to whether the use or activity is for profit or not for profit. [L Sp 2009, c 28, pt of §2]



§482P-6 - Infringement of right; circuit courts; injunctions; liability for damages and profits; impoundment; destruction; attorneys' fees.

[§482P-6]  Infringement of right; circuit courts; injunctions; liability for damages and profits; impoundment; destruction; attorneys' fees.  (a)  The circuit courts of this State may grant injunctions on reasonable terms to prevent or restrain the unauthorized use of a right recognized by this chapter.

(b)  Any person who infringes a right granted by this chapter shall be liable for the greater of $10,000 or the actual damages sustained as a result of the infringement, and any profits that are attributable to the infringement and not taken into account when calculating actual damages; provided that each search of an individual's name on an internet search engine shall be exempt from the statutory damages identified in this subsection.  To prove profits under this subsection, the injured party or parties may submit proof of gross revenues attributable to the infringement, and the infringing party may be required by the court to provide evidence of the infringing party's deductible expenses.  For the purposes of computing statutory damages, the use of a name, voice, signature, or likeness constitutes a single act of infringement regardless of the number of copies made or the number of times the name, voice, signature, or likeness is displayed.

(c)  At any time while an action under this chapter is pending, the court may, pursuant to rule 65 of the Hawaii Rules of Civil Procedure, order the impounding, on reasonable terms, of all materials or any part thereof claimed to have been made or used in violation of the injured party's rights, and the court may enjoin the use of all plates, molds, matrices, masters, tapes, film negatives, master recordings, copies of recordings, optical disk stampers, or other articles by means of which these materials may be reproduced.

(d)  As part of a final judgment or decree, the court may order the destruction or other reasonable disposition of all materials found to have been made or used in violation of the injured party's rights, and of all plates, molds, matrices, masters, tapes, film negatives, master recordings, copies of recordings, optical disk stampers, or other articles by means of which these materials may be reproduced; provided that the property of a common carrier, internet service provider, internet search engine provider, or other similarly situated entities shall be exempt from the destruction or disposition requirements identified in this subsection; provided further that if the entity has received written notice of the infringing nature of the material submitted to the entity's agent designated pursuant to 17 United States Code Section 512(c) and that entity fails to remove the material expeditiously following receipt of the notice, then this exemption shall not apply.

(e)  The prevailing party may recover reasonable attorneys' fees, expenses, and court costs incurred in recovering any remedy or defending any claim brought under this section.

(f)  The remedies provided for in this section are cumulative and are in addition to any others provided for by law. [L Sp 2009, c 28, pt of §2]



§482P-7 - Exemptions from use restrictions; when chapter does not apply.

[§482P-7]  Exemptions from use restrictions; when chapter does not apply.  (a)  For purposes of section 482P-5, the use of a name, voice, signature, or likeness in connection with matters of cultural, historical, political, religious, educational, newsworthy, or public interest, including without limitation, comment, criticism, satire, and parody relating thereto, shall not constitute a use for which consent is required under this chapter.  A matter exempt from the requirement of advance consent under this subsection does not cease to be exempt if it appears in the form of a paid advertisement and the principal purpose of the advertisement is to comment on the matter.

(b)  This chapter shall not apply to the use or authorization for use of an individual's or personality's name, voice, signature, or likeness, in, or to display, any of the following:

(1)  Single and original works of fine art, including but not limited to photographic, graphic, and sculptural works of art that are not published in more than five copies;

(2)  A literary work, theatrical work, musical composition, sound recording, radio program, motion picture, television program or other audiovisual work, magazine article, news story, public affairs report, or sports broadcast or account, or materials related to a political campaign, when the use does not inaccurately claim or state an endorsement by the individual or personality;

(3)  An advertisement or commercial announcement for a use permitted by subsection (a) or (g) or paragraph (1) or (2);

(4)  An advertisement, commercial announcement, or packaging for the sale, distribution, broadcast, performance, or display of a literary, musical, cinematographic, or other artistic work, or the recording or copy thereof, using the name, voice, signature, or likeness of the writer, author, composer, director, actor, or artist who created the work, where the individual or personality has expressly or impliedly consented to the use of the individual's or personality's name, voice, signature, or likeness on or in connection with the initial or any subsequent sale, distribution, performance, or display thereof; and

(5)  The advertisement or sale of a rare or fine product, including but not limited to books, which incorporates an original signature of the author.

(c)  It shall not constitute a defense to an infringement action under this chapter that the use of an individual's or personality's name, voice, signature, or likeness includes more than one individual or personality.

(d)  Section 482P-5 shall not apply to the owners or employees of any medium used for advertising, including but not limited to newspapers, magazines, radio and television stations, online service providers, billboards or other devices, who, without prior notice that the use would constitute an infringement under this chapter, have published or disseminated any advertisement or solicitation that would constitute an infringement under this chapter, unless the infringement was part of an advertisement or solicitation promoting the services of the advertising medium itself.

(e)  This chapter shall not apply to a use or authorization for use of an individual's or personality's name that is merely descriptive and used fairly and in good faith only to identify or describe something other than the individual or personality, such as, without limitation, to describe or identify a place, a legacy, a style, a theory, an ownership interest, or a party to a transaction, or to accurately describe the goods or services of a party.

(f)  This chapter shall not apply to the use of an individual's or personality's name, voice, signature, or likeness when the use of the individual's or personality's name, voice, signature, or likeness is an insignificant, de minimis, or incidental use.

(g)  This chapter shall not apply to the distribution, promotion, transfer, or license of a photograph or other material containing an individual's or personality's name, voice, signature, photograph, or likeness to a third party for use in a manner which is lawful under this chapter, or to a third party for further distribution, promotion, transfer, or license for use in a manner which is lawful under this chapter. [L Sp 2009, c 28, pt of §2]



§482P-8 - Procedure for identifying transferees, licensees, or assignees; requirement to seek damages or relief.

[§482P-8]  Procedure for identifying transferees, licensees, or assignees; requirement to seek damages or relief.  (a)  An assignee or transferee of publicity rights shall have the right to make a publicity rights trade name registration.  To obtain the benefit of the protection of this section, the assignee or transferee shall keep the publicity rights trade name registration in force and shall diligently maintain the accuracy of the information in the publicity rights trade name registration.

(b)  Publicity rights of a deceased person that were not previously assigned or transferred shall be part of the deceased person's estate and shall be administered by the personal representative of the deceased person as personal property of the deceased person.  On or before closing of probate of a deceased person's estate, the publicity rights of the deceased person shall vest in the transferees of the personal property of the estate in conformity with the deceased person's will or probate order.  If publicity rights are not expressly addressed by the terms of the will or a probate order, and if a publicity rights trade name registration is not in effect at the time of the relevant assignment or license, after probate closes, any one of the transferees of the personal property of the deceased person's estate shall have the right to assign or license the publicity rights of the deceased person, and a valid license from any of the transferees of the personal property of the deceased person's estate shall constitute a complete defense to any infringement action under this section.

(c)  Any person seeking to license publicity rights from a living person shall have the right to presume that a living individual or personality has the right to assign or license the individual's or personality's publicity rights unless there is a publicity rights trade name registration for that individual or personality.  If there is a publicity rights trade name registration for that individual or personality, the person seeking to license publicity rights shall inform the living person in writing that an assignment or license shall be sought from the holder of the publicity rights trade name registration before entering into the assignment or license.

(d)  If there is a publicity rights trade name registration for a given individual or personality, any person seeking to license publicity rights for that individual or personality shall have the right to presume that the holder of the publicity rights trade name registration has the right to assign or license the individual's or personality's publicity rights and a valid license from the registered holder of the publicity rights trade name registration shall constitute a complete defense to any infringement action under this section.

(e)  A person commits an offense if the person signs, manually or via electronic means, a document the person knows is false in any material respect with the intent that the document be delivered or transmitted to the director of commerce and consumer affairs in connection with a publicity rights trade name registration under this section.  An offense under this subsection shall be a class C felony and may carry a fine not to exceed $10,000.

(f)  A person commits a misdemeanor if the person negligently and without intent to defraud signs, manually or via electronic means, a document that is false in any material respect with intent that the document be delivered or transmitted to the director of commerce and consumer affairs in connection with a publicity rights trade name registration under this section.  Commission of a misdemeanor under this subsection may carry a fine not to exceed $2,000.

(g)  Any person who knowingly makes a false or fraudulent representation or declaration in connection with a publicity rights trade name registration pursuant to this section shall be liable for all damages sustained as a result of the false or fraudulent publicity rights trade name registration as determined by a court of competent jurisdiction. [L Sp 2009, c 28, pt of §2]






CHAPTER 483 - UNIFORM JOINT OBLIGATIONS ACT

§483-1 - Definitions; limitations of law.

§483-1  Definitions; limitations of law.  In this chapter, unless otherwise expressly stated:

"Obligation" does not include a liability in tort.

"Obligee" does not include a person having a right based on a tort.

"Obligor" does not include a person liable for a tort.

"Several obligors" means obligors severally bound for the same performance. [L 1941, c 60, §1; RL 1945, §8741; RL 1955, §192-1; HRS §483-1; am L 2008, c 19, §48]

Case Notes

Where case involved the joint and several debt of defendants under an agreement of sale and did not involve joint tortfeasors, trial court erred in ruling that this chapter was not applicable to defendants' joint and several obligation to plaintiff.  89 H. 461 (App.), 974 P.2d 1051.



§483-2 - Co-obligor not discharged when.

§483-2  Co-obligor not discharged when.  A judgment against one or more of several obligors, or against one or more of joint, or of joint and several obligors shall not discharge a co-obligor who was not a party to the proceeding wherein the judgment was rendered. [L 1941, c 60, §2; RL 1945, §8742; RL 1955, §192-2; HRS §483-2]

Case Notes

Cited:  42 H. 111, 115.



§483-3 - Crediting of payments made to obligee.

§483-3  Crediting of payments made to obligee.  The amount or value of any consideration received by the obligee from one or more of several obligors, or from one or more of joint, or of joint and several obligors, in whole or in partial satisfaction of their obligations, shall be credited to the extent of the amount received on the obligations of all co-obligors to whom the obligor or obligors giving the consideration did not stand in the relation of a surety. [L 1941, c 60, §3; RL 1945, §8743; RL 1955, §192-3; HRS §483-3]

Case Notes

Under this section, when an obligee has received full satisfaction of a debt from a co-obligor, all other co-obligors are discharged, even if the obligee did not intend to release the other co-obligors.  89 H. 461 (App.), 974 P.2d 1051.



§483-4 - Effect of obligee's release to one or more.

§483-4  Effect of obligee's release to one or more.  Subject to section 483-3, the obligee's release or discharge of one or more of several obligors, or of one or more of joint, or of joint and several obligors shall not discharge co-obligors, against whom the obligee in writing and as part of the same transaction as the release or discharge, expressly reserves the obligee's rights; and in the absence of such a reservation of rights shall discharge co-obligors only to the extent provided in section 483-5. [L 1941, c 60, §4; RL 1945, §8744; RL 1955, §192-4; HRS §483-4; gen ch 1985]

Case Notes

Where there was no reservation of rights in purchase agreement option by obligee against one co-obligor and no relationship between the co-obligors as joint debtors requiring payment, indemnification or contribution, §483-5 did not apply; thus, as there was no reservation of rights in purchase option by obligee against one co-obligor, as required under this section, the purchase option which discharged that co-obligor from liability for the balance due under the agreement of sale discharged the other co-obligor as well.  89 H. 461 (App.), 974 P.2d 1051.



§483-5 - Effect of knowledge of obligee in making release.

§483-5  Effect of knowledge of obligee in making release.  If an obligee releasing or discharging an obligor without express reservation of rights against a co-obligor, then knows or has reason to know that the obligor released or discharged did not pay so much of the claim as the obligor was bound by the obligor's contract or relation with that co-obligor to pay, the obligee's claim against that co-obligor shall be satisfied to the amount which the obligee knew or had reason to know that the released or discharged obligor was bound to such co-obligor to pay.

If an obligee so releasing or discharging an obligor has not then such knowledge or reason to know, the obligee's claim against the co-obligor shall be satisfied to the extent of the lesser of two amounts, namely (1) the amount of the fractional share of the obligor released or discharged, or (2) the amount that such obligor was bound by the obligor's contract or relation with the co-obligor to pay. [L 1941, c 60, §5; RL 1945, §8745; RL 1955, §192-5; HRS §483-5; gen ch 1985]

Case Notes

Where there was no reservation of rights in purchase agreement option by obligee against one co-obligor and no relationship between the co-obligors as joint debtors requiring payment, indemnification or contribution, this section did not apply; thus, as there was no reservation of rights in purchase option by obligee against one co-obligor, as required under §483-4, the purchase option which discharged that co-obligor from liability for the balance due under the agreement of sale discharged the other co-obligor as well.  89 H. 461 (App.), 974 P.2d 1051.



§483-6 - Executor or administrator of joint obligor bound.

§483-6  Executor or administrator of joint obligor bound.  On the death of a joint obligor in contract, the joint obligor's personal representative shall be bound as such jointly with the surviving obligor or obligors. [L 1941, c 60, §6; RL 1945, §8746; RL 1955, §192-6; HRS §483-6; am L 1976, c 200, pt of §1; gen ch 1985]






CHAPTER 484 - UNIFORM LAND SALES PRACTICES ACT

§484-1 - Definitions.

§484-1  Definitions.  When used in this chapter, unless the context otherwise requires:

"Commissioner of securities" means the commissioner of securities as defined in section 485A-102.

"Common promotional plan" means a plan, undertaken by a single developer or group of developers acting in concert, to offer subdivided land for sale or lease; provided that where such land is offered for sale by the developer or group of developers acting in concert, and the land is contiguous or is known, designated, or advertised as a common unit or by a common name, the land shall be presumed, without regard to the number of lots covered by each individual offering, as being offered for sale or lease as part of a common promotional plan.

"Director" means the director of commerce and consumer affairs.

"Disposition" includes sale, lease, assignment, award by lottery, or any other transaction concerning a subdivision, if undertaken for gain or profit.

"Material change" means any change which either renders the information contained in the application or public offering statement misleading or which substantively affects the rights or obligations of a purchaser or a prospective purchaser of a subdivision lot, such as, but not limited to, change in the nature or usage of the subdivision, or change in the underlying encumbrances or restrictive covenants.

"Offer" includes every inducement, solicitation, or attempt to encourage a person to acquire an interest in land, if undertaken for gain or profit.

"Person" means an individual, corporation, government, or governmental subdivision or agency, business trust, estate, trust, partnership, unincorporated association, two or more of any of the foregoing having a joint or common interest, or any other legal or commercial entity.

"Public offering statement" means a statement that fully and accurately discloses the physical characteristics of the subdivided lands offered and all unusual or material circumstances or features affecting the subdivided lands.  The statement shall include the information and statements required by section 484-6, and any other information or statements required by rules adopted by the director pursuant to chapter 91.

"Purchaser" means a person who acquires or attempts to acquire or succeeds to an interest in land.

"Subdivider" means any owner of subdivided land who offers the land for disposition or the principal agent of an owner, who has been duly authorized in a writing filed with the director.

"Subdivision" and "subdivided lands" means any land which is divided or is proposed to be divided for the purpose of disposition into two or more lots, parcels, units, or interests and also includes any land whether contiguous or not if two or more lots, parcels, units, or interests are offered as a part of a common promotional plan of advertising and sale. [L 1967, c 223, §1; HRS §484-1; am L 1982, c 204, §8; am L 1983, c 124, §17; gen ch 1985; am L 1992, c 132, §1; am L 2008, c 19, §49]

Cross References

Discrimination in real estate transactions, see chapter 515.

Real estate brokers and salespersons, see chapter 467.



§484-2 - Administration.

§484-2  Administration.  This chapter shall be administered by the director of commerce and consumer affairs. [L 1967, c 223, §2; HRS §484-2; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 2008, c 19, §50]



§484-3 - Exemptions.

§484-3  Exemptions.  (a)  [L 2008, c 28, §11 amendment retroactive to July 1, 2006.  L 2008, c 28, §43]  Unless the method of disposition is adopted for the purpose of evasion of this chapter, or unless the subdivider files in writing with the director that this chapter shall apply to the subdivider's subdivision, this chapter shall not apply to offers or dispositions of an interest in land:

(1)  By a purchaser of subdivided lands for the purchaser's own account in a single or isolated transaction;

(2)  If fewer than twenty separate lots, parcels, units, or interests in subdivided lands are offered by a person in a period of twelve months;

(3)  Where the division of lands is a leasehold agricultural lot within state agricultural districts on which no dwelling structures are constructed as provided in section 205-4.5(f);

(4)  On which there is a residential, commercial, or industrial building, or as to which there is a legal obligation on the part of the seller to construct a building on the land within two years from the date of disposition; provided that the obligation to construct shall not be, directly or indirectly, transferred to or otherwise imposed upon the purchaser;

(5)  To persons who are engaged in, and are duly licensed to engage in, the business of construction of buildings for resale, or to persons who acquire an interest in subdivided lands for the purpose of engaging, and do engage in, and are duly licensed to engage in, the business of construction of buildings for resale;

(6)  Pursuant to court order;

(7)  By any government or government agency;

(8)  As cemetery lots or interests;

(9)  Registered as a condominium property regime pursuant to chapter 514A or 514B; or

(10)  Registered as a time share plan pursuant to chapter 514E.

(b)  Unless the method of disposition is adopted for the purpose of evasion of this chapter, or unless the subdivider files in writing with the director that this chapter shall apply to the subdivider's subdivision, this chapter does not apply to:

(1)  Offers or dispositions of evidence of indebtedness secured by a mortgage or deed of trust of real estate;

(2)  Offers or dispositions of securities or units of interest issued by a real estate investment trust regulated under any state or federal statute;

(3)  A subdivision as to which the plan of disposition is to dispose to ten or fewer persons;

(4)  Offers or dispositions of securities currently registered with the commissioner of securities of this State;

(5)  Offers or dispositions of any interest in oil, gas, or other minerals or any royalty interest therein if the offers or dispositions of the interests are regulated as securities by the United States or by the commissioner of securities of this State; and

(6)  Subdivisions of less than twenty lots, parcels, units, or interests, if the lots, parcels, units, or interests are all located in jurisdictions requiring the developer prior to sale to provide or post bond for road access, sewage disposal, water, and other public utilities, if the requirements have been complied with. [L 1967, c 223, §3; HRS §484-3; am L 1979, c 105, §46; am L 1983, c 175, §2; gen ch 1985; am L 1988, c 65, §2; am L 1992, c 132, §2; am L 1993, c 111, §1; am L 2004, c 164, §16; am L 2005, c 93, §7; am L 2006, c 271, §2 and c 273, §1; am L 2008, c 14, §1, c 19, §51, and c 28, §11]



§484-4 - Prohibitions on dispositions of interests in subdivisions.

§484-4  Prohibitions on dispositions of interests in subdivisions.  Unless the subdivided lands or the transaction is exempt by section 484-3:

(1)  No person may offer or dispose of any interest in subdivided lands located in this State, or offer or dispose in this State of any interest in subdivided lands located without this State before a preliminary or final order registering the subdivided land is entered in accordance with this chapter;

(2)  No person may dispose of any interest in subdivided lands unless a current public offering statement is delivered to the purchaser and the purchaser is afforded a reasonable opportunity to examine the public offering statement prior to the disposition. [L 1967, c 223, §4; HRS §484-4; am L 1983, c 175, §3; am L 1992, c 132, §3]



§484-5 - Application for registration.

§484-5  Application for registration.  (a)  The application for registration of subdivided lands shall be filed in accordance with this chapter and rules adopted by the director pursuant to chapter 91, and shall contain the following documents and information:

(1)  An irrevocable appointment of the director to receive service of any lawful process in any noncriminal proceeding arising under this chapter against the applicant or the applicant's personal representative;

(2)  A map or maps of the subdivided lands offered for registration showing the name and location of the subdivided lands, the division proposed or made, the topographic features of the lands, and the land area of the lots, parcels, units, or interests and the relation of the subdivided lands to existing and proposed streets, roads, easements, and other off-site improvements;

(3)  The states or jurisdictions in which an application for registration or similar document has been filed, and any adverse order, judgment, or decree entered in connection with the subdivided lands by the regulatory authorities in each jurisdiction or by any court;

(4)  The applicant's name, address, and the form, date, jurisdiction of organization, current evidence of being admitted to conduct business in this State, and the address of each of the applicant's offices in this State;

(5)  The name, address, and principal occupation for the past five years of every director and officer of the applicant or person occupying a similar status or performing similar functions, including, but not limited to, every director and officer of the managing general partner of a partnership; and the extent and nature of the director's and officer's or person's interest in the applicant or the subdivided lands as of a specified date within thirty days of the filing of the application;

(6)  A statement, in a form acceptable to the director, of the condition of the title to the subdivided lands containing a legal description of the subdivided lands offered for registration, including all encumbrances thereon, as of a specified date within thirty days of the date of application by a title report prepared by a title company authorized to do business in the State of Hawaii, or by a title opinion of a licensed attorney, not a salaried employee, officer, or director of the applicant or owner, or by other evidence of title acceptable to the director;

(7)  Copies of the instruments which will be delivered to a purchaser to evidence the purchaser's interest in the subdivided lands and copies of the contracts and other agreements which a purchaser will be required to agree to or sign;

(8)  Copies of the instruments by which the interest in the subdivided lands was acquired by the subdivider and a statement of all liens or encumbrances upon the subdivider's title to the subdivided lands, and copies of the instruments creating the liens or encumbrances, if any, with data as to recording;

(9)  If there is a monetary lien or encumbrance affecting more than one lot, parcel, unit, or interest, a statement of the consequences to a purchaser in the event of a failure to discharge the lien or encumbrance and the steps, if any, taken to protect the purchaser in case of this eventuality;

(10)  Copies of instruments creating easements, restrictions, or other encumbrances, and a statement describing all proposed easements, restrictions, or other encumbrances, affecting the subdivided lands;

(11)  A statement of any existing tax and existing or proposed special taxes or assessments which affect the subdivided lands and evidence that all current taxes and assessments have been paid;

(12)  A statement of the existing provisions for access, sewage disposal, water, and other public utilities in the subdivision; a statement of the improvements to be installed, the completion schedule, and a statement as to the provisions for improvement maintenance;

(13)  A narrative description of the promotional plan for the disposition of the subdivided lands together with copies of all advertising material which have been prepared for public distribution by any means of communication, or a statement that no such advertising materials have been produced as of the date of application;

(14)  The proposed public offering statement and a copy of the receipt for the public offering statement;

(15)  An executed copy of the escrow agreement between the subdivider and a bank, savings and loan association, trust company authorized to do business in the State under an escrow arrangement, or a corporation licensed as an escrow depository under chapter 449; which agreement:

(A)  Provides that all funds and instruments received from purchasers or prospective purchasers shall be held by the escrow agent in accordance with this chapter and any rules adopted by the director pursuant to chapter 91;

(B)  Complies with the requirements of this chapter and any rules adopted by the director pursuant to chapter 91; and

(C)  Contains a statement that no disbursement shall be made from the escrow account to or on behalf of the subdivider until the director enters a final order registering the subdivided land and until the requirements of sections 484-8.6(b) and (c) and 484-8.7 are met;

(16)  Any other documents or information, including any current financial statement, which the director by the director's rules requires:

(A)  For the protection of purchasers; or

(B)  To obtain, or as a result of having obtained, certification of Hawaii law by the Secretary of the Department of Housing and Urban Development pursuant to 15 United States Code section 1708;

(17)  A statement which indicates the existing zoning and the land use designation of each lot and the proposed use of each lot in the subdivision, including, without limitation, such uses as roadway lots, residential dwellings, churches, agriculture, hospitals, schools, low density apartments, high density apartments and hotels, and a subdivision map which shows such information;

(18)  If federal registration is required, the date of registration (date of filing if pending registration) and a copy of the "Statement of Record";

(19)  A letter of preliminary or final subdivision approval, or both, from the county or other appropriate jurisdiction;

(20)  A description of a road maintenance fund or any other maintenance fund that may have been established by the developer;

(21)  A specimen of a receipt for the written notice advising of the purchaser's right to rescind a contract within seven days after signing the contract, without penalty to the purchaser;

(22)  An executed copy of a listing agreement between the subdivider and a real estate broker duly licensed and in good standing under the laws of this State;

(23)  The name, address, and telephone number of the subdivider's representative or real estate broker in this State; and

(24)  A statement that the subdivider has not, or if a corporation, the officers, directors, and principals, or if a partnership, general partners, have not been convicted of a crime involving land dispositions or any aspect of land sales business in the United States or any foreign country within the past ten years, and have not been subject to any injunction or administrative order within the past ten years restraining a false or misleading promotional plan involving land dispositions.

(b)  If the subdivider registers additional subdivided lands to be offered for disposition, the subdivider may consolidate or incorporate by reference the subsequent registration with any earlier registration offering subdivided lands for disposition under the same common promotional plan if the subdivider files an application for the subsequent registration within two years after a final order of registration has been issued in connection with the earlier registration.

(c)  The application shall be submitted with payment of the appropriate registration and consultant fees and inspection expenses.

(d)  The subdivider shall immediately report any material changes in the information contained in any application for registration. [L 1967, c 223, §5; HRS §484-5; am L 1970, c 47, §1; am L 1983, c 175, §4; gen ch 1985; am L 1992, c 132, §4; am L 2008, c 19, §52]



§484-6 - Public offering statement.

§484-6  Public offering statement.  (a)  A public offering statement shall disclose fully and accurately the physical characteristics of the subdivided lands offered and shall make known to prospective purchasers all unusual and material circumstances or features affecting the subdivided lands.  The proposed public offering statement submitted to the director shall be in a form prescribed by the director's rules and shall include, but not be limited to, the following:

(1)  The name and principal address of the subdivider;

(2)  A general description of the subdivided lands stating the total number of lots, parcels, units, or interests in the offering;

(3)  The significant terms of any encumbrances, easements, current or proposed liens, and restrictions, including zoning and other regulations affecting the subdivided lands and each unit or lot, and a statement of all existing taxes and existing or proposed special taxes or assessments which affect the subdivided lands;

(4)  A statement of the use for which the property is offered;

(5)  Information concerning improvements, including streets, water supply, levees, drainage control systems, irrigation systems, sewage disposal facilities, and customary utilities, and the estimated cost, date of completion, and responsibility for construction and maintenance of existing and proposed improvements which are referred to in connection with the offering or disposition of any interest in subdivided lands;

(6)  Additional information required by the director to assure full and fair disclosure:

(A)  To prospective purchasers; or

(B)  To obtain, or as a result of having obtained, certification by the Secretary of the Department of Housing and Urban Development pursuant to 15 United States Code section 1708;

(7)  A statement which indicates the existing zoning and the land use designation of each lot and the proposed use of each lot in the subdivision, to include without limitation such uses as roadway lots, residential dwellings, churches, agriculture, hospitals, schools, low density apartments, high density apartments and hotels, and a subdivision map which shows such information; and

(8)  A statement that the purchaser has a seven-day period, after signing a contract to purchase subdivided lands from the subdivider, to rescind the contract at no penalty to the purchaser.

(b)  The public offering statement shall not be used for any promotional purposes before registration of the subdivided lands and afterwards only if it is used in its entirety.  No person may advertise or represent that the director approves or recommends the subdivided lands or disposition thereof.  No portion of the public offering statement, except for headings, may be underscored, italicized, or printed in larger or heavier or different color type than the remainder of the statement unless the director requires it or as prescribed in rules adopted in accordance with chapter 91.

(c)  The director may require the subdivider to alter or amend the proposed public offering statement in order to assure full and fair disclosure to prospective purchasers, and no change in the substance of the promotional plan or plan of disposition or development of the subdivision may be made after registration without notifying the director and without making appropriate amendment of the public offering statement.  A public offering statement is not current unless all amendments are incorporated. [L 1967, c 223, §6; HRS §484-6; am L 1970, c 47, §2; am L 1983, c 175, §5; am L 1992, c 132, §5]



§484-7 - Notice of filing; inquiry and examination.

§484-7  Notice of filing; inquiry and examination.  Upon receipt of a complete application for registration in proper form, including all standardized application forms, if any, prescribed by the director, the director shall issue a notice of filing to the applicant subject to section 484-20, and forthwith initiate an examination to determine that:

(1)  The subdivider can convey or cause to be conveyed the interest in subdivided lands offered for disposition if the purchaser complies with the terms of the offer, and when appropriate, that release clauses, conveyances in trust, or other safeguards have been provided;

(2)  There is reasonable assurance that all proposed improvements will be completed as represented;

(3)  The advertising material and the general promotional plan are not false or misleading and comply with the standards prescribed by the rules adopted by the director and afford full and fair disclosure;

(4)  The subdivider has not, or if a corporation, its officers, directors, and principals have not, been convicted of a crime involving land dispositions or any aspect of the land sales business in this State, [the] United States, or any other state or foreign country within the past ten years and has not been subject to any injunction or administrative order within the past ten years restraining a false or misleading promotional plan involving land dispositions;

(5)  The public offering statement requirements of this chapter and the rules have been satisfied;

(6)  The purchaser has a seven-day period, after signing a contract to purchase subdivided lands from the subdivider, to rescind the contract at no penalty to the purchaser, and the subdivider has established a mechanism by which the purchaser will receive and sign a receipt for a written notice of such rescission right and the receipt will be deposited with the escrow agent; and

(7)  Preliminary or final subdivision approval has been granted by the county in which the land is situated. [L 1967, c 223, §7; HRS §484-7; am L 1983, c 175, §6; am L 1992, c 132, §6]



§484-8 - Orders of registration and rejection; general provisions.

§484-8  Orders of registration and rejection; general provisions.  (a)  Within forty-five days from the date of the notice of filing, the director shall enter a preliminary or final order registering the subdivided lands or rejecting the registration.

Unless the applicant has consented in writing to a delay, the land shall be deemed registered if the director fails to enter an order of rejection within forty-five days from the date of the notice of filing.

(b)  If, in the case of an application for a final order of registration, the director affirmatively determines, upon inquiry and examination, that the requirements of section 484-7 have been met, the director shall enter a final order registering the subdivided lands and shall designate the form of the public offering statement.

(c)  If the director determines upon inquiry and examination that, in the case of an application for a final order of registration, any of the requirements of section 484-7, have not been met, the director shall notify the applicant that the application for a final order of registration must be corrected in the particulars specified within forty-five days.  If the requirements are not met within the time allowed the director shall enter an order rejecting the registration, which order shall include the findings of fact upon which the order is based.  The order rejecting the registration shall not become effective for twenty days during which time the applicant may petition for reconsideration and shall be entitled to a hearing. [L 1967, c 223, §8; HRS §484-8; am L 1983, c 175, §7; am L 1992, c 132, §7]

Cross References

Hearings, see chapter 91.



§484-8.5 - Preliminary order of registration.

§484-8.5  Preliminary order of registration.  (a)  The director shall enter a preliminary order of registration when:

(1)  The director receives a request therefor together with a complete application for registration containing all information required under this chapter, including, without limitation, all standardized application forms prescribed by the director;

(2)  The director affirmatively determines, upon inquiry and examination, that the applicable requirements of section 484-7 have been met except for some particular requirement or requirements which is, or are, at the time not fulfilled, but which reasonably may be expected to be fulfilled; and

(3)  Preliminary subdivision approval has been granted by the county in which the land is situated.

No preliminary order of registration shall be issued unless the director is satisfied that the public offering statement adequately discloses all matters required by section 484-6(a) and the rules adopted by the director hereunder.

(b)  If the director determines upon inquiry and examination that any of the requirements for issuance of a preliminary order of registration have not been met, the director shall notify the applicant that the application for a preliminary order of registration must be corrected in the particulars specified within forty-five days.  If the requirements are not met within the time allowed the director shall enter an order rejecting the registration, which order shall include the findings of fact upon which the order is based.  The order rejecting the registration shall not become effective for twenty days during which time the applicant may petition for reconsideration and shall be entitled to a hearing.

(c)  Upon issuance by the director of a preliminary order of registration, the subdivider may solicit and accept binding sales contracts (subject to any rights of rescission in favor of the purchaser as set forth in this chapter) or nonbinding reservation agreements to purchase the subdivided lands, notwithstanding any law requiring that final subdivision approval be granted prior to the offer or sale of subdivided lands; provided that all earnest money deposits, if any, received by the subdivider or the subdivider's agents shall take the form of a check or other instrument within the meaning of article 3 of chapter 490 and shall be payable to the escrow agent, and that no cash shall be accepted by the subdivider or the subdivider's agents.

(d)  All sums paid by purchasers and prospective purchasers prior to the time the director issues a final order registering the subdivided lands shall be placed in an escrow account under an escrow agreement which provides that no disbursements shall be made from such escrow account to or on behalf of the subdivider until the director enters a final order registering the subdivided lands and the requirements of sections 484-8.7 and 484-8.6(b) and (c) have been met.  However, the subdivider or the subdivider's agents may hold, until the expiration of the seven-day cancellation period provided by section 484-7(6) or any longer purchaser cancellation period (not exceeding sixty days) provided in the sales contract, any instrument made by a purchaser:

(1)  For which subsequent holders may not claim holder-in-due-course status within the meaning of article 3 of chapter 490; or

(2)  Where the payee is the escrow agent.

(e)  Rights under contracts for the sale of subdivided lands, although binding on the purchasers, may not be enforced against the purchasers so as to require the purchasers to close until:

(1)  A final order of registration is entered by the director; and

(2)  The purchasers have had a full opportunity to obtain a refund of any sums paid and a release from the purchasers' obligations under the purchasers' sales contracts in accordance with section 484-8.7 or section 484-8.6(b) or (c). [L 1983, c 175, pt of §8; am L 1992, c 132, §8]



§484-8.6 - Final order of registration.

§484-8.6  Final order of registration.  (a)  If the subdivider has obtained a preliminary order of registration, then upon the issuance of final subdivision approval of the subdivision by the county in which the land is situated, the subdivider shall submit to the director an application for a final order of registration, which application shall contain, among other things:

(1)  A copy of the subdivision map for the subdivision and evidence satisfactory to the director that final subdivision approval has been granted by the county; and

(2)  A written statement disclosing any material changes to the subdivision which may have occurred between the date of preliminary subdivision approval and the date of final subdivision approval or a statement that no changes have occurred.

Upon receipt of the subdivider's application, the director shall enter a final order of registration or rejection, pursuant to section 484-8.

(b)  As a condition to issuing a final order of registration for a subdivision with respect to which a preliminary order was entered, the director may require that the subdivider amend the public offering statement to provide fair and full disclosures to the purchasers of any material changes to the subdivision.

The amended public offering statements shall be delivered to the purchaser either personally or by certified or registered mail with return receipt requested, and at the same time the purchaser shall be notified in writing of the purchaser's right of refund and cancellation of obligation and the waiver of such right upon the purchaser's failure to act within a seven-day period.  Each purchaser shall have a right to cancel the sales contract signed by the purchaser and receive a refund of all sums paid by the purchaser, without penalty, within the seven-day period from the date of delivery of the amended public offering statement, after which period such right shall be deemed waived.

(c)  If the final order of registration is not issued within one year from the date of entry of the preliminary order, each purchaser shall have a right to cancel the sales contract signed by the purchaser and receive a refund of all sums paid by the purchaser; provided that if the final order is issued after the one-year period and a written notice is delivered to the purchaser either personally or by certified or registered mail with return receipt requested, notifying the purchaser of the issuance of the final order of registration and of the purchaser's right of refund and cancellation of obligation and the waiver of such right upon the purchaser's failure to act within a seven-day period, which notice shall be accompanied by any amended public offering statement required under subsection (b), the purchaser shall have seven days from the date of delivery of the notice to exercise the purchaser's right of refund and cancellation of obligation, after which period such right shall be deemed waived.

(d)  The requirements of subsections (b) and (c) shall apply only to purchasers who sign a binding sales contract before the issuance of a final order of registration.  The requirements of subsections (b) and (c) do not apply to prospective purchasers holding a reservation agreement which may be canceled at the request of the purchaser at any time prior to the execution by the prospective purchaser of a sales contract, or to persons who sign a sales contract or reservation agreement after the issuance of a final order by the director. [L 1983, c 175, pt of §8; am L 1992, c 132, §9]



§484-8.7 - Copy of amended public offering statements to be given to prospective purchasers.

§484-8.7  Copy of amended public offering statements to be given to prospective purchasers.  If a subdivider enters into a reservation agreement with a prospective purchaser for the subdivision before the issuance of a final order, any sales contract later entered into by the subdivider and that prospective purchaser after the final order is issued shall not be binding on the purchaser until the requirements of section 484-8.6(b) have been met, and unless any amended public offering statement required by the director under section 484-8.6(d) is provided to the prospective purchaser before the purchaser signs the sales contract.

The requirements of section 484-8.6(b) shall apply as if the purchaser had signed the purchaser's sales contract before the final order was entered by the director; provided that the requirements of this section shall not apply if the director does not require under section 484-8.6(b) that an amended public offering statement be prepared in connection with the issuance of a final order. [L 1983, c 175, pt of §8; am L 1992, c 132, §10]



§484-8.8 - Receipt for amended public offering statement.

§484-8.8  Receipt for amended public offering statement.  (a)  Whenever the director requires pursuant to section 484-8.6(b) that an amended public offering statement be prepared by the subdivider, the subdivider shall obtain a receipt therefor from each purchaser or prospective purchaser who signed a sales contract or reservation agreement to purchase subdivided lands before the issuance of the director's final order.  If the amended public offering statement is delivered to the purchaser or prospective purchaser by certified or registered mail, return receipt requested, and the prospective purchaser does not execute and return the purchaser's receipt for the amended public offering statement within seven days from the date of delivery, the purchaser shall be deemed to have receipted for it; provided that the receipt shall be effective only if at the time of the delivery of the amended public offering statement the prospective purchaser is notified in writing of the fact that the purchaser will be deemed to have executed the receipt for it upon the purchaser's failure to act within the seven-day period.

(b)  Receipts taken for any amended public offering statement shall be kept on file in possession of the subdivider, subject to inspection at any reasonable time by the director, for a period of three years from the date the receipt was taken. [L 1983, c 175, pt of §8; am L 1992, c 132, §11]



§484-9 - Annual report.

§484-9  Annual report.  (a)  Within thirty days after each annual anniversary date of an order registering subdivided lands, the subdivider shall file a report in the form prescribed by the rules of the director of commerce and consumer affairs.  The report shall reflect any material changes in information contained in the original application for registration.

(b)  The director at the director's option may permit the filing of annual reports within thirty days after the anniversary date of the consolidated registration in lieu of the anniversary date of the original registration. [L 1967, c 223, §9; HRS §484-9; am L 1982, c 204, §8; am L 1983, c 124, §17; gen ch 1985]



§484-10 - General powers and duties.

§484-10  General powers and duties.  (a)  The director shall prescribe reasonable rules which shall be adopted, amended, or repealed in compliance with chapter 91.  The rules shall include, but not be limited to, provisions for advertising standards to assure full and fair disclosure; provisions for escrow or trust agreements or other means reasonably to assure that all improvements referred to in the application for registration and advertising will be completed and that purchasers will receive the interest in land contracted for; provisions for operating procedures; and other rules as are necessary and proper to accomplish the purpose of this chapter.

(b)  The director by rule or by an order, after reasonable notice and hearing, may require the filing of advertising material relating to subdivided lands prior to its distribution.

(c)  If it appears that a person has engaged or is about to engage in an act or practice constituting a violation of this chapter, or a rule or order hereunder, the director, with or without prior administrative proceedings, may bring an action in the circuit court to enjoin the acts or practices and to enforce compliance with this chapter or any rule or order hereunder.  Upon proper showing, injunctive relief or temporary restraining orders shall be granted, and a receiver or conservator may be appointed.  The director is not required to post a bond in any court proceedings.

(d)  The director may intervene in a suit involving subdivided lands.  In any suit by or against a subdivider involving subdivided lands, the subdivider promptly shall furnish the director notice of the suit and copies of all pleadings.

(e)  The director may, but shall not be obligated to:

(1)  Accept registrations filed in other states or with the federal government;

(2)  Contract with similar agencies in this State or other jurisdictions to perform investigative functions;

(3)  Accept grants-in-aid from any source.

(f)  The director shall cooperate with similar agencies in other jurisdictions to establish uniform filing procedures and forms, uniform public offering statements, advertising standards, rules, and common administrative practices.

(g)  The director may seek certification of this chapter from the Secretary of Housing and Urban Development pursuant to 15 United States Code section 1708.

(h)  The director, from time to time, may hire consultants, who shall not be subject to chapter 76, to do any detailed inspection reports permitted or required by this chapter, the cost of which shall be borne by the applicant pursuant to section 484-20(b).

(i)  The director, from time to time, may hire consultants in connection with the review of a subdivider's application for a preliminary or final order of registration.  The consultant shall be asked to review thoroughly the application for the purpose of examining its compliance with the requirements of this chapter and any rules adopted, including the documentation and other materials provided in connection therewith, and the disclosure thereof in the public offering statement, a final order of registration, or any amended public offering statement to be provided to the purchasers.  Upon completing the review, the consultant shall provide a written analysis of the application and any public offering statement and an opinion of the nature and extent to which the application and any public offering statement comply with this chapter and the rules adopted pursuant thereto.  The consultants shall not be subject to chapter 76, and the cost of retaining them shall be borne by the subdivider. [L 1967, c 223, §10; HRS §484-10; am L 1983, c 175, §9; am L 1992, c 132, §§12, 13; am L 2002, c 253, §150]

Revision Note

In subsection (h), reference to "484-20(b)" substituted for "484-20(b)(3)".



§484-11 - Investigations and proceedings.

§484-11  Investigations and proceedings.  (a)  The director of commerce and consumer affairs may:

(1)  Make necessary public or private investigations within or outside of this State to determine whether any person has violated or is about to violate this chapter or any rule or order hereunder, or to aid in the enforcement of this chapter or in the prescribing of rules and forms hereunder;

(2)  Require or permit any person to file a statement in writing, under oath or otherwise as the director determines, as to all the facts and circumstances concerning the matter to be investigated.

(b)  For the purpose of any investigation or proceeding under this chapter, the director or any officer designated by rule may administer oaths or affirmations, and upon its own motion or upon request of any party shall subpoena witnesses, compel their attendance, take evidence, and require the production of any matter which is relevant to the investigation, including the existence, description, nature, custody, condition, and location of any books, documents, or other tangible things and the identity and location of persons having knowledge of relevant facts or any other matter reasonably calculated to lead to the discovery of material evidence.

(c)  Upon failure to obey a subpoena or to answer questions propounded by the investigating officer and upon reasonable notice to all persons affected thereby, the director may apply to the circuit court for an order compelling compliance.

(d)  Except as otherwise provided in this chapter, all proceedings under this chapter shall be in accordance with chapter 91. [L 1967, c 223, §11; HRS §484-11; am L 1982, c 204, §8; am L 1983, c 124, §17]



§484-12 - Cease and desist orders.

§484-12  Cease and desist orders.  (a)  If the director determines after notice and hearing that a person has:

(1)  Violated this chapter;

(2)  Directly or through an agent or employee knowingly engaged in any false, deceptive, or misleading advertising, promotional, or sales methods to offer or dispose of an interest in subdivided lands;

(3)  Made any substantial change in the plan of disposition and development of the subdivided lands subsequent to the order of registration without obtaining prior written approval from the director;

(4)  Disposed of any subdivided lands which have not been registered with the director or are exempted under this chapter;

(5)  Violated any lawful order or rule of the director;

the director may issue an order requiring the person to cease and desist from the unlawful practice and to take such affirmative action as in the judgment of the director will carry out the purposes of this chapter.

(b)  If the director makes a finding of fact in writing that the public interest will be irreparably harmed by delay in issuing an order the director may issue a temporary cease and desist order.  Prior to issuing the temporary cease and desist order, the director whenever possible by telephone or otherwise shall give notice of the proposal to issue a temporary cease and desist order to the person.  Every temporary cease and desist order shall include in its terms a provision that upon request a hearing will be held promptly to determine whether or not it becomes permanent. [L 1967, c 223, §12; HRS §484-12; am L 1982, c 204, §8; am L 1983, c 124, §17; gen ch 1985; am L 1992, c 132, §14]



§484-13 - Revocation.

§484-13  Revocation.  (a)  A registration may be revoked by the director after notice and hearing upon a written finding of fact that the subdivider has:

(1)  Failed to comply with the terms of a cease and desist order;

(2)  Been convicted in any court subsequent to the filing of the application for registration for a crime involving fraud, deception, false pretenses, misrepresentation, false advertising, or dishonest dealing in real estate transactions;

(3)  Disposed of, concealed, or diverted any funds or assets of any person so as to defeat the rights of subdivision purchasers;

(4)  Failed faithfully to perform any stipulation or agreement made with the director as an inducement to grant any registration, to reinstate any registration, or to approve any promotional plan or public offering statement;

(5)  Made intentional misrepresentations or concealed material facts in an application for registration or in the public offering statement.

Findings of fact, if set forth in statutory language, shall be accompanied by a concise and explicit statement of the underlying facts supporting the findings.

(b)  If the director finds after notice and hearing that the subdivider has been guilty of a violation for which revocation could be ordered, the director may issue a cease and desist order instead. [L 1967, c 223, §13; HRS §484-13; am L 1983, c 175, §10; am L 1992, c 132, §15]



§484-14 - Judicial review.

§484-14  Judicial review.  Proceedings for judicial review shall be in accordance with chapter 91. [L 1967, c 223, §14; HRS §484-14]



§484-15 - Penalties.

§484-15  Penalties.  Any person who wilfully violates this chapter or a rule adopted under it or any person who wilfully, in an application for registration or exemption makes any untrue statement of a material fact or omits to state a material fact is guilty of a felony and may be fined not less than $5,000 or double the amount of gain from the transaction, whichever is the larger but not more than $250,000; or may be imprisoned for not more than two years, or both. [L 1967, c 223, §15; HRS §484-15; am L 1983, c 175, §11; am L 1984, c 266, §1]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-610(2), 640, 660.



§484-16 - Civil remedy.

§484-16  Civil remedy.  (a)  Any person who disposes of subdivided lands in violation of section 484-4, or who in disposing of subdivided lands makes an untrue statement of a material fact, or who in disposing of subdivided lands omits a material fact required to be stated in a registration statement, an application, or public offering statement or necessary to make the statements made not misleading, is liable as provided in this section to the purchaser unless in the case of an untruth or omission it is proved by the subdivider that the purchaser knew of the untruth or omission, or that the person offering or disposing of subdivided lands did not know and in the exercise of reasonable care of a person in such person's occupation could not have known of the untruth or omission, or that the purchaser did not rely on the untruth or omission.

(b)  In addition to any other remedies, the purchaser, under the preceding subsection, may recover the consideration paid for the lot, parcel, unit, or interest in subdivided lands together with interest at the rate provided for in section 478-3, from the date of payment, property taxes paid, costs, and reasonable attorneys fees less the amount of any income received from the subdivided lands upon tender of appropriate instruments of reconveyance.  If the purchaser no longer owns the lot, parcel, unit, or interest in subdivided lands, the purchaser may recover the amount that would be recoverable upon a tender of a reconveyance less the value of the land when disposed of and less interest at the rate provided for in section 478-3, on that amount from the date of disposition.

(c)  Every person who directly or indirectly controls a subdivider liable under subsection (a), every general partner, officer, or director of a subdivider, every person occupying a similar status or performing a similar function, every employee of the subdivider who materially aids in the disposition, and every agent who materially aids in the disposition is also liable jointly and severally with and to the same extent as the subdivider, unless the person otherwise liable sustains the burden of proof that he did not know and in the exercise of reasonable care of a person in such person's occupation could not have known the existence of the facts by reason of which the liability is alleged to exist.  There is a right to contribution as in cases of contract among persons so liable.

(d)  Every person whose occupation gives authority to a statement which with the person's consent has been used in an application for registration or public offering statement, if the person is not otherwise associated with the subdivision and development plan in a material way, is liable only for false statements and omissions in the person's statement and only if the person fails to prove that the person did not know and in the exercise of the reasonable care of a person in the person's occupation could not have known of the existence of the facts by reason of which the liability is alleged to exist.

(e)  A tender of reconveyance may be made at any time before the entry of judgment.

(f)  No person shall be entitled to recover under this section unless the person has commenced action for such recovery within four years after the person's first payment of money to the subdivider in the contested transaction.

(g)  Any stipulation or provision purporting to bind any person acquiring subdivided lands to waive compliance with any provision of this chapter or any rule or order under it shall be void.

(h)  The rights and remedies provided by this chapter shall be in addition to any and all other rights and remedies that may exist at law or in equity. [L 1967, c 223, §16; HRS §484-16; am L 1983, c 175, §12; am L 1984, c 266, §2; am L 1987, c 283, §40; am L 1992, c 132, §§16, 17]



§484-17 - Jurisdiction.

§484-17  Jurisdiction.  Dispositions of subdivided lands are subject to this chapter, and the circuit courts of this State have jurisdiction in claims or causes of action arising under this chapter, if:

(1)  The subdivided lands offered for disposition are located in this State; or

(2)  The subdivider's principal office is located in this State; or

(3)  Any offer or disposition of subdivided lands is made in this State, whether or not the offeror or offeree is then present in this State, if the offer originates within this State or is directed by the offeror to a person or place in this State and received by the person or at the place to which it is directed. [L 1967, c 223, §17; HRS §484-17]



§484-18 - Interstate rendition.

§484-18  Interstate rendition.  In the proceedings for extradition of a person charged with a crime under this chapter, it need not be shown that the person whose surrender is demanded has fled from justice or at the time of the commission of the crime was in the demanding or other state. [L 1967, c 223, §18; HRS §484-18]



§484-19 - Service of process.

§484-19  Service of process.  (a)  In addition to the methods of service provided for in the Hawaii rules of civil procedure, service may be made by delivering a copy of the process to the office of the director of commerce and consumer affairs, but it is not effective unless the plaintiff (which may be the director in a proceeding instituted by it):

(1)  Forthwith sends a copy of the process and of the pleading by certified mail to the defendant or respondent at the defendant's or respondent's last known address; and

(2)  The plaintiff's affidavit of compliance with this section is filed in the case on or before the return day of the process, if any or within such further time as the court allows.

(b)  If any person, including any nonresident of this State, engages in conduct prohibited by this chapter or any rule or order hereunder, and has not filed a consent to service of process and personal jurisdiction over the person cannot otherwise be obtained in this State, that conduct authorizes the director to receive service of process in any noncriminal proceeding against the person or the person's successor which grows out of that conduct and which is brought under this chapter or any rule or order hereunder, with the same force and validity as if served on the person personally.  Notice shall be given as provided in subsection (a). [L 1967, c 223, §19; HRS §484-19; am L 1982, c 204, §8; am L 1983, c 124, §17; gen ch 1985]

Rules of Court

Service of process, see HRCP rule 4.



§484-20 - Fees and inspection expenses.

§484-20  Fees and inspection expenses.  (a)  Notices of filing pursuant to section 484-8 shall not be issued until the applicant has paid to the director the proper registration or consultant fees, and has advanced the inspection expenses set forth in subsection (b).  Neither the registration or consultant fees, nor the advanced inspection expenses shall be refunded regardless of whether the application for registration is rejected or approved; provided that the director may return any unused inspection expenses moneys advanced under this section.  The registration fee shall be based upon the number of lots, parcels, units, or interests to be registered at the following rates:

(1)  Up to 100 lots................................. $100

(2)  101 to 500 lots................................ $200

(3)  Over 500....................................... $300.

(b)  In addition to the registration and consultant fees, the applicant shall deposit with the director sufficient sums to cover inspection expenses established by rules adopted in accordance with chapter 91.

(c)  The director may waive the requirement for inspection.

(d)  The director, from time to time, may raise the registration fee, consultant fees, and inspection expenses under this section by rules adopted in accordance with chapter 91. [L 1967, c 223, §20; HRS §484-20; am L 1972, c 79, §1; am L 1983, c 175, §13; am L 1992, c 132, §18]



§484-21 - Uniformity of interpretation.

§484-21  Uniformity of interpretation.  This chapter shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it. [L 1967, c 223, §21; HRS §484-21]



§484-22 - Short title.

§484-22  Short title.  This chapter may be cited as the "Uniform Land Sales Practices Act". [L 1967, c 223, §22; HRS §484-22]






CHAPTER 485 - UNIFORM SECURITIES ACT (MODIFIED)

CHAPTER 485

UNIFORM SECURITIES ACT (MODIFIED)

REPEALED.  L 2006, c 229, §17.



CHAPTER 485A - UNIFORM SECURITIES ACT

§485A-101 - Short title.

PART I.  GENERAL PROVISIONS

[§485A-101]  Short title.  This chapter shall be known and may be cited as the Uniform Securities Act (2002). [L 2006, c 229, pt of §1]



§485A-102 - Definitions.

[§485A-102]  Definitions.  As used in this chapter, unless the context otherwise requires:

"Agent" means an individual, other than a broker-dealer, who represents a broker-dealer in effecting or attempting to effect purchases or sales of securities or represents an issuer in effecting or attempting to effect purchases or sales of the issuer's securities.  A partner, officer, or director of a broker-dealer or issuer, or an individual having a similar status or performing similar functions, is an agent only if the individual otherwise falls within this definition.  The definition shall not include an individual excluded by rule adopted or order issued under this chapter.

"Bank" means:

(1)  A banking institution organized under the laws of the United States;

(2)  A member bank of the Federal Reserve System;

(3)  Any other banking institution, whether incorporated or not, doing business under the laws of a state or of the United States, a substantial portion of the business of which consists of receiving deposits or exercising fiduciary powers similar to those permitted to be exercised by national banks under the authority of the Comptroller of the Currency pursuant to section 1 of Public Law 87-722 (12 U.S.C. 92a), and which is supervised and examined by a state or federal agency having supervision over banks, and which is not operated for the purpose of evading this chapter; or

(4)  A receiver, conservator, or other liquidating agent of any institution or firm included in paragraph (1), (2), or (3).

"Broker-dealer" means a person engaged in the business of effecting transactions in securities for the accounts of others or for the person's own account.  The term shall not include:

(1)  An agent;

(2)  An issuer;

(3)  A depository institution;

(4)  Any person licensed as a real estate broker or real estate salesperson under the laws of this State while effecting transactions in a security exempted by sections [485A-202(a)(24)] and [485A-202(a)(25)];

(5)  An international banking institution; or

(6)  A person excluded by rule adopted or order issued under this chapter.

"Commissioner" means the commissioner of securities of this State.

"Depository institution" means:

(1)  A bank; or

(2)  A savings institution, trust company, credit union, or similar institution that is organized or chartered under the laws of a state or of the United States, authorized to receive deposits, and supervised and examined by an official or agency of a state or the United States if its deposits or share accounts are insured to the maximum amount authorized by statute by the Federal Deposit Insurance Corporation, the National Credit Union Share Insurance Fund, or a successor authorized by federal law.  The term shall not include:

(A)  An insurance company or other organization primarily engaged in the business of insurance;

(B)  A Morris Plan bank; or

(C)  An industrial loan company.

"Director" means the director of commerce and consumer affairs.

"Federal covered investment adviser" means a person registered under the Investment Advisers Act of 1940.

"Federal covered security" means a security that is, or upon completion of a transaction will be, a covered security under section 18(b) of the Securities Act of 1933 (15 U.S.C. 77r(b)), or rules or regulations adopted pursuant to that provision.

"Filing" means the receipt of a record required under this chapter by the commissioner or a designee of the commissioner.

"Fraud", "deceit", and "defraud" are not limited to common law deceit.

"Guaranteed" means guaranteed as to payment of all principal and all interest.

"Institutional investor" means any of the following, whether acting for itself or for others in a fiduciary capacity:

(1)  A depository institution or international banking institution;

(2)  An insurance company;

(3)  A separate account of an insurance company;

(4)  An investment company as defined in the Investment Company Act of 1940;

(5)  A broker-dealer registered under the Securities Exchange Act of 1934;

(6)  An employee pension, profit-sharing, or benefit plan if the plan has total assets in excess of $10,000,000 or its investment decisions are made by a named fiduciary, as defined in the Employee Retirement Income Security Act of 1974, that is a broker-dealer registered under the Securities Exchange Act of 1934, an investment adviser registered or exempt from registration under the Investment Advisers Act of 1940, an investment adviser registered under this chapter, a depository institution, or an insurance company;

(7)  A plan established and maintained by a state, a political subdivision of a state, or an agency or instrumentality of a state or a political subdivision of a state for the benefit of its employees, if the plan has total assets in excess of $10,000,000 or its investment decisions are made by a duly designated public official or by a named fiduciary, as defined in the Employee Retirement Income Security Act of 1974, that is a broker-dealer registered under the Securities Exchange Act of 1934, an investment adviser registered or exempt from registration under the Investment Advisers Act of 1940, an investment adviser registered under this chapter, a depository institution, or an insurance company;

(8)  A trust, if it has total assets in excess of $10,000,000, its trustee is a depository institution, and its participants are exclusively plans of the types identified in paragraph (6) or (7), regardless of the size of their assets, except a trust that includes as participants self-directed individual retirement accounts or similar self-directed plans;

(9)  An organization described in section 501(c)(3) of the Internal Revenue Code (26 U.S.C. 501(c)(3)), corporation, Massachusetts trust or similar business trust, limited liability company, or partnership, not formed for the specific purpose of acquiring the securities offered, with total assets in excess of $10,000,000;

(10)  A small business investment company licensed by the Small Business Administration under section 301(c) of the Small Business Investment Act of 1958 (15 U.S.C. 681(c)) with total assets in excess of $10,000,000;

(11)  A private business development company as defined in section 202(a)(22) of the Investment Advisers Act of 1940 (15 U.S.C. 80b-2(a)(22)) with total assets in excess of $10,000,000;

(12)  A federal covered investment adviser acting for its own account;

(13)  A "qualified institutional buyer" as defined in Rule 144A(a)(1), other than Rule 144A(a)(1)(i)(H), adopted under the Securities Act of 1933 (17 C.F.R. 230.144A);

(14)  A "major U.S. institutional investor" as defined in Rule 15a-6(b)(4)(i) adopted under the Securities Exchange Act of 1934 (17 C.F.R. 240.15a-6);

(15)  Any other person, other than an individual, of institutional character with total assets in excess of $10,000,000, not organized for the specific purpose of evading this chapter; or

(16)  Any other person specified by rule adopted or order issued under this chapter.

"Insurance company" means a company organized as an insurance company whose primary business is writing insurance or reinsuring risks underwritten by insurance companies and which is subject to supervision by the insurance commissioner or a similar official or agency of a state.

"Insured" means insured as to payment of all principal and all interest.

"International banking institution" means an international financial institution of which the United States is a member and whose securities are exempt from registration under the Securities Act of 1933.

"Investment adviser" means a person that, for compensation, engages in the business of advising others, either directly or through publications or writings, as to the value of securities or the advisability of investing in, purchasing, or selling securities or that, for compensation and as a part of a regular business, issues or promulgates analyses or reports concerning securities.  The term includes a financial planner or other person that, as an integral component of other financially related services, provides investment advice to others for compensation as part of a business or that holds itself out as providing investment advice to others for compensation.  The term shall not include:

(1)  An investment adviser representative;

(2)  A lawyer, accountant, engineer, or teacher whose performance of investment advice is solely incidental to the practice of the person's profession;

(3)  A broker-dealer or its agents whose performance of investment advice is solely incidental to the conduct of business as a broker-dealer and that does not receive special compensation for the investment advice;

(4)  A publisher of a bona fide newspaper, news magazine, or business or financial publication of general and regular circulation;

(5)  A federal covered investment adviser;

(6)  A bank or savings institution;

(7)  Any other person that is excluded by the Investment Advisers Act of 1940 from the definition of investment adviser; or

(8)  Any other person excluded by rule adopted or order issued under this chapter.

"Investment adviser representative" means an individual employed by or associated with an investment adviser or federal covered investment adviser and who makes any recommendations or otherwise gives investment advice regarding securities, manages accounts or portfolios of clients, determines which recommendation or advice regarding securities should be given, provides investment advice or holds oneself out as providing investment advice, receives compensation to solicit, offer, or negotiate for the sale of or for selling investment advice, or supervises employees who perform any of the foregoing.  The term shall not include an individual who:

(1)  Performs only clerical or ministerial acts;

(2)  Is an agent whose performance of investment advice is solely incidental to the individual acting as an agent and who does not receive special compensation for investment advisory services;

(3)  Is employed by or associated with a federal covered investment adviser, unless the individual has a "place of business" in this State as that term is defined by rule adopted under section 203A of the Investment Advisers Act of 1940 (15 U.S.C. 80b-3a) and is:

(A)  An "investment adviser representative" as that term is defined by rule adopted under section 203A of the Investment Advisers Act of 1940 (15 U.S.C. 80b-3a); or

(B)  Not a "supervised person" as that term is defined in section 202(a)(25) of the Investment Advisers Act of 1940 (15 U.S.C. 80b-2(a)(25)); or

(4)  Is excluded by rule adopted or order issued under this chapter.

"Issuer" means a person that issues or proposes to issue a security, subject to the following:

(1)  The issuer of a voting trust certificate, collateral trust certificate, certificate of deposit for a security, or share in an investment company without a board of directors or individuals performing similar functions is the person performing the acts and assuming the duties of a depositor or manager pursuant to the trust or other agreement or instrument under which the security is issued;

(2)  The issuer of an equipment trust certificate or similar security serving the same purpose is the person by which the property is or will be used or to which the property or equipment is or will be leased or conditionally sold or that is otherwise contractually responsible for assuring payment of the certificate; and

(3)  The issuer of a fractional undivided interest in an oil, gas, or other mineral lease or in payments out of production under a lease, right, or royalty is the owner of an interest in the lease or in payments out of production under a lease, right, or royalty, whether whole or fractional, that creates fractional interests for the purpose of sale.

"Nonissuer transaction" or "nonissuer distribution" means a transaction or distribution not directly for the benefit of the issuer.

"Offer to purchase" includes an attempt or offer to obtain, or solicitation of an offer to sell, a security or interest in a security for value.  The term shall not include a tender offer that is subject to section 14(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78n(d)).

"Person" means an individual; corporation; business trust; estate; trust; partnership; limited liability company; association; joint venture; government; governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity.

"Place of business" of a broker-dealer, an investment adviser, or a federal covered investment adviser means:

(1)  An office at which the broker-dealer, investment adviser, or federal covered investment adviser regularly provides brokerage or investment advice or solicits, meets with, or otherwise communicates with customers or clients; or

(2)  Any other location that is held out to the general public as a location at which the broker-dealer, investment adviser, or federal covered investment adviser provides brokerage or investment advice or solicits, meets with, or otherwise communicates with customers or clients.

"Predecessor act" means chapter 485, Hawaii Revised Statutes.

"Price amendment" means the amendment to a registration statement filed under the Securities Act of 1933 or, if an amendment is not filed, the prospectus or prospectus supplement filed under the Securities Act of 1933 that includes a statement of the offering price, underwriting and selling discounts or commissions, amount of proceeds, conversion rates, call prices, and other matters dependent upon the offering price.

"Principal place of business" of a broker-dealer or an investment adviser means the executive office of the broker-dealer or investment adviser from which the officers, partners, or managers of the broker-dealer or investment adviser direct, control, and coordinate the activities of the broker-dealer or investment adviser.

"Record" except in the phrases "of record", "official record", and "public record", means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

"Sale" includes every contract of sale, contract to sell, or disposition of, a security or interest in a security for value; and "offer to sell" includes every attempt or offer to dispose of, or solicitation of an offer to purchase, a security or interest in a security for value.  Both terms include:

(1)  A security given or delivered with, or as a bonus on account of, a purchase of securities or any other thing constituting part of the subject of the purchase, and having been offered and sold for value;

(2)  A gift of assessable stock involving an offer and sale; and

(3)  A sale or offer of a warrant or right to purchase or subscribe to another security of the same or another issuer and a sale or offer of a security that gives the holder a present or future right or privilege to convert the security into another security of the same or another issuer, including an offer of the other security.

"Securities and Exchange Commission" means the United States Securities and Exchange Commission.

"Security" means a note; stock; treasury stock; security future; bond; debenture; evidence of indebtedness; certificate of interest or participation in a profit-sharing agreement; collateral trust certificate; preorganization certificate or subscription; transferable share; investment contract; variable annuity contract; voting trust certificate; certificate of deposit for a security; fractional undivided interest in oil, gas, or other mineral rights; put, call, straddle, option, or privilege on a security, certificate of deposit, or group or index of securities, including an interest therein or based on the value thereof; put, call, straddle, option, or privilege entered into on a national securities exchange relating to foreign currency; in general, an interest or instrument commonly known as a "security"; or a certificate of interest or participation in, temporary or interim certificate for, receipt for, guarantee of, or warrant or right to subscribe to or purchase, any of the foregoing.  The term:

(1)  Includes both a certificated and an uncertificated security;

(2)  Does not include an insurance or endowment policy or annuity contract under which an insurance company promises to pay a fixed sum of money either in a lump sum or periodically for life or other specified period;

(3)  Does not include an interest in a contributory or noncontributory pension or welfare plan subject to the Employee Retirement Income Security Act of 1974;

(4)  Includes any contractual or quasi-contractual arrangement pursuant to which:

(A)  A person furnishes value, other than services, to an offeror;

(B)  A portion of that value is subjected to the risk of the offeror's enterprise;

(C)  The furnishing of that value is induced by the representations of an offeror which gives rise to a reasonable understanding that a valuable benefit will accrue to the offeree as a result of the operation of the enterprise; and

(D)  The offeree does not intend to be actively involved in the management of the enterprise in a meaningful way; and

(5)  Includes as an "investment contract", among other contracts, an interest in a limited partnership and a limited liability company and an investment in a viatical settlement or similar agreement.

"Self-regulatory organization" means a national securities exchange registered under the Securities Exchange Act of 1934, a national securities association of broker-dealers registered under the Securities Exchange Act of 1934, a clearing agency registered under the Securities Exchange Act of 1934, or the Municipal Securities Rulemaking Board established under the Securities Exchange Act of 1934.

"Sign" means, with present intent to authenticate or adopt a record:

(1)  To execute or adopt a tangible symbol; or

(2)  To attach or logically associate with the record an electronic symbol, sound, or process.

"State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. [L 2006, c 229, pt of §1]



§485A-103 - References to federal statutes.

[§485A-103]  References to federal statutes.  "Securities Act of 1933" (15 U.S.C. 77a et seq.), "Securities Exchange Act of 1934" (15 U.S.C. 78a et seq.), "Public Utility Holding Company Act of 1935" (15 U.S.C. 79 et seq.), "Investment Company Act of 1940" (15 U.S.C. 80a-1 et seq.), "Investment Advisers Act of 1940" (15 U.S.C. 80b-1 et seq.), "Employee Retirement Income Security Act of 1974" (29 U.S.C. 1001 et seq.), "National Housing Act" (12 U.S.C. 1701 et seq.), "Commodity Exchange Act" (7 U.S.C. 1 et seq.), "Internal Revenue Code" (26 U.S.C. 1 et seq.), "Securities Investor Protection Act of 1970" (15 U.S.C. 78aaa et seq.), "Securities Litigation Uniform Standards Act of 1998" (112 Stat. 3227), "Small Business Investment Act of 1958" (15 U.S.C. 661 et seq.), "National Securities Markets Improvement Act of 1996" (Pub. L. No. 104-290, 110 Stat. 3416 (1996)), and "Electronic Signatures in Global and National Commerce Act" (15 U.S.C. 7001 et seq.) mean those statutes and the rules and regulations adopted under those statutes, as in effect on July 1, 2008, or as later amended. [L 2006, c 229, pt of §1]

Revision Note

"July 1, 2008" substituted for "the date of enactment of this chapter".



§485A-104 - References to federal agencies.

[§485A-104]  References to federal agencies.  A reference in this chapter to an agency or department of the United States is also a reference to a successor agency or department. [L 2006, c 229, pt of §1]



§485A-105 - Electronic records and signatures.

[§485A-105]  Electronic records and signatures.  This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, but does not modify, limit, or supersede section 101(c) of that Act (15 U.S.C. 7001(c)) or authorize electronic delivery of any of the notices described in section 103(b) of that Act (15 U.S.C. 7003(b)).  This chapter authorizes the filing of records and signatures, when specified by provisions of this chapter or by a rule adopted or order issued under this chapter, in a manner consistent with section 104(a) of that Act (15 U.S.C. 7004(a)). [L 2006, c 229, pt of §1]



§485A-201 - Exempt securities.

PART II.  EXEMPTIONS FROM REGISTRATION OF SECURITIES

[§485A-201]  Exempt securities.  The following securities are exempt from the requirements of sections 485A-301 to 485A-305 and 485A-504:

(1)  A security, including a revenue obligation or a separate security as defined in Rule 131 (17 C.F.R. 230.131) adopted under the Securities Act of 1933, issued, insured, or guaranteed by the United States; by a state; by a political subdivision of a state; by a public authority, agency, or instrumentality of one or more states; by a political subdivision of more than one state; or by a person controlled or supervised by and acting as an instrumentality of the United States under authority granted by Congress; or a certificate of deposit for any of the foregoing;

(2)  A security issued, insured, or guaranteed by a foreign government with which the United States maintains diplomatic relations, or any of its political subdivisions, if the security is recognized as a valid obligation by the issuer, insurer, or guarantor;

(3)  A security issued by and representing or that will represent an interest in or a direct obligation of, or be guaranteed by:

(A)  An international banking institution;

(B)  A bank organized under the law of the United States, or any bank, savings institution or trust company organized and supervised under the laws of any state or territory or any investment certificate issued by a financial services loan company duly licensed under the financial services loan law of the State; any savings and loan association or any building and loan or similar association organized under the laws of any state or territory and authorized to do business in this State; any banking institution organized under the laws of the United States; a member bank of the Federal Reserve System; or a depository institution a substantial portion of its business consists or will consist of receiving deposits or share accounts that are insured to the maximum amount authorized by statute by the Federal Deposit Insurance Corporation, the National Credit Union Share Insurance Fund, or a successor authorized by federal law or exercising fiduciary powers that are similar to those permitted for national banks under the authority of the Comptroller of Currency pursuant to section 1 of Public Law 87-722 (12 U.S.C. 92a); or

(C)  Any other depository institution, unless by rule or order, the commissioner proceeds under section 485A-204;

(4)  A security issued by and representing an interest in, or a debt of, or insured or guaranteed by, an insurance company authorized to do business in this State;

(5)  A security issued or guaranteed by a railroad, other common carrier, public utility, or public utility holding company that is:

(A)  Regulated in respect to its rates and charges by the United States or a state;

(B)  Regulated in respect to the issuance or guarantee of the security by the United States, a state, Canada, or a Canadian province or territory; or

(C)  A public utility holding company registered under the Public Utility Holding Company Act of 1935 or a subsidiary of a registered holding company within the meaning of that Act;

(6)  A federal covered security specified in section 18(b)(1) of the Securities Act of 1933 (15 U.S.C. 77r(b)(1)) or by rule adopted under that provision, or a security listed or approved for listing on any exchange registered or exempted under the Securities Exchange Act of 1934 or on another securities market specified by rule under this chapter (including any security of the same issuer which is of senior or substantially equal rank, any security called for by subscription rights or warrants so listed or approved, or any warrant or right to purchase or subscribe for any of the foregoing); a put or a call option contract; a warrant; a subscription right on or with respect to such securities; an option or similar derivative security on a security or an index of securities or foreign currencies issued by a clearing agency registered under the Securities Exchange Act of 1934 and listed or designated for trading on a national securities exchange, a facility of a national securities exchange, or a facility of a national securities association registered under the Securities Exchange Act of 1934 or an offer or sale, of the underlying security in connection with the offer, sale, or exercise of an option or other security that was exempt when the option or other security was written or issued; or an option or a derivative security designated by the Securities and Exchange Commission under section 9(b) of the Securities Exchange Act of 1934 (15 U.S.C. 78i(b));

(7)  A security issued by a person organized and operated exclusively for religious, educational, benevolent, fraternal, charitable, social, athletic, or reformatory purposes, or as a chamber of commerce, and not for pecuniary profit, where no part of the net earnings inures to the benefit of a private stockholder or other person, or a security of a company that is excluded from the definition of an investment company under section 3(c)(10)(B) of the Investment Company Act of 1940 (15 U.S.C. 80a-3(c)(10)(B)); except that with respect to the offer or sale of a note, bond, debenture, or other evidence of indebtedness issued by such a person, a rule may be adopted under this chapter limiting the availability of this exemption by classifying securities, persons, and transactions, imposing different requirements for different classes, specifying with respect to subparagraph (B), the scope of the exemption and the grounds for denial or suspension, and requiring an issuer to:

(A)  File a notice specifying the material terms of the proposed offer or sale and copies of any proposed sales and advertising literature to be used and provide that the exemption becomes effective if the commissioner does not disallow the exemption within the period established by the rule;

(B)  File a request for exemption authorization for which a rule under this chapter may specify the scope of the exemption, the requirement of an offering statement, the filing of sales and advertising literature, the filing of consent to service of process under section 485A-610, and grounds for denial or suspension of the exemption; or

(C)  Register under section 485A-303;

(8)  A member's or owner's interest in, or a retention certificate or like security given in lieu of a cash patronage dividend issued by, a cooperative organized and operated as a nonprofit membership cooperative under the cooperative laws of a state, but not a member's or owner's interest, retention certificate, or like security sold to persons other than bona fide members of the cooperative; except any cooperative association membership stock, membership certificates or shares, or membership capital, pursuant to section 421C-36 and chapters 421 and 421C; and

(9)  An equipment trust certificate with respect to equipment leased or conditionally sold to a person, if any security issued by the person would be exempt under this section or would be a federal covered security under section 18(b)(1) of the Securities Act of 1933 (15 U.S.C. 77r(b)(1)); or

(10)  Any security for which a registration statement has been filed under the Securities Act of 1933; provided that no sale shall be made until the registration statement has become effective. [L 2006, c 229, pt of §1]



§485A-202 - Exempt transactions.

§485A-202  Exempt transactions.  (a)  The following transactions are exempt from the requirements of sections 485A-301 to 485A-305 and 485A-504:

(1)  An isolated nonissuer transaction, whether or not effected by or through a broker-dealer;

(2)  A nonissuer transaction by or through a broker-dealer registered or exempt from registration under this chapter, and a resale transaction by a sponsor of a unit investment trust registered under the Investment Company Act of 1940, in a security of a class that has been outstanding in the hands of the public for at least ninety days, if, at the date of the transaction:

(A)  The issuer of the security is engaged in business, the issuer is not in the organizational stage or in bankruptcy or receivership, and the issuer is not a blank check, blind pool, or shell company that has no specific business plan or purpose or has indicated that its primary business plan is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person;

(B)  The security is sold at a price reasonably related to its current market price;

(C)  The security does not constitute the whole or part of an unsold allotment to, or a subscription or participation by, the broker-dealer as an underwriter of the security or a redistribution;

(D)  A nationally recognized securities manual or its electronic equivalent designated by rule adopted or order issued under this chapter or a record filed with the Securities and Exchange Commission that is publicly available and contains:

(i)  A description of the business and operations of the issuer;

(ii)  The names of the issuer's executive officers and the names of the issuer's directors, if any;

(iii)  An audited balance sheet of the issuer as of a date within eighteen months before the date of the transaction or, in the case of a reorganization or merger when the parties to the reorganization or merger each had an audited balance sheet, a pro forma balance sheet for the combined organization; and

(iv)  An audited income statement for each of the issuer's two immediate previous fiscal years or for the period of existence of the issuer, whichever is shorter, or, in the case of a reorganization or merger when each party to the reorganization or merger had audited income statements, a pro forma income statement; and

(E)  Any one of the following requirements is met:

(i)  The issuer of the security has a class of equity securities listed on a national securities exchange registered under section 6 of the Securities Exchange Act of 1934 or designated for trading on the National Association of Securities Dealers' Automated Quotation System;

(ii)  The issuer of the security is a unit investment trust registered under the Investment Company Act of 1940;

(iii)  The issuer of the security, including its predecessors, has been engaged in continuous business for at least three years; or

(iv)  The issuer of the security has total assets of at least $2,000,000 based on an audited balance sheet as of a date within eighteen months before the date of the transaction or, in the case of a reorganization or merger when the parties to the reorganization or merger each had such an audited balance sheet, a pro forma balance sheet for the combined organization;

(3)  A nonissuer transaction by or through a broker-dealer registered or exempt from registration under this chapter in a security of a foreign issuer that is a margin security defined in regulations or rules adopted by the Board of Governors of the Federal Reserve System;

(4)  A nonissuer transaction by or through a broker-dealer registered or exempt from registration under this chapter in an outstanding security if the guarantor of the security files reports with the Securities and Exchange Commission under the reporting requirements of section 13 or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d));

(5)  A nonissuer transaction by or through a broker-dealer registered or exempt from registration under this chapter in a security that:

(A)  Is rated at the time of the transaction by a nationally recognized statistical rating organization in one of its four highest rating categories; or

(B)  Has a fixed maturity or a fixed interest or dividend, if:

(i)  A default has not occurred during the current fiscal year or within the three previous fiscal years or during the existence of the issuer and any predecessor if less than three fiscal years, in the payment of principal, interest, or dividends on the security; and

(ii)  The issuer is engaged in business, is not in the organizational stage or in bankruptcy or receivership, and is not and has not been within the previous twelve months a blank check, blind pool, or shell company that has no specific business plan or purpose or has indicated that its primary business plan is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person;

(6)  A nonissuer transaction by or through a broker-dealer registered or exempt from registration under this chapter effecting an unsolicited order or offer to purchase;

(7)  A nonissuer transaction executed by a bona fide pledgee without the purpose of evading this chapter;

(8)  A nonissuer transaction by a federal covered investment adviser with investments under management in excess of $100,000,000, acting in the exercise of discretionary authority in a signed record for the account of others;

(9)  A transaction between the issuer or other person on whose behalf the offering is made and an underwriter, or among underwriters;

(10)  A transaction in a note, bond, debenture, or other evidence of indebtedness secured by a mortgage or other security agreement if:

(A)  The note, bond, debenture, or other evidence of indebtedness is offered and sold with the mortgage or other security agreement as a unit;

(B)  A general solicitation or general advertisement of the transaction is not made; and

(C)  A commission or other remuneration is not paid or given, directly or indirectly, to a person not registered under this chapter as a broker-dealer or as an agent;

(11)  A transaction by an executor, administrator of an estate, personal representative, sheriff, marshal, receiver, trustee in bankruptcy, guardian, or conservator;

(12)  A sale or offer to sell to:

(A)  An institutional investor;

(B)  A federal covered investment adviser; or

(C)  Any other person exempted by rule adopted or order issued under this chapter;

(13)  Any transaction pursuant to a sale or an offer to sell securities of an issuer, if the transaction is part of an issue in which:

(A)  There are no more than twenty-five purchasers (other than those designated in paragraph (12)), wherever located, during any twelve consecutive months;

(B)  The issuer reasonably believes that all purchasers (other than those designated in paragraph (12)), wherever located, are purchasing for investment purposes and not with the view to, or for sales in connection with, a distribution of the security.  The purchase shall be presumed to be made with a view to distribute and not to invest if any resale of a security sold in reliance on this exemption is within twelve months of sale, except a resale pursuant to a registration statement effective under section 485A-301, or to an accredited investor pursuant to an exemption available under this chapter;

(C)  No commission, discount, or other remuneration is paid or given, directly or indirectly, to a person, other than a broker-dealer or agent registered under this chapter, for soliciting a prospective purchaser in this State; and

(D)  The securities of the issuer are not offered or sold by general solicitation or any general advertisement or other advertising medium;

(14)  A transaction under an offer to existing security holders of the issuer, including persons who at the date of the transaction are holders of convertible securities, options, or warrants, if a commission or other remuneration, other than a standby commission, is not paid or given, directly or indirectly, for soliciting a security holder in this State;

(15) (A)  A transaction involving the offer or sale of a security by an issuer to an accredited investor that meets the following requirements:

(i)  The issuer reasonably believes that the sale is to persons who are accredited investors;

(ii)  The issuer is not in the development stage, without specific business plan or purpose;

(iii)  The issuer has not indicated that the issuer's business plan is to engage in a merger or acquisition with an unidentified company or companies, or other entity or person; and

(iv)  The issuer reasonably believes that all purchasers are purchasing for investment purposes and not with the view to, or for sales in connection with, a distribution of the security.  The purchase shall be presumed to be made with a view to distribute and not to invest if any resale of a security sold in reliance on this exemption is within twelve months of sale, except a resale pursuant to a registration statement effective under section 485A-301, or to an accredited investor pursuant to an exemption available under this chapter;

(B)  The exemption under this paragraph shall not apply to an issuer if the issuer; any affiliated issuer; any beneficial owner of ten per cent or more of any class of the issuer's equity securities; any issuer's predecessor, director, officer, general partner, or promoter presently connected in any capacity with the issuer; and any underwriter or partner, director, or officer of the underwriter of the securities to be offered:

(i)  Within the last five years has filed a registration statement that is the subject of a currently effective registration stop order entered by any state securities administrator or the Securities and Exchange Commission;

(ii)  Within the last five years has been convicted of any criminal offense in connection with the offer, purchase, or sale of any security, or involving fraud or deceit;

(iii)  Is currently subject to any state or federal administrative enforcement order or judgment entered within the last five years, finding fraud or deceit in connection with the purchase or sale of any security; or

(iv)  Is currently subject to any order, judgment, or decree of any court of competent jurisdiction, entered within the last five years, temporarily, preliminarily, or permanently restraining or enjoining such party from engaging in or continuing to engage in any conduct or practice involving fraud or deceit in connection with the purchase or sale of any security;

(C)  Subparagraph (B) shall not apply if:

(i)  The party subject to the disqualification is licensed or registered to conduct securities-related business in the state in which the order, judgment, or decree creating the disqualification was entered against such party;

(ii)  Before the first offer under this exemption, the commissioner, or the court or regulatory authority that entered the order, judgment, or decree waives the disqualifications; or

(iii)  The issuer establishes that the issuer did not know and in the exercise of reasonable care, based on a factual inquiry, could not have known that a disqualification existed under this paragraph; and

(D)  An issuer claiming the exemption under this paragraph, within fifteen days after the first sale in this State, shall file with the commissioner a notice of transaction, a consent to service of process, a copy of the offering circular or similar document provided to the accredited investor and a $200 filing fee.

For the purposes of this paragraph, "accredited investor" shall have the same meaning as provided in Rule 501(a) adopted under the Securities Act of 1933 (17 C.F.R. 230.501(a));

(16)  An offer to sell, but not a sale, of a security not exempt from registration under the Securities Act of 1933 if:

(A)  A registration or offering statement or similar record as required under the Securities Act of 1933 has been filed, but is not effective, or the offer is made in compliance with Rule 165 adopted under the Securities Act of 1933 (17 C.F.R. 230.165); and

(B)  A stop order of which the offeror is aware has not been issued against the offeror by the commissioner or the Securities and Exchange Commission, and an audit, inspection, or proceeding that is public and that may culminate in a stop order is not known by the offeror to be pending;

(17)  An offer to sell, but not a sale, of a security exempt from registration under the Securities Act of 1933 if:

(A)  A registration statement has been filed under this chapter, but is not effective;

(B)  A solicitation of interest is provided in a record to offerees in compliance with a rule adopted by the commissioner under this chapter; and

(C)  A stop order of which the offeror is aware has not been issued by the commissioner under this chapter and an audit, inspection, or proceeding that may culminate in a stop order is not known by the offeror to be pending;

(18)  A transaction involving the distribution of the securities of an issuer to the security holders of another person in connection with a merger, consolidation, exchange of securities, sale of assets, or other reorganization to which the issuer, or its parent or subsidiary and the other person, or its parent or subsidiary, are parties;

(19)  A rescission offer, sale, or purchase under section 485A-510;

(20)  An offer or sale of a security to a person not a resident of this State and not present in this State if the offer or sale does not constitute a violation of the laws of the state or foreign jurisdiction in which the offeree or purchaser is present and is not part of an unlawful plan or scheme to evade this chapter;

(21)  Employees' stock purchase, savings, option, profit-sharing, pension, or similar employees' benefit plan, including any securities, plan interests, and guarantees issued under a compensatory benefit plan or compensation contract, contained in a record, established by the issuer, its parents, its majority-owned subsidiaries, or the majority-owned subsidiaries of the issuer's parent for the participation of their employees, including offers or sales of such securities to:

(A)  Directors; general partners; trustees, if the issuer is a business trust; officers; consultants; and advisors;

(B)  Family members who acquire the securities from those persons through gifts or domestic relations orders;

(C)  Former employees, directors, general partners, trustees, officers, consultants, and advisors if those individuals were employed by or providing services to the issuer when the securities were offered; and

(D)  Insurance agents who are exclusive insurance agents of the issuer, or the issuer's subsidiaries or parents, or who derive more than fifty per cent of their annual income from those organizations;

(22)  A transaction involving:

(A)  A stock dividend or equivalent equity distribution, whether or not the corporation or other business organization distributing the dividend or equivalent equity distribution is the issuer, if nothing of value is given by stockholders or other equity holders for the dividend or equivalent equity distribution other than the surrender of a right to a cash or property dividend if each stockholder or other equity holder may elect to take the dividend or equivalent equity distribution in cash, property, or stock;

(B)  An act incident to a judicially approved reorganization in which a security is issued in exchange for one or more outstanding securities, claims, or property interests, or partly in such exchange and partly for cash; or

(C)  The solicitation of tenders of securities by an offeror in a tender offer in compliance with Rule 162 adopted under the Securities Act of 1933 (17 C.F.R. 230.162);

(23)  A nonissuer transaction in an outstanding security by or through a broker-dealer registered or exempt from registration under this chapter, if the issuer is a reporting issuer in a foreign jurisdiction designated by this paragraph or by rule adopted or order issued under this chapter; has been subject to continuous reporting requirements in the foreign jurisdiction for not less than one hundred eighty days before the transaction; and the security is listed on the foreign jurisdiction's securities exchange that has been designated by this paragraph or by rule adopted or order issued under this chapter, or is a security of the same issuer that is of senior or substantially equal rank to the listed security or is a warrant or right to purchase or subscribe to any of the foregoing.  For purposes of this paragraph, Canada, together with its provinces and territories, is a designated foreign jurisdiction and the Toronto Stock Exchange, Inc., is a designated securities exchange.  After an administrative hearing in accordance with chapter 91, the commissioner, by rule adopted or order issued under this chapter, may revoke the designation of a securities exchange under this paragraph, if the commissioner finds that revocation is necessary or appropriate in the public interest and for the protection of investors;

(24)  Any offer or sale by or through a real estate broker or real estate salesperson licensed under the laws of this State, of a security issued on or after July 1, 1961, by a corporation organized under the laws of this State, the holder of which is entitled solely by reason of the holder's ownership thereof, to occupy for dwelling purposes a house, or an apartment in a building, owned or leased by such corporation; provided that the issuer of the security shall apply for the exemption to the commissioner on such form and containing such information as the commissioner may prescribe.  If the commissioner finds that the business applicant's proposed plan and the proposed issuance of securities are fair, just, and equitable, that the applicant intends to transact its business fairly and honestly, and that the securities that the applicant proposes to issue and the method to be used by the applicant in issuing or disposing of the securities will not, in the opinion of the commissioner, work a fraud upon the purchaser thereof, the commissioner shall issue to the applicant a permit authorizing the applicant to issue and dispose of the securities in this State in the manner provided herein and in such amounts and for such consideration as the commissioner may provide in the permit.  Otherwise, the commissioner shall deny the application and refuse the permit and notify the applicant of the decision in writing, subject to appeal as provided in section 485A-609.  In any permit issued under this paragraph, the commissioner may require the deposit in escrow or impoundment of any or all securities, the proceeds from the sale thereof, approval of advertising material, and any of the conditions as set forth in section 485A-304(f).  The commissioner may act as escrow holder for securities required to be deposited in escrow by the commissioner's order or as a necessary signatory on any account in which impounded proceeds from the sale of escrowed securities are deposited;

(25)  Any offer or sale by or through a real estate broker or real estate salesperson licensed under the laws of this State of an apartment or unit in a condominium project, and a rental management contract relating to the apartment or unit, including an interest in a partnership formed for the purpose of managing the rental of apartments or units if the rental management contract or the interest in the partnership is offered at the same time as the apartment or unit is offered.

For the purposes of this paragraph, the terms "apartment", "unit", "condominium", and "project" shall have the meanings prescribed in section 514A-3 or 514B-3; and

(26)  Any transaction not involving a public offering within the meaning of section 4(2) of the Securities Act of 1933 (15 U.S.C. 77d), but not including any transaction specified in the rules and regulations thereunder.

(b)  With respect to the exemption under paragraph (a)(13):

(1)  The exemption shall not apply to an issuer if the issuer; any affiliated issuer; any beneficial owner of ten per cent or more of any class of the issuer's equity securities; any issuer's predecessor, director, officer, general partner, or promoter presently connected in any capacity with the issuer; and any underwriter or partner, director, or officer of the underwriter of the securities to be offered:

(A)  Within the last five years has filed a registration statement that is the subject of a currently effective registration stop order entered by any state securities administrator or the United States Securities and Exchange Commission;

(B)  Within the last five years has been convicted of any criminal offense in connection with the offer, purchase, or sale of any security, or involving fraud or deceit;

(C)  Is currently subject to any state or federal administrative enforcement order or judgment entered within the last five years, finding fraud or deceit in connection with the purchase or sale of any security; or

(D)  Is currently subject to any order, judgment, or decree of any court of competent jurisdiction, entered within the last five years, temporarily, preliminarily, or permanently restraining or enjoining such party from engaging in or continuing to engage in any conduct or practice involving fraud or deceit in connection with the purchase or sale of any security; and

(2)  Paragraph (1) shall not apply if:

(A)  The party subject to the disqualification is licensed or registered to conduct securities-related business in the state in which the order, judgment, or decree creating the disqualification was entered against such party;

(B)  Before the first offer under this exemption, the commissioner, or the court or regulatory authority that entered the order, judgment, or decree waives the disqualifications; or

(C)  The issuer establishes that the issuer did not know and in the exercise of reasonable care, based on a factual inquiry, could not have known that a disqualification existed under this paragraph. [L 2006, c 229, pt of §1; am L 2008, c 28, §23]



§485A-203 - Additional exemptions and waivers.

[§485A-203]  Additional exemptions and waivers.  A rule adopted or order issued under this chapter may exempt a security, transaction, or offer; a rule under this chapter may exempt a class of securities, transactions, or offers from any or all of the requirements of sections 485A-301 to 485A-305 and 485A-504; and an order under this chapter may waive, in whole or in part, any or all of the conditions for an exemption or offer under sections 485A-201 and 485A-202. [L 2006, c 229, pt of §1]



§485A-204 - Denial, suspension, revocation, condition, or limitation of exemptions.

[§485A-204]  Denial, suspension, revocation, condition, or limitation of exemptions.  Except with respect to a federal covered security or a transaction involving a federal covered security, an order under this chapter may deny, suspend application of, condition, limit, or revoke an exemption created under section 485A-201(3)(C), 485A-201(7), 485A-201(8), or 485A-202, or an exemption or waiver created under section 485A-203 with respect to a specific security, transaction, or offer.  An order under this section may be issued only pursuant to the procedures in section 485A-305(d) or 485A-604, and only prospectively. [L 2006, c 229, pt of §1]



§485A-301 - Securities registration requirement.

PART III.  REGISTRATION OF SECURITIES AND NOTICE

FILING OF FEDERAL COVERED SECURITIES

[§485A-301]  Securities registration requirement.  It is unlawful for a person to offer or sell a security in this State unless:

(1)  The security is a federal covered security;

(2)  The security, transaction, or offer is exempted from registration under sections 485A-201 to 485A-203; or

(3)  The security is registered under this chapter. [L 2006, c 229, pt of §1]



§485A-302 - Notice filing.

[§485A-302]  Notice filing.  (a)  With respect to a federal covered security, as defined in section 18(b)(2) of the Securities Act of 1933 (15 U.S.C. 77r(b)(2)), that is not otherwise exempt under sections 485A-201 to 485A-203, the following records shall be filed with the commissioner:

(1)  Initial offers.

(A)  Before the initial offer of a federal covered security in this State, all records that are part of a federal registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933 and a consent to service of process complying with section 485A-610 signed by the issuer; or

(B)  After the initial offer of the federal covered security in this State, all records that are part of an amendment to a federal registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933; and

(2)  Report.  To the extent necessary or appropriate to compute fees, the commissioner may by rule or order require a report of the value of the federal covered securities sold or offered to persons present in this State, if the sales data are not included in records filed with the Securities and Exchange Commission, and payment of a fee of $50.

(b)  The fee for an initial notice filing for investment company securities shall be $200 per portfolio or series.

(c)  A notice filing under subsection (a) is effective for one year commencing on the later of the notice filing or the effectiveness of the offering filed with the Securities and Exchange Commission.  On or before expiration, the issuer may renew a notice filing by filing a copy of those records filed by the issuer with the Securities and Exchange Commission that are required by rule or order under this chapter to be filed and by paying a renewal fee of $50.  A previously filed consent to service of process complying with section 485A-610 may be incorporated by reference in a renewal.  A renewed notice filing becomes effective upon the expiration of the filing being renewed.

(d)  With respect to a security that is a federal covered security under section 18(b)(4)(D) of the Securities Act of 1933 (15 U.S.C. 77r(b)(4)(D)), a rule adopted under this chapter may require a notice filing by or on behalf of an issuer to include a copy of Form D, including the Appendix, as promulgated by the Securities and Exchange Commission, and a consent to service of process complying with section 485A-610 signed by the issuer not later than fifteen days after the first sale of the federal covered security in this State, and the payment of a fee of $200.

(e)  Except with respect to a federal security under section 18(b)(1) of the Securities Act of 1933 (15 U.S.C. 77r(b)(1)), if the commissioner finds that there is a failure to comply with a notice or fee requirement of this section, the commissioner may issue a stop order suspending the offer and sale of a federal covered security in this State.  If the deficiency is corrected, the stop order is void as of the time of its issuance and no penalty may be imposed by the commissioner. [L 2006, c 229, pt of §1]



§485A-303 - Securities registration by qualification.

[§485A-303]  Securities registration by qualification.  (a)  A security may be registered by qualification under this section.

(b)  A registration statement under this section shall contain the information or records specified in section 485A-304, a consent to service of process complying with section 485A-610, and, if required by rule adopted or order issued under this chapter, the following information or records:

(1)  With respect to the issuer and any significant subsidiary, its name, address, and form of organization; the state or foreign jurisdiction and date of its organization; the general character and location of its business; a description of its physical properties and equipment; and a statement of the general competitive conditions in the industry or business in which it is or will be engaged;

(2)  With respect to each director and officer of the issuer, and other person having a similar status or performing similar functions, the person's name, address, and principal occupation for the previous five years; the amount of securities of the issuer held by the person as of the thirtieth day before the filing of the registration statement; the amount of the securities covered by the registration statement to which the person has indicated an intention to subscribe; and a description of any material interest of the person in any material transaction with the issuer or a significant subsidiary effected within the previous three years or proposed to be effected;

(3)  With respect to persons covered by paragraph (2), the aggregate sum of the remuneration paid to those persons during the previous twelve months and estimated to be paid during the next twelve months, directly or indirectly, by the issuer, and all predecessors, parents, subsidiaries, and affiliates of the issuer;

(4)  With respect to a person owning of record or owning beneficially, if known, ten per cent or more of the outstanding shares of any class of equity security of the issuer, the information specified in paragraph (2) other than the person's occupation;

(5)  With respect to a promoter, if the issuer was organized within the previous three years, the information or records specified in paragraph (2), any amount paid to the promoter within that period or intended to be paid to the promoter, and the consideration for the payment;

(6)  With respect to a person on whose behalf any part of the offering is to be made in a nonissuer distribution, the person's name and address; the amount of securities of the issuer held by the person as of the date of the filing of the registration statement; a description of any material interest of the person in any material transaction with the issuer or any significant subsidiary effected within the previous three years or proposed to be effected; and a statement of the reasons for making the offering;

(7)  The capitalization and long-term debt, on both a current and pro forma basis, of the issuer and any significant subsidiary, including a description of each security outstanding or being registered or otherwise offered, and a statement of the amount and kind of consideration, whether in the form of cash, physical assets, services, patents, goodwill, or anything else of value, for which the issuer or any subsidiary has issued its securities within the previous two years or is obligated to issue its securities;

(8)  The kind and amount of securities to be offered; the proposed offering price or the method by which it is to be computed; any variation at which a proportion of the offering is to be made to a person or class of persons other than the underwriters, with a specification of the person or class; the basis on which the offering is to be made if otherwise than for cash; the estimated aggregate underwriting and selling discounts or commissions and finder's fees, including separately cash, securities, contracts, or anything else of value to accrue to the underwriters or finders in connection with the offering or, if the selling discounts or commissions are variable, the basis of determining them and their maximum and minimum amounts; the estimated amounts of other selling expenses, including legal, engineering, and accounting charges; the name and address of each underwriter and each recipient of a finder's fee; a copy of any underwriting or selling group agreement under which the distribution is to be made or the proposed form of any such agreement whose terms have not yet been determined; and a description of the plan of distribution of any securities that are to be offered otherwise than through an underwriter;

(9)  The estimated monetary proceeds to be received by the issuer from the offering; the purposes for which the proceeds are to be used by the issuer; the estimated amount to be used for each purpose; the order or priority in which the proceeds will be used for the purposes stated; the amounts of any funds to be raised from other sources to achieve the purposes stated; the sources of the funds; and, if a part of the proceeds is to be used to acquire property, including goodwill, otherwise than in the ordinary course of business, the names and addresses of the vendors, the purchase price, the names of any persons that have received commissions in connection with the acquisition, and the amounts of the commissions and other expenses in connection with the acquisition, including the cost of borrowing money to finance the acquisition;

(10)  A description of any stock options or other security options outstanding, or to be created in connection with the offering, and the amount of those options held or to be held by each person required to be named in paragraph (2), (4), (5), (6), or (8) and by any person that holds or will hold ten per cent or more in the aggregate of those options;

(11)  The dates of, parties to, and general effect concisely stated of each managerial or other material contract made or to be made otherwise than in the ordinary course of business to be performed in whole or in part at or after the filing of the registration statement or that was made within the previous two years, and a copy of the contract;

(12)  A description of any pending litigation, action, or proceeding to which the issuer is a party and that materially affects its business or assets, and any litigation, action, or proceeding known to be contemplated by governmental authorities;

(13)  A copy of any prospectus, pamphlet, circular, form letter, advertisement, or other sales literature intended as of the effective date to be used in connection with the offering and any solicitation of interest used in compliance with section [485A-202(a)(17)(B)]; provided that the prospectus required for registration by qualification under paragraph (13) may be satisfied by the Small Corporate Offerings Registration Form (Form U-7) adopted by the North American Securities Administrators Association; provided further that all of the qualifications in the instructions for use of the form are fulfilled;

(14)  A specimen or copy of the security being registered, unless the security is uncertificated; a copy of the issuer's articles of incorporation and bylaws or their substantial equivalents, in effect; and a copy of any indenture or other instrument covering the security to be registered;

(15)  A signed or conformed copy of an opinion of counsel concerning the legality of the security being registered, with an English translation if it is in a language other than English, which states whether the security when sold will be validly issued, fully paid, and nonassessable and, if a debt security, a binding obligation of the issuer;

(16)  A signed or conformed copy of a consent of any accountant, engineer, appraiser, or other person whose profession gives authority for a statement made by the person, if the person is named as having prepared or certified a report or valuation, other than an official record, that is public, which is used in connection with the registration statement;

(17)  A balance sheet of the issuer as of a date within four months before the filing of the registration statement; a statement of income and a statement of cash flows for each of the three fiscal years preceding the date of the balance sheet and for any period between the close of the immediately previous fiscal year and the date of the balance sheet, or for the period of the issuer's and any predecessor's existence if less than three years; and, if any part of the proceeds of the offering is to be applied to the purchase of a business, the financial statements that would be required if that business were the registrant; and

(18)  Any additional information or records required by rule adopted or order issued under this chapter.

(c)  A registration statement under this section becomes effective forty-five days, or any shorter period provided by rule adopted or order issued under this chapter, after the date the registration statement or the last amendment other than a price amendment is filed, if:

(1)  A stop order is not in effect and a proceeding is not pending under section 485A-305;

(2)  The commissioner has not issued an order under section 485A-305 delaying effectiveness; or

(3)  The applicant or registrant has not requested that effectiveness be delayed.

(d)  The commissioner may delay effectiveness once for not more than ninety days if the commissioner determines the registration statement is not complete in all material respects and promptly notifies the applicant or registrant of that determination.  The commissioner may also delay effectiveness for a further period of not more than thirty days if the commissioner determines that the delay is necessary or appropriate.

(e)  A rule adopted or order issued under this chapter may require as a condition of registration under this section that a prospectus containing a specified part of the information or record specified in subsection (b) be sent or given to each person to which an offer is made, before or concurrently, with the earliest of:

(1)  The first offer made in a record to the person otherwise than by means of a public advertisement, by or for the account of the issuer or another person on whose behalf the offering is being made or by an underwriter or broker-dealer that is offering part of an unsold allotment or subscription taken by the person as a participant in the distribution;

(2)  The confirmation of a sale made by or for the account of the person;

(3)  Payment pursuant to a sale under paragraph (2); or

(4)  Delivery of the security pursuant to a sale under paragraph (2). [L 2006, c 229, pt of §1]



§485A-304 - Securities registration filings.

[§485A-304]  Securities registration filings.  (a)  A registration statement may be filed by the issuer, a person on whose behalf the offering is to be made, or a broker-dealer registered under this chapter.

(b)  A person filing a registration statement shall pay a filing fee of one-tenth of one per cent of the aggregate offering price of the securities to be offered in the State with a minimum fee of $250 and a maximum fee of $2,500.

(c)  A registration statement filed under section 485A-303 shall specify:

(1)  The amount of securities to be offered in this State;

(2)  The states in which a registration statement or similar record in connection with the offering has been or is to be filed; and

(3)  Any adverse order, judgment, or decree issued in connection with the offering by a state securities regulator, the Securities and Exchange Commission, or any court.

(d)  A record filed under this chapter or the predecessor act within five years preceding the filing of a registration statement may be incorporated by reference in the registration statement to the extent that the record is currently accurate.

(e)  In the case of a nonissuer distribution, information or a record may not be required under subsection (i) or section 485A-303, unless it is known to the person filing the registration statement or to the person on whose behalf the distribution is to be made or unless it can be furnished by those persons without unreasonable effort or expense.

(f)  A rule adopted or order issued under this chapter may require as a condition of registration that a security issued within the previous five years or to be issued to a promoter for a consideration substantially less than the public offering price or to a person for a consideration other than cash be deposited in escrow; and that the proceeds from the sale of the registered security in this State be impounded until the issuer receives a specified amount from the sale of the security either in this State or elsewhere.  The conditions of any escrow or impoundment required under this subsection may be established by rule adopted or order issued under this chapter, but the commissioner may not reject a depository institution solely because of its location in another state.

(g)  A rule adopted or order issued under this chapter may require as a condition of registration that a security registered under this chapter be sold only on a specified form of subscription or sale contract and that a signed or conformed copy of each contract be filed under this chapter or preserved for a period specified by the rule or order, which may not be longer than five years.

(h)  Except while a stop order is in effect under section 485A-305, a registration statement is effective for one year after its effective date, or for any longer period designated in an order under this chapter during which the security is being offered or distributed in a nonexempted transaction by or for the account of the issuer or other person on whose behalf the offering is being made or by an underwriter or broker-dealer that is still offering part of an unsold allotment or subscription taken as a participant in the distribution.  For the purposes of a nonissuer transaction, all outstanding securities of the same class identified in the registration statement as a security registered under this chapter are considered to be registered while the registration statement is effective.  If any securities of the same class are outstanding, a registration statement may not be withdrawn until one year after its effective date.  A registration statement may be withdrawn only with the approval of the commissioner.

(i)  While a registration statement is effective, a rule adopted or order issued under this chapter may require the person that filed the registration statement to file reports, not more often than quarterly, to keep the information or other record in the registration statement reasonably current and to disclose the progress of the offering.

(j)  A registration statement shall be amended after its effective date if there are material changes in information or documents in the registration statement, or if there is an increase in the aggregate amount of securities offered or sold in this State.  The posteffective amendment becomes effective when the commissioner provides written notice that the amendment has been accepted.  If a posteffective amendment is made to increase the number of securities specified to be offered or sold, the person filing the amendment shall pay a registration fee based upon the increase in such price calculated in accordance with the rate and fee specified in subsection (b).  If a posteffective amendment for registration of additional securities and payment of additional fees is not filed in a timely manner, there shall be no penalty assessed if the amendment is filed and the additional registration fee is paid within one year after the date the additional securities are sold in this State. [L 2006, c 229, pt of §1]



§485A-305 - Denial, suspension, and revocation of securities registration.

[§485A-305]  Denial, suspension, and revocation of securities registration.  (a)  The commissioner may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of, a registration statement if the commissioner finds that the order is in the public interest and that:

(1)  The registration statement as of its effective date or before the effective date in the case of an order denying effectiveness, an amendment under section 485A-304(j) as of its effective date, or a report under section 485A-304(i), is incomplete in a material respect or contains a statement that, in the light of the circumstances under which it was made, was false or misleading with respect to a material fact;

(2)  This chapter, or a rule adopted or order issued under this chapter, or a condition imposed under this chapter has been wilfully violated in connection with the offering by the person filing the registration statement; by the issuer, a partner, officer, or director of the issuer or a person having a similar status or performing a similar function; by a promoter of the issuer; or by a person directly or indirectly controlling or controlled by the issuer, but only if the person filing the registration statement is directly or indirectly controlled by or acting for the issuer, by an underwriter;

(3)  The security registered or sought to be registered is the subject of a permanent or temporary injunction of a court of competent jurisdiction or an administrative stop order or similar order issued under any federal, foreign, or state law other than this chapter applicable to the offering; provided that the commissioner may not institute a proceeding against an effective registration statement under this paragraph:

(A)  More than one year after the date of the order or injunction on which it is based; or

(B)  On the basis of an order or injunction issued under the securities act of another state unless the order or injunction was based on conduct that would constitute, as of the date of the order, a ground for a stop order under this section;

(4)  The issuer's enterprise or method of business includes or would include activities that are unlawful where performed;

(5)  The applicant or registrant has not paid the filing fee; provided that the commissioner shall void the order if the deficiency is corrected; or

(6)  The offering:

(A)  Will work or tend to work a fraud upon purchasers;

(B)  Has been or would be made with unreasonable amounts of underwriters' and sellers' discounts, commissions, or other compensation, or promoters' profits or participations, or unreasonable amounts or kinds of options; or

(C)  Is being made on terms that are unfair, unjust, or inequitable.

(b)  The commissioner may not institute a stop order proceeding against an effective registration statement on the basis of conduct or a transaction known to the commissioner when the registration statement became effective unless the proceeding is instituted within thirty days after the registration statement became effective.

(c)  The commissioner may summarily revoke, deny, postpone, or suspend the effectiveness of a registration statement pending final determination of an administrative proceeding.  Upon the issuance of the order, the commissioner shall promptly notify each person specified in subsection (d) that the order has been issued, the reasons for the revocation, denial, postponement, or suspension, and that within fifteen days after the receipt of a request in a record from the person, the matter will be scheduled for a hearing.  If a hearing is not requested and none is ordered by the commissioner within thirty days after the date of service of the order, the order becomes final.  If a hearing is requested or ordered, the commissioner, after notice of and opportunity for hearing for each person subject to the order, may modify or vacate the order or extend the order until final determination.  During the pendency of any hearing requested under this subsection, the order shall remain in effect unless vacated or modified by the commissioner; provided that any penalty shall not take effect until the final order is issued.

(d)  A stop order shall not be issued under this section without:

(1)  Appropriate notice to the applicant or registrant, the issuer, and the person on whose behalf the securities are to be or have been offered;

(2)  An opportunity for hearing; and

(3)  Findings of fact and conclusions of law in a record in accordance with chapter 91.

(e)  The commissioner may modify or vacate a stop order issued under this section if the commissioner finds that the conditions that caused its issuance have changed or that it is necessary or appropriate in the public interest or for the protection of investors.  The modification or vacation shall not be subject to a hearing or chapter 91. [L 2006, c 229, pt of §1]



§485A-306 - Waiver and modification.

[§485A-306]  Waiver and modification.  The commissioner, in the commissioner's sole discretion, may waive or modify, in whole or in part, any or all of the requirements of sections 485A-302 and 485A-303(b) or the requirement of any information or record in a registration statement or in a periodic report filed pursuant to section 485A-304(i). [L 2006, c 229, pt of §1]



§485A-401 - Broker-dealer registration requirement and exemptions.

PART IV.  BROKER-DEALERS, AGENTS, INVESTMENT ADVISERS,

INVESTMENT ADVISER REPRESENTATIVES, AND

FEDERAL COVERED INVESTMENT ADVISERS

[§485A-401]  Broker-dealer registration requirement and exemptions.  (a)  It is unlawful for a person to transact business in this State as a broker-dealer unless the person is registered under this chapter as a broker-dealer or is exempt from registration as a broker-dealer under subsection (b) or (d).

(b)  The following persons are exempt from the registration requirement of subsection (a):

(1)  A broker-dealer without a place of business in this State if its only transactions effected in this State are with:

(A)  The issuer of the securities involved in the transactions;

(B)  A broker-dealer registered as a broker-dealer under this chapter or not required to be registered as a broker-dealer under this chapter;

(C)  An institutional investor;

(D)  A nonaffiliated federal covered investment adviser with investments under management in excess of $100,000,000 acting for the account of others pursuant to discretionary authority in a signed record;

(E)  A bona fide preexisting customer whose principal place of residence is not in this State and the person is registered as a broker-dealer under the Securities Exchange Act of 1934, or not required to be registered under the Securities Exchange Act of 1934, and is registered under the securities act of the state in which the customer maintains a principal place of residence;

(F)  A bona fide preexisting customer whose principal place of residence is in this State but was not present in this State when the customer relationship was established, if:

(i)  The broker-dealer is registered under the Securities Exchange Act of 1934, or not required to be registered under the Securities Exchange Act of 1934 and is registered under the securities laws of the state in which the customer relationship was established and where the customer had maintained a principal place of residence; and

(ii)  Within forty-five days after the customer's first transaction in this State, the person files an application for registration as a broker-dealer in this State and a further transaction is not effected more than the earlier of seventy-five days after the date on which the application is filed, or the date on which the commissioner notifies the person that the commissioner has denied the application for registration or has stayed the pendency of the application for good cause;

(G)  Not more than three customers in this State during the previous twelve months, in addition to those customers specified in subparagraphs (A) to (F) and (H), if the broker-dealer is registered under the Securities Exchange Act of 1934, or not required to be registered under the Securities Exchange Act of 1934, and is registered under the securities act of the state in which the broker-dealer has its principal place of business; or

(H)  Any other person exempted by rule adopted or order issued under this chapter; and

(2)  A person that deals solely in United States government securities and is supervised as a dealer in government securities by the Board of Governors of the Federal Reserve System, the Comptroller of the Currency, the Federal Deposit Insurance Corporation, or the Office of Thrift Supervision.

(c)  It is unlawful for a broker-dealer, or for an issuer  engaged in offering, offering to purchase, purchasing, or selling securities in this State, directly or indirectly, to employ or associate with an individual to engage in an activity related to securities transactions in this State if the registration of the individual is suspended or revoked or the individual is barred from employment or association with a broker-dealer, an issuer, an investment adviser, or a federal covered investment adviser by an order of the commissioner under this chapter, the Securities and Exchange Commission, or a self-regulatory organization.  A broker-dealer or issuer does not violate this subsection if the broker-dealer or issuer did not know and in the exercise of reasonable care could not have known, of the suspension, revocation, or bar.  Upon request from a broker-dealer or issuer and for good cause, an order under this chapter may modify or waive, in whole or in part, the application of the prohibitions of this subsection to the broker-dealer.

(d)  A broker-dealer that is registered in Canada and has no office or other physical presence in this State may effect transactions in securities with or for, or attempt to effect the purchase or sale of any securities by an individual who is a resident of Canada, and:

(1)  Only effects or attempts to effect transactions in securities with or through the issuers of securities involved in the transactions, broker-dealers, banks, savings institutions, trust companies, insurance companies, investment companies (as defined in the Investment Company Act of 1940), pension or profit-sharing trusts, or other financial institutions or institutional buyers, whether acting for themselves or as trustees; with or for a person from Canada who is present temporarily in this State and with whom a bona fide business relationship existed before the person entered this State; or with or for a person from Canada who is present in this State, whose transactions are in a self-directed tax advantaged retirement plan in Canada of which the person is the holder or contributor;

(2)  Is a member of a duly authorized self-regulatory organization or stock exchange in Canada;

(3)  Maintains the provincial or territorial registration and membership in a self-regulatory organization or stock exchange of the person in good standing; and

(4)  Discloses to the person's clients in this State that the person is not subject to the full regulatory requirements of this chapter; provided that a notice is filed with the commissioner in the form of the individual's current securities registration together with a consent to service of process.

(e)  A rule adopted or order issued under this chapter may permit:

(1)  A broker-dealer that is registered in any other foreign jurisdiction and that has no office or other physical presence in this State to effect transactions in securities with or for, or attempt to effect the purchase or sale of any securities by:

(A)  An individual from any other foreign jurisdiction who is temporarily present in this State and with whom the broker-dealer had a bona fide customer relationship before the individual entered the United States;

(B)  An individual from any other foreign jurisdiction who is present in this State and whose transactions are in a self-directed tax advantaged retirement plan of which the individual is the holder or contributor in that foreign jurisdiction; or

(C)  An individual who is present in this State, with whom the broker-dealer customer relationship arose while the individual was temporarily or permanently resident in the other foreign jurisdiction.

An agent who represents a broker-dealer that is exempt under this subsection may effect transactions in securities or attempt to effect the purchase or sale of securities in this State as permitted for a broker-dealer described in this subsection. [L 2006, c 229, pt of §1]



§485A-402 - Agent registration requirement and exemptions.

[§485A-402]  Agent registration requirement and exemptions.  (a)  It is unlawful for an individual to transact business in this State as an agent unless the individual is registered under this chapter as an agent or is exempt from registration as an agent under subsection (b).

(b)  The following individuals are exempt from the registration requirement of subsection (a):

(1)  An individual who represents a broker-dealer in effecting transactions in this State limited to those described in section 15(h)(2) of the Securities Exchange Act of 1934 (15 U.S.C. 78(o)(2));

(2)  An individual who represents a broker-dealer that is exempt under section 485A-401(b) or 485A-401(d);

(3)  An individual who represents an issuer with respect to an offer or sale of the issuer's own securities or those of the issuer's parent company or any of the issuer's subsidiaries, and who is not compensated in connection with the individual's participation by the payment of commissions or other remuneration based, directly or indirectly, on transactions in those securities;

(4)  An individual who represents an issuer and who effects transactions in the issuer's securities exempted by section 485A-202, other than section [485A-202(a)(11) and (14)];

(5)  An individual who represents an issuer that effects transactions solely in federal covered securities of the issuer; provided that an individual who effects transactions in a federal covered security under section 18(b)(3) or 18(b)(4)(D) of the Securities Act of 1933 (15 U.S.C. 77r(b)(3) or 77r(b)(4)(D)) is not exempt if the individual is compensated in connection with the agent's participation by the payment of commissions or other remuneration based, directly or indirectly, on transactions in those securities;

(6)  An individual who represents a broker-dealer registered in this State under section 485A-401(a) or exempt from registration under section 485A-401(b) in the offer and sale of securities for an account of a nonaffiliated federal covered investment adviser with investments under management in excess of $100,000,000 acting for the account of others pursuant to discretionary authority in a signed record;

(7)  An individual who represents an issuer in connection with the purchase of the issuer's own securities;

(8)  An individual who represents an issuer and who restricts participation to performing clerical or ministerial acts; or

(9)  Any other individual exempted by rule adopted or order issued under this chapter.

(c)  The registration of an agent is effective only while the agent is employed by or associated with a broker-dealer registered under this chapter or an issuer that is offering, selling, or purchasing its securities in this State.

(d)  It is unlawful for a broker-dealer, or an issuer engaged in offering, selling, or purchasing securities in this State, to employ or associate with an agent who transacts business in this State on behalf of broker-dealers or issuers unless the agent is registered under subsection (a) or exempt from registration under subsection (b).

(e)  If an individual acts as an agent for more than one broker-dealer or one issuer at a time, the broker-dealers and issuers for which the agent acts shall be jointly and severally liable for the acts of the agent unless otherwise agreed to between the agent, broker-dealers, and issuers. [L 2006, c 229, pt of §1]



§485A-403 - Investment adviser registration requirement and exemptions.

[§485A-403]  Investment adviser registration requirement and exemptions.  (a)  It is unlawful for a person to transact business in this State as an investment adviser unless the person is registered under this chapter as an investment adviser or is exempt from registration as an investment adviser under subsection (b).

(b)  The following persons are exempt from the registration requirement of subsection (a):

(1)  A person without a place of business in this State that is registered under the securities act of the state in which the person has its principal place of business if its only clients in this State are:

(A)  Federal covered investment advisers, investment advisers registered under this chapter, or broker-dealers registered under this chapter;

(B)  Institutional investors;

(C)  Bona fide preexisting clients whose principal places of residence are not in this State if the investment adviser is registered under the securities act of the state in which the clients maintain principal places of residence; or

(D)  Any other client exempted by rule adopted or order issued under this chapter;

(2)  A person without a place of business in this State if the person has had, during the preceding twelve months, not more than five clients that are residents of this State in addition to those specified under paragraph (1); or

(3)  Any other person exempted by rule adopted or order issued under this chapter.

(c)  It is unlawful for an investment adviser, directly or indirectly, to employ or associate with an individual to engage in an activity related to investment advice in this State if the registration of the individual is suspended or revoked or the individual is barred from employment or association with an investment adviser, federal covered investment adviser, or broker-dealer by an order under this chapter, the Securities and Exchange Commission, or a self-regulatory organization, unless the investment adviser did not know, and in the exercise of reasonable care could not have known, of the suspension, revocation, or bar.  Upon request from the investment adviser and for good cause, the commissioner, by order, may waive, in whole or in part, the application of the prohibitions of this subsection to the investment adviser.

(d)  It is unlawful for an investment adviser to employ or associate with an individual required to be registered under this chapter as an investment adviser representative who transacts business in this State on behalf of the investment adviser unless the individual is registered under section 485A-404(a) or is exempt from registration under section 485A-404(b). [L 2006, c 229, pt of §1]



§485A-404 - Investment adviser representative registration requirement and exemptions.

[§485A-404]  Investment adviser representative registration requirement and exemptions.  (a)  It is unlawful for an individual to transact business in this State as an investment adviser representative unless the individual is registered under this chapter as an investment adviser representative or is exempt from registration as an investment adviser representative under subsection (b).

(b)  The following individuals are exempt from the registration requirement of subsection (a):

(1)  An individual who is employed by or associated with an investment adviser that is exempt from registration under section 485A-403(b) or a federal covered investment adviser that is excluded from the notice filing requirements of section 485A-405; or

(2)  Any other individual exempted by rule adopted or order issued under this chapter.

(c)  The registration of an investment adviser representative is effective only while the investment adviser representative is employed by or associated with an investment adviser registered under this chapter or a federal covered investment adviser that has made or is required to make a notice filing under section 485A-405.

(d)  If an individual transacts business as an investment adviser representative for more than one investment adviser or federal covered investment adviser, the investment advisers and federal covered investment advisers shall be jointly and severally liable for the business transactions of the investor adviser representative unless otherwise agreed to between the investment adviser representative, investment advisers, and federal covered investment adviser.

(e)  It is unlawful for an individual acting as an investment adviser representative, directly or indirectly, to conduct business in this State on behalf of an investment adviser or a federal covered investment adviser if the registration of the individual as an investment adviser representative is suspended or revoked or the individual is barred from employment or association with an investment adviser or a federal covered investment adviser by an order under this chapter, the Securities and Exchange Commission, or a self-regulatory organization.  Upon request from a federal covered investment adviser and for good cause, the commissioner, by order issued, may waive, in whole or in part, the application of the requirements of this subsection to the federal covered investment adviser. [L 2006, c 229, pt of §1]



§485A-405 - Federal covered investment adviser notice filing requirement.

[§485A-405]  Federal covered investment adviser notice filing requirement.  (a)  Except with respect to a federal covered investment adviser described in subsection (b), it is unlawful for a federal covered investment adviser to transact business in this State as a federal covered investment adviser unless the federal covered investment adviser complies with subsection (c).

(b)  The following federal covered investment advisers are not required to comply with subsection (c):

(1)  A federal covered investment adviser without a place of business in this State if its only clients in this State are:

(A)  Federal covered investment advisers, investment advisers registered under this chapter, and broker-dealers registered under this chapter;

(B)  Institutional investors;

(C)  Bona fide preexisting clients whose principal places of residence are not in this State; or

(D)  Other clients specified by rule adopted or order issued under this chapter;

(2)  A federal covered investment adviser without a place of business in this State if the person has had, during the preceding twelve months, not more than five clients that are residents of this State in addition to those specified under paragraph (1); or

(3)  Any other person excluded by rule adopted or order issued under this chapter.

(c)  A person acting as a federal covered investment adviser not excluded under subsection (b) shall file a notice on a form designated by the commissioner, a consent to service of process complying with section 485A-610, and records that have been filed with the Securities and Exchange Commission under the Investment Advisers Act of 1940, as required by rule adopted or order issued under this chapter, and pay the fees specified in section 485A-410(e).

(d)  The notice under subsection (c) becomes effective upon its filing. [L 2006, c 229, pt of §1]



§485A-406 - Registration by broker-dealer, agent, investment adviser, and investment adviser representative.

[§485A-406]  Registration by broker-dealer, agent, investment adviser, and investment adviser representative.  (a)  A person shall register as a broker-dealer, agent, investment adviser, or investment adviser representative by filing an application and a consent to service of process complying with section 485A-610, and paying the fee specified in section 485A-410 and any reasonable fees charged by the commissioner for processing the filing.  The application shall contain:

(1)  The information required for the filing of a uniform application; and

(2)  Upon request by the commissioner, any other financial or other information that the commissioner determines is appropriate.

(b)  If the information or record contained in an application filed under subsection (a) is or becomes inaccurate or incomplete in a material respect, the registrant shall promptly file a correcting amendment.

(c)  If an order is not in effect and a proceeding is not pending under section 485A-412, registration becomes effective at noon on the forty-fifth day after a completed application is filed, unless the registration is denied or the commissioner has given written notice of deficiencies that are unresolved.  A rule adopted or order issued under this chapter may set an earlier effective date or may defer the effective date until noon on the forty-fifth day after the filing of any amendment completing the application.

(d)  A registration is effective until midnight on December 31 of the year for which the application for registration is filed.  Unless an order is in effect under section 485A-412, a registration may be automatically renewed each year by filing records that are required by rule adopted or order issued under this chapter to be filed, by paying the fee specified in section 485A-410, and by paying costs charged by the commissioner for processing the filings.

(e)  A rule adopted or order issued under this chapter may impose other conditions, not inconsistent with the National Securities Markets Improvement Act of 1996.  An order issued under this chapter may waive, in whole or in part, specific requirements in connection with registration as are in the public interest and for the protection of investors. [L 2006, c 229, pt of §1]



§485A-407 - Succession and change in registration of broker-dealer or investment adviser.

[§485A-407]  Succession and change in registration of broker-dealer or investment adviser.  (a)  A broker-dealer or investment adviser may succeed to the current registration of another broker-dealer or investment adviser or a notice filing of a federal covered investment adviser, and a federal covered investment adviser may succeed to the current registration of an investment adviser or notice filing of another federal covered investment adviser, by filing as a successor an application for registration pursuant to section 485A-401 or 485A-403 or a notice pursuant to section 485A-405 for the unexpired portion of the current registration or notice filing.

(b)  A broker-dealer or investment adviser that changes its form of organization or state of incorporation or organization may continue its registration by filing an amendment to its registration if the change does not involve a material change in its financial condition or management.  The amendment becomes effective when filed or on a date designated by the registrant in its filing.  The new organization shall be a successor to the original registrant for the purposes of this chapter.  If there is a material change in financial condition or management, the broker-dealer or investment adviser shall file a new application for registration.  A predecessor registered under this chapter shall stop conducting its securities business other than winding down transactions and shall file for withdrawal of broker-dealer or investment adviser registration within forty-five days after filing its amendment to effect succession.

(c)  A broker-dealer or investment adviser that changes its name may continue its registration by filing an amendment to its registration statement and providing any other information that the commissioner determines is appropriate by rule adopted or order issued under this chapter.  The amendment becomes effective when filed or on a date designated by the registrant.

(d)  A change of control of a broker-dealer or investment adviser may be made in accordance with a rule adopted or order issued under this chapter. [L 2006, c 229, pt of §1]



§485A-408 - Termination of employment or association of agent and investment adviser representative; transfer of employment or association.

[§485A-408]  Termination of employment or association of agent and investment adviser representative; transfer of employment or association.  (a)  If an agent registered under this chapter terminates employment or association with a broker-dealer or issuer; or if an investment adviser representative registered under this chapter terminates employment or association with an investment adviser or federal covered investment adviser; or if either registrant terminates activities that require registration as an agent or investment adviser representative, the broker-dealer, issuer, investment adviser, or federal covered investment adviser shall promptly file a notice of termination with the commissioner.  If the registrant learns that the broker-dealer, issuer, investment adviser, or federal covered investment adviser has not filed the notice, the registrant shall promptly notify the broker-dealer, issuer, investment adviser or federal covered investment adviser, to do so.

(b)  If an agent registered under this chapter terminates employment or association with a broker-dealer registered under this chapter and begins employment or association with another broker-dealer registered under this chapter; or if an investment adviser representative registered under this chapter terminates employment or association with an investment adviser registered under this chapter or a federal covered investment adviser that has filed a notice under section 485A-405 and begins employment by or association with another investment adviser registered under this chapter or a federal covered investment adviser that has filed a notice under section 485A-405; then upon the filing by or on behalf of the registrant, within thirty days after the termination, of an application for registration that complies with the requirement of section 485A-406(a) and payment of the filing fee required under section 485A-410, the registration of the agent or investment adviser representative shall be:

(1)  Immediately effective as of the date of the completed filing, if the agent's Central Registration Depository record or successor record or the investment adviser representative's Investment Adviser Registration Depository record or successor record does not contain any new or amended disciplinary actions or proceedings within the previous twelve months; or

(2)  Temporarily effective as of the date of the completed filing, if the agent's Central Registration Depository record or successor record or the investment adviser representative's Investment Adviser Registration Depository record or successor record contains any new or amended disciplinary actions or proceedings within the preceding twelve months.

(c)  The commissioner may withdraw a temporary registration if there are or were grounds for discipline as specified in section 485A-412 and the commissioner does so within thirty days after the filing of the application.  If the commissioner does not withdraw the temporary registration within the thirty-day period, registration becomes automatically effective on the thirty-first day after filing.

(d)  The commissioner may prevent the effectiveness of a transfer of an agent or investment adviser representative under subsection (b)(1) or (2) based on the public interest and the protection of investors.

(e)  If the commissioner determines that a registrant or applicant for registration is no longer in existence or has ceased to act as a broker-dealer, agent, investment adviser, or investment adviser representative, or is the subject of an adjudication of incapacity or is subject to the control of a committee, conservator, or guardian, or cannot reasonably be located, a rule adopted or order issued under this chapter may require the registration be canceled or terminated or the application denied.  The commissioner may reinstate a canceled or terminated registration, with or without hearing, and may make the registration retroactive. [L 2006, c 229, pt of §1]



§485A-409 - Withdrawal of registration of broker-dealer, agent, investment adviser, and investment adviser representative.

[§485A-409]  Withdrawal of registration of broker-dealer, agent, investment adviser, and investment adviser representative.  The withdrawal of registration by a broker-dealer, agent, investment adviser, or investment adviser representative becomes effective sixty days after the filing of the application to withdraw or within any shorter period as provided by rule adopted or order issued under this chapter unless a revocation or suspension proceeding is pending when the application is filed.  If a revocation or suspension proceeding is pending, withdrawal becomes effective when and upon such conditions as required by rule adopted or order issued under this chapter.  The commissioner may institute a revocation or suspension proceeding under section 485A-412 within one year after the withdrawal became effective and issue a revocation or suspension order as of the last date on which registration was effective. [L 2006, c 229, pt of §1]



§485A-410 - Filing fees.

[§485A-410]  Filing fees.  (a)  A person shall pay a fee of $200 when initially filing an application for registration as a broker-dealer and a fee of $200 when filing a renewal of registration as a broker-dealer.

(b)  The fee for an individual is $50 when filing an application for registration as an agent, a fee of $50 when filing a renewal of registration as an agent, and a fee of $50 when filing for a transfer of registration as an agent.

(c)  A person shall pay a fee of $100 when filing an application for registration as an investment adviser and a fee of $100 when filing a renewal of registration as an investment adviser.

(d)  The fee for an individual is $50 when filing an application for registration as an investment adviser representative, a fee of $50 when filing a renewal of registration as an investment adviser representative, and a fee of $50 when filing for a transfer of registration as an investment adviser representative.

(e)  A federal covered investment adviser required to file a notice under section 485A-405 shall pay an annual fee of $100.

(f)  A person required to pay a fee under this section may transmit the fee through or to a designee of the commissioner as provided in a rule adopted or order issued under this chapter.

(g)  The fee for copies of documents filed in the office of the commissioner shall be 25 cents per page. [L 2006, c 229, pt of §1]



§485A-411 - Postregistration requirements.

[§485A-411]  Postregistration requirements.  (a)  Subject to section 15(h) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(h)) or section 222 of the Investment Advisers Act of 1940 (15 U.S.C. 80b-22), a rule adopted or order issued under this chapter may establish minimum financial requirements for broker-dealers registered or required to be registered under this chapter and investment advisers registered or required to be registered under this chapter.

(b)  Subject to section 15(h) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(h)) or section 222(b) of the Investment Advisers Act of 1940 (15 U.S.C. 80b-22), a broker-dealer registered or required to be registered under this chapter and an investment adviser registered or required to be registered under this chapter shall file such financial reports as are required by a rule adopted or order issued under this chapter.  If the information contained in a record filed under this subsection is or becomes inaccurate or incomplete in a material respect, the registrant shall promptly file a correcting amendment.

(c)  Subject to section 15(h) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(h)) or section 222 of the Investment Advisers Act of 1940 (15 U.S.C. 80b-22):

(1)  A broker-dealer registered or required to be registered under this chapter and an investment adviser registered or required to be registered under this chapter shall make and maintain for a period of three years after the close of the calendar or fiscal year to which they pertain, the accounts, correspondence, memoranda, papers, books, and other records required by rule adopted or order issued under this chapter;

(2)  Broker-dealer records required to be maintained under paragraph (1) may be maintained in any form of data storage acceptable under section 17(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78q(a)) if they are readily accessible to the commissioner; and

(3)  Investment adviser records required to be maintained under paragraph (1) may be maintained in any form of data storage required by rule adopted or order issued under this chapter.

(d)  The records of a broker-dealer registered or required to be registered under this chapter and of an investment adviser registered or required to be registered under this chapter are subject to such reasonable periodic, special, or other audits or inspections by a representative of the commissioner, within or without this State, as the commissioner considers necessary or appropriate in the public interest and for the protection of investors.  An audit or inspection may be made at any time and without prior notice.  The commissioner may copy, and remove for audit or inspection copies of, all records the commissioner reasonably considers necessary or appropriate to conduct the audit or inspection.  The commissioner may assess a reasonable charge for conducting an audit or inspection under this subsection.

(e)  Subject to section 15(h) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(h)) or section 222 of the Investment Advisers Act of 1940 (15 U.S.C. 80b-22), a rule adopted or order issued under this chapter may require a broker-dealer or investment adviser that has custody of or discretionary authority over funds or securities of a customer or client to obtain insurance or post a bond or other satisfactory form of security.  The commissioner may determine the requirements of the insurance, bond, or other satisfactory form of security.  The insurance, bond, or other satisfactory form of security shall permit an action by a person to enforce any liability on the insurance, bond, or other satisfactory form of security if instituted within the time limitations in section 485A-509(j)(2).

(f)  Subject to section 15(h) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(h)) or section 222 of the Investment Advisers Act of 1940 (15 U.S.C. 80b-22), an agent may not have custody of funds or securities of a customer except under the supervision of a broker-dealer and an investment adviser representative may not have custody of funds or securities of a client except under the supervision of an investment adviser or a federal covered investment adviser.  A rule adopted or order issued under this chapter may prohibit, limit, or impose conditions on a broker-dealer regarding custody of funds or securities of a customer, and on an investment adviser regarding custody of securities or funds of a client.

(g)  Except as otherwise provided in this subsection, the commissioner may by rule adopted or order issued under this chapter require a minimum capital requirement for registered broker-dealers, which shall not be less than $5,000 in the case of broker-dealers, and prescribe a ratio between net capital and aggregate indebtedness; provided that this subsection shall not apply to any broker-dealer that is registered under the Securities Exchange Act of 1934.  The commissioner may by rule adopted or order issued under this chapter require a net worth requirement which shall not be less than $5,000 for investment advisers; provided that this subsection shall not apply to any investment adviser that maintains its principal place of business in a state other than this State, and the investment adviser is registered in the state where it maintains its principal place of business and is in compliance with that state's net worth or net capital requirements, if any.

(h)  With respect to an investment adviser registered or required to be registered under this chapter, a rule adopted or order issued under this chapter may require that information or records be furnished or disseminated to clients or prospective clients in this State as necessary or appropriate in the public interest and for the protection of investors and advisory clients.

(i)  A rule adopted or order issued under this chapter may require an individual registered under sections 485A-402 or 485A-404 to participate in a continuing education program approved by the Securities and Exchange Commission and administered by a self-regulatory organization or, in the absence of such a program, a rule adopted or order issued under this chapter may require continuing education for an individual registered under section 485A-404. [L 2006, c 229, pt of §1]



§485A-412 - Denial, revocation, suspension, withdrawal, restriction, condition, or limitation of registration.

[§485A-412]  Denial, revocation, suspension, withdrawal, restriction, condition, or limitation of registration.  (a)  If the commissioner finds that it is in the public interest and subsection (d) authorizes the action, the commissioner, under this chapter may deny an application, or may condition or limit the registration of an applicant to be a broker-dealer, agent, investment adviser, or investment adviser representative, and, if the applicant is a broker-dealer or investment adviser, of a partner, officer, director, or person having a similar status or performing similar functions, or a person directly or indirectly in control, of the broker-dealer or investment adviser.

(b)  If the commissioner finds that it is in the public interest and subsection (d) authorizes the action, the commissioner, under this chapter may revoke, suspend, condition, or limit the registration of a registrant and, if the registrant is a broker-dealer or investment adviser, of a partner, officer, director, or person having a similar status or performing similar functions, or a person directly or indirectly in control, of the broker-dealer or investment adviser; provided that the commissioner shall not:

(1)  Institute a revocation or suspension proceeding under this subsection based on an order issued under a law of another state that is reported to the commissioner or a designee of the commissioner more than one year after the date of the order on which it is based; or

(2)  Under subsection (d)(5)(A) or (B), issue an order on the basis of an order issued under the securities act of another state unless the other order was based on conduct for which subsection (d) would authorize the action had the conduct occurred in this State.

(c)  If the commissioner finds that it is in the public interest and subsection (d)(1), (2), (3), (4), (5), (6), (7), (8), (9), (10), (12), (13), (14), or (15), authorizes the action, the commissioner, under this chapter may censure, impose a bar, or impose a civil penalty in an amount not to exceed a maximum of $50,000 for each violation on a registrant, and, if the registrant is a broker-dealer or investment adviser, on a partner, officer, director, or person having a similar status or performing similar functions, or on a person directly or indirectly in control, of the broker-dealer or investment adviser.

(d)  A person may be disciplined under subsections (a) to (c) if the person:

(1)  Has filed an application for registration in this State under this chapter or the predecessor act within the previous ten years which as of the effective date of registration or as of any date after filing in the case of an order denying effectiveness, was incomplete in any material respect or contained a statement that, in light of the circumstances under which it was made, was false or misleading with respect to a material fact;

(2)  Wilfully violated or wilfully failed to comply with this chapter or the predecessor act or a rule adopted or order issued under this chapter or the predecessor act within the previous ten years;

(3)  Has been convicted of any felony, or within the previous ten years has been convicted of a misdemeanor, involving a security, a commodity future or option contract, or an aspect of a business involving securities, commodities, investments, franchises, insurance, banking, or finance;

(4)  Is enjoined or restrained by a court of competent jurisdiction in an action instituted by the commissioner under this chapter or the predecessor act, a state, the Securities and Exchange Commission, or the United States from engaging in or continuing an act, practice, or course of business involving an aspect of a business involving securities, commodities, investments, franchises, insurance, banking, or finance;

(5)  Is the subject of an order, issued after notice and opportunity for hearing by:

(A)  The securities or other financial services regulator of a state or the Securities and Exchange Commission or other federal agency denying, revoking, barring, or suspending registration as a broker-dealer, agent, investment adviser, federal covered investment adviser, or investment adviser representative;

(B)  The securities regulator of a state or the Securities and Exchange Commission against a broker-dealer, agent, investment adviser, investment adviser representative, or federal covered investment adviser;

(C)  The Securities and Exchange Commission or a self-regulatory organization suspending or expelling the registrant from membership in the self-regulatory organization;

(D)  A court adjudicating a United States Postal Service fraud order;

(E)  The insurance regulator of a state denying, suspending, or revoking registration as an insurance agent; or

(F)  A depository institution or financial services regulator suspending or barring the person from the depository institution or other financial services business;

(6)  Is the subject of an adjudication or determination, after notice and opportunity for hearing, by the Securities and Exchange Commission, the Commodity Futures Trading Commission; the Federal Trade Commission; a federal depository institution regulator, or a depository institution, insurance, or other financial services regulator of a state that the person wilfully violated the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Advisers Act of 1940, the Investment Company Act of 1940, or the Commodity Exchange Act, the securities or commodities law of a state, or a federal or state law under which a business involving investments, franchises, insurance, banking, or finance is regulated;

(7)  Is insolvent, either because the person's liabilities exceed the person's assets or because the person cannot meet the person's obligations as they mature; provided that the commissioner may not enter an order against an applicant or registrant under this paragraph without a finding of insolvency as to the applicant or registrant;

(8)  Refuses to allow or otherwise impedes the commissioner from conducting an audit or inspection under section 485A-411(d) or refuses access to a registrant's office to conduct an audit or inspection under section 485A-411(d);

(9)  Has failed to reasonably supervise an agent, investment adviser representative, or other individual, if the agent, investment adviser representative, or other individual was subject to the person's supervision and committed a violation of this chapter or the predecessor act or a rule adopted or order issued under this chapter or the predecessor act within the previous ten years of the violation;

(10)  Has not paid the proper filing fee within thirty days after having been notified by the commissioner of a deficiency; provided that the commissioner shall vacate an order under this paragraph when the deficiency is corrected;

(11)  After notice and opportunity for a hearing, has been found within the previous ten years:

(A)  By a court of competent jurisdiction to have wilfully violated the laws of a foreign jurisdiction under which the business of securities, commodities, investment, franchises, insurance, banking, or finance is regulated;

(B)  To have been the subject of an order of a securities regulator of a foreign jurisdiction denying, revoking, or suspending the right to engage in the business of securities as a broker-dealer, agent, investment adviser, investment adviser representative, or other similar person; or

(C)  To have been suspended or expelled from membership by or participation in a securities exchange or securities association operating under the securities laws of a foreign jurisdiction;

(12)  Is the subject of a cease and desist order issued by the Securities and Exchange Commission or issued under the securities, commodities, investment, franchise, banking, finance, or insurance laws of a state;

(13)  Has engaged in dishonest or unethical practices in the securities, commodities, investment, franchise, banking, finance, or insurance business within the previous ten years;

(14)  Has demonstrated unworthiness to transact the business of broker-dealer, investment adviser, agent, or investment adviser representative;

(15)  Has not complied with an order of child support or has failed to comply with a subpoena or warrant relating to a paternity or child support order pursuant to chapter 576D; or

(16)  Is not qualified on the basis of factors such as training, experience, and knowledge of the securities business; provided that in the case of an application by an agent for a broker-dealer that is a member of a self-regulatory organization or by an individual for registration as an investment adviser representative, a denial order may not be based on this paragraph if the individual has successfully completed all examinations required by subsection (e).  The commissioner may require an applicant for registration under section 485A-402 or 485A-404 who has not been registered in a state within the two years preceding the filing of an application in this State to successfully complete an examination.

(e)  A rule adopted or order issued under this chapter may require that an examination, including an examination developed or approved by an organization of securities regulators, be successfully completed by a class of individuals or all individuals to be registered under this chapter.  An order issued under this chapter may waive, in whole or in part, an examination as to an individual and a rule adopted under this chapter may waive, in whole or in part, an examination as to a class of individuals if the commissioner determines that the examination is not necessary or appropriate in the public interest and for the protection of investors.

(f)  The commissioner may suspend or deny an application summarily; restrict, condition, limit, or suspend a registration; or censure, bar, or impose a civil penalty on a registrant before final determination of an administrative proceeding.  Upon the issuance of an order, the commissioner shall promptly notify each person subject to the order that the order has been issued, the reasons for the action, and that within fifteen days after the receipt of a request in a record from the person the matter will be scheduled for a hearing.  If a hearing is not requested and none is ordered by the commissioner within thirty days after the date of service of the order, the order shall become final by operation of law.  If a hearing is requested or ordered, the commissioner, after notice of and opportunity for hearing to each person subject to the order, may modify or vacate the order or extend the order until a final determination is made.  During the pendency of any hearing requested under this subsection, the order shall remain in effect unless vacated or modified by the commissioner; provided that any penalty shall not take effect until the final order is issued.

(g)  An order issued under this section, except under subsection (f), shall include:

(1)  Appropriate notice to the applicant or registrant;

(2)  Opportunity for hearing; and

(3)  Findings of fact and conclusions of law in accordance with chapter 91.

(h)  A person that controls, directly or indirectly, a person not in compliance with this section may be disciplined by order of the commissioner under subsections (a) to (c) to the same extent as the noncomplying person, unless the controlling person did not know, and in the exercise of reasonable care could not have known, of the existence of conduct that is a ground for discipline under this section.

(i)  The commissioner may not institute a proceeding under subsection 485A-412(a), 485A-412(b), or 485A-412(c) based solely on material facts actually known by the commissioner unless an investigation or the proceeding is instituted within one year after the commissioner actually acquires knowledge of the material facts. [L 2006, c 229, pt of §1]



§485A-501 - General fraud.

PART V.  FRAUD AND LIABILITIES

[§485A-501]  General fraud.  (a)  It shall be unlawful for a person, in connection with the offer, sale, or purchase of a security, directly or indirectly:

(1)  To employ a device, scheme, or artifice to defraud;

(2)  To make an untrue statement of a material fact or to fail to state a material fact necessary to make the statements made, in light of the circumstances under which they were made, not misleading;

(3)  To engage in an act, practice, or course of business that operates or would operate as a fraud or deceit upon another person;

(4)  To issue, circulate, or publish any prospectus, circular, advertisement, printed matter, document, pamphlet, leaflet, or other literature (in this chapter collectively referred to as "advertising matter"), which contains an untrue statement or a material fact or fails to state a material fact necessary to make the statements therein made, in light of the circumstances under which they are made, not misleading;

(5)  To issue, circulate, or publish any advertising matter or make any written representation, unless the name of the person issuing, circulating, publishing, or making the same and the fact that the person is issuing, circulating, or making the same shall be clearly indicated thereon;

(6)  To make any statement or representation or issue, circulate, or publish any advertising matter containing any statement, to the effect that the security has been in any way approved or endorsed by the commissioner; or

(7)  To issue, circulate, or publish any advertising matter unless a copy thereof has been previously filed with the office of the commissioner, or unless the commissioner has by rule adopted or order issued under this chapter exempted the filing of any advertising material.

(b)  Subsections (a)(5) and (7) shall not apply to any advertising matter that is covered by section 18(a) of the Securities Act of 1933 (15 U.S.C. 77), and that relates to or is used in connection with the offer or sale of a federal covered security. [L 2006, c 229, pt of §1]



§485A-502 - Prohibited conduct in providing investment advice.

[§485A-502]  Prohibited conduct in providing investment advice.  (a)  It shall be unlawful for a person that advises others for compensation, either directly or indirectly or through publications or writings, as to the value of securities or the advisability of investing in, purchasing, or selling securities, or that, for compensation and as part of a regular business, issues or promulgates analyses or reports relating to securities:

(1)  To employ a device, scheme, or artifice to defraud another person; or

(2)  To engage in an act, practice, or course of business that operates or would operate as a fraud or deceit upon another person.

(b)  It shall be unlawful for any investment adviser to enter into, extend, or renew any investment advisory contract, if the contract, in writing:

(1)  Provides for compensation to the investment adviser on the basis of a share of capital gains upon or capital appreciation of the funds or any portion of the funds of the client;

(2)  Fails to provide that no assignment, as defined in section 202(a)(1) of the Investment Advisers Act of 1940, of the contract shall be made by the investment adviser without the consent of the other party to the contract; or

(3)  Fails to provide that the investment adviser, if a partnership, will notify the other party to the contract of any change in the membership of the partnership within a reasonable time after the change.

(c)  Notwithstanding subsection (b)(1), an investment adviser may enter into, extend, or renew an investment advisory contract that:

(1)  Provides for compensation based upon the total value of a fund averaged over a definite period, or as of definite dates, or taken as of a definite date; or

(2)  Provides for compensation to the investment adviser on the basis of a share of capital gains or capital appreciation of the funds of the client; provided that the conditions and requirements as defined and set forth in Rule 205-3 under the Investment Company Act of 1940 (17 C.F.R. 275.205-3) shall be met; and provided further that before entering into the advisory contract, and in addition to the requirements of Form ADV, the investment adviser shall disclose in writing to the client or the client's independent agent all material information concerning the proposed advisory arrangement, including the following:

(A)  That the fee arrangement may create an incentive for the investment adviser to make investments that are riskier or more speculative than would be the case in the absence of a performance-based fee;

(B)  Where relevant, that the investment adviser may receive increased compensation with regard to unrealized appreciation as well as realized gains in the client's account;

(C)  The periods that will be used to measure investment performance throughout the contract and their significance in the computation of the fee;

(D)  The nature of any index that will be used as a comparative measure of investment performance, the significance of the index, and the reason the investment adviser believes that the index is appropriate; and

(E)  Where the investment adviser's compensation is based in part on the unrealized appreciation of securities for which market quotations are not readily available within the meaning of Rule 2a-4(a)(1) under the Investment Company Act of 1940 (17 C.F.R. 270.2a-4(a)(1)), how the securities will be valued and the extent to which the valuation will be independently determined.

(d)  It shall be unlawful for any investment adviser or investment adviser representative to:

(1)  Fail to disclose to the client in a separate disclosure statement the capacity in which the investment adviser and investment adviser representative are acting and the compensation to be received in situations in which:

(A)  The investment adviser is acting as principal for the investment adviser's own account and knowingly sells any security to or purchases any security from a client for whom the investment adviser is acting as investment adviser; or

(B)  The investment adviser is acting as a broker-dealer for a person other than the client and knowingly effects any sale or purchase of securities, real estate, insurance contracts, annuities contracts, or any types of real or personal property for the account of the client; and

(2)  Fail to provide the disclosure statement described in paragraph (1) and obtain the written consent of the client to the transactions described in the disclosure statement prior to the closing of the transactions.

(e)  A rule adopted or order issued under this chapter may define an act, practice, or course of business of an investment adviser or an investment adviser representative, other than a supervised person of a federal covered investment adviser, as fraudulent, deceptive, or manipulative, and prescribe means reasonably designed to prevent investment advisers and investment adviser representatives, other than supervised persons of a federal covered investment adviser, from engaging in acts, practices, and courses of business that are fraudulent, deceptive, or manipulative.

(f)  A rule adopted or order issued under this chapter may specify the contents of an investment advisory contract entered into, extended, or renewed by an investment adviser.

(g)  It shall be unlawful for any investment adviser to use any scheme, device, or artifice to circumvent or attempt to circumvent the prohibitions or limitations in subsection (b).

(h)  Nothing in this section shall be deemed to relieve any person of any fiduciary or other obligation to which such person may be subject under any law. [L 2006, c 229, pt of §1]



§485A-503 - Evidentiary burden.

[§485A-503]  Evidentiary burden.  (a)  In a civil action or administrative proceeding under this chapter, a person claiming an exemption, exception, preemption, or exclusion shall have the burden to prove the applicability of the claim.

(b)  In a criminal proceeding under this chapter, a person claiming an exemption, exception, preemption, or exclusion shall have the burden of going forward with evidence of the claim. [L 2006, c 229, pt of §1]



§485A-504 - Filing of sales and advertising literature.

[§485A-504]  Filing of sales and advertising literature.  (a)  Except as otherwise provided in subsection (b) and section [485A-501(a)(7)], a rule adopted or order issued under this chapter may require the filing of a prospectus, pamphlet, circular, form letter, advertisement, sales literature, or other advertising record relating to a security or investment advice, addressed or intended for distribution to prospective investors, including clients or prospective clients of a person registered or required to be registered as an investment adviser under this chapter.

(b)  This section shall not apply to sales and advertising literature specified in subsection (a) that relate to a federal covered security, a federal covered investment adviser, or a security or transaction exempted by section 485A-201, 485A-202, or 485A-203, except as required pursuant to section 485A-201(7). [L 2006, c 229, pt of §1]



§485A-505 - Misleading filings.

[§485A-505]  Misleading filings.  It shall be unlawful for a person to make or cause to be made, in a record that is used in an action or proceeding or filed under this chapter, a statement that, at the time and in light of the circumstances under which it is made, is false or misleading in a material respect, or, in connection with the statement, to fail to state a material fact necessary to make the statement made, in light of the circumstances under which it was made, not false or misleading. [L 2006, c 229, pt of §1]



§485A-506 - Misrepresentations concerning registration or exemption.

[§485A-506]  Misrepresentations concerning registration or exemption.  (a)  The filing of an application for registration, a registration statement, a notice filing under this chapter, the registration of a person, the notice filing by a person, or the registration of a security under this chapter shall not constitute a finding by the commissioner that the record filed under this chapter is true, complete, and not misleading.

(b)  The filing or registration or the availability of an exemption, exception, preemption, or exclusion for a security or a transaction does not mean that the commissioner has passed upon the merits or qualifications of, or recommended or given approval to, a person, security, or transaction.

(c)  It shall be unlawful to make, or cause to be made, to a purchaser, customer, client, or prospective customer or client, a representation that is inconsistent with this section. [L 2006, c 229, pt of §1]



§485A-507 - Qualified immunity.

[§485A-507]  Qualified immunity.  A broker-dealer, agent, investment adviser, federal covered investment adviser, or investment adviser representative shall not be liable to another broker-dealer, agent, investment adviser, federal covered investment adviser, or investment adviser representative for defamation relating to a statement that is contained in a record required by or filed with the commissioner or a designee of the commissioner, the Securities and Exchange Commission, or a self-regulatory organization, unless the person knew, or should have known at the time that the statement was made, that it was false in a material respect or the person acted in reckless disregard of the statement's truth or falsity. [L 2006, c 229, pt of §1]



§485A-508 - Criminal penalties.

[§485A-508]  Criminal penalties.  (a)  Whoever violates this chapter shall be punished as follows:

(1)  An offense in which the total value of all money and anything else of value paid by or lost by the victims pursuant to the same scheme, plan, or representations, or to the same entity, amounts to under $5,000 shall be a class C felony;

(2)  An offense in which the total value of all money and anything else of value paid by or lost by the victims pursuant to the same scheme, plan, or representations, or to the same entity, amounts to $5,000 but less than $100,000 shall be a class B felony; and

(3)  An offense in which the total value of all money and anything else of value paid or lost by the victims pursuant to the same scheme, plan, or representations, or to the same entity, amounts to $100,000 or more shall be a class A felony.

In addition to the above, whoever violates this chapter shall forfeit to the State any interest or property the person has acquired or maintained in violation of this chapter and any interest in, security of, claim against, or property or contractual right of any kind affording a source of influence over any enterprise which the person has established, operated, controlled, conducted, or participated in the conduct of, in violation of this chapter.

(b)  The value of all money and anything else of value paid or lost by various victims pursuant to the same scheme, plan, or representations or to the same entity may be aggregated in determining the class or grade of the offense.

(c)  Upon conviction of a person under this chapter, the circuit court shall authorize the county attorney or prosecutor, or the attorney general, to seize all property or other interest declared forfeited under this chapter upon such terms and conditions as the court shall deem proper.  The State shall dispose of all property or other interest seized under this chapter as soon as feasible making due provision for the rights of innocent persons.  If a property right or other interest is not exercisable or transferable for value by the State, it shall not revert to the convicted person and the commissioner shall dispose of the property as deemed proper by the commissioner.

(d)  Notwithstanding any other law to the contrary, a person convicted of a felony under this chapter who has a prior conviction for a felony under this chapter or a prior conviction for a crime which would constitute a felony under this chapter shall be sentenced to a mandatory minimum period of imprisonment of one year without possibility of parole.  Nothing in this subsection shall be construed to in any way limit the maximum term of imprisonment imposed pursuant to chapter 706.

(e)  Notwithstanding any other law to the contrary, the following period of limitations shall apply to prosecutions for felony violations of this chapter:

(1)  Prosecution for a felony under this chapter shall be commenced within five years after the offense is committed; and

(2)  If the period prescribed in paragraph (1) has expired, prosecution for a felony under this chapter may be commenced within two years after the discovery of the offense by an aggrieved party who is not a party to the offense, but in no event more than seven years after the offense is committed.

(f)  The attorney general or the proper county attorney or prosecutor, may institute criminal proceedings with or without a referral from the commissioner under this chapter.

(g)  This chapter shall not limit the power of the State to punish a person for conduct that constitutes a crime under other laws of the State. [L 2006, c 229, pt of §1]



§485A-509 - Civil liability.

[§485A-509]  Civil liability.  (a)  Enforcement of civil liability under this section shall be subject to the Securities Litigation Uniform Standards Act of 1998.

(b)  A person is liable to the purchaser if the person sells a security in violation of section 485A-301 or, by means of an untrue statement of a material fact or an omission of a material fact necessary to make the statement made, in light of the circumstances under which it is made, not misleading, the purchaser not knowing the untruth or omission and the seller not sustaining the burden of proof that the seller did not know and, in the exercise of reasonable care, could not have known of the untruth or omission.  An action under this subsection shall be governed by the following:

(1)  The purchaser may maintain an action to recover the consideration paid for the security, less the amount of any income received on the security, and interest at the legal rate of interest, from the date of the purchase, costs, and reasonable attorney's fees determined by the court, upon the tender of the security, or for actual damages as provided in paragraph (3);

(2)  The tender referred to in paragraph (1) may be made any time before entry of judgment.  Tender requires only notice in a record of ownership of the security and willingness to exchange the security for the amount specified.  A purchaser that no longer owns the security may recover actual damages as provided in paragraph (3); and

(3)  Actual damages in an action arising under this subsection are the amount that would be recoverable upon a tender less the value of the security when the purchaser disposed of it, and interest at the legal rate of interest, from the date of the purchase, costs, and reasonable attorney's fees determined by the court.

(c)  A person shall be liable to the seller if the person buys a security by means of an untrue statement of a material fact or omission of a material fact necessary to make the statement made, in light of the circumstances under which it is made, not misleading, the seller not knowing of the untruth or omission, and the purchaser not sustaining the burden of proof that the purchaser did not know, and in the exercise of reasonable care, could not have known of the untruth or omission.  An action under this subsection shall be governed by the following:

(1)  The seller may maintain an action to recover the security, and any income received on the security, costs, and reasonable attorney's fees determined by the court, upon the tender of the purchase price, or for actual damages as provided in paragraph (3);

(2)  The tender referred to in paragraph (1) may be made any time before entry of judgment.  Tender requires only notice in a record of the present ability to pay the amount tendered and willingness to take delivery of the security for the amount specified.  If the purchaser no longer owns the security, the seller may recover actual damages as provided in paragraph (3); and

(3)  Actual damages in an action arising under this subsection are the difference between the price at which the security was sold and the value the security would have had at the time of the sale in the absence of the purchaser's conduct causing liability, and interest at the legal rate of interest, from the date of the sale of the security, costs, and reasonable attorney's fees determined by the court.

(d)  A person acting as a broker-dealer or agent that sells or buys a security in violation of section 485A-401(a), 485A-402(a), or 485A-506 shall be liable to the customer.  The customer, if a purchaser, may maintain an action for recovery of actual damages as specified in subsection (b), or, if a seller, for a remedy as specified in subsection (c).

(e)  A person acting as an investment adviser or investment adviser representative that provides investment advice for compensation in violation of section 485A-403(a), 485A-404(a), or 485A-506 shall be liable to the client.  The client may maintain an action to recover the consideration paid for the advice, interest at the legal rate of interest, from the date of payment, costs, and reasonable attorney's fees determined by the court.

(f)  A person that receives directly or indirectly any consideration for providing investment advice to another person and that employs a device, scheme, or artifice to defraud the other person or engages in an act, practice, or course of business that operates or would operate as a fraud or deceit on the other person, shall be liable to the other person.  An action under this subsection shall be governed by the following:

(1)  The person defrauded may maintain an action to recover the consideration paid for the advice and the amount of any actual damages caused by the fraudulent conduct, interest at the legal rate of interest from the date of the fraudulent conduct, costs, and reasonable attorney's fees determined by the court, less the amount of any income received as a result of the fraudulent conduct; and

(2)  This subsection shall not apply to a broker-dealer or its agents if the investment advice provided is solely incidental to transacting business as a broker-dealer and no special compensation is received for the investment advice.

(g)  The following persons are liable jointly and severally with and to the same extent as persons liable under subsections (b) to (f):

(1)  A person that directly or indirectly controls a person liable under subsections (b) to (f), unless the controlling person sustains the burden of proof that the person did not know, and in the exercise of reasonable care could not have known, of the existence of conduct by reason of which the liability is alleged to exist;

(2)  An individual who is a managing partner, executive officer, or director of a person liable under subsections (b) to (f), including an individual having a similar status or performing similar functions, unless the individual sustains the burden of proof that the individual did not know and, in the exercise of reasonable care could not have known, of the existence of conduct by reason of which the liability is alleged to exist;

(3)  An individual who is an employee of or associated with a person liable under subsections (b) to (f) and who materially aids the conduct giving rise to the liability, unless the individual sustains the burden of proof that the individual did not know and, in the exercise of reasonable care could not have known, of the existence of conduct by reason of which the liability is alleged to exist; and

(4)  A person that is a broker-dealer, agent, investment adviser, or investment adviser representative that materially aids the conduct giving rise to the liability under subsections (b) to (f), unless the person sustains the burden of proof that the person did not know and, in the exercise of reasonable care could not have known, of the existence of conduct by reason of which liability is alleged to exist.

(h)  Person liable under this section has a right of contribution as in cases of contract against any other person liable under this section for the same conduct.

(i)  A cause of action under this section survives the death of an individual who might have been a plaintiff or defendant.

(j)  A person may not obtain relief:

(1)  Under subsection (b) for violation of section 485A-301, or under subsection (d) or (e), unless the action is instituted within one year after the violation occurred; or

(2)  Under subsection (b), other than for violation of section 485A-301, or under subsection (c) or (f), unless the action is instituted within the earlier of two years after discovery of the facts constituting the violation or five years after the violation.

(k)  A person that has made, or has engaged in the performance of, a contract in violation of this chapter or a rule adopted or order issued under this chapter, or that has acquired a purported right under the contract with knowledge of conduct by reason of which its making or performance was in violation of this chapter, may not base an action on the contract.

(l)  A condition, stipulation, or provision binding a person purchasing or selling a security or receiving investment advice to waive compliance with this chapter or a rule adopted or order issued under this chapter is void.

(m)  The rights and remedies provided by this chapter are in addition to any other rights or remedies that may exist. [L 2006, c 229, pt of §1]



§485A-510 - Rescission offers.

[§485A-510]  Rescission offers.  A purchaser, seller, or recipient of investment advice may not maintain an action under section 485A-509 if:

(1)  The purchaser, seller, or recipient of investment advice receives in a record, before the action is instituted:

(A)  An offer stating the respect in which liability under section 485A-509 may have arisen and fairly advising the purchaser, seller, or recipient of investment advice of that person's rights in connection with the offer, and any financial or other information necessary to correct all material misrepresentations or omissions in the information that was required by this chapter to be furnished to that person at the time of the purchase, sale, or investment advice;

(B)  If the basis for relief under this section may have been a violation of section 485A-509(b), an offer to repurchase the security for cash, payable on delivery of the security, equal to the consideration paid, and interest at the legal rate of interest, from the date of the purchase, less the amount of any income received on the security; or, if the purchaser no longer owns the security, an offer to pay the purchaser upon acceptance of the offer damages in an amount that would be recoverable upon a tender, less the value of the security when the purchaser disposed of it, and interest at the legal rate of interest, from the date of the purchase in cash equal to the damages computed in the manner provided in this subsection;

(C)  If the basis for relief under this section may have been a violation of section 485A-509(c), an offer to tender the security, on payment by the seller of an amount equal to the purchase price paid, less income received on the security by the purchaser and interest at the legal rate of interest, from the date of the sale; or if the purchaser no longer owns the security, an offer to pay the seller upon acceptance of the offer, in cash, damages in the amount of the difference between the price at which the security was purchased and the value the security would have had at the time of the purchase in the absence of the purchaser's conduct that may have caused liability and interest at the legal rate of interest, from the date of the sale;

(D)  If the basis for relief under this section may have been a violation of section 485A-509(d); and if the customer is a purchaser, an offer to pay as specified in subparagraph (B); or, if the customer is a seller, an offer to tender or to pay as specified in subparagraph (C);

(E)  If the basis for relief under this section may have been a violation of section 485A-509(e), an offer to reimburse in cash the consideration paid for the advice and interest at the legal rate of interest, from the date of payment; or

(F)  If the basis for relief under this section may have been a violation of section 485A-509(f), an offer to reimburse in cash the consideration paid for the advice, the amount of any actual damages that may have been caused by the conduct, and interest at the legal rate of interest, from the date of the violation causing the loss;

(2)  The offer under paragraph (1) states that it must be accepted by the purchaser, seller, or recipient of investment advice within thirty days after the date of its receipt by the purchaser, seller, or recipient of investment advice or any shorter period, of not less than three days, that the commissioner, by order, specifies;

(3)  The offeror has the present ability to pay the amount offered or to tender the security under paragraph (1);

(4)  The offer under paragraph (1) is delivered to the purchaser, seller, or recipient of investment advice, or sent in a manner that ensures receipt by the purchaser, seller, or recipient of investment advice; and

(5)  The purchaser, seller, or recipient of investment advice that accepts the offer under paragraph (1) in a record within the period specified under paragraph (2) is paid in accordance with the terms of the offer. [L 2006, c 229, pt of §1]



§485A-601 - Commissioner of securities.

PART VI.  ADMINISTRATION AND JUDICIAL REVIEW

[§485A-601]  Commissioner of securities.  (a)  The administration of this chapter shall be vested in the commissioner.  The director, with the approval of the governor, shall appoint the commissioner who shall not be subject to chapter 76.  The commissioner shall hold the commissioner's office at the pleasure of the director and shall be responsible for the performance of the duties imposed under this chapter.

(b)  The commissioner shall employ from time to time such other officers, deputies, attorneys, clerks, and employees, as are necessary for the administration of this chapter.  They shall perform such duties as the commissioner assigns to them, and their compensation, and the compensation of the deputies herein provided for, shall be fixed by the commissioner with the approval of the governor, subject to chapter 76.  The commissioner, deputies, or any person appointed or employed by the commissioner under this subsection shall be paid, in addition to their salary or compensation when required to travel on official duties, the transportation cost, board, lodging, and other traveling expenses necessary and actually incurred by each of them in the performance of the duties required by this chapter or performed by the direction of the commissioner.

(c)  Notwithstanding any other law to the contrary, the commissioner, by contract, may retain the services of attorneys for the enforcement of this chapter.  The attorneys shall serve at the pleasure of the commissioner.  At the option of the commissioner, attorneys retained by contract under this subsection may be compensated on a fixed-price basis, an hourly rate basis, with or without a fixed cap, or through a contingent fee arrangement to be specified in the contract and payable out of all sums the attorney recovers for the State by judgment, order, or settlement.

(d)  Upon the filing of the application for registration of securities as provided in section 485A-302 or 485A-303, the applicant, in writing, may request that the registration be reviewed by a private consultant and, when requested, the commissioner may contract with private consultants for such review.  The cost of the review shall be borne by the applicant; provided that upon payment of the cost of review, the applicant shall be reimbursed one-half of the respective filing fee.

(e)  The governor shall cause the commissioner to be furnished with such quarters, stationery, furniture, office equipment, and other supplies as may be necessary for the efficient execution of the functions vested in the commissioner by this chapter.

(f)  The commissioner shall report to the governor annually upon a date as the governor shall establish.  The report shall contain an account of the work of the commissioner during the period covered and data and information deemed necessary or appropriate.

(g)  The commissioner may develop and implement investor education initiatives to inform the public about investing in securities, with particular emphasis on the prevention and detection of securities fraud.  In developing and implementing these initiatives, the commissioner may collaborate with public and nonprofit organizations with an interest in investor education.  The commissioner may accept a grant or donation from a person that is not affiliated with the securities industry or from a nonprofit organization, regardless of whether the organization is affiliated with the securities industry, to develop and implement investor education initiatives.

(h)  It shall be unlawful for the commissioner or an officer, employee, or designee of the commissioner to use for personal benefit or the benefit of others records or other information obtained by or filed with the commissioner that are not public under section 485A-608(b).  This chapter does not authorize the commissioner or an officer, employee, or designee of the commissioner to disclose the record or information, except in accordance with section 485A-602 or 485A-608(c). [L 2006, c 229, pt of §1]

Revision Note

In subsection (h), "485A-608(b)" substituted for "485A-607(b)" and "485A-602 or 485A-608(c)" substituted for "485A-602, 485A-607(c), or 485A-608" pursuant to §23G-15.



§485A-602 - Investigations and subpoenas.

[§485A-602]  Investigations and subpoenas.  (a)  The commissioner may:

(1)  Conduct public or private investigations within or outside of this State which the commissioner considers necessary or appropriate to determine whether a person has violated, is violating, or is about to violate this chapter or a rule adopted or order issued under this chapter, or to aid in the enforcement of this chapter or in the adoption of rules and forms under this chapter;

(2)  Require or permit a person to testify, file a statement, or produce a record, under oath or otherwise as the commissioner determines, as to all the facts and circumstances concerning a matter to be investigated or about which an action or proceeding is to be instituted; and

(3)  Publish a record concerning an action, proceeding, or an investigation under, or a violation of, this chapter or a rule adopted or order issued under this chapter if the commissioner determines it is necessary or appropriate in the public interest and for the protection of investors.

(b)  For the purpose of an investigation under this chapter, the commissioner or its designee may administer oaths and affirmations, subpoena witnesses, seek compulsion of attendance, take evidence, require the filing of statements, and require the production of any records that the commissioner considers relevant or material to the investigation.

(c)  If a person does not appear or refuses to testify, file a statement, produce records, or otherwise does not obey a subpoena as required by the commissioner under this chapter, the commissioner may apply to a court of competent jurisdiction to enforce compliance.  The court may:

(1)  Hold the person in contempt;

(2)  Order the person to appear before the commissioner;

(3)  Order the person to testify about the matter under investigation or in question;

(4)  Order the production of records;

(5)  Grant injunctive relief, including restricting or prohibiting the offer or sale of securities or the providing of investment advice;

(6)  Impose a civil penalty not greater than $100,000 for each violation; and

(7)  Grant any other necessary or appropriate relief.

(d)  This section shall not preclude a person from applying to a court of competent jurisdiction for relief from a request to appear, testify, file a statement, produce records, or obey a subpoena.

(e)  An individual shall not be excused from attending, testifying, filing a statement, producing a record or other evidence, or obeying a subpoena of the commissioner under this chapter or in an action or proceeding instituted by the commissioner under this chapter on the ground that the required testimony, statement, record, or other evidence, directly or indirectly, may tend to incriminate the individual or subject the individual to a criminal fine, penalty, or forfeiture.  If the individual refuses to testify, file a statement, or produce a record or other evidence on the basis of the individual's privilege against self-incrimination, the commissioner may apply to a court of competent jurisdiction to compel the testimony, the filing of the statement, the production of the record, or the giving of other evidence.  The testimony, record, or other evidence compelled under such an order may not be used, directly or indirectly, against the individual in a criminal case, except in a prosecution for perjury or contempt or otherwise failing to comply with the order.

(f)  At the request of the securities regulator of another state or a foreign jurisdiction, the commissioner may provide assistance if the requesting regulator states that it is conducting an investigation to determine whether a person has violated, is violating, or is about to violate a law or rule of the other state or foreign jurisdiction relating to securities matters that the requesting regulator administers or enforces.  The commissioner may provide the assistance by using the authority to investigate and the powers conferred by this chapter as the commissioner determines is necessary or appropriate.  The assistance may be provided without regard to whether the conduct described in the request would also constitute a violation of this chapter or other law of this State if occurring in this State.  In deciding whether to provide the assistance, the commissioner may consider whether the requesting regulator is permitted and has agreed to provide assistance reciprocally within its state or foreign jurisdiction to the commissioner when requested; whether compliance with the request would violate or prejudice the public policy of this State; and the availability of resources and employees of the commissioner to carry out the request for assistance.

(g)  The commissioner shall, in its discretion, cooperate, coordinate, consult, and, subject to section 485A-608, share records and information with the securities regulator of another state, a foreign jurisdiction, the Securities and Exchange Commission, the Department of Justice, the Commodity Futures Trading Commission, the Federal Trade Commission, the Securities Investor Protection Corporation, a self-regulatory organization, a national or international organization of securities regulators, a federal or state banking and insurance regulator, and any other governmental law enforcement agency among the federal government, self-regulatory organizations, states, and foreign governments.  Chapter 92F shall apply to records and information. [L 2006, c 229, pt of §1]

Revision Note

In subsection (g), "485A-608" substituted for "485A-607".



§485A-603 - Civil enforcement.

[§485A-603]  Civil enforcement.  (a)  If the commissioner believes that a person has engaged, is engaging, or is about to engage in an act, practice, or course of business constituting a violation of this chapter or a rule adopted or order issued under this chapter or that a person has, is, or is about to engage in an act, practice, or course of business that materially aids a violation of this chapter or a rule adopted or order issued under this chapter, the commissioner may maintain an action in a court of competent jurisdiction to enjoin the act, practice, or course of business, and to enforce compliance with this chapter or a rule adopted or order issued under this chapter.

(b)  In an action under this section and on a proper showing, the court may:

(1)  Issue a permanent or temporary injunction, restraining order, or declaratory judgment;

(2)  Order other appropriate or ancillary relief, which may include:

(A)  An asset freeze, accounting, writ of attachment, writ of general or specific execution, and appointment of a receiver or conservator, that may be the commissioner, for the defendant or the defendant's assets;

(B)  Ordering the commissioner to take charge and control of a defendant's property, including investment accounts and accounts in a depository institution, rents, and profits; to collect debts; and to acquire and dispose of property;

(C)  Imposing a civil penalty up to $50,000 for a single violation;

(D)  Ordering rescission, restitution, or disgorgement directed to a person that has engaged in an act, practice, or course of business constituting a violation of this chapter or the predecessor act or a rule adopted or order issued under this chapter or the predecessor act; and

(E)  The payment of prejudgment and postjudgment interest;

(3)  Order the payment of costs and reasonable attorney's fees; and

(4)  Order such other relief as the court considers appropriate.

(c)  The commissioner shall not be required to post a bond in an action or proceeding under this chapter.

(d)  In an action under this section, the commissioner may apply for and on due showing be entitled to have issued by the court, a subpoena requiring forthwith the appearance of any defendant and the defendant's employees, salespersons, or agents and the production of documents, books, and records as may appear necessary for the hearing of such petition to testify and give evidence concerning the acts or conduct or things complained of in the application for the injunction. [L 2006, c 229, pt of §1]



§485A-603.5 - Additional civil penalties for securities violations committed against elders.

[§485A-603.5]  Additional civil penalties for securities violations committed against elders.  If a person commits a violation under this chapter and the violation is directed toward, targets, or is committed against a person who at the time of the violation is sixty-two years of age or older, a court, in addition to any other civil penalty, may impose a civil penalty not to exceed $50,000 for each violation; provided that this section shall not apply to registered broker-dealers for violations of [section] 485A-412(d)(9). [L 2007, c 95, pt of §2]

Cross References

Some other actions or penalties for violations committed against elders, see §§28-94, 412:3-114.5, 444-10.7, 454-4.5, 480-13, 480-13.5, 485A-604.5, and 487-14.



§485A-604 - Administrative enforcement.

[§485A-604]  Administrative enforcement.  (a)  If the commissioner determines that a person has engaged, is engaging, or is about to engage in an act, practice, or course of business constituting a violation of this chapter or a rule adopted or order issued under this chapter or that a person has materially aided, is materially aiding, or is about to materially aid an act, practice, or course of business constituting a violation of this chapter or a rule adopted or order issued under this chapter, the commissioner may:

(1)  Issue an order directing the person to cease and desist from engaging in the act, practice, or course of business or to take other action necessary or appropriate to comply with this chapter;

(2)  Issue an order denying, suspending, revoking, or conditioning the exemptions for a broker-dealer under section 485A-401(b)(1)(D) or (F), or for an investment adviser under section 485A-403(b)(1)(C); or

(3)  Issue an order under section 485A-204.

(b)  An order under subsection (a) shall be effective on the date of issuance.  Upon issuance of the order, the commissioner shall promptly serve each person subject to the order with a copy of the order.  The order shall include a statement of any civil penalty or costs of investigation the commissioner will seek, a statement of the reasons for the order, and notice that, within fifteen days after receipt of a request in a record from the person, the matter shall be scheduled for a hearing in accordance with chapter 91.  The order may include rescission, restitution, or disgorgement directed to a person that has engaged in an act, practice, or course of business constituting a violation of this chapter or the predecessor act or a rule adopted or order issued under this chapter or the predecessor act.  If a person subject to the order does not request a hearing and none is ordered by the commissioner within thirty days after the date of service of the order, the order, including the imposition of a civil penalty or requirement for payment of the costs of investigation sought in a statement in the order, becomes final as to that person by operation of law.  If a hearing is requested or ordered, the commissioner, after notice of and opportunity for hearing to each person subject to the order, may modify or vacate the order or extend it until a final determination is made.  During the pendency of any hearing requested under this subsection, the cease and desist order shall remain in effect unless vacated or modified by the commissioner; provided that any penalty shall not take effect until the final order is issued.

(c)  If a hearing is requested or ordered pursuant to subsection (b), a hearing shall be held pursuant to chapter 91.  A final order may not be issued unless the commissioner makes findings of fact and conclusions of law in a record in accordance with chapter 91.  The final order may make final, vacate, or modify the order issued under subsection (a).

(d)  In a final order under subsection (c), the commissioner may impose a civil penalty of not more than $50,000 for each violation.  The order may include rescission, restitution, or disgorgement directed to a person that has engaged in an act, practice, or course of business constituting a violation of this chapter or the predecessor act or a rule adopted or order issued under this chapter or the predecessor act.

(e)  In a final order, the commissioner may charge the actual cost of an investigation or proceeding for a violation of this chapter or a rule adopted or order issued under this chapter.

(f)  If a petition for judicial review of a final order is not filed in accordance with section 485A-609, the commissioner may file a certified copy of the final order with the clerk of a court of competent jurisdiction.  The order so filed has the same effect as a judgment of the court and may be recorded, enforced, or satisfied in the same manner as a judgment of the court.

(g)  If a person does not comply with an order under this section, the commissioner may petition a court of competent jurisdiction to enforce the order.  If the court finds, after service and opportunity for hearing, that the person was not in compliance with the commissioner's order, the court may find the person in civil contempt of the order.  The court may impose a further civil penalty against the person for contempt in an amount not to exceed $2,000 for each violation and may grant any other relief the court determines is just and proper in the circumstances. [L 2006, c 229, pt of §1]



§28-94 , 412 - 3-114.

[§485A-604.5]  Additional administrative penalties for securities violations committed against elders.  If a person commits a violation under this chapter and the violation is directed toward, targets, or is committed against a person who at the time of the violation is sixty-two years of age or older, the commissioner, in addition to any other administrative penalty, may impose an administrative penalty not to exceed $50,000 for each violation; provided that this section shall not apply to registered broker-dealers for violations of [section] 485A-412(d)(9). [L 2007, c 95, pt of §2]

Cross References

Some other actions or penalties for violations committed against elders, see §§28-94, 412:3-114.5, 444-10.7, 454-4.5, 480-13, 480-13.5, 485A-603.5, and 487-14.



§485A-605 - Venue.

[§485A-605]  Venue.  Any action brought by the commissioner under this chapter may be brought in any circuit in the State at the commissioner's discretion.  Any other action under this chapter shall be brought in the circuit of the plaintiff's residence or in the circuit in which the commissioner has the commissioner's office.  [L 2006, c 229, pt of §1]



§485A-606 - Rules, forms, orders, interpretative opinions, and hearings.

[§485A-606]  Rules, forms, orders, [interpretative] opinions, and hearings.  (a)  The commissioner may adopt, amend, and repeal, pursuant to chapter 91, such rules as may be necessary to carry out the purposes of this chapter.  Notwithstanding this subsection, the commissioner may adopt, amend, and repeal forms and orders necessary to implement this chapter without regard to chapter 91.  No form or order shall be adopted, amended, or repealed without regard to chapter 91, unless the commissioner finds that the action is in the public interest, necessary or appropriate for the protection of investors, and consistent with the purposes of this chapter.

(b)  Subject to section 15(h) of the Securities Exchange Act (15 U.S.C. 780) and section 222 of the Investment Advisers Act of 1940 (15 U.S.C. 806-18a), the commissioner may require that a financial statement filed under this chapter be prepared in accordance with generally accepted accounting principles in the United States and comply with other requirements specified by rule adopted or order issued under this chapter.  A rule adopted or order issued under this chapter may establish:

(1)  Subject to section 15(h) of the Securities Exchange Act (15 U.S.C. 780) and section 222 of the Investment [Advisers] Act of 1940 (15 U.S.C. 806-18a), the form and content of financial statements required under this chapter;

(2)  Whether unconsolidated financial statements must be filed; and

(3)  Whether required financial statements must be audited by an independent certified public accountant.

(c)  The commissioner may provide interpretative opinions or issue determinations that the commissioner will not institute a proceeding or an action under this chapter against a specified person for engaging in a specified act, practice, or course of business if the determination is consistent with this chapter.  A rule adopted or order issued under this chapter may establish a reasonable charge for interpretative opinions or determinations that the commissioner will not institute an action or a proceeding under this chapter.

(d)  A hearing in an administrative proceeding under this chapter shall be conducted in public unless the commissioner for good cause consistent with this chapter determines that the hearing will not be so conducted. [L 2006, c 229, pt of §1]



§485A-607 - Administrative files and opinions.

[§485A-607]  Administrative files and opinions.  (a)  The commissioner shall maintain, or designate a person to maintain, a register of applications for registration of securities; registration statements; notice filings; applications for registration of broker-dealers, agents, investment advisers, and investment adviser representatives; notice filings by federal covered investment advisers that are or have been effective under this chapter or the predecessor act; notices of claims of exemption from registration or notice filing requirements contained in a record; orders issued under this chapter or the predecessor act; and interpretative opinions or no action determinations issued under this chapter.

(b)  The commissioner shall make all rules, forms, interpretative opinions, and orders available to the public in accordance with chapter 92F.

(c)  The commissioner shall furnish a copy of a record that is a public record or a certification that the public record does not exist to a person that so requests in accordance with chapter 92F.  A copy of the record certified or a certificate by the commissioner of a record's nonexistence is prima facie evidence of a record or its nonexistence. [L 2006, c 229, pt of §1]



§485A-608 - Public records; confidentiality.

[§485A-608]  Public records; confidentiality.  (a)  Except as otherwise provided in subsection (b) or chapter 92F, records obtained by the commissioner or filed under this chapter, including a record contained in or filed with a registration statement, application, notice filing, or report, are public records and are available for public examination.

(b)  The following records are not public records and are not available for public examination under subsection (a):

(1)  A record obtained by the commissioner in connection with an audit or inspection under section 485A-411(d) or an investigation under section 485A-602;

(2)  A part of a record filed in connection with a registration statement under sections 485A-301 and 485A-303 to 485A-305, or a record under section 485A-411(c) that contains trade secrets or confidential information if the person filing the registration statement or report has asserted a claim of confidentiality or privilege that is authorized by law;

(3)  A record that is not required to be provided to the commissioner or filed under this chapter and is provided to the commissioner only on the condition that the record will not be subject to public examination or disclosure;

(4)  A nonpublic record received from a person specified in section 485A-602(g);

(5)  Any social security number, residential address unless used as a business address, and residential telephone number unless used as a business telephone number, contained in a record that is filed; and

(6)  A record obtained by the commissioner through a designee of the commissioner that a rule or order under this chapter determines has been:

(A)  Expunged from the commissioner's records by the designee; or

(B)  Determined to be nonpublic or nondisclosable by that designee if the commissioner finds the determination to be in the public interest and for the protection of investors.

(c)  If disclosure is for the purpose of a civil, administrative, or criminal investigation, action, or proceeding or to a person specified in section 485A-602(g), the commissioner may disclose a record obtained in connection with an audit or inspection under section 485A-411(d) or a record obtained in connection with an investigation under section 485A-602. [L 2006, c 229, pt of §1]



§485A-609 - Appeals to court, first circuit; time; bonds; costs; decree; further appeal.

[§485A-609]  Appeals to court, first circuit; time; bonds; costs; decree; further appeal.  (a)  An appeal may be taken by any aggrieved person from any final order of the commissioner to the circuit court of the first circuit in the manner provided in chapter 91.  The appellant shall execute a bond in the penal sum of $1,000 to the State, with sufficient surety, to be approved by the commissioner or the court, conditioned upon the faithful prosecution of the appeal to final judgment, and the payment of all such costs as shall be adjudged against the appellant.

(b)  The appeal shall be conducted without a jury and confined to the record, and it may be given precedence by the court over other matters pending in the court.

(c)  If the order of the commissioner is reversed the court shall by its mandate specifically direct the commissioner as to the commissioner's further action in the matter, including the making and entering of any order or orders in connection therewith, and the conditions, limitations, or restrictions to be therein contained; provided that the commissioner shall not thereby be barred from thereafter revoking or altering the order for any proper cause which may thereafter accrue or be discovered.

(d)  If the order is affirmed, the appellant shall not be barred after thirty days from filing a new application; provided the application is not otherwise barred or limited.

(e)  The appeal shall not in any way suspend the operation of the order appealed from during the pendency of the appeal unless upon proper order of the commissioner or the court.

(f)  An appeal may be taken from the decree of the circuit court to the supreme court. [L 2006, c 229, pt of §1]

Rules of Court

Appeal to circuit court, see HRCP rule 72; appeals, see Hawaii Rules of Appellate Procedure.



§485A-610 - Service of process.

[§485A-610]  Service of process.  (a)  A consent to service of process complying with this section shall be signed and filed in the form required by a rule or order under this chapter.  A consent appointing the commissioner the person's agent for service of process in a noncriminal action or proceeding against the person, or the person's successor or personal representative under this chapter or a rule adopted or order issued under this chapter after the consent is filed, has the same force and validity as if the service were made personally on the person filing the consent.  A person that has filed a consent complying with this subsection in connection with a previous application for registration or notice filing need not file an additional consent.

(b)  If a person, including a nonresident of this State, engages in an act, practice, or course of business prohibited or made actionable by this chapter or a rule adopted or order issued under this chapter and the person has not filed a consent to service of process under subsection (a), the act, practice, or course of business constitutes the appointment of the commissioner as the person's agent for service of process in a noncriminal action or proceeding against the person or the person's successor or personal representative.

(c)  Service under subsection (a) or (b) may be made by providing a copy of the process to the office of the commissioner; provided that it shall not be effective unless:

(1)  The plaintiff, which may be the commissioner, promptly sends notice of the service and a copy of the process, return receipt requested, to the defendant or respondent at the address set forth in the consent to service of process or, if a consent to service of process has not been filed, at the last known address, or takes other reasonable steps to give notice; and

(2)  The plaintiff files an affidavit of compliance with this subsection in the action or proceeding on or before the return day of the process, if any, or within the time that the court, or the commissioner in a proceeding before the commissioner, allows.

(d)  Service pursuant to subsection (c) may be used in a proceeding before the commissioner or by the commissioner in a civil action in which the commissioner is the moving party.

(e)  If process is served under subsection (c), the court, or the commissioner in a proceeding before the commissioner, shall order continuances as are necessary or appropriate to afford the defendant or respondent reasonable opportunity to defend.

(f)  If any process or pleadings mentioned in this chapter are served upon the commissioner, it shall be by duplicate copies, one of which shall be filed in the office of the commissioner and another immediately forwarded by the commissioner by registered mail to the principal office of the issuer against which the process or pleadings are directed. [L 2006, c 229, pt of §1]



§485A-701 - Application of act to existing proceeding and existing rights and duties.

PART VII.  TRANSITION

[§485A-701]  Application of act to existing proceeding and existing rights and duties.  (a)  The predecessor act exclusively governs all actions or proceedings that are pending on July 1, 2008, or may be instituted on the basis of conduct occurring before July 1, 2008; provided that a civil action may not be maintained to enforce any liability under the predecessor act unless instituted within any period of limitation that applied when the cause of action accrued or within five years after July 1, 2008, whichever is earlier.

(b)  All effective registrations under the predecessor act, all administrative orders relating to the registrations, rules, statements of policy, interpretative opinions, declaratory rulings, no-action determinations, and conditions imposed on the registrations under the predecessor act shall remain in effect for the period that they would have remained in effect if this chapter had not been enacted.  The registration orders, rules, statements, opinions, rulings, determinations, and conditions, shall be deemed to have been filed, issued, or imposed under this chapter, but shall be exclusively governed by the predecessor act. [L 2006, c 229, pt of §1]

Revision Note

"July 1, 2008" substituted for "the effective date of this chapter".






CHAPTER 486 - MEASUREMENT STANDARDS

§486-1 - Definitions.

PART I.  GENERAL PROVISIONS

Note

Part heading amended by L 1991, c 153, §8.

§486-1  Definitions.  As used in this chapter, unless the context otherwise requires:

"Administrator" means the administering officer of the quality assurance division, or any qualified person so designated by the chairperson.

"Advertising" or "advertising medium" includes all publicity, mass media, signs, banners, posters, placards, labels, streamers, marks, brands, grades, descriptions, or displays.

"Board" means board of agriculture.

"Certificate of conformance" means a document issued by the National Institute of Standards and Technology based on testing in participating laboratories and constitutes evidence of conformance of a type with the requirements of National Institute of Standards and Technology handbooks 44, 105-1, 105-2, or 105-3.

"Chairperson" includes the chairperson of the board of agriculture and when specifically designated by the chairperson for the purpose of effectuating this chapter, the deputy to the chairperson.

"Consumer commodity" means any article, product, good or agricultural or other commodity of any kind that is customarily produced or distributed for sale through mercantile or retail sales outlets for consumption or use by individuals, including but not limited to food products or consumer packages.

"Consumer package" or "package of consumer commodity" means a package that is customarily produced or distributed for sale through retail sales agencies or instrumentalities for consumption or use by individuals for the purposes of personal care or in the performance of services ordinarily rendered in or about the household or in connection with personal possessions.

"Correct", as used in connection with measurement standards, means conformance to all applicable requirements of this chapter and to rules adopted under its authority; all other measures and measurement standards are "incorrect".

"Craft item" means any consumer commodity that is not an agricultural commodity or a perishable consumer commodity that is manufactured, assembled, fabricated, or produced by an individual working alone or a small group of individuals working collaboratively and that is produced by hand or by using simple tools.  Craft item does not include a consumer commodity that is mass-produced or an item that is merely assembled from two or more mass-produced consumer commodities.

"Department" means department of agriculture.

"Incorrect" means to be in noncompliance with any specification, tolerance, performance criteria, standard, or any part of this chapter or any rule adopted under it.

"Inspector" means any employee or official of the department authorized by the board to administer and enforce the provisions of this law.

"Intrastate commerce" means commerce or trade begun, carried on, and completed wholly within the limits of the State.

"Introduced into intrastate commerce" means the time and place at which the first sale and delivery of a commodity is made within the State, the delivery being made either directly to the purchaser or to a common carrier for shipment to the purchaser.

"Label" includes any written, printed, or graphic matter affixed to, applied to, attached to, blown into, formed, molded into, embossed on, or appearing upon or adjacent to a consumer commodity, or a package containing any consumer commodity, for purposes of branding, pricing, identifying, or giving any information with respect to the commodity or to the contents of the package, except that an inspector's tag or other nonpromotional matter affixed to or appearing upon a consumer commodity shall not be considered a label requiring the repetition of label information required by this chapter.

"Measure" includes all measures of every kind, including but not limited to weight, mass, length, volume, time, and count; instruments and devices for weighing, measuring, or counting; and appliances and accessories associated with any such instruments and devices.

"Measurement standards" includes any standard or definition or model or reference or measurement relating to metrology including but not limited to weights and measures, artifacts, and reproducible definitions of a unit of measure and their applicable tolerances including those of the SI, and definitions of a lot size, sample and tolerances as related to statistical inspection.

"Metric system" means the SI or International System of Units, as established by the General Conference of Weights and Measures in 1960 and as interpreted or modified for the United States by the Secretary of Commerce.  The modernized metric system is identified by the capital letters "SI" in all languages.  Whenever the term "metric" or "metric system" or "metric system of measurement" is used, it shall mean "SI".

"Misbranded" includes:

(1)  False, incomplete, incorrect, or misleading labeling;

(2)  Misrepresentation as to the identity, quantity, quality, or point of origin;

(3)  Misrepresentation as to the principal place of business of the manufacturer, packer, or distributor;

(4)  Misrepresentation by vignette, pictorial display, identifiable geographical location, or by any term, word, or phrase in juxtaposition to any other information associated with, labeled on, or accompanying the consumer commodity which falsely alludes to a specific point of origin, a general locale such as a state, or to historical usage by a people;

(5)  Misrepresentation as to originality or creativity;

(6)  Misrepresentation of the consumer commodity as an imitation of another or as an imitation of a generic product; and

(7)  Misrepresentation in any other manner tending to confuse the prospective purchaser.

"National type evaluation program" means a program of cooperation between the National Institute of Standards and Technology, the National Conference on Weights and Measures, the states, and the private sector for determining, on a uniform basis, conformance of a type with the relevant provisions of National Institute of Standards and Technology handbook 44, "Specifications, Tolerances, and Other Technical Requirements for Weighing and Measuring Devices"; National Institute of Standards and Technology handbook 105-1, "Specifications and Tolerances for Reference Standards and Field Standard Weights and Measures, Specifications and Tolerances for Field Standard Weights (NIST class F)"; National Institute of Standards and Technology handbook 105-2, "Specifications and Tolerances for Reference Standards and Field Standard Weights and Measures, Specifications and Tolerances for Field Standard Measuring Flask"; or National Institute of Standards and Technology handbook 105-3, "Specifications and Tolerances for Reference Standards and Field Standard Weights and Measures, Specifications and Tolerances for Graduated Neck Type Volumetric Field Standards".

"Nonconsumer package" or "package of nonconsumer commodity" means any package other than a consumer package, and particularly a package designed solely for industrial or institutional use or for wholesale distribution.

"Package", whether standard package or random package, means any commodity:

(1)  Enclosed in a container or wrapped in any manner in advance of wholesale or retail sale; or

(2)  Whose weight or measure has been determined in advance of wholesale or retail sale.

The term "package" shall not apply to:

(1)  Inner wrappings not intended to be individually sold to the customer;

(2)  Shipping containers or wrapping used solely for the transportation of any commodities in bulk or in quantity to manufacturers, packers, or processors, or to wholesale or retail distributors, but in no event shall this exclusion apply to packages of consumer or nonconsumer commodities, as defined herein;

(3)  Auxiliary containers or outer wrappings used to deliver packages of such commodities to retail customers if such containers or wrappings bear no printed matter pertaining to any particular commodity;

(4)  Containers used for retail tray pack displays when the container itself is not intended to be sold (e.g., the tray that is used to display individual envelopes of seasonings, gravies, etc., and the tray itself is not intended to be sold); or

(5)  Open carriers and transparent wrappers or carriers for containers when the wrappers or carriers do not bear any written, printed, or graphic matter obscuring the label information required by this chapter.

An individual item or lot of any commodity on which there is marked a selling price based on an established price per unit of weight or of measure shall be considered a package or packages.

"Participating laboratory" means any state measurement laboratory that has been certified by the National Institute of Standards and Technology, in accordance with its program for the certification of capability of state measurement laboratories, to conduct a type evaluation under the national type evaluation program.

"Perishable consumer commodity" means any article, product, good, or agricultural commodity of any kind that is customarily produced or distributed for sale through mercantile or retail sales outlets; is intended for consumption as food or use by individuals for the purposes of personal care or in the performance of services ordinarily rendered in or about the household or in connection with personal possessions; and is intended to have a limited shelf life.  "Perishable consumer commodity" includes, but is not limited to, baked goods, dairy products, cut or dried flowers, coffee, candy, cookies, jam, jelly, juices, oils, nuts, or similar products.

"Random measure package" or "random package" means a package that is one of a lot, shipment, or delivery of packages of the same commodity with no fixed pattern of measure.

"Retail" means sale to the final consumer.

"Sell" and "sale" include barter and exchange.

"Standard package" means a package that is one of a lot, shipment, or delivery of packages of the same commodity with identical net contents declarations.

"Standard test" or "standard method" includes any test or method conducted or prescribed in accordance with the measurement standards established under section 486-1.

"Type" means a model or models of a particular measurement system, instrument, element, or a field standard that positively identifies the design.  A specific type may vary in its measurement ranges, size, performance, and operating characteristics as specified in the certificate of conformance.

"Type evaluation" means the testing, examination, or evaluation of a type by a participating laboratory under the national type evaluation program. [L 1988, c 156, pt of §3; am L 1991, c 153, §9; am L 1993, c 54, §1; am L 1997, c 163, §1; am L 1998, c 192, §1; am L 2009, c 80, §1]

Cross References

Bottled water labeling requirements, see §328D-6.

Gold and silver stamping, see chapter 482D.

Plastic container coding, see §§342H-41, 42.

Trademarks, unlawful use, see chapter 482.

Water treatment units, see chapter 481H.



§486-2 - Cooperation; uniformity of regulations.

§486-2  Cooperation; uniformity of regulations.  The board may cooperate and enter into agreements with any state or county agency, federal or other state or county agency with similar statutory functions for the purpose of carrying out the respective parts of this chapter and to establish uniformity, to the extent that it is reasonably possible, with federal enactments or regulations consistent with the respective parts of this chapter. [L 1988, c 156, pt of §3]



§486-3 - Construction.

§486-3  Construction.  The license required by any part of this chapter shall be in addition to any other license required by law.

The operation and effect of any provision of the respective parts of this chapter conferring a general power shall not be impaired or qualified by the granting of a specific power or powers, and to that end each provision of the respective parts of this chapter shall be construed liberally.

If any provision of the respective parts of this chapter is in conflict with any statute, ordinance, rule or regulation, the provisions of this chapter shall take precedence. [L 1988, c 156, pt of §3]



§486-4 - Measurement standards branch; administrator.

§486-4  Measurement standards branch; administrator.  There shall be a measurement standards branch within the department.  The administrator shall enforce the board's rules and administer the branch and such technical and clerical personnel as are necessary to carry out this chapter, in accord with the power, authority and duties delegated by the board. [L 1988, c 156, pt of §3; am L 1991, c 153, §10; am L 1997, c 163, §2]



§486-5 - Powers and duties of the administrator, and inspectors.

§486-5  Powers and duties of the administrator, and inspectors.  The administrator may delegate any of the administrator's authority, powers and duties to the inspectors or other measurement standards personnel when such delegation is deemed necessary for the efficient and effective enforcement of the respective parts of this chapter. [L 1988, c 156, pt of §3; gen ch 1992]



§486-6 - General powers and duties of board.

§486-6  General powers and duties of board.  The board shall have the custody of the state measurement standards including the other standards and equipment provided for by this chapter, and shall keep accurate records of the same.  The board shall maintain such standards in a protective environment, as appropriate to such standards, and through the administrator and inspectors, shall enforce this chapter.  The board shall have and maintain general supervision over the measurement standards proposed, established, or in use, and measures and measurement standards offered for sale, sold, or in use in the State. [L 1988, c 156, pt of §3; am L 1991, c 153, §11]



§486-7 - Specific powers and duties of the board; rules.

§486-7  Specific powers and duties of the board; rules.  (a)  The board shall adopt reasonable rules pursuant to chapter 91 for the enforcement of this chapter.  These rules shall have the force and effect of law and shall govern the use or application of measurement standards, measures, and measuring transactions in the State.

(b)  These rules may include:

(1)  Standards of net measure, and reasonable standards of fill for any package;

(2)  The technical and reporting procedures to be followed, the report and record forms to be used by persons subject to the provisions of this chapter, and the marks of approval and rejection to be used by the administrator, inspectors, and measurement standards personnel in the discharge of their official duties;

(3)  Exemptions from the sealing, labeling, marking, or other requirements of the respective parts of this chapter;

(4)  The voluntary registration of service persons and service agencies for commercial weighing and measuring devices.  These rules may include, but are not limited to, provisions for registration fees, period of registration, requirements for test equipment, privileges and responsibilities of a voluntary registrant, reports required, qualification requirements, examinations to be administered, certificates of registration, and means for revocation of registration;

(5)  Schedules and fees for licensing measuring devices;

(6)  Schedules and fees for calibrating or testing measurement standards, and registration of the products covered by such measurement standards;

(7)  Specifications, tolerances, and other technical requirements with respect to the packaging, registering, handling, storing, advertising, labeling, dispensing, and selling of petroleum products;

(8)  Specifications, tolerances, and other technical requirements for weighing and measuring devices;

(9)  Practices to assure that amounts of commodities or services sold are determined in accordance with good commercial practice and are so determined and represented as to be accurate and informative to all parties at interest;

(10)  Requirements for type evaluation;

(11)  Definitions, applicability, use, units, standards, and tolerances relating to the International System of Units; and

(12)  Such other rules as the board deems necessary for the enforcement of this chapter.

(c)  These rules shall include specifications, tolerances, and other technical requirements designed to eliminate from use those measures and measurement standards:

(1)  That are not accurate;

(2)  That are of such construction that they are faulty, that is, that are not reasonably permanent in their adjustment or will not repeat their indications correctly; or

(3)  That facilitate the perpetration of fraud.

(d)  The specifications, tolerances, and other technical requirements for measuring devices and the uniform laws and regulations as adopted by the National Conference on Weights and Measures, recommended and published by the National Institute of Standards and Technology and adopted, or amended and adopted by the board pursuant to chapter 91, shall be the basis for measurement standards in the State.  In addition, the board, pursuant to chapter 91, may adopt or amend and adopt any other measurement standard established by the National Institute of Standards and Technology, the American Society for Testing and Materials, the American National Standards Institute, the International Organization of Legal Metrology, the International Bureau of Weights and Measures, and the Society of Automotive Engineers, among others. [L 1988, c 156, pt of §3; am L 1991, c 153, §12; am L 1993, c 54, §2]



§486-8 to 22 - REPEALED.

§§486-8 to 22  REPEALED.  L 1991, c 153, §§23 to 37.



§486-23 - Investigations; power to subpoena.

§486-23  Investigations; power to subpoena.  The administrator shall investigate complaints deemed appropriate and advisable to develop information on prevailing procedures in commercial quantity determination and on possible violations of this chapter and to promote the general objective of accuracy in the determination and representation of quantity in commercial transactions.  In the course of any investigation, the administrator is empowered to subpoena witnesses, examine them under oath, and require the production of books, papers, documents, records, or objects which the administrator deems relevant or material to the inquiry.  Upon application by the administrator, compliance with the subpoena may be enforced by the circuit court in the county where the person subpoenaed resides or is found in the same manner as a subpoena issued by the clerk of a circuit court.  In addition, the administrator may conduct hearings in aid of any investigation or inquiry. [L 1988, c 156, pt of §3; am L 1991, c 153, §13]



§486-24 - Stop-use, stop-sale, hold, and removal orders.

§486-24  Stop-use, stop-sale, hold, and removal orders.  The administrator may issue citations and, incident thereto, stop-use, hold, and removal orders with respect to measures and measurement standards being, or susceptible of being, unlawfully used; and issue citations and, incident thereto, stop-sale, hold and removal orders with respect to packages or consumer commodities kept, offered, or exposed for sale, sold, or in process of delivery, whenever in the course of the administrator's enforcement of the law the administrator determines that such measure or measurement standard or packages or consumer commodities do not comply with this chapter or the rules adopted thereunder, and no person shall use, sell, remove, or move from the premises, as specified, any measure, measurement standard, package, or amount of commodity contrary to the terms of a stop-use, stop-sale, hold, or removal order issued under this section. [L 1988, c 156, pt of §3; am L 1991, c 153, §14]



§486-25 , 26, 26 - .

§§486-25, 26, 26.5, 27, 28  REPEALED.  L 1991, c 153, §§38 to 42.



§486-29 - Hindering or obstructing an officer or inspector; bribery; penalties.

§486-29  Hindering or obstructing an officer or inspector; bribery; penalties.  Any person who shall hinder or obstruct in any way an inspector or any other officer or employee of this State in the performance of the inspector's, officer's, or employee's official duties prescribed by this chapter or any rule adopted under this chapter, shall be guilty of a misdemeanor.

Any person who shall give, pay, or offer, directly or indirectly, to any inspector or any other officer or employee of this State authorized to perform any of the duties prescribed by this chapter or any rule or order adopted or issued pursuant to this chapter, any money or other thing of value, with intent to influence the inspector, or other officer or employee of this State, in the discharge of any duty herein provided for, shall be guilty of a misdemeanor.

Any inspector or other officer or employee of the State authorized to perform any of the duties prescribed by this chapter or any rule adopted under it who shall accept any money, gift, or other thing of value from any person, given with intent to influence the inspector's, officer's, or employee's official action, shall be summarily discharged from the inspector's, officer's, or employee's employment and shall be guilty of a misdemeanor. [L 1988, c 156, pt of §3; am L 1991, c 153, §15]



§486-30 - Forgery; penalties.

§486-30  Forgery; penalties.  Any person who shall forge any official device, seal, or mark, shall be guilty of a misdemeanor. [L 1988, c 156, pt of §3; am L 1991, c 153, §16]



§486-31 - Enforcement; citation and notice to appear; penalty; right of entry and inspection; stopping vehicles.

§486-31  Enforcement; citation and notice to appear; penalty; right of entry and inspection; stopping vehicles.  Any authorized inspector or other authorized measurement standards personnel may, upon arresting any person for violation of this chapter, including rules adopted thereunder, take the name, address, and any other pertinent information of the person and issue the person a citation and notice to appear, printed in the form hereinafter described, and answer to the charge against the person at a certain place and at a time as prescribed by the district courts.

There shall be a form of citation and notice to appear for use in citing violators of this chapter and the rules adopted thereunder by the board, which does not mandate the taking into custody of such violators.  The form and contents of the citation and notice to appear shall be as adopted or prescribed by the district courts.

In every case when a citation and notice to appear is issued, it shall be consistent with the provisions established by the district courts.  Every citation and notice to appear shall be consecutively numbered and each carbon copy shall bear the number of its respective original.

Any person who fails to appear at the place and within the time specified in the citation and notice to appear shall be guilty of a violation as provided in the penal code.

Any authorized inspector may cite and, incident to such citation, seize, without formal warrant, incorrect or unsealed measures, measurement standards, or amounts or packages of commodity found to be used, retained, offered, or exposed for sale or sold in violation of law.

Any authorized inspector may stop any vehicle subject to this chapter where probable cause exists and require the driver to move the vehicle to a designated place for inspection.

Any authorized inspector may enter and go into or upon at any reasonable time, without formal warrant, after having made a reasonable attempt to identify the inspector in accordance with the law, any structure, premises, or any other place where commercial transactions or articles subject to this chapter are being conducted or are located, provided that, when competent authority objects to the entry, a warrant shall be obtained prior to entry.

When a complaint is made to any prosecuting officer of the violation of any of the parts of this chapter and the arrest or prosecution of the violator is sought, the arresting officer or employee who issued the citation and notice to appear shall subscribe to it under oath administered by an official, whose name has been submitted to the prosecuting officer and who has been designated by the administrator to administer oaths and, upon probable cause, the court may issue a warrant for the violator. [L 1988, c 156, pt of §3; am L 1991, c 153, §17]



§486-32 - Offenses and penalties.

§486-32  Offenses and penalties.  (a)  Criminal.  Any person who performs any one of the acts enumerated in this subsection shall be guilty of a misdemeanor:

(1)  Use or have in possession a device or measure or measurement standard which has been altered to facilitate fraud;

(2)  Counterfeit, or remove from any measure or measurement standard, any tag, seal, or mark placed thereon by the appropriate authority; or

(3)  Manipulate in any manner the representation of the quantity of any commodity, thing, or service furnished, delivered, or provided to the unjust enrichment of the person.

(b)  Civil.  Any person who performs any one of the acts enumerated in this subsection shall be fined not more than $2,000 for each separate offense:

(1)  Use, or have in possession for use in commerce an incorrect device, measure, or measurement standard;

(2)  Dispose of any rejected or condemned measure or measurement standard in a manner contrary to law or rule;

(3)  Sell, or offer or expose for sale, less than the quantity the person represents of any commodity, thing, or service;

(4)  Keep for the purpose of sale, advertise, or offer or expose for sale, or sell any commodity, thing, or service in a condition or manner contrary to law or rule;

(5)  Fail to submit a weighing or measuring device for inspection and testing at a time and place specified by the administrator; or

(6)  Violate any provision of this chapter or any rules adopted under it for which a specific penalty has not been prescribed. [L 1988, c 156, pt of §3; am L 1991, c 153, §18; am L 1993, c 54, §3]



§486-33 - Injunction.

§486-33  Injunction.  In addition to any other remedy by law provided, the chairperson may apply to any court of competent jurisdiction for, and the court upon hearing and for cause shown may grant, a temporary or permanent injunction restraining any person from violating any provision of the respective parts of this chapter or the rules promulgated thereunder. [L 1988, c 156, pt of §3; gen ch 1992]

Rules of Court

Injunctions, see HRCP rule 65.



§486-34 - Presumptive evidence.

§486-34  Presumptive evidence.  For the purposes of the effective enforcement of the respective parts of this chapter, proof of the existence of a measure or measurement standard in or about any building, enclosure, stand, or vehicle in which or from which it is shown that buying or selling is commonly carried on, shall, in the absence of conclusive evidence to the contrary, be "presumptive proof of the susceptibility of commercial use" of such measure or measurement standard. [L 1988, c 156, pt of §3]



§486-35 - REPEALED.

§486-35  REPEALED.  L 1991, c 153, §43.



§486-36 - Remedies.

§486-36  Remedies.  Notwithstanding other penalties provided in this chapter, including but not limited to penalties provided under section 486-32, the board may enforce this chapter in both administrative and judicial proceedings:

(1)  Administrative.  If the administrator determines that any person is violating any provision of this chapter or any rule adopted thereunder, or any variance or exemption or waiver issued pursuant thereto, the administrator may have that person served with a notice of violation and an order.  The notice shall specify the alleged violation.  The order may require that the alleged violator do any or all of the following:

(A)  Cease and desist from the violation;

(B)  Pay an administrative penalty not to exceed $2,000 for each day of violation;

(C)  Correct the violation at the alleged violator's own expense; or

(D)  Appear before the board at a time and place specified in the order and answer the charges complained of.

The order shall become final twenty calendar days after service unless within those twenty calendar days the alleged violator requests in writing a hearing before the board.  Upon such request the board shall specify a time and place for the alleged violator to appear.  After a hearing pursuant to this paragraph, the board may affirm, modify, or rescind the order as appropriate.

Factors to be considered in imposing the administrative penalty may include the nature and history of the violation and any prior violation and the opportunity, difficulty, and history of corrective action.  It is presumed that the violator's economic and financial conditions allow payment of the penalty and the burden of proof to the contrary is on the violator; and

(2)  Judicial.  The board may institute a civil action in any court of competent jurisdiction for the enforcement of any order issued pursuant to this section.  In any judicial proceeding to enforce the administrative penalty imposed pursuant to this chapter, the board shall be required to show that:

(A)  Notice was given;

(B)  A hearing was held or the time granted for requesting a hearing had expired without such a request;

(C)  The administrative penalty was imposed; and

(D)  The penalty imposed remains unsatisfied.

The board may also institute a civil action in any court of competent jurisdiction for injunctive relief to enjoin violation of any order issued or rule adopted pursuant to this chapter, in addition to any other remedy or penalty provided for under this chapter. [L 1991, c 153, §2; am L 1998, c 192, §2; am L 2005, c 22, §34]



§486-37 - Rules; severability and continuation.

[§486-37]  Rules; severability and continuation.  (a)  If any provision of the rules adopted under this chapter is declared invalid, or the applicability thereof to any person or circumstance is held invalid, the validity of the remainder of the rules and the applicability thereof to other persons and circumstances shall not be affected thereby.

(b)  Except as specifically excepted, all rules currently in effect, as they relate to this chapter, shall remain in effect until they are updated, amended, or repealed. [L 1991, c 153, §3]



§486-50 - Definitions.

PART II.  PETROLEUM PRODUCT ACCOUNTING AND INSPECTION

Note

Part heading amended by L 1991, c 153, §19.

Cross References

Petroleum industry information reporting act, see chapter 486J.

§486-50  Definitions.  As used in this part, unless the context otherwise requires:

"Cubic foot" means that amount of liquefied petroleum product, vapor, or natural gas vapor, or synthetic natural gas vapor, or any blend of the above, which will occupy 1728 cubic inches when its temperature is sixty degrees Fahrenheit at a pressure of 760 mm of Hg (mercury).  The density of the Hg shall be 13.5951 grams per cubic centimeter per second, per second.

"Petroleum product" includes automotive gasoline, diesel fuels, fuel oils, liquefied petroleum gas both liquid and vapor, residuals, distillates and fractions, kerosene, aviation fuels, turbine fuels, solvent, hydro-carbons or synthetics, crude oil, lubricating oil, or any other oil or distillate or blends of the above or any other product or byproduct normally considered a petroleum product, and synthetic natural gas or natural gas and manufactured gas or blends thereof.

"U.S. petroleum gallon" means that amount of petroleum product which occupies 231 cubic inches exactly when its temperature is sixty degrees Fahrenheit, or the expanded or contracted equivalent thereto at any other temperature. [L 1988, c 156, pt of §3]



§486-51 - Applicability.

§486-51  Applicability.  (a)  Petroleum products accounting and the measurement requirements herein shall apply to the blending, charging, dealing, dispensing, distributing, exchanging, exporting, handling, importing, labeling, loading, manufacturing, marketing, measuring, packaging, piping, processing, reprocessing, producing, refining, or re-refining, retailing, selling, transporting, taxing, or wholesaling, or to any of the variant forms of the above or to the person, equipment, measurements, and calculations incident to such actions or activities involving petroleum products.

(b)  Petroleum products inspection shall apply to all petroleum products kept, offered, or exposed for sales. [L 1988, c 156, pt of §3; am L 1991, c 153, §20]



§486-52 - Measurement standard.

§486-52  Measurement standard.  (a)  Any petroleum product which is in a liquid state under conditions of seven hundred sixty millimeters of Hg at sixty degrees Fahrenheit shall be measured in terms of the U.S. petroleum gallon; its multiple or decimal submultiples, or compatible units of the SI as established by rule of the board.

(b)  Any petroleum product which is in a vapor state under conditions of 258.575 millimeters or less of Hg at sixty degrees Fahrenheit shall be measured in terms of cubic feet or in terms of a U.S. petroleum gallon, their multiples or decimal submultiples, or compatible units of the SI as established by rule of the board.

(c)  Any device required to automatically compensate for temperature shall only apply to metered sales of liquid petroleum products that have a rated capacity of two hundred gallons per minute or more; provided that whenever a partial compartment or partial tank truck load is delivered, it shall be delivered through a meter that meets the requirements specified in rules adopted by the department. [L 1988, c 156, pt of §3; am L 1995, c 146, §2]



§486-52.5 - Price posting by gallon required.

[§486-52.5]  Price posting by gallon required.  The director shall adopt rules to require any retail dispenser of gasoline, whose variator price is set in liters, for every grade of gasoline sold, to post on top or on the face panel of each gasoline pump and on any other pricing advertisement in conspicuous numbers comparable in size to any other posted price, the price per United States gallon for the gasoline dispensed.  If the variator price is set in gallons, no liter price posting or advertisement shall be required.  Nothing in this section shall be deemed to require that gasoline be sold by the gallon. [L 1988, c 388, §1]



§486-53 - Violations; penalties.

§486-53  Violations; penalties.  Any person who commits any of the prohibited acts or omits any of the prescribed acts, herein required or required in any rule adopted by the board shall be subject to the penalties provided in section 486-32.  Each day that a violation exists, or is continued, or continues to exist, shall be construed as a separate punishable offense. [L 1988, c 156, pt of §3]



§486-54 - Investigations.

§486-54  Investigations.  The administrator may, upon the administrator's initiative, investigate suspected violations of this part and shall investigate each complaint registered under this part.  The administrator may resort to suitable warnings rather than prosecution for minor offenses or those offenses which have been discontinued should the administrator so elect. [L 1988, c 156, pt of §3]



§486-55 - General duties and powers.

[§486-55]  General duties and powers.  The board may:

(1)  Enforce and administer this part by inspections, analyses, and other appropriate actions;

(2)  Have access during normal business hours to all places where petroleum products are marketed or being held for the purpose of examination, inspection, taking of samples, and investigation.  If such access is refused by the owner or agent or other persons leasing the same, the board or its agent may obtain a search warrant from a court of competent jurisdiction;

(3)  Collect, or cause to be collected, samples of petroleum products marketed or being held in this State, and cause such samples to be tested or analyzed for compliance with this part; and

(4)  Issue a stop-sale order for any petroleum product found not to be in compliance and remand said stop-sale order if the petroleum product is brought into full compliance with this part. [L 1991, c 153, §4]



§486-56 - Adoption of standards and rules.

[§486-56]  Adoption of standards and rules.  The standards as published by the American Society for Testing and Materials (ASTM) and the Society of Automotive Engineers (SAE) are adopted except as amended or modified by rule of the board pursuant to chapter 91.  The board may also adopt rules on the advertising, labeling, standards for, handling, storing, dispensing, and selling of petroleum products. [L 1991, c 153, §5]



§486-70 - REPEALED.

PART III.  ODOMETERS

Note

Part heading amended by L 1991, c 153, §21.

§486-70  REPEALED.  L 1991, c 153, §44.



§486-71 - Definitions.

§486-71  Definitions.  For the purposes of this part:

"Odometer" is an analog or digital measuring device that reflects distance traveled.

"Passenger car" means a vehicle with self-contained motive power and seating capacity for up to twelve passengers (excluding the driver), not exceeding 16,000 pounds gross vehicle weight. [L 1988, c 156, pt of §3; am L 1991, c 153, §22]



§486-72 to 74 - REPEALED.

§§486-72 to 74  REPEALED.  L 1991, c 153, §§45 to 47.



§486-75 - Properly functioning odometer required.

§486-75  Properly functioning odometer required.  No person shall introduce in the State for any purpose whatever, nor operate within the State for any purpose whatever, a passenger car unless it has installed a properly functioning and correctly calibrated odometer. [L 1988, c 156, pt of §3]



§486-76 - REPEALED.

§486-76  REPEALED.  L 1991, c 153, §48.



§486-77 - Odometers; prohibitions; exemptions.

§486-77  Odometers; prohibitions; exemptions.  (a)  It shall be unlawful to:

(1)  Tamper with an odometer, installed in a passenger car, for any purpose.  This paragraph shall not be construed to preclude legitimate repair, replacement, or adjustment of an odometer, provided that the administrator may require documentation of such repair, replacement, or adjustment;

(2)  Advertise for sale, or sell, rent, lease, or export any passenger car, the odometer of which has been tampered with in such a fashion or manner as to mislead the prospective buyer to believe that the passenger car traveled a lesser distance than it actually has traveled;

(3)  Operate a passenger car on any street or highway, knowing that the odometer of the passenger car is disconnected or nonfunctional;

(4)  Disconnect, turn back, advance, or reset the odometer of any passenger car with intent to alter the distance indicated on the odometer; or

(5)  Misrepresent the true distance traveled by any passenger car subject to this part, so as to mislead a prospective buyer.

(b)  This section shall not preclude the installation, maintenance, repair, or replacement of odometers when such action is necessary to cause compliance with this part.  Any such action, however, shall expressly be noted on the certificate of ownership and called to the attention of a prospective buyer, in writing. [L 1988, c 156, pt of §3; am L 2008, c 19, §53]



§486-78 - Authority to inspect.

§486-78  Authority to inspect.  The administrator may upon the administrator's own initiative or upon complaint, after properly identifying or making a legitimate effort to identify oneself, enter upon any public or private property, in accordance with law, where odometers may reasonably be stored, held, sold, repaired, altered, manipulated, or otherwise influenced so as to display any digital or analog representation, factual or otherwise, to determine if any actions relating to odometers are being conducted contrary to law. [L 1988, c 156, pt of §3]



§486-79 - Citation and notice to appear.

§486-79  Citation and notice to appear.  The administrator may issue to any person violating this part, a citation and notice to appear, at a given time and place, to answer to charges against the person.

The form, contents, copy designation and disposition, and appearance dates of such citation and notice to appear shall be prescribed by the district courts.  When a complaint of the violation of this part, including any rules adopted thereunder, is made to any prosecuting officer, the arresting officer or employee who issued the citation and notice to appear shall subscribe to it under oath administered by another official or officials of the department, whose name has been submitted to the prosecuting officer and who has been designated by the administrator to administer the same. [L 1988, c 156, pt of §3; am L 2008, c 19, §54]



§486-80 - Impoundment of evidence.

§486-80  Impoundment of evidence.  The administrator may, for a period not to exceed ninety-six hours, impound as evidence any passenger car in which an inaccurate or incorrect or inoperable odometer system is installed or exists.  Such period may be extended by order of the court. [L 1988, c 156, pt of §3]



§486-81 - Confiscation of evidence.

§486-81  Confiscation of evidence.  The administrator or any authorized inspector may confiscate as evidence any tools designed to change, manipulate, or otherwise alter the display of an odometer, when the inspector has reason to believe that such tools may be used in an illicit manner or by persons other than licensed dealers, or licensed repair agencies, or by persons gainfully employed by such agencies or dealers. [L 1988, c 156, pt of §3]



§486-82 - Nonscheduled inspection, permissible.

§486-82  Nonscheduled inspection, permissible.  Any authorized inspector may, where probable cause exists, require the driver or custodian of a passenger car to move the passenger car to a designated place for inspection of the car or its odometer system. [L 1988, c 156, pt of §3]



§486-83 - Scheduled inspection.

§486-83  Scheduled inspection.  The administrator or any authorized inspector may schedule odometer system inspection for passenger cars at a designated time and place.  Failure to move or present the passenger cars as directed or scheduled shall be a violation of this part. [L 1988, c 156, pt of §3]



§486-84 - Civil action.

§486-84  Civil action.  (a)  Any person who violates any requirement imposed under this part shall be liable to the buyer, in an amount equal to the sum of:

(1)  Three times the amount of actual damages sustained or $1,500, whichever is greater; and

(2)  In the case of any successful action to enforce the foregoing liability, the costs of the action, together with reasonable attorney fees as determined by the court.

(b)  An action to enforce any liability created under subsection (a) of this section must be brought in a court of competent jurisdiction without regard to the amount in controversy, within two years from the date on which the liability occurred. [L 1988, c 156, pt of §3]



§486-85 , 86 - REPEALED.

§§486-85, 86  REPEALED.  L 1991, c 153, §§49, 50.



§486-87 - Penalties.

§486-87  Penalties.  Any person guilty of committing any of the prohibited acts or omitting any of the required acts of this part shall be guilty of a misdemeanor. [L 1988, c 156, pt of §3; am L 1993, c 54, §4]



§486-88 to 91 - REPEALED.

PART IV.  BREAD WEIGHT--REPEALED

§§486-88 to 91  REPEALED.  L 1991, c 153, §51.



§486-101 - Definitions.

[PART V.]  MEASUREMENT STANDARDS, UNIFORM

PACKAGING AND LABELING

§486-101  Definitions.  As used in this part, unless the context otherwise requires:

"Net weight" means:

(1)  As applied to commodities, the weight of a commodity excluding any materials, substances, or items not considered to be part of the commodity.  Materials, substances, or items not considered to be part of the commodity include, but are not limited to, containers, conveyances, bags, wrappers, packaging materials, labels, individual piece covering, decorative accompaniments, and coupons.

(2)  As applied to services, materials considered to be part of a service may or may not include packaging materials, depending upon the type of service that is being purchased.  It shall in no instance include the weight of the conveyance used to transport goods if the service is transportation of goods.

"Sale from bulk" means sale of commodities or services when the quantity is determined at the time of sale.

"Weight", as used in connection with any commodity or service, means net weight; when a commodity is sold by drained weight, the term means net drained weight. [L 1991, c 153, pt of §6; am L 1993, c 54, §5]



§486-102 - Systems of measurement.

[§486-102]  Systems of measurement.  The United States customary system of weights and measures and the metric system of measurement are jointly recognized, and either one or both shall be used for all measurement purposes in the State.  The definitions of basic units of measure, the tables of measure and measure equivalents, the specifications, tolerances and other technical requirements for measuring devices, as published by the National Institute of Standards and Technology and adopted, or modified and adopted by the board, together with the measurement standards provided for herein, are recognized and shall govern measurement standards, measuring equipment and measuring transactions in the State. [L 1991, c 153, pt of §6]



§486-103 - State measurement standards.

§486-103  State measurement standards.  The state measurement standard artifacts shall be in conformity with the measurement standards of the United States.  As applicable, they shall have been calibrated for such use by the National Institute of Standards and Technology or other appropriate agency and shall be maintained in such calibration as is prescribed by that bureau or agency by the laboratory of the state measurement standards branch.  They shall not be removed from that laboratory except upon request of the National Institute of Standards and Technology or other appropriate agency for calibration audit, provided that they may be relocated for the convenience of the State by directive of the governor. [L 1991, c 153, pt of §6; am L 1998, c 192, §5]



§486-104 - Secondary standards and equipment.

§486-104  Secondary standards and equipment.  The State shall supply secondary standards and other equipment as is necessary to carry out the provisions of this chapter.  These standards shall be verified upon their initial receipt and at least once a year thereafter by comparison with:

(1)  The state standards; or

(2)  Upon written authorization of the administrator, suitable standards of another laboratory that is recognized or accredited by the National Institute of Standards and Technology as capable of providing traceable measurements at the level of accuracy and precision necessary to verify the secondary standards and equipment. [L 1991, c 153, pt of §6; am L 2001, c 31, §1]



§486-105 - General testing.

§486-105  General testing.  (a)  Unless otherwise provided by law, the department, through the measurement standards branch, shall inspect and test, to ascertain if they are correct, all measurement standards and measuring devices kept, offered, or exposed for sale, sold or in use in the State.  The department may, as often as it deems necessary, inspect and test, to ascertain if they are correct, all measurement standards and measuring devices used in:

(1)  Determining the measurement of commodities or things sold, or offered or exposed for sale, on the basis of measure;

(2)  Computing the basic charge or payment, including taxes, for services rendered on the basis of measure; and

(3)  Determining measurement when a charge is made for such determination, including the payment of any associated tax.

Provided that in compliance with a rule of the board, tests may be made on representative samples of the commodities, things, or devices, and the lots of which samples are representative shall be held to be correct or incorrect upon the basis of the results of the inspections and tests on the samples.  And, provided that with respect to single-service devices designed to be used only once and to be then discarded or with respect to devices uniformly mass-produced, as by means of a mold or die, and not susceptible of individual adjustment, the inspection and testing requirements of this section will be satisfied when inspections and tests are made on representative samples of the devices, and the lots of which samples are representative shall be held to be correct or incorrect upon the basis of the results of the inspections and tests of the samples.

(b)  The department may adopt rules:

(1)  To authorize the licensing of service agencies to conduct routine tests of measurement standards and measuring devices;

(2)  To establish the process for licensing, including license fees and suspension or revocation of licenses;

(3)  To establish the frequency of testing for various measurement standards and measuring devices;

(4)  To establish recordkeeping and reporting requirements for licensed service agencies;

(5)  To establish procedures whereby licensed service agencies may seal or mark measurement standards or measuring devices as "correct" or "rejected" under section 486-108;

(6)  To establish procedures for evaluating the performance of licensed service agencies in testing measurement standards and measuring devices; and

(7)  To establish penalties for violations of this chapter or rules adopted under this subsection. [L 1991, c 153, pt of §6; am L 1998, c 192, §3]



§486-106 - Testing at state-supported institutions.

§486-106  Testing at state-supported institutions.  The department, through the measurement standards branch, shall from time to time test all measures used in establishing or verifying any other measurement, including any measure or measurement standard used in checking the receipt or disbursement of supplies in every institution for the maintenance of which moneys are appropriated by the legislature, reporting its findings, in writing, to the supervisory board and to the executive officer of the institution concerned. [L 1991, c 153, pt of §6; am L 1998, c 192, §5]



§486-107 - Type evaluation; requirements; certificate of conformance.

[§486-107]  Type evaluation; requirements; certificate of conformance.  Any weight or measure, or any weighing or measuring instrument or device, shall have a certificate of conformance indicating that it has passed a national type evaluation by a participating laboratory, prior to being introduced for use for commercial or law enforcement purposes in the State. [L 1991, c 153, pt of §6]



§486-108 - Use; disposition of correct or incorrect apparatus.

§486-108  Use; disposition of correct or incorrect apparatus.  The department, through the measurement standards branch, shall seal or mark with appropriate devices, such measures and measurement standards as it finds, upon inspection and test, to be "correct" as defined in this chapter.  The department, through the measurement standards branch, shall reject and mark or tag as "rejected" such measures and measurement standards as it finds, upon inspection and test, to be in noncompliance provided that sealing or marking shall not be required with respect to such measures and measurement standards as may be exempted therefrom by a rule of the board adopted under section 486-7.  Measures and measurement standards that have been rejected may be confiscated and may be destroyed by the department, through the measurement standards branch, if not corrected as required by section 486-109, or if used or disposed of contrary to the requirements of section 486-109.  In carrying out this section, the department, through the measurement standards branch, may use such terms as "rejected", "accepted", "incorrect", "inaccurate", "accurate", "tested", "approved", "certified", or terms of similar import on marks or tags or certificates, as necessary, to convey to all interested parties the condition or state of the device or apparatus.  Any such mark or tag shall be subject to section 486-7 and its unauthorized application or removal shall be a violation of this chapter. [L 1991, c 153, pt of §6; am L 1998, c 192, §5]



§486-109 - Duties of owners or custodians of measuring apparatus.

§486-109  Duties of owners or custodians of measuring apparatus.  Measures and measurement standards shall be subject to the control of the department, through the measurement standards branch, until such time as they receive a certificate of conformance.  Measures or measurement standards that have been initially type evaluated and approved, and subsequently found to be incorrect as defined in this chapter shall remain subject to the control of the department, through the measurement standards branch, until such time as suitable repairs shall have been made, and the measure or measurement standard is found to be correct as defined in this chapter, or such devices may be destroyed.  The owners of the unapproved or rejected measures or measurement standards shall cause the same to be type evaluated and approved or made correct within thirty days or such longer period as may be authorized by the department, through the measurement standards branch; or, in lieu of this, may dispose of the same, but only in such manner as is specifically authorized by the department, through the measurement standards branch.  Measures and measurement standards subject to this chapter that have not been type evaluated and approved or that have been rejected shall not be used until they have been officially type evaluated and approved or reexamined and found to be correct or until specific written permission for such use is issued by the department, through the measurement standards branch, or until the rejection tag has been removed by the department, through the measurement standards branch, and the rejected device or apparatus repaired or corrected and placed in service by a person duly registered to perform the acts under rules adopted by the board pursuant to section 486-7. [L 1991, c 153, pt of §6; am L 1998, c 192, §5]



§486-110 - Method of sale of commodities; general.

[§486-110]  Method of sale of commodities; general.  Except as otherwise provided in this chapter, or by firmly established trade custom and practice, or exempted by a rule of the board:

(1)  Commodities in liquid form shall be sold by liquid measure or weight; and

(2)  Commodities not in liquid form shall be sold by weight, mass, volume, length, area, or by count;

provided that liquid commodities shall be sold by weight and commodities not in liquid form shall be sold by measures other than weight, when such methods give accurate information as to the quantity of commodity sold.  All methods of sale shall provide accurate and adequate quantity information that permits the buyer to make price and quantity comparisons.  The board may adopt such reasonable rules as may be necessary to assure that the measure of any commodity for sale reflects accurate information and fair measurement practices to all concerned. [L 1991, c 153, pt of §6]



§486-111 - Packages; information required; variations; exemptions.

§486-111  Packages; information required; variations; exemptions.  Except as otherwise provided in this chapter, any package introduced or delivered for introduction into or received in intrastate commerce, kept for the purpose of sale, or offered or exposed for sale, shall bear on the outside of the package definite, plain, and conspicuous declarations of:

(1)  The identity of the commodity in the package, unless the commodity can be identified easily through the wrapper or container;

(2)  The net quantity of the contents in terms of measure; and

(3)  In the case of any package kept, offered, or exposed for sale, or sold in any place other than on the premises where packed, the name and place of business of the manufacturer, packer, or distributor, as may be prescribed by rule of the board;

provided that, in connection with the declaration of net quantity, neither the qualifying term "when packed" or words of similar import, nor any term qualifying a unit of measure (for example, "jumbo", "giant", "full", and the like) that tends to exaggerate the amount of commodity in the package shall be used; and provided further that the board may, by rule, establish reasonable variations from the declared measure and exemptions pertaining to the required declarations. [L 1991, c 153, pt of §6; am L 1993, c 54, §6]



§486-112 - Declarations of unit price on random packages.

§486-112  Declarations of unit price on random packages.  In addition to the declarations required by section 486-111, any package that is one of a lot containing random measure of the same commodity and that bears the total selling price of the package, shall bear on the outside of the package a plain and conspicuous declaration of the price per single unit of measure, as established by rule of the board. [L 1991, c 153, pt of §6; am L 1993, c 54, §7]



§486-113 - Deceptive package.

§486-113  Deceptive package.  No commodity shall be so wrapped or labeled, nor shall it be in a container so made, formed, or filled as to mislead the purchaser as to the quantity of the contents of the commodity in the package, and the contents of a container shall not fall below such reasonable standard of fill as has been prescribed for the commodity by rule of the board.

For commodities measured by volume and packaged in containers standardized as to capacity or generally recognized by consumers as having a set capacity, the standard of fill shall be equal to that capacity, e.g., the volume of fill in the commonly designed one-gallon jug shall be one gallon. [L 1991, c 153, pt of §6; am L 1993, c 54, §8]



§486-114 - Advertising packages for sale.

§486-114  Advertising packages for sale.  Whenever a package is advertised in any manner, excluding its labeling, and the retail price of the package is stated in the advertisement, there shall be closely and conspicuously associated with such statement of price a declaration of the basic quantity of contents of the package as is required by law or rule to appear on the package; provided that, where the law or rule requires a dual declaration of net quantity to appear on the package, only the declaration that sets forth the quantity in terms of the smaller unit of measure (the declaration that is required to appear first and without parentheses on the package) need appear in the advertisement; and provided further that there shall not be included as part of the declaration required under this section such qualifying terms as "when packed", "minimum", "not less than", or other terms of similar import, nor any term qualifying a unit of measure (for example, "jumbo", "giant", "full", and the like) that tends to exaggerate the amount of commodity in the package. [L 1991, c 153, pt of §6; am L 1993, c 54, §9]



§486-115 - Sale by net measure.

[§486-115]  Sale by net measure.  Commodities or services shall be offered for sale on a net weight or net measure basis. [L 1991, c 153, pt of §6]



§486-116 - Misrepresentation of price.

§486-116  Misrepresentation of price.  Whenever any commodity or service is bought or sold, or is offered, exposed, or advertised for sale or purchase, by weight, measure, or count, the price shall not be misrepresented, nor presented in any manner calculated or tending to mislead or deceive an actual or prospective purchaser or seller.  The price of consumer commodities, when offered for sale at retail, shall be clearly displayed and shall reflect the retail price at which the public may, without special credentials or other requirements, purchase the commodities.  The price displayed and the price actually charged the purchaser shall be identical unless a prior agreement has been reached between the buyer and the seller or the price charged is lower than the price displayed.  Whenever an advertised, posted, or labeled price per unit of measure includes a fraction of a cent, all numerals expressing the fraction shall be prominently displayed and the numeral or numerals expressing the fraction shall be immediately adjacent to and of the same general design and style as the whole numeral or numerals of the price per unit as established by rule of the board. [L 1991, c 153, pt of §6; am L 1993, c 54, §10; am L 1998, c 192, §4]



§486-117 - Inspection of packages.

§486-117  Inspection of packages.  (a)  The department, through the measurement standards branch, shall measure and inspect packages or amounts of commodities kept, offered, or exposed for sale, sold, or in the process of delivery, to determine whether they contain the amounts represented and whether they are kept, offered, or exposed for sale or sold in accordance with the law.  When such packages or amounts of commodities are found not to contain the amount represented, or are found to be kept, offered, or exposed for sale in violation of law, the department, through the measurement standards branch, may order them off sale and may mark or tag them to show them to be illegal.  The department, through the measurement standards branch, may employ recognized sampling procedures under which the compliance of a given lot of packages will be determined on the basis of the result obtained on a sample selected from the representative of the lot.

(b)  No person shall:

(1)  Sell, or keep, offer, or expose for sale any package unless the package is in full compliance with all legal requirements;

(2)  Sell, or keep, offer, or expose for sale any package that has been ordered off sale or marked or tagged as provided in this section, and which package has subsequently been brought into legal compliance, unless and until written authorization for such action has been issued by the administrator; or

(3)  Dispose of any package that has been ordered off sale or marked or tagged as provided in this chapter that has not been brought into full compliance with all legal requirements, until written authorization for such disposal has been issued by the administrator.

(c)  Nothing in this section shall prohibit the administrator from authorizing the disposal of any package, when in the administrator's discretion the best interest of the public will be served by such disposal.

(d)  The department, through the measurement standards branch, may seize and dispose of any package that has been ordered off sale for reasons of legal noncompliance when remedial action is not effected as required under the terms of the off sale order, as established by rule of the board. [L 1991, c 153, pt of §6; am L 1993, c 54, §11; am L 1998, c 192, §5]



§486-118 - Misbranding.

[§486-118]  Misbranding.  (a)  No person shall deliver for introduction, hold for introduction or introduce into the State; or keep, offer, or expose for sale; or sell any consumer commodity which is misrepresented or misbranded in any manner.

(b)  The board, pursuant to section 486-7 and chapter 91, shall adopt rules relating to misbranding.  The rules may:

(1)  Require any person involved in the manufacture, processing, production, assembly, fabrication, or importation of a specified consumer commodity to keep and make available for inspection or copying by the administrator adequate records to substantiate the source of the consumer commodity, or in the case of blends, the source of such constituents, as may be required by the board;

(2)  Establish fanciful names or terms, and in the case of blends, minimum constituent content by weight, to be used in labeling to differentiate a specific consumer commodity from an imitation or look-alike; and

(3)  Establish requirements to reconcile the respective volumes of specific consumer commodities received versus the total amounts output, either as whole or processed product or as blends.

In addition, the board may adopt other rules as it deems necessary for the correct and informative labeling of consumer commodities. [L 1991, c 153, pt of §6]

Cross References

Trademarks, unlawful use, see chapter 482.



§486-118.5 - Ni‛ihau shells; representing content.

[§486-118.5]  Ni‛ihau shells; representing content.  (a)  For the purposes of this section, "Ni‛ihau shells" means seashells harvested from the island of Ni‛ihau, its waters, or its beaches.

(b)  Except as provided herein, no person shall offer, display, expose for sale, or solicit for sale any product or jewelry item fabricated, processed, or manufactured with seashells, that is described, labeled, or identified using the term "Ni‘ihau" or "Niihau", either alone or in conjunction with other words, or in a trade or brand name, unless:

(1)  One hundred per cent of all shells in the product or jewelry item are Ni‛ihau shells; and

(2)  The product or jewelry item is fabricated, processed, or manufactured entirely within this State.

(c)  Any product or jewelry item that consists of at least eighty per cent Ni‛ihau shells, by count, and that meets the requirement of subsection (b)(2), may be described, labeled, or identified using the term "contains", followed immediately by the nearest whole number representing the percentage of Ni‛ihau shells, by count, contained in the product or jewelry item, followed by the term, "% Ni‛ihau shells" or "% Niihau shells". [L 2004, c 91, §1]



§486-119 - Hawaii-made products; Hawaii-processed products.

§486-119  Hawaii-made products; Hawaii-processed products.  (a)  No person shall keep, offer, display or expose for sale, or solicit for the sale of any item, product, souvenir, or any other merchandise that is labeled "made in Hawaii" or that by any other means misrepresents the origin of the item as being from any place within the State, or uses the phrase "made in Hawaii" as an advertising or media tool for any craft item that has not been manufactured, assembled, fabricated, or produced within the State and that has not had at least fifty-one per cent of its wholesale value added by manufacture, assembly, fabrication, or production within the State.

(b)  Subsection (a) notwithstanding, no person shall keep, offer, display, expose for sale, or solicit the sale of any perishable consumer commodity that is labeled "made in Hawaii", "produced in Hawaii", or "processed in Hawaii" or that by any other means represents the origin of the perishable consumer commodity as being from any place within the State, or use the phrase "made in Hawaii", "produced in Hawaii", or "processed in Hawaii" as an advertising or media tool for any perishable consumer commodity, unless the perishable consumer commodity is wholly or partially manufactured, processed, or produced within the State from raw materials that originate from inside or outside the State and at least fifty-one per cent of the wholesale value of the perishable consumer commodity is added by manufacture, processing, or production within the State. [L 1991, c 153, pt of §6; am L 2009, c 80, §2]



§486-119.5 - Acacia koa wood; representing content.

[§486-119.5]  Acacia koa wood; representing content.  In addition to all other label and branding requirements, no person shall offer, display, expose for sale, or solicit for the sale of any timber, lumber, wood, or wood product described or labeled using the term "koa", either alone or in conjunction with other words unless the item is Acacia koa.  Nothing in this section shall prevent the use of the term "koa" to describe wood products which are in part made of Acacia koa and, in part, other materials provided that the extent to which Acacia koa is utilized in the wood product is not misrepresented. [L 2002, c 18, §2]



§486-120 - quot;Island fresh" milk.

[§486-120]  "Island fresh" milk.  (a)  No person shall keep, offer, display, expose for sale, or solicit for the sale of any processed milk or milk product which is labeled with the term "island fresh", or like terms, or which by any other means misrepresents the origin of the item as being from any place within the State unless the processed milk or milk product has been at least ninety per cent, by weight, produced in the State.

(b)  It shall be unlawful for any person to sell or offer to sell to a consumer, or expose for sale to a consumer, any processed milk or milk product for human consumption which has been at least ninety per cent produced within the State, without providing notice to the consumer that the processed milk or milk product has been locally produced.  The notice shall be made by displaying on a conspicuous area on the principal display panels of the carton or container a label or sign printed in bold face or other distinctive type stating that the product is "island fresh" or using another similar term.

(c)  For the purpose of this section:

"Carton" or "container" means a package containing processed milk or milk products.

"Consumer" means any person who purchases processed milk or milk products.

"Processed milk or milk product" means processed fresh milk and fresh milk products. [L 1991, c 153, pt of §6]



§486-120.5 - Macadamia nuts; labeling requirements.

§486-120.5  Macadamia nuts; labeling requirements.  (a)  If a label on a consumer package contains language that all of the raw or processed macadamia nuts contained in the package were grown in Hawaii, the label shall be worded, "100% Hawaii-Grown Macadamia Nuts", "Hawaii-Grown Macadamia Nuts", "100% Hawaiian Macadamia Nuts", or "Hawaiian Macadamia Nuts", and shall appear on the principal display panel of the package.

(b)  If a label on a consumer package contains language that a portion of the raw or processed macadamia nuts contained in the package was grown in Hawaii, the label shall be worded "Hawaii-Grown Macadamia Nuts", preceded by the per cent by weight of the macadamia nuts contained in the package that were grown in Hawaii, and shall appear on the principal display panel of the package.  The per cent by weight of the macadamia nuts in the package shall be the percentage calculated by dividing the weight in pounds of the macadamia nuts grown in Hawaii that are in the package by the weight in pounds of all macadamia nuts in the package and multiplying the quotient by one hundred.

(c)  All nonconsumer packages containing macadamia nuts grown in the State and introduced into intrastate or interstate commerce shall bear on the package a label containing language that the package contains Hawaii-grown macadamia nuts.  This label shall be in addition to all other labeling requirements specified in this chapter.

(d)  Any person keeping, offering, displaying, exposing for sale, or soliciting for sale, any raw or processed macadamia nut product, which represents or which is branded or labeled that all or a percentage or portion of the macadamia nuts were grown in Hawaii, shall make available to the administrator, upon demand, documented proof that the amount of macadamia nuts represented to be grown in the State, was grown in the State.

(e)  It shall be a violation of this part:

(1)  To use a label containing the words, "100% Hawaii-Grown Macadamia Nuts", "Hawaii-Grown Macadamia Nuts", "100% Hawaiian Macadamia Nuts", or "Hawaiian Macadamia Nuts", or similar wording, or to otherwise represent that all of the macadamia nuts in the package were grown in Hawaii, if any portion of the macadamia nuts contained in the package was not grown in the State;

(2)  To use a label, as provided for under subsection (b), containing the words "Hawaii-Grown Macadamia Nuts" preceded by a percentage, if less than the specified percentage or none of the macadamia nuts in the package was grown in the State; or

(3)  To use a label representing that any of the macadamia nuts contained in the package was grown in the State, if none of the macadamia nuts contained in the package was grown in the State.

(f)  Any person who violates this section shall be subject to penalties under section 486-32. [L 1991, c 110, §1; am L 1999, c 82, §1; am L 2007, c 164, §1]



§486-120.6 - Hawaii-grown roasted or instant coffee; labeling requirements.

§486-120.6  Hawaii-grown roasted or instant coffee; labeling requirements.  (a)  In addition to all other labeling requirements, the identity statement used for labeling or advertising roasted or instant coffee produced in whole or in part from Hawaii-grown green coffee beans shall meet the following requirements:

(1)  For roasted or instant coffee that contains one hundred per cent Hawaii-grown coffee by weight the identity statement shall consist of either:

(A)  The geographic origin of the Hawaii-grown coffee, in coffee consisting of beans from only one geographic origin, followed by the word "Coffee"; provided that the geographic origin may be immediately preceded by the term "100%"; or

(B)  The per cent coffee by weight of one of the Hawaii-grown coffees, used in coffee consisting of beans from several geographic origins, followed by the geographic origin of the weight-specified coffee and the terms "Coffee" and "All Hawaiian";

(2)  For roasted or instant coffee consisting of a blend of one or more Hawaii-grown coffees and coffee not grown in Hawaii, the per cent coffee by weight of one of the Hawaii-grown coffees used in the blend, followed by the geographic origin of the weight-specified coffee and the term "Coffee Blend"; and

(3)  Each word or character in the identity statement shall be of the same type size and shall be contiguous.  The smallest letter or character of the identity statement on packages of sixteen ounces or less net weight shall be at least one and one-half times the type size required under federal law for the statement of net weight or three-sixteenths of an inch in height, whichever is smaller.  The smallest letter or character of the identity statement on packages of greater than sixteen ounces net weight shall be at least one and one-half times the type size required under federal law for the statement of net weight.  The identity statement shall be conspicuously displayed without any intervening material in a position above the statement of net weight.  Upper and lower case letters may be used interchangeably in the identity statement.

(b)  A listing of the geographic origins of the various Hawaii-grown coffees and the regional origins of the various coffees not grown in Hawaii that are included in a blend may be shown on the label.  If used, this list shall consist of the term "Contains:", followed by, in descending order of per cent by weight and separated by commas, the respective geographic origin or regional origin of the various coffees in the blend that the manufacturer chooses to list.  Each geographic origin or regional origin may be preceded by the per cent of coffee by weight represented by that geographic origin or regional origin, expressed as a number followed by the per cent sign.  The type size used for this list shall not exceed half that of the identity statement.  This list shall appear below the identity statement, if included on the front panel of the label.

(c)  It shall be a violation of this section:

(1)  To use the identity statement specified in subsection (a)(1)(A) or similar terms in labeling or advertising unless the package of roasted or instant coffee contains one hundred per cent coffee from that one geographic origin;

(2)  To use a geographic origin in labeling or advertising, including in conjunction with a coffee style or in any other manner, if the roasted or instant coffee contains less than ten per cent coffee by weight from that geographic origin;

(3)  To use a geographic origin in advertising roasted or instant coffee, including advertising in conjunction with a coffee style or in any other manner, without disclosing the percentage of coffee used from that geographic origin as described in subsection (a)(1)(B) and [(a)](2);

(4)  To use a geographic origin in labeling or advertising  roasted or instant coffee, including in conjunction with a coffee style or in any other manner, if the green coffee beans used in that roasted or instant coffee do not meet the grade standard requirements of rules adopted under chapter 147;

(5)  To misrepresent, on a label or in advertising of a roasted or instant coffee, the per cent coffee by weight of any coffee from a geographic origin or regional origin; or

(6)  To use the term "All Hawaiian" on a label or in advertising of a roasted or instant coffee if the roasted or instant coffee is not produced entirely from green coffee beans produced in geographic origins defined in this chapter.

(d)  Roasters, manufacturers, or other persons who package roasted or instant coffee covered by this section shall maintain, for a period of two years, records on the volume and geographic origin or regional origin of coffees purchased and sold and any other records required by the department for the purpose of enforcing this section.  Authorized employees of the department shall have access to these records during normal business hours.

(e)  For the purpose of this section:

"Geographic origin" means the geographic regions in which Hawaii-grown green coffee beans are produced, as defined in rules adopted under chapter 147; provided that the term "Hawaiian" may be substituted for the geographic origin "Hawaii".

"Per cent coffee by weight" means the percentage calculated by dividing the weight in pounds of roasted green coffee beans of one geographic or regional origin used in a production run of roasted or instant coffee, by the total weight in pounds of the roasted green coffee beans used in that production run of roasted or instant coffee, and multiplying the quotient by one hundred. [L 1991, c 289, §2; am L 1995, c 103, §1; am L 2002, c 258, §1]



§486-121 - Misrepresentation of quantity.

§486-121  Misrepresentation of quantity.  No person shall:

(1)  Sell, offer, or expose for sale less than the quantity represented;

(2)  Take any more than the quantity represented when the buyer furnishes the weight or measure by means of which the quantity is determined; or

(3)  Represent the quantity in any manner calculated to mislead or in any way deceive another person. [L 1991, c 153, pt of §6; am L 1993, c 54, §12]



§486-122 - Sale from bulk.

§486-122  Sale from bulk.  All bulk sales in which the buyer and seller are not both present to witness the measurement, all bulk deliveries of heating fuel, and all other bulk sales specified by rule of the board shall be accompanied by a delivery ticket containing the following information:

(1)  The name and address of the buyer and seller;

(2)  The date delivered;

(3)  The quantity delivered and the quantity upon which the price is based, if this differs from the delivered quantity, for example when temperature compensated sales are made;

(4)  The unit price, unless otherwise agreed upon by both buyer and seller;

(5)  The identity in the most descriptive terms commercially practicable, including any quality representation made in connection with the sale; and

(6)  The count of individually wrapped packages, if more than one. [L 1991, c 153, pt of §6; am L 1993, c 54, §13]



§486-123 - Nonapplicability.

[§486-123]  Nonapplicability.  This part shall not apply to measures or measuring devices utilized in public utilities that are subject to measurement standards control under any other statute or rule of the State. [L 1991, c 153, pt of §6]



§486-131 - Definitions.

[PART VI.]  MEASUREMASTERS

[§486-131]  Definitions.  For the purposes of this part:

"Certificate of measure" includes a certificate of measure issued in compliance with this part, and shall be prima facie evidence of the accuracy of the amount shown.

"Public measuremaster" means any person who performs public weighing.

"Public weighing" means the weighing, measuring, or counting, upon request, of vehicles, property, produce, commodities, or articles other than those that the weigher or the weigher's employer, if any, is either buying or selling.

"Vehicle" means any device in, upon, or by which any property, produce, commodity, or article is or may be transported or drawn. [L 1991, c 153, pt of §7]



§486-132 - Enforcement; rules.

[§486-132]  Enforcement; rules.  The board is authorized to enforce the provisions of this part and shall adopt reasonable rules for the implementation and enforcement of this part.  These rules shall have the force and effect of law.  The board may adopt rules that include, but are not limited to, the licensing of measuremasters; determining the qualifications of the applicant for a license as a public measuremaster; annual license fees; the granting, renewal, or refusal of a license; period of license validity; measurement practices that must be followed, including the measurement or recording of tare; the required information to be submitted with or as part of a certificate; and the period of record keeping. [L 1991, c 153, pt of §7]



§486-133 - Requirement for measuremaster license; duties; prohibitions.

[§486-133]  Requirement for measuremaster license; duties; prohibitions.  Any person who engages in public weighing shall be licensed as a public measuremaster and shall perform the duties as specified by rule of the board.  Any person who is not licensed as a public measuremaster is prohibited from assuming the title of public measuremaster and is prohibited from performing the acts or duties of a public measuremaster. [L 1991, c 153, pt of §7]



§486-134 - Optional licensing.

§486-134  Optional licensing.  The following persons shall not be required, but shall be permitted, to obtain licenses as public measuremasters:

(1)  A law enforcement or measurement standards officer, or other qualified employee of a state or county agency or institution when acting within the scope of the officer's or employee's official duties;

(2)  A person weighing property, produce, commodities, or articles that the person, or the person's employer, is either buying or selling; and

(3)  A person weighing property, produce, commodities, or articles in conformity with the requirements of federal statutes or the statutes of this State relative to warehouse workers or processors. [L 1991, c 153, pt of §7; am L 2008, c 19, §55]



§486-135 - Reciprocal acceptance of certificates.

[§486-135]  Reciprocal acceptance of certificates.  Whenever in any other state that licenses public weighmasters or measuremasters there is statutory authority for the recognition and acceptance of the certificates issued by measuremasters of this State, the board is authorized to recognize and accept the certificates of that state. [L 1991, c 153, pt of §7]



§486-136 - Offenses and penalties.

[§486-136]  Offenses and penalties.  (a)  Criminal.  Any person who performs any one of the acts enumerated in this subsection shall be guilty of a misdemeanor:

(1)  Use or have in possession a device which has been altered to facilitate fraud;

(2)  Falsely certify any gross, tare, or net weight or measure required by this part to be on the certificate;

(3)  Falsify a certificate;

(4)  Issue a certificate simulating the certificate in this part;

(5)  Refuse without cause to weigh or measure any article or thing which it is the person's duty to weigh or measure, or refuse to state in any certificate anything required to be therein;

(6)  Assume the title of public measuremaster, or any title of similar import, without a valid license;

(7)  Perform the duties or acts to be performed by a public measuremaster without a valid license;

(8)  Present oneself as a public measuremaster without a valid license;

(9)  Issue any certificate, ticket, memorandum, or statement for which a fee is charged without a valid license;

(10)  Engage in the full-time or part-time business of measuring for hire without a valid license;

(11)  Delegate the person's own authority as a public measuremaster to any person not licensed as a public measuremaster;

(12)  Request a public measuremaster to weigh, measure, or count any vehicle, property, produce, commodity, or article falsely or incorrectly; or

(13)  Request a false or incorrect certificate.

(b)  Civil.  Any person who performs any one of the acts enumerated in this subsection shall be fined not more than $2,000 for each separate offense:

(1)  Use any device for certification purposes that does not meet the requirements of the National Institute of Standards and Technology handbook 44, "Specifications, Tolerances, and Other Technical Requirements for Weighing and Measuring Devices";

(2)  Operate devices in a manner not in accordance with the National Institute of Standards and Technology handbook 44, "Specifications, Tolerances, and Other Technical Requirements for Weighing and Measuring Devices" requirements; or

(3)  Violate any provision of this part or any rule adopted under this part for which a specific penalty has not been prescribed. [L 1991, c 153, pt of §7]



§486-137 - Suspension and revocation of license.

[§486-137]  Suspension and revocation of license.  The board is authorized to suspend or revoke the license of any public measuremaster:

(1)  When it is satisfied, after a hearing pursuant to chapter 91, that the licensee has violated any provision of this part or of any valid rule of the board affecting public measuremasters; or

(2)  In accordance with section 831-3.1. [L 1991, c 153, pt of §7]






CHAPTER 486A - WEIGHT OF BREAD

CHAPTER 486A

WEIGHT OF BREAD

REPEALED.  L 1988, c 156, §2.



CHAPTER 486B - UNFAIR TRADE PRACTICES BY PETROLEUM INDUSTRY

§486B-1 - Definitions.

§486B-1  Definitions.  As used in this chapter, unless the context otherwise requires:

"Advertising" includes the use of any banner, sign, placard, poster, streamer, card, or any publication in the media.

"Gasoline" means a volatile mixture of liquid hydrocarbons, generally containing small amounts of additives, suitable for use as a fuel in spark-ignition internal combustion engines.

"Person" means an individual, corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership, unincorporated association, two or more of any of the foregoing having a joint or common interest, or any other legal or commercial entity.

"Petroleum product" means gasoline, diesel fuel, liquefied petroleum gas only when used as a motor fuel, kerosene, thinner, solvent, liquefied natural gas, pressure appliance fuel, white gasoline, or any motor fuel, or any oil represented as engine lubricant, engine oil, lubricating or motor oil, or any oil used to lubricate transmissions, gears, or axles.

"Sell" or any of its variants means attempt to sell, offer for sale or assist in the sale of, permit to be sold or offered for sale or delivery, offer for delivery, trade, barter, or expose for sale. [L 2006, c 78, pt of §21; am L 2008, c 19, §56]



§486B-1.5 - Monitoring of petroleum industry information.

[§486B-1.5]  Monitoring of petroleum industry information.  The public utilities commission shall refer to the attorney general any matter that is a violation of this chapter that is discovered in the performance of its duties pursuant to chapter 486H or 486J. [L 2007, c 182, §1]



§486B-2 - Misrepresentations.

[§486B-2]  Misrepresentations.  (a)  It is unlawful for any person to make any deceptive, false, or misleading statement by any means whatsoever regarding quality, quantity, performance, price, discount, profit, or savings used in the sale or selling of any petroleum product regulated pursuant to this chapter or chapters 486H and 486J.

(b)  The following deceptive, false, or misleading acts or practices committed or permitted by any person offering to sell any petroleum product that is regulated by this chapter or chapters 486H and 486J are also a violation of this section:

(1)  Misrepresenting the brand, grade, quality, or price of a petroleum product;

(2)  Using false or deceptive representations or designations in connection with the pricing, profits, or sale of a petroleum product;

(3)  Advertising petroleum products or services and not selling them as advertised;

(4)  Advertising petroleum products of a designated brand, grade, trademark, or trade name not actually sold or available for sale;

(5)  Making false, deceptive, or misleading statements concerning conditions of sale, price reductions, costs of operations, profits, or failing to disclose business relationships within the petroleum industry that affect the wholesale pricing of petroleum products;

(6)  Representing that the consumer will receive a rebate, discount, or other economic benefit and then failing to give that rebate, discount, or other economic benefit; and

(7)  Forging or falsifying any records or documents required by this chapter or chapter 486H or 486J or knowingly keeping, using, or displaying the false or forged records or documents. [L 2006, c 78, pt of §21]



§486B-3 - Unlawful profiteering.

[§486B-3]  Unlawful profiteering.  Any person who sells petroleum products and who, with intent to enhance the price or restrict the supply of petroleum products:

(1)  Wilfully causes or permits preventable waste in the production, manufacture, storage, or distribution of petroleum products;

(2)  Prevents, limits, lessens, or restricts the manufacture, production, supply, or distribution of petroleum products;

(3)  Enters into any contract, combination, or conspiracy in restraint of trade or commerce;

(4)  Exacts or demands any unjust or unreasonable profit in the sale, exchange, or handling of petroleum products; or

(5)  In any way aids or abets the doing of any act prohibited in paragraphs (1) to (4),

commits an unlawful trade practice. [L 2006, c 78, pt of §21]



§486B-4 - Penalty.

[§486B-4]  Penalty.  Any person who violates this chapter shall be fined not more than $10,000 for each violation or imprisoned for not more than five years, or both. [L 2006, c 78, pt of §21]



§486B-5 - Injunctions.

[§486B-5]  Injunctions.  Any person who violates this chapter may be enjoined by the circuit court by a mandatory injunction or temporary restraining order necessary or proper to effectuate the purposes of this chapter in a suit brought by the attorney general in the name of the State or by any private person in the person's own name. [L 2006, c 78, pt of §21]



§486B-6 - Remedies cumulative.

[§486B-6]  Remedies cumulative.  The remedies prescribed in this chapter are cumulative and in addition to any other remedies provided by law. [L 2006, c 78, pt of §21]






CHAPTER 486D - PETROLEUM PRODUCT ACCOUNTING ACT

CHAPTER 486D

PETROLEUM PRODUCT ACCOUNTING ACT

REPEALED.  L 1988, c 156, §2.

Cross References

Present provisions, see §§486-50 to 56.

Petroleum industry information reporting act, see chapter 486J.



CHAPTER 486E - FUEL DISTRIBUTION

CHAPTER 486E

FUEL DISTRIBUTION

REPEALED.  L 1997, c 257, §4.



CHAPTER 486H - GASOLINE DEALERS

§486H-1 - Definitions.

§486H-1  Definitions.  As used in this chapter:

"Commission" means the public utilities commission.

"Company retail station" means a retail service station owned and operated by a manufacturer or jobber and where retail prices are set by that manufacturer or jobber.

"Conventional gasoline" means a gasoline formulation with properties having the closest similarities to the gasoline then sold in the State.

"Dealer retail station" means a retail service station owned by a manufacturer or jobber and operated by a qualified gasoline dealer other than a manufacturer or a jobber under a franchise.

"Franchise" means:

(1)  Any agreement or related agreements between a petroleum distributor and a gasoline dealer under which the gasoline dealer is granted the right to use a trademark, trade name, service mark, or other identifying symbol or name owned by the distributor in connection with the retail sale of petroleum products supplied by the petroleum distributor; or

(2)  Any agreement or related agreements described in paragraph (1) and any agreement between a petroleum distributor and a gasoline dealer under which the gasoline dealer is granted the right to occupy the premises owned, leased, or controlled by the distributor, for the purpose of engaging in the retail sale of petroleum products supplied by the distributor.

"Gasoline" includes gasoline, benzol, benzine, naphtha, and any other liquid prepared, advertised, offered for sale, sold for use as, or used for, the generation of power for the propulsion of motor vehicles, including any product obtained by blending together any one or more petroleum products with or without other products, if the resultant product is capable of the same use.

"Gasoline dealer" means any person engaged in the retail sale of petroleum products in the United States under a franchise agreement entered into with a petroleum distributor.

"Good faith" means the duty of a gasoline dealer and a petroleum distributor to act in a fair and equitable manner in the performance and in the demanding of performance of the terms and provisions of the franchise.  The petroleum distributor shall not impose on a gasoline dealer by contract, rule, or regulation, whether written or oral, any standard of conduct that is not reasonable and of material significance to the franchise relationship.

"Independent retail station" means a retail service station not owned by a manufacturer or jobber and operated by a qualified gasoline dealer.

"Inventory" means any product sold to a gasoline dealer for resale purposes by a petroleum distributor.

"Jobber" means every wholesaler of petroleum products.

"Major brand" means the primary trade name or trademark most commonly associated and identified with a manufacturer's retail service station.

"Manufacturer" means every producer or refiner of petroleum products on January 1, 1992, or any subsidiary of that producer or refiner.

"Motor vehicle fuel" means gasoline, diesel fuel, alcohol, and any mixture of those fuels suitable for use in vehicles registered under chapter 286.

"Non-refiner marketer" means any person who acquires gasoline for sale in the State and who is not a refiner located and operating in the State, nor an importer owned by or affiliated with, directly or indirectly, a refiner located and operating in the State.

"Operate" means to engage in the business of selling motor vehicle fuel at a retail service station through any employee, commissioned agent, subsidiary company, or person managing a retail service station under a contract and on a fee arrangement with the manufacturer or jobber.

"Other areas" means the second congressional district of the State.

"Petroleum distributor" means any person engaged in the sale, consignment, or distribution of petroleum products to retail outlets that it owns, leases, or otherwise controls.

"Petroleum products" includes motor vehicle fuel, residual oils number 4, 5, and 6, and all grades of jet (turbo) fuel.

"Pre-tax" when used in reference to a price means such price net of the fuel-related or other taxes assessed when the gasoline is sold.

"Purchase" means any acquisition of ownership.

"Retail" means a sale of gasoline made to the general public at prices that are displayed on the dispensing equipment.

"Retail service station" or "retail station" means a place of business where motor vehicle fuel is sold and delivered into the tanks of motor vehicles and includes a company retail station, a dealer retail station, and an independent retail station.

"Sale" means any exchange, gift, or other disposition.

"Secondary brand" means a trade name or trademark, other than a major brand, used to identify a company retail station.

"Unbranded" means an independent retail service station dealer, jobber, heating oil distributor, motor fuel wholesaler, or peddler marketing gasoline or special fuels under its own brand, trade name, or trademark, other than those of a manufacturer, or any subsidiary thereof.

"Urban" means the first congressional district of the State. [L 1975, c 133, pt of §1; am L 1976, c 213, §3; am L 1983, c 268, §1; am L 1993, c 329, §2; am L 2002, c 77, §2(2); am L 2006, c 78, §16; am L 2008, c 19, §57]



§486H-2 - Wrongful or illegal termination; unreasonable nonrenewal; damages; defenses.

[§486H-2]  Wrongful or illegal termination; unreasonable nonrenewal; damages; defenses.  (a)  Except as provided in section 486H-3, a petroleum distributor shall be liable to a gasoline dealer who sells the products of the petroleum distributor under a franchise from the distributor for damages and such equitable relief as the court deems proper resulting from the wrongful or illegal termination or cancellation of the franchise during its term or the petroleum distributor's unreasonable refusal to renew the franchise.

(b)  A gasoline dealer suffering damages as a result of the termination or cancellation of, or failure to renew, the dealer's franchise may bring an action under this section against the petroleum distributor who wrongfully or illegally terminated, canceled, or unreasonably refused to renew the dealer's franchise in the court of general jurisdiction in which such petroleum distributor has the distributor's principal place of business, is found, or has an agent.  The action may be brought without regard to the amount in controversy.  If the gasoline dealer prevails in the action, the dealer may recover actual damages sustained, the costs of the suit, including reasonable attorneys' fees, and such equitable relief as the court deems proper.

The court may also grant such temporary relief as it may deem necessary and proper.

(c)  It shall be a defense to any action brought under this section that the franchise was terminated, canceled, or not renewed because:

(1)  The gasoline dealer failed to comply substantially with essential and reasonable requirements of the franchise agreement;

(2)  The gasoline dealer failed to act in good faith in carrying out the terms and provisions of the franchise; or

(3)  Of any of the reasons enumerated in section 486H-3; or

(4)  Of other legitimate business reasons; provided that a termination, cancellation, or failure to renew a franchise for the purpose of enabling the petroleum distributor to assume operation of the gasoline dealer's business shall not be considered to be a legitimate business reason unless the gasoline dealer is paid reasonable compensation for the value of the dealer's franchise, including goodwill.

(d)  No action may be brought under this section for a cause of action which arose more than two years prior to the date on which the action is brought. [L 1975, c 133, pt of §1; gen ch 1985]



§486H-3 - Notice of termination, cancellation, or nonrenewal.

§486H-3  Notice of termination, cancellation, or nonrenewal.  A petroleum distributor shall not terminate, cancel, or refuse to renew a franchise with a gasoline dealer without first giving the dealer written notice by certified mail at least ninety days in advance of the effective date of such action as set forth in the notice.  Notwithstanding any provision to the contrary contained in this section, a petroleum distributor may terminate, cancel, or refuse to renew a franchise with a gasoline dealer effective five days after the posting of written notice by certified mail to the gasoline dealer at the dealer's last known address, if such action is based on any of the following reasons:

(1)  Citation of the gasoline dealer by the measurement standards branch for adulteration, substitution, contamination, or other degradation of petroleum products sold under the trademark of the petroleum distributor; provided such adulteration, substitution, contamination, or other degradation is caused by the wilful or negligent act of the gasoline dealer;

(2)  Voluntary abandonment of the franchise relationship by the gasoline dealer;

(3)  Conviction of the gasoline dealer of a crime involving the business conducted pursuant to the franchise; or

(4)  Adjudication of bankruptcy of the gasoline dealer, or the dealer's becoming insolvent in the sense that the dealer cannot meet the dealer's financial obligations when due. [L 1975, c 133, pt of §1; gen ch 1985; am L 1986, c 339, §78; am L 1998, c 192, §5]



§486H-4 - Wrongful termination, cancellation, or nonrenewal; exception to actions.

§486H-4  Wrongful termination, cancellation, or nonrenewal; exception to actions.  No action may be brought under section 486H-2 in connection with the termination, cancellation, or nonrenewal of a franchise if the franchise agreement provides for the binding arbitration of disputes arising under the agreement, including disputes related to the termination, cancellation, or nonrenewal of the franchise, in accordance with chapter 658A and the rules of the American Arbitration Association. [L 1975, c 133, pt of §1; am L 2008, c 19, §58]



§486H-5 - Gasoline dealer's rights.

§486H-5  Gasoline dealer's rights.  (a)  A petroleum distributor shall not in any way dictate, force, or attempt to set the retail price of any product sold by the gasoline dealer.

(b)  After June 7, 1976, it shall be illegal for any petroleum distributor by any action to require a gasoline dealer to purchase only those tires, batteries, and other automotive accessories sold by the distributor.  A gasoline dealer may sell any tires, batteries, and other automotive accessories as may be available to the dealer for retail sale.

(c)  The petroleum distributor shall at all times act in good faith in carrying out the terms and provisions of the franchise. [L 1976, c 213, pt of §2; am L 1983, c 268, §2; gen ch 1985]



§486H-6 - Petroleum distributor's penalty; collection.

§486H-6  Petroleum distributor's penalty; collection.  The petroleum distributor's executive officer, representative, or agent who negotiates any contract in violation of section 486H-5(a) and section 486H-5(b), or who otherwise coerces a gasoline dealer in violation of section 486H-5(a) and section 486H-5(b), shall in addition to other penalties provided by this chapter be subject to a civil penalty of up to $50,000 for each offense.

The penalty shall be assessed and recovered in a civil action brought by the attorney general or by any county attorney or prosecuting attorney in any court of competent jurisdiction.  If brought by a county attorney or prosecuting attorney, the entire amount of the penalty shall be paid to the general fund of the county in which the judgment was entered.  If brought by the attorney general, one-half of the penalty shall be paid to the county general fund where the action was brought and one-half shall be paid to the state general fund. [L 1976, c 213, pt of §2; am L 1983, c 268, §3]



§486H-7 - Right to sue.

[§486H-7]  Right to sue.  Any person who is injured in the person's business or property by reason of a violation of section 486H-5 may sue in any court having jurisdiction in the county where the defendant resides or is found, or where any agent of the defendant resides or is found, or where service may be obtained, without respect to the amount in controversy, to recover the damages sustained by the person, and the person shall be awarded, if judgment is rendered in the person's favor, attorney's fees together with the costs of the suit.  Any action brought pursuant to this section shall be commenced within four years after the cause of action accrued. [L 1976, c 213, pt of §2; gen ch 1985]



§486H-8 - Disposition of inventory.

[§486H-8]  Disposition of inventory.  Upon termination of a franchise by either the petroleum distributor or the gasoline dealer, whether or not for cause, the distributor shall at the request of the dealer, take back any inventory from the dealer which was supplied by it and which has not diminished substantially in value and is of similar quality as when originally supplied.  The petroleum distributor shall reimburse the gasoline dealer for not less than ninety per cent of the cost paid by the gasoline dealer or shall cancel not less than ninety per cent of any debts owed on account of the inventory. [L 1976, c 213, pt of §2]



§486H-9 - Rights of dealer family member.

[§486H-9]  Rights of dealer family member.  (a)  Upon the death of a gasoline dealer, the franchise of said dealer and any leases or other agreements in connection therewith may be assumed by any dealer family member, who has actively participated in the franchise during the twelve-month period immediately preceding the dealer's death (but not necessarily continuously throughout such period), who meets the qualifications necessary to operate the station which would be customarily required by the petroleum distributor in question, and who gives written notice of the dealer family member's election to assume the franchise, and any leases or other agreements in connection therewith, to the petroleum distributor and any lessors of the premises within thirty days of the death of the gasoline dealer and affirms the same in writing within fifteen days after such thirty-day period.

(b)  Any dealer family member who is entitled to give the notice under subsection (a) shall have the right to operate the franchise during the forty-five-day period provided for in subsection (a).

(c)  "Dealer family member" shall mean that person from the group consisting of the surviving spouse and surviving adult children of the dealer designated by the dealer in a written designation received by the petroleum distributor prior to the dealer's death, provided that in the absence of any written designation, the dealer family member shall be that one of the dealer's surviving spouse and the dealer's surviving adult children who is entitled to give and gives the notice provided for in subsection (a) and who is chosen by said group.  If said group does not choose the dealer family member within forty-five days after the dealer's death, then the petroleum distributor shall have the option of choosing the dealer family member from among those who were entitled to give and give notice of their election to assume the franchise, any leases or other agreements in accordance with subsection (a). [L 1978, c 232, §1; gen ch 1985]



§486H-10 - REPEALED.

§486H-10  REPEALED.  L 1997, c 257, §6.



§486H-10.4 - Restrictions on manufacturers or jobbers in operating service stations; lease rent controls.

§486H-10.4  Restrictions on manufacturers or jobbers in operating service stations; lease rent controls.  (a)  Beginning August 1, 1997, no manufacturer or jobber shall convert an existing dealer retail station to a company retail station; provided that nothing in this section shall limit a manufacturer or jobber from:

(1)  Continuing to operate any company retail station legally in existence on July 31, 1997;

(2)  Constructing and operating any new retail service station as a company retail station constructed after August 1, 1997, subject to subsection (b); or

(3)  Operating a former dealer retail station for up to twenty-four months until a replacement dealer can be found if the former dealer vacates the retail station, cancels the franchise, or is properly terminated or not renewed.

(b)  No new company retail station shall be located within one-eighth mile of a dealer retail station in an urban area, and within one-quarter mile in other areas.

(c)  All leases as part of a franchise as defined in section 486H-1, existing on August 1, 1997, or entered into thereafter, shall be construed in conformity with the following:

(1)  Such renewal shall not be scheduled more frequently than once every three years; and

(2)  Upon renewal, the lease rent payable shall not exceed fifteen per cent of the gross sales, except for gasoline, which shall not exceed fifteen per cent of the gross profit of product, excluding all related taxes by the dealer retail station as defined in section 486H-1 plus, in the case of a retail service station at a location where the manufacturer or jobber is the lessee and not the owner of the ground lease, a percentage increase equal to any increase that the manufacturer or jobber is required to pay the lessor under the ground lease for the service station.

The provisions of this subsection shall not apply to any existing contracts that may be in conflict with its provisions.

(d)  Nothing in this section shall prohibit a gasoline dealer from selling a retail service station in any manner. [L 1997, c 257, §3; am L 2002, c 77, §2(3); am L 2008, c 19, §59]

Law Journals and Reviews

Price Controls in Paradise:  Foreshadowing the Legal and Economic Consequences of Hawai‘i's Gasoline Price Cap Law.  27 UH L. Rev. 549.

Case Notes

The "substantially advances" formula announced in Agins v. City of Tiburon is not a valid method of identifying regulatory takings for which the Fifth Amendment requires just compensation.  Since oil company claiming that the rent cap provision of Act 257 [L 1997 (§486H-10.4(c))], on its face, effected a taking of its property argued only a "substantially advances" theory in support of its takings claim, it was not entitled to summary judgment on that claim.  544 U.S. 528.

In an action to recover payments which plaintiffs claimed exceeded the amount permissible under this section, defendants' motion for summary judgment granted, as there was no lease renewal.  460 F. Supp. 2d 1215.



§486H-10.5 - Violation; penalties.

§486H-10.5  Violation; penalties.  Any person who violates section 486H-10.4 shall be assessed a civil penalty of $1,000 per day for each violation. [L 1995, c 238, §1; am L 2008, c 19, §60]



§486H-11 - Enforcement of prohibition.

§486H-11  Enforcement of prohibition.  (a)  The attorney general shall commence a civil action to enforce section 486H-10.4 by seeking injunctive or any other appropriate relief.  The civil action shall be brought in the circuit court of the circuit where the alleged violation occurred, or where the defendant resides or is doing business.

(b)  Any person who is injured in that person's business or property by the violation of section 486H-10.4 may bring a civil action for damages or injunctive relief, or both, against the person violating section 486H-10.4.  If the plaintiff prevails, the plaintiff shall be awarded reasonable attorneys' and expert witness fees; provided that if a court awards only nominal damages to the plaintiff, those fees, in the court's discretion, need not be awarded to the plaintiff.  Any action brought under this subsection shall be brought in the circuit court of the circuit where the alleged violation occurred, or where the defendant resides or is doing business. [L 1993, c 329, pt of §1; am L 2008, c 19, §61]

Rules of Court

Injunctions, see HRCP rule 65.



§486H-12 - Preemption by federal law.

[§486H-12]  Preemption by federal law.  This chapter shall not be applied in a manner that would render its application preempted by the "Petroleum Marketing Practices Act", 15 U.S.C. [section] 2801, et seq., or other applicable federal law. [L 1993, c 329, pt of §1]



§486H-13 - Maximum pre-tax wholesale price for the sale of gasoline; civil actions.

§486H-13  Maximum pre-tax wholesale price for the sale of gasoline; civil actions.  (a)  Notwithstanding any law to the contrary, no manufacturer, wholesaler, or jobber may sell regular unleaded, mid-grade, or premium gasoline to a dealer retail station, an independent retail station, or to another jobber or wholesaler at a price above the maximum pre-tax wholesale prices established pursuant to subsection (b).  The commission shall publish the maximum pre-tax wholesale prices by means that shall include the internet website for the State of Hawaii.

(b)  On a weekly basis, the commission shall determine the maximum pre-tax wholesale price of regular unleaded, mid-grade, and premium gasoline as follows:  the maximum pre-tax wholesale price of regular unleaded gasoline shall consist of the baseline price for regular unleaded gasoline, plus the marketing margin factor and the zone price adjustment, and for mid-grade and premium gasoline, the applicable mid-grade and premium adjustment factor, such that the maximum pre-tax wholesale gasoline prices reflect and correlate with competitive market conditions.

(c)  The baseline price for regular unleaded gasoline referred to in subsection (b) shall be determined on a weekly basis and shall be equal to the average of the three lowest of the four weekly averages of the spot daily price for conventional regular unleaded gasoline or its equivalent standard:

(1)  The weekly average of the spot daily price for conventional regular unleaded gasoline for Los Angeles;

(2)  The weekly average of the spot daily price for conventional regular unleaded gasoline for New York Harbor;

(3)  The weekly average of the spot daily price for conventional regular unleaded gasoline for the United States Gulf Coast; and

(4)  The weekly average of the spot daily price for conventional regular unleaded gasoline for Singapore,

as reported and published by the Oil Price Information Service for the five business days of the preceding week; provided that if the preceding week contains a holiday or holidays, then the average of the remaining business days of the preceding week shall be used; and provided further that the commission, in its discretion, may determine a more appropriate baseline or a more appropriate price information reporting service or use multiple price information reporting services.

(d)  The marketing margin factor referred to in subsection (b) shall be 14 cents per gallon or as otherwise determined by the commission and shall thereafter be subject to adjustment pursuant to section 486H-16(a).

(e)  The mid-grade adjustment factor shall be 5 cents per gallon or as otherwise determined by the commission and shall thereafter be subject to adjustment pursuant to section 486H-16(a).

(f)  The premium adjustment factor shall be 9 cents per gallon or as otherwise determined by the commission and shall thereafter be subject to adjustment pursuant to section 486H-16(a).

(g)  For purposes of this chapter, the State shall be divided into the following zones:

(1)  Zone 1 shall include the island of Oahu;

(2)  Zone 2 shall include the island of Kauai;

(3)  Zone 3 shall include the island of Maui, except the district of Hana;

(4)  Zone 4 shall include the district of Hana on the island of Maui;

(5)  Zone 5 shall include the island of Molokai;

(6)  Zone 6 shall include the island of Lanai;

(7)  Zone 7 shall include the districts of Puna, south Hilo, north Hilo, and Hamakua on the island of Hawaii; and

(8)  Zone 8 shall include the districts of north Kohala, south Kohala, north Kona, south Kona, and Kau on the island of Hawaii.

(h)  The commission shall establish zone price adjustments to the maximum pre-tax wholesale regular unleaded, mid-grade, and premium gasoline prices on a zone by zone basis.

(i)  The zone price adjustments for zones 2 through 8, set forth in subsection (g), shall be divided as follows:

(1)  Thirty per cent of the zone price adjustment shall be allocated to the shipper of the gasoline from zone to zone;

(2)  Twenty per cent of the zone price adjustment shall be allocated to the terminal holding the gasoline in zones 2 through 8; and

(3)  Fifty per cent of the zone price adjustments shall be allocated to the person or entity that delivers the gasoline to the retail station in zones 2 through 8.

(j)  Every manufacturer, wholesaler, or jobber, upon the request of the commission, shall furnish to the commission, in the form requested, all documents, data, and information the commission may require to make its determination on zone price adjustments.  Any person who refuses or fails to comply with a request for information by the commission shall be subject to a fine of up to $50,000 per day.  Each day a violation continues shall constitute a separate offense.

(k)  The maximum pre-tax wholesale gasoline price imposed by this section shall take effect on September 1, 2005, notwithstanding the lack of the adoption of rules pursuant to this section; provided that notwithstanding any law to the contrary, the maximum pre-tax wholesale price under this section shall be suspended indefinitely upon the effective date of Act 78, Session Laws of Hawaii 2006, and shall not thereafter become effective until and unless the governor publishes a notice statewide in accordance with section 1-28.5 that the reinstatement of the maximum pre-tax wholesale price under this section is beneficial to the economic well-being, health, and safety of the people of the State.  The maximum pre-tax wholesale price shall become effective five days after the publication of the notice by the governor unless otherwise specified by the governor, and shall remain in effect for thirty days, after which time it shall be automatically suspended.  Thereafter, the governor may reinstate the maximum pre-tax wholesale price for thirty-day periods on the same conditions as set forth above.  Upon a finding that the maximum pre-tax wholesale price would impose a financial hardship upon a distributor within a zone, the governor, in the governor's discretion, may increase the maximum pre-tax wholesale price for the zone in an amount determined necessary to eliminate the financial hardship on any affected distributor who does not operate a refinery within the State.  Any increase in the maximum pre-tax wholesale price shall be included in the notice published by the governor.

(l)  The suspension of the maximum pre-tax wholesale gasoline price shall suspend the commission's duty to calculate and publish the maximum pre-tax wholesale gasoline price that would have been in effect but for the suspension, but shall not suspend or affect:

(1)  Any duty to register, timely provide information, make a report, or file a statement under chapter 486J; or

(2)  Any duty of the commission to:

(A)  Timely obtain, analyze, or publicly disclose or report information under chapter 486J; and

(B)  Enforce chapter 486B.

(m)  Any manufacturer, wholesaler, or jobber who knowingly violates any requirement imposed or rule adopted under this section, except for subsection (j), shall be subject to a civil penalty, for each violation, equal to three times the amount of the overcharge or $250,000, whichever is greater, and shall be liable for the costs of the action and reasonable attorney's fees as determined by the court.  Within two years from the date the commission obtains actual knowledge of the violation, the commission may institute a civil action in a court of competent jurisdiction to collect the civil penalty, the costs, and attorney's fees.  In the case of ongoing violation, the two-year period shall start from the date of the last violation.  The commission may refer any such action to the attorney general as it deems appropriate.  As used in this subsection, "overcharge" means the number of gallons of gasoline sold, times the wholesale price at which the manufacturer or jobber sold regular unleaded, mid-grade, or premium gasoline to a dealer retail station, an independent retail station, or another jobber or wholesaler, less taxes assessed, less the maximum pre-tax wholesale gasoline price established pursuant to subsection (b).

(n)  The commission shall have the power to determine the extent to which a manufacturer, wholesaler, or jobber is complying with any requirement imposed or rule adopted under this section, including the power to compel a manufacturer, wholesaler, or jobber to submit documents, data, and information necessary and appropriate for the commission to determine such compliance.  The commission may use data collected pursuant to chapter 486J in determining such compliance.

(o)  The commission shall report to the governor and the legislature, in a timely manner, on any significant aberrations, trends, or conditions that may adversely impact the gasoline consumers in the State.

(p)  The commission may adopt rules pursuant to chapter 91 as may be necessary to implement this section and section 486H-16. [L 2002, c 77, pt of §2(1); am L 2004, c 242, §3; am L 2006, c 78, §17]

Note

The effective date of Act 78, Session Laws of Hawaii 2006 is May 5, 2006.

Law Journals and Reviews

Price Controls in Paradise:  Foreshadowing the Legal and Economic Consequences of Hawai‘i's Gasoline Price Cap Law.  27 UH L. Rev. 549.



§486H-14 - REPEALED.

§486H-14  REPEALED.  L 2004, c 242, §4.



§486H-15 - REPEALED.

§486H-15  REPEALED.  L 2006, c 78, §19.



§486H-16 - Adjustments.

§486H-16  Adjustments.  (a)  A manufacturer, wholesaler, or jobber may petition the commission to adjust the maximum pre-tax wholesale price of regular unleaded, mid-grade, or premium gasoline in the event of a change in the value of the baseline price for regular unleaded gasoline, the marketing margin factor, the mid-grade adjustment factor, the premium adjustment factor, a zone price adjustment on a zone by zone basis, or an allocation of a zone price adjustment on a zone by zone basis.  The petitioner shall bear the burden of proof to establish by clear and convincing evidence the need for and the amount of any adjustment.  The adjustments shall be determined as follows:

(1)  The value of the baseline price shall be equal to the average of the three lowest of the four weekly averages of the spot daily price for conventional regular unleaded gasoline or its equivalent standard:

(A)  The weekly average of the spot daily price for conventional regular unleaded gasoline for Los Angeles;

(B)  The weekly average of the spot daily price for conventional regular unleaded gasoline for New York Harbor;

(C)  The weekly average of the spot daily price for conventional regular unleaded gasoline for the United States Gulf Coast; and

(D)  The weekly average of the spot daily price for conventional regular unleaded gasoline for Singapore,

as reported and published by the Oil Price Information Service for the five business days of the preceding week; provided that if the preceding week contains a holiday or holidays, the average of the remaining business days of the preceding week shall be used; and provided further that the commission, in its discretion, may determine a more appropriate baseline or a more appropriate price information reporting service or use multiple price information reporting services;

(2)  The value of the marketing margin factor in effect at the time the petition is filed shall be adjusted by adding to the value the difference between:

(A)  The average of the difference over the prior twelve-month period between:

(i)  The dealer tank wagon price for sales for resale for "regular" gasoline; and

(ii)  The bulk price for sales for resale for "regular" gasoline,

for Petroleum Administration for Defense (PAD) District V, as reported and published by the Energy Information Administration or its successor in Table 31 - "Motor Gasoline Prices by Grade, Sales Type, PAD District, and State" or other source containing the same information; less

(B)  The average of the difference over the period from 1994 until the most current year between:

(i)  The dealer tank wagon price for sales for resale for "regular" gasoline; and

(ii)  The bulk price for sales for resale for "regular" gasoline,

for Petroleum Administration for Defense (PAD) District V, as reported and published by the Energy Information Administration or its successor in Table 31 - "Motor Gasoline Prices by Grade, Sales Type, PAD District, and State" or other source containing the same information;

(3)  The value of the mid-grade and premium adjustment factors in effect at the time the petition is filed shall be adjusted by any material change in the mid-grade and premium adjustment factor as published by an appropriate price information reporting service; and

(4)  The value of any zone price adjustment on a zone by zone basis or zone price adjustment allocation, pursuant to section 486H-13(i), on a zone by zone basis, in effect at the time the petition is filed, shall be adjusted based upon material changes in the operating costs for a zone, such as terminaling, storage, or distribution costs, and other empirical data the commission deems appropriate.

(b)  If the commission adjusts the maximum pre-tax wholesale gasoline prices, the commission shall publish its findings and the adjusted prices by means that shall include the internet website for the State of Hawaii.

(c)  Regardless of whether a petition has been filed and notwithstanding a determination of the adjustments made pursuant to subsection (a), the commission, in its discretion, may make such other and further adjustments deemed necessary and appropriate to establish maximum pre-tax wholesale gasoline prices that reflect and correlate with competitive market conditions. [L 2002, c 77, pt of §2(1); am L 2004, c 242, §6; am L 2006, c 78, §18]



§486H-17 - Restricting supply of petroleum products.

[§486H-17]  Restricting supply of petroleum products.  The attorney general shall immediately investigate any shortage or condition affecting the supply of any petroleum products or other matters relating to the requirements of this chapter and shall institute all appropriate criminal and civil actions and pursue all legal and equitable remedies that may be available to the State.  The attorney general shall submit a report to the legislature regarding any shortage or condition affecting the supply of petroleum products. [L 2004, c 242, §2]






CHAPTER 486I - PETROLEUM INDUSTRY INFORMATION REPORTING

CHAPTER 486I

PETROLEUM INDUSTRY INFORMATION REPORTING

REPEALED.  L 1997, c 257, §5.



CHAPTER 486J - PETROLEUM INDUSTRY INFORMATION REPORTING ACT

§486J-1 - Definitions.

PART I.  GENERALLY

§486J-1  Definitions.  As used in this chapter:

"Aviation fuel" means and includes all liquid substances of whatever chemical composition usable for the propulsion of airplanes.

"Classes of retail trade" means the separate subdivisions, or "classes", of outlets or methods of retail sales of liquid fuels, typically but not always limited to gasoline and diesel for motor vehicles, and includes any:

(1)  Company-operated station that is a retail service station owned and operated by a refiner or wholesale distributor and where retail prices are set by that refiner or wholesale distributor;

(2)  Lessee dealer-operated station that is a retail service station owned by a refiner or wholesale distributor and operated by a qualified gasoline dealer other than a refiner or wholesale distributor under a franchise; or

(3)  Owner-operated station that is a retail service station not owned by a refiner or wholesale distributor and operated by a qualified gasoline dealer.

"Commission" means the public utilities commission.

"Competitively priced" means fuel-grade ethanol for which the wholesale price, minus the value of all applicable federal, state, and county tax credits and exemptions, is not more than the average posted rack price of unleaded gasoline of comparable grade published in the State.

"Corporate overhead expenses" means the expenses or costs allocated by the refiners that reflect their Hawaii business units' share of corporate staff costs, such as legal, finance, accounting, information technology, and similar costs.

"Dealer tank wagon price" means the wholesale price at which liquid fuel is sold to any retail outlet by any distributor priced on a delivered basis to a retail outlet.

"Department" means the department of business, economic development, and tourism.

"Director" means the director of business, economic development, and tourism.

"Distributor" means:

(1)  Every person who refines, manufactures, produces, or compounds fuel in the State and sells it at wholesale or at retail;

(2)  Every person who imports or causes to be imported into the State, or exports or causes to be exported from the State, any fuel;

(3)  Every person who acquires fuel through exchanges with another distributor; or

(4)  Every person who purchases fuel for resale at wholesale or retail from any person described in paragraph (1), (2), or (3); provided that "distributor" shall not include a marina, lessee dealer-operated station, owner-operated station, or other retailer that retails fuel only to end users or the public.

"Energy" means work or heat that is, or may be, produced from any fuel or source whatsoever.

"Fuel" means fuels, whether liquid, solid, or gaseous, commercially usable for energy needs, power generation, and fuels manufacture, that may be manufactured, grown, produced, or imported into the State or that may be exported therefrom, including petroleum and petroleum products and gases, coal, coal tar, vegetable ferments, and all fuel alcohols.

"Liquid fuel" means fuels in liquid form, commercially usable for energy needs, power generation, and fuels that may be manufactured, produced, or imported into the State or that may be exported therefrom, including petroleum and petroleum products and all fuel alcohols.

"Major fuel user" means any person who uses fuel in the manufacture of products or for the generation of power in amounts determined by the commission as having a major effect on energy supplies.

"Major marketer" means any person who sells natural gas, propane, synthetic natural gas, or oil in amounts determined by the commission as having a major effect on energy supplies.

"Major oil producer" means any person who produces oil in amounts determined by the commission as having a major effect on energy supplies.

"Major oil storer" means any person who stores oil or other petroleum products in amounts determined by the commission as having a major effect on energy supplies.

"Major oil transporter" means any person who transports oil or other petroleum products in amounts determined by the commission as having a major effect on energy supplies.

"Month" or "calendar month" means each full month of the calendar year.

"Nonrefiner wholesale price" means the wholesale price at which liquid fuel is sold by any distributor, not a refiner, to any other distributor, not a refiner, for resale at any subsequent wholesale or retail transaction.

"Person" means any person, firm, association, organization, partnership, business trust, corporation, or company.  "Person" also includes any city, county, public district or agency, the State, or any department or agency thereof, and the United States to the extent authorized by federal law.

"Refiner" means any person who owns, operates, or controls the operations of one or more refineries in Hawaii.

"Refiner wholesale price" means the wholesale price at which liquid fuel is sold by a refiner to any distributor, not a refiner, for resale at any subsequent wholesale or retail transaction.

"Refinery" means any industrial plant, regardless of capacity, processing crude oil feedstock and manufacturing oil products.

"Wholesale liquid fuel prices" means the prices at which liquid fuel is sold at wholesale for resale at wholesale or retail, typically but not limited to gasoline and diesel for motor vehicles, and include "dealer tank wagon price", "nonrefiner wholesale price", and "refiner wholesale price". [L 1997, c 257, pt of §2; am L 2002, c 77, §3(1); am L 2006, c 78, §3; am L 2007, c 182, §3]



§486J-2 - Distributors to register.

§486J-2  Distributors to register.  Every distributor, and any person before becoming a distributor, shall register as such with the commission on forms to be prescribed, prepared, and furnished by the commission. [L 1997, c 257, pt of §2; am L 2002, c 77, §4; am L 2006, c 78, §4]



§486J-3 - Statements.

§486J-3  Statements.  (a)  Each week every distributor and major fuel user shall file with the commission, on forms prescribed, prepared, and furnished by the commission, a certified statement showing on a statewide consolidated basis, and separately for each county and for the islands of Lanai and Molokai within which and whereon fuel is sold or used during the last preceding reporting week, the following:

(1)  The total number of gallons or units of fuel, by type or grade, refined, manufactured, or compounded by the distributor within the State and, if for ultimate sale or consumption in another county or on another island, the number of gallons or units of fuel, by type or grade, sold, exchanged, or otherwise transferred or used by the distributor in each county or island;

(2)  The total number of gallons or units of fuel, by type or grade, imported or exported by the distributor; the total volumes of fuel, by type or grade, sold, exchanged, or otherwise transferred or used by the distributor; and if for ultimate sale or consumption in another county or on another island, the number of gallons or units of fuel, by type or grade, sold, exchanged, or otherwise transferred or used by the distributor in each county or island;

(3)  The total number of gallons or units of fuel sold as liquid fuel, aviation fuel, diesel fuel, and other types of fuel as required by the commission;

(4)  The total number of gallons or units of fuel, by type or grade, and their respective sales prices for all fuel sold to federal, state, and county agencies, ships stores, or base exchanges, commercial agricultural accounts, commercial nonagricultural accounts, retail dealers, and other customers as required by the commission;

(5)  Weekly weighted average acquisition cost per barrel and volumes of foreign or domestic crude oil or other liquid fuels, finished or unfinished, imported to Hawaii, including information identifying the source of the crude oil or other liquid fuels;

(6)  The effective date and time, and the amount of change in cents per gallon, of any increase or decrease in wholesale price occurring during the week and the weekly weighted average wholesale prices and sales volumes of finished unleaded regular and premium motor gasoline, and of each other grade of gasoline sold, by island, to retail outlets, by classes of retail trade, and to wholesale distributors;

(7)  Weekly weighted average retail prices, and sales volumes of finished unleaded regular and premium motor gasoline, and of each other grade of gasoline sold, by island, by retail distributor outlets of all classes of retail trade and by any distributor to other end-users; provided that the commission may purchase retail price data from data service companies that the commission may use to substitute some or all data to meet the reporting requirement for retail price data under this paragraph;

(8)  The effective date and time, and the amount of change in cents per gallon, of any increase or decrease in wholesale price occurring during the week and the weekly weighted average wholesale prices, and sales volumes of No. 2 diesel fuel and No. 2 fuel oil, by island, to retail distributor outlets, by classes of retail trade, and to all other wholesale distributors.  Weighted average wholesale prices and sales volumes shall be reported by type of wholesale liquid fuel price;

(9)  Weekly weighted average retail prices, and sales volumes of No. 2 diesel fuel and No. 2 fuel oil sold, by island, by retail distributor outlets of all classes of retail trade and by any distributor to other end-users.  The commission may purchase retail price data from data service companies that the commission may use to substitute some or all data to meet the reporting requirement for retail price data under this paragraph;

(10)  Weekly weighted average prices, and sales volumes for retail sales and wholesale sales, by island, of No. 1 distillate, kerosene, finished aviation gasoline, kerosene-type jet fuel, No. 4 fuel oil, residual fuel oil, and consumer grade propane;

(11)  For each distributor that is a refiner, the gross margins or spreads between a refiner's average weighted acquisition price for each gallon of crude oil and blendstock refined within the State and the average weighted prices for each gallon or unit of fuel sold, by county or island, to another distributor, a retail dealer, end-user, and consumer;

(12)  For each distributor that is not a refiner, the gross margins or spreads between the distributor's average weighted price for each gallon or unit of fuel acquired by the distributor and the average weighted prices for each gallon or unit of fuel sold, by county or island, to another distributor, a retail dealer, end-user, or consumer; and

(13)  Revenues, expenses, profits and losses, and any other financial or operating information as may be required by the commission.

The commission shall prescribe applicable standards and practices for reporting to facilitate uniformity, consistency, and comparability of the data to be submitted.

(b)  Each major marketer shall submit to the commission, at a time and in a form as the commission shall prescribe, information, including petroleum and petroleum product receipts, exchanges, inventories, and distributions.

(c)  The commission may require additional information as and when the commission deems necessary to perform the commission's responsibilities under this chapter.

(d)  Information in the statements filed pursuant to this section shall be collected and maintained for the purpose of facilitating the analysis required by this chapter; provided that the commission shall make the information available to the public, to the extent permitted under sections 486J-6 and 486J-8. [L 1997, c 257, pt of §2; am L 2002, c 77, §4; am L 2006, c 78, §5; am L 2007, c 182, §4]



§486J-4 - Informational reports.

§486J-4  Informational reports.  (a)  Each major oil producer, refiner, marketer, oil transporter, and oil storer shall submit to the commission, in a form as the commission shall prescribe, information that includes the following:

(1)  Major oil transporters shall report on petroleum by reporting the capacities of each major transportation system, the amount transported by each system, and inventories thereof.  The provision of the information shall not be construed to increase and decrease any authority the commission may otherwise have;

(2)  Major oil storers shall report on storage capacity, inventories, receipts and distributions, and methods of transportation of receipts and distributions;

(3)  Refiners shall report on facility capacity and utilization and method of transportation of refinery receipts and distributions; and

(4)  Major oil marketers shall report on facility capacity and methods of transportation of receipts and distributions.

(b)  The commission may require additional information as and when the commission deems necessary to perform the commission's responsibilities under this chapter. [L 1997, c 257, pt of §2; am L 2002, c 77, §4; am L 2006, c 78, §6; am L 2007, c 182, §5]



§486J-4.5 - Informational cost reports.

§486J-4.5  Informational cost reports.  (a)  Each refiner, on a semi-annual basis, at reporting dates as the commission may establish, shall file with the commission, on forms prescribed, prepared, and furnished by the commission, a certified statement of operating and overhead costs for the refiner's Hawaii operations that shall include but not be limited to the following:

(1)  Crude oil costs and sources;

(2)  Other feedstock costs and sources;

(3)  Refinery operating expenses;

(4)  Marketing operating expenses by petroleum product;

(5)  Distribution expenses by petroleum product; and

(6)  Corporate overhead expenses.

(b)  In addition to the reporting required under subsection (a), each distributor shall file with the commission all Securities and Exchange Commission Forms 10-K, 10-Q, annual reports, quarterly reports, and earnings supplements published by the distributor.

(c)  Each distributor, except a distributor who is so defined solely by criteria in paragraph (4) of that definition in section 486J-1, who sells liquid fuel only at retail and is not a refiner, shall file with the commission, on a semi-annual basis at reporting dates as the commission may establish, on forms prescribed, prepared, and furnished by the commission, a certified statement of operating and overhead costs that shall include the following:

(1)  Gasoline purchases and exchanges and sources;

(2)  Diesel purchases and exchanges and sources;

(3)  Marketing expenses; and

(4)  Distribution expenses. [L 2006, c 78, pt of §2; am L 2007, c 182, §6]



§486J-5 - Analysis of information; summary reports.

§486J-5  Analysis of information; summary reports.  (a)  The commission, with the commission's own staff and other support staff with expertise and experience in, or with, the petroleum industry, shall gather, analyze, and interpret the information submitted to it pursuant to sections 486J-3, 486J-4, and 486J-4.5 and other information relating to the supply, prices, margins, and profits of petroleum products, with particular emphasis on motor vehicle fuels, including but not limited to all of the following:

(1)  The nature, cause, and extent of any petroleum or petroleum product situation or condition affecting supply, price, margins, or profits;

(2)  The prices, with particular emphasis on wholesale and retail motor vehicle fuel prices, and any significant changes in prices charged by the petroleum industry for petroleum or petroleum products sold in Hawaii and the reasons for the changes;

(3)  The income, expenses, margins, and profits in Hawaii, both before and after taxes, of each distributor and the income, expenses, margins, and profits, both before and after taxes, of major oil companies in other regions of the United States and other countries; and

(4)  The emerging trends relating to supply, demand, price, margins, and profits.

(b)  The commission shall analyze the effects of state and federal policies, rules, and regulations upon the supply and pricing of petroleum products.

(c)  The commission shall publish annually and submit to the governor and the legislature twenty days prior to the first day of each regular legislative session a summary, including any analysis and interpretation of the information submitted to it pursuant to this chapter, and any other activities taken by the commission, including civil penalties imposed and referrals of violations to the attorney general under section 486J-9.  Any person may submit comments in writing regarding the accuracy or sufficiency of the information submitted. [L 1997, c 257, pt of §2; am L 2002, c 77, §3(2); am L 2006, c 78, §7]



§486J-5.3 - Use and analysis of information by the department of business, economic development, and tourism.

[§486J-5.3]  Use and analysis of information by the department of business, economic development, and tourism.  The department, with its own staff and other support staff with relevant expertise and experience, shall use the information obtained under this chapter to effectuate the purposes of chapters 125C, 196, and other relevant laws. [L 2007, c 182, §2]



§486J-5.5 - Petroleum industry monitoring, analysis, and reporting program.

[§486J-5.5]  Petroleum industry monitoring, analysis, and reporting program.  The commission shall establish the petroleum industry monitoring, analysis, and reporting program that  includes development and maintenance of an automated petroleum industry information reporting system that meets the requirements of government, industry, and the public while promoting sound policy making and consumer information and protection.  The purpose of the petroleum industry monitoring, analysis, and reporting program is to conduct and facilitate the efficient analysis and reporting of all information and data provided by the petroleum industry pursuant to this chapter.  The commission shall develop the petroleum industry monitoring, analysis, and reporting program in a manner that will result in greater market transparency and provide useful information to the general public and those agencies that are authorized to conduct oversight of the petroleum industry and ensure compliance with all relevant laws. [L 2006, c 78, pt of §2]



§486J-5.6 - Petroleum industry monitoring, analysis, and reporting special fund.

[§486J-5.6]  Petroleum industry monitoring, analysis, and reporting special fund.  (a)  There is established a petroleum industry monitoring, analysis, and reporting special fund to be administered by the commission.

(b)  The legislature may make appropriations from the general revenues of the State of Hawaii, not to exceed $2,000,000 in any fiscal year, for the petroleum industry monitoring, analysis, and reporting special fund.

(c)  Moneys in the special fund shall be used to:

(1)  Administer the petroleum industry monitoring, analysis, and reporting program pursuant to this chapter; and

(2)  Establish       full-time staff positions in the commission to implement and maintain the petroleum industry monitoring, analysis, and reporting program, including the automated petroleum industry information reporting system established by section 486J-5.5. [L 2006, c 78, pt of §2]

Note

Subsection (c)(2) printed as enacted.



§486J-6 - Confidential information.

§486J-6  Confidential information.  (a)  Confidential commercial information provided to the commission pursuant to this chapter that is exempt from public disclosure under section 92F-13 shall be held in confidence by the commission or aggregated to the extent necessary in the commission's discretion to ensure confidentiality as required by chapter 92F.

(b)  No data or information submitted to the commission shall be deemed confidential if it is shown that the person submitting the information or data has made it public.

(c)  Unless otherwise provided by law, with respect to data that the commission obtains or is provided pursuant to section 486J-3, 486J-4, 486J-4.5, or 486J-5, neither the commission nor any employee of the commission may do any of the following:

(1)  Use the information furnished or obtained for any purpose other than the purposes for which it is supplied;

(2)  Make any publication whereby the data furnished by any person can be identified; or

(3)  Permit any person other than the commission, the department of taxation, the attorney general, the consumer advocate, the department of business, economic development, and tourism, and the authorized representatives and employees of each to examine the individual reports or statements provided. [L 1997, c 257, pt of §2; am L 2002, c 77, §4; am L 2006, c 78, §8; am L 2007, c 182, §7]



§486J-7 - Confidential information obtained by another state agency.

§486J-7  Confidential information obtained by another state agency.  Any confidential information pertinent to the responsibilities of the commission specified in this chapter that is obtained by another state agency, including the department of taxation, the attorney general, and the consumer advocate, shall be available only to the attorney general, the attorney general's authorized representatives, the department of business, economic development, and tourism, and the commission and shall be treated in a confidential manner. [L 1997, c 257, pt of §2; am L 2002, c 77, §4; am L 2006, c 78, §9]



§486J-8 - Sharing of information obtained by the commission.

§486J-8  Sharing of information obtained by the commission.  (a)  Except as provided in subsections (b) and (c), the commission shall make any information obtained by the commission under this chapter, including confidential information, available only to the attorney general, the department of taxation, the consumer advocate, the department of business, economic development, and tourism, an appropriate legislative committee, and the authorized representative of each, who shall safeguard the confidentiality of all confidential information received.

(b)  The commission shall disclose to the public, using the best readily available technology, the information contained in the statements that are filed pursuant to section 486J-3, except to the extent that disclosure is prohibited under section 486J-6.  The commission shall publicly report this information within fourteen days pursuant to the reporting dates established by the commission under section 486J-3.

(c)  Nothing in this section shall be construed to prohibit the implementation of the petroleum industry monitoring, analysis, and reporting program under section 486J-5.5 or the public disclosure of the analysis of information and reports described in section 486J-5. [L 1997, c 257, pt of §2; am L 2002, c 77, §4; am L 2006, c 78, §10; am L 2007, c 182, §9]



§486J-9 - Failure to timely provide information; failure to make and file statements; false statements; penalties; referral to the attorney general.

§486J-9  Failure to timely provide information; failure to make and file statements; false statements; penalties; referral to the attorney general.  (a)  The commission shall notify those persons who have failed to timely provide the information specified in section 486J-3, 486J-4, or 486J-4.5 or requested by the commission under section 486J-3, 486J-4, or 486J-4.5.  If, within five business days after being notified of the failure to provide the specified or requested information, the person fails to supply the specified or requested information, the person shall be subject to a civil penalty of not less than $50,000 per day nor more than $100,000 per day for each day the submission of information is refused or delayed.

(b)  Any person, or any employee of any person, who wilfully makes any false statement, representation, or certification in any record, report, plan, or other document filed with the commission shall be subject to a civil penalty not to exceed $500,000 and shall be deemed to have committed an unfair or deceptive act or practice in the conduct of a trade or commerce and subject to the penalties specified in chapters 480 and 486B.

(c)  The commission shall refer any matter under subsection (a) or (b) to the attorney general, who may exercise any appropriate legal or equitable remedies that may be available to the State.

(d)  For the purposes of this section, "person" means, in addition to the definition contained in section 486J-1, any responsible corporate officer. [L 1997, c 257, pt of §2; am L 2002, c 77, §3(3); am L 2006, c 78, §11; am L 2007, c 182, §8]



§486J-10 - Ethanol content requirement.

§486J-10  Ethanol content requirement.  (a)  The director shall adopt rules in accordance with chapter 91 to require that gasoline sold in the State for use in motor vehicles contain ten per cent ethanol by volume.  The amounts of gasoline sold in the State containing ten per cent ethanol shall be in accordance with rules as the director may deem appropriate.  The director may authorize the sale of gasoline that does not meet these requirements as provided in subsection (d).

(b)  Gasoline blended with an ethanol-based product, such as ethyl tertiary butyl ether, shall be considered to be in conformance with this section if the quantity of ethanol used in the manufacture of the ethanol-based product represents ten per cent, by volume, of the finished motor fuel.

(c)  Ethanol used in the manufacture of ethanol-based gasoline additives, such as ethyl tertiary butyl ether, may be considered to contribute to the distributor's conformance with this section; provided that the total quantity of ethanol used by the distributor is an amount equal to or greater than the amount of ethanol required under this section.

(d)  The director may authorize the sale of gasoline that does not meet the provisions of this section:

(1)  To the extent that sufficient quantities of competitively-priced ethanol are not available to meet the minimum requirements of this section; or

(2)  In the event of any other circumstances for which the director determines compliance with this section would cause undue hardship.

(e)  Each distributor, at reporting dates as the director may establish, shall file with the director, on forms prescribed, prepared, and furnished by the director, a certified statement showing:

(1)  The price and amount of ethanol available;

(2)  The amount of ethanol-blended fuel sold by the distributor;

(3)  The amount of non-ethanol-blended gasoline sold by the distributor; and

(4)  Any other information the director shall require for the purposes of compliance with this section.

(f)  Provisions with respect to confidentiality of information shall be the same as provided in section 486J-6.

(g)  Any distributor or any other person violating the requirements of this section shall be subject to a fine of not less than $2 per gallon of nonconforming fuel, up to a maximum of $10,000 per infraction.

(h)  The director, in accordance with chapter 91, shall adopt rules for the administration and enforcement of this section. [L 1997, c 257, pt of §2; am L 2002, c 77, §4; am L 2006, c 78, §12]



§486J-11 - Powers of the public utilities commission.

§486J-11  Powers of the public utilities commission.  (a)  The public utilities commission may take any action or make any determination under this chapter, including but not limited to actions or determinations that affect persons not regulated under chapters 269, 271, and 271G, as the commission deems necessary to carry out its responsibilities or otherwise effectuate chapter 269, 271, or 271G.

(b)  The public utilities commission may examine or investigate each distributor, the manner in which it is operated, its prices and rates, its operating costs and expenses, the value of its property and assets, the amount and disposition of its income, any of its financial transactions, its business relations with other persons, companies, or corporations, its compliance with all applicable state and federal laws, and all matters of any nature affecting the relations and transactions between the distributor and the public, persons, or businesses.

(c)  In the performance of its duties under this chapter, the commission shall have the same powers respecting administering oaths, compelling the attendance of witnesses and the production of documents, examining witnesses, and punishing for contempt, as are possessed by the circuit courts.  In case of disobedience by any person to any order of or subpoena issued by the commission, or of the refusal of any witness to testify to any matter regarding which the witness may be lawfully questioned, any circuit court, upon application by the commission, shall compel obedience as in case of disobedience of the requirements of a subpoena issued from a circuit court or a refusal to testify therein. [L 1997, c 257, pt of §2; am L 2007, c 182, §10]



§486J-12 - REPEALED.

§486J-12  REPEALED.  L 2006, c 78, §13.



§486J-21 - Petroleum advisory council; establishment.

PART II.  PETROLEUM ADVISORY COUNCIL

[§486J-21]  Petroleum advisory council; establishment.  (a)  There is established within the department for administrative purposes a voluntary petroleum advisory council, which shall be convened at the director's discretion and shall consist of the following eleven members:

(1)  Two lessee retail service station dealers;

(2)  Two independent retail service station dealers;

(3)  Two representatives of petroleum jobbers;

(4)  Two representatives of petroleum refiners;

(5)  One representative from the department of commerce and consumer affairs;

(6)  One representative from the department of business, economic development, and tourism; and

(7)  One representative from the department of the attorney general.

(b)  The members of the council shall elect a chairperson from among their number.

(c)  The members of the council shall serve without compensation. [L 1997, c 257, pt of §2]



§486J-22 - Duties of the council.

[§486J-22]  Duties of the council.  The council shall:

(1)  Advise the department of trends and activities in the retail petroleum industry that may require statutory consideration; and

(2)  Take such other action as may be necessary to ensure that the department is informed of all relevant developments in the retail petroleum industry affecting the health, safety, and welfare of the people of this State. [L 1997, c 257, pt of §2]






CHAPTER 486K - HOTELS

§486K-1 - Definitions.

§486K-1  Definitions.  As used in this chapter, the following terms shall have the following meanings:

"Guest" means a person who is registered at the hotel and to whom a bedroom is assigned.  The term "guest" shall include not only the guest, but the members of the guest's family and other persons who accompany the guest.

"Hotel", "hotel-condominium" or "condominium-hotel" means an establishment consisting of any building or structure used primarily for the business of providing for consideration transient accommodation lodging facilities and that furnishes, as part of its routine operations, one or more customary lodging services, other than living accommodations and the use of furniture and fixtures, including but not limited to restaurant facilities, or room attendant, bell, telephone switchboard, laundering, or concierge services, and is subject to the transient accommodations tax under chapter 237D.

"Hotelkeeper" or "keeper" includes any individual, firm, or corporation actually operating a hotel.

"Security box" means any metal or alloy box, used in a hotel for the safekeeping of any valuables, which may be securely locked with a locking mechanism that meets or exceeds Underwriters Laboratories standards and which shall be secured in a manner which precludes its removal from the room.

"Valuables" includes money, bank notes, bonds, precious stones, jewelry, ornaments, watches, securities, transportation tickets, photographic cameras, checks, drafts, and other negotiable instruments, business papers, documents, and other papers, and other articles of value. [L 1978, c 234, pt of §3; am L 1981, c 83, §1; am L 1992, c 141, §1; am L 2008, c 19, §62]



§486K-2 - Hotelkeeper's lien on baggage, etc.

§486K-2  Hotelkeeper's lien on baggage, etc., of guests; summary ejectment of delinquents.  All hotelkeepers shall have a lien on all baggage and other property in the possession of the hotel belonging to guests at the hotel, for the amount of their proper charges against guests for the hire of rooms or board or other services or accommodation in the hotel, and shall have the right, without the process of law, to retain the same until the amount of indebtedness is discharged.  All parties indebted for rooms or board in the hotel may be summarily ejected by the keeper thereof from the premises upon the keeper giving to the parties so indebted a written notice of the amount of indebtedness and the keeper's demand for the same, unless the parties shall have entered into an agreement with the keeper for a mode and manner of payment for room or board other than that announced by notice in the hotel, the right of summary ejectment to be without prejudice to the lien on the guest's baggage or other property. [L 1978, c 234, pt of §3; gen ch 1985; am L 2008, c 19, §63]

Case Notes

Does not preclude hotel from removing hotel guest's personal belongings from hotel room and changing the room's doorlock so as to prevent hotel guest from re-entering the room without hotel's permission, upon the expiration of the license to occupy mutually agreed to by hotel guest and hotel.  10 H. App. 123, 861 P.2d 736.



§486K-3 - Sale of detained baggage; notice; disposition of proceeds.

§486K-3  Sale of detained baggage; notice; disposition of proceeds.  All baggage and property so held by the keeper of the hotel, after the expiration of three months from the date of the detention, shall be sold at public auction, after notice thereof published three times in a newspaper of general circulation in the county where the hotel is kept.  The proceeds thereof shall be applied to the payment of the amount due and the expenses of the notice and sale.  The balance, if any remaining, shall be paid over to the owner of the property or the owner's representative.  If the balance is not claimed by the owner within sixty days after sale, then the balance shall be paid over to the director of finance of the State and shall be kept by the director in a special deposit for payment to the owner and shall be disposed of as provided in chapter 523A. [L 1978, c 234, pt of §3; am L 1985, c 68, §17]



§486K-4 - Safe or security box for valuables; limitation of liability for deposited valuables.

§486K-4  Safe or security box for valuables; limitation of liability for deposited valuables.  (a)  If the keeper of any hotel provides a safe or vault in its office at the hotel for the safekeeping of any valuables belonging to the guests of the hotel, and prominently posts a notice in the room or rooms occupied by the guest stating that a safe or vault is provided in which valuables may be deposited and if any guest neglects to deliver valuables to the person in charge of the safe or vault, the keeper of the hotel shall not be liable in any sum for any loss of valuables sustained by the guest by theft or otherwise unless the loss is due to the negligence or fault of the keeper of the hotel.  If the guest delivers valuables to the person in charge of the office for deposit in the safe or vault, the keeper shall not be liable for any loss sustained by the guest by theft or otherwise in any sum exceeding $500; provided that the keeper's liability is limited to $500 only if:

(1)  The keeper gives a receipt for the valuables on a form which states, in type large enough to be clearly noticeable, that the keeper is not liable for any loss exceeding $500 except by special agreement in writing in which the keeper agrees to accept liability for losses in excess of $500; and

(2)  The loss is not due to the negligence or fault of the keeper of the hotel.

The keeper may accept liability for losses in excess of $500 by special agreement in writing between a guest and the keeper or the keeper's duly authorized representative.

(b)  If the keeper of a hotel provides a security box in the room of any guest and prominently posts a notice stating that a security box is provided in which valuables may be deposited and explains the liability for losses therefrom, the keeper of the hotel shall not be liable in any sum for any loss sustained by the guest unless the loss is due to the negligence or fault of the keeper of the hotel. [L 1978, c 234, pt of §3; am L 1981, c 83, §2; gen ch 1985; am L 2008, c 19, §64]



§486K-5 - Hotelkeeper's liability for personal property.

§486K-5  Hotelkeeper's liability for personal property.  (a)  No hotelkeeper shall be liable in any sum to any guest of the hotel for the loss of wearing apparel, goods, merchandise, or other personal property not mentioned in section 486K-4, unless it appears that the loss occurred through the fault or negligence of the hotelkeeper.

(b)  No hotelkeeper shall be liable in any event in any sum for the loss of any article or articles of wearing apparel, cane, umbrella, satchel, valise, bag, box, bundle, or other chattel belonging to any guest of, or in, any hotel, and not within a room or rooms assigned to the guest, unless the same is specially entrusted to the care and custody of the keeper or the keeper's duly authorized agent.  If so specially entrusted with any such article belonging to the guest, the keeper shall not be liable for the loss of the article in any sum exceeding $500; provided that the keeper's liability may be in excess of $500 by special agreement in writing with the keeper or the keeper's duly authorized representative. [L 1978, c 234, pt of §3; gen ch 1985; am L 2008, c 19, §65]

Case Notes

Hotelkeeper's common law liability as insurer has been abrogated; liability in case of entrusted property limited to statutory amount.  44 H. 59, 352 P.2d 335.



§486K-5.5 - Hotelkeeper's liability limited for certain beach and ocean activities.

[§486K-5.5]  Hotelkeeper's liability limited for certain beach and ocean activities.  In a claim alleging injury or loss on account of a hazardous condition on a beach or in the ocean, a hotelkeeper shall be liable to a hotel guest for damages for personal injury, death, property damage, or other loss resulting from the hotel guest going onto the beach or into the ocean for a recreational purpose, including wading, swimming, surfing, body surfing, boogie boarding, diving, or snorkeling, only when such loss or injury is caused by the hotelkeeper's failure to warn against a hazardous condition on a beach or in the ocean, known, or which should have been known to a reasonably prudent hotelkeeper, and when the hazardous condition is not known to the guest or would not have been known to a reasonably prudent guest.  A hotelkeeper owes no duty and shall have no liability for conditions which were not created by the hotel to a person who is not a guest of the hotel for injury or damage resulting from any beach or ocean activity.

As used in this section, "beach" means the beach fronting the hotel, and "hotel guest" means a guest of that particular hotel and other persons occupying the assigned rooms. [L 1994, c 90, §2]

Case Notes

Defendant's motion for summary judgment denied, where, inter alia, (1) defendant's hotel did not "front" the beach within the meaning of this statute because it was not contiguous with the beach; thus, defendant not protected by the limitations on liability contained in this statute; and (2) court not persuaded by defendant's argument that this statute abrogated the liability of all hotelkeepers for ocean-related injuries.  98 F. Supp. 2d 1129.



§486K-5.6 - Hotelkeeper's liability for provision of certain recreational equipment.

[§486K-5.6]  Hotelkeeper's liability for provision of certain recreational equipment.  (a)  Notwithstanding section 663-1.54, a hotelkeeper shall have no duty to instruct or train a user of recreational equipment or to supervise the use of such equipment where the recreational equipment is in fact used without supervision and, at the time of such use, is not part of an activity guided or managed by representatives of the hotelkeeper.

(b)  As used in this section, "recreational equipment" includes skin diving masks, snorkels, swim fins, bodysurfing boards, surfboards, canoes, kayaks, bicycles, skates, tennis or golf equipment, weights and exercise equipment, air mattresses, and flotation devices provided by the hotel.  "Recreational equipment" does not include:

(1)  Any water or land vehicle powered by an engine, motor, or the wind;

(2)  Any device, other than a snorkel, that permits a person to breathe while submerged;

(3)  Parachutes, parasails, or any equipment designed for flight, gliding, or controlled descent in the air;

(4)  Any firearm, airgun, archery equipment; or

(5)  Any edged weapon.

(c)  Nothing in this section shall bar liability of a hotelkeeper:

(1)  For negligence in the maintenance of recreational equipment; or

(2)  When a loss or injury is suffered by a hotel guest and is caused by the hotelkeeper's failure to warn against a hazardous condition on a beach or in the ocean, known, or which should have been known to a reasonably prudent hotelkeeper, as specified in section 486K-5.5. [L 1998, c 302, §1]



§486K-6 - Hotelkeeper's liability in case of fire, etc.

§486K-6  Hotelkeeper's liability in case of fire, etc.  A hotelkeeper shall only be liable to any guest of the hotel for ordinary and reasonable care in the custody of money, jewels, bank notes, precious stones, transportation tickets, negotiable or valuable papers, ornaments, baggage, wearing apparel, or other chattels or property belonging to any guest, whether specially entrusted to the keeper or the keeper's agent, or deposited in the safe of the hotel, for any loss occasioned by fire or by any other cause or force over which the hotelkeeper had no control. [L 1978, c 234, pt of §3; gen ch 1985; am L 2008, c 19, §66]



§486K-7 - Posting copy of law; damages recoverable by guests.

[§486K-7]  Posting copy of law; damages recoverable by guests.  The keeper of every hotel shall post in a conspicuous place in the office or public room and in every bedroom of the hotel a printed copy of sections 486K-1 to 486K-8 and a statement of charge or rate of charges by the day for lodging.  No charge or sum shall be collected or received by any keeper for any service not actually rendered, or for any item not actually delivered or contracted for, or for any greater or other sum than the keeper is entitled to by the general rules and regulations of the hotel.  For any intentional violation of this or any provision herein contained, the offender shall forfeit to the injured party three times the amount of the sum charged in excess of what the offender is entitled to. [L 1978, c 234, pt of §3; gen ch 1985]



§486K-8 - Extension of stay provision.

[§486K-8]  Extension of stay provision.  Any guest who intentionally continues to occupy an assigned bedroom beyond the scheduled departure without the prior written approval of the keeper, shall be deemed a trespasser. [L 1978, c 234, pt of §3]

Case Notes

Permits hotel to remove hotel guest's personal belongings from hotel room and to change the room's doorlock so as to prevent hotel guest from re-entering the room without hotel's permission, upon the expiration of the license to occupy mutually agreed to by hotel guest and hotel.  10 H. App. 123, 861 P.2d 736.



§486K-9 - Valuation of property.

[§486K-9]  Valuation of property.  Whenever the value of property is to be determined under sections 486K-4 and 486K-5, the following shall apply:

(1)  Value means the market value of the property.

(2)  Whether or not they have been issued or delivered, certain written instruments, not including those having a readily ascertained market value, shall be evaluated as follows:

(A)  The value of an instrument constituting an evidence of debt, such as a check, traveler's check, draft, or promissory note, shall be deemed the amount due or collectible thereon or thereby, that figure ordinarily being the face amount of the indebtedness less any portion thereof which has been satisfied;

(B)  The value of any other instrument that creates, releases, discharges, or otherwise affects any valuable legal right, privilege, or obligation shall be deemed the greatest amount of economic loss which the owner of the instrument might reasonably suffer by virtue of the loss of the instrument.

(3)  When property has value but that value cannot be ascertained pursuant to the standards set forth above, the value shall be deemed to be an amount not exceeding $50. [L 1978, c 234, pt of §3]



§486K-10 - Registration required.

[§486K-10]  Registration required.  Every keeper covered by this chapter shall keep and maintain or cause to be maintained a register in which shall be inscribed the name of each and every guest renting or occupying a bedroom or apartment in such hotel.  Such register shall be preserved for a period of not less than six months from the date of departure. [L 1978, c 234, pt of §3]






CHAPTER 486M - PAWNBROKERS AND SECONDHAND DEALERS

§486M-1 - Definitions.

§486M-1  Definitions.  As used in this chapter, unless the context otherwise requires:

"Article" means any previously owned good or chattel, including, but not limited to, precious or semiprecious metals or precious or semiprecious gems.

"Dealer" means any person, firm, partnership, corporation, or other entity who engages in a business which includes the buying of previously owned [articles,] and includes any pawnbroker or secondhand dealer.

"Government issued identification" means:

(1)  A passport issued by the United States of America;

(2)  A [driver's] license issued pursuant to any state or District of Columbia law;

(3)  An identification card issued by any state or local government or the Bureau of Indian Affairs; or

(4)  An identification card issued by any branch of the Armed Forces of the United States of America.

"Pawnbroker" means any person, firm, partnership, corporation, or other entity who advances for interest or for or in expectation of profit, gain, or reward any sum of money upon security of any goods or chattels taken by such person by way of pawn or pledge, and includes any person subject to part V of chapter 445.

"Precious or semiprecious gem" means any of the less common and more valuable stones and pearls, including but not limited to amethyst, diamond, emerald, jade, opal, ruby, sapphire, topaz, turquoise, and zircon, whether natural or synthetic, cut or polished.

"Precious or semiprecious metal" means any of the less common and more valuable metals, including but not limited to gold, silver, platinum, and alloys thereof, without regard to their fineness, but excludes bullion and bullion type coins and bars.

"Secondhand dealer" means any person who trades in secondhand or previously owned articles, and includes any person subject to part VII of chapter 445. [L 1982, c 282, pt of §2; am L 1991, c 120, pt of §1; am L 1993, c 79, §1; am L 2000, c 92, §1]



§486M-2 - Record of transactions.

§486M-2  Record of transactions.  Every dealer, or the agent, employee, or representative of the dealer shall, immediately upon receipt of any article, record the following information, on a form authorized by the chief of police in each county:

(1)  The name and address of the dealer;

(2)  The name, residence address, date of birth, and the age of the person from whom the article was received;

(3)  The date and time the article was received by the dealer;

(4)  The signature of the person from whom the article was received;

(5)  The Hawaii [driver's] license number, or if the person does not possess a Hawaii [driver's] license, the number of and description of any government issued identification which bears a photograph of the person from whom the article was received;

(6)  A complete and accurate description of the article received, including all markings, names, initials, and inscriptions;

(7)  A reasonable estimate of the fineness and weights of the precious and semiprecious metals and precious and semiprecious gems received; and

(8)  The price paid by the dealer for each article.

Upon request and at the discretion of the chief of police of each county, copies of all completed forms required by this section shall be surrendered, mailed, or electronically inputted and transmitted via modem or by facsimile transmittal to the chief of police or to the chief of police's authorized representative.  The method of submittal to the chief of police shall be at the option of the dealer. [L 1982, c 282, pt of §2; gen ch 1985; am L 1991, c 120, pt of §1; am L 1998, c 99, §2; am L 2000, c 92, §2]



§486M-3 - Transactions by minors prohibited.

§486M-3  Transactions by minors prohibited.  A dealer shall not receive or purchase any article from any person under the age of eighteen. [L 1982, c 282, pt of §2; am L 1991, c 120, pt of §1]



§486M-4 - Minimum retention of items.

§486M-4  Minimum retention of items.  (a)  No dealer, the dealer's agents, employees, or representatives shall alter, melt, deface, break apart, dispose of, or change the character or integrity of the precious or semiprecious metals or precious or semiprecious gems received or purchased for a period of fifteen calendar days in counties with a population of less than 300,000, and thirty calendar days in counties with a population of 300,000 or more after the purchase or possession by the dealer, whichever comes later.  Every article received by the dealer, the dealer's agents, employees, or representatives shall be retained by the dealer in the county where received or purchased for a period of fifteen calendar days in counties with a population of less than 300,000, and thirty calendar days in counties with a population of 300,000 or more after the purchase or possession by the dealer, whichever comes later.

(b)  At the discretion of the chief of police of each county, the holding period may be reduced to fifteen calendar days; provided that the dealer has computerized record-keeping and transmittal capabilities acceptable to the chief of police or the chief of police's authorized representative. [L 1982, c 282, pt of §2; gen ch 1985; am L 1991, c 120, pt of §1; am L 1998, c 99, §3]



§486M-5 - Inspections.

§486M-5  Inspections.  The chief of police of each county or the chief of police's authorized representative may immediately inspect, during normal business hours or whenever the dealer or the dealer's agents or employees are otherwise present, any records required by this chapter and any articles described in such records that the police reasonably believe are stolen goods. [L 1982, c 282, pt of §2; gen ch 1985; am L 1991, c 120, pt of §1]



§486M-6 - Applicability.

§486M-6  Applicability.  Any dealer who is otherwise licensed shall comply with the provisions of this chapter as a condition of the dealer's license except as to those statutory conditions of the license which are more restrictive. [L 1982, c 282, pt of §2; am L 1991, c 120, pt of §1]



§486M-7 - Penalties.

§486M-7  Penalties.  Any dealer, or any agent, employee, or representative of a dealer who knowingly violates any of the provisions of sections 486M-2, 486M-3, 486M-4, or who refuses to allow the inspection provided for in section 486M-5, and any person who offers or records information which is required under section 486M-2 that the person knows or has reason to know is false, shall be guilty of a misdemeanor.  Any dealer, or any agent, employee or representative of a dealer who is convicted for a second violation of any provision of this chapter shall, in addition to the foregoing penalty, be permanently prohibited from engaging in the business of buying or selling of precious or semiprecious metals or precious or semiprecious gems or any article. [L 1982, c 282, pt of §2; am L 1991, c 120, pt of §1]



§486M-8 - Severability.

§486M-8  Severability.  If any provision of this chapter or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable. [L 1982, c 282, pt of §2; ree L 1991, c 120, pt of §1]






CHAPTER 486N - HEALTH CLUBS

§486N-1 - Definitions.

§486N-1  Definitions.  As used in this chapter, unless the context otherwise requires:

"Business day" means any calendar day on which the health club is open for inspection and use by the buyer, except Saturdays, Sundays, and state or federal holidays.

"Buyer" means a natural person who enters into a health club contract.

"Contract price" means the price for the purchase of a membership in a health club or for services offered by a health club or for use of the facilities of a health club.  Contract price does not include the cost of financing or late charges or penalties.

"Department" means the department of commerce and consumer affairs.

"Director" means the director of commerce and consumer affairs.

"Health club" means any person operating a business organized for profit, offering facilities or services for the maintenance or development of physical fitness or well-being through physical exercise.  Each location at which the facilities or services are offered shall be deemed a separate health club.

"Health club contract" means a contract for membership in a health club, or for services offered by a health club, or for use of facilities of a health club, for a period longer than seven days.

"Social and recreational facilities" means those portions of the facilities of a health club devoted primarily to dining and entertaining. [L 1984, c 161, pt of §1; am L 1989, c 202, §2]



§486N-2 - Exemptions.

[§486N-2]  Exemptions.  This chapter shall not apply to:

(1)  Any nonprofit organization;

(2)  Any person operating a business primarily for the purpose of teaching a form of self-defense or dance as an art;

(3)  Any private club owned and operated by its members;

(4)  Any medically related service performed by a doctor legally authorized to practice medicine or osteopathy in the State, in a private office, clinic, or hospital;

(5)  The State or any of its political subdivisions;

(6)  Any health club which began offering health club contracts or any other contracts in the State prior to December 31, 1969; or

(7)  Any club whose function as a health club is only incidental to its overall function and purpose, and whose covered floor space devoted to the maintenance or development of physical fitness or well-being through physical exercise comprises less than thirty-five per cent of the total covered floor space of the club available to members. [L 1984, c 161, pt of §1]



§486N-3 - Written contract required.

[§486N-3]  Written contract required.  Every health club contract shall be in writing. [L 1984, c 161, pt of §1]



§486N-4 - Copy of contract to buyer.

[§486N-4]  Copy of contract to buyer.  A copy of the health club contract shall be issued to the buyer at the time the buyer signs the contract. [L 1984, c 161, pt of §1]



§486N-5 - Contents of contracts.

[§486N-5]  Contents of contracts.  In addition to all other requirements of this chapter, every health club contract shall include the following:

(1)  The name and address of the health club;

(2)  The name and address of the buyer; and

(3)  A list of the names and addresses of other clubs, if the contract is transferable for use at other facilities. [L 1984, c 161, pt of §1]



§486N-6 - Right of cancellation.

[§486N-6]  Right of cancellation.  (a)  Every health club contract may be canceled by the buyer within five business days after the date on which the buyer signs the contract, by mailing or delivering written notice to the health club at an address which is specified in the contract.

(b)  Every health club contract shall contain a statement notifying the buyer of the right of cancellation.  This statement shall be in a bold face type of a minimum size of ten points, in close proximity to the space reserved for the signature of the buyer, and shall be in substantially the following form:

"You, the buyer, may cancel this contract by mailing or delivering a written notice to this health club.  The notice must say that you are canceling this contract and must be postmarked or delivered by midnight of the fifth business day of this health club after signing this contract, excluding Saturdays, Sundays, and state or federal holidays.  The notice must be delivered or mailed to:

_______________________________________________________"

Name and mailing address of health club)

(c)  Mailing a written notice of cancellation by registered or certified mail within five business days after the date on which the buyer signs the contract shall be conclusive evidence that the notice was timely mailed to the health club.  Mailing a written notice of cancellation by regular mail and retaining a duplicate of the signed and dated notice of cancellation shall be prima facie evidence that the notice was mailed to the health club on the date as noted on the notice of cancellation.

(d)  Within thirty days of receipt of the notice of cancellation, the health club shall refund to the buyer the entire consideration the buyer paid for the contract, less the fair market value of the services and facilities actually used by the buyer.

(e)  The health clubs may condition the refund required by subsection (d) upon the return of membership cards and other similar evidence of membership from the buyer, at the request of the health clubs. [L 1984, c 161, pt of §1]

Revision Note

In subsection (e), subsection (d) substituted for subsection (c).



§486N-7 - Cancellation for death or disability.

[§486N-7]  Cancellation for death or disability.  (a)  Every health club contract may be canceled, if by reason of death or disability the buyer is unable to receive all services as contracted.  If the inability to receive all services as contracted is due to disability, the buyer shall have the option of extending the duration of the original contract at no cost for a period equal to the duration of the disability.

(b)  Every health club contract shall fully disclose the buyer's right of cancellation in the event of death or disability, and the option to extend the duration of the health club contract in the event of disability.

(c)  The health club shall have the right to require and verify reasonable evidence of disability or death.

(d)  In the event of cancellation due to death or disability, the health club shall immediately refund to the buyer or the buyer's estate, the entire consideration the buyer paid for the health club contract, less an amount computed by dividing the total contract price by the number of weeks in the term of the contract and multiplying the result by the number of weeks elapsed at the time of death or disability.

(e)  "Disability", as used in this section, means a condition which has existed for more than thirty days which precludes the buyer from using the facilities or services of the health club, and the condition is verified by a doctor legally authorized to practice medicine or osteopathy in the State. [L 1984, c 161, pt of §1]



§486N-8 - Duration of contracts.

§486N-8  Duration of contracts.  (a)  Every health club contract shall specify the duration of the contract.  The unexpired, aggregate term of any health club contract or contracts and any extensions or renewals thereof shall at no time exceed thirty-six months per buyer.  In no case shall a health club contract be measured by the life of the buyer or the life of the health club.

(b)  A health club contract may not contain an automatic renewal clause. [L 1984, c 161, pt of §1; am L 1989, c 202, §3]



§486N-8.5 - Payment of contract price.

[§486N-8.5]  Payment of contract price.  Every health club contract in excess of one year in duration shall provide that the contract price be paid by an installment plan, whereby no more than twenty per cent of the contract price can be paid as the initial payment, and the balance of the contract price shall be paid in equal monthly amounts over the remaining term of the contract.  The health club shall be entitled to charge interest on the overdue unpaid balance of any monthly installment subsequent to the initial payment.  The interest charged on the contract shall comply with chapter 478. [L 1989, c 202, §1]



§486N-9 - List of equipment and services required.

[§486N-9]  List of equipment and services required.  Every health club shall provide to each buyer prior to the time the buyer signs the contract, a written list of equipment or services which are or will be available for use by the buyer at the health club, including any conditions or restrictions on the availability of the equipment or services. [L 1984, c 161, pt of §1]



§486N-10 - Preoperative requirements.

§486N-10  Preoperative requirements.  (a)  No health club shall be considered fully operative until substantially all of the equipment and services listed in accordance with section 486N-9 are actually available for use by buyers.

(b)  Every health club contract shall provide that the health club will be fully operative on a specified date no later than one year after the contract is signed by the buyer.

(c)  If the health club is not fully operative at the time that the buyer signs the health club contract, the buyer shall have until midnight of the fifth business day after the day on which the buyer receives notice by mail that the health club is fully operative to cancel the contract in accordance with section 486N-6.

(d)  All moneys received by a health club pursuant to a health club contract prior to the health club being fully operative shall be placed in an escrow account separate and apart from any account maintained by or for the health club's personal use or for use in the construction or operation of the health club or for the payment or benefit of employees of the health club.

The escrow account shall:

(1)  Be established in a bank, savings and loan association, or a trust company authorized to do business in the State under an escrow arrangement or corporation licensed as an escrow depository under chapter 449.

(2)  Provide that the purpose of the account is to protect the buyer in the event that the health club fails to be fully operative within one year following the advancement of any money by the buyer.  Any buyer who has advanced moneys on deposit in the escrow account may maintain an action to recover all moneys advanced or may maintain a representative action to close the account and to release such moneys pro rata to all buyers similarly situated if such health club facility is not fully operative within one year of the advancement of any money by the buyer.

(3)  Be closed and released by the escrow agent to the health club only upon the health club becoming fully operative.

Within fifteen business days of a request in the State, or thirty days for out-of-state requests, a statement of the escrow account shall be furnished to buyers who have advanced funds or obligations. [L 1984, c 161, pt of §1; am L 1989, c 202, §4]



§486N-11 - Violation; remedies.

[§486N-11]  Violation; remedies.  (a)  A violation or failure to comply with any of the requirements of this chapter shall constitute an unfair or deceptive act within the meaning of section 480-2.

(b)  Any buyer damaged as a result of a violation or failure to comply with any of the requirements of this chapter may bring an action for recovery of damages.

(c)  Any health club contract that fails to comply with the requirements of this chapter shall be unenforceable against the buyer. [L 1984, c 161, pt of §1]






CHAPTER 486P - TOBACCO PRODUCTS REPORTING]

§486P-1 - Definitions.

§486P-1  Definitions.  As used in this chapter:

"Attorney general" means the attorney general of the State of Hawaii.

"Brand family" means all styles of cigarettes sold under the same trademark and differentiated from one another by means of additional modifiers, including but not limited to "menthol", "lights", "kings", and "100s", and includes any brand name (alone or in conjunction with any other word), trademark, logo, symbol, motto, selling message, recognizable pattern of colors, or any other indicia of product identification identical or similar to, or identifiable with, a previously known brand of cigarettes.

"Cigarette" means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains:

(1)  Any roll of tobacco wrapped in paper or in any substance not containing tobacco;

(2)  Tobacco, in any form, that is functional in the product, which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette; or

(3)  Any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in [paragraph] (1) of this definition.

The term "cigarette" includes "roll-your-own" (i.e., any tobacco which, because of its appearance, type, packaging, or labeling is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes).  For purposes of this definition of "cigarette", 0.09 ounces of "roll-your-own" tobacco shall constitute one individual "cigarette".

"Master Settlement Agreement" shall have the same meaning as in section 675-2.

"Nonparticipating manufacturer" means any tobacco product manufacturer that is not a participating manufacturer.

"Participating manufacturer" has the meaning given that term in section II(jj) of the Master Settlement Agreement and all amendments thereto.

"Qualified escrow fund" shall have the same meaning as in section 675-2.

"Tobacco product manufacturer" means any person that is a "tobacco product manufacturer" as defined in section 675-2.

"Units sold" shall have the same meaning as in section 675-2. [L 2000, c 170, pt of §1; am L 2003, c 77, §3]



§486P-2 - Reports to attorney general.

§486P-2  Reports to attorney general.  (a)  Except as provided in subsection (b), any tobacco product manufacturer selling cigarettes to consumers within this State (whether directly or through a distributor, retailer or similar intermediary or intermediaries) shall file a report with the attorney general setting forth:

(1)  Its name and trade name (if any);

(2)  The address of its principal place of business;

(3)  A memorandum or a copy of the invoice covering each and every shipment of cigarettes made during the previous calendar quarter into this State; and

(4)  Other information as may be required by the attorney general.

The memorandum or copy of the invoice shall include the name and address of the person to whom the shipment was made, the brand, and the quantity of cigarettes shipped.  The attorney general may prescribe the format the report shall take.  The report shall be filed with the attorney general not later than the thirtieth day of each calendar quarter covering the previous calendar quarter.

(b)  In lieu of the reports required to be provided in subsection (a), any tobacco product manufacturer that is a signatory to the Master Settlement Agreement, as defined in section 675-2, and whose cigarettes are sold to consumers within this State (whether directly by the manufacturer or through a distributor, retailer, or similar intermediary or intermediaries), may file with the attorney general copies of reports that the tobacco product manufacturer submits to the department of taxation regarding its sales activities in this State.

(c)  Information provided to the attorney general pursuant to this section that tends to identify customers of tobacco product manufacturers, terms of sale (including price), and non-aggregated sales volume data shall be exempt from disclosure under section 92F-11.

(d)  Notwithstanding any law to the contrary, the department of taxation shall provide to the attorney general any information necessary for the proper administration and enforcement of this chapter and chapter 675, including: access to inspect, examine, and use the tax returns and records that are required to be filed pursuant to this chapter, chapter 245, chapter 675, or Title 15 United States Code section 376 by any entity engaged in the business of manufacturing, wholesaling, distributing, or dealing in cigarettes or tobacco products on file with the department of taxation.  For purposes of this chapter "entity" means one or more individuals, a company, corporation, a partnership, an association, or any other type of legal entity.

(e)  Any entity that is required to file a return or report pursuant to this chapter, chapter 245, chapter 675, or Title 15 United States Code section 376 shall also provide any information that the department of the attorney general may deem necessary, for the proper administration of this chapter or chapter 675.  [L 2000, c 170, pt of §1; am L 2001, c 270, §12]



§486P-3 - Penalties.

§486P-3  Penalties.  (a)  The attorney general may bring a civil action against any entity that fails to file the reports required under this chapter.

(b)  The attorney general may bring a civil action against any entity engaged in the business of manufacturing, wholesaling, distributing, importing, or dealing in cigarettes or tobacco products who fails to provide the information that the department of the attorney general may deem necessary, for the proper administration of this chapter or chapter 675.

(c)  Notwithstanding the existence of other remedies at law, the attorney general may apply for a temporary or permanent injunction restraining any entity from the sale, use, possession, acquisition, receipt, transportation, or distribution of cigarettes manufactured by a tobacco product manufacturer who knowingly fails to report, provide information, or meet the certification requirements of this chapter.  The injunction shall be issued without bond.

(d)  The State shall be awarded its attorney's fees and expenses incurred in prosecuting violations of this chapter. [L 2000, c 170, pt of §1; am L 2001, c 270, §13; am L 2003, c 77, §8]



§486P-4 - Unregistered nonresident or foreign nonparticipating manufacturers; agent; notice.

[§486P-4]  Unregistered nonresident or foreign nonparticipating manufacturers; agent; notice.  (a)  A nonresident or foreign nonparticipating manufacturer that has not registered to do business in this State as a foreign corporation or business entity shall, as a condition precedent to having its brand families listed or retained in the directory established under [section] 486P-6, appoint and continually engage without interruption the services of an agent in the United States to act as an agent for the service of process on whom all process, and any action or proceeding against the manufacturer concerning or arising out of the enforcement of this chapter or chapter 675, may be served in any manner authorized by law.  Service pursuant to this section shall constitute legal and valid service of process on the nonparticipating manufacturer.

(b)  The nonparticipating manufacturer shall provide to the satisfaction of the attorney general, notice of:

(1)  The name, address, phone number, and proof of the appointment and availability of the manufacturer's agent;

(2)  Termination of the authority of an agent by the manufacturer, thirty calendar days prior to termination, and proof of the appointment of a new agent to the satisfaction of the attorney general no less than five calendar days prior to the termination of an existing agent appointment; and

(3)  The termination of the authority of an agent by the agent, within five calendar days of the termination, and at the same time, proof of the appointment of a new agent to the satisfaction of the attorney general. [L 2003, c 77, pt of §2]



§486P-5 - Certification; participating manufacturers; nonparticipating manufacturers.

[§486P-5]  Certification; participating manufacturers; nonparticipating manufacturers.  (a)  Every tobacco product manufacturer whose cigarettes are sold in this State, whether directly or through a distributor, retailer, or similar intermediary or intermediaries, shall execute and deliver in the manner prescribed by the attorney general, a certification to the attorney general no later than September 30, 2003, and no later than the thirtieth day of April each year thereafter, certifying that as of the date of the certification the tobacco product manufacturer is either a participating manufacturer or is in full compliance with section 675-3(b).

(b)  A participating manufacturer shall include in its certification a list of its brand families.  The participating manufacturer shall update the list thirty days prior to any addition to or modification of its brand families by executing and delivering a supplemental certification to the attorney general.

(c)  A nonparticipating manufacturer shall include in its certification:

(1)  A complete list of all of its brand families that identifies by name and address any other manufacturer of the brand families, and that includes:

(A)  A list of all of its brand families of cigarettes and of the number of units sold for each brand family that was sold in the State during the preceding calendar year, indicating by an asterisk any brand family that is no longer being sold in the State as of the date of the certification; and

(B)  A list of its brand families that have been sold in the State at any time during the current calendar year.

The nonparticipating manufacturer shall update the list thirty days prior to any addition to or modification of its brand families by executing and delivering a supplemental certification to the attorney general;

(2)  A statement that such nonparticipating manufacturer is registered to do business in the State, or that such nonparticipating manufacturer is a nonresident or foreign nonparticipating manufacturer that has not registered to do business in this State as a foreign corporation or business entity and has appointed an agent for service of process and provided notice thereof pursuant to section 486P-4;

(3)  A statement that the nonparticipating manufacturer has established and continues to maintain a qualified escrow fund required pursuant to section 675-3(b)(1), including:

(A)  The name, address, and telephone number of the financial institution where the nonparticipating manufacturer has established such qualified escrow fund;

(B)  The account number of the qualified escrow fund or any sub-account number for the State;

(C)  The amount the nonparticipating manufacturer placed in such fund for cigarettes sold in the State during the preceding calendar year, the date and amount of each such deposit, and such evidence or verification as may be deemed necessary by the attorney general to confirm the foregoing; and

(D)  The amount and date of any withdrawal or transfer of funds the nonparticipating manufacturer made at any time from the fund or from any other qualified escrow fund into which the nonparticipating manufacturer made escrow payments pursuant to section 675-3(b)(1);

(4)  A statement that the nonparticipating manufacturer has executed a qualified escrow agreement that has been reviewed and approved by the attorney general and that governs the qualified escrow fund; and

(5)  A statement that the nonparticipating manufacturer is in full compliance with this chapter, chapter 675, and any rules adopted to implement this chapter or chapter 675.

(d)  A tobacco product manufacturer may not include a brand family in its certification unless:

(1)  In the case of a participating manufacturer, the participating manufacturer affirms that the brand family is to be deemed to be its cigarettes for purposes of calculating its payments under the Master Settlement Agreement for the relevant year, in the volume and shares determined pursuant to the Master Settlement Agreement; and

(2)  In the case of a nonparticipating manufacturer, the nonparticipating manufacturer affirms that the brand family is to be deemed to be its cigarettes for purposes of chapter 675.

Nothing in this section shall be construed as limiting or otherwise affecting the State's right to maintain that a brand family constitutes cigarettes of a different tobacco product manufacturer for purposes of calculating payments under the Master Settlement Agreement or for purposes of chapter 675.

(e)  The attorney general may require at any time from the nonparticipating manufacturer proof, from the financial institution in which a tobacco product manufacturer has established a qualified escrow fund for the purpose of compliance with section 675-3(b)(1), of the amount of money in such fund, exclusive of interest, the amount and date of each deposit to such fund, and the amount and date of each withdrawal from such fund.

(f)  A tobacco product manufacturer shall maintain and make available to the attorney general, pursuant to this chapter, all invoices and documentation of sale and other such information relied upon for certification for a period of five years unless otherwise required by law. [L 2003, c 77, pt of §2]



§486P-6 - Directory; updates; information to be maintained and provided.

[§486P-6]  Directory; updates; information to be maintained and provided.  (a)  Not later than November 1, 2003, the attorney general shall develop and make available for public inspection, a directory that includes a list of all tobacco product manufacturers that have provided a current and accurate certification conforming to the requirements of section 486P-5, and a list of all brand families that are listed in the certification; provided that:

(1)  The attorney general shall not include or retain in the directory the name or brand families of any nonparticipating manufacturer that fails to provide the required certification or whose certification the attorney general determines is not in compliance with section 486P-5 unless the attorney general has determined that such violation has been cured to the satisfaction of the attorney general;

(2)  Neither a tobacco product manufacturer nor a brand family shall be included or retained in the directory if the attorney general concludes, in the case of a nonparticipating manufacturer, that:

(A)  Any escrow payment required pursuant to section 675-3(b)(1) for any period for any brand family, whether or not listed by the nonparticipating manufacturer, has not been fully paid into a qualified escrow fund governed by a qualified escrow agreement that has been approved by the attorney general; or

(B)  Any outstanding final judgment, including interest thereon, for a violation of section 675-3(b) has not been fully satisfied by the manufacturer or brand family.

(b)  The attorney general shall update the directory as necessary to correct mistakes and to add or remove a tobacco product manufacturer or brand family to keep the directory in conformity with the requirements of this chapter.

(c)  Every entity licensed under chapter 245 shall:

(1)  Provide to the attorney general and update as necessary an electronic mail address for the purpose of receiving any notifications hereunder; and

(2)  Not later than thirty days after the end of each month, and more frequently if so directed by the attorney general, submit to the attorney general such information as the attorney general requires to facilitate compliance with this chapter, including but not limited to:

(A)  A list by brand family of the total number of cigarettes, or in the case of roll-your-own, the equivalent stick count for which the licensee affixed stamps during the previous calendar month or otherwise paid the tax due for such cigarettes; and

(B)  Samples of each brand family, as may be necessary to enable the attorney general to determine whether a tobacco product manufacturer or licensed entity is in compliance with this chapter.

(3)  Maintain, and make available to the attorney general, all invoices and documentation of sales of all nonparticipating manufacturer cigarettes and any other information relied upon in reporting to the attorney general for a period of five years. [L 2003, c 77, pt of §2]



§486P-7 - Use and disclosure of information.

[§486P-7]  Use and disclosure of information.  The information received by the attorney general under this chapter shall be used only for purposes of enforcement of this chapter, chapter 245, and chapter 675; provided that the attorney general may share any information with authorities of other states or the federal government for the purpose of enforcement of similar state statutes upon receipt of adequate assurance from those authorities that the information will be used only for that purpose.

Information received by the attorney general under this chapter that tends to identify customers of tobacco product manufacturers, terms of sale, including price, and nonaggregated sales volume data, shall be exempt from disclosure under section 92F-11. [L 2003, c 77, pt of §2]






CHAPTER 487 - CONSUMER PROTECTION &NBSP;

§487-1 - Legislative intent.

[§487-1]  Legislative intent.  The public health, welfare and interest require a strong and effective consumer protection program to protect the interests of both the consumer public and the legitimate business person.  Toward this end, a permanent office of consumer protection is created to coordinate the services offered to the consumer by various state and county agencies, together with private organizations, and to aid in the development of preventive and remedial programs affecting the interest of the consumer public. [L 1969, c 175, §1; gen ch 1993]



§487-2 - Office of consumer protection; director.

§487-2  Office of consumer protection; director.  There is created within the department of commerce and consumer affairs an office of consumer protection.  The director of commerce and consumer affairs shall be the director of the office of consumer protection and may appoint an executive director of the office of consumer protection.  The executive director shall have been admitted to practice law before the supreme court of this State and shall be exempt from chapter 76. [L 1969, c 175, §2; am L 1980, c 302, pt of §2; am L 1982, c 204, §2; gen ch 1985; am L 1988, c 60, §3; am L 2000, c 253, §150]



§487-3 - Personnel.

§487-3  Personnel.  (a)  The director may appoint as staff members persons who have been admitted to practice law before the supreme court of this State without regard to chapter 76.  All other employees shall be appointed by the director in accordance with chapter 76.

(b)  The director may, by contract, retain the services of special consumer protection attorneys for the prosecution of consumer-related matters.  The special consumer protection attorneys shall serve at the pleasure of the director.  At the option of the director, special consumer protection attorneys may be compensated on a fixed-price basis, an hourly rate basis, with or without a fixed cap, or through a contingent fee arrangement to be specified in the contract and payable out of all sums the special consumer protection attorney recovers for the State by judgment, order, assurance of voluntary compliance, or settlement. [L 1969, c 175, §3; am L 1995, c 73, §3; am L 2000, c 253, §150]



§487-4 - Salary and duties of executive director; benefits.

§487-4  Salary and duties of executive director; benefits.  The director may define the executive director's powers and duties and fix the executive director's compensation.  The executive director and attorney staff members shall be entitled to participate in any employee benefit plan. [L 1969, c 175, §4; am L 1975, c 58, §21; am L 1982, c 129, §18; am L 1986, c 128, §16; am L 1988, c 60, §4]



§487-5 - General functions, powers, and duties.

§487-5  General functions, powers, and duties.  The director of the office of consumer protection is designated the consumer counsel for the State and shall represent and protect the State, the respective counties, and the general public as consumers.  The director of the office of consumer protection shall have the following functions, powers, and duties:

(1)  Coordinate the consumer protection activities of all departments, divisions, and branches of state government, and of branches of the county government concerned with consumer protection;

(2)  Assist, advise, and cooperate with federal, state, and local agencies and officials to protect and promote the interests of the consumer public;

(3)  Conduct investigations, research, studies, and analysis of matters and take appropriate action affecting the interests of consumers;

(4)  Study the operation of laws affecting consumers and recommend to the governor and the legislature, new laws and amendments of laws in the consumers' interest;

(5)  Adopt, amend, or repeal rules pursuant to chapter 91 necessary for the purposes of this chapter, including rules which define with specificity acts or practices which are unfair or deceptive acts or practices in the conduct of any trade or commerce;

(6)  Investigate reported or suspected violations of laws enacted and rules adopted for the purpose of consumer protection and shall enforce such laws and rules by bringing civil actions or proceedings;

(7)  Organize and hold conferences on problems affecting consumers; and undertake activities to encourage business and industry to maintain high standards of honesty, fair business practices, and public responsibility in the production, promotion, and sale of consumer goods and services;

(8)  Provide a central clearinghouse of information by collecting and compiling all consumer complaints and inquiries and making the collections and compilations available to the general public; provided that consumer complaints may not be made available to the general public if the office of consumer protection is conducting an investigation or review of the complaints, or if the complaints are being used in connection with civil actions or proceedings initiated by the office of consumer protection, or if the complaints have been referred to another state agency;

(9)  Appear before governmental commissions, departments, and agencies to represent and be heard on behalf of consumers' interest;

(10)  Contract with other county, state, or federal governmental agencies, with nonprofit social services societies, or with private nonprofit trade, professional, or business organizations for the performance of any of the functions of the office not involving the enforcement of rules for the purpose of consumer protection under this section, within the budget limitations for any period not exceeding a budget year, provided that the purposes and policies of this chapter are in no way diluted, abridged, misdirected, or destroyed; and

(11)  Perform such other acts as may be incidental to the exercise of the functions, powers, and duties set forth in this section, including but not limited to, compensation of witnesses in such amounts and for such purposes as shall be prescribed by rules. [L 1969, c 175, §5; am L 1974, c 127, §1; am L 1975, c 57, §1 and c 149, §1; am L 1980, c 191, §2; am L 1985, c 64, §1; am L 1988, c 60, §5; am L 1989, c 77, §13; am L 1990, c 316, §10; am L 1991, c 3, §4 and c 105, §1]

Case Notes

Where, pursuant to this section, the director of the office of consumer protection is designated the consumer counsel for the State "and shall represent and protect the State, the respective counties, and the general public as consumers", in bringing civil actions or proceedings for the purpose of enforcing consumer protection laws and rules, the director is statutorily authorized to obtain restitution for injured consumers under §487-14.  110 H. 504, 135 P.3d 113.



§487-6 - Consumer advisory council.

§487-6  Consumer advisory council.  There shall be a consumer advisory council consisting of eleven members who shall be appointed by the governor and serve at the governor's pleasure.  There shall be at least one member from each of the counties of the State.  The chairperson of the council shall be selected by the members.  Each member shall serve without pay and shall be reimbursed for necessary expenses incurred while attending meetings and while in the discharge of the member's responsibilities.  The council shall assist the office of consumer protection and the director of commerce and consumer affairs in an advisory capacity in carrying out the duties and functions of the office. [L 1969, c 175, §7; am L 1982, c 204, §3; gen ch 1985, 1993]



§487-7 - Cooperation with office of consumer protection.

[§487-7]  Cooperation with office of consumer protection.  Each department, agency, officer and employee of the State and of the counties shall cooperate with and assist the office of consumer protection in the performance of the functions, powers and duties of the office. [L 1969, c 175, §7]



§487-8 - Powers and duties of other departments and agencies.

[§487-8]  Powers and duties of other departments and agencies.  Nothing contained in this chapter shall be deemed to delegate or detract in any way from the functions, powers and duties prescribed by law for any other department or agency of the State, nor to interrupt or preclude the direct relationships of any such department or agency or units of county government in the performance of such functions, powers and duties. [L 1969, c 175, §8]



§487-9 - Investigations.

§487-9  Investigations.  The director in the course of the director's investigations may subpoena witnesses, examine them under oath, and require the production of books, papers, documents, or objects which the director deems relevant to the investigation.  Service of the subpoena may be made personally within this State, but if personal service cannot be obtained, substituted service may be made on any witness over whom the courts can exercise jurisdiction pursuant to chapter 634, in the following manner:

(1)  Personal service outside the State;

(2)  Mailing by registered or certified mail to the last known place of business, residence, or abode within or without this State of the person to be served;

(3)  As to any person other than a natural person, in the manner provided in the Hawaii rules of civil procedure as if a complaint had been filed; or

(4)  Such service as the circuit court may direct in lieu of personal service within this State.

Upon application by the director, obedience to the subpoena may be enforced by the circuit courts of this State in the county where the person subpoenaed resides or is found in the same manner as a subpoena issued by the clerk of a circuit court.  If the person is a nonresident or has no principal place of business within this State, obedience to the subpoena may also be enforced by a circuit court of this State in the county where the subpoena was issued.  The director may conduct hearings in aid of any investigation or inquiry, and may prescribe forms and adopt rules as may be necessary in the interest of the consumer public. [L 1969, c 175, §9; am L 1976, c 94, §1; gen ch 1985; am L 1998, c 200, §1]

Cross References

Hearings, see chapter 91.

Rules of Court

Service of process, see HRCP rule 4.



§487-10 - Investigators, appointment and powers.

§487-10  Investigators, appointment and powers.  The director shall appoint and commission one or more investigators as the exigencies of the public service may require.  Persons appointed and commissioned under this section shall have and may exercise all the powers and authority of a police officer or of a deputy sheriff. [L 1969, c 175, §10; am L 1989, c 211, §10; am L 1990, c 281, §11]

Cross References

Sheriff, etc., see §26-14.6.



§487-11 - REPEALED.

§487-11  REPEALED.  L 1988, c 60, §6.



§487-12 - Assurance of voluntary compliance.

[§487-12]  Assurance of voluntary compliance.  In lieu of instituting or continuing an investigation or action pursuant to section 487-5(6), the director may accept written assurance of voluntary compliance from the person or persons suspected of violation.  The director will obtain the agreement of the affected consumers where possible.  In no event shall the fact that a person who enters into an assurance of voluntary compliance be considered an admission of violation, nor shall such written assurance constitute prima facie evidence of any violation.  The assurance may include a stipulation for reimbursement to some or all consumers who have been damaged by an alleged unlawful act or practice and payment of costs of investigation.  All assurances of voluntary compliance may be made a matter of public record.  A consumer need not accept restitution pursuant to the stipulation, but the consumer's stipulated agreement to the assurance or the consumer's acceptance and full performance of restitution shall bar recovery of any other damages in any action on account of the same acts or practices by the consumer against the person or persons making restitution. [L 1974, c 61, §1; gen ch 1985]

Revision Note

Section "487-5(6)" substituted for "487-5(5)".



§487-13 - Unlicensed acts; penalties.

§487-13  Unlicensed acts; penalties.  (a)  Any person who furnishes commodities or services for which a license, registration, or certificate is required from the department of commerce and consumer affairs or any board or commission thereunder without having such license, registration, or certificate is engaged in an unlawful act or practice and shall be subject to the penalty provided in subsection (b).

(b)  Any person who engages in an unlawful act or practice as provided in subsection (a) shall be fined by a sum not less than $500 nor more than $2,500 for each unlawful act or practice, which sum shall be collected in a civil suit brought by the office of consumer protection or the department of commerce and consumer affairs.

(c)  Any contract for the furnishing of commodities or services by an unlicensed, unregistered, or uncertificated person shall be void and shall prevent such person from recovering the contract price or the reasonable value thereof. [L 1974, c 120, §1; am L 1977, c 18, §1; am L 1982, c 204, §4; am L 1988, c 101, §1; am L 2008, c 19, §67]



§487-14 - Restitution.

§487-14  Restitution.  (a)  In any action brought by the director of the office of consumer protection, the court may include in its orders or judgments such provisions as may be necessary to effect restitution.  Any person in whose favor restitution is ordered need not accept restitution, but the person's acceptance and full performance of restitution shall bar recovery by the person of any other damages in any action on account of the same acts or practices against the person making restitution.

(b)  Whenever a corporation is ordered to pay restitution under subsection (a), the court hearing the action may include in its orders or judgments that the corporation and the individual directors, officers, or agents of the corporation who authorized, ordered, or had done, or participated in any of the unlawful acts and practices which caused, in whole or in part, injuries to any person, are jointly and severally liable for the payment of restitution.

(c)  Whenever a domestic or foreign limited liability company is ordered to pay restitution under subsection (a), the court hearing the action may include in its orders or judgments that the limited liability company and the individual members, managers, or agents of the limited liability company who authorized, ordered, had done, or participated in any of the unlawful acts and practices that caused, in whole or in part, injuries to any person, are jointly and severally liable for the payment of restitution.

(d)  The office of consumer protection may establish and maintain an account for purposes of holding and disbursing moneys received or recovered by it and which are due consumers as restitution.

(e)  The director of the office of consumer protection may assign to a consumer for collection that portion of any judgment awarding restitution to that consumer.

(f)  If a person commits a violation of section 480-2 which is directed toward, targets, or injures an elder, the court, in addition to the restitution authorized by [subsection] (a), may award the elder an additional sum up to but not to exceed the amount of restitution ordered in subsection (a).  In determining the amount, if any, of an award under this subsection, the court shall consider the factors set forth in section 480-13.5. [L 1975, c 99, §1; am L 1976, c 111, §1; gen ch 1985; am L 1987, c 69, §1; am L 1989, c 230, §3; am L 1991, c 53, §1; am L 1996, c 92, §18; am L 1998, c 179, §3]

Cross References

Some other actions or penalties for violations committed against elders, see §§28-94, 412:3-114.5, 444-10.7, 454-4.5, 480-13, 480-13.5, 485A-603.5, and 485A-604.5.

Case Notes

Where, pursuant to §487-5, the director of the office of consumer protection is designated the consumer counsel for the State "and shall represent and protect the State, the respective counties, and the general public as consumers", in bringing civil actions or proceedings for the purpose of enforcing consumer protection laws and rules, the director is statutorily authorized to obtain restitution for injured consumers under this section.  110 H. 504, 135 P.3d 113.

Cited:  451 F. Supp. 2d 1147.



§487-15 - Injunction.

§487-15  Injunction.  The director of commerce and consumer affairs or the office of consumer protection may bring civil proceedings to enjoin any violation of section 487-13(a) or any other unlawful act or practice affecting consumers, trade, or commerce. [L 1979, c 198, §1; am L 1982, c 204, §5; am L 1989, c 230, §4]

Rules of Court

Injunctions, see HRCP rule 65.



§487-16 - Appointment of receiver; powers; limitation.

[§487-16]  Appointment of receiver; powers; limitation.  (a)  If the director initiates any action in circuit court under this chapter against a person for allegedly engaging in unfair or deceptive acts or practices in violation of section 480-2, the court may appoint a receiver for the assets of such person upon application by the director and proof submitted at a hearing on the application which is sufficient to establish that:

(1)  The person previously engaged in a pattern of unfair or deceptive acts or practices which resulted in substantial actual damages to consumers;

(2)  The person is outside the State or is actually removing or about to remove self or property outside the State or is concealing self or property; or

(3)  The appointment of a receiver is necessary to preserve the assets of the person for the benefit of consumers allegedly damaged by the person's unfair or deceptive acts or practices.

(b)  Subject to the limitation in subsection (c), a receiver appointed by the court pursuant to subsection (a) may sue for, collect, receive, and take into possession all the goods and chattels, rights, credits, moneys, effects, lands, tenements, books, records, documents, papers, choses in action, bills, notes, and property of every description, including property with which such property has been commingled, which is owned by or owing to the defendant.  The receiver may sell, convey, or assign the property and hold or dispose of the proceeds thereof subject to the approval of the court.

(c)  Prior to the judgment, the receiver shall exercise such powers enumerated in subsection (b) as may be necessary to preserve the assets of the defendant pending the judgment. [L 1983, c 35, §1]

Rules of Court

Receivers, see HRCP rule 66.






CHAPTER 487A - LANGUAGE OF CONSUMER TRANSACTIONS

§487A-1 - Plain language in consumer transactions.

§487A-1  Plain language in consumer transactions.  (a)  Every written agreement entered into on or after July 1, 1981:

(1)  To which a consumer is a party, which involves less than $25,000, and which is the subject of a transaction for personal, family, or household purpose; or

(2)  Which is a lease of space to be occupied for residential purposes for a term not exceeding five years;

shall be written in a clear and coherent manner using words with common and everyday meanings, and appropriately divided and captioned by its various sections.

(b)  Any creditor, seller, or lessor who fails to comply with this chapter shall be liable in an amount equal to any actual damages sustained by a suing party or a class in a class action, plus a penalty of $50.  The total class action penalty against any creditor, seller, or lessor shall not exceed $10,000 in any class action or series of class actions arising out of the use by a creditor, seller, or lessor of an agreement which fails to comply with this chapter.  No right of recovery shall exist for any class by way of a class action, pursuant to this section, on any written agreement executed prior to July 1, 1986.

(c)  No action under this chapter may be brought after both parties to the agreement have fully performed their obligations under such agreement, nor shall any creditor, seller, or lessor who attempts in good faith to comply with this chapter be liable for such penalties.

(d)  The provisions of this chapter shall not apply:

(1)  To wills or trusts other than land trusts created under the Land Trust Act, chapter 558;

(2)  To any document, which is not itself a written agreement subject to this chapter, by virtue of the document being referred to or incorporated within a written agreement which is subject to this chapter, provided that the document has an independent purpose of its own;

(3)  To a legal description of real property; or

(4)  To words or phrases or form of agreement required, authorized, or approved by state or federal law, rule, regulation, governmental agency, or instrumentality.

(e)  A written agreement involves less than $25,000 if it provides for:

(1)  The sale of property in which the full sales price including any debt assumed is less than $25,000;

(2)  Services and the total payments are less than $25,000 over the term of the agreement, or if no term is specified, within one year from the date of the agreement;

(3)  A loan or advance of credit which is of a principal amount less than $25,000;

(4)  A lease for which the total rent to be paid during the term of the lease, not including any option or extension periods, is less than $25,000.  In computing the total rent to be paid, the highest amount of fixed rent shall be assumed to apply during any period in the term for which the rent is not fixed; or

(5)  Any two or more of the above transactions and the total amount of the price, payments, principal, and rent provided for in the agreement is less than $25,000. [L 1980, c 36, pt of §1; am L 1982, c 187, §1]

Revision Note

In subsection (e)(2), "or" substituted for "of".

Law Journals and Reviews

Report of the Committee for Plain Language Conveyancing. 16 HBJ 91.



§487A-2 - Effect of noncompliance.

[§487A-2]  Effect of noncompliance.  Failure to comply with any requirement imposed by this chapter shall not render any agreement void or voidable nor shall it constitute a defense to any action to enforce such agreement or any action for breach of such agreement. [L 1980, c 36, pt of §1]



§487A-3 - Attorney general or director of the office of consumer protection to enforce chapter.

[§487A-3]  Attorney general or director of [the office of] consumer protection to enforce chapter.  The attorney general or the director of the office of consumer protection may bring an action in the name of the State against any person to restrain and prevent any violation of this chapter. [L 1980, c 36, pt of §1]



§487A-4 - Exempt transactions.

[§487A-4]  Exempt transactions.  This chapter shall not apply to any contract of insurance issued in this State. [L 1981, c 89, §3]






CHAPTER 487D - RETAIL MERCHANT CLUB CARDS

§487D-1 - Definitions.

[§487D-1]  Definitions.  For purposes of this chapter:

"Cardholder" means any consumer to whom a retail merchant club card is issued, and may include all persons holding the club card under the same account.

"Cardholder information" means the cardholder's name, mailing address, electronic mail address, and any unique membership identifiers assigned by the club card issuer to the cardholder for purposes of targeting marketing activities.

"Club card" means any card or device used for the purpose of obtaining access to purchase retail products through membership, for price discounts, or to receive other no-cost benefits provided by the retail merchant.  A "club card" is not a credit card, charge card, or check cashing card.

"Club card issuer" means a retail merchant that provides club cards to consumers, and includes a contract information services provider of the retail merchant.

"Marketing purposes" means the categorization of cardholders based on the cardholder’s shopping patterns, spending history, or behavioral characteristics derived from account activity that is provided to an unaffiliated third party for consideration.

"Personal information" means information associated with an actual person that is a name, an address, a telephone number, an electronic mail address, a driver's license number, a social security number, an employer, a place of employment, information related to employment, an employee identification number, a mother's maiden name, an identifying number of a depository account, a bank account number, a password used for accessing information, a taxpayer identification number, health insurance identification number, date of birth, a personal identification number (PIN), a government passport number, credit card number, or any other name, number, or code that is used to access personal financial information about the actual person.

"Retail merchant" means any retailer that sells food, products, or merchandise.

"Unaffiliated third party" means a business that is not under the corporate control or common ownership of the club card issuer or is not a contract information services provider of the retail merchant. [L 2004, c 92, pt of §2]



§487D-2 - Retail merchant club cards; requirements.

[§487D-2]  Retail merchant club cards; requirements.  (a)  No club card issuer shall request in a club card application, or require as a condition of obtaining a club card, that the applicant provide any personal information except name, address, and telephone number.  If the club card issuer requires a unique identifier to confirm the identity of the applicant, the club card issuer may ask for the last four digits of the applicant's social security number.

(b)  No club card issuer may sell or share a cardholder’s name, address, telephone number, or any personal information to any unaffiliated third party except as permitted in this subsection.  A club card issuer may share cardholder information for marketing purposes if the club card issuer complies with all the following:

(1)  The club card issuer charges an annual fee for the club card and requires the cardholder to renew the club card annually;

(2)  The club card issuer allows only cardholders to make purchases and not members of the general public;

(3)  The club card issuer provides a written statement to the cardholder upon payment of the annual fee that notifies the cardholder that:

(A)  The cardholder information may be shared with other businesses for purposes of marketing information;

(B)  Payment of the annual fee means the cardholder has agreed to allow the club card issuer to share cardholder information; and

(C)  The cardholder may choose to opt-out from the sharing of cardholder information; and

(4)  The club card issuer obtains a written confidentiality agreement from the unaffiliated third party that the shared information will not be transferred to any other entity.

(c)  The restrictions of subsection (a) shall not apply when the club card application form is used for the dual purpose of club card membership and establishing privileges for check cashing, check verification, or as a credit application; provided that no club card issuer shall require as a condition of obtaining a club card that the cardholder obtain the club card as an identification card for purposes of check cashing or credit.

(d)  Nothing in this section prohibits a club card issuer from including on its club card application form a credit application to a designated credit card company and transmitting the credit application to the credit card company, provided that:

(1)  The credit application form is separately identified as an option on the club card application form; and

(2)  The credit application clearly discloses that the cardholder is applying for credit with the designated credit card company. [L 2004, c 92, pt of §2]






CHAPTER 487J - SOCIAL SECURITY NUMBER PROTECTION

§487J-1 - Definitions.

§487J-1  Definitions.  As used in this chapter:

"Business" means a sole proprietorship, partnership, limited partnership, corporation, limited liability company, association, or any other form of business entity.  The term also includes a financial institution organized, chartered, or holding a license or authorization certificate under the laws of this State, any other state, the United States, or any other country, or the parent or the subsidiary of any such financial institution.  The term also includes an entity whose business is records destruction.

"Government agency" means any department, division, board, commission, public corporation, or other agency or instrumentality of the State or of any county.

"Personal information" has the same meaning as in section 487N-1.

"Redacted" means the rendering of data so that it is unreadable or is truncated so that no more than the last four digits of the identification number are accessible as part of the data. [L 2006, c 137, pt of §2; am L Sp 2008, c 10, §3]



§487J-2 - Social security number protection.

§487J-2  Social security number protection.  (a)  Except as otherwise provided in subsection (b), a business or government agency may not do any of the following:

(1)  Intentionally communicate or otherwise make available to the general public an individual's entire social security number;

(2)  Intentionally print or imbed an individual's entire social security number on any card required for the individual to access products or services provided by the business or government agency;

(3)  Require an individual to transmit the individual's entire social security number over the Internet, unless the connection is secure or the social security number is encrypted.  For purposes of this paragraph, "encrypted" means that an algorithmic process has been used to transform data into a form in which the data is rendered unreadable or unusable without the use of a confidential process or key;

(4)  Require an individual to use the individual's entire social security number to access an internet website, unless a password or unique personal identification number or other authentication device is also required to access the internet website; or

(5)  Print an individual's entire social security number on any materials that are mailed to the individual, unless the materials are employer-to-employee communications, or where specifically requested by the individual.

(b)  Subsection (a) shall not apply to:

(1)  The inclusion of a social security number in documents that are mailed and:

(A)  Are specifically requested by the individual identified by the social security number;

(B)  Required by state or federal law to be on the document to be mailed;

(C)  Required as part of an application or enrollment process;

(D)  Used to establish, amend, or terminate an account, contract, or policy; or

(E)  Used to confirm the accuracy of the social security number for the purpose of obtaining a credit report pursuant to 15 U.S.C. section 1681(b).

A social security number that is permitted to be mailed under this paragraph may not be printed, in whole or in part, on a postcard or other mailer not requiring an envelope, or visible on the envelope or without the envelope having been opened;

(2)  The opening of an account or the provision of or payment for a product or service authorized by an individual;

(3)  The collection, use, or release of a social security number to investigate or prevent fraud; conduct background checks; conduct social or scientific research; collect a debt; obtain a credit report from or furnish data to a consumer reporting agency pursuant to the Fair Credit Reporting Act, 15 U.S.C. sections 1681 to 1681x, as amended; undertake a permissible purpose enumerated under the federal Gramm Leach Bliley Act, 15 U.S.C. sections 6801 to 6809, as amended; locate an individual who is missing or due a benefit, such as a pension, insurance, or unclaimed property benefit; or locate a lost relative;

(4)  A business or government agency acting pursuant to a court order, warrant, subpoena, or when otherwise required by law;

(5)  A business or government agency providing the social security number to a federal, state, or local government entity including a law enforcement agency or court, or their agents or assigns;

(6)  The collection, use, or release of a social security number in the course of administering a claim, benefit, or procedure relating to an individual's employment, including an individual's termination from employment, retirement from employment, injuries suffered during the course of employment, and other related claims, benefits, or procedures;

(7)  The collection, use, or release of a social security number as required by state or federal law;

(8)  The sharing of the social security number by business affiliates;

(9)  The use of a social security number for internal verification or administrative purposes;

(10)  A social security number that has been redacted; and

(11)  Documents or records that are recorded or required to be open to the public pursuant to the constitution or laws of the State or court rule or order.

(c)  A business or government agency covered by this section shall make reasonable efforts to cooperate, through systems testing and other means, to ensure that the requirements of this chapter are complied with. [L 2006, c 137, pt of §2; am L 2008, c 19, §68]



§487J-3 - Penalties; civil action.

[§487J-3]  Penalties; civil action.  (a)  Any business that violates any provision of this chapter shall be subject to penalties of not more than $2,500 for each violation.  The attorney general or the executive director of the office of consumer protection may bring an action pursuant to this section.  No such action may be brought against a government agency.

(b)  In addition to any penalty provided for in subsection (a), any business that violates any provision of this chapter shall be liable to the injured party in an amount equal to the sum of any actual damages sustained by the injured party as a result of the violation.  The court in any action brought under this section may award reasonable attorneys' fees to the prevailing party.  No such action may be brought against a government agency.

(c)  The penalties provided in this section shall be cumulative to the remedies or penalties available under all other laws of this State. [L 2006, c 137, pt of §2]



§487J-4 - Reporting requirements.

[§487J-4]  Reporting requirements.  A government agency shall submit a written report to the legislature within twenty days after the discovery of a material occurrence of a social security number disclosure by the government agency that is prohibited by this chapter.  The report shall contain information relating to the nature of the incident, the number of individuals affected by the incident, and any procedures that have been implemented to prevent the incident from reoccurring.  In the event that a law enforcement agency informs the government agency that the report may impede a criminal investigation or jeopardize national security, the report to the legislature may be delayed until twenty days after the law enforcement agency has determined that the report will no longer impede the investigation or jeopardize national security. [L 2006, c 137, pt of §2]



§487J-5 - Policy and oversight responsibility.

[§487J-5]  Policy and oversight responsibility.  (a)  By September 1, 2009, each government agency shall designate an agency employee to have policy and oversight responsibilities for the protection of personal information.

(b)  The designated agency employee shall:

(1)  Ensure and coordinate agency compliance with this chapter, chapter 487N, and chapter 487R;

(2)  Assist individuals who have identity theft and other privacy-related concerns;

(3)  Provide education and information to agency staff on privacy and security issues;

(4)  Coordinate with state, county, and federal law enforcement agencies on identity theft investigations; and

(5)  Recommend policies and practices to protect individual privacy rights relating to the individual's personal information. [L Sp 2008, c 10, §2]






CHAPTER 487N - [SECURITY BREACH OF PERSONAL INFORMATION]

§487N-1 - Definitions.

§487N-1  Definitions.  As used in this chapter, unless the context otherwise requires:

"Business" means a sole proprietorship, partnership, corporation, association, or other group, however organized, and whether or not organized to operate at a profit.  The term includes a financial institution organized, chartered, or holding a license or authorization certificate under the laws of the State, any other state, the United States, or any other country, or the parent or the subsidiary of any such financial institution.  The term also includes an entity whose business is records destruction.

"Council" means the information privacy and security council established under section 487N-5.

"Encryption" or "encrypted" means the use of an algorithmic process to transform data into a form in which the data is rendered unreadable or unusable without the use of a confidential process or key.

"Government agency" means any department, division, board, commission, public corporation, or other agency or instrumentality of the State or of any county.

"Personal information" means an individual's first name or first initial and last name in combination with any one or more of the following data elements, when either the name or the data elements are not encrypted:

(1)  Social security number;

(2)  Driver's license number or Hawaii identification card number; or

(3)  Account number, credit or debit card number, access code, or password that would permit access to an individual's financial account.

"Personal information" does not include publicly available information that is lawfully made available to the general public from federal, state, or local government records.

"Records" means any material on which written, drawn, spoken, visual, or electromagnetic information is recorded or preserved, regardless of physical form or characteristics.

"Redacted" means the rendering of data so that it is unreadable or is truncated so that no more than the last four digits of the identification number are accessible as part of the data.

"Security breach" means an incident of unauthorized access to and acquisition of unencrypted or unredacted records or data containing personal information where illegal use of the personal information has occurred, or is reasonably likely to occur and that creates a risk of harm to a person.  Any incident of unauthorized access to and acquisition of encrypted records or data containing personal information along with the confidential process or key constitutes a security breach.  Good faith acquisition of personal information by an employee or agent of the business for a legitimate purpose is not a security breach; provided that the personal information is not used for a purpose other than a lawful purpose of the business and is not subject to further unauthorized disclosure. [L 2006, c 135, pt of §2; am L 2008, c 19, §69; am L Sp 2008, c 10, §5]



§487N-2 - Notice of security breach.

§487N-2  Notice of security breach.  (a)  Any business that owns or licenses personal information of residents of Hawaii, any business that conducts business in Hawaii that owns or licenses personal information in any form (whether computerized, paper, or otherwise), or any government agency that collects personal information for specific government purposes shall provide notice to the affected person that there has been a security breach following discovery or notification of the breach.  The disclosure notification shall be made without unreasonable delay, consistent with the legitimate needs of law enforcement as provided in subsection (c) of this section, and consistent with any measures necessary to determine sufficient contact information, determine the scope of the breach, and restore the reasonable integrity, security, and confidentiality of the data system.

(b)  Any business located in Hawaii or any business that conducts business in Hawaii that maintains or possesses records or data containing personal information of residents of Hawaii that the business does not own or license, or any government agency that maintains or possesses records or data containing personal information of residents of Hawaii shall notify the owner or licensee of the information of any security breach immediately following discovery of the breach, consistent with the legitimate needs of law enforcement as provided in subsection (c).

(c)  The notice required by this section shall be delayed if a law enforcement agency informs the business or government agency that notification may impede a criminal investigation or jeopardize national security and requests a delay; provided that such request is made in writing, or the business or government agency documents the request contemporaneously in writing, including the name of the law enforcement officer making the request and the officer's law enforcement agency engaged in the investigation.  The notice required by this section shall be provided without unreasonable delay after the law enforcement agency communicates to the business or government agency its determination that notice will no longer impede the investigation or jeopardize national security.

(d)  The notice shall be clear and conspicuous.  The notice shall include a description of the following:

(1)  The incident in general terms;

(2)  The type of personal information that was subject to the unauthorized access and acquisition;

(3)  The general acts of the business or government agency to protect the personal information from further unauthorized access;

(4)  A telephone number that the person may call for further information and assistance, if one exists; and

(5)  Advice that directs the person to remain vigilant by reviewing account statements and monitoring free credit reports.

(e)  For purposes of this section, notice to affected persons may be provided by one of the following methods:

(1)  Written notice to the last available address the business or government agency has on record;

(2)  Electronic mail notice, for those persons for whom a business or government agency has a valid electronic mail address and who have agreed to receive communications electronically if the notice provided is consistent with the provisions regarding electronic records and signatures for notices legally required to be in writing set forth in 15 U.S.C. section 7001;

(3)  Telephonic notice, provided that contact is made directly with the affected persons; and

(4)  Substitute notice, if the business or government agency demonstrates that the cost of providing notice would exceed $100,000 or that the affected class of subject persons to be notified exceeds two hundred thousand, or if the business or government agency does not have sufficient contact information or consent to satisfy paragraph (1), (2), or (3), for only those affected persons without sufficient contact information or consent, or if the business or government agency is unable to identify particular affected persons, for only those unidentifiable affected persons.  Substitute notice shall consist of all the following:

(A)  Electronic mail notice when the business or government agency has an electronic mail address for the subject persons;

(B)  Conspicuous posting of the notice on the website page of the business or government agency, if one is maintained; and

(C)  Notification to major statewide media.

(f)  In the event a business provides notice to more than one thousand persons at one time pursuant to this section, the business shall notify in writing, without unreasonable delay, the State of Hawaii's office of consumer protection and all consumer reporting agencies that compile and maintain files on consumers on a nationwide basis, as defined in 15 U.S.C. section 1681a(p), of the timing, distribution, and content of the notice.

(g)  The following businesses shall be deemed to be in compliance with this section:

(1)  A financial institution that is subject to the federal Interagency Guidance on Response Programs for Unauthorized Access to Customer Information and Customer Notice published in the Federal Register on March 29, 2005, by the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, the Office of the Comptroller of the Currency, and the Office of Thrift Supervision, or subject to 12 C.F.R. Part 748, and any revisions, additions, or substitutions relating to the interagency guidance; and

(2)  Any health plan or healthcare provider that is subject to and in compliance with the standards for privacy or individually identifiable health information and the security standards for the protection of electronic health information of the Health Insurance Portability and Accountability Act of 1996.

(h)  Any waiver of the provisions of this section is contrary to public policy and is void and unenforceable. [L 2006, c 135, pt of §2; am L 2008, c 19, §70]



§487N-3 - Penalties; civil action.

[§487N-3]  Penalties; civil action.  (a)  Any business that violates any provision of this chapter shall be subject to penalties of not more than $2,500 for each violation.  The attorney general or the executive director of the office of consumer protection may bring an action pursuant to this section.  No such action may be brought against a government agency.

(b)  In addition to any penalty provided for in subsection (a), any business that violates any provision of this chapter shall be liable to the injured party in an amount equal to the sum of any actual damages sustained by the injured party as a result of the violation.  The court in any action brought under this section may award reasonable attorneys' fees to the prevailing party.  No such action may be brought against a government agency.

(c)  The penalties provided in this section shall be cumulative to the remedies or penalties available under all other laws of this State. [L 2006, c 135, pt of §2]



§487N-4 - Reporting requirements.

[§487N-4]  Reporting requirements.  A government agency shall submit a written report to the legislature within twenty days after discovery of a security breach at the government agency that details information relating to the nature of the breach, the number of individuals affected by the breach, a copy of the notice of security breach that was issued, the number of individuals to whom the notice was sent, whether the notice was delayed due to law enforcement considerations, and any procedures that have been implemented to prevent the breach from reoccurring.  In the event that a law enforcement agency informs the government agency that notification may impede a criminal investigation or jeopardize national security, the report to the legislature may be delayed until twenty days after the law enforcement agency has determined that notice will no longer impede the investigation or jeopardize national security. [L 2006, c 135, pt of §2]



§487N-5 - Information privacy and security council; established; duties; reports.

[§487N-5]  Information privacy and security council; established; duties; reports.  (a)  There is established an information privacy and security council within the department of accounting and general services for administrative purposes only.  Members of the council shall be appointed no later than September 1, 2008, by the governor without regard to section 26-34 and shall be composed of the following representatives:

(1)  Executive agencies that maintain extensive personal information in the conduct of their duties, including the department of education, the department of health, the department of human resources development, the department of human services, and the University of Hawaii, to be selected by the governor;

(2)  The legislature, to be selected by the president of the senate and the speaker of the house of representatives;

(3)  The judiciary, to be selected by the administrator of the courts; and

(4)  The four counties, to be selected by the mayor of each county; provided that the mayor of each county shall determine the extent to which the county may or may not participate.

The comptroller shall serve as chair of the council.

(b)  By January 1, 2009, the council shall submit to the legislature a report of the council's assessment and recommendations on initiatives to mitigate the negative impacts of identity theft incidents on individuals.  The report shall emphasize assessing the merits of identity theft passport and identity theft registry initiatives that have been implemented in other states.

(c)  No later than June 30, 2009, the council shall develop guidelines to be considered by government agencies in deciding whether, how, and when a government agency shall inform affected individuals of the loss, disclosure, or security breach of personal information that can contribute to identify theft.  The guidelines shall provide a standardized, risk-based notification process in the instance of a security breach.

(d)  The council shall review the individual annual reports submitted by government agencies, pursuant to section 487N-7 and submit a summary report to the legislature no later than twenty days prior to the convening of the regular session of 2010 and each year thereafter.  The summary report shall include the council's findings, significant trends, and recommendations to protect personal information used by government agencies.

The initial report to the legislature also shall include proposed legislation to amend section 487N-2 or any other law that the council deems necessary to conform to the guidelines established under subsection (c).

(e)  The comptroller may establish support positions for the information and communication services division, including but not limited to, legal support, information technology, human resources and personnel, records management, and administrative support. [L Sp 2008, c 10, pt of §4]



§487N-6 - Personal information security; best practices; websites.

[§487N-6]  Personal information security; best practices; websites.  (a)  The council shall identify best practices to assist government agencies in improving security and privacy programs relating to personal information.  No later than March 31, 2009, the council shall identify best practices relating to:

(1)  Automated tools;

(2)  Training;

(3)  Processes; and

(4)  Applicable standards.

(b)  No later than July 31, 2009, the best practices identified by the council shall be posted on each government agency's website in a manner that is readily accessible by employees of the government agency. [L Sp 2008, c 10, pt of §4]



§487N-7 - Personal information system; government agencies; annual report.

[§487N-7]  Personal information system; government agencies; annual report.  (a)  Effective January 1, 2009, any government agency that maintains one or more personal information systems shall submit to the council an annual report on the existence and character of each personal information system added or eliminated since the agency's previous annual report.  The annual report shall be submitted no later than September 30 of each year.

(b)  The annual report shall include:

(1)  The name or descriptive title of the personal information system and its location;

(2)  The nature and purpose of the personal information system and the statutory or administrative authority for its establishment;

(3)  The categories of individuals on whom personal information is maintained, including:

(A)  The approximate number of all individuals on whom personal information is maintained; and

(B)  The categories of personal information generally maintained in the system, including identification of records that are:

(i)  Stored in computer accessible records; or

(ii)  Maintained manually;

(4)  All confidentiality requirements relating to:

(A)  Personal information systems or parts thereof that are confidential pursuant to statute, rule, or contractual obligation; and

(B)  Personal information systems maintained on an unrestricted basis;

(5)  Detailed justification of the need for statutory or regulatory authority to maintain any personal information system or part thereof on a confidential basis for all personal information systems or parts thereof that are required by law or rule;

(6)  The categories of sources of personal information;

(7)  The agency's policies and practices regarding personal information storage, duration of retention of information, and elimination of information from the system;

(8)  The uses made by the agency of personal information contained in any personal information system;

(9)  The identity of agency personnel, by job classification, and other agencies, persons, or categories to whom disclosures of personal information are made or to whom access to the personal information system may be granted, including the purposes of access and any restrictions on disclosure, access, and redisclosure;

(10)  A list identifying all forms used by the agency in the collection of personal information; and

(11)  The name, title, business address, and telephone number of the individual immediately responsible for complying with this section.

(c)  For purposes of this section:

"Personal information system" means any manual or automated recordkeeping process that contains personal information and the name, personal number, or other identifying particulars of a data subject.

(d)  Notwithstanding any other law to the contrary, this report shall be confidential and not disclosed publicly in any form or forum. [L Sp 2008, c 10, pt of §4]






CHAPTER 487R - DESTRUCTION OF PERSONAL INFORMATION RECORDS

§487R-1 - Definitions.

§487R-1  Definitions.  As used in this chapter:

"Business" means a sole proprietorship, partnership, corporation, association, or other group, however organized and whether or not organized to operate at a profit.  Except as provided in section 487R-2(e), the term includes a financial institution organized, chartered, or holding a license or authorization certificate under the laws of the State, any other state, the United States, or any other country, or the parent or the subsidiary of any such financial institution.  The term also includes an entity whose business is records destruction.

"Disposal" means the discarding or abandonment of records containing personal information or the sale, donation, discarding, or transfer of any medium, including computer equipment or computer media, containing records of personal information, or other nonpaper media upon which records of personal information are stored, or other equipment for nonpaper storage of information.

"Government agency" means any department, division, board, commission, public corporation, or other agency or instrumentality of the State or any county.

"Personal information" means an individual's first name or first initial and last name in combination with any one or more of the following data elements, when either the name or the data elements are not encrypted:

(1)  Social security number;

(2)  Driver's license number or Hawaii identification card number; or

(3)  Account number, credit or debit card number, access code, or password that would permit access to an individual's financial account.

"Personal information" shall not include publicly available information that is lawfully made available to the general public from federal, state, or local government records.  "Encrypted", as used in this definition means the use of an algorithmic process to transform data into a form in which the data is rendered unreadable or unusable without the use of a confidential process or key.

"Records" means any material on which written, drawn, spoken, visual, or electromagnetic information is recorded or preserved, regardless of physical form or characteristics. [L 2006, c 136, pt of §2; am L 2008, c 19, §71]



§487R-2 - Destruction of personal information records.

§487R-2  Destruction of personal information records.  (a)  Any business or government agency that conducts business in Hawaii and any business or government agency that maintains or otherwise possesses personal information of a resident of Hawaii shall take reasonable measures to protect against unauthorized access to or use of the information in connection with or after its disposal.

(b)  The reasonable measures shall include:

(1)  Implementing and monitoring compliance with policies and procedures that require the burning, pulverizing, recycling, or shredding of papers containing personal information so that information cannot be practicably read or reconstructed;

(2)  Implementing and monitoring compliance with policies and procedures that require the destruction or erasure of electronic media and other nonpaper media containing personal information so that the information cannot practicably be read or reconstructed; and

(3)  Describing procedures relating to the adequate destruction or proper disposal of personal records as official policy in the writings of the business entity.

(c)  A business or government agency may satisfy its obligation hereunder by exercising due diligence and entering into a written contract with, and thereafter monitoring compliance by, another party engaged in the business of records destruction to destroy personal information in a manner consistent with this section.  Due diligence should ordinarily include one or more of the following:

(1)  Reviewing an independent audit of the disposal business' operations or its compliance with this chapter;

(2)  Obtaining information about the disposal business from several references or other reliable sources and requiring that the disposal business be certified by a recognized trade association or similar third party with a reputation for high standards of quality review; or

(3)  Reviewing and evaluating the disposal business' information security policies or procedures, or taking other appropriate measures to determine the competency and integrity of the disposal business.

(d)  A disposal business that conducts business in Hawaii or disposes of personal information of residents of Hawaii shall take reasonable measures to dispose of records containing personal information by implementing and monitoring compliance with policies and procedures that protect against unauthorized access to, or use of, personal information during or after the collection, transportation, and disposing of such information.

(e)  This chapter shall not apply to any of the following:

(1)  Any financial institution that is subject to 15 U.S.C. sections 6801 to 6809, as amended;

(2)  Any health plan or healthcare provider that is subject to and in compliance with the standards for privacy of individually identifiable health information and the security standards for the protection of electronic health information of the Health Insurance Portability and Accountability Act of 1996; or

(3)  Any consumer reporting agency that is subject to and in compliance with the Fair Credit Reporting Act, 15 U.S.C. sections 1681 to 1681x. [L 2006, c 136, pt of §2; am L 2008, c 19, §72]



§487R-3 - Penalties; civil action.

[§487R-3]  Penalties; civil action.  (a)  Any business that violates any provision of this chapter shall be subject to penalties of not more than $2,500 for each violation.  The attorney general or the executive director of the office of consumer protection may bring an action pursuant to this section.  No such action may be brought against a government agency.

(b)  In addition to any penalty provided for in subsection (a), any business that violates any provision of this chapter shall be liable to the injured party in an amount equal to the sum of any actual damages sustained by the injured party as a result of the violation.  The court in any action brought under this section may award reasonable attorneys' fees to the prevailing party.  No such action may be brought against a government agency.

(c)  The penalties provided in this section shall be cumulative to the remedies or penalties available under all other laws of this State. [L 2006, c 136, pt of §2]



§487R-4 - Reporting requirements.

[§487R-4]  Reporting requirements.  A government agency shall submit a written report to the legislature within twenty days after the discovery of a material occurrence of unauthorized access to personal information records in connection with or after its disposal by or on behalf of the government agency.  The report shall contain information relating to the nature of the incident, the number of individuals affected by the incident, and any procedures that have been implemented to prevent the incident from reoccurring.  In the event that a law enforcement agency informs the government agency that the report may impede a criminal investigation or jeopardize national security, the report to the legislature may be delayed until twenty days after the law enforcement agency has determined that the report will no longer impede the investigation or jeopardize national security. [L 2006, c 136, pt of §2]






CHAPTER 488 - PREPAID LEGAL SERVICES

§488-1 - Definitions.

§488-1  Definitions.  As used in this chapter:

"Department" means the department of commerce and consumer affairs.

"Group legal service plan" is a plan by which legal services are rendered to individual members of a group identifiable in terms of some common interest.

"Plan administrator" means those persons who have discretionary authority for the management of the plan or for the collection, management, or disbursement of plan moneys.

"Prepaid legal service plan" or "plan" means a group legal service plan in which the cost of the services are prepaid by the group member or by some other person or organization in the member's behalf. [L 1976, c 156, pt of §1; am L 1982, c 204, §8; am L 1992, c 19, §1; am L 2008, c 19, §73]

Revision Note

Definitions rearranged.

Attorney General Opinions

Prepaid legal service plan whose membership is open to the public is a "group legal service plan".  Att. Gen. Op. 86-22.



§488-2 - Applicability; other statutes, rules of court.

§488-2  Applicability; other statutes, rules of court.  (a)  This chapter shall apply to all plans in the State other than:

(1)  Plans in which either the group or the plan administrator is otherwise subject to regulation under chapter 431 or 432;

(2)  Plans in which any party to the plan is the federal government or any agency thereof; or

(3)  Any employer-employee plan that is subject to the federal Employee Retirement Income Security Act of 1974, Public Law 93-406.

(b)  The operation of all plans subject to this chapter shall also be subject to chapters 480, part I of chapter 481, 481A, and 481B, and other provisions of law that may be applicable.  Chapters 431 and 432 shall not apply to any plans or the operations thereof that are subject to this chapter, except as provided in sections 488-5 and 488-6.

(c)  No plan subject to this chapter shall contravene rules of court adopted by the Hawaii supreme court. [L 1976, c 156, pt of §1; am L 2008, c 19, §74]



§488-3 - Filing and other requirements.

[§488-3]  Filing and other requirements.  Sixty days prior to the implementation of any plan and the accumulation or payment of money thereunder, all plan documents shall be submitted in writing to the department.  Such documentation shall contain in writing the following:

(1)  A brief statement of the plan's financial structure, including a statement of the amount of prepayment, and other charges or dues to be paid by plan members and the manner in which such amount is to be paid.

(2)  A statement of the amount of benefits, legal services, or reimbursement for legal services to be furnished each member of a plan, and the period during which it will be furnished; and, if there are exceptions, reductions, exclusions, limitations, or restrictions of such benefits, legal services, or reimbursements, a detailed statement of such exceptions, reductions, exclusions, limitations, or restrictions.

(3)  A statement of the terms and conditions upon which the plan may be canceled or otherwise terminated by the group, the plan administrator, the persons furnishing legal services, or the member; provided that for any such cancellation or termination, other than by a member, there shall be provision made for the disposition of funds accumulated under the plan.

(4)  A statement describing the applicability or nonapplicability of the benefits of the plan to the family dependents of the member.

(5)  A statement of the period of grace which will be allowed the member or the member's group for making any payment due under the plan.

(6)  A statement describing a procedure for settling disputes between or among the group, the plan administrator, the persons furnishing legal services, and the member.

(7)  A statement that the plan includes the endorsements thereon and attached papers, if any, and contains the entire contract or contracts to be used between all parties to a plan.

Any amendments or changes to the documents filed under paragraphs (1) to (7) shall be filed with the department sixty days before they take effect.  All documents filed under this section shall be public documents. [L 1976, c 156, pt of §1; gen ch 1985]



§488-4 - Accumulated funds, protection, violation.

§488-4  Accumulated funds, protection, violation.  Any plan which accumulates funds prior to the payment of such funds to the persons providing legal services shall meet the requirements of this section.

The plan administrator shall obtain a bond in an amount and form approved by the department which shall be executed by the plan administrator and a surety company authorized to do business in the State as a surety.  The bond shall be to the benefit of the members of the plan and shall be filed with the department.  In lieu of the bond required by this section, the department shall accept letters of credit, certificates of deposits, or other evidences of security in form and amounts deemed appropriate by the department. [L 1976, c 156, pt of §1; am L 1992, c 78, §2]



§488-5 - Annual exhibits; examination by director.

§488-5  Annual exhibits; examination by director.  (a)  Each plan shall file with the director of commerce and consumer affairs within thirty days after the end of its fiscal year a statement under oath in such form as the director prescribes containing:

(1)  A statement setting forth the total amount of gross receipts and expenditures of the plan during its fiscal year;

(2)  The assets and liabilities of the plan at the close of its fiscal year; and

(3)  The profit and loss of the plan during its fiscal year.

(b)  The powers, authorities, and duties relating to examinations vested in and imposed upon the insurance commissioner under chapter 431 are extended to and imposed upon the director in respect to examinations of the plans; provided that no examination shall attempt to obtain or inspect written or oral information or documents in violation of the rules for client-lawyer confidentiality as contained in the Hawaii rules of professional conduct adopted by the supreme court. [L 1976, c 156, pt of §1; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 2008, c 19, §75]



§488-6 - Investments of certain plans.

§488-6  Investments of certain plans.  No plan promising or offering to pay for legal services in an amount equal to or in excess of $25 a year shall invest any of its assets other than as authorized and provided for in respect to domestic insurance companies and societies under chapters 431 and 432, which provisions are hereby extended to and made applicable to prepaid legal service plans. [L 1976, c 156, pt of §1; am L 2008, c 19, §76]



§488-7 - Failure to comply; penalty.

[§488-7]  Failure to comply; penalty.  Any plan which neglects or refuses to comply with this chapter shall be notified in writing by the director of commerce and consumer affairs of the neglect or refusal and to take corrective action; if the neglect or refusal continues for seven days after notification, the plan, group, or plan administrator may be fined not more than $1,000.  Every day's neglect or refusal after the expiration of seven days shall be a separate offense. [L 1976, c 156, pt of §1; am L 1982, c 204, §8; am L 1983, c 124, §17]






CHAPTER 489 - DISCRIMINATION IN PUBLIC ACCOMMODATIONS

§489-1 - Purpose; construction.

PART I.  GENERAL PROVISIONS

Note

Sections 489-1 to 489-8 designated as Part I by L 2000, c 227, §3.

[§489-1]  Purpose; construction.  (a)  The purpose of this chapter is to protect the interests, rights, and privileges of all persons within the State with regard to access and use of public accommodations by prohibiting unfair discrimination.

(b)  This chapter shall be liberally construed to further the purposes stated in subsection (a). [L 1986, c 292, pt of §1]

Cross References

Civil rights commission, see chapter 368.



§489-2 - Definitions.

§489-2  Definitions.  As used in this chapter:

"Disability" means the state of having a physical or mental impairment which substantially limits one or more major life activities, having a record of such an impairment, or being regarded as having such an impairment.  The term does not include alcohol or drug use that impairs a person's activities or threatens the property or safety of others.

"Gender identity or expression" includes a person's actual or perceived gender, as well as a person's gender identity, gender-related self-image, gender-related appearance, or gender-related expression, regardless of whether that gender identity, gender-related self-image, gender-related appearance, or gender-related expression is different from that traditionally associated with the person's sex at birth.

"Person" has the meaning prescribed in section 1-19 and includes a legal representative, partnership, receiver, trust, trustee, trustee in bankruptcy, the State, or any governmental entity or agency.

"Place of public accommodation" means a business, accommodation, refreshment, entertainment, recreation, or transportation facility of any kind whose goods, services, facilities, privileges, advantages, or accommodations are extended, offered, sold, or otherwise made available to the general public as customers, clients, or visitors.  By way of example, but not of limitation, place of public accommodation includes facilities of the following types:

(1)  A facility providing services relating to travel or transportation;

(2)  An inn, hotel, motel, or other establishment that provides lodging to transient guests;

(3)  A restaurant, cafeteria, lunchroom, lunch counter, soda fountain, or other facility principally engaged in selling food for consumption on the premises of a retail establishment;

(4)  A shopping center or any establishment that sells goods or services at retail;

(5)  An establishment licensed under chapter 281 doing business under a class 4, 5, 7, 8, 9, 10, 11, or 12 license, as defined in section 281-31;

(6)  A motion picture theater, other theater, auditorium, convention center, lecture hall, concert hall, sports arena, stadium, or other place of exhibition or entertainment;

(7)  A barber shop, beauty shop, bathhouse, swimming pool, gymnasium, reducing or massage salon, or other establishment conducted to serve the health, appearance, or physical condition of persons;

(8)  A park, a campsite, or trailer facility, or other recreation facility;

(9)  A comfort station; or a dispensary, clinic, hospital, convalescent home, or other institution for the infirm;

(10)  A professional office of a health care provider, as defined in section 323D-2, or other similar service establishment;

(11)  A mortuary or undertaking establishment; and

(12)  An establishment that is physically located within the premises of an establishment otherwise covered by this definition, or within the premises of which is physically located a covered establishment, and which holds itself out as serving patrons of the covered establishment.

No place of public accommodation defined in this section shall be requested to reconstruct any facility or part thereof to comply with this chapter.

"Sexual orientation" means having a preference for heterosexuality, homosexuality, or bisexuality, having a history of any one or more of these preferences, or being identified with any one or more of these preferences.  "Sexual orientation" shall not be construed to protect conduct otherwise proscribed by law. [L 1986, c 292, pt of §1; am L 1990, c 210, §1; am L 1992, c 33, §5; am L 2006, c 76, §2]

Attorney General Opinions

County grant of a liquor license to a condominium bar where entry would be restricted to members and their guests does not conflict with section.  Att. Gen. Op. 91-01.



§489-3 - Discriminatory practices prohibition.

§489-3  Discriminatory practices prohibition.  Unfair discriminatory practices that deny, or attempt to deny, a person the full and equal enjoyment of the goods, services, facilities, privileges, advantages, and accommodations of a place of public accommodation on the basis of race, sex, including gender identity or expression, sexual orientation, color, religion, ancestry, or disability are prohibited. [L 1986, c 292, pt of §1; am L 1990, c 210, §2; am L 1992, c 33, §5; am L 2006, c 76, §3]

Law Journals and Reviews

An Analysis of Hawai`i's Tradition of "Local" Ethnic Humor.  30 UH L. Rev. 219.

Case Notes

Individual plaintiffs' claims under this section were reinstated against defendants, where one of the defendants allegedly made a racial slur that was either directed at or witnessed by the individual plaintiffs.  300 F. Supp. 2d 1003.



§489-4 - Exception, privacy requirements.

[§489-4]  Exception, privacy requirements.  The provision of separate facilities or schedules for female and for male patrons, does not constitute a discriminatory practice when such separate facilities or schedules for female and for male patrons are bona fide requirements to protect personal rights of privacy. [L 1986, c 292, pt of §1]



§489-5 - Other discriminatory practices.

§489-5  Other discriminatory practices.  (a)  It is a discriminatory practice for two or more persons to conspire:

(1)  To retaliate or discriminate against a person because the person has opposed an unfair discriminatory practice;

(2)  To aid, abet, incite, or coerce a person to engage in a discriminatory practice; or

(3)  Wilfully, to obstruct, or prevent, a person from complying with this chapter.

(b)  It is a discriminatory practice to deny a person the full and equal enjoyment of the goods, services, facilities, privileges, advantages, and accommodations of a place of public accommodations because of the known disability of an individual with whom the person is known to have a relationship or association. [L 1986, c 292, pt of §1; am L 1994, c 88, §3]

Case Notes

Summary judgment granted in favor of defendants with respect to a plaintiff's (a nonprofit corporation) claims under subsection (b); plaintiffs offered nothing to indicate that one of the defendants was hostile toward the disabled in general or those suffering with epilepsy in particular; without the evidence, plaintiffs' claim that the defendant denied the nonprofit corporation the full and equal enjoyment of a place of public accommodation because of the nonprofit corporation's association with persons known to be disabled was totally devoid of factual support.  300 F. Supp. 2d 1003.



§489-6 - Complaint against unfair discrimination; reporting requirements.

§489-6  Complaint against unfair discrimination; reporting requirements.  The civil rights commission shall receive complaints of unfair discriminatory treatment in public accommodations in accordance with the procedures established under chapter 368; provided that this section shall not apply to complaints under part II of this chapter. [L 1986, c 292, pt of §1; am L 1989, c 386, §11; am L 2000, c 227, §4]



§489-7 - No limitation on causes of action.

[§489-7]  No limitation on causes of action.  Nothing in this chapter shall be construed to limit any cause of action based upon any unfair discriminatory practices for which a remedy is available under state or federal law. [L 1986, c 292, pt of §1]



§489-7.5 - Suits by persons injured; amount of recovery, injunctions.

§489-7.5  Suits by persons injured; amount of recovery, injunctions.  (a)  Any person who is injured by an unlawful discriminatory practice, other than an unlawful discriminatory practice under part II of this chapter, may:

(1)  Sue for damages sustained, and, if the judgment is for the plaintiff, the plaintiff shall be awarded a sum not less than $1,000 or threefold damages by the plaintiff sustained, whichever sum is the greater, and reasonable attorneys' fees together with the costs of suit; and

(2)  Bring proceedings to enjoin the unlawful discriminatory practices, and if the decree is for the plaintiff, the plaintiff shall be awarded reasonable attorneys' fees together with the cost of suit.

(b)  The remedies provided in subsection (a) shall be applied in class action and de facto class action lawsuits or proceedings provided that:

(1)  The minimum $1,000 recovery provided in subsection (a) shall not apply in a class action or a de facto class action lawsuit; and

(2)  That portion of threefold damages in excess of compensatory damages shall be apportioned and allocated by the court in its exercise of discretion so as to promote effective enforcement of this part and deterrence from violation of its provisions.

(c)  The remedies provided in this section are cumulative and may be brought in one action. [L 1989, c 386, §2; am L 2000, c 227, §5; am L 2001, c 55, §23]



§489-8 - Civil penalty.

§489-8  Civil penalty.  (a)  It shall be unlawful for a person to discriminate unfairly in public accommodations.

(b)  Any person, firm, company, association, or corporation who violates this part shall be fined a sum of not less than $500 nor more than $10,000 for each violation, which sum shall be collected in a civil action brought by the attorney general or the civil rights commission on behalf of the State.  The penalties provided in this section shall be cumulative to the remedies or penalties available under all other laws of this State.  Each day of violation under this part shall be a separate violation.

(c)  This section shall not apply to violations of part II of this chapter. [L 1987, c 294, §1; am L 1989, c 386, §12; am L 2000, c 227, §6; am L 2001, c 55, §24]

Rules of Court

Class actions, see HRCP rule 23; injunctions, see HRCP rule 65.



§489-21 - Discriminatory practices; breastfeeding.

[PART II.]  BREASTFEEDING IN PUBLIC ACCOMMODATIONS

[§489-21]  Discriminatory practices; breastfeeding.  It is a discriminatory practice to deny, or attempt to deny, the full and equal enjoyment of the goods, services, facilities, privileges, advantages, and accommodations of a place of public accommodations to a woman because she is breastfeeding a child. [L 2000, c 227, pt of §2]



§489-22 - Private cause of action.

[§489-22]  Private cause of action.  Any person who is injured by an unlawful discriminatory practice under this part may bring proceedings to enjoin the unlawful discriminatory practice, and if the decree is for the plaintiff, the plaintiff shall be awarded reasonable attorneys' fees, the cost of suit, and $100.  Any action under this part shall be subject to the jurisdiction of the district courts as provided in chapter 604, and may be commenced and conducted in the small claims division of the district court. [L 2000, c 227, pt of §2]



§489-23 - Exclusion from civil rights commission.

[§489-23]  Exclusion from civil rights commission.  Notwithstanding the provisions of chapter 368, this part shall not be subject to chapter 368 and shall not be enforced by the civil rights commission. [L 2000, c 227, pt of §2]






CHAPTER 489D - MONEY TRANSMITTERS ACT

§489D-1 - Short title.

[§489D-1]  Short title.  This chapter may be cited as the Money Transmitters Act. [L 2006, c 153, pt of §1]



§489D-2 - Purpose.

[§489D-2]  Purpose.  It is the intent of the legislature to establish within the State a licensure system to ensure the safe and sound operation of money transmission businesses, to ensure that these businesses are not used for criminal purposes, to promote confidence in the State's financial system, and to protect the public interest. [L 2006, c 153, pt of §1]



§489D-3 - License required.

[§489D-3]  License required.  (a)  On or after July 1, 2007, no person except those excluded pursuant to section 489D-5, shall engage in the business of money transmission without a license as provided in this chapter.

(b)  A person is engaged in providing money transmission if the person provides those services to persons in the State, even if the person providing services has no physical presence in the State.

(c)  If a licensee has a physical presence in the State, the licensee may conduct its business at one or more locations, directly or indirectly owned, or through one or more authorized delegates, or both, pursuant to the single license granted to the licensee. [L 2006, c 153, pt of §1]



§489D-4 - Definitions.

§489D-4  Definitions.  For purposes of this chapter:

"Applicant" means a person filing an application for a license under this chapter.

"Authorized delegate" means an entity designated by the licensee under this chapter to sell or issue payment instruments or engage in the business of transmitting money on behalf of a licensee.

"Commissioner" means the commissioner of financial institutions.

"Control" means ownership of, or the power to vote, twenty-five per cent or more of the outstanding voting securities of a licensee or controlling person.  For purposes of determining the percentage of a licensee controlled by any person, there shall be aggregated with the controlling person's interest the interest of any other person controlled by the person, or by any spouse, parent, or child of the person.

"Controlling person" means any person in control of a licensee.

"Division" means the division of financial institutions within the department of commerce and consumer affairs.

"Electronic instrument" means a card or other tangible object for the transmission or payment of money, including a stored value card or device, which contains a microprocessor chip, magnetic stripe, or other means for the storage of information, that is prefunded and for which the value is decremented upon each use, but does not include a card or other tangible object that is redeemable by the issuer in goods or services.

"Executive officer" means a president, chairperson of an executive committee, senior officer responsible for the licensee's business, chief financial officer, or any other person who performs similar functions related to the licensee.

"Key shareholder" means any person, or group of persons acting in concert, who is the owner of twenty-five per cent or more of any voting class of an applicant's stock.

"License" means a license under this chapter.

"Licensee" means a person licensed under this chapter.

"Material litigation" means any litigation that, according to generally accepted accounting principles, is deemed significant to an applicant's or licensee's financial health and would be required to be referenced in the applicant's or licensee's annual audited financial statements, report to shareholders, or similar documents.

"Monetary value" means a medium of exchange, whether or not redeemable in money.

"Money transmission" means to engage in the business of:

(1)  Selling or issuing payment instruments; or

(2)  Receiving money or monetary value for transmission to a location within or outside the United States by any and all means, including wire, facsimile, or electronic transfer.

Money transmission does not apply to courier services.    "Outstanding payment instrument" means any payment instrument issued by the licensee that has been sold in the United States:

(1)  Directly by the licensee; or

(2)  By an authorized delegate of the licensee in the United States, which has been reported to the licensee as having been sold, and that has not yet been paid by or for the licensee.

"Payment instrument" means any electronic or written check, draft, money order, traveler's check, or other electronic or written instrument or order for the transmission or payment of money, sold or issued to one or more persons, whether or not the instrument is negotiable.  The term "payment instrument" does not include any credit card voucher, any letter of credit, or any instrument that is redeemable by the issuer in goods or services.

"Permissible investments" means:

(1)  Cash;

(2)  Certificates of deposit or other debt obligations of a financial institution, either domestic or foreign;

(3)  Bills of exchange or time drafts drawn on and accepted by a commercial bank, known as bankers' acceptances, that are eligible for purchase by member banks of the Federal Reserve System;

(4)  Any investment bearing a rating of one of the three highest grades as defined by a nationally recognized organization that rates securities;

(5)  Investment securities that are obligations of the United States, its agencies, or its instrumentalities, obligations that are guaranteed fully as to principal and interest by the United States, or any obligations of any state, municipality, or any political subdivision thereof;

(6)  Shares in a money market mutual fund, interest-bearing bills, notes, or bonds, debentures or stock traded on any national securities exchange or on a national over-the-counter market, mutual funds primarily composed of these securities, or a fund composed of one or more permissible investments as set forth in paragraphs (1) to (5);

(7)  Any demand borrowing agreement or agreements made with a corporation or a subsidiary of a corporation whose capital stock is listed on a national exchange;

(8)  Receivables that are due to a licensee from its authorized delegates pursuant to a contract under section 489D-21, that are not past due or doubtful of collection; or

(9)  Any other investments or security device approved by the commissioner.

"Person" means any individual, partnership, limited liability company, association, joint-stock association, trust, or corporation.

"Principal" means any person, or group of persons acting in concert, who exercises control over or has a twenty-five per cent ownership interest in an applicant or licensee under this chapter.  Principal also includes a manager and anyone else who supervises or is in charge of the applicant or licensee.

"Remit" means:

(1)  To make direct payment of the funds to the licensee or its representatives authorized to receive those funds; or

(2)  To deposit the funds in a bank, credit union, savings and loan association, savings bank, financial services loan company, or other similar financial institution in an account specified by the licensee.

"Stored value" means monetary value that is evidenced by an electronic record. [L 2006, c 153, pt of §1; am L 2008, c 19, §77 and c 195, §§2, 3]



§489D-5 - Exclusions.

§489D-5  Exclusions.  (a)  This chapter shall not apply to:

(1)  The United States or any department, agency, or instrumentality thereof;

(2)  The United States Postal Service;

(3)  The State or any political subdivisions thereof; and

(4)  The electronic transfer of government benefits for any federal, state, or county governmental agency as defined in Federal Reserve Board Regulation E, by a contractor for, and on behalf of the United States or any department, agency, or instrumentality thereof, or any state or any political subdivisions thereof.

(b)  Authorized delegates of a licensee acting within the scope of authority conferred by a written contract under section 489D-21 shall not be required to obtain a license pursuant to this chapter. [L 2006, c 153, pt of §1; am L 2008, c 195, §4]



§489D-6 - License qualifications.

[§489D-6]  License qualifications.  (a)  Each licensee, at all times, shall have a net worth of not less than $1,000, calculated in accordance with generally accepted accounting principles.

(b)  Each corporate applicant, at the time of filing an application, and at all times after a license is issued, shall be in good standing in the state of its incorporation.  All non-corporate applicants, at the time of filing an application for a license under this chapter, and at all times after a license is issued, shall be registered or qualified to do business in the State. [L 2006, c 153, pt of §1]



§489D-7 - Bond or other security device.

[§489D-7]  Bond or other security device.  (a)  Each application for a license shall be accompanied by a surety bond, irrevocable letter of credit, or other similar security device acceptable to the commissioner in the amount of $1,000.  The commissioner may increase the amount of the bond or security device to a maximum of $500,000 upon the basis of the impaired financial condition of a licensee, as evidenced by a reduction in net worth, financial losses, or other relevant criteria.

(b)  The security device shall be in a form satisfactory to the commissioner and shall run to the State for the benefit of any claimants against the licensee to secure the faithful performance of the obligations of the licensee relating to the receipt, handling, transmission, and payment of money in connection with the sale and issuance of payment instruments or transmission of money.  In the case of a bond, the aggregate liability of the surety shall not exceed the principal sum of the bond.  Claimants against the licensee may bring suit directly on the security device or the commissioner may bring suit on behalf of claimants, either in one action or in successive actions.

(c)  To meet the requirement of a security device or of any portion of the principal amount thereof, the licensee may deposit with the commissioner, or with such banks in this State as the licensee may designate and the commissioner may approve, cash, interest-bearing stocks and bonds, notes, debentures, or other obligations:

(1)  Of the United States or any agency or instrumentality thereof;

(2)  Guaranteed by the United States;

(3)  Of the State, a county, or instrumentality of the State; or

(4)  Guaranteed by the State,

in an aggregate amount based upon the principal amount or market value, whichever is lower, of not less than the amount of the security device or portion thereof.

(d)  The securities or cash deposited pursuant to subsection (c) shall secure the same obligations as would the security device, but the depositor shall:

(1)  Be entitled to receive all interest and dividends thereon;

(2)  Have the right, with the approval of the commissioner, to substitute other securities for those deposited; and

(3)  Be required to substitute other securities for those deposited upon a showing of good cause and written order of the commissioner.

(e)  The security device shall remain in effect until cancellation, which may occur only after thirty days written notice to the commissioner.  Cancellation shall not affect any liability incurred or accrued during the period.

(f)  The security device shall remain in place for no longer than five years after the licensee ceases money transmission operations in the State.  Notwithstanding this provision, the commissioner may permit the security device to be reduced or eliminated prior to that time to the extent that the amount of the licensee's payment instruments outstanding in the State are reduced.  The commissioner may also permit a licensee to substitute a letter of credit or other form of security device acceptable to the commissioner for the security device in place at the time the licensee ceases money transmission operations in the State. [L 2006, c 153, pt of §1]



§489D-8 - Permissible investments and statutory trust.

[§489D-8]  Permissible investments and statutory trust.  (a)  A licensee, at all times, shall possess permissible investments having an aggregate market value, calculated in accordance with generally accepted accounting principles, of not less than the aggregate amount of all outstanding payment instruments issued or sold by the licensee in the United States.  This requirement may be waived by the commissioner if the dollar volume of a licensee's outstanding payment instruments does not exceed the bond or other security devices posted by the licensee pursuant to section 489D-7.

(b)  Permissible investments, even if commingled with other assets of the licensee, shall be held in trust for the benefit of the purchasers and holders of the licensee's outstanding payment instruments in the event of the bankruptcy of the licensee. [L 2006, c 153, pt of §1]



§489D-9 - Application for license.

§489D-9  Application for license.  (a)  An application for a license under this chapter shall be made in writing, and in a form prescribed by the commissioner.  Each application shall contain the following:

(1)  For all applicants:

(A)  The exact name of the applicant, any fictitious or trade name used by the applicant in the conduct of its business, the applicant's principal address, and the location of the applicant's business records;

(B)  The history of the applicant's material litigation and criminal convictions for the five-year period prior to the date of the application;

(C)  A description of the business activities conducted by the applicant and a history of operations;

(D)  A description of the business activities in which the applicant seeks to engage within the State;

(E)  A list identifying the applicant's proposed authorized delegates in the State, if any, at the time of the filing of the license application;

(F)  A sample authorized delegate contract, if applicable;

(G)  A sample form of payment instrument, if applicable;

(H)  The locations where the applicant and its authorized delegates, if any, propose to conduct their licensed activities in the State;

(I)  The name and address of the clearing bank or banks on which the applicant's payment instruments will be drawn or through which payment instruments will be payable;

(J)  Disclosure of any pending or final suspension, revocation, or other enforcement action by any state or governmental authority for the five-year period prior to the date of the application; and

(K)  Any other information the commissioner may require;

(2)  If the applicant is a corporation, the applicant shall also provide:

(A)  The date of the applicant's incorporation and state of incorporation;

(B)  A certificate of good standing from the state in which the applicant was incorporated;

(C)  A description of the corporate structure of the applicant, including the identity of any parent or subsidiary company of the applicant, and the disclosure of whether any parent or subsidiary company is publicly traded on any stock exchange;

(D)  The name, business and residence address, and employment history, for the past five years, of the applicant's executive officers and the officers or managers who will be in charge of the applicant's activities to be licensed under this chapter;

(E)  The name, business and residence address, and employment history of any key shareholder of the applicant, for the period of five years before the date of the application;

(F)  For the five-year period prior to the date of the application, the history of material litigation involving, and criminal convictions of, every executive officer or key shareholder of the applicant;

(G)  A copy of the applicant's most recent audited financial statement, including balance sheets, statements of income or loss, statements of changes in shareholder equity and statement of changes in financial position, and, if available, the applicant's audited financial statements for the preceding two-year period or, if the applicant is a wholly owned subsidiary of another corporation, either the parent corporation's consolidated audited financial statements for the current year and for the preceding two-year period, or the parent corporation's Form 10-K reports filed with the United States Securities and Exchange Commission for the prior three years in lieu of the applicant's financial statements, or if the applicant is a wholly owned subsidiary of a corporation having its principal place of business outside the United States, similar documentation filed with the parent corporation's non-United States regulator;

(H)  Copies of all filings, if any, made by the applicant with the United States Securities and Exchange Commission, or with a similar regulator in a country other than the United States, within the year preceding the date of filing of the application; and

(I)  Information necessary to conduct a criminal history record check in accordance with section 846-2.7 of each of the executive officers, key shareholders, and managers who will be in charge of the applicant's activities, accompanied by the appropriate payment of the applicable fee for each record check; and

(3)  If the applicant is not a corporation, the applicant shall also provide:

(A)  The name, business and residence address, personal financial statement, and employment history, for the past five years, of each principal of the applicant;

(B)  The name, business and residence address, and employment history, for the past five years, of any other persons who will be in charge of the applicant's activities to be licensed under this chapter;

(C)  The place and date of the applicant's registration or qualification to do business in this State;

(D)  The history of material litigation and criminal convictions for the five-year period before the date of the application for each individual having any ownership interest in the applicant and each individual who exercises supervisory responsibility over the applicant's activities;

(E)  Copies of the applicant's audited financial statements, including balance sheets, statements of income or loss, and statements of changes in financial position for the current year and, if available, for the preceding two-year period; and

(F)  Information necessary to conduct a criminal history record check in accordance with section 846-2.7 of each principal of the applicant, accompanied by the appropriate payment of the applicable fee for each record check.

(b)  The commissioner, for good cause may:

(1)  Waive any requirement of this section relating to any license application; or

(2)  Permit an applicant to submit substituted information in its license application in lieu of the information required by this section. [L 2006, c 153, pt of §1; am L 2008, c 195, §5]



§489D-9.5 - Limited exemption for financial institutions; financial institutions as authorized delegates.

[§489D-9.5]  Limited exemption for financial institutions; financial institutions as authorized delegates.  (a)  Banks, bank holding companies, credit unions, building and loan associations, savings and loan associations, savings banks, financial services loan companies, and mutual banks organized under the laws of the United States or any state shall be exempt from the licensing and examination provisions of this chapter.

(b)  An applicant or licensee may appoint an entity described in subsection (a) as an authorized delegate.

(c)  When submitting an application for a license pursuant to section 489D-9, or when submitting an annual report pursuant to section 489D-12, an applicant or licensee that appoints an entity described in subsection (a) as an authorized delegate shall include that entity's name and the locations in this State where that entity will conduct its authorized delegate activities.

(d)  When computing the application and license fees required to be paid pursuant to sections 489D-10 and 489D-12, an applicant or licensee that appoints an entity described in subsection (a) as an authorized delegate shall exclude all of the locations in this State where that entity will conduct its authorized delegate activities. [L 2008, c 195, pt of §1]



§489D-10 - Application and license fees.

§489D-10  Application and license fees.  (a)  Each application shall be accompanied by:

(1)  A nonrefundable application fee in the amount of $2,000 plus $300 for each additional location in the State, not to exceed an aggregate fee of $15,000; and

(2)  An annual license fee of $2,000 plus $300 for each additional location in the State, not to exceed an aggregate fee of $15,000.

(b)  The license fee shall be refunded if the application is denied. [L 2006, c 153, pt of §1; am L 2008, c 195, §6]



§489D-11 - Issuance of license; grounds for denial.

§489D-11  Issuance of license; grounds for denial.  (a)  Upon the filing of a complete application, the commissioner shall investigate the financial condition and responsibility, financial and business experience, character, and general fitness of the applicant.  The commissioner may conduct an on-site investigation of the applicant, the reasonable cost of which shall be borne by the applicant.

(b)  If the commissioner finds that:

(1)  The applicant's business will be conducted honestly, fairly, and in a manner commanding the confidence and trust of the community;

(2)  The applicant has fulfilled the requirements imposed by this chapter; and

(3)  The applicant has paid the required license fee,

the commissioner shall issue a license to the applicant authorizing the applicant to engage in the licensed activities in the State for a term expiring on December 31 of the calendar year in which the license is issued.

(c)  If the commissioner is not satisfied that the applicant meets all the criteria set forth for approval, the commissioner shall issue a written decision denying the application.

(d)  Any applicant aggrieved by a denial issued by the commissioner under this chapter may submit a request for a contested case hearing in accordance with chapter 91. [L 2006, c 153, pt of §1; am L 2008, c 195, §7]



§489D-12 - Renewal of license and annual report.

§489D-12  Renewal of license and annual report.  (a)  On or before December 31 of each year, each licensee shall pay to the commissioner an annual license fee of $2,000, plus $300 for each additional location in the State, not to exceed an aggregate fee of $15,000.

(b)  The annual license fee shall be accompanied by a report, in a form prescribed by the commissioner, which shall include:

(1)  A copy of the licensee's most recent audited annual financial statement, including balance sheets, statement of income or loss, statement of changes in shareholder's equity, and statement of changes in financial position or, if a licensee is a wholly owned subsidiary of another corporation, the consolidated audited annual financial statement of the parent corporation in lieu of the licensee's audited annual financial statement;

(2)  For the most recent quarter for which data is available prior to the date of filing the annual report, but in no event more than one hundred twenty days prior to the renewal date, the licensee shall provide the number of payment instruments sold by the licensee in the State, the dollar amount of those instruments, and the dollar amounts of those instruments currently outstanding;

(3)  Any material changes to any of the information submitted by the licensee on its original application that have not previously been reported to the commissioner on any other report required to be filed under this chapter;

(4)  For the most recent quarter for which data is available prior to the date of filing the annual report, but in no event more than one hundred twenty days prior to the renewal date, a list of the licensee's permissible investments, including the total market value of each type of permissible investment, and the total dollar amount of all outstanding payment instruments issued or sold by the licensee in the United States;

(5)  A list of the locations, if any, within this State where business regulated by this chapter is being conducted by either the licensee or the licensee's authorized delegates;

(6)  Disclosure of any pending or final suspension, revocation, or other enforcement action by any state or governmental authority; and

(7)  Any other information the commissioner may require.

(c)  A licensee that has not filed an annual report that has been deemed complete by the commissioner or paid its annual license fee by the renewal filing deadline, and has not been granted an extension of time to do so by the commissioner, shall have its license suspended on the renewal date.  The licensee has thirty days after its license is suspended to file an annual report and pay the annual license fee, plus a late filing fee of $100 for each business day after suspension that the commissioner does not receive the annual report and the annual license fee.  The commissioner, for good cause, may grant an extension of the renewal date or reduce or suspend the $100 per day late filing fee. [L 2006, c 153, pt of §1; am L 2008, c 195, §8]



§489D-12.5 - Fees.

[§489D-12.5]  Fees.  Unless otherwise provided by statute, all fees shall be deposited into the compliance resolution fund established pursuant to section 26-9(o). [L 2008, c 195, pt of §1]



§489D-13 - Licensee liability.

[§489D-13]  Licensee liability.  A licensee's responsibility to any person for a money transmission conducted on that person's behalf by the licensee or the licensee's authorized delegate shall be limited to the amount of money transmitted, the face amount, or the purchase amount of the payment instrument. [L 2006, c 153, pt of §1]



§489D-14 - Extraordinary reporting requirements.

§489D-14  Extraordinary reporting requirements.  Within fifteen business days of the occurrence of any one of the events listed below, a licensee shall file a written report with the commissioner describing the event and its expected impact on the licensee's activities in this State.  These events are:

(1)  Any material change in information provided in a licensee's application or annual report;

(2)  The filing for bankruptcy or reorganization by the licensee;

(3)  Pending or final revocation, suspension, or other enforcement action against the licensee by any state or governmental authority relating to the licensee's money transmission activities;

(4)  Any felony indictment of the licensee or any of its key shareholders, principals, executive officers, or officers or managers in charge of the licensee's activities, related to money transmission activities; and

(5)  Any felony conviction of the licensee or any of its key shareholders, principals, executive officers, or officers or managers in charge of the licensee's activities, related to money transmission activities. [L 2006, c 153, pt of §1; am L 2008, c 195, §9]



§489D-14.5 - Name change.

[§489D-14.5]  Name change.  To change its name, its fictitious name, or its trade name, a money transmitter shall file an application with the commissioner and pay a nonrefundable fee of $250 or such greater amount as the commissioner shall establish by rule pursuant to chapter 91.  The application shall be approved if the commissioner is satisfied that the new name complies with all applicable laws.  Any change of name shall not affect a money transmitter's rights, liabilities, or obligations existing prior to the effective date thereof, and no documents of transfer shall be necessary to preserve such rights, liabilities, or obligations; provided that the commissioner may require notice to be given to the public and other governmental agencies. [L 2008, c 195, pt of §1]



§489D-15 - Changes in control of a licensee.

§489D-15  Changes in control of a licensee.  (a)  A licensee shall submit to the commissioner an application requesting approval of a proposed change of control of the licensee, accompanied by a nonrefundable application fee of $2,000.

(b)  After review of a request for approval under subsection (a), the commissioner may require the licensee to provide additional information concerning the persons who are to assume control of the licensee.  The additional information shall be limited to similar information required of the licensee or persons in control of the licensee as part of its original license or renewal application under sections 489D-9 and 489D-12.

(c)  The commissioner shall approve a request for change of control under subsection (a) if, after investigation, the commissioner determines that the person or group of persons requesting approval has the competence, experience, character, and general fitness to control the licensee or person in control of the licensee in a lawful and proper manner, and that the interests of the public will not be jeopardized by the change of control.

(d)  The following persons are exempt from the requirements of subsection (a), but the licensee regardless, shall notify the commissioner of a change of control:

(1)  A person who acts as a proxy for the sole purpose of voting at a designated meeting of the security holders or holders of voting interests of a licensee or person in control of a licensee;

(2)  A person who acquires control of a licensee by devise or descent;

(3)  A person who acquires control as a personal representative, custodian, guardian, conservator, trustee, or as an officer appointed by a court of competent jurisdiction or by operation of law; or

(4)  A person who the commissioner, by rule or order, exempts in the public interest.

(e)  Subsection (a) shall not apply to public offerings of securities.

(f)  Before filing a request for approval for a change in control, a person may request in writing, a determination from the commissioner as to whether the person would be considered a person in control of a licensee upon consummation of a proposed transaction.  If the commissioner determines that the person would not be a person in control of a licensee, the commissioner shall enter an order to that effect and the proposed person and transaction shall not be subject to the requirements of subsections (a) through (c). [L 2006, c 153, pt of §1; am L 2008, c 195, §10]



§489D-16 - Money laundering reports.

[§489D-16]  Money laundering reports.  (a)  Every licensee and its authorized delegates shall file with the commissioner all reports relating to transactions in the State, as required by federal recordkeeping and reporting requirements in Title 31 United States Code section 5311 et seq., 31 Code of Federal Regulations Part 103, section 125, and other federal and state laws pertaining to money laundering.

(b)  The timely filing of a complete and accurate report with the appropriate federal agency shall satisfy the requirements of subsection (a), unless the commissioner notifies the licensee that reports of this type are not being regularly and comprehensively transmitted by the federal agency. [L 2006, c 153, pt of §1]



§489D-17 - Examinations.

§489D-17  Examinations.  (a)  The commissioner may conduct an annual on site examination of a licensee upon sixty days written notice to the licensee.  The commissioner may examine a licensee without prior notice if the commissioner has a reasonable basis to believe that the licensee is not in compliance with this chapter.  The on site examination may be conducted in conjunction with examinations performed by representatives of agencies of the federal government, or of another state or states.  The commissioner, in lieu of an on site examination, may accept the examination report of the federal government, an agency of another state, or an independent accounting firm.  Accepted reports are considered, for all purposes, an official report of the commissioner.  The licensee shall bear the cost of reasonable expenses incurred by the division, agencies of another state, or an independent licensed or certified public accountant in conducting an examination or making a report.

(b)  The commissioner may request financial data from a licensee in addition to that required under section 489D-12, or conduct an on site examination of any authorized delegate or location of a licensee within the State without prior notice to the authorized delegate or licensee only if the commissioner has a reasonable basis to believe that the licensee or authorized delegate is not in compliance with this chapter.  When the commissioner examines an authorized delegate's operations, the authorized delegate shall pay all reasonably incurred costs of the examination.  When the commissioner examines a licensee's location within the State, the licensee shall pay all reasonably incurred costs of the examination.

(c)  The commissioner shall charge an examination fee to each licensed money transmitter and authorized delegate examined or investigated by the commissioner or the commissioner's staff, based upon the cost per hour per examiner.  Effective July 1, 2008, the hourly fee shall be $60.

(d)  In addition to the examination fee, the commissioner shall charge any money transmitter or authorized delegate examined or investigated by the commissioner or the commissioner's staff, additional amounts for travel, per diem, mileage, and other reasonable expenses incurred in connection with the examination. [L 2006, c 153, pt of §1; am L 2008, c 195, §11]



§489D-18 - Maintenance of records.

[§489D-18]  Maintenance of records.  (a)  Each licensee shall make, keep, preserve, and make available for inspection by the commissioner the following books, accounts, and other records for a period of three years:

(1)  A record or records of each payment instrument;

(2)  A general ledger containing all assets, liability, capital, income, and expense accounts that shall be posted at least monthly;

(3)  Bank statements and bank reconciliation records;

(4)  Records of outstanding payment instruments;

(5)  Records of each payment instrument paid within the three-year period;

(6)  A list of the names and addresses of all of the licensee's authorized delegates; and

(7)  Any other records the commissioner reasonably requires by rule adopted pursuant to chapter 91.

(b)  Maintenance of documents in a photographic, electronic, or other similar form shall comply with this section.

(c)  Records may be maintained at a location outside the State; provided that these records are made accessible to the commissioner within seven business days of receipt of a written notice issued by the commissioner. [L 2006, c 153, pt of §1]



§489D-19 - Confidentiality of records.

§489D-19  Confidentiality of records.  (a)  The commissioner and all employees, contractors, attorneys contracted or employed by the State, and appointees of the division of financial institutions shall not divulge or furnish any information in their possession or obtained by them in the course of their official duties to persons outside the division, except to the director of commerce and consumer affairs, or unless otherwise permitted by this section or any other law regulating licensees or authorized delegates, in which case the disclosure shall not authorize or permit any further disclosure of the information.  The disclosures prohibited by this section shall include, without limitation, information that is:

(1)  Privileged or exempt from disclosure under any federal or state law;

(2)  Related to an examination performed by or on behalf of the commissioner or contained in any report of examination;

(3)  Contained in any report or application submitted to, or for the use of the commissioner, except for the nonproprietary portions of reports and applications, as determined by the commissioner pursuant to rule;

(4)  Related to the business, personal, or financial affairs of any person and is furnished to, or for the use of, the commissioner in confidence;

(5)  Privileged or confidential and related to trade secrets and commercial or financial information obtained from a person;

(6)  Obtained pursuant to any lawful investigation for the purpose of enforcing the laws regulating licensees or authorized delegates;

(7)  Related solely to the internal personnel rules or other internal practices of the commissioner;

(8)  Contained in personnel, medical, and similar files, including financial files, the disclosure of which would constitute a clearly unwarranted invasion of personal privacy; or

(9)  Contained in inter-agency and intra-agency communications, whether or not contained in written memoranda, letters, tapes, or records, that would not be routinely available by law to a private party, including memoranda, reports, and other documents prepared by the staff of the commissioner.

(b)  Any information identified in subsection (a) is confidential and not subject to subpoena or other legal process.

(c)  The commissioner shall furnish a copy of each report of examination to the licensee and to any authorized delegate examined.  The report and its contents shall remain the property of the commissioner and shall not be disclosed to any person who is not an officer, director, employee, authorized auditor, attorney, other consultant, or advisor of the licensee or authorized delegate.  Any person who has received the report from the licensee or authorized delegate shall be bound by the confidentiality provisions of this section.  The report and its contents shall not be subject to subpoena or other legal process requiring disclosure.

(d)  The commissioner may furnish reports of examination and other information relating to the examination of a licensee or authorized delegate to:

(1)  The governor, the attorney general, and heads of other state governmental agencies with regulatory authority over the licensee or authorized delegate;

(2)  Federal, state, or foreign regulatory agencies if the requesting agency agrees to use the information only for functions directly related to the exercise of its appropriate supervisory authority; and

(3)  Other agencies of the United States or a state for use where necessary to investigate regulatory, civil, or criminal charges in connection with the affairs of any licensee or authorized delegate under the supervision of the commissioner. [L 2006, c 153, pt of §1; am L 2008, c 195, §12]

Note

Subsection reproduced to correct printing error in main volume.



§489D-20 - Money transmitter receipts and refunds.

[§489D-20]  Money transmitter receipts and refunds.  (a)  Each licensee who receives money or monetary value for transmission and the licensee's authorized delegates shall transmit the monetary equivalent of all money or equivalent value received from a customer for transmission, net of any fees, or issue instructions committing the money or its monetary equivalent, to the person designated by the customer within ten business days after receiving the money or equivalent value, unless otherwise ordered by the customer or unless the licensee or its authorized delegate has reason to believe that a crime has occurred, is occurring, or may occur as a result of transmitting the money.

(b)  Each licensee who receives money or monetary value for transmission and the licensee's authorized delegates shall provide a receipt to the customer that clearly states the amount of money or equivalent value presented for transmission and the total of the fees charged by the licensee.  If the rate of exchange for a money transmission to be paid in the currency of another country is fixed by the licensee for that transaction at the time the money transmission is initiated, the receipt provided to the customer shall disclose the rate of exchange for that transaction, and the duration, if any, for the payment to be made at that fixed rate of exchange.  If the rate of exchange for a money transmission to be paid in the currency of another country is not fixed at the time the money transmission is sent, the receipt provided to the customer shall disclose that the rate of exchange for that transaction will be set at the time the recipient of the money transmission picks up the funds in the foreign country.

(c)  For purposes of this section:

(1)  Money is considered to have been transmitted when it is available to the person designated by the customer, whether or not the designated person has taken possession of the money;

(2)  "Monetary equivalent", when used in connection with a money transmission in which the customer provides the licensee or its authorized delegate with the money of one government, and the designated recipient is to receive the money of another government, means the amount of money, in the currency of the government that the designated recipient is to receive, as converted at the retail exchange rate offered by the licensee or its authorized delegate to the customer in connection with the transaction; and

(3)  "Fees" do not include revenue that a licensee or its authorized delegate generates, in connection with a money transmission, in converting the money of one government into the money of another government.

(d)  Each licensee who receives money or monetary value for a money transmission and the licensee's authorized delegates shall refund to a customer all moneys received for transmittal within ten days of receipt of a written request for a refund unless any of the following occurs:

(1)  The moneys have been transmitted and delivered to the person designated by the customer prior to receipt of the written request for a refund;

(2)  Instructions have been given committing an equivalent amount of money to the person designated by the customer prior to receipt of a written request for a refund;

(3)  The licensee or its authorized delegate has reason to believe that a crime has occurred, is occurring, or may occur as a result of transmitting the money as requested by the customer or refunding the money as requested by the customer; or

(4)  The licensee is otherwise barred by law from making a refund. [L 2006, c 153, pt of §1]



§489D-21 - Authorized delegate contracts.

[§489D-21]  Authorized delegate contracts.  Licensees desiring to conduct licensed activities through authorized delegates shall authorize each delegate to operate pursuant to an express written contract.  These contracts shall provide the following:

(1)  That the licensee appoints the person as the licensee's delegate with authority to engage in money transmission on behalf of the licensee;

(2)  That neither a licensee nor an authorized delegate may authorize subdelegates without the written consent of the commissioner;

(3)  That the licensee is subject to supervision and rule by the commissioner; and

(4)  That the authorized delegate certifies that it is in compliance with the recordkeeping and reporting requirements under Title 31 United States Code section 5311 et seq., 31 Code of Federal Regulations Part 103, section 125, and other federal and state laws pertaining to money laundering. [L 2006, c 153, pt of §1]



§489D-22 - Authorized delegate; conduct.

§489D-22  Authorized delegate; conduct.  (a)  An authorized delegate of a licensee shall not make any fraudulent or false statement or misrepresentation to a licensee or to the commissioner.

(b)  All money transmissions, sales, or issuances of payment instruments conducted by authorized delegates shall be in accordance with the licensee's written procedures provided to the authorized delegate and shall comply with all applicable federal and state laws, rules, and regulations.

(c)  An authorized delegate shall remit all money owing to the licensee in accordance with the terms of the contract between the licensee and the authorized delegate.  The commissioner shall have the discretion to set, by rule, adopted pursuant to chapter 91, the maximum remittance time.

(d)  An authorized delegate is deemed to consent to the commissioner's inspection, with or without prior notice to the licensee or authorized delegate, of the books and records of the authorized delegate when the commissioner has a reasonable basis to believe that the licensee or delegate is not in compliance with this chapter.

(e)  An authorized delegate is under a duty to act only as authorized under the contract with the licensee.  An authorized delegate that exceeds its authority is subject to cancellation of the delegate's contract and further disciplinary action by the commissioner.

(f)  All funds, except fees, received by an authorized delegate from the sale or delivery of a payment instrument issued by a licensee or received by the delegate for transmission, from the time the funds are received by the delegate until the time when the funds or an equivalent amount are remitted by the delegate to the licensee, shall constitute trust funds owned by and belonging to the licensee.  If an authorized delegate commingles any trust funds with any other funds or property owned or controlled by the delegate, all commingled funds and other property of the delegate shall be impressed with a trust in favor of the licensee in an amount equal to the amount of the proceeds due to the licensee.

(g)  An authorized delegate shall report to the licensee the theft or loss of payment instruments within twenty-four hours from the time the delegate knew or should have known of the theft or loss. [L 2006, c 153, pt of §1; am L 2008, c 195, §13]



§489D-23 - Prohibited practices.

[§489D-23]  Prohibited practices.  It is a violation of this chapter for a licensee to:

(1)  Directly or indirectly employ any scheme, device, or artifice to defraud or mislead any person, including, but not limited to, bait and switch advertising or sales practices;

(2)  Directly or indirectly engage in any unfair or deceptive act or practice toward any person, including but not limited to any false or deceptive statement about fees or other terms of a money transmission or currency exchange;

(3)  Directly or indirectly obtain property by fraud or misrepresentation;

(4)  Knowingly make, publish, or disseminate any false, deceptive, or misleading information in the provision of money services;

(5)  Knowingly receive or take possession for personal use any property of any money services business, other than in payment for services rendered, and with intent to defraud, and omit to make, or cause or direct to omit to make, a full and true entry in the books and accounts of the regulated business;

(6)  Concur in making any false entry, or omit or concur in omitting any material entry in the books or accounts of the business;

(7)  Knowingly make or publish to the commissioner or commissioner's designee, or concur in making or publishing to the commissioner or commissioner's designee, any written report, exhibit, or statement of the licensee's affairs or pecuniary condition containing any material statement that is false, or omit or concur in omitting any statement required by law to be contained therein; or

(8)  Fail to make any report or statement lawfully required by the commissioner. [L 2006, c 153, pt of §1]



§489D-24 - Suspension or revocation of licenses.

[§489D-24]  Suspension or revocation of licenses.  The commissioner may suspend or revoke a license if the commissioner finds that:

(1)  Any fact or condition exists that, if it had existed at the time when the licensee applied for its license, would have been grounds for denying the licensee's application;

(2)  The licensee's net worth becomes inadequate and the licensee, after ten days written notice from the commissioner, fails to take steps as the commissioner deems necessary to remedy a deficiency;

(3)  The licensee knowingly violates any material provision of this chapter or any rule or order validly adopted by the commissioner under authority of this chapter;

(4)  The licensee is conducting its business in an unsafe or unsound manner;

(5)  The licensee is insolvent;

(6)  The licensee has suspended payment of its obligations, has made an assignment for the benefit of its creditors, or has admitted, in writing, its inability to pay its debts as they become due;

(7)  The licensee has filed for bankruptcy, reorganization, arrangement, or other relief under any bankruptcy law;

(8)  The licensee refuses to permit the commissioner to make any examination authorized by this chapter; or

(9)  The competence, experience, character, or general fitness of the licensee indicates that it is not in the public interest to allow the licensee to have a license. [L 2006, c 153, pt of §1]



§489D-25 - Suspension or revocation of authorized delegates.

[§489D-25]  Suspension or revocation of authorized delegates.  (a)  The commissioner may issue an order suspending or revoking the designation of an authorized delegate, if the commissioner finds that:

(1)  The authorized delegate violates this chapter or a rule adopted or an order issued under this chapter;

(2)  The authorized delegate does not cooperate with an examination or investigation by the commissioner;

(3)  The authorized delegate engages in fraud, intentional misrepresentation, or gross negligence;

(4)  The authorized delegate is convicted of a violation of a federal or state anti-money laundering statute;

(5)  The competence, experience, character, or general fitness of the authorized delegate or a person in control of the delegate indicates that it is not in the public interest to permit the delegate to provide money services; or

(6)  The authorized delegate is engaging in an unsafe or unsound practice.

(b)  In determining whether an authorized delegate is engaging in an unsafe or unsound practice, the commissioner may consider the size and condition of the delegate's provision of money services, the magnitude of the loss, the gravity of the violation of this chapter, and the previous conduct of the delegate.

(c)  An authorized delegate may apply for relief from a suspension or revocation of designation as an authorized delegate according to procedures prescribed by the commissioner. [L 2006, c 153, pt of §1]



§489D-26 - Orders to cease and desist.

[§489D-26]  Orders to cease and desist.  (a)  If the commissioner determines a violation of this chapter or a rule adopted or an order issued under this chapter by a licensee or authorized delegate is:

(1)  Likely to cause immediate and irreparable harm to the licensee, the licensee's customers, or the public as a result of the violation; or

(2)  Cause insolvency or significant dissipation of assets of the licensee,

the commissioner may issue an order requiring the licensee or authorized delegate to cease and desist from the violation.  The order becomes effective upon service of the order upon the licensee or authorized delegate.

(b)  The commissioner may order a licensee to cease and desist from providing money transmission services through an authorized delegate that is the subject of a separate order pursuant to section 489D-25 by the commissioner.

(c)  An order to cease and desist remains effective and enforceable pending the completion of an administrative proceeding pursuant to chapter 91.

(d)  A licensee or an authorized delegate that is served with an order to cease and desist may petition the circuit court for a judicial order setting aside, limiting, or suspending the enforcement, operation, or effectiveness of the order pending the completion of an administrative proceeding pursuant to section 489D-31 or 489D-32.

(e)  The commissioner shall commence an administrative proceeding pursuant to chapter 91 within twenty days after issuing an order to cease and desist.

(f)  The commissioner may apply to the circuit court for an appropriate order to protect the public interest. [L 2006, c 153, pt of §1]



§489D-27 - Consent orders.

[§489D-27]  Consent orders.  The commissioner may enter into a consent order at any time with a person to resolve a matter arising under this chapter.  A consent order shall be signed by the person to whom the order is issued or by the person's authorized representative, and shall indicate agreement with the terms contained in the order.  A consent order may provide that it does not constitute an admission by a person that this chapter or a rule adopted or an order issued under this chapter has been violated. [L 2006, c 153, pt of §1]



§489D-28 - Civil penalties.

§489D-28  Civil penalties.  (a)  The commissioner may assess a fine against a person who violates this chapter or a rule adopted or an order issued under this chapter in an amount not to exceed $500 per day for each day the violation is outstanding, plus the State's costs and expenses for the investigation and prosecution of the matter, including reasonable attorneys' fees.

(b)  All administrative fines collected under authority of this chapter shall be deposited into the compliance resolution fund established pursuant to section 26-9(o). [L 2006, c 153, pt of §1; am L 2008, c 195, §14]



§489D-29 - Criminal penalties.

[§489D-29]  Criminal penalties.  (a)  A person who intentionally makes a false statement, misrepresentation, or false certification in a record filed or required to be maintained under this chapter, who intentionally makes a false entry, or who omits a material entry in a record shall be guilty of a class C felony.

(b)  An individual or person who knowingly engages in any activity for which a license is required under this chapter, without being licensed under this chapter, shall be guilty of a misdemeanor, and be subject to a fine in an amount not to exceed $1,000, imprisonment of not more than one year, or both, and each day a violation exists shall be deemed a separate offense. [L 2006, c 153, pt of §1]



§489D-30 - Unlicensed persons.

[§489D-30]  Unlicensed persons.  (a)  If the commissioner has reason to believe that a person has violated or is violating section 489D-3, the commissioner may issue an order to show cause why an order to cease and desist should not issue requiring that the person cease and desist from the violation of section 489D-3.

(b)  If the commissioner has reason to believe that a person has violated or is violating section 489D-3, the commissioner may petition the circuit court for the issuance of a temporary restraining order if the public would be irreparably harmed.

(c)  An order to cease and desist becomes effective upon service of the order upon the person.

(d)  An order to cease and desist remains effective and enforceable pending the completion of an administrative proceeding pursuant to section 489D-26.

(e)  A person who is served with an order to cease and desist for violating section 489D-3 may petition the circuit court for a judicial order setting aside, limiting, or suspending the enforcement, operation, or effectiveness of the order to cease and desist pending the completion of an administrative proceeding pursuant to section 489D-26.

(f)  The commissioner shall commence an administrative proceeding within twenty days after issuing an order to cease and desist. [L 2006, c 153, pt of §1]



§489D-31 - Administrative procedures.

[§489D-31]  Administrative procedures.  All administrative proceedings under this chapter shall be conducted in accordance with chapter 91. [L 2006, c 153, pt of §1]



§489D-32 - Hearings.

[§489D-32]  Hearings.  Except as otherwise provided in sections 489D-12(c) and 489D-26, the commissioner may not suspend or revoke a license, issue an order to cease and desist, suspend or revoke the designation of an authorized delegate, or assess a civil penalty without notice and an opportunity to be heard. [L 2006, c 153, pt of §1]



§489D-33 - Division functions.

[§489D-33]  Division functions.  (a)  The division shall exercise all administrative functions of the State in relation to the regulation, supervision, and licensing of money transmitters.

(b)  The division shall interpret and carry out the provisions of this chapter. [L 2006, c 153, pt of §1]



§489D-34 - Rules.

[§489D-34]  Rules.  The commissioner may adopt rules pursuant to chapter 91 to implement this chapter. [L 2006, c 153, pt of §1]

Revision Note

Subsection designation deleted pursuant to §23G-15(1).






CHAPTER 489E - UNIFORM ELECTRONIC TRANSACTIONS ACT

§489E-1 - Short title.

[§489E-1]  Short title.  This chapter shall be cited as the Uniform Electronic Transactions Act. [L 2000, c 282, pt of §1]



§489E-2 - Definitions.

[§489E-2]  Definitions.  In this chapter:

"Agreement" means the bargain of the parties in fact, as found in their language or inferred from other circumstances and from rules, regulations, and procedures given the effect of agreements under laws otherwise applicable to a particular transaction.

"Automated transaction" means a transaction conducted or performed, in whole or in part, by electronic means or electronic records, in which the acts or records of one or both parties are not reviewed by an individual in the ordinary course in forming a contract, performing under an existing contract, or fulfilling an obligation required by the transaction.

"Computer program" means a set of statements or instructions to be used directly or indirectly in an information processing system in order to bring about a certain result.

"Contract" means the total legal obligation resulting from the parties' agreement as affected by this chapter and other applicable law.

"Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

"Electronic agent" means a computer program or an electronic or other automated means used independently to initiate an action or respond to electronic records or performances in whole or in part, without review or action by an individual.

"Electronic record" means a record created, generated, sent, communicated, received, or stored by electronic means.

"Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

"Governmental agency" means an executive, legislative, or judicial agency, department, board, commission, authority, institution, or instrumentality of the federal government or of a state or of a county, municipality, or other political subdivision of a state.

"Information" means data, text, images, sounds, codes, computer programs, software, databases, or the like.

"Information processing system" means an electronic system for creating, generating, sending, receiving, storing, displaying, or processing information.

"Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, governmental agency, public corporation, or any other legal or commercial entity.

"Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

"Security procedure" means a procedure employed for the purpose of verifying that an electronic signature, record, or performance is that of a specific person or for detecting changes or errors in the information in an electronic record.  The term includes a procedure that requires the use of algorithms or other codes, identifying words or numbers, encryption, or callback or other acknowledgment procedures.

"State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.  The term includes an Indian tribe or band, or Alaskan native village, which is recognized by federal law or formally acknowledged by a state.  "This State" refers to the State of Hawaii.

"Transaction" means an action or set of actions occurring between two or more persons relating to the conduct of business, commercial, or governmental affairs. [L 2000, c 282, pt of §1]



§489E-3 - Scope.

§489E-3  Scope.  (a)  This chapter shall apply to electronic records and electronic signatures relating to a transaction.

(b)  This chapter does not apply to a transaction to the extent it is governed by:

(1)  A law governing the creation and execution of wills, codicils, or testamentary trusts;

(2)  The Uniform Commercial Code other than section 490:1-201, article 2, and article 2A; and

(3)  A law or rule governing notice of:

[(A)]  Default, including but not limited to notices relating to acceleration, repossession, eviction, foreclosure, or the right to cure;

[(B)]  Utility shutoff, including water, telephone, gas and electricity; or

[(C)]  Cancellation, termination, lapse, or material alteration of a contract of insurance, insurance benefits, life settlement or viatical settlement agreement, or service contract.

(c)  This chapter applies to an electronic record or electronic signature otherwise excluded from the application of this chapter under subsection (b) when used for a transaction subject to a law other than those specified in subsection (b).

(d)  A transaction subject to this chapter is also subject to other applicable substantive law. [L 2000, c 282, pt of §1; am L 2004, c 162, §3; am L 2008, c 19, §78]



§489E-4 - Prospective application.

[§489E-4]  Prospective application.  This chapter shall apply to any electronic record or electronic signature created, generated, sent, communicated, or received on or after June 28, 2000. [L 2000, c 282, pt of §1]

Revision Note

"June 28, 2000" substituted for "the effective date of this chapter".



§489E-5 - Use of electronic records and electronic signatures; variation by agreement.

[§489E-5]  Use of electronic records and electronic signatures; variation by agreement.  (a)  This chapter does not require a record or signature to be created, generated, sent, communicated, received, stored, or otherwise processed or used by electronic means or in electronic form.

(b)  This chapter shall apply only to transactions between parties each of which has agreed to conduct transactions by electronic means.  Whether the parties agree to conduct a transaction by electronic means is determined from the context and surrounding circumstances, including the parties' conduct.  Except for a separate and optional agreement, the primary purpose of which is to authorize a transaction to be conducted by electronic means, an agreement to conduct a transaction electronically shall not be contained in a standard form contract that is not an electronic record.  An agreement in such a standard form contract shall not be conditioned upon an agreement to conduct transactions electronically.  An agreement to conduct a transaction electronically cannot be inferred solely from the fact that a party has used electronic means to pay an account or register a purchase or warranty.  This subsection shall not be varied by agreement.

(c)  A party that agrees to conduct a transaction by electronic means may refuse to conduct other transactions by electronic means.  If a seller sells goods or services by both electronic and nonelectronic means and a buyer purchases the goods or services by conducting the transaction electronically, the buyer may refuse to conduct further transactions regarding the goods and services electronically.  The right granted by this subsection may not be waived by agreement.

(d)  Except as otherwise provided in this chapter, the effect of any of its provisions may be varied by agreement.  The presence in certain provisions of this chapter of the words "unless otherwise agreed", or words of similar import, shall not imply that the effect of other provisions may not be varied by agreement.

(e)  Whether an electronic record or electronic signature has legal consequences is determined by this chapter and other applicable law. [L 2000, c 282, pt of §1]



§489E-6 - Construction and application.

[§489E-6]  Construction and application.  This chapter shall be construed and applied:

(1)  To facilitate electronic transactions consistent with other applicable law;

(2)  To be consistent with reasonable practices concerning electronic transactions and with the continued expansion of those practices; and

(3)  To effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it. [L 2000, c 282, pt of §1]



§489E-7 - Legal recognition of electronic records, electronic signatures, and electronic contracts.

[§489E-7]  Legal recognition of electronic records, electronic signatures, and electronic contracts.  (a)  A record or signature shall not be denied legal effect or enforceability solely because it is in electronic form.

(b)  A contract shall not be denied legal effect or enforceability solely because an electronic record was used in its formation.

(c)  If a law requires a record to be in writing, an electronic record satisfies the law.

(d)  If a law requires a signature, an electronic signature satisfies the law. [L 2000, c 282, pt of §1]



§489E-8 - Provision of information in writing; presentation of records.

[§489E-8]  Provision of information in writing; presentation of records.  (a)  If parties have agreed to conduct a transaction by electronic means and a law requires a person to provide, send, or deliver information in writing to another person, the requirement is satisfied if the information is provided, sent, or delivered, as the case may be, in an electronic record capable of retention by the recipient at the time of receipt.  An electronic record is not capable of retention by the recipient if the sender or the sender's information processing system inhibits the ability of the recipient to print or store the electronic record.

(b)  If a law other than this chapter requires a record to: be posted or displayed in a certain manner; be sent, communicated, or transmitted by a specified method; or contain information that is formatted in a certain manner, the following rules shall apply:

(1)  The record shall be posted or displayed in the manner specified in the other law;

(2)  Except as otherwise provided in subsection (d)(2), the record shall be sent, communicated, or transmitted by the method specified in the other law; and

(3)  The record shall contain the information formatted in the manner specified in the other law.

(c)  If a sender inhibits the ability of a recipient to store or print an electronic record, the electronic record shall not be enforceable against the recipient.

(d)  The requirements of this section shall not be varied by agreement, but:

(1)  To the extent a law other than this chapter requires information to be provided, sent, or delivered in writing but permits that requirement to be varied by agreement, the requirement under subsection (a) that the information be in the form of an electronic record capable of retention may also be varied by agreement; and

(2)  A requirement under a law other than this chapter to send, communicate, or transmit a record by first-class mail, postage prepaid, may be varied by agreement to the extent permitted by the other law. [L 2000, c 282, pt of §1]



§489E-9 - Attribution and effect of electronic record and electronic signature.

[§489E-9]  Attribution and effect of electronic record and electronic signature.  (a)  An electronic record or electronic signature is attributable to a person if it was the act of the person.  The act of the person may be shown in any manner, including a showing of the efficacy of any security procedure applied to determine the person to which the electronic record or electronic signature was attributable.

(b)  The effect of an electronic record or electronic signature attributed to a person under subsection (a) is determined from the context and surrounding circumstances at the time of its creation, execution, or adoption, including the parties' agreement, if any, and otherwise as provided by law. [L 2000, c 282, pt of §1]



§489E-10 - Effect of change or error.

[§489E-10]  Effect of change or error.  If a change or error in an electronic record occurs in a transmission between parties to a transaction, the following rules shall apply:

(1)  If the parties have agreed to use a security procedure to detect changes or errors and one party has conformed to the procedure, but the other party has not, and the nonconforming party would have detected the change or error had that party also conformed, the conforming party may elect to avoid the effect of the changed or erroneous electronic record;

(2)  In an automated transaction involving an individual, the individual may elect to avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of another person if the electronic agent did not provide an opportunity for the prevention or correction of the error and, at the time the individual learns of the error, the individual:

(A)  Promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person;

(B)  Takes reasonable steps, including steps that conform to the other person's reasonable instructions, to return to the other person or, if instructed by the other person, to destroy the consideration received, if any, as a result of the erroneous electronic record; and

(C)  Has not used or received any benefit or value from the consideration, if any, received from the other person;

(3)  If neither paragraph (1) nor paragraph (2) applies, the change or error has the effect provided by other law, including the law of mistake, and the parties' contract, if any; and

(4)  Paragraphs (2) and (3) shall not be varied by agreement. [L 2000, c 282, pt of §1]



§489E-11 - Notarization, certification, acknowledgment, and verification.

§489E-11  Notarization, certification, acknowledgment, and verification.  If a law requires a signature or record to be notarized, certified, acknowledged, verified, or made under oath or seal, the requirement is satisfied if the electronic signature or seal of the person authorized to perform those acts, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record. [L 2000, c 282, pt of §1; am L 2002, c 62, §1]



§489E-12 - Retention of electronic records; originals.

[§489E-12]  Retention of electronic records; originals.  (a)  If a law requires that a record be retained, the requirement is satisfied by retaining an electronic record of the information in the record that:

(1)  Accurately reflects the information set forth in the record after it was first generated in its final form as an electronic record or otherwise; and

(2)  Remains accessible for later reference.

(b)  A requirement to retain a record in accordance with subsection (a) shall not apply to any information the sole purpose of which is to enable the record to be sent, communicated, or received.

(c)  A person may satisfy subsection (a) by using the services of another person if the requirements of that subsection are satisfied.

(d)  If a law requires a record to be presented or retained in its original form, or provides consequences if the record is not presented or retained in its original form, that law is satisfied by an electronic record retained in accordance with subsection (a).

(e)  If a law requires retention of a check, that requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with subsection (a).

(f)  A record retained as an electronic record in accordance with subsection (a) satisfies a law requiring a person to retain a record for evidentiary, audit, or like purposes, unless a law enacted after June 28, 2000 specifically prohibits the use of an electronic record for the specified purpose.

(g)  This section does not preclude a governmental agency of this State from specifying additional requirements for the retention of a record subject to the agency's jurisdiction. [L 2000, c 282, pt of §1]

Revision Note

"June 28, 2000" substituted for "the effective date of this chapter".



§489E-13 - Admissibility in evidence.

[§489E-13]  Admissibility in evidence.  In a proceeding, evidence of a record or signature shall not be excluded solely because it is in electronic form. [L 2000, c 282, pt of §1]



§489E-14 - Automated transaction.

[§489E-14]  Automated transaction.  In an automated transaction, the following rules shall apply:

(1)  A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agents' actions or the resulting terms and agreements;

(2)  A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual's own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and which the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance; and

(3)  The terms of the contract are determined by the substantive law applicable to it. [L 2000, c 282, pt of §1]



§489E-15 - Time and place of sending and receipt.

[§489E-15]  Time and place of sending and receipt.  (a)  Unless the sender and recipient agree to a different method of sending that is reasonable under the circumstances, an electronic record is sent when it:

(1)  Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record;

(2)  Is in a form capable of being processed by that system; and

(3)  Enters an information processing system outside the control of the sender or of a person who sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient which is under the control of the recipient.

(b)  Unless the sender and recipient agree to a different method of receiving that is reasonable under the circumstances, an electronic record is received when:

(1)  It enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and

(2)  It is in a form capable of being processed by that system.

(c)  Subsection (b) applies even if the place the information processing system is located is different from the place the electronic record is deemed to be received under subsection (d).

(d)  Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the sender's place of business and to be received at the recipient's place of business.  For purposes of this subsection, the following rules shall apply:

(1)  If the sender or recipient has more than one place of business, the place of business of that person is the place having the closest relationship to the underlying transaction;

(2)  If the sender or the recipient does not have a place of business, the place of business is the sender's or recipient's residence, as the case may be; and

(3)  Notwithstanding any other provision of this chapter, if an individual enters into a transaction for personal, family, or household purposes that is created or documented by an electronic record, the transaction shall be deemed to have been made or to have occurred at the individual's residence.

This subsection is not variable by agreement.

(e)  An electronic record is received under subsection (b) even if no individual is aware of its receipt.

(f)  Receipt of an electronic acknowledgment from an information processing system described in subsection (b) establishes that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

(g)  If a person is aware that an electronic record purportedly sent under subsection (a), or purportedly received under subsection (b), was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law.  Except to the extent permitted by the other law, the requirements of this subsection may not be varied by agreement.

(h)  Notwithstanding any other section of this chapter, a record has not been received unless it is received by the intended recipient in a manner in which it can be opened and read by that recipient.

(i)  If a law other than this chapter requires that a notice of the right to cancel be provided or sent, an electronic record may not substitute for a writing under the other law unless, in addition to satisfying the requirements of the other law and this chapter, the notice of cancellation may be returned by electronic means.  This subsection may not be varied by agreement. [L 2000, c 282, pt of §1]



§489E-16 - Transferable records.

§489E-16  Transferable records.  (a)  In this section, "transferable record" means an electronic record that:

(1)  Would be a note under article 3 of the Uniform Commercial Code or a document under article 7 of the Uniform Commercial Code if the electronic record were in writing; and

(2)  The issuer of the electronic record expressly has agreed is a transferable record.

(b)  A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

(c)  A system satisfies subsection (b), and a person is deemed to have control of a transferable record, if the transferable record is created, stored, and assigned in such a manner that:

(1)  A single authoritative copy of the transferable record exists which is unique, identifiable, and, except as otherwise provided in paragraphs (4), (5), and (6), unalterable;

(2)  The authoritative copy identifies the person asserting control as:

(A)  The person to which the transferable record was issued; or

(B)  If the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred;

(3)  The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4)  Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5)  Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6)  Any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

(d)  Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in section 490:1-201 of the Uniform Commercial Code, of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under the Uniform Commercial Code, including, if the applicable statutory requirements under section 490:3-302(a), 490:7-501, or 490:9-330 of the Uniform Commercial Code are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated, or a purchaser, respectively.  Delivery, possession, and indorsement are not required to obtain or exercise any of the rights under this subsection.

(e)  Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under chapter 490.

(f)  If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record.  Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record. [L 2000, c 282, pt of §1; am L 2001, c 55, §25; am L 2004, c 162, §4]



§489E-17 - Creation and retention of electronic records and conversion of written records by governmental agencies.

[§489E-17]  Creation and retention of electronic records and conversion of written records by governmental agencies.  Each governmental agency of this State shall determine whether, and the extent to which, it will create and retain electronic records and convert written records to electronic records. [L 2000, c 282, pt of §1]



§489E-18 - Acceptance and distribution of electronic records by governmental agencies.

[§489E-18]  Acceptance and distribution of electronic records by governmental agencies.  (a)  Except as otherwise provided in section 489E-12(f), each governmental agency of this State shall determine whether, and the extent to which, it will send and accept electronic records and electronic signatures to and from other persons and otherwise create, generate, communicate, store, process, use, and rely upon electronic records and electronic signatures.

(b)  To the extent that a governmental agency uses electronic records and electronic signatures under subsection (a), the governmental agency, giving due consideration to security, may specify:

(1)  The manner and format in which the electronic records shall be created, generated, sent, communicated, received, and stored and the systems established for those purposes;

(2)  If electronic records must be signed by electronic means, the type of electronic signature required, the manner and format in which the electronic signature shall be affixed to the electronic record, and the identity of, or criteria that shall be met by, any third party used by a person filing a document to facilitate the process;

(3)  Control processes and procedures as appropriate to ensure adequate preservation, disposition, integrity, security, confidentiality, and auditability of electronic records; and

(4)  Any other required attributes for electronic records which are specified for corresponding nonelectronic records or reasonably necessary under the circumstances.

(c)  Except as otherwise provided in section 489E-12(f), this chapter does not require a governmental agency of this State to use or permit the use of electronic records or electronic signatures. [L 2000, c 282, pt of §1]



§489E-19 - Interoperability.

[§489E-19]  Interoperability.  An agency of this State which adopts standards pursuant to section 489E-18 may encourage and promote consistency and interoperability with similar requirements adopted by other agencies of this and other states and the federal government and nongovernmental persons interacting with governmental agencies of this State.  If appropriate, those standards may specify differing levels of standards from which governmental agencies of this State may choose in implementing the most appropriate standard for a particular application. [L 2000, c 282, pt of §1]






HRS0489J

§489J-1 - Automated teller machine fees.

[§489J-1  Automated teller machine fees.]  An owner or operator of an automated teller machine may assess a transaction fee on any person for use of that machine who uses a card or other access device for an account that is located within or without the United States.

Agreements to operate or share an automated teller machine may not prohibit, limit, or restrict the right of the owner or operator of the automated teller machine to charge a person a transaction fee. [L 2008, c 4, §3]

Cross References

See also §412:14-100.






CHAPTER 489M - INTERNATIONAL TRADE AGREEMENTS

§489M-1 - Definitions.

[§489M-1]  Definitions.  As used in this chapter:

"International trade agreement" means a trade agreement or memorandum of agreement between the United States government and a foreign nation, whether bilateral, multilateral, global, or regional, to which the State, at the request of the United States government, is a covered procuring entity; provided the term shall not include a trade agreement or memoranda of agreement:

(1)  Between the State and a foreign nation or its sub-national entity to which the United States government is not a party; or

(2)  Between a county and a foreign nation or its sub-national entity to which the United States government is not a party.

"Procurement" means any provision of chapter 103D. [L Sp 2007, c 1, pt of §2]



§489M-2 - International procurement rules, legislative action.

[§489M-2]  International procurement rules, legislative action.  (a)  Any international trade agreement entered into by the President of the United States that contains provisions relating in any manner to procurement by the states shall not be valid as to those procurement provisions as it applies to this State, unless the legislature by a simple majority vote on a concurrent resolution approves of those procurement provisions.  The legislature shall consider, among other things, the effect of an international trade agreement upon procurement preferences and upon the possibility of foreign governments ceasing to do business with the State.

(b)  When the federal government notifies the State of an impending international trade agreement and seeks the State's approval when the legislature is not in session, the governor shall notify the president of the senate and the speaker of the house of representatives.  The legislature may consider approval of the procurement provisions during a special session convened as provided in article III, section 10, of the Hawaii state constitution.  The governor may not approve a trade agreement without legislative approval of its procurement provisions by a simple majority vote on a concurrent resolution. [L Sp 2007, c 1, pt of §2]



§489M-3 - Federal law; conferral of authority.

[§489M-3]  Federal law; conferral of authority.  This chapter is not intended to preclude state officials from entering into international trade agreements when federal law confers the authority on state officials to do so, subject to section 489M-2. [L Sp 2007, c 1, pt of §2]



§489M-4 - Prior agreements.

[§489M-4  Prior agreements.]  Any international trade agreement entered into by the President of the United States, which contains provisions relating in any manner to procurement by the states to which the governor has agreed prior to July 10, 2007, shall remain valid. [L Sp 2007, c 1, pt of §2]

Revision Note

"July 10, 2007" substituted for "the effective date of this Act".






CHAPTER 489N - INTERNATIONAL MATCHMAKING ORGANIZATIONS

§489N-1 - Definitions.

§489N-1  Definitions.  As used in this chapter:

"Hawaii resident" includes aliens lawfully admitted for permanent residence and residing in Hawaii.

"International matchmaking organization" means a corporation, partnership, or other legal entity, whether or not organized under the laws of the United States or any state, that does business in the United States and for profit offers to residents of this State, dating, matrimonial, or social referral services involving citizens of a foreign country or countries who are not residing in the United States, by:

(1)  An exchange of names, telephone numbers, addresses, or statistics;

(2)  Selection of photographs; or

(3)  A social environment provided by the organization in a country other than the United States.

"Marital history information" means a declaration of a Hawaii resident's current marital status, the number of times the Hawaii resident has previously been married, the number of domestic abuse orders of protection issued against the Hawaii resident, and whether any previous marriages by the Hawaii resident occurred as a result of receiving services from an international matchmaking organization.

"Recruit" means a noncitizen, nonresident person, recruited by an international matchmaking organization for the purpose of providing dating, matrimonial, or social referral services. [L 2003, c 149, pt of §1; am L 2006, c 74, §1]



§489N-2 - Dissemination of criminal record and marital history information.

§489N-2  Dissemination of criminal record and marital history information.  (a)  Each international matchmaking organization doing business in this State shall:

(1)  Notify all recruits that criminal history record information and marital history information is available upon request;

(2)  Provide the notice required by paragraph (1) in the recruit's native language and display it in a manner that separates it from other information, is conspicuous, and in lettering not less than one-quarter of an inch high;

(3)  Upon request, disseminate to a recruit in the recruit's native language all criminal conviction information and marital history information in the possession of the international matchmaking organization relating to a Hawaii resident about whom any information is provided to the recruit;

(4)  Require a Hawaii resident requesting the services of an international matchmaking organization to submit or authorize the international matchmaking organization access to the resident's complete criminal history and marital history information; and

(5)  Submit an annual report on its business activities to the department of commerce and consumer affairs.

(b)  Upon receipt of a request for criminal conviction or marital history information from a recruit, an international matchmaking organization shall refrain from providing any further services to the recruit or the Hawaii resident with regard to facilitating future interaction between the recruit and the Hawaii resident until the Hawaii resident has submitted to the organization:

(1)  The complete transcript of any criminal history record of the Hawaii resident or a statement that there is no record of convictions; provided that these are obtained from the Hawaii criminal justice data center based on a submission of fingerprint impressions and sent directly to the organization by the Hawaii criminal justice data center; and

(2)  The Hawaii resident's marital history information, accompanied by an affirmation by the Hawaii resident that any marital history information provided is complete and accurate and includes information regarding the Hawaii resident's marriages, annulments, dissolutions, and the number of domestic abuse orders of protection issued against the Hawaii resident that occurred in this State or in any other state or country. [L 2003, c 149, pt of §1; am L 2006, c 74, §2]



§489N-3 - Jurisdiction.

§489N-3  Jurisdiction.  (a)  An international matchmaking organization shall be deemed to be doing business in Hawaii if it contracts for matchmaking services with a Hawaii resident or is considered to be doing business under any other law of this State.

(b)  Notwithstanding any other law to the contrary, Hawaii residents using the services of an international matchmaking organization shall be subject to the laws of this State. [L 2003, c 149, pt of §1; am L 2006, c 74, §3]



§489N-4 - Penalties.

[§489N-4]  Penalties.  (a)  Any person who violates this chapter shall be deemed to have engaged in an unfair or deceptive act or practice in the conduct of any trade or commerce within the meaning of section 480-2(a).

(b)  A wilful violation of this chapter shall be punishable by a fine of up to $500 and up to thirty days imprisonment. [L 2003, c 149, pt of §1]



§489N-5 - Other relief available.

[§489N-5]  Other relief available.  The penalties provided in this chapter are in addition to penalties and remedies otherwise available against the same conduct under the common law or other state or federal statutes or rules. [L 2003, c 149, pt of §1]






CHAPTER 489P - CONSUMER CREDIT REPORTING AGENCIES

§489P-1 - Purpose.

[§489P-1]  Purpose.  The Federal Trade Commission recently determined that between October 1998, and September 2003, more than twenty-seven million three hundred Americans have been victims of identity theft, resulting in billions of dollars of losses to consumers.  The purpose of this chapter is to protect Hawaii consumers who are victims of identity theft by allowing them to place a security freeze on their credit reports.  This security freeze will prohibit a consumer reporting agency from releasing any information to unauthorized parties without the consumer's express authorization and provide consumers more control over who has access to their credit report.  This chapter aims to effectively prevent identity thieves from continuing to secure credit in an identity theft victim's name. [L 2006, c 138, pt of §1]



§489P-2 - Definitions.

[§489P-2]  Definitions.  When used in this chapter, unless the context otherwise requires:

"Consumer credit reporting agency" or "consumer reporting agency" means any person who, for monetary fees or dues or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing credit reports to third parties, but does not include any governmental agency whose records are maintained primarily for law enforcement or licensing purposes.

"Credit report" means any written, oral, or other communication of any credit information by a consumer reporting agency, as defined in the federal Fair Credit Reporting Act, which operates or maintains a database of consumer credit information bearing on a consumer's credit worthiness, credit standing, or credit capacity.

"Identity theft" means the unauthorized use of another person's identifying information to obtain credit, goods, services, money, or property.

"Security freeze" means a notice placed in a credit report, at the request of the consumer who is a victim of identity theft. [L 2006, c 138, pt of §1]



§489P-3 - Security freeze by consumer reporting agency.

§489P-3  Security freeze by consumer reporting agency.  (a)  Any consumer who is a resident of this State may place a security freeze on the consumer's credit report.  A consumer credit reporting agency shall not charge a victim of identity theft a fee for placing, lifting, or removing a security freeze on a credit report but may charge any other consumer a fee not to exceed $5 for each request by the consumer to place, lift, or remove a security freeze from the consumer's credit report.

A consumer who is a resident of this State and has been the victim of identity theft may place a security freeze on the consumer's credit report by making a request in writing by certified mail to a consumer credit reporting agency, at an address designated by the agency to receive such requests, with a valid copy of a police report, investigative report, or complaint the consumer has filed with a law enforcement agency about unlawful use of the consumer's personal information by another person.  A consumer who has not been the victim of identity theft may place a security freeze on the consumer's credit report by making a request in writing by certified mail to a consumer credit reporting agency.

A security freeze shall prohibit the consumer credit reporting agency from releasing the consumer's credit report or any information from it without the express authorization of the consumer.  This subsection shall not prevent a consumer credit reporting agency from advising a third party that a security freeze is in effect with respect to the consumer's credit report.

(b)  A consumer reporting agency shall place a security freeze on a consumer's credit report no later than five business days after receiving a written request from the consumer.

(c)  The consumer reporting agency shall send a written confirmation of the security freeze to the consumer within ten business days of placing the security freeze and shall provide the consumer with a unique personal identification number or password, other than the consumer's social security number, to be used by the consumer when providing authorization for the release of the consumer's credit report for a specific party, parties, or period of time.

(d)  If the consumer wishes to allow access to the consumer's credit report for a specific party, parties, or period of time while a freeze is in place, the consumer shall contact the consumer reporting agency at a point of contact designated by the agency using the procedures that may be developed by the consumer reporting agency, request that the freeze be temporarily lifted, and provide the following:

(1)  Clear and proper identification;

(2)  The unique personal identification number or password provided by the consumer reporting agency; and

(3)  Clear and proper information regarding the third party, parties, or time period for which the report shall be available to users of the credit report.

(e)  A consumer reporting agency may develop procedures involving the use of telephone, fax, the Internet, or other electronic media to receive and process a request from a consumer to temporarily lift a freeze on a credit report in an expedited manner.

(f)  A consumer reporting agency that receives a request from a consumer to temporarily lift a freeze on a credit report shall comply with the request no later than three business days after receiving the request.

(g)  A consumer reporting agency shall remove or temporarily lift a freeze placed on a consumer's credit report only in the following cases:

(1)  Upon consumer request; or

(2)  When the consumer's credit report was frozen due to a material misrepresentation of fact by the consumer.

If a consumer reporting agency intends to remove a freeze upon a consumer's credit report pursuant to this subsection, the consumer reporting agency shall notify the consumer in writing prior to removing the freeze on the consumer's credit report.

(h)  If a third party requests access to a credit report on which a security freeze is in effect and this request is in connection with an application for credit or any other use and the consumer does not allow the consumer's credit report to be accessed by that specific party or for that period of time, the third party may treat the application as incomplete.

(i)  If a consumer requests a security freeze, the consumer reporting agency shall disclose to the consumer the process of placing and temporarily lifting a security freeze and the process for allowing access to information from the consumer's credit report for a specific party, parties, or period of time while the security freeze is in place.

(j)  A security freeze shall remain in place until the consumer requests that the security freeze be removed.  A consumer reporting agency shall remove a security freeze within three business days of receiving a request for removal at a point of contact designated by the agency using procedures that may be developed by the consumer reporting agency; provided that the consumer shall provide the following:

(1)  Clear and proper identification; and

(2)  The unique personal identification number or password provided by the consumer reporting agency pursuant to subsection (c).

(k)  A consumer reporting agency shall require clear and proper identification of the person making a request to place or remove a security freeze.

(l)  The provisions of this section, including the security freeze, do not apply to the use of a consumer’s credit report by the following:

(1)  A person, or the person's subsidiary, affiliate, agent, or assignee with which the consumer has or, prior to assignment, had an account, contract, or debtor-creditor relationship for the purposes of reviewing the account or collecting the financial obligation owing for the account, contract, or debt, or extending credit to a consumer with a prior or existing account, contract, or debtor-creditor relationship.  For purposes of this subsection, "reviewing the account" includes activities related to account maintenance, monitoring, credit line increases, and account upgrades and enhancements;

(2)  A subsidiary, affiliate, agent, assignee, or prospective assignee of a person to whom access has been granted for purposes of facilitating the extension of credit or other permissible use;

(3)  Any person acting pursuant to a court order, warrant, or subpoena;

(4)  A child support enforcement agency when investigating a child support case pursuant to Title IV-D of the Social Security Act (42 U.S.C. sections 651 to 669b);

(5)  The department of the attorney general or county prosecuting attorneys or their agents or assignees acting to investigate medicaid fraud;

(6)  The department of taxation, county taxing authorities, or any of their agents or assignees, acting to investigate or collect delinquent taxes or assessments, including interest and penalties, unpaid court orders, or to fulfill any of their other statutory or charter responsibilities;

(7)  The use of credit information for the purposes of prescreening as provided by the federal Fair Credit Reporting Act (15 U.S.C. sections 1681 to 1681x);

(8)  Any person for the sole purpose of providing a credit file monitoring subscription service to which the consumer has subscribed;

(9)  A person for the sole purpose of providing a consumer with a copy of the consumer's credit report upon the consumer's request; and

(10)  Any person or entity using a credit report in setting or adjusting a rate, adjusting a claim, or underwriting for insurance purposes. [L 2006, c 138, pt of §1; am L 2007, c 189, §1]



§489P-4 - Consumer reporting agency duties if security freeze in place.

[§489P-4]  Consumer reporting agency duties if security freeze in place.  If a security freeze is in place, a consumer reporting agency shall not change any of the following official information in a credit report without sending a written confirmation of the change to the consumer within thirty days of the change being posted to the consumer's file:  name, date of birth, social security number, and address.  Written confirmation shall not be required for technical modifications of a consumer's official information, including name and street abbreviations, complete spellings, or transposition of numbers or letters.  In the case of an address change, the written confirmation shall be sent to both the new address and the former address. [L 2006, c 138, pt of §1]



§489P-5 - Persons not required to place security freeze.

[§489P-5]  Persons not required to place security freeze.  The requirement under this chapter to place a security freeze on a credit report shall not apply to:

(1)  A check services or fraud prevention services company that reports on incidents of fraud or issues authorizations for the purpose of approving or processing negotiable instruments, electronic fund transfers, or similar methods of payment;

(2)  A deposit account information service company that issues reports regarding account closures due to fraud, substantial overdrafts, ATM abuse, or similar negative information regarding a consumer to inquiring banks or other financial institutions for use only in reviewing a consumer request for a deposit account at the inquiring bank or financial institution;

(3)  A consumer reporting agency that:

(A)  Acts only to resell credit information by assembling and merging information contained in a database of one or more consumer reporting agencies; and

(B)  Does not maintain a permanent database of credit information from which new credit reports are produced. [L 2006, c 138, pt of §1]



§489P-6 - Violation, penalties.

[§489P-6]  Violation, penalties.  (a)  A person who violates any provision of this chapter shall be subject to penalties of not more than $2,500 for each violation.  The attorney general or the executive director of the office of consumer protection may bring an action pursuant to this section.

(b)  In addition to any penalty provided for in subsection (a), any person who violates any provision of this chapter shall be liable to the injured party in an amount equal to the sum of any actual damages sustained by the injured party as a result of the violation.  The court in any action brought under this section may award reasonable attorneys' fees to the prevailing party.

(c)  The penalties provided in this section shall be cumulative to the remedies or penalties available under all other laws of the State. [L 2006, c 138, pt of §1]






CHAPTER 489X - ADULT PRODUCTS

§489X-1 - Sale of adult entertainment products; view.

[§489X-1]  Sale of adult entertainment products; view.  (a)  Any person or business selling adult entertainment products on premises open to the general public shall:

(1)  Obscure the adult entertainment products from view from any location off the premises;

(2)  Segregate the adult entertainment products from other products sold on the premises, if any; and

(3)  Obscure the adult entertainment products from view from any location on the premises where other products are sold by use of a curtain, screen, or other device.

(b)  For the purposes of this section:

"Adult entertainment product" means any merchandise that is pornographic as defined in section 712-1210.

"Premises" means any building, structure, or place, or any separate part or portion thereof.

(c)  Any person who violates this section shall be fined $100 for each violation. [L 2006, c 32, §1]









TITLE 27 - UNIFORM COMMERCIAL CODE

CHAPTER 490 - UNIFORM COMMERCIAL CODE

§490:1-101 to 490 - 1-208 REPEALED.

ARTICLE 1.  [OLD]

GENERAL PROVISIONS

§§490:1-101 to 490:1-208  REPEALED.  L 2004, c 162, §18.

ARTICLE 1.

GENERAL PROVISIONS

PART 1.  GENERAL PROVISIONS

§490:1-101  Short title.  (a)  This chapter may be cited as the Uniform Commercial Code.

(b)  This article may be cited as Uniform Commercial Code--General Provisions. [L 2004, c 162, pt of §1]



§490:1-102 - Scope of article.

§490:1-102  Scope of article.  This article applies to a transaction to the extent that it is governed by another article of this chapter. [L 2004, c 162, pt of §1]



§490:1-103 - Construction of chapter to promote its purposes and policies; applicability of supplemental principles of law.

§490:1-103  Construction of chapter to promote its purposes and policies; applicability of supplemental principles of law.  (a)  This chapter shall be liberally construed and applied to promote its underlying purposes and policies, which are:

(1)  To simplify, clarify, and modernize the law governing commercial transactions;

(2)  To permit the continued expansion of commercial practices through custom, usage, and agreement of the parties; and

(3)  To make uniform the law among the various jurisdictions.

(b)  Unless displaced by the particular provisions of this chapter, the principles of law and equity, including the law merchant and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, and other validating or invalidating cause shall supplement its provisions. [L 2004, c 162, pt of §1]



§490:1-104 - Construction against implied repeal.

§490:1-104  Construction against implied repeal.  This chapter being a general act intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided. [L 2004, c 162, pt of §1]



§490:1-105 - Severability.

§490:1-105  Severability.  If any provision or clause of this chapter or its application to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable. [L 2004, c 162, pt of §1]



§490:1-106 - Use of singular and plural; gender.

§490:1-106  Use of singular and plural; gender.  In this chapter, unless the statutory context otherwise requires:

(1)  Words in the singular number include the plural, and those in the plural include the singular; and

(2)  Words of any gender also refer to any other gender. [L 2004, c 162, pt of §1]



§490:1-107 - Section captions.

§490:1-107  Section captions.  Section captions are part of this chapter. [L 2004, c 162, pt of §1]



§490:1-108 - Relation to Electronic Signatures in Global and National Commerce Act.

§490:1-108  Relation to Electronic Signatures in Global and National Commerce Act.  This article modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, Title 15 United States Code section 7001 et seq., except that nothing in this article modifies, limits, or supersedes section 7001(c) of that Act or authorizes electronic delivery of any of the notices described in section 7003(b) of that Act. [L 2004, c 162, pt of §1]



§490:1-201 - General definitions.

PART 2.  GENERAL DEFINITIONS AND

PRINCIPLES OF INTERPRETATION

§490:1-201  General definitions.  (a)  Unless the context otherwise requires, words or phrases defined in this section, or in the additional definitions contained in other articles of this chapter that apply to particular articles or parts thereof, have the meanings stated.

(b)  Subject to definitions contained in other articles of this chapter that apply to particular articles or parts thereof:

"Action", in the sense of a judicial proceeding, includes recoupment, counterclaim, set-off, suit in equity, and any other proceeding in which rights are determined.

"Aggrieved party" means a party entitled to pursue a remedy.

"Agreement", as distinguished from "contract", means the bargain of the parties in fact, as found in their language or inferred from other circumstances, including course of performance, course of dealing, or usage of trade as provided in section 490:1-303.

"Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, financial services loan company, and trust company.

"Bearer" means a person in control of a negotiable electronic document of title or a person in possession of a negotiable instrument, negotiable tangible document of title, or certificated security that is payable to bearer or indorsed in blank.

"Bill of lading" means a document of title evidencing the receipt of goods for shipment issued by a person engaged in the business of directly or indirectly transporting or forwarding goods.  The term does not include a warehouse receipt.

"Branch" includes a separately incorporated foreign branch of a bank.

"Burden of establishing" a fact means the burden of persuading the trier of fact that the existence of the fact is more probable than its nonexistence.

"Buyer in ordinary course of business" means a person that buys goods in good faith, without knowledge that the sale violates the rights of another person in the goods, and in the ordinary course from a person, other than a pawnbroker, in the business of selling goods of that kind.  A person buys goods in the ordinary course if the sale to the person comports with the usual or customary practices in the kind of business in which the seller is engaged or with the seller's own usual or customary practices.  A person that sells oil, gas, or other minerals at the wellhead or minehead is a person in the business of selling goods of that kind.  A buyer in ordinary course of business may buy for cash, by exchange of other property, or on secured or unsecured credit, and may acquire goods or documents of title under a preexisting contract for sale.  Only a buyer that takes possession of the goods or has a right to recover the goods from the seller under article 2 may be a buyer in ordinary course of business.  "Buyer in the ordinary course of business" does not include a person that acquires goods in a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

"Conspicuous", with reference to a term, means so written, displayed, or presented that a reasonable person against which it is to operate ought to have noticed it.  Whether a term is "conspicuous" or not is a decision for the court.  Conspicuous terms include the following:

(1)  A heading in capitals equal to or greater in size than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same or lesser size; and

(2)  Language in the body of a record or display in larger type than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same size, or set off from surrounding text of the same size by symbols or other marks that call attention to the language.

"Consumer" means an individual who enters into a transaction primarily for personal, family, or household purposes.

"Contract", as distinguished from "agreement", means the total legal obligation that results from the parties' agreement as determined by this chapter and as supplemented by any other applicable law.

"Creditor" includes a general creditor, a secured creditor, a lien creditor, and any representative of creditors, including an assignee for the benefit of creditors, a trustee in bankruptcy, a receiver in equity, and an executor or administrator of an insolvent debtor's or assignor's estate.

"Defendant" includes a person in the position of defendant in a counterclaim, cross-claim, or third-party claim.

"Delivery", with respect to an electronic document of title means voluntary transfer of control, and with respect to an instrument, a tangible document of title, or chattel paper, means voluntary transfer of possession.

"Document of title" means a record:

(1)  That in the regular course of business or financing is treated as adequately evidencing that the person in possession or control of the record is entitled to receive, control, hold, and dispose of the record and the goods the record covers; and

(2)  That purports to be issued by or addressed to a bailee and to cover goods in the bailee's possession which are either identified or are fungible portions of an identified mass.

The term includes a bill of lading, transport document, dock warrant, dock receipt, warehouse receipt, and order for delivery of goods.  An electronic document of title means a document of title evidenced by a record consisting of information stored in an electronic medium.  A tangible document of title means a document of title evidenced by a record consisting of information that is inscribed on a tangible medium.

"Fault" means a default, breach, or wrongful act or omission.

"Fungible goods" means:

(1)  Goods that any unit, by nature or usage of trade, is the equivalent of any other like unit; or

(2)  Goods that by agreement are treated as equivalent.

"Genuine" means free of forgery or counterfeiting.

"Good faith" means honesty in fact.

"Holder" means:

(1)  The person in possession of a negotiable instrument that is payable either to bearer or to an identified person that is the person in possession;

(2)  The person in possession of a negotiable tangible document of title if the goods are deliverable either to bearer or to the order of the person in possession; or

(3)  The person in control of a negotiable electronic document of title.

"Insolvency proceeding" includes an assignment for the benefit of creditors or other proceeding intended to liquidate or rehabilitate the estate of the person involved.

"Insolvent" means:

(1)  Having generally ceased to pay debts in the ordinary course of business other than as a result of bona fide dispute;

(2)  Being unable to pay debts as they become due; or

(3)  Being insolvent within the meaning of federal bankruptcy law.

"Money" means a medium of exchange currently authorized or adopted by a domestic or foreign government.  The term includes a monetary unit of account established by an intergovernmental organization or by agreement between two or more countries.

"Organization" means a person other than an individual.

"Party", as distinct from a "third party", means a person that has engaged in a transaction or made an agreement subject to this chapter.

"Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity.

"Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain by use of either an interest rate specified by the parties if that rate is not manifestly unreasonable at the time the transaction is entered into or, if an interest rate is not so specified, a commercially reasonable rate that takes into account the facts and circumstances at the time the transaction is entered into.

"Purchase" means taking by sale, lease, discount, negotiation, mortgage, pledge, lien, security interest, issue or reissue, gift, or any other voluntary transaction creating an interest in property.

"Purchaser" means a person that takes by purchase.

"Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

"Remedy" means any remedial right to which an aggrieved party is entitled with or without resort to a tribunal.

"Representative" means a person empowered to act for another, including an agent, an officer of a corporation or association, and a trustee, executor, or administrator of an estate.

"Right" includes remedy.

"Security interest" means an interest in personal property or fixtures that secures payment or performance of an obligation.  "Security interest" includes any interest of a consignor and a buyer of accounts, chattel paper, a payment intangible, or a promissory note in a transaction that is subject to article 9.  "Security interest" does not include the special property interest of a buyer of goods on identification of those goods to a contract for sale under section 490:2-401, but a buyer may also acquire a "security interest" by complying with article 9.  Except as otherwise provided in section 490:2-505, the right of a seller or lessor of goods under article 2 or 2A to retain or acquire possession of the goods is not a "security interest", but a seller or lessor may also acquire a "security interest" by complying with article 9.  The retention or reservation of title by a seller of goods notwithstanding shipment or delivery to the buyer under section 490:2-401 is limited in effect to a reservation of a "security interest".  Whether a transaction in the form of a lease creates a "security interest" is determined pursuant to section 490:1-203.

"Send" in connection with a writing, record, or notice means:

(1)  To deposit in the mail or deliver for transmission by any other usual means of communication with postage or cost of transmission provided for and properly addressed and, in the case of an instrument, to an address specified thereon or otherwise agreed, or if there be none to any address reasonable under the circumstances; or

(2)  In any other way to cause to be received any record or notice within the time it would have arrived if properly sent.

"Signed" includes any symbol executed or adopted with present intention to adopt or accept a writing.

"State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

"Surety" includes a guarantor or other secondary obligor.

"Term" means a portion of an agreement that relates to a particular matter.

"Unauthorized signature" means a signature made without actual, implied, or apparent authority.  The term includes a forgery.

"Warehouse receipt" means a document of title issued by a person engaged in the business of storing goods for hire.

"Writing" includes printing, typewriting, or any other intentional reduction to tangible form.  "Written" has a corresponding meaning. [L 2004, c 162, pt of §1 and c 163, §3]



§490:1-202 - Notice; knowledge.

§490:1-202  Notice; knowledge.  (a)  Subject to subsection (f), a person has "notice" of a fact if the person:

(1)  Has actual knowledge of it;

(2)  Has received a notice or notification of it; or

(3)  From all the facts and circumstances known to the person at the time in question, has reason to know that it exists.

(b)  "Knowledge" means actual knowledge.  "Knows" has a corresponding meaning.

(c)  "Discover", "learn", or words of similar import refer to knowledge rather than to reason to know.

(d)  A person "notifies" or "gives" a notice or notification to another by taking steps reasonably required to inform the other in ordinary course, whether or not the other person actually comes to know of it.

(e)  Subject to subsection (f), a person "receives" a notice or notification when:

(1)  It comes to that person's attention; or

(2)  It is duly delivered in a form reasonable under the circumstances at the place of business through which the contract was made or at another location held out by that person as the place for receipt of such communications.

(f)  Notice, knowledge, or a notice or notification received by an organization is effective for a particular transaction from the time it is brought to the attention of the individual conducting that transaction and from the time it would have been brought to the individual's attention if the organization had exercised due diligence.  An organization exercises due diligence if it maintains reasonable routines for communicating significant information to the person conducting the transaction and there is reasonable compliance with the routines.  Due diligence does not require an individual acting for the organization to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information. [L 2004, c 162, pt of §1]



§490:1-203 - Lease distinguished from security interest.

§490:1-203  Lease distinguished from security interest.  (a)  Whether a transaction in the form of a lease creates a lease or security interest is determined by the facts of each case.

(b)  A transaction in the form of a lease creates a security interest if the consideration that the lessee is to pay the lessor for the right to possession and use of the goods is an obligation for the term of the lease and is not subject to termination by the lessee, and:

(1)  The original term of the lease is equal to or greater than the remaining economic life of the goods;

(2)  The lessee is bound to renew the lease for the remaining economic life of the goods or is bound to become the owner of the goods;

(3)  The lessee has an option to renew the lease for the remaining economic life of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement; or

(4)  The lessee has an option to become the owner of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement.

(c)  A transaction in the form of a lease does not create a security interest merely because:

(1)  The present value of the consideration the lessee is obligated to pay the lessor for the right to possession and use of the goods is substantially equal to or is greater than the fair market value of the goods at the time the lease is entered into;

(2)  The lessee assumes risk of loss of the goods;

(3)  The lessee agrees to pay, with respect to the goods, taxes, insurance, filing, recording, or registration fees, or service or maintenance costs;

(4)  The lessee has an option to renew the lease or to become the owner of the goods;

(5)  The lessee has an option to renew the lease for a fixed rent that is equal to or greater than the reasonably predictable fair market rent for the use of the goods for the term of the renewal at the time the option is to be performed; or

(6)  The lessee has an option to become the owner of the goods for a fixed price that is equal to or greater than the reasonably predictable fair market value of the goods at the time the option is to be performed.

(d)  Additional consideration is nominal if it is less than the lessee's reasonably predictable cost of performing under the lease agreement if the option is not exercised.  Additional consideration is not nominal if:

(1)  When the option to renew the lease is granted to the lessee, the rent is stated to be the fair market rent for the use of the goods for the term of the renewal determined at the time the option is to be performed; or

(2)  When the option to become the owner of the goods is granted to the lessee, the price is stated to be the fair market value of the goods determined at the time the option is to be performed.

(e)  The "remaining economic life of the goods" and "reasonably predictable" fair market rent, fair market value, or cost of performing under the lease agreement shall be determined with reference to the facts and circumstances at the time the transaction is entered into. [L 2004, c 162, pt of §1]



§490:1-204 - Value.

§490:1-204  Value.  Except as otherwise provided in articles 3, 4, and 5, a person gives value for rights if the person acquires them:

(1)  In return for a binding commitment to extend credit or for the extension of immediately available credit, whether or not drawn upon and whether or not a charge‑back is provided for in the event of difficulties in collection;

(2)  As security for, or in total or partial satisfaction of, a preexisting claim;

(3)  By accepting delivery under a preexisting contract for purchase; or

(4)  In return for any consideration sufficient to support a simple contract. [L 2004, c 162, pt of §1]



§490:1-205 - Reasonable time; seasonableness.

§490:1-205  Reasonable time; seasonableness.  (a)  Whether a time for taking an action required by this chapter is reasonable depends on the nature, purpose, and circumstances of the action.

(b)  An action is taken seasonably if it is taken at or within the time agreed or, if no time is agreed, at or within a reasonable time. [L 2004, c 162, pt of §1]



§490:1-206 - Presumptions.

§490:1-206  Presumptions.  Whenever this chapter creates a "presumption" with respect to a fact, or provides that a fact is "presumed", the trier of fact shall find the existence of the fact unless evidence is introduced that supports a finding of its nonexistence. [L 2004, c 162, pt of §1]



§490:1-301 - Territorial applicability; parties' power to choose applicable law.

PART 3.  TERRITORIAL APPLICABILITY AND GENERAL RULES

§490:1-301  Territorial applicability; parties' power to choose applicable law.  (a)  Except as otherwise provided in this section, when a transaction bears a reasonable relation to this State and also to another state or nation, the parties may agree that the law either of this State or of such other state or nation shall govern their rights and duties.

(b)  In the absence of an agreement effective under subsection (a), and except as provided in subsection (c), the Uniform Commercial Code applies to transactions bearing an appropriate relation to this State.

(c)  If one of the following provisions of the Uniform Commercial Code specifies the applicable law, that provision governs and a contrary agreement is effective only to the extent permitted by the law so specified:

(1)  Section 490:2-402;

(2)  Sections 490:2A-105 and 490:2A-106;

(3)  Section 490:4-102;

(4)  Section 490:4A-507;

(5)  Section 490:5-116;

(6)  Section 490:8-110; and

(7)  Sections 490:9-301 through 490:9-307. [L 2004, c 162, pt of §1]



§490:1-302 - Variation by agreement.

§490:1-302  Variation by agreement.  (a)  Except as otherwise provided in subsection (b) or elsewhere in this chapter, the effect of provisions of this chapter may be varied by agreement.

(b)  The obligations of good faith, diligence, reasonableness, and care prescribed by this chapter may not be disclaimed by agreement.  The parties, by agreement, may determine the standards by which the performance of those obligations is to be measured if those standards are not manifestly unreasonable.  Whenever this chapter requires an action to be taken within a reasonable time, a time that is not manifestly unreasonable may be fixed by agreement.

(c)  The presence in certain provisions of this chapter of the phrase "unless otherwise agreed", or words of similar import, does not imply that the effect of other provisions may not be varied by agreement under this section. [L 2004, c 162, pt of §1]



§490:1-303 - Course of performance, course of dealing, and usage of trade.

§490:1-303  Course of performance, course of dealing, and usage of trade.  (a)  A "course of performance" is a sequence of conduct between the parties to a particular transaction that exists if:

(1)  The agreement of the parties with respect to the transaction involves repeated occasions for performance by a party; and

(2)  The other party, with knowledge of the nature of the performance and opportunity for objection to it, accepts the performance or acquiesces in it without objection.

(b)  A "course of dealing" is a sequence of conduct concerning previous transactions between the parties to a particular transaction that is fairly to be regarded as establishing a common basis of understanding for interpreting their expressions and other conduct.

(c)  A "usage of trade" is any practice or method of dealing having such regularity of observance in a place, vocation, or trade as to justify an expectation that it will be observed with respect to the transaction in question.  The existence and scope of a usage of trade shall be proved as facts.  If it is established that the usage is embodied in a trade code or similar record, the interpretation of the record is a question of law.

(d)  A course of performance or course of dealing between the parties or usage of trade in the vocation or trade in which they are engaged or of which they are or should be aware is relevant in ascertaining the meaning of the parties' agreement, may give particular meaning to specific terms of the agreement, and may supplement or qualify the terms of the agreement.  A usage of trade applicable in the place in which part of the performance under the agreement is to occur may be so utilized as to that part of the performance.

(e)  Except as otherwise provided in subsection (f), the express terms of an agreement and any applicable course of performance, course of dealing, or usage of trade shall be construed whenever reasonable as consistent with each other.  If such a construction is unreasonable:

(1)  Express terms prevail over course of performance, course of dealing, and usage of trade;

(2)  Course of performance prevails over course of dealing and usage of trade; and

(3)  Course of dealing prevails over usage of trade.

(f)  Subject to section 490:2-209, a course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance.

(g)  Evidence of a relevant usage of trade offered by one party is not admissible unless that party has given the other party notice that the court finds sufficient to prevent unfair surprise to the other party. [L 2004, c 162, pt of §1]



§490:1-304 - Obligation of good faith.

§490:1-304  Obligation of good faith.  Every contract or duty within this chapter imposes an obligation of good faith in its performance and enforcement. [L 2004, c 162, pt of §1]

Case Notes

Where the court predicted that the Hawaii supreme court would interpret §490:1-203 (and this section, its successor) to preclude an independent cause of action for failure to perform or enforce a warranty in good faith, plaintiff's claim for breach of the implied covenant of good faith and fair dealing dismissed.  459 F. Supp. 2d 1028.



§490:1-305 - Remedies to be liberally administered.

§490:1-305  Remedies to be liberally administered.  (a)  The remedies provided by this chapter shall be liberally administered so that the aggrieved party is put in as good a position as if the other party had fully performed but neither consequential or special damages nor penal damages may be had except as specifically provided in this chapter or by other rule of law.

(b)  Any right or obligation declared by this chapter is enforceable by action unless the provision declaring it specifies a different and limited effect. [L 2004, c 162, pt of §1]



§490:1-306 - Waiver or renunciation of claim or right after breach.

§490:1-306  Waiver or renunciation of claim or right after breach.  A claim or right arising out of an alleged breach may be discharged in whole or in part without consideration by agreement of the aggrieved party in an authenticated record. [L 2004, c 162, pt of §1]



§490:1-307 - Prima facie evidence by third-party documents.

§490:1-307  Prima facie evidence by third-party documents.  A document in due form purporting to be a bill of lading, policy or certificate of insurance, official weigher's or inspector's certificate, consular invoice, or any other document authorized or required by the contract to be issued by a third party is prima facie evidence of its own authenticity and genuineness and of the facts stated in the document by the third party. [L 2004, c 162, pt of §1]



§490:1-308 - Performance or acceptance under reservation of rights.

§490:1-308  Performance or acceptance under reservation of rights.  (a)  A party that with explicit reservation of rights performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved.  Such words as "without prejudice", "under protest", or the like are sufficient.

(b)  Subsection (a) does not apply to an accord and satisfaction. [L 2004, c 162, pt of §1]



§490:1-309 - Option to accelerate at will.

§490:1-309  Option to accelerate at will.  A term providing that one party or that party's successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or when the party "deems itself insecure", or words of similar import, means that the party has power to do so only if that party in good faith believes that the prospect of payment or performance is impaired.  The burden of establishing lack of good faith is on the party against which the power has been exercised. [L 2004, c 162, pt of §1]



§490:1-310 - Subordinated obligations.

§490:1-310  Subordinated obligations.  An obligation may be issued as subordinated to performance of another obligation of the person obligated, or a creditor may subordinate its right to performance of an obligation by agreement with either the person obligated or another creditor of the person obligated.  Subordination does not create a security interest as against either the common debtor or a subordinated creditor. [L 2004, c 162, pt of §1]



§490:2-101 - Short title.

ARTICLE 2.

SALES

Law Journals and Reviews

Contracts and Commercial Law.  2 UH L. Rev. 247.

PART 1.  SHORT TITLE, GENERAL CONSTRUCTION AND SUBJECT MATTER

§490:2-101  Short title.  This article shall be known and may be cited as Uniform Commercial Code--Sales. [L 1965, c 208, §2-101; HRS §490:2-101]



§490:2-102 - Scope; certain security and other transactions excluded from this article.

§490:2-102  Scope; certain security and other transactions excluded from this article.  Unless the context otherwise requires, this article applies to transactions in goods; it does not apply to any transaction which although in the form of an unconditional contract to sell or present sale is intended to operate only as a security transaction nor does this article impair or repeal any statute regulating sales to consumers, farmers or other specified classes of buyers. [L 1965, c 208, §2-102; HRS §490:2-102]

Case Notes

Uniform commercial code applies to distributorship agreements in Hawaii.  775 F. Supp. 1329.



§490:2-103 - Definitions and index of definitions.

§490:2-103  Definitions and index of definitions.  (1)  In this article unless the context otherwise requires:

(a)   "Buyer" means a person who buys or contracts to buy goods.

(b)   "Good faith" in the case of a merchant means honesty in fact and the observance of reasonable commercial standards of fair dealing in the trade.

(c)   "Receipt" of goods means taking physical possession of them.

(d)   "Seller" means a person who sells or contracts to sell goods.

(2)  Other definitions applying to this article or to specified parts thereof, and the sections in which they appear are:

"Acceptance".  Section 490:2-606.

"Banker's credit".  Section 490:2-325.

"Between merchants".  Section 490:2-104.

"Cancellation".  Section 490:2-106(4).

"Commercial unit".  Section 490:2-105.

"Confirmed credit".  Section 490:2-325.

"Conforming to contract".  Section 490:2-106.

"Contract for sale".  Section 490:2-106.

"Cover".  Section 490:2-712.

"Entrusting".  Section 490:2-403.

"Financing agency".  Section 490:2-104.

"Future goods".  Section 490:2-105.

"Goods".  Section 490:2-105.

"Identification".  Section 490:2-501.

"Installment contract".  Section 490:2-612.

"Letter of credit".  Section 490:2-325.

"Lot".  Section 490:2-105.

"Merchant".  Section 490:2-104.

"Overseas".  Section 490:2-323.

"Person in position of seller".  Section 490:2-707.

"Present sale".  Section 490:2-106.

"Sale".  Section 490:2-106.

"Sale on approval".  Section 490:2-326.

"Sale or return".  Section 490:2-326.

"Termination".  Section 490:2-106.

(3)  The following definitions in other articles apply to this article:

"Check".  Section 490:3-104.

"Consignee".  Section 490:7-102.

"Consignor".  Section 490:7-102.

"Consumer goods".  Section 490:9-102.

"Control".  Section 490:7-106.

"Dishonor".  Section 490:3-502.

"Draft".  Section 490:3-104.

(4)  In addition article 1 contains general definitions and principles of construction and interpretation applicable throughout this article. [L 1965, c 208, §2-103; HRS §490:2-103; am L 1997, c 32, §3; am L 2000, c 241, §11; am L 2004, c 163, §4]



§490:2-104 - Definitions: "merchant"; "between merchants"; "financing agency".

§490:2-104  Definitions:  "merchant"; "between merchants"; "financing agency".  (1)  "Merchant" means a person who deals in goods of the kind or otherwise by his occupation holds himself out as having knowledge or skill peculiar to the practices or goods involved in the transaction or to whom such knowledge or skill may be attributed by his employment of an agent or broker or other intermediary who by his occupation holds himself out as having such knowledge or skill.

(2)  "Financing agency" means a bank, finance company, or other person who in the ordinary course of business makes advances against goods or documents of title or who by arrangement with either the seller or the buyer intervenes in ordinary course to make or collect payment due or claimed under the contract for sale, as by purchasing or paying the seller's draft or making advances against it or by merely taking it for collection whether or not documents of title accompany or are associated with the draft.  "Financing agency" includes also a bank or other person who similarly intervenes between persons who are in the position of seller and buyer in respect to the goods (section 490:2-707).

(3)  "Between merchants" means in any transaction with respect to which both parties are chargeable with the knowledge or skill of merchants. [L 1965, c 208, §2-104; HRS §490:2-104; am L 2004, c 163, §5]

Case Notes

Restaurant in business for two years was a merchant.  691 F. Supp. 247.



§490:2-105 - Definitions: transferability; "goods"; "future" goods; "lot"; "commercial unit".

§490:2-105  Definitions:  transferability; "goods"; "future" goods; "lot"; "commercial unit".  (1)  "Goods" means all things (including specially manufactured goods) which are movable at the time of identification to the contract for sale other than the money in which the price is to be paid, investment securities (article 8) and things in action.  "Goods" also includes the unborn young of animals and growing crops and other identified things attached to realty as described in the section on goods to be severed from realty (section 490:2-107).

(2)  Goods must be both existing and identified before any interest in them can pass.  Goods which are not both existing and identified are "future" goods.  A purported present sale of future goods or of any interest therein operates as a contract to sell.

(3)  There may be a sale of a part interest in existing identified goods.

(4)  An undivided share in an identified bulk of fungible goods is sufficiently identified to be sold although the quantity of the bulk is not determined.  Any agreed proportion of such a bulk or any quantity thereof agreed upon by number, weight or other measure may to the extent of the seller's interest in the bulk be sold to the buyer who then becomes an owner in common.

(5)  "Lot" means a parcel or a single article which is the subject matter of a separate sale or delivery, whether or not it is sufficient to perform the contract.

(6)  "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of sale and division of which materially impairs its character or value on the market or in use.  A commercial unit may be a single article (as a machine) or a set of articles (as a suite of furniture or an assortment of sizes) or a quantity (as a bale, gross, or carload) or any other unit treated in use or in the relevant market as a single whole. [L 1965, c 208, §2-105; HRS §490:2-105]

Case Notes

Permanently affixed lanai tile not a "good" within the meaning of the Hawaii Uniform Commercial Code.  841 F. Supp. 986.



§490:2-106 - Definitions: "contract"; "agreement"; "contract for sale"; "sale"; "present sale"; "conforming" to contract; "termination"; "cancellation".

§490:2-106  Definitions:  "contract"; "agreement"; "contract for sale"; "sale"; "present sale"; "conforming" to contract; "termination"; "cancellation".  (1)  In this article unless the context otherwise requires "contract" and "agreement" are limited to those relating to the present or future sale of goods.  "Contract for sale" includes both a present sale of goods and a contract to sell goods at a future time.  A "sale" consists in the passing of title from the seller to the buyer for a price (section 490:2-401).  A "present sale" means a sale which is accomplished by the making of the contract.

(2)  Goods or conduct including any part of a performance are "conforming" or conform to the contract when they are in accordance with the obligations under the contract.

(3)  "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the contract otherwise than for its breach.  On "termination" all obligations which are still executory on both sides are discharged but any right based on prior breach or performance survives.

(4)  "Cancellation" occurs when either party puts an end to the contract for breach by the other and its effect is the same as that of "termination" except that the cancelling party also retains any remedy for breach of the whole contract or any unperformed balance. [L 1965, c 208, §2-106; HRS §490:2-106]

Case Notes

There was no evidence of a relevant "sale" of lanai tile to time-share owner.  841 F. Supp. 986.



§490:2-107 - Goods to be severed from realty: recording.

§490:2-107  Goods to be severed from realty:  recording.  (1)  A contract for the sale of minerals or the like (including oil and gas) or a structure or its materials to be removed from realty is a contract for the sale of goods within this article if they are to be severed by the seller but until severance a purported present sale thereof which is not effective as a transfer of an interest in land is effective only as a contract to sell.

(2)  A contract for the sale apart from the land of growing crops or other things attached to realty and capable of severance without material harm thereto but not described in subsection (1) or of timber to be cut is a contract for the sale of goods within this article whether the subject matter is to be severed by the buyer or by the seller even though it forms part of the realty at the time of contracting, and the parties can by identification effect a present sale before severance.

(3)  The provisions of this section are subject to any third party rights provided by the law relating to realty records, and the contract for sale may be executed and recorded as a document transferring an interest in land and shall then constitute notice to third parties of the buyer's rights under the contract for sale. [L 1965, c 208, §2-107; HRS §490:2-107; am L 1978, c 155, §1(4)]

Case Notes

Cited:  841 F. Supp. 986.



§490:2-201 - Formal requirements; statute of frauds.

PART 2.  FORM, FORMATION AND READJUSTMENT OF CONTRACT

§490:2-201  Formal requirements; statute of frauds.  (1)  Except as otherwise provided in this section a contract for the sale of goods for the price of $500 or more is not enforceable by way of action or defense unless there is some writing sufficient to indicate that a contract for sale has been made between the parties and signed by the party against whom enforcement is sought or by his authorized agent or broker.  A writing is not insufficient because it omits or incorrectly states a term agreed upon but the contract is not enforceable under this paragraph beyond the quantity of goods shown in such writing.

(2)  Between merchants if within a reasonable time a writing in confirmation of the contract and sufficient against the sender is received and the party receiving it has reason to know its contents, it satisfies the requirements of subsection (1) against such party unless written notice of objection to its contents is given within ten days after it is received.

(3)  A contract which does not satisfy the requirements of subsection (1) but which is valid in other respects is enforceable:

(a)   If the goods are to be specially manufactured for the buyer and are not suitable for sale to others in the ordinary course of the seller's business and the seller, before notice of repudiation is received and under circumstances which reasonably indicate that the goods are for the buyer, has made either a substantial beginning of their manufacture or commitments for their procurement; or

(b)   If the party against whom enforcement is sought admits in his pleading, testimony or otherwise in court that a contract for sale was made, but the contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c)   With respect to goods for which payment has been made and accepted or which have been received and accepted (section 490:2-606). [L 1965, c 208, §2-201; HRS §490:2-201]

Case Notes

Defendant's motion to dismiss based on statute of frauds denied.  691 F. Supp. 247.

Validation of contract by receipt and acceptance of goods.  2 H. App. 253, 630 P.2d 638.

Subsection (3)'s specially manufactured goods exception applied to orally modified contract if seller and remaining goods described in orally modified contract satisfied the five requirements specified in subsection (3)(a).  10 H. App. 368, 874 P.2d 1100.



§490:2-202 - Final written expression: parol or extrinsic evidence.

§490:2-202  Final written expression:  parol or extrinsic evidence.  Terms with respect to which the confirmatory memoranda of the parties agree or that are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented by:

(a)   Course of performance, course of dealing, or usage of trade (section 490:1-303); and

(b)   Evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement. [L 1965, c 208, §2-202; HRS §490:2-202; am L 2004, c 162, §5]

Case Notes

Where written contract is ambiguous as to amount of payment due on delivery, it is proper for court to hear extrinsic evidence to determine intent.  577 F.2d 568.

Mentioned with respect to finality of a written agreement entered into by an association of owners of a condominium.  2 H. App. 285, 630 P.2d 652.

Written lease could be supplemented by oral option to buy.  4 H. App. 1, 658 P.2d 343.

Lease intended to be complete and parol evidence regarding intent excluded.  4 H. App. 341, 666 P.2d 622.



§490:2-203 - Seals inoperative.

§490:2-203  Seals inoperative.  The affixing of a seal to a writing evidencing a contract for sale or an offer to buy or sell goods does not constitute the writing a sealed instrument and the law with respect to sealed instruments does not apply to such a contract or offer. [L 1965, c 208, §2-203; HRS §490:2-203]



§490:2-204 - Formation in general.

§490:2-204  Formation in general.  (1)  A contract for sale of goods may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of such a contract.

(2)  An agreement sufficient to constitute a contract for sale may be found even though the moment of its making is undetermined.

(3)  Even though one or more terms are left open a contract for sales does not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain basis for giving an appropriate remedy. [L 1965, c 208, §2-204; HRS §490:2-204]

Case Notes

Agreement established by conduct.  2 H. App. 253, 630 P.2d 638.



§490:2-205 - Firm offers.

§490:2-205  Firm offers.  An offer by a merchant to buy or sell goods in a signed writing which by its terms gives assurance that it will be held open is not revocable, for lack of consideration, during the time stated or if no time is stated for a reasonable time, but in no event may such period of irrevocability exceed three months; but any such term of assurance on a form supplied by the offeree must be separately signed by the offeror. [L 1965, c 208, §2-205; HRS §490:2-205]



§490:2-206 - Offer and acceptance in formation of contract.

§490:2-206  Offer and acceptance in formation of contract.  (1)  Unless otherwise unambiguously indicated by the language or circumstances:

(a)   An offer to make a contract shall be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances;

(b)   An order or other offer to buy goods for prompt or current shipment shall be construed as inviting acceptance either by a prompt promise to ship or by the prompt or current shipment of conforming or nonconforming goods, but such a shipment of nonconforming goods does not constitute an acceptance if the seller seasonably notifies the buyer that the shipment is offered only as an accommodation to the buyer.

(2)  Where the beginning of a requested performance is a reasonable mode of acceptance an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance. [L 1965, c 208, §2-206; HRS §490:2-206]

Case Notes

Use of "purchase order" is effective acceptance.  56 H. 466, 540 P.2d 978.



§490:2-207 - Additional terms in acceptance or confirmation.

§490:2-207  Additional terms in acceptance or confirmation.  (1)  A definite and seasonable expression of acceptance or a written confirmation which is sent within a reasonable time operates as an acceptance even though it states terms additional to or different from those offered or agreed upon, unless acceptance is expressly made conditional on assent to the additional or different terms.

(2)  The additional terms are to be construed as proposals for addition to the contract.  Between merchants such terms become part of the contract unless:

(a)   The offer expressly limits acceptance to the terms of the offer;

(b)   They materially alter it; or

(c)   Notification of objection to them has already been given or is given within a reasonable time after notice of them is received.

(3)  Conduct by both parties which recognizes the existence of a contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise establish a contract.  In such case the terms of the particular contract consist of those terms on which the writings of the parties agree, together with any supplementary terms incorporated under any other provisions of this chapter. [L 1965, c 208, §2-207; HRS §490:2-207]

Case Notes

Definite acceptance is counteroffer only as to additional terms.  56 H. 466, 540 P.2d 978.



§490:2-208 - REPEALED.

§490:2-208  REPEALED.  L 2004, c 162, §16.



§490:2-209 - Modification, rescission and waiver.

§490:2-209  Modification, rescission and waiver.  (1)  An agreement modifying a contract within this article needs no consideration to be binding.

(2)  A signed agreement which excludes modification or rescission except by a signed writing cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.

(3)  The requirements of the statute of frauds section of this article (section 490:2-201) must be satisfied if the contract as modified is within its provisions.

(4)  Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) or (3) it can operate as a waiver.

(5)  A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver. [L 1965, c 208, §2-209; HRS §490:2-209]



§490:2-210 - Delegation of performance; assignment of rights.

§490:2-210  Delegation of performance; assignment of rights.  (1)  A party may perform the party's duty through a delegate unless otherwise agreed or unless the other party has a substantial interest in having the other party's original promisor perform or control the acts required by the contract.  No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.

(2)  Except as otherwise provided in section 490:9-406, unless otherwise agreed, all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, or increase materially the burden or risk imposed on the other party by the other party's contract, or impair materially the other party's chance of obtaining return performance.  A right to damages for breach of the whole contract or a right arising out of the assignor's due performance of the assignor's entire obligation can be assigned despite agreement otherwise.

(3)  The creation, attachment, perfection, or enforcement of a security interest in the seller's interest under a contract is not a transfer that materially changes the duty of or increases materially the burden or risk imposed on the buyer or impairs materially the buyer's chance of obtaining return performance within the purview of subsection (2) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the seller.  Even in that event, the creation, attachment, perfection, and enforcement of the security interest remain effective, but:

(a)   The seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer; and

(b)   A court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.

(4)  Unless the circumstances indicate the contrary a prohibition of assignment of "the contract" is to be construed as barring only the delegation to the assignee of the assignor's performance.

(5)  An assignment of "the contract" or of "all my rights under the contract" or an assignment in similar general terms is an assignment of rights and unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor and its acceptance by the assignee constitutes a promise by the assignee to perform those duties.  This promise is enforceable by either the assignor or the other party to the original contract.

(6)  The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may without prejudice to the other party's rights against the assignor demand assurances from the assignee (section 490:2-609). [L 1965, c 208, §2-210; HRS §490:2-210; am L 2000, c 241, §12 and gen ch 2000]



§490:2-301 - General obligation of parties.

PART 3.  GENERAL OBLIGATION AND CONSTRUCTION OF CONTRACT

Law Journals and Reviews

Products Liability in Hawaii.  14 HBJ 127.

§490:2-301  General obligation of parties.  The obligation of the seller is to transfer and deliver and that of the buyer is to accept and pay in accordance with the contract. [L 1965, c 208, §2-301; HRS §490:2-301]



§490:2-302 - Unconscionable contract or clause.

§490:2-302  Unconscionable contract or clause.  (1)  If the court as a matter of law finds the contract or any clause of the contract to have been unconscionable at the time it was made the court may refuse to enforce the contract, or it may enforce the remainder of the contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2)  When it is claimed or appears to the court that the contract or any clause thereof may be unconscionable the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose and effect to aid the court in making the determination. [L 1965, c 208, §2-302; HRS §490:2-302]

Law Journals and Reviews

A "Traditional" and "Behavioral" Law-and-Economics Analysis of Williams v. Walker-Thomas Furniture Company.  26 UH L. Rev. 441.

Case Notes

Discussed, where arbitration agreement was not procedurally or substantively unconscionable.  381 F. Supp. 2d 1274.

When unconscionability is issue, hearing is mandatory, but need not be separate hearing.  56 H. 466, 540 P.2d 978.

This section is solely applicable to commercial transactions concerning the sale of goods; as case did not involve a commercial transaction relating to the sale of goods, this section was inapplicable to the rescission of a release in a personal injury action; thus, trial court did not err in declining to apply this section in its determination whether the release was unconscionable.  111 H. 413, 142 P.3d 277.



§490:2-303 - Allocation or division of risks.

§490:2-303  Allocation or division of risks.  Where this article allocates a risk or a burden as between the parties "unless otherwise agreed", the agreement may not only shift the allocation but may also divide the risk or burden. [L 1965, c 208, §2-303; HRS §490:2-303]



§490:2-304 - Price payable in money, goods, realty or otherwise.

§490:2-304  Price payable in money, goods, realty or otherwise.  (1)  The price can be made payable in money or otherwise.  If it is payable in whole or in part in goods each party is a seller of the goods which he is to transfer.

(2)  Even though all or part of the price is payable in an interest in realty the transfer of the goods and the seller's obligations with reference to them are subject to this article, but not the transfer of the interest in realty or the transferor's obligations in connection therewith. [L 1965, c 208, §2-304; HRS §490:2-304]



§490:2-305 - Open price term.

§490:2-305  Open price term.  (1)  The parties if they so intend can conclude a contract for sale even though the price is not settled.  In such a case the price is a reasonable price at the time for delivery if:

(a)   Nothing is said as to price; or

(b)   The price is left to be agreed by the parties and they fail to agree; or

(c)   The price is to be fixed in terms of some agreed market or other standard as set or recorded by a third person or agency and it is not so set or recorded.

(2)  A price to be fixed by the seller or by the buyer means a price for him to fix in good faith.

(3)  When a price left to be fixed otherwise than by agreement of the parties fails to be fixed through fault of one party the other may at his option treat the contract as cancelled or himself fix a reasonable price.

(4)  Where, however, the parties intend not to be bound unless the price be fixed or agreed and it is not fixed or agreed there is no contract.  In such a case the buyer must return any goods already received or if unable so to do must pay their reasonable value at the time of delivery and the seller must return any portion of the price paid on account. [L 1965, c 208, §2-305; HRS §490:2-305]



§490:2-306 - Output, requirements and exclusive dealings.

§490:2-306  Output, requirements and exclusive dealings.  (1)  A term which measures the quantity by the output of the seller or the requirements of the buyer means such actual output or requirements as may occur in good faith, except that no quantity unreasonably disproportionate to any stated estimate or in the absence of a stated estimate to any normal or otherwise comparable prior output or requirements may be tendered or demanded.

(2)  A lawful agreement by either the seller or the buyer for exclusive dealing in the kind of goods concerned imposes unless otherwise agreed an obligation by the seller to use best efforts to supply the goods and by the buyer to use best efforts to promote their sale. [L 1965, c 208, §2-306; HRS §490:2-306]



§490:2-307 - Delivery in single lot or several lots.

§490:2-307  Delivery in single lot or several lots.  Unless otherwise agreed all goods called for by a contract for sale must be tendered in a single delivery and payment is due only on such tender but where the circumstances give either party the right to make or demand delivery in lots the price if it can be apportioned may be demanded for each lot. [L 1965, c 208, §2-307; HRS §490:2-307]



§490:2-308 - Absence of specified place for delivery.

§490:2-308  Absence of specified place for delivery.  Unless otherwise agreed:

(a)   The place for delivery of goods is the seller's place of business or if he has none his residence; but

(b)   In a contract for sale of identified goods which to the knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and

(c)   Documents of title may be delivered through customary banking channels. [L 1965, c 208, §2-308; HRS §490:2-308]



§490:2-309 - Absence of specific time provisions; notice of termination.

§490:2-309  Absence of specific time provisions; notice of termination.  (1)  The time for shipment or delivery or any other action under a contract if not provided in this article or agreed upon shall be a reasonable time.

(2)  Where the contract provides for successive performances but is indefinite in duration it is valid for a reasonable time but unless otherwise agreed may be terminated at any time by either party.

(3)  Termination of a contract by one party except on the happening of an agreed event requires that reasonable notification be received by the other party and an agreement dispensing with notification is invalid if its operation would be unconscionable. [L 1965, c 208, §2-309; HRS §490:2-309]

Case Notes

Distributorship agreement did not require good cause for non-renewal.  775 F. Supp. 1329.

Subsection (1) cited as requiring delivery within a reasonable time.  60 H. 12, 586 P.2d 1024.



§490:2-310 - Open time for payment or running of credit; authority to ship under reservation.

§490:2-310  Open time for payment or running of credit; authority to ship under reservation.  Unless otherwise agreed:

(a)   Payment is due at the time and place at which the buyer is to receive the goods even though the place of shipment is the place of delivery;

(b)   If the seller is authorized to send the goods the seller may ship them under reservation, and may tender the documents of title, but the buyer may inspect the goods after their arrival before payment is due unless such inspection is inconsistent with the terms of the contract (section 490:2-513);

(c)   If delivery is authorized and made by way of documents of title otherwise than by [paragraph] (b), then payment is due regardless of where the goods are to be received:

[(i)]  At the time and place at which the buyer is to receive delivery of the tangible documents; or

[(ii)]  At the time the buyer is to receive delivery of the electronic documents and at the seller's place of business or if none, the seller's residence; and

(d)   Where the seller is required or authorized to ship the goods on credit, the credit period runs from the time of shipment but postdating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period. [L 1965, c 208, §2-310; HRS §490:2-310; am L 2004, c 163, §6; gen ch 2004]



§490:2-311 - Options and cooperation respecting performance.

§490:2-311  Options and cooperation respecting performance.  (1)  An agreement for sale which is otherwise sufficiently definite (subsection (3) of section 490:2-204) to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties.  Any such specification must be made in good faith and within limits set by commercial reasonableness.

(2)  Unless otherwise agreed specifications relating to assortment of the goods are at the buyer's option and except as otherwise provided in subsections (1)(c) and (3) of section 490:2-319 specifications or arrangements relating to shipment are at the seller's option.

(3)  Where such specification would materially affect the other party's performance but is not seasonably made or where one party's cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies:

(a)   Is excused for any resulting delay in his own performance; and

(b)   May also either proceed to perform in any reasonable manner or after the time for a material part of his own performance treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods. [L 1965, c 208, §2-311; HRS §490:2-311]



§490:2-312 - Warranty of title and against infringement; buyer's obligation against infringement.

§490:2-312  Warranty of title and against infringement; buyer's obligation against infringement.  (1)  Subject to subsection (2) there is in a contract for sale a warranty by the seller that:

(a)   The title conveyed shall be good, and its transfer rightful; and

(b)   The goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

(2)  A warranty under subsection (1) will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in himself or that he is purporting to sell only such right or title as he or a third person may have.

(3)  Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications. [L 1965, c 208, §2-312; HRS §490:2-312]

Case Notes

Subsection (2) cited with respect to sale of a motor vehicle.  2 H. App. 308, 631 P.2d 594.

Seller without title to vehicle not precluded from being a "seller".  4 H. App. 265, 664 P.2d 755.



§490:2-313 - Express warranties by affirmation, promise, description, sample.

§490:2-313  Express warranties by affirmation, promise, description, sample.  (1)  Express warranties by the seller are created as follows:

(a)   Any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.

(b)   Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description.

(c)   Any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

(2)  It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that he have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller's opinion or commendation of the goods does not create a warranty. [L 1965, c 208, §2-313; HRS §490:2-313]

Case Notes

The foundation of every express warranty provision is the core description; defendant offered an express warranty on the artwork.  745 F. Supp. 1556.

Plaintiff alleged facts sufficient to state a claim for breach of an express warranty, where plaintiff purchased an automobile covered by a written warranty that plaintiff claimed defendant breached in violation of federal and state law.  459 F. Supp. 2d 1028.

A breach of express warranty action could be a basis for a derivative wrongful death action brought pursuant to §663-3.  86 H. 383 (App.), 949 P.2d 1004.

Reliance is not an essential element of a breach of express warranty claim under the UCC.  86 H. 383 (App.), 949 P.2d 1004.

Seller's contractual description of crane as being equipped with 30-inch-wide treads was part of basis of bargain with buyer, and constituted an express warranty which seller breached when it delivered crane with 24-inch-wide treads.  86 H. 383 (App.), 949 P.2d 1004.

Under the UCC, a seller's statements to a buyer regarding goods sold, made during the bargaining process, are presumptively part of the basis of the bargain between seller and buyer; thus burden is on seller to prove that resulting bargain did not rest at all on seller's statements.  86 H. 383 (App.), 949 P.2d 1004.

Where no evidence that advertisements were given to buyer as part of bargaining process, were part of contract documents, or that buyer read or was even aware of advertisements, advertisements did not become part of basis of the bargain amounting to an express warranty.  86 H. 383 (App.), 949 P.2d 1004.



§490:2-313 - .

§§490:2-313.1, 313.2  REPEALED.  L 1992, c 314, §§2, 3.

Cross References

Motor vehicle express warranty enforcement (lemon law), see chapter 481I.



§490:2-314 - Implied warranty: merchantability; usage of trade.

§490:2-314  Implied warranty:  merchantability; usage of trade.  (1)  Unless excluded or modified (section 490:2-316), a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind.  Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

(2)  Goods to be merchantable must be at least such as:

(a)   Pass without objection in the trade under the contract description; and

(b)   In the case of fungible goods, are of fair average quality within the description; and

(c)   Are fit for the ordinary purposes for which such goods are used; and

(d)   Run, within the variations permitted by the agreement, of even kind, quality and quantity within each unit and among all units involved; and

(e)   Are adequately contained, packaged, and labeled as the agreement may require; and

(f)   Conform to the promises or affirmations of fact made on the container or label if any.

(3)  Unless excluded or modified (section 490:2-316) other implied warranties may arise from course of dealing or usage of trade. [L 1965, c 208, §2-314; HRS §490:2-314]

Law Journals and Reviews

Tort and Insurance "Reform" in a Common Law Court.  14 UH L. Rev. 55.

Case Notes

Article 2 did not apply to facts of case with regard to plaintiff's merchantability theory, where, inter alia, there was no sale of goods involved in the matter.  841 F. Supp. 986.

Where product is defective, even when seller does not detect defect, seller is liable under implied warranty of merchantability.  66 H. 237, 659 P.2d 734.

"Unfitness" in products liability actions in implied warranty compared to "defectiveness" in strict products liability actions in tort; neither tort nor warranty formulations of test for product defectiveness require that product actually malfunction.  74 H. 1, 837 P.2d 1273.

Where there was sufficient evidence on record for jury to decide that crane was defective and not merchantable, court should have allowed plaintiff's claim for breach of implied warranty of merchantability to be submitted to jury.  86 H. 383 (App.), 949 P.2d 1004.



§490:2-315 - Implied warranty: fitness for particular purpose.

§490:2-315  Implied warranty:  fitness for particular purpose.  Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, there is unless excluded or modified under the next section an implied warranty that the goods shall be fit for such purpose. [L 1965, c 208, §2-315; HRS §490:2-315]

Law Journals and Reviews

Tort and Insurance "Reform" in a Common Law Court.  14 UH L. Rev. 55.

Case Notes

Where product is defective, even when seller does not detect defect, seller is liable under implied warranty of fitness for particular purpose.  66 H. 237, 659 P.2d 734.



§490:2-316 - Exclusion or modification of warranties.

§490:2-316  Exclusion or modification of warranties.  (1)  Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of this article on parol or extrinsic evidence (section 490:2-202) negation or limitation is inoperative to the extent that such construction is unreasonable.

(2)  Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous.  Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face hereof".

(3)  Notwithstanding subsection (2):

(a)   Unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is", "with all faults" or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty;

(b)   When the buyer before entering into the contract has examined the goods or the sample or model as fully as he desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him; and

(c)   An implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade.

(4)  Remedies for breach of warranty can be limited in accordance with the provisions of this article on liquidation or limitation of damages and on contractual modification of remedy (sections 490:2-718 and 490:2-719). [L 1965, c 208, §2-316; HRS §490:2-316]

Case Notes

Cited:  56 H. 466, 540 P.2d 978.



§490:2-317 - Cumulation and conflict of warranties express or implied.

§490:2-317  Cumulation and conflict of warranties express or implied.  Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant.  In ascertaining that intention the following rules apply:

(a)   Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b)   A sample from an existing bulk displaces inconsistent general language of description.

(c)   Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose. [L 1965, c 208, §2-317; HRS §490:2-317]



§490:2-318 - Third party beneficiaries of warranties express or implied.

§490:2-318  Third party beneficiaries of warranties express or implied.  A seller's warranty whether express or implied extends to any person who may reasonably be expected to use, consume or be affected by the goods and who is injured by breach of the warranty.  A seller may not exclude or limit the operation of this section with respect to injury to the person of an individual to whom the warranty extends. [L 1965, c 208, §2-318; HRS §490:2-318; am L 1969, c 101, §1]

Case Notes

Although plaintiff's pacemaker did not malfunction, it was in a defective and therefore unmerchantable condition sufficient to support action for breach of implied warranty of merchantability.  74 H. 1, 837 P.2d 1273.



§490:2-319 - F.

§490:2-319  F.O.B. and F.A.S. terms.  (1)  Unless otherwise agreed the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which:

(a)   When the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this article (section 490:2-504) and bear the expense and risk of putting them into the possession of the carrier; or

(b)   When the term is F.O.B. the place of destination, the seller must at his own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this article (section 490:2-503);

(c)   When under either (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at his own expense and risk load the goods on board.  If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this article on the form of bill of lading (section 490:2-323).

(2)  Unless otherwise agreed the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must:

(a)   At his own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b)   Obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3)  Unless otherwise agreed in any case falling within subsection (1)(a) or (c) or subsection (2) the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date.  The seller may treat the failure of needed instructions as a failure of cooperation under this article (section 490:2-311).  He may also at his option move the goods in any reasonable manner preparatory to delivery or shipment.

(4)  Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents. [L 1965, c 208, §2-319; HRS §490:2-319]



§490:2-320 - C.

§490:2-320  C.I.F. and C. & F. terms.  (1)  The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. & F. or C.F. means that the price so includes cost and freight to the named destination.

(2)  Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his own expense and risk to:

(a)   Put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b)   Load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c)   Obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d)   Prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e)   Forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the buyer's rights.

(3)  Unless otherwise agreed the term C. & F. or its equivalent has the same effect and imposes upon the seller the same obligations and risks as a C.I.F. term except the obligation as to insurance.

(4)  Under the term C.I.F. or C. & F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents. [L 1965, c 208, §2-320; HRS §490:2-320]



§490:2-321 - C.

§490:2-321  C.I.F. or C. & F.:  "net landed weights"; "payment on arrival"; warranty of condition on arrival.  Under a contract containing a term C.I.F. or C. & F.

(1)  Where the price is based on or is to be adjusted according to "net landed weights", "delivered weights", "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price.  The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2)  An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3)  Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived. [L 1965, c 208, §2-321; HRS §490:2-321]



§490:2-322 - Delivery "ex-ship".

§490:2-322  Delivery "ex-ship".  (1)  Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(2)  Under such a term unless otherwise agreed:

(a)   The seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b)   The risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded. [L 1965, c 208, §2-322; HRS §490:2-322]



§490:2-323 - Form of bill of lading required in overseas shipment; "overseas".

§490:2-323  Form of bill of lading required in overseas shipment; "overseas".  (1)  Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller unless otherwise agreed must obtain a negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. & F. received for shipment.

(2)  Where in a case within subsection (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered.  Even if the agreement expressly requires a full set:

(a)   Due tender of a simple part is acceptable within the provisions of this article on cure of improper delivery (subsection (1) of section 490:2-508); and

(b)   Even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing indemnity which the buyer in good faith deems adequate.

(3)  A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce. [L 1965, c 208, §2-323; am L 1967, c 79, §1(a); HRS §490:2-323; am L 2004, c 163, §7]



§490:2-324 - quot;No arrival, no sale" term.

§490:2-324  "No arrival, no sale" term.  Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed,

(a)   The seller must properly ship conforming goods and if they arrive by any means he must tender them on arrival but he assumes no obligation that the goods will arrive unless he has caused the non-arrival; and

(b)   Where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (section 490:2-613). [L 1965, c 208, §2-324; HRS §490:2-324]



§490:2-325 - quot;Letter of credit" term; "confirmed credit".

§490:2-325  "Letter of credit" term; "confirmed credit".  (1)  Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2)  The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay.  If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him.

(3)  Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute.  The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market. [L 1965, c 208, §2-325; HRS §490:2-325]



§490:2-326 - Sale on approval and sale or return; rights of creditors.

§490:2-326  Sale on approval and sale or return; rights of creditors.  (1)  Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is:

(a)   A "sale on approval" if the goods are delivered primarily for use; and

(b)   A "sale or return" if the goods are delivered primarily for resale.

(2)  Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3)  Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this article (section 490:2-201) and as contradicting the sale aspect of the contract within the provisions of this article on parol or extrinsic evidence (section 490:2-202). [L 1965, c 208, §2-326; HRS §490:2-326; am L 2000, c 241, §13]



§490:2-327 - Special incidents of sale on approval and sale or return.

§490:2-327  Special incidents of sale on approval and sale or return.  (1)  Under a sale on approval unless otherwise agreed:

(a)   Although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b)   Use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c)   After due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2)  Under a sale or return unless otherwise agreed:

(a)   The option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b)   The return is at the buyer's risk and expense. [L 1965, c 208, §2-327; HRS §490:2-327]



§490:2-328 - Sale by auction.

§490:2-328  Sale by auction.  (1)  In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2)  A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner.  Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3)  Such a sale is with reserve unless the goods are in explicit terms put up without reserve.  In an auction with reserve the auctioneer may withdraw the goods at any time until he announces completion of the sale.  In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time.  In either case a bidder may retract his bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4)  If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale.  This subsection shall not apply to any bid at a forced sale. [L 1965, c 208, §2-328; HRS §490:2-328]

Case Notes

"Thirty day money back guarantee" did not prevent sale from constituting an auction.  51 H. 502, 463 P.2d 914.



§490:2-401 - Passing of title; reservation for security; limited application of this section.

PART 4.  TITLE, CREDITORS AND GOOD FAITH PURCHASERS

§490:2-401  Passing of title; reservation for security; limited application of this section.  Each provision of this article with regard to the rights, obligations and remedies of the seller, the buyer, purchasers or other third parties applies irrespective of title to the goods except where the provision refers to such title.  Insofar as situations are not covered by the other provisions of this article and matters concerning title become material the following rules apply:

(1)  Title to goods cannot pass under a contract for sale prior to their identification to the contract (section 490:2-501), and unless otherwise explicitly agreed the buyer acquires by their identification a special property as limited by this chapter.  Any retention or reservation by the seller of the title (property) in goods shipped or delivered to the buyer is limited in effect to a reservation of a security interest.  Subject to these provisions and to the provisions of the article on secured transactions (article 9), title to goods passes from the seller to the buyer in any manner and on any conditions explicitly agreed on by the parties.

(2)  Unless otherwise explicitly agreed title passes to the buyer at the time and place at which the seller completes his performance with reference to the physical delivery of the goods, despite any reservation of a security interest and even though a document of title is to be delivered at a different time or place; and in particular and despite any reservation of a security interest by the bill of lading:

(a)   If the contract requires or authorizes the seller to send the goods to the buyer but does not require him to deliver them at destination, title passes to the buyer at the time and place of shipment; but

(b)   If the contract requires delivery at destination, title passes on tender there.

(3)  Unless otherwise explicitly agreed, where delivery is to be made without moving the goods:

(a)   If the seller is to deliver a tangible document of title, title passes at the time when and the place where the seller delivers such documents, and if the seller is to deliver an electronic document of title, title passes when the seller delivers the document; or

(b)   If the goods are at the time of contracting already identified and no documents are to be delivered, title passes at the time and place of contracting.

(4)  A rejection or other refusal by the buyer to receive or retain the goods, whether or not justified, or a justified revocation of acceptance revests title to the goods in the seller.  Such revesting occurs by operation of law and is not a "sale". [L 1965, c 208, §2-401; HRS §490:2-401; am L 2004, c 163, §8]



§490:2-402 - Rights of seller's creditors against sold goods.

§490:2-402  Rights of seller's creditors against sold goods.  (1)  Except as provided in subsections (2) and (3), rights of unsecured creditors of the seller with respect to goods which have been identified to a contract for sale are subject to the buyer's rights to recover the goods under this article (sections 490:2-502 and 490:2-716).

(2)  A creditor of the seller may treat a sale or an identification of goods to a contract for sale as void if as against him a retention of possession by the seller is fraudulent under any rule of law of the state where the goods are situated, except that retention of possession in good faith and current course of trade by a merchant-seller for a commercially reasonable time after a sale or identification is not fraudulent.

(3)  Nothing in this article shall be deemed to impair the rights of creditors of the seller:

(a)   Under the provisions of the article on secured transactions (article 9); or

(b)   Where identification to the contract or delivery is made not in current course of trade but in satisfaction of or as security for a preexisting claim for money, security or the like and is made under circumstances which under any rule of law of the state where the goods are situated would apart from this article constitute the transaction a fraudulent transfer or voidable preference. [L 1965, c 208, §2-402; HRS §490:2-402]



§490:2-403 - Power to transfer; good faith purchase of goods; "entrusting".

§490:2-403  Power to transfer; good faith purchase of goods; "entrusting".  (1)  A purchaser of goods acquires all title which his transferor had or had power to transfer except that a purchaser of a limited interest acquires rights only to the extent of the interest purchased.  A person with voidable title has power to transfer a good title to a good faith purchaser for value.  When goods have been delivered under a transaction of purchase the purchaser has such power even though:

(a)   The transferor was deceived as to the identity of the purchaser, or

(b)   The delivery was in exchange for a check which is later dishonored, or

(c)   It was agreed that the transaction was to be a "cash sale", or

(d)   The delivery was procured through fraud punishable as larcenous under the criminal law.

(2)  Any entrusting of possession of goods to a merchant who deals in goods of that kind gives him power to transfer all rights of the entruster to a buyer in ordinary course of business.

(3)  "Entrusting" includes any delivery and any acquiescence in retention of possession regardless of any condition expressed between the parties to the delivery or acquiescence and regardless of whether the procurement of the entrusting or the possessor's disposition of the goods have been such as to be larcenous under the criminal law.

(4)  The rights of other purchasers of goods and of lien creditors are governed by the articles on secured transactions (article 9) and documents of title (article 7). [L 1965, c 208, §2-403; HRS §490:2-403; am L 1991, c 119, §3; am L 1998, c 209, §2]



§490:2-501 - Insurable interest in goods; manner of identification of goods.

PART 5.  PERFORMANCE

§490:2-501  Insurable interest in goods; manner of identification of goods.  (1)  The buyer obtains a special property and an insurable interest in goods by identification of existing goods as goods to which the contract refers even though the goods so identified are nonconforming and he has an option to return or reject them.  Such identification can be made at any time and in any manner explicitly agreed to by the parties.  In the absence of explicit agreement identification occurs:

(a)   When the contract is made if it is for the sale of goods already existing and identified;

(b)   If the contract is for the sale of future goods other than those described in paragraph (c), when the goods are shipped, marked or otherwise designated by the seller as goods to which the contract refers;

(c)   When the crops are planted or otherwise become growing crops or the young are conceived if the contract is for the sale of unborn young to be born within twelve months after contracting or for the sale of crops to be harvested within twelve months or the next normal harvest season after contracting whichever is longer.

(2)  The seller retains an insurable interest in goods so long as title to or any security interest in the goods remains in him and where the identification is by the seller alone he may until default or insolvency or notification to the buyer that the identification is final substitute other goods for those identified.

(3)  Nothing in this section impairs any insurable interest recognized under any other statute or rule of law. [L 1965, c 208, §2-501; HRS §490:2-501]



§490:2-502 - Buyer's right to goods on seller's repudiation, failure to deliver, or insolvency.

§490:2-502  Buyer's right to goods on seller's repudiation, failure to deliver, or insolvency.  (1)  Subject to subsections (2) and (3), and even though the goods have not been shipped, a buyer who has paid a part or all of the price of goods in which the buyer has a special property under the provisions of the immediately preceding section may on making and keeping good a tender of any unpaid portion of their price recover them from the seller if:

(a)   In the case of goods bought for personal, family, or household purposes, the seller repudiates or fails to deliver as required by the contract; or

(b)   In all cases, the seller becomes insolvent within ten days after receipt of the first installment on their price.

(2)  The buyer's right to recover the goods under subsection (1)(a) vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

(3)  If the identification creating the buyer's special property has been made by the buyer, the buyer acquires the right to recover the goods only if they conform to the contract for sale. [L 1965, c 208, §2-502; HRS §490:2-502; am L 2000, c 241, §14]



§490:2-503 - Manner of seller's tender of delivery.

§490:2-503  Manner of seller's tender of delivery.  (1)  Tender of delivery requires that the seller put and hold conforming goods at the buyer's disposition and give the buyer any notification reasonably necessary to enable him to take delivery.  The manner, time and place for tender are determined by the agreement and this article, and in particular:

(a)   Tender must be at a reasonable hour, and if it is of goods they must be kept available for the period reasonably necessary to enable the buyer to take possession; but

(b)   Unless otherwise agreed the buyer must furnish facilities reasonably suited to the receipt of the goods.

(2)  Where the case is within the next section respecting shipment tender requires that the seller comply with its provisions.

(3)  Where the seller is required to deliver at a particular destination tender requires that he comply with subsection (1) and also in any appropriate case tender documents as described in subsections (4) and (5) of this section.

(4)  Where goods are in the possession of a bailee and are to be delivered without being moved:

(a)   Tender requires that the seller either tender a negotiable document of title covering such goods or procure acknowledgment by the bailee of the buyer's right to possession of the goods; but

(b)   Tender to the buyer of a nonnegotiable document of title or of a record directing the bailee to deliver is sufficient tender unless the buyer seasonably objects, and except as otherwise provided in article 9, receipt by the bailee of notification of the buyer's rights fixes those rights as against the bailee and all third persons; but risk of loss of the goods and of any failure by the bailee to honor the nonnegotiable document of title or to obey the direction remains on the seller until the buyer has had a reasonable time to present the document or direction, and a refusal by the bailee to honor the document or to obey the direction defeats the tender.

(5)  Where the contract requires the seller to deliver documents:

(a)   The seller must tender all such documents in correct form, except as provided in this article with respect to bills of lading in a set (subsection (2) of section 490:2-323); and

(b)   Tender through customary banking channels is sufficient and dishonor of a draft accompanying or associated with the document constitutes nonacceptance or rejection. [L 1965, c 208, §2-503; HRS §490:2-503; am L 2004, c 163, §9]



§490:2-504 - Shipment by seller.

§490:2-504  Shipment by seller.  Where the seller is required or authorized to send the goods to the buyer and the contract does not require him to deliver them at a particular destination, then unless otherwise agreed he must:

(a)   Put the goods in the possession of such a carrier and make such a contract for their transportation as may be reasonable having regard to the nature of the goods and other circumstances of the case; and

(b)   Obtain and promptly deliver or tender in due form any document necessary to enable the buyer to obtain possession of the goods or otherwise required by the agreement or by usage of trade; and

(c)   Promptly notify the buyer of the shipment.

Failure to notify the buyer under paragraph (c) or to make a proper contract under paragraph (a) is a ground for rejection only if material delay or loss ensues. [L 1965, c 208, §2-504; HRS §490:2-504]



§490:2-505 - Seller's shipment under reservation.

§490:2-505  Seller's shipment under reservation.  (1)  Where the seller has identified goods to the contract by or before shipment:

(a)   The seller's procurement of a negotiable bill of lading to the seller's own order or otherwise reserves in the seller a security interest in the goods.  The seller's procurement of the bill to the order of a financing agency or of the buyer indicates in addition only the seller's expectation of transferring that interest to the person named.

(b)   A nonnegotiable bill of lading to the seller or the seller's nominee reserves possession of the goods as security but except in a case of conditional delivery (subsection (2) of section 490:2-507) a nonnegotiable bill of lading naming the buyer as consignee reserves no security interest even though the seller retains possession or control of the bill of lading.

(2)  When shipment by the seller with reservation of a security interest is in violation of the contract for sale it constitutes an improper contract for transportation within the preceding section but impairs neither the rights given to the buyer by shipment and identification of the goods to the contract nor the seller's powers as a holder of a negotiable document of title. [L 1965, c 208, §2-505; HRS §490:2-505; am L 2004, c 163, §10]



§490:2-506 - Rights of financing agency.

§490:2-506  Rights of financing agency.  (1)  A financing agency by paying or purchasing for value a draft which relates to a shipment of goods acquires to the extent of the payment or purchase and in addition to its own rights under the draft and any document of title securing it any rights of the shipper in the goods including the right to stop delivery and the shipper's right to have the draft honored by the buyer.

(2)  The right to reimbursement of a financing agency which has in good faith honored as purchased the draft under commitment to or authority from the buyer is not impaired by subsequent discovery of defects with reference to any relevant document which was apparently regular. [L 1965, c 208, §2-506; HRS §490:2-506; am L 2004, c 163, §11]



§490:2-507 - Effect of seller's tender; delivery on condition.

§490:2-507  Effect of seller's tender; delivery on condition.  (1)  Tender of delivery is a condition to the buyer's duty to accept the goods and, unless otherwise agreed, to his duty to pay for them.  Tender entitles the seller to acceptance of the goods and to payment according to the contract.

(2)  Where payment is due and demanded on the delivery to the buyer of goods or documents of title, his right as against the seller to retain or dispose of them is conditional upon his making the payment due. [L 1965, c 208, §2-507; HRS §490:2-507]



§490:2-508 - Cure by seller of improper tender or delivery; replacement.

§490:2-508  Cure by seller of improper tender or delivery; replacement.  (1)  Where any tender or delivery by the seller is rejected because nonconforming and the time for performance has not yet expired, the seller may seasonably notify the buyer of his intention to cure and may then within the contract time make a conforming delivery.

(2)  Where the buyer rejects a nonconforming tender which the seller had reasonable grounds to believe would be acceptable with or without money allowance the seller may if he seasonably notifies the buyer have a further reasonable time to substitute a conforming tender. [L 1965, c 208, §2-508; HRS §490:2-508]



§490:2-509 - Risk of loss in the absence of breach.

§490:2-509  Risk of loss in the absence of breach.  (1)  Where the contract requires or authorizes the seller to ship the goods by carrier:

(a)   If it does not require him to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation (section 490:2-505); but

(b)   If it does require him to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.

(2)  Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer:

(a)   On the buyer's receipt of possession or control of a negotiable document of title covering the goods;

(b)   On acknowledgment by the bailee of the buyer's right to possession of the goods; or

(c)   After the buyer's receipt of possession or control of a nonnegotiable document of title or other direction to deliver in a record, as provided in subsection (4)(b) of section 490:2-503.

(3)  In any case not within subsection (1) or (2), the risk of loss passes to the buyer on his receipt of the goods if the seller is a merchant; otherwise the risk passes to the buyer on tender of delivery.

(4)  The provisions of this section are subject to contrary agreement of the parties and to the provisions of this article on sale on approval (section 490:2-327) and on effect of breach on risk of loss (section 490:2-510). [L 1965, c 208, §2-509; HRS §490:2-509; am L 2004, c 163, §12]



§490:2-510 - Effect of breach on risk of loss.

§490:2-510  Effect of breach on risk of loss.  (1)  Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection the risk of their loss remains on the seller until cure or acceptance.

(2)  Where the buyer rightfully revokes acceptance he may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as having rested on the seller from the beginning.

(3)  Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to him, the seller may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as resting on the buyer for a commercially reasonable time. [L 1965, c 208, §2-510; HRS §490:2-510]



§490:2-511 - Tender of payment by buyer; payment by check.

§490:2-511  Tender of payment by buyer; payment by check.  (1)  Unless otherwise agreed tender of payment is a condition to the seller's duty to tender and complete any delivery.

(2)  Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.

(3)  Subject to the provisions of this chapter on the effect of an instrument on an obligation (section 490:3-310), payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment. [L 1965, c 208, §2-511; HRS §490:2-511; am L 1997, c 32, §4]



§490:2-512 - Payment by buyer before inspection.

§490:2-512  Payment by buyer before inspection.  (1)  Where the contract requires payment before inspection nonconformity of the goods does not excuse the buyer from so making payment unless:

(a)   The nonconformity appears without inspection; or

(b)   Despite tender of the required documents the circumstances would justify injunction against honor under this chapter (section 490:5-109(b)).

(2)  Payment pursuant to subsection (1) does not constitute an acceptance of goods or impair the buyer's right to inspect or any of the buyer's remedies. [L 1965, c 208, §2-512; HRS §490:2-512; am L 1996, c 39, §3; gen ch 2000]



§490:2-513 - Buyer's right to inspection of goods.

§490:2-513  Buyer's right to inspection of goods.  (1)  Unless otherwise agreed and subject to subsection (3), where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner.  When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

(2)  Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

(3)  Unless otherwise agreed and subject to the provisions of this article on C.I.F. contracts (subsection (3) of section 490:2-321), the buyer is not entitled to inspect the goods before payment of the price when the contract provides:

(a)   For delivery "C.O.D." or on other like terms; or

(b)   For payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

(4)  A place or method of inspection fixed by the parties is presumed to be exclusive but unless otherwise expressly agreed it does not postpone identification or shift the place for delivery or for passing the risk of loss.  If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract. [L 1965, c 208, §2-513; HRS §490:2-513]



§490:2-514 - When documents deliverable on acceptance; when on payment.

§490:2-514  When documents deliverable on acceptance; when on payment.  Unless otherwise agreed documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment. [L 1965, c 208, §2-514; HRS §490:2-514]



§490:2-515 - Preserving evidence of goods in dispute.

§490:2-515  Preserving evidence of goods in dispute.  In furtherance of the adjustment of any claim or dispute:

(a)   Either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods including such of them as may be in the possession or control of the other; and

(b)   The parties may agree to a third party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment. [L 1965, c 208, §2-515; HRS §490:2-515]



§490:2-601 - Buyer's rights on improper delivery.

PART 6.  BREACH, REPUDIATION AND EXCUSE

§490:2-601  Buyer's rights on improper delivery.  Subject to the provisions of this article on breach in installment contracts (section 490:2-612) and unless otherwise agreed under the sections on contractual limitations of remedy (sections 490:2-718 and 490:2-719), if the goods or the tender of delivery fail in any respect to conform to the contract, the buyer may:

(a)   Reject the whole; or

(b)   Accept the whole; or

(c)   Accept any commercial unit or units and reject the rest. [L 1965, c 208, §2-601; HRS §490:2-601]



§490:2-602 - Manner and effect of rightful rejection.

§490:2-602  Manner and effect of rightful rejection.  (1)  Rejection of goods must be within a reasonable time after their delivery or tender.  It is ineffective unless the buyer seasonably notifies the seller.

(2)  Subject to the provisions of the two following sections on rejected goods (sections 490:2-603 and 490:2-604),

(a)   After rejection any exercise of ownership by the buyer with respect to any commercial unit is wrongful as against the seller; and

(b)   If the buyer has before rejection taken physical possession of goods in which he does not have a security interest under the provisions of this article (subsection (3) of section 490:2-711), he is under a duty after rejection to hold them with reasonable care at the seller's disposition for a time sufficient to permit the seller to remove them; but

(c)   The buyer has no further obligations with regard to goods rightfully rejected.

(3)  The seller's rights with respect to goods wrongfully rejected are governed by the provisions of this article on seller's remedies in general (section 490:2-703). [L 1965, c 208, §2-602; HRS §490:2-602]



§490:2-603 - Merchant buyer's duties as to rightfully rejected goods.

§490:2-603  Merchant buyer's duties as to rightfully rejected goods.  (1)  Subject to any security interest in the buyer (subsection (3) of section 490:2-711), when the seller has no agent or place of business at the market of rejection a merchant buyer is under a duty after rejection of goods in his possession or control to follow any reasonable instructions received from the seller with respect to the goods and in the absence of such instructions to make reasonable efforts to sell them for the seller's account if they are perishable or threaten to decline in value speedily.  Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2)  When the buyer sells goods under subsection (1), he is entitled to reimbursement from the seller or out of the proceeds for reasonable expenses of caring for and selling them, and if the expenses include no selling commission then to such commission as is usual in the trade or if there is none to a reasonable sum not exceeding ten per cent on the gross proceeds.

(3)  In complying with this section the buyer is held only to good faith and good faith conduct hereunder is neither acceptance nor conversion nor the basis of an action for damages. [L 1965, c 208, §2-603; HRS §490:2-603]



§490:2-604 - Buyer's options as to salvage of rightfully rejected goods.

§490:2-604  Buyer's options as to salvage of rightfully rejected goods.  Subject to the provisions of the immediately preceding section on perishables if the seller gives no instructions within a reasonable time after notification of rejection the buyer may store the rejected goods for the seller's account or reship them to him or resell them for the seller's account with reimbursement as provided in the preceding section.  Such action is not acceptance or conversion. [L 1965, c 208, §2-604; HRS §490:2-604]



§490:2-605 - Waiver of buyer's objections by failure to particularize.

§490:2-605  Waiver of buyer's objections by failure to particularize.  (1)  The buyer's failure to state in connection with rejection a particular defect which is ascertainable by reasonable inspection precludes him from relying on the unstated defect to justify rejection or to establish breach:

(a)   Where the seller could have cured it if stated seasonably; or

(b)   Between merchants when the seller has after rejection made a request in writing for a full and final written statement of all defects on which the buyer proposes to rely.

(2)  Payment against documents made without reservation of rights preclude recovery of the payment for defects apparent in the documents. [L 1965, c 208, §2-605; HRS §490:2-605; am L 2004, c 163, §13]



§490:2-606 - What constitutes acceptance of goods.

§490:2-606  What constitutes acceptance of goods.  (1)  Acceptance of goods occurs when the buyer:

(a)   After a reasonable opportunity to inspect the goods signifies to the seller that the goods are conforming or that he will take or retain them in spite of their nonconformity; or

(b)   Fails to make an effective rejection (subsection (1) of section 490:2-602), but such acceptance does not occur until the buyer has had a reasonable opportunity to inspect them; or

(c)   Does any act inconsistent with the seller's ownership; but if such act is wrongful as against the seller it is an acceptance only if ratified by him.

(2)  Acceptance of a part of any commercial unit is acceptance of that entire unit. [L 1965, c 208, §2-606; HRS §490:2-606]



§490:2-607 - Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over.

§490:2-607  Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over.  (1)  The buyer must pay at the contract rate for any goods accepted.

(2)  Acceptance of goods by the buyer precludes rejection of the goods accepted and if made with knowledge of a nonconformity cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured but acceptance does not of itself impair any other remedy provided by this article for nonconformity.

(3)  Where a tender has been accepted:

(a)   The buyer must within a reasonable time after he discovers or should have discovered any breach notify the seller of breach or be barred from any remedy; and

(b)   If the claim is one for infringement or the like (subsection (3) of section 490:2-312) and the buyer is sued as a result of such a breach he must so notify the seller within a reasonable time after he receives notice of the litigation or be barred from any remedy over for liability established by the litigation.

(4)  The burden is on the buyer to establish any breach with respect to the goods accepted.

(5)  Where the buyer is sued for breach of a warranty or other obligation for which his seller is answerable over:

(a)   He may give his seller written notice of the litigation.  If the notice states that the seller may come in and defend and that if the seller does not do so he will be bound in any action against him by his buyer by any determination of fact common to the two litigations, then unless the seller after seasonable receipt of the notice does come in and defend he is so bound.

(b)   If the claim is one for infringement or the like (subsection (3) of section 490:2-312) the original seller may demand in writing that his buyer turn over to him control of the litigation including settlement or else be barred from any remedy over and if he also agrees to bear all expense and to satisfy any adverse judgment, then unless the buyer after seasonable receipt of the demand does turn over control the buyer is so barred.

(6)  The provisions of subsections (3), (4) and (5) apply to any obligation of a buyer to hold the seller harmless against infringement of the like (subsection (3) of section 490:2-312). [L 1965, c 208, §2-607; HRS §490:2-607]



§490:2-608 - Revocation of acceptance in whole or in part.

§490:2-608  Revocation of acceptance in whole or in part.  (1)  The buyer may revoke his acceptance of a lot or commercial units whose nonconformity substantially impairs its value to him if he has accepted it:

(a)   On the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b)   Without discovery of such nonconformity if his acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the seller's assurances.

(2)  Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by their own defects.  It is not effective until the buyer notifies the seller of it.

(3)  A buyer who so revokes has the same rights and duties with regard to the goods involved as if he had rejected them. [L 1965, c 208, §2-608; HRS §490:2-608]

Case Notes

Did not authorize defendant to revoke acceptance of nonconforming goods where defendant prevented plaintiff's reasonable attempts to seasonably cure the nonconformity.  10 H. App. 368, 874 P.2d 1100.



§490:2-609 - Right to adequate assurance of performance.

§490:2-609  Right to adequate assurance of performance.  (1)  A contract for sale imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired.  When reasonable grounds for insecurity arise with respect to the performance of either party the other may in writing demand adequate assurance of due performance and until he receives such assurance may if commercially reasonable suspend any performance for which he has not already received the agreed return.

(2)  Between merchants the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

(3)  Acceptance of any improper delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

(4)  After receipt of a justified demand failure to provide within a reasonable time not exceeding thirty days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract. [L 1965, c 208, §2-609; HRS §490:2-609]

Case Notes

Section applicable to some situations involving transactions in land.  2 H. App. 597, 637 P.2d 1147.



§490:2-610 - Anticipatory repudiation.

§490:2-610  Anticipatory repudiation.  When either party repudiates the contract with respect to a performance not yet due the loss of which will substantially impair the value of the contract to the other, the aggrieved party may:

(a)   For a commercially reasonable time await performance by the repudiating party; or

(b)   Resort to any remedy for breach (section 490:2-703 or section 490:2-711), even though he has notified the repudiating party that he would await the latter's performance and has urged retraction; and

(c)   In either case suspend his own performance or proceed in accordance with the provisions of this article on the seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods (section 490:2-704). [L 1965, c 208, §2-610; HRS §490:2-610]

Case Notes

Section applicable to some situations involving transactions in land.  2 H. App. 597, 637 P.2d 1147.



§490:2-611 - Retraction of anticipatory repudiation.

§490:2-611  Retraction of anticipatory repudiation.  (1)  Until the repudiating party's next performance is due he can retract his repudiation unless the aggrieved party has since the repudiation canceled or materially changes his position or otherwise indicated that he considers the repudiation final.

(2)  Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance, justifiably demanded under the provisions of this article (section 490:2-609).

(3)  Retraction reinstates the repudiating party's rights under the contract with due excuse and allowances to the aggrieved party for any delay occasioned by the repudiation. [L 1965, c 208, §2-611; HRS §490:2-611]



§490:2-612 - quot;Installment contract"; breach.

§490:2-612  "Installment contract"; breach.  (1)  An "installment contract" is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause "each delivery is a separate contract" or its equivalent.

(2)  The buyer may reject any installment which is nonconforming if the nonconformity substantially impairs the value of that installment and cannot be cured or if the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (3) and the seller gives adequate assurance of its cure the buyer must accept that installment.

(3)  Whenever nonconformity or default with respect to one or more installments substantially impairs the value of the whole contract there is a breach of the whole.  But the aggrieved party reinstates the contract if he accepts a nonconforming installment without seasonably notifying of cancellation or if he brings an action with respect only to past installments or demands performance as to future installments. [L 1965, c 208, §2-612; HRS §490:2-612]



§490:2-613 - Casualty to identified goods.

§490:2-613  Casualty to identified goods.  Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a "no arrival, no sale" term (section 490:2-324) then:

(a)   If the loss is total the contract is avoided; and

(b)   If the loss is partial or the goods have so deteriorated as no longer to conform to the contract the buyer may nevertheless demand inspection and at his option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller. [L 1965, c 208, §2-613; HRS §490:2-613]



§490:2-614 - Substituted performance.

§490:2-614  Substituted performance.  (1)  Where without fault of either party the agreed berthing, loading, or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.

(2)  If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent.  If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer's obligation unless the regulation is discriminatory, oppressive or predatory. [L 1965, c 208, §2-614; HRS §490:2-614]



§490:2-615 - Excuse by failure of presupposed conditions.

§490:2-615  Excuse by failure of presupposed conditions.  Except so far as a seller may have assumed a greater obligation and subject to the preceding section on substituted performance:

(a)   Delay in delivery or nondelivery in whole or in part by a seller who complies with paragraphs (b) and (c) is not a breach of his duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

(b)   Where the causes mentioned in paragraph (a) affect only a part of the seller's capacity to perform, he must allocate production and deliveries among his customers but may at his option include regular customers not then under contract as well as his own requirements for further manufacture.  He may so allocate in any manner which is fair and reasonable.

(c)   The seller must notify the buyer seasonably that there will be delay or nondelivery and, when allocation is required under paragraph (b), of the estimated quota thus made available for the buyer. [L 1965, c 208, §2-615; HRS §490:2-615]



§490:2-616 - Procedure on notice claiming excuse.

§490:2-616  Procedure on notice claiming excuse.  (1)  Where the buyer receives notification of a material or indefinite delay or an allocation justified under the preceding section he may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of this article relating to breach of installment contracts (section 490:2-612), then also as to the whole,

(a)   Terminate and thereby discharge any unexecuted portion of the contract; or

(b)   Modify the contract by agreeing to take his available quota in substitution.

(2)  If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding thirty days the contract lapses with respect to any deliveries affected.

(3)  The provisions of this section may not be negated by agreement except insofar as the seller has assumed a greater obligation under the preceding section. [L 1965, c 208, §2-616; HRS §490:2-616]



§490:2-701 - Remedies for breach of collateral contracts not impaired.

PART 7.  REMEDIES

§490:2-701  Remedies for breach of collateral contracts not impaired.  Remedies for breach of any obligation or promise collateral or ancillary to a contract for sale are not impaired by the provisions of this article. [L 1965, c 208, §2-701; HRS §490:2-701]



§490:2-702 - Seller's remedies on discovery of buyer's insolvency.

§490:2-702  Seller's remedies on discovery of buyer's insolvency.  (1)  Where the seller discovers the buyer to be insolvent he may refuse delivery except for cash including payment for all goods theretofore delivered under the contract, and stop delivery under this article (section 490:2-705).

(2)  Where the seller discovers that the buyer has received goods on credit while insolvent he may reclaim the goods upon demand made within ten days after the receipt, but if misrepresentation of solvency has been made to the particular seller in writing within three months before delivery the ten day limitation does not apply.  Except as provided in this subsection the seller may not base a right to reclaim goods on the buyer's fraudulent or innocent misrepresentation of solvency or of intent to pay.

(3)  The seller's right to reclaim under subsection (2) is subject to the rights of a buyer in ordinary course or other good faith purchaser or lien creditor under this article (section 490:2-403).  Successful reclamation of goods excludes all other remedies with respect to them. [L 1965, c 208, §2-702; HRS §490:2-702]



§490:2-703 - Seller's remedies in general.

§490:2-703  Seller's remedies in general.  Where the buyer wrongfully rejects or revokes acceptance of goods or fails to make a payment due on or before delivery or repudiates with respect to a part or the whole, then with respect to any goods directly affected and, if the breach is of the whole contract (section 490:2-612), then also with respect to the whole undelivered balance, the aggrieved seller may:

(a)   Withhold delivery of such goods;

(b)   Stop delivery by any bailee as hereafter provided (section 490:2-705);

(c)   Proceed under the next section respecting goods still unidentified to the contract;

(d)   Resell and recover damages as hereafter provided (section 490:2-706);

(e)   Recover damages for nonacceptance (section 490:2-708) or in a proper case the price (section 490:2-709);

(f)   Cancel. [L 1965, c 208, §2-703; HRS §490:2-703]



§490:2-704 - Seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods.

§490:2-704  Seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods.  (1)  An aggrieved seller under the preceding section may:

(a)   Identify to the contract conforming goods not already identified if at the time he learned of the breach they are in his possession or control;

(b)   Treat as the subject of resale goods which have demonstrably been intended for the particular contract even though those goods are unfinished.

(2)  Where the goods are unfinished an aggrieved seller may in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization either complete the manufacture and wholly identify the goods to the contract or cease manufacture and resell for scrap or salvage value or proceed in any other reasonable manner. [L 1965, c 208, §2-704; HRS §490:2-704]



§490:2-705 - Seller's stoppage of delivery in transit or otherwise.

§490:2-705  Seller's stoppage of delivery in transit or otherwise.  (1)  The seller may stop delivery of goods in the possession of a carrier or other bailee when he discovers the buyer to be insolvent (section 490:2-702) and may stop delivery of carload, truckload, planeload or larger shipments of express or freight when the buyer repudiates or fails to make a payment due before delivery or if for any other reason the seller has a right to withhold or reclaim the goods.

(2)  As against such buyer the seller may stop delivery until:

(a)   Receipt of the goods by the buyer; or

(b)   Acknowledgment to the buyer by any bailee of the goods except a carrier that the bailee holds the goods for the buyer; or

(c)   Such acknowledgment to the buyer by a carrier by reshipment or as a warehouse; or

(d)   Negotiation to the buyer of any negotiable document of title covering the goods.

(3)  (a)  To stop delivery the seller must so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b)   After such notification the bailee must hold and deliver the goods according to the directions of the seller but the seller is liable to the bailee for any ensuing charges or damages.

(c)   If a negotiable document of title has been issued for goods the bailee is not obliged to obey a notification to stop until surrender of possession or control of the document.

(d)   A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor. [L 1965, c 208, §2-705; HRS §490:2-705; am L 2004, c 163, §14]



§490:2-706 - Seller's resale including contract for resale.

§490:2-706  Seller's resale including contract for resale.  (1)  Under the conditions stated in section 490:2-703 on seller's remedies, the seller may resell the goods concerned or the undelivered balance thereof.  Where the resale is made in good faith and in a commercially reasonable manner the seller may recover the difference between the resale price and the contract price together with any incidental damages allowed under the provisions of this article (section 490:2-710), but less expenses saved in consequence of the buyer's breach.

(2)  Except as otherwise provided in subsection (3) or unless otherwise agreed resale may be at public or private sale including sale by way of one or more contracts to sell or of identification to an existing contract of the seller.  Sale may be as a unit or in parcels and at any time and place and on any terms but every aspect of the sale including the method, manner, time, place and terms must be commercially reasonable.  The resale must be reasonably identified as referring to the broken contract, but it is not necessary that the goods be in existence or that any or all of them have been identified to the contract before the breach.

(3)  Where the resale is at private sale the seller must give the buyer reasonable notification of his intention to resell.

(4)  Where the resale is at public sale:

(a)   Only identified goods can be sold except where there is a recognized market for a public sale of futures in goods of the kind; and

(b)   It must be made at a usual place or market for public sale if one is reasonably available and except in the case of goods which are perishable or threaten to decline in value speedily the seller must give the buyer reasonable notice of the time and place of the resale; and

(c)   If the goods are not to be within the view of those attending the sale the notification of sale must state the place where the goods are located and provide for their reasonable inspection by prospective bidders; and

(d)   The seller may buy.

(5)  A purchaser who buys in good faith at a resale takes the goods free of any rights of the original buyer even though the seller fails to comply with one or more of the requirements of this section.

(6)  The seller is not accountable to the buyer for any profit made on any resale.  A person in the position of a seller (section 490:2-707) or a buyer who has rightfully rejected or justifiably revoked acceptance must account for any excess over the amount of his security interest, as hereinafter defined (subsection (3) of section 490:2-711). [L 1965, c 208, §2-706; HRS §490:2-706]



§490:2-707 - quot;Person in the position of a seller".

§490:2-707  "Person in the position of a seller".  (1)  A "person in the position of a seller" includes as against a principal an agent who has paid or become responsible for the price of goods on behalf of his principal or anyone who otherwise holds a security interest or other right in goods similar to that of a seller.

(2)  A person in the position of a seller may as provided in this article withhold or stop delivery (section 490:2-705) and resell (section 490:2-706) and recover incidental damages (section 490:2-710). [L 1965, c 208, §2-707; HRS §490:2-707]



§490:2-708 - Seller's damages for nonacceptance or repudiation.

§490:2-708  Seller's damages for nonacceptance or repudiation.  (1)  Subject to subsection (2) and to the provisions of this article with respect to proof of market price (section 490:2-723), the measure of damages for nonacceptance or repudiation by the buyer is the difference between the market price at the time and place for tender and the unpaid contract price together with any incidental damages provided in this article (section 490:2-710), but less expenses saved in consequence of the buyer's breach.

(2)  If the measure of damages provided in subsection (1) is inadequate to put the seller in as good a position as performance would have done then the measure of damages is the profit (including reasonable overhead) which the seller would have made from full performance by the buyer, together with any incidental damages provided in this article (section 490:2-710), due allowance for costs reasonably incurred and due credit for payments or proceeds of resale. [L 1965, c 208, §2-708; HRS §490:2-708]



§490:2-709 - Action for the price.

§490:2-709  Action for the price.  (1)  When the buyer fails to pay the price as it becomes due the seller may recover, together with any incidental damages under the next section, the price:

(a)   Of goods accepted or of conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and

(b)   Of goods identified to the contract if the seller is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.

(2)  Where the seller sues for the price he must hold for the buyer any goods which have been identified to the contract and are still in his control except that if resale becomes possible he may resell them at any time prior to the collection of the judgment.  The net proceeds of any such resale must be credited to the buyer and payment of the judgment entitles him to any goods not resold.

(3)  After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated (section 490:2-610), a seller who is held not entitled to the price under this section shall nevertheless be awarded damages for non-acceptance under the preceding section. [L 1965, c 208, §2-709; HRS §490:2-709]



§490:2-710 - Seller's incidental damages.

§490:2-710  Seller's incidental damages.  Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the buyer's breach, in connection with return or resale of the goods or otherwise resulting from the breach. [L 1965, c 208, §2-710; HRS §490:2-710]



§490:2-711 - Buyer's remedies in general; buyer's security interest in rejected goods.

§490:2-711  Buyer's remedies in general; buyer's security interest in rejected goods.  (1)  Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance then with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract (section 490:2-612), the buyer may cancel and whether or not he has done so may in addition to recovering so much of the price as has been paid:

(a)   "Cover" and have damages under the next section as to all the goods affected whether or not they have been identified to the contract; or

(b)   Recover damages for nondelivery as provided in this article (section 490:2-713).

(2)  Where the seller fails to deliver or repudiates the buyer may also:

(a)   If the goods have been identified recover them as provided in this article (section 490:2-502); or

(b)   In a proper case obtain specific performance or replevy the goods as provided in this article (section 490:2-716).

(3)  On rightful rejection or justifiable revocation of acceptance a buyer has a security interest in goods in his possession or control for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold such goods and resell them in like manner as an aggrieved seller (section 490:2-706). [L 1965, c 208, §2-711; HRS §490:2-711]

Case Notes

Since defendant did not justifiably revoke defendant's acceptance, defendant did not have a §490:2-711 security interest in the goods and was not authorized to retain them as security.  10 H. App. 368, 874 P.2d 1100.



§490:2-712 - quot;Cover"; buyer's procurement of substitute goods.

§490:2-712  "Cover"; buyer's procurement of substitute goods.  (1)  After a breach within the preceding section the buyer may "cover" by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

(2)  The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as hereinafter defined (section 490:2-715), but less expenses saved in consequence of the seller's breach.

(3)  Failure of the buyer to effect cover within this section does not bar him from any other remedy. [L 1965, c 208, §2-712; HRS §490:2-712]



§490:2-713 - Buyer's damages for nondelivery or repudiation.

§490:2-713  Buyer's damages for nondelivery or repudiation.  (1)  Subject to the provisions of this article with respect to proof of market price (section 490:2-723), the measure of damages for nondelivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in this article (section 490:2-715), but less expenses saved in consequence of the seller's breach.

(2)  Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival. [L 1965, c 208, §2-713; HRS §490:2-713]



§490:2-714 - Buyer's damages for breach in regard to accepted goods.

§490:2-714  Buyer's damages for breach in regard to accepted goods.  (1)  Where the buyer has accepted goods and given notification (subsection (3) of section 490:2-607) he may recover as damages for any nonconformity of tender the loss resulting in the ordinary course of events from the seller's breach as determined in any manner which is reasonable.

(2)  The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

(3)  In a proper case any incidental and consequential damages under the next section may also be recovered. [L 1965, c 208, §2-714; HRS §490:2-714]



§490:2-715 - Buyer's incidental and consequential damages.

§490:2-715  Buyer's incidental and consequential damages.  (1)  Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commission in connection with effecting cover and any other reasonable expense incident to the delay or other breach.

(2)  Consequential damages resulting from the seller's breach include:

(a)   Any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b)   Injury to person or property proximately resulting from any breach of warranty. [L 1965, c 208, §2-715; HRS §490:2-715]



§490:2-716 - Buyer's right to specific performance or replevin.

§490:2-716  Buyer's right to specific performance or replevin.  (1)  Specific performance may be decreed where the goods are unique or in other proper circumstances.

(2)  The decree for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court may deem just.

(3)  The buyer has a right of replevin for goods identified to the contract if after reasonable effort the buyer is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered.  In the case of goods bought for personal, family, or household purposes, the buyer's right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver. [L 1965, c 208, §2-716; HRS §490:2-716; am L 2000, c 241, §15]



§490:2-717 - Deduction of damages from the price.

§490:2-717  Deduction of damages from the price.  The buyer on notifying the seller of his intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract. [L 1965, c 208, §2-717; HRS §490:2-717]



§490:2-718 - Liquidation or limitation of damages; deposits.

§490:2-718  Liquidation or limitation of damages; deposits.  (1)  Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy.  A term fixing unreasonably large liquidated damages is void as a penalty.

(2)  Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his payments exceeds:

(a)   The amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with subsection (1), or

(b)   In the absence of such terms, twenty per cent of the value of the total performance for which the buyer is obligated under the contract or $500, whichever is smaller.

(3)  The buyer's right to restitution under subsection (2) is subject to offset to the extent that the seller establishes:

(a)   A right to recover damages under the provisions of this article other than subsection (1), and

(b)   The amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4)  Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2); but if the seller has notice of the buyer's breach before reselling goods received in part performance, his resale is subject to the conditions laid down in this article on resale by an aggrieved seller (section 490:2-706). [L 1965, c 208, §2-718; HRS §490:2-718]



§490:2-719 - Contractual modification or limitation of remedy.

§490:2-719  Contractual modification or limitation of remedy.  (1)  Subject to the provisions of subsections (2) and (3) of this section and of the preceding section on liquidation and limitation of damages,

(a)   The agreement may provide for remedies in addition to or in substitution for those provided in this article and may limit or alter the measure of damages recoverable under this article, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of nonconforming goods or parts; and

(b)   Resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2)  Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this Act.

(3)  Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable.  Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not. [L 1965, c 208, §2-719; HRS §490:2-719]

Case Notes

Limited remedies have been held to fail when defects were latent or when the party required to provide the remedy, causes it to fail.  56 H. 466, 540 P.2d 978.

Manufacturer of pacemaker failed to rebut this section's presumption of unconscionability.  74 H. 1, 837 P.2d 1273.



§490:2-720 - Effect of "cancellation" or "rescission" on claims for antecedent breach.

§490:2-720  Effect of "cancellation" or "rescission" on claims for antecedent breach.  Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach. [L 1965, c 208, §2-720; HRS §490:2-720]



§490:2-721 - Remedies for fraud.

§490:2-721  Remedies for fraud.  Remedies for material misrepresentation or fraud include all remedies available under this article for nonfraudulent breach.  Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy. [L 1965, c 208, §2-721; HRS §490:2-721]



§490:2-722 - Who can sue third parties for injury to goods.

§490:2-722  Who can sue third parties for injury to goods.  Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract:

(a)   A right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(b)   If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his suit or settlement is, subject to his own interest, as a fiduciary for the other party to the contract;

(c)   Either party may with the consent of the other sue for the benefit of whom it may concern. [L 1965, c 208, §2-722; HRS §490:2-722]



§490:2-723 - Proof of market price; time and place.

§490:2-723  Proof of market price; time and place.  (1)  If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (section 490:2-708 or section 490:2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2)  If evidence of a price prevailing at the times or places described in this article is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3)  Evidence of a relevant price prevailing at a time or place other than the one described in this article offered by one party is not admissible unless and until he has given the other party such notice as the court finds sufficient to prevent unfair surprise. [L 1965, c 208, §2-723; HRS §490:2-723]



§490:2-724 - Admissibility of market quotations.

§490:2-724  Admissibility of market quotations.  Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence.  The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility. [L 1965, c 208, §2-724; HRS §490:2-724]



§490:2-725 - Statute of limitations in contracts for sale.

§490:2-725  Statute of limitations in contracts for sale.  (1)  An action for breach of any contract for sale must be commenced within four years after the cause of action has accrued.  By the original agreement the parties may reduce the period of limitation to not less than one year but may not extend it.

(2)  A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach.  A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3)  Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within six months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4)  This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before January 1, 1967. [L 1965, c 208, §2-725; HRS §490:2-725]

Case Notes

For cases involving artwork, a warranty of authenticity given by the merchant constitutes an express warranty of future performance sufficient to toll the statute of limitations.  745 F. Supp. 1556.

Applies to an implied warranty of merchantability.  747 F. Supp. 1396.

Limitations period for plaintiff's warranty claims elapsed, at the very latest, four years after last alleged date of decedent's exposure to defendant's asbestos-containing products.  854 F. Supp. 702.

No equal protection violation, where plaintiff argued that §490:2-725 discriminated among two classes of warranty claimants, and appeared to argue that UCC arbitrarily discriminated among differing classes of defendants, insofar as it granted partial immunity to those in commercial sales without similarly limiting the liability of others potentially liable for industrial diseases.  854 F. Supp. 702.

Plaintiff's breach of warranty claims were barred by operation of four year statute of limitations applicable to such claims, which period ran at the latest, four years from date plaintiff had ruptured breast implants removed from plaintiff's body.  945 F. Supp. 1334.

Section's limitations period applies to implied warranty claim for personal injury from pacemaker, rather than two-year limitations period for personal injury actions under §657-7.  74 H. 1, 837 P.2d 1273.

UCC statute of limitations applies to breach of express warranty claim for personal injury.  86 H. 383 (App.), 949 P.2d 1004.

By express limitation, §657-18 does not apply to toll the statute of limitations period set forth in this section.  93 H. 174 (App.), 998 P.2d 55.



§490:2A-101 - Short title.

ARTICLE 2A.

LEASES

Cross References

Lease-purchase agreements for personal property, see chapter 481M.

[PART 1.  GENERAL PROVISIONS]

§490:2A-101  Short title.  This article shall be known and may be cited as the Uniform Commercial Code--Leases. [L 1991, c 40, pt of §1]



§490:2A-102 - Scope.

§490:2A-102  Scope.  This article applies to any transaction, regardless of form, that creates a lease. [L 1991, c 40, pt of §1]



§490:2A-103 - Definitions and index of definitions.

§490:2A-103  Definitions and index of definitions.  (a)  In this article unless the context otherwise requires:

(1)  "Buyer in ordinary course of business" means a person who in good faith and without knowledge that the sale to that person is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods, buys in ordinary course from a person in the business of selling goods of that kind but does not include a pawnbroker.  "Buying" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting contract for sale but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(2)  "Cancellation" occurs when either party puts an end to the lease contract for default by the other party.

(3)  "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of lease and division of which materially impairs its character or value on the market or in use.  A commercial unit may be a single article, as a machine, or a set of articles, as a suite of furniture or a line of machinery, or a quantity, as a gross or carload, or any other unit treated in use or in the relevant market as a single whole.

(4)  "Conforming" goods or performance under a lease contract means goods or performance that are in accordance with the obligations under the lease contract.

(5)  "Consumer lease" means a lease that a lessor regularly engaged in the business of leasing or selling makes to a lessee who is an individual and who takes under the lease primarily for a personal, family, or household purpose, if the total payments to be made under the lease contract, excluding payments for options to renew or buy, do not exceed $25,000.

(6)  "Fault" means wrongful act, omission, breach, or default.

(7)  "Finance lease" means a lease with respect to which:

(i)  The lessor does not select, manufacture, or supply the goods;

(ii)  The lessor acquires the goods or the right to possession and use of the goods in connection with the lease; and

(iii)  One of the following occurs:

(A)  The lessee receives a copy of the contract by which the lessor acquired the goods or the right to possession and use of the goods before signing the lease contract;

(B)  The lessee's approval of the contract by which the lessor acquired the goods or the right to possession and use of the goods is a condition to effectiveness of the lease contract;

(C)  The lessee, before signing the lease contract, receives an accurate and complete statement designating the promises and warranties, and any disclaimers of warranties, limitations or modifications of remedies, or liquidated damages, including those of a third party, such as the manufacturer of the goods, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods; or

(D)  If the lease is not a consumer lease, the lessor, before the lessee signs the lease contract, informs the lessee in writing (a) of the identity of the person supplying the goods to the lessor, unless the lessee has selected that person and directed the lessor to acquire the goods or the right to possession and use of the goods from that person, (b) that the lessee is entitled under this article to the promises and warranties, including those of any third party, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods, and (c) that the lessee may communicate with the person supplying the goods to the lessor and receive an accurate and complete statement of those promises and warranties, including any disclaimers and limitations of them or of remedies.

(8)  "Goods" means all things that are movable at the time of identification to the lease contract, or are fixtures (section 490:2A-309), but the term does not include money, documents, instruments, accounts, chattel paper, general intangibles, or minerals or the like, including oil and gas, before extraction.  The term also includes the unborn young of animals.

(9)  "Installment lease contract" means a lease contract that authorizes or requires the delivery of goods in separate lots to be separately accepted, even though the lease contract contains a clause "each delivery is a separate lease" or its equivalent.

(10)  "Lease" means a transfer of the right to possession and use of goods for a term in return for consideration, but a sale, including a sale on approval or a sale or return, or retention or creation of a security interest is not a lease.  Unless the context clearly indicates otherwise, the term includes a sublease.

(11)  "Lease agreement" means the bargain, with respect to the lease, of the lessor and the lessee in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance as provided in this article.  Unless the context clearly indicates otherwise, the term includes a sublease agreement.

(12)  "Lease contract" means the total legal obligation that results from the lease agreement as affected by this article and any other applicable rules of law.  Unless the context clearly indicates otherwise, the term includes a sublease contract.

(13)  "Leasehold interest" means the interest of the lessor or the lessee under a lease contract.

(14)  "Lessee" means a person who acquires the right to possession and use of goods under a lease.  Unless the context clearly indicates otherwise, the term includes a sublessee.

(15)  "Lessee in ordinary course of business" means a person who in good faith and without knowledge that the lease to that person is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods leases in ordinary course from a person in the business of selling or leasing goods of that kind but does not include a pawnbroker.  "Leasing" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting lease contract but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(16)  "Lessor" means a person who transfers the right to possession and use of goods under a lease.  Unless the context clearly indicates otherwise, the term includes a sublessor.

(17)  "Lessor's residual interest" means the lessor's interest in the goods after expiration, termination, or cancellation of the lease contract.

(18)  "Lien" means a charge against or interest in goods to secure payment of a debt or performance of an obligation, but the term does not include a security interest.

(19)  "Lot" means a parcel or a single article that is the subject matter of a separate lease or delivery, whether or not it is sufficient to perform the lease contract.

(20)  "Merchant lessee" means a lessee that is a merchant with respect to goods of the kind subject to the lease.

(21)  "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain.  The discount is determined by the interest rate specified by the parties if the rate was not manifestly unreasonable at the time the transaction was entered into; otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into.

(22)  "Purchase" includes taking by sale, lease, mortgage, security interest, pledge, gift, or any other voluntary transaction creating an interest in goods.

(23)  "Sublease" means a lease of goods the right to possession and use of which was acquired by the lessor as a lessee under an existing lease.

(24)  "Supplier" means a person from whom a lessor buys or leases goods to be leased under a finance lease.

(25)  "Supply contract" means a contract under which a lessor buys or leases goods to be leased.

(26)  "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the lease contract otherwise than for default.

(b)  Other definitions applying to this article and the sections in which they appear are:

"Accessions".  Section 490:2A-310(a).

"Construction mortgage".  Section 490:2A-309(a)(4).

"Encumbrance".  Section 490:2A-309(a)(5).

"Fixtures".  Section 490:2A-309(a)(1).

"Fixture filing".  Section 490:2A-309(a)(2).

"Purchase money lease".  Section 490:2A-309(a)(3).

(c)  The following definitions in other articles apply to this article:

"Account".  Section 490:9-102(a).

"Between merchants".  Section 490:2-104(3).

"Buyer".  Section 490:2-103(1)(a).

"Chattel paper".  Section 490:9-102(a).

"Consumer goods".  Section 490:9-102(a).

"Document".  Section 490:9-102(a).

"Entrusting".  Section 490:2-403(3).

"General intangible".  Section 490:9-102(a).

"Good faith".  Section 490:2-103(1)(b).

"Instrument".  Section 490:9-102(a).

"Merchant".  Section 490:2-104(1).

"Mortgage".  Section 490:9-102(a).

"Pursuant to commitment".  Section 490:9-102(a).

"Receipt".  Section 490:2-103(1)(c).

"Sale".  Section 490:2-106(1).

"Sale on approval".  Section 490:2-326.

"Sale or return".  Section 490:2-326.

"Seller".  Section 490:2-103(1)(d).

(d)  In addition, article 1 contains general definitions and principles of construction and interpretation applicable throughout this article. [L 1991, c 40, pt of §1; am L 2000, c 241, §16; am L 2004, c 163, §15]



§490:2A-104 - Leases subject to other law.

§490:2A-104  Leases subject to other law.  (a)  A lease, although subject to this article, is also subject to any applicable:

(1)  Certificate of title statute of this State, such as the applicable sections in part III of chapter 286;

(2)  Certificate of title statute of another jurisdiction (section 490:2A-105); or

(3)  Consumer protection statute of this State, or final consumer protection decision of a court of this State existing on [January 1, 1992].

(b)  In case of conflict between this article, other than sections 490:2A-105, 490:2A-304(c), and 490:2A-305(c), and a statute or decision referred to in subsection (a), the statute or decision controls.

(c)  Failure to comply with an applicable law has only the effect specified therein. [L 1991, c 40, pt of §1]



§490:2A-105 - Territorial application of article to goods covered by certificate of title.

§490:2A-105  Territorial application of article to goods covered by certificate of title.  Subject to the provisions of sections 490:2A-304(c) and 490:2A-305(c), with respect to goods covered by a certificate of title issued under a statute of this State or of another jurisdiction, compliance and the effect of compliance or noncompliance with a certificate of title statute are governed by the law (including the conflict of laws rules) of the jurisdiction issuing the certificate until the earlier of (i) surrender of the certificate, or (ii) four months after the goods are removed from that jurisdiction and thereafter until a new certificate of title is issued by another jurisdiction. [L 1991, c 40, pt of §1]



§490:2A-106 - Limitation on power of parties to consumer lease to choose applicable law and judicial forum.

§490:2A-106  Limitation on power of parties to consumer lease to choose applicable law and judicial forum.  (a)  If the law chosen by the parties to a consumer lease is that of a jurisdiction other than a jurisdiction in which the lessee resides at the time the lease agreement becomes enforceable or within thirty days thereafter or in which the goods are to be used, the choice is not enforceable.

(b)  If the judicial forum chosen by the parties to a consumer lease is a forum that would not otherwise have jurisdiction over the lessee, the choice is not enforceable. [L 1991, c 40, pt of §1]



§490:2A-107 - Waiver or renunciation of claim or right after default.

§490:2A-107  Waiver or renunciation of claim or right after default.  Any claim or right arising out of an alleged default or breach of warranty may be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party. [L 1991, c 40, pt of §1]



§490:2A-108 - Unconscionability.

§490:2A-108  Unconscionability.  (a)  If the court as a matter of law finds a lease contract or any clause of a lease contract to have been unconscionable at the time it was made, the court may refuse to enforce the lease contract, or it may enforce the remainder of the lease contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(b)  With respect to a consumer lease, if the court as a matter of law finds that a lease contract or any clause of a lease contract has been induced by unconscionable conduct or that unconscionable conduct has occurred in the collection of a claim arising from a lease contract, the court may grant appropriate relief.

(c)  Before making a finding of unconscionability under subsection (a) or (b), the court, on its own motion or that of a party, shall afford the parties a reasonable opportunity to present evidence as to the setting, purpose, and effect of the lease contract or clause thereof, or of the conduct.

(d)  In an action in which the lessee claims unconscionability with respect to a consumer lease:

(1)  If the court finds unconscionability under subsection (a) or (b), the court shall award reasonable attorney's fees to the lessee.

(2)  If the court does not find unconscionability and the lessee claiming unconscionability has brought or maintained an action the lessee knew to be groundless, the court shall award reasonable attorney's fees to the party against whom the claim is made.

(3)  In determining attorney's fees, the amount of the recovery on behalf of the claimant under subsections (a) and (b) is not controlling. [L 1991, c 40, pt of §1]



§490:2A-109 - Option to accelerate at will.

§490:2A-109  Option to accelerate at will.  (a)  A term providing that one party or that party's successor in interest may accelerate payment of performance or require collateral or additional collateral "at will" or "when the party deems the party's self insecure" or in words of similar import must be construed to mean that the party has power to do so only if the party in good faith believes that the prospect of payment or performance is impaired.

(b)  With respect to a consumer lease, the burden of establishing good faith under subsection (a) is on the party who exercised the power; otherwise the burden of establishing lack of good faith is on the party against whom the power has been exercised. [L 1991, c 40, pt of §1]



§490:2A-201 - Statute of frauds.

PART 2.  FORMATION AND CONSTRUCTION OF LEASE CONTRACT

§490:2A-201  Statute of frauds.  (a)  A lease contract is not enforceable by way of action or defense unless:

(1)  The total payments to be made under the lease contract, excluding payments for options to renew or buy, are less than $1,000; or

(2)  There is a writing, signed by the party against whom enforcement is sought or by that party's authorized agent, sufficient to indicate that a lease contract has been made between the parties and to describe the goods leased and the lease term.

(b)  Any description of leased goods or of the lease term is sufficient and satisfies subsection (a)(2), whether or not it is specific, if it reasonably identifies what is described.

(c)  A writing is not insufficient because it omits or incorrectly states a term agreed upon, but the lease contract is not enforceable under subsection (a)(2) beyond the lease term and the quantity of goods shown in the writing.

(d)  A lease contract that does not satisfy the requirements of subsection (a), but which is valid in other respects, is enforceable:

(1)  If the goods are to be specially manufactured or obtained for the lessee and are not suitable for lease or sale to others in the ordinary course of the lessor's business, and the lessor, before notice of repudiation is received and under circumstances that reasonably indicate that the goods are for the lessee, has made either a substantial beginning of their manufacture or commitments for their procurement;

(2)  If the party against whom enforcement is sought admits in that party's pleading, testimony, or otherwise in court that a lease contract was made, but the lease contract is not enforceable under this provision beyond the quantity of goods admitted; or

(3)  With respect to goods that have been received and accepted by the lessee.

(e)  The lease term under a lease contract referred to in subsection (d) is:

(1)  If there is a writing signed by the party against whom enforcement is sought or by that party's authorized agency specifying the lease term, the term so specified;

(2)  If the party against whom enforcement is sought admits in that party's pleading, testimony, or otherwise in court a lease term, the term so admitted; or

(3)  A reasonable lease term. [L 1991, c 40, pt of §1]



§490:2A-202 - Final written expression: parol or extrinsic evidence.

§490:2A-202  Final written expression:  parol or extrinsic evidence.  Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

(1)  By course of dealing or usage of trade or by course of performance; and

(2)  By evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement. [L 1991, c 40, pt of §1]



§490:2A-203 - Seals inoperative.

§490:2A-203  Seals inoperative.  The affixing of a seal to a writing evidencing a lease contract or an offer to enter into a lease contract does not render the writing a sealed instrument and the law with respect to sealed instruments does not apply to the lease contract or offer. [L 1991, c 40, pt of §1]



§490:2A-204 - Formation in general.

§490:2A-204  Formation in general.  (a)  A lease contract may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of a lease contract.

(b)  An agreement sufficient to constitute a lease contract may be found although the moment of its making is undetermined.

(c)  Although one or more terms are left open, a lease contract does not fail for indefiniteness if the parties have intended to make a lease contract and there is a reasonably certain basis for giving an appropriate remedy. [L 1991, c 40, pt of §1]



§490:2A-205 - Firm offers.

§490:2A-205  Firm offers.  An offer by a merchant to lease goods to or from another person in a signed writing that by its terms gives assurance it will be held open is not revocable, for lack of consideration, during the time stated or, if no time is stated, for a reasonable time, but in no event may the period of irrevocability exceed three months.  Any such term of assurance on a form supplied by the offeree must be separately signed by the offeror. [L 1991, c 40, pt of §1]



§490:2A-206 - Offer and acceptance in formation of lease contract.

§490:2A-206  Offer and acceptance in formation of lease contract.  (a)  Unless otherwise unambiguously indicated by the language or circumstances, an offer to make a lease contract must be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances.

(b)  If the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance. [L 1991, c 40, pt of §1]



§490:2A-207 - REPEALED.

§490:2A-207  REPEALED.  L 2004, c 162, §17.



§490:2A-208 - Modification, rescission and waiver.

§490:2A-208  Modification, rescission and waiver.  (a)  An agreement modifying a lease contract needs no consideration to be binding.

(b)  A signed lease agreement that excludes modification or rescission except by a signed writing may not be otherwise modified or rescinded, but, except as between merchants, such a requirement on a form supplied by a merchant must be separately signed by the other party.

(c)  Although an attempt at modification or rescission does not satisfy the requirements of subsection (b), it may operate as a waiver.

(d)  A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver. [L 1991, c 40, pt of §1]



§490:2A-209 - Lessee under finance lease as beneficiary of supply contract.

§490:2A-209  Lessee under finance lease as beneficiary of supply contract.  (a)  The benefit of a supplier's promises to the lessor under the supply contract and of all warranties, whether express or implied, including those of any third party provided in connection with or as part of the supply contract, extends to the lessee to the extent of the lessee's leasehold interest under a finance lease related to the supply contract, but is subject to the terms of the warranty and of the supply contract and all defenses or claims arising therefrom.

(b)  The extension of the benefit of a supplier's promises and of warranties to the lessee (section 490:2A-209(a)) does not:  (i) modify the rights and obligations of the parties to the supply contract, whether arising therefrom or otherwise, or (ii) impose any duty or liability under the supply contract on the lessee.

(c)  Any modification or rescission of the supply contract by the supplier and the lessor is effective between the supplier and the lessee unless, before the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract.  If the modification or rescission is effective between the supplier and the lessee, the lessor is deemed to have assumed, in addition to the obligations of the lessor to the lessee under the lease contract, promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.

(d)  In addition to the extension of the benefit of the supplier's promises and of warranties to the lessee under subsection (a), the lessee retains all rights that the lessee may have against the supplier which arise from an agreement between the lessee and the supplier or under other law. [L 1991, c 40, pt of §1]



§490:2A-210 - Express warranties.

§490:2A-210  Express warranties.  (a)  Express warranties by the lessor are created as follows:

(1)  Any affirmation of fact or promise made by the lessor to the lessee which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise.

(2)  Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods will conform to the description.

(3)  Any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.

(b)  It is not necessary to the creation of an express warranty that the lessor use formal words, such as "warrant" or "guarantee", or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor's opinion or commendation of the goods does not create a warranty. [L 1991, c 40, pt of §1]



§490:2A-211 - Warranties against interference and against infringement; lessee's obligation against infringement.

§490:2A-211  Warranties against interference and against infringement; lessee's obligation against infringement.  (a)  There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, which will interfere with the lessee's enjoyment of its leasehold interest.

(b)  Except in a finance lease, there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind, a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

(c)  A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications. [L 1991, c 40, pt of §1]



§490:2A-212 - Implied warranty of merchantability.

§490:2A-212  Implied warranty of merchantability.  (a)  Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

(b)  Goods to be merchantable must be at least such as:

(1)  Pass without objection in the trade under the description in the lease agreement;

(2)  In the case of fungible goods, are of fair average quality within the description;

(3)  Are fit for the ordinary purposes for which goods of that type are used;

(4)  Run, within the variation permitted by the lease agreement, of even kind, quality, and quantity within each unit and among all units involved;

(5)  Are adequately contained, packaged, and labeled as the lease agreement may require; and

(6)  Conform to any promises or affirmations of fact made on the container or label.

(c)  Other implied warranties may arise from course of dealing or usage of trade. [L 1991, c 40, pt of §1]



§490:2A-213 - Implied warranty of fitness for particular purpose.

§490:2A-213  Implied warranty of fitness for particular purpose.  Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose. [L 1991, c 40, pt of §1]



§490:2A-214 - Exclusion or modification of warranties.

§490:2A-214  Exclusion or modification of warranties.  (a)  Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of section 490:2A-202 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

(b)  Subject to subsection (c), to exclude or modify the implied warranty of merchantability or any part of it the language must mention "merchantability", be by a writing, and be conspicuous.  Subject to subsection (c), to exclude or modify any implied warranty of fitness the exclusion must be by a writing and be conspicuous.  Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example, "There is no warranty that the goods will be fit for a particular purpose".

(c)  Notwithstanding subsection (b), but subject to subsection (d):

(1)  Unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is", or "with all faults", or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;

(2)  If the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and

(3)  An implied warranty may also be excluded or modified by course of dealing, course of performance, or usage of trade.

(d)  To exclude or modify a warranty against interference or against infringement (section 490:2A-211) or any part of it, the language must be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing, or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person. [L 1991, c 40, pt of §1]



§490:2A-215 - Cumulation and conflict of warranties express or implied.

§490:2A-215  Cumulation and conflict of warranties express or implied.  Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant.  In ascertaining that intention the following rules apply:

(1)  Exact or technical specifications displace an inconsistent sample or model or general language of description.

(2)  A sample from an existing bulk displaces inconsistent general language of description.

(3)  Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose. [L 1991, c 40, pt of §1]



§490:2A-216 - Third-party beneficiaries of express and implied warranties.

§490:2A-216  Third-party beneficiaries of express and implied warranties.  A warranty to or for the benefit of a lessee under this article, whether express or implied, extends to any person who may reasonably be expected to use, consume, or be affected by the goods and who is injured by breach of the warranty.  The operation of this section may not be excluded, modified, or limited with respect to injury to the person of an individual to whom the warranty extends, but an exclusion, modification, or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against the beneficiary designated under this section. [L 1991, c 40, pt of §1]



§490:2A-217 - Identification.

§490:2A-217  Identification.  Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties.  In the absence of explicit agreement, identification occurs:

(1)  When the lease contract is made if the lease contract is for a lease of goods that are existing and identified;

(2)  When the goods are shipped, marked, or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(3)  When the young are conceived, if the lease contract is for a lease of unborn young of animals. [L 1991, c 40, pt of §1]



§490:2A-218 - Insurance and proceeds.

§490:2A-218  Insurance and proceeds.  (a)  A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

(b)  If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(c)  Notwithstanding a lessee's insurable interest under subsections (a) and (b), the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

(d)  Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(e)  The parties by agreement may determine that one or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance. [L 1991, c 40, pt of §1]



§490:2A-219 - Risk of loss.

§490:2A-219  Risk of loss.  (a)  Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee.  In the case of a finance lease, risk of loss passes to the lessee.

(b)  Subject to the provisions of this article on the effect of default on risk of loss (section 490:2A-220), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(1)  If the lease contract requires or authorizes the goods to be shipped by carrier:

(i)  And it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but

(ii)  If it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(2)  If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

(3)  In any case not within paragraph (1) or (2), the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery. [L 1991, c 40, pt of §1]

Case Notes

Where photo processing machine was never delivered to plaintiff, risk of loss did not pass from vendor to plaintiff under this section.  104 H. 148 (App.), 85 P.3d 1099.



§490:2A-220 - Effect of default on risk of loss.

§490:2A-220  Effect of default on risk of loss.  (a)  Where risk of loss is to pass to the lessee and the time of passage is not stated:

(1)  If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(2)  If the lessee rightfully revokes acceptance, the lessee, to the extent of any deficiency in the lessee's effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(b)  Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in the lessor's or the supplier's effective insurance coverage, may treat the risk of loss as resting on the lessee for a commercially reasonable time. [L 1991, c 40, pt of §1]



§490:2A-221 - Casualty to identified goods.

§490:2A-221  Casualty to identified goods.  If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or section 490:2A-219, then:

(1)  If the loss is total, the lease contract is avoided; and

(2)  If the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at the lessee's option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor. [L 1991, c 40, pt of §1]



§490:2A-301 - Enforceability of lease contract.

PART 3.  EFFECT OF LEASE CONTRACT

§490:2A-301  Enforceability of lease contract.  Except as otherwise provided in this article, a lease contract is effective and enforceable according to its terms between the parties, against purchasers of the goods, and against creditors of the parties. [L 1991, c 40, pt of §1]



§490:2A-302 - Title to and possession of goods.

§490:2A-302  Title to and possession of goods.  Except as otherwise provided in this article, each provision of this article applies whether the lessor or a third party has title to the goods, and whether the lessor, the lessee, or a third party has possession of the goods, notwithstanding any statute or rule of law that possession or the absence of possession is fraudulent. [L 1991, c 40, pt of §1]



§490:2A-303 - Alienability of party's interest under lease contract or of lessor's residual interest in goods; delegation of performance; transfer of rights.

§490:2A-303  Alienability of party's interest under lease contract or of lessor's residual interest in goods; delegation of performance; transfer of rights.  (a)  As used in this section, "creation of a security interest" includes the sale of a lease contract that is subject to article 9, secured transactions, by reason of section 490:9-109(a)(3).

(b)  Except as provided in subsection (c) and section 490:9-407, a provision in a lease agreement which (i) prohibits the voluntary or involuntary transfer, including a transfer by sale, sublease, creation or enforcement of a security interest, or attachment, levy, or other judicial process, of an interest of a party under the lease contract or of the lessor's residual interest in the goods, or (ii) makes such a transfer an event of default, gives rise to the rights and remedies provided in subsection (d), but a transfer that is prohibited or is an event of default under the lease agreement is otherwise effective.

(c)  A provision in a lease agreement which (i) prohibits a transfer of a right to damages for default with respect to the whole lease contract or of a right to payment arising out of the transferor's due performance of the transferor's entire obligation, or (ii) makes such a transfer an event of default, is not enforceable, and such a transfer is not a transfer that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract within the purview of subsection (d).

(d)  Subject to subsection (c) and section 490:9-407:

(1)  If a transfer is made which is made an event of default under a lease agreement, the party to the lease contract not making the transfer, unless that party waives the default or otherwise agrees, has the rights and remedies described in section 490:2A-501(b);

(2)  If paragraph (1) is not applicable and if a transfer is made that (i) is prohibited under a lease agreement or (ii) materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract, unless the party not making the transfer agrees at any time to the transfer in the lease contract or otherwise, then, except as limited by contract, (i) the transferor is liable to the party not making the transfer for damages caused by the transfer to the extent that the damages could not reasonably be prevented by the party not making the transfer and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the lease contract or an injunction against the transfer.

(e)  A transfer of "the lease" or of "all my rights under the lease", or a transfer in similar general terms, is a transfer of rights and, unless the language or the circumstances, as in a transfer for security, indicate the contrary, the transfer is a delegation of duties by the transferor to the transferee.  Acceptance by the transferee constitutes a promise by the transferee to perform those duties.  The promise is enforceable by either the transferor or the other party to the lease contract.

(f)  Unless otherwise agreed by the lessor and the lessee, a delegation of performance does not relieve the transferor as against the other party of any duty to perform or of any liability for default.

(g)  In a consumer lease, to prohibit the transfer of an interest of a party under the lease contract or to make a transfer an event of default, the language must be specific, by a writing, and conspicuous. [L 1991, c 40, pt of §1; am L 2000, c 241, §17]



§490:2A-304 - Subsequent lease of goods by lessor.

§490:2A-304  Subsequent lease of goods by lessor.  (a)  Subject to section 490:2A-303, a subsequent lessee from a lessor of goods under an existing lease contract obtains, to the extent of the leasehold interest transferred, the leasehold interest in the goods that the lessor had or had power to transfer, and except as provided in subsection (b) and section 490:2A-527(d), takes subject to the existing lease contract.  A lessor with voidable title has power to transfer a good leasehold interest to a good faith subsequent lessee for value, but only to the extent set forth in the preceding sentence.  If goods have been delivered under a transaction of purchase, the lessor has that power even though:

(1)  The lessor's transferor was deceived as to the identity of the lessor;

(2)  The delivery was in exchange for a check which is later dishonored;

(3)  It was agreed that the transaction was to be a "cash sale"; or

(4)  The delivery was procured through fraud punishable as larcenous under the criminal law.

(b)  A subsequent lessee in the ordinary course of business from a lessor who is a merchant dealing in goods of that kind to whom the goods were entrusted by the existing lessee of that lessor before the interest of the subsequent lessee became enforceable against that lessor obtains, to the extent of the leasehold interest transferred, all of that lessor's and the existing lessee's rights to the goods, and takes free of the existing lease contract.

(c)  A subsequent lessee from the lessor of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this State or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute. [L 1991, c 40, pt of §1]



§490:2A-305 - Sale or sublease of goods by lessee.

§490:2A-305  Sale or sublease of goods by lessee.  (a)  Subject to the provisions of section 490:2A-303, a buyer or sublessee from the lessee of goods under an existing lease contract obtains, to the extent of the interest transferred, the leasehold interest in the goods that the lessee had or had power to transfer, and except as provided in subsection (b) and section 490:2A-511(d), takes subject to the existing lease contract.  A lessee with a voidable leasehold interest has power to transfer a good leasehold interest to a good faith buyer for value or a good faith sublessee for value, but only to the extent set forth in the preceding sentence.  When goods have been delivered under a transaction of lease the lessee has that power even though:

(1)  The lessor was deceived as to the identity of the lessee;

(2)  The delivery was in exchange for a check which is later dishonored; or

(3)  The delivery was procured through fraud punishable as larcenous under the criminal law.

(b)  A buyer in the ordinary course of business or a sublessee in the ordinary course of business from a lessee who is a merchant dealing in goods of that kind to whom the goods were entrusted by the lessor obtains, to the extent of the interest transferred, all of the lessor's and lessee's rights to the goods, and takes free of the existing lease contract.

(c)  A buyer or sublessee from the lessee of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this State or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute. [L 1991, c 40, pt of §1]



§490:2A-306 - Priority of certain liens arising by operation of law.

§490:2A-306  Priority of certain liens arising by operation of law.  If a person in the ordinary course of the person's business furnishes services or materials with respect to goods subject to a lease contract, a lien upon those goods in the possession of that person given by statute or rule of law for those materials or services takes priority over any interest of the lessor or lessee under the lease contract or this article unless the lien is created by statute and the statute provides otherwise or unless the lien is created by rule of law and the rule of law provides otherwise. [L 1991, c 40, pt of §1]



§490:2A-307 - Priority of liens arising by attachment or levy on, security interests in, and other claims to goods.

§490:2A-307  Priority of liens arising by attachment or levy on, security interests in, and other claims to goods.  (a)  Except as otherwise provided in section 490:2A-306, a creditor of a lessee takes subject to the lease contract.

(b)  Except as otherwise provided in subsection (c) and sections 490:2A-306 and 490:2A-308, a creditor of a lessor takes subject to the lease contract unless the creditor holds a lien that attached to the goods before the lease contract became enforceable.

(c)  Except as otherwise provided in sections 490:9-317, 490:9-321, and 490:9-323, a lessee takes a leasehold interest subject to a security interest held by a creditor of the lessor. [L 1991, c 40, pt of §1; am L 2000, c 241, §18]



§490:2A-308 - Special rights of creditors.

§490:2A-308  Special rights of creditors.  (a)  A creditor of a lessor in possession of goods subject to a lease contract may treat the lease contract as void if as against the creditor retention of possession by the lessor is fraudulent under any statute or rule of law, but retention of possession in good faith and current course of trade by the lessor for a commercially reasonable time after the lease contract becomes enforceable is not fraudulent.

(b)  Nothing in this article impairs the rights of creditors of a lessor if the lease contract (i) becomes enforceable, not in current course of trade but in satisfaction of or as security for a preexisting claim for money, security, or the like, and (ii) is made under circumstances which under any statute or rule of law apart from this article would constitute the transaction a fraudulent transfer or voidable preference.

(c)  A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent under any statute or rule of law, but retention of possession of the goods pursuant to a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith. [L 1991, c 40, pt of §1]



§490:2A-309 - Lessor's and lessee's rights when goods become fixtures.

§490:2A-309  Lessor's and lessee's rights when goods become fixtures.  (a)  In this section:

(1)  Goods are "fixtures" when they become so related to particular real estate that an interest in them arises under real estate law;

(2)  A "fixture filing" is the filing, in the office where a record of a mortgage on the real estate would be filed or recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of section 490:9-502(a) and (b);

(3)  A lease is a "purchase money lease" unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable;

(4)  A mortgage is a "construction mortgage" to the extent it secures an obligation incurred for the construction of an improvement on land including the acquisition cost of the land, if the recorded writing so indicates; and

(5)  "Encumbrance" includes real estate mortgages and other liens on real estate and all other rights in real estate that are not ownership interests.

(b)  Under this article a lease may be of goods that are fixtures or may continue in goods that become fixtures, but no lease exists under this article of ordinary building materials incorporated into an improvement on land.

(c)  This article does not prevent creation of a lease of fixtures pursuant to real estate law.

(d)  The perfected interest of a lessor of fixtures has priority over a conflicting interest of an encumbrancer or owner of the real estate if:

(1)  The lease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, the interest of the lessor is perfected by a fixture filing before the goods become fixtures or within ten days thereafter, and the lessee has an interest of record in the real estate or is in possession of the real estate; or

(2)  The interest of the lessor is perfected by a fixture filing before the interest of the encumbrancer or owner is of record, the lessor's interest has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner, and the lessee has an interest of record in the real estate or is in possession of the real estate.

(e)  The interest of a lessor of fixtures, whether or not perfected, has priority over the conflicting interest of an encumbrancer or owner of the real estate if:

(1)  The fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate, or readily removable replacements of domestic appliances that are goods subject to a consumer lease, and before the goods become fixtures the lease contract is enforceable; or

(2)  The conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable; or

(3)  The encumbrancer or owner has consented in writing to the lease or has disclaimed an interest in the goods as fixtures; or

(4)  The lessee has a right to remove the goods as against the encumbrancer or owner.  If the lessee's right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.

(f)  Notwithstanding subsection (d)(1) but otherwise subject to subsections (d) and (e), the interest of a lessor of fixtures, including the lessor's residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction.  To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.

(g)  In cases not within the preceding subsections, priority between the interest of a lessor of fixtures, including the lessor's residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee is determined by the priority rules governing conflicting interests in real estate.

(h)  If the interest of a lessor of fixtures, including the lessor's residual interest, has priority over all conflicting interests of all owners and encumbrancers of the real estate, the lessor or the lessee may (i) on default, expiration, termination, or cancellation of the lease agreement but subject to the lease agreement and this article, or (ii) if necessary to enforce other rights and remedies of the lessor or lessee under this article, remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate, but the lessor or lessee must reimburse any encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them.  A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

(i)  Even though the lease agreement does not create a security interest, the interest of a lessor of fixtures, including the lessor's residual interest, is perfected by filing a financing statement as a fixture filing for leased goods that are or are to become fixtures in accordance with the relevant provisions of the article on secured transactions (article 9). [L 1991, c 40, pt of §1; am L 2000, c 241, §19]



§490:2A-310 - Lessor's and lessee's rights when goods become accessions.

§490:2A-310  Lessor's and lessee's rights when goods become accessions.  (a)  Goods are "accessions" when they are installed in or affixed to other goods.

(b)  The interest of a lessor or a lessee under a lease contract entered into before the goods became accessions is superior to all interests in the whole except as stated in subsection (d).

(c)  The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in subsection (d) but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of such interests in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.

(d)  The interest of a lessor or a lessee under a lease contract described in subsection (b) or (c) is subordinate to the interest of:

(1)  A buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or

(2)  A creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.

(e)  When under subsections (b) or (c) and (d) a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may (i) on default, expiration, termination, or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and this article, or (ii) if necessary to enforce other rights and remedies under this article, remove the goods from the whole, free and clear of all interests in the whole, but the removing party must reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them.  A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation. [L 1991, c 40, pt of §1]



§490:2A-311 - Priority subject to subordination.

§490:2A-311  Priority subject to subordination.  Nothing in this article prevents subordination by agreement by any person entitled to priority. [L 1991, c 40, pt of §1]



§490:2A-401 - Insecurity: adequate assurance of performance.

PART 4.  PERFORMANCE OF LEASE CONTRACT:

REPUDIATED, SUBSTITUTED, AND EXCUSED

§490:2A-401  Insecurity:  adequate assurance of performance.  (a)  A lease contract imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired.

(b)  If reasonable grounds for insecurity arise with respect to the performance of either party, the insecure party may demand in writing adequate assurance of due performance.  Until the insecure party receives that assurance, if commercially reasonable the insecure party may suspend any performance for which the insecure party has not already received the agreed return.

(c)  A repudiation of the lease contract occurs if assurance of due performance adequate under the circumstances of the particular case is not provided to the insecure party within a reasonable time, not to exceed thirty days after receipt of a demand by the other party.

(d)  Between merchants, the reasonableness of grounds for insecurity and the adequacy of any assurance offered must be determined according to commercial standards.

(e)  Acceptance of any nonconforming delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance. [L 1991, c 40, pt of §1]



§490:2A-402 - Anticipatory repudiation.

§490:2A-402  Anticipatory repudiation.  If either party repudiates a lease contract with respect to a performance not yet due under the lease contract, the loss of which performance will substantially impair the value of the lease contract to the other, the aggrieved party may:

(1)  For a commercially reasonable time, await retraction of repudiation and performance by the repudiating party;

(2)  Make demand pursuant to section 490:2A-401 and await assurance of future performance adequate under the circumstances of the particular case; or

(3)  Resort to any right or remedy upon default under the lease contract or this article, even though the aggrieved party has notified the repudiating party that the aggrieved party would await the repudiating party's performance and assurance and has urged retraction.  In addition, whether or not the aggrieved party is pursuing one of the foregoing remedies, the aggrieved party may suspend performance or, if the aggrieved party is the lessor, proceed in accordance with the provisions of this article on the lessor's right to identify goods to the lease contract notwithstanding default or to salvage unfinished goods (section 490:2A-524). [L 1991, c 40, pt of §1]



§490:2A-403 - Retraction of anticipatory repudiation.

§490:2A-403  Retraction of anticipatory repudiation.  (a)  Until the repudiating party's next performance is due, the repudiating party can retract the repudiation unless, since the repudiation, the aggrieved party has canceled the lease contract or materially changed the aggrieved party's position or otherwise indicated that the aggrieved party considers the repudiation final.

(b)  Retraction may be by any method that clearly indicates to the aggrieved party that the repudiating party intends to perform under the lease contract and includes any assurance demanded under section 490:2A-401.

(c)  Retraction reinstates a repudiating party's rights under a lease contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation. [L 1991, c 40, pt of §1]



§490:2A-404 - Substituted performance.

§490:2A-404  Substituted performance.  (a)  If without fault of the lessee, the lessor, and the supplier, the agreed berthing, loading, or unloading facilities fail or the agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable, but a commercially reasonable substitute is available, the substitute performance must be tendered and accepted.

(b)  If the agreed means or manner of payment fails because of domestic or foreign governmental regulation:

(1)  The lessor may withhold or stop delivery or cause the supplier to withhold or stop delivery unless the lessee provides a means or manner of payment that is commercially a substantial equivalent; and

(2)  If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the lessee's obligation unless the regulation is discriminatory, oppressive, or predatory. [L 1991, c 40, pt of §1]



§490:2A-405 - Excused performance.

§490:2A-405  Excused performance.  Subject to section 490:2A-404 on substituted performance, the following rules apply:

(1)  Delay in delivery or nondelivery in whole or in part by a lessor or a supplier who complies with paragraphs (2) and (3) is not a default under the lease contract if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the lease contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order, whether or not the regulation or order later proves to be invalid.

(2)  If the causes mentioned in paragraph (1) affect only part of the lessor's or the supplier's capacity to perform, the lessor or the supplier shall allocate production and deliveries among the lessor's or the supplier's customers but at the lessor's or the supplier's option may include regular customers not then under contract for sale or lease as well as the lessor's or supplier's own requirements for further manufacture.  The lessor or supplier may so allocate in any manner that is fair and reasonable.

(3)  The lessor seasonably shall notify the lessee and in the case of a finance lease the supplier seasonably shall notify the lessor and the lessee, if known, that there will be delay or nondelivery and, if allocation is required under paragraph (2), of the estimated quota thus made available for the lessee. [L 1991, c 40, pt of §1]



§490:2A-406 - Procedure on excused performance.

§490:2A-406  Procedure on excused performance.  (a)  If the lessee receives notification of a material or indefinite delay or an allocation justified under section 490:2A-405, the lessee may by written notification to the lessor as to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (section 490:2A-510):

(1)  Terminate the lease contract (section 490:2A-505(b)); or

(2)  Except in a finance lease that is not a consumer lease, modify the lease contract by accepting the available quota in substitution, with due allowance from the rent payable for the balance of the lease term for the deficiency but without further right against the lessor.

(b)  If, after receipt of a notification from the lessor under section 490:2A-405, the lessee fails so to modify the lease agreement within a reasonable time not exceeding thirty days, the lease contract lapses with respect to any deliveries affected. [L 1991, c 40, pt of §1]



§490:2A-407 - Irrevocable promises: finance leases.

§490:2A-407  Irrevocable promises:  finance leases.  (a)  In the case of a finance lease that is not a consumer lease the lessee's promises under the lease contract become irrevocable and independent upon the lessee's acceptance of the goods.

(b)  A promise that has become irrevocable and independent under subsection (a):

(1)  Is effective and enforceable between the parties, and by or against third parties including assignees of the parties; and

(2)  Is not subject to cancellation, termination, modification, repudiation, excuse, or substitution without the consent of the party to whom the promise runs.

(c)  This section does not affect the validity under any other law of a covenant in any lease contract making the lessee's promises irrevocable and independent upon the lessee's acceptance of the goods. [L 1991, c 40, pt of §1]

Case Notes

Acceptance of goods is a requirement for this section to apply; as plaintiff did not accept the photo processing machine, this section did not apply; plaintiff thus did not owe rental payments for the machine under this section.  104 H. 148 (App.), 85 P.3d 1099.



§490:2A-501 - Default: procedure.

PART 5.  DEFAULT

Subpart A.  In General

§490:2A-501  Default:  procedure.  (a)  Whether the lessor or the lessee is in default under a lease contract is determined by the lease agreement and this article.

(b)  If the lessor or the lessee is in default under the lease contract, the party seeking enforcement has rights and remedies as provided in this article and, except as limited by this article, as provided in the lease agreement.

(c)  If the lessor or the lessee is in default under the lease contract, the party seeking enforcement may reduce the party's claim to judgment, or otherwise enforce the lease contract by self-help or any available judicial procedure or nonjudicial procedure, including administrative proceeding, arbitration, or the like, in accordance with this article.

(d)  Except as otherwise provided in section 490:1-305(a), this article, or the lease agreement, the rights and remedies referred to in subsections (b) and (c) are cumulative.

(e)  If the lease agreement covers both real property and goods, the party seeking enforcement may proceed under this part as to the goods, or under other applicable law as to both the real property and the goods in accordance with that party's rights and remedies in respect of the real property, in which case this part does not apply. [L 1991, c 40, pt of §1; am L 2004, c 162, §6]



§490:2A-502 - Notice after default.

§490:2A-502  Notice after default.  Except as otherwise provided in this article or the lease agreement, the lessor or lessee in default under the lease contract is not entitled to notice of default or notice of enforcement from the other party to the lease agreement. [L 1991, c 40, pt of §1]



§490:2A-503 - Modification or impairment of rights and remedies.

§490:2A-503  Modification or impairment of rights and remedies.  (a)  Except as otherwise provided in this article, the lease agreement may include rights and remedies for default in addition to or in substitution for those provided in this article and may limit or alter the measure of damages recoverable under this article.

(b)  Resort to a remedy provided under this article or in the lease agreement is optional unless the remedy is expressly agreed to be exclusive.  If circumstances cause an exclusive or limited remedy to fail of its essential purpose, or provision for an exclusive remedy is unconscionable, remedy may be had as provided in this article.

(c)  Consequential damages may be liquidated under section 490:2A-504, or may otherwise be limited, altered, or excluded unless the limitation, alteration, or exclusion is unconscionable.  Limitation, alteration, or exclusion of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation, alteration, or exclusion of damages where the loss is commercial is not prima facie unconscionable.

(d)  Rights and remedies on default by the lessor or the lessee with respect to any obligation or promise collateral or ancillary to the lease contract are not impaired by this article. [L 1991, c 40, pt of §1]



§490:2A-504 - Liquidation of damages.

§490:2A-504  Liquidation of damages.  (a)  Damages payable by either party for default, or any other act or omission, including indemnity for loss or diminution of anticipated tax benefits or loss or damage to lessor's residual interest, may be liquidated in the lease agreement but only at an amount or by a formula that is reasonable in light of the then anticipated harm caused by the default or other act or omission.

(b)  If the lease agreement provides for liquidation of damages, and such provision does not comply with subsection (a), or such provision is an exclusive or limited remedy that circumstances cause to fail of its essential purpose, remedy may be had as provided in this article.

(c)  If the lessor justifiably withholds or stops delivery of goods because of the lessee's default or insolvency (section 490:2A-525 or 490:2A-526), the lessee is entitled to restitution of any amount by which the sum of the lessee's payments exceeds:

(1)  The amount to which the lessor is entitled by virtue of terms liquidating the lessor's damages in accordance with subsection (a); or

(2)  In the absence of those terms, twenty per cent of the then present value of the total rent the lessee was obligated to pay for the balance of the lease term, or, in the case of a consumer lease, the lesser of such amount or $500.

(d)  A lessee's right to restitution under subsection (c) is subject to offset to the extent the lessor establishes:

(1)  A right to recover damages under the provisions of this article other than subsection (a); and

(2)  The amount or value of any benefits received by the lessee directly or indirectly by reason of the lease contract. [L 1991, c 40, pt of §1]



§490:2A-505 - Cancellation and termination and effect of cancellation, termination, rescission, or fraud on rights and remedies.

§490:2A-505  Cancellation and termination and effect of cancellation, termination, rescission, or fraud on rights and remedies.  (a)  On cancellation of the lease contract, all obligations that are still executory on both sides are discharged, but any right based on prior default or performance survives, and the canceling party also retains any remedy for default of the whole lease contract or any unperformed balance.

(b)  On termination of the lease contract, all obligations that are still executory on both sides are discharged but any right based on prior default or performance survives.

(c)  Unless the contrary intention clearly appears, expressions of "cancellation", "rescission", or the like of the lease contract may not be construed as a renunciation or discharge of any claim in damages for an antecedent default.

(d)  Rights and remedies for material misrepresentation or fraud include all rights and remedies available under this article for default.

(e)  Neither rescission nor a claim for rescission of the lease contract nor rejection or return of the goods may bar or be deemed inconsistent with a claim for damages or other right or remedy. [L 1991, c 40, pt of §1]



§490:2A-506 - Statute of limitations.

§490:2A-506  Statute of limitations.  (a)  An action for default under a lease contract, including breach of warranty or indemnity, must be commenced within four years after the cause of action accrued.  By the original lease contract the parties may reduce the period of limitation to not less than one year.

(b)  A cause of action for default accrues when the act or omission on which the default or breach of warranty is based is or should have been discovered by the aggrieved party, or when the default occurs, whichever is later.  A cause of action for indemnity accrues when the act or omission on which the claim for indemnity is based is or should have been discovered by the indemnified party, whichever is later.

(c)  If an action commenced within the time limited by subsection (a) is so terminated as to leave available a remedy by another action for the same default or breach of warranty or indemnity, the other action may be commenced after the expiration of the time limited and within six months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(d)  This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action that have accrued before this article becomes effective. [L 1991, c 40, pt of §1]



§490:2A-507 - Proof of market rent: time and place.

§490:2A-507  Proof of market rent:  time and place.  (a)  Damages based on market rent (section 490:2A-519 or 490:2A-528) are determined according to the rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the time of the default.

(b)  If evidence of rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times or places described in this article is not readily available, the rent prevailing within any reasonable time before or after the time described or at any other place or for a different lease term which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the difference, including the cost of transporting the goods to or from the other place.

(c)  Evidence of a relevant rent prevailing at a time or place or for a lease term other than the one described in this article offered by one party is not admissible unless and until that party has given the other party notice the court finds sufficient to prevent unfair surprise.

(d)  If the prevailing rent or value of any goods regularly leased in any established market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of that market are admissible in evidence.  The circumstances of the preparation of the report may be shown to affect its weight but not its admissibility. [L 1991, c 40, pt of §1]



§490:2A-508 - Lessee's remedies.

Subpart B.  Default by Lessor

§490:2A-508  Lessee's remedies.  (a)  If a lessor fails to deliver the goods in conformity to the lease contract (section 490:2A-509) or repudiates the lease contract (section 490:2A-402), or a lessee rightfully rejects the goods (section 490:2A-509) or justifiably revokes acceptance of the goods (section 490:2A-517), then with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (section 490:2A-510), the lessor is in default under the lease contract and the lessee may:

(1)  Cancel the lease contract (section 490:2A-505(a));

(2)  Recover so much of the rent and security as has been paid and is just under the circumstances;

(3)  Cover and recover damages as to all goods affected whether or not they have been identified to the lease contract (sections 490:2A-518 and 490:2A-520), or recover damages for nondelivery (sections 490:2A-519 and 490:2A-520);

(4)  Exercise any other rights or pursue any other remedies provided in the lease contract.

(b)  If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, the lessee may also:

(1)  If the goods have been identified, recover them (section 490:2A-522); or

(2)  In a proper case, obtain specific performance or replevy the goods (section 490:2A-521).

(c)  If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease, and in section 490:2A-519(c).

(d)  If a lessor has breached a warranty, whether express or implied, the lessee may recover damages (section 490:2A-519(d)).

(e)  On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lessee's possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation, and care and custody and may hold those goods and dispose of them in good faith and in a commercially reasonable manner, subject to section 490:2A-527(e).

(f)  Subject to the provisions of section 490:2A-407, a lessee, on notifying the lessor of the lessee's intention to do so, may deduct all or any part of the damages resulting from any default under the lease contract from any part of the rent still due under the same lease contract. [L 1991, c 40, pt of §1]



§490:2A-509 - Lessee's rights on improper delivery; rightful rejection.

§490:2A-509  Lessee's rights on improper delivery; rightful rejection.  (a)  Subject to the provisions of section 490:2A-510 on default in installment lease contracts, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.

(b)  Rejection of goods is ineffective unless it is within a reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor. [L 1991, c 40, pt of §1]



§490:2A-510 - Installment lease contracts: rejection and default.

§490:2A-510  Installment lease contracts:  rejection and default.  (a)  Under an installment lease contract a lessee may reject any delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and cannot be cured or the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (b) and the lessor or the supplier gives adequate assurance of its cure, the lessee must accept that delivery.

(b)  Whenever nonconformity or default with respect to one or more deliveries substantially impairs the value of the installment lease contract as a whole there is a default with respect to the whole.  But, the aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation or brings an action with respect only to past deliveries or demands performance as to future deliveries. [L 1991, c 40, pt of §1]



§490:2A-511 - Merchant lessee's duties as to rightfully rejected goods.

§490:2A-511  Merchant lessee's duties as to rightfully rejected goods.  (a)  Subject to any security interest of a lessee (section 490:2A-508(e)), if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in the merchant lessee's possession or control, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods.  In the absence of those instructions, a merchant lessee shall make reasonable efforts to sell, lease, or otherwise dispose of the goods for the lessor's account if they threaten to decline in value speedily.  Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(b)  If a merchant lessee (subsection (a)) or any other lessee (section 490:2A-512) disposes of goods, the lessee is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade, or if there is none, to a reasonable sum not exceeding ten per cent of the gross proceeds.

(c)  In complying with this section or section 490:2A-512, the lessee is held only to good faith.  Good faith conduct hereunder is neither acceptance or conversion nor the basis of an action for damages.

(d)  A purchaser who purchases in good faith from a lessee pursuant to this section or section 490:2A-512 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with one or more of the requirements of this article. [L 1991, c 40, pt of §1]



§490:2A-512 - Lessee's duties as to rightfully rejected goods.

§490:2A-512  Lessee's duties as to rightfully rejected goods.  (a)  Except as otherwise provided with respect to goods that threaten to decline in value speedily (section 490:2A-511) and subject to any security interest of a lessee (section 490:2A-508(e)):

(1)  The lessee, after rejection of goods in the lessee's possession, shall hold them with reasonable care at the lessor's or the supplier's disposition for a reasonable time after the lessee's seasonable notification of rejection;

(2)  If the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor's or the supplier's account or ship them to the lessor or the supplier or dispose of them for the lessor's or the supplier's account with reimbursement in the manner provided in section 490:2A-511; but

(3)  The lessee has no further obligations with regard to goods rightfully rejected.

(b)  Action by the lessee pursuant to subsection (a) is not acceptance or conversion. [L 1991, c 40, pt of §1]



§490:2A-513 - Cure by lessor of improper tender or delivery; replacement.

§490:2A-513  Cure by lessor of improper tender or delivery; replacement.  (a)  If any tender or delivery by the lessor or the supplier is rejected because nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor's or the supplier's intention to cure and may then make a conforming delivery within the time provided in the lease contract.

(b)  If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if the lessor or the supplier seasonably notifies the lessee. [L 1991, c 40, pt of §1]



§490:2A-514 - Waiver of lessee's objections.

§490:2A-514  Waiver of lessee's objections.  (a)  In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:

(1)  If, stated seasonably, the lessor or the supplier could have cured it (section 490:2A-513); or

(2)  Between merchants if the lessor or the supplier after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.

(b)  A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent in the documents. [L 1991, c 40, pt of §1; am L 2004, c 163, §16]



§490:2A-515 - Acceptance of goods.

§490:2A-515  Acceptance of goods.  (a)  Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and:

(1)  The lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

(2)  The lessee fails to make an effective rejection of the goods (section 490:2A-509(b)).

(b)  Acceptance of a part of any commercial unit is acceptance of that entire unit. [L 1991, c 40, pt of §1]

Case Notes

Where photo processing machine was not delivered to plaintiff and plaintiff thus did not have a reasonable time to inspect the machine, leasing company did not show that plaintiff agreed to accept the machine before delivery under this section by signing the acceptance certificate.  104 H. 148 (App.), 85 P.3d 1099.



§490:2A-516 - Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over.

§490:2A-516  Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over.  (a)  A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

(b)  A lessee's acceptance of goods precludes rejection of the goods accepted.  In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it.  In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured.  Acceptance does not of itself impair any other remedy provided by this article or the lease agreement for nonconformity.

(c)  If a tender has been accepted:

(1)  Within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;

(2)  Except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like (section 490:2A-211) the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation; and

(3)  The burden is on the lessee to establish any default.

(d)  If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over the following apply:

(1)  The lessee may give the lessor or the supplier, or both, written notice of the litigation.  If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the two litigations, then unless the person notified after seasonable receipt of the notice does come in and defend that person is so bound.

(2)  The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like (section 490:2A-211) or else be barred from any remedy over.  If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.

(e)  Subsections (c) and (d) apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (section 490:2A-211). [L 1991, c 40, pt of §1]



§490:2A-517 - Revocation of acceptance of goods.

§490:2A-517  Revocation of acceptance of goods.  (a)  A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:

(1)  Except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(2)  Without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(b)  Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

(c)  If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

(d)  Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity.  Revocation is not effective until the lessee notifies the lessor.

(e)  A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them. [L 1991, c 40, pt of §1]



§490:2A-518 - Cover; substitute goods.

§490:2A-518  Cover; substitute goods.  (a)  After a default by a lessor under the lease contract of the type described in section 490:2A-508(a), or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

(b)  Except as otherwise provided with respect to damages liquidated in the lease agreement (section 490:2A-504) or otherwise determined pursuant to agreement of the parties (sections 490:1-302 and 490:2A-503), if a lessee's cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages (i) the present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term that is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement, and (ii) any incidental or consequential damages, less expenses saved in consequence of the lessor's default.

(c)  If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection (b), or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and section 490:2A-519 governs. [L 1991, c 40, pt of §1; am L 2004, c 162, §7]



§490:2A-519 - Lessee's damages for nondelivery, repudiation, default, and breach of warranty in regard to accepted goods.

§490:2A-519  Lessee's damages for nondelivery, repudiation, default, and breach of warranty in regard to accepted goods.  (a)  Except as otherwise provided with respect to damages liquidated in the lease agreement (section 490:2A-504) or otherwise determined pursuant to agreement of the parties (sections 490:1-302 and 490:2A-503), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under section 490:2A-518(b), or is by purchase or otherwise, the measure of damages for nondelivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(b)  Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(c)  Except as otherwise agreed, if the lessee has accepted goods and given notification (section 490:2A-516(c)), the measure of damages for nonconforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(d)  Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty. [L 1991, c 40, pt of §1; am L 2004, c 162, §8]



§490:2A-520 - Lessee's incidental and consequential damages.

§490:2A-520  Lessee's incidental and consequential damages.  (a)  Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses, or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(b)  Consequential damages resulting from a lessor's default include:

(1)  Any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(2)  Injury to person or property proximately resulting from any breach of warranty. [L 1991, c 40, pt of §1]



§490:2A-521 - Lessee's right to specific performance or replevin.

§490:2A-521  Lessee's right to specific performance or replevin.  (a)  Specific performance may be decreed if the goods are unique or in other proper circumstances.

(b)  A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.

(c)  A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing. [L 1991, c 40, pt of §1]



§490:2A-522 - Lessee's right to goods on lessor's insolvency.

§490:2A-522  Lessee's right to goods on lessor's insolvency.  (a)  Subject to subsection (b) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (section 490:2A-217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within ten days after receipt of the first installment of rent and security.

(b)  A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract. [L 1991, c 40, pt of §1]



§490:2A-523 - Lessor's remedies.

Subpart C.  Default by Lessee

§490:2A-523  Lessor's remedies.  (a)  If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (section 490:2A-510), the lessee is in default under the lease contract and the lessor may:

(1)  Cancel the lease contract (section 490:2A-505(a));

(2)  Proceed respecting goods not identified to the lease contract (section 490:2A-524);

(3)  Withhold delivery of the goods and take possession of goods previously delivered (section 490:2A-525);

(4)  Stop delivery of the goods by any bailee (section 490:2A-526);

(5)  Dispose of the goods and recover damages (section 490:2A-527), or retain the goods and recover damages (section 490:2A-528), or in a proper case recover rent (section 490:2A-529);

(6)  Exercise any other rights or pursue any other remedies provided in the lease contract.

(b)  If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (a), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(c)  If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease.  In addition, unless otherwise provided in the lease contract:

(1)  If the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsection (a) or (b); or

(2)  If the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (b). [L 1991, c 40, pt of §1]



§490:2A-524 - Lessor's right to identify goods to lease contract.

§490:2A-524  Lessor's right to identify goods to lease contract.  (a)  After default by the lessee under the lease contract of the type described in section 490:2A-523(a) or 490:2A-523(c)(1) or, if agreed, after other default by the lessee, the lessor may:

(1)  Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(2)  Dispose of goods (section 490:2A-527(a)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(b)  If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner. [L 1991, c 40, pt of §1; am L 1992, c 26, §1]



§490:2A-525 - Lessor's right to possession of goods.

§490:2A-525  Lessor's right to possession of goods.  (a)  If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(b)  After a default by the lessee under the lease contract of the type described in section 490:2A-523(a) or 490:2A-523(c)(1), or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods.  If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties.  Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (section 490:2A-527).

(c)  The lessor may proceed under subsection (b) without judicial process if it can be done without breach of the peace or the lessor may proceed by action. [L 1991, c 40, pt of §1]



§490:2A-526 - Lessor's stoppage of delivery in transit or otherwise.

§490:2A-526  Lessor's stoppage of delivery in transit or otherwise.  (a)  A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security, or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(b)  In pursuing its remedies under subsection (a), the lessor may stop delivery until:

(1)  Receipt of the goods by the lessee;

(2)  Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(3)  Such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(c)   (1)  To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(2)  After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuing charges or damages.

(3)  A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor. [L 1991, c 40, pt of §1; am L 2004, c 163, §17]



§490:2A-527 - Lessor's rights to dispose of goods.

§490:2A-527  Lessor's rights to dispose of goods.  (a)  After a default by a lessee under the lease contract of the type described in section 490:2A-523(a) or 490:2A-523(c)(1) or after the lessor refuses to deliver or takes possession of goods (section 490:2A-525 or 490:2A-526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.

(b)  Except as otherwise provided with respect to damages liquidated in the lease agreement (section 490:2A-504) or otherwise determined pursuant to agreement of the parties (sections 490:1-302 and 490:2A-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term that is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under section 490:2A-530, less expenses saved in consequence of the lessee's default.

(c)  If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (b), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and section 490:2A-528 governs.

(d)  A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with one or more of the requirements of this article.

(e)  The lessor is not accountable to the lessee for any profit made on any disposition.  A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (section 490:2A-508(e)). [L 1991, c 40, pt of §1; am L 2004, c 162, §9]



§490:2A-528 - Lessor's damages for nonacceptance, failure to pay, repudiation, or other default.

§490:2A-528  Lessor's damages for nonacceptance, failure to pay, repudiation, or other default.  (a)  Except as otherwise provided with respect to damages liquidated in the lease agreement (section 490:2A-504) or otherwise determined pursuant to agreement of the parties (sections 490:1-302 and 490:2A-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under section 490:2A-527(b), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in section 490:2A-523(a) or 490:2A-523(c)(1), or, if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under section 490:2A-530, less expenses saved in consequence of the lessee's default.

(b)  If the measure of damages provided in subsection (a) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under section 490:2A-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition. [L 1991, c 40, pt of §1; am L 2004, c 162, §10]



§490:2A-529 - Lessor's action for the rent.

§490:2A-529  Lessor's action for the rent.  (a)  After default by the lessee under the lease contract of the type described in section 490:2A-523(a) or 490:2A-523(c)(1) or, if agreed, after other default by the lessee, if the lessor complies with subsection (b), the lessor may recover from the lessee as damages:

(1)  For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (section 490:2A-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under section 490:2A-530, less expenses saved in consequence of the lessee's default; and

(2)  For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under section 490:2A-530, less expenses saved in consequence of the lessee's default.

(b)  Except as provided in subsection (c), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(c)  The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (a).  If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by section 490:2A-527 or section 490:2A-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to section 490:2A-527 or 490:2A-528.

(d)  Payment of the judgment for damages obtained pursuant to subsection (a) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(e)  After default by the lessee under the lease contract of the type described in section 490:2A-523(a) or section 490:2A-523(c)(1) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless be awarded damages for nonacceptance under section 490:2A-527 or section 490:2A-528. [L 1991, c 40, pt of §1; am L 1992, c 26, §2]



§490:2A-530 - Lessor's incidental damages.

§490:2A-530  Lessor's incidental damages.  Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care, and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default. [L 1991, c 40, pt of §1]



§490:2A-531 - Standing to sue third parties for injury to goods.

§490:2A-531  Standing to sue third parties for injury to goods.  (a)  If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (i) the lessor has a right of action against the third party, and (ii) the lessee also has a right of action against the third party if the lessee:

(1)  Has a security interest in the goods;

(2)  Has an insurable interest in the goods; or

(3)  Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(b)  If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, the party plaintiff's suit or settlement, subject to the party plaintiff's own interest, is as a fiduciary for the other party to the lease contract.

(c)  Either party with the consent of the other may sue for the benefit of whom it may concern. [L 1991, c 40, pt of §1]



§490:2A-532 - Lessor's rights to residual interest.

§490:2A-532  Lessor's rights to residual interest.  In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee. [L 1991, c 40, pt of §1]



§490:3-101 - Short title.

ARTICLE 3. [OLD]

COMMERCIAL PAPER

REPEALED.  L 1991, c 118, §5.

ARTICLE 3.

NEGOTIABLE INSTRUMENTS

PART 1.  GENERAL PROVISIONS AND DEFINITIONS

§490:3-101  Short title.  This article may be cited as Uniform Commercial Code--Negotiable Instruments. [L 1991, c 118, pt of §1]



§490:3-102 - Subject matter.

§490:3-102  Subject matter.  (a)  This article applies to negotiable instruments.  It does not apply to money, to payment orders governed by article 4A, or to securities governed by article 8.

(b)  If there is conflict between this article and article 4 or 9, articles 4 and 9 govern.

(c)  Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this article to the extent of the inconsistency. [L 1991, c 118, pt of §1]



§490:3-103 - Definitions.

§490:3-103  Definitions.  (a)  In this article:

(1)  "Acceptor" means a drawee that has accepted a draft.

(2)  "Drawee" means a person ordered in a draft to make payment.

(3)  "Drawer" means a person who signs or is identified in a draft as a person ordering payment.

(4)  "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(5)  "Maker" means a person who signs or is identified in a note as a person undertaking to pay.

(6)  "Order" means a written instruction to pay money signed by the person giving the instruction.  The instruction may be addressed to any person, including the person giving the instruction, or to one or more persons jointly or in the alternative but not in succession.  An authorization to pay is not an order unless the person authorized to pay is also instructed to pay.

(7)  "Ordinary care" in the case of a person engaged in business means observance of reasonable commercial standards, prevailing in the area in which the person is located, with respect to the business in which the person is engaged.  In the case of a bank that takes an instrument for processing for collection or payment by automated means, reasonable commercial standards do not require the bank to examine the instrument if the failure to examine does not violate the bank's prescribed procedures and the bank's procedures do not vary unreasonably from general banking usage not disapproved by this article or article 4.

(8)  "Party" means a party to an instrument.

(9)  "Promise" means a written undertaking to pay money signed by the person undertaking to pay.  An acknowledgment of an obligation by the obligor is not a promise unless the obligor also undertakes to pay the obligation.

(10)  "Prove" with respect to a fact means to meet the burden of establishing the fact (section 490:1-201).

(11)  "Remitter" means a person who purchases an instrument from its issuer if the instrument is payable to an identified person other than the purchaser.

(b)  Other definitions applying to this article and the sections in which they appear are:

"Acceptance".  Section 490:3-409.

"Accommodated party".  Section 490:3-419.

"Accommodation party".  Section 490:3-419.

"Alteration".  Section 490:3-407.

"Anomalous indorsement".  Section 490:3-205.

"Blank indorsement".  Section 490:3-205.

"Cashier's check".  Section 490:3-104.

"Certificate of deposit".  Section 490:3-104.

"Certified check".  Section 490:3-409.

"Check".  Section 490:3-104.

"Consideration".  Section 490:3-303.

"Demand draft".  Section 490:3-104.

"Draft".  Section 490:3-104.

"Holder in due course".  Section 490:3-302.

"Incomplete instrument".  Section 490:3-115.

"Indorsement".  Section 490:3-204.

"Indorser".  Section 490:3-204.

"Instrument".  Section 490:3-104.

"Issue".  Section 490:3-105.

"Issuer".  Section 490:3-105.

"Negotiable instrument".  Section 490:3-104.

"Negotiation".  Section 490:3-201.

"Note".  Section 490:3-104.

"Payable at a definite time".  Section 490:3-108.

"Payable on demand".  Section 490:3-108.

"Payable to bearer".  Section 490:3-109.

"Payable to order".  Section 490:3-109.

"Payment".  Section 490:3-602.

"Person entitled to enforce".  Section 490:3-301.

"Presentment".  Section 490:3-501.

"Reacquisition".  Section 490:3-207.

"Special indorsement".  Section 490:3-205.

"Teller's check".  Section 490:3-104.

"Transfer of instrument".  Section 490:3-203.

"Traveler's check".  Section 490:3-104.

"Value".  Section 490:3-303.

(c)  The following definitions in other articles apply to this article:

"Bank".  Section 490:4-105.

"Banking day".  Section 490:4-104.

"Clearing-house".  Section 490:4-104.

"Collecting bank".  Section 490:4-105.

"Depositary bank".  Section 490:4-105.

"Documentary draft".  Section 490:4-104.

"Intermediary bank".  Section 490:4-105.

"Item".  Section 490:4-104.

"Payor bank".  Section 490:4-105.

"Suspends payments".  Section 490:4-104.

(d)  In addition, article 1 contains general definitions and principles of construction and interpretation applicable throughout this article. [L 1991, c 118, pt of §1; am L 1998, c 241, §1; am L 2004, c 162, §11]



§490:3-104 - Negotiable instrument.

§490:3-104  Negotiable instrument.  (a)  Except as provided in subsections (c) and (d), "negotiable instrument" means an unconditional promise or order to pay a fixed amount of money, with or without interest or other charges described in the promise or order, if it:

(1)  Is payable to bearer or to order at the time it is issued or first comes into possession of a holder;

(2)  Is payable on demand or at a definite time; and

(3)  Does not state any other undertaking or instruction by the person promising or ordering payment to do any act in addition to the payment of money, but the promise or order may contain:

(A)  An undertaking or power to give, maintain, or protect collateral to secure payment;

(B)  An authorization or power to the holder to confess judgment or realize on or dispose of collateral; or

(C)  A waiver of the benefit of any law intended for the advantage or protection of an obligor.

(b)  "Instrument" means a negotiable instrument.

(c)  An order that meets all of the requirements of subsection (a), except paragraph (1) and otherwise falls within the definition of "check" in subsection (f) is a negotiable instrument and a check.

(d)  A promise or order other than a check is not an instrument if, at the time it is issued or first comes into possession of a holder, it contains a conspicuous statement, however expressed, to the effect that the promise or order is not negotiable or is not an instrument governed by this article.

(e)  An instrument is a "note" if it is a promise and is a "draft" if it is an order.  If an instrument falls within the definition of both "note" and "draft", a person entitled to enforce the instrument may treat it as either.

(f)  "Check" means:

(1)  A draft, other than a documentary draft, payable on demand and drawn on a bank;

(2)  A cashier's check or teller's check; or

(3)  A demand draft.

An instrument may be a check even though it is described on its face by another term, such as "money order".

(g)  "Cashier's check" means a draft with respect to which the drawer and drawee are the same bank or branches of the same bank.

(h)  "Teller's check" means a draft drawn by a bank:

(1)  On another bank; or

(2)  Payable at or through a bank.

(i)  "Traveler's check" means an instrument that:

(1)  Is payable on demand;

(2)  Is drawn on or payable at or through a bank;

(3)  Is designated by the term "traveler's check" or by a substantially similar term; and

(4)  Requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the instrument.

(j)  "Certificate of deposit" means an instrument containing an acknowledgment by a bank that a sum of money has been received by the bank and a promise by the bank to repay the sum of money.  A certificate of deposit is a note of the bank.

(k)  "Demand draft" means a writing not signed by a customer that is created by a third party under the purported authority of the customer for the purpose of charging the customer's account with a bank.  A demand draft may contain any or all of the following:

(1)  The customer's printed or typewritten name or account number;

(2)  A notation that the customer authorized the draft; or

(3)  The statement "No Signature Required" or words to that effect.

A demand draft shall not include a check drawn by a fiduciary, as defined in section 490:3-307(a)(1). [L 1991, c 118, pt of §1; am L 1998, c 241, §2]



§490:3-105 - Issue of instrument.

§490:3-105  Issue of instrument.  (a)  "Issue" means the first delivery of an instrument by the maker or drawer, whether to a holder or nonholder, for the purpose of giving rights on the instrument to any person.

(b)  An unissued instrument, or an unissued incomplete instrument that is completed, is binding on the maker or drawer, but nonissuance is a defense.  An instrument that is conditionally issued or is issued for a special purpose is binding on the maker or drawer, but failure of the condition or special purpose to be fulfilled is a defense.

(c)  "Issuer" applies to issued and unissued instruments and means a maker or drawer of an instrument. [L 1991, c 118, pt of §1]



§490:3-106 - Unconditional promise or order.

§490:3-106  Unconditional promise or order.  (a)  Except as provided in this section, for the purposes of section 490:3-104(a), a promise or order is unconditional unless it states (i) an express condition to payment, (ii) that the promise or order is subject to or governed by another writing, or (iii) that rights or obligations with respect to the promise or order are stated in another writing.  A reference to another writing does not of itself make the promise or order conditional.

(b)  A promise or order is not made conditional (i) by a reference to another writing for a statement of rights with respect to collateral, prepayment, or acceleration, or (ii) because payment is limited to resort to a particular fund or source.

(c)  If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of section 490:3-104(a).  If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.

(d)  If a promise or order at the time it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not thereby made conditional for the purposes of section 490:3-104(a); but if the promise or order is an instrument, there cannot be a holder in due course of the instrument. [L 1991, c 118, pt of §1]



§490:3-107 - Instrument payable in foreign money.

§490:3-107  Instrument payable in foreign money.  Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank-offered spot rate at the place of payment for the purchase of dollars on the day on which the instrument is paid. [L 1991, c 118, pt of §1]



§490:3-108 - Payable on demand or at definite time.

§490:3-108  Payable on demand or at definite time.  (a)  A promise or order is "payable on demand" if it (i) states that it is payable on demand or at sight, or otherwise indicates that it is payable at the will of the holder, or (ii) does not state any time of payment.

(b)  A promise or order is "payable at a definite time" if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order is issued, subject to rights of (i) prepayment, (ii) acceleration, (iii) extension at the option of the holder, or (iv) extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event.

(c)  If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date. [L 1991, c 118, pt of §1]



§490:3-109 - Payable to bearer or to order.

§490:3-109  Payable to bearer or to order.  (a)  A promise or order is "payable to bearer" if it:

(1)  States that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment;

(2)  Does not state a payee; or

(3)  States that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person.

(b)  A promise or order that is not payable to bearer is "payable to order" if it is payable (i) to the order of an identified person or (ii) to an identified person or order.  A promise or order that is payable to order is payable to the identified person.

(c)  An instrument payable to bearer may become payable to an identified person if it is specially indorsed pursuant to section 490:3-205(a).  An instrument payable to an identified person may become payable to bearer if it is indorsed in blank pursuant to section 490:3-205(b). [L 1991, c 118, pt of §1]



§490:3-110 - Identification of person to whom instrument is payable.

§490:3-110  Identification of person to whom instrument is payable.  (a)  The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument.  The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person.  If more than one person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one or more of the signers.

(b)  If the signature of the issuer of an instrument is made by automated means, such as a check-writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

(c)  A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office, or account number.  For the purpose of determining the holder of an instrument, the following rules apply:

(1)  If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable.  If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.

(2)  If an instrument is payable to:

(i)  A trust, an estate, or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, whether or not the beneficiary or estate is also named;

(ii)  A person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative, or a successor of the representative;

(iii)  A fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization; or

(iv)  An office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office, or a successor to the incumbent.

(d)  If an instrument is payable to two or more persons alternatively, it is payable to any of them and may be negotiated, discharged, or enforced by any or all of them in possession of the instrument.  If an instrument is payable to two or more persons not alternatively, it is payable to all of them and may be negotiated, discharged, or enforced only by all of them.  If an instrument payable to two or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively. [L 1991, c 118, pt of §1]



§490:3-111 - Place of payment.

§490:3-111  Place of payment.  Except as otherwise provided for items in article 4, an instrument is payable at the place of payment stated in the instrument.  If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument.  If no address is stated, the place of payment is the place of business of the drawee or maker.  If a drawee or maker has more than one place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument.  If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker. [L 1991, c 118, pt of §1]



§490:3-112 - Interest.

§490:3-112  Interest.  (a)  Unless otherwise provided in the instrument, (i) an instrument is not payable with interest, and (ii) interest on an interest-bearing instrument is payable from the date of the instrument.

(b)  Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates.  The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument.  If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues. [L 1991, c 118, pt of §1]



§490:3-113 - Date of instrument.

§490:3-113  Date of instrument.  (a)  An instrument may be antedated or postdated.  The date stated determines the time of payment if the instrument is payable at a fixed period after date.  Except as provided in section 490:4-401(c), an instrument payable on demand is not payable before the date of the instrument.

(b)  If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder. [L 1991, c 118, pt of §1]



§490:3-114 - Contradictory terms of instrument.

§490:3-114  Contradictory terms of instrument.  If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers. [L 1991, c 118, pt of §1]



§490:3-115 - Incomplete instrument.

§490:3-115  Incomplete instrument.  (a)  "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

(b)  Subject to subsection (c), if an incomplete instrument is an instrument under section 490:3-104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion.  If an incomplete instrument is not an instrument under section 490:3-104, but, after completion, the requirements of section 490:3-104 are met, the instrument may be enforced according to its terms as augmented by completion.

(c)  If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under section 490:3-407.

(d)  The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority. [L 1991, c 118, pt of §1]



§490:3-116 - Joint and several liability; contribution.

§490:3-116  Joint and several liability; contribution.  (a)  Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who indorse as joint payees, or anomalous indorsers are jointly and severally liable in the capacity in which they sign.

(b)  Except as provided in section 490:3-419(e) or by agreement of the affected parties, a party having joint and several liability that pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

(c)  Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection (b) of a party having the same joint and several liability to receive contribution from the party discharged. [L 1991, c 118, pt of §1]



§490:3-117 - Other agreements affecting instrument.

§490:3-117  Other agreements affecting instrument.  Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement.  To the extent an obligation is modified, supplemented, or nullified by an agreement under this section, the agreement is a defense to the obligation. [L 1991, c 118, pt of §1]



§490:3-118 - Statute of limitations.

§490:3-118  Statute of limitations.  (a)  Except as provided in subsection (e), an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within six years after the due date or dates stated in the note or, if a due date is accelerated, within six years after the accelerated due date.

(b)  Except as provided in subsection (d) or (e), if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six years after the demand.  If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of ten years.

(c)  Except as provided in subsection (d), an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three years after dishonor of the draft or ten years after the date of the draft, whichever period expires first.

(d)  An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check, or traveler's check must be commenced within three years after demand for payment is made to the acceptor or issuer, as the case may be.

(e)  An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six-year period begins when a demand for payment is in effect and the due date has passed.

(f)  An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced (i) within six years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time, or (ii) within six years after the date of acceptance if the obligation of the acceptor is payable on demand.

(g)  Unless governed by other law regarding claims for indemnity or contribution, an action (i) for conversion of an instrument, for money had and received, or like action based on conversion, (ii) for breach of warranty, or (iii) to enforce an obligation, duty, or right arising under this article and not governed by this section must be commenced within three years after the cause of action accrues. [L 1991, c 118, pt of §1]



§490:3-119 - Notice of right to defend action.

§490:3-119  Notice of right to defend action.  In an action for breach of an obligation for which a third person is answerable over pursuant to this article or article 4, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over.  If the notice states (i) that the person notified may come in and defend and (ii) that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend. [L 1991, c 118, pt of §1]



§490:3-201 - Negotiation.

PART 2.  NEGOTIATION, TRANSFER, AND INDORSEMENT

§490:3-201  Negotiation.  (a)  "Negotiation" means a transfer of possession, whether voluntary or involuntary, of an instrument by a person other than the issuer to a person who thereby becomes its holder.

(b)  Except for negotiation by a remitter, if an instrument is payable to an identified person, negotiation requires transfer of possession of the instrument and its indorsement by the holder.  If an instrument is payable to bearer, it may be negotiated by transfer of possession alone. [L 1991, c 118, pt of §1]



§490:3-202 - Negotiation subject to rescission.

§490:3-202  Negotiation subject to rescission.  (a)  Negotiation is effective even if obtained (i) from an infant, a corporation exceeding its powers, or a person without capacity, (ii) by fraud, duress, or mistake, or (iii) in breach of duty or as part of an illegal transaction.

(b)  To the extent permitted by other law, negotiation may be rescinded or may be subject to other remedies, but those remedies may not be asserted against a subsequent holder in due course or a person paying the instrument in good faith and without knowledge of facts that are a basis for rescission or other remedy. [L 1991, c 118, pt of §1]



§490:3-203 - Transfer of instrument; rights acquired by transfer.

§490:3-203  Transfer of instrument; rights acquired by transfer.  (a)  An instrument is transferred when it is delivered by a person other than its issuer for the purpose of giving to the person receiving delivery the right to enforce the instrument.

(b)  Transfer of an instrument, whether or not the transfer is a negotiation, vests in the transferee any right of the transferor to enforce the instrument, including any right as a holder in due course, but the transferee cannot acquire rights of a holder in due course by a transfer, directly or indirectly, from a holder in due course if the transferee engaged in fraud or illegality affecting the instrument.

(c)  Unless otherwise agreed, if an instrument is transferred for value and the transferee does not become a holder because of lack of indorsement by the transferor, the transferee has a specifically enforceable right to the unqualified indorsement of the transferor, but negotiation of the instrument does not occur until the indorsement is made.

(d)  If a transferor purports to transfer less than the entire instrument, negotiation of the instrument does not occur.  The transferee obtains no rights under this article and has only the rights of a partial assignee. [L 1991, c 118, pt of §1]



§490:3-204 - Indorsement.

§490:3-204  Indorsement.  (a)  "Indorsement" means a signature, other than that of a signer as maker, drawer, or acceptor, that alone or accompanied by other words is made on an instrument for the purpose of (i) negotiating the instrument, (ii) restricting payment of the instrument, or (iii) incurring indorser's liability on the instrument, but regardless of the intent of the signer, a signature and its accompanying words is an indorsement unless the accompanying words, the terms of the instrument, place of the signature, or other circumstances unambiguously indicate that the signature was made for a purpose other than indorsement.  For the purpose of determining whether a signature is made on an instrument, a paper affixed to the instrument is a part of the instrument.

(b)  "Indorser" means a person who makes an indorsement.

(c)  For the purpose of determining whether the transferee of an instrument is a holder, an indorsement that transfers a security interest in the instrument is effective as an unqualified indorsement of the instrument.

(d)  If an instrument is payable to a holder under a name that is not the name of the holder, indorsement may be made by the holder in the name stated in the instrument or in the holder's name or both, but signature in both names may be required by a person paying or taking the instrument for value or collection. [L 1991, c 118, pt of §1]



§490:3-205 - Special indorsement; blank indorsement; anomalous indorsement.

§490:3-205  Special indorsement; blank indorsement; anomalous indorsement.  (a)  If an indorsement is made by the holder of an instrument, whether payable to an identified person or payable to bearer, and the indorsement identifies a person to whom it makes the instrument payable, it is a "special indorsement".  When specially indorsed, an instrument becomes payable to the identified person and may be negotiated only by the indorsement of that person.  The principles stated in section 490:3-110 apply to special indorsements.

(b)  If an indorsement is made by the holder of an instrument and it is not a special indorsement, it is a "blank indorsement".  When indorsed in blank, an instrument becomes payable to bearer and may be negotiated by transfer of possession alone until specially indorsed.

(c)  The holder may convert a blank indorsement that consists only of a signature into a special indorsement by writing, above the signature of the indorser, words identifying the person to whom the instrument is made payable.

(d)  "Anomalous indorsement" means an indorsement made by a person who is not the holder of the instrument.  An anomalous indorsement does not affect the manner in which the instrument may be negotiated. [L 1991, c 118, pt of §1]



§490:3-206 - Restrictive indorsement.

§490:3-206  Restrictive indorsement.  (a)  An indorsement limiting payment to a particular person or otherwise prohibiting further transfer or negotiation of the instrument is not effective to prevent further transfer or negotiation of the instrument.

(b)  An indorsement stating a condition to the right of the indorsee to receive payment does not affect the right of the indorsee to enforce the instrument.  A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.

(c)  If an instrument bears an indorsement (i) described in section 490:4-201(b) or (ii) in blank or to a particular bank using the words "for deposit", "for collection", or other words indicating a purpose of having the instrument collected by a bank for the indorser or for a particular account, the following rules apply:

(1)  A person, other than a bank, who purchases the instrument when so indorsed converts the instrument unless the amount paid for the instrument is received by the indorser or applied consistently with the indorsement.

(2)  A depositary bank that purchases the instrument or takes it for collection when so indorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the indorser or applied consistently with the indorsement.

(3)  A payor bank that is also the depositary bank or that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the indorser or applied consistently with the indorsement.

(4)  Except as otherwise provided in paragraph (3), a payor bank or intermediary bank may disregard the indorsement and is not liable if the proceeds of the instrument are not received by the indorser or applied consistently with the indorsement.

(d)  Except for an indorsement covered by subsection (c), if an instrument bears an indorsement using words to the effect that payment is to be made to the indorsee as agent, trustee, or other fiduciary for the benefit of the indorser or another person, the following rules apply:

(1)  Unless there is notice of breach of fiduciary duty as provided in section 490:3-307, a person who purchases the instrument from the indorsee or takes the instrument from the indorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the indorsee without regard to whether the indorsee violates a fiduciary duty to the indorser.

(2)  A subsequent transferee of the instrument or person who pays the instrument is neither given notice nor otherwise affected by the restriction in the indorsement unless the transferee or payor knows that the fiduciary dealt with the instrument or its proceeds in breach of fiduciary duty.

(e)  The presence on an instrument of an indorsement to which this section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under subsection (c) or has notice or knowledge of breach of fiduciary duty as stated in subsection (d).

(f)  In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense if payment would violate an indorsement to which this section applies and the payment is not permitted by this section. [L 1991, c 118, pt of §1]



§490:3-207 - Reacquisition.

§490:3-207  Reacquisition.  Reacquisition of an instrument occurs if it is transferred to a former holder, by negotiation or otherwise.  A former holder who reacquires the instrument may cancel indorsements made after the reacquirer first became a holder of the instrument.  If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument.  An indorser whose indorsement is canceled is discharged, and the discharge is effective against any subsequent holder. [L 1991, c 118, pt of §1]



§490:3-301 - Person entitled to enforce instrument.

PART 3.  ENFORCEMENT OF INSTRUMENTS

§490:3-301  Person entitled to enforce instrument.  "Person entitled to enforce" an instrument means (i) the holder of the instrument, (ii) a nonholder in possession of the instrument who has the rights of a holder, or (iii) a person not in possession of the instrument who is entitled to enforce the instrument pursuant to section 490:3-309 or 490:3-418(d).  A person may be a person entitled to enforce the instrument even though the person is not the owner of the instrument or is in wrongful possession of the instrument. [L 1991, c 118, pt of §1]



§490:3-302 - Holder in due course.

§490:3-302  Holder in due course.  (a)  Subject to subsection (c) and section 490:3-106(d), "holder in due course" means the holder of an instrument if:

(1)  The instrument when issued or negotiated to the holder does not bear such apparent evidence of forgery or alteration or is not otherwise so irregular or incomplete as to call into question its authenticity; and

(2)  The holder took the instrument (i) for value, (ii) in good faith, (iii) without notice that the instrument is overdue or has been dishonored or that there is an uncured default with respect to payment of another instrument issued as part of the same series, (iv) without notice that the instrument contains an unauthorized signature or has been altered, (v) without notice of any claim to the instrument described in section 490:3-306, and (vi) without notice that any party has a defense or claim in recoupment described in section 490:3-305(a).

(b)  Notice of discharge of a party, other than discharge in an insolvency proceeding, is not notice of a defense under subsection (a), but discharge is effective against a person who became a holder in due course with notice of the discharge.  Public filing or recording of a document does not of itself constitute notice of a defense, claim in recoupment, or claim to the instrument.

(c)  Except to the extent a transferor or predecessor in interest has rights as a holder in due course, a person does not acquire rights of a holder in due course of an instrument taken (i) by legal process or by purchase in an execution, bankruptcy, or creditor's sale or similar proceeding, (ii) by purchase as part of a bulk transaction not in ordinary course of business of the transferor, or (iii) as the successor in interest to an estate or other organization.

(d)  If, under section 490:3-303(a)(1), the promise of performance that is the consideration for an instrument has been partially performed, the holder may assert rights as a holder in due course of the instrument only to the fraction of the amount payable under the instrument equal to the value of the partial performance divided by the value of the promised performance.

(e)  If (i) the person entitled to enforce an instrument has only a security interest in the instrument and (ii) the person obliged to pay the instrument has a defense, claim in recoupment, or claim to the instrument that may be asserted against the person who granted the security interest, the person entitled to enforce the instrument may assert rights as a holder in due course only to an amount payable under the instrument which, at the time of enforcement of the instrument, does not exceed the amount of the unpaid obligation secured.

(f)  To be effective, notice must be received at a time and in a manner that gives a reasonable opportunity to act on it.

(g)  This section is subject to any law limiting status as a holder in due course in particular classes of transactions. [L 1991, c 118, pt of §1]

Case Notes

Where genuine issues of material fact existed as to whether plaintiff was a holder in due course, including whether plaintiff took mortgagor's note "for value" and whether plaintiff took the note "in good faith" and "without notice that the note was overdue" or that mortgagor had "a defense or claim in recoupment", trial court erred in granting plaintiff's motion for summary judgment.  99 H. 173 (App.), 53 P.3d 312.



§490:3-303 - Value and consideration.

§490:3-303  Value and consideration.  (a)  An instrument is issued or transferred for value if:

(1)  The instrument is issued or transferred for a promise of performance, to the extent the promise has been performed;

(2)  The transferee acquires a security interest or other lien in the instrument other than a lien obtained by judicial proceeding;

(3)  The instrument is issued or transferred as payment of, or as security for, an antecedent claim against any person, whether or not the claim is due;

(4)  The instrument is issued or transferred in exchange for a negotiable instrument; or

(5)  The instrument is issued or transferred in exchange for the incurring of an irrevocable obligation to a third party by the person taking the instrument.

(b)  "Consideration" means any consideration sufficient to support a simple contract.  The drawer or maker of an instrument has a defense if the instrument is issued without consideration.  If an instrument is issued for a promise of performance, the issuer has a defense to the extent performance of the promise is due and the promise has not been performed.  If an instrument is issued for value as stated in subsection (a), the instrument is also issued for consideration. [L 1991, c 118, pt of §1]

Case Notes

Where genuine issues of material fact existed as to whether plaintiff was a holder in due course, including whether plaintiff took mortgagor's note "for value" and whether plaintiff took the note "in good faith" and "without notice that the note was overdue" or that mortgagor had "a defense or claim in recoupment", trial court erred in granting plaintiff's motion for summary judgment.  99 H. 173 (App.), 53 P.3d 312.



§490:3-304 - Overdue instrument.

§490:3-304  Overdue instrument.  (a)  An instrument payable on demand becomes overdue at the earliest of the following times:

(1)  On the day after the day demand for payment is duly made;

(2)  If the instrument is a check, ninety days after its date; or

(3)  If the instrument is not a check, when the instrument has been outstanding for a period of time after its date which is unreasonably long under the circumstances of the particular case in light of the nature of the instrument and usage of the trade.

(b)  With respect to an instrument payable at a definite time the following rules apply:

(1)  If the principal is payable in installments and a due date has not been accelerated, the instrument becomes overdue upon default under the instrument for nonpayment of an installment, and the instrument remains overdue until the default is cured.

(2)  If the principal is not payable in installments and the due date has not been accelerated, the instrument becomes overdue on the day after the due date.

(3)  If a due date with respect to principal has been accelerated, the instrument becomes overdue on the day after the accelerated due date.

(c)  Unless the due date of principal has been accelerated, an instrument does not become overdue if there is default in payment of interest but no default in payment of principal. [L 1991, c 118, pt of §1]



§490:3-305 - Defenses and claims in recoupment.

§490:3-305  Defenses and claims in recoupment.  (a)  Except as stated in subsection (b), the right to enforce the obligation of a party to pay the instrument is subject to the following:

(1)  A defense of the obligor based on (i) infancy of the obligor to the extent it is a defense to a simple contract, (ii) duress, lack of legal capacity, or illegality of the transaction which, under other law, nullifies the obligation of the obligor, (iii) fraud that induced the obligor to sign the instrument with neither knowledge nor reasonable opportunity to learn of its character or its essential terms, or (iv) discharge of the obligor in insolvency proceedings;

(2)  A defense of the obligor stated in another section of this article or a defense of the obligor that would be available if the person entitled to enforce the instrument were enforcing a right to payment under a simple contract; and

(3)  A claim in recoupment of the obligor against the original payee of the instrument if the claim arose from the transaction that gave rise to the instrument; but the claim of the obligor may be asserted against a transferee of the instrument only to reduce the amount owing on the instrument at the time the action is brought.

(b)  The right of a holder in due course to enforce the obligation of a party to pay the instrument is subject to defenses of the obligor stated in subsection (a)(1), but is not subject to defenses of the obligor stated in subsection (a)(2) or claims in recoupment stated in subsection (a)(3) against a person other than the holder.

(c)  Except as stated in subsection (d), in an action to enforce the obligation of a party to pay the instrument, the obligor may not assert against the person entitled to enforce the instrument a defense, claim in recoupment, or claim to the instrument (section 490:3-306) of another person, but the other person's claim to the instrument may be asserted by the obligor if the other person is joined in the action and personally asserts the claim against the person entitled to enforce the instrument.  An obligor is not obliged to pay the instrument if the person seeking enforcement of the instrument does not have rights of a holder in due course and the obligor proves that the instrument is a lost or stolen instrument.

(d)  In an action to enforce the obligation of an accommodation party to pay an instrument, the accommodation party may assert against the person entitled to enforce the instrument any defense or claim in recoupment under subsection (a) that the accommodated party could assert against the person entitled to enforce the instrument, except the defenses of discharge in insolvency proceedings, infancy, and lack of legal capacity. [L 1991, c 118, pt of §1]

Case Notes

Where genuine issues of material fact existed as to whether plaintiff was a holder in due course, including whether plaintiff took mortgagor's note "for value" and whether plaintiff took the note "in good faith" and "without notice that the note was overdue" or that mortgagor had "a defense or claim in recoupment", trial court erred in granting plaintiff's motion for summary judgment.  99 H. 173 (App.), 53 P.3d 312.



§490:3-306 - Claims to an instrument.

§490:3-306  Claims to an instrument.  A person taking an instrument, other than a person having rights of a holder in due course, is subject to a claim of a property or possessory right in the instrument or its proceeds, including a claim to rescind a negotiation and to recover the instrument or its proceeds.  A person having rights of a holder in due course takes free of the claim to the instrument. [L 1991, c 118, pt of §1]



§490:3-307 - Notice of breach of fiduciary duty.

§490:3-307  Notice of breach of fiduciary duty.  (a)  In this section:

(1)  "Fiduciary" means an agent, trustee, partner, corporate officer or director, or other representative owing a fiduciary duty with respect to an instrument.

(2)  "Represented person" means the principal, beneficiary, partnership, corporation, or other person to whom the duty stated in paragraph (1) is owed.

(b)  If (i) an instrument is taken from a fiduciary for payment or collection or for value, (ii) the taker has knowledge of the fiduciary status of the fiduciary, and (iii) the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply:

(1)  Notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person.

(2)  In the case of an instrument payable to the represented person or the fiduciary as such, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

(3)  If an instrument is issued by the represented person or the fiduciary as such, and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty.

(4)  If an instrument is issued by the represented person or the fiduciary as such, to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person. [L 1991, c 118, pt of §1]



§490:3-308 - Proof of signatures and status as holder in due course.

§490:3-308  Proof of signatures and status as holder in due course.  (a)  In an action with respect to an instrument, the authenticity of, and authority to make, each signature on the instrument is admitted unless specifically denied in the pleadings.  If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is dead or incompetent at the time of trial of the issue of validity of the signature.  If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under section 490:3-402(a).

(b)  If the validity of signatures is admitted or proved and there is compliance with subsection (a), a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under section 490:3-301, unless the defendant proves a defense or claim in recoupment.  If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course which are not subject to the defense or claim. [L 1991, c 118, pt of §1]



§490:3-309 - Enforcement of lost, destroyed, or stolen instrument.

§490:3-309  Enforcement of lost, destroyed, or stolen instrument.  (a)  A person not in possession of an instrument is entitled to enforce the instrument if (i) the person was in rightful possession of the instrument and entitled to enforce it when loss of possession occurred, (ii) the loss of possession was not the result of a transfer by the person or a lawful seizure, and (iii) the person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(b)  A person seeking enforcement of an instrument under subsection (a) must prove the terms of the instrument and the person's right to enforce the instrument.  If that proof is made, section 490:3-308 applies to the case as if the person seeking enforcement had produced the instrument.  The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument.  Adequate protection may be provided by any reasonable means. [L 1991, c 118, pt of §1]



§490:3-310 - Effect of instrument on obligation for which taken.

§490:3-310  Effect of instrument on obligation for which taken.  (a)  Unless otherwise agreed, if a certified check, cashier's check, or teller's check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation.  Discharge of the obligation does not affect any liability that the obligor may have as an indorser of the instrument.

(b)  Unless otherwise agreed and except as provided in subsection (a), if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:

(1)  In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified.  Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check.

(2)  In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid.  Payment of the note results in discharge of the obligation to the extent of the payment.

(3)  Except as provided in paragraph (4), if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation.  In the case of an instrument of a third person which is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation.

(4)  If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended.  If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen, or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee's rights against the obligor are limited to enforcement of the instrument.

(c)  If an instrument other than one described in subsection (a) or (b) is taken for an obligation, the effect is (i) that stated in subsection (a) if the instrument is one on which a bank is liable as maker or acceptor, or (ii) that stated in subsection (b) in any other case. [L 1991, c 118, pt of §1]



§490:3-311 - Accord and satisfaction by use of instrument.

§490:3-311  Accord and satisfaction by use of instrument.  (a)  If a person against whom a claim is asserted proves that (i) that person in good faith tendered an instrument to the claimant as full satisfaction of the claim, (ii) the amount of the claim was unliquidated or subject to a bona fide dispute, and (iii) the claimant obtained payment of the instrument, the following subsections apply.

(b)  Unless subsection (c) applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.

(c)  Subject to subsection (d), a claim is not discharged under subsection (b) if either of the following applies:

(1)  The claimant, if an organization, proves that (i) within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office, or place, and (ii) the instrument or accompanying communication was not received by that designated person, office, or place.

(2)  The claimant, whether or not an organization, proves that within ninety days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted.  This paragraph does not apply if the claimant is an organization that sent a statement complying with paragraph (1)(i).

(d)  A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim. [L 1991, c 118, pt of §1]



§490:3-312 - Lost, destroyed, or stolen cashier's check, teller's check, or certified check.

§490:3-312  Lost, destroyed, or stolen cashier's check, teller's check, or certified check.  (a)  In this section:

(1)  "Check" means a cashier's check, teller's check, or certified check.

(2)  "Claimant" means a person who claims the right to receive the amount of a cashier's check, teller's check, or certified check that was lost, destroyed, or stolen.

(3)  "Declaration of loss" means a written statement, made under penalty of perjury, to the effect that (i) the declarer lost possession of a check, (ii) the declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier's check or teller's check, (iii) the loss of possession was not the result of a transfer by the declarer or a lawful seizure, and (iv) the declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(4)  "Obligated bank" means the issuer of a cashier's check or teller's check or the acceptor of a certified check.

(b)  A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if (i) the claimant is the drawer or payee of a certified check or the remitter or payee of a cashier's check or teller's check, (ii) the communication contains or is accompanied by a declaration of loss of the claimant with respect to the check, (iii) the communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid, and (iv) the claimant provides reasonable identification if requested by the obligated bank.  Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration.  If a claim is asserted in compliance with this subsection, the following rules apply:

(1)  The claim becomes enforceable at the later of (i) the time the claim is asserted, or (ii) the ninetieth day following the date of the check, in the case of a cashier's check or teller's check, or the ninetieth day following the date of the acceptance, in the case of a certified check.

(2)  Until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a teller's check, may permit the drawee to pay the check.  Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check.

(3)  If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check.

(4)  When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check.  Subject to section 490:4-302(a)(1), payment to the claimant discharges all liability of the obligated bank with respect to the check.

(c)  If the obligated bank pays the amount of a check to a claimant under subsection (b)(4) and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to (i) refund the payment to the obligated bank if the check is paid, or (ii) pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

(d)  If a claimant has the right to assert a claim under subsection (b) and is also a person entitled to enforce a cashier's check, teller's check, or certified check which is lost, destroyed, or stolen, the claimant may assert rights with respect to the check either under this section or section 490:3-309. [L 1995, c 40, §1]



§490:3-401 - Signature.

PART 4.  LIABILITY OF PARTIES

§490:3-401  Signature.  (a)  A person is not liable on an instrument unless (i) the person signed the instrument, or (ii) the person is represented by an agent or representative who signed the instrument and the signature is binding on the represented person under section 490:3-402.

(b)  A signature may be made (i) manually or by means of a device or machine, and (ii) by the use of any name, including a trade or assumed name, or by a word, mark, or symbol executed or adopted by a person with present intention to authenticate a writing. [L 1991, c 118, pt of §1]



§490:3-402 - Signature by representative.

§490:3-402  Signature by representative.  (a)  If a person acting, or purporting to act, as a representative signs an instrument by signing either the name of the represented person or the name of the signer, the represented person is bound by the signature to the same extent the represented person would be bound if the signature were on a simple contract.  If the represented person is bound, the signature of the representative is the "authorized signature of the represented person" and the represented person is liable on the instrument, whether or not identified in the instrument.

(b)  If a representative signs the name of the representative to an instrument and the signature is an authorized signature of the represented person, the following rules apply:

(1)  If the form of the signature shows unambiguously that the signature is made on behalf of the represented person who is identified in the instrument, the representative is not liable on the instrument.

(2)  Subject to subsection (c), if (i) the form of the signature does not show unambiguously that the signature is made in a representative capacity or (ii) the represented person is not identified in the instrument, the representative is liable on the instrument to a holder in due course that took the instrument without notice that the representative was not intended to be liable on the instrument.  With respect to any other person, the representative is liable on the instrument unless the representative proves that the original parties did not intend the representative to be liable on the instrument.

(c)  If a representative signs the name of the representative as drawer of a check without indication of the representative status and the check is payable from an account of the represented person who is identified on the check, the signer is not liable on the check if the signature is an authorized signature of the represented person. [L 1991, c 118, pt of §1]



§490:3-403 - Unauthorized signature.

§490:3-403  Unauthorized signature.  (a)  Unless otherwise provided in this article or article 4, an unauthorized signature is ineffective except as the signature of the unauthorized signer in favor of a person who in good faith pays the instrument or takes it for value.  An unauthorized signature may be ratified for all purposes of this article.

(b)  If the signature of more than one person is required to constitute the authorized signature of an organization, the signature of the organization is unauthorized if one of the required signatures is lacking.

(c)  The civil or criminal liability of a person who makes an unauthorized signature is not affected by any provision of this article which makes the unauthorized signature effective for the purposes of this article. [L 1991, c 118, pt of §1]



§490:3-404 - Impostors; fictitious payees.

§490:3-404  Impostors; fictitious payees.  (a)  If an impostor, by use of the mails or otherwise, induces the issuer of an instrument to issue the instrument to the impostor, or to a person acting in concert with the impostor, by impersonating the payee of the instrument or a person authorized to act for the payee, an indorsement of the instrument by any person in the name of the payee is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(b)  If (i) a person whose intent determines to whom an instrument is payable (section 490:3-110(a) or (b)) does not intend the person identified as payee to have any interest in the instrument, or (ii) the person identified as payee of an instrument is a fictitious person, the following rules apply until the instrument is negotiated by special indorsement:

(1)  Any person in possession of the instrument is its holder.

(2)  An indorsement by any person in the name of the payee stated in the instrument is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(c)  Under subsection (a) or (b), an indorsement is made in the name of a payee if (i) it is made in a name substantially similar to that of the payee or (ii) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to that of the payee.

(d)  With respect to an instrument to which subsection (a) or (b) applies, if a person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from payment of the instrument, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss. [L 1991, c 118, pt of §1]



§490:3-405 - Employer responsibility for fraudulent indorsement by employee.

§490:3-405  Employer responsibility for fraudulent indorsement by employee.  (a)  In this section:

(1)  "Employee" includes an independent contractor and employee of an independent contractor retained by the employer.

(2)  "Fraudulent indorsement" means (i) in the case of an instrument payable to the employer, a forged indorsement purporting to be that of the employer, or (ii) in the case of an instrument with respect to which the employer is the issuer, a forged indorsement purporting to be that of the person identified as payee.

(3)  "Responsibility" with respect to instruments means authority (i) to sign or indorse instruments on behalf of the employer, (ii) to process instruments received by the employer for bookkeeping purposes, for deposit to an account, or for other disposition, (iii) to prepare or process instruments for issue in the name of the employer, (iv) to supply information determining the names or addresses of payees of instruments to be issued in the name of the employer, (v) to control the disposition of instruments to be issued in the name of the employer, or (vi) to act otherwise with respect to instruments in a responsible capacity.

"Responsibility" does not include authority that merely allows an employee to have access to instruments or blank or incomplete instrument forms that are being stored or transported or are part of incoming or outgoing mail, or similar access.

(b)  For the purpose of determining the rights and liabilities of a person who, in good faith, pays an instrument or takes it for value or for collection, if an employer entrusted an employee with responsibility with respect to the instrument and the employee or a person acting in concert with the employee makes a fraudulent indorsement to the instrument, the indorsement is effective as the indorsement of the person to whom the instrument is payable if it is made in the name of that person.  If the person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from the fraud, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

(c)  Under subsection (b), an indorsement is made in the name of the person to whom an instrument is payable if (i) it is made in a name substantially similar to the name of that person, or (ii) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to the name of that person. [L 1991, c 118, pt of §1]



§490:3-406 - Negligence contributing to forged signature or alteration of instrument.

§490:3-406  Negligence contributing to forged signature or alteration of instrument.  (a)  A person whose failure to exercise ordinary care substantially contributes to an alteration of an instrument or to the making of a forged signature on an instrument is precluded from asserting the alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or for collection.

(b)  Under subsection (a), if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss, the loss is allocated between the person precluded and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.

(c)  Under subsection (a), the burden of proving failure to exercise ordinary care is on the person asserting the preclusion.  Under subsection (b), the burden of proving failure to exercise ordinary care is on the person precluded. [L 1991, c 118, pt of §1]



§490:3-407 - Alteration.

§490:3-407  Alteration.  (a)  "Alteration" means (i) an unauthorized change in an instrument that purports to modify in any respect the obligation of a party, or (ii) an unauthorized addition of words or numbers or other change to an incomplete instrument relating to the obligation of a party.

(b)  Except as provided in subsection (c), an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents to or is precluded from asserting the alteration.  No other alteration discharges a party, and the instrument may be enforced according to its original terms.

(c)  A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value, in good faith and without notice of the alteration, may enforce rights with respect to the instrument (i) according to its original terms, or (ii) in the case of an incomplete instrument altered by unauthorized completion, according to its terms as completed. [L 1991, c 118, pt of §1]



§490:3-408 - Drawee not liable on unaccepted draft.

§490:3-408  Drawee not liable on unaccepted draft.  A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until the drawee accepts it. [L 1991, c 118, pt of §1]



§490:3-409 - Acceptance of draft; certified check.

§490:3-409  Acceptance of draft; certified check.  (a)  "Acceptance" means the drawee's signed agreement to pay a draft as presented.  It must be written on the draft and may consist of the drawee's signature alone.  Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.

(b)  A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete, is overdue, or has been dishonored.

(c)  If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.

(d)  "Certified check" means a check accepted by the bank on which it is drawn.  Acceptance may be made as stated in subsection (a) or by a writing on the check which indicates that the check is certified.  The drawee of a check has no obligation to certify the check, and refusal to certify is not dishonor of the check. [L 1991, c 118, pt of §1]



§490:3-410 - Acceptance varying draft.

§490:3-410  Acceptance varying draft.  (a)  If the terms of a drawee's acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored.  In that case, the drawee may cancel the acceptance.

(b)  The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.

(c)  If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and indorser that does not expressly assent to the acceptance is discharged. [L 1991, c 118, pt of §1]



§490:3-411 - Refusal to pay cashier's checks, teller's checks, and certified checks.

§490:3-411  Refusal to pay cashier's checks, teller's checks, and certified checks.  (a)  In this section, "obligated bank" means the acceptor of a certified check or the issuer of a cashier's check or teller's check bought from the issuer.

(b)  If the obligated bank wrongfully (i) refuses to pay a cashier's check or certified check, (ii) stops payment of a teller's check, or (iii) refuses to pay a dishonored teller's check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.

(c)  Expenses or consequential damages under subsection (b) are not recoverable if the refusal of the obligated bank to pay occurs because (i) the bank suspends payments, (ii) the obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument, (iii) the obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument, or (iv) payment is prohibited by law. [L 1991, c 118, pt of §1]



§490:3-412 - Obligation of issuer of note or cashier's check.

§490:3-412  Obligation of issuer of note or cashier's check.  The issuer of a note or cashier's check or other draft drawn on the drawer is obliged to pay the instrument (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in sections 490:3-115 and 490:3-407.  The obligation is owed to a person entitled to enforce the instrument or to an indorser who paid the instrument under section 490:3-415. [L 1991, c 118, pt of §1]



§490:3-413 - Obligation of acceptor.

§490:3-413  Obligation of acceptor.  (a)  The acceptor of a draft is obliged to pay the draft (i) according to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms, (ii) if the acceptance varies the terms of the draft, according to the terms of the draft as varied, or (iii) if the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in sections 490:3-115 and 490:3-407.  The obligation is owed to a person entitled to enforce the draft or to the drawer or an indorser who paid the draft under section 490:3-414 or 490:3-415.

(b)  If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount.  If (i) the certification or acceptance does not state an amount, (ii) the amount of the instrument is subsequently raised, and (iii) the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course. [L 1991, c 118, pt of §1]



§490:3-414 - Obligation of drawer.

§490:3-414  Obligation of drawer.  (a)  This section does not apply to cashier's checks or other drafts drawn on the drawer.

(b)  If an unaccepted draft is dishonored, the drawer is obliged to pay the draft (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in sections 490:3-115 and 490:3-407.  The obligation is owed to a person entitled to enforce the draft or to an indorser who paid the draft under section 490:3-415.

(c)  If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

(d)  If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an indorser under section 490:3-415(a) and (c).

(e)  If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable under subsection (b) to pay the draft if the draft is not a check.  A disclaimer of the liability stated in subsection (b) is not effective if the draft is a check.

(f)  If (i) a check is not presented for payment or given to a depositary bank for collection within thirty days after its date, (ii) the drawee suspends payments after expiration of the thirty-day period without paying the check, and (iii) because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds. [L 1991, c 118, pt of §1]



§490:3-415 - Obligation of indorser.

§490:3-415  Obligation of indorser.  (a)  Subject to subsections (b), (c), and (d) and to section 490:3-419(d), if an instrument is dishonored, an indorser is obliged to pay the amount due on the instrument (i) according to the terms of the instrument at the time it was indorsed, or (ii) if the indorser indorsed an incomplete instrument, according to its terms when completed, to the extent stated in sections 490:3-115 and 490:3-407.  The obligation of the indorser is owed to a person entitled to enforce the instrument or to a subsequent indorser who paid the instrument under this section.

(b)  If an indorsement states that it is made "without recourse" or otherwise disclaims liability of the indorser, the indorser is not liable under subsection (a) to pay the instrument.

(c)  If notice of dishonor of an instrument is required by section 490:3-503 and notice of dishonor complying with that section is not given to an indorser, the liability of the indorser under subsection (a) is discharged.

(d)  If a draft is accepted by a bank after an indorsement is made, the liability of the indorser under subsection (a) is discharged.

(e)  If an indorser of a check is liable under subsection (a) and the check is not presented for payment, or given to a depositary bank for collection, within thirty days after the day the indorsement was made, the liability of the indorser under subsection (a) is discharged. [L 1991, c 118, pt of §1]



§490:3-416 - Transfer warranties.

§490:3-416  Transfer warranties.  (a)  A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by indorsement, to any subsequent transferee that:

(1)  The warrantor is a person entitled to enforce the instrument;

(2)  All signatures on the instrument are authentic and authorized;

(3)  The instrument has not been altered;

(4)  The instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor;

(5)  The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer; and

(6)  If the instrument is a demand draft, creation of the instrument according to the terms on its face was authorized by the person identified as drawer.

(b)  A person to whom the warranties under subsection (a) are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(c)  The warranties stated in subsection (a) cannot be disclaimed with respect to checks.  Unless notice of a claim for breach of warranty is given to the warrantor within thirty days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(d)  A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach. [L 1991, c 118, pt of §1; am L 1998, c 241, §3]



§490:3-417 - Presentment warranties.

§490:3-417  Presentment warranties.  (a)  If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft:

(1)  The person obtaining payment or acceptance, at the time of presentment; and

(2)  A previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(A)  The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(B)  The draft has not been altered;

(C)  The warrantor has no knowledge that the signature of the drawer of the draft is unauthorized; and

(D)  If the draft is a demand draft, creation of the demand draft according to the terms on its face was authorized by the person identified as drawer.

(b)  A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment.  In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach.  The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment.  If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor.  If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

(c)  If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under section 490:3-404 or 490:3-405 or the drawer is precluded under section 490:3-406 or 490:4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d)  If:

(1)  A dishonored draft is presented for payment to the drawer or an indorser; or

(2)  Any other instrument is presented for payment to a party obliged to pay the instrument; and

(3)  Payment is received, the following rules apply:

(A)  The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument; and

(B)  The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e)  The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks.  Unless notice of a claim for breach of warranty is given to the warrantor within thirty days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) or (d) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f)  A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

(g)  A demand draft is a check, as provided in section 490:3-104(f). [L 1991, c 118, pt of §1; am L 1998, c 241, §4]



§490:3-418 - Payment or acceptance by mistake.

§490:3-418  Payment or acceptance by mistake.  (a)  Except as provided in subsection (c), if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that (i) payment of the draft had not been stopped pursuant to section 490:4-403 or (ii) the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance.  Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(b)  Except as provided in subsection (c), if an instrument has been paid or accepted by mistake and the case is not covered by subsection (a), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, (i) recover the payment from the person to whom or for whose benefit payment was made or (ii) in the case of acceptance, may revoke the acceptance.

(c)  The remedies provided by subsection (a) or (b) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance.  This subsection does not limit remedies provided by section 490:3-417 or 490:4-407.

(d)  Notwithstanding section 490:4-215, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (a) or (b), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument. [L 1991, c 118, pt of §1]



§490:3-419 - Instruments signed for accommodation.

§490:3-419  Instruments signed for accommodation.  (a)  If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation".

(b)  An accommodation party may sign the instrument as maker, drawer, acceptor, or indorser and, subject to subsection (d), is obliged to pay the instrument in the capacity in which the accommodation party signs.  The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c)  A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument.  Except as provided in section 490:3-605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d)  If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if (i) execution of judgment against the other party has been returned unsatisfied, (ii) the other party is insolvent or in an insolvency proceeding, (iii) the other party cannot be served with process, or (iv) it is otherwise apparent that payment cannot be obtained from the other party.

(e)  An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party.  An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party. [L 1991, c 118, pt of §1]



§490:3-420 - Conversion of instrument.

§490:3-420  Conversion of instrument.  (a)  The law applicable to conversion of personal property applies to instruments.  An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment.  An action for conversion of an instrument may not be brought by (i) the issuer or acceptor of the instrument or (ii) a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.

(b)  In an action under subsection (a), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(c)  A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out. [L 1991, c 118, pt of §1]



§490:3-501 - Presentment.

PART 5.  DISHONOR

§490:3-501  Presentment.  (a)  "Presentment" means a demand made by or on behalf of a person entitled to enforce an instrument (i) to pay the instrument made to the drawee or a party obliged to pay the instrument or, in the case of a note or accepted draft payable at a bank, to the bank, or (ii) to accept a draft made to the drawee.

(b)  The following rules are subject to article 4, agreement of the parties, and clearing-house rules and the like:

(1)  Presentment may be made at the place of payment of the instrument and must be made at the place of payment if the instrument is payable at a bank in the United States; may be made by any commercially reasonable means, including an oral, written, or electronic communication; is effective when the demand for payment or acceptance is received by the person to whom presentment is made; and is effective if made to any one of two or more makers, acceptors, drawees, or other payors.

(2)  Upon demand of the person to whom presentment is made, the person making presentment must (i) exhibit the instrument, (ii) give reasonable identification and, if presentment is made on behalf of another person, reasonable evidence of authority to do so, and (iii) sign a receipt on the instrument for any payment made or surrender the instrument if full payment is made.

(3)  Without dishonoring the instrument, the party to whom presentment is made may (i) return the instrument for lack of a necessary indorsement, or (ii) refuse payment or acceptance for failure of the presentment to comply with the terms of the instrument, an agreement of the parties, or other applicable law or rule.

(4)  The party to whom presentment is made may treat presentment as occurring on the next business day after the day of presentment if the party to whom presentment is made has established a cut-off hour not earlier than 2:00 p.m. for the receipt and processing of instruments presented for payment or acceptance and presentment is made after the cut-off hour. [L 1991, c 118, pt of §1]



§490:3-502 - Dishonor.

§490:3-502  Dishonor.  (a)  Dishonor of a note is governed by the following rules:

(1)  If the note is payable on demand, the note is dishonored if presentment is duly made to the maker and the note is not paid on the day of presentment.

(2)  If the note is not payable on demand and is payable at or through a bank or the terms of the note require presentment, the note is dishonored if presentment is duly made and the note is not paid on the day it becomes payable or the day of presentment, whichever is later.

(3)  If the note is not payable on demand and paragraph (2) does not apply, the note is dishonored if it is not paid on the day it becomes payable.

(b)  Dishonor of an unaccepted draft other than a documentary draft is governed by the following rules:

(1)  If a check is duly presented for payment to the payor bank otherwise than for immediate payment over the counter, the check is dishonored if the payor bank makes timely return of the check or sends timely notice of dishonor or nonpayment under section 490:4-301 or 490:4-302, or becomes accountable for the amount of the check under section 490:4-302.

(2)  If a draft is payable on demand and paragraph (1) does not apply, the draft is dishonored if presentment for payment is duly made to the drawee and the draft is not paid on the day of presentment.

(3)  If a draft is payable on a date stated in the draft, the draft is dishonored if (i) presentment for payment is duly made to the drawee and payment is not made on the day the draft becomes payable or the day of presentment, whichever is later, or (ii) presentment for acceptance is duly made before the day the draft becomes payable and the draft is not accepted on the day of presentment.

(4)  If a draft is payable on elapse of a period of time after sight or acceptance, the draft is dishonored if presentment for acceptance is duly made and the draft is not accepted on the day of presentment.

(c)  Dishonor of an unaccepted documentary draft occurs according to the rules stated in subsection (b)(2), (3), and (4), except that payment or acceptance may be delayed without dishonor until no later than the close of the third business day of the drawee following the day on which payment or acceptance is required by those paragraphs.

(d)  Dishonor of an accepted draft is governed by the following rules:

(1)  If the draft is payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and the draft is not paid on the day of presentment.

(2)  If the draft is not payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and payment is not made on the day it becomes payable or the day of presentment, whichever is later.

(e)  In any case in which presentment is otherwise required for dishonor under this section and presentment is excused under section 490:3-504, dishonor occurs without presentment if the instrument is not duly accepted or paid.

(f)  If a draft is dishonored because timely acceptance of the draft was not made and the person entitled to demand acceptance consents to a late acceptance, from the time of acceptance the draft is treated as never having been dishonored. [L 1991, c 118, pt of §1]



§490:3-503 - Notice of dishonor.

§490:3-503  Notice of dishonor.  (a)  The obligation of an indorser stated in section 490:3-415(a) and the obligation of a drawer stated in section 490:3-414(d) may not be enforced unless (i) the indorser or drawer is given notice of dishonor of the instrument complying with this section or (ii) notice of dishonor is excused under section 490:3-504(b).

(b)  Notice of dishonor may be given by any person; may be given by any commercially reasonable means, including an oral, written, or electronic communication; and is sufficient if it reasonably identifies the instrument and indicates that the instrument has been dishonored or has not been paid or accepted.  Return of an instrument given to a bank for collection is sufficient notice of dishonor.

(c)  Subject to section 490:3-504(c), with respect to an instrument taken for collection by a collecting bank, notice of dishonor must be given (i) by the bank before midnight of the next banking day following the banking day on which the bank receives notice of dishonor of the instrument, or (ii) by any other person within thirty days following the day on which the person receives notice of dishonor.  With respect to any other instrument, notice of dishonor must be given within thirty days following the day on which dishonor occurs. [L 1991, c 118, pt of §1]



§490:3-504 - Excused presentment and notice of dishonor.

§490:3-504  Excused presentment and notice of dishonor.  (a)  Presentment for payment or acceptance of an instrument is excused if (i) the person entitled to present the instrument cannot with reasonable diligence make presentment, (ii) the maker or acceptor has repudiated an obligation to pay the instrument or is dead or in insolvency proceedings, (iii) by the terms of the instrument presentment is not necessary to enforce the obligation of indorsers or the drawer, (iv) the drawer or indorser whose obligation is being enforced has waived presentment or otherwise has no reason to expect or right to require that the instrument be paid or accepted, or (v) the drawer instructed the drawee not to pay or accept the draft or the drawee was not obligated to the drawer to pay the draft.

(b)  Notice of dishonor is excused if (i) by the terms of the instrument notice of dishonor is not necessary to enforce the obligation of a party to pay the instrument, or (ii) the party whose obligation is being enforced waived notice of dishonor.  A waiver of presentment is also a waiver of notice of dishonor.

(c)  Delay in giving notice of dishonor is excused if the delay was caused by circumstances beyond the control of the person giving the notice and the person giving the notice exercised reasonable diligence after the cause of the delay ceased to operate. [L 1991, c 118, pt of §1]



§490:3-505 - Evidence of dishonor.

§490:3-505  Evidence of dishonor.  (a)  The following are admissible as evidence and create a presumption of dishonor and of any notice of dishonor stated:

(1)  A document regular in form as provided in subsection (b) which purports to be a protest;

(2)  A purported stamp or writing of the drawee, payor bank, or presenting bank on or accompanying the instrument stating that acceptance or payment has been refused unless reasons for the refusal are stated and the reasons are not consistent with dishonor;

(3)  A book or record of the drawee, payor bank, or collecting bank, kept in the usual course of business which shows dishonor, even if there is no evidence of who made the entry.

(b)  A protest is a certificate of dishonor made by a United States consul or vice consul, or a notary public or other person authorized to administer oaths by the law of the place where dishonor occurs.  It may be made upon information satisfactory to that person.  The protest must identify the instrument and certify either that presentment has been made or, if not made, the reason why it was not made, and that the instrument has been dishonored by nonacceptance or nonpayment.  The protest may also certify that notice of dishonor has been given to some or all parties. [L 1991, c 118, pt of §1]



§490:3-506 - Dishonored check; action for treble damages; procedures.

§490:3-506  Dishonored check; action for treble damages; procedures.  (a)  In any action against a person who makes any check, draft, or order for the payment of money that has been dishonored for lack of funds or credit to pay the check, draft, or order or because the maker has no account with the drawee, the plaintiff may recover from the defendant damages in an amount equal to $100 or triple the amount for which the check, draft, or order is drawn, whichever is greater; provided that damages recovered under this section shall not exceed by more than $500 the amount of the check, draft, or order, and may be awarded only if:

(1)  The plaintiff made written demand of the defendant for payment of the amount of the check, draft, or order and any service charge assessed under section 490:3-506.5 not less than ten days before commencing the action; and

(2)  The defendant failed to tender to the plaintiff, prior to commencement of the action, an amount of money not less than the sum of the amount demanded and any service charge assessed under section 490:3-506.5.

The written demand shall include notice that if the money is not paid within ten days, triple damages may be incurred by the defendant.  The plaintiff shall provide the defendant written notice of demand for payment by certified mail, restricted delivery, at the last known address of the defendant with a request for a return receipt and marked "deliver to addressee only".

(b)  Subsequent to the commencement of the action but prior to the hearing, the defendant may tender to the plaintiff, as satisfaction of the claim, an amount of money equal to the sum of the amount of the check and the incurred court and service costs including attorney's fees and any service charge assessed under section 490:3-506.5.

(c)  If the court or jury determines that the failure of the defendant to satisfy the dishonored check was due to economic hardship, the court or jury may waive all or part of the statutory damages; provided the court or jury shall render judgment against the defendant for not less than the amount of the dishonored check plus incurred court and service costs including attorney's fees and any service charge assessed under section 490:3-506.5. [L 1992, c 87, §1; am L 1999, c 48, §2]



§490:3-506.5 - Charges for dishonored checks.

§490:3-506.5  Charges for dishonored checks.  The payee or a holder in due course of any check, draft, or order for the payment of money that has been dishonored for lack of funds or credit to pay the check, draft, or order or because the maker has no account with the drawee shall be allowed to assess the maker a reasonable service charge of not more than $30. [L 1999, c 48, §1; am L 2006, c 206, §1]



§490:3-601 - Discharge and effect of discharge.

PART 6.  DISCHARGE AND PAYMENT

§490:3-601  Discharge and effect of discharge.  (a)  The obligation of a party to pay the instrument is discharged as stated in this article or by an act or agreement with the party which would discharge an obligation to pay money under a simple contract.

(b)  Discharge of the obligation of a party is not effective against a person acquiring rights of a holder in due course of the instrument without notice of the discharge. [L 1991, c 118, pt of §1]



§490:3-602 - Payment.

§490:3-602  Payment.  (a)  Subject to subsection (b), an instrument is paid to the extent payment is made (i) by or on behalf of a party obliged to pay the instrument, and (ii) to a person entitled to enforce the instrument.  To the extent of the payment, the obligation of the party obliged to pay the instrument is discharged even though payment is made with knowledge of a claim to the instrument under section 490:3-306 by another person.

(b)  The obligation of a party to pay the instrument is not discharged under subsection (a) if:

(1)  A claim to the instrument under section 490:3-306 is enforceable against the party receiving payment and (i) payment is made with knowledge by the payor that payment is prohibited by injunction or similar process of a court of competent jurisdiction, or (ii) in the case of an instrument other than a cashier's check, teller's check, or certified check, the party making payment accepted, from the person having a claim to the instrument, indemnity against loss resulting from refusal to pay the person entitled to enforce the instrument; or

(2)  The person making payment knows that the instrument is a stolen instrument and pays a person it knows is in wrongful possession of the instrument. [L 1991, c 118, pt of §1]



§490:3-603 - Tender of payment.

§490:3-603  Tender of payment.  (a)  If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument, the effect of tender is governed by principles of law applicable to tender of payment under a simple contract.

(b)  If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument and the tender is refused, there is discharge, to the extent of the amount of the tender, of the obligation of an indorser or accommodation party having a right of recourse with respect to the obligation to which the tender relates.

(c)  If tender of payment of an amount due on an instrument is made to the person entitled to enforce the instrument, the obligation of the obligor to pay interest after the due date on the amount tendered is discharged.  If presentment is required with respect to an instrument and the obligor is able and ready to pay on the due date at every place of payment stated in the instrument, the obligor is deemed to have made tender of payment on the due date to the person entitled to enforce the instrument. [L 1991, c 118, pt of §1]



§490:3-604 - Discharge by cancellation or renunciation.

§490:3-604  Discharge by cancellation or renunciation.  (a)  A person entitled to enforce an instrument, with or without consideration, may discharge the obligation of a party to pay the instrument (i) by an intentional voluntary act, such as surrender of the instrument to the party, destruction, mutilation, or cancellation of the instrument, cancellation or striking out of the party's signature, or the addition of words to the instrument indicating discharge, or (ii) by agreeing not to sue or otherwise renouncing rights against the party by a signed writing.

(b)  Cancellation or striking out of an indorsement pursuant to subsection (a) does not affect the status and rights of a party derived from the indorsement. [L 1991, c 118, pt of §1]



§490:3-605 - Discharge of indorsers and accommodation parties.

§490:3-605  Discharge of indorsers and accommodation parties.  (a)  In this section, the term "indorser" includes a drawer having the obligation described in section 490:3-414(d).

(b)  Discharge, under section 490:3-604, of the obligation of a party to pay an instrument does not discharge the obligation of an indorser or accommodation party having a right of recourse against the discharged party.

(c)  If a person entitled to enforce an instrument agrees, with or without consideration, to an extension of the due date of the obligation of a party to pay the instrument, the extension discharges an indorser or accommodation party having a right of recourse against the party whose obligation is extended to the extent the indorser or accommodation party proves that the extension caused loss to the indorser or accommodation party with respect to the right of recourse.

(d)  If a person entitled to enforce an instrument agrees, with or without consideration, to a material modification of the obligation of a party other than an extension of the due date, the modification discharges the obligation of an indorser or accommodation party having a right of recourse against the person whose obligation is modified to the extent the modification causes loss to the indorser or accommodation party with respect to the right of recourse.  The loss suffered by the indorser or accommodation party as a result of the modification is equal to the amount of the right of recourse unless the person enforcing the instrument proves that no loss was caused by the modification or that the loss caused by the modification was an amount less than the amount of the right of recourse.

(e)  If the obligation of a party to pay an instrument is secured by an interest in collateral and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of an indorser or accommodation party having a right of recourse against the obligor is discharged to the extent of the impairment.  The value of an interest in collateral is impaired to the extent (i) the value of the interest is reduced to an amount less than the amount of the right of recourse of the party asserting discharge, or (ii) the reduction in value of the interest causes an increase in the amount by which the amount of the right of recourse exceeds the value of the interest.  The burden of proving impairment is on the party asserting discharge.

(f)  If the obligation of a party is secured by an interest in collateral not provided by an accommodation party and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of any party who is jointly and severally liable with respect to the secured obligation is discharged to the extent the impairment causes the party asserting discharge to pay more than that party would have been obliged to pay, taking into account rights of contribution, if impairment had not occurred.  If the party asserting discharge is an accommodation party not entitled to discharge under subsection (e), the party is deemed to have a right to contribution based on joint and several liability rather than a right to reimbursement.  The burden of proving impairment is on the party asserting discharge.

(g)  Under subsection (e) or (f), impairing value of an interest in collateral includes (i) failure to obtain or maintain perfection or recordation of the interest in collateral, (ii) release of collateral without substitution of collateral of equal value, (iii) failure to perform a duty to preserve the value of collateral owed, under article 9 or other law, to a debtor or surety or other person secondarily liable, or (iv) failure to comply with applicable law in disposing of collateral.

(h)  An accommodation party is not discharged under subsection (c), (d), or (e) unless the person entitled to enforce the instrument knows of the accommodation or has notice under section 490:3-419(c) that the instrument was signed for accommodation.

(i)  A party is not discharged under this section if (i) the party asserting discharge consents to the event or conduct that is the basis of the discharge, or (ii) the instrument or a separate agreement of the party provides for waiver of discharge under this section either specifically or by general language indicating that parties waive defenses based on suretyship or impairment of collateral. [L 1991, c 118, pt of §1]

Case Notes

Impairment of collateral defense under subsection (f) inapplicable where creditor was not under a duty to perfect its security interest.  82 H. 106 (App.), 919 P.2d 1018.



§490:4-101 - Short title.

ARTICLE 4.

BANK DEPOSITS AND COLLECTIONS

PART 1.  GENERAL PROVISIONS AND DEFINITIONS

§490:4-101  Short title.  This article may be cited as Uniform Commercial Code--Bank Deposits and Collections. [L 1965, c 208, §4-101; HRS §490:4-101; am L 1991, c 118, pt of §4]



§490:4-102 - Applicability.

§490:4-102  Applicability.  (a)  To the extent that items within this article are also within articles 3 and 8, they are subject to those articles.  If there is conflict, this article governs article 3, but article 8 governs this article.

(b)  The liability of a bank for action or nonaction with respect to an item handled by it for purposes of presentment, payment, or collection is governed by the law of the place where the bank is located.  In the case of action or nonaction by or at a branch or separate office of a bank, its liability is governed by the law of the place where the branch or separate office is located. [L 1965, c 208, §4-102; HRS §490:4-102; am L 1991, c 118, pt of §4]



§490:4-103 - Variation by agreement; measure of damages; action constituting ordinary care.

§490:4-103  Variation by agreement; measure of damages; action constituting ordinary care.  (a)  The effect of the provisions of this article may be varied by agreement, but the parties to the agreement cannot disclaim a bank's responsibility for its lack of good faith or failure to exercise ordinary care or limit the measure of damages for the lack or failure.  However, the parties may determine by agreement the standards by which the bank's responsibility is to be measured if those standards are not manifestly unreasonable.

(b)  Federal Reserve regulations and operating circulars, clearing-house rules, and the like have the effect of agreements under subsection (a), whether or not specifically assented to by all parties interested in items handled.

(c)  Action or nonaction approved by this article or pursuant to Federal Reserve regulations or operating circulars is the exercise of ordinary care and, in the absence of special instructions, action or nonaction consistent with clearing-house rules and the like or with a general banking usage not disapproved by this article, is prima facie the exercise of ordinary care.

(d)  The specification or approval of certain procedures by this article is not disapproval of other procedures that may be reasonable under the circumstances.

(e)  The measure of damages for failure to exercise ordinary care in handling an item is the amount of the item reduced by an amount that could not have been realized by the exercise of ordinary care.  If there is also bad faith it includes any other damages the party suffered as a proximate consequence. [L 1965, c 208, §4-103; HRS §490:4-103; am L 1991, c 118, pt of §4]



§490:4-104 - Definitions and index of definitions.

§490:4-104  Definitions and index of definitions.  (a)  In this article, unless the context otherwise requires:

(1)  "Account" means any deposit or credit account with a bank, including a demand, time, savings, passbook, share draft, or like account, other than an account evidenced by a certificate of deposit;

(2)  "Afternoon" means the period of a day between noon and midnight;

(3)  "Banking day" means the part of a day on which a bank is open to the public for carrying on substantially all of its banking functions;

(4)  "Clearing-house" means an association of banks or other payors regularly clearing items;

(5)  "Customer" means a person having an account with a bank or for whom a bank has agreed to collect items, including a bank that maintains an account at another bank;

(6)  "Documentary draft" means a draft to be presented for acceptance or payment if specified documents, certificated securities (section 490:8-102) or instructions for uncertificated securities (section 490:8-102), or other certificates, statements, or the like are to be received by the drawee or other payor before acceptance or payment of the draft;

(7)  "Draft" means a draft as defined in section 490:3-104 or an item, other than an instrument, that is an order;

(8)  "Drawee" means a person ordered in a draft to make payment;

(9)  "Item" means an instrument or a promise or order to pay money handled by a bank for collection or payment.  The term does not include a payment order governed by article 4A or a credit or debit card slip;

(10)  "Midnight deadline" with respect to a bank is midnight on its next banking day following the banking day on which it receives the relevant item or notice or from which the time for taking action commences to run, whichever is later;

(11)  "Settle" means to pay in cash, by clearing-house settlement, in a charge or credit or by remittance, or otherwise as agreed.  A settlement may be either provisional or final;

(12)  "Suspends payments" with respect to a bank means that it has been closed by order of the supervisory authorities, that a public officer has been appointed to take it over, or that it ceases or refuses to make payments in the ordinary course of business.

(b)  Other definitions applying to this article and the sections in which they appear are:

"Agreement for electronic presentment".  Section 490:4-110.

"Bank".  Section 490:4-105.

"Collecting bank".  Section 490:4-105.

"Depositary bank".  Section 490:4-105.

"Intermediary bank".  Section 490:4-105.

"Payor bank".  Section 490:4-105.

"Presenting bank".  Section 490:4-105.

"Presentment notice".  Section 490:4-110.

(c)  The following definitions in other articles apply to this article:

"Acceptance".  Section 490:3-409.

"Alteration".  Section 490:3-407.

"Cashier's check".  Section 490:3-104.

"Certificate of deposit".  Section 490:3-104.

"Certified check".  Section 490:3-409.

"Check".  Section 490:3-104.

"Control".  Section 490:7-106.

"Good faith".  Section 490:3-103.

"Holder in due course".  Section 490:3-302.

"Instrument".  Section 490:3-104.

"Notice of dishonor".  Section 490:3-503.

"Order".  Section 490:3-103.

"Ordinary care".  Section 490:3-103.

"Person entitled to enforce".  Section 490:3-301.

"Presentment".  Section 490:3-501.

"Promise".  Section 490:3-103.

"Prove".  Section 490:3-103.

"Teller's check".  Section 490:3-104.

"Unauthorized signature".  Section 490:3-403.

(d)  In addition, article 1 contains general definitions and principles of construction and interpretation applicable throughout this article. [L 1965, c 208, §4-104; HRS §490:4-104; am L 1991, c 118, pt of §4; am L 1997, c 33, §6; am L 2004, c 163, §18]



§490:4-105 - quot;Bank"; "depositary bank"; "payor bank"; "intermediary bank"; "collecting bank"; "presenting bank".

§490:4-105  "Bank"; "depositary bank"; "payor bank"; "intermediary bank"; "collecting bank"; "presenting bank".  In this article:

(1)  "Bank" means a person engaged in the business of banking, including a savings bank, savings and loan association, credit union, or trust company;

(2)  "Depositary bank" means the first bank to take an item even though it is also the payor bank, unless the item is presented for immediate payment over the counter;

(3)  "Payor bank" means a bank that is the drawee of a draft;

(4)  "Intermediary bank" means a bank to which an item is transferred in course of collection except the depositary or payor bank;

(5)  "Collecting bank" means a bank handling an item for collection, except the payor bank;

(6)  "Presenting bank" means a bank presenting an item, except a payor bank. [L 1965, c 208, §4-105; HRS §490:4-105; am L 1991, c 118, pt of §4]



§490:4-106 - Payable through or payable at bank; collecting bank.

§490:4-106  Payable through or payable at bank; collecting bank.  (a)  If an item states that it is "payable through" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(b)  If an item states that it is "payable at" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(c)  If a draft names a nonbank drawee and it is unclear whether a bank named in the draft is a co-drawee or a collecting bank, the bank is a collecting bank. [L 1991, c 118, pt of §4]

Note

This section is new.  Former §490:4-106 renumbered as §490:4-107.



§490:4-107 - Separate office of a bank.

§490:4-107  Separate office of a bank.  A branch or separate office of a bank is a separate bank for the purpose of computing the time within which and determining the place at or to which action may be taken or notices or orders must be given under this article and under article 3. [L 1965, c 208, §4-106; HRS §490:4-106; am and ren L 1991, c 118, pt of §4]



§490:4-108 - Time of receipt of items.

§490:4-108  Time of receipt of items.  (a)  For the purpose of allowing time to process items, prove balances, and make the necessary entries on its books to determine its position for the day, a bank may fix an afternoon hour of 2:00 p.m. or later as a cut-off hour for the handling of money and items and the making of entries on its books.

(b)  An item or deposit of money received on any day after a cut-off hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day. [L 1965, c 208, §4-107; HRS §490:4-107; am and ren L 1991, c 118, pt of §4]



§490:4-109 - OLD REPEALED.

§490:4-109  [OLD]  REPEALED.  L 1991, c 118, pt of §4.

§490:4-109  Delays.  (a)  Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank, and with or without the approval of any person involved, may waive, modify, or extend time limits imposed or permitted by this chapter for a period not exceeding two additional banking days without discharge of drawers or indorsers or liability to its transferor or a prior party.

(b)  Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by this chapter or by instructions is excused if (i) the delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment, or other circumstances beyond the control of the bank, and (ii) the bank exercises such diligence as the circumstances require. [L 1965, c 208, §4-108; HRS §490:4-108; am and ren L 1991, c 118, pt of §4]



§490:4-110 - Electronic presentment.

§490:4-110  Electronic presentment.  (a)  "Agreement for electronic presentment" means an agreement, clearing-house rule, or Federal Reserve regulation or operating circular, providing that presentment of an item may be made by transmission of an image of an item or information describing the item ("presentment notice") rather than delivery of the item itself.  The agreement may provide for procedures governing retention, presentment, payment, dishonor, and other matters concerning items subject to the agreement.

(b)  Presentment of an item pursuant to an agreement for presentment is made when the presentment notice is received.

(c)  If presentment is made by presentment notice, a reference to "item" or "check" in this article means the presentment notice unless the context otherwise indicates. [L 1991, c 118, pt of §4]



§490:4-111 - Statute of limitations.

§490:4-111  Statute of limitations.  An action to enforce an obligation, duty, or right arising under this article must be commenced within three years after the cause of action accrues. [L 1991, c 118, pt of §4]



§490:4-201 - Status of collecting bank as agent and provisional status of credits; applicability of article; item indorsed "pay any bank".

PART 2.  COLLECTION OF ITEMS:

DEPOSITARY AND COLLECTING BANKS

§490:4-201  Status of collecting bank as agent and provisional status of credits; applicability of article; item indorsed "pay any bank".  (a)  Unless a contrary intent clearly appears and before the time that a settlement given by a collecting bank for an item is or becomes final, the bank, with respect to the item, is an agent or subagent of the owner of the item and any settlement given for the item is provisional.  This provision applies regardless of the form of indorsement or lack of indorsement and even though credit given for the item is subject to immediate withdrawal as of right or is in fact withdrawn; but the continuance of ownership of an item by its owner and any rights of the owner to proceeds of the item are subject to rights of a collecting bank, such as those resulting from outstanding advances on the item and rights of recoupment or setoff.  If an item is handled by banks for purposes of presentment, payment, collection, or return, the relevant provisions of this article apply even though action of the parties clearly establishes that a particular bank has purchased the item and is the owner of it.

(b)  After an item has been indorsed with the words "pay any bank" or the like, only a bank may acquire the rights of a holder until the item has been:

(1)  Returned to the customer initiating collection; or

(2)  Specially indorsed by a bank to a person who is not a bank. [L 1965, c 208, §4-201; HRS §490:4-201; am L 1991, c 118, pt of §4]



§490:4-202 - Responsibility for collection or return; when action timely.

§490:4-202  Responsibility for collection or return; when action timely.  (a)  A collecting bank must exercise ordinary care in:

(1)  Presenting an item or sending it for presentment;

(2)  Sending notice of dishonor or nonpayment or returning an item other than a documentary draft to the bank's transferor after learning that the item has not been paid or accepted, as the case may be;

(3)  Settling for an item when the bank receives final settlement; and

(4)  Notifying its transferor of any loss or delay in transit within a reasonable time after discovery thereof.

(b)  A collecting bank exercises ordinary care under subsection (a) by taking proper action before its midnight deadline following receipt of an item, notice, or settlement.  Taking proper action within a reasonably longer time may constitute the exercise of ordinary care, but the bank has the burden of establishing timeliness.

(c)  Subject to subsection (a)(1), a bank is not liable for the insolvency, neglect, misconduct, mistake, or default of another bank or person or for loss or destruction of an item in the possession of others or in transit. [L 1965, c 208, §4-202; HRS §490:4-202; am L 1991, c 118, pt of §4]



§490:4-203 - Effect of instructions.

§490:4-203  Effect of instructions.  Subject to article 3 concerning conversion of instruments (section 490:3-420) and restrictive indorsements (section 490:3-206), only a collecting bank's transferor can give instructions that affect the bank or constitute notice to it, and a collecting bank is not liable to prior parties for any action taken pursuant to the instructions or in accordance with any agreement with its transferor. [L 1965, c 208, §4-203; HRS §490:4-203; am L 1991, c 118, pt of §4]



§490:4-204 - Methods of sending and presenting; sending directly to payor bank.

§490:4-204  Methods of sending and presenting; sending directly to payor bank.  (a)  A collecting bank shall send items by a reasonably prompt method, taking into consideration relevant instructions, the nature of the item, the number of those items on hand, the cost of collection involved, and the method generally used by it or others to present those items.

(b)  A collecting bank may send:

(1)  An item directly to the payor bank;

(2)  An item to a nonbank payor if authorized by its transferor; and

(3)  An item other than documentary drafts to a nonbank payor, if authorized by Federal Reserve regulation or operating circular, clearing-house rule, or the like.

(c)  Presentment may be made by a presenting bank at a place where the payor bank or other payor has requested that presentment be made. [L 1965, c 208, §4-204; HRS §490:4-204; am L 1991, c 118, pt of §4]



§490:4-205 - Depositary bank holder of unindorsed item.

§490:4-205  Depositary bank holder of unindorsed item.  If a customer delivers an item to a depositary bank for collection:

(1)  The depositary bank becomes a holder of the item at the time it receives the item for collection if the customer at the time of delivery was a holder of the item, whether or not the customer indorses the item, and, if the bank satisfies the other requirements of section 490:3-302, it is a holder in due course; and

(2)  The depositary bank warrants to collecting banks, the payor bank or other payor, and the drawer that the amount of the item was paid to the customer or deposited to the customer's account. [L 1965, c 208, §4-205; HRS §490:4-205; am L 1991, c 118, pt of §4]



§490:4-206 - Transfer between banks.

§490:4-206  Transfer between banks.  Any agreed method that identifies the transferor bank is sufficient for the item's further transfer to another bank. [L 1965, c 208, §4-206; HRS §490:4-206; am L 1991, c 118, pt of §4]



§490:4-207 - Transfer warranties.

§490:4-207  Transfer warranties.  (a)  A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants to the transferee and to any subsequent collecting bank that:

(1)  The warrantor is a person entitled to enforce the item;

(2)  All signatures on the item are authentic and authorized;

(3)  The item has not been altered;

(4)  The item is not subject to a defense or claim in recoupment (section 490:3-305(a)) of any party that can be asserted against the warrantor;

(5)  The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer; and

(6)  If the item is a demand draft, creation of the item according to the terms on its face was authorized by the person identified as drawer.

(b)  If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item (i) according to the terms of the item at the time it was transferred, or (ii) if the transfer was of an incomplete item, according to its terms when completed as stated in sections 490:3-115 and 490:3-407.  The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith.  A transferor cannot disclaim its obligation under this subsection by an indorsement stating that it is made "without recourse" or otherwise disclaiming liability.

(c)  A person to whom the warranties under subsection (a) are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.

(d)  The warranties stated in subsection (a) cannot be disclaimed with respect to checks.  Unless notice of a claim for breach of warranty is given to the warrantor within thirty days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(e)  A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach. [L 1965, c 208, §4-207; HRS §490:4-207; am L 1991, c 118, pt of §4; am L 1998, c 241, §5]



§490:4-208 - Presentment warranties.

§490:4-208  Presentment warranties.  (a)  If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft:

(1)  The person obtaining payment or acceptance, at the time of presentment; and

(2)  A previous transferor of the draft, at the time of transfer, warrant to the drawee that pays or accepts the draft in good faith that:

(A)  The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(B)  The draft has not been altered;

(C)  The warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized; and

(D)  If the draft is a demand draft, creation of the demand draft according to the terms on its face was authorized by the person identified as drawer.

(b)  A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment.  In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach.  The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment.  If the drawee accepts the draft:

(1)  Breach of warranty is a defense to the obligation of the acceptor; and

(2)  If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this subsection.

(c)  If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under section 490:3-404 or 490:3-405 or the drawer is precluded under section 490:3-406 or 490:4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d)  If:

(1)  A dishonored draft is presented for payment to the drawer or an indorser; or

(2)  Any other item is presented for payment to a party obliged to pay the item, and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item.  The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e)  The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks.  Unless notice of a claim for breach of warranty is given to the warrantor within thirty days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f)  A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

(g)  A demand check is a check, as provided in section 490:3-104(f). [L 1991, c 118, pt of §4; am L 1998, c 241, §6]

Note

This section is new.  Former §490:4-208 renumbered as §490:4-210.



§490:4-209 - Encoding and retention warranties.

§490:4-209  Encoding and retention warranties.  (a)  A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded.  If the customer of a depositary bank encodes, that bank also makes the warranty.

(b)  A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement.  If a customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.

(c)  A person to whom warranties are made under this section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach. [L 1991, c 118, pt of §4]

Note

This section is new.  Former §490:4-209 renumbered as §490:4-211.



§490:4-210 - Security interest of collecting bank in items, accompanying documents and proceeds.

§490:4-210  Security interest of collecting bank in items, accompanying documents and proceeds.  (a)  A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either:

(1)  In case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied;

(2)  In case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge back; or

(3)  If it makes an advance on or against the item.

(b)  If credit given for several items received at one time or pursuant to a single agreement is withdrawn or applied in part, the security interest remains upon all the items, any accompanying documents or the proceeds of either.  For the purpose of this section, credits first given are first withdrawn.

(c)  Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents, and proceeds.  So long as the bank does not receive final settlement for the item or give up possession of the item or possession or control of the accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to article 9, but:

(1)  No security agreement is necessary to make the security interest enforceable (section 490:9-203(b)(3)(A));

(2)  No filing is required to perfect the security interest; and

(3)  The security interest has priority over conflicting perfected security interests in the item, accompanying documents, or proceeds. [L 1965, c 208, §4-208; HRS §490:4-208; am and ren L 1991, c 118, pt of §4; am L 2000, c 241, §20; am L 2004, c 163, §19]



§490:4-211 - OLD REPEALED.

§490:4-211  [OLD]  REPEALED.  L 1991, c 118, pt of §4.

§490:4-211  When bank gives value for purposes of holder in due course.  For purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of section 490:3-302 on what constitutes a holder in due course. [L 1965, c 208, §4-209; HRS §490:4-209; am and ren L 1991, c 118, pt of §4]



§490:4-212 - Presentment by notice of item not payable by, through, or at a bank; liability of drawer or indorser.

§490:4-212  Presentment by notice of item not payable by, through, or at a bank; liability of drawer or indorser.  (a)  Unless otherwise instructed, a collecting bank may present an item not payable by, through, or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment.  The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under section 490:3-501 by the close of the bank's next banking day after it knows of the requirement.

(b)  If presentment is made by notice and payment, acceptance, or request for compliance with a requirement under section 490:3-501 is not received by the close of business on the day after maturity or, in the case of demand items, by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or indorser by sending it notice of the facts. [L 1965, c 208, §4-210; HRS §490:4-210; am and ren L 1991, c 118, pt of §4]



§490:4-213 - Medium and time of settlement by bank.

§490:4-213  Medium and time of settlement by bank.  (a)  With respect to settlement by a bank, the medium and time of settlement may be prescribed by Federal Reserve regulations or circulars, clearing-house rules, and the like, or agreement.  In the absence of such prescription:

(1)  The medium of settlement is cash or credit to an account in a Federal Reserve bank of or specified by the person to receive settlement; and

(2)  The time of settlement, is:  (i) with respect to tender of settlement by cash, a cashier's check, or teller's check, when the cash or check is sent or delivered; (ii) with respect to tender of settlement by credit in an account in a Federal Reserve bank, when the credit is made; (iii) with respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or (iv) with respect to tender of settlement by a funds transfer, when payment is made pursuant to section 490:4A-406(a) to the person receiving settlement.

(b)  If the tender of settlement is not by a medium authorized by subsection (a) or the time of settlement is not fixed by subsection (a), no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

(c)  If settlement for an item is made by cashier's check or teller's check and the person receiving settlement, before its midnight deadline:

(1)  Presents or forwards the check for collection, settlement is final when the check is finally paid; or

(2)  Fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

(d)  If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item. [L 1991, c 118, pt of §4]

Note

This section is new.  Former §490:4-213 renumbered as §490:4-215.



§490:4-214 - Right of charge back or refund; liability of collecting bank; return of item.

§490:4-214  Right of charge back or refund; liability of collecting bank; return of item.  (a)  If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank, or otherwise to receive settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer's account, or obtain refund from its customer, whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts.  If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but it is liable for any loss resulting from the delay.  These rights to revoke, charge back, and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

(b)  A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or pursuant to its instructions.

(c)  A depositary bank that is also the payor may charge back the amount of an item to its customer's account or obtain refund in accordance with the section governing return of an item received by a payor bank for credit on its books (section 490:4-301).

(d)  The right to charge back is not affected by:

(1)  Previous use of a credit given for the item; or

(2)  Failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

(e)  A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.

(f)  If credit is given in dollars as the equivalent of the value of an item payable in foreign money, the dollar amount of any charge back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge back or refund learns that it will not receive payment in ordinary course. [L 1965, c 208, §4-212; HRS §490:4-212; am and ren L 1991, c 118, pt of §4]



§490:4-215 - Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal.

§490:4-215  Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal.  (a)  An item is finally paid by a payor bank when the bank has first done any of the following:

(1)  Paid the item in cash;

(2)  Settled for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement; or

(3)  Made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearing-house rule, or agreement.

(b)  If provisional settlement for an item does not become final, the item is not finally paid.

(c)  If provisional settlement for an item between the presenting and payor banks is made through a clearing-house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the item by the payor bank.

(d)  If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

(e)  Subject to (i) applicable law stating a time for availability of funds and (ii) any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:

(1)  If the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time;

(2)  If the bank is both the depositary bank and the payor bank, and the item is finally paid, at the opening of the bank's second banking day following receipt of the item.

Each depositary bank shall provide written notice of its check hold policy and fund availability with respect to local, out-of-state, and foreign checks drawn on United States financial institutions:

(i)  When a checking account is opened; or

(ii)  When there is a change in bank policy.

The commissioner of financial institutions may establish by rules reasonable periods for check hold and fund availability with respect to local, out-of-state, and foreign checks drawn on United States financial institutions.

(f)  Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit. [L 1965, c 208, §4-213; HRS §490:4-213; am L 1986, c 44, §1; am L 1987, c 280, §1; am and ren L 1991, c 118, pt of §4]



§490:4-216 - Insolvency and preference.

§490:4-216  Insolvency and preference.  (a)  If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee, or agent in charge of the closed bank to the presenting bank or the closed bank's customer.

(b)  If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(c)  If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(d)  If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank. [L 1965, c 208, §4-214; HRS §490:4-214; am and ren L 1991, c 118, pt of §4]



§490:4-301 - Deferred posting; recovery of payment by return of items; time of dishonor; return of items by payor bank.

PART 3.  COLLECTION OF ITEMS; PAYOR BANKS

§490:4-301  Deferred posting; recovery of payment by return of items; time of dishonor; return of items by payor bank.  (a)  If a payor bank settles for a demand item other than a documentary draft presented otherwise than for immediate payment over the counter before midnight of the banking day of receipt, the payor bank may revoke the settlement and recover the settlement if, before it has made final payment and before its midnight deadline, it:

(1)  Returns the item; or

(2)  Sends written notice of dishonor or nonpayment if the item is unavailable for return.

(b)  If a demand item is received by a payor bank for credit on its books, it may return the item or send notice of dishonor and may revoke any credit given or recover the amount thereof withdrawn by its customer, if it acts within the time limit and in the manner specified in subsection (a).

(c)  Unless previous notice of dishonor has been sent, an item is dishonored at the time when for purposes of dishonor it is returned or notice sent in accordance with this section.

(d)  An item is returned:

(1)  As to an item presented through a clearing-house, when it is delivered to the presenting or last collecting bank or to the clearing-house or is sent or delivered in accordance with clearing-house rules; or

(2)  In all other cases, when it is sent or delivered to the bank's customer or transferor or pursuant to instructions. [L 1965, c 208, §4-301; HRS §490:4-301; am L 1991, c 118, pt of §4]



§490:4-302 - Payor bank's responsibility for late return of item.

§490:4-302  Payor bank's responsibility for late return of item.  (a)  If an item is presented to and received by a payor bank, the bank is accountable for the amount of:

(1)  A demand item, other than a documentary draft, whether properly payable or not, if the bank, in any case in which it is not also the depositary bank, retains the item beyond midnight of the banking day of receipt without settling for it or, whether or not it is also the depositary bank, does not pay or return the item or send notice of dishonor until after its midnight deadline; or

(2)  Any other properly payable item unless, within the time allowed for acceptance or payment of that item, the bank either accepts or pays the item or returns it and accompanying documents.

(b)  The liability of a payor bank to pay an item pursuant to subsection (a) is subject to defenses based on breach of a presentment warranty (section 490:4-208) or proof that the person seeking enforcement of the liability presented or transferred the item for the purpose of defrauding the payor bank. [L 1965, c 208, §4-302; HRS §490:4-302; am L 1991, c 118, pt of §4]



§490:4-303 - When items subject to notice, stop-payment order, legal process, or setoff; order in which items may be charged or certified.

§490:4-303  When items subject to notice, stop-payment order, legal process, or setoff; order in which items may be charged or certified.  (a)  Any knowledge, notice, or stop-payment order received by, legal process served upon, or setoff exercised by a payor bank comes too late to terminate, suspend, or modify the bank's right or duty to pay an item or to charge its customer's account for the item if the knowledge, notice, stop-payment order, or legal process is received or served and a reasonable time for the bank to act thereon expires or the setoff is exercised after the earliest of the following:

(1)  The bank accepts or certifies the item;

(2)  The bank pays the item in cash;

(3)  The bank settles for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement;

(4)  The bank becomes accountable for the amount of the item under section 490:4-302 dealing with the payor bank's responsibility for late return of items; or

(5)  With respect to checks, a cutoff hour no earlier than one hour after the opening of the next banking day after the banking day on which the bank received the check and no later than the close of that next banking day or, if no cutoff hour is fixed, the close of the next banking day after the banking day on which the bank received the check.

(b)  Subject to subsection (a), items may be accepted, paid, certified, or charged to the indicated account of its customer in any order. [L 1965, c 208, §4-303; HRS §490:4-303; am L 1991, c 118, pt of §4]



§490:4-401 - When bank may charge customer's account.

PART 4.  RELATIONSHIP BETWEEN PAYOR

BANK AND ITS CUSTOMER

§490:4-401  When bank may charge customer's account.  (a)  A bank may charge against the account of a customer an item that is properly payable from that account even though the charge creates an overdraft.  An item is properly payable if it is authorized by the customer and is in accordance with any agreement between the customer and bank.

(b)  A customer is not liable for the amount of an overdraft if the customer neither signed the item nor benefited from the proceeds of the item.

(c)  A bank may charge against the account of a customer a check that is otherwise properly payable from the account, even though payment was made before the date of the check, unless the customer has given notice to the bank of the postdating describing the check with reasonable certainty.  The notice will be effective for the period stated in section 490:4-403(b) for stop-payment orders, and must be received at such time and in such manner as to afford the bank a reasonable opportunity to act on it before the bank takes any action with respect to the check described in section 490:4-303.  If a bank charges against the account of a customer a check before the date stated in the notice of postdating, the bank is liable for damages for the loss resulting from its act.  The loss may include damages for dishonor of subsequent items under section 490:4-402.

(d)  A bank that in good faith makes payment to a holder may charge the indicated account of its customer according to:

(1)  The original terms of the altered item; or

(2)  The terms of the completed item, even though the bank knows the item has been completed unless the bank has notice that the completion was improper. [L 1965, c 208, §4-401; HRS §490:4-401; am L 1991, c 118, pt of §4]

Case Notes

Overdraft as constituting authorization to pay amount and to charge account of drawer.  52 H. 51, 469 P.2d 816.



§490:4-402 - Bank's liability to customer for wrongful dishonor; time of determining insufficiency of account.

§490:4-402  Bank's liability to customer for wrongful dishonor; time of determining insufficiency of account.  (a)  Except as otherwise provided in this article, a payor bank wrongfully dishonors an item if it dishonors an item that is properly payable, but a bank may dishonor an item that would create an overdraft unless it had agreed to pay the overdraft.

(b)  A payor bank is liable to its customer for damages proximately caused by the wrongful dishonor of an item.  Liability is limited to actual damages proved and may include damages for an arrest or prosecution of the customer or other consequential damages.  Whether any consequential damages are proximately caused by the wrongful dishonor is a question of fact to be determined in each case.

(c)  A payor bank's determination of the customer's account balance on which a decision to dishonor for insufficiency of available funds is based may be made at any time between the time the item is received by the payor bank and the time that the payor bank returns the item or gives notice in lieu of return, and no more than one determination need be made.  If, at the election of the payor bank, a subsequent balance determination is made for the purpose of reevaluating the bank's decision to dishonor the item, the account balance at that time is determinative of whether a dishonor for insufficiency of available funds is wrongful. [L 1965, c 208, §4-402; HRS §490:4-402; am L 1991, c 118, pt of §4]



§490:4-403 - Customer's right to stop payment; burden of proof of loss.

§490:4-403  Customer's right to stop payment; burden of proof of loss.  (a)  A customer or any person authorized to draw on the account if there is more than one person may stop payment of any item drawn on the customer's account or close the account by an order to the bank describing the item or account with reasonable certainty received at a time and in a manner that affords the bank a reasonable opportunity to act on it before any action by the bank with respect to the item described in section 490:4-303.  If the signature of more than one person is required to draw on an account, any of these persons may stop payment or close the account.

(b)  A stop-payment order is effective for six months, but it lapses after fourteen calendar days if the original order was oral and was not confirmed in writing within that period.  A stop-payment order may be renewed for additional six-month periods by a writing given to the bank within a period during which the stop-payment order is effective.

(c)  The burden of establishing the fact and amount of loss resulting from the payment of an item contrary to a stop-payment order or order to close an account is on the customer.  The loss from payment of an item contrary to a stop-payment order may include damages for dishonor of subsequent items under section 490:4-402. [L 1965, c 208, §4-403; HRS §490:4-403; am L 1991, c 118, pt of §4]



§490:4-404 - Bank not obligated to pay check more than six months old.

§490:4-404  Bank not obligated to pay check more than six months old.  A bank is under no obligation to a customer having a checking account to pay a check, other than a certified check, which is presented more than six months after its date, but it may charge its customer's account for a payment made thereafter in good faith. [L 1965, c 208, §4-404; HRS §490:4-404; ree L 1991, c 118, pt of §4]



§490:4-405 - Death or incompetence of customer.

§490:4-405  Death or incompetence of customer.  (a)  A payor or collecting bank's authority to accept, pay, or collect an item or to account for proceeds of its collection, if otherwise effective, is not rendered ineffective by incompetence of a customer of either bank existing at the time the item is issued or its collection is undertaken if the bank does not know of an adjudication of incompetence.  Neither death nor incompetence of a customer revokes the authority to accept, pay, collect, or account until the bank knows of the fact of death or of an adjudication of incompetence and has reasonable opportunity to act on it.

(b)  Even with knowledge, a bank may for ten days after the date of death pay or certify checks drawn on or before that date unless ordered to stop payment by a person claiming an interest in the account. [L 1965, c 208, §4-405; HRS §490:4-405; am L 1991, c 118, pt of §4]



§490:4-406 - Customer's duty to discover and report unauthorized signature or alteration.

§490:4-406  Customer's duty to discover and report unauthorized signature or alteration.  (a)  A bank that sends or makes available to a customer a statement of account showing payment of items for the account shall either return or make available to the customer the items paid or provide information in the statement of account sufficient to allow the customer reasonably to identify the items paid.  The statement of account provides sufficient information if the item is described by item number, amount, and date of payment.

(b)  If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of seven years after receipt of the items.  A customer may request an item from the bank that paid the item, and that bank must provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item.

(c)  If a bank sends or makes available a statement of account or items pursuant to subsection (a), the customer must exercise reasonable promptness in examining the statement or the items to determine whether any payment was not authorized because of an alteration of an item or because a purported signature by or on behalf of the customer was not authorized.  If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment, the customer must promptly notify the bank of the relevant facts.

(d)  If the bank proves that the customer failed, with respect to an item, to comply with the duties imposed on the customer by subsection (c), the customer is precluded from asserting against the bank:

(1)  The customer's unauthorized signature or any alteration on the item, if the bank also proves that it suffered a loss by reason of the failure; and

(2)  The customer's unauthorized signature or alteration by the same wrongdoer on any other item paid in good faith by the bank if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration and after the customer had been afforded a reasonable period of time, not exceeding thirty days, in which to examine the item or statement of account and notify the bank.

(e)  If subsection (d) applies and the customer proves that the bank failed to exercise ordinary care in paying the item and that the failure substantially contributed to loss, the loss is allocated between the customer precluded and the bank asserting the preclusion according to the extent to which the failure of the customer to comply with subsection (c) and the failure of the bank to exercise ordinary care contributed to the loss.  If the customer proves that the bank did not pay the item in good faith, the preclusion under subsection (d) does not apply.

(f)  Without regard to care or lack of care of either the customer or the bank, a customer who does not within one year after the statement or items are made available to the customer (subsection (a)) discover and report the customer's unauthorized signature on or any alteration on the item is precluded from asserting against the bank the unauthorized signature or alteration.  If there is a preclusion under this subsection, the payor bank may not recover for breach of warranty under section 490:4-208 with respect to the unauthorized signature or alteration to which the preclusion applies. [L 1965, c 208, §4-406; HRS §490:4-406; am L 1991, c 118, pt of §4]



§490:4-407 - Payor bank's right to subrogation on improper payment.

§490:4-407  Payor bank's right to subrogation on improper payment.  If a payor bank has paid an item over the order of the drawer or maker to stop payment, or after an account has been closed, or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payor bank is subrogated to the rights:

(1)  Of any holder in due course on the item against the drawer or maker;

(2)  Of the payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose; and

(3)  Of the drawer or maker against the payee or any other holder of the item with respect to the transaction out of which the item arose. [L 1965, c 208, §4-407; HRS §490:4-407; am L 1991, c 118, pt of §4]



§490:4-501 - Handling of documentary drafts; duty to send for presentment and to notify customer of dishonor.

PART 5.  COLLECTION OF DOCUMENTARY DRAFTS

§490:4-501  Handling of documentary drafts; duty to send for presentment and to notify customer of dishonor.  A bank that takes a documentary draft for collection shall present or send the draft and accompanying documents for presentment and, upon learning that the draft has not been paid or accepted in due course, shall seasonably notify its customer of such fact even though it may have discounted or bought the draft or extended credit available for withdrawal as of right. [L 1965, c 208, §4-501; HRS §490:4-501; am L 1991, c 118, pt of §4]



§490:4-502 - Presentment of "on arrival" drafts.

§490:4-502  Presentment of "on arrival" drafts.  If a draft or the relevant instructions require presentment "on arrival", "when goods arrive" or the like, the collecting bank need not present until in its judgment a reasonable time for arrival of the goods has expired.  Refusal to pay or accept because the goods have not arrived is not dishonor; the bank must notify its transferor of the refusal but need not present the draft again until it is instructed to do so or learns of the arrival of the goods. [L 1965, c 208, §4-502; HRS §490:4-502; am L 1991, c 118, pt of §4]



§490:4-503 - Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case of need.

§490:4-503  Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case of need.  Unless otherwise instructed and except as provided in article 5, a bank presenting a documentary draft:

(1)  Must deliver the documents to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment; and

(2)  Upon dishonor, either in the case of presentment for acceptance or presentment for payment, may seek and follow instructions from any referee in case of need designated in the draft or, if the presenting bank does not choose to utilize the referee's services, it must use diligence and good faith to ascertain the reason for dishonor, must notify its transferor of the dishonor and of the results of its effort to ascertain the reasons therefor, and must request instructions.

However, the presenting bank is under no obligation with respect to goods represented by the documents except to follow any reasonable instructions seasonably received; it has a right to reimbursement for any expense incurred in following instructions and to prepayment of or indemnity for those expenses. [L 1965, c 208, §4-503; HRS §490:4-503; am L 1991, c 118, pt of §4]



§490:4-504 - Privilege of presenting bank to deal with goods; security interest for expenses.

§490:4-504  Privilege of presenting bank to deal with goods; security interest for expenses.  (a)  A presenting bank that, following the dishonor of a documentary draft, has seasonably requested instructions but does not receive them within a reasonable time may store, sell, or otherwise deal with the goods in any reasonable manner.

(b)  For its reasonable expenses incurred by action under subsection (a), the presenting bank has a lien upon the goods or their proceeds, which may be foreclosed in the same manner as an unpaid seller's lien. [L 1965, c 208, §4-504; HRS §490:4-504; am L 1991, c 118, pt of §4]



§490:4A-101 - Short title.

ARTICLE 4A.

FUNDS TRANSFERS

PART 1.  SUBJECT MATTER AND DEFINITIONS

§490:4A-101  Short title.  This article may be cited as Uniform Commercial Code -- Funds Transfers. [L 1991, c 41, pt of §1]



§490:4A-102 - Subject matter.

§490:4A-102  Subject matter.  Except as otherwise provided in section 490:4A-108, this article applies to funds transfers defined in section 490:4A-104. [L 1991, c 41, pt of §1]



§490:4A-103 - Payment order--definitions.

§490:4A-103  Payment order--definitions.  (a)  In this article:

(1)  "Payment order" means an instruction of a sender to a receiving bank, transmitted orally, electronically, or in writing, to pay, or to cause another bank to pay, a fixed or determinable amount of money to a beneficiary if:

(i)  The instruction does not state a condition to payment to the beneficiary other than time of payment;

(ii)  The receiving bank is to be reimbursed by debiting an account of, or otherwise receiving payment from, the sender; and

(iii)  The instruction is transmitted by the sender directly to the receiving bank or to an agent, funds-transfer system, or communication system for transmittal to the receiving bank.

(2)  "Beneficiary" means the person to be paid by the beneficiary's bank.

(3)  "Beneficiary's bank" means the bank identified in a payment order in which an account of the beneficiary is to be credited pursuant to the order or which otherwise is to make payment to the beneficiary if the order does not provide for payment to an account.

(4)  "Receiving bank" means the bank to which the sender's instruction is addressed.

(5)  "Sender" means the person giving the instruction to the receiving bank.

(b)  If an instruction complying with subsection (a)(1) is to make more than one payment to a beneficiary, the instruction is a separate payment order with respect to each payment.

(c)  A payment order is issued when it is sent to the receiving bank. [L 1991, c 41, pt of §1]



§490:4A-104 - Funds transfer--definitions.

§490:4A-104  Funds transfer--definitions.  In this article:

(1)  "Funds transfer" means the series of transactions, beginning with the originator's payment order, made for the purpose of making payment to the beneficiary of the order.  The term includes any payment order issued by the originator's bank or an intermediary bank intended to carry out the originator's payment order.  A funds transfer is completed by acceptance by the beneficiary's bank of a payment order for the benefit of the beneficiary of the originator's payment order.

(2)  "Intermediary bank" means a receiving bank other than the originator's bank or the beneficiary's bank.

(3)  "Originator" means the sender of the first payment order in a funds transfer.

(4)  "Originator's bank" means (i) the receiving bank to which the payment order of the originator is issued if the originator is not a bank, or (ii) the originator if the originator is a bank. [L 1991, c 41, pt of §1]



§490:4A-105 - Other definitions.

§490:4A-105  Other definitions.  (a)  In this article:

(1)  "Authorized account" means a deposit account of a customer in a bank designated by the customer as a source of payment of payment orders issued by the customer to the bank.  If a customer does not so designate an account, any account of the customer is an authorized account if payment of a payment order from that account is not inconsistent with a restriction on the use of that account.

(2)  "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, financial services loan company, and trust company.  A branch or separate office of a bank is a separate bank for purposes of this article.

(3)  "Customer" means a person, including a bank, having an account with a bank or from whom a bank has agreed to receive payment orders.

(4)  "Funds-transfer business day" of a receiving bank means the part of a day during which the receiving bank is open for the receipt, processing, and transmittal of payment orders and cancellations and amendments of payment orders.

(5)  "Funds-transfer system" means a wire transfer network, automated clearinghouse, or other communication system of a clearinghouse or other association of banks through which a payment order by a bank may be transmitted to the bank to which the order is addressed.

(6)  "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(7)  "Prove" with respect to a fact means to meet the burden of establishing the fact (section 490:1-201).

(b)  Other definitions applying to this article and the sections in which they appear are:

"Acceptance".  Section 490:4A-209.

"Beneficiary".  Section 490:4A-103.

"Beneficiary's bank".  Section 490:4A-103.

"Executed".  Section 490:4A-301.

"Execution date".  Section 490:4A-301.

"Funds transfer".  Section 490:4A-104.

"Funds-transfer system rule".  Section 490:4A-501.

"Intermediate bank".  Section 490:4A-104.

"Originator".  Section 490:4A-104.

"Originator's bank".  Section 490:4A-104.

"Payment by beneficiary's bank to beneficiary".  Section 490:4A-405.

"Payment by originator to beneficiary".  Section 490:4A-406.

"Payment by sender to receiving bank".  Section 490:4A-403.

"Payment date".  Section 490:4A-401.

"Payment order".  Section 490:4A-103.

"Receiving bank".  Section 490:4A-103.

"Security procedure".  Section 490:4A-201.

"Sender".  Section 490:4A-103.

(c)  The following definitions in article 4 apply to this article:

"Clearing-house".  Section 490:4-104.

"Item".  Section 490:4-104.

"Suspends payments".  Section 490:4-104.

(d)  In addition, article 1 contains general definitions and principles of construction and interpretation applicable throughout this article. [L 1991, c 41, pt of §1; am L 2004, c 162, §12]



§490:4A-106 - Time payment order is received.

§490:4A-106  Time payment order is received.  (a)  The time of receipt of a payment order or communication canceling or amending a payment order is determined by the rules applicable to receipt of a notice stated in section 490:1-202.  A receiving bank may fix a cut-off time or times on a funds-transfer business day for the receipt and processing of payment orders and communications canceling or amending payment orders.  Different cut-off times may apply to payment orders, cancellations, or amendments, or to different categories of payment orders, cancellations, or amendments.  A cut-off time may apply to senders generally or different cut-off times may apply to different senders or categories of payment orders.  If a payment order or communication canceling or amending a payment order is received after the close of a funds-transfer business day or after the appropriate cut-off time on a funds-transfer business day, the receiving bank may treat the payment order or communication as received at the opening of the next funds-transfer business day.

(b)  If this article refers to an execution date or payment date or states a day on which a receiving bank is required to take action, and the date or day does not fall on a funds-transfer business day, the next day that is a funds-transfer business day is treated as the date or day stated, unless the contrary is stated in this article. [L 1991, c 41, pt of §1; am L 2004, c 162, §13]



§490:4A-107 - Federal reserve regulations and operating circulars.

§490:4A-107  Federal reserve regulations and operating circulars.  Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this article to the extent of the inconsistency. [L 1991, c 41, pt of §1]



§490:4A-108 - Exclusion of consumer transactions governed by federal law.

§490:4A-108  Exclusion of consumer transactions governed by federal law.  This article does not apply to a funds transfer any part of which is governed by the Electronic Fund Transfer Act of 1978 (Title XX, Public Law 95-630, 92 Stat. 3728, 15 U.S.C. §1693 et seq.) as amended from time to time. [L 1991, c 41, pt of §1]



§490:4A-201 - Security procedure.

PART 2.  ISSUE AND ACCEPTANCE OF PAYMENT ORDER

§490:4A-201  Security procedure.  "Security procedure" means a procedure established by agreement of a customer and a receiving bank for the purpose of (i) verifying that a payment order or communication amending or canceling a payment order is that of the customer, or (ii) detecting error in the transmission or the content of the payment order or communication.  A security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, callback procedures, or similar security devices.  Comparison of a signature on a payment order or communication with an authorized specimen signature of the customer is not by itself a security procedure. [L 1991, c 41, pt of §1]



§490:4A-202 - Authorized and verified payment orders.

§490:4A-202  Authorized and verified payment orders.  (a)  A payment order received by the receiving bank is the authorized order of the person identified as sender if that person authorized the order or is otherwise bound by it under the law of agency.

(b)  If a bank and its customer have agreed that the authenticity of payment orders issued to the bank in the name of the customer as sender will be verified pursuant to a security procedure, a payment order received by the receiving bank is effective as the order of the customer, whether or not authorized, if (i) the security procedure is a commercially reasonable method of providing security against unauthorized payment orders, and (ii) the bank proves that it accepted the payment order in good faith and in compliance with the security procedure and any written agreement or instruction of the customer restricting acceptance of payment orders issued in the name of the customer.  The bank is not required to follow an instruction that violates a written agreement with the customer or notice of which is not received at a time and in a manner affording the bank a reasonable opportunity to act on it before the payment order is accepted.

(c)  Commercial reasonableness of a security procedure is a question of law to be determined by considering the wishes of the customer expressed to the bank, the circumstances of the customer known to the bank, including the size, type, and frequency of payment orders normally issued by the customer to the bank, alternative security procedures offered to the customer, and security procedures in general use by customers and receiving banks similarly situated.  A security procedure is deemed to be commercially reasonable if (i) the security procedure was chosen by the customer after the bank offered, and the customer refused, a security procedure that was commercially reasonable for that customer, and (ii) the customer expressly agreed in writing to be bound by any payment order, whether or not authorized, issued in its name and accepted by the bank in compliance with the security procedure chosen by the customer.

(d)  The term "sender" in this article includes the customer in whose name a payment order is issued if the order is the authorized order of the customer under subsection (a), or it is effective as the order of the customer under subsection (b).

(e)  This section applies to amendments and cancellations of payment orders to the same extent it applies to payment orders.

(f)  Except as provided in this section and in section 490:4A-203(a)(1), rights and obligations arising under this section or section 490:4A-203 may not be varied by agreement. [L 1991, c 41, pt of §1]



§490:4A-203 - Unenforceability of certain verified payment orders.

§490:4A-203  Unenforceability of certain verified payment orders.  (a)  If an accepted payment order is not, under section 490:4A-202(a), an authorized order of a customer identified as sender, but is effective as an order of the customer pursuant to section 490:4A-202(b), the following rules apply:

(1)  By express written agreement, the receiving bank may limit the extent to which it is entitled to enforce or retain payment of the payment order.

(2)  The receiving bank is not entitled to enforce or retain payment of the payment order if the customer proves that the order was not caused, directly or indirectly, by a person (i) entrusted at any time with duties to act for the customer with respect to payment orders or the security procedure, or (ii) who obtained access to transmitting facilities of the customer or who obtained, from a source controlled by the customer and without authority of the receiving bank, information facilitating breach of the security procedure, regardless of how the information was obtained or whether the customer was at fault.  Information includes any access device, computer software, or the like.

(b)  This section applies to amendments of payment orders to the same extent it applies to payment orders. [L 1991, c 41, pt of §1]



§490:4A-204 - Refund of payment and duty of customer to report with respect to unauthorized payment order.

§490:4A-204  Refund of payment and duty of customer to report with respect to unauthorized payment order.  (a)  If a receiving bank accepts a payment order issued in the name of its customer as sender which is (i) not authorized and not effective as the order of the customer under section 490:4A-202, or (ii) not enforceable, in whole or in part, against the customer under section 490:4A-203, the bank shall refund any payment of the payment order received from the customer to the extent the bank is not entitled to enforce payment and shall pay interest on the refundable amount calculated from the date the bank received payment to the date of the refund.  However, the customer is not entitled to interest from the bank on the amount to be refunded if the customer fails to exercise ordinary care to determine that the order was not authorized by the customer and to notify the bank of the relevant facts within a reasonable time not exceeding ninety days after the date the customer received notification from the bank that the order was accepted or that the customer's account was debited with respect to the order.  The bank is not entitled to any recovery from the customer on account of a failure by the customer to give notification as stated in this section.

(b)  Reasonable time under subsection (a) may be fixed by agreement as stated in section 490:1-302(b), but the obligation of a receiving bank to refund payment as stated in subsection (a) may not otherwise be varied by agreement. [L 1991, c 41, pt of §1; am L 2004, c 162, §14]



§490:4A-205 - Erroneous payment orders.

§490:4A-205  Erroneous payment orders.  (a)  If an accepted payment order was transmitted pursuant to a security procedure for the detection of error and the payment order (i) erroneously instructed payment to a beneficiary not intended by the sender, (ii) erroneously instructed payment in an amount greater than the amount intended by the sender, or (iii) was an erroneously transmitted duplicate of a payment order previously sent by the sender, the following rules apply:

(1)  If the sender proves that the sender or a person acting on behalf of the sender pursuant to section 490:4A-206 complied with the security procedure and that the error would have been detected if the receiving bank had also complied, the sender is not obliged to pay the order to the extent stated in paragraphs (2) and (3).

(2)  If the funds transfer is completed on the basis of an erroneous payment order described in clause (i) or (iii) of subsection (a), the sender is not obliged to pay the order and the receiving bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(3)  If the funds transfer is completed on the basis of a payment order described in clause (ii) of subsection (a), the sender is not obliged to pay the order to the extent the amount received by the beneficiary is greater than the amount intended by the sender.  In that case, the receiving bank is entitled to recover from the beneficiary the excess amount received to the extent allowed by the law governing mistake and restitution.

(b)  If (i) the sender of an erroneous payment order described in subsection (a) is not obliged to pay all or part of the order, and (ii) the sender receives notification from the receiving bank that the order was accepted by the bank or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care, on the basis of information available to the sender, to discover the error with respect to the order and to advise the bank of the relevant facts within a reasonable time, not exceeding ninety days, after the bank's notification was received by the sender.  If the bank proves that the sender failed to perform that duty, the sender is liable to the bank for the loss the bank proves it incurred as a result of the failure, but the liability of the sender may not exceed the amount of the sender's order.

(c)  This section applies to amendments to payment orders to the same extent it applies to payment orders. [L 1991, c 41, pt of §1]



§490:4A-206 - Transmission of payment order through funds-transfer or other communication system.

§490:4A-206  Transmission of payment order through funds-transfer or other communication system.  (a)  If a payment order addressed to a receiving bank is transmitted to a funds-transfer system or other third-party communication system for transmittal to the bank, the system is deemed to be an agent of the sender for the purpose of transmitting the payment order to the bank.  If there is a discrepancy between the terms of the payment order transmitted to the system and the terms of the payment order transmitted by the system to the bank, the terms of the payment order of the sender are those transmitted by the system.  This section does not apply to a funds-transfer system of the Federal Reserve Banks.

(b)  This section applies to cancellations and amendments of payment orders to the same extent it applies to payment orders. [L 1991, c 41, pt of §1]



§490:4A-207 - Misdescription of beneficiary.

§490:4A-207  Misdescription of beneficiary.  (a)  Subject to subsection (b), if, in a payment order received by the beneficiary's bank, the name, bank account number, or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order and acceptance of the order cannot occur.

(b)  If a payment order received by the beneficiary's bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply:

(1)  Except as otherwise provided in subsection (c), if the beneficiary's bank does not know that the name and number refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order.  The beneficiary's bank need not determine whether the name and number refer to the same person.

(2)  If the beneficiary's bank pays the person identified by name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiary's bank if that person was entitled to receive payment from the originator of the funds transfer.  If no person has rights as beneficiary, acceptance of the order cannot occur.

(c)  If (i) a payment order described in subsection (b) is accepted, (ii) the originator's payment order described the beneficiary inconsistently by name and number, and (iii) the beneficiary's bank pays the person identified by number as permitted by subsection (b)(1), the following rules apply:

(1)  If the originator is a bank, the originator is obliged to pay its order.

(2)  If the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originator's bank proves that the originator, before acceptance of the originator's order, had notice that payment of a payment order issued by the originator might be made by the beneficiary's bank on the basis of an identifying or bank account number even if it identifies a person different from the named beneficiary.  Proof of notice may be made by any admissible evidence.  The originator's bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(d)  In a case governed by subsection (b)(1), if the beneficiary's bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows:

(1)  If the originator is obliged to pay its payment order as stated in subsection (c), the originator has the right to recover.

(2)  If the originator is not a bank and is not obliged to pay its payment order, the originator's bank has the right to recover. [L 1991, c 41, pt of §1]



§490:4A-208 - Misdescription of intermediary bank or beneficiary's bank.

§490:4A-208  Misdescription of intermediary bank or beneficiary's bank.  (a)  This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank only by an identifying number.

(1)  The receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank and need not determine whether the number identifies a bank.

(2)  The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(b)  This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank both by name and an identifying number if the name and number identify different persons.

(1)  If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank if the receiving bank, when it executes the sender's order, does not know that the name and number identify different persons.  The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank.  The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(2)  If the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiary's bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by paragraph (b)(1), as though the sender were a bank.  Proof of notice may be made by any admissible evidence.  The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(3)  Regardless of whether the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary or beneficiary's bank if the receiving bank, at the time it executes the sender's order, does not know that the name and number identify different persons.  The receiving bank need not determine whether the name and number refer to the same person.

(4)  If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the sender's payment order is a breach of the obligation stated in section 490:4A-302(a)(1). [L 1991, c 41, pt of §1]



§490:4A-209 - Acceptance of payment order.

§490:4A-209  Acceptance of payment order.  (a)  Subject to subsection (d), a receiving bank other than the beneficiary's bank accepts a payment order when it executes the order.

(b)  Subject to subsections (c) and (d), a beneficiary's bank accepts a payment order at the earliest of the following times:

(1)  When the bank (i) pays the beneficiary as stated in section 490:4A-405(a) or 490:4A-405(b), or (ii) notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order;

(2)  When the bank receives payment of the entire amount of the sender's order pursuant to section 490:4A-403(a)(1) or 490:4A-403(a)(2); or

(3)  The opening of the next funds-transfer business day of the bank following the payment date of the order if, at that time, the amount of the sender's order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within (i) one hour after that time, or (ii) one hour after the opening of the next business day of the sender following the payment date if that time is later.  If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day.  If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.

(c)  Acceptance of a payment order cannot occur before the order is received by the receiving bank.  Acceptance does not occur under subsection (b)(2) or (b)(3) if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed, or the receiving bank is not permitted by law to receive credits for the beneficiary's account.

(d)  A payment order issued to the originator's bank cannot be accepted until the payment date if the bank is the beneficiary's bank, or the execution date if the bank is not the beneficiary's bank.  If the originator's bank executes the originator's payment order before the execution date or pays the beneficiary of the originator's payment order before the payment date and the payment order is subsequently canceled pursuant to section 490:4A-211(b), the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution. [L 1991, c 41, pt of §1]



§490:4A-210 - Rejection of payment order.

§490:4A-210  Rejection of payment order.  (a)  A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically, or in writing.  A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order.  Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances.  If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received.  If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order, (i) any means complying with the agreement is reasonable and (ii) any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

(b)  This subsection applies if a receiving bank other than the beneficiary's bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order.  If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is canceled pursuant to section 490:4A-211(d) or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day.  If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

(c)  If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.

(d)  Acceptance of a payment order precludes a later rejection of the order.  Rejection of a payment order precludes a later acceptance of the order. [L 1991, c 41, pt of §1]



§490:4A-211 - Cancellation and amendment of payment order.

§490:4A-211  Cancellation and amendment of payment order.  (a)  A communication of the sender of a payment order canceling or amending the order may be transmitted to the receiving bank orally, electronically, or in writing.  If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

(b)  Subject to subsection (a), a communication by the sender canceling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

(c)  After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank.

(1)  With respect to a payment order accepted by a receiving bank other than the beneficiary's bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

(2)  With respect to a payment order accepted by the beneficiary's bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order (i) that is a duplicate of a payment order previously issued by the sender, (ii) that orders payment to a beneficiary not entitled to receive payment from the originator, or (iii) that orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator.  If the payment order is canceled or amended, the beneficiary's bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(d)  An unaccepted payment order is canceled by operation of law at the close of the fifth funds-transfer business day of the receiving bank after the execution date or payment date of the order.

(e)  A canceled payment order cannot be accepted.  If an accepted payment order is canceled, the acceptance is nullified and no person has any right or obligation based on the acceptance.  Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

(f)  Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the bank's agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney's fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

(g)  A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

(h)  A funds-transfer system rule is not effective to the extent it conflicts with subsection (c)(2). [L 1991, c 41, pt of §1]



§490:4A-212 - Liability and duty of receiving bank regarding unaccepted payment order.

§490:4A-212  Liability and duty of receiving bank regarding unaccepted payment order.  If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this article, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in this article or by express agreement.  Liability based on acceptance arises only when acceptance occurs as stated in section 490:4A-209, and liability is limited to that provided in this article.  A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in this article or by express agreement. [L 1991, c 41, pt of §1]



§490:4A-301 - Execution and execution date.

PART 3.  EXECUTION OF SENDER'S

PAYMENT ORDER BY RECEIVING BANK

§490:4A-301  Execution and execution date.  (a)  A payment order is "executed" by the receiving bank when it issues a payment order intended to carry out the payment order received by the bank.  A payment order received by the beneficiary's bank can be accepted but cannot be executed.

(b)  "Execution date" of a payment order means the day on which the receiving bank may properly issue a payment order in execution of the sender's order.  The execution date may be determined by instruction of the sender but cannot be earlier than the day the order is received and, unless otherwise determined, is the day the order is received.  If the sender's instruction states a payment date, the execution date is the payment date or an earlier date on which execution is reasonably necessary to allow payment to the beneficiary on the payment date. [L 1991, c 41, pt of §1]



§490:4A-302 - Obligations of receiving bank in execution of payment order.

§490:4A-302  Obligations of receiving bank in execution of payment order.  (a)  Except as provided in subsections (b) through (d), if the receiving bank accepts a payment order pursuant to section 490:4A-209(a), the bank has the following obligations in executing the order:

(1)  The receiving bank is obliged to issue, on the execution date, a payment order complying with the sender's order and to follow the sender's instructions concerning (i) any intermediary bank or funds-transfer system to be used in carrying out the funds transfer, or (ii) the means by which payment orders are to be transmitted in the funds transfer.  If the originator's bank issues a payment order to an intermediary bank, the originator's bank is obliged to instruct the intermediary bank according to the instruction of the originator.  An intermediary bank in the funds transfer is similarly bound by an instruction given to it by the sender of the payment order it accepts.

(2)  If the sender's instruction states that the funds transfer is to be carried out telephonically or by wire transfer or otherwise indicates that the funds transfer is to be carried out by the most expeditious means, the receiving bank is obliged to transmit its payment order by the most expeditious available means, and to instruct any intermediary bank accordingly.  If a sender's instruction states a payment date, the receiving bank is obliged to transmit its payment order at a time and by means reasonably necessary to allow payment to the beneficiary on the payment date or as soon thereafter as is feasible.

(b)  Unless otherwise instructed, a receiving bank executing a payment order may (i) use any funds-transfer system if use of that system is reasonable in the circumstances, and (ii) issue a payment order to the beneficiary's bank or to an intermediary bank through which a payment order conforming to the sender's order can expeditiously be issued to the beneficiary's bank if the receiving bank exercises ordinary care in the selection of the intermediary bank.  A receiving bank is not required to follow an instruction of the sender designating a funds-transfer system to be used in carrying out the funds transfer if the receiving bank, in good faith, determines that it is not feasible to follow the instruction or that following the instruction would unduly delay completion of the funds transfer.

(c)  Unless subsection (a)(2) applies or the receiving bank is otherwise instructed, the bank may execute a payment order by transmitting its payment order by first class mail or by any means reasonable in the circumstances.  If the receiving bank is instructed to execute the sender's order by transmitting its payment order by a particular means, the receiving bank may issue its payment order by the means stated or by any means as expeditious as the means stated.

(d)  Unless instructed by the sender, (i) the receiving bank may not obtain payment of its charges for services and expenses in connection with the execution of the sender's order by issuing a payment order in an amount equal to the amount of the sender's order less the amount of the charges, and (ii) may not instruct a subsequent receiving bank to obtain payment of its charges in the same manner. [L 1991, c 41, pt of §1]



§490:4A-303 - Erroneous execution of payment order.

§490:4A-303  Erroneous execution of payment order.  (a)  A receiving bank that (i) executes the payment order of the sender by issuing a payment order in an amount greater than the amount of the sender's order, or (ii) issues a payment order in execution of the sender's order and then issues a duplicate order, is entitled to payment of the amount of the sender's order under section 490:4A-402(c) if that subsection is otherwise satisfied.  The bank is entitled to recover from the beneficiary of the erroneous order the excess payment received to the extent allowed by the law governing mistake and restitution.

(b)  A receiving bank that executes the payment order of the sender by issuing a payment order in an amount less than the amount of the sender's order is entitled to payment of the amount of the sender's order under section 490:4A-402(c) if (i) that subsection is otherwise satisfied and (ii) the bank corrects its mistake by issuing an additional payment order for the benefit of the beneficiary of the sender's order.  If the error is not corrected, the issuer of the erroneous order is entitled to receive or retain payment from the sender of the order it accepted only to the extent of the amount of the erroneous order.  This subsection does not apply if the receiving bank executes the sender's payment order by issuing a payment order in an amount less than the amount of the sender's order for the purpose of obtaining payment of its charges for services and expenses pursuant to instruction of the sender.

(c)  If a receiving bank executes the payment order of the sender by issuing a payment order to a beneficiary different from the beneficiary of the sender's order and the funds transfer is completed on the basis of that error, the sender of the payment order that was erroneously executed and all previous senders in the funds transfer are not obliged to pay the payment orders they issued.  The issuer of the erroneous order is entitled to recover from the beneficiary of the order the payment received to the extent allowed by the law governing mistake and restitution. [L 1991, c 41, pt of §1]



§490:4A-304 - Duty of sender to report erroneously executed payment order.

§490:4A-304  Duty of sender to report erroneously executed payment order.  If the sender of a payment order that is erroneously executed as stated in section 490:4A-303 receives notification from the receiving bank that the order was executed or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care to determine, on the basis of information available to the sender, that the order was erroneously executed and to notify the bank of the relevant facts within a reasonable time not exceeding ninety days after the notification from the bank was received by the sender.  If the sender fails to perform that duty, the bank is not obliged to pay interest on any amount refundable to the sender under section 490:4A-402(d) for the period before the bank learns of the execution error.  The bank is not entitled to any recovery from the sender on account of a failure by the sender to perform the duty stated in this section. [L 1991, c 41, pt of §1]



§490:4A-305 - Liability for late or improper execution or failure to execute payment order.

§490:4A-305  Liability for late or improper execution or failure to execute payment order.  (a)  If a funds transfer is completed, but execution of a payment order by the receiving bank in breach of section 490:4A-302 results in delay in payment to the beneficiary, the bank is obliged to pay interest to either the originator or the beneficiary of the funds transfer for the period of delay caused by the improper execution.  Except as provided in subsection (c), additional damages are not recoverable.

(b)  If execution of a payment order by a receiving bank in breach of section 490:4A-302 results in (i) noncompletion of the funds transfer, (ii) failure to use an intermediary bank designated by the originator, or (iii) issuance of a payment order that does not comply with the terms of the payment order of the originator, the bank is liable to the originator for its expenses in the funds transfer and for incidental expenses and interest losses, to the extent not covered by subsection (a), resulting from the improper execution.  Except as provided in subsection (c), additional damages are not recoverable.

(c)  In addition to the amounts payable under subsections (a) and (b), damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank.

(d)  If a receiving bank fails to execute a payment order it was obliged by express agreement to execute, the receiving bank is liable to the sender for its expenses in the transaction and for incidental expenses and interest losses resulting from the failure to execute.  Additional damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank, but are not otherwise recoverable.

(e)  Reasonable attorney's fees are recoverable if demand for compensation under subsection (a) or (b) is made and refused before an action is brought on the claim.  If a claim is made for breach of the agreement under subsection (d) and the agreement does not provide for damages, reasonable attorney's fees are recoverable if demand for compensation under subsection (d) is made and refused before an action is brought on the claim.

(f)  Except as stated in this section, the liability of a receiving bank under subsections (a) and (b) may not be varied by agreement. [L 1991, c 41, pt of §1]



§490:4A-401 - Payment date.

PART 4.  PAYMENT

§490:4A-401  Payment date.  "Payment date" of a payment order means the day on which the amount of the order is payable to the beneficiary by the beneficiary's bank.  The payment date may be determined by instruction of the sender but cannot be earlier than the day the order is received by the beneficiary's bank and, unless otherwise determined, is the day the order is received by the beneficiary's bank. [L 1991, c 41, pt of §1]



§490:4A-402 - Obligation of sender to pay receiving bank.

§490:4A-402  Obligation of sender to pay receiving bank.  (a)  This section is subject to sections 490:4A-205 and 490:4A-207.

(b)  With respect to a payment order issued to the beneficiary's bank, acceptance of the order by the bank obliges the sender to pay the bank the amount of the order, but payment is not due until the payment date of the order.

(c)  This subsection is subject to subsection (e) and to section 490:4A-303.  With respect to a payment order issued to a receiving bank other than the beneficiary's bank, acceptance of the order by the receiving bank obliges the sender to pay the bank the amount of the sender's order.  Payment by the sender is not due until the execution date of the sender's order.  The obligation of that sender to pay its payment order is excused if the funds transfer is not completed by acceptance by the beneficiary's bank of a payment order instructing payment to the beneficiary of that sender's payment order.

(d)  If the sender of a payment order pays the order and was not obliged to pay all or part of the amount paid, the bank receiving payment is obliged to refund payment to the extent the sender was not obliged to pay.  Except as provided in section 490:4A-204 and section 490:4A-304, interest is payable on the refundable amount from the date of payment.

(e)  If a funds transfer is not completed as stated in subsection (c) and an intermediary bank is obliged to refund payment as stated in subsection (d), but is unable to do so because it is not permitted by applicable law or because the bank suspends payments, a sender in the funds transfer that executed a payment order in compliance with an instruction, as stated in section 490:4A-302(a)(1), to route the funds transfer through that intermediary bank, is entitled to receive or retain payment from the sender of the payment order that it accepted.  The first sender in the funds transfer that issued an instruction requiring routing through that intermediary bank is subrogated to the right of the bank that paid the intermediary bank to refund as stated in subsection (d).

(f)  The right of the sender of a payment order to be excused from the obligation to pay the order as stated in subsection (c) or to receive refund under subsection (d) may not be varied by agreement. [L 1991, c 41, pt of §1]



§490:4A-403 - Payment by sender to receiving bank.

§490:4A-403  Payment by sender to receiving bank.  (a)  Payment of the sender's obligation under section 490:4A-402 to pay the receiving bank occurs as follows:

(1)  If the sender is a bank, payment occurs when the receiving bank receives final settlement of the obligation through a Federal Reserve Bank or through a funds-transfer system.

(2)  If the sender is a bank and the sender (i) credited an account of the receiving bank with the sender, or (ii) caused an account of the receiving bank in another bank to be credited, payment occurs when the credit is withdrawn or, if not withdrawn, at midnight of the day on which the credit is withdrawable and the receiving bank learns of that fact.

(3)  If the receiving bank debits an account of the sender with the receiving bank, payment occurs when the debit is made to the extent the debit is covered by a withdrawable credit balance in the account.

(b)  If the sender and receiving bank are members of a funds-transfer system that nets obligations multilaterally among participants, the receiving bank receives final settlement when settlement is complete in accordance with the rules of the system.  The obligation of the sender to pay the amount of a payment order transmitted through the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against the sender's obligation the right of the sender to receive payment from the receiving bank of the amount of any other payment order transmitted to the sender by the receiving bank through the funds-transfer system.  The aggregate balance of obligations owed by each sender to each receiving bank in the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against that balance the aggregate balance of obligations owed to the sender by other members of the system.  The aggregate balance is determined after the right of setoff stated in the second sentence of this subsection has been exercised.

(c)  If two banks transmit payment orders to each other under an agreement that settlement of the obligations of each bank to the other under section 490:4A-402 will be made at the end of the day or other period, the total amount owed with respect to all orders transmitted by one bank shall be set off against the total amount owed with respect to all orders transmitted by the other bank.  To the extent of the setoff, each bank has made payment to the other.

(d)  In a case not covered by subsection (a), the time when payment of the sender's obligation under section 490:4A-402(b) or 490:4A-402(c) occurs is governed by applicable principles of law that determine when an obligation is satisfied. [L 1991, c 41, pt of §1]



§490:4A-404 - Obligation of beneficiary's bank to pay and give notice to beneficiary.

§490:4A-404  Obligation of beneficiary's bank to pay and give notice to beneficiary.  (a)  Subject to sections 490:4A-211(e), 490:4A-405(d), and 490:4A-405(e), if a beneficiary's bank accepts a payment order, the bank is obliged to pay the amount of the order to the beneficiary of the order.  Payment is due on the payment date of the order, but if acceptance occurs on the payment date after the close of the funds-transfer business day of the bank, payment is due on the next funds-transfer business day.  If the bank refuses to pay after demand by the beneficiary and receipt of notice of particular circumstances that will give rise to consequential damages as a result of nonpayment, the beneficiary may recover damages resulting from the refusal to pay to the extent the bank had notice of the damages, unless the bank proves that it did not pay because of a reasonable doubt concerning the right of the beneficiary to payment.

(b)  If a payment order accepted by the beneficiary's bank instructs payment to an account of the beneficiary, the bank is obliged to notify the beneficiary of receipt of the order before midnight of the next funds-transfer business day following the payment date.  If the payment order does not instruct payment to an account of the beneficiary, the bank is required to notify the beneficiary only if notice is required by the order.  Notice may be given by first class mail or any other means reasonable in the circumstances.  If the bank fails to give the required notice, the bank is obliged to pay interest to the beneficiary on the amount of the payment order from the day notice should have been given until the day the beneficiary learned of receipt of the payment order by the bank.  No other damages are recoverable.  Reasonable attorney's fees are also recoverable if demand for interest is made and refused before an action is brought on the claim.

(c)  The right of a beneficiary to receive payment and damages as stated in subsection (a) may not be varied by agreement or a funds-transfer system rule.  The right of a beneficiary to be notified as stated in subsection (b) may be varied by agreement of the beneficiary or by a funds-transfer system rule if the beneficiary is notified of the rule before initiation of the funds transfer. [L 1991, c 41, pt of §1]



§490:4A-405 - Payment by beneficiary's bank to beneficiary.

§490:4A-405  Payment by beneficiary's bank to beneficiary.  (a)  If the beneficiary's bank credits an account of the beneficiary of a payment order, payment of the bank's obligation under section 490:4A-404(a) occurs when and to the extent (i) the beneficiary is notified of the right to withdraw the credit, (ii) the bank lawfully applies the credit to a debt of the beneficiary, or (iii) funds with respect to the order are otherwise made available to the beneficiary by the bank.

(b)  If the beneficiary's bank does not credit an account of the beneficiary of a payment order, the time when payment of the bank's obligation under section 490:4A-404(a) occurs is governed by principles of law that determine when an obligation is satisfied.

(c)  Except as stated in subsections (d) and (e), if the beneficiary's bank pays the beneficiary of a payment order under a condition to payment or agreement of the beneficiary giving the bank the right to recover payment from the beneficiary if the bank does not receive payment of the order, the condition to payment or agreement is not enforceable.

(d)  A funds-transfer system rule may provide that payments made to beneficiaries of funds transfers made through the system are provisional until receipt of payment by the beneficiary's bank of the payment order it accepted.  A beneficiary's bank that makes a payment that is provisional under the rule is entitled to refund from the beneficiary if (i) the rule requires that both the beneficiary and the originator be given notice of the provisional nature of the payment before the funds transfer is initiated, (ii) the beneficiary, the beneficiary's bank, and the originator's bank agreed to be bound by the rule, and (iii) the beneficiary's bank did not receive payment of the payment order that it accepted.  If the beneficiary is obliged to refund payment to the beneficiary's bank, acceptance of the payment order by the beneficiary's bank is nullified and no payment by the originator of the funds transfer to the beneficiary occurs under section 490:4A-406.

(e)  This subsection applies to a funds transfer that includes a payment order transmitted over a funds-transfer system that (i) nets obligations multilaterally among participants, and (ii) has in effect a loss-sharing agreement among participants for the purpose of providing funds necessary to complete settlement of the obligations of one or more participants that do not meet their settlement obligations.  If the beneficiary's bank in the funds transfer accepts a payment order and the system fails to complete settlement pursuant to its rules with respect to any payment order in the funds transfer, (i) the acceptance by the beneficiary's bank is nullified and no person has any right or obligation based on the acceptance, (ii) the beneficiary's bank is entitled to recover payment from the beneficiary, (iii) no payment by the originator to the beneficiary occurs under section 490:4A-406, and (iv) subject to section 490:4A-402(e), each sender in the funds transfer is excused from its obligation to pay its payment order under section 490:4A-402(c) because the funds transfer has not been completed. [L 1991, c 41, pt of §1]



§490:4A-406 - Payment by originator to beneficiary; discharge of underlying obligation.

§490:4A-406  Payment by originator to beneficiary; discharge of underlying obligation.  (a)  Subject to sections 490:4A-211(e), 490:4A-405(d), and 490:4A-405(e), the originator of a funds transfer pays the beneficiary of the originator's payment order (i) at the time a payment order for the benefit of the beneficiary is accepted by the beneficiary's bank in the funds transfer and (ii) in an amount equal to the amount of the order accepted by the beneficiary's bank, but not more than the amount of the originator's order.

(b)  If payment under subsection (a) is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless (i) the payment under subsection (a) was made by a means prohibited by the contract of the beneficiary with respect to the obligation, (ii) the beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiary's bank, notified the originator of the beneficiary's refusal of the payment, (iii) funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary, and (iv) the beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract.  If payment by the originator does not result in discharge under this section, the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiary's bank under section 490:4A-404(a).

(c)  For the purpose of determining whether discharge of an obligation occurs under subsection (b), if the beneficiary's bank accepts a payment order in an amount equal to the amount of the originator's payment order less charges of one or more receiving banks in the funds transfer, payment to the beneficiary is deemed to be in the amount of the originator's order unless upon demand by the beneficiary, the originator does not pay the beneficiary the amount of the deducted charges.

(d)  Rights of the originator or of the beneficiary of a funds transfer under this section may be varied only by agreement of the originator and the beneficiary. [L 1991, c 41, pt of §1]



§490:4A-501 - Variation by agreement and effect of funds-transfer system rule.

PART 5.  MISCELLANEOUS PROVISIONS

§490:4A-501  Variation by agreement and effect of funds-transfer system rule.  (a)  Except as otherwise provided in this article, rights and obligations of a party to a funds transfer may be varied by agreement of the affected party.

(b)  "Funds-transfer system rule" means a rule of an association of banks (i) governing transmission of payment orders by means of a funds-transfer system of the association or rights and obligations with respect to those orders, or (ii) to the extent the rule governs rights and obligations between banks that are parties to a funds transfer in which a Federal Reserve Bank, acting as an intermediary bank, sends a payment order to the beneficiary's bank.  Except as otherwise provided in this article, a funds-transfer system rule governing rights and obligations between participating banks using the system may be effective even if the rule conflicts with this article and indirectly affects another party to the funds transfer who does not consent to the rule.  A funds-transfer system rule may also govern rights and obligations of parties other than participating banks using the system to the extent stated in sections 490:4A-404(c), 490:4A-405(d), and 490:4A-507(c). [L 1991, c 41, pt of §1]



§490:4A-502 - Creditor process served on receiving bank; setoff by beneficiary's bank.

§490:4A-502  Creditor process served on receiving bank; setoff by beneficiary's bank.  (a)  As used in this section, "creditor process" means levy, attachment, garnishment, notice of lien, sequestration, or similar process issued by or on behalf of a creditor or other claimant with respect to an account.

(b)  This subsection applies to creditor process with respect to an authorized account of the sender of a payment order if the creditor process is served on the receiving bank.  For the purpose of determining rights with respect to the creditor process, if the receiving bank accepts the payment order the balance in the authorized account is deemed to be reduced by the amount of the payment order to the extent the bank did not otherwise receive payment of the order, unless the creditor process is served at a time and in a manner affording the bank a reasonable opportunity to act on it before the bank accepts the payment order.

(c)  If a beneficiary's bank has received a payment order for payment to the beneficiary's account in the bank, the following rules apply:

(1)  The bank may credit the beneficiary's account.  The amount credited may be set off against an obligation owed by the beneficiary to the bank or may be applied to satisfy creditor process served on the bank with respect to the account.

(2)  The bank may credit the beneficiary's account and allow withdrawal of the amount credited unless creditor process with respect to the account is served at a time and in a manner affording the bank a reasonable opportunity to act to prevent withdrawal.

(3)  If creditor process with respect to the beneficiary's account has been served and the bank has had a reasonable opportunity to act on it, the bank may not reject the payment order except for a reason unrelated to the service of process.

(d)  Creditor process with respect to a payment by the originator to the beneficiary pursuant to a funds transfer may be served only on the beneficiary's bank with respect to the debt owed by that bank to the beneficiary.  Any other bank served with the creditor process is not obliged to act with respect to the process. [L 1991, c 41, pt of §1]



§490:4A-503 - Injunction or restraining order with respect to funds transfer.

§490:4A-503  Injunction or restraining order with respect to funds transfer.  For proper cause and in compliance with applicable law, a court may restrain (i) a person from issuing a payment order to initiate a funds transfer, (ii) an originator's bank from executing the payment order of the originator, or (iii) the beneficiary's bank from releasing funds to the beneficiary or the beneficiary from withdrawing the funds.  A court may not otherwise restrain a person from issuing a payment order, paying or receiving payment of a payment order, or otherwise acting with respect to a funds transfer. [L 1991, c 41, pt of §1]



§490:4A-504 - Order in which items and payment orders may be charged to account; order of withdrawals from account.

§490:4A-504  Order in which items and payment orders may be charged to account; order of withdrawals from account.  (a)  If a receiving bank has received more than one payment order of the sender or one or more payment orders and other items that are payable from the sender's account, the bank may charge the sender's account with respect to the various orders and items in any sequence.

(b)  In determining whether a credit to an account has been withdrawn by the holder of the account or applied to a debt of the holder of the account, credits first made to the account are first withdrawn or applied. [L 1991, c 41, pt of §1]



§490:4A-505 - Preclusion of objection to debit of customer's account.

§490:4A-505  Preclusion of objection to debit of customer's account.  If a receiving bank has received payment from its customer with respect to a payment order issued in the name of the customer as sender and accepted by the bank, and the customer received notification reasonably identifying the order, the customer is precluded from asserting that the bank is not entitled to retain the payment unless the customer notifies the bank of the customer's objection to the payment within one year after the notification was received by the customer. [L 1991, c 41, pt of §1]



§490:4A-506 - Rate of interest.

§490:4A-506  Rate of interest.  (a)  If, under this article, a receiving bank is obliged to pay interest with respect to a payment order issued to the bank, the amount payable may be determined (i) by agreement of the sender and receiving bank, or (ii) by a funds-transfer system rule if the payment order is transmitted through a funds-transfer system.

(b)  If the amount of interest is not determined by an agreement or rule as stated in subsection (a), the amount is calculated by multiplying the applicable Federal Funds rate by the amount on which interest is payable, and then multiplying the product by the number of days for which interest is payable.  The applicable Federal Funds rate is the average of the Federal Funds rates published by the Federal Reserve Bank of New York for each of the days for which interest is payable divided by three hundred sixty.  The Federal Funds rate for any day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate.  If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank. [L 1991, c 41, pt of §1]



§490:4A-507 - Choice of law.

§490:4A-507  Choice of law.  (a)  The following rules apply unless the affected parties otherwise agree or subsection (c) applies:

(1)  The rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located.

(2)  The rights and obligations between the beneficiary's bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiary's bank is located.

(3)  The issue of when payment is made pursuant to a funds transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiary's bank is located.

(b)  If the parties described in each paragraph of subsection (a) have made an agreement selecting the law of a particular jurisdiction to govern rights and obligations between each other, the law of that jurisdiction governs those rights and obligations, whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.

(c)  A funds-transfer system rule may select the law of a particular jurisdiction to govern (i) rights and obligations between participating banks with respect to payment orders transmitted or processed through the system, or (ii) the rights and obligations of some or all parties to a funds transfer any part of which is carried out by means of the system.  A choice of law made pursuant to clause (i) is binding on participating banks.  A choice of law made pursuant to clause (ii) is binding on the originator, other sender, or a receiving bank having notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system when the originator, other sender, or receiving bank issued or accepted a payment order.  The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system.  The law of a jurisdiction selected pursuant to this subsection may govern, whether or not that law bears a reasonable relation to the matter in issue.

(d)  In the event of inconsistency between an agreement under subsection (b) and a choice-of-law rule under subsection (c), the agreement under subsection (b) prevails.

(e)  If a funds transfer is made by use of more than one funds-transfer system and there is inconsistency between choice-of-law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue. [L 1991, c 41, pt of §1]



§490:5-101 to 490 - 5-117 REPEALED.

ARTICLE 5.  [OLD]

LETTERS OF CREDIT

§§490:5-101 to 490:5-117  REPEALED.  L 1996, c 39, §10.

ARTICLE 5.

LETTERS OF CREDIT

§490:5-101  Short title.  This article may be cited as Uniform Commercial Code--Letters of Credit. [L 1996, c 39, pt of §1]



§490:5-102 - Definitions.

§490:5-102  Definitions.  (a)  As used in this article:

(1)  "Adviser" means a person who, at the request of the issuer, a confirmer, or another adviser, notifies or requests another adviser to notify the beneficiary that a letter of credit has been issued, confirmed, or amended.

(2)  "Applicant" means a person at whose request or for whose account a letter of credit is issued.  The term includes a person who requests an issuer to issue a letter of credit on behalf of another if the person making the request undertakes an obligation to reimburse the issuer.

(3)  "Beneficiary" means a person who under the terms of a letter of credit is entitled to have its complying presentation honored.  The term includes a person to whom drawing rights have been transferred under a transferable letter of credit.

(4)  "Confirmer" means a nominated person who undertakes, at the request or with the consent of the issuer, to honor a presentation under a letter of credit issued by another.

(5)  "Dishonor" of a letter of credit means failure to timely honor or take an interim action, such as acceptance of a draft, that may be required by the letter of credit.

(6)  "Document" means a draft or other demand, document of title, investment security, certificate, invoice, or other record, statement, or representation of fact, law, right, or opinion (i) which is presented in a written or other medium permitted by the letter of credit or, unless prohibited by the letter of credit, by the standard practice referred to in section 490:5-108(e), and (ii) which is capable of being examined for compliance with the terms and conditions of the letter of credit.  A document may not be oral.

(7)  "Good faith" means honesty in fact in the conduct or transaction concerned.

(8)  "Honor" of a letter of credit means performance of the issuer's undertaking in the letter of credit to pay or deliver an item of value.  Unless the letter of credit otherwise provides, "honor" occurs

(i)  Upon payment;

(ii)  If the letter of credit provides for acceptance, upon acceptance of a draft and, at maturity, its payment; or

(iii)  If the letter of credit provides for incurring a deferred obligation, upon incurring the obligation and, at maturity, its performance.

(9)  "Issuer" means a bank or other person that issues a letter of credit, but does not include an individual who makes an engagement for personal, family, or household purposes.

(10)  "Letter of credit" means a definite undertaking that satisfies the requirements of section 490:5-104 by an issuer to a beneficiary at the request or for the account of an applicant or, in the case of a financial institution, to itself or for its own account, to honor a documentary presentation by payment or delivery of an item of value.

(11)  "Nominated person" means a person whom the issuer (i) designates or authorizes to pay, accept, negotiate, or otherwise give value under a letter of credit, and (ii) undertakes by agreement or custom and practice to reimburse.

(12)  "Presentation" means delivery of a document to an issuer or nominated person for honor or giving of value under a letter of credit.

(13)  "Presenter" means a person making a presentation as or on behalf of a beneficiary or nominated person.

(14)  "Record" means information that is inscribed on a tangible medium, or that is stored in an electronic or other medium and is retrievable in perceivable form.

(15)  "Successor of a beneficiary" means a person who succeeds to substantially all of the rights of a beneficiary by operation of law, including a corporation with or into which the beneficiary has been merged or consolidated, an administrator, executor, personal representative, trustee in bankruptcy, debtor in possession, liquidator, and receiver.

(b)  Definitions in other articles applying to this article and the sections in which they appear are:

"Accept" or "Acceptance".  Section 490:3-409.

"Value".  Sections 490:3-303, 490:4-211.

(c)  Article 1 contains certain additional general definitions and principles of construction and interpretation applicable throughout this article. [L 1996, c 39, pt of §1]



§490:5-103 - Scope.

§490:5-103  Scope.  (a)  This article applies to letters of credit and to certain rights and obligations arising out of transactions involving letters of credit.

(b)  The statement of a rule in this article does not by itself require, imply, or negate application of the same or a different rule to a situation not provided for, or to a person not specified, in this article.

(c)  With the exception of this subsection, subsections (a) and (d), sections 490:5-102(a), 490:5-106(d), and 490:5-114(d), the effect of this article may be varied by agreement or by a provision stated or incorporated by reference in an undertaking, except to the extent prohibited in sections 490:1-302 and 490:5-117(d).  A term in an agreement or undertaking generally excusing liability or generally limiting remedies for failure to perform obligations is not sufficient to vary obligations prescribed by this article.

(d)  Rights and obligations of an issuer to a beneficiary or a nominated person under a letter of credit are independent of the existence, performance, or nonperformance of a contract or arrangement out of which the letter of credit arises or which underlies it, including contracts or arrangements between the issuer and the applicant and between the applicant and the beneficiary. [L 1996, c 39, pt of §1; am L 2004, c 162, §15]



§490:5-104 - Formal requirements.

§490:5-104  Formal requirements.  A letter of credit, confirmation, advice, transfer, amendment, or cancellation may be issued in any form that is a record and is authenticated (i) by a signature, or (ii) in accordance with the agreement of the parties or the standard practice referred to in section 490:5-108(e). [L 1996, c 39, pt of §1]



§490:5-105 - Consideration.

§490:5-105  Consideration.  Consideration is not required to issue, amend, transfer, or cancel a letter of credit, advice, or confirmation. [L 1996, c 39, pt of §1]



§490:5-106 - Issuance, amendment, cancellation, and duration.

§490:5-106  Issuance, amendment, cancellation, and duration.  (a)  A letter of credit is issued and becomes enforceable according to its terms against the issuer when the issuer sends or otherwise transmits it to the person requested to advise or to the beneficiary.  A letter of credit is revocable only if it so provides.

(b)  After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmer, and issuer are not affected by an amendment or cancellation to which that person has not consented except to the extent the letter of credit provides that it is revocable or that the issuer may amend or cancel the letter of credit without that consent.

(c)  If there is no stated expiration date or other provision that determines its duration, a letter of credit expires one year after its stated date of issuance or, if none is stated, after the date on which it is issued.

(d)  A letter of credit that states that it is perpetual expires five years after its stated date of issuance, or if none is stated, after the date on which it is issued. [L 1996, c 39, pt of §1]



§490:5-107 - Confirmer, nominated person, and advisor.

§490:5-107  Confirmer, nominated person, and advisor.  (a)  A confirmer is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of its confirmation.  The confirmer also has rights against and obligations to the issuer as if the issuer were an applicant and the confirmer had issued the letter of credit at the request and for the account of the issuer.

(b)  A nominated person who is not a confirmer is not obligated to honor or otherwise give value for a presentation.

(c)  A person requested to advise may decline to act as an adviser.  An adviser who is not a confirmer is not obligated to honor or give value for a presentation.  An adviser undertakes to the issuer and the beneficiary accurately to advise the terms of the letter of credit, confirmation, amendment, or advice received by that person and undertakes to the beneficiary to check the apparent authenticity of the request to advise.  Even if the advice is inaccurate, the letter of credit, confirmation, or amendment is enforceable as issued.

(d)  A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment, or advice has the rights and obligations of an adviser under subsection (c).  The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment, or advice received by the person who so notifies. [L 1996, c 39, pt of §1]



§490:5-108 - Issuer's rights and obligations.

§490:5-108  Issuer's rights and obligations.  (a)  Except as otherwise provided in section 490:5-109, an issuer shall honor a presentation that, as determined by the standard practice referred to in subsection (e), appears on its face strictly to comply with the terms and conditions of the letter of credit.  Except as otherwise provided in section 490:5-113 and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear so to comply.

(b)  An issuer has a reasonable time after presentation, but not beyond the end of the seventh business day after the day of its receipt of documents:

(1)  To honor;

(2)  If the letter of credit provides for honor to be completed more than seven business days after presentation, to accept a draft, or incur a deferred obligation; or

(3)  To give notice to the presenter of discrepancies in the presentation.

(c)  Except as otherwise provided in subsection (d), an issuer is precluded from asserting as a basis for dishonor any discrepancy if timely notice is not given, or any discrepancy not stated in the notice if timely notice is given.

(d)  Failure to give the notice specified in subsection (b) or to mention fraud, forgery, or expiration in the notice does not preclude the issuer from asserting as a basis for dishonor, fraud, or forgery as described in section 490:5-109(a) or expiration of the letter of credit before presentation.

(e)  An issuer shall observe the standard practice of financial institutions that regularly issue letters of credit.  Determination of the issuer's observance of the standard practice is a matter of interpretation for the court.  The court shall offer the parties a reasonable opportunity to present evidence of the standard practice.

(f)  An issuer is not responsible for:

(1)  The performance or nonperformance of the underlying contract, arrangement, or transaction;

(2)  An act or omission of others; or

(3)  Observance or knowledge of the usage of a particular trade other than the standard practice referred to in subsection (e).

(g)  If an undertaking constituting a letter of credit contains nondocumentary conditions, an issuer shall disregard the nondocumentary conditions and treat them as if they were not stated.

(h)  An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.

(i)  An issuer that has honored a presentation as permitted or required by this Article:

(1)  Is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds;

(2)  Takes the documents free of claims of the beneficiary or presenter;

(3)  Is precluded from asserting a right of recourse on a draft under sections 490:3-414 and 490:3-415;

(4)  Except as otherwise provided in sections 490:5-110 and 490:5-117, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender that are apparent on the face of the presentation; and

(5)  Is discharged to the extent of its performance under the letter of credit unless the issuer honored a presentation in which a required signature of a beneficiary was forged. [L 1996, c 39, pt of §1]



§490:5-109 - Fraud and forgery.

§490:5-109  Fraud and forgery.  (a)  If a presentation is made that appears on its face strictly to comply with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant:

(1)  The issuer shall honor the presentation, if honor is demanded by (i) a nominated person who has given value in good faith and without notice of forgery or material fraud, (ii) a confirmer who has honored its confirmation in good faith, (iii) a holder in due course of a draft drawn under the letter of credit which was taken after acceptance by the issuer or nominated person, or (iv) an assignee of the issuer's or nominated person's deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person; and

(2)  The issuer, acting in good faith, may honor or dishonor the presentation in any other case.

(b)  If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that:

(1)  The relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer;

(2)  A beneficiary, issuer, or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted;

(3)  All of the conditions to entitle a person to the relief under the law of this State have been met; and

(4)  On the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does not qualify for protection under subsection (a)(1). [L 1996, c 39, pt of §1]



§490:5-110 - Warranties.

§490:5-110  Warranties.  (a)  If its presentation is honored, the beneficiary warrants:

(1)  To the issuer, any other person to whom presentation is made, and the applicant, that there is no fraud or forgery of the kind described in section 490:5-109(a); and

(2)  To the applicant, that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.

(b)  The warranties in subsection (a) are in addition to warranties arising under articles 3, 4, 7, and 8 because of the presentation or transfer of documents covered by any of those articles. [L 1996, c 39, pt of §1]



§490:5-111 - Remedies.

§490:5-111  Remedies.  (a)  If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor, or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation.  If the issuer's obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant's election, recover an amount equal to the value of performance from the issuer.  In either case, the claimant may also recover incidental but not consequential damages.  The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection.  If, although not obligated to do so, the claimant avoids damages, the claimant's recovery from the issuer shall be reduced by the amount of damages avoided.  The issuer has the burden of proving the amount of damages avoided.  In the case of repudiation the claimant need not present any document.

(b)  If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.

(c)  If an adviser or nominated person other than a confirmer breaches an obligation under this article or an issuer breaches an obligation not covered in subsection (a) or (b), a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.  To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subsection and subsections (a) and (b).

(d)  An issuer, nominated person, or adviser who is found liable under subsection (a), (b), or (c) shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.

(e)  Reasonable attorneys' fees and other expenses of litigation shall be awarded to the prevailing party in an action in which a remedy is sought under this article.

(f)  Damages that would otherwise be payable by a party for breach of an obligation under this article may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated. [L 1996, c 39, pt of §1]



§490:5-112 - Transfer of letter of credit.

§490:5-112  Transfer of letter of credit.  (a)  Except as otherwise provided in section 490:5-113, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

(b)  Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:

(1)  The transfer would violate applicable law; or

(2)  The transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer which is within the standard practice referred to in section 490:5-108(e) or is otherwise reasonable under the circumstances. [L 1996, c 39, pt of §1]



§490:5-113 - Transfer by operation of law.

§490:5-113  Transfer by operation of law.  (a)  A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

(b)  A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary.  Except as otherwise provided in subsection (e), an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in section 490:5-108(e) or, in the absence of this practice, compliance with other reasonable procedures sufficient to protect the issuer.

(c)  An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

(d)  Honor of a purported successor's apparently complying presentation under subsection (a) or (b) has the consequences specified in section 490:5-108(i) even if the purported successor is not the successor of a beneficiary.  Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of section 490:5-109.

(e)  An issuer whose rights of reimbursement are not covered by subsection (d) or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection (b).

(f)  A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this section. [L 1996, c 39, pt of §1]



§490:5-114 - Assignment of proceeds.

§490:5-114  Assignment of proceeds.  (a)  In this section, "proceeds of a letter of credit" means the cash, check, accepted draft, or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit.  The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.

(b)  A beneficiary may assign its right to part or all of the proceeds of a letter of credit.  The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

(c)  An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

(d)  An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

(e)  Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.

(f)  Neither the rights recognized by this section between an assignee and an issuer, transferee beneficiary, or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a third person affect the rights between the assignee and any person other than the issuer, transferee beneficiary, or nominated person.  The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by article 9 or other law.  Against persons other than the issuer, transferee beneficiary, or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary's right to proceeds and its perfection are governed by article 9 or other law. [L 1996, c 39, pt of §1]



§490:5-115 - Statute of limitations.

§490:5-115  Statute of limitations.  An action to enforce a right or obligation arising under this article must be commenced within one year after the expiration date of the relevant letter of credit or one year after the cause of action accrues, whichever occurs later.  A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. [L 1996, c 39, pt of §1]



§490:5-116 - Choice of law and forum.

§490:5-116  Choice of law and forum.  (a)  The liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in section 490:5-104 or by a provision in the person's letter of credit, confirmation, or other undertaking.  The jurisdiction whose law is chosen need not bear any relation to the transaction.

(b)  Unless subsection (a) applies, the liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction in which the person is located.  The person is considered to be located at the address indicated in the person's undertaking.  If more than one address is indicated, the person is considered to be located at the address from which the person's undertaking was issued.  For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

(c)  Except as otherwise provided in this subsection, the liability of an issuer, nominated person, or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation, or other undertaking is expressly made subject.  If (i) this article would govern the liability of an issuer, nominated person, or adviser under subsection (a) or (b), (ii) the relevant undertaking incorporates rules of custom or practice, and (iii) there is conflict between this article and those rules as applied to that undertaking, those rules govern except to the extent of any conflict with the nonvariable provisions specified in section 490:5-103(c).

(d)  If there is conflict between this article and article 3, 4, 4A, or 9, this article governs.

(e)  The forum for settling disputes arising out of an undertaking within this article may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (a). [L 1996, c 39, pt of §1]



§490:5-117 - Subrogation of issuer, applicant, and nominated person.

§490:5-117  Subrogation of issuer, applicant, and nominated person.  (a)  An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

(b)  An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (a).

(c)  A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(1)  The issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(2)  The beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(3)  The applicant to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(d)  Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (a) and (b) do not arise until the issuer honors the letter of credit or otherwise pays and the rights in subsection (c) do not arise until the nominated person pays or otherwise gives value.  Until then, the issuer, nominated person, and the applicant do not derive under this section present or prospective rights forming the basis of a claim, defense, or excuse. [L 1996, c 39, pt of §1]



§490:5-118 - Security interest of issuer or nominated person.

[§490:5-118]  Security interest of issuer or nominated person.  (a)  An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

(b)  So long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (a), the security interest continues and is subject to article 9, but:

(1)  A security agreement is not necessary to make the security interest enforceable under section 490:9-203(b)(3);

(2)  If the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

(3)  If the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document. [L 2000, c 241, §2]



§490:6-101 to 490 - 6-110 REPEALED.

ARTICLE 6. [OLD]

BULK TRANSFERS

REPEALED.  L 1991, c 119, §4.

ARTICLE 6.

BULK SALES--REPEALED

§§490:6-101 to 490:6-110  REPEALED.  L 1998, c 209, §3.



§490:7-101 to 490 - 7-603 REPEALED.

ARTICLE 7.  [OLD]

WAREHOUSE RECEIPTS, BILLS OF LADING

AND OTHER DOCUMENTS OF TITLE

§§490:7-101 to 490:7-603  REPEALED.  L 2004, c 163, §34.

ARTICLE 7.

DOCUMENTS OF TITLE

PART 1.  GENERAL

§490:7-101  Short title.  This article shall be known and may be cited as Uniform Commercial Code--Documents of Title. [L 2004, c 163, pt of §1]



§490:7-102 - Definitions and index of definitions.

§490:7-102  Definitions and index of definitions.  (a)  In this article, unless the context otherwise requires:

(1)  "Bailee" means a person that by a warehouse receipt, bill of lading, or other document of title acknowledges possession of goods and contracts to deliver them.

(2)  "Carrier" means a person that issues a bill of lading.

(3)  "Consignee" means a person named in a bill of lading to which or to whose order the bill promises delivery.

(4)  "Consignor" means a person named in a bill of lading as the person from which the goods have been received for shipment.

(5)  "Delivery order" means a record that contains an order to deliver goods directed to a warehouse, carrier, or other person that in the ordinary course of business issues warehouse receipts or bills of lading.

(6)  "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(7)  "Goods" means all things that are treated as movable for the purposes of a contract for storage or transportation.

(8)  "Issuer" means a bailee that issues a document of title or, in the case of an unaccepted delivery order, the person that orders the possessor of goods to deliver.  The term includes a person for which an agent or employee purports to act in issuing a document if the agent or employee has real or apparent authority to issue documents, even if the issuer did not receive any goods, the goods were misdescribed, or in any other respect the agent or employee violated the issuer's instructions.

(9)  "Person entitled under the document" means the holder, in the case of a negotiable document of title, or the person to which delivery of the goods is to be made by the terms of, or pursuant to instructions in a record under, a nonnegotiable document of title.

(10)  "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(11)  "Shipper" means a person that enters into a contract of transportation with a carrier.

(12)  "Sign" means, with present intent to authenticate or adopt a record:

(A)  To execute or adopt a tangible symbol; or

(B)  To attach to or logically associate with the record an electronic sound, symbol, or process.

(13)  "Warehouse" means a person engaged in the business of storing goods for hire.

(b)  Definitions in other articles applying to this article and the sections in which they appear are:

(1)  "Contract for sale", section 490:2-106.

(2)  "Lessee in ordinary course of business", section 490:2A-103.

(3)  "Receipt" of goods, section 490:2-103.

(c)  In addition, article 1 contains general definitions and principles of construction and interpretation applicable throughout this article. [L 2004, c 163, pt of §1]



§490:7-103 - Relation of article to treaty or statute.

§490:7-103  Relation of article to treaty or statute.  (a)  This article is subject to any treaty or statute of the United States or regulatory statute of this State to the extent the treaty, statute, or regulatory statute is applicable.

(b)  This article does not modify or repeal any law prescribing the form or content of a document of title or the services or facilities to be afforded by a bailee, or otherwise regulating a bailee's business in respects not specifically treated in this article.  However, violation of such a law does not affect the status of a document of title that otherwise is within the definition of a document of title.

(c)  This article modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. section 7001, et seq.) but does not modify, limit, or supersede section 101(c) of that Act (15 U.S.C. section 7001(c)) or authorize electronic delivery of any of the notices described in section 103(b) of that Act (15 U.S.C. section 7003(b)).

(d)  To the extent there is a conflict between the Uniform Electronic Transactions Act, chapter 489E, and this article, this article governs. [L 2004, c 163, pt of §1]



§490:7-104 - Negotiable and nonnegotiable document of title.

§490:7-104  Negotiable and nonnegotiable document of title.  (a)  Except as otherwise provided in subsection (c), a document of title is negotiable if by its terms the goods are to be delivered to bearer or to the order of a named person.

(b)  A document of title other than one described in subsection (a) is nonnegotiable.  A bill of lading that states that the goods are consigned to a named person is not made negotiable by a provision that the goods are to be delivered only against an order in a record signed by the same or another named person.

(c)  A document of title is nonnegotiable if, at the time it is issued, the document has a conspicuous legend, however expressed, that it is nonnegotiable. [L 2004, c 163, pt of §1]



§490:7-105 - Reissuance in alternative medium.

§490:7-105  Reissuance in alternative medium.  (a)  Upon request of a person entitled under an electronic document of title, the issuer of the electronic document may issue a tangible document of title as a substitute for the electronic document if:

(1)  The person entitled under the electronic document surrenders control of the electronic document to the issuer; and

(2)  The tangible document when issued contains a statement that it is issued in substitution for the electronic document.

(b)  Upon issuance of a tangible document of title in substitution for an electronic document of title in accordance with subsection (a):

(1)  The electronic document ceases to have any effect or validity; and

(2)  The person that procured issuance of the tangible document warrants to all subsequent persons entitled under the tangible document that the warrantor was a person entitled under the electronic document when the warrantor surrendered control of the electronic document to the issuer.

(c)  Upon request of a person entitled under a tangible document of title, the issuer of the tangible document may issue an electronic document of title as a substitute for the tangible document if:

(1)  The person entitled under the tangible document surrenders possession of the tangible document to the issuer; and

(2)  The electronic document when issued contains a statement that it is issued in substitution for the tangible document.

(d)  Upon issuance of an electronic document of title in substitution for a tangible document of title in accordance with subsection (c):

(1)  The tangible document ceases to have any effect or validity; and

(2)  The person that procured issuance of the electronic document warrants to all subsequent persons entitled under the electronic document that the warrantor was a person entitled under the tangible document when the warrantor surrendered possession of the tangible document to the issuer. [L 2004, c 163, pt of §1]



§490:7-106 - Control of electronic document of title.

§490:7-106  Control of electronic document of title.  (a)  A person has control of an electronic document of title if a system employed for evidencing the transfer of interests in the electronic document reliably establishes that person as the person to which the electronic document was issued or transferred.

(b)  A system satisfies subsection (a), and a person is deemed to have control of an electronic document of title, if the document is created, stored, and assigned in such a manner that:

(1)  A single authoritative copy of the document exists that is unique, identifiable, and, except as otherwise provided in paragraphs (4), (5), and (6), unalterable;

(2)  The authoritative copy identifies the person asserting control as:

(A)  The person to which the document was issued; or

(B)  If the authoritative copy indicates that the document has been transferred, the person to which the document was most recently transferred;

(3)  The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4)  Copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5)  Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6)  Any amendment of the authoritative copy is readily identifiable as authorized or unauthorized. [L 2004, c 163, pt of §1]



§490:7-201 - Person that may issue a warehouse receipt; storage under bond.

PART 2.  WAREHOUSE RECEIPTS:  SPECIAL PROVISIONS

§490:7-201  Person that may issue a warehouse receipt; storage under bond.  (a)  A warehouse receipt may be issued by any warehouse.

(b)  If goods, including distilled spirits and agricultural commodities, are stored under a statute requiring a bond against withdrawal or a license for the issuance of receipts in the nature of warehouse receipts, a receipt issued for the goods is deemed to be a warehouse receipt even if issued by a person that is the owner of the goods and is not a warehouse. [L 2004, c 163, pt of §1]



§490:7-202 - Form of warehouse receipt; effect of omission.

§490:7-202  Form of warehouse receipt; effect of omission.  (a)  A warehouse receipt need not be in any particular form.

(b)  Unless a warehouse receipt provides for each of the following, the warehouse is liable for damages caused to a person injured by its omission:

(1)  A statement of the location of the warehouse facility where the goods are stored;

(2)  The date of issue of the receipt;

(3)  The unique identification code of the receipt;

(4)  A statement whether the goods received will be delivered to the bearer, to a named person, or to a named person or its order;

(5)  The rate of storage and handling charges, unless goods are stored under a field warehousing arrangement, in which case a statement of that fact is sufficient on a nonnegotiable receipt;

(6)  A description of the goods or the packages containing them;

(7)  The signature of the warehouse or its agent;

(8)  If the receipt is issued for goods that the warehouse owns, either solely, jointly, or in common with others, a statement of the fact of that ownership;  and

(9)  A statement of the amount of advances made and of liabilities incurred for which the warehouse claims a lien or security interest, unless the precise amount of advances made or liabilities incurred, at the time of the issue of the receipt, is unknown to the warehouse or to its agent that issued the receipt, in which case a statement of the fact that advances have been made or liabilities incurred and the purpose of the advances or liabilities is sufficient.

(c)  A warehouse may insert in its receipt any terms that are not contrary to this chapter and do not impair its obligation of delivery under section 490:7-403 or its duty of care under section 490:7-204.  Any contrary provision is ineffective. [L 2004, c 163, pt of §1]



§490:7-203 - Liability for nonreceipt or misdescription.

§490:7-203  Liability for nonreceipt or misdescription.  A party to or purchaser for value in good faith of a document of title, other than a bill of lading, that relies upon the description of the goods in the document may recover from the issuer damages caused by the nonreceipt or misdescription of the goods, except to the extent that:

(1)  The document conspicuously indicates that the issuer does not know whether all or part of the goods in fact were received or conform to the description, such as a case in which the description is in terms of marks or labels or kind, quantity, or condition, or the receipt or description is qualified by "contents, condition, and quality unknown", "said to contain", or words of similar import, if the indication is true; or

(2)  The party or purchaser otherwise has notice of the nonreceipt or misdescription. [L 2004, c 163, pt of §1]



§490:7-204 - Duty of care; contractual limitation of warehouse's liability.

§490:7-204  Duty of care; contractual limitation of warehouse's liability.  (a)  A warehouse is liable for damages for loss of or injury to the goods caused by its failure to exercise care with regard to the goods that a reasonably careful person would exercise under similar circumstances.  Unless otherwise agreed, the warehouse is not liable for damages that could not have been avoided by the exercise of that care.

(b)  Damages may be limited by a term in the warehouse receipt or storage agreement limiting the amount of liability in case of loss or damage beyond which the warehouse is not liable.  Such a limitation is not effective with respect to the warehouse's liability for conversion to its own use.  On request of the bailor in a record at the time of signing the storage agreement or within a reasonable time after receipt of the warehouse receipt, the warehouse's liability may be increased on part or all of the goods covered by the storage agreement or the warehouse receipt.  In this event, increased rates may be charged based on an increased valuation of the goods.

(c)  Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the bailment may be included in the warehouse receipt or storage agreement. [L 2004, c 163, pt of §1]



§490:7-205 - Title under warehouse receipt defeated in certain cases.

§490:7-205  Title under warehouse receipt defeated in certain cases.  A buyer in ordinary course of business of fungible goods sold and delivered by a warehouse that is also in the business of buying and selling such goods takes the goods free of any claim under a warehouse receipt even if the receipt is negotiable and has been duly negotiated. [L 2004, c 163, pt of §1]



§490:7-206 - Termination of storage at warehouse's option.

§490:7-206  Termination of storage at warehouse's option.  (a)  A warehouse, by giving notice to the person on whose account the goods are held and any other person known to claim an interest in the goods, may require payment of any charges and removal of the goods from the warehouse at the termination of the period of storage fixed by the document of title or, if a period is not fixed, within a stated period not less than thirty days after the warehouse gives notice.  If the goods are not removed before the date specified in the notice, the warehouse may sell them pursuant to section 490:7-210.

(b)  If a warehouse in good faith believes that goods are about to deteriorate or decline in value to less than the amount of its lien within the time provided in subsection (a) and section 490:7-210, the warehouse may specify in the notice given under subsection (a) any reasonable shorter time for removal of the goods and, if the goods are not removed, may sell them at public sale held not less than one week after a single advertisement or posting.

(c)  If, as a result of a quality or condition of the goods of which the warehouse did not have notice at the time of deposit, the goods are a hazard to other property, the warehouse facilities, or other persons, the warehouse may sell the goods at public or private sale without advertisement or posting on reasonable notification to all persons known to claim an interest in the goods.  If the warehouse, after a reasonable effort, is unable to sell the goods, it may dispose of them in any lawful manner and does not incur liability by reason of that disposition.

(d)  A warehouse shall deliver the goods to any person entitled to them under this article upon due demand made at any time before sale or other disposition under this section.

(e)  A warehouse may satisfy its lien from the proceeds of any sale or disposition under this section but shall hold the balance for delivery on the demand of any person to which the warehouse would have been bound to deliver the goods. [L 2004, c 163, pt of §1]



§490:7-207 - Goods must be kept separate; fungible goods.

§490:7-207  Goods must be kept separate; fungible goods.  (a)  Unless the warehouse receipt provides otherwise, a warehouse shall keep separate the goods covered by each receipt so as to permit at all times identification and delivery of those goods.  However, different lots of fungible goods may be commingled.

(b)  If different lots of fungible goods are commingled, the goods are owned in common by the persons entitled thereto and the warehouse is severally liable to each owner for that owner's share.  If, because of overissue, a mass of fungible goods is insufficient to meet all the receipts the warehouse has issued against it, the persons entitled include all holders to which overissued receipts have been duly negotiated. [L 2004, c 163, pt of §1]



§490:7-208 - Altered warehouse receipts.

§490:7-208  Altered warehouse receipts.  If a blank in a negotiable tangible warehouse receipt has been filled in without authority, a good-faith purchaser for value and without notice of the lack of authority may treat the insertion as authorized.  Any other unauthorized alteration leaves any tangible or electronic warehouse receipt enforceable against the issuer according to its original tenor. [L 2004, c 163, pt of §1]



§490:7-209 - Lien of warehouse.

§490:7-209  Lien of warehouse.  (a)  A warehouse has a lien against the bailor on the goods covered by a warehouse receipt or storage agreement or on the proceeds thereof in its possession for charges for storage or transportation, including demurrage and terminal charges, insurance, labor, or other charges, present or future, in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale pursuant to law.  If the person on whose account the goods are held is liable for similar charges or expenses in relation to other goods whenever deposited and it is stated in the warehouse receipt or storage agreement that a lien is claimed for charges and expenses in relation to other goods, the warehouse also has a lien against the goods covered by the warehouse receipt or storage agreement or on the proceeds thereof in its possession for those charges and expenses, whether or not the other goods have been delivered by the warehouse.  However, as against a person to which a negotiable warehouse receipt is duly negotiated, a warehouse's lien is limited to charges in an amount or at a rate specified in the warehouse receipt or, if no charges are so specified, to a reasonable charge for storage of the specific goods covered by the receipt subsequent to the date of the receipt.

(b)  A warehouse may also reserve a security interest against the bailor for the maximum amount specified on the receipt for charges other than those specified in subsection (a), such as for money advanced and interest.  The security interest is governed by article 9.

(c)  A warehouse's lien for charges and expenses under subsection (a) or a security interest under subsection (b) is also effective against any person that so entrusted the bailor with possession of the goods that a pledge of them by the bailor to a good-faith purchaser for value would have been valid.   However, the lien or security interest is not effective against a person that before issuance of a document of title had a legal interest or a perfected security interest in the goods and that did not:

(1)  Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(A)  Actual or apparent authority to ship, store, or sell;

(B)  Power to obtain delivery under section 490:7-403; or

(C)  Power of disposition under sections 490:2-403, 490:2A-304(2), 490:2A-305(2), 490:9-320, or 490:9-321(c), or other statute or rule of law; or

(2)  Acquiesce in the procurement by the bailor or its nominee of any document.

(d)  A warehouse's lien on household goods for charges and expenses in relation to the goods under subsection (a) is also effective against all persons if the depositor was the legal possessor of the goods at the time of deposit.  In this subsection, "household goods" means furniture, furnishings, or personal effects used by the depositor in a dwelling.

(e)  A warehouse loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver. [L 2004, c 163, pt of §1]



§490:7-210 - Enforcement of warehouse's lien.

§490:7-210  Enforcement of warehouse's lien.  (a)  Except as otherwise provided in subsection (b), a warehouse's lien may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods.  The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale.  The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the warehouse is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner.  The warehouse sells in a commercially reasonable manner if the warehouse sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold.  A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b)  A warehouse may enforce its lien on goods, other than goods stored by a merchant in the course of its business, only if the following requirements are satisfied:

(1)  All persons known to claim an interest in the goods must be notified.

(2)  The notification must include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than ten days after receipt of the notification, and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place.

(3)  The sale must conform to the terms of the notification.

(4)  The sale must be held at the nearest suitable place to where the goods are held or stored.

(5)  After the expiration of the time given in the notification, an advertisement of the sale must be published once a week for two weeks consecutively in a newspaper of general circulation where the sale is to be held.  The advertisement must include a description of the goods, the name of the person on whose account the goods are being held, and the time and place of the sale.  The sale must take place at least fifteen days after the first publication.  If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least ten days before the sale in not fewer than six conspicuous places in the neighborhood of the proposed sale.

(c)  Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section.  In that event, the goods may not be sold but must be retained by the warehouse subject to the terms of the receipt and this article.

(d)  A warehouse may buy at any public sale held pursuant to this section.

(e)  A purchaser in good faith of goods sold to enforce a warehouse's lien takes the goods free of any rights of persons against which the lien was valid, despite the warehouse's noncompliance with this section.

(f)  A warehouse may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the warehouse would have been bound to deliver the goods.

(g)  The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(h)  If a lien is on goods stored by a merchant in the course of its business, the lien may be enforced in accordance with subsection (a) or (b).

(i)  A warehouse is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of wilful violation, is liable for conversion. [L 2004, c 163, pt of §1]



§490:7-301 - Liability for nonreceipt or misdescription; "said to contain"; "shipper's weight, load, and count"; improper handling.

PART 3.  BILLS OF LADING:  SPECIAL PROVISIONS

§490:7-301  Liability for nonreceipt or misdescription; "said to contain"; "shipper's weight, load, and count"; improper handling.  (a)  A consignee of a nonnegotiable bill of lading which has given value in good faith, or a holder to which a negotiable bill has been duly negotiated, relying upon the description of the goods in the bill or upon the date shown in the bill, may recover from the issuer damages caused by the misdating of the bill or the nonreceipt or misdescription of the goods, except to the extent that the bill indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, such as in a case in which the description is in terms of marks or labels or kind, quantity, or condition or the receipt or description is qualified by "contents or condition of contents of packages unknown", "said to contain", "shipper's weight, load, and count", or words of similar import, if that indication is true.

(b)  If goods are loaded by the issuer of a bill of lading:

(1)  The issuer shall count the packages of goods if shipped in packages and ascertain the kind and quantity if shipped in bulk; and

(2)  Words such as "shipper's weight, load, and count", or words of similar import indicating that the description was made by the shipper are ineffective except as to goods concealed in packages.

(c)  If bulk goods are loaded by a shipper that makes available to the issuer of a bill of lading adequate facilities for weighing those goods, the issuer shall ascertain the kind and quantity within a reasonable time after receiving the shipper's request in a record to do so.  In that case, "shipper's weight" or words of similar import are ineffective.

(d)  The issuer of a bill of lading, by including in the bill the words "shipper's weight, load, and count" or words of similar import, may indicate that the goods were loaded by the shipper, and, if that statement is true, the issuer is not liable for damages caused by the improper loading.  However, omission of such words does not imply liability for damages caused by improper loading.

(e)  A shipper guarantees to an issuer the accuracy at the time of shipment of the description, marks, labels, number, kind, quantity, condition, and weight, as furnished by the shipper, and the shipper shall indemnify the issuer against damage caused by inaccuracies in those particulars.  This right of indemnity does not limit the issuer's responsibility or liability under the contract of carriage to any person other than the shipper. [L 2004, c 163, pt of §1]



§490:7-302 - Through bills of lading and similar documents of title.

§490:7-302  Through bills of lading and similar documents of title.  (a)  The issuer of a through bill of lading, or other document of title embodying an undertaking to be performed in part by a person acting as its agent or by a performing carrier, is liable to any person entitled to recover on the bill or other document for any breach by the other person or the performing carrier of its obligation under the bill or other document.  However, to the extent that the bill or other document covers an undertaking to be performed overseas or in territory not contiguous to the continental United States or an undertaking including matters other than transportation, this liability for breach by the other person or the performing carrier may be varied by agreement of the parties.

(b)  If goods covered by a through bill of lading or other document of title embodying an undertaking to be performed in part by a person other than the issuer are received by that person, the person is subject, with respect to its own performance while the goods are in its possession, to the obligation of the issuer.  The person's obligation is discharged by delivery of the goods to another person pursuant to the bill or other document and does not include liability for breach by any other person or by the issuer.

(c)  The issuer of a through bill of lading or other document of title described in subsection (a) is entitled to recover from the performing carrier, or other person in possession of the goods when the breach of the obligation under the bill or other document occurred:

(1)  The amount it may be required to pay to any person entitled to recover on the bill or other document for the breach, as may be evidenced by any receipt, judgment, or transcript of judgment; and

(2)  The amount of any expense reasonably incurred by the issuer in defending any action commenced by any person entitled to recover on the bill or other document for the breach. [L 2004, c 163, pt of §1]



§490:7-303 - Diversion; reconsignment; change of instructions.

§490:7-303  Diversion; reconsignment; change of instructions.  (a)  Unless the bill of lading otherwise provides, a carrier may deliver the goods to a person or destination other than that stated in the bill or may otherwise dispose of the goods, without liability for misdelivery, on instructions from:

(1)  The holder of a negotiable bill;

(2)  The consignor on a nonnegotiable bill, even if the consignee has given contrary instructions;

(3)  The consignee on a nonnegotiable bill in the absence of contrary instructions from the consignor, if the goods have arrived at the billed destination or if the consignee is in possession of the tangible bill or in control of the electronic bill; or

(4)  The consignee on a nonnegotiable bill, if the consignee is entitled as against the consignor to dispose of the goods.

(b)  Unless instructions described in subsection (a) are included in a negotiable bill of lading, a person to which the bill is duly negotiated may hold the bailee according to the original terms. [L 2004, c 163, pt of §1]



§490:7-304 - Tangible bills of lading in a set.

§490:7-304  Tangible bills of lading in a set.  (a)  Except as customary in international transportation, a tangible bill of lading may not be issued in a set of parts.  The issuer is liable for damages caused by violation of this subsection.

(b)  If a tangible bill of lading is lawfully issued in a set of parts, each of which contains an identification code and is expressed to be valid only if the goods have not been delivered against any other part, the whole of the parts constitutes one bill.

(c)  If a tangible negotiable bill of lading is lawfully issued in a set of parts and different parts are negotiated to different persons, the title of the holder to which the first due negotiation is made prevails as to both the document of title and the goods even if any later holder may have received the goods from the carrier in good faith and discharged the carrier's obligation by surrendering its part.

(d)  A person that negotiates or transfers a single part of a tangible bill of lading issued in a set is liable to holders of that part as if it were the whole set.

(e)  The bailee shall deliver in accordance with part 4 against the first presented part of a tangible bill of lading lawfully issued in a set.  Delivery in this manner discharges the bailee's obligation on the whole bill. [L 2004, c 163, pt of §1]



§490:7-305 - Destination bills.

§490:7-305  Destination bills.  (a)  Instead of issuing a bill of lading to the consignor at the place of shipment, a carrier, at the request of the consignor, may procure the bill to be issued at destination or at any other place designated in the request.

(b)  Upon request of any person entitled as against a carrier to control the goods while in transit and on surrender of possession or control of any outstanding bill of lading or other receipt covering the goods, the issuer, subject to section 490:7-105, may procure a substitute bill to be issued at any place designated in the request. [L 2004, c 163, pt of §1]



§490:7-306 - Altered bills of lading.

§490:7-306  Altered bills of lading.  An unauthorized alteration or filling in of a blank in a bill of lading leaves the bill enforceable according to its original tenor. [L 2004, c 163, pt of §1]



§490:7-307 - Lien of carrier.

§490:7-307  Lien of carrier.  (a)  A carrier has a lien on the goods covered by a bill of lading or on the proceeds thereof in its possession for charges after the date of the carrier's receipt of the goods for storage or transportation, including demurrage and terminal charges, and for expenses necessary for preservation of the goods incident to their transportation or reasonably incurred in their sale pursuant to law.  However, against a purchaser for value of a negotiable bill of lading, a carrier's lien is limited to charges stated in the bill or the applicable tariffs or, if no charges are stated, a reasonable charge.

(b)  A lien for charges and expenses under subsection (a) on goods that the carrier was required by law to receive for transportation is effective against the consignor or any person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to those charges and expenses.  Any other lien under subsection (a) is effective against the consignor and any person that permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked authority.

(c)  A carrier loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver. [L 2004, c 163, pt of §1]



§490:7-308 - Enforcement of carrier's lien.

§490:7-308  Enforcement of carrier's lien.  (a)  A carrier's lien on goods may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods.  The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale.  The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner.  The carrier sells goods in a commercially reasonable manner if the carrier sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold.  A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b)  Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section.  In that event, the goods may not be sold but must be retained by the carrier, subject to the terms of the bill of lading and this article.

(c)  A carrier may buy at any public sale pursuant to this section.

(d)  A purchaser in good faith of goods sold to enforce a carrier's lien takes the goods free of any rights of persons against which the lien was valid, despite the carrier's noncompliance with this section.

(e)  A carrier may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the carrier would have been bound to deliver the goods.

(f)  The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(g)  A carrier's lien may be enforced pursuant to either subsection (a) or the procedure set forth in section 490:7-210(b).

(h)  A carrier is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of wilful violation, is liable for conversion. [L 2004, c 163, pt of §1]



§490:7-309 - Duty of care; contractual limitation of carrier's liability.

§490:7-309  Duty of care; contractual limitation of carrier's liability.  (a)  A carrier that issues a bill of lading, whether negotiable or nonnegotiable, shall exercise the degree of care in relation to the goods which a reasonably careful person would exercise under similar circumstances.  This subsection does not affect any statute, regulation, or rule of law that imposes liability upon a common carrier for damages not caused by its negligence.

(b)  Damages may be limited by a term in the bill of lading or in a transportation agreement that the carrier's liability may not exceed a value stated in the bill or transportation agreement if the carrier's rates are dependent upon value and the consignor is afforded an opportunity to declare a higher value and the consignor is advised of the opportunity.  However, such a limitation is not effective with respect to the carrier's liability for conversion to its own use.

(c)  Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the shipment may be included in a bill of lading or a transportation agreement. [L 2004, c 163, pt of §1]



§490:7-401 - Irregularities in issue of receipt or bill or conduct of issuer.

PART 4.  WAREHOUSE RECEIPTS AND BILLS OF LADING:

GENERAL OBLIGATIONS

§490:7-401  Irregularities in issue of receipt or bill or conduct of issuer.  The obligations imposed by this article on an issuer apply to a document of title even if:

(1)  The document does not comply with the requirements of this article or of any other statute, rule, or regulation regarding its issuance, form, or content;

(2)  The issuer violated laws regulating the conduct of its business;

(3)  The goods covered by the document were owned by the bailee when the document was issued; or

(4)  The person issuing the document is not a warehouse but the document purports to be a warehouse receipt. [L 2004, c 163, pt of §1]



§490:7-402 - Duplicate document of title; overissue.

§490:7-402  Duplicate document of title; overissue.  A duplicate or any other document of title purporting to cover goods already represented by an outstanding document of the same issuer does not confer any right in the goods, except as provided in the case of tangible bills of lading in a set of parts, overissue of documents for fungible goods, substitutes for lost, stolen, or destroyed documents, or substitute documents issued pursuant to section 490:7-105.  The issuer is liable for damages caused by its overissue or failure to identify a duplicate document by a conspicuous notation. [L 2004, c 163, pt of §1]



§490:7-403 - Obligation of bailee to deliver; excuse.

§490:7-403  Obligation of bailee to deliver; excuse.  (a)  A bailee shall deliver the goods to a person entitled under a document of title if the person complies with subsections (b) and (c), unless and to the extent that the bailee establishes any of the following:

(1)  Delivery of the goods to a person whose receipt was rightful as against the claimant;

(2)  Damage to or delay, loss, or destruction of the goods for which the bailee is not liable;

(3)  Previous sale or other disposition of the goods in lawful enforcement of a lien or on a warehouse's lawful termination of storage;

(4)  The exercise by a seller of its right to stop delivery pursuant to section 490:2-705 or by a lessor of its right to stop delivery pursuant to section 490:2A-526;

(5)  A diversion, reconsignment, or other disposition pursuant to section 490:7-303;

(6)  Release, satisfaction, or any other personal defense against the claimant; or

(7)  Any other lawful excuse.

(b)  A person claiming goods covered by a document of title shall satisfy the bailee's lien if the bailee so requests or if the bailee is prohibited by law from delivering the goods until the charges are paid.

(c)  Unless a person claiming the goods is a person against which the document of title does not confer a right under section 490:7-503(a):

(1)  The person claiming under a document shall surrender possession or control of any outstanding negotiable document covering the goods for cancellation or indication of partial deliveries; and

(2)  The bailee shall cancel the document or conspicuously indicate in the document the partial delivery or the bailee is liable to any person to which the document is duly negotiated. [L 2004, c 163, pt of §1]



§490:7-404 - No liability for good-faith delivery pursuant to document of title.

§490:7-404  No liability for good-faith delivery pursuant to document of title.  A bailee that in good faith has received goods and delivered or otherwise disposed of the goods according to the terms of a document of title or pursuant to this article is not liable for the goods even if:

(1)  The person from which the bailee received the goods did not have authority to procure the document or to dispose of the goods; or

(2)  The person to which the bailee delivered the goods did not have authority to receive the goods. [L 2004, c 163, pt of §1]



§490:7-501 - Form of negotiation and requirements of due negotiation.

PART 5.  WAREHOUSE RECEIPTS AND BILLS OF LADING:

NEGOTIATION AND TRANSFER

§490:7-501  Form of negotiation and requirements of due negotiation.  (a)  The following rules apply to a negotiable tangible document of title:

(1)  If the document's original terms run to the order of a named person, the document is negotiated by the named person's indorsement and delivery.  After the named person's indorsement in blank or to bearer, any person may negotiate the document by delivery alone.

(2)  If the document's original terms run to bearer, it is negotiated by delivery alone.

(3)  If the document's original terms run to the order of a named person and it is delivered to the named person, the effect is the same as if the document had been negotiated.

(4)  Negotiation of the document after it has been indorsed to a named person requires indorsement by the named person and delivery.

(5)  A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves receiving the document in settlement or payment of a monetary obligation.

(b)  The following rules apply to a negotiable electronic document of title:

(1)  If the document's original terms run to the order of a named person or to bearer, the document is negotiated by delivery of the document to another person.  Indorsement by the named person is not required to negotiate the document.

(2)  If the document's original terms run to the order of a named person and the named person has control of the document, the effect is the same as if the document had been negotiated.

(3)  A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves taking delivery of the document in settlement or payment of a monetary obligation.

(c)  Indorsement of a nonnegotiable document of title neither makes it negotiable nor adds to the transferee's rights.

(d)  The naming in a negotiable bill of lading of a person to be notified of the arrival of the goods does not limit the negotiability of the bill or constitute notice to a purchaser of the bill of any interest of that person in the goods. [L 2004, c 163, pt of §1]



§490:7-502 - Rights acquired by due negotiation.

§490:7-502  Rights acquired by due negotiation.  (a)  Subject to sections 490:7-205 and 490:7-503, a holder to which a negotiable document of title has been duly negotiated acquires thereby:

(1)  Title to the document;

(2)  Title to the goods;

(3)  All rights accruing under the law of agency or estoppel, including rights to goods delivered to the bailee after the document was issued; and

(4)  The direct obligation of the issuer to hold or deliver the goods according to the terms of the document free of any defense or claim by the issuer except those arising under the terms of the document or under this article, but in the case of a delivery order, the bailee's obligation accrues only upon the bailee's acceptance of the delivery order and the obligation acquired by the holder is that the issuer and any indorser will procure the acceptance of the bailee.

(b)  Subject to section 490:7-503, title and rights acquired by due negotiation are not defeated by any stoppage of the goods represented by the document of title or by surrender of the goods by the bailee and are not impaired even if:

(1)  The due negotiation or any prior due negotiation constituted a breach of duty;

(2)  Any person has been deprived of possession of a negotiable tangible document or control of a negotiable electronic document by misrepresentation, fraud, accident, mistake, duress, loss, theft, or conversion; or

(3)  A previous sale or other transfer of the goods or document has been made to a third person. [L 2004, c 163, pt of §1]



§490:7-503 - Document of title to goods defeated in certain cases.

§490:7-503  Document of title to goods defeated in certain cases.  (a)  A document of title confers no right in goods against a person that before issuance of the document had a legal interest or a perfected security interest in the goods and that did not:

(1)  Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(A)  Actual or apparent authority to ship, store, or sell;

(B)  Power to obtain delivery under section 490:7-403; or

(C)  Power of disposition under section 490:2-403, 490:2A-304(2), 490:2A-305(2), 490:9-320, or 490:9-321(c) or other statute or rule of law; or

(2)  Acquiesce in the procurement by the bailor or its nominee of any document.

(b)  Title to goods based upon an unaccepted delivery order is subject to the rights of any person to which a negotiable warehouse receipt or bill of lading covering the goods has been duly negotiated.  That title may be defeated under section 490:7-504 to the same extent as the rights of the issuer or a transferee from the issuer.

(c)  Title to goods based upon a bill of lading issued to a freight forwarder is subject to the rights of any person to which a bill issued by the freight forwarder is duly negotiated.  However, delivery by the carrier in accordance with part 4 pursuant to its own bill of lading discharges the carrier's obligation to deliver. [L 2004, c 163, pt of §1]



§490:7-504 - Rights acquired in absence of due negotiation; effect of diversion; stoppage of delivery.

§490:7-504  Rights acquired in absence of due negotiation; effect of diversion; stoppage of delivery.  (a)  A transferee of a document of title, whether negotiable or nonnegotiable, to which the document has been delivered but not duly negotiated, acquires the title and rights that its transferor had or had actual authority to convey.

(b)  In the case of a transfer of a nonnegotiable document of title, until but not after the bailee receives notice of the transfer, the rights of the transferee may be defeated:

(1)  By those creditors of the transferor which could treat the transfer as void under section 490:2-402 or 490:2A-308;

(2)  By a buyer from the transferor in ordinary course of business if the bailee has delivered the goods to the buyer or received notification of the buyer's rights;

(3)  By a lessee from the transferor in ordinary course of business if the bailee has delivered the goods to the lessee or received notification of the lessee's rights; or

(4)  As against the bailee, by good-faith dealings of the bailee with the transferor.

(c)  A diversion or other change of shipping instructions by the consignor in a nonnegotiable bill of lading which causes the bailee not to deliver the goods to the consignee defeats the consignee's title to the goods if the goods have been delivered to a buyer in ordinary course of business or a lessee in ordinary course of business and, in any event, defeats the consignee's rights against the bailee.

(d)  Delivery of the goods pursuant to a nonnegotiable document of title may be stopped by a seller under section 490:2-705 or a lessor under section 490:2A-526, subject to the requirements of due notification in those sections.  A bailee that honors the seller's or lessor's instructions is entitled to be indemnified by the seller or lessor against any resulting loss or expense. [L 2004, c 163, pt of §1]



§490:7-505 - Indorser not guarantor for other parties.

§490:7-505  Indorser not guarantor for other parties.  The indorsement of a tangible document of title issued by a bailee does not make the indorser liable for any default by the bailee or previous indorsers. [L 2004, c 163, pt of §1]



§490:7-506 - Delivery without indorsement: right to compel indorsement.

§490:7-506  Delivery without indorsement:  right to compel indorsement.  The transferee of a negotiable tangible document of title has a specifically enforceable right to have its transferor supply any necessary indorsement, but the transfer becomes a negotiation only as of the time the indorsement is supplied. [L 2004, c 163, pt of §1]



§490:7-507 - Warranties on negotiation or delivery of document of title.

§490:7-507  Warranties on negotiation or delivery of document of title.  If a person negotiates or delivers a document of title for value, otherwise than as a mere intermediary under section 490:7-508, unless otherwise agreed, the transferor, in addition to any warranty made in selling or leasing the goods, warrants to its immediate purchaser only that:

(1)  The document is genuine;

(2)  The transferor does not have knowledge of any fact that would impair the document's validity or worth; and

(3)  The negotiation or delivery is rightful and fully effective with respect to the title to the document and the goods it represents. [L 2004, c 163, pt of §1]



§490:7-508 - Warranties of collecting bank as to documents of title.

§490:7-508  Warranties of collecting bank as to documents of title.  A collecting bank or other intermediary known to be entrusted with documents of title on behalf of another or with collection of a draft or other claim against delivery of documents warrants by the delivery of the documents only its own good faith and authority even if the collecting bank or other intermediary has purchased or made advances against the claim or draft to be collected. [L 2004, c 163, pt of §1]



§490:7-509 - Adequate compliance with commercial contract.

§490:7-509  Adequate compliance with commercial contract.  Whether a document of title is adequate to fulfill the obligations of a contract for sale, a contract for lease, or the conditions of a letter of credit is determined by article 2, 2A, or 5. [L 2004, c 163, pt of §1]



§490:7-601 - Lost, stolen, or destroyed documents of title.

PART 6.  WAREHOUSE RECEIPTS AND BILLS OF LADING:

MISCELLANEOUS PROVISIONS

§490:7-601  Lost, stolen, or destroyed documents of title.  (a)  If a document of title is lost, stolen, or destroyed, a court may order delivery of the goods or issuance of a substitute document and the bailee may without liability to any person comply with the order.  If the document was negotiable, a court shall not order delivery of the goods or issuance of a substitute document without the claimant's posting security unless it finds that any person that may suffer loss as a result of nonsurrender of possession or control of the document is adequately protected against the loss.  If the document was nonnegotiable, the court may require security.  The court may also order payment of the bailee's reasonable costs and attorney's fees in any action under this subsection.

(b)  A bailee that, without a court order, delivers goods to a person claiming under a missing negotiable document of title is liable to any person injured thereby.  If the delivery is not in good faith, the bailee is liable for conversion.  Delivery in good faith is not conversion if the claimant posts security with the bailee in an amount at least double the value of the goods at the time of posting to indemnify any person injured by the delivery which files a notice of claim within one year after the delivery. [L 2004, c 163, pt of §1]



§490:7-602 - Judicial process against goods covered by negotiable document of title.

§490:7-602  Judicial process against goods covered by negotiable document of title.  Unless a document of title was originally issued upon delivery of the goods by a person that did not have power to dispose of them, a lien does not attach by virtue of any judicial process to goods in the possession of a bailee for which a negotiable document of title is outstanding unless possession or control of the document is first surrendered to the bailee or the document's negotiation is enjoined.  The bailee may not be compelled to deliver the goods pursuant to process until possession or control of the document is surrendered to the bailee or to the court.  A purchaser of the document for value without notice of the process or injunction takes free of the lien imposed by judicial process. [L 2004, c 163, pt of §1]



§490:7-603 - Conflicting claims; interpleader.

§490:7-603  Conflicting claims; interpleader.  If more than one person claims title to or possession of the goods, the bailee is excused from delivery until the bailee has a reasonable time to ascertain the validity of the adverse claims or to commence an action for interpleader.  The bailee may assert an interpleader either in defending an action for nondelivery of the goods or by original action. [L 2004, c 163, pt of §1]



§490:7-701 - Applicability.

PART 7.  MISCELLANEOUS PROVISIONS

§490:7-701  Applicability.  This article applies to a document of title that is issued or a bailment that arises on or after July 2, 2004.  This article does not apply to a document of title that is issued or a bailment that arises before July 2, 2004 even if the document of title or bailment would be subject to this article if the document of title had been issued or bailment had arisen on or after July 2, 2004.  This article does not apply to a right of action that has accrued before July 2, 2004. [L 2004, c 163, pt of §1]

Revision Note

"July 2, 2004" substituted for "the effective date of this article".



§490:7-702 - Savings clause.

§490:7-702  Savings clause.  A document of title issued or a bailment that arises before July 2, 2004 and the rights, obligations, and interests flowing from that document or bailment are governed by any statute or other rule amended or repealed by the act that enacted this article as if amendment or repeal had not occurred and may be terminated, completed, consummated, or enforced under that statute or other rule. [L 2004, c 163, pt of §1]

Revision Note

"July 2, 2004" substituted for "the effective date of this article".



§490:8-101 to 490 - 8-408 REPEALED.

ARTICLE 8. [OLD]

INVESTMENT SECURITIES

§§490:8-101 to 490:8-408  REPEALED.  L 1997, c 33, §1.

ARTICLE 8.

INVESTMENT SECURITIES

PART 1.  SHORT TITLE AND GENERAL MATTERS

§490:8-101  Short title.  This article may be cited as Uniform Commercial Code--Investment Securities. [L 1997, c 33, pt of §2]



§490:8-102 - Definitions.

§490:8-102  Definitions.  (a)  In this article:

"Adverse claim" means a claim that a claimant has a property interest in a financial asset and that it is a violation of the rights of the claimant for another person to hold, transfer, or deal with the financial asset.

"Bearer form", as applied to a certificated security, means a form in which the security is payable to the bearer of the security certificate according to its terms but not by reason of an indorsement.

"Broker" means a person defined as a broker or dealer under the federal securities laws, but without excluding a bank acting in that capacity.

"Certificated security" means a security that is represented by a certificate.

"Clearing corporation" means:

(1)  A person that is registered as a "clearing agency" under the federal securities laws;

(2)  A federal reserve bank; or

(3)  Any other person that provides clearance or settlement services with respect to financial assets that would require it to register as a clearing agency under the federal securities laws but for an exclusion or exemption from the registration requirement, if its activities as a clearing corporation, including promulgation of rules, are subject to regulation by a federal or state governmental authority.

"Communicate" means to:

(1)  Send a signed writing; or

(2)  Transmit information by any mechanism agreed upon by the persons transmitting and receiving the information.

"Entitlement holder" means a person identified in the records of a securities intermediary as the person having a security entitlement against the securities intermediary.  If a person acquires a security entitlement by virtue of section 490:8-501(b)(2) or (3), that person is the entitlement holder.

"Entitlement order" means a notification communicated to a securities intermediary directing transfer or redemption of a financial asset to which the entitlement holder has a security entitlement.

"Financial asset", except as otherwise provided in section 490:8-103, means:

(1)  A security;

(2)  An obligation of a person or a share, participation, or other interest in a person or in property or an enterprise of a person, which is, or is of a type, dealt in or traded on financial markets, or which is recognized in any area in which it is issued or dealt in as a medium for investment; or

(3)  Any property that is held by a securities intermediary for another person in a securities account if the securities intermediary has expressly agreed with the other person that the property is to be treated as a financial asset under this article.

As the context requires, the term means either the interest itself or the means by which a person's claim to it is evidenced, including a certificated or uncertificated security, a security certificate, or a security entitlement.

"Good faith", for purposes of the obligation of good faith in the performance or enforcement of contracts or duties within this article, means honesty in fact and the observance of reasonable commercial standards of fair dealing.

"Indorsement" means a signature that alone or accompanied by other words is made on a security certificate in registered form or on a separate document for the purpose of assigning, transferring, or redeeming the security or granting a power to assign, transfer, or redeem it.

"Instruction" means a notification communicated to the issuer of an uncertificated security which directs that the transfer of the security be registered or that the security be redeemed.

"Registered form", as applied to a certificated security, means a form in which:

(1)  The security certificate specifies a person entitled to the security; and

(2)  A transfer of the security may be registered upon books maintained for that purpose by or on behalf of the issuer, or the security certificate so states.

"Securities intermediary" means:

(1)  A clearing corporation; or

(2)  A person, including a bank or broker, that in the ordinary course of its business maintains securities accounts for others and is acting in that capacity.

"Security", except as otherwise provided in section 490:8-103, means an obligation of an issuer or a share, participation, or other interest in an issuer or in property or an enterprise of an issuer:

(1)  Which is represented by a security certificate in bearer or registered form, or the transfer of which may be registered upon books maintained for that purpose by or on behalf of the issuer;

(2)  Which is one of a class or series or by its terms is divisible into a class or series of shares, participations, interests, or obligations; and

(3)  Which:

(A)  Is, or is of a type, dealt in or traded on securities exchanges or securities markets; or

(B)  Is a medium for investment and by its terms expressly provides that it is a security governed by this article.

"Security certificate" means a certificate representing a security.

"Security entitlement" means the rights and property interest of an entitlement holder with respect to a financial asset specified in part 5.

"Uncertificated security" means a security that is not represented by a certificate.

(b)  Other definitions applying to this article and the sections in which they appear are:

"Appropriate person".  Section 490:8-107.

"Control".  Section 490:8-106.

"Delivery".  Section 490:8-301.

"Investment company security".  Section 490:8-103.

"Issuer".  Section 490:8-201.

"Overissue".  Section 490:8-210.

"Protected purchaser".  Section 490:8-303.

"Securities account".  Section 490:8-501.

(c)  In addition, article 1 contains general definitions and principles of construction and interpretation applicable throughout this article.

(d)  The characterization of a person, business, or transaction for purposes of this article does not determine the characterization of the person, business, or transaction for purposes of any other law, regulation, or rule. [L 1997, c 33, pt of §2]



§490:8-103 - Rules for determining whether certain obligations and interests are securities or financial assets.

§490:8-103  Rules for determining whether certain obligations and interests are securities or financial assets.  (a)  A share or similar equity interest issued by a corporation, business trust, joint stock company, or similar entity is a security.

(b)  An "investment company security" is a security.  "Investment company security" means a share or similar equity interest issued by an entity that is registered as an investment company under the federal investment company laws, an interest in a unit investment trust that is so registered, or a face-amount certificate issued by a face-amount certificate company that is so registered.  Investment company security does not include an insurance policy or endowment policy or annuity contract issued by an insurance company.

(c)  An interest in a partnership or limited liability company is not a security unless it is dealt in or traded on securities exchanges or in securities markets, its terms expressly provide that it is a security governed by this article, or it is an investment company security.  However, an interest in a partnership or limited liability company is a financial asset if it is held in a securities account.

(d)  A writing that is a security certificate is governed by this article and not by article 3, even though it also meets the requirements of that article.  However, a negotiable instrument governed by article 3 is a financial asset if it is held in a securities account.

(e)  An option or similar obligation issued by a clearing corporation to its participants is not a security, but is a financial asset.

(f)  A commodity contract, as defined in section 490:9-102(a), is not a security or a financial asset. [L 1997, c 33, pt of §2; am L 2000, c 241, §22]



§490:8-104 - Acquisition of security or financial asset or interest therein.

§490:8-104  Acquisition of security or financial asset or interest therein.  (a)  A person acquires a security or an interest therein, under this article, if:

(1)  The person is a purchaser to whom a security is delivered pursuant to section 490:8-301; or

(2)  The person acquires a security entitlement to the security pursuant to section 490:8-501.

(b)  A person acquires a financial asset, other than a security, or an interest therein, under this article, if the person acquires a security entitlement to the financial asset.

(c)  A person who acquires a security entitlement to a security or other financial asset has the rights specified in part 5, but is a purchaser of any security, security entitlement, or other financial asset held by the securities intermediary only to the extent provided in section 490:8-503.

(d)  Unless the context shows that a different meaning is intended, a person who is required by other law, regulation, rule, or agreement to transfer, deliver, present, surrender, exchange, or otherwise put in the possession of another person a security or financial asset satisfies that requirement by causing the other person to acquire an interest in the security or financial asset pursuant to subsection (a) or (b). [L 1997, c 33, pt of §2]



§490:8-105 - Notice of adverse claim.

§490:8-105  Notice of adverse claim.  (a)  A person has notice of an adverse claim if:

(1)  The person knows of the adverse claim;

(2)  The person is aware of facts sufficient to indicate that there is a significant probability that the adverse claim exists and deliberately avoids information that would establish the existence of the adverse claim; or

(3)  The person has a duty, imposed by statute or regulation, to investigate whether an adverse claim exists, and the investigation so required would establish the existence of the adverse claim.

(b)  Having knowledge that a financial asset or interest therein is or has been transferred by a representative imposes no duty of inquiry into the rightfulness of a transaction and is not notice of an adverse claim.  However, a person who knows that a representative has transferred a financial asset or interest therein in a transaction that is, or whose proceeds are being used, for the individual benefit of the representative or otherwise in breach of duty has notice of an adverse claim.

(c)  An act or event that creates a right to immediate performance of the principal obligation represented by a security certificate or sets a date on or after which the certificate is to be presented or surrendered for redemption or exchange does not itself constitute notice of an adverse claim except in the case of a transfer more than:

(1)  One year after a date set for presentment or surrender for redemption or exchange; or

(2)  Six months after a date set for payment of money against presentation or surrender of the certificate, if money was available for payment on that date.

(d)  A purchaser of a certificated security has notice of an adverse claim if the security certificate:

(1)  Whether in bearer or registered form, has been indorsed "for collection" or "for surrender" or for some other purpose not involving transfer; or

(2)  Is in bearer form and has on it an unambiguous statement that it is the property of a person other than the transferor, but the mere writing of a name on the certificate is not such a statement.

(e)  Filing of a financing statement under article 9 is not notice of an adverse claim to a financial asset. [L 1997, c 33, pt of §2]



§490:8-106 - Control.

§490:8-106  Control.  (a)  A purchaser has "control" of a certificated security in bearer form if the certificated security is delivered to the purchaser.

(b)  A purchaser has "control" of a certificated security in registered form if the certificated security is delivered to the purchaser, and:

(1)  The certificate is indorsed to the purchaser or in blank by an effective indorsement; or

(2)  The certificate is registered in the name of the purchaser, upon original issue or registration of transfer by the issuer.

(c)  A purchaser has "control" of an uncertificated security if:

(1)  The uncertificated security is delivered to the purchaser; or

(2)  The issuer has agreed that it will comply with instructions originated by the purchaser without further consent by the registered owner.

(d)  A purchaser has "control" of a security entitlement if:

(1)  The purchaser becomes the entitlement holder;

(2)  The securities intermediary has agreed that it will comply with entitlement orders originated by the purchaser without further consent by the entitlement holder; or

(3)  Another person has control of the security entitlement on behalf of the purchaser or, having previously acquired control of the security entitlement, acknowledges that it has control on behalf of the purchaser.

(e)  If an interest in a security entitlement is granted by the entitlement holder to the entitlement holder's own securities intermediary, the securities intermediary has control.

(f)  A purchaser who has satisfied the requirements of subsection (c) or (d) has control, even if the registered owner in the case of subsection (c) or the entitlement holder in the case of subsection (d) retains the right to make substitutions for the uncertificated security or security entitlement, to originate instructions or entitlement orders to the issuer or securities intermediary, or otherwise to deal with the uncertificated security or security entitlement.

(g)  An issuer or a securities intermediary may not enter into an agreement of the kind described in subsection (c)(2) or (d)(2) without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into such an agreement even though the registered owner or entitlement holder so directs.  An issuer or securities intermediary that has entered into such an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder. [L 1997, c 33, pt of §2; am L 2000, c 241, §23]



§490:8-107 - Whether indorsement, instruction, or entitlement order is effective.

§490:8-107  Whether indorsement, instruction, or entitlement order is effective.  (a)  "Appropriate person" means:

(1)  With respect to an indorsement, the person specified by a security certificate or by an effective special indorsement to be entitled to the security;

(2)  With respect to an instruction, the registered owner of an uncertificated security;

(3)  With respect to an entitlement order, the entitlement holder;

(4)  If the person designated in paragraph (1), (2), or (3) is deceased, the designated person's successor taking under other law or the designated person's personal representative acting for the estate of the decedent; or

(5)  If the person designated in paragraph (1), (2), or (3) lacks capacity, the designated person's guardian, conservator, or other similar representative who has power under other law to transfer the security or financial asset.

(b)  An indorsement, instruction, or entitlement order is effective if:

(1)  It is made by the appropriate person;

(2)  It is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under section 490:8-106(c)(2) or (d)(2); or

(3)  The appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness.

(c)  An indorsement, instruction, or entitlement order made by a representative is effective even if:

(1)  The representative has failed to comply with a controlling instrument or with the law of the state having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction; or

(2)  The representative's action in making the indorsement, instruction, or entitlement order or using the proceeds of the transaction is otherwise a breach of duty.

(d)  If a security is registered in the name of or specially indorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an indorsement, instruction, or entitlement order made by the person is effective even though the person is no longer serving in the described capacity.

(e)  Effectiveness of an indorsement, instruction, or entitlement order is determined as of the date the indorsement, instruction, or entitlement order is made, and an indorsement, instruction, or entitlement order does not become ineffective by reason of any later change of circumstances. [L 1997, c 33, pt of §2]



§490:8-108 - Warranties in direct holding.

§490:8-108  Warranties in direct holding.  (a)  A person who transfers a certificated security to a purchaser for value warrants to the purchaser, and an indorser, if the transfer is by indorsement, warrants to any subsequent purchaser, that:

(1)  The certificate is genuine and has not been materially altered;

(2)  The transferor or indorser does not know of any fact that might impair the validity of the security;

(3)  There is no adverse claim to the security;

(4)  The transfer does not violate any restriction on transfer;

(5)  If the transfer is by indorsement, the indorsement is made by an appropriate person, or if the indorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(6)  The transfer is otherwise effective and rightful.

(b)  A person who originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that:

(1)  The instruction is made by an appropriate person, or if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person;

(2)  The security is valid;

(3)  There is no adverse claim to the security; and

(4)  At the time the instruction is presented to the issuer:

(i)  The purchaser will be entitled to the registration of transfer;

(ii)  The transfer will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction;

(iii)  The transfer will not violate any restriction on transfer; and

(iv)  The requested transfer will otherwise be effective and rightful.

(c)  A person who transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:

(1)  The uncertificated security is valid;

(2)  There is no adverse claim to the security;

(3)  The transfer does not violate any restriction on transfer; and

(4)  The transfer is otherwise effective and rightful.

(d)  A person who indorses a security certificate warrants to the issuer that:

(1)  There is no adverse claim to the security; and

(2)  The indorsement is effective.

(e)  A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:

(1)  The instruction is effective; and

(2)  At the time the instruction is presented to the issuer the purchaser will be entitled to the registration of transfer.

(f)  A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment, or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of any unauthorized signature in a necessary indorsement.

(g)  If a person acts as agent of another in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered, and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.

(h)  A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under subsection (g).

(i)  Except as otherwise provided in subsection (g), a broker acting for a customer makes to the issuer and a purchaser the warranties provided in subsections (a) to (f).  A broker that delivers a security certificate to its customer, or causes its customer to be registered as the owner of an uncertificated security, makes to the customer the warranties provided in subsection (a) or (b), and has the rights and privileges of a purchaser under this section.  The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer. [L 1997, c 33, pt of §2]



§490:8-109 - Warranties in indirect holding.

§490:8-109  Warranties in indirect holding.  (a)  A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:

(1)  The entitlement order is made by an appropriate person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(2)  There is no adverse claim to the security entitlement.

(b)  A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in section 490:8-108(a) or (b).

(c)  If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in section 490:8-108(a) or (b). [L 1997, c 33, pt of §2]



§490:8-110 - Applicability; choice of law.

§490:8-110  Applicability; choice of law.  (a)  The local law of the issuer's jurisdiction, as specified in subsection (d), governs:

(1)  The validity of a security;

(2)  The rights and duties of the issuer with respect to registration of transfer;

(3)  The effectiveness of registration of transfer by the issuer;

(4)  Whether the issuer owes any duties to an adverse claimant to a security; and

(5)  Whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security.

(b)  The local law of the securities intermediary's jurisdiction, as specified in subsection (e), governs:

(1)  Acquisition of a security entitlement from the securities intermediary;

(2)  The rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement;

(3)  Whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and

(4)  Whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.

(c)  The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

(d)  "Issuer's jurisdiction" means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of that jurisdiction, the law of another jurisdiction specified by the issuer.  An issuer organized under the law of this State may specify the law of another jurisdiction as the law governing the matters specified in subsection (a)(2) to (5).

(e)  The following rules determine a "securities intermediary's jurisdiction" for purposes of this section:

(1)  If an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary's jurisdiction for purposes of this part, this article, or this chapter, that jurisdiction is the securities intermediary's jurisdiction.

(2)  If paragraph (1) does not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(3)  If neither paragraph (1) nor paragraph (2) applies and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(4)  If none of the preceding paragraphs applies, the securities intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder's account is located.

(5)  If none of the preceding paragraphs applies, the securities intermediary's jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.

(f)  A securities intermediary's jurisdiction is not determined by the physical location of certificates representing financial assets, or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement, or by the location of facilities for data processing or other recordkeeping concerning the account. [L 1997, c 33, pt of §2; am L 2000, c 241, §24]



§490:8-111 - Clearing corporation rules.

§490:8-111  Clearing corporation rules.  A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with this article and affects another party who does not consent to the rule. [L 1997, c 33, pt of §2]



§490:8-112 - Creditor's legal process.

§490:8-112  Creditor's legal process.  (a)  The interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy, except as otherwise provided in subsection (d).  However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

(b)  The interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States, except as otherwise provided in subsection (d).

(c)  The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor's securities account is maintained, except as otherwise provided in subsection (d).

(d)  The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party, or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.

(e)  A creditor whose debtor is the owner of a certificated security, uncertificated security, or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security, or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process. [L 1997, c 33, pt of §2]



§490:8-113 - Statute of frauds inapplicable.

§490:8-113  Statute of frauds inapplicable.  A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making. [L 1997, c 33, pt of §2]



§490:8-114 - Evidentiary rules concerning certificated securities.

§490:8-114  Evidentiary rules concerning certificated securities.  The following rules apply in an action on a certificated security against the issuer:

(1)  Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary indorsement is admitted.

(2)  If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.

(3)  If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.

(4)  If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted. [L 1997, c 33, pt of §2]



§490:8-115 - Securities intermediary and others not liable to adverse claimant.

§490:8-115  Securities intermediary and others not liable to adverse claimant.  A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:

(1)  Took the action after it had been served with an injunction, restraining order, or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order, or other legal process;

(2)  Acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

(3)  In the case of a security certificate that has been stolen, acted with notice of the adverse claim. [L 1997, c 33, pt of §2]



§490:8-116 - Securities intermediary as purchaser for value.

§490:8-116  Securities intermediary as purchaser for value.  A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset.  A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder. [L 1997, c 33, pt of §2]



§490:8-201 - Issuer.

PART 2.  ISSUE AND ISSUER

§490:8-201  Issuer.  (a)  With respect to an obligation on or a defense to a security, an "issuer" includes a person that:

(1)  Places or authorizes the placing of its name on a security certificate, other than as authenticating trustee, registrar, transfer agent, or the like, to evidence a share, participation, or other interest in its property or in an enterprise, or to evidence its duty to perform an obligation represented by the certificate;

(2)  Creates a share, participation, or other interest in its property or in an enterprise, or undertakes an obligation, that is an uncertificated security;

(3)  Directly or indirectly creates a fractional interest in its rights or property, if the fractional interest is represented by a security certificate; or

(4)  Becomes responsible for, or in place of, another person described as an issuer in this section.

(b)  With respect to an obligation on or defense to a security, a guarantor is an issuer to the extent of its guaranty, whether or not its obligation is noted on a security certificate.

(c)  With respect to a registration of a transfer, issuer means a person on whose behalf transfer books are maintained. [L 1997, c 33, pt of §2]



§490:8-202 - Issuer's responsibility and defenses; notice of defect or defense.

§490:8-202  Issuer's responsibility and defenses; notice of defect or defense.  (a)  Even against a purchaser for value and without notice, the terms of a certificated security include terms stated on the certificate and terms made part of the security by reference on the certificate to another instrument, indenture, or document or to a constitution, statute, ordinance, rule, regulation, order, or the like, to the extent the terms referred to do not conflict with terms stated on the certificate.  A reference under this subsection does not of itself charge a purchaser for value with notice of a defect going to the validity of the security, even if the certificate expressly states that a person accepting it admits notice.  The terms of an uncertificated security include those stated in any instrument, indenture, or document or in a constitution, statute, ordinance, rule, regulation, order, or the like, pursuant to which the security is issued.

(b)  The following rules apply if an issuer asserts that a security is not valid:

(1)  A security other than one issued by a government or governmental subdivision, agency, or instrumentality, even though issued with a defect going to its validity, is valid in the hands of a purchaser for value and without notice of the particular defect unless the defect involves a violation of a constitutional provision.  In that case, the security is valid in the hands of a purchaser for value and without notice of the defect, other than one who takes by original issue.

(2)  Paragraph (1) applies to an issuer that is a government or governmental subdivision, agency, or instrumentality only if there has been substantial compliance with the legal requirements governing the issue or the issuer has received a substantial consideration for the issue as a whole or for the particular security and a stated purpose of the issue is one for which the issuer has power to borrow money or issue the security.

(c)  Except as otherwise provided in section 490:8-205, lack of genuineness of a certificated security is a complete defense, even against a purchaser for value and without notice.

(d)  All other defenses of the issuer of a security, including nondelivery and conditional delivery of a certificated security, are ineffective against a purchaser for value who has taken the certificated security without notice of the particular defense.

(e)  This section does not affect the right of a party to cancel a contract for a security "when, as and if issued" or "when distributed" in the event of a material change in the character of the security that is the subject of the contract or in the plan or arrangement pursuant to which the security is to be issued or distributed.

(f)  If a security is held by a securities intermediary against whom an entitlement holder has a security entitlement with respect to the security, the issuer may not assert any defense that the issuer could not assert if the entitlement holder held the security directly. [L 1997, c 33, pt of §2]



§490:8-203 - Staleness as notice of defect or defense.

§490:8-203  Staleness as notice of defect or defense.  After an act or event, other than a call that has been revoked, creating a right to immediate performance of the principal obligation represented by a certificated security or setting a date on or after which the security is to be presented or surrendered for redemption or exchange, a purchaser is charged with notice of any defect in its issue or defense of the issuer, if the act or event:

(1)  Requires the payment of money, the delivery of a certificated security, the registration of transfer of an uncertificated security, or any of them on presentation or surrender of the security certificate, the money or security is available on the date set for payment or exchange, and the purchaser takes the security more than one year after that date; or

(2)  Is not covered by paragraph (1) and the purchaser takes the security more than two years after the date set for surrender or presentation or the date on which performance became due. [L 1997, c 33, pt of §2]



§490:8-204 - Effect of issuer's restriction on transfer.

§490:8-204  Effect of issuer's restriction on transfer.  A restriction on transfer of a security imposed by the issuer, even if otherwise lawful, is ineffective against a person without knowledge of the restriction unless:

(1)  The security is certificated and the restriction is noted conspicuously on the security certificate; or

(2)  The security is uncertificated and the registered owner has been notified of the restriction. [L 1997, c 33, pt of §2]



§490:8-205 - Effect of unauthorized signature on security certificate.

§490:8-205  Effect of unauthorized signature on security certificate.  An unauthorized signature placed on a security certificate before or in the course of issue is ineffective, but the signature is effective in favor of a purchaser for value of the certificated security if the purchaser is without notice of the lack of authority and the signing has been done by:

(1)  An authenticating trustee, registrar, transfer agent, or other person entrusted by the issuer with the signing of the security certificate or of similar security certificates, or the immediate preparation for signing of any of them; or

(2)  An employee of the issuer, or of any of the persons listed in paragraph (1), entrusted with responsible handling of the security certificate. [L 1997, c 33, pt of §2]



§490:8-206 - Completion or alteration of security certificate.

§490:8-206  Completion or alteration of security certificate.  (a)  If a security certificate contains the signatures necessary to its issue or transfer but is incomplete in any other respect:

(1)  Any person may complete it by filling in the blanks as authorized; and

(2)  Even if the blanks are incorrectly filled in, the security certificate as completed is enforceable by a purchaser who took it for value and without notice of the incorrectness.

(b)  A complete security certificate that has been improperly altered, even if fraudulently, remains enforceable, but only according to its original terms. [L 1997, c 33, pt of §2]



§490:8-207 - Rights and duties of issuer with respect to registered owners.

§490:8-207  Rights and duties of issuer with respect to registered owners.  (a)  Before due presentment for registration of transfer of a certificated security in registered form or of an instruction requesting registration of transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, receive notifications, and otherwise exercise all the rights and powers of an owner.

(b)  This article does not affect the liability of the registered owner of a security for a call, assessment, or the like. [L 1997, c 33, pt of §2]



§490:8-208 - Effect of signature of authenticating trustee, registrar, or transfer agent.

§490:8-208  Effect of signature of authenticating trustee, registrar, or transfer agent.  (a)  A person signing a security certificate as authenticating trustee, registrar, transfer agent, or the like, warrants to a purchaser for value of the certificated security, if the purchaser is without notice of a particular defect, that:

(1)  The certificate is genuine;

(2)  The person's own participation in the issue of the security is within the person's capacity and within the scope of the authority received by the person from the issuer; and

(3)  The person has reasonable grounds to believe that the certificated security is in the form and within the amount the issuer is authorized to issue.

(b)  Unless otherwise agreed, a person signing under subsection (a) does not assume responsibility for the validity of the security in other respects. [L 1997, c 33, pt of §2]



§490:8-209 - Issuer's lien.

§490:8-209  Issuer's lien.  A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate. [L 1997, c 33, pt of §2]



§490:8-210 - Overissue.

§490:8-210  Overissue.  (a)  In this section, "overissue" means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.

(b)  Except as otherwise provided in subsections (c) and (d), the provisions of this article which validate a security or compel its issue or reissue do not apply to the extent that validation, issue, or reissue would result in overissue.

(c)  If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.

(d)  If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person's demand. [L 1997, c 33, pt of §2]



§490:8-301 - Delivery.

PART 3.  TRANSFER OF CERTIFICATED

AND UNCERTIFICATED SECURITIES

§490:8-301  Delivery.  (a)  Delivery of a certificated security to a purchaser occurs when:

(1)  The purchaser acquires possession of the security certificate;

(2)  Another person, other than a securities intermediary, either acquires possession of the security certificate on behalf of the purchaser or, having previously acquired possession of the certificate, acknowledges that it holds for the purchaser; or

(3)  A securities intermediary acting on behalf of the purchaser acquires possession of the security certificate, only if the certificate is in registered form and is:

(A)  Registered in the name of the purchaser;

(B)  Payable to the order of the purchaser; or

(C)  Specially indorsed to the purchaser by an effective indorsement and has not been indorsed to the securities intermediary or in blank.

(b)  Delivery of an uncertificated security to a purchaser occurs when:

(1)  The issuer registers the purchaser as the registered owner, upon original issue or registration of transfer; or

(2)  Another person, other than a securities intermediary, either becomes the registered owner of the uncertificated security on behalf of the purchaser or, having previously become the registered owner, acknowledges that it holds for the purchaser. [L 1997, c 33, pt of §2; am L 2000, c 241, §25]



§490:8-302 - Rights of purchaser.

§490:8-302  Rights of purchaser.  (a)  Except as otherwise provided in subsections (b) and (c), a purchaser of a certificated or uncertificated security acquires all rights in the security that the transferor had or had power to transfer.

(b)  A purchaser of a limited interest acquires rights only to the extent of the interest purchased.

(c)  A purchaser of a certificated security who as a previous holder had notice of an adverse claim does not improve its position by taking from a protected purchaser. [L 1997, c 33, pt of §2; am L 2000, c 241, §26]



§490:8-303 - Protected purchaser.

§490:8-303  Protected purchaser.  (a)  "Protected purchaser" means a purchaser of a certificated or uncertificated security, or of an interest therein, who:

(1)  Gives value;

(2)  Does not have notice of any adverse claim to the security; and

(3)  Obtains control of the certificated or uncertificated security.

(b)  In addition to acquiring the rights of a purchaser, a protected purchaser also acquires its interest in the security free of any adverse claim. [L 1997, c 33, pt of §2]



§490:8-304 - Indorsement.

§490:8-304  Indorsement.  (a)  An indorsement may be in blank or special.  An indorsement in blank includes an indorsement to bearer.  A special indorsement specifies to whom a security is to be transferred or who has power to transfer it.  A holder may convert a blank indorsement to a special indorsement.

(b)  An indorsement purporting to be only of part of a security certificate representing units intended by the issuer to be separately transferable is effective to the extent of the indorsement.

(c)  An indorsement, whether special or in blank, does not constitute a transfer until delivery of the certificate on which it appears or, if the indorsement is on a separate document, until delivery of both the document and the certificate.

(d)  If a security certificate in registered form has been delivered to a purchaser without a necessary indorsement, the purchaser may become a protected purchaser only when the indorsement is supplied.  However, against a transferor, a transfer is complete upon delivery and the purchaser has a specifically enforceable right to have any necessary indorsement supplied.

(e)  An indorsement of a security certificate in bearer form may give notice of an adverse claim to the certificate, but it does not otherwise affect a right to registration that the holder possesses.

(f)  Unless otherwise agreed, a person making an indorsement assumes only the obligations provided in section 490:8-108 and not an obligation that the security will be honored by the issuer. [L 1997, c 33, pt of §2]



§490:8-305 - Instruction.

§490:8-305  Instruction.  (a)  If an instruction has been originated by an appropriate person but is incomplete in any other respect, any person may complete it as authorized and the issuer may rely on it as completed, even though it has been completed incorrectly.

(b)  Unless otherwise agreed, a person initiating an instruction assumes only the obligations imposed by section 490:8-108 and not an obligation that the security will be honored by the issuer. [L 1997, c 33, pt of §2]



§490:8-306 - Effect of guaranteeing signature, indorsement, or instruction.

§490:8-306  Effect of guaranteeing signature, indorsement, or instruction.  (a)  A person who guarantees a signature of an indorser of a security certificate warrants that at the time of signing:

(1)  The signature was genuine;

(2)  The signer was an appropriate person to indorse, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person; and

(3)  The signer had legal capacity to sign.

(b)  A person who guarantees a signature of the originator of an instruction warrants that at the time of signing:

(1)  The signature was genuine;

(2)  The signer was an appropriate person to originate the instruction, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, as to which fact the signature guarantor does not make a warranty; and

(3)  The signer had legal capacity to sign.

(c)  A person who specially guarantees the signature of an originator of an instruction makes the warranties of a signature guarantor under subsection (b) and also warrants that at the time the instruction is presented to the issuer:

(1)  The person specified in the instruction as the registered owner of the uncertificated security will be the registered owner; and

(2)  The transfer of the uncertificated security requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction.

(d)  A guarantor under subsections (a) and (b) or a special guarantor under subsection (c) does not otherwise warrant the rightfulness of the transfer.

(e)  A person who guarantees an indorsement of a security certificate makes the warranties of a signature guarantor under subsection (a) and also warrants the rightfulness of the transfer in all respects.

(f)  A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special signature guarantor under subsection (c) and also warrants the rightfulness of the transfer in all respects.

(g)  An issuer may not require a special guaranty of signature, a guaranty of indorsement, or a guaranty of instruction as a condition to registration of transfer.

(h)  The warranties under this section are made to a person taking or dealing with the security in reliance on the guaranty, and the guarantor is liable to the person for loss resulting from their breach.  An indorser or originator of an instruction whose signature, indorsement, or instruction has been guaranteed is liable to a guarantor for any loss suffered by the guarantor as a result of breach of the warranties of the guarantor. [L 1997, c 33, pt of §2]



§490:8-307 - Purchaser's right to requisites for registration of transfer.

§490:8-307  Purchaser's right to requisites for registration of transfer.  Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with any other requisite necessary to obtain registration of the transfer of the security, but if the transfer is not for value, a transferor need not comply unless the purchaser pays the necessary expenses.  If the transferor fails within a reasonable time to comply with the demand, the purchaser may reject or rescind the transfer. [L 1997, c 33, pt of §2]



§490:8-401 - Duty of issuer to register transfer.

PART 4.  REGISTRATION

§490:8-401  Duty of issuer to register transfer.  (a)  If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security, the issuer shall register the transfer as requested if:

(1)  Under the terms of the security the person seeking registration of transfer is eligible to have the security registered in its name;

(2)  The indorsement or instruction is made by the appropriate person or by an agent who has actual authority to act on behalf of the appropriate person;

(3)  Reasonable assurance is given that the indorsement or instruction is genuine and authorized (section 490:8-402);

(4)  Any applicable law relating to the collection of taxes has been complied with;

(5)  The transfer does not violate any restriction on transfer imposed by the issuer in accordance with section 490:8-204;

(6)  A demand that the issuer not register transfer has not become effective under section 490:8-403, or the issuer has complied with section 490:8-403(b) but no legal process or indemnity bond is obtained as provided in section 490:8-403(d); and

(7)  The transfer is in fact rightful or is to a protected purchaser.

(b)  If an issuer is under a duty to register a transfer of a security, the issuer is liable to a person presenting a certificated security or an instruction for registration or to the person's principal for loss resulting from unreasonable delay in registration or failure or refusal to register the transfer. [L 1997, c 33, pt of §2]



§490:8-402 - Assurance that indorsement or instruction is effective.

§490:8-402  Assurance that indorsement or instruction is effective.  (a)  An issuer may require the following assurance that each necessary indorsement or each instruction is genuine and authorized:

(1)  In all cases, a guaranty of the signature of the person making an indorsement or originating an instruction including, in the case of an instruction, reasonable assurance of identity;

(2)  If the indorsement is made or the instruction is originated by an agent, appropriate assurance of actual authority to sign;

(3)  If the indorsement is made or the instruction is originated by a fiduciary pursuant to section 490:8-107(a)(4) or (5), appropriate evidence of appointment or incumbency;

(4)  If there is more than one fiduciary, reasonable assurance that all who are required to sign have done so; and

(5)  If the indorsement is made or the instruction is originated by a person not covered by another provision of this subsection, assurance appropriate to the case corresponding as nearly as may be to the provisions of this subsection.

(b)  An issuer may elect to require reasonable assurance beyond that specified in this section.

(c)  In this section:

(1)  "Guaranty of the signature" means a guaranty signed by or on behalf of a person reasonably believed by the issuer to be responsible.  An issuer may adopt standards with respect to responsibility if they are not manifestly unreasonable.

(2)  "Appropriate evidence of appointment or incumbency" means:

(i)  In the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of the court or an officer thereof and dated within sixty days before the date of presentation for transfer; or

(ii)  In any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by an issuer to be responsible or, in the absence of that document or certificate, other evidence the issuer reasonably considers appropriate. [L 1997, c 33, pt of §2]



§490:8-403 - Demand that issuer not register transfer.

§490:8-403  Demand that issuer not register transfer.  (a)  A person who is an appropriate person to make an indorsement or originate an instruction may demand that the issuer not register transfer of a security by communicating to the issuer a notification that identifies the registered owner and the issue of which the security is a part and provides an address for communications directed to the person making the demand.  The demand is effective only if it is received by the issuer at a time and in a manner affording the issuer reasonable opportunity to act on it.

(b)  If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security after a demand that the issuer not register transfer has become effective, the issuer shall promptly communicate to (i) the person who initiated the demand at the address provided in the demand, and (ii) the person who presented the security for registration of transfer or initiated the instruction requesting registration of transfer a notification stating that:

(1)  The certificated security has been presented for registration of transfer or the instruction for registration of transfer of the uncertificated security has been received;

(2)  A demand that the issuer not register transfer had previously been received; and

(3)  The issuer will withhold registration of transfer for a period of time stated in the notification in order to provide the person who initiated the demand an opportunity to obtain legal process or an indemnity bond.

(c)  The period described in subsection (b)(3) may not exceed thirty days after the date of communication of the notification.  A shorter period may be specified by the issuer if it is not manifestly unreasonable.

(d)  An issuer is not liable to a person who initiated a demand that the issuer not register transfer for any loss the person suffers as a result of registration of a transfer pursuant to an effective indorsement or instruction if the person who initiated the demand does not, within the time stated in the issuer's communication, either:

(1)  Obtain an appropriate restraining order, injunction, or other process from a court of competent jurisdiction enjoining the issuer from registering the transfer; or

(2)  File with the issuer an indemnity bond, sufficient in the issuer's judgment to protect the issuer and any transfer agent, registrar, or other agent of the issuer involved from any loss it or they may suffer by refusing to register the transfer.

(e)  This section does not relieve an issuer from liability for registering transfer pursuant to an indorsement or instruction that was not effective. [L 1997, c 33, pt of §2]



§490:8-404 - Wrongful registration.

§490:8-404  Wrongful registration.  (a)  Except as otherwise provided in section 490:8-406, an issuer is liable for wrongful registration of transfer if the issuer has registered a transfer of a security to a person not entitled to it, and the transfer was registered:

(1)  Pursuant to an ineffective indorsement or instruction;

(2)  After a demand that the issuer not register transfer became effective under section 490:8-403(a) and the issuer did not comply with section 490:8-403(b);

(3)  After the issuer had been served with an injunction, restraining order, or other legal process enjoining it from registering the transfer, issued by a court of competent jurisdiction, and the issuer had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(4)  By an issuer acting in collusion with the wrongdoer.

(b)  An issuer that is liable for wrongful registration of transfer under subsection (a) on demand shall provide the person entitled to the security with a like certificated or uncertificated security, and any payments or distributions that the person did not receive as a result of the wrongful registration.  If an overissue would result, the issuer's liability to provide the person with a like security is governed by section 490:8-210.

(c)  Except as otherwise provided in subsection (a) or in a law relating to the collection of taxes, an issuer is not liable to an owner or other person suffering loss as a result of the registration of a transfer of a security if registration was made pursuant to an effective indorsement or instruction. [L 1997, c 33, pt of §2]



§490:8-405 - Replacement of lost, destroyed, or wrongfully taken security certificate.

§490:8-405  Replacement of lost, destroyed, or wrongfully taken security certificate.  (a)  If an owner of a certificated security, whether in registered or bearer form, claims that the certificate has been lost, destroyed, or wrongfully taken, the issuer shall issue a new certificate if the owner:

(1)  So requests before the issuer has notice that the certificate has been acquired by a protected purchaser;

(2)  Files with the issuer a sufficient indemnity bond; and

(3)  Satisfies other reasonable requirements imposed by the issuer.

(b)  If, after the issue of a new security certificate, a protected purchaser of the original certificate presents it for registration of transfer, the issuer shall register the transfer unless an overissue would result.  In that case, the issuer's liability is governed by section 490:8-210.  In addition to any rights on the indemnity bond, an issuer may recover the new certificate from a person to whom it was issued or any person taking under that person, except a protected purchaser. [L 1997, c 33, pt of §2]



§490:8-406 - Obligation to notify issuer of lost, destroyed, or wrongfully taken security certificate.

§490:8-406  Obligation to notify issuer of lost, destroyed, or wrongfully taken security certificate.  If a security certificate has been lost, apparently destroyed, or wrongfully taken, and the owner fails to notify the issuer of that fact within a reasonable time after the owner has notice of it and the issuer registers a transfer of the security before receiving notification, the owner may not assert against the issuer a claim for registering the transfer under section 490:8-404 or a claim to a new security certificate under section 490:8-405. [L 1997, c 33, pt of §2]



§490:8-407 - Authenticating trustee, transfer agent, and registrar.

§490:8-407  Authenticating trustee, transfer agent, and registrar.  A person acting as authenticating trustee, transfer agent, registrar, or other agent for an issuer in the registration of a transfer of its securities, in the issue of new security certificates or uncertificated securities, or in the cancellation of surrendered security certificates has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions. [L 1997, c 33, pt of §2]



§490:8-501 - Securities account; acquisition of security entitlement from securities intermediary.

PART 5.  SECURITY ENTITLEMENTS

§490:8-501  Securities account; acquisition of security entitlement from securities intermediary.  (a)  "Securities account" means an account to which a financial asset is or may be credited in accordance with an agreement under which the person maintaining the account undertakes to treat the person for whom the account is maintained as entitled to exercise the rights that comprise the financial asset.

(b)  Except as otherwise provided in subsections (d) and (e), a person acquires a security entitlement if a securities intermediary:

(1)  Indicates by book entry that a financial asset has been credited to the person's securities account;

(2)  Receives a financial asset from the person or acquires a financial asset for the person and, in either case, accepts it for credit to the person's securities account; or

(3)  Becomes obligated under other law, regulation, or rule to credit a financial asset to the person's securities account.

(c)  If a condition of subsection (b) has been met, a person has a security entitlement even though the securities intermediary does not itself hold the financial asset.

(d)  If a securities intermediary holds a financial asset for another person, and the financial asset is registered in the name of, payable to the order of, or specially indorsed to the other person, and has not been indorsed to the securities intermediary or in blank, the other person is treated as holding the financial asset directly rather than as having a security entitlement with respect to the financial asset.

(e)  Issuance of a security is not establishment of a security entitlement. [L 1997, c 33, pt of §2]



§490:8-502 - Assertion of adverse claim against entitlement holder.

§490:8-502  Assertion of adverse claim against entitlement holder.  An action based on an adverse claim to a financial asset, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who acquires a security entitlement under section 490:8-501 for value and without notice of the adverse claim. [L 1997, c 33, pt of §2]



§490:8-503 - Property interest of entitlement holder in financial asset held by securities intermediary.

§490:8-503  Property interest of entitlement holder in financial asset held by securities intermediary.  (a)  To the extent necessary for a securities intermediary to satisfy all security entitlements with respect to a particular financial asset, all interests in that financial asset held by the securities intermediary are held by the securities intermediary for the entitlement holders, are not property of the securities intermediary, and are not subject to claims of creditors of the securities intermediary, except as otherwise provided in section 490:8-511.

(b)  An entitlement holder's property interest with respect to a particular financial asset under subsection (a) is a pro rata property interest in all interests in that financial asset held by the securities intermediary, without regard to the time the entitlement holder acquired the security entitlement or the time the securities intermediary acquired the interest in that financial asset.

(c)  An entitlement holder's property interest with respect to a particular financial asset under subsection (a) may be enforced against the securities intermediary only by exercise of the entitlement holder's rights under sections 490:8-505 to 490:8-508.

(d)  An entitlement holder's property interest with respect to a particular financial asset under subsection (a) may be enforced against a purchaser of the financial asset or interest therein only if:

(1)  Insolvency proceedings have been initiated by or against the securities intermediary;

(2)  The securities intermediary does not have sufficient interests in the financial asset to satisfy the security entitlements of all of its entitlement holders to that financial asset;

(3)  The securities intermediary violated its obligations under section 490:8-504 by transferring the financial asset or interest therein to the purchaser; and

(4)  The purchaser is not protected under subsection (e).

The trustee or other liquidator, acting on behalf of all entitlement holders having security entitlements with respect to a particular financial asset, may recover the financial asset, or interest therein, from the purchaser.  If the trustee or other liquidator elects not to pursue that right, an entitlement holder whose security entitlement remains unsatisfied has the right to recover its interest in the financial asset from the purchaser.

(e)  An action based on the entitlement holder's property interest with respect to a particular financial asset under subsection (a), whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against any purchaser of a financial asset or interest therein who gives value, obtains control, and does not act in collusion with the securities intermediary in violating the securities intermediary's obligations under section 490:8-504. [L 1997, c 33, pt of §2]



§490:8-504 - Duty of securities intermediary to maintain financial asset.

§490:8-504  Duty of securities intermediary to maintain financial asset.  (a)  A securities intermediary shall promptly obtain and thereafter maintain a financial asset in a quantity corresponding to the aggregate of all security entitlements it has established in favor of its entitlement holders with respect to that financial asset.  The securities intermediary may maintain those financial assets directly or through one or more other securities intermediaries.

(b)  Except to the extent otherwise agreed by its entitlement holder, a securities intermediary may not grant any security interests in a financial asset it is obligated to maintain pursuant to subsection (a).

(c)  A securities intermediary satisfies the duty in subsection (a) if:

(1)  The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2)  In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to obtain and maintain the financial asset.

(d)  This section does not apply to a clearing corporation that is itself the obligor of an option or similar obligation to which its entitlement holders have security entitlements. [L 1997, c 33, pt of §2]



§490:8-505 - Duty of securities intermediary with respect to payments and distributions.

§490:8-505  Duty of securities intermediary with respect to payments and distributions.  (a)  A securities intermediary shall take action to obtain a payment or distribution made by the issuer of a financial asset.  A securities intermediary satisfies the duty if:

(1)  The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2)  In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to attempt to obtain the payment or distribution.

(b)  A securities intermediary is obligated to its entitlement holder for a payment or distribution made by the issuer of a financial asset if the payment or distribution is received by the securities intermediary. [L 1997, c 33, pt of §2]



§490:8-506 - Duty of securities intermediary to exercise rights as directed by entitlement holder.

§490:8-506  Duty of securities intermediary to exercise rights as directed by entitlement holder.  A securities intermediary shall exercise rights with respect to a financial asset if directed to do so by an entitlement holder.  A securities intermediary satisfies the duty if:

(1)  The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2)  In the absence of agreement, the securities intermediary either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder. [L 1997, c 33, pt of §2]



§490:8-507 - Duty of securities intermediary to comply with entitlement order.

§490:8-507  Duty of securities intermediary to comply with entitlement order.  (a)  A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized, and the securities intermediary has had reasonable opportunity to comply with the entitlement order.  A securities intermediary satisfies the duty if:

(1)  The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2)  In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order.

(b)  If a securities intermediary transfers a financial asset pursuant to an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to it, and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer.  If the securities intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages. [L 1997, c 33, pt of §2]



§490:8-508 - Duty of securities intermediary to change entitlement holder's position to other form of security holding.

§490:8-508  Duty of securities intermediary to change entitlement holder's position to other form of security holding.  A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible, or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary.  A securities intermediary satisfies the duty if:

(1)  The securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary; or

(2)  In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder. [L 1997, c 33, pt of §2]



§490:8-509 - Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder.

§490:8-509  Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder.  (a)  If the substance of a duty imposed upon a securities intermediary by sections 490:8-504 to 490:8-508 is the subject of other statute, regulation, or rule, compliance with that statute, regulation, or rule satisfies the duty.

(b)  To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation, or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.

(c)  The obligation of a securities intermediary to perform the duties imposed by sections 490:8-504 to 490:8-508 is subject to:

(1)  Rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise; and

(2)  Rights of the securities intermediary under other law, regulation, rule, or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.

(d)  Sections 490:8-504 to 490:8-508 do not require a securities intermediary to take any action that is prohibited by other statute, regulation, or rule. [L 1997, c 33, pt of §2]



§490:8-510 - Rights of purchaser of security entitlement from entitlement holder.

§490:8-510  Rights of purchaser of security entitlement from entitlement holder.  (a)  In a case not covered by the priority rules in article 9 or the rules stated in subsection (c), an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who purchases a security entitlement, or an interest therein, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim, and obtains control.

(b)  If an adverse claim could not have been asserted against an entitlement holder under section 490:8-502, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.

(c)  In a case not covered by the priority rules in article 9, a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control.  Except as otherwise provided in subsection (d), purchasers who have control rank according to priority in time of:

(1)  The purchaser's becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under section 490:8-106(d)(1);

(2)  The securities intermediary's agreement to comply with the purchaser's entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under section 490:8-106(d)(2); or

(3)  If the purchaser obtained control through another person under section 490:8-106(d)(3), the time on which priority would be based under this subsection if the other person were the secured party.

(d)  A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary. [L 1997, c 33, pt of §2; am L 2000, c 241, §27]



§490:8-511 - Priority among security interests and entitlement holders.

§490:8-511  Priority among security interests and entitlement holders.  (a)  Except as otherwise provided in subsections (b) and (c), if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

(b)  A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary's entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

(c)  If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders. [L 1997, c 33, pt of §2]



§490:9-101 to 490 - 9-507 REPEALED.

ARTICLE 9.  [OLD]

SECURED TRANSACTIONS; SALES OF ACCOUNTS,

CONTRACT RIGHTS AND CHATTEL PAPER

§§490:9-101 to 490:9-507  REPEALED.  L 2000, c 241, §30.

ARTICLE 9.

SECURED TRANSACTIONS

PART 1.  GENERAL PROVISIONS

Subpart 1.  Short Title, Definitions, and General Concepts

§490:9-101  Short title.  This article may be cited as Uniform Commercial Code--Secured Transactions. [L 2000, c 241, pt of §1]



§490:9-102 - Definitions and index of definitions.

§490:9-102  Definitions and index of definitions.  (a)  In this [article]:

"Accession" means goods that are physically united with other goods in such a manner that the identity of the original goods is not lost.

"Account", except as used in "account for":

(1)  Means a right to payment of a monetary obligation, whether or not earned by performance:

(A)  For property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of;

(B)  For services rendered or to be rendered;

(C)  For a policy of insurance issued or to be issued;

(D)  For a secondary obligation incurred or to be incurred;

(E)  For energy provided or to be provided;

(F)  For the use or hire of a vessel under a charter or other contract;

(G)  Arising out of the use of a credit or charge card or information contained on or for use with the card; or

(H)  As winnings in a lottery or other game of chance operated or sponsored by a state, governmental unit of a state, or person licensed or authorized to operate the game by a state or governmental unit of a state.  The term includes health-care-insurance receivables.

(2)  Does not include:

(A)  Rights to payment evidenced by chattel paper or an instrument;

(B)  Commercial tort claims;

(C)  Deposit accounts;

(D)  Investment property;

(E)  Letter-of-credit rights or letters of credit; or

(F)  Rights to payment for money or funds advanced or sold, other than rights arising out of the use of a credit or charge card or information contained on or for use with the card.

"Account debtor" means a person obligated on an account, chattel paper, or general intangible.  The term does not include persons obligated to pay a negotiable instrument, even if the instrument constitutes part of chattel paper.

"Accounting", except as used in "accounting for", means a record:

(1)  Authenticated by a secured party;

(2)  Indicating the aggregate unpaid secured obligations as of a date not more than thirty-five days earlier or thirty-five days later than the date of the record; and

(3)  Identifying the components of the obligations in reasonable detail.

"Agricultural lien" means an interest in farm products:

(1)  Which secures payment or performance of an obligation for:

(A)  Goods or services furnished in connection with a debtor's farming operation; or

(B)  Rent on real property leased by a debtor in connection with its farming operation;

(2)  Which is created by statute in favor of a person that:

(A)  In the ordinary course of its business furnished goods or services to a debtor in connection with a debtor's farming operation; or

(B)  Leased real property to a debtor in connection with the debtor's farming operation; and

(3)  Whose effectiveness does not depend on the person's possession of the personal property.

"As-extracted collateral" means:

(1)  Oil, gas, or other minerals that are subject to a security interest that:

(A)  Is created by a debtor having an interest in the minerals before extraction; and

(B)  Attaches to the minerals as extracted; or

(2)  Accounts arising out of the sale at the wellhead or minehead of oil, gas, or other minerals in which the debtor had an interest before extraction.

"Authenticate" means:

(1)  To sign; or

(2)  To execute or otherwise adopt a symbol, or encrypt or similarly process a record in whole or in part, with the present intent of the authenticating person to identify the person and adopt or accept a record.

"Bank" means an organization that is engaged in the business of banking.  The term includes savings banks, savings and loan associations, credit unions, and trust companies.

"Cash proceeds" means proceeds that are money, checks, deposit accounts, or the like.

"Certificate of title" means a certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral.

"Chattel paper" means a record or records that evidence both a monetary obligation and a security interest in specific goods, a security interest in specific goods and software used in the goods, a security interest in specific goods and license of software used in the goods, a lease of specific goods, or a lease of specific goods and license of software used in the goods.  In this paragraph, "monetary obligation" means a monetary obligation secured by the goods or owed under a lease of the goods and includes a monetary obligation with respect to software used in the goods.  The term does not include:

(1)  Charters or other contracts involving the use or hire of a vessel; or

(2)  Records that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card.

If a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper.

"Collateral" means the property subject to a security interest or agricultural lien.  The term includes:

(1)  Proceeds to which a security interest attaches;

(2)  Accounts, chattel paper, payment intangibles, and promissory notes that have been sold; and

(3)  Goods that are the subject of a consignment.

"Commercial tort claim" means a claim arising in tort with respect to which:

(1)  The claimant is an organization; or

(2)  The claimant is an individual and the claim:

(A)  Arose in the course of the claimant's business or profession; and

(B)  Does not include damages arising out of personal injury to or the death of an individual.

"Commodity account" means an account maintained by a commodity intermediary in which a commodity contract is carried for a commodity customer.

"Commodity contract" means a commodity futures contract, an option on a commodity futures contract, a commodity option, or another contract if the contract or option is:

(1)  Traded on or subject to the rules of a board of trade that has been designated as a contract market for such a contract pursuant to federal commodities laws; or

(2)  Traded on a foreign commodity board of trade, exchange, or market, and is carried on the books of a commodity intermediary for a commodity customer.

"Commodity customer" means a person for which a commodity intermediary carries a commodity contract on its books.

"Commodity intermediary" means a person that:

(1)  Is registered as a futures commission merchant under federal commodities law; or

(2)  In the ordinary course of its business provides clearance or settlement services for a board of trade that has been designated as a contract market pursuant to federal commodities law.

"Communicate" means:

(1)  To send a written or other tangible record;

(2)  To transmit a record by any means agreed upon by the persons sending and receiving the record; or

(3)  In the case of transmission of a record to or by a filing office, to transmit a record by any means prescribed by filing-office rule.

"Consignee" means a merchant to which goods are delivered in a consignment.

"Consignment" means a transaction, regardless of its form, in which a person delivers goods to a merchant for the purpose of sale and:

(1)  The merchant:

(A)  Deals in goods of that kind under a name other than the name of the person making delivery;

(B)  Is not an auctioneer; and

(C)  Is not generally known by its creditors to be substantially engaged in selling the goods of others;

(2)  With respect to each delivery, the aggregate value of the goods is $1,000 or more at the time of delivery;

(3)  The goods are not consumer goods immediately before delivery; and

(4)  The transaction does not create a security interest that secures an obligation.

"Consignor" means a person that delivers goods to a consignee in a consignment.

"Consumer debtor" means a debtor in a consumer transaction.

"Consumer goods" means goods that are used or bought for use primarily for personal, family, or household purposes.

"Consumer-goods transaction" means a consumer transaction in which:

(1)  An individual incurs an obligation primarily for personal, family, or household purposes; and

(2)  A security interest in consumer goods secures the obligation.

"Consumer obligor" means an obligor who is an individual and who incurred the obligation as part of a transaction entered into primarily for personal, family, or household purposes.

"Consumer transaction" means a transaction in which:

(1)  An individual incurs an obligation primarily for personal, family, or household purposes,

(2)  A security interest secures the obligation, and

(3)  The collateral is held or acquired primarily for personal, family, or household purposes.

The term includes consumer-goods transactions.

"Continuation statement" means an amendment of a financing statement which:

(1)  Identifies, by its file number, the initial financing statement to which it relates; and

(2)  Indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified financing statement.

"Debtor" means:

(1)  A person having an interest, other than a security interest or other lien, in the collateral, whether or not the person is an obligor;

(2)  A seller of accounts, chattel paper, payment intangibles, or promissory notes; or

(3)  A consignee.

"Deposit account" means a demand, time, savings, passbook, or similar account maintained with a bank.  The term does not include investment property or accounts evidenced by an instrument.

"Document" means a document of title or a receipt of the type described in section 490:7-201(b).

"Electronic chattel paper" means chattel paper evidenced by a record or records consisting of information stored in an electronic medium.

"Encumbrance" means a right, other than an ownership interest, in real property.  The term includes mortgages and other liens on real property.

"Equipment" means goods other than inventory, farm products, or consumer goods.

"Farming operation" means raising, cultivating, propagating, fattening, grazing, or any other farming, livestock, or aquacultural operation.

"Farm products" means goods, other than standing timber, with respect to which the debtor is engaged in a farming operation and which are:

(1)  Crops grown, growing, or to be grown, including:

(A)  Crops produced on trees, vines, and bushes; and

(B)  Aquatic goods produced in aquacultural operations;

(2)  Livestock, born or unborn, including aquatic goods produced in aquacultural operations;

(3)  Supplies used or produced in a farming operation; or

(4)  Products of crops or livestock in their unmanufactured states.

"File number" means the number assigned to an initial financing statement pursuant to section 490:9-519(a).

"Filing office" means an office designated in section 490:9-501 as the place to file a financing statement.

"Filing-office rule" means a rule adopted pursuant to section 490:9-526.

"Financing statement" means a record or records composed of an initial financing statement and any filed record relating to the initial financing statement.

"Fixture filing" means the filing of a financing statement covering goods that are or are to become fixtures and satisfying section 490:9-502(a) and (b).  The term includes the filing of a financing statement covering goods of a transmitting utility which are or are to become fixtures.

"Fixtures" means goods that have become so related to particular real property that an interest in them arises under real property law.

"General intangible" means any personal property, including things in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of credit, money, and oil, gas, or other minerals before extraction.  The term includes payment intangibles and software.

"Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

"Goods" means all things that are movable when a security interest attaches.  The term includes:

(1)  Fixtures,

(2)  Standing timber that is to be cut and removed under a conveyance or contract for sale,

(3)  The unborn young of animals,

(4)  Crops grown, growing, or to be grown, even if the crops are produced on trees, vines, or bushes; and

(5)  Manufactured homes.

The term also includes a computer program embedded in goods and any supporting information provided in connection with a transaction relating to the program if (i) the program is associated with the goods in such a manner that it customarily is considered part of the goods, or (ii) by becoming the owner of the goods, a person acquires a right to use the program in connection with the goods.  The term does not include a computer program embedded in goods that consist solely of the medium in which the program is embedded.  The term also does not include accounts, chattel paper, commercial tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter-of-credit rights, letters of credit, money, or oil, gas, or other minerals before extraction.

"Governmental unit" means a subdivision, agency, department, county, parish, municipality, or other unit of the government of the United States, a state, or a foreign country.  The term includes an organization having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States.

"Health-care-insurance receivable" means an interest in or claim under a policy of insurance that is a right to payment of a monetary obligation for health-care goods or services provided or to be provided.

"Instrument" means a negotiable instrument or any other writing that evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease, and is of a type that in ordinary course of business is transferred by delivery with any necessary indorsement or assignment.  The term does not include:

(1)  Investment property;

(2)  Letters of credit; or

(3)  Writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card.

"Inventory" means goods, other than farm products, which:

(1)  Are leased by a person as lessor;

(2)  Are held by a person for sale or lease or to be furnished under a contract of service;

(3)  Are furnished by a person under a contract of service; or

(4)  Consist of raw materials, work in process, or materials used or consumed in a business.

"Investment property" means a security, whether certificated or uncertificated, security entitlement, securities account, commodity contract, or commodity account.

"Jurisdiction of organization", with respect to a registered organization, means the jurisdiction under whose law the organization is organized.

"Letter-of-credit right" means a right to payment or performance under a letter of credit, whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance.  The term does not include the right of a beneficiary to demand payment or performance under a letter of credit.

"Lien creditor" means:

(1)  A creditor that has acquired a lien on the property involved by attachment, levy, or the like;

(2)  An assignee for benefit of creditors from the time of assignment;

(3)  A trustee in bankruptcy from the date of the filing of the petition; or

(4)  A receiver in equity from the time of appointment.

"Manufactured home" means a structure, transportable in one or more sections, which, in the traveling mode, is eight body feet or more in width or forty body feet or more in length, or, when erected on site, is three hundred twenty or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air-conditioning, and electrical systems contained therein.  The term includes any structure that meets all of the requirements of this paragraph except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the United States Secretary of Housing and Urban Development and complies with the standards established under Title 42 of the United States Code.

"Manufactured-home transaction" means a secured transaction:

(1)  That creates a purchase-money security interest in a manufactured home, other than a manufactured home held as inventory; or

(2)  In which a manufactured home, other than a manufactured home held as inventory, is the primary collateral.

"Mortgage" means a consensual interest in real property, including fixtures, which secures payment or performance of an obligation.

"New debtor" means a person that becomes bound as debtor under section 490:9-203(d) by a security agreement previously entered into by another person.

"New value" means:

(1)  Money;

(2)  Money's worth in property, services, or new credit; or

(3)  Release by a transferee of an interest in property previously transferred to the transferee.  The term does not include an obligation substituted for another obligation.

"Noncash proceeds" means proceeds other than cash proceeds.

"Obligor" means a person that, with respect to an obligation secured by a security interest in or an agricultural lien on the collateral:

(1)  Owes payment or other performance of the obligation;

(2)  Has provided property other than the collateral to secure payment or other performance of the obligation; or

(3)  Is otherwise accountable in whole or in part for payment or other performance of the obligation.

The term does not include issuers or nominated persons under a letter of credit.

"Original debtor", except as used in section 490:9-310(c), means a person that, as debtor, entered into a security agreement to which a new debtor has become bound under section 490:9-203(d).

"Payment intangible" means a general intangible under which the account debtor's principal obligation is a monetary obligation.

"Person related to", with respect to an individual, means:

(1)  The spouse of the individual;

(2)  A brother, brother-in-law, sister, or sister-in-law of the individual;

(3)  An ancestor or lineal descendant of the individual or the individual's spouse; or

(4)  Any other relative, by blood or marriage, of the individual or the individual's spouse who shares the same home with the individual.

"Person related to", with respect to an organization, means:

(1)  A person directly or indirectly controlling, controlled by, or under common control with the organization;

(2)  An officer or director of, or a person performing similar functions with respect to, the organization;

(3)  An officer or director of, or a person performing similar functions with respect to, a person described in paragraph (1);

(4)  The spouse of an individual described in paragraph (1), (2), or (3); or

(5)  An individual who is related by blood or marriage to an individual described in paragraph (1), (2), (3), or (4) and shares the same home with the individual.

"Proceeds", except as used in section 490:9-609(b), means the following property:

(1)  Whatever is acquired upon the sale, lease, license, exchange, or other disposition of collateral;

(2)  Whatever is collected on, or distributed on account of, collateral;

(3)  Rights arising out of collateral;

(4)  To the extent of the value of collateral, claims arising out of the loss, nonconformity, or interference with the use of, defects or infringement of rights in, or damage to, the collateral; or

(5)  To the extent of the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, the collateral.

"Promissory note" means an instrument that evidences a promise to pay a monetary obligation, does not evidence an order to pay, and does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds.

"Proposal" means a record authenticated by a secured party which includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures pursuant to sections 490:9-620, 490:9-621, and 490:9-622.

"Public-finance transaction" means a secured transaction in connection with which:

(1)  Debt securities are issued;

(2)  All or a portion of the securities issued have an initial stated maturity of at least twenty years; and

(3)  The debtor, obligor, secured party, account debtor or other person obligated on collateral, assignor or assignee of a secured obligation, or assignor or assignee of a security interest is a state or a governmental unit of a state.

"Pursuant to commitment", with respect to an advance made or other value given by a secured party, means pursuant to the secured party's obligation, whether or not a subsequent event of default or other event not within the secured party's control has relieved or may relieve the secured party from its obligation.

"Record", except as used in "for record", "of record", "record or legal title", and "record owner", means information that is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form.

"Registered organization" means an organization organized solely under the law of a single state or the United States and as to which the state or the United States must maintain a public record showing the organization to have been organized.

"Secondary obligor" means an obligor to the extent that:

(1)  The obligor's obligation is secondary; or

(2)  The obligor has a right of recourse with respect to an obligation secured by collateral against the debtor, another obligor, or property of either.

"Secured party" means:

(1)  A person in whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding;

(2)  A person that holds an agricultural lien;

(3)  A consignor;

(4)  A person to which accounts, chattel paper, payment intangibles, or promissory notes have been sold;

(5)  A trustee, indenture trustee, agent, collateral agent, or other representative in whose favor a security interest or agricultural lien is created or provided for; or

(6)  A person that holds a security interest arising under section 490:2-401, 490:2-505, 490:2-711(3), 490:2A-508(e), 490:4-210, or 490:5-118.

"Security agreement" means an agreement that creates or provides for a security interest.

"Send", in connection with a record or notification, means:

(1)  To deposit in the mail, deliver for transmission, or transmit by any other usual means of communication, with postage or cost of transmission provided for, addressed to any address reasonable under the circumstances; or

(2)  To cause the record or notification to be received within the time that it would have been received if properly sent under paragraph (1).

"Software" means a computer program and any supporting information provided in connection with a transaction relating to the program.  The term does not include a computer program that is included in the definition of goods.

"State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

"Supporting obligation" means a letter-of-credit right or secondary obligation that supports the payment or performance of an account, chattel paper, a document, a general intangible, an instrument, or investment property.

"Tangible chattel paper" means chattel paper evidenced by a record or records consisting of information that is inscribed on a tangible medium.

"Termination statement" means an amendment of a financing statement which:

(1)  Identifies, by its file number, the initial financing statement to which it relates; and

(2)  Indicates either that it is a termination statement or that the identified financing statement is no longer effective.

"Transmitting utility" means a person primarily engaged in the business of:

(1)  Operating a railroad, subway, street railway, or trolley bus;

(2)  Transmitting communications electrically, electromagnetically, or by light;

(3)  Transmitting goods by pipeline or sewer; or

(4)  Transmitting or producing and transmitting electricity, steam, gas, or water.

(b)  The following definitions in other articles apply to this article:

"Applicant".  Section 490:5-102.

"Beneficiary".  Section 490:5-102.

"Broker".  Section 490:8-102.

"Certificated security".  Section 490:8-102.

"Check".  Section 490:3-104.

"Clearing corporation".  Section 490:8-102.

"Contract for sale".  Section 490:2-106.

"Control".  Section 490:7-106.

"Customer".  Section 490:4-104.

"Entitlement holder".  Section 490:8-102.

"Financial asset".  Section 490:8-102.

"Holder in due course".  Section 490:3-302.

"Issuer" (with respect to a letter of credit or letter-of-credit right).  Section 490:5-102.

"Issuer" (with respect to a security).  Section 490:8-201.

"Issuer" (with respect to documents of title).  Section 490:7-102.

"Lease".  Section 490:2A-103.

"Lease agreement".  Section 490:2A-103.

"Lease contract".  Section 490:2A-103.

"Leasehold interest".  Section 490:2A-103.

"Lessee".  Section 490:2A-103.

"Lessee in ordinary course of business".  Section 490:2A-103.

"Lessor".  Section 490:2A-103.

"Lessor's residual interest".  Section 490:2A-103.

"Letter of credit".  Section 490:5-102.

"Merchant".  Section 490:2-104.

"Negotiable instrument".  Section 490:3-104.

"Nominated person".  Section 490:5-102.

"Note".  Section 490:3-104.

"Proceeds of a letter of credit".  Section 490:5-114.

"Prove".  Section 490:3-103.

"Sale".  Section 490:2-106.

"Securities account".  Section 490:8-501.

"Securities intermediary".  Section 490:8-102.

"Security".  Section 490:8-102.

"Security certificate".  Section 490:8-102.

"Security entitlement".  Section 490:8-102.

"Uncertificated security".  Section 490:8-102.

(c)  Article 1 contains general definitions and principles of construction and interpretation applicable throughout this article. [L 2000, c 241, pt of §1; am L 2001, c 228, §2; am L 2002, c 27, §1; am L 2004, c 163, §§20, 21]



§490:9-103 - Purchase-money security interest; application of payments; burden of establishing.

§490:9-103  Purchase-money security interest; application of payments; burden of establishing.  (a)  In this section:

(1)  "Purchase-money collateral" means goods or software that secures a purchase-money obligation incurred with respect to that collateral; and

(2)  "Purchase-money obligation" means an obligation of an obligor incurred as all or part of the price of the collateral or for value given to enable the debtor to acquire rights in or the use of the collateral if the value is in fact so used.

(b)  A security interest in goods is a purchase-money security interest:

(1)  To the extent that the goods are purchase-money collateral with respect to that security interest;

(2)  If the security interest is in inventory that is or was purchase-money collateral, also to the extent that the security interest secures a purchase-money obligation incurred with respect to other inventory in which the secured party holds or held a purchase-money security interest; and

(3)  Also to the extent that the security interest secures a purchase-money obligation incurred with respect to software in which the secured party holds or held a purchase-money security interest.

(c)  A security interest in software is a purchase-money security interest to the extent that the security interest also secures a purchase-money obligation incurred with respect to goods in which the secured party holds or held a purchase-money security interest if:

(1)  The debtor acquired its interest in the software in an integrated transaction in which it acquired an interest in the goods; and

(2)  The debtor acquired its interest in the software for the principal purpose of using the software in the goods.

(d)  The security interest of a consignor in goods that are the subject of a consignment is a purchase-money security interest in inventory.

(e)  In a transaction other than a consumer-goods transaction, if the extent to which a security interest is a purchase-money security interest depends on the application of a payment to a particular obligation, the payment must be applied:

(1)  In accordance with any reasonable method of application to which the parties agree;

(2)  In the absence of the parties' agreement to a reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment; or

(3)  In the absence of an agreement to a reasonable method and a timely manifestation of the obligor's intention, in the following order:

(A)  To obligations that are not secured; and

(B)  If more than one obligation is secured, to obligations secured by purchase-money security interests in the order in which those obligations were incurred.

(f)  In a transaction other than a consumer-goods transaction, a purchase-money security interest does not lose its status as such, even if:

(1)  The purchase-money collateral also secures an obligation that is not a purchase-money obligation;

(2)  Collateral that is not purchase-money collateral also secures the purchase-money obligation; or

(3)  The purchase-money obligation has been renewed, refinanced, consolidated, or restructured.

(g)  In a transaction other than a consumer-goods transaction, a secured party claiming a purchase-money security interest has the burden of establishing the extent to which the security interest is a purchase-money security interest.

(h)  The limitation of the rules in subsections (e), (f), and (g) to transactions other than consumer-goods transactions is intended to leave to the court the determination of the proper rules in consumer-goods transactions.  The court may not infer from that limitation the nature of the proper rule in consumer-goods transactions and may continue to apply established approaches. [L 2000, c 241, pt of §1]



§490:9-104 - Control of deposit account.

§490:9-104  Control of deposit account.  (a)  A secured party has control of a deposit account if:

(1)  The secured party is the bank with which the deposit account is maintained;

(2)  The debtor, secured party, and bank have agreed in an authenticated record that the bank will comply with instructions originated by the secured party directing disposition of the funds in the deposit account without further consent by the debtor; or

(3)  The secured party becomes the bank's customer with respect to the deposit account.

(b)  A secured party that has satisfied subsection (a) has control, even if the debtor retains the right to direct the disposition of funds from the deposit account. [L 2000, c 241, pt of §1]



§490:9-105 - Control of electronic chattel paper.

§490:9-105  Control of electronic chattel paper.  A secured party has control of electronic chattel paper if the record or records comprising the chattel paper are created, stored, and assigned in such a manner that:

(1)  A single authoritative copy of the record or records exists which is unique, identifiable and, except as otherwise provided in paragraphs (4), (5), and (6), unalterable;

(2)  The authoritative copy identifies the secured party as the assignee of the record or records;

(3)  The authoritative copy is communicated to and maintained by the secured party or its designated custodian;

(4)  Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the participation of the secured party;

(5)  Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6)  Any revision of the authoritative copy is readily identifiable as an authorized or unauthorized revision. [L 2000, c 241, pt of §1]



§490:9-106 - Control of investment property.

§490:9-106  Control of investment property.  (a)  A person has control of a certificated security, uncertificated security, or security entitlement as provided in section 490:8-106.

(b)  A secured party has control of a commodity contract if:

(1)  The secured party is the commodity intermediary with which the commodity contract is carried; or

(2)  The commodity customer, secured party, and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer.

(c)  A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account. [L 2000, c 241, pt of §1]



§490:9-107 - Control of letter-of-credit right.

§490:9-107  Control of letter-of-credit right.  A secured party has control of a letter-of-credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under section 490:5-114(c) or otherwise applicable law or practice. [L 2000, c 241, pt of §1]



§490:9-108 - Sufficiency of description.

§490:9-108  Sufficiency of description.  (a)  Except as otherwise provided in subsections (c), (d), and (e), a description of personal or real property is sufficient, whether or not it is specific, if it reasonably identifies what is described.

(b)  Except as otherwise provided in subsection (d), a description of collateral reasonably identifies the collateral if it identifies the collateral by:

(1)  Specific listing;

(2)  Category;

(3)  Except as otherwise provided in subsection (e), a type of collateral defined in this chapter;

(4)  Quantity;

(5)  Computational or allocational formula or procedure; or

(6)  Except as otherwise provided in subsection (c), any other method, if the identity of the collateral is objectively determinable.

(c)  A description of collateral as "all the debtor's assets" or "all the debtor's personal property" or using words of similar import does not reasonably identify the collateral.

(d)  Except as otherwise provided in subsection (e), a description of a security entitlement, securities account, or commodity account is sufficient if it describes:

(1)  The collateral by those terms or as investment property; or

(2)  The underlying financial asset or commodity contract.

(e)  A description only by type of collateral defined in this chapter is an insufficient description of:

(1)  A commercial tort claim; or

(2)  In a consumer transaction, consumer goods, a security entitlement, a securities account, or a commodity account. [L 2000, c 241, pt of §1]



§490:9-109 - Scope.

Subpart 2.  Applicability of Article

§490:9-109  Scope.  (a)  Except as otherwise provided in subsections (c) and (d), this article applies to:

(1)  A transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract;

(2)  An agricultural lien;

(3)  A sale of accounts, chattel paper, payment intangibles, or promissory notes;

(4)  A consignment;

(5)  A security interest arising under section 490:2-401, 490:2-505, 490:2-711(3), or 490:2A-508(e), as provided in section 490:9-110; and

(6)  A security interest arising under section 490:4-210 or 490:5-118.

(b)  The application of this article to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this article does not apply.

(c)  This article does not apply to the extent that:

(1)  A statute, regulation, or treaty of the United States preempts this article;

(2)  Another statute of this State expressly governs the creation, perfection, priority, or enforcement of a security interest created by this State or a governmental unit of this State;

(3)  A statute of another state, a foreign country, or a governmental unit of another state or a foreign country, other than a statute generally applicable to security interests, expressly governs creation, perfection, priority, or enforcement of a security interest created by the state, country, or governmental unit; or

(4)  The rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under section 490:5-114.

(d)  This article does not apply to:

(1)  A landlord's lien, other than an agricultural lien;

(2)  A lien, other than an agricultural lien, given by statute or other rule of law for services or materials, but section 490:9-333 applies with respect to priority of the lien;

(3)  An assignment of a claim for wages, salary, or other compensation of an employee;

(4)  A sale of accounts, chattel paper, payment intangibles, or promissory notes as part of a sale of the business out of which they arose;

(5)  An assignment of accounts, chattel paper, payment intangibles, or promissory notes which is for the purpose of collection only;

(6)  An assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract;

(7)  An assignment of a single account, payment intangible, or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;

(8)  A transfer of an interest in or an assignment of a claim under a policy of insurance, other than an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment, but sections 490:9-315 and 490:9-322 apply with respect to proceeds and priorities in proceeds;

(9)  An assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral;

(10)  A right of recoupment or set-off, but:

(A)  Section 490:9-340 applies with respect to the effectiveness of rights of recoupment or set-off against deposit accounts; and

(B)  Section 490:9-404 applies with respect to defenses or claims of an account debtor;

(11)  The creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, except to the extent that provision is made for:

(A)  Liens on real property in sections 490:9-203 and 490:9-308;

(B)  Fixtures in section 490:9-334;

(C)  Fixture filings in sections 490:9-501, 490:9-502, 490:9-512, 490:9-516, and 490:9-519; and

(D)  Security agreements covering personal and real property in section 490:9-604;

(12)  An assignment of a claim arising in tort, other than a commercial tort claim, but sections 490:9-315 and 490:9-322 apply with respect to proceeds and priorities in proceeds;

(13)  An assignment of a deposit account in a consumer transaction, but sections 490:9-315 and 490:9-322 apply with respect to proceeds and priorities in proceeds;

(14)  A transfer by a governmental unit;

(15)  A claim or right to receive compensation for injuries or sickness as described in section 386-57 or Title 26 United States Code section 104(a)(1) or (2), as amended from time to time; or

(16)  A claim or right to receive benefits under a special needs trust as described in Title 42 United States Code section 1396p(d)(4), as amended from time to time. [L 2000, c 241, pt of §1]



§490:9-110 - Security interests arising under article 2 or 2A.

§490:9-110  Security interests arising under article 2 or 2A.  A security interest arising under section 490:2-401, 490:2-505, 490:2-711(3), or 490:2A-508(e) is subject to this article.  However, until the debtor obtains possession of the goods:

(1)  The security interest is enforceable, even if section 490:9-203(b)(3) has not been satisfied;

(2)  Filing is not required to perfect the security interest;

(3)  The rights of the secured party after default by the debtor are governed by article 2 or 2A; and

(4)  The security interest has priority over a conflicting security interest created by the debtor. [L 2000, c 241, pt of §1]



§490:9-201 - General effectiveness of security agreement.

PART 2.  EFFECTIVENESS OF SECURITY AGREEMENT; ATTACHMENT

OF SECURITY INTEREST; RIGHTS OF PARTIES TO SECURITY AGREEMENT

Subpart 1.  Effectiveness and Attachment

§490:9-201  General effectiveness of security agreement.  (a)  Except as otherwise provided in this chapter, a security agreement is effective according to its terms between the parties, against purchasers of the collateral, and against creditors.

(b)  A transaction subject to this article is subject to:

(1)  Any applicable rule of law which establishes a different rule for consumers;

(2)  Any other statute or regulation that regulates the rates, charges, agreements, and practices for loans, credit sales, or other extensions of credit; and

(3)  Any consumer-protection statute or regulation.

(c)  In case of conflict between this article and a rule of law, statute, or regulation described in subsection (b), the rule of law, statute, or regulation controls.  Failure to comply with a statute or regulation described in subsection (b) has only the effect the statute or regulation specifies.

(d)  This article does not:

(1)  Validate any rate, charge, agreement, or practice that violates a rule of law, statute, or regulation described in subsection (b); or

(2)  Extend the application of the rule of law, statute, or regulation to a transaction not otherwise subject to it. [L 2000, c 241, pt of §1]



§490:9-202 - Title to collateral immaterial.

§490:9-202  Title to collateral immaterial.  Except as otherwise provided with respect to consignments or sales of accounts, chattel paper, payment intangibles, or promissory notes, the provisions of this article with regard to rights and obligations apply whether title to collateral is in the secured party or the debtor. [L 2000, c 241, pt of §1]



§490:9-203 - Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites.

§490:9-203  Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites.  (a)  A security interest attaches to collateral when it becomes enforceable against the debtor with respect to the collateral, unless an agreement expressly postpones the time of attachment.

(b)  Except as otherwise provided in subsections (c) through (i), a security interest is enforceable against the debtor and third parties with respect to the collateral only if:

(1)  Value has been given;

(2)  The debtor has rights in the collateral or the power to transfer rights in the collateral to a secured party; and

(3)  One of the following conditions is met:

(A)  The debtor has authenticated a security agreement that provides a description of the collateral and, if the security interest covers timber to be cut, a description of the land concerned;

(B)  The collateral is not a certificated security and is in the possession of the secured party under section 490:9-313 pursuant to the debtor's security agreement;

(C)  The collateral is a certificated security in registered form and the security certificate has been delivered to the secured party under section 490:8-301 pursuant to the debtor's security agreement; or

(D)  The collateral is deposit accounts, electronic chattel paper, investment property, or letter-of-credit rights, or electronic documents, and the secured party has control under section 490:7-106, 490:9-104, 490:9-105, 490:9-106, or 490:9-107 pursuant to the debtor's security agreement.

(c)  Subsection (b) is subject to section 490:4-210 on the security interest of a collecting bank, section 490:5-118 on the security interest of a letter-of-credit issuer or nominated person, section 490:9-110 on a security interest arising under article 2 or 2A, and section 490:9-206 on security interests in investment property.

(d)  A person becomes bound as debtor by a security agreement entered into by another person if, by operation of law other than this article or by contract:

(1)  The security agreement becomes effective to create a security interest in the person's property; or

(2)  The person becomes generally obligated for the obligations of the other person, including the obligation secured under the security agreement, and acquires or succeeds to all or substantially all of the assets of the other person.

(e)  If a new debtor becomes bound as debtor by a security agreement entered into by another person:

(1)  The agreement satisfies subsection (b)(3) with respect to existing or after-acquired property of the new debtor to the extent the property is described in the agreement; and

(2)  Another agreement is not necessary to make a security interest in the property enforceable.

(f)  The attachment of a security interest in collateral gives the secured party the rights to proceeds provided by section 490:9-315 and is also attachment of a security interest in a supporting obligation for the collateral.

(g)  The attachment of a security interest in a right to payment or performance secured by a security interest or other lien on personal or real property is also attachment of a security interest in the security interest, mortgage, or other lien.

(h)  The attachment of a security interest in a securities account is also attachment of a security interest in the security entitlements carried in the securities account.

(i)  The attachment of a security interest in a commodity account is also attachment of a security interest in the commodity contracts carried in the commodity account. [L 2000, c 241, pt of §1; am L 2004, c 163, §22]



§490:9-204 - After-acquired property; future advances.

§490:9-204  After-acquired property; future advances.  (a)  Except as otherwise provided in subsection (b), a security agreement may create or provide for a security interest in after-acquired collateral.

(b)  A security interest does not attach under a term constituting an after-acquired property clause to:

(1)  Consumer goods, other than an accession when given as additional security, unless the debtor acquires rights in them within ten days after the secured party gives value; or

(2)  A commercial tort claim.

(c)  A security agreement may provide that collateral secures, or that accounts, chattel paper, payment intangibles, or promissory notes are sold in connection with, future advances or other value, whether or not the advances or value are given pursuant to commitment. [L 2000, c 241, pt of §1]



§490:9-205 - Use or disposition of collateral permissible.

§490:9-205  Use or disposition of collateral permissible.  (a)  A security interest is not invalid or fraudulent against creditors solely because:

(1)  The debtor has the right or ability to:

(A)  Use, commingle, or dispose of all or part of the collateral, including returned or repossessed goods;

(B)  Collect, compromise, enforce, or otherwise deal with collateral;

(C)  Accept the return of collateral or make repossessions; or

(D)  Use, commingle, or dispose of proceeds; or

(2)  The secured party fails to require the debtor to account for proceeds or replace collateral.

(b)  This section does not relax the requirements of possession if attachment, perfection, or enforcement of a security interest depends upon possession of the collateral by the secured party. [L 2000, c 241, pt of §1]



§490:9-206 - Security interest arising in purchase or delivery of financial asset.

§490:9-206  Security interest arising in purchase or delivery of financial asset.  (a)  A security interest in favor of a securities intermediary attaches to a person's security entitlement if:

(1)  The person buys a financial asset through the securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and

(2)  The securities intermediary credits the financial asset to the buyer's securities account before the buyer pays the securities intermediary.

(b)  The security interest described in subsection (a) secures the person's obligation to pay for the financial asset.

(c)  A security interest in favor of a person that delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if:

(1)  The security or other financial asset:

(A)  In the ordinary course of business is transferred by delivery with any necessary indorsement or assignment; and

(B)  Is delivered under an agreement between persons in the business of dealing with such securities or financial assets; and

(2)  The agreement calls for delivery against payment.

(d)  The security interest described in subsection (c) secures the obligation to make payment for the delivery. [L 2000, c 241, pt of §1]



§490:9-207 - Rights and duties of secured party having possession or control of collateral.

Subpart 2.  Rights and Duties

§490:9-207  Rights and duties of secured party having possession or control of collateral.  (a)  Except as otherwise provided in subsection (d), a secured party shall use reasonable care in the custody and preservation of collateral in the secured party's possession.  In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.

(b)  Except as otherwise provided in subsection (d), if a secured party has possession of collateral:

(1)  Reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use, or operation of the collateral are chargeable to the debtor and are secured by the collateral;

(2)  The risk of accidental loss or damage is on the debtor to the extent of a deficiency in any effective insurance coverage;

(3)  The secured party shall keep the collateral identifiable, but fungible collateral may be commingled; and

(4)  The secured party may use or operate the collateral:

(A)  For the purpose of preserving the collateral or its value;

(B)  As permitted by an order of a court having competent jurisdiction; or

(C)  Except in the case of consumer goods, in the manner and to the extent agreed by the debtor.

(c)  Except as otherwise provided in subsection (d), a secured party having possession of collateral or control of collateral under section 490:7-106, 490:9-104, 490:9-105, 490:9-106, or 490:9-107:

(1)  May hold as additional security any proceeds, except money or funds, received from the collateral;

(2)  Shall apply money or funds received from the collateral to reduce the secured obligation, unless remitted to the debtor; and

(3)  May create a security interest in the collateral.

(d)  If the secured party is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor:

(1)  Subsection (a) does not apply unless the secured party is entitled under an agreement:

(A)  To charge back uncollected collateral; or

(B)  Otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and

(2)  Subsections (b) and (c) do not apply. [L 2000, c 241, pt of §1; am L 2004, c 163, §23]



§490:9-208 - Additional duties of secured party having control of collateral.

§490:9-208  Additional duties of secured party having control of collateral.  (a)  This section applies to cases in which there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b)  Within ten days after receiving an authenticated demand by the debtor:

(1)  A secured party having control of a deposit account under section 490:9-104(a)(2) shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party;

(2)  A secured party having control of a deposit account under section 490:9-104(a)(3) shall:

(A)  Pay the debtor the balance on deposit in the deposit account; or

(B)  Transfer the balance on deposit into a deposit account in the debtor's name;

(3)  A secured party, other than a buyer, having control of electronic chattel paper under section 490:9-105 shall:

(A)  Communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;

(B)  If the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C)  Take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party;

(4)  A secured party having control of investment property under section 490:8-106(d)(2) or 490:9-106(b) shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party;

(5)  A secured party having control of a letter-of-credit right under section 490:9-107 shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party; and

(6)  A secured party having control of an electronic document shall:

(A)  Give control of the electronic document to the debtor or its designated custodian;

(B)  If the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic document is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C)  Take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy that add or change an identified assignee of the authoritative copy without the consent of the secured party. [L 2000, c 241, pt of §1; am L 2004, c 163, §24]



§490:9-209 - Duties of secured party if account debtor has been notified of assignment.

§490:9-209  Duties of secured party if account debtor has been notified of assignment.  (a)  Except as otherwise provided in subsection (c), this section applies if:

(1)  There is no outstanding secured obligation; and

(2)  The secured party is not committed to make advances, incur obligations, or otherwise give value.

(b)  Within ten days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under section 490:9-406(a) an authenticated record that releases the account debtor from any further obligation to the secured party.

(c)  This section does not apply to an assignment constituting the sale of an account, chattel paper, or payment intangible. [L 2000, c 241, pt of §1]



§490:9-210 - Request for accounting; request regarding list of collateral or statement of account.

§490:9-210  Request for accounting; request regarding list of collateral or statement of account.  (a)  In this section:

(1)  "Request" means a record of a type described in paragraph (2), (3), or (4).

(2)  "Request for an accounting" means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request.

(3)  "Request regarding a list of collateral" means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request.

(4)  "Request regarding a statement of account" means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

(b)  Subject to subsections (c), (d), (e), and (f), a secured party, other than a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor, shall comply with a request within fourteen days after receipt:

(1)  In the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and

(2)  In the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

(c)  A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within fourteen days after receipt.

(d)  A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request, and claimed an interest in the collateral at an earlier time shall comply with the request within fourteen days after receipt by sending to the debtor an authenticated record:

(1)  Disclaiming any interest in the collateral; and

(2)  If known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's security interest in the collateral.

(e)  A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request, and claimed an interest in the obligations at an earlier time shall comply with the request within fourteen days after receipt by sending to the debtor an authenticated record:

(1)  Disclaiming any interest in the obligations; and

(2)  If known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the obligations.

(f)  A debtor is entitled without charge to one response to a request under this section during any six-month period.  The secured party may require payment of a charge not exceeding $25 for each additional response. [L 2000, c 241, pt of §1]



§490:9-301 - Law governing perfection and priority of security interests.

PART 3.  PERFECTION AND PRIORITY

Subpart 1.  Law Governing Perfection and Priority

§490:9-301  Law governing perfection and priority of security interests.  Except as otherwise provided in sections 490:9-303 through 490:9-306, the following rules determine the law governing perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral:

(1)  Except as otherwise provided in this section, while a debtor is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral.

(2)  While collateral is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a possessory security interest in that collateral.

(3)  Except as otherwise provided in paragraph (4), while tangible negotiable documents, goods, instruments, money, or tangible chattel paper is located in a jurisdiction, the local law of that jurisdiction governs:

(A)  Perfection of a security interest in the goods by filing a fixture filing;

(B)  Perfection of a security interest in timber to be cut; and

(C)  The effect of perfection or nonperfection and the priority of a nonpossessory security interest in the collateral.

(4)  The local law of the jurisdiction in which the wellhead or minehead is located governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in as-extracted collateral. [L 2000, c 241, pt of §1; am L 2004, c 163, §25]



§490:9-302 - Law governing perfection and priority of agricultural liens.

§490:9-302  Law governing perfection and priority of agricultural liens.  While farm products are located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of an agricultural lien on the farm products. [L 2000, c 241, pt of §1]



§490:9-303 - Law governing perfection and priority of security interests in goods covered by a certificate of title.

§490:9-303  Law governing perfection and priority of security interests in goods covered by a certificate of title.  (a)  This section applies to goods covered by a certificate of title, even if there is no other relationship between the jurisdiction under whose certificate of title the goods are covered and the goods or the debtor.

(b)  Goods become covered by a certificate of title when a valid application for the certificate of title and the applicable fee are delivered to the appropriate authority.  Goods cease to be covered by a certificate of title at the earlier of the time the certificate of title ceases to be effective under the law of the issuing jurisdiction or the time the goods become covered subsequently by a certificate of title issued by another jurisdiction.

(c)  The local law of the jurisdiction under whose certificate of title the goods are covered governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in goods covered by a certificate of title from the time the goods become covered by the certificate of title until the goods cease to be covered by the certificate of title. [L 2000, c 241, pt of §1]



§490:9-304 - Law governing perfection and priority of security interests in deposit accounts.

§490:9-304  Law governing perfection and priority of security interests in deposit accounts.  (a)  The local law of a bank's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a deposit account maintained with that bank.

(b)  The following rules determine a bank's jurisdiction for purposes of this part:

(1)  If an agreement between the bank and its customer governing the deposit account expressly provides that a particular jurisdiction is the bank's jurisdiction for purposes of this part, this article, or this chapter, that jurisdiction is the bank's jurisdiction.

(2)  If paragraph (1) does not apply and an agreement between the bank and its customer governing the deposit account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(3)  If neither paragraph (1) nor paragraph (2) applies and an agreement between the bank and its customer governing the deposit account expressly provides that the deposit account is maintained at an office in a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(4)  If none of the preceding paragraphs applies, the bank's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the customer's account is located.

(5)  If none of the preceding paragraphs applies, the bank's jurisdiction is the jurisdiction in which the chief executive office of the bank is located. [L 2000, c 241, pt of §1; am L 2002, c 27, §2]



§490:9-305 - Law governing perfection and priority of security interests in investment property.

§490:9-305  Law governing perfection and priority of security interests in investment property.  (a)  Except as otherwise provided in subsection (c), the following rules apply:

(1)  While a security certificate is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in the certificated security represented thereby.

(2)  The local law of the issuer's jurisdiction as specified in section 490:8-110(d) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in an uncertificated security.

(3)  The local law of the securities intermediary's jurisdiction as specified in section 490:8-110(e) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a security entitlement or securities account.

(4)  The local law of the commodity intermediary's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a commodity contract or commodity account.

(b)  The following rules determine a commodity intermediary's jurisdiction for purposes of this part:

(1)  If an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediary's jurisdiction for purposes of this part, this article, or this chapter, that jurisdiction is the commodity intermediary's jurisdiction.

(2)  If paragraph (1) does not apply and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(3)  If neither paragraph (1) nor paragraph (2) applies and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(4)  If none of the preceding paragraphs applies, the commodity intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customer's account is located.

(5)  If none of the preceding paragraphs applies, the commodity intermediary's jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located.

(c)  The local law of the jurisdiction in which the debtor is located governs:

(1)  Perfection of a security interest in investment property by filing;

(2)  Automatic perfection of a security interest in investment property created by a broker or securities intermediary; and

(3)  Automatic perfection of a security interest in a commodity contract or commodity account created by a commodity intermediary. [L 2000, c 241, pt of §1]



§490:9-306 - Law governing perfection and priority of security interests in letter-of-credit rights.

§490:9-306  Law governing perfection and priority of security interests in letter-of-credit rights.  (a)  Subject to subsection (c), the local law of the issuer's jurisdiction or a nominated person's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a letter-of-credit right if the issuer's jurisdiction or nominated person's jurisdiction is a state.

(b)  For purposes of this part, an issuer's jurisdiction or nominated person's jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter-of-credit right as provided in section 490:5-116.

(c)  This section does not apply to a security interest that is perfected only under section 490:9-308(d). [L 2000, c 241, pt of §1]



§490:9-307 - Location of debtor.

§490:9-307  Location of debtor.  (a)  In this section, "place of business" means a place where a debtor conducts its affairs.

(b)  Except as otherwise provided in this section, the following rules determine a debtor's location:

(1)  A debtor who is an individual is located at the individual's principal residence.

(2)  A debtor that is an organization and has only one place of business is located at its place of business.

(3)  A debtor that is an organization and has more than one place of business is located at its chief executive office.

(c)  Subsection (b) applies only if a debtor's residence, place of business, or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording, or registration system as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral.  If subsection (b) does not apply, the debtor is located in the District of Columbia.

(d)  A person that ceases to exist, have a residence, or have a place of business continues to be located in the jurisdiction specified by subsections (b) and (c).

(e)  A registered organization that is organized under the law of a state is located in that state.

(f)  Except as otherwise provided in subsection (i), a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a state are located:

(1)  In the state that the law of the United States designates, if the law designates a state of location;

(2)  In the state that the registered organization, branch, or agency designates, if the law of the United States authorizes the registered organization, branch, or agency to designate its state of location; or

(3)  In the District of Columbia, if neither paragraph (1) nor paragraph (2) applies.

(g)  A registered organization continues to be located in the jurisdiction specified by subsection (e) or (f)  notwithstanding:

(1)  The suspension, revocation, forfeiture, or lapse of the registered organization's status as such in its jurisdiction of organization; or

(2)  The dissolution, winding up, or cancellation of the existence of the registered organization.

(h)  The United States government is located in the District of Columbia.

(i)  A branch or agency of a bank that is not organized under the law of the United States or a state is located in the state in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one state.

(j)  A foreign air carrier under the Federal Aviation Act of 1958, as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

(k)  This section applies only for purposes of this part. [L 2000, c 241, pt of §1]



§490:9-308 - When security interest or agricultural lien is perfected; continuity of perfection.

Subpart 2.  Perfection

§490:9-308  When security interest or agricultural lien is perfected; continuity of perfection.  (a)  Except as otherwise provided in this section and section 490:9-309, a security interest is perfected if it has attached and all of the applicable requirements for perfection in sections 490:9-310 through 490:9-316 have been satisfied.  A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.

(b)  An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in section 490:9-310 have been satisfied.  An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

(c)  A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under this article and is later perfected by another method under this article, without an intermediate period when it was unperfected.

(d)  Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.

(e)  Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage, or other lien on personal or real property securing the right.

(f)  Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

(g)  Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account. [L 2000, c 241, pt of §1]



§490:9-309 - Security interest perfected upon attachment.

§490:9-309  Security interest perfected upon attachment.  The following security interests are perfected when they attach:

(1)  A purchase-money security interest in consumer goods, except as otherwise provided in section 490:9-311(b) with respect to consumer goods that are subject to a statute or treaty described in section 490:9-311(a);

(2)  An assignment of accounts or payment intangibles which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor's outstanding accounts or payment intangibles;

(3)  A sale of a payment intangible;

(4)  A sale of a promissory note;

(5)  A security interest created by the assignment of a health-care-insurance receivable to the provider of the health-care goods or services;

(6)  A security interest arising under section 490:2-401, 490:2-505, 490:2-711(3), or 490:2A-508(e), until the debtor obtains possession of the collateral;

(7)  A security interest of a collecting bank arising under section 490:4-210;

(8)  A security interest of an issuer or nominated person arising under section 490:5-118;

(9)  A security interest arising in the delivery of a financial asset under section 490:9-206(c);

(10)  A security interest in investment property created by a broker or securities intermediary;

(11)  A security interest in a commodity contract or a commodity account created by a commodity intermediary;

(12)  An assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder;

(13)  A security interest created by an assignment of a beneficial interest in a decedent's estate; and

(14)  A sale by an individual of an account that is a right to payment of winnings in a lottery or other game of chance. [L 2000, c 241, pt of §1; am L 2002, c 27, §3]



§490:9-310 - When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply.

§490:9-310  When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply.  (a)  Except as otherwise provided in subsection (b) and section 490:9-312(b), a financing statement must be filed to perfect all security interests and agricultural liens.

(b)  The filing of a financing statement is not necessary to perfect a security interest:

(1)  That is perfected under section 490:9-308(d), (e), (f), or (g);

(2)  That is perfected under section 490:9-309 when it attaches;

(3)  In property subject to a statute, regulation, or treaty described in section 490:9-311(a);

(4)  In goods in possession of a bailee which is perfected under section 490:9-312(d)(1) or (2);

(5)  In certificated securities, documents, goods, or instruments which is perfected without filing, control, or possession under section 490:9-312(e), (f), or (g);

(6)  In collateral in the secured party's possession under section 490:9-313;

(7)  In a certificated security which is perfected by delivery of the security certificate to the secured party under section 490:9-313;

(8)  In deposit accounts, electronic chattel paper, electronic documents, investment property, or letter-of-credit rights which is perfected by control under section 490:9-314;

(9)  In proceeds which is perfected under section 490:9-315; or

(10)  That is perfected under section 490:9-316.

(c)  If a secured party assigns a perfected security interest or agricultural lien, a filing under this article is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor. [L 2000, c 241, pt of §1; am L 2004, c 163, §26]



§490:9-311 - Perfection of security interests in property subject to certain statutes, regulations, and treaties.

§490:9-311  Perfection of security interests in property subject to certain statutes, regulations, and treaties.  (a)  Except as otherwise provided in subsection (d), the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(1)  A statute, regulation, or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt section 490:9-310(a);

(2)  Chapter 286; or

(3)  A certificate-of-title statute of another jurisdiction which provides for a security interest to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.

(b)  Compliance with the requirements of a statute, regulation, or treaty described in subsection (a) for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this article.  Except as otherwise provided in subsection (d) and sections 490:9-313 and 490:9-316(d) and (e) for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in subsection (a) may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(c)  Except as otherwise provided in subsection (d) and section 490:9-316(d) and (e), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation, or treaty described in subsection (a) are governed by the statute, regulation, or treaty.  In other respects, the security interest is subject to this article.

(d)  During any period in which collateral subject to a statute specified in subsection (a)(2) is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person. [L 2000, c 241, pt of §1; am L 2001, c 228, §3]



§490:9-312 - Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights, and money; perfection by permissive filing; temporary perfection without filing or transfer of possession.

§490:9-312  Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights, and money; perfection by permissive filing; temporary perfection without filing or transfer of possession.  (a)  A security interest in chattel paper, negotiable documents, instruments, or investment property may be perfected by filing.

(b)  Except as otherwise provided in section 490:9-315(c) and (d) for proceeds:

(1)  A security interest in a deposit account may be perfected only by control under section 490:9-314;

(2)  And except as otherwise provided in section 490:9-308(d), a security interest in a letter-of-credit right may be perfected only by control under section 490:9-314; and

(3)  A security interest in money may be perfected only by the secured party's taking possession under section 490:9-313.

(c)  While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

(1)  A security interest in the goods may be perfected by perfecting a security interest in the document; and

(2)  A security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

(d)  While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

(1)  Issuance of a document in the name of the secured party;

(2)  The bailee's receipt of notification of the secured party's interest; or

(3)  Filing as to the goods.

(e)  A security interest in certificated securities, negotiable documents, or instruments is perfected without filing or the taking of possession or control for a period of twenty days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

(f)  A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for twenty days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

(1)  Ultimate sale or exchange; or

(2)  Loading, unloading, storing, shipping, transshipping, manufacturing, processing, or otherwise dealing with them in a manner preliminary to their sale or exchange.

(g)  A perfected security interest in a certificated security or instrument remains perfected for twenty days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

(1)  Ultimate sale or exchange; or

(2)  Presentation, collection, enforcement, renewal, or registration of transfer.

(h)  After the twenty-day period specified in subsection (e), (f), or (g) expires, perfection depends upon compliance with this article. [L 2000, c 241, pt of §1; am L 2004, c 163, §27]



§490:9-313 - When possession by or delivery to secured party perfects security interest without filing.

§490:9-313  When possession by or delivery to secured party perfects security interest without filing.  (a)  Except as otherwise provided in subsection (b), a secured party may perfect a security interest in tangible negotiable documents, goods, instruments, money, or tangible chattel paper by taking possession of the collateral.  A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under section 490:8-301.

(b)  With respect to goods covered by a certificate of title issued by this State, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in section 490:9-316(d).

(c)  With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party, or a lessee of the collateral from the debtor in the ordinary course of the debtor's business, when:

(1)  The person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party's benefit; or

(2)  The person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party's benefit.

(d)  If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

(e)  A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under section 490:8-301 and remains perfected by delivery until the debtor obtains possession of the security certificate.

(f)  A person in possession of collateral is not required to acknowledge that it holds possession for a secured party's benefit.

(g)  If a person acknowledges that it holds possession for the secured party's benefit:

(1)  The acknowledgment is effective under subsection (c) or section 490:8-301(a), even if the acknowledgment violates the rights of a debtor; and

(2)  Unless the person otherwise agrees or law other than this article otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

(h)  A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

(1)  To hold possession of the collateral for the secured party's benefit; or

(2)  To redeliver the collateral to the secured party.

(i)  A secured party does not relinquish possession, even if a delivery under subsection (h) violates the rights of a debtor.  A person to which collateral is delivered under subsection (h) does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this article otherwise provides. [L 2000, c 241, pt of §1; am L 2004, c 163, §28]



§490:9-314 - Perfection by control.

§490:9-314  Perfection by control.  (a)  A security interest in investment property, deposit accounts, letter-of-credit rights, electronic chattel paper, or electronic documents may be perfected by control of the collateral under section 490:7-106, 490:9-104, 490:9-105, 490:9-106, or 490:9-107.

(b)  A security interest in deposit accounts, electronic chattel paper, letter-of-credit rights, or electronic documents is perfected by control under section 490:7-106, 490:9-104, 490:9-105, or 490:9-107 when the secured party obtains control and remains perfected by control only while the secured party retains control.

(c)  A security interest in investment property is perfected by control under section 490:9-106 from the time the secured party obtains control and remains perfected by control until:

(1)  The secured party does not have control; and

(2)  One of the following occurs:

(A)  If the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

(B)  If the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

(C)  If the collateral is a security entitlement, the debtor is or becomes the entitlement holder. [L 2000, c 241, pt of §1; am L 2004, c 163, §29]



§490:9-315 - Secured party's rights on disposition of collateral and in proceeds.

§490:9-315  Secured party's rights on disposition of collateral and in proceeds.  (a)  Except as otherwise provided in this article and in section 490:2-403(2):

(1)  A security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

(2)  A security interest attaches to any identifiable proceeds of collateral.

(b)  Proceeds that are commingled with other property are identifiable proceeds:

(1)  If the proceeds are goods, to the extent provided by section 490:9-336; and

(2)  If the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this article with respect to commingled property of the type involved.

(c)  A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(d)  A perfected security interest in proceeds becomes unperfected on the twenty-first day after the security interest attaches to the proceeds unless:

(1)  The following conditions are satisfied:

(A)  A filed financing statement covers the original collateral;

(B)  The proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(C)  The proceeds are not acquired with cash proceeds;

(2)  The proceeds are identifiable cash proceeds; or

(3)  The security interest in the proceeds is perfected other than under subsection (c) when the security interest attaches to the proceeds or within twenty days thereafter.

(e)  If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under subsection (d)(1) becomes unperfected at the later of:

(1)  When the effectiveness of the filed financing statement lapses under section 490:9-515 or is terminated under section 490:9-513; or

(2)  The twenty-first day after the security interest attaches to the proceeds. [L 2000, c 241, pt of §1]



§490:9-316 - Continued perfection of security interest following change in governing law.

§490:9-316  Continued perfection of security interest following change in governing law.  (a)  A security interest perfected pursuant to the law of the jurisdiction designated in section 490:9-301(1) or 490:9-305(c) remains perfected until the earliest of:

(1)  The time perfection would have ceased under the law of that jurisdiction;

(2)  The expiration of four months after a change of the debtor's location to another jurisdiction; or

(3)  The expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b)  If a security interest described in subsection (a) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter.  If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c)  A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(1)  The collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2)  Thereafter the collateral is brought into another jurisdiction; and

(3)  Upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d)  Except as otherwise provided in subsection (e), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this State remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e)  A security interest described in subsection (d)  becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under section 490:9-311(b) or 490:9-313 are not satisfied before the earlier of:

(1)  The time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this State; or

(2)  The expiration of four months after the goods had become so covered.

(f)  A security interest in deposit accounts, letter-of-credit rights, or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(1)  The time the security interest would have become unperfected under the law of that jurisdiction; or

(2)  The expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(g)  If a security interest described in subsection (f) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter.  If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value. [L 2000, c 241, pt of §1]



§490:9-317 - Interests that take priority over or take free of security interest or agricultural lien.

Subpart 3.  Priority

§490:9-317  Interests that take priority over or take free of security interest or agricultural lien.  (a)  A security interest or agricultural lien is subordinate to the rights of:

(1)  A person entitled to priority under section 490:9-322; and

(2)  Except as otherwise provided in subsection (e), a person that becomes a lien creditor before the earlier of the time:

(A)  The security interest or agricultural lien is perfected; or

(B)  One of the conditions specified in section 490:9-203(b)(3) is met and a financing statement covering the collateral is filed.

(b)  Except as otherwise provided in subsection (e), a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a security certificate takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c)  Except as otherwise provided in subsection (e), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d)  A licensee of a general intangible or a buyer, other than a secured party, of accounts, electronic chattel paper, electronic documents, general intangibles, or investment property other than a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e)  Except as otherwise provided in sections 490:9-320 and 490:9-321, if a person files a financing statement with respect to a purchase-money security interest before or within twenty days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing. [L 2000, c 241, pt of §1; am L 2001, c 228, §4; am L 2004, c 163, §§30, 31]



§490:9-318 - No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers.

§490:9-318  No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers.  (a)  A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.

(b)  For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold. [L 2000, c 241, pt of §1]



§490:9-319 - Rights and title of consignee with respect to creditors and purchasers.

§490:9-319  Rights and title of consignee with respect to creditors and purchasers.  (a)  Except as otherwise provided in subsection (b), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b)  For purposes of determining the rights of a creditor of a consignee, law other than this article determines the rights and title of a consignee while goods are in the consignee's possession if, under this part, a perfected security interest held by the consignor would have priority over the rights of the creditor. [L 2000, c 241, pt of §1]



§490:9-320 - Buyer of goods.

§490:9-320  Buyer of goods.  (a)  Except as otherwise provided in subsection (e), a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

(b)  Except as otherwise provided in subsection (e), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1)  Without knowledge of the security interest;

(2)  For value;

(3)  Primarily for the buyer's personal, family, or household purposes; and

(4)  Before the filing of a financing statement covering the goods.

(c)  To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by section 490:9-316(a) and (b).

(d)  A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e)  Subsections (a) and (b) do not affect a security interest in goods in the possession of the secured party under section 490:9-313. [L 2000, c 241, pt of §1]



§490:9-321 - Licensee of general intangible and lessee of goods in ordinary course of business.

§490:9-321  Licensee of general intangible and lessee of goods in ordinary course of business.  (a)  In this section, "licensee in ordinary course of business" means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind.  A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b)  A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c)  A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence. [L 2000, c 241, pt of §1]



§490:9-322 - Priorities among conflicting security interests in and agricultural liens on same collateral.

§490:9-322  Priorities among conflicting security interests in and agricultural liens on same collateral.  (a)  Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1)  Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection.  Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2)  A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3)  The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b)  For the purposes [of] subsection (a)(1):

(1)  The time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2)  The time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c)  Except as otherwise provided in subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under section 490:9-327, 490:9-328, 490:9-329, 490:9-330, or 490:9-331 also has priority over a conflicting security interest in:

(1)  Any supporting obligation for the collateral; and

(2)  Proceeds of the collateral if:

(A)  The security interest in proceeds is perfected;

(B)  The proceeds are cash proceeds or of the same type as the collateral; and

(C)  In the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d)  Subject to subsection (e) and except as otherwise provided in subsection (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e)  Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f)  Subsections (a) through (e) are subject to:

(1)  Subsection (g) and the other provisions of this part;

(2)  Section 490:4-210 with respect to a security interest of a collecting bank;

(3)  Section 490:5-118 with respect to a security interest of an issuer or nominated person; and

(4)  Section 490:9-110 with respect to a security interest arising under article 2 or 2A.

(g)  A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides. [L 2000, c 241, pt of §1]



§490:9-323 - Future advances.

§490:9-323  Future advances.  (a)  Except as otherwise provided in subsection (c), for purposes of determining the priority of a perfected security interest under section 490:9-322(a)(1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1)  Is made while the security interest is perfected only:

(A)  Under section 490:9-309 when it attaches; or

(B)  Temporarily under section 490:9-312(e), (f), or (g); and

(2)  Is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under section 490:9-309 or 490:9-312(e), (f), or (g).

(b)  Except as otherwise provided in subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than forty-five days after the person becomes a lien creditor unless the advance is made:

(1)  Without knowledge of the lien; or

(2)  Pursuant to a commitment entered into without knowledge of the lien.

(c)  Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d)  Except as otherwise provided in subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1)  The time the secured party acquires knowledge of the buyer's purchase; or

(2)  Forty-five days after the purchase.

(e)  Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the forty-five-day period.

(f)  Except as otherwise provided in subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1)  The time the secured party acquires knowledge of the lease; or

(2)  Forty-five days after the lease contract becomes enforceable.

(g)  Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the forty-five-day period. [L 2000, c 241, pt of §1]



§490:9-324 - Priority of purchase-money security interests.

§490:9-324  Priority of purchase-money security interests.  (a)  Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock has priority over a conflicting security interest in the same goods, and, except as otherwise provided in section 490:9-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within twenty days thereafter.

(b)  Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in section 490:9-330, and, except as otherwise provided in section 490:9-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1)  The purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2)  The purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3)  The holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4)  The notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c)  Subsection (b)(2) through (4) applies only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1)  If the purchase-money security interest is perfected by filing, before the date of the filing; or

(2)  If the purchase-money security interest is temporarily perfected without filing or possession under section 490:9-312(f), before the beginning of the twenty-day period thereunder.

(d)  Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in section 490:9-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1)  The purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2)  The purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3)  The holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4)  The notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e)  Subsection (d)(2) through (4) applies only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1)  If the purchase-money security interest is perfected by filing, before the date of the filing; or

(2)  If the purchase-money security interest is temporarily perfected without filing or possession under section 490:9-312(f), before the beginning of the twenty-day period thereunder.

(f)  Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in section 490:9-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g)  If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f):

(1)  A security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2)  In all other cases, section 490:9-322(a) applies to the qualifying security interests. [L 2000, c 241, pt of §1]



§490:9-325 - Priority of security interests in transferred collateral.

§490:9-325  Priority of security interests in transferred collateral.  (a)  Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1)  The debtor acquired the collateral subject to the security interest created by the other person;

(2)  The security interest created by the other person was perfected when the debtor acquired the collateral; and

(3)  There is no period thereafter when the security interest is unperfected.

(b)  Subsection (a) subordinates a security interest only if the security interest:

(1)  Otherwise would have priority solely under section 490:9-322(a) or 490:9-324; or

(2)  Arose solely under section 490:2-711(3) or 490:2A-508(e). [L 2000, c 241, pt of §1]



§490:9-326 - Priority of security interests created by new debtor.

§490:9-326  Priority of security interests created by new debtor.  (a)  Subject to subsection (b), a security interest created by a new debtor which is perfected by a filed financing statement that is effective solely under section 490:9-508 in collateral in which a new debtor has or acquires rights is subordinate to a security interest in the same collateral which is perfected other than by a filed financing statement that is effective solely under section 490:9-508.

(b)  The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements that are effective solely under section 490:9-508.  However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound. [L 2000, c 241, pt of §1]



§490:9-327 - Priority of security interests in deposit account.

§490:9-327  Priority of security interests in deposit account.  The following rules govern priority among conflicting security interests in the same deposit account:

(1)  A security interest held by a secured party having control of the deposit account under section 490:9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2)  Except as otherwise provided in paragraphs (3) and (4), security interests perfected by control under section 490:9-314 rank according to priority in time of obtaining control.

(3)  Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4)  A security interest perfected by control under section 490:9-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained. [L 2000, c 241, pt of §1]



§490:9-328 - Priority of security interests in investment property.

§490:9-328  Priority of security interests in investment property.  The following rules govern priority among conflicting security interests in the same investment property:

(1)  A security interest held by a secured party having control of investment property under section 490:9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2)  Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under section 490:9-106 rank according to priority in time of:

(A)  If the collateral is a security, obtaining control;

(B)  If the collateral is a security entitlement carried in a securities account and:

(i)  If the secured party obtained control under section 490:8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii)  If the secured party obtained control under section 490:8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii)  If the secured party obtained control through another person under section 490:8-106(d)(3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(C)  If the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in section 490:9-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3)  A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4)  A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5)  A security interest in a certificated security in registered form which is perfected by taking delivery under section 490:9-313(a) and not by control under section 490:9-314 has priority over a conflicting security interest perfected by a method other than control.

(6)  Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under section 490:9-106 rank equally.

(7)  In all other cases, priority among conflicting security interests in investment property is governed by sections 490:9-322 and 490:9-323. [L 2000, c 241, pt of §1]



§490:9-329 - Priority of security interests in letter-of-credit right.

§490:9-329  Priority of security interests in letter-of-credit right.  The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1)  A security interest held by a secured party having control of the letter-of-credit right under section 490:9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2)  Security interests perfected by control under section 490:9-314 rank according to priority in time of obtaining control. [L 2000, c 241, pt of §1]



§490:9-330 - Priority of purchaser of chattel paper or instrument.

§490:9-330  Priority of purchaser of chattel paper or instrument.  (a)  A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1)  In good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under section 490:9-105; and

(2)  The chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b)  A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under section 490:9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c)  Except as otherwise provided in section 490:9-327, a purchaser having priority in chattel paper under subsection (a)  or (b) also has priority in proceeds of the chattel paper to the extent that:

(1)  Section 490:9-322 provides for priority in the proceeds; or

(2)  The proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d)  Except as otherwise provided in section 490:9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e)  For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f)  For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party. [L 2000, c 241, pt of §1]



§490:9-331 - Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under article 8.

§490:9-331  Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under article 8.  (a)  This article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security.  These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in articles 3, 7, and 8.

(b)  This article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of a claim under article 8.

(c)  Filing under this article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b). [L 2000, c 241, pt of §1]



§490:9-332 - Transfer of money; transfer of funds from deposit account.

§490:9-332  Transfer of money; transfer of funds from deposit account.  (a)  A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b)  A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party. [L 2000, c 241, pt of §1]



§490:9-333 - Priority of certain liens arising by operation of law.

§490:9-333  Priority of certain liens arising by operation of law.  (a)  In this section, "possessory lien" means an interest, other than a security interest or an agricultural lien:

(1)  Which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2)  Which is created by statute or rule of law in favor of the person; and

(3)  Whose effectiveness depends on the person's possession of the goods.

(b)  A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise. [L 2000, c 241, pt of §1]



§490:9-334 - Priority of security interests in fixtures and crops.

§490:9-334  Priority of security interests in fixtures and crops.  (a)  A security interest under this article may be created in goods that are fixtures or may continue in goods that become fixtures.  A security interest does not exist under this article in ordinary building materials incorporated into an improvement on land.

(b)  This article does not prevent creation of an encumbrance upon fixtures under real property law.

(c)  In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d)  Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1)  The security interest is a purchase-money security interest;

(2)  The interest of the encumbrancer or owner arises before the goods become fixtures; and

(3)  The security interest is perfected by a fixture filing before the goods become fixtures or within twenty days thereafter.

(e)  A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1)  The debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A)  Is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B)  Has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2)  Before the goods become fixtures, the security interest is perfected by any method permitted by this article and the fixtures are readily removable:

(A)  Factory or office machines;

(B)  Equipment that is not primarily used or leased for use in the operation of the real property; or

(C)  Replacements of domestic appliances that are consumer goods;

(3)  The conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this article; or

(4)  The security interest is:

(A)  Created in a manufactured home in a manufactured-home transaction; and

(B)  Perfected pursuant to a statute described in section 490:9-311(a)(2).

(f)  A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1)  The encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2)  The debtor has a right to remove the goods as against the encumbrancer or owner.

(g)  The priority of the security interest under subsection (f) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h)  A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates.  Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction.  A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i)  A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property. [L 2000, c 241, pt of §1]



§490:9-335 - Accessions.

§490:9-335  Accessions.  (a)  A security interest may be created in an accession and continues in collateral that becomes an accession.

(b)  If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c)  Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d)  A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under section 490:9-311(b).

(e)  After default, subject to part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f)  A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods.  The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it.  A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse. [L 2000, c 241, pt of §1]



§490:9-336 - Commingled goods.

§490:9-336  Commingled goods.  (a)  In this section, "commingled goods" means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b)  A security interest does not exist in commingled goods as such.  However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c)  If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d)  If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e)  Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f)  If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1)  A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2)  If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods. [L 2000, c 241, pt of §1]



§490:9-337 - Priority of security interests in goods covered by certificate of title.

§490:9-337  Priority of security interests in goods covered by certificate of title.  If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1)  A buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2)  The security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under section 490:9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest. [L 2000, c 241, pt of §1]



§490:9-338 - Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

§490:9-338  Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.  If a security interest or agricultural lien is perfected by a filed financing statement providing information described in section 490:9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1)  The security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2)  A purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral. [L 2000, c 241, pt of §1; am L 2004, c 163, §32]



§490:9-339 - Priority subject to subordination.

§490:9-339  Priority subject to subordination.  This article does not preclude subordination by agreement by a person entitled to priority. [L 2000, c 241, pt of §1]



§490:9-340 - Effectiveness of right of recoupment or set-off against deposit account.

Subpart 4.  Rights of Bank

§490:9-340  Effectiveness of right of recoupment or set-off against deposit account.  (a)  Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against a secured party that holds a security interest in the deposit account.

(b)  Except as otherwise provided in subsection (c), the application of this article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c)  The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under section 490:9-104(a)(3), if the set-off is based on a claim against the debtor. [L 2000, c 241, pt of §1]



§490:9-341 - Bank's rights and duties with respect to deposit account.

§490:9-341  Bank's rights and duties with respect to deposit account.  Except as otherwise provided in section 490:9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1)  The creation, attachment, or perfection of a security interest in the deposit account;

(2)  The bank's knowledge of the security interest; or

(3)  The bank's receipt of instructions from the secured party. [L 2000, c 241, pt of §1]



§490:9-342 - Bank's right to refuse to enter into or disclose existence of control agreement.

§490:9-342  Bank's right to refuse to enter into or disclose existence of control agreement.  This article does not require a bank to enter into an agreement of the kind described in section 490:9-104(a)(2), even if its customer so requests or directs.  A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer. [L 2000, c 241, pt of §1]



§490:9-401 - Alienability of debtor's rights.

PART 4.  RIGHTS OF THIRD PARTIES

§490:9-401  Alienability of debtor's rights.  (a)  Except as otherwise provided in subsection (b) and sections 490:9-406, 490:9-407, 490:9-408, and 490:9-409, whether a debtor's rights in collateral may be voluntarily or involuntarily transferred is governed by law other than this article.

(b)  An agreement between the debtor and secured party which prohibits a transfer of the debtor's rights in collateral or makes the transfer a default does not prevent the transfer from taking effect. [L 2000, c 241, pt of §1]



§490:9-402 - Secured party not obligated on contract of debtor or in tort.

§490:9-402  Secured party not obligated on contract of debtor or in tort.  The existence of a security interest, agricultural lien, or authority given to a debtor to dispose of or use collateral, without more, does not subject a secured party to liability in contract or tort for the debtor's acts or omissions. [L 2000, c 241, pt of §1]



§490:9-403 - Agreement not to assert defenses against assignee.

§490:9-403  Agreement not to assert defenses against assignee.  (a)  In this section, "value" has the meaning provided in section 490:3-303(a).

(b)  Except as otherwise provided in this section, an agreement between an account debtor and an assignor not to assert against an assignee any claim or defense that the account debtor may have against the assignor is enforceable by an assignee that takes an assignment:

(1)  For value;

(2)  In good faith;

(3)  Without notice of a claim of a property or possessory right to the property assigned; and

(4)  Without notice of a defense or claim in recoupment of the type that may be asserted against a person entitled to enforce a negotiable instrument under section 490:3-305(a).

(c)  Subsection (b) does not apply to defenses of a type that may be asserted against a holder in due course of a negotiable instrument under section 490:3-305(b).

(d)  In a consumer transaction, if a record evidences the account debtor's obligation, law other than this article requires that the record include a statement to the effect that the rights of an assignee are subject to claims or defenses that the account debtor could assert against the original obligee, and the record does not include such a statement:

(1)  The record has the same effect as if the record included such a statement; and

(2)  The account debtor may assert against an assignee those claims and defenses that would have been available if the record included such a statement.

(e)  This section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(f)  Except as otherwise provided in subsection (d), this section does not displace law other than this article which gives effect to an agreement by an account debtor not to assert a claim or defense against an assignee. [L 2000, c 241, pt of §1]



§490:9-404 - Rights acquired by assignee; claims and defenses against assignee.

§490:9-404  Rights acquired by assignee; claims and defenses against assignee.  (a)  Unless an account debtor has made an enforceable agreement not to assert defenses or claims, and subject to subsections (b) through (e), the rights of an assignee are subject to:

(1)  All terms of the agreement between the account debtor and assignor and any defense or claim in recoupment arising from the transaction that gave rise to the contract; and

(2)  Any other defense or claim of the account debtor against the assignor which accrues before the account debtor receives a notification of the assignment authenticated by the assignor or the assignee.

(b)  Subject to subsection (c) and except as otherwise provided in subsection (d), the claim of an account debtor against an assignor may be asserted against an assignee under subsection (a) only to reduce the amount the account debtor owes.

(c)  This section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d)  In a consumer transaction, if a record evidences the account debtor's obligation, law other than this article requires that the record include a statement to the effect that the account debtor's recovery against an assignee with respect to claims and defenses against the assignor may not exceed amounts paid by the account debtor under the record, and the record does not include such a statement, the extent to which a claim of an account debtor against the assignor may be asserted against an assignee is determined as if the record included such a statement.

(e)  This section does not apply to an assignment of a health-care-insurance receivable. [L 2000, c 241, pt of §1]



§490:9-405 - Modification of assigned contract.

§490:9-405  Modification of assigned contract.  (a)  A modification of or substitution for an assigned contract is effective against an assignee if made in good faith.  The assignee acquires corresponding rights under the modified or substituted contract.  The assignment may provide that the modification or substitution is a breach of contract by the assignor.  This subsection is subject to subsections (b) through (d).

(b)  Subsection (a) applies to the extent that:

(1)  The right to payment or a part thereof under an assigned contract has not been fully earned by performance; or

(2)  The right to payment or a part thereof has been fully earned by performance and the account debtor has not received notification of the assignment under section 490:9-406(a).

(c)  This section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d)  This section does not apply to an assignment of a health-care-insurance receivable. [L 2000, c 241, pt of §1]



§490:9-406 - Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles, and promissory notes ineffective.

§490:9-406  Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles, and promissory notes ineffective.  (a)  Subject to subsections (b) through (i), an account debtor on an account, chattel paper, or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee.  After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.

(b)  Subject to subsection (h), notification is ineffective under subsection (a):

(1)  If it does not reasonably identify the rights assigned;

(2)  To the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor's duty to pay a person other than the seller and the limitation is effective under law other than this article; or

(3)  At the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:

(A)  Only a portion of the account, chattel paper, or payment intangible has been assigned to that assignee;

(B)  A portion has been assigned to another assignee; or

(C)  The account debtor knows that the assignment to that assignee is limited.

(c)  Subject to subsection (h), if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made.  Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under subsection (a).

(d)  Except as otherwise provided in subsection (e) and sections 490:2A-303 and 490:9-407, and subject to subsection (h), a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:

(1)  Prohibits, restricts, or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account, chattel paper, payment intangible, or promissory note; or

(2)  Provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account, chattel paper, payment intangible, or promissory note.

(e)  Subsection (d) does not apply to the sale of a payment intangible or promissory note.

(f)  Except as otherwise provided in sections 490:2A-303 and 490:9-407, and subject to subsections (h) and (i), a rule of law, statute, or regulation, that prohibits, restricts, or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute, or regulation:

(1)  Prohibits, restricts, or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account or chattel paper; or

(2)  Provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account or chattel paper.

(g)  Subject to subsection (h), an account debtor may not waive or vary its option under subsection (b)(3).

(h)  This section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(i)  This section does not apply to an assignment of a health-care-insurance receivable. [L 2000, c 241, pt of §1; am L 2001, c 228, §5]



§490:9-407 - Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest.

§490:9-407  Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest.  (a)  Except as otherwise provided in subsection (b), a term in a lease agreement is ineffective to the extent that it:

(1)  Prohibits, restricts, or requires the consent of a party to the lease to the assignment or transfer of, [or] the creation, attachment, perfection, or enforcement of a security interest in, an interest of a party under the lease contract or in the lessor's residual interest in the goods; or

(2)  Provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the lease.

(b)  Except as otherwise provided in section 490:2A-303(g), a term described in subsection (a)(2) is effective to the extent that there is:

(1)  A transfer by the lessee of the lessee's right of possession or use of the goods in violation of the term; or

(2)  A delegation of a material performance of either party to the lease contract in violation of the term.

(c)  The creation, attachment, perfection, or enforcement of a security interest in the lessor's interest under the lease contract or the lessor's residual interest in the goods is not a transfer that materially impairs the lessee's prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the purview of section 490:2A-303(d) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the lessor. [L 2000, c 241, pt of §1]



§490:9-408 - Restrictions on assignment of promissory notes, health-care-insurance receivables, and certain general intangibles ineffective.

§490:9-408  Restrictions on assignment of promissory notes, health-care-insurance receivables, and certain general intangibles ineffective.  (a)  Except as otherwise provided in subsection (b), a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license, or franchise, and which term prohibits, restricts, or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment, or perfection of a security interest in, the promissory note, health-care-insurance receivable, or general intangible, is ineffective to the extent that the term:

(1)  Would impair the creation, attachment, or perfection of a security interest; or

(2)  Provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(b)  Subsection (a) applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note.

(c)  A rule of law, statute, or regulation, that prohibits, restricts, or requires the consent of a government, governmental body or official, person obligated on a promissory note, or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable, or general intangible, including a contract, permit, license, or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute, or regulation:

(1)  Would impair the creation, attachment, or perfection of a security interest; or

(2)  Provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(d)  To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or general intangible or a rule of law, statute, or regulation described in subsection (c) would be effective under law other than this article but is ineffective under subsection (a) or (c), the creation, attachment, or perfection of a security interest in the promissory note, health-care-insurance receivable, or general intangible:

(1)  Is not enforceable against the person obligated on the promissory note or the account debtor;

(2)  Does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

(3)  Does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;

(4)  Does not entitle the secured party to use or assign the debtor's rights under the promissory note, health-care-insurance receivable, or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable, or general intangible;

(5)  Does not entitle the secured party to use, assign, possess, or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

(6)  Does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable, or general intangible. [L 2000, c 241, pt of §1]



§490:9-409 - Restrictions on assignment of letter-of-credit rights ineffective.

§490:9-409  Restrictions on assignment of letter-of-credit rights ineffective.  (a)  A term in a letter of credit or a rule of law, statute, regulation, custom, or practice applicable to the letter of credit which prohibits, restricts, or requires the consent of an applicant, issuer, or nominated person to a beneficiary's assignment of or creation of a security interest in a letter-of-credit right is ineffective to the extent that the term or rule of law, statute, regulation, custom, or practice:

(1)  Would impair the creation, attachment, or perfection of a security interest in the letter-of-credit right; or

(2)  Provides that the assignment or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the letter-of-credit right.

(b)  To the extent that a term in a letter of credit is ineffective under subsection (a) but would be effective under law other than this article or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit, or to the assignment of a right to proceeds of the letter of credit, the creation, attachment, or perfection of a security interest in the letter-of-credit right:

(1)  Is not enforceable against the applicant, issuer, nominated person, or transferee beneficiary;

(2)  Imposes no duties or obligations on the applicant, issuer, nominated person, or transferee beneficiary; and

(3)  Does not require the applicant, issuer, nominated person, or transferee beneficiary to recognize the security interest, pay or render performance to the secured party, or accept payment or other performance from the secured party. [L 2000, c 241, pt of §1]



§490:9-501 - Filing office.

PART 5.  FILING

Subpart 1.  Filing Office; Contents and

Effectiveness of Financing Statement

§490:9-501  Filing office.  (a)  Except as otherwise provided in subsection (b), if the local law of this State governs perfection of a security interest or agricultural lien, the office in which to file a financing statement to perfect the security interest or agricultural lien is:

(1)  The office designated for the filing or recording of a record of a mortgage on the related real property, if:

(A)  The collateral is as-extracted collateral or timber to be cut; or

(B)  The financing statement is filed as a fixture filing and the collateral is goods that are or are to become fixtures; or

(2)  The bureau of conveyances, in all other cases, including a case in which the collateral is goods that are or are to become fixtures and the financing statement is not filed as a fixture filing.

(b)  The office in which to file a financing statement to perfect a security interest in collateral, including fixtures, of a transmitting utility is the bureau of conveyances.  The financing statement also constitutes a fixture filing as to the collateral indicated in the financing statement which is or is to become fixtures. [L 2000, c 241, pt of §1]



§490:9-502 - Contents of financing statement; record of mortgage as financing statement; time of filing financing statement.

§490:9-502  Contents of financing statement; record of mortgage as financing statement; time of filing financing statement.  (a)  Subject to subsection (b), a financing statement is sufficient only if it:

(1)  Provides the name of the debtor;

(2)  Provides the name of the secured party or a representative of the secured party; and

(3)  Indicates the collateral covered by the financing statement.

(b)  Except as otherwise provided in section 490:9-501(b), to be sufficient, a financing statement that covers as-extracted collateral or timber to be cut, or which is filed as a fixture filing and covers goods that are or are to become fixtures, must satisfy subsection (a) and also:

(1)  Indicate that it covers this type of collateral;

(2)  Indicate that it is to be filed for record in the real property records;

(3)  Provide a description of the real property to which the collateral is related; and

(4)  If the debtor does not have an interest of record in the real property, provide the name of a record owner.

(c)  A record of a mortgage is effective, from the date of recording, as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut only if:

(1)  The record indicates the goods or accounts that it covers;

(2)  The goods are or are to become fixtures related to the real property described in the record or the collateral is related to the real property described in the record and is as-extracted collateral or timber to be cut;

(3)  The record satisfies with the requirements for a financing statement in this section other than an indication that it is to be filed in the real property records; and

(4)  The record is duly recorded.

(d)  A financing statement may be filed before a security agreement is made or a security interest otherwise attaches. [L 2000, c 241, pt of §1]



§490:9-503 - Name of debtor and secured party.

§490:9-503  Name of debtor and secured party.  (a)  A financing statement sufficiently provides the name of the debtor:

(1)  If the debtor is a registered organization, only if the financing statement provides the name of the debtor indicated on the public record of the debtor's jurisdiction of organization which shows the debtor to have been organized;

(2)  If the debtor is a decedent's estate, only if the financing statement provides the name of the decedent and indicates that the debtor is an estate;

(3)  If the debtor is a trust or a trustee acting with respect to property held in trust, only if the financing statement:

(A)  Provides the name specified for the trust in its organic documents or, if no name is specified, provides the name of the settlor and additional information sufficient to distinguish the debtor from other trusts having one or more of the same settlors; and

(B)  Indicates, in the debtor's name or otherwise, that the debtor is a trust or is a trustee acting with respect to property held in trust; and

(4)  In other cases:

(A)  If the debtor has a name, only if it provides the individual or organizational name of the debtor; and

(B)  If the debtor does not have a name, only if it provides the names of the partners, members, associates, or other persons comprising the debtor.

(b)  A financing statement that provides the name of the debtor in accordance with subsection (a) is not rendered ineffective by the absence of:

(1)  A trade name or other name of the debtor; or

(2)  Unless required under subsection (a)(4)(B), names of partners, members, associates, or other persons comprising the debtor.

(c)  A financing statement that provides only the debtor's trade name does not sufficiently provide the name of the debtor.

(d)  Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.

(e)  A financing statement may provide the name of more than one debtor and the name of more than one secured party. [L 2000, c 241, pt of §1]



§490:9-504 - Indication of collateral.

§490:9-504  Indication of collateral.  A financing statement sufficiently indicates the collateral that it covers only if the financing statement provides:

(1)  A description of the collateral pursuant to section 490:9-108; or

(2)  An indication that the financing statement covers all assets or all personal property. [L 2000, c 241, pt of §1]



§490:9-505 - Filing and compliance with other statutes and treaties for consignments, leases, other bailments, and other transactions.

§490:9-505  Filing and compliance with other statutes and treaties for consignments, leases, other bailments, and other transactions.  (a)  A consignor, lessor, or other bailor of goods, a licensor, or a buyer of a payment intangible or promissory note may file a financing statement, or may comply with a statute or treaty described in section 490:9-311(a), using the terms "consignor", "consignee", "lessor", "lessee", "bailor", "bailee", "licensor", "licensee", "owner", "registered owner", "buyer", "seller", or words of similar import, instead of the terms "secured party" and "debtor".

(b)  This part applies to the filing of a financing statement under subsection (a) and, as appropriate, to compliance that is equivalent to filing a financing statement under section 490:9-311(b), but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation.  If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, licensor, owner, or buyer which attaches to the collateral is perfected by the filing or compliance. [L 2000, c 241, pt of §1]



§490:9-506 - Effect of errors or omissions.

§490:9-506  Effect of errors or omissions.  (a)  A financing statement substantially satisfying the requirements of this part is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.

(b)  Except as otherwise provided in subsection (c), a financing statement that fails sufficiently to provide the name of the debtor in accordance with section 490:9-503(a) is seriously misleading.

(c)  If a search of the records of the filing office under the debtor's correct name, using the filing office's standard search logic, if any, would disclose a financing statement that fails sufficiently to provide the name of the debtor in accordance with section 490:9-503(a), the name provided does not make the financing statement seriously misleading.

(d)  For purposes of section 490:9-508(b), the "debtor's correct name" in subsection (c) means the correct name of the new debtor. [L 2000, c 241, pt of §1]



§490:9-507 - Effect of certain events on effectiveness of financing statement.

§490:9-507  Effect of certain events on effectiveness of financing statement.  (a)  A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed, or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

(b)  Except as otherwise provided in subsection (c) and section 490:9-508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under section 490:9-506.

(c)  If a debtor so changes its name that a filed financing statement becomes seriously misleading under section 490:9-506:

(1)  The financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four months after, the change; and

(2)  The financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four months after the change, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within four months after the change. [L 2000, c 241, pt of §1]



§490:9-508 - Effectiveness of financing statement if new debtor becomes bound by security agreement.

§490:9-508  Effectiveness of financing statement if new debtor becomes bound by security agreement.  (a)  Except as otherwise provided in this section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

(b)  If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under subsection (a) to be seriously misleading under section 490:9-506:

(1)  The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under section 490:9-203(d); and

(2)  The financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than four months after the new debtor becomes bound under section 490:9-203(d) unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.

(c)  This section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under section 490:9-507(a). [L 2000, c 241, pt of §1]



§490:9-509 - Persons entitled to file a record.

§490:9-509  Persons entitled to file a record.  (a)  A person may file an initial financing statement, amendment that adds collateral covered by a financing statement, or amendment that adds a debtor to a financing statement only if:

(1)  The debtor authorizes the filing in an authenticated record or pursuant to subsection (b) or (c); or

(2)  The person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.

(b)  By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:

(1)  The collateral described in the security agreement; and

(2)  Property that becomes collateral under section 490:9-315(a)(2), whether or not the security agreement expressly covers proceeds.

(c)  By acquiring collateral in which a security interest or agricultural lien continues under section 490:9-315(a)(1), a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under section 490:9-315(a)(2).

(d)  A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:

(1)  The secured party of record authorizes the filing; or

(2)  The amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by section 490:9-513(a) or (c), the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.

(e)  If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under subsection (c). [L 2000, c 241, pt of §1; am L 2001, c 228, §6]



§490:9-510 - Effectiveness of filed record.

§490:9-510  Effectiveness of filed record.  (a)  A filed record is effective only to the extent that it was filed by a person that may file it under section 490:9-509.

(b)  A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

(c)  A continuation statement that is not filed within the six-month period prescribed by section 490:9-515(d) is ineffective. [L 2000, c 241, pt of §1]



§490:9-511 - Secured party of record.

§490:9-511  Secured party of record.  (a)  A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed.  If an initial financing statement is filed under section 490:9-514(a), the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

(b)  If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record.  If an amendment is filed under section 490:9-514(b), the assignee named in the amendment is a secured party of record.

(c)  A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person. [L 2000, c 241, pt of §1]



§490:9-512 - Amendment of financing statement.

§490:9-512  Amendment of financing statement.  (a)  Subject to section 490:9-509, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to subsection (e), otherwise amend the information provided in, a financing statement by filing an amendment that:

(1)  Identifies, by its file number, the initial financing statement to which the amendment relates; and

(2)  If the amendment relates to an initial financing statement filed or recorded in a filing office described in section 490:9-501(a)(1), provides the information specified in section 490:9-502(b).

(b)  Except as otherwise provided in section 490:9-515, the filing of an amendment does not extend the period of effectiveness of the financing statement.

(c)  A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(d)  A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

(e)  An amendment is ineffective to the extent it:

(1)  Purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

(2)  Purports to delete all secured parties of record and fails to provide the name of a new secured party of record. [L 2000, c 241, pt of §1]



§490:9-513 - Termination statement.

§490:9-513  Termination statement.  (a)  A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(1)  There is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2)  The debtor did not authorize the filing of the initial financing statement.

(b)  To comply with subsection (a), a secured party shall cause the secured party of record to file the termination statement:

(1)  Within one month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2)  If earlier, within twenty days after the secured party receives an authenticated demand from a debtor.

(c)  In cases not governed by subsection (a), within twenty days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

(1)  Except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

(2)  The financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(3)  The financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or

(4)  The debtor did not authorize the filing of the initial financing statement.

(d)  Except as otherwise provided in section 490:9-510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective.  Except as otherwise provided in section 490:9-510, for purposes of sections 490:9-519(g), 490:9-522(a), and 490:9-523(c), the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse. [L 2000, c 241, pt of §1; am L 2001, c 228, §7]



§490:9-514 - Assignment of powers of secured party of record.

§490:9-514  Assignment of powers of secured party of record.  (a)  Except as otherwise provided in subsection (c), an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(b)  Except as otherwise provided in subsection (c), a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:

(1)  Identifies, by its file number, the initial financing statement to which it relates;

(2)  Provides the name of the assignor; and

(3)  Provides the name and mailing address of the assignee.

(c)  An assignment of record of a security interest in a fixture covered by a record of a mortgage which is effective as a financing statement filed as a fixture filing under section 490:9-502(c) may be made only by an assignment of record of the mortgage in the manner provided by law of this State other than this chapter. [L 2000, c 241, pt of §1]



§490:9-515 - Duration and effectiveness of financing statement; effect of lapsed financing statement.

§490:9-515  Duration and effectiveness of financing statement; effect of lapsed financing statement.  (a)  Except as otherwise provided in subsections (b), (e), (f), and (g), a filed financing statement is effective for a period of five years after the date of filing.

(b)  Except as otherwise provided in subsections (e), (f), and (g), an initial financing statement filed in connection with a public-finance transaction or manufactured-home transaction is effective for a period of thirty years after the date of filing if it indicates that it is filed in connection with a public-finance transaction or manufactured-home transaction.

(c)  The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (d).  Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise.  If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(d)  A continuation statement may be filed only within six months before the expiration of the five-year period specified in subsection (a) or the thirty-year period specified in subsection (b), whichever is applicable.

(e)  Except as otherwise provided in section 490:9-510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing.  Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in subsection (c), unless, before the lapse, another continuation statement is filed pursuant to subsection (d).  Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(f)  If a debtor is a transmitting utility and a filed financing statement so indicates, the financing statement is effective until a termination statement is filed.

(g)  A record of a mortgage that is effective as a financing statement filed as a fixture filing under section 490:9-502(c) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property. [L 2000, c 241, pt of §1]



§490:9-516 - What constitutes filing; effectiveness of filing.

§490:9-516  What constitutes filing; effectiveness of filing.  (a)  Except as otherwise provided in subsection (b), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(b)  Filing does not occur with respect to a record that a filing office refuses to accept because:

(1)  The record is not communicated by a method or medium of communication authorized by the filing office;

(2)  An amount equal to or greater than the applicable filing fee is not tendered;

(3)  The filing office is unable to index the record because:

(A)  In the case of an initial financing statement, the record does not provide a name for the debtor;

(B)  In the case of an amendment or correction statement, the record:

(i)  Does not identify the initial financing statement as required by section 490:9-512 or 490:9-518, as applicable; or

(ii)  Identifies an initial financing statement whose effectiveness has lapsed under section 490:9-515;

(C)  In the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's last name; or

(D)  In the case of a record filed in the filing office described in section 490:9-501(a)(1), the record does not provide a sufficient description of the real property to which it relates;

(4)  In the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5)  In the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(A)  Provide a mailing address for the debtor;

(B)  Indicate whether the debtor is an individual or an organization; or

(C)  If the financing statement indicates that the debtor is an organization, provide:

(i)  A type of organization for the debtor;

(ii)  A jurisdiction of organization for the debtor; or

(iii)  An organizational identification number for the debtor or indicate that the debtor has none;

(6)  In the case of an assignment reflected in an initial financing statement under section 490:9-514(a) or an amendment filed under section 490:9-514(b), the record does not provide a name and mailing address for the assignee; or

(7)  In the case of a continuation statement, the record is not filed within the six-month period prescribed by section 490:9-515(d).

(c)  For purposes of subsection (b):

(1)  A record does not provide information if the filing office is unable to read or decipher the information; and

(2)  A record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by section 490:9-512, 490:9-514, or 490:9-518, is an initial financing statement.

(d)  A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (b), is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files. [L 2000, c 241, pt of §1]



§490:9-517 - Effect of indexing errors.

§490:9-517  Effect of indexing errors.  The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record. [L 2000, c 241, pt of §1]



§490:9-518 - Claim concerning inaccurate or wrongfully filed record.

§490:9-518  Claim concerning inaccurate or wrongfully filed record.  (a)  A person may file in the filing office a correction statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(b)  A correction statement must:

(1)  Identify the record to which it relates by the file number assigned to the initial financing statement to which the record relates;

(2)  Indicate that it is a correction statement; and

(3)  Provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c)  The filing of a correction statement does not affect the effectiveness of an initial financing statement or other filed record. [L 2000, c 241, pt of §1]



§490:9-519 - Numbering, maintaining, and indexing records; communicating information provided in records.

Subpart 2.  Duties and Operation of Filing Office

§490:9-519  Numbering, maintaining, and indexing records; communicating information provided in records.  (a)  For each record filed in a filing office, the filing office shall:

(1)  Assign a unique number to the filed record;

(2)  Create a record that bears the number assigned to the filed record and the date and time of filing;

(3)  Maintain the filed record for public inspection; and

(4)  Index the filed record in accordance with subsections (c), (d), and (e).

(b)  A file number must include a digit that:

(1)  Is mathematically derived from or related to the other digits of the file number; and

(2)  Aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error.

(c)  Except as otherwise provided in subsections (d) and (e), the filing office shall:

(1)  Index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2)  Index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d)  If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index it:

(1)  Under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2)  To the extent that the law of this State provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e)  If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under section 490:9-514(a) or an amendment filed under section 490:9-514(b):

(1)  Under the name of the assignor as grantor; and

(2)  To the extent that the law of this State provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(f)  The filing office shall maintain a capability:

(1)  To retrieve a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates; and

(2)  To associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g)  The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under section 490:9-515 with respect to all secured parties of record.

(h)  The filing office shall perform the acts required by subsections (a) through (e) at the time and in the manner prescribed by filing-office rule, but not later than two business days after the filing office receives the record in question. [L 2000, c 241, pt of §1]



§490:9-520 - Acceptance and refusal to accept record.

§490:9-520  Acceptance and refusal to accept record.  (a)  A filing office shall refuse to accept a record for filing for a reason set forth in section 490:9-516(b) and may refuse to accept a record for filing only for a reason set forth in section 490:9-516(b).

(b)  If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it.  The communication must be made at the time and in the manner prescribed by filing-office rule but in no event more than two business days after the filing office receives the record.

(c)  A filed financing statement satisfying section 490:9-502(a) and (b) is effective, even if the filing office is required to refuse to accept it for filing under subsection (a).  However, section 490:9-338 applies to a filed financing statement providing information described in section 490:9-516(b)(5) which is incorrect at the time the financing statement is filed.

(d)  If a record communicated to a filing office provides information that relates to more than one debtor, this part applies as to each debtor separately. [L 2000, c 241, pt of §1]



§490:9-521 - Uniform form of written financing statement and amendment.

§490:9-521  Uniform form of written financing statement and amendment.  (a)  A filing office that accepts written records for filing may not refuse to accept a written initial financing statement in the following form, except for a reason set forth in section 490:9-516(b):

(Form begins on next page)

(b)  A filing office that accepts written records for filing may not refuse to accept a written financing statement amendment in the following form, except for a reason set forth in section 490:9‑516(b):

(c)  A form that a filing office may not refuse to accept under subsection (a) or (b) must conform to the format prescribed for the form by the National Conference of Commissioners on Uniform State Laws. [L 2000, c 241, pt of §1]

Note

Part of subsection (a) reproduced to correct printing error in main volume.



§490:9-522 - Maintenance and destruction of records.

§490:9-522  Maintenance and destruction of records.  (a)  The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under section 490:9-515 with respect to all secured parties of record.  The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.

(b)  Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement.  However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a). [L 2000, c 241, pt of §1]



§490:9-523 - Information from filing office; sale or license of records.

§490:9-523  Information from filing office; sale or license of records.  (a)  If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to section 490:9-519(a)(1) and the date and time of the filing of the record.  However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1)  Note upon the copy the number assigned to the record pursuant to section 490:9-519(a)(1) and the date and time of the filing of the record; and

(2)  Send the copy to the person.

(b)  If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1)  The information in the record;

(2)  The number assigned to the record pursuant to section 490:9-519(a)(1); and

(3)  The date and time of the filing of the record.

(c)  The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1)  Whether there is on file on a date and time specified by the filing office, but not a date earlier than three business days before the filing office receives the request, any financing statement that:

(A)  Designates a particular debtor;

(B)  Has not lapsed under section 490:9-515 with respect to all secured parties of record; and

(C)  If the request so states, has lapsed under section 490:9-515 and a record of which is maintained by the filing office under section 490:9-522(a);

(2)  The date and time of filing of each financing statement; and

(3)  The information provided in each financing statement.

(d)  In complying with its duty under subsection (c), the filing office may communicate information in any medium.  However, if requested, the filing office shall communicate information by issuing its written certificate.

(e)  The filing office shall perform the acts required by subsections (a) through (d) at the time and in the manner prescribed by filing-office rule, but not later than two business days after the filing office receives the request.

(f)  At least weekly, the filing office shall offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this part, in every medium from time to time available to the filing office. [L 2000, c 241, pt of §1]



§490:9-524 - Delay by filing office.

§490:9-524  Delay by filing office.  Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1)  The delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2)  The filing office exercises reasonable diligence under the circumstances.

Note

Section reproduced to correct printing error in main volume.



§490:9-525 - Fees.

§490:9-525  Fees.  (a)  Except as otherwise provided in subsection (e), the fee for filing and indexing a record under this part, other than an initial financing statement of the kind described in section 490:9-502(c), shall be as specified by rules adopted under section 502-25 by the department of land and natural resources pursuant to chapter 91.

(b)  Except as otherwise provided in subsection (e), the fee for filing and indexing an initial financing statement of the kind described in section 490:9-502(c) shall be as specified by rules adopted under section 502-25 by the department of land and natural resources pursuant to chapter 91.

(c)  The number of names required to be indexed does not affect the amount of the fee in subsections (a) and (b).

(d)  The fee for responding to a request for information from the filing office, including for issuing a certificate showing whether there is on file any financing statement naming a particular debtor shall be as specified by rules adopted under section 502-25 by the department of land and natural resources pursuant to chapter 91.

(e)  This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under section 490:9-502(c).  However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply. [L 2000, c 241, pt of §1]



§490:9-526 - Filing-office rules.

§490:9-526  Filing-office rules.  (a)  The department of land and natural resources shall adopt and publish rules to implement this article.  The filing-office rules must be:

(1)  Consistent with this article; and

(2)  Adopted and published in accordance with chapter 91.

(b)  To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the filing office, so far as is consistent with the purposes, policies, and provisions of this article, in adopting, amending, and repealing filing-office rules, shall:

(1)  Consult with filing offices in other jurisdictions that enact substantially this part; and

(2)  Consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3)  Take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part. [L 2000, c 241, pt of §1]



§490:9-527 - Duty to report.

§490:9-527  Duty to report.  The department of land and natural resources shall report annually, twenty days before the convening of each regular session of the legislature, to the governor and the legislature on the operation of the filing office.  The report must contain a statement of the extent to which:

(1)  The filing-office rules are not in harmony with the rules of filing offices in other jurisdictions that enact substantially this part and the reasons for these variations; and

(2)  The filing-office rules are not in harmony with the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators, or any successor organization, and the reasons for these variations. [L 2000, c 241, pt of §1]



§490:9-601 - Rights after default; judicial enforcement; consignor or buyer of accounts, chattel paper, payment intangibles, or promissory notes.

PART 6.  DEFAULT

Subpart 1.  Default and Enforcement of Security Interest

§490:9-601  Rights after default; judicial enforcement; consignor or buyer of accounts, chattel paper, payment intangibles, or promissory notes.  (a)  After default, a secured party has the rights provided in this part and, except as otherwise provided in section 490:9-602, those provided by agreement of the parties.  A secured party:

(1)  May reduce a claim to judgment, foreclose, or otherwise enforce the claim, security interest, or agricultural lien by any available judicial procedure; and

(2)  If the collateral is documents, may proceed either as to the documents or as to the goods they cover.

(b)  A secured party in possession of collateral or control of collateral under section 490:7-106, 490:9-104, 490:9-105, 490:9-106, or 490:9-107 has the rights and duties provided in section 490:9-207.

(c)  The rights under subsections (a) and (b) are cumulative and may be exercised simultaneously.

(d)  Except as otherwise provided in subsection (g) and section 490:9-605, after default, a debtor and an obligor have the rights provided in this part and by agreement of the parties.

(e)  If a secured party has reduced its claim to judgment, the lien of any levy that may be made upon the collateral by virtue of an execution based upon the judgment relates back to the earliest of:

(1)  The date of perfection of the security interest or agricultural lien in the collateral;

(2)  The date of filing a financing statement covering the collateral; or

(3)  Any date specified in a statute under which the agricultural lien was created.

(f)  A sale pursuant to an execution is a foreclosure of the security interest or agricultural lien by judicial procedure within the meaning of this section.  A secured party may purchase at the sale and thereafter hold the collateral free of any other requirements of this article.

(g)  Except as otherwise provided in section 490:9-607(c), this part imposes no duties upon a secured party that is a consignor or is a buyer of accounts, chattel paper, payment intangibles, or promissory notes. [L 2000, c 241, pt of §1; am L 2004, c 163, §33]



§490:9-602 - Waiver and variance of rights and duties.

§490:9-602  Waiver and variance of rights and duties.  Except as otherwise provided in section 490:9-624, to the extent that they give rights to a debtor or obligor and impose duties on a secured party, the debtor or obligor may not waive or vary the rules stated in the following listed sections:

(1)  Section 490:9-207(b)(4)(C), which deals with use and operation of the collateral by the secured party;

(2)  Section 490:9-210, which deals with requests for an accounting and requests concerning a list of collateral and statement of account;

(3)  Section 490:9-607(c), which deals with collection and enforcement of collateral;

(4)  Sections 490:9-608(a) and 490:9-615(c) to the extent that they deal with application or payment of noncash proceeds of collection, enforcement, or disposition;

(5)  Sections 490:9-608(a) and 490:9-615(d) to the extent that they require accounting for or payment of surplus proceeds of collateral;

(6)  Section 490:9-609 to the extent that it imposes upon a secured party that takes possession of collateral without judicial process the duty to do so without breach of the peace;

(7)  Sections 490:9-610(b), 490:9-611, 490:9-613, and 490:9-614, which deal with disposition of collateral;

(8)  Section 490:9-615(f), which deals with calculation of a deficiency or surplus when a disposition is made to the secured party, a person related to the secured party, or a secondary obligor;

(9)  Section 490:9-616, which deals with explanation of the calculation of a surplus or deficiency;

(10)  Sections 490:9-620, 490:9-621, and 490:9-622, which deal with acceptance of collateral in satisfaction of obligation;

(11)  Section 490:9-623, which deals with redemption of collateral;

(12)  Section 490:9-624, which deals with permissible waivers; and

(13)  Sections 490:9-625 and 490:9-626, which deal with the secured party's liability for failure to comply with this article. [L 2000, c 241, pt of §1]



§490:9-603 - Agreement on standards concerning rights and duties.

§490:9-603  Agreement on standards concerning rights and duties.  (a)  The parties may determine by agreement the standards measuring the fulfillment of the rights of a debtor or obligor and the duties of a secured party under a rule stated in section 490:9-602 if the standards are not manifestly unreasonable.

(b)  Subsection (a) does not apply to the duty under section 490:9-609 to refrain from breaching the peace. [L 2000, c 241, pt of §1]



§490:9-604 - Procedure if security agreement covers real property or fixtures.

§490:9-604  Procedure if security agreement covers real property or fixtures.  (a)  If a security agreement covers both personal and real property, a secured party may proceed:

(1)  Under this part as to the personal property without prejudicing any rights with respect to the real property; or

(2)  As to both the personal property and the real property in accordance with the rights with respect to the real property, in which case the other provisions of this part do not apply.

(b)  Subject to subsection (c), if a security agreement covers goods that are or become fixtures, a secured party may proceed:

(1)  Under this part; or

(2)  In accordance with the rights with respect to real property, in which case the other provisions of this part do not apply.

(c)  Subject to the other provisions of this part, if a secured party holding a security interest in fixtures has priority over all owners and encumbrancers of the real property, the secured party, after default, may remove the collateral from the real property.

(d)  A secured party that removes collateral shall promptly reimburse any encumbrancer or owner of the real property, other than the debtor, for the cost of repair of any physical injury caused by the removal.  The secured party need not reimburse the encumbrancer or owner for any diminution in value of the real property caused by the absence of the goods removed or by any necessity of replacing them.  A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse. [L 2000, c 241, pt of §1]



§490:9-605 - Unknown debtor or secondary obligor.

§490:9-605  Unknown debtor or secondary obligor.  A secured party does not owe a duty based on its status as secured party:

(1)  To a person that is a debtor or obligor, unless the secured party knows:

(A)  That the person is a debtor or obligor;

(B)  The identity of the person; and

(C)  How to communicate with the person; or

(2)  To a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A)  That the person is a debtor; and

(B)  The identity of the person. [L 2000, c 241, pt of §1]



§490:9-606 - Time of default for agricultural lien.

§490:9-606  Time of default for agricultural lien.  For purposes of this part, a default occurs in connection with an agricultural lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created. [L 2000, c 241, pt of §1]



§490:9-607 - Collection and enforcement by secured party.

§490:9-607  Collection and enforcement by secured party.  (a)  If so agreed, and in any event after default, a secured party:

(1)  May notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

(2)  May take any proceeds to which the secured party is entitled under section 490:9-315;

(3)  May enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;

(4)  If it holds a security interest in a deposit account perfected by control under section 490:9-104(a)(1), may apply the balance of the deposit account to the obligation secured by the deposit account; and

(5)  If it holds a security interest in a deposit account perfected by control under section 490:9-104(a)(2) or (3), may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

(b)  If necessary to enable a secured party to exercise under subsection (a)(3) the right of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which a record of the mortgage is recorded:

(1)  A copy of the security agreement that creates or provides for a security interest in the obligation secured by the mortgage; and

(2)  The secured party's sworn affidavit in recordable form stating that:

(A)  A default has occurred; and

(B)  The secured party is entitled to enforce the mortgage nonjudicially.

(c)  A secured party shall proceed in a commercially reasonable manner if the secured party:

(1)  Undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and

(2)  Is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

(d)  A secured party may deduct from the collections made pursuant to subsection (c) reasonable expenses of collection and enforcement, including reasonable attorney's fees and legal expenses incurred by the secured party.

(e)  This section does not determine whether an account debtor, bank, or other person obligated on collateral owes a duty to a secured party. [L 2000, c 241, pt of §1]



§490:9-608 - Application of proceeds of collection or enforcement; liability for deficiency and right to surplus.

§490:9-608  Application of proceeds of collection or enforcement; liability for deficiency and right to surplus.  (a)  If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:

(1)  A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under section 490:9-607 in the following order to:

(A)  The reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(B)  The satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and

(C)  The satisfaction of obligations secured by any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed.

(2)  If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time.  Unless the holder complies, the secured party need not comply with the holder's demand under paragraph (1)(C).

(3)  A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under section 490:9-607 unless the failure to do so would be commercially unreasonable.  A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(4)  A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency.

(b)  If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes, the debtor is not entitled to any surplus, and the obligor is not liable for any deficiency. [L 2000, c 241, pt of §1; am L 2001, c 228, §8]



§490:9-609 - Secured party's right to take possession after default.

§490:9-609  Secured party's right to take possession after default.  (a)  After default, a secured party:

(1)  May take possession of the collateral; and

(2)  Without removal, may render equipment unusable and dispose of collateral on a debtor's premises under section 490:9-610.

(b)  A secured party may proceed under subsection (a):

(1)  Pursuant to judicial process; or

(2)  Without judicial process, if it proceeds without breach of the peace.

(c)  If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party which is reasonably convenient to both parties. [L 2000, c 241, pt of §1]



§490:9-610 - Disposition of collateral after default.

§490:9-610  Disposition of collateral after default.  (a)  After default, a secured party may sell, lease, license, or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.

(b)  Every aspect of a disposition of collateral, including the method, manner, time, place, and other terms, must be commercially reasonable.  If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms.

(c)  A secured party may purchase collateral:

(1)  At a public disposition; or

(2)  At a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.

(d)  A contract for sale, lease, license, or other disposition includes the warranties relating to title, possession, quiet enjoyment, and the like which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

(e)  A secured party may disclaim or modify warranties under subsection (d):

(1)  In a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or

(2)  By communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties.

(f)  A record is sufficient to disclaim warranties under subsection (e) if it indicates, "There is no warranty relating to title, possession, quiet enjoyment, or the like in this disposition" or uses words of similar import. [L 2000, c 241, pt of §1]



§490:9-611 - Notification before disposition of collateral.

§490:9-611  Notification before disposition of collateral.  (a)  In this section, "notification date" means the earlier of the date on which:

(1)  A secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or

(2)  The debtor and any secondary obligor waive the right to notification.

(b)  Except as otherwise provided in subsection (d), a secured party that disposes of collateral under section 490:9-610 shall send to the persons specified in subsection (c) a reasonable authenticated notification of disposition.

(c)  To comply with subsection (b), the secured party shall send an authenticated notification of disposition to:

(1)  The debtor;

(2)  Any secondary obligor; and

(3)  If the collateral is other than consumer goods:

(A)  Any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

(B)  Any other secured party or lienholder that, ten days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(i)  Identified the collateral;

(ii)  Was indexed under the debtor's name as of that date; and

(iii)  Was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and

(C)  Any other secured party that, ten days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in section 490:9-311(a).

(d)  Subsection (b) does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

(e)  A secured party complies with the requirement for notification prescribed by subsection (c)(3)(B) if:

(1)  Not later than twenty days or earlier than thirty days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor's name in the office indicated in subsection (c)(3)(B); and

(2)  Before the notification date, the secured party:

(A)  Did not receive a response to the request for information; or

(B)  Received a response to the request for information and sent an authenticated notification of disposition to each secured party named in that response whose financing statement covered the collateral. [L 2000, c 241, pt of §1]



§490:9-612 - Timeliness of notification before disposition of collateral.

§490:9-612  Timeliness of notification before disposition of collateral.  (a)  Except as otherwise provided in subsection (b), whether a notification is sent within a reasonable time is a question of fact.

(b)  In a transaction other than a consumer transaction, a notification of disposition sent after default and ten days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition. [L 2000, c 241, pt of §1]



§490:9-613 - Contents and form of notification before disposition of collateral: general.

§490:9-613  Contents and form of notification before disposition of collateral:  general.  Except in a consumer-goods transaction, the following rules apply:

(1)  The contents of a notification of disposition are sufficient if the notification:

(A)  Describes the debtor and the secured party;

(B)  Describes the collateral that is the subject of the intended disposition;

(C)  States the method of intended disposition;

(D)  States that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(E)  States the time and place of a public disposition or the time after which any other disposition is to be made.

(2)  Whether the contents of a notification that lacks any of the information specified in paragraph (1) are nevertheless sufficient is a question of fact.

(3)  The contents of a notification providing substantially the information specified in paragraph (1) are sufficient, even if the notification includes:

(A)  Information not specified by that paragraph; or

(B)  Minor errors that are not seriously misleading.

(4)  A particular phrasing of the notification is not required.

(5)  The following form of notification and the form appearing in section 490:9-614(3), when completed, each provides sufficient information:

NOTIFICATION OF DISPOSITION OF COLLATERAL

To:            [Name of debtor, obligor, or other person to which the notification is sent]

From:          [Name, address, and telephone number of secured party]

Name of Debtor(s):      [Include only if debtor(s) are not an addressee]

[For a public disposition:]

We will sell [or lease or license, as applicable] the      [describe collateral]      [to the highest qualified bidder] in public as follows:

Day and Date: ______________________________

Time:         ______________________________

Place:        ______________________________

[For a private disposition:]

We will sell [or lease or license, as applicable] the      [describe collateral]      privately sometime after      [day and date]     .

You are entitled to an accounting of the unpaid indebtedness secured by the property that we intend to sell [or lease or license, as applicable] [for a charge of $          ].  You may request an accounting by calling us at      [telephone number]     .

[L 2000, c 241, pt of §1; am L 2001, c 228, §9]



§490:9-614 - Contents and form of notification before disposition of collateral: consumer-goods transaction.

§490:9-614  Contents and form of notification before disposition of collateral:  consumer-goods transaction.  In a consumer-goods transaction, the following rules apply:

(1)  A notification of disposition must provide the following information:

(A)  The information specified in section 490:9-613(1);

(B)  A description of any liability for a deficiency of the person to which the notification is sent;

(C)  A telephone number from which the amount that must be paid to the secured party to redeem the collateral under section 490:9-623 is available; and

(D)  A telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

(2)  A particular phrasing of the notification is not required.

(3)  The following form of notification, when completed, provides sufficient information:

[Name and address of secured party]

[Date]

NOTICE OF OUR PLAN TO SELL PROPERTY

[Name and address of any obligor who is also a debtor]

Subject:      [Identification of Transaction]

We have your      [describe collateral]     , because you broke promises in our agreement.

[For a public disposition:]

We will sell      [describe collateral]      at public sale sometime after      [date]     .  A sale could include a lease or license.

The sale will be held as follows:

Day and Date:      _______________________________

Time:              _______________________________

Place:             _______________________________

You may attend the sale and bring bidders if you want.

[For a private disposition:]

We will sell      [describe collateral]      at private sale sometime after      [date]     .  A sale could include a lease or license.

The money that we get from the sale (after paying our costs) will reduce the amount you owe.  If we get less money than you owe, you      [will or will not, as applicable]      still owe us the difference.  If we get more money than you owe, you will get the extra money, unless we must pay it to someone else.

You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses.  To learn the exact amount you must pay, call us at      [telephone number]     .

If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at      [telephone number]      [or write us at      [secured party's address]     ] and request a written explanation.  [We will charge you $         for the explanation if we sent you another written explanation of the amount you owe us within the last six months.]

If you need more information about the sale call us at      [telephone number]      [or write us at      [secured party's address]     ].

We are sending this notice to the following other people who have an interest in      [describe collateral]      or who owe money under your agreement:

[Names of all other debtors and obligors, if any]     .

(4)  A notification in the form of paragraph (3) is sufficient, even if additional information appears at the end of the form.

(5)  A notification in the form of paragraph (3) is sufficient, even if it includes errors in information not required by paragraph (1), unless the error is misleading with respect to rights arising under this article.

(6)  If a notification under this section is not in the form of paragraph (3), law other than this article determines the effect of including information not required by paragraph (1). [L 2000, c 241, pt of §1]



§490:9-615 - Application of proceeds of disposition; liability for deficiency and right to surplus.

§490:9-615  Application of proceeds of disposition; liability for deficiency and right to surplus.  (a)  A secured party shall apply or pay over for application the cash proceeds of disposition under section 490:9-610 in the following order to:

(1)  The reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(2)  The satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(3)  The satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

(A)  The secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(B)  In a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

(4)  A secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(b)  If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time.  Unless the holder does so, the secured party need not comply with the holder's demand under subsection (a)(3).

(c)  A secured party need not apply or pay over for application noncash proceeds of disposition under section 490:9-610 unless the failure to do so would be commercially unreasonable.  A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d)  If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (a) and permitted by subsection (c):

(1)  Unless subsection (a)(4) requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(2)  The obligor is liable for any deficiency.

(e)  If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes:

(1)  The debtor is not entitled to any surplus; and

(2)  The obligor is not liable for any deficiency.

(f)  The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this part to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:

(1)  The transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

(2)  The amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(g)  A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(1)  Takes the cash proceeds free of the security interest or other lien;

(2)  Is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

(3)  Is not obligated to account to or pay the holder of the security interest or other lien for any surplus. [L 2000, c 241, pt of §1; am L 2001, c 228, §§10, 11]



§490:9-616 - Explanation of calculation of surplus or deficiency.

§490:9-616  Explanation of calculation of surplus or deficiency.  (a)  In this section:

(1)  "Explanation" means a writing that:

(A)  States the amount of the surplus or deficiency;

(B)  Provides an explanation in accordance with subsection (c) of how the secured party calculated the surplus or deficiency;

(C)  States, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency; and

(D)  Provides a telephone number or mailing address from which additional information concerning the transaction is available.

(2)  "Request" means a record:

(A)  Authenticated by a debtor or consumer obligor;

(B)  Requesting that the recipient provide an explanation; and

(C)  Sent after disposition of the collateral under section 490:9-610.

(b)  In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under section 490:9-615, the secured party shall:

(1)  Send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

(A)  Before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(B)  Within fourteen days after receipt of a request; or

(2)  In the case of a consumer obligor who is liable for a deficiency, within fourteen days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

(c)  To comply with subsection (a)(1)(B), a writing must provide the following information in the following order:

(1)  The aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(A)  If the secured party takes or receives possession of the collateral after default, not more than thirty-five days before the secured party takes or receives possession; or

(B)  If the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than thirty-five days before the disposition;

(2)  The amount of proceeds of the disposition;

(3)  The aggregate amount of the obligations after deducting the amount of proceeds;

(4)  The amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney's fees secured by the collateral which are known to the secured party and relate to the current disposition;

(5)  The amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in paragraph (1); and

(6)  The amount of the surplus or deficiency.

(d)  A particular phrasing of the explanation is not required.  An explanation complying substantially with the requirements of subsection (a) is sufficient, even if it includes minor errors that are not seriously misleading.

(e)  A debtor or consumer obligor is entitled without charge to one response to a request under this section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to subsection (b)(1).  The secured party may require payment of a charge not exceeding $25 for each additional response. [L 2000, c 241, pt of §1]



§490:9-617 - Rights of transferee of collateral.

§490:9-617  Rights of transferee of collateral.  (a)  A secured party's disposition of collateral after default:

(1)  Transfers to a transferee for value all of the debtor's rights in the collateral;

(2)  Discharges the security interest under which the disposition is made; and

(3)  Discharges any subordinate security interest or other subordinate lien.

(b)  A transferee that acts in good faith takes free of the rights and interests described in subsection (a), even if the secured party fails to comply with this article or the requirements of any judicial proceeding.

(c)  If a transferee does not take free of the rights and interests described in subsection (a), the transferee takes the collateral subject to:

(1)  The debtor's rights in the collateral;

(2)  The security interest or agricultural lien under which the disposition is made; and

(3)  Any other security interest or other lien. [L 2000, c 241, pt of §1]



§490:9-618 - Rights and duties of certain secondary obligors.

§490:9-618  Rights and duties of certain secondary obligors.  (a)  A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1)  Receives an assignment of a secured obligation from the secured party;

(2)  Receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3)  Is subrogated to the rights of a secured party with respect to collateral.

(b)  An assignment, transfer, or subrogation described in subsection (a):

(1)  Is not a disposition of collateral under section 490:9-610; and

(2)  Relieves the secured party of further duties under this article. [L 2000, c 241, pt of §1]



§490:9-619 - Transfer of record or legal title.

§490:9-619  Transfer of record or legal title.  (a)  In this section, "transfer statement" means a record authenticated by a secured party stating:

(1)  That the debtor has defaulted in connection with an obligation secured by specified collateral;

(2)  That the secured party has exercised its post-default remedies with respect to the collateral;

(3)  That, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4)  The name and mailing address of the secured party, debtor, and transferee.

(b)  A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate-of-title system covering the collateral.  If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1)  Accept the transfer statement;

(2)  Promptly amend its records to reflect the transfer; and

(3)  If applicable, issue a new appropriate certificate of title in the name of the transferee.

(c)  A transfer of the record or legal title to collateral to a secured party under subsection (b) or otherwise is not of itself a disposition of collateral under this article and does not of itself relieve the secured party of its duties under this article. [L 2000, c 241, pt of §1]



§490:9-620 - Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.

§490:9-620  Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.  (a)  Except as otherwise provided in subsection (g), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1)  The debtor consents to the acceptance under subsection (c);

(2)  The secured party does not receive, within the time set forth in subsection (d), a notification of objection to the proposal authenticated by:

(A)  A person to which the secured party was required to send a proposal under section 490:9-621; or

(B)  Any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3)  If the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4)  Subsection (e) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to section 490:9-624.

(b)  A purported or apparent acceptance of collateral under this section is ineffective unless:

(1)  The secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2)  The conditions of subsection (a) are met.

(c)  For purposes of this section:

(1)  A debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2)  A debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A)  Sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B)  In the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C)  Does not receive a notification of objection authenticated by the debtor within twenty days after the proposal is sent.

(d)  To be effective under subsection (a)(2), a notification of objection must be received by the secured party:

(1)  In the case of a person to which the proposal was sent pursuant to section 490:9-621, within twenty days after notification was sent to that person; and

(2)  In other cases:

(A)  Within twenty days after the last notification was sent pursuant to section 490:9-621; or

(B)  If a notification was not sent, before the debtor consents to the acceptance under subsection (c).

(e)  A secured party that has taken possession of collateral shall dispose of the collateral pursuant to section 490:9-610 within the time specified in subsection (f) if:

(1)  Sixty per cent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2)  Sixty per cent of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

(f)  To comply with subsection (e), the secured party shall dispose of the collateral:

(1)  Within ninety days after taking possession; or

(2)  Within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g)  In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures. [L 2000, c 241, pt of §1]



§490:9-621 - Notification of proposal to accept collateral.

§490:9-621  Notification of proposal to accept collateral.  (a)  A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1)  Any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2)  Any other secured party or lienholder that, ten days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A)  Identified the collateral;

(B)  Was indexed under the debtor's name as of that date; and

(C)  Was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3)  Any other secured party that, ten days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in section 490:9-311(a).

(b)  A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a). [L 2000, c 241, pt of §1]



§490:9-622 - Effect of acceptance of collateral.

§490:9-622  Effect of acceptance of collateral.  (a)  A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1)  Discharges the obligation to the extent consented to by the debtor;

(2)  Transfers to the secured party all of a debtor's rights in the collateral;

(3)  Discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4)  Terminates any other subordinate interest.

(b)  A subordinate interest is discharged or terminated under subsection (a), even if the secured party fails to comply with this article. [L 2000, c 241, pt of §1]



§490:9-623 - Right to redeem collateral.

§490:9-623  Right to redeem collateral.  (a)  A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b)  To redeem collateral, a person shall tender:

(1)  Fulfillment of all obligations secured by the collateral; and

(2)  The reasonable expenses and attorney's fees described in section 490:9-615(a)(1).

(c)  A redemption may occur at any time before a secured party:

(1)  Has collected collateral under section 490:9-607;

(2)  Has disposed of collateral or entered into a contract for its disposition under section 490:9-610; or

(3)  Has accepted collateral in full or partial satisfaction of the obligation it secures under section 490:9-622. [L 2000, c 241, pt of §1]



§490:9-624 - Waiver.

§490:9-624  Waiver.  (a)  A debtor or secondary obligor may waive the right to notification of disposition of collateral under section 490:9-611 only by an agreement to that effect entered into and authenticated after default.

(b)  A debtor may waive the right to require disposition of collateral under section 490:9-620(e) only by an agreement to that effect entered into and authenticated after default.

(c)  Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under section 490:9-623 only by an agreement to that effect entered into and authenticated after default. [L 2000, c 241, pt of §1]



§490:9-625 - Remedies for secured party's failure to comply with article.

Subpart 2.  Noncompliance with Article

§490:9-625  Remedies for secured party's failure to comply with article.  (a)  If it is established that a secured party is not proceeding in accordance with this article, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b)  Subject to subsections (c), (d), and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this article.  Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c)  Except as otherwise provided in section 490:9-628:

(1)  A person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2)  If the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus ten per cent of the principal amount of the obligation or the time-price differential plus ten per cent of the cash price.

(d)  A debtor whose deficiency is eliminated under section 490:9-626 may recover damages for the loss of any surplus.  However, a debtor or secondary obligor whose deficiency is eliminated or reduced under section 490:9-626 may not otherwise recover under subsection (b) for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(e)  In addition to any damages recoverable under subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover $500 in each case from a person that:

(1)  Fails to comply with section 490:9-208;

(2)  Fails to comply with section 490:9-209;

(3)  Files a record that the person is not entitled to file under section 490:9-509(a);

(4)  Fails to cause the secured party of record to file or send a termination statement as required by section 490:9-513(a) or (c);

(5)  Fails to comply with section 490:9-616(b)(1) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6)  Fails to comply with section 490:9-616(b)(2).

(f)  A debtor or consumer obligor may recover damages under subsection (b) and, in addition, $500 in each case from a person that, without reasonable cause, fails to comply with a request under section 490:9-210.  A recipient of a request under section 490:9-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g)  If a secured party fails to comply with a request regarding a list of collateral or a statement of account under section 490:9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure. [L 2000, c 241, pt of §1; am L 2001, c 228, §12]



§490:9-626 - Action in which deficiency or surplus is in issue.

§490:9-626  Action in which deficiency or surplus is in issue.  (a)  In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1)  A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2)  If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3)  Except as otherwise provided in section 490:9-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A)  The proceeds of the collection, enforcement, disposition, or acceptance; or

(B)  The amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(4)  For purposes of paragraph (3)(B), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5)  If a deficiency or surplus is calculated under section 490:9-615(f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(b)  The limitation of the rules in subsection (a) to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions.  The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches. [L 2000, c 241, pt of §1]



§490:9-627 - Determination of whether conduct was commercially reasonable.

§490:9-627  Determination of whether conduct was commercially reasonable.  (a)  The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b)  A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1)  In the usual manner on any recognized market;

(2)  At the price current in any recognized market at the time of the disposition; or

(3)  Otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c)  A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1)  In a judicial proceeding;

(2)  By a bona fide creditors' committee;

(3)  By a representative of creditors; or

(4)  By an assignee for the benefit of creditors.

(d)  Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable. [L 2000, c 241, pt of §1]



§490:9-628 - Nonliability and limitation on liability of secured party; liability of secondary obligor.

§490:9-628  Nonliability and limitation on liability of secured party; liability of secondary obligor.  (a)  Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1)  The secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this article; and

(2)  The secured party's failure to comply with this article does not affect the liability of the person for a deficiency.

(b)  A secured party is not liable because of its status as secured party:

(1)  To a person that is a debtor or obligor, unless the secured party knows:

(A)  That the person is a debtor or obligor;

(B)  The identity of the person; and

(C)  How to communicate with the person; or

(2)  To a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A)  That the person is a debtor; and

(B)  The identity of the person.

(c)  A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1)  A debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2)  An obligor's representation concerning the purpose for which a secured obligation was incurred.

(d)  A secured party is not liable to any person under section 490:9-625(c)(2) for its failure to comply with section 490:9-616.

(e)  A secured party is not liable under section 490:9-625(c)(2) more than once with respect to any one secured obligation. [L 2000, c 241, pt of §1]



§490:9-701 - Effective date.

PART 7.  TRANSITION

§490:9-701  Effective date.  This article takes effect on July 1, 2001. [L 2000, c 241, pt of §1]



§490:9-702 - Savings clause.

§490:9-702  Savings clause.  (a)  Except as otherwise provided in this part, this article applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before this article takes effect.

(b)  Except as otherwise provided in subsection (c) and sections 490:9-703 through 490:9-709:

(1)  Transactions and liens that were not governed by former article 9, were validly entered into or created before this article takes effect, and would be subject to this article if they had been entered into or created after this article takes effect, and the rights, duties, and interests flowing from those transactions and liens, remain valid after this article takes effect; and

(2)  The transactions and liens may be terminated, completed, consummated, and enforced as required or permitted by this article or by the law that otherwise would apply if this article had not taken effect.

(c)  This article does not affect an action, case, or proceeding commenced before this article takes effect. [L 2000, c 241, pt of §1; am L 2001, c 228, §13]



§490:9-703 - Security interest perfected before effective date.

§490:9-703  Security interest perfected before effective date.  (a)  A security interest that is enforceable immediately before this article takes effect and would have priority over the rights of a person that becomes a lien creditor at that time is a perfected security interest under this article if, when this article takes effect, the applicable requirements for enforceability and perfection under this article are satisfied without further action.

(b)  Except as otherwise provided in section 490:9-705, if, immediately before this article takes effect, a security interest is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but the applicable requirements for enforceability or perfection under this article are not satisfied when this article takes effect, the security interest:

(1)  Is a perfected security interest for one year after this article takes effect;

(2)  Remains enforceable thereafter only if the security interest becomes enforceable under section 490:9-203 before the year expires; and

(3)  Remains perfected thereafter only if the applicable requirements for perfection under this article are satisfied before the year expires. [L 2000, c 241, pt of §1]



§490:9-704 - Security interest unperfected before effective date.

§490:9-704  Security interest unperfected before effective date.  A security interest that is enforceable immediately before this article takes effect but which would be subordinate to the rights of a person that becomes a lien creditor at that time:

(1)  Remains an enforceable security interest for one year after this article takes effect;

(2)  Remains enforceable thereafter if the security interest becomes enforceable under section 490:9-203 when this article takes effect or within one year thereafter; and

(3)  Becomes perfected:

(A)  Without further action, when this article takes effect if the applicable requirements for perfection under this article are satisfied before or at that time; or

(B)  When the applicable requirements for perfection are satisfied if the requirements are satisfied after that time. [L 2000, c 241, pt of §1]



§490:9-705 - Effectiveness of action taken before effective date.

§490:9-705  Effectiveness of action taken before effective date.  (a)  If action, other than the filing of a financing statement, is taken before this article takes effect and the action would have resulted in priority of a security interest over the rights of a person that becomes a lien creditor had the security interest become enforceable before this article takes effect, the action is effective to perfect a security interest that attaches under this article within one year after this article takes effect.  An attached security interest becomes unperfected one year after this article takes effect unless the security interest becomes a perfected security interest under this article before the expiration of that period.

(b)  The filing of a financing statement before this article takes effect is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this article.

(c)  This article does not render ineffective an effective financing statement that, before this article takes effect, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in the former section 490:9-103.  However, except as otherwise provided in subsections (d) and (e) and section 490:9-706, the financing statement ceases to be effective at the earlier of:

(1)  The time the financing statement would have ceased to be effective under the law of the jurisdiction in which it is filed; or

(2)  June 30, 2006.

(d)  The filing of a continuation statement after this article takes effect does not continue the effectiveness of the financing statement filed before this article takes effect.  However, upon the timely filing of a continuation statement after this article takes effect and in accordance with the law of the jurisdiction governing perfection as provided in part 3, the effectiveness of a financing statement filed in the same office in that jurisdiction before this article takes effect continues for the period provided by the law of that jurisdiction.

(e)  Subsection (c)(2) applies to a financing statement that, before this article takes effect, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in the former section 490:9-103 only to the extent that part 3 provides that the law of a jurisdiction other than a jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(f)  A financing statement that includes a financing statement filed before this article takes effect and a continuation statement filed after this article takes effect is effective only to the extent that it satisfies the requirements of part 5 for an initial financing statement. [L 2000, c 241, pt of §1]



§490:9-706 - When initial financing statement suffices to continue effectiveness of financing statement.

§490:9-706  When initial financing statement suffices to continue effectiveness of financing statement.  (a)  The filing of an initial financing statement in the office specified in section 490:9-501 continues the effectiveness of a financing statement filed before this article takes effect if:

(1)  The filing of an initial financing statement in that office would be effective to perfect a security interest under this article;

(2)  The pre-effective-date financing statement was filed in an office in another state or another office in this State; and

(3)  The initial financing statement satisfies subsection (c).

(b)  The filing of an initial financing statement under subsection (a) continues the effectiveness of the pre-effective-date financing statement:

(1)  If the initial financing statement is filed before this article takes effect, for the period provided in the former section 490:9-403 with respect to a financing statement; and

(2)  If the initial financing statement is filed after this article takes effect, for the period provided in section 490:9-515 with respect to an initial financing statement.

(c)  To be effective for purposes of subsection (a), an initial financing statement must:

(1)  Satisfy the requirements of part 5 for an initial financing statement;

(2)  Identify the pre-effective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3)  Indicate that the pre-effective-date financing statement remains effective. [L 2000, c 241, pt of §1]



§490:9-707 - Amendment of pre-effective-date financing statement.

§490:9-707  Amendment of pre-effective-date financing statement.  (a)  In this section, "pre-effective-date financing statement" means a financing statement filed before this article takes effect.

(b)  After this article takes effect, a person may add or delete collateral covered by, continue, or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in part 3.  However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c)  Except as otherwise provided in subsection (d), if the law of this State governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after this article takes effect only if:

(1)  The pre-effective-date financing statement and an amendment are filed in the office specified in section 490:9-501;

(2)  An amendment is filed in the office specified in section 490:9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies section 490:9-706(c); or

(3)  An initial financing statement that provides the information as amended and satisfies section 490:9-706(c) is filed in the office specified in section 490:9-501.

(d)  If the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under section 490:9-705(d) and (f) or 490:9-706.

(e)  Whether or not the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this State may be terminated after this article takes effect by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies section 490:9-706(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in part 3 as the office in which to file a financing statement. [L 2001, c 228, §1]

Note

This section is new.  Former §490:9-707 renumbered as §490:9-708.



§490:9-708 - Persons entitled to file initial financing statement or continuation statement.

§490:9-708  Persons entitled to file initial financing statement or continuation statement.  A person may file an initial financing statement or a continuation statement under this part if:

(1)  The secured party of record authorizes the filing; and

(2)  The filing is necessary under this part:

(A)  To continue the effectiveness of a financing statement filed before this article takes effect; or

(B)  To perfect or continue the perfection of a security interest. [L 2000, c 241, pt of §1; ren L 2001, c 228, §14]



§490:9-709 - Priority.

§490:9-709  Priority.  (a)  This article determines the priority of conflicting claims to collateral.  However, if the relative priorities of the claims were established before this article takes effect, the former article 9 determines priority.

(b)  For purposes of section 490:9-322(a), the priority of a security interest that becomes enforceable under section 490:9-203 of this article dates from the time this article takes effect if the security interest is perfected under this article by the filing of a financing statement before this article takes effect which would not have been effective to perfect the security interest under the former article 9.  This subsection does not apply to conflicting security interests each of which is perfected by the filing of such a financing statement. [L 2000, c 241, pt of §1; ren L 2001, c 228, §14]



§490:10-101 - Effective date.

ARTICLE 10.

EFFECTIVE DATE AND REPEALER

§490:10-101  Effective date.  This chapter shall take effect on January 1, 1967.  It applies to transactions entered into and events occurring on or after that date. [L 1965, c 208, §10-101; HRS §490:10-101]



§490:10-102 - Specific repealer; provision for transition.

§490:10-102  Specific repealer; provision for transition.  (1)  The following acts and all other acts and parts of acts inconsistent herewith are hereby repealed:

Chapter 172, Part IV, Revised Laws of Hawaii 1955, The Uniform Stock Transfer Act (modified)

Chapter 187, Revised Laws of Hawaii 1955, Accounts Receivable; Assignment and Notice

Chapter 197, Revised Laws of Hawaii 1955, The Uniform Negotiable Instruments Act

Chapter 200, Revised Laws of Hawaii 1955, Sales of Merchandise in Bulk

Chapter 202, Revised Laws of Hawaii 1955, The Uniform Sales Act

Chapter 206, Revised Laws of Hawaii 1955, The Uniform Trust Receipts Act

Chapter 207, Revised Laws of Hawaii 1955, The Uniform Warehouse Receipts Act

Sections 178-93 and 178-95 to 178-99, Revised Laws of Hawaii 1955, pertaining to banks

Section 189-3, Revised Laws of Hawaii 1955, pertaining to the Uniform Fiduciaries Act

Sections 193-4 to 193-6, Revised Laws of Hawaii 1955, pertaining to liens

Sections 343-51 and 343-52, Revised Laws of Hawaii 1955, pertaining to chattel mortgages.

(2)  Transactions validly entered into before January 1, 1967, and the rights, duties, and interests flowing from them remain valid thereafter and may be terminated, completed, consummated, or enforced as required or permitted by any statute or other law repealed, amended, or modified by this chapter as though such repeal, amendment, or modification had not occurred; provided that the perfection of a security interest, as defined in this chapter and however denominated in any law repealed, amended, or modified by this chapter:

(a)   Which was perfected on January 1, 1967, by a filing or recording under a law repealed by this chapter and requiring a further filing or recording to continue its perfection, continues until and will lapse on the date provided by the law so repealed for such further filing or recording;

(b)   Which was perfected on January 1, 1967, by a filing or recording under a law repealed by this chapter and requiring no further filing or recording to continue its perfection, continues until and will lapse twelve months after January 1, 1967;

(c)   Which was perfected on January 1, 1967, without any filing or recording, and for the perfection of which the filing of a financing statement would be required if this chapter applied, continues until and will lapse twelve months after January 1, 1967; unless, in each case, a continuation statement is filed by the secured party before the perfection of the security interest would otherwise lapse.  Any such continuation statement must be signed by the secured party, identify the security agreement, statement or notice, however denominated in any law repealed by this chapter, state the office where and the date when the last filing or recording was made with respect thereto, and the filing number, if any, or book and page, if any, of recording and further state that the security agreement, statement or notice, however denominated in any law repealed by this chapter, is still effective.  Section 490:9-501 determines the proper place to file the continuation statement.  Except as specified in this subsection, sections 490:9-515 and 490:9-522 apply to the continuation statement.

(3)  Notwithstanding subsection (2):

(a)   The perfection of a security interest, however denominated in any law repealed by this chapter, which was perfected on January 1, 1967 by a filing or recording under a law repealed by this chapter, and for the perfection of which, if this chapter applied, no filing of a financing statement would be required, continues under this chapter.

(b)   A security interest, however denominated in any law repealed by this chapter, which was not perfected on January 1, 1967 but which could have been perfected before January 1, 1967 by a filing or recording under a law repealed, by this chapter, and which, if this chapter applied, could be perfected by the filing of a financing statement under this chapter, may be perfected by the filing of a financing statement in accordance with this chapter.

(c)   A security interest, however denominated in any law repealed, amended or modified by this chapter, which was not perfected on January 1, 1967 but which could have been perfected before January 1, 1967 by the secured party's taking possession of the collateral under a law repealed, modified or amended by this chapter, and which, if this chapter applied, could be perfected by the secured party's taking possession of the collateral, may be perfected by the secured party's taking possession of the collateral in accordance with this chapter. [L 1965, c 208, §10-102; am L 1966, c 18, §2(1); HRS §490:10-102; am L 2000, c 241, §28]

Cross References

Recordation, see §502-31.5.



§490:10-103 - General repealer.

§490:10-103  General repealer.  Except as provided in the following section, all acts and parts of acts inconsistent with this chapter are hereby repealed. [L 1965, c 208, §10-103; HRS §490:10-103]



§10-103 - .1; HRS §490:10-103.

§490:10-103.1  Inconsistent laws.  If any other provision of law is inconsistent with this chapter, this chapter shall govern unless this chapter or such inconsistent provision of law specifically provides otherwise. [L 1965, c 208, §10-103.1; HRS §490:10-103.1]

Case Notes

Mentioned:  74 H. 1, 837 P.2d 1273.



§490:10-104 - Laws not repealed.

§490:10-104  Laws not repealed.  The article on documents of title (article 7) does not repeal or modify any laws prescribing the form or contents of documents of title or the services or facilities to be afforded by bailees, or otherwise regulating bailees' businesses in respects not specifically dealt with herein; but the fact that such laws are violated does not affect the status of a document of title which otherwise complies with the definition of a document of title (section 490:1-201). [L 1965, c 208, §10-104; HRS §490:10-104; am L 1997, c 33, §17]



§490:11-101 - Effective date.

ARTICLE 11.

EFFECTIVE DATE AND TRANSITION PROVISIONS--1978

AMENDATORY ACT

Revision Note

"1978 Amendatory Act" was added for clarification purposes.

§490:11-101  Effective date.  This Act shall become effective at 12:01 A.M. on July 1, 1979. [L 1978, c 155, pt of §1(34)]



§490:11-102 - Preservation of old transition provision.

§490:11-102  Preservation of old transition provision.  The provisions of chapter 490, effective on January 1, 1967, herein referred to as "old U.C.C." shall continue to apply to the amendments herein provided herein referred to as "new U.C.C." and for this purpose the old U.C.C. and new U.C.C. shall be considered one continuous statute. [L 1978, c 155, pt of §1(34)]



§490:11-103 - Transition to new U.

§490:11-103  Transition to new U.C.C.--General Rule.  Transactions validly entered into after January 1, 1967 and before July 1, 1979, and which were subject to the provisions of old U.C.C. and which would be subject to this Act as amended if they had been entered into after the effective date of July 1, 1979 and the rights, duties and interests flowing from such transactions remain valid after the latter date and may be terminated, completed, consummated or enforced as required or permitted by the new U.C.C.  Security interests arising out of such transactions which are perfected when the new U.C.C. becomes effective shall remain perfected until they lapse as provided in the new U.C.C., and may be continued as permitted by new U.C.C., except as stated in section 490:11-105. [L 1978, c 155, pt of §1(34)]



§490:11-104 - Transition provision on change of requirement of filing.

§490:11-104  Transition provision on change of requirement of filing.  A security interest for the perfection of which filing or the taking of possession as required under old U.C.C. and which attached prior to the effective date of July 1, 1979 but was not perfected shall be deemed perfected on the effective date of the new U.C.C. if the new U.C.C. permits perfection without filing or authorized filing in the office or offices where a prior effective filing was made. [L 1978, c 155, pt of §1(34)]



§490:11-105 - Transition provision on change of place of filing.

§490:11-105  Transition provision on change of place of filing.  (1)  A financing statement or continuation statement filed prior to July 1, 1979 which shall not have lapsed prior to July 1, 1979 shall remain effective for the period provided in the old U.C.C., but not less than five years after the filing.

(2)  With respect to any collateral acquired by the debtor subsequent to the effective date of July 1, 1979, any effective financing statement or continuation statement described in this section shall apply only if the filing or filings are in the office or offices that would be appropriate to perfect the security interests in the new collateral under the new U.C.C.

(3)  The effectiveness of any financing statement or continuation statement filed prior to July 1, 1979 may be continued by a continuation statement as permitted by the new U.C.C., except that if the new U.C.C. requires a filing in an office where there was no previous financing statement, a new financing statement conforming to section 490:11-106 shall be filed in that office.

(4)  If the record of a mortgage of real estate would have been effective as a fixture filing of goods described therein if the new U.C.C. had been in effect on the date of recording the mortgage, the mortgage shall be deemed effective as a fixture filing as to such goods under section 490:9-408 of the new U.C.C. on the effective date of July 1, 1979. [L 1978, c 155, pt of §1(34); am L 1980, c 232, §25]



§490:11-106 - Required refilings.

§490:11-106  Required refilings.  (1)  If a security interest is perfected or has priority when this Act takes effect as to all persons or as to certain persons without any filing or recording, and if the filing of a financing statement would be required for the perfection or priority of the security interest against those persons under the new U.C.C., the perfection and priority rights of the security interest continue until three years after the effective date of the new U.C.C.  The perfection will then lapse unless a financing statement is filed as provided in subsection (4) or unless the security interest is perfected otherwise than by filing.

(2)  If a security interest is perfected when the new U.C.C. takes effect, under a law other than the U.C.C. which requires no further filing, refiling, or recording to continue its perfection, perfection continues until and will lapse three years after the new U.C.C. takes effect, unless a financing statement is filed as provided in subsection (4) or unless the security interest is perfected otherwise than by filing, or unless under section 490:9-311, the other law continues to govern filing.

(3)  If a security interest is perfected by a filing, refiling or recording under a law repealed by this Act which required further filing, refiling or recording to continue its perfection, perfection continues and will lapse on the date provided by the law so repealed for such further filing, refiling or recording unless a financing statement is filed as provided in subsection (4) or unless the security interest is perfected otherwise than by filing.

(4)  A financing statement may be filed within six months before the perfection of a security interest would otherwise lapse.  Any such financing statement may be signed by either the debtor or the secured party.  It must identify the security agreement, statement, or notice (however denominated in any statute or other law repealed or modified by this Act), state the office where and the date when the last filing, refiling, or recording, if any, was made with respect thereto, and the filing number, if any, or book and page, if any, of recording and further state that the security agreement, statement, or notice, however denominated, in another filing office under the U.C.C. or under any statute or other law repealed or modified by this Act is still effective.  Section 490:9-501 determines the proper place to file the financing statement.  Except as specified in this subsection, section 490:9-515 applies to the financing statement. [L 1978, c 155, pt of §1(34); am L 1979, c 169, §1; am L 2000, c 241, §29]

Cross References

Recordation, see §502-31.5.



§490:11-107 - Transition provisions as to priorities.

§490:11-107  Transition provisions as to priorities.  Except as otherwise provided in Article 11, old U.C.C. shall apply to any question of priority if the positions of the parties were fixed prior to the effective date of July 1, 1979. In other cases questions of priority shall be determined by the new U.C.C. [L 1978, c 155, pt of §1(34)]



§490:11-108 - Presumption that rule of law continues unchanged.

§490:11-108  Presumption that rule of law continues unchanged.  Unless a change in law has clearly been made, the provisions of the new U.C.C. shall be deemed declaratory of the meaning of the old U.C.C. [L 1978, c 155, pt of §1(34)]












Volume 12

TITLE 28 - PROPERTY

CHAPTER 501 - LAND COURT REGISTRATION

§501-1 - Court; jurisdiction; proceedings; location; rules, practice, etc.

PART I.  GENERAL PROVISIONS

Note

Sections 501-1 to 501-248 designated as part I by L 2009, c 120, §3.

LAND COURT; PERSONNEL

§501-1  Court; jurisdiction; proceedings; location; rules, practice, etc.  A court is established, called the land court, which shall have exclusive original jurisdiction of all applications for the registration of title to land and easements or rights in land held and possessed in fee simple within the State, with power to hear and determine all questions arising upon such applications, and also have jurisdiction over such other questions as may come before it under this chapter, subject to the rights of appeal under this chapter.  The proceedings upon the applications shall be proceedings in rem against the land, and the decrees shall operate directly on the land and vest and establish title thereto.

The court shall hold its sittings in Honolulu, but may adjourn from time to time to such other places as the public convenience may require.

The court shall have jurisdiction throughout the State, and shall always be open, except on Saturdays, Sundays, and holidays established by law.

It is a court of record, and shall cause to be made a seal, and to be sealed therewith all orders, process, and papers made by or proceeding from the court and requiring a seal.  All notices, orders, and process of the court may run into any judicial circuit and be returnable as the court may direct.

The procedure shall conform as near as may be to the practice in the circuit courts, but subject to the express provisions of this chapter and to general laws and rules of court.  Forms prescribed by the court before taking effect shall be approved by the supreme court.

Upon demand for jury trial, issues shall be framed therefor by the circuit judge to whom the case has been assigned.  No other issues shall be presented to the jury, and a special verdict shall be rendered.

In this chapter, except where the context requires a different construction, the word "court" or "judge" means the land court, the administrative judge of the circuit court of the first circuit, civil division, or the circuit judge to whom a land court matter is assigned pursuant to section 501-2. [L 1903, c 56, §2; am L 1913, c 21, §1; am L 1921, c 208, §1; RL 1925, §3191; RL 1935, §5000; RL 1945, §12600; RL 1955, §342-1; HRS §501-1; am L 1972, c 91, §1(a), (b); am L 1984, c 102, §3]

Cross References

Conveyance tax, see chapter 247.

Special mortgage recording fee, see §431P-16.

Rules of Court

Generally, see Rules of the Land Court.

Case Notes

Decree is conclusive.  402 F. Supp. 95.

Land court is tribunal separate and distinct from circuit court.  20 H. 699, 701; 34 H. 10, 11.  Is court of limited jurisdiction deriving all its powers from statutes relating to it.  24 H. 298, 308, modified on another point, 25 H. 561.  Cannot register title in favor of one other than applicant, since land court can exercise no power not found in the statutes.  24 H. 298, 308, modified on another point, 25 H. 561; 35 H. 254; see 37 H. 74, 95, aff'd 158 F.2d 122.

Equity procedure, applicability of, see 21 H. 175, 178.

Statutes control, not common law doctrine.  33 H. 343, 346.

Land court had no jurisdiction over claims for cancellation or rescission of agreement of sale, which are breach of contract actions.  68 H. 334, 713 P.2d 426.

Cited:  20 H. 355, 356; 34 H. 93, 98; 35 H. 816, 822; 79 H. 56 (App.), 897 P.2d 983.

Cited:  529 F. Supp. 2d 1206.



§501-2 - Judges; assignment of cases.

§501-2  Judges; assignment of cases.  The administrative judge of the circuit court of the first circuit, subject to the direction of the chief justice as provided by section 601-2(b)(2)(B), shall assign all land court matters to such judge or judges of the circuit court of the first circuit  as shall be deemed appropriate. [L 1903, c 56, §3; am L 1909, c 11, §1; am L 1913, c 21, §1; RL 1925, §3192; RL 1935, §5001; RL 1945, §12601; RL 1955, §342-2; HRS §501-2; am L 1984, c 102, §1]

Case Notes

Land court is tribunal separate and distinct from circuit court.  20 H. 699, 701; 34 H. 10, 11.



§501-3 - Sessions.

§501-3  Sessions.  The judge shall so arrange the sessions as to insure a prompt discharge of the business of the court. [L 1903, c 56, §4; RL 1925, §3193; RL 1935, §5002; RL 1945, §12602; RL 1955, §342-3; HRS §501-3]



§501-4 - Process.

§501-4  Process.  Citations, orders of notice, and all other process issuing from the court shall bear teste of the judge, and be under the seal of the court and signed by the registrar. [L 1903, c 56, §5; am imp L 1913, c 21, §1; RL 1925, §3194; RL 1935, §5003; RL 1945, §12603; RL 1955, §342-4; HRS §501-4]



§501-5 - REPEALED.

§501-5  REPEALED.  L 1984, c 102, §2.



§501-6 - Registrar and assistants; appointment, tenure, powers, and duties.

§501-6  Registrar and assistants; appointment, tenure, powers, and duties.  The judge of the court shall appoint a registrar and such assistants as may be allowed by law.  The registrar or an assistant shall attend the sessions of the court and keep a docket of all causes, and shall affix the seal of the court to all processes or papers proceeding therefrom, and requiring a seal. [L 1903, c 56, §7; am L 1909, c 11, §3; am L 1913, c 21, §1; RL 1925, §3196; am L 1927, c 258, §1; RL 1935, §5005; RL 1945, §12605; RL 1955, §342-6; HRS §501-6; am L 2006, c 38, §10]



§501-7 - Registrar; powers, duties.

§501-7  Registrar; powers, duties.  The registrar shall be under the direction of the court, and shall have the custody and control of all papers and documents filed with the registrar under this chapter, and shall carefully number and index the same.  The papers and documents shall be kept in Honolulu in an office to be called the land registration office, which shall be near the land court.  The registrar may, with the sanction of the court, employ such clerks and messengers as are necessary. [L 1903, c 56, §8; am L 1913, c 21, §1; RL 1925, §3197; RL 1935, §5006; RL 1945, §12606; RL 1955, §342-7; HRS §501-7; gen ch 1985]



§501-8 - Registrar may act in any circuit.

§501-8  Registrar may act in any circuit.  The registrar may act in any judicial circuit.  After lands have been registered under this chapter, the registrar may make all memoranda affecting the title, and enter and issue certificates of title as provided herein. [L 1903, c 56, §9; RL 1925, §3198; RL 1935, §5007; RL 1945, §12607; RL 1955, §342-8; HRS §501-8; gen ch 1985]



§501-9 - Assistant registrars; powers.

§501-9  Assistant registrars; powers.  The registrar of conveyances in the bureau of conveyances designated in section 502-1 and the registrar of conveyances' deputy are assistant registrars to carry out the duties of recording and registration required under this chapter.  Assistant registrars have the same authority as the registrar to make all memoranda affecting the title of land, to enter and issue new certificates of title as provided herein and to affix the seal of the court to the certificates of titles.  In executing this chapter, the assistant registrars shall be subject to the general direction of the registrar in order to secure uniformity throughout the State.  In case of the death or disability of the registrar, the assistant registrars in Honolulu shall perform the duties of the registrar until the vacancy is filled or the disability removed. [L 1903, c 56, §10; RL 1925, §3199; RL 1935, §5008; RL 1945, §12608; RL 1955, §342-9; HRS §501-9; gen ch 1985; am L 1988, c 346, §1]



§501-10 - Registrar and assistants; oath, accounts, absence.

§501-10  Registrar and assistants; oath, accounts, absence.  The registrar and all assistant registrars shall be sworn before the judge, and a record thereof shall be made.  They may administer oaths in all cases in which an oath is required, to persons appearing before them in matters pertaining to the registration of land.  They shall keep accurate accounts of all moneys received as fees or otherwise, which shall be subject to examination by the clerk of the supreme court, in the same manner as accounts of deputy clerks.  They shall pay over such moneys monthly to the director of finance. [L 1903, c 56, §11; am imp L 1913, c 21, §1; RL 1925, §3200; RL 1935, §5009; RL 1945, §12609; RL 1955, §342-10; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §501-10]



§501-11 - Examiners of title; appointment, removal.

§501-11  Examiners of title; appointment, removal.  The judge may appoint one or more examiners of title in the first judicial circuit, or when necessary in any other judicial circuit, who shall be persons of good moral character, and shall have been declared by the supreme court to be qualified for the office after examination.  They shall be subject to removal by the supreme court. [L 1903, c 56, §12; am imp L 1913, c 21, §1; RL 1925, §3201; RL 1935, §5010; RL 1945, §12610; RL 1955, §342-11; HRS §501-11; am L 1972, c 91, §1(c)]

Rules of Court

Examiners, see RLC rule 10.



§501-12 - Salaries and expenses.

§501-12  Salaries and expenses.  The judge of the court, the registrar, and the authorized clerks and assistants shall receive such salaries as are appropriated by the legislature.  In the absence of such provision all salaries of officers or employees or fees of examiners of title shall be paid out of the appropriation for expenses of the court, according to a schedule fixed by the governor. [L 1903, c 56, §13; am L 1904, c 7, §1; am L 1913, c 21, §1; RL 1925, §3202; am L 1927, c 258, §2; RL 1935, §5011; RL 1945, §12611; RL 1955, §342-12; HRS §501-12]



§501-13 - Validity of facsimile signature.

[§501-13]  Validity of facsimile signature.  A facsimile of the signature of the registrar, imprinted by the registrar or by such office assistant as the registrar in writing may designate, on any paper which the registrar is required by law to certify as a true copy, except a copy of a decree for transcription in a registry of deeds, and such facsimile imprinted by the registrar upon any writ, summons, order of notice or order of attachment, except executions, shall have the same validity as the registrar's written signature.  This authorization shall apply to assistant registrars under section 501-9. [L 1975, c 140, §1; gen ch 1993]



§501-20 - Definitions.

COMMENCEMENT OF LAND REGISTRATION PROCEDURE

§501-20  Definitions.  As used in this chapter, unless the context otherwise requires:

"Apartment lease" means an apartment or unit lease, a condominium conveyance document, an apartment or unit deed and ground lease, or other instrument which has been registered pursuant to section 501-121 and which leases or subleases a condominium apartment or unit or its appurtenant undivided interest in the land of a condominium project established or existing under chapter 514A or 514B or at common law.

"Deregistered land" means land that is the subject of a certificate of title recorded pursuant to section 501-A.

"Enter", "entered", or "entering" means to note the purpose of a filed or recorded document on the certificate of title.

"Fee time share interest" means a time share interest, other than a leasehold time share interest, that consists of or includes a present, undivided interest in registered land, including an undivided interest in one or more fee simple condominium apartments established in whole or in part on registered land.

"File", "filed", or "filing" means to accept, maintain, and preserve all instruments required to be filed.

"Leasehold time share interest" means a time share interest consisting of an undivided interest in an apartment lease.

"Notice of time share plan" means a notice of time share plan as that term is defined in chapter 514E.

"Record", "recorded", or "recording" means to make an entire literal copy of all instruments required to be recorded.

"Signature" means the name of a person as written by the individual, the affixing of a mark or finger or toe print, or electronic signature as that term is defined in chapter 489E.

"State" means the State of Hawaii.

"Time share interest" means a time share interest as that term is defined in chapter 514E.

"Time share plan" means a time share plan as that term is defined in chapter 514E. [L 1986, c 246, §1; am L 1995, c 22, §1; am L 1998, c 219, §6; am L 2000, c 178, §1; am L 2008, c 28, §28; am L 2009, c 120, §5]

Note

The 2008 amendment is retroactive to July 1, 2006.  L 2008, c 28, §43.



§501-20.5 - Rules.

[§501-20.5]  Rules.  The supreme court of the State of Hawaii shall adopt, amend, and repeal rules relating to the processing of land court documents and instruments. [L 1986, c 246, §2]

Rules of Court

See Rules of the Land Court.



§501-21 - Registration application; by whom made.

§501-21  Registration application; by whom made.  Application for registration of title may be made by:

(1)  The persons who claim, singly or collectively, to own the legal estate or easements or rights in land held and possessed in fee simple, either as a whole or as owner or owners of an undivided part;

(2)  The persons who claim, singly or collectively, to have the power of appointing or disposing of the legal estate or easements or rights in land held and possessed in fee simple, either as a whole or as owners of an undivided part;

(3)  Infants and other persons under disability, by their legally appointed guardians;

(4)  A corporation by its proper officer or by an agent duly authorized by the board of directors;

(5)  An unincorporated nonprofit association by a person authorized in a statement of authority recorded in the office of the assistant registrar of the land court or with the registrar of conveyances in the bureau of conveyances;

(6)  Any personal representative duly appointed by the proper probate court, and duly authorized so to do by an order of court.  For the purpose of registering title, such representative shall be a trustee of any title registered for the heirs of the estate, and be subject to the decree of distribution of the court of probate; and

(7)  Any political subdivision of the State by its mayor, after resolution duly passed by its council so directing; the State, by the board of land and natural resources; or the government of the United States by any proper officer thereof thereunto duly authorized.

The basis for determining the fees payable in the registration of the easements and rights above stated shall, instead of the assessed valuation, be the value of the same as found by the land court and instead of the fee for examination of title chargeable under section 501-218, the fee shall be the actual amount allowed by the court to the examiner therefor.

The provisions relative to the registration and conveyance of registered land shall apply to the registration and conveyance of easements and rights. [L 1903, c 56, §19; am L 1907, c 43, §2; am L 1913, c 126, §1; am L 1921, c 208, §2; RL 1925, §3208; RL 1935, §5012; RL 1945, §12612; am L 1953, c 126, §1; RL 1955, §342-13; am L Sp 1959 2d, c 1, §21; am L 1961, c 132, §2; HRS §501-21; am L 1972, c 91, §1(d); am L 1976, c 200, pt of §1; am L 2000, c 178, §2]

Law Journals and Reviews

For comparison of procedures under this chapter and quiet title statute, see Adverse Possession Against Unknown Claimants Under Land Court and Quiet Title Procedures.  2 HBJ, Dec 1964, at 4.



§501-22 - Filing; memorandum to be recorded.

§501-22  Filing; memorandum to be recorded.  The application shall be filed with the registrar.

Upon filing the application the applicant shall forthwith cause to be filed in the bureau of conveyances a memorandum stating that application for registration has been filed, and the date and place of filing, and a copy of the description of the land contained in the application.  This memorandum shall be filed and indexed by the assistant registrar with the records of deeds.  The fee to be charged the applicant by the assistant registrar for the filing and indexing of this memorandum is $1. [L 1903, c 56, §20; RL 1925, §3209; am L 1931, c 217, §1; RL 1935, §5013; RL 1945, §12613; RL 1955, §342-14; HRS §501-22; gen ch 1993]

Cross References

Modification of fees, see §92-28.



§501-23 - Application, form, and contents.

§501-23  Application, form, and contents.  The application shall be in writing, signed, and sworn to by the applicant or by some person duly authorized in the applicant's behalf.  If there is more than one applicant, the application shall be signed and sworn to by, or in behalf of, each.  It shall contain a description of the land, with a statement of the estate or interest of the applicant in the land.  It shall state whether the applicant is married, and if married, the name in full of the wife or husband, the time and place of marriage, and the name and office of the officer performing the marriage ceremony; and if unmarried, whether the applicant has been married, and if so, when and how the marriage relation terminated; and if by divorce, when, where, and by what court the divorce was granted.  It shall also state the name in full and the address of the applicant and also the names and addresses of the adjoining owners and occupants, if known; and if not known, it shall state what search has been made to find them.  If the applicant has been known by more than one name, the applicant shall state all the applicant's names in full.  It may be in form as follows:

State of Hawaii.

To the Honorable Judge of the Land Court:

I (or we), the undersigned, hereby apply to have the land herein described brought under the operation and provisions of chapter 501 of the Hawaii Revised Statutes and to have my (or our) title therein registered and confirmed as an absolute (qualified or possessory) title.  And I (or we) declare:

(1)  That I am (or we are) the owner (or owners) in fee simple of a certain parcel of land, with the buildings (if any, and if not, strike out the clause), situate in (here insert accurate description).

(2)  That the land at the last assessment for taxation was assessed at....dollars; and the buildings (if any) at....dollars.

(3)  That I (or we) do not know of any mortgage or encumbrance affecting the land, or that any other person has any estate or interest therein, legal or equitable, in possession, remainder, reversion, or expectancy.  (If any, add "other than as follows," and set forth each clearly.)

(4)  That I (or we) obtained title (if by deed, state name of grantor, date, and place of record, and file the deed, or state reason for not filing.  If in any other way, state it).

(5)  That the land is....occupied (state name in full, residence and post office address of occupant and the nature of the occupancy.  If unoccupied, insert "not").

(6)  That the names in full and addresses as far as known to me (or us) of the occupants of all lands adjoining the land are as follows:  (give post office address, street, and number wherever possible.  If names not known, state whether inquiry has been made, and what inquiry.)

(7)  That the names and addresses so far as known to me (or us) of the owners of all lands adjoining above land are as follows:  (same directions as above.)

(8)  That I am (or we are) married (follow literally the directions given in section 501-23.)

(9)  That my (or our) full name (or names), residence and post office address are as follows:

Dated: ............ (Schedule of documents.)

.......................

(Signature).

State of Hawaii  }  ss.

Dated:  ...............

Then personally appeared the above named................... known to me to be the signer (or signers) of the foregoing application, and made oath before me, that the statements made therein, so far as made of the signer (or signers) own knowledge are true, and so far as made upon information and belief, that the signer (or signers) believes them to be true.

..................., Notary Public.

[L 1903, c 56, §21; am L 1913, c 21, §1 and c 126, §2; RL 1925, §3210; RL 1935, §5014; RL 1945, §12614; RL 1955, §342-15; HRS §501-23; gen ch 1985; am L 2006, c 38, §11]

Rules of Court

Applications, see RLC rule 6.

Case Notes

Form given is permissive.  21 H. 175, 178.

Where claim is for fee simple absolute but source of title given in the application is legally insufficient, in absence of objection to source of title raised before the hearing any evidence in support of fee simple title should be received and matter of amendment should be held in abeyance until evidence all in.  21 H. 175.

Cited, as to required information concerning marital status.  35 H. 816, 825.



§501-23.5 - Disposition of fees received at the bureau of conveyances.

§501-23.5  Disposition of fees received at the bureau of conveyances.  Notwithstanding any other law to the contrary, of the fees received at the bureau of conveyances, the registrar of conveyances shall deposit to the credit of the state general fund $18 for each document recorded and shall deposit the remaining balance and all fees other than the special mortgage recording fee established pursuant to section 431P-16 and conveyance tax collected pursuant to section 247-1 to the credit of the bureau of conveyances special fund established under section 502-8. [L 1999, c 125, §1; am L 2002, c 125, §1]



§501-24 - Agent for nonresident.

§501-24  Agent for nonresident.  If the applicant is not a resident of the State, the applicant shall file with the applicant's application a paper appointing an agent residing in the State, giving the agent's name in full and post office address, and shall therein agree that the service of any legal process in proceedings under or growing out of the application is of the same legal effect when made on the agent, as if made on the applicant within the State.  If the agent dies, or removes from the State, the applicant shall at once make another appointment.  If the applicant fails to do so the court may dismiss the application. [L 1903, c 56, §22; RL 1925, §3211; RL 1935, §5015; RL 1945, §12515; RL 1955, §342-16; HRS §501-24; gen ch 1985]



§501-25 - Application may include several parcels.

§501-25  Application may include several parcels.  An application may include two or more parcels of land in which the applicant claims the same interests; provided that all parcels must be within the same district, as such districts are defined by chapter 4, except that the districts of North Kona and South Kona, referred to in subparagraphs (G) and (H) of section 4-1(1), shall be deemed one district for this purpose.

Two or more parcels shall not be included in one application regardless of where they are situated, unless the claim of the applicant is of the same interest in each parcel included in the application.  Coapplicants, whether their claims are of equal or unequal interest in the lands sought to be registered, shall not include more than one parcel in one application, unless the interest claimed by each applicant is uniform and of the same quantum of estate in every parcel sought to be included in the one application. [L 1903, c 56, pt of §24; RL 1925, pt of §3213; am L 1927, c 258, §4; am L 1929, c 184, §1; am L 1931, c 221, §1; RL 1935, §5016; RL 1945, §12616; RL 1955, §342-17; HRS §501-25; am L 1972, c 91, §1(e)]



§501-26 - Amendments to application.

§501-26  Amendments to application.  Amendments to the application, including joinder, substitution, or discontinuing as to parties, shall be allowed by the court at any time upon terms that are just and reasonable.  All amendments shall be in writing, signed, and sworn to, like the original.

The court may at any time order an application to be amended by striking out one or more of the parcels or by a severance of the application. [L 1903, c 56, §23, pt of §24; RL 1925, §3212, pt of §3213; RL 1935, §5017; RL 1945, §12617; RL 1955, §342-18; HRS §501-26]

Rules of Court

Amendments to application, see RLC rule 6.

Case Notes

Petition should not be denied in toto because of adverse claim to a portion; denial should be without prejudice to registration of the remainder.  19 H. 334.

This section sanctions amendment to show applicant a trustee for another, and intervention of the equitable owner.  33 H. 364, 368.



§501-27 - Land bounded on way.

§501-27  Land bounded on way.  If the application describes the land as bounded on a public or private way, it shall state whether or not the applicant claims any and what land within the limits of the way, and whether the applicant desires to have the line of the way determined. [L 1903, c 56, §25; RL 1925, §3214; RL 1935, §5018; RL 1945, §12618; RL 1955, §342-19; HRS §501-27]



§501-28 - Plans and muniments.

§501-28  Plans and muniments.  The applicant shall file with the application a plan of the land, and all original muniments of title within the applicant's control mentioned in the schedule of documents.  Such original muniments as affect land not included in the application may be withdrawn on filing certified copies of the same.  When an application is dismissed or discontinued the applicant may, with the consent of the court, withdraw the original muniments of title.  The applicant shall also file with the application a complete abstract of title of the land upon forms furnished by the court and in accordance with the rules of court. [L 1903, c 56, §26; am L 1915, c 62, §1; RL 1925, §3215; RL 1935, §5019; RL 1945, §12619; RL 1955, §342-20; HRS §501-28; am L 1972, c 91, §1(f); gen ch 1985]

Case Notes

Cited as to abstract, documents to be included.  32 H. 813, 816.



§501-29 - Land subject to mortgage or lease.

§501-29  Land subject to mortgage or lease.  When an application is made subject to an existing recorded mortgage, or to a recorded lease for a term exceeding one year, or when the registration is to be made subject to such a mortgage or lease executed after the time of the application and before the date of the transcription of the decree, the applicant shall, if required by the court, file a certified copy of the mortgage or lease, and shall cause the original, or, in the discretion of the court, a certified copy thereof, to be presented for registration before a decree of registration is entered. [L 1903, c 56, §27; RL 1925, §3216; RL 1935, §5020; RL 1945, §12620; RL 1955, §342-21; HRS §501-29]



§501-30 - Additional facts.

§501-30  Additional facts.  The rules of court may require facts to be stated in the application in addition to those prescribed by this chapter, and not inconsistent therewith, and may require the filing of any additional papers. [L 1903, c 56, §28; RL 1925, §3217; RL 1935, §5021; RL 1945, §12621; RL 1955, §342-22; HRS §501-30; am L 1972, c 91, §1(g)]



§501-31 - Transfers pending application; temporary record; final record.

§501-31  Transfers pending application; temporary record; final record.  After the filing of an application, and before registration, the land therein described may be dealt with and instruments relating thereto shall be recorded and indexed by the registrar of conveyances in the usual manner and also entered in the index of applications; provided that such instruments shall state that application to register the land is pending and shall state the application number.  A certified copy thereof shall be filed with the application.  When any such instrument purports to convey the whole or any interest in the land, the original instrument, with the original signature, after recording shall be sent to the land court and filed with the application, whereupon the certified copy may be withdrawn.

As soon as an application is disposed of, the registrar shall make a memorandum stating the disposition of the case and shall send the same to the assistant registrar, who shall record and index it with the records of deeds in the bureau of conveyances, and in the index of applications.  If the proceedings upon the application end in a decree of registration of title the land included therein shall, as soon as the decree is transcribed, as provided in section 501-75, become registered land.  Thereafter no deeds or other instruments relating solely to such land shall be recorded with the records of deeds, but shall be registered in the registration book and filed or recorded and indexed with the records and documents relating to registered land. [L 1903, c 56, §29; RL 1925, §3218; am L 1927, c 258, §5; RL 1935, §5022; RL 1945, §12622; RL 1955, §342-23; HRS §501-31; am L 1986, c 246, §3; am L 1995, c 22, §3]

Rules of Court

Record of disposition, see RLC rule 54.



§501-32 - Reference to examiner; report; election to proceed.

§501-32  Reference to examiner; report; election to proceed.  Immediately after the filing of an application the court shall enter an order referring it to one of the examiners of title, who shall search the records and investigate all facts stated in the application, or otherwise brought to the examiner's notice, and file in the case a report thereon, concluding with a certificate of the examiner's opinion upon the title.  The registrar shall give notice to the applicant of the filing of the report.  If the opinion of the examiner is adverse to the applicant the applicant shall be allowed by the court a reasonable time in which to elect to proceed further or to withdraw the applicant's application.  The election shall be made in writing and filed with the registrar. [L 1903, c 56, §30; RL 1925, §3219; RL 1935, §5023; RL 1945, §12623; RL 1955, §342-24; HRS §501-32; gen ch 1985]

Rules of Court

Examiners, see RLC rule 10.

Case Notes

Cited:  32 H. 813, 816.



§501-33 - Accretion to land.

§501-33  Accretion to land.  An applicant for registration of land by accretion shall prove by a preponderance of the evidence that the accretion is natural and permanent; provided that no applicant other than the State shall register land accreted along the ocean, except that a private property owner whose eroded land has been restored by accretion may file an accretion claim to regain title to the restored portion.  The applicant shall supply the office of environmental quality control with notice of the application, for publication in the office's periodic bulletin in compliance with section 343-3(c)(4).  The application shall not be approved unless the office of environmental quality control has published notice in the office's periodic bulletin.

As used in this section, "permanent" means that the accretion has been in existence for at least twenty years.  The accreted portion of the land shall be state land except as otherwise provided in this section and shall be considered within the conservation district.  Prohibited uses are governed by section 183-45. [L 1985, c 221, §2; am L 2003, c 73, §4]

Rules of Court

Accretion, see RLC rule 26; maps, see RLC rule 105.

Case Notes

Cited:  73 H. 297, 832 P.2d 724.



§501-41 - Notice of application.

NOTICE AFTER REPORT

§501-41  Notice of application.  If, in the opinion of the examiner, the applicant has a good title as alleged, and proper for registration, or, if the applicant after an adverse opinion of the examiner, elects to proceed further, the registrar shall, immediately upon the filing of the examiner's opinion, or the applicant's election, cause notice of the filing of the application to be published in some newspaper of general circulation.  The notice shall be issued by the order of the court, attested by the registrar, and shall be in form substantially as follows:

Registration of Title.  Land Court.  No....

State of Hawaii.

To (insert and classify the names of all persons known to have an adverse interest, and the adjoining owners and occupants, so far as known), and to all whom it may concern:

Whereas, an application has been presented to the court by (name or names and address in full) to register and confirm title in the following described land (insert description):

You are hereby cited to appear at the land court to be held at....in the Island of........on the....day of......A.D..... at....o'clock....M., to show cause, if any you have, why the prayer of the application should not be granted.  And unless you appear at the court at the time and place aforesaid your default will be recorded, and the application will be taken as confessed, and you will be forever barred from contesting the application or any decree entered thereon.

Witness, the Presiding Judge of the court.

Dated: ............................

Attest:

.......................

Registrar.

The description included in the notice in addition to the number of award, patent, and grant and name of awardee or original grantee need not be by metes and bounds, but may be a brief general description of the land sufficient to identify the same.  The notice shall contain a statement that the map of the land and the description thereof by metes and bounds are on file in the land court and are open to inspection. [L 1903, c 56, §31; am L 1907, c 43, §3; am L 1913, c 21, §1; RL 1925, §3220; am L 1933, c 22, §1; RL 1935, §5024; RL 1945, §12624; RL 1955, §342-25; HRS §501-41; am L 2006, c 38, §12]

Rules of Court

Notices, see RLC rule 12.

Case Notes

Cited:  34 H. 93, 99.



§501-42 - Service; return day; further notice.

§501-42  Service; return day; further notice.  The return day of the notice shall be not less than twenty, nor more than sixty days from the date of issue.  The court shall also, within seven days after publication of the notice in a newspaper, cause a copy of the notice to be mailed by the registrar to every person named therein whose address is known.  The court shall also cause a duly attested copy of the notice to be posted in a conspicuous place on each parcel of land included in the application, by a sheriff or other police officer, fourteen days at least before the return day thereof, and the sheriff's or police officer's return shall be conclusive proof of the service.

If the applicant requests to have the line of a public way determined, the court shall order notice to be given by the registrar by mailing a registered letter to the attorney general, and to the mayor of the county where the land lies; and also to the corporation counsel or county attorney of the county.  If the land borders on a river, or shore, or on an arm of the sea where a river or harbor line has been established, or on a great pond, or if it otherwise appears from the application or the proceedings that the State may have a claim adverse to that of the applicant, notice shall be given in the same manner to the attorney general.

The court may also cause other or further notice of the application to be given in such manner and to such persons as it may deem proper.  The court shall, so far as it deems it possible, require proof of actual notice to all adjoining owners and to all persons who appear to have any interest in or claim to the land included in the application.  Notice to such persons by mail shall be by registered letter.  The certificate of the registrar that the registrar has served the notice as directed by the court, by publishing or mailing, shall be filed in the case before the return day, and shall be conclusive proof of such service.

Every copy of the notice required to be mailed, posted, or given in any manner other than by publication shall include a description of the land by metes and bounds. [L 1903, c 56, §32; RL 1925, §3221; am L 1933, c 22, §2; RL 1935, §5025; RL 1945, §12625; RL 1955, §342-26; HRS §501-42; am L 1972, c 91, §1(h); gen ch 1985; am L 1989, c 211, §10; am L 1990, c 281, §11]

Cross References

Publication of notice, see §1-28.5.

Service of notice by mail, see §1-28.

Rules of Court

Notices, see RLC rule 12.

Case Notes

Disclaimer by attorney general barred county claim to highway when ownership of highway, if established, would have been in Territory under prior law.  29 H. 820.

Dismissed when U.S. indispensable party.  34 H. 93.

State has consented to be sued in land court.  48 H. 92, 96, 395 P.2d 620.  As to Territory of Hawaii, see 331 U.S. 256, 278, note 23.



§501-43 - Guardian ad litem; compensation.

§501-43  Guardian ad litem; compensation.  Upon the return of the notice and upon proof of service of all orders of notice issued, the court may appoint a disinterested person to act as guardian ad litem for minors and for all persons under disability, for persons not in being, unascertained, unknown, or out of the State, who may have an interest.  The compensation of the guardian or agent shall be determined by the court and paid as part of the expenses of the court, or may be taxed with the costs of the proceedings as the court deems just. [L 1903, c 56, §33; am L 1921, c 214, pt of §1; RL 1925, §3222; RL 1935, §5026; RL 1945, §12626; RL 1955, §342-27; HRS §501-43]

Case Notes

Cited:  256 F.2d 208, 209, remanding 41 H. 490, modified 42 H. 661.



§501-44 - Contests not otherwise represented; duty of attorney general; res adjudicata when.

§501-44  Contests not otherwise represented; duty of attorney general; res adjudicata when.  Whenever there are grounds for contesting an application to have the title to land registered and the grounds or any of them are not being presented to the court, the attorney general or the attorney general's deputy shall contest all applications to register title irrespective of whether or not a specific claim on behalf of the State has been filed by the attorney general or the attorney general's deputy.  The contest shall not be held to be res adjudicata in any subsequent action contemplated in section 501-212. [L 1927, c 258, §6; am imp L 1932 2d, c 33, §§2-5; RL 1935, §5027; RL 1945, §12627; RL 1955, §342-28; HRS §501-44; gen ch 1985]

Case Notes

Cited:  50 H. 201, note 6, 436 P.2d 752.



§501-45 - Answer intervention; surveyor to be heard when.

§501-45  Answer intervention; surveyor to be heard when.  Any person claiming an interest, whether named in the notice or not, may appear and file an answer on or before the return day, or within such further time as may be allowed by the court.  The answer shall state all objections to the application; shall set forth the interest claimed by the party filing the same; and shall be signed and sworn to by the party or by some person in the party's behalf.  The department of accounting and general services or the county surveyor may appear in any case and be heard upon the facts pertaining to the accuracy of the location or survey, according to the rules of court. [L 1903, c 56, §34; RL 1925, §3223; RL 1935, §5028; RL 1945, §12628; RL 1955, §342-29; am L Sp 1959 2d, c 1, §12; HRS §501-45; am L 1972, c 91, §1(i); gen ch 1985]



§501-46 - Default; effect.

§501-46  Default; effect.  If no person appears and answers within the time allowed, the court may at once, upon motion of the applicant and no reason to the contrary appearing, order a general default to be recorded and the application to be taken for confessed.  By the description in the notice "to all whom it may concern," all the world are made parties defendant and shall be concluded by the default and order.  After the default and order the court may enter a decree confirming the title of the applicant and ordering registration of the same.  The court shall not be bound by the report of the examiner of title, but may require other or further proof. [L 1903, c 56, §35; RL 1925, §3224; RL 1935, §5029; RL 1945, §12629; RL 1955, §342-30; HRS §501-46]

Cross References

Duty of attorney general when there are grounds for contesting, see §501-44.

Case Notes

Cited:  35 H. 816, 822.



§501-51 - Reference to other judges or to master; maps, reference; subdivision; costs; etc.

HEARINGS AND POWERS

§501-51  Reference to other judges or to master; maps, reference; subdivision; costs; etc.  If in any case an appearance is entered and answer filed, the cause shall be set down for hearing on the motion of either party, but an order of default shall first be entered against all persons who do not appear and answer, as provided in section 501-46.  If the land is located in any circuit without the island of Oahu the court may refer the cause or any part thereof (including presiding at return days referred to in sections 501-41, 501-42, 501-46) to the judge presiding in the circuit in which the land is located as part of the judge's calendar duties as judge to make record of appearances, grant continuances and to record defaults, or to hear the parties and their evidence, and make report thereof to the court.  The report of the judge to whom such reference is made has the same weight as that of a master appointed in a matter within the jurisdiction of a circuit court as set forth in sections 603-21.6, 603-21.7, and 635-14, and the judge of the land court shall proceed thereon to ratify, affirm, or modify the decision or orders performed under such reference as is proper on the record.  The reference may be revoked or modified at any time.

The court, before granting a decree, shall require a map of the land in question to be filed.  The map may be required to show all data necessary to enable the lines thereon to be reproduced upon the ground.  The map shall also contain, or be accompanied by, such data (as survey lines or field notes) from enduring monuments, that the destruction of temporary monuments will not render it impracticable to enforce a decree based upon the map.

The court shall require that the names, as far as known, of all occupants and owners of adjoining lands and the names, as far as known, of all occupants of the land, other than tenants of the applicant, shall be placed on the map, and that all parcels of land owned by parties, other than the applicant, situate within the exterior boundaries of applicant's land shall be marked on the ground and their boundaries defined by metes and bounds together with such easements or rights of way as may be in existence on the ground.

Distances and functions of necessary angles must be shown definitely, not approximately.  The court may order durable bounds to be set and referred to in the application by amendment; may require additional field surveys to be made either by the department of accounting and general services or by a competent surveyor in private practice; and may issue such additional instructions in regard to surveys as it deems proper or as are called for by the rules of court.  The expenses of survey and bounds shall be taxed in the costs of the case and may be apportioned among the parties, as justice may require.  If no persons appear to oppose the application, such expenses shall be borne by the applicant.

The court may waive in its discretion any part or all of the requirements hereof, when it deems that the interests of justice and equity require such waiver.

The map may be referred by the court to the department of accounting and general services, which shall cause the same to be verified, making such practical check with ground monuments as to verify its accuracy, and a proper report of its findings made to the court; provided that in all cases where the State is an applicant for a registered title or in any other way directly interested in any application for a registered title, as indicated by the examiner's report thereon, the court shall refer the map to a competent surveyor in private practice who shall cause the same to be verified, making such practical check with ground monuments as to verify its accuracy and a proper report of the surveyor's findings to the court.  After a decree has been issued in favor of the State, and the land therein described has been subdivided, the certificate of the department certifying to the correctness of the map, showing the subdivision, shall be competent for all purposes of the subdivision.

Any errors on the map filed with the application for registration or in the survey on the ground of any property proposed to be registered or already registered in the land court, which may be found by checking as provided in this section shall be corrected by and at the expense of the surveyor firm, partnership, or individual surveyor or surveyors that performed the survey for the owner. [L 1903, c 56, §36; am L 1913, c 21, §1; am L 1915, c 162, §1; RL 1925, §3225; am L 1927, c 152, §1; am L 1933, c 23, §1; RL 1935, §5030; am L 1941, c 30, §1; RL 1945, §12630; am L 1949, c 394, §1; RL 1955, §342-31; am L Sp 1959 2d, c 1, §12; HRS §501-51; am L 1972, c 91, §1(j), (k); gen ch 1985]

Rules of Court

Masters, see RLC rules 20 to 22.

Surveys, see Rules of the Land Court, part III.

Case Notes

Cited as to costs, apportionment of.  32 H. 385, 386, den. reh'g of 32 H. 355.

Cited as to requirement that map be filed.  40 H. 730, 733.



§501-52 - Powers of the court.

§501-52  Powers of the court.  The court may make and award all such judgments, decrees, orders, and mandates, issue all such executions, writs of possession, and other processes, and take all other steps necessary for the promotion of justice in matters pending before it, and to carry into full effect all powers which are, or may be given to it by law. [L 1909, c 11, §4; am L 1913, c 21, §1; RL 1925, §3226; RL 1935, §5031; RL 1945, §12631; RL 1955, §342-32; HRS §501-52]

Case Notes

Court may determine validity of deed though it cannot reform it.  20 H. 355, 357.

Jurisdiction limited, power to register title of applicant only.  24 H. 298; 29 H. 815, 816; 35 H. 254; 37 H. 74, 95, aff'd 158 F.2d 122.

Construction of will in land court, see 29 H. 815.

Issuance of new certificate to reflect acquisition by condemnation may be compelled.  31 H. 781, aff'd 61 F.2d 896.



§501-53 - Dismissal; effect; withdrawal, conditions.

§501-53  Dismissal; effect; withdrawal, conditions.  If the court finds that the applicant has not title proper for registration, a decree shall be entered dismissing the application and the decree may be ordered to be without prejudice in whole or in part; but unless it is so ordered, it shall bind the parties, their privies, and the land in respect to any issue of fact which has been tried and determined.  The applicant may withdraw the applicant's application at any time before final decree, upon terms to be determined by the court.  The court may in its discretion require the applicant who moves to withdraw the applicant's application or to substitute some other person as applicant, to stipulate that the applicant shall be bound by the result of any issue of fact which has been tried and determined, and such stipulation shall bind the parties, their privies and the land itself. [L 1903, c 56, §37; am L 1921, c 214, pt of §1; RL 1925, §3227; RL 1935, §5032; RL 1945, §12632; RL 1955, §342-33; HRS §501-53; gen ch 1985]

Case Notes

Petition dismissed by circuit court after appeal taken there, when it appeared U. S. indispensable party.  34 H. 93.

Application based on adverse possession, proof required.  37 H. 49.

Applicant has burden of proof; application may be dismissed if court is unable to decide which of the conflicting testimony is trustworthy.  47 H. 472, 391 P.2d 403.

Land court decree need not contain factual issues tried and determined in a land court application.  Appellate court is not limited to reviewing land court decree, but should review land court's written decision and entire record to determine binding effect on the parties in accordance with the mandate of this section.  75 H. 164, 858 P.2d 712.

State was precluded from maintaining its ejectment action with respect to parcels of real property pursuant to this section.  75 H. 164, 858 P.2d 712.



§501-61 , 62 - REPEALED.

REVIEW OF DECISIONS AND DECREES

§§501-61, 62  REPEALED.  L 1984, c 102, §§4, 5.



§501-63 - REPEALED.

§501-63  REPEALED.  L 2004, c 3, §4.

Note

L 2004, c 202, §53, as amended by L 2006, c 94, §1, purports to amend this section.



§501-64 - Enforcement of decrees; bailiff.

§501-64  Enforcement of decrees; bailiff.  The court, in all matters over which it has jurisdiction, may enforce its orders or decrees in the same manner as decrees are enforced in actions in the nature of suits in equity, and upon the request of the judge, the chief of police shall assign an officer to attend the sittings of the court. [L 1903, c 56, §17; am L 1913, c 21, §1; RL 1925, §3206; RL 1935, §5036; RL 1945, §12636; RL 1955, §342-37; HRS §501-64; am L 1972, c 91, §1(n)]



§501-71 - Decree of registration; conditional when; quieting title, exceptions; reopened when.

DECREES

§501-71  Decree of registration; conditional when; quieting title, exceptions; reopened when.  (a)  If the court after a hearing finds that the applicant, at the time of filing an application, or subsequently, had title, as stated in the application, that the title is proper for registration, and that since filing the application, the title of the applicant has not been encumbered in any manner, then a decree of confirmation and registration as prayed for shall be entered.

(b)  If the court finds that the applicant, at the time of filing an application, or subsequently, had title, as stated in the application, that the title is proper for registration, and that subsequent to the filing of the application, the title has been encumbered, then the title shall be registered subject to the encumbrances so found.

(c)  If the court finds that the applicant, at the time of filing an application, or subsequently, had title, as stated in the application, that the title is proper for registration, and that subsequent to filing the application, the applicant has conveyed away all or any portion or portions of the premises or interest therein sought to be registered, then a decree of confirmation and registration shall be entered, covering the entire premises, confirming title in the applicant and the person or persons deriving their title through the applicant, to the premises or interest in accordance with the applicant's or their respective true ownership of the whole or any portion or portions thereof or interest therein at the time of filing the decree, and subject to all encumbrances affecting all or any portion thereof.

(d)  Every decree of registration of absolute title shall bind the land, and quiet the title thereto, subject only to the exceptions stated in section 501-82.  It shall be conclusive upon and against all persons, including the State, whether mentioned by name in the application, notice, or citation, or included in the general description "to all whom it may concern".  The decree shall not be opened by reason of the absence, infancy, or other disability of any person affected thereby, nor by any proceeding for reversing judgments or decrees, except that any person deprived of land or of any estate or interest therein by a decree of registration obtained by fraud may file a petition for review within one year after the entry of the decree, unless an innocent purchaser for value has acquired an interest.  If there is any such purchaser, the decree of registration shall not be opened but shall remain in full force and effect forever, subject only to the right of appeal herein provided.  Any person aggrieved by the decree in any case may pursue remedy by action of tort against the applicant or any other person for fraud, in procuring the decree.

(e)  Deregistration pursuant to sections 501-261 to 501-269 shall not alter or revoke the conclusive nature or effect of a decree of registration, which shall continue to quiet the title to the deregistered land as to all claims arising prior to the recording of the certificate of title pursuant to section 501-261, except claims as would not otherwise be barred under this chapter if the lands were not registered. [L 1903, c 56, pt of §38; RL 1925, pt of §3228; am L 1927, c 258, §7; RL 1935, pt of §5037; RL 1945, pt of §12637; RL 1955, pt of §342-38; HRS §501-71; am L 2006, c 38, §13; am L 2009, c 120, §6]

Law Journals and Reviews

For comparison of procedures under this chapter and quiet title statute, see Adverse Possession Against Unknown Claimants Under Land Court and Quiet Title Procedures.  2 HBJ, Dec 1964, at 4.

Case Notes

Rights vest as of date of decree of registration.  402 F. Supp. 95.

Decree bars action for reformation of deed though land court ruled it could not hear question.  20 H. 355.

Decree quiets title as against a respondent who, after filing claim, withdraws and consents that decree be entered in favor of applicant.  31 H. 357.

Infant, rights of after reaching majority.  41 H. 490, remanded 256 F.2d 208, modified 42 H. 661, app. dism'd 267 F.2d 449.

Applicant has burden of establishing its title.  50 H. 507, 444 P.2d 909.

Decree does not freeze seaward boundary, it being subject to erosion.  55 H. 176, 517 P.2d 57.

In construing a land court decree, court held "along high water mark" prevails over distances and azimuths as measure of title line.  57 H. 585, 562 P.2d 771.

Cited:  29 H. 232, 233; 34 H. 93, 99; 35 H. 816, 822; 37 H. 270, 277.



§501-72 - Types of nonabsolute title.

§501-72  Types of nonabsolute title.  Possessory title.  When a possessory title only is required, the applicant may be registered as the owner of the fee simple on giving such evidence of actual bona fide possession and of title, and serving such notices, if any, as may from time to time be ordered by the court.  The registration of any person as first registered owner of land with a possessory title only shall not affect or prejudice the enforcement of any estate, right, or interest adverse to or in derogation of the title of the first registered owner, and subsisting or capable of arising at the time of the registration of the owner; but, save as aforesaid, shall have the same effect as registration of a person with an absolute title.

Qualified title.  When an absolute title has been applied for, and on examination of title it appears to the court that the title can be established only for a limited period or subject to certain reservations, or upon application claiming such a qualified title, the court, on the application of the party applying to be registered, may except from the effects of registration, by an order included in the court's decree, any estate,right, or interest arising before a specified date; or arising under a specified instrument; or otherwise particularly described in the decree.

A title registered subject to an excepted estate, right, or interest, shall be called a qualified title.  The registration of a person as first registered owner of land with a qualified title shall have the same effect as the registration of a person with an absolute title, save that registration with a qualified title shall not affect or prejudice the enforcement of any estate, right, or interest appearing by the register to be excepted. [L 1903, c 56, pt of §38; RL 1925, pt of §3228; RL 1935, pt of §5037; RL 1945, pt of §12637; RL 1955, pt of §342-38; HRS §501-72; gen ch 1985]

Case Notes

Applicant has burden of establishing its title.  50 H. 507, 444 P.2d 909.



§501-73 - Removing clouds on title.

§501-73  Removing clouds on title.  The court may remove clouds on titles and may find and decree in whom the title or any interest, legal or equitable, in land is vested, whether in the applicant or in any other person. [L 1909, c 11, §5; RL 1925, pt of §3228; RL 1935, pt of §5037; RL 1945, pt of §12637; RL 1955, pt of §342-38; HRS §501-73]

Case Notes

Dower, power of widow to convey.  21 H. 431.

Court may decree title to be in beneficiary of trust when trustee's sole duty was to convey.  26 H. 809, 816.

Applicant has burden of establishing its title.  50 H. 507, 444 P.2d 909.

Cited:  20 H. 355, 357; 37 H. 74, 95, aff'd 158 F.2d 122.



§501-74 - Decree, contents of.

§501-74  Decree, contents of.  Every decree of registration shall bear the date of the year, day, hour, and minute of its entry, and shall be signed by the registrar.  It shall state whether the owner is married or unmarried, and if married the full name of the husband or wife.  If the owner (or spouse of the owner) has been known by more than one name, all the names of such person shall be stated.  The wife's maiden name and surname shall be stated in all cases.  If the owner is under disability it shall state the nature of the disability, and if a minor, shall state the minor's age.  It shall contain a description of the land as finally determined by the court; and shall set forth the estate of the owner, and also, in such manner as to show their relative priority, all particular estates, mortgages, easements, liens, attachments, and other encumbrances including rights of husband or wife, if any, to which the land or the owner's estate is subject; and may contain any other matter properly to be determined in pursuance of this chapter.  The decree shall be stated in a convenient form for transcription upon the certificate of title hereinafter mentioned. [L 1903, c 56, §40; RL 1925, §3230; RL 1935, §5038; RL 1945, §12638; RL 1955, §342-39; HRS §501-74; gen ch 1985; am L 1988, c 346, §2]

Case Notes

Dower must be noted.  21 H. 431, 434; 35 H. 816.

Surveyed description of land in decree construed same as in instrument inter partes.  23 H. 51.

Infant, rights of after reaching majority.  41 H. 490, remanded 256 F.2d 208, modified 42 H. 661, app. dism'd 267 F.2d 449.

Cited:  40 H. 730, 733.

Mentioned:  75 H. 164, 858 P.2d 712.



§501-75 - Transcription of decree in registry; certificate of title.

§501-75  Transcription of decree in registry; certificate of title.  Immediately upon the entry of the decree of registration the registrar shall send a certified copy thereof, under the seal of the court, to the assistant registrar in the bureau of conveyances, who shall transcribe the decree in a book to be called the registration book, in which a leaf or leaves in consecutive order shall be devoted exclusively to each title.  The entry made by the assistant registrar in this book in each case shall be the original certificate of title, and shall be signed by the assistant registrar and sealed with the seal of the court.  All certificates of title shall be numbered consecutively, beginning with number one.

The certified copy of the decree of registration shall be filed and numbered by the assistant registrar with a reference noted on it to the place of record of the original certificate of title.  When several parcels of land which are not contiguous have been registered under one application as permitted by section 501-25, the decree of registration shall expressly state that the assistant registrar, after entering the decree in the registration book, may cancel the original certificate of title and issue in place thereof a separate transfer certificate of title for each parcel so registered. [L 1903, c 56, §41; RL 1925, §3231; am L 1931, c 242, §1; RL 1935, §5039; RL 1945, §12639; RL 1955, §342-40; HRS §501-75; am L 1972, c 91, §1(o); gen ch 1985; am L 1988, c 346, §3]

Rules of Court

Record of disposition, see RLC rule 54.

Transcription of decree, see RLC rule 55.



§501-81 - Legal incidents of registered land.

LEGAL INCIDENTS OF REGISTERED LAND

§501-81  Legal incidents of registered land.  Registered land, and ownership therein, shall in all respects be subject to the same burdens and incidents which attach by law to unregistered land.  Nothing in this chapter shall in any way be construed to relieve registered land or the owners thereof from any rights incident to the relation of husband and wife; or from liability to attachment or mesne process or levy on execution; or from liability to any lien of any description established by law on land and the buildings thereon, or in the interest of the owner in land or buildings; or to change the laws of descent except as provided in section 501-71; or the rights of partition between coparceners and other cotenants; or the right to take the same by eminent domain; or to relieve such land from liability to be recovered by a trustee in bankruptcy under the provisions of law relating to preferences; or to change or affect in any way any other rights or liabilities created by law and applicable to unregistered land; except as otherwise expressly provided in this chapter. [L 1903, c 56, §70; RL 1925, §3259; RL 1935, §5040; RL 1945, §12640; RL 1955, §342-41; HRS §501-81; am L 1972, c 91, §1(p)]

Case Notes

Civil rights action involving courts' relocation of seaward boundary of registered land.  402 F. Supp. 95.

Easements of ingress and egress, creation of by subdivision map filed in land court.  34 H. 881; 39 H. 608.  See 37 H. 270.  Dedication of streets.  39 H. 514.

Rights incident to relation of husband and wife affect registered land as well as unregistered.  35 H. 816, 825.

Registered land, like unregistered land, is subject to erosion.  55 H. 176, 517 P.2d 57.

Referred to:  44 H. 235, 246, 353 P.2d 1007; 50 H. 189, 436 P.2d 207.



§501-82 - Tenure of holder of certificate of title.

§501-82  Tenure of holder of certificate of title.  (a)  Every applicant receiving a certificate of title in pursuance of a decree of registration, and every subsequent purchaser of registered land who takes a certificate of title for value and in good faith, hold the same free from all encumbrances except those noted on the certificate in the order of priority of recordation, and any of the following encumbrances which may be subsisting, namely:

(1)  Liens, claims, or rights arising or existing under the laws or Constitution of the United States, which the statutes of this State cannot require to appear of record in the registry; provided that notices of liens for internal revenue taxes payable to the United States, and certificates affecting such liens, shall be deemed to fall within this paragraph only if the same are recorded in the bureau of conveyances as provided by chapter 505;

(2)  Unpaid real property taxes assessed against the land and improvements covered by the certificate of title, with interest, penalties, and other additions to the tax, which, unless a notice is filed and registered as provided by county real property tax ordinance, shall be for the period of three years from and after the date on which the lien attached, and if proceedings for the enforcement or foreclosure of the tax lien are brought within the period, until the termination of the proceedings or the completion of the tax sale;

(3)  State tax liens, if the same are recorded in the bureau of conveyances as provided by section 231-33;

(4)  Any public highway, or any private way laid out under the provisions of law, when the certificate of title does not state that the boundary of such way has been determined;

(5)  Any lease, coupled with occupancy, for a term not exceeding one year; provided that the priority of the unrecorded lease shall attach only at the date of the commencement of the unrecorded lease and expire one year from the date or sooner if so expressed;

(6)  Any liability to assessments for betterments, or statutory liability which may attach to land as a lien prior to or independent of, the recording or registering of any paper of the possibility of a lien for labor or material furnished in the improvement of the land; provided that the priority of any such liability and the lien therefor (other than for labor and material furnished in the improvement of the land which shall be governed by section 507-43) shall cease and terminate three years after the liability first accrues unless notice thereof, signed by the officer charged with collection of such assessments or liability, setting forth the amount claimed, the date of accrual, and the land affected, is registered and noted on the certificate of title within such three year period; provided further that if there are easements or other rights, appurtenant to a parcel of registered land which for any reason have failed to be registered, such easements or rights shall remain so appurtenant notwithstanding such failure, and shall be held to pass with the land until cut off or extinguished by the registration of the servient estate, or in any other manner;

(7)  The possibility of reversal or vacation of the decree of registration upon appeal; or

(8)  Any encumbrance not herein required to be registered as provided in sections 501-241 to 501-248 and relating to a leasehold time share interest.

(b)  For the purposes of this section, an encumbrance shall be deemed sufficiently noted on a certificate if the notation:

(1)  References a document by name or number which contains an encumbrance; and

(2)  Indicates that the referenced document contains an encumbrance to which the registered land is subject.

(c)  Except as provided in sections 501-241 to 501-248, if the title of a recorded document indicates that it contains an encumbrance, the assistant registrar shall note the document as an encumbrance on the certificate of title or the new certificate of title issued upon recordation of such document, as applicable. [L 1903, c 56, §39; am L 1909, c 139, §1; RL 1925, §3229; am imp L 1925, c 192, §14; am L 1931, c 222, §1; am imp L 1932 2d, c 140, §65; RL 1935, §5041; RL 1945, §12641; am L 1945, c 255, §1; am L 1949, c 144, §1; RL 1955, §342-42; HRS §501-82; am L 1972, c 91, §1(q), (r); am L 1973, c 128, §3; am L 1989, c 14, §17 and c 20, §2; am L 1994, c 206, §2; am L 1998, c 219, §7]

Revision Note

"Sections 501-241 to 501-248" substituted for "chapter 501, part      ".

Case Notes

Dower must be noted.  21 H. 431, 434; 35 H. 816.

Encumbrances which need not be noted:  Third paragraph, relating to highways, construed.  31 H. 787, 789, aff'd 61 F.2d 896.  See 39 H. 514.  Relating to private ways, construed.  40 H. 730.  Fifth paragraph, relating to statutory liens, construed.  31 H. 446.

"Good faith" of purchaser.  See 33 H. 343; 35 H. 816; 37 H. 270; 44 H. 235, 248, 353 P.2d 1007; 44 H. 365, 367-68, 355 P.2d 40, aff'g 44 H. 147, 355 P.2d 40; 50 H. 189, 436 P.2d 207.

Purchaser of lease noted on certificate of title holds free of unregistered sublease.  33 H. 343.

Whether holder of equitable right may, by registration, cut off equities which otherwise would be superior, raised but not decided.  44 H. 235, 247, 353 P.2d 1007.

Unauthorized city and county deed, effect of.  44 H. 365, 367-68, 355 P.2d 40, aff'g 44 H. 147, 355 P.2d 40.

Knowledge of unregistered encumbrance does not disqualify holder of certificate of title from protection against it.  50 H. 189, 436 P.2d 207.

Maintenance of city and county sewer line across premises is required to be noted as an "encumbrance".  50 H. 189, 436 P.2d 207.

Whatever equitable rights may be possessed by holder of unregistered encumbrance, they cannot be asserted against holder of certificate of title.  50 H. 189, 436 P.2d 207.

One who takes a certificate of title to registered land for value and in good faith holds land free of all encumbrances except those noted on the certificate and enumerated in statute.  58 H. 580, 574 P.2d 524.

City condemning registered land may invoke the same rights and protections regarding the registered land as may be invoked by a private land purchaser.  60 H. 40, 587 P.2d 294.

Reference to height restriction on transfer certificate of title within document identified as a "consent" deemed to be insufficient notation of an encumbrance under this section; because height restriction was never explicitly and separately noted on 1988 transfer certificate of title, defendant-appellant was entitled to hold lot free from such restriction.  75 H. 370, 862 P.2d 1048.

Cited:  41 H. 490, 497, remanded 256 F.2d 208, modified 42 H. 661, app. dism'd 267 F.2d 449; 74 H. 85, 839 P.2d 10.



§501-83 - Certificate effective from transcription.

§501-83  Certificate effective from transcription.  The certificate first registered in pursuance of a decree of registration in regard to any parcel of land shall be entitled in the registration book "original certificate of title, entered pursuant to decree of the land court, dated at" (stating time and place of entry of decree and the number of the case).  The certificate shall take effect from the date of the transcription of the decree.  Subsequent certificates relating to the same land shall be in like form, but shall be entitled "transfer from No...." (the number of the next previous certificate relating to the same land); and also the words "originally registered" (date, volume, and page of registration); except that where land after original registration is registered in heirs or devisees, the certificate shall be entitled "registered transfer by descent or devise from No...." and shall contain the same information as to the decree as an original certificate. [L 1903, c 56, §42; am L 1913, c 21, §1; RL 1925, §3232; am L 1927, c 258, §8; RL 1935, §5042; RL 1945, §12642; RL 1955, §342-43; HRS §501-83]



§501-83.5 - Outstanding owner's duplicate certificates.

§501-83.5  Outstanding owner's duplicate certificates.  No owner's duplicate certificates of title shall be issued after June 14, 1988, whether the deed or other instrument upon which such would have been based was recorded before or after June 14, 1988.  Whenever a duplicate has been issued and is still outstanding, it shall be deemed to have been surrendered and notwithstanding any other provision herein, the assistant registrar shall accept for filing any deed or other voluntary instruments without requiring the presentation of the outstanding duplicate certificate. [L 1988, c 346, §25; am L 1992, c 197, §2]



§501-84 - Certificates, when two or more owners.

§501-84  Certificates, when two or more owners.  Where two or more persons are registered owners under any tenancy, one certificate shall be issued for the whole land.  Any conveyance of fee simple interest in registered land shall be recorded with the assistant registrar, who shall note the same on the certificate, cancel all the certificates affecting the whole land, and issue a new certificate to reflect all the owners of the whole land. [L 1903, c 56, §43; RL 1925, §3233; RL 1935, §5043; RL 1945, §12643; RL 1955, §342-44; HRS §501-84; gen ch 1985; am L 1988, c 346, §4; am L 1993, c 18, §1]



§501-85 - Substitution, one certificate for several, several for one; subdivisions, maps.

§501-85  Substitution, one certificate for several, several for one; subdivisions, maps.  A registered owner of several distinct parcels of land covered by one certificate of title may, with the approval of the court, have that certificate of title canceled and separate certificates entered for portions thereof.  A registered owner of two or more distinct parcels of land, which are contiguous, or which are so adjacent (although separated by a roadway or stream or other strip of land) as to form one lot of land for practical use, may with like approval and by a decree of the court, have that certificate canceled and a single original certificate for the whole, or separate certificates for subdivisions thereof, entered in place of the canceled certificates; provided that if any person or persons other than the registered owner appear to have an interest in any part of the premises proposed to be consolidated, or in any intervening roadway, stream, or strip of land as aforesaid, the court shall not entertain the application for consolidation unless the other person or persons join with the owner in the application, signing and acknowledging the same in the same manner as provided for original applications, or unless the person or persons if not joining in the application have been given notice thereof and an opportunity to be heard as shall be ordered by the court.

Any owner proposing to combine two or more parcels of land, or to subdivide any registered land, shall file with the court an application therefor, together with a map or plan showing the proposed combination or subdivision and accurately delineating thereon all boundaries, streets, passageways, and other easements connected therewith.  The court, before approving the same, and authorizing the issuance of any new certificate or certificates thereon, shall cause the same to be verified by the department of accounting and general services and be satisfied that the same are accurately represented, and that the applicant has complied with the laws and regulations covering subdivisions in the county concerned, applicable thereto. [L 1903, c 56, §44; am L 1923, c 196, §1; RL 1925, §3234; RL 1935, §5044; am L 1939, c 242, §10; RL 1945, §12644; am L 1949, c 222, §13; am L 1951, c 271, §3; RL 1955, §342-45; am L Sp 1959 2d, c 1, §12; HRS §501-85; am L 1972, c 91, §1(s); am L 1988, c 346, §5]

Rules of Court

Subdivisions, see RLC rule 15; consolidations, see RLC rule 27; maps, see RLC rules 104, 106.

Case Notes

Easements of ingress and egress, creation of by subdivision map filed in land court.  34 H. 881; 39 H. 608.  See 37 H. 270. Dedication of streets, 39 H. 514.

Whenever and however court is notified that any person other than registered owner has any interest in the premises sought to be consolidated, court cannot proceed unless such person joins in the petition or is given an opportunity to be heard.  54 H. 276, 506 P.2d 1.

Where State objected to highwater mark shown on map of lands sought to be consolidated, State should have been granted standing as party.  54 H. 276, 506 P.2d 1.

Land court acted prematurely by approving consolidation and resubdivision before county laws were complied with.  66 H. 354, 662 P.2d 206.



§501-86 - Registration runs with land.

§501-86  Registration runs with land.  The obtaining of a decree of registration, and the entry of a certificate of title, shall be regarded as an agreement running with the land, and binding upon the applicant and all the applicant's successors in title, that the land shall be and forever remain registered land, and subject to this chapter, except as provided in part II. [L 1903, c 56, §45; RL 1925, §3235; RL 1935, §5045; RL 1945, §12645; RL 1955, §342-46; HRS §501-86; gen ch 1985; am L 2009, c 120, §7]

Case Notes

Cited:  35 H. 816, 821; 37 H. 270, 277.



§501-87 - No adverse possession or prescription.

§501-87  No adverse possession or prescription.  No title, right, or interest in, to, or across registered land in derogation of that of the registered owner shall be acquired by prescription or adverse possession; provided that this section shall not prejudice any adverse claim, as against any person registered as first owner of land with a possessory title only, in respect of length of possession of any other person, who was in possession of the land at the time when the registration of the first owner took place.

Land registered pursuant to this chapter is not subject to surrender under section 264-1. [L 1903, c 56, §46; am L 1921, c 135, §1; RL 1925, §3236; RL 1935, §5046; RL 1945, §12646; am L 1949, c 64, §1; RL 1955, §342-47; HRS §501-87]

Case Notes

Considered in relation to unregistered sublease where sublessee in possession.  33 H. 343, 346.

Cited:  40 H. 730, 733; 73 H. 297, 832 P.2d 724.



§501-88 - Certificate as evidence.

§501-88  Certificate as evidence.  The original certificate in the registration book, and any copy thereof duly certified under the signature of the registrar or assistant registrar, and the seal of the court, shall be received as evidence in all the courts of the State and shall be conclusive as to all matters contained therein, except as otherwise provided in this chapter. [L 1903, c 56, §47; RL 1925, §3237; RL 1935, §5047; RL 1945, §12647; RL 1955, §342-48; HRS §501-88; am L 1988, c 346, §6]

Case Notes

Issuance of new certificate to reflect acquisition by condemnation may be compelled.  31 H. 781, aff'd 61 F.2d 896.

Conclusive character of certificate considered.  35 H. 816, 822.

Certificate does not freeze seaward boundary, it being subject to erosion.  55 H. 176, 517 P.2d 57.

Matters contained in transfer certificate of title were not conclusive.  8 H. App. 273, 800 P.2d 618.



§501-89 - Indexes, record books, etc.

§501-89  Indexes, record books, etc.  The registrar, under the direction of the court, shall make and keep indexes of all applications and of all decrees of registration, and shall also index and classify all papers and instruments filed in the registrar's office relating to applications and to registered titles.  The registrar shall also, under the direction of the court, cause forms of indexes and registration and entry books to be prepared for the use of the assistant registrar in the bureau of conveyances.

The court shall prepare and adopt convenient forms of certificates of title, and shall also adopt general forms of memoranda to be used by the assistant registrar in registering the common forms of conveyance, and other instruments, to express briefly their effect. [L 1903, c 56, §49; RL 1925, §3238; RL 1935, §5048; RL 1945, §12648; RL 1955, §342-49; HRS §501-89; gen ch 1985]



§501-101 - Voluntary dealing with registered lands.

VOLUNTARY DEALING WITH LAND AFTER

ORIGINAL REGISTRATION

§501-101  Voluntary dealing with registered lands.  An owner of registered land may convey, mortgage, lease, charge, or otherwise deal with the same as fully as if it had not been registered.  The owner may use forms of deeds, mortgages, leases, or other voluntary instruments like those now in use and sufficient in law for the purpose intended.  No deed, mortgage, or other voluntary instrument, except a will and a lease for a term not exceeding one year, purporting to convey or affect registered land, shall take effect as a conveyance or bind the land, but shall operate only as a contract between the parties, and as evidence of authority to the registrar or assistant registrar to make registration.  The act of registration shall be the operative act to convey or affect the land, and in all cases under this chapter the registration shall be made in the office of the assistant registrar in the bureau of conveyances, during office hours prescribed in section 502-32.  The rules of court may provide for forms of conveyances respecting registered land. [L 1903, c 56, §50; am L 1913, c 21, §1; RL 1925, §3239; RL 1935, §5049; RL 1945, §12649; RL 1955, §342-50; HRS §501-101; am L 1972, c 91, §1(t); am L 1974, c 13, §1; gen ch 1985]

Case Notes

Cited in holding that an agreement could operate as a contract between the parties and give rise to enforceable rights, although it could not affect the title situation because not noted on certificate.  324 F. Supp. 768.

Cited in holding that land was not subject to a trust in favor of a partnership when the trust was not noted on the certificate of title.  324 F. Supp. 768.

Bill of sale affecting registered land must be registered to take effect as a conveyance.  58 H. 580, 574 P.2d 524.

Unregistered instrument regarded only as a contract between the parties.  60 H. 40, 587 P.2d 294.

See 33 H. 343; 39 H. 278; 44 H. 235, 246, 353 P.2d 1007; 50 H. 189, 436 P.2d 207.

Where the date of registration of the assignment of assignor's interest in the land, pursuant to this section, acted as the time of conveyance and was nearly two years after the execution of the note and mortgage, and there was nothing in the record to indicate that title was not conveyed or that there was any legally relevant defect in the assignment, the note and mortgage were properly assigned by assignor to assignee.  117 H. 506 (App.), 184 P.3d 821.



§501-101.5 - Agreements of sale; priority.

§501-101.5  Agreements of sale; priority.  (a)  The rights of a buyer under an agreement of sale which has been duly filed and noted on the certificate of title in accordance with this chapter shall be entitled to priority over the claim of any other person with respect to the real estate covered by the agreement of sale where such claim results:

(1)  From a conveyance made to the claimant by the seller of the real estate covered by the agreement of sale if such conveyance was filed after the filing of the agreement of sale; or

(2)  From a judgment in favor of the claimant against the seller affecting the real estate covered by the agreement of sale if the judgment or a notice of the action out of which the judgment arises was not filed prior to the filing of the agreement of sale.

(b)  Upon the buyer's satisfaction of the agreement of sale, the claim or lien upon the real estate covered by the agreement of sale of any person who shall have such a claim resulting from a conveyance or a judgment referred to in subsection (a), shall be extinguished as to such real estate upon the filing of a transfer of title to such real estate from the seller to the buyer.

(c)  For purposes of this section, the following definitions apply:

"Agreement of sale" means an executory contract for the sale and purchase of real estate which binds one party to sell and the other party to buy real estate which is the subject matter of the transaction, and in which the seller retains legal title to the real estate.  As used in this section, an agreement of sale includes a subagreement of sale or subsequent subagreement of sale.

"Buyer" means the party who has agreed to purchase, and "seller" means the party who has agreed to sell the real estate pursuant to an agreement of sale, and includes each of their respective assignees and successors in interest in the agreement of sale.

"Conveyance" means every written instrument by which any estate or interest in real estate is voluntarily created, alienated, mortgaged, or encumbered, or by which title to any real estate may be voluntarily affected, other than wills.

"Filed" or "filing" means filed in accordance with this chapter.

"Real estate covered by the agreement of sale" means the real estate which the seller has agreed to sell and the buyer has agreed to buy pursuant to the agreement of sale, including any portion of or any interest in such real estate.

"Satisfaction of agreement of sale" means the full performance of the buyer's obligations under the agreement of sale, and:

(1)  The buyer's compliance or tender of compliance with all of the buyer's filed written agreements and filed written consents, if any, with claimants whose claims are superior or subject to the rights of the buyer, and with all filed written directions, if any, of the seller to the buyer to make payments under the agreement of sale to a claimant or claimants;

(2)  The buyer's compliance or tender of compliance with all orders, which have been filed, of any court of competent jurisdiction relating to the agreement of sale or to payments under or proceeds of the agreement of sale; and

(3)  The buyer's payment of all periodic, interim, prepaid, and final payments under the agreement of sale.

If a claimant's claim or lien upon the real estate covered by the agreement of sale is extinguished according to this section before the claimant actually receives satisfaction of the claim or lien, the claim or lien shall be automatically transferred to the proceeds from satisfaction of the agreement of sale, in the same priority with respect to other transferred claims or liens on such real estate and with respect to other claims or liens on such proceeds, as the transferred claim or lien had immediately before such extinguishment. [L 1984, c 205, §1; am L 1985, c 247, §1]



§501-102 - Filing liens, etc.

§501-102  Filing liens, etc., notice.  (a)  Every conveyance, lien, attachment, order, decree, instrument, or entry affecting registered land, which would under existing laws, if recorded, filed, or entered in the bureau of conveyances, affect the real estate to which it relates, shall, if registered, filed, or recorded, or entered in the office of the assistant registrar in the bureau of conveyances, be notice to all persons from the time of such registering, filing, recording, or entering and shall contain a reference to the number of the certificate of title and an indorsement of the current certificate of title, if applicable, of the land to be affected.

(b)  This section shall not be construed to relate to state or federal tax liens or child support liens that are created pursuant to order or judgment filed through judicial or administrative proceeding in this State or in any other state, the recording of which shall be as provided by chapters 231, 505, and 576D, respectively.  The recordation of the child support order or judgment in the bureau of conveyances shall be deemed, at such time, for all purposes and without any further action, to place a lien on land registered in the land court under this chapter. [L 1903, c 56, §51; RL 1925, §3240; RL 1935, §5050; RL 1945, §12650; RL 1955, §342-51; HRS §501-102; am L 1973, c 128, §4; am L 1986, c 246, §4; am L 1989, c 20, §3; am L 1997, c 293, §21; am L 2000, c 178, §3]

Rules of Court

Filing liens, see RLC rule 62.

Case Notes

Stipulated judgment and order not a final judgment as it did not dispose of all claims in lawsuit nor was certified as final; non-final damage determination thus not judgment lien upon real property under this section.  85 H. 398 (App.), 944 P.2d 1341.



§501-103 - Conveyances of less than fee simple.

§501-103  Conveyances of less than fee simple.  No new certificate shall be entered or issued upon any transfer of registered land which does not divest the title in fee simple from the owner or one of the registered owners.  Except as provided in sections 501-241 to 501-248, all interests in registered land less than an estate in fee simple shall contain a reference to the document number of the interest acquired and shall be registered by recording with the assistant registrar the instrument creating or transferring or claiming such interest, and by a brief memorandum thereof made by the assistant registrar upon the certificate of title, and signed by the assistant registrar.  Except as provided in sections 501-241 to 501-248, the cancellation or extinguishment of such interests shall be recorded in the same manner.  [L 1903, c 56, §52; RL 1925, §3241; RL 1935, §5051; RL 1945, §12651; RL 1955, §342-52; HRS §501-103; gen ch 1985; am L 1986, c 246, §5; am L 1988, c 346, §7; am L 1993, c 18, §2; am L 1998, c 219, §8]

Revision Note

"Sections 501-241 to 501-248" substituted for "chapter 501, part     ".

Rules of Court

Certificates of title, see Rules of the Land Court, part II.

Case Notes

Cited:  35 H. 816, 823.



§501-104 - Reference of doubtful questions.

§501-104  Reference of doubtful questions.  Where the assistant registrar is in doubt upon any question, or where any party in interest does not agree as to the proper memorandum to be made in pursuance of any deed, mortgage, or other voluntary instrument presented for registration, the question shall be referred to the court for decision, either on the certificate of the assistant registrar, stating the question upon which the assistant registrar is in doubt, or upon the suggestion in writing of any party in interest; and the court, after notice to all parties and a hearing, shall enter an order prescribing the form of memorandum to the assistant registrar, who shall make registration in accordance therewith. [L 1903, c 56, §53; RL 1925, §3242; RL 1935, §5052; RL 1945, §12652; RL 1955, §342-53; HRS §501-104; gen ch 1985]



§501-105 - Grantee's address, etc.

§501-105  Grantee's address, etc., to be stated.  Every deed or other voluntary instrument presented for recording shall contain or have indorsed upon it the full name or names, if more than one, and the address of the grantee or other person acquiring or claiming an interest under the instrument and every document shall also contain or have indorsed upon it a statement that the grantee is married or unmarried, and if married, the statement shall give the name in full of the husband or wife.  Whenever the grantee is a corporation or partnership, the document shall contain or have indorsed upon it the state where the entity is registered and the entity's address.  All names and addresses shall also be entered on all certificates.  Notices and processes issued in relation to registered land in pursuance of this chapter may be served upon any person in interest by mailing the same to the address so given, and shall be binding whether such person resides within or without the State.

Any deed conveying one or more but not all lots or all interests in a lot appurtenant to apartments or units in a condominium project in a certificate shall contain full memoranda relating to easements, rights-of-way, and all other liens and encumbrances affecting the particular lot, lots, interest appurtenant to an apartment or unit, or interests appurtenant to apartments or units conveyed.  If the deed affects all of the land or interests appurtenant to apartments or units in a certificate of title, encumbrances may be referred to by reference. [L 1903, c 56, §54; am L 1907, c 43, §4; RL 1925, §3243; RL 1935, §5053; RL 1945, §12653; RL 1955, §342-54; HRS §501-105; am L 1986, c 246, §6; am L 1989, c 51, §1; am L 1992, c 197, §3; am L 1995, c 22, §4; am L 2008, c 28, §29]



§501-106 - Entry of new certificate.

§501-106  Entry of new certificate.  (a)  No new certificate of title shall be entered, and no memorandum shall be made upon any certificate of title by the registrar or assistant registrar, except:

(1)  In pursuance of any deed or other voluntary instrument;

(2)  Upon the recording of a certificate of merger that merges two or more condominium projects as provided by section 514A-19 or 514B-46;

(3)  Upon the recording of an amendment to a declaration of condominium property regime which alters the percentage interest of the respective apartment or unit owners in the common elements;

(4)  In cases expressly provided for in this chapter; or

(5)  Upon the order of the court, for cause shown.

(b)  The new certificate or memorandum shall be binding upon the registered owner and upon all persons claiming under the registered owner, in favor of every purchaser for value and in good faith; provided that in all cases of registration procured by fraud the owner may pursue all the owner's remedies against the parties to the fraud, without prejudice however to the rights of any innocent holder for value of a certificate of title; and provided further that after the transcription of the decree of registration on the original application any subsequent registration under this chapter procured by the presentation of a forged deed or other instrument, shall be void. [L 1903, c 56, §55; RL 1925, §3244; RL 1935, §5054; RL 1945, §12654; RL 1955, §342-55; HRS §501-106; am L 1972, c 91, §1(u); gen ch 1985; am L 1988, c 346, §8; am L 1993, c 18, §3; am L 2004, c 164, §18; am L 2008, c 28, §12]

Rules of Court

New certificate of title, see RLC rule 59.

Case Notes

Issuance of new certificate to reflect acquisition by condemnation may be compelled.  31 H. 781, aff'd 61 F.2d 896.

Cited:  79 H. 56 (App.), 897 P.2d 983.



§501-107 - Entry record; duplicates and certified copies.

§501-107  Entry record; duplicates and certified copies.  The assistant registrar shall keep a record in which shall be entered all deeds and other voluntary instruments, and all copies of writs or other process filed or recorded with the assistant registrar relating to registered land.  The assistant registrar shall note in the record the date of reception of all instruments.  The instruments shall be stamped with the date, hour, and minute of reception and shall be regarded as registered from the date and time so noted, and the memorandum of each instrument when made on the certificate of title to which it refers shall bear the same date.

Every deed or other instrument, whether voluntary or involuntary, so filed or recorded with the registrar or assistant registrar shall be numbered and indexed, and indorsed with a reference to the proper certificate of title.  All records relating to registered land in the office of the registrar or of the assistant registrar shall be open to the public in the same manner as probate records are open, subject to reasonable regulations as the registrar, under the direction of the court, may make.

Certified copies of all instruments filed or recorded and registered may also be obtained at any time on payment of the assistant registrar's fees.

Within ten days after the end of each week, the assistant registrar shall deliver or forward by mail or electronic transmission, without charge, an image and index of all deeds and other voluntary instruments, writs, or other process that have been filed or recorded with the assistant registrar during each week relating to registered land in all the counties, to the county designated to act as a central clearinghouse in a memorandum of understanding agreed upon by the counties.  The central clearinghouse shall deliver the images and index to the other counties without charge.  The index shall include the following for each instrument:

(1)  Document number;

(2)  Certificate number;

(3)  Date of the filing;

(4)  Type of document;

(5)  Names of grantor and grantee;

(6)  Current tax map key number; and

(7)  Location of the real property by island. [L 1903, c 56, §56; RL 1925, §3245; RL 1935, §5055; RL 1945, §12655; am L 1955, c 89, §1; RL 1955, §342-56; HRS §501-107; gen ch 1985; am L 1986, c 246, §7; am L 1988, c 346, §26; am L 2009, c 197, §2]

Cross References

Copies of instruments, certificates, see §502-26.

Rules of Court

Entry book, see RLC rule 60.



§501-108 - Conveyance of fee; procedure.

§501-108  Conveyance of fee; procedure.  (a)  An owner desiring to convey in fee registered land or any portion thereof shall execute a deed of conveyance, which the grantor or the grantee may present to the assistant registrar in the bureau of conveyances; provided that no deed, mortgage, lease, or other voluntary instrument shall be accepted by the assistant registrar for registration unless a reference to the number of the certificate of title of the land affected by such instrument is incorporated in the body of the instrument tendered for registration.  If the certificate reference in the instrument is not current, an endorsement of the current certificate of title shall be required.

The assistant registrar shall note upon all instruments filed or recorded concurrently with the recorded instrument the document number, the certificate of title number, and, in the case of deregistered land, the bureau of conveyances document number in the spaces provided therefor wherever required.

Except as otherwise provided in section 501-261:

(1)  The assistant registrar shall thereupon, in accordance with the rules and instructions of the court, make out in the registration book a new certificate of title to the grantee;

(2)  The assistant registrar shall note upon the original certificate the date of transfer, and a reference by number to the last prior certificate;

(3)  The original certificate shall be stamped "canceled"; and

(4)  The deed of conveyance shall be filed or recorded and endorsed with the number and place of registration of the certificate of title of the land conveyed.

(b)  On all instruments to be filed or recorded, the top three and one-half inches of space of the first page shall be reserved for recording information for the assistant registrar on the left half of that space, and for the registrar of conveyances on the right half of that space.  The following one inch of space shall be reserved for information showing to whom the document should be returned.  In addition, the first page shall identify and include, if possible, all names of the grantors and all names and addresses of the grantees, the type of document, and the tax map key number.  Endorsements, if any, may be made on a conforming fly sheet.  If an instrument consists of more than one page, each page shall be single-sided sheets of written text numbered consecutively, beginning with number one, and shall be stapled once in the upper left corner.  No instrument shall have a cover or backer attached.  The assistant registrar shall be permitted to remove any rivets affixed to any instrument.

(c)  All names of all natural persons signing in their individual capacity in the instrument shall be typewritten, stamped, legibly printed by hand, or by a mechanical or electrical printing method beneath all signatures.  No discrepancy in any name shall exist between the printed name, as it appears either in the body of the instrument, beneath the signature, or in the notary's certificate of acknowledgment.  The provisions of this subsection shall not apply to any deed or conveyance instrument executed prior to July 1, 1989.

(d)  The assistant registrar may refuse to file or record any instrument that will not reproduce legibly under photographic, electronic, or electrostatic methods, or that is of a size larger than eight and one-half inches by eleven inches, or that contains a schedule, inventory sheet, or map in excess of that size. Notwithstanding any other law to the contrary, the assistant registrar may accept an electronic instrument in lieu of an original instrument with original signatures subject to the requirements set forth in rules adopted by the supreme court of the State of Hawaii consistent with this section and chapter 489E. [L 1903, c 56, §57; am L 1913, c 16, §1; RL 1925, §3246; RL 1935, §5056; RL 1945, §12656; RL 1955, §342-57; am L 1961, c 86, §1; HRS §501-108; gen ch 1985; am L 1986, c 246, §8; am L 1988, c 346, §9; am L 1989, c 51, §2; am L 1992, c 197, §4; am L 2000, c 178, §4; am L 2001, c 23, §1; am L 2009, c 120, §8]

Rules of Court

New certificate of title, see RLC rule 59(a).

Case Notes

Infant, right to disaffirm conveyance after reaching majority.  41 H. 490, remanded 256 F.2d 208, modified 42 H. 661, app. dism'd 267 F.2d 449.



§501-109 - Portion of registered fee.

§501-109  Portion of registered fee.  When a deed in fee is for part only of the land described in a certificate of title the assistant registrar shall also enter a new certificate to the grantor for the part of the land not included in the deed.  In every case of transfer the new certificate or certificates shall include all the land described in the original certificate; provided that no new certificate to a grantee of a part only of the land shall be invalid by reason of the failure of the assistant registrar to enter a new certificate to the grantor for the remaining unconveyed portion.  In case the land described in a certificate of title is divided into lots, designated by numbers or letters, with measurements of all the bounds, and a plan of the land has been filed with the registrar and verified pursuant to section 501-85; and a certified copy thereof is filed with the assistant registrar bearing the same number as is given to the application, and which plan is filed separately by such number, apart from the registration book containing the original certificate, but which certificate has indorsed thereon a reference to the filed plan, when the registered owner makes a deed or transfer in fee of one or more of such lots, the assistant registrar may, instead of canceling the certificate and entering a new certificate to the grantor for the part of the land not included in the deed of transfer, enter on the original certificate a memorandum of the deed of transfer, with a reference to the lot or lots thereby conveyed as designated on the plan, and a statement that the certificate is canceled as to the lot or lots.  Every certificate with the memorandum is as effectual for the purpose of showing the grantor's title to the remainder of the land not conveyed as if the old certificate had been canceled and a new certificate of the land had been entered.  This process may be repeated so long as there is convenient space upon the original certificate for making the memorandum of sale of lots. [L 1903, c 56, §58; am L 1913, c 20, §1; RL 1925, §3247; RL 1935, §5057; RL 1945, §12657; RL 1955, §342-58; HRS §501-109; am L 1988, c 346, §10]

Rules of Court

New certificate of title, see RLC rule 59(b).

Case Notes

Issuance of new certificate to reflect acquisition by condemnation.  31 H. 781, aff'd 61 F.2d 896.



§501-110 - Statement of encumbrances.

§501-110  Statement of encumbrances.  If at the time of any transfer there appears upon the registration book encumbrances or claims adverse to the title of the registered owner, they shall be stated in the new certificate or certificates, except as far as they may be simultaneously released or discharged and except as provided in sections 501-241 to 501-248. [L 1903, c 56, §59; RL 1925, §3248; RL 1935, §5058; RL 1945, §12658; RL 1955, §342-59; HRS §501-110; am L 1998, c 219, §9]

Revision Note

"Sections 501-241 to 501-248" substituted for "chapter 501, part     ".

Case Notes

Cited:  35 H. 816, 822.



§501-116 - Mortgage registration necessary.

MORTGAGES

Cross References

Registered land, see §506-6.

Special mortgage recording fee, see §431P-16.

§501-116  Mortgage registration necessary.  The owner of any interest in registered land may mortgage the interest by executing a mortgage thereof.  Such a mortgage may be assigned, extended, discharged, released in whole or in part, or otherwise dealt with by the mortgagee by any form of instrument sufficient in law for the purpose.  Except as provided in part II, the mortgage, and all instruments assigning, extending, discharging, and otherwise dealing with the mortgage, shall be registered and shall take effect upon the title of the mortgaged property only from the time of registration. [L 1903, c 56, §60; RL 1925, §3249; RL 1935, §5059; RL 1945, §12659; RL 1955, §342-60; am L 1963, c 83, §9; am L 1966, c 18, §8; HRS §501-116; am L 1970, c 15, §1; am L 2009, c 120, §9]

Case Notes

Validity of mortgage, jurisdiction of land court to determine upon petition to cancel memorandum of the mortgage under §501-196.  32 H. 680.



§501-117 - Procedure.

§501-117  Procedure.  Registration of a mortgage shall be made in the manner following:  the mortgage shall be presented to the assistant registrar who shall enter upon the original certificate of title a memorandum of the purport of the mortgage, the time of filing or recording, the document number of the mortgage, and shall sign the memorandum.  The assistant registrar shall also note upon the mortgage the time of filing or recording, and a reference to the volume and page of the registration book where it is registered. [L 1903, c 56, §61; RL 1925, §3250; RL 1935, §5060; RL 1945, §12660; am L 1951, c 142, §1; RL 1955, §342-61; HRS §501-117; gen ch 1985; am L 1986, c 246, §9; am L 1988, c 346, §11]



§501-118 - Foreclosure.

§501-118  Foreclosure.  Mortgages of registered land may be foreclosed like mortgages of unregistered land.

In case of foreclosure by action, a certified copy of the final judgment of the court confirming the sale may be filed or recorded with the assistant registrar or the deputy after the time for appealing therefrom has expired and the purchaser shall thereupon be entitled to the entry of a new certificate.

In case of foreclosure by exercising the power of sale without a previous judgment, the affidavit required by chapter 667 shall be recorded with the assistant registrar.  The purchaser or the purchaser's assigns at the foreclosure sale may thereupon at any time present the deed under the power of sale to the assistant registrar for recording and obtain a new certificate.  Nothing in this chapter shall be construed to prevent the mortgagor or other person in interest from directly impeaching by action or otherwise, any foreclosure proceedings affecting registered land, prior to the entry of a new certificate of title.

After a new certificate of title has been entered, no judgment recovered on the mortgage note for any balance due thereon shall operate to open the foreclosure or affect the title to registered land. [L 1903, c 56, §63; am L 1913, c 21, §1; RL 1925, §3252; RL 1935, §5062; RL 1945, §12662; am L 1951, c 142, §3; RL 1955, §342-62; HRS §501-118; am L 1972, c 91, §1(v); gen ch 1985; am L 1986, c 246, §10; am L 1988, c 346, §12; am L 1998, c 122, §3]

Rules of Court

Certificates of title, see Rules of the Land Court, part II.

Case Notes

A mortgagor's right to "impeach any foreclosure proceeding" is expressly limited to the period before entry of a new certificate of title.  107 H. 95, 110 P.3d 1042.



§501-121 - Leases; registration required.

LEASES

§501-121  Leases; registration required.  Leases of registered land for a term of one year or more shall be registered. [L 1903, c 56, §64; RL 1925, §3253; RL 1935, §5063; RL 1945, §12663; am L 1951, c 142, §4; RL 1955, §342-63; HRS §501-121]

Cross References

Land subject to mortgage or lease, see §501-29.

Case Notes

Purchaser of lease noted on certificate of title holds free of unregistered sublease.  33 H. 343.

Cited:  60 H. 40, 587 P.2d 294.



§501-131 - Transfer in trust; procedure.

TRUSTS

§501-131  Transfer in trust; procedure.  Whenever a deed or other instrument is filed or recorded for the purpose of transferring registered land in trust, or upon any equitable condition or limitation expressed therein, or for the purpose of creating or declaring a trust or other equitable interest in land without transfer, the particulars of the trust, condition, limitation, or other equitable interest shall not be entered on the certificate; but a memorandum thereon shall be entered by the words "in trust", or "upon condition", or other apt words, and by a reference by number to the instrument authorizing or creating the same.  The assistant registrar shall note upon the original instrument creating or declaring the trust or other equitable interest a reference by number of the certificate of title to which it relates.  If the instrument creating or declaring a trust or other equitable interest is already recorded in the bureau of conveyances or admitted to probate, or any order of a federal court creating or declaring a trust in real property has been made, a certified copy may be filed or recorded by the assistant registrar and registered. [L 1903, c 56, §65; RL 1925, §3254; RL 1935, §5064; RL 1945, §12664; RL 1955, §342-64; HRS §501-131; am L 1986, c 246, §11; am L 1988, c 346, §13]

Rules of Court

Transfer in trust, see RLC rule 61.



§501-132 - Powers to be noted on certificate; construction for court.

§501-132  Powers to be noted on certificate; construction for court.  If the instrument creating or declaring a trust or other equitable interest contains an express power to sell, mortgage, or deal with the land in any manner, the power shall be stated in the certificate of title by the words "with power to sell" or "with power to mortgage", and by apt words of description in case of other powers.

No instrument transferring, mortgaging, or in any way dealing with registered land held in trust shall be registered, unless the power thereto enabling is expressly conferred in the instrument of trust, or unless the judgment of a court of competent jurisdiction has construed the instrument in favor of the power, in which case a certified copy of the judgment may be filed or recorded with the assistant registrar who shall make registration in accordance therewith. [L 1903, c 56, §66; RL 1925, §3255; RL 1935, §5065; RL 1945, §12665; RL 1955, §342-65; HRS §501-132; am L 1972, c 91, §1(w); gen ch 1985; am L 1986, c 246, §12]

Rules of Court

Transfer in trust, see RLC rule 61.



§501-133 - New trustee.

§501-133  New trustee.  When a new trustee of registered land is appointed either by any court or otherwise, a new certificate may be entered upon presentation to the assistant registrar of a certified copy of the order or deed of appointment. [L 1903, c 56, §67; RL 1925, §3256; RL 1935, §5066; RL 1945, §12666; RL 1955, §342-66; HRS §501-133; am L 1972, c 91, §1(x); gen ch 1985; am L 1986, c 246, §13; am L 1988, c 346, §14]

Rules of Court

New certificate of title, see RLC rule 59(f).



§501-134 - Trusts, implied or constructive.

§501-134  Trusts, implied or constructive.  Whoever claims an interest in registered land by reason of any implied or constructive trust shall file or record for registration a statement thereof with the assistant registrar.  The statement shall contain a description of the land, and a reference to the number of the certificate of title and the volume and page of the registration book where it is entered.  The claim shall not affect the title of a purchaser for value and in good faith before its registration. [L 1903, c 56, §68; RL 1925, §3257; RL 1935, §5067; RL 1945, §12667; RL 1955, §342-67; HRS §501-134; am L 1986, c 246, §14]

Law Journals and Reviews

Constructive Trust:  An Equitable Doctrine for Protecting and Establishing Legal Interests in Real Property.  II HBJ No. 13, at pg. 121.



§501-135 - Application by trustee.

§501-135  Application by trustee.  Any trustee may file an application for registration of any land held in trust by the trustee, unless expressly prohibited by the instrument creating the trust. [L 1903, c 56, §69; RL 1925, §3258; RL 1935, §5068; RL 1945, §12668; RL 1955, §342-68; HRS §501-135; gen ch 1985]



§501-136 - Attachment and other liens; filing or recording of.

§501-136  Attachment and other liens; filing or recording of.  In every case where a writing of any description or a copy of any writ is required by law to be filed or recorded in the bureau of conveyances in order to create or preserve any lien, right, or attachment upon unregistered land, such writing or copy, when intended to affect registered land shall be filed or recorded and registered with the assistant registrar of the land court.  In addition to any particulars required in such papers for recording with records of deeds, it shall also contain a reference to the number of the certificate of title of the land to be affected and also, if the attachment, right, or lien is not claimed on all the land in any certificate of title, a description sufficiently accurate for identification of the land intended to be affected.  This section and section 501-138 do not apply to liens for internal revenue taxes payable to the United States or to liens for state taxes payable to the state department of taxation. [L 1903, c 56, §71; RL 1925, §3260; RL 1935, §5069; RL 1945, §12669; am L 1949, c 237, §1; RL 1955, §342-69; HRS §501-136; am L 1973, c 128, §5; am L 1986, c 246, §15; am L 1989, c 20, §4]

Rules of Court

Filing liens, see RLC rule 62.



§501-137 - REPEALED.

§501-137  REPEALED.  L 1988, c 346, §15.



§501-138 - Discharge or modification of liens to be recorded.

§501-138  Discharge or modification of liens to be recorded.  Attachments on mesne process and liens of every description upon registered land shall be continued, reduced, discharged, and dissolved by any method sufficient in law to continue, reduce, discharge, or dissolve like liens on unregistered land.  All certificates or other instruments which are permitted or required by law to be recorded in the bureau of conveyances to give effect to the continuance, reduction, discharge, or dissolution of attachments or other liens upon unregistered lands, or to give notice of such continuance, reduction, discharge, or dissolution, shall in the case of like liens upon registered land be filed and registered with the assistant registrar. [L 1903, c 56, §73; RL 1925, §3262; RL 1935, §5071; RL 1945, §12671; RL 1955, §342-71; HRS §501-138]

Rules of Court

Discharge or modification of liens, see RLC rule 63.

Case Notes

Removing of encumbrance.  32 H. 680.



§501-139 - Assistant registrar as official recorder.

§501-139  Assistant registrar as official recorder.  All the provisions of law relating to attachments of real estate and leasehold estates on mesne process apply to registered land, except that the duties required to be performed by the registrar of conveyances shall be performed as the assistant registrar, who shall register the facts required to be recorded, and for that purpose shall keep books similar to those required to be kept for attachments as the registrar of conveyances, if any, and the fees for registering attachments shall be the same as are provided for recording. [L 1903, c 56, §74; RL 1925, §3263; RL 1935, §5072; RL 1945, §12672; RL 1955, §342-72; HRS §501-139; am L 2006, c 38, §14]



§501-140 - Indorsement of and notices to plaintiff's attorney.

§501-140  Indorsement of and notices to plaintiff's attorney.  The name and address of the plaintiff's attorney shall in all cases be indorsed upon the writ, where an attachment is made.  The attorney is deemed to be the attorney of the plaintiff until written notice that the attorney has ceased to be such is filed for registration by the plaintiff. [L 1903, c 56, §75; RL 1925, §3264; RL 1935, §5073; RL 1945, §12673; RL 1955, §342-73; HRS §501-140; gen ch 1985]



§501-141 - Court orders to be recorded.

§501-141  Court orders to be recorded.  Whenever an attachment on mesne process is continued, reduced, dissolved, or otherwise affected by an order, decision, or judgment of the court in which the action or proceeding in which the attachment was made is pending, or by any order of a court of bankruptcy, a certificate of the entry of the order, decision, or judgment from the clerk or registrar and under the seal of the court, shall be entitled to be registered on presentation to the assistant registrar.  A like certificate of the allowance by the court of an amendment which a subsequent attaching creditor or purchaser contends had the effect of dissolving an attachment, may be registered as an amendment allowed, but shall not be conclusive of dissolution, unless the court in which the action is pending adjudicates that the amendment dissolves the attachment, in which case a certificate of the order, as soon as it becomes absolute, shall be registered as a dissolution of the attachment. [L 1903, c 56, §76; RL 1925, §3265; RL 1935, §5074; RL 1945, §12674; RL 1955, §342-74; HRS §501-141; am L 1972, c 91, §1(y)]



§501-142 - Mechanic's lien.

§501-142  Mechanic's lien.  When a mechanic's lien or lien for labor and materials is claimed upon registered and unregistered land, and the notice required by law is filed in the circuit court where the land is situated, an attested copy of the order directing the lien to attach which contains or has indorsed upon it a reference to the certificate of title of the land affected shall be filed or recorded with the assistant registrar and registered. [L 1903, c 56, §77; RL 1925, §3266; RL 1935, §5075; RL 1945, §12675; RL 1955, §342-75; HRS §501-142; am L 1986, c 246, §16]

Rules of Court

Mechanic's lien, see RLC rule 62(b).



§501-143 - Enforcement of lien.

§501-143  Enforcement of lien.  A lien of any description upon registered land shall be enforced in the same manner as like liens upon unregistered land.  Whenever registered land is set off or sold on execution; or taken or sold for taxes or for any assessment; or sold to enforce a lien for labor or materials, or the lien of a mortgagee or cotenant arising from a payment of taxes, or for an assessment, or for any costs and charges incident to any liens, any execution, or copy of the execution, any officer's return, or any deed, demand, certificate, or affidavit or other instrument made in the course of proceedings to enforce the liens and required by law to be recorded in the bureau of conveyances in the case of unregistered land, shall be filed or recorded and registered with the assistant registrar and a memorandum made upon the proper certificate of title in each case as an adverse claim or encumbrance. [L 1903, c 56, §78; RL 1925, §3267; RL 1935, §5076; RL 1945, §12676; RL 1955, §342-76; HRS §501-143; am L 1986, c 246, §17]



§501-144 - New certificate after enforcement of lien; tax sale.

§501-144  New certificate after enforcement of lien; tax sale.  After registered land has been sold on any execution, or taken or sold for the enforcement of any lien of any description, the person claiming under an execution or under any deed or other instrument made in the course of proceedings to levy the execution or enforce any lien, may petition the court for the entry of a new certificate to the person, and the application may be granted.  Every new certificate entered under this section shall contain a memorandum of the nature of the proceeding on which it is based and, where a new certificate is entered in pursuance of any tax title, the certificate shall contain a memorandum that it is subject to the rights of redemption reserved by law, if any.  At any time prior to the entry of a new certificate the registered owner may pursue all the registered owner's remedies to impeach or annul proceedings under executions or to enforce liens of any description. [L 1903, c 56, §79; RL 1925, §3268; RL 1935, §5077; RL 1945, §12677; RL 1955, §342-77; HRS §501-144; am L 1972, c 91, §1(z); gen ch 1985]

Case Notes

Issuance of new certificate to reflect acquisition by condemnation may be compelled.  31 H. 781, aff'd 61 F.2d 896.



§501-151 - Pending actions, judgments; recording of, notice.

PENDING ACTIONS; JUDGMENTS AND PARTITIONS; RECORDING

§501-151  Pending actions, judgments; recording of, notice.  No writ of entry, action for partition, or any action affecting the title to real property or the use and occupation thereof or the buildings thereon, and no judgment, nor any appeal or other proceeding to vacate or reverse any judgment, shall have any effect upon registered land as against persons other than the parties thereto, unless a full memorandum thereof, containing also a reference to the number of certificate of title of the land affected is filed or recorded and registered.  Except as otherwise provided, every judgment shall contain or have endorsed on it the State of Hawaii general excise taxpayer identification number, the federal employer identification number, or the last four digits only of the social security number for persons, corporations, partnerships, or other entities against whom the judgment is rendered.  If the judgment debtor has no social security number, State of Hawaii general excise taxpayer identification number, or federal employer identification number, or if that information is not in the possession of the party seeking registration of the judgment, the judgment shall be accompanied by a certificate that provides that the information does not exist or is not in the possession of the party seeking registration of the judgment.  Failure to disclose or disclosure of an incorrect social security number, State of Hawaii general excise taxpayer identification number, or federal employer identification number shall not in any way adversely affect or impair the lien created upon recording of the judgment.  This section does not apply to attachments, levies of execution, or to proceedings for the probate of wills, or for administration in a probate court; provided that in case notice of the pendency of the action has been duly registered it is sufficient to register the judgment in the action within sixty days after the rendition thereof.

As used in this chapter "judgment" includes an order or decree having the effect of a judgment.

Notice of the pendency of an action in a United States District Court, as well as a court of the State of Hawaii, may be recorded.

The party seeking registration of a judgment shall redact the first five digits of any social security number by blocking the numbers out on the copy of the judgment to be filed or recorded. [L 1903, c 56, §80; RL 1925, §3269; am L 1931, c 223, §1; RL 1935, §5078; RL 1945, §12678; RL 1955, §342-78; HRS §501-151; am L 1972, c 91, §1(aa); gen ch 1985; am L 1986, c 246, §18; am L 1990, c 203, §2; am L 1993, c 18, §4; am L 2008, c 86, §1; am L 2009, c 5, §2]

Note

The 2008 amendment shall not be applied to judgments, orders, or decrees existing and filed or recorded in the bureau of conveyances or land court as of July 1, 2008.  L 2008, c 86, §5.

Rules of Court

Recording notice, see RLC rule 62(d).

Case Notes

Where plaintiff obtained and recorded its judgment after pendency of foreclosure action was filed with land court, plaintiff had constructive notice of the lawsuit and was bound by state court's orders.  876 F. Supp. 230.

Pursuant to this section, §501-152, and TSA International, the circuit court has jurisdiction to expunge a lis pendens originally recorded in the land court and thus did not err when it asserted jurisdiction over the case.  101 H. 81, 63 P.3d 389.

The circuit court properly granted defendant's motion to expunge the lis pendens where plaintiff's application for lis pendens did not seek to obtain title to or possession of the real property at issue, and thus was not valid.  101 H. 81, 63 P.3d 389.

Lis pendens and supplemental lis pendens invalid where plaintiffs' claims for relief did not fall within categories authorizing filing of lis pendens under this section.  85 H. 398 (App.), 944 P.2d 1341.

Whether a lis pendens is valid under this section is determined by the nature of the relief sought in the recording parties' pleading.  85 H. 398 (App.), 944 P.2d 1341.

Where plaintiffs filed a notice of pendency of action pursuant to this section and §634-51, magistrate judge's order, in applying Sports Shinko to the facts of the case to deny defendant's motion to expunge, was not clearly erroneous or contrary to law.  529 F. Supp. 2d 1206.



§501-152 - Certificate of judgment for defendant.

§501-152  Certificate of judgment for defendant.  At any time after final judgment in favor of the defendant, or other disposition of any case in which a memorandum has been registered as provided in section 501-151, a certificate of the clerk stating the manner of the disposal thereof shall be entitled to registration. [L 1903, c 56, §81; RL 1925, §3270; RL 1935, §5079; RL 1945, §12679; RL 1955, §342-79; HRS §501-152; am L 1972, c 91, §1(bb)]

Case Notes

Pursuant to this section, §501-151, and TSA International, the circuit court has jurisdiction to expunge a lis pendens originally recorded in the land court and thus did not err when it asserted jurisdiction over the case.  101 H. 81, 63 P.3d 389.

The circuit court properly granted defendant's motion to expunge the lis pendens where plaintiff's application for lis pendens did not seek to obtain title to or possession of the real property at issue, and thus was not valid.  101 H. 81, 63 P.3d 389.



§501-153 - Certificate of judgment for plaintiff.

§501-153  Certificate of judgment for plaintiff.  Whenever in any action affecting registered land, judgment is entered for the plaintiff, except in actions relating to terms of less than one year, the judgment is entitled to registration on presentation of a certificate of the entry thereof from the clerk of the court where the action is pending, to the assistant registrar, who shall enter a memorandum upon the certificate of title of the land to which the judgment relates.  If the judgment does not apply to all the land described in the certificate of title the certificate of the clerk and the memorandum entered by the assistant registrar shall contain a description of the land affected by the judgment. [L 1903, c 56, §82; RL 1925, §3271; RL 1935, §5080; RL 1945, §12680; RL 1955, §342-80; HRS §501-153; am L 1972, c 91, §1(cc)]



§501-154 - Writ of possession, service, time limit for registration.

§501-154  Writ of possession, service, time limit for registration.  When in any action in the nature of an action of ejectment an execution or writ of possession has been issued and served by the officer, the officer shall cause a copy of the writ, with a return of the officer's doings thereon, to be filed and registered within three months after the service and before the return of the writ into the clerk's office.  The plaintiff, in case the judgment was that the plaintiff was entitled to an estate in fee simple in the demanded premises, or in any part thereof, and for which execution or writ of possession issued, is thereupon entitled to the entry of a new certificate of title. [L 1903, c 56, §83; RL 1925, §3272; RL 1935, §5081; RL 1945, §12681; RL 1955, §342-81; HRS §501-154; am L 1972, c 91, §1(dd); gen ch 1985]

Case Notes

Ejectment as remedy for removal of unregistered sewer line.  35 H. 225, 230; 50 H. 189, 436 P.2d 207.

Necessity of describing the area unlawfully occupied, see 35 H. 225, 228.



§501-155 - Judgment directing conveyance.

§501-155  Judgment directing conveyance.  Any judgment of a court of competent jurisdiction, whether a federal court or a court of the State of Hawaii, affecting title or rights in registered land, may be recorded, whether the claim adjudicated was legal or equitable in nature.  Every instrument necessary to give effect to the judgment and directed by the court to be executed, whether executed by a party or by some other person appointed by the court, shall be recorded and shall have full force and effect to bind the land to be affected thereby.  A judgment entered in lieu of directing a conveyance, and having the effect of a conveyance, shall be recorded with like force and effect. [L 1903, c 56, §85; RL 1925, §3274; RL 1935, §5082; RL 1945, §12682; RL 1955, §342-82; HRS §501-155; am L 1972, c 91, §1(ee); gen ch 1985; am L 1988, c 346, §16; am L 1993, c 18, §5]

Rules of Court

As to giving effect to judgment, see HRCP rule 70.

Case Notes

Referred to:  44 H. 235, 246, 353 P.2d 1007.

Hawaii Legal Reporter Citations

Lis pendens expunged.  78-2 HLR 78-1289.

Unconstitutional.  78-2 HLR 78-1289.



§501-156 - Partition.

§501-156  Partition.  In an action for partition of registered land, after the entry of the final judgment of partition and the acceptance of the report of the commissioners, if any, a copy of the judgment and of the return of the commissioners, certified by the clerk or registrar, as the case may be, shall be filed or recorded and registered.  Thereupon, in case the land is set off to the owners in severalty, any owner is entitled to have a certificate entered of the share set off to the owner in severalty.  In case the land is ordered by the court to be sold, the purchaser or the purchaser's assigns are entitled to have a certificate of title entered on presenting the deed of the commissioners for registration; provided that any new certificate entered in pursuance of partition proceedings, whether by way of set off or of sale, shall contain a reference to the final judgment of partition, and shall be conclusive as to the title to the same extent and against the same persons as the judgment is made conclusive by the statutes applicable thereto.  Any person holding such certificate of title or a transfer thereof may petition the court at any time to cancel the memorandum relating to the judgment and the court, after notice and hearing, may grant the application.  The certificate thereafter is conclusive in the same manner and to the same extent as other certificates of title. [L 1903, c 56, §86; RL 1925, §3275; RL 1935, §5083; RL 1945, §12683; RL 1955, §342-83; HRS §501-156; am L 1972, c 91, §1(ff); gen ch 1985; am L 1986, c 246, §19; am L 1988, c 346, §17]

Rules of Court

New certificate of title, see RLC rule 59(p).



§501-157 - Reregistration of mortgage or lease after partition.

§501-157  Reregistration of mortgage or lease after partition.  When a certified copy of a judgment for partition and of the return of the commissioners, if any, is presented for registration, if a mortgage or lease affecting a specific portion or an undivided share of the premises has previously been registered, the tenant claiming under the mortgagor or lessor shall cause the mortgage or lease to be again presented for registration.  The assistant registrar shall indorse on each a memorandum of the partition, with a description of the land set off in severalty on which the mortgage or lease remains in force. [L 1903, c 56, §87; RL 1925, §3276; RL 1935, §5084; RL 1945, §12684; am L 1951, c 142, §5; RL 1955, §342-84; HRS §501-157; am L 1972, c 91, §1(gg)]



§501-158 - Notice of bankruptcy proceedings.

§501-158  Notice of bankruptcy proceedings.  Whenever a petition in bankruptcy which contains or has indorsed upon it a reference to the number of the certificate of title of the land affected is filed or recorded within the State by or against the owner of registered land, the assistant registrar of the land court shall note the fact by the entry of an appropriate memorandum on the owner's certificate in the registration book.  Thereafter, except where the owner's interest in the land cannot be affected by the bankruptcy proceedings, no conveyance by the owner respecting the registered land shall be accepted for registration unless the conveyance recites that it is made subject to the rights of the trustee in bankruptcy.  A trustee in bankruptcy is entitled to the entry of a new certificate for the registered land upon presenting and filing or recording a certified copy of either the petition in bankruptcy (the schedules may be omitted), or the decree of adjudication of bankruptcy, or the order approving the trustee's bond; provided that the instrument contains or has indorsed upon it a reference to the number of the certificate of title of the land affected.  The new certificate shall state that it is entered to the trustee in bankruptcy. [L 1903, c 56, §88; RL 1925, §3277; RL 1935, §5085; RL 1945, §12685; am L 1949, c 313, §1; RL 1955, §342-85; HRS §501-158; gen ch 1985; am L 1986, c 246, §20; am L 1988, c 346, §18]

Rules of Court

Filing notice, see RLC rule 62(c).

New certificate of title, see RLC rule 59(h).



§501-159 - Decree of discharge.

§501-159  Decree of discharge.  Whenever proceedings in bankruptcy against a registered owner of which notice has been registered, are vacated, or when the court of bankruptcy orders a reconveyance of land to a bankrupt debtor, a certified copy of the order or decree may be filed or recorded and registered.  If a new certificate has been entered to the trustee in bankruptcy, as registered owner, the debtor is entitled to the entry of a new certificate. [L 1903, c 56, §89; RL 1925, §3278; RL 1935, §5086; RL 1945, §12686; RL 1955, §342-86; HRS §501-159; am L 1972, c 91, §1(hh); gen ch 1985; am L 1986, c 246, §21; am L 1988, c 346, §19]

Rules of Court

New certificate of title, see RLC rule 59(n).



§501-166 - Eminent domain; recording procedure.

EMINENT DOMAIN; RECORDING

§501-166  Eminent domain; recording procedure.  Whenever any land of a registered owner, or any right or interest therein, is taken by eminent domain, the State or body politic or corporate or other authority exercising the right shall file for registration with the assistant registrar a description of the registered land so taken, giving the name of each owner thereof, referring by number and place of registration in the registration book to each certificate of title, and stating what estate or interest in the land is taken, and for what purpose.  A memorandum of the right or interest taken shall be made on each certificate of title by the assistant registrar, and where the fee simple is taken a new certificate shall be entered to the owner for the land remaining to the owner after the taking.  In any case where the owner has a lien upon the land taken for the owner's damages, it shall be so stated in the memorandum of registration.  All fees on account of any memorandum of registration or entry of new certificates shall be paid by the State or body politic or corporate or other authority taking the land. [L 1903, c 56, §90; RL 1925, §3279; RL 1935, §5087; RL 1945, §12687; RL 1955, §342-87; HRS §501-166; gen ch 1985]

Rules of Court

New certificate of title, see RLC rule 59(l).

Case Notes

Cited re state supreme court's relocation of seaward boundary of land.  402 F. Supp. 95.

Issuance of new certificate to reflect acquisition by condemnation may be compelled.  31 H. 781, aff'd 61 F.2d 896.



§501-167 - New certificate upon reverter of land.

§501-167  New certificate upon reverter of land.  When for any reason, by operation of law, land which was taken for a public use reverts to the owner from whom it was taken or to the owner's heirs or assigns, the court, upon the petition of the person entitled to the benefit of reversion, after notice and hearing, may order the entry of a new certificate of title to the person. [L 1903, c 56, §91; RL 1925, §3280; RL 1935, §5088; RL 1945, §12688; RL 1955, §342-88; HRS §501-167; gen ch 1985]

Rules of Court

New certificate of title, see RLC rule 59(m).



§501-171 - Registration upon transfer by descent and devise.

DESCENT AND DEVISE

§501-171  Registration upon transfer by descent and devise.  (a)  When the owner of registered land, or of any estate or interest therein, dies, having devised the same by will, the person or persons entitled thereto shall file or record with the assistant registrar of the land court a correct statement of the full names of the devisees, the residence or post office address of each and their marital status and a reference to the number of the certificate of title of the land affected, a certified copy of the letters appointing the personal representative showing the powers of the personal representative, or a certified copy of an acknowledgment of authority, and either a certified copy of an order of the circuit court determining the persons entitled to distribution of the registered land and directing or approving distribution or a deed from the personal representative to the devisee or devisees, and thereupon the assistant registrar shall cancel the certificate issued to the testator, and, except as provided in part II, enter a new certificate to the devisee or devisees.  When the owner of registered land or of any estate or interest therein dies, not having devised the same, the persons entitled thereto by law shall file or record with the assistant registrar a correct statement of the full names of the heirs, the residence or post office address of each, and their marital status, a certified copy of the letters appointing the personal representative showing the powers of the personal representative, or a certified copy of an acknowledgment of authority, and either a certified copy of an order of the circuit court in probate proceedings determining the persons entitled to distribution of the registered land and directing or approving distribution or a deed from the personal representative to the heir or heirs, and thereupon the assistant registrar shall cancel the certificate issued to the intestate, and, except as provided in part II, enter a new certificate to the heir or heirs entitled thereto.

(b)  No voluntary instrument or deed of a personal representative, assignee for the benefit of creditors, sheriff, master, commissioner, or other officer purporting to transfer or create a lien or charge upon any estate or interest of any devisee or heir in registered land or to authorize the same to be done, shall have any effect to accomplish that purpose until the title of the heir or devisee is registered as herein provided.  An involuntary lien, charge, or lis pendens against the interest of a relict, heir, or devisee in the lands of a deceased registered owner, prior to the registration of the title of such relict, heir, or devisee, only can be obtained by filing or recording the proper papers with the assistant registrar as in other cases, and the assistant registrar making entry thereof as a memorial on the registered certificate of title of the deceased owner, giving the name and residence or post office address of the relict, heir, or devisee against whom the lien, charge, or lis pendens is to operate. [L 1903, c 56, §92; am L 1921, c 214, pt of §1; RL 1925, §3281; am L 1927, c 258, §9; RL 1935, §5089; am L 1939, c 108, §1; RL 1945, §12689; RL 1955, §342-89; HRS §501-171; am L 1972, c 91, §1(ii); am L 1976, c 200, pt of §1; am L 1977, c 144, §56; am L 1986, c 246, §22; am L 1987, c 283, §46; am L 1988, c 346, §20; am L 1989, c 211, §10; am L 1990, c 281, §11; am L 2000, c 178, §5; am L 2001, c 23, §2; am L 2009, c 120, §10]

Cross References

Determination of heirs and devisees, see §§560:3-409, 412, 1001.

Rules of Court

Liens, see RLC rule 62(g).

New certificate of title, see RLC rule 59(i),(j),(k).

Case Notes

Cited:  45 H. 521, 536, 371 P.2d 379.



§501-172 - License to sell or mortgage, not affected.

§501-172  License to sell or mortgage, not affected.  Nothing in this chapter shall in any way affect or impair the jurisdiction of a circuit court to license a guardian to sell, mortgage, or convey registered land for any purpose for which a license may be granted in the case of unregistered land.  The purchaser or mortgagee taking a deed executed in pursuance of a license is entitled to a new certificate of title, or memorandum of registration, on presenting the purchaser's or mortgagee's deed to the assistant registrar. [L 1903, c 56, §93; RL 1925, §3282; RL 1935, §5090; RL 1945, §12690; RL 1955, §342-90; HRS §501-172; am L 1972, c 91, §1(jj); am L 1976, c 200, pt of §1; am L 1977, c 144, §57; gen ch 1985]



§501-173 - Purchaser acquiring title through personal representative may have the same registered.

§501-173  Purchaser acquiring title through personal representative may have the same registered.  If any personal representative is authorized by the terms of any will to grant, bargain, sell, convey, mortgage, or otherwise deal with registered land, the personal representative may do so in the same manner as if the land were registered in the representative's name as personal representative.  Before any instrument executed by the personal representative, pursuant to such authority, is filed or recorded with the assistant registrar of the land court, there shall be first filed or recorded with the assistant registrar a certified copy of the letters appointing the personal representative showing the powers of the personal representative, or a certified copy of an order granting the petition for authority, or a certified copy of an acknowledgment of authority, and either a certified copy of the order of the circuit court confirming the sale of the affected land or a certified copy of an affidavit filed in the circuit court of the personal representative made at the time of the deed, mortgage, lease, or other conveyance, attesting that the decedent's will does not require confirmation of the transaction and that no devisee or heir has demanded the confirmation.  Any person who acquired title or any interest in registered land through or by virtue of the execution of the power vested in the personal representative may have the title or interest registered. [L 1921, c 214, §2; RL 1925, §3283; RL 1935, §5091; am L 1939, c 108, §2; RL 1945, §12691; am L 1955, c 134, §1; RL 1955, §342-91; HRS §501-173; am L 1972, c 91, §1(kk); am L 1976, c 200, pt of §1; am L 1977, c 144, §58; gen ch 1985; am L 1986, c 246, §23; am L 2000, c 178, §6; am L 2001, c 23, §3]

Rules of Court

Personal representative's deed, see RLC rule 59(k).



§501-174 - Power of attorney; registration necessary.

§501-174  Power of attorney; registration necessary.  Any person may by attorney procure land to be registered and convey or otherwise deal with registered land, but the letters of attorney shall be acknowledged and filed or recorded with the assistant registrar and registered.  Any instrument revoking such letters shall be acknowledged and registered in like manner. [L 1903, c 56, §104; RL 1925, §3294; RL 1935, §5092; RL 1945, §12692; RL 1955, §342-92; HRS §501-174; am L 1986, c 246, §24]

Rules of Court

Power of attorney, see RLC rule 64.

Case Notes

Referred to:  50 H. 189, 436 P.2d 207.



§501-181 - REPEALED.

LOST DUPLICATE CERTIFICATES

§501-181  REPEALED.  L 1988, c 346, §21.



§501-186 - Registration of adverse claims; notice; hearing; costs.

ADVERSE CLAIMS AFTER ORIGINAL REGISTRATION

§501-186  Registration of adverse claims; notice; hearing; costs.  Whoever claims any right or interest in registered land adverse to the registered owner arising subsequent to the date of original registration may, if no other provision is made in this chapter for registering the same, make a statement in writing setting forth fully the alleged right or interest, and how or under whom acquired, and a reference to the volume and page of the certificate of title of the registered owner, and a description of the land in which the right or interest is claimed.  The statements shall be signed and sworn to, and shall state the adverse claimant's residence, and designate a place at which all notices may be served upon the adverse claimant.  This statement is entitled to registration as an adverse claim, and the court, upon the petition of any party in interest, may require an approved bond to be filed for the payment of double costs if so taxed, and shall grant a speedy hearing upon the question of the validity of the adverse claim, and shall enter such decree thereon as justice and equity may require.  If the claim is adjudged to be invalid or the bond is not filed, the registration shall be canceled.  If in any case the court, after notice and hearing, finds that the claim thus registered was frivolous or vexatious, it may tax the adverse claimant double costs. [L 1903, c 56, §106; RL 1925, §3296; RL 1935, §5094; RL 1945, §12694; RL 1955, §342-94; HRS §501-186; am L 2006, c 38, §15]

Cross References

Vexatious litigants, see chapter 634J.

Case Notes

Referred to:  44 H. 235, 246, 353 P.2d 1007.

Federal court, based on the language of §501-1, was without jurisdiction to rule on defendant's motion to expunge as it related to plaintiffs' notice of adverse claim.  529 F. Supp. 2d 1206.



§501-191 - REPEALED.

COMPELLING SURRENDER OF DUPLICATE CERTIFICATE

§501-191  REPEALED.  L 1988, c 346, §22.



§501-196 - Alterations upon registration book prohibited when; court hearings; limitations.

AMENDMENT AND ALTERATION OF CERTIFICATE OF TITLE

§501-196  Alterations upon registration book prohibited when; court hearings; limitations.  No erasure, alteration, or amendment shall be made upon the registration book after the entry of a certificate of title or of a memorandum thereon, and the approval of the same by the registrar or an assistant registrar except by order of the court recorded with the assistant registrar, provided that the registrar or assistant registrar may correct any clerical error made by personnel of the registrar's or assistant registrar's office.  Any registered owner or other person in interest may at any time apply by petition to the court, upon the ground that registered interests of any description, whether vested, contingent, expectant, or inchoate have terminated and ceased; or that new interests have arisen or been created which do not appear upon the certificate; or that any error, omission, or mistake was made in entering a certificate or any memorandum thereon; or that the name of any person on the certificate has been changed; or that the registered owner has been married, or if registered as married that the marriage has been terminated; or that a corporation which owned registered land and has been dissolved has not conveyed the same within three years after its dissolution, or upon any other reasonable ground.  The court shall have jurisdiction to hear and determine the petition after notice to all parties in interest and may order the entry of a new certificate, the entry or cancellation of a memorandum upon a certificate, or grant any other relief upon such terms and conditions, requiring security if necessary, as it may deem proper.  This section shall not be construed to give the court authority to open the original decree of registration, and nothing shall be done or ordered by the court which impairs the title or other interest of a purchaser holding a certificate for value and in good faith, or the purchaser's heirs or assigns, without the purchaser's or their written consent.

Any petition filed under this section and all petitions and motions filed under this chapter after original registration shall be filed and entitled in the original case in which the decree of registration was entered. [L 1903, c 56, §108; RL 1925, §3298; RL 1935, §5096; RL 1945, §12696; RL 1955, §342-96; HRS §501-196; gen ch 1985; am L 1988, c 346, §23; am L 2000, c 178, §7]

Rules of Court

Alteration, see RLC rule 65.

Case Notes

Power to cancel memorandum.  32 H. 680.

Notice of marital status may be given under this section.  35 H. 816, 825.

Land court's jurisdiction under section is in personam as to all interested parties properly served.  5 H. App. 304, 689 P.2d 204.

Respondent's filing came within the purview of this statute, respondent having filed its petition for one of the purposes listed under rule 65 of the rules of the land court, and pursuant to this statute, notice to all parties in interest was required to be given; proposed amendment of their certificates would make registered owners "parties in interest" entitled to notice under this statute.  79 H. 56 (App.), 897 P.2d 983.



§501-201 - Service of notice after registration; how made; effect.

SERVICE OF NOTICE AFTER REGISTRATION

§501-201  Service of notice after registration; how made; effect.  All notices required by or given in pursuance of this chapter by the registrar or any assistant registrar after original registration, shall be sent by mail to the person to be notified at the person's residence and post office address as stated in the certificate of title or in any registered instrument under which the person claims an interest.

All notices and citations directed by special order of the court under this chapter, after original registration, may be served in the manner above stated, and the certificate of the registrar or assistant registrar shall be conclusive proof of service.  The court may in any case order different or further service by publication or otherwise. [L 1903, c 56, §109; RL 1925, §3299; RL 1935, §5097; RL 1945, §12697; RL 1955, §342-97; HRS §501-201; gen ch 1985]

Case Notes

Right to notice of application for subdivision order, raised but not decided.  37 H. 260.



§501-211 - Fees required for protection against loss or damage.

FEES AND ACTIONS FOR RECOVERY OF LOSS

§501-211  Fees required for protection against loss or damage.  There shall be paid to the registrar upon the original registration of land under this chapter, under absolute or qualified ownership, one-tenth of one per cent of the assessed value of the land and improvements on the basis of the last assessment for taxation.

Where the land sought to be registered was not separately assessed at the time of the last assessment for taxation, the value of the same shall be as found by the court as of July 1 preceding the date on which the application was filed.  The court may appoint one or more appraisers at such rates of pay as it deems just, the cost to be taxed against the applicant.

All moneys received by the registrar under this section shall be paid to the director of finance as a realization to the general fund. [L 1903, c 56, §94; am L 1913, c 21, §2; RL 1925, §3284; am L 1927, c 258, §10; am L 1932 2d, c 33, §1; am L 1933, c 25, §1; RL 1935, §5098; RL 1945, §12698; am L 1945, c 255, §2; RL 1955, §342-98; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §501-211; am L 1972, c 91, §1(11)]



§501-212 - Actions for compensation for fraud, mistake, etc.

§501-212  Actions for compensation for fraud, mistake, etc.  Any person who, without negligence on the person's part, sustains loss or damage, or is deprived of land or of any estate or interest therein, after the original registration of land under this chapter, by the registration of any other person as owner of such land, or of any estate or interest therein, through fraud, or in consequence of any error, omission, mistake, or misdescription in any certificate of title or in any entry of memorandum in the registration book, may prosecute a contract claim in the circuit court for the recovery of compensation for such loss or damage or for such land or estate, or interest therein; provided that when the person deprived of land or of any estate, or interest therein, in the manner above stated, has a remedy for the recovery of the land or of the estate, or interest therein, the person shall exhaust this remedy before resorting to the contract claim herein provided.  Nothing in this chapter shall be construed to deprive the plaintiff of any tort claim which the plaintiff may have against any person for loss or damage, or deprivation of land, or of any estate or interest therein.  If the plaintiff elects to pursue the plaintiff's tort claim and also the plaintiff's contract claim under this chapter, the contract claim shall be continued to await the result of the tort claim or shall be deemed alternative thereto. [L 1903, c 56, §96; RL 1925, §3286; am L 1932 2d, c 33, §2; RL 1935, §5099; RL 1945, §12699; RL 1955, §342-99; HRS §501-212; am L 1972, c 91, §1(mm); gen ch 1985]

Case Notes

Relocation of seaward boundary of land.  402 F. Supp. 95.

Infant, rights of after reaching majority.  41 H. 490, remanded 256 F.2d 208, modified 42 H. 661, app. dism'd 267 F.2d 449.

Cited:  50 H. 201, note 6, 436 P.2d 752.



§501-213 - Action, parties defendant.

§501-213  Action, parties defendant.  If any contract claim is prosecuted to recover for loss or damage, or for deprivation of land, or of any estate or interest therein, arising wholly through fraud, negligence, omission, mistake, or misfeasance of the registrar, assistant registrar, or of any of the examiners of title, in the performance of executive or ministerial duties, or of any of the assistants or clerks, in the performance of their respective duties, then the action shall be brought against the state director of finance, as sole defendant.  If any action is brought to recover for loss or damage, or deprivation of land, or of any estate or interest therein, arising wholly through any fraud, negligence, omission, mistake, or misfeasance of some person other than the officers and assistants above named, or arising jointly through the fraud, negligence, omission, mistake, or misfeasance of such other person and any such officers and assistants, then the action shall be brought against both the director and such other person as joint defendants. [L 1903, c 56, §97; RL 1925, §3287; RL 1935, §5100; RL 1945, §12700; RL 1955, §342-100; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §501-213; am L 1972, c 91, §1(nn)]

Cross References

Suits against State, see chapter 661.

Rules of Court

Parties, see Hawaii Rules of Civil Procedure, part IV.



§501-214 - Judgments, how satisfied.

§501-214  Judgments, how satisfied.  When there are defendants other than the director of finance, and where judgment is entered for the plaintiff against the director and against some or all of the other defendants, execution shall issue against the other defendants and be levied upon them.  If the execution is returned unsatisfied in whole or in part, and the officer returning the same certifies that the amount due cannot be collected from the lands or goods of the other defendants, the circuit court rendering the judgment shall direct the clerk to certify to the governor the amount due on the execution, and the governor shall draw the governor's warrant therefor upon the director, and the director shall pay the amount out of the general fund, without any further act making an appropriation therefor.

When in the action judgment for any reason cannot be entered against all or any of the other defendants, it may be entered against the director alone, or against the director and such of the other defendants as are found to be liable, and against whom judgment can lawfully be entered.  Whenever judgment is entered against the director alone, whether in a case where the director is sole defendant or joint defendant with others, the circuit court before which the action is tried shall cause the clerk to transmit to the governor a certificate of the entry of judgment and of the amount due, and the director shall pay the same upon the warrant of the governor, as above provided. [L 1903, c 56, §98; RL 1925, §3288; am L 1932 2d, c 33, §3; RL 1935, §5101; RL 1945, §12701; RL 1955, §342-101; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §501-214; am L 1972, c 91, §1(oo); gen ch 1985]

Case Notes

Cited:  42 H. 661, 664, modifying 41 H. 490, app. dism'd 267 F.2d 449.



§501-215 - Subrogation in favor of State.

§501-215  Subrogation in favor of State.  In every case where payment has been made by the director of finance under warrant from the governor, the State shall be subrogated to all rights of the plaintiff against any other parties or securities, and the director shall enforce the same in behalf of the State.  Any sums so recovered by the director shall be paid into the treasury of the State to the account of the general fund. [L 1903, c 56, §100; RL 1925, §3290; am L 1932 2d, c 33, §4; RL 1935, §5102; RL 1945, §12702; RL 1955, §342-102; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §501-215]



§501-216 - State, not liable when.

§501-216  State, not liable when.  The State shall not be liable to pay for any loss, damage, or deprivation occasioned by a breach of trust, whether expressed, implied, or constructive, by any registered owner who is a trustee, or by the improper exercise of any power of sale in a mortgage.  Nor shall any plaintiff prosecuting a contract claim under this chapter recover as compensation more than the fair market value of the real estate at the time when the plaintiff suffered the loss, damage, or deprivation thereof. [L 1903, c 56, §102; RL 1925, §3292; am L 1932 2d, c 33, §5; RL 1935, §5103; RL 1945, §12703; RL 1955, §342-103; HRS §501-216; am L 1972, c 91, §1(pp); gen ch 1985]



§501-217 - Limitation of actions.

§501-217  Limitation of actions.  All actions on contract claims for compensation under this chapter by reason of any loss or damage or deprivation of land, or any estate or interest therein, shall be begun within the period of six years from the time when the cause of action accrued, and not afterwards; provided that the plaintiff in an action for the recovery of the land or estate or interest therein in accordance with section 501-213, may bring the action on the contract claim within one year after the termination of that action.  The contract claim herein provided shall survive to the personal representatives of the registered owner, unless barred in the registered owner's lifetime, but the proceeds thereof shall be treated as real estate. [L 1903, c 56, §103; RL 1925, §3293; RL 1935, §5104; RL 1945, §12704; RL 1955, §342-104; HRS §501-217; am L 1972, c 91, §1(qq); am L 2006, c 38, §16]



§501-218 - Schedule of fees.

§501-218  Schedule of fees.  (a)  Except where otherwise provided by the supreme court of the State of Hawaii that shall be empowered to amend or add to the schedule from time to time, or fees for services by the bureau of conveyances set by rules adopted by the department of land and natural resources, pursuant to chapter 91, the fees payable under this chapter are as follows:

(1)  For every application filed pursuant to this chapter, including indexing and recording the application, and transmitting to registrar, when filed with assistant registrar, $3.

(2)  For every plan filed, $1.

(3)  For examining title, $10 and two-tenths of one per cent of the assessed value of the land and improvements on the basis of the last assessment for taxation, or the value of the land as determined under section 501-211 when the land was not separately assessed.

(4)  For verifying and checking map on the ground, for lots of one acre or less, $25; an addition of $1 an acre or fraction thereof for all area over one acre and up to one hundred acres; an addition of 50 cents an acre or fraction thereof for all area over one hundred acres and up to one thousand acres; an addition of 25 cents an acre or fraction thereof for all area over one thousand acres.

(5)  For checking survey and map as to form and mathematical correctness, but not on the ground, $3 an hour.

(6)  For approving subdivision of registered land, and for checking the form and mathematical correctness, but not on the ground, $3 an hour.

(7)  For all services by a sheriff or other police officer under this chapter, the same fees as are now provided by law for each service.

(8)  For each instrument affecting a title not reported in applicant's filed abstract of title, $2.

(9)  For filing an amended application, $1.

(10)  For each notice by publication, 25 cents.

(11)  For entering any general default, $1.

(12)  For filing any answer, $1, to be paid by the party filing the answer.

(13)  For every subpoena, $1.

(14)  For swearing each witness, 10 cents.

(15)  For entering any discontinuance, $1.

(16)  For filing notice of appeal, $30.

(17)  For entry of order dismissing application, or decree of registration, and sending memorandum to assistant registrar, $1.

(18)  For copy of decree of registration, $1.

(19)  For filing any petition after original registration, $1; an addition of 25 cents for each exhibit attached.

(20)  For filing any order after original registration, $5.

(21)  In all cases not expressly provided for by law, the fees of all public officers for any official duty or service under this chapter shall be at a rate established by the court.

(22)  For any application made by or in the name of the State, or any political subdivision of the State, any proceedings upon the application or any dealing with registered land by the State, or any political subdivision of the State, as owner, no fees shall be charged.

(b)  For recordation of the document of which the United States, State of Hawaii, or any county of the State of Hawaii, is the grantee, no fees shall be charged. [L 1903, c 56, §110; am L 1907, c 43, §5; am L 1915, c 61, §1; am L 1921, c 156, §§1, 2; RL 1925, §3300; am L 1927, c 258, §11; am L 1929, c 75, §1; am L 1933, c 21, §1; RL 1935, §5105; RL 1945, §12705; am L 1945, c 241, §2 and c 255, §3; am L 1949, c 394, §2; RL 1955, §342-105; am L 1957, c 316, §24; HRS §501-218; am L 1972, c 91, §1(rr), (ss); am L 1980, c 154, §1; am L 1985, c 147, §2; am L 1986, c 246, §25; am L 1988, c 346, §24; am L 1989, c 51, §3 and c 211, §10; am L 1990, c 281, §11; am L 1992, c 197, §5; am L 1993, c 141, §2]

Cross References

Modification of fees, see §92-28.

Rules of Court

Fees, see RLC rules 70, 107; deposit of fees, see RLC rule 4.

Case Notes

Paragraph (9) relating to instruments affecting title and not reported, construed.  32 H. 813.



§501-219 - Sale of land court maps.

[§501-219]  Sale of land court maps.  The department of accounting and general services may sell land court maps, for a reasonable fee as established by rules adopted under chapter 91. [L 1981, c 146, §1]



§501-221 - REPEALED.

PENALTY

§501-221  REPEALED.  L 1988, c 346, §27.



§501-231 - Family child care homes; permitted use in residential areas.

[MISCELLANEOUS PROVISIONS]

§501-231  Family child care homes; permitted use in residential areas.  (a)  Family child care homes shall be considered a residential use.  Notwithstanding any other law to the contrary, every recorded restriction or prohibition entered into whether by way of covenant, condition upon use or occupancy, or upon transfer of title to residential real property, which directly or indirectly restricts or prohibits family child care homes on residential real property is void.

(b)  This provision shall not apply to:

(1)  Housing for older persons as defined by 42 United States Code section 3607(b)(2);

(2)  Limited-equity housing cooperatives created pursuant to chapter 421H; or

(3)  Cooperative housing corporations created pursuant to chapter 421I.

(c)  For the purposes of this section "family child care home" means a private residence, including an apartment, unit, or townhouse, as those terms are defined in section 502C-1, at which care may be provided for three to no more than six children who are unrelated to the caregiver by blood, marriage, or adoption at any given time. [L 1996, c 303, §3; am L 1999, c 242, §§5, 8(2); am L 2001, c 225, §3; am L 2005, c 20, §1]



§501-241 - Leasehold time share interests.

LEASEHOLD TIME SHARE INTERESTS

§501-241  Leasehold time share interests.  (a)  Except as otherwise expressly provided in this part, the requirements of chapter 502 shall apply to a leasehold time share interest and the requirements of this chapter shall not apply to such leasehold time share interest.

(b)  Without limiting the generality of subsection (a), the following instruments need not be registered pursuant to this chapter to be effective and shall be recorded in the bureau of conveyances pursuant to chapter 502:

(1)  An assignment or other instrument transferring a leasehold time share interest;

(2)  A mortgage or other instrument granting a lien on a leasehold time share interest;

(3)  An agreement of sale for the sale of a leasehold time share interest.  Any such agreement of sale shall be subject to section 502-85 and shall not be subject to section 501-101.5;

(4)  A lien or notice of lien pertaining to a leasehold time share interest in favor of a time share owners association, an association of owners under chapter 514A or 514B, or a similar homeowner's association;

(5)  A judgment, decree, order of court, attachment, writ, or other process against a leasehold time share interest;

(6)  A mechanic's or materialman's lien or other lien upon a leasehold time share interest;

(7)  A lis pendens or notice of pendency of action, notice, affidavit, demand, certificate, execution, copy of execution, officer's return, or other instrument relating to a leasehold time share interest and otherwise required or permitted to be recorded or registered in connection with the enforcement or foreclosure of any lien, whether by way of power of sale pursuant to section 667-5, or otherwise;

(8)  A power of attorney given by the owner of a leasehold time share interest or the vendor or vendee under an agreement of sale for the sale of a leasehold time share interest, a mortgagee or other lienor having a mortgage or lien upon a leasehold time share interest, or another party holding a claim or encumbrance against or an interest in a leasehold time share interest; or

(9)  An instrument assigning, extending, continuing, dissolving, discharging, releasing in whole or in part, reducing, canceling, extinguishing, or otherwise modifying or amending any of the foregoing instruments.

(c)  Every conveyance, lien, attachment, order, decree, instrument, or entry affecting a leasehold time share interest which would, if registered, filed or recorded, or entered in the office of the assistant registrar pursuant to this chapter, affect the leasehold time share interest to which it relates, if recorded, filed, or entered in the bureau of conveyances pursuant to chapter 502, shall be notice to all persons from the time of such recording, filing, or entering in the bureau of conveyances.

(d)  The assistant registrar shall not be required to make a memorandum or other note upon the certificate of title for registered land subject to a leasehold time share interest of any conveyance, lien, attachment, order, decree, instrument, or entry recorded, filed, or entered solely in the bureau of conveyances against the leasehold time share interest.

(e)  Notwithstanding subsections (a), (b), and (c), the following instruments shall be registered by recording the instrument with the assistant registrar and by a brief memorandum thereof made by the assistant registrar upon the certificate of title, and signed by the assistant registrar:

(1)  The apartment or unit lease, and any amendments thereto, and any cancellation or extinguishment thereof;

(2)  Any deed or other instrument conveying the fee interest in registered land and any other instrument encumbering or otherwise dealing with the fee interest in registered land including but not limited to a mortgage of the fee interest, an assignment of the lessor's interest in a lease, or the designation, grant, conveyance, transfer, cancellation, relocation, realignment, or amendment of any easement encumbering the fee interest;

(3)  If the apartment or unit lease is a sublease, any assignment or other conveyance of the sublessor's estate or any other leasehold estate which is superior to the apartment or unit lease, and any other instrument mortgaging, encumbering, or otherwise dealing with the sublessor's estate or any other estate which is prior and superior to the leasehold time share interest;

(4)  Any other instrument assigning, modifying, canceling, or otherwise dealing with an interest in registered land which is:

(A)  Less than an estate in fee simple; and

(B)  Prior or superior to the lessee's interest in a leasehold time share interest;

(5)  The declaration of condominium property regime or similar declaration by whatever name denominated, the bylaws of the association of owners under chapter 514A or 514B, the condominium map, any declaration of annexation or deannexation, any declaration of merger and any instrument effecting a merger, and any amendments to any of the foregoing and any cancellation or extinguishment thereof;

(6)  Any declaration of covenants, conditions, and restrictions, or similar instrument, by whatever name denominated, encumbering the fee, the bylaws of any homeowners association, any declaration of annexation or deannexation, any amendments and supplements thereto, and any cancellation or extinguishment thereof;

(7)  Any declaration of covenants, conditions, restrictions, or similar instrument, by whatever name denominated, establishing the time share plan, the bylaws of the time share owners association, any declaration of annexation or deannexation, any amendments and supplements thereto, and any cancellation or extinguishment thereof; and

(8)  Any notice of time share plan, any declaration of annexation or deannexation, any amendments thereto, and any cancellation or extinguishment thereof.

(f)  The execution or joinder of the lessees of the leasehold time share interests shall not be required for the registration or notation of instruments which must be registered and noted pursuant to subsection (e); provided, however, an instrument amending, canceling, or extinguishing an apartment lease shall not be registered unless such instrument is:

(1)  Required to be registered by order of a court of competent jurisdiction;

(2)  Executed by officers of the time share owners association pursuant to any registered time share instrument or power of attorney which authorizes the time share owners association, its board, or its officers, to deal with issues arising under the apartment lease; or

(3)  Accompanied by an affidavit of an officer of any title insurer or underwritten title company, as defined in section 431:20-102, stating that based upon a search of the records of title to the apartment lease, the parties who executed and acknowledged the instrument amending, canceling, or extinguishing the apartment lease are the owners of the leasehold time share interests in such apartment and/or their duly authorized attorney(s)-in-fact.  In the event that the affidavit is incorrect and the title insurer or underwritten title company acted with gross negligence or in bad faith in making the affidavit, the title insurer or underwritten title company shall be liable to the owners of the leasehold time share interests for treble damages and reasonable attorneys' fees and costs.

This section shall not alter the rights of the parties to any such instrument. [L 1998, c 219, pt of §1; am L 2008, c 28, §30]

Note

The 2008 amendment is retroactive to July 1, 2006.  L 2008, c 28, §43.



§501-242 - Status of leasehold time share interest as real property.

[§501-242]  Status of leasehold time share interest as real property.  Nothing in this part shall affect the status of a leasehold time share interest as real property. [L 1998, c 219, pt of §1]



§501-243 - Dual recording involving leasehold time share interests.

[§501-243]  Dual recording involving leasehold time share interests.  Nothing in this part shall prevent or prohibit the registration of an instrument which assigns or affects both:

(1)  One or more leasehold time share interests; and

(2)  One or more interests in registered land other than a leasehold time share interest. [L 1998, c 219, pt of §1]



§501-244 - Assignment of leasehold time share interest.

[§501-244]  Assignment of leasehold time share interest.  Any instrument which first assigns or otherwise conveys a leasehold time share interest shall refer to the land court document number of the apartment lease or the most recent assignment of the whole thereof, whichever is later.  Any subsequent instrument of assignment or conveyance shall refer to the book and page or bureau of conveyances document number of the prior instrument of assignment or conveyance for the leasehold time share interest acquired. [L 1998, c 219, pt of §1]



§501-245 - Reference to recorded instruments pertaining to leasehold time share interests.

[§501-245]  Reference to recorded instruments pertaining to leasehold time share interests.  Any instrument assigning, conveying, or otherwise dealing with a leasehold time share interest and which requires a reference to a prior recorded instrument may satisfy the requirements of section 502-33 by reference to the land court document number (in the case of a document recorded pursuant to chapter 501) or to the book and page or bureau of conveyances document number (in the case of a document recorded pursuant to chapter 502) of the instrument to which reference is made. [L 1998, c 219, pt of §1]



§501-246 - Legal incidents of a leasehold time share interest.

[§501-246]  Legal incidents of a leasehold time share interest.  A leasehold time share interest, and ownership therein, shall in all respects be subject to the same burdens and incidents which attach by law to the lessee's interest in a leasehold apartment that is part of a condominium property regime established on unregistered land and which is not utilized in a time share plan.

Nothing in this part shall, in any way, be construed to relieve a leasehold time share interest or the owners thereof:

(1)  From any rights incident to the relation of husband and wife;

(2)  From liability to attachment or mesne process or levy on execution;

(3)  From liability to any lien of any description established by law on the leasehold time share interest, or in the interest of the owner in the leasehold time share interest;

(4)  To change the laws of descent;

(5)  The rights of partition between coparceners and other cotenants;

(6)  The right to take the same by eminent domain;

(7)  To relieve such leasehold time share interest from liability to be recovered by a trustee in bankruptcy under the provisions of law relating to preferences; or

(8)  To change or affect in any way any other rights or liabilities created by law and applicable to the lessee's interest in a leasehold apartment which is part of a condominium property regime established on unregistered land and which is not utilized in a time share plan; except as otherwise expressly provided in this part. [L 1998, c 219, pt of §1]



§501-247 - Voluntary dealing with a leasehold time share interest.

[§501-247]  Voluntary dealing with a leasehold time share interest.  (a)  Except as otherwise provided in this part, an owner of a leasehold time share interest may convey, mortgage, sublease, charge, or otherwise deal with the same as if the condominium to which it pertains was established on unregistered land.  The owner may use forms of assignments, mortgages, or other voluntary instruments like those now in use and sufficient in law for the purpose intended.

(b)  Notwithstanding subsection (a) and section 502-83, no assignment, mortgage, or other voluntary instrument (except a will, a lease for a term not exceeding one year, or an instrument required by this part to be registered in the land court and which is so registered) purporting to assign or affect a leasehold time share interest, shall take effect as a conveyance or bind the leasehold time share interest, but shall operate only as a contract between the parties, and as evidence of authority to the registrar or assistant registrar.  The act of recordation pursuant to chapter 502 shall be the operative act to assign or affect the leasehold time share interest. [L 1998, c 219, pt of §1]



§501-248 - Jurisdiction for matters pertaining to leasehold time share interests.

[§501-248]  Jurisdiction for matters pertaining to leasehold time share interests.  The land court shall have jurisdiction over all matters relating to instruments required by this part to be registered pursuant to this chapter.  Where any party is in doubt as to whether an instrument must be registered, the question shall be referred to the land court for decision; and the court, after notice to all parties and a hearing, shall enter an order determining the question.  Except as expressly otherwise provided in this section, nothing in this part shall deprive the land court of exclusive jurisdiction pursuant to section 501-101 over registered land, or any interest therein, which is prior or superior to the interest of the lessee of a leasehold time share interest.  The circuit court shall have jurisdiction, pursuant to section [603-21.5(a)(3)], over:

(1)  All matters relating to instruments required by this part to be recorded pursuant to chapter 502;

(2)  All other matters pertaining to a leasehold time share interest (except those in which jurisdiction is vested in the land court pursuant to this section); and

(3)  All matters as to which jurisdiction would otherwise lie in the land court in part and in the circuit court in part. [L 1998, c 219, pt of §1]



§501-261 - Deregistration of fee interests.

Part II.  DEREGISTRATION

Note

Part effective July 1, 2011 and repealed December 31, 2014.  L 2009, c 120, §21.

The $5 recording fee for deregistered land transactions is repealed on adoption of administrative rules.  L 2009, c 120, §§16, 21.

Two year pilot program effective January 1, 2012 for electronic recording of fee time share interests.  L 2009, c 120, §§17, 21.

[§501-261]  Deregistration of fee interests.  (a)  Upon presentation to the assistant registrar for filing or recording of any instrument, document, or paper conveying or encumbering a fee time share interest or any interest therein, or upon the written request under subsection (d) of the registered owner of the fee interest in registered land, the assistant registrar shall not register the same, but shall:

(1)  Record in the bureau of conveyances, pursuant to chapter 502, the current certificate of title for the fee interest in the registered land or the registered land in which the fee time share interest includes an undivided interest; provided that:

(A)  Prior thereto, the assistant registrar shall note on the certificate of title all documents and instruments that have been accepted for registration and that have not yet been noted on the certificate of title; and

(B)  If separate certificates of title have been issued for individual fee time share interests in the time share plan, the assistant registrar shall record in the bureau of conveyances, pursuant to chapter 502, the certificate of title for each fee time share interest in the time share plan;

(2)  Record in the bureau of conveyances, pursuant to chapter 502, the instrument, document, paper, or written request for deregistration presented to the assistant registrar for filing or recording.  The instrument, document, paper, or request shall be recorded immediately after the certificate or certificates of title; and

(3)  Cancel the certificate of title.

(b)  The registrar or assistant registrar shall note the recordation and cancellation of the certificate of title in the registration book and in the records of the application for registration of the land that is the subject of the certificate of title.  The notation shall state the bureau of conveyances document number for the certificate of title so recorded, the certificate of title number, and the land court application number, map number, and lot number for the land that is the subject of the certificate of title so recorded.

(c)  No order of court shall be required prior to or in connection with the performance of any of the foregoing actions.

(d)  The registered owner of the fee interest in registered land may submit a written request to the assistant registrar to deregister the land under this chapter.  Any written request for deregistration shall include proof of title insurance in the amount of the value of the land to be deregistered and a written waiver of all claims against the State relating to the title to the land arising after the date of deregistration. [L 2009, c 120, pt of §2]



§501-262 - Effect of deregistration.

[§501-262]  Effect of deregistration.  (a)  Upon the recordation in the bureau of conveyances of a certificate of title pursuant to section 501-261:

(1)  The deregistered land shall no longer be registered land for purposes of this chapter;

(2)  No instruments, documents, or papers relating solely to deregistered land shall be filed or recorded with the assistant registrar pursuant to this chapter, but shall instead be recorded in the bureau of conveyances pursuant to chapter 502; and

(3)  Except as otherwise expressly provided in this chapter, chapter 502 shall apply to the deregistered land.

(b)  Recordation of a certificate of title pursuant to section 501-261 shall not disturb the effect of any proceedings in the land court where the question of title has been determined.  All proceedings had in connection with the registration of title that relate to the settlement or determination of title before that recording, and all provisions of this chapter that relate to the status of the title, shall have continuing force and effect with respect to the period of time that title remained under the land court system.  Those provisions giving rise to a right of action for compensation from the State, including any limits on and conditions to the recovery of compensation and the State's rights of subrogation with respect thereto, shall also continue in force and effect with respect to the period of time that title remained under the land court system. [L 2009, c 120, pt of §2]



§501-263 - Effect of deregistration in specific cases.

[§501-263]  Effect of deregistration in specific cases. Notwithstanding section 501-262(a)(3), the following documents, instruments, and papers need not be registered pursuant to this chapter to be effective and shall be recorded in the bureau of conveyances pursuant to chapter 502:

(1)  Any document, instrument, or paper assigning, extending, continuing, dissolving, discharging, releasing in whole or in part, reducing, canceling, extinguishing, or otherwise modifying or amending any of the following documents, instruments, or papers that have been registered pursuant to this chapter and that pertain to deregistered land:

(A)  A mortgage;

(B)  An agreement of sale for the sale of a fee time share interest or interest in other deregistered land.  After the recordation of the certificate of title, any agreement of sale shall be subject to section 502-85 and shall not be subject to section 501-101.5;

(C)  A correction deed, correction mortgage, or other document, instrument, or paper correcting a document, instrument, or paper registered pursuant to this chapter;

(D)  A lien or claim of lien on a fee time share interest held or claimed by a time share owners association, an association of apartment owners, or other homeowners' association or a lien or claim on an interest in other deregistered land held by a lienor or person claiming a lien;

(E)  A lease that demises a fee time share interest or interest in other deregistered land;

(F)  An order of court, attachment, writ, or other process against a fee time share interest or interest in other deregistered land;

(G)  A mechanic's or materialman's lien or other lien upon a fee time share interest or interest in other deregistered land;

(H)  A lis pendens or notice of pendency of action, notice, affidavit, demand, certificate, execution, copy of execution, officer's return, or other instrument relating to a fee time share interest or interest in other deregistered land and otherwise required or permitted to be recorded or registered in connection with the enforcement or foreclosure of any lien, whether by way of power of sale pursuant to a power of sale under section 667-5, or otherwise; or

(I)  A power of attorney given by the owner of a fee time share interest or interest in other deregistered land or the vendor or vendee under an agreement of sale for the sale of a fee time share interest or interest in other deregistered land, a mortgagee or other lienor having a mortgage or lien upon a fee time share interest or interest in other deregistered land, or another party holding a claim or encumbrance against or an interest in a fee time share interest or interest in other deregistered land;

(2)  A lis pendens or notice of pendency of action, notice, affidavit, demand, certificate, execution, copy of execution, officer's return, or other instrument relating to a fee time share interest or interest in other deregistered land and otherwise required or permitted to be recorded or registered in connection with the enforcement or foreclosure of any lien, whether by way of power of sale pursuant to a power of sale under section 667-5, or otherwise; and

(3)  Any declaration annexing property to, any declaration deannexing property from, any amendment or supplement to, correction of, or release or termination of, any of the following documents, instruments, or papers that have been registered pursuant to this chapter and that pertain to deregistered land:

(A)  A declaration of covenants, conditions, restrictions, or similar instrument, by whatever name denominated, establishing or governing a time share plan, or the bylaws of a time share owners association, notice of time share plan, or other time share instrument;

(B)  A declaration of condominium property regime or similar declaration by whatever name denominated, the bylaws of the association of apartment owners, the condominium map, any declaration of merger and any instrument effecting a merger; provided that if only some of the condominium apartments are included in the time share plan, then it shall be necessary to register, and to note on the certificate of title for any apartment not included in the time share plan:

(i)  Any declaration annexing property to the condominium property regime;

(ii)  Any declaration deannexing property from the condominium property regime;

(iii)  Any instrument effecting a merger of two or more condominium projects or two or more phases of a condominium project; and

(iv)  Any document, instrument, or paper amending, supplementing, correcting, releasing, or terminating any of the documents listed in subparagraph (B)(i) through (iii), the declaration of condominium property regime, the bylaws of the association of apartment owners, the condominium map, or any declaration of merger; and

(C)  A declaration of covenants, conditions,  restrictions, or similar instrument, by whatever name denominated, the bylaws of any homeowners association, any declaration of annexation or deannexation, any amendments and supplements thereto, and any cancellation or extinguishment thereof, any declaration of merger and any instrument effecting a merger; provided that if only some of the parcels of land covered by the declaration constitutes deregistered land, and if one or more of the remaining parcels constitute registered land, then it shall be necessary to register, and to note on the certificate of title for any registered land:

(i)  Any declaration annexing property to the declaration;

(ii)  Any declaration deannexing property from the operation of the declaration; and

(iii)  Any document, instrument, or paper amending, supplementing, correcting, releasing, or terminating any of the documents listed in subparagraph (C)(i) or (ii), the declaration of covenants, conditions, restrictions, or the bylaws of the homeowners association. [L 2009, c 120, pt of §2]



§501-264 - Chain of title of deregistered land.

[§501-264]  Chain of title of deregistered land.  (a)  A certificate of title recorded pursuant to section 501-261 shall constitute a new chain of record title in the registered owner of any estate or interest as shown on the certificate of title so recorded, subject only to the following:

(1)  The estates, mortgages, liens, charges, instruments, documents, and papers noted on the certificate of title so recorded;

(2)  Liens, claims, or rights arising or existing under the laws or Constitution of the United States, which the statutes of this State cannot require to appear of record in the registry; provided that notices of liens for internal revenue taxes payable to the United States, and certificates affecting the liens, shall be deemed to fall within this paragraph only if the same are recorded in the bureau of conveyances as provided by chapter 505;

(3)  Unpaid real property taxes assessed against the land and improvements covered by the certificate of title as recorded, with interest, penalties, and other additions to the tax, which, unless a notice is filed and registered as provided by county real property tax ordinance, shall be for the period of three years from and after the date on which the lien attached, and if proceedings for the enforcement or foreclosure of the tax lien are brought within the period, until the termination of the proceedings or the completion of the tax sale;

(4)  State tax liens, if the same are recorded in the bureau of conveyances as provided by section 231-33;

(5)  Any public highway, or any private way laid out under the provisions of law, when the certificate of title does not state that the boundary of the way has been determined;

(6)  Any lease, coupled with occupancy, for a term not exceeding one year; provided that the priority of the unrecorded lease shall attach only at the date of the commencement of the unrecorded lease and expire one year from the date or sooner if so expressed;

(7)  Any liability to assessments for betterments, or statutory liability that may attach to land as a lien prior to or independent of, the recording or registering of any paper of the possibility of a lien for labor or material furnished in the improvement of the land; provided that the priority of any liability and the lien therefor (other than for labor and material furnished in the improvement of the land, which shall be governed by section 507-43) shall cease and terminate three years after the liability first accrues unless notice thereof, signed by the officer charged with collection of the assessments or liability, setting forth the amount claimed, the date of accrual, and the land affected, is recorded in the bureau of conveyances pursuant to chapter 502 within the three-year period; and provided further that if there are easements or other rights, appurtenant to a parcel of deregistered land, which for any reason have failed to be deregistered, the easements or rights shall remain so appurtenant notwithstanding the failure, and shall be held to pass with the deregistered land until cut off or extinguished in any lawful manner;

(8)  The possibility of reversal or vacation of the decree of registration upon appeal;

(9)  Any encumbrance not required to be registered as provided in sections 501-241 to 501-248 and relating to a leasehold time share interest or leasehold interest in deregistered land; and

(10)  Child support liens that are created pursuant to order or judgment filed through judicial or administrative proceeding in this State or in any other state, the recording of which shall be as provided by chapter 576D.

(b)  For purposes of this section, an encumbrance shall be deemed sufficiently noted on a certificate of title if the notation:

(1)  References a document by name or number that contains an encumbrance; and

(2)  Indicates that the referenced document contains an encumbrance to which the deregistered land is subject.

(c)  All instruments, documents, and papers noted on a certificate of title recorded pursuant to section 501-261 shall have the same force and effect as if they had been recorded in the bureau of conveyances pursuant to chapter 502 as of the date, hour, and minute of reception noted on the certificate of title pursuant to section 501-107; provided that:

(1)  No instrument, document, or paper shall have any greater or other effect after the certificate of title is recorded pursuant to section 501-261, as constructive notice or otherwise, than it had or acquired at the time it was registered pursuant to this chapter or made; and

(2)  Nothing in this part shall be construed as giving any greater or other effect, as constructive notice or otherwise, to any instrument, document, or paper recorded in the bureau of conveyances pursuant to chapter 502 prior to the recordation of the certificate of title pursuant to section 501-261 as to any land, than was provided by the laws of this State (including this chapter and other laws regarding registered land) in effect at the time the instrument, document, or paper was recorded.

(d)  If a certificate of title recorded pursuant to section 501-261 relates to more than one fee time share interest or more than one interest in other deregistered land, then subsection (a) shall apply to each interest separately and only those items described in subsection (a) that encumbered a particular interest prior to recordation of the certificate of title will continue to encumber that interest after the recordation. [L 2009, c 120, pt of §2]



§501-265 - Status of fee time share interest and other interest in deregistered land as real property.

[§501-265]  Status of fee time share interest and other interest in deregistered land as real property.  Nothing in this part shall affect the status of a fee time share interest or other interest in deregistered land as real property. [L 2009, c 120, pt of §2]



§501-266 - Dual recording involving deregistered land.

[§501-266]  Dual recording involving deregistered land.  Nothing in this part shall prevent or prohibit the registration of an instrument that conveys, assigns, or affects both registered land and deregistered land. [L 2009, c 120, pt of §2]



§501-267 - Reference to prior recorded instrument.

[§501-267]  Reference to prior recorded instrument.  Any instrument conveying or otherwise dealing with deregistered land and which requires a reference to a prior recorded instrument may satisfy the requirements of section 502-33 by reference to the land court document number (in the case of a document recorded pursuant to chapter 501) or to the book and page or bureau of conveyances document number (in the case of a document recorded pursuant to chapter 502) of the instrument to which reference is made. [L 2009, c 120, pt of §2]



§501-268 - Legal incidents of deregistered land.

[§501-268]  Legal incidents of deregistered land.  Nothing in this part shall in any way be construed to relieve deregistered land or the owners of deregistered land from:

(1)  Any rights incident to the relation of husband and wife;

(2)  Liability to attachment or mesne process or levy on execution;

(3)  Liability to any lien of any description established by law on the deregistered land, or in the interest of the owner in the deregistered land;

(4)  The right to change the laws of descent;

(5)  The rights of partition between coparceners and other cotenants;

(6)  The right to take the same by eminent domain;

(7)  Liability to be recovered by a trustee in bankruptcy under the provisions of law relating to preferences;

(8)  Any other rights or liabilities created by law and applicable to the owner of a condominium apartment that is part of a condominium property regime established on registered land and which is not used in a time share plan, except as otherwise expressly provided in this part; or

(9)  Any other rights or liabilities created by law and applicable to the deregistered land, except as otherwise expressly provided [in] this part. [L 2009, c 120, pt of §2]



§501-269 - Jurisdiction for matters pertaining to deregistered land.

[§501-269]  Jurisdiction for matters pertaining to deregistered land.  The land court shall have jurisdiction over all matters relating to instruments required by this part to be registered pursuant to this chapter.  Where any party is in doubt as to whether an instrument must be registered, the question shall be referred to the land court for decision; and the court, after notice to all parties and a hearing, shall enter an order determining the question.  Notice to the owner of a fee time share interest shall be given by mailing notice to the association of time share owners required to be established pursuant to section 514E-29, and the association shall represent the owners in any matters and proceedings, without prejudice to the right of any individual owner to appear and be heard as a separate party.  Except as expressly provided in this section, nothing in this part shall deprive the land court of exclusive jurisdiction pursuant to section 501-1 over registered land, or any interest therein, other than registered land that becomes deregistered land.  The circuit court shall have jurisdiction, pursuant to section 603-21.5(a)(3), over:

(1)  All matters relating to instruments required by this part to be recorded pursuant to chapter 502;

(2)  All other matters pertaining to deregistered land (except those in which jurisdiction is vested in the land court pursuant to this section); and

(3)  All matters as to which jurisdiction would otherwise lie in the land court in part and in the circuit court in part. [L 2009, c 120, pt of §2]






CHAPTER 502 - BUREAU OF CONVEYANCES; RECORDING

§502-1 - Registrar; appointment; tenure; salary.

PART I.  REGISTRAR, DEPUTY

Note

Sections 502-1 to 502-4 designated as part I and part heading amended by L 2009, c 102, §2(2).

§502-1  Registrar; appointment; tenure; salary.  There shall be a bureau in the department of land and natural resources to be called the bureau of conveyances.  A registrar of conveyances shall be appointed by the board of land and natural resources, under chapter 76, and shall be superintendent of the bureau.  The registrar shall receive such salary as shall be provided by law. [CC 1859, §1249; RL 1925, §3124; am L 1931, c 63, §1; RL 1935, §5110; RL 1945, §12710; am L 1951, c 47, §1; RL 1955, §343-1; am L 1963, c 107, §1(a), (b); HRS §502-1; gen ch 1985; am L 2000, c 253, §150]

Cross References

Conveyance tax, see chapter 247.



§502-2 - REPEALED.

§502-2  REPEALED.  L 2006, c 48, §9.



§502-3 - Deputy registrar, appointment, duties.

§502-3  Deputy registrar, appointment, duties.  The registrar, under the direction of the board of land and natural resources, shall appoint a deputy, for whose official acts the registrar shall be responsible, and whose appointment the registrar shall announce by public notice.  The deputy shall act as registrar of conveyances, during the absence of the registrar, or in case of a vacancy in that office. [CC 1859, §1252; am L 1903, c 5, §1; RL 1925, §3126; RL 1935, §5112; RL 1945, §12712; am L 1951, c 47, §2; RL 1955, §343-3; am L 1963, c 107, §1(b); HRS §502-3; gen ch 1985; am L 1998, c 2, §103]



§502-4 - Rules.

[§502-4]  Rules.  The department of land and natural resources may adopt rules pursuant to chapter 91 necessary for the purposes of this chapter. [L 1993, c 141, §1]



§502-7 - Definitions.

PART II.  GENERAL PROVISIONS

Note

Sections 502-7 and 502-8 designated as part II and part heading amended by L 2009, c 102, §2(3).

§502-7  Definitions.  As used in this chapter, unless the context otherwise requires:

"Grantee" means a party that acquires interest by way of transfer of real property.

"Record", "recorded", or "recording" means the act of entering into the public records the written instruments affecting title to real property.

"Signature" means the name of a person as written by the individual, the affixing of a mark or finger or toe print, or electronic signature as that term is defined in chapter 489E. [L 1995, c 22, §2; am L 2009, c 120, §11]



§502-8 - Bureau of conveyances special fund.

§502-8  Bureau of conveyances special fund.  (a)  There is established in the state treasury the bureau of conveyances special fund, into which shall be deposited the revenues remitted pursuant to sections 501-23.5 and 502-25, interest earnings, grants, donations, and appropriations from the legislature that shall be held separate and apart from all other moneys, funds, and accounts in the state treasury.

(b)  Moneys in the bureau of conveyances special fund shall be used by the bureau of conveyances for the following purposes:

(1)  Planning, design, construction, and acquisition of equipment, furnishings, and software necessary for the development of the recording system described in this chapter and chapter 501;

(2)  Operating, maintaining, and improving the recording system described in this chapter and chapter 501 or any other purpose deemed necessary by the bureau of conveyances for the purpose of planning, improving, developing, operating, and maintaining the recording system described in this chapter and chapter 501;

(3)  Permanent and temporary staff positions for the purposes of this chapter and chapter 501; and

(4)  Administrative costs for the purposes of this chapter and chapter 501.

(c)  All moneys in excess of $500,000 remaining on balance in the bureau of conveyances special fund on June 30 of each year shall lapse to the credit of the state general fund; provided that any balance of funds collected pursuant to section 16 of Act 120, Session Laws of Hawaii 2009, shall not lapse to the credit of the state general fund.  On July 1 of each year, the director of finance is authorized to transfer any excess funds in the bureau of conveyances special fund to the state general fund. [L 1999, c 125, §2; am L 2003, c 178, §58; am L 2009, c 120, §12]

Note

Transfer of certain interest earnings to general fund until June 30, 2015.  L 2009, c 79, §30(a)(39).



§502-11 - Entry record.

PART III.  INDEXING OF RECORDS

Note

Sections 502-11 to 502-27 designated as part III and part heading amended by L 2009, c 102, §2(4).

§502-11  Entry record.  The registrar shall make and keep in such form and manner as is prescribed by the board of land and natural resources a permanent record of the receipt of every deed and instrument left for record, every copy left as a caution, and every plan filed, and shall note on the record, in addition to a description sufficient to identify the document and the date and time of its receipt, such other facts as are prescribed by the board of land and natural resources.  Every such document shall be considered as recorded at the time so noted. [L 1905, c 4, §1; RL 1925, §3127; RL 1935, §5113; RL 1945, §12713; RL 1955, §343-4; am L 1963, c 107, §2; HRS §502-11]



§502-12 - Indexes.

§502-12  Indexes.  The registrar shall keep indexes for public inspection in such form and manner as is prescribed by the board of land and natural resources. [L 1905, c 4, §3; RL 1925, §3129; RL 1935, §5115; RL 1945, §12715; RL 1955, §343-6; am L 1966, c 26, §2; HRS §502-12; am L 1980, c 39, §1; am L 1992, c 197, §6]



§502-13 - Names of parties indexed.

§502-13  Names of parties indexed.  The registrar shall, within a reasonable time, cause the name of each and every grantor, grantee, or other party thereto to be entered at length and alphabetically in its appropriate index. [L 1905, c 4, §4; RL 1925, §3130; RL 1935, §5116; RL 1945, §12716; RL 1955, §343-7; HRS §502-13; gen ch 1993]



§502-14 - Entries where one transfers another's real estate; in partition cases.

§502-14  Entries where one transfers another's real estate; in partition cases.  When an instrument, by which one person by authority of law transfers or conveys the real estate of another person, is left for record, the registrar shall enter in the registrar's entry book and grantor index both the name of the person making the transfer and conveyance and that of the person whose estate has been so transferred or conveyed, if the latter name appears in the instrument.

When a return of a commissioner appointed to make partition of real estate is left for record, the registrar shall enter in the entry book, and in both the grantor and grantee indexes, the names of all persons whose estates plainly appear to be affected by the return. [L 1905, c 4, §5; RL 1925, §3131; RL 1935, §5117; RL 1945, §12717; RL 1955, §343-8; HRS §502-14; gen ch 1985]



§502-15 - Annual indexes.

§502-15  Annual indexes.  The registrar shall within the first six months of each year, or within such further time during the year as the registrar may think proper, cause to be made by competent persons, copies of the indexes to the instruments recorded in the bureau of conveyances during the preceding year, in which copies the grantors and grantees shall be classified by their respective surnames in alphabetical order, and arranged under such surnames in the order in which the deeds and other conveyances to which they refer were left for record.  The registrar may also cause the Christian or given names of grantors and grantees, as well as their surnames to be arranged in alphabetical order in such lists.

The registrar shall cause to be made a reclassification and consolidation of the yearly indexes as the convenience of the registrar may permit.  The registrar may also cause copies of the indexes or new indexes to the records existing in the registrar's office to be made by some competent person as conditions may require. [L 1905, c 4, §6; RL 1925, §3132; RL 1935, §5118; RL 1945, §12718; am L 1955, c 135, §1; RL 1955, §343-9; am imp L 1967, c 6, §1; HRS §502-15; gen ch 1985]



§502-16 - Decennial indexes.

§502-16  Decennial indexes.  The registrar shall cause a reclassification and consolidation of the yearly indexes to be made at least once in every ten years as the convenience of the registrar may permit, in the same manner as set forth in section 502-15.  The registrar may cause copies of the indexes or new indexes to the records existing in the registrar's office, to be made by some competent person in the same manner as set forth in section 502-15. [L 1905, c 4, §7; RL 1925, §3133; RL 1935, §5119; RL 1945, §12719; am L 1955, c 135, §2; RL 1955, §343-10; HRS §502-16; gen ch 1985; am L 2006, c 38, §17]



§502-17 - Filing of; data on plans; monuments; metes and bounds descriptions.

§502-17  Filing of; data on plans; monuments; metes and bounds descriptions.  (a)  The registrar shall accept and file in the registrar's office, upon the payment of the fee as provided in section 502-25, any plan of land prepared in the manner prescribed by this section.  Every such plan shall contain a short name of the tract; the name of the ahupuaa or ili, district, and island; such data concerning the original title of the land as may be known, together with the name of the last owner of record and the owner's address; the signature of the surveyor and the surveyor's address; the signature of the maker and the maker's address; date of survey, scale, the meridian line, area, the true azimuths and lengths of principal lines; and the names of all known adjoining owners.  One or more durable monuments shall be placed on the land which shall connect with the government triangulation system and which monuments shall be placed as indicated on the plan.  Whenever the land platted is made up of more than one original title, it shall be necessary to show all original title lines in broken lines as follows:

........................................

(b)  The plan shall first be referred to the department of accounting and general services of the State which shall cause the same to be checked as to form and mathematical correctness but not on the ground.  If the plan is drawn in accordance with this section and sections 502-18 and 502-19, the department shall indorse its approval of the plan on the face thereof, after which the plan may be filed of record.  The department shall withhold approval of any plan until satisfied that the surveyor and maker of the plan is a registered professional surveyor.

(c)  Plans for the subdivision of land situated in any county shall, before approval by the department, be subject to approval by the appropriate officer, agency, or agencies in like manner as subdivisions under applicable laws.

(d)  On receipt for recordation of a transfer or separate description document concerning a lot in a subdivision, the registrar shall accept and file the document with:

(1)  A metes and bounds description, either solely or as part of the document;

(2)  A county certified plat map; and

(3)  A letter from a registered professional surveyor, certifying that the metes and bounds description conforms to the accompanying plat map.

The document shall otherwise comply with the requirements for recordation under this section.  Any parcel created or subdivided prior to the effective date of the subdivision laws of the respective counties are exempt from the provisions of this subsection.

(e)  For checking the survey and plan as to form and mathematical correctness, the department shall charge $2 an hour and shall require the owner of the land to deposit the estimated cost thereof before making such check.

(f)  All fees collected under this section, except as provided under sections 501-23.5 and 502-25 for the bureau of conveyances special fund, shall be deposited in the state treasury to the credit of the general fund. [L 1905, c 23, §1; am L 1913, c 82, §1; am L 1915, c 68, §1; RL 1925, §3134; am L 1931, c 63, §2; am L 1932 2d, c 31, §1; am L 1933, c 24, §1; RL 1935, §5120; am L 1939, c 242, pt of §11; RL 1945, §12720; am L 1949, c 222, §14; am L 1951, c 271, §4; RL 1955, §343-11; am L 1957, c 316, §25; am L Sp 1959 2d, c 1, §12; am L 1963, c 123, §1; HRS §502-17; gen ch 1985; am L 1987, c 303, §1; am L 1988, c 141, §56; am L 2001, c 130, §2]

Cross References

Functions of surveyor undertaken by the department of accounting and general services, see §26-6.

Modification of fees, see §92-28.



§502-18 - Description; lot subdivisions.

§502-18  Description; lot subdivisions.  A metes and bounds description of the exterior boundaries of the parcel or parcels of land sought to be registered as a file plan shall be written upon the plan, or printed or typewritten on unruled good quality white paper 13 inches long by 8 1/2 inches wide, shall be filed in duplicate with the file plan, and shall be dated and signed by the surveyor making the field survey, or under whose supervision the field survey was executed.  The boundaries of the land platted shall be described as running from left to right (clockwise) and the azimuth system shall be used in designating the courses of the survey with zero or 360 degrees at due South; 90 degrees at due West; 180 degrees at due North; 270 degrees at due East.  Any printed or typewritten description filed separately with the file plan shall be recorded in the registry system and the book and page thereof noted on the file plan.  Expense of recordation shall be charged to the owner.  The initial point in the description shall clearly show the connection with the government triangulation system, and all outside corners of the tract shall be substantially marked by monuments in the ground, where practicable.  In all cases where tracts of land are subdivided into lots, with the intention of conveying separate lots by lot number and reference to the plat, it is necessary to show the true azimuths and lengths of all principal lines, the lot areas, and a sufficient number of durable monuments shall be placed in the ground so as to accurately identify each lot. [L 1905, c 23, §2; am L 1915, c 68, §2; RL 1925, §3135; am L 1931, c 63, §3; RL 1935, §5121; RL 1945, §12721; am L 1951, c 200, §1; RL 1955, §343-12; HRS §502-18]

Cross References

References to book and page, see §502-31.5.



§502-19 - Plans on tracing cloth; size; scale.

§502-19  Plans on tracing cloth; size; scale.  All plans must be on tracing cloth of good quality, and shall be of one of the following sizes, the figures indicating inches:  10 x 15; 15 x 21; 21 x 32; 30 x 36; 36 x 42; or 42, 48, or 54 wide without restriction as to length; which plans shall be prepared and drawn according to some one of the following scales: 10, 20, 30, 40, 50, 100, 200, 300, 400, 500, 1000, 2000, 3000, 4000, or 5000 feet to an inch. [L 1905, c 23, §3; RL 1925, §3136; am L 1929, c 117, §1; am L 1931, c 63, §4; RL 1935, §5122; RL 1945, §12722; RL 1955, §343-13; HRS §502-19]



§502-20 - New maps for old.

§502-20  New maps for old.  The registrar at such times when the original tracings of filed plans and land court maps on file in the bureau of conveyances, are found to be in such condition that satisfactory blueprint copies thereof cannot be made, shall forward any such map or plan to the department of accounting and general services of the State, with the request that another tracing thereof be made.  The department, on receipt of the request and map or plan, shall prepare another tracing thereof, and shall certify that same is a true copy of the original on file in the bureau of conveyances, and shall file the same, together with two certified blueprint copies, with the registrar.  Any such certified tracing of a map or plan shall thereafter be regarded for all purposes as the original. [L 1927, c 167, §§1, 2, 3; RL 1935, §5123; RL 1945, §12723; RL 1955, §343-14; am L Sp 1959 2d, c 1, §12; HRS §502-20]



§502-21 - Recording of plans unlawful.

§502-21  Recording of plans unlawful.  It shall not be lawful for the registrar to accept for record any plan of land, whether attached to, made a part of, or independent of, any deed, certified copy of judgment of condemnation, or other instrument; to the end and purpose that there shall be no plans recorded in the record books, but in substitution therefor there shall be a single method of filing plans in the archives of the bureau of conveyances; provided that where sketches, blueprints, or plans of land of a size not larger than 8 1/2 inches by 14 inches which legibly reproduces under photographic, electronic, or electrostatic methods are attached to instruments and made a part thereof by reference to the same in the instrument, the registrar may record the same in the record books by means of the photographic recorder, on payment of the fee as provided in section 502-25. [L 1905, c 23, §4; am L 1909, c 49, §1; RL 1925, §3137; am L 1931, c 63, §5; RL 1935, §5124; RL 1945, §12724; RL 1955, §343-15; am L 1966, c 26, §3; HRS §502-21; am L 2009, c 102, §2(13)]



§502-22 - Copies of plans furnished by registrar.

§502-22  Copies of plans furnished by registrar.  The registrar shall furnish, when so requested, copies of any map or plan filed in accordance with sections 502-17 to 502-21, duly certified by the registrar's seal of office, upon payment of the fee hereinafter mentioned.  In addition, the registrar may authorize the department of accounting and general services to furnish, when so requested, copies of such maps or plans, subject to the payment of fees applicable to maps or plans furnished by the registrar.  The copies of maps or plans may be furnished in photographic, electronic, or electrostatic form. [L 1909, c 49, §2; RL 1925, §3138; am L 1931, c 63, §6; RL 1935, §5125; RL 1945, §12725; RL 1955, §343-16; HRS §502-22; am L 1981, c 146, §2; gen ch 1985; am L 2009, c 102, §2(14)]



§502-23 - Sale or lease by reference to lots or blocks without filing of plans; penalty.

§502-23  Sale or lease by reference to lots or blocks without filing of plans; penalty.  Whoever lays out or subdivides a tract of land into lots or blocks and sells by lot number or block number or leases by lot number or block number any lot or block in any subdivision without first having filed in the bureau of conveyances a plan thereof, drawn in accordance with sections 502-17 to 502-22, or whoever sells by lot number or block number or leases by lot number or block number any lot or block in any subdivision, the plan of which subdivision is not on record or on file in the bureau of conveyances shall be fined not more than $50 for each lot or block or part thereof so sold or leased.  This section and section 502-24 shall not apply to land held under chapter 501. [L 1911, c 46, §1; am L 1913, c 74, §1; RL 1925, §3139; RL 1935, §5126; RL 1945, §12726; RL 1955, §343-17; HRS §502-23]



§502-24 - Report of violations.

§502-24  Report of violations.  Whenever it comes to the knowledge of the registrar that section 502-23 has been violated the registrar shall notify the attorney general and the planning department of the county of the fact. [L 1911, c 46, §2; RL 1925, §3140; RL 1935, §5127; am L 1939, c 242, pt of §11; RL 1945, §12727; RL 1955, §343-18; HRS §502-24; am L 1972, c 125, §1(a); gen ch 1985]



§502-25 - Fees.

§502-25  Fees.  (a)  Except when otherwise provided, fees for services rendered under this chapter shall be established by rules adopted by the department of land and natural resources, pursuant to chapter 91.

(b)  Notwithstanding any other law to the contrary, of the fees received at the bureau of conveyances, the registrar of conveyances shall deposit to the credit of the state general fund $18 for each document recorded and shall deposit the remaining balance and all fees other than the special mortgage recording fee established pursuant to section 431P-16 and conveyance tax collected pursuant to section 247-1 to the credit of the bureau of conveyances special fund established under section 502-8.

(c)  For recordation of the document of which the United States, State of Hawaii, or any county of the State of Hawaii is the grantee, no fees shall be charged. [CC 1859, §1251; am L 1888, c 13, §1; am L 1911, c 51, §1; am L 1913, c 73, §1; am L 1917, c 41, §1; RL 1925, §3141; am L 1927, c 74, §1; am L 1931, c 63, §7; am L 1932 2d, c 16, §1; am L 1933, c 129, §1; RL 1935, §5128; am L 1937, c 110, §§1, 2 and c 178, §1; RL 1945, §12728; am L 1947, c 157, §1; am L 1951, c 112, §1; am L 1955, c 247, §5; RL 1955, §343-19; am imp L 1966, c 26, §1; HRS §502-25; am L 1980, c 90, §1; gen ch 1985; am L 1989, c 47, §8; am L 1992, c 197, §7; am L 1993, c 6, §28 and c 141, §3; am L 1999, c 125, §3; am L 2002, c 125, §2]

Cross References

Disposition of fees received at the bureau of conveyances, see §501-23.5.



§502-26 - Copies of instruments, certificates.

§502-26  Copies of instruments, certificates.  The registrar, when applied to, shall furnish an attested copy of any instrument or document recorded in the registrar's office, or of any fact appearing upon the registrar's records.  The registrar may also issue nonattested documents or portions of any instrument or document recorded in the registrar's office in photographic, electronic, or electrostatic form.  The registrar may issue certificates of search or encumbrance when personnel is available for the making of the certificate.

(b)  Within ten days after the end of each week, the registrar shall deliver or forward by mail or electronic transmission, without charge, an image and index of all instruments or documents that have been recorded in the registrar's office during each week relating to land in all the counties, to the county designated to act as a central clearinghouse in a memorandum of understanding agreed upon by the counties.  The central clearinghouse shall deliver the images and index to the other counties without charge.  The index shall include the following for each instrument:

(1)  Document number;

(2)  Certificate number;

(3)  Date of the filing;

(4)  Type of document;

(5)  Names of grantor and grantee;

(6)  Current tax map key number; and

(7)  Location by island. [CC 1859, §1264; RL 1925, §3142; RL 1935, §5129; RL 1945, §12729; am L 1951, c 141, §1; RL 1955, §343-20; am L 1966, c 26, §4; HRS §502-26; gen ch 1985; am L 1993, c 141, §4; am L 2009, c 57, §2 and c 102, §2(15)]



§502-27 - Charges.

§502-27  Charges.  (a)  Except when otherwise provided, fees for the use of microfilms of documents recorded in the bureau of conveyances for the purpose of making duplicates shall be established by rules adopted by the department of land and natural resources pursuant to chapter 91.

(b)  Frame charges for duplicating microfilm shall not be assessed against any agency of the State or counties thereof. [L 1974, c 7, §1; am L 1999, c 125, §4]

Cross References

Special mortgage recording fee, see §431P-16.



§502-31 - Recording, method.

PART IV.  RECORDING

Note

Sections 502-31 to 502-34 designated as part IV and part heading amended by L 2009, c 102, §2(5).

§502-31  Recording, method.  (a)  The registrar shall make or cause to be made an entire literal copy of all instruments, with their original signatures, required to be recorded in the registrar's office, and the registrar, the registrar's deputy, or clerk shall certify its correspondence with the original, after which the registrar, the registrar's deputy, or clerk shall certify upon the exterior, or indorse upon the recorded instrument with the original signature, the date of its registry and the document number.

(b)  The registrar, for purposes of the general indexes of the bureau of conveyances, shall use the names of the parties as they first appear in the recorded instrument.  All names of all natural persons signing in their individual capacity shall be typewritten, stamped, legibly printed by hand, or by a mechanical or electrical printing method beneath all signatures.  The provisions of this subsection shall not apply to any deed or conveyance instrument executed prior to July 1, 1989.

(c)  The registrar or the registrar's deputy may refuse to accept for record any document of a size larger than eight and one-half inches by eleven inches, or which contains a schedule or inventory sheet in excess of such size.

(d)  This section shall apply to all instruments presented for recording in the bureau of conveyances, unless otherwise provided by rules adopted by the department of land and natural resources, pursuant to chapter 91.

(e)  All instruments to be recorded shall include the original signature and the top three and one-half inches of space of the first page shall be reserved for recording information for the assistant registrar on the left half of such space, and for the registrar of conveyances on the right half of such space.  The following one inch of space shall be reserved for information showing to whom the document should be returned beginning one and one-half inch from the left margin and not exceeding three and one-half inches per line.  In addition, the first page shall identify and include, if possible, all names of the grantors and all names and addresses of the grantees, the type of document, and the tax map key number.  Indorsements, if any, may be made on a conforming fly sheet.  No papers or materials, written or otherwise, shall be secured or attached to a page in any manner that may conceal any other written text.  If an instrument consists of more than one page, each page shall be single-sided sheets of written text numbered consecutively, beginning with number one, and shall be stapled once in the upper left corner.  No instrument shall have a cover or backer attached.  The registrar of conveyances shall be permitted to remove any rivets affixed to any instrument.  The registrar may refuse to accept all instruments, papers, or notices presented for recordation that will not reproduce legibly under photographic, electronic, or electrostatic methods.  Notwithstanding any other law to the contrary, the registrar may accept an electronic instrument in lieu of an original instrument with original signatures subject to the requirements set forth in rules adopted by the department of land and natural resources consistent with this section and chapter 489E. [CC 1859, §1261; am L 1905, c 7, §1; RL 1925, §3143; am L 1931, c 45, §1; RL 1935, §5130; RL 1945, §12730; am L 1945, c 241, §3; RL 1955, §343-21; am L 1961, c 86, §2; am L 1963, c 107, §4; am L 1966, c 26, §5; am L 1977, c 150, §1; HRS §502-31; gen ch 1985; am L 1989, c 47, §9; am L 1992, c 87, §12 and c 197, §8; am L 1995, c 22, §5; am L 2001, c 130, §3; am L 2009, c 120, §13]

Case Notes

Recordation of bill of sale affecting title to realty charges others with notice to ascertain the condition of such title.  58 H. 580, 574 P.2d 524.



§502-31.5 - Reference in other sections.

[§502-31.5]  Reference in other sections.  Any reference throughout the Hawaii Revised Statutes to book and page after December 31, 1989, shall also refer to book and page or document number. [L 1989, c 47, §1]



§502-32 - Instrument recorded as of time of delivery; office hours.

§502-32  Instrument recorded as of time of delivery; office hours.  Every instrument entitled by law to be recorded, shall be recorded in the order and as of the time when the same is delivered to the registrar for that purpose, and shall be considered as recorded from the time of such delivery; provided that it shall not be lawful for the registrar to accept or enter for record and record any instrument or other paper on any Sunday or legal holiday, or on any Saturday that the registrar's office remains closed pursuant to law, or on any other day except between the hours of 8:00 a.m. and 3:30 p.m.  It is further provided that it shall be lawful for the registrar to enter into a written agreement with any person or association, which agreement authorizes an instrument to be recorded at 8:01 a.m. on a day subsequent to its delivery to the registrar. [CC 1859, §1260; am L 1905, c 7, §2; am L 1911, c 59, §1; am L 1923, c 37, §1; RL 1925, §3144; RL 1935, §5131; RL 1945, §12731; am L 1955, c 152, §1; RL 1955, §343-22; HRS §502-32; am L 1974, c 13, §2; am L 1989, c 47, §10]



§502-33 - Identification of reference to registration of original.

§502-33  Identification of reference to registration of original.  The registrar shall not record any instrument requiring a reference to a prior recorded instrument, unless the same contains a reference to the book and page or document number of the registration of the original recorded instrument or a statement that the original instrument is unrecorded, as the case may be.  Except as otherwise provided, every judgment shall contain or have endorsed on it the State of Hawaii general excise taxpayer identification number, the federal employer identification number, or the last four digits only of the social security number for persons, corporations, partnerships, or other entities against whom the judgment is rendered.  If the judgment debtor has no social security number, State of Hawaii general excise taxpayer identification number, or federal employer identification number, or if that information is not in the possession of the party seeking registration of the judgment, the judgment shall be accompanied by a certificate that provides that the information does not exist or is not in the possession of the party seeking registration of the judgment.  Failure to disclose or disclosure of an incorrect social security number, State of Hawaii general excise taxpayer identification number, or federal employer identification number shall not in any way adversely affect or impair the lien created upon registration of the judgment.  No amendment, continuation statement, termination statement, statement of assignment, or statement of release relating to security interests in goods which are or are to become fixtures shall be filed unless it complies with the requirements of part 5 of Article 9 of the Uniform Commercial Code.  This section does not apply to any document mentioned herein executed prior to April 13, 1915.

The party seeking registration of a judgment shall redact the first five digits of any social security number by blocking the numbers out on the copy of the judgment to be filed or recorded. [L 1915, c 74, §1; RL 1925, §3145; RL 1935, §5132; RL 1945, §12732; RL 1955, §343-23; am L 1966, c 18, §9; HRS §502-33; am L 1972, c 125, §1(b); am L 1989, c 47, §11; am L 1990, c 203, §3; am L 1992, c 197, §9; am L 2001, c 55, §26; am L 2008, c 86, §2; am L 2009, c 5, §3]

Note

The 2008 amendment shall not be applied to judgments, orders, or decrees existing and filed or recorded in the bureau of conveyances or land court as of July 1, 2008.  L 2008, c 86, §5.

Cross References

Uniform Commercial Code, see chapter 490.

Law Journals and Reviews

Later mortgagee having actual notice of earlier mortgage is not entitled to priority merely because earlier mortgage omitted the book and page references required by this section and §506-4.  Haw Supp, 4 HBJ, Nov 1966, at 30.



§502-34 - Grantee's address in deed.

§502-34  Grantee's address in deed.  The registrar shall not record any deed unless it contains or has endorsed upon it the address of the grantee.  This section does not apply to any deed executed prior to July 1, 1951. [L 1951, c 38, §1; RL 1955, §343-24; HRS §502-34; am L 1989, c 47, §12]



§502-41 - Certificate of acknowledgment; natural persons, corporations.

PART V.  ACKNOWLEDGMENTS; PROOF OF INSTRUMENTS

Note

Sections 502-41 to 502-54 designated as part V and part heading amended by L 2009, c 102, §2(6).

§502-41  Certificate of acknowledgment; natural persons, corporations.  Except as otherwise provided by law, to entitle any conveyance or other instrument to be recorded, there shall be endorsed, subjoined, or attached thereto an acknowledgment in the form provided or authorized in section 502-42, 502-43, or 502-45, or in substantially the following form:

(Begin in all cases by a caption specifying the state or territory and the place where the acknowledgment is taken.)

1.  In the case of natural persons acting in their own right:

On ............(insert date), before me personally appeared A.B. (or A.B. and C.D.), to me known to be the person or persons described in and who executed the foregoing instrument, and acknowledged that the person or persons executed the same as the person's or persons' free act and deed.

2.  In the case of natural persons acting by attorney:

On ............(insert date), before me personally appeared A.B., to me known to be the person who executed the foregoing instrument in behalf of C.D. and acknowledged that the person executed the same as the free act and deed of said C.D.

3.  In the case of corporations or partnerships:

On ............(insert date), before me appeared A.B., to me personally known, who, being by me duly sworn (or affirmed), did say that the person is the president (or other officer, partner, or agent of the corporation, or partnership) of (describing the corporation or partnership), and that the instrument was signed in behalf of the corporation (or partnership) by authority of its board of directors (partners or trustees), and A.B. acknowledged the instrument to be the free act and deed of the corporation (or partnership).

4.  In the case of a corporation acknowledging by an individual as its attorney, where the enabling power of attorney has previously been recorded, the acknowledgment of the instrument executed under the power of attorney shall be substantially in the following form:

On ............(insert date), before me personally appeared A.B., to me personally known, who being by me duly sworn (or affirmed), did say that the person is the attorney-in-fact of C.D. (here name the corporation) duly appointed under power of attorney dated ............, recorded in book...., at page..../as document no. ....; and that the foregoing instrument was executed in the name and behalf of said C.D. by A.B. as its attorney-in-fact; and A.B. acknowledged the instrument to be the free act and deed of C.D.

In case the enabling power of attorney has not previously been recorded, omit the reference to its place of record and insert in lieu thereof the words "which power of attorney is now in full force and effect".

5.  In the case of a corporation acknowledging by another corporation as its attorney, where the enabling power of attorney has previously been recorded, the acknowledgment of the instrument executed under the power of attorney shall be substantially in the following form:

On ............(insert date), before me personally appeared A.B., to me personally known, who, being by me duly sworn (or affirmed), did say that the person is the president (or other officer or agent of the corporation acting as attorney) of C.D. (here name the corporation acting as attorney) and that C.D. is the attorney-in-fact of E.F. (here name the corporation in whose behalf the attorney is acting) duly appointed under power of attorney dated ............, recorded in book...., at page..../as document no. ....; that the foregoing instrument was executed in the name and behalf of E.F. by C.D. as its attorney-in-fact; that the instrument was so executed by C.D. by authority of its board of directors; and A.B. acknowledged the instrument to be the free act and deed of E.F.

In case the enabling power of attorney has not previously been recorded, omit the reference to its place of record and insert in lieu thereof the words "which power of attorney is now in full force and effect".

6.  The following form may be used in lieu of any of the foregoing forms:

On ............(insert date), before me personally appeared A.B. (or A.B. and C.D.), to me personally known, who, being by me duly sworn (or affirmed), did say that such person executed the foregoing instrument as the free act and deed of such person, and if applicable in the capacity shown, having been duly authorized to execute such instrument in such capacity.

In all cases add signature and title of the officer taking the acknowledgment. [L 1909, c 69, §1; am L 1919, c 30, §1; am L 1923, c 85, §§1, 2; RL 1925, §3146; RL 1935, §5133; am L 1943, c 197, §1; RL 1945, §12733; am L 1945, c 84, §1; RL 1955, §343-25; HRS §502-41; am L 1992, c 197, §10; am L 2006, c 38, §18; am L 2009, c 102, §2(16)]

Case Notes

As between parties acknowledgment and registry of conveyance not necessary.  2 H. 161, 163; 17 H. 56, 58; 49 H. 62, 73, 412 P.2d 326.

Title to land is conveyed by delivery of deed without registry thereof or entry by grantee.  4 H. 674.

Where instrument not entitled to be recorded, recording treated as nullity.  6 H. 538, 541 (single justice); 15 H. 570, 576.

Except as otherwise provided, both acknowledgment and certificate thereof requisite to recording.  15 H. 570, 572.

Presumption of regularity raised by acknowledgment.  25 H. 470, 473; 49 H. 62, 73, 412 P.2d 326.

Acknowledgment containing clerical error in name of party acknowledging held valid.  50 H. 304, 440 P.2d 262.



§502-42 - Certificate, contents.

§502-42  Certificate, contents.  The certificate of acknowledgment shall state in substance that the person who executed the instrument appeared before the officer granting the certificate and acknowledged or stated that the person executed the same, and that such person was personally known to the officer granting such certificate to be the person whose name is subscribed to the instrument as a party thereto, or was proved to be such by the oath or affirmation of a credible witness known to the officer whose name shall be inserted in the certificate.  It shall not be ground for the rejection of any such certificate, or for refusing to accept such instrument for record or in evidence, that the certificate fails to state that the person making the acknowledgment stated or acknowledged that the instrument was executed freely or voluntarily by the person or as the person's free act and deed. [L 1872, c 28, §2; RL 1925, §3147; RL 1935, §5134; am L 1943, c 197, §2; RL 1945, §12734; RL 1955, §343-26; HRS §502-42; gen ch 1985]

Case Notes

Policy of law is to uphold certificates of acknowledgment when substance is found.  15 H. 570, 573; 16 H. 294, 299; 18 H. 179, 184.

Deed valid as between parties, even if not properly acknowledged.  49 H. 62, 63, 412 P.2d 326.  See 2 H. 161, 163; 17 H. 56, 58.



§502-43 - Form when person unknown.

§502-43  Form when person unknown.  When the person offering the acknowledgment is unknown to the officer taking the acknowledgment, the certificate may be substantially in the following form, to-wit:

State of Hawaii                       )  ss.

County of .........................)

On ............(insert date), personally appeared before me A.B., satisfactorily proved to me to be the person described in and who executed the within instrument, by the oath of C.D., a credible witness for that purpose, to me known and by me duly sworn, and the person, A.B., acknowledged that the person executed the same freely and voluntarily for the uses and purposes therein set forth. [L 1872, c 28, §4; RL 1925, §3149; RL 1935, §5135; RL 1945, §12735; RL 1955, §343-27; HRS §502-43; am L 1972, c 125, §1(c); am L 1992, c 197, §11; am L 2006, c 38, §19]



§502-44 - Married women.

§502-44  Married women.  The acknowledgment of a married woman when required by law may be taken in the same form as if she were sole and without any examination separate and apart from her husband. [L 1909, c 69, §2; RL 1925, §3150; RL 1935, §5136; RL 1945, §12736; RL 1955, §343-28; HRS §502-44]



§502-45 - Acknowledgments without the State.

§502-45  Acknowledgments without the State.  The proof or acknowledgment of any deed or other written instrument required to be proved or acknowledged in order to enable the same to be recorded or read in evidence, when made by any person without the State and within any other state, territory, district, or dependency of the United States, may be made before any officer of the state, territory, district, or dependency authorized by the laws thereof to take proof and acknowledgment of deeds and when so taken, and when the certificate of acknowledgment is in a form sufficient to entitle deeds of real property to be recorded in the appropriate office for recording in such state, territory, district, or dependency or in the form provided or permitted by any of sections 502-41 to 502-43, shall be entitled to be recorded and may be read in evidence in the State.  The signature of such officer constitutes prima facie evidence that the acknowledgment is taken in accordance with the laws of the place where made and of the authority of the officer to take the acknowledgment.  If the record of any such instrument, or a transcript thereof, is used in evidence in any proceeding the burden shall be on the party relying on such record to prove that the instrument was duly executed, in any proceeding where such fact is asserted by such party and is in dispute.  The burden may be met by proof made in the manner provided in section 502-46. [L 1909, c 69, §3; RL 1925, §3151; RL 1935, §5137; am L 1943, c 197, §3; RL 1945, §12737; RL 1955, §343-29; am L 1963, c 83, §1; HRS §502-45]



§502-46 - Same; certificate of authority of officer.

§502-46  Same; certificate of authority of officer.  The burden of proving due execution of any conveyance or written instrument, acknowledged or proved under section 502-45, may be met by any admissible evidence sufficient for that purpose and shall also be met if at the time of recording or thereafter there is indorsed, subjoined, or attached to the certificate of proof or acknowledgment, signed by such officer, a certificate of the secretary of state of the state or territory in which such officer resides, under the seal of the state or territory, or a certificate of the clerk of a court of record of the state, territory, or district in the county in which the officer resides or in which the officer took such proof or acknowledgment, under the seal of the court, or a certificate of the executive officer or clerk of a court of record of such dependency, authorized to make such certificate, stating that the officer was, at the time of taking the proof or acknowledgment, duly authorized to take acknowledgments and proofs of deeds of lands in the state, territory, district, or dependency, and that the secretary of state, or other authorized executive officer, or clerk of court, is well acquainted with the handwriting of the officer taking the acknowledgment or proof, and that the secretary of state, executive officer, or clerk verily believes that the signature affixed to the certificate of proof or acknowledgment is genuine.

The authentication of the proof or acknowledgment of a deed or other written instrument when taken without the State and within any other state, territory, or district of the United States, shall be in substantially the following form:

(Begin with a caption specifying the state, territory, or district, and county or place, where the authentication is made.)

I,....................., clerk of the.................... in and for said county which court is a court of record, having a seal (or I,....................., the secretary of state of said state or territory) do hereby certify that...................... by and before whom the foregoing acknowledgment (or proof) was taken, was at the time of taking the same, a notary public (or other officer) residing (or authorized to act) in the county, and was duly authorized by the laws of the state (territory or district) to take and certify acknowledgment or proofs of deeds of land in the state (territory or district), and further that I am well acquainted with the handwriting of......................, and that I verily believe that the signature to the certificate of acknowledgment (or proof) is genuine.  In testimony whereof, I have hereunto set my hand and affixed the seal of the court (or state) this....day of...., 19..... [L 1909, c 69, §4; RL 1925, §3152; RL 1935, §5138; am L 1943, c 197, §4; RL 1945, §12738; RL 1955, §343-30; am L 1963, c 83, §2; HRS §502-46; gen ch 1985]

Revision Note

In second paragraph, "proof or acknowledgment" substituted for "proof of acknowledgment".



§502-47 - Acknowledgment without the United States; by members of the armed forces; recordation where no official authorized to take proof.

§502-47  Acknowledgment without the United States; by members of the armed forces; recordation where no official authorized to take proof.  (a)  The proof or acknowledgment of any deed or other instrument required to be proved or acknowledged in order to entitle the same to be recorded or read in evidence, when made by any person without the United States may be made by:

(1)  Any officer now authorized thereto by the laws of the State;

(2)  Any officer of the United States diplomatic or consular service, resident in any foreign country or port, when certified by the officer under the officer's seal of office; and

(3)  Any person authorized by the law of any foreign country to take such acknowledgment or proof, when such acknowledgment or proof is accompanied by a certificate to the effect that the person taking the same is duly authorized thereto and that such acknowledgment or proof is in the manner prescribed by the laws of the foreign country or by treaty or international agreement of the United States.  The certificate may be made by a diplomatic or consular officer of the United States under the seal of the officer's office, or by a diplomatic or consular officer of the foreign country, resident in the State, under the seal of the officer's office with the signature or facsimile of the signature of the diplomatic or consular officer of the United States.

For the purposes of this section diplomatic or consular officer includes any minister, consul, vice-consul, charge d'affaires, consular, or commercial agent, or vice-consular or vice-commercial agent.

(b)  Proof or acknowledgment may be made by any person in the armed forces of the United States, or by any person without the United States, before any officer of the armed forces authorized by Congress to exercise the powers of a notary public.  The signature without seal of any officer acting as such notary public is prima facie evidence of the officer's authority.

(c)  Where it is established to the satisfaction of any judge of a circuit court of the State that any instrument required to be acknowledged or proved has been executed by a person then permanently or temporarily resident at some place where acknowledgment or proof cannot be made as hereinabove provided, such instrument shall be declared acceptable for recordation by order of the judge issued upon such testimony and evidence as are sufficient in the judgment of the judge to establish the genuineness and authenticity thereof, and a certified copy of the order shall be recorded together with and attached to any instrument so ordered acceptable for recordation.

(d)  Any instrument so proved, acknowledged, or ordered acceptable for recordation is entitled to be recorded in the State, and may be read in evidence in any court of the State in the same manner and with like effect as if therein duly recorded or acknowledged. [L 1909, c 69, §5; RL 1925, §3153; RL 1935, §5139; RL 1945, §12739; am L 1945, c 53, §1; am L 1947, c 86, §1; RL 1955, §343-31; HRS §502-47; gen ch 1993; am L 1995, c 22, §6]



§502-48 - Identification of person making.

§502-48  Identification of person making.  No acknowledgment of any conveyance or other instrument, except as provided by this chapter, whereby any real estate is conveyed or may be affected, shall be taken, unless the person offering to make the acknowledgment is personally known to the officer taking the acknowledgment to be the person whose name is subscribed to the conveyance or instrument as a party thereto, or is proved to be such by the oath or affirmation of a credible witness known to the officer or by production of a current identification card or document issued by the United States, this State, any other state, or a national government that contains the bearer's photograph and signature. [L 1909, c 69, §6; RL 1925, §3154; RL 1935, §5140; RL 1945, §12740; RL 1955, §343-32; HRS §502-48; am L 1995, c 141, §4]



§502-49 - Certificate of officer, or judge, necessary.

§502-49  Certificate of officer, or judge, necessary.  Every officer who takes the acknowledgment of any instrument shall indorse, subjoin, or attach a certificate thereof, signed by oneself, on the instrument.

Every judge who takes the proof of any instrument shall indorse, subjoin, or attach a certificate thereof, signed by oneself, on the instrument, giving the names of the witnesses examined before the judge, their places of residence, and the substance of the evidence by them given. [L 1909, c 69, §7; RL 1925, §3155; RL 1935, §5141; RL 1945, §12741; RL 1955, §343-33; HRS §502-49; gen ch 1985]



§502-50 - How made; proof if not made.

§502-50  How made; proof if not made.  (a)  Except as otherwise provided, to entitle any conveyance or other instrument to be recorded, it shall be acknowledged by the person or persons executing the same, before the registrar of conveyances, or the registrar's deputy or before a judge of a court of record or a notary public of the State.  If any person having executed an instrument within the State, dies, or departs from the State, without having acknowledged the instrument, or refuses to acknowledge it, or if the person has acknowledged it but such acknowledgment has not been duly certified by the officer before whom made and for any reason neither proper certification nor a new acknowledgment can be secured, the instrument may be entered as of record on proof of its execution by a subscribing witness thereto before the judge of the land court or a judge of a circuit court of the State.  If all the subscribing witnesses to the conveyance or other instrument are dead or out of the State, the same may be proved before any court in the State by proving the handwriting of the person executing the same and any subscribing witness.  For the purposes of this section a notary public or person who wrongfully undertakes to act as such, may be deemed a subscribing witness.

(b)  If there is any interlineation, erasure, or other change in an instrument, not initialed as required by section 502-61, and for any reason compliance with section 502-61 cannot be secured, the instrument may be proved as provided in subsection (c), or, without the bringing of the proceeding therein provided for, the judge of the land court or a judge of a circuit court may certify that the instrument is entitled to be recorded, if it is established to the judge's satisfaction that such change was made before execution of the instrument, and the instrument thereupon shall be received for record notwithstanding section 502-63.  If the record of any such instrument, received for record by reason of such certificate, or a transcript thereof, is used in evidence in any proceeding, the burden shall be on the party relying on such record to prove that such change was made before execution of the instrument, in any proceeding where such fact is asserted by the party and is in dispute.

(c)  Any person interested under an instrument which if properly proved or acknowledged would be entitled to record, may institute a proceeding against the proper parties to obtain a judgment proving such instrument.  The proceeding shall be brought in a circuit court or the land court.  If the instrument affects the title to real property the proceeding shall be brought in the judicial circuit where the property is located.  If judgment is obtained a certified copy thereof shall be appended to the instrument. [L 1909, c 69, §8; RL 1925, §3156; RL 1935, §5142; am L 1943, c 197, §5; RL 1945, §12742; RL 1955, §343-34; am L 1963, c 83, §3; HRS §502-50; am L 1972, c 125, §1(d); gen ch 1985]

Case Notes

Presumption of execution and delivery of deed proven for record by subscribing witnesses before circuit judge, when rebutted.  25 H. 470; 27 H. 544.

Certificate of judge under this section, sufficient when.  27 H. 544, 564.

Deed valid as between parties even if not properly acknowledged.  49 H. 62, 73, 412 P.2d 326.  See 2 H. 161, 163; 17 H. 56, 58.



§502-51 - Exemption of instruments offered on behalf of United States.

§502-51  Exemption of instruments offered on behalf of United States.  In the case of any deed, lease, mortgage, lien, notice, agreement, or other instrument offered for recordation by any judicial, executive, or administrative officer of the United States, acting in the officer's official capacity, or by any duly authorized officer or agent of any agency or instrumentality of the United States created by or under federal or state law, acting in the officer's or agent's official capacity, it shall not be necessary that the instrument, where the instrument is required to be signed by the officer or agent, be acknowledged before a notary public by the officer or agent, and the registrar of conveyances shall accept the instrument for recordation, when the signature of the duly authorized officer or agent, together with the official seal, if any, is attached to the instrument for recordation. [L 1923, c 167, §1; RL 1925, §3157; am L Sp 1933, c 36, §1; RL 1935, §5143; RL 1945, §12743; RL 1955, §343-35; HRS §502-51; gen ch 1985; am L 1993, c 141, §5]



§502-52 - Signatures of certain state officers, acknowledgments not required.

§502-52  Signatures of certain state officers, acknowledgments not required.  In the case of an official signature entitled to be judicially noticed pursuant to section 626-1, rule 901 or 902, the signature shall suffice to show due execution by the officer signing the instrument and the officer is not required to acknowledge the instrument in order to entitle it to be recorded. [L 1945, c 84, §2; RL 1955, §343-36; HRS §502-52; am L 1985, c 68, §19]



§502-53 - No certificate of acknowledgment contrary hereto valid in court or entitled to be recorded; exception.

§502-53  No certificate of acknowledgment contrary hereto valid in court or entitled to be recorded; exception.  No certificate of acknowledgment contrary to this chapter is valid in any court of the State, nor is it entitled to be recorded in the bureau of conveyances, but no certificate of acknowledgment executed before July 29, 1872, shall in consequence of anything in this chapter contained be deemed invalid. [L 1909, c 69, §9; RL 1925, §3158; RL 1935, §5144; RL 1945, §12744; RL 1955, §343-37; HRS §502-53]

Case Notes

Cited:  26 H. 121, 123.



§502-54 - Penalty for false certificate.

§502-54  Penalty for false certificate.  Any officer authorized to take acknowledgments to instruments who knowingly incorporates in the certificate of acknowledgment any false or misleading statement as to the facts therein contained, shall be fined not more than $1,000 or imprisoned not more than one year, or both.  Nothing in this section shall be construed to do away with the liability for civil damages for such act. [L 1882, c 41; am L 1903, c 8, §2; RL 1925, §3159; RL 1935, §5145; am L 1941, c 22, §1; RL 1945, §12745; RL 1955, §343-38; HRS §502-54]



§502-61 - Changes noted in instrument.

PART VI.  INTERLINEATIONS, ERASURES, ETC.

Note

Sections 502-61 to 502-64 designated as part VI and part heading amended by L 2009, c 102, §2(7).

§502-61  Changes noted in instrument.  Every notary public or the officer authorized to take acknowledgments to instruments, before taking any acknowledgment, shall first carefully inspect any instrument proposed to be acknowledged before the notary public or officer, and ascertain whether there are any interlineations, erasures, or changes in the instrument.  If there are any interlineations, erasures, or changes, the notary public or officer shall call the attention thereto of the person offering to acknowledge the instrument.  If they are approved, the acknowledging officer shall place the officer's initials in the margin of the instrument opposite each interlineation, erasure, or change.  The initialing by the officer taking the acknowledgment is prima facie evidence of the extent of the interlineations, erasures, or changes and of the fact that the same were made prior to acknowledgment of the instrument, but does not preclude proof to the contrary. [L 1896, c 55, §1; RL 1925, §3160; RL 1935, §5146; RL 1945, §12746; RL 1955, §343-39; am L 1963, c 83, §4; HRS §502-61; gen ch 1985]

Case Notes

Cited:  26 H. 121, 123.



§502-62 - Penalty for not noting changes.

§502-62  Penalty for not noting changes.  Every notary public or other person authorized to take acknowledgments to instruments who takes the acknowledgment of any person to any instrument in which there are interlineations, erasures, or changes, and who fails to observe or perform the requirements, or any of them, of section 502-61, shall be fined not more than $200. [L 1896, c 55, §2; am L 1903, c 8, §2; RL 1925, §3161; RL 1935, §5147; RL 1945, §12747; RL 1955, §343-40; HRS §502-62]



§502-63 - Not recorded unless initialed.

§502-63  Not recorded unless initialed.  No instrument acknowledged in the State of Hawaii in which there are interlineations, erasures, or changes shall be recorded by the registrar, unless the same are duly initialed by the officer or officers taking the acknowledgment or acknowledgments to the same in the State of Hawaii.

No instrument acknowledged outside of the State of Hawaii in which there are interlineations, erasures, or changes shall be recorded by the registrar, unless the same are duly initialed by either:

(1)  The parties to such instrument; or

(2)  The officer or officers taking the acknowledgment or acknowledgments to the same. [L 1896, c 55, §3; RL 1925, §3162; RL 1935, §5148; RL 1945, §12748; RL 1955, §343-41; am L 1963, c 83, §5; HRS §502-63; am L 1992, c 197, §12]



§502-64 - REPEALED.

§502-64  REPEALED.  L 1992, c 197, §14.



§502-71 - Record of acknowledgments to be kept.

PART VII.  RECORDS OF ACKNOWLEDGMENTS

Note

Sections 502-71 to 502-74 designated as part VII and part heading amended by L 2009, c 102, §2(8).

§502-71  Record of acknowledgments to be kept.  All judges and other officers authorized by law to take acknowledgments to instruments, besides the certificate of acknowledgment indorsed upon the instrument, shall keep a record of every acknowledgment in a book of records.  Each record shall set forth at least the date of acknowledgment, the parties to the instrument, the persons acknowledging, the date, and some memorandum as to the nature of the instrument acknowledged. [L 1888, c 18, §1; RL 1925, §3164; RL 1935, §5150; RL 1945, §12750; RL 1955, §343-43; HRS §502-71]



§502-72 - Disposition of records.

§502-72  Disposition of records.  Except as otherwise provided in respect to notaries public by section 456-16, the books of record so kept shall every five years, and upon the resignation, death, or removal from office of such judge or other officer, be deposited with the clerk of the circuit court of the judicial circuit for and in which the judge or other officer was or is authorized to act. [L 1888, c 18, §2; RL 1925, §3165; RL 1935, §5151; am L 1941, c 322, §7; RL 1945, §12751; RL 1955, §343-44; HRS §502-72]



§502-73 - Same, open to inspection.

§502-73  Same, open to inspection.  The clerks of the circuit courts shall carefully preserve the books of record deposited with them as provided by section 502-72, filing the same with the records of the court.  The records, both while in the custody of the acknowledging officers and after such filing, shall be open at all reasonable times to the inspection of any responsible person, without fee or reward. [L 1888, c 18, §3; RL 1925, §3166; RL 1935, §5152; RL 1945, §12752; RL 1955, §343-45; HRS §502-73; am L 1972, c 125, §1(e)]



§502-74 - Penalty for not keeping.

§502-74  Penalty for not keeping.  Any of the officers to take acknowledgments who fails to keep the record directed by section 502-71, or upon failure to deposit the same with a clerk of a court of record as directed, shall be fined not less than $50 nor more than $250, which may be recovered of such officer, or the officer's personal representatives. [L 1888, c 18, pt of §4; am L 1903, c 8, §2; RL 1925, §3167; RL 1935, §5153; RL 1945, §12753; RL 1955, §343-46; HRS §502-74; am L 1976, c 200, pt of §1; gen ch 1985]



§502-81 - Instruments may be recorded; as evidence.

PART VIII.  REQUIREMENT AND EFFECT OF

ACKNOWLEDGING, RECORDING, NOT RECORDING

Note

Sections 502-81 to 502-85 designated as part VIII and part heading amended by L 2009, c 102, §2(9).

§502-81  Instruments may be recorded; as evidence.  Every conveyance or other instrument, acknowledged or proved, and certified in the manner hereinbefore prescribed, by any of the officers before named, may be read in evidence without further proof thereof, and is entitled to be recorded. [CC 1859, §1258; am imp L 1917, c 207, §1; am L 1921, c 34, §1; RL 1925, §3168; RL 1935, §5154; RL 1945, §12754; RL 1955, §343-47; HRS §502-81]

Case Notes

Deed of corporation admissible in evidence, when.  18 H. 412, 413.

Where due execution shown instrument admissible in evidence even if certificate of acknowledgment invalid.  26 H. 121.

Agreement between grantee named in a deed and another declaring that both had interests in the land and setting out terms of their arrangement, entitled to be recorded.  32 H. 323, 325.



§502-82 - Record or copy as evidence.

§502-82  Record or copy as evidence.  The record of an instrument duly recorded, or a transcript thereof, duly certified, may also be read in evidence, with like force and effect as the original instrument.  Neither the certificate of acknowledgment, nor the proof of any instrument, is conclusive, but may be rebutted, and the force and effect thereof may be contested by any party affected thereby.  If the party contesting the proof of an instrument makes it appear that the proof was taken upon the oath of an interested or incompetent witness, neither the instrument nor the record thereof shall be received in evidence until established by other competent proof. [CC 1859, §1259; RL 1925, §3169; RL 1935, §5155; RL 1945, §12755; RL 1955, §343-48; HRS §502-82]

Case Notes

Record may be offered to impeach original by showing alteration in description after recording.  14 H. 276, 278.

Record or certified copy admissible though original produced. 14 H. 276, 277.

Certificate not conclusive, 16 H. 294, 300.  See 18 H. 412, 413.

Presumption of regularity raised by acknowledgment.  25 H. 470, 473; 49 H. 62, 73, 412 P.2d 326.



§502-83 - Effect of not recording deeds, leases, etc.

§502-83  Effect of not recording deeds, leases, etc.  All deeds, leases for a term of more than one year, mortgages of any interest in real estate, or other conveyances of real estate within the State, shall be recorded in the bureau of conveyances.  Every such conveyance not so recorded is void as against any subsequent purchaser, lessee, or mortgagee, in good faith and for a valuable consideration, not having actual notice of the conveyance of the same real estate, or any portion thereof, or interest therein, whose conveyance is first duly recorded. [CC 1859, §1262; RL 1925, §3170; RL 1935, §5156; RL 1945, §12756; RL 1955, §343-49; am L 1963, c 83, §6; HRS §502-83]

Law Journals and Reviews

Later mortgagee having actual notice of earlier mortgage is not entitled to priority merely because earlier mortgage omitted page and book references required by §§502-33 and 506-4.  Haw Supp, 4 HBJ, Nov 1966, at 30.

Case Notes

Under early law, time for recording was limited.  See 1 H. 67 (114) (single justice); 1 H. 229 (409) (single justice).

Subsequent deed or lease, though recorded, will not prevail against unrecorded deed or lease of which there was actual notice.  2 H. 166 (single justice); 3 H. 274; 4 H. 384.  But will prevail where no actual notice.  4 H. 675.

Actual possession under unrecorded deed is constructive notice; subsequent purchase not in good faith.  5 H. 298; 25 H. 494, 505; 26 H. 342, 349.  See 19 H. 602, 611.

Assignment of lease good against creditors though levy made before recording of assignment.  16 H. 731.  Compare 26 H. 342.

Mortgage of a leasehold must be recorded under this section.  23 H. 706, 709.

Recording is notice to one bound to search the records, otherwise not.  26 H. 809, 820.

Subsequent purchaser not protected, though in good faith, unless purchaser records first.  32 H. 323, 326; 32 H. 883, 895.

Knowledge of negotiations for a sale of no significance and such notice does not defeat mortgage.  32 H. 883.

Cited:  6 H. 114 (single justice).

Mentioned:  920 F. Supp. 1080.

Hawaii Legal Reporter Citations

Recordation of conveyance documents required.  79 HLR 79-0425.



§502-84 - Powers of attorney, etc.

§502-84  Powers of attorney, etc.  All articles of marriage settlement and powers of attorney for the transfer of real property within the State shall be recorded in the bureau of conveyances, in default of which no such instrument shall be binding to the detriment of third parties or conclusive upon their rights and interests. [CC 1859, §1263; am L 1911, c 20, §1; am imp L 1915, c 47, §§2, 3; am L 1919, c 3, pt of §1; RL 1925, §3171; RL 1935, §5157; RL 1945, §12757; RL 1955, §343-50; HRS §502-84; am L 1972, c 125, §1(f)]

Case Notes

Section inapplicable to instrument not within its terms.  8 H. 8.

Lack of recording does not affect validity of lease as between parties.  17 H. 87, 89.

Purchaser at execution sale prevails as against prior deed executed under unrecorded power of attorney even if purchaser at execution sale had knowledge of the power of attorney.  18 H. 25.

Unrecorded power of attorney for transfer of real estate is valid for some purposes.  18 H. 25, 26.

Cited:  71 F. Supp. 1, 4, aff'd 172 F.2d 384.



§502-85 - Agreements of sale; priority.

§502-85  Agreements of sale; priority.  (a)  The rights of a buyer under an agreement of sale which has been duly recorded in accordance with this chapter shall be entitled to priority over the claim of any other person with respect to the real estate covered by the agreement of sale where such claim results:

(1)  From a conveyance made to the claimant by the seller of the real estate covered by the agreement of sale if such conveyance was recorded after the recordation of the agreement of sale; or

(2)  From a judgment in favor of the claimant against the seller affecting the real estate covered by the agreement of sale if the judgment or a notice of the action out of which the judgment arises was not recorded prior to the recordation of the agreement of sale.

(b)  Upon the buyer's satisfaction of the agreement of sale, the claim or lien upon the real estate covered by the agreement of sale of any person who shall have such a claim resulting from a conveyance or a judgment referred to in subsection (a), shall be extinguished as to such real estate upon the recording of a transfer of title to such real estate from the seller to the buyer.

(c)  For the purposes of this section, the following definitions apply:

"Agreement of sale" means an executory contract for the sale and purchase of real estate which binds one party to sell and the other party to buy real estate which is the subject matter of the transaction, and in which the seller retains legal title to the real estate.  As used in this section, an agreement of sale includes a subagreement of sale or other subsequent subagreement of sale.

"Buyer" means the party who has agreed to purchase, and "seller" means the party who has agreed to sell the real estate pursuant to an agreement of sale, and includes each of their respective assignees and successors in interest in the agreement of sale.

"Conveyance" means every written instrument by which any estate or interest in real estate is voluntarily created, alienated, mortgaged, or encumbered, or by which title to any real estate may be voluntarily affected, other than wills.

"Real estate covered by the agreement of sale" means the real estate which the seller has agreed to sell and the buyer has agreed to buy pursuant to the agreement of sale, including any portion of or any interest in such real estate.

"Recorded" or "recording" means recorded in accordance with this chapter.

"Satisfaction of agreement of sale" means the full performance of the buyer's obligations under the agreement of sale, and:

(1)  The buyer's compliance or tender of compliance with all of the buyer's recorded written agreements and recorded written consents, if any, with claimants whose claims are superior or subject to the rights of the buyer, and with all recorded written directions, if any, of the seller to the buyer to make payments under the agreement of sale to a claimant or claimants;

(2)  The buyer's compliance or tender of compliance with all orders, which have been recorded, of any court of competent jurisdiction relating to the agreement of sale or to payments under or proceeds of the agreement of sale; and

(3)  The buyer's payment of all periodic, interim, prepaid, and final payments under the agreement of sale.

(d)  If a claimant's claim or lien upon the real estate covered by the agreement of sale is extinguished according to this section before the claimant actually receives satisfaction of the claim or lien, the claim or lien shall be automatically transferred to the proceeds from satisfaction of the agreement of sale, in the same priority with respect to other transferred claims or liens on such real estate and with respect to other claims or liens on such proceeds, as the transferred claim or lien had immediately before such extinguishment. [L 1984, c 205, §2; am L 1985, c 247, §2; am L 2006, c 38, §20]



§502-91 - Old records.

PART IX.  PRIOR RECORDS

Note

Sections 502-91 to 502-95 designated as part IX and part heading amended by L 2009, c 102, §2(10).

§502-91  Old records.  All records of instruments made in the bureau of conveyances, before July 10, 1850, whether in the book required by law or otherwise, are deemed to have been duly recorded.

All conveyances of real and personal property made and executed before April 27, 1846, and all pledges of property, real and personal, executed before such date, the conditions of which had not been fulfilled before the promulgation of the Act of April 27, 1846, shall, if not recorded in the bureau of conveyances at the instance and expense of the grantee or mortgagee, within ninety days after the promulgation, be void in law as against subsequent grantees and mortgagees of the same property, not having notice of the existence of such previous conveyances or pledges. [L 1846, p 249; CC 1859, §1265; CC 1859, p 374; RL 1925, §3173; RL 1935, §5159; RL 1945, §12760; RL 1955, §343-53; HRS §502-91]



§502-92 - Copies of old records.

§502-92  Copies of old records.  The registrar shall prepare photographic, electronic, or electrostatic copies of the records and record books in the bureau of conveyances which by reason of age, usage, or otherwise are in such condition that they can no longer be conveniently used or consulted without danger of destruction thereof, and certify to the correctness of such copies.  The certified copies, and prints made from them and similarly certified, may be read in evidence with the same force and effect as the original instrument.  The correctness of such copies is not conclusive but may be rebutted.  All such records and record books from which the copies are made shall be deposited with the department of accounting and general services in its public archives.  The registrar may convert into electronic form information or documents recorded before the registrar was given the authority to record electronic documents. [L 1931, c 45, §2; RL 1935, §5160; RL 1945, §12761; RL 1955, §343-54; am L 1963, c 107, §5; am imp L 1966, c 26, §1; HRS §502-92; am L 2009, c 102, §2(17)]



§502-93 - Retyping judgment registers.

§502-93  Retyping judgment registers.  The registrar of conveyances may, when retyping the old circuit court and district court judgment registers, delete from the retyped registers all those entries which the registers show have theretofore been fully paid, released, or discharged, and also delete from the retyped registers any judgment entries which have theretofore expired by reason of the statute of limitations and which shall be considered duly paid and discharged. [L 1955, JR 26, §1; RL 1955, §343-54.5; HRS §502-93]



§502-94 - Translation of Hawaiian documents, recording.

§502-94  Translation of Hawaiian documents, recording.  The registrar may appoint such number of qualified translators at such compensation as may be provided for by appropriations of the legislature from time to time for the purpose of translating into English, conveyances and other instruments filed or recorded in the bureau of conveyances, including, but not limited to, conveyances and other instruments affecting title to property.  The translators shall be persons expert in the knowledge and usage of both the Hawaiian and the English languages.  The translations into English shall be recorded in the bureau of conveyances in books bearing the same book and page numbers as the Hawaiian instruments from which they have been translated and any reference in conveyances or otherwise to such documents by book and page number shall be deemed to refer equally to the Hawaiian and the English versions of such documents.  Each such English translation and copies thereof duly certified by the registrar may be used in evidence in the same manner as the original instrument in the Hawaiian language and shall constitute prima facie evidence as to the true meaning and intent of the Hawaiian instrument from which it has been translated. [L 1945, c 54, §1; RL 1955, §343-55; HRS §502-94]

Cross References

References to book and page, see §502-31.5.



§502-95 - Validation of defective certificates.

§502-95  Validation of defective certificates.  The record made prior to May 14, 1943, in the bureau of conveyances at Honolulu of any instrument otherwise authorized to be recorded therein, notwithstanding any defect in the form of the certificate of acknowledgment or proof, or the failure to make the notations required by section 502-61, or the failure to append thereto the certificate of authority required by section 502-46, or any defect in the form of the certificate, shall be in all respects as valid and effectual as though the certificate of acknowledgment or proof or certificate of authority had been in proper form or the certificate or authority had been appended to the instrument, or such notations had been made; provided that in any case of a defect in the certification of the authority of the officer to take the acknowledgment or proof, at the time of taking and in the place where the same was taken (whether because of a defect in the officer's certificate or because of a defect in or failure to append the certificate of the officer's authority, when required), the burden shall be on the party relying on such record to prove such authority, in any proceeding where such fact is in dispute; provided further that with respect to any interlineation, erasure, or other change, not initialed and noted as required by section 502-61, the burden shall be on the party relying on such record, to prove that the change was made before acknowledgment of the instrument, in any proceeding where such fact is asserted by such party and is in dispute. [L 1943, c 197, §6; RL 1945, §12762; RL 1955, §343-56; HRS §502-95; gen ch 1985]



§502-101 - Veterans certificates.

PART X.  VETERANS CERTIFICATES

Note

Sections 502-101 designated as part X and part heading amended by L 2009, c 102, §2(11).

§502-101  Veterans certificates.  The bureau of conveyances, upon request of a veteran, resident in Hawaii, or the veteran's next of kin, shall record any honorable discharge certificate or other separation or discharge document from the military or naval service of the United States of the veteran.

No charge shall be made for the recording. [L 1943, c 205, §§1, 2; RL 1945, §12763; RL 1955, §343-57; am imp L 1966, c 26, §1; HRS §502-101; am L 1969, c 11, §1; gen ch 1985; am L 1993, c 141, §6]



§502-111 - Family child care homes; permitted uses in residential areas.

PART XI.  OTHER PROVISIONS

Note

Sections 502-1 to 502-4 designated as part XI and part heading amended by L 2009, c 102, §2(12).

§502-111  Family child care homes; permitted uses in residential areas.  (a)  Family child care homes shall be considered a residential use.  Notwithstanding any other law to the contrary, every recorded restriction or prohibition entered into whether by way of covenant, condition upon use or occupancy, or upon transfer of title to residential real property, which directly or indirectly restricts or prohibits family child care homes on residential real property is void.

(b)  This provision shall not apply to:

(1)  Housing for older persons as defined by 42 United States Code section 3607(b)(2);

(2)  Limited-equity housing cooperatives created pursuant to chapter 421H; or

(3)  Cooperative housing corporations created pursuant to chapter 421I.

(c)  For the purposes of the section, "family child care home" means a private residence, including an apartment, unit, or townhouse, as defined in section 502C-1, at which care may be provided for three to no more than six children who are unrelated to the caregiver by blood, marriage, or adoption at any given time. [L 1996, c 303, §4; am L 1999, c 242, §§6, 8(2); am L 2001, c 225, §3; am L 2005, c 20, §1]



§502-121 - Definitions.

[PART XII.]  UNIFORM REAL PROPERTY ELECTRONIC RECORDING ACT

[§502-121]  Definitions.  As used in this part:

"Document" means information affecting title to real property that is eligible to be entered into the public records, including any plan of land prepared pursuant to section 502-17.

"Electronic" means relating to technology having electric, digital, magnetic, wireless, optical, electromagnetic, or similar properties.

"Electronic document" means a document that is stored in an electronic medium.

"Electronic signature" means an electronic sound, symbol, or process, attached to or logically associated with a document and executed or adopted by a person with the intent of affixing a signature on the document.

"Paper document" means a document that is inscribed on a tangible medium such as paper.

"Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

"State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. [L 2009, c 102, pt of §2(1)]



§502-122 - Electronic document and electronic signature; validity.

[§502-122]  Electronic document and electronic signature; validity.  (a)  The registrar may accept an electronic document for recording.  The electronic document shall be exempt from any requirement under this chapter that a document or instrument be:

(1)  The original document or instrument;

(2)  On paper, cloth, or other tangible medium; or

(3)  In writing.

(b)  When a law requires as a condition for recording, that a document be signed, the requirement is satisfied by an electronic signature.

(c)  Any requirement that a document or a signature associated with a document be notarized, acknowledged, verified, witnessed, or made under oath shall be satisfied if the electronic signature of the person authorized to perform that act, and all other information required to be included, is attached to or logically associated with the document or signature.  It shall not be necessary to accompany an electronic signature with a physical or electronic image or a stamp, impression, or seal.

(d)  In a proceeding, evidence of a document or signature shall not be excluded solely because it is in electronic form. [L 2009, c 102, pt of §2(1)]



§502-123 - Recording of documents.

[§502-123]  Recording of documents.  (a)  Notwithstanding any other law to the contrary, and subject to rules adopted by the department of land and natural resources pursuant to chapter 91, the registrar may:

(1)  Accept, make, keep, enter, file, index, store, archive, and transmit electronic documents; provided that the registrar shall also continue to accept paper documents for recording and shall place entries for both types of documents in the same index;

(2)  Convert or copy paper documents that are accepted for recording into electronic form;

(3)  Convert or copy prior records of documents made in the bureau of conveyances into electronic form;

(4)  Accept fees for services rendered under this chapter electronically; and

(5)  Enter into agreements with other officials of states or political subdivisions thereof, or of the United States, on procedures or processes to electronically satisfy prior approvals and conditions precedent to recording and to facilitate the electronic payment of fees.

(b)  This part shall also apply to any document that is received by the registrar of the bureau of conveyances or filed at the bureau of conveyances by the registrar of the land court pursuant to chapter 501.

(c)  The department of land and natural resources shall adopt rules pursuant to chapter 91 necessary for the purposes of this part, including to determine when an electronic document shall be considered delivered to the registrar pursuant to section 502-32.

(d)  To keep the standards and practices of recording in the State in harmony with the standards and practices of recording offices in other jurisdictions that enact provisions substantially similar to this part, and to keep the technology used by the registrar compatible with technology used by recording offices in other jurisdictions that enact provisions substantially similar to this part, the department of land and natural resources, so far as is consistent with the provisions of this part, in adopting rules under chapter 91, shall consider:

(1)  The standards and practices of other jurisdictions;

(2)  The most recent standards adopted by national standard setting bodies such as the Property Records Industry Association;

(3)  The views of interested persons and governmental officials and entities;

(4)  The needs of jurisdictions of varying size, population, and resources; and

(5)  Standards requiring adequate information security protection to ensure that electronic documents are accurate, authentic, adequately preserved, and resistant to tampering. [L 2009, c 102, pt of §2(1)]



§502-124 - Uniformity of application and construction.

[§502-124]  Uniformity of application and construction.  In applying and construing this uniform Act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it. [L 2009, c 102, pt of §2(1)]



§502-125 - Relation to federal Electronic Signatures in Global and National Commerce Act.

[§502-125]  Relation to federal Electronic Signatures in Global and National Commerce Act.  This part modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 United States Code Section 7001, et seq., but does not modify, limit, or supersede Section 101(c) of that Act, or authorize electronic delivery of any of the notices described in Section 103(b) of that Act. [L 2009, c 102, pt of §2(1)]






CHAPTER 502C - FAMILY CHILD CARE HOMES

§502C-1 - Definitions.

§502C-1  Definitions.  Unless it is plainly evident from the context that a different meaning is intended, as used herein:

"Apartment" means a part of the property of a condominium project intended for any type of use or uses, and with an exit to a public street or highway or to a common element or elements leading to a public street or highway, and may include such appurtenances as garage and other parking space, storage room, balcony, terrace, and patio.

"Association" means:

(1)  All of the apartment owners acting as a group in accordance with the bylaws and declaration; and

(2)  A nonprofit, incorporated, or unincorporated organization upon which responsibilities are imposed and to which authority is granted in a declaration that governs a planned community,

and includes any other governing body of a residential community with common elements and common interests.

"Common elements" or "common area" means:

(1)  The same as "common elements" as defined in section 514A-3 or 514B-3; and

(2)  Real property within a planned community that is owned or leased by the association or is otherwise available for the use of its members or designated as common area in or pursuant to the declaration.

"Condominium" means the ownership of single apartments, with common elements, located on property within a condominium property regime.

"Declaration" means:

(1)  The instrument by which property is submitted to chapter 514A or 514B, as provided in those chapters, and such declaration as from time to time amended; and

(2)  Any recorded instrument, however denominated, that imposes on an association maintenance or operational responsibilities for the common area and creates the authority in the association to impose on units, or on the owners or occupants of the units, any mandatory payment of money as a regular annual assessment or otherwise in connection with the provisions, maintenance, or services for the benefit of some or all of the units, the owners, or occupants of the units or the common areas, including any amendment or supplement to the instrument.

"Family child care home" means a private residence, including an apartment, unit, or townhouse, where care may be provided for three to no more than six children, who are unrelated to the caregiver by blood, marriage, or adoption at any given time.

"Planned community" has the same meaning as set forth in section 421J-2.

"Townhouse" means a series of individual apartments or units having architectural unity and common elements, with each apartment or unit extending from ground to roof or from the first or second floor to roof, and where apartments or units may share a common wall or be freestanding structures, including townhouse projects that are created pursuant to chapters 514A, 514B, and 421J, as well as projects that are not created pursuant to those chapters but are governed by an association; provided that "townhouse" shall not include any apartments or units located in a building of more than three stories.

"Unit" means a physical portion of a planned community designated for separate ownership or occupancy. [L 1999, c 242, pt of §1, §8(2); am L 2001, c 225, §3; am L 2004, c 164, §19; am L 2005, c 20, §1; am L 2008, c 28, §13]

Note

The 2008 amendment is retroactive to July 1, 2006.  L 2008, c 28, §43.



§502C-2 - Family child care homes; authorization.

§502C-2  Family child care homes; authorization.  (a)  No association of a townhouse project shall prohibit the operation of a family child care home; provided that the family child care home:

(1)  Is operated by the owner-occupant of the townhouse in which the family child care home is located;

(2)  Is operated in a ground floor unit with a ground floor entry; and

(3)  Complies with subsections (b) and (c).

An association of a townhouse project may impose on a family child care home conditions and limitations as set forth in subsection (e).

(b)  Every family child care home located in a townhouse project shall give the association written notice of intent to commence operation as a family child care home no later than ninety days prior to commencing operation.  Family child care homes that fail to give such written notice shall not commence operation.  Any family child care home existing on July 2, 2001, shall notify the association within sixty days of July 2, 2001, if the home has not previously done so.  The notification does not need to be notarized.  If a family child care home commences or continues operation without providing notice within the prescribed time limit required under this section:

(1)  The association shall be absolved of any and all liability for the operation of the family child care home; and

(2)  The family child care home shall indemnify, save, and hold the association harmless from and against all claims and actions and all costs and expenses arising from the operation of the family child care home.

(c)  A family child care home located in a townhouse project shall comply with the Equal Opportunity for Individuals with Disabilities Act (Americans with Disabilities Act of 1990, 42 U.S.C. 12101, et seq., as amended).  The family child care operator shall be responsible for all physical modifications to the premises, both within the unit and in the common areas, that are readily achievable, and that would allow for the full participation of a child or parent with a physical disability, unless other site arrangements were made and were equally effective.  If modifications or improvements are required to the common elements, the operator of the family child care home shall obtain approval of the modifications or improvements from the association before undertaking any construction and the operator of the family child care home shall pay for any such modification.

For the purposes of this subsection, "readily achievable" means easily accomplishable and able to be carried out without much difficulty or expense.

(d)  An association may authorize the use of an apartment or unit as a family child care home by obtaining the approval of a majority of the owners of the condominium project or planned community, where majority is defined in the association bylaws or other association documents, or by any other method specified in the association bylaws or other association documents.  The family child care home authorized shall be subject to the declaration, bylaws, house rules, and any amendments pertaining to the condominium project or planned community; provided that any declaration, bylaw, or house rule provision prohibiting or limiting the use of the apartment unit for family child care purposes shall be invalid.

(e)  An association may:

(1)  Impose conditions on the establishment or operation of a family child care home that are necessary for association immunity from liability under section 663-1.53, including:

(A)  Requiring the family child care home to comply with the Americans with Disabilities Act;

(B)  Limiting the number of apartments or units used as a family child care home to no less than one per cent, and no more than three per cent, of the total number of apartments or units in any townhouse project;

(C)  Limiting family child care homes that may be established to those operated by an owner-occupant; and

(D)  Restricting family child care homes to the fourth or lower floor; and

(2)  Require the operator of the family child care home, as a condition precedent to the establishment of the family child care home, to:

(A)  Indemnify, hold harmless, and defend the association against all claims, including costs and attorneys' fees, whether brought by judicial or administrative action, relating to the operation of a family child care home as well as to common elements that are traversed by persons going to and from the family child care home;

(B)  Reimburse the association for the amount of any increase in the association's liability insurance premiums attributable by the insurer to the operation of the family child care home;

(C)  Require the parent, guardian, and caretaker of the child being cared for in the family child care home to sign a waiver of claims for liability against the association; provided that this waiver need not be notarized; and

(D)  Obtain liability insurance to cover the family child care home and the common elements that meets the approval of the association and that names the association as an additional named insured, for liability claims arising solely from the operation of the child care business; provided that:

(i)  The policy limit requirement shall not exceed $1,000,000 in coverage per provider; and

(ii)  The liability policy of the family child care home shall be the sole remedy for any injury occurring to the child subject to the care of the family child care home, and the parent, guardian, or caretaker of a child subject to the care of the family child care home.

In the event that coverage for the family child care home is excluded from the association policy and an alternative source of liability coverage for the same risk or risks is unavailable, the association may prohibit the establishment of the family child care home.

(f)  Associations shall be immune from liability for the operation of the family child care home as provided under section 663-1.53. [L 1999, c 242, pt of §1, §8(2); am L 2001, c 225, §§2, 3; am L 2005, c 20, §1]






CHAPTER 503 - COMMISSIONERS OF DEEDS

CHAPTER 503

COMMISSIONERS OF DEEDS

REPEALED.  L 1988, c 5, §2.



CHAPTER 504 - FEDERAL JUDGMENT REGISTRATION

§504-1 - Registration of federal judgments.

§504-1  Registration of federal judgments.  Judgments of United States courts may be registered, recorded, docketed, and indexed in the bureau of conveyances or with the assistant registrar of the land court in the same manner as judgments of the courts of the State.  Except as otherwise provided, every judgment shall contain or have endorsed on it the State of Hawaii general excise taxpayer identification number, the federal employer identification number, or the last four digits only of the social security number for persons, corporations, partnerships, or other entities against whom the judgment is rendered.  If the judgment debtor has no social security number, State of Hawaii general excise taxpayer identification number, or federal employer identification number, or if that information is not in the possession of the party seeking the registration, recordation, docketing, or indexing of the judgment, the judgment shall be accompanied by a certificate that provides that the information does not exist or is not in the possession of the party seeking registration, recordation, docketing, or indexing of the judgment.  Failure to disclose or disclosure of an incorrect social security number, State of Hawaii general excise taxpayer identification number, or federal employer identification number shall not in any way adversely affect or impair the lien created upon the registration, recordation, docketing, or indexing of the judgment. [L 1951, c 295, §1; RL 1955, §347-1; HRS §504-1; am L 1990, c 203, §4; am L 2008, c 86, §3]

Note

The 2008 amendment shall not be applied to judgments, orders, or decrees existing and filed or recorded in the bureau of conveyances or land court as of July 1, 2008.  L 2008, c 86, §5.

Rules of Court

Recordation, see RLC rule 62(f).






CHAPTER 505 - UNIFORM FEDERAL TAX LIEN REGISTRATION ACT (MODIFIED)

§505-1 - Notices filed where.

§505-1  Notices filed where.  Notices of liens for internal revenue taxes payable to the United States and certificates of release or of partial discharge of such liens may be recorded in the bureau of conveyances. [L 1931, c 220, §1; RL 1935, §5190; RL 1945, §12790; am L 1949, c 216, §1; RL 1955, §346-1; am L 1966, c 33, §9; HRS §505-1; am L 1973, c 128, §1]

Rules of Court

Filing liens, see RLC rule 62.

Case Notes

Applied.  113 F. Supp. 702, 710.



§505-2 - Index of liens.

§505-2  Index of liens.  When a notice of such tax lien is recorded, the registrar shall forthwith cause the same to be indexed in the general indexes of the bureau of conveyances. [L 1931, c 220, §2; RL 1935, §5191; RL 1945, §12791; RL 1955, §346-2; am L 1966, c 33, §10; HRS §505-2]



§505-3 - Certificates of release.

§505-3  Certificates of release.  Certificates of release or of partial discharges of any tax lien containing a reference to the book and page or document number of the registration of the original tax lien issued by the collector of internal revenue or other proper officer are entitled to be recorded in the bureau of conveyances.  The registrar shall forthwith cause the same to be indexed in the general indexes in like manner as the original lien. [L 1931, c 220, §3; RL 1935, §5192; RL 1945, §12792; RL 1955, §346-3; am L 1966, c 33, §11; HRS §505-3; am L 1989, c 47, §13]



§505-4 - Fees.

§505-4  Fees.  Unless otherwise provided by rules established by the department of land and natural resources, pursuant to chapter 91, the fees payable under this chapter are as follows:

For each notice of federal tax lien in the bureau of conveyances, $10;

For each certificate of release, partial release, or discharge of a federal tax lien in the bureau of conveyances, $10. [L 1931, c 220, §5; RL 1935, §5194; RL 1945, §12794; am L 1949, c 56, §1; RL 1955, §346-4; am L 1966, c 33, §12; HRS §505-4; am L 1973, c 128, §2; am L 1989, c 47, §14]

Cross References

Modification of fees, see §92‑28.






CHAPTER 506 - MORTGAGES OF REAL PROPERTY OR FIXTURES

§506-1 - Lien of mortgages of real property or fixtures; debts secured; priority.

§506-1  Lien of mortgages of real property or fixtures; debts secured; priority.  (a)  Every transfer of an interest in real property or fixtures made as security for the performance of another act or subject to defeasance upon the payment of an obligation, whether the transfer is made in trust or otherwise, is to be deemed a mortgage and shall create a lien only as security for the obligation and shall not be deemed to pass title.

(b)  A mortgage may secure the repayment of past debt, a debt incurred at the time the mortgage is executed, or a debt incurred for advances which may be made by the mortgagee subsequent to the execution of the mortgage even though the mortgagee is under no contractual duty to make these advances.  Except as otherwise provided in sections 490:9-334 and 490:9-604 of the Uniform Commercial Code with respect to security interests in fixtures, a mortgage which secures future advances, up to but not exceeding the maximum amount of future advances stated in the mortgage, shall be superior to any subsequently recorded mortgage, lien, or other encumbrances or conveyance, other than liens for real property taxes and assessments for public improvements, even though the subsequently recorded mortgage, lien, or other encumbrance or conveyance is recorded prior to the date upon which any advance or advances have been made. [L 1939, c 255, pt of §1; RL 1945, §8871; am L 1951, c 202, §1; RL 1955, §196-1; am L 1966, c 18, §5(b); HRS §506-1; am L 1986, c 28, §1; am L 1987, c 275, §1; am L 2000, c 241, §5]

Law Journals and Reviews

Hawai‘i 2000 Report Regarding Lawyers' Opinion Letters in Mortgage Loan Transactions.  22 UH L. Rev. 347.

Case Notes

Agreement of sale is not a mortgage.  324 F. Supp. 1314.

Cited in connection with construction of bill of sale of automobile under prior law which included personal property under this section.  38 H. 279.

Deed accompanied by lease-back with option to repurchase construed as mortgage under the circumstances.  49 H. 160, 413 P.2d 221, reh'g den. 49 H. 255, 413 P.2d 221.

Mortgages for future advances; scope of coverage determined.  50 H. 304, 440 P.2d 262.

Where an absolute conveyance contains a defeasance clause, the instrument is a mortgage.  50 H. 493, 443 P.2d 153.

General creditor of mortgagor has standing to contest amount due mortgagee in foreclosure proceeding.  54 H. 107, 503 P.2d 424.

Decree of foreclosure and order of sale as appealable final orders.  55 H. 414, 520 P.2d 431.

Cited as authority for mortgages securing past debts.  60 H. 413, 591 P.2d 104.

Foreclosure decree is deemed final for appeal purposes although many matters remain unsettled.  2 H. App. 140, 627 P.2d 296.



§506-2 - On what property; enforceability.

§506-2  On what property; enforceability.  (a) Subject to the limitations contained in this chapter and to sections 490:9-334 and 490:9-604 of the Uniform Commercial Code respecting security interests in fixtures, if the mortgage so provides, the lien of the mortgage may attach to additions, improvements, and purchases or substitutions made to supply the place of any real property or fixtures disposed of and to all other after-acquired real property or fixtures referred to in the mortgage when the mortgagor acquires an interest therein to the extent of the interest, but subject to existing liens and the lien of a purchase money mortgage given by the mortgagor of any such after-acquired real property or fixtures.

(b)  Any mortgage, except to the extent provided in this chapter, shall be enforceable against the mortgagor, creditors of the mortgagor, and against subsequent purchasers, mortgagees, assignees, and transferees, who take without valuable consideration or with notice, actual or constructive, even though the mortgaged real property or fixtures may have been detached or moved to a location different from that occupied by it at the time of the execution of the mortgage. [L 1939, c 255, pt of §1; RL 1945, §8872; RL 1955, §196-2; am L 1966, c 18, §5(c); HRS §506-2; am L 2000, c 241, §6]



§506-3 - After-acquired real property and fixtures.

§506-3  After-acquired real property and fixtures.  The mortgage shall operate only as a contract between the parties with respect to, and shall not create a lien upon real property or fixtures acquired in any manner by the mortgagor subsequent to the execution of the mortgage, if there are not described therein such real property, such fixtures and the real property to which such fixtures are or will be affixed, unless and until the mortgagor or the mortgagee, at the time of or subsequent to the acquisition, executes and duly records in the bureau of conveyances an instrument or affidavit containing a reference to the book and page or document number where the mortgage is recorded and also a description of such real property, such fixtures and the real property to which such fixtures are or will be affixed sufficient to identify and locate the same, which description of real property may be made by describing the deed or other instrument of conveyance by which the real property was acquired or by describing the land by metes and bounds. [L 1939, c 255, §3; RL 1945, §8874; RL 1955, §196-4; am L 1966, c 18, §5(d); HRS §506-3; am L 1989, c 47, §15]



§506-4 - Interests in recorded mortgages and leases.

§506-4  Interests in recorded mortgages and leases.  The mortgage shall operate only as a contract between the parties with respect to, and shall not create a lien upon, any recorded mortgage or lease, unless and until a specific reference to the mortgage or lease in the manner contemplated by section 502-33 is contained in an instrument or affidavit executed by the mortgagor or mortgagee and duly recorded in the bureau of conveyances at Honolulu. [L 1939, c 255, §4; RL 1945, §8875; RL 1955, §196-5; HRS §506-4]

Law Journals and Reviews

Later mortgagee having actual notice of earlier mortgage is not entitled to priority merely because earlier mortgage omitted book and page references required by §502-33.  Haw Supp, 4 HBJ, Nov 1966, at 30.

Case Notes

Ambiguity in mortgage should be resolved against drafter, particularly where interests of a party not privy to the mortgage contract are sought to be encumbered.  62 H. 188, 613 P.2d 1315.



§506-5 - Use and possession of mortgaged property.

§506-5  Use and possession of mortgaged property.  In the absence of an agreement to the contrary, the mortgagor of real property or fixtures under a duly recorded mortgage is entitled to the use or possession thereof until default. [L 1939, c 131, §1; RL 1945, §8879; RL 1955, §196-9; ren and am L 1966, c 18, §5(f); HRS §506-5]



§506-6 - Registered land.

§506-6  Registered land.  Nothing in this chapter shall be deemed to modify or amend chapter 501. [L 1939, c 255, §2; RL 1945, §8873; RL 1955, §196-3; HRS §506-6]



§506-7 - Mortgages on real property, damage or destruction of collateral.

[§506-7]  Mortgages on real property, damage or destruction of collateral.  Notwithstanding any provisions to the contrary in any agreement between a mortgagor and a mortgagee, if residential real property which is the subject of a mortgage securing a loan is damaged or destroyed by fire, earthquake, tidal wave or any natural disaster, the rate of interest on the loan shall not be increased by reason of the damage or destruction and the proceeds of any insurance insuring against such damage or destruction shall be applied, at the option of the mortgagor, to reduce the indebtedness due under the loan or to repair, restore or rebuild the residential real property. [L 1980, c 188, §5]

Law Journals and Reviews

Hawai‘i 2000 Report Regarding Lawyers' Opinion Letters in Mortgage Loan Transactions.  22 UH L. Rev. 347.



§506-8 - Release of mortgages of real property or fixtures.

§506-8  Release of mortgages of real property or fixtures.  The mortgagee of real property or the record assignee of a mortgage interest shall provide to the mortgagor a release of mortgage upon full satisfaction of the mortgage and discharge of any secured debt.  The instrument shall be duly acknowledged, shall sufficiently describe the mortgage that has been satisfied, and be recordable in the bureau of conveyances or office of the assistant registrar of the land court, or both, as appropriate.  If the mortgagee or record assignee fails to provide a release of the mortgage as required by this section within sixty days from the date of a request made in writing by any party in interest, and sent by certified or registered mail to the mortgagee or record assignee at its last known address, then:

(1)  Any title insurer or underwritten title company as defined in section 431:20-102 may execute the release of mortgage on behalf of the mortgagee or record assignee; provided that:

(A)  The release shall have attached to it an affidavit setting forth proof, such as a canceled check or written confirmation from the mortgagee, that reasonably establishes that the mortgage debt has been discharged and the mortgage has been fully satisfied; and

(B)  The release shall be executed by an officer of the title insurer or underwritten title company.

In the event that a mortgage is released by a title insurer or underwritten title company under the provisions of this section but the mortgage debt has not been discharged, the mortgage has not been fully satisfied, and the title insurer or underwritten title company acted with gross negligence or in bad faith in releasing the mortgage, the title insurer or underwritten title company releasing the mortgage shall be liable to the mortgagee for treble damages and reasonable attorneys' fees and costs; or

(2)  The mortgagor or a company issuing title insurance to a new owner of the mortgaged subject real property or to another mortgagee of the subject real property, or the escrow company charged by the mortgagor with obtaining the release of mortgage, or any other interested party, as plaintiff, may institute an action in any circuit court to obtain the release of mortgage; provided that:

(A)  The plaintiff in the action shall mail a copy of the complaint to the mortgagee or record assignee by certified or registered mail addressed to the mortgagee or record assignee at its last known address;

(B)  If the mortgagee or record assignee does not file an answer to the complaint within forty-five days after the mailing, the court, upon receipt of an affidavit of mailing required by this section and upon satisfactory proof that the mortgage debt has been discharged and the mortgage has been fully satisfied, shall issue an order releasing the mortgage;

(C)  This order shall be recorded in the bureau of conveyances or office of the assistant registrar of the land court, or both, as appropriate; and

(D)  Upon a finding of good cause by the court, the plaintiff shall be entitled to treble damages and reasonable attorneys' fees and costs incurred in the action unless the court finds that the mortgagee had a reasonable basis for believing that a dispute existed regarding whether the mortgage should have been released. [L 1988, c 143, §1; am L 1994, c 78, §1]



§506-9 - Mortgage insurance; notice of right to cancel.

[§506-9]  Mortgage insurance; notice of right to cancel.  (a)  Any person, on behalf of a casualty insurance company, that provides a mortgagor with mortgage life insurance without charge for a period less than the term of the mortgage, which insurance is not a condition of obtaining the mortgage, shall send each insured mortgagor written notice advising each such mortgagor of the right to cancel the insurance, of the requirements for effecting such cancellation, and that premiums will be charged for the insurance unless it is canceled.  The notice shall be sent to each insured mortgagor at least four weeks prior to the expiration of the period during which the insurance is provided without charge.

(b)  For the purposes of this section, "mortgage life insurance" means an insurance plan which will pay off the mortgage balance in the event of the death or, as the case may be, disability of the insured mortgagor. [L 1989, c 239, §5]



§506-10 - Reverse mortgage loan.

§506-10  Reverse mortgage loan.  (a)  Prior to accepting an application for a reverse mortgage loan, a lender shall refer every borrower to counseling from an organization that is a housing counseling agency approved by the United States Department of Housing and Urban Development, and shall receive certification from the counselor that the borrower has received counseling.  The certificate shall be signed by the borrower and the counselor and include the date of counseling, the name, address, and telephone number of both the borrower and the organization providing counseling, and shall be maintained by the holder of the reverse mortgage throughout the term of the reverse mortgage loan.

(b)  A lender that fails to comply with the requirements of subsection (a) shall be deemed to have engaged in an unfair method of competition or unfair or deceptive act or practice in the conduct of any trade or commerce within the meaning of section 480-2.

(c)  As used in this section, "reverse mortgage loan" means a loan that:

(1)  Is a nonrecourse loan wherein the committed principal amount is secured by a mortgage on residential property owned by the borrower;

(2)  Is due upon sale of the property securing the loan, or upon the death of the last surviving borrower, or upon the borrower terminating use of the real property as a principal residence, or upon the borrower's default;

(3)  Provides cash advances to the borrower based upon the equity or the value in the borrower's owner-occupied principal residence;

(4)  Requires no payment of principal or interest until the entire loan becomes due and payable; and

(5)  Is made by a lender licensed or chartered under state or federal law.

For purposes of this section, "reverse mortgage loan" shall not include a loan:

(1)  Insured by the United States Department of Housing and Urban Development;

(2)  Intended for sale to the Federal National Mortgage Association (also known as "Fannie Mae") or to the Federal Home Loan Mortgage Corporation (also known as "Freddie Mac"); or

(3)  For which mortgage counseling is required under other state or federal laws.

(d)  No person other than a state chartered or licensed, or federally chartered or licensed, lender shall offer reverse mortgage loans. [L 1999, c 50, §1; am L 2000, c 63, §1]






CHAPTER 507 - LIENS

§507-1 - Animals, lien for care of.

PART I.  LIENS, GENERALLY

Animals, Care of

§507-1  Animals, lien for care of.  Whoever pastures, feeds, or shelters animals by virtue of a contract with or by the consent of the owner of the animals for a compensation agreed upon, has a lien on the animals for pasturing, feeding, or sheltering to secure payment thereof with costs. [L 1892, c 9, §1; RL 1925, §2901; RL 1935, §4350; RL 1945, §8751; RL 1955, §193-1; HRS §507-1]



§507-2 - Enforcement by sale of animals.

§507-2  Enforcement by sale of animals.  If the owner of the animals, after demand and notice in writing that the lien will be enforced has been served upon the owner, fails to pay the amount due for the pasturing, feeding, or sheltering within thirty days, the holder of the lien may cause the animals to be sold at public auction, upon notice of sale being given for fifteen days by publication in a newspaper of general circulation in the county where the animals are pastured, fed, or sheltered. [L 1892, c 9, §2; RL 1925, §2902; RL 1935, §4352; RL 1945, §8752; am L 1955, c 53, §2; RL 1955, §193-2; HRS §507-2; gen ch 1985]



§507-3 - Excess returned to owner.

§507-3  Excess returned to owner.  Any excess over the amount due, and costs of sale and advertising realized from the sale, shall be paid to the owner of the animals sold. [L 1892, c 9, §3; RL 1925, §2903; RL 1935, §4352; RL 1945, §8753; RL 1955, §193-3; HRS §507-3]



§507-4 - Liens for services in personal injury cases.

Dentists, Doctors, Hospitals

§507-4  Liens for services in personal injury cases.  Whenever any person recovers judgment for damages for personal injuries to oneself or to another, any hospital which has furnished room, board, supplies, facilities, or accommodations to the injured person in connection with the care, or treatment of such injuries, and any dentist, doctor, physician, or surgeon who has treated the injured person for such injuries, shall have a lien, subject to any common-law lien, on such judgment or the proceeds thereof for the agreed or reasonable value of the services performed or the agreed or reasonable value of the room, board, supplies, facilities, or accommodations furnished, if, before satisfaction of judgment is docketed, the dentist, doctor, physician, surgeon, or hospital files in the office of the chief clerk of the circuit court of the circuit in which the judgment was recovered, or, in the case of a judgment recovered in a district court, in the office of the clerk of the district court of the circuit in which judgment was recovered, a notice setting forth the agreed or reasonable value of the services performed or the agreed or reasonable value of the room, board, supplies, facilities, or accommodations furnished.  In the event the available proceeds of the judgment are insufficient to satisfy in full the liens herein provided, the proceeds shall, after all common-law liens have been satisfied in full, be distributed pro rata between the lienors without any priority among them.

If the judgment debtor so elects the judgment debtor may pay the amount of the judgment to the chief clerk of the circuit or clerk of the district court in which the judgment is rendered and thereby be released from any further obligation to the judgment creditor and to the lienor.  In the event the judgment debtor pays the amount of the judgment to the clerk the lien shall attach to the sum so paid.

The liens may be enforced by action of the lienor in the circuit court of the judicial circuit in which judgment was rendered.  Jurisdiction is conferred upon the circuit courts to hear and determine all actions brought or instituted to enforce and foreclose the liens, and the proceedings had before the circuit court shall be conducted in the same manner and form as ordinary foreclosure proceedings. [L 1939, c 251, §§1 to 3; RL 1945, §§8757, 8758, 8759; RL 1955, §193-7; HRS §507-4; am L 1970, c 188, §40; am L 1972, c 106, §1(a); gen ch 1985]

Cross References

Deposit in court, see chapter 655.

Rules of Court

Deposit in court, see HRCP rule 67.



§507-5 - Foreclosure by bailee when not otherwise provided.

Bailee

§507-5  Foreclosure by bailee when not otherwise provided.  Whenever any lien has attached to any personal property in the possession of a bailee and is unsatisfied for the period of at least sixty days, and no other procedure is provided by law for the foreclosure of the lien, the bailee shall give public notice by publication for at least four issues of some newspaper published and circulating in the county where the bailee resides, which publication shall not be oftener than once per week.  The notice shall particularly describe the personal property to be sold, the date and place of sale, the bailor's name, if known, and the nature and amount of lien to be satisfied.  At the time and place named in the publication the property may be sold and the purchaser shall thereupon succeed to the bailor's title thereto.  Out of the proceeds of sale the bailee may retain the amount of the lien, the cost of advertisement and sale, and other expenses incident to the sale.  Any balance remaining which is not claimed by the owner of the property sold or the owner's legal representative within thirty days from the date of sale, shall be deposited by the bailee with the director of finance of the State to the credit of the owner and payable at any time to the owner or the owner's legal representatives; provided that the bailee may foreclose the lien in accordance with any written contract with the owner or by a civil action, and the proceedings shall be similar to proceedings to foreclose a mortgage of real property. [L 1919, c 195, §§1, 2; RL 1925, §2912; RL 1935, §4356; RL 1945, §8760; RL 1955, §193-8; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §507-5; am L 1972, c 106, §1(b); gen ch 1985]

Case Notes

No common law lien for private storage.  25 H. 98, 103.



§507-6 to 12 - REPEALED.

Hotels

§§507-6 to 12  REPEALED.  L 1978, c 234, §2.

Cross References

For present provisions, see chapter 486K.



§507-13 - Lien for laundering, cleaning, dyeing, pressing.

Laundries, Cleaners

§507-13  Lien for laundering, cleaning, dyeing, pressing.  Every person to whom there has been or is delivered any article or lot of articles of wearing apparel or of household use for the purpose of laundering, cleaning, dyeing, or pressing thereof by such person, regardless of the process to be employed, shall have a lien thereon for the amount of all charges incurred for the laundering, cleaning, dyeing, or pressing thereof.  This lien shall be prior to all other rights in or to the article or lot of articles of which the holder of the lien is without actual knowledge at the time of delivery thereof to the holder of the lien. [L 1945, c 188, §1; RL 1955, §193-16; HRS §507-13]



§507-14 - Enforcement; notice; auction.

§507-14  Enforcement; notice; auction.  If any lien has attached to any article or lot of articles under section 507-13 and remains unsatisfied for a period of at least ninety days, the article or lot of articles may be sold in the manner herein provided.  All articles received in one lot may be sold as one lot or as separate articles.  Any number of articles or lots of articles may be included in the same notice.  Notice of the time and place of sale shall be published in a newspaper of general circulation in the county where the articles or lots of articles to be sold have been delivered for laundering, cleaning, dyeing, or pressing, not less than five nor more than ten days prior to the date of sale.  The notice shall state the name of each person who delivered an article or lot of articles to be sold, if known, and shall state the amount of lien to be satisfied with respect to the article or lot of articles delivered by the person.  As to the nature of the articles or lots of articles to be sold, the notice need merely state, in general terms, with reference to the articles or lots of articles collectively, that they are articles or lots of articles left for the purpose of laundering, cleaning, dyeing, or pressing.  At the time and place named in the publication each article or lot of articles may be sold at auction and the purchaser shall succeed to the owner's title thereto.  The auction may be conducted by the holder of the lien or any person designated by the holder, and may take place upon the premises of the holder of the lien or other premises as may be designated by the holder.  Any person, including the holder of the lien, may bid for and purchase any article or lot of articles offered for sale at the auction.  Sections 445-21 to 445-23 and sections 445-25 to 445-36 shall not apply to any auction conducted pursuant to this section. [L 1945, c 188, §2; RL 1955, §193-17; HRS §507-14; gen ch 1985]



§507-15 - Application of proceeds of sale.

§507-15  Application of proceeds of sale.  Out of the proceeds of sale pursuant to section 507-14, the holder of the lien may retain the amount of the lien, plus twenty-five per cent thereof to cover expenses incurred in connection with the storage, handling, and sale of the article or lot of articles sold.  Any balance remaining of the sale price of each article or lot of articles sold which is not claimed by the owner thereof within thirty days from the date of sale shall be deposited with the director of finance of the State for payment to the owner and shall be disposed of as provided in chapter 523A. [L 1945, c 188, §3; RL 1955, §193-18; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §507-15; am L 1974, c 75, §9; am L 1985, c 68, §20]



§507-16 - Redemption prior to sale.

§507-16  Redemption prior to sale.  After publication of notice of the time and place of sale of an article or lot of articles pursuant to section 507-14 and prior to the sale thereof, the article or lot of articles may be redeemed and the lien thereon satisfied only by payment of the amount of all charges incurred for the laundering, cleaning, dyeing, or pressing thereof, plus twenty-five per cent of the amount of the charges to cover all expenses incurred with respect to the article or lot of articles. [L 1945, c 188, §4; RL 1955, §193-19; HRS §507-16]



§507-17 - REPEALED.

Material and Labor Used on Public Works

§507-17  REPEALED.  L Sp 1993, c 8, §50.



§507-18 - Lien on personalty for work done and materials furnished.

Personal Property

§507-18  Lien on personalty for work done and materials furnished.  A person who makes, alters, or repairs any article of personal property at the request of the owner of the property, shall have a lien on the property for the reasonable charges for the work done and materials furnished, excluding storage charges, and may retain possession of the property until the charges are paid; provided that the registered owner of a motor vehicle registered pursuant to chapter 286 shall be considered the owner for the purposes of this section. [L 1921, c 131, §1; RL 1925, §2904; am L 1925, c 139, §1; RL 1935, §4371; RL 1945, §8775; am L 1949, c 187, §1; RL 1955, §193-21; am L 1965, c 220, §1; HRS §507-18; am L 1975, c 11, §1; am L 1987, c 151, §1]

Case Notes

A photographer has no lien upon pictures left with photographer from which to make enlarged copies.  11 H. 746.

Loss of lien:  Lien dependent upon possession, is not revived by repossession.  25 H. 98.

Installment contract retention of possession by vendor, for repairs on automobile.  32 H. 84.



§507-19 - Enforcement of lien.

§507-19  Enforcement of lien.  The holder of any lien provided for in section 507-18 may, upon obtaining judgment for the amount due for the repairs, alterations, or improvements, have execution upon the property so held by the holder for the satisfaction of the holder's judgment.  The execution shall be issued and returned as in other civil actions. [L 1921, c 131, §2; RL 1925, §2905; RL 1935, §4372; RL 1945, §8776; RL 1955, §193-22; HRS §507-19; gen ch 1985]



§507-20 - Defense to lien by claimants.

§507-20  Defense to lien by claimants.  Any person having an interest in the property held by a lienor under section 507-18 may intervene in the action. [L 1921, c 131, §3; RL 1925, §2906; RL 1935, §4373; RL 1945, §8777; RL 1955, §193-23; HRS §507-20; am L 1972, c 106, §1(d)]

Rules of Court

Intervention, see HRCP rule 24.



§507-21 - Complaint in action to enforce lien; allegations.

§507-21  [Complaint] in action to enforce lien; allegations.  Where an action is filed under sections 507-18 to 507-22, the plaintiff shall set forth in the plaintiff's complaint that the plaintiff claims a lien upon certain personal property, which the plaintiff shall describe with reasonable particularity.  The plaintiff shall also set forth in the complaint the names of all persons known to the plaintiff to have or claim an interest in the property. [L 1921, c 131, §4; RL 1925, §2907; RL 1935, §4374; RL 1945, §8778; RL 1955, §193-24; HRS §507-21; am L 1972, c 106, §1(e); gen ch 1985]

Rules of Court

Pleadings, see HRCP rules 7, 8, 19(c).



§507-22 - Disputes as to application of proceeds of sale upon execution; jurisdiction of district courts; appeal.

§507-22  Disputes as to application of proceeds of sale upon execution; jurisdiction of district courts; appeal.  Where a dispute arises as to the application of the proceeds upon the sale under execution of property held by a lienor, the court shall order that the proceeds be paid into court.  It shall thereupon determine to or among whom the proceeds shall be paid or divided.  Nothing in section 604-5, limiting the jurisdiction of district courts, shall be construed as affecting the adjudication; but an appeal may be taken therefrom as in other civil cases. [L 1921, c 131, §5; RL 1925, §2908; RL 1935, §4375; RL 1945, §8779; RL 1955, §193-25; HRS §507-22; am L 1972, c 106, §1(f)]

Cross References

Deposit in court, see chapter 655.



§507-23 - Sale of personal property by lien holder.

§507-23  Sale of personal property by lien holder.  Notwithstanding sections 507-18 to 507-22, in the event the reasonable charges for the work done and materials furnished do not exceed $150, the holder of any lien provided for in section 507-18 may, in lieu of obtaining judgment and execution upon the property so held by the holder, sell the article of personal property upon which the alterations or repairs have been made in the manner hereinafter set forth and apply the proceeds of the sale in satisfaction of the reasonable charges for the work done and materials furnished; provided that the article has been unclaimed for at least three months.  The holder of the lien shall give public notice by publication in a newspaper of general circulation in the State, the publication to be not less than ten days prior to the date of sale, and shall notify the owner of the sale by sending a letter by registered mail to the last known address of the owner at least thirty days prior to the sale.  The notice shall particularly describe the article to be sold, the name of the owner, the date and place of the sale, and the amount of the reasonable charges.  At the time and place so published, the article may be sold and the purchaser shall succeed to the title of the owner.  Out of the proceeds of the sale the holder of the lien may retain the amount of the reasonable charges, the cost of publication and other expenses incident to the sale.  Any balance remaining unclaimed by the owner of the article within thirty days from the date of the sale shall be deposited with the director of finance and shall be payable to the owner of the article if claimed within one year from the date of the sale.  If no claim is made for the balance within that period, the moneys so deposited shall become a government realization. [L 1957, c 311, §1; am L 1959, c 204, §1; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; Supp, §193-26; HRS §507-23; am L 1972, c 85, §1; gen ch 1985]

Cross References

Mailing, see §1-28.



§507-41 - Definitions.

PART II.  MECHANIC'S AND MATERIALMAN'S LIEN

Hawaii Legal Reporter Citations

Held unconstitutional.  78-2 HLR 78-999.

§507-41  Definitions.  As used in this part, unless a definite meaning clearly appears from the context:

"Furnishing of materials" includes supplying of:  materials incorporated in the improvement or substantially consumed in construction operations or specially fabricated for incorporation in the improvement; building materials used during construction but not remaining in the improvement, diminished by the salvage value of the materials; transportation to bring the materials to the site of the improvement; tools, appliances, or machinery (but not including hand tools), used during the construction but not in excess of the reasonable rental value for the period of actual use.

The delivery of materials to the site of the improvement or the delivery of materials other than to the site of the improvement, but upon the written statement by the general contractor or the contractor's agents that the materials are for a particular improvement, shall be prima facie evidence of incorporation of the materials in the improvement.

"General contractor" means a person who enters into a contract with the owner for the improvement of real property.

"Improvement" includes the construction, repair, alteration of or addition to any building, structure, road, utility, railroad, or other undertaking or appurtenances thereto, and includes any building, construction, erection, demolition, excavation, grading, paving, filling in, landscaping, seeding, sodding, and planting, or any part thereof existing, built, erected, placed, made, or done on real property, or removed therefrom, for its benefit.

"Labor" includes professional services rendered in furnishing the plans for or in the supervision of the improvement.

"Lien" means the lien provided in section 507-42.

"Owner" means the owner of the real property or of any interest therein who enters into a contract for the improvement thereof and who may be the owner in fee of the real property or of a lesser estate therein, the lessee for a term of years therein, the person having any right, title, or interest in the real property which may be sold under legal process, or a vendee in possession under a contract for the purchase of the real property or of any such right, title or interest therein.

"Person" includes natural persons, partnerships, corporations, firms, unincorporated associations, joint ventures, and any other party recognized at law as a person.

"Visible commencement of operations" means the first actual work of improvement as part of a continuous operation, or the first delivery to the site of materials to be used as part of a continuous operation in the improvement, of such manifest and substantial character as to notify interested persons that the real property is being improved or is about to be improved. [L 1949, c 241, §1; RL 1955, §193-40; HRS §507-41; gen ch 1985]

Revision Note

Definitions rearranged.

Hawaii Legal Reporter Citations

Sale of appliances.  77-1 HLR 77-199.



§507-42 - When allowed; lessees, etc.

§507-42  When allowed; lessees, etc.  Any person or association of persons furnishing labor or material in the improvement of real property shall have a lien upon the improvement as well as upon the interest of the owner of the improvement in the real property upon which the same is situated, or for the benefit of which the same was constructed, for the price agreed to be paid (if the price does not exceed the value of the labor and materials), or if the price exceeds the value thereof or if no price is agreed upon by the contracting parties, for the fair and reasonable value of all labor and materials covered by their contract, express or implied.

Where the terms of a lease, contract of sale, or instrument creating a life tenancy require the improvement of the real property, the interest of the lessor, vendor, or remainderman in the improvement and the land upon which the same is situated shall likewise be subject to the lien, and any provision for forfeiture or other penalty against the lessee, vendee, or life tenant in case of the filing of a mechanic's or materialman's lien or actions to enforce the same, shall not affect the rights of lienors. [L 1888, c 21, §1; RL 1925, §2891; am L 1929, c 207, §1; am L 1933, c 143, §1; RL 1935, §4365; RL 1945, §8769; am L 1949, c 241, §2; am L Sp 1949, c 28, §1; RL 1955, §193-41; HRS §507-42]

Cross References

Condominiums, see §§514A-16 and 514B-43.

Attorney General Opinions

Public works not subject to lien.  Att. Gen. Op. 72-13.

Case Notes

Where plaintiff did not provide to homeowners the lien disclosure notices before or upon signing of the contract or prior to the commencement of the work as required by §444-25.5(a), plaintiff's conduct was an unfair or deceptive practice that rendered its contract void and unenforceable at law or in equity under §480-12; thus, plaintiff was not entitled to a lien upon homeowners' property under this section, and trial court did not err in dismissing its lien application.  111 H. 349, 141 P.3d 996.

Abandonment.

Work by contractor does not work a forfeiture of rights of subcontractor to lien for materials furnished prior to abandonment.  10 H. 151, 157.

Allowed when; nature of lien.

Though the lien is given by statute, and not by contract, it is dependent upon and does not, exist in absence of contract.  14 H. 448, 451; 16 H. 23; 20 H. 693, 696-698; 22 H. 765, 769; 24 H. 181, 188.  It is necessary to allege and prove the contractual relation.  16 H. 23.

As §480-12 voided the contract between homeowner and contractor, §480-12 and this section precluded the imposition of a lien under this section upon the homeowner's property by contractor who failed to comply with the requirements of §444-25.5.  96 H. 365 (App.), 31 P.3d 222.

Construction.

Statute strictly construed and all the provisions of the statute must be strictly complied with.  9 H. 23, 25; 10 H. 151, 159; 25 H. 214, 218.  But remedial portions should be liberally construed.  22 H. 765; 24 H. 39, 43; 40 H. 325.  See 38 H. 372.

Estoppel.

Materialman who is surety on contractor's bond to owner not estopped to assert materialman's lien.  9 H. 364.  Materialman's lien cannot be destroyed by provisions in contract between owner and contractor against liens of which he was not a party and had no notice.  20 H. 693.  Materialman does not waive lien by charging items on materialman's books to subcontractor.  14 H. 448.  Assignment to materialman by the contractor of all moneys payable under the contract, accepted by the owner "subject to all the conditions of the contract," does not estop the materialman from enforcing lien.  10 H. 151.

Materialman who fails to warn homeowner of financial precariousness of contractor, when estopped.  56 H. 251, 535 P.2d 129.

Actual or visible improvements must exist before lien can attach.  62 H. 13, 608 P.2d 405.

Cited:  59 H. 612, 585 P.2d 1265.

Liability of owner.

Not personally liable in assumpsit upon implied promise of subcontractor or materialman for materials furnished the contractor.  16 H. 23.  Payment, waiver.  32 H. 913.

Liability of vendor.

Upon breach of covenant to pay by vendee.  40 H. 325.

Lien.

Cannot exist or be enforced against a structure separately from the interest of the owner in the land.  20 H. 180; 21 H. 585, 598.  Nor can it exist unless the improvement is authorized by the owner.  20 H. 693, 697-698.

When State is vendor, second paragraph of section making interest of vendor subject to lien is not applicable.  51 H. 87, 451 P.2d 809.

Fact that project site is owned by government in fee simple does not make private leasehold interest thereon immune from lien.  52 H. 298, 475 P.2d 362.

Enforcement by trustees of employee benefit trust fund upheld.  63 H. 566, 633 P.2d 1106.

Preparers of architectural and engineering plans entitled to mechanic's lien to the extent of the value of their services which are incorporated into the final structure.  3 H. App. 58, 641 P.2d 337.

Lien accrues.

In favor of subcontractors and materialmen independently of the original contractor and not by way of subrogation to the rights of the latter.  10 H. 151, 153, 154; 20 H. 693, 695.  A person furnishing materials to a subcontractor comes within the statute.  14 H. 448.  Lien runs to any person furnishing labor or materials.  20 H. 693, 695.  Except a mere trespasser.  16 H. 23; 20 H. 693, 697-698.

Materials.

No lien for materials furnished for but not incorporated in the building.  10 H. 151.  Cash advanced is neither labor nor materials.  14 H. 448.  Proof that materials were ordered for and delivered to the building is prima facie evidence that they were put into the building.  10 H. 151, 158; 12 H. 356.  Lien cannot be enforced for lienable items under entire contract which includes non-lienable items unless price severable.  16 H. 418, 425, rev'd on other grounds, 205 U.S. 340.

Owner.

Includes a lessor whose lease requires the erection of buildings although the lessee contracted for the building.  22 H. 765; 24 H. 181, 188.  Lessor and lessee both owners.  22 H. 765; 24 H. 181, 188.  Lien attaches to equitable interests.  30 H. 882.

Where a lease requires the construction of improvements by a lessee, the lessor's interest in the property is subject to mechanic's and materialman's liens.  2 H. App. 339, 631 P.2d 1211.

Preemption.

ERISA does not explicitly or implicitly preempt this section; section may thus be used by laborers' trust fund to collect delinquent trust fund contributions.  81 H. 487, 918 P.2d 1143.

Price.

"For the price agreed upon", see 10 H. 151, 154-155.  The amount for which the property may be charged with a lien in favor of a subcontractor or materialman is not limited to the amount payable by the owner to the contractor.  10 H. 151, 153-154; 14 H. 448, 452, 453.

Where lien applicant contended that the value of the work exceeded the contract price, there was no merit in applicant's complaint that the court cut short applicant's presentation of evidence on the amount expended in doing the work.  2 H. App. 90, 626 P.2d 204.

Remedy.

Materialman may rely upon lien given by law as well as upon the personal liability of the subcontractor and in absence of any showing to the contrary it is presumed that he intended to avail himself of both remedies so far as necessary.  14 H. 448.

Surety.

Relieved by voluntary payments by owner, when.  32 H. 913.



§507-43 - Filing notice, contents.

§507-43  Filing notice, contents.  (a)  Requirements.  Any person claiming a lien shall apply therefor to the circuit court of the circuit where the property is situated.  Such "Application For A Lien" shall be accompanied by a written "Notice Of Lien" setting forth the alleged facts by virtue of which the person claims a lien.  A copy of the Application and Notice shall be served in the manner prescribed by law for service of summons upon the owner of the property and any person with an interest therein and upon the party or parties who contracted for the improvements if other than the owner of the property or any person with an interest therein.  If any person entitled to notice cannot be served as herein provided, notice may be given the person by posting the same on the improvement.  The Application shall set forth the amount of the claim, the labor or material furnished, a description of the property sufficient to identify the same, and any other matter necessary to a clear understanding of the claim.  If the claim has been assigned, the name of the assignor shall be stated.  The Application shall specify the names of the parties who contracted for the improvement, the name of the general contractor and the names of the owners of the property and any person with an interest therein.  The Application may (but need not) specify the names of the mortgagees or other encumbrancers of the property, if any, and the name of the surety of the general contractor, if any.

The Application and Notice shall be returnable not less than three nor more than ten days after service.  On the return day, a hearing shall be held by the court to determine whether probable cause exists to permit the lien to attach to the property.  Any person to whom notice is required to be given shall be permitted to offer testimony and documentary evidence on the issue of whether probable cause exists to permit the lien to attach.  If the person who contracted for the improvement from which the requested lien arises claims a set-off against the lienor or if any person to whom notice is required to be given otherwise disputes the amount of the requested lien, the court shall hear and receive all admissible evidence offered and shall only permit the attachment of a lien in the net amount which the court determines is the reasonable probable outcome of any such dispute.  The return day hearing may be continued at the order of the court so that the entire controversy need not be determined on the originally scheduled return day.  The lien shall not attach to the property until the court finds probable cause exists and so orders.  No such order shall be entered before the Application and Notice have been served on the party contracting for the improvement, the general contractor and the owner of the property, and they were given an opportunity to appear at the hearing.

(b)  Time for filing. The Application and Notice shall be filed not later than forty-five days after the date of completion of the improvement against which it is filed.  Where title to the property involved, or any portion thereof, is registered in the land court and the lien is not claimed solely against the lessees' interest in one or more leasehold time share interests as described in section 501-20, it shall be incumbent upon the lienor to file a certified copy of the Order Directing Lien To Attach in the office of the assistant registrar of the land court within seven days after the entry thereof in order to preserve the lienor's rights against subsequent encumbrancers and purchasers of the property.

(c)  Joint owner.  If the fee title to the land involved is held in joint or common ownership or as an estate by the entirety, service upon one of the owners of the Application and Notice in accordance with this section shall be deemed service upon all of the owners.  Likewise, if the parties who contracted for the improvement, if other than the owner of fee title to the property involved, hold their interest in the premises in joint or common ownership, or as an estate by the entirety, service upon one of the parties of the Application and Notice in accordance with this section shall be deemed service upon all of the parties.

(d)  Owner acting through attorney-in-fact.  In cases where materials have been furnished or labor was performed at the request, or upon the order, of a person acting under a duly executed and acknowledged power of attorney from the owner and (1) the power of attorney has not been revoked, or (2) the power of attorney has been revoked subsequent to the furnishing of materials and labor upon request or order and the owner cannot be found within the State, service of the Application and Notice upon the person acting under the power of attorney shall be deemed service upon the owner.

(e)  Duration of lien.  The lien shall expire three months after the entry of the Order Directing Lien to Attach unless proceedings are commenced within that time to collect the amount due thereon by enforcing the same.

(f)  Date of completion, notice of.  The term "date of completion" as used in this section means the time when the owner or the general contractor for the improvement completes the publication of a notice that the improvement has been completed or has been abandoned and an affidavit of the publication, together with a copy of the notice has been filed in the office of the clerk of the circuit court where the property involved is situated; provided that notice of completion shall not be effective for any purpose unless prior to the notice there has been substantial completion of the improvement or the improvement has been actually abandoned; and provided further that the notice shall not be published by the contractor until after the contractor has first made written demand upon the owner to publish the notice and the owner has failed to publish the notice within five days from the date of the demand.  The publication of the notice by the contractor or the owner shall not be construed as an admission by either that the improvement has been satisfactorily completed.  The notice required herein shall be published twice, seven days apart, in a newspaper of general circulation, printed and published in the county in which the property involved is situated, and the publishing newspaper shall promptly file the affidavit of publication above mentioned in the office of the clerk.

(g)  Failure to file or publish notice.  If a valid notice of completion is not published and filed within one year after the actual completion or abandonment of the improvement the "date of completion" shall be deemed to be one year after actual completion or abandonment. [L 1888, c 21, §2; am L 1909, c 97, §1; RL 1925, §2892; RL 1935, §4366; am L 1935, c 150, §1; am L 1939, c 34, §1; am L 1941, c 282, §1; RL 1945, §8770; am L 1949, c 241, §3; RL 1955, §193-42; HRS §507-43; am L 1972, c 106, §1(g), (h); am L 1974, c 113, §3; am L 1975, c 181, §§1 to 5; gen ch 1985; am L 1998, c 219, §10]

Rules of Court

Proof of publication, see RCC rule 11.

Recordation, see RLC rule 62(b).

Service of summons, see HRCP rule 4.

Case Notes

When lien attaches:  Lien does not exist until notice thereof is filed.  9 H. 23.  Lien does not exist until notice is filed.  12 H. 356.  A copy of notice served upon the owner.  24 H. 74, 78; 25 H. 214, 216; 32 H. 913, 915.  Lien does not relate back to date materials furnished.  9 H. 23, 25; 24 H. 74.

Notice of lien contents:  Should show the class or kind or nature of the materials.  10 H. 151.  For sufficiency of description of materials, see 24 H. 181.  Must describe the property upon which the lien is claimed.  20 H. 180.  Land must be so described that prospective purchasers and creditors may be enabled to identify it.  21 H. 585.  Insufficient to describe structures only.  20 H. 180.  Description held insufficient.  21 H. 585.  Defects in notice cannot be cured by amendment after expiration of period named in the statute.  21 H. 585, 588.

Building deemed completed for purpose of filing notice of lien, when.  12 H. 358; 21 H. 119, 736.  Abandonment by contractor does not prevent materialmen from filing lien within statutory period after completion of building.  12 H. 358.

Proceedings have commenced when declaration filed and process issued with intent that service be made promptly.  14 H. 448; 52 H. 298, 475 P.2d 362.

Conveyance by owner to wife for purpose of defeating materialman is void, as against lien, proper notice of which is filed.  23 H. 21.

Failure to file copy of notice in time cured by stipulation, waiver.  38 H. 372, 431.

Legislative policy as to time for filing liens, immaterial in interpreting provision in contractor's bond as to time for suit against surety when bond did not refer to lien statute.  49 H. 578, 599, 426 P.2d 298.

Provision that publication of notice is not an admission of satisfactory completion, referred to.  49 H. 578, 596, 426 P.2d 298.

Filing "not later than forty-five days after the date of completion" construed.  50 H. 540, 445 P.2d 109.

Courts' determinations in an application for mechanic's lien have no effect upon the determination of any issue in action to enforce the lien.  58 H. 104, 565 P.2d 980.

Order granting application for mechanic's lien and directing attachment of such lien is interlocutory.  58 H. 104, 565 P.2d 980.

Notice provision (prior to 1974 amendment) was held directory rather than mandatory and failure to serve certain parties did not invalidate lien as to those served.  59 H. 612, 585 P.2d 1265.

Return date for application and notice is mandatory.  68 H. 228, 708 P.2d 140.

Person claiming set-off against lienor has burden of establishing set-off of a given amount.  2 H. App. 90, 626 P.2d 204.

Intermediate court of appeals is not appropriate body to determine whether particular newspaper is one of general circulation.  3 H. App. 43, 641 P.2d 328.

Cited:  31 H. 446, 451.

Hawaii Legal Reporter Citations

Burden of proof to establish lien.  78-2 HLR 78-993.

Assignment of lien.  79 HLR 79-0901.



§507-44 - Record in circuit courts.

§507-44  Record in circuit courts.  The clerks at the circuit courts shall keep in their respective offices a book called "Notice of completion record" in which shall be entered a memorandum of each notice of completion filed and the date of filing, arranged alphabetically in the names of the owners.  There shall also be kept a "mechanics' lien record" in which a memorandum of each Application and Notice filed shall be entered, arranged alphabetically in the names of the claimants and showing the amount of the lien or claim, the date of filing the Application and Notice, the date of the entry of the Order Directing Lien To Attach, the date of withdrawal, discharge or cancellation of the Application and Notice or of a lien which has been directed to attach, and any other matters deemed necessary. [L 1888, c 21, §3; RL 1925, §2893; RL 1935, §4367; RL 1945, §8771; am L 1949, c 241, §4; RL 1955, §193-43; HRS §507-44; am L 1975, c 181, §6]

Case Notes

Cited:  23 H. 744, 745.



§507-45 - Discharge of lien.

§507-45  Discharge of lien.  Any mechanics' and materialmen's lien may be discharged at any time by the owner, lessee, principal contractor or intermediate subcontractor filing with the clerk of the circuit court of the county in which the property is located or with the assistant registrar of the land court (if registered land is affected except when the lien attaches solely to the interest of the lessees in one or more leasehold time share interests as described in section 501-20), cash or a bond for twice the amount of the sum for which the claim for the lien is filed, conditioned for the payment of any sum for which the claimant may obtain judgment upon the claimant's claim. [L 1961, c 179, §1; Supp, §193-43.1; HRS §507-45; am L 1971, c 55, §1; gen ch 1985; am L 1998, c 219, §11]

Case Notes

Applied.  51 H. 242, 456 P.2d 222.

Cash put up under section may be transferred to pending assumpsit action; may be substituted for garnished funds, when.  51 H. 242, 456 P.2d 222.



§507-46 - Priority, record of; satisfaction.

§507-46  Priority, record of; satisfaction.  The lien shall relate to and take effect from the time of the visible commencement of operations for the improvement; it shall rank equally in priority subject to the provisos hereinafter contained with all other mechanics' and materialmen's liens and shall have priority over all other liens of any nature, except liens in favor of any branch of the government and mortgages, liens or judgments recorded or filed prior to the time of the visible commencement of operation; provided that all liens for wages for labor performed in the completion of the improvement, but not exceeding $300 for each claimant, shall have priority as a class over all other mechanics' and materialmen's liens where claims are filed by:

(1)  The person who actually performed the labor;

(2)  The person's legal representative in the event of death or incapacity; or

(3)  The director of labor and industrial relations pursuant to chapter 371;

and provided further that where a mortgage is recorded prior to the date of completion, and all or a portion of the money advanced under and secured by the mortgage is thereafter used for the purpose of paying for the improvement, the mortgagee shall be entitled, to the extent of the payments, to priority over liens of mechanics and materialmen, but no such priority shall be allowed unless the mortgage recites that the purpose of the mortgage is to secure the moneys advanced for the purpose of paying for the improvement in whole or in part. Payments made in good faith to the general contractor for such purposes shall be presumed to have been used for the purpose of paying for the improvement. Whenever the lien or claim of lien herein provided is satisfied (other than by the limitations expressed in section 507-43), a written notice thereof shall, at the expense of the lienee, be filed with the clerk of the circuit court, which shall be noted in the mechanics' lien record, and if title to the land involved is registered in the land court and the lien did not attach solely to the interest of the lessee in one or more leasehold time share interests, it shall also be filed in the office of the assistant registrar of the court. [L 1888, c 21, §4; RL 1925, §2894; am L 1933, c 143, §3; RL 1935, §4368; RL 1945, §8772; am L 1949, c 241, §5; am L 1951, c 95, §1; RL 1955, §193-44; HRS §507-46; gen ch 1985; am L 1998, c 219, §12; am L 2005, c 22, §35]

Case Notes

Priority of claim where garnishment and mechanic's lien are involved.  9 H. 23.

Satisfaction of debt occurs in the order of charges accruing whether covered by notice of lien or not.  10 H. 273.

Construction mortgage lien had priority over mechanic's lien to extent of principal indebtedness devoted to construction costs under building and loan agreement, but no priority in payment of interest claim.  66 H. 32, 657 P.2d 1004.

Cited:  12 H. 358; 23 H. 744.



§507-47 - Demand; enforcement; foreclosure; other attachment.

§507-47  Demand; enforcement; foreclosure; other attachment.  After demand and refusal of the amount due or upon neglect to pay same upon demand, the lien may be enforced by action filed in the circuit court of the circuit in which the property is situated.  The demand may be included in the Application and Notice and when so included it shall not be necessary to make separate demand upon any other person.  The complaint, in addition to setting forth a claim in the nature of assumpsit, may pray for the foreclosure of the lien as to which notice has been filed and may pray for any incidental relief according to the usual practice of courts of equity and according to this section in enlargement thereof.  The owner or the owner's assigns on whose property the lien has attached may file a third-party action against a licensed contractor whom the owner has paid for improvements as provided for in section 444-28(g).  All proceedings concerning the same improvement shall, unless good reason otherwise appears, be consolidated for trial and the court may order publication of notice of the pendency of the action.  Any person having or claiming an interest in any such proceeding or in the property, including other claimants, lienors, encumbrancers, sureties, indemnitors and the contractors license board may be joined as parties, may be interpleaded or may be permitted to intervene, under such orders as the court may enter.  Interlocutory and final decrees for the foreclosure of the liens, for deficiency judgments, and relief against the parties liable therefor, and fixing the priority of liens between the mechanics and materialmen as a group and other parties having liens against or interests in the property shall be made and entered as near as may be in accordance with the practice on foreclosure of mortgages.  If the property or proceeds realized upon the foreclosure sale are insufficient to satisfy all mechanic's and materialmen's liens filed against the same, the property or proceeds shall, after satisfaction of liens for wages for labor entitled to priority under section 507-46, be divided pro rata among the liens according to the principal amounts of the liens, without regard to the order or priority in which the respective Applications and Notices have been filed or the respective actions or interventions commenced.

The court having jurisdiction of the action to foreclose the lien shall have all of the powers pertaining to courts of equity, and in addition may direct the issuance of a writ of attachment or execution upon the motion of any party against the property of any other party, in the same manner as is provided in chapter 651 provided that the writ shall only issue where the claim upon which the motion therefor is based is upon a contract, express or implied, between the parties.  In addition to costs of the action the court may allow any fee or fees for legal services rendered by the attorneys for any of the parties, and apportion the same as costs for payment by and between the parties or any of them, all as to the court seems equitable in the light of the services performed and the benefits derived therefrom by the parties respectively. [L 1888, c 21, §5; RL 1925, §2895; am L 1933, c 143, §4; RL 1935, §4369; RL 1945, §8773; am L 1949, c 241, §6; RL 1955, §193-45; HRS §507-47; am L 1972, c 106, §1(i), (j); am L 1975, c 181, §7; gen ch 1985]

Rules of Court

Claim for relief, see HRCP rule 8(a).

Execution, see HRCP rule 69.

Joinder of parties, interpleader, intervention, consolidation, etc., see HRCP rules 20, 22, 24, 42(a).

Case Notes

Trial court did not abuse discretion in denying defendants' motion for attorneys' fees under §607-14 where lien application was brought pursuant to this section, the mechanic's lien statute, and, as such, was not a common law action, and the action was for the attachment of a mechanic's lien to the subject property, not for damages based upon the underlying contract; thus, the action was not in the nature of assumpsit.  111 H. 349, 141 P.3d 996.

Actions.

On failure to serve party necessary to foreclosure, action will be viewed as one in assumpsit.  48 H. 306, 402 P.2d 440.

Attorney's fees.

Attorney's fees.  48 H. 306, 402 P.2d 440.  Attorney's fee, scope of section in providing for.  49 H. 578, 426 P.2d 298.  Section does not authorize award of attorneys' fees generated in arbitration proceedings or in obtaining a judgment confirming arbitrator's award.  5 H. App. 315, 690 P.2d 1310.

Claims.

Third party beneficiary claims not within scope of this section.  49 H. 578, 426 P.2d 298.

Defenses.

Any matter that would constitute a good defense to an action of assumpsit on the account which is the basis of the lien.  25 H. 347.  If the account was not due when the foreclosure suit was commenced, there can be no recovery.  25 H. 347.  Voluntary conveyance of the lot by owner to wife through intermediary for purpose of defeating rights of materialmen is void and it is not necessary to secure the cancellation of such deed in equity in order to enforce the lien.  23 H. 21.  See 24 H. 74, 79.

Demand.

A "demand" is a condition precedent to commencing of proceedings for enforcement of lien.  23 H. 744; 24 H. 39, 181, 191; 25 H. 214, 217; 32 H. 831, 913.  Such demand must be alleged and proved.  23 H. 744; 24 H. 39; 25 H. 214.  Failure to allege "demand" does not dispense with necessity of proving it and failure to do so may be taken advantage of by non-suit.  24 H. 39.  Premature demand.  25 H. 347.  Commencement of prior similar action, subsequently dismissed in which summons and a copy of the petition were served upon the owner, does not constitute a "demand".  32 H. 831.  Demand may be waived.  38 H. 372, 381.

Judgments.

Power to vacate judgment.  32 H. 15.  Consolidation of proceedings--judge having discretion to consolidate, mandamus is not proper remedy even though there has been an erroneous exercise of discretion.  42 H. 141.  Judgment against surety on contractor's bond without foreclosure of lien, improper when.  49 H. 578, 426 P.2d 298.

Jurisdiction.

District court.  24 H. 74.

Parties.

Owner of property necessary party defendant and special execution may issue against the property even though judgment cannot be entered against the owner personally.  12 H. 352.  "Owner" includes equitable owner.  30 H. 882.  See also, 22 H. 765, "owner" discussed.



§507-48 - Owner may retain amount due.

§507-48  Owner may retain amount due.  Whenever the work or material for which a lien is filed is furnished to any contractor for use as set forth in section 507-42, the owner may retain from the amount payable to the contractor sufficient to cover the amount due or to become due to the person or persons who filed the lien. [L 1888, c 21, §6; RL 1925, §2896; RL 1935, §4370; RL 1945, §8774; RL 1955, §193-46; HRS §507-48]

Case Notes

Retention of money by owner.  10 H. 151; 25 H. 347, 413.

"Owner".  22 H. 765.

Owner and surety relationships.  32 H. 913.

Cited:  21 H. 736, 738; 23 H. 744, 746.



§507-49 - Exceptions.

§507-49  Exceptions.  (a)  Anything contained in this part to the contrary notwithstanding, in connection with any repairs or improvements made or performed on property which before the repairs or improvements was used primarily for dwelling purposes, no lien shall exist either for the furnishing of materials to a general contractor as defined in this chapter or the general contractor's subcontractor either of whom was required to be licensed but was not licensed pursuant to chapter 444 or if unreasonable advancement of credit was given by the furnisher of materials to the general contractor or subcontractor whether such person is licensed, unlicensed or exempted under chapter 444.

The issue of reasonable advancement of credit shall be decided by the circuit judge at the return day hearing provided for in section 507-43(a); provided that if a party affected by the lien does not appear at the return day hearing, the party may raise the issue of unreasonable advancement of credit at any time prior to the entry of a final or interlocutory decree of foreclosure in the proceeding brought to enforce the lien under section 507-47.  For the purposes of this section, if the furnisher of materials has secured a credit application form from the general contractor or the subcontractor to whom the materials were furnished or has reasonably inquired into the credit status of the general contractor or subcontractor, the advancement of credit by the furnisher of materials shall be prima facie reasonable.

The credit application referred to herein shall be current and shall include at least the following information:

A.  For all persons:

1.  Name

2.  Address

3.  Type of business (Example - plumbing subcontractor)

4.  Date business started

5.  Contractor's license number

6.  Bonding companies generally used

7.  Banks used

8.  List of current creditors

9.  Balance sheet

10.  Total of all outstanding construction contracts $.....

11.  Incompleted portion of all contracts $.....

B.  In addition, for corporate accounts:

1.  Names of officers

2.  Authorized capital

3.  Paid in capital

C.  In addition, for noncorporate accounts:

1.  Names of partners, co-venturers, etc.

(b)  Anything contained in this chapter to the contrary notwithstanding, no general contractor as defined in this chapter or the general contractor's subcontractor or the subcontractor's subcontractor who is required to be licensed pursuant to chapter 444 shall have lien rights unless the contractor was licensed pursuant to chapter 444 when the improvements to the real property were made or performed, and no subcontractor or subcontractor's subcontractor so licensed shall have lien rights if the work was subcontracted to them by a general contractor as defined in this chapter or the general contractor's subcontractor who was required to be licensed but was not licensed pursuant to chapter 444. [L 1974, c 113, §2; am L 1975, c 181, §8; am L 1976, c 209, §2; am L 2006, c 38, §21]



§507-61 - Definitions.

[PART III.  SELF-SERVICE STORAGE FACILITIES]

[§507-61]  Definitions.  Whenever used in this part, unless the context otherwise requires:

"Last known address" means the address provided by the occupant in the latest rental agreement, or the address provided by the occupant in a subsequent written notice of a change of address.

"Occupant" means a person, or the person's sublessee, successor, or assign, or who is entitled to the use of designated or individual storage space at a self-service storage facility under a rental agreement, to the exclusion of others.

"Owner" means the owner, operator, lessor, or sublessor of a self-service storage facility, an agent thereof, or any other person authorized to manage the facility, or to receive rent from an occupant under a rental agreement, and no real estate license is required.

"Personal property" means movable property not affixed to land, and includes, but is not limited to, goods, merchandise, furniture, household items, motor vehicles, and boats.

"Rental agreement" means any written agreement or lease which establishes or modifies the terms, conditions, rules, or any other provision concerning the use and occupancy of a self-service storage facility.

"Self-service storage facility" means any real property designed and used for the purpose of renting or leasing designated or individual storage space to occupants who are to have access to the space for the purpose of storing and removing personal property, but does not include a garage or other storage area in a private residence.  No occupant shall use a self-service storage facility for residential purposes.  A self-service storage facility is not a warehouse, nor a public utility.  If an owner issues any warehouse receipt, bill of lading, or other document of title for the personal property stored, the owner and the occupant are subject to chapter 490, and this part does not apply. [L 1984, c 239, pt of §1]

Revision Note

Numeric designations deleted.



§507-62 - Owner's lien.

[§507-62]  Owner's lien.  The owner of a self-service storage facility and the owner's heirs, executors, administrators, successors, and assigns have a lien upon all personal property located at a self-service storage facility for rent, labor, or other charges, present or future, incurred pursuant to the rental agreement, and for expenses necessary for the preservation, sale, or disposition of personal property subject to the provisions of this part.  The lien may be enforced consistent with this part.  However, any lien on a motor vehicle or boat which has attached and is set forth in the documents of title to the motor vehicle or boat shall have priority over any lien created pursuant to this part. [L 1984, c 239, pt of §1]



§507-63 - Rent due; notice of default and lien.

[§507-63]  Rent due; notice of default and lien.  When any part of the rent or other charges due from an occupant remain unpaid for fifteen consecutive days, an owner may deny the right of access to the occupant to the storage space at a self-service storage facility; provided that notice is sent to the occupant's last known address, postage prepaid, containing all of the following:

(1)  A statement of the owner's claim showing the sums due at the time of the notice and the date when the sums became due.

(2)  A statement that the occupant is in default of the rental agreement.

(3)  A statement that the occupant's right to use the storage space will be denied unless and until all sums due are paid by the occupant.

(4)  A notice that the occupant has been denied access to the storage space and that an owner's lien, as provided for in section 507-62, may be imposed if all sums due are not paid within fifteen days of the notice.

(5)  The name, street address, and telephone number of the owner, or a designated agent, whom the occupant may contact to respond to the notice. [L 1984, c 239, pt of §1]



§507-64 - Notice of lien.

[§507-64]  Notice of lien.  If a notice has been sent, as required by section 507-63, and the total sum due has not been paid as specified in the notice, the owner may deny an occupant access to the space, enter the space, and remove any property found in the space to a place of safekeeping; provided that the owner shall send to the occupant, addressed to the occupant's last known address, postage prepaid, a notice of lien which shall state all of the following:

(1)  That the occupant's right to use the storage space has terminated and that the occupant no longer has access to the stored property.

(2)  That the stored property is subject to a lien, and the amount of the lien.

(3)  That the owner will seize and take possession of the property to satisfy the lien after a specified date which is not less than fifteen days from the date of mailing the notice unless the amount of the lien is paid. [L 1984, c 239, pt of §1]



§507-65 - Final demand and notice of sale.

§507-65  Final demand and notice of sale.  If both notices have been sent, as required by sections 507-63 and 507-64, and the total sum due has not been paid as specified in the two prior notices, the owner may prepare for the sale of the occupant's property.  The owner shall then send to the occupant, addressed to the occupant's last known address, postage prepaid:

(1)  A notice of final demand and sale which shall state all of the following:

(A)  That the sums due for rent and charges demanded have not been paid.

(B)  That the occupant's right to use the designated storage space has been terminated.

(C)  That the occupant no longer has access to the stored property.

(D)  That the stored property is subject to a lien and the amount of the lien.

(E)  That the property will be sold to satisfy the lien after a specified date which is not less than thirty days from the date of mailing the notice unless prior to the specified date, the lien is paid in full.

(F)  That any excess proceeds of the sale over the lien amount of costs of sale will be retained by the owner and may be reclaimed by the occupant, or claimed by another person, at any time for a period of one year from the sale and that thereafter the proceeds will go to the State under chapter 523A.

(G)  That if the proceeds of sale do not fully cover the amount of lien and costs, the occupant will be held liable for any deficiency.

(2)  An itemized statement of the owner's claim showing all sums due at the time of the notice and the date when sums became due. [L 1984, c 239, pt of §1; am L 1985, c 68, §21]



§507-66 - Method of sale.

§507-66  Method of sale.  (a)  Fifteen days after sending the final demand and notice of sale, pursuant to section 507-65(1), an advertisement of the sale shall be published once a week for two weeks consecutively in a newspaper of general circulation published in the judicial district where the sale is to be held.  The advertisement shall include a general description of the goods, the name of the person on whose account they are being stored, the total sums due, and the name and location of the storage facility.

(b)  The sale shall be conducted in a commercially reasonable manner; and, after deducting the amount of the lien and costs, the owner shall retain any excess proceeds of the sale on the occupant's behalf.  The occupant, or any other person having a court order or other judicial process against the property, may claim the excess proceeds, or a portion thereof sufficient to satisfy the particular claim, at any time within one year of the date of sale.  Thereafter, the owner shall pay any remaining excess proceeds to the State as provided in chapter 523A. [L 1984, c 239, pt of §1; am L 1985, c 68, §22]



§507-67 - Security interests, rights.

[§507-67]  Security interests, rights.  Any person who has a perfected security interest under chapter 490 may claim any personal property subject to the security interest and subject to a lien pursuant to this part by paying the total amount due, as specified in the final demand and notice of sale.  Upon payment of the total amount due, the owner shall deliver possession of the particular property subject to the security interest to the person who paid the total amount due.  The owner shall not be liable to any person for action taken pursuant to this section if the owner has fully complied with the requirements of sections 507-63, 507-64, and 507-65. [L 1984, c 239, pt of §1]



§507-68 - Payment before sale.

[§507-68]  Payment before sale.  Any person claiming a right to the goods must pay the amount necessary to satisfy the lien and the reasonable expenses incurred for particular actions taken pursuant to this part.  In that event, the goods shall not be sold, but shall be retained by the owner subject to the terms of this part pending a court order directing disposition of the property. [L 1984, c 239, pt of §1]



§507-69 - Good faith purchaser.

[§507-69]  Good faith purchaser.  A purchaser in good faith of goods sold to enforce a lien in favor of the owner on goods stored at a self-service storage facility takes the goods free of any rights of persons against whom the lien was claimed, despite noncompliance by the owner of the storage facility with the requirements of this part. [L 1984, c 239, pt of §1]



§507-70 - Self-storage contracts.

[§507-70]  Self-storage contracts.  (a)  Each contract for the rental or lease of individual storage space in a self-service storage facility shall be in writing and shall contain, in addition to the provisions otherwise required or permitted by law to be included, a statement that the occupant's property will be subject to a claim of lien and may be sold to satisfy the lien if the rent or other charges due remain unpaid for fifteen consecutive days and that such actions are authorized by this part.

(b)  This part shall not apply, and the lien authorized by this part shall not attach, unless the rental agreement or supporting documentation requests, and provides space for, the occupant to give the name and address of another person to whom notices required to be given under this part may be sent.  If both an address and an alternative address are provided by the occupant, notices pursuant to sections 507-63 or 507-64 shall be sent to both addresses.  If both addresses are provided by the occupant, the owner shall send the final demand and notice of sale, pursuant to section 507-65, to both addresses by certified mail, postage prepaid.  Failure of an occupant to provide an alternative address shall not affect an owner's remedies under this part or under any other provision of law. [L 1984, c 239, pt of §1]



§507-71 - Other rights.

[§507-71]  Other rights.  Nothing in this part shall be construed to impair or affect the right of the parties to create additional rights, duties, and obligations in and by virtue of the rental agreement.  The rights provided by this part shall be in addition to all other rights provided by law to a creditor against the creditor's debtor.[L 1984, c 239, pt of §1]



§507-72 - Applicability.

[§507-72]  Applicability.  This part shall only apply to rental agreements entered into, or extended, or renewed after June 4, 1984. [L 1984, c 239, pt of §1]

Revision Note

"June 4, 1984" substituted for "the effective date of this part".



§507-81 - Attorney's lien upon actions and judgments.

[PART IV.  ATTORNEYS]

[§507-81]  Attorney's lien upon actions and judgments.  (a)  An attorney has a lien upon:

(1)  Actions, suits, and proceedings after commencement of the action;

(2)  Judgments, decrees, orders, settlements, and awards entered by the court in favor of the client; and

(3)  Any proceeds paid in satisfaction of the judgment, decree, order, settlement, or award.

(b)  The lien shall be for:

(1)  The fees and compensation specifically agreed upon with the client;

(2)  The reasonable value of the services of the attorney, if there is no fee agreement;

(3)  Any costs advanced by the attorney; and

(4)  Any fees or commissions taxed or allowed by the court.

(c)  Except for tax liens, prior liens of record on the real and personal property subject to the lien created by this section, and as provided in section (d), the attorney's lien is superior to all other liens.

(d)  When the attorney's lien attaches to a judgment, settlement, or decree allowing or enforcing a client's lien, the attorney's lien has the same priority as the client's lien with regard to personal or real property subject to the client's lien.

(e)  The attorney's lien on a judgment, decree, order, settlement, or award remains valid as long as the judgment, decree, order, settlement, or award remains valid.

(f)  To be enforceable under this section, a notice of claim of the attorney's lien shall be filed:

(1)  Before the complaint is dismissed by stipulation;

(2)  Before the complaint is dismissed by order of the court; or

(3)  Not later than one year after entry of final judgment is filed and disposition of any appeal thereof.

(g)  Except as provided by subsections (i) and (j), the attorney's lien is not affected by a settlement between the parties to the action, suit, or proceeding before or after the judgment, decree, order, or award.

(h)  Except as provided by subsections (i) and (j), a party to the action, suit, or proceeding or any other person shall not have the right to discharge or dismiss any judgment, decree, settlement, or award entered in the action, suit, or proceeding until the lien and claim of the attorney for fees based thereon is satisfied in full.

(i)  A judgment debtor may pay the full amount of a judgment or decree into court, and the clerk of the court shall thereupon fully satisfy the judgment or decree on the record, and the judgment debtor shall be thereby released from any further claims thereunder.

(j)  If more than one attorney from the same firm appears of record for a party, the satisfaction of the lien created by this section by one of the attorneys is conclusive evidence that the lien is fully satisfied.

(k)  Attorneys have the same right and power over actions, suits, proceedings, judgments, decrees, orders, settlements, and awards to enforce their liens as their clients have for the amount due thereon to them. [L 2004, c 48, §2]






CHAPTER 507D - NONCONSENSUAL COMMON LAW LIENS AND FRIVOLOUS FINANCING STATEMENTS

§507D-1 - Findings and purpose.

§507D-1  Findings and purpose.  The legislature finds that there is a problem with the recording at the land court or the bureau of conveyances of invalid instruments which purport to affect the property interests of various persons, including but not limited to government officers and employees.  These instruments, which have no basis in fact or law, have a seriously disruptive effect on property interests and title.  They appear on title searches and other disclosures based on public records, and are costly and time-consuming to expunge.  When they so appear, they may obstruct a property owner's ability to transfer title or obtain title insurance and financing.

The bureau of conveyances does not have the discretionary authority to refuse to record instruments so long as those instruments comply with certain minimal format requirements.  It would be inefficient and require substantial governmental expenditures to have the bureau of conveyances determine the legal sufficiency of instruments submitted for recordation.  The land court's registrar screens instruments submitted for recordation, but has no mechanism to prevent the filing of frivolous lien claims during the pendency of litigation.  Similarly, the public is in need of a mechanism to address the filing of frivolous financing statements.

The legislature finds that it is necessary and in the best interests of the State and private parties to legislatively provide a means to relieve this problem, and to limit the circumstances in which nonconsensual common law liens shall be recognized in this State and to remedy the filing of frivolous financing statements. [L 1996, c 24, pt of §1; am L 2002, c 145, §3]



§507D-2 - Definitions.

§507D-2  Definitions.  As used in this chapter:

"Court" means any court described in the laws of the United States or any state.

"Debtor" means a person named as the debtor in a financing statement.

"Federal official or employee" means an employee of the federal government as defined for purposes of the Federal Tort Claims Act, 28 U.S.C. Sec. 2671.

"Financing statement" means a record filed under chapter 490:9.

"Frivolous" means without any basis in law or fact.

"Lien" means a recorded instrument that creates an encumbrance on or affects title or ownership of property.

"Lien claimant" means the person who executes or records or causes or materially assists in causing the lien to be prepared, executed, or recorded.

"Nonconsensual common law lien" means a lien that:

(1)  Is not provided for by a specific statute;

(2)  Does not depend upon, require by its terms, or call for the consent of the owner of the property affected for its existence; and

(3)  Is not a court-imposed equitable or constructive lien.

"Party in interest" means any owner, title holder, mortgagee, or other person holding a recorded or perfected security interest in real or personal property.

"Registrar" means the registrar of the land court or the bureau of conveyances.

"State or county officer or employee" means:

(1)  A court-appointed commissioner;

(2)  An appointed or elected officer;

(3)  Employee of the judiciary; or

(4)  Employee of a state or county department, agency, board, authority, or commission. [L 1996, c 24, pt of §1; am L 1997, c 284, §§1, 2; am L 1998, c 37, §1; am L 2002, c 145, §1]



§507D-3 - Scope of chapter.

[§507D-3]  Scope of chapter.  Nothing in this chapter is intended to affect:

(1)  Any lien provided for by statute;

(2)  Any consensual liens now or hereafter recognized under the common law of this State; or

(3)  The ability of courts to impose equitable or constructive liens. [L 1996, c 24, pt of §1]



§507D-4 - Contesting validity of recorded instruments; injunctions.

§507D-4  Contesting validity of recorded instruments; injunctions.  (a)  Any party in interest in real or personal property which is subject to a claim of nonconsensual common law lien, who believes the claim of lien is invalid, may file a petition in the appropriate circuit court to contest the validity of that purported lien and to enjoin the lien claimant from making further filings with the registrar.  The petition shall state the grounds upon which relief is requested, and shall be supported by the affidavit of the petitioner or the petitioner's attorney setting forth a concise statement of the facts upon which the petition is based.  The procedure for obtaining injunctions and temporary restraining orders shall apply in cases brought under this section or section 507D-7(b).

(b)  A debtor who believes the filing of a financing statement was unauthorized, may file a request with the registrar to determine the validity of the filing.  Each such request shall identify the financing statement by document number and the requester shall be assessed a reasonable processing fee determined by the registrar.  Upon the receipt of the request, the registrar shall send a demand to the secured party by certified or registered mail, at the address set forth on the financing statement, that the secured party provide a copy of the security agreement which purportedly authorized the filing of the financing statement to the registrar no later than thirty days following the postmarked date of the registrar's notice.  If the registrar does not receive the security agreement within the thirty-day period, the registrar shall issue to the debtor and accept for filing, a notice of unauthorized filing of financing statement.  The filing of a notice of unauthorized filing of financing statement shall effectively terminate the unauthorized financing statement.

(c)  Subsections (a) and (b) shall not apply to any instrument that is recorded by the United States, the State, or any county. [L 1996, c 24, pt of §1; am L 1997, c 284, §3; am L 2002, c 145, §4]



§507D-5 - Requirement of certified court order.

§507D-5  Requirement of certified court order.  (a)  Any claim of lien against a federal, state, or county officer or employee based on the performance or nonperformance of that officer's or employee's duties shall designate in the pleading header that the claim is directed to a federal, state, or county officer or employee, and shall be invalid unless accompanied by a certified order from a state or federal court of competent jurisdiction authorizing the filing of such lien.

(b)  Any claim of nonconsensual common law lien against a private party in interest shall be invalid unless accompanied by a certified order from a state or federal court of competent jurisdiction authorizing the filing of nonconsensual common law lien.

(c)  The registrar shall not accept for filing a claim for nonconsensual common law lien unless the claim is accompanied by a certified state or federal court order authorizing the filing of the lien. [L 1996, c 24, pt of §1; am L 2000, c 95, §1; am L 2001, c 96, §1]



§507D-6 - Filing a notice of invalid lien.

§507D-6  Filing a notice of invalid lien.  (a)  If a claim of lien not in conformity with section 507D-5(a) has been accepted for filing, the registrar shall accept for filing a notice of invalid lien signed and submitted by the assistant United States attorney representing the federal agency of which the individual is an official or employee, or the attorney representing the state or county department, agency, board, authority, or commission of which the individual is an officer or employee.  A copy of the notice of invalid lien shall be mailed by the government attorney to the lien claimant at his or her last known address.

(b)  If a claim of nonconsensual common law lien not in conformity with section 507D-5(b) has been accepted for filing, the registrar shall accept for filing a notice of invalid lien signed and submitted by the party in interest.

(c)  The registrar or registrar's assistants shall not be liable for accepting for filing either a claim of lien as described in section 507D-5 or a notice of invalid lien pursuant to this section. [L 1996, c 24, pt of §1; am L 2001, c 96, §2]



§507D-7 - Expungement of invalid lien; penalties; sanctions for frivolous filings.

§507D-7  Expungement of invalid lien; penalties; sanctions for frivolous filings.  (a)  If the circuit court finds the purported lien invalid, it shall order the registrar to expunge the instrument purporting to create it, and order the lien claimant to pay actual damages, costs of suit, and reasonable attorneys' fees.  This order shall be presented to the registrar for recordation and shall have the effect of voiding the lien from its inception.  If the circuit court finds the purported lien is frivolous, the prevailing party in any action brought under section 507D-4 shall be awarded costs of suit, reasonable attorneys' fees, and either actual damages or $5,000, whichever is greater.  The foregoing award shall be made in the form of a joint and several judgment issued in favor of the prevailing party and against each lien claimant and also against each person who owns or controls the activities of the lien claimant if the lien claimant is not a natural person.

(b)  If the circuit court finds the purported lien is frivolous, upon application of a party in interest, the registrar, or the government counsel representing the government officer or employee affected by the purported lien, the court may also issue appropriate injunctive relief against the lien claimant to preclude further filings of any kind with the registrar for a period of five years, unless that person obtains leave of court to file another instrument with the registrar.  The order shall be enforced in the manner for enforcement of injunctions.  This order may be presented to the registrar for recordation.  Proceedings under this subsection shall not preclude a person from proceeding under subsection (a) or section 507D-4 and recovering damages, penalties, costs, and attorneys' fees.

(c)  Any person who knowingly submits for filing an invalid court order in support of a nonconsensual common law lien against a federal, state, or county officer or employee, shall be guilty of tampering with a government record under section 710-1017.

(d)  Nothing in this chapter shall inhibit or preclude any party in interest from seeking any other common law, statutory, or other equitable remedy. [L 1996, c 24, pt of §1; am L 1997, c 284, §4; am L 2000, c 95, §2]






CHAPTER 508 - UNIFORM VENDOR AND PURCHASER RISK ACT

§508-1 - Risk of loss.

§508-1  Risk of loss.  Any contract made in this State after April 25, 1941 for the purchase and sale of realty shall be interpreted as including an agreement that the parties shall have the following rights and duties, unless the contract expressly provides otherwise:

(1)  If, when neither the legal title nor the possession of the subject matter of the contract has been transferred, all or a material part thereof is destroyed without fault of the purchaser or is taken by eminent domain, the vendor cannot enforce the contract, and the purchaser is entitled to recover any portion of the price that the purchaser has paid;

(2)  If, when either the legal title or the possession of the subject matter of the contract has been transferred, all or any part thereof is destroyed without fault of the vendor or is taken by eminent domain, the purchaser is not thereby relieved from a duty to pay the price, nor is the purchaser entitled to recover any portion thereof that the purchaser has paid. [L 1941, c 109, §1; RL 1945, §9281; RL 1955, §203-1; HRS §508-1; gen ch 1985]






CHAPTER 508C - UNIFORM ENVIRONMENTAL COVENANTS ACT

§508C-1 - Short title.

[§508C-1]  Short title.  This chapter may be cited as the Uniform Environmental Covenants Act. [L 2006, c 279, pt of §2]



§508C-2 - Definitions.

[§508C-2]  Definitions.  As used in this chapter, unless the context otherwise requires:

"Activity or use limitations" means restrictions or obligations created under this chapter with respect to real property.

"Agency" means the department of health or any other state or federal agency that determines or approves the environmental response project pursuant to which the environmental covenant is created.

"Common interest community" means a condominium property regime, cooperative, planned community association, or other community with respect to which a person, by virtue of the person's ownership of a parcel of real property within the community is obligated to pay property taxes or insurance premiums, or fees for maintenance or improvement of other real property described in a recorded covenant that creates the common interest community.

"Department" means the department of health.

"Director" means the director of health.

"Environmental covenant" means a servitude arising under an environmental response project that imposes activity and use limitations.

"Environmental response project" means a plan or work performed for environmental remediation of real property and conducted:

(1)  Under a federal or state program governing environmental remediation of real property, including chapter 128D;

(2)  Incident to closure of a solid or hazardous waste management unit; provided that the closure is conducted with approval of an agency; or

(3)  Under the state voluntary response program authorized in part II of chapter 128D.

"Holder" means a grantee of an environmental covenant as specified in section 508C‑3(a) who, by virtue of the covenant, holds an interest in the real property subject to the covenant, and who accepts certain rights and obligations as stated in the covenant.

"Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, governmental subdivision, agency, instrumentality, or any other legal or commercial entity.

"Record" means information that is inscribed on a tangible medium or that is stored in any medium and is retrievable in perceivable form.

"State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. [L 2006, c 279, pt of §2]



§508C-3 - Nature of rights; subordination of interests.

[§508C-3]  Nature of rights; subordination of interests.  (a)  Any person, the agency, or a county may be a holder.  An environmental covenant may identify more than one holder.  The interest of a holder shall be an interest in real property.

(b)  A right of an agency under this chapter or under an environmental covenant, other than a right as a holder, shall not be an interest in real property.

(c)  An agency shall be bound by any obligation the agency assumes in an environmental covenant; provided that an agency shall not assume obligations merely by signing an environmental covenant.  Any other person that signs an environmental covenant shall be bound by the obligations the person assumes in the covenant; provided that signing the covenant shall not change obligations, rights, or protections granted or imposed under law other than this chapter except as provided in the covenant.

(d)  The following rules apply to interests in real property in existence at the time an environmental covenant covering that real property is created or amended:

(1)  An interest that has priority under other law shall not be affected by an environmental covenant, unless the person that owns the interest subordinates that interest to the covenant;

(2)  A person that owns a prior interest shall not be required to subordinate that interest to an environmental covenant or to agree to be bound by the covenant;

(3)  A subordination agreement may be contained in an environmental covenant covering real property or in a separate record.  If the environmental covenant covers commonly-owned property in a common interest community, the record may be signed by any person authorized by the governing board of the common interest community; and

(4)  An agreement by a person to subordinate a prior interest to an environmental covenant shall affect the priority of that person's interest; provided that it shall not by itself impose any affirmative obligation on the person with respect to the environmental covenant. [L 2006, c 279, pt of §2]



§508C-4 - Contents of environmental covenant.

[§508C-4]  Contents of environmental covenant.  (a)  An environmental covenant shall:

(1)  State that the instrument is an environmental covenant executed pursuant to this chapter;

(2)  Contain a legally sufficient description of the real property subject to the covenant;

(3)  Describe the activity and use limitations on the real property;

(4)  Include at least one holder to be effective;

(5)  Identify every holder;

(6)  Be signed by the agency, every holder, and unless waived by the agency, every owner of the fee simple interest of the real property subject to the covenant; and

(7)  Identify the name and location of any administrative record for the environmental response project reflected in the environmental covenant.

(b)  In addition to the information required by subsection (a), an environmental covenant may contain other information, restrictions, and requirements agreed to by the persons who signed it, including:

(1)  Requirements for notice:

(A)  Following transfer of a specified interest in;

(B)  Concerning proposed changes in use of;

(C)  Of applications for building permits for; or

(D)  Of proposals for any site work affecting the contamination on,

the property subject to the covenant;

(2)  Requirements for periodic reporting describing compliance with the covenant;

(3)  Rights of access to the property granted in connection with implementation or enforcement of the covenant;

(4)  A brief narrative description of the contamination and remedy, including the contaminants of concern, the pathways of exposure, limits on exposure, and the location and extent of the contamination;

(5)  Limitation on amendment or termination of the covenant in addition to those contained in sections 508C‑9 and 508C‑10; and

(6)  Rights of the holder in addition to the right to enforce the covenant pursuant to section 508C‑11.

(c)  In addition to other conditions for its approval of an environmental covenant, the agency may require the persons specified by the agency who have interests in the real property to sign the covenant. [L 2006, c 279, pt of §2]



§508C-5 - Validity; effect on other instruments.

[§508C-5]  Validity; effect on other instruments.  (a)  An environmental covenant that complies with this chapter shall run with the land.

(b)  An environmental covenant that is otherwise effective shall be valid and enforceable even if:

(1)  It is not appurtenant to an interest in real property;

(2)  It can be or has been assigned to a person other than the original holder;

(3)  It is not of a character that has been recognized traditionally at common law;

(4)  It imposes a negative burden;

(5)  It imposes an affirmative obligation on a person having an interest in the real property or on the holder;

(6)  The benefit or burden does not touch or concern real property;

(7)  There is no privity of estate or contract;

(8)  The holder dies, ceases to exist, resigns, or is replaced; or

(9)  The owner of an interest subject to the environmental covenant and the holder are the same person.

(c)  An instrument that creates restrictions or obligations with respect to real property that would qualify as activity or use limitations except for the fact that the instrument was recorded before July 6, 2006, shall not be invalid or unenforceable because of any of the limitations on enforcement of interests described in subsection (b), or because it was identified as an easement, servitude, deed restriction, or other interest.  This chapter shall not apply in any other respect to such an instrument.

(d)  This chapter shall not invalidate or render unenforceable any interest, whether designated as an environmental covenant or other interest that is otherwise enforceable under the law of this State. [L 2006, c 279, pt of §2]

Revision Note

"July 6, 2006," substituted for "the effective date of this chapter".



§508C-6 - Relationship to other land use law.

[§508C-6]  Relationship to other land use law.  This chapter shall not authorize a use of real property that is otherwise prohibited by zoning, by law other than this chapter regulating use of real property, or by a recorded instrument that has priority over the environmental covenant.  An environmental covenant may prohibit or restrict uses of real property that are authorized by zoning or by law other than this chapter. [L 2006, c 279, pt of §2]



§508C-7 - Notice.

[§508C-7]  Notice.  (a)  A copy of an environmental covenant shall be provided by the person determined by the agency and in the manner required by the agency to:

(1)  Each person that signed the covenant;

(2)  Each person holding a recorded interest in the real property subject to the covenant;

(3)  Each person in possession of the real property subject to the covenant;

(4)  Each county or other subdivision of county government in which real property subject to the covenant is located; and

(5)  Any other person the agency determines should receive notice.

(b)  The validity of a covenant shall not be affected by failure to provide a copy of the covenant as required under this section. [L 2006, c 279, pt of §2]



§508C-8 - Recording.

[§508C-8]  Recording.  (a)  An environmental covenant and any amendment or termination of the covenant shall be recorded by the grantor of the covenant with the registrar of conveyances.  For purposes of indexing, a holder shall be treated as a grantee.

(b)  Except as otherwise provided in section 508C‑9(c), an environmental covenant is subject to the laws of this State governing recording and priority of interests in real property.

(c)  A holder shall provide a copy of the final recorded covenant, any amendment made to the covenant, any termination documentation, and documentation of any other matters related to the covenant to the department of health. [L 2006, c 279, pt of §2]



§508C-9 - Duration; amendment by court action.

[§508C-9]  Duration; amendment by court action.  (a)  An environmental covenant shall be considered perpetual unless it is:

(1)  By its terms limited to a specific duration or terminated by the occurrence of a specific event;

(2)  Terminated by consent pursuant to section 508C‑10;

(3)  Terminated pursuant to subsection (b);

(4)  Terminated by foreclosure of an interest that has priority over the environmental covenant; or

(5)  Terminated or modified in an eminent domain proceeding; provided that:

(A)  The agency that signed the covenant is a party to the proceeding;

(B)  All persons identified in section 508C‑10(a) and (b) are given notice of the pendency of the proceeding; and

(C)  The court determines, after hearing, that the termination or modification will not adversely affect human health or the environment.

(b)  If the agency that signed an environmental covenant determines that the intended benefits of the covenant can no longer be realized, a court, under the doctrine of changed circumstances, in an action in which all persons identified in section 508C‑10(a) and (b) have been given notice, may terminate the covenant or reduce its burden on the real property subject to the covenant.  The agency's determination or its failure to make a determination upon request is subject to review pursuant to chapter 91.

(c)  Except as otherwise provided in subsections (a) and (b), an environmental covenant shall not be extinguished, limited, or impaired through issuance of a tax deed, foreclosure of a tax lien, or application of the doctrines of adverse possession, prescription, abandonment, waiver, lack of enforcement, or acquiescence, or a similar doctrine. [L 2006, c 279, pt of §2]



§508C-10 - Amendment or termination by consent.

[§508C-10]  Amendment or termination by consent.  (a)  An environmental covenant may be amended or terminated by consent; provided that the amendment or termination is signed by:

(1)  The agency;

(2)  Unless waived by the agency, the current owner of the fee simple of the real property subject to the covenant;

(3)  Each person that originally signed the covenant, unless the person waived in a signed record the right to consent or a court finds that the person no longer exists or cannot be located or identified with the exercise of reasonable diligence; and

(4)  Except as otherwise provided in subsection (d)(2), the holder.

(b)  If an interest in real property is subject to an environmental covenant, the interest shall not be affected by an amendment of the covenant unless the current owner of the interest consents to the amendment or has waived in a signed record the right to consent to amendments.

(c)  Except for an assignment undertaken pursuant to a governmental reorganization, assignment of an environmental covenant to a new holder shall be considered an amendment.

(d)  Except as otherwise provided in an environmental covenant:

(1)  A holder may not assign the holder's interest without consent of the other parties specified in subsection (a); and

(2)  A holder may be removed and replaced by agreement of the other parties specified in subsection (a).

(e)  A court of competent jurisdiction may fill a vacancy in the position of a holder. [L 2006, c 279, pt of §2]



§508C-11 - Enforcement of environmental covenant.

[§508C-11]  Enforcement of environmental covenant.  (a)  A civil action for injunctive or other equitable relief for violation of an environmental covenant may be maintained by:

(1)  A party to the covenant;

(2)  The department or any other agency specified in the covenant;

(3)  Any person to whom the covenant expressly grants power to enforce;

(4)  A person whose interest in the real property or whose collateral or liability may be affected by the alleged violation of the covenant; or

(5)  A county in which the real property subject to the covenant is located.

(b)  This chapter shall not limit the regulatory authority of the department or any governmental unit under law other than this chapter with respect to an environmental response project.

(c)  A person shall not be responsible for or subject to liability for environmental remediation solely because the person has the right to enforce an environmental covenant. [L 2006, c 279, pt of §2]



§508C-12 - Registry.

[§508C-12]  Registry.  The department shall establish a registry that contains all environmental covenants and any amendment or termination of those covenants.  The registry may also contain any other information concerning environmental covenants and the real property subject to them that the department considers appropriate.  The department shall make the registry available for public access electronically on its website or at another appropriate place.  The registry is a public record for purposes of chapter 92F. [L 2006, c 279, pt of §2]



§508C-13 - Relation to Electronic Signatures in Global and National Commerce Act.

[§508C-13]  Relation to Electronic Signatures in Global and National Commerce Act.  This chapter modifies, limits, or supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. section 7001 et seq.; provided that it shall not modify, limit, or supersede section 101 of that Act, 15 U.S.C. section 7001 (a), or authorize electronic delivery of any of the notices described in section 103 of that Act, 15 U.S.C. section 7003(b). [L 2006, c 279, pt of §2]






CHAPTER 508D - MANDATORY SELLER DISCLOSURES IN REAL ESTATE TRANSACTIONS

§508D-1 - Definitions.

§508D-1  Definitions.  As used in this chapter, unless the context requires otherwise:

"Disclosure statement" means a written statement prepared by the seller, or at the seller's direction, that purports to fully and accurately disclose all material facts relating to the residential real property being offered for sale that:

(1)  Are within the knowledge or control of the seller;

(2)  Can be observed from visible, accessible areas; or

(3)  Are required to be disclosed under sections 508D-4.5 and 508D-15.

If the residential real property being offered for sale is in a planned community as defined in section 421J-2, "disclosure statement" includes the planned community declaration and association documents as those terms are defined in section 421J-2, and if the property is otherwise subject to restrictions or conditions on use, either because of covenants contained in the deed for the property or because of another recorded document, the disclosure statement shall also include all documentation relating to any restrictions or conditions, including but not limited to any unrecorded rules or guidelines that may have been issued by any entity responsible for enforcing those restrictions or conditions.  Except for the disclosures required under section 508D-15 and this definition, no seller shall have any duty to examine any public records when preparing a disclosure statement.

"Material fact" means any fact, defect, or condition, past or present, that would be expected to measurably affect the value to a reasonable person of the residential real property being offered for sale.  The disclosure statement shall not be construed as a substitute for any expert inspection, professional advice, or warranty that the buyer may wish to obtain.

"Real estate purchase contract" means a contract, as it may be amended, by which a seller agrees to sell and a buyer agrees to buy residential real property which shall include a deposit, receipt, offer, acceptance, or other similar agreement for the sale or lease with option to buy.

"Residential real property" means fee simple or leasehold real property on which currently is situated:

(1)  From one to four dwelling units; or

(2)  A residential condominium or cooperative apartment, the primary use of which is occupancy as a residence.

"Sale of residential real property" means the transfer or disposition of residential real property for consideration including, without limitation, a sale by exchange (provided that the transferor to an exchange accommodator but not the exchange accommodator who has acquired the residential real property for tax purposes prior to transfer to the buyer is deemed to be the seller for purposes of this chapter), auction, or lease with option to buy. [L 1994, c 214, pt of §2; am L 1996, c 161, §1; am L 2001, c 224, §1; am L 2004, c 186, §2; am L 2006, c 276, §1; am L 2008, c 191, §2]



§508D-2 - Applicability.

§508D-2  Applicability.  Except as otherwise provided for in this chapter, this chapter applies to any sale of residential real property.  The failure of the seller or the seller's agent to comply with this chapter shall not affect the validity of title to any residential real property sold. [L 1994, c 214, pt of §2; am L 1996, c 161, §2]



§508D-3 - Exemptions.

§508D-3  Exemptions.  This chapter shall not apply to the following sales of residential real property:

(1)  Sale to a co-owner;

(2)  Sale to a spouse, parent, or child of the seller;

(3)  Sale by devise, descent, or court order;

(4)  Sale by operation of law, including but not limited to any transfer by foreclosure, bankruptcy, or partition, or any transfer to a seller's creditor incident to a deed (or assignment) in lieu of foreclosure, workout, or the settlement or partial settlement of any preexisting obligation of a seller owed a creditor and any later sale of residential real property by such creditor;

(5)  Sale by a lessor to a lessee resulting from conversion of leased land to fee simple;

(6)  Initial sale of new residential real property pursuant to chapter 484 under a current public offering statement or chapter 484 exemption;

(7)  Sales of condominium apartments or units accompanied by delivery of an unexpired developer's public report; or

(8)  Sale of time share interests as defined under chapter 514E. [L 1994, c 214, pt of §2; am L 1995, c 172, §1; am L 1996, c 161, §3; am L 2001, c 224, §2; am L 2008, c 28, §31]

Note

The 2008 amendment is retroactive to July 1, 2006.  L 2008, c 28, §43.



§508D-4 - Prohibitions on sales of residential real property.

§508D-4  Prohibitions on sales of residential real property.  Except as provided in section 508D-3, no seller may sell residential real property unless:

(1)  Prior to the sale of such residential real property, a disclosure statement is:

(A)  Signed and dated by the seller within six months before or ten calendar days after the acceptance of a real estate purchase contract by the buyer; and

(B)  Delivered to the buyer as provided in section 508D-5;

(2)  The buyer acknowledges receipt of the disclosure statement on the real estate purchase contract or in any addendum attached to the contract, or in a separate document; and

(3)  The buyer is afforded the opportunity to examine the disclosure statement as provided in section 508D-5. [L 1994, c 214, pt of §2; am L 1996, c 161, §4]



§508D-4.5 - Release or waiver of construction defect.

[§508D-4.5]  Release or waiver of construction defect.  Any release from or waiver of liability, or release from a warranty by a seller to any government agency, contractor as defined in section 444-1, or engineer, architect, land surveyor, or landscape architect licensed to practice that profession under chapter 464, for any defect, mistake, or omission in the design or construction of any residential real property that measurably affects the value of the residential real property is a material fact that shall be contained in a disclosure statement. [L 2004, c 186, §1]

Cross References

Contractor repair act, see chapter 672E.



§508D-5 - Delivery of disclosure statement to buyer; procedures.

§508D-5  Delivery of disclosure statement to buyer; procedures.  (a)  No later than ten calendar days from acceptance of a real estate purchase contract, the seller, either directly or through the seller's agent, shall provide the disclosure statement to the buyer.

(b)  Upon receipt of the disclosure statement, the buyer shall have fifteen calendar days to:

(1)  Examine the disclosure statement; and

(2)  Decide whether to rescind the real estate purchase contract.

If the buyer decides to rescind the real estate purchase contract, the buyer shall deliver to the seller directly or through the seller's agent within the fifteen-day period written notification of the buyer's decision to rescind the real estate purchase contract.  Failure to deliver the written notification to the seller within the fifteen-day period shall be deemed an acceptance of the disclosure statement.  Any rescission made pursuant to this subsection shall be without loss of deposits to the buyer which deposits shall be immediately returned to the buyer.

(c)  The seller and buyer may agree in writing to reduce or extend the time period provided for the delivery or examination and rescission period.  The form of the receipt for the disclosure statement required by section 508D-4(2) shall provide that the buyer shall have the right to examine the disclosure statement and to rescind the real estate purchase contract in accordance with this section. [L 1994, c 214, pt of §2; am L 1996, c 161, §5]



§508D-6 - Later discovered inaccurate information.

§508D-6  Later discovered inaccurate information.  Prior to closing the real estate purchase contract, a buyer who receives a disclosure statement that fails to disclose a material fact or contains an inaccurate assertion that directly, substantially, and adversely affects the value of the residential real property, and who was not aware of the foregoing failure or inaccuracy, may elect in writing to rescind the real estate purchase contract within fifteen calendar days of the earlier to occur of:

(1)  The discovery of the failure or inaccuracy; or

(2)  The receipt of an amended disclosure statement correcting the failure or inaccuracy, in the manner provided by section 508D-5(b) or (c).

The buyer's right to rescind the real estate purchase contract under this section shall not apply if the sale of the residential real property has been recorded; provided that the buyer may pursue all additional remedies provided by law. [L 1994, c 214, pt of §2; am L 1996, c 161, §6; am L 2001, c 224, §3]



§508D-7 - Seller's agent's duties and responsibilities for disclosure.

§508D-7  Seller's agent's duties and responsibilities for disclosure.  (a)  Any person or entity acting in the capacity of an escrow agent for the sale of residential real property subject to this chapter, shall not be deemed the agent of the seller or buyer for purposes of the disclosure requirements of this chapter unless the seller or buyer and the escrow agent agree in writing to the establishment of the agency for such purpose.

(b)  When a seller's agent cannot obtain the disclosure statement and does not have written assurances from the buyer that the disclosure statement was received, the seller's agent shall notify the buyer in writing of the buyer's rights to the disclosure statement and rights of rescission provided by this chapter.  However, the seller's agent shall not be required to prepare the disclosure statement.  The seller's agent responsible for delivering the disclosure statement, or the aforesaid written notification of the buyer's rights if applicable, shall maintain a record of the action taken by that agent to effect compliance.

(c)  If the seller's agent is or becomes aware of any material facts inconsistent with or contradictory to the disclosure statement or the inspection report of a third party provided by the seller, the seller's agent shall disclose these facts to the seller, the buyer, and the buyer's agent.  Nothing in this chapter precludes all other obligations of the seller's or the buyer's agent under Hawaii law. [L 1994, c 214, pt of §2; am L 1996, c 161, §7; am L 2001, c 224, §4]



§508D-8 - Excluded facts from the disclosure statement.

§508D-8  Excluded facts from the disclosure statement.  Except as otherwise provided by law, the fact that:

(1)  An occupant of the residential real property was afflicted with acquired immune deficiency syndrome (AIDS) or AIDS related complex, or had been tested for human immunodeficiency virus; or

(2)  The residential real property was the site of an act or occurrence that had no effect on the physical structure or the physical environment of the residential real property, or the improvements located on the residential real property;

may be excluded from the disclosure statement.  This information shall not be deemed a material fact for purposes of the disclosure statement. [L 1994, c 214, pt of §2; am L 1996, c 161, §8]



§508D-9 - Good faith and due care in preparing the disclosure statement.

§508D-9  Good faith and due care in preparing the disclosure statement.  (a)  A seller or the seller's agent shall prepare the disclosure statement in good faith and with due care.  A buyer shall have no cause of action against a seller or seller's agent for, arising out of, or relating to the providing of a disclosure statement when the disclosure statement is prepared in good faith and with due care.  For purposes of this section, "in good faith and with due care" includes honesty in fact in the investigation, research, and preparation of the disclosure statement and may include information on the following:

(1)  Facts based on only the seller's personal knowledge;

(2)  Facts provided to the seller by governmental agencies and departments;

(3)  Existing reports prepared for the seller by third-party consultants, including without limitation a:

(A)  Licensed engineer;

(B)  Land surveyor;

(C)  Geologist;

(D)  Wood-destroying insect control expert; or

(E)  Contractor, or other home inspection expert;

dealing with matters within the scope of the professional's license or expertise for the purpose of the disclosure statement; and

(4)  Facts provided to the seller by a managing agent of a homeowner's association, including without limitation, a condominium, cooperative, or community association.

Notwithstanding this subsection, a seller or seller's agent shall be under no obligation to engage the services of any person in the investigation, research, or preparation of the disclosure statement.  The failure to engage the services of any such person for this purpose shall not be deemed an absence of good faith or due care by the seller or the seller's agent in the investigation, research, or preparation of the disclosure statement.

(b)  The representations contained in the disclosure statement shall be construed to be made only to, and for the benefit of, the buyer and shall be deemed accurate only as to the time when made, except as otherwise provided in section 508D-13. [L 1994, c 214, pt of §2; am L 1996, c 161, §9; am L 2001, c 224, §5]



§508D-10 - REPEALED.

§508D-10  REPEALED.  L 2001, c 224, §8.



§508D-10 - .

[§508D-10.5]  Energy-efficiency consumer information in sale or lease of real property.  Prior to the sale of residential real property, the property owner shall make a good faith declaration of electricity cost based on the most recent three-month period in which the property was occupied prior to the date of the seller's disclosure, pursuant to chapter 508D.  This declaration shall only apply where the owner directly pays the electrical utility bills, and shall not apply in the case of a foreclosure of residential real property or where there are no electrical utility accounts associated with the property. [L 2009, c 155, pt of §11]



§508D-11 - Disclosure form.

§508D-11  Disclosure form.  In addition to the other information required by this chapter, the form for the disclosure statement shall include the following:

(1)  A notice to the buyer that the buyer may wish to obtain professional advice and inspections of the residential real property;

(2)  A notice to the buyer that the information contained in the disclosure statement is the representation of the seller and not the representation of the seller's agent (except as to those representations, if any, specifically identified as being made by the seller's agent and not by the seller); and

(3)  A notice of the buyer's rescission rights pursuant to this chapter. [L 1994, c 214, pt of §2; am L 1996, c 161, §11; am L 2001, c 224, §6]



§508D-12 - Indication of receipt of disclosure statement.

§508D-12  Indication of receipt of disclosure statement.  (a)  The buyer shall indicate receipt of the seller's disclosure statement on the real estate purchase contract, or in any addendum attached to the contract, or in a separate document.

(b)  Receipts taken for the disclosure statement shall be kept on file in possession of the seller or seller's agent for a period of three years from the date the receipt was taken. [L 1994, c 214, pt of §2; am L 1996, c 161, §12]



§508D-13 - Later material facts.

§508D-13  Later material facts.  Information in a disclosure statement that has not been disclosed or becomes inaccurate regarding a material fact as a result of an act, agreement, or occurrence (or otherwise becomes known to seller) after the statement is provided to the buyer does not violate this chapter.  However, if such information directly, substantially, and adversely affects the value of the residential real property, the seller shall provide an amended disclosure statement to the buyer disclosing the material fact within ten calendar days after the seller's discovery of such information if the seller discovers such information prior to the recorded sale of the residential real property, and in any event, no later than twelve noon of the last business day prior to the recorded sale of the real property.  The buyer shall have fifteen calendar days to examine the amended disclosure statement and, if the buyer was not already aware of such information, to rescind the real estate purchase contract in accordance with section 508D-5(b) or (c).  The buyer's right to rescind the real estate purchase contract under this section shall not apply if the sale of the residential real property has been recorded; provided that the buyer may pursue all additional remedies provided by law. [L 1994, c 214, pt of §2; am L 1995, c 108, §2; am L 1996, c 161, §13; am L 2001, c 224, pt of §7]



§508D-14 - Additional disclosure requirements.

§508D-14  Additional disclosure requirements.  The requirements of this chapter are in addition to all other disclosure obligations of the seller required by law relating to the sale of residential real property. [L 1994, c 214, pt of §2; am L 1996, c 161, §14; am L 2001, c 224, pt of §7]



§508D-15 - Notification required; ambiguity.

§508D-15  Notification required; ambiguity.  (a)  When residential real property lies:

(1)  Within the boundaries of a special flood hazard area as officially designated on Flood Insurance Administration maps promulgated by the United States Department of Housing and Urban Development for the purposes of determining eligibility for emergency flood insurance programs;

(2)  Within the boundaries of the noise exposure area shown on maps prepared by the department of transportation in accordance with Federal Aviation Regulation Part 150-Airport Noise Compatibility Planning (14 Code of Federal Regulations Part 150) for any public airport;

(3)  Within the boundaries of the Air Installation Compatibility Use Zone of any Air Force, Army, Navy, or Marine Corps airport as officially designated by military authorities; or

(4)  Within the anticipated inundation areas designated on the department of defense's civil defense tsunami inundation maps;

subject to the availability of maps that designate the four areas by tax map key (zone, section, parcel), the seller shall include such material fact information in the disclosure statement provided to the buyer subject to this chapter.  Each county shall provide, where available, maps of its jurisdiction detailing the four designated areas specified in this subsection.  The maps shall identify the properties situated within the four designated areas by tax map key number (zone, section, parcel) and shall be of a size sufficient to provide information necessary to serve the purposes of this section.  Each county shall provide legible copies of the maps and may charge a reasonable copying fee.

(b)  When it is questionable whether residential real property lies within any of the designated areas referred to in subsection (a) due to the inherent ambiguity of boundary lines drawn on maps of large scale, the ambiguity shall be construed in favor of the seller; provided that a good faith effort has been made to determine the applicability of subsection (a) to the subject real property.

(c)  Except as required under subsections (a) and (b), and in the definition of "disclosure statement" in section 508D-1, the seller shall have no duty to examine any public record when preparing a disclosure statement. [L 1994, c 214, pt of §2; am L 1996, c 161, §15; am L 2001, c 224, pt of §7; am L 2008, c 191, §3]



§508D-16 - Remedies; voidable contracts.

§508D-16  Remedies; voidable contracts.  (a)  A buyer may elect to complete the purchase of residential real property even if the seller fails to comply with the requirements of this chapter.  After recordation of the sale of residential real property, a buyer shall have no right under this chapter to rescind the real estate purchase contract despite the seller's failure to comply with the requirements of this chapter.

(b)  When the buyer is provided a disclosure statement prepared and delivered in accordance with this chapter and the buyer decides to rescind the real estate purchase contract, the buyer shall not be entitled to any damages but shall be entitled to the immediate return of all deposits.

(c)  In addition to the rights of rescission granted to the buyer under this chapter, when the seller negligently fails to provide the disclosure statement required by this chapter, the seller shall be liable to the buyer for the amount of the actual damages, if any, suffered as a result of the seller's negligence.

(d)  In addition to the remedies allowed under subsection (b) or (c), a court may also award the prevailing party attorney's fees, court costs, and administrative fees. [L 1994, c 214, pt of §2; am L 1996, c 161, §16]



§508D-16.5 - Rescission.

[§508D-16.5]  Rescission.  Notwithstanding anything to the contrary in this chapter, any action for rescission brought under this chapter shall commence prior to the recorded sale of the real property. [L 1995, c 108, §1]



§508D-17 - Limitation of actions.

§508D-17  Limitation of actions.  (a)  Any action brought under this chapter shall commence within two years from the date the buyer received the disclosure statement; provided that if no disclosure statement was delivered to the buyer, then the action shall commence within two years of the recorded sale of the residential real property.

(b)  This chapter supersedes all other laws relating to the time for commencement of actions for failure to make the disclosures required by this chapter. [L 1994, c 214, pt of §2; am L 1996, c 161, §17]



§508D-18 - Alternative dispute resolution.

§508D-18  Alternative dispute resolution.  If the real estate purchase contract provides for alternative dispute resolution, then prior to filing an action in any court to enforce this chapter, a seller or buyer shall first submit the claim to alternative dispute resolution as required in the real estate purchase contract. [L 1994, c 214, pt of §2; am L 1996, c 161, §18]



§508D-19 - Severability.

[§508D-19]  Severability.  If any provision of this chapter, or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable. [L 1994, c 214, pt of §2]



§508D-20 - REPEALED.

§508D-20  REPEALED.  L 1996, c 161, §19.






CHAPTER 509 - CONVEYANCES TO TWO OR MORE

§509-1 - Construed as estates in common, when.

§509-1  Construed as estates in common, when.  All grants, conveyances, and devises of land, or of any interest therein, made to two or more persons, shall be construed to create estates in common and not in joint tenancy or by entirety, unless it manifestly appears from the tenor of the instrument that it was intended to create an estate in joint tenancy or by entirety; provided that this section shall not apply to grants, conveyances, or devises to personal representatives or trustees. [L 1903, c 19; RL 1925, §3190; RL 1935, §5180; RL 1945, §12780; RL 1955, §345-1; HRS §509-1; am L 1976, c 200, pt of §1]

Cross References

Married persons, see §§572-21, 25.

Case Notes

Assuming there could be estate by entirety in personalty, nevertheless stock held by husband and wife "as joint tenants with right of survivorship" not held by entirety.  95 F. Supp. 684, 691.

Prior to statute, conveyance to two or more construed as tenancy in common; common law rule rejected.  5 H. 543.

Two or more persons acquiring title by adverse possession take as tenants in common in absence of agreement to the contrary.  31 H. 661, citing as contrary and in effect overruling 5 H. 491.

Statute does not apply to will which took effect before its enactment.  23 H. 747, 754, aff'd 255 Fed. 732.

In case of doubt, grantees take as tenants in common.  24 H. 341, 345; 37 H. 234, 241.  But if intention to create joint tenancy manifestly appears, estate in joint tenancy created.  24 H. 341.

There is a general fiduciary relationship between cotenants.  57 H. 195, 552 P.2d 1380.

An estate by the entirety is not subject to claims of creditors of one of the spouses.  57 H. 608, 561 P.2d 1291.

Right of survivorship of a joint tenant is subject to levy.  59 H. 277, 580 P.2d 843.

Personal property not affected by section.  59 H. 474, 583 P.2d 966.

Proceeds from sale of land held by the entirety are also property held by the entirety in absence of contrary intent.  59 H. 474, 583 P.2d 966.



§509-2 - Creation of joint tenancy, tenancy by the entirety, and tenancy in common.

§509-2  Creation of joint tenancy, tenancy by the entirety, and tenancy in common.  (a)  Land, or any interest therein, or any other type of property or property rights or interests or interest therein, may be conveyed by a person to oneself and another or others as joint tenants, or by a person to oneself and one's spouse or reciprocal beneficiary, or by spouses to themselves, or by reciprocal beneficiaries to themselves, as tenants by the entirety, or by joint tenants to themselves and another or others as joint tenants, or tenants in common to themselves or to themselves and another or others as joint tenants, or by tenants by the entirety to themselves or themselves and another or others as joint tenants or as tenants in common, or by one tenant by the entirety to the tenant's spouse or reciprocal beneficiary of all of the tenant's interest or interests, without the necessity of conveying through a third party, and each such instrument shall be construed as validly creating a joint tenancy, tenancy by the entirety, tenancy in common, or single ownership, as the case may be, if the tenor of the instrument manifestly indicates such intention.

(b)  For the purposes of this chapter:

"Reciprocal beneficiary" means an adult who is a party to a registered reciprocal beneficiary relationship in accordance with chapter 572C, and has a valid certificate of reciprocal beneficiary relationship that has not been terminated. [L 1941, c 167, §1; RL 1945, §12781; RL 1955, §345-2; am L 1957, c 237, §1; HRS §509-2; gen ch 1993; am L 1997, c 383, §10]

Case Notes

An estate by the entirety is not subject to claims of creditors of one of the spouses.  57 H. 608, 561 P.2d 1291.

Right of survivorship of a joint tenant is subject to levy.  59 H. 277, 580 P.2d 843.

Section states no presumption in favor of tenancy in common.  59 H. 474, 583 P.2d 966.

Property management agreement neither conveyed property nor altered the tenancy by the entirety; purpose of section and relevant antecedent is to eliminate common law requisite of a "straw man" in creating a joint tenancy.  64 H. 236, 639 P.2d 400.






CHAPTER 510 - COMMUNITY PROPERTY

§510-1 - Renumbered as §572-21.

PART I.  COMMUNITY PROPERTY ACQUIRED

OR SITUATED IN THE STATE

Note

Part heading added by L 1973, c 132, §3.

§510-1  Renumbered as §572-21.  L 1984, c 79, §1.



§510-2 - Transfers--husband to wife and wife to husband.

§510-2  Transfers--husband to wife and wife to husband.  The husband may give, grant, bargain, sell, or convey directly to his wife, and the wife may give, grant, bargain, sell, or convey directly to her husband, his or her community right, title, interest, or estate in all or any community property, real or personal.  Every such transfer made from the husband to the wife or from the wife to the husband operates to divest the property therein described of every claim or demand as community property, and vests the same in the transferee as the separate property of the transferee; provided that no such transfer affects any equity in favor of creditors at the time of the transfer. [L 1945, c 273, pt of §1; RL 1955, §326-2; HRS §510-2]



§510-3 - Control of husband's separate property.

§510-3  Control of husband's separate property.  The husband has the same right to manage, control, dispose of, and otherwise deal with his separate property as would be applicable with respect to his property generally were it not for the enactment of this chapter. [L 1945, c 273, pt of §1; RL 1955, §326-3; HRS §510-3]

Cross References

Spouse's separate property, see §572-25.



§510-4 - Control of wife's separate property.

§510-4  Control of wife's separate property.  The wife has the same right to manage, control, dispose of, and otherwise deal with her separate property as would be applicable with respect to her property generally were it not for the enactment of this chapter. [L 1945, c 273, pt of §1; RL 1955, §326-4; HRS §510-4]

Cross References

Spouse's separate property, see §572-25.



§510-5 - Control of community property.

§510-5  Control of community property.  (a)  Either spouse, as agent for the owners of the community property, has the same right as though it were that spouse's separate property to receive, manage, control, dispose of, and otherwise deal with all community property.  The rights given to either spouse to manage, control, dispose of, and otherwise deal with community property, as provided in this section, shall be exercised in good faith for the benefit of the owners of the community property and their legal representatives, but no person shall be held liable or accountable with respect to any conveyance, transfer, or other disposition of, or with respect to the management of, control of, or dealing with such community property, except the spouse by whom the same has been so conveyed, transferred, or otherwise disposed of, managed, controlled, or otherwise dealt with.  In case of any violation by either spouse of any duty owed to the other or their legal representatives, the person aggrieved and the legal representatives of such person are entitled to appropriate relief.

(b)  Nothing in subsection (a) shall be construed to alter or modify or to otherwise affect the legal effect of any act or transaction which occurred prior to May 9, 1984. [L 1945, c 273, pt of §1; am L 1949, c 242, §3(b); RL 1955, §326-5; HRS §510-5; am L 1984, c 100, §1]

Revision Note

"May 9, 1984" substituted for "the effective date of this subsection".

Case Notes

Defense applicable against husband in an action for protection of community property is similarly applicable against the wife.  44 H. 297, 353 P.2d 820.



§510-6 - Incapacity of spouse.

§510-6  Incapacity of spouse.  (a)  Whenever the husband or the wife is non compos mentis, or has been convicted of a felony and imprisoned for a period of more than one year, or whenever the husband or the wife is an habitual drunkard, or for any other reason is incapacitated to receive, manage, control, dispose of, or otherwise deal with community property, the other spouse may commence an action in the circuit court of the circuit in which the plaintiff resides or of the circuit wherein any of the community property is located or situated, stating the name of the incapacitated spouse, a description or summary of all community property, both real and personal, as far as known, and the facts which render the other spouse incapacitated to receive, manage, control, dispose of, or otherwise deal with community property, and praying that the spouse filing the complaint be substituted for the incapacitated spouse, as to the right to receive, manage, control, dispose of, and otherwise deal with all or any designated portion or portions of the community property, then owned and thereafter to be acquired, which would otherwise be under the management and control of the incapacitated spouse.

(b)  In all such cases service of process shall be had as in other civil actions; provided that where it is alleged that the other spouse is non compos mentis a guardian ad litem shall be appointed having such powers as in other civil actions.

(c)  Upon the hearing, the court shall enter judgment either dismissing the complaint or adjudging the spouse filing the same to have such power of receiving, managing, controlling, and disposing of and dealing with all or any designated portion or portions of community property, then owned and thereafter to be acquired, which would otherwise be under the management and control of the incapacitated spouse, and containing such other provisions, all as to the court may appear to be just, proper, equitable, and to the best interests of the community.

(d)  In case of any change in conditions after the entry of judgment pursuant to this section, either spouse may by motion showing the change in conditions, apply to the same court for the modification or rescission of the judgment.  In such case notice to the other spouse shall be given in such manner as the court may direct.  Upon the hearing of the motion the court shall either deny the motion or modify or rescind the prior judgment, as to the court may appear to be just, proper, equitable, and to the best interests of the community. [L 1945, c 273, pt of §1; RL 1955, §326-6; HRS §510-6; am L 1972, c 107, §1(a)]



§510-7 - Representation in legal proceedings.

§510-7  Representation in legal proceedings.  The person in whose name any community property stands is a necessary party in all actions and other legal proceedings brought affecting the community property, or arising out of the management of, control of, or dealing with such property.  Any other person having or claiming an interest in the property may be but need not be joined as a party; provided that no judgment, decree, or other order shall be enforced against any person except to the extent of the person's interest in the community property, or against the separate property of the person, unless the person is a party.  This section is subject to any judgment which may be entered pursuant to section 510-6. [L 1945, c 273, pt of §1; am L 1949, c 242, §3(c); RL 1955, §326-7; HRS §510-7; am L 1972, c 107, §1(b); gen ch 1985]

Rules of Court

Joinder of parties, see HRCP rules 19, 20.



§510-8 - Property subject to obligations.

§510-8  Property subject to obligations.  (a)  The separate property of the wife is liable for debts contracted at any time by the wife and liabilities of the wife arising at any time out of tort or otherwise, including any such debts or liabilities by reason of any transaction entered into or action taken by the wife relating to the management or control or disposition of or other dealing with or for the protection or benefit of the community property, but is not liable for debts or liabilities of the husband.

(b)  The separate property of the husband is liable for debts contracted at any time by the husband and liabilities of the husband arising at any time out of tort or otherwise, including any such debts or liabilities by reason of any transaction entered into or action taken by the husband relating to the management or control or disposition of or other dealing with or for the protection or benefit of the community property, but is not liable for debts or liabilities of the wife.

(c)  The community property is liable for debts contracted by the husband or by the wife or by both, and for liabilities of the husband or the wife or both arising out of tort or otherwise, in any transaction entered into or action taken by the husband or the wife or both relating to the management or control or disposition of or other dealing with or for the protection or benefit of the community property.  With respect to the liability of community property for such debts and liabilities, no distinction shall be made between community property subject to the management and control of the wife and community property subject to the management and control of the husband.

(d)  As between the community property and the separate property of the wife or of the husband the community property is liable for the debts and liabilities referred to in subsection (c).

(e)  The earnings of the wife and the rents, issues, incomes, and other profits of the separate property of the wife are liable for debts contracted by the wife prior to the inception of the community and the liabilities of the wife arising prior to the inception of the community out of tort or otherwise.

(f)  The earnings of the husband and the rents, issues, incomes, and other profits of the separate property of the husband are liable for debts contracted by the husband prior to the inception of the community and the liabilities of the husband arising prior to the inception of the community out of tort or otherwise.

(g)  As between the community property and the separate property of the wife or of the husband, the separate property is liable for the debts and liabilities referred to in subsections (e) and (f) of this section.  For the purposes of subsections (e) and (f) the inception of the community is the marriage of the husband and wife or June 1, 1945, whichever is the later.

(h)  Nothing in this section shall affect or modify the obligation of both spouses to support one another and their family and to discharge all debts contracted by the other for necessaries for themselves and their family during marriage; provided that if and whenever there is community property available for such purpose both spouses are entitled to resort to the community property rather than to their respective separate property.

(i)  Nothing in this section shall prevent the wife or the husband from mortgaging or pledging her or his separate property or prevent the wife and the husband from joining in a mortgage or pledge of community property as security for any indebtedness whether of the wife or of the husband or both. [L 1945, c 273, pt of §1; RL 1955, §326-8; HRS §510-8; am L 1984, c 100, §2]

Case Notes

Subsection (h) permits husband to discharge obligation to support wife by resort to community property rather than separate property but there is no presumption as to what choice has been made.  246 F.2d 204, 206; see 277 F.2d 806.

Under subsection (c) community property may be applied by Internal Revenue Service to satisfaction of husband's income tax liability.  277 F.2d 806.

This section relates to funds that may be reached by creditors of the community and separate creditors; no bearing upon division of community property between the parties.  41 H. 578, 589.



§510-9 - Divorce; division of property.

§510-9  Divorce; division of property.  In the event of the dissolution of marriage by decree of any court of competent jurisdiction, community property shall be divided between the parties by the court granting the decree, in such proportions as the court, from the facts in the case, deems just and equitable, and such division shall be subject to revision on appeal in all respects including the exercise of discretion by the court below. [L 1945, c 273, pt of §1; RL 1955, §326-9; HRS §510-9]

Case Notes

See 41 H. 578.



§510-10 - Death of husband or wife.

§510-10  Death of husband or wife.  (a)  Upon the death of the husband or wife one-half of the community property shall continue to belong to the survivor, subject to the payment of claims for which the community property is liable and subject to administration expenses, and the other half shall pass in accordance with testamentary disposition by the decedent or in the absence of testamentary disposition then to the heirs of the decedent, subject to the payment of claims for which the community property is liable and subject to administration expenses.  The survivor and the successor or successors of the decedent shall hold their interests as tenants in common, except as may otherwise be provided in the will of the decedent with respect to the interests of the beneficiaries thereof as among themselves.

(b)  Upon the death of the husband or wife, the personal representative of the decedent, shall administer upon the whole of the community property, including the interests therein of the survivor and of the decedent, as well as upon the separate property of the decedent.  The personal representative shall have the same rights and powers and duties with respect to the administration and disposition of community property, real and personal, as the personal representative has with respect to the separate property of the decedent.  Chapter 560, with respect to the administration and disposition of property, real and personal, included in estates is applicable with respect to community property as well as with respect to the separate property of the decedent.  The court having jurisdiction of the estate shall determine whether and to what extent property constitutes community property or separate property of the decedent or separate property of the survivor and shall also determine whether and to what extent claims are payable out of community property or out of the separate property of the decedent.  Claims and administration expenses paid out of community property shall be charged equally against the half of the community property which belongs to the survivor and the half of the community property which passes in accordance with the testamentary disposition of the decedent or to the heirs of the decedent; provided that no estate, inheritance, succession, or similar taxes payable by reason of the transfer upon the death of the decedent of the decedent's interest in the community property shall be charged against the half of the community property which belongs to the survivor.

(c)  The whole of the community property which at the time of the death of the husband or the wife is held by or is standing in the name of the survivor, and all substitutions therefor, shall continue to be subject to the same powers of the survivor to receive, manage, control, dispose of, and otherwise deal with the same as such powers subsisted immediately prior to such death, so long as the same continues to be held by or stand in the name of the survivor, and no person shall be held liable or accountable with respect to any conveyance, transfer, or other disposition thereof who would not have been so liable or accountable had the deceased husband or wife continued to survive.  The survivor shall hold such property until it has been reduced to possession and control by the personal representative of the decedent as provided in this section, and shall act in respect thereto in a fiduciary capacity for the estate of the decedent and the successor or successors of the decedent.  The personal representative shall not be held liable or accountable for any loss or damage to such property while the same is held by the survivor. [L 1945, c 273, pt of §1; am L 1949, c 242, §3(d); RL 1955, §326-10; HRS §510-10; am L 1972, c 107, §1(c); am L 1976, c 200, pt of §1; am L 1979, c 105, §48; gen ch 1985]



§510-11 - Location of property affected.

§510-11  Location of property affected.  This part applies to personal property wherever situated acquired by a husband or wife while domiciled in the State and applies to the real property situated in the State of a husband or wife while domiciled therein.  This part does not apply to any property wherever situated acquired by a husband or wife while not domiciled in the State. [L 1945, c 273, pt of §1; RL 1955, §326-11; HRS §510-11; am L 1973, c 132, §2]



§510-21 - Application.

PART II.  UNIFORM DISPOSITION OF COMMUNITY

PROPERTY RIGHTS AT DEATH ACT

§510-21  Application.  This part applies to the disposition at death of the following property acquired by a married person:

(1)  All personal property, wherever situated:

(A)  Which was acquired as or became, and remained, community property under the laws of another jurisdiction;

(B)  All or the proportionate part of that property acquired with the rents, issues, or income of, or the proceeds from, or in exchange for, that community property; or

(C)  Traceable to that community property;

(2)  All or the proportionate part of any real property situated in this State which was acquired with the rents, issues, or income of, the proceeds from, or in exchange for, property acquired as or which became, and remained, community property under the laws of another jurisdiction, or property traceable to that community property. [L 1973, c 132, pt of §1]



§510-22 - Rebuttable presumptions.

§510-22  Rebuttable presumptions.  In determining whether this part applies to specific property the following rebuttable presumptions apply:

(1)  Property acquired during marriage by a spouse of that marriage while domiciled in a jurisdiction under whose laws property could then be acquired as community property is presumed to have been acquired as or to have become, and remained, property to which this part applies; and

(2)  Real property situated in this State and personal property wherever situated acquired by a married person while domiciled in a jurisdiction under whose laws property could not then be acquired as community property, title to which was taken in a form which created rights of survivorship, is presumed not to be property to which this part applies. [L 1973, c 132, pt of §1]



§510-23 - Disposition upon death.

§510-23  Disposition upon death.  Upon death of a married person, one-half of the property to which this part applies is the property of the surviving spouse and is not subject to testamentary disposition by the decedent or distribution under the laws of succession of this State.  One-half of that property is the property of the decedent and is subject to testamentary disposition or distribution under the laws of succession of this State.  With respect to property to which this part applies, the one-half of the property which is the property of the decedent is not subject to the surviving spouse's right to elect against the will, is not included in the decedent's net estate which is subject to the elective share of the surviving spouse, and no estate of dower or curtesy exists in the property of the decedent. [L 1973, c 132, pt of §1; am L 1976, c 200, pt of §1]



§510-24 - Perfection of title of surviving spouse.

§510-24  Perfection of title of surviving spouse.  If the title to any property to which this part applies was held by the decedent at the time of death, title of the surviving spouse may be perfected by an order of the circuit court or by execution of an instrument by the personal representative or the heirs or devisees of the decedent with the approval of the circuit court.  Neither the personal representative nor the court in which the decedent's estate is being administered has a duty to discover or attempt to discover whether property held by the decedent is property to which this part applies, unless a written demand is made by the surviving spouse or the spouse's successor in interest. [L 1973, c 132, pt of §1]



§510-25 - Perfection of title of personal representative, heirs, or devisee.

§510-25  Perfection of title of personal representative, heirs, or devisee.  If title to any property to which this part applies is held by the surviving spouse at the time of the decedent's death, the personal representative or an heir or devisee of the decedent may institute an action to perfect title to the property.  The personal representative has no fiduciary duty to discover or attempt to discover whether any property held by the surviving spouse is property to which this part applies, unless a written demand is made by an heir, devisee, or creditor of the decedent. [L 1973, c 132, pt of §1]



§510-26 - Purchaser for value or lender.

§510-26  Purchaser for value or lender.  (a)  If a surviving spouse has apparent title to property to which this part applies, a purchaser for value or a lender taking a security interest in the property takes the purchaser's or lender's interest in the property free of any rights of the personal representative or an heir or devisee of the decedent.

(b)  If a personal representative or an heir or devisee of the decedent has apparent title to property to which this part applies, a purchaser for value or a lender taking a security interest in the property takes the purchaser's or lender's interest in the property free of any rights of the surviving spouse.

A purchaser for value or a lender need not inquire whether a vendor or borrower acted properly with respect to property to which this part applies.

(c)  The proceeds of a sale of or creation of a security interest in property to which this part applies shall be treated in the same manner as the property transferred to the purchaser for value or a lender. [L 1973, c 132, pt of §1; gen ch 1985; am L 1987, c 283, §47]



§510-27 - Creditor's rights.

§510-27  Creditor's rights.  This part does not affect rights of creditors with respect to property to which this part applies. [L 1973, c 132, pt of §1]



§510-28 - Acts of married persons.

§510-28  Acts of married persons.  This part does not prevent married persons from severing or altering their interests in property to which this part applies. [L 1973, c 132, pt of §1]



§510-29 - Limitations on testamentary disposition.

§510-29  Limitations on testamentary disposition.  This part does not authorize a person to dispose of property by will if it is held under limitations imposed by law preventing testamentary disposition by that person. [L 1973, c 132, pt of §1]



§510-30 - Short title.

§510-30  Short title.  This part may be cited as the Hawaii Uniform Disposition of Community Property at Death Act. [L 1973, c 132, pt of §1]






CHAPTER 511 - WAR EMERGENCY AGENCY

CHAPTER 511

WAR EMERGENCY AGENCY

REPEALED.  L 1976, c 200, §1(9).



CHAPTER 512 - RELEASE OF POWERS

§512-1 - Release of power by written instrument.

§512-1  Release of power by written instrument.  Any power, including any power of appointment, whether exercisable by deed or by will or otherwise, and whether general or special, other than an imperative power, may be released, either with or without consideration, by written instrument executed by the donee and delivered as hereinafter provided or as provided in the instrument creating the power.

The power may be released as to all or any part of the property subject thereto and may be released so as to reduce or limit the persons or objects, or classes of persons or objects, in whose favor the power would otherwise be exercisable.  No release shall make imperative any power which was not imperative prior to the release.

Any such release may be delivered as follows:

(1)  To any person specified for such purpose in the instrument creating the power;

(2)  To any trustee of the property to which the power relates;

(3)  To any person, other than the donee, who could be adversely affected by the exercise of the power; or

(4)  To the registrar of conveyances of the State in form suitable for recording, who shall accept the same for record upon payment of the fee provided by law.  From the time of the recordation notice of the release shall be deemed to have been given all persons. [L 1947, c 126, §1; RL 1955, §198-1; HRS §512-1]



§512-2 - Prior releases validated.

§512-2  Prior releases validated.  All releases of powers made prior to May 16, 1947, which substantially comply with the requirements of section 512-1 are validated. [L 1947, c 126, §2; RL 1955, §198-2; HRS §512-2]



§512-3 - Method of release herein not exclusive.

§512-3  Method of release herein not exclusive.  No one of the means or methods provided in this chapter for the release of a power is exclusive of any other means or method provided in this chapter or otherwise available for the purpose, and the means and methods provided in this chapter are in addition to all other means and methods available to a donee for the release of a power in whole or in part.  Nothing in this chapter shall prevent or render ineffective the release in any lawful manner of any power. [L 1947, c 126, §3; RL 1955, §198-3; HRS §512-3]






CHAPTER 513 - PROPERTY RIGHTS--LABOR ORGANIZATIONS

§513-1 - Labor organizations.

§513-1  Labor organizations.  Labor organizations, as defined in the federal Labor Management Relations Act or in the Hawaii Employment Relations Act, may take, hold, transfer, and convey property, real, personal, or mixed, and in all other wise deal with the property, in the name of and as though the labor organization were a separate natural person; provided that the labor organization shall act by and through its duly authorized officers or agents. [L 1965, c 272, §1; Supp, §345E-1; HRS §513-1]






CHAPTER 514 - HORIZONTAL PROPERTY REGIMES

CHAPTER 514

HORIZONTAL PROPERTY REGIMES

REPEALED.  L 1977, c 98, §3.



CHAPTER 514A - CONDOMINIUM PROPERTY REGIMES

§2. - Source notes for each section in this part begin with L 2007, c 244.

PART I.  GENERAL PROVISIONS AND DEFINITIONS

Note

This part, referenced as repealed in the main volume, was reenacted by L 2007, c 244, pt of §2.  Source notes for each section in this part begin with L 2007, c 244.

§514A-1  Title.  This chapter shall be known as the Condominium Property Act. [L 2007, c 244, pt of §2]



§514A-1.5 - Applicability of chapter.

§514A-1.5  Applicability of chapter.  (a)  This chapter:

(1)  Shall not apply to condominiums created on or after July 1, 2006, or that are registered with the commission pursuant to part IV of chapter 514B; and

(2)  On and after July 1, 2006, shall apply only to:

(A)  Condominiums created prior to July 1, 2006, except as provided in subsection (b) and sections 514B-22 and 514B-23; and

(B)  A developer's sale of condominiums in a project for which a notice of intention was filed with the commission prior to July 1, 2006, pursuant to section 514A-31, except where the developer elects to register an existing project with the commission under part IV of chapter 514B, pursuant to section 9(b) of Act 93, Session Laws of Hawaii 2005.

(b)  This chapter shall not apply to any condominium project or association of apartment owners created prior to May 29, 1963, pursuant to Act 180, Session Laws of Hawaii 1961, unless all of the owners and holders of liens affecting any of the apartments in the project have expressly declared that this chapter shall apply to the property, and shall govern the rights, interests, and remedies of all persons owning interests in or liens upon the property; provided that any condominium project or association of apartment owners created prior to May 29, 1963, pursuant to Act 180, Session Laws of Hawaii 1961, having seven or more apartments shall register with the commission and comply with the requirements pursuant to sections 514A-95.1 and 514A-132, except for the fidelity bond requirement.  The express declaration shall be made through the execution and recordation of a declaration in form and content required to establish a condominium property regime pursuant to this chapter. [L 2007, c 244, pt of §2]

Note

Section 514A-132 referred to in text is repealed.



§514A-1.6 - Conformance with county land use ordinances.

§514A-1.6  Conformance with county land use ordinances.  Any condominium property regime established under this chapter shall conform to the existing underlying county zoning for the property and all applicable county permitting requirements adopted by the county in which the property is located, including any supplemental rules adopted by the county, pursuant to section 514A-45, to ensure the conformance of condominium property regimes to the purposes and provisions of county zoning and development ordinances and chapter 205.  In the case of a property which includes one or more existing structures being converted to condominium status, the condominium property regime shall comply with section 514A-11(13) or 514A-40(b). [L 2007, c 244, pt of §2]



§514A-2 - Chapter not exclusive.

§514A-2  Chapter not exclusive.  This chapter is in addition and supplemental to all other provisions of the Hawaii Revised Statutes; provided that this chapter shall not change the substantive law relating to land court property; and provided further that if this chapter conflicts with chapters 501 and 502, chapters 501 and 502 shall prevail. [L 2007, c 244, pt of §2]



§514A-3 - Definitions.

§514A-3  Definitions.  Unless it is plainly evident from the context that a different meaning is intended, as used herein:

"Apartment" means a part of the property intended for any type of use or uses, and with an exit to a public street or highway or to a common element or elements leading to a public street or highway, and may include such appurtenances as garage and other parking space, storage room, balcony, terrace, and patio.

"Apartment owner" means the person owning, or the persons owning jointly or in common, an apartment and the common interest appertaining thereto; provided that to such extent and for such purposes, including the exercise of voting rights, as shall be provided by lease registered under chapter 501 or recorded under chapter 502, a lessee of an apartment shall be deemed to be the owner thereof.

"Association of apartment owners" means all of the apartment owners acting as a group in accordance with the bylaws and declaration.

"Commission" means the real estate commission of the state department of commerce and consumer affairs.

"Common elements", unless otherwise provided in the declaration, means and includes:

(1)  The land included in the condominium property regime, whether leased or in fee simple;

(2)  The foundations, columns, girders, beams, supports, main walls, roofs, halls, corridors, lobbies, stairs, stairways, fire escapes, and entrances and exits of the building or buildings;

(3)  The basements, flat roofs, yards, gardens, recreational facilities, parking areas, and storage spaces;

(4)  The premises for the lodging or use of janitors and other persons employed for the operation of the property;

(5)  Central and appurtenant installations for services such as power, light, gas, hot and cold water, heating, refrigeration, air conditioning, and incinerators;

(6)  The elevators, escalators, tanks, pumps, motors, fans, compressors, ducts, and in general all apparatus and installations existing for common use;

(7)  Such facilities as may be designated as common elements in the declaration; and

(8)  All other parts of the property necessary or convenient to its existence, maintenance, and safety, or normally in common use.

"Common expense" means and includes:

(1)  Expenses of operation of the property; and

(2)  All sums designated common expenses by or pursuant to this chapter, the declaration or the bylaws.

"Common interest" means the percentage of undivided interest in the common elements appertaining to each apartment, as expressed in the declaration, and any specified percentage of the common interests means such percentage of the undivided interests in the aggregate.

"Common profits" means the balance of all income, rents, profits, and revenues from the common elements remaining after the deduction of the common expenses.

"Completion of construction" means the issuance by the appropriate county official of a certificate of completion.

"Condominium" means the ownership of single units, with common elements, located on property within the condominium property regime.

"Declaration" means the instrument by which the property is submitted to this chapter, as hereinafter provided, and such declaration as from time to time amended.

"Developer" means a person who undertakes to develop a real estate condominium project.

"Limited common elements" means and includes those common elements designated in the declaration as reserved for the use of a certain apartment or certain apartments to the exclusion of the other apartments; provided that no amendment of the declaration affecting any of the limited common elements shall be effective without the consent of the owner or owners of the apartment or apartments for the use of which such limited common elements are reserved.

"Majority" or "majority of apartment owners" means the owners of apartments to which are appurtenant more than fifty per cent of the common interests, and any specified percentage of the apartment owners means the owners of apartments to which are appurtenant such percentage of the common interests.

"Managing agent" means any person employed or retained for the purposes of managing the operation of the property.

"Master deed" or "master lease" means any deed or lease showing the extent of the interest of the person submitting the property to the condominium property regime.

"Operation of the property" means and includes the administration, fiscal management and operation of the property and the maintenance, repair, and replacement of, and the making of any additions and improvements to, the common elements.

"Person" means an individual, firm, corporation, partnership, association, trust, or other legal entity, or any combination thereof.

"Project" means:

(1)  A real estate condominium project; and

(2)  A plan or project whereby a condominium of two or more apartments located within the condominium property regime are offered or proposed to be offered for sale.

"Property" means and includes the land, whether or not contiguous and including more than one parcel of land, but located within the same vicinity, whether leasehold or in fee simple, to the extent of the interest held therein by the owner or lessee submitting such interest to the condominium property regime, the building or buildings, all improvements and all structures thereon, and all easements, rights, and appurtenances belonging thereto, and all articles of personal property intended for use in connection therewith, which have been or are intended to be submitted to the regime established by this chapter.

"To record" means to record in accordance with chapter 502, or to register in accordance with chapter 501.

All pronouns used herein include the male, female, and neuter genders and include the singular or plural numbers, as the case may be. [L 2007, c 244, pt of §2]



§514A-4 - Status of apartments.

§514A-4  Status of apartments.  Each apartment, together with the common interest appertaining thereto, shall for all purposes constitute real property and may be individually conveyed, leased, or encumbered and be the subject of ownership, possession, or sale and for all other purposes be treated as if it were sole and entirely independent of the other apartment or apartments in the property of which it forms a part, and the corresponding individual titles and interests shall be recordable. [L 2007, c 244, pt of §2]



§514A-5 - Ownership of apartments.

§514A-5  Ownership of apartments.  The apartment owner is entitled to the exclusive ownership and possession of the apartment.  Any apartment may be jointly or commonly owned by more than one person. [L 2007, c 244, pt of §2]



§514A-6 - Separate taxation.

§514A-6  Separate taxation.  The laws relating to home exemptions from state property taxes are applicable to the individual apartments, which shall have the benefit of home exemption in those cases where the owner of single-family dwelling would qualify.  Property taxes assessed by a county shall be assessed on and collected on the individual apartments and not on the property as a whole.  Without limitation of the foregoing, each apartment and the common interest appertaining thereto shall be deemed to be a parcel and shall be subject to separate assessment and taxation for all types of taxes authorized by law, including, but not limited to, special assessments. [L 2007, c 244, pt of §2]



§514A-7 - Condominium specialist; appointment; duties.

§514A-7  Condominium specialist; appointment; duties.  There are established two permanent condominium specialist positions within the department of commerce and consumer affairs to assist consumers with information, advice, and referral on any matter relating to this chapter or otherwise concerning condominium property regimes.  There is also established a permanent secretarial position to provide assistance in carrying out these duties. The condominium specialists and secretary shall be appointed by the director of commerce and consumer affairs without regard to chapter 76.  The condominium specialists and secretary shall be members of the employees' retirement system of the State and shall be eligible to receive the benefits of any state or federal employee benefit program generally applicable to officers and employees of the State. [L 2007, c 244, pt of §2]



§514A-11 - Recordation and contents of declaration.

PART II.  CREATION, ALTERATION, AND

TERMINATION OF CONDOMINIUMS

§514A-11  Recordation and contents of declaration.  The bureau of conveyances and the land court shall immediately set up the mechanics and method by which recordation of a master deed or lease and the declaration may be made.  Provisions shall be made for the recordation of instruments affecting the individual apartments on subsequent resales, mortgages, and other encumbrances, as is done with all other real estate recordations; provided that land court certificates of title shall not be issued for apartments.  The declaration to which section 514A-20 refers shall express the following particulars:

(1)  Description of the land, whether leased or in fee simple, on which the building or buildings and improvements are or are to be located;

(2)  Description of the building or buildings, stating the number of stories and basements, the number of apartments, and the principal materials of which it or they is or are constructed or to be constructed;

(3)  The apartment number of each apartment, and a statement of its location, approximate area, number of rooms, immediate common element to which it has access, designated parking stall if considered a limited common element, and any other data necessary for its proper identification;

(4)  Description of the common elements;

(5)  Description of the limited common elements, if any, stating to which apartments their use is reserved;

(6)  The percentage of undivided interest in the common elements appertaining to each apartment and its owner for all purposes, including voting;

(7)  Statement of the purposes for which the building or buildings and each of the apartments are intended and restricted as to use;

(8)  The name of a person to receive service of process in the cases hereinafter provided, together with the residence or place of business of the person which shall be within the county in which the property is located;

(9)  Provision as to the percentage of votes by the apartment owners which shall be determinative of whether to rebuild, repair, or restore the property in the event of damage or destruction of all or part of the property;

(10)  Any further details in connection with the property that the person executing the declaration may deem desirable to set forth consistent with this chapter;

(11)  The method by which the declaration may be amended, consistent with this chapter; provided that an amendment to the declarations of all condominium projects existing as of May 22, 1991, and all condominium projects created thereafter shall require a vote or written consent of seventy-five per cent of all apartment owners, except as otherwise provided in this chapter; provided further that the declarations of condominium projects having five or fewer apartments may provide for the amendment thereof by a vote or written consent of more than seventy-five per cent of all apartment owners;

(12)  Description as to any additions, deletions, modifications, and reservations as to the property, including without limitation provisions concerning the merger or addition of later phases of the project.  To the extent provided in the declaration, an amendment to the declaration that is made to implement those additions, deletions, modifications, reservations, or merger provisions shall require the vote or written consent of only the declarant or such percentage of apartment owners as is provided in the declaration; and

(13)  A declaration subject to the penalties set forth in section 514A-49(b) that the condominium property regime is in compliance with all zoning and building ordinances and codes, and all other permitting requirements pursuant to section 514A-1.6, and specifying in the case of a property which includes one or more existing structures being converted to condominium status:

(A)  Any variances which have been granted to achieve such compliance; and

(B)  Whether, as the result of the adoption or  amendment of any ordinances or codes, the project presently contains any legal non-conforming uses or structures;

except that a property that is registered pursuant to section 514A-31 shall instead provide this declaration pursuant to [section] 514A-40. [L 1977, c 98, pt of §2 and c 176, §2; am L 1979, c 93, §1; am L 1982, c 160, §1; am L 1984, c 109, §1; am L 1991, c 44, §1 and c 124, §1; am L 2000, c 251, §3]

Note

Section 514A-1.6 referred to in paragraph (13) is repealed.

Revision Note

"May 22, 1991" substituted for "the effective date of this Act".

Attorney General Opinions

Agreement between condominium owners and the developer involving the management and rental of the apartments to the public is subject to Securities Act.  Att. Gen. Op. 66-12.

Law Journals and Reviews

Condominiums and The Sale of Securities Act.  4 HBJ, Feb 1967, at 4.

Honolulu's Ohana Zoning Law:  To Ohana or Not to Ohana.  13 UH L. Rev. 505.

Case Notes

Regime; when created.  50 H. 540, 445 P.2d 109.

Amendment of declaration.  62 H. 188, 613 P.2d 1315.



§514A-12 - Copy of the floor plans to be filed.

§514A-12  Copy of the floor plans to be filed.  Simultaneously with the recording of the declaration, there shall be filed in the office of the recording officer a set of the floor plans and elevations of the building or buildings, showing the layout, location, apartment numbers, and dimensions of the apartments, stating the name of the property or that it has no name, and bearing the statement of a registered architect or professional engineer certifying that it is an accurate copy of portions of the plans of the building or buildings as filed with the county or city and county officer having jurisdiction over the issuance of permits for the construction of buildings and, if construction of the building or buildings is completed, as approved by the county or city and county officer.  If the plans do not include a statement by the architect or engineer that the plans fully and accurately depict the layout, location, apartment numbers, and dimensions of the apartments as approved by the county or city and county officer having jurisdiction over the issuance of permits for the construction of buildings and as built, there shall be recorded within thirty days from the date of completion of the building or buildings as "date of completion" is defined in section 507-43, or from the date of occupancy of the building or buildings, whichever shall first occur, an amendment to the declaration to which shall be attached a statement of a registered architect or professional engineer certifying that the final plans theretofore filed, or being filed simultaneously with such amendment, fully and accurately depict the layout, location, apartment numbers, and dimensions of the apartments as approved by the county or city and county officer having jurisdiction over the issuance of permits for the construction of buildings and as built, which amendment shall require only the vote or written consent of the declarant or such other person or persons as are provided in the declaration.  The plans shall be kept by the recording officer as provided by rules adopted by the department of land and natural resources, pursuant to chapter 91, indexed in the same manner as a conveyance entitled to record, numbered serially in the order of receipt, each designated "apartment ownership", with the name of the property, if any, and each containing an appropriate reference to the recording of the declaration.  Correspondingly, the record of the declaration shall contain a reference to the file number of the floor plans of the building or buildings on the property affected thereby. [L 1977, c 98, pt of §2; am L 1984, c 109, §2; am L 1992, c 197, §13; am L 1997, c 40, §22 and c 135, §3]



§514A-13 - Common elements.

§514A-13  Common elements.  (a)  Each apartment shall have appurtenant thereto a common interest as expressed in the declaration.

(b)  The common interest appurtenant to each apartment as expressed in the declaration shall have a permanent character and shall not be altered without the consent of all of the apartment owners affected, expressed in an amended declaration duly recorded, except as provided in sections 514A-11(12) and 514A-13.4.  An amendment which subdivides or consolidates apartments and reapportions the common interest appurtenant to the subdivided or consolidated apartment shall, to the extent provided in the declaration, require the vote or written consent of only the apartment owners of the subdivided or consolidated apartments, their mortgagees, and such other percentage of apartment owners as the declaration may provide.  The common interest shall not be separated from the apartment to which it appertains and shall be deemed to be conveyed or encumbered with the apartment even though such interest is not expressly mentioned or described in the conveyance or other instrument.

(c)  The common elements shall remain undivided and no right shall exist to partition or divide any part thereof, except as otherwise expressed in this chapter.  Any provision to the contrary is void.

(d)  Each apartment owner may use the common elements in accordance with the purpose for which they were intended without hindering or encroaching upon the lawful rights of the other apartment owners, subject to:

(1)  The right of the board of directors, upon the approval of the owners of seventy-five per cent of the common interests, except as provided in section 514A-13.4, to change the use of the common elements;

(2)  The right of the board of directors, on behalf of the association of apartment owners, to lease or otherwise use for the benefit of the association of apartment owners those common elements which are not actually used by any of the apartment owners for an originally intended special purpose, as determined by the board of directors; provided that, except for any leases, licenses, or other agreements entered into for the purposes authorized by section 514A-13.4, unless the approval of the owners of seventy-five per cent of the common interest is obtained, any such lease shall not have a term exceeding five years and shall contain a provision that the lease or agreement for use may be terminated by either party thereto on not more than sixty days written notice;

(3)  The right of the board of directors to lease or otherwise use for the benefit of the association of apartment owners those common elements not falling within paragraph (2), upon obtaining:

(A)  Except as provided in section 514A-13.4, the approval of the owners of seventy-five per cent of the common elements, including all directly affected owners and all owners of apartments to which such common elements are appurtenant in the case of limited common elements; and

(B)  The approval of all mortgagees of record on apartments with respect to which owner approval is required by subparagraph (A), if such lease or use would be in derogation of the interest of such mortgagees; and

(4)  The exclusive use of the limited common elements as provided in the declaration.

(e)  The operation of the property shall be carried out as provided herein and in the declaration and the bylaws.

(f)  The apartment owners shall have the irrevocable right, to be exercised by the board of directors, to have access to each apartment from time to time during reasonable hours as may be necessary for the operation of the property or for making emergency repairs therein necessary to prevent damage to the common elements or to another apartment or apartments.

(g)  An undivided interest in the land included in the common elements equal to the apartment's common interest may be leased to the apartment owner and the apartment and other common elements may be deeded to the apartment owner with a right of removal; and, this shall not constitute a division or partition of the common elements, or a separation of the common interest from the apartment to which it appertains; nor shall any such deed be construed as conveying title to the land included in the common elements.

(h)  Lobby areas, swimming pools, recreation areas, saunas, storage areas, hallways, trash chutes, laundry chutes, and other similar areas not located inside apartments intended for residential use or the conduct of a business shall constitute common elements unless designated as limited common elements by the declaration. [L 1977, c 98, pt of §2; am L 1984, c 56, §1, c 109, §3, and c 112, §3; am L 2004, c 72, §1]

Case Notes

Condominium owner has duty to warn lessee of a known hazardous condition in the condominium's common area.  69 H. 530, 750 P.2d 929.

Conversion of a common element to a limited common element required the consent of all the apartment owners.  70 H. 469, 776 P.2d 393.



§514A-13.4 - Telecommunications equipment.

[§514A-13.4]  Telecommunications equipment.  (a)  Notwithstanding any other provisions to the contrary in this chapter, in the declaration of any project, or in the bylaws of any association:

(1)  The board of directors of an association shall have the authority to install or cause the installation of antennas, conduits, chases, cables, wires, and other television signal distribution and telecommunications equipment upon the common elements of the project; provided that the same shall not be installed upon any limited common element without the consent of the owner or owners of the apartment or apartments for the use of which the limited common element is reserved; and

(2)  The installation of antennas, conduits, chases, cables, wires, and other television signal distribution and telecommunications equipment upon the common elements by the board shall not be deemed to alter, impair, or diminish the common interest, elements, and easements appurtenant to each apartment or to be a structural alteration or addition to any building different in any material respect from the plans of the project filed in accordance with section 514A-12; provided that no such installation shall directly affect any nonconsenting apartment owner.

(b)  Notwithstanding any other provision to the contrary in this chapter, in the declaration of any project or in the bylaws of any association:

(1)  The board shall be authorized to abandon or change the use of any television signal distribution and telecommunications equipment due to technological or economic obsolescence or to provide an equivalent function by different means or methods; and

(2)  The abandonment or change of use of any television signal distribution or telecommunications equipment by the board due to technological or economic obsolescence or to provide an equivalent function by different means or methods shall not be deemed to alter, impair, or diminish the common interest, elements, and easements appurtenant to each apartment or to be a structural alteration or addition to any building different in any material respect from the plans of the project filed in accordance with section 514A-12.

(c)  As used in this section:

"Directly affect" means the installation of television signal distribution and telecommunications equipment in a manner which would specially, personally, and adversely affect an apartment owner in a manner not common to the apartment owners as a whole.

"Television signal distribution" and "telecommunications equipment" shall be construed in their broadest possible senses in order to encompass all present and future forms of communications technology. [L 2002, c 137, §1]



§514A-13.5 - Remuneration to allow ingress and egress prohibited.

§514A-13.5  Remuneration to allow ingress and egress prohibited.  Ingress and egress through lobby areas or walkways, whether common elements, limited common elements, or individually owned, shall not be denied to apartment owners seeking access to the apartments.  No payment of any fee or other type of remuneration by individual owners singly, or collectively as part of an owners' association, shall be allowed.  This section shall apply to condominium property regimes in existence on May 18, 1984, and those formed thereafter, except as to lobby areas or walkways which are limited common elements, or individually owned. [L 1984, c 112, pt of §1; am L 1989, c 362, §7; am L 1990, c 283, §1]



§514A-13.6 - Mailboxes for each dwelling required.

[§514A-13.6]  Mailboxes for each dwelling required.  Any:

(1)  Condominium:

(A)  Built;

(B)  Rehabilitated, reconstructed, or otherwise improved to the extent that the value of the work required equals at least one per cent of the appraised value of the building; or

(2)  Existing building converted to condominium status;

after May 18, 1984, shall provide at least one mailbox for each dwelling unit. [L 1984, c 112, pt of §1]

Revision Note

"May 18, 1984" substituted for "the effective date of this Act".



§514A-14 - Parking stalls.

§514A-14  Parking stalls.  Notwithstanding any provision of the declaration, apartment owners shall have the right to change the designation of parking stalls which are appurtenant to their respective apartments by amendment of the declaration and respective apartment leases or deeds involved.  The amendment need only be signed and approved by the lessor (in the case of a leasehold project) and the owners (and their respective mortgagees if any) of the apartments whose parking stalls are being changed.  The amendment shall be effective only upon recording or filing of the same of record with the bureau of conveyances. [L 1977, c 98, pt of §2; am L 1983, c 137, §1(1)]



§514A-14.5 - Ownership of parking stalls.

§514A-14.5  Ownership of parking stalls.  (a)  Owners of apartments intended for use for dwelling purposes shall have the right to own or have designated parking stalls to be appurtenant to their respective apartments.  Where a developer or association of apartment owners owns parking stalls and rents parking stalls to the owners of the apartments, a majority of these apartment owners may request the appointment of an appraiser to establish a price for each parking stall which may then be negotiated for purchase by the respective owners.

(b)  The sales contract for any apartment, intended for use for dwelling purposes and newly constructed after April 29, 1986, shall include ownership of a parking stall or designate a stall to be appurtenant to the apartment as a limited common element.

(c)  This section shall not apply:

(1)  To apartments developed under chapter 201H or 356D;

(2)  To apartments in a mixed-use project developed under chapter 206E that has a shared parking program approved by the Hawaii community development authority; provided that such a program shall require the availability of the use of not less than one parking space per apartment; and

(3)  To apartments designated in the declaration of condominium property regime for hotel, time share, transient vacation rental, or commercial use. [L 1986, c 111, §1; am L 1987, c 269, §1; am L 1988, c 134, §1 and c 153, §4; am L 1997, c 350, §15; am L 1998, c 11, §24 and c 212, §46; am L 2002, c 204, §1; am L 2007, c 249, §24]



§514A-15 - Common profits and expenses.

§514A-15  Common profits and expenses.  (a)  The common profits of the property shall be distributed among, and the common expenses shall be charged to, the apartment owners, including the developer, in proportion to the common interest appurtenant to their respective apartments; provided that in a mixed-use project containing apartments for both residential and commercial use, such charges and distributions may be apportioned in a fair and equitable manner as set forth in the declaration; provided further that all limited common elements costs and expenses, including but not limited to, maintenance, repair, replacement, additions and improvements shall be charged to the owner of the apartment to which the limited common element is appurtenant in an equitable manner as set forth in the declaration.

(b)  An apartment owner, including the developer, shall become obligated for the payment of the share of the common expenses allocated to his apartment at the time the certificate of occupancy relating to his apartment is issued by the appropriate county agency; provided that a developer may assume all the actual common expenses in a residential project containing no mixed commercial and residential use, by stating in the abstract as required by section 514A-61 that the apartment owner shall not be obligated for the payment of his respective share of the common expenses until such time the developer files an amended abstract with the commission which shall provide, that after a date certain, the respective apartment owner shall thereafter be obligated to pay for his respective share of common expenses that is allocated to his apartment.  The amended abstract shall be filed at least thirty days in advance with the commission with a copy of the abstract being delivered either by mail or personal delivery after the filing to each of the apartment owners whose maintenance expenses were assumed by the developer. [L 1977, c 98, pt of §2; am L 1977, c 193, §2]



§514A-15.1 - Common expenses; prior late charges.

[§514A-15.1]  Common expenses; prior late charges.  No association of apartment owners shall deduct and apply portions of common expense payments received from an apartment owner to unpaid late fees (other than amounts remitted by an apartment owner in payment of late fees) unless it delivers or mails a written notice to such apartment owner, at least seven days prior to the first such deduction, which states that:

(1)  Failure to pay late fees will result in the deduction of late fees from future common expense payments, so long as a delinquency continues to exist.

(2)  Late fees shall be imposed against any future common expense payment which is less than the full amount owed due to the deduction of unpaid late fees from such payment. [L 1988, c 225, §4]

Revision Note

Paragraphs (1) and (2) redesignated.



§514A-15.5 - Metering of utilities.

§514A-15.5  Metering of utilities.  (a)  Notwithstanding the provisions of section 514A-15, commercial apartments in mixed-use projects containing apartments for both residential and commercial use, the construction of which commences after December 31, 1977, shall have a separate meter, or calculations shall be made, or both, to determine the use by the commercial apartments of utilities, including electricity, water, gas, fuel, oil, sewerage, and drainage and the cost of such utilities shall be paid by the owners of such commercial units; provided that the apportionment of such charges among owners of commercial apartments shall be done in a fair and equitable manner as set forth in the declaration or bylaws.

(b)  Subject to any approval requirements and spending limits contained in the declaration or bylaws of an association of apartment owners, the board of directors may authorize the installation of meters to determine the use by the residential and commercial apartments of utilities, including electricity, water, gas, fuel, oil, sewerage and drainage.  The cost of metered utilities shall be paid by the owners of such apartments based on actual consumption and may be collected in the same manner as common expense assessments.  Owners' maintenance fees shall be adjusted as necessary to avoid any duplication of charges to these owners for the cost of metered utilities. [L 1977, c 176, §1; am L 1984, c 184, §1]



§514A-16 - Liens against apartments; removal from lien; effect of part payment.

§514A-16  Liens against apartments; removal from lien; effect of part payment.  (a)  Subsequent to substantial completion of the project and the recordation of the first conveyance or lease of an apartment in the project to a bona fide purchaser, and thereafter while the property remains the subject of a condominium property regime, no lien shall arise or be created against the common elements.  Following such completion and first recordation, liens may arise or be created only against the several apartments and their respective common interests.

During such period while

(1)  The developer retains ownership of any apartment other than:

(A)  The mere reservation of legal title under an agreement of sale to a bona fide purchaser; and

(B)  The apartment in respect of which a binding contract of sale has been entered into with a bona fide purchaser but which has not, at the time of filing of the application of a mechanic's lien, closed escrow; or

(2)  Any other person retains ownership of any apartment prior to the first conveyance or lease of such apartment to a bona fide purchaser,

mechanics' and materialmen's liens may arise or be created for labor or material furnished in project construction performed before the completion of construction, and such liens shall affect every apartment and its respective common interests so retained until released or until the period for making application for such liens has expired without any such application having been filed.

(b)  Labor performed on or materials furnished to an apartment shall not be the basis of a lien pursuant to part II of chapter 507 against the apartment of any apartment owner not expressly consenting to or requesting the same, except that express consent shall be deemed to be given by the owner of any apartment in the case of emergency repairs thereto.  No labor performed on or materials furnished to the common elements shall be the basis of a lien thereon. [L 1977, c 98, pt of §2 and c 193, §8; am L 1988, c 65, §2; am L 1989, c 146, §1]

Case Notes

Mechanics' and materialmen's liens discussed.  50 H. 540, 445 P.2d 109.

Hawaii Legal Reporter Citations

Not applicable against common elements.  77-1 HLR 77-199.



§514A-17 - Contents of deeds or leases of apartments.

§514A-17  Contents of deeds or leases of apartments.  Deeds or leases of apartments shall include the following particulars:

(1)  Description of the land as provided in section 514A-11, or incorporation by reference of the description in the declaration, or the post office address of the property, including in either case an appropriate reference to the recording of the declaration.

(2)  The apartment number of the apartment in the declaration and any other data necessary for its proper identification.

(3)  Statement of the use for which the apartment is intended and restrictions on its use.

(4)  The common interest appertaining to the apartment.

(5)  All encumbrances on the apartment and any further details which the grantor and grantee, or lessor and lessee, deem desirable to set forth consistent with the declaration and this chapter. [L 1977, c 98, pt of §2]



§514A-18 - Blanket mortgages and other blanket liens affecting an apartment at time of first conveyance or lease.

§514A-18  Blanket mortgages and other blanket liens affecting an apartment at time of first conveyance or lease.  At the time of the first conveyance or lease of each apartment, every mortgage and other lien, except any improvement district or utility assessment, affecting both the apartment and any other apartment shall be paid and satisfied of record, or the apartment being conveyed or leased and its common interest shall be released therefrom by partial release duly recorded. [L 1977, c 98, pt of §2]



§514A-19 - Merger of increments.

§514A-19  Merger of increments.  (a)  Two or more condominium projects, whether or not adjacent to one another, but which are part of the same incremental plan of development and in the same vicinity, may be merged together so as to permit the joint use of the common elements of the projects by all the owners of the apartments in the merged projects.  The merger documents may provide for a single association of apartment owners and board of directors for the merged projects and for a sharing of the common expenses of the projects among all the owners of the apartments in the merged projects.

(b)  Upon the recording in the office of the assistant registrar of the land court of the State of Hawaii of a certificate of merger that indicates that the fee simple title to the lands of the merged projects are merged, the assistant registrar shall cancel all existing certificates of title for the apartments in the condominium projects being merged and shall issue new certificates of title for the apartments in the merged project, covering all of the land of the merged condominium projects.  The new certificates of title for the apartments in the merged condominium project shall describe, among other things, the new undivided interest in the land appertaining to each apartment in the merged condominium projects.  The certificate of merger shall at least set forth all of the apartments of the merged condominium projects, their new undivided interest, and their current certificate of title numbers in the common elements of the merged condominium projects. [L 1977, c 98, pt of §2; am L 1993, c 18, §6]



§514A-20 - Condominium property regimes.

§514A-20  Condominium property regimes.  Whenever the sole owner or all of the owners including all of the lessees of a property expressly declare, through the execution and recordation of a master deed, together with a declaration, which declaration shall set forth the particulars enumerated by section 514A-11, the sole owner's or their desire to submit the property to the regime established by this chapter, there shall thereby be established a condominium property regime with respect to the property, and this chapter shall be applicable to the property.  If the master deed is already recorded, the recordation of the declaration is sufficient to achieve the same result. [L 1977, c 98, pt of §2; gen ch 1985; am L 1988, c 65, §2]

Case Notes

Regime; when created.  50 H. 540, 445 P.2d 109.

Effect of declaration.  62 H. 188, 613 P.2d 1315.

Leases encumbering the property are an integral part of the horizontal property regime.  7 H. App. 60, 742 P.2d 974.



§514A-21 - Removal from provisions of this chapter.

§514A-21  Removal from provisions of this chapter.  (a)  If:

(1)  Apartment owners owning not less than eighty per cent in number of apartments in the aggregate, and owning apartments to which are appurtenant not less than eighty per cent of the common interests, execute and record an instrument to the effect that they desire to remove the property from this chapter, and the holders of all liens affecting any of the apartments of the apartment owners executing such instrument consent thereto by instruments duly recorded, or

(2)  The common elements suffer substantial damage or destruction and such damage or destruction has not been rebuilt, repaired, or restored within a reasonable time after the occurrence thereof or the apartment owners have earlier determined as provided in the declaration that such damage or destruction shall not be rebuilt, repaired, or restored,

then, and in either event, the property shall be subject to an action for partition by any apartment owner or lienor as if owned in common, in which event the sale of the property shall be ordered by the court and the net proceeds of sale, together with the net proceeds of the insurance on the property, if any, shall be considered as one fund and shall be divided among all the apartment owners in proportion to their respective common interests, provided that no payment shall be made to an apartment owner until there has first been paid off out of the owner's share of such net proceeds all liens on the owner's apartment.  Upon such sale, the property ceases to be the subject of a condominium property regime or subject to this chapter.

(b)  All of the apartment owners may remove a property, or a part of a property, from this chapter by an instrument to that effect, duly recorded, provided that the holders of all liens affecting any of the apartments consent thereto, by instruments duly recorded.  Upon such removal from this chapter, the property, or the part of the property designated in the instrument, ceases to be the subject of a condominium property regime or subject to this chapter, and is deemed to be owned in common by the apartment owners in proportion to their respective common interests.

(c)  Notwithstanding subsections (a) and (b), if the apartment leases for a leasehold project (including condominium conveyance documents, ground leases, or similar instruments creating a leasehold interest in the land) provide that:

(1)  The estate and interest of the apartment owner shall cease and determine upon the acquisition, by an authority with power of eminent domain of title and right to possession of any part of the project;

(2)  The apartment owner shall not by reason of the acquisition or right to possession be entitled to any claim against the lessor or others for compensation or indemnity for the apartment owner's leasehold interest;

(3)  All compensation and damages for or on account of any land shall be payable to and become the sole property of the lessor;

(4)  All compensation and damages for or on account of any buildings or improvements on the demised land shall be payable to and become the sole property of the apartment owners of the buildings and improvements in accordance with their interests; and

(5)  The apartment lease rents are reduced in proportion to the land so acquired or possessed;

then, the lessor and the declarant shall file an amendment to the declaration to reflect any acquisition or right to possession.  The consent or joinder of the apartment owners or their respective mortgagees shall not be required, if the land so acquired or possessed constitutes no more than five per cent of the total land of the project.  Upon the filing of the amendment, the land acquired or possessed shall cease to be the subject of a condominium property regime or this chapter.  The lessor shall notify each apartment owner in writing of the filing of the amendment and the rent abatement to which the apartment owner is entitled.  The lessor shall provide the association of apartment owners, through its board of directors, with a copy of the amendment.

For purposes of this subsection, the acquisition or right to possession may be effected:

(1)  By a taking or condemnation of property by the State or a county pursuant to chapter 101;

(2)  By the conveyance of property to the State or county under threat of condemnation; or

(3)  By the dedication of property to the State or county if the dedication is required by state law or county ordinance. [L 1977, c 98, pt of §2; gen ch 1985; am L 1988, c 65, §2; am L 1993, c 155, §1]



§514A-22 - Removal no bar to subsequent resubmission.

§514A-22  Removal no bar to subsequent resubmission.  The removal provided for in section 514A-21 shall in no way bar the subsequent resubmission of the property to this chapter. [L 1977, c 98, pt of §2]



§514A-31 - Notification of intention.

PART III.  REGISTRATION AND ADMINISTRATION

§514A-31  Notification of intention.  (a)  Prior to the time when apartments in a condominium project are to be offered for sale in this State, the developer shall register the project with the commission by notifying the commission in writing of the developer's intention to sell such apartments.  No offer of sale or sale shall be made until the project has been registered with the commission and the commission has issued an effective date for the project's preliminary, contingent final, or final public report.

(b)  Prior to the time when a developer offers or proposes to offer for sale a time share plan located in a condominium project where apartments are being offered or proposed to be offered for sale for the first time to the public, the developer shall register the project with the commission and obtain an effective date for the developer's public report; provided that the developer shall not be required to deliver to a prospective purchaser or purchaser a true copy of the developer's public report or disclosure abstract, as required by this chapter, when a time share plan is duly registered under chapter 514E if, with regard to that time share project:

(1)  A copy of the disclosure statement required by chapter 514E is required to be delivered to the purchaser or prospective purchaser; or

(2)  Pursuant to section 514E-30, a copy of the disclosure statement required by chapter 514E is not required to be delivered to the purchaser or prospective purchaser because the offer and sale of the time share interest is made outside of Hawaii. [L 1977, c 98, pt of §2; gen ch 1985; am L 1991, c 44, §2; am L 1997, c 135, §4; am L 2001, c 237, §1; am L 2002, c 204, §2]



§514A-32 - Questionnaire and filing fee.

§514A-32  Questionnaire and filing fee.  The notice of intention shall be accompanied by:

(1)  A nonrefundable fee as provided in rules adopted by the director of commerce and consumer affairs pursuant to chapter 91;

(2)  A copy of a questionnaire properly filled in; and

(3)  Such documents and information concerning the project as may be specified by the commission.

The questionnaire shall be in such form and content as prescribed by the commission. [L 1977, c 98, pt of §2; am L 1988, c 72, §1; am L 1991, c 44, §3; am L 1997, c 40, §23]



§514A-33 - Inspection.

§514A-33  Inspection.  After appropriate notification has been made or additional information has been received pursuant to sections 514A-31, 514A-32, 514A-39.5, 514A-40, or 514A-41, an inspection of the condominium project may be made by the commission. [L 1977, c 98, pt of §2; am L 1991, c 44, §4; am L 1997, c 135, §5]



§514A-34 - Inspection expenses.

§514A-34  Inspection expenses.  When an inspection is to be made of projects, the developer shall be required to pay an amount estimated by the commission to be necessary to cover the actual expenses of the inspection, not to exceed $500 a day for each day consumed in the examination of the project plus reasonable first-class transportation expenses. [L 1977, c 98, pt of §2; am L 1991, c 44, §5]



§514A-35 - Waiver of inspection.

§514A-35  Waiver of inspection.  The commission may waive an inspection when in its opinion, a preliminary, contingent final, final, or supplementary public report can be substantially drafted and issued from the contents of the questionnaire and other or subsequent inquiries. [L 1977, c 98, pt of §2; gen ch 1985; am L 1991, c 44, §6; am L 1997, c 135, §6]



§514A-36 - Public reports and registration fees.

§514A-36  Public reports and registration fees.  (a)  Concurrently with its filing with the commission of the notification of intention pursuant to sections 514A-31 and 514A-32, the developer shall prepare and submit to the commission a public report disclosing all material facts pertaining to the project.  The public report shall be in such form and content as prescribed by the commission.  Such public report may not be used for the purpose of selling any apartments in the project unless and until the commission issues an effective date for the public report.  The commission's issuance of an effective date for a public report shall not be construed to constitute the commission's approval or disapproval of the project, or the commission's representation that all material facts concerning the project have been fully or adequately disclosed, or the commission's judgment of the value or merits of the project.  No effective date for a final public report shall be issued until execution and recordation of the deed or master lease, the declaration, the bylaws, and floor plans, as provided by sections 514A-12, 514A-20, and 514A-81.

(b)  The commission may determine when a public report will supersede the public reports previously issued for the project.

(c)  The developer shall be assessed nonrefundable fees as provided in the rules adopted by the director of commerce and consumer affairs pursuant to chapter 91, for each effective date requested for a public report, including extensions, if any. [L 1977, c 98, pt of §2; am L 1986, c 295, §1; am L 1988, c 72, §2; am L 1991, c 44, §7; am L 1997, c 135, §7]

Note

Section 514A-81 referred to in text is repealed.



§514A-37 - Preliminary public reports.

§514A-37  Preliminary public reports.  The commission may issue an effective date for a preliminary public report upon the commission's receipt of a notice of intention the filing of which is complete except for some particular requirement, or requirements, which is, or are, at the time not fulfilled, but which may reasonably be expected to be completed.  Preliminary public reports shall not be used for any sale under a contract for the sale of an apartment in a condominium project, unless the developer of the project has filed with the commission those documents and that information required to be submitted with the notification of intention referred to in sections 514A-31 and 514A-32, including a specimen copy of the proposed contract of sale and an executed copy of an escrow agreement with a third party depository for retention and disposition of purchasers' funds in accordance with section 514A-65.  The developer shall prepare the preliminary public report so as to ensure that the report adequately discloses all material facts which a prospective purchaser should consider in purchasing an apartment in the project, and shall ensure that adequate protection for purchasers' funds has been provided. [L 1977, c 98, pt of §2; am L 1991, c 44, §8]



§514A-38 - Request for effective date or hearing by developer.

§514A-38  Request for effective date or hearing by developer.  The director of commerce and consumer affairs may contract with private consultants for the review of documents and information submitted to the commission pursuant to this chapter.  The cost of such review by private consultants shall be borne by the developer.  If an effective date for a public report is not issued within a reasonable time after compliance with registration requirements, or if the developer is materially grieved by the form or content of the public report, the developer may, in writing, request and shall be given a hearing by the commission within a reasonable time after receipt of request. [L 1977, c 98, pt of §2; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 1988, c 72, §3; am L 1991, c 44, §9]



§514A-39 - REPEALED.

§514A-39  REPEALED.  L 1991, c 44, §25.



§514A-39 - .

[§514A-39.5]  Contingent final public report.  (a)  Prior to the issuance of an effective date for a final public report, the developer may request that the commission issue an effective date for a contingent final public report.  The contingent final public report shall be in the form and content as prescribed by the commission.

(b)  No effective date shall be issued by the commission for a developer's contingent final public report unless there is submitted to the commission:

(1)  Nonrefundable fees as provided in rules adopted by the director of commerce and consumer affairs pursuant to chapter 91;

(2)  The proposed developer's contingent final public report;

(3)  All documents, information, and other requirements under section 514A-37 if the commission has not issued an effective date for a preliminary public report;

(4)  An executed and recorded option agreement, agreement of sale, deed, or master lease for the property;

(5)  The executed and recorded declaration, bylaws, and floor plans as filed with the county officer having jurisdiction over the issuance of permits for the construction of buildings, as provided by sections 514A-12, 514A-20, and 514A-81;

(6)  A verified statement showing all costs involved in completing the project, including land payments or lease payments, real property taxes, construction costs, architect, engineering, and attorneys' fees, financing costs, provisions for contingency, etc., which must be paid on or before the completion of construction of the project;

(7)  A verified estimate of the time of completion of construction of the total project;

(8)  An executed copy of the escrow agreement which complies with the requirements of section 514A-64.5 and, if purchaser's funds are to be used for construction, the requirements of sections 514A-40(a)(6) and 514A-67;

(9)  A parking plan to include designated residence parking stalls and guest parking, if any, exclusive of assignment to individual apartments, if parking stalls are to be considered limited common elements; and

(10)  A letter of interest in financing construction of the project from a lender authorized to do business in the State.

(c)  No effective date shall be issued by the commission for  a contingent final public report for a project that includes one or more existing structures being converted to condominium status unless there is filed with the commission all items required under subsection (b) and:

(1)  A verified statement signed by an appropriate county official that the project is in compliance with all zoning and building ordinances and codes applicable to the project, and specifying, if applicable:

(A)  Any variances which have been granted to achieve compliance; and

(B)  Whether the project contains any legal nonconforming uses or structures as a result of the adoption or amendment of any ordinances or codes;

(2)  A statement by the declarant, based upon a report prepared by an independent Hawaii registered architect or engineer, describing the present condition of all structural components and mechanical and electrical installations material to the use and enjoyment of the project; and

(3)  A statement by the declarant of the expected useful life of each item reported on in paragraph (2) or a statement that no representations are made in that regard; provided that this paragraph and paragraph (2) apply only to apartments that may be occupied for residential use and have been in existence for five years or more.

(d)  A contingent final public report shall expire nine months after the effective date of the report and, notwithstanding anything to the contrary in section 514A-43, may not be extended or renewed.

(e)  A contingent final public report is subject to sections 514A-41 and 514A-63. [L 1997, c 135, pt of §2]

Note

Section 514A-81 referred to in subsection (b)(5) is repealed.



§514A-40 - Final reports.

§514A-40  Final reports.  (a)  No effective date shall be issued by the commission for a final public report prior to completion of construction of the project, unless there is filed with the commission:

(1)  A statement showing all costs involved in completing the project, including land payments or lease payments, real property taxes, construction costs, architect, engineering, and attorneys' fees, financing costs, provisions for contingency, etc., which must be paid on or before the completion of construction of the project;

(2)  An estimate of the time of completion of construction of the total project;

(3)  Satisfactory evidence of sufficient funds to cover the total project cost from purchasers' funds, equity funds, interim or permanent loan commitments, or other sources;

(4)  A copy of the executed construction contract;

(5)  Satisfactory evidence of a performance bond issued by a surety licensed in the State of not less than one hundred per cent of the cost of construction, or such other substantially equivalent or similar instrument or security approved by the commission;

(6)  If purchasers' funds are to be used for construction, an executed copy of the escrow agreement for the trust fund required under section 514A-67 for financing construction, which expressly shall provide for:

(A)  No disbursements by the escrow agent for payment of construction costs unless bills are submitted with the request for disbursements that have been approved or certified for payment by the project lender or an otherwise qualified financially disinterested person; and

(B)  No disbursements from the balance of the trust  fund after payment of construction costs pursuant to paragraph (A) until construction of the project has been completed and the escrow agent receives satisfactory evidence that all mechanics' and materialmen's liens have been cleared, unless sufficient funds are set aside for any bona fide dispute;

(7)  A parking plan to include designated residence parking stalls and guest parking, if any, exclusive of assignment to individual apartments, if parking stalls are to be considered limited common elements;

(8)  A copy of the disclosure statement required by section 514A-62(f)(3) if an effective date for a contingent final public report has been issued by the commission and the report has not expired; and

(9)  A declaration subject to the penalties set forth in section 514A-49(b) that the project is in compliance with all county zoning and building ordinances and codes, and all other county permitting requirements applicable to the project, pursuant to section 514A-1.6.

(b)  No effective date shall be issued by the commission for a final public report for a project that includes one or more existing structures being converted to condominium status unless there is filed with the commission all items required under subsection (a) and:

(1)  A statement signed by an appropriate county official that the project is in compliance with all zoning and building ordinances and codes applicable to the project, and specifying, if applicable:

(A)  Any variances which have been granted to achieve such compliance; and

(B)  Whether the project contains any legal nonconforming uses or structures as a result of the adoption or amendment of any ordinances or codes;

(2)  A statement by the declarant, based upon a report prepared by an independent Hawaii registered architect or engineer, describing the present condition of all structural components and mechanical and electrical installations material to the use and enjoyment of the project; and

(3)  A statement by the declarant of the expected useful life of each item reported on in paragraph (2) or a statement that no representations are made in that regard; provided that this paragraph and paragraph (2) apply only to apartments that may be occupied for residential use and have been in existence for five years or more.

(c)  No effective date shall be issued by the commission for a final public report until the developer, pursuant to section 514B-72, has paid into the condominium education trust fund established under section 514B-71 a nonrefundable fee of $5 for each apartment in the project.  Fees required by this subsection shall be subject to adjustment as prescribed by rules adopted by the director of commerce and consumer affairs pursuant to chapter 91. [L 1977, c 98, pt of §2; am L 1977, c 193, §3; am L 1979, c 93, §2; am L 1986, c 295, §2; am L 1989, c 285, §2; am L 1991, c 44, §10; am L 1997, c 40, §24 and c 135, §8; am L 2000, c 251, §4; am L 2009, c 129, §3]

Note

Section 514A-1.6 referred to in subsection (a)(9) is repealed.



§514A-41 - Supplementary public report.

§514A-41  Supplementary public report.  (a)  If after the effective date has been issued by the commission for a public report, any circumstance occurs which would render the public report misleading as to purchasers in any material respect, the developer shall stop all offers of sale and sales and immediately submit to the commission a supplementary public report, together with such supporting information as may be required by the commission, to update the information contained in the public report, accompanied by a nonrefundable fee as provided in rules adopted by the director of commerce and consumer affairs pursuant to chapter 91.  Offers of sale and sales shall not resume until an effective date has been issued by the commission for the supplementary public report.  The developer shall provide all prospective purchasers with a true copy of the supplementary public report and all prior public reports not superseded by the supplementary public report.

(b)  The commission may determine when a supplementary public report will supersede the public reports previously issued for the project.

(c)  Notwithstanding the provisions of this section, the rescission rights, if any, of a purchaser shall be governed exclusively by sections 514A-62 and 514A-63.  This does not preclude a purchaser from exercising any rescission rights pursuant to a contract for sale or any applicable common law remedies.

(d)  Notwithstanding any other provision to the contrary, this section shall not apply to a time share project duly registered under chapter 514E if, with regard to that time share project:

(1)  A copy of the disclosure statement required by chapter 514E is required to be delivered to the purchaser or prospective purchaser; or

(2)  Pursuant to section 514E-30, a copy of the disclosure statement required by chapter 514E is not required to be delivered to the purchaser or prospective purchaser because the offer and sale of the time share interest is made outside of Hawaii. [L 1977, c 98, pt of §2; am L 1984, c 58, §1; am L 1986, c 295, §3; am L 1991, c 44, §11; am L 1992, c 173, §1; am L 2001, c 237, §2; am L 2002, c 204, §3]



§514A-42 - True copies of public report; no misleading information.

§514A-42  True copies of public report; no misleading information.  The public reports given by the developer to prospective purchasers shall be an exact reproduction of the public report for which the commission has issued an effective date.  All documents (including the public report) prepared by or for the developer and submitted to the commission in connection with the developer's registration of the project, and all information contained in such documents, shall be true, complete and accurate in all respects, and shall not contain any misleading information, or omit any information which would render the information or documents submitted to the commission misleading in any material respect. [L 1977, c 98, pt of §2; am L 1991, c 44, §12]



§514A-43 - Automatic expiration of public reports; exceptions.

§514A-43  Automatic expiration of public reports; exceptions.  (a)  Except as provided in section 514A-39.5, a public report shall expire thirteen months after the effective date of the report.  The commission, upon submission of a written request for an extension by the developer at least thirty calendar days prior to the expiration date, together with such supporting information as may be required by the commission, a review of the registration, and after payment of a nonrefundable fee as provided in rules adopted by the director of commerce and consumer affairs pursuant to chapter 91, may issue an order extending the effective date of the preliminary, final, or supplemental public report.

(b)  The commission may issue an order that the final public report for a two-apartment condominium project shall have no expiration date, provided that the developer submits to the commission:

(1)  A written request for such an order not later than thirty calendar days prior to the next expiration date of the final public report;

(2)  Satisfactory evidence that one or both apartments are either retained by the developer, or conveyed to an irrevocable trust to benefit a spouse or family member of the developer.  A family member is anyone related by blood, descent, or adoption; and

(3)  Payment of a nonrefundable fee as provided by rules adopted by the department of commerce and consumer affairs pursuant to chapter 91.

The final report shall be subject to the supplemental public report requirements as provided in section 514A-41(a).

The developer receiving an order under this subsection shall provide written notification to the commission within thirty calendar days of any subsequent sale and conveyance of either apartment to any person. [L 1977, c 98, pt of §2; am L 1991, c 44, §13; am L 1992, c 173, §2; am L 1997, c 135, §9]



§514A-44 - Deposit of fees.

§514A-44  Deposit of fees.  All fees collected under this chapter shall, unless otherwise provided in this chapter, be deposited by the director of commerce and consumer affairs to the credit of the compliance resolution fund established pursuant to section 26-9(o). [L 1977, c 98, pt of §2; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 1991, c 44, §14; am L 1997, c 232, §11]



§514A-45 - Supplemental regulations governing a condominium property regime.

§514A-45  Supplemental regulations governing a condominium property regime.  Whenever they deem it proper, the commission, the county councils of the various counties or the city council of the city and county of Honolulu may adopt supplemental rules and regulations governing a condominium property regime established under this chapter in order to implement this program; provided that any of the supplemental rules and regulations adopted shall not conflict with this chapter or with any of the rules and regulations adopted by the commission to implement this chapter. [L 1977, c 98, pt of §2; am L 1988, c 65, §2; am L 1991, c 44, §15]



§514A-46 - Investigatory powers.

§514A-46  Investigatory powers.  If the commission has reason to believe that any person is violating or has violated section 514A-2, 514A-31 to 514A-49, 514A-61 to 514A-63, 514A-65, 514A-67, 514A-68, 514A-70, 514A-83.5, 514A-84, 514A-85, 514A-95, 514A-95.1, 514A-97, 514A-98, 514A-134, or 514B-72, or the rules of the commission adopted pursuant thereto, the commission may conduct an investigation of the matter and examine the books, accounts, contracts, records, and files of the association of apartment owners, the board of directors, the managing agent, the real estate broker, the real estate salesperson, the purchaser, or the developer.  For the purposes of this examination, the developer and the real estate broker shall keep and maintain records of all sales transactions and of the funds received by the developer and the real estate broker pursuant thereto, and shall make the records accessible to the commission upon reasonable notice and demand. [L 1977, c 98, pt of §2; am L 1984, c 58, §2 and c 213, §3; gen ch 1985; am L 1989, c 297, §4; am L 1990, c 54, §2; am L 1991, c 44, §16; am L 1992, c 173, §3; am L 1996, c 106, §1; am L 2009, c 129, §4]

Note

Sections 514A-2, 514A-83.5, 514A-84, 514A-85, 514A-95, 514A-95.1, 514A-97, and 514A-98 referred to in text are repealed.



§514A-47 - Cease and desist orders.

§514A-47  Cease and desist orders.  In addition to its authority under section 514A-48, whenever the commission has reason to believe that any person is violating or has violated section 514A-2, 514A-31 to 514A-49, 514A-61 to 514A-63, 514A-65, 514A-67, 514A-68, 514A-70, 514A-83.5, 514A-84, 514A-85, 514A-95, 514A-95.1, 514A-97, 514A-98, 514A-134, or 514B-72, or the rules of the commission adopted pursuant thereto, it shall issue and serve upon the person a complaint stating its charges in that respect and containing a notice of a hearing at a stated place and upon a day at least thirty days after the service of the complaint.  The person served has the right to appear at the place and time specified and show cause why an order should not be entered by the commission requiring the person to cease and desist from the violation of the law or the rules of the commission charged in the complaint.  If, upon the hearing, the commission is of the opinion that this chapter or the rules of the commission have been or are being violated, it shall make a report in writing stating its findings as to the facts and shall issue and cause to be served on the person an order requiring the person to cease and desist from the violations.  The person, within thirty days after service upon the person of the report or order, may obtain a review thereof in the appropriate circuit court. [L 1977, c 98, pt of §2; am L 1984, c 43, §1; am L 1985, c 212, §6; gen ch 1985; am L 1987, c 283, §48; am L 1989, c 285, §3 and c 297, §5; am L 1990, c 54, §3; am L 1991, c 44, §17; am L 1992, c 173, §4; am L 1996, c 106, §2; am L 2009, c 129, §5]

Note

Sections 514A-2, 514A-83.5, 514A-84, 514A-85, 514A-95, 514A-95.1, 514A-97, and 514A-98 referred to in text are repealed.



§514A-48 - Power to enjoin.

§514A-48  Power to enjoin.  Whenever the commission believes from satisfactory evidence that any person has violated section 514A-2, 514A-31 to 514A-49, 514A-61 to 514A-63, 514A-65, 514A-67, 514A-68, 514A-70, 514A-83.5, 514A-84, 514A-85, 514A-95, 514A-95.1, 514A-97, 514A-98, 514A-134, or 514B-72, or the rules of the commission adopted pursuant thereto, it may conduct an investigation on the matter and bring an action in the name of the people of the State in any court of competent jurisdiction against the person to enjoin the person from continuing the violation or engaging therein or doing any act or acts in furtherance thereof. [L 1977, c 98, pt of §2; am L 1984, c 58, §3 and c 213, §4; am L 1985, c 212, §7; am L 1989, c 285, §4 and c 297, §6; am L 1990, c 54, §4; am L 1991, c 44, §18; am L 1992, c 173, §5; am L 1996, c 106, §3; am L 2009, c 129, §6]

Note

Sections 514A-2, 514A-83.5, 514A-84, 514A-85, 514A-95, 514A-95.1, 514A-97, and 514A-98 referred to in text are repealed.



§514A-49 - Penalties.

§514A-49  Penalties.  (a)  Any person who violates or fails to comply with section 514A-2, 514A-31 to 514A-49, 514A-61 to 514A-63, 514A-65, 514A-67, 514A-68, 514A-70, 514A-83.5, 514A-84, 514A-85, 514A-95, 514A-95.1, 514A-97, 514A-98, 514A-102 to 514A-105, 514A-134, or 514B-72 is guilty of a misdemeanor and shall be punished by a fine not exceeding $10,000 or by imprisonment for a term not exceeding one year, or both.  Any person who violates or fails, omits, or neglects to obey, observe, or comply with any rule, order, decision, demand, or requirement of the commission under section 514A-31 to 514A-49, 514A-61 to 514A-63, 514A-65, 514A-67, 514A-68, 514A-70, 514A-83.5, 514A-84, 514A-85, 514A-95, 514A-95.1, 514A-97, 514A-98, 514A-102 to [514A-105], or 514B-72 shall be punished by a fine not exceeding $10,000.

(b)  Any person who violates any provision of this chapter or the rules of the commission adopted pursuant thereto shall also be subject to a civil penalty not exceeding $10,000 for any violation.  Each violation shall constitute a separate offense. [L 1977, c 98, pt of §2; am L 1980, c 189, §3; am L 1984, c 58, §4 and c 213, §5; am L 1985, c 164, §5 and c 212, §8; am L 1989, c 285, §5 and c 297, §7; am L 1990, c 54, §5; am L 1991, c 44, §19; ree L 1992, c 50, §3 and am L 1992, c 173, §6; am L 1996, c 106, §4; am L 2009, c 129, §7]

Note

Sections 514A-2, 514A-83.5, 514A-84, 514A-85, 514A-95, 514A-95.1, 514A-97, 514A-98, and 514A-106 referred to in text are repealed.



§514A-50 - Limitation of action.

§514A-50  Limitation of action.  No civil or criminal actions shall be brought by the State pursuant to this chapter more than two years after the discovery of the facts upon which such actions are based or ten years after completion of the sales transaction involved, whichever has first occurred. [L 1977, c 98, pt of §2 and am c 193, §1]



§514A-61 - Disclosure requirements.

PART IV.  PROTECTION OF PURCHASERS

§514A-61  Disclosure requirements.  (a)  Each developer of a project subject to this chapter shall prepare and provide to each prospective initial purchaser an abstract which shall contain the following:

(1)  The name and address of the project, and the name, address, and telephone number of the developer or the developer's agent and of the project manager or the project manager's agent;

(2)  A breakdown of the annual maintenance fees and the monthly estimated cost for each apartment, revised and updated at least every twelve months and certified to have been based on generally accepted accounting principles;

(3)  A description of all warranties for the individual apartments and the common elements, including the date of initiation and expiration of any such warranties; and if no warranties exist, the developer shall state that no warranties exist;

(4)  A statement of the proposed number of apartments to be used for residential or hotel use in a mixed-use project containing apartments for both residential and hotel use;

(5)  A statement of the extent of commercial or other nonresidential development in the project.

(b)  In the case of a project which includes one or more existing structures being converted to condominium status:

(1)  A statement by the declarant, based upon a report prepared by an independent Hawaii registered architect or engineer, describing the present condition of all structural components and mechanical and electrical installations material to the use and enjoyment of the condominium;

(2)  A statement by the declarant of the expected useful life of each item reported on in paragraph (1) or a statement that no representations are made in that regard;

(3)  A list of any outstanding notices of uncured violations of building code or other municipal regulations, together with the cost of curing these violations;

(4)  A statement whether the project is on a lot, or has structures or uses, which do not conform to present zoning requirements;

provided that paragraphs (1), (2), and (3) apply only to apartments that may be occupied for residential use, and only to apartments that have been in existence for five years.

(c)  This section shall be administered by the commission.  The commission may waive the requirements of subsections (a) and (b) if the information required to be contained in the disclosure abstract is included in the commission's public report on the project.

(d)  Notwithstanding any other provision to the contrary, this section shall not apply to a time share project duly registered under chapter 514E if, with regard to that time share project:

(1)  A copy of the disclosure statement required by chapter 514E is required to be delivered to the purchaser or prospective purchaser; or

(2)  Pursuant to section 514E-30, a copy of the disclosure statement required by chapter 514E is not required to be delivered to the purchaser or prospective purchaser because the offer and sale of the time share interest is made outside of Hawaii. [L 1977, c 98, pt of §2; am L 1978, c 176, §2; am L 1979, c 93, §3; gen ch 1985; am L 1986, c 295, §§4, 5; am L 1989, c 168, §2; am L 1990, c 277, pt of §1; am L 1991, c 44, §§20, 21 and c 276, §2; am L 2001, c 237, pt of §3; am L 2002, c 204, §4]

Case Notes

Trial court erred in granting summary judgment in favor of developer on association's implied warranty of habitability claim where developer failed to follow the dictates of this section to disclaim warranties; it did not appear that an abstract containing the requisite information on warranties was prepared by developer, and it reasonably followed that "each prospective initial purchaser" was not provided with such an abstract, as required by subsection (a).  115 H. 232, 167 P.3d 225.



§514A-62 - Copy of public report to be given to prospective purchaser.

§514A-62  Copy of public report to be given to prospective purchaser.  (a)  The developer (or any other person offering any apartment in a condominium project prior to completion of its construction) shall not enter into a contract or agreement for the sale or resale of an apartment that is binding upon any prospective purchaser until:

(1)  The commission has issued an effective date for either a contingent final public report or a final public report on the project, and the developer has delivered, or caused to be delivered, to the prospective purchaser, either personally or by registered or certified mail with return receipt requested, a true copy of either the contingent final public report or the final public report together with a true copy of all prior public reports on the project, if any, that have not been previously delivered to such prospective purchaser; except that such prior public reports need not be delivered to the prospective purchaser if the contingent final public report or the final public report supersedes such prior public reports.  If, prior to the entering into of such contract or agreement for sale or resale, the commission, subsequent to its issuance of an effective date for the contingent final public report or the final public report, has issued an effective date for a supplementary public report on the project, then a true copy of such supplementary public report shall also be delivered to such prospective purchaser in the same manner as the contingent final public report or the final public report, except that if the supplementary public report supersedes all prior public reports on the project, then only the supplementary public report need be delivered to the prospective purchaser;

(2)  The prospective purchaser has been given an opportunity to read the report or reports; and

(3)  The prospective purchaser (A) executes the form of the receipt and notice set forth in subsection (d); and (B) waives the prospective purchaser's right to cancel; provided that if the prospective purchaser does not execute and return the receipt and notice within thirty days from the date of delivery of such reports, or if the apartment is conveyed to the prospective purchaser prior to the expiration of such thirty-day period, the prospective purchaser shall be deemed to have receipted for the reports and to have waived the prospective purchaser's right to cancel.

(b)  The receipts and notices taken hereunder shall be kept on file in possession of the developer (or such other person as may offer any apartment in a condominium project prior to completion of its construction), and shall be subject to inspection at a reasonable time by the commission or its deputies, for a period of three years from the date the receipt and notice was taken.

(c)  Unless such right has previously been waived pursuant to subsection (a), a prospective purchaser shall have the right to cancel any agreement for the purchase or reservation of an apartment at any time prior to the earlier of:

(1)  The conveyance of the apartment to the prospective purchaser; or

(2)  Midnight of the thirtieth day following the date of delivery of the first of either the contingent final public report or the final public report to such purchaser,

and, upon any such cancellation, shall be entitled to a prompt and full refund of all moneys paid, less any escrow cancellation fee and other costs associated with the purchase, up to a maximum of $250.

(d)  Whenever a contingent final public report, final public report, or supplementary public report is delivered to a prospective purchaser pursuant to subsection (a), two copies of the receipt and notice set out below shall also be delivered to such purchaser, one of which may be used by the purchaser to cancel the transaction.  Such receipt and notice shall be printed in capital and lower case letters of not less than twelve-point type on one side of a separate statement.  The receipt and notice shall be in the following form:

"RECEIPT FOR PUBLIC REPORT(S) AND

NOTICE OF RIGHT TO CANCEL

I acknowledge receipt of the Developer's (Preliminary, Contingent Final, Final, and Supplementary) Public Report(s) and Disclosure Abstract, contained in the public report, in connection with my purchase of apartment(s) (insert apartment numbers) in the (insert name of condominium project) condominium project.

I understand that I have a legal right under Hawaii law to cancel my purchase, if I desire to do so, without any penalty or obligation within thirty days from the date the above Public Report or Reports were delivered to me.  If I cancel, I understand that I will be entitled to receive the refund of any downpayment or deposit, less any escrow cancellation fees and other costs, up to $250.

If I decide to cancel, I understand that I can do so by notifying (insert name of seller) at (insert address of seller) by mail or telegram sent before:  (1) the conveyance of my apartment(s) to me; or (2) midnight of the thirtieth day after delivery of the Public Report(s) to me, whichever is earlier.  If I send or deliver my written notice some other way, it must be delivered to the above address no later than that time.  I understand that I can use any written statement that is signed and dated by me and states my intention to cancel, or I may use this notice by checking the appropriate box and by signing and dating below.

I understand that if I do not act within the above thirty-day period or if the apartment is conveyed to me within the above thirty-day period, I will be considered to have executed this receipt and to have waived my right to cancel my purchase.  I also understand that I can waive my right to cancel by checking the appropriate box, by signing and dating below, and by returning this notice to (insert name of seller).  I HAVE RECEIVED A COPY OF:

(1)  THE DEVELOPER'S (PRELIMINARY, CONTINGENT FINAL, FINAL, AND SUPPLEMENTARY) PUBLIC REPORT(S) ON (insert name of condominium project); AND

(2)  THE DISCLOSURE ABSTRACT CONTAINED IN THE PUBLIC REPORT.

_______________________      ______________________

Purchaser's signature       Date

__________________________________________

__________________________________________

I HAVE HAD AN OPPORTUNITY TO READ THE PUBLIC REPORT(S) AND

[  ] I WAIVE MY RIGHT TO CANCEL.

[  ] I HEREBY EXERCISE MY RIGHT TO CANCEL.

_______________________   _____________________

Purchaser's signature     Date"

(e)  No obligation to purchase an apartment under any agreement for the purchase or reservation of an apartment entered into prior to the purchaser's receipt of either a contingent final public report or a final public report is enforceable against the purchaser under such agreement.

(f)  Where a developer has delivered to a purchaser a contingent final public report and the purchaser has previously waived the purchaser's right to cancel the purchaser's agreement for the purchase or reservation of an apartment pursuant to this section:

(1)  The issuance of an effective date for a final public report prior to the expiration of the contingent final public report shall not affect the enforceability of the purchaser's obligations under the purchaser's agreement for the purchase of an apartment;

(2)  The developer shall not be required to deliver to the purchaser the final public report for the project and receipt and notice set forth in subsection (d); and

(3)  The developer shall promptly deliver to the purchaser a disclosure statement informing them that the commission has issued an effective date for the final public report and containing all information contained in the final public report that is not contained in the contingent final public report.

(g)  Notwithstanding any other provision to the contrary, this section shall not apply to a time share project duly registered under chapter 514E if, with regard to that time share project:

(1)  A copy of the disclosure statement required by chapter 514E is required to be delivered to the purchaser or prospective purchaser; or

(2)  Pursuant to section 514E-30, a copy of the disclosure statement required by chapter 514E is not required to be delivered to the purchaser or prospective purchaser because the offer and sale of the time share interest is made outside of Hawaii. [L 1977, c 98, pt of §2; am L 1977, c 193, §7; am L 1984, c 58, §5; gen ch 1985; am L 1986, c 295, §§6, 7; am L 1991, c 44, §§22, 23; am L 1997, c 135, §10; am L 1998, c 11, §25; am L 2001, c 237, pt of §3; am L 2002, c 204, §5]

Case Notes

Binding contracts; effect of supplementary reports.  50 H. 540, 445 P.2d 109.

Buying option rights to purchase apartments at discounted price, through separate letter agreement, and not the rights to purchase apartments themselves, placed buyers outside the class of buyers protected by this section.  80 H. 159, 907 P.2d 745.



§514A-63 - Rescission rights.

§514A-63  Rescission rights.  (a)  Except for any additions, deletions, modifications and reservations including, without limitation, the merger or addition or phasing of a project, made pursuant to the terms of the declaration, a purchaser shall have the right to rescind a sale made under a binding contract if there is a material change in the project which directly, substantially, and adversely affects the use or value of (1) such purchaser's apartment or appurtenant limited common elements, or (2) those amenities of the project available for such purchaser's use.

(b)  A purchaser's right of rescission under subsection (a) shall be waived upon (1) delivery to such purchaser, either personally or by registered or certified mail, return receipt requested, of a disclosure document which describes the material change and contains a provision for such purchaser's written approval or acceptance of such change, and (2) such purchaser's written approval or acceptance of the material change, or the lapse of ninety days since such purchaser has accepted the apartment, or the occupancy of the apartment by such purchaser; provided that if such purchaser does not rescind the contract or execute and return the written approval or acceptance of such change as provided in the disclosure document within thirty days from the date of delivery of such disclosure document, such purchaser shall be deemed to have approved and accepted such change; provided further that the deemed approval and acceptance shall be effective only if at the time of delivery of the disclosure document, such purchaser is notified in writing of the fact that such purchaser will be deemed to have approved and accepted the change upon such purchaser's failure to act within the thirty-day period; provided further that if, prior to delivery of such disclosure document, ninety days have lapsed since such purchaser has accepted the apartment, or such purchaser has occupied the apartment, then such purchaser's right of rescission under subsection (a) shall not be waived unless such purchaser shall execute the written approval or acceptance of such change as provided in the disclosure document within thirty days from the date of delivery of such disclosure document or such purchaser is deemed to have approved and accepted such change as set forth above.  A copy of the form of disclosure document shall be delivered to the commission prior to delivery to purchasers.

(c)  In the event of rescission pursuant to the provisions of this section, a purchaser shall be entitled to a prompt and full refund of any moneys paid.

(d)  This section shall not preclude a purchaser from exercising any rescission rights pursuant to a contract for sale or any applicable common law remedies. [L 1977, c 98, pt of §2; am L 1984, c 58, §6]



§514A-64 - REPEALED.

§514A-64  REPEALED.  L 1984, c 58, §7.



§514A-64.5 - Protection of purchasers' funds.

[§514A-64.5]  Protection of purchasers' funds.   (a)  If the commission issues an effective date for a contingent final public report for a project, the escrow agent shall deposit all purchasers' funds in a federally-insured, interest-bearing account at a bank, savings and loan association, or trust company authorized to do business in the State.  The escrow agent shall not disburse the purchasers' funds from the account until the commission issues an effective date for a final public report for the project.

(b)  If the commission does not issue an effective date for a final public report for a project by the date on which the project's contingent final public report expires, then the developer shall promptly notify all purchasers thereof by certified mail and the developer or the purchaser, after the expiration of the contingent final public report, may rescind the purchaser's sales contract by giving written notice thereof to the other.  In the event of rescission pursuant to this subsection a purchaser shall be entitled to a prompt and full refund of the purchaser's entire deposit together with all interest earned thereon, reimbursement of any required escrow fees, and, if the developer required the purchaser to secure a financing commitment, the purchaser shall also be entitled to reimbursement by the developer of any fees the purchaser incurred in securing that financing commitment.

(c)  If the commission issues an effective date for a contingent final public report for a project, the following notice shall be included in the contingent final public report and the receipt and notice required under section 514A-62(d):

"The effective date for the Developer's Contingent Final Public Report was issued before the Developer submitted to the Real Estate Commission: the executed and recorded deed or master lease for the project site; the executed construction contract for the project; the building permit; satisfactory evidence of sufficient funds to cover the total project cost; or satisfactory evidence of a performance bond issued by a surety licensed in the State of not less than one hundred per cent of the cost of construction, or such other substantially equivalent or similar instrument or security approved by the Commission.  Until the Developer submits each of the foregoing items to the Commission, all Purchaser deposits will be held by the escrow agent in a federally-insured, interest-bearing account at a bank, savings and loan association, or trust company authorized to do business in the State.  If the Developer does not submit each of the foregoing items to the Commission and the Commission does not issue an effective date for the Final Public Report before the expiration of the Contingent Final Public Report, then:

(1)  The Developer will notify the Purchaser thereof by certified mail; and

(2)  Either the Developer or the Purchaser shall thereafter have the right under Hawaii law to rescind the Purchaser's sales contract.  In the event of a rescission, the Developer shall return all of the Purchaser's deposits together with all interest earned thereon, reimbursement of any required escrow fees, and, if the Developer required the Purchaser to secure a financing commitment, reimburse any fees the Purchaser incurred to secure that financing commitment."

[L 1997, c 135, pt of §2]



§514A-65 - Escrow requirement.

§514A-65  Escrow requirement.  All moneys paid by purchasers prior to the purchaser's receipt of the contingent final public report or the final public report on the project shall be deposited in trust under escrow arrangement with instructions that no disbursements shall be made from such trust funds on behalf of the seller until the contract has become binding, and the requirements of sections 514A-40, 514A-63, and 514A-64.5 have been met. [L 1977, c 98, pt of §2; am L 1984, c 58, §8; am L 1991, c 44, §24; am L 1997, c 135, §11]



§514A-66 - REPEALED.

§514A-66  REPEALED.  L 1984, c 58, §9.



§514A-67 - Financing construction.

§514A-67  Financing construction.  Should the apartments be conveyed or leased prior to the completion of construction of the building or buildings for the purpose of financing such construction, all moneys from the sale of such apartments, including any payments made on loan commitments from lending institutions, shall be deposited by the developer in a trust fund with a bank, savings and loan association, or trust company authorized to do business in the State under an escrow arrangement.  Disbursements from such fund may be made, from time to time, to pay for construction costs of the building or buildings in proportion to the valuation of the work completed by the contractor as certified by a registered architect or professional engineer, and for architectural, engineering, finance, and legal fees and for other incidental expenses of the condominium project as approved by the mortgagee.  The balance of the moneys remaining in the trust fund shall be disbursed only upon completion of the building or buildings, free and clear of all mechanic's and materialman's liens.  The real estate commission may impose other restrictions relative to the retention and disbursement of the trust fund. [L 1977, c 98, pt of §2]

Law Journals and Reviews

Protecting the Deposit of the "Consumer" Who Purchases a New Condominium Apartment.  8 HBJ 103.

Case Notes

Rights of purchasers and subsequent mortgagee.  50 H. 540, 445 P.2d 109.



§514A-68 - Misleading statements and omissions.

§514A-68  Misleading statements and omissions.  No officer, agent, or employee of any company, and no other person may knowingly authorize, direct, or aid in the publication, advertisement, distribution, or circulation of any false statement or representation concerning any project offered for sale or lease, and no person may issue, circulate, publish, or distribute any advertisement, pamphlet, prospectus, or letter concerning any project which contains any written statement that is false or which contains an untrue statement of a material fact or omits to state a material fact necessary in order to make the statements therein made in the light of the circumstances under which they are made not misleading. [L 1977, c 98, pt of §2]

Case Notes

Proof of scienter not required.  588 F. Supp. 889.



§514A-69 - Remedies; sales voidable when and by whom.

§514A-69  Remedies; sales voidable when and by whom.  Every sale made in violation of section 514A-68 is voidable at the election of the purchaser; and the person making such sale and every director, officer, or agent of or for such seller, if the director, officer, or agent has personally participated or aided in any way in making the sale, is jointly and severally liable to the purchaser in an action in any court of competent jurisdiction upon tender of the units sold or of the contract made, for the full amount paid by the purchaser, with interest, together with all taxable court costs and reasonable attorney's fees; provided that no action shall be brought for the recovery of the purchase price after two years from the date of the sale and provided further that no purchaser otherwise entitled shall claim or have the benefit of this section who has refused or failed to accept within thirty days an offer in writing of the seller to take back the unit in question and to refund the full amount paid by the purchaser, together with interest at six per cent on such amount for the period from the date of payment by the purchaser down to the date of repayment. [L 1977, c 98, pt of §2]

Case Notes

Proof of reliance not element of cause of action.  588 F. Supp. 889.



§514A-70 - Warranty against structural and appliance defects; notice of expiration required.

§514A-70  Warranty against structural and appliance defects; notice of expiration required.  The developer of a condominium property regime subject to this chapter shall give notice by certified mail at the appropriate time to all members of the association of apartment owners and all members of the board of directors that the normal one-year warranty period will expire in ninety days.  The notice shall set forth specific methods which apartment owners may pursue in seeking remedies for defects, if any, prior to expiration. [L 1977, c 98, pt of §2; am L 1989, c 261, §16]



§2. - Source notes for each section in this part begin with L 2007, c 244.

PART V.  CONDOMINIUM MANAGEMENT

Note

This part, referenced as repealed in the main volume, was reenacted by L 2007, c 244, pt of §2.  Source notes for each section in this part begin with L 2007, c 244.

§514A-81  Bylaws.  The operation of the property shall be governed by bylaws, a true copy of which shall be recorded in the same manner as the declaration.  No amendment to the bylaws is valid unless the amendment is duly recorded. [L 2007, c 244, pt of §2]



§514A-82 - Contents of bylaws.

§514A-82  Contents of bylaws.  (a)  The bylaws shall provide for at least the following:

(1)  Board of directors:

(A)  The election of a board of directors;

(B)  The number of persons constituting the board; provided that condominiums with more than one hundred individual apartment units shall have an elected board of not less than nine members unless not less than sixty-five per cent of all apartment owners vote by mail ballot, or at a special or annual meeting, to reduce the minimum number of directors;

(C)  That for the initial term of office, directors shall serve for a term of three years or the term as specified by the bylaws or until their successors have been elected or appointed;

(D)  The powers and duties of the board;

(E)  The compensation, if any, of the directors; and

(F)  Whether or not the board may engage the services of a manager or managing agent, or both, and specifying which of the powers and duties granted to the board by this chapter or otherwise may be delegated by the board to either or both of them;

(2)  Method of calling meetings of the apartment owners; what percentage, if other than a majority of apartment owners, constitutes a quorum; what percentage, consistent with this chapter, is necessary to adopt decisions binding on all apartment owners and that votes allocated to any area that constitutes a common element under section 514A-13(h) shall not be cast at any association meeting, regardless of whether it is so designated in the declaration;

(3)  Election of a president from among the board of directors who shall preside over the meetings of the board of directors and of the association of apartment owners;

(4)  Election of a secretary who shall keep the minute book wherein resolutions shall be recorded;

(5)  Election of a treasurer who shall keep the financial records and books of account;

(6)  Operation of the property, payment of the common expenses, and determination and collection of the common charges;

(7)  Manner of collecting common expenses, expenses, costs, and fees recoverable by the association under section 514A-94, and any penalties and late charges;

(8)  Designation and removal of personnel necessary for the maintenance, repair, and replacement of the common elements;

(9)  Method of adopting and amending administrative rules governing the details of the operation and use of the common elements;

(10)  The restrictions on and requirements respecting the use and maintenance of the apartments and the use of the common elements, not set forth in the declaration, as are designed to prevent unreasonable interference with the use of their respective apartments and of the common elements by the several apartment owners;

(11)  The first meeting of the association of apartment owners shall be held not later than one hundred eighty days after recordation of the first apartment conveyance; provided forty per cent or more of the project has been sold and recorded.  If forty per cent of the project is not sold and recorded at the end of one year, an annual meeting shall be called; provided ten per cent of the apartment owners so request;

(12)  All members of the board of directors shall be owners, co-owners, vendees under an agreement of sale, or an officer of any corporate owner of an apartment.  The partners in a general partnership and the general partners of a limited partnership shall be deemed to be the owners of an apartment for this purpose.  There shall not be more than one representative on the board of directors from any one apartment;

(13)  A director shall not cast any proxy vote at any board meeting, nor shall a director vote at any board meeting on any issue in which the director has a conflict of interest;

(14)  No resident manager of a condominium shall serve on its board of directors;

(15)  The board of directors shall meet at least once a year;

(16)  All association and board of directors meetings shall be conducted in accordance with the most current edition of Robert's Rules of Order;

(17)  All meetings of the association of apartment owners shall be held at the address of the condominium project or elsewhere within the State as determined by the board of directors; and

(18)  Penalties chargeable against persons for violation of the covenants, conditions, or restrictions set forth in the declaration, or of the bylaws and administrative rules adopted pursuant thereto, method of determination of violations, and manner of enforcing penalties, if any.

(b)  In addition to the requirements of subsection (a), the bylaws shall be consistent with the following provisions:

(1)  At any regular or special meeting of the apartment owners, any one or more members of the board of directors may be removed by the apartment owners and successors shall then and there be elected for the remainder of the term to fill the vacancies thus created.  The removal and replacement shall be by a vote of a majority of the apartment owners and, otherwise, in accordance with all applicable requirements and procedures in the bylaws for the removal and replacement of directors.  If removal and replacement is to occur at a special association meeting, the call for the meeting shall be by the president or by a petition to the secretary or managing agent signed by not less than twenty-five per cent of the apartment owners as shown in the association's record of ownership; provided that if the secretary or managing agent shall fail to send out the notices for the special meeting within fourteen days of receipt of the petition, then the petitioners shall have the authority to set the time, date, and place for the special meeting and to send out the notices for the special meeting in accordance with the requirements of the bylaws.  Except as otherwise provided in this section, the meeting for the removal and replacement from office of directors shall be scheduled, noticed, and conducted in accordance with the bylaws of the association;

(2)  The bylaws may be amended at any time by the vote or written consent of sixty-five per cent of all apartment owners; provided that:

(A)  Each one of the particulars set forth in this subsection shall be embodied in the bylaws always; and

(B)  Any proposed bylaws with the rationale for the proposal may be submitted by the board of directors or by a volunteer apartment owners' committee. If submitted by that committee, the proposal shall be accompanied by a petition signed by not less than twenty-five per cent of the apartment owners as shown in the association's record of ownership.  The proposed bylaws, rationale, and ballots for voting on any proposed bylaw shall be mailed by the board of directors to the owners at the expense of the association for vote or written consent without change within thirty days of the receipt of the petition by the board of directors.  The vote or written consent required to adopt the proposed bylaw shall not be less than sixty-five per cent of all apartment owners; provided that the vote or written consent must be obtained within three hundred sixty-five days after mailing for a proposed bylaw submitted by either the board of directors or a volunteer apartment owners' committee.  If the bylaw is duly adopted, then the board shall cause the bylaw amendment to be recorded in the bureau of conveyances or filed in the land court, as the case may be.  The volunteer apartment owners' committee shall be precluded from submitting a petition for a proposed bylaw that is substantially similar to that which has been previously mailed to the owners within one year after the original petition was submitted to the board.

This paragraph shall not preclude any apartment owner or voluntary apartment owners' committee from proposing any bylaw amendment at any annual association meeting;

(3)  Notices of association meetings, whether annual or special, shall be sent to each member of the association of apartment owners at least fourteen days prior to the meeting and shall contain at least:

(A)  The date, time, and place of the meeting;

(B)  The items on the agenda for the meeting; and

(C)  A standard proxy form authorized by the association, if any;

(4)  No resident manager or managing agent shall solicit, for use by the manager or managing agent, any proxies from any apartment owner of the association of owners that employs the resident manager or managing agent, nor shall the resident manager or managing agent cast any proxy vote at any association meeting except for the purpose of establishing a quorum.  Any board of directors that intends to use association funds to distribute proxies, including the standard proxy form referred to in paragraph (3), shall first post notice of its intent to distribute proxies in prominent locations within the project at least thirty days prior to its distribution of proxies; provided that if the board receives within seven days of the posted notice a request by any owner for use of association funds to solicit proxies accompanied by a statement, the board shall mail to all owners either:

(A)  A proxy form containing the names of all owners who have requested the use of association funds for soliciting proxies accompanied by their statements; or

(B)  A proxy form containing no names, but accompanied by a list of names of all owners who have requested the use of association funds for soliciting proxies and their statements.

The statement shall not exceed one hundred words, indicating the owner's qualifications to serve on the board and reasons for wanting to receive proxies;

(5)  A director who has a conflict of interest on any issue before the board shall disclose the nature of the conflict of interest prior to a vote on that issue at the board meeting, and the minutes of the meeting shall record the fact that a disclosure was made;

(6)  The apartment owners shall have the irrevocable right, to be exercised by the board of directors, to have access to each apartment from time to time during reasonable hours as may be necessary for the operation of the property or for making emergency repairs therein necessary to prevent damage to the common elements or to another apartment or apartments;

(7)  An owner shall not act as an officer of an association and an employee of the managing agent employed by the association;

(8)  An association's employees shall not engage in selling or renting apartments in the condominium in which they are employed except association-owned units, unless such activity is approved by an affirmative vote of sixty-five per cent of the membership;

(9)  The board of directors shall meet at least once a year.  Whenever practicable, notice of all board meetings shall be posted by the resident manager or a member of the board in prominent locations within the project seventy-two hours prior to the meeting or simultaneously with notice to the board of directors;

(10)  Directors shall not expend association funds for their travel, directors' fees, and per diem, unless owners are informed and a majority approve of these expenses;

(11)  Associations at their own expense shall provide all board members with a current copy of the association's declaration, bylaws, house rules, and, annually, a copy of this chapter with amendments;

(12)  The directors may expend association funds, which shall not be deemed to be compensation to the directors, to educate and train themselves in subject areas directly related to their duties and responsibilities as directors; provided that the approved annual operating budget shall include these expenses as separate line items.  These expenses may include registration fees, books, videos, tapes, other educational materials, and economy travel expenses.  Except for economy travel expenses within the State, all other travel expenses incurred under this subsection shall be subject to the requirements of paragraph (10);

(13)  A lien created pursuant to section 514A-90 may be enforced by the association in any manner permitted by law, including nonjudicial or power of sale foreclosure procedures authorized by chapter 667; and

(14)  If the bylaws provide for cumulative voting by the owners, the owners may so vote if an owner gives notice of the owner’s intent to cumulatively vote before voting commences.

The provisions of this subsection shall be deemed incorporated into the bylaws of all condominium projects existing as of January 1, 1988, and all condominium projects created after that date. [L 2007, c 244, pt of §2]



§514A-82.1 - Employees of condominiums; background check.

§514A-82.1  Employees of condominiums; background check.  The board of directors of an association of apartment owners or the manager of a condominium project, upon the written authorization of an applicant for employment as security guard or manager or for a position which would allow the employee access to the keys of or entry into the units in the condominium project or access to association funds, may conduct a background check on the applicant or direct another responsible party to conduct the check.  Before initiating or requesting a check, the board of directors or the manager shall first certify that the signature on the authorization is authentic and that the person is an applicant for such employment.  The background check, at a minimum, shall require the applicant to disclose whether the applicant has been convicted in any jurisdiction of a crime which would tend to indicate that the applicant may be unsuited for employment as a condominium employee with access to association funds or the keys of or entry into the units in the condominium project, and the judgment of conviction has not been vacated.  For the purpose of this section, the criminal history disclosure made by the applicant may be verified by the board of directors, manager, or other responsible party, if so directed by the board or the manager, by means of information obtained through the Hawaii criminal justice data center.  The applicant shall provide the Hawaii criminal justice data center with personal identifying information which shall include but not be limited to the applicant's name, social security number, date of birth, and gender.  This information shall be used only for the purpose of conducting the criminal history record check authorized by this section.  Failure of an association of apartment owners or the manager to conduct or verify or cause to have conducted or verified a background check shall not alone give rise to any private cause of action against an association or manager for acts and omissions of the employee hired. [L 2007, c 244, pt of §2]



§514A-82.2 - Restatement of declaration and bylaws.

§514A-82.2  Restatement of declaration and bylaws.  (a)  Notwithstanding any other provision of this chapter or of any other statute or instrument, an association of apartment owners may at any time restate the declaration of condominium property regime of the project or the bylaws of the association to set forth all amendments thereof by a resolution adopted by the board of directors.

(b)  An association of apartment owners may at any time restate the declaration of condominium property regime of the project or the bylaws of the association to amend the declaration or bylaws as may be required to conform with the provisions of this chapter or of any other statute, ordinance, rule or regulation enacted by any governmental authority, by a resolution adopted by the board of directors, and the restated declaration or bylaws shall be as fully effective for all purposes as if adopted by the vote or written consent of the apartment owners; provided that any declaration of condominium property regime or bylaws restated pursuant to this subsection shall identify each portion so restated and shall contain a statement that those portions have been restated solely for purposes of information and convenience, identifying the statute, ordinance, rule, or regulation implemented by the amendment, and that in the event of any conflict, the restated declaration or bylaws shall be subordinate to the cited statute, ordinance, rule, or regulation.

(c)  Upon the adoption of a resolution pursuant to subsection (a) or (b), the restated declaration of condominium property regime or bylaws shall set forth all of the operative provisions of the declaration of condominium property regime or bylaws, as amended, together with a statement that the restated declaration of condominium property regime or bylaws correctly sets forth without change the corresponding provisions of the declaration of condominium property regime or bylaws, as amended, and that the restated declaration of condominium property regime or bylaws supersede the original declaration of condominium property regime or bylaws and all prior amendments thereto.

(d)  The restated declaration of condominium property regime or bylaws shall be recorded in the manner provided in section 514A-11, 514A-82, or both, and upon recordation shall supersede the original declaration of condominium property regime or bylaws and all prior amendments thereto; provided that in the event of any conflict, the restated declaration of condominium property regime or bylaws shall be subordinate to the original declaration of condominium property regime or bylaws and all prior amendments thereto. [L 2007, c 244, pt of §2]



§514A-82.3 - Borrowing of money.

§514A-82.3  Borrowing of money.  Subject to any approval requirements and spending limits contained in the declaration or bylaws of the association of apartment owners, the board of directors may authorize the borrowing of money to be used by the association for the repair, replacement, maintenance, operation, or administration of the common elements of the project, or the making of any additions, alterations, and improvements thereto.  The cost of such borrowing, including without limitation all principal, interest, commitment fees, and other expenses payable with respect to such borrowing, shall be a common expense of the project; provided that owners representing fifty per cent of the common interest and apartments give written consent to such borrowing, having been first notified of the purpose and use of the funds. [L 2007, c 244, pt of §2]



§514A-82.4 - Duty of directors.

§514A-82.4  Duty of directors.  Each director shall owe the association of apartment owners a fiduciary duty in the performance of the director's responsibilities. [L 2007, c 244, pt of §2]



§514A-82.5 - Pets in apartments.

§514A-82.5  Pets in apartments.  (a)  Whenever the bylaws do not forbid apartment owners from keeping animals as pets in their apartments, the bylaws shall not forbid the tenants of the apartment owners from keeping pets in the apartments rented or leased from the owners; provided that:

(1)  The apartment owner agrees in writing to allow the apartment owner's tenant to keep a pet in the apartment;

(2)  The tenants may keep only those types of pets which may be kept by apartment owners;

(3)  The bylaws may allow each owner or tenant to keep only one pet in the apartment;

(4)  The animals shall not include those described as pests under section 150A-2, or animals prohibited from importation under section 141-2, 150A-5, or 150A-6;

(5)  The bylaws may include reasonable restrictions or prohibitions against excessive noise or other problems caused by pets on the property; and

(6)  The bylaws may reasonably restrict or prohibit the running of pets at large in the common areas of the property.

(b)  Any amendments to the bylaws pertaining to pet restrictions or prohibitions which exempt circumstances existing prior to the adoption of the amendments shall apply equally to apartment owners and tenants. [L 2007, c 244, pt of §2]



§514A-82.6 - Pets, replacement of subsequent to prohibition.

§514A-82.6  Pets, replacement of subsequent to prohibition.  (a)  Any apartment owner who keeps a pet in the owner's apartment pursuant to a provision in the bylaws which allows owners to keep pets or in the absence of any provision in the bylaws to the contrary may, upon the death of the animal, replace the animal with another and continue to do so for as long as the owner continues to reside in the owner's apartment or another apartment subject to the same bylaws.

(b)  Any apartment owner who is keeping a pet pursuant to subsection (a) as of the effective date of an amendment to the bylaws which prohibits owners from keeping pets in their apartments shall not be subject to the prohibition but shall be entitled to keep the pet and acquire new pets as provided in subsection (a). [L 2007, c 244, pt of §2]



§514A-82.15 - Mixed use property; representation on the board of directors.

§514A-82.15  Mixed use property; representation on the board of directors.  (a)  The bylaws of an association of apartment owners may be amended to provide that the composition of the board reflect the proportionate number of apartments for a particular use, as set forth in the declaration.  For example, an association of apartment owners may provide that for a nine-member board where two-thirds of the apartments are for residential use and one-third is for commercial use, sixty-six and two-thirds per cent of the nine-member board, or six members, shall be owners of residential use apartments and thirty-three and one-third per cent, or three members, shall be owners of commercial use apartments.

(b)  Any proposed bylaws amendment to modify the composition of the board in accordance with subsection (a) may be initiated by:

(1)  A majority vote of the board of directors; or

(2)  A submission of the proposed bylaw amendment to the board of directors from a volunteer apartment owner's committee accompanied by a petition from twenty-five per cent of the apartment owners of record.

(c)  Within thirty days of a decision by the board or receipt of a petition to initiate a bylaws amendment, the board of directors shall mail a ballot with the proposed bylaws amendment to all of the apartment owners of record.  For purposes of this section only and notwithstanding section 514A-82(b)(2), the bylaws may be initially amended by a vote or written consent of the majority (at least fifty-one per cent) of the apartment owners; and thereafter by sixty-five per cent of all apartment owners; provided that each of the requirements set forth in this section shall be embodied in the bylaws.

(d)  The bylaws, as amended pursuant to this section, shall be recorded in the bureau of conveyances or filed in [the] land court, as the case may be.

(e)  Election of the new board of directors in accordance with an amendment adopted pursuant to this section shall be held within sixty days from the date the amended bylaws are recorded pursuant to subsection (d).

(f)  As permitted in the bylaws or declaration, the vote of a commercial apartment owner shall be cast and counted only for the commercial seats available on the board of directors and the vote of a residential apartment owner shall be cast and counted only for the residential seats available on the board of directors.

(g)  No petition for a bylaw amendment pursuant to subsection (b)(2) to modify the composition of the board shall be distributed to the apartment owners within one year of the distribution of a prior petition to modify the composition of the board pursuant to that subsection.

(h)  This section shall not preclude the removal and replacement of any one or more members of the board pursuant to section 514A-82(b)(1).  Any removal and replacement shall not affect the proportionate composition of the board as prescribed in the bylaws as amended pursuant to this section.

(i)  This section shall be deemed incorporated into the bylaws of all properties subject to this chapter existing as of July 1, 1998, and thereafter. [L 2007, c 244, pt of §2]



§514A-83 - Purchaser's right to vote.

§514A-83  Purchaser's right to vote.  The purchaser of an apartment pursuant to an agreement of sale recorded in the bureau of conveyances or land court shall have all the rights of an apartment owner, including the right to vote; provided that the seller may retain the right to vote on matters substantially affecting the seller's security interest in the apartment, including but not limited to the right to vote on:

(1)  Any partition of all or part of the project;

(2)  The nature and amount of any insurance covering the project and the disposition of any proceeds thereof;

(3)  The manner in which any condemnation of the project shall be defended or settled and the disposition of any award or settlement in connection therewith;

(4)  The payment of any amount in excess of insurance or condemnation proceeds;

(5)  The construction of any additions or improvements, and any substantial repair or rebuilding of any portion of the project;

(6)  The special assessment of any expenses;

(7)  The acquisition of any apartment in the project;

(8)  Any amendment to the declaration of condominium property regime or bylaws;

(9)  Any removal of the project from the provisions of this chapter; and

(10)  Any other matter which would substantially affect the security interest of the seller. [L 2007, c 244, pt of §2]



§514A-83.1 - Board meetings.

§514A-83.1  Board meetings.  (a)  All meetings of the board of directors, other than executive sessions, shall be open to all members of the association, and association members who are not on the board of directors may participate in any deliberation or discussion, other than executive sessions, unless a majority of a quorum of the board of directors votes otherwise.

(b)  The board of directors, with the approval of a majority of a quorum of its members, may adjourn a meeting and reconvene in executive session to discuss and vote upon personnel matters or litigation in which the association is or may become involved.  The nature of any and all business to be considered in executive session shall first be announced in open session. [L 2007, c 244, pt of §2]



§514A-83.2 - Proxies.

§514A-83.2  Proxies.  (a)  A proxy, to be valid, shall:

(1)  Be delivered to the secretary of the association of apartment owners or the managing agent, if any, no later than 4:30 p.m. on the second business day prior to the date of the meeting to which it pertains;

(2)  Contain at least the name of the association of apartment owners, the date of the meeting of the association of apartment owners, the printed names and signatures of the persons giving the proxy, the apartments for which the proxy is given, and the date that the proxy is given; and

(3)  Contain boxes wherein the owner has indicated that the proxy is given:

(A)  For quorum purposes only;

(B)  To the individual whose name is printed on a line next to this box;

(C)  To the board of directors as a whole and that the vote be made on the basis of the preference of the majority of the board; or

(D)  To those directors present at the meeting and the vote to be shared with each board member receiving an equal percentage.

(b)  A proxy shall only be valid for the meeting to which the proxy pertains and its adjournments, may designate any person as proxy, and may be limited as the apartment owner desires and indicates; provided that no proxy shall be irrevocable unless coupled with a financial interest in the unit.

(c)  No board of directors or member of the board shall use association funds to solicit proxies except for the distribution of proxies as set forth in section 514A-82(b)(4); provided that this shall not prevent an individual member of the board from soliciting proxies as an apartment owner under section [514A-82(b)(4)].

(d)  A copy, facsimile telecommunication, or other reliable reproduction of a proxy may be used in lieu of the original proxy for any and all purposes for which the original proxy could be used; provided that any copy, facsimile telecommunication, or other reproduction shall be a complete reproduction of the entire original proxy.

(e)  Nothing in this section shall affect the holder of any proxy under a first mortgage of record encumbering an apartment or under an agreement of sale affecting an apartment. [L 2007, c 244, pt of §2]



§514A-83.3 - Membership list.

§514A-83.3  Membership list.  The resident manager or managing agent or board of directors shall keep an accurate and current list of members of the association of apartment owners and their current addresses and the names and addresses of the vendees under an agreement of sale, if any.  The list shall be maintained at a place designated by the board of directors and a copy shall be available, at cost, to any member of the association as provided in the declaration or bylaws or rules and regulations or, in any case, to any member who furnishes to the resident manager or managing agent or board of directors a duly executed and acknowledged affidavit stating that the list:

(1)  Shall be used by such owner personally and only for the purpose of soliciting votes or proxies or providing information to other owners with respect to association matters, and

(2)  Shall not be used by such owner or furnished to anyone else for any other purpose.

No board of directors shall adopt any rule prohibiting the solicitation of proxies or distribution of materials relating to association matters on the common elements by apartment owners; provided that a board of directors may adopt rules regulating reasonable time, place, and manner of such solicitations or distributions, or both.  A board of directors may prohibit commercial solicitations. [L 2007, c 244, pt of §2]



§514A-83.4 - Meeting minutes.

§514A-83.4  Meeting minutes.  (a)  Minutes of meetings of the board of directors and association of apartment owners shall include the recorded vote of each board member on all motions except motions voted on in executive session.

(b)  Minutes of meetings of the board of directors and association of apartment owners shall be approved at the next succeeding meeting; provided that for board of directors meetings, no later than the second succeeding meeting.

(c)  Minutes of all meetings shall be available within seven calendar days after approval and unapproved final drafts of the minutes of a meeting shall be available within sixty days after the meeting; provided that the minutes of any executive session may be withheld if their publication would defeat the lawful purpose of the executive session. [L 2007, c 244, pt of §2]



§514A-83.5 - Documents of the association of apartment owners.

§514A-83.5  Documents of the association of apartment owners.  (a)  The association's most current financial statement shall be available to any owner at no cost or on twenty-four-hour loan, at a convenient location designated by the board of directors.  The meeting minutes of the board of directors, once approved, for the current and prior year shall either:

(1)  Be available for examination by apartment owners at no cost or on twenty-four-hour loan at a convenient location at the project, to be determined by the board of directors; or

(2)  Be transmitted to any apartment owner making a request for the minutes, by the board of directors, the managing agent, or the association’s representative, within fifteen days of receipt of the request; provided that the minutes shall be transmitted by mail, electronic mail transmission, or facsimile, by the means indicated by the owner, if the owner indicated a preference at the time of the request; and provided further that the owner shall pay a reasonable fee for administrative costs associated with handling the request.

Costs incurred by apartment owners pursuant to this subsection shall be subject to section 514A-92.5.

(b)  Minutes of board meetings shall include the recorded vote of each board member on all motions except motions voted on in executive session.

(c)  Financial statements, general ledgers, the accounts receivable ledger, accounts payable ledgers, check ledgers, insurance policies, contracts, and invoices of the association of apartment owners for the duration those records are kept by the association and delinquencies of ninety days or more shall be available for examination by apartment owners at convenient hours at a place designated by the board; provided that:

(1)  The board may require owners to furnish to the association a duly executed and acknowledged affidavit stating that the information is requested in good faith for the protection of the interests of the association, or its members, or both; and

(2)  Owners pay for administrative costs in excess of eight hours per year.

Copies of these items shall be provided to any owner upon the owner's request; provided that the owner pays a reasonable fee for duplication, postage, stationery, and other administrative costs associated with handling the request.

(d)  Owners shall also be permitted to view proxies, tally sheets, ballots, owners' check-in lists, and the certificate of election for a period of thirty days following any association meeting; provided:

(1)  That the board may require owners to furnish to the association a duly executed and acknowledged affidavit stating that the information is requested in good faith for the protection of the interest of the association or its members or both; and

(2)  That owners pay for administrative costs in excess of eight hours per year.

Proxies and ballots may be destroyed following the thirty-day period.  Copies of tally sheets, owners' check-in lists, and the certificates of election from the most recent association meeting shall be provided to any owner upon the owner's request; provided that the owner pay a reasonable fee for duplicating, postage, stationery, and other administrative costs associated with handling the request.

(e)  Owners may file a written request with the board to examine other documents. The board shall give written authorization or written refusal with an explanation of the refusal within thirty calendar days of receipt of the request. [L 2007, c 244, pt of §2]



§514A-83.6 - Associations of apartment owners; budgets and reserves.

§514A-83.6  Associations of apartment owners; budgets and reserves.  (a)  The board of directors of each association of apartment owners shall prepare and adopt an annual operating budget and distribute it to the apartment owners.  At a minimum, the budget shall include the following:

(1)  The estimated revenues and operating expenses of the association;

(2)  Information as to whether the budget has been prepared on a cash or accrual basis;

(3)  The total replacement reserves of the association as of the date of the budget;

(4)  The estimated replacement reserves the association will require to maintain the property based on a reserve study performed by the association;

(5)  A general explanation of how the estimated replacement reserves are computed;

(6)  The amount the association must collect for the fiscal year to fund the estimated replacement reserves; and

(7)  Information as to whether the amount the association must collect for the fiscal year to fund the estimated replacement reserves was calculated using a per cent funded or cash flow plan.  The method or plan shall not circumvent the estimated replacement reserves amount determined by the reserve study pursuant to paragraph (4).

(b)  The association shall assess the apartment owners to either fund a minimum of fifty per cent of the estimated replacement reserves or fund one hundred per cent of the estimated replacement reserves when using a cash flow plan; provided that a new association created after January 1, 1993, need not collect estimated replacement reserves until the fiscal year which begins after the association's first annual meeting.  For each fiscal year, the association shall collect the amount assessed to fund the estimated replacement for that fiscal year reserves, as determined by the association's plan, except:

(1)  The commission shall adopt rules to permit an existing association to fund its estimated replacement reserves in increments after January 1, 1993, and prior to January 1, 2000; and

(2)  The commission shall adopt rules to permit an association to fund in increments, over three years, estimated replacement reserves that have been substantially depleted by an emergency.

(c)  The association shall compute the estimated replacement reserves by a formula which is based on the estimated life and the estimated capital expenditure or major maintenance required for each part of the property.  The estimated replacement reserves shall include:

(1)  Adjustments for revenues which will be received and expenditures which will be made before the beginning of the fiscal year to which the budget relates; and

(2)  Separate, designated reserves for each part of the property for which capital expenditures or major maintenance will exceed $10,000.  Parts of the property for which capital expenditures or major maintenance will not exceed $10,000 may be aggregated in a single designated reserve.

(d)  No association or apartment owner, director, officer, managing agent, or employee of an association who makes a good faith effort to calculate the estimated replacement reserves for an association shall be liable if the estimate subsequently proves incorrect.

(e)  The commission may request a copy of the annual operating budget of the association of apartment owners as part of the association's registration with the commission under section 514A-95.1.

(f)  A board may not exceed its total adopted annual operating budget by more than twenty per cent during the fiscal year to which the budget relates, except in emergency situations. Prior to the imposition or collection of an assessment under this paragraph, the board shall pass a resolution containing written findings as to the necessity of the extraordinary expense involved and why the expense was not or could not have been reasonably foreseen in the budgeting process, and the resolution shall be distributed to the members with the notice of assessment.

(g)  The requirements of this section shall override any requirements in an association's declaration, bylaws, or any other association documents relating to preparation of budgets, calculation of reserve requirements, assessment and funding of reserves, with the exception of:

(1)  Any provisions relating to the repair and maintenance of property;

(2)  Any requirements in an association's declaration, bylaws, or any other association documents which require the association to collect more than fifty per cent of reserve requirements; or

(3)  Any provisions relating to upgrading the common elements, such as additions, improvements, and alterations to the common elements.

(h)  Subject to the procedures of section 514A-94 and any rules adopted by the commission, any apartment owner whose association board fails to comply with this section may enforce compliance by the board.  In any proceeding to enforce compliance, a board which has not prepared an annual operating budget and reserve study shall have the burden of proving it has complied with this section.

(i)  The commission may adopt rules to implement this section.

(j)  As used in this section:

"Capital expenditure" means an expense that results from the purchase or replacement of an asset whose life is greater than one year, or the addition of an asset that extends the life of an existing asset for a period greater than one year.

"Cash flow plan" means a minimum twenty-year projection of an association's future income and expense requirements to fund fully its replacement reserves requirements each year during that twenty-year period, except in an emergency; provided that it shall not include a projection of special assessments or loans during that twenty-year period, except in an emergency.

"Emergency situation" means any extraordinary expenses:

(1)  Required by an order of a court;

(2)  Necessary to repair or maintain any part of the property for which the association is responsible where a threat to personal safety on the property is discovered;

(3)  Necessary to repair any part of the property for which the association is responsible that could not have been reasonably foreseen by the board in preparing and distributing the annual operating budget;

(4)  Necessary to respond to any legal or administrative proceeding brought against the association that could not have been reasonably foreseen by the board in preparing and distributing the annual operating budget; or

(5)  Necessary for the association to obtain adequate insurance for the property which the association must insure.

"Major maintenance" means an expenditure for maintenance or repair that will result in extending the life of an asset for a period greater than one year.

"Replacement reserves" means funds for the upkeep, repair, or replacement of those parts of the property, including but not limited to roofs, walls, decks, paving, and equipment, that the association is obligated to maintain. [L 2007, c 244, pt of §2]



§514A-84 - Management and contracts; developer, managing agent, and association of apartment owners.

§514A-84  Management and contracts; developer, managing agent, and association of apartment owners.  (a)  If the developer or any affiliate of the developer acts as the first managing agent for the association of apartment owners following its organization, the contract shall not have a term exceeding one year and shall contain a provision that the contract may be terminated by either party thereto on not more than sixty days' written notice.  The identity of the managing agent as the developer or the developer's affiliate shall be disclosed to the association of apartment owners no later than the first meeting of the association of apartment owners, which is when the association of apartment owners is organized.  An affiliate of, or person affiliated with, a developer is a person that directly or indirectly controls, is controlled by, or is under common control with, the developer.

(b)  Any developer or affiliate of the developer or a managing agent, who manages the operation of the property from the date of recordation of the first apartment conveyance until the organization of the association of apartment owners, shall comply with the requirements of sections 514A-95.1, 514A-97, and 514A-132, with the exception of the fidelity bond requirement for the association of apartment owners.

(c)  The developer, affiliate of the developer, managing agent, and the association of apartment owners shall ensure that there is a written contract for managing the operation of the property, expressing the agreements of all parties, including but not limited to financial and accounting obligations, services provided, and any compensation arrangements, including any subsequent amendments.  Copies of the executed contract and any amendments shall be provided to all parties to the contract.  Prior to the organization of the association of apartment owners, any apartment owner may request to inspect as well as receive a copy of the management contract from the entity that manages the operation of the property. [L 2007, c 244, pt of §2]

Note

Section 514A-132 referred to in text is repealed.



§514A-84.5 - Availability of project documents.

§514A-84.5  Availability of project documents.  An accurate copy of the declaration of condominium property regime, the bylaws of the association of apartment owners, the house rules, if any, the master lease, if any, a sample original conveyance document, all public reports and any amendments thereto, shall be kept at the managing agent's office.  The managing agent shall provide copies of those documents to owners, prospective purchasers and their prospective agents during normal business hours, upon payment to the managing agent of a reasonable charge to defray any administrative or duplicating costs.  In the event that the project is not managed by a managing agent, the foregoing requirements shall be undertaken by a person or entity, if any, employed by the association of apartment owners, to whom this function is delegated. [L 2007, c 244, pt of §2]



§514A-85 - Records; examination; disposal.

§514A-85  Records; examination; disposal.  (a)  The managing agent or board of directors shall keep detailed, accurate records in chronological order, of the receipts and expenditures affecting the common elements, specifying and itemizing the maintenance and repair expenses of the common elements and any other expenses incurred.  The managing agent or board of directors shall also keep monthly statements indicating the total current delinquent dollar amount of any unpaid assessments for common expenses.

(b)  All records and the vouchers authorizing the payments and statements shall be kept and maintained at the address of the project, or elsewhere within the State as determined by the board of directors.

(c)  A managing agent employed or retained by one or more condominium associations may dispose of the records of any condominium  association which are more than five years old without liability if the managing agent first provides the board of directors of the condominium association affected with written notice of the managing agent's intent to dispose of the records if not retrieved by the board of directors within sixty days, which notice shall include an itemized list of the records which the managing agent intends to dispose of.

(d)  No person shall knowingly make any false certificate, entry, or memorandum upon any of the books or records of any managing agent or association.  No person shall knowingly alter, destroy, mutilate, or conceal any books or records of a managing agent or association. [L 2007, c 244, pt of §2]



§514A-86 - Insurance.

§514A-86  Insurance.  (a)  The association of apartment owners shall purchase and at all times maintain insurance which covers the common elements and, whether or not part of the common elements, all exterior and interior walls, floors, and ceilings, in accordance with the as-built condominium plans and specifications, against loss or damage by fire sufficient to provide for the repair or replacement thereof in the event of such loss or damages.  Flood insurance shall also be maintained if the property is located in a special flood hazard area as delineated on flood maps issued by the Federal Emergency Management Agency.  The flood insurance policy shall comply with the requirements of the National Flood Insurance Program and the Federal Insurance Administration.  Exterior glass may be insured at the option of the association of apartment owners.  The insurance coverage shall be written on the property in the name of the association of apartment owners.  Premiums shall be common expenses.  Provision for the insurance shall be without prejudice to the right of each apartment owner to insure the owner's own apartment for the owner's benefit.

(b)  The association of apartment owners may purchase and maintain directors' and officers' liability insurance with minimum coverage in such amount as shall be determined by the board of directors.  Premiums shall be common expenses.

(c)  Any insurance policy providing the coverage required by subsections (a) and (b) shall contain a provision requiring the insurance carrier, at the inception of the policy and on each anniversary date thereof, to provide the board of directors with a written summary, in layperson's terms, of the policy.  The summary shall include the type of policy, a description of the coverage and the limits thereof, amount of annual premium, and renewal dates.  The board of directors shall provide this information to each apartment owner. [L 2007, c 244, pt of §2]



§514A-87 - Personal application.

§514A-87  Personal application.  (a)  All apartment owners, tenants of such owners, employees of owners and tenants, or any other persons that may in any manner use property or any part thereof submitted to this chapter are subject to this chapter and to the declaration and bylaws of the association of apartment owners adopted pursuant to this chapter.

(b)  All agreements, decisions, and determinations lawfully made by the association of apartment owners in accordance with the voting percentages established in this chapter, the declaration, or the bylaws are binding on all apartment owners. [L 2007, c 244, pt of §2]



§514A-88 - Compliance with covenants, bylaws, and administrative provisions.

§514A-88  Compliance with covenants, bylaws, and administrative provisions.  Each apartment owner, tenants and employees of an owner, and other persons using the property shall comply strictly with the bylaws and with the administrative rules and regulations adopted pursuant thereto, as either of the same may be lawfully amended from time to time, and with the covenants, conditions, and restrictions set forth in the declaration.  Failure to comply with any of the same shall be ground for an action to recover sums due, for damages or injunctive relief, or both, maintainable by the manager or board of directors on behalf of the association of apartment owners or, in a proper case, by an aggrieved apartment owner. [L 2007, c 244, pt of §2]



§514A-89 - Certain work prohibited.

§514A-89  Certain work prohibited.  (a)  No apartment owner shall do any work that could jeopardize the soundness or safety of the property, reduce the value thereof, or impair any easement or hereditament.

(b)  No apartment owner shall add any material structure or excavate any additional basement or cellar, without first obtaining in every such case the consent of seventy-five per cent of the apartment owners, together with the consent of all apartment owners whose apartments or limited common elements appurtenant thereto are directly affected.

(c)  Nonmaterial structural additions to the common elements, including without limitation additions to or alterations of an apartment made within the apartment or within a limited common element appurtenant to and for the exclusive use of the apartment shall require approval only by the board of directors of the association of apartment owners and such percentage, number, or group of apartment owners as may be required by the declaration or bylaws; provided that the installation of solar energy devices shall be allowed on single-family residential dwellings or townhouses pursuant to the provisions in section 196-7.

As used in this section:

"Nonmaterial structural additions to the common elements", means a structural addition to the common elements that does not jeopardize the soundness or safety of the property, reduce the value thereof, impair any easement or hereditament, detract from the appearance of the project, interfere with or deprive any nonconsenting owner of the use or enjoyment of any part of property, or directly affect any nonconsenting owner.

"Solar energy device" means any new identifiable facility, equipment, apparatus, or the like which makes use of solar energy for heating, cooling, or reducing the use of other types of energy dependent upon fossil fuel for its generation; provided that if the equipment sold cannot be used as a solar device without its incorporation with other equipment, it shall be installed in place and ready to be made operational to qualify as a "solar energy device"; and provided further that "solar energy device" shall not include skylights or windows.

"Townhouse" means a series of individual houses having architectural unity and a common wall between each unit; provided that each unit extends from the ground to the roof. [L 2007, c 244, pt of §2]



§514A-90 - Priority of lien.

§514A-90  Priority of lien.  (a)  All sums assessed by the association of apartment owners but unpaid for the share of the common expenses chargeable to any apartment constitute a lien on the apartment prior to all other liens, except:

(1)  Liens for taxes and assessments lawfully imposed by governmental authority against the apartment; and

(2)  All sums unpaid on any mortgage of record that was recorded prior to the recordation of notice of a lien by the association of apartment owners, and costs and expenses including attorneys' fees provided in such mortgages.

The lien of the association of apartment owners may be foreclosed by action or by nonjudicial or power of sale foreclosure procedures set forth in chapter 667, by the managing agent or board of directors, acting on behalf of the association of apartment owners, in like manner as a mortgage of real property.  In any such foreclosure the apartment owner shall be required to pay a reasonable rental for the apartment, if so provided in the bylaws, and the plaintiff in the foreclosure shall be entitled to the appointment of a receiver to collect the rental owed.  The managing agent or board of directors, acting on behalf of the association of apartment owners, unless prohibited by the declaration, may bid on the apartment at foreclosure sale, and acquire and hold, lease, mortgage, and convey the apartment.  Action to recover a money judgment for unpaid common expenses shall be maintainable without foreclosing or waiving the lien securing the unpaid common expenses owed.

(b)  Except as provided in subsection (g), when the mortgagee of a mortgage of record or other purchaser of an apartment obtains title to the apartment as a result of foreclosure of the mortgage, the acquirer of title and the acquirer's successors and assigns shall not be liable for the share of the common expenses or assessments by the association of apartment owners chargeable to the apartment which became due prior to the acquisition of title to the apartment by the acquirer.  The unpaid share of common expenses or assessments shall be deemed to be common expenses collectible from all of the apartment owners, including the acquirer and the acquirer's successors and assigns.  The mortgagee of record or other purchaser of the apartment shall be deemed to acquire title and shall be required to pay the apartment's share of common expenses and assessments beginning:

(1)  Thirty-six days after the order confirming the sale to the purchaser has been filed with the court;

(2)  Sixty days after the hearing at which the court grants the motion to confirm the sale to the purchaser;

(3)  Thirty days after the public sale in a nonjudicial power of sale foreclosure pursuant to section 667-5; or

(4)  Upon the recording of the instrument of conveyance,

whichever occurs first; provided that the mortgagee of record or other purchaser of the apartment shall not be deemed to acquire title under paragraph (1), (2), or (3), if transfer of title is delayed past the thirty-six days specified in paragraph (1), the sixty days specified in paragraph (2), or the thirty days specified in paragraph (3), when a person who appears at the hearing on the motion or a party to the foreclosure action requests reconsideration of the motion or order to confirm sale, objects to the form of the proposed order to confirm sale, appeals the decision of the court to grant the motion to confirm sale, or the debtor or mortgagor declares bankruptcy or is involuntarily placed into bankruptcy.  In any such case, the mortgagee of record or other purchaser of the apartment shall be deemed to acquire title upon recordation of the instrument of conveyance.

(c)  No apartment owner shall withhold any assessment claimed by the association. An apartment owner who disputes the amount of an assessment may request a written statement clearly indicating:

(1)  The amount of common expenses included in the assessment, including the due date of each amount claimed;

(2)  The amount of any penalty, late fee, lien filing fee, and any other charge included in the assessment;

(3)  The amount of attorneys' fees and costs, if any, included in the assessment;

(4)  That under Hawaii law, an apartment owner has no right to withhold assessments for any reason;

(5)  That an apartment owner has a right to demand mediation or arbitration to resolve disputes about the amount or validity of an association's assessment; provided the apartment owner immediately pays the assessment in full and keeps assessments current; and

(6)  That payment in full of the assessment shall not prevent the owner from contesting the assessment or receiving a refund of amounts not owed.

Nothing in this section shall limit the rights of an owner to the protection of all fair debt collection procedures mandated under federal and state law.

(d)  An apartment owner who pays an association the full amount claimed by the association may file in small claims court or require the association to mediate to resolve any disputes concerning the amount or validity of the association's claim.  If the apartment owner and the association are unable to resolve the dispute through mediation, either party may file for arbitration under part VII; provided that an apartment owner may only file for arbitration if all amounts claimed by the association are paid in full on or before the date of filing.  If the apartment owner fails to keep all association assessments current during the arbitration, the association may ask the arbitrator to temporarily suspend the arbitration proceedings.  If the apartment owner pays all association assessments within thirty days of the date of suspension, the apartment owner may ask the arbitrator to recommence the arbitration proceedings.  If the owner fails to pay all association assessments by the end of the thirty-day period, the association may ask the arbitrator to dismiss the arbitration proceedings.  The apartment owner shall be entitled to a refund of any amounts paid to the association which are not owed.

(e)  As an alternative to foreclosure proceedings under subsection (a), where an apartment is owner-occupied, the association of apartment owners may authorize its managing agent or board of directors to, after sixty days' written notice to the apartment owner and to the apartment's first mortgagee of the nonpayment of the apartment's share of the common expenses, terminate the delinquent apartment's access to the common elements and cease supplying a delinquent apartment with any and all services normally supplied or paid for by the association of apartment owners.  Any terminated services and privileges shall be restored upon payment of all delinquent assessments.

(f)  Before the board of directors or managing agent may take the actions permitted under subsection (e), the board shall adopt a written policy providing for such actions and have the policy approved by a majority vote of the apartment owners at an annual or special meeting of the association or by the written consent of a majority of the apartment owners.

(g)  Subject to this subsection, and subsections (h) and (i), the board of an association of apartment owners may specially assess the amount of the unpaid regular monthly common assessments for common area expenses against a person who, in a judicial or nonjudicial power of sale foreclosure, purchases a delinquent apartment; provided that:

(1)  A purchaser who holds a mortgage on a delinquent apartment that was recorded prior to the filing of a notice of lien by the association of apartment owners and who acquires the delinquent apartment through a judicial or nonjudicial foreclosure proceeding, including purchasing the delinquent apartment at a foreclosure auction, shall not be obligated to make, nor be liable for, payment of the special assessment as provided for under this subsection; and

(2)  A person who subsequently purchases the delinquent apartment from the mortgagee referred to in paragraph (1) shall be obligated to make, and shall be liable for, payment of the special assessment provided for under this subsection; provided that the mortgagee or subsequent purchaser may require the association of apartment owners to provide at no charge a notice of the association's intent to claim a lien against the delinquent apartment for the amount of the special assessment, prior to the subsequent purchaser's acquisition of title to the delinquent apartment.  The notice shall state the amount of the special assessment, how that amount was calculated, and the legal description of the apartment.

(h)  The amount of the special assessment assessed under subsection (g) shall not exceed the total amount of unpaid regular monthly common assessments that were assessed during the six months immediately preceding the completion of the judicial or nonjudicial power of sale foreclosure.  In no event shall the amount of the special assessment exceed the sum of $3,600.

(i)  For purposes of subsections (g) and (h), the following definitions shall apply:

"Completion" means:

(1)  In a nonjudicial power of sale foreclosure, when the affidavit required under section 667-5 is filed; and

(2)  In a judicial foreclosure, when a purchaser is deemed to acquire title pursuant to subsection (b).

"Regular monthly common assessments" shall not include:

(1)  Any other special assessment, except for a special assessment imposed on all apartments as part of a budget adopted pursuant to section 514A-83.6;

(2)  Late charges, fines, or penalties;

(3)  Interest assessed by the association of apartment owners;

(4)  Any lien arising out of the assessment; or

(5)  Any fees or costs related to the collection or enforcement of the assessment, including attorneys' fees and court costs. [L 2007, c 244, pt of §2; am L 2009, c 10, §2]



§514A-90.5 - Unpaid common expenses; collection from tenants.

§514A-90.5  Unpaid common expenses; collection from tenants.  (a)  If the owner of an apartment rents or leases the apartment and is in default for thirty days or more in the payment of the apartment's share of the common expenses, the board of directors, for as long as the default continues, may demand in writing and receive each month from any tenant occupying the apartment, an amount sufficient to pay all sums due from the apartment owner to the association, including interest, if any, but the amount shall not exceed the tenant's rent due each month.  The tenant's payment under this section shall discharge that amount of payment from the tenant's rent obligation, and any contractual provision to the contrary shall be void as a matter of law.

(b)  Prior to taking any action under this section, the board of directors shall give to the delinquent apartment owner written notice of its intent to collect the rent owed.  The notice shall:

(1)  Be sent both by first-class and certified mail;

(2)  Set forth the exact amount the association claims is due and owing by the apartment owner; and

(3)  Indicate the intent of the board of directors to collect such amount from the rent, along with any other amounts that become due and remain unpaid.

(c)  The apartment owner shall not take any retaliatory action against the tenant for payments made under this section.

(d)  The payment of any portion of the apartment's share of common expenses by the tenant pursuant to a written demand by the board is a complete defense, to the extent of the amount demanded and paid by the tenant, in an action for nonpayment of rent brought by the apartment owner against a tenant.

(e)  The board may not demand payment from the tenant pursuant to this section if:

(1)  A commissioner or receiver has been appointed to take charge of the premises pending a mortgage foreclosure;

(2)  A mortgagee is in possession pending a mortgage foreclosure; or

(3)  The tenant is served with a court order directing payment to a third party.

(f)  In the event of any conflict between this section and any provision of chapter 521, the conflict shall be resolved in favor of this section; provided that if the tenant is entitled to an offset of rent under chapter 521, the tenant may deduct the offset from the amount due to the association, up to the limits stated in chapter 521.  Nothing herein precludes the apartment owner or tenant from seeking equitable relief from a court of competent jurisdiction or seeking a judicial determination of the amount owed.

(g)  Before the board of directors may take the actions permitted under subsection (a), the board shall adopt a written policy providing for the actions and have the policy approved by a majority vote of the apartment owners at an annual or special meeting of the association or by the written consent of a majority of the apartment owners. [L 2007, c 244, pt of §2]



§514A-90.6 - Lease rent renegotiation.

§514A-90.6  Lease rent renegotiation.  (a)  Notwithstanding any provision in the declaration or bylaws of any property subject to this chapter, any lease or sublease of the property or of an apartment, or an undivided interest in the land to an apartment owner, whenever any lease or sublease of the property, an apartment, or an undivided interest in the land to an apartment owner provides for the periodic renegotiation of lease rent thereunder, the association of apartment owners shall represent the apartment owners in all negotiations and proceedings, including but not limited to appraisal or arbitration, for the determination of lease rent as a common expense of the association.

(b)  If some, but not all of the apartment owners have purchased the leased fee interest appurtenant to their apartments, all costs and expenses of the renegotiation shall be assessed to the remaining lessees in the same proportion that the common interest appurtenant to each lessee's apartment bears to the common interest appurtenant to all lessees' apartments.  The unpaid amount of this assessment shall constitute a lien upon the lessee's apartment, which may be collected in accordance with sections 514A-90 and 514A-94 in the same manner as an unpaid common expense. [L 2007, c 244, pt of §2]



§514A-91 - Joint and several liability of grantor and grantee for unpaid common expenses.

§514A-91  Joint and several liability of grantor and grantee for unpaid common expenses.  In a voluntary conveyance the grantee of an apartment is jointly and severally liable with the grantor for all unpaid assessments against the latter for the grantor's share of the common expenses up to the time of the grant or conveyance, without prejudice to the grantee's right to recover from the grantor the amounts paid by the grantee therefor.  However, any such grantor or grantee is entitled to a statement from the manager or board of directors setting forth the amount of the unpaid assessments against the grantor, and except as to the amount of subsequently dishonored checks mentioned in such statement as having been received within the thirty-day period immediately preceding the date of such statement, the grantee is not liable for, nor is the apartment conveyed subject to a lien for, any unpaid assessments against the grantor in excess of the amount therein set forth. [L 2007, c 244, pt of §2]



§514A-92 - Waiver of use of common elements; abandonment of apartment; conveyance to board of directors.

§514A-92  Waiver of use of common elements; abandonment of apartment; conveyance to board of directors.  No apartment owner may exempt himself from liability for his contribution towards the common expenses by waiver of the use or enjoyment of any of the common elements or by abandonment of his apartment.  Subject to such terms and conditions as may be specified in the bylaws, any apartment owner may, by conveying his apartment and his common interest to the board of directors on behalf of all other apartment owners, exempt himself from common expenses thereafter accruing. [L 2007, c 244, pt of §2]



§514A-92.1 - Designation of additional areas.

§514A-92.1  Designation of additional areas.  Designation of additional areas to be common elements or subject to common expenses after the initial filing of the bylaws or declaration shall require the approval of ninety per cent of the apartment owners; provided that if the developer discloses to the initial buyer in writing that additional areas will be designated as common elements pursuant to an incremental or phased project, this requirement shall not apply as to those additional areas. [L 2007, c 244, pt of §2]



§514A-92.2 - Notification of maintenance fee increases.

§514A-92.2  Notification of maintenance fee increases.  The manager or board of directors shall notify the apartment owners in writing of maintenance fee increases at least thirty days prior to such an increase. [L 2007, c 244, pt of §2]



§514A-92.5 - Association of apartment owners; prior written notice of assessment of the cost of providing information.

§514A-92.5  Association of apartment owners; prior written notice of assessment of the cost of providing information.  No apartment owner who requests legal or other information from the association of apartment owners, the board of directors, the managing agent, or their employees or agents, shall be charged for the cost of providing the information unless the association notifies the apartment owner that it intends to charge the apartment owner for the cost.  The association shall notify the apartment owner in writing at least ten days prior to incurring the cost of providing the information, except that no prior notice shall be required to assess the cost of providing information on delinquent assessments or in connection with proceedings to enforce the law or the association's governing documents.

After being notified of the cost of providing the information, the apartment owner may withdraw the request, in writing.  An apartment owner who withdraws a request for information shall not be charged for the cost of providing the information. [L 2007, c 244, pt of §2]



§514A-93 - Actions.

§514A-93  Actions.  Without limiting the rights of any apartment owner, actions may be brought by the manager or board of directors, in either case in the discretion of the board of directors on behalf of two or more of the apartment owners, as their respective interests may appear, with respect to any cause of action relating to the common elements or more than one apartment. Service of process on two or more apartment owners in any action relating to the common elements or more than one apartment may be made on the person designated in the declaration to receive service of process. [L 2007, c 244, pt of §2]



§514A-93.5 - Disposition of unclaimed possessions.

§514A-93.5  Disposition of unclaimed possessions.  (a)  When personalty in or on the common elements of a project has been abandoned, the board of directors may sell the personalty in a commercially reasonable manner, store such personalty at the expense of its owner, donate such personalty to a charitable organization, or otherwise dispose of such personalty in its sole discretion; provided that no such sale, storage, or donation shall occur until sixty days after the board complies with the following:

(1)  The board notifies the owner in writing of:

(A)  The identity and location of the personalty; and

(B)  The board of directors' intent to so sell, store, donate, or dispose of the personalty.

Notification shall be by certified mail, return receipt requested to the owner's address as shown by the records of the association or to an address designated by the owner for the purpose of notification or, if neither of these is available, to the owner's last known address, if any; or

(2)  If the identity or address of the owner is unknown, the board of directors shall first advertise the sale, donation, or disposition at least once in a daily paper of general circulation within the circuit in which the personalty is located.

(b)  The proceeds of any sale [or] disposition of personalty under subsection (a) shall, after deduction of any accrued costs of mailing, advertising, storage, and sale, be held for the owner for thirty days.  Any proceeds not claimed within this period shall become the property of the association of apartment owners. [L 2007, c 244, pt of §2]



§514A-94 - Attorneys' fees, delinquent assessments, and expenses of enforcement.

§514A-94  Attorneys' fees, delinquent assessments, and expenses of enforcement.  (a)  All costs and expenses, including reasonable attorneys' fees, incurred by or on behalf of the association for:

(1)  Collecting any delinquent assessments against any owner's apartment;

(2)  Foreclosing any lien thereon; or

(3)  Enforcing any provision of the declaration, bylaws, house rules, and the Condominium Property Act; or the rules of the real estate commission;

against an owner, occupant, tenant, employee of an owner, or any other person who may in any manner use the property shall be promptly paid on demand to the association by such person or persons; provided that if the claims upon which the association takes any action are not substantiated, all costs and expenses, including reasonable attorneys' fees, incurred by any such person or persons as a result of the action of the association, shall be promptly paid on demand to such person or persons by the association.

(b)  If any claim by an owner is substantiated in any action against an association, any of its officers or directors, or its board of directors to enforce any provision of the declaration, bylaws, house rules, or this chapter, then all reasonable and necessary expenses, costs, and attorneys' fees incurred by an owner shall be awarded to such owner; provided that no such award shall be made in any derivative action unless:

(1)  The owner first shall have demanded and allowed reasonable time for the board of directors to pursue such enforcement; or

(2)  The owner demonstrates to the satisfaction of the court that a demand for enforcement made to the board of directors would have been fruitless.

If any claim by an owner is not substantiated in any court action against an association, any of its officers or directors, or its board of directors to enforce any provision of the declaration, bylaws, house rules, or this chapter, then all reasonable and necessary expenses, costs, and attorneys' fees incurred by an association shall be awarded to the association, unless the action was filed in small claims court or prior to filing the action in a higher court the owner has first submitted the claim to mediation, or to arbitration under part VII of this chapter, and made a good faith effort to resolve the dispute under any of those procedures.

(c)  Anyone contracted by the association of apartment owners to collect delinquent assessments against any owner's apartment shall not share in any portion of any penalties or late charges collected. [L 2007, c 244, pt of §2]



§514A-95 - Managing agents.

§514A-95  Managing agents.  (a)  Every managing agent shall:

(1)  Be licensed as a real estate broker in compliance with chapter 467 and the rules of the commission or be a corporation authorized to do business under article 8 of chapter 412;

(2)  Register with the commission prior to conducting managing agent activity through approval of a completed registration application, payment of fees, and submission of any other additional information set forth by the commission.  The registration shall be for a biennial period with termination on December 31 of an even-numbered year.  The commission shall prescribe a deadline date prior to the termination date for the submission of a completed reregistration application, payment of fees, and any other additional information set forth by the commission.  Any managing agent who has not met the submission requirements by the deadline date shall be considered a new applicant for registration and subject to initial registration requirements.  The information required to be submitted with any application shall include the name, business address, phone number, and names of association of apartment owners managed;

(3)  Obtain and keep current a fidelity bond in an amount equal to $500 multiplied by the aggregate number of apartments of the association of apartment owners managed by the managing agent; provided that the amount of the fidelity bond shall not be less than $20,000 nor greater than $100,000.  Upon request by the commission, the managing agent shall provide evidence of a current fidelity bond or a certification statement from an insurance company authorized by the insurance division of the department of commerce and consumer affairs certifying that the fidelity bond is in effect and meets the requirement of this section and the rules adopted by the commission.  The managing agent shall permit only employees covered by the fidelity bond to handle or have custody or control of any association of apartment owners funds, except any principals of the managing agent that cannot be covered by the fidelity bond.  The fidelity bond shall protect the managing agent against the loss of any association of apartment owners' moneys, securities, or other properties caused by the fraudulent or dishonest acts of employees of the managing agent.  Failure to obtain or maintain a fidelity bond in compliance with this chapter and the rules adopted pursuant thereto, including failure to provide evidence of the fidelity bond coverage in a timely manner to the commission, shall result in non-registration or the automatic termination of the registration, unless an approved exemption or a bond alternative is presently maintained.  A managing agent who is unable to obtain a fidelity bond may seek an exemption from the fidelity bond requirement from the commission.  The commission shall adopt rules establishing the conditions and terms by which it may grant an exemption or a bond alternative, or permit deductibles;

(4)  Act promptly and diligently to recover from the fidelity bond, if the fraud or dishonesty of the managing agent's employees causes a loss to an association of apartment owners, and apply the fidelity bond proceeds, if any, to reduce the association of apartment owners' loss.  If more than one association of apartment owners suffers a loss, the managing agent shall divide the proceeds among the associations of apartment owners in proportion to each association of apartment owners' loss.  An association of apartment owners may request a court order requiring the managing agent to act promptly and diligently to recover from the fidelity bond.  If an association of apartment owners cannot recover its loss from the fidelity bond proceeds of the managing agent, the association of apartment owners may recover by court order from the real estate recovery fund established under section 467-16; provided that:

(A)  The loss is caused by the fraud, misrepresentation, or deceit of the managing agent or its employees;

(B)  The managing agent is a licensed real estate broker; and

(C)  The association of apartment owners fulfills the requirements of sections 467-16 and 467-18 and any applicable rules of the commission;

(5)  Pay a nonrefundable application fee and, upon approval, an initial registration fee, and subsequently pay a reregistration fee, as prescribed by rules adopted by the director of commerce and consumer affairs pursuant to chapter 91.  A compliance resolution fee shall also be paid pursuant to section 26-9(o) and the rules adopted pursuant thereto; and

(6)  Report immediately in writing to the commission any changes to the information contained on the registration application or any other documents provided for registration.  Failure to do so may result in termination of registration and subject the managing agent to initial registration requirements.

(b)  The commission may deny any registration or reregistration application or terminate a registration without hearing if the fidelity bond and its evidence fail to meet the requirements of this chapter and the rules adopted pursuant thereto.

(c)  Every managing agent shall be considered a fiduciary with respect to any property managed by that managing agent.

(d)  The registration and fidelity bond requirements of this section shall not apply to active real estate brokers in compliance with and licensed under chapter 467. [L 2007, c 244, pt of §2]



§514A-95.1 - Association of apartment owners registration; fidelity bond.

§514A-95.1  Association of apartment owners registration; fidelity bond.  (a)  Each condominium project or association of apartment owners having more than five apartments shall:

(1)  Secure a fidelity bond in an amount equal to $500 multiplied by the number of apartments, to cover all officers, directors, employees, and managing agents of the association of apartment owners who handle, control, or have custody of the funds of the association of apartment owners; provided that the amount of the fidelity bond required by this paragraph shall not be less than $20,000 nor greater than $100,000.  The fidelity bond shall protect the association of apartment owners against fraudulent or dishonest acts by persons, including any managing agent, who have access to the funds of the association of apartment owners.  An association of apartment owners shall act promptly and diligently to recover from the fidelity bond required by this section.  An association of apartment owners that is unable to obtain a fidelity bond may seek approval for an exemption or a bond alternative from the commission.  The commission shall adopt rules establishing the conditions and terms for which it may grant an exemption or a bond alternative, or permit deductibles.  Failure to obtain or maintain a fidelity bond in compliance with this chapter and the rules adopted pursuant thereto, including failure to provide current evidence of the fidelity bond coverage in a timely manner to the commission, shall result in non-registration or the automatic termination of the registration, unless an approved exemption or a bond alternative is presently maintained.  Current evidence of a fidelity bond includes a certification statement from an insurance company registered with the department of commerce and consumer affairs certifying that the bond is in effect and meets the requirement of this section and the rules adopted by the commission;

(2)  Register with the commission through approval of a completed registration application, payment of fees, and submission of any additional information set forth by the commission.  Beginning June 30, 1997, the registration shall be for a biennial period with termination on June 30 of an odd-numbered year.  The commission shall prescribe a deadline date prior to the termination date for the submission of a completed reregistration application, payment of fees, and any additional information set forth by the commission.  Any condominium project or association of apartment owners that has not met the submission requirements by the deadline date shall be considered a new applicant for registration and subject to initial registration requirements.  Any new condominium project or association of apartment owners shall register within thirty days of the association of apartment owners' first meeting.  If the association of apartment owners has not held its first meeting within one year after the recordation of the purchase of the first apartment in the condominium project, the developer or developer's affiliate or the managing agent shall register on behalf of the unorganized association of apartment owners and shall comply with this section, except the fidelity bond requirement for association of apartment owners.  The public information required to be submitted on any completed application form shall include but not be limited to evidence of and information on fidelity bond coverage, names and positions of the officers of the association, the name of the association of apartment owners' managing agent, if any, the street and the postal address of the condominium, and the name and current mailing address of a designated officer of the association of apartment owners where the officer can be contacted directly;

(3)  Pay a nonrefundable application fee and, upon approval, an initial registration fee or a reregistration fee, and the condominium education trust fund fee pursuant to section 514B-72 and rules adopted by the director of commerce and consumer affairs pursuant to chapter 91;

(4)  Register or reregister and pay the required fees by the due date.  Failure to register or reregister or to pay the required fees by the due date shall result in the assessment of a penalty equal to the amount of the registration or reregistration fee; and

(5)  Report immediately in writing to the commission any changes to the information contained on the registration or reregistration application, the evidence of the fidelity bond, or any other documents set forth by the commission.  Failure to do so may result in termination of registration and subject the condominium project or the association of apartment owners to initial registration requirements.

(b)  The commission may reject or terminate any registration submitted by a condominium project or an association of apartment owners that fails to comply with this section.  Any association of apartment owners that fails to register as required by this section or whose registration is rejected or terminated shall not have standing to maintain any action or proceeding in the courts of this State until it registers.  The failure of an association of apartment owners to register, or rejection or termination of its registration, shall not impair the validity of any contract or act of the association of apartment owners nor prevent the association of apartment owners from defending any action or proceeding in any court in this State. [L 2007, c 244, pt of §2; am L 2009, c 129, §8]



§514A-96 - Board of directors, audits, audited financial statement, transmittal.

§514A-96  Board of directors, audits, audited financial statement, transmittal.  (a)  The association of apartment owners shall require an annual audit of the association financial accounts and no less than one annual unannounced verification of the association's cash balance by a public accountant; provided that if the association is comprised of less than twenty owners, the annual audit and the annual unannounced cash balance verification may be waived by a majority vote of all apartment owners taken at an association meeting.

(b)  The board of directors of the association shall make available a copy of the annual audit to each apartment owner at least thirty days prior to the annual meeting which follows the end of the fiscal year.  The board shall provide upon all official proxy forms a box wherein the owner may indicate that the owner wishes to obtain a copy of the annual audit report.  The board shall not be required to submit a copy of the annual audit report to the owner if the proxy form is not marked.  If the annual audit has not been completed by that date, the board shall make available:

(1)  An unaudited year end financial statement for the fiscal year to each apartment owner at least thirty days prior to the annual meeting; and

(2)  The annual audit to all owners at the annual meeting, or as soon as the audit is completed, whichever occurs later.

If the association's fiscal year ends less than two months prior to the convening of the annual meeting, the year-to-date unaudited financial statement may cover the period from the beginning of the association's fiscal year to the end of the month preceding the date on which notice of the annual meeting is mailed. [L 2007, c 244, pt of §2]



§514A-97 - Association of apartment owners funds; handling and disbursement.

§514A-97  Association of apartment owners funds; handling and disbursement.  (a)  The funds in the general operating account of the association of apartment owners shall not be commingled with funds of other activities such as lease rent collections and rental operations, nor shall a managing agent commingle any association funds with the managing agent's own funds.

(b)  For purposes of subsection (a), lease rent collections and rental operations shall not include the rental or leasing of common elements that is conducted on behalf of the association or the collection of ground lease rents from individual apartment owners of a project and the payment of ground lease rents to the ground lessor; provided that:

(1)  The collection is allowed by the provisions of the declaration, bylaws, master deed, master lease, or individual apartment leases of the project;

(2)  If a management contract exists, it requires the managing agent to collect ground lease rents from the individual apartment owners and pay the ground lease rents to the ground lessor;

(3)  The system of lease rent collection is approved by a majority vote of all apartment owners at a meeting of the association; and

(4)  No managing agent or association shall pay ground lease rent to the ground lessor in excess of actual ground lease rent collected from individual apartment owners.

(c)  All funds collected by an association, or by a managing agent for any association, shall be:

(1)  Deposited in a financial institution, including a federal or community credit union, located in the State and whose deposits are insured by an agency of the United States government;

(2)  Held by a corporation authorized to do business under article 8 of chapter 412;

(3)  Held by the United States Treasury;

(4)  Purchased in the name of and held for the benefit of the association through a securities broker that is registered with the Securities and Exchange Commission, has an office in the State, and the accounts of which are held by member firms of the New York Stock Exchange or National Association of Securities Dealers and insured by the Securities Insurance Protection Corporation; or

(5)  Placed through a federally insured financial institution located in the State for investment in certificates of deposit issued through the Certificate of Deposit Account Registry Service in federally insured financial institutions located in the United States.

(d)  All funds collected by an association, or by a managing agent for any association, shall be invested only in:

(1)  Demand deposits, investment certificates, and certificates of deposit;

(2)  Obligations of the United States government, the State of Hawaii, or their respective agencies; provided that those obligations shall have stated maturity dates no more than ten years after the purchase date unless approved otherwise by a majority vote of the apartment owners at an annual or special meeting of the association or by written consent of a majority of the apartment owners;

(3)  Mutual funds comprised solely of investments in the obligations of the United States government, the State of Hawaii, or their respective agencies; provided that those obligations shall have stated maturity dates no more than ten years after the purchase date unless approved otherwise by a majority vote of the apartment owners at an annual or special meeting of the association or by written consent of a majority of the apartment owners; or

(4)  Certificates of deposit issued through the Certificate of Deposit Account Registry Service in an amount at least equal in their market value, but not to exceed their par value, to the amount of the deposit with the depository;

provided that before any investment longer than one year is made by an association, the board shall approve the action; and provided further that the board shall clearly disclose to owners all investments longer than one year at each year's association annual meeting.

Records of the deposits and disbursements shall be disclosed to the commission upon request.  All funds collected by an association shall only be disbursed by employees of the association under the supervision of the association's board of directors.  All funds collected by a managing agent from an association shall be held in a client trust fund account and shall be disbursed only by the managing agent or the managing agent's employees under the supervision of the association's board of directors.  The commission may draft rules governing the handling and disbursement of condominium association funds.

(e)  A managing agent or board of directors shall not transfer association funds by telephone between accounts, including but not limited to the general operating account and reserve fund account.

(f)  A managing agent shall keep and disburse funds collected on behalf of the condominium owners in strict compliance with any agreement made with the condominium owners, chapter 467, the rules of the commission, and all other applicable laws.

(g)  Any person who embezzles or knowingly misapplies association funds received by a managing agent or association of apartment owners shall be guilty of a class C felony. [L 2007, c 244, pt of §2; am L 2008, c 76, §1]



§514A-98 - False statement.

§514A-98  False statement.  It shall be unlawful for any person or person's agents to testify before or file with the commission any notice, statement, application, or other document required under this chapter that is false or untrue or contains any material misstatement of fact, or contains forgery.  In addition to any sanctions or remedies as provided in this chapter, any violation of this section shall constitute a misdemeanor. [L 2007, c 244, pt of §2]



§514A-99 - Rules.

§514A-99  Rules.  The commission shall adopt, amend, or repeal such rules as it may deem proper to fully effectuate this chapter. [L 2007, c 244, pt of §2]



§514A-101 - Definitions.

PART VI.  SALES TO OWNER-OCCUPANTS

Note

Part heading reenacted by L 1992, c 50, pt of §2.

§514A-101  Definitions.  As used in this part:

"Chronological system" means a system in which the residential apartments designated for sale to prospective owner-occupants are offered for sale to prospective owner-occupants in the chronological order in which the prospective owner-occupants deliver to the developer or the designated real estate broker completed owner-occupant affidavits, executed sales contracts or reservations, and earnest money deposits.

"Initial date of sale" means the date of the first publication of the announcement or advertisement pursuant to section 514A-102.

"Lottery system" means a system in which no prospective owner-occupant has an unfair advantage in the determination of the order in which residential units designated for sale to prospective owner-occupants are offered for sale because the order is determined by a lottery.

"Owner-occupant" means any individual in whose name sole or joint legal title is held in a residential apartment which, simultaneous to such ownership, serves as the individual's principal residence, as defined by the state department of taxation, for a period of not less than three hundred sixty-five consecutive days; provided that the individual retains complete possessory control of the premises of the residential apartment during this period.  An individual shall not be deemed to have complete possessory control of the premises if the individual rents, leases, or assigns the premises for any period of time to any other person in whose name legal title is not held; except that an individual shall be deemed to have complete possessory control even when the individual conveys or transfers the apartment into a trust for estate planning purposes and continues in the use of the premises as the individual's principal residence during this period.

"Residential apartment" means "apartment" as defined in section 514A-3, but excludes:

(1)  Any apartment intended for commercial use;

(2)  Any apartment designed and constructed for hotel or resort use that is located on any parcel of real property designated and governed by a county for hotel or resort use pursuant to section 46-4; and

(3)  Any other use pursuant to authority granted by law to a county. [L 1980, c 189, pt of §2; am L 1985, c 164, §5; am L 1992, c 50, pt of §2; am L 1997, c 135, §12; am L 2000, c 210, §2]

Note

Section 514A-3 referred to in the definition of "residential apartment" is repealed.



§514A-102 - Announcement or advertisement; publication.

§514A-102  Announcement or advertisement; publication.  At least once in each of two successive weeks, and at any time following the issuance of an effective date of the first public report for the condominium project, the developer shall cause to be published in at least one newspaper published daily in the State with a general circulation in the county in which the project is to be located, and, if the project is located other than on the island of Oahu, in at least one newspaper that is published at least weekly in the county in which the project is to be located, an announcement or advertisement containing at least the following information:

(1)  The location of the project;

(2)  The minimum price of the residential apartments;

(3)  A designation as to whether the residential apartments are to be sold in fee simple or leasehold;

(4)  A statement that for a thirty-day period following the initial date of sale of the condominium project, at least fifty per cent of the residential apartments being marketed shall be offered only to prospective owner-occupants;

(5)  The name, telephone number, and address of the developer or other real estate broker designated by the developer that an interested individual may contact to secure an owner-occupant affidavit, public report, and any other information concerning the project; and

(6)  If applicable, a statement that the residential apartments will be offered to prospective purchasers through a public lottery. [L 1980, c 189, pt of §2; am L 1982, c 79, §1; am L 1985, c 164, §§1, 5; am L 1986, c 295, §8; am L 1990, c 283, §3; am L 1992, c 50, pt of §2; am L 1997, c 135, §13; am L 2000, c 210, §3]



§514A-103 - Designation of residential apartments.

§514A-103  Designation of residential apartments.  (a)  The developer of any project containing residential apartments shall designate at least fifty per cent of the apartments for sale to prospective owner-occupants pursuant to section 514A-105.  The designation shall be set forth either in the public report or in the announcement or advertisement required by section 514A-102, and may be set forth in both.  The apartments shall constitute a proportionate representation of all the residential apartments in the project with regard to factors of square footage, number of bedrooms and bathrooms, floor level, and whether or not the apartment has a lanai.

(b)  A developer shall have the right to substitute an apartment designated for owner-occupants with an apartment that is not so designated; provided that the apartments are similar with regard to factors enumerated in subsection (a).  The substitution shall not require the developer's submission of a supplementary public report. [L 1980, c 189, pt of §2; am L 1985, c 164, §5; am L 1992, c 50, pt of §2; am L 2000, c 210, §4]



§514A-104 - Apartment selection, requirements.

§514A-104  Apartment selection, requirements.  (a)  When the chronological system is used, the developer or the developer's real estate broker, as the case may be, shall offer the residential apartments that have been designated pursuant to section 514A-103 as follows:

(1)  For thirty days from the date of the first published announcement or advertisement required under section 514A-102, the developer or developer's real estate broker shall offer the residential apartments that have been designated pursuant to section 514A-103 to prospective purchasers chronologically in the order in which they submit to the developer or the developer's real estate broker, a completed owner-occupant affidavit, an executed sales contract or reservation, and an earnest money deposit in a reasonable amount designated by the developer.  The developer or the developer's real estate broker shall maintain at all times a sufficient number of sales contracts and affidavits for prospective owner-occupants to execute.  Prospective purchasers who do not have the opportunity to select a residential apartment during the thirty-day period shall be placed on a back-up reservation list in the order in which they submit a completed owner-occupant affidavit and earnest money deposit in a reasonable amount designated by the developer;

(2)  If two or more prospective owner-occupants intend to reside jointly in the same residential apartment, only one residential apartment designated pursuant to section 514A-103 shall be offered to them or only one of them shall be placed on the back-up reservation list;

(3)  No developer, employee or agent of the developer, or any real estate licensee shall, either directly or through any other person, release any information or inform any prospective owner-occupant about the publication announcement or advertisement referred to in section 514A-102, including the date it is to appear and when the chronological system will be initiated, until after the announcement or advertisement is published; and

(4)  The developer shall compile and maintain a list of all prospective purchasers that submit a completed owner-occupant affidavit, an executed sales contract or reservation, and an earnest money deposit, and maintain a back-up reservation list, if any.  Upon the request of the commission, the developer shall provide a copy of the list of all prospective purchasers and the back-up reservation list.

(b)  When the public lottery system is used, the developer or the developer's broker, as the case may be, shall offer the residential apartments that have been designated pursuant to section 514A-103 as follows:

(1)  From the date of the first published announcement or advertisement required under section 514A-102 until five calendar days after the last published announcement or advertisement, the developer or developer's real estate broker shall compile and maintain a list of all prospective owner-occupants who have submitted to the developer or the developer's real estate broker a duly executed owner-occupant affidavit.  All prospective owner-occupants on this list shall be included in the public lottery described in paragraph (2).  The developer and the developer's real estate broker shall maintain at all times sufficient copies of affidavits for prospective owner-occupants to execute.  Upon the request of the commission, the developer shall provide a copy of the lottery list of prospective owner-occupants;

(2)  The developer or developer's real estate broker shall conduct a public lottery on the date, time, and location as set forth in the published announcement, or advertisement.  Any person, including all prospective owner-occupants eligible for the lottery, shall be allowed to attend the lottery;

(3)  The public lottery shall be conducted so that no prospective owner-occupant shall have an unfair advantage, and shall, as to all owner-occupants whose affidavits were submitted to the developer or the developer's real estate broker within the time period referred to in the first sentence of subsection (b)(1) above, be conducted without regard to the order in which the affidavits were submitted.  If two or more prospective owner-occupants intend to reside jointly in the same residential apartment, only one of them shall be entitled to enter the public lottery; and

(4)  After the public lottery, each prospective owner-occupant purchaser, in the order in which they are selected in the lottery, shall be given the opportunity to select one of the residential apartments that have been designated pursuant to section 514A-103, execute a sales contract, and submit an earnest money deposit in a reasonable amount designated by the developer.  The developer shall maintain a list, in the order of selection, of all prospective purchasers selected in the lottery, and maintain a list of all prospective purchasers who selected one of the residential apartments designated pursuant to section 514A-103.  Those prospective purchasers selected in the lottery who did not have the opportunity to select one of the residential apartments designated pursuant to section 514A-103 but who submitted an earnest money deposit in a reasonable amount designated by the developer shall be placed on a back-up reservation list in the order in which they were selected in the public lottery.  Upon request of the commission, copies of the aforementioned lists shall be submitted. [L 1980, c 189, pt of §2; am L 1985, c 164, §5; am L 1992, c 50, pt of §2; am L 1997, c 135, §14; am L 2000, c 210, §5]



§514A-104.5 - Affidavit.

§514A-104.5  Affidavit.  (a)  The owner-occupant affidavit required by section 514A-104 shall expire after three hundred sixty-five consecutive days have elapsed after the recordation of the instrument conveying the apartment to the affiant.  The affidavit shall expire prior to this period upon acquisition of title to the property by an institutional lender or investor through mortgage foreclosure, foreclosure under power of sale, or a conveyance in lieu of foreclosure.

(b)  The affidavit shall include statements by the affiant affirming that the affiant shall notify the commission immediately upon any decision to cease being an owner-occupant.

(c)  The affidavit shall be personally executed by all the prospective owner-occupants of the residential apartment and shall not be executed by an attorney-in-fact. [L 1992, c 50, pt of §1; am L 1993, c 217, §1; am L 1997, c 135, §15; am L 2000, c 210, §6]



§514A-104.6 - Prohibitions.

§514A-104.6  Prohibitions.  (a)  No person who has executed an owner-occupant affidavit shall sell or offer to sell, lease or offer to lease, rent or offer to rent, assign or offer to assign, or convey the apartment until at least three hundred sixty-five consecutive days have elapsed since the recordation of the purchase; provided that a person who continues in the use of the premises as the individual's principal residence during this period may convey or transfer the apartment into a trust for estate planning purposes.  Any contract or instrument entered into in violation of this part shall be subject to the remedies provided in section 514A-69.

(b)  No developer, employee or agent of a developer, or real estate licensee shall violate or aid any other person in violating this part. [L 1992, c 50, pt of §1; am L 2000, c 210, §7]



§514A-105 - Sale of residential apartments; developer requirements.

§514A-105  Sale of residential apartments; developer requirements.  (a)  The developer may go to sale using either a chronological system or a lottery system at any time after issuance of an effective date for a public report for which the effective date has not expired.

(b)  For a thirty-day period following the initial date of sale of apartments in a condominium project, at least fifty per cent of the apartments being sold shall be offered for sale only to prospective owner-occupants; provided that notwithstanding this part, in the case of a project that includes one or more existing structures being converted to condominium status, each residential apartment contained in the project first shall be offered for sale to any individual occupying the apartment immediately prior to the conversion and who submits an owner-occupant affidavit and an earnest money deposit in a reasonable amount designated by the developer.

(c)  Each contract for the purchase of a residential apartment by an owner-occupant may be conditioned upon the purchaser obtaining adequate financing, or a commitment for adequate financing.  If the sales contract is canceled, the developer shall re-offer the residential apartment first to prospective owner-occupants on the back-up reservation list described in sections 514A-104 and 514A-105, in the order in which the names appear on the reservation list; provided that the prospective owner-occupant has not already executed a sales contract or reservation for a residential apartment in the project.

(d)  At any time, any prospective owner-occupant on the back-up reservation list may be offered any residential apartment in the project that has not been sold or set aside for sale to prospective owner-occupants. [L 1980, c 189, pt of §2; am L 1985, c 164, §§2, 5; am L 1992, c 50, pt of §2; am L 1993, c 217, §2; am L 1997, c 135, §16; am L 2000, c 210, §8]



§514A-106 - REPEALED.

§514A-106  REPEALED.  L 2000, c 210, §12.



§514A-107 - Enforcement.

§514A-107  Enforcement.  (a)  Whenever the commission believes from satisfactory evidence that any person is violating or has violated any provision of this part or rules of the commission adopted pursuant thereto, it may conduct an investigation on the matter and bring an action in the name of the commission in any court of competent jurisdiction against the person to enjoin the person from continuing the violation or engaging therein or doing any act or acts in furtherance thereof.

(b)  Before the commission brings an action in any court of competent jurisdiction pursuant to subsection (a) against any person who executed an affidavit pursuant to this part, it may consider whether the following extenuating circumstances affected the person's ability to comply with the law:

(1)  Serious illness of any of the owner-occupants who executed the affidavit or any other person who was to or has occupied the residential apartment;

(2)  Unforeseeable job or military transfer;

(3)  Unforeseeable change in marital status, or change in parental status; or

(4)  Any other unforeseeable occurrence subsequent to execution of the affidavit.

Thereafter, the commission may cease any further action and order release of any net proceeds held in abeyance.

(c)  Any individual who executes an affidavit pursuant to this part and who subsequently sells or offers to sell, leases or offers to lease, rents or offers to rent, assigns or offers to assign, or otherwise transfers any interest in the residential apartment that the person obtained pursuant to this part, shall have the burden of proving his or her compliance with the requirements of this part.

(d)  Upon request, the commission may require a verification of owner-occupancy from the presumed owner-occupant.  In the event that the presumed owner-occupant fails to submit verification of continuing owner-occupancy, as defined in this section, because of sale, lease, assignment, or transfer, the presumed owner-occupant may also be subject to a fine in the amount equal to the profit made from the sale, assignment or transfer.

(e)  The commission shall adopt rules, pursuant to chapter 91, to carry out the purposes of, and its responsibilities under, this part. [L 1980, c 189, pt of §2; am L 1985, c 164, §5; am L 1992, c 50, pt of §2; am L 2000, c 210, §9]



§514A-107.5 - Penalties.

§514A-107.5  Penalties.  (a)  Any person who executes an affidavit required by this part and violates or fails to comply with any of the provisions of this part or any rule adopted by the commission pursuant thereto shall be subject to a civil penalty of up to $10,000 or fifty per cent of the net proceeds received or to be received by the person from the sale, lease, rental, assignment, or other transfer of the residential apartment to which the violation relates, whichever is the greater.

(b)  Any developer, employee or agent of a developer, or real estate licensee who violates or fails to comply with any of the provisions of this part or any rule adopted by the commission pursuant thereto shall be subject to a civil penalty of up to $10,000.  Each violation shall constitute a separate offense. [L 1992, c 50, pt of §1; am L 2000, c 210, §10]



§514A-107.6 - False statement.

[§514A-107.6]  False statement.  It shall be unlawful for any person to make a false statement in the affidavit required by this part or for any person to file with the commission any notice, statement, or other document required under this part or any rule adopted by the commission pursuant thereto which is false or contains a material misstatement of fact.  Any violation of this section shall be a misdemeanor punishable by a fine not to exceed $2,000, or by imprisonment for a term not to exceed one year, or both. [L 1992, c 50, pt of §1]



§514A-108 - Inapplicability of part or sections.

§514A-108  Inapplicability of part or sections.  (a)  This part shall not apply to a project developed pursuant to section 46-15 or 46-15.1, or chapter 53, 201H, 206, or 356D; provided that the developer of the project may elect to be subject to this part through a written notification to the commission.

(b)  This part shall not apply to condominium projects where the developer intends to convey, and does in fact convey, all of the residential apartment units in the project to a spouse or family members related by blood, descent or adoption.

(c)  This part shall not apply to condominium projects consisting of two or fewer apartments.

(d)  A developer of a project specified in subsection (a) electing to be subject to this part or a project developed pursuant to an affordable housing condition or provision by a state or county governmental agency may elect to waive specific provisions of this part that conflict with the eligibility or preference requirements imposed by the governmental agency.  The developer of a project specified in subsection (a) who exercises the election shall provide detailed written notification to the commission of the specific provisions that will be waived, an explanation for each waived provision, and a statement from the affected government agency that the project is either an inapplicable project pursuant to subsection (a) or a project whereby a governmental agency has imposed eligibility or preference requirements.  A copy of this notification shall be filed with the affected governmental agency.

(e)  Such filing to meet the notification requirements of subsection (a) or (d) shall not be construed to be an approval or disapproval of the project by the commission. [L 1980, c 189, pt of §2; am L 1985, c 164, §§4, 5; am L 1988, c 333, §1; am L 1992, c 50, pt of §2; am L 1997, c 135, §17 and c 350, §§15, 16; am L 1998, c 212, §46; am L 2000, c 210, §11; am L 2007, c 249, §25]



§2. - Source notes for each section in this part begin with L 2007, c 244.

PART VII.  ARBITRATION; MEDIATION

Note

This part, referenced as repealed in the main volume, was reenacted by L 2007, c 244, pt of §2.  Source notes for each section in this part begin with L 2007, c 244.

§514A-121  Arbitration of disputes.  (a)  At the request of any party, any dispute concerning or involving one or more apartment owners and an association of apartment owners, its board of directors, managing agent, or one or more other apartment owners relating to the interpretation, application or enforcement of chapter 514A or the association's declaration, bylaws, or house rules adopted in accordance with its bylaws shall be submitted to arbitration.  The arbitration shall be conducted, unless otherwise agreed by the parties, in accordance with the rules adopted by the commission and the provisions of chapter 658A; provided that the Condominium Property Regime Rules on Arbitration of Disputes of the American Arbitration Association shall be used until the commission adopts its rules; provided further that where any arbitration rule conflicts with chapter 658A, chapter 658A shall prevail; provided further that notwithstanding any rule to the contrary, the arbitrator shall conduct the proceedings in a manner which affords substantial justice to all parties.  The arbitrator shall be bound by rules of substantive law and shall not be bound by rules of evidence, whether or not set out by statute, except for provisions relating to privileged communications.  The arbitrator shall permit discovery as provided for in the Hawaii rules of civil procedure; provided that the arbitrator may restrict the scope of such discovery for good cause to avoid excessive delay and costs to the parties or the arbitrator may refer any matter involving discovery to the circuit court for disposition in accordance with the Hawaii rules of civil procedure then in effect.

(b)  Nothing in subsection (a) shall be interpreted to mandate the arbitration of any dispute involving:

(1)  The real estate commission;

(2)  The mortgagee of a mortgage of record;

(3)  The developer, general contractor, subcontractors, or design professionals for the project; provided that when any person exempted by this paragraph is also an apartment owner, a director, or managing agent, such person shall, in those capacities, be subject to the provisions of subsection (a);

(4)  Actions seeking equitable relief involving threatened property damage or the health or safety of apartment owners or any other person;

(5)  Actions to collect assessments that are liens or subject to foreclosure; provided that an apartment owner who pays the full amount of an assessment and fulfills the requirements of section 514A-90(d) shall have the right to demand arbitration of the owner's dispute, including a dispute about the amount and validity of the assessment;

(6)  Personal injury claims;

(7)  Actions for amounts in excess of $2,500 against an association of apartment owners, a board of directors, or one or more directors, officers, agents, employees, or other persons, if insurance coverage under a policy or policies procured by the association of apartment owners or its board of directors would be unavailable because action by arbitration was pursued; or

(8)  Any other cases which are determined, as provided in section 514A-122, to be unsuitable for disposition by arbitration. [L 2007, c 244, pt of §2]



§514A-121.5 - Mediation; condominium management dispute resolution; request for hearing; hearing.

§514A-121.5  Mediation; condominium management dispute resolution; request for hearing; hearing.  [For effect and repeal of this section, see note below.]  (a)  If an apartment owner or the board of directors requests mediation of a dispute involving the interpretation or enforcement of the association of apartment owners' declaration, bylaws, house rules, or a matter involving section 514A-82(b)(1) to (13), 514A-82.1, 514A-82.15, 514A-82.3, 514A-82.5, 514A-82.6, 514A-83, 514A-83.1, 514A-83.2, 514A-83.3, 514A-83.4, 514A-83.5, 514A-84, 514A-84.5, or 514A-92.5, the other party in the dispute shall be required to participate in mediation.  Each party shall be wholly responsible for its own costs of participating in mediation, unless at the end of the mediation process, both parties agree that one party shall pay all or a specified portion of the mediation costs.  If an apartment owner or the board of directors refuses to participate in the mediation of a particular dispute, a court may take this refusal into consideration when awarding expenses, costs, and attorney's fees.

(b)  If a dispute is not resolved by mediation as provided in this section, including for the reason that a unit owner or the board of directors refuses to participate in the mediation of a particular dispute, any party to that proposed or terminated mediation may file for arbitration no sooner than thirty days from the termination date of the mediation; provided that the termination date shall be deemed to be the earlier of:

(1)  The last date the parties all met in person with the mediator;

(2)  The date that a unit owner or a board of directors refuses in writing to mediate a particular dispute; or

(3)  Thirty days after a unit owner or a board of directors receives a written or oral request to engage in mediation and mediation does not occur within fifty-one days after the date of the request.

(c)  If a dispute is not resolved by mediation as provided in subsection (a), including for the reason that a unit owner or the board of directors refuses to participate in the mediation of a particular dispute, any party to that proposed or terminated mediation may file a request for a hearing with the office of administrative hearings, department of commerce and consumer affairs, as follows:

(1)  The party requesting the hearing shall be a board of directors of a duly registered association of apartment owners, or an apartment owner that is a member of an association duly registered pursuant to section 514A-95.1;

(2)  The request for hearing shall be filed within thirty days from the termination date as specified in writing by the mediation service; provided that the termination date shall be deemed to be the earlier of:

(A)  The last date the parties all met in person with the mediator;

(B)  The date that a unit owner or a board of directors refuses in writing to mediate a particular dispute; or

(C)  Thirty days after a unit owner or a board of directors receives a written or oral request to engage in mediation and mediation does not occur within fifty-one days after the date of the request;

(3)  The request for hearing shall name one or more parties in the proposed or terminated mediation as an adverse party and identify the statutory provisions in dispute; and

(4)  The subject matter of the hearing before the hearings officer may include any matter that was the subject of the mediation pursuant to subsection (a).

(d)  For purposes of this section, the office of administrative hearings for the department of commerce and consumer affairs shall accept no more than thirty requests for hearing per fiscal year under this section.

(e)  The party requesting the hearing shall pay a filing fee of $25 to the department of commerce and consumer affairs, and the failure to do so shall result in the request for hearing being rejected for filing.  All other parties shall file a response, accompanied by a filing fee of $25 to the department of commerce and consumer affairs, within twenty days of being served with the request for hearing.

(f)  The hearings officers appointed by the director of commerce and consumer affairs pursuant to section 26-9(f) shall have jurisdiction to review any request for hearing filed under subsection (c).  The hearings officers shall have the power to issue subpoenas, administer oaths, hear testimony, find facts, make conclusions of law, and issue written decisions that shall be final and conclusive, unless a party adversely affected by the decision files an appeal in the circuit court under section 91-14.

(g)  Chapter 16-201, Hawaii Administrative Rules, shall govern all proceedings brought under subsection (c).  The burden of proof, including the burden of producing the evidence and the burden of persuasion, shall be upon the party initiating the proceeding.  Proof of a matter shall be by a preponderance of the evidence.

(h)  Hearings to review and make determinations upon any requests for hearings filed under subsection (c) shall commence within sixty days following the receipt of the request for hearing.  The hearings officer shall issue written findings of fact, conclusions of law, and an order as expeditiously as practicable after the hearing has been concluded.

(i)  Each party to the hearing shall bear the party's own costs, including attorney's fees, unless otherwise ordered by the hearings officer.

(j)  Any party to a proceeding brought under subsection (c) who is aggrieved by a final decision of a hearings officer may apply for judicial review of that decision pursuant to section 91-14; provided that any party seeking judicial review pursuant to section 91-14 shall be responsible for the costs of preparing the record on appeal, including the cost of preparing the transcript of the hearing.

(k)  The department of commerce and consumer affairs may adopt rules and forms, pursuant to chapter 91, to effectuate the purpose of this section and to implement its provisions. [L 2007, c 244, pt of §2; am L 2008, c 205, §1]

Note

Section is repealed on June 30, 2011.  Cases pending for dispute resolution are subject to this section.  L 2007, c 244, §12; L 2008, c 205, §5; L 2009, c 9.  See also L 2006, c 277; L 2007, c 242.



§514A-122 - Determination of unsuitability.

§514A-122  Determination of unsuitability.  At any time within twenty days of being served with a written demand for arbitration, any party so served may apply to the circuit court in the judicial circuit in which the condominium is located for a determination that the subject matter of the dispute is unsuitable for disposition by arbitration.

In determining whether the subject matter of a dispute is unsuitable for disposition by arbitration, a court may consider:

(1)  The magnitude of the potential award, or any issue of broad public concern raised by the subject matter underlying the dispute;

(2)  Problems referred to the court where court regulated discovery is necessary;

(3)  The fact that the matter in dispute is a reasonable or necessary issue to be resolved in pending litigation and involves other matters not covered by or related to chapter 514A;

(4)  The fact that the matter to be arbitrated is only part of a dispute involving other parties or issues which are not subject to arbitration under section 514A-121; or

(5)  Any matters of dispute where disposition by arbitration, in the absence of complete judicial review, would not afford substantial justice to one or more of the parties.

Any such application to the circuit court shall be made and heard in a summary manner and in accordance with procedures for the making and hearing of motions.  The prevailing party shall be awarded its attorneys' fees and costs in an amount not to exceed $200. [L 2007, c 244, pt of §2]



§514A-123 - Determination of insurance coverage.

§514A-123  Determination of insurance coverage.  In the event of a dispute as to whether a claim shall be excluded from mandatory arbitration under section 514A-121(b)(7), any party to an arbitration may file a complaint for declaratory relief against the involved insurer or insurers for a determination of whether insurance coverage is unavailable due to the pursuit of action by arbitration.  The complaint shall be filed with the circuit court in the judicial circuit in which the condominium is located. The insurer or insurers shall file an answer to the complaint within twenty days of the date of service of the complaint and the issue shall be disposed of by the circuit court at a hearing to be held at the earliest available date; provided that the hearing shall not be held within twenty days from the date of service of the complaint upon the insurer or insurers. [L 2007, c 244, pt of §2]



§514A-124 - Costs, expenses and legal fees.

§514A-124  Costs, expenses and legal fees.  Notwithstanding any provision in this chapter to the contrary, the declaration or the bylaws, the award of any costs, expenses, and legal fees by the arbitrator shall be in the sole discretion of the arbitrator and the determination of costs, expenses, and legal fees shall be binding upon all parties. [L 2007, c 244, pt of §2]



§514A-125 - Award; confirming award.

§514A-125  Award; confirming award.  The award of the arbitrator shall be in writing and acknowledged or proved in like manner as a deed for the conveyance of real estate, and shall be served by the arbitrator on each of the parties to the arbitration, personally or by registered or certified mail.  At any time within one year after the award is made and served, any party to the arbitration may apply to the circuit court of the judicial circuit in which the condominium is located for an order confirming the award.  The court shall grant the order confirming the award pursuant to section 658A-22, unless the award is vacated, modified, or corrected, as provided in sections 658A-20, 658A-23, and 658A-24, or a trial de novo is demanded under section 514A-127, or the award is successfully appealed under section 514A-127.  The record shall be filed with the motion to confirm award and notice of the motion shall be served upon each other party or their respective attorneys in the manner required for service of notice of a motion. [L 2007, c 244, pt of §2]



§514A-126 - Findings of fact and conclusions of law.

§514A-126  Findings of fact and conclusions of law.  Findings of fact and conclusions of law, as requested by any party prior to the arbitration hearing, shall be promptly provided to the requesting party upon payment of the reasonable cost thereof. [L 2007, c 244, pt of §2]



§514A-127 - Trial de novo and appeal.

§514A-127  Trial de novo and appeal.  (a)  The submission of any dispute to an arbitration under section 514A-121 shall in no way limit or abridge the right of any party to a trial de novo.

(b)  Written demand for a trial de novo by any party desiring a trial de novo shall be made upon the other parties within ten days after service of the arbitration award upon all parties.

(c)  The award of arbitration shall not be made known to the trier of fact at a trial de novo.

(d)  In any trial de novo demanded under subsection (b), if the party demanding a trial de novo does not prevail at trial, the party demanding the trial de novo shall be charged with all reasonable costs, expenses, and attorneys' fees of the trial.  When there is more than one party on one or both sides of an action, or more than one issue in dispute, the court shall allocate its award of costs, expenses, and attorneys' fees among the prevailing parties and tax such fees against those nonprevailing parties who demanded a trial de novo in accordance with the principles of equity.

(e)  Any party to an arbitration under section 514A-121 may apply to vacate, modify, or correct the arbitration award for the grounds set out in chapter 658A.  All reasonable costs, expenses, and attorneys' fees on appeal shall be charged to the nonprevailing party. [L 2007, c 244, pt of §2]



§514A-131 to 133 - REPEALED.

PART VIII.  MISCELLANEOUS

Note

Part heading amended by L 2009, c 129, pt of §9.

§§514A-131 to 133  REPEALED.  L 2009, c 129, pt of §9.



§514A-134 - False statement.

§514A-134  False statement.  It shall be unlawful for any association of apartment owners, its officers, its board of directors, or its agents to file with the commission any notice, statement, or other document required under this chapter that is false or untrue or contains any material misstatement of fact.  Any violation of this section shall constitute a misdemeanor. [L 1989, c 285, pt of §1; am L 2009, c 129, pt of §9]



§514A-135 - Rules.

§514A-135  Rules.  The real estate commission shall adopt rules pursuant to chapter 91 to effectuate fully the purpose of this part. [L 1989, c 285, §6; am L 2009, c 129, pt of §9]






CHAPTER 514B - CONDOMINIUMS

§514B-1 - Short title.

PART I.  GENERAL PROVISIONS

[§514B-1]  Short title.  This chapter may be cited as the Condominium Property Act. [L 2004, c 164, pt of §2]



§514B-2 - Applicability.

[§514B-2]  Applicability.  Applicability of this chapter is governed by part II. [L 2004, c 164, pt of §2]



§514B-3 - Definitions.

§514B-3  Definitions.  As used in this chapter and in the declaration and bylaws, unless specifically provided otherwise or required by the context:

"Affiliate of a developer" means a person that directly or indirectly controls, is controlled by, or is under common control with, the developer.

"Association" means the unit owners' association organized under section 514B-102 or under prior condominium property regime statutes.

"Board" or "board of directors" means the body, regardless of name, designated in the declaration or bylaws to act on behalf of the association.

"Commission" means the real estate commission of the State.

"Common elements" means:

(1)  All portions of a condominium other than the units; and

(2)  Any other interests in real estate for the benefit of unit owners that are subject to the declaration.

"Common expenses" means expenditures made by, or financial liabilities of, the association for operation of the property, and shall include any allocations to reserves.

"Common interest" means the percentage of undivided interest in the common elements appurtenant to each unit, as expressed in the declaration, and any specified percentage of the common interest means such percentage of the undivided interests in the aggregate.

"Common profits" means the balance of all income, rents, profits, and revenues from the common elements or other property owned by the association remaining after the deduction of the common expenses.

"Completion of construction" means the earliest of:

(1)  The issuance of a certificate of occupancy for the unit;

(2)  The date of completion for the project, or the phase of the project that includes the unit, as defined in section 507-43;

(3)  The recordation of the "as built" amendment to the declaration that includes the unit;

(4)  The issuance of the architect's certificate of substantial completion for the project, or the phase of the project that includes the unit; or

(5)  The date the unit is completed so as to permit normal occupancy.

"Condominium" means real estate, portions of which are designated for separate ownership and the remainder of which is designated for common ownership solely by the owners of those portions.  Real estate is not a condominium unless the undivided interests in the common elements are vested in the unit owners.

"Condominium map" means, however denominated, a map or plan of the condominium property regime containing the information required by section 514B‑33.

"Converted" or "conversion" means the submission of a structure to a condominium property regime more than twelve months after the completion of construction; provided that structures used as sales offices or models for a project and later submitted to a condominium property regime shall not be considered to be converted structures.

"Declaration" means any instrument, however denominated, that creates a condominium, including any amendments to the instrument.

"Developer" means a person who undertakes to develop a real estate condominium project, including a person who succeeds to the interest of the developer by acquiring a controlling interest in the developer or in the project.

"Development rights" means any right or combination of rights reserved by a developer in the declaration to:

(1)  Add real estate to a condominium;

(2)  Create units, common elements, or limited common elements within a condominium;

(3)  Subdivide units, combine units, or convert units into common elements;

(4)  Withdraw real estate from a condominium;

(5)  Merge projects or increments of a project; or

(6)  Otherwise alter the condominium.

"Limited common element" means a portion of the common elements designated by the declaration or by operation of section 514B‑35 for the exclusive use of one or more but fewer than all of the units.

"Majority" or "majority of unit owners" means the owners of units to which are appurtenant more than fifty per cent of the common interests.  Any specified percentage of the unit owners means the owners of units to which are appurtenant such percentage of the common interest.

"Managing agent" means any person retained, as an independent contractor, for the purpose of managing the operation of the property.

"Master deed" or "master lease" means any deed or lease showing the extent of the interest of the person submitting the property to the condominium property regime.

"Material change" as used in parts IV and V of this chapter means any change that directly, substantially, and adversely affects the use or value of:

(1)  A purchaser's unit or appurtenant limited common elements; or

(2)  Those amenities of the project available for the purchaser's use.

"Material fact" means any fact, defect, or condition, past or present, that, to a reasonable person, would be expected to measurably affect the value of the project, unit, or property being offered or proposed to be offered for sale.

"Operation of the property" means the administration, fiscal management, and physical operation of the property, and includes the maintenance, repair, and replacement of, and the making of any additions and improvements to, the common elements.

"Person" means an individual, firm, corporation, partnership, association, trust, or other legal entity, or any combination thereof.

"Pertinent change" means, as determined by the commission, a change not previously disclosed in the most recent public report that renders the information contained in the public report or in any disclosure statement inaccurate, including, but not limited to:

(1)  The size, construction materials, location, or permitted use of a unit or its appurtenant limited common element;

(2)  The size, use, location, or construction materials of the common elements of the project; or

(3)  The common interest appurtenant to the unit.

A pertinent change does not necessarily constitute a material change.

"Project" means a real estate condominium project; a plan or project whereby a condominium of two or more units located within the condominium property regime are created.

"Property" means the land, whether or not contiguous and including more than one parcel of land, but located within the same vicinity, the building or buildings, all improvements and all structures thereon, and all easements, rights, and appurtenances intended for use in connection with the condominium, which have been or are intended to be submitted to the regime established by this chapter.  "Property" includes parcels with or without upper or lower boundaries, and spaces that may be filled with air or water.

"Record", "recordation", "recorded", or "recording" means to record in the bureau of conveyances in accordance with chapter 502, or to register in the land court in accordance with chapter 501.

"Resident manager" means any person retained as an employee by the association to manage, on-site, the operation of the property.

"Structures" includes but is not limited to buildings.

"Time share unit" means the actual and promised accommodations, and related facilities, that are the subject of a time share plan as defined in chapter 514E.

"Unit" means a physical or spatial portion of the condominium designated for separate ownership or occupancy, the boundaries of which are described in the declaration or pursuant to section 514B‑35, with an exit to a public road or to a common element leading to a public road.

"Unit owner" means the person owning, or the persons owning jointly or in common, a unit and its appurtenant common interest; provided that to such extent and for such purposes as provided by recorded lease, including the exercise of voting rights, a lessee of a unit shall be deemed to be the unit owner. [L 2004, c 164, pt of §2; am L 2005, c 93, §1; am L 2006, c 273, §3]



§514B-4 - Separate titles and taxation.

[§514B-4]  Separate titles and taxation.  (a)  Each unit that has been created, together with its appurtenant interest in the common elements, constitutes, for all purposes, a separate parcel of real estate.

(b)  If there is any unit owner other than a developer, each unit shall be separately taxed and assessed, and no separate tax or assessment may be rendered against any common elements.  The laws relating to home exemptions from state property taxes are applicable to individual units, which shall have the benefit of home exemption in those cases where the owner of a single-family dwelling would qualify.  Property taxes assessed by the State or any county shall be assessed and collected on the individual units and not on the property as a whole.  Without limitation of the foregoing, each unit and its appurtenant common interest shall be deemed to be a "parcel" and shall be subject to separate assessment and taxation for all types of taxes authorized by law, including, but not limited to, special assessments.

(c)  If there is no unit owner other than a developer, the real estate comprising the condominium may be taxed and assessed in any manner provided by law. [L 2004, c 164, pt of §2]



§514B-5 - Conformance with county land use laws.

[§514B-5]  Conformance with county land use laws.  Any condominium property regime established under this chapter shall conform to the existing underlying county zoning for the property and all applicable county permitting requirements adopted by the county in which the property is located, including any supplemental rules adopted by the county, pursuant to section 514B‑6, to ensure the conformance of condominium property regimes to the purposes and provisions of county zoning and development ordinances and chapter 205.  In the case of a property which includes one or more existing structures being converted to condominium status, the condominium property regime shall comply with section 514B‑32(a)(13) or 514B‑84(a). [L 2004, c 164, pt of §2]



§514B-6 - Supplemental county rules governing a condominium property regime.

[§514B-6]  Supplemental county rules governing a condominium property regime.  Whenever any county deems it proper, the county may adopt supplemental rules governing condominium property regimes established under this chapter in order to implement this program; provided that any of the supplemental rules adopted shall not conflict with this chapter or with any of the rules adopted by the commission to implement this chapter. [L 2004, c 164, pt of §2]



§514B-7 - Construction against implicit repeal.

[§514B-7]  Construction against implicit repeal.  This chapter being a general act intended as a unified coverage of its subject matter, no part of it shall be construed to be impliedly repealed by subsequent legislation if that construction can reasonably be avoided. [L 2004, c 164, pt of §2]



§514B-8 - Severability.

[§514B-8]  Severability.  If any provision of this chapter or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provisions or applications, and to this end the provisions of this chapter are severable. [L 2004, c 164, pt of §2]



§514B-9 - Obligation of good faith.

[§514B-9]  Obligation of good faith.  Every contract or duty governed by this chapter imposes an obligation of good faith in its performance or enforcement. [L 2004, c 164, pt of §2]



§514B-10 - Remedies to be liberally administered.

§514B-10  Remedies to be liberally administered.  (a)  The remedies provided by this chapter shall be liberally administered to the end that the aggrieved party is put in as good a position as if the other party had fully performed.  Punitive damages may not be awarded, however, except as specifically provided in this chapter or by other rule of law.

(b)  Any deed, declaration, bylaw, or condominium map shall be liberally construed to facilitate the operation of the condominium property regime.

(c)  Any right or obligation declared by this chapter is enforceable by judicial proceeding. [L 2004, c 164, pt of §2; am L 2006, c 273, §4]



§514B-21 - Applicability to new condominiums.

PART II.  APPLICABILITY

[§514B-21]  Applicability to new condominiums.  This chapter applies to all condominiums created within this State after July 1, 2006.  The provisions of chapter 514A do not apply to condominiums created after July 1, 2006.  Amendments to this chapter apply to all condominiums created after July 1, 2006 or subjected to this chapter, regardless of when the amendment is adopted. [L 2004, c 164, pt of §2]

Revision Note

"July 1, 2006" substituted for "the effective date of this chapter".



§514B-22 - Applicability to preexisting condominiums.

§514B-22  Applicability to preexisting condominiums.  Sections 514B‑4, 514B‑5, 514B-35, 514B-41(c), 514B‑46, 514B‑72, and part VI, and section 514B‑3 to the extent definitions are necessary in construing any of those provisions, and all amendments thereto, apply to all condominiums created in this State before July 1, 2006; provided that those sections:

(1)  Shall apply only with respect to events and circumstances occurring on or after July 1, 2006; and

(2)  Shall not invalidate existing provisions of the declaration, bylaws, condominium map, or other constituent documents of those condominiums if to do so would invalidate the reserved rights of a developer or be an unreasonable impairment of contract.

For purposes of interpreting this chapter, the terms "condominium property regime" and "horizontal property regime" shall be deemed to correspond to the term "condominium"; the term "apartment" shall be deemed to correspond to the term "unit"; the term "apartment owner" shall be deemed to correspond to the term "unit owner"; and the term "association of apartment owners" shall be deemed to correspond to the term "association". [L 2004, c 164, pt of §2; am L 2006, c 273, §5]



§514B-23 - Amendments to governing instruments.

§514B-23  Amendments to governing instruments.  (a)  The declaration, bylaws, condominium map, or other constituent documents of any condominium created before July 1, 2006 may be amended to achieve any result permitted by this chapter, regardless of what applicable law provided before July 1, 2006.

(b)  An amendment to the declaration, bylaws, condominium map or other constituent documents authorized by this section may be adopted by the vote or written consent of a majority of the owners; provided that any amendment adopted pursuant to this section shall not invalidate the reserved rights of a developer.  If an amendment grants to any person any rights, powers, or privileges permitted by this chapter, all correlative obligations, liabilities, and restrictions in this chapter also apply to that person. [L 2004, c 164, pt of §2; am L 2006, c 273, §6]

Revision Note

"July 1, 2006" substituted for "the effective date of this chapter".



§514B-31 - Creation.

PART III.  CREATION, ALTERATION, AND TERMINATION

OF CONDOMINIUMS

Note

Part heading amended by L 2005, c 93, pt of §2.

[§514B-31]  Creation.  (a)  To create a condominium property regime, all of the owners of the fee simple interest in land shall execute and record a declaration submitting the land to the condominium property regime.  Upon recordation of the master deed together with a declaration, the condominium property regime shall be deemed created.

(b)  The condominium property regime shall be subject to any right, title, or interest existing when the declaration is recorded if the person who owns the right, title, or interest does not execute or join in the declaration or otherwise subordinate the right, title, or interest.  A person with any other right, title, or interest in the land may subordinate that person's interest to the condominium property regime by executing the declaration, or by executing and recording a document joining in or subordinating to the declaration. [L 2005, c 93, pt of §2]



§514B-32 - Contents of declaration.

§514B-32  Contents of declaration.  (a)  A declaration shall describe or include the following:

(1)  The land submitted to the condominium property regime;

(2)  The number of the condominium map filed concurrently with the declaration;

(3)  The number of units in the condominium property regime;

(4)  The unit number of each unit and common interest appurtenant to each unit;

(5)  The number of buildings and projects in the condominium property regime, and the number of stories and units in each building;

(6)  The permitted and prohibited uses of each unit;

(7)  To the extent not shown on the condominium map, a description of the location and dimensions of the horizontal and vertical boundaries of any unit. Unit boundaries may be defined by physical structures or, if a unit boundary is not defined by a physical structure, by spatial coordinates;

(8)  The condominium property regime's common elements;

(9)  The condominium property regime's limited common elements, if any, and the unit or units to which each limited common element is appurtenant;

(10)  The total percentage of the common interest that is required to approve rebuilding, repairing, or restoring the condominium property regime if it is damaged or destroyed;

(11)  The total percentage of the common interest, and any other approvals or consents, that are required to amend the declaration.  Except as otherwise specifically provided in this chapter, and except for any amendments made pursuant to reservations set forth in paragraph (12), the approval of the owners of at least sixty-seven per cent of the common interest shall be required for all amendments to the declaration;

(12)  Any rights that the developer or others reserve regarding the condominium property regime, including, without limitation, any development rights, and any reservations to modify the declaration or condominium map.  An amendment to the declaration made pursuant to the exercise of those reserved rights shall require only the consent or approval, if any, specified in the reservation; and

(13)  A declaration, subject to the penalties set forth in section 514B‑69(b), that the condominium property regime is in compliance with all zoning and building ordinances and codes, and all other permitting requirements pursuant to section 514B‑5, and specifying in the case of a property that includes one or more existing structures being converted to condominium property regime status:

(A)  Any variances that have been granted to achieve the compliance; and

(B)  Whether, as the result of the adoption or amendment of any ordinances or codes, the project presently contains any legal nonconforming conditions, uses, or structures;

except that a property that is registered pursuant to section 514B‑51 shall instead provide this declaration pursuant to section 514B‑54.  If a developer is converting a structure to condominium property regime status and the structure is not in compliance with all zoning and building ordinances and codes, and all other permitting requirements pursuant to section 514B‑5, and the developer intends to use purchaser's funds pursuant to the requirements of section 514B‑92 or 514B‑93 to cure the violation or violations, then the declaration required by this paragraph may be qualified to identify with specificity each violation and the requirement to cure the violation by a date certain.

(b)  The declaration may contain any additional provisions that are not inconsistent with this chapter. [L 2005, c 93, pt of §2; am L 2006, c 38, §22 and c 273, §7]



§514B-33 - Condominium map.

§514B-33  Condominium map.  (a)  A condominium map shall be recorded with the declaration.  The condominium map shall contain the following:

(1)  A site plan for the condominium property regime, depicting the location, layout, and access to a public road of all buildings and projects included or anticipated to be included in the condominium property regime, and depicting access for the units to a public road or to a common element leading to a public road;

(2)  Elevations and floor plans of all buildings in the condominium property regime;

(3)  The layout, location, boundaries, unit numbers, and dimensions of the units;

(4)  To the extent that there is parking in the condominium property regime, a parking plan for the regime, showing the location, layout, and stall numbers of all parking stalls included in the condominium property regime;

(5)  Unless specifically described in the declaration, the layout, location, and numbers or other identifying information of the limited common elements, if any; and

(6)  A description in sufficient detail, as may be determined by the commission, to identify any land area that constitutes a limited common element.

(b)  The condominium map may contain any additional information that is not inconsistent with this chapter. [L 2005, c 93, pt of §2; am L 2006, c 273, §8]



§514B-34 - Condominium map; certification of architect, engineer, or surveyor.

§514B-34  Condominium map; certification of architect, engineer, or surveyor.  (a)  The condominium map shall bear the statement of a licensed architect, engineer, or surveyor certifying that the condominium map is consistent with the plans of the condominium's building or buildings filed or to be filed with the government official having jurisdiction over the issuance of permits for the construction of buildings in the county in which the condominium property regime is located.  If the building or buildings have been built at the time the condominium map is recorded, the certification shall state that, to the best of the architect's, engineer's, or surveyor's knowledge, the condominium map depicts the layout, location, dimensions, and numbers of the units substantially as built.  If the building or buildings, or portions thereof, have not been built at the time the condominium map is recorded, within thirty days from the completion of construction, the developer shall execute and record an amendment to the declaration accompanied by a certification of a licensed architect, engineer, or surveyor certifying that the condominium map previously recorded, as amended by the revised pages filed with the amendment, if any, fully and accurately depicts the layout, location, boundaries, dimensions, and numbers of the units substantially as built.

(b)  If the condominium property regime is a conversion and the government official having jurisdiction over the issuance of permits for the construction of buildings in the county in which the condominium property regime is located is unable to locate the original permitted construction plans, the certification need only state that the condominium map depicts the layout, location, boundaries, dimensions, and numbers of the units substantially as built.  If there are no buildings, no certification shall be required. [L 2005, c 93, pt of §2; am L 2006, c 273, §9]



§514B-35 - Unit boundaries.

[§514B-35]  Unit boundaries.  Except as provided by the declaration:

(1)  If walls, floors, or ceilings are designated as boundaries of a unit, all lath, furring, wallboard, plasterboard, plaster, paneling, tiles, wallpaper, paint, finished flooring, and any other materials constituting any part of the finished surfaces thereof are a part of the unit, and all other portions of the walls, floors, or ceilings, are a part of the common elements;

(2)  If any chute, flue, duct, wire, conduit, or any other fixture lies partially within and partially outside the designated boundaries of a unit, any portion thereof serving only that unit is a limited common element appurtenant solely to that unit, and any portion thereof serving more than one unit or any portion of the common elements is a part of the common elements;

(3)  Subject to paragraph (2), all spaces, interior non-loadbearing partitions, and other fixtures and improvements within the boundaries of a unit are a part of the unit; and

(4)  Any shutters, awnings, window boxes, doorsteps, stoops, porches, balconies, lanais, patios, and all exterior doors and windows or other fixtures designed to serve a single unit, but are located outside the unit's boundaries, are limited common elements appurtenant exclusively to that unit. [L 2005, c 93, pt of §2]



§514B-36 - Leasehold units.

[§514B-36]  Leasehold units.  An undivided interest in the land that is subject to a condominium property regime equal to a unit's common interest may be leased to the unit owner, and the unit and its common interest in the common elements exclusive of the land may be conveyed to the unit owner.  The conveyance of the unit with an accompanying lease of an interest in the land shall not constitute a division or partition of the common elements, or a separation of the common interest from its unit.  Where a deed of a unit is accompanied by a lease of an interest in the land, the deed shall not be construed as conveying title to the land included in the common elements. [L 2005, c 93, pt of §2]



§514B-37 - Common interest.

[§514B-37]  Common interest.  Each unit shall have the common interest it is assigned in the declaration.  Except as provided in sections 514B‑32(a)(12), 514B‑46, and 514B‑140(d) and except as provided in the declaration, a unit's common interest shall be permanent and remain undivided, and may not be altered or partitioned without the consent of the owner of the unit and the owner's mortgagee, expressed in a duly executed and recorded declaration amendment.  The common interest shall not be separated from the unit to which it appertains, and shall be deemed to be conveyed or encumbered with the unit even if the common interest is not expressly mentioned or described in the conveyance or other instrument. [L 2005, c 93, pt of §2]



§514B-38 - Common elements.

§514B-38  Common elements.  Each unit owner may use the common elements in accordance with the purposes permitted under the declaration, subject to:

(1)  The rights of other unit owners to use the common elements;

(2)  Any owner's exclusive right to use of the limited common elements as provided in the declaration;

(3)  The right of the owners to amend the declaration to change the permitted uses of the common elements; provided that subject to [section] 514B-140(c):

(A)  Changing common element open spaces or landscaped spaces to other uses shall not require an amendment to the declaration; and

(B)  Minor additions to or alterations of the common elements for the benefit of individual units are permitted if the additions or alterations can be accomplished without substantial impact on the interests of other owners in the common elements, as reasonably determined by the board;

(4)  Any rights reserved in the declaration to amend the declaration to change the permitted uses of the common elements;

(5)  The right of the board, on behalf of the association, to lease or otherwise use for the benefit of the association those common elements that the board determines are not actually used by any of the unit owners for a purpose permitted in the declaration.  Unless the lease is approved by the owners of at least sixty-seven per cent of the common interest, the lease shall have a term of no more than five years and may be terminated by the board or the lessee on no more than sixty days prior written notice; provided that the requirements of this paragraph shall not apply to any leases, licenses, or other agreements entered into for the purposes authorized by section 514B-140(d); and

(6)  The right of the board, on behalf of the association, to lease or otherwise use for the benefit of the association those common elements that the board determines are actually used by one or more unit owners for a purpose permitted in the declaration.  The lease or use shall be approved by the owners of at least sixty-seven per cent of the common interest, including all directly affected unit owners that the board reasonably determines actually use the common elements, and the owners' mortgagees; provided that the requirements of this paragraph shall not apply to any leases, licenses, or other agreements entered into for the purposes authorized by section 514B-140(d). [L 2005, c 93, pt of §2; am L 2006, c 273, §10]



§514B-39 - Limited common elements.

[§514B-39]  Limited common elements.  If the declaration designates any portion of the common elements as limited common elements, those limited common elements shall be subject to the exclusive use of the owner or owners of the unit or units to which they are appurtenant, subject to the provisions of the declaration and bylaws.  No amendment of the declaration affecting any of the limited common elements shall be effective without the consent of the owner or owners of the unit or units to which the limited common elements are appurtenant. [L 2005, c 93, pt of §2]



§514B-40 - Transfer of limited common elements.

[§514B-40]  Transfer of limited common elements.  Except as provided in the declaration, any unit owner may transfer or exchange a limited common element that is assigned to the owner's unit to another unit.  Any transfer shall be executed and recorded as an amendment to the declaration.  The amendment need only be executed by the owner of the unit whose limited common element is being transferred and the owner of the unit receiving the limited common element; provided that unit mortgages and leases may also require the consent of mortgagees or lessors, respectively, of the units involved.  A copy of the amendment shall be promptly delivered to the association. [L 2005, c 93, pt of §2]



§514B-41 - Common profits and expenses.

[§514B-41]  Common profits and expenses.  (a)  The common profits of the property shall be distributed among, and the common expenses shall be charged to, the unit owners, including the developer, in proportion to the common interest appurtenant to their respective units, except as otherwise provided in the declaration or bylaws.  In a mixed-use project containing units for both residential and nonresidential use, the charges and distributions may be apportioned in a fair and equitable manner as set forth in the declaration.  Except as otherwise provided in subsection (c) or the declaration or bylaws, all limited common element costs and expenses, including but not limited to maintenance, repair, replacement, additions, and improvements, shall be charged to the owner or owners of the unit or units to which the limited common element is appurtenant in an equitable manner as set forth in the declaration.

(b)  A unit owner, including the developer, shall become obligated for the payment of the share of the common expenses allocated to the owner's unit at the time the certificate of occupancy relating to the owner's unit is issued by the appropriate county agency; provided that a developer may assume all the actual common expenses in a project by stating in the developer's public report required by section 514B‑54 that the unit owner shall not be obligated for the payment of the owner's share of the common expenses until such time as the developer sends the owners written notice that, after a specified date, the unit owners shall be obligated to pay for the portion of common expenses that is allocated to their respective units.  The developer shall mail the written notice to the owners, the association, and the managing agent, if any, at least thirty days before the specified date.

(c)  Unless otherwise provided in the declaration or bylaws, if the board reasonably determines that the extra cost incurred to separately account for and charge for the costs of maintenance, repair, or replacement of limited common elements is not justified, the board may adopt a resolution determining that certain limited common element expenses will be assessed in accordance with the undivided common interest appurtenant to each unit.  In reaching its determination, the board shall consider:

(1)  The amount at issue;

(2)  The difficulty of segregating the costs;

(3)  The number of units to which similar limited common elements are appurtenant;

(4)  The apparent difference between separate assessment and assessment based on the undivided common interest; and

(5)  Any other relevant factors, as determined by the board.

The resolution shall be final and binding in the absence of a determination that the board abused its discretion.

(d)  Unless made pursuant to rights reserved in the declaration and disclosed in the developer's public report, if an association amends its declaration or bylaws to change the use of the condominium property regime from residential to nonresidential, all direct and indirect costs attributable to the newly permitted nonresidential use shall be charged only to the unit owners using or directly benefiting from the new nonresidential use, in a fair and equitable manner as set forth in the amendment to the declaration or bylaws. [L 2005, c 93, pt of §2]



§514B-42 - Metering of utilities.

[§514B-42]  Metering of utilities.  (a)  Units in a project that includes units designated for both residential and nonresidential use shall have separate meters, or calculations shall be made, or both, as may be practicable, to determine the use by the nonresidential units of utilities, including electricity, water, gas, fuel, oil, sewerage, air conditioning, chiller water, and drainage, and the cost of such utilities shall be paid by the owners of the nonresidential units; provided that the apportionment of the charges among owners of nonresidential units shall be done in a fair and equitable manner as set forth in the declaration or bylaws.  The requirements of this subsection shall not apply to projects for which construction commenced before January 1, 1978.

(b)  Subject to any approval requirements and spending limits contained in a project's declaration or bylaws, a board may authorize the installation of meters to determine the use by the individual units of utilities, including electricity, water, gas, fuel, oil, sewerage, air conditioning, chiller water, and drainage.  The cost of metered utilities shall be paid by the owners of the units based on actual consumption and, to the extent not billed directly to the unit owner by the utility provider, may be collected in the same manner as common expense assessments.  Owners' maintenance fees shall be adjusted as necessary to avoid any duplication of charges to owners for the cost of metered utilities. [L 2005, c 93, pt of §2]



§514B-43 - Liens against units.

[§514B-43]  Liens against units.  (a)  For purposes of this section:

(1)  "Visible commencement of operations" shall have the meaning it has in section 507‑41; and

(2)  "Lien" means a lien created pursuant to chapter 507, part II.

(b)  If visible commencement of operations occurs prior to the creation of the condominium, then, upon creation of the condominium, liens arising from this work shall attach to all units in the condominium described in the declaration and their respective undivided interests in the common elements, but not to the common elements as a whole.  If visible commencement of operations occurs after creation of the condominium, then liens arising from this work shall attach only to the unit or units described in the declaration on which the work was performed in the same manner as other real property, and shall not attach to the common elements.

(c)  If the developer contracts for work on the common elements, either on its behalf or on behalf of the association prior to the first meeting of the association, then liens arising from this work may attach to all units owned by the developer described in the declaration at the time of visible commencement of operations.

(d)  If the association contracts for work on the common elements after the first meeting of the association, there shall be no lien on the common elements, but the persons contracting with the association to perform the work or supply the materials incorporated in the work shall be entitled to their contractual remedies, if any. [L 2005, c 93, pt of §2]



§514B-44 - Contents of deeds or leases of units.

[§514B-44]  Contents of deeds or leases of units.  Deeds or leases of units adequately describe the property conveyed or leased if they contain the following information:

(1)  The title and date of the declaration and the declaration's bureau of conveyances or land court document number or liber and page numbers;

(2)  The unit number of the unit conveyed or leased;

(3)  The common interest appurtenant to the unit conveyed or leased; provided that the common interest shall be deemed to be conveyed or encumbered with the unit even if the common interest is not expressly mentioned in the conveyance or other instrument, as provided in section 514B‑37;

(4)  For a unit, title to which is registered in the land court, the land court certificate of title number for the unit, if available; and

(5)  For a unit, title to which is not registered in the land court, the bureau of conveyances document number or liber and page numbers for the instrument by which the grantor acquired title.

Deeds or leases of units may contain additional information and details deemed desirable and consistent with the declaration and this chapter, including without limitation a statement of any encumbrances on title to the unit that are not listed in the declaration.  The failure of a deed or lease to include all of the information specified in this section shall not render it invalid. [L 2005, c 93, pt of §2]



§514B-45 - Blanket mortgages and other blanket liens affecting a unit at time of first conveyance or lease.

[§514B-45]  Blanket mortgages and other blanket liens affecting a unit at time of first conveyance or lease.  At the time of the first conveyance or lease of each unit, every mortgage and other lien, except any improvement district or utility assessment, affecting both the unit and any other unit shall be paid and satisfied of record, or the unit being conveyed or leased and its common interest shall be released therefrom by a duly recorded partial release. [L 2005, c 93, pt of §2]



§514B-46 - Merger of projects or increments.

[§514B-46]  Merger of projects or increments.  (a)  Two or more projects, or increments of a project, whether or not adjacent to one another, but that are part of the same incremental plan of development and in the same vicinity, may be merged together so as to permit the joint use of the common elements of the projects by all the owners of the units in the merged projects.  A merger may be implemented with the vote or consent that the declaration requires for a merger, pursuant to any reserved rights set forth in the declaration, or upon vote of sixty-seven per cent of the common interest.

(b)  A merger becomes effective at the earlier of:

(1)  A date certain set forth in the certificate of merger; or

(2)  The date that the certificate of merger is recorded.

The certificate of merger may provide for a single association and board for the merged projects and for a sharing of the common expenses of the projects among all the owners of the units in the merged projects.  The certificate of merger may also provide for a merger of the common elements of the projects so that each unit owner in the merged projects has an undivided ownership interest in the common elements of the merged projects.  In the event of a merger of common elements, the common interests of each unit in the merged projects shall be adjusted in accordance with the merger provisions in the projects' declarations so that the total common interests of all units in the resulting merged project totals one hundred per cent.  If the certificate of merger does not provide for a merger of the common elements, the common elements and common interests of the merged projects shall remain separate, but shall be subject to the provisions set forth in the respective declarations with respect to merger.

(c)  Upon the recording of a certificate of merger that indicates that the fee simple title to the lands of the merged projects are merged, the registrar shall cancel all existing certificates of title for the units in the projects being merged and shall issue new certificates of title for the units in the merged project, covering all of the land of the merged projects. The new certificates of title for the units in the merged project shall describe, among other things, each unit's new common interest.  The certificate of merger shall at least set forth all of the units of the merged projects, their new common interests, and to the extent practicable, their current certificate of title numbers in the common elements of the merged projects.

(d)  In the event of a conflict between declarations and bylaws upon the merger of projects or increments, unless otherwise provided in the certificate of merger, the provisions of the first declaration and bylaws recorded shall control. [L 2005, c 93, pt of §2]



§514B-47 - Removal from provisions of this chapter.

§514B-47  Removal from provisions of this chapter.  (a)  If:

(1)  Owners of units to which are appurtenant at least eighty per cent of the common interests execute and record an instrument to the effect that they desire to remove the property from this chapter, and the holders of all liens affecting any of such units consent thereto by duly recorded instruments; or

(2)  The common elements suffer substantial damage or destruction and the damage or destruction has not been rebuilt, repaired, or restored within a reasonable time after the occurrence thereof, or the unit owners have earlier determined as provided in the declaration that the damage or destruction shall not be rebuilt, repaired, or restored;

the property shall be subject to an action for partition by any unit owner or lienor as if owned in common, in which event the sale of the property shall be ordered by the court and the net proceeds of sale, together with the net proceeds of the insurance on the property, if any, shall be considered as one fund and, except as otherwise provided in the declaration, shall be divided among all the unit owners in proportion to their respective common interests; provided that no payment shall be made to a unit owner until there has first been paid in full out of the owner's share of the net proceeds all liens on the owner's unit.  Upon this sale, the property ceases to be a condominium property regime or subject to this chapter.

(b)  All of the unit owners may remove a property, or a part of a property, from this chapter by an instrument to that effect, duly recorded, if the holders of all liens affecting any of the units consent thereto, by duly recorded instruments.  Upon this removal from this chapter, the property, or the part of the property designated in the instrument, shall cease to be the subject of a condominium property regime or subject to this chapter, and shall be deemed to be owned in common by the unit owners in proportion to their respective common interests.

(c)  Notwithstanding subsections (a) and (b), if the unit leases for a leasehold condominium property regime (including condominium conveyance documents, ground leases, or similar instruments creating a leasehold interest in the land) provide that:

(1)  The estate and interest of the unit owner shall cease and determine upon the acquisition, by an authority with power of eminent domain of title and right to possession of any part of the condominium property regime;

(2)  The unit owner shall not by reason of the acquisition or right to possession be entitled to any claim against the lessor or others for compensation or indemnity for the unit owner's leasehold interest;

(3)  All compensation and damages for or on account of any land shall be payable to and become the sole property of the lessor;

(4)  All compensation and damages for or on account of any buildings or improvements on the demised land shall be payable to and become the sole property of the unit owners of the buildings and improvements in accordance with their interests; and

(5)  The unit lease rents are reduced in proportion to the land so acquired or possessed;

the lessor and the developer, if the developer retains any interests or reserved rights in the project, shall file and record an amendment to the declaration to reflect any acquisition or right to possession.  The consent or joinder of the unit owners or their respective mortgagees shall not be required, if the land acquired or possessed constitutes no more than five per cent of the total land of the condominium property regime.  Upon the recordation of the amendment, the land acquired or possessed shall cease to be the subject of a condominium property regime or subject to this chapter.  The lessor shall notify each unit owner in writing of the filing of the amendment and the rent abatement, if any, to which the unit owner is entitled.  The lessor shall provide the association, through its board, with a copy of the recorded amendment.

(d)  For purposes of subsection (c), the acquisition or right to possession may be effected:

(1)  By a taking or condemnation of property by the State or a county pursuant to chapter 101;

(2)  By the conveyance of property to the State or county under threat of condemnation; or

(3)  By the dedication of property to the State or county if the dedication is required by state law or county ordinance.

(e)  The removal provided for in this section shall in no way bar the subsequent resubmission of the property to the requirements of this chapter. [L 2005, c 93, pt of §2; am L 2006, c 273, §11]



§514B-51 - Registration required; exceptions.

PART IV. REGISTRATION AND ADMINISTRATION OF CONDOMINIUMS

Note

Part heading amended by L 2005, c 93, pt of §3.

[§514B-51]  Registration required; exceptions.  (a)  A developer may not offer for sale any units in a project unless the project is registered with the commission and an effective date for the developer's public report is issued by the commission.

(b)  The registration requirement of this section shall not apply to:

(1)  The disposition of units exempted from the developer's public report requirements pursuant to section 514B‑81(b);

(2)  Projects in which all units are restricted to nonresidential uses and all units are to be sold for $1,000,000 or more; or

(3)  The sale of units in bulk, such as where a developer undertakes to develop and then sells all or a portion of the developer's entire inventory of units to a purchaser who is a developer.  The registration requirements of this section and the developer's amended developer's public report requirements of section 514B‑56 shall apply to any sale of units to the public following a sale of units in bulk. [L 2005, c 93, pt of §3]



§514B-52 - Application for registration.

[§514B-52]  Application for registration.  (a)  An application for registration of a project shall:

(1)  Be accompanied by nonrefundable fees as provided in rules adopted by the director of commerce and consumer affairs pursuant to chapter 91; and

(2)  Contain the documents and information concerning the project and the condominium property regime as required by sections 514B‑54, 514B‑83, and 514B‑84, as applicable, and as otherwise may be specified by the commission.

(b)  The commission need not process any incomplete application and may return an incomplete application to the developer and require that the developer submit a new application, including nonrefundable fees.  If an incomplete application is not completed within six months of the date of the original submission, it shall be deemed abandoned and registration of the project shall require the submission of a new application, including nonrefundable fees.

(c)  A developer shall promptly file amendments to report either any actual or expected pertinent or material change, or both, in any document or information contained in the application. [L 2005, c 93, pt of §3]



§514B-53 - Inspection by commission.

[§514B-53]  Inspection by commission.  (a)  After appropriate notification has been made or additional information has been received pursuant to this part, an inspection of the project may be made by the commission.

(b)  When an inspection is to be made of a project, the developer shall be required to pay an amount estimated by the commission to be necessary to cover the actual expenses of the inspection, not to exceed $500 a day for each day consumed in the examination of the project, plus reasonable transportation expenses. [L 2005, c 93, pt of §3]



§514B-54 - Developer's public report; requirements for issuance of effective date.

[§514B-54]  Developer's public report; requirements for issuance of effective date.  (a)  Prior to the issuance of an effective date for a developer's public report, the commission shall have received the following:

(1)  Nonrefundable fees as provided in rules adopted by the director of commerce and consumer affairs pursuant to chapter 91;

(2)  The developer's public report prepared by the developer disclosing the information specified in section 514B‑83 and, if applicable, section 514B‑84;

(3)  A copy of the deed, master lease, agreement of sale, or sales contract evidencing either that the developer holds the fee or leasehold interest in the property or has a right to acquire the same;

(4)  Copies of the executed declaration, bylaws, and condominium map that meet the requirements of sections 514B‑32, 514B‑33, and 514B‑108;

(5)  A specimen copy of the proposed contract of sale for units;

(6)  An executed copy of an escrow agreement with a third party depository for retention and disposition of purchasers' funds that meets the requirements of section 514B‑91;

(7)  As applicable, the documents and information required in section 514B‑92 or 514B‑93;

(8)  A declaration, subject to the penalties set forth in section 514B‑69(b), that the project is in compliance with all county zoning and building ordinances and codes, and all other county permitting requirements applicable to the project, pursuant to sections 514B‑5 and 514B‑32(a)(13); and

(9)  Other documents and information that the commission may require.

(b)  The developer's public report shall not be used for the purpose of selling any units in the project until the commission issues an effective date for the developer's public report.  The commission's issuance of an effective date for a developer's public report shall not be construed to constitute the commission's approval or disapproval of the project; the commission's representation that either all material facts or all pertinent changes, or both, concerning the project have been fully or adequately disclosed; or the commission's judgment of the value or merits of the project. [L 2005, c 93, pt of §3]



§514B-55 - Developer's public report; request for hearing by developer.

[§514B-55]  Developer's public report; request for hearing by developer.  If an effective date for a developer's public report is not issued within a reasonable time after compliance with registration requirements, or if the developer is materially grieved by the form or content of the developer's public report, the developer, in writing, may request and shall be given a hearing by the commission within a reasonable time after receipt of the request. [L 2005, c 93, pt of §3]



§514B-56 - Developer's public report; amendments.

[§514B-56]  Developer's public report; amendments.  (a)  After the effective date for a developer's public report has been issued by the commission, if there are any changes, either material or pertinent changes, or both, regarding the information contained in or omitted from the developer's public report, or if the developer desires to update or change the information set forth in the developer's public report, the developer shall immediately submit to the commission an amendment to the developer's public report or an amended developer's public report clearly reflecting the change, together with such supporting information as may be required by the commission, to update the information contained in the developer's public report, accompanied by nonrefundable fees as provided in rules adopted by the director of commerce and consumer affairs pursuant to chapter 91.  Within a reasonable period of time, the commission shall issue an effective date for the amended developer's public report or take other appropriate action under this part.

(b)  The submission of an amendment to the developer's public report or an amended developer's public report shall not require the developer to suspend sales, subject to the power of the commission to order sales to cease as set forth in section 514B‑66; provided that the developer shall advise the appropriate real estate broker or brokers, if any, of the change and disclose to purchasers any change in the information contained in the developer's public report pending the issuance of an effective date for any amendment to the developer's public report or amended developer's public report; and provided further that if the amended developer's public report is not issued within thirty days after its submission to the commission, the commission may order a suspension of sales pending the issuance of an effective date for the amended developer's public report.  Nothing in this section shall diminish the rights of purchasers under section 514B‑94.

(c)  The developer shall provide all purchasers with a true copy of:

(1)  The amendment to the developer's public report, if the purchaser has received copies of the developer's public report and all prior amendments, if any; or

(2)  A restated developer's public report, including all amendments.

(d)  The filing of an amendment to the developer's public report or an amended developer's public report, in and of itself, shall not be grounds for a purchaser to cancel or rescind a sales contract.  A purchaser's right to cancel or rescind a sales contract shall be governed by sections 514B‑86 and 514B‑87, the terms and conditions of the purchaser's contract for sale, and applicable common law. [L 2005, c 93, pt of §3]



§514B-57 - Commission oversight of developer's public report.

[§514B-57]  Commission oversight of developer's public report.  (a)  The commission at any time may require a developer to amend or supplement the form or substance of a developer's public report to assure adequate and accurate disclosure to prospective purchasers.

(b)  The developer's public report shall not be used for any promotional purpose before registration, and may be used after registration only if it is used in its entirety.  No person shall advertise or represent that the commission has approved or recommended the condominium project, the developer's public report, or any of the documents contained in the application for registration. [L 2005, c 93, pt of §3]



§514B-58 - Annual report.

§514B-58  Annual report.  (a)  A developer, its successor, or assign shall file annually a report to update the material contained in the developer's public report, together with the payment of nonrefundable fees, at least thirty days prior to the anniversary date of the effective date for a developer's public report.  If there is no change to the developer's public report, the developer shall so state.  This subsection shall not relieve the developer, its successor, or assign of the obligation to file amendments to the developer's public report pursuant to section 514B‑56.  Failure to file the annual report required by this section may subject the developer to the penalties set forth in section 514B‑69(b).

(b)  The developer, its successor, or assign shall be relieved from filing annual reports pursuant to this section when the initial sales of all units have been completed. [L 2005, c 93, pt of §3; am L 2006, c 273, §12]



§514B-59 - Expiration of developer's public reports.

[§514B-59]  Expiration of developer's public reports.  Except as otherwise provided in this chapter, upon issuance of an effective date for a developer's public report or any amendment, the developer's public report and amendment or amendments shall not expire until such time as the developer has sold all units in the project. [L 2005, c 93, pt of §3]



§514B-60 - No false or misleading information.

[§514B-60]  No false or misleading information.  It shall be unlawful for any person or person's agent to testify falsely or make a material misstatement of fact before the commission or to file with the commission any document required by this chapter that is false, contains a material misstatement of fact, or that contains forgery.  All documents shall be true, complete, and accurate in all respects, including the developer's public report, prepared by or for the developer and submitted to the commission in connection with the developer's registration of the project, and all information contained in the documents, and shall not contain any misleading information, or omit any pertinent change in the information or documents submitted to the commission. [L 2005, c 93, pt of §3]



§514B-61 - General powers and duties of commission.

[§514B-61]  General powers and duties of commission.  (a)  The commission may:

(1)  Adopt, amend, and repeal rules pursuant to chapter 91;

(2)  Assess fees;

(3)  Conduct investigations, issue cease and desist orders, and bring an action in any court of competent jurisdiction to enjoin persons, consistent with and in furtherance of the objectives of this chapter;

(4)  Prescribe forms and procedures for submitting information to the commission; and

(5)  Prescribe the form and content of any documents required to be submitted to the commission by this chapter.

(b)  If it appears that any person has engaged, is engaging, or is about to engage in any act or practice in violation of this part, part V, section 514B‑103, 514B‑132, 514B‑134, 514B‑149, sections 514B‑152 to 514B‑154, or any of the commission's related rules or orders, the commission, without prior administrative proceedings, may maintain an action in the appropriate court to enjoin that act or practice or for other appropriate relief.  The commission shall not be required to post a bond or to prove that no adequate remedy at law exists in order to maintain the action.

(c)  The commission may exercise its powers in any action involving the powers or responsibilities of a developer under this part, part V, section 514B‑103, 514B‑132, 514B‑134, 514B‑149, or sections 514B‑152 to 514B‑154.

(d)  The commission may accept grants-in-aid from any governmental source and may contract with agencies charged with similar functions in this or other jurisdictions, in furtherance of the objectives of this chapter.

(e)  The commission may cooperate with agencies performing similar functions in this and other jurisdictions to develop uniform filing procedures and forms, uniform disclosure standards, and uniform administrative practices, and may develop information that may be useful in the discharge of the commission's duties.

(f)  In issuing any cease and desist order or order rejecting or revoking the registration of a condominium project, the commission shall state the basis for the adverse determination and the underlying facts.

(g)  The commission, by rule, may require bonding at appropriate levels over time, escrow of portions of sales proceeds, or other safeguards to assure completion of all improvements that a developer is obligated to complete, or has represented that it will complete. [L 2005, c 93, pt of §3]



§514B-62 - Deposit of fees.

[§514B-62]  Deposit of fees.  Unless otherwise provided in this chapter, all fees collected under this chapter shall be deposited by the director of commerce and consumer affairs to the credit of the compliance resolution fund established pursuant to section 26‑9(o). [L 2005, c 93, pt of §3]



§514B-63 - Condominium specialists; appointment; duties.

[§514B-63]  Condominium specialists; appointment; duties.  The director of commerce and consumer affairs may appoint condominium specialists, not subject to chapter 76, to assist consumers with information, advice, and referral on any matter relating to this chapter or otherwise concerning condominiums.  The director may also appoint secretaries, not subject to chapter 76, to provide assistance in carrying out these duties.  The condominium specialists and secretaries shall be members of the employees' retirement system of the State and shall be eligible to receive the benefits of any state or federal employee benefit program generally applicable to officers and employees of the State. [L 2005, c 93, pt of §3]



§514B-64 - Private consultants.

[§514B-64]  Private consultants.  The director of commerce and consumer affairs may contract with private consultants for the review of documents and information submitted to the commission pursuant to this chapter.  The cost of the review by private consultants shall be borne by the developer. [L 2005, c 93, pt of §3]



§514B-65 - Investigative powers.

[§514B-65]  Investigative powers.  If the commission has reason to believe that any person is violating or has violated this part, part V, section 514B‑103, 514B‑132, 514B‑134, 514B‑149, sections 514B‑152 to 514B‑154, or the rules of the commission adopted pursuant thereto, the commission may conduct an investigation of the matter and examine the books, accounts, contracts, records, and files of all relevant parties.  For purposes of this examination, the developer and the real estate broker shall keep and maintain records of all sales transactions and of the funds received by the developer and the real estate broker in accordance with chapter 467 and the rules of the commission, and shall make the records accessible to the commission upon reasonable notice and demand. [L 2005, c 93, pt of §3]



§514B-66 - Cease and desist orders.

[§514B-66]  Cease and desist orders.  In addition to its authority under sections 514B‑67 and 514B‑68, whenever the commission has reason to believe that any person is violating or has violated this part, part V, section 514B‑103, 514B‑132, 514B‑134, 514B‑149, sections 514B‑152 to 514B‑154, or the rules of the commission adopted pursuant thereto, it may issue and serve upon the person a complaint stating its charges in that respect and containing a notice of a hearing at a stated place and upon a day at least thirty days after the service of the complaint.  The person served has the right to appear at the place and time specified and show cause why an order should not be entered by the commission requiring the person to cease and desist from the violation of the law or rules charged in the complaint.  If the commission finds that this chapter or the rules of the commission have been or are being violated, it shall make a report in writing stating its findings as to the facts and shall issue and cause to be served on the person an order requiring the person to cease and desist from the violations.  The person, within thirty days after service upon the person of the report or order, may obtain a review thereof in the appropriate circuit court. [L 2005, c 93, pt of §3]



§514B-67 - Termination of registration.

[§514B-67]  Termination of registration.  (a)  The commission, after notice and hearing, may issue an order terminating the registration of a condominium project upon determination that a developer, or any officer, principal, or affiliate of a developer has:

(1)  Failed to comply with a cease and desist order issued by the commission affecting that condominium project;

(2)  Concealed, diverted, or disposed of any funds or assets of any person in a manner impairing rights of purchasers of units in that condominium project;

(3)  Failed to perform any stipulation or agreement made to induce the commission to issue an order relating to that condominium project;

(4)  Misrepresented or failed to disclose a material fact in the application for registration; or

(5)  Failed to meet any of the conditions described in this part necessary to qualify for registration.

(b)  A developer may not convey, cause to be conveyed, or contract for the conveyance of any interest in a unit while an order revoking the registration of the condominium project is in effect, without the consent of the commission.

(c)  The commission may issue a cease and desist order in lieu of an order of revocation where appropriate. [L 2005, c 93, pt of §3]



§514B-68 - Power to enjoin.

[§514B-68]  Power to enjoin.  Whenever the commission believes from satisfactory evidence that any person has violated this part, part V, section 514B‑103, 514B‑132, 514B‑134, 514B‑149, sections 514B‑152 to 514B‑154, or the rules of the commission adopted pursuant thereto, it may conduct an investigation of the matter and bring an action against the person in any court of competent jurisdiction on behalf of the State to enjoin the person from continuing the violation or doing any acts in furtherance thereof. [L 2005, c 93, pt of §3]



§514B-69 - Penalties.

[§514B-69]  Penalties.  (a) Any person who violates or fails to comply with this part, part V, section 514B‑103, 514B‑132, 514B‑134, 514B‑149, or sections 514B‑152 to 514B‑154, shall be guilty of a misdemeanor and shall be punished by a fine not exceeding $10,000, or by imprisonment for a term not exceeding one year, or both.  Any person who violates or fails to comply with any rule, order, decision, demand, or requirement of the commission under this part, part V, section 514B‑103, 514B‑132, 514B‑134, 514B‑149, or sections 514B‑152 to 514B‑154, shall be punished by a fine not exceeding $10,000.

(b)  In addition to any other actions authorized by law, any person who violates or fails to comply with this part, part V, section 514B‑103, 514B‑132, 514B‑134, 514B‑149, sections 514B‑152 to 514B‑154, or the rules of the commission adopted pursuant thereto, shall also be subject to a civil penalty not exceeding $10,000 for any violation.  Each violation shall constitute a separate offense. [L 2005, c 93, pt of §3]



§514B-70 - Limitation of actions.

[§514B-70]  Limitation of actions.  No civil or criminal actions shall be brought by the State pursuant to this chapter more than two years after the discovery of the facts upon which the actions are based or ten years after completion of the sales transaction involved, whichever has first occurred. [L 2005, c 93, pt of §3]



§514B-71 - Condominium education trust fund.

[§514B-71]  Condominium education trust fund.  (a)  The commission shall establish a condominium education trust fund that the commission may use for educational purposes.  Educational purposes shall include financing or promoting:

(1)  Education and research in the field of condominium management, condominium project registration, and real estate, for the benefit of the public and those required to be registered under this chapter;

(2)  The improvement and more efficient administration of associations; and

(3)  Expeditious and inexpensive procedures for resolving association disputes.

(b)  The commission may use any and all moneys in the condominium education trust fund for purposes consistent with subsection (a). [L 2005, c 93, pt of §3]

Note

Until amended, references in administrative rules to condominium management education fund are references to condominium education trust fund.  L 2009, c 129, §14.



§514B-72 - Condominium education trust fund; payments by associations and developers.

§514B-72  Condominium education trust fund; payments by associations and developers.  (a)  Each project or association with more than five units, including any project or association with more than five units subject to chapter 514A, shall pay to the department of commerce and consumer affairs a condominium education trust fund fee within one year after the recordation of the purchase of the first unit or within thirty days of the association's first meeting, and thereafter, on or before June 30 of every odd-numbered year, as prescribed by rules adopted pursuant to chapter 91.

(b)  Each developer shall pay to the department of commerce and consumer affairs the condominium education trust fund fee for each unit in the project, as prescribed by rules adopted by the director of commerce and consumer affairs pursuant to chapter 91.  The project shall not be registered and no effective date for a developer's public report shall be issued until the payment has been made.

(c)  Payments of any fees required under this section shall be due on or before the registration due date and shall be nonrefundable.  Failure to pay the required fee by the due date shall result in a penalty assessment of ten per cent of the amount due and the association shall not have standing to bring any action to collect or to foreclose any lien for common expenses or other assessments in any court of this State until the amount due, including any penalty, is paid.  Failure of an association to pay a fee required under this section shall not impair the validity of any claim of the association for common expenses or other assessments, or prevent the association from defending any action in any court of this State.

(d)  The department of commerce and consumer affairs shall allocate the fees collected under this section, section 514A-40, and section 514A-95.1 to the condominium education trust fund established pursuant to section 514B-71.  The fees collected pursuant to this section shall be administratively and fiscally managed together as one condominium education trust fund established by section 514B-71. [L 2005, c 93, pt of §3; am L 2009, c 129, §10]



§514B-73 - Condominium education trust fund; management.

§514B-73  Condominium education trust fund; management.  (a)  The sums received by the commission for deposit in the condominium education trust fund pursuant to sections 514A-40, 514A-95.1, and 514B-72 shall be held by the commission in trust for carrying out the purpose of the fund.

(b)  The commission and the director of commerce and consumer affairs may use moneys in the condominium education trust fund collected pursuant to sections 514A-40, 514A-95.1, and 514B-72, and the rules of the commission to employ necessary personnel not subject to chapter 76 for additional staff support, to provide office space, and to purchase equipment, furniture, and supplies required by the commission to carry out its responsibilities under this part.

(c)  The moneys in the condominium education trust fund collected pursuant to sections 514A-40, 514A-95.1, and 514B-72, and the rules of the commission may be invested and reinvested together with the real estate education fund established under section 467-19 in the same manner as are the funds of the employees' retirement system of the State.  The interest and earnings from these investments shall be deposited to the credit of the condominium education trust fund.

(d)  The commission shall annually submit to the legislature, no later than twenty days prior to the convening of each regular session:

(1)  A summary of the programs funded during the prior fiscal year and the amount of money in the fund, including a statement of which programs were directed specifically at the education of condominium owners; and

(2)  A copy of the budget for the current fiscal year, including summary information on programs that were funded or are to be funded and the target audience for each program.  The budget shall include a line item reflecting the total amount collected from condominium associations. [L 2005, c 93, pt of §3; am L 2009, c 129, §11]



§514B-81 - Applicability; exceptions.

PART V.  PROTECTION OF CONDOMINIUM PURCHASERS

Note

Part heading amended by L 2005, c 93, pt of §4.

A.  General Provisions

[§514B-81]  Applicability; exceptions.  (a)  This part applies to all units subject to this chapter, except as provided in subsection (b).

(b)  No developer's public report shall be required in the case of:

(1)  A gratuitous disposition of a unit;

(2)  A disposition pursuant to court order;

(3)  A disposition by a government or governmental agency;

(4)  A disposition by foreclosure or deed in lieu of foreclosure; or

(5)  The sale of units in bulk, as defined in section 514B‑51(b); provided that the requirements of this part shall apply to any sale of units to the public following the sale of units in bulk. [L 2005, c 93, pt of §4]



§514B-82 - Sale of units.

[§514B-82]  Sale of units.  Except as provided in section 514B‑85, no sale or offer of sale of units in a project by a developer shall be made prior to the registration of the project by the developer with the commission, the issuance of an effective date for the developer's public report by the commission, and except as provided by law with respect to time share units, the delivery of the developer's public report to prospective purchasers.  Notwithstanding any other provision to the contrary, where a time share project is duly registered under chapter 514E and a disclosure statement is effective and required to be delivered to the purchaser or prospective purchaser, the developer's public report need not be delivered to the purchaser or prospective purchaser. [L 2005, c 93, pt of §4]



§514B-83 - Developer's public report.

[§514B-83]  Developer's public report.  (a)  A developer's public report shall contain:

(1)  The name and address of the project, and the name, address, telephone number, and electronic mail address, if any, of the developer or the developer's agent;

(2)  A statement of the deadline, pursuant to section 514B‑89, for completion of construction or, in the case of a conversion, for the completion of any repairs required to comply with section 514B‑5, and the remedies available to the purchaser, including but not limited to cancellation of the sales contract, if the completion of construction or repairs does not occur on or before the completion deadline;

(3)  A breakdown of the annual maintenance fees and the monthly estimated cost for each unit, certified to have been based on generally accepted accounting principles, and a statement regarding when a purchaser shall become obligated to start paying the fees pursuant to section 514B‑41(b);

(4)  A description of all warranties for the individual units and the common elements, including the date of initiation and expiration of any such warranties, or a statement that no warranties exist;

(5)  A summary of the permitted uses of the units and, if applicable, the number of units planned to be devoted to a particular use;

(6)  A description of any development rights reserved to the developer or others;

(7)  A declaration, subject to the penalties set forth in section 514B‑69(b), that the project is in compliance with all county zoning and building ordinances and codes, and all other county permitting requirements applicable to the project, pursuant to sections 514B‑5 and 514B‑32(a)(13); and

(8)  Any other facts, documents, or information that would have a material impact on the use or value of a unit or any appurtenant limited common elements or amenities of the project available for an owner's use, or that may be required by the commission.

(b)  A developer shall promptly amend the developer's public report to report any pertinent or material change or both in the information required by this section. [L 2005, c 93, pt of §4]



§514B-84 - Developer's public report; special types of condominiums.

[§514B-84]  Developer's public report; special types of condominiums.  (a)  In addition to the information required by section 514B‑83, the developer's public report for a project containing any existing structures being converted to condominium status shall contain:

(1)  Regarding units that may be occupied for residential use and that have been in existence for five years or more:

(A)  A statement by the developer, based upon a report prepared by a Hawaii-licensed architect or engineer, describing the present condition of all structural components and mechanical and electrical installations material to the use and enjoyment of the units;

(B)  A statement by the developer of the expected useful life of each item reported on in subparagraph (A) or a statement that no representations are made in that regard; and

(C)  A list of any outstanding notices of uncured violations of building code or other county regulations, together with the estimated cost of curing these violations;

(2)  Regarding all projects containing converted structures, a verified statement signed by an appropriate county official that:

(A)  The structures are in compliance with all zoning and building ordinances and codes applicable to the project at the time it was built, and specifying, if applicable:

(i)  Any variances or other permits that have been granted to achieve compliance;

(ii)  Whether the project contains any legal nonconforming uses or structures as a result of the adoption or amendment of any ordinances or codes; and

(iii)  Any violations of current zoning or building ordinances or codes and the conditions required to bring the structure into compliance; or

(B)  Based on the available information, the county official cannot make a determination with respect to the matters described in subparagraph (A); and

(3)  Other disclosures and information that the commission may require.

(b)  In addition to the information required by section 514B‑83, the developer's public report for a project in the agricultural district pursuant to chapter 205 shall disclose:

(1)  Whether the structures and uses anticipated by the developer's promotional plan for the project are in compliance with all applicable state and county land use laws;

(2)  Whether the structures and uses anticipated by the developer's promotional plan for the project are in compliance with all applicable county real property tax laws, and the penalties for noncompliance; and

(3)  Other disclosures and information that the commission may require.

(c)  In addition to the information required by section 514B‑83, the developer's public report for a project containing any assisted living facility units regulated or to be regulated pursuant to rules adopted under section 321‑11(10) shall disclose:

(1)  Any licensing requirements and the impact of the requirements on the costs, operations, management, and governance of the project;

(2)  The nature and scope of services to be provided;

(3)  Additional costs, directly attributable to the services, to be included in the association's common expenses;

(4)  The duration of the provision of the services;

(5)  Any other information the developer deems appropriate to describe the possible impacts on the project resulting from the provision of the services; and

(6)  Other disclosures and information that the commission may require. [L 2005, c 93, pt of §4]



§514B-85 - Preregistration solicitation.

[§514B-85]  Preregistration solicitation.  (a)  Prior to the registration of the project by the developer with the commission, the issuance of an effective date for the developer's public report by the commission, and the delivery of the developer's public report to prospective purchasers, and subject to the limitations set forth in subsection (b), the developer may solicit prospective purchasers and enter into nonbinding preregistration agreements with the prospective purchasers with respect to units in the project.  As used in this section, "solicit" means to advertise, to induce, or to attempt in whatever manner to encourage a person to acquire a unit.

(b)  The solicitation activities authorized under subsection (a) shall be subject to the following limitations:

(1)  Prior to registration of the project with the commission and the issuance of an effective date for the developer's public report, the developer shall not collect any moneys from prospective purchasers or anyone on behalf of prospective purchasers, whether or not the moneys are to be placed in an escrow account, or whether or not the moneys would be refundable at the request of the prospective purchaser; and

(2)  The developer shall not require or request that a prospective purchaser execute any document other than a nonbinding preregistration agreement.  The preregistration agreement may, but need not, specify the unit number of a unit in the project to be reserved and may, but need not, include a price for the unit.  The preregistration agreement shall not incorporate the terms and provisions of the sales contract for the unit and, by its terms, shall not become a sales contract.  Notwithstanding anything contained in the preregistration agreement to the contrary, the preregistration agreement may be canceled at any time by either the developer or the prospective purchaser by written notice to the other.  The commission may prepare a form of preregistration agreement for use pursuant to this section, and use of the commission-prepared form shall be deemed to satisfy the requirements of the preregistration agreement as provided in this section. [L 2005, c 93, pt of §4]



§514B-86 - Requirements for binding sales contracts; purchaser's right to cancel.

§514B-86  Requirements for binding sales contracts; purchaser's right to cancel.  (a)  No sales contract for the purchase of a unit from a developer shall be binding on the developer, prospective purchaser, or purchaser until:

(1)  The developer has delivered to the prospective purchaser:

(A)  A true copy of the developer's public report, including all amendments with an effective date issued by the commission.  The developer's public report shall include the report itself, the condominium project's recorded declaration and bylaws, house rules if any, a letter-sized condominium project map, and all amendments that shall be:

(i)  Attached to the developer's public report itself as exhibits or shall be concurrently and separately provided to the prospective purchaser or purchaser with the developer's public report;

(ii)  Printed copies unless the commission, prospective purchaser, or purchaser indicate in a separate writing their election to receive the required condominium's declaration, bylaws, house rules, if any, letter-sized condominium map, and all amendments through means of a computer disc, email, download from an internet site, or by any other means contemplated by chapter 489E.  Where it is impractical to include a letter-sized condominium project map, the prospective purchaser or purchaser shall be provided a written notice of an opportunity to examine the map.  The copy of the recorded declaration and bylaws creating the project shall indicate the document number, land court document number, or both, as applicable; and

(B)  A notice of the prospective purchaser's thirty-day cancellation right on a form prescribed by the commission, upon which the prospective purchaser may indicate that the prospective purchaser has had an opportunity to read the developer's public report, understands the developer's public report, and exercises the right to cancel or waives the right to cancel; and

(2)  The prospective purchaser has waived the right to cancel or is deemed to have waived the right to cancel.

(b)  Purchasers may cancel a sales contract at any time up to midnight of the thirtieth day after:

(1)  The date that the purchaser signs the contract; and

(2)  All of the items specified in subsection (a)(1) have been delivered to the purchaser.

(c)  The prospective purchaser may waive the right to cancel, or shall be deemed to have waived the right to cancel, by:

(1)  Checking the waiver box on the cancellation notice and delivering it to the developer;

(2)  Letting the thirty-day cancellation period expire without taking any action to cancel; or

(3)  Closing the purchase of the unit before the cancellation period expires.

(d)  The receipts, return receipts, or cancellation notices obtained under this section shall be kept on file in possession of the developer and shall be subject to inspection at any reasonable time by the commission or its staff or agents for a period of three years from the date the receipt or return receipt was obtained. [L 2005, c 93, pt of §4; am L 2007, c 244, §5]



§514B-87 - Rescission after sales contract becomes binding.

[§514B-87]  Rescission after sales contract becomes binding.  (a)  Purchasers shall have a thirty-day right to rescind a binding sales contract for the purchase of a unit from a developer if there is a material change in the project.  This rescission right shall not apply, however, in the event of any additions, deletions, modifications and reservations including, without limitation, the merger or addition or phasing of a project, made pursuant to the terms of the declaration.

(b)  Upon delivery to a purchaser of a description of the material change on a form prescribed by the commission, the purchaser may waive the purchaser's rescission right provided in subsection (a) by:

(1)  Checking the waiver box on the option to rescind sales contract instrument, signing it, and delivering it to the seller;

(2)  Letting the thirty-day rescission period expire without taking any action to rescind; or

(3)  Closing the purchase of the unit before the thirty-day rescission period expires.

(c)  In order to be valid, a rescission form must be signed by all purchasers of the affected unit, and postmarked no later than midnight of the thirtieth calendar day after the date that the purchasers received the rescission form from the seller.  In the event of a valid exercise of a purchaser's right of rescission pursuant to this section, the purchasers shall be entitled to a prompt and full refund of any moneys paid.

(d)  The rescission form obtained by the seller under this section shall be kept on file in possession of the seller and shall be subject to inspection at a reasonable time by the commission or its staff or agents, for a period of three years from the date the receipt or return receipt was obtained.

(e)  This section shall not preclude a purchaser from exercising any rescission rights pursuant to a contract for the sale of a unit or any applicable common law remedies. [L 2005, c 93, pt of §4]



§514B-88 - Delivery.

[§514B-88]  Delivery.  In this part, delivery shall be made by:

(1)  Personal delivery;

(2)  Registered or certified mail with adequate postage, to the recipient's address; provided that delivery shall be considered made three days after deposit in the mail or on any earlier date upon which the return receipt is signed;

(3)  Facsimile transmission, if the recipient has provided a fax number to the sender; provided that delivery shall be considered made upon the sender's receipt of automatic confirmation of transmission; or

(4)  Any other way prescribed by the commission. [L 2005, c 93, pt of §4]



§514B-89 - Sales contracts before completion of construction.

[§514B-89]  Sales contracts before completion of construction.  If a sales contract for a unit is signed before the completion of construction or, in the case of a conversion, the completion of any repairs required to comply with section 514B‑5, the sales contract shall contain an agreement of the developer that the completion of construction shall occur on or before the completion deadline, and the completion deadline shall be referenced in the developer's public report.  The completion deadline may be a specific date, or the expiration of a period of time after the sales contract becomes binding, and may include a right of the developer to extend the completion deadline for force majeure as defined in the sales contract.  The sales contract shall provide that the purchaser may cancel the sales contract at any time after the specified completion deadline, if completion of construction does not occur on or before the completion deadline, as the same may have been extended.  The sales contract may provide additional remedies to the purchaser if the actual completion of construction does not occur on or before the completion deadline as set forth in the contract. [L 2005, c 93, pt of §4]



§514B-90 - Refunds upon cancellation or termination.

[§514B-90]  Refunds upon cancellation or termination.  Upon any cancellation under section 514B‑86 or 514B‑89, the purchaser shall be entitled to a prompt and full refund of all moneys paid, less any escrow cancellation fee and other costs associated with the purchase, up to a maximum of $250. [L 2005, c 93, pt of §4]



§514B-91 - Escrow of deposits.

§514B-91  Escrow of deposits.  All moneys paid by purchasers shall be deposited in trust under a written escrow agreement with an escrow depository licensed pursuant to chapter 449.  An escrow depository shall not disburse purchaser deposits to or on behalf of the developer prior to closing except:

(1)  As provided in sections 514B‑92 and 514B‑93; or

(2)  As provided in the purchaser's sales contract in the event the sales contract is canceled.

An escrow depository shall not disburse a purchaser's deposits at closing unless the escrow depository has received satisfactory assurances that all blanket mortgages and liens have been released from the purchaser's unit in accordance with section 514B‑45.  Satisfactory assurances shall include a commitment by a title insurer licensed under chapter 431 to issue the purchaser a title insurance policy ensuring the purchaser that the unit has been conveyed free and clear of the liens. [L 2005, c 93, pt of §4; am L 2006, c 38, §23]



§514B-92 - Use of purchaser deposits to pay project costs.

[§514B-92]  Use of purchaser deposits to pay project costs.  (a)  Subject to the conditions set forth in subsection (b), purchaser deposits that are held in escrow pursuant to a binding sales contract may be disbursed before closing to pay for project construction costs, including, in the case of a conversion, for repairs necessary to cure violations of county zoning and building ordinances and codes, for architectural, engineering, finance, and legal fees, and for other incidental expenses of the project.

(b)  Disbursement of purchaser deposits prior to closing shall be permitted only if:

(1)  The commission has issued an effective date for the developer's public report for the project;

(2)  The developer has recorded the project's declaration and bylaws; and

(3)  The developer has submitted to the commission:

(A)  A project budget showing all costs that are required to be paid in order to complete the project, including lease payments, real property taxes, construction costs, architectural, engineering and legal fees, and financing costs;

(B)  Evidence satisfactory to the commission of the availability of sufficient funds to pay all costs required to be paid in order to complete the project, that may include purchaser funds, equity funds, interim or permanent loan commitments, and other sources of funds; and

(C)  If purchaser funds are to be disbursed prior to completion of construction of the project:

(i)  A copy of the executed construction contract;

(ii)  A copy of the building permit for the project; and

(iii)  Satisfactory evidence of security for the completion of construction, which evidence may include the following, in forms and content approved by the commission: a completion or performance bond issued by a surety licensed in the State in an amount equal to one hundred per cent of the cost of construction; a completion or performance bond issued by a material house in an amount equal to one hundred per cent of the cost of construction; an irrevocable letter of credit issued by a federally-insured financial institution in an amount equal to one hundred per cent of the cost of construction; or other substantially similar instrument or security approved by the commission.  A completion or performance bond issued by a surety or by a material house, an irrevocable letter of credit, and any alternatives shall contain a provision that the commission shall be notified in writing before any payment is made to beneficiaries of the bond.  Adequate disclosures shall be made in the developer's public report concerning the developer's use of a completion or performance bond issued by a material house instead of a surety, and the impact of any restrictions on the developer's use of purchaser's funds.

(c)  A purchaser's deposits may be disbursed prior to closing only to pay costs set forth in the project budget submitted pursuant to subsection (b)(3)(A) that are approved for payment by the project lender or an otherwise qualified, financially disinterested person.  In addition, purchaser deposits may be disbursed prior to closing to pay construction costs only in proportion to the valuation of the work completed by the contractor, as certified by a licensed architect or engineer.

(d)  If purchaser deposits are to be disbursed prior to closing, the following notice shall be prominently displayed in the developer's public report for the project:

"Important Notice Regarding Your Deposits:  Deposits that you make under your sales contract for the purchase of the unit may be disbursed before closing of your purchase to pay for project costs, construction costs, project architectural, engineering, finance, and legal fees, and other incidental expenses of the project.  While the developer has submitted satisfactory evidence that the project should be completed, it is possible that the project may not be completed.  If your deposits are disbursed to pay project costs and the project is not completed, there is a risk that your deposits will not be refunded to you.  You should carefully consider this risk in deciding whether to proceed with your purchase."

[L 2005, c 93, pt of §4]



§514B-93 - Early conveyance to pay project costs.

[§514B-93]  Early conveyance to pay project costs.  (a) Subject to the conditions set forth in subsection (b), if units are conveyed or leased before the completion of construction of the building or buildings for the purpose of financing the construction, all moneys from the sale of the units, including any payments made on loan commitments from lending institutions, shall be deposited by the developer under an escrow arrangement into a federally-insured, interest-bearing account designated solely for that purpose, at a financial institution authorized to do business in the State.  Disbursements from the escrow account may be made to pay for project construction costs, including, in the case of a conversion, for repairs necessary to cure violations of county zoning and building ordinances and codes, for architectural, engineering, finance, and legal fees, and for other incidental expenses of the project.

(b)  Conveyance or leasing of units before completion of construction shall be permitted only if:

(1)  The commission has issued an effective date for the developer's public report for the project;

(2)  The developer has recorded the project's declaration and bylaws; and

(3)  The developer has submitted to the commission:

(A)  A project budget showing all costs required to be paid in order to complete the project, including real property taxes, construction costs, architectural, engineering and legal fees, and financing costs;

(B)  Evidence satisfactory to the commission of the availability of sufficient funds to pay all costs required to be paid in order to complete the project, that may include purchaser funds, equity funds, interim or permanent loan commitments, and other sources of funds;

(C)  A copy of the executed construction contract;

(D)  A copy of the building permit for the project; and

(E)  Satisfactory evidence of security for the completion of construction, that may include the following, in forms and content approved by the commission: a completion or performance bond issued by a surety licensed in the State in an amount equal to one hundred per cent of the cost of construction; a completion or performance bond issued by a material house in an amount equal to one hundred per cent of the cost of construction; an irrevocable letter of credit issued by a federally-insured financial institution in an amount equal to one hundred per cent of the cost of construction; or other substantially similar instrument or security approved by the commission.  A completion or performance bond issued by a surety or by a material house, an irrevocable letter of credit, and any alternatives shall contain a provision that the commission shall be notified in writing before any payment is made to beneficiaries of the bond.  Adequate disclosures shall be made in the developer's public report concerning the developer's use of a completion or performance bond issued by a material house instead of a surety, and the impact of any restrictions on the developer's use of purchaser's funds.

(c)  Moneys from the conveyance or leasing of units before completion of construction may be disbursed only to pay costs set forth in the project budget submitted pursuant to subsection (b)(3)(A) that are approved for payment by the project lender or an otherwise qualified, financially disinterested person.  In addition, such moneys may be disbursed to pay construction costs only in proportion to the valuation of the work completed by the contractor, as certified by a licensed architect or engineer.  The balance of any purchase price may be disbursed to the developer only upon completion of construction of the project and the satisfaction of any mechanic's and materialman's liens.

(d)  If moneys from the conveyance or leasing of units before completion of construction are to be disbursed to pay for project costs, the following notice shall be prominently displayed in the developer's public report for the project:

"Important Notice Regarding Your Funds:  Payments that you make under your sales contract for the purchase of the unit may be disbursed upon closing of your purchase to pay for project costs, including construction costs, project architectural, engineering, finance, and legal fees, and other incidental expenses of the project.  While the developer has submitted satisfactory evidence that the project should be completed, it is possible that the project may not be completed.  If your payments are disbursed to pay project costs and the project is not completed, there is a risk that your payments will not be refunded to you. You should carefully consider this risk in deciding whether to proceed with your purchase."

[L 2005, c 93, pt of §4]



§514B-94 - Misleading statements and omissions; remedies.

[§514B-94]  Misleading statements and omissions; remedies.  (a)  No person may:

(1)  Knowingly authorize, direct, or aid in the publication, advertisement, distribution, or circulation of any false statement or representation concerning any project offered for sale or lease; or

(2)  Issue, circulate, publish, or distribute any advertisement, pamphlet, prospectus, or letter concerning a project that contains any false written statement or is misleading due to the omission of a material fact.

(b)  Every sale made in violation of this section shall be voidable at the election of the purchaser; and the person making the sale and every director, officer, or agent of or for the seller, if the director, officer, or agent has personally participated or aided in any way in making the sale, shall be jointly and severally liable to the purchaser in an action in any court of competent jurisdiction upon tender of the units sold or of the contract made, for the full amount paid by the purchaser, with interest, together with all taxable court costs and reasonable attorneys' fees; provided that no action shall be brought for the recovery of the purchase price after two years from the date of the sale; and provided further that no purchaser otherwise entitled shall claim or have the benefit of this section who has refused or failed to accept within thirty days an offer in writing of the seller to take back the unit in question and to refund the full amount paid by the purchaser, together with interest at six per cent on the amount for the period from the date of payment by the purchaser down to the date of repayment. [L 2005, c 93, pt of §4]



§514B-95.1 to 514 - B-95.

B.  Sales to Owner-Occupants

Revision Note

The sections in this subpart enacted as §§514B-95.1 to 514B-95.11, are redesignated.

[§514B-95]  Definitions.  As used in this subpart:

"Chronological system" means a system in which the residential units designated for sale to prospective owner-occupants are offered for sale to prospective owner-occupants in the chronological order in which the prospective owner-occupants deliver to the developer or the designated real estate broker completed owner-occupant affidavits, executed sales contracts or reservations, and earnest money deposits.

"Initial date of sale" means the date of the first publication of the announcement or advertisement pursuant to section 514B‑95.5.

"Lottery system" means a system in which no prospective owner-occupant has an unfair advantage in the determination of the order in which residential units designated for sale to prospective owner-occupants are offered for sale because the order is determined by a lottery.

"Owner-occupant" means any individual in whose name sole or joint legal title is held in a residential unit that, simultaneous to such ownership, serves as the individual's principal residence, as defined by the department of taxation, for a period of not less than three hundred sixty-five consecutive days; provided that the individual shall retain complete possessory control of the premises of the residential unit during this period.  An individual shall not be deemed to have complete possessory control of the premises if the individual rents, leases, or assigns the premises for any period of time to any other person in whose name legal title is not held; except that an individual shall be deemed to have complete possessory control even when the individual conveys or transfers the unit into a trust for estate planning purposes and continues in the use of the premises as the individual's principal residence during this period.

"Residential unit" means "unit" as defined in section 514B‑3, but excludes:

(1)  Any unit intended for commercial use;

(2)  Any unit designed and constructed for hotel or resort use that is located on any parcel of real property designated and governed by a county for hotel or resort use pursuant to section 46‑4; and

(3)  Any other use pursuant to authority granted by law to a county.

"Thirty-day period" or "thirty days" means thirty full consecutive calendar days, including up to midnight on the thirtieth day. [L 2005, c 93, pt of §4]



§514B-95.5 - Announcement or advertisement; publication.

[§514B-95.5]  Announcement or advertisement; publication.  At least once in each of two successive weeks, and at any time following the issuance of an effective date of the first developer's public report for the condominium project, the developer shall cause to be published in at least one newspaper published daily in the State with a general circulation in the county in which the project is to be located, and, if the project is located other than on the island of Oahu, in at least one newspaper that is published at least weekly in the county in which the project is to be located, an announcement or advertisement containing at least the following information:

(1)  The location of the project;

(2)  The minimum price of the residential units;

(3)  A designation as to whether the residential units are to be sold in fee simple or leasehold;

(4)  A statement that for a thirty-day period following the initial date of sale of the condominium project, at least fifty per cent of the residential units being marketed shall be offered only to prospective owner-occupants;

(5)  The name, telephone number, and address of the developer or other real estate broker designated by the developer that an interested individual may contact to secure an owner-occupant affidavit, developer's public report, and any other information concerning the project; and

(6)  If applicable, a statement that the residential units will be offered to prospective purchasers through a public lottery. [L 2005, c 93, pt of §4]



§514B-96 - Designation of residential units.

[§514B-96]  Designation of residential units.  (a)  The developer of any project containing residential units shall designate at least fifty per cent of the units for sale to prospective owner-occupants pursuant to section 514B‑98.  The designation shall be set forth either in the developer's public report or in the announcement or advertisement required by section 514B‑95.5, and may be set forth in both.  The units shall constitute a proportionate representation of all the residential units in the project with regard to factors of square footage, number of bedrooms and bathrooms, floor level, and whether or not the unit has a lanai.

(b)  A developer shall have the right to substitute a unit designated for owner-occupants with a unit that is not so designated; provided that the units shall be similar with regard to the factors enumerated in subsection (a).  The substitution shall not require the developer's submission of a supplementary developer's public report. [L 2005, c 93, pt of §4]



§514B-96.5 - Unit selection; requirements.

[§514B-96.5]  Unit selection; requirements.  (a)  When the chronological system is used, the developer or the developer's real estate broker, as the case may be, shall offer the residential units that have been designated pursuant to section 514B‑96 as follows:

(1)  For thirty days from the date of the first published announcement or advertisement required under section 514B‑95.5, the developer or developer's real estate broker shall offer the residential units that have been designated pursuant to section 514B‑96 to prospective purchasers chronologically in the order in which they submit to the developer or the developer's real estate broker, a completed owner-occupant affidavit, an executed sales contract or reservation, and an earnest money deposit in a reasonable amount designated by the developer.  The developer or the developer's real estate broker shall maintain at all times a sufficient number of sales contracts and affidavits for prospective owner-occupants to execute and shall make them first available to prospective owner-occupants on the day immediately following the date of the first publication of the announcement or advertisement for the duration of the time period as specified in this paragraph.  Prospective purchasers who do not have the opportunity to select a residential unit during the thirty-day period shall be placed on a back-up reservation list in the order in which they submit a completed owner-occupant affidavit and earnest money deposit in a reasonable amount designated by the developer;

(2)  If two or more prospective owner-occupants intend to reside jointly in the same residential unit, only one residential unit designated pursuant to section 514B‑96 shall be offered to them, or only one of them shall be placed on the backup reservation list;

(3)  No developer, employee or agent of the developer, or any real estate licensee, either directly or through any other person, shall release any information or inform any prospective owner-occupant about the publication announcement or advertisement referred to in section 514B‑95.5, including the date it is to appear and when the chronological system will be initiated, until after the announcement or advertisement is published; provided that a developer, as part of any preregistration solicitation permitted under section 514B‑85, may disclose whether units will be offered to owner-occupants pursuant to this subpart and whether a chronological or lottery system will be used; and

(4)  The developer shall compile and maintain a list of all prospective purchasers that submit a completed owner-occupant affidavit, an executed sales contract or reservation, and an earnest money deposit, and maintain a back-up reservation list, if any.  Upon the request of the commission, the developer shall provide a copy of the list of all prospective purchasers and the back-up reservation list.

(b)  When the public lottery system is used, the developer or the developer's broker, as the case may be, shall offer the residential units that have been designated pursuant to section 514B‑96 as follows:

(1)  From the date of the first published announcement or advertisement required under section 514B‑95.5 until five calendar days after the last published announcement or advertisement, the developer or developer's real estate broker shall compile and maintain a list of all prospective owner-occupants who have submitted to the developer or the developer's real estate broker a duly executed owner-occupant affidavit.  All prospective owner-occupants on this list shall be included in the public lottery described in paragraph (2).  The developer and the developer's real estate broker shall maintain at all times sufficient copies of affidavits for prospective owner-occupants to execute and shall make them first available to prospective owner-occupants on the day immediately following the date of the first publication of the announcement or advertisement for the duration of the time period as specified in this subsection.  Upon the request of the commission, the developer shall provide a copy of the lottery list of prospective owner-occupants;

(2)  The developer or developer's real estate broker shall conduct a public lottery on the date, time, and location as set forth in the published announcement, or advertisement.  The lottery shall be held no later than the thirtieth day following the date of the first published announcement or advertisement.  Any person, including all prospective owner-occupants eligible for the lottery, shall be allowed to attend the lottery;

(3)  The public lottery shall be conducted so that no prospective owner-occupant shall have an unfair advantage and, as to all owner-occupants whose affidavits were submitted to the developer or the developer's real estate broker within the time period specified in paragraph (1), shall be conducted without regard to the order in which the affidavits were submitted.  If two or more prospective owner-occupants intend to reside jointly in the same residential unit, only one of them shall be entitled to enter the public lottery; and

(4)  After the public lottery, each prospective owner-occupant purchaser, in the order in which they are selected in the lottery, shall be given the opportunity to select one of the residential units that have been designated pursuant to section 514B‑96, execute a sales contract, and submit an earnest money deposit in a reasonable amount designated by the developer.  The developer shall maintain a list, in the order of selection, of all prospective purchasers selected in the lottery, and maintain a list of all prospective purchasers who selected one of the residential units designated pursuant to section 514B‑96.  Prospective purchasers selected in the lottery who did not have the opportunity to select one of the residential units designated pursuant to section 514B‑96, but who submitted an earnest money deposit in a reasonable amount designated by the developer, shall be placed on a back-up reservation list in the order in which they were selected in the public lottery.  Upon request of the commission, copies of the lists shall be submitted. [L 2005, c 93, pt of §4]



§514B-97 - Affidavit.

[§514B-97]  Affidavit.  (a)  The owner-occupant affidavit required by section 514B‑96.5 shall expire after three hundred sixty-five consecutive days have elapsed after the recordation of the instrument conveying the unit to the affiant.  The affidavit shall expire prior to this period upon acquisition of title to the property by an institutional lender or investor through mortgage foreclosure, foreclosure under power of sale, or a conveyance in lieu of foreclosure.

(b)  The affidavit shall include statements by the affiant affirming that the affiant shall notify the commission immediately upon any decision to cease being an owner-occupant.

(c)  The affidavit shall be personally executed by all the prospective owner-occupants of the residential unit and shall not be executed by an attorney-in-fact. [L 2005, c 93, pt of §4]



§514B-97.5 - Prohibitions.

[§514B-97.5]  Prohibitions.  (a)  No person who has executed an owner-occupant affidavit shall sell or offer to sell, lease or offer to lease, rent or offer to rent, assign or offer to assign, or convey the unit until at least three hundred sixty-five consecutive days have elapsed since the recordation of the purchase; provided that a person who continues in the use of the premises as the individual's principal residence during this period may convey or transfer the unit into a trust for estate planning purposes.  Any contract or instrument entered into in violation of this subpart shall be subject to the remedies provided in section 514B‑99(a).

(b)  No developer, employee or agent of a developer, or real estate licensee shall violate or aid any other person in violating this subpart. [L 2005, c 93, pt of §4]



§514B-98 - Sale of residential units; developer requirements.

§514B-98  Sale of residential units; developer requirements.  (a)  The developer may go to sale using either a chronological system or a lottery system at any time after issuance of an effective date for a developer's public report.

(b)  For a thirty-day period following the initial date of sale of units in a condominium project, at least fifty per cent of the units being sold shall be offered for sale only to prospective owner-occupants; provided that notwithstanding this subpart, in the case of a project that includes one or more existing structures being converted to condominium status, each residential unit contained in the project first shall be offered for sale to any individual occupying the unit immediately prior to the conversion and who submits an owner-occupant affidavit and an earnest money deposit in a reasonable amount designated by the developer.

(c)  Each contract for the purchase of a residential unit by an owner-occupant may be conditioned upon the purchaser obtaining adequate financing, or a commitment for adequate financing.  If the sales contract is canceled, the developer shall re-offer the residential unit first to prospective owner-occupants on the back-up reservation list described in section 514B‑96.5, in the order in which the names appear on the reservation list; provided that the prospective owner-occupant shall not have already executed a sales contract or reservation for a residential unit in the project.

(d)  At any time, any prospective owner-occupant on the back-up reservation list may be offered any residential unit in the project that has not been sold or set aside for sale to prospective owner-occupants. [L 2005, c 93, pt of §4; am L 2006, c 273, §13]



§514B-98.5 - Enforcement.

[§514B-98.5]  Enforcement.  (a)  Whenever the commission finds based upon satisfactory evidence that any person is violating or has violated any provision of this subpart or rules of the commission adopted pursuant thereto, the commission may conduct an investigation on the matter and bring an action in the name of the commission in any court of competent jurisdiction against the person to enjoin the person from continuing the violation or doing any acts in furtherance thereof.

(b)  Before the commission brings an action in any court of competent jurisdiction pursuant to subsection (a) against any person who executed an affidavit pursuant to this subpart, it may consider whether the following extenuating circumstances affected the person's ability to comply with the law:

(1)  Serious illness of any of the owner-occupants who executed the affidavit or of any other person who was to or has occupied the residential unit;

(2)  Unforeseeable job or military transfer;

(3)  Unforeseeable change in marital status, or change in parental status; or

(4)  Any other unforeseeable occurrence subsequent to execution of the affidavit.

If the commission finds that extenuating circumstances exist, the commission may cease any further action and order release of any net proceeds held in abeyance.

(c)  Any individual who executes an affidavit pursuant to this subpart and who subsequently sells or offers to sell, leases or offers to lease, rents or offers to rent, assigns or offers to assign, or otherwise transfers any interest in the residential unit that the person obtained pursuant to this subpart, shall have the burden of proving the person's compliance with the requirements of this part.

(d)  Upon request, the commission may require verification that a presumed owner-occupant continues to be an "owner-occupant", as defined in this subpart.  If, due to a sale, lease, assignment, or transfer of the residential unit, the presumed owner-occupant is unable to verify continuing owner-occupancy status, that person may be subject to a fine in an amount equal to the profit made from the sale, lease, assignment, or transfer.

(e)  The commission shall adopt rules, pursuant to chapter 91, to carry out the purposes of this subpart. [L 2005, c 93, pt of §4]



§514B-99 - Penalties.

[§514B-99]  Penalties.  (a)  Any person who executes an affidavit required by this subpart and who violates or fails to comply with any of the provisions of this subpart or any rule adopted by the commission pursuant thereto, shall be subject to a civil penalty of up to $10,000; or fifty per cent of the net proceeds received or to be received by the person from the sale, lease, rental, assignment, or other transfer of the residential unit to which the violation relates, whichever is the greater amount.

(b)  Any developer, employee or agent of a developer, or real estate licensee who violates or fails to comply with any of the provisions of this subpart or any rule adopted by the commission pursuant thereto, shall be subject to a civil penalty of up to $10,000.  Each violation shall constitute a separate offense. [L 2005, c 93, pt of §4]



§514B-99.3 - False statement.

[§514B-99.3]  False statement.  It shall be unlawful for any person to make a false statement in the affidavit required by this subpart or for any person to file with the commission any notice, statement, or other document required under this subpart or any rule adopted by the commission pursuant thereto which is false or contains a material misstatement or omission of fact.  Any violation of this section shall be a misdemeanor punishable by a fine not to exceed $2,000, or by imprisonment for a term not to exceed one year, or both. [L 2005, c 93, pt of §4]



§514B-99.5 - Inapplicability of laws.

§514B-99.5  Inapplicability of laws.  (a)  This subpart shall not apply to:

(1)  A project developed pursuant to section 46‑15 or 46‑15.1, or chapter 53, 201H, 206, or 356D; provided that the developer of the project may elect to be subject to this subpart through a written notification to the commission;

(2)  Condominium projects where the developer conveys all of the residential units in the project to a spouse, or family members related by blood, descent or adoption; and

(3)  Condominium projects consisting of two or fewer units.

(b)  A developer of a project specified in subsection (a)(1) who elects to be subject to this subpart, or of a project developed pursuant to an affordable housing requirement established by a state or county governmental agency, may elect to waive specific provisions of this subpart that conflict with the eligibility or preference requirements imposed by the governmental agency.  The developer of a project specified in subsection (a)(1) who exercises the election shall provide detailed written notification to the commission of the specific provisions that will be waived, an explanation for each waived provision, and a statement from the affected government agency that the project is either an inapplicable project pursuant to subsection (a)(1) or a project for which a governmental agency has imposed eligibility or preference requirements.  A copy of this notification shall be filed with the affected governmental agency.

(c)  A filing to meet the notification requirements of subsection (a)(1) or (b) shall not be construed to be an approval or disapproval of the project by the commission. [L 2005, c 93, pt of §4; am L 2007, c 249, §26]



§514B-101 - Applicability; exceptions.

PART VI.  MANAGEMENT OF CONDOMINIUMS

A.  Powers, Duties, and Other General Provisions

[§514B-101]  Applicability; exceptions.  (a)  This part applies to all condominiums subject to this chapter, except as provided in subsection (b).

(b)  If so provided in the declaration or bylaws, this part shall not apply to:

(1)  Condominiums in which all units are restricted to nonresidential uses; or

(2)  Condominiums, not subject to any continuing development rights, containing no more than five units;

provided that section 514B‑132 shall not be subject to these exceptions. [L 2004, c 164, pt of §2]



§514B-102 - Association; organization and membership.

[§514B-102]  Association; organization and membership.  (a)  The first meeting of the association shall be held not later than one hundred eighty days after recordation of the first unit conveyance; provided that forty per cent or more of the project has been sold and recorded.  If forty per cent of the project is not sold and recorded at the end of one year after recordation of the first unit conveyance, an annual meeting shall be called if ten per cent of the unit owners so request.

(b)  The membership of the association shall consist exclusively of all the unit owners.  Following termination of the condominium, the membership of the association shall consist of all former unit owners entitled to distributions of proceeds under section 514B‑47, or their heirs, successors, or assigns. [L 2004, c 164, pt of §2]



§514B-103 - Association; registration.

§514B-103  Association; registration.  (a)  Each project or association having more than five units shall:

(1)  Secure and maintain a fidelity bond in an amount for the coverage and terms as required by section 514B‑143(a)(3).  An association shall act promptly and diligently to recover from the fidelity bond required by this section.  An association that is unable to obtain a fidelity bond may seek approval for an exemption, a deductible, or a bond alternative from the commission.  Current evidence of a fidelity bond includes a certification statement from an insurance company registered with the department of commerce and consumer affairs certifying that the bond is in effect and meets the requirement of this section and the rules adopted by the commission;

(2)  Register with the commission through approval of a completed registration application, payment of fees, and submission of any other additional information set forth by the commission.  The registration shall be for a biennial period with termination on June 30 of each odd-numbered year.  The commission shall prescribe a deadline date prior to the termination date for the submission of a completed reregistration application, payment of fees, and any other additional information set forth by the commission.  Any project or association that has not met the submission requirements by the deadline date shall be considered a new applicant for registration and be subject to initial registration requirements.  Any new project or association shall register within thirty days of the association's first meeting.  If the association has not held its first meeting and it is at least one year after the recordation of the purchase of the first unit in the project, the developer or developer's affiliate or the managing agent shall register on behalf of the association and shall comply with this section, except for the fidelity bond requirement for associations required by section [514B-143(a)(3)].  The public information required to be submitted on any completed application form shall include but not be limited to evidence of and information on fidelity bond coverage, names and positions of the officers of the association, the name of the association's managing agent, if any, the street and the postal address of the condominium, and the name and current mailing address of a designated officer of the association where the officer can be contacted directly;

(3)  Pay a nonrefundable application fee and, upon approval, an initial registration fee, a reregistration fee upon reregistration and the condominium education trust fund fee, as provided in rules adopted by the director of commerce and consumer affairs pursuant to chapter 91;

(4)  Register or reregister and pay the required fees by the due date.  Failure to register or reregister or pay the required fees by the due date shall result in the assessment of a penalty equal to the amount of the registration or reregistration fee; and

(5)  Report promptly in writing to the commission any changes to the information contained on the registration or reregistration application or any other documents required by the commission.  Failure to do so may result in termination of registration and subject the project or the association to initial registration requirements.

(b)  The commission may reject or terminate any registration submitted by a project or an association that fails to comply with this section.  Any association that fails to register as required by this section or whose registration is rejected or terminated shall not have standing to maintain any action or proceeding in the courts of this State until it registers.  The failure of an association to register, or rejection or termination of its registration, shall not impair the validity of any contract or act of the association nor prevent the association from defending any action or proceeding in any court in this State. [L 2004, c 164, pt of §2; am L 2007, c 244, §6]

Note

L 2007, c 244, §9 provides:

"SECTION 9.  Where an association is unable to obtain the required fidelity bond of section 514B-103, the real estate commission's current fidelity bond exemption policies shall be used until such time as the real estate commission adopts rules."



§514B-104 - Association; powers.

§514B-104  Association; powers.  (a)  Except as provided in section 514B‑105, and subject to the provisions of the declaration and bylaws, the association, even if unincorporated, may:

(1)  Adopt and amend the declaration, bylaws, and rules and regulations;

(2)  Adopt and amend budgets for revenues, expenditures, and reserves and collect assessments for common expenses from unit owners, subject to section 514B‑148;

(3)  Hire and discharge managing agents and other independent contractors, agents, and employees;

(4)  Institute, defend, or intervene in litigation or administrative proceedings in its own name on behalf of itself or two or more unit owners on matters affecting the condominium.  For the purposes of actions under chapter 480, associations shall be deemed to be "consumers";

(5)  Make contracts and incur liabilities;

(6)  Regulate the use, maintenance, repair, replacement, and modification of common elements;

(7)  Cause additional improvements to be made as a part of the common elements;

(8)  Acquire, hold, encumber, and convey in its own name any right, title, or interest to real or personal property; provided that:

(A)  Designation of additional areas to be common elements or subject to common expenses after the initial filing of the declaration or bylaws shall require the approval of at least sixty-seven per cent of the unit owners;

(B)  If the developer discloses to the initial buyer in writing that additional areas will be designated as common elements whether pursuant to an incremental or phased project or otherwise, the requirements of this paragraph shall not apply as to those additional areas; and

(C)  The requirements of this paragraph shall not apply to the purchase of a unit for a resident manager, which may be purchased with the approval of the board;

(9)  Subject to section 514B‑38, grant easements, leases, licenses, and concessions through or over the common elements and permit encroachments on the common elements;

(10)  Impose and receive any payments, fees, or charges for the use, rental, or operation of the common elements, other than limited common elements described in section 514B‑35(2) and (4), and for services provided to unit owners;

(11)  Impose charges and penalties, including late fees and interest, for late payment of assessments and levy reasonable fines for violations of the declaration, bylaws, rules, and regulations of the association, either in accordance with the bylaws or, if the bylaws are silent, pursuant to a resolution adopted by the board that establishes a fining procedure that states the basis for the fine and allows an appeal to the board of the fine with notice and an opportunity to be heard and providing that if the fine is paid, the unit owner shall have the right to initiate a dispute resolution process as provided by sections 514B-161, 514B-162, or by filing a request for an administrative hearing under a pilot program administered by the department of commerce and consumer affairs;

(12)  Impose reasonable charges for the preparation and recordation of amendments to the declaration, documents requested for resale of units, or statements of unpaid assessments;

(13)  Provide for cumulative voting through a provision in the bylaws;

(14)  Provide for the indemnification of its officers, board, committee members, and agents, and maintain directors' and officers' liability insurance;

(15)  Assign its right to future income, including the right to receive common expense assessments, but only to the extent section 514B‑105(e) expressly so provides;

(16)  Exercise any other powers conferred by the declaration or bylaws;

(17)  Exercise all other powers that may be exercised in this State by legal entities of the same type as the association, except to the extent inconsistent with this chapter;

(18)  Exercise any other powers necessary and proper for the governance and operation of the association; and

(19)  By regulation, subject to sections 514B‑146, 514B‑161, and 514B‑162, require that disputes between the board and unit owners or between two or more unit owners regarding the condominium be submitted to nonbinding alternative dispute resolution in the manner described in the regulation as a prerequisite to commencement of a judicial proceeding.

(b)  If a tenant of a unit owner violates the declaration, bylaws, or rules and regulations of the association, in addition to exercising any of its powers against the unit owner, the association may:

(1)  Exercise directly against the tenant the powers described in subsection (a)(11);

(2)  After giving notice to the tenant and the unit owner and an opportunity to be heard, levy reasonable fines against the tenant for the violation, provided that a unit owner shall be responsible for the conduct of the owner's tenant and for any fines levied against the tenant or any legal fees incurred in enforcing the declaration, bylaws, or rules and regulations of the association against the tenant; and

(3)  Enforce any other rights against the tenant for the violation which the unit owner as landlord could lawfully have exercised under the lease, including eviction, or which the association could lawfully have exercised directly against the unit owner, or both.

(c)  The rights granted under subsection (b)(3) may only be exercised if the tenant or unit owner fails to cure the violation within ten days after the association notifies the tenant and unit owner of that violation; provided that no notice shall be required when the breach by the tenant causes or threatens to cause damage to any person or constitutes a violation of section 521-51(1) or 521-51(6).

(d)  Unless a lease otherwise provides, this section does not:

(1)  Affect rights that the unit owner has to enforce the lease or that the association has under other law; or

(2)  Permit the association to enforce a lease to which it is not a party in the absence of a violation of the declaration, bylaws, or rules and regulations. [L 2004, c 164, pt of §2; am L 2005, c 155, §2; am L 2006, c 273, §14]



§514B-105 - Association; limitations on powers.

§514B-105  Association; limitations on powers.  (a)  The declaration and bylaws may not impose limitations on the power of the association to deal with the developer which are more restrictive than the limitations imposed on the power of the association to deal with other persons.

(b)  Unless otherwise permitted by the declaration, bylaws, or this chapter, an association may adopt rules and regulations that affect the use of or behavior in units that may be used for residential purposes only to:

(1)  Prevent any use of a unit which violates the declaration or bylaws;

(2)  Regulate any behavior in or occupancy of a unit which violates the declaration or bylaws or unreasonably interferes with the use and enjoyment of other units or the common elements by other unit owners; or

(3)  Restrict the leasing of residential units to the extent those rules are reasonably designed to meet underwriting requirements of institutional lenders who regularly lend money secured by first mortgages on units in condominiums or regularly purchase those mortgages.

Otherwise, the association may not regulate any use of or behavior in units by means of the rules and regulations.

(c)  No association shall deduct and apply portions of common expense payments received from a unit owner to unpaid late fees, legal fees, fines, and interest (other than amounts remitted by a unit in payment of late fees, legal fees, fines, and interest) unless the board adopts and distributes to all owners a policy stating that:

(1)  Failure to pay late fees, legal fees, fines, and interest may result in the deduction of such late fees, legal fees, fines, and interest from future common expense payments, so long as a delinquency continues to exist; and

(2)  Late fees may be imposed against any future common expense payment that is less than the full amount owed due to the deduction of unpaid late fees, legal fees, fines, and interest from the payment.

(d)  No unit owner who requests legal or other information from the association, the board, the managing agent, or their employees or agents, shall be charged for the reasonable cost of providing the information unless the association notifies the unit owner that it intends to charge the unit owner for the reasonable cost.  The association shall notify the unit owner in writing at least ten days prior to incurring the reasonable cost of providing the information, except that no prior notice shall be required to assess the reasonable cost of providing information on delinquent assessments or in connection with proceedings to enforce the law or the association's governing documents.

After being notified of the reasonable cost of providing the information, the unit owner may withdraw the request, in writing.  A unit owner who withdraws a request for information shall not be charged for the reasonable cost of providing the information.

(e)  Subject to any approval requirements and spending limits contained in the declaration or bylaws, the association may authorize the board to borrow money for the repair, replacement, maintenance, operation, or administration of the common elements and personal property of the project, or the making of any additions, alterations, and improvements thereto; provided that written notice of the purpose and use of the funds is first sent to all unit owners and owners representing fifty per cent of the common interest vote or give written consent to the borrowing.  In connection with the borrowing, the board may grant to the lender the right to assess and collect monthly or special assessments from the unit owners and to enforce the payment of the assessments or other sums by statutory lien and foreclosure proceedings.  The cost of the borrowing, including, without limitation, all principal, interest, commitment fees, and other expenses payable with respect to the borrowing or the enforcement of the obligations under the borrowing, shall be a common expense of the project.  For purposes of this section, the financing of insurance premiums by the association within the policy period shall not be deemed a loan and no lease shall be deemed a loan if it provides that at the end of the lease the association may purchase the leased equipment for its fair market value. [L 2004, c 164, pt of §2; am L 2006, c 273, §15]



§514B-106 - Board; powers and duties.

§514B-106  Board; powers and duties.  (a)  Except as provided in the declaration, the bylaws, subsection (b), or other provisions of this chapter, the board may act in all instances on behalf of the association.  In the performance of their duties, officers and members of the board shall owe the association a fiduciary duty and exercise the degree of care and loyalty required of an officer or director of a corporation organized under chapter 414D.

(b)  The board may not act on behalf of the association to amend the declaration or bylaws (sections 514B‑32(a)(11) and 514B‑108(b)(7)), to remove the condominium from the provisions of this chapter (section 514B‑47), or to elect members of the board or determine the qualifications, powers and duties, or terms of office of board members (subsection (e)); provided that nothing in this subsection shall be construed to prohibit board members from voting proxies (section 514B‑123) to elect members of the board; and provided further that the board may fill vacancies in its membership to serve until the next annual or special association meeting.

(c)  Within thirty days after the adoption of any proposed budget for the condominium, the board shall make available a copy of the budget to all the unit owners and shall notify each unit owner that the unit owner may request a copy of the budget.

(d)  The declaration may provide for a period of developer control of the association, during which a developer, or persons designated by the developer, may appoint and remove the officers and members of the board.  Regardless of the period provided in the declaration, a period of developer control terminates no later than the earlier of:

(1)  Sixty days after conveyance of seventy-five per cent of the common interest appurtenant to units that may be created to unit owners other than a developer or affiliate of the developer;

(2)  Two years after the developer has ceased to offer units for sale in the ordinary course of business;

(3)  Two years after any right to add new units was last exercised; or

(4)  The day the developer, after giving written notice to unit owners, records an instrument voluntarily surrendering all rights to control activities of the association.

A developer may voluntarily surrender the right to appoint and remove officers and members of the board before termination of that period, but in that event the developer may require, for the duration of the period of developer control, that specified actions of the association or board, as described in a recorded instrument executed by the developer, be approved by the developer before they become effective.

(e)  Not later than the termination of any period of developer control, the unit owners shall elect a board of at least three members; provided that projects created after May 18, 1984, with one hundred or more individual units, shall have an elected board of at least nine members unless the membership has amended the bylaws to reduce the number of directors; and provided further that projects with more than one hundred individual units where at least seventy per cent of the unit owners do not reside at the project may amend the bylaws to reduce the board to as few as five members by the written consent of a majority of owners or the vote of a majority of a quorum at any annual meeting or special meeting called for that purpose.  The association may rely on its membership records in determining whether a unit is owner-occupied.  A decrease in the number of directors shall not deprive an incumbent director of any remaining term of office.

(f)  At any regular or special meeting of the association, any member of the board may be removed and successors shall be elected for the remainder of the term to fill the vacancies thus created.  The removal and replacement shall be by a vote of a majority of the unit owners and, otherwise, in accordance with all applicable requirements and procedures in the bylaws for the removal and replacement of directors and, if removal and replacement is to occur at a special meeting, section 514B‑121(b). [L 2004, c 164, pt of §2; am L 2005, c 155, §3; am L 2006, c 273, §16]



§514B-107 - Board; limitations.

§514B-107  Board; limitations.  (a)  Members of the board shall be unit owners or co-owners, vendees under an agreement of sale, a trustee of a trust which owns a unit, or an officer, partner, member, or other person authorized to act on behalf of any other legal entity which owns a unit.  There shall not be more than one representative on the board from any one unit.

(b)  No resident manager or employee of a condominium shall serve on its board.

(c)  An owner shall not act as an officer of an association and an employee of the managing agent retained by the association.  Any owner who is a board member of an association and an employee of the managing agent retained by the association shall not participate in any discussion regarding a management contract at a board meeting and shall be excluded from any executive session of the board where the management contract or the property manager will be discussed.

(d)  Directors shall not expend association funds for their travel, directors' fees, and per diem, unless owners are informed and a majority approve of these expenses; provided that, with the approval of the board, directors may be reimbursed for actual expenditures incurred on behalf of the association.  The minutes shall reflect in detail the items and amounts of the reimbursements.

(e)  Associations at their own expense shall provide all board members with a current copy of the association's declaration, bylaws, house rules, and, annually, a copy of this chapter with amendments.

(f)  The directors may expend association funds, which shall not be deemed to be compensation to the directors, to educate and train themselves in subject areas directly related to their duties and responsibilities as directors; provided that the approved annual operating budget shall include these expenses as separate line items.  These expenses may include registration fees, books, videos, tapes, other educational materials, and economy travel expenses.  Except for economy travel expenses within the State, all other travel expenses incurred under this subsection shall be subject to the requirements of subsection (d). [L 2004, c 164, pt of §2; am L 2006, c 273, §17]



§514B-108 - Bylaws.

§514B-108  Bylaws.  (a)  A true copy of the bylaws shall be recorded in the same manner as the declaration.  No amendment to the bylaws is valid unless the amendment is duly recorded.

(b)  The bylaws shall provide for at least the following:

(1)  The number of members of the board and the titles of the officers of the association;

(2)  Election by the board of a president, treasurer, secretary, and any other officers of the association the bylaws specify;

(3)  The qualifications, powers and duties, terms of office, and manner of electing and removing directors and officers and the filling of vacancies;

(4)  Designation of the powers the board or officers may delegate to other persons or to a managing agent;

(5)  Designation of the officers who may prepare, execute, certify, and record amendments to the declaration on behalf of the association;

(6)  The compensation, if any, of the directors;

(7)  Subject to subsection (e), a method for amending the bylaws; and

(8)  The percentage, consistent with this chapter, that is required to adopt decisions binding on all unit owners; provided that votes allocated to lobby areas, swimming pools, recreation areas, saunas, storage areas, hallways, trash chutes, laundry chutes, and other similar common areas not located inside units shall not be cast at any association meeting, regardless of their designation in the declaration.

(c)  The bylaws may provide for staggering the terms of directors by dividing the total number of directors into groups.  The terms of office of the several groups need not be uniform.

(d)  Subject to the provisions of the declaration, the bylaws may provide for any other matters the association deems necessary and appropriate.

(e)  The bylaws may be amended at any time by the vote or written consent of at least sixty-seven per cent of all unit owners.  Any proposed bylaws together with the detailed rationale for the proposal may be submitted by the board or by a volunteer unit owners group.  If submitted by that group, the proposal shall be accompanied by a petition signed by not less than twenty-five per cent of the unit owners as shown in the association's record of ownership.  The proposed bylaws, rationale, and ballots for voting on any proposed bylaw shall be mailed by the board to the owners at the expense of the association for vote or written consent without change within thirty days of the receipt of the petition by the board.  The vote or written consent, to be valid, must be obtained within three hundred sixty-five days after mailing for a proposed bylaw submitted by either the board or a volunteer unit owners group.  If the bylaw is duly adopted, the board shall cause the bylaw amendment to be recorded.  The volunteer unit owners group shall be precluded from submitting a petition for a proposed bylaw that is substantially similar to that which has been previously mailed to the owners within three hundred sixty-five days after the original petition was submitted to the board.

This subsection shall not preclude any unit owner or volunteer unit owners group from proposing any bylaw amendment at any annual association meeting. [L 2004, c 164, pt of §2; am L 2006, c 273, §18]



§514B-109 - Restatement of declaration and bylaws.

§514B-109  Restatement of declaration and bylaws.  (a)  Notwithstanding any other provision of this chapter or of any other statute or instrument, an association at any time may restate the declaration or bylaws of the association to set forth all amendments thereto by a resolution adopted by the board.

(b)  Subject to section 514B‑23, an association at any time may restate the declaration or bylaws of the association to amend the declaration or bylaws as may be required in order to conform with the provisions of this chapter or of any other statute, ordinance, or rule enacted by any governmental authority, or to correct the percentage of common interest for the project so it totals one hundred per cent, by a resolution adopted by the board.  If the restated declaration is to correct the percentage of common interest for the project so that it totals one hundred per cent, the proportion of each unit owner's percentage of common interest shall remain the same in relation to the other unit owners.  The restated declaration or bylaws shall be as fully effective for all purposes as if adopted by a vote or written consent of the unit owners.

Any declaration or bylaws restated pursuant to this subsection shall:

(1)  Identify each portion so restated;

(2)  Contain a statement that those portions have been restated solely for purposes of information and convenience;

(3)  Identify the statute, ordinance, or rule implemented by the amendment; and

(4)  Contain a statement that, in the event of any conflict, the restated declaration or bylaws shall be subordinate to the cited statute, ordinance, or rule.

(c)  Upon the adoption of a resolution pursuant to subsection (a) or (b), the restated declaration or bylaws shall set forth all of the operative provisions of the declaration or bylaws, as amended, together with a statement that the restated declaration or bylaws correctly sets forth without change the corresponding provisions of the declaration or bylaws, as amended, and that the restated declaration or bylaws supersede the original declaration or bylaws and all prior amendments thereto.  If the restated declaration corrects the percentage of common interest as provided in subsection (b), the restated declaration shall also amend the recorded conveyance instruments that govern the unit owner's interest in the unit.

(d)  The restated declaration or bylaws must be recorded and, upon recordation, shall supersede the original declaration or bylaws and all prior amendments thereto.  In the event of any conflict, the restated declaration or bylaws shall be subordinate to the original declaration or bylaws and all prior amendments thereto. [L 2004, c 164, pt of §2; am L 2006, c 273, §19]



§514B-110 - Bylaws amendment permitted; mixed use property; representation on board.

[§514B-110]  Bylaws amendment permitted; mixed use property; representation on board.  (a)  The bylaws of an association may be amended to provide that the composition of the board reflect the proportionate number of units for a particular use, as set forth in the declaration.  For example, an association may provide that for a nine-member board where two-thirds of the units are for residential use and one-third is for nonresidential use, sixty-six and two-thirds per cent of the nine-member board, or six members, shall be owners of residential use units and thirty-three and one-third per cent, or three members, shall be owners of nonresidential use units.

(b)  Any proposed bylaw amendment to modify the composition of the board in accordance with subsection (a) may be initiated by:

(1)  A majority vote of the board; or

(2)  A submission of the proposed bylaw amendment to the board from a volunteer unit owners group accompanied by a petition from twenty-five per cent of the unit owners of record.

(c)  Within thirty days of a decision by the board or receipt of a petition to initiate a bylaw amendment, the board shall mail a ballot with the proposed bylaw amendment to all of the unit owners of record.  For purposes of this section only, the bylaws may initially be amended by a vote or written consent of the majority of the unit owners; and thereafter by at least sixty‑seven per cent of all unit owners; provided that each of the requirements set forth in this section shall be embodied in the bylaws.

(d)  The bylaws, as amended pursuant to this section, shall be recorded.

(e)  Election of the new board in accordance with an amendment adopted pursuant to this section shall be held at the next regular meeting of the association or at a meeting called in accordance with section 514B‑121(b) for this purpose.

(f)  As permitted in the declaration or bylaws, the vote of a nonresidential unit owner shall be cast and counted only for the nonresidential seats available on the board and the vote of a residential unit owner shall be cast and counted only for the residential seats available on the board.

(g)  No petition for a bylaw amendment pursuant to subsection (b)(2) to modify the composition of the board shall be distributed to the unit owners within one year of the distribution of a prior petition to modify the composition of the board pursuant to subsection (b)(2).

(h)  This section shall not preclude the removal and replacement of any one or more members of the board pursuant to section 514B‑106(f).  Any removal and replacement shall not affect the proportionate composition of the board as prescribed in the bylaws as amended pursuant to this section. [L 2004, c 164, pt of §2]



§514B-111 - Judicial power to excuse compliance with requirements of declaration or bylaws.

[§514B-111]  Judicial power to excuse compliance with requirements of declaration or bylaws.  (a)  The circuit court of the judicial circuit in which a condominium is located may excuse compliance with any of the following provisions in a declaration or bylaws if it finds that the provision unreasonably interferes with the association's ability to manage the common property, administer the condominium property regime, or carry out any other function set forth in the declaration or bylaws, and that compliance is not necessary to protect the legitimate interests of the members or lenders holding security interests:

(1)  A provision limiting the amount of any assessment that can be levied against individually owned property;

(2)  A provision requiring that an amendment to the declaration or bylaws be approved by lenders;

(3)  A provision requiring approval of at least sixty-seven per cent of the common interest to adopt an amendment pursuant to section 514B‑32(a)(11) or section 514B‑108(e); provided that the amendment does not:

(A)  Prohibit or materially restrict the use or occupancy of, or behavior within, individually owned units;

(B)  Change the basis for allocating voting rights or assessments among unit owners; or

(C)  Apply to less than all of the unit owners;

(4)  A requirement that an amendment to the declaration be signed by unit owners; or

(5)  A quorum requirement for meetings of unit owners.

(b)  The board, on behalf of the association, shall by certified mail provide all unit owners with notice of the date, time, and place of any court hearing to be held pursuant to this section. [L 2004, c 164, pt of §2]



§514B-112 - Condominium community mutual obligations.

[§514B-112]  Condominium community mutual obligations.  (a)  All unit owners, tenants of owners, employees of owners and tenants, or any other persons that may in any manner use property or any part thereof submitted to this chapter are subject to this chapter and to the declaration and bylaws of the association adopted pursuant to this chapter.

(b)  All agreements, decisions, and determinations lawfully made by the association in accordance with the voting percentages established in this chapter, the declaration, or the bylaws are binding on all unit owners.

(c)  Each unit owner, tenants and employees of an owner, and other persons using the property shall comply strictly with the covenants, conditions, and restrictions set forth in the declaration, the bylaws, and the house rules adopted pursuant thereto.  Failure to comply with any of the same shall be grounds for an action to recover sums due, for damages or injunctive relief, or both, maintainable by the managing agent, resident manager, or board on behalf of the association or, in a proper case, by an aggrieved unit owner. [L 2004, c 164, pt of §2]



§514B-121 - Association meetings.

B.  Governance – Elections and Meetings

§514B-121  Association meetings.  (a)  A meeting of the association shall be held at least once each year.

(b)  Special meetings of the association may be called by the president, a majority of the board, or by a petition to the secretary or managing agent signed by not less than twenty-five per cent of the unit owners as shown in the association's record of ownership; provided that if the secretary or managing agent fails to send out the notices for the special meeting within fourteen days of receipt of the petition, the petitioners shall have the authority to set the time, date, and place for the special meeting and to send out the notices and proxies for the special meeting at the association's expense in accordance with the requirements of the bylaws and of this part; provided further that a special meeting based upon a petition to the secretary or managing agent shall be set no later than sixty days from receipt of the petition.

(c)  Not less than fourteen days in advance of any meeting, the secretary or other officer specified in the bylaws shall cause notice to be:

(1)  Hand-delivered;

(2)  Sent prepaid by United States mail to the mailing address of each unit or to any other mailing address designated in writing by the unit owner; or

(3)  At the option of the unit owner, expressed in writing, by electronic mail to the electronic mailing address designated in writing by the unit owner.

The notice of any meeting must state the date, time, and place of the meeting and the items on the agenda, including the general nature and rationale of any proposed amendment to the declaration or bylaws, and any proposal to remove a member of the board; provided that this subsection shall not preclude any unit owner from proposing an amendment to the declaration or bylaws or to remove a member of the board at any annual association meeting.

(d)  All association meetings shall be conducted in accordance with the most recent edition of Robert's Rules of Order Newly Revised.  If so provided in the declaration or bylaws, meetings may be conducted by any means that allow participation by all unit owners in any deliberation or discussion.

(e)  All association meetings shall be held at the address of the condominium or elsewhere within the State as determined by the board; provided that in the event of a natural disaster, such as a hurricane, an association meeting may be held outside the State. [L 2004, c 164, pt of §2; am L 2008, c 13, §1]



§514B-122 - Association meetings; minutes.

[§514B-122]  Association meetings; minutes.  (a)  Minutes of meetings of the association shall be approved at the next succeeding regular meeting or by the board, within sixty days after the meeting, if authorized by the owners at an annual meeting.  If approved by the board, owners shall be given a copy of the approved minutes or notified of the availability of the minutes within thirty days after approval.

(b)  Minutes of all meetings of the association shall be available within seven calendar days after approval, and unapproved final drafts of the minutes of a meeting shall be available within sixty days after the meeting.

(c)  An owner shall be allowed to offer corrections to the minutes at an association meeting. [L 2004, c 164, pt of §2]



§514B-123 - Association meetings; voting; proxies.

§514B-123  Association meetings; voting; proxies.  (a)  If only one of several owners of a unit is present at a meeting of the association, that owner is entitled to cast all the votes allocated to that unit.  If more than one of the owners is present, the votes allocated to that unit may be cast only in accordance with the agreement of a majority in interest of the owners, unless the declaration or bylaws expressly provide otherwise.  There is majority agreement if any one of the owners casts the votes allocated to that unit without protest being made by any of the other owners of the unit to the person presiding over the meeting before the polls are closed.

(b)  Votes allocated to a unit may be cast pursuant to a proxy duly executed by a unit owner.  A unit owner may vote by mail or electronic transmission through a duly executed proxy.  If a unit is owned by more than one person, each owner of the unit may vote or register protest to the casting of votes by the other owners of the unit through a duly executed proxy.  In the absence of protest, any owner may cast the votes allocated to the unit by proxy.  A unit owner may revoke a proxy given pursuant to this section only by actual notice of revocation to the secretary of the association or the managing agent.  A proxy is void if it purports to be revocable without notice.

(c)  No votes allocated to a unit owned by the association may be cast for the election or reelection of directors.

(d)  A proxy, to be valid, shall:

(1)  Be delivered to the secretary of the association or the managing agent, if any, no later than 4:30 p.m. on the second business day prior to the date of the meeting to which it pertains;

(2)  Contain at least the name of the association, the date of the meeting of the association, the printed names and signatures of the persons giving the proxy, the unit numbers for which the proxy is given, the names of persons to whom the proxy is given, and the date that the proxy is given; and

(3)  If it is a standard proxy form authorized by the association, contain boxes wherein the owner has indicated that the proxy is given:

(A)  For quorum purposes only;

(B)  To the individual whose name is printed on a line next to this box;

(C)  To the board as a whole and that the vote is to be made on the basis of the preference of the majority of the directors present at the meeting; or

(D)  To those directors present at the meeting with the vote to be shared with each director receiving an equal percentage.

The proxy form shall also contain a box wherein the owner may indicate that the owner wishes to obtain a copy of the annual audit report required by section 514B‑150.

(e)  A proxy shall only be valid for the meeting to which the proxy pertains and its adjournments, may designate any person as proxy, and may be limited as the unit owner desires and indicates; provided that no proxy shall be irrevocable unless coupled with a financial interest in the unit.

(f)  A copy, facsimile telecommunication, or other reliable reproduction of a proxy may be used in lieu of the original proxy for any and all purposes for which the original proxy could be used; provided that any copy, facsimile telecommunication, or other reproduction shall be a complete reproduction of the entire original proxy.

(g)  Nothing in this section shall affect the holder of any proxy under a first mortgage of record encumbering a unit or under an agreement of sale affecting a unit.

(h)  With respect to the use of association funds to distribute proxies:

(1)  Any board that intends to use association funds to distribute proxies, including the standard proxy form referred to in subsection (d)(3), shall first post notice of its intent to distribute proxies in prominent locations within the project at least twenty-one days before its distribution of proxies.  If the board receives within seven days of the posted notice a request by any owner for use of association funds to solicit proxies accompanied by a statement, the board shall mail to all owners either:

(A)  A proxy form containing the names of all owners who have requested the use of association funds for soliciting proxies accompanied by their statements; or

(B)  A proxy form containing no names, but accompanied by a list of names of all owners who have requested the use of association funds for soliciting proxies and their statements.

The statement, which shall be limited to black text on white paper, shall not exceed one single-sided 8‑1/2" x 11" page, indicating the owner's qualifications to serve on the board or reasons for wanting to receive proxies; and

(2)  A board or member of the board may use association funds to solicit proxies as part of the distribution of proxies.  If a member of the board, as an individual, seeks to solicit proxies using association funds, the board member shall proceed as a unit owner under paragraph (1).

(i)  No managing agent or resident manager, or their employees, shall solicit, for use by the managing agent or resident manager, any proxies from any unit owner of the association that retains the managing agent or employs the resident manager, nor shall the managing agent or resident manager cast any proxy vote at any association meeting except for the purpose of establishing a quorum.

(j)  No board shall adopt any rule prohibiting the solicitation of proxies or distribution of materials relating to association matters on the common elements by unit owners; provided that a board may adopt rules regulating reasonable time, place, and manner of the solicitations or distributions, or both. [L 2004, c 164, pt of §2; am L 2006, c 273, §20]



§514B-124 - Association meetings; purchaser's right to vote.

[§514B-124]  Association meetings; purchaser's right to vote.  The purchaser of a unit pursuant to a recorded agreement of sale shall have all the rights of a unit owner, including the right to vote; provided that the seller may retain the right to vote on matters substantially affecting the seller's security interest in the unit, including but not limited to, the right to vote on:

(1)  Any partition of all or part of the project;

(2)  The nature and amount of any insurance covering the project and the disposition of any proceeds thereof;

(3)  The manner in which any condemnation of the project shall be defended or settled and the disposition of any award or settlement in connection therewith;

(4)  The payment of any amount in excess of insurance or condemnation proceeds;

(5)  The construction of any additions or improvements, and any substantial repair or rebuilding of any portion of the project;

(6)  The special assessment of any expenses;

(7)  The acquisition of any unit in the project;

(8)  Any amendment to the declaration or bylaws;

(9)  Any removal of the project from the provisions of this chapter; and

(10)  Any other matter that would substantially affect the security interest of the seller. [L 2004, c 164, pt of §2]



§514B-125 - Board meetings.

[§514B-125]  Board meetings.  (a)  All meetings of the board, other than executive sessions, shall be open to all members of the association, and association members who are not on the board may participate in any deliberation or discussion, other than executive sessions, unless a majority of a quorum of the board votes otherwise.

(b)  The board, with the approval of a majority of a quorum of its members, may adjourn a meeting and reconvene in executive session to discuss and vote upon matters:

(1)  Concerning personnel;

(2)  Concerning litigation in which the association is or may become involved;

(3)  Necessary to protect the attorney-client privilege of the association; or

(4)  Necessary to protect the interests of the association while negotiating contracts, leases, and other commercial transactions.

The general nature of any business to be considered in executive session shall first be announced in open session.

(c)  All board meetings shall be conducted in accordance with the most recent edition of Robert's Rules of Order Newly Revised.  Unless otherwise provided in the declaration or bylaws, a board may permit any meeting to be conducted by any means of communication through which all directors participating may simultaneously hear each other during the meeting.  A director participating in a meeting by this means is deemed to be present in person at the meeting.  If permitted by the board, any unit owner may participate in a meeting conducted by a means of communication through which all participants may simultaneously hear each other during the meeting, provided that the board may require that the unit owner pay for the costs associated with the participation.

(d)  The board shall meet at least once a year.  Notice of all board meetings shall be posted by the managing agent, resident manager, or a member of the board, in prominent locations within the project seventy-two hours prior to the meeting or simultaneously with notice to the board.

(e)  A director shall not vote by proxy at board meetings.

(f)  A director shall not vote at any board meeting on any issue in which the director has a conflict of interest.  A director who has a conflict of interest on any issue before the board shall disclose the nature of the conflict of interest prior to a vote on that issue at the board meeting, and the minutes of the meeting shall record the fact that a disclosure was made.

"Conflict of interest", as used in this subsection, means an issue in which a director has a direct personal or pecuniary interest not common to other members of the association. [L 2004, c 164, pt of §2]



§514B-126 - Board meetings; minutes.

[§514B-126]  Board meetings; minutes.  (a)  Minutes of meetings of the board shall include the recorded vote of each board member on all motions except motions voted on in executive session.

(b)  Minutes of meetings of the board shall be approved no later than the second succeeding regular meeting.

(c)  Minutes of all meetings of the board shall be available within seven calendar days after approval, and unapproved final drafts of the minutes of a meeting shall be available within sixty days after the meeting; provided that the minutes of any executive session may be withheld if their publication would defeat the lawful purpose of the executive session. [L 2004, c 164, pt of §2]



§514B-131 - Operation of the property.

C.  Operations

[§514B-131]  Operation of the property.  The operation of the property shall be governed by this chapter and the declaration and bylaws. [L 2004, c 164, pt of §2]



§514B-132 - Managing agents.

§514B-132  Managing agents.  (a)  Every managing agent shall:

(1)  Be a:

(A)  Licensed real estate broker in compliance with chapter 467 and the rules of the commission.  With respect to any requirement for a corporate managing agent in any declaration or bylaws recorded before July 1, 2006, any managing agent organized as a limited liability company shall be deemed to be organized as a corporation for the purposes of this paragraph, unless the declaration or bylaws are expressly amended after July 1, 2006 to require that the managing agent be organized as a corporation and not as a limited liability company; or

(B)  Corporation authorized to do business under article 8 of chapter 412;

(2)  Register with the commission prior to conducting managing agent activity through approval of a completed registration application, payment of fees, and submission of any other additional information set forth by the commission.  The registration shall be for a biennial period with termination on December 31 of an even-numbered year.  The commission shall prescribe a deadline date prior to the termination date for the submission of a completed reregistration application, payment of fees, and any other additional information set forth by the commission.  Any managing agent who has not met the submission requirements by the deadline date shall be considered a new applicant for registration and subject to initial registration requirements.  The information required to be submitted with any application shall include the name, business address, phone number, and names of associations managed;

(3)  Obtain and keep current a fidelity bond in an amount equal to $500 multiplied by the aggregate number of units of the association managed by the managing agent; provided that the amount of the fidelity bond shall not be less than $20,000 nor greater than $500,000.  Upon request by the commission, the managing agent shall provide evidence of a current fidelity bond or a certification statement from an insurance company authorized by the insurance division of the department of commerce and consumer affairs certifying that the fidelity bond is in effect and meets the requirements of this section and the rules adopted by the commission.  The managing agent shall permit only employees covered by the fidelity bond to handle or have custody or control of any association funds, except any principals of the managing agent that cannot be covered by the fidelity bond.  The fidelity bond shall protect the managing agent against the loss of any association's moneys, securities, or other properties caused by the fraudulent or dishonest acts of employees of the managing agent.  Failure to obtain or maintain a fidelity bond in compliance with this chapter and the rules adopted pursuant thereto, including failure to provide evidence of the fidelity bond coverage in a timely manner to the commission, shall result in nonregistration or the automatic termination of the registration, unless an approved exemption or a bond alternative is presently maintained.  A managing agent who is unable to obtain a fidelity bond may seek an exemption from the fidelity bond requirement from the commission;

(4)  Act promptly and diligently to recover from the fidelity bond, if the fraud or dishonesty of the managing agent's employees causes a loss to an association, and apply the fidelity bond proceeds, if any, to reduce the association's loss.  If more than one association suffers a loss, the managing agent shall divide the proceeds among the associations in proportion to each association's loss.  An association may request a court order requiring the managing agent to act promptly and diligently to recover from the fidelity bond.  If an association cannot recover its loss from the fidelity bond proceeds of the managing agent, the association may recover by court order from the real estate recovery fund established under section 467-16, provided that:

(A)  The loss is caused by the fraud, misrepresentation, or deceit of the managing agent or its employees;

(B)  The managing agent is a licensed real estate broker; and

(C)  The association fulfills the requirements of sections 467-16 and 467-18 and any applicable rules of the commission;

(5)  Pay a nonrefundable application fee and, upon approval, an initial registration fee, and subsequently pay a reregistration fee, as prescribed by rules adopted by the director of commerce and consumer affairs pursuant to chapter 91.  A compliance resolution fee shall also be paid pursuant to section 26‑9(o) and the rules adopted pursuant thereto; and

(6)  Report immediately in writing to the commission any changes to the information contained on the registration application or any other documents provided for registration.  Failure to do so may result in termination of registration and subject the managing agent to initial registration requirements.

(b)  The commission may deny any registration or reregistration application or terminate a registration without hearing if the fidelity bond and supporting documents fail to meet the requirements of this chapter and the rules adopted pursuant thereto.

(c)  Every managing agent shall be considered a fiduciary with respect to any property managed by that managing agent.

(d)  The registration requirements of this section shall not apply to active real estate brokers in compliance with and licensed under chapter 467.

(e)  If a managing agent receives a request from the commission to distribute any commission-generated information, printed material, or documents to the association, its board, or unit owners, the managing agent shall make the distribution at the cost of the association within a reasonable period of time after receiving the request.  The requirements of this subsection apply to all managing agents, including unregistered managing agents. [L 2004, c 164, pt of §2; am L 2006, c 273, §21]

Revision Note

"July 1, 2006" substituted for "the effective date of this chapter".



§514B-133 - Association employees; background check; prohibition.

[§514B-133]  Association employees; background check; prohibition.  (a)  The board, managing agent, or resident manager, upon the written authorization of an applicant for employment as a security guard or resident manager or for a position that would allow the employee access to the keys of or entry into the units in the condominium or access to association funds, may conduct a background check on the applicant or direct another responsible party to conduct the check.  Before initiating or requesting a check, the board, managing agent, or resident manager shall first certify that the signature on the authorization is authentic and that the person is an applicant for such employment.  The background check, at a minimum, shall require the applicant to disclose whether the applicant has been convicted in any jurisdiction of a crime which would tend to indicate that the applicant may be unsuited for employment as an association employee with access to association funds or the keys of or entry into the units in the condominium, and the judgment of conviction has not been vacated.

For purposes of this section, the criminal history disclosure made by the applicant may be verified by the board, managing agent, resident manager, or other responsible party, if so directed by the board, managing agent, or resident manager, by means of information obtained through the Hawaii criminal justice data center.  The applicant shall provide the Hawaii criminal justice data center with personal identifying information, which shall include, but not be limited to, the applicant's name, social security number, date of birth, and gender.  This information shall be used only for the purpose of conducting the criminal history record check authorized by this section.  Failure of an association, managing agent, or resident manager to conduct or verify or cause to have conducted or verified a background check shall not alone give rise to any private cause of action against an association, managing agent, or resident manager for acts and omissions of the employee hired.

(b)  An association's employees shall not engage in selling or renting units in the condominium in which they are employed, except association-owned units, unless such activity is approved by sixty-seven per cent of the unit owners. [L 2004, c 164, pt of §2]



§514B-134 - Management and contracts; developer, managing agent, and association.

[§514B-134]  Management and contracts; developer, managing agent, and association.  (a)  Any developer or affiliate of the developer or a managing agent, who manages the operation of the property from the date of recordation of the first unit conveyance until the organization of the association, shall comply with the requirements of sections 514B‑72, 514B‑103, and 514B‑149.

(b)  The developer or affiliate of the developer, board, and managing agent shall ensure that there is a written contract for managing the operation of the property, expressing the agreements of all parties including, but not limited to, financial and accounting obligations, services provided, and any compensation arrangements, including any subsequent amendments.  Copies of the executed contract and any amendments shall be provided to all parties to the contract.  Prior to the organization of the association, any unit owner may request to inspect as well as receive a copy of the management contract from the entity that manages the operation of the property. [L 2004, c 164, pt of §2]



§514B-135 - Termination of contracts and leases of developer.

[§514B-135]  Termination of contracts and leases of developer.  (a)  If entered into before the board elected by the unit owners pursuant to section 514B‑106(e) takes office:

(1)  Any management contract, employment contract, or lease of recreational or parking areas or facilities;

(2)  Any other contract or lease between the association and a developer or an affiliate of a developer; or

(3)  Any contract or lease that is not bona fide or was unconscionable to the unit owners at the time entered into under the circumstances then prevailing;

may be terminated without penalty by the association within a period of one hundred eighty days after the board elected by the unit owners pursuant to section 514B‑106(e) takes office, upon not less than ninety days notice to the other party.

(b)  This section does not apply to:

(1)  Any lease or other agreement the termination of which would terminate the condominium or reduce its size, unless the real estate subject to that lease was included in the condominium for the purpose of avoiding the right of the association to terminate a lease under this section; or

(2)  A proprietary lease. [L 2004, c 164, pt of §2]



§514B-136 - Transfer of developer rights.

[§514B-136]  Transfer of developer rights.  (a)  A developer right created or reserved under this chapter may be transferred only by a recorded instrument evidencing the transfer.  The instrument is not effective unless executed by the transferee.

(b)  Upon transfer of any developer right, the liability of a transferor developer is as follows:

(1)  A transferor is not relieved of any obligation or liability arising before the transfer, and remains liable for warranty obligations imposed upon the transferor by this chapter, if any.  Lack of privity does not deprive any unit owner of standing to maintain an action to enforce any obligation of the transferor;

(2)  If a successor to any developer right is an affiliate of a developer, the transferor is jointly and severally liable with the successor for any obligations or liabilities of the successor relating to the condominium;

(3)  If a transferor retains any developer rights, but transfers other developer rights to a successor who is not an affiliate of the developer, the transferor is liable for any obligations or liabilities imposed on a developer by this chapter or by the declaration relating to the retained developer rights and arising after the transfer; and

(4)  A transferor has no liability for any act or omission or any breach of a contractual or warranty obligation arising from the exercise of a developer right by a successor developer who is not an affiliate of the transferor.

(c)  Unless otherwise provided in a mortgage instrument or other agreement creating a security interest, in case of foreclosure of a security interest, sale by a trustee under an agreement creating a security interest, tax sale, judicial sale, or sale under bankruptcy code or receivership proceedings, of any units owned by a developer or real estate in a condominium subject to development rights, a person acquiring title to all the property being foreclosed or sold, but only upon request, succeeds to all developer rights related to that property held by that developer.  The judgment or instrument conveying title must provide for the transfer of only the developer rights requested.

(d)  Upon foreclosure of a security interest, sale by a trustee under an agreement creating a security interest, tax sale, judicial sale, or sale under bankruptcy code or receivership proceedings, of all interests in a condominium owned by a developer:

(1)  The developer ceases to have any developer rights; and

(2)  The period of developer control under section 514B‑106(d) terminates unless the judgment or instrument conveying title provides for transfer of all developer rights held by that developer to a successor developer.

(e)  The liabilities and obligations of a person who succeeds to developer rights are as follows:

(1)  A successor to any developer right who is an affiliate of a developer is subject to all obligations and liabilities imposed on the transferor by this chapter or by the declaration;

(2)  A successor to any developer right, other than a successor described in paragraph (3) or (4) or a successor who is an affiliate of a developer, is subject to the obligations and liabilities imposed by this chapter or the declaration:

(A)  On a developer which relate to the successor's exercise or nonexercise of developer rights; or

(B)  On the transferor, other than:

(i)  Misrepresentations by any previous developer;

(ii)  Warranty obligations on improvements made by any previous developer, or made before the condominium was created;

(iii)  Breach of any fiduciary obligation by any previous developer or the developer's appointees to the board; or

(iv)  Any liability or obligation imposed on the transferor as a result of the transferor's acts or omissions after the transfer;

(3)  A successor to only a right reserved in the declaration to maintain models, sales offices, and signs, and who may not exercise any other developer right, is not subject to any liability or obligation as a developer, except the obligation to provide a public report, any liability arising as a result thereof, and the obligations under part IV; and

(4)  A successor to all developer rights held by a transferor who succeeded to those rights pursuant to a deed or other instrument of conveyance in lieu of foreclosure or a judgment or instrument conveying title under subsection (c), may declare in a recorded instrument the intention to hold those rights solely for transfer to another person.  Thereafter, until transferring all developer rights to any person acquiring title to any unit or real estate subject to development rights owned by the successor, or until recording an instrument permitting exercise of all those rights, that successor may not exercise any of those rights other than any right held by the transferor to control the board in accordance with section 514B‑106(d) for the duration of any period of developer control, and any attempted exercise of those rights is void.  So long as a successor developer may not exercise developer rights under this subsection, the successor developer is not subject to any liability or obligation as a developer other than liability for the developer's acts and omissions under section 514B‑106(d).

(f)  Nothing in this section subjects any successor to a developer right to any claims against or other obligations of a transferor developer, other than claims and obligations arising under this chapter or the declaration. [L 2004, c 164, pt of §2]



§514B-137 - Upkeep of condominium.

§514B-137  Upkeep of condominium.  (a)  Except to the extent provided by the declaration or bylaws, the association is responsible for the operation of the property, and each unit owner is responsible for maintenance, repair, and replacement of the owner's unit.  Each unit owner shall afford to the association and the other unit owners, and to employees, independent contractors, or agents of the association or other unit owners, during reasonable hours, access through the owner's unit reasonably necessary for those purposes.  Unless entry is made pursuant to subsection (b), if damage is inflicted on the common elements or on any unit through which access is taken, the unit owner responsible for the damage, or the association, if it is responsible, is liable for the prompt repair thereof; provided that the association shall not be responsible to pay the costs of removing or replacing any finished surfaces or other barriers that impede its ability to maintain and repair the common elements.

(b)  The association shall have the irrevocable right, to be exercised by the board, to have access to each unit at any time as may be necessary for making emergency repairs to prevent damage to the common elements or to another unit or units. [L 2004, c 164, pt of §2; am L 2006, c 273, §22]



§514B-138 - Upkeep of condominium; high-risk components.

§514B-138  Upkeep of condominium; high-risk components.  (a)  The board, after notice to all unit owners and an opportunity for owner comment, may determine that certain portions of the units, or certain objects or appliances within the units such as washing machine hoses and water heaters, pose a particular risk of damage to other units or the common elements if they are not properly inspected, maintained, repaired, or replaced by owners.  Those items determined by the board to pose a particular risk are "high-risk components" for the purposes of this section.

(b)  With regard to items designated as high-risk components, the board may require any or all of the following:

(1)  Inspection:

(A)  At specified intervals; or

(B)  Upon replacement or repair by the association or by inspectors designated by the association;

(2)  Replacement or repair at specified intervals whether or not the component is deteriorated or defective; and

(3)  Replacement or repair:

(A)  Meeting particular standards or specifications established by the board;

(B)  Including additional components or installations specified by the board; or

(C)  Using contractors with specific licensing, training, or certification approved by the board.

(c)  The imposition of requirements by the board under subsection (b) shall not relieve unit owners of obligations regarding high-risk components as set forth in the declaration or bylaws including, without limitation, the obligation to maintain, repair, and replace the components.

(d)  If a unit owner fails to follow requirements imposed by the board pursuant to this section, the association, after reasonable notice, may enter the unit to perform the requirements with regard to such high-risk components at the sole cost and expense of the unit owner, which costs and expenses shall be a lien on the unit as provided in section 514B‑146.  Nothing in this section shall be deemed to limit the remedies of the association for damages, or injunctive relief, or both. [L 2004, c 164, pt of §2; am L 2006, c 273, §23]



§514B-139 - Upkeep of condominium; disposition of unclaimed possessions.

[§514B-139]  Upkeep of condominium; disposition of unclaimed possessions.  (a)  When personalty in or on the common elements of a project has been abandoned, the board may sell the personalty in a commercially reasonable manner, store the personalty at the expense of its owner, donate the personalty to a charitable organization, or otherwise dispose of the personalty in its sole discretion; provided that no sale, storage, or donation shall occur until sixty days after the board complies with the following:

(1)  The board notifies the owner in writing of:

(A)  The identity and location of the personalty; and

(B)  The board's intent to so sell, store, donate, or dispose of the personalty.

Notification shall be by certified mail, return receipt requested, to the owner's address as shown by the records of the association or to an address designated by the owner for the purpose of notification or, if neither of these is available, to the owner's last known address, if any; or

(2)  If the identity or address of the owner is unknown, the board shall first advertise the sale, donation, or disposition at least once in a daily paper of general circulation within the circuit in which the personalty is located.

(b)  The proceeds of any sale or disposition of personalty under subsection (a), after deduction of any accrued costs of mailing, advertising, storage, and sale, shall be held for the owner for thirty days.  Any proceeds not claimed within this period shall become the property of the association. [L 2004, c 164, pt of §2]



§514B-140 - Additions to and alterations of condominium.

§514B-140  Additions to and alterations of condominium.  (a)  No unit owner shall do any work that may jeopardize the soundness or safety of the property, reduce the value thereof, or impair any easement, as reasonably determined by the board.

(b)  Subject to the provisions of the declaration, no unit owner may make or allow any material addition or alteration, or excavate an additional basement or cellar, without first obtaining the written consent of sixty-seven per cent of the unit owners, the consent of all unit owners whose units or appurtenant limited common elements are directly affected, and the approval of the board, which shall not unreasonably withhold such approval.  The declaration may limit the board's ability to approve or condition a proposed addition or alteration; provided that the board shall always have the right to disapprove a proposed addition or alteration that the board reasonably determines could jeopardize the soundness or safety of the property, impair any easement, or interfere with or deprive any nonconsenting owner of the use or enjoyment of any part of the property.

(c)  Subject to the provisions of the declaration, nonmaterial additions to or alterations of the common elements or units, including, without limitation, additions to or alterations of a unit made within the unit or within a limited common element appurtenant to and for the exclusive use of the unit, shall require approval only by the board, which shall not unreasonably withhold the approval, and such percentage, number, or group of unit owners as may be required by the declaration or bylaws; provided that the installation of solar energy devices shall be allowed on single-family residential dwellings or townhouses pursuant to the provisions in section 196-7.

As used in this subsection:

"Nonmaterial additions and alterations" means an addition to or alteration of the common elements or a unit that does not jeopardize the soundness or safety of the property, reduce the value thereof, impair any easement, detract from the appearance of the project, interfere with or deprive any nonconsenting owner of the use or enjoyment of any part of property, or directly affect any nonconsenting owner.

"Solar energy device" means any new identifiable facility, equipment, apparatus, or the like which makes use of solar energy for heating, cooling, or reducing the use of other types of energy dependent upon fossil fuel for its generation; provided that if the equipment sold cannot be used as a solar device without its incorporation with other equipment, it shall be installed in place and be ready to be made operational in order to qualify as a "solar energy device"; provided further that "solar energy device" shall not include skylights or windows.

"Townhouse" means a series of individual houses, having architectural unity and a common wall between each unit, provided that each unit extends from the ground to the roof.

(d)  Notwithstanding any other provisions to the contrary in this chapter or in any declaration or bylaws:

(1)  Regarding the installment of telecommunications equipment:

(A)  The board shall have the authority to install or cause the installation of antennas, conduits, chases, cables, wires, and other television signal distribution and telecommunications equipment upon the common elements of the project; provided that the same shall not be installed upon any limited common element without the consent of the owner or owners of the unit or units for the use of which the limited common element is reserved; and

(B)  The installation of antennas, conduits, chases, cables, wires, and other television signal distribution and telecommunications equipment upon the common elements by the board shall not be deemed to alter, impair, or diminish the common interest, common elements, and easements appurtenant to each unit, or to be a structural alteration or addition to any building constituting a material change in the plans of the project filed in accordance with sections 514B‑33 and 514B‑34; provided that no such installation shall directly affect any nonconsenting unit owner; and

(2)  Regarding the abandonment of telecommunications equipment:

(A)  The board shall be authorized to abandon or change the use of any television signal distribution and telecommunications equipment due to technological or economic obsolescence or to provide an equivalent function by different means or methods; and

(B)  The abandonment or change of use of any television signal distribution or telecommunications equipment by the board due to technological or economic obsolescence or to provide an equivalent function by different means or methods shall not be deemed to alter, impair, or diminish the common interest, common elements, and easements appurtenant to each unit or to be a structural alteration or addition to any building constituting a material change in the plans of the project filed in accordance with sections 514B‑33 and 514B‑34.

As used in this subsection:

"Directly affect" means the installation of television signal distribution and telecommunications equipment in a manner which would specially, personally, and adversely affect a unit owner in a manner not common to the unit owners as a whole.

"Television signal distribution" and "telecommunications equipment" shall be construed in their broadest possible senses in order to encompass all present and future forms of communications technology. [L 2004, c 164, pt of §2; am L 2005, c 157, §4; am L 2006, c 38, §24]



§514B-141 - Tort and contract liability; tolling of limitation period.

§514B-141  Tort and contract liability; tolling of limitation period.  (a)  A unit owner is not liable, solely by reason of being a unit owner, for any injury or damage arising out of the condition or use of the common elements.  Neither the association nor any unit owner except the developer is liable for that developer's torts in connection with any part of the condominium that that developer has the responsibility to maintain.

(b)  An action alleging a wrong done by the association, including an action arising out of the condition or use of the common elements, may be maintained only against the association and not against any unit owner.  If the wrong occurred during any period of developer control and the association gives the developer reasonable notice of and an opportunity to defend against the action, the developer who then controlled the association is liable to the association or to any unit owner for:

(1)  All tort losses not covered by insurance suffered by the association or that unit owner; and

(2)  All costs that the association would not have incurred but for a breach of contract or other wrongful act or omission, as the same may be established through adjudication.

Whenever the developer is liable to the association under this section, the developer is also liable for all expenses of litigation, including reasonable attorneys' fees, incurred by the association.

(c)  Any statute of limitation affecting the association's right of action against a developer is tolled until the period of developer control terminates.  A unit owner is not precluded from maintaining an action contemplated by this section because the unit owner is a unit owner or a member or officer of the association.  Liens resulting from judgments against the association are governed by section 514B‑147. [L 2004, c 164, pt of §2; am L 2006, c 273, §24]



§514B-142 - Aging in place or disabled; limitation on liability.

§514B-142  Aging in place or disabled; limitation on liability.  (a)  The association, its directors, unit owners, or residents, and their agents and tenants, acting through the board, shall not have any legal responsibility or legal liability, with respect to any actions and recommendations the board takes on any report, observation, or complaint made, or with respect to any recommendation or referral given, which relates to an elderly or disabled unit owner or resident who may require services and assistance to maintain independent living in the unit in which the elderly or disabled unit owner or resident resides, so that the elderly or disabled unit owner or resident will not pose any harm or health or safety hazards to self or to others, and will not otherwise be disruptive to the condominium community because of problems of aging and aging in place or living independently with a physical or mental disability or disabling condition.  This section shall apply to elderly or disabled unit owners or residents whose actions or non-actions pose a risk to their own health or safety or to the health and safety of others, cause harm to the resident or others, or where physical or mental abuse may be life-threatening, and who exhibit the following characteristics:

(1)  The inability to clean and maintain an independent unit;

(2)  Mental confusion;

(3)  Abusing others;

(4)  Inability to care for oneself; or

(5)  Inability to arrange for home care.

(b)  Upon a report, observation, or complaint relating to an elderly or disabled unit owner or resident aging or aging in place or living independently with a physical or mental disability or disabling condition, which notes a problem similar in nature to the problems enumerated in subsection (a), the board, in good faith, and without legal responsibility or liability, may request a functional assessment regarding the condition of an elderly or disabled unit owner or resident as well as recommendations for services from mental health or medical practitioners, governmental agencies responsible for adult protective services, or non-profit or for-profit service entities which the elderly or disabled unit owner or resident may require to maintain a level of independence that enables the owner or resident to avoid any harm to self or to others, and to avoid disruption to the condominium community; provided that when a functional assessment is requested by the board, the unit owner or resident shall be deemed to be the client of the person or entity conducting the functional assessment.  The board, upon request or unilaterally, and without legal responsibility or liability, may recommend available services, including assistance from state or county agencies and non-profit or for-profit service entities, to an elderly or disabled unit owner or resident which may enable the elderly or disabled unit owner or resident to maintain a level of independent living with assistance, enabling in turn, the elderly or disabled unit owner or resident to avoid any harm to self or others, and to avoid disruption to the condominium community.

(c)  There is no affirmative duty on the part of the association, its board, the unit owners, or residents, or their agents or tenants to request or require an assessment and recommendations with respect to an elderly or disabled unit owner or resident when the elderly or disabled unit owner or resident may be experiencing the problems related to aging and aging in place or living independently with a physical or mental disability or disabling condition enumerated in subsection (a).  The association, its board, unit owners, or residents, and their agents and tenants shall not be legally responsible or liable for not requesting or declining to request a functional assessment of, and recommendations for, an elderly or disabled unit owner or resident regarding problems relating to aging and aging in place or living independently with a physical or mental disability or disabling condition.

(d)  If an elderly or disabled unit owner or resident ignores or rejects a request for or the results from an assessment and recommendations, the association, with no liability for cross-claims or counterclaims, may file appropriate information, pleadings, notices, or the like, with appropriate state or county agencies or courts to seek an appropriate resolution for the condominium community and for the elderly or disabled unit owner or resident.

(e)  For the purposes of this section:

"Elderly" means age sixty-two and older.

"Disabled" means a physical or mental impairment that substantially limits one or more major life activities; a record of such an impairment; or being regarded as having such an impairment.

(f)  Costs and fees for assessments, recommendations, and actions contemplated in this section shall be as set forth in the declaration or bylaws.

(g)  This section shall not be applicable to any condominium that seeks to become licensed as an assisted living facility pursuant to title 11, chapter 90, Hawaii Administrative Rules, as amended. [L 2004, c 164, pt of §2; am L 2009, c 128, §1]



§514B-143 - Insurance.

§514B-143  Insurance.  (a)  Unless otherwise provided in the declaration or bylaws, the association shall purchase and at all times maintain the following:

(1)  Property insurance:

(A)  On the common elements;

(B)  Providing coverage for special form causes of loss; and

(C)  In a total amount of not less than the full insurable replacement cost of the insured property, less deductibles, but including coverage for the increased costs of construction due to building code requirements, at the time the insurance is purchased and at each renewal date;

(2)  Commercial general liability insurance against claims and liabilities arising in connection with the ownership, existence, use, or management of the property in a minimum amount of $1,000,000, or a greater amount deemed sufficient in the judgment of the board;

(3)  A fidelity bond, as follows:

(A)  An association with more than five dwelling units shall obtain and maintain a fidelity bond covering persons, including the managing agent and its employees who control or disburse funds of the association, in an amount equal to $500 multiplied by the number of units; provided that the amount of the fidelity bond required by this paragraph shall not be less than $20,000 nor greater than $200,000; and

(B)  All management companies that are responsible for the funds held or administered by the association shall be covered by a fidelity bond as provided in section 514B‑132(a)(3).  The association shall have standing to make a loss claim against the bond of the managing agent as a party covered under the bond; and

(4)  The board shall obtain directors and officers liability coverage at a level deemed reasonable by the board, if not otherwise limited by the declaration or bylaws.

(b)  If a building contains attached units, the insurance maintained under subsection (a)(1), to the extent reasonably available, shall include the units, the limited common elements, except as otherwise determined by the board, and the common elements.  The insurance need not cover improvements and betterments to the units installed by unit owners, but if improvements and betterments are covered, any increased cost may be assessed by the association against the units affected.

For the purposes of this section, "improvements and betterments" means all decorating, fixtures, and furnishings installed or added to and located within the boundaries of the unit, including electrical fixtures, appliances, air conditioning and heating equipment, water heaters, or built-in cabinets installed by unit owners.

(c)  If a project contains detached units, then notwithstanding the requirement in this section that the association obtain the requisite coverage, if the board determines that it is in the best interest of the association to do so, the insurance to be maintained under subsection (a)(1) may be obtained separately for each unit by the unit owners; provided that the requirements of subsection (a)(1) shall be met; and provided further that evidence of such insurance coverage shall be delivered annually to the association.  In such event, the association shall be named as an additional insured.

(d)  The board, in the case of a claim for damage to a unit or the common elements, may:

(1)  Pay the deductible amount as a common expense;

(2)  After notice and an opportunity for a hearing, assess the deductible amount against the owners who caused the damage or from whose units the damage or cause of loss originated; or

(3)  Require the unit owners of the units affected to pay the deductible amount.

(e)  The declaration, bylaws, or the board may require the association to carry any other insurance, including workers' compensation, employment practices, environmental hazards, and equipment breakdown, that the board considers appropriate to protect the association, the unit owners, or officers, directors, or agents of the association.  Flood insurance shall also be maintained if the property is located in a special flood hazard area as delineated on flood maps issued by the Federal Emergency Management Agency.  The flood insurance policy shall comply with the requirements of the National Flood Insurance Program and the Federal Insurance Administration.

(f)  Any loss covered by the property policy under subsection (a)(1) shall be adjusted by and with the association.  The insurance proceeds for that loss shall be payable to the association, or to an insurance trustee designated by the association for that purpose.  The insurance trustee or the association shall hold any insurance proceeds in trust for unit owners and secured parties as their interests may appear.

(g)  The board, with the vote or written consent of a majority of the owners, may require unit owners to obtain reasonable types and levels of insurance.  The liability of a unit owner shall include but not be limited to the deductible of the owner whose unit was damaged, any damage not covered by insurance required by this subsection, as well as the decorating, painting, wall and floor coverings, trim, appliances, equipment, and other furnishings.

If the unit owner does not purchase or produce evidence of insurance requested by the board, the directors may, in good faith, purchase the insurance coverage and charge the reasonable premium cost back to the unit owner.  In no event is the association or board liable to any person either with regard to the failure of a unit owner to purchase insurance or a  decision by the board not to purchase the insurance for the owner, or with regard to the timing of its purchase of the insurance or the amounts or types of coverages obtained.

(h)  The provisions of this section may be varied or waived in the case of a project in which all units are restricted to nonresidential use. [L 2004, c 164, pt of §2; am L 2006, c 273, §25]



§514B-144 - Association fiscal matters; assessments for common expenses.

§514B-144  Association fiscal matters; assessments for common expenses.  (a)  Assessments shall be made based on a budget adopted and distributed or made available to unit owners at least annually by the board.

(b)  Except for assessments under subsections (c), (d), and (e), all common expenses shall be assessed against all the units in accordance with the allocations under section 514B‑41.  Any past due common expense assessment or installment thereof shall bear interest at the rate established by the association, provided that the rate shall not exceed eighteen per cent per year.

(c)  Assessments to pay a judgment against the association under section 514B‑147(a) may be made only against the units in the condominium at the time the judgment was entered, in proportion to their common expense allocations under section 514B‑41.

(d)  If any common expense is caused by the misconduct of any unit owner, the association may assess that expense exclusively against such owner's unit.

(e)  If common expense liabilities are reallocated, common expense assessments and any installment thereof not yet due shall be recalculated in accordance with the reallocated common expense liabilities.

(f)  In the case of a voluntary conveyance, the grantee of a unit shall be jointly and severally liable with the grantor for all unpaid assessments against the latter for the grantor's share of the common expenses up to the time of the grant or conveyance, without prejudice to the grantee's right to recover from the grantor the amounts paid by the grantee therefor.  Any such grantor or grantee is, however, entitled to a statement from the board, either directly or through its managing agent or resident manager, setting forth the amount of the unpaid assessments against the grantor, and except as to the amount of subsequently dishonored checks mentioned in such statement as having been received within the thirty-day period immediately preceding the date of such statement, the grantee is not liable for, nor is the unit conveyed subject to a lien for, any unpaid assessments against the grantor in excess of the amount therein set forth.

(g)  No unit owner may exempt the unit owner from liability for the unit owner's contribution towards the common expenses by waiver of the use or enjoyment of any of the common elements or by abandonment of the unit owner's unit.  Subject to such terms and conditions as may be specified in the declaration or bylaws, any unit owner, by conveying his or her unit and common interest to the association on behalf of all other unit owners, may exempt himself or herself from common expenses thereafter accruing.

(h)  The board, either directly or through its managing agent or resident manager, shall notify the unit owners in writing of maintenance fee increases at least thirty days prior to such an increase. [L 2004, c 164, pt of §2; am L 2006, c 273, §26]



§514B-145 - Association fiscal matters; collection of unpaid assessments from tenants or rental agents.

§514B-145  Association fiscal matters; collection of unpaid assessments from tenants or rental agents.  (a)  If the owner of a unit rents or leases the unit and is in default for thirty days or more in the payment of the unit's share of the common expenses, the board, for as long as the default continues, may demand in writing and receive each month from any tenant occupying the unit or rental agent renting the unit, an amount sufficient to pay all sums due from the unit owner to the association, including interest, if any, but the amount shall not exceed the tenant's rent due each month.  The tenant's payment under this section shall discharge that amount of payment from the tenant's rent obligation, and any contractual provision to the contrary shall be void as a matter of law.

(b)  Before taking any action under this section, the board shall give to the delinquent unit owner written notice of its intent to collect the rent owed.  The notice shall:

(1)  Be sent both by first-class and certified mail;

(2)  Set forth the exact amount the association claims is due and owing by the unit owner; and

(3)  Indicate the intent of the board to collect such amount from the rent, along with any other amounts that become due and remain unpaid.

(c)  The unit owner shall not take any retaliatory action against the tenant for payments made under this section.

(d)  The payment of any portion of the unit's share of common expenses by the tenant pursuant to a written demand by the board is a complete defense, to the extent of the amount demanded and paid by the tenant, in an action for nonpayment of rent brought by the unit owner against a tenant.

(e)  The board may not demand payment from the tenant pursuant to this section if:

(1)  A commissioner or receiver has been appointed to take charge of the premises pending a mortgage foreclosure;

(2)  A mortgagee is in possession pending a mortgage foreclosure; or

(3)  The tenant is served with a court order directing payment to a third party.

(f)  In the event of any conflict between this section and any provision of chapter 521, the conflict shall be resolved in favor of this section; provided that if the tenant is entitled to an offset of rent under chapter 521, the tenant may deduct the offset from the amount due to the association, up to the limits stated in chapter 521.  Nothing herein precludes the unit owner or tenant from seeking equitable relief from a court of competent jurisdiction or seeking a judicial determination of the amount owed.

(g)  Before the board may take the actions permitted under subsection (a), the board shall adopt a written policy providing for the actions and have the policy approved by a majority vote of the unit owners at an annual or special meeting of the association or by the written consent of a majority of the unit owners. [L 2004, c 164, pt of §2; am L 2006, c 273, §32]



§514B-146 - Association fiscal matters; lien for assessments.

§514B-146  Association fiscal matters; lien for assessments.  (a)  All sums assessed by the association but unpaid for the share of the common expenses chargeable to any unit shall constitute a lien on the unit with priority over all other liens, except:

(1)  Liens for taxes and assessments lawfully imposed by governmental authority against the unit; and

(2)  All sums unpaid on any mortgage of record that was recorded prior to the recordation of a notice of a lien by the association, and costs and expenses including attorneys' fees provided in such mortgages.

The lien of the association may be foreclosed by action or by nonjudicial or power of sale foreclosure procedures set forth in chapter 667, by the managing agent or board, acting on behalf of the association, in like manner as a mortgage of real property.  In any such foreclosure, the unit owner shall be required to pay a reasonable rental for the unit, if so provided in the bylaws, and the plaintiff in the foreclosure shall be entitled to the appointment of a receiver to collect the rental owed.  The managing agent or board, acting on behalf of the association, unless prohibited by the declaration, may bid on the unit at foreclosure sale, and acquire and hold, lease, mortgage, and convey the unit.  Action to recover a money judgment for unpaid common expenses shall be maintainable without foreclosing or waiving the lien securing the unpaid common expenses owed.

(b)  Except as provided in subsection (g), when the mortgagee of a mortgage of record or other purchaser of a unit obtains title to the unit as a result of foreclosure of the mortgage, the acquirer of title and the acquirer's successors and assigns shall not be liable for the share of the common expenses or assessments by the association chargeable to the unit which became due prior to the acquisition of title to the unit by the acquirer.  The unpaid share of common expenses or assessments shall be deemed to be common expenses collectible from all of the unit owners, including the acquirer and the acquirer's successors and assigns.  The mortgagee of record or other purchaser of the unit shall be deemed to acquire title and shall be required to pay the unit's share of common expenses and assessments beginning:

(1)  Thirty-six days after the order confirming the sale to the purchaser has been filed with the court;

(2)  Sixty days after the hearing at which the court grants the motion to confirm the sale to the purchaser;

(3)  Thirty days after the public sale in a nonjudicial power of sale foreclosure pursuant to section 667‑5; or

(4)  Upon the recording of the instrument of conveyance;

whichever occurs first; provided that the mortgagee of record or other purchaser of the unit shall not be deemed to acquire title under paragraph (1), (2), or (3), if transfer of title is delayed past the thirty-six days specified in paragraph (1), the sixty days specified in paragraph (2), or the thirty days specified in paragraph (3), when a person who appears at the hearing on the motion or a party to the foreclosure action requests reconsideration of the motion or order to confirm sale, objects to the form of the proposed order to confirm sale, appeals the decision of the court to grant the motion to confirm sale, or the debtor or mortgagor declares bankruptcy or is involuntarily placed into bankruptcy.  In any such case, the mortgagee of record or other purchaser of the unit shall be deemed to acquire title upon recordation of the instrument of conveyance.

(c)  No unit owner shall withhold any assessment claimed by the association.  A unit owner who disputes the amount of an assessment may request a written statement clearly indicating:

(1)  The amount of common expenses included in the assessment, including the due date of each amount claimed;

(2)  The amount of any penalty, late fee, lien filing fee, and any other charge included in the assessment;

(3)  The amount of attorneys' fees and costs, if any, included in the assessment;

(4)  That under Hawaii law, a unit owner has no right to withhold assessments for any reason;

(5)  That a unit owner has a right to demand mediation or arbitration to resolve disputes about the amount or validity of an association's assessment, provided the unit owner immediately pays the assessment in full and keeps assessments current; and

(6)  That payment in full of the assessment does not prevent the owner from contesting the assessment or receiving a refund of amounts not owed.

Nothing in this section shall limit the rights of an owner to the protection of all fair debt collection procedures mandated under federal and state law.

(d)  A unit owner who pays an association the full amount claimed by the association may file in small claims court or require the association to mediate to resolve any disputes concerning the amount or validity of the association's claim.  If the unit owner and the association are unable to resolve the dispute through mediation, either party may file for arbitration under section 514B‑162; provided that a unit owner may only file for arbitration if all amounts claimed by the association are paid in full on or before the date of filing.  If the unit owner fails to keep all association assessments current during the arbitration, the association may ask the arbitrator to temporarily suspend the arbitration proceedings.  If the unit owner pays all association assessments within thirty days of the date of suspension, the unit owner may ask the arbitrator to recommence the arbitration proceedings.  If the owner fails to pay all association assessments by the end of the thirty-day period, the association may ask the arbitrator to dismiss the arbitration proceedings.  The unit owner shall be entitled to a refund of any amounts paid to the association which are not owed.

(e)  In conjunction with or as an alternative to foreclosure proceedings under subsection (a), where a unit is owner-occupied, the association may authorize its managing agent or board to, after sixty days' written notice to the unit owner and to the unit's first mortgagee of the nonpayment of the unit's share of the common expenses, terminate the delinquent unit's access to the common elements and cease supplying a delinquent unit with any and all services normally supplied or paid for by the association.  Any terminated services and privileges shall be restored upon payment of all delinquent assessments but need not be restored until payment in full is received.

(f)  Before the board or managing agent may take the actions permitted under subsection (e), the board shall adopt a written policy providing for such actions and have the policy approved by a majority vote of the unit owners at an annual or special meeting of the association or by the written consent of a majority of the unit owners.

(g)  Subject to this subsection, and subsections (h) and (i), the board may specially assess the amount of the unpaid regular monthly common assessments for common expenses against a person who, in a judicial or nonjudicial power of sale foreclosure, purchases a delinquent unit; provided that:

(1)  A purchaser who holds a mortgage on a delinquent unit that was recorded prior to the filing of a notice of lien by the association and who acquires the delinquent unit through a judicial or nonjudicial foreclosure proceeding, including purchasing the delinquent unit at a foreclosure auction, shall not be obligated to make, nor be liable for, payment of the special assessment as provided for under this subsection; and

(2)  A person who subsequently purchases the delinquent unit from the mortgagee referred to in paragraph (1) shall be obligated to make, and shall be liable for, payment of the special assessment provided for under this subsection; and provided further that the mortgagee or subsequent purchaser may require the association to provide at no charge a notice of the association's intent to claim lien against the delinquent unit for the amount of the special assessment, prior to the subsequent purchaser's acquisition of title to the delinquent unit.  The notice shall state the amount of the special assessment, how that amount was calculated, and the legal description of the unit.

(h)  The amount of the special assessment assessed under subsection (g) shall not exceed the total amount of unpaid regular monthly common assessments that were assessed during the six months immediately preceding the completion of the judicial or nonjudicial power of sale foreclosure.  In no event shall the amount of the special assessment exceed the sum of $3,600.

(i)  For purposes of subsections (g) and (h), the following definitions shall apply, unless the context requires otherwise:

"Completion" means:

(1)  In a nonjudicial power of sale foreclosure, when the affidavit required under section 667-5 is filed; and

(2)  In a judicial foreclosure, when a purchaser is deemed to acquire title pursuant to subsection (b).

"Regular monthly common assessments" does not include:

(1)  Any other special assessment, except for a special assessment imposed on all units as part of a budget adopted pursuant to section 514B‑148;

(2)  Late charges, fines, or penalties;

(3)  Interest assessed by the association;

(4)  Any lien arising out of the assessment; or

(5)  Any fees or costs related to the collection or enforcement of the assessment, including attorneys' fees and court costs.

(j)  The cost of a release of any lien filed pursuant to this section shall be paid by the party requesting the release. [L 2004, c 164, pt of §2 and §35(1); am L 2005, c 93, §7; am L 2006, c 273, §32; am L 2007, c 21, §1; am L 2009, c 10, §3]



§514B-147 - Association fiscal matters; other liens affecting the condominium.

[§514B-147]  Association fiscal matters; other liens affecting the condominium.  (a)  Except as provided in subsection (b), a judgment for money against the association, if recorded, is not a lien on the common elements, but is a lien in favor of the judgment lienholder against the common expense funds of the association.  No other property of a unit owner is subject to the claims of creditors of the association.

(b)  Whether perfected before or after the creation of the condominium, if a lien, other than a mortgage (including a judgment lien or lien attributable to work performed or materials supplied before creation of the condominium), becomes effective against two or more units, the unit owner of an affected unit may pay to the lienholder the amount of the lien attributable to the owner's unit, and the lienholder, upon receipt of payment, shall promptly deliver a release of the lien covering that unit.  The amount of the payment shall be proportionate to the ratio which that unit owner's common expense liability bears to the common expense liabilities of all unit owners whose units are subject to the lien.  After payment, the association may not assess or have a lien against that unit owner's unit for any portion of the common expenses incurred in connection with that lien.

(c)  A judgment against the association shall be indexed in the name of the condominium and the association and, when so indexed, is notice of the lien against the units. [L 2004, c 164, pt of §2]



§514B-148 - Association fiscal matters; budgets and reserves.

[§514B-148]  Association fiscal matters; budgets and reserves.  (a)  The budget required under section 514B‑144(a) shall include at least the following:

(1)  The estimated revenues and operating expenses of the association;

(2)  Information as to whether the budget has been prepared on a cash or accrual basis;

(3)  The total replacement reserves of the association as of the date of the budget;

(4)  The estimated replacement reserves the association will require to maintain the property based on a reserve study performed by the association;

(5)  A general explanation of how the estimated replacement reserves are computed;

(6)  The amount the association must collect for the fiscal year to fund the estimated replacement reserves; and

(7)  Information as to whether the amount the association must collect for the fiscal year to fund the estimated replacement reserves was calculated using a per cent funded or cash flow plan.  The method or plan shall not circumvent the estimated replacement reserves amount determined by the reserve study pursuant to paragraph (4).

(b)  The association shall assess the unit owners to either fund a minimum of fifty per cent of the estimated replacement reserves or fund one hundred per cent of the estimated replacement reserves when using a cash flow plan; provided that a new association need not collect estimated replacement reserves until the fiscal year which begins after the association's first annual meeting.  For each fiscal year, the association shall collect the amount assessed to fund the estimated replacement for that fiscal year reserves, as determined by the association's plan.

(c)  The association shall compute the estimated replacement reserves by a formula that is based on the estimated life and the estimated capital expenditure or major maintenance required for each part of the property.  The estimated replacement reserves shall include:

(1)  Adjustments for revenues which will be received and expenditures which will be made before the beginning of the fiscal year to which the budget relates; and

(2)  Separate, designated reserves for each part of the property for which capital expenditures or major maintenance will exceed $10,000.  Parts of the property for which capital expenditures or major maintenance will not exceed $10,000 may be aggregated in a single designated reserve.

(d)  No association or unit owner, director, officer, managing agent, or employee of an association who makes a good faith effort to calculate the estimated replacement reserves for an association shall be liable if the estimate subsequently proves incorrect.

(e)  Except in emergency situations or with the approval of a majority of the unit owners, a board may not exceed its total adopted annual operating budget by more than twenty per cent during the fiscal year to which the budget relates.  Before imposing or collecting an assessment under this subsection that has not been approved by a majority of the unit owners, the board shall adopt a resolution containing written findings as to the necessity of the extraordinary expense involved and why the expense was not or could not have been reasonably foreseen in the budgeting process, and the resolution shall be distributed to the members with the notice of assessment.

(f)  The requirements of this section shall override any requirements in an association's declaration, bylaws, or any other association documents relating to preparation of budgets, calculation of reserve requirements, assessment and funding of reserves, and expenditures from reserves with the exception of:

(1)  Any requirements in an association's declaration, bylaws, or any other association documents which require the association to collect more than fifty per cent of reserve requirements; or

(2)  Any provisions relating to upgrading the common elements, such as additions, improvements, and alterations to the common elements.

(g)  Subject to the procedures of section 514B‑157 and any rules adopted by the commission, any unit owner whose association board fails to comply with this section may enforce compliance by the board.  In any proceeding to enforce compliance, a board that has not prepared an annual operating budget and reserve study shall have the burden of proving it has complied with this section.

(h)  As used in this section:

"Capital expenditure" means an expense that results from the purchase or replacement of an asset whose life is greater than one year, or the addition of an asset that extends the life of an existing asset for a period greater than one year.

"Cash flow plan" means a minimum twenty-year projection of an association's future income and expense requirements to fund fully its replacement reserves requirements each year during that twenty-year period, except in an emergency; provided that it does not include a projection of special assessments or loans during that twenty-year period, except in an emergency.

"Emergency situation" means any extraordinary expenses:

(1)  Required by an order of a court;

(2)  Necessary to repair or maintain any part of the property for which the association is responsible where a threat to personal safety on the property is discovered;

(3)  Necessary to repair any part of the property for which the association is responsible that could not have been reasonably foreseen by the board in preparing and distributing the annual operating budget;

(4)  Necessary to respond to any legal or administrative proceeding brought against the association that could not have been reasonably foreseen by the board in preparing and distributing the annual operating budget; or

(5)  Necessary for the association to obtain adequate insurance for the property which the association must insure.

"Major maintenance" means an expenditure for maintenance or repair that will result in extending the life of an asset for a period greater than one year.

"Replacement reserves" means funds for the upkeep, repair, or replacement of those parts of the property, including but not limited to roofs, walls, decks, paving, and equipment, that the association is obligated to maintain. [L 2004, c 164, pt of §2]

Note

Chapter 16-107, subchapter 6, Hawaii Administrative Rules, applies to this section until new rules are adopted.  L 2006, c 273, §34.



§514B-149 - Association fiscal matters; handling and disbursement of funds.

§514B-149  Association fiscal matters; handling and disbursement of funds.  (a)  The funds in the general operating account of the association shall not be commingled with funds of other activities such as lease rent collections, rental, time share, and assisted living facility operations, nor shall a managing agent commingle any association funds with the managing agent's own funds.

(b)  For purposes of subsection (a), lease rent collections and rental operations shall not include the rental or leasing of common elements that is conducted on behalf of the association or the collection of ground lease rents from individual unit owners of a project and the payment of such ground lease rents to the ground lessor if:

(1)  The collection is allowed by the provisions of the declaration, bylaws, master deed, master lease, or individual unit leases of the project;

(2)  A management contract requires the managing agent to collect ground lease rents from the individual unit owners and pay the ground lease rents to the ground lessor;

(3)  The system of lease rent collection has been approved by a majority vote of all unit owners at a meeting of the association; and

(4)  The managing agent or association does not pay ground lease rent to the ground lessor in excess of actual ground lease rent collected from individual unit owners.

(c)  (1)  All funds collected by an association, or by a managing agent for any association, shall be:

(A)  Deposited in a financial institution, including a federal or community credit union, located in the State, pursuant to a resolution adopted by the board, and whose deposits are insured by an agency of the United States government;

(B)  Held by a corporation authorized to do business under article 8 of chapter 412;

(C)  Held by the United States Treasury;

(D)  Purchased in the name of and held for the benefit of the association through a securities broker that is registered with the Securities and Exchange Commission, that has an office in the State, and the accounts of which are held by member firms of the New York Stock Exchange or National Association of Securities Dealers and insured by the Securities Insurance Protection Corporation; or

(E)  Placed through a federally insured financial institution located in the State for investment in certificates of deposit issued through the Certificate of Deposit Account Registry Service in federally insured financial institutions located in the United States.

(2)  All funds collected by an association, or by a managing agent for any association, shall be invested only in:

(A)  Deposits, investment certificates, savings accounts, and certificates of deposit;

(B)  Obligations of the United States government, the State of Hawaii, or their respective agencies; provided that those obligations shall have stated maturity dates no more than ten years after the purchase date unless approved otherwise by a majority vote of the unit owners at an annual or special meeting of the association or by written consent of a majority of the unit owners;

(C)  Mutual funds comprised solely of investments in the obligations of the United States government, the State of Hawaii, or their respective agencies; provided that those obligations shall have stated maturity dates no more than ten years after the purchase date unless approved otherwise by a majority vote of the unit owners at an annual or special meeting of the association or by written consent of a majority of the unit owners; or

(D)  Certificates of deposit issued through the Certificate of Deposit Account Registry Service in an amount at least equal in their market value, but not to exceed their par value, to the amount of the deposit with the depository;

provided that before any investment longer than one year is made by an association, the board must approve the action; and provided further that the board must clearly disclose to owners all investments longer than one year at each year's association annual meeting.

Records of the deposits and disbursements shall be disclosed to the commission upon request.  All funds collected by an association shall only be disbursed by employees of the association under the supervision of the association's board.  All funds collected by a managing agent from an association shall be held in a client trust fund account and shall be disbursed only by the managing agent or the managing agent's employees under the supervision of the association's board.

(d)  A managing agent or board shall not, by oral instructions over the telephone, transfer association funds between accounts, including but not limited to the general operating account and reserve fund account.

(e)  A managing agent shall keep and disburse funds collected on behalf of the condominium owners in strict compliance with any agreement made with the condominium owners, chapter 467, the rules of the commission, and all other applicable laws.

(f)  Any person who embezzles or knowingly misapplies association funds received by a managing agent or association shall be guilty of a class C felony. [L 2004, c 164, pt of §2; am L 2005, c 93, §5; am L 2006, c 38, §25; am L 2008, c 76, §2]



§514B-150 - Association fiscal matters; audits, audited financial statement.

[§514B-150]  Association fiscal matters; audits, audited financial statement.  (a)  The association shall require an annual audit of the association financial accounts and no less than one annual unannounced verification of the association's cash balance by a public accountant; provided that if the association is comprised of less than twenty units, the annual audit and the annual unannounced cash balance verification may be waived by a majority vote of all unit owners taken at an association meeting.

(b)  The board shall make available a copy of the annual audit to each unit owner at least thirty days prior to the annual meeting which follows the end of the fiscal year.  The board shall not be required to submit a copy of the annual audit report to an owner if the proxy form issued pursuant to section 514B‑123(d) is not marked to indicate that the owner wishes to obtain a copy of the report.  If the annual audit has not been completed by that date, the board shall make available:

(1)  An unaudited year end financial statement for the fiscal year to each unit owner at least thirty days prior to the annual meeting; and

(2)  The annual audit to all owners at the annual meeting, or as soon as the audit is completed, but not later than six months after the annual meeting.

(c)  If the association's fiscal year ends less than two months prior to the convening of the annual meeting, the year-to-date unaudited financial statement may cover the period from the beginning of the association's fiscal year to the end of the month preceding the date on which notice of the annual meeting is mailed. [L 2004, c 164, pt of §2]



§514B-151 - Association fiscal matters; lease rent renegotiation.

§514B-151  Association fiscal matters; lease rent renegotiation.  (a)  Notwithstanding any provision in the declaration or bylaws, any lease or sublease of the real estate or of a unit, or of an undivided interest in the real estate to a unit owner, whenever any lease or sublease of the real estate, a unit, or an undivided interest in the real estate to a unit owner provides for the periodic renegotiation of lease rent thereunder, the association shall represent the unit owners in all negotiations and proceedings, including but not limited to appraisal or arbitration, for the determination of lease rent; provided that the association's representation in the renegotiation of lease rent shall be on behalf of at least two lessees.  All costs and expenses incurred in such representation shall be a common expense of the association.

(b)  Notwithstanding subsection (a), if some, but not all of the unit owners have already purchased the leased fee interest appurtenant to their units as of the earlier of any date specified in the lease or sublease for the commencement of lease rent renegotiation or nine months prior to the commencement of the term for which lease rent is to be renegotiated, all costs and expenses of the renegotiation shall be assessed to the remaining lessees whose lease rent is to be renegotiated in the same proportion that the common interest appurtenant to each lessee's unit bears to the common interest appurtenant to all remaining lessees' units whose lease rent is to be renegotiated.  The unpaid amount of this assessment shall constitute a lien upon the lessee's unit, which may be collected in accordance with section 514B‑146 in the same manner as an unpaid common expense.

(c)  In any project where the association is a lessor or sublessor, the association shall fulfill its obligations under this section by appointing independent counsel to represent the lessees in the negotiations and proceedings related to the rent renegotiation.  The lessees' counsel shall act on behalf of the lessees in accordance with the vote or written consent of a majority of the lessees casting ballots or submitting written consents as determined by the ratio that the common interest appurtenant to each lessee's unit bears to the total common interest appurtenant to the units of participating lessees.  Nothing in this subsection shall be interpreted to preclude the lessees from making a decision (by the vote or written consent of a majority of the lessees as described above) to retain other counsel or additional professional advisors as may be reasonably necessary or appropriate to complete the negotiations and proceedings.  In the event of a deadlock among the lessees or other inability to proceed with the rent renegotiation on behalf of the lessees, the lessees' counsel may apply to the circuit court of the judicial circuit in which the condominium is located for instructions.  The association shall not instruct or direct the lessees' counsel or other professional advisors.  All costs and expenses incurred under this subsection shall be assessed by the association to the lessees as provided in subsection (a) or (b), as may be applicable.

(d)  As used in this section, "lessees" or "remaining lessees" means all unit owners who have not purchased the leased fee interest appurtenant to their units as of the earlier of any date specified in the lease or sublease for the commencement of lease rent negotiation or nine months prior to the commencement of the term for which lease rent is to be renegotiated.  The board's allocation of expenses under this section shall be final and binding in the absence of a determination that the board abused its discretion. [L 2004, c 164, pt of §2; am L 2006, c 273, §28]



§514B-152 - Association records; generally.

[§514B-152]  Association records; generally.  The association shall keep financial and other records sufficiently detailed to enable the association to comply with requests for information and disclosures related to resale of units.  Except as otherwise provided by law, all financial and other records shall be made reasonably available for examination by any unit owner and the owner's authorized agents.  Association records shall be stored on the island on which the association's project is located; provided that if original records, including but not limited to invoices, are required to be sent off-island, copies of the records shall be maintained on the island on which the association's project is located. [L 2004, c 164, pt of §2]



§514B-153 - Association records; records to be maintained.

§514B-153  Association records; records to be maintained.  (a)  An accurate copy of the declaration, bylaws, house rules, if any, master lease, if any, a sample original conveyance document, all public reports and any amendments thereto, shall be kept at the managing agent's office.

(b)  The managing agent or board shall keep detailed, accurate records in chronological order, of the receipts and expenditures affecting the common elements, specifying and itemizing the maintenance and repair expenses of the common elements and any other expenses incurred.  The managing agent or board shall also keep monthly statements indicating the total current delinquent dollar amount of any unpaid assessments for common expenses.

(c)  Subject to section 514B‑152, all records and the vouchers authorizing the payments and statements shall be kept and maintained at the address of the project, or elsewhere within the State as determined by the board.

(d)  The developer or affiliate of the developer, board, and managing agent shall ensure that there is a written contract for managing the operation of the property, expressing the agreements of all parties, including but not limited to financial and accounting obligations, services provided, and any compensation arrangements, including any subsequent amendments.  Copies of the executed contract and any amendments shall be provided to all parties to the contract.

(e)  The managing agent, resident manager, or board shall keep an accurate and current list of members of the association and their current addresses, and the names and addresses of the vendees under an agreement of sale, if any.  The list shall be maintained at a place designated by the board, and a copy shall be available, at cost, to any member of the association as provided in the declaration or bylaws or rules and regulations or, in any case, to any member who furnishes to the managing agent or resident manager or the board a duly executed and acknowledged affidavit stating that the list:

(1)  Will be used by the owner personally and only for the purpose of soliciting votes or proxies, or for providing information to other owners with respect to association matters; and

(2)  Shall not be used by the owner or furnished to anyone else for any other purpose.

A board may prohibit commercial solicitations.

(f)  The managing agent or resident manager shall not use or distribute any membership list, including for commercial or political purposes, without the prior written consent of the board.

(g)  All membership lists are the property of the association and any membership lists contained in the managing agent's or resident manager's records are subject to subsections (e) and (f), and this subsection.  A managing agent, resident manager, or board may not use the information contained in the lists to create any separate list for the purpose of evading this section.

(h)  Subsections (f) and (g) shall not apply to any time share plan regulated under chapter 514E. [L 2004, c 164, pt of §2; am L 2007, c 243, §2]



§514B 154 - Association records; availability; disposal; prohibitions.

§514B‑154  Association records; availability; disposal; prohibitions.  (a)  The association's most current financial statement shall be provided to any interested unit owner at no cost or on twenty-four-hour loan, at a convenient location designated by the board.  The meeting minutes of the board of directors, once approved, for the current and prior year shall either:

(1)  Be available for examination by apartment owners at no cost or on twenty-four-hour loan at a convenient location at the project, to be determined by the board of directors; or

(2)  Be transmitted to any apartment owner making a request for the minutes, by the board of directors, the managing agent, or the association's representative, within fifteen days of receipt of the request; provided that the minutes shall be transmitted by mail, electronic mail transmission, or facsimile, by the means indicated by the owner, if the owner indicated a preference at the time of the request; and provided further that the owner shall pay a reasonable fee for administrative costs associated with handling the request.

Costs incurred by apartment owners pursuant to this subsection shall be subject to section 514B‑105(d).

(b)  Financial statements, general ledgers, the accounts receivable ledger, accounts payable ledgers, check ledgers, insurance policies, contracts, and invoices of the association for the duration those records are kept by the association and delinquencies of ninety days or more shall be available for examination by unit owners at convenient hours at a place designated by the board; provided that:

(1)  The board may require owners to furnish to the association a duly executed and acknowledged affidavit stating that the information is requested in good faith for the protection of the interests of the association, its members, or both; and

(2)  Owners shall pay for administrative costs in excess of eight hours per year.

Copies of these items shall be provided to any owner upon the owner's request; provided that the owner pays a reasonable fee for duplication, postage, stationery, and other administrative costs associated with handling the request.

(c)  After any association meeting, and not earlier, unit owners shall be permitted to examine proxies, tally sheets, ballots, owners' check-in lists, and the certificate of election; provided that:

(1)  Owners shall make a request to examine the documents within thirty days after the association meeting;

(2)  The board may require owners to furnish to the association a duly executed and acknowledged affidavit stating that the information is requested in good faith for the protection of the interest of the association or its members or both; and

(3)  Owners shall pay for administrative costs in excess of eight hours per year.

If there are no requests to examine proxies and ballots, the documents may be destroyed thirty days after the association meeting.  If there are requests to examine proxies and ballots, the documents shall be kept for an additional sixty days, after which they may be destroyed.  Copies of tally sheets, owners' check-in lists, and the certificates of election from the most recent association meeting shall be provided to any owner upon the owner's request; provided that the owner pays a reasonable fee for duplicating, postage, stationery, and other administrative costs associated with handling the request.

(d)  The managing agent shall provide copies of association records maintained pursuant to this section and sections 514B‑152 and 514B‑153 to owners, prospective purchasers and their prospective agents during normal business hours, upon payment to the managing agent of a reasonable charge to defray any administrative or duplicating costs.  If the project is not managed by a managing agent, the foregoing requirements shall be undertaken by a person or entity, if any, employed by the association, to whom this function is delegated.

(e)  Prior to the organization of the association, any unit owner shall be entitled to inspect as well as receive a copy of the management contract from the entity that manages the operation of the property.

(f)  Owners may file a written request with the board to examine other documents.  The board shall give written authorization or written refusal with an explanation of the refusal within thirty calendar days of receipt of the request.

(g)  An association may comply with this part by making information available to unit owners, at the option of each unit owner and at no cost to the unit owner for downloading the information, through an internet site.

(h)  A managing agent retained by one or more associations may dispose of the records of any association which are more than five years old, except for tax records, which shall be kept for seven years, without liability if the managing agent first provides the board of the association affected with written notice of the managing agent's intent to dispose of the records if not retrieved by the board within sixty days, which notice shall include an itemized list of the records proposed to be disposed.

(i)  No person shall knowingly make any false certificate, entry, or memorandum upon any of the books or records of any managing agent or association.  No person shall knowingly alter, destroy, mutilate, or conceal any books or records of a managing agent or association.

(j)  Any fee charged to a member to obtain copies of association records under this section shall be reasonable; provided that a reasonable fee shall include administrative and duplicating costs and shall not exceed $1 per page, or portion thereof, except the fee for pages exceeding eight and one-half inches by fourteen inches may exceed $1 per page. [L 2004, c 164, pt of §2, am L 2005, c 89, §2 and c 90, §2; am L 2006, c 273, §29; am L 2007, c 241, §2]



§514B-155 - Association as trustee.

[§514B-155]  Association as trustee.  With respect to a third person dealing with the association in the association's capacity as a trustee, the existence of trust powers and their proper exercise by the association may be assumed without inquiry.  A third person shall not be bound to inquire whether the association has power to act as trustee or is properly exercising trust powers.  A third person, without actual knowledge that the association is exceeding or improperly exercising its powers, shall be fully protected in dealing with the association as if it possessed and properly exercised the powers it purports to exercise.  A third person shall not be bound to assure the proper application of trust assets paid or delivered to the association in its capacity as trustee. [L 2004, c 164, pt of §2]



§514B-156 - Pets.

[§514B-156]  Pets.  (a)  Any unit owner who keeps a pet in the owner's unit pursuant to a provision in the bylaws which allows owners to keep pets or in the absence of any provision in the bylaws to the contrary, upon the death of the animal, may replace the animal with another and continue to do so for as long as the owner continues to reside in the owner's unit or another unit subject to the same bylaws.

(b)  Any unit owner who is keeping a pet pursuant to subsection (a), as of the effective date of an amendment to the bylaws which prohibits owners from keeping pets in their units, shall not be subject to the prohibition but shall be entitled to keep the pet and acquire new pets as provided in subsection (a).

(c)  The bylaws may include reasonable restrictions or prohibitions against excessive noise or other problems caused by pets on the property and the running of pets at large in the common areas of the property.  No animals described as pests under section 150A-2, or animals prohibited from importation under section 141-2, 150A-5, or 150A-6 shall be permitted.

(d)  Whenever the bylaws do not prohibit unit owners from keeping animals as pets in their units, the bylaws shall not prohibit the tenants of the unit owners from keeping pets in the units rented or leased from the owners; provided that:

(1)  A unit owner consents in writing to allow the unit owner's tenant to keep a pet in the unit;

(2)  A tenant keeps only those types of pets that may be kept by unit owners.

The bylaws may allow each owner or tenant to keep only one pet in the unit.

(e)  Any amendments to the bylaws that provide for exceptions to pet restrictions or prohibitions for preexisting circumstances shall apply equally to unit owners and tenants.

(f)  Nothing in this section shall prevent an association from immediately acting to remove vicious animals to protect persons or property. [L 2004, c 164, pt of §2]



§514B-157 - Attorneys' fees, delinquent assessments, and expenses of enforcement.

[§514B-157]  Attorneys' fees, delinquent assessments, and expenses of enforcement.  (a)  All costs and expenses, including reasonable attorneys' fees, incurred by or on behalf of the association for:

(1)  Collecting any delinquent assessments against any owner's unit;

(2)  Foreclosing any lien thereon; or

(3)  Enforcing any provision of the declaration, bylaws, house rules, and this chapter, or the rules of the real estate commission;

against an owner, occupant, tenant, employee of an owner, or any other person who may in any manner use the property, shall be promptly paid on demand to the association by such person or persons; provided that if the claims upon which the association takes any action are not substantiated, all costs and expenses, including reasonable attorneys' fees, incurred by any such person or persons as a result of the action of the association, shall be promptly paid on demand to such person or persons by the association.

(b)  If any claim by an owner is substantiated in any action against an association, any of its officers or directors, or its board to enforce any provision of the declaration, bylaws, house rules, or this chapter, then all reasonable and necessary expenses, costs, and attorneys' fees incurred by an owner shall be awarded to such owner; provided that no such award shall be made in any derivative action unless:

(1)  The owner first shall have demanded and allowed reasonable time for the board to pursue such enforcement; or

(2)  The owner demonstrates to the satisfaction of the court that a demand for enforcement made to the board would have been fruitless.

If any claim by an owner is not substantiated in any court action against an association, any of its officers or directors, or its board to enforce any provision of the declaration, bylaws, house rules, or this chapter, then all reasonable and necessary expenses, costs, and attorneys' fees incurred by an association shall be awarded to the association, unless before filing the action in court the owner has first submitted the claim to mediation, or to arbitration under subpart D, and made a good faith effort to resolve the dispute under any of those procedures. [L 2004, c 164, pt of §2]



§514B-161 - Mediation; condominium management dispute resolution; request for hearing; hearing.

D.  Alternative Dispute Resolution

§514B-161  Mediation; condominium management dispute resolution; request for hearing; hearing.  [The 2008 amendment is repealed on June 30, 2011.  L 2009, c 9, §2.]  (a)  If a unit owner or the board of directors requests mediation of a dispute involving the interpretation or enforcement of the association's declaration, bylaws, or house rules, or a matter involving part VI, the other party in the dispute shall be required to participate in mediation.  Each party shall be wholly responsible for its own costs of participating in mediation, unless at the end of the mediation process, both parties agree that one party shall pay all or a specified portion of the mediation costs.  If a unit owner or the board of directors refuses to participate in the mediation of a particular dispute, a court may take this refusal into consideration when awarding expenses, costs, and attorneys' fees.

(b)  Nothing in subsection (a) shall be interpreted to mandate the mediation of any dispute involving:

(1)  Actions seeking equitable relief involving threatened property damage or the health or safety of association members or any other person;

(2)  Actions to collect assessments;

(3)  Personal injury claims; or

(4)  Actions against an association, a board, or one or more directors, officers, agents, employees, or other persons for amounts in excess of $2,500 if insurance coverage under a policy of insurance procured by the association or its board would be unavailable for defense or judgment because mediation was pursued.

(c)  If any mediation under this section is not completed within two months from commencement, no further mediation shall be required unless agreed to by the parties.

(d)  If a dispute is not resolved by mediation as provided in this section, including for the reason that a unit owner or the board of directors refuses to participate in the mediation of a particular dispute, any party to that proposed or terminated mediation may file for arbitration no sooner than thirty days from the termination date of the mediation; provided that the termination date shall be deemed to be the earlier of:

(1)  The last date the parties all met in person with the mediator;

(2)  The date that a unit owner or a board of directors refuses in writing to mediate a particular dispute; or

(3)  Thirty days after a unit owner or a board of directors receives a written or oral request to engage in mediation and mediation does not occur within fifty-one days after the date of the request.

(e)  If a dispute is not resolved by mediation as provided in subsection (a), including for the reason that a unit owner or the board of directors refuses to participate in the mediation of a particular dispute, any party to that proposed or terminated mediation may file a request for a hearing with the office of administrative hearings of the department of commerce and consumer affairs, as follows:

(1)  The party requesting the hearing shall be a board of directors of a duly registered association or a unit owner that is a member of a duly registered association pursuant to section 514B-103;

(2)  The request for hearing shall be filed within thirty days from the termination date as specified in writing by the mediator; provided that the termination date shall be deemed to be the earlier of:

(A)  The last date the parties all met in person with the mediator;

(B)  The date that a unit owner or a board of directors refuses in writing to mediate a particular dispute; or

(C)  Thirty days after a unit owner or a board of directors receives a written or oral request to engage in mediation and mediation does not occur within fifty-one days after the date of the request;

(3)  The request for hearing shall name one or more parties in the proposed or terminated mediation as an adverse party and identify the statutory provisions in dispute; and

(4)  The subject matter of the hearing before the hearings officer may include any matter that was the subject of the mediation pursuant to subsection (a); provided that if mediation does not first occur, the subject matter hearings officer shall include any matter that was identified in the request for mediation.

(f)  For purposes of this section, the office of administrative hearings of the department of commerce and consumer affairs shall accept no more than thirty requests for hearing per fiscal year under this section.

(g)  The party requesting the hearing shall pay a filing fee of $25 to the department of commerce and consumer affairs, and the failure to do so shall result in the request for hearing being rejected for filing.  All other parties shall file a response, accompanied by a filing fee of $25, with the department of commerce and consumer affairs within twenty days of being served with the request for hearing.

(h)  The hearings officers appointed by the director of commerce and consumer affairs pursuant to section 26-9(f) shall have jurisdiction to review any request for hearing filed under subsection (e).  The hearings officers shall have the power to issue subpoenas, administer oaths, hear testimony, find facts, make conclusions of law, and issue written decisions that shall be final and conclusive, unless a party adversely affected by the decision files an appeal in the circuit court under section 91-14.

(i)  The department of commerce and consumer affairs' rules of practice and procedure shall govern all proceedings brought under subsection (e).  The burden of proof, including the burden of producing the evidence and the burden of persuasion, shall be upon the party initiating the proceeding.  Proof of a matter shall be by a preponderance of the evidence.

(j)  Hearings to review and make determinations upon any requests for hearings filed under subsection (e) shall commence within sixty days following the receipt of the request for hearing.  The hearings officer shall issue written findings of fact, conclusions of law, and an order as expeditiously as practicable after the hearing has been concluded.

(k)  Each party to the hearing shall bear the party's own costs, including attorney's fees, unless otherwise ordered by the hearings officer.

(l)  Any party to a proceeding brought under subsection (e) who is aggrieved by a final decision of a hearings officer may apply for judicial review of that decision pursuant to section 91-14; provided that any party seeking judicial review pursuant to section 91-14 shall be responsible for the costs of preparing the record on appeal, including the cost of preparing the transcript of the hearing.

(m)  The department of commerce and consumer affairs may adopt rules and forms, pursuant to chapter 91, to effectuate the purpose of this section and to implement its provisions. [L 2004, c 164, pt of §2; am L 2007, c 244, §7; am L 2008, c 205, §§2, 5]



§514B-162 - Arbitration.

[§514B-162]  Arbitration.  (a)  At the request of any party, any dispute concerning or involving one or more unit owners and an association, its board, managing agent, or one or more other unit owners relating to the interpretation, application, or enforcement of this chapter or the association's declaration, bylaws, or house rules adopted in accordance with its bylaws shall be submitted to arbitration.  The arbitration shall be conducted, unless otherwise agreed by the parties, in accordance with the rules adopted by the commission and of chapter 658A; provided that the rules of the arbitration service conducting the arbitration shall be used until the commission adopts its rules; provided further that where any arbitration rule conflicts with chapter 658A, chapter 658A shall prevail; and provided further that notwithstanding any rule to the contrary, the arbitrator shall conduct the proceedings in a manner which affords substantial justice to all parties.  The arbitrator shall be bound by rules of substantive law and shall not be bound by rules of evidence, whether or not set out by statute, except for provisions relating to privileged communications.  The arbitrator shall permit discovery as provided for in the Hawaii rules of civil procedure; provided that the arbitrator may restrict the scope of such discovery for good cause to avoid excessive delay and costs to the parties or the arbitrator may refer any matter involving discovery to the circuit court for disposition in accordance with the Hawaii rules of civil procedure then in effect.

(b)  Nothing in subsection (a) shall be interpreted to mandate the arbitration of any dispute involving:

(1)  The real estate commission;

(2)  The mortgagee of a mortgage of record;

(3)  The developer, general contractor, subcontractors, or design professionals for the project; provided that when any person exempted by this paragraph is also a unit owner, a director, or managing agent, such person in those capacities, shall be subject to the provisions of subsection (a);

(4)  Actions seeking equitable relief involving threatened property damage or the health or safety of unit owners or any other person;

(5)  Actions to collect assessments which are liens or subject to foreclosure; provided that a unit owner who pays the full amount of an assessment and fulfills the requirements of section 514B‑146 shall have the right to demand arbitration of the owner's dispute, including a dispute about the amount and validity of the assessment;

(6)  Personal injury claims;

(7)  Actions for amounts in excess of $2,500 against an association, a board, or one or more directors, officers, agents, employees, or other persons, if insurance coverage under a policy or policies procured by the association or its board would be unavailable because action by arbitration was pursued; or

(8)  Any other cases which are determined, as provided in subsection (c), to be unsuitable for disposition by arbitration.

(c)  At any time within twenty days of being served with a written demand for arbitration, any party so served may apply to the circuit court in the judicial circuit in which the condominium is located for a determination that the subject matter of the dispute is unsuitable for disposition by arbitration.

In determining whether the subject matter of a dispute is unsuitable for disposition by arbitration, a court may consider:

(1)  The magnitude of the potential award, or any issue of broad public concern raised by the subject matter underlying the dispute;

(2)  Problems referred to the court where court regulated discovery is necessary;

(3)  The fact that the matter in dispute is a reasonable or necessary issue to be resolved in pending litigation and involves other matters not covered by or related to this chapter;

(4)  The fact that the matter to be arbitrated is only part of a dispute involving other parties or issues which are not subject to arbitration under this section; and

(5)  Any matters of dispute where disposition by arbitration, in the absence of complete judicial review, would not afford substantial justice to one or more of the parties.

Any such application to the circuit court shall be made and heard in a summary manner and in accordance with procedures for the making and hearing of motions.  The prevailing party shall be awarded its attorneys' fees and costs in an amount not to exceed $200.

(d)  In the event of a dispute as to whether a claim shall be excluded from mandatory arbitration under subsection (b)(7), any party to an arbitration may file a complaint for declaratory relief against the involved insurer or insurers for a determination of whether insurance coverage is unavailable due to the pursuit of action by arbitration.  The complaint shall be filed with the circuit court in the judicial circuit in which the condominium is located.  The insurer or insurers shall file an answer to the complaint within twenty days of the date of service of the complaint and the issue shall be disposed of by the circuit court at a hearing to be held at the earliest available date; provided that the hearing shall not be held within twenty days from the date of service of the complaint upon the insurer or insurers.

(e)  Notwithstanding any provision in this chapter to the contrary, the declaration, or the bylaws, the award of any costs, expenses, and legal fees by the arbitrator shall be in the sole discretion of the arbitrator and the determination of costs, expenses, and legal fees shall be binding upon all parties.

(f)  The award of the arbitrator shall be in writing and acknowledged or proved in like manner as a deed for the conveyance of real estate, and shall be served by the arbitrator on each of the parties to the arbitration, personally or by registered or certified mail.  At any time within one year after the award is made and served, any party to the arbitration may apply to the circuit court of the judicial circuit in which the condominium is located for an order confirming the award.  The court shall grant the order confirming the award pursuant to section 658A-22, unless the award is vacated, modified, or corrected, as provided in sections 658A-20, 658A-23, and 658A‑24, or a trial de novo is demanded under subsection (h), or the award is successfully appealed under subsection (h).  The record shall be filed with the motion to confirm award, and notice of the motion shall be served upon each other party or their respective attorneys in the manner required for service of notice of a motion.

(g)  Findings of fact and conclusions of law, as requested by any party prior to the arbitration hearing, shall be promptly provided to the requesting party upon payment of the reasonable cost thereof.

(h)  Any party to an arbitration under this section may apply to vacate, modify, or correct the arbitration award for the grounds set out in chapter 658A.  All reasonable costs, expenses, and attorneys' fees on appeal shall be charged to the nonprevailing party. [L 2004, c 164, pt of §2]



§514B-163 - Trial de novo and appeal.

[§514B-163]  Trial de novo and appeal.  (a)  The submission of any dispute to an arbitration under section 514B-162 shall in no way limit or abridge the right of any party to a trial de novo.

(b)  Written demand for a trial de novo by any party desiring a trial de novo shall be made upon the other parties within ten days after service of the arbitration award upon all parties and the trial de novo shall be filed in circuit court within thirty days of the written demand.  Failure to meet these deadlines shall preclude a party from demanding a trial de novo.

(c)  The award of arbitration shall not be made known to the trier of fact at a trial de novo.

(d)  In any trial de novo demanded under this section, if the party demanding a trial de novo does not prevail at trial, the party demanding the trial de novo shall be charged with all reasonable costs, expenses, and attorneys' fees of the trial.  When there is more than one party on one or both sides of an action, or more than one issue in dispute, the court shall allocate its award of costs, expenses, and attorneys' fees among the prevailing parties and tax such fees against those nonprevailing parties who demanded a trial de novo in accordance with the principles of equity. [L 2004, c 164, pt of §2]






CHAPTER 514C - LEASE TO FEE CONVERSIONS FOR CONDOMINIUMS AND COOPERATIVE HOUSING CORPORATIONS

§514C-1 - Definitions.

PART I.  RIGHT OF FIRST REFUSAL

Note

Sections 514C-1 through 514C-8 designated as Part I by L 1999, c 241, §3(2).

§514C-1  Definitions.  For purposes of this chapter unless the context indicates otherwise:

"Condominium" means the ownership of single units, with common elements, located on property within the condominium property regime.

"Condominium project" means a real estate condominium project; a plan or project whereby a condominium of two or more units located within the condominium property regime have been sold or leased or are offered or proposed to be offered for sale or lease.

"Condominium unit lessee" means an individual or individuals owning or leasing a condominium apartment or unit situated on leasehold land.

"Cooperative housing corporation" means a corporation having one and only one class of stock outstanding; each of the stockholders of which is entitled solely by reason of the shareholder's ownership of stock in the corporation, to occupy for dwelling purposes the dwelling unit in a building, owned or leased by the corporation, and situated on land leased by the corporation; and no stockholder of which is entitled, either conditionally or unconditionally, to receive any distribution not out of earnings and profits of the corporation except in a complete or partial liquidation of the corporation.

"Cooperative project" means a real estate cooperative housing corporation project; a plan or project whereby two or more apartments located in a building owned by a cooperative housing corporation have been leased or are offered or proposed to be offered to be leased.

"Cooperative unit lessee" means a shareholder of a cooperative housing corporation having a cooperative project located on leasehold land.

"Lessor" means the owner of the fee simple title to land which is leased to condominium lessees or a cooperative housing corporation, including a life tenant with a remainder over, vested or contingent, and a holder of a defeasible estate, and the holder's heirs, successors, legal representatives, and assigns. [L 1988, c 298, pt of §1; am L 1989, c 261, §17; am L 1990, c 34, §12; am L 2008, c 28, §32]



§514C-2 - Right of first refusal.

§514C-2  Right of first refusal.  When the leased fee interest in land under a condominium project or cooperative project or any part thereof is to be sold to any party other than the association of owners or the cooperative housing corporation, the seller shall first provide the board of directors of the association of owners or the cooperative housing corporation with written notice delivered or mailed by registered or certified mail, return receipt requested, postage prepaid, to any two of the president, vice-president, or managing agent (if any), of its intent to sell that interest, together with a complete and correct copy of the purchaser's written offer, which offer shall contain the full and complete terms thereof.  The association of owners or cooperative housing corporation shall have a right of first refusal to purchase that leased fee interest for the same price as is contained in the written purchase offer. [L 1988, c 298, pt of §1; am L 2008, c 28, §33]



§514C-3 - Improvements.

§514C-3  Improvements.  The right of first refusal to purchase the leased fee interest in land created by this part shall be deemed to include the right to purchase the interest of the seller in any and all improvements on such land, other than the leasehold interest in any unit as to which the seller is the holder of the leasehold interest. [L 1988, c 298, pt of §1; am L 1999, c 241, §3(3)]



§514C-4 - Compliance with procedures not required when.

§514C-4  Compliance with procedures not required when.  Nothing in this part shall prohibit any lessor and association of condominium owners or cooperative housing corporation from agreeing to the sale and purchase of the leased fee interest or any part thereof. [L 1988, c 298, pt of §1; am L 1999, c 241, §3(4)]



§514C-5 - Offer to other prospective purchasers; time limit.

§514C-5  Offer to other prospective purchasers; time limit.  No lessor shall sell the leased fee interest in any land under a condominium project or cooperative project containing one or more residential units or any part thereof to any party other than the association of owners or cooperative housing corporation for that project until a right of first refusal for the purchase of that interest has been offered as required by this part and has been rejected in writing by the board of directors, except in the case of sales to individual condominium unit lessees or cooperative unit lessees, which shall be subject to the requirements of section 514C-6.5; provided that an offer made pursuant to sections 514C-2, 514C-3, and 514C-6.5 shall be deemed to be rejected if not accepted in writing by the board of directors of the condominium project or the cooperative housing corporation within one hundred twenty days of its receipt of the written notice from the seller, as evidenced by the return receipts, or if the sale, through no fault of the seller, has not closed upon the purchase of one hundred per cent of the interest being sold within one hundred eighty days of receipt by the board of directors of such written notice, as evidenced by the return receipts.  In the event that closing is delayed due to any fault of the seller, the deadline for closing shall be extended for a period of time equal to the delay caused by the seller. [L 1988, c 298, pt of §1; am L 1993, c 326, §2; am L 1999, c 241, §3(5); am L 2008, c 28, §34]



§514C-6 - Powers of association of owners and cooperative housing corporation.

§514C-6  Powers of association of owners and cooperative housing corporation.  (a)  The association of owners under chapter 514A or 514B, or cooperative housing corporation may purchase the leased fee interest in the land; provided that at least sixty-seven per cent of the condominium unit lessees or cooperative unit lessees approve of the purchase.  If the seller is also a condominium unit lessee or cooperative unit lessee, the seller's interest shall be disregarded in the computation to achieve the sixty-seven per cent requirement.  As used herein:

(1)  Sixty-seven per cent of the condominium unit lessees means the lessees of units to which sixty-seven per cent of the common interests are appurtenant; and

(2)  Sixty-seven per cent of the cooperative unit lessees means shareholders having at least sixty-seven per cent of the shares in the cooperative housing corporation.

(b)  If the association of owners or cooperative housing corporation accepts the seller's offer to purchase the leased fee interest in the land, the following powers, in addition to any other powers, shall be conferred upon the association of owners or cooperative housing corporation:

(1)  To purchase or otherwise acquire, own, improve, use, and otherwise deal in and with the leased fee interest to the land or any or all undivided interests therein;

(2)  To incur liabilities, borrow money, and secure any of its obligations by mortgage or pledge of all or any portion of its property, assessments, and funds;

(3)  To assess, in a fair and equitable manner, the condominium unit lessees or cooperative unit lessees for the expenses incurred in acquiring the leased fee interest to the land, or to service any debt associated therewith; and

(4)  To sell the leased fee interest appurtenant to a condominium apartment or unit to any condominium apartment or unit lessee or subsequent purchaser of such unit.

(c)  No conveyance of the leased fee interest to or by an association of owners or cooperative housing corporation, and no borrowing, mortgage, or pledge by an association of owners or cooperative housing corporation shall be invalid because it was without capacity or power to do such an act or to make or receive such conveyance, transfer, or loan.

(d)  No condominium unit lessee shall be compelled to participate in the purchase of the leased fee interest of the property, but may instead pay lease rent to the association of owners. [L 1988, c 298, pt of §1; am L 2006, c 273, §30; am L 2008, c 28, §35]

Revision Note

Subsections (b) to (d) redesignated pursuant to §23G-15(1).

Case Notes

Subsection (a) requires lessees of condominium units to which 75 per cent of the common interests are appurtenant to approve of a leased fee purchase; because subsection (a) is silent on the method of calculating the votes of multi-owner units, the bylaws of an association of apartment owners may govern on how the votes are to be calculated so long as not violative of any law; if any defects affected the approval process, the 75 per cent requirement was satisfied by the lessees' subsequent ratification of the previous vote when they executed deeds necessary for conversion.  108 H. 2, 116 P.3d 644.

Under subsection (a)(3), an association of apartment owners may assess a "conversion" surcharge in "a fair and equitable manner" against lessees who oppose a fee purchase.  108 H. 2, 116 P.3d 644.



§514C-6.5 - Sales to individual lessees.

§514C-6.5  Sales to individual lessees.  Notwithstanding any other provision in this part to the contrary, a lessor may sell the leased fee interest in any land under a condominium project or cooperative project or any part thereof to individual condominium unit lessees or cooperative unit lessees; provided that the following requirements have been complied with:

(1)  No individual lessee shall be obligated to enter into a contract to purchase without having been afforded a period of at least ninety days within which to consider the offer made by the lessor; provided that the individual lessee may enter into a contract to purchase before the ninety days expires if the individual lessee so desires.  The lessee shall further have the right to terminate such contract to purchase without penalty for a period of ninety days from the date the contract was first entered into;

(2)  At the time any offer to sell the leased fee interest is communicated to the lessee by the lessor, the association of owners or cooperative housing corporation shall be provided with written notice delivered or mailed by registered or certified mail, return receipt requested, postage prepaid, to any two of the president, vice-president, or managing agent (if any), of the lessor's intent to sell the interest, together with a complete and correct copy of the offer, which offer shall contain the full and complete terms thereof.  Except as provided in paragraph (3), where the board of directors of the association of owners or cooperative housing corporation has written authorization to represent its members, then the association of owners or cooperative housing corporation shall have a right of first refusal to purchase that leased fee interest for the same price as is contained in the written purchase offer; provided that the offer shall be deemed to be rejected if not accepted in writing by the board of directors of the condominium project or the cooperative housing corporation within one hundred twenty days of its receipt of written notice from the seller, as evidenced by the return receipts;

(3)  Any board of directors of the association of owners or cooperative housing corporation may fully or partially waive its right of first refusal at any time with written notice to the lessor; provided that it shall waive its right of first refusal with respect to the leased fee interest appurtenant to a lessee's apartment at the written request of the lessee.  The legislature hereby gives the board of directors of the association of owners or cooperative housing corporation the authority to exercise the foregoing waiver without having to amend any bylaws, charter, or other governing documents;

(4)  Notwithstanding any provision contained in any bylaws, any amendment thereto, or written authorization authorizing the board of directors of the association of owners or cooperative housing corporation to represent the individual lessees in the lease-to-fee conversion, each lessee shall have the right to represent oneself in such lease-to-fee conversion by giving written notice of such desire to the lessor and the board of directors; and

(5)  After the lessor (or its agent or representative) has been able to hold one meeting with the lessees and has been able to provide a written summary of the meeting to the lessees, then for a period of ninety days thereafter, the lessor, its agents, employees, and representatives, shall not initiate communication with the lessees regarding the offer, although such parties may respond to inquiries made by lessees. [L 1993, c 326, §1; am L 1999, c 241, §3(6); am L 2008, c 28, §36]



§514C-7 - Violations; voidable sale.

§514C-7  Violations; voidable sale.  Any sale made that violates this part shall be voidable at the option of the association of owners or the cooperative housing corporation.  If any sale is so voided, the association of owners or cooperative housing corporation shall then have the right to buy the interest which had been conveyed by virtue of such sale for the same price as pertained to the sale so voided, subject to the time restrictions contained in section 514C-5. [L 1988, c 298, pt of §1; am L 1999, c 241, §3(7)]



§514C-8 - Exception.

§514C-8  Exception.  (a)  This part shall not apply if the land under the condominium project or cooperative housing corporation subject to a leased fee interest is part of a larger tract of land and the lessor will not agree to sell the leased fee interest in the land in parts.

(b)  If the land under the condominium is owned jointly by lessors, all of whom qualify as tax-exempt charitable organizations as defined by section 501(c)(3) of the Internal Revenue Code of 1986, as amended, the sale by one co-lessor to another co-lessor of its interest in the land under the condominium shall not be subject to the provisions of this chapter. [L 1988, c 298, pt of §1; am L 1999, c 241, §3(8); am L 2005, c 91, §1]



§514C-21 - Definitions.

PART II.  VOLUNTARY CONVERSIONS

[§514C-21]  Definitions.  As used in this part, unless the context requires otherwise:

"Lessor" means any or all of the fee simple owners and other persons having legal or equitable ownership interests in the leased fee interest appurtenant to the various condominium units in the condominium project and in the various apartment and ground leases including, but not limited to, any sublessor.  The definition of "lessor" in section 514C-1 shall not apply to this part. [L 1999, c 241, pt of §2]



§514C-22 - Power of association of owners to negotiate, purchase, and sell lessor's interest.

§514C-22  Power of association of owners to negotiate, purchase, and sell lessor's interest.  (a)  The association of owners under chapter 514A or 514B may purchase the lessor's interest in the condominium project; provided that the declaration of condominium property regime shall either contain or be amended to include a provision authorizing the board of directors to effectuate such a purchase.  If the lessor is also a condominium unit lessee, the lessor's lessee interest shall be disregarded in the computation of the percentage of condominium unit lessees needed to achieve the vote or written consent required to amend the declaration of condominium property regime.

(b)  If the association of owners is authorized to purchase the lessor's interest pursuant to this section, the following powers, in addition to any other existing powers, shall be conferred upon the association:

(1)  To purchase or otherwise acquire, own, improve, use, and deal in and with the lessor's interest in the leased fee interest appurtenant to the various condominium units in the condominium project and in the various apartment, unit, and ground leases including but not limited to the interest of any sublessor or any or all undivided interests therein;

(2)  To incur liabilities, borrow money, and secure any of its obligations by mortgage or pledge of all or any portion of its property, assessments, and funds to effectuate acquisition of the lessor's interest;

(3)  To assess, except as provided in subsection (d), as a common expense, the expenses incurred in acquiring and holding the leased fee interest, and to service any debt associated therewith; and

(4)  To sell the leased fee interest in a condominium unit and acquired from the lessor by the association of owners, to the then condominium unit lessee or subsequent purchaser of such unit; provided that if the lessee or subsequent purchaser declines to purchase the leased fee interest, the leased fee interest may be sold to other persons so long as reasonable disclosure is made of the association's intent to sell the leased fee interest to such other persons, and the disclosure includes a statement that the lessees may have no legal remedy if they subsequently wish to purchase the leased fee interest and the other persons refuse to sell or will sell only at a price unacceptable to the lessees.

(c)  No condominium unit lessee shall be compelled to purchase the leased fee interest in such condominium unit and acquired from the lessor by the association of owners, but may instead pay lease rent to the association together with the lessee's share of the common expenses incurred in acquiring the leased fee interest in the condominium units in the project including any debt associated therewith.

(d)  If some, but not all, lessees have purchased the leased fee interest in their condominium units directly from the lessor (other than purchases by the lessor or the association of owners), the association may undertake the purchase of all or any part of the leased fee interest in the remaining leasehold condominium units in the project in accordance with subsection (b); provided that:

(1)  Sixty-seven per cent of the remaining lessees approve an amendment to the declaration authorizing the purchase of the leased fee interest by the association consistent with the requirements of this section;

(2)  All costs and expenses and all proceeds and benefits of acquiring and holding the leased fee interest and to service any debt associated therewith shall be separately assessed or credited to the condominium units of the remaining lessees in the same ratio that the common interest appurtenant to each remaining lessees' apartment or unit bears to the total common interest appurtenant to all of the remaining lessees' condominium units;

(3)  The association of owners shall sell the leased fee interest in a condominium unit only to the lessee of the condominium unit or to the permitted assigns or successors of the lessee; provided that if the lessee or the lessee's permitted assigns or successors decline to purchase the leased fee interest, the leased fee interest may be sold to other persons so long as reasonable disclosure is made of the association's intent to sell the leased fee interest to the other persons and the disclosure includes a statement that the lessees may have no legal remedy if they subsequently wish to purchase the leased fee interest and the other persons refuse to sell or will sell only at a price unacceptable to the lessees; and

(4)  The association of owners, through its board of directors in the exercise of its authority, may decide not to accept an offer from the lessor to sell all of the remaining portion of the lessor's interest to the association on the basis that the purchase is not financially feasible or is otherwise not in the best interests of the association.  In that event, the board shall adopt a resolution containing written findings as to its reasons for not accepting the offer and shall distribute the resolution to the remaining lessees.

(e)  If the association of owners acquires all of the remaining portion of the lessor's interest in accordance with subsection (d), any debt associated therewith shall be secured only by the interests so acquired and by the common expense assessments upon the condominium units of the remaining lessees.

(f)  For purposes of this section:

"Remaining lessees" means the lessees of condominium units  in a condominium project who have not purchased the leased fee interest in their condominium units as of the effective date of the amendment referred to in subsection (d)(1).

"Condominium unit" has the same meaning as the term "apartment" or "unit" as defined in section 514A-3 or 514B-3. [L 1999, c 241, pt of §2; am L 2002, c 199, §2; am L 2004, c 164, §20; am L 2006, c 273, §31; am L 2008, c 28, §14]






CHAPTER 514E - TIME SHARING PLANS

§514E-1 - Definitions.

§514E-1  Definitions.  As used in this chapter, unless the context otherwise requires:

"Acquisition agent" means any person, other than a developer or sales agent, who, for compensation, solicits or encourages others to attend a time share sales presentation or to contact a time share sales agent or developer; provided that this term shall not include individuals who perform the stated activities and are employed by or in contract with:

(1)  A real estate broker who is licensed under chapter 467; or

(2)  An acquisition agent registered pursuant to section 514E-10.

"Association" means the time share owners association.

"Blanket lien" means any mortgage, deed of trust, option to purchase, master lease, vendor's lien or interest under a contract or agreement of sale, or any other lien or encumbrance that (i) affects more than one time share interest either directly or by reason of affecting an entire time share unit or the property upon which the time share unit to be used by the purchasers is located, and (ii) secures or evidences the obligation to pay money or to sell or convey the property and that authorizes, permits, or requires the foreclosure and sale or other defeasance of the property affected; provided that for the purpose of this chapter, the following shall not be considered blanket liens:

(1)  The lien of current real property taxes;

(2)  Taxes and assessments levied by public authority and that are not yet due and payable;

(3)  A lien for common expenses under chapter 514A or 514B or a lien on an individual time share unit for similar expenses in favor of a homeowners or community association;

(4)  An apartment lease or condominium conveyance document conveying or demising a single condominium apartment or unit or a lease of a single cooperative apartment; and

(5)  Any lien for costs or trustee's fees charged by a trustee holding title to time share units pursuant to a trust created under section 514E-19; provided that the costs or trustee's fees are not yet due and payable.

"Commission" means the real estate commission established under section 467-3.

"Developer" means any person that creates a time sharing plan or is in the business of selling time share units.  "Developer" does not include:

(1)  A person who has acquired one or more time share interests for the person's own use and occupancy and later offers the time share interest for resale; provided that a rebuttable presumption shall exist that an owner who has acquired more than twelve time share interests did not acquire them for the owner's own use and occupancy;

(2)  An association not otherwise a developer, that offers for sale, through its plan manager or a third party, time share interests transferred to the association through foreclosure, conveyance in lieu of foreclosure, cancellation for non-payment of assessments, or gratuitous transfer; and

(3)  A licensed real estate broker who owns time share interests in a time share plan and who offers one or more of the time share interests for resale if:

(A)  The time share interests are in a registered or previously registered time share plan and were not acquired from a developer who, during the six month period prior to conveying the time share interests to the real estate broker, was actively engaged in offering or selling the time share interests through advertising, promotional, or marketing efforts, whether within or outside the time share project itself, excluding public auctions pursuant to a foreclosure sale;

(B)  The licensed real estate broker complies with all laws and rules applicable to resale time share interests and resale agents, excluding any registration provision requiring confirmation that the time share interests were purchased for the person's own occupancy;

(C)  The licensed real estate broker has not used, offered, submitted, or incorporated the time share interests as part of another time share plan that would otherwise be subject to chapter 514E; and

(D)  The licensed real estate broker owns at any one time not more than twelve time share interests in the particular time share plan.

"Director" means the director of commerce and consumer affairs.

"Exchange agent" means a person who operates an exchange program.

"Exchange program" means a plan or program in which the owners or holders of time share interests in a time share plan may exchange occupancy rights among themselves or with the owners or holders of time share interests in other time share plans or with the owner or holders of units in other projects.

"Master development" means a real estate development that consists of more than one project, including but not limited to a planned community association subject to chapter 421J with one or more sub-associations.

"Negotiable instrument" means any check, draft, bill of exchange, certificate of deposit, note, and any other document which is an "instrument" within the meaning of article 3 of chapter 490, including instruments subject to said article pursuant to section 490:3-805.

"Nondisturbance agreement" means an instrument by which the holder of a blanket lien agrees that its rights in the property shall be subordinate to the rights of owners.  Every nondisturbance agreement shall contain a covenant by the lienholder that the lienholder, its successors, and anyone who acquires the property through the blanket lien shall not use, or cause or permit the property to be used in a manner which prevents the owners from using the time share units in the manner contemplated by the time share plan.  The lienholder's agreement not to disturb an owner may require as a continuing condition that the owner perform all obligations and make all payments due under any purchase money contract and, if the time share interest or unit is held as a leasehold, under the lease.

"Notice of time share plan" means an instrument executed by the holder of the legal and equitable title to the fee or long- term leasehold interest in a time share unit, and which provides notice of the existence of the time share plan and of rights of owners.  The notice of time share plan must identify the use period for each time share interest and the name of the initial purchaser thereof.  If the time share unit is located outside the State, the notice shall be contained in a declaration of covenants, conditions, and restrictions which provide that the notice shall, as a matter of covenant, have the effects described in section 514E-21.  The declaration of covenants, conditions, and restrictions must be prepared so as to (i) constitute a covenant running with and an equitable servitude upon the time share units for the duration of the time share plan, and (ii) have the effects described in section 514E-21.

"One-to-one use-right to use-night requirement" means that the sum of the nights which owners are entitled to use in a given year shall not exceed the number of nights available for use by those owners during that year.

"Owner" means any person who owns a time share interest; provided, however, that to the extent and for such purposes as are provided in any agreement of sale, the vendee under such agreement of sale shall be considered the owner of the time share interest.

"Person" includes an individual, partnership, joint venture, corporation, association, business, trust, or any organized group of persons or legal entities, or any combination thereof.

"Plan manager" means a person who undertakes the duties, responsibilities, and obligations of managing a time share plan.

"Project" means:

(1)  An individual condominium project;

(2)  Two or more contiguous condominium projects that have been merged and for administrative purposes operate as a single condominium project;

(3)  An individual cooperative housing project;

(4)  An individual subdivision of single-family homes subject to one or more project instruments; or

(5)  An individual subdivision of townhomes subject to one or more project instruments.

"Project" does not include a master development.

"Project instrument" means one or more documents, including any amendments to the documents, by whatever name denominated, containing restrictions or covenants regulating the use or occupancy of a project.

"Purchase money contract" means any note, negotiable instrument, agreement of sale, installment sales contract, or other contract which evidences or embodies a debt arising from a purchase money loan made to a purchaser by the developer or a creditor (i) who is affiliated with the developer by common control, contract, or business arrangement, or (ii) to whom the developer referred the purchaser.

"Purchaser" means any person who has contracted to acquire a time share interest.

"Purchaser money lien" means a lien on a time share interest that is:

(1)  Taken or retained by the developer to secure payment by the purchaser of a time share interest of all or part of its price; or

(2)  Given by a purchaser to a person who provides financing to the purchaser to enable the purchaser to buy the time share interest.

The rights of a seller of a time share interest under an agreement of sale shall be considered a purchase money lien for the purpose of this section.

"Record, recorded, etc." means to record in accordance with chapter 502, or to register in accordance with chapter 501.

"Sales agent" means a person who sells or offers to sell for compensation a time share interest in a time share plan, except a person who acquired a time share interest for the person's own occupancy and later offers it for resale.

"Time share instrument" means one or more documents, by whatever name denominated, creating or regulating any time share plan.

"Time share interest" means any interest in a time share unit or plan which entitles the owner or holder thereof to the use, occupancy or possession of a time share unit on a periodically recurring basis.

"Time share plan" means any plan or program in which the use, occupancy, or possession of one or more time share units circulates among various persons for less than a sixty-day period in any year, for any occupant.  The term time share plan shall include both time share ownership plans and time share use plans, as follows:

(1)  "Time share ownership plan" means any arrangement whether by tenancy in common, sale, deed or by other means, whereby the purchaser receives an ownership interest and the right to use the property for a specific or discernible period by temporal division.

(2)  "Time share use plan" means any arrangement, excluding normal hotel operations, whether by membership agreement, lease, rental agreement, license, use agreement, security or other means, whereby the purchaser receives a right to use accommodations or facilities, or both, in a time share unit for a specific or discernible period by temporal division, but does not receive an ownership interest.

"Time share unit" means the actual and promised accommodations, and related facilities, which are the subject of a time share plan.

"Transient vacation rentals" means rentals in a multi-unit building to visitors over the course of one or more years, with the duration of occupancy less than thirty days for the transient occupant.

"Unit owner" means the holder of the fee of a unit not used as a time share unit; except that if the fee is encumbered by a lease of at least five years duration, then the person entitled to possession shall be deemed to be the unit owner. [L 1980, c 186, pt of §1; am L 1981, c 81, §§2, 3; am L 1982, c 186, §6 and c 204, §8; am L 1983, c 124, §17; gen ch 1985; am L 1992, c 202, §177; am L 1997, c 372, §2; am L 2001, c 17, §1; am L 2004, c 164, §21; am L 2005, c 83, §2; ree L 2006, c 38, §26; am L 2008, c 28, §15]

Note

Section 490:3-805 referred to in the definition of "negotiable instrument" is repealed.



§514E-1.5 - Time share administrator; duties.

§514E-1.5  Time share administrator; duties.  The director shall appoint a time share administrator, who shall not be subject to chapter 76, to administer this chapter.  The administrator shall be responsible for the performance of the duties conferred upon the director by this chapter. [L 1984, c 42, §1; am L 1992, c 202, §178; am L 2000, c 253, §150]



§514E-2 - Status of property.

§514E-2  Status of property.  (a)  The temporal division of any interest in real property shall not, in and of itself, affect its status as real property.

(b)  Whether a time share plan is a time share ownership plan or time share use plan, for purposes of chapter 467 a time share interest shall constitute "real estate" and the offer or sale thereof shall constitute the offer or sale of an interest in real property. [L 1980, c 186, pt of §1; am L 1981, c 81, §9]



§514E-2.5 - Licensing of sales agents and acquisition agents.

§514E-2.5  Licensing of sales agents and acquisition agents.  (a)  Except as provided in section 467-2, no sales agent shall act or assume to act as a real estate salesperson or a real estate broker without a license previously obtained under and in compliance with chapter 467 and the rules and regulations of the real estate commission.

(b)  Except as provided in section 467-2, no acquisition agent shall solicit or encourage others to attend a time share sales presentation or to contact a time share sales agent or developer except as otherwise provided for by rules adopted by the director pursuant to chapter 91 without a real estate broker's license previously obtained under and in compliance with chapter 467 and the rules and regulations of the real estate commission or without registering as required by section 514E-10.

(c)  The director shall adopt rules limiting the activities of and governing sales agents and acquisition agents, regardless of whether such persons are also licensed under chapter 467.  The rules:

(1)  May authorize an acquisition agent, whether or not licensed under chapter 467, and its employees and independent contractors, whether or not licensed under chapter 467, to invite others to attend a time share sales presentation or an entertainment function offered in connection therewith, so long as the invitation is made from a principal place of business, branch office, or other real estate place of business, or from a booth operated in accordance with state and county laws by the acquisition agent;

(2)  May authorize an acquisition agent, whether or not licensed under chapter 467, and its employees and independent contractors, whether or not licensed under chapter 467, to extend invitations from a principal place of business, branch office, or other real estate place of business, or from a booth, without requiring the physical presence of a person licensed under chapter 467; provided that the acquisition agent's employees remain in the principal place of business or the booth at all times;

(3)  Shall provide that any individual, who for compensation solicits or encourages others to attend a time share sales presentation or to contact a time share sales agent or developer, shall be employed, either directly or as an independent contractor, by a sales agent or acquisition agent;

(4)  Shall provide that a real estate broker or acquisition agent who employs, either directly or as an independent contractor, an individual who is not licensed under chapter 467, to solicit or encourage others to attend a time share presentation or to contact a time share sales agent or developer, shall be responsible for the acts of the employee;

(5)  Shall establish rules and conditions strictly regulating and, if legally permissible, prohibiting telephone solicitation of guests in hotels; and

(6)  Shall establish such other rules as the director deems to be in the public interest.

(d)  If the director determines, after notice and a hearing, that an acquisition agent has violated any provision of this chapter or any rule or regulation adopted by the director pursuant to this chapter, the director may suspend or revoke the registration of such person as an acquisition agent.

(e)  If the real estate broker's license, issued under chapter 467, of an acquisition agent or sales agent is forfeited, suspended, revoked, terminated, or placed on inactive status, the acquisition agent or sales agent shall not act as an acquisition agent or sales agent under this chapter. [L 1981, c 81, pt of §1; am L 1982, c 186, §2; am L 1984, c 41, §3; am L 1989, c 217, §2; am L 2001, c 17, §2; am L 2002, c 204, §6]



§514E-2.6 - REPEALED.

§514E-2.6  REPEALED.  L 2001, c 71, §1.



§514E-3 - Taxation.

§514E-3  Taxation.  (a)  The plan manager, if any, shall collect and pay real property and transient accommodations taxes due on the time share units or occupants under the plan manager's authority as the agent of the owners of the individual units or temporal divisions thereof.  The liability of the individual owners of the units, or temporal division thereof, for real property taxes, shall be primary to all parties except the plan manager.  The right to contest or appeal any real property or transient accommodations tax assessment shall apply to the plan manager and any person having an interest in a time share unit.

(b)  The acquisition agent and sales agent shall maintain records pertaining to the general excise tax of any independent contractors employed by them, their addresses and commissions paid during each calendar year.  The plan manager shall maintain records of the general excise and transient accommodations taxes due and owing with respect to any occupants or time share units under the plan manager's management.  The records for any year shall be retained for at least two years and be available for inspection by the director or the director of taxation. [L 1980, c 186, pt of §1; gen ch 1985; am L 1996, c 46, §1; am L 1998, c 156, §29]



§514E-4 - County authority.

[§514E-4]  County authority.  The several counties shall, by amendment of their zoning ordinances, limit the location of time share units, time share plans and other transient vacation rentals, within such areas as are deemed appropriate. [L 1980, c 186, pt of §1]



§514E-5 - Geographic limitations.

§514E-5  Geographic limitations.  Except as provided in this section, time share units, time share plans, and transient vacation rentals are prohibited.

(1)  Existing time share units, time share plans, and transient vacation rentals are not impaired by the provisions of this section.

(2)  Time share units, time share plans, and transient vacation rentals are allowed:

(A)  In areas designated for hotel use, resort use, or transient vacation rentals, pursuant to county authority under section 46-4, or where the county, by its legislative process, designates hotel, transient vacation rental, or resort use;

(B)  In a hotel where the county explicitly approves such use, in advance, as a nonconforming use; or

(C)  In a county with a population in excess of five hundred thousand, in an existing hotel which is a valid nonconforming use under county ordinance. [L 1980, c 186, pt of §1; am L 1982, c 191, §1; am L 2002, c 204, §7; am L 2009, c 12, §1]

Attorney General Opinions

Declaration calling for future "annexation" of units within a project or building is not sufficient to establish those units as "pre-existing".  Att. Gen. Op. 81-14.

Geographic limitations of section apply to certain registration filings made prior to effective date of limitations.  Att. Gen. Op. 83-1.



§514E-5.5 - Foreign time share plans; exemption.

§514E-5.5  Foreign time share plans; exemption.  (a)  A foreign time share plan may obtain an exemption from the requirements of this chapter as provided in this section.

(b)  The developer of a foreign time share plan shall pay an exemption fee of $100 and file the following minimum information pertaining to the foreign time share plan with the director:

(1)  The name and address of the foreign time share plan;

(2)  The name and address of the developer and seller of the foreign time share plan, if any;

(3)  The name and registration number of the time share plan located in Hawaii; provided that the registration shall be active at the time of filing under this subsection; and

(4)  The duration of the foreign time share plan.

(c)  Time share interests that are part of a foreign time share plan exempt under this section shall not be resold in the United States.

(d)  The developer of a foreign time share plan exempt under this section shall not subject time share interests or units in the foreign time share plan that are located in Hawaii to blanket liens.

(e)  The contract to purchase an interest in a foreign time share plan exempt under this section shall contain the following disclosure in conspicuous type immediately above the space provided for the purchaser's signature:

"THE OFFERING AND OPERATION OF THIS TIME SHARE PLAN OUTSIDE THE JURISDICTIONAL LIMITS OF THE UNITED STATES OF AMERICA IS EXEMPT FROM REGULATION UNDER HAWAII LAW, AND ANY SUCH PURCHASE AND OPERATION OF THIS TIME SHARE PLAN IS NOT PROTECTED BY THE LAWS OF THE STATE OF HAWAII.  NO RESALE OF INTERESTS IN THIS TIME SHARE PLAN MAY BE MADE BY ANY PERSON WITHIN THE JURISDICTIONAL LIMITS OF THE UNITED STATES OF AMERICA.  THE MANAGEMENT AND OPERATION OF ANY ACCOMMODATIONS OR FACILITIES LOCATED IN HAWAII, HOWEVER, ARE SUBJECT TO HAWAII LAW, AND MAY GIVE RISE TO AN ENFORCEMENT ACTION REGARDLESS OF WHERE THE OFFER WAS MADE."

(f)  All promotional literature and other printed or written material used in connection with the sale of interests in a foreign time share plan exempt under this section shall include the following caption:

"This time share plan is exempt from registration under Hawaii law and, therefore, the purchase and operation of this time share plan is not protected by the laws of the State of Hawaii."

(g)  For the purposes of this section, "foreign time share plan" means a time share use plan that:

(1)  Contains time share interests or units located in Hawaii that are part of a Hawaii time share plan; and

(2)  Is offered and sold solely outside the jurisdictional limits of the United States.

(h)  Failure by the developer to abide by the requirements for the exemption shall result in the loss of the exemption and shall require registration under this chapter. [L 2006, c 278, §1; am L 2007, c 6, §1]



§514E-6 - Time sharing in projects.

§514E-6  Time sharing in projects.  (a)  If the project in which the time share unit or time share plan is to be created contains an existing time share unit or time share plan, then time share units and plans [shall] be regulated according to the terms of the project instruments.

(b)  If the project in which the time share unit or time share plan is to be created is not a hotel and does not contain time share units or a time share plan, then such use may be created only if such use is explicitly and prominently authorized by the project instruments, or the project instruments are amended by unanimous vote of the unit owners to explicitly and prominently authorize time sharing.

(c)  Any condominium project in an area not designated for hotel use, resort use, or transient vacation rentals that:

(1)  Contains one or more transient vacation rental units may be classified as a hotel use; or

(2)  Contains more than ninety-five per cent transient vacation rental units shall be classified as a hotel.

The foregoing shall not limit the individual counties in zoning for or defining hotels. [L 1980, c 186, pt of §1; am L 1987, c 276, §2]

Attorney General Opinions

Time share units or plans may be created in project or building which has existing time sharing, and where project instrument does not prohibit time sharing.  Att. Gen. Op. 81-14.

Case Notes

Use of term "temporary residence" in project's instruments does not authorize time sharing.  70 H. 93, 762 P.2d 169.

As this section, relating to time sharing, applies to a project that is not a hotel and the Maui county code section pertained to time sharing in a hotel district, the code section did not cover the same subject matter or conflict with this section; thus, the code section was not preempted by this section.  103 H. 468, 83 P.3d 731.



§514E-6.5 - Voting rights for time share units.

[§514E-6.5]  Voting rights for time share units.  Voting rights for any apartment units designated or sold as time share units shall be as provided in rules adopted by the director of the department of commerce and consumer affairs; provided the rules shall seek to provide reasonable protection for persons who own partial interests in or rights to occupy the units. [L 1984, c 41, pt of §1]



§514E-7 - Maintenance charges.

[§514E-7]  Maintenance charges.  If time share units, or transient vacation rentals are located in the same project as private residential units, charges for the maintenance of common elements assessed against time share and transient vacation rental units may exceed the charges assessed against other units by as much as fifty per cent; provided that such charges do not exceed those assessed against units in the project accommodating transient vacationers with stays of thirty days or less, and such charges are in proportion to extra maintenance expenses actually attributable to the time share and transient vacation rental units. [L 1980, c 186, pt of §1]



§514E-8 - Mutual right to cancel.

§514E-8  Mutual right to cancel.  Within seven calendar days after the execution of the contract to purchase an interest in a time share plan, or within seven calendar days after the purchaser's receipt of a disclosure statement required by this chapter, whichever occurs later, either party may cancel the contract without penalty by mailing or delivering a notice of cancellation to the other party at an address specified on the contract.  The notice of cancellation shall be effective upon mailing or delivery to the other party at the address specified on the contract. [L 1980, c 186, pt of §1; am L 1985, c 114, §2]



§514E-8.5 - Classes of time share interests.

[§514E-8.5]  Classes of time share interests.  (a)  A time share plan may establish classes of time share interests defined by characteristics as the developer shall determine, including but not limited to season, unit size, location, view, or otherwise.

(b)  If one or more of the time share units will not be available for the entire duration of the time share plan then, in addition to other characteristics as the developer shall determine, the time share interests shall be classified by duration. [L 1997, c 372, pt of §1]



§514E-8.6 - One-to-one use-right to use-night requirement.

[§514E-8.6]  One-to-one use-right to use-night requirement.  (a)  A developer shall not offer or dispose of a time share unit or a time share interest unless the one-to-one use-right to use-night requirement is currently satisfied and will continue to be satisfied for the duration of the time share plan.

(b)  The time share instruments shall contain provisions assuring satisfaction of the one-to-one use-right to use-night requirement for the duration of the time share plan except during temporary periods of noncompliance due to casualty or condemnation.

(c)  The following criteria shall be considered in determining whether the one-to-one use-right to use-night requirement is satisfied:

(1)  If the time share plan has more than one class of time share interest, then the requirement must be satisfied within each class;

(2)  Only use nights available and protected from blanket liens for the duration of the time share plan shall be counted; provided that if time share interests are classified by duration, then as to each class, only use nights available and protected from blanket liens for the entire duration of that class shall be counted;

(3)  A use night counted to satisfy the requirement for one class may not also be counted to satisfy the requirement for a competing class;

(4)  No individual time share unit may be counted as providing more than three hundred sixty-five use nights per calendar year (or more than three hundred sixty-six use nights per leap year);

(5)  The use rights of each owner shall be counted without regard to whether the owner's use rights have been suspended for failure to pay assessments or otherwise.  Use rights attributable to unsold time share interests shall be counted;

(6)  Use rights of nonowners shall be counted.  Use rights of the developer and its affiliates in excess of those attributable to unsold time share interests shall be counted;

(7)  Use nights reserved by the association or plan manager for the purpose of performing maintenance and repairs to a time share unit shall not be considered;

(8)  Use rights borrowed from a subsequent year or carried over from a prior year shall not be considered; provided that such practice is not established for the purpose of evading the requirements of this section; and provided further that any such acceleration or deferral of use rights is appropriately balanced and restricted; and

(9)  The director may adopt rules identifying additional criteria to be used to calculate whether the one-to-one use-right to use-night requirement is satisfied.

(d)  This section shall not be deemed to prohibit the time share instruments from including provisions permitting rental by the association or the developer, or reservation and use by owners, of use nights which remain unreserved as of sixty or fewer days in advance of the use night.  Any such use rights shall not be considered in determining whether the one-to-one use-right to use-night requirement is satisfied. [L 1997, c 372, pt of §1]



§514E-9 - Disclosure statement.

§514E-9  Disclosure statement.  (a)  Any offering of a time sharing plan to the public shall disclose:

(1)  The name and address of the developer and of the time share units;

(2)  The name and address of the plan manager, if any, and a description of the plan manager's responsibilities and authority;

(3)  A description of the time share units, including the developer's schedule for completion of all buildings, units and amenities and dates of availability;

(4)  If the time share plan is located in a condominium property regime, a description of the project and any pertinent provisions of the project instruments;

(5)  Any restraints on the transfer of the buyer's time share interest in the time share units or plan;

(6)  Whether the time share plan is a time share ownership plan or a time share use plan, along with a description of the rights and responsibilities under said plan;

(7)  A statement that there is a seven-calendar-day period of mutual rescission;

(8)  A statement that pursuant to section 514E-11.3, every sale or transfer, made in violation of this chapter is voidable at the election of the purchaser;

(9)  Notice of any liens, title defects or encumbrances on or affecting the title to the units or plan;

(10)  Notice of any pending or anticipated suits that are material to the time share units or plan, of which the developer has, or should have, knowledge;

(11)  The total financial obligation of the purchaser, which shall include the initial price and any additional charges to which the purchaser may be subject;

(12)  An estimate of the dues, maintenance fees, real property taxes, and similar periodic expenses, and the method or formula by which they are derived and apportioned; and

(13)  Other disclosures required by the director, as provided by rules adopted pursuant to chapter 91.

(b)  The requirements of this section shall not apply to the following transactions:

(1)  Any transaction pursuant to order of any court;

(2)  Any disposition by a government or governmental agency;

(3)  Normal hotel operations; or

(4)  Any gratuitous transfer.

(c)  A developer or sales agent shall promptly amend or supplement the disclosure statement to report any material change in the information required by this section. [L 1980, c 186, pt of §1; am L 1981, c 81, §4; am L 1985, c 114, §3; gen ch 1985; am L 1988, c 65, §2]



§514E-9.5 - Exchange program; general provisions.

[§514E-9.5]  Exchange program; general provisions.  (a)  An exchange agent (including the developer if it is also an exchange agent) shall distribute not less than annually to each purchaser of a time share interest participating in the exchange program materials containing written information which shall include the following:

(1)  The manner in which the program is operated, the identity of the persons operating the program, and the affiliation between the persons operating the program and the developer;

(2)  Whether membership, participation, or both, in the program are voluntary or mandatory;

(3)  The costs or ranges of costs of membership and participation in the program as of a specified date, not more than one year before the disclosure statement is delivered to the purchaser, and the person to whom those costs are payable;

(4)  Whether and how any of the costs specified in paragraph (3) may be altered, which costs are to be fixed on a case-by-case basis, and the manner in which they are to be fixed in each case;

(5)  A description of the availability of time share units represented to be participating in the exchange program;

(6)  The reservation and confirmation or other procedures to effectuate the exchange of occupancy rights; and

(7)  Other disclosures required by the director as provided by rules adopted pursuant to chapter 91.

(b)  A copy of the most current written materials supplied by the exchange agent pursuant to subsection (a) of this section shall be delivered to each purchaser simultaneously with the delivery of the disclosure statement.

(c)  If the exchange agent is not the developer, a subsidiary of the developer, controlled by the developer, or affiliated with the developer, then:

(1)  The developer shall have no liability for the publication or distribution by the developer of the most current written materials supplied to the developer by the exchange agent pursuant to this section or the rules adopted by the director; and

(2)  The exchange agent shall have no liability with respect to any violation of this chapter or the rules adopted by the director arising out of the use by a developer of information relating to an exchange program other than that provided to the developer by the exchange agent. [L 1981, c 81, pt of §1]



§514E-9.8 - Time share interest owner referrals.

[§514E-9.8]  Time share interest owner referrals.  (a)  An owner of an interest in a time share plan duly registered under this chapter who is not licensed under chapter 467 and provides the name and address of a prospective purchaser or otherwise refers a prospective purchaser of an interest in the same time share plan to a developer, sales agent, or resale agent of the time share plan shall be exempt from licensing requirements under chapter 467; provided that:

(1)  Any fee paid to the owner shall be in the form of a credit or other nonmonetary compensation and shall not exceed $1,000 per project during any twelve-month calendar period;

(2)  The owner shall be limited to providing the name and address of the prospective purchaser and the owner shall not advertise or promote the time share plan or the referral provided to developers, sales agents, or resale agents under this section; and

(3)  The developer, sales agent, or resale agent shall provide the owner who received a referral fee with a written receipt that identifies and provides the value of the compensation given.

(b)  Nothing in this chapter or in chapter 467, including section 467-14(14), shall be construed to prohibit or prevent a developer, sales agent, or resale agent from entering into a transaction with a time share interest owner pursuant to this section. [L 2001, c 223, §1]



§514E-10 - Registration required; developer, acquisition agent, plan manager, and exchange agent.

§514E-10  Registration required; developer, acquisition agent, plan manager, and exchange agent.  (a)  A developer shall not offer or dispose of a time share unit or a time share interest unless the disclosure statement required by section 514E-9 is filed with the director pursuant to the time specified in this chapter, or the development is exempt from filing, and the time share plan to be offered by the developer is accepted by the director for registration under this chapter.  The director shall not accept a developer's time share plan if the developer does not possess a history of honesty, truthfulness, financial integrity, and fair dealing.

(b)  An acquisition agent (including the developer if it is also the acquisition agent) shall register under this chapter by filing with the director a statement setting forth the time sharing plan for which it is providing prospective purchasers, its address, the telephone number, other information required by the director as provided by rules adopted pursuant to chapter 91, and, if the acquisition agent is not a natural person, the name of the responsible managing employee; provided that an acquisition agent licensed under chapter 467 as a real estate broker shall not be required to register under this chapter.  All acquisition agents not licensed under chapter 467 shall be approved by the director.  The director shall not approve any acquisition agent who is not of good character and who does not possess a reputation for honesty, truthfulness, and fair dealing.  The acquisition agent shall furnish evidence that the acquisition agent is bonded as required by rules adopted by the director pursuant to chapter 91 to cover any violation by the acquisition agent of any solicitation ordinance or other regulation governing the use of the premise or premises in which the time share plan is promoted; provided that the acquisition agent shall be separately bonded for each time share plan for which it is providing prospective purchases.

(c)  A plan manager (including the developer if it is also the plan manager) shall register under this chapter by filing with the director a statement setting forth the time sharing plan that it is managing, its principal office address, telephone number, and responsible managing employee.  The plan manager shall furnish evidence that the plan manager is bonded as required by rules adopted by the director pursuant to chapter 91 to cover any default of the plan manager and any of its employees of their duties and responsibilities; provided that the plan manager shall be separately bonded for each time share plan under the management of the plan manager.

(d)  An exchange agent (including the developer if it is also an exchange agent) shall register under this chapter by filing with the director a statement setting forth the time sharing plan for which it is offering exchange services, its principal office address and telephone number, and designate its responsible managing employee.

(e)  Any plan manager or developer registration required in this section shall be renewed by December 31 of each even-numbered year, and any acquisition agent or exchange agent registration required in this section shall be renewed on December 31 of each odd-numbered year; provided that this subsection shall not relieve the person required to register from the obligation to notify the director promptly of any material change in any information submitted to the director, nor shall it relieve the developer of its obligation to promptly file amendments or supplements to the disclosure statement, and to promptly supply the amendments or supplements to purchasers of time share interests. [L 1980, c 186, pt of §1; am L 1981, c 81, §5; am L 1984, c 41, §4; am L 1985, c 114, §1 superseded by c 145, §1; gen ch 1985; am L 1987, c 60, §1; am L 1989, c 217, §2; am L 1994, c 91, §1; am L 2001, c 27, §1]



§514E-10.2 - Limited permit.

[§514E-10.2]  Limited permit.  (a)  Notwithstanding any other provision of this chapter, the director may issue a limited permit to a developer permitting the offer or sale, in this State, of an additional interest in a time share plan to an existing purchaser in the same time share plan; provided that:

(1)  The developer or an affiliated entity of the developer has a time share plan currently registered with the director; provided that the registration was originally approved or amended within seven years from the date of the offer or disposition, and the registration has not been terminated or withdrawn;

(2)  The developer has not, during the two-year period preceding the time of the offer, had a time share registration suspended, restricted, or revoked in any state or been convicted of an offense involving fraud or dishonesty.  In the event the developer satisfies the requirement of paragraph (1) above through an affiliated entity, the developer has not, during the twenty-year period preceding the time of the offer, had a time share registration suspended, restricted, or revoked in any state or been convicted of an offense involving fraud or dishonesty;

(3)  In satisfaction of the disclosure requirements of section 514E-9, the purchaser is provided the time share disclosure documents the purchaser would have received if the purchase had occurred in the state or jurisdiction where the purchaser initially purchased the time share interest;

(4)  The contract for purchase signed by the purchaser includes a notice that is the same as or similar to the rescission notice required pursuant to section 514E-9(a)(7); provided that the rescission period shall be at least seven days;

(5)  All funds and any negotiable instruments received during the seven-day rescission period shall be placed in an escrow account in the State.  The escrow agent shall be a bank, savings and loan association, or trust company authorized to do business in the State under an escrow arrangement or a corporation licensed as an escrow depository under chapter 449.  The funds or negotiable instruments may be released from escrow; provided that the release is in accordance with section 514E-17 or 514E-18.  Any escrow account established for any out-of-state time share plan offered under this subsection may be maintained in the state where the time share plan is located after the seven-day rescission period has expired; provided that the escrow agent submits to personal jurisdiction in this State;

(6)  The contract for purchase shall contain the following statement in conspicuous type:

"THIS TIME SHARE PLAN HAS NOT BEEN REVIEWED OR APPROVED BY THE STATE OF HAWAII BECAUSE YOU ALREADY OWN AN INTEREST IN THIS TIME SHARE PLAN AND BECAUSE                           (DEVELOPER OR AFFILIATE'S NAME) HAS A TIME SHARE PLAN CURRENTLY REGISTERED WITH THE STATE OF HAWAII (INCLUDE REGISTRATION #).  (IF APPLICABLE)(AFFILIATE) IS AN AFFILIATED ENTITY OF THE SELLER AS THE TERM IS DEFINED IN CHAPTER 514E, HAWAII REVISED STATUTES."; and

(7)  The offer complies with the provisions of sections 514E-11(2) to 514E-11(9), 514E-11(11) to 514E-11(13), and 514E-11.1.

(b)  Except as provided in subsection (a), the offer or sale of an additional interest in a time share plan by a developer in accordance with subsection (a) shall not otherwise be subject to any other provisions of this chapter.

(c)  Notwithstanding any other provision of this chapter, the director may issue a limited permit to a developer permitting the offer or sale by the developer, in this State, of a time share interest in a time share plan located outside of this State, but within the United States, to an individual who currently owns a time share interest that was purchased from that developer, or from an affiliated entity of that developer; provided that:

(1)  The developer or an affiliated entity of the developer has a time share plan currently registered with the director; provided that the registration of the developer or an affiliated entity of the developer was originally approved or amended within seven years from the date of the offer or disposition and which registration has not been terminated or withdrawn;

(2)  The developer has not, during the two-year period preceding the time of the offer, had a time share registration suspended, restricted, or revoked in any state or been convicted of an offense involving fraud or dishonesty.  In the event the developer satisfies the requirement of paragraph (1) above through an affiliated entity, the developer has not, during the twenty-year period preceding the time of the offer, had a time share registration suspended, restricted, or revoked in any state or been convicted of an offense involving fraud or dishonesty;

(3)  The developer shall provide the purchaser with all time share disclosure documents required to be provided to purchasers as if the offer occurred in the state where the time share plan is located;

(4)  The contract for purchase shall include a notice that is the same as or similar to the rescission notice required pursuant to section 514E-9(a)(7); provided that the rescission period shall be at least seven days;

(5)  In satisfaction of section 514E-16, all funds and any negotiable instruments received during the seven-day rescission period shall be placed in an escrow account in the State.  The escrow agent shall be a bank, savings and loan association, or trust company authorized to do business in the State under an escrow arrangement or a corporation licensed as an escrow depository under chapter 449.  The funds or negotiable instruments may be released from escrow; provided that the release is in accordance with section 514E-17 or 514E-18.  Any escrow account established for any out-of-state time share plan offered under this subsection may be maintained in the state where the time share plan is located after the seven-day rescission period has expired; provided that the escrow agent submits to personal jurisdiction in this State;

(6)  The developer shall provide the purchaser, in writing, either in the disclosure documents or otherwise, all of the following:

(A)  A description of the type of time share plan offered, including the duration and operation of the time share plan;

(B)  A description of the existing or proposed accommodations and amenities in the time share plan;

(C)  A description of the method and timing for performing maintenance on the accommodations;

(D)  If applicable, copies of the declaration, association articles of incorporation, association bylaws, and association rules and regulations; and

(E)  The current annual budget for the time share plan;

(7)  The time share plan being offered is registered in the state where the time share plan is located; or in the event registration of the time share plan is not required in the state where the time share plan is located, the time share plan being offered is in compliance with the applicable laws of that state; and

(8)  The contract for purchase shall contain the following statement in conspicuous type:

"THIS TIME SHARE PLAN HAS NOT BEEN REVIEWED OR APPROVED BY THE STATE OF HAWAII BECAUSE YOU ALREADY OWN AN INTEREST IN A TIME SHARE PLAN THAT YOU PURCHASED FROM                           (DEVELOPER OR AFFILIATE'S NAME), AND                           HAS A TIME SHARE PLAN CURRENTLY REGISTERED WITH THE STATE OF HAWAII (INCLUDE REGISTRATION #).  (IF APPLICABLE) (AFFILIATE) IS AN AFFILIATED ENTITY OF THE SELLER AS THAT TERM IS DEFINED IN CHAPTER 514E, HAWAII REVISED STATUTES.  THE TIME SHARE INTEREST YOU ARE PURCHASING REQUIRES CERTAIN PROCEDURES TO BE FOLLOWED IN ORDER FOR YOU TO USE YOUR INTEREST.  THESE PROCEDURES MAY BE DIFFERENT FROM THOSE FOLLOWED IN OTHER TIME SHARE PLANS.  YOU SHOULD READ AND UNDERSTAND THESE PROCEDURES PRIOR TO PURCHASING."

(d)  The offer or sale of an interest in a time share plan by a developer in accordance with subsection (c) above shall be exempt from the requirements of sections 514E-3, 514E-4, 514E-5, 514E-6, 514E-7, 514E-10.5, and 514E-14; the disclosure statement requirements of sections 514E-9 and 514E-11(1); and the registration requirements of section 514E-10.

(e)  A developer offering a time share plan under this section shall file an application on a form as set forth in subsection (g), along with payment of a one-time fee of $1,000 per time share plan.  Within ten days from receipt by the director of a completed application and fee, the director shall issue a limited permit to the developer reflecting that the filing has been accepted, and that the offering of the time share plan is permitted in accordance with the provisions of this section.

(f)  If at any time the director determines that any requirement of this section has not been complied with, the developer shall be subject to any remedies set forth in section 514E-12.

(g)  The application as described under subsection (e) shall be signed by an officer or principal of the developer, and shall contain the following information:

(1)  The name and principal address of the developer;

(2)  The name and address of the time share plan being offered;

(3)  The name and address of the managing entity of the time share plan;

(4)  The form of business entity of the developer; and

(5)  The name, address, and telephone number of the officer or principal signing the notice on behalf of the developer.

(h)  A limited permit issued under this section shall be renewed by December 31 of each year.  The developer shall submit a renewal application on a form prescribed by the director along with the renewal fee of $50.  The renewal application shall be deemed accepted upon receipt by the director of the renewal application and fee.

(i)  For purposes of this section:

"Affiliated entity" means a person or other entity that, directly or indirectly through one or more intermediaries, is controlled by or under common control with the developer.

"Control", "controlled by", or "under common control with" means the possession of the power to direct or cause the direction of the management and policies of another person or entity, other than by commercial contract for goods or services.  Control shall be presumed to exist if the developer has an ownership interest of at least fifty per cent in the other person or entity, or the developer has the same parent corporation as the other entity. [L 2008, c 181, §1]



§514E-10 - .

[§514E-10.3]  Time share owners association; budgets and reserves.  (a)  For each fiscal year, the plan manager, or the board of the association if there is no plan manager, shall adopt an operating budget and distribute copies to all members of the association.  The budget shall contain at least the following:

(1)  The estimated revenues and operating expenses of the association;

(2)  Information as to whether the budget has been prepared on a cash or accrual basis;

(3)  The total cash reserves of the association as of the date of the budget;

(4)  The estimated cash reserves the association will require to maintain the property;

(5)  A general explanation of how the estimated cash reserves are computed; and

(6)  The amount the association must collect for the year to fund the estimated cash reserves.

(b)  The plan manager, or the board of the association if there is no plan manager, shall arrange for an annual independent audit of the association's financial accounts conducted by a public accountant in accordance with generally accepted auditing standards.  Upon request, a copy of the audit shall be provided to the director, to any member of the association, and any prospective purchaser.  The audit report shall include such information as provided by rules adopted by the director pursuant to chapter 91. [L 1993, c 320, §1]



§514E-10.5 - Consultant review of developer filing.

§514E-10.5  Consultant review of developer filing.  The director may contract with private consultants in connection with the review of the filing required of time share developers pursuant to section 514E-10(a) and [(e)].  The cost of contracting private consultants shall be borne by the developer; provided that the consultant review required under this section shall not affect the scope of the review under section 514E-27 that the director may request for filings that encompass alternative arrangements for purchaser protection.  The consultant shall be asked to thoroughly review the filing for the purpose of examining its compliance with the requirements of this chapter and any rule adopted by the director, including the documentation and other provided materials.  Upon completing the review, the consultant shall provide a written analysis of the filing and an opinion of the nature and extent to which it complies with this chapter and adopted rules.  The director may adopt rules pursuant to chapter 91 to further delineate the duties of the consultant in undertaking the review and analysis required pursuant to this section. [L 1984, c 41, pt of §1; am L 1994, c 91, §2]



§514E-11 - Prohibited practices.

§514E-11  Prohibited practices.  It is a violation of this chapter for any sales agent or acquisition agent of time share units or plans to:

(1)  Fail to comply with the disclosure requirements set forth in section 514E-9 or any rule adopted pursuant thereto;

(2)  Use any promotional device, including but not limited to entertainment, prizes, gifts, food and drinks, games, transportation, luaus, ocean recreational activities, land recreational activities, aerial recreational activities, or tours, or other inducements, or make any offer thereof, without fully disclosing orally and as provided in paragraph (3) that the device is being used or offered for the purpose of soliciting sales of time share units or interests;

(3)  Offer a prospective purchaser a prize or gift as part of any time share advertising or sales promotion plan, if in order to claim the prize, the prospective purchaser must attend and complete a sales presentation, unless written disclosure is furnished to the prospective purchaser at the time the prospective purchaser is notified of the prize or gift; provided that the written disclosure is written or printed in a size equal to at least ten-point bold type and contains all of the following:

(A)  A full description of the exact prize or gift won by the prospective purchaser including its cash value;

(B)  All material terms and conditions attached to the prize or gift;

(C)  A statement that the consumer must attend and complete a sales presentation; and

(D)  An identification of the time share project to be offered for sale, including type of ownership and price ranges of the time share interests in that project;

(4)  Misrepresent or deceptively represent any material fact concerning the time share plan or time share unit;

(5)  Make any representation that a time share interest is an investment, including but not limited to the value of the interest at resale;

(6)  Fail to honor and comply with all provisions of a contract or reservation agreement with the purchaser;

(7)  Include, in any contract or reservation agreement, provisions purporting to waive any right or benefit provided for purchasers pursuant to this chapter;

(8)  Receive from any prospective purchaser any money, property (including but not limited to a credit card), or other valuable consideration prior to signing a contract or reservation agreement for the purchase of a time share plan or unit; provided that this paragraph shall not apply to sums paid by a purchaser or prospective purchaser for a tourist activity or for any other product or service offered to induce attendance at a time share sales presentation;

(9)  Make any agreement or contract with a purchaser before delivering, furnishing, or tendering to that prospective purchaser any promised promotional device or other instrument;

(10)  Distribute any promotional or disclosure material separately if the material was filed in a consolidated form;

(11)  Use any unregistered time share booth, or fail to display at all times a conspicuous, clear, and unobstructed sign of a permanent nature:

(A)  That contains the words "time share" or "time sharing" in letters at least three inches tall and in a color that distinctively contrasts with the background on which the words appear;

(B)  With minimum dimensions of nine inches by twenty-four inches, excluding any frame;

(C)  Posted on or in the booth in an upright position, perpendicular to the ground, and in a location that is easily visible to passersby; and

(D)  Consistent with such rules as the director may adopt pursuant to this chapter and consistent also with county ordinances.

No person shall post anything upon or adjacent to the sign, or include anything in the sign, which indicates that the booth is not being used for time share solicitation purposes.  As used in this paragraph, "sign of a permanent nature" specifically excludes banners, grease boards, marker boards, handwritten signs, or signs constructed of temporary materials such as paper, poster board, or cardboard.  The signage requirements of this paragraph shall not apply to a booth located within a project subject to a time share plan;

(12)  Misrepresent the amount of fees to be charged, including management fees, or the structure for future fee increase; or

(13)  Sell, offer for sale, or advertise for sale, by any person, partnership, firm, corporation, joint stock company, or other association engaged in marketing time share plans within the State, any tourist activity, including but not limited to land, aerial, or water recreational activities, at less than the actual cost of the activity paid for by the licensee thereof to such vendor or give, offer to give, or advertise with the intent to give away any such tourist activity with the purpose or effect of inducing the prospective purchaser to purchase a time share plan or to attend a time share marketing event.

Any violation of this section shall also constitute an unlawful or deceptive practice within the meaning of section 480-2; provided that in addition violations of section 514E-31 or of paragraph (11) shall result in a fine of not less than $50 for each separate offense for a maximum aggregate amount of $500. [L 1980, c 186, pt of §1; am L 1981, c 81, §6; am L 1984, c 165, §1; am L 1993, c 331, §§1, 3; am L 1994, c 91, §3; am L 1997, c 249, §3; am L 1998, c 136, §§1, 2; am L 2005, c 81, §1]



§514E-11.1 - Deceptive trade practices.

§514E-11.1  Deceptive trade practices.  It shall constitute an unfair or deceptive practice, within the meaning of chapter 480, for any developer, acquisition agent, or sales agent of time share units or plans to:

(1)  Use any promotional device, including but not limited to entertainment, prizes, gifts, food and drinks, games, or other inducements without fully disclosing that the device is being used for the purpose of soliciting sales of time share interests;

(2)  Offer a prospective purchaser a prize or gift, in writing, as part of any time share advertising or sales promotion plan, if to claim the prize or gift, the prospective purchaser must attend a sales presentation, unless the written disclosure described in section 514E-11(3) is furnished to the prospective purchaser at the time the prospective purchaser is notified of the prize or gift; provided that the written disclosure is written or printed in a size equal to at least ten-point bold type;

(3)  Fail to inform each purchaser orally and in writing, at the time the purchaser signs the contract, of the purchaser's seven-day right to cancel or void the contract to purchase a time share interest in a time share plan or unit;

(4)  Misrepresent in any manner the purchaser's right to cancel or void any contract to purchase a time share interest in a time share plan or unit;

(5)  Include in any contract or document provisions purporting to waive any right or benefit to which the purchaser is entitled under this chapter;

(6)  Fail or refuse to honor any valid notice of cancellation of the contract by the purchaser and, within fifteen business days after receipt of such notice, fail or refuse to refund all payments made under the contract or sale; or fail or refuse to cancel and return any negotiable instrument executed by the purchaser in connection with the contract or sale and take any appropriate action to terminate promptly any mortgage, lien, or other security interest created in connection with the transaction;

(7)  Fail to include above the signature line of any sales contract or, if no sales contract is used, above the signature line of any agreement with the purchaser, in conspicuous bold type and capital letters, the following:  "Any purchaser has, under the law, a seven-day right of rescission of any time sharing sales contract";

(8)  Misrepresent the amount of time or period of time the time share unit will be available to any purchaser;

(9)  Misrepresent or deceptively represent the location or locations of the offered time share unit;

(10)  Misrepresent the size, nature, extent, qualities, or characteristics of the offered time share units;

(11)  Misrepresent the nature or extent of any services incident to the time share unit;

(12)  Misrepresent the conditions under which a purchaser may exchange the purchaser's occupancy rights to a time share unit in one location for occupancy rights to a time share unit in another location;

(13)  Fail to orally disclose during the initial oral contact with a prospective purchaser that any promised entertainment, prizes, gifts, food and drinks, games, or other inducements are being offered for the purpose of soliciting sales of time share interests in time share units or plans; or

(14)  Fail to include in promotional literature and other printed or written material a disclosure that the product or activity involves time share.  The director may by rule prescribe the nature of the disclosure.  This paragraph shall not apply to a sign or banner, except as provided in section 514E-11(11). [L 1981, c 81, pt of §1; am L 1984, c 165, §2; am L 1985, c 114, §4; gen ch 1985; am L 2001, c 18, §1; am L 2005, c 81, §2]



§514E-11.2 - Power to enjoin.

§514E-11.2  Power to enjoin.  (a)  Whenever it shall appear to the director, upon complaint or otherwise, that any person has engaged in, is engaged in, or is about to engage in any act, practice or transaction in violation of this chapter or the rules of the director adopted pursuant thereto, the director may conduct an investigation of the matter.  Whenever the director finds that such person has engaged in, is engaged in, or is about to engage in any act, practice or transaction in violation of this chapter or the rules of the director adopted pursuant thereto, the director may, in addition to any other remedies, bring suit in the name and on behalf of the State against such person and any other person or persons concerned in, or in any way participating in, or about to participate in such act, practice or transaction in violation of this chapter or rules adopted pursuant thereto, to enjoin such person and such other person or persons from continuing such act, practice or transaction, or engaging therein, or doing any act or acts in furtherance thereof or in violation of this chapter or rules adopted pursuant thereto.

(b)  The court shall give priority to the expeditious processing of suits under this section.

(c)  The remedies under this section are in addition to any other remedy provided by this chapter or by law. [L 1981, c 81, pt of §1; am L 1984, c 41, §5]



§514E-11.3 - Remedies; sales voidable; when and by whom.

[§514E-11.3]  Remedies; sales voidable; when and by whom.  Every sale or transfer made in violation of this chapter shall be voidable at the election of the purchaser.  Without limiting any other remedy of the purchaser, the person making the sale or transfer and every director, officer, or agent of or for the seller, if the director, officer, or agent has personally participated or aided in any way in making the sale, transfer, or solicitation, shall be jointly and severally liable to the purchaser in any action at law in any court of competent jurisdiction upon tender of the time share interest sold, or of the contract made, for the full amount paid by the purchaser, with interest at the rate of ten per cent a year from the date of payment by the purchaser, together with all taxable court costs and reasonable attorney's fees, less a pro rata portion of the amount paid representing the portion of any benefits the purchaser actually received or had the right to receive during the time preceding tender. [L 1981, c 81, pt of §1]

Revision Note

Subsection (a) designation deleted.



§514E-11.4 - Defense to action.

[§514E-11.4]  Defense to action.  In the event a purchaser of a time share interest brings an action for damages under this chapter or under chapter 480, pursuant to section 514E-11.1, it shall be a defense to the action that:

(1)  The seller offered in writing to cancel the sale of the time share interest within fifteen days of receipt of written notification by the purchaser of an alleged violation of this chapter or chapter 480, pursuant to section 514E-11.1;

(2)  The seller simultaneously with the offer of cancellation offered in writing to refund the full amount paid by the purchaser, together with interest thereon at the rate of ten per cent a year from the date of payment by the purchaser until the date of repayment, less a pro rata portion of the amount paid representing the portion of any benefits the purchaser actually received or had the right to receive during the time preceding cancellation; and

(3)  The purchaser refused or failed to accept the written offer of cancellation and refund within thirty days from the date the purchaser received the seller's written offer of cancellation and refund. [L 1981, c 81, pt of §1]



§514E-12 - Civil penalty; suspension or revocation of registrations.

§514E-12  Civil penalty; suspension or revocation of registrations.  (a)  For any cause authorized by law, including but not limited to a determination by the director that any person has violated any provision of this chapter or any rule adopted by the director pursuant to this chapter, or that a person has authorized, directed, ordered, or personally participated in any violation of this chapter or any rule adopted by the director pursuant to this chapter, in addition to any other actions authorized by law, the director:

(1)  May fine the person a sum of not less than $500 nor more than $25,000 for each separate offense; provided that each date of violation shall constitute a separate offense; and

(2)  May issue an order suspending or revoking the registration of the person and the right of the person to offer or sell time share interests or otherwise engage in time share activities.

(b)  If the director makes a finding of fact in writing that the public interest will be irreparably harmed by delay in issuing an order the director may issue a temporary cease and desist order.  Prior to issuing the temporary cease and desist order, the director whenever possible by telephone or otherwise shall give notice to the person of the proposal to issue a temporary cease and desist order.  Every temporary cease and desist order shall be effective for a period of ten days and shall include in its terms a provision that a hearing will be held promptly to determine whether or not it shall remain permanently in effect following the expiration of the ten-day period; provided that if the person subject to the temporary cease and desist order is granted a continuance of the hearing, the temporary cease and desist order shall remain in effect throughout the period of such continuance.  If the director determines that any person has failed to comply with a temporary cease and desist order issued by the director, then the director may subject such person to the penalties set forth in subsections (a)(1) and (a)(2) of this section. [L 1980, c 186, pt of §1; am L 1981, c 81, §7; am L 1984, c 41, §6; am L 1992, c 202, §179; am L 1994, c 91, §4]



§514E-12.5 - Statutory or common-law remedies.

[§514E-12.5]  Statutory or common-law remedies.  Nothing in this chapter shall limit any statutory or common-law right of any person to bring any action in any court for any act involved in the development, sale, exchange, or purchase of a time share interest, or right of the State to punish any person for any violation of law. [L 1981, c 81, pt of §1]



§514E-13 - Authority of director.

[§514E-13]  Authority of director.  The director and the several counties may adopt rules and forms, pursuant to chapter 91, to effectuate the purpose of this chapter and to implement its provisions.  The director shall submit an annual report to the legislature. [L 1980, c 186, pt of §1]



§514E-14 - Preexisting time share units and plans.

[§514E-14]  Preexisting time share units and plans.  Time share units and time share plans for existing units which were created in a project prior to June 29, 1980, shall, within six months after June 29, 1980, comply with this chapter, except as to section 514E-5. [L 1980, c 186, pt of §1]

Revision Note

"June 29, 1980" substituted for "the effective date of this Act" and "the effective date".



§514E-15 - Severability.

[§514E-15]  Severability.  If any provision of this chapter or the application thereof to any person or circumstance, is held invalid, the invalidity thereof shall not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application.  To that end, the provisions of this chapter are severable. [L 1981, c 81, §8]



§514E-16 - Deposit of purchaser's funds, notes, and contracts into escrow.

§514E-16  Deposit of purchaser's funds, notes, and contracts into escrow.  (a)  All funds and any negotiable instruments and purchase money contracts received before closing from or on behalf of purchasers or prospective purchasers in connection with the purchase or reservation of time share interests must be placed in an escrow account.  However, the developer or a sales agent may hold, until the expiration of the seven-day-cancellation period provided by section 514E-8 or any longer purchaser cancellation period provided in the sales contract, a negotiable instrument, or purchase money contract made by a purchaser:

(1)  For which subsequent holders cannot claim holder in due course status within the meaning of article 3 of chapter 490; or

(2)  Where the payee is:

(A)  The escrow agent; or

(B)  The trustee of a lien payment trust.

(b)  The escrow agent must be a bank, savings and loan association, or a trust company authorized to do business in the State under an escrow arrangement or a corporation licensed as an escrow depository under chapter 449.  However, in connection with sales made out of the State for the use of time share units located in the State, the escrow agent may be located in and the purchasers' funds, negotiable instruments, and purchase money contracts may be impounded in the jurisdiction where the sale is made, if the law of such jurisdiction requires it.  In such event, the out-of-state escrow agent shall be subject to the approval of the director.

(c)  The establishment of such an escrow account shall be evidenced by a written escrow agreement between the developer and the in-state or out-of-state escrow agent.  The escrow agreement must provide for the handling of purchaser's funds, negotiable instruments, and purchase money contracts as required by this chapter and must contain any provisions required by rules adopted by the director pursuant to chapter 91. [L 1982, c 186, §3; am L 1985, c 114, §5]

Cross References

Leasehold time share interests, see §§501-241 to 501-248.



§514E-17 - Release of purchaser's funds, notes, and contracts from escrow without a closing.

§514E-17  Release of purchaser's funds, notes, and contracts from escrow without a closing.  A purchaser's funds, negotiable instruments, and purchase money contracts may be released from escrow without a closing as follows:

(1)  If a purchaser or developer gives a valid notice of cancellation of the contract pursuant to section 514E-8, all of the purchaser's funds and any negotiable instruments and purchase money contracts made by the purchaser shall be returned to the purchaser within fifteen days after the notice of cancellation is received.

(2)  If a purchaser or developer properly terminates a contract pursuant to its terms, or if a developer or prospective purchaser terminates a reservation agreement, all of the purchaser's funds and any negotiable instruments and purchase money contracts made by the purchaser or prospective purchaser shall be delivered in accordance with the contract or reservation agreement.

(3)  If the purchaser defaults in the performance of the purchaser's obligations under the contract, all of the purchaser's funds and any negotiable instruments or purchase money contracts made by the purchaser under the contract shall be delivered in accordance with the contract.

(4)  If purchaser's funds are to be used for construction the funds may be disbursed by the escrow agent from time to time to pay for:

(A)  Construction costs of the buildings and improvements in proportion to the valuation of the work completed by the contractor in accordance with the contract documents, as certified by a registered architect or engineer and approved for payment by the construction lender;

(B)  Architectural, engineering, and interior design service fees in proportion to the services performed within each phase of services, as approved by the construction lender;

(C)  The costs of purchasing furnishings and fixtures for the time share units, as approved by the construction lender; and

(D)  Finance and legal fees, and other incidental expenses of constructing the time share units or developing the time share plan as approved by the construction lender;

provided that no such disbursements shall be made unless the developer first deposits with the director (i) a copy of the executed construction contract, (ii) a copy of executed performance and labor and material payment bonds in an amount which is not less than one hundred per cent of the cost of construction and covering any changes to the contract which do not in the aggregate increase the amount of the construction contract by more than ten per cent, (iii) a verified statement showing all costs involved in completing the project, and (iv) satisfactory evidence acceptable to the director of funds sufficient to cover the total costs of constructing, furnishing, and completing the project from purchaser's funds, equity funds, interim or permanent loan commitments or other sources. [L 1982, c 186, §4; gen ch 1985]

Revision Note

Subsection (a) designation deleted.



§514E-18 - Release of purchaser's funds, notes, and contracts from escrow upon closing.

§514E-18  Release of purchaser's funds, notes, and contracts from escrow upon closing.  (a)  Upon the closing of the escrow for the sale of a time share interest, the purchaser's funds and any negotiable instruments and purchase money contracts made by the purchaser shall be delivered by the escrow agent:

(1)  To the trustee of a lien payment trust if a lien payment trust is established pursuant to section 514E-19 to protect purchasers from blanket liens; or

(2)  As provided by any alternative arrangements accepted by the director pursuant to section 514E-27 where such alternative arrangements are used pursuant to section 514E-19 to protect purchasers from blanket liens; or

(3)  To the developer only after the requirements of any other alternative under section 514E-19 for protecting purchasers from blanket liens have been satisfied.

(b)  Notwithstanding any other provisions of this chapter, the escrow agent may not release the purchaser's funds, negotiable instruments, and purchase money contracts from the escrow account to or for the benefit of the developer or a sales agent or for construction until:

(1)  The seven-day cancellation period under section 514E-8 expires as to the purchaser whose funds are being released; and

(2)  The escrow agent receives a sworn statement from the developer that:

(A)  No cancellation notice postmarked on a date within the seven-day cancellation period was received from the purchaser whose funds are being released; and

(B)  No cancellation notice was otherwise received during the seven-day cancellation period from the purchaser whose funds are being released. [L 1982, c 186, §5; am L 1985, c 114, §6]



§514E-19 - Protection of purchasers from blanket liens.

§514E-19  Protection of purchasers from blanket liens.  (a)  An escrow for the sale of a time share interest in a time share ownership plan may close only if the requirements of any one of the following alternatives for protecting the purchaser have been satisfied:

(1)  The time share interest is conveyed to the purchaser free and clear of any blanket liens.

(2)  The time share unit is conveyed to a trustee:

(A)  Free and clear of any blanket liens under a trust meeting the requirements of sections 514E-22 and 23; or

(B)  Under a lien payment trust meeting the requirements of sections 514E-22, 23, 24, and 25.

(3)  (A)  The time share interest is conveyed to the purchaser subject only to blanket liens:

(i)  Where every person holding an interest in the blanket lien has executed and recorded a nondisturbance agreement; or

(ii)  For which the director's acceptance of a surety bond or an irrevocable letter of credit meeting the requirements of section 514E-28 has been recorded with respect to that time share unit; and

(B)  If legal or equitable title will be held by anyone other than the purchaser, a notice of time share plan is recorded.

(4)  The requirements of any alternative arrangements accepted by the director have been met.

(b)  An escrow for the sale of a time share interest in a time share use plan may close only if the requirements of any one of the following alternatives for protecting purchasers have been satisfied:

(1)  The time share unit is conveyed to a trustee:

(A)  Free and clear of any blanket liens under a trust meeting the requirements of sections 514E-22 and 23; or

(B)  Under a lien payment trust meeting the requirements of sections 514E-22, 23, 24, and 25.

(2)  A notice of time share plan is recorded and either:

(A)  Every person holding an interest in a recorded blanket lien against any time share interests in that time share unit executes and records a nondisturbance agreement; or

(B)  The director's acceptance of a surety bond or an irrevocable letter of credit meeting the requirements of section 514E-28 is recorded.

(3)  The requirements of any alternative arrangements accepted by the director have been met.

(c)  [Subsection effective until June 30, 2008.  For subsection effective July 1, 2008, see below.]  A time share interest in any time share plan which satisfies the escrow and blanket lien protection requirements of this chapter shall not be deemed a risk capital security under chapter 485, and the offer or sale of a time share interest therein shall not be deemed the offer or sale of a security.

(c)  A time share interest in any time share plan which satisfies the escrow and blanket lien protection requirements of this chapter shall not be deemed a risk capital security under chapter 485A, and the offer or sale of a time share interest therein shall not be deemed the offer or sale of a security. [L 1982, c 186, §7; am L 2006, c 229, §15]



§514E-20 - Effect of recording a nondisturbance agreement.

§514E-20  Effect of recording a nondisturbance agreement.  When a nondisturbance agreement has been executed by the lienholder and recorded, the lienholder, its successors, and anyone who acquires the property through foreclosure or by a deed, assignment, or other transfer in place of foreclosure, shall take the property subject to the rights of the owners. [L 1982, c 186, §8]



§514E-21 - Effect of recording a notice of time share plan.

§514E-21  Effect of recording a notice of time share plan.  When a notice of time share plan is recorded, claims by creditors of the developer and claims upon, or by successors to, the interest of the title holder who executed the notice of time share plan, shall be subordinate to the interest of owners whose purchase of time share interests in the time share plan is closed after the notice of time share plan is recorded.  The recording of a notice of time share plan shall not affect:

(1)  The rights or lien of a lienholder whose lien was recorded prior to the notice of time share plan;

(2)  The rights of the holder of an option recorded before the notice of time share plan;

(3)  The rights or lien of a lienholder having a purchase money lien on a time share interest. [L 1982, c 186, §9]



§514E-22 - General requirements for trusts.

§514E-22  General requirements for trusts.  If time share units are required to be conveyed to a trustee pursuant to section 514E-19, the trust instrument must provide for at least the following:

(1)  Title to the time share units must be transferred to the trustee before the purchaser's funds are disbursed by the escrow agent.

(2)  The trustee shall not convey or transfer the time share units except for any units with respect to which no owner has any further right of occupancy or as permitted in section 514E-26.

(3)  The trustee shall be prohibited from encumbering the time share units unless the director shall consent thereto.  Such consent shall be given if the trust shall meet all of the requirements of section 514E-24 or all requirements of one of the alternative provisions in section 514E-19 are then satisfied.

(4)  The association on behalf of the owners must expressly be made a third party beneficiary of the trust.

(5)  Notice of the intention of the trustee to resign must be given to the director at least ninety days before the resignation takes effect.

(6)  No amendment of the trust instrument adversely affecting the interests or rights of owners may be made without the written approval of the association.

(7)  Any other provisions required by the director as provided by rules adopted pursuant to chapter 91. [L 1982, c 186, §10]



§514E-23 - Requirements for trustees.

§514E-23  Requirements for trustees.  If time share units are conveyed to a trustee pursuant to section 514E-19, the following requirements shall be met:

(1)  The trustee must be a bank, savings and loan association, or a trust company meeting the requirements of any rules adopted by the director pursuant to chapter 91.

(2)  The trustee must at all times:

(A)  Maintain fidelity bonds in a form approved by the director in such amounts and providing coverage as required by rules adopted by the director pursuant to chapter 91; and

(B)  Maintain a policy of errors and omissions insurance in a form approved by the director in such amounts and providing coverage as required by rules adopted by the director pursuant to chapter 91. [L 1982, c 186, §11]



§514E-24 - Additional requirements for lien payment trusts.

§514E-24  Additional requirements for lien payment trusts.  (a)  If a lien payment trust is established to meet the requirements of section 514E-19, then in addition to the requirements of section 514E-22, the trust instrument shall:

(1)  Require the deposit into trust of a lien payment deposit meeting the requirements of section 514E-25, before closing the sale of the first time share interest.

(2)  Require the deposit into trust before closing the sale of the first time share interest, and the retention for the duration of the trust, of an installment payment reserve consisting of funds in an amount at all times sufficient:

(A)  To pay the total of three successive monthly installments of debt service on the blanket lien(s); provided if the developer complies with section 514E-25(c), the amount paid shall be a pro rata share of the amount required above, determined in accordance with section 514E-25(c).

(i)  If installments of debt service are due less frequently than monthly, the funds retained in trust shall be sufficient to pay all installments becoming due within the next succeeding six months, the next installment due.

(ii)  If the payments of debt service are not payable in equal installments, such additional funds shall be retained in the trust as the director shall determine to be reasonably necessary to assure that the trustee will have sufficient cash to pay any installments under the blanket liens when due.

(B)  To create a sinking fund to extinguish the debt at its maturity if a blanket lien against the trust property is an interest-only loan, contains a balloon payment provision, or is otherwise not fully amortized under the terms for repayment.

(3)  Authorize the trustee to sell, transfer, hypothecate, encumber, or otherwise dispose of the purchase money contracts or other assets composing the lien payment deposit or any portion thereof, if in the trustee's judgment, such action is necessary in order to enable the trustee to make all payments required to be made under the blanket liens so as to prevent any foreclosure thereof.

(4)  Require the developer to replenish the funds and assets in the trust whenever the lien payment deposit or the funds in the installment payment reserve fail to meet the requirements set forth in this section.

(5)  Provide that the trustee periodically shall disburse funds in the trust as follows:  first, to the payment of real property taxes, governmental assessments, and lease rent, if any; second, to the payment of current payments then due on the blanket liens, in their order of priority; third, to any sinking fund established for the payment of blanket liens, including any prepayment penalties and release prices; fourth, to any service charges and costs payable to the trustee and its collection agent, if any, pursuant to the trust instrument; and fifth, to the developer or as directed by the developer.

(6)  Contain any other provisions required by the director as provided by rules adopted pursuant to chapter 91.

(b)  If a lien payment trust is established to meet the requirements of section 514E-19, every purchase money contract must contain the following provision in at least ten-point bold face type:

NOTICE

Immediately upon demand by the trustee under the lien payment trust for the time share plan, the holder of this document must promptly deliver to the trustee all payments made by the purchaser after the trustee mails or otherwise sends notice that the funds and other assets in the trust are inadequate to meet the requirements for the lien payment deposit.  The holder must continue to send the trustee the purchaser's payments until the lien payment deposit is replenished.

[L 1982, c 186, §12]



§514E-25 - Lien payment deposit.

§514E-25  Lien payment deposit.  (a)  The lien payment deposit shall consist of either (i) nondelinquent purchase money contracts from purchasers of time share interests in the time share plan or (ii) other assets deposited into trust by the developer and approved by the director.

(b)(1)  The purchase money contracts must have an aggregate remaining principal balance of not less than, and any other assets deposited must have a liquidated value of not less than, one hundred ten per cent of the difference between (i) the aggregate remaining principal balance owing under blanket liens against the time share unit or time share interests in it, including any prepayment penalties, release prices, and similar charges, (ii) the amount of money, or its equivalent, in the trust and available at any time to be applied to the reduction of the principal balance of the blanket lien.  The developer shall have the burden of establishing to the satisfaction of the director the liquidated value of assets other than purchase money contracts from purchasers in the time share plan.

(2)  If the blanket lien payment deposit consists of purchase money contracts, the payments required to be made by purchasers under the contracts shall:

(A)  Be due on or before the dates on which payments become due on the blanket liens;

(B)  If paid when due, be equal to at least one hundred ten per cent of the amount required to be paid on the blanket liens on such date; and

(C)  Be sufficient to pay, in full, during the term of such contracts (i) all amounts secured by the blanket liens, including prepayment penalties and release prices, if any; and (ii) all service charges payable to the trustee, any collection agent, and any other servicing agent pursuant to the trust instrument.

(3)  If the developer proposes to deposit into trust assets other than purchase money contracts, such assets must be sufficient to pay debt service installments on the blanket lien as they become due and to create a sinking fund or other arrangement adequate to extinguish the debt secured by the blanket lien at its maturity.

(c)(1)  In lieu of the requirements of subsection (b), the developer may elect to follow the requirements of paragraphs (2), (3), (4), and (5) of this subsection if the following requirements are met:

(A)  The developer owns or leases under a lease for a term of not less than thirty years all the noncommercial portions of a hotel, condominium, cooperative, or other project;

(B)  No more than seventy-five per cent of the appraised value of the project is subject to a mortgage or other lien.  The appraised value shall be based on the use of the project prior to the creation of the time share plan;

(C)  (i) As security for the obligations of the developer to the owners, the developer executes and records a mortgage in favor of the trustee under the lien payment trust or the association, in either case as trustee on behalf of the owners, twenty-five per cent of the appraised value of the project; or (ii) the developer conveys or transfers the project to a trust meeting the requirements of sections 514E-22 and 23, and under the terms of the trust instrument the twenty-five per cent of the beneficial interest in the trust is held for the benefit of, or conveyed or transferred to, the association, acting as trustee for the owners, as security for the obligations of the developer to owners; and

(D)  The developer files a verified statement of the program of financing acceptable to the director containing a cash flow analysis showing that the developer has adequate funds to pay the debt service installments on the blanket liens on the project during the sales period and to extinguish the debt secured by the blanket lien at its maturity, whether from sales proceeds, loan commitments, income from operations of the project, or other sources.

(2)  The purchase money contracts must have an aggregate remaining principal balance of not less than, and any other assets deposited must have a liquidated value of not less than, one hundred ten per cent of the difference between (i) a pro rata share of the aggregate remaining principal balance owing under blanket liens against the time share unit or time share interests in it, including any prepayment penalties, release prices and similar charges, (ii) a pro rata share of the amount of money, or its equivalent, in the trust and available at any time to be applied to the reduction of the principal balance of the blanket lien.  The developer shall have the burden of establishing to the satisfaction of the director the liquidated value of assets other than purchase money contracts from purchasers in the time share plan.

(3)  If the blanket lien payment deposit consists of purchase money contracts, the payments required to be made by purchasers under the contracts must:

(A)  Be due on or before the dates on which payments become due on the blanket liens;

(B)  If paid when due, be equal to at least one hundred ten per cent of a pro rata share of the amount required to be paid on the blanket liens on such date; and

(C)  Be sufficient to pay, in full, during the term of such contracts (i) a pro rata share of all amounts secured by the blanket liens, including prepayment penalties and release prices, if any; and (ii) all service charges payable to the trustee, any collection agent, and any other servicing agent pursuant to the trust instrument.

(4)  If the developer proposes to deposit into trust assets other than purchase money contracts, such assets must be sufficient to pay a pro rata share of the debt service installments on the blanket lien as they become due and to create a sinking fund or other arrangement adequate to extinguish the debt secured by the blanket lien at its maturity.

(5)  For purposes of this subsection, the term "pro rata share" means a share proportionate to the ratio that the number of time share units in which the sale of time share interests have been closed bears to the total number of time share units in the project.  No more than fifty-one weeks of use annually may be attributed to each time share unit in determining the pro rata share.

(6)  The developer may elect to terminate the use of the provisions of this subsection upon satisfying all of the requirements of either subsection (b) or section 514E-26(c).

(d)  For purposes of this section, a purchase money contract is deemed delinquent when an installment payment is more than fifty-nine days past due. [L 1982, c 186, §13]



§514E-26 - Termination of a trust.

§514E-26  Termination of a trust.  (a)  In the case of a time share use plan, the trust for the time share units shall be irrevocable during the time that any owner of a time share interest has a right to the occupancy of a time share unit, except as provided in subsection (c).

(b)  In a time share ownership plan, the trust for a time share unit shall be irrevocable until all blanket liens are extinguished, except as provided in subsection (c).

(c)  The developer may elect to terminate the use of a trust for a time share unit if, at a later date,

(1)  The trustee records a notice of time share plan after the recording of either:

(A)  Nondisturbance agreements executed by every lienholder who has a blanket lien against the time share unit, or

(B)  The director's acceptance of a surety bond or irrevocable letter of credit for that unit; or

(2)  The director approves alternative arrangements which permit the termination of the trust. [L 1982, c 186, §14]



§514E-27 - Alternative arrangements for purchaser protection.

§514E-27  Alternative arrangements for purchaser protection.  (a)  In recognition of the impossibility or impracticability of a proposed time share plan satisfying some of the requirements of section 514E-19 because of factors over which the developer has little or no control, the director may accept arrangements, other than those prescribed by section 514E-19, which in the judgment of the director will give rights and remedies affording equivalent benefits and protections to time share owners which are at least comparable in scope though not necessarily in nature to those designed to be afforded by the section.

(b)  Whenever the director is asked to accept alternative arrangements pursuant to this section, the director may contract with an attorney or attorneys and may contract with any other private consultants which the director or the attorney deems necessary or advisable, in connection with the review of the proposed arrangements for protecting purchasers; provided that the cost of retaining such attorneys and other consultants shall be borne by the developer.  The attorney shall be asked to thoroughly review the time share plan for the purpose of examining the purchaser protections, including the documentation used in connection therewith and the disclosure thereof in the developer's disclosure statement.  Upon completing the review, the attorney shall provide a written analysis of the proposal and an opinion as to the nature and extent of the protections which the proposal affords purchasers against blanket liens.  The review of alternative arrangements pursuant to this section shall be in addition to the consultant review required under section 514E-10.5 for all filings which are submitted by time share developers. [L 1982, c 186, §15; am L 1984, c 41, §2]



§514E-28 - Requirements for surety bonds and letters of credit.

§514E-28  Requirements for surety bonds and letters of credit.  Any surety bond or irrevocable letter of credit furnished to the director pursuant to section 514E-19 must be in an amount which is not less than one hundred ten per cent of the remaining principal balance of every indebtedness secured by a blanket lien related to the time share unit.  Any such bond must be issued by a surety authorized to do business in the State and having sufficient net worth to be acceptable to the director.  Any such letter of credit must be irrevocable and must be drawn upon a bank, savings and loan association, or other financial institution authorized to do business in the State and having a sufficient net worth to be acceptable to the director.  The bond or irrevocable letter of credit shall provide for payment (up to the limit of such bond or letter of credit) of all amounts secured by the blanket lien, including costs, expenses, and legal fees of the lienholder, if for any reason the blanket lien is enforced.  The beneficiary of any such letter of credit and the obligee of any such bond shall be the director on behalf of the owners.  The bond or irrevocable letter of credit may be reduced periodically in proportion to the reduction of the remaining principal balance of the indebtedness secured by the blanket liens.  Upon being furnished with a surety bond or irrevocable letter of credit satisfying the foregoing requirements, the developer shall prepare and the director shall execute and acknowledge a document in recordable form accepting such surety bond or irrevocable letter of credit and identifying the time share units to which it applies. [L 1982, c 186, §16]



§514E-29 - Association; lien for delinquent assessments.

§514E-29  Association; lien for delinquent assessments.  (a)  All time share plans shall have an association which shall be a nonprofit corporation.  Each owner shall be a member of the association.

(b)  The association may levy regular, special, and other assessments in accordance with its governing documents.  Any regular, special, or other assessment, and any late charges, interest, and costs of collection, including reasonable attorneys' fees, assessed by the association in accordance with its governing documents, shall be a debt of the owner of the time share interest at the time the assessment or other sums are levied.

(c)  The amount of the assessment, plus any late charges, interest, costs of collection, and reasonable attorneys' fees, assessed by the association and chargeable to any owner of a time share interest, shall be a lien on the owner's time share interest.

(d)  Notice of any delinquent lien created pursuant to subsection (c) shall be recorded in the bureau of conveyances and upon recordation shall be prior to all other liens, except:

(1)  Liens for taxes and assessments lawfully imposed by governmental authority against the time share interest;

(2)  All sums unpaid on any mortgage of record encumbering the time share interest which was recorded prior to the recordation of a notice of a lien by the association; and

(3)  For a time share interest subject to a condominium property regime, the lien of the association of owners under chapter 514A or 514B, created pursuant to section 514A-90 or 514B-146.

(e)  A lien created pursuant to subsection (c) may be enforced by the association in any manner permitted by law, including:

(1)  Foreclosure by an action in like manner as a mortgage of real property; or

(2)  Foreclosure under power of sale, if the power of sale is contained in the governing documents of the association, or in the original deed of the time share interest;

provided that the procedures and notice requirements contained in chapter 667 shall govern.  The plan manager or board of directors of the association, acting on behalf of the owners, unless prohibited by the project instruments, may bid on the time share interest at the foreclosure sale and acquire and hold, lease, mortgage, and convey the same.

(f)  Where the association or other purchaser obtains title to the time share interest as a result of the foreclosure of the association's lien, the acquirer of title and the acquirer's successors and assigns shall not be liable for the share of the expenses or assessments by the association chargeable to the time share interest which became due prior to the acquisition of title to the time share interest by the acquirer.  Notwithstanding the immediately preceding sentence, the unpaid share of expenses or assessments shall be deemed to be expenses collectible from all of the time share owners, including the acquirer and the acquirer's successors and assigns.

(g)  Nothing in this section prohibits the association from bringing an action to recover a money judgment against the owner of a time share interest for unpaid assessments and expenses without first either foreclosing or waiving the association's lien securing the same. [L 1982, c 186, §17; am L 1996, c 165, §1; am L 2004, c 164, §22; am L 2008, c 28, §16]



§514E-30 - Scope of chapter.

§514E-30  Scope of chapter.  This chapter applies to the offer and sale in Hawaii of time share interests in time share units located in Hawaii.  If time share units are located outside of Hawaii, but any offer or sale is made within the State, this chapter, except for sections 514E-3, 514E-4, 514E-5, 514E-6, 514E-7, and 514E-14, shall apply.  As to the offer and sale outside of Hawaii of time share interest in a time share plan which includes time share units located in Hawaii, this chapter, except for sections 514E-2.5, 514E-8, 514E-9, 514E-10(b) and (c), 514E-11, and 514E-11.1 shall apply. [L 1982, c 186, §18; am L 2001, c 70, §1]



§514E-31 - Private right of action.

[§514E-31]  Private right of action.  Nothing in this chapter shall be construed to preclude a person aggrieved by a violation of this chapter from filing an action in court for civil damages.  A violation of this chapter shall be deemed a cause of action for the purpose of the court action. [L 1997, c 249, pt of §2]






CHAPTER 515 - DISCRIMINATION IN REAL PROPERTY TRANSACTIONS

§515-1 - Construction.

§515-1  Construction.  This chapter shall be construed according to the fair import of its terms and shall be liberally construed. [L 1967, c 193, pt of §1; HRS §515-1]



§515-2 - Definitions.

§515-2  Definitions.  In this chapter, unless the context otherwise requires:

"Age" means over the age of majority or emancipated minors.

"Commission" means the civil rights commission.

"Disability" means having a physical or mental impairment which substantially limits one or more major life activities, having a record of such an impairment, or being regarded as having such an impairment.  The term does not include current illegal use of or addiction to a controlled substance or alcohol or drug abuse that threatens the property or safety of others.

"Discriminatory practice" means a practice designated as discriminatory under the terms of this chapter.

"Familial status" means the status of:  a parent having legal custody of and domiciled with a minor child or children, a person who is domiciled with a minor child or children and who has written or unwritten permission from the legal parent, a person who is pregnant, or any person who is in the process of securing legal custody of a minor child or children.

"Gender identity or expression" includes a person's actual or perceived gender, as well as a person's gender identity, gender-related self-image, gender-related appearance, or gender-related expression, regardless of whether that gender identity, gender-related self-image, gender-related appearance, or gender-related expression is different from that traditionally associated with the person's sex at birth.

"Housing accommodation" includes any improved or unimproved real property, or part thereof, which is used or occupied, or is intended, arranged, or designed to be used or occupied, as the home or residence of one or more individuals.

"National origin" includes the national origin of an ancestor.

"Person" refers to the definition of section 1-19 and includes a legal representative, partnership, receiver, trust, trustee, trustee in bankruptcy, the State, or any governmental entity or agency.

"Real estate broker or salesperson" means a person, whether licensed or not, who, for or with the expectation of receiving a consideration, lists, sells, purchases, exchanges, rents, or leases real property, or who negotiates or attempts to negotiate any of these activities, or who purports to be engaged in these activities, or who negotiates or attempts to negotiate a loan secured or to be secured by a mortgage or other encumbrance upon real property, or who is engaged in the business of listing real property in a publication; or a person employed by or acting on behalf of any of these.

"Real estate transaction" includes the sale, exchange, rental, or lease of real property.

"Real property" includes buildings, structures, real estate, lands, tenements, leaseholds, interests in real estate cooperatives, condominiums, and hereditaments, corporeal and incorporeal, or any interest therein.

"Sexual orientation" means having a preference for heterosexuality, homosexuality, or bisexuality, having a history of any one or more of these preferences, or being identified with any one or more of these preferences.  "Sexual orientation" shall not be construed to protect conduct otherwise proscribed by law.

"Steering" includes the practice of directing persons who seek to enter into a real estate transaction toward or away from real property in order to deprive them of the benefits of living in a discrimination-free environment. [L 1967, c 193, §2; HRS §515-2; am L 1976, c 159, §3; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 1984, c 105, §1; am L 1989, c 386, §§4, 21; am L 1990, c 275, §2; am L 1992, c 33, §5 and c 171, §2; am L 2005, c 214, §2]



§515-3 - Discriminatory practices.

§515-3  Discriminatory practices.  It is a discriminatory practice for an owner or any other person engaging in a real estate transaction, or for a real estate broker or salesperson, because of race, sex, including gender identity or expression, sexual orientation, color, religion, marital status, familial status, ancestry, disability, age, or human immunodeficiency virus infection:

(1)  To refuse to engage in a real estate transaction with a person;

(2)  To discriminate against a person in the terms, conditions, or privileges of a real estate transaction or in the furnishing of facilities or services in connection therewith;

(3)  To refuse to receive or to fail to transmit a bona fide offer to engage in a real estate transaction from a person;

(4)  To refuse to negotiate for a real estate transaction with a person;

(5)  To represent to a person that real property is not available for inspection, sale, rental, or lease when in fact it is available, or to fail to bring a property listing to the person's attention, or to refuse to permit the person to inspect real property, or to steer a person seeking to engage in a real estate transaction;

(6)  To print, circulate, post, or mail, or cause to be published a statement, advertisement, or sign, or to use a form of application for a real estate transaction, or to make a record or inquiry in connection with a prospective real estate transaction, that indicates, directly or indirectly, an intent to make a limitation, specification, or discrimination with respect thereto;

(7)  To offer, solicit, accept, use, or retain a listing of real property with the understanding that a person may be discriminated against in a real estate transaction or in the furnishing of facilities or services in connection therewith;

(8)  To refuse to engage in a real estate transaction with a person or to deny equal opportunity to use and enjoy a housing accommodation due to a disability because the person uses the services of a guide dog, signal dog, or service animal; provided that reasonable restrictions or prohibitions may be imposed regarding excessive noise or other problems caused by those animals.  For the purposes of this paragraph:

"Blind" shall be as defined in section 235-1;

"Deaf" shall be as defined in section 235-1;

"Guide dog" means any dog individually trained by a licensed guide dog trainer for guiding a blind person by means of a harness attached to the dog and a rigid handle grasped by the person;

"Reasonable restriction" shall not include any restriction that allows any owner or person to refuse to negotiate or refuse to engage in a real estate transaction; provided that as used in this paragraph, the "reasonableness" of a restriction shall be examined by giving due consideration to the needs of a reasonable prudent person in the same or similar circumstances.  Depending on the circumstances, a "reasonable restriction" may require the owner of the service animal, guide dog, or signal dog to comply with one or more of the following:

(A)  Observe applicable laws including leash laws and pick-up laws;

(B)  Assume responsibility for damage caused by the dog; or

(C)  Have the housing unit cleaned upon vacating by fumigation, deodorizing, professional carpet cleaning, or other method appropriate under the circumstances.

The foregoing list is illustrative only, and neither exhaustive nor mandatory;

"Service animal" means any animal that is trained to provide those life activities limited by the disability of the person;

"Signal dog" means any dog that is trained to alert a deaf person to intruders or sounds;

(9)  To solicit or require as a condition of engaging in a real estate transaction that the buyer, renter, or lessee be tested for human immunodeficiency virus infection, the causative agent of acquired immunodeficiency syndrome;

(10)  To refuse to permit, at the expense of a person with a disability, reasonable modifications to existing premises occupied or to be occupied by the person if modifications may be necessary to afford the person full enjoyment of the premises.  A real estate broker or salesperson, where it is reasonable to do so, may condition permission for a modification on the person agreeing to restore the interior of the premises to the condition that existed before the modification, reasonable wear and tear excepted;

(11)  To refuse to make reasonable accommodations in rules, policies, practices, or services, when the accommodations may be necessary to afford a person with a disability equal opportunity to use and enjoy a housing accommodation;

(12)  In connection with the design and construction of covered multifamily housing accommodations for first occupancy after March 13, 1991, to fail to design and construct housing accommodations in such a manner that:

(A)  The housing accommodations have at least one accessible entrance, unless it is impractical to do so because of the terrain or unusual characteristics of the site; and

(B)  With respect to housing accommodations with an accessible building entrance:

(i)  The public use and common use portions of the housing accommodations are accessible to and usable by disabled persons;

(ii)  Doors allow passage by persons in wheelchairs; and

(iii)  All premises within covered multifamily housing accommodations contain an accessible route into and through the housing accommodations; light switches, electrical outlets, thermostats, and other environmental controls are in accessible locations; reinforcements in the bathroom walls allow installation of grab bars; and kitchens and bathrooms are accessible by wheelchair; or

(13)  To discriminate against or deny a person access to, or membership or participation in any multiple listing service, real estate broker's organization, or other service, organization, or facility involved either directly or indirectly in real estate transactions, or to discriminate against any person in the terms or conditions of such access, membership, or participation. [L 1967, c 193, §3; HRS §515-3; am L 1971, c 124, §1; am L 1975, c 109, §5; am L 1976, c 159, §4; am L 1984, c 105, §2; gen ch 1985; am L 1987, c 365, §1 and c 370, §1; am L 1989, c 391, §2; am L 1990, c 67, §8 and c 275, §3; am L 1991, c 178, §2; am L 1992, c 33, §4 and c 171, §3; am L 1993, c 140, §2; am L 1997, c 311, §1; am L 2005, c 214, §3]



§515-4 - Exemptions.

§515-4  Exemptions.  (a)  Section 515-3 does not apply:

(1)  To the rental of a housing accommodation in a building which contains housing accommodations for not more than two families living independently of each other if the lessor resides in one of the housing accommodations; or

(2)  To the rental of a room or up to four rooms in a housing accommodation by an individual if the individual resides therein.

(b)  Nothing in section 515-3 shall be deemed to prohibit refusal, because of sex, including gender identity or expression, sexual orientation, or marital status, to rent or lease housing accommodations:

(1)  Owned or operated by a religious institution and used for church purposes as that term is used in applying exemptions for real property taxes; or

(2)  Which are part of a religiously affiliated institution of higher education housing program which is operated on property that the institution owns or controls, or which is operated for its students pursuant to Title IX of the Higher Education Act of 1972.

(c)  Nothing in this chapter regarding familial status or age shall apply to housing for older persons as defined by 42 United States Code section 3607(b)(2). [L 1967, c 193, §4; HRS §515-4; gen ch 1985; am L 1990, c 275, §4; am L 1992, c 171, §4; am L 1993, c 140, §1; am L 2005, c 214, §4]



§515-5 - Discriminatory financial practices.

§515-5  Discriminatory financial practices.  It is a discriminatory practice for a person, a representative of such person, or a real estate broker or salesperson, to whom an inquiry or application is made for financial assistance in connection with a real estate transaction or for the construction, rehabilitation, repair, maintenance, or improvement of real property, because of race, sex, including gender identity or expression, sexual orientation, color, religion, marital status, familial status, ancestry, disability, age, or human immunodeficiency virus infection:

(1)  To discriminate against the applicant;

(2)  To use a form of application for financial assistance or to make or keep a record or inquiry in connection with applications for financial assistance that indicates, directly or indirectly, an intent to make a limitation, specification, or discrimination unless the records are required by federal law;

(3)  To discriminate in the making or purchasing of loans or the provision of other financial assistance for purchasing, constructing, improving, repairing, or maintaining a dwelling, or the making or purchasing of loans or the provision of other financial assistance secured by residential real estate; or

(4)  To discriminate in the selling, brokering, or appraising of residential real property. [L 1967, c 193, §5; HRS §515-5; am L 1971, c 124, §2; am L 1976, c 159, §5; am L 1989, c 391, §3; am L 1990, c 275, §5; am L 1992, c 33, §5 and c 171, §5; am L 2005, c 214, §5]



§515-6 - Restrictive covenants and conditions.

§515-6  Restrictive covenants and conditions.  (a)  Every provision in an oral agreement or a written instrument relating to real property that purports to forbid or restrict the conveyance, encumbrance, occupancy, or lease thereof to individuals because of race, sex, including gender identity or expression, sexual orientation, color, religion, marital status, familial status, ancestry, disability, age, or human immunodeficiency virus infection, is void.

(b)  Every condition, restriction, or prohibition, including a right of entry or possibility of reverter, that directly or indirectly limits the use or occupancy of real property on the basis of race, sex, including gender identity or expression, sexual orientation, color, religion, marital status, familial status, ancestry, disability, age, or human immunodeficiency virus infection is void, except a limitation, on the basis of religion, on the use of real property held by a religious institution or organization or by a religious or charitable organization operated, supervised, or controlled by a religious institution or organization, and used for religious or charitable purposes.

(c)  It is a discriminatory practice to insert in a written instrument relating to real property a provision that is void under this section or to honor or attempt to honor such a provision in the chain of title. [L 1967, c 193, §6; HRS §515-6; am L 1971, c 124, §3; am L 1976, c 159, §6; am L 1989, c 391, §4; am L 1990, c 275, §6; am L 1992, c 33, §5 and c 171, §6; am L 2005, c 214, §6]



§515-7 - Blockbusting.

§515-7  Blockbusting.  It is a discriminatory practice for a person, representative of a person, or a real estate broker or salesperson, for the purpose of inducing a real estate transaction from which the person, representative, or real estate broker or salesperson may benefit financially, because of race, sex, including gender identity or expression, sexual orientation, color, religion, marital status, familial status, ancestry, disability, age, or human immunodeficiency virus infection:

(1)  To represent that a change has occurred or will or may occur in the composition of the owners or occupants in the block, neighborhood, or area in which the real property is located; or

(2)  To represent that this change will or may result in the lowering of property values, an increase in criminal or antisocial behavior, or a decline in the quality of schools in the block, neighborhood, or area in which the real property is located. [L 1967, c 193, §7; HRS §515-7; am L 1971, c 124, §4; am L 1976, c 159, §7; gen ch 1985; am L 1990, c 275, §7; am L 1992, c 33, §5 and c 171, §7; am L 2005, c 214, §7]



§515-8 - Religious institutions.

§515-8  Religious institutions.  It is not a discriminatory practice for a religious institution or organization or a charitable or educational organization operated, supervised, or controlled by a religious institution or organization to give preference to members of the same religion in a real property transaction, unless membership in such religion is restricted on account of race, color, or ancestry. [L 1967, c 193, §8; HRS §515-8; am L 1971, c 124, §5; am L 1992, c 171, §8]



§515-9 - Enforcement.

§515-9  Enforcement.  The civil rights commission has jurisdiction over the subject of real property transaction practices and discrimination made unlawful by this chapter.  The commission has the following powers:

(1)  To receive, initiate, investigate, seek to conciliate, hold hearings on, and pass upon complaints alleging violations of this chapter in accordance with the procedure established in chapter 368, except that investigations shall be completed within one hundred days and a final administrative disposition shall be made within one year of the date of the receipt of the complaint, unless impracticable to do so;

(2)  At any time after a complaint is filed, to require answers to interrogatories, compel the attendance of witnesses, examine witnesses under oath or affirmation, and require the production of documents relevant to the complaint.  Before a finding of reasonable cause, chapter 368 to the contrary notwithstanding, the commission may issue a notice of right to sue upon written request of the complainant which must be exercised within ninety days of receipt of the notice or one year after the filing of the complaint, whichever is later.  The commission may make rules authorizing any individual designated to exercise these powers in the performance of official duties;

(3)  Chapter 368 to the contrary notwithstanding, after a finding of reasonable cause, to notify the complainant, respondent, or an aggrieved person on whose behalf the complaint was filed, that an election may be made to file a civil action in lieu of an administrative hearing.  The election must be made not later than twenty days after receipt by the electing party of the notice.  The electing party shall be provided with a notice of right to sue which must be exercised within ninety days of receipt of that notice or one year after the filing of the complaint, whichever is later.  The commission will provide legal representation to the complainant in the event of an election by any party.  After the filing of a civil action, the parties may stipulate to have the matter remanded for an administrative hearing;

(4)  To furnish technical assistance requested by persons subject to this chapter to further compliance with the chapter or an order issued thereunder;

(5)  To make studies appropriate to effectuate the purposes and policies of this chapter and to make the results thereof available to the public;

(6)  To render at least annually a comprehensive written report to the governor and to the legislature.  The report may contain recommendations of the commission for legislative or other action to effectuate the purposes and policies of this chapter; and

(7)  In accordance with chapter 91, to adopt rules to effectuate the purposes and policies of this chapter, including rules requiring the inclusion in advertising material of notices prepared or approved by the commission. [L 1967, c 193, §9; HRS §515-9; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 1989, c 386, §13; am L 1992, c 171, §9]

Cross References

Annual reports, due dates, see §93-12.



§515-10 to 12 - REPEALED.

§§515-10 to 12  REPEALED.  L 1989, c 386, §§22 to 24.



§515-13 - Remedies.

§515-13  Remedies.  (a)  If the commission determines that the respondent has engaged in a discriminatory practice, the commission shall state its findings of fact and conclusions of law and shall issue an order requiring the respondent to cease and desist from the discriminatory practice and to take such affirmative actions as in the judgment of the commission will carry out the purposes of this chapter.  A copy of the order shall be delivered to the respondent, the complainant, the attorney general, and to such other public officers and persons as the commission deems proper.

(b)  Affirmative action ordered under this section may include, but is not limited to:

(1)  Sale, exchange, lease, rental, assignment, or sublease of real property to an individual;

(2)  Extension to all individuals of the full and equal enjoyment of the advantages, facilities, privileges, and services of the respondent;

(3)  Reporting as to the manner of compliance;

(4)  Posting notices in conspicuous places in the respondent's place of business in form prescribed by the commission and inclusion of such notices in advertising material;

(5)  Cancellation, rescission, or revocation of a contract, deed, lease, or other instrument transferring real property, which is the subject of a complaint of a discriminatory practice, to a person who had actual knowledge or record notice, prior to the transfer or the execution of the legally binding obligation to make the transfer, that a determination of reasonable cause had been made with respect to the discriminatory practice;

(6)  Payment to an injured party of profits obtained by the respondent through a violation of section 515-7, subject to the principles of equity;

(7)  Payment to the complainant of damages for an injury caused by the discriminatory practice and costs, including a reasonable attorney's fee.  Unless greater damages are proven, damages may be assessed at $500 for each violation.

(c)  In the case of a respondent who is found by the commission to have engaged in a discriminatory practice in the course of performing under a contract or subcontract with the State or a county, or agency thereof, if the discriminatory practice was authorized, requested, commanded, performed, or knowingly or recklessly tolerated by the board of directors of the respondent or by an officer or executive agent acting within the scope of the officer's or agent's employment, the commission shall so certify to the contracting agency.  Unless the commission's finding of a discriminatory practice is reversed in the course of judicial review, the finding of discrimination is binding on the contracting agency.

(d)  Thirty days after an order is issued under this section, unless an appeal by the respondent is pending, the commission may publish or cause to be published the name of a person who has been determined to be engaged in a discriminatory practice. [L 1967, c 193, §13; HRS §515-13; am L 1972, c 107, §3(b); am L 1982, c 204, §8; gen ch 1985; am L 1989, c 386, §14]



§25 , 26 - .

§§515-14, 15  REPEALED.  L 1989, c 386, §§25, 26.



§515-16 - Other discriminatory practices.

§515-16  Other discriminatory practices.  It is a discriminatory practice for a person, or for two or more persons to conspire:

(1)  To retaliate, threaten, or discriminate against a person because of the exercise or enjoyment of any right granted or protected by this chapter, or because the person has opposed a discriminatory practice, or because the person has made a charge, filed a complaint, testified, assisted, or participated in an investigation, proceeding, or hearing under this chapter;

(2)  To aid, abet, incite, or coerce a person to engage in a discriminatory practice;

(3)  To interfere with any person in the exercise or enjoyment of any right granted or protected by this chapter or with the performance of a duty or the exercise of a power by the commission;

(4)  To obstruct or prevent a person from complying with this chapter or an order issued thereunder;

(5)  To intimidate or threaten any person engaging in activities designed to make other persons aware of, or encouraging such other persons to exercise rights granted or protected by this chapter; or

(6)  To threaten, intimidate or interfere with persons in their enjoyment of a housing accommodation because of the race, sex, color, religion, marital status, familial status, ancestry, disability, age, or human immunodeficiency virus infection of such persons, or of visitors or associates of such persons. [L 1967, c 193, §16; HRS §515-16; am L 1982, c 204, §8; gen ch 1985; am L 1989, c 386, §15; am L 1992, c 171, §10; am L 1993, c 140, §3]



§515-17 - Attempts.

§515-17  Attempts.  An attempt to commit, directly or indirectly, a discriminatory practice is a discriminatory practice. [L 1967, c 193, §17; HRS §515-17]



§515-18 - Conciliation agreements.

§515-18  Conciliation agreements.  (a)  Section 368-4 to the contrary notwithstanding, any conciliation agreement which results after a finding of cause shall be subject to the approval of the commission and shall be made public unless the complainant and respondent otherwise agree and the commission determines that disclosure is not required to further the purposes of this chapter.

(b)  It is a discriminatory practice for a party to a conciliation agreement made under this chapter to violate the terms of the agreement. [L 1967, c 193, §18; HRS §515-18; am L 1992, c 171, §11]



§515-19 - Public contractors.

§515-19  Public contractors.  Upon receiving a certification made under section 515-13(c), a contracting agency may take appropriate action to:

(1)  Terminate a contract or portion thereof previously entered into with the respondent, either absolutely or on condition that the respondent carry out a program of compliance with this chapter; and

(2)  Assist the State and all counties, and agencies thereof, to refrain from entering into further contracts, or extensions or other modifications of existing contracts, with the respondent until the commission is satisfied that the respondent will carry out policies in compliance with this chapter. [L 1967, c 193, §19; HRS §515-19; am L 1982, c 204, §8; am L 1989, c 386, §16]



§515-20 - Prima facie evidence.

§515-20  Prima facie evidence.  In a proceeding under this chapter, a written, printed, or visual communication, advertisement, or other form of publication, or written inquiry, or record, or other document purporting to have been made by a person is prima facie evidence that it was authorized by the person. [L 1967, c 193, §20; HRS §515-20; gen ch 1985]






CHAPTER 516 - RESIDENTIAL LEASEHOLDS

§516-1 - Definitions.

PART I.  GENERAL PROVISIONS

§516-1  Definitions.  Unless otherwise clear from the context, as used in this chapter:

"Corporation" means the Hawaii housing finance and development corporation created by chapter 201H.

"Development tract" means a single contiguous area of real property not less than five acres in size which has been developed and subdivided into residential lots, including residential lots which may have been converted to fee simple and streets and roadways developed as an integral part of the development tract.  Two or more pieces of real property shall be considered as a single contiguous area if they would be contiguous except for the interposition or existence of a road, street, stream, fee lot, or other like interference.

"Fair market value" means that amount of money that a purchaser willing, but not obliged, to buy an interest in land would pay an owner willing, but not obliged, to sell it, taking into consideration all uses to which the land is adapted or might in reason be applied.

"Fee simple lands" means absolute ownership of land for an indefinite duration, freely transferable and inheritable.  For the purposes of this chapter, a lessee shall be deemed to own fee simple lands if such fee simple real property is held under any trust agreement or fiduciary arrangement in which another person holds legal title to the land and where the lessee, whether as trustee, co-trustee or beneficiary, holds or retains the controlling interest and right to direct the trust with regard to management or control of the trust or its assets.

"Fee simple owner" and "fee owner" mean the person who owns the fee simple title to the land which is leased, including a life tenant with a remainder over, vested or contingent, and a holder of a defeasible estate, and the holder's heirs, successors, legal representatives, and assigns.

"Lease" means a conveyance of land or an interest in land, by a fee simple owner as lessor, or by a lessee or sublessee as sublessor, to any person, in consideration of a return of rent or other recompense, for a term, measured from the initial date of the conveyance, twenty years or more (including any periods for which the lease may be extended or renewed at the option of the lessee).

"Leased fee" and "leased fee interest" means all of the interests of the fee owner, lessor, and all legal and equitable owners of the land which is leased, other than the lessee's interest as defined by this chapter.

"Legal and equitable owners" means the fee simple owner and all persons having legal or equitable interests in the fee or in the lessor's leasehold estate, including mortgagees, developers, lienors, and sublessors, and their respective heirs, successors, legal representatives, and assigns.

"Lessee" means any person to whom land is leased or subleased, and the lessee's heirs, successors, legal representatives, and assigns.

"Lessor" means any person who leases or subleases land to another, and the lessor's heirs, successors, legal representatives, and assigns.

The terms "lessor", "lessee", "fee simple owner", "fee owner", and "legal and equitable owners" include individuals, both masculine and feminine, and, except as to the term "lessee", the terms also include corporations, firms, associations, trusts, estates, and the State or its political subdivisions.  When more than one person are the lessors, lessees, fee simple owners, fee owners, or legal and equitable owners of a lot, the terms apply to each of them, jointly and severally.

"Lot", "houselot", "residential lot", and "residential houselot" mean a parcel of land, two acres or less in size, zoned for residential use, which is used or occupied or is developed, devoted, intended, or permitted to be used or occupied as a principal place of residence for one or two families.

"Offsite improvements" means all physical improvements such as, but not limited to, roads, sewer lines, sewage treatment plants, gutters, curbs, sidewalks, fire hydrants, street lights, land dedicated for public purposes and underground electric cables, constructed or placed in a subdivision off the lots intended for occupancy, which improvements are to be used in common by occupants of all lots adjoining such improvements or by the occupants of all lots for whose benefit the improvements have been constructed or placed.

"Onsite improvements" means all physical improvements placed on a residential lot intended for occupancy which improvements are for the benefits of occupants of that lot, including, but not limited to, dwelling units, garages, service buildings, stairs, walkways, driveways, walls, trees, shrubs, landscaping, and pools.

"Owner's basis" means the value of the lessor's leased fee interest in the lot that would apply if such interests were normally traded on an open market.  The fair market value of the owner's basis shall be established to provide the lessor with just compensation for the lessor's interests in the lot and shall take into consideration every interest and equity of the lessee in establishing that market value.  The value may be determined by either of the following methods, or any other method which is normally used by qualified appraisers in establishing the fair market value of a lessor's leased fee interest in land:

(1)  The sum of:  (i) the future rental income stream for the lot for the term of the lease discounted to present worth from the expiration date of the lease; and (ii) the value of the lessor's reversionary interest in the lot discounted to present worth from the expiration date of the lease.  The discount rate shall be based on the maximum rate of return for insured passbook demand saving account paid by the savings and loan institutions in Hawaii plus three and three-fourths per cent; provided, however, that the discount rate may be modified by mutual agreement of the lessor, lessee, and the corporation; or

(2)  The current fair market value of the lot, valued as if it were a fee simple lot and as if the fee title were unencumbered, and excluding onsite improvements, established by a market data approach utilizing comparable sales, less the following:

(A)  The value of the lease, including any rights therein, if any, which accrues to the lessee;

(B)  That percentage of the general enhancement of the neighborhood which has been paid for or contributed directly or indirectly by the lessee;

(C)  The current replacement cost of that portion of existing offsite improvements, including overhead and profit at prevailing rates, which were paid for or otherwise contributed, directly or indirectly, by the lessee;

(D)  That percentage of the general enhancement of the development tract and the lot caused by the onsite improvements on the lot paid for, or contributed, directly or indirectly, by the lessee;

(E)  That amount, not otherwise deducted herein, allocated to the lot, which was paid for or otherwise contributed, directly or indirectly by the original lessee, computed at prevailing rates for overhead and profit in developing the development tract established by existing practice in the community; and

(F)  That amount for fees and costs which would ordinarily be borne by lessor in transferring such interest to lessee, including, but not limited to, attorneys' or realtors' commissions, other costs of sale, and similar fee;

provided, however, that the values established by any one of the foregoing shall not be duplicated in any one of the other provisions.

"Sustainable affordable development" means a development tract that satisfies all of the following requirements:

(1)  The sales price at the time of initial sale of at least thirty per cent of all the residential lots in the development tract shall be limited in accordance with directly applicable state or county law, regulation, policy, or agreement, such that households earning not more than the required percentages of the median income for the applicable county (according to the directly applicable law, regulation, policy or agreement) will be required to spend no more than the allowable percentage of their gross incomes for housing costs as determined by secondary mortgage market standards or as otherwise agreed, all as determined as of the time of the initial sale of the residential lots;

(2)  The sales price at the time of the initial sale of at least fifty-one per cent of the residential lots in the development tract, including the lots subject to the requirements of paragraph (1), and the sales price at the time of a resale of at least fifty‑one per cent of all the residential lots in the development tract, shall be no higher than eighty per cent of the fair market value of the residential lots in fee at the time of initial sale or resale, as appropriate, including all buildings and improvements, unencumbered by the restrictions of the lease;

(3)  All residential lots sold in satisfaction of paragraph (1) or (2) shall be leased under sustainable affordable leases;

(4)  The state or county agency that approves the sustainable affordable development may reduce the minimum percentage of residential lots to be sold in satisfaction of paragraph (1) or (2) upon a showing that the sustainable affordable development comprises a portion of a housing project that includes other housing, which together with the residential lots comprising the sustainable affordable development, satisfies the state or county agency's affordable housing requirements as set forth in the applicable state or county law, regulation, policy, or agreement; and

(5)  For the purposes of this chapter, the residential lots in a development tract comprising a sustainable affordable development are not required to be in a single contiguous area as long as all non-contiguous lots are:

(A)  Within a ten-mile radius of each other; and

(B)  Leased by the same fee owner under a sustainable affordable lease.

"Sustainable affordable lease" means a residential lot lease in a sustainable affordable development that satisfies all of the following requirements:

(1)  The lease provides for a consideration to the fee owner below a fair market return on the fair market value of the land; provided that compensation to the fee owner for land, including lease rent, shall be either:

(A)  Totally capitalized into the initial sales price for the residential lot, including all buildings and improvements; or

(B)  Partially capitalized with a share of appreciation paid to the lessor upon resale of the residential lot;

(2)  In order to maintain the continued affordability of the residential lot, the lease limits the lessee's maximum sales price on the residential lot upon resale, including all buildings and improvements, to the lesser of:

(A)  The fair market value of the residential lot, including all buildings and improvements, encumbered by the restrictions of the lease; or

(B)  The sum of:

(i)  The lessee's purchase price for the residential lot, including all buildings and improvements;

(ii)  Any appreciation on the residential lot, including all buildings and improvements as measured by multiplying the amount in clause (i) by the increase in the consumer price index for all urban consumers as determined by the United States Department of Labor for the applicable county (or if not published for the county, then for the State), from the date of the purchase to the date of the contract for resale; and

(iii)  The fair market value of all lessor‑approved capital improvements made by the lessee; and

(3)  The lease may allow the lessor to receive a share of the appreciation in accordance with paragraph (2), as agreed to by the lessor and lessee, and as set forth in the sustainable affordable lease. [L 1967, c 307, §2; HRS §516-1; am L 1968, c 46, §2a to d; am L 1975, c 184, §2(1); am L 1976, c 242, §1; am L 1978, c 140, §1; am L 1979, c 227, §1; am L 1980, c 39, §2 and c 107, §2; gen ch 1985; am L 1986, c 165, §1; am L 1988, c 104, §1; am L 1992, c 158, §1; am L 1997, c 350, §§14, 15; am L 2003, c 29, §1; am L 2005, c 196, §26(b) and c 197, §3; am L 2006, c 180, §16; am L 2007, c 249, §27]

Attorney General Opinions

Computation of area of development tract; "residential lot", what constitutes.  Att. Gen. Op. 85-16.

Law Journals and Reviews

Hawaii's Land Reform Act:  Is it Constitutional?  6 HBJ 31.

For discussion of an approach to concentration of land ownership, see The Antitrust Laws and Land:  An Answer to Hawaii's Housing Crisis?  8 HBJ 5.

Case Notes

Portions of definition of "owner's basis" are invalid but are severable.  471 F. Supp. 871.

An "open market", as referred to in the definition of "owner's basis", means "an unrestricted competitive market in which any buyer and seller is free to participate".  79 H. 321 (App.), 901 P.2d 1300.



§516-2 - Applicability.

§516-2  Applicability.  This chapter applies to all lands leased as residential lots which are owned or held privately or owned by the State or its political subdivisions, except Hawaiian home lands which are subject to Article XII of the Constitution of the State and lands owned or held by the federal government.  This chapter is not meant to supersede or preclude any other remedy at law available to residential leasehold lessees or the State, including those available under chapter 480. [L 1967, c 307, §3; HRS §516-2; am L 1969, c 203, §1; am L 1975, c 184, §2(2)]



§516-3 - No estoppel or waiver.

§516-3  No estoppel or waiver.  The rights granted to lessees by this chapter shall be effective, notwithstanding any provision in any lease or contract to the contrary.  No lessee shall be estopped by any covenant, term, condition, or contract, however worded, from claiming the rights granted to the lessee or otherwise be deemed to have waived such right.  Any provision in any lease or contract contrary to the intent or purpose of this chapter is void. [L 1967, c 307, §4; HRS §516-3; gen ch 1985]

Law Journals and Reviews

Hawaii's Land Reform Act:  Is it Constitutional?  6 HBJ 31.



§516-4 - Trusts and estates.

§516-4  Trusts and estates.  The rights granted to lessees by this chapter shall be effective, notwithstanding any condition or provision to the contrary in any instrument creating any life tenancy, defeasible fee, estate, or trust, regardless of whether such tenancy, fee, estate or trust was in effect prior to June 24, 1967 or is created hereafter; and the life tenant, holder, officer, or trustee of any such tenancy, defeasible fee, estate, or trust may convey residential leases for terms exceeding twenty years and shall perform all acts required of the life tenant, holder, officer, or trustee by this chapter.  Every such instrument now in existence or hereafter executed shall be construed in conformity with the intent and purpose of this chapter.  No trustee, officer, or agent of a lessor or other legal or equitable owner shall, while acting pursuant to this chapter, be deemed to be acting in bad faith or to have committed a breach of trust. [L 1967, c 307, §5; HRS §516-4; am L 1975, c 184, §2(3); gen ch 1985]

Law Journals and Reviews

Hawaii's Land Reform Act:  Is it Constitutional?  6 HBJ 31.



§516-5 - Penalty.

§516-5  Penalty.  Any person who violates this chapter shall be fined not more than $5,000 nor less than $1,000 or imprisoned not more than one year, or both.  All fines collected shall be deposited in the fee simple [residential] revolving fund created by this chapter. [L 1967, c 307, §6; HRS §516-5]



§516-6 - Administration of chapter.

§516-6  Administration of chapter.  The Hawaii housing finance and development corporation shall administer this chapter. [L 1967, c 307, §7; HRS §516-6; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 1997, c 350, §14; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§516-7 - Corporation's duties, generally.

§516-7  Corporation's duties, generally.  In addition to any other duty prescribed by law and in this chapter, the Hawaii housing finance and development corporation shall:

(1)  Within six months after June 24, 1967, adopt and promulgate, in accordance with chapter 91, all rules and regulations necessary to effectuate the purposes of this chapter;

(2)  Enforce this chapter and the rules and regulations adopted pursuant thereto;

(3)  Subject to chapter 76, appoint and remove such administrative, technical, and clerical staff as it may require and prescribe their powers and duties; except that the corporation may appoint, without regard to chapter 76, one or more appraisers on a part-time, contractual basis for the purposes set forth in this chapter;

(4)  Establish such reasonable fees to be assessed and collected from lessees for the services of any appraiser;

(5)  Disseminate information and render assistance to lessees of residential lots in order that this chapter may be understood and effectively implemented;

(6)  Conduct an investigation upon any written complaint or whenever it appears to the corporation that this chapter has been or is being violated.  In such investigation, the corporation may examine the books, accounts, records, and files of any person connected with the matter under investigation and conduct hearings.  If the corporation finds from satisfactory evidence that any person has violated or is violating this chapter, it may order such person to cease and desist from continuing the violation or engaging therein or doing any act or acts in furtherance thereof and, where necessary, it may bring an action in the name of the State in any court of competent jurisdiction for enforcement of its orders;

(7)  Acquire by eminent domain proceedings, all necessary property interests as provided in this chapter;

(8)  Make and execute contracts, mortgages, and other instruments necessary or convenient to the exercise of the powers of the corporation;

(9)  From time to time, require from the lessors of leases of residential lots and from all fee owners and legal and equitable owners of lots subject to such leases, such information as it may reasonably require in connection with the administration of this chapter;

(10)  Do all things necessary and convenient to carry out the powers expressly conferred upon it by this chapter. [L 1967, c 307, §8; HRS §516-7; am L 1975, c 184, §2(4); am L 1987, c 337, §16; am L 1988, c 104, §2; am L 1997, c 350, §14; am L 2000, c 253, §150; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§516-8 - Interested members, officers, or employees.

§516-8  Interested members, officers, or employees.  No member of the Hawaii housing finance and development corporation or officer or employee administering this chapter shall acquire any interest, direct or indirect, in the ownership or development of any development tract other than by gift, devise, or inheritance, nor shall the member, officer, or employee have or acquire any interest, direct or indirect, in the financing or in any contract or proposed contract for services to be furnished or used in connection with or relating to the development of any development tract.  If any such member, officer, or employee has or acquires an interest by gift, devise, or inheritance, direct or indirect, in any development tract or is a lessee of any residential lot affected by the eminent domain proceedings instituted under this chapter, the member, officer, or employee shall immediately disclose the same in writing to the corporation and such disclosure shall be entered upon the minutes of the corporation.  The member, officer, or employee shall not participate in any action by the corporation relating to the property, tract, or contract in which the member, officer, or employee has or acquires any such interest.  Violation of this section constitutes misconduct in office and is cause for dismissal. [L 1967, c 307, §9; HRS §516-8; gen ch 1985; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 1997, c 350, §14; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§516-9 - Quitclaim deeds.

§516-9  Quitclaim deeds.  Unless otherwise provided by law, the corporation shall issue quitclaim deeds and leases whenever it conveys, transfers, sells, or assigns any property developed, constructed, or sponsored under this chapter.  In no instance shall the corporation be considered a guarantor or warrantor of the condition and quality of the property upon the issuance of any such quitclaim deed or lease. [L 1984, c 162, §4; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 1991, c 82, §1; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§516-21 - Applicability.

PART II.  CONDEMNATION OF DEVELOPMENT TRACT

§516-21  Applicability.  This part applies to development tracts which are, at the time of acquisition of leased fee interests in residential lots within such tracts by the Hawaii housing finance and development corporation as [provided] herein:

(1)  Developed and subdivided into residential houselots occupied by lessees under leases executed before June 24, 1967;

(2)  Developed and subdivided or partially developed into residential houselots occupied or to be occupied by lessees under leases executed after June 24, 1967, provided that ten or more years remain before the final termination of the lease term, and provided further that ninety per cent of the leases to the lots have been executed. [L 1967, c 307, §10; HRS §516-21; am L 1975, c 184, §2(5); am L 1987, c 337, §16; am L 1988, c 104, §2; am L 1997, c 350, §14; am L 2005, c 196, §26(b); am L 2006, c 180, §16]

Law Journals and Reviews

For discussion of an approach to concentration of land ownership, see The Antitrust Laws and Land:  An Answer to Hawaii's Housing Crisis?  8 HBJ 5.



§516-22 - Designation of leased fee interest in all or part of development tract for acquisition.

§516-22  Designation of leased fee interest in all or part of development tract for acquisition.  The corporation may designate all or a portion of a development tract for acquisition and acquire leased fee interests in residential houselots in a development tract, through the exercise of the power of eminent domain or by purchase under the threat of eminent domain after twenty-five or more lessees or the lessees of more than fifty per cent of the residential lease lots within the development tract, whichever number is the lesser, have applied to the corporation to purchase the leased fee interest in their residential leasehold lots pursuant to section 516-33 and if, after due public notice and public hearing, the time and place of which have been duly given in the county in which the development tract is situated on at least three different days, the last notice being not less than five days before the date of hearing, the corporation finds that the acquisition of the leased fee interest in residential houselots in all or part of the tract through exercise of the power of eminent domain or by purchase under threat of eminent domain and the disposition thereof, as provided in this part will effectuate the public purposes of this chapter. [L 1967, c 307, §11; HRS §516-22; am L 1975, c 184, §2(6); am L 1976, c 242, §2; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 1998, c 2, §104; am L 2005, c 196, §26(b); am L 2006, c 180, §16]

Law Journals and Reviews

The Constitutionality of a Naked Transfer:  Mandatory Lease-to-Fee Conversion's Failure To Satisfy a Requisite Public Purpose in Hawai‘i Condominiums.  25 UH L. Rev. 561.

Case Notes

State may use power of eminent domain to redefine, rearrange, or redistribute interests in land.  471 F. Supp. 871.

Taking is for a public use.  68 H. 55, 704 P.2d 888.

Statutory public hearing requirement serves only informational purpose.  72 H. 466, 822 P.2d 955.

Pursuant to this section, the housing finance and development corporation's sole function is to determine that necessary quantum of lessees have applied for purchase of their leased fee interests in residential lots situated in a qualifying "development tract", in conformity with preconditions enumerated in §516-33, and that the acquisition by the housing finance and development corporation will effectuate public purposes of the Hawai‘i Land Reform Act.  79 H. 64, 898 P.2d 576.

Section 516-23 requires the housing finance and development corporation to acquire and dispose of the leased fee interests in no less than that portion of the development tract represented by the statutory minimum number of applicants designated pursuant to this section.  82 H. 172, 921 P.2d 92.



§516-23 - Exercise of power of eminent domain.

§516-23  Exercise of power of eminent domain.  Within twelve months after the designation of all or part of the development tract for acquisition, the Hawaii housing finance and development corporation shall acquire through voluntary action of the parties, or institute eminent domain proceedings to acquire the leased fee interest in the tract or portion so designated; provided that negotiations for acquisition by voluntary transaction shall not be required before the institution of eminent domain proceedings.  Except as otherwise provided in this part, the corporation shall exercise its power of eminent domain in the same manner as provided in chapter 101.  If the development tract or applicable portion thereof, as the case may be, is not acquired or eminent domain proceedings are not instituted within the twelve-month period, the corporation shall reimburse the fee owner, the lessor, and the legal and equitable owners of the land so designated for actual out-of-pocket expenses of appraisal, survey, and attorney fees as the owner, the lessor, and the legal and equitable owners may have incurred as a result of the designation; provided that, if the development tract or an applicable portion thereof is not acquired or eminent domain proceedings are not instituted within the twelve-month period as a result of the lessee's dismissal, discontinuance, or withdrawal from the eminent domain proceedings or failure to purchase the leased fee interest condemned because of the lessee's inability, failure, or refusal to comply with any provision under chapter 516 or to purchase the leased fee interest condemned, then such lessee and not the corporation shall be solely responsible to reimburse the fee owner, the lessor, and the legal and equitable owners of the land so designated or condemned, for their respective prorated costs, as described above, which the fee owner, the lessor, and the legal and equitable owners may have incurred as a result of the designation and condemnation. [L 1967, c 307, §12; HRS §516-23; am L 1975, c 184, §2(7); am L 1987, c 337, §16; am L 1988, c 104, §2; am L 1997, c 350, §14; am L 2001, c 38, §2; am L 2005, c 196, §26(b); am L 2006, c 180, §16]

Law Journals and Reviews

Hawaii's Land Reform Act:  Is it Constitutional?  6 HBJ 31.

Case Notes

Section requires the housing finance and development corporation to acquire and dispose of the leased fee interests in no less than that portion of the development tract represented by the statutory minimum number of applicants designated pursuant to §516-22.  82 H. 172, 921 P.2d 92.



§516-24 - Compensation.

§516-24  Compensation.  The compensation to be paid for the leased fee interest in a residential houselot within a tract shall be the owner's basis as defined in section 516-1.  The compensation shall be determined as of the date of the summons of the complaint in eminent domain. [L 1967, c 307, §13; HRS §516-24; am L 1968, c 46, §2e; am L 1975, c 184, §2(8); am L 1983, c 204, §2]

Revision Note

Section "516-1" substituted for "516-1(14)".

Case Notes

Chapter does not deprive landowners of just compensation.  68 H. 55, 704 P.2d 888.

Procedure for determining blight of summons damages in leasehold conversion cases.  69 H. 247, 739 P.2d 248.

Calculation of blight of summons damages as part of just compensation under leasehold condemnation.  72 H. 383, 819 P.2d 82.



§516-24.5 - Exchanges.

§516-24.5  Exchanges.  (a)  The corporation may exchange public lands for private lands to be condemned or involuntarily sold pursuant to this chapter; provided that any such exchange shall be subject to legislative disapproval; provided further that lands exchanged need not be of like-kind or comparable use; and provided further that no lands classified as conservation shall be exchanged for private lands.

(b)  The corporation may acquire private lands by negotiated sale for purposes of exchanging such land with private lands pursuant to subsection (a).  The legislature declares that such acquisition is for the public purpose of encouraging home ownership on as widespread a basis as possible. [L 1975, c 184, §2(21); am L 1987, c 337, §16; am L 1988, c 104, §2; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§516-25 - Interest acquired.

§516-25  Interest acquired.  (a)  Upon acquisition of the leased fee interest in residential houselots within all or a portion of a development tract as provided in this part, the property interest acquired by the Hawaii housing finance and development corporation is all of the right, title, and interest of the fee owner, and of the lessor and all legal and equitable owners, if any, in and to the residential houselots acquired; subject to existing leases of residential houselots within the development tract, and to all covenants, conditions, easements, reservations, and restrictions of record running with the land or contained in the agreement of sale, deed, or other conveyance held by the fee owner, lessor, and legal and equitable owners or permitted or suffered by lessees of existing residential houselot leases, which are not inconsistent with the intent of this part.  The acquisition terminates all the right, title, and interest of the fee owner, lessor, and all legal and equitable owners, whether the interest be a remainder, vested or contingent, a reversion, or other beneficial interest in the property, present or prospective.

(b)  If the leasehold is subject to any mortgage, lien, or encumbrance suffered or permitted by the lessee, including, but not limited to, rights arising through divorce, marriage, or assignment, the purchase of the leased fee by the lessee shall in no manner affect or impair the mortgage, lien, or encumbrance or the security afforded thereby to the holder thereof, and the leasehold shall continue, notwithstanding the purchase of the leased fee by the lessee, for the purpose and to extent necessary to avoid any impairment of such leasehold security, unless the holder of the leasehold mortgage, lien, or encumbrance shall in writing consent to the transfer thereof to the fee as herein provided.  Upon the written consent by the holder thereof, each such mortgage, lien, or encumbrance to which the leasehold is subject and to which such consent refers shall be transferred to and shall bind the fee acquired by the lessee, and shall thereafter continue in full force and effect as a mortgage, lien, or encumbrance of the fee acquired by the lessee, in the same order and priority among such mortgages, liens, and encumbrances so transferred to the fee as the same applied to and bound the lessee's immediate, previous leasehold interest. [L 1967, c 307, §14; HRS §516-25; am L 1975, c 184, §2(9); am L 1987, c 337, §16; am L 1988, c 104, §2; am L 1997, c 350, §14; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§516-26 - Interest in compensation paid by the corporation.

§516-26  Interest in compensation paid by the corporation.  The fee owner, lessor, and all legal and equitable owners shall share in the compensation paid by the Hawaii housing finance and development corporation as their respective interests appear.  Notwithstanding any contrary provision in any contract or lease, a developer or other person entitled to share in the lease rentals shall share in such compensation paid by the corporation to the extent of the developer's or other person's interest as may be determined by agreement of those entitled to share in the compensation paid by the corporation, or in the absence of such agreement, pursuant to chapter 658A. [L 1967, c 307, §15; HRS §516-26; am L 1975, c 184, §2(10); gen ch 1985; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 1997, c 350, §14; am L 2001, c 265, §4; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§516-27 - Compulsory or involuntary conversion.

§516-27  Compulsory or involuntary conversion.  It is the intent of the legislature, within the meaning of section 1033 or section 1231 of the Internal Revenue Code or the applicable provisions of chapter 235, Hawaii Revised Statutes, as well as all other statutes, rules, regulations, administrative orders, and legal interpretations within the federal and state governments relating to taxation, that any conveyance of title to property by a fee owner to the corporation under this part shall constitute a compulsory or involuntary conversion (as a result of the exercise of the power of condemnation or the threat of imminence thereof), and that such fee owner shall not be deemed, by reason, in whole or in part, of any provision of this part or by reason of the execution by the fee owner of leases to the property and other properties subsequent to June 24, 1967, to hold the property primarily for sale to customers in the ordinary course of trade or business. [L 1967, c 307, §16; HRS §516-27; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§516-28 - Disposition, generally.

§516-28  Disposition, generally.  It shall be the policy of the Hawaii housing finance and development corporation to encourage the widespread fee simple ownership of residential lots situated within a development tract.  Where necessary or desirable, the corporation may lease the residential lots.  Not more than one lot shall be sold in fee simple or leased to a purchaser or lessee.  A husband and wife together, unless separated and living apart under a decree of separation issued by a court of competent jurisdiction, shall be entitled to only one lot. [L 1967, c 307, §17; HRS §516-28; am L 1975, c 184, §2(11); am L 1987, c 337, §16; am L 1988, c 104, §2; am L 1997, c 350, §14; am L 2005, c 196, §26(b); am L 2006, c 38, §27 and c 180, §16]



§516-29 - Notice of disposition.

§516-29  Notice of disposition.  Except in case of a sale of the leased fee interest to the lessee of a residential lot under lease, no sale or lease of any residential lots shall be made by the Hawaii housing finance and development corporation unless it has given public notice on at least two different days in the county of its intent to sell or lease.  The notice shall state, in general terms, the size, location, and prices or lease rentals of the lots to be sold or leased, the terms of the sale or lease, and the last date on which applications will be received by the corporation, which date shall not be less than thirty days after the first notice.  The notice shall also state the times and places at which more detailed information with respect to the sale or lease may be secured by interested persons. [L 1967, c 307, §18; HRS §516-29; am L 1968, c 46, §2f; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 1997, c 350, §14; am L 1998, c 2, §105; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§516-30 - Purchase of leased fee interest.

§516-30  Purchase of leased fee interest.  The lessee of a residential lot within a development tract, whether the lessee was a lessee at the time of the acquisition or became a lessee after the acquisition of the development tract, who has applied to the corporation and has qualified for purchase of the leased fee interest shall purchase from the Hawaii housing finance and development corporation by contract within sixty days of acquisition of the interest by the corporation, the leased fee interest to the lot, subject to the terms, covenants, and conditions of the contract executed with the corporation; provided that the lessee is not then in default in the performance of the lessee's obligations under the lease; and further provided that should any of the lessees fail or refuse to enter into such a contract, then in such event, each such lessee shall pay to the corporation the lessee's pro rata share of all direct costs incurred by the corporation in the acquisition of the houselots within the development tract including but not limited to appraisal costs, costs of publication, and survey, and the corporation is authorized to take whatever action it deems necessary to collect such costs; and provided further that in case of a wilful breach of the purchase agreement the corporation shall be entitled to any available remedy, including the sale of its interest in the houselot; and further provided that the sales price shall be at the lowest possible price consistent with section 516-32 and the purpose of this chapter. [L 1967, c 307, §19; HRS §516-30; am L 1975, c 184, §2(12); gen ch 1985; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 1997, c 350, §14; am L 2001, c 60, §2; am L 2005, c 196, §26(b); am L 2006, c 180, §16]

Case Notes

State may use power of eminent domain to redefine, rearrange, or redistribute interests in land.  471 F. Supp. 871.



§516-31 - Disposition by lease.

§516-31  Disposition by lease.  The Hawaii housing finance and development corporation may lease any of the residential lots in a development tract at lease rentals and upon terms and conditions as it may determine.  The leases shall be subject to all of the rights of lessees enumerated in part III.  The corporation, in its discretion, may utilize any of the residential lots and rent out the same for periods of twenty years or less for the purposes set forth in chapter 201H, or for any other purpose, all upon terms and conditions as the corporation may determine. [L 1967, c 307, §20; HRS §516-31; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 1997, c 350, §14; am L 1998, c 11, §26 and c 212, §46; am L 2005, c 196, §26(b); am L 2006, c 180, §16; am L 2007, c 249, §28]



§516-32 - Not for profit.

§516-32  Not for profit.  It is declared to be the policy of the State that the Hawaii housing finance and development corporation shall carry out its responsibilities under this part in an efficient manner so as to enable it to fix the sales prices and rentals for residential lots at the lowest possible rates consistent with the purpose of this part; and that the corporation shall not administer this part for profit, or as a source of revenue to the State.  To this end, the corporation shall fix the sales prices for residential lots or rentals for lots at no higher rates or prices than it shall find to be necessary in order to produce revenues which (together with all other available moneys, revenues, income, and receipts of the corporation from whatever sources derived under the administration of this part) will be sufficient:  (1) to pay, as the same becomes due, the principal and interest on the bonds of the corporation; (2) to meet the cost of, and to provide for the administration of this part; and (3) to create a reserve sufficient to meet the largest principal and interest payments which will be due on such bonds in any one year thereafter and to maintain such reserve. [L 1967, c 307, §21; HRS §516-32; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 1997, c 350, §14; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§516-33 - Qualification for purchase.

§516-33  Qualification for purchase.  (a)  Except as otherwise provided under section 516-28, no application to purchase shall be accepted nor shall any sale of any residential houselot within a development tract be made to any person unless the person meets the following requirements:

(1)  Is at least eighteen years of age;

(2)  Is a bona fide resident of the State and resides on the lot, except in hardship circumstances as determined by the corporation on a case by case basis where such inability to reside on the lot arises out of a temporary job or military transfer, a temporary educational sabbatical or the serious illness of the person; provided further that if either the person or the lessor disagree with the corporation's determination, they shall be entitled to a contested case proceeding under chapter 91 in which both the person and lessor shall be parties;

(3)  Has legal title to, or pursuant to an agreement of sale an equitable interest in, a residential structure situated on the leased lot applied for; provided that for the purposes of this section, the vendor under such agreement of sale shall not be eligible to purchase the lot.  An agreement of sale means an executory contract for the sale and purchase of real property which binds one party to sell and the other party to buy property which is the subject matter of the transaction;

(4)  Has a letter of credit, certificate of deposit, proof of funds, or approved application from any lending institution demonstrating that the person will be able to promptly pay the corporation for the leased fee interest in the lot;

(5)  Submits an application in good faith in such form as is acceptable to the corporation;

(6)  Executes a contract for purchase of the fee interest in such form as is acceptable to the administration; and

(7)  Does not own in fee simple lands suitable for residential purposes for such person within the county and in or reasonably near the place of business of such person or has or have pending before the Hawaii housing finance and development corporation an unrefused application to lease or purchase a lot in a development tract.  A person is deemed to own lands herein if the person, the person's spouse, or both the person and the person's spouse (unless separated and living apart under a decree of a court of competent jurisdiction) own lands.

(b)  The amount set by the corporation for the leased fee interest in the lot for which the lessee must obtain a letter of credit, certificate of deposit, proof of funds, or approved application for loan pursuant to [subsection (a)(4)] shall not be admissible for any reason in any action, suit, or proceeding brought under this chapter.  Any financial information the corporation may request and obtain from the lessees shall not be discoverable or admissible in any action, suit, or proceeding brought under this chapter.

(c)  In the event of a wilful breach of contract of a lessee to purchase the leased fee interest, the corporation may sell or assign its interest without respect to the requirements of this section.

(d)  The corporation may require additional testimony or evidence under oath in connection with any application.  The determination by the corporation of any applicant's eligibility under this part shall be conclusive as to all persons thereafter dealing with the property; provided that the making of any false statement knowingly by applicants or other person in connection with any application shall constitute perjury and shall be punishable as such.  The corporation shall adopt rules pursuant to chapter 91 to effectuate the purposes of this section. [L 1967, c 307, §22; HRS §516-33; am L 1972, c 2, §30; am L 1975, c 184, §2(13); am L 1978, c 140, §2; am L 1980, c 39, §3; am L 1983, c 204, §1; gen ch 1985; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 1992, c 158, §2; am L 1993, c 326, §3; am L 1997, c 350, §14; am L 2005, c 196, §26(b); am L 2006, c 180, §16]

Cross References

Perjury and related offenses, see §§710-1060 to 1068.



§516-33.5 - Deposits by lessees.

§516-33.5  Deposits by lessees.  (a)  The corporation may require the submission of a deposit by any lessee applying to the corporation for the purchase of a residential lot under this chapter.  The amount of the deposit shall be established by rule.  All interests earned on deposits submitted by lessees shall accrue to the lessees.

(b)  The deposit may be applied by the corporation to payment of appraisal, survey, attorney fees, and any other cost the corporation has incurred as a result of the designation, with the remainder of the deposit to be applied toward the purchase of the owner's fee interest.  The corporation shall incur no liability for such deposits under this section. [L 1978, c 140, §3; am L 1983, c 270, §3; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 2001, c 60, §3; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§516-34 - Mortgages, agreements of sale, other instruments.

§516-34  Mortgages, agreements of sale, other instruments.  (a)  If an applicant who wishes to purchase the leased fee interest in the applicant's residential leasehold lot is unable to obtain sufficient funds at reasonable rates from private lenders, the Hawaii housing finance and development corporation may, by way of mortgage, agreement of sale or other instruments to secure the indebtedness, loan to the purchaser up to ninety per cent of the purchase price; provided that such agreement of sale shall be for a term not to exceed three years; provided further that the corporation, upon its discretion, may extend such agreement of sale for not more than two years if the lessee requests such extension.  In case of any dispute of the extension of the agreement of sale, the lessee shall bear the burden of proof to show good cause for such extension.

(b)  The purchaser of the leased fee interest shall pay not less than ten per cent of the price and execute with the corporation an agreement of sale, or mortgage, or other instrument to secure the indebtedness under the terms of which the unpaid balance and the interest thereon, at a reasonable rate determined by the corporation, shall be paid in monthly installments over such periods as the corporation may determine.  Every mortgage, agreement of sale, other instruments to secure the indebtedness, or instrument of indebtedness shall be freely assignable by the corporation and may contain such other provisions as are usually found in such instruments and shall provide that the purchaser may prepay the whole or any part of the unpaid balance of the purchase price plus accrued interest at any time without prepayment penalty.

(c)  If the purchaser defaults on the payment of any loan, the corporation shall take all necessary action to collect the delinquent principal and interest on the loan and may take all actions allowed to holders of obligations, including the power to repossess, purchase, lease, rent, repair, renovate, modernize, and sell the property foreclosed. [L 1967, c 307, §23; HRS §516-34; am L 1968, c 46, §2g; am L 1975, c 184, §2(14); gen ch 1985; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 1997, c 350, §14; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§516-35 - Restrictions on sale and use of residential lots.

§516-35  Restrictions on sale and use of residential lots.  (a)  If state moneys are used for the purchase of the owner's basis, then for a period of ten years after the purchase from the corporation of the leased fee interest in a residential lot, the purchaser shall not transfer any interest in the property unless the purchaser has first notified the corporation in writing of the purchaser's intention to do so.

The notice shall specify the purchaser's address and upon receipt of the notice, the corporation shall have the first option to purchase the land at the original purchase price of the leased fee from the corporation plus ten per cent a year from the date of said original purchase up to the time of repurchase or the fair market value at the time of repurchase, whichever is lower, plus the fair market value of the improvements; provided that title to a dwelling unit and the property or lease may pass to a family member by devise or through the laws of descent, notwithstanding any qualifications set forth in section 516-33 or the rules and regulations established by the corporation.

At the time of the repurchase, the fair market value of the land and the improvements shall be determined by a qualified appraiser, selected by the purchaser from a list of three appraisers provided by the corporation, whose services shall be paid for by the corporation; provided that the appraisal is subject to review by the corporation prior to acceptance.  If the purchaser disagrees with the value, the purchaser may appoint the purchaser's own appraiser at the purchaser's own cost and any further disagreement on the value may be resolved by negotiation or otherwise.

(b)  Within sixty days after the receipt of the notice the corporation shall in writing notify the purchaser at the address so specified whether it elects to exercise its option.  The date of election to purchase shall constitute the date of valuation for repurchase.  Nonpayment of the purchase price by the corporation within ninety days from the date of election shall constitute a default and shall void the election and terminate the right to exercise the option by the corporation.  If the corporation refuses, or fails within the sixty-day period to reply to the offer, the purchaser may sell the fee simple interest in the property, or lease the property for a period not to exceed one year, to any person, free from any price restrictions; provided that if the purchaser leases the property, the purchaser shall, upon expiration of the term of the lease, again comply with the requirements of subsection (a) whenever the expiration date of the term of the lease is within the ten-year period stated in subsection (a); further provided that if the purchaser notifies the corporation of the purchaser's intention to sell the property, but does not sell or lease the property within two years after the date the notice was received by the corporation, the purchaser must again comply with the requirements of subsection (a) if the ten-year period stated in subsection (a) has not expired.

(c)  The corporation may lease, rent, or resell, any lot and improvements purchased by it under this part.

(d)  Any original lease, deed, agreement of sale, mortgage, and other instruments of conveyance issued by the corporation under this part shall expressly contain the restriction on sale and use of the residential lot as prescribed by this section. [L 1967, c 307, §24; HRS §516-35; am L 1975, c 184, §2(15); am L 1976, c 242, §3; gen ch 1985; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§516-35.1 - Foreclosure and sale by mortgagees.

§516-35.1  Foreclosure and sale by mortgagees.  If the leased fee, fee simple title or lease to a lot, purchased or acquired from the Hawaii housing finance and development corporation under this chapter is secured by a mortgage held by a lending institution authorized to do business as a lending institution either in the State or elsewhere in the United States, upon foreclosure of the mortgage, the leased fee, the fee simple title or the lease may be sold to any purchaser, including the holder of the mortgage, without regard to whether or not the purchaser is qualified under the provisions of this chapter to own or otherwise acquire the leased fee, the fee simple title, or the lease.  The mortgage so held, and the interest so acquired by the purchaser on such foreclosure, shall be freely assignable, notwithstanding the provisions of section 516-35.  The term, "lending institution," includes an insurer or guarantor of the obligation or condition of the mortgage, including the Federal Housing Administration, the Federal National Mortgage Association, the Veterans Administration, or any other federal agency and their respective successors and assigns or any lending institution authorized to do business in the State or elsewhere in the United States; provided that the rights and powers of nongovernmental holders of mortgages shall not be any greater than those of the aforementioned federal agencies.

Notwithstanding any provision in this chapter to the contrary, in sales by the corporation of the leased fee or the fee simple title, or in leases of lots, the corporation may waive or modify any restrictions contained in this chapter, if such waiver or modification is necessary to enable any of aforementioned federal agencies or any lending institution authorized to do business in the State or elsewhere in the United States to participate in any loan secured by a mortgage on the leased fee, the fee simple interest or the lease; provided any such waiver or modification shall not confer any greater rights or powers in the holder than those which would be required by the Federal Housing Administration. [L 1968, c 46, §2i; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 1997, c 350, §14; am L 2005, c 196, §26(b); am L 2006, c 180, §16]

Note

Veterans Administration referred to in text is now the Department of Veterans Affairs.



§516-36 to 39 - REPEALED.

§§516-36 to 39  REPEALED.  L 1975, c 184, §2(16).



§516-40 - Bonds as legal investments.

§516-40  Bonds as legal investments.  The State and all of its public officers, municipal corporations, political subdivisions, and public bodies, all banks, bankers, trust companies, savings banks and institutions, including savings and loan associations, all investment companies, insurance companies, insurance associations, and other persons carrying on an insurance business in the State, and all personal representatives, guardians, trustees, and other fiduciaries in the State may legally invest moneys or funds belonging to them or within their control and available for investment under other provisions of law, in any bonds or other obligations issued by the Hawaii housing finance and development corporation under this part, and such bonds and other obligations of the corporation shall be authorized security for all public deposits and shall be fully negotiable in the State.  It is the purpose of this section to authorize any of the foregoing to use any funds owned or controlled by them, including (but not limited to) sinking, insurance, investments, retirement, compensation, pension, and trust funds and funds held on deposit, for the purchase of any such bonds or other obligations; provided that nothing contained in this section shall operate to relieve any person, firm, or corporation from liability for failure to exercise reasonable care in selecting investments or, in the case of a guardian or trustee, from liability for failure to exercise the judgment and care to observe the duties required of a guardian or trustee by article 8 of chapter 412 and section 554-6. [L 1967, c 307, §29; HRS §516-40; am L 1976, c 200, pt of §1; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 1993, c 350, §32; am L 1997, c 350, §14; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§516-41 - Exemption from taxation and assessments.

§516-41  Exemption from taxation and assessments.  The Hawaii housing finance and development corporation and the property acquired by it under this part, if not leased or sold, are exempt from any and all taxes and assessments.  Bonds, notes, debentures, and other evidences of indebtedness issued by the corporation are declared to be issued for a public purpose and to be public instrumentalities and, together with interest thereon, shall be exempt from taxes. [L 1967, c 307, §30; HRS §516-41; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 1997, c 350, §14; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§516-42 - Investment of reserves.

§516-42  Investment of reserves.  The Hawaii housing finance and development corporation may invest any funds held in reserves or sinking funds, or any funds not required for immediate disbursement, in property or securities in which savings banks may legally invest funds subject to their control.  No provisions with respect to the acquisition, operation, or disposition of property by other public bodies are applicable to the corporation under this part unless otherwise specifically provided by law. [L 1967, c 307, §31; HRS §516-42; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 1997, c 350, §14; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§516-43 - Security for funds deposited.

§516-43  Security for funds deposited.  The Hawaii housing finance and development corporation may, by resolution, provide that all moneys deposited by it shall be secured:  (1) by any securities by which funds deposited by the state director of finance may be legally secured as provided in section 38-3, or (2) by an undertaking with such sureties as are approved by the corporation faithfully to keep and pay over upon the order of the corporation any such deposits and agreed interest thereon, and all banks and trust companies may give any such security for such deposits. [L 1967, c 307, §32; HRS §516-43; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 1997, c 350, §14; am L 2005, c 196, §26(b); am L 2006, c 180, §16]

Revision Note

Section "38-3" substituted for "38-2".



§516-44 - Fee simple residential revolving fund.

§516-44  Fee simple residential revolving fund.  A fee simple residential revolving fund is created.  The funds appropriated for the purposes of this chapter and chapter 519 and all moneys received or collected by the Hawaii housing finance and development corporation under this chapter and chapter 519 shall be deposited in the revolving fund.  Moneys collected to reimburse the corporation from the lessees for their pro rata share of the direct costs incurred by the corporation under this chapter shall be deposited into the revolving fund.  The proceeds in the funds shall first be used to pay the principal and interest on bonds or other indebtedness issued by the corporation, or by the State, and then for necessary expenses, including indirect costs of the corporation in administering chapters 516 and 519.

Moneys in the fund shall be used to pay all costs of chapters 516 and 519 including administration. [L 1967, c 307, §33; HRS §516-44; am L 1971, c 215, §3; am L 1983, c 270, §4; am L 1984, c 89, §1; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 1997, c 350, §14; am L 2001, c 60, §4; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§516-45 - General obligation bonds.

§516-45  General obligation bonds.  The director of finance may, from time to time, issue general obligation bonds in such amounts as may be authorized by the legislature, for the purpose of acquisition by the Hawaii housing finance and development corporation of residential houselots within development tracts pursuant to chapter 516, part II or for the acquisition of suitable properties to exchange pursuant to section 516-24.5 or for the acquisition by the department of land and natural resources under section 171-50.1 of suitable properties for exchange pursuant to section 171-50.2 to effectuate the purpose of this chapter.  The principal and interest of general obligation bonds issued pursuant to this section shall be reimbursed to the general fund from the fee simple residential revolving fund as provided in section 516-44.  Pending the receipt of funds from the issuance and sale of general obligation bonds, amounts required within the limits of legislative authorization may be advanced to the Hawaii housing finance and development corporation from the general fund of the State.  Upon the receipt of the bond funds, the general fund shall be reimbursed the amount advanced. [L 1971, c 215, §4; am L 1975, c 184, §2(17); am L 1987, c 337, §16; am L 1988, c 104, §2; am L 1997, c 350, §14; am L 2005, c 196, §26(b); am L 2006, c 180, §16]

Note

Part IIA heading was deleted by L 1980, c 107, §3.



§516-51 - Preliminary negotiation required.

§516-51  Preliminary negotiation required.  (a)  Upon the filing of a petition by the number of lessees required by section 516-22 with the Hawaii housing finance and development corporation, the corporation shall request the lessor and the lessees or their designated agents to negotiate the just compensation which the lessees will pay to the lessor to acquire the lessor's interest in the development tract.  If no agreement is reached within sixty days after the request to negotiate, the parties shall simultaneously exchange written final offers together with any appraisals, other documents, and any other expert opinions on which their negotiating positions were based.  Copies of the final offers and related documents shall be submitted to the corporation and the corporation may use the information in determining, prior to commencing condemnation proceedings, the probability that lessees will be able to meet the financial requirements of section 516-33(a)(4).

(b)  This preliminary negotiation shall be in advance of and shall not constitute any part of any action in condemnation or eminent domain.

Any offers, appraisals, other documents, or any other expert opinions giving a value of the lessor's interest in the development tract which were prepared by a party for use in preliminary negotiations as provided for in this section, for setting qualification amounts pursuant to section 516-33(a)(4), or for negotiations to determine the just compensation after designation to acquire the lessor's interest in the development tract, and were not prepared for use in the trial shall not be discoverable, usable, or admissible by an opposing or adverse party in any action, suit, or proceeding brought under this chapter. [L 1976, c 242, pt of §4; am L 1980, c 107, pt of §3; am L 1983, c 203, §2; am L 1984, c 157, §1; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 1997, c 350, §14; am L 2005, c 196, §26(b); am L 2006, c 180, §16]

Revision Note

Section "516-33(a)(4)" substituted for "516-33(4)".

Case Notes

Former mandatory arbitration provisions of this part held unconstitutional, but severable.  471 F. Supp. 871.



§516-52 to 55 - REPEALED.

§§516-52 to 55  REPEALED.  L 1980, c 107, §4.



§516-56 - Eminent domain trial.

§516-56  Eminent domain trial.  The parties to the eminent domain action brought under this chapter shall be the corporation as plaintiff and the lessees and all other necessary parties as defendants.  The corporation does not have the burden of proof in establishing the fair market value of the leased fee interest being acquired.  Instead, all parties, including the corporation, shall be given an opportunity to present evidence of the fair market value of the leased fee interest being acquired. [L 1983, c 203, §3; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 1991, c 154, §1; am L 2005, c 196, §26(b); am L 2006, c 180, §16]

Case Notes

Pursuant to this section, defendant, because defendant was a lessee of disputed property, was named as co-defendant in condemnation action; defendant had standing to move to set aside the action in which defendant was named a party.  77 H. 144, 883 P.2d 65.



§516-61 - Applicability.

PART III.  RIGHTS OF LESSEES

§516-61  Applicability.  Except as otherwise expressly provided, this part applies to all leases of residential lots existing and in force on June 24, 1967, and to all leases of residential lots executed thereafter.

Notwithstanding any term, condition, or provision in any lease to the contrary, the lessee of a residential lot shall have all of the rights enumerated in this part. [L 1967, c 307, §34; HRS §516-61; am L 1968, c 46, §2j]



§516-62 - Discrimination.

§516-62  Discrimination.  No person shall be denied the right to become a lessee of a residential lot, because of the person's race, religion, sex, ancestry, or a physical handicap. [L 1967, c 307, §35; HRS §516-62; am L 1976, c 159, §8; gen ch 1985]



§516-63 - Free assignability.

§516-63  Free assignability.  Except as otherwise provided in section 516-35 and restrictions placed in leases by state or county agencies, a lessee may assign the lessee's lease at any time without the approval or consent of the lessor, and the assignee shall have the same rights and obligations under the lease as the original lessee; provided that no such assignment shall be effective to transfer any interest in the lease unless the lessor has received (1) either a true executed copy of such assignment or written notice thereof, (2) a reasonable service charge, except in case of an assignment by way of mortgage or assignment to or by the Federal Housing Administration or Veterans Administration or the Federal National Mortgage Association or a foreclosure of mortgage or assignment in lieu of foreclosure, and (3) the written undertaking of the assignee to perform all obligations of the lessee under the lease, which undertaking may be incorporated in such assignment.  No such assignment shall release the assignor from liability under the lease unless the lessor consents in writing to the assignment.  A consent to the assignment shall be deemed a consent to the release of the assignor from liability under the lease.  The lessor shall not require payment of any money for the lessor's consent except the service charge, nor withhold such consent unreasonably.  Any person acquiring the leasehold estate in consideration of the extinguishment of a debt secured by mortgage of the lease or through foreclosure sale, judicial or otherwise, shall be liable to perform the obligations imposed on the lessee by the lease only during the period such person has possession or ownership of the leasehold estate. [L 1967, c 307, §36; HRS §516-63; am L 1968, c 46, §2k; gen ch 1985; am L 1986, c 218, §1]

Note

Veterans Administration referred to in text is now the Department of Veterans Affairs.



§516-64 - Forfeiture.

§516-64  Forfeiture.  No forfeiture of the lessee's interest in a leasehold shall be declared by the lessor for the lessee's failure to pay the rent or otherwise to perform the lessee's obligations under the lease, unless the lessor has given written notification to the lessee of the default and has given the lessee at least thirty days within which to correct the default. [L 1967, c 307, §37; HRS §516-64; gen ch 1985]



§516-65 - Extension.

§516-65  Extension.  From time to time during the first twenty years of the term of any lease, the lessee shall have the right to extend the lease term to fifty-five years, commencing on the first day of the calendar month in which the lessee gives written notice thereof to the lessor, subject to the following conditions:

(1)  At the time the right to extend the lease is exercised, the unexpired term of the lease is less than fifty years;

(2)  The extension is for the purpose of mortgaging the leasehold interest;

(3)  The lessee is not then in default in any respect under the lease; and

(4)  The notice is accompanied by payment of a reasonable service charge.

This section applies only to leases executed and effective subsequent to June 24, 1967. [L 1967, c 307, §38; HRS §516-65]



§516-66 - Lease rental.

§516-66  Lease rental.  In every case of an extension under section 516-65 the annual lease rental during the first thirty years shall not exceed an amount determined as follows:

(1)  Compute to nearest whole year, one hundred per cent of the unexpired period of fixed rent at the commencement of the extended term;

(2)  Multiply the number of years computed in (1) by the fixed annual rent in effect immediately prior to the extension;

(3)  Deduct from thirty years the number of years computed in (1) and multiply that difference by the annual rent determined by mutual agreement of lessor and lessee within thirty days after such extension or by arbitration in accord with chapter 658A; and

(4)  Add the amounts computed in (2) and (3) and divide that sum by thirty.  This sum rounded to the nearest dollar shall be the annual rent for the first thirty years of the extended term; provided that such rent shall not without the consent of the lessor be less than the annual rent in effect immediately prior to such extension.

The annual rent payable hereunder for and during the remaining period of the extended term shall be determined by mutual agreement of the lessor and the lessee, or if they fail to reach such agreement at least ninety days before the commencement of the period, by arbitration in accordance with chapter 658A. [L 1967, c 307, §39; HRS §516-66; am L 1975, c 184, §2(18); am L 2001, c 265, §4]



§516-67 - Zoning changes.

§516-67  Zoning changes.  A lessor, fee owner, or any legal or equitable owner applying for a change in zoning in any area shall notify all of the lessor's, fee owner's, or legal or equitable owner's lessees within three-fourths miles of the land proposed to be rezoned of the application and its contents at least thirty days before filing the same before any public zoning authority. [L 1967, c 307, §40; HRS §516-67; gen ch 1985]



§516-68 - Rights to self-organization; remedies.

§516-68  Rights to self-organization; remedies.  Lessees in a development tract shall have the right of self-organization and the right to form, join, or assist each other in forming associations for their mutual benefit or to select representatives of their choosing to engage in bargaining with their lessor or to secure other mutual aid or protection as may be necessary or desirable with respect to their respective leasehold interests.  No lessor or agent of the lessor shall interfere with, restrain, or coerce any lessee in the exercise of the rights granted by this section or dominate or attempt to control the formation of any such organization.  Neither the lessor nor the organization or the duly authorized representative of a majority of the lessees shall refuse to bargain collectively in good faith with each other.  In the event of any such refusal or violation of this section, either party may file a complaint with the Hawaii housing finance and development corporation, and the corporation, after due notice of hearing and hearings, may issue such cease and desist orders as shall be meet and just in the light of the evidence adduced. [L 1967, c 307, §41; HRS §516-68; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 1997, c 350, §14; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§516-69 - Sale of fee by lessor.

§516-69  Sale of fee by lessor.  No fee owner of any residential lot under lease shall sell the leased fee interest to the lot to any third party unless the fee owner has first given a written thirty-day notice to the lessee and the corporation of such intention. [L 1967, c 307, §42; HRS §516-69; gen ch 1985; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§516-70 - Reversion of improvements.

§516-70  Reversion of improvements.  (a)  This section applies to all leases of residential lands as defined by section 516-1.

(b)  At the termination of any lease, or at the expiration of the lease term, the lessee may, if not then in default under the terms of the lessee's lease, remove all onsite improvements on the lot which were constructed at the cost of, or otherwise paid for by, the lessee, without compensating the lessor therefor.  If the lessee notifies the lessor in writing within sixty days before the termination or expiration that the lessee declines to remove such onsite improvements and if the lessee is not then in default under the terms of the lessee's lease, and if the lessor refuses to extend the term of the existing lease or to issue a new lease for a term of at least thirty years at a rental that is mutually agreeable to the parties or failing such agreement that is determined by arbitration pursuant to chapter 658A, the lessor shall be required to compensate the lessee for the current fair market value of all such onsite improvements.  Such improvements shall be appraised at the expense of the lessee.  The appraiser selected shall be by mutual agreement of the lessee and the lessor or in conformance to chapter 658A.  The compensation shall be determined by mutual agreement or in conformity with chapter 658A, and the compensation shall be paid within thirty days of determination.  Such expense of arbitration shall be equally shared by both parties. [L 1967, c 307, §43; HRS §516-70; am L 1975, c 184, §2(19); gen ch 1985; am L 2001, c 265, §4]

Revision Note

Section "516-1" substituted for "516-1(5)".

Case Notes

Requirement that lessor purchase leasehold improvements unconstitutionally impairs obligation of preexisting lease contract.  69 H. 112, 736 P.2d 55.



§516-71 - Residential lease; disclosure.

§516-71  Residential lease; disclosure.  (a)  Except as otherwise provided for in this section, for any sale of a leasehold residential lot, no later than ten calendar days after the acceptance of the deposit, receipt, offer, and acceptance contract (DROA) or other similar contract, the seller shall directly or through the seller's agent provide to the buyer, a copy of the original recorded lease and any amendments thereto for the buyer's approval and acceptance.  A sale for the purposes of this subsection shall not be deemed to include any transfer to a co-owner, or to a spouse or reciprocal beneficiary, parent or child of the seller, or to any stranger by devise, descent, court order, or by operation of law, including, but not limited to, any transfer by foreclosure, bankruptcy, or partition sale.  Upon receipt of the original lease and amendments thereto, the buyer shall have ten calendar days to review, accept, or reject the terms of the lease.

(b)  In addition to the requirements set forth in subsection (a), the buyer shall acknowledge receipt of the lease documents specified under subsection (a) through a signed receipt or a signed DROA or other contract.  The receipt or contract shall include at least the following information:

(1)  A standardized summary, as set forth on the optional standardized summary form in this chapter, or in a form similar to the optional standardized summary form, of the lease provisions in plain language which shall contain information on the following:  the length of the lease, lease rent terms, lease rent renegotiation dates, how renegotiated lease rents will be calculated; and surrender clause provisions;

(2)  A standardized glossary, satisfied by use of a Hawaii governmental publication, of commonly used lease terms in plain language; and

(3)  A statement that the buyer has read and understands the provisions of the standardized summary of the lease provisions.

(c)  Within ten calendar days of acknowledged receipt of the contract specified in subsection (a), the buyer shall have the right to cancel the offer to purchase with no loss of deposit.

(d)  The seller and buyer, on a standardized form, may agree to reduce or extend the time period provided herein for production and review of the applicable lease documents; provided that the agreement shall not constitute a waiver of the requirement to provide the applicable lease documents to the buyer.  Buyers other than natural persons may waive, in writing, all the requirements of this section. [L 1989, c 168, §3; ree L 1990, c 277, pt of §1; am L 1991, c 276, §3; am L 1997, c 383, §63]



§516-72 - Civil penalty.

[§516-72]  Civil penalty.  Failure to furnish disclosures substantially complying with the requirements of section 516-71 shall entitle the buyer to the recovery of a civil penalty of $1,000 in any proceeding at law brought within one year of the violation and the violator shall be liable further for the actual damages of the buyer, if any, reasonable attorneys' fees and  court costs. [L 1991, c 276, §4]



§516-73 - Suggested form of standardized summary of lease provisions.

[§516-73]  Suggested form of standardized summary of lease provisions.  A standardized summary of lease provisions executed pursuant to section 516-71 of this chapter may, but need not, be substantially in the following form:

STANDARDIZED SUMMARY OF LEASE PROVISIONS

This receipt dated _______________, between________________

________________________________________ (the "buyer"), and

________________________________________ (the "seller"),

tax map key no.       (   )    /   /   /    (the "property").

Lessor:  _______________________________________________________

Sublessor:  ____________________________________________________

Lease Expiration:  ____________ Surrender Clause:  (yes or none)

Lease Rent:  $__________ per __________ until __________

$__________ per __________ until __________

$__________ per __________ until __________

Renegotiation Dates:  __________________________________________

Renegotiation Terms:  __________________________________________

________________________________________________________________

I understand the information above is a summary of the terms of the lease and that for more detailed information I should read the lease.

I understand that the subject property is leasehold property and I will acquire the right to occupy and use the leased real property for the time stated in the lease agreement.  I will not acquire outright or absolute ownership of the land or fee simple ownership.  The land is owned by lessor or the leased fee owner, to whom I, the lessee, will agree to make lease rent payments and comply with the terms of the lease or be subject to the lessor's enforcement actions.  The lease rent payments are usually fixed for specific amounts at fixed periods of time, then subject to renegotiation.  Renegotiation may be based on formula or arbitration set in the lease agreement or by law or by agreement between the lessor and lessee.  THE RENEGOTIATED LEASE RENTS MAY INCREASE SIGNIFICANTLY.  AT THE END OF THE LEASE, I MAY HAVE TO SURRENDER THE PROPERTY (SURRENDER CLAUSE) AND THE LAND BACK TO THE LESSOR WITHOUT ANY COMPENSATION.

I understand when leasehold property is acquired, title is normally conveyed by means of an assignment of lease, whose purpose is similar to that of a deed.  The legal and practical effect is different because the assignment conveys only the rights and obligations created by the lease to the property, not the property itself.

I UNDERSTAND THAT IF I HAVE ANY LEGAL QUESTIONS ABOUT LEASEHOLD PROPERTY, ABOUT THE LEASE DOCUMENTS, ABOUT THE TERMS OF THE LEASE, AND ITS CONSEQUENCES, I SHOULD SEEK THE ADVICE OF AN ATTORNEY.

[  ] I HAVE READ AND UNDERSTAND THE PROVISIONS OF THE LEASE DOCUMENTS RECEIVED, AND ACCEPT THE TERMS OF THE LEASE.

[  ] I DO NOT ACCEPT THE TERMS OF THE LEASE AND CANCEL THE ACCEPTANCE CONTRACT (DROA).

______________________________ _______________________________

Buyer's signature                            Buyer's signature

Date: ________________, ____AM/PM

[L 1991, c 276, §5]

Revision Note

Reference to "19______" referred to in date lines omitted as obsolete.



§516-81 - REPEALED.

PART IV.  JUDICIAL DECLARATION

§516-81  REPEALED.  L 1975, c 184, §2(20).



§516-82 - Severability.

[§516-82]  Severability.  If any part, section, sentence, clause, or phrase of this chapter, or its application to any person or transaction or other circumstances, is for any reason held to be unconstitutional or invalid, the remaining parts, sections, sentences, clauses, and phrases of this chapter, or the application of this chapter to other persons or transactions or circumstances, shall not be affected.  The legislature hereby declares that it would have passed this chapter and each part, section, clause, or phrase thereof, irrespective of the fact that any one or more parts, sections, sentences, clauses, or phrases of this chapter, or its application to any person or transaction or other circumstance, be declared unconstitutional or invalid. [L 1975, c 184, §2(21)]

Case Notes

Since Hawaii Land Reform Act contains comprehensive severability clause, unless statute stands or falls as a whole, specific invalid provisions may be separated out.  471 F. Supp. 871.



§516-83 - Legislative findings and declaration of necessity; purpose.

[§516-83]  Legislative findings and declaration of necessity; purpose.  (a)  The legislature finds that:

(1)  There is a concentration of land ownership in the State in the hands of a few landowners who have refused to sell the fee simple titles to their lands and who have instead engaged in the practice of leasing their lands under long-term leases;

(2)  The refusal of such landowners to sell the fee simple titles to their lands and the proliferation of such practice of leasing rather than selling land has resulted in a serious shortage of fee simple residential land and in an artificial inflation of residential land values in the State;

(3)  Due to such shortage of fee simple residential land and such artificial inflation of residential land values, the people of the State have been deprived of a choice to own or take a lease of the land on which their homes are situated and have been required instead to accept long-term leases of such land which contain terms and conditions that are financially disadvantageous, that restrict their freedom to fully enjoy such land and that are weighted heavily in favor of the few landowners of such land;

(4)  The economy of the State and the public interest, health, welfare, security, and happiness of the people of the State are adversely affected by such shortage of fee simple residential land and artificial inflation of residential land values and by such deprivation of the people of the State of the choice to own or take a lease of the land on which their homes are situated and the required acceptance of such long-term leases of such lands;

(5)  The acquisition of residential land in fee simple, absolute or otherwise, at fair and reasonable prices by people who are lessees under long-term leases of such land and on which such land their homes are situated and the ability of such people to fully enjoy such land through ownership of such land in fee simple will alleviate these conditions and will promote the economy of the State and public interest, health, welfare, security, and happiness of the people of the State;

(6)  The cost of living in Hawaii is and has been high.  In recent years inflation has drastically increased the cost of living in the State.  The spiraling cost of living affects all people through erosion of the purchasing power of whatever monetary resources they command.  For a growing proportion of Hawaii's population, quite possibly a majority, the high cost of living is denying them such basic necessities as sufficient nutritional intake, safe and healthy housing accommodations, clothing, and adequate preventive and curative health services.  A substantive and significant contributing factor to the high and rising cost of living is the high cost of land whether leasehold or fee.  Stabilizing the costs of land or, at least, slowing the artificial inflation of land values would curb the rising cost of living in Hawaii and, ultimately, contribute to the welfare of all people of the State by improving their standard of living;

(7)  The Constitution of the State of Hawaii provides the State the power to provide assistance for persons unable to maintain a standard of living compatible with decency and health.  The rising cost of land tied to other cost of living increases is swelling the ranks of those persons unable to maintain a decent and healthful standard of life.  If the inflationary trend of land continues unchecked, the resultant inflationary total cost of living could create such a large population of persons deprived of decent and healthful standards of life that the consequent disruptions in lawful social behavior could irreparably rend the social fabric which now protectively covers the life and safety of all Hawaii's people.  The threat posed by this possibility is sufficiently real and imminent to warrant state action to redistribute land as a means of curbing continuing inflationary rises in land values;

(8)  The right to own land is not an irrevocable grant of a special privilege where it operates against the general welfare of the many for the particular benefit of the few;

(9)  Land, in common with other natural resources, is of finite quantity; a fact particularly obvious in Hawaii.  In recent decades there has been growing general agreement that the wise conservation, preservation, use and management of exhaustible natural resources such as land are matters mandating an active governmental role.  There is an intimate relationship between the monetary values accorded land in Hawaii and the stability and strength of the State's economy as a whole.  Land values, artificially inflated by the high concentration of ownership, skew the state economy toward unnecessarily high levels.  The pervasive and substantial contribution made to inflation by high land values creates a potential for economic instability and disruption.  Economic inflation, instability and disruptions have real and potential damaging consequences for all members of an affected society.  Checking inflation, improving the stability of the economy, and forestalling disadvantageous economic disruptions all are productive of general benefit to all members of the Hawaiian society.  The sound and wise conservation, preservation, use and management of land cannot be separated from the subject of patterns of land ownership.  To accomplish the public purposes of wisely conserving, preserving, using, and managing the land in the State requires changing present patterns of land ownership.  Public laws, expenditures, programs, and policies which contribute to the realization of these public purposes serve a public use since they ultimately benefit the entire community.  Changing present patterns of land ownership by allowing lessees under long-term leases of residential land to purchase in fee simple, absolute or otherwise, the land on which their homes are situated, through governmental intervention including exercise of the power of eminent domain to acquire fee simple title to such land and public financing of such purchase and such condemnation and payment through the issuance of bonds, the expenditure of general revenue funds, and the use of private funds which are at the disposal of the State, will help satisfy the pressing public necessity for a secure, strong and stable economy;

(10)  The State's acquisition of residential lands held in fee simple, through the exercise of the power of eminent domain, for the purposes of this chapter is for the public use and purpose of protecting the public safety, health and welfare of all people in Hawaii;

(11)  Inflation lessens the quality of life of all members of this afflicted society and is particularly invidious in its impact on the ninety plus per cent of the population who are in the poverty, and low through middle income groups.  The State has limited abilities to curb inflation and, perhaps, the only useful means available is the State's power to control land values.  There is a pressing public necessity for the State to do whatever it can to curb inflation and to keep the cost of living at a level where it is possible and manageable to provide all citizens a decent and healthful standard of life.  The public use and purpose of providing all citizens a decent and healthful standard of life will be directly and substantially furthered by the State's acquisition of residential lands held in fee simple, through the exercise of the power of eminent domain, for the purposes of this chapter;

(12)  The use of the power of eminent domain to condemn the fee simple title to residential land and the payment of just compensation therefor for the purpose of making the fee simple title thereto and the use thereof available for acquisition by people who are lessees under long-term leases of such land and on which such land their homes are situated is for a public use and purpose;

(13)  Legislation providing to people who are lessees under long-term leases of residential land on which their homes are situated the ability to fully enjoy such land through ownership of such land in fee simple, absolute or otherwise, is for a public purpose.

(b)  It is therefore declared to be necessary and it is the purpose of this chapter to alleviate the conditions found in subsection (a) of this section by providing for the right of any person who is a lessee under a long-term lease of residential land in the State to purchase at a fair and reasonable price the fee simple title to such land, by providing for the condemnation of the fee simple title to such land and the payment of just compensation therefor by the State through the use of the power of eminent domain and by providing for the public financing of such purchase and such condemnation and payment through the issuance of bonds, the expenditure of general revenue funds, and the use of private funds which are at the disposal of the State. [L 1975, c 186, §2]

Law Journals and Reviews

Extending Land Reform to Leasehold Condominiums in Hawai`i.  14 UH L. Rev. 681.

Case Notes

Determination of whether taking is for public purpose is limited to whether there is a denial of substantive due process.  Statute is constitutional if:  (1) any possible rationale for the statute, expressed or not, is within state police power; and (2) statute is not arbitrary or product of legislative bad faith.  483 F. Supp. 63.

Discussed:  79 H. 64, 898 P.2d 576.

Mentioned:  471 F. Supp. 871; 74 H. 294, 845 P.2d 1186.



§516-91 - Definitions.

PART V.  FEE TITLE ACQUISITION LOAN PROGRAM

§516-91  Definitions.  The following words or terms as used in this part shall have the following meanings unless a different meaning clearly appears from the context:

"Eligible borrower" means any lessee, irrespective of race, creed, national origin, or sex, who:

(1)  Qualifies to purchase the leased fee interest in the lessee's property under this chapter;

(2)  Has never before obtained a loan under this part; and

(3)  Meets other qualifications as established by rules adopted by the corporation.

"Eligible loan" means a loan to an eligible borrower for the purchase of the leased fee interest in the eligible borrower's houselot; provided that the property financed is and will be occupied as the principal place of residence by the eligible borrower, and meets other requirements as established by rules adopted by the corporation.

"Fee title acquisition loan programs" or "acquisition loan programs" includes all or any part of the loan to lenders program, the purchase of existing loans program, the advance commitments program, and the eligible loan funding program authorized under this part.

"Mortgage lender" means any bank, trust company, savings bank, national banking association, savings and loan association, building and loan association, mortgage banker, credit union, insurance company, or any other financial institution, or a holding company for any of the foregoing, which:

(1)  Is authorized to do business in the State;

(2)  Customarily provides services or otherwise aids in the financing of mortgages on single family or multi-family residential property; and

(3)  Is a financial institution whose accounts are federally insured, or is an institution which is an approved mortgagee for the Federal Housing Administration, or is an approved lender for the Veterans Administration or the United States Department of Agriculture, or is an approved mortgage loan servicer for the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation.

"Revenue bond" means bonds, notes, or other evidence of indebtedness of the corporation issued to finance any of the acquisition loan programs under this part.

"Trustee" means a national or state bank or trust company within or without the State which enters into a trust indenture.

"Trust indenture" means an agreement by and between the corporation and the trustee, which sets forth the duties of the trustee with respect to the revenue bonds, the security therefor, and other provisions as deemed necessary or convenient by the corporation to secure the revenue bonds. [L 1983, c 270, pt of §1; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 1997, c 258, §20; am L 2005, c 196, §26(b); am L 2006, c 180, §16]

Revision Note

Veterans Administration in definition of "mortgage lender" is now the Department of Veterans Affairs.



§516-95 - Rules; eligible loans.

§516-95  Rules; eligible loans.  (a)  The corporation shall establish requirements for property financed by an eligible loan, and may consider, but not be limited to the location, age, condition, and other characteristics of the property.

(b)  The corporation shall establish restrictions on the terms, maturities, interest rates, collateral, and other requirements for eligible loans.

(c)  All eligible loans made shall comply with applicable state and federal laws. [L 1983, c 270, pt of §1; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§516-101 - Revenue bonds; authorization.

§516-101  Revenue bonds; authorization.  (a)  The corporation, with the approval of the governor, may issue from time to time revenue bonds in amounts not exceeding the total amount of bonds authorized to be issued by the legislature for the purpose of undertaking and maintaining any of the acquisition loan programs.

(b)  All revenue bonds shall be issued pursuant to part III of chapter 39, except as provided in this part.

(c)  The revenue bonds shall be issued in the name of the corporation, and not in the name of the State.  The final maturity date of the revenue bonds may be any date not exceeding forty years from the date of issuance. [L 1983, c 270, pt of §1; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§516-102 - Revenue bonds; payment and security.

§516-102  Revenue bonds; payment and security.  (a)  The revenue bonds shall be payable from and secured by the revenues derived from the benefits of the acquisition loan programs for which the revenue bonds are issued, including:

(1)  Any payment made for eligible loans or other agreements entered into for the acquisition loan programs;

(2)  Revenues derived from insurance proceeds;

(3)  Reserve accounts and earnings thereon; and

(4)  Revenues resulting from loans to mortgage lenders or from the payment on account of principal of and interest on loans purchased from mortgage lenders.

(b)  The corporation may pledge any revenue derived from the acquisition loan programs financed from the proceeds of the revenue bonds to the punctual payment of the principal, interest, and redemption premiums, if any, on the revenue bonds.

(c)  The revenue bonds additionally may be secured by the pledge or assignment of the loans and other agreements or any note or other undertaking, obligation, or property held by the corporation or any mortgage lender or its agent to secure the loans.

(d)  Any pledge made by the corporation shall create a perfected security interest in the revenues, moneys, or property so pledged and thereafter received by the corporation from and after the time that a financing statement with respect to the revenues, moneys, or property so pledged and thereafter received shall be filed with the bureau of conveyances.  Upon such filing, the revenues, moneys, or property so pledged and thereafter received by the corporation immediately shall be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be prior to the lien of all parties having claims of any kind in tort, contract, or otherwise against the corporation, irrespective of whether such parties have notice thereof. [L 1983, c 270, pt of §1; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§516-103 - Revenue bonds; interest rate, price, and sale.

§516-103  Revenue bonds; interest rate, price, and sale.  (a)  The revenue bonds shall bear interest at a rate or rates payable monthly, quarterly, or semiannually.

(b)  The corporation shall include the costs of undertaking and maintaining the acquisition loan programs for which the revenue bonds are issued in determining the principal amount of revenue bonds to be issued.  In determining the cost of undertaking and maintaining the acquisition loan programs, the corporation may include the cost of purchasing or funding loans or other agreements entered into for the acquisition loan programs; the costs of studies and surveys; insurance premiums; underwriting fees; financial consultant, legal, accounting, and marketing services incurred; reserve account, trustee, custodian, and rating agency fees; and interest on the bonds for a period not to exceed one year from the date of issuance.

(c)  The revenue bonds may be sold at public or private sale, and for a price as may be determined by the corporation to be in the best interest of the State.

(d)  Section 39-65 shall not apply to revenue bonds issued for the purpose of undertaking and maintaining any of the acquisition loan programs as permitted by this part.  The legislature consents to the taxation by the United States of America of interest on revenue bonds issued for the purpose of undertaking and maintaining any of the acquisition loan programs as permitted by this part. [L 1983, c 270, pt of §1; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 2005, c 196, §26(b); am L 2006, c 180, §16]

Revision Note

Section "39-65" substituted for "39-61".



§516-104 - Revenue bonds; investment of proceeds and redemption.

§516-104  Revenue bonds; investment of proceeds and redemption.  Subject to any agreement with the holders of its revenue bonds, the corporation may:

(1)  Invest its moneys not required for immediate use, including proceeds from the sale of any revenue bonds, in accordance with section 201H-77; and

(2)  Purchase its revenue bonds out of any fund or money of the corporation available therefor, and hold, cancel, or resell the revenue bonds. [L 1983, c 270, pt of §1; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 1997, c 350, §16; am L 2005, c 196, §26(b); am L 2006, c 180, §16; am L 2007, c 249, §29]



§516-107 - Trustee; designation, duties.

§516-107  Trustee; designation, duties.  (a)  The corporation shall designate a trustee for each issue of revenue bonds secured under the same trust indenture; provided that the trustee shall be approved by the director of finance.

(b)  The trustee shall be authorized by the corporation to receive and receipt for, hold, and administer the proceeds of the revenue bonds, and to apply the proceeds to the purposes for which the bonds are issued.

(c)  The trustee also shall be authorized by the corporation to hold and administer the acquisition loan program revenue bond special fund established pursuant to section 516-111, and to receive and receipt for, hold, and administer the revenues derived by the corporation from the benefits of the acquisition loan programs for which the revenue bonds are issued and to apply these revenues to the payment of the cost of administering, operating, and maintaining the acquisition loan programs, to pay the principal of and interest on these bonds, to the establishment of reserves, and to other purposes as may be authorized in the proceedings providing for the issuance of the revenue bonds.

(d)  Notwithstanding section 39-68, the director of finance may appoint the trustee to serve as fiscal agent for:

(1)  The payment of the principal of and interest on the revenue bonds; and

(2)  The purchase, registration, transfer, exchange, and redemption of the bonds.

(e)  The trustee shall perform additional functions with respect to the payment, purchase, registration, transfer, exchange, and redemption, as the director of finance may deem necessary, advisable, or expeditious, including the holding of the revenue bonds and coupons which have been paid and the supervision of the destruction thereof in accordance with the law.

(f)  Nothing in this part shall limit or be construed to limit the powers granted to the director of finance in sections 36-3 and 39-13, and the third sentence of section 39-68, to appoint the trustee or others as fiscal agents, paying agents, and registrars for the revenue bonds or to authorize and empower those fiscal agents, paying agents, and registrars to perform the functions referred to in those sections. [L 1983, c 270, pt of §1; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 2005, c 196, §26(b); am L 2006, c 180, §16]

Revision Note

Section "39-68" substituted for "39-65".  "39-13" substituted for "39-12".



§516-108 - Trust indenture.

§516-108  Trust indenture.  (a)  A trust indenture may contain covenants and provisions authorized by part III of chapter 39, and as deemed necessary or convenient by the corporation for the purposes of this part.

(b)  A trust indenture may allow the corporation to pledge and assign to the trustee loans and other agreements related to the acquisition loan programs, and the rights of the corporation thereunder, including the right to receive revenues thereunder and to enforce the provision thereof.

(c)  Where a trust indenture provides that any revenue bond issued under that trust indenture is not valid or obligatory for any purpose unless certified or authenticated by the trustee, all signatures of the officers of the State upon the revenue bonds required by section 39-56 may be facsimiles of their signatures.

(d)  A trust indenture also shall contain provisions as to:

(1)  The investment of the proceeds of the revenue bonds, the investment of any reserve for the bonds, the investment of the revenues of the acquisition loan programs, and the use and application of the earnings from investments; and

(2)  The terms and conditions upon which the holders of the revenue bonds or any portion of them or any trustee thereof may institute proceedings for the foreclosure of any loan or other agreement or any note or other undertaking, obligation, or property securing the payment of the bonds and the use and application of the moneys derived from the foreclosure.

(e)  A trust indenture also may contain provisions deemed necessary or desirable by the corporation to obtain or permit, by grant, interest subsidy, or otherwise, the participation of the federal government in the acquisition loan programs or in the financing of the costs of administering, operating, or maintaining the acquisition loan programs. [L 1983, c 270, pt of §1; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 2005, c 196, §26(b); am L 2006, c 180, §16]

Revision Note

Section "39-56" substituted for "39-64".



§516-111 - Revenue bonds; special funds.

§516-111  Revenue bonds; special funds.  A separate special fund shall be established in accordance with section 39-62 for each acquisition loan program or part thereof financed from the proceeds of the revenue bonds secured under the same trust indenture. [L 1983, c 270, pt of §1; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 1993, c 280, §12]



§516-121 - Acquisition loan programs; procedures and requirements.

§516-121  Acquisition loan programs; procedures and requirements.  (a)  The corporation shall establish procedures for:

(1)  The submission of requests or the invitation of proposals for loans to mortgage lenders;

(2)  The purchase of existing loans by auction, invitation of tenders, or negotiation;

(3)  The making of advance commitments to purchase and the purchasing of eligible loans to be made by mortgage lenders by auction, invitation of tenders, or negotiation; and

(4)  Loan applications made through mortgage lenders to eligible borrowers.

(b)  The corporation shall establish standards and requirements for:

(1)  The allocation of loans to mortgage lenders;

(2)  The allocation of funds to purchase existing loans from mortgage lenders;

(3)  The making of advance commitments and allocation of funds to purchase eligible loans from mortgage lenders; and

(4)  The participation by mortgage lenders as originators and processors of eligible loans on behalf of the corporation.

(c)  The standards and requirements for the allocation of funds to mortgage lenders adopted by the corporation shall be designed to include the maximum number of qualified mortgage lenders as participants in the acquisition loan programs.

(d)  The corporation may adopt rules under chapter 91 necessary or convenient for the operation of the acquisition loan programs under this part. [L 1983, c 270, pt of §1; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§516-122 - Acquisition loan programs; general powers.

§516-122  Acquisition loan programs; general powers.  (a)  The corporation may make, enter into, and enforce all contracts or agreements which are necessary, convenient, or desirable for the purposes of the performance of its duties in executing the acquisition loan programs.

(b)  The corporation may require representations and warranties as it determines necessary to secure its loans. [L 1983, c 270, pt of §1; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§516-123 - Acquisition loan programs; self supporting.

§516-123  Acquisition loan programs; self supporting.  The interest rate, fees, charges, premiums, and other terms of the loans made under the acquisition loan programs shall be at least sufficient to pay the cost of administering and maintaining the portion of the specific acquisition loan programs for which the revenue bonds have been issued, and to assure payment of the principal of and interest on the revenue bonds as they become due. [L 1983, c 270, pt of §1]



§516-124 - Acquisition loan programs; fees.

§516-124  Acquisition loan programs; fees.  The corporation may establish, revise, charge, and collect fees, premiums, and charges as necessary, reasonable, or convenient, for its acquisition loan programs.

The fees, premiums, and charges shall be deposited into the fee title acquisition loan program revenue bond special fund established for the particular acquisition loan program or part thereof from which the fees, premiums, and charges are derived as determined by the corporation. [L 1983, c 270, pt of §1; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§516-125 - Acquisition loan programs; evidence of eligible loan.

§516-125  Acquisition loan programs; evidence of eligible loan.  (a)  Each mortgage lender who participates in any acquisition loan program shall submit evidence, as deemed satisfactory by the corporation, that eligible loans have been made from the proceeds of the revenue bonds.

(b)  The corporation may inspect the books and records of the mortgage lenders as may be necessary for this section. [L 1983, c 270, pt of §1; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§516-131 - Loans to lenders program.

§516-131  Loans to lenders program.  (a)  The corporation may make loans to mortgage lenders under terms and conditions requiring that the loan proceeds be used within a time period prescribed by the corporation to make eligible loans in an aggregate principal amount substantially equal to the amount of the loan.

(b)  The loan made to a mortgage lender shall be a general obligation of the respective mortgage lender.

(c)  The loan as determined by the corporation shall:

(1)  Bear a date or dates;

(2)  Mature at a time or times;

(3)  Be evidenced by a note, bond, or other certificate of indebtedness;

(4)  Be subject to prepayment; and

(5)  Contain other provisions consistent with this part.

(d)  Subject to any agreement with the holders of its revenue bonds, the corporation may consent to any modification to the rate of interest, time, and payment of any installment of principal or interest, security or any other term of any loan to a mortgage lender or any bond, note, contract, or agreement of any kind to which the corporation is a party. [L 1983, c 270, pt of §1; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§516-132 - Loan to lenders program; collateral security.

§516-132  Loan to lenders program; collateral security.  (a)  Loans made to mortgage lenders additionally may be secured by a pledge of a lien upon collateral security in an amount as the corporation deems necessary to assure the payment of principal of and interest on the loans as they become due.

(b)  The corporation shall determine the nature and type of collateral security required.

(c)  A statement designating the collateral security pledged, the mortgage lender pledging the collateral, and the corporation's interest in the pledged collateral may be filed with the bureau of conveyances.  Where a statement has been filed, no possession, further filing, or other action under any state law shall be required to perfect any security interest which may be deemed to have been created in favor of the corporation.  The mortgage lender shall be deemed the trustee of an express trust for the benefit of the corporation in all matters relating to the pledged collateral.

(d)  Subject to any agreement with the holders of its revenue bonds, the corporation may collect, enforce the collection of, and foreclose on any collateral securing its loans to mortgage lenders.  The corporation may acquire, take possession of, sell at public or private sale with or without bidding, or otherwise deal with the collateral to protect its interests. [L 1983, c 270, pt of §1; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§516-141 - Purchase of existing loans program.

§516-141  Purchase of existing loans program.  (a)  The corporation may contract with a mortgage lender to purchase, in whole or in part, existing loans, whether or not eligible loans.  The contract may contain provisions as determined by the corporation to be necessary or appropriate to provide security for its revenue bonds, including but not limited to provisions requiring the:

(1)  Repurchase of the loans, in whole or in part, by mortgage lenders at the option of the corporation;

(2)  Payments of premiums, fees, charges, or other amounts by mortgage lenders to provide a reserve or escrow fund for the purposes of protecting against loan defaults; and

(3)  Guarantee by, or for recourse against, mortgage lenders, with respect to defaults on these loans of the corporation.

(b)  The corporation shall require as a condition of each purchase of existing loans from a mortgage lender that the mortgage lender proceed to make and disburse eligible loans in an aggregate principal amount substantially equal to the amount of the proceeds from the purchase by the corporation of loans therefrom. [L 1983, c 270, pt of §1; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§516-151 - Advance commitments program.

§516-151  Advance commitments program.  (a)  The corporation may contract with a mortgage lender for the advance commitment to purchase eligible loans.

(b)  The contract may contain provisions as determined by the corporation to be necessary or appropriate to provide security for its revenue bonds. [L 1983, c 270, pt of §1; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§516-161 - Eligible loan funding program.

§516-161  Eligible loan funding program.  (a)  The corporation may make or contract directly with mortgage lenders to fund eligible loans.

(b)  The contract may contain provisions as determined by the corporation to be necessary or appropriate to provide security for its revenue bonds. [L 1983, c 270, pt of §1; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§516-171 - Loans; service and custody.

§516-171  Loans; service and custody.  The corporation may contract for the service and custody of its loans.  The contract may provide for the payment of fees or charges for the services rendered; provided that the fees or charges shall not exceed the usual, customary, and reasonable charges for the services rendered. [L 1983, c 270, pt of §1; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§516-172 - Loans; sale, pledge, or assignment.

§516-172  Loans; sale, pledge, or assignment.  (a)  Subject to any agreement with the holders of its revenue bonds, the corporation may sell its loans at public or private sale at a price and upon terms and conditions as it determines.

(b)  Subject to any agreement with the holders of its revenue bonds, the corporation may pledge or assign its loans, other agreements, notes, or property to secure the loans or agreements. [L 1983, c 270, pt of §1; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§516-173 - Loans; insurance and guarantees.

§516-173  Loans; insurance and guarantees.  The corporation may procure insurance or guarantees against any default of its loans, in amounts and from insurers or guarantors, as it deems necessary or desirable. [L 1983, c 270, pt of §1; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§516-174 - Loans; default.

§516-174  Loans; default.  The corporation may:

(1)  Renegotiate, refinance, or foreclose any loan in default;

(2)  Waive any default or consent to the modification of the terms of any loan or security agreement;

(3)  Commence any action to protect or enforce any right conferred upon it by any law, mortgage, insurance policy, contract, or other agreement;

(4)  Bid for and purchase the property secured by the loan at any foreclosure or other sale, or acquire or take possession of the property secured by the loan; and

(5)  Operate, manage, lease, dispose of, or otherwise deal with the property secured by the loan. [L 1983, c 270, pt of §1; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§516-181 - Interest acquired.

§516-181  Interest acquired.  (a)  Upon acquisition of the leased fee interest in a residential houselot from the proceeds of an eligible loan, the property interest acquired shall be all of the right, title, and interest of the fee owner and all legal and equitable owners, if any, in and to the residential houselot acquired, subject to all covenants, conditions, easements, reservations, and restrictions of record running with the land or contained in the agreement of sale, deed, or other conveyance held by the fee owner and legal and equitable owners.  The acquisition of a leased fee interest in a residential houselot from the proceeds of an eligible loan shall terminate all the right, title, and interest of the fee owner and all legal and equitable owners, whether the interest be a remainder, vested or contingent, a reversion, or other beneficial interest in the property, present or prospective.

(b)  If the leasehold on property acquired from the proceeds of an eligible loan is subject to any mortgage, lien, or encumbrance suffered or permitted by the eligible borrower, including, but not limited to, rights arising through divorce, marriage, or assignment, the purchase of the leased fee interest in such residential houselot in no manner shall affect or impair the mortgage, lien, or encumbrance or the security afforded thereby to the holder thereof, and the leasehold shall continue, notwithstanding the purchase of the leased fee interest in such residential houselot by the eligible borrower, for the purposes and to the extent necessary to avoid any impairment of leasehold security, unless the holder of the mortgage, lien, or encumbrance on such leasehold and the corporation in writing shall consent to the transfer thereof to the fee.  Upon the written consent by the holder thereof and the corporation, each such mortgage, lien, or encumbrance to which the leasehold is subject and to which such consent refers shall be transferred to and shall bind the fee acquired by the eligible borrower, and thereafter shall continue in full force and effect as a mortgage, lien, or encumbrance of the fee acquired by the eligible borrower, in the same order and priority among such mortgages, liens, and encumbrances so transferred to the fee as the same applied to and bound the eligible borrower's immediate, previous leased fee interest. [L 1983, c 270, pt of §1; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 2005, c 196, §26(b); am L 2006, c 180, §16]



§516-182 - Restrictions on sale and use of residential lots acquired from proceeds of eligible loan.

§516-182  Restrictions on sale and use of residential lots acquired from proceeds of eligible loan.  No interest in property acquired from the proceeds of an eligible loan made under this part, so long as any part of such eligible loan is outstanding, shall be transferred unless contemporaneously with such transfer all interest in onsite improvements situated on such property are transferred to the same transferee. [L 1983, c 270, pt of §1]



§516-186 - Construction.

§516-186  Construction.  The powers conferred by this part shall be in addition and supplemental to the powers conferred by any other law.  The fee title acquisition loan programs authorized under this part may be undertaken, and revenue bonds may be issued under this part, notwithstanding that any other law may provide for a loan program similar to that authorized under this part, and may be undertaken for the issuance of bonds for like purposes, and without regard to the requirements, restrictions, limitations, or other provisions contained in any other law.  Insofar as the provisions of this part are inconsistent with the provisions of any other law, this part shall be controlling. [L 1983, c 270, pt of §1]



§516-201 - Exemption for sustainable affordable developments.

[PART VI.  SUSTAINABLE AFFORDABLE

DEVELOPMENTS OR LEASES]

[§516-201]  Exemption for sustainable affordable developments.  Notwithstanding any law to the contrary, no lessee under a sustainable affordable lease may exercise the rights granted to a lessee by part II and sections 516-63, 516-65, and 516-66.  The lessee under a sustainable affordable lease may exercise rights under section 516-70; provided that in no event shall compensation to the lessee for on-site improvements at the termination or expiration of the lease term exceed the lessee's share of the maximum sales price of a residential lot, including all buildings and improvements, on resale as determined pursuant to paragraph (2) of the definition of "sustainable affordable lease" in section 516-1.  In addition, sections 516-5 and 516‑83 shall not apply to the fee owner and lessor of land in a sustainable affordable development. [L 2005, c 197, pt of §2]



§516-202 - Certification.

[§516-202]  Certification.  The lessor of a sustainable affordable development shall certify the lessor's qualification for the exemption established in section 516-201 at the time of the delivery of the first sustainable affordable lease by filing an affidavit with the registrar of the bureau of conveyances or assistant registrar of the land court, as appropriate, that:

(1)  Declares the percentage of all the residential lots in the development tract that will have their initial sales prices limited in accordance with directly applicable state or county law, regulation, policy, or agreement, such that households earning not more than the required percentage of the median income for the applicable county will spend no more than the allowable percentage of their gross income for housing costs; provided that if the percentage of residential lots is less than thirty per cent, the state or county agency's approval thereof shall also be set forth;

(2)  Declares the percentage of all the residential lots in the development tract that will have their initial sales prices and resale sales prices limited to eighty per cent of the fair market value of the residential lots in fee, including all buildings and improvements, unencumbered by the lease and describing the calculation of the difference; provided that if the percentage of residential lots is less than fifty‑one per cent, the state or county agency's approval thereof shall also be set forth; and

(3)  Sets forth the provisions in the sustainable affordable leases that limit the resale price of the residential lot, including all buildings and improvements, and entitle the lessor to a share of the appreciation in the residential lot, including all buildings and improvements. [L 2005, c 197, pt of §2]



§516 203 - Recordkeeping.

[§516‑203]  Recordkeeping.  A lessor of a sustainable affordable development shall maintain during the term of all sustainable affordable leases records regarding income levels and other qualifications of buyers of sustainable affordable leases at the time of purchase. [L 2005, c 197, pt of §2]



§516 204 - University of Hawaii at Manoa.

[§516‑204]  University of Hawaii at Manoa.  The legislature identifies the creation of a sustainable affordable development by or on land owned by or set aside to the University of Hawaii at Manoa to be a matter of statewide concern because of the built-up nature of the surrounding community.  The University of Hawaii at Manoa shall not create a sustainable affordable development by entering into any sustainable affordable lease or by authorizing any land owned by or set aside to the University of Hawaii at Manoa to be demised under a sustainable affordable lease prior to enactment of a law specifically authorizing the University of Hawaii at Manoa to enter into a sustainable affordable lease or to demise any land owned by or set aside to the University of Hawaii at Manoa under a sustainable affordable lease. [L 2005, c 197, pt of §2]






CHAPTER 516D - RESIDENTIAL LEASEHOLD CONDOMINIUMS AND COOPERATIVES

§516D-1 - Applicability.

PART I.  GENERAL PROVISIONS

§516D-1  Applicability.  This chapter applies to all lands on which are situated either residential condominium property regimes created under chapter 514A or 514B, or cooperative housing corporations, which are owned or held privately or by the State or by the counties, except Hawaiian home lands subject to article XII of the state constitution and lands owned or held by the federal government. [L 1989, c 168, pt of §4; ree L 1990, c 277, pt of §1; am L 2004, c 164, §23; am L 2008, c 28, §17]



§516D-11 - Residential lease; disclosure.

PART II.  RIGHTS OF LESSEES

Cross References

Sale of leased fee interest in condominiums and cooperatives to individual lessees, see §514C-6.5.

§516D-11  Residential lease; disclosure.  (a)  Except as otherwise provided in this section, for any sale of a condominium or a cooperative residential leasehold apartment or unit, no later than ten calendar days after the acceptance of the deposit, receipt, offer, and acceptance contract (DROA) or other similar contract, the seller, either directly or through the seller's agent, shall provide to the buyer for the buyer's approval and acceptance one of the following lease documents which provide the major provisions of the lease, such as the length of the lease, lease rent terms, lease rent renegotiation dates, how renegotiated lease rents will be calculated, and surrender clause provisions:

(1)  Master lease and any amendments thereto;

(2)  Apartment or unit lease and any amendments thereto; or

(3)  For initial buyers of condominium apartments or units only, an unexpired preliminary, final or supplemental condominium property regime public report.

A sale for the purposes of this subsection shall not be deemed to include any transfer to a co-owner, or to a spouse, parent, or child of the seller, or to any transfer by devise, descent, court order, or by operation of law, including but not limited to any transfer by foreclosure, bankruptcy, or partition sale.  Upon receipt of the applicable lease document, the buyer shall have ten calendar days to review, accept or reject the terms of the lease.

(b)  In addition to the requirements set forth in subsection (a), the buyer, on resale of the unit, shall acknowledge receipt of the lease documents specified in subsection (a) through a signed receipt or a signed DROA or other contract.  The receipt or contract shall include at least the following information:

(1)  A standardized summary, as set forth on the optional standardized summary form in this chapter or in a form similar to the optional standardized summary form, of the lease provisions in plain language which shall contain information on the following:  the length of the lease, lease rent terms, lease rent renegotiation dates, how renegotiated lease rents will be calculated; and surrender clause provisions;

(2)  A standardized glossary, satisfied by use of a Hawaii governmental publication, of commonly used lease terms in plain language;

(3)  A statement that there are currently no statutory provisions for the mandatory conversion of leasehold condominiums and cooperatives, and that there are no assurances that such measures will be enacted in the future; and

(4)  A statement that the buyer has read and understands the provisions of the standardized summary of the lease provisions.

(c)  Within ten calendar days of acknowledged receipt of the contract specified in subsection (a), the buyer shall have the right to cancel the offer to purchase with no loss of deposit.

(d)  The seller and buyer, on a standardized form, may agree to reduce or extend the time period provided herein for the production and review of the applicable lease documents; provided that the agreement shall not constitute a waiver of the requirement to provide the applicable lease documents to the buyer.  Buyers other than natural persons may waive, in writing, all the requirements of this section. [L 1989, c 168, pt of §4; ree L 1990, c 277, pt of §1; am L 1991, c 276, §6; am L 2008, c 28, §37]



§516D-11 - .

[§516D-11.5]  Civil penalty.  Failure to furnish disclosures substantially complying with the requirements of section 516D-11 shall entitle the buyer to the recovery of a civil penalty of $1,000 in any proceeding at law brought within one year of the violation and the violator shall be liable further for the actual damages of the buyer, if any, reasonable attorneys' fees and  court costs. [L 1991, c 276, §7]



§516D-11 - .

[§516D-11.6]  Suggested form of a standardized summary of lease provisions.  A standardized summary of lease provisions executed pursuant to section 516D-11 of this chapter may, but need not, be substantially in the following form:

STANDARDIZED SUMMARY OF LEASE PROVISIONS

This receipt dated _______________, between________________

______________________________________ (the "buyer"), and

______________________________________ (the "seller"), for the sale of the property at _____________________________________, tax map key no.       (   )    /   /   /    (the "property").

Lessor:  _______________________________________________________

Sublessor:  ____________________________________________________

Lease Expiration:  ____________ Surrender Clause:  (yes or none)

Lease Rent:  $__________ per __________ until __________

$__________ per __________ until __________

$__________ per __________ until __________

Renegotiation Dates:  __________________________________________

Renegotiation Terms:  __________________________________________

________________________________________________________________

I understand the information above is a summary of the terms of the lease and that for more detailed information I should read the lease.

I understand that the subject property is leasehold property and I will acquire the right to occupy and use the leased real property for the time stated in the lease agreement.  I will not acquire outright or absolute ownership of the land or fee simple ownership.  The land is owned by lessor or the leased fee owner, to whom I, the lessee, will agree to make lease rent payments and comply with the terms of the lease or be subject to the lessor's enforcement actions.  The lease rent payments are usually fixed for specific amounts at fixed periods of time, then subject to renegotiation.  Renegotiation may be based on formula or arbitration set in the lease agreement or by law or by agreement between the lessor and lessee.  THE RENEGOTIATED LEASE RENTS MAY INCREASE SIGNIFICANTLY.  AT THE END OF THE LEASE, I MAY HAVE TO SURRENDER THE PROPERTY (SURRENDER CLAUSE) AND THE LAND BACK TO THE LESSOR WITHOUT ANY COMPENSATION.

I understand when leasehold property is acquired, title is normally conveyed by means of an assignment of lease, whose purpose is similar to that of a deed.  The legal and practical effect is different because the assignment conveys only the rights and obligations created by the lease to the property, not the property itself.

I understand that the original developer of this project may have entered into a master ground lease with the fee simple owner of the land in order to develop the project.  The developer or the cooperative corporation may then have entered into a sublease or a new lease of the land with the lessee (apartment owner).  The developer may lease the improvements to the apartment owner by way of an apartment lease or sublease, or sell the improvements to the apartment owners by way of a condominium conveyance or apartment deed.

I understand that there are currently no statutory provisions for the mandatory conversion of leasehold condominium and cooperatives, and that there are not assurances that such measures will be enacted in the future.

I UNDERSTAND THAT IF I HAVE ANY LEGAL QUESTIONS ABOUT LEASEHOLD PROPERTY, ABOUT THE LEASE DOCUMENTS, ABOUT THE TERMS OF THE LEASE, AND ITS CONSEQUENCES, I SHOULD SEEK THE ADVICE OF AN ATTORNEY.

______________________________  ______________________________

Buyer's signature                            Buyer's signature

Date:  _______________, ____AM/PM

[  ] I HAVE READ AND UNDERSTAND THE PROVISIONS OF THE LEASE DOCUMENTS RECEIVED, ACCEPT THE TERMS OF THE LEASE, AND ACCEPT THE SUBJECT DROA.

[  ] I DO NOT ACCEPT THE TERMS OF THE LEASE AND CANCEL THE SUBJECT DROA.

______________________________  ______________________________

Buyer's signature                            Buyer's signature

Date:  _______________, ____AM/PM

[L 1991, c 276, §8]

Revision Note

Reference to "19______" referred to in date lines omitted as obsolete.



§516D-12 - Mandatory arbitration of rent renegotiation.

[§516D-12]  Mandatory arbitration of rent renegotiation.  (a)  Every residential lease shall contain a provision for the mandatory arbitration of any rent renegotiation reopening.

(b)  In the event that a residential lease does not contain a mandatory arbitration provision, the following arbitration procedure shall apply:

(1)  Rent shall be determined by three impartial arbitrators, who shall be recognized real estate appraisers;

(2)  Each party shall select an arbitrator, both of whom shall select the third arbitrator;

(3)  The three arbitrators shall determine the rent renegotiation which shall be final, conclusive, and binding on both parties; and

(4)  Lessor and lessee shall each pay one-half of all proper costs and expenses other than attorneys' fees. [L 1989, c 168, pt of §4; ree L 1990, c 277, pt of §1]

Cross References

Other arbitration procedures, see §§519-2, 3.






CHAPTER 517 - DISPOSITION OF TRUST REAL PROPERTY

§517-1 - Court approval of disposition of property under restraint.

§517-1  Court approval of disposition of property under restraint.  Notwithstanding any limitation in any instrument creating any estate or trust, whether or not eleemosynary or incorporated, and whether or not in effect prior to April 24, 1957, which forbids or restrains the sale of real property of such estate or trust or which limits the terms of lease of such property to periods less than fifty-five years, the trustees or officers of the estate or trust, with the approval of the court, may sell the real property of the estate or trust or may lease the same for periods up to fifty-five years whether or not the lease shall extend beyond the expiration date of the estate or trust. [L 1957, c 13, §2; Supp, §345A-2; HRS §517-1]



§517-2 - Construction of wills and trust instruments.

§517-2  Construction of wills and trust instruments.  Whenever any will or trust instrument contains any provision restraining the free alienation of land or limiting the term of leases to the duration of the trust or to a term of less than fifty-five years and any such provision comes before the court for construction, all doubts shall be resolved against any such restraint or limitation, and doubts as to the existence of a power of sale or power to lease beyond the term of the trust shall be resolved in favor of the existence of such power.  In all cases every will or trust instrument now in existence or hereinafter executed shall be construed in harmony with the public policy declared by this chapter. [L 1957, c 13, §3; Supp, §345A-3; HRS §517-2]



§517-3 - Effect on existing and subsequent trusts.

§517-3  Effect on existing and subsequent trusts.  The legislature declares that if this chapter is held invalid or unconstitutional with respect to trusts and estates existing prior to April 24, 1957, it would have enacted this chapter as applicable to estates and trusts arising subsequent to April 24, 1957. [L 1957, c 13, pt of §4; Supp, §345A-4; HRS §517-3]






CHAPTER 517D - UNIFORM MANAGEMENT OF INSTITUTIONAL FUNDS ACT

CHAPTER 517D

UNIFORM MANAGEMENT OF INSTITUTIONAL FUNDS ACT

REPEALED.  L 2009, c 135, §2.



CHAPTER 517E - UNIFORM PRUDENT MANAGEMENT OF INSTITUTIONAL FUNDS ACT

§517E-1 - Short title.

[§517E-1]  Short title.  This chapter may be cited as the Uniform Prudent Management of Institutional Funds Act. [L 2009, c 135, pt of §1]



§517E-2 - Definitions.

[§517E-2]  Definitions.  As used in this chapter, unless the context otherwise requires:

"Charitable purpose" means the relief of poverty, the advancement of education or religion, the promotion of health, the promotion of a governmental purpose, or any other purpose the achievement of which is beneficial to the community.

"Community foundation" means a community foundation or community trust recognized as exempt from federal income tax and referred to in Section 170(c) of the Internal Revenue Code of 1986, as amended, and which meets the single entity requirements of United States Treasury Regulations Sections 1.170A-9(e)(10-14) adopted thereunder.

"Endowment fund" means an institutional fund or part thereof that, under the terms of a gift instrument, is not wholly expendable by the institution on a current basis.  The term does not include assets that an institution designates as an endowment fund for its own use.

"Gift instrument" means a record or records, including an institutional solicitation, under which property is granted to, transferred to, or held by an institution as an institutional fund.

"Institution" means:

(1)  A person, other than an individual, organized and operated exclusively for charitable purposes;

(2)  A government or governmental subdivision, agency, or instrumentality, to the extent that it holds funds exclusively for a charitable purpose; or

(3)  A trust that had both charitable and noncharitable interests, after all noncharitable interests have terminated.

"Institutional fund" means a fund held by an institution exclusively for charitable purposes.  The term does not include:

(1)  Program-related assets;

(2)  A fund held for an institution by a trustee that is not an institution, unless the fund is held exclusively for the benefit of a community foundation; or

(3)  A fund in which a beneficiary that is not an institution has an interest, other than an interest that could arise upon violation or failure of the purposes of the fund.

"Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

"Program-related asset" means an asset held by an institution primarily to accomplish a charitable purpose of the institution and not primarily for investment.

"Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form. [L 2009, c 135, pt of §1]



§517E-3 - Standard of conduct in managing and investing an institutional fund.

[§517E-3]  Standard of conduct in managing and investing an institutional fund.  (a)  Subject to the intent of a donor expressed in a gift instrument, an institution, in managing and investing an institutional fund, shall consider the charitable purposes of the institution and the purposes of the institutional fund.

(b)  In addition to complying with the duty of loyalty imposed by law other than this chapter, each person responsible for managing and investing an institutional fund shall manage and invest the fund in good faith and with the care an ordinarily prudent person in a like position would exercise under similar circumstances.

(c)  In managing and investing an institutional fund, an institution shall:

(1)  Incur only costs that are appropriate and reasonable in relation to the assets, the purposes of the institution, and the skills available to the institution; and

(2)  Make a reasonable effort to verify facts relevant to the management and investment of the fund.

(d)  An institution may pool two or more institutional funds for purposes of management and investment.

(e)  Except as otherwise provided by a gift instrument, the following rules apply:

(1)  In managing and investing an institutional fund, the following factors, if relevant, shall be considered:

(A)  General economic conditions;

(B)  The possible effect of inflation or deflation;

(C)  The expected tax consequences, if any, of investment decisions or strategies;

(D)  The role that each investment or course of action plays within the overall investment portfolio of the fund;

(E)  The expected total return from income and the appreciation of investments;

(F)  Other resources of the institution;

(G)  The needs of the institution and the fund to make distributions and to preserve capital; and

(H)  An asset's special relationship or special value, if any, to the charitable purposes of the institution;

(2)  Management and investment decisions about an individual asset shall not be made in isolation but rather in the context of the institutional fund's portfolio of investments as a whole and an overall investment strategy having risk and return objectives reasonably suited to the fund and to the institution;

(3)  Except as otherwise provided by law other than this chapter, an institution may invest in any kind of property or type of investment consistent with this section;

(4)  An institution shall diversify the investments of an institutional fund unless the institution reasonably determines that, because of special circumstances, the purposes of the fund are better served without diversification;

(5)  Within a reasonable time after receiving property, an institution shall make and carry out decisions concerning the retention or disposition of the property or the rebalancing of a portfolio, to bring the institutional fund into compliance with the purposes, terms, and distribution requirements of the institution as necessary to meet other circumstances of the institution and the requirements of this chapter; and

(6)  A person who has special skills or expertise, or is selected in reliance upon the person's representation that the person has special skills or expertise, has a duty to use those skills or that expertise in managing and investing institutional funds. [L 2009, c 135, pt of §1]



§517E-4 - Appropriation for expenditure or accumulation of endowment fund; rules of construction.

[§517E-4]  Appropriation for expenditure or accumulation of endowment fund; rules of construction.  (a)  Subject to the intent of a donor expressed in the gift instrument, an institution may appropriate for expenditure or accumulate so much of an endowment fund as the institution determines is prudent for the uses, benefits, purposes, and duration for which the endowment fund is established.  Unless stated otherwise in the gift instrument, the assets in an endowment fund shall be donor-restricted assets until appropriated for expenditure by the institution.  In making a determination to appropriate or accumulate, the institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, and shall consider, if relevant, the following factors:

(1)  The duration and preservation of the endowment fund;

(2)  The purposes of the institution and the endowment fund;

(3)  General economic conditions;

(4)  The possible effect of inflation or deflation;

(5)  The expected total return from income and the appreciation of investments;

(6)  Other resources of the institution; and

(7)  The investment policy of the institution.

(b)  To limit the authority to appropriate for expenditure or accumulate under subsection (a), a gift instrument shall specifically state the limitation.

(c)  Terms in a gift instrument designating a gift as an endowment, or a direction or authorization in the gift instrument to use only "income", "interest", "dividends", or "rents, issues, or profits", or "to preserve the principal intact", or words of similar import:

(1)  Create an endowment fund of permanent duration unless other language in the gift instrument limits the duration or purpose of the fund; and

(2)  Do not otherwise limit the authority to appropriate for expenditure or accumulate under subsection (a). [L 2009, c 135, pt of §1]



§517E-5 - Delegation of management and investment functions.

[§517E-5]  Delegation of management and investment functions.  (a)  Subject to any specific limitation set forth in a gift instrument or otherwise provided by law, an institution may delegate to an external agent the management and investment of an institutional fund to the extent that an institution could prudently delegate under the circumstances.  An institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, in:

(1)  Selecting an agent;

(2)  Establishing the scope and terms of the delegation consistent with the purposes of the institution and the institutional fund; and

(3)  Periodically reviewing the agent's actions to monitor the agent's performance and compliance with the scope and terms of the delegation.

(b)  In performing a delegated function, an agent owes a duty to the institution to exercise reasonable care to comply with the scope and terms of the delegation.

(c)  An institution that complies with subsection (a) shall not be liable for the decisions or actions of an agent to which the function was delegated.

(d)  By accepting delegation of a management or investment function from an institution that is subject to the laws of this State, an agent submits to the jurisdiction of the courts of this State in all proceedings arising from or related to the delegation or the performance of the delegated function.

(e)  An institution may delegate management and investment functions to its committees, officers, or employees as authorized by the laws of this State. [L 2009, c 135, pt of §1]



§517E-6 - Release or modification of restrictions on management, investment, or purpose.

[§517E-6]  Release or modification of restrictions on management, investment, or purpose.  (a)  If the donor consents in a record, an institution may release or modify, in whole or in part, a restriction on the management, investment, or purpose of an institutional fund contained in a gift instrument.  A release or modification shall not allow a fund to be used for a purpose other than a charitable purpose of the institution.

(b)  The court, upon application of an institution, may modify a restriction contained in a gift instrument regarding the management or investment of an institutional fund if the restriction has become impracticable or wasteful, if it impairs the management or investment of the fund, or if, because of circumstances not anticipated by the donor, a modification of a restriction will further the purposes of the fund.  The institution shall notify the attorney general of the application, and the attorney general shall be given an opportunity to be heard.  To the extent practicable, any modification shall be made in accordance with the donor's probable intention.

(c)  If a particular charitable purpose or a restriction contained in a gift instrument on the use of an institutional fund becomes unlawful, impracticable, impossible to achieve, or wasteful, the court, upon application of an institution, may modify the purpose of the fund or the restriction on the use of the fund in a manner consistent with the charitable purposes expressed in the gift instrument.  The institution shall notify the attorney general of the application, and the attorney general shall be given an opportunity to be heard.

(d)  If an institution determines that a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund is unlawful, impracticable, impossible to achieve, or wasteful, the institution, without application to the court, but with the consent of the attorney general, may modify the purpose of the fund or the restriction on the use of the fund in a manner consistent with the charitable purposes expressed in the gift instrument if the fund subject to the restriction has a total value of less than $250,000.

(e)  If an institution determines that a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund is unlawful, impracticable, impossible to achieve, or wasteful, the institution, sixty days after notification to the attorney general, may release or modify the restriction, in whole or part, if:

(1)  The institutional fund subject to the restriction has a total value of less than $50,000;

(2)  More than twenty years have elapsed since the fund was established; and

(3)  The institution uses the property in a manner consistent with the charitable purposes expressed in the gift instrument. [L 2009, c 135, pt of §1]



§517E-7 - Reviewing compliance.

[§517E-7]  Reviewing compliance.  Compliance with this chapter shall be determined in light of the facts and circumstances existing at the time a decision is made or action is taken, and not by hindsight. [L 2009, c 135, pt of §1]



§517E-8 - Application to existing institutional funds.

[§517E-8]  Application to existing institutional funds.  This chapter shall apply to institutional funds existing on or established after July 1, 2009.  As applied to institutional funds existing on July 1, 2009, this chapter shall govern only decisions made or actions taken on or after that date. [L 2009, c 135, pt of §1]



§517E-9 - Relation to Electronic Signatures in Global and National Commerce Act.

[§517E-9]  Relation to Electronic Signatures in Global and National Commerce Act.  This chapter shall modify, limit, and supersede the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but shall not modify, limit, or supersede Section 101(c) of that Act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that Act, 15 U.S.C. Section 7003(b). [L 2009, c 135, pt of §1]






CHAPTER 518 - COVENANTS IN LEASES

§518-1 - Unlawful covenants.

§518-1  Unlawful covenants.  It is unlawful for any person, association, firm, or corporation, as the lessor, to lease agricultural or farm lands with covenants or clauses in the lease stating that the lessee must sell all or a portion of the crop grown on the agricultural or farm lands to the lessor. [L 1961, c 12, §1; Supp, §345C-1; HRS §518-1]



§518-2 - No recovery on illegal covenants.

§518-2  No recovery on illegal covenants.  Any covenant or clause contained in any lease made by any person, association, firm, or corporation in violation of this chapter is declared to be illegal, and no recovery thereon shall be had, provided that the illegal covenant or clause shall not affect the validity of the remainder of the lease. [L 1961, c 12, §2; Supp, §345C-2; HRS §518-2]



§518-3 - Invalidity of certain restrictive covenants.

[§518-3]  Invalidity of certain restrictive covenants.  It is the public policy of the State to establish community residences in residential areas.  Therefore, any restrictive covenant or other private legal impediment made by any person, association, firm, or corporation which directly or indirectly prevents or restricts the establishment in an area zoned for residential use of a facility licensed by the State as an adult residential care home as defined under section 321-15.1; intermediate care facility/mental retardation-community as defined under section [46-4(f)]; or special treatment facility as defined under section 334-1 shall be void and unenforceable as to such community residences. [L 1988, c 204, §2]






CHAPTER 519 - REAL PROPERTY LEASES

§519-1 - Lease renegotiations; calculation of rent; definition.

[§519-1]  Lease renegotiations; calculation of rent; definition.  (a)  Whenever any agreement or document for the lease of private lands provides for the renegotiation of the rental amount or other recompense during the term of the lease and such renegotiated rental amount or other recompense is based, according to the terms of the lease, in whole or in part upon the fair market value of the land, or the value of the land as determined by its highest and best use, or words of similar import, such value, for the purposes of determining the amount of rental or other recompense, shall be calculated upon the use to which the land is restricted by the lease document.

(b)  The term "lease", "lease agreement", or "document" as used in this section, means a conveyance leasing privately-owned land by a fee simple owner as lessor, or by a lessee as sublessor, to any person, for a term exceeding five years, in consideration of a return of rent or other recompense. [L 1969, c 267, §1]



§519-2 - Residential leases of real property.

§519-2  Residential leases of real property.  (a)  All leases as defined by section 516-1, of residential lots, as defined by section 516-1, existing on June 2, 1975, or entered into thereafter, which provide for reopening of the contract for renegotiation of lease rent terms shall in the case of leases after June 2, 1975, provide the following, or in case of leases existing on June 2, 1975, shall be construed in conformity with the following:

(1)  Such renegotiations shall not be scheduled more frequently than once every fifteen years, provided the first of such reopenings shall not be scheduled prior to the fifteenth year following the initial date of the lease; and

(2)  Upon renegotiation, the lease rent payable shall not exceed the amount derived by multiplying the "owner's basis" by four per cent.  For purposes of this section, "owner's basis" means the current fair market value of the lot, excluding onsite improvements, valued as if the fee title were unencumbered; less the lessee's share, if any, of the current replacement cost of providing existing offsite improvements attributable to the land, which replacement cost shall include an overhead and profit not exceeding twenty per cent of the current replacement cost of the existing offsite improvements, or less the original lot development credit to the lessee, whichever is greater.  For purposes of this section, "offsite improvements" means all physical improvements such as, but not limited to, roads, sewer lines, sewage treatment plants, and underground utility cables, constructed or placed in a subdivision or development off the land intended for occupancy, which improvements are to be used in common by occupants of all lands adjoining such improvements or by occupants of all lands for whose benefit the improvements have been constructed or placed; and "onsite improvements" means all physical improvements placed on a residential lot intended for occupancy which improvements are for the benefit of occupants of that lot, including but not limited to, dwelling units, garages, service buildings, stairs, walkways, driveways, walls, trees, shrubs, landscaping, and pools.

(b)  In the event the parties to a lease are unable to achieve an agreement under any reopening provision, the Hawaii housing finance and development corporation or its designee shall arbitrate, and its findings shall be binding and conclusive on both parties.  Arbitration proceedings under this subsection will be subject to the following requirements:

(1)  An advance deposit, which amount shall be determined by the corporation, equal to projected expenses and fees of the corporation or its designee for arbitration proceedings shall be required and shall be paid equally by lessees and lessors.  All additional expenses and fees incurred by the corporation or its designee while acting as the arbitrator shall be borne equally by lessees and lessors.  These additional expenses and fees shall be subject to monthly billings or other arrangements which may be specified by contract.  If more than one lessee is involved in an arbitration proceeding, all lessees shall share equally in one-half of the arbitration costs.  The same division of costs shall apply if more than one lessor is involved in a proceeding.

(2)  Failure on the part of lessees to comply with the provisions set forth in this subsection, including failure to make advance deposits or payments, shall result in forfeiture of any rights or remedies under this chapter for arbitration, and the lessees' sole rights and remedies shall be as provided in the lease document.

(3)  If lessors fail to comply with the provisions of this subsection, including failure to make advance deposits or payments, then arbitration proceedings under this chapter will cease and the lease rent shall be set at the most recent fixed lease rent.  Upon compliance with the provisions of this chapter, the arbitration may proceed, with the determination of the new lease rent effective only from the date of compliance by the lessor.

(4)  Except as provided in paragraphs (b)(2) and (b)(3) above, all new lease rents shall be effective as of the date of reopening.

For the purpose of this subsection, "arbitration proceedings" means the actual arbitration conducted by the corporation or its designee pursuant to a contract executed by and among the lessees, lessor, and the arbitrator detailing among other things, the following:  description of properties involved, time of performance, compensation, method of payment, settlement and other procedures, and termination.

(c)  Any covenant or provision of a lease in violation of this section, shall not be enforceable in any court in this State.

(d)  For the purpose of this section renegotiation shall not include negotiation for the determination of lease rental under section 516-66 arising out of an extension under section 516-65. [L 1975, c 185, §2(2); am L 1976, c 242, §5; am L 1979, c 105, §49; am L 1984, c 191, §1; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 1997, c 350, §14; am L 2005, c 196, §26(b); am L 2006, c 180, §16]

Revision Note

Section "516-1" substituted for "516-1(5)" and "516-1(11)".

Attorney General Opinions

Advance deposits cannot be used for processing arbitration applications.  Att. Gen. Op. 85-19.

Hawaii Legal Reporter Citations

Declared constitutional.  78-1 HLR 78-59.



§519-3 - Leases of real property by a cooperative housing corporation.

§519-3  Leases of real property by a cooperative housing corporation.  (a)  All leases, including subleases executed by a cooperative housing corporation as lessee, and all leases, including subleases acquired by a cooperative housing corporation by assignment, whether executed prior to or after June 12, 1982, which directly or by incorporation provide for reopening of the contract for renegotiation of lease rent terms, shall provide or be construed in conformity with the following:

(1)  Such renegotiations shall not be scheduled more frequently than once every ten years; provided that the first of such reopenings shall not be scheduled prior to the fifteenth year following the initial date of the lease; and

(2)  Upon renegotiation, the lease rent payable by a cooperative housing corporation as lessee, sublessee, or assignee shall not exceed the amount derived by multiplying the "owner's basis" by the original percentage rate.

(b)  In the event the parties to a lease are unable to achieve an agreement under any reopening provision, the Hawaii housing finance and development corporation or its designee shall arbitrate, and its findings shall be binding and conclusive on both parties.  Arbitration proceedings under this subsection will be subject to the following requirements:

(1)  An advance deposit, which amount shall be determined by the corporation, equal to projected expenses and fees of the corporation or its designee for arbitration proceedings shall be required and shall be paid equally by lessees and lessors.  All additional expenses and fees incurred by the corporation or its designee while acting as the arbitrator shall be borne equally by lessees and lessors.  These additional expenses and fees shall be subject to monthly billings or other arrangements which may be specified by contract.  If more than one lessee is involved in an arbitration proceeding, all lessees shall share equally in one-half of the arbitration costs.  The same division of costs shall apply if more than one lessor is involved in a proceeding.

(2)  Failure on the part of lessees to comply with the provisions of this subsection, including failure to make advance deposits or payments, shall result in forfeiture of any rights or remedies under this chapter for arbitration, and the lessees' sole rights and remedies shall be as provided in the lease document.

(3)  If lessors fail to comply with the provisions set forth in this subsection, including failure to make advance deposits or payments, then arbitration proceedings under this chapter will cease and lease rent shall be set at the most recent fixed lease rent.  Upon compliance with the provisions set forth in this chapter, the arbitration may proceed, with the determination of the new lease rent effective only from the date of compliance by the lessor.

(4)  Except as set forth in paragraphs (b)(2) and (b)(3) above, all new lease rents shall be effective as of the date of reopening.

For the purpose of this subsection, "arbitration proceedings" means the actual arbitration conducted by the corporation or its designee pursuant to a contract executed by and among the lessees, lessor, and the arbitrator detailing among other things, the following:  description of properties involved, time of performance, compensation, method of payment, settlement and other procedures, and termination.

(c)  Any covenant or provision of a lease in violation of this section shall not be enforceable in any court in this State.

(d)  For purposes of this section:

(1)  "Cooperative housing corporation" means a corporation:

(A)  Having one and only one class of stock outstanding;

(B)  Each of the stockholders of which is entitled solely by reason of the shareholder's ownership of stock in the corporation, to occupy for dwelling purposes the dwelling unit in a building, owned or leased by the corporation, and situated on land leased by the corporation;

(C)  No stockholder of which is entitled (either conditionally or unconditionally) to receive any distribution not out of earnings and profits of the corporation except in a complete or partial liquidation of the corporation; and

(D)  Eighty per cent or more of the gross income for the taxable year in which the taxes and interest described in 26 United States Code section 216(a) are paid or incurred is derived from tenant stockholders.

(2)  "Offsite improvements" means all physical improvements such as, but not limited to, roads, sewer lines, sewage treatment plants, and underground utility cables, constructed or placed in a subdivision or development off the land intended for occupancy, which improvements are to be used in common by occupants of all lands adjoining such improvements or by occupants of all lands for whose benefit the improvements have been constructed or placed.

(3)  "Onsite improvements" means all physical improvements placed on a residential lot intended for occupancy which improvements are for the benefit of occupants of that lot, including, but not limited to, dwelling units, garages, service buildings, stairs, walkways, driveways, walls, trees, shrubs, landscaping, and pools.

(4)  "Owner's basis" means the value of the lessor's leased fee interest in the property that would apply if such interest were normally traded on an open market.  The fair market value of the owner's basis shall be established to provide the lessor with just compensation for the lessor's interests in the lot and shall take into consideration every interest and equity of the lessee in establishing that market value.  The value may be determined by any method which is normally used by qualified appraisers in establishing the fair market value of a lessor's leased fee interest in land.

(5)  "Original percentage rate" means the percentage derived by dividing the annual lease rent established for the first fixed rent period under the lease by the fair market value of the land as of the first day of the first fixed rent period. [L 1982, c 220, §1; am L 1983, c 166, §2; am L 1984, c 47, §1 and c 191, §2; am L 1987, c 337, §16; am L 1988, c 104, §2; am L 1997, c 350, §14; am L 2005, c 196, §26(b); am L 2006, c 180, §16]

Attorney General Opinions

Advance deposits cannot be used for processing arbitration applications.  Att. Gen. Op. 85-19.

Case Notes

Section does not provide for case where lessee's agent for lease rent renegotiations is a cooperative housing corporation.  74 H. 210, 847 P.2d 652.



§519-4 - Exemption for sustainable affordable developments.

[§519-4]  Exemption for sustainable affordable developments.  Notwithstanding any other law to the contrary, no lessee under a sustainable affordable lease as defined in section 516-1 and qualified under section 516-202 may exercise the rights granted to a lessee under section 519-2. [L 2005, c 197, §4]






CHAPTER 520 - LANDOWNERS' LIABILITY]

§520-1 - Purpose.

[§520-1]  Purpose.  The purpose of this chapter is to encourage owners of land to make land and water areas available to the public for recreational purposes by limiting their liability toward persons entering thereon for such purposes. [L 1969, c 186, §1]

Case Notes

Cited:  557 F.2d 1308; 916 F. Supp. 1511.



§520-2 - Definitions.

§520-2  Definitions.  As used in this chapter:

"Charge" means the admission price or fee asked in return for invitation or permission to enter or go upon the land.

"House guest" means any person specifically invited by the owner or a member of the owner's household to visit at the owner's home whether for dinner, or to a party, for conversation or any other similar purposes including for recreation, and includes playmates of the owner's minor children.

"Land" means land, roads, water, watercourses, private ways and buildings, structures, and machinery or equipment when attached to realty, other than lands owned by the government.

"Owner" means the possessor of a fee interest, a tenant, lessee, occupant, or person in control of the premises.

"Recreational purpose" includes but is not limited to any of the following, or any combination thereof:  hunting, fishing, swimming, boating, camping, picnicking, hiking, pleasure driving, nature study, water skiing, winter sports, and viewing or enjoying historical, archaeological, scenic, or scientific sites.

"Recreational user" means any person who is on or about the premises that the owner of land either directly or indirectly invites or permits, without charge, entry onto the property for recreational purposes. [L 1969, c 186, §2; gen ch 1985; am L 1997, c 272, §1]

Law Journals and Reviews

The Hawai`i Recreational Use Statute:  A Practical Guide to Landowner Liability.  22 UH L. Rev. 237.

Case Notes

Plaintiff who suffered personal injuries while plaintiff was using a military recreational facility was not "charged" an "admission price or fee ... in return for ... permission to enter or go upon the [government's] land".  181 F.3d 1064.

Where plaintiff who was engaged in activity of boating argued that plaintiff was not engaging in a recreational activity while taking the sailing course, although plaintiff may have had professional as well as personal reasons for taking the course, plaintiff's alleged professional motivation did not convert plaintiff into a nonrecreational user; plaintiff's subjective intent was, in the situation, immaterial. 181 F.3d 1064.

No requirement that landowner open property to every person in the public in order to obtain protection under statute; defendant's duty to recreational user of property arose where defendant undertook and posted lifeguards at beach.  691 F. Supp. 256.

Where plaintiff alleged that the United States navy received a financial benefit from the Pearl Harbor bike path when its members commuted by bicycle on the bike path, reducing the need for parking spaces at Pearl Harbor naval station, and that the city of Honolulu's bicycle registration fee constituted a "charge" under Hawaii recreational use statute (HRUS), the United States did not charge plaintiff to enter the bike path and the "charge" exception to HRUS was not applicable.  180 F. Supp. 2d 1132.



§520-3 - Duty of care of owner limited.

§520-3  Duty of care of owner limited.  Except as specifically recognized by or provided in section 520-6, an owner of land owes no duty of care to keep the premises safe for entry or use by others for recreational purposes, or to give any warning of a dangerous condition, use, structure, or activity on such premises to persons entering for such purposes, or to persons entering for a purpose in response to a recreational user who requires assistance, either direct or indirect, including but not limited to rescue, medical care, or other form of assistance. [L 1969, c 186, §3; am L 1997, c 272, §2]

Case Notes

Section renders United States not liable under Federal Tort Claims Act.  723 F.2d 705.

Encompasses any land which is used for recreation; purpose of statute is to encourage landowners to allow others to use their land without threat of liability; type of landowner covered by statute, discussed.  696 F. Supp. 538.

Cited:  902 F. Supp. 1207; 916 F. Supp. 1511.

Hawaii Legal Reporter Citations

No duty.  79 HLR 79-0809; 80-1 HLR 800137.



§520-4 - Liability of owner limited.

§520-4  Liability of owner limited.  (a)  Except as specifically recognized by or provided in section 520-6, an owner of land who either directly or indirectly invites or permits without charge any person to use the property for recreational purposes does not:

(1)  Extend any assurance that the premises are safe for any purpose;

(2)  Confer upon the person the legal status of an invitee or licensee to whom a duty of care is owed;

(3)  Assume responsibility for, or incur liability for, any injury to person or property caused by an act of omission or commission of such persons; and

(4)  Assume responsibility for, or incur liability for, any injury to person or persons who enter the premises in response to an injured recreational user.

(b)  An owner of land who is required or compelled to provide access or parking for such access through or across the owner's property because of state or county land use, zoning, or planning law, ordinance, rule, ruling, or order, to reach property used for recreation purposes, or as part of a habitat conservation plan, or safe harbor agreement, shall be afforded the same protection as to such access, including parking for such access, as an owner of land who invites or permits any person to use that owner's property for recreational purposes under subsection (a). [L 1969, c 186, §4; am L 1996, c 151, §2; am L 1997, c 272, §3 and c 380, §9]

Case Notes

U.S. government immune from negligence liability under Hawaii recreational use statute (HRUS) for personal injuries suffered by plaintiff while plaintiff was using a military recreational facility, where (1) because the government did not impose a "charge" or "fee" for plaintiff to enter upon and use the recreational facility, plaintiff's use of the government's property was "without charge" under the statute; (2) the fact that dock on which plaintiff was injured was closed to everyone except the instructors and students of the sailing course on day of plaintiff's injury did not strip the government of its HRUS immunity; (3) plaintiff argued that legislative history indicated that HRUS was not intended to immunize businesses from liability to their business invitees, there was no need to resort to statute's legislative history in search of an exception that was clearly not included; and (4) although plaintiff may have had professional as well as personal reasons for taking the sailing course, plaintiff's alleged "professional" motivation did not convert plaintiff into a "nonrecreational" user; plaintiff's subjective intent was, in the situation, immaterial.  181 F.3d 1064.

Where, pursuant to subsection (a)(2), plaintiff was neither an invitee or licensee to whom a duty of care was owed, landowner owed no duty to prevent or warn plaintiff for plaintiff's use of landowner's land, access land, and use of public beach and ocean fronting land.  91 H. 345 (App.), 984 P.2d 104.

Cited:  902 F. Supp. 1207; 916 F. Supp. 1511.



§520-5 - Exceptions to limitations.

[§520-5]  Exceptions to limitations.  Nothing in this chapter limits in any way any liability which otherwise exists:

(1)  For wilful or malicious failure to guard or warn against a dangerous condition, use, or structure which the owner knowingly creates or perpetuates and for wilful or malicious failure to guard or warn against a dangerous activity which the owner knowingly pursues or perpetuates.

(2)  For injury suffered in any case where the owner of land charges the person or persons who enter or go on the land for the recreational use thereof, except that in the case of land leased to the State or a political subdivision thereof, any consideration received by the owner for such lease shall not be deemed a charge within the meaning of this section.

(3)  For injuries suffered by a house guest while on the owner's premises, even though the injuries were incurred by the house guest while engaged in one or more of the activities designated in section [520-2]. [L 1969, c 186, §5]

Law Journals and Reviews

The Hawai`i Recreational Use Statute:  A Practical Guide to Landowner Liability.  22 UH L. Rev. 237.

Case Notes

U.S. government immune from negligence liability under Hawaii recreational use statute (HRUS) for personal injuries suffered by plaintiff while plaintiff was using a military recreational facility, where (1) because the government did not impose a "charge" or "fee" for plaintiff to enter upon and use the recreational facility, plaintiff's use of the government's property was "without charge" under the statute; (2) the fact that dock on which plaintiff was injured was closed to everyone except the instructors and students of the sailing course on day of plaintiff's injury did not strip the government of its HRUS immunity; (3) plaintiff argued that legislative history indicated that HRUS was not intended to immunize businesses from liability to their business invitees, there was no need to resort to statute's legislative history in search of an exception that was clearly not included; and (4) although plaintiff may have had professional as well as personal reasons for taking the sailing course, plaintiff's alleged "professional" motivation did not convert plaintiff into a "nonrecreational" user; plaintiff's subjective intent was, in the situation, immaterial.  181 F.3d 1064.

Hotel owner not liable for swimmer's injuries since owner did not charge swimmer for access to beach and had no duty to warn swimmer of dangerous surf.  634 F. Supp. 226.

False appearance of safety created by placement of inadequate or untrained lifeguards on beach, might result in potentially dangerous condition above and beyond natural danger created by ocean currents and surf; thus, government may be held liable to extent it created, and maliciously or wilfully failed to guard or warn against, the danger.  902 F. Supp. 1207.

Given staffing, training, and equipping of lifeguards on beach on day in question, beach was not rendered more dangerous than it would be for swimmers in its natural untouched state, where training of lifeguards was adequate; thus, question whether United States knew that its actions had rendered beach more dangerous for swimmers was answered in the negative, since United States' knowledge was irrelevant; plaintiff also failed to prove wilfulness.  916 F. Supp. 1511.

Where plaintiff alleged that the United States navy received a financial benefit from the Pearl Harbor bike path when its members commuted by bicycle on the bike path, reducing the need for parking spaces at Pearl Harbor naval station, and that the city of Honolulu's bicycle registration fee constituted a "charge" under Hawaii recreational use statute (HRUS), the United States did not charge plaintiff to enter the bike path and the "charge" exception to HRUS was not applicable.  180 F. Supp. 2d 1132.



§520-6 - Persons using land.

[§520-6]  Persons using land.  Nothing in this chapter shall be construed to:

(1)  Create a duty of care or ground of liability for injury to persons or property.

(2)  Relieve any person using the land of another for recreational purposes from any obligation which the person may have in the absence of this chapter to exercise care in the person's use of such land and in the person's activities thereon, or from the legal consequences of failure to employ such care. [L 1969, c 186, §6; gen ch 1985]



§520-7 - Rights.

[§520-7]  Rights.  No person shall gain any rights to any land by prescription or otherwise, as a result of any usage thereof for recreational purposes as provided in this chapter. [L 1969, c 186, §7]

Hawaii Legal Reporter Citations

Public prescriptive rights not barred.  80-2 HLR 800829.



§520-8 - Rules and regulations.

[§520-8]  Rules and regulations.  The department of land and natural resources shall make rules and regulations pursuant to chapter 91, as it deems necessary to carry out the purpose of this chapter. [L 1969, c 186, §8]






HRS0520A

§523A-1 to 41 - REPEALED.

PART I.  UNIFORM UNCLAIMED PROPERTY ACT [OLD]

§§523A-1 to 41  REPEALED.  L 2008, c 55, §4.

[PART I.] UNIFORM UNCLAIMED PROPERTY ACT

Revision Note

Enacted as a new chapter, this part was redesignated as part I of this chapter pursuant to §23G-15(1).  References to "chapter", throughout this part, changed to "part".

[§523A-1]  Short title.  This part may be cited as the Uniform Unclaimed Property Act. [L 2008, c 55, pt of §1]



§523A-2 - Definitions.

[§523A-2]  Definitions.  As used in this part, unless the context otherwise requires:

"Administrator" means the director of finance.

"Apparent owner" means a person whose name appears on the records of a holder as the person entitled to property held, issued, or owing by the holder.

"Business association" means a corporation, joint stock company, investment company, partnership, unincorporated association, joint venture, limited liability company, business trust, trust company, safe deposit company, financial organization, insurance company, mutual fund, utility, or other business entity consisting of one or more persons, whether or not for profit.

"Domicile" means the state of incorporation of a corporation and the state of the principal place of business of a holder other than a corporation.

"Financial organization" means a savings and loan association, financial services loan company, bank, banking organization, or credit union.

"Holder" means a person obligated to hold for the account of, or deliver or pay to, the owner of property that is subject to this part.

"Insurance company" means an association, corporation, or fraternal or mutual benefit organization, whether or not for profit, engaged in the business of providing life endowments, annuities, or insurance, including accident, burial, casualty, credit life, contract performance, dental, disability, fidelity, fire, health, hospitalization, illness, life, malpractice, marine, mortgage, surety, wage protection, and workers' compensation insurance.

"Mineral" means gas; oil; coal; other gaseous, liquid, and solid hydrocarbons; oil shale; cement material; sand and gravel; road material; building stone; chemical raw material; gemstone; fissionable and nonfissionable ores; colloidal and other clay; steam and other geothermal resource; or any other substance defined as a mineral by the law of this State.

"Mineral proceeds" means amounts payable for the extraction, production, or sale of minerals, or, upon the abandonment of those payments, all payments that become payable thereafter.  The term includes amounts payable:

(1)  For the acquisition and retention of a mineral lease, including bonuses, royalties, compensatory royalties, shut-in royalties, minimum royalties, and delay rentals;

(2)  For the extraction, production, or sale of minerals, including net revenue interests, royalties, overriding royalties, extraction payments, and production payments; and

(3)  Under an agreement or option, including a joint operating agreement, unit agreement, pooling agreement, and farm-out agreement.

"Money order" includes an express money order and a personal money order, on which the remitter is the purchaser.  The term does not include a bank money order or any other instrument sold by a financial organization if the seller has obtained the name and address of the payee.

"Owner" means a person who has a legal or equitable interest in property subject to this part or the person's legal representative.  The term includes a depositor in the case of a deposit, a beneficiary in the case of a trust other than a deposit in trust, and a creditor, claimant, or payee in the case of other property.

"Person" means an individual, business association, financial organization, estate, trust, government, governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

"Property" means tangible property described in section 523A-4 or a fixed and certain interest in intangible property that is held, issued, or owed in the course of a holder's business, or by a government, governmental subdivision, agency, or instrumentality, and all income or increments therefrom.  The term includes property that is referred to as or evidenced by:

(1)  Money, a check, draft, deposit, interest, or dividend;

(2)  A credit balance, customer's overpayment, gift certificate not exempt under section 523A-3.5, security deposit, refund, credit memorandum, unpaid wage, unused ticket, mineral proceeds, or unidentified remittance;

(3)  Stock or other evidence of ownership of an interest in a business association or financial organization;

(4)  A bond, debenture, note, or other evidence of indebtedness;

(5)  Money deposited to redeem stocks, bonds, coupons, or other securities or to make distributions;

(6)  An amount due and payable under the terms of an annuity or insurance policy, including policies providing life insurance, property and casualty insurance, workers' compensation insurance, or health and disability insurance; and

(7)  An amount distributable from a trust or custodial fund established under a plan to provide health, welfare, pension, vacation, severance, retirement, death, stock purchase, profit sharing, employee savings, supplemental unemployment insurance, or similar benefits.

"Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

"State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or insular possession subject to the jurisdiction of the United States.

"Utility" has the same meaning as the term "public utility" under section 269-1. [L 2008, c 55, pt of §1]



§523A-3 - Presumptions of abandonment.

[§523A-3]  Presumptions of abandonment.  (a)  Property is presumed abandoned if it is unclaimed by the apparent owner during the time set forth below for the particular property:

(1)  Traveler's check, fifteen years after issuance;

(2)  Money order, seven years after issuance;

(3)  Stock or other equity interest in a business association or financial organization, including a security entitlement under article 8 of the Uniform Commercial Code – Investment Securities, five years after the earlier of:

(A)  The date of the most recent dividend, stock split, or other distribution unclaimed by the apparent owner; or

(B)  The date of the second mailing of a statement of account or other notification or communication that was returned as undeliverable or after the holder discontinued mailings, notifications, or communications to the apparent owner;

(4)  Debt of a business association or financial organization, other than a bearer bond or an original issue discount bond, five years after the date of the most recent interest payment unclaimed by the apparent owner;

(5)  A demand, savings, or time deposit, including a deposit that is automatically renewable, five years after the earlier of maturity or the date of the last indication by the owner of interest in the property; provided that a deposit that is automatically renewable is deemed matured for purposes of this section upon its initial date of maturity, unless the owner has consented to a renewal at or about the time of the renewal and the consent is in writing or is evidenced by a memorandum or other record on file with the holder;

(6)  Money or credits owed to a customer as a result of a retail business transaction, five years after the obligation accrued;

(7)  Gift certificate not exempt under section 523A-3.5, five years after December 31 of the year in which the certificate was sold, but if redeemable in merchandise only, the amount abandoned shall be deemed to be one hundred per cent of the certificate's face value;

(8)  Amount owed by an insurer on a life or endowment insurance policy or an annuity that has matured or terminated, five years after the obligation to pay arose or, in the case of a policy or annuity payable upon proof of death, three years after the insured has attained, or would have attained if living, the limiting age under the mortality table on which the reserve is based;

(9)  Property distributable by a business association or financial organization in a course of dissolution, one year after the property becomes distributable;

(10)  Property received by a court as proceeds of a class action, and not distributed pursuant to the judgment, one year after the distribution date;

(11)  Property held by a court, government, governmental subdivision, agency, or instrumentality, one year after the property becomes distributable;

(12)  Wages or other compensation for personal services, one year after the compensation becomes payable;

(13)  Deposit or refund owed to a subscriber by a utility, one year after the deposit or refund becomes payable;

(14)  Property in an individual retirement account, defined benefit plan, or other account or plan that is qualified for tax deferral under the income tax laws of the United States, three years after the earliest of the date of the distribution or attempted distribution of the property, the date of the required distribution as stated in the plan or trust agreement governing the plan, or the date, if determinable by the holder, specified in the income tax laws of the United States by which distribution of the property shall begin to avoid a tax penalty; and

(15)  All other property, five years after the owner's right to demand the property or after the obligation to pay or distribute the property arises, whichever first occurs.

(b)  At the time that an interest is presumed abandoned under subsection (a), any other property right accrued or accruing to the owner as a result of the interest, and not previously presumed abandoned, shall also be presumed abandoned.

(c)  Property is unclaimed if, for the applicable period set forth in subsection (a), the apparent owner has not communicated in writing or by other means reflected in a contemporaneous record prepared by or on behalf of the holder, with the holder concerning the property or the account in which the property is held, and has not otherwise indicated an interest in the property.  A communication with an owner by a person other than the holder or its representative who has not in writing identified the property to the owner shall not be an indication of interest in the property by the owner.

(d)  An indication of an owner's interest in property includes:

(1)  The presentment of a check or other instrument of payment of a dividend or other distribution made with respect to an account or underlying stock or other interest in a business association or financial organization or, in the case of a distribution made by electronic or similar means, evidence that the distribution has been received;

(2)  Owner-directed activity in the account in which the property is held, including a direction by the owner to increase, decrease, or change the amount or type of property held in the account;

(3)  The making of a deposit to or withdrawal from a bank account; and

(4)  The payment of a premium with respect to a property interest in an insurance policy; but the application of an automatic premium loan provision or other nonforfeiture provision contained in an insurance policy shall not prevent a policy from maturing or terminating if the insured has died or the insured or the beneficiary of the policy has otherwise become entitled to the proceeds before the depletion of the cash surrender value of a policy by the application of those provisions.

(e)  Property shall be payable or distributable for purposes of this part notwithstanding the owner's failure to make demand or present an instrument or document otherwise required to obtain payment. [L 2008, c 55, pt of §1]



§523A-3.5 - Gift certificates and gift cards.

[§523A-3.5]  Gift certificates and gift cards.  (a)  This part shall not apply to a gift certificate or gift card; provided the gift certificate or gift card has no expiration date, no expiration period, and no type of post-sale charge or fee (including but not limited to service charges, dormancy fees, account maintenance fees, cash-out fees, replacement card fees, and activation or reactivation charges).

(b)  This part shall not apply to a gift certificate or gift card that has an expiration date, expiration period, or any type of post-sale charge or fee, including but not limited to service charges, dormancy fees, account maintenance fees, cash-out fees, replacement card fees, and activation or reactivation charges if:

(1)  The gift certificate or gift card was issued before January 1, 2010; and

(2)  It is the policy and practice of the issuer of the gift certificate or gift card to:

(A)  Honor the gift certificate or gift card after its expiration date or the end of its expiration period; and

(B)  Eliminate all post-sale charges and fees.

(c)  As used in this section, "gift certificate" or "gift card":

(1)  Means a written promise or electronic payment device that:

(A)  Is usable at a single merchant or an affiliated group of merchants that share the same name, mark, or logo, or is usable at multiple, unaffiliated merchants or service providers;

(B)  Is issued in a specific amount (which may or may not be denominated on the gift certificate or gift card);

(C)  May or may not be increased in value or reloaded;

(D)  Is purchased, or loaded, or both, on a prepaid basis for the future purchase or delivery of any goods or services; and

(E)  Is honored upon presentation.

(2)  Shall not include:

(A)  An electronic payment device linked to a deposit account, or prepaid telephone calling cards;

(B)  Flexible spending arrangements as defined in section 106(c)(2) of the Internal Revenue Code (26 U.S.C. 106(c)(2)); flexible spending accounts subject to section 125 of the Internal Revenue Code (26 U.S.C. 125), Archer MSAs as defined in section 220(d) of the Internal Revenue Code (26 U.S.C. 129); dependent care reimbursement accounts subject to section 129 of the Internal Revenue Code (26 U.S.C. 129); health savings accounts subject to section 223(d) of the Internal Revenue Code (26 U.S.C. 223(d)), as amended by section 1201 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (P.L. 108-173); or similar accounts for which, under the Internal Revenue Code and its implementing regulations, individuals may pay medical expenses, health care expenses, dependent care expenses, or similar expenses on a pretax basis.  As used in this subparagraph, "Internal Revenue Code" means the Internal Revenue Code of 1986, as amended; and

(C)  Payroll cards or other electronic payment devices that are linked to a deposit account and that are given in exchange for goods or services rendered. [L 2008, c 55, pt of §1]



§523A-4 - Contents of safe deposit box or other safekeeping depository.

[§523A-4]  Contents of safe deposit box or other safekeeping depository.  Tangible property held in a safe deposit box or other safekeeping depository in this State in the ordinary course of the holder's business and proceeds resulting from the sale of the property permitted by other law, shall be presumed abandoned if the property remains unclaimed by the owner for more than five years after expiration of the lease or rental period on the box or other depository. [L 2008, c 55, pt of §1]



§523A-5 - Rules of taking custody.

[§523A-5]  Rules of taking custody.  Except as otherwise provided in this part or by other statute of this State, property that is presumed abandoned, whether located in this or another state, shall be subject to the custody of this State if:

(1)  The last known address of the apparent owner, as shown on the records of the holder, is in this State;

(2)  The records of the holder do not reflect the identity of the person entitled to the property and it is established that the last known address of the person entitled to the property is in this State;

(3)  The records of the holder do not reflect the last known address of the apparent owner and it is established that:

(A)  The last known address of the person entitled to the property is in this State; or

(B)  The holder is domiciled in this State or is a government or governmental subdivision, agency, or instrumentality of this State and has not previously paid or delivered the property to the state of the last known address of the apparent owner or other person entitled to the property;

(4)  The last known address of the apparent owner, as shown on the records of the holder, is in a state that does not provide for the escheat or custodial taking of the property and the holder is domiciled in this State or is a government or governmental subdivision, agency, or instrumentality of this State;

(5)  The last known address of the apparent owner, as shown on the records of the holder, is in a foreign country and the holder is domiciled in this State or is a government or governmental subdivision, agency, or instrumentality of this State;

(6)  The transaction out of which the property arose occurred in this State, the holder is domiciled in a state that does not provide for the escheat or custodial taking of the property, and the last known address of the apparent owner or other person entitled to the property is unknown or is in a state that does not provide for the escheat or custodial taking of the property; or

(7)  The property is a traveler's check or money order purchased in this State, or the issuer of the traveler's check or money order has its principal place of business in this State and the issuer's records show that the instrument was purchased in a state that does not provide for the escheat or custodial taking of the property, or do not show the state in which the instrument was purchased. [L 2008, c 55, pt of §1]



§523A-6 - Dormancy charge.

[§523A-6]  Dormancy charge.  A holder may deduct from property presumed abandoned a charge imposed by reason of the owner's failure to claim the property within a specified time only if there is a valid and enforceable written contract between the holder and the owner under which the holder may impose the charge and the holder regularly imposes the charge, which is not regularly reversed or otherwise canceled.  The amount of the deduction shall be limited to an amount that is not unconscionable. [L 2008, c 55, pt of §1]



§523A-7 - Burden of proof as to property evidenced by record of check or draft.

[§523A-7]  Burden of proof as to property evidenced by record of check or draft.  A record of the issuance of a check, draft, or similar instrument shall be prima facie evidence of an obligation.  In claiming property from a holder who is also the issuer, the administrator's burden of proof as to the existence and amount of the property and its abandonment shall be satisfied by showing issuance of the instrument and passage of the requisite period of abandonment.  Defenses of payment, satisfaction, discharge, and want of consideration are affirmative defenses that shall be established by the holder. [L 2008, c 55, pt of §1]



§523A-8 - Report of abandoned property.

[§523A-8]  Report of abandoned property.  (a)  A holder of property presumed abandoned shall make a report to the administrator concerning the property.

(b)  The report shall be verified and shall contain:

(1)  A description of the property;

(2)  Except with respect to a traveler's check or money order, the name, if known, and last known address, if any, and the social security number or taxpayer identification number, if readily ascertainable, of the apparent owner of property of the value of $50 or more;

(3)  An aggregated amount of items valued under $50 each;

(4)  In the case of an amount of $50 or more held or owing under an annuity or a life or endowment insurance policy, the full name and last known address of the annuitant or insured and of the beneficiary;

(5)  In the case of property held in a safe deposit box or other safekeeping depository, an indication of the place where it is held and where it may be inspected by the administrator, and any amounts owing to the holder;

(6)  The date, if any, on which the property became payable, demandable, or returnable, the date of the last transaction with the apparent owner with respect to the property, and whether the property is an interest bearing account; and

(7)  Other information that the administrator by rules adopted under chapter 91 prescribes as necessary for the administration of this part.

(c)  If a holder of property presumed abandoned is a successor to another person who previously held the property for the apparent owner or the holder has changed its name while holding the property, the holder shall file with the report its former names, if any, and the known names and addresses of all previous holders of the property.

(d)  The report shall be filed before November 1 of each year and cover the twelve months next preceding July 1 of that year; provided that a report with respect to a life insurance company shall be filed before November 1 of each year for the calendar year next preceding.

(e)  The holder of property presumed abandoned shall send written notice to the apparent owner, not more than six months before filing the report, stating that the holder is in possession of property subject to this part, if:

(1)  The holder has in its records an address for the apparent owner which the holder's records do not disclose to be inaccurate;

(2)  The claim of the apparent owner is not barred by a statute of limitations; and

(3)  The value of the property is $50 or more.

(f)  Before the date for filing the report, the holder of property presumed abandoned may request the administrator to extend the time for filing the report.  The administrator may grant the extension for good cause.  The holder, upon receipt of the extension, may make an interim payment on the amount the holder estimates will ultimately be due, which shall terminate the accrual of additional interest on the amount paid.

(g)  The holder of property presumed abandoned shall file with the report an affidavit stating that the holder has complied with subsection (e). [L 2008, c 55, pt of §1]



§523A-9 - Payment or delivery of abandoned property.

[§523A-9]  Payment or delivery of abandoned property.  (a)  Except for property held in a safe deposit box or other safekeeping depository, within six months after the final date for filing the report required by section 523A-8, the holder of property presumed abandoned shall pay, deliver, or cause to be paid or delivered to the administrator the property described in the report as unclaimed, but if the property is an automatically renewable deposit, and a penalty or forfeiture in the payment of interest would result, the time for compliance shall be extended until a penalty or forfeiture would no longer result.  Tangible property held in a safe deposit box or other safekeeping depository shall not be delivered to the administrator until an additional one hundred twenty days after the time for payment or delivery to the administrator of property presumed abandoned as required by this subsection.

(b)  If the property reported to the administrator is a security or security entitlement under article 8 of the Uniform Commercial Code – Investment Securities, the administrator shall be an appropriate person to make an indorsement, instruction, or entitlement order on behalf of the apparent owner to invoke the duty of the issuer or its transfer agent or the securities intermediary to transfer or dispose of the security or the security entitlement in accordance with article 8 of the Uniform Commercial Code – Investment Securities.

(c)  If the holder of property reported to the administrator is the issuer of a certificated security, the administrator shall have the right to obtain a replacement certificate pursuant to section 490:8-405; provided that an indemnity bond shall not be required.

(d)  An issuer, the holder, and any transfer agent or other person acting pursuant to the instructions of and on behalf of the issuer or holder in accordance with this section shall not be liable to the apparent owner and shall be indemnified against claims of any person in accordance with section 523A-11. [L 2008, c 55, pt of §1]



§523A-10 - Notice and publication of lists of abandoned property.

[§523A-10]  Notice and publication of lists of abandoned property.  (a)  The administrator shall publish a notice not later than March 1 of the year next following the report required by section 523A-8 at least once statewide.  The notice shall be in a form that, in the judgment of the administrator, is likely to attract the attention of the apparent owner of the unclaimed property.  The form shall contain:

(1)  The name of each person appearing to be the owner of the property, as set forth in the report filed by the holder;

(2)  The last known address or location of each person appearing to be the owner of the property, if an address or location is set forth in the report filed by the holder;

(3)  A statement explaining that property of the owner is presumed to be abandoned and has been taken into the protective custody of the administrator; and

(4)  A statement that information about the property and its return to the owner is available to a person having a legal or beneficial interest in the property, upon request to the administrator.

(b)  The notice shall be given by using one or more of the following methods:

(1)  Posting on the State of Hawaii, department of budget and finance internet website;

(2)  Publication in a daily or weekly publication of statewide circulation; or

(3)  Any other method the administrator deems effective for publicizing the notice.

(c)  The administrator shall not be required to advertise the name and address or location of an owner of property having a total value less than $100, or information concerning a traveler's check, money order, or similar instrument. [L 2008, c 55, pt of §1]



§523A-11 - Custody by State; recovery by holder; defense of holder.

[§523A-11]  Custody by State; recovery by holder; defense of holder.  (a)  In this section, payment or delivery is made in "good faith" if:

(1)  Payment or delivery was made in a reasonable attempt to comply with this part;

(2)  The holder was not then in breach of a fiduciary obligation with respect to the property and had a reasonable basis for believing, based on the facts then known, that the property was presumed abandoned; and

(3)  There is no showing that the records under which the payment or delivery was made did not meet reasonable commercial standards of practice.

(b)  Upon payment or delivery of property to the administrator, the State shall assume custody and responsibility for the safekeeping of the property.  A holder who pays or delivers property to the administrator in good faith shall be relieved of all liability arising thereafter with respect to the property.

(c)  A holder who has paid money to the administrator pursuant to this part may subsequently make payment to a person reasonably appearing to the holder to be entitled to payment.  Upon a filing by the holder of proof of payment and proof that the payee was entitled to the payment, the administrator shall promptly reimburse the holder for the payment without imposing a fee or other charge.  If reimbursement is sought for a payment made on a negotiable instrument, including a traveler's check or money order, the holder shall be reimbursed upon filing proof that the instrument was duly presented and that payment was made to a person who reasonably appeared to be entitled to payment.  The holder shall be reimbursed for payment made even if the payment was made to a person whose claim was barred under section 523A-19(a).

(d)  A holder who has delivered property other than money to the administrator pursuant to this part may reclaim the property if it is still in the possession of the administrator, without paying any fee or other charge, upon filing proof that the apparent owner has claimed the property from the holder.

(e)  The administrator may accept a holder's affidavit as sufficient proof of the holder's right to recover money and property under this section.

(f)  If a holder pays or delivers property to the administrator in good faith and thereafter another person claims the property from the holder or another state claims the money or property under its laws relating to escheat or abandoned or unclaimed property, the administrator, upon written notice of the claim, shall defend the holder against the claim and indemnify the holder against any liability on the claim resulting from payment or delivery of the property to the administrator.

(g)  Property removed from a safe deposit box or other safekeeping depository shall be received by the administrator subject to the holder's right to be reimbursed for the cost of the opening and to any valid lien or contract providing for the holder to be reimbursed for unpaid rent or storage charges.  The administrator shall reimburse the holder out of the proceeds remaining after deducting the expense incurred by the administrator in selling the property. [L 2008, c 55, pt of §1]



§523A-12 - Crediting of dividends, interest, and increments to owner's account.

[§523A-12]  Crediting of dividends, interest, and increments to owner's account.  If property other than money is delivered to the administrator under this part, the owner shall be entitled to receive from the administrator any income or gain realized or accruing on the property at or before liquidation or conversion of the property into money.  If the property was an interest-bearing demand, savings, or time deposit, including a deposit that is automatically renewable, the administrator shall pay simple interest at the legal rate of interest established in section 478-2, or any lesser rate the property earned while in the possession of the administrator.  Interest shall begin to accrue when the property is delivered to the administrator and ceases on the earlier of the expiration of ten years after delivery or the date on which payment is made to the owner.  Interest on interest-bearing property shall not be payable for any property delivered to the administrator before July 1, 2009. [L 2008, c 55, pt of §1]

Revision Note

"July 1, 2009" substituted for "the effective date of this chapter".



§523A-13 - Public sale of abandoned property.

[§523A-13]  Public sale of abandoned property.  (a)  Except as otherwise provided in this section, the administrator, within three years after the receipt of abandoned property, shall sell it to the highest bidder at public sale at a location in the State which in the judgment of the administrator affords the most favorable market for the property.  The administrator may decline the highest bid and reoffer the property for sale if the administrator considers the bid to be insufficient.  The administrator need not offer the property for sale if the administrator considers that the probable cost of sale will exceed the proceeds of the sale.  A sale held under this section shall be preceded by a single publication of notice, at least three weeks before sale, in a newspaper of general circulation in the county in which the property is to be sold.

(b)  Securities listed on an established stock exchange shall be sold at prices prevailing on the exchange at the time of sale.  Other securities may be sold over-the-counter at prices prevailing at the time of sale or by any reasonable method selected by the administrator.  If securities are sold by the administrator before the expiration of three years after their delivery to the administrator, a person making a valid claim under this part before the end of the three-year period shall be entitled to the proceeds of the sale of the securities or the market value of the securities at the time the valid claim is made, whichever is greater, plus dividends, interest, and other increments thereon up to the time the valid claim is made, less any deduction for expenses of sale.  A person making a valid claim under this part after the expiration of the three-year period shall be entitled to receive the securities delivered to the administrator by the holder, if they still remain in the custody of the administrator, or the net proceeds received from sale, and shall not be entitled to receive any appreciation in the value of the property occurring after delivery to the administrator, except in a case of intentional misconduct or malfeasance by the administrator.

(c)  A purchaser of property at a sale conducted by the administrator pursuant to this part shall take the property free of all claims of the owner or previous holder and of all persons claiming through or under them.  The administrator shall execute all documents necessary to complete the transfer of ownership. [L 2008, c 55, pt of §1]



§523A-14 - Claim of another state to recover property.

[§523A-14]  Claim of another state to recover property.  (a)  After property has been paid or delivered to the administrator under this part, another state may recover the property if:

(1)  The property was paid or delivered to the custody of this State because the records of the holder did not reflect a last known location of the apparent owner within the borders of the other state and the other state establishes that the apparent owner or other person entitled to the property was last known to be located within the borders of that state and under the laws of that state the property has escheated or become subject to a claim of abandonment by that state;

(2)  The property was paid or delivered to the custody of this State because the laws of the other state did not provide for the escheat or custodial taking of the property, and under the laws of that state subsequently enacted the property has escheated or become subject to a claim of abandonment by that state;

(3)  The records of the holder were erroneous in that they did not accurately identify the owner of the property and the last known location of the owner within the borders of another state and under the laws of that state the property has escheated or become subject to a claim of abandonment by that state;

(4)  The property was subjected to custody by this State under section 523A-5(6) and under the laws of the state of domicile of the holder the property has escheated or become subject to a claim of abandonment by that state; or

(5)  The property is a sum payable on a traveler's check, money order, or similar instrument that was purchased in the other state and delivered into the custody of this State under section 523A-5(7), and under the laws of the other state the property has escheated or become subject to a claim of abandonment by that state.

(b)  A claim of another state to recover escheated or abandoned property shall be presented in a form prescribed by the administrator, who shall decide the claim within ninety days after it is presented.  The administrator shall allow the claim upon determining that the other state is entitled to the abandoned property under subsection (a).

(c)  The administrator shall require another state, before recovering property under this section, to agree to indemnify this State and its officers and employees against any liability on a claim to the property. [L 2008, c 55, pt of §1]



§523A-15 - Filing claim with administrator; handling of claims by administrator.

[§523A-15]  Filing claim with administrator; handling of claims by administrator.  (a)  A person, excluding another state, claiming property paid or delivered to the administrator may file a claim on a form prescribed by the administrator and verified by the claimant.

(b)  Within one hundred twenty days after a claim is filed, the administrator shall allow or deny the claim and give written notice of the decision to the claimant.  If the claim is denied, the administrator shall inform the claimant of the reasons for the denial and specify what additional evidence is required before the claim will be allowed.  The claimant may then file a new claim with the administrator or maintain an action under section 523A-16.

(c)  Within thirty days after a claim is allowed, the property or the net proceeds of a sale of the property shall be delivered or paid by the administrator to the claimant, together with any dividend, interest, or other increment to which the claimant is entitled under sections 523A-12 and 523A-13.

(d)  A holder who pays the owner for property that has been delivered to the State and which, if claimed from the administrator by the owner would be subject to an increment under sections 523A-12 and 523A-13, may recover from the administrator the amount of the increment. [L 2008, c 55, pt of §1]



§523A-16 - Action to establish claim.

[§523A-16]  Action to establish claim.  A person, excluding another state, aggrieved by a decision of the administrator or whose claim has not been acted upon within one hundred twenty days after its filing may maintain an original action to establish the claim in the circuit court, naming the administrator as a defendant.  If the aggrieved person establishes the claim in an action against the administrator, the court may award the claimant reasonable attorney's fees. [L 2008, c 55, pt of §1]



§523A-17 - Election to take payment or delivery.

[§523A-17]  Election to take payment or delivery.  (a)  The administrator may decline to receive property reported under this part that the administrator considers to have a value less than the expenses of notice and sale.

(b)  A holder, with the written consent of the administrator and upon conditions and terms prescribed by the administrator, may report and deliver property before the property is presumed abandoned.  Property so delivered shall be held by the administrator and shall not be presumed abandoned until it otherwise would be presumed abandoned under this part. [L 2008, c 55, pt of §1]



§523A-18 - Destruction or disposition of property having no substantial commercial value; immunity from liability.

[§523A-18]  Destruction or disposition of property having no substantial commercial value; immunity from liability.  If the administrator determines after investigation that property delivered under this part has no substantial commercial value, the administrator may destroy or otherwise dispose of the property at any time.  An action or proceeding shall not be maintained against the State or any officer or against the holder for or on account of an act of the administrator under this section, except for intentional misconduct or malfeasance. [L 2008, c 55, pt of §1]



§523A-19 - Periods of limitation.

[§523A-19]  Periods of limitation.  (a)  The expiration, before or after July 1, 2009, of a period of limitation on the owner's right to receive or recover property, whether specified by contract, statute, or court order, shall not preclude the property from being presumed abandoned or affect a duty to file a report or to pay or deliver or transfer property to the administrator as required by this part.

(b)  An action or proceeding may not be maintained by the administrator to enforce this part in regard to the reporting, delivery, or payment of property more than ten years after the holder specifically identified the property in a report filed with the administrator or gave express notice to the administrator of a dispute regarding the property.  In the absence of such a report or other express notice, the period of limitation shall be tolled.  The period of limitation shall also be tolled by the filing of a report that is fraudulent. [L 2008, c 55, pt of §1]

Revision Note

"July 1, 2009" substituted for "the effective date of this chapter".



§523A-20 - Requests for reports and examination of records.

[§523A-20]  Requests for reports and examination of records.  (a)  The administrator may require a person who has not filed a report, or a person who the administrator believes has filed an inaccurate, incomplete, or false report, to file a verified report in a form specified by the administrator.  The report shall state whether the person is holding property reportable under this part, describe property not previously reported or as to which the administrator has made inquiry, and specifically identify and state the amounts of property that may be in issue.

(b)  The administrator, at reasonable times and upon reasonable notice, may examine the records of any person to determine whether the person has complied with this part.  The administrator may conduct the examination even if the person believes it is not in possession of any property that must be reported, paid, or delivered under this part.  The administrator may contract with any other person to conduct the examination on behalf of the administrator.

(c)  The administrator at reasonable times may examine the records of an agent, including a dividend disbursing agent or transfer agent, of a business association or financial [organization] that is the holder of property presumed abandoned if the administrator has given the notice required by subsection (b) to both the association or organization and the agent at least ninety days before the examination.

(d)  Documents and working papers obtained or compiled by the administrator, or the administrator's agents, employees, or designated representatives, in the course of conducting an examination are confidential and are not public records; provided that the documents and papers may be:

(1)  Used by the administrator in the course of an action to collect unclaimed property or otherwise enforce this part;

(2)  Used in joint examinations conducted with or pursuant to an agreement with another state, the federal government, or any other governmental subdivision, agency, or instrumentality;

(3)  Produced pursuant to subpoena or court order; or

(4)  Disclosed to the abandoned property office of another state for that state's use in circumstances equivalent to those described in this subsection, if the other state is bound to keep the documents and papers confidential.

(e)  If an examination of the records of a person results in the disclosure of property reportable under this part, the administrator may assess the cost of the examination against the holder at the rate of $200 a day for each examiner, or a greater amount that is reasonable and was incurred, but the assessment may not exceed the value of the property found to be reportable.  The cost of an examination made pursuant to subsection (c) may be assessed only against the business association or financial organization.

(f)  If, after July 1, 2009, a holder does not maintain the records required by section 523A-21 and the records of the holder available for the periods subject to this part are insufficient to permit the preparation of a report, the administrator may require the holder to report and pay to the administrator the amount the administrator reasonably estimates, on the basis of any available records of the holder or by any other reasonable method of estimation, should have been but was not reported. [L 2008, c 55, pt of §1]

Revision Note

"July 1, 2009" substituted for "the effective date of this chapter".



§523A-21 - Retention of records.

[§523A-21]  Retention of records.  (a)  Except as otherwise provided in subsection (b), a holder required to file a report under section 523A-8 shall maintain the records containing the information required to be included in the report for ten years after the holder files the report, unless a shorter period is provided by rule of the administrator.

(b)  A business association or financial organization that sells, issues, or provides to others for sale or issue in this State, traveler's checks, money orders, or similar instruments other than third-party bank checks, on which the business association or financial organization is directly liable, shall maintain a record of the instruments while they remain outstanding, indicating the state and date of issue, for three years after the holder files the report. [L 2008, c 55, pt of §1]



§523A-22 - Enforcement.

[§523A-22]  Enforcement.  The administrator may maintain an action in this or another state to enforce this part.  The court may award reasonable attorney's fees to the prevailing party. [L 2008, c 55, pt of §1]



§523A-23 - Interstate agreements and cooperation; joint and reciprocal actions with other states.

[§523A-23]  Interstate agreements and cooperation; joint and reciprocal actions with other states.  (a)  The administrator may enter into an agreement with another state to exchange information relating to abandoned property or its possible existence.  The agreement may permit the other state, or another person acting on behalf of a state, to examine records as authorized in section 523A-20.  The administrator by rule may require the reporting of information needed to enable compliance with an agreement made under this section and prescribe the form.

(b)  The administrator may join with another state to seek enforcement of this part against any person who is or may be holding property reportable under this part.

(c)  At the request of another state, the attorney general of this State may maintain an action on behalf of the other state to enforce, in this State, the unclaimed property laws of the other state against a holder of property subject to escheat or a claim of abandonment by the other state, if the other state has agreed to pay expenses incurred by the attorney general in maintaining the action.

(d)  The administrator may request that the attorney general of another state or another attorney commence an action in the other state on behalf of the administrator.  With the approval of the attorney general of this State, the administrator may retain any other attorney to commence an action in this State on behalf of the administrator.  This State shall pay all expenses, including attorney's fees, in maintaining an action under this subsection.  With the administrator's approval, the expenses and attorney's fees may be paid from money received under this part.  The administrator may agree to pay expenses and attorney's fees based in whole or in part on a percentage of the value of any property recovered in the action.  Any expenses or attorney's fees paid under this subsection may not be deducted from the amount that is subject to the claim by the owner under this part. [L 2008, c 55, pt of §1]



§523A-24 - Interest and penalties.

[§523A-24]  Interest and penalties.  (a)  A holder who fails to report, pay, or deliver property within the time prescribed by this part shall pay to the administrator interest at the annual rate of two percentage points above the annual rate of discount in effect on the date the property should have been paid or delivered for the most recent issue of fifty-two-week United States Treasury bills on the property or value thereof from the date the property should have been reported, paid, or delivered.

(b)  Except as otherwise provided in subsection (c), a holder who fails to report, pay, or deliver property within the time prescribed by this part, or fails to perform other duties imposed by this part, shall pay to the administrator, in addition to interest as provided in subsection (a), a civil penalty of $200 for each day the report, payment, or delivery is withheld, or the duty is not performed, up to a maximum of $5,000.

(c)  A holder who wilfully fails to report, pay, or deliver property within the time prescribed by this part, or wilfully fails to perform other duties imposed by this part, shall pay to the administrator, in addition to interest as provided in subsection (a), a civil penalty of $1,000 for each day the report, payment, or delivery is withheld, or the duty is not performed, up to a maximum of $25,000, plus twenty-five per cent of the value of any property that should have been but was not reported.

(d)  A holder who makes a fraudulent report shall pay to the administrator, in addition to interest as provided in subsection (a), a civil penalty of $1,000 for each day from the date a report under this part was due, up to a maximum of $25,000, plus twenty-five per cent of the value of any property that should have been but was not reported.

(e)  The administrator for good cause may waive, in whole or in part, interest under subsection (a) and penalties under subsections (b) and (c), and shall waive penalties if the holder acted in good faith and without negligence. [L 2008, c 55, pt of §1]



§523A-25 - Agreement to locate property.

[§523A-25]  Agreement to locate property.  (a)  An agreement by an owner, the primary purpose of which is to locate, deliver, recover, or assist in the recovery of property that is presumed abandoned shall be void and unenforceable if it was entered into during the period commencing on the date the property was presumed abandoned and extending to a time that is twenty-four months after the date the property is paid or delivered to the administrator.  This subsection does not apply to an owner's agreement with an attorney to file a claim as to identified property or contest the administrator's denial of a claim.

(b)  An agreement by an owner, the primary purpose of which is to locate, deliver, recover, or assist in the recovery of property shall be enforceable only if the agreement is in writing, clearly sets forth the nature of the property and the services to be rendered, is signed by the apparent owner, and states the value of the property before and after the fee or other compensation has been deducted.

(c)  If an agreement covered by this section applies to mineral proceeds and the agreement contains a provision to pay compensation that includes a portion of the underlying minerals or any mineral proceeds not then presumed abandoned, the provision shall be void and unenforceable.

(d)  An agreement covered by this section which provides for compensation that is unconscionable shall be unenforceable except by the owner.  An owner who has agreed to pay compensation that is unconscionable, or the administrator on behalf of the owner, may maintain an action to reduce the compensation to a conscionable amount.  The court may award reasonable attorney's fees to an owner who prevails in the action.

(e)  This section does not preclude an owner from asserting that an agreement covered by this section is invalid on grounds other than unconscionable compensation. [L 2008, c 55, pt of §1]



§523A-26 - Deposit of funds.

[§523A-26]  Deposit of funds.  (a)  There is established in the state treasury the unclaimed property trust fund, which shall be administered by the administrator.  All moneys collected by the unclaimed property program from holders of property presumed abandoned and all proceeds from the sale of unclaimed property, less costs in connection with the sale of the abandoned property, shall be deposited into the unclaimed property trust fund.

(b)  Moneys in the unclaimed property trust fund shall be used for the payment of the following:

(1)  Claims for the return of abandoned property to their rightful owners;

(2)  Payment to other states' unclaimed property programs for owners whose last known address was in that other state;

(3)  Any costs incurred in connection with the sale of abandoned property;

(4)  Costs of mailing and publication in connection with any abandoned property;

(5)  Reasonable service charges;

(6)  Costs incurred in examining the records of holders of property and in collecting such property from those holders; and

(7)  Any other charges, costs, or expenses incurred in the operation, administration, and enforcement of this part.

(c)  Except as provided in section 523A-12, moneys in the unclaimed property trust fund shall be invested by the administrator, and all investment earnings shall be deposited to the credit of the general fund.

(d)  All unencumbered and unexpended moneys in excess of $1,300,000 remaining on balance in the unclaimed property trust fund on June 30 of each year shall lapse to the credit of the state general fund. [L 2008, c 55, pt of §1]



§523A-27 - Foreign transactions.

[§523A-27]  Foreign transactions.  This part does not apply to property held, due, and owing in a foreign country and arising out of a foreign transaction. [L 2008, c 55, pt of §1]



§523A-28 - Transitional provisions.

[§523A-28]  Transitional provisions.  (a)  An initial report filed under this part for property that was not required to be reported before July 1, 2009 but which is subject to this part shall include all items of property that would have been presumed abandoned during the ten-year period next preceding July 1, 2009 as if this part had been in effect during that period.

(b)  This part does not relieve a holder of a duty that arose before July 1, 2009 to report, pay, or deliver property.  Except as otherwise provided in section  523A-19(b), a holder who did not comply with the law in effect before July 1, 2009 shall be subject to the applicable provisions for enforcement and penalties which then existed, which are continued in effect for the purpose of this section. [L 2008, c 55, pt of §1]

Revision Note

"July 1, 2009" substituted for "the effective date of this chapter".



§523A-29 - Rules.

[§523A-29]  Rules.  The administrator may adopt, pursuant to chapter 91, rules necessary to carry out this part. [L 2008, c 55, pt of §1]



§523A-30 - Uniformity of application and construction.

[§523A-30]  Uniformity of application and construction.  This part shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this part among states enacting it. [L 2008, c 55, pt of §1]



§523A-51 - Declaration of policy.

[PART II.]  UNCLAIMED PROPERTY HELD BY THE UNITED STATES

[§523A-51]  Declaration of policy.  It is the policy of this State to discover property in the custody of officers, departments, and agencies of the United States, which property is unclaimed or abandoned by owners whose addresses are known or presumed to be in this State. [L 1988, c 93, pt of §2]



§523A-52 - Definitions.

[§523A-52]  Definitions.  For purposes of this part, the following words shall have the following meanings:

"Unclaimed property" means any tangible personal property or intangible personal property, including money, deposits, choses in action in amounts certain, and all debts owed on entrusted funds or other property (except bonuses and gratuities) held by any federal agency or any officer or employee thereof, whether occasioned by contract or operation of law or otherwise, and all interest, income, or increment derived therefrom, less any lawful charges, which has remained unclaimed by the owner for:

(1)  One year from the date of maturity or call for payment, if arising from transactions under the public debt; or

(2)  One year after the property first became payable, demandable or returnable, if arising from any other transaction. [L 1988, c 93, pt of §2]



§523A-53 - Unclaimed property subject to delivery to State; presumptions.

[§523A-53]  Unclaimed property subject to delivery to State; presumptions.  (a)  All intangible unclaimed property is subject to delivery to this State if the last known address of the owner is in this State.  If the last known address of an owner is in this State, any other owner's address which is unknown shall be presumed to be in this State.  If the last known addresses of owners are in this State and in one or more other states, the addresses of other owners whose addresses are unknown shall be presumed to be within this State if the federal agency or instrumentality having custody of the unclaimed property initially acquired possession in this State or if the federal agency or instrumentality possessing, holding, controlling, or owning such property is a corporation domiciled in this State.  If the records of any officer, department, or agency of the United States do not disclose the address of any owner of unclaimed property, such address shall be presumed to be within this State if the federal agency having custody of the unclaimed property initially acquired possession in this State or is a corporation domiciled in this State.  All addresses presumed to be within this State are presumed to be within the city and county of Honolulu.  For the purpose of this part, it shall be presumed that the situs of intangible unclaimed property is in this State if the last known or presumed address of the owner is in this State.

(b)  All tangible unclaimed property is subject to delivery in this State if the federal agency having custody of the unclaimed property initially acquired possession in this State. [L 1988, c 93, pt of §2]



§523A-54 - Request by director of finance for report of previously unreported information.

[§523A-54]  Request by director of finance for report of previously unreported information.  On the thirtieth day of June of each year, the director shall request the Comptroller General or other proper officer of the United States to report all previously unreported information relating to unclaimed property as determined by that officer pursuant to federal law. [L 1988, c 93, pt of §2]



§523A-55 - Agreement for State's payment of share of costs.

[§523A-55]  Agreement for State's payment of share of costs.  The director is authorized to enter into agreements establishing the time and manner for paying the State's proportionate share of any actual and necessary cost incurred by the United States in examining its records and reporting information to the State.  Said agreements may provide for single payments at stated times over a period of years.  The director shall make all payments at the time and in the manner provided in said agreements. [L 1988, c 93, pt of §2]



§523A-56 - Posting copy of report; notice of interest and intention to claim; determination of asserted interest.

§523A-56  Posting copy of report; notice of interest and intention to claim; determination of asserted interest.  (a)  When a report is received from the Comptroller General or other proper officer of the United States, the director shall give the notice described in subsection (b) not later than May 1 of the year immediately following the report required by section 523A-54, at least once statewide.

(b)  The public notice shall contain:

(1)  The names in alphabetical order and last known address, if any, of any person listed in the report with property valued greater than $100;

(2)  A statement identifying the location of a list of names and last known addresses, if any, of persons appearing to be owners of abandoned property; and stating that this list shall be made available as a government record; and

(3)  A statement that information concerning the property and the name and last known address of the holder may be obtained by any person possessing an interest in the property by addressing an inquiry to the director.

(c)  The director shall not be required to list in the notice any items of less than $50 unless the director considers the notice to be in the public interest.  Any person asserting an interest in property described in the report may elect to claim against the United States, under the laws of the United States, in which event and within ninety days following the date of initial public notice the person shall notify the director of the person's asserted interest and intention to so claim.  The director shall omit the property from any claim by the State until the asserted interest may be finally determined against the claimant.  The interest shall not thereafter be asserted against the State. [L 1988, c 93, pt of §2; am L 1996, c 214, §8; am L 1998, c 2, §109]



§523A-57 - State's right unaffected by expiration of time for proceeding.

[§523A-57]  State's right unaffected by expiration of time for proceeding.  The expiration of any period of time specified by statute or court order, during which an action or proceeding may be commenced or enforced to obtain payment of a claim for funds or delivery of property shall not affect the right of this State to acquire possession of unclaimed property in accordance with the provisions of this part. [L 1988, c 93, pt of §2]



§523A-58 - Petition for determination of State's right to custody of unclaimed property; venue; service not required.

[§523A-58]  Petition for determination of State's right to custody of unclaimed property; venue; service not required.  (a)  Within one hundred twenty days following the date of publication by the director, or whenever it appears, after investigation by the director or otherwise, that there exists or may exist property subject to this part, the attorney general may take action to recover such property.  Any proceeding by the attorney general shall be commenced by filing a petition to determine the State's right to custody of all property mentioned in the report and unclaimed within the time and in the manner provided by section 523A-56.  The petition shall name as respondents all persons known to have been interested and "all persons unknown claiming any title or interest" in or to the property described or referred to in the petition.  Known owners may be described as a class when:  (i) they own or claim property of the same nature and the value of such property as shown on the account of each such owner or claimant in the records of the United States does not exceed $500 in value, or (ii) the records of the United States show more than ten such owners or claimants for a particular fund, item, or category of property, or (iii) the records of the United States fail to disclose the number of owners or claimants for a particular fund, item, or category of property with a reasonable degree of certainty.  If the records of the United States fail to disclose with reasonable certainty the identity or number of owners or claimants of particular funds or other personal property, or the extent of their interests therein, such persons may be designated and described as a class of "all unknown owners or claimants to the funds or property mentioned in or affected by" the proceeding, and, as the case may be, the petition shall identify and set forth the court actions or proceedings to the credit of which such funds or other property are held, or the accounts or other identifying references under which they are carried upon the records of the United States.  The petition shall describe or refer to the property, and may include one or more items, as the attorney general may be advised, without prejudice to the right of the attorney general to commence subsequent proceedings relating to other items not included.  The petition shall also state the name of the owner and the last address of the owner as known or as presumed under this part, and shall set forth the facts and circumstances by virtue of which it is claimed that such funds or property are subject to custody by the State.  When known owners or claimants are described as a class, the requirements of section 523A-59 must be met.  Any number of respondents may be joined whether they reside in the same or different counties; and any number of causes of action may be joined and need not be separately stated.

(b)  The proceeding shall be commenced and heard in the circuit court of the first circuit of the State and venue shall not be affected by the provisions of any other statute.

(c)  No summons or other process shall issue to direct the appearance and answer of a respondent. [L 1988, c 93, pt of §2]



§523A-59 - Notice of proceedings.

[§523A-59]  Notice of proceedings.  (a)  Commencing within five days after the filing of the petition, notice of the proceeding shall be published once each week for three consecutive weeks in a newspaper of general circulation published within the city and county of Honolulu.  At the time the notice is first published, a copy of the petition and notice shall be posted at the courthouse in the county where each respondent was last known or presumed to have had an address.  Such petition and such notice shall remain posted for forty-five days.

(b)  The notice of proceeding shall advise that the State seeks custody of unclaimed property held by the United States.  The names but not the addresses of the respondents shall be contained in the notice with a statement that such persons are believed to live or to have lived within the State and are believed to be or to have been owners of the unclaimed property.  The notice shall not contain a description of the unclaimed property but shall advise that such description together with the last known or presumed addresses of owners may be determined by examining the petition filed in the proceeding.  The petition and its place of filing shall be sufficiently identified and described.  The notice shall specify when answers to the petition must be filed and advise that persons claiming an interest must answer the petition within the time prescribed by law if they elect to pursue their claims against the United States, otherwise their rights to property shall not be preserved, subject to delayed delivery as provided by law.  The notice shall advise that section 523A-60 should be consulted for the time, form, and costs of any answer.

(c)  The notice shall be deemed completed forty-five days after the date of first publication, whereupon the court shall have full and complete jurisdiction over the property described in the petition and not claimed within the time or in the manner provided in section 523A-61, and shall have full and complete jurisdiction to determine the right of the State to custody and to render an appropriate judgment therefor.

(d)  The notice shall be served by first class mail, together with a copy of the petition, on the clerk, registrar, or other person in charge of the federal agency, department, instrumentality, or corporation having possession, custody, or control of such property, together with a statement that no personal claim is made against such clerk, registrar, or other person. [L 1988, c 93, pt of §2]



§523A-60 - Answer; disposition of funds on deposit; dismissal without prejudice.

[§523A-60]  Answer; disposition of funds on deposit; dismissal without prejudice.  Any person, whether or not named in the petition, may within fifteen days but not more than sixty days after the date of the first publication of the notice respond to the petition by answer describing the property, asserting an interest as owner or successor, and declaring an intention to claim the same from the United States under the laws of the United States.  Such answer shall not be filed unless accompanied by the sum of $50, and no other answer or response shall be filed by or on behalf of a claimant.  The court shall strike from the petition and dismiss from the proceeding all property described in an answer.  Such dismissal shall be without prejudice to a subsequent petition should it appear that the claimant is not entitled to the property, and the interest asserted in said answer shall not thereafter be asserted against the State.  The funds deposited with any answer shall be transmitted by the court to the director and shall be received for deposit in the general fund as total reimbursement for costs and services expended on behalf of the claimant. [L 1988, c 93, pt of §2]



§523A-61 - Application for judgment relating to property not claimed by answer, and finding and declaration thereon.

[§523A-61]  Application for judgment relating to property not claimed by answer, and finding and declaration thereon.  Within twenty days following expiration of time for filing an answer under section 523A-60, the attorney general shall apply to the court for a judgment relating to all property set forth in the petition and not claimed by answer.  The court shall find that such property appears to be or to have been owned by persons residing within this State and remains unclaimed by such persons.  The court shall declare that the property, which shall be described, is subject to custody of the State and shall be delivered to and received by the State to be retained until such time as it may be claimed pursuant to law. [L 1988, c 93, pt of §2]



§523A-62 - Request for delivery or payment of unclaimed property described in judgment; receipts.

[§523A-62]  Request for delivery or payment of unclaimed property described in judgment; receipts.  The director of finance shall request delivery or payment of all unclaimed property described in the judgment declaring the right of the State to receive custody of such property.  The request shall be accompanied by a certified copy of said judgment and shall be directed to such officer, agency, or department of the United States as may have custody, possession or control of such property.  The director shall furnish receipts for all property delivered or paid. [L 1988, c 93, pt of §2]



§523A-63 - Disposition of property received.

[§523A-63]  Disposition of property received.  Property received under this part shall be deposited or sold by the director as though received under part I of this chapter.  Property received under this part shall not be subject to claim within two years following the date upon which it is paid to or received by the State.  Thereafter, persons claiming an interest in the unclaimed property delivered to the State pursuant to this part shall make their claims in the manner provided in part I of this chapter. [L 1988, c 93, pt of §2]

Note

The amendment made by L 2008, c 55, §2 is omitted.



§523A-64 - Undertaking to hold the United States harmless; intervention by state attorney general.

[§523A-64]  Undertaking to hold the United States harmless; intervention by state attorney general.  (a)  Upon the payment and delivery of property to the director, the State assumes custody and responsibility for the safekeeping of the property.  An officer, department or agency of the United States who pays or delivers property to the director in good faith is relieved of all liability to the extent of the value of the property paid or delivered for any claim then existing or which thereafter may arise or be made in respect to such property.

(b)  The State hereby undertakes to hold the United States harmless against any claim concerning property delivered to the custody of the State in accordance with the provisions of this part.  In the event an action or proceeding on such claim is brought against the United States the attorney general shall intervene therein upon receipt of actual notice thereof.  The State consents to suit by such claimant in such event and any defense in favor of the United States shall be available to and urged by the State.

(c)  If an officer, department, or agency of the United States pays or delivers property to the director in good faith and thereafter another person claims the property from such officer, department, or agency, or another state claims the property under its laws relating to escheat or abandoned or unclaimed property, the director, upon written notice of the claim, shall defend such officer, department, or agency against the claim and indemnify such officer, department, or agency against any liability on the claim.

(d)  For the purposes of this section "good faith" means that:

(1)  Payment or delivery was made in a reasonable attempt to comply with this part; and

(2)  The person paying or delivering the property had a reasonable basis for believing, based on the facts then known to the person, that the property was abandoned or unclaimed for the purposes of this part.

(e)  If, and as often as may be, required by federal statute, the governor shall certify to the Comptroller General or other proper officer of the United States that the law of this State provides effective means whereby the United States shall be held harmless in the event of claim for property delivered to this State in accordance with the provisions of this part. [L 1988, c 93, pt of §2]



§523A-65 - State rights not affected.

§523A-65  State rights not affected.  (a)  Notwithstanding any other provision of law, the right of the State to maintain an action and to recover presumptively abandoned property and the obligation of the federal government, or any federal agency, entity, officer, or appointee thereof, to comply with the requirements contained in [part I of this chapter] and sections 523A-51 to 523A-64 shall not be affected by any state failure to adhere to sections 523A-54 to 523A-64.

(b)  Subsection (a) shall apply to all property held at the time of enactment, or at any time thereafter, regardless of when the property became or becomes presumptively abandoned. [L 1990, c 31, §2; am L 2008, c 55, §3]

Revision Note

"Part I of this chapter" substituted for "chapter ____".






CHAPTER 521 - RESIDENTIAL LANDLORD-TENANT CODE

§521-1 - Short title.

PART I.  GENERAL PROVISIONS AND DEFINITIONS

[§521-1]  Short title.  This chapter shall be known and may be cited as the Residential Landlord-Tenant Code. [L 1972, c 132, pt of §1]



§521-2 - Purposes; rules of construction.

[§521-2]  Purposes; rules of construction.  (a)  This chapter shall be liberally construed and applied to promote its underlying purposes and policies.

(b)  The underlying purposes and policies of this chapter are:

(1)  To simplify, clarify, modernize, and revise the law governing the rental of dwelling units and the rights and obligations of landlords and tenants of dwelling units;

(2)  To encourage landlords and tenants to maintain and improve the quality of housing in this State; and

(3)  To revise the law of residential landlord and tenant by changing the relationship from one based on the law of conveyance to a relationship that is primarily contractual in nature. [L 1972, c 132, pt of §1]



§521-3 - Supplementary general principles of law, other laws, applicable.

§521-3  Supplementary general principles of law, other laws, applicable.  (a)  Unless displaced by the particular provisions of this chapter, the principles of law and equity, including the law relative to capacity to contract, principal and agent, real property, public health, safety and fire prevention, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, or other validating or invalidating cause supplement its provisions.

(b)  Every legal right, remedy, and obligation arising out of a rental agreement not provided for in this chapter shall be regulated and determined under chapter 666, and in the case of conflict between any provision of this chapter and a provision of chapter 666, this chapter shall control.

(c)  Nothing in this chapter shall be applied to interfere with any right, obligation, duty, requirement, or remedy of a landlord or tenant which is established as a condition or requirement of any program receiving subsidy from the government of the United States.  To the extent that any provision of this chapter is inconsistent with such a federal condition or requirement then as to such subsidized project the federal condition or requirement shall control.

(d)  An association of owners under chapter 514A or 514B shall have standing to initiate and prosecute a summary proceeding for possession against a tenant residing in the condominium project who repeatedly violates the association's governing documents or the rights of other occupants to quiet enjoyment and whose landlord refuses to act; provided that in such cases, the landlord shall be named as an additional party defendant. [L 1972, c 132, pt of §1; am L 2004, c 164, §3; am L 2008, c 28, §24]

Case Notes

Cited in reference to common law doctrine of retaliatory eviction.  59 H. 104, 577 P.2d 326.

Cited with respect to conflict between §666-1 and chapter 521 concerning landlord's remedies against tenant for failure of tenant to maintain premises.  63 H. 110, 621 P.2d 971.



§521-4 - Construction against implicit repeal.

[§521-4]  Construction against implicit repeal.  This chapter being a general law intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided. [L 1972, c 132, pt of §1]



§521-5 - Severability.

[§521-5]  Severability.  If any provision of this chapter or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable. [L 1972, c 132, pt of §1]



§521-6 - Territorial application.

[§521-6]  Territorial application.  This chapter applies to rights, remedies, and obligations of the parties to any residential rental agreement wherever made of a dwelling unit within this State. [L 1972, c 132, pt of §1]



§521-7 - Exclusions from application of chapter.

§521-7  Exclusions from application of chapter.  Unless created solely to avoid the application of this chapter, this chapter shall not apply to:

(1)  Residence at an institution, whether public or private, where residence is merely incidental to detention or the provision of medical, geriatric, educational, religious, or similar services;

(2)  Residence in a structure directly controlled and managed by the University of Hawaii for housing students or faculty of the University of Hawaii or residence in a structure erected on land leased from the University of Hawaii by a nonprofit corporation for the exclusive purpose of housing students or faculty of the University of Hawaii;

(3)  Occupancy under a bona fide contract of sale of the dwelling unit or the property of which it is a part where the tenant is, or succeeds to the interest of, the purchaser;

(4)  Residence by a member of a fraternal organization in a structure operated without profit for the benefit of the organization;

(5)  Transient occupancy on a day-to-day basis in a hotel or motel;

(6)  Occupancy by an employee of the owner or landlord whose right to occupancy is conditional upon that employment or by a pensioner of the owner or landlord or occupancy for a period of up to four years subsequent thereto, pursuant to a plan for the transfer of the dwelling unit or the property of which it is a part to the occupant;

(7)  A lease of improved residential land for a term of fifteen years or more, measured from the date of the commencement of the lease;

(8)  Occupancy by the prospective purchaser after an accepted offer to purchase and prior to the actual transfer of the owner's rights;

(9)  Occupancy in a homeless facility or any other program for the homeless authorized under part VII of chapter 356D;

(10)  Residence or occupancy in a public housing project or complex directly controlled, owned, or managed by the Hawaii public housing authority pursuant to the federal low rent public housing program; or

(11)  Residence or occupancy in a transitional facility for abused family or household members. [L 1972, c 132, pt of §1; am L 1986, c 112, §1; am L 1988, c 307, §1; am L 1991, c 18, §1 and c 212, §8; am L 1994, c 248, §1; am L 1995, c 43, §1; am L 1997, c 350, §14; am L 1998, c 11, §27; am L 2005, c 196, §26(a); am L 2006, c 24, §6 and c 180, §16; am L 2007, c 193, §5 as superseded by c 249, §30]



§521-8 - Definitions.

§521-8  Definitions.  As used in this chapter, unless the context clearly requires otherwise:

"Action" with reference to a judicial proceeding includes recoupment, counterclaim, setoff, and any other proceedings in which rights are determined, including an action for possession.

"Apartment building" means a structure containing one or more dwelling units, except:

(1)  A single-family residence, or

(2)  A structure in which all tenants are roomers or boarders.

"Dwelling unit" means a structure, or part of a structure, which is used as a home, residence, or sleeping place by one person or by two or more persons maintaining a common household, to the exclusion of all others.

"Landlord" means the owner, lessor, sublessor, assigns or successors in interest of the dwelling unit or the building of which it is a part and in addition means any agent of the landlord.

"Normal wear and tear" means deterioration or depreciation in value by ordinary and reasonable use but does not include items that are missing from the dwelling unit.

"Owner" means one or more persons, jointly or severally, in whom is vested:

(1)  All or any part of the legal title to property; or

(2)  All or any part of the beneficial ownership and a right to present use and enjoyment of the property; and

includes a mortgagee in possession.

"Person" includes an individual, corporation, government or governmental agency, business trust, estate, trust, partnership or association, two or more persons having a joint or common interest, or any other legal or commercial entity.

"Premises" means a dwelling unit, appurtenances thereto, grounds, and facilities held out for the use of tenants generally and any other area or facility whose use is promised to the tenant.

"Rental agreement" means all agreements, written or oral, which establish or modify the terms, conditions, rules, regulations, or any other provisions concerning the use and occupancy of a dwelling unit and premises.

"Roomer" or "boarder" means a tenant occupying a dwelling unit:

(1)  Which lacks at least one major bathroom or kitchen facility, such as a toilet, refrigerator, or stove,

(2)  In a building where one or more such major facilities are supplied to be used in common by the occupants of the tenant's dwelling unit and by the occupants of one or more other dwelling units, and

(3)  In a building in which the landlord resides.

"Single family residence" means a structure maintained and used as a single dwelling unit.  Notwithstanding that a dwelling unit shares one or more walls with another dwelling unit, it shall be deemed a single family residence if it has direct access to a street or thoroughfare and does not share hot water equipment or any other essential facility or service with any other dwelling unit.

"Tenant" means any person who occupies a dwelling unit for dwelling purposes under a rental agreement. [L 1972, c 132, pt of §1; am L 1975, c 10, §1; am L 1988, c 307, §2; am L 1991, c 212, §9]

Case Notes

While defendant was "a tenant" as defined by this Code, defendant's tenancy was not as a sublessee, but as a licensee of defendant's roommate, where defendant did not have exclusive possession of the property, the unilateral right to assign defendant's interest in the property, and defendant's agreement was not for a fixed term; thus, as the holder of a license revocable at will, defendant became a trespasser when the licensor roommate's interest in the property ceased.  109 H. 296, 126 P.3d 339.



§521-9 - Notice, notification, knowledge, etc.

[§521-9]  Notice, notification, knowledge, etc.  (a)  A person has notice of a fact when:

(1)  The person has actual knowledge of it; or

(2)  The person has received a notice or notification of it; or

(3)  From all the facts and circumstances known to the person at the time in question the person has reason to know of it.

(b)  A person knows or has knowledge of a fact when the person has actual knowledge of it.  The terms "discover" or "learn" or terms of similar import refer to knowledge rather than reason to know.  The time and circumstances under which a notice or notification ceases to be effective are not determined by this chapter.

(c)  A person notifies or gives a notice or notification to another by taking such steps as may be reasonably required to inform the other in ordinary course whether or not the other actually comes to know of it.  A person receives a notice or notification when:

(1)  It comes to the person's attention; or

(2)  It is delivered at the place of business through which the rental agreement was made or at any place held out as the place for receipt of such communications.

(d)  Notice, knowledge, or a notice or notification received by a person other than an individual is effective for a particular transaction from the time it is brought to the attention of the individual conducting that transaction or from the time it should have been brought to the individual's attention, whichever time is earlier. [L 1972, c 132, pt of §1; gen ch 1993]



§521-10 - Duties; obligation of good faith.

[§521-10]  Duties; obligation of good faith.  Every duty imposed by this chapter and every act which must be performed as a condition precedent to the exercise of a right or remedy under this chapter imposes an obligation of good faith in its performance or enforcement. [L 1972, c 132, pt of §1]



§521-11 - Time; reasonable time.

[§521-11]  Time; reasonable time.  (a)  Whenever this chapter requires any action to be taken within a reasonable time, any time which is not manifestly unreasonable may be fixed by agreement.

(b)  What is a reasonable time for taking any action depends on the nature, purpose, and circumstances of the action. [L 1972, c 132, pt of §1]



§521-21 - Rent.

PART II.  RENT

§521-21  Rent.  (a)  The landlord and tenant may agree to any consideration, not otherwise prohibited by law, as rent.  In the absence of such agreement, and subject to section 521-71(e) in the case of holdover tenants, the tenant shall pay to the landlord the fair rental value for the dwelling unit.

(b)  Rents shall be payable at the time and place agreed to by the parties.  Unless otherwise agreed, the entire rent shall be payable at the beginning of any term for one month or less, and for longer terms in equal monthly installments payable at the beginning of each month.  When a rental agreement with a public assistance recipient requires that the rent be paid on or before the third day after the day on which the public assistance check is usually received, the tenant shall have the option of establishing a new due date by making a one-time payment to cover the period between the original due date and the newly established date.  The new date shall not exceed by more than three days, excluding Saturdays, Sundays, and holidays, the date on which checks are mailed.  The one-time payment shall be established by dividing the monthly rental by thirty and multiplying the result by the number of days between the original and the new due dates.

(c)  Except as otherwise provided in subsection (b), rent shall be uniformly apportionable from day to day.

(d)  When the tenancy is from month to month, the amount of rent for such tenancy shall not be increased by the landlord without written notice given forty-five consecutive days prior to the effective date of the increase.

(e)  When the tenancy is less than month to month, the amount of rent for such tenancy shall not be increased by the landlord without written notice given fifteen consecutive days prior to the effective date of the increase. [L 1972, c 132, pt of §1; am L 1974, c 180, §1; am L 1978, c 124, §1; am L 1989, c 383, §2]

Revision Note

Section "521-71(e)" substituted for "571-71(c)".



§521-22 - Term of rental agreement.

[§521-22]  Term of rental agreement.  The landlord and tenant may agree in writing to any period as the term of the rental agreement.  In the absence of such agreement, the tenancy shall be month to month or, in the case of boarders, week to week. [L 1972, c 132, pt of §1]



§521-31 - Waiver; agreement to forego rights; settlement of claims.

PART III.  LIMITATIONS ON RENTAL

AGREEMENTS AND PRACTICES

[§521-31]  Waiver; agreement to forego rights; settlement of claims.  (a)  Except as otherwise provided in this chapter, a tenant or landlord may not waive or agree to forego rights or remedies under this chapter.

(b)  A claim by a tenant against a landlord for violation of this chapter or a claim by a landlord against a tenant for default or breach of duty imposed by this chapter, if disputed in good faith, may be settled by agreement.

(c)  A claim, whether or not disputed, against a tenant or landlord may be settled for less value than the amount claimed.

(d)  A settlement in which the tenant or landlord waives or agrees to forego rights or benefits under this chapter is invalid if the court, as a matter of law, finds the settlement to have been unconscionable at the time it was made.  The competence of the tenant or landlord, any deception or coercion practiced against the tenant or landlord, the nature and extent of the legal advice received by the tenant or landlord, and the nature and value of the consideration are relevant to the issue of unconscionability. [L 1972, c 132, pt of §1; gen ch 1985]



§521-32 - Separation of rents and obligations to property forbidden.

[§521-32]  Separation of rents and obligations to property forbidden.  Any agreement, conveyance, or trust instrument which authorizes a person other than the beneficial owner to act as the landlord of a dwelling unit shall operate, regardless of its terms, to authorize and require such person to use rents to conform with this chapter and any other law, code, ordinance, or regulation concerning the maintenance and operation of the premises. [L 1972, c 132, pt of §1]



§521-33 - Landlord's waiver of liability prohibited.

[§521-33]  Landlord's waiver of liability prohibited.  A provision in a rental agreement exempting or limiting the landlord, or requiring the tenant to indemnify the landlord, from liability for damages to persons or property caused by or resulting from the acts or omissions of the landlord, the landlord's agents, servants, or employees, in or about the dwelling unit covered thereby or in or about the premises of which it is a part is void. [L 1972, c 132, pt of §1; gen ch 1985]



§521-34 - Authorization to confess judgment prohibited.

[§521-34]  Authorization to confess judgment prohibited.  A tenant may not authorize any person to confess judgment on a claim arising out of a rental agreement of any dwelling unit.  An authorization in violation of this section is void. [L 1972, c 132, pt of §1]



§521-35 - Attorney's fees.

§521-35  Attorney's fees.  (a)  A rental agreement may provide for the payment by the tenant of the costs of a suit, for unpaid rent, and reasonable attorney's fees not in excess of twenty-five per cent of the unpaid rent after default and referral to an attorney not a salaried employee of the landlord or the landlord's assignee.

(b)  A rental agreement may further provide that reasonable attorney's fees and costs may be awarded to the prevailing party in all other matters arising under this chapter.

(c)  A provision in violation of this section is unenforceable. [L 1972, c 132, pt of §1; gen ch 1985; am L 1986, c 103, §1]



§521-36 - Effect of termination.

[§521-36]  Effect of termination.  Except as otherwise provided in this chapter, whenever a landlord or tenant exercises a right to terminate a rental agreement, the obligations of each party to the rental agreement shall cease upon the final discharge of all obligations imposed by the rental agreement and by this chapter. [L 1972, c 132, pt of §1]



§521-37 - Subleases and assignments.

[§521-37]  Subleases and assignments.  (a)  Unless otherwise agreed to in a written rental agreement and except as otherwise provided in this section, the tenant may sublet the tenant's dwelling unit or assign the rental agreement to another without the landlord's consent.

(b)  Subsection (a) does not apply to a tenant of a dwelling unit administered, owned, or subsidized by the United States, the State, a county, or any agency thereof.

(c)  A written rental agreement may provide that the tenant's right to sublet the tenant's dwelling unit or assign the rental agreement is subject to the consent of the landlord. [L 1972, c 132, pt of §1; gen ch 1985]



§521-38 - Tenants subject to rental agreement; notice of conversions.

§521-38  Tenants subject to rental agreement; notice of conversions.  When a period of tenancy is pursuant to any rental agreement and where a landlord contemplates conversion to a condominium property regime under chapter 514A or 514B, the landlord shall provide notice to the tenant at least one hundred twenty days in advance of the termination of the rental agreement. [L 1980, c 189, §1; am L 1981, c 211, §1; am L 1985, c 164, §5; am L 1988, c 65, §2; am L 2004, c 164, §24; am L 2008, c 28, §18]



§521-41 - Landlord to supply possession of dwelling unit.

PART IV.  LANDLORD OBLIGATIONS

[§521-41]  Landlord to supply possession of dwelling unit.  The landlord shall, at the beginning of the agreed term, deliver possession of the dwelling unit to the tenant in the agreed condition unless otherwise agreed prior to delivery of possession.  The landlord may bring an action for possession against any person wrongfully in possession including a holdover tenant. [L 1972, c 132, pt of §1]



§521-42 - Landlord to supply and maintain fit premises.

§521-42  Landlord to supply and maintain fit premises.  (a)  The landlord shall at all times during the tenancy:

(1)  Comply with all applicable building and housing laws materially affecting health and safety;

(2)  Keep common areas of a multi-dwelling unit premises in a clean and safe condition;

(3)  Make all repairs and arrangements necessary to put and keep the premises in a habitable condition;

(4)  Maintain all electrical, plumbing, and other facilities and appliances supplied by the landlord in good working order and condition, subject to reasonable wear and tear;

(5)  Except in the case of a single family residence, provide and maintain appropriate receptacles and conveniences for the removal of normal amounts of rubbish and garbage, and arrange for the frequent removal of such waste materials; and

(6)  Except in the case of a single family residence, or where the building is not required by law to be equipped for the purpose, provide for the supplying of running water as reasonably required by the tenant.

Prior to the initial date of initial occupancy, the landlord shall inventory the premises and make a written record detailing the condition of the premises and any furnishings or appliances provided.  Duplicate copies of this inventory shall be signed by the landlord and by the tenant and a copy given to each tenant.  In an action arising under this section, the executed copy of the inventory shall be presumed to be correct.  If the landlord fails to make such an inventory and written record, the condition of the premises and any furnishings or appliances provided, upon the termination of the tenancy shall be rebuttably presumed to be the same as when the tenant first occupied the premises.

(b)  The landlord and tenant may agree that the tenant is to perform specified repairs, maintenance tasks, and minor remodeling only if:

(1)  The agreement of the landlord and tenant is entered into in good faith and is not for the purpose of evading the obligations of the landlord;

(2)  The work to be performed by the tenant is not necessary to cure noncompliance by the landlord with section 521-42(a)(1); and

(3)  The agreement of the landlord and tenant does not diminish the obligations of the landlord to other tenants. [L 1972, c 132, pt of §1; am L 1976, c 90, §1; am L 1981, c 235, §1; gen ch 1985; am L 1989, c 143, §1]

Case Notes

Where landlord failed to present the required inventory documenting the condition of the property at the time landlord accepted payment for the initial monthly rent and entered into the oral rental agreement with tenants, pursuant to subsection (a), the condition of the property at the termination of the oral rental agreement was presumed to be the same as when tenants first occupied the property pursuant to the oral agreement; since no evidence was presented by landlord to rebut this presumption, the trial court's award to landlord for damages to the property was improper.  112 H. 302 (App.), 145 P.3d 845.



§521-43 - Rental agreement, disclosure.

§521-43  Rental agreement, disclosure.  (a)  A landlord or any person authorized to enter into a rental agreement on the landlord's behalf shall disclose to the tenant in writing at or before the commencement of the tenancy the name and address of:

(1)  Each person authorized to manage the premises; and

(2)  Each person who is an owner of the premises or who is authorized to act for or on behalf of the owner for the purpose of service of process and receiving and receipting for rents, notices, and demands.

The information required to be furnished shall be kept current and shall be enforceable against any successor landlord, owner, or manager.

(b)  A person who fails to comply with subsection (a) becomes an agent of each person who is a landlord for:

(1)  Service of process and receiving and receipting for rents, notices, and demands; and

(2)  Performing the obligations of the landlord under this chapter and under the rental agreement and expending or making available for the purpose all rent collected from the premises.

(c)  Any owner or landlord not dealing directly with the tenant shall be responsible for compliance with this section by an owner or landlord dealing directly with the tenant and shall be stopped from any objection to a failure to serve process upon an owner or landlord in any proceeding arising under this chapter when such failure is due to failure to comply with this section.  The owner or landlord who deals directly with the tenant and fails to comply with this section shall be deemed an agent of every other landlord under the rental agreement for performing the obligations of the landlord under this chapter and under the rental agreement.

(d)  In the case of a written rental agreement, the landlord shall furnish a copy of the lease or rental agreement to the tenant.

(e)  The landlord shall furnish to the tenant a written receipt for rents paid at the time of payment.  Canceled checks shall also constitute and fulfill the requirement of a written receipt.  If rent is paid by check, the landlord shall furnish a receipt therefor, provided a receipt is requested by the tenant.

(f)  Any owner or landlord who resides without the State or on another island from where the rental unit is located shall designate on the written rental agreement an agent residing on the same island where the unit is located to act in the owner's or landlord's behalf.  In the case of an oral rental agreement, the information shall be supplied to the tenant, on demand, in a written statement.

(g)  Subsections (a) and (b) to the contrary notwithstanding, the information required to be disclosed to a tenant, instead of being disclosed in the manner described in subsections (a) and (b), may be disclosed as follows:

(1)  In each multi-unit single-owner dwelling structure containing an elevator, a printed or typewritten notice containing the information required by subsections (a) and (b) shall be placed and continuously maintained in every elevator and in one other conspicuous place;

(2)  In each multi-unit single-owner dwelling structure not containing an elevator, a printed or typewritten notice containing the information required by subsections (a) and (b) shall be placed and continuously maintained in at least two conspicuous places;

(3)  In each multi-unit dwelling structure, a printed or typewritten notice containing the information required by subsections (a) and (b) shall be posted within the unit in a conspicuous place.

(h)  Landlords shall provide their general excise tax number to all tenants for the purpose of filing for a low-income tax credit. [L 1972, c 132, pt of §1; am L 1974, c 180, §2; am L 1975, c 33, §1 and c 104, §1; am L 1976, c 90, §2; gen ch 1985; am L 1988, c 307, §3]



§521-44 - Security deposits.

§521-44  Security deposits.  (a)  As used in this section "security deposit" means money deposited by or for the tenant with the landlord to be held by the landlord to:

(1)  Remedy tenant defaults for accidental or intentional damages resulting from failure to comply with section 521-51, for failure to pay rent due, or for failure to return all keys furnished by the landlord at the termination of the rental agreement;

(2)  Clean the dwelling unit or have it cleaned at the termination of the rental agreement so as to place the condition of the dwelling unit in as fit a condition as that which the tenant entered into possession of the dwelling unit; and

(3)  Compensate for damages caused by a tenant who wrongfully quits the dwelling unit.

(b)  The landlord may require as a condition of a rental agreement a security deposit to be paid by or for the tenant for the items in subsection (a) and no others, in an amount not in excess of a sum equal to one month's rent.  The landlord may not require or receive from or on behalf of a tenant at the beginning of a rental agreement any money other than the money for the first month's rent and a security deposit as provided in this section.  The security deposit shall not be construed as payment of the last month's rent by the tenant, unless mutually agreed upon, in writing, by the landlord and tenant if the tenant gives forty-five days' notice of vacating the premises; in entering such agreement, the landlord shall not be deemed to have waived the right to pursue legal remedies against the tenant for any damages the tenant causes.  Any such security deposit shall be held by the landlord for the tenant and the claim of the tenant to the security deposit shall be prior to the claim of any creditor of the landlord, including a trustee in bankruptcy, even if the security deposits are commingled.

(c)  At the termination of a rental agreement in which the landlord required and received a security deposit if the landlord proposes to retain any amount of the security deposit for any of the purposes specified in subsection (a), the landlord shall so notify the tenant, in writing, unless the tenant had wrongfully quit the dwelling unit, together with the particulars of and grounds for the retention, including written evidence of the costs of remedying tenant defaults, such as estimates or invoices for material and services or of the costs of cleaning, such as receipts for supplies and equipment or charges for cleaning services.  The security deposit, or the portion of the security deposit remaining after the landlord has claimed and retained amounts authorized under this section, if any, shall be returned to the tenant not later than fourteen days after the termination of the rental agreement.  If the landlord does not furnish the tenant with the written notice and other information required by this subsection, within fourteen days after the termination of the rental agreement, the landlord shall not be entitled to retain the security deposit or any part of it, and the landlord shall return the entire amount of the security deposit to the tenant.  A return of the security deposit or the furnishing of the written notice and other required information in compliance with the requirements of this subsection shall be presumptively proven if mailed to the tenant, at an address supplied to the landlord by the tenant, with acceptable proof of mailing and postmarked before midnight of the fourteenth day after the date of the termination of the rental agreement or if there is an acknowledgment by the tenant of receipt within the fourteen-day limit.  All actions for the recovery of a landlord's complete or partial retention of the security deposit shall be instituted not later than one year after termination of the rental agreement.

(d)  For the purposes of this section if a tenant is absent from the dwelling unit for a continuous period of twenty days or more without written notice to the landlord the tenant shall be deemed to have wrongfully quit the dwelling unit; provided that the tenant shall not be considered to be absent from the dwelling unit without notice to the landlord during any period for which the landlord has received payment of rent.  In addition to any other right or remedy the landlord has with respect to such a tenant the landlord may retain the entire amount of any security deposit the landlord has received from or on behalf of such tenant.

(e)  The landlord shall not require the delivery of any postdated check or other negotiable instrument to be used for payment of rent.

(f)  If the landlord who required and received a security deposit transfers the landlord's interest in the dwelling unit, whether by sale, assignment, death, appointment of a receiver, or otherwise, the landlord's successor in interest is bound by this section.  The original landlord shall provide an accounting of the security deposits received for each dwelling unit to the landlord's successor at or before the time of the transfer of the landlord's interest; within twenty days thereafter the landlord's successor shall give written notice to each tenant of the amount of the security deposit credited to the tenant.  In the event the landlord's successor fails to satisfy the requirements of this subsection, it shall be presumed that the tenant has paid a security deposit equal to no less than one month's rent at the rate charged when the tenant originally rented the dwelling unit and the landlord's successor shall be bound by this amount in all further matters relating to the security deposit.

(g)  If the landlord and the tenant disagree about the right of the landlord to claim and retain the security deposit or any portion of it, either the landlord or the tenant may commence an action in the small claims division of the district court, as provided in chapter 633 and the rules of court thereunder, to adjudicate the matter.

(h)  In any action in the small claims division of the district court pursuant to subsection (g) where the court determines that:

(1)  The landlord wrongfully and wilfully retained a security deposit or part of a security deposit, the court may award the tenant damages in an amount equal to three times the amount of the security deposit, or part thereof, wrongfully and wilfully retained and the cost of suit.

(2)  The landlord wrongfully retained a security deposit or part of a security deposit, the court shall award the tenant damages in an amount equal to the amount of the security deposit, or part thereof, wrongfully retained and the cost of suit.

(3)  The landlord was entitled to retain the security deposit or a part of it, the court shall award the landlord damages in an amount equal to the amount of the security deposit, or part thereof, in dispute and the cost of suit.

(4)  In any such action, neither the landlord nor the tenant may be represented by an attorney, including salaried employees of the landlord or tenant. [L 1972, c 132, pt of §1; am L 1974, c 180, §3; am L 1975, c 101, §1; gen ch 1985; am L 1986, c 12, §1; am L 1987, c 170, §1 and c 282, §1; am L 1989, c 169, §1]

Case Notes

Cited:  60 H. 52, 587 P.2d 807.

Hawaii Legal Reporter Citations

If landlord fails to give the 14-day notice, tenant is entitled to the security deposit, but landlord is not precluded, upon proof, from being awarded damages.  77-1 HLR 76-147.

Filing by tenants of claim for return of deposit is not a sufficient reason for landlord to fail to give the required notice of retention of deposit.  77-1 HLR 76-337.

When tenant remained on premises for three extra days, landlord's notification period was also extended.  77-1 HLR 76-343.

A sublessor is required to notify a subtenant of retention of security deposit.  77-1 HLR 77-295.

Landlord's notice of retention of deposit though given four days after the 14-day requirement was in substantial compliance with the statute since landlord acted in good faith.  77-1 HLR 77-421.

"Wrongful" retention and "wilful" retention construed.  77-2 HLR 77-553.



§521-45 - Limitation of landlord and management liability.

§521-45  Limitation of landlord and management liability.  (a)  Unless otherwise agreed, a landlord who conveys premises which include a dwelling unit subject to a rental agreement in a good faith sale to a person not connected with the landlord discloses, in writing, in any form of contract for the sale of such premises is relieved of liability under the rental agreement and under this chapter as to events occurring subsequent to the conveyance.

(b)  The new owner who purchases the premises referred to in subsection (a) is liable under the rental agreement and under this chapter.

(c)  Unless otherwise agreed, a person who is a manager of premises which include a dwelling unit subject to a rental agreement is relieved of liability under the rental agreement and under this chapter as to events occurring subsequent to the termination of the person's management. [L 1972, c 132, pt of §1; am L 1976, c 90, §3; gen ch 1985]



§521-51 - Tenant to maintain dwelling unit.

PART V.  TENANT OBLIGATIONS

§521-51  Tenant to maintain dwelling unit.  Each tenant shall at all times during the tenancy:

(1)  Comply with all applicable building and housing laws materially affecting health and safety;

(2)  Keep that part of the premises which the tenant occupies and uses as clean and safe as the conditions of the premises permit;

(3)  Dispose from the tenant's dwelling unit all rubbish, garbage, and other organic or flammable waste in a clean and safe manner;

(4)  Keep all plumbing fixtures in the dwelling unit or used by the tenant as clean as their condition permits;

(5)  Properly use and operate all electrical and plumbing fixtures and appliances in the dwelling unit or used by the tenant;

(6)  Not permit any person on the premises with the tenant's permission to wilfully destroy, deface, damage, impair, or remove any part of the premises which include the dwelling unit or the facilities, equipment, or appurtenances thereto, nor oneself do any such thing;

(7)  Keep the dwelling unit and all facilities, appliances, furniture, and furnishings supplied therein by the landlord in fit condition, reasonable wear and tear excepted; and

(8)  Comply with all obligations, restrictions, rules, and the like which are in accordance with section 521-52 and which the landlord can demonstrate are reasonably necessary for the preservation of the property and protection of the persons of the landlord, other tenants, or any other person. [L 1972, c 132, pt of §1; gen ch 1985; am L 1989, c 143, §2]

Case Notes

Where no evidence that tenant's failure to replace damaged tiles constituted a violation of applicable building and housing laws materially affecting health and safety under paragraph (1), landlord was not authorized under §521-69(a) to terminate tenant's lease.  87 H. 353 (App.), 956 P.2d 1285.



§521-52 - Tenant to use properly.

§521-52  Tenant to use properly.  (a)  The tenant shall comply with all obligations or restrictions, whether denominated by the landlord as rules, or otherwise, concerning the tenant's use, occupancy, and maintenance of the tenant's dwelling unit, appurtenances thereto, and the premises of which the dwelling unit is a part, if:

(1)  Such obligations or restrictions are brought to the attention of the tenant at the time of the tenant's entry into the rental agreement; or

(2)  Such obligations or restrictions, if not so known by the tenant at the time of the tenant's entry into the rental agreement, are brought to the attention of the tenant and, if they work a substantial modification of the tenant's bargain under the rental agreement, are consented to in writing by the tenant.

(b)  No such obligation or restriction shall be enforceable against the tenant unless:

(1)  It is for the purpose of promoting the convenience, safety, or welfare of the tenants of the property, or for the preservation of the landlord's property from abusive use, or for the fair distribution of services and facilities held out for the tenants generally;

(2)  It is reasonably related to the purpose for which it is established;

(3)  It applies to all tenants of the property in a fair manner; and

(4)  It is sufficiently explicit in its prohibition, direction, or limitation of the tenant's conduct to fairly inform the tenant of what the tenant must or must not do to comply.

(c)  In a rental agreement for a single family residence, a landlord shall not prohibit a tenant from erecting, maintaining, or displaying an otherwise legal sign or outdoor advertising device that urges voters to vote for or against any person or issue; provided that reasonable restrictions are permissible for purposes of complying with applicable building and housing laws affecting health and safety.

(d)  If the dwelling unit is an apartment or unit in a condominium property regime the tenant shall comply with the bylaws of the association of owners under chapter 514A or 514B and if the dwelling unit is an apartment in a cooperative housing corporation the tenant shall comply with the bylaws of the corporation. [L 1972, c 132, pt of §1; gen ch 1985; am L 1988, c 65, §2; am L 2003, c 194, §2; am L 2008, c 28, §38]



§521-53 - Access.

[§521-53]  Access.  (a)  The tenant shall not unreasonably withhold the tenant's consent to the landlord to enter into the dwelling unit in order to inspect the premises; make necessary or agreed repairs, decorations, alterations, or improvements; supply services as agreed; or exhibit the dwelling unit to prospective purchasers, mortgagees, or tenants.

(b)  The landlord shall not abuse this right of access nor use it to harass the tenant.  Except in case of emergency or where impracticable to do so, the landlord shall give the tenant at least two days notice of the landlord's intent to enter and shall enter only during reasonable hours.

(c)  The landlord shall have no other right of entry, except by court order, unless the tenant appears to have abandoned the premises, or as permitted by section 521-70(b). [L 1972, c 132, pt of §1; gen ch 1985]



§521-54 - Tenant to use and occupy.

[§521-54]  Tenant to use and occupy.  The landlord may require, in the rental agreement, that the tenant must notify the landlord of any anticipated extended absence from the dwelling unit no later than the first day of such absence. [L 1972, c 132, pt of §1]



§521-55 - Tenant's responsibility to inform landlord.

[§521-55]  Tenant's responsibility to inform landlord.  Any defective condition of the premises which comes to the tenant's attention, which the tenant has reason to believe is unknown to the landlord, and which the tenant has reason to believe is the duty of the landlord or of another tenant to repair, shall be reported by the tenant to the landlord as soon as practicable. [L 1972, c 132, pt of §1; gen ch 1985]



§521-56 - Disposition of tenant's abandoned possessions.

§521-56  Disposition of tenant's abandoned possessions.  (a)  When the tenant, within the meaning of section 521-70(d) or section 521-44(d), has wrongfully quit the premises, or when the tenant has quit the premises pursuant to a notice to quit or upon the natural expiration of the term, and has abandoned personalty which the landlord, in good faith, determines to be of value, in or around the premises, the landlord may sell such personalty, in a commercially reasonable manner, store such personalty at the tenant's expense, or donate such personalty to a charitable organization.  Before selling or donating such personalty, the landlord shall make reasonable efforts to apprise the tenant of the identity and location of, and the landlord's intent to sell or donate such personalty by mailing notice to the tenant's forwarding address, or to an address designated by the tenant for the purpose of notification or if neither of these is available, to the tenant's previous known address.  Following such notice, the landlord may sell the personalty after advertising the sale in a daily paper of general circulation within the circuit in which the premises is located for at least three consecutive days, or the landlord may donate the personalty to a charitable organization; provided that such sale or donation shall not take place until fifteen days after notice is mailed, after which the tenant is deemed to have received notice.

(b)  The proceeds of the sale of personalty under subsection (a) shall, after deduction of accrued rent and costs of storage and sale, including the cost of advertising, be held in trust for the tenant for thirty days, after which time the proceeds shall be forfeited to the landlord.

(c)  When the tenant has quit the premises any personalty in or around the premises left unsold after conformance to subsection (a) or otherwise left abandoned by the tenant and determined by the landlord to be of no value may be disposed of at the landlord's discretion without liability to the landlord. [L 1974, c 180, §6; am L 1981, c 154, §1]



§521-61 - Tenant's remedies for failure by landlord to supply possession.

PART VI.  REMEDIES AND PENALTIES

§521-61  Tenant's remedies for failure by landlord to supply possession.  (a)  If the landlord fails to put the tenant into possession of the dwelling unit in the agreed condition at the beginning of the agreed term:

(1)  The tenant shall not be liable for the rent during any period the tenant is unable to enter into possession;

(2)  At any time during the period the tenant is so unable to enter into possession the tenant may notify the landlord that the tenant has terminated the rental agreement; and

(3)  The tenant shall have the right to recover damages in the amount of reasonable expenditures necessary to secure adequate substitute housing, the recovery to be made either by action brought in the district court or by deduction from the rent upon submission to the landlord of receipts totaling at least

(A)  The amount of abated rent; plus

(B)  The amount claimed against the rent; or

(4)  If the inability to enter results from the wrongful holdover of a prior occupant, the tenant may maintain a summary proceeding in the district court for possession.

(b)  In any district court proceeding brought by the tenant under this section the court may award the tenant substitute housing expenditures, reasonable court costs, and attorney's fees. [L 1972, c 132, pt of §1; am L 1976, c 90, §4; gen ch 1985]



§521-62 - Tenant's remedy of termination at beginning of term.

[§521-62]  Tenant's remedy of termination at beginning of term.  If the landlord fails to conform to the rental agreement, or is in material noncompliance with section 521-42(a), the tenant may, on notice to the landlord, terminate the rental agreement and vacate the dwelling unit at any time during the first week of occupancy.  The tenant shall retain such right to terminate beyond the first week of occupancy so long as the tenant remains in possession in reliance on a promise, whether written or oral, by the landlord to correct all or any part of the condition which would justify termination by the tenant under this section. [L 1972, c 132, pt of §1; gen ch 1985]



§521-63 - Tenant's remedy of termination at any time; unlawful removal or exclusion.

§521-63  Tenant's remedy of termination at any time; unlawful removal or exclusion.  (a)  If any condition within the premises deprives the tenant of a substantial part of the benefit and enjoyment of the tenant's bargain under the rental agreement, the tenant may notify the landlord in writing of the situation and, if the landlord does not remedy the situation within one week, terminate the rental agreement.  The notice need not be given when the condition renders the dwelling unit uninhabitable or poses an imminent threat to the health or safety of any occupant.  The tenant may not terminate for a condition caused by the want of due care by the tenant, a member of the tenant's family, or other person on the premises with the tenant's consent.

(b)  If the condition referred to in subsection (a) was caused wilfully or negligently by the landlord, the tenant may recover any damages sustained as a result of the condition.

(c)  If the landlord removes or excludes the tenant from the premises overnight without cause or without court order so authorizing, the tenant may recover possession or terminate the rental agreement and, in either case, recover an amount equal to two months rent or free occupancy for two months, and the cost of suit, including reasonable attorney's fees.  If the rental agreement is terminated, the landlord shall comply with section 521-44(c).  The court may also order any injunctive or other equitable relief it deems proper.  If the court determines that the removal or exclusion by the landlord was with cause or was authorized by court order, the court may award the landlord the cost of suit, including reasonable attorney's fees if the attorney is not a salaried employee of the landlord or the landlord's assignee. [L 1972, c 132, pt of §1; am L 1981, c 235, §2; gen ch 1985]

Rules of Court

Injunctions, see HRCP rule 65.

Case Notes

No discretion to deny damages upon breach.  67 H. 549, 696 P.2d 839.



§521-64 - Tenant's remedy of repair and deduction for minor defects.

§521-64  Tenant's remedy of repair and deduction for minor defects.  (a)  The landlord, upon written notification by the department of health or other state or county agencies that there exists a condition on the premises which constitutes a health or safety violation, shall commence repairs of the condition within five business days of the notification with a good faith requirement that the repairs be completed as soon as possible; provided that if the landlord is unable to commence the repairs within five business days for reasons beyond the landlord's control the landlord shall inform the tenant of the reason for the delay and set a reasonable tentative date on which repairs will commence.  Health or safety violations for the purpose of this section means any condition on the premises which is in noncompliance with section 521-42(a)(1).

(b)  If the landlord fails to perform in the manner specified in subsection (a), the tenant may:

(1)  Immediately do or have done the necessary repairs in a competent manner, and upon submission to the landlord of receipts amounting to at least the sum deducted, deduct from the tenant's rent not more than $500 for the tenant's actual expenditures for work done to correct the health or safety violation; or

(2)  Submit to the landlord, at least five business days before having the work done, written signed estimates from each of two qualified workers and proceed to have done the necessary work by the worker who provides the lower estimate; provided that the landlord may require in writing a reasonable substitute worker or substitute materials, and upon submission to the landlord of receipts amounting to at least the sum deducted, the tenant may deduct $500 or one month's rent, whichever is greater, for the tenant's actual expenditures for work done to correct the health or safety violation.

(c)  The landlord, upon written notification by the tenant of any defective condition on the premises which is in material noncompliance with section 521-42(a) or with the rental agreement, shall commence repairs of the condition within twelve business days of the notification with a good faith requirement that the repairs be completed as soon as possible; provided that if the landlord is unable to commence repairs within twelve business days for reasons beyond the landlord's control the landlord shall inform the tenant of the reason for the delay and set a reasonable tentative date on which repairs will commence.  In any case involving repairs, except those required due to misuse by the tenant, to electrical, plumbing, or other facilities, including major appliances provided by the landlord pursuant to the rental agreement, necessary to provide sanitary and habitable living conditions, the landlord shall commence repairs within three business days of receiving oral or written notification, with a good faith requirement that the repairs be completed as soon as possible; provided that if the landlord is unable to commence repairs within three business days for reasons beyond the landlord's control the landlord shall inform the tenant of the reasons for the delay and set a reasonable tentative date on which repairs will commence.

(d)  If the landlord fails to perform in the manner specified in subsection (c), the tenant may immediately do or have done the necessary work in a competent manner and upon submission to the landlord of receipts amounting to at least the sums deducted, deduct from the tenant's rent not more than $500 for the tenant's actual expenditures for work done to correct the defective condition.

(e)  At the time the tenant initially notifies the landlord under subsection (c), the tenant shall list every condition that the tenant knows or should know of noncompliance under subsection (c), in addition to the objectionable condition that the tenant then intends to correct or have corrected at the landlord's expense.  Failure by a tenant to list such a condition that the tenant knew of or should have known of shall estop the tenant from requiring the landlord to correct it and from having it corrected at the landlord's expense under this section for a period of six months after the initial notification to the landlord.  Total correction and repair work costs under this section chargeable to the landlord's expense during each six-month period shall not exceed an amount equal to three months' rent.

(f)  In no event may a tenant repair a dwelling unit at the landlord's expense when the condition complained of was caused by the want of due care by the tenant, a member of the tenant's family, or other person on the premises with the tenant's consent.

(g)  Before correcting a condition affecting facilities shared by more than one dwelling unit, the tenant shall notify all other tenants sharing such facilities of the tenant's plans, and shall so arrange the work as to create the least practicable inconvenience to the other tenants. [L 1972, c 132, pt of §1; am L 1974, c 180, §4; am L 1975, c 104, §2; am L 1976, c 90, §5; am L 1981, c 235, §3; am L 1982, c 211, §1; gen ch 1985; am L 1995, c 42, §1]



§521-65 - Tenant's remedies for fire or casualty damage.

[§521-65]  Tenant's remedies for fire or casualty damage.  When the dwelling unit or any part of the premises or appurtenances reasonably necessary to the benefit and enjoyment thereof is rendered partially or wholly unusable by fire or other casualty which occurs without wilful fault on the part of the tenant or a member of the tenant's family, the tenant may:

(1)  Immediately quit the premises and notify the landlord of the tenant's election to quit within one week after quitting, in which case the rental agreement shall terminate as of the date of quitting, but if the tenant fails to notify the landlord of the tenant's election to quit, the tenant shall be liable for rent accruing to the date of the landlord's actual knowledge of the tenant's quitting or impossibility of further occupancy; or

(2)  If continued occupancy is otherwise lawful, vacate any part of the premises rendered unusable by the fire or other casualty, in which case the tenant's liability for rent shall be no more than the fair rental value of that part of the premises which the tenant continues to use and occupy. [L 1972, c 132, pt of §1; gen ch 1985]



§521-66 - Tenant's right to refund of rent, etc.

[§521-66]  Tenant's right to refund of rent, etc., on termination; return of security deposit.  When a tenant exercises a right to terminate the rental agreement pursuant to section 521-62, 521-63, or 521-65 the landlord shall return to the tenant, not later than fourteen days after the termination, the amount of any advance rent paid apportionable to the remaining days of the term and the amount of any security deposit that the landlord is not authorized to retain pursuant to section 521-44.  A return of advance rent or of a security deposit complies with the requirements of this section if it is mailed to the tenant, at an address supplied to the landlord by the tenant, by certified mail, return receipt requested, and postmarked before midnight of the fourteenth day after the date of the termination of the rental agreement. [L 1972, c 132, pt of §1]



§521-67 - Tenant's remedy for failure by landlord to disclose.

[§521-67]  Tenant's remedy for failure by landlord to disclose.  If the landlord fails to comply with any disclosure requirement specified in section 521-43 within ten days after proper demand therefor by the tenant, the landlord shall be liable to the tenant for $100 plus reasonable attorney's fees. [L 1972, c 132, pt of §1]



§521-68 - Landlord's remedies for failure by tenant to pay rent.

§521-68  Landlord's remedies for failure by tenant to pay rent.  (a)  A landlord or the landlord's agent may, any time after rent is due, demand payment thereof and notify the tenant in writing that unless payment is made within a time mentioned in the notice, not less than five business days after receipt thereof, the rental agreement will be terminated.  If the tenant cannot be served with notice as required, notice may be given the tenant by posting the same in a conspicuous place on the dwelling unit.  If the tenant remains in default, the landlord may thereafter bring a summary proceeding for possession of the dwelling unit or any other proper proceeding, action, or suit for possession.

(b)  A landlord or the landlord's agent may bring an action for rent alone at any time after the landlord has demanded payment of past due rent and notified the tenant of the landlord's intention to bring such an action. [L 1972, c 132, pt of §1; am L 1978, c 167, §1; gen ch 1985]

Case Notes

In action for summary possession for tenant's failure to pay rent, tenant may assert breach of implied warranty of habitability as defense.  61 H. 144, 598 P.2d 161.



§521-69 - Landlord's remedies for tenant's waste, failure to maintain, or unlawful use.

§521-69  Landlord's remedies for tenant's waste, failure to maintain, or unlawful use.  (a)  If the tenant is in material noncompliance with section 521-51, the landlord, upon learning of any such noncompliance and after notifying the tenant in writing of the noncompliance and allowing a specified time not less than ten days after receipt of the notice, for the tenant to remedy the noncompliance:

(1)  May terminate the rental agreement and bring a summary proceeding for possession of the dwelling unit or any other proper proceeding, action, or suit for possession if the tenant is in material noncompliance with section 521-51(1); or

(2)  May remedy the tenant's failure to comply and bill the tenant for the actual and reasonable cost of such remedy if the noncompliance can be remedied by the landlord by cleaning, repairing, replacing a damaged item, or the like, which bill shall be treated by all parties as rent due and payable on the next regular rent collection date or, if the tenancy has terminated, immediately upon receipt by the tenant.

No allowance of time to remedy noncompliance shall be required when noncompliance by the tenant causes or threatens to cause irremediable damage to any person or property.  If the tenant cannot be served with notice as required, notice may be given the tenant by posting the same in a conspicuous place on the dwelling unit.

(b)  The landlord may terminate the rental agreement and bring a summary proceeding for possession of the dwelling unit or any other proper proceeding, action, or suit for possession for any material noncompliance with section 521-51 by a roomer or boarder if the roomer or boarder fails to comply within the time specified in the notice.

(c)  The landlord may bring an action or proceeding for waste or for breach of contract for damage suffered by the tenant's wilful or negligent failure to comply with the tenant's obligations under section 521-51. [L 1972, c 132, pt of §1; am L 1976, c 90, §6; am L 1978, c 167, §2; am L 1983, c 146, §1; gen ch 1985]

Case Notes

Where no evidence that tenant's failure to replace damaged tiles constituted a violation of applicable building and housing laws materially affecting health and safety under §521-51(1), landlord was not authorized under subsection (a) to terminate tenant's lease.  87 H. 353 (App.), 956 P.2d 1285.



§521 69 - .5 REPEALED.

§521‑69.5  REPEALED.  L 1991, c 212, §10.



§521-70 - Landlord's remedies for absence, misuse, abandonment and failure to honor tenancy before occupancy.

§521-70  Landlord's remedies for absence, misuse, abandonment and failure to honor tenancy before occupancy.  (a)  If the rental agreement provides for notification of the landlord by the tenant of an anticipated extended absence and the tenant fails to make reasonable efforts to comply with such requirement, the tenant shall indemnify the landlord for any damage resulting from such absence.

(b)  The landlord may, during any extended absence of the tenant, enter the dwelling unit as reasonably necessary for purposes of inspection, maintenance, and safe-keeping or for the purposes permitted by section 521-53(a).

(c)  Unless otherwise provided in the rental agreement, use of the dwelling unit by the tenant for any other purpose than as the tenant's abode, or nonuse of the dwelling unit, constitutes a breach of the tenant's obligations under section 521-52 and entitles the landlord to proceed as provided in section 521-72.

(d)  If the tenant wrongfully quits the dwelling unit and unequivocally indicates by words or deeds the tenant's intention not to resume the tenancy, the tenant shall be liable to the landlord for the lesser of the following amounts for such abandonment:

(1)  The entire rent due for the remainder of the term; or

(2)  All rent accrued during the period reasonably necessary to re-rent the dwelling unit at the fair rental, plus the difference between such fair rent and the rent agreed to in the prior rental agreement and a reasonable commission for the renting of the dwelling unit.  This paragraph applies if the amount calculated hereunder is less than the amount calculated under paragraph (1) whether or not the landlord re-rents the dwelling unit.

(e)  If the tenant unequivocally indicates by words or deeds the tenant's intention not to honor the tenancy before occupancy, the tenant shall be liable to the landlord for the lesser of the following amounts:

(1)  All moneys deposited with the landlord;

(2)  One month's rent at the rate agreed upon in the rental agreement;

(3)  All rent accrued from the agreed date for the commencement of the tenancy until the dwelling unit is re-rented at the fair rental, plus the difference between such fair rent and the rent agreed to in the prior rental agreement, plus reasonable costs, and a reasonable commission for the re-renting of the dwelling unit.  This paragraph applies if the amount calculated hereunder is less than the amounts calculated under paragraphs (1) or (2), whether or not the landlord re-rents the dwelling unit. [L 1972, c 132, pt of §1; am L 1974, c 180, §5; gen ch 1985]

Hawaii Legal Reporter Citations

Subtenant vacating dwelling because of fear of physical harm from sublessor has not "wrongfully quit" the dwelling.  77-1 HLR 77-295.



§521-71 - Termination of tenancy; landlord's remedies for holdover tenants.

§521-71  Termination of tenancy; landlord's remedies for holdover tenants.  (a)  When the tenancy is month-to-month, the landlord may terminate the rental agreement by notifying the tenant, in writing, at least forty-five days in advance of the anticipated termination.  When the landlord provides notification of termination, the tenant may vacate at any time within the last forty-five days of the period between the notification and the termination date, but the tenant shall notify the landlord of the date the tenant will vacate the dwelling unit and shall pay a prorated rent for that period of occupation.

(b)  When the tenancy is month-to-month the tenant may terminate the rental agreement by notifying the landlord, in writing, at least twenty-eight days in advance of the anticipated termination.  When the tenant provides notice of termination, the tenant shall be responsible for the payment of rent through the twenty-eighth day.

(c)  Before a landlord terminates a month-to-month tenancy where the landlord contemplates voluntary demolition of the dwelling units, conversion to a condominium property regime under chapter 514A or 514B, or changing the use of the building to transient vacation rentals, the landlord shall provide notice to the tenant at least one hundred twenty days in advance of the anticipated demolition or anticipated termination.  If notice is revoked or amended and reissued, the notice period shall begin from the date it was reissued or amended.  Any notice provided, revoked, or amended and reissued shall be in writing.  When the landlord provides notification of termination pursuant to this subsection, the tenant may vacate at any time within the one-hundred-twenty-day period between the notification and the termination date, but the tenant shall notify the landlord of the date the tenant will vacate the dwelling unit and shall pay a prorated rent for that period of occupation.

(d)  When the tenancy is less than month-to-month, the landlord or the tenant may terminate the rental agreement by notifying the other at least ten days before the anticipated termination.

(e)  Whenever the term of the rental agreement expires, whether by passage of time, by mutual agreement, by the giving of notice as provided in subsection (a), (b), (c), or (d) or by the exercise by the landlord of a right to terminate given under this chapter, if the tenant continues in possession after the date of termination without the landlord's consent, the tenant may be liable to the landlord for a sum not to exceed twice the monthly rent under the previous rental agreement, computed and prorated on a daily basis, for each day the tenant remains in possession.  The landlord may bring a summary proceeding for recovery of the possession of the dwelling unit at any time during the first sixty days of holdover.  Should the landlord fail to commence summary possession proceedings within the first sixty days of the holdover, in the absence of a rental agreement, a month-to-month tenancy at the monthly rent stipulated in the previous rental agreement shall prevail beginning at the end of the first sixty days of holdover.

(f)  Any notice of termination initiated for the purposes of evading the obligations of the landlord under subsections 521-21(d) or (e) shall be void. [L 1972, c 132, pt of §1; am L 1975, c 104, §3; am L 1978, c 124, §2; am L 1979, c 95, §1; am L 1980, c 189, §4; am L 1982, c 211, §2; am L 1985, c 164, §5; gen ch 1985; am L 1987, c 29, §1; am L 1988, c 65, §2 and c 307, §4; am L 1989, c 169, §2; am L 1990, c 57, §2; am L 1991, c 194, §1; am L 1995, c 41, §1; am L 1996, c 221, §1; am L 2004, c 164, §25; am L 2008, c 28, §19]

Cross References

Effect of acceptance of rent during litigation, see §666-5.

Summary possession proceedings, see §666-6.

Case Notes

Timeliness of notice.  61 H. 144, 598 P.2d 161.

"Voluntary demolition."  61 H. 156, 598 P.2d 168.

Sufficiency of notice under subsection (a) which has been amended and reissued.  63 H. 110, 621 P.2d 971.

Where trial court's award of unpaid rent damages to landlord for the period of time that tenants continued to occupy the property after the termination date for the oral rental agreement complied with subsection (e), tenants' claim that the award for unpaid rent was illegal was meritless.  112 H. 302 (App.), 145 P.3d 845.

Hawaii Legal Reporter Citations

A six-month rental agreement expires by its own terms and no notice is required.  77-1 HLR 77-421.



§521-72 - Landlord's remedies for improper use.

§521-72  Landlord's remedies for improper use.  (a)  If the tenant breaches any rule authorized under section 521-52, the landlord may notify the tenant in writing of the tenant's breach.  The notice shall specify the time, not less than ten days, within which the tenant is required to remedy the breach and shall be in substantially the following form:

"(Name and address of tenant)                   (date)

You are hereby notified that you have failed to perform according to the following rule:

(specify rule allegedly breached)

Be informed that if you (continue violating) (again violate) this rule after (a date not less than ten days after this notice), the landlord may terminate the rental agreement and sue for possession of your dwelling unit."

No allowance of time to remedy the breach of any rule authorized under section 521-52 shall be required when the breach by the tenant causes or threatens to cause damage to any person or constitutes a violation of section 521-51(1) or (6).

(b)  If the breach complained of continues or recurs after the date specified in the notice, the landlord may bring a summary proceeding for possession within thirty days after such continued or recurring breach. [L 1972, c 132, pt of §1; am L 1976, c 90, §7; am L 1983, c 146, §2; gen ch 1985]



§521-73 - Landlord's and tenant's remedies for abuse of access.

§521-73  Landlord's and tenant's remedies for abuse of access.  (a)  The tenant shall be liable to the landlord for any damage proximately caused by the tenant's unreasonable refusal to allow access as provided in section 521-53(a).

(b)  Except for an entry under an emergency such as fire, the landlord shall be liable to the tenant for any theft, casualty, or other damage proximately caused by an entry into the dwelling unit by the landlord or by another person with the permission or license of the landlord:

(1)  When the tenant is absent and has, after having been notified by the landlord of a proposed entry or entries, refused consent to any such specific entry;

(2)  Without the tenant's actual consent when the tenant is present and able to consent; or

(3)  In any other case, when the damage suffered by the tenant is proximately caused by the landlord's negligence.

(c)  In the event of repeated demands by the landlord for unreasonable entry, or any entry by the landlord or by another with the landlord's permission or license which is unreasonable and not consented to by the tenant:

(1)  The tenant may treat such actions as grounds for termination of the rental agreement;

(2)  Any circuit court judge on behalf of one or more of the tenants may issue an injunction against a landlord to enjoin violation of this subsection;

(3)  Any circuit court judge hearing a dispute as set out in [paragraph] (2) may also assess a fine not to exceed $100.

(d)  Every agreement or understanding between a landlord and a tenant which purports to exempt the landlord from any liability imposed by this section, except consent by a tenant to a particular entry, shall be void. [L 1972, c 132, pt of §1; am L 1975, c 104, §4; gen ch 1985]

Rules of Court

Injunctions, see HRCP rule 65.

Hawaii Legal Reporter Citations

Damages.  77-1 HLR 76-337.



§521-74 - Retaliatory evictions and rent increases prohibited.

§521-74  Retaliatory evictions and rent increases prohibited.  (a)  Notwithstanding that the tenant has no written rental agreement or that it has expired, so long as the tenant continues to tender the usual rent to the landlord or proceeds to tender receipts for rent lawfully withheld, no action or proceeding to recover possession of the dwelling unit may be maintained against the tenant, nor shall the landlord otherwise cause the tenant to quit the dwelling unit involuntarily, nor demand an increase in rent from the tenant; nor decrease the services to which the tenant has been entitled, after:

(1)  The tenant has complained in good faith to the department of health, landlord, building department, office of consumer protection, or any other governmental agency concerned with landlord-tenant disputes of conditions in or affecting the tenant's dwelling unit which constitutes a violation of a health law or regulation or of any provision of this chapter; or

(2)  The department of health or other governmental agency has filed a notice or complaint of a violation of a health law or regulation or any provision of this chapter; or

(3)  The tenant has in good faith requested repairs under section 521-63 or 521-64.

(b)  Notwithstanding subsection (a), the landlord may recover possession of the dwelling unit if:

(1)  The tenant is committing waste, or a nuisance, or is using the dwelling unit for an illegal purpose or for other than living or dwelling purposes in violation of the tenant's rental agreement;

(2)  The landlord seeks in good faith to recover possession of the dwelling unit for immediate use as the landlord's own abode or that of the landlord's immediate family;

(3)  The landlord seeks in good faith to recover possession of the dwelling unit for the purpose of substantially altering, remodeling, or demolishing the premises;

(4)  The complaint or request of subsection (a) relates only to a condition or conditions caused by the lack of ordinary care by the tenant or another person in the tenant's household or on the premises with the tenant's consent;

(5)  The landlord has received from the department of health certification that the dwelling unit and other property and facilities used by or affecting the use and enjoyment of the tenant were on the date of filing of the complaint or request in compliance with health laws and regulations;

(6)  The landlord has in good faith contracted to sell the property, and the contract of sale contains a representation by the purchaser corresponding to paragraph (2) or (3); or

(7)  The landlord is seeking to recover possession on the basis of a notice to terminate a periodic tenancy, which notice was given to the tenant previous to the complaint or request of subsection (a).

(c)  Any tenant from whom possession has been recovered or who has been otherwise involuntarily dispossessed, in violation of this section, is entitled to recover the damages sustained by the tenant and the cost of suit, including reasonable attorney's fees.

(d)  Notwithstanding subsection (a), the landlord may increase the rent if:

(1)  The landlord has received from the department of health certification that the dwelling unit and other property and facilities used by and affecting the use and enjoyment of the tenant were on the date of filing of the complaint or request of subsection (a) in compliance with health laws and regulations;

(2)  The landlord has become liable for a substantial increase in property taxes, or a substantial increase in other maintenance or operating costs not associated with the landlord's complying with the complaint or request, not less than four months prior to the demand for an increase in rent; and the increase in rent does not exceed the prorated portion of the net increase in taxes or costs;

(3)  The landlord has completed a capital improvement of the dwelling unit or the property of which it is a part and the increase in rent does not exceed the amount which may be claimed for federal income tax purposes as a straight-line depreciation of the improvement, prorated among the dwelling units benefited by the improvement;

(4)  The complaint or request of subsection (a) relates only to a condition or conditions caused by the want of due care by the tenant or another person of the tenant's household or on the premises with the tenant's consent; or

(5)  The landlord can establish, by competent evidence, that the rent now demanded of the tenant does not exceed the rent charged other tenants of similar dwelling units in the landlord's building or, in the case of a single-family residence or where there is no similar dwelling unit in the building, does not exceed the market rental value of the dwelling unit. [L 1972, c 132, pt of §1; am L 1975, c 104, §5; am L 1981, c 235, §4; gen ch 1985]

Case Notes

Specified rights and remedies are not exclusive as basis for defense of retaliatory eviction.  59 H. 104, 577 P.2d 326.



§521-74.5 - Recovery of possession limited.

§521-74.5  Recovery of possession limited.  The landlord shall not recover or take possession of a dwelling unit by the wilful interruption or diminution of running water, hot water, or electric, gas, or other essential service to the tenant contrary to the rental agreement or section 521-42, except in case of abandonment or surrender.  A landlord who engages in this act shall be deemed to have engaged in an unfair method of competition or unfair and deceptive acts or practices in the conduct of any trade or commerce within the meaning of section 480-2; provided that in addition to the penalties available under section 480-3.1, there shall also be minimum damages of three times the monthly rent or $1,000, whichever is greater. [L 1987, c 125, §1; am L 1990, c 34, §33]



§521-75 - Unconscionability.

[§521-75]  Unconscionability.  (a)  In any court action or proceeding with respect to a rental agreement, if the court as a matter of law finds the agreement or any provision of the agreement to have been unconscionable at the time it was made the court may refuse to enforce the agreement, or it may enforce the remainder of the agreement without the unconscionable provision, or it may so limit the application of any unconscionable provision as to avoid any unconscionable result.

(b)  If it is claimed or appears to the court that the rental agreement or any provision thereof may be unconscionable the parties shall be afforded a reasonable opportunity to present evidence as to its setting, purpose, and effect to aid the court in making the determination.

(c)  For the purposes of this section, an act or practice expressly permitted by this chapter is not in itself unconscionable. [L 1972, c 132, pt of §1]



§521-76 - REPEALED.

§521-76  REPEALED.  L 1976, c 77, §1.



§521-77 - Investigation and resolution of complaints by the office of consumer protection.

[§521-77]  Investigation and resolution of complaints by the office of consumer protection.  The office of consumer protection may receive, investigate and attempt to resolve any dispute arising under this chapter. [L 1976, c 77, §2]



§521-78 - Rent trust fund.

§521-78  Rent trust fund.  (a)  At the request of either the tenant or the landlord in any court proceeding in which the payment or nonpayment of rent is in dispute, the court shall order the tenant to deposit any disputed rent as it becomes due into the court as provided under subsection (c), and in the case of a proceeding in which a rent increase is in issue, the amount of the rent prior to the increase; provided that the tenant shall not be required to deposit any rent where the tenant can show to the court's satisfaction that the rent has already been paid to the landlord; provided further that if the parties had executed a signed, written instrument agreeing that the rent could be withheld or deducted, the court shall not require the tenant to deposit rent into the fund.  No deposit of rent into the fund ordered under this section shall affect the tenant's rights to assert either that payment of rent was made or that any grounds for nonpayment of rent exist under this chapter.

(b)  If the tenant is unable to comply with the court's order under subsection (a) in paying the required amount of rent into the court, the landlord shall have judgment for possession and execution shall issue accordingly.  The writ of possession shall issue to the sheriff or to a police officer of the circuit where the premises are situated, commanding the sheriff or police officer to remove all persons from the premises, and to put the landlord, or the landlord's agent, into the full possession thereof.

(c)  The court in which the dispute is being heard shall accept and hold in trust any rent deposited under this section and shall make such payments out of money collected as provided herein.  The court shall order payment of such money collected or portion thereof to the landlord if the court finds that the rent is due and has not been paid to the landlord and that the tenant did not have any basis to withhold, deduct, or otherwise set off the rent not paid.  The court shall order payment of such money collected or portion thereof to the tenant if the court finds that the rent is not due or has been paid, or that the tenant had a basis to withhold, deduct, or otherwise set off the rent not paid.

(d)  The court shall, upon finding that either the landlord or the tenant raised the issue of payment or nonpayment of rent in bad faith, order that person to pay the other party reasonable interest on the rent deposited into the court. [L 1978, c 75, §2; am L 1981, c 235, §5; gen ch 1985; am L 1989, c 211, §10; am L 1990, c 281, §11]

Cross References

Sheriff, etc., see §26-14.6.

Case Notes

Mentioned:  74 H. 294, 845 P.2d 1186.






CHAPTER 522 - UNIFORM DISCLAIMER OF PROPERTY INTERESTS ACT

CHAPTER 522

UNIFORM DISCLAIMER OF PROPERTY INTERESTS ACT

REPEALED.  L 1977, c 144, §59.

Cross References

For present provisions, see chapter 526.



CHAPTER 523 - REVISED UNIFORM DISPOSITION OF UNCLAIMED PROPERTY ACT &NBSP;

CHAPTER 523

REVISED UNIFORM DISPOSITION OF UNCLAIMED

PROPERTY ACT

REPEALED.  L 1983, c 37, §1.



HRS0523A

§523A-1 to 41 - REPEALED.

PART I.  UNIFORM UNCLAIMED PROPERTY ACT [OLD]

§§523A-1 to 41  REPEALED.  L 2008, c 55, §4.

[PART I.] UNIFORM UNCLAIMED PROPERTY ACT

Revision Note

Enacted as a new chapter, this part was redesignated as part I of this chapter pursuant to §23G-15(1).  References to "chapter", throughout this part, changed to "part".

[§523A-1]  Short title.  This part may be cited as the Uniform Unclaimed Property Act. [L 2008, c 55, pt of §1]



§523A-2 - Definitions.

[§523A-2]  Definitions.  As used in this part, unless the context otherwise requires:

"Administrator" means the director of finance.

"Apparent owner" means a person whose name appears on the records of a holder as the person entitled to property held, issued, or owing by the holder.

"Business association" means a corporation, joint stock company, investment company, partnership, unincorporated association, joint venture, limited liability company, business trust, trust company, safe deposit company, financial organization, insurance company, mutual fund, utility, or other business entity consisting of one or more persons, whether or not for profit.

"Domicile" means the state of incorporation of a corporation and the state of the principal place of business of a holder other than a corporation.

"Financial organization" means a savings and loan association, financial services loan company, bank, banking organization, or credit union.

"Holder" means a person obligated to hold for the account of, or deliver or pay to, the owner of property that is subject to this part.

"Insurance company" means an association, corporation, or fraternal or mutual benefit organization, whether or not for profit, engaged in the business of providing life endowments, annuities, or insurance, including accident, burial, casualty, credit life, contract performance, dental, disability, fidelity, fire, health, hospitalization, illness, life, malpractice, marine, mortgage, surety, wage protection, and workers' compensation insurance.

"Mineral" means gas; oil; coal; other gaseous, liquid, and solid hydrocarbons; oil shale; cement material; sand and gravel; road material; building stone; chemical raw material; gemstone; fissionable and nonfissionable ores; colloidal and other clay; steam and other geothermal resource; or any other substance defined as a mineral by the law of this State.

"Mineral proceeds" means amounts payable for the extraction, production, or sale of minerals, or, upon the abandonment of those payments, all payments that become payable thereafter.  The term includes amounts payable:

(1)  For the acquisition and retention of a mineral lease, including bonuses, royalties, compensatory royalties, shut-in royalties, minimum royalties, and delay rentals;

(2)  For the extraction, production, or sale of minerals, including net revenue interests, royalties, overriding royalties, extraction payments, and production payments; and

(3)  Under an agreement or option, including a joint operating agreement, unit agreement, pooling agreement, and farm-out agreement.

"Money order" includes an express money order and a personal money order, on which the remitter is the purchaser.  The term does not include a bank money order or any other instrument sold by a financial organization if the seller has obtained the name and address of the payee.

"Owner" means a person who has a legal or equitable interest in property subject to this part or the person's legal representative.  The term includes a depositor in the case of a deposit, a beneficiary in the case of a trust other than a deposit in trust, and a creditor, claimant, or payee in the case of other property.

"Person" means an individual, business association, financial organization, estate, trust, government, governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

"Property" means tangible property described in section 523A-4 or a fixed and certain interest in intangible property that is held, issued, or owed in the course of a holder's business, or by a government, governmental subdivision, agency, or instrumentality, and all income or increments therefrom.  The term includes property that is referred to as or evidenced by:

(1)  Money, a check, draft, deposit, interest, or dividend;

(2)  A credit balance, customer's overpayment, gift certificate not exempt under section 523A-3.5, security deposit, refund, credit memorandum, unpaid wage, unused ticket, mineral proceeds, or unidentified remittance;

(3)  Stock or other evidence of ownership of an interest in a business association or financial organization;

(4)  A bond, debenture, note, or other evidence of indebtedness;

(5)  Money deposited to redeem stocks, bonds, coupons, or other securities or to make distributions;

(6)  An amount due and payable under the terms of an annuity or insurance policy, including policies providing life insurance, property and casualty insurance, workers' compensation insurance, or health and disability insurance; and

(7)  An amount distributable from a trust or custodial fund established under a plan to provide health, welfare, pension, vacation, severance, retirement, death, stock purchase, profit sharing, employee savings, supplemental unemployment insurance, or similar benefits.

"Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

"State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or insular possession subject to the jurisdiction of the United States.

"Utility" has the same meaning as the term "public utility" under section 269-1. [L 2008, c 55, pt of §1]



§523A-3 - Presumptions of abandonment.

[§523A-3]  Presumptions of abandonment.  (a)  Property is presumed abandoned if it is unclaimed by the apparent owner during the time set forth below for the particular property:

(1)  Traveler's check, fifteen years after issuance;

(2)  Money order, seven years after issuance;

(3)  Stock or other equity interest in a business association or financial organization, including a security entitlement under article 8 of the Uniform Commercial Code – Investment Securities, five years after the earlier of:

(A)  The date of the most recent dividend, stock split, or other distribution unclaimed by the apparent owner; or

(B)  The date of the second mailing of a statement of account or other notification or communication that was returned as undeliverable or after the holder discontinued mailings, notifications, or communications to the apparent owner;

(4)  Debt of a business association or financial organization, other than a bearer bond or an original issue discount bond, five years after the date of the most recent interest payment unclaimed by the apparent owner;

(5)  A demand, savings, or time deposit, including a deposit that is automatically renewable, five years after the earlier of maturity or the date of the last indication by the owner of interest in the property; provided that a deposit that is automatically renewable is deemed matured for purposes of this section upon its initial date of maturity, unless the owner has consented to a renewal at or about the time of the renewal and the consent is in writing or is evidenced by a memorandum or other record on file with the holder;

(6)  Money or credits owed to a customer as a result of a retail business transaction, five years after the obligation accrued;

(7)  Gift certificate not exempt under section 523A-3.5, five years after December 31 of the year in which the certificate was sold, but if redeemable in merchandise only, the amount abandoned shall be deemed to be one hundred per cent of the certificate's face value;

(8)  Amount owed by an insurer on a life or endowment insurance policy or an annuity that has matured or terminated, five years after the obligation to pay arose or, in the case of a policy or annuity payable upon proof of death, three years after the insured has attained, or would have attained if living, the limiting age under the mortality table on which the reserve is based;

(9)  Property distributable by a business association or financial organization in a course of dissolution, one year after the property becomes distributable;

(10)  Property received by a court as proceeds of a class action, and not distributed pursuant to the judgment, one year after the distribution date;

(11)  Property held by a court, government, governmental subdivision, agency, or instrumentality, one year after the property becomes distributable;

(12)  Wages or other compensation for personal services, one year after the compensation becomes payable;

(13)  Deposit or refund owed to a subscriber by a utility, one year after the deposit or refund becomes payable;

(14)  Property in an individual retirement account, defined benefit plan, or other account or plan that is qualified for tax deferral under the income tax laws of the United States, three years after the earliest of the date of the distribution or attempted distribution of the property, the date of the required distribution as stated in the plan or trust agreement governing the plan, or the date, if determinable by the holder, specified in the income tax laws of the United States by which distribution of the property shall begin to avoid a tax penalty; and

(15)  All other property, five years after the owner's right to demand the property or after the obligation to pay or distribute the property arises, whichever first occurs.

(b)  At the time that an interest is presumed abandoned under subsection (a), any other property right accrued or accruing to the owner as a result of the interest, and not previously presumed abandoned, shall also be presumed abandoned.

(c)  Property is unclaimed if, for the applicable period set forth in subsection (a), the apparent owner has not communicated in writing or by other means reflected in a contemporaneous record prepared by or on behalf of the holder, with the holder concerning the property or the account in which the property is held, and has not otherwise indicated an interest in the property.  A communication with an owner by a person other than the holder or its representative who has not in writing identified the property to the owner shall not be an indication of interest in the property by the owner.

(d)  An indication of an owner's interest in property includes:

(1)  The presentment of a check or other instrument of payment of a dividend or other distribution made with respect to an account or underlying stock or other interest in a business association or financial organization or, in the case of a distribution made by electronic or similar means, evidence that the distribution has been received;

(2)  Owner-directed activity in the account in which the property is held, including a direction by the owner to increase, decrease, or change the amount or type of property held in the account;

(3)  The making of a deposit to or withdrawal from a bank account; and

(4)  The payment of a premium with respect to a property interest in an insurance policy; but the application of an automatic premium loan provision or other nonforfeiture provision contained in an insurance policy shall not prevent a policy from maturing or terminating if the insured has died or the insured or the beneficiary of the policy has otherwise become entitled to the proceeds before the depletion of the cash surrender value of a policy by the application of those provisions.

(e)  Property shall be payable or distributable for purposes of this part notwithstanding the owner's failure to make demand or present an instrument or document otherwise required to obtain payment. [L 2008, c 55, pt of §1]



§523A-3.5 - Gift certificates and gift cards.

[§523A-3.5]  Gift certificates and gift cards.  (a)  This part shall not apply to a gift certificate or gift card; provided the gift certificate or gift card has no expiration date, no expiration period, and no type of post-sale charge or fee (including but not limited to service charges, dormancy fees, account maintenance fees, cash-out fees, replacement card fees, and activation or reactivation charges).

(b)  This part shall not apply to a gift certificate or gift card that has an expiration date, expiration period, or any type of post-sale charge or fee, including but not limited to service charges, dormancy fees, account maintenance fees, cash-out fees, replacement card fees, and activation or reactivation charges if:

(1)  The gift certificate or gift card was issued before January 1, 2010; and

(2)  It is the policy and practice of the issuer of the gift certificate or gift card to:

(A)  Honor the gift certificate or gift card after its expiration date or the end of its expiration period; and

(B)  Eliminate all post-sale charges and fees.

(c)  As used in this section, "gift certificate" or "gift card":

(1)  Means a written promise or electronic payment device that:

(A)  Is usable at a single merchant or an affiliated group of merchants that share the same name, mark, or logo, or is usable at multiple, unaffiliated merchants or service providers;

(B)  Is issued in a specific amount (which may or may not be denominated on the gift certificate or gift card);

(C)  May or may not be increased in value or reloaded;

(D)  Is purchased, or loaded, or both, on a prepaid basis for the future purchase or delivery of any goods or services; and

(E)  Is honored upon presentation.

(2)  Shall not include:

(A)  An electronic payment device linked to a deposit account, or prepaid telephone calling cards;

(B)  Flexible spending arrangements as defined in section 106(c)(2) of the Internal Revenue Code (26 U.S.C. 106(c)(2)); flexible spending accounts subject to section 125 of the Internal Revenue Code (26 U.S.C. 125), Archer MSAs as defined in section 220(d) of the Internal Revenue Code (26 U.S.C. 129); dependent care reimbursement accounts subject to section 129 of the Internal Revenue Code (26 U.S.C. 129); health savings accounts subject to section 223(d) of the Internal Revenue Code (26 U.S.C. 223(d)), as amended by section 1201 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (P.L. 108-173); or similar accounts for which, under the Internal Revenue Code and its implementing regulations, individuals may pay medical expenses, health care expenses, dependent care expenses, or similar expenses on a pretax basis.  As used in this subparagraph, "Internal Revenue Code" means the Internal Revenue Code of 1986, as amended; and

(C)  Payroll cards or other electronic payment devices that are linked to a deposit account and that are given in exchange for goods or services rendered. [L 2008, c 55, pt of §1]



§523A-4 - Contents of safe deposit box or other safekeeping depository.

[§523A-4]  Contents of safe deposit box or other safekeeping depository.  Tangible property held in a safe deposit box or other safekeeping depository in this State in the ordinary course of the holder's business and proceeds resulting from the sale of the property permitted by other law, shall be presumed abandoned if the property remains unclaimed by the owner for more than five years after expiration of the lease or rental period on the box or other depository. [L 2008, c 55, pt of §1]



§523A-5 - Rules of taking custody.

[§523A-5]  Rules of taking custody.  Except as otherwise provided in this part or by other statute of this State, property that is presumed abandoned, whether located in this or another state, shall be subject to the custody of this State if:

(1)  The last known address of the apparent owner, as shown on the records of the holder, is in this State;

(2)  The records of the holder do not reflect the identity of the person entitled to the property and it is established that the last known address of the person entitled to the property is in this State;

(3)  The records of the holder do not reflect the last known address of the apparent owner and it is established that:

(A)  The last known address of the person entitled to the property is in this State; or

(B)  The holder is domiciled in this State or is a government or governmental subdivision, agency, or instrumentality of this State and has not previously paid or delivered the property to the state of the last known address of the apparent owner or other person entitled to the property;

(4)  The last known address of the apparent owner, as shown on the records of the holder, is in a state that does not provide for the escheat or custodial taking of the property and the holder is domiciled in this State or is a government or governmental subdivision, agency, or instrumentality of this State;

(5)  The last known address of the apparent owner, as shown on the records of the holder, is in a foreign country and the holder is domiciled in this State or is a government or governmental subdivision, agency, or instrumentality of this State;

(6)  The transaction out of which the property arose occurred in this State, the holder is domiciled in a state that does not provide for the escheat or custodial taking of the property, and the last known address of the apparent owner or other person entitled to the property is unknown or is in a state that does not provide for the escheat or custodial taking of the property; or

(7)  The property is a traveler's check or money order purchased in this State, or the issuer of the traveler's check or money order has its principal place of business in this State and the issuer's records show that the instrument was purchased in a state that does not provide for the escheat or custodial taking of the property, or do not show the state in which the instrument was purchased. [L 2008, c 55, pt of §1]



§523A-6 - Dormancy charge.

[§523A-6]  Dormancy charge.  A holder may deduct from property presumed abandoned a charge imposed by reason of the owner's failure to claim the property within a specified time only if there is a valid and enforceable written contract between the holder and the owner under which the holder may impose the charge and the holder regularly imposes the charge, which is not regularly reversed or otherwise canceled.  The amount of the deduction shall be limited to an amount that is not unconscionable. [L 2008, c 55, pt of §1]



§523A-7 - Burden of proof as to property evidenced by record of check or draft.

[§523A-7]  Burden of proof as to property evidenced by record of check or draft.  A record of the issuance of a check, draft, or similar instrument shall be prima facie evidence of an obligation.  In claiming property from a holder who is also the issuer, the administrator's burden of proof as to the existence and amount of the property and its abandonment shall be satisfied by showing issuance of the instrument and passage of the requisite period of abandonment.  Defenses of payment, satisfaction, discharge, and want of consideration are affirmative defenses that shall be established by the holder. [L 2008, c 55, pt of §1]



§523A-8 - Report of abandoned property.

[§523A-8]  Report of abandoned property.  (a)  A holder of property presumed abandoned shall make a report to the administrator concerning the property.

(b)  The report shall be verified and shall contain:

(1)  A description of the property;

(2)  Except with respect to a traveler's check or money order, the name, if known, and last known address, if any, and the social security number or taxpayer identification number, if readily ascertainable, of the apparent owner of property of the value of $50 or more;

(3)  An aggregated amount of items valued under $50 each;

(4)  In the case of an amount of $50 or more held or owing under an annuity or a life or endowment insurance policy, the full name and last known address of the annuitant or insured and of the beneficiary;

(5)  In the case of property held in a safe deposit box or other safekeeping depository, an indication of the place where it is held and where it may be inspected by the administrator, and any amounts owing to the holder;

(6)  The date, if any, on which the property became payable, demandable, or returnable, the date of the last transaction with the apparent owner with respect to the property, and whether the property is an interest bearing account; and

(7)  Other information that the administrator by rules adopted under chapter 91 prescribes as necessary for the administration of this part.

(c)  If a holder of property presumed abandoned is a successor to another person who previously held the property for the apparent owner or the holder has changed its name while holding the property, the holder shall file with the report its former names, if any, and the known names and addresses of all previous holders of the property.

(d)  The report shall be filed before November 1 of each year and cover the twelve months next preceding July 1 of that year; provided that a report with respect to a life insurance company shall be filed before November 1 of each year for the calendar year next preceding.

(e)  The holder of property presumed abandoned shall send written notice to the apparent owner, not more than six months before filing the report, stating that the holder is in possession of property subject to this part, if:

(1)  The holder has in its records an address for the apparent owner which the holder's records do not disclose to be inaccurate;

(2)  The claim of the apparent owner is not barred by a statute of limitations; and

(3)  The value of the property is $50 or more.

(f)  Before the date for filing the report, the holder of property presumed abandoned may request the administrator to extend the time for filing the report.  The administrator may grant the extension for good cause.  The holder, upon receipt of the extension, may make an interim payment on the amount the holder estimates will ultimately be due, which shall terminate the accrual of additional interest on the amount paid.

(g)  The holder of property presumed abandoned shall file with the report an affidavit stating that the holder has complied with subsection (e). [L 2008, c 55, pt of §1]



§523A-9 - Payment or delivery of abandoned property.

[§523A-9]  Payment or delivery of abandoned property.  (a)  Except for property held in a safe deposit box or other safekeeping depository, within six months after the final date for filing the report required by section 523A-8, the holder of property presumed abandoned shall pay, deliver, or cause to be paid or delivered to the administrator the property described in the report as unclaimed, but if the property is an automatically renewable deposit, and a penalty or forfeiture in the payment of interest would result, the time for compliance shall be extended until a penalty or forfeiture would no longer result.  Tangible property held in a safe deposit box or other safekeeping depository shall not be delivered to the administrator until an additional one hundred twenty days after the time for payment or delivery to the administrator of property presumed abandoned as required by this subsection.

(b)  If the property reported to the administrator is a security or security entitlement under article 8 of the Uniform Commercial Code – Investment Securities, the administrator shall be an appropriate person to make an indorsement, instruction, or entitlement order on behalf of the apparent owner to invoke the duty of the issuer or its transfer agent or the securities intermediary to transfer or dispose of the security or the security entitlement in accordance with article 8 of the Uniform Commercial Code – Investment Securities.

(c)  If the holder of property reported to the administrator is the issuer of a certificated security, the administrator shall have the right to obtain a replacement certificate pursuant to section 490:8-405; provided that an indemnity bond shall not be required.

(d)  An issuer, the holder, and any transfer agent or other person acting pursuant to the instructions of and on behalf of the issuer or holder in accordance with this section shall not be liable to the apparent owner and shall be indemnified against claims of any person in accordance with section 523A-11. [L 2008, c 55, pt of §1]



§523A-10 - Notice and publication of lists of abandoned property.

[§523A-10]  Notice and publication of lists of abandoned property.  (a)  The administrator shall publish a notice not later than March 1 of the year next following the report required by section 523A-8 at least once statewide.  The notice shall be in a form that, in the judgment of the administrator, is likely to attract the attention of the apparent owner of the unclaimed property.  The form shall contain:

(1)  The name of each person appearing to be the owner of the property, as set forth in the report filed by the holder;

(2)  The last known address or location of each person appearing to be the owner of the property, if an address or location is set forth in the report filed by the holder;

(3)  A statement explaining that property of the owner is presumed to be abandoned and has been taken into the protective custody of the administrator; and

(4)  A statement that information about the property and its return to the owner is available to a person having a legal or beneficial interest in the property, upon request to the administrator.

(b)  The notice shall be given by using one or more of the following methods:

(1)  Posting on the State of Hawaii, department of budget and finance internet website;

(2)  Publication in a daily or weekly publication of statewide circulation; or

(3)  Any other method the administrator deems effective for publicizing the notice.

(c)  The administrator shall not be required to advertise the name and address or location of an owner of property having a total value less than $100, or information concerning a traveler's check, money order, or similar instrument. [L 2008, c 55, pt of §1]



§523A-11 - Custody by State; recovery by holder; defense of holder.

[§523A-11]  Custody by State; recovery by holder; defense of holder.  (a)  In this section, payment or delivery is made in "good faith" if:

(1)  Payment or delivery was made in a reasonable attempt to comply with this part;

(2)  The holder was not then in breach of a fiduciary obligation with respect to the property and had a reasonable basis for believing, based on the facts then known, that the property was presumed abandoned; and

(3)  There is no showing that the records under which the payment or delivery was made did not meet reasonable commercial standards of practice.

(b)  Upon payment or delivery of property to the administrator, the State shall assume custody and responsibility for the safekeeping of the property.  A holder who pays or delivers property to the administrator in good faith shall be relieved of all liability arising thereafter with respect to the property.

(c)  A holder who has paid money to the administrator pursuant to this part may subsequently make payment to a person reasonably appearing to the holder to be entitled to payment.  Upon a filing by the holder of proof of payment and proof that the payee was entitled to the payment, the administrator shall promptly reimburse the holder for the payment without imposing a fee or other charge.  If reimbursement is sought for a payment made on a negotiable instrument, including a traveler's check or money order, the holder shall be reimbursed upon filing proof that the instrument was duly presented and that payment was made to a person who reasonably appeared to be entitled to payment.  The holder shall be reimbursed for payment made even if the payment was made to a person whose claim was barred under section 523A-19(a).

(d)  A holder who has delivered property other than money to the administrator pursuant to this part may reclaim the property if it is still in the possession of the administrator, without paying any fee or other charge, upon filing proof that the apparent owner has claimed the property from the holder.

(e)  The administrator may accept a holder's affidavit as sufficient proof of the holder's right to recover money and property under this section.

(f)  If a holder pays or delivers property to the administrator in good faith and thereafter another person claims the property from the holder or another state claims the money or property under its laws relating to escheat or abandoned or unclaimed property, the administrator, upon written notice of the claim, shall defend the holder against the claim and indemnify the holder against any liability on the claim resulting from payment or delivery of the property to the administrator.

(g)  Property removed from a safe deposit box or other safekeeping depository shall be received by the administrator subject to the holder's right to be reimbursed for the cost of the opening and to any valid lien or contract providing for the holder to be reimbursed for unpaid rent or storage charges.  The administrator shall reimburse the holder out of the proceeds remaining after deducting the expense incurred by the administrator in selling the property. [L 2008, c 55, pt of §1]



§523A-12 - Crediting of dividends, interest, and increments to owner's account.

[§523A-12]  Crediting of dividends, interest, and increments to owner's account.  If property other than money is delivered to the administrator under this part, the owner shall be entitled to receive from the administrator any income or gain realized or accruing on the property at or before liquidation or conversion of the property into money.  If the property was an interest-bearing demand, savings, or time deposit, including a deposit that is automatically renewable, the administrator shall pay simple interest at the legal rate of interest established in section 478-2, or any lesser rate the property earned while in the possession of the administrator.  Interest shall begin to accrue when the property is delivered to the administrator and ceases on the earlier of the expiration of ten years after delivery or the date on which payment is made to the owner.  Interest on interest-bearing property shall not be payable for any property delivered to the administrator before July 1, 2009. [L 2008, c 55, pt of §1]

Revision Note

"July 1, 2009" substituted for "the effective date of this chapter".



§523A-13 - Public sale of abandoned property.

[§523A-13]  Public sale of abandoned property.  (a)  Except as otherwise provided in this section, the administrator, within three years after the receipt of abandoned property, shall sell it to the highest bidder at public sale at a location in the State which in the judgment of the administrator affords the most favorable market for the property.  The administrator may decline the highest bid and reoffer the property for sale if the administrator considers the bid to be insufficient.  The administrator need not offer the property for sale if the administrator considers that the probable cost of sale will exceed the proceeds of the sale.  A sale held under this section shall be preceded by a single publication of notice, at least three weeks before sale, in a newspaper of general circulation in the county in which the property is to be sold.

(b)  Securities listed on an established stock exchange shall be sold at prices prevailing on the exchange at the time of sale.  Other securities may be sold over-the-counter at prices prevailing at the time of sale or by any reasonable method selected by the administrator.  If securities are sold by the administrator before the expiration of three years after their delivery to the administrator, a person making a valid claim under this part before the end of the three-year period shall be entitled to the proceeds of the sale of the securities or the market value of the securities at the time the valid claim is made, whichever is greater, plus dividends, interest, and other increments thereon up to the time the valid claim is made, less any deduction for expenses of sale.  A person making a valid claim under this part after the expiration of the three-year period shall be entitled to receive the securities delivered to the administrator by the holder, if they still remain in the custody of the administrator, or the net proceeds received from sale, and shall not be entitled to receive any appreciation in the value of the property occurring after delivery to the administrator, except in a case of intentional misconduct or malfeasance by the administrator.

(c)  A purchaser of property at a sale conducted by the administrator pursuant to this part shall take the property free of all claims of the owner or previous holder and of all persons claiming through or under them.  The administrator shall execute all documents necessary to complete the transfer of ownership. [L 2008, c 55, pt of §1]



§523A-14 - Claim of another state to recover property.

[§523A-14]  Claim of another state to recover property.  (a)  After property has been paid or delivered to the administrator under this part, another state may recover the property if:

(1)  The property was paid or delivered to the custody of this State because the records of the holder did not reflect a last known location of the apparent owner within the borders of the other state and the other state establishes that the apparent owner or other person entitled to the property was last known to be located within the borders of that state and under the laws of that state the property has escheated or become subject to a claim of abandonment by that state;

(2)  The property was paid or delivered to the custody of this State because the laws of the other state did not provide for the escheat or custodial taking of the property, and under the laws of that state subsequently enacted the property has escheated or become subject to a claim of abandonment by that state;

(3)  The records of the holder were erroneous in that they did not accurately identify the owner of the property and the last known location of the owner within the borders of another state and under the laws of that state the property has escheated or become subject to a claim of abandonment by that state;

(4)  The property was subjected to custody by this State under section 523A-5(6) and under the laws of the state of domicile of the holder the property has escheated or become subject to a claim of abandonment by that state; or

(5)  The property is a sum payable on a traveler's check, money order, or similar instrument that was purchased in the other state and delivered into the custody of this State under section 523A-5(7), and under the laws of the other state the property has escheated or become subject to a claim of abandonment by that state.

(b)  A claim of another state to recover escheated or abandoned property shall be presented in a form prescribed by the administrator, who shall decide the claim within ninety days after it is presented.  The administrator shall allow the claim upon determining that the other state is entitled to the abandoned property under subsection (a).

(c)  The administrator shall require another state, before recovering property under this section, to agree to indemnify this State and its officers and employees against any liability on a claim to the property. [L 2008, c 55, pt of §1]



§523A-15 - Filing claim with administrator; handling of claims by administrator.

[§523A-15]  Filing claim with administrator; handling of claims by administrator.  (a)  A person, excluding another state, claiming property paid or delivered to the administrator may file a claim on a form prescribed by the administrator and verified by the claimant.

(b)  Within one hundred twenty days after a claim is filed, the administrator shall allow or deny the claim and give written notice of the decision to the claimant.  If the claim is denied, the administrator shall inform the claimant of the reasons for the denial and specify what additional evidence is required before the claim will be allowed.  The claimant may then file a new claim with the administrator or maintain an action under section 523A-16.

(c)  Within thirty days after a claim is allowed, the property or the net proceeds of a sale of the property shall be delivered or paid by the administrator to the claimant, together with any dividend, interest, or other increment to which the claimant is entitled under sections 523A-12 and 523A-13.

(d)  A holder who pays the owner for property that has been delivered to the State and which, if claimed from the administrator by the owner would be subject to an increment under sections 523A-12 and 523A-13, may recover from the administrator the amount of the increment. [L 2008, c 55, pt of §1]



§523A-16 - Action to establish claim.

[§523A-16]  Action to establish claim.  A person, excluding another state, aggrieved by a decision of the administrator or whose claim has not been acted upon within one hundred twenty days after its filing may maintain an original action to establish the claim in the circuit court, naming the administrator as a defendant.  If the aggrieved person establishes the claim in an action against the administrator, the court may award the claimant reasonable attorney's fees. [L 2008, c 55, pt of §1]



§523A-17 - Election to take payment or delivery.

[§523A-17]  Election to take payment or delivery.  (a)  The administrator may decline to receive property reported under this part that the administrator considers to have a value less than the expenses of notice and sale.

(b)  A holder, with the written consent of the administrator and upon conditions and terms prescribed by the administrator, may report and deliver property before the property is presumed abandoned.  Property so delivered shall be held by the administrator and shall not be presumed abandoned until it otherwise would be presumed abandoned under this part. [L 2008, c 55, pt of §1]



§523A-18 - Destruction or disposition of property having no substantial commercial value; immunity from liability.

[§523A-18]  Destruction or disposition of property having no substantial commercial value; immunity from liability.  If the administrator determines after investigation that property delivered under this part has no substantial commercial value, the administrator may destroy or otherwise dispose of the property at any time.  An action or proceeding shall not be maintained against the State or any officer or against the holder for or on account of an act of the administrator under this section, except for intentional misconduct or malfeasance. [L 2008, c 55, pt of §1]



§523A-19 - Periods of limitation.

[§523A-19]  Periods of limitation.  (a)  The expiration, before or after July 1, 2009, of a period of limitation on the owner's right to receive or recover property, whether specified by contract, statute, or court order, shall not preclude the property from being presumed abandoned or affect a duty to file a report or to pay or deliver or transfer property to the administrator as required by this part.

(b)  An action or proceeding may not be maintained by the administrator to enforce this part in regard to the reporting, delivery, or payment of property more than ten years after the holder specifically identified the property in a report filed with the administrator or gave express notice to the administrator of a dispute regarding the property.  In the absence of such a report or other express notice, the period of limitation shall be tolled.  The period of limitation shall also be tolled by the filing of a report that is fraudulent. [L 2008, c 55, pt of §1]

Revision Note

"July 1, 2009" substituted for "the effective date of this chapter".



§523A-20 - Requests for reports and examination of records.

[§523A-20]  Requests for reports and examination of records.  (a)  The administrator may require a person who has not filed a report, or a person who the administrator believes has filed an inaccurate, incomplete, or false report, to file a verified report in a form specified by the administrator.  The report shall state whether the person is holding property reportable under this part, describe property not previously reported or as to which the administrator has made inquiry, and specifically identify and state the amounts of property that may be in issue.

(b)  The administrator, at reasonable times and upon reasonable notice, may examine the records of any person to determine whether the person has complied with this part.  The administrator may conduct the examination even if the person believes it is not in possession of any property that must be reported, paid, or delivered under this part.  The administrator may contract with any other person to conduct the examination on behalf of the administrator.

(c)  The administrator at reasonable times may examine the records of an agent, including a dividend disbursing agent or transfer agent, of a business association or financial [organization] that is the holder of property presumed abandoned if the administrator has given the notice required by subsection (b) to both the association or organization and the agent at least ninety days before the examination.

(d)  Documents and working papers obtained or compiled by the administrator, or the administrator's agents, employees, or designated representatives, in the course of conducting an examination are confidential and are not public records; provided that the documents and papers may be:

(1)  Used by the administrator in the course of an action to collect unclaimed property or otherwise enforce this part;

(2)  Used in joint examinations conducted with or pursuant to an agreement with another state, the federal government, or any other governmental subdivision, agency, or instrumentality;

(3)  Produced pursuant to subpoena or court order; or

(4)  Disclosed to the abandoned property office of another state for that state's use in circumstances equivalent to those described in this subsection, if the other state is bound to keep the documents and papers confidential.

(e)  If an examination of the records of a person results in the disclosure of property reportable under this part, the administrator may assess the cost of the examination against the holder at the rate of $200 a day for each examiner, or a greater amount that is reasonable and was incurred, but the assessment may not exceed the value of the property found to be reportable.  The cost of an examination made pursuant to subsection (c) may be assessed only against the business association or financial organization.

(f)  If, after July 1, 2009, a holder does not maintain the records required by section 523A-21 and the records of the holder available for the periods subject to this part are insufficient to permit the preparation of a report, the administrator may require the holder to report and pay to the administrator the amount the administrator reasonably estimates, on the basis of any available records of the holder or by any other reasonable method of estimation, should have been but was not reported. [L 2008, c 55, pt of §1]

Revision Note

"July 1, 2009" substituted for "the effective date of this chapter".



§523A-21 - Retention of records.

[§523A-21]  Retention of records.  (a)  Except as otherwise provided in subsection (b), a holder required to file a report under section 523A-8 shall maintain the records containing the information required to be included in the report for ten years after the holder files the report, unless a shorter period is provided by rule of the administrator.

(b)  A business association or financial organization that sells, issues, or provides to others for sale or issue in this State, traveler's checks, money orders, or similar instruments other than third-party bank checks, on which the business association or financial organization is directly liable, shall maintain a record of the instruments while they remain outstanding, indicating the state and date of issue, for three years after the holder files the report. [L 2008, c 55, pt of §1]



§523A-22 - Enforcement.

[§523A-22]  Enforcement.  The administrator may maintain an action in this or another state to enforce this part.  The court may award reasonable attorney's fees to the prevailing party. [L 2008, c 55, pt of §1]



§523A-23 - Interstate agreements and cooperation; joint and reciprocal actions with other states.

[§523A-23]  Interstate agreements and cooperation; joint and reciprocal actions with other states.  (a)  The administrator may enter into an agreement with another state to exchange information relating to abandoned property or its possible existence.  The agreement may permit the other state, or another person acting on behalf of a state, to examine records as authorized in section 523A-20.  The administrator by rule may require the reporting of information needed to enable compliance with an agreement made under this section and prescribe the form.

(b)  The administrator may join with another state to seek enforcement of this part against any person who is or may be holding property reportable under this part.

(c)  At the request of another state, the attorney general of this State may maintain an action on behalf of the other state to enforce, in this State, the unclaimed property laws of the other state against a holder of property subject to escheat or a claim of abandonment by the other state, if the other state has agreed to pay expenses incurred by the attorney general in maintaining the action.

(d)  The administrator may request that the attorney general of another state or another attorney commence an action in the other state on behalf of the administrator.  With the approval of the attorney general of this State, the administrator may retain any other attorney to commence an action in this State on behalf of the administrator.  This State shall pay all expenses, including attorney's fees, in maintaining an action under this subsection.  With the administrator's approval, the expenses and attorney's fees may be paid from money received under this part.  The administrator may agree to pay expenses and attorney's fees based in whole or in part on a percentage of the value of any property recovered in the action.  Any expenses or attorney's fees paid under this subsection may not be deducted from the amount that is subject to the claim by the owner under this part. [L 2008, c 55, pt of §1]



§523A-24 - Interest and penalties.

[§523A-24]  Interest and penalties.  (a)  A holder who fails to report, pay, or deliver property within the time prescribed by this part shall pay to the administrator interest at the annual rate of two percentage points above the annual rate of discount in effect on the date the property should have been paid or delivered for the most recent issue of fifty-two-week United States Treasury bills on the property or value thereof from the date the property should have been reported, paid, or delivered.

(b)  Except as otherwise provided in subsection (c), a holder who fails to report, pay, or deliver property within the time prescribed by this part, or fails to perform other duties imposed by this part, shall pay to the administrator, in addition to interest as provided in subsection (a), a civil penalty of $200 for each day the report, payment, or delivery is withheld, or the duty is not performed, up to a maximum of $5,000.

(c)  A holder who wilfully fails to report, pay, or deliver property within the time prescribed by this part, or wilfully fails to perform other duties imposed by this part, shall pay to the administrator, in addition to interest as provided in subsection (a), a civil penalty of $1,000 for each day the report, payment, or delivery is withheld, or the duty is not performed, up to a maximum of $25,000, plus twenty-five per cent of the value of any property that should have been but was not reported.

(d)  A holder who makes a fraudulent report shall pay to the administrator, in addition to interest as provided in subsection (a), a civil penalty of $1,000 for each day from the date a report under this part was due, up to a maximum of $25,000, plus twenty-five per cent of the value of any property that should have been but was not reported.

(e)  The administrator for good cause may waive, in whole or in part, interest under subsection (a) and penalties under subsections (b) and (c), and shall waive penalties if the holder acted in good faith and without negligence. [L 2008, c 55, pt of §1]



§523A-25 - Agreement to locate property.

[§523A-25]  Agreement to locate property.  (a)  An agreement by an owner, the primary purpose of which is to locate, deliver, recover, or assist in the recovery of property that is presumed abandoned shall be void and unenforceable if it was entered into during the period commencing on the date the property was presumed abandoned and extending to a time that is twenty-four months after the date the property is paid or delivered to the administrator.  This subsection does not apply to an owner's agreement with an attorney to file a claim as to identified property or contest the administrator's denial of a claim.

(b)  An agreement by an owner, the primary purpose of which is to locate, deliver, recover, or assist in the recovery of property shall be enforceable only if the agreement is in writing, clearly sets forth the nature of the property and the services to be rendered, is signed by the apparent owner, and states the value of the property before and after the fee or other compensation has been deducted.

(c)  If an agreement covered by this section applies to mineral proceeds and the agreement contains a provision to pay compensation that includes a portion of the underlying minerals or any mineral proceeds not then presumed abandoned, the provision shall be void and unenforceable.

(d)  An agreement covered by this section which provides for compensation that is unconscionable shall be unenforceable except by the owner.  An owner who has agreed to pay compensation that is unconscionable, or the administrator on behalf of the owner, may maintain an action to reduce the compensation to a conscionable amount.  The court may award reasonable attorney's fees to an owner who prevails in the action.

(e)  This section does not preclude an owner from asserting that an agreement covered by this section is invalid on grounds other than unconscionable compensation. [L 2008, c 55, pt of §1]



§523A-26 - Deposit of funds.

[§523A-26]  Deposit of funds.  (a)  There is established in the state treasury the unclaimed property trust fund, which shall be administered by the administrator.  All moneys collected by the unclaimed property program from holders of property presumed abandoned and all proceeds from the sale of unclaimed property, less costs in connection with the sale of the abandoned property, shall be deposited into the unclaimed property trust fund.

(b)  Moneys in the unclaimed property trust fund shall be used for the payment of the following:

(1)  Claims for the return of abandoned property to their rightful owners;

(2)  Payment to other states' unclaimed property programs for owners whose last known address was in that other state;

(3)  Any costs incurred in connection with the sale of abandoned property;

(4)  Costs of mailing and publication in connection with any abandoned property;

(5)  Reasonable service charges;

(6)  Costs incurred in examining the records of holders of property and in collecting such property from those holders; and

(7)  Any other charges, costs, or expenses incurred in the operation, administration, and enforcement of this part.

(c)  Except as provided in section 523A-12, moneys in the unclaimed property trust fund shall be invested by the administrator, and all investment earnings shall be deposited to the credit of the general fund.

(d)  All unencumbered and unexpended moneys in excess of $1,300,000 remaining on balance in the unclaimed property trust fund on June 30 of each year shall lapse to the credit of the state general fund. [L 2008, c 55, pt of §1]



§523A-27 - Foreign transactions.

[§523A-27]  Foreign transactions.  This part does not apply to property held, due, and owing in a foreign country and arising out of a foreign transaction. [L 2008, c 55, pt of §1]



§523A-28 - Transitional provisions.

[§523A-28]  Transitional provisions.  (a)  An initial report filed under this part for property that was not required to be reported before July 1, 2009 but which is subject to this part shall include all items of property that would have been presumed abandoned during the ten-year period next preceding July 1, 2009 as if this part had been in effect during that period.

(b)  This part does not relieve a holder of a duty that arose before July 1, 2009 to report, pay, or deliver property.  Except as otherwise provided in section  523A-19(b), a holder who did not comply with the law in effect before July 1, 2009 shall be subject to the applicable provisions for enforcement and penalties which then existed, which are continued in effect for the purpose of this section. [L 2008, c 55, pt of §1]

Revision Note

"July 1, 2009" substituted for "the effective date of this chapter".



§523A-29 - Rules.

[§523A-29]  Rules.  The administrator may adopt, pursuant to chapter 91, rules necessary to carry out this part. [L 2008, c 55, pt of §1]



§523A-30 - Uniformity of application and construction.

[§523A-30]  Uniformity of application and construction.  This part shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this part among states enacting it. [L 2008, c 55, pt of §1]



§523A-51 - Declaration of policy.

[PART II.]  UNCLAIMED PROPERTY HELD BY THE UNITED STATES

[§523A-51]  Declaration of policy.  It is the policy of this State to discover property in the custody of officers, departments, and agencies of the United States, which property is unclaimed or abandoned by owners whose addresses are known or presumed to be in this State. [L 1988, c 93, pt of §2]



§523A-52 - Definitions.

[§523A-52]  Definitions.  For purposes of this part, the following words shall have the following meanings:

"Unclaimed property" means any tangible personal property or intangible personal property, including money, deposits, choses in action in amounts certain, and all debts owed on entrusted funds or other property (except bonuses and gratuities) held by any federal agency or any officer or employee thereof, whether occasioned by contract or operation of law or otherwise, and all interest, income, or increment derived therefrom, less any lawful charges, which has remained unclaimed by the owner for:

(1)  One year from the date of maturity or call for payment, if arising from transactions under the public debt; or

(2)  One year after the property first became payable, demandable or returnable, if arising from any other transaction. [L 1988, c 93, pt of §2]



§523A-53 - Unclaimed property subject to delivery to State; presumptions.

[§523A-53]  Unclaimed property subject to delivery to State; presumptions.  (a)  All intangible unclaimed property is subject to delivery to this State if the last known address of the owner is in this State.  If the last known address of an owner is in this State, any other owner's address which is unknown shall be presumed to be in this State.  If the last known addresses of owners are in this State and in one or more other states, the addresses of other owners whose addresses are unknown shall be presumed to be within this State if the federal agency or instrumentality having custody of the unclaimed property initially acquired possession in this State or if the federal agency or instrumentality possessing, holding, controlling, or owning such property is a corporation domiciled in this State.  If the records of any officer, department, or agency of the United States do not disclose the address of any owner of unclaimed property, such address shall be presumed to be within this State if the federal agency having custody of the unclaimed property initially acquired possession in this State or is a corporation domiciled in this State.  All addresses presumed to be within this State are presumed to be within the city and county of Honolulu.  For the purpose of this part, it shall be presumed that the situs of intangible unclaimed property is in this State if the last known or presumed address of the owner is in this State.

(b)  All tangible unclaimed property is subject to delivery in this State if the federal agency having custody of the unclaimed property initially acquired possession in this State. [L 1988, c 93, pt of §2]



§523A-54 - Request by director of finance for report of previously unreported information.

[§523A-54]  Request by director of finance for report of previously unreported information.  On the thirtieth day of June of each year, the director shall request the Comptroller General or other proper officer of the United States to report all previously unreported information relating to unclaimed property as determined by that officer pursuant to federal law. [L 1988, c 93, pt of §2]



§523A-55 - Agreement for State's payment of share of costs.

[§523A-55]  Agreement for State's payment of share of costs.  The director is authorized to enter into agreements establishing the time and manner for paying the State's proportionate share of any actual and necessary cost incurred by the United States in examining its records and reporting information to the State.  Said agreements may provide for single payments at stated times over a period of years.  The director shall make all payments at the time and in the manner provided in said agreements. [L 1988, c 93, pt of §2]



§523A-56 - Posting copy of report; notice of interest and intention to claim; determination of asserted interest.

§523A-56  Posting copy of report; notice of interest and intention to claim; determination of asserted interest.  (a)  When a report is received from the Comptroller General or other proper officer of the United States, the director shall give the notice described in subsection (b) not later than May 1 of the year immediately following the report required by section 523A-54, at least once statewide.

(b)  The public notice shall contain:

(1)  The names in alphabetical order and last known address, if any, of any person listed in the report with property valued greater than $100;

(2)  A statement identifying the location of a list of names and last known addresses, if any, of persons appearing to be owners of abandoned property; and stating that this list shall be made available as a government record; and

(3)  A statement that information concerning the property and the name and last known address of the holder may be obtained by any person possessing an interest in the property by addressing an inquiry to the director.

(c)  The director shall not be required to list in the notice any items of less than $50 unless the director considers the notice to be in the public interest.  Any person asserting an interest in property described in the report may elect to claim against the United States, under the laws of the United States, in which event and within ninety days following the date of initial public notice the person shall notify the director of the person's asserted interest and intention to so claim.  The director shall omit the property from any claim by the State until the asserted interest may be finally determined against the claimant.  The interest shall not thereafter be asserted against the State. [L 1988, c 93, pt of §2; am L 1996, c 214, §8; am L 1998, c 2, §109]



§523A-57 - State's right unaffected by expiration of time for proceeding.

[§523A-57]  State's right unaffected by expiration of time for proceeding.  The expiration of any period of time specified by statute or court order, during which an action or proceeding may be commenced or enforced to obtain payment of a claim for funds or delivery of property shall not affect the right of this State to acquire possession of unclaimed property in accordance with the provisions of this part. [L 1988, c 93, pt of §2]



§523A-58 - Petition for determination of State's right to custody of unclaimed property; venue; service not required.

[§523A-58]  Petition for determination of State's right to custody of unclaimed property; venue; service not required.  (a)  Within one hundred twenty days following the date of publication by the director, or whenever it appears, after investigation by the director or otherwise, that there exists or may exist property subject to this part, the attorney general may take action to recover such property.  Any proceeding by the attorney general shall be commenced by filing a petition to determine the State's right to custody of all property mentioned in the report and unclaimed within the time and in the manner provided by section 523A-56.  The petition shall name as respondents all persons known to have been interested and "all persons unknown claiming any title or interest" in or to the property described or referred to in the petition.  Known owners may be described as a class when:  (i) they own or claim property of the same nature and the value of such property as shown on the account of each such owner or claimant in the records of the United States does not exceed $500 in value, or (ii) the records of the United States show more than ten such owners or claimants for a particular fund, item, or category of property, or (iii) the records of the United States fail to disclose the number of owners or claimants for a particular fund, item, or category of property with a reasonable degree of certainty.  If the records of the United States fail to disclose with reasonable certainty the identity or number of owners or claimants of particular funds or other personal property, or the extent of their interests therein, such persons may be designated and described as a class of "all unknown owners or claimants to the funds or property mentioned in or affected by" the proceeding, and, as the case may be, the petition shall identify and set forth the court actions or proceedings to the credit of which such funds or other property are held, or the accounts or other identifying references under which they are carried upon the records of the United States.  The petition shall describe or refer to the property, and may include one or more items, as the attorney general may be advised, without prejudice to the right of the attorney general to commence subsequent proceedings relating to other items not included.  The petition shall also state the name of the owner and the last address of the owner as known or as presumed under this part, and shall set forth the facts and circumstances by virtue of which it is claimed that such funds or property are subject to custody by the State.  When known owners or claimants are described as a class, the requirements of section 523A-59 must be met.  Any number of respondents may be joined whether they reside in the same or different counties; and any number of causes of action may be joined and need not be separately stated.

(b)  The proceeding shall be commenced and heard in the circuit court of the first circuit of the State and venue shall not be affected by the provisions of any other statute.

(c)  No summons or other process shall issue to direct the appearance and answer of a respondent. [L 1988, c 93, pt of §2]



§523A-59 - Notice of proceedings.

[§523A-59]  Notice of proceedings.  (a)  Commencing within five days after the filing of the petition, notice of the proceeding shall be published once each week for three consecutive weeks in a newspaper of general circulation published within the city and county of Honolulu.  At the time the notice is first published, a copy of the petition and notice shall be posted at the courthouse in the county where each respondent was last known or presumed to have had an address.  Such petition and such notice shall remain posted for forty-five days.

(b)  The notice of proceeding shall advise that the State seeks custody of unclaimed property held by the United States.  The names but not the addresses of the respondents shall be contained in the notice with a statement that such persons are believed to live or to have lived within the State and are believed to be or to have been owners of the unclaimed property.  The notice shall not contain a description of the unclaimed property but shall advise that such description together with the last known or presumed addresses of owners may be determined by examining the petition filed in the proceeding.  The petition and its place of filing shall be sufficiently identified and described.  The notice shall specify when answers to the petition must be filed and advise that persons claiming an interest must answer the petition within the time prescribed by law if they elect to pursue their claims against the United States, otherwise their rights to property shall not be preserved, subject to delayed delivery as provided by law.  The notice shall advise that section 523A-60 should be consulted for the time, form, and costs of any answer.

(c)  The notice shall be deemed completed forty-five days after the date of first publication, whereupon the court shall have full and complete jurisdiction over the property described in the petition and not claimed within the time or in the manner provided in section 523A-61, and shall have full and complete jurisdiction to determine the right of the State to custody and to render an appropriate judgment therefor.

(d)  The notice shall be served by first class mail, together with a copy of the petition, on the clerk, registrar, or other person in charge of the federal agency, department, instrumentality, or corporation having possession, custody, or control of such property, together with a statement that no personal claim is made against such clerk, registrar, or other person. [L 1988, c 93, pt of §2]



§523A-60 - Answer; disposition of funds on deposit; dismissal without prejudice.

[§523A-60]  Answer; disposition of funds on deposit; dismissal without prejudice.  Any person, whether or not named in the petition, may within fifteen days but not more than sixty days after the date of the first publication of the notice respond to the petition by answer describing the property, asserting an interest as owner or successor, and declaring an intention to claim the same from the United States under the laws of the United States.  Such answer shall not be filed unless accompanied by the sum of $50, and no other answer or response shall be filed by or on behalf of a claimant.  The court shall strike from the petition and dismiss from the proceeding all property described in an answer.  Such dismissal shall be without prejudice to a subsequent petition should it appear that the claimant is not entitled to the property, and the interest asserted in said answer shall not thereafter be asserted against the State.  The funds deposited with any answer shall be transmitted by the court to the director and shall be received for deposit in the general fund as total reimbursement for costs and services expended on behalf of the claimant. [L 1988, c 93, pt of §2]



§523A-61 - Application for judgment relating to property not claimed by answer, and finding and declaration thereon.

[§523A-61]  Application for judgment relating to property not claimed by answer, and finding and declaration thereon.  Within twenty days following expiration of time for filing an answer under section 523A-60, the attorney general shall apply to the court for a judgment relating to all property set forth in the petition and not claimed by answer.  The court shall find that such property appears to be or to have been owned by persons residing within this State and remains unclaimed by such persons.  The court shall declare that the property, which shall be described, is subject to custody of the State and shall be delivered to and received by the State to be retained until such time as it may be claimed pursuant to law. [L 1988, c 93, pt of §2]



§523A-62 - Request for delivery or payment of unclaimed property described in judgment; receipts.

[§523A-62]  Request for delivery or payment of unclaimed property described in judgment; receipts.  The director of finance shall request delivery or payment of all unclaimed property described in the judgment declaring the right of the State to receive custody of such property.  The request shall be accompanied by a certified copy of said judgment and shall be directed to such officer, agency, or department of the United States as may have custody, possession or control of such property.  The director shall furnish receipts for all property delivered or paid. [L 1988, c 93, pt of §2]



§523A-63 - Disposition of property received.

[§523A-63]  Disposition of property received.  Property received under this part shall be deposited or sold by the director as though received under part I of this chapter.  Property received under this part shall not be subject to claim within two years following the date upon which it is paid to or received by the State.  Thereafter, persons claiming an interest in the unclaimed property delivered to the State pursuant to this part shall make their claims in the manner provided in part I of this chapter. [L 1988, c 93, pt of §2]

Note

The amendment made by L 2008, c 55, §2 is omitted.



§523A-64 - Undertaking to hold the United States harmless; intervention by state attorney general.

[§523A-64]  Undertaking to hold the United States harmless; intervention by state attorney general.  (a)  Upon the payment and delivery of property to the director, the State assumes custody and responsibility for the safekeeping of the property.  An officer, department or agency of the United States who pays or delivers property to the director in good faith is relieved of all liability to the extent of the value of the property paid or delivered for any claim then existing or which thereafter may arise or be made in respect to such property.

(b)  The State hereby undertakes to hold the United States harmless against any claim concerning property delivered to the custody of the State in accordance with the provisions of this part.  In the event an action or proceeding on such claim is brought against the United States the attorney general shall intervene therein upon receipt of actual notice thereof.  The State consents to suit by such claimant in such event and any defense in favor of the United States shall be available to and urged by the State.

(c)  If an officer, department, or agency of the United States pays or delivers property to the director in good faith and thereafter another person claims the property from such officer, department, or agency, or another state claims the property under its laws relating to escheat or abandoned or unclaimed property, the director, upon written notice of the claim, shall defend such officer, department, or agency against the claim and indemnify such officer, department, or agency against any liability on the claim.

(d)  For the purposes of this section "good faith" means that:

(1)  Payment or delivery was made in a reasonable attempt to comply with this part; and

(2)  The person paying or delivering the property had a reasonable basis for believing, based on the facts then known to the person, that the property was abandoned or unclaimed for the purposes of this part.

(e)  If, and as often as may be, required by federal statute, the governor shall certify to the Comptroller General or other proper officer of the United States that the law of this State provides effective means whereby the United States shall be held harmless in the event of claim for property delivered to this State in accordance with the provisions of this part. [L 1988, c 93, pt of §2]



§523A-65 - State rights not affected.

§523A-65  State rights not affected.  (a)  Notwithstanding any other provision of law, the right of the State to maintain an action and to recover presumptively abandoned property and the obligation of the federal government, or any federal agency, entity, officer, or appointee thereof, to comply with the requirements contained in [part I of this chapter] and sections 523A-51 to 523A-64 shall not be affected by any state failure to adhere to sections 523A-54 to 523A-64.

(b)  Subsection (a) shall apply to all property held at the time of enactment, or at any time thereafter, regardless of when the property became or becomes presumptively abandoned. [L 1990, c 31, §2; am L 2008, c 55, §3]

Revision Note

"Part I of this chapter" substituted for "chapter ____".






CHAPTER 524 - FACILITIES FOR ELDERS

§524-1 - Definitions.

[§524-1]  Definitions.  As used in this chapter:

"Facility" means a multi-unit residential building, including all operations associated therewith, used for retirement purposes in which living units are leased for a term to last for the lifetime of the lessee and the lessee's surviving spouse, where the living unit is used as a residence by the lessee and the lessee's surviving spouse, and where the living unit reverts back to the lessor upon the death of the lessee and the lessee's surviving spouse.

"Lessee" means the person or persons leasing a living unit in a facility. [L 1979, c 2, pt of §2]

Revision Note

Numeric designations deleted.



§524-2 - Facility advisory body.

[§524-2]  Facility advisory body.  The board of directors or other governing body of each facility shall create an advisory body composed of residents of the State, and at least two members, or twenty-five per cent, whichever is greater, shall be lessees of the facility.  At least one lessee member of the facility shall be a member of any committee or subcommittee of the advisory body.

The governing body of the facility shall organize the advisory body and shall appoint the facility lessee members from a list submitted by the lessees of the facility, comprised of at least two names for every position available for lessee members on the advisory body.  The advisory body shall thereafter organize itself and shall make rules and bylaws as may be necessary for it to function, provided the rules and bylaws are consistent with the directives of the facility governing body.

The advisory body shall submit recommendations concerning the operation and management of the facility in writing to the facility governing body for its consideration. [L 1979, c 2, pt of §2]






CHAPTER 525 - UNIFORM STATUTORY RULE AGAINST PERPETUITIES

§525-1 - Statutory rule against perpetuities.

[§525-1]  Statutory rule against perpetuities.  (a)  A nonvested property interest is invalid unless:

(1)  When the interest is created, it is certain to vest or terminate no later than twenty-one years after the death of an individual then alive; or

(2)  The interest either vests or terminates within ninety years after its creation.

(b)  A general power of appointment not presently exercisable because of a condition precedent is invalid unless:

(1)  When the power is created, the condition precedent is certain to be satisfied or becomes impossible to satisfy no later than twenty-one years after the death of an individual then alive; or

(2)  The condition precedent either is satisfied or becomes impossible to satisfy within ninety years after its creation.

(c)  A nongeneral power of appointment or a general testamentary power of appointment is invalid unless:

(1)  When the power is created, it is certain to be irrevocably exercised or otherwise to terminate no later than twenty-one years after the death of an individual then alive; or

(2)  The power is irrevocably exercised or otherwise terminates within ninety years after its creation.

(d)  In determining whether a nonvested property interest or a power of appointment is valid under subsection (a)(1), (b)(1), or (c)(1), the possibility that a child will be born to an individual after the individual's death is disregarded.

(e)  If, in measuring a period from the creation of a trust or other property arrangement, language in a governing instrument either seeks to disallow the vesting or termination of any interest or trust beyond, seeks to postpone the vesting or termination of any interest or trust until, or seeks to operate in effect in any similar fashion upon, the later of:

(1)  The expiration of a period of time not exceeding twenty-one years after the death of the survivor of specified lives in being at the creation of the trust or other property arrangement; or

(2)  The expiration of a period of time that exceeds or might exceed twenty-one years after the death of the survivor of lives in being at the creation of the trust or other property arrangement;

that language is inoperative to the extent it produces a period of time that exceeds twenty-one years after the death of the survivor of the specified lives. [L 1992, c 262, pt of §2]



§525-2 - When nonvested property interest or power of appointment created.

[§525-2]  When nonvested property interest or power of appointment created.  (a)  Except as provided in subsections (b) and (c) and in section 525-5(a), the time of creation of a nonvested property interest or a power of appointment is determined under general principles of property law.

(b)  For the purposes of this chapter, if there is a person who alone can exercise a power created by a governing instrument to become the unqualified beneficial owner of a nonvested property interest or a property interest subject to a power of appointment described in section 525-1(b) or (c), the nonvested property interest or power of appointment is created when the power to become the unqualified beneficial owner terminates.  For the purposes of this chapter, a joint power with respect to community property under chapter 510 held by individuals married to each other is a power exercisable by one person alone.

(c)  For the purposes of this chapter, a nonvested property interest or a power of appointment arising from a transfer of property to a previously funded trust or other existing property arrangement is created when the nonvested property interest or power of appointment in the original contribution was created. [L 1992, c 262, pt of §2]

Revision Note

In subsection (a), section "525-5(a)" substituted for "525-4(a)".



§525-3 - Reformation.

[§525-3]  Reformation.  Upon the petition of an interested person, a court shall reform a disposition in the manner that most closely approximates the transferor's manifested plan of distribution and is within the ninety years allowed by section 525-1(a)(2), (b)(2), or (c)(2) if:

(1)  A nonvested property interest or a power of appointment becomes invalid under section 525-1;

(2)  A class gift is not but might become invalid under section 525-1 and the time has arrived when the share of any class member is to take effect in possession or enjoyment; or

(3)  A nonvested property interest that is not validated by section 525-1(a)(1) can vest but not within ninety years after its creation. [L 1992, c 262, pt of §2]



§525-4 - Exclusions from statutory rule against perpetuities.

[§525-4]  Exclusions from statutory rule against perpetuities.  Section 525-1 shall not apply to:

(1)  A fiduciary's power to sell, lease, or mortgage property, and the power of a fiduciary to determine principal and income;

(2)  A discretionary power of a trustee to distribute principal before termination of a trust;

(3)  A nonvested property interest held by a charity, government, or governmental agency or subdivision, if the nonvested property interest is preceded by an interest held by another charity, government, or governmental agency or subdivision;

(4)  A property interest in or a power of appointment with respect to a pension, profit-sharing, stock bonus, health, disability, death benefit, income deferral, or other current or deferred benefit plan for one or more employees, independent contractors, or their beneficiaries or spouses; or

(5)  A property interest, power of appointment, or arrangement that was not subject to the common-law rule against perpetuities or is excluded by any other applicable law. [L 1992, c 262, pt of §2]



§525-5 - Prospective application.

[§525-5]  Prospective application.  (a)  Except as extended by subsection (b), this chapter applies to a nonvested property interest or a power of appointment that is created on or after June 18, 1992.  For the purposes of this section, a nonvested property interest or a power of appointment created by the exercise of a power of appointment is created when the power is irrevocably exercised or when a revocable exercise becomes irrevocable.

(b)  If a nonvested property interest or a power of appointment was created before June 18, 1992 and is determined in a judicial proceeding, commenced on or after June 18, 1992, to violate this State's common law rule against perpetuities as that rule existed before June 18, 1992, a court upon the petition of an interested person may reform the disposition in the manner that most closely approximates the transferor's manifested plan of distribution and is within the limits of the rule against perpetuities applicable when the nonvested property interest or power of appointment was created. [L 1992, c 262, pt of §2]

Revision Note

"June 18, 1992" substituted for "the effective date of this chapter".



§525-6 - Short title.

[§525-6]  Short title.  This chapter may be cited as the "Uniform Statutory Rule Against Perpetuities". [L 1992, c 262, pt of §2]






CHAPTER 526 - UNIFORM DISCLAIMER OF PROPERTY INTERESTS ACT

§526-1 - Short title.

[§526-1]  Short title.  This chapter may be cited as the "Uniform Disclaimer of Property Interests Act (1999)". [L 2000, c 43, pt of §1]



§526-2 - Definitions.

[§526-2]  Definitions.  In this chapter:

"Disclaimant" means the person to whom a disclaimed interest or power would have passed had the disclaimer not been made.

"Disclaimed interest" means the interest that would have passed to the disclaimant had the disclaimer not been made.

"Disclaimer" means the refusal to accept an interest in or power over property.

"Fiduciary" means a personal representative, trustee, agent acting under a power of attorney, or other person authorized to act as a fiduciary with respect to the property of another person.

"Jointly held property" means property held in the name of two or more persons under an arrangement in which all holders have concurrent interests and under which the last surviving holder is entitled to the whole of the property.

"Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency, or instrumentality; public corporation, or any other legal or commercial entity.

"State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.  The term includes an Indian tribe or band, or Alaskan native village, recognized by federal law or formally acknowledged by a state.

"Trust" means:

(A)   An express trust, charitable or noncharitable, with additions thereto, whenever and however created; and

(B)   A trust created pursuant to a statute, judgment, or decree which requires the trust to be administered in the manner of an express trust. [L 2000, c 43, pt of §1]



§526-3 - Scope.

[§526-3]  Scope.  This chapter applies to disclaimers of any interest in or power over property, whenever created. [L 2000, c 43, pt of §1]



§526-4 - Chapter supplemented by other law.

[§526-4]  Chapter supplemented by other law.  (a)  Unless displaced by a provision of this chapter, the principles of law and equity supplement this chapter.

(b)  This chapter does not limit any right of a person to waive, release, disclaim, or renounce an interest in or power over property under a law other than this chapter. [L 2000, c 43, pt of §1]



§526-5 - Power to disclaim; general requirements; when irrevocable.

[§526-5]  Power to disclaim; general requirements; when irrevocable.  (a)  A person may disclaim, in whole or part, any interest in or power over property, including a power of appointment.  A person may disclaim the interest or power even if its creator imposed a spendthrift provision or similar restriction on transfer or a restriction or limitation on the right to disclaim.

(b)  Except to the extent a fiduciary's right to disclaim is expressly restricted or limited by another statute of this State or by the instrument creating the fiduciary relationship, a fiduciary may disclaim, in whole or part, any interest in or power over property, including a power of appointment, whether acting in a personal or representative capacity.  A fiduciary may disclaim the interest or power even if its creator imposed a spendthrift provision or similar restriction on transfer or a restriction or limitation on the right to disclaim, or an instrument other than the instrument that created the fiduciary relationship imposed a restriction or limitation on the right to disclaim.

(c)  To be effective, a disclaimer must be in a writing or other record, declare the disclaimer, describe the interest or power disclaimed, be signed by the person making the disclaimer, and be delivered or filed in the manner provided in section 526-12.  In this subsection, "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(d)  A partial disclaimer may be expressed as a fraction, percentage, monetary amount, term of years, limitation of a power, or any other interest or estate in the property.

(e)  A disclaimer becomes irrevocable when it is delivered or filed pursuant to section 526-12 or when it becomes effective as provided in sections 526-6 through 526-11, whichever occurs later.

(f)  A disclaimer made under this chapter is not a transfer, assignment, or release. [L 2000, c 43, pt of §1]



§526-6 - Disclaimer of interest in property.

[§526-6]  Disclaimer of interest in property.  (a)  In this section:

(1)  "Time of distribution" means the time when a disclaimed interest would have taken effect in possession or enjoyment.

(2)  "Future interest" means an interest that takes effect in possession or enjoyment, if at all, later than the time of its creation.

(b)  Except for a disclaimer governed by section 526-7 or 526-8, the following rules apply to a disclaimer of an interest in property:

(1)  The disclaimer takes effect as of the time the instrument creating the interest becomes irrevocable, or, if the interest arose under the law of intestate succession, as of the time of the intestate's death.

(2)  The disclaimed interest passes according to any provision in the instrument creating the interest providing for the disposition of the interest, should it be disclaimed, or of disclaimed interests in general.

(3)  If the instrument does not contain a provision described in paragraph (2), the following rules apply:

(A)  If the disclaimant is an individual, the disclaimed interest passes as if the disclaimant had died immediately before the time of distribution.  However, if, by law or under the instrument, the descendants of the disclaimant would share in the disclaimed interest by any method of representation had the disclaimant died before the time of distribution, the disclaimed interest passes only to the descendants of the disclaimant who survive the time of distribution.

(B)  If the disclaimant is not an individual, the disclaimed interest passes as if the disclaimant did not exist.

(4)  Upon the disclaimer of a preceding interest, a future interest held by a person other than the disclaimant takes effect as if the disclaimant had died or ceased to exist immediately before the time of distribution, but a future interest held by the disclaimant is not accelerated in possession or enjoyment. [L 2000, c 43, pt of §1]



§526-7 - Disclaimer of rights of survivorship in jointly held property.

[§526-7]  Disclaimer of rights of survivorship in jointly held property.  (a)  Upon the death of a holder of jointly held property, a surviving holder may disclaim, in whole or part, the greater of:

(1)  A fractional share of the property determined by dividing the number one by the number of joint holders alive immediately before the death of the holder to whose death the disclaimer relates; or

(2)  All of the property except that part of the value of the entire interest attributable to the contribution furnished by the disclaimant.

(b)  A disclaimer under subsection (a) takes effect as of the death of the holder of jointly held property to whose death the disclaimer relates.

(c)  An interest in jointly held property disclaimed by a surviving holder of the property passes as if the disclaimant predeceased the holder to whose death the disclaimer relates. [L 2000, c 43, pt of §1]



§526-8 - Disclaimer of interest by trustee.

[§526-8]  Disclaimer of interest by trustee.  If a trustee disclaims an interest in property that otherwise would have become trust property, the interest does not become trust property. [L 2000, c 43, pt of §1]



§526-9 - Disclaimer of power of appointment or other power not held in fiduciary capacity.

[§526-9]  Disclaimer of power of appointment or other power not held in fiduciary capacity.  If a holder disclaims a power of appointment or other power not held in a fiduciary capacity, the following rules apply:

(1)  If the holder has not exercised the power, the disclaimer takes effect as of the time the instrument creating the power becomes irrevocable.

(2)  If the holder has exercised the power and the disclaimer is of a power other than a presently exercisable general power of appointment, the disclaimer takes effect immediately after the last exercise of the power.

(3)  The instrument creating the power is construed as if the power expired when the disclaimer became effective. [L 2000, c 43, pt of §1]



§526-10 - Disclaimer by appointee, object, or taker in default of exercise of power of appointment.

[§526-10]  Disclaimer by appointee, object, or taker in default of exercise of power of appointment.  (a)  A disclaimer of an interest in property by an appointee of a power of appointment takes effect as of the time the instrument by which the holder exercises the power becomes irrevocable.

(b)  A disclaimer of an interest in property by an object or taker in default of an exercise of a power of appointment takes effect as of the time the instrument creating the power becomes irrevocable. [L 2000, c 43, pt of §1]



§526-11 - Disclaimer of power held in fiduciary capacity.

[§526-11]  Disclaimer of power held in fiduciary capacity.  (a)  If a fiduciary disclaims a power held in a fiduciary capacity which has not been exercised, the disclaimer takes effect as of the time the instrument creating the power becomes irrevocable.

(b)  If a fiduciary disclaims a power held in a fiduciary capacity which has been exercised, the disclaimer takes effect immediately after the last exercise of the power.

(c)  A disclaimer under this section is effective as to another fiduciary if the disclaimer so provides and the fiduciary disclaiming has the authority to bind the estate, trust, or other person for whom the fiduciary is acting. [L 2000, c 43, pt of §1]



§526-12 - Delivery or filing.

[§526-12]  Delivery or filing.  (a)  In this section, "beneficiary designation" means an instrument, other than an instrument creating a trust, naming the beneficiary of:

(1)  An annuity or insurance policy;

(2)  An account with a designation for payment on death;

(3)  A security registered in beneficiary form;

(4)  A pension, profit-sharing, retirement, or other employment-related benefit plan; or

(5)  Any other nonprobate transfer at death.

(b)  Subject to subsections (c) through (l), delivery of a disclaimer may be effected by personal delivery, first-class mail, or any other method likely to result in its receipt.

(c)  In the case of an interest created under the law of intestate succession or an interest created by will, other than an interest in a testamentary trust:

(1)  A disclaimer must be delivered to the personal representative of the decedent's estate; or

(2)  If no personal representative is then serving, it must be filed with a court having jurisdiction to appoint the personal representative.

(d)  In the case of an interest in a testamentary trust:

(1)  A disclaimer must be delivered to the trustee then serving, or if no trustee is then serving, to the personal representative of the decedent's estate; or

(2)  If no personal representative is then serving, it must be filed with a court having jurisdiction to enforce the trust.

(e)  In the case of an interest in an inter vivos trust:

(1)  A disclaimer must be delivered to the trustee then serving;

(2)  If no trustee is then serving, it must be filed with a court having jurisdiction to enforce the trust; or

(3)  If the disclaimer is made before the time the instrument creating the trust becomes irrevocable, it must be delivered to the settlor of a revocable trust or the transferor of the interest.

(f)  In the case of an interest created by a beneficiary designation made before the time the designation becomes irrevocable, a disclaimer must be delivered to the person making the beneficiary designation.

(g)  In the case of an interest created by a beneficiary designation made after the time the designation becomes irrevocable, a disclaimer must be delivered to the person obligated to distribute the interest.

(h)  In the case of a disclaimer by a surviving holder of jointly held property, the disclaimer must be delivered to the person to whom the disclaimed interest passes.

(i)  In the case of a disclaimer by an object or taker in default of exercise of a power of appointment at any time after the power was created:

(1)  The disclaimer must be delivered to the holder of the power or to the fiduciary acting under the instrument that created the power; or

(2)  If no fiduciary is then serving, it must be filed with a court having authority to appoint the fiduciary.

(j)  In the case of a disclaimer by an appointee of a nonfiduciary power of appointment:

(1)  The disclaimer must be delivered to the holder, the personal representative of the holder's estate or to the fiduciary under the instrument that created the power; or

(2)  If no fiduciary is then serving, it must be filed with a court having authority to appoint the fiduciary.

(k)  In the case of a disclaimer by a fiduciary of a power over a trust or estate, the disclaimer must be delivered as provided in subsection (c), (d), or (e), as if the power disclaimed were an interest in property.

(l)  In the case of a disclaimer of a power by an agent, the disclaimer must be delivered to the principal or the principal's representative. [L 2000, c 43, pt of §1]



§526-13 - When disclaimer barred or limited.

[§526-13]  When disclaimer barred or limited.  (a)  A disclaimer is barred by a written waiver of the right to disclaim.

(b)  A disclaimer of an interest in property is barred if any of the following events occur before the disclaimer becomes effective:

(1)  The disclaimant accepts the interest sought to be disclaimed;

(2)  The disclaimant voluntarily assigns, conveys, encumbers, pledges, or transfers the interest sought to be disclaimed or contracts to do so; or

(3)  A judicial sale of the interest sought to be disclaimed occurs.

(c)  A disclaimer, in whole or part, of the future exercise of a power held in a fiduciary capacity is not barred by its previous exercise.

(d)  A disclaimer, in whole or part, of the future exercise of a power not held in a fiduciary capacity is not barred by its previous exercise unless the power is exercisable in favor of the disclaimant.

(e)  A disclaimer is barred or limited if so provided by law other than this chapter.

(f)  A disclaimer of a power over property which is barred by this section is ineffective.  A disclaimer of an interest in property which is barred by this section takes effect as a transfer of the interest disclaimed to the persons who would have taken the interest under this chapter had the disclaimer not been barred. [L 2000, c 43, pt of §1]



§526-14 - Tax qualified disclaimer.

[§526-14]  Tax qualified disclaimer.  Notwithstanding any other provision of this chapter, if as a result of a disclaimer or transfer the disclaimed or transferred interest is treated pursuant to the provisions of Title 26 of the United States Code, as now or hereafter amended, or any successor statute thereto, and the regulations promulgated thereunder, as never having been transferred to the disclaimant, then the disclaimer or transfer is effective as a disclaimer under this chapter. [L 2000, c 43, pt of §1]



§526-15 - Recording of disclaimer.

[§526-15]  Recording of disclaimer.  If an instrument transferring an interest in or power over property subject to a disclaimer is required or permitted by law to be filed, recorded, or registered, the disclaimer may be so filed, recorded, or registered.  Failure to file, record, or register the disclaimer does not affect its validity as between the disclaimant and persons to whom the property interest or power passes by reason of the disclaimer. [L 2000, c 43, pt of §1]



§526-16 - Application to existing relationships.

[§526-16]  Application to existing relationships.  Except as otherwise provided in section 526-13, an interest in or power over property existing on July 1, 2000 as to which the time for delivering or filing a disclaimer under law superseded by this chapter has not expired may be disclaimed after July 1, 2000. [L 2000, c 43, pt of §1]

Revision Note

"July 1, 2000" substituted for "the effective date of this chapter".









TITLE 29 - DECEDENTS' ESTATES

CHAPTER 531 - PROBATE:  JURISDICTION AND PROCEDURE

§531-1 to 10 - REPEALED.

PART I.  ESTATES OF DECEDENTS GENERALLY

§§531-1 to 10  REPEALED.  L 1976, c 200, pt of §1.



§531-11 - REPEALED.

§531-11  REPEALED.  L 1975, c 123, §1.



§531-12 to 14 - REPEALED.

§§531-12 to 14  REPEALED.  L 1976, c 200, pt of §1.



§531-15 - Determination of bar to dower or curtesy.

§531-15  Determination of bar to dower or curtesy.  The bar to dower and curtesy or to rights by way of dower or curtesy provided by the second paragraph of sections 533-9 and 533-16, respectively, shall not operate except upon determination by order of a court of probate in proceedings for the administration of the estate, or by a court in proceedings for the determination of heirs, of the deceased spouse, and then only if claim of bar is made by a person claiming the estate, or any part thereof, or any interest therein.  The spouse sought to be barred shall be notified of the claim and of the hearing thereon either by personal service or by publication of the notice thereof, in the manner provided for, and which may be included in, notice of determination of heirs or devisees or by both such personal and published service, as the court may direct. The order of determination shall be conclusive as to the rights of the surviving spouse, subject only to be reversed, set aside or modified on appeal. A certified copy of the order shall be recorded in the bureau of conveyances, in case the title to land is involved, and if the land affected has been registered in the land court, a like copy shall be filed in the office of the assistant registrar of the court unless the interest of the deceased spouse in such land consists solely of one or more leasehold time share interests as described in section 501-20. [L 1945, c 212, §3; RL 1955, §317-15; HRS §531-15; am L 1972, c 108, §1(a), (c); am L 1998, c 219, §13]



§531-16 to 19 - REPEALED.

§§531-16 to 19  REPEALED.  L 1976, c 200, pt of §1.



§531-20 - Banks, fiduciaries to disclose property of decedents, when; penalty.

§531-20  Banks, fiduciaries to disclose property of decedents, when; penalty.  Every banking house, fiduciary company, agent, or trustee, as soon as practicable after the receipt of a written statement, verified by the oath of the person making the same, showing:  the death of a person for whom such fiduciary holds property; that the person making the statement is a kinsman of the deceased, together with the relationship which existed; and that the person claims to be an heir of the deceased; shall disclose to the person making the statement the nature and kind of property so held.

Any fiduciary company, agent, or trustee, refusing so to disclose the nature and kind of property so held, shall be fined not more than $500. [L 1915, c 11, §§1-2; RL 1925, §2486; RL 1935, §4782; RL 1945, §12019; RL 1955, §317-20; HRS §531-20]



§531-21 to 28 - REPEALED.

§§531-21 to 28  REPEALED.  L 1976, c 200, pt of §1.



§531-28.5 - Petition to sell real property.

§531-28.5  Petition to sell real property.  If required by the decedent's will or if demanded by a devisee in a testate probate proceeding or by an heir in an intestate probate proceeding, the personal representative or guardian shall present to the court having jurisdiction of the estate a petition setting forth the condition of the estate, and the facts and circumstances tending to show the necessity or expediency of the sale of real property.  If it appears to the court either that it is necessary or that it would be advisable and for the benefit of the estate that the real property or any part thereof be sold, and that sufficient notice of the proposed sale has been given to interested persons as defined in section 560:1-201, the court may authorize the personal representative or guardian to sell the real property either at private sale or at public auction on such terms as the court shall order. [L 1980, c 260, §2; am L 1996, c 288, §2; am L 1997, c 244, §14]

Rules of Court

Sale of real property, see Hawaii Probate Rules, part B(VI).



§531-29 - Confirmation of sales of real property by personal representatives or guardians.

§531-29  Confirmation of sales of real property by personal representatives or guardians.  If required by the decedent's will or if demanded by a devisee in a testate probate proceeding or by an heir in an intestate probate proceeding, the personal representative or the guardian selling real property of the estate shall obtain from the court an order of confirmation of the sale before making conveyance of the real property sold.  The order confirming the sale shall be given upon affirmative proof that the selling price was a fair and just price for the property sold and that the sale complied with the order of the court authorizing the sale.

If a sale being presented to the court for confirmation is a private sale, the court shall require a notice of the sale to be posted in an appropriate place in the courthouse of the circuit wherein the matter is pending and also of the circuit wherein the property is located, if they are different, at least fifteen days prior to considering the confirmation, the notice to set forth a description of the property, including the tax key number, the proposed sale price including the terms of payment, a description of any encumbrances thereon, the date of the confirmation hearing and a solicitation for sealed bids thereon or any other information required by the court.  The court may also require that the notice be published at least twice in a newspaper in the circuit where the property is located, the last publication to be at least fifteen days prior to considering the confirmation.  If a written offer in an amount at least ten per cent more on the first $10,000 of the selling price and five per cent more on the amount of the selling price in excess of $10,000 is made to the court by a responsible person, who may be the original offeror, prior to the hour scheduled for the hearing of confirmation, the court upon the hearing of confirmation, shall permit the original and subsequent offerors to make a further offer, and if any new offer shall be in an amount at least five per cent more than the highest written offer made to the court, then the court shall, in such manner as it shall determine, permit the original and subsequent offerors to make additional higher offers and shall confirm the sale to the one making the highest offer acceptable to the estate finally received.

Upon the confirmation of any sale, the court may fix the compensation for the services to the estate of the personal representative or guardian, the personal representative's or guardian's attorney, or real estate agent securing the original offeror.  In case of a sale on an increased bid made at the time of confirmation to a purchaser other than the original offeror, the court shall also fix the compensation payable by the estate to the agent, if any, producing the successful bidder, but the total compensation payable by the estate in that case shall not exceed the amount of the commission payable on the amount for which the sale is confirmed. [L 1911, c 121, §3; RL 1925, §2495; am L 1935, c 55, §1; RL 1935, §4791; RL 1945, §12028; am L 1945, c 122, §3; RL 1955, §317-29; am L 1957, c 258, §2; am L 1959, c 130, §§1, 2; HRS §531-29; am L 1972, c 108, §1(a), (f); am L 1976, c 200, pt of §1; am L 1980, c 260, §1; am L 1981, c 82, §31; gen ch 1985; am L 1996, c 288, §3]

Rules of Court

Confirmation of sale, see HPR rules 69 to 72.

Case Notes

Administrator may not become purchaser of intestate's property.  1 H. 266 (476) (single justice).

Procedure for confirmation of private sale, prescribed by this section, applicable though sale directed by will and covered by §531-30.  45 H. 199, 364 P.2d 635.

Whether sale under power contained in will requires confirmation if made by testamentary trustee, raised but not decided.  45 H. 199, 203, 364 P.2d 635.



§531-30 to 32 - REPEALED.

§§531-30 to 32  REPEALED.  L 1976, c 200, pt of §1.



§531-33 - Procedure to dispose of unclaimed personalty.

§531-33  Procedure to dispose of unclaimed personalty.  Whenever the personal representative of an estate is unable to discover any living heirs or legatees of the decedent, the personal representative shall give notice to all heirs or legatees by publication in such newspaper or newspapers and for such time as the court or registrar may direct, but not less than once a week for three successive weeks, of the date of the hearing upon the personal representative's final accounts or the date on which the personal representative's closing statement will be approved if no objection is filed, which notice shall direct all claimants of a distributive share in the estate of the decedent to appear and present their claims at the hearing or in writing prior to the date on which the closing statement will be approved if no objection is filed; provided that the time allowed for presentation of claims shall be not less than ninety days after the first publication of the notice.

If no claims are presented within the prescribed time, or if such claims as may be allowed do not exhaust the personalty of the estate, any personal estate remaining after the settlement and approval of the final accounts of the personal representative, and the payment of such distributive shares as may be allowed by the court or registrar shall upon order of the court be transferred to the state director of finance by the personal representative.

The director shall cause to be sold at public auction all such personalty as is so transferred, except cash or bonds of the State.

The personal estate shall be disposed of as provided in chapter 523A. [L 1925, c 190, §§1, 2, 3, 4; RL 1935, §4235; RL 1945, §12031; RL 1955, §317-32; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §531-33; am L 1974, c 75, §10; am L 1976, c 200, pt of §1; am L 1977, c 144, §60; am L 1979, c 105, §50; am L 1985, c 68, §23]



§531-34 - REPEALED.

§531-34  REPEALED.  L 1996, c 288, §8.



§531-41 to 45 - REPEALED.

PART II.  PERSONAL ESTATES OF PERSONS

AFFECTED WITH LEPROSY

§§531-41 to 45  REPEALED.  L 1971, c 33, §2.



§531-51 to 61 - REPEALED.

PART III.  UNADMINISTERED SMALL ESTATES;

ESTATES IN CORONER'S CHARGE--REPEALED

§§531-51 to 61  REPEALED.  L 1976, c 200, pt of §1.

Cross References

For present provisions, see §§560:3-1201 to 560:3-1215.



§531-71 , 72 - REPEALED.

PART IV.  ESTATES LESS THAN $100; DISTRIBUTION

WITHOUT ADMINISTRATION--REPEALED

§§531-71, 72  REPEALED.  L 1976, c 200, pt of §1.

Cross References

For present provisions, see §§560:3-1201 to 560:3-1215.






CHAPTER 532 - DESCENT OF PROPERTY

§532-1 - Issue includes whom.

§532-1  Issue includes whom.  The word "issue," as used in this chapter, includes all the lawful lineal descendants of the ancestor. [CC 1859, §1462; RL 1925, §3304; RL 1935, §4812; RL 1945, §12072; RL 1955, §318-1; HRS §532-1]

Case Notes

Includes adopted child.  26 H. 439.  "Issue" as used in will includes adopted child.  35 H. 104, aff'd 115 F.2d 956; 42 H. 640; 49 H. 273, 414 P.2d 925; see also 42 H. 129.  Does not include illegitimate child.  20 H. 722.  "Issue by me begotten" does not include grandchildren.  29 H. 278.  "Keiki" construed as descendant of any generation, according to the context.  47 H. 610, 393 P.2d 753.



§532-2 - To heirs.

§532-2  To heirs.  Whenever any person dies intestate, his property, both real and personal, of every kind and description, shall descend to and be divided among his heirs, as in this chapter prescribed; provided that upon the death, testate or intestate, of any occupier or lessee of public land, holding under an existing certificate of occupation or an existing nine hundred and ninety-nine year homestead lease, succession to the decedent's interest in such land shall be determined as provided in section 171-99(e). [CC 1859, §1447; RL 1925, §3302; RL 1935, §4810; RL 1945, §12070; RL 1955, §318-2; HRS §532-2; am L 1974, c 71, §1]

Cross References

Decree of distribution, prima facie proof of descent of title, see §622-43.

Disposition of community property, see §510-10.

Case Notes

Effect of distribution decree.

In absence of statute permitting notice by publication, not binding on parties not served.  6 H. 47; 10 H. 421; 19 H. 232, 238; 22 H. 436.  As evidence.  30 H. 116.

Interpretation of word "heirs" as used in wills, deeds, etc.

"Heirs" distinguished from "by way of dower".  10 H. 687.  Dower estate is not an estate by way of descent.  17 H. 525, 527.  Class determined at time for distribution.  31 H. 1; 31 H. 418; 32 H. 32, aff'd 61 F.2d 598; 32 H. 140, 151.  No estates tail in Hawaii.  12 H. 375; 20 H. 372; 21 H. 699, aff'd 242 U.S. 612, 23 H. 537, 539; 23 H. 747, aff'd 255 F. 732, cert. denied, 249 U.S. 616; 24 H. 298, 303, mod. 25 H. 561; 31 H. 1, 3.  Word "heirs" construed as word of purchase.  8 H. 392, 402; 9 H. 88, 91; 21 H. 74, 78; 23 H. 685; 23 H. 747, 752, aff'd 255 F. 732, cert. denied, 249 U.S. 616.  Word "heirs" not necessary to convey fee.  13 H. 499; 23 H. 38, 44, aff'd 242 F. 446; 24 H. 298, 304, mod. 25 H. 561.  Word "heirs" not necessary to devise fee.  6 H. 694; 14 H. 142; 22 H. 233, 240.  Includes adopted child.  42 H. 129, 640.

No distinction between realty and personalty.

6 H. 8, 14; 8 H. 392, 404; 23 H. 685, 691; 32 H. 140, 144.  Heirs take as tenants in common.  6 H. 8, 14; 23 H. 685, 691.

Pedigree evidence.

13 H. 523, 525; 17 H. 577, 583; 20 H. 202.  Relationship of declarant must be established by proof independent of declaration.  25 H. 127; 30 H. 116; 32 H. 1.

Presumption against intestacy.

14 H. 378, 382; 21 H. 556, 565; 28 H. 590, rev'd 26 F.2d 609; 29 H. 359; 31 H. 259, 264.

Property subject to inheritance.

Lease descends as chattel interest.  3 H. 763.  Equitable interest.  22 H. 78; 23 H. 685; 25 H. 174.  Homesteads.  35 H. 550.  Where devisee of residuary estate predeceased testator.  43 H. 304, aff'd 282 F.2d 431.



§532-3 - Actual possession not requisite.

§532-3  Actual possession not requisite.  It shall not be requisite that the intestate shall have been in actual possession of the property; it is sufficient if he had a good claim to it at the time of his death. [CC 1859, §1461; RL 1925, §3303; RL 1935, §4811; RL 1945, §12071; RL 1955, §318-3; HRS §532-3]



§532-4 - General rules of descent.

§532-4  General rules of descent.  (a)  Issue, lineal descendants.  The property shall be divided equally among the intestate's children, and the issue of any deceased child by right of representation, and if there is no child of the intestate living at his death, his estate shall descend to all his other lineal descendants; and if all such descendants are in the same degree of kindred to the intestate, they shall share the estate per capita, that is, equally; otherwise they shall inherit per stirpes, that is, by each of the children taking a share, and the grandchildren, the children of a deceased child taking a share, to be afterwards divided among themselves.

(b)  Widow; father and mother; brothers and sisters.  If the intestate leaves no issue, his estate shall descend one-half to his widow, and the other half to his father and mother as tenants in common; and if he leaves no widow, nor issue, the whole shall descend to his father and mother, or to either of them if only one is alive.

If he leaves no issue, nor father, nor mother, his estate shall descend one-half to his widow, and the other half to his brothers and sisters, and to the children of any deceased brother or sister by right of representation.  If he leaves no issue, nor father, nor mother, nor widow, his estate shall descend to his brothers and sisters, and to the children of any deceased brother or sister by right of representation.

(c)  Husband; father and mother; brothers and sisters.  If the intestate is a woman and leaves no issue, her estate shall descend one-half to her husband, and the other half to her father and mother as tenants in common, and if she leaves no husband, nor issue, the whole shall descend to her father and mother, or to either of them if only one is alive; if she leaves no issue, nor father, nor mother, her estate shall descend one-half to her husband and the other half to her brothers and sisters, and to the children of any deceased brother or sister by right of representation.  If she leaves no issue, nor father, nor mother, nor husband, her estate shall descend to her brothers and sisters, and to the children of any deceased brother or sister by right of representation.

(d)  Widow or husband.  If the intestate leaves no issue nor father, mother, brother, or sister, nor descendants of any deceased brother or sister, the estate shall descend to the intestate's widow, if any; or in case the intestate is a woman, to her husband, if any.

(e)  Otherwise, next of kin.  If the intestate leaves none of such relatives surviving, nor widow, nor husband, the estate shall descend in equal shares to the next of kin in equal degree, but no person shall be entitled, by right of representation to the shares of the next of kin who have died; provided that if the estate comes through either parent of the deceased intestate, the brothers and sisters of that parent and their respective heirs shall be preferred to those of the other parent. [CC 1859, §1448; am L 1872, c 1, §1 (repealed by L 1898, c 47, §2); am L 1898, c 47, §1; RL 1925, §3305; RL 1935, §4813; RL 1945, §12073; am L 1951, c 306, §§1, 2; RL 1955, §318-4; HRS §532-4]

Cross References

Public lands, descent under certificate of occupation or homestead lease, see §171-99.

Case Notes

Statute supersedes common law.  22 H. 78, 83.  Conflict of laws.  22 H. 78; 23 H. 685.  Inheritance governed by law at time of death.  4 H. 536, 537.

Widow:  4 H. 346; 8 H. 392; 10 H. 687; 15 H. 76, 84 (not included under "nearest blood relatives").  Effect of inheritance by widow on dower.  2 H. 715.

Widower:  3 H. 374; 8 H. 612; 12 H. 178; 23 H. 451, 456, aff'd 250 F. 612.

Parents:  4 H. 346; 8 H. 381, 382; 10 H. 543, 545, criticized 201 F. 224.

Adopted children:  21 H. 304; 24 H. 396; 24 H. 643.  Adopted child inherits through adoptive mother from her father.  26 H. 439; 42 H. 129.  See 35 H. 104, aff'd 115 F.2d 956; 42 H. 640, 653.

Collateral relatives:  Word "children" used in 4th paragraph includes grandchildren.  20 H. 114; 22 H. 78.  But see 6 H. 410.  Includes children of half brother or half sister.  6 H. 410. Includes distant collateral relatives.  6 H. 487; 8 H. 612; 32 H. 140.  Half-blood.  33 H. 299. Heirs.  34 H. 131.

Ancestral estates:  25 H. 246, 249.  No preference in property acquired through proceeds of inheritance.  32 H. 140.  See 9 H. 393.  Kindred of half blood.  13 H. 716; 15 H. 648; 20 H. 567; 20 H. 653.

Interpretation of word "children" as used in wills, deeds, etc. limited to immediate offspring.  23 H. 213; 27 H. 462.  Includes legally adopted children.  24 H. 396, 399; 42 H. 129.  But see 24 H. 643.  Class determined at time for distribution.  31 H. 1.  "Children lawfully begotten" does not include bastard legitimated by statute.  14 H. 271.



§532-5 - From unmarried minor child.

§532-5  From unmarried minor child.  If the intestate dies leaving several children, or leaving one child, and the issue of one or more others, and any surviving child dies under age not having been married, all the estate that came to the deceased child by inheritance from the deceased parent, shall descend in equal shares to the other children of the same parent, and to the issue of any other deceased children, who have died, by right of representation.

If at the death the child who dies under age, not having been married, all the other children of his parent are also dead, and any of them has left issue, the estate that came to the child by inheritance from his parent, shall descend to all the issue of the other children of the same parent; and if all the issue are in the same degree of kindred to the child, they shall share the estate equally; otherwise they shall take according to the right of representation. [CC 1859, §§1449, 1450; RL 1925, §3306; RL 1935, §4814; RL 1945, §12074; RL 1955, §318-5; HRS §532-5]

Case Notes

This section is exception to general rule stated in §532-4.  8 H. 381.  See 19 H. 223, 224; 20 H. 203, 209.



§532-6 - To child born to parents not married to each other.

§532-6  To child born to parents not married to each other.  Every child born to parents not married to each other at the time of the child's birth and for whom the parent and child relationship has not been established pursuant to chapter 584 shall be considered as an heir to the child's mother, and shall inherit her estate, in whole or in part, as the case may be, in like manner as if the child had been born in lawful wedlock. [CC 1859, §1452; am L 1874, c 50, §1 (repealed by L 1876, c 9); RL 1925, §3307; RL 1935, §4815; RL 1945, §12075; RL 1955, §318-6; HRS §532-6; am L 1997, c 52, §2]

Cross References

Inheritance of child of illegal marriage, see §580-25.

Case Notes

"Children lawfully begotten" does not include bastard legitimated by marriage.  14 H. 271.

Illegitimate child is not heir to mother's parent.  20 H. 722.



§532-7 - From persons born to parents not married to each other.

§532-7  From persons born to parents not married to each other.  If any person born to parents not married to each other dies intestate, without leaving lawful issue, or a spouse, the decedent's estate shall descend to the decedent's mother; but if the decedent leaves a spouse, the spouse shall take one-half, and the decedent's mother the other half, and if the decedent's mother is not living, but the decedent's spouse is, then the spouse shall take one-half, and the remaining half shall go to the decedent's brothers and sisters in equal parts, the children of any deceased brother or sister taking by right of representation.  In default of surviving brothers or sisters, or their issue, such one-half shall go to the brothers and sisters of the decedent's mother in equal shares, the issue of any such brother or sister who is deceased, taking by right of representation.  In default of any relatives as are in this section mentioned, the half, and the whole in the event that the decedent leaves no spouse, shall go to the decedent's next of kin.  No action shall be commenced or prosecuted on behalf of the State to recover or hold any property which but for this section, might have been held to have escheated to the State. [CC 1859, §1453; am L 1874, c 50, §2 (repealed by L 1876, c 9); am L 1909, c 6, §1; RL 1925, §3308; RL 1935, §4816; RL 1945, §12076; RL 1955, §318-7; HRS §532-7; am L 1972, c 108, §2; am L 1997, c 52, §3]

Case Notes

Cited:  4 H. 221, 225.



§532-8 - Kindred of half blood.

§532-8  Kindred of half blood.  The kindred of the half blood shall inherit equally with those of the whole blood in the same degree; provided that where the inheritance came to the intestate by descent, devise, or gift, of some one of his ancestors, all those who are not of the blood of the ancestor, shall be excluded from such inheritance. [CC 1859, §1454; RL 1925, §3309; RL 1935, §4817; RL 1945, §12077; RL 1955, §318-8; HRS §532-8]

Case Notes

Effect of adjudication of pedigree in subsequent action.  3 H. 546, 551.

Kindred of half blood as heirs.  6 H. 410; 9 H. 393.  Cousin of half blood as heir.  6 H. 487.  "Each of my nephews and nieces" includes those of the half blood.  33 H. 299.

Definitions:  "Ancestor" means any one from whom estate was immediately inherited by deceased, including son or wife of deceased.  9 H. 393; 20 H. 567.  Kindred "of the blood" of an ancestor includes kindred of the half blood.  9 H. 393.  "Gift" from ancestor does not include property transferred from wife to husband through intermediary.  20 H. 567; 20 H. 653.  Whether "gift" includes other than testamentary gift.  See 20 H. 567, 574.

Ancestral estates:  Kindred of half blood of ancestor not excluded.  9 H. 393.  Cousins of the blood of the deceased ancestor inherit in preference to half brother not of blood of ancestor.  13 H. 716; 15 H. 648.



§532-9 - Posthumous children.

§532-9  Posthumous children.  Posthumous children shall, in all cases, inherit the same as if they had been born during their father's lifetime. [CC 1859, §1456; RL 1925, §3310; RL 1935, §4818; RL 1945, §12078; RL 1955, §318-9; HRS §532-9]



§532-10 - Advancements; effect of.

§532-10  Advancements; effect of.  If an advancement has been made by an intestate to any of his children by settlement or portion of real or personal estate, or both, the value thereof shall be reckoned for the purposes of this section only, as part of the real and personal estate of the intestate, descendible to his heirs, and to be distributed to his next of kin, according to law.

If the advancement is equal or superior to the amount or share which the child would be entitled to receive, of the real and personal estate of the deceased, as above reckoned, then the child and his descendants shall be excluded from any share in the real and personal estate of the intestate.

If the advancement is not equal to the share, the child and his descendants shall be entitled to receive so much only of the personal estate, and to inherit so much only of the real estate of the intestate, as shall be sufficient to make all the shares of the children, in the real and personal estate and advancement, equal as nearly as can be estimated. [CC 1859, §§1457, 1459; RL 1925, §3311; RL 1935, §4819; RL 1945, §12079; RL 1955, §318-10; HRS §532-10]

Case Notes

Advancement not part of intestate's estate.  10 H. 384, 386.

Gift of money as advancement on account of legacy.  32 H. 489, rev'd 70 F.2d 793.



§532-11 - Advancement; valuation of.

§532-11  Advancement; valuation of.  The value of any real or personal estate so advanced, shall be deemed to be that, if any, which was acknowledged by the child by an instrument in writing; otherwise, the value shall be estimated according to the worth of the property when given. [CC 1859, §1459; RL 1925, §3312; RL 1935, §4820; RL 1945, §12080; RL 1955, §318-11; HRS §532-11]



§532-12 - What not advancements.

§532-12  What not advancements.  The maintaining or educating, or the giving money to a child, without a view to a portion or settlement in life, shall not be deemed an advancement. [CC 1859, §1460; RL 1925, §3313; RL 1935, §4821; RL 1945, §12081; RL 1955, §318-12; HRS §532-12]



§532-13 - Procedure if partition undesirable.

§532-13  Procedure if partition undesirable.  When any part of the property left by the intestate consists of real estate, and the same is to be divided among several children, and in the opinion of the probate court it is desirable that the real estate or any particular piece thereof be not divided, then the eldest son, and in succession of age after him the other sons, or if he or they renounce or decline the privilege, then the daughters in like succession may, after the property or piece of property has been duly appraised by a court of probate, elect to pay to the others the amount of their shares in money, in order that the land may not be divided.  The same rule shall apply where a part of the claimants are children, and the rest are issue of deceased children of the intestate. [CC 1859, §1455; am L 1878, c 1; RL 1925, §3314; RL 1935, §4822; RL 1945, §12082; RL 1955, §318-13; HRS §532-13]

Case Notes

Cited:  3 H. 546, 553.



§532-14 - Disposition by State.

§532-14  Disposition by State.  If the intestate leaves no kindred, the intestate's estate shall be disposed of as provided in chapter 523A. [CC 1859, §1451; RL 1925, §3315; RL 1935, §4823; RL 1945, §12083; RL 1955, §318-14; HRS §532-14; am L 1974, c 75, §6; am L 1985, c 68, §25]

Case Notes

"Kindred", meaning of.  4 H. 221, 225.

Cited:  3 H. 262, 268; 20 H. 114, 116.



§532-15 - REPEALED.

§532-15  REPEALED.  L 1987, c 307, §2.

Cross References

For present provision, see §560:2-105.5.






CHAPTER 533 - DOWER AND CURTESY

§533-1 - REPEALED.

§533-1  REPEALED.  L 1997, c 244, §17.



§533-2 - Election in case of exchanged lands.

§533-2  Election in case of exchanged lands.  If a husband seised of lands in fee simple, in freehold, or in leasehold, exchanges them for other such lands, his widow shall not have dower to both, but shall make her election to be endowed of the lands given, or of those taken in exchange, within six months after the death of her husband.  If the election is not made, she shall take her dower of the lands received in exchange. [CC 1859, §1300; RL 1925, §3018; RL 1935, §4831; am L 1939, c 33, §2; RL 1945, §12101; RL 1955, §319-2; HRS §533-2; am L 1970, c 31, pt of §1]



§533-3 - In lands mortgaged before marriage.

§533-3  In lands mortgaged before marriage.  Where any person seised of lands, as aforesaid, has executed a mortgage of the lands before marriage, the widow shall, nevertheless, be entitled to dower out of the lands mortgaged, as against every person except the mortgagee and those claiming under him. [CC 1859, §1301; RL 1925, §3019; RL 1935, §4832; RL 1945, §12102; RL 1955, §319-3; HRS §533-3]



§533-4 - Not in lands mortgaged for purchase money during coverture as against mortgagee.

§533-4  Not in lands mortgaged for purchase money during coverture as against mortgagee.  When a husband purchases lands during coverture, and at the same time mortgages his estate in the lands to secure the payment of the purchase money, his widow shall not be entitled to dower out of the lands, as against the mortgagee or those claiming under him, although she has not united in the mortgage, but she shall be entitled to her dower as against all other persons. [CC 1859, §1302; RL 1925, §3020; RL 1935, §4833; RL 1945, §12103; RL 1955, §319-4; HRS §533-4]

Case Notes

See 16 H. 489, 495.



§533-5 - In surplus after purchase-money mortgage paid.

§533-5  In surplus after purchase-money mortgage paid.  Where in such case the mortgagee, or those claiming under him, after the death of her husband, causes the land mortgaged to be sold, and any surplus remains, after the payment of the moneys due on the mortgage, and the costs and charges of the sale, the widow shall be entitled to the interest or income of the one- third part of the surplus, for her life, as her dower. [CC 1859, §1303; RL 1925, §3021; RL 1935, §4834; RL 1945, §12104; RL 1955, §319-5; HRS §533-5]



§533-6 - Not in lands held by husband as mortgagee.

§533-6  Not in lands held by husband as mortgagee.  A widow shall not be endowed of lands conveyed to her husband by way of mortgage, unless he acquired an absolute estate therein during marriage. [CC 1859, §1304; RL 1925, §3022; RL 1935, §4835; RL 1945, §12105; RL 1955, §319-6; HRS §533-6]



§533-7 - Widow's right to occupy lands while dower unassigned.

§533-7  Widow's right to occupy lands while dower unassigned.  When a widow is entitled to dower in the lands of which her husband died seised, she may continue to occupy the same, with the children or other heirs of the deceased, or to receive one-third part of the rents, issues, and profits thereof, so long as the heirs do not object thereto, without having her dower assigned. [CC 1859, §1305; RL 1925, §3023; RL 1935, §4836; RL 1945, §12106; RL 1955, §319-7; HRS §533-7]

Case Notes

Before enactment of this section no right of occupancy before dower assigned, and where widow occupied her possession might be adverse.  4 H. 536, 538; 11 H. 755.

Right of occupancy as including right to plant crops, see 5 H. 182.

Heir who objects to widow's occupancy under this section may bring ejectment.  17 H. 525, 527.

Effect of this section on doctrine that dowress not a tenant in common, see 21 H. 431, 434; compare 15 H. 284, 286.



§533-8 - Widow's right to remain in husband's house.

§533-8  Widow's right to remain in husband's house.  A widow may remain in the house of her husband sixty days after his death, without being chargeable with rent therefor.  In the meantime she shall have her reasonable sustenance out of his estate. [CC 1859, §1306; RL 1925, §3024; RL 1935, §4837; RL 1945, §12107; RL 1955, §319-8; HRS §533-8]



§533-9 - Barred by divorce or misconduct.

§533-9  Barred by divorce or misconduct.  In case of divorce dissolving the marriage contract, the wife shall not be endowed.

No wife who has for one year or upwards, previous to the death of her husband, wilfully and utterly deserted her husband, shall be endowed or be entitled by way of dower to any property owned by him at the date of his death. [CC 1859, §1307; RL 1925, §3025; RL 1935, §4838; RL 1945, §12108; am L 1945, c 212, §1; RL 1955, §319-9; HRS §533-9]

Case Notes

Divorce cuts off dower though obtained by wife for misconduct of husband.  12 H. 265.

Though appeal from divorce decree pending at time of death, no dower.  35 H. 440.

"Wilful and utter desertion," establishment of.  61 H. 236, 602 P.2d 521.



§533-10 - Barred by deed.

§533-10  Barred by deed.  A woman may bar her right of dower, in any land conveyed by her husband, by joining with him in the deed conveying the same, and therein releasing her claim to dower, or by a separate deed releasing the same, made at the time of the conveyance by her husband, or subsequently; or she may delegate to an attorney in fact other than her husband, the power to execute such release, either by general or special power of attorney, and her execution and acknowledgment of the power of attorney may be in the same manner as if she were sole; or by agreement made in contemplation of divorce or judicial separation as provided by section 572-22.

No release of dower duly executed by the attorney in fact of any married woman prior to April 18, 1898, shall be invalid or inoperative merely by reason of its not having been executed by the married woman in person. [CC 1859, §1308; am L 1898, c 13, §§1-2; RL 1925, §3026; RL 1935, §4839; am L 1939, c 33, §3; RL 1945, §12109; RL 1955, §319-10; HRS §533-10]

Revision Note

Section "572-22" substituted for "573-2".

Case Notes

See 6 H. 72 (single justice).



§533-11 - Barred by jointure before marriage.

§533-11  Barred by jointure before marriage.  A woman may also be barred of her dower in the lands of her husband, by a jointure settled on her with her assent before her marriage; provided the jointure consists of an estate in lands, for the life of the wife at least, to take effect immediately on the death of her husband; her assent to the jointure being expressed, if she is of full age, by her becoming a party to the conveyance by which it is settled, and if she is under age, by her joining with her father or guardian in the conveyance. [CC 1859, §1309; RL 1925, §3027; RL 1935, §4840; RL 1945, §12110; RL 1955, §319-11; HRS §533-11]



§533-12 - Barred by pecuniary provision before marriage.

§533-12  Barred by pecuniary provision before marriage.  Any pecuniary provision that is made for the benefit of an intended wife, and in lieu of her dower, shall, if assented to as provided in section 533-11, bar her right of dower in all the lands of her husband. [CC 1859, §1310; RL 1925, §3028; RL 1935, §4841; RL 1945, §12111; RL 1955, §319-12; HRS §533-12]



§533-13 - Election between dower and jointure or pecuniary provision, when.

§533-13  Election between dower and jointure or pecuniary provision, when.  If any jointure or pecuniary provision in lieu of dower is made before the marriage and without the assent of the intended wife, or if it is made after marriage, it shall bar her dower, unless within six months after receiving notice of the death of her husband, and of the jointure or pecuniary provision, she makes her election to waive the jointure or provision, and to be endowed of the lands of her husband. [CC 1859, §1311; RL 1925, §3029; RL 1935, §4842; RL 1945, §12112; RL 1955, §319-13; HRS §533-13]

Case Notes

See 6 H. 72, 85 (single justice).



§533-14 , 15 - REPEALED.

§§533-14, 15  REPEALED.  L 1977, c 144, §54.



§533-16 - Curtesy; election between curtesy and will.

§533-16  Curtesy; election between curtesy and will.  In case the wife dies first and intestate, then except as in this section provided, her property shall immediately descend to her heirs, but shall be in all cases, whether she die testate or intestate, subject to a life interest in the husband in one-third of the wife's lands owned by her in fee simple, in freehold, or in leasehold, at the date of her death.  The husband shall also, whether the wife die testate or intestate, be entitled, by way of curtesy to an absolute property in the one-third part of it all the wife's remaining property owned by her at the date of her death, after the payment of all her just debts.  During the life of the wife the husband shall have no curtesy right inchoate or otherwise in the wife's property.  If any provisions are made for the widower in the will of his wife, he shall be subject to the same requirements with respect to election between his curtesy and the provisions of the will, or taking under both, as is a widow in similar circumstances under sections 560:2-205 to 560:2-207.

No husband who has, for one year or upwards, previous to the death of his wife, wilfully and utterly deserted his wife, or wilfully neglected or refused to provide suitable maintenance for his wife, shall be entitled to any right or interest in his wife's property by way of curtesy.

The interests to which the husband is entitled in accordance with this section in the wife's real and personal property shall not apply to, and nothing in this section shall be deemed to give the husband any interest in, the wife's interest in community property, real or personal. [L 1888, c 11, §7; RL 1925, §3000; am L 1933, c 68, §1; RL 1935, §4845; am L 1939, c 33, §4; RL 1945, §12115; am L 1945, c 212, §2 and c 273, §4; RL 1955, §319-16; HRS §533-16; am L 1970, c 31, pt of §1; am L 1987, c 283, §50]

Note

Sections 560:2-205 to 560:2-207 referred to in text are repealed.

Cross References

Community property, see chapter 510.

Case Notes

Husband takes curtesy though marriage was voidable because the wife was under legal age.  6 H. 289 (single justice).

No curtesy in property in which wife prior to marriage had reserved power of appointment, subsequently exercised in favor of son.  35 H. 59.



§533-17 - Standard of values; dower, etc.

§533-17  Standard of values; dower, etc.  Whenever it becomes expedient or necessary to determine the value of any right of dower or any other life estate or interest in any property, in any proceeding for partition or for the admeasurement of dower, or wherein the value of any estate is required to be provided for out of the proceeds of sale of the property subject thereto, the value thereof shall be determined by the rule, method, and the standards of mortality and of value that are set forth in the standard annuity tables of mortality for ascertaining the value of policies of life insurance and annuities, using five per cent a year as the rate of interest in connection therewith.

When the dower in real estate cannot be set apart without great injury to the owners, the court may ascertain the value of the dower in money, and order the same to be paid on such terms as shall be just and reasonable. [L 1929, c 19, §1; RL 1935, §4846; RL 1945, §12116; RL 1955, §319-17; am L 1957, c 26, §1; HRS §533-17; am L 1972, c 108, §3; am L 1976, c 200, pt of §1]






CHAPTER 534 - UNIFORM SIMULTANEOUS DEATH ACT

CHAPTER 534

UNIFORM SIMULTANEOUS DEATH ACT

REPEALED.  L 1993, c 122, §3.



CHAPTER 534A - UNIFORM SIMULTANEOUS DEATH ACT

CHAPTER 534A

UNIFORM SIMULTANEOUS DEATH ACT

REPEALED.  L 1996, c 288, §9.



CHAPTER 535 - SPECIFIC PERFORMANCE OF DECEDENT'S CONTRACTS TO CONVEY REAL ESTATE

§535-1 - Specific performance of decedent's contracts to convey real estate.

§535-1  Specific performance of decedent's contracts to convey real estate.  When any person, who is bound by a contract in writing to convey any real estate, dies before making the conveyance, the other party may commence an action in a circuit court to enforce a specific performance of the contract, the action to be commenced within one year after the grant of administration. [CC 1859, §1057; RL 1925, §2862; RL 1935, §4760; RL 1945, §12151; RL 1955, §321-1; HRS §535-1; am L 1972, c 108, §4(a); am L 1976, c 200, pt of §1; am L 1977, c 144, §61]

Case Notes

Where decedent contracted in writing, specific performance suit may be brought against executor alone.  23 H. 208.

Memorandum sufficient to satisfy statute of frauds not "contract in writing".  45 H. 1, 361 P.2d 374.

Where no contract in writing this chapter inapplicable and executor or administrator without power to act as sole representative of legal title in specific performance suit relating to real property.  45 H. 1, 13, 361 P.2d 374; 49 H. 409, 410, 420 P.2d 93; see 44 H. 464, 474, 355 P.2d 25.  Compare 43 H. 241, relating to pending litigation over title to real estate.



§535-2 to 4 - REPEALED.

§§535-2 to 4  REPEALED.  L 1977, c 144, §62.



§535-5 - REPEALED.

§535-5  REPEALED.  L 1972, c 108, §4(g).



§535-6 , 7 - REPEALED.

§§535-6, 7  REPEALED.  L 1977, c 144, §62.






CHAPTER 536 - WILLS

CHAPTER 536

WILLS

REPEALED.  L 1976, c 200, pt of §1.

Cross References

For present provisions, see Uniform Probate Code, chapter 560.



CHAPTER 537 - UNIFORM TESTAMENTARY ADDITIONS TO TRUSTS ACT

CHAPTER 537

UNIFORM TESTAMENTARY ADDITIONS TO TRUSTS ACT

REPEALED.  L 1976, c 200, pt of §1.

Cross References

For present provision, see §560:2-511.



CHAPTER 538 - DISCLAIMERS

CHAPTER 538

DISCLAIMERS

REPEALED.  L 1974, c 72, §2.



CHAPTER 539 - UNIFORM TRANSFER-ON-DEATH (TOD) SECURITY REGISTRATION ACT

§539-1 - Definitions.

[§539-1]  Definitions.  In this chapter, unless the context otherwise requires:

"Beneficiary form" means a registration of a security which indicates the present owner of the security and the intention of the owner regarding the person who will become the owner of the security upon the death of the owner.

"Devisee" means any person designated in a will to receive a disposition of real or personal property.

"Heirs" means those persons, including the surviving spouse, who are entitled under the statutes of intestate succession to the property of a decedent.

"Person" means an individual, a corporation, an organization, or other legal entity.

"Personal representative" includes executor, administrator, successor personal representative, special administrator, and persons who perform substantially the same function under the law governing their status.

"Property" includes both real and personal property or any interest therein and means anything that may be the subject of ownership.

"Register", including its derivatives, means to issue a certificate showing the ownership of a certificated security or, in the case of an uncertificated security, to initiate or transfer an account showing ownership of securities.

"Registering entity" means a person who originates or transfers a security title by registration, and includes a broker maintaining security accounts for customers and a transfer agent or other person acting for or as an issuer of securities.

"Security" means a share, participation, or other interest in property, in a business, or in an obligation of an enterprise or other issuer, and includes a certificated security, an uncertificated security, and a security account.

"Security account" means:

(1)  A reinvestment account associated with a security, a securities account with a broker, a cash balance in a brokerage account, cash, interest, earnings, or dividends earned or declared on a security in an account, a reinvestment account, or a brokerage account, whether or not credited to the account before the owner's death, or

(2)  A cash balance or other property held for or due to the owner of a security as a replacement for or product of an account security, whether or not credited to the account before the owner's death.

"State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States. [L 1998, c 63, pt of §1]



§539-2 - Registration in beneficiary form; sole or joint tenancy ownership.

[§539-2]  Registration in beneficiary form; sole or joint tenancy ownership.  Only individuals whose registration of a security shows sole ownership by one individual or multiple ownership by two or more with right of survivorship, rather than as tenants in common, may obtain registration in beneficiary form. Multiple owners of a security registered in beneficiary form hold as joint tenants with right of survivorship, as tenants by the entireties, or as owners of community property held in survivorship form, and not as tenants in common. [L 1998, c 63, pt of §1]



§539-3 - Registration in beneficiary form; applicable law.

[§539-3]  Registration in beneficiary form; applicable law.  A security may be registered in beneficiary form if the form is authorized by this or a similar statute of the state of organization of the issuer or registering entity, the location of the registering entity's principal office, the office of its transfer agent or its office making the registration, or by this or a similar statute of the law of the state listed as the owner's address at the time of registration.  A registration governed by the law of a jurisdiction in which this or similar legislation is not in force or was not in force when a registration in beneficiary form was made is nevertheless presumed to be valid and authorized as a matter of contract law. [L 1998, c 63, pt of §1]



§539-4 - Origination of registration in beneficiary form.

[§539-4]  Origination of registration in beneficiary form.  A security, whether evidenced by certificate or account, is registered in beneficiary form when the registration includes a designation of a beneficiary to take the ownership at the death of the owner or the deaths of all multiple owners. [L 1998, c 63, pt of §1]



§539-5 - Form of registration in beneficiary form.

[§539-5]  Form of registration in beneficiary form. Registration in beneficiary form may be shown by the words "transfer on death" or the abbreviation "TOD", or by the words "pay on death" or the abbreviation "POD", after the name of the registered owner and before the name of a beneficiary. [L 1998, c 63, pt of §1]



§539-6 - Effect of registration in beneficiary form.

[§539-6]  Effect of registration in beneficiary form.  The designation of a transfer-on-death beneficiary on a registration in beneficiary form has no effect on ownership until the owner's death.  A registration of a security in beneficiary form may be canceled or changed at any time by the sole owner or all then surviving owners without the consent of the beneficiary. [L 1998, c 63, pt of §1]



§539-7 - Ownership on death of owner.

[§539-7]  Ownership on death of owner.  On death of a sole owner or the last to die of all multiple owners, ownership of securities registered in beneficiary form passes to the beneficiary or beneficiaries who survive all owners.  On proof of death of all owners and compliance with any applicable requirements of the registering entity, a security registered in beneficiary form may be reregistered in the name of the beneficiary or beneficiaries who survived the death of all owners. Until division of the security after the death of all owners, multiple beneficiaries surviving the death of all owners hold their interests as tenants in common.  If no beneficiary survives the death of all owners, the security belongs to the estate of the deceased sole owner or the estate of the last to die of all multiple owners. [L 1998, c 63, pt of §1]



§539-8 - Protection of registering entity.

[§539-8]  Protection of registering entity.  (a)  A registering entity is not required to offer or to accept a request for security registration in beneficiary form.  If a registration in beneficiary form is offered by a registering entity, the owner requesting registration in beneficiary form assents to the protections given to the registering entity by this chapter.

(b)  By accepting a request for registration of a security in beneficiary form, the registering entity agrees that the registration will be implemented on death of the deceased owner as provided in this chapter.

(c)  A registering entity is discharged from all claims to a security by the estate, creditors, heirs, or devisees of a deceased owner if it registers a transfer of the security in accordance with section 539-7 and does so in good faith reliance (1) on the registration, (2) on this chapter, and (3) on information provided to it by affidavit of the personal representative of the deceased owner, or by the surviving beneficiary or by the surviving beneficiary's representatives, or other information available to the registering entity.  The protections of this chapter do not extend to a reregistration or payment made after a registering entity has received written notice from any claimant to any interest in the security objecting to implementation of a registration in beneficiary form.  No other notice or other information available to the registering entity affects its right to protection under this chapter.

(d)  The protection provided by this chapter to the registering entity of a security does not affect the rights of beneficiaries in disputes between themselves and other claimants to ownership of the security transferred or its value or proceeds. [L 1998, c 63, pt of §1]



§539-9 - Nontestamentary transfer on death.

[§539-9]  Nontestamentary transfer on death.  (a)  A transfer on death resulting from a registration in beneficiary form is effective by reason of the contract regarding the registration between the owner and the registering entity and this chapter and is not testamentary.

(b)  This chapter does not limit the rights of creditors of security owners against beneficiaries and other transferees under other laws of this State. [L 1998, c 63, pt of §1]



§539-10 - Terms, conditions, and forms for registration.

[§539-10]  Terms, conditions, and forms for registration.  (a)  A registering entity offering to accept registrations in beneficiary form may establish the terms and conditions under which it will receive requests (1) for registrations in beneficiary form, and (2) for implementation of registrations in beneficiary form, including requests for cancellation of previously registered transfer-on-death beneficiary designations and requests for reregistration to effect a change of beneficiary.  The terms and conditions so established may provide for proving death, avoiding or resolving any problems concerning fractional shares, designating primary and contingent beneficiaries, and substituting a named beneficiary's descendants to take in the place of the named beneficiary in the event of the beneficiary's death. Substitution may be indicated by appending to the name of the primary beneficiary the letters "LDPS", standing for "lineal descendants per stirpes".  This designation substitutes a deceased beneficiary's descendants who survive the owner for a beneficiary who fails to so survive, the descendants to be identified and to share in accordance with the law of the beneficiary's domicile at the owner's death governing inheritance by descendants of an intestate.  Other forms of identifying beneficiaries who are to take on one or more contingencies, and rules for providing proofs and assurances needed to satisfy reasonable concerns by registering entities regarding conditions and identities relevant to accurate implementation of registrations in beneficiary form, may be contained in a registering entity's terms and conditions.

(b)  The following are illustrations of registrations in beneficiary form which a registering entity may authorize:

(1)  Sole owner-sole beneficiary: John S. Brown TOD (or POD) John S. Brown Jr.;

(2)  Multiple owners-sole beneficiary: John S. Brown Mary B. Brown JT TEN TOD John S. Brown Jr.;

(3)  Multiple owners-primary and secondary (substituted) beneficiaries: John S. Brown Mary B. Brown JT TEN TOD John S. Brown Jr. SUB BENE Peter Q. Brown or John S. Brown Mary B. Brown JT TEN TOD John S. Brown Jr. LDPS. [L 1998, c 63, pt of §1]

Cross References

Representation; per capita at each generation; per stirpes, see §560:2-709.



§539-11 - Short title; rules of construction.

[§539-11]  Short title; rules of construction.  (a)  This chapter shall be known as and may be cited as the Uniform TOD Security Registration Act.

(b)  This chapter shall be liberally construed and applied to promote its underlying purposes and policy and to make uniform the laws with respect to the subject of this chapter among states enacting it.

(c)  Unless displaced by the particular provisions of this chapter, the principles of law and equity supplement its provisions. [L 1998, c 63, pt of §1]



§539-12 - Application of chapter.

[§539-12]  Application of chapter.  This chapter applies to registrations of securities in beneficiary form made before or after April 29, 1998, by decedents dying on or after April 29, 1998. [L 1998, c 63, pt of §1]

Revision Note

"April 29, 1998" substituted for "the effective date of this Act".









TITLE 30 - GUARDIANS AND TRUSTEES

CHAPTER 551 - GUARDIANS AND WARDS

§551-1 - Jurisdiction.

GENERAL PROVISIONS

§551-1  Jurisdiction.  Family courts shall have exclusive jurisdiction to appoint guardians for minors, and circuit courts shall have exclusive jurisdiction to appoint conservators for both adults and minors.  The family and circuit courts shall have concurrent jurisdiction over guardianships for incapacitated adults.  Either a guardian or conservator, or both, may be appointed. [CC 1859, §1343; am L 1903, c 16, §1; RL 1925, §3064; am L 1925, c 42, §1; RL 1935, §4850; RL 1945, §12500; RL 1955, §338-1; HRS §551-1; am L 1972, c 145, §1(e); am L 1976, c 200, pt of §1; am L 2004, c 161, §16]

Cross References

Jurisdiction to appoint guardian:  Minors, see §571-11; adults, see §571-14.

Jurisdiction of circuit court, see §§603-21.6, 603-36.

Case Notes

Powers, inherent powers of a court of chancery.  See 13 H. 257, 262; 26 H. 337, 340-41.

Jurisdiction at chambers.  See 16 H. 13, 15; 16 H. 242, aff'd 197 U.S. 348; 16 H. 412.

Under this section, even before family court constituted, court could appoint guardian of person or estate without appointing both, whether for a minor, insane person or spendthrift.  34 H. 935, 941.



§551-2 - Guardian ad litem; next friend; appointment.

§551-2  Guardian ad litem; next friend; appointment.  Nothing in this chapter impairs or affects the power of any court to appoint a guardian to defend the interests of any minor or person not in being impleaded in such court, or interested in any matter there pending, or its power to appoint or allow any person as next friend for a minor, to commence, prosecute, or defend any action or proceeding in the minor's behalf; provided that in all proceedings for annulment, divorce, or separation, except in the case of annulment on the ground of nonage, either spouse, although a minor, may sue or be sued in the minor's name without a guardian or next friend. [CC 1859, §1349; am L 1903, c 16, §2; RL 1925, §3070; RL 1935, §4857; RL 1945, §12507; am L 1947, c 78, §1; RL 1955, §338-8; HRS §551-2; am L 1972, c 145, §1(f); gen ch 1985]

Rules of Court

Probate, see HPR rule 28.

Case Notes

Power to appoint next friend or guardian ad litem is inherent in every court, including district courts.  11 H. 279, 281; 21 H. 160, 162; 23 H. 623, 624.  Purpose of this section was to make it clear that this power, already existing, was not taken away by provisions for appointment of guardians of person and estate.  11 H. 279, 280; 21 H. 160, 162; see 16 H. 13, 15.

Appointment of guardian ad litem for minor not mandatory in adoption proceeding.  42 H. 250, 262.  But is mandatory in custody or support proceeding if parentage at issue.  See §571-47.

Minors.

Under rule requiring sanction of court for issuance of process in suit instituted on behalf of minor, no formal order necessary.  8 H. 93; 11 H. 279, 281.  Same as to guardian ad litem for minor defendants.  21 H. 160; 34 H. 232, 235; 35 H. 682, 683.

Adult incompetents.

Guardian ad litem, next friend, may be appointed for incompetent or weak-minded adult, but when alleged incapacity is denied issue raised must be determined before further steps can be taken in the suit.  23 H. 457, 475; 24 H. 82, 84; see 24 H. 558.

Duties and powers.

No power to surrender substantial rights.  28 H. 310, 328; 35 H. 262; 42 H. 586, 610; 46 H. 475, 521-30, 382 P.2d 920; 198 F. Supp. 78, 83.  Duty to take appeal in proper case.  27 H. 132.  As to election of remedies, see 32 H. 928.

Compensation, expenses, right to.

26 H. 623; 27 H. 132; 34 H. 854; 35 H. 262; 35 H. 682; 46 H. 475, 521-30, 382 P.2d 920; 47 H. 216, 385 P.2d 828.



§551-11 to 13 - REPEALED.

GUARDIAN OF MINORS

§§551-11 to 13 REPEALED.  L 1976, c 200, pt of §1.

Cross References

For present provisions, see Uniform Probate Code, chapter 560, Article V.



§551-16 , 17 - REPEALED.

TESTAMENTARY GUARDIANS OF MINORS

§§551-16, 17  REPEALED.  L 1976, c 200, pt of §1.

Cross References

For present provisions, see Uniform Probate Code, chapter 560, Article V.



§551-21 - Small estates; clerk of the court to act when.

GUARDIANS AND DISPOSITION OF SMALL ESTATES

§551-21  Small estates; clerk of the court to act when.  Whenever so requested as provided in section 560:5-403, the court may appoint the clerk of the court of that circuit as conservator of the protected person whose estate is of a value of less than $10,000 who shall serve in such capacity, with the full powers of and under like obligations as other conservators appointed under this chapter and chapter 560, except that the clerk shall not be required to give any bond; nor shall the clerk be entitled to any commission or compensation except for expenses necessarily and actually incurred, nor shall the clerk or the protected person or the estate of the protected person be liable for any court costs arising out of the guardianship, except the actual cost of any advertising found necessary.  The right of the clerk to act as the conservator shall not be affected by reason of any increase of the estate to an amount in excess of $10,000 as the result of any accumulations of income accruing from the original principal of the estate or by the increase in value of the principal; provided that if the estate reaches in value the sum of $16,250, a conservator shall then be appointed under the preceding sections of this chapter or the court, in its discretion, may allow the conservator appointed under this section to continue to act even though the total assets exceed $16,250. [L 1927, c 168, §1; RL 1935, §4854; am L 1939, c 119, §1; am L 1943, c 193, §2; RL 1945, §12504; am L 1947, c 96, §1; RL 1955, §338-5; am L 1965, c 6, §1; HRS §551-21; am L 1976, c 200, pt of §1; gen ch 1985; am L 1987, c 327, §1; am L 1998, c 44, §2; am L 2004, c 161, §17]

Rules of Court

Small conservatorships, see HPR rule 112.



§551-22 - Estates less than $100.

§551-22  Estates less than $100.  When the whole estate of a person over the age of eighteen for whom a conservator could be appointed does not exceed the value of $100, the court, in its discretion, without the appointment of a conservator or the giving of bond, may authorize the deposit thereof in a depository authorized to receive fiduciary funds in the name of a suitable person designated by the court, or if the assets do not consist of money, authorize the delivery thereof to a suitable person designated by the court.  The person receiving such money or other assets shall hold and dispose of the same in such manner as the court shall direct. [L 1965, c 6, §2; Supp, §338-5.5; HRS §551-22; am L 1976, c 200, pt of §1; am L 1977, c 144, §55; am L 2004, c 161, §18]



§551-26 to 34 - REPEALED.

GUARDIANS OF INSANE PERSONS AND SPENDTHRIFTS

§§551-26 to 34  REPEALED.  L 1976, c 200, pt of §1.

Cross References

For present provisions, see Uniform Probate Code, chapter 560, Article V.



§551-35 - Natural guardian and conservator of person alleged to be incapacitated or in need of protective proceedings.

§551-35  Natural guardian and conservator of person alleged to be incapacitated or in need of protective proceedings.  The father and mother of an incapacitated or protected person are jointly and severally the person's natural guardians and conservators.  They shall have equal powers and duties with respect to the person and neither shall have any right superior to that of the other concerning the person's custody or control or any other matter affecting the person; provided that if either parent dies or abandons the family or is incapable for any reason to act as guardian or conservator, or both, the guardianship or conservatorship, or both, devolves or devolve upon the other parent, and that when the parents live apart, the court may award the guardianship or conservatorship to either of them, having special regard to the interests of the incompetent adult person. [L 1957, c 173, §1; am L Sp 1959 2d, c 1, §20; Supp, §338-9.5; HRS §551-35; am L 1976, c 200, pt of §1; am L 2004, c 161, §19]



§551-41 to 43 - REPEALED.

GUARDIANS OF NONRESIDENTS

§§551-41 to 43  REPEALED.  L 1976, c 200, pt of §1.

Cross References

For present provisions, see Uniform Probate Code, chapter 560, Article V.



§551-46 to 48 - REPEALED.

CONSERVATOR FOR ABSENTEE

§§551-46 to 48  REPEALED.  L 1976, c 200, pt of §1.

Cross References

For present provisions, see Uniform Probate Code, chapter 560, Article V.



§551-51 to 64 - REPEALED.

GENERAL POWERS AND DUTIES OF GUARDIANS

§§551-51 to 64  REPEALED.  L 1976, c 200, pt of §1.

Cross References

For present provisions, see Uniform Probate Code, chapter 560, Article V.



§551-71 to 91 - REPEALED.

SALE OF REAL ESTATE

§§551-71 to 91  REPEALED.  L 1976, c 200, pt of §1.

Cross References

For present provisions, see Uniform Probate Code, chapter 560, Article V.






CHAPTER 551A - OFFICE OF THE PUBLIC GUARDIAN

§551A-1 - Office of public guardian; establishment; appointment.

[§551A-1]  Office of public guardian; establishment; appointment.  There is established the office of the public guardian in the judiciary.  The chief justice shall appoint the public guardian, who shall serve at the chief justice's pleasure. [L 1984, c 223, pt of §1]



§551A-2 - Powers and duties.

§551A-2  Powers and duties.  (a)  The public guardian shall serve as guardian, limited guardian, testamentary guardian, or temporary guardian of an incapacitated person when so appointed by the family court or by the circuit court under chapter 560.  The public guardian may file a petition for the public guardian's own appointment.  Petitions for public guardianship may also be filed by any person, agency, or facility responsible for the support or care of individuals who:

(1)  Are not able to understand or adequately participate in decisions concerning their care; and

(2)  Have no relatives or friends willing and able to act as a guardian.

(b)  The public guardian shall have the same powers and duties as a private guardian.

(c)  The public guardian shall assist the court, as the court may request or direct, in proceedings for the appointment of a guardian and in the supervision of persons, corporations, or agencies which have been appointed as guardians.

(d)  The public guardian shall advise and assist persons, corporations, and agencies which are seeking appointment as a guardian for an incapacitated person.  The public guardian shall also provide advice, information, and guidance to the persons, corporations, or agencies who have been appointed as guardian to assist them in the discharge of their duties.

(e)  The public guardian may offer guidance and counsel, without court appointment as guardian, to those persons who request such assistance or to those on whose behalf it is requested for the purpose of encouraging maximum self-reliance and independence of such persons and avoiding the need for appointment of a guardian.

(f)  The public guardian shall develop programs of public education on guardianship and alternatives to guardianship and encourage the development of private guardians able and willing to serve as guardian. [L 1984, c 223, pt of §1; am L 1986, c 158, §1; am L 2004, c 161, §20; am L 2005, c 22, §36]



§551A-3 - When not appointed.

[§551A-3]  When not appointed.  The public guardian shall not be appointed if another suitable guardian is available and willing to accept the guardianship appointment, unless the court finds that the best interests of the ward would be better served by the appointment of the public guardian. [L 1984, c 223, pt of §1]



§551A-4 - Court costs.

[§551A-4]  Court costs.  In any proceeding for appointment of a public guardian, the court may waive any court costs or filing fees. [L 1984, c 223, pt of §1]



§551A-5 - Fees for services; when not allowed.

[§551A-5]  Fees for services; when not allowed.  (a)  The public guardian may receive such reasonable fees for services as public guardian as the court allows.

(b)  No fees shall be allowed which would unreasonably diminish the ward's estate so as to endanger the ward's financial independence, and no fees shall be allowed when the ward's primary source of support derives from public funds.

(c)  Any fees received under this section by the public guardian shall be deposited in the state general fund.

(d)  No fees shall accrue to the individual benefit of the public guardian. [L 1984, c 223, pt of §1]



§551A-6 - Rules.

[§551A-6]  Rules.  The public guardian shall make such rules as may be necessary to carry out its duties. [L 1984, c 223, pt of §1]



§551A-7 - Annual report.

[§551A-7]  Annual report.  The public guardian shall prepare and submit an annual report to the chief justice and render such other reports as the chief justice may from time to time require. [L 1984, c 223, pt of §1]



§551A-8 - Funding.

[§551A-8]  Funding.  Funding for the office of the public guardian shall be included in the budget of the judiciary. [L 1984, c 223, pt of §1]



§551A-9 - Contracts.

[§551A-9]  Contracts.  The public guardian may make and enter into contracts, and generally do all such things as in its judgment may be necessary, proper, and expedient in accomplishing its duties. [L 1984, c 223, pt of §1]






CHAPTER 551D - UNIFORM DURABLE POWER OF ATTORNEY ACT

§551D-1 - Definition.

[§551D-1]  Definition.  A durable power of attorney is a power of attorney by which a principal designates another as the principal's attorney-in-fact in writing and the writing contains the words "This power of attorney shall not be affected by the disability of the principal", "This power of attorney shall become effective upon the disability or incapacity of the principal", or similar words showing the intent of the principal that the authority conferred shall be exercisable notwithstanding the principal's subsequent disability or incapacity. [L 1989, c 270, pt of §1]



§551D-2 - Durable power of attorney not affected by disability.

[§551D-2]  Durable power of attorney not affected by disability.  All acts done by an attorney-in-fact pursuant to a durable power of attorney during any period of disability or incapacity of the principal have the same effect and inure to the benefit of and bind the principal and the principal's successors in interest as if the principal were competent and not disabled. [L 1989, c 270, pt of §1]



§551D-2.5 - Durable power of attorney for health care decisions.

§551D-2.5  Durable power of attorney for health care decisions.  A competent person who has attained the age of majority may execute a durable power of attorney authorizing an agent to make any lawful health care decisions pursuant to chapter 327E. [L 1992, c 208, §§2, 4; am L 1999, c 169, §2]

Cross References

Patients' bill of rights and responsibilities act, see chapter 432E.

Law Journals and Reviews

The Death Of The Living Will And The Making Of Health Care Decisions Under Hawaii's New But Not Quite Uniform Health-Care Decisions Act.  III HBJ No. 13, at pg. 29.



§551D-2.6 - REPEALED.

§551D-2.6  REPEALED.  L 1999, c 169, §3.



§551D-3 - Relation of attorney-in-fact to court-appointed fiduciary.

§551D-3  Relation of attorney-in-fact to court-appointed fiduciary.  (a)  If, following execution of a durable power of attorney, a court of the principal's domicile appoints a conservator or other fiduciary charged with the management of all of the principal's property or all of the principal's property except specified exclusions, the attorney-in-fact is accountable to the fiduciary as well as to the principal.  The fiduciary has the power to revoke or amend the power of attorney that the principal would have had if the principal were not disabled or incapacitated.

(b)  A principal may nominate, by a durable power of attorney, the principal's conservator or guardian for consideration by the court if protective proceedings for the principal's property or person are thereafter commenced.  The court shall make its appointment in accordance with the principal's most recent nomination in a durable power of attorney except for good cause or disqualification. [L 1989, c 270, pt of §1; am L 2004, c 161, §21]



§551D-4 - Power of attorney not revoked until notice.

[§551D-4]  Power of attorney not revoked until notice.  (a)  The death of a principal who has executed a written power of attorney, durable or otherwise, does not revoke or terminate the agency as to the attorney-in-fact or other person, who, without actual knowledge of the death of the principal, acts in good faith under the power.  Any action so taken, unless otherwise invalid or unenforceable, binds successors in interest of the principal.

(b)  The disability or incapacity of a principal who has previously executed a written power of attorney that is not a durable power does not revoke or terminate the agency as to the attorney-in-fact or other person, who, without actual knowledge of the disability or incapacity of the principal, acts in good faith under the power.  Any action so taken, unless otherwise invalid or unenforceable, binds the principal and the principal's successors in interest. [L 1989, c 270, pt of §1]



§551D-5 - Proof of continuance of durable and other powers.

[§551D-5]  Proof of continuance of durable and other powers.  As to acts undertaken in good faith reliance thereon, an affidavit executed by the attorney-in-fact under a power of attorney, durable or otherwise, stating that the attorney-in-fact did not have at the time of exercise of the power actual knowledge of the termination of the power by revocation or of the principal's death, disability, or incapacity is conclusive proof of the nonrevocation or nontermination of the power at that time.  If the exercise of the power of attorney requires execution and delivery of any instrument that is recordable, the affidavit when authenticated for record is likewise recordable.  This section does not affect any provision in a power of attorney for its termination by expiration of time or occurrence of an event other than express revocation or a change in the principal's capacity. [L 1989, c 270, pt of §1]



§551D-6 - Uniformity of application and construction.

[§551D-6]  Uniformity of application and construction.  This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it. [L 1989, c 270, pt of §1]

Revision Note

"Chapter" substituted for "Act".



§551D-7 - Short title.

[§551D-7]  Short title.  This chapter may be cited as the Uniform Durable Power of Attorney Act. [L 1989, c 270, pt of §1]

Revision Note

"Chapter" substituted for "Act".






CHAPTER 552 - UNIFORM VETERAN'S GUARDIANSHIP ACT

CHAPTER 552

UNIFORM VETERAN'S GUARDIANSHIP ACT

REPEALED.  L 1976, c 200, pt of §1.

Cross References

For present provisions, see Uniform Probate Code, chapter 560, Article V.



CHAPTER 553 - UNIFORM GIFTS TO MINORS ACT

CHAPTER 553

UNIFORM GIFTS TO MINORS ACT

REPEALED.  L 1985, c 91, §2.



CHAPTER 553A - UNIFORM TRANSFERS TO MINORS ACT

§553A-1 - Definitions.

[§553A-1]  Definitions.  As used in this chapter, unless the context otherwise requires:

"Adult" means an individual who has attained the age of twenty-one years.

"Benefit plan" means an employer's plan for the benefit of an employee or partner.

"Broker" means a person lawfully engaged in the business of effecting transactions in securities or commodities for the person's own account or for the account of others.

"Conservator" means a person appointed or qualified by a court to act as general, limited, or temporary guardian of a minor's property or a person legally authorized to perform substantially the same functions.

"Court" means the circuit court of the State.

"Custodial property" means (1) any interest in property transferred to a custodian under this chapter and (2) the income from and proceeds of that interest in property.

"Custodian" means a person so designated under section 553A-9 or a successor or substitute custodian designated under section 553A-18.

"Financial institution" means a bank, trust company, savings institution, or credit union, chartered and supervised under state or federal law.

"Legal representative" means an individual's personal representative or conservator.

"Member of the minor's family" means the minor's parent, stepparent, spouse, grandparent, brother, sister, uncle, or aunt, whether of the whole or half blood or by adoption.

"Minor" means an individual who has not attained the age of twenty-one years.

"Person" means an individual, corporation, organization, or other legal entity.

"Personal representative" means an executor, administrator, successor personal representative, or special administrator of a decedent's estate or a person legally authorized to perform substantially the same functions.

"State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States.

"Transfer" means a transaction that creates custodial property under section 553A-9.

"Transferor" means a person who makes a transfer under this chapter.

"Trust company" means a financial institution, corporation, or other legal entity, authorized to exercise general trust powers. [L 1985, c 91, pt of §1]



§553A-2 - Scope and jurisdiction.

[§553A-2]  Scope and jurisdiction.  (a)  This chapter applies to a transfer that refers to this chapter in the designation under section 553A-9(a) by which the transfer is made if at the time of the transfer, the transferor, the minor, or the custodian is a resident of this State or the custodial property is located in this State.  The custodianship so created remains subject to this chapter despite a subsequent change in residence of a transferor, the minor, or the custodian, or the removal of custodial property from this State.

(b)  A person designated as custodian under this chapter is subject to personal jurisdiction in this State with respect to any matter relating to the custodianship.

(c)  A transfer that purports to be made and which is valid under the Uniform Transfers to Minors Act, the Uniform Gifts to Minors Act, or a substantially similar act, of another state is governed by the law of the designated state and may be executed and is enforceable in this State if at the time of the transfer, the transferor, the minor, or the custodian is a resident of the designated state or the custodial property is located in the designated state. [L 1985, c 91, pt of §1]



§553A-3 - Nomination of custodian.

[§553A-3]  Nomination of custodian.  (a)  A person having the right to designate the recipient of property transferable upon the occurrence of a future event may revocably nominate a custodian to receive the property for a minor beneficiary upon the occurrence of the event by naming the custodian followed in substance by the words:  "as custodian for ____________________ (name of minor) under the Hawaii Uniform Transfers to Minors Act."  The nomination may name one or more persons as substitute custodians to whom the property must be transferred, in the order named, if the first nominated custodian dies before the transfer or is unable, declines, or is ineligible to serve.  The nomination may be made in a will, a trust, a deed, an instrument exercising a power of appointment, or in a writing designating a beneficiary of contractual rights which is registered with or delivered to the payor, issuer, or other obligor of the contractual rights.

(b)  A custodian nominated under this section must be a person to whom a transfer of property of that kind may be made under section 553A-9(a).

(c)  The nomination of a custodian under this section does not create custodial property until the nominating instrument becomes irrevocable or a transfer to the nominated custodian is completed under section 553A-9.  Unless the nomination of a custodian has been revoked, upon the occurrence of the future event the custodianship becomes effective and the custodian shall enforce a transfer of the custodial property pursuant to section 553A-9. [L 1985, c 91, pt of §1]



§553A-4 - Transfer by gift or exercise of power of appointment.

[§553A-4]  Transfer by gift or exercise of power of appointment.  A person may make a transfer by irrevocable gift to, or the irrevocable exercise of a power of appointment in favor of, a custodian for the benefit of a minor pursuant to section 553A-9. [L 1985, c 91, pt of §1]



§553A-5 - Transfer authorized by will or trust.

[§553A-5]  Transfer authorized by will or trust.  (a)  A personal representative or trustee may make an irrevocable transfer pursuant to section 553A-9 to a custodian for the benefit of a minor as authorized in the governing will or trust.      (b)  If the testator or settlor has nominated a custodian under section 553A-3 to receive the custodial property, the transfer must be made to that person.

(c)  If the testator or settlor has not nominated a custodian under section 553A-3, or all persons so nominated as custodian die before the transfer or are unable, decline, or are ineligible to serve, the personal representative or the trustee, as the case may be, shall designate the custodian from among those eligible to serve as custodian for property of that kind under section 553A-9(a). [L 1985, c 91, pt of §1]



§553A-6 - Other transfer by fiduciary.

[§553A-6]  Other transfer by fiduciary.  (a)  Subject to subsection (c), a personal representative or trustee may make an irrevocable transfer to another adult or trust company as custodian for the benefit of a minor pursuant to section 553A-9, in the absence of a will or under a will or trust that does not contain an authorization to do so.

(b)  Subject to subsection (c), a conservator may make an irrevocable transfer to another adult or trust company as custodian for the benefit of the minor pursuant to section 553A-9.

(c)  A transfer under subsection (a) or (b) may be made only if:

(1)  The personal representative, trustee, or conservator considers the transfer to be in the best interest of the minor;

(2)  The transfer is not prohibited by or inconsistent with provisions of the applicable will, trust agreement, or other governing instrument; and

(3)  The transfer is authorized by the court if it exceeds $10,000 in value. [L 1985, c 91, pt of §1]

Rules of Court

Transfers, see HPR rule 111.



§553A-7 - Transfer by obligor.

[§553A-7]  Transfer by obligor.  (a)  Subject to subsections (b) and (c), a person not subject to section 553A-5 or 553A-6 who holds property of or owes a liquidated debt to a minor not having a conservator may make an irrevocable transfer to a custodian for the benefit of the minor pursuant to section 553A-9.

(b)  If a person having the right to do so under section 553A-3 has nominated a custodian under that section to receive the custodial property, the transfer must be made to that person.

(c)  If no custodian has been nominated under section 553A-3, or all persons so nominated as custodian die before the transfer or are unable, decline, or are ineligible to serve, a transfer under this section may be made to an adult member of the minor's family or to a trust company unless the property exceeds $10,000 in value. [L 1985, c 91, pt of §1]



§553A-8 - Receipt for custodial property.

[§553A-8]  Receipt for custodial property.  A written acknowledgment of delivery by a custodian constitutes a sufficient receipt and discharge for custodial property transferred to the custodian pursuant to this chapter. [L 1985, c 91, pt of §1]



§553A-9 - Manner of creating custodial property and effecting transfer; designation of initial custodian; control.

[§553A-9]  Manner of creating custodial property and effecting transfer; designation of initial custodian; control.  (a)  Custodial property is created and a transfer is made whenever:

(1)  An uncertificated security or a certificated security in registered form is either:

(A)  Registered in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words:  "as custodian for ____________________ (name of minor) under the Hawaii Uniform Transfers to Minors Act"; or

(B)  Delivered if in certificated form, or any document necessary for the transfer of an uncertificated security is delivered, together with any necessary endorsement to an adult other than the transferor or to a trust company as custodian, accompanied by an instrument in substantially the form set forth in subsection (b);

(2)  Money is paid or delivered to a broker or financial institution for credit to an account in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for ____________________ (name of minor) under the Hawaii Uniform Transfers to Minors Act";

(3)  The ownership of a life or endowment insurance policy or annuity contract is either:

(A)  Registered with the issuer in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words:  "as custodian for ____________________ (name of minor) under the Hawaii Uniform Transfers to Minors Act"; or

(B)  Assigned in a writing delivered to an adult other than the transferor or to a trust company whose name in the assignment is followed in substance by the words:  "as custodian for ____________________ (name of minor) under the Hawaii Uniform Transfers to Minors Act";

(4)  An irrevocable exercise of a power of appointment or an irrevocable present right to future payment under a contract is the subject of a written notification delivered to the payor, issuer, or other obligor that the right is transferred to the transferor, an adult other than the transferor, or a trust company, whose name in the notification is followed in substance by the words:  "as custodian for ____________________ (name of minor) under the Hawaii Uniform Transfers to Minors Act";

(5)  An interest in real property is recorded in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for ____________________ (name of minor) under the Hawaii Uniform Transfers to Minors Act";

(6)  A certificate of title issued by a department or agency of a state or of the United States which evidences title to tangible personal property is either:

(A)  Issued in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words:  "as custodian for ____________________ (name of minor) under the Hawaii Uniform Transfers to Minors Act"; or

(B)  Delivered to an adult other than the transferor or to a trust company, endorsed to that person followed in substance by the words:  "as custodian for ____________________ (name of minor) under the Hawaii Uniform Transfers to Minors Act"; or

(7)  An interest in any property not described in paragraphs (1) through (6) is transferred to an adult other than the transferor or to a trust company by a written instrument in substantially the form set forth in subsection (b).

(b)  An instrument in the following form satisfies the requirements of paragraphs (1)(B) and (7) of subsection (a):

"TRANSFER UNDER THE HAWAII

UNIFORM TRANSFERS TO MINORS ACT

I, ____________________ (name of transferor or name and representative capacity if a fiduciary) hereby transfer to ____________________ (name of custodian), as custodian for ____________________ (name of minor) under the Hawaii Uniform Transfers to Minors Act, the following:  (insert a description of the custodial property sufficient to identify it).

Dated:  ____________________

________________________________________

(Signature)

____________________ (name of custodian) acknowledges receipt of the property described above as custodian for the minor named above under the Hawaii Uniform Transfers to Minors Act.

Dated:  ____________________

________________________________________"

(Signature of Custodian)

(c)  A transferor shall place the custodian in control of the custodial property as soon as practicable. [L 1985, c 91, pt of §1]



§553A-10 - Single custodianship.

[§553A-10]  Single custodianship.  A transfer may be made only for one minor, and only one person may be the custodian.  All custodial property held under this chapter by the same custodian for the benefit of the same minor constitutes a single custodianship. [L 1985, c 91, pt of §1]



§553A-11 - Validity and effect of transfer.

[§553A-11]  Validity and effect of transfer.  (a)  The validity of a transfer made in a manner prescribed in this chapter is not affected by:

(1)  Failure of the transferor to comply with section 553A-9(c) concerning possession and control;

(2)  Designation of an ineligible custodian, except designation of the transferor in the case of property for which the transferor is ineligible to serve as custodian under section 553A-9(a); or

(3)  Death or incapacity of a person nominated under section 553A-3 or designated under section 553A-9 as custodian or the renunciation of the office by that person.

(b)  A transfer made pursuant to section 553A-9 is irrevocable, and the custodial property is indefeasibly vested in the minor, but the custodian has all the rights, powers, duties, and authority provided in this chapter, and neither the minor nor the minor's legal representative has any right, power, duty, or authority with respect to the custodial property except as provided in this chapter.

(c)  By making a transfer, the transferor incorporates in the disposition all the provisions of this chapter and grants to the custodian, and to any third person dealing with a person designated as custodian, the respective powers, rights, and immunities provided in this chapter. [L 1985, c 91, pt of §1]



§553A-12 - Care of custodial property.

[§553A-12]  Care of custodial property.  (a)  A custodian shall:

(1)  Take control of custodial property;

(2)  Register or record title to custodial property if appropriate; and

(3)  Collect, hold, manage, invest, and reinvest custodial property.

(b)  In dealing with custodial property, a custodian shall observe the standard of care that would be observed by a prudent person dealing with property of another and is not limited by any other statute restricting investments by fiduciaries.  If a custodian has a special skill or expertise or is named custodian on the basis of representations of a special skill or expertise, the custodian shall use that skill or expertise.  However, a custodian, in the custodian's discretion and without liability to the minor or the minor's estate, may retain any custodial property received from a transferor.

(c)  A custodian may invest in or pay premiums on life insurance or endowment policies on:

(1)  The life of the minor only if the minor or the minor's estate is the sole beneficiary; or

(2)  The life of another person in whom the minor has an insurable interest only to the extent that the minor, the minor's estate, or the custodian in the capacity of custodian, is the irrevocable beneficiary.

(d)  A custodian at all times shall keep custodial property separate and distinct from all other property in a manner sufficient to identify it clearly as custodial property of the minor.  Custodial property consisting of an undivided interest is so identified if the minor's interest is held as a tenant in common and is fixed.  Custodial property subject to recordation is so identified if it is recorded, and custodial property subject to registration is so identified if it is either registered, or held in an account designated, in the name of the custodian, followed in substance by the words:  "as a custodian for ____________________ (name of minor) under the Hawaii Uniform Transfers to Minors Act."

(e)  A custodian shall keep records of all transactions with respect to custodial property, including information necessary for the preparation of the minor's tax returns, and shall make them available for inspection at reasonable intervals by a parent or legal representative of the minor or by the minor if the minor has attained the age of fourteen years. [L 1985, c 91, pt of §1]



§553A-13 - Powers of custodian.

[§553A-13]  Powers of custodian.  (a)  A custodian, acting in a custodial capacity, has all the rights, powers, and authority over custodial property that unmarried adult owners have over their own property, but a custodian may exercise those rights, powers, and authority in that capacity only.

(b)  This section does not relieve a custodian from liability for breach of section 553A-12. [L 1985, c 91, pt of §1]



§553A-14 - Use of custodial property.

[§553A-14]  Use of custodial property.  (a)  A custodian may deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the custodian considers advisable for the use and benefit of the minor, without court order and without regard to:

(1)  The duty or ability of the custodian personally or of any other person to support the minor; or

(2)  Any other income or property of the minor which may be applicable or available for that purpose.

(b)  On petition of an interested person or the minor if the minor has attained the age of fourteen years, the court may order the custodian to deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the court considers advisable for the use and benefit of the minor.

(c)  A delivery, payment, or expenditure under this section is in addition to, not in substitution for, and does not affect any obligation of a person to support the minor. [L 1985, c 91, pt of §1]



§553A-15 - Custodian's expenses, compensation, and bond.

[§553A-15]  Custodian's expenses, compensation, and bond.  (a)  A custodian is entitled to reimbursement from custodial property for reasonable expenses incurred in the performance of the custodian's duties.

(b)  Except for one who is a transferor under section 553A-4, a custodian has a noncumulative election during each calendar year to charge reasonable compensation for services performed during that year.

(c)  Except as provided in section 553A-18(f), a custodian need not give a bond. [L 1985, c 91, pt of §1]



§553A-16 - Exemption of third person from liability.

[§553A-16]  Exemption of third person from liability.  A third person in good faith and without court order may act on the instructions of or otherwise deal with any person purporting to make a transfer or purporting to act in the capacity of a custodian and, in the absence of knowledge, is not responsible for determining:

(1)  The validity of the purported custodian's designation;

(2)  The propriety of, or the authority under this chapter for, any act of the purported custodian;

(3)  The validity or propriety under this chapter of any instrument or instructions executed or given either by the person purporting to make a transfer or by the purported custodian; or

(4)  The propriety of the application of any property of the minor delivered to the purported custodian. [L 1985, c 91, pt of §1]



§553A-17 - Liability to third persons.

[§553A-17]  Liability to third persons.  (a)  A claim based on:

(1)  A contract entered into by a custodian acting in a custodial capacity;

(2)  An obligation arising from the ownership or control of custodial property; or

(3)  A tort committed during the custodianship;

may be asserted against the custodial property by proceeding against the custodian in the custodial capacity, whether or not the custodian or the minor is personally liable therefor.

(b)  A custodian is not personally liable:

(1)  On a contract properly entered into in the custodial capacity unless the custodian fails to reveal that capacity and to identify the custodianship in the contract; or

(2)  For an obligation arising from control of custodial property or for a tort committed during the custodianship unless the custodian is personally at fault.

(c)  A minor is not personally liable for an obligation arising from ownership of custodial property or for a tort committed during the custodianship unless the minor is personally at fault. [L 1985, c 91, pt of §1]



§553A-18 - Renunciation, resignation, death, or removal of custodian; designation of successor custodian.

§553A-18  Renunciation, resignation, death, or removal of custodian; designation of successor custodian.  (a)  A person nominated under section 553A-3 or designated under section 553A-9 as custodian may decline to serve by delivering a valid renunciation pursuant to chapter 526 to the person who made the nomination or to the transferor or the transferor's legal representative.  If the event giving rise to a transfer has not occurred and no substitute custodian able, willing, and eligible to serve was nominated under section 553A-3, the person who made the nomination may nominate a substitute custodian under section 553A-3; otherwise the transferor or the transferor's legal representative shall designate a substitute custodian at the time of the transfer, in either case from among the persons eligible to serve as custodian for that kind of property under section 553A-9(a).  The custodian so designated has the rights of a successor custodian.

(b)  A custodian at any time may designate a trust company or an adult other than a transferor under section 553A-4 as successor custodian by executing and dating an instrument of designation before a subscribing witness other than the successor.  If the instrument of designation does not contain or is not accompanied by the resignation of the custodian, the designation of the successor does not take effect until the custodian resigns, dies, becomes incapacitated, or is removed.

(c)  A custodian may resign at any time by delivering written notice to the minor if the minor has attained the age of fourteen years and to the successor custodian and by delivering the custodial property to the successor custodian.

(d)  If a custodian is ineligible, dies, or becomes incapacitated without having effectively designated a successor and the minor has attained the age of fourteen years, the minor may designate as successor custodian, in the manner prescribed in subsection (b), an adult member of the minor's family, a conservator of the minor, or a trust company.  If the minor has not attained the age of fourteen years or fails to act within sixty days after the ineligibility, death, or incapacity, the conservator of the minor becomes successor custodian.  If the minor has no conservator or the conservator declines to act, the transferor, the legal representative of the transferor or of the custodian, an adult member of the minor's family, or any other interested person may petition the court to designate a successor custodian.

(e)  A custodian who declines to serve under subsection (a) or resigns under subsection (c), or the legal representative of a deceased or incapacitated custodian, as soon as practicable, shall put the custodial property and records in the possession and control of the successor custodian.  The successor custodian by action may enforce the obligation to deliver custodial property and records and becomes responsible for each item as received.

(f)  A transferor, the legal representative of a transferor, an adult member of the minor's family, a guardian of the minor, the conservator of the minor, or the minor if the minor has attained the age of fourteen years may petition the court to remove the custodian for cause and to designate a successor custodian other than a transferor under section 553A-4 or to require the custodian to give appropriate bond. [L 1985, c 91, pt of §1; am L 2000, c 43, §2; am L 2004, c 161, §36]



§553A-19 - Accounting by and determination of liability of custodian.

§553A-19  Accounting by and determination of liability of custodian.  (a)  A minor who has attained the age of fourteen years, the minor's guardian or legal representative, an adult member of the minor's family, a transferor, or a transferor's legal representative may petition the court:

(1)  For an accounting by the custodian or the custodian's legal representative; or

(2)  For a determination of responsibility, as between the custodial property and the custodian personally, for claims against the custodial property unless the responsibility has been adjudicated in an action under section 553A-17 to which the minor or the minor's legal representative was a party.

(b)  A successor custodian may petition the court for an accounting by the predecessor custodian.

(c)  The court, in a proceeding under this chapter or in any other proceeding, may require or permit the custodian or the custodian's legal representative to account.

(d)  If a custodian is removed under section 553A-18(f), the court shall require an accounting and order delivery of the custodial property and records to the successor custodian and the execution of all instruments required for transfer of the custodial property. [L 1985, c 91, pt of §1; am L 2004, c 161, §36]

Rules of Court

Accountings, see Hawaii Probate Rules, part A(VII); HPR rules 83, 84.



§553A-20 - Termination of custodianship.

[§553A-20]  Termination of custodianship.  The custodian shall transfer in an appropriate manner the custodial property to the minor or to the minor's estate upon the earlier of:

(1)  The minor's attainment of twenty-one years of age with respect to custodial property transferred under section 553A-4 or 553A-5;

(2)  The minor's attainment of age eighteen with respect to custodial property transferred under section 553A-6 or 553A-7; or

(3)  The minor's death. [L 1985, c 91, pt of §1]



§553A-21 - Applicability.

[§553A-21]  Applicability.  This chapter applies to a transfer within the scope of section 553A-2 made after July 1, 1985 if:

(1)  The transfer purports to have been made under the Hawaii Uniform Gifts to Minors Act; or

(2)  The instrument by which the transfer purports to have been made uses in substance the designation "as custodian under the Uniform Gifts to Minors Act" or "as custodian under the Uniform Transfers to Minors Act" of any other state, and the application of this chapter is necessary to validate the transfer. [L 1985, c 91, pt of §1]

Revision Note

"July 1, 1985" substituted for "its effective date".



§553A-22 - Effect on existing custodianships.

[§553A-22]  Effect on existing custodianships.  (a)  Any transfer of custodial property as now defined in this chapter made before July 1, 1985, is validated notwithstanding that there was no specific authority in the Hawaii Uniform Gifts to Minors Act for the coverage of custodial property of that kind or for a transfer from that source at the time the transfer was made.

(b)  This chapter applies to all transfers made before July 1, 1985, in a manner and form prescribed in the Hawaii Uniform Gifts to Minors Act except insofar as the application impairs constitutionally vested rights or extends the duration of custodianships in existence on July 1, 1985.

(c)  Sections 553A-1 and 553A-20 with respect to the age of a minor for whom custodial property is held under this chapter do not apply to custodial property held in a custodianship that terminated because of the minor's attainment of the age of eighteen after March 27, 1972, and before July 1, 1985. [L 1985, c 91, pt of §1]

Revision Note

"July 1, 1985" substituted for "the effective date of this chapter".



§553A-23 - Uniformity of application and construction.

[§553A-23]  Uniformity of application and construction.  This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it. [L 1985, c 91, pt of §1]



§553A-24 - Short title.

[§553A-24]  Short title.  This chapter may be cited as the "Hawaii Uniform Transfers to Minors Act". [L 1985, c 91, pt of §1]






CHAPTER 554 - TRUSTS AND TRUSTEES; ACCOUNTS

§554-1 - Vesting title to trust estates.

§554-1  Vesting title to trust estates.  In the case of the valid appointment or succession of any trustee to fill a vacancy in any trusteeship, whether the vacancy is caused by death, removal, or otherwise, any circuit court having jurisdiction over the subject matter of the trust, may make a vesting order which shall vest the legal title in and to the trust property situate in the State in the trustee so appointed or succeeding, subject to the trust, solely, unless there be a co-trustee or co-trustees in which case in the new trustee and the new trustee's co-trustee or co-trustees as the case may be jointly. [L 1909, c 59, §1; RL 1925, §2474; RL 1935, §4711; RL 1945, §12571; RL 1955, §340-1; HRS §554-1; am L 1972, c 145, §3(a); gen ch 1985]

Rules of Court

Vesting orders, see HPR rule 126(b).



§554-2 - Nomination by beneficiaries; appointment of trustees.

§554-2  Nomination by beneficiaries; appointment of trustees.  (a)  Whenever any appointment of a trustee under a private trust is made by any court of record, if, prior to such appointment, beneficiaries who constitute a majority both in number and interest of the beneficiaries of the trust (as hereinafter defined) nominate for the trusteeship by an instrument or instruments in writing filed in the court any qualified person or corporation worthy in the opinion of the court to be appointed, the court shall appoint the nominee as the trustee, unless the express terms of the trust provide an effective method of nomination or appointment.  No person so nominated as trustee by the beneficiaries of any such trust shall be held disqualified to be appointed or to act as the trustee for the sole reason that the person is a beneficiary or a possible beneficiary under the trust estate.

(b)  The term "majority both in number and interest of the beneficiaries of the trust," as used in this section, means a majority of the competent adult beneficiaries holding more than one-half of the value of the then vested interests held by all the competent adult beneficiaries in the trust; provided that if the guardian of any spendthrift, non compos person, or minor, owning such a vested interest, when the guardian is not an adult beneficiary, or married to an adult beneficiary, of the trust, executes or joins in the execution of any instrument of nomination and presents the same to the court (each such guardian being hereby authorized in the guardian's discretion either to execute or to refrain from executing the instrument of nomination, as in the guardian's judgment shall be in the best interest of the guardian's ward), then the spendthrift, non compos person, or minor, and the value of the spendthrift's, non compos person's, or minor's interest shall be included in determining the majority both in number and interest of the beneficiaries of the trust.  The value of the then vested interests shall be determined as of the date of the presentation of the instrument or instruments of nomination to the court, in the manner provided for the appraisal of similar interests under the laws of the State for inheritance tax purposes and as the same would be valued for the purposes if the trust had been created by instrument made in contemplation of the death of the person who created the trust and the trust had come into existence and the death had occurred on the date of presentation of the instrument or instruments of nomination.  When more than one instrument is presented to the court designating the same nominee, the date of presentation for the purposes of this section shall be deemed to be the date when the last instrument is so presented.

(c)  This section applies to trusts created before, as well as to those created after April 28, 1943. [L 1943, c 68, §1 and pt of §2; RL 1945, §12572; RL 1955, §340-2; HRS §554-2; am L 1972, c 145, §3(b); gen ch 1985]

Case Notes

Determination of majority in number and interest.  42 H. 640.

Cited:  235 F.2d 223.



§554-3 - Trust estates, leases, investments, etc.

§554-3  Trust estates, leases, investments, etc.  Any circuit court having jurisdiction over a trust, on application of one or more of the trustees, and after such notice to those interested as is ordered by the court or provided by the rules of the court, may, if it appears to be for the benefit of the trust estate, authorize or direct the trustee or trustees to lease or extend the terms of leases of the real property for such periods as may be deemed advantageous to the estate; or to invest moneys of the trust estate in the purchase of real or personal property, or the constructing, improving, or repairing of buildings or other improvements on the land belonging to the trust estate, or in such other manner as the court deems to be most for the benefit of the trust estate and as best effecting the objects of the trust.  Any lease or extension of lease made under such authority or direction shall continue in force for the full period so authorized notwithstanding the trust has terminated. [L 1921, c 141, §1; RL 1925, §2464; am L 1929, c 92, §1; am L 1933, c 194, §1; RL 1935, §4712; RL 1945, §12573; RL 1955, §340-3; HRS §554-3; am L 1972, c 145, §3(c)]

Case Notes

Lease for term extending beyond duration of trust, application of this statute considered.  34 H. 333.  See as to power under will, 40 H. 543, compare 31 H. 500.



§554-4 - Annual account; trustees to file.

§554-4  Annual account; trustees to file.  Every trustee acting under appointment of any court or under any appointment requiring the approval of any court, shall, except in cases where the prior trustee, if any, was not required by statute or the instrument creating the trust or appointing the trustee to file such an account, file annually with the court having jurisdiction thereof an account showing in detail all receipts and disbursements, together with a full and detailed inventory of all property in the trustee's possession or under the trustee's control; provided that the court in cases in which it deems it advisable in the interests of the beneficiaries may permit the accounts to be filed biennially or triennially instead of annually or, if they are filed annually, may permit them to accumulate to be passed upon biennially or triennially; and provided further that the court on its own examination or that of its clerk, shall, without reference to a master, pass upon the accounts in cases in which the annual income does not exceed $1,000, except in the case of a final account when the court may refer the same to a master, irrespective of the amount of the annual income, if for any reason it is deemed proper or necessary.  If any such trustee fails to file an account as herein required, the clerk of the court in which the trustee is required to file the account, shall notify the trustee promptly of such failure, and, if the trustee fails to file the account within thirty days after such notification, the trustee shall be cited to appear before the court and be required to show cause why the trustee should not be punished for contempt of court as provided by section 710-1077 and the trustee shall be subject to all of the penalties in such section provided.  The court may also, in its discretion, remove any such trustee.

Unless otherwise required by the instrument creating the trust, nothing in this section shall be construed to require the filing of an annual account by a trustee or trustees appointed by the court as additional trustee or trustees to serve with or in the place and stead of a trustee or trustees appointed in the instrument creating a trust, nor by a trustee whose appointment is made in accordance with or pursuant to the instrument creating the trust where such appointment has been confirmed by any court in proceedings brought to secure the confirmation or approval thereof.  This provision applies to trusts existing on May 13, 1935, and appointments made thereunder as well as to future trusts. [L 1915, c 101, §1; RL 1925, §2475; am L 1929, c 169, §1; am L Sp 1933, c 38, §1; RL 1935, §4713; am L 1935, c 154, §1 and pt of §2; RL 1945, §12574; am L 1945, c 186, §1; RL 1955, §340-4; HRS §554-4; am L 1976, c 200, pt of §1; am L 1984, c 95, §11]

Cross References

Commissions and further allowances of trustees, see §607-18.

Rules of Court

Accountings, see Hawaii Probate Rules, part A(VII); HPR rules 83, 84.

Ex parte proceedings regarding accounts, applicability of Hawaii Rules of Civil Procedure, see HRCP rule 81(a).

Case Notes

Duty to render accurate accounts.  30 H. 359, 391.

Trustee may not make profits for itself.  30 H. 359, 386; 47 H. 629, 394 P.2d 432.

Right to interest on advance made by trustee to pay interest.  31 H. 958.

Ex parte approval of accounts not binding.  34 H. 263; 35 H. 501, 537; 35 H. 689, 707; 46 H. 475, 559, 382 P.2d 920.

What bookkeeping system required of trustee.  34 H. 417.

Whether accounts should be settled before termination of trust, duty of master to advise court.  46 H. 475, 561, 382 P.2d 920.

An appellate court in reviewing trustee's accounting has duty to question any receipt or expenditure which is improper without regard to whether the issues were argued and briefed on appeal. 53 H. 604, 499 P.2d 670.

Trial court's award of master's fee will be reversed only on showing of abuse of discretion.  53 H. 604, 499 P.2d 670.

Cited:  36 H. 403, 452; 37 H. 111, 122, 146.



§554-5 - REPEALED.

§554-5  REPEALED.  L 1973, c 200, §2.



§554-6 - Investments.

§554-6  Investments.  Every trustee, other than a trust company acting as such, except insofar as the terms of the instrument or words creating or defining the trust specifically provide otherwise, or unless it is otherwise ordered by the court, which order may be made on an ex parte hearing, shall invest the funds of the trust only in the investments authorized in the cases of trust companies acting as trustees under article 8 of chapter 412, and with respect to all investments and the security for the same every such trustee shall have and be subject to the same rights, powers, privileges, duties, obligations, and responsibilities as would apply to trust companies acting as trustees as to similar investments and the security for the same under article 8 of chapter 412.  Nothing in this section shall be deemed to authorize any trustee other than a trust company to issue participation certificates or notes.  Any investment made by any such trustee under order by the court made on an ex parte hearing or otherwise may be held during the life of the trust or lesser period unless the terms of the instrument or words creating or defining the trust or the terms of the order of the court or of any subsequent order of the court specifically provide otherwise. [L Sp 1933, c 47, §1; RL 1935, §4715; am L 1941, c 154, §1; RL 1945, §12576; RL 1955, §340-6; HRS §554-6; am L 1976, c 200, pt of §1; am L 1993, c 350, §33]

Case Notes

This section applicable only when trust instrument does not otherwise provide.  35 H. 1, 8.

Duty to diversify investments, to exercise reasonable judgment.  47 H. 548, 393 P.2d 96; 47 H. 577, 393 P.2d 89.

Cited:  43 H. 37, 41; 47 H. 629, 638, note 6, 394 P.2d 432.



§554-7 - Assignee for creditors, instructions, and approval of accounts.

§554-7  Assignee for creditors, instructions, and approval of accounts.  A trustee or assignee for creditors has the same right, by application to a circuit court to request and receive instructions or to have the trustee's or assignee's accounts approved or be discharged from the trustee's or assignee's trust, as any other fiduciary, according to the usages and principles of courts of equity concerning trusts. [L 1941, c 292, §1; RL 1945, §12577; RL 1955, §340-7; HRS §554-7; am L 1972, c 145, §3(d); gen ch 1985]

Rules of Court

Accountings, see Hawaii Probate Rules, part A(VII); HPR rules 83, 84.

Case Notes

See 36 H. 732.



§554-8 - Charitable trusts; expenses.

§554-8  Charitable trusts; expenses.  In any proceedings, in any court, concerning a trust, which is wholly or partly charitable and in which the attorney general has been cited by the court or trustees as a necessary or proper party, the court having jurisdiction of such proceedings may require the payment of all reasonable and necessary expenses incurred by the attorney general for the protection of the beneficial interest in, or for the proper conduct of, such proceedings from the corpus or income, or both, of the trust estate, in such reasonable amounts as the court may order. [L Sp 1941, c 16, §1; RL 1945, §12578; RL 1955, §340-8; HRS §554-8]



§554-9 - Charitable trusts; leases.

§554-9  Charitable trusts; leases.  Trustees of a charitable trust may modify, suspend, or waive the enforcement of any provision of any lease or accept a surrender thereof if a leased land or any structure built thereon has been destroyed in part or in whole by any natural disaster, or the use of the land or the construction of any improvements thereon has been restricted or prohibited in any manner by law, ordinance, or regulation of any government agency due to natural disaster. [L Sp 1960, c 8, §1; Supp, §340-9; HRS §554-9]



§554-10 - Charitable trusts; administration.

[§554-10]  Charitable trusts; administration.  (a)  In the administration of any trust which is a "private foundation" as defined in section 509 of the Code or to which section 4947 of the Code applies, the following shall be prohibited:

(i)   Engaging in any act of "self-dealing" (as defined in section 4941(d) of the Code);

(ii)   Retaining any "excess business holdings" (as defined in section 4943(c) of the Code);

(iii)   Making any investments in such manner as to subject it to tax under section 4944 of the Code; and

(iv)   Making any "taxable expenditures" (as defined in section 4945(d) of the Code);

provided that this subsection (a) shall not apply to such amounts of any trust to which section 4947(a)(2) of the Code applies as are described in the second sentence of said section and items (ii) and (iii) of this subsection (a) shall not apply to any trust to which said section 4947(a)(2) applies which is described in section 4947(b)(3) of the Code.

(b)  In the administration of any trust which is a "private foundation" as defined in section 509 of the Code or a "charitable trust" as defined in section 4947(a)(1) of the Code, there shall be distributed, and the trustee or trustees shall be empowered and authorized to distribute, for the purposes specified in the trust instrument, such amounts at such time and in such manner as shall be required so as not to subject it to tax under section 4942 of the Code.

(c)  Nothing in this section shall impair the rights and powers of the courts or the attorney general of this State with respect to any trust.

(d)  References in this section to sections of the Code are to sections of the Internal Revenue Code of 1954, as heretofore amended, and shall include future amendments to such sections and corresponding provisions of future Internal Revenue laws. [L 1971, c 136, §1]






CHAPTER 554A - UNIFORM TRUSTEES' POWERS ACT

§554A-1 - Definitions.

[§554A-1]  Definitions.  As used in this chapter:

"Prudent person" means a trustee whose exercise of trust powers is reasonable and equitable in view of the interests of income or principal beneficiaries, or both, and in view of the manner in which persons of ordinary prudence, diligence, discretion, and judgment would act in the management of their own affairs.

"Trust" means an express trust created by a trust instrument including a will, whereby a trustee has the duty to administer a trust asset for the benefit of a named or otherwise described income or principal beneficiary, or both.  "Trust" does not include a resulting or constructive trust, a business trust which provides for certificates to be issued to the beneficiary, an investment trust, a voting trust, a security instrument, a trust created by the judgment or decree of a court, a liquidation trust, or a trust for the primary purpose of paying dividends, interest, interest coupons, salaries, wages, pensions or profits, or employee benefits of any kind, an instrument wherein a person is nominee or escrowee for another, a trust created in deposits in any financial institution, or any other trust the nature of which does not admit of general trust administration.

"Trustee" means an original, added, or successor trustee. [L 1985, c 61, pt of §1]



§554A-2 - Powers of trustee conferred by trust or by law.

[§554A-2]  Powers of trustee conferred by trust or by law.  (a)  The trustee has all powers conferred upon the trustee by this chapter unless limited in the trust instrument and except as is otherwise provided by law.

(b)  An instrument which is not a trust under this chapter may incorporate any part of this chapter by reference. [L 1985, c 61, pt of §1]



§554A-3 - Powers of trustees conferred by this chapter.

§554A-3  Powers of trustees conferred by this chapter.  (a)  From time of creation of the trust until final distribution of the assets of the trust, a trustee has the power to perform, without court authorization, every act which a prudent person would perform for the purposes of the trust including but not limited to the powers specified in subsection (c).

(b)  In the exercise of the trustee's powers including the powers granted by this chapter, a trustee has a duty to act with due regard to the trustee's obligation as a fiduciary, including a duty not to exercise any power under this chapter in such a way as to deprive the trust of an otherwise available tax exemption, deduction, or credit for tax purposes or deprive a donor of a trust asset of a tax exemption, deduction, or credit or operate to impose a tax upon a donor or other person as owner of any portion of the trust.  "Tax" includes, but is not limited to, any federal, state, or local income, gift, estate, or inheritance tax.

(c)  A trustee has the power, subject to subsections (a) and (b):

(1)  To collect, hold, and retain trust assets received from a trustor until, in the judgment of the trustee, disposition of the assets should be made;

(2)  To receive additions to the assets of the trust;

(3)  To continue or participate in the operation of any business or other enterprise, and to effect incorporation, dissolution, or other change in the form of the organization of the business or enterprise;

(4)  To invest and reinvest trust assets in accordance with the provisions of the trust or as provided by law;

(5)  To deposit trust funds in a bank;

(6)  To acquire or dispose of an asset, for cash or on credit, at public or private sale; and to manage, develop, improve, exchange, partition, change the character of, or abandon a trust asset or any interest therein; and to encumber, mortgage, or pledge a trust asset for a term within or extending beyond the term of the trust, in connection with the exercise of any power vested in the trustee;

(7)  To make ordinary or extraordinary repairs or alterations in buildings or other structures, to demolish any improvements, or to raze existing or erect new party walls or buildings;

(8)  To subdivide, develop, or dedicate land to public use; or to make or obtain the vacation of plats and adjust boundaries; or to adjust differences in valuation on exchange or partition by giving or receiving consideration; or to dedicate easements to public use without consideration;

(9)  To enter for any purpose into a lease as lessor or lessee with or without option to purchase or renew for a term within or extending beyond the term of the trust;

(10)  To enter into a lease or arrangement for exploration and removal of minerals or other natural resources or enter into a pooling or unitization agreement;

(11)  To grant an option involving disposition of a trust asset, or to take an option for the acquisition of any asset;

(12)  To vote a security, in person or by general or limited proxy;

(13)  To pay calls, assessments, and any other sums chargeable or accruing against or on account of securities;

(14)  To sell or exercise stock subscription or conversion rights; to consent, directly or through a committee or other agent, to the reorganization, consolidation, merger, dissolution, or liquidation of a corporation or other business enterprise;

(15)  To hold a security in the name of a nominee or in other form without disclosure of the trust, so that title to the security may pass by delivery, but the trustee is liable for any act of the nominee in connection with the stock so held;

(16)  To insure the assets of the trust against damage or loss, and the trustee against liability with respect to third persons;

(17)  To borrow money to be repaid from trust assets or otherwise; to advance money for the protection of the trust, and for all expenses, losses, and liabilities sustained in the administration of the trust or because of the holding or ownership of any trust assets, for which advances with any interest the trustee has a lien on the trust assets as against the beneficiary;

(18)  To pay or contest any claim; to settle a claim by or against the trust by compromise, arbitration, or otherwise; and to release, in whole or in part, any claim belonging to the trust to the extent that the claim is uncollectible;

(19)  To pay taxes, assessments, compensation of the trustee, and other expenses incurred in the collection, care, administration, and protection of the trust;

(20)  To allocate items of income or expense to either trust income or principal, as provided by chapter 557A, the Uniform Principal and Income Act, including creation of reserves out of income for depreciation, obsolescence, or amortization, or for depletion in mineral or timber properties;

(21)  To pay any sum distributable to a beneficiary under legal disability, without liability to the trustee, by paying the sum to the beneficiary or by paying the sum for the use of the beneficiary either to a legal representative appointed by the court, or if none, to a relative;

(22)  To effect distribution of money and property (that may be made in kind on a pro rata or non-pro rata basis), in divided or undivided interests, and to adjust resulting differences in valuation;

(23)  To employ persons, including attorneys, auditors, investment advisors, or agents, even if they are associated with the trustee, to advise or assist the trustee in performance of the trustee's administrative duties; to act without independent investigation upon their recommendations; and instead of acting personally, to employ one or more agents to perform any act of administration, whether or not discretionary;

(24)  To prosecute or defend actions, claims, or proceedings for the protection of trust assets and of the trustee in the performance of trustee duties;

(25)  To execute and deliver all instruments that will accomplish or facilitate the exercise of the powers vested in the trustee; and

(26)  To divide, sever, or separate a single trust into two or more separate trusts for administration or tax purposes, including the allocation of the generation-skipping transfer exemption; provided the terms of the new trust provide, in the aggregate, for the same succession of interests and beneficiaries as are provided in the original trust. [L 1985, c 61, pt of §1; am L 1998, c 24, §2; am L 2000, c 48, §1 and c 191, §2]



§554A-4 - Trustee's office not transferable.

[§554A-4]  Trustee's office not transferable.  The trustee shall not transfer the trustee's office to another or delegate the entire administration of the trust to a co-trustee or another. [L 1985, c 61, pt of §1]



§554A-5 - Power of court to permit deviation or to approve transactions involving conflict of interest.

§554A-5  Power of court to permit deviation or to approve transactions involving conflict of interest.  (a)  This chapter does not affect the power of a court of competent jurisdiction for cause shown and upon petition of the trustee or affected beneficiary and upon appropriate notice to the affected parties to relieve a trustee from any restrictions on the trustee's power that would otherwise be placed upon the trustee by the trust or by this chapter.

(b)  If the duty of the trustee and the trustee's individual interest or the trustee's interest as trustee of another trust, conflict in the exercise of a trust power, the power may be exercised only by court authorization (except as provided in section 554A-3(c)(1), (5), (17), and (23)) upon petition of the trustee.  Under this section, personal profit or advantage to an affiliated or subsidiary company or association is personal profit to any corporate trustee. [L 1985, c 61, pt of §1; am L 1987, c 283, §51]



§554A-6 - Powers exercisable by joint trustees; liability.

[§554A-6]  Powers exercisable by joint trustees; liability.  (a)  Any power vested in three or more trustees may be exercised by a majority, but a trustee who has not joined in exercising a power is not liable to the beneficiaries or to others for the consequences of the exercise; and a dissenting trustee is not liable for the consequences of an act in which the trustee joins at the direction of the majority of the trustees, if the trustee expressed a dissent in writing to any of the co-trustees at or before the time of the joinder.

(b)  If two or more trustees are appointed to perform a trust, and if any of them is unable or refuses to accept the appointment, or, having accepted, ceases to be a trustee, the surviving or remaining trustees shall perform the trust and succeed to all the powers, duties, and discretionary authority given to the trustees jointly.

(c)  This section does not excuse a co-trustee from liability for failure either to participate in the administration of the trust or to attempt to prevent a breach of trust. [L 1985, c 61, pt of §1]



§554A-7 - Third persons protected in dealing with trustee.

[§554A-7]  Third persons protected in dealing with trustee.  With respect to a third person dealing with a trustee or assisting a trustee in the conduct of a transaction, the existence of trust powers and their proper exercise by the trustee may be assumed without inquiry.  The third person is not bound to inquire whether the trustee has power to act or is properly exercising the power; and a third person, without actual knowledge that the trustee is exceeding the trustee's powers or improperly exercising them, is fully protected in dealing with the trustee as if the trustee possessed and properly exercised the powers the trustee purports to exercise.  A third person is not bound to assure the proper application of trust assets paid or delivered to the trustee. [L 1985, c 61, pt of §1]



§554A-8 - Application of chapter.

§554A-8  Application of chapter.  Except as specifically provided in the trust, the provisions of this chapter apply to any trust with a situs in Hawaii, whenever established. [L 1985, c 61, pt of §1; am L 1990, c 64, §1]



§554A-9 - Uniformity of interpretation.

[§554A-9]  Uniformity of interpretation.  This chapter shall be construed to effectuate its general purpose to make uniform the law of those states which enact it. [L 1985, c 61, pt of §1]



§554A-10 - Short title.

[§554A-10]  Short title.  This chapter may be cited as the "Uniform Trustees' Powers Act". [L 1985, c 61, pt of §1]



§554A-11 - Severability.

[§554A-11]  Severability.  If any provisions of this chapter or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application and to this end the provisions of this chapter are severable. [L 1985, c 61, pt of §1]






CHAPTER 554B - UNIFORM CUSTODIAL TRUST ACT

§554B-1 - Definitions.

§554B-1  Definitions.  As used in this chapter:

"Adult" means an individual who has attained the age of eighteen years.

"Beneficiary" means an individual for whom property has been delivered to a custodial trustee for the individual's use and benefit under this chapter.

"Conservator" means a person appointed or qualified by a court to manage the estate of an individual or a person legally authorized to perform substantially the same functions.

"Court" means the circuit court of the State.

"Custodial trustee" means a person designated as trustee of a custodial trust under this chapter and includes a substitute or successor custodial trustee.

"Custodial trust property" means an interest in property transferred to a custodial trustee under this chapter and the income from and proceeds of that interest.

"Guardian" means a person appointed or qualified by a court as a guardian of an individual and includes a limited guardian, but excludes a person who is merely a guardian ad litem.

"Incapacitated" means that an individual lacks the ability to manage property and business affairs effectively by reason of mental illness, mental deficiency, physical illness or disability, chronic use of drugs, chronic intoxication, confinement, detention by a foreign power, disappearance, minority, or other cause.  A beneficiary shall be treated as incapacitated for the purpose of this chapter if the transferor so directs in the instrument creating the custodial trust.

"Legal representative" means a personal representative or conservator.

"Member of the beneficiary's family" includes a beneficiary's spouse, descendant, stepchild, parent, stepparent, grandparent, brother, sister, uncle, or aunt, whether of the whole or half blood or by adoption.

"Person" means an individual, corporation, organization, or other legal entity.

"Personal representative" includes an executor, administrator, or special administrator of a decedent's estate or a person legally authorized to perform substantially the same functions and includes a successor personal representative.

"State" means a state, commonwealth, territory, or possession of the United States, or the District of Columbia.

"Transferor" means a person who creates a custodial trust by transfer or declaration.

"Trust company" means a financial institution, corporation, or other legal entity, authorized to exercise general trust powers. [L 1989, c 76, pt of §1; am L 2004, c 161, §22]



§554B-2 - Custodial trust; general.

§554B-2  Custodial trust; general.  (a)  A person may create a custodial trust of property by transfer evidenced by registration or other written instrument of transfer to another in any manner consistent with law, naming an individual, who may be the transferor or another, as beneficiary, in which the transferee is designated, in substance, as custodial trustee under the Hawaii Uniform Custodial Trust Act.

(b)  A person may create a custodial trust of property by declaration evidenced by registration or other written instrument of declaration in any manner consistent with law, naming an individual other than the declarant as beneficiary, in which the declarant as titleholder is designated, in substance, as custodial trustee under the Hawaii Uniform Custodial Trust Act.  A trust registration or other declaration for the sole benefit of the declarant is not a custodial trust under this chapter.

(c)  Title to custodial trust property is in the custodial trustee, and the beneficial interest in custodial trust property is in the beneficiary, subject to the provisions of this chapter.

(d)  Except as provided in subsection (e), a custodial trust may not be terminated by the transferor.

(e)  A custodial trust may be terminated by the beneficiary if not incapacitated, or by the conservator of an incapacitated beneficiary, upon delivering to the custodial trustee a writing signed by the beneficiary or conservator declaring the termination.  The exercise of a durable power of attorney for an incapacitated beneficiary is not effective to terminate or direct the distribution or management of the trust.  If not previously terminated, the custodial trust terminates on the death of the beneficiary, and the custodial trust property must be distributed as provided in section 554B-17.

(f)  Additional property may be placed in an existing custodial trust pursuant to this chapter.

(g)  A successor custodial trustee may be designated, or the designation authorized, by the custodial trust instrument.

(h)  This chapter does not restrict other means of creating trusts.  A trust whose terms do not conform to this chapter may be valid and enforceable according to its terms under other law. [L 1989, c 76, pt of §1; am L 2004, c 161, §36]



§554B-3 - Custodial trustee for future payment or transfer.

[§554B-3]  Custodial trustee for future payment or transfer.  A custodial trust may be created upon the occurrence of a future event.  The person having the right to designate the recipient of property payable or transferable upon a future event may designate in writing a custodial trustee to receive and hold the property for a beneficiary of a custodial trust to be effective upon the occurrence of the event by designating the recipient, followed in substance by the words:  "as custodial trustee for ______________________________ (name of beneficiary) under the Hawaii Uniform Custodial Trust Act".  Persons may be designated as substitute or successor custodial trustees to whom the property must be transferred in the order named if the first designated custodial trustee is unable or unwilling to serve.  The designation may be made in a will, a trust, a deed, a multiple party account, an insurance policy, an instrument exercising a power of appointment, or other writing designating a beneficiary of contractual rights.  The designation must be registered with or delivered to the fiduciary, payor, issuer, or obligor of the future right. [L 1989, c 76, pt of §1]



§554B-4 - Form and effect of receipt and acceptance by custodial trustee, jurisdiction.

[§554B-4]  Form and effect of receipt and acceptance by custodial trustee, jurisdiction.  (a)  The obligations of a custodial trustee, including the obligation to follow directions of the beneficiary pursuant to section 554B-7, arise under this chapter upon the custodial trustee's acceptance, express or implied, of the custodial trust property.

(b)  The custodial trustee's acceptance may be evidenced by a writing stating in substance:

CUSTODIAL TRUSTEE'S RECEIPT AND ACCEPTANCE

I, _____________________________ (name of custodial trustee) acknowledge receipt of the custodial trust property described below or in the attached instrument and accept the custodial trust as custodial trustee for ____________________________ (name of beneficiary) under the Hawaii Uniform Custodial Trust Act.  I undertake to administer and distribute the custodial trust property pursuant to the Hawaii Uniform Custodial Trust Act.  My obligations as custodial trustee are subject to the directions of the beneficiary unless the beneficiary is designated as, is, or becomes incapacitated.  The custodial trust property consists of ________________________.

Dated:__________________

______________________________________

(Signature of Custodial Trustee)

(c)  Upon acceptance of the custodial trust property, a person designated as custodial trustee under this chapter is subject to personal jurisdiction of the courts of this State with respect to any matter relating to the custodial trust. [L 1989, c 76, pt of §1]



§554B-5 - Transfer to custodial trustee by fiduciary or obligor, facility of payment.

§554B-5  Transfer to custodial trustee by fiduciary or obligor, facility of payment.  (a)  Unless controlled by an instrument designating a custodial trustee under section 554B-3, a person, including a fiduciary other than a custodial trustee, who holds property of or owes a debt to an incapacitated individual not having a conservator may make a transfer to an adult member of the beneficiary's family or to a trust company as custodial trustee for the benefit of the incapacitated individual.  If the property or obligation exceeds $20,000 in value, the transfer must be authorized by the court.

(b)  The written acknowledgment of delivery signed by a custodial trustee constitutes a sufficient receipt and discharge for property transferred to the custodial trustee pursuant to this section. [L 1989, c 76, pt of §1; am L 2004, c 161, §36]



§554B-6 - Multiple beneficiaries, separate custodial trusts, survivorship.

[§554B-6]  Multiple beneficiaries, separate custodial trusts, survivorship.  (a)  Beneficial interests in a custodial trust created for multiple beneficiaries are deemed to be separate custodial trusts of equal undivided interests for each beneficiary.  Except in transfers for benefit of husband and wife, for whom survivorship is presumed, no right of survivorship exists unless the writing creating the custodial trust specifically provides for survivorship.  (Or as is required as to community property.)

(b)  Custodial trust property held under this chapter by the same custodial trustee for the benefit of the same beneficiary may be administered as a single custodial trust.

(c)  A custodial trustee of property held for more than one beneficiary shall separately account to each beneficiary as provided in sections 554B-7 and 554B-15 for the administration of the custodial trust. [L 1989, c 76, pt of §1]



§554B-7 - General management duties of custodial trustee.

[§554B-7]  General management duties of custodial trustee.  (a)  A custodial trustee shall register or record the instrument transferring title to custodial trust property if appropriate.

(b)  In the management, control, investment, or retention of custodial trust property, a custodial trustee shall follow the directions of the beneficiary if the beneficiary is not incapacitated.  In the absence of effective contrary direction by the beneficiary while not incapacitated, the custodial trustee shall observe the standard of care that would be observed by a prudent person dealing with property of another and is not limited by any other law restricting investments by fiduciaries.  However, a custodial trustee, in the custodial trustee's discretion, may retain any custodial trust property received from the transferor.  If a trust company or other custodial trustee has a special skill or expertise or is named custodial trustee on the basis of representation of a special skill or expertise, the custodial trustee shall use that skill or expertise.

(c)  Subject to subsection (b), a custodial trustee shall take control of and collect, hold, manage, invest, and reinvest custodial trust property.

(d)  A custodial trustee at all times shall keep custodial trust property of which the custodial trustee has possession and control, separate and distinct from all other property in a manner sufficient to identify it clearly as custodial trust property of the beneficiary.  Custodial trust property subject to recordation is so identified if it is recorded, and custodial trust property subject to registration is so identified if it is registered, or held in an account designated, in the name of the custodial trustee followed by words stating in substance:  "as custodial trustee for _________________________ (name of beneficiary) under the Hawaii Uniform Custodial Trust Act."

(e)  A custodial trustee shall keep records of all transactions with respect to custodial trust property, including information necessary for the preparation of tax returns, and shall make the records and information available at reasonable intervals to the beneficiary or legal representative of the beneficiary.

(f)  The exercise of a durable power of attorney for an incapacitated beneficiary is not effective to terminate or direct the distribution or management of the custodial trust. [L 1989, c 76, pt of §1]



§554B-8 - General powers of custodial trustee.

[§554B-8]  General powers of custodial trustee.  (a)  A custodial trustee, acting in a fiduciary capacity, has all the rights, powers, and authority over custodial trust property that an unmarried adult owner has over individually owned property, but a custodial trustee may exercise those rights, powers, and authority in a fiduciary capacity only.

(b)  This section does not relieve a custodial trustee from liability for breach of section 554B-7. [L 1989, c 76, pt of §1]



§554B-9 - Use of custodial trust property.

[§554B-9]  Use of custodial trust property.  (a)  The custodial trustee shall pay to the beneficiary or expend for the beneficiary's benefit so much or all of the custodial trust property as the beneficiary while not incapacitated may direct from time to time.

(b)  If the beneficiary is incapacitated, the custodial trustee shall expend so much or all of the custodial trust property as the custodial trustee determines advisable for the use and benefit of the beneficiary and individuals who were supported by the beneficiary at the time the beneficiary became incapacitated, or who are legally entitled to support by the beneficiary.  Expenditures may be made in the manner, at the time, and to the extent that the custodial trustee determines suitable and proper, without court order and without regard to other support, income, or property of the beneficiary.

(c)  A custodial trustee may establish checking, savings, or other similar accounts of reasonable amounts under which either the custodial trustee or the beneficiary may withdraw funds from, or draw checks against, the accounts.  Funds withdrawn from or checks written against the account by the beneficiary are treated as distributions of custodial trust property by the custodial trustee to the beneficiary. [L 1989, c 76, pt of §1]



§554B-10 - Determination of incapacity, proceeding and effect.

[§554B-10]  Determination of incapacity, proceeding and effect.  (a)  A beneficiary is incapacitated for the purposes of this chapter and the custodial trustee shall administer and distribute the custodial trust as one for an incapacitated beneficiary:

(1)  If the custodial trust is created under section 554B-5;

(2)  If the transferor has so directed in the writing creating the custodial trust; or

(3)  If the custodial trustee has determined that the beneficiary has become incapacitated.

(b)  A custodial trustee may determine that the beneficiary has become incapacitated in reliance upon:

(1)  Prior direction or authority given by the beneficiary while not incapacitated, including direction or authority pursuant to a durable power of attorney;

(2)  The certificate of the beneficiary's physician; or

(3)  Other reasonable evidence.

(c)  If a custodial trustee for an incapacitated beneficiary reasonably concludes that the beneficiary's incapacity has ceased, or that circumstances concerning the beneficiary's ability to manage assets have changed since the creation of a custodial trust directing administration as for an incapacitated beneficiary, the custodial trustee may administer and distribute the custodial trust as one for a beneficiary who is not incapacitated.

(d)  On petition of the beneficiary, the custodial trustee, or other person interested in the welfare of the beneficiary or custodial trust property, the court shall determine and declare whether or not the beneficiary is incapacitated.

(e)  Absent determination of incapacity of the beneficiary under subsection (b) or (d), a custodial trustee who has reason to believe that the beneficiary has become incapacitated shall hold and administer the custodial property in accordance with the provisions of this chapter applicable to incapacitated beneficiaries.

(f)  Incapacity of a beneficiary does not terminate the custodial trust, any designation of a successor custodial trustee, any powers or authority of the custodial trustee, or any immunities of third persons acting on direction of the custodial trustee. [L 1989, c 76, pt of §1]



§554B-11 - Exemption of third person from liability.

[§554B-11]  Exemption of third person from liability.  A third person in good faith and without a court order may act on instructions of, or otherwise deal with, a person purporting to make a transfer as, or purporting to act in the capacity of, a custodial trustee, and, in the absence of knowledge to the contrary, is not responsible for determining:

(1)  The validity of the purported custodial trustee's designation;

(2)  The propriety of, or the authority under this chapter for, any action of the purported custodial trustee;

(3)  The validity or propriety under this chapter of any instrument or instruction executed or given either by the person purporting to make a transfer or by the purported custodial trustee; or

(4)  The propriety of the application of any property delivered to the purported custodial trustee. [L 1989, c 76, pt of §1]



§554B-12 - Liability to third persons.

[§554B-12]  Liability to third persons.  (a)  A claim based on a contract entered into by a custodial trustee acting in a fiduciary capacity, an obligation arising from the ownership or control of custodial trust property, or a tort committed in the course of administering the custodial trust may be asserted against the custodial trust property by proceeding against the custodial trustee in the fiduciary capacity, whether or not the custodial trustee or the beneficiary is personally liable.

(b)  A custodial trustee is not personally liable:

(1)  On a contract properly entered into in a fiduciary capacity unless the custodial trustee fails to reveal that capacity and to identify the custodial trust in the contract; or

(2)  For an obligation arising from control of custodial trust property or for a tort committed in the course of the administration of the custodial trust unless the custodial trustee is personally at fault.

(c)  A beneficiary is not personally liable for an obligation arising from ownership of custodial trust property or for a tort committed in the course of administration of the custodial trust unless the beneficiary is personally in possession of the custodial trust property giving rise to the liability or is personally at fault.

(d)  Neither subsection (b) or (c) precludes any proceeding to establish liability of the custodial trustee or beneficiary to the extent that either is protected as the insured by liability insurance. [L 1989, c 76, pt of §1]



§554B-13 - Declination, resignation, incapacity, death, or removal of custodial trustee; designation of successor custodial trustee.

§554B-13  Declination, resignation, incapacity, death, or removal of custodial trustee; designation of successor custodial trustee.  (a)  A person designated as custodial trustee, before accepting the custodial trust property, may decline to serve by notifying the person who made the designation, the transferor, or the transferor's legal representative.  If the event giving rise to a transfer has not occurred, the substitute custodial trustee designated under section 554B-3 becomes the custodial trustee, and, if a substitute custodial trustee has not been designated, the person who made the designation may designate a substitute custodial trustee under section 554B-3.  In other cases, the transferor or the transferor's legal representative may designate a substitute custodial trustee.

(b)  A custodial trustee who has accepted the custodial trust property may resign by:

(1)  Delivering written notice to the beneficiary and, if the beneficiary is incapacitated, to the beneficiary's conservator, if any, and to the successor custodial trustee, if any; and

(2)  Transferring, recording, or registering the custodial trust property in the name of and delivering the records to the successor custodial trustee identified under subsection (c).

(c)  If a custodial trustee or successor custodial trustee is ineligible, resigns, dies, or becomes incapacitated, the successor designated under section 554B-2 or 554B-3 becomes custodial trustee.  If there is no effective provision for a successor, the beneficiary, if not incapacitated, may designate a successor custodial trustee.  If the beneficiary is incapacitated, or fails to act within ninety days after the ineligibility, resignation, death, or incapacity of the custodial trustee, the beneficiary's conservator becomes successor custodial trustee; and, if the beneficiary does not have a conservator or the conservator declines to act, the resigning custodial trustee may designate a successor custodial trustee.

(d)  If a successor custodial trustee is not designated by the foregoing procedure, the transferor, the legal representative of the transferor or of the custodial trustee, an adult member of the beneficiary's family, the guardian of the beneficiary, a person interested in the custodial trust property or as appropriate, another person interested in the welfare of the beneficiary may petition the court to designate a successor custodial trustee.

(e)  A custodial trustee who declines to serve or resigns, or the legal representative of a deceased or incapacitated custodial trustee, as soon as practicable, shall put the custodial trust property and records in the possession and control of the successor custodial trustee.  A successor custodial trustee may enforce the obligation to deliver custodial trust property and records, and becomes responsible for each item as received.

(f)  A beneficiary, the beneficiary's conservator, an adult member of the beneficiary's family, the beneficiary's guardian, a person interested in the custodial trust property or as appropriate, or another person interested in the welfare of the beneficiary, may petition the court to remove the custodial trustee for cause and designate a successor custodial trustee, to require the custodial trustee to give bond, or for other appropriate relief. [L 1989, c 76, pt of §1; am L 2004, c 161, §23]



§554B-14 - Expenses, compensation, and bond of custodial trustee.

[§554B-14]  Expenses, compensation, and bond of custodial trustee.  Except as provided otherwise in the custodial trust instrument, in an agreement with the beneficiary, or by court order:

(1)  A custodial trustee is entitled to reimbursement from custodial trust property for reasonable expenses incurred in the performance of fiduciary services;

(2)  A custodial trustee has a noncumulative election to be made no later than six months following the end of each calendar year to charge a reasonable compensation for fiduciary services performed during that year; and

(3)  A custodial trustee need not post a bond for faithful performance of the custodial trust. [L 1989, c 76, pt of §1]



§554B-15 - Reporting and accounting by custodial trustee; determination of liability of custodial trustee.

[§554B-15]  Reporting and accounting by custodial trustee; determination of liability of custodial trustee.  (a)  Upon the acceptance of the custodial trust property, a custodial trustee shall provide a written statement describing the custodial trust property and shall thereafter provide a written statement of the administration of the custodial trust property:

(1)  Once each year,

(2)  Upon request at a reasonable time by the beneficiary or the beneficiary's legal representative,

(3)  Upon resignation or removal of the custodial trustee, and

(4)  On termination of the custodial trust.

These statements must be provided to the beneficiary or to the beneficiary's legal representative, if any.  On termination of the beneficiary's interest, a current statement must be provided to the person to whom the custodial trust property is to be delivered.

(b)  A beneficiary, the beneficiary's legal representative, an adult member of the beneficiary's family, or a person interested in the custodial trust property or as appropriate, another person interested in the welfare of the beneficiary may petition the court for an accounting by the custodial trustee or the custodial trustee's legal representative.

(c)  A successor custodial trustee may petition the court for an accounting by a predecessor custodial trustee.

(d)  The court, in a proceeding under this chapter or in any other proceeding, may require or permit the custodial trustee or the custodial trustee's legal representative to account; or the custodial trustee or the custodial trustee's legal representative may petition the court for approval of final accounts.

(e)  If a custodial trustee is removed, the court shall require an accounting and order delivery of the custodial trust property and records to the successor custodial trustee and the execution of all instruments required for transfer of the custodial trust property.

(f)  On petition of the custodial trustee, or any person who could petition for an accounting, the court, after notice to interested persons, may issue instructions to the custodial trustee or review the propriety of the acts of a custodial trustee or the reasonableness of compensation determined by the custodial trustee for the services of the custodial trustee or others. [L 1989, c 76, pt of §1]

Revision Note

In subsection (a), paragraphs redesignated.

Rules of Court

Rules of Court

Accountings, see Hawaii Probate Rules, part A(VII); HPR rules 83, 84.



§554B-16 - Limitations of action against custodial trustee.

§554B-16  Limitations of action against custodial trustee.  (a)  Except as provided in subsection (c), unless previously barred by adjudication, consent, or limitation, a claim for relief against a custodial trustee for accounting or breach of duty is barred as to a beneficiary, a person to whom the custodial trust property is to be paid or delivered, or the legal representative of an incapacitated or deceased beneficiary or payee:

(1)  Who has received a final account or statement fully disclosing the matter unless an action or proceeding to assert the claim is commenced within two years after receipt of the final account or statement; or

(2)  Who has not received a final account or statement fully disclosing the matter unless an action or proceeding to assert the claim is commenced within three years after the termination of the custodial trust.

(b)  Except as provided in subsection (c), a claim for relief to recover from a custodial trustee for fraud, misrepresentation, or concealment related to the final settlement of the custodial trust or concealment of the existence of the custodial trust is barred unless an action or proceeding to assert the claim is commenced within five years after the termination of the custodial trust.

(c)  A claim for relief is not barred by this section if the claimant:

(1)  Is a minor, until the earlier of two years after:

(A)  Attaining majority; or

(B)  The claimant's death;

(2)  Is an incapacitated adult, until the earliest of two years after:

(A)  The appointment of a conservator;

(B)  The removal of the incapacity; or

(C)  The death of the claimant; or

(3)  Was an adult, now deceased, who was not incapacitated, until two years after death. [L 1989, c 76, pt of §1; am L 2004, c 161, §36]

Revision Note

In subsection (c), subparagraphs redesignated.



§554B-17 - Termination and distribution.

§554B-17  Termination and distribution.  (a)  A custodial trust terminates on the custodial trustee's receipt of a signed written direction of the beneficiary, if not incapacitated within section 554B-10, or of the beneficiary's conservator, if any, or upon the beneficiary's death.  Upon termination, the custodial trustee shall transfer the unexpended custodial trust property:

(1)  To the beneficiary, if not incapacitated;

(2)  To the conservator or other court-designated recipient for an incapacitated beneficiary; or

(3)  Upon the beneficiary's death, in the following order:

(A)  As last directed in a writing signed by the deceased beneficiary who was at the time not incapacitated and received by the custodial trustee during the life of the deceased beneficiary;

(B)  To the survivor of multiple beneficiaries when survivorship is provided pursuant to section 554B-6;

(C)  As designated in the custodial trust instrument; or

(D)  To the estate of the deceased beneficiary.

(b)  If, when the custodial trust would otherwise terminate, the distributee is incapacitated, the custodial trust continues for the benefit of the distributee as beneficiary until the incapacity is removed or the custodial trust is terminated by the distributee's conservator.

(c)  The death of a beneficiary does not terminate the power of the custodial trustee to discharge obligations of the custodial trustee or beneficiary incurred before the termination of the custodial trust. [L 1989, c 76, pt of §1; am L 2004, c 161, §36]



§554B-18 - Implementation, methods, and forms for creating custodial trusts.

[§554B-18]  Implementation, methods, and forms for creating custodial trusts.  (a)  If a transaction otherwise satisfies applicable law,

(1)  The execution and either delivery to the custodial trustee or recording of an instrument in substantially the following form satisfies the requirements of section 554B-2:

TRANSFER UNDER THE HAWAII

UNIFORM CUSTODIAL TRUST ACT

I, ________________(name of transferor or name and representative capacity if a fiduciary), transfer to ________________(name of trustee other than transferor), as custodial trustee for ________________(name of beneficiary) as beneficiary and ________________ as distributee on termination of the trust in absence of direction by the beneficiary under the Hawaii Uniform Custodial Trust Act, the following:  (insert a description of the custodial trust property sufficient to identify each asset).

Dated: ______________

_____________________________

(Signature)

(2)  The execution and the recording or giving notice of its execution to the beneficiary of an instrument in substantially the following form satisfies the requirements of section 554B-2:

DECLARATION OF TRUST UNDER THE HAWAII

UNIFORM CUSTODIAL TRUST ACT

I, ________________(name of owner or property), declare that henceforth I hold as custodial trustee for ________________(name of beneficiary other than transferor) as beneficiary and ________________ as distributee on termination of the trust in absence of direction by the beneficiary under the Hawaii Uniform Custodial Trust Act, the following:  (insert a description of the custodial trust property sufficient to identify each asset).

Dated: ______________

_____________________________

(Signature)

(b)  Customary methods of transferring or evidencing ownership of assets may be used to create a custodial trust and include the following:

(1)  Registration of a security in the name of a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, followed in substance by the words "as custodial trustee for ________________ (name of beneficiary) under the Hawaii Uniform Custodial Trust Act";

(2)  Delivery of a certificated security, or a document necessary for the transfer of an uncertificated security, together with any necessary endorsement, to an adult other than the transferor or to a trust company as custodial trustee, accompanied by an instrument in substantially the form prescribed in subsection (a)(1);

(3)  Payment of money or transfer of a security held in the name of a broker or a financial institution or its nominee to a broker or financial institution for credit to an account in the name of a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, followed in substance by the words: "as custodial trustee for ________________ (name of beneficiary) under the Hawaii Uniform Custodial Trust Act";

(4)  Registration of ownership of a life or endowment insurance policy or annuity contract with the issuer in the name of a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, followed in substance by the words:  "as custodial trustee for ________________ (name of beneficiary) under the Hawaii Uniform Custodial Trust Act";

(5)  Delivery of a written assignment to an adult other than the transferor or to a trust company whose name in the assignment is followed in substance by the words: "as custodial trustee for ________________ (name of beneficiary) under the Hawaii Uniform Custodial Trust Act";

(6)  Irrevocable exercise of a power of appointment, pursuant to its terms, in favor of a trust company, an adult other than the donee of the power, or the donee who holds the power if the beneficiary is other than the donee, whose name in the appointment is followed in substance by the words: "as custodial trustee for ________________ (name of beneficiary) under the Hawaii Uniform Custodial Trust Act";

(7)  Delivery of a written notification or assignment of a right to future payment under a contract to an obligor which transfers the right under the contract to a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, whose name in the notification or assignment is followed in substance by the words: "as custodial trustee for ________________ (name of beneficiary) under the Hawaii Uniform Custodial Trust Act";

(8)  Execution, delivery, and recordation of a conveyance of an interest in real property in the name of a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, followed in substance by the words: "as custodial trustee for ________________ (name of beneficiary) under the Hawaii Uniform Custodial Trust Act";

(9)  Issuance of a certificate of title by an agency of a state or of the United States which evidences title to tangible personal property:

(A)  Issued in the name of a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, followed in substance by the words: "as custodial trustee for ________________ (name of beneficiary) under the Hawaii Uniform Custodial Trust Act"; or

(B)  Delivered to a trust company or an adult other than the transferor or endorsed by the transferor to that person, followed in substance by the words: "as custodial trustee for ________________ (name of beneficiary) under the Hawaii Uniform Custodial Trust Act"; or

(10)  Execution and delivery of an instrument of gift to a trust company or an adult other than the transferor, followed in substance by the words: "as custodial trustee for ________________ (name of beneficiary) under the Hawaii Uniform Custodial Trust Act". [L 1989, c 76, pt of §1]



§554B-19 - Applicable law.

[§554B-19]  Applicable law.  (a)  This chapter applies to a registration, transfer, or declaration that refers to this chapter as provided in section 554B-2 if, at the time of the registration, transfer, or declaration, the transferor, beneficiary, or custodial trustee is a resident of this State or the custodial trust property is located in this State.  The custodial trust remains subject to this chapter despite a subsequent change in residence of the transferor, beneficiary, or custodial trustee, or removal of the custodial trust property from this State.

(b)  A transfer made under a substantially similar act of another state is governed by the law of that state and may be executed or enforced in this State. [L 1989, c 76, pt of §1]



§554B-20 - Uniformity of application and construction.

[§554B-20]  Uniformity of application and construction.  This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it. [L 1989, c 76, pt of §1]



§554B-21 - Short title.

[§554B-21]  Short title.  This chapter may be cited as the Hawaii Uniform Custodial Trust Act. [L 1989, c 76, pt of §1]



§554B-22 - Severability.

[§554B-22]  Severability.  If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable. [L 1989, c 76, pt of §1]






CHAPTER 554C - UNIFORM PRUDENT INVESTOR ACT

§554C-1 - Prudent investor rule.

[§554C-1]  Prudent investor rule.  (a)  Except as otherwise provided in subsection (b), a trustee who invests and manages trust assets owes a duty to the beneficiaries of the trust to comply with the prudent investor rule set forth in this chapter.

(b)  The prudent investor rule, a default rule, may be expanded, restricted, eliminated, or otherwise altered by the provisions of a trust.  A trustee is not liable to a beneficiary to the extent that the trustee acted in reasonable reliance on the provisions of the trust. [L 1997, c 26, pt of §1]



§554C-2 - Standard of care; portfolio strategy; risk and return objectives.

[§554C-2]  Standard of care; portfolio strategy; risk and return objectives.  (a)  A trustee shall invest and manage trust assets as a prudent investor would, by considering the purposes, terms, distribution requirements, and other circumstances of the trust.  In satisfying this standard, the trustee shall exercise reasonable care, skill, and caution.

(b)  A trustee's investment and management decisions respecting individual assets must be evaluated not in isolation, but in the context of the trust portfolio as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the trust.

(c)  Among circumstances that a trustee shall consider in investing and managing trust assets are such of the following as are relevant to the trust or its beneficiaries:

(1)  General economic conditions;

(2)  The possible effect of inflation or deflation;

(3)  The expected tax consequences of investment decisions or strategies;

(4)  The role that each investment or course of action plays within the overall trust portfolio, which may include financial assets, interests in closely held enterprises, tangible and intangible personal property, and real property;

(5)  The expected total return from income and the appreciation of capital;

(6)  Other resources of the beneficiaries;

(7)  Needs for liquidity, regularity of income, and preservation or appreciation of capital; and

(8)  An asset's special relationship or special value, if any, to the purposes of the trust or to one or more of the beneficiaries.

(d)  A trustee shall make a reasonable effort to verify facts relevant to the investment and management of trust assets.

(e)  A trustee may invest in any kind of property or type of investment consistent with the standards of this chapter.

(f)  A trustee who has special skills or expertise, or is named trustee in reliance upon the trustee's representation that the trustee has special skills or expertise, has a duty to use those special skills or expertise. [L 1997, c 26, pt of §1]



§554C-3 - Diversification.

[§554C-3]  Diversification.  A trustee shall diversify the investments of the trust unless the trustee reasonably determines that, because of special circumstances or directives of the trust, the purposes of the trust are better served without diversifying. [L 1997, c 26, pt of §1]



§554C-4 - Duties at inception of trusteeship.

[§554C-4]  Duties at inception of trusteeship.  Within a reasonable time after accepting a trusteeship or receiving trust assets, a trustee shall review the trust assets and make and implement decisions concerning the retention and disposition of assets, in order to bring the trust portfolio into compliance with the purposes, terms, distribution requirements, and other circumstances of the trust, and with the requirements of this chapter. [L 1997, c 26, pt of §1]



§554C-5 - Loyalty.

[§554C-5]  Loyalty.  A trustee shall invest and manage the trust assets solely in the interest of the beneficiaries. [L 1997, c 26, pt of §1]



§554C-6 - Impartiality.

[§554C-6]  Impartiality.  If a trust has two or more beneficiaries, the trustee shall act impartially in investing and managing the trust assets, taking into account any differing interests of the beneficiaries. [L 1997, c 26, pt of §1]



§554C-7 - Investment costs.

[§554C-7]  Investment costs.  In investing and managing trust assets, a trustee may only incur costs that are appropriate and reasonable in relation to the assets, the purposes of the trust, and the skills of the trustee. [L 1997, c 26, pt of §1]



§554C-8 - Reviewing compliance.

[§554C-8]  Reviewing compliance.  Compliance with the prudent investor rule is determined in light of the facts and circumstances existing at the time of a trustee's decision or action and not by hindsight. [L 1997, c 26, pt of §1]



§554C-9 - Delegation of investment and management functions.

[§554C-9]  Delegation of investment and management functions.  (a)  A trustee may delegate investment and management functions that a prudent trustee of comparable skills could properly delegate under the circumstances.  The trustee shall exercise reasonable care, skill, and caution in:

(1)  Selecting an agent;

(2)  Establishing the scope and terms of the delegation, consistent with the purposes and terms of the trust; and

(3)  Periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the terms of the delegation.

(b)  In performing a delegated function, an agent owes a duty to the trust to exercise reasonable care to comply with the terms of the delegation.

(c)  A trustee who complies with the requirements of subsection (a) is not liable to the beneficiaries or to the trust for the decisions or actions of the agent to whom the function was delegated.

(d)  By accepting the delegation of a trust function from the trustee of a trust that is subject to the law of this State, an agent submits to the jurisdiction of the courts of this State. [L 1997, c 26, pt of §1]



§554C-10 - Language invoking standard of chapter.

[§554C-10]  Language invoking standard of chapter.  The following terms or comparable language in the provisions of a trust, unless otherwise limited or modified, authorizes any investment or strategy permitted under this chapter:  "investments permissible by law for investment of trust funds", "legal investments", "authorized investments", "using the judgment and care under the circumstances then prevailing that persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital", "prudent man rule", "prudent trustee rule", "prudent person rule", and "prudent investor rule". [L 1997, c 26, pt of §1]



§554C-11 - Application to existing trusts.

[§554C-11]  Application to existing trusts.  This chapter applies to trusts existing on and created after April 14, 1997.  As applied to trusts existing on April 14, 1997, this chapter governs only decisions or actions occurring after that date. [L 1997, c 26, pt of §1]

Revision Note

"April 14, 1997" substituted for "its effective date".



§554C-12 - Short title.

[§554C-12]  Short title.  This chapter may be cited as the "Hawaii Uniform Prudent Investor Act". [L 1997, c 26, pt of §1]






CHAPTER 555 - EMPLOYEES TRUST

§555-1 - Definitions.

§555-1  Definitions.  As used in this chapter:

"Employees trust" means any trust created by an employer as part of a stock bonus, pension, profit-sharing, or annuity plan for the exclusive benefit of some or all of the employer's employees, or their beneficiaries, to which contributions are made by the employer, or employees, or both, for the purpose of distributing in accordance with such plan to the employees, or their beneficiaries, the earnings or the principal, or both earnings and principal, of the trust fund, provided that it is impossible under the trust terms at any time prior to the satisfaction of all liabilities with respect to employees and their beneficiaries under the trust for any part of the corpus or income to be at any time used for or diverted to purposes other than the exclusive benefit of the employees, or their beneficiaries.

"Employer" includes a group of employers creating a combined plan or trust for the benefit of their employees or the beneficiaries of the employees. [L 1953, c 170, §1; RL 1955, §341-1; HRS §555-1; gen ch 1985]



§555-2 - Trust not in violation of rule against perpetuities.

§555-2  Trust not in violation of rule against perpetuities.  Any employees trust may continue for such time as may be necessary to accomplish the purposes for which it has been created and its income may be accumulated for such time as may be necessary to accomplish such purposes.  No employees trust shall be deemed to be subject to or in violation of any principle of law against perpetuities under chapter 525 or at common law, or restraints on alienation or perpetual accumulations or perpetual trusts.

The enactment of this chapter shall not in itself give rise to any implication that trusts of this nature have been subject to or in violation of any principle of law against perpetuities under chapter 525 or at common law, or restraints on alienation or perpetual accumulations or perpetual trusts. [L 1953, c 170, §§2, 3; RL 1955, §341-2; HRS §555-2; am L 1992, c 262, §4]






CHAPTER 556 - UNIFORM FIDUCIARIES ACT

§556-1 - Definition of terms.

§556-1  Definition of terms.  (a)  In this chapter unless the context or subject matter otherwise requires:

"Bank" includes any person or association of persons, whether incorporated or not, carrying on the business of banking.

"Fiduciary" includes a trustee under any trust, expressed, implied, resulting, or constructive, personal representative, guardian, conservator, curator, receiver, trustee in bankruptcy, assignee for the benefit of creditors, partner, agent, officer of a corporation, public or private, public officer, or any other person acting in a fiduciary capacity for any person, trust or estate.

"Person" includes a corporation, partnership, or other association, or two or more persons having a joint or common interest.

"Principal" includes any person to whom a fiduciary as such owes an obligation.

(b)  A thing is done "in good faith", when it is in fact done honestly, whether it be done negligently or not. [L 1945, c 197, §1; RL 1955, §189-1; HRS §556-1; am L 1976, c 200, pt of §1]



§556-2 - Application of payments made to fiduciaries.

§556-2  Application of payments made to fiduciaries.  A person who in good faith pays or transfers to a fiduciary any money or other property which the fiduciary as such is authorized to receive, is not responsible for the proper application thereof by the fiduciary; and any right or title acquired from the fiduciary in consideration of such payment or transfer is not invalid in consequence of a misapplication by the fiduciary. [L 1945, c 197, §2; RL 1955, §189-2; HRS §556-2]



§556-3 - Transfer of negotiable instrument by fiduciary.

§556-3  Transfer of negotiable instrument by fiduciary.  If any negotiable instrument payable or indorsed to a fiduciary as such is indorsed by the fiduciary, or if any negotiable instrument payable or indorsed to the fiduciary's principal is indorsed by a fiduciary empowered to indorse such instrument on behalf of the fiduciary's principal, the indorsee is not bound to inquire whether the fiduciary is committing a breach of the fiduciary's obligation as fiduciary in indorsing or delivering the instrument and is not chargeable with notice that the fiduciary is committing a breach of the fiduciary's obligation as fiduciary unless the indorsee takes the instrument with actual knowledge of such breach or with knowledge of such facts that the indorsee's action in taking the instrument amounts to bad faith.  If, however, such instrument is transferred by the fiduciary in payment of or as security for a personal debt of the fiduciary to the actual knowledge of the creditor, or is transferred in any transaction known by the transferee to be for the personal benefit of the fiduciary, the creditor or other transferee is liable to the principal if the fiduciary in fact commits a breach of the fiduciary's obligation as fiduciary in transferring the instrument. [L 1945, c 197, §4; RL 1955, §189-4; HRS §556-3; gen ch 1985]

Cross References

Commercial paper, see §§490:3-109, 490:3-203, 490:3-307.



§556-4 - Check drawn by fiduciary payable to third person.

§556-4  Check drawn by fiduciary payable to third person.  If a check or other bill of exchange is drawn by a fiduciary as such, or in the name of the fiduciary's principal by a fiduciary empowered to draw such instrument in the name of the fiduciary's principal, the payee is not bound to inquire whether the fiduciary is committing a breach of the fiduciary's obligation as fiduciary in drawing or delivering the instrument, and is not chargeable with notice that the fiduciary is committing a breach of the fiduciary's obligation as fiduciary unless the payee takes the instrument with actual knowledge of the breach or with knowledge of such facts that the payee's action in taking the instrument amounts to bad faith.  If, however, the instrument is payable to a personal creditor of the fiduciary and delivered to the creditor in payment of or as security for a personal debt of the fiduciary to the actual knowledge of the creditor, or is drawn and delivered in any transaction known by the payee to be for the personal benefit of the fiduciary, the creditor or other payee is liable to the principal if the fiduciary in fact commits a breach of the fiduciary's obligation as fiduciary in drawing or delivering the instrument. [L 1945, c 197, §5; RL 1955, §189-5; HRS §556-4; gen ch 1985]

Cross References

Uniform Commercial Code, see chapter 490, Article 3.



§556-5 - Check drawn by and payable to fiduciary.

§556-5  Check drawn by and payable to fiduciary.  If a check or other bill of exchange is drawn by a fiduciary as such or in the name of the fiduciary's principal by a fiduciary empowered to draw such instrument in the name of the fiduciary's principal, payable to the fiduciary personally, or payable to a third person and by the third person transferred to the fiduciary, and is thereafter transferred by the fiduciary, whether in payment of a personal debt of the fiduciary or otherwise, the transferee is not bound to inquire whether the fiduciary is committing a breach of the fiduciary's obligation as fiduciary in transferring the instrument, and is not chargeable with notice that the fiduciary is committing a breach of obligation as fiduciary unless the transferee takes the instrument with actual knowledge of such breach or with knowledge of such facts that the transferee's action in taking the instrument amounts to bad faith. [L 1945, c 197, §6; RL 1955, §189-6; HRS §556-5; gen ch 1985]

Cross References

Uniform Commercial Code, see chapter 490, Article 3.



§556-6 - Deposit in name of fiduciary as such.

§556-6  Deposit in name of fiduciary as such.  If a deposit is made in a bank to the credit of a fiduciary as such, the bank is authorized to pay the amount of the deposit or any part thereof upon the check of the fiduciary, signed with the name in which such deposit is entered, without being liable to the principal, unless the bank pays the check with actual knowledge that the fiduciary is committing a breach of the fiduciary's obligation as fiduciary in drawing the check or with knowledge of such facts that its action in paying the check amounts to bad faith.  If, however, the check is payable to the drawee bank and is delivered to it in payment of or as security for a personal debt of the fiduciary to it, the bank is liable to the principal if the fiduciary in fact commits a breach of the fiduciary's obligation as fiduciary in drawing or delivering the check. [L 1945, c 197, §7; RL 1955, §189-7; HRS §556-6; gen ch 1985]

Cross References

Uniform Commercial Code, see chapter 490, Articles 3 and 4.



§556-7 - Deposit in name of principal.

§556-7  Deposit in name of principal.  If a check is drawn upon the account of its principal in a bank by a fiduciary who is empowered to draw checks upon the fiduciary's principal's account, the bank is authorized to pay such check without being liable to the principal, unless the bank pays the check with actual knowledge that the fiduciary is committing a breach of the fiduciary's obligation as fiduciary in drawing such check, or with knowledge of such facts that its action in paying the check amounts to bad faith.  If, however, such a check is payable to the drawee bank and is delivered to it in payment of or as security for a personal debt of the fiduciary to it, the bank is liable to the principal if the fiduciary in fact commits a breach of the fiduciary's obligation as fiduciary in drawing or delivering the check. [L 1945, c 197, §8; RL 1955, §189-8; HRS §556-7; gen ch 1985]

Cross References

Uniform Commercial Code, see chapter 490, Articles 3 and 4.



§556-8 - Deposit in fiduciary's personal account.

§556-8  Deposit in fiduciary's personal account.  If a fiduciary makes a deposit in a bank to his personal credit of checks drawn by him upon an account in his own name as fiduciary, or of checks payable to him as fiduciary, or of checks drawn by him upon an account in the name of his principal if he is empowered to draw checks thereon, or of checks payable to his principal and indorsed by him, if he is empowered to endorse such checks, or if he otherwise makes a deposit of funds held by him as fiduciary, the bank receiving such deposit is not bound to inquire whether the fiduciary is committing thereby a breach of his obligation as fiduciary; and the bank is authorized to pay the amount of the deposit or any part thereof upon the personal check of the fiduciary without being liable to the principal, unless the bank receives the deposit or pays the check with actual knowledge that the fiduciary is committing a breach of his obligation as fiduciary in making such deposit or in drawing such check, or with knowledge of such facts that its action in receiving the deposit or paying the check amounts to bad faith. [L 1945, c 197, §9; RL 1955, §189-9; HRS §556-8]

Cross References

Uniform Commercial Code, see chapter 490, Articles 3 and 4.



§556-9 - Deposit in names of two or more trustees.

§556-9  Deposit in names of two or more trustees.  When a deposit is made in a bank in the name of two or more persons as trustees and a check is drawn upon the trust account by any trustee or trustees authorized by the other trustee or trustees to draw checks upon the trust account, neither the payee nor other holder nor the bank is bound to inquire whether it is a breach of trust to authorize such trustee or trustees to draw checks upon the trust account, and is not liable unless the circumstances be such that the action of the payee or other holder or the bank amounts to bad faith. [L 1945, c 197, §10; RL 1955, §189-10; HRS §556-9]



§556-10 - Cases not provided for in chapter.

§556-10  Cases not provided for in chapter.  In any case not provided for in this chapter the rules of law and equity, including the law merchant and those rules of law and equity relating to trusts, agency, negotiable instruments, and banking, shall continue to apply. [L 1945, c 197, §12; RL 1955, §189-11; HRS §556-10]






CHAPTER 557 - REVISED UNIFORM PRINCIPAL AND INCOME ACT

CHAPTER 557

REVISED UNIFORM PRINCIPAL

AND INCOME ACT

REPEALED.  L 2000, c 191, §3.



CHAPTER 557A - UNIFORM PRINCIPAL AND INCOME ACT

§557A-101 - Short title.

ARTICLE 1

DEFINITIONS AND FIDUCIARY DUTIES

[§557A-101]  Short title.  This chapter may be cited as the Uniform Principal and Income Act. [L 2000, c 191, pt of §1]



§557A-102 - Definitions.

[§557A-102]  Definitions.  As used in this chapter, unless the context otherwise requires:

"Accounting period" means a calendar year unless another twelve-month period is selected by a fiduciary.  The term includes a portion of a calendar year or other twelve-month period that begins when an income interest begins or ends when an income interest ends.

"Beneficiary" includes, in the case of a decedent's estate, an heir and devisee and, in the case of a trust, an income beneficiary and a remainder beneficiary.

"Fiduciary" means a personal representative or a trustee.   The term includes an executor, administrator, successor personal representative, special administrator, and a person performing substantially the same function.

"Income" means money or property a fiduciary receives as the current return from a principal asset.  The term includes a portion of the receipts from a sale, exchange, or liquidation of a principal asset, to the extent provided in article 4.

"Income beneficiary" means a person to whom a trust's net income is or may be payable.

"Income interest" means an income beneficiary's right to receive all or part of the net income, whether the terms of the trust require it to be distributed or authorize it to be distributed in the trustee's discretion.

"Mandatory income interest" means an income beneficiary's right to receive net income that the terms of the trust require the fiduciary to distribute.

"Net income" means the total receipts allocated to income during an accounting period minus the disbursements made from income during the period.  Receipts and disbursements include items transferred to or from income during the period under this chapter.

"Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, or any other legal or commercial entity.  The term does not include a government or governmental subdivision, agency, or instrumentality.

"Principal" means property held in trust for distribution to a remainder beneficiary when the trust terminates.

"Remainder beneficiary" means a person, including another trust, entitled to receive principal when an income interest ends.

"Terms of a trust" means the manifestation of the intent of a settlor or decedent with respect to the trust, expressed in a manner that admits of its proof in a judicial proceeding, whether by written or spoken words or by conduct.

"Trustee" includes an original, additional, or successor trustee, whether or not appointed or confirmed by a court. [L 2000, c 191, pt of §1]



§557A-103 - Fiduciary duties; general principles.

[§557A-103]  Fiduciary duties; general principles.  (a)  In allocating receipts and disbursements to or between principal and income, and in any matter within the scope of articles 2 and 3, a fiduciary:

(1)  Shall administer a trust or estate in accordance with the terms of the trust or the will, even if there is a different provision in this chapter;

(2)  May administer a trust or estate by the exercise of a discretionary power of administration given to the fiduciary by the terms of the trust or the will, even if the exercise of the power produces a result different from a result required or permitted by this chapter, and no inference that the fiduciary has improperly exercised the discretion arises from the fact that the fiduciary has made an alteration contrary to the provisions of this chapter;

(3)  Shall administer a trust or estate in accordance with this chapter if the terms of the trust or the will do not contain a different provision or do not give the fiduciary a discretionary power of administration; and

(4)  Shall add a receipt or charge a disbursement to principal to the extent that the terms of the trust and this chapter do not provide a rule for allocating the receipt or disbursement to or between principal and income.

(b)  In exercising the power to adjust granted by section 557A-104(a) or a discretionary power of administration regarding a matter within the scope of this chapter, whether granted by the terms of a trust, a will, or this chapter, a fiduciary shall administer a trust or estate impartially, based on what is fair and reasonable to all of the beneficiaries, except to the extent that the terms of the trust or the will clearly manifest an intention that the fiduciary shall or may favor one or more of the beneficiaries.  The exercise of discretion in accordance with this chapter is presumed to be fair and reasonable to all of the beneficiaries. [L 2000, c 191, pt of §1]



§557A-104 - Trustee's power to adjust.

[§557A-104]  Trustee's power to adjust.  (a)  Subject to subsection (b), a trustee may adjust between principal and income to the extent the trustee considers necessary if all of the following conditions are satisfied:

(1)  The trustee invests and manages trust assets as a prudent investor;

(2)  The terms of the trust describe the amount that may or must be distributed to a beneficiary by referring to the trust's income; and

(3)  The trustee determines, after applying the rules in section 557A-103(a), and considering any power the trustee may have under the trust to invade principal or accumulate income, either of the following conditions exist:

(A)  The trustee is unable to administer a trust or estate impartially based on what is fair and reasonable to all beneficiaries if no clear intention to favor one or more beneficiaries is manifested in the will or trust; or

(B)  In the case of a will or trust that clearly manifests an intent to favor one or more beneficiaries, the trustee is unable to favor such beneficiaries without diminishing the rights of other beneficiaries.

(b)  In deciding whether and to what extent to exercise the power conferred by subsection (a), a trustee shall consider all of the factors relevant to the trust and its beneficiaries, including the following factors to the extent they are relevant:

(1)  The nature, purpose, and expected duration of the trust;

(2)  The intent of the settlor;

(3)  The identity and circumstances of the beneficiaries;

(4)  The needs for liquidity, regularity of income, and preservation and appreciation of capital;

(5)  The assets held in the trust; the extent to which they consist of financial assets, interests in closely held enterprises, tangible and intangible personal property, or real property; the extent to which an asset is used by a beneficiary; and whether an asset was purchased by the trustee or received from the settlor;

(6)  The net amount allocated to income under the other sections of this chapter and the increase or decrease in the value of the principal assets, which the trustee may estimate as to assets for which market values are not readily available;

(7)  Whether and to what extent the terms of the trust give the trustee the power to invade principal or accumulate income or prohibit the trustee from invading principal or accumulating income, and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income;

(8)  The actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation; and

(9)  The anticipated tax consequences of an adjustment.

(c)  A trustee may not make an adjustment:

(1)  That diminishes the income interest in a trust that requires all of the income to be paid at least annually to a surviving spouse and for which an estate tax or gift tax marital deduction would be allowed, in whole or in part, if the trustee did not have the power to make the adjustment;

(2)  That reduces the actuarial value of the income interest in a trust to which a person transfers property with the intent to qualify for a gift tax exclusion;

(3)  That changes the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust's assets;

(4)  From any amount that is permanently set aside for charitable purposes under a will or the terms of a trust, unless both income and principal are so set aside; provided that a trustee may transfer income to principal only upon a court order (unless the trustee is holding institutional funds as defined in section 517D-3 exclusively for the benefit of a community foundation and section 517D-4 applies);

(5)  If possessing or exercising the power to make an adjustment may cause an individual to be treated as the owner of all or part of the trust for income tax purposes, and the individual would not be treated as the owner if the trustee did not possess the power to make an adjustment;

(6)  If possessing or exercising the power to make an adjustment causes all or part of the trust assets to be included for estate tax purposes in the estate of an individual who has the power to remove a trustee or appoint a trustee, or both, and the assets would not be included in the estate of the individual if the trustee did not have the power to make an adjustment; or

(7)  If the trustee is a beneficiary of the trust.

(d)  If subsection (c)(5), (6), or (7) applies to a trustee and there is more than one trustee, a co-trustee to whom the provision does not apply may make the adjustment, unless the exercise of the power by the remaining trustee or trustees is clearly not permitted by the terms of the trust.

(e)  A trustee may release the entire power conferred by subsection (a) or may release only the power to adjust from income to principal or the power to adjust from principal to income if the trustee is uncertain about whether possessing or exercising the power will cause a result described in subsection (c)(1) through (6) or if the trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in subsection (c).  The release may be permanent or for a specified period, including a period measured by the life of an individual.

(f)  Terms of a trust that limit the power of a trustee to make an adjustment between principal and income are not contrary to this section, unless it is clear from the terms of the trust that the terms are intended to deny the trustee the power of adjustment conferred by subsection (a).

(g)  Nothing in this section or in this chapter is intended to create or imply a duty to make an adjustment, and the trustee is not liable for not considering whether to make an adjustment or for choosing not to make an adjustment. [L 2000, c 191, pt of §1]



§557A-105 - Notice of proposed action.

[§557A-105]  Notice of proposed action.  (a)  A trustee may give a notice of proposed action regarding a matter governed by the chapter as provided in this section.  For the purpose of this section, a proposed action includes a course of action and a decision not to take action.

(b)  The trustee shall mail notice of the proposed action to all adult beneficiaries who are receiving, or are entitled to receive, income under this trust or to receive a distribution of principal if the trust were terminated at the time the notice is given.

(c)  Notice of proposed action need not be given to any person who consents in writing to the proposed action.  The consent may be executed at any time before or after the proposed action is taken.

(d)  The notice of proposed action shall state that it is given pursuant to this section and shall state all of the following:

(1)  The name and mailing address of the trustee;

(2)  The name and telephone number of a person who may be contacted for additional information;

(3)  A description of the action proposed to be taken and an explanation of the reasons for the action;

(4)  The time within which objections to the proposed action can be made, which shall be at least thirty days from the mailing of the notice of proposed action; and

(5)  The date on or after which the proposed action may be taken or is effective.

(e)  A beneficiary may object to the proposed action by mailing a written objection to the trustee at the address stated in the notice of proposed action within the time period specified in the notice of proposed action.

(f)  A trustee is not liable to a beneficiary for an action regarding a matter governed by this chapter if the trustee does not receive a written objection to the proposed action from the beneficiary within the applicable period and the other requirements of this section are satisfied.  If no beneficiary entitled to notice objects under this section, the trustee is not liable to any current or future beneficiary with respect to the proposed action.

(g)  If the trustee receives a written objection within the applicable period, either the trustee or a beneficiary may petition the court to have the proposed action taken as proposed, taken with modifications, or denied.  In the proceeding, a beneficiary objecting to the proposed action has the burden of proving that the trustee's proposed action constitutes an abuse of discretion.  A beneficiary who has not objected is not estopped from opposing the proposed action in the proceeding.  If the trustee decides not to implement the proposed action, the trustee shall notify the beneficiaries of the decision not to take the action and the reasons for the decision, and the trustee's decision not to implement the proposed action does not itself give rise to liability to any current or future beneficiary.  A beneficiary may petition the court to have the action taken, and has the burden of proving that not taking the action is an abuse of discretion. [L 2000, c 191, pt of §1]



§557A-106 - Proceedings regarding trustee's power to adjust.

[§557A-106]  Proceedings regarding trustee's power to adjust.  In a proceeding with respect to a trustee's exercise or nonexercise of the power to make an adjustment under section 557A-104, the sole remedy shall be to direct, deny, or revise an adjustment between principal and income. [L 2000, c 191, pt of §1]



§557A-201 - Determination and distribution of net income.

ARTICLE 2

DECEDENT'S ESTATE OR TERMINATING INCOME INTEREST

[§557A-201]  Determination and distribution of net income.  After a decedent dies, in the case of an estate, or after an income interest in a trust ends, the following rules apply:

(1)  A fiduciary of an estate or a terminating income interest shall determine the amount of net income and net principal receipts received from property specifically given to a beneficiary under the rules in articles 3 through 5 that apply to trustees and the rules in paragraph (5).  The fiduciary shall distribute the net income and net principal receipts to the beneficiary who is to receive the specific property.

(2)  A fiduciary shall determine the remaining net income of a decedent's estate or a terminating income interest under the rules in articles 3 through 5 that apply to trustees and by:

(A)  Including in net income all income from property used to discharge liabilities;

(B)  Paying from income or principal, in the fiduciary's discretion: fees of attorneys, accountants, and fiduciaries; court costs and other expenses of administration; and interest on death taxes; provided that the fiduciary may pay those expenses from income of property passing to a trust for which the fiduciary claims an estate tax marital or charitable deduction only to the extent that the payment of those expenses from income will not cause the loss of the deduction; and

(C)  Paying from principal all other disbursements made or incurred in connection with the settlement of a decedent's estate or the winding up of a terminating income interest, including debts, funeral expenses, disposition of remains, family allowances, and death taxes and related penalties that are apportioned to the estate or terminating income interest by the will, the terms of the trust, or applicable law.

(3)  A fiduciary shall distribute to a beneficiary who receives a pecuniary amount outright the interest or other amount, provided by the will, the terms of the trust, or applicable law, from net income determined under paragraph (2) or from principal to the extent that net income is insufficient.  If a beneficiary is to receive a pecuniary amount outright from a trust after an income interest ends and no interest or other amount is provided for by the terms of the trust or applicable law, the fiduciary shall distribute the interest or other amount to which the beneficiary would be entitled under applicable law if the pecuniary amount were required to be paid under a will.

(4)  A fiduciary shall distribute the net income remaining after distributions required by paragraph (3) in the manner described in section 557A-202 to all other beneficiaries, including a beneficiary who receives a pecuniary amount in trust, even if the beneficiary holds an unqualified power to withdraw assets from the trust or other presently exercisable general power of appointment over the trust.

(5)  A fiduciary may not reduce principal or income receipts from property described in paragraph (1) because of a payment described in section 557A-501 or 557A-502 to the extent that the will, the terms of the trust, or applicable law requires the fiduciary to make the payment from assets other than the property or to the extent that the fiduciary recovers or expects to recover the payment from a third party.  The property's net income and principal receipts are determined by including all of the amounts the fiduciary receives or pays with respect to the property, whether those amounts accrued or became due before, on, or after the date of a decedent's death or an income interest's terminating event, and by making a reasonable provision for amounts that the fiduciary believes the estate or terminating income interest may become obligated to pay after the property is distributed. [L 2000, c 191, pt of §1]



§557A-202 - Distribution to residuary and remainder beneficiaries.

[§557A-202]  Distribution to residuary and remainder beneficiaries.  (a)  Each beneficiary described in section 557A-201(4) is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in undistributed principal assets, using values as of the distribution date.  If a fiduciary makes more than one distribution of assets to beneficiaries to whom this section applies, each beneficiary, including one who does not receive part of the distribution, is entitled, as of each distribution date, to the net income the fiduciary has received after the date of death or terminating event or earlier distribution date but has not distributed as of the current distribution date.

(b)  In determining a beneficiary's share of net income, the following rules apply:

(1)  The beneficiary is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in the undistributed principal assets immediately before the distribution date, including assets that later may be sold to meet principal obligations;

(2)  The beneficiary's fractional interest in the undistributed principal assets shall be calculated without regard to property specifically given to a beneficiary and property required to pay pecuniary amounts not in trust;

(3)  The beneficiary's fractional interest in the undistributed principal assets shall be calculated on the basis of the aggregate value of those assets as of the distribution date without reducing the value by any unpaid principal obligation; and

(4)  The distribution date for purposes of this section may be the date as of which the fiduciary calculates the value of the assets if that date is reasonably near the date on which assets are actually distributed.

(c)  The rules in this section apply to net gain or loss realized after the date of death or terminating event or earlier distribution date from the disposition of a principal asset if this section applies to the income from the asset.

(d)  If a fiduciary does not distribute all of the collected but undistributed net income or gain to each person as of a distribution date, the fiduciary shall maintain appropriate records showing the interest of each beneficiary in that net income or gain. [L 2000, c 191, pt of §1]



§557A-301 - When right to income begins and ends.

ARTICLE 3

APPORTIONMENT AT BEGINNING AND END OF INCOME INTEREST

[§557A-301]  When right to income begins and ends.  (a)  An income beneficiary is entitled to net income from the date on which the income interest begins.  An income interest begins on the date specified in the terms of the trust or, if no date is specified, on the date an asset becomes subject to a trust or successive income interest.

(b)  An asset becomes subject to a trust on the date:

(1)  It is transferred to the trust in the case of an asset that is transferred to a trust during the transferor's life;

(2)  Of a testator's death in the case of an asset that becomes subject to a trust by reason of a will, even if there is an intervening period of administration of the testator's estate; or

(3)  Of an individual's death in the case of an asset that is transferred to a fiduciary by a third party because of the individual's death.

(c)  An asset becomes subject to a successive income interest on the day after the preceding income interest ends, as determined under subsection (d), even if there is an intervening period of administration to wind up the preceding income interest.

(d)  An income interest ends on the day before an income beneficiary dies or another terminating event occurs.  For purposes of this chapter, an income interest also ends on the last day of a period during which there is no beneficiary to whom a trustee may distribute income. [L 2000, c 191, pt of §1]



§557A-302 - Apportionment of receipts and disbursements when decedent dies or income interest begins.

[§557A-302]  Apportionment of receipts and disbursements when decedent dies or income interest begins.  (a)  An income receipt or disbursement other than one to which section 557A-201(1) applies shall be allocated to principal if its due date occurs before a decedent dies in the case of an estate or before an income interest begins in the case of a trust or successive income interest.

(b)  An income receipt or disbursement shall be allocated to income if its due date occurs on or after the date on which a decedent dies or an income interest begins and it is a periodic due date.  An income receipt or disbursement shall be treated as accruing from day to day if its due date is not periodic or it has no due date.  The portion of the receipt or disbursement accruing before the date on which a decedent dies or an income interest begins shall be allocated to principal and the balance shall be allocated to income.

(c)  An item of income or an obligation is due on the date on which the payor is required to make a payment.  If there is no stated payment date, there is no due date for the purposes of this chapter.  Distributions to shareholders or other owners from an entity to which section 557A-401 applies are deemed to be due on the date fixed by the entity for determining who is entitled to receive the distribution or, if no date is fixed, on the declaration date for the distribution.  A due date is periodic for receipts or disbursements that shall be paid at regular intervals under a lease or an obligation to pay interest or if an entity customarily makes distributions at regular intervals. [L 2000, c 191, pt of §1]



§557A-303 - Apportionment when income interest ends.

[§557A-303]  Apportionment when income interest ends.  (a)  As used in this section, "undistributed income" means net income received before the date on which an income interest ends.  The term does not include an item of income or expense that is due or accrued or net income that has been added or is required to be added to principal pursuant to the terms of the trust.

(b)  When a mandatory income interest ends, the trustee shall pay to a mandatory income beneficiary who survives that date, or the estate of a deceased mandatory income beneficiary whose death causes the interest to end, the beneficiary's share of the undistributed income that is not disposed of pursuant to the terms of the trust, unless the beneficiary has an unqualified power to revoke more than five per cent of the trust immediately before the income interest ends.  In the latter case, the undistributed income from the portion of the trust that may be revoked shall be added to principal.

(c)  When a trustee's obligation to pay a fixed annuity or a fixed fraction of the value of the trust's assets ends, the trustee shall prorate the final payment if and to the extent required by applicable law to accomplish a purpose of the trust or its settlor relating to income, gift, estate, or other tax requirements. [L 2000, c 191, pt of §1]



§557A-401 - Character of receipts.

ARTICLE 4

ALLOCATION OF RECEIPTS DURING ADMINISTRATION OF TRUST

PART I.  RECEIPTS FROM ENTITIES

[§557A-401]  Character of receipts.  (a)  As used in this section, "entity" means a corporation, partnership, joint venture, limited liability company, regulated investment company, real estate investment trust, common trust fund, and any other organization in which a trustee has an interest other than a trust or estate to which section 557A-402 applies or a business or activity to which section 557A-403 applies, or an asset-backed security to which section 557A-415 applies.

(b)  Except as otherwise provided in this section, money received by a trustee from an entity shall be allocated to income.

(c)  Receipts from an entity that shall be allocated to principal include:

(1)  Property other than money;

(2)  Money received in one distribution or a series of related distributions in exchange for part or all of a trust's interest in the entity;

(3)  Money received in total or partial liquidation of the entity; and

(4)  Money received from an entity that is a regulated investment company or a real estate investment trust if the money distributed is a capital gain dividend for federal income tax purposes.

(d)  Money is received in partial liquidation:

(1)  To the extent that the entity, at or near the time of a distribution, indicates that it is a distribution in partial liquidation; or

(2)  If the total amount of money or property received in a distribution or series of related distributions is greater than twenty per cent of the entity's gross assets, as shown by the entity's year-end financial statements immediately preceding the initial receipt.

(e)  Money shall not be received in partial liquidation, nor shall it be taken into account under subsection (d)(2), to the extent that it does not exceed the amount of income tax that a trustee or beneficiary is required to pay on taxable income of the entity that distributes the money.

(f)  A trustee may rely upon a statement made by an entity about the source or character of a distribution if the statement is made at or near the time of distribution by the entity's board of directors or other person or group of persons authorized to exercise powers to pay money or transfer property comparable to those of a corporation's board of directors. [L 2000, c 191, pt of §1]



§557A-402 - Distribution from trust or estate.

[§557A-402]  Distribution from trust or estate.  Subject to the terms of a recipient trust, an amount received as a distribution of income from a trust or an estate in which the trust has an interest other than a purchased interest shall be allocated to income.  An amount received as a distribution of principal from such a trust or estate shall be allocated to principal.  If a trustee purchases an interest in a trust that is an investment entity, or a decedent or donor transfers an interest in such a trust to a trustee, section 557A-401 or 557A-415 shall apply to a receipt from the trust. [L 2000, c 191, pt of §1]



§557A-403 - Business and other activities conducted by trustee.

[§557A-403]  Business and other activities conducted by trustee.  (a)  If a trustee who conducts a business or other activity determines that it is in the best interest of all the beneficiaries to account separately for the business or activity instead of accounting for it as part of the trust's general accounting records, the trustee may maintain separate accounting records for its transactions, whether or not its assets are segregated from other trust assets.

(b)  A trustee who accounts separately for a business or other activity may determine the extent to which its net cash receipts shall be retained for working capital, the acquisition or replacement of fixed assets, or other reasonably foreseeable needs of the business or activity, and the extent to which the remaining net cash receipts are accounted for as principal or income in the trust's general accounting records.  If a trustee sells assets of the business or other activity, other than in the ordinary course of the business or activity, the trustee shall account for the net amount received as principal in the trust's general accounting records to the extent the trustee determines that the amount received is no longer required in the conduct of the business.

(c)  Activities for which the trustee may maintain separate accounting records include:

(1)  Retail, manufacturing, service, and other traditional business activities;

(2)  Farming;

(3)  Raising and selling livestock and other animals;

(4)  Management of rental properties;

(5)  Extraction of minerals and other natural resources;

(6)  Timber operations; and

(7)  Activities to which section 557A-415 applies. [L 2000, c 191, pt of §1]



§557A-404 - Principal receipts.

PART II.  RECEIPTS NOT NORMALLY APPORTIONED

[§557A-404]  Principal receipts.  The following shall be allocated to principal:

(1)  To the extent not allocated to income under this chapter, assets received from a:

(A)  Transferor during the transferor's lifetime;

(B)  Decedent's estate;

(C)  Trust with a terminating income interest; or

(D)  Payor pursuant to a contract naming the trust or its trustee as beneficiary;

(2)  Money or other property received from the sale, exchange, liquidation, or change in form of a principal asset, including realized profit, subject to this article;

(3)  Amounts recovered from third parties to reimburse the trust because of disbursements described in section 557A-502(a)(7) or for other reasons to the extent not based on the loss of income;

(4)  Proceeds of property taken by eminent domain, but a separate award made for the loss of income with respect to an accounting period during which a current income beneficiary had a mandatory income interest shall be classified as income;

(5)  Net income received in an accounting period during which there is no beneficiary to whom a trustee may or shall distribute income; and

(6)  Other receipts as provided in part III. [L 2000, c 191, pt of §1]



§557A-405 - Rental property.

[§557A-405]  Rental property.  To the extent that a trustee accounts for receipts from rental property pursuant to this section, an amount received as rent of real or personal property, including an amount received for cancellation or renewal of a lease, shall be allocated to income.  An amount received as a refundable deposit, including a security deposit or a deposit that is to be applied as rent for future periods, shall be added to principal and held subject to the terms of the lease and shall not be available for distribution to a beneficiary until the trustee's contractual obligations have been satisfied with respect to that amount. [L 2000, c 191, pt of §1]



§557A-406 - Obligation to pay money.

[§557A-406]  Obligation to pay money.  (a)  An amount received as interest, whether determined at a fixed, variable, or floating rate, on an obligation to pay money to the trustee, including an amount received as consideration for prepaying principal, shall be allocated to income without any provision for amortization of premium.

(b)  An amount received from the sale, redemption, or other  disposition of an obligation to pay money to the trustee more than one year after it is purchased or acquired by the trustee, including an obligation whose purchase price or value when it is acquired is less than its value at maturity, shall be allocated to principal.  If the obligation matures within one year after it is purchased or acquired by the trustee, an amount received in excess of its purchase price or its value when acquired by the trust shall be allocated to income.

(c)  This section shall not apply to obligations to which sections 557A-409 through 557A-412, 557A-414, and 557A-415 apply. [L 2000, c 191, pt of §1]



§557A-407 - Insurance policies and similar contracts.

[§557A-407]  Insurance policies and similar contracts.  (a)  Except as provided in subsection (b), proceeds from a life insurance policy or other contract whose beneficiary is the trust or its trustee, including a contract that insures the trust or its trustee against loss for the damage or destruction of, or loss of title to, a principal asset shall be allocated to principal.  The trustee shall allocate dividends on an insurance policy to income if the premiums on the policy are paid from income, and to principal if the premiums are paid from principal.  This section shall not apply to a contract to which section 557A-409 applies.

(b)  Insurance proceeds shall be allocated to income if they are from a policy that insures the trustee against the loss of occupancy or other use by an income beneficiary, the loss of income, or, subject to section 557A-403, the loss of profits from a business. [L 2000, c 191, pt of §1]



§557A-408 - Insubstantial allocations not required.

PART III.  RECEIPTS NORMALLY APPORTIONED

[§557A-408]  Insubstantial allocations not required.  If a trustee determines that an allocation between principal and income required by sections 557A-409 through 557A-412 or section [557A-415] is insubstantial, the trustee may allocate the entire amount to principal if one of the circumstances described in section 557A-104(c) does not apply to such an allocation.  This power may be exercised by a co-trustee in the circumstances described in section 557A-104(d), and it may be released for the reasons and in the manner described in section 557A-104(e).  An allocation shall be presumed to be insubstantial if:

(1)  The amount of the allocation would increase or decrease an accounting period's net income, as determined before the allocation, by less than ten per cent; or

(2)  The value of the asset producing the receipt for which the allocation would be made is less than ten per cent of the total value of the trust's assets at the beginning of the accounting period. [L 2000, c 191, pt of §1]



§557A-409 - Deferred compensation, annuities, and similar payments.

[§557A-409]  Deferred compensation, annuities, and similar payments.  (a)  This section shall apply to payments that a trustee may receive over a fixed number of years or during the life of one or more individuals because of services rendered or property transferred to the payor in exchange for future payments.  The payments include those made in money or property from the payor's general assets or from a separate fund created by the payor, including a private or commercial annuity, an individual retirement account, and a pension, profit sharing, stock bonus, or stock ownership plan.  This section shall not apply to payments to which section 557A-410 applies.

(b)  To the extent that a payment is characterized as interest or a dividend or a payment made in lieu of interest or a dividend, it shall be allocated to income.  The balance of the payment and any other payment received in the same accounting period that is not characterized as interest, a dividend, or an equivalent payment, shall be allocated to principal.

(c)  If no part of a payment is characterized as interest, a dividend, or an equivalent payment, and all or part of the payment is required to be made, a trustee shall allocate to income ten per cent of the part that is required to be made during the accounting period and the balance to principal.  If no part of a payment is required to be made or the payment received is the entire amount to which the trustee is entitled, the entire payment shall be allocated to principal.

For purposes of this subsection, a payment shall not be "required to be made" to the extent that it is made because the trustee exercises a right of withdrawal.

(d)  If, to obtain an estate tax marital deduction for a trust, a trustee shall allocate more of a payment to income than provided for by this section, the trustee shall allocate to income the additional amount necessary to obtain the marital deduction. [L 2000, c 191, pt of §1]



§557A-410 - Liquidating asset.

[§557A-410]  Liquidating asset.  (a)  As used in this section, "liquidating asset" means an asset whose value will diminish or terminate because the asset is expected to produce receipts for a period of limited duration.  The term includes leaseholds, patents, trademarks, copyrights, royalty rights, and rights to receive payments during a period of more than one year under an arrangement that does not provide for the payment of interest on the unpaid balance.  The term does not include deferred compensation that is subject to section 557A-409, natural resources that are subject to section 557A-411, timber that is subject to section 557A-412, an activity that is subject to section 557A-414, an asset subject to section 557A-415, or any asset for which the trustee establishes a reserve for depreciation under section 557A-503.

(b)  A trustee shall allocate to income ten per cent of the receipts from a liquidating asset and the balance to principal. [L 2000, c 191, pt of §1]



§557A-411 - Minerals, water, and other natural resources.

[§557A-411]  Minerals, water, and other natural resources.  (a)  Receipts from an interest in minerals or other natural resources shall be allocated as follows:

(1) If received as nominal delay rental or nominal annual rent on a lease, a receipt shall be allocated to income.

(2)  If received from a production payment, a receipt shall be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent.  The balance shall be allocated to principal.

(3)  If an amount received as a royalty, bonus, or delay rental is more than nominal, ninety per cent shall be allocated to principal and the balance to income.

(4)  If an amount is received from a working interest or any other interest not provided for in paragraph (1), (2), or (3), ninety per cent of the net amount received shall be allocated to principal and the balance to income.

(b)  An amount received on account of an interest in water that is renewable shall be allocated to income.  If the water is not renewable, ninety per cent of the amount shall be allocated to principal and the balance to income.

(c)  This chapter applies without regard to whether a decedent or donor was extracting minerals, water, or other natural resources before the interest became subject to the trust.

(d)  If a trust owns an interest in minerals, water, or other natural resources on July 1, 2000, the trustee may allocate receipts from the interest as provided in this section or in the manner used by the trustee before July 1, 2000.  If the trust acquires an interest in minerals, water, or other natural resources after July 1, 2000, the trustee shall allocate receipts from the interest as provided in this section. [L 2000, c 191, pt of §1]

Revision Note

"July 1, 2000" substituted for "the effective date of this chapter".



§557A-412 - Timber.

[§557A-412]  Timber.  (a)  A trustee may account for net receipts from the sale of timber and related products under subsection (b), unless the trustee determines that net receipts are insubstantial and allocates the net receipts to principal under section 557A-408.  If a trust owns more than one block of timberland, the trustee may use different methods to account for net receipts from different blocks.

(b)  If a trustee does not account under section 557A-408 for net receipts from the sale of timber and related products or allocate the net receipts to principal because they are insubstantial, the trustee shall allocate the net receipts:

(1)  To income to the extent that the amount of timber removed from the land does not exceed the rate of growth of the block as a whole during the accounting periods in which a beneficiary has a mandatory income interest;

(2)  To principal to the extent that the amount of timber removed from the land exceeds the block's rate of growth or the net receipts are from the sale of standing timber;

(3)  To or between income and principal if the net receipts are from the lease of timberland or from a contract to cut timber from land owned by a trust, by determining the amount of timber removed from the land under the lease or contract and applying the rules in paragraphs (1) and (2); or

(4)  To principal to the extent that advance payments, bonuses, and other payments are not allocated pursuant to paragraph (1), (2), or (3).

(c)  In determining the net receipts from the sale of timber, a trustee shall deduct and transfer to principal a reasonable amount for depletion.

(d)  This chapter applies regardless of whether a decedent or transferor was harvesting timber from the property before it became subject to the trust.

(e)  If a trust owns an interest in timberland on July 1, 2000, the trustee may allocate net receipts from the sale of timber and related products as provided in this section or in the manner used by the trustee before July 1, 2000.  If the trust acquires an interest in timberland after July 1, 2000, the trustee shall allocate net receipts from the sale of timber and related products as provided in this section. [L 2000, c 191, pt of §1]

Revision Note

"July 1, 2000" substituted for "the effective date of this chapter".



§557A-413 - Property not productive of income.

[§557A-413]  Property not productive of income.  (a)  If a marital deduction is allowed for all or part of a trust whose assets consist substantially of property that does not provide the surviving spouse with sufficient income from or use of the trust assets, and if the amounts that the trustee transfers from principal to income under section 557A-104 and distributes to the spouse from principal pursuant to the terms of the trust are insufficient to provide the spouse with the beneficial enjoyment required to obtain the marital deduction, the spouse may require the trustee to make property productive of income, convert property within a reasonable time, or exercise the power conferred by section 557A-104(a).  The trustee may decide which action or combination of actions to take.

(b)  In all other cases, proceeds from the sale or other disposition of an asset are principal without regard to the amount of income the asset produces during any accounting period. [L 2000, c 191, pt of §1]



§557A-414 - Derivatives and options.

[§557A-414]  Derivatives and options.  (a)  As used in this section, "derivative" means a contract or financial instrument or a combination of contracts and financial instruments that gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.

(b)  To the extent that a trustee does not account under section 557A-403 for transactions in derivatives, receipts from and disbursement made in connection with those transactions shall be allocated to principal.

(c)  If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust, or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option shall be allocated to principal, and an amount paid to acquire the option shall be paid from principal.  A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, shall be allocated to principal. [L 2000, c 191, pt of §1]



§557A-415 - Asset-backed securities.

[§557A-415]  Asset-backed securities.  (a)  As used in this section, "asset-backed security" means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security.  The term includes an asset that gives the owner the right to receive only the interest or other current return from the collateral financial assets or only the proceeds from the capital investment in the collateral financial assets.  It does not include an asset to which section 557A-401 or 557A-409 applies.

(b)  If a trust receives a payment from the interest or other current return and the capital investment of the collateral financial assets, the trustee shall allocate to income the portion of a payment that the payor identifies as being from the interest or other current return, and shall allocate the balance of the payment to principal.

(c)  If a trust receives one or more payments in exchange for the trust's entire interest in an asset-backed security in one accounting period, the trustee shall allocate the payments to principal.  If a payment is one of a series of payments that will result in the liquidation of the trust's interest in the security over more than one accounting period, the trustee shall allocate ten per cent of the payment to income and the balance to principal.  [L 2000, c 191, pt of §1]



§557A-501 - Disbursements from income.

ARTICLE 5

ALLOCATION OF DISBURSEMENTS DURING ADMINISTRATION OF TRUST

[§557A-501]  Disbursements from income.  Unless otherwise governed by statutory fees or unless the instrument provides for it, [a] trustee shall make the following disbursements from income to the extent that they are not disbursements to which section 557A-201(2)(B) or (C) applies:

(1)  One-half of the regular compensation of the trustee and of any person providing investment advisory or custodial services to the trustee;

(2)  One-half of all expenses for accountings, judicial proceedings, or other matters that involve both the income and remainder interests;

(3)  All of the other ordinary expenses incurred in connection with the administration, management, or preservation of trust property and the distribution of income, including interest, ordinary repairs, regularly recurring taxes assessed against principal, and expenses of a proceeding or other matter that concerns primarily the income interest; and

(4)  Recurring premiums on insurance covering the loss of a principal asset or the loss of income from or use of the asset. [L 2000, c 191, pt of §1]



§557A-502 - Disbursements from principal.

[§557A-502]  Disbursements from principal.  (a)  Unless otherwise governed by statutory fees or unless the instrument provides for it, a trustee shall make the following disbursements from principal:

(1)  The remaining one-half of the disbursements described in section 557A-501(1) and (2);

(2)  All of the trustee's compensation calculated on principal as an acceptance, distribution, or termination fee, and disbursements made to prepare property for sale;

(3)  Payments on the principal of a trust debt;

(4)  Expenses of a proceeding that concerns primarily principal, including a proceeding to construe the trust or to protect the trust or its property;

(5)  Insurance premiums paid on a policy not described in section 557A-501(4) of which the trust is the owner and beneficiary;

(6)  Estate, inheritance, and other transfer taxes, including penalties, apportioned to the trust; and

(7)  Disbursements related to environmental matters, including reclamation, assessing environmental conditions, remedying and removing environmental contamination, monitoring remedial activities and the release of substances, preventing future releases of substances, collecting amounts from persons liable or potentially liable for the costs of those activities, penalties imposed under environmental laws, rules, or regulations and other payments made to comply with those laws, rules, or regulations, statutory or common law claims by third parties, and defending claims based on environmental matters.

(b)  If a principal asset is encumbered with an obligation that requires income from that asset to be paid directly to the creditor, the trustee shall transfer from principal to income an amount equal to the income paid to the creditor in reduction of the obligation's principal balance. [L 2000, c 191, pt of §1]



§557A-503 - Transfers from income to principal for depreciation.

[§557A-503]  Transfers from income to principal for depreciation.  (a)  As used in this section, "depreciation" means a reduction in value of a fixed asset having a useful life of more than one year, due to wear, tear, decay, corrosion, or gradual obsolescence.

(b)  A trustee may transfer to principal a reasonable amount of the net cash receipts from a principal asset that is subject to depreciation, but a transfer may not be made for depreciation:

(1)  Of that portion of real property used or available for use by a beneficiary as a residence or of tangible personal property held or made available for the personal use or enjoyment of a beneficiary;

(2)  During the administration of a decedent's estate; or

(3)  Under this section if the trustee is accounting under section 557A-403 for the business or activity in which the asset is used.

(c)  An amount transferred to principal need not be held as a separate fund. [L 2000, c 191, pt of §1]



§557A-504 - Transfers from income to reimburse principal.

[§557A-504]  Transfers from income to reimburse principal.  (a)  If a trustee makes or expects to make a principal disbursement described in this section, the trustee may transfer an appropriate amount from income to principal in one or more accounting periods to reimburse principal or to provide a reserve for future principal disbursements.

(b)  Principal disbursements to which subsection (a) applies include the following, but only to the extent that the trustee has not been and does not expect to be reimbursed by a third party:

(1)  An amount chargeable to income but paid from principal because it is unusually large, including extraordinary repairs;

(2)  A capital improvement to a principal asset, whether in the form of changes to an existing asset or the construction of a new asset, including special assessments;

(3)  Disbursements made to prepare property for rental, including tenant allowances, leasehold improvements, and broker's commissions;

(4)  Periodic payments on an obligation secured by a principal asset to the extent that the amount transferred from income to principal for depreciation is less than the periodic payments; and

(5)  Disbursements described in section 557A-502(a)(7).

(c)  If the asset whose ownership gives rise to the disbursements becomes subject to a successive income interest after an income interest ends, a trustee may continue to transfer amounts from income to principal as provided in subsection (a). [L 2000, c 191, pt of §1]



§557A-505 - Income taxes.

[§557A-505]  Income taxes.  (a)  A tax required to be paid by a trustee based on receipts allocated to income shall be paid from income.

(b)  A tax required to be paid by a trustee based on receipts allocated to principal shall be paid from principal, even if the tax is called an income tax by the taxing authority.

(c)  A tax required to be paid by a trustee on the trust's share of an entity's taxable income shall be paid proportionately from:

(1)  Income to the extent that receipts from the entity are allocated to income; and

(2)  Principal to the extent that:

(A)  Receipts from the entity are allocated to principal; and

(B)  The trust's share of the entity's taxable income exceeds the total receipts in paragraphs (1) and (2)(A).

(d)  For purposes of this section, receipts allocated to principal or income shall be reduced by the amount distributed to a beneficiary from principal or income for which the trust receives a deduction in calculating the tax. [L 2000, c 191, pt of §1]



§557A-506 - Adjustments between principal and income because of taxes.

[§557A-506]  Adjustments between principal and income because of taxes.  (a)  A fiduciary may make adjustments between principal and income to offset the shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries that arise from:

(1)  Elections and decisions, other than those described in subsection (b), that the fiduciary makes from time to time regarding tax matters;

(2)  An income tax or any other tax that is imposed upon the fiduciary or a beneficiary as a result of a transaction involving or a distribution from the estate or trust; or

(3)  The ownership by an estate or trust of an interest in an entity whose taxable income, whether or not distributed, is includable in the taxable income of the estate, trust, or a beneficiary.

(b)  If the amount of an estate tax marital deduction or charitable contributions deduction is reduced because a fiduciary deducts an amount that is paid from principal for income tax purposes instead of deducting it for estate tax purposes, and as a result, estate taxes paid from principal are increased and income taxes paid by an estate, trust, or beneficiary are decreased, each estate, trust, or beneficiary that benefits from the decrease in income tax shall reimburse the principal from which the increase in estate tax is paid.  The total reimbursement shall equal the increase in the estate tax to the extent that the principal used to pay the increase would have qualified for a marital deduction or charitable contributions deduction but for the payment.  The proportionate share of the reimbursement for each estate, trust, or beneficiary whose income taxes are reduced shall be the same as its proportionate share of the total decrease in income tax.  An estate or trust shall reimburse principal from income. [L 2000, c 191, pt of §1]






CHAPTER 558 - LAND TRUSTS--BENEFICIARY CONTROLLED

§558-1 - Title.

[§558-1]  Title.  This chapter shall be known and may be cited as the Land Trust Act. [L 1978, c 151, pt of §1]



§558-2 - Purpose.

[§558-2]  Purpose.  The purpose of this chapter is to authorize those trusts which incorporate it by reference to convey legal and equitable title to real estate in trust to a qualified trustee; to define the nature and extent of the beneficiaries' interest in the trust property; to define the obligations of persons dealing with the trustee to inquire into the trustee's authority; and to provide for disclosure of the identity and interest of the trust beneficiaries. [L 1978, c 151, pt of §1]



§558-3 - Definitions.

[§558-3]  Definitions.  As used in this chapter, unless the context otherwise requires:

"Recorded instrument" means any conveyance, deed, mortgage, lease assignment, or other instrument relating to this chapter and duly executed and recorded with the bureau of conveyances or the land court of the State. [L 1978, c 151, pt of §1]



§558-4 - Creation of trust, powers of trustee.

§558-4  Creation of trust, powers of trustee.  Any recorded instrument transferring any interest in real property in this State, including but not limited to, leasehold and mortgagee's interests, to any person, corporation, bank, or trust company, qualified to act as a trustee in this State, whether or not reference is made in such recorded instrument to any separate unrecorded collateral declarations or agreements, shall be effective to vest in the trustee legal and equitable title over the real property or interest therein, with full power and authority as granted and provided in the recorded instrument to deal in and with the property or interest therein or any part thereof.  Any trust authorized pursuant to this chapter shall be valid notwithstanding the fact that the recorded instrument fails to state the duties imposed upon the trustee. [L 1978, c 151, pt of §1; am L 1982, c 127, §1]



§558-5 - Inquiry into authority of trustee.

[§558-5]  Inquiry into authority of trustee.  Any grantee, mortgagee, lessee, transferee, assignee, or person obtaining satisfaction, releases, or otherwise in any way dealing with the trustee with respect to the real property held in trust under the recorded instrument, may but shall not be obligated to inquire into the identification or status of any named or unnamed beneficiaries, or their heirs or assigns to whom a trustee may be accountable under the terms of the recorded instrument, or under any unrecorded separate declarations or agreements collateral to the recorded instrument whether referred to in the recorded instrument or not, nor to inquire into or ascertain the authority of such trustee to act within and exercise the powers granted under the recorded instrument, nor to inquire into the adequacy or disposition of any consideration, if any is paid or delivered to the trustee in connection with any interest so acquired from the trustee, nor to inquire into any of the provisions of any of the unrecorded declarations or agreements. [L 1978, c 151, pt of §1]



§558-6 - Conveyance by trustee.

§558-6  Conveyance by trustee.  Any person dealing with the trustee under the recorded instrument shall take any interest transferred by the trustee free and clear of the claims of all the beneficiaries of the trust, and of any unrecorded separate declarations or agreements collateral to the recorded instrument whether referred to in the recorded instrument or not, and of anyone claiming by, through or under such beneficiaries including, and without limiting the foregoing to, any claim arising out of any dower or curtesy interest of the spouse of any beneficiary thereof; provided that nothing herein contained shall prevent the beneficiary of any unrecorded collateral declarations or agreements from enforcing the terms of the unrecorded collateral declarations or agreements against the trustee. [L 1978, c 151, pt of §1; am L 1980, c 232, §26]



§558-7 - Personal property.

[§558-7]  Personal property.  In all cases where the recorded instrument contains a provision defining and declaring the interest of beneficiaries to be personal property only, the provision shall be controlling for all purposes where the determination shall become an issue under the laws or in the courts of this State. [L 1978, c 151, pt of §1]



§558-8 - Disclosure of beneficiaries.

§558-8  Disclosure of beneficiaries.  (a)  Any trust created hereunder shall be invalid unless the recorded conveyance document transferring title to the trustee discloses the name and pro rata interest of each beneficiary of such trust.

(b)  Upon service of a complaint, or similar pleading, in federal or state court to which the trustee is required to respond, the trustee shall disclose in the response the name of every beneficiary with a present interest in trust property which is a subject of the action.  This subsection shall be liberally construed to require identification of the actual parties to the controversy.

(c)  Upon receipt of a notice of violation of any ordinance, rule, regulation, or law relating to real property held in trust, the trustee shall disclose to the State, political subdivision, or agency giving notice or which is primarily responsible for enforcement of such ordinance, rule, regulation, or law, the identity of every beneficiary who has an interest in the trust property.  This subsection shall be liberally construed to require identification of the actual parties who are being notified of the violation.

(d)  As part of any contract relating to the ownership or use of real property which is the subject of a land trust and is entered into by and between the State or any local governmental unit or any agency of either and a trustee under a land trust, the trustee shall disclose the identity of every beneficiary of the land trust.  This subsection shall be liberally construed to require identification of the actual parties benefiting from a transaction with a governmental unit or agency.

(e)  Whenever any trustee or beneficiary of a land trust applies or supports an application to the State or any local governmental unit or any agency of either for any benefit, authorization, license, land use or permit relating to the land which is the subject of the land trust, such application shall identify every beneficiary of the land trust.  This subsection shall be liberally construed to require identification of the actual parties benefiting from the actions of governmental units and agencies.

(f)  A trustee who discloses the identity of a beneficiary pursuant to law shall not be liable in any civil action as a result of the disclosure. [L 1978, c 151, pt of §1; am L 1982, c 127, §2]









TITLE 30A - UNIFORM PROBATE CODE

CHAPTER 560 - UNIFORM PROBATE CODE

§560:1-101 - Short title.

ARTICLE I

GENERAL PROVISIONS, DEFINITIONS, AND

PROBATE JURISDICTION OF COURT

Cross References

Effect and transition of L 1996, c 288 amendments, see §560:8-201.

PART 1.  SHORT TITLE, CONSTRUCTION, GENERAL PROVISIONS

§560:1-101  Short title.  This chapter shall be known and may be cited as the Uniform Probate Code. [L 1996, c 288, pt of §1]



§560:1-101 to 560 - 1-403 REPEALED.

ARTICLE I [OLD]

GENERAL PROVISIONS, DEFINITIONS AND

PROBATE JURISDICTION OF COURT

§§560:1-101 to 560:1-403  REPEALED.  L 1996, c 288, pt of §6.



§560:1-102 - Purposes; rule of construction.

§560:1-102  Purposes; rule of construction.  (a)  This chapter shall be liberally construed and applied to promote its underlying purposes and policies.

(b)  The underlying purposes and policies of this chapter are to:

(1)  Simplify and clarify the law concerning the affairs of decedents, missing persons, protected persons, minors and incapacitated persons;

(2)  Discover and make effective the intent of a decedent in distribution of the decedent's property;

(3)  Promote a speedy and efficient system for liquidating the estate of the decedent and making distribution to the decedent's successors;

(4)  Facilitate use and enforcement of certain trusts; and

(5)  Make uniform the law among the various jurisdictions. [L 1996, c 288, pt of §1]



§560:1-103 - Supplementary general principles of law applicable.

§560:1-103  Supplementary general principles of law applicable.  Unless displaced by the particular provisions of this chapter, the principles of law and equity supplement its provisions. [L 1996, c 288, pt of §1]

Case Notes

As no "particular provision" in chapter 560 displaces a right of access to probate proceedings and records, third parties have a right to file petitions challenging the closure of probate court proceedings or the sealing of court records under a principle of law supplementing the probate code.  106 H. 453, 106 P.3d 1096.



§560:1-104 - Severability.

§560:1-104  Severability.  If any provision of this chapter or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable. [L 1996, c 288, pt of §1]



§560:1-105 - Construction against implied repeal.

§560:1-105  Construction against implied repeal.  This chapter is a general act intended as a unified coverage of its subject matter and no part of it shall be deemed impliedly repealed by subsequent legislation if it can reasonably be avoided. [L 1996, c 288, pt of §1]



§560:1-106 - Effect of fraud and evasion.

§560:1-106  Effect of fraud and evasion.  Whenever fraud has been perpetrated in connection with any proceeding or in any statement filed under this chapter or if fraud is used to avoid or circumvent the provisions or purposes of this chapter, any person injured thereby may obtain appropriate relief against the perpetrator of the fraud or restitution from any person (other than a bona fide purchaser) benefitting from the fraud, whether innocent or not.  Any proceeding must be commenced within two years after the discovery of the fraud, but no proceeding may be brought against one not a perpetrator of the fraud later than five years after the time of commission of the fraud.  This section has no bearing on remedies relating to fraud practiced on a decedent during the decedent's lifetime which affects the succession of the decedent's estate. [L 1996, c 288, pt of §1]



§560:1-107 - Evidence of death or status.

§560:1-107  Evidence of death or status.  In addition to the rules of evidence, the following rules relating to a determination of death and status apply:

(1)  Death occurs when an individual has sustained either:

(A)  Irreversible cessation of circulatory and respiratory functions; or

(B)  Irreversible cessation of all functions of the entire brain, including the brain stem.  A determination of death must be made in accordance with accepted medical standards;

(2)  A certified or authenticated copy of a death certificate purporting to be issued by an official or agency of the place where the death purportedly occurred is prima facie evidence of the fact, place, date, and time of death and the identity of the decedent;

(3)  A certified or authenticated copy of any record or report of a governmental agency, domestic or foreign, that an individual is missing, detained, dead, or alive is prima facie evidence of the status and of the dates, circumstances, and places disclosed by the record or report;

(4)  In the absence of prima facie evidence of death under paragraph (2) or (3), the fact of death may be established by clear and convincing evidence, including circumstantial evidence;

(5)  An individual whose death is not established under the preceding paragraphs who is absent for a continuous period of five years, during which the individual has not been heard from, and whose absence is not satisfactorily explained after diligent search or inquiry, is presumed to be dead.  The individual's death is presumed to have occurred at the end of the period unless there is sufficient evidence for determining that death occurred earlier;

(6)  In the absence of evidence disputing the time of death stated on a document described in paragraph (2) or (3), a document described in paragraph (2) or (3) that states a time of death one hundred twenty hours or more after the time of death of another individual, however the time of death of the other individual is determined, establishes by clear and convincing evidence that the individual survived the other individual by one hundred twenty hours. [L 1996, c 288, pt of §1]

Rules of Court

Determination of death, see HPR rules 150 to 154.



§560:1-108 - Acts by holder of general power.

§560:1-108  Acts by holder of general power.  For the purpose of granting consent or approval with regard to the acts or accounts of a personal representative or trustee, including relief from liability or penalty for failure to post bond, to register a trust, or to perform other duties, and for purposes of consenting to modification or termination of a trust or to deviation from its terms, the sole holder or all co-holders of a presently exercisable general power of appointment, including one in the form of a power of amendment or revocation, are deemed to act for beneficiaries to the extent their interests (as objects, takers in default, or otherwise) are subject to the power. [L 1996, c 288, pt of §1]

Rules of Court

Trust registration, see HPR rule 127.



§560:1-201 - General definitions.

PART 2.  DEFINITIONS

§560:1-201  General definitions.  Subject to additional definitions contained in the subsequent articles that are applicable to specific articles, parts, or sections, and unless the context otherwise requires, in this chapter:

"Agent" includes an attorney-in-fact under a durable or nondurable power of attorney, an individual authorized to make decisions concerning another's health care, and an individual authorized to make decisions for another under a natural death act.

"Application" means a written request to the registrar for an order of informal probate or appointment under part 3 of article III.

"Beneficiary", as it relates to a trust beneficiary, includes a person who has any present or future interest, vested or contingent, and also includes the owner of an interest by assignment or other transfer; as it relates to a charitable trust, includes any person entitled to enforce the trust; as it relates to a "beneficiary of a beneficiary designation", refers to a beneficiary of an insurance or annuity policy, of an account with POD designation, of a security registered in beneficiary form (TOD), or of a pension, profit-sharing, retirement, or similar benefit plan, or other nonprobate transfer at death; and, as it relates to a "beneficiary designated in a governing instrument", includes a grantee of a deed, a devisee, a trust beneficiary, a beneficiary of a beneficiary designation, a donee, appointee, or taker in default of a power of appointment, or a person in whose favor a power of attorney or a power held in any individual, fiduciary, or representative capacity is exercised.

"Beneficiary designation" refers to a governing instrument naming a beneficiary of an insurance or annuity policy, of an account with POD designation, of a security registered in beneficiary form (TOD), or of a pension, profit-sharing, retirement, or similar benefit plan, or other nonprobate transfer at death.

"Child" includes an individual entitled to take as a child under this chapter by intestate succession from the parent whose relationship is involved and excludes a person who is only a stepchild, a foster child, a grandchild, or any more remote descendant.

"Claims", in respect to estates of decedents and protected persons, includes liabilities of the decedent or protected person, whether arising in contract, in tort, or otherwise, and liabilities of the estate which arise at or after the death of the decedent or after the appointment of a conservator, including funeral expenses and expenses of administration.  The term does not include estate or inheritance taxes, or demands or disputes regarding title of a decedent or protected  person to specific assets alleged to be included in the estate.

"Court" means the circuit court in this State having jurisdiction in matters relating to the affairs of decedents.

"Conservator" shall have the meaning provided in section 560:5-102.

"Descendant" of an individual means all of the individual's descendants of all generations, with the relationship of parent and child at each generation being determined by the definition of child and parent contained in this chapter.

"Devise", when used as a noun, means a testamentary disposition of real or personal property and, when used as a verb, means to dispose of real or personal property by will.

"Devisee" means a person designated in a will to receive a devise.  For the purposes of article II, in the case of a devise to an existing trust or trustee, or to a trustee on trust described by will, the trust or trustee is the devisee and the beneficiaries are not devisees.

"Distributee" means any person who has received property of a decedent from the decedent's personal representative other than as a creditor or purchaser.  A testamentary trustee is a distributee only to the extent of distributed assets or increment thereto remaining in the trustee's hands.  A beneficiary of a testamentary trust to whom the trustee has distributed property received from a personal representative is a distributee of the personal representative.  For the purposes of this provision, "testamentary trustee" includes a trustee to whom assets are transferred by will, to the extent of the devised assets.

"Estate" includes the property of the decedent, trust, or other person whose affairs are subject to this chapter as originally constituted and as it exists from time to time during administration.

"Exempt property" means that property of a decedent's estate which is described in section 560:2-403.

"Fiduciary" includes a personal representative, guardian, conservator, and trustee.

"Foreign personal representative" means a personal representative appointed by another jurisdiction.

"Formal proceedings" means proceedings conducted before a judge with notice to interested persons.

"Governing instrument" means a deed, will, trust, insurance or annuity policy, account with POD designation, security registered in beneficiary form (TOD), pension, profit-sharing, retirement, or similar benefit plan, instrument creating or exercising a power of appointment or a power of attorney, or a dispositive, appointive, or nominative instrument of any similar type.

"Guardian" shall have the meaning provided in section 560:5-102.

"Heirs", except as controlled by section 560:2-711, means persons, including the surviving spouse or reciprocal beneficiary and the State, who are entitled under the statutes of intestate succession to the property of a decedent.

"Incapacitated person" shall have the meaning provided in section 560:5-102.

"Informal proceedings" means those conducted without notice to interested persons by an officer of the court acting as a registrar for probate of a will or appointment of a personal representative.

"Interested person" includes heirs, devisees, children,  spouses or reciprocal beneficiaries, creditors, beneficiaries, and any others having a property right in or claim against a trust estate or the estate of a decedent, ward, or protected person.  It also includes persons having priority for appointment as personal representative, and other fiduciaries representing interested persons.  The meaning as it relates to particular persons may vary from time to time and must be determined according to the particular purposes of, and matter involved in, any proceeding.

"Issue" of a person means descendant as defined in this section.

"Joint tenants with the right of survivorship" and "community property with the right of survivorship" includes tenancies by the entirety and co-ownership of property held under circumstances that entitle one or more owners to the whole of the property on the death of the other or others, but excludes forms of co-ownership registration in which the underlying ownership of each party is in proportion to that party's contribution.

"Lease" includes an oil, gas, or other mineral lease.

"Letters" includes letters testamentary, letters of  guardianship, letters of administration, and letters of conservatorship.  Unless otherwise provided by order of the court or registrar, letters testamentary and letters of administration shall only be effective for three years unless renewed for good cause, and such limitation shall be stated on the face of the letters.

"Minor" shall have the meaning provided in section 560:5-102.

"Mortgage" means any conveyance, agreement, or arrangement in which property is encumbered or used as security.

"Nonresident decedent" means a decedent who was domiciled in another jurisdiction at the time of decedent's death.

"Organization" means a corporation, business trust, estate, trust, partnership, joint venture, association, government or governmental subdivision or agency, or any other legal or commercial entity.

"Parent" includes any person entitled to take, or who would be entitled to take if the child died without a will, as a parent under this chapter by intestate succession from the child whose relationship is in question and excludes any person who is only a stepparent, foster parent, or grandparent.

"Payor" means a trustee, insurer, business entity, employer, government, governmental agency or subdivision, or any other person authorized or obligated by law or a governing instrument to make payments.

"Person" means an individual or an organization.

"Personal representative" includes executor, administrator, successor personal representative, special administrator, and persons who perform substantially the same function under the law governing their status.  "General personal representative" excludes special administrator.

"Petition" means a written request to the court for an order after notice.

"Proceeding" includes action at law and suit in equity.                "Property" includes both real and personal property or any interest therein and means anything that may be the subject of ownership.

"Protected person" shall have the meaning provided in section 560:5-102.

"Protective proceeding" means a proceeding held pursuant to part 4 of article V.

"Registrar" refers to the official of the court designated to perform the functions of registrar as provided in section 560:1-307.

"Security" includes any note, stock, treasury stock, bond, debenture, evidence of indebtedness, certificate of interest or participation in an oil, gas, or mining title or lease or in payments out of production under such a title or lease, collateral trust certificate, transferable share, voting trust certificate or, in general, any interest or instrument commonly known as a security, or any certificate of interest or participation, any temporary or interim certificate, receipt, or certificate of deposit for, or any warrant or right to subscribe to or purchase, any of the foregoing.

"Settlement", in reference to a decedent's estate, includes the full process of administration, distribution, and closing.

"Special administrator" means a personal representative as described by sections 560:3-614 through 560:3-618.

"State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or insular possession subject to the jurisdiction of the United States.

"Successor personal representative" means a personal representative, other than a special administrator, who is appointed to succeed a previously appointed personal representative.

"Successors" means persons, other than creditors, who are entitled to property of a decedent under the decedent's will or this chapter.

"Supervised administration" refers to the proceedings  described in article III, part 5.

"Survive" means that an individual has neither predeceased an event, including the death of another  individual, nor is deemed to have predeceased an event under section 560:2-104 or 560:2-702.  The term includes its derivatives, such as "survives", "survived", "survivor", "surviving".

"Testacy proceeding" means a proceeding to establish a will or determine intestacy.

"Testator" includes an individual of either sex.

"Trust" includes an express trust, private or charitable, with additions thereto, wherever and however created.  The term also includes a trust created or determined by judgment or decree under which the trust is to be administered in the manner of an express trust.  The term excludes other constructive trusts and excludes resulting trusts, conservatorships, personal representatives, trust accounts as defined in article VI, custodial arrangements pursuant to chapters 553A and 554B, business trusts providing for certificates to be issued to beneficiaries, common trust funds, voting trusts, security arrangements, liquidation trusts, and trusts for the primary purpose of paying debts, dividends, interest, salaries, wages, profits, pensions, or employee benefits of any kind, and any arrangement under which a person is nominee or escrowee for another.

"Trustee" includes an original, additional, or successor trustee, whether or not appointed or confirmed by court.

"Ward" shall have the meaning provided in section 560:5-102.

"Will" includes codicil and any testamentary instrument that merely appoints an executor, revokes or revises another will, nominates a guardian, or expressly excludes or limits the right of an individual or class to succeed to property of the decedent passing by intestate succession. [L 1996, c 288, pt of §1; am L 1997, c 383, §19; am L 2004, c 161, §25]

Case Notes

Appellant was not an "interested person", as defined in this section, who could petition the court under §560:3-614 for appointment as special administrator where appellant had no familial relationship to decedent's family, did not have a property right or claim against decedent's estate, and did not have priority under §560:3-203 to be appointed as personal representative of decedent's estate; circuit court thus properly denied appellant's petition.  88 H. 148, 963 P.2d 1124.

The term "interested person" as defined in this section does not include a party interested solely in challenging a closure order in a probate proceeding; where appellants did not "possess an interest in the estate itself" nor were trustees, heirs, devisees, children, spouses or reciprocal beneficiaries, creditors, or beneficiaries, trial court correctly denied appellant media's petition to intervene as "interested persons".  106 H. 453, 106 P.3d 1096.

Current income beneficiary of trust lacked standing to participate in matter concerning the distribution of the corpus upon termination of the trust where income beneficiary did not have any interest in the estate that would be affected by the particular probate proceeding inasmuch as income beneficiary was merely a measuring life and not a residuary beneficiary, and income beneficiary's interest was not a property right in or claim against the estate.  109 H. 502, 128 P.3d 815.



§560:1-301 - Territorial application.

PART 3.  SCOPE, JURISDICTION, AND COURTS

§560:1-301  Territorial application.  Except as otherwise provided in this chapter, this chapter applies to:

(1)  The affairs and estates of decedents, missing persons, and persons to be protected, domiciled in this State;

(2)  The property of nonresidents located in this State or property coming into the control of a fiduciary who is subject to the laws of this State;

(3)  Incapacitated persons and minors in this State;

(4)  Survivorship and related accounts in this State; and

(5)  Trusts subject to administration in this State. [L 1996, c 288, pt of §1]

Case Notes

Circuit court properly ruled it did not have jurisdiction to open probate proceedings where appellant failed to prove decedent was domiciled in Hawaii or owned property located in Hawaii.  88 H. 148, 963 P.2d 1124.

Property held in federal custody at the time of circuit court proceedings may not serve as the jurisdictional basis for a Hawaii probate proceeding under paragraph (2).  88 H. 148, 963 P.2d 1124.



§560:1-302 - Subject matter jurisdiction.

§560:1-302  Subject matter jurisdiction.  (a)  To the full extent permitted by the Constitution and except as otherwise provided by law, the court has jurisdiction over all subject matter relating to:

(1)  Estates of decedents, including construction of wills and determination of heirs and successors of decedents, and estates of protected persons;

(2)  Protection of minors and incapacitated persons; and

(3)  Trusts.

(b)  The court has full power to make orders, judgments and decrees and take all other action necessary and proper to administer justice in the matters which come before it.

(c)  The court has jurisdiction over protective proceedings and the family court has jurisdiction over guardianship proceedings.

(d)  Where protective and guardianship proceedings relating to the same person have been initiated, they may be consolidated in the court or in the family court as the court and the family court in the exercise of their discretion shall determine. [L 1996, c 288, pt of §1]

Rules of Court

Consolidation of proceedings, see HPR rule 14.

Case Notes

Family court had subject matter jurisdiction to issue temporary restraining order under subsection (b), §§571-8.5, and 560:5-106(2) and (3) where resolution of ward's capacity was required to be resolved, and an apparent threat of ward's removal from the court's jurisdiction was alleged.  113 H. 211, 151 P.3d 692.



§560:1-303 - Venue; multiple proceedings; transfer.

§560:1-303  Venue; multiple proceedings; transfer.  (a)  Where a proceeding under this chapter could be maintained in more than one place in this State, the court in which the proceeding is first commenced has the exclusive right to proceed.

(b)  If proceedings concerning the same estate, protected person, ward, or trust are commenced in more than one court of this State, the court in which the proceeding was first commenced shall continue to hear the matter, and the other courts shall hold the matter in abeyance until the question of venue is decided, and if the ruling court determines that venue is properly in another court, it shall transfer the proceeding to the other court.

(c)  If a court finds that in the interest of justice a proceeding or a file should be located in another court of this State, the court making the finding may transfer the proceeding or file to the other court. [L 1996, c 288, pt of §1]



§560:1-304 - Practice in court.

§560:1-304  Practice in court.  Unless specifically provided to the contrary in this chapter or unless inconsistent with its provisions, the Hawai‘i probate rules govern formal and informal proceedings under this chapter. [L 1996, c 288, pt of §1]



§560:1-305 - Records and certified copies.

§560:1-305  Records and certified copies.  The clerk of court shall keep a record for each decedent, ward, protected person, or trust involved in any document which may be filed with the court under this chapter, including petitions and applications, demands for notices or bonds, trust registrations, and of any orders or responses relating thereto by the registrar or court, and establish and maintain a system for indexing, filing, or recording which is sufficient to enable users of the records to obtain adequate information.  Upon payment of the fees required by law the clerk shall issue certified copies of any probated wills, letters issued to personal representatives, or any other record or paper filed or recorded.  Certificates relating to probated wills shall indicate whether the decedent was domiciled in this State and whether the probate was formal or informal.  Certificates relating to letters shall show the date of appointment. [L 1996, c 288, pt of §1]



§560:1-306 - Jury trial.

§560:1-306  Jury trial.  (a)  If duly demanded, a party is entitled to trial by jury in a formal testacy proceeding and any proceeding in which any controverted question of fact arises as to which any party has a constitutional right to trial by jury.

(b)  If there is no right to trial by jury under subsection (a) or the right is waived, the court in its discretion may call a jury to decide any issue of fact, in which case the verdict is advisory only. [L 1996, c 288, pt of §1]



§560:1-307 - Registrar; powers.

§560:1-307  Registrar; powers.  The acts and orders which this chapter specifies as performable by the registrar may be performed either by a judge of the court or by a person, including the clerk, designated by the court by a written order filed and recorded in the office of the court. [L 1996, c 288, pt of §1]



§560:1-308 - Appeals.

§560:1-308  Appeals.  Appellate review, including the right to appellate review, interlocutory appeal, provisions as to time, manner, notice, appeal bond, stays, scope of review, record on appeal, briefs, arguments and power of the appellate court, is governed by the Hawai‘i rules of appellate procedure and the Hawai‘i rules of civil procedure. [L 1996, c 288, pt of §1]



§560:1-309 - Reserved.

§560:1-309  Reserved.



§560:1-310 - Oath or affirmation on filed documents.

§560:1-310  Oath or affirmation on filed documents.  Except as otherwise specifically provided in this chapter or by rule, every document filed with the court under this chapter including applications, petitions, and demands for notice, shall be deemed to include an oath, affirmation, or statement to the effect that its representations are true as far as the person executing or filing it knows or is informed, and penalties for perjury may follow deliberate falsification therein. [L 1996, c 288, pt of §1]

Rules of Court

Verification, see HPR rule 5.



§560:1-311 - Documents sealed upon filing.

[§560:1-311]  Documents sealed upon filing.  In any action or proceeding under this chapter in the circuit court having jurisdiction in matters relating to the affairs of decedents, the following documents shall be sealed upon filing:

(1)  Birth certificate;

(2)  Marriage certificate;

(3)  Death certificate;

(4)  Tax return;

(5)  Kokua kanawai's report;

(6)  Court-ordered professional evaluation; and

(7)  Responses and objections to a kokua kanawai's report or a professional evaluation.

The foregoing documents shall remain sealed unless otherwise ordered by the court; provided that the clerk, without further court order, may unseal and provide a copy of a report or evaluation pursuant to section 560:5‑307 or 560:5‑407. [L 2006, c 8, §1]



§560:1-401 - Notice; method and time of giving.

PART 4.  NOTICE, PARTIES, AND REPRESENTATION IN ESTATE

LITIGATION AND OTHER MATTERS

§560:1-401  Notice; method and time of giving.  (a)  If notice of a hearing on any petition is required and except for specific notice requirements as otherwise provided, the petitioner shall cause notice of the time and place of hearing of any petition to be given to any interested person or the person's attorney if the person has appeared by attorney or requested that notice be sent to the person's attorney, or, in the case of a minor or an incapacitated person, the minor's or incapacitated person's parent or guardian, as appropriate.  Notice shall be given:

(1)  By mailing a copy thereof at least fourteen days before the time set for the hearing by certified, registered, or ordinary first class mail addressed to the person being notified at the post office address given in the person's demand for notice, if any, or at the person's office or place of residence, if known;

(2)  By delivering a copy thereof to the person being notified personally at least fourteen days before the time set for the hearing; or

(3)  If the address or identity of any person is not known and cannot be ascertained with reasonable diligence, by publishing at least once a week for three consecutive weeks, a copy thereof in a newspaper having general circulation in the judicial circuit where the hearing is to be held, the last publication of which is to be at least ten days before the time set for the hearing.

(b)  The court for good cause shown may provide for a different method or time of giving notice for any hearing.

(c)  Proof of the giving of notice shall be made on or before the hearing and filed in the proceeding. [L 1996, c 288, pt of §1]

Rules of Court

Notice, see Hawaii Probate Rules, part A(III); HPR rule 51.



§560:1-402 - Notice; waiver.

§560:1-402  Notice; waiver.  A person, including a guardian ad litem, conservator, or other fiduciary, may waive notice by a writing signed by the person or the person's attorney and filed in the  proceeding.  A person for whom a guardianship or other protective order is sought, a ward, or a protected person may not waive notice. [L 1996, c 288, pt of §1]

Rules of Court

Waiver of notice, see HPR rule 53.



§560:1-403 - Pleadings; when parties bound by others; notice.

§560:1-403  Pleadings; when parties bound by others; notice.  In formal proceedings involving trusts or estates of decedents, minors, protected persons, or incapacitated persons, and in judicially supervised settlements, the following apply:

(1)  Interests to be affected shall be described in pleadings which give reasonable information to owners by name or class, by reference to the instrument creating the interests, or in other appropriate manner;

(2)  Persons are bound by orders binding others in the following cases:

(A)  Orders binding the sole holder or all co-holders of a power of revocation or a presently exercisable general power of appointment, including one in the form of a power of amendment, bind other persons to the extent their interests (as objects, takers in default, or otherwise) are subject to the power;

(B)  To the extent there is no conflict of interest between them or among persons represented, orders binding a conservator bind the person whose estate the conservator controls; orders binding a guardian bind the ward if no conservator of the ward's estate has been appointed; orders binding a trustee bind beneficiaries of the trust in proceedings to probate a will establishing or adding to a trust, to review the acts or accounts of a prior fiduciary and in proceedings involving creditors or other third parties; and orders binding a personal representative bind persons interested in the undistributed assets of a decedent's estate in actions or proceedings by or against the estate.  If there is no conflict of interest and no conservator or guardian has been appointed, a parent may represent the parent's minor child; and

(C)  An unborn or unascertained person who is not otherwise represented is bound by an order to the extent the person's interest is adequately represented by another party having a substantially identical interest in the proceeding;

(3)  Notice is required as follows:

(A)  Notice as prescribed by section 560:1-401 shall be given to every interested person or to one who can bind an interested person as described in paragraph (2)(A) or (2)(B).  Notice may be given both to a person and to another who may bind the person;

(B)  Notice is given to unborn or unascertained persons, who are not represented under paragraph (2)(A) or (2)(B), by giving notice to all known persons whose interests in the proceedings are substantially identical to those of the unborn or unascertained persons;

(4)  At any point in a proceeding, a court may appoint a guardian ad litem to represent the interest of a minor, an incapacitated, unborn, or unascertained person, or a person whose identity or address is unknown, if the court determines that representation of the interest otherwise would be inadequate.  If not precluded by conflict of interests, a guardian ad litem may be appointed to represent several persons or interests.  The court shall set out its reasons for appointing a guardian ad litem as a part of the record of the proceeding. [L 1996, c 288, pt of §1]

Rules of Court

Pleadings, see Hawaii Probate Rules, part A(II); HPR rules 17, 50.

Guardian ad litem, see HPR rule 28.



§560:2-101 to 560 - 2-902 REPEALED.

ARTICLE II [OLD]

INTESTATE SUCCESSION AND WILLS

§§560:2-101 to 560:2-902  REPEALED.  L 1996, c 288, pt of §6.

ARTICLE II

INTESTATE SUCCESSION AND WILLS

PART 1.  INTESTATE SUCCESSION

Cross References

Applies only to the estates of decedents dying after January 1, 1997; for other effect and transition provisions, see §560:8-201.

§560:2-101  Intestate estate.  (a)  Any part of a decedent's estate not effectively disposed of by will passes by intestate succession to the decedent's heirs as prescribed in this chapter, except as modified by the decedent's will.

(b)  A decedent by will may expressly exclude or limit the right of an individual or class to succeed to property of the decedent passing by intestate succession.  If that individual or a member of that class survives the decedent, the share of the decedent's intestate estate to which that individual or class would have succeeded passes as if that individual or each member of that class had disclaimed the intestate share. [L 1996, c 288, pt of §1]



§560:2-102 - Share of spouse or reciprocal beneficiary.

§560:2-102  Share of spouse or reciprocal beneficiary.  The intestate share of a decedent's surviving spouse or reciprocal beneficiary is:

(1)  The entire intestate estate if:

(A)  No descendant or parent of the decedent survives the decedent; or

(B)  All of the decedent's surviving descendants are also descendants of the surviving spouse or reciprocal beneficiary and there is no other descendant of the surviving spouse or reciprocal beneficiary who survives the decedent;

(2)  The first $200,000, plus three-fourths of any balance of the intestate estate, if no descendant of the decedent survives the decedent, but a parent of the decedent survives the decedent;

(3)  The first $150,000, plus one-half of any balance of the intestate estate, if all of the decedent's surviving descendants are also descendants of the surviving spouse or reciprocal beneficiary and the surviving spouse or reciprocal beneficiary has one or more surviving descendants who are not descendants of the decedent; or

(4)  The first $100,000, plus one-half of any balance of the intestate estate, if one or more of the decedent's surviving descendants are not descendants of the surviving spouse or reciprocal beneficiary. [L 1996, c 288, pt of §1; am L 1997, c 383, §19]



§560:2-103 - Share of heirs other than surviving spouse or reciprocal beneficiary.

§560:2-103  Share of heirs other than surviving spouse or reciprocal beneficiary.  Any part of the intestate estate not passing to the decedent's surviving spouse or reciprocal beneficiary under section 560:2-102, or the entire intestate estate if there is no surviving spouse or reciprocal beneficiary, passes in the following order to the individuals designated below who survive the decedent:

(1)  To the decedent's descendants by representation;

(2)  If there is no surviving descendant, to the decedent's parents equally if both survive, or to the surviving parent; provided, however, if the decedent is a minor, and if it is shown by clear and convincing evidence that any parent has:

(A)  Deserted the child without affording means of identification for a period of at least ninety days;

(B)  Failed to communicate with the child when able to do so for a period of at least one year when the child is in the custody of another; or

(C)  Failed to provide for care and support of the child when able to do so for a period of at least one year when the child is in the custody of another despite a child support order requiring such support;

such parent shall be deemed to have predeceased the decedent;

(3)  If there is no surviving descendant or parent entitled to inherit, to the descendants of the decedent's parents or either of them by representation; and

(4)  If there is no surviving descendant, parent entitled to take, or descendant of a parent, but the decedent is survived by one or more grandparents or descendants of grandparents, half of the estate passes to the decedent's paternal grandparents equally if both survive, or to the surviving paternal grandparent, or to the descendants of the decedent's paternal grandparents or either of them if both are deceased, the descendants taking by representation; and the other half passes to the decedent's maternal relatives in the same manner; but if there is no surviving grandparent or descendant of a grandparent on either the paternal or the maternal side, the entire estate passes to the decedent's relatives on the other side in the same manner as the half. [L 1996, c 288, pt of §1; am L 1997, c 244, §15 and c 383, §19]

Rules of Court

Determination of heirs, see HPR rule 73.



§560:2-104 - Requirement that heir survive decedent for one hundred twenty hours.

§560:2-104  Requirement that heir survive decedent for one hundred twenty hours.  An individual who fails to survive the decedent by one hundred twenty hours is deemed to have predeceased the decedent for purposes of homestead allowance, exempt property, and intestate succession, and the decedent's heirs are determined accordingly.  If it is not established by clear and convincing evidence that an individual who would otherwise be an heir survived the decedent by one hundred twenty hours, it is deemed that the individual failed to survive for the required period.  This section is not to be applied if its application would result in a taking of intestate estate by the State under section 560:2-105. [L 1996, c 288, pt of §1]



§560:2-105 - No taker.

§560:2-105  No taker.  If there is no taker under the provisions of this article, the intestate estate passes to the State. [L 1996, c 288, pt of §1]



§560:2-105.5 - Escheat of kuleana lands.

§560:2-105.5  Escheat of kuleana lands.  Any provision of law to the contrary notwithstanding, if the owner of an inheritable interest in kuleana land dies intestate, or dies partially intestate and that partial intestacy includes the decedent's interest in the kuleana land, and if there is no taker under article II, such inheritable interest shall pass to the department of land and natural resources to be held in trust until the office of Hawaiian affairs develops a land management plan for the use and management of such kuleana properties, and such plan is approved by the department of land and natural resources.  Upon approval, the department of land and natural resources shall transfer such kuleana properties to the office of Hawaiian affairs.  For the purposes of this section, "kuleana lands" means those lands granted to native tenants pursuant to L. 1850, p. 202, entitled "An Act Confirming Certain Resolutions of the King and Privy Council Passed on the 21st Day of December, A.D. 1849, Granting to the Common People Allodial Titles for Their Own Lands and House Lots, and Certain Other Privileges", as originally enacted and as amended. [L 1996, c 288, pt of §1]



§560:2-106 - Representation.

§560:2-106  Representation.  (a)  Definitions.  In this section:

"Deceased descendant", "deceased parent", or "deceased grandparent" means a descendant, parent, or grandparent who either predeceased the decedent or is deemed to have predeceased the decedent under section 560:2-104.

"Surviving descendant" means a descendant who neither predeceased the decedent nor is deemed to have predeceased the decedent under section 560:2-104.

(b)  Decedent's descendants.  If, under section 560:2-103(1), a decedent's intestate estate or a part thereof passes "by representation" to the decedent's descendants, the estate or part thereof is divided into as many equal shares as there are:

(1)  Surviving descendants in the generation nearest to the decedent which contains one or more surviving descendants; and

(2)  Deceased descendants in the same generation who left surviving descendants, if any.

Each surviving descendant in the nearest generation is allocated one share.  The remaining shares, if any, are combined and then divided in the same manner among the surviving descendants of the deceased descendants as if the surviving descendants who were allocated a share and their surviving descendants had predeceased the decedent.

(c)  Descendants of parents or grandparents.  If, under section 560:2-103(3) or (4), a decedent's intestate estate or a part thereof passes "by representation" to the descendants of the decedent's deceased parents or either of them or to the descendants of the decedent's deceased paternal or maternal grandparents or either of them, the estate or part thereof is divided into as many equal shares as there are:

(1)  Surviving descendants in the generation nearest the deceased parents or either of them, or the deceased grandparents or either of them, that contains one or more surviving descendants; and

(2)  Deceased descendants in the same generation who left surviving descendants, if any.

Each surviving descendant in the nearest generation is allocated one share.  The remaining shares, if any, are combined and then divided in the same manner among the surviving descendants of the deceased descendants as if the surviving descendants who were allocated a share and their surviving descendants had predeceased the decedent. [L 1996, c 288, pt of §1]



§560:2-107 - Kindred of half blood.

§560:2-107  Kindred of half blood.  Relatives of the half blood inherit the same share they would inherit if they were of the whole blood. [L 1996, c 288, pt of §1]



§560:2-108 - Afterborn heirs.

§560:2-108  Afterborn heirs.  An individual in gestation at a particular time is treated as living at that time if the individual lives one hundred twenty hours or more after birth. [L 1996, c 288, pt of §1]



§560:2-109 - Advancements.

§560:2-109  Advancements.  (a)  If an individual dies intestate as to all or a portion of the individual's estate, property the decedent gave during the decedent's lifetime to an individual who, at the decedent's death, is an heir is treated as an advancement against the heir's intestate share only if:

(1)  The decedent declared in a contemporaneous writing or the heir acknowledged in writing that the gift is an advancement; or

(2)  The decedent's contemporaneous writing or the heir's written acknowledgment otherwise indicates that the gift is to be taken into account in computing the division and distribution of the decedent's intestate estate.

(b)  For purposes of subsection (a), property advanced is valued as of the time the heir came into possession or enjoyment of the property or as of the time of the decedent's death, whichever first occurs.

(c)  If the recipient of the property fails to survive the decedent, the property is not taken into account in computing the division and distribution of the decedent's intestate estate, unless the decedent's contemporaneous writing provides otherwise. [L 1996, c 288, pt of §1]



§560:2-110 - Debts to decedent.

§560:2-110  Debts to decedent.  A debt owed to a decedent is not charged against the intestate share of any individual except the debtor.  If the debtor fails to survive the decedent, the debt is not taken into account in computing the intestate share of the debtor's descendants. [L 1996, c 288, pt of §1]



§560:2-111 - Alienage.

§560:2-111  Alienage.  No individual is disqualified to take as an heir because the individual or an individual through whom the individual claims is or has been an alien. [L 1996, c 288, pt of §1]



§560:2-112 - Dower and curtesy abolished.

§560:2-112  Dower and curtesy abolished.  The estates of dower and curtesy are abolished. [L 1996, c 288, pt of §1]



§560:2-113 - Individuals related to decedent through two lines.

§560:2-113  Individuals related to decedent through two lines.  An individual who is related to the decedent through two lines of relationship is entitled to only a single share based on the relationship that would entitle the individual to the larger share. [L 1996, c 288, pt of §1]



§560:2-114 - Parent and child relationship.

§560:2-114  Parent and child relationship.  (a)  Except as provided in subsections (b) and (c), for purposes of intestate succession by, through, or from a person, an individual is the child of the child's natural parents, regardless of their marital status.  The parent and child relationship may be established under chapter 584.

(b)  An adopted individual is the child of the child's adopting parent or parents and not of the child's natural parents, except that:

(1)  Adoption of a child by the spouse or reciprocal beneficiary of either natural parent has no effect on:

(A)  The relationship between the child and that natural parent; or

(B)  The right of the child or a descendant of the child to inherit from or through the other natural parent; and

(2)  Adoption of a child during such child's minority by the spouse or reciprocal beneficiary of a natural parent of the child, by a natural grandparent, aunt, uncle, or sibling of the child or the spouse or reciprocal beneficiary of a natural grandparent, aunt, uncle, or sibling of the child has no effect on the relationship between the child and either natural parent, for the limited purpose of interpretation or construction of a disposition in any will, trust, or other lifetime instrument, whether executed before or after the order of adoption, and for the purposes of determining the heirs at law of a natural family member of the child.

(c)  Inheritance from or through a child by either natural parent or the parent's kindred is precluded unless that natural parent has openly treated the child as the natural parent's, and has not refused to support the child.

(d)  For the purposes of this section, if a person has been adopted more than once, the term "natural parent" includes an adopting parent by an earlier adoption. [L 1996, c 288, pt of §1; am L 1997, c 383, §19]

Case Notes

The term "may", as set forth in subsection (a), is permissive, and, for purposes of intestate succession, a purported heir may establish his or her parent-child relationship with the decedent by any means permitted by statute, including, but not limited to, chapter 584.  103 H. 275, 81 P.3d 1190.

Trial court did not err in failing to apply this section as it did not apply to either the testamentary trust or the life insurance trust for purposes of determining whether daughter was the "issue" of natural father.  105 H. 284, 96 P.3d 1098.



§560:2-201 - Definitions.

PART 2.  ELECTIVE SHARE OF SURVIVING SPOUSE

Cross References

Applies only to the estates of decedents dying after January 1, 1997; for other effect and transition provisions, see §560:8-201.

§560:2-201  Definitions.  In this part:

As used in sections other than section 560:2-205, "decedent's nonprobate transfers to others" means the amounts that are included in the augmented estate under section 560:2-205.

"Fractional interest in property held in joint tenancy with the right of survivorship", whether the fractional interest is unilaterally severable or not, means the fraction, the numerator of which is one and the denominator of which, if the decedent was a joint tenant, is one plus the number of joint tenants who survive the decedent and which, if the decedent was not a joint tenant, is the number of joint tenants.

"Marriage", as it relates to a transfer by the decedent during marriage, means any marriage of the decedent to the decedent's surviving spouse.

"Nonadverse party" means a person who does not have a substantial beneficial interest in the trust or other property arrangement that would be adversely affected by the exercise or nonexercise of the power that the person possesses respecting the trust or other property arrangement.  A person having a general power of appointment over property is deemed to have a beneficial interest in the property.

"Power" or "power of appointment" includes a power to designate the beneficiary of a beneficiary designation.

"Presently exercisable general power of appointment" means a power of appointment under which, at the time in question, the decedent, whether or not the decedent then had the capacity to exercise the power, held a power to create a present or future interest in the decedent's self, the decedent's creditors, the decedent's estate, or creditors of the decedent's estate, and includes a power to revoke or invade the principal of a trust or other property arrangement.

"Probate estate" means property that would pass by intestate succession if the decedent died without a valid will.

"Property" includes values subject to a beneficiary designation.

"Reciprocal beneficiary" means an adult who is a party to a registered reciprocal beneficiary relationship in accordance with chapter 572C, and has a valid certificate of reciprocal beneficiary relationship that has not been terminated.

"Reciprocal beneficiary relationship" is the registered status of two adults defined in chapter 572C.

"Right to income" includes a right to payments under a commercial or private annuity, an annuity trust, a unitrust, or a similar arrangement.

"Transfer", as it relates to a transfer by or of the decedent, includes:

(1)  An exercise or release of a presently exercisable general power of appointment held by the decedent;

(2)  A lapse at death of a presently exercisable general power of appointment held by the decedent; and

(3)  An exercise, release, or lapse of a general power of appointment that the decedent created in the decedent's self of a power described in section 560:2-205(2)(B) that the decedent conferred on a nonadverse party. [L 1996, c 288, pt of §1; am L 1997, c 383, §11]



§560:2-202 - Elective share.

§560:2-202  Elective share.  (a)  Elective-share amount.  The surviving spouse or reciprocal beneficiary of a decedent who dies domiciled in this State has a right of election, under the limitations and conditions stated in this part, to take an elective-share amount equal to the value of the elective-share percentage of the augmented estate, determined by the length of time the spouse and the decedent were married to each other, or the reciprocal beneficiary and the decedent were in a reciprocal beneficiary relationship, in accordance with the following schedule:

If the decedent and the

spouse were married to

each other, or the

decedent and the reciprocal

beneficiary were in a        The elective-share

relationship:                percentage is:

Less than 1 year                  Supplemental amount only.

1 year but less than 2 years     3% of the augmented estate.

2 years but less than 3 years    6% of the augmented estate.

3 years but less than 4 years    9% of the augmented estate.

4 years but less than 5 years    12% of the augmented estate.

5 years but less than 6 years    15% of the augmented estate.

6 years but less than 7 years    18% of the augmented estate.

7 years but less than 8 years    21% of the augmented estate.

8 years but less than 9 years    24% of the augmented estate.

9 years but less than 10 years   27% of the augmented estate.

10 years but less than 11 years   30% of the augmented estate.

11 years but less than 12 years   34% of the augmented estate.

12 years but less than 13 years   38% of the augmented estate.

13 years but less than 14 years   42% of the augmented estate.

14 years but less than 15 years   46% of the augmented estate.

15 years or more                  50% of the augmented estate;

provided, however, the surviving spouse or reciprocal beneficiary may elect to take a share smaller than that to which the surviving spouse or reciprocal beneficiary is entitled hereunder.

(b)  Supplemental elective-share amount.  If the sum of the amounts described in sections 560:2-207, 560:2-209(a)(1), and that part of the elective-share amount payable from the decedent's probate estate and nonprobate transfers to others under section 560:2-209(b) and (c) is less than $50,000, the surviving spouse or reciprocal beneficiary is entitled to a supplemental elective-share amount equal to $50,000 minus the sum of the amounts described in those sections.  The supplemental elective-share amount is payable from the decedent's probate estate and from recipients of the decedent's nonprobate transfers to others in the order of priority set forth in section 560:2-209(b) and (c).

(c)  Effect of election on statutory benefits.  If the right of election is exercised by or on behalf of the surviving spouse or reciprocal beneficiary, the surviving spouse's or reciprocal beneficiary's homestead allowance, exempt property, and family allowance, if any, are not charged against but are in addition to the elective-share and supplemental elective-share amounts.

(d)  Non-domiciliary.  The right, if any, of the surviving spouse or reciprocal beneficiary of a decedent who dies domiciled outside this State to take an elective share in property in this State is governed by the law of the decedent's domicile at death. [L 1996, c 288, pt of §1; am L 1997, c 383, §12]

Rules of Court

Elective share, see HPR rule 90(c).



§560:2-203 - Composition of the augmented estate.

§560:2-203  Composition of the augmented estate.  Subject to section 560:2-208, the value of the augmented estate, to the extent provided in sections 560:2-204, 560:2-205, 560:2-206, and 560:2-207, consists of the sum of the values of all property, whether real or personal; movable or immovable, tangible or intangible, wherever situated, that constitute the decedent's net probate estate, the decedent's nonprobate transfers to others, the decedent's nonprobate transfers to the surviving spouse or reciprocal beneficiary, and the surviving spouse's or reciprocal beneficiary's property and nonprobate transfers to others. [L 1996, c 288, pt of §1; am L 1997, c 383, §19]



§560:2-204 - Decedent's net probate estate.

§560:2-204  Decedent's net probate estate.  The value of the augmented estate includes the value of the decedent's probate estate, reduced by funeral and administration expenses, homestead allowance, family allowances, exempt property, and enforceable claims. [L 1996, c 288, pt of §1]



§560:2-205 - Decedent's nonprobate transfers to others.

§560:2-205  Decedent's nonprobate transfers to others.  The value of the augmented estate includes the value of the decedent's nonprobate transfers to others, not included under section 560:2-204, of any of the following types, in the amount provided respectively for each type of transfer:

(1)  Property owned or owned in substance by the decedent immediately before death that passed outside probate at the decedent's death.  Probate included under this category consists of:

(A)  Property over which the decedent alone, immediately before death, held a presently exercisable general power of appointment.  The amount included is the value of the property subject to the power, to the extent the property passed at the decedent's death, by exercise, release, lapse, in default, or otherwise, to or for the benefit of any person other than the decedent's estate or surviving spouse or reciprocal beneficiary;

(B)  The decedent's fractional interest in property held by the decedent in joint tenancy with the right of survivorship.  The amount included is the value of the decedent's fractional interest, to the extent the fractional interest passed by right of survivorship at the decedent's death to a surviving joint tenant other than the decedent's surviving spouse or reciprocal beneficiary;

(C)  The decedent's ownership interest in property or accounts held in POD, TOD, or co-ownership registration with the right of survivorship.  The amount included is the value of the decedent's ownership interest, to the extent the decedent's ownership interest passed at the decedent's death to or for the benefit of any person other than the decedent's estate or surviving spouse or reciprocal beneficiary.  As used herein, "ownership interest" is determined by dividing (i) the sum of all the decedent's deposits to the account, including deposit life insurance proceeds added to the account on account of the decedent's death, less all withdrawals made by or for the benefit of the decedent, by (ii) the sum of all deposits to the account;

(D)  Proceeds of insurance, including accidental death benefits, on the life of the decedent, if the decedent owned the insurance policy immediately before death or if and to the extent the decedent alone and immediately before death held a presently exercisable general power of appointment over the policy or its proceeds.  The amount included is the value of the proceeds, to the extent they were payable at the decedent's death to or for the benefit of any person other than the decedent's estate or surviving spouse or reciprocal beneficiary;

(2)  Property transferred in any of the following forms by the decedent during marriage:

(A)  Any irrevocable transfer in which the decedent      retained the right to the possession or enjoyment of, or to the income from, the property if and to the extent the decedent's right terminated at or continued beyond the decedent's death.  The amount included is the value of the fraction of the property to which the decedent's right related, to the extent the fraction of the property passed outside probate to or for the benefit of any person other than the decedent's estate or surviving spouse or reciprocal beneficiary;

(B)  Any transfer in which the decedent created a power over income or property, exercisable by the decedent alone or in conjunction with any other person, or exercisable by a nonadverse party, to or for the benefit of the decedent, creditors of the decedent, the decedent's estate, or creditors of the decedent's estate.  The amount included with respect to a power over property is the value of the property subject to the power, and the amount included with respect to a power over income is the value of the property that produces or produced the income, to the extent the power in either case was exercisable at the decedent's death to or for the benefit of any person other than the decedent's surviving spouse or reciprocal beneficiary or to the extent the property passed at the decedent's death, by exercise, release, lapse, in default, or otherwise, to or for the benefit of any person other than the decedent's estate or surviving spouse or reciprocal beneficiary.  If the power is a power over both income and property and the preceding sentence produces different amounts, the amount included is the greater amount;

(3)  Property that passed during marriage and during the two-year period next preceding the decedent's death as a result of a transfer by the decedent if the transfer was of any of the following types:

(A)  Any property that passed as a result of the      termination of a right or interest in, or power over, property that would have been included in the augmented estate under paragraph (1)(A), (B), or (C), or under paragraph (2), if the right, interest, or power had not terminated until the      decedent's death.  The amount included is the value of the property that would have been included under those paragraphs if the property were valued at the time the right, interest, or power terminated, and is included only to the extent the property passed upon termination to or for the benefit of any person other than the decedent or the decedent's estate, spouse or reciprocal beneficiary, or surviving spouse or reciprocal beneficiary.  As used in this subparagraph, "termination", with respect to a right or interest in property, occurs when the right or interest terminated by the terms of the governing instrument or the decedent transferred or relinquished the right or interest, and, with respect to a power over property, occurs when the power terminated by exercise, release, lapse, default, or otherwise, but, with respect to a power described in paragraph (1)(A), "termination" occurs when the power terminated by exercise or release, but not otherwise;

(B)  Any transfer of or relating to an insurance policy      on the life of the decedent if the proceeds would have been included in the augmented estate under paragraph (1)(D) had the transfer not occurred.  The amount included is the value of the insurance proceeds to the extent the proceeds were payable at the decedent's death to or for the benefit of any person other than the decedent's estate or surviving spouse or reciprocal beneficiary;

(C)  Any transfer of property, to the extent not otherwise included in the augmented estate, made to or for the benefit of a person other than the decedent's surviving spouse or reciprocal beneficiary.  The amount included is the value of the transferred property to the extent the aggregate transfers to any one donee in either of the two years exceeded $20,000. [L 1996, c 288, pt of §1; am L 1997, c 244, §1 and c 383, §19]



§560:2-206 - Decedent's nonprobate transfers to the surviving spouse or reciprocal beneficiary.

§560:2-206  Decedent's nonprobate transfers to the surviving spouse or reciprocal beneficiary.  Excluding property passing to the surviving spouse or reciprocal beneficiary under the federal social security system, the value of the augmented estate includes the value of the decedent's nonprobate transfers to the decedent's surviving spouse or reciprocal beneficiary, which consist of all property that passed outside probate at the decedent's death from the decedent to the surviving spouse or reciprocal beneficiary by reason of the decedent's death, including:

(1)  The decedent's fractional interest in property held as a joint tenant with the right of survivorship, to the extent that the decedent's fractional interest passed to the surviving spouse or reciprocal beneficiary as surviving joint tenant;

(2)  The decedent's ownership interest in property or accounts held in co-ownership registration with the right of survivorship, to the extent the decedent's ownership interest passed to the surviving spouse or reciprocal beneficiary as surviving co-owner; and

(3)  All other property that would have been included in the augmented estate under section 560:2-205(1) or (2) had it passed to or for the benefit of a person other than the decedent's spouse or reciprocal beneficiary, surviving spouse or reciprocal beneficiary, the decedent, or the decedent's creditors, estate or estate creditors. [L 1996, c 288, pt of §1; am L 1997, c 383, §19]



§560:2-207 - Surviving spouse's or reciprocal beneficiary's property and nonprobate transfers to others.

§560:2-207  Surviving spouse's or reciprocal beneficiary's property and nonprobate transfers to others.  (a)  Included property.  Except to the extent included in the augmented estate under section 560:2-204 or 560:2-206, the value of the augmented estate includes the value of:

(1)  Property that was owned by the decedent's surviving spouse or reciprocal beneficiary at the decedent's death, including:

(A)  The surviving spouse's or reciprocal beneficiary's fractional interest in property held in joint tenancy with the right of survivorship;

(B)  The surviving spouse's or reciprocal beneficiary's ownership interest in property or accounts held in co-ownership registration with the right of survivorship; and

(C)  Property that passed to the surviving spouse or reciprocal beneficiary by reason of the decedent's death, but not including the spouse's or reciprocal beneficiary's right to homestead allowance, family allowance, exempt property, or payments under the federal social security system; and

(2)  Property that would have been included in the surviving spouse's or reciprocal beneficiary's nonprobate transfers to others, other than the spouse's or reciprocal beneficiary's fractional and ownership interest included under subsection (a)(1)(A) or (B), had the spouse or reciprocal beneficiary been the decedent.

(b)  Time of valuation.  Property included under this section is valued at the decedent's death, taking the fact that the decedent predeceased the spouse or reciprocal beneficiary into account, but, for purposes of subsection (a)(1)(A) and (B), the values of the spouse's or reciprocal beneficiary's fractional and ownership interests are determined immediately before the decedent's death if the decedent was then a joint tenant or a co- owner of the property or accounts.  For purposes of subsection (a)(2), proceeds of insurance that would have been included in the spouse's or reciprocal beneficiary's nonprobate transfers to others under section 560:2-205(1)(D) are not valued as if the spouse or reciprocal beneficiary were deceased.

(c)  Reduction for enforceable claims.  The value of property included under this section is reduced by enforceable claims against the surviving spouse or reciprocal beneficiary. [L 1996, c 288, pt of §1; am L 1997, c 383, §19]



§560:2-208 - Exclusions, valuation, and overlapping application.

§560:2-208  Exclusions, valuation, and overlapping application.  (a)  Exclusions:

(1)  The value of any property is excluded from the decedent's nonprobate transfers to others:

(A)  To the extent the decedent received adequate and full consideration in money or money's worth for a transfer of the property; or

(B)  If the property was transferred with the written joinder of, or if the transfer was consented to in writing by, the surviving spouse or reciprocal beneficiary.

(2)  The augmented estate shall not include the value of any property that either:

(A)  Is held in a trust created and funded by any party other than the decedent, the surviving spouse, or the reciprocal beneficiary; or

(B)  Was received by either spouse during marriage or either reciprocal beneficiary during a reciprocal beneficiary relationship, by gift, devise, inheritance or distribution from a trust created and funded by any party other than the decedent, the surviving spouse, or the reciprocal beneficiary; provided that such property was kept segregated from property includible in the augmented estate.

(b)  Valuation.  The value of property:

(1)  Included in the augmented estate under section 560:2-205, 560:2-206, or 560:2-207 is reduced in each category by enforceable claims against the included property; and

(2)  Includes the commuted value of any present or future interest and the commuted value of amounts payable under any trust, life insurance settlement option, annuity contract, public or private pension, disability compensation, death benefit or retirement plan, or any similar arrangement, exclusive of the federal social security system.

(c)  Overlapping application; no double inclusion.  In case of overlapping application to the same property of the paragraphs or subparagraphs of section 560:2-205, 560:2-206, or 560:2-207, the property is included in the augmented estate under the provision yielding the greatest value, and under only one overlapping provision if they all yield the same value. [L 1996, c 288, pt of §1; am L 1997, c 383, §13]



§560:2-209 - Sources from which elective share payable.

§560:2-209  Sources from which elective share payable.  (a)  In a proceeding for an elective share, the following are applied first to satisfy the elective-share amount and to reduce or eliminate any contributions due from the decedent's probate estate and recipients of the decedent's nonprobate transfers to others:

(1)  Amounts included in the augmented estate under section 560:2-204 which pass or have passed to the surviving spouse or reciprocal beneficiary by testate or intestate succession and amounts included in the augmented estate under section 560:2-206; and

(2)  Amounts included in the augmented estate under section 560:2-207 up to the applicable percentage thereof.  For the purposes of this subsection, the "applicable percentage" is twice the elective-share percentage set forth in the schedule in section 560:2-202(a) appropriate to the length of time:

(A)  The spouse and the decedent were married to each other; or

(B)  The reciprocal beneficiary and the decedent were in a reciprocal beneficiary relationship.

(b)  If, after the application of subsection (a), the elective-share amount is not fully satisfied or the surviving spouse or reciprocal beneficiary is entitled to a supplemental elective-share amount, amounts included in the decedent's probate estate and in the decedent's nonprobate transfers to others, other than amounts included under section 560:2-205(3)(A) or (C), are applied first to satisfy the unsatisfied balance of the elective-share amount or the supplemental elective-share amount.  The decedent's probate estate and that portion of the decedent's nonprobate transfers to others are so applied that liability for the unsatisfied balance of the elective-share amount or for the supplemental elective-share amount is equitably apportioned among the recipients of the decedent's probate estate and of that portion of the decedent's nonprobate transfers to others in proportion to the value of their interests therein.

(c)  If, after the application of subsections (a) and (b), the elective-share or supplemental elective-share amount is not fully satisfied, the remaining portion of the decedent's nonprobate transfers to others is so applied that liability for the unsatisfied balance of the elective-share or supplemental elective-share amount is equitably apportioned among the recipients of the remaining portion of the decedent's nonprobate transfers to others in proportion to the value of their interests therein. [L 1996, c 288, pt of §1; am L 1997, c 383, §14]



§560:2-210 - Personal liability of recipients.

§560:2-210  Personal liability of recipients.  (a)  Only original recipients of the decedent's nonprobate transfers to others, and the donees of the recipients of the decedent's nonprobate transfers to others, to the extent the donees have the property or its proceeds, are liable to make a proportional contribution toward satisfaction of the surviving spouse's or reciprocal beneficiary's elective-share or supplemental elective- share amount.  A person liable to make contribution may choose to give up the proportional part of the decedent's nonprobate transfers to the person or to pay the value of the amount for which he or she is liable.

(b)  If any section or part of any section of this part is preempted by federal law with respect to a payment, an item of property, or any other benefit included in the decedent's nonprobate transfers to others, a person who, not for value, receives the payment, item of property, or any other benefit is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of that item of property or benefit, as provided in section 560:2-209, to the person who would have been entitled to it were that section or part of that section not preempted. [L 1996, c 288, pt of §1; am L 1997, c 383, §19]



§560:2-211 - Proceeding for elective share; time limit.

§560:2-211  Proceeding for elective share; time limit.  (a)  Except as provided in subsection (b), the election must be made by filing in the court and mailing or delivering to the personal representative, if any, a petition for the elective share within nine months after the date of the decedent's death, or within six months after the probate of the decedent's will, whichever limitation later expires.  Except as provided in subsection (b), the decedent's nonprobate transfers to others are not included within the augmented estate for the purpose of computing the elective-share, if the petition is filed more than nine months after the decedent's death.

(b)  Within nine months after the decedent's death, the surviving spouse or reciprocal beneficiary may petition the court for an extension of time for making an election.  If, within nine months after the decedent's death, the spouse or reciprocal beneficiary gives notice of the petition to all persons interested in the decedent's nonprobate transfers to others, the court for cause shown by the surviving spouse or reciprocal beneficiary may extend the time for election.  If the court grants the spouse's or reciprocal beneficiary's petition for an extension, the decedent's nonprobate transfers to others are not excluded from the augmented estate for the purpose of computing the elective-share and supplemental elective-share amounts, if the spouse or reciprocal beneficiary makes an election by filing in the court and mailing or delivering to the personal representative, if any, a petition for the elective share within the time allowed by the extension.

(c)  The surviving spouse or reciprocal beneficiary must give notice of the time and place set for hearing to persons interested in the estate and to the distributees and recipients of portions of the augmented estate whose interests will be adversely affected by the taking of the elective share.

(d)  The surviving spouse or reciprocal beneficiary may withdraw the spouse's or reciprocal beneficiary's demand for an elective share at any time before entry of a final determination by the court.

(e)  After notice and hearing, the court shall determine the elective-share and supplemental elective-share amounts, and shall order its payment from the assets of the augmented estate or by contribution as appears appropriate under sections 560:2-209 and 560:2-210.  If it appears that a fund or property included in the augmented estate has not come into the possession of the personal representative, or has been distributed by the personal representative, the court nevertheless shall fix the liability of any person who has any interest in the fund or property or who has possession thereof, whether as trustee or otherwise.  The proceeding may be maintained against fewer than all persons against whom relief could be sought, but no person is subject to contribution in any greater amount than the person would have been under sections 560:2-209 and 560:2-210 had relief been secured against all persons subject to contribution.

(f)  An order or judgment of the court may be enforced as necessary in suit for contribution or payment in other courts of this State or other jurisdictions. [L 1996, c 288, pt of §1; am L 1997, c 383, §19]



§560:2-212 - Right of election personal to surviving spouse or reciprocal beneficiary; incapacitated surviving spouse or reciprocal beneficiary.

§560:2-212  Right of election personal to surviving spouse or reciprocal beneficiary; incapacitated surviving spouse or reciprocal beneficiary.  (a)  Surviving spouse or reciprocal beneficiary must be living at time of election.  The right of election may be exercised only by a surviving spouse or reciprocal beneficiary who is living when the petition for the elective share is filed in the court under section 560:2-211(a).  If the election is not exercised by the surviving spouse or reciprocal beneficiary personally, it may be exercised on the surviving spouse's or reciprocal beneficiary's behalf by the spouse's or reciprocal beneficiary's conservator, guardian, or agent under the authority of a power of attorney.

(b)  Incapacitated surviving spouse or reciprocal beneficiary.  If the election is exercised on behalf of a surviving spouse or reciprocal beneficiary who is an incapacitated person, that portion of the elective-share and supplemental elective-share amounts due from the decedent's probate estate and recipients of the decedent's nonprobate transfers to others under section 560:2-209(b) and (c) must be placed in a custodial trust for the benefit of the surviving spouse or reciprocal beneficiary under chapter 554B, except as modified below.  For the purposes of this subsection, an election on behalf of a surviving spouse or reciprocal beneficiary by an agent under a durable power of attorney is presumed to be on behalf of a surviving spouse or reciprocal beneficiary who is an incapacitated person.  For purposes of the custodial trust established by this subsection:

(1)  The electing guardian, conservator, or agent is the custodial trustee;

(2)  The surviving spouse or reciprocal beneficiary is the beneficiary; and

(3)  The custodial trust is deemed to have been created by the decedent spouse or reciprocal beneficiary by written transfer that takes effect at the decedent spouse's or reciprocal beneficiary's death and that directs the custodial trustee to administer the custodial trust as one created for the benefit of an incapacitated beneficiary.

(c)  Custodial trust.  For purposes of subsection (b), chapter 554B must be applied as if section 554B-6(b) thereof were repealed and sections 554B-2(e), 554B-9(b), and 554B-17(a) were amended to read as follows:

(1)  Neither an incapacitated beneficiary nor anyone acting on behalf of an incapacitated beneficiary has a power to terminate the custodial trust; but if the beneficiary regains capacity, the beneficiary then acquires the power to terminate the custodial trust by delivering to the custodial trustee a writing signed by the beneficiary declaring the termination.  If not previously terminated, the custodial trust terminates on the death of the beneficiary;

(2)  If the beneficiary is incapacitated, the custodial trustee shall expend so much or all of the custodial trust property as the custodial trustee considers advisable for the health, education, maintenance and support of the beneficiary and individuals who are legally entitled to support by the beneficiary. Expenditures may be made in the manner, when, and to the extent that the custodial trustee determines suitable and proper, without court order but with regard to other support, income, and property of the beneficiary and benefits of medical or other forms of assistance from any state or federal government or governmental agency for which the beneficiary must qualify on the basis of need; provided that the custodial trustee shall not make any distributions of the principal of the custodial trust unless the custodial trustee determines, in the trustee's discretion, that the remaining assets of the surviving spouse or reciprocal beneficiary cannot or should not be first used instead for the spouse's or reciprocal beneficiary's benefit.  The custodial trustee may make such a determination when, for example, the sole remaining asset of the surviving spouse or reciprocal beneficiary is the spouse's or reciprocal beneficiary's residence, or similar factors would exist that would make use or liquidation of the surviving spouse's or reciprocal beneficiary's own assets inappropriate;

(3)  Upon the beneficiary's death, the custodial trustee shall transfer the unexpended custodial trust property in the following order:

(A)  Under the residuary clause, if any, of the will of the beneficiary's predeceased spouse or reciprocal beneficiary against whom the elective share was taken, as if that predeceased spouse or reciprocal beneficiary died immediately after the beneficiary; or

(B)  To that predeceased spouse's or reciprocal beneficiary's heirs under section 560:2-711. [L 1996, c 288, pt of §1; am L 1997, c 383, §19]



§560:2-213 - Waiver of right to elect and of other rights.

§560:2-213  Waiver of right to elect and of other rights.  (a)  The right of election of a surviving spouse or reciprocal beneficiary and the rights of the surviving spouse or reciprocal beneficiary to homestead allowance, exempt property, and family allowance, or any of them, may be waived, wholly or partially, before or after marriage, by a written contract, agreement, or waiver signed by the surviving spouse or reciprocal beneficiary.

(b)  A surviving spouse's or reciprocal beneficiary's waiver is not enforceable if the surviving spouse or reciprocal beneficiary proves that:

(1)  The surviving spouse or reciprocal beneficiary did not execute the waiver voluntarily; or

(2)  The waiver was unconscionable when it was executed and, before execution of the waiver, the surviving spouse or reciprocal beneficiary:

(A)  Was not provided a fair and reasonable disclosure of the property or financial obligations of the decedent;

(B)  Did not voluntarily and expressly waive, in writing, any right to disclosure of the property or financial obligations of the decedent beyond the disclosure provided; and

(C)  Did not have, or reasonably could not have had, an adequate knowledge of the property or financial obligations of the decedent.

(c)  An issue of unconscionability of a waiver is for decision by the court as a matter of law.

(d)  Unless it provides to the contrary, a waiver of "all rights", or equivalent language, in the property or estate of a present or prospective spouse or reciprocal beneficiary or a complete property settlement entered into after or in anticipation of separation or divorce is a waiver of all rights of elective share, homestead allowance, exempt property, and family allowance by each spouse or reciprocal beneficiary in the property of the other and a renunciation by each of all benefits that would otherwise pass to the spouse or reciprocal beneficiary from the other by intestate succession or by virtue of any will executed before the waiver or property settlement. [L 1996, c 288, pt of §1; am L 1997, c 383, §19]



§560:2-214 - Protection of payors and other third parties.

§560:2-214  Protection of payors and other third parties.  (a)  Although under section 560:2-205 a payment, item of property, or other benefit is included in the decedent's nonprobate transfers to others, a payor or other third party is not liable for having made a payment or transferred an item of property or other benefit to a beneficiary designated in a governing instrument, or for having taken any other action in good faith reliance on the validity of a governing instrument, upon request and satisfactory proof of the decedent's death, before the payor or other third party received written notice from the surviving spouse or reciprocal beneficiary or spouse's or reciprocal beneficiary's representative of an intention to file a petition for the elective share or that a petition for the elective share has been filed.  A payor or other third party is liable for payments made or other actions taken after the payor or other third party received written notice of an intention to file a petition for the elective share or that a petition for the elective share has been filed.

(b)  A written notice of intention to file a petition for the elective share or that a petition for the elective share has been filed must be mailed to the payor's or other third party's main office or home by registered or certified mail, return receipt requested, or served upon the payor or other third party in the same manner as a summons in a civil action.  Upon receipt of written notice of intention to file a petition for the elective share or that a petition for the elective share has been filed, a payor or other third party may pay any amount owed or transfer or deposit any item of property held by it to or with the court having jurisdiction of the probate proceedings relating to the decedent's estate, or if no proceedings have been commenced, to or with the court having jurisdiction or probate proceedings relating to decedents' estates located in the judicial circuit of the decedent's residence.  The court shall hold the funds or item of property, and, upon its determination under section 560:2-211(d), shall order disbursement in accordance with the determination.  If no petition is filed in the court within the specified time under section 560:2-211(a) or, if filed, the demand for an elective share is withdrawn under section 560:2-211(d), the court shall order disbursement to the designated beneficiary.  Payments or transfers to the court or deposits made into court discharge the payor or other third party from all claims for amounts so paid or the value  of property so transferred or deposited.

(c)  Upon petition to the probate court by the beneficiary designated in a governing instrument, the court may order that all or part of the property be paid to the beneficiary in an amount and subject to conditions consistent with this part. [L 1996, c 288, pt of §1; am L 1997, c 383, §19]



§560:2-301 - Entitlement of spouse or reciprocal beneficiary; premarital will.

PART 3.  SPOUSE AND CHILDREN UNPROVIDED FOR IN WILLS

§560:2-301  Entitlement of spouse or reciprocal beneficiary; premarital will.  (a)  If a testator's surviving spouse married the testator, or the testator's reciprocal beneficiary entered into a reciprocal beneficiary relationship with the testator, after the testator executed the testator's will, the surviving spouse or reciprocal beneficiary is entitled to receive, as an intestate share, no less than the value of the share of the estate the spouse or reciprocal beneficiary would have received if the testator had died intestate as to that portion of the testator's estate, if any, that neither is devised to a child of the testator who was born before the testator married the surviving spouse or entered into a reciprocal beneficiary relationship with the surviving reciprocal beneficiary and who is not a child of the surviving spouse or reciprocal beneficiary, nor is devised to a descendant of such a child or passes under section 560:2-603 or 560:2-604 to such a child or to a descendant of such a child, unless:

(1)  It appears from the will or other evidence that the will was made in contemplation of:

(A)  The testator's marriage to the surviving spouse; or

(B)  The testator's entering into a reciprocal beneficiary relationship with the reciprocal beneficiary;

(2)  The will expresses the intention that it is to be effective notwithstanding any subsequent marriage, or reciprocal beneficiary relationship; or

(3)  The testator provided for the spouse or reciprocal beneficiary by transfer outside the will and the intent that the transfer be in lieu of a testamentary provision is shown by the testator's statements or is reasonably inferred from the amount of the transfer or other evidence.

(b)  In satisfying the share provided by this section, devises made by the will to the testator's surviving spouse, or reciprocal beneficiary, if any, are applied first, and other devises, other than a devise to a child of the testator who was born before the testator married the surviving spouse, or entered a reciprocal beneficiary relationship with the reciprocal beneficiary, and who is not a child of the surviving spouse or reciprocal beneficiary, or a devise or substitute gift under section 560:2-603 or 560:2-604 to a descendant of such a child, abate as provided in section 560:3-902. [L 1996, c 288, pt of §1; am L 1997, c 383, §15]



§560:2-302 - Omitted children.

§560:2-302  Omitted children.  (a)  Except as provided in subsection (b), if a testator fails to provide in the testator's will for any of the testator's children born or adopted after the execution of the will, the omitted after-born or after-adopted child receives a share in the estate as follows:

(1)  If the testator had no child living when the testator executed the will, an omitted after-born or after-adopted child receives a share in the estate equal in value to that which the child would have received had the testator died intestate, unless the will devised all or substantially all of the estate to the other parent of the omitted child and that other parent survives the testator and is entitled to take under the will;

(2)  If the testator had one or more children living when the testator executed the will, and the will devised property or an interest in property to one or more of the then-living children, an omitted after-born or after-adopted child is entitled to share in the testator's estate as follows:

(A)  The portion of the testator's estate in which the omitted after-born or after-adopted child is entitled to share is limited to devises made to the testator's then-living children under the will;

(B)  The omitted after-born or after-adopted child is entitled to receive the share of the testator's estate, as limited in subparagraph (A), that the child would have received had the testator included all omitted after-born and after-adopted children with the children to whom devises were made under the will and had given an equal share of the estate to each child;

(C)  To the extent feasible, the interest granted an omitted after-born or after-adopted child under this section must be of the same character, whether equitable or legal, present or future, as that devised to the testator's then-living children under the will;

(D)  In satisfying a share provided by this paragraph, devises to the testator's children who were living when the will was executed abate ratably.  In abating the devises of the then-living children, the court shall preserve to the maximum extent possible the character of the testamentary plan adopted by the testator.

(b)  Neither subsection (a)(1) nor subsection (a)(2) applies if:

(1)  It appears from the will that the omission was intentional; or

(2)  The testator provided for the omitted after-born or after-adopted child by transfer outside the will and the intent that the transfer be in lieu of a testamentary provision is shown by the testator's statements or is reasonably inferred from the amount of the transfer or other evidence.

(c)  If at the time of execution of the will the testator fails to provide in the testator's will for a living child solely because the testator believes the child to be dead, the child is entitled to share in the estate as if the child were an omitted after-born or after-adopted child.

(d)  In satisfying a share provided by subsection (a)(1), devises made by the will abate under section 560:3-902. [L 1996, c 288, pt of §1]



§560:2-401 - Applicable law.

PART 4.  EXEMPT PROPERTY AND ALLOWANCES

§560:2-401  Applicable law.  This part applies to the estate of a decedent who dies domiciled in this State.  Rights to homestead allowance, exempt property, and family allowance for a decedent who dies not domiciled in this State are governed by the law of the decedent's domicile at death. [L 1996, c 288, pt of §1]



§560:2-402 - Homestead allowance.

§560:2-402  Homestead allowance.  A decedent's surviving spouse or reciprocal beneficiary is entitled to a homestead allowance of $15,000.  If there is no surviving spouse or reciprocal beneficiary, each minor child and each dependent child of the decedent is entitled to a homestead allowance amounting to $15,000 divided by the number of minor and dependent children of the decedent.  The homestead allowance is exempt from and has priority over all claims against the estate.  Homestead allowance is in addition to any share passing to the surviving spouse or reciprocal beneficiary or minor or dependent child by the will of the decedent, unless otherwise provided, by intestate succession, or by way of elective share. [L 1996, c 288, pt of §1; am L 1997, c 383, §19]

Rules of Court

Distribution, see HPR rule 90(a).



§560:2-403 - Exempt property.

§560:2-403  Exempt property.  In addition to the homestead allowance, the decedent's surviving spouse or reciprocal beneficiary is entitled from the estate to a value, not exceeding $10,000 in excess of any security interests therein, in household furniture, automobiles, furnishings, appliances, and personal effects.  If there is no surviving spouse or reciprocal beneficiary, the decedent's children are entitled jointly to the same value.  If encumbered chattels are selected and the value in excess of security interests, plus that of other exempt property, is less than $10,000 or if there is not $10,000 worth of exempt property in the estate, the spouse, reciprocal beneficiary, or children are entitled to other assets of the estate, if any, to the extent necessary to make up the $10,000 value.  Rights to exempt property and assets needed to make up a deficiency of exempt property have priority over all claims against the estate, but the right to any assets to make up a deficiency of exempt property abates as necessary to permit earlier payment of homestead allowance and family allowance.  These rights are in addition to any benefit or share passing to the surviving spouse, reciprocal beneficiary, or children by the decedent's will, unless otherwise provided, by intestate succession, or by way of elective share. [L 1996, c 288, pt of §1; am L 1997, c 383, §19]

Rules of Court

Distribution, see HPR rule 90(a).



§560:2-404 - Family allowance.

§560:2-404  Family allowance.  (a)  In addition to the right to homestead allowance and exempt property, the decedent's surviving spouse or reciprocal beneficiary and minor children whom the decedent was obligated to support and children who were in fact being supported by the decedent are entitled to a reasonable allowance in money out of the estate for their maintenance during the period of administration, which allowance may not continue for longer than one year if the estate is inadequate to discharge allowed claims.  The allowance may be paid as a lump sum or in periodic installments.  It is payable to the surviving spouse or reciprocal beneficiary, if living, for the use of the surviving spouse or reciprocal beneficiary and minor and dependent children; otherwise to the children, or persons having their care and custody.  If a minor child or dependent child is not living with the surviving spouse or reciprocal beneficiary, the allowance may be made partially to the child or the child's guardian or other person having the child's care and custody, and partially to the spouse or reciprocal beneficiary, as their needs may appear.  The family allowance is exempt from and has priority over all claims except the homestead allowance.

(b)  The family allowance is not chargeable against any benefit or share passing to the surviving spouse, reciprocal beneficiary, or children by the will of the decedent, unless otherwise provided, by intestate succession, or by way of elective share.  The death of any person entitled to family allowance terminates the right to allowances not yet paid. [L 1996, c 288, pt of §1; am L 1997, c 383, §19]

Rules of Court

Distribution, see HPR rule 90(b).



§560:2-405 - Source, determination, and documentation.

§560:2-405  Source, determination, and documentation.  (a)  If the estate is otherwise sufficient, property specifically devised may not be used to satisfy rights to homestead allowance or exempt property.  Subject to this restriction, the surviving spouse or reciprocal beneficiary, guardians of minor children, or children who are adults may select property of the estate as homestead allowance and exempt property.  The personal representative may make those selections if the surviving spouse or reciprocal beneficiary, the children, or the guardians of the minor children are unable or fail to do so within a reasonable time or there is no guardian of a minor child.  The personal representative may execute an instrument or deed of distribution to establish the ownership of property taken as homestead allowance or exempt property.  The personal representative may determine the family allowance in a lump sum not exceeding $18,000 or periodic installments not exceeding $1,500 per month for one year, and may disburse funds of the estate in payment of the family allowance and any part of the homestead allowance payable in cash.  The personal representative or an interested person aggrieved by any selection, determination, payment, proposed payment, or failure to act under this section may petition the court for appropriate relief, which may include a family allowance other than that which the personal representative determined or could have determined.

(b)  If the right to an elective share is exercised on behalf of a surviving spouse or reciprocal beneficiary who is an incapacitated person, the personal representative may add any unexpended portions payable under the homestead allowance, exempt property, and family allowance to the trust established under section 560:2-212(b). [L 1996, c 288, pt of §1; am L 1997, c 383, §19]



§560:2-501 - Who may make will.

PART 5.  WILLS, WILL CONTRACTS, AND CUSTODY AND DEPOSIT OF WILLS

§560:2-501  Who may make will.  An individual eighteen or more years of age who is of sound mind may make a will. [L 1996, c 288, pt of §1]



§560:2-502 - Execution; witnessed wills; holographic wills.

§560:2-502  Execution; witnessed wills; holographic wills.  (a)  Except as provided in subsection (b) and in sections 560:2-503, 560:2-506, and 560:2-513, a will must be:

(1)  In writing;

(2)  Signed by the testator or in the testator's name by      some other individual in the testator's conscious presence and by the testator's direction; and

(3)  Signed by at least two individuals, each of whom signed within a reasonable time after the individual witnessed either the signing of the will as described in paragraph (2) or the testator's acknowledgment of that signature or acknowledgment of the will.

(b)  A will that does not comply with subsection (a) is valid as a holographic will, whether or not witnessed, if the signature and material portions of the document are in the testator's handwriting.

(c)  Intent that the document constitute the testator's will can be established by extrinsic evidence, including, for holographic wills, portions of the document that are not in the testator's handwriting. [L 1996, c 288, pt of §1]



§560:2-503 - Writings intended as wills, etc.

§560:2-503  Writings intended as wills, etc.  Although a document or writing added upon a document was not executed in compliance with section 560:2-502, the document or writing is treated as if it had been executed in compliance with that section if the proponent of the document or writing establishes by clear and convincing evidence that the decedent intended the document or writing to constitute:

(1)  The decedent's will;

(2)  A partial or complete revocation of the will;

(3)  An addition to or an alteration of the will; or

(4)  A partial or complete revival of the decedent's formerly revoked will or of a formerly revoked portion of the will. [L 1996, c 288, pt of §1]



§560:2-504 - Self-proved will.

§560:2-504  Self-proved will.  (a)  A will may be simultaneously executed, attested, and made self-proved, by acknowledgment thereof by the testator and affidavits of the witnesses, each made before an officer authorized to administer oaths under the laws of the state in which execution occurs and evidenced by the officer's certificate, under official seal, in substantially the following form:

I, _______________, the testator, sign my name to this instrument this _____ day of _________, and being first duly sworn, do hereby declare to the undersigned authority that I sign and execute this instrument as my will and that I sign it willingly (or willingly direct another to sign for me), that I execute it as my free and voluntary act for the purposes therein expressed, and that I am eighteen years of age or older, of sound mind, and under no constraint or undue influence.

____________________________

Testator

We, ____________, _______________, the witnesses, sign our names to this instrument, being first duly sworn, and do hereby declare to the undersigned authority that the testator signs and executes this instrument as the testator's will and that the testator signs it willingly (or willingly directs another to sign for the testator), and that each of us, in the presence and hearing of the testator, hereby signs this will as witness to the testator's signing, and that to the best of our knowledge the testator is eighteen years of age or older, of sound mind, and under no constraint or undue influence.

____________________________

Witness

____________________________

Witness

The State of __________

County of _____________

Subscribed, sworn to and acknowledged before me by _______________, the testator, and subscribed and sworn to before me by _______________, and _______________, witness, this _____ day of __________.

(Seal)

(Signed)____________________________

_____________________________

(Official capacity of officer)

(b)  An attested will may be made self-proved at any time after its execution by the acknowledgment thereof by the testator and the affidavits of the witnesses, each made before an officer authorized to administer oaths under the laws of the state in which the acknowledgment occurs and evidenced by the officer's certificate, under the official seal, attached or annexed to the will in substantially the following form:

The State of _______________

County of __________________

We,____________, ____________, and _____________, the testator and the witnesses, respectively, whose names are signed to the attached or foregoing instrument, being first duly sworn, do hereby declare to the undersigned authority that the testator signed and executed the instrument as the testator's will and that the testator had signed willingly (or willingly directed another to sign for the testator), and that the testator executed it as the testator's free and voluntary act for the purposes therein expressed, and that each of the witnesses, in the presence and hearing of the testator, signed the will as witness and that to the best of the witness' knowledge the testator was at that time eighteen years of age or older, of sound mind, and under no constraint or undue influence.

______________________

Testator

______________________

Witness

______________________

Witness

Subscribed, sworn to and acknowledged before me by _______________, the testator, and subscribed and sworn to before me by _______________, and _______________, witnesses, this _____ day of __________.

(Seal)

(Signed)____________________________

_____________________________

(Official capacity of officer)

(c)  A signature affixed to a self-proving affidavit attached to a will is considered a signature affixed to the will, if necessary to prove the will's due execution. [L 1996, c 288, pt of §1]



§560:2-505 - Who may witness.

§560:2-505  Who may witness.  (a)  An individual generally competent to be a witness may act as a witness to a will.

(b)  The signing of a will by an interested witness does not invalidate the will or any provision of it, including any gift to or appointment of the witness. [L 1996, c 288, pt of §1]



§560:2-506 - Choice of law as to execution.

§560:2-506  Choice of law as to execution.  A written will is valid if executed in compliance with section 560:2-502 or 560:2-503 or if its execution complies with the law at the time of execution of the place where the will is executed, or of the law of the place where at the time of execution or at the time of death the testator is domiciled, has a place of abode, or is a national. [L 1996, c 288, pt of §1]



§560:2-507 - Revocation by writing or by act.

§560:2-507  Revocation by writing or by act.  (a)  A will or any part thereof is revoked by:

(1)  Executing a subsequent will that revokes the previous will or part expressly or by inconsistency; or

(2)  Performing a revocatory act on the will, if the testator performed the act with the intent and for the purpose of revoking the will or part or if another individual performed the act in the testator's conscious presence and by the testator's direction.  For purposes of this paragraph, "revocatory act on the will" includes burning, tearing, canceling, obliterating, or destroying the will or any part of it.  A burning, tearing, or canceling is a "revocatory act on the will", whether or not the burn, tear, or cancellation touched any of the words on the will.

(b)  If a subsequent will does not expressly revoke a previous will, the execution of the subsequent will wholly revokes the previous will by inconsistency if the testator intended the subsequent will to replace rather than supplement the previous will.

(c)  The testator is presumed to have intended a subsequent will to replace rather than supplement a previous will if the subsequent will makes a complete disposition of the testator's estate.  If this presumption arises and is not rebutted by clear and convincing evidence, the previous will is revoked; only the subsequent will is operative on the testator's death.

(d)  The testator is presumed to have intended a subsequent will to supplement rather than replace a previous will if the subsequent will does not make a complete disposition of the testator's estate.  If this presumption arises and is not rebutted by clear and convincing evidence, the subsequent will revokes the previous will only to the extent the subsequent will is inconsistent with the previous will; each will is fully operative on the testator's death to the extent they are not inconsistent. [L 1996, c 288, pt of §1]



§560:2-508 - Revocation by change of circumstances.

§560:2-508  Revocation by change of circumstances.  Except as provided in sections 560:2-803 and 560:2-804, a change of circumstances does not revoke a will or any part of it. [L 1996, c 288, pt of §1]



§560:2-509 - Revival of revoked will.

§560:2-509  Revival of revoked will.  (a)  If a subsequent will that wholly revoked a previous will is thereafter revoked by a revocatory act under section 560:2-507(a)(2), the previous will remains revoked unless it is revived.  The previous will is revived if it is evident from the circumstances of the revocation of the subsequent will or from the testator's contemporary or subsequent declarations that the testator intended the previous will to take effect as executed.

(b)  If a subsequent will that partly revoked a previous will is thereafter revoked by a revocatory act under section 560:2-507(a)(2), a revoked part of the previous will is revived unless it is evident from the circumstances of the revocation of the subsequent will or from the testator's contemporary or subsequent declarations that the testator did not intend the revoked part to take effect as executed.

(c)  If a subsequent will that revoked a previous will in whole or in part is thereafter revoked by another, later, will, the previous will remains revoked in whole or in part, unless it or its revoked part is revived.  The previous will or its revoked part is revived to the extent it appears from the terms of the later will that the testator intended the previous will to take effect. [L 1996, c 288, pt of §1]



§560:2-510 - Incorporation by reference.

§560:2-510  Incorporation by reference.  A writing in existence when a will is executed may be incorporated by reference if the language of the will manifests this intent and describes the writing sufficiently to permit its identification. [L 1996, c 288, pt of §1]



§560:2-511 - Testamentary additions to trusts.

§560:2-511  Testamentary additions to trusts.  (a)  A will may validly devise property to the trustee of a trust established or to be established:

(1)  During the testator's lifetime by the testator, by the testator and some other person, or by some other person, including a funded or unfunded life insurance trust, although the settlor has reserved any or all rights of ownership of the insurance contracts; or

(2)  At the testator's death by the testator's devise to the trustee, if the trust is identified in the testator's will and its terms are set forth in a written instrument, other than a will, executed before, concurrently with, or after the execution of the testator's will or in another individual's will if that other individual has predeceased the testator, regardless of the existence, size, or character of the corpus of the trust.

The devise is not invalid because the trust is amendable or revocable, or because the trust was amended after the execution of the will or the testator's death.

(b)  Unless the testator's will provides otherwise, property devised to a trust described in subsection (a) is not held under a testamentary trust of the testator, but it becomes a part of the trust to which it is devised, and must be administered and disposed of in accordance with the provisions of the governing instrument setting forth the terms of the trust, including any amendments thereto made before or after the testator's death.

(c)  Unless the testator's will provides otherwise, a revocation or termination of the trust before the testator's death causes the devise to lapse. [L 1996, c 288, pt of §1]



§560:2-512 - Events of independent significance.

§560:2-512  Events of independent significance.  A will may dispose of property by reference to acts and events that have significance apart from their effect upon the dispositions made by the will, whether they occur before or after the execution of the will or before or after the testator's death. The execution or revocation of another individual's will is such an event. [L 1996, c 288, pt of §1]



§560:2-513 - Separate writing identifying devise of certain types of tangible personal property.

§560:2-513  Separate writing identifying devise of certain types of tangible personal property.  Whether or not the provisions relating to holographic wills apply, a will may refer to a written statement or list to dispose of items of tangible personal property not otherwise specifically disposed of by the will, other than money.  To be admissible under this section as evidence of the intended disposition, the writing must be signed by the testator and must describe the items and the devisees with reasonable certainty.  The writing may be referred to as one to be in existence at the time of the testator's death; it may be prepared before or after the execution of the will; it may be altered by the testator after its preparation; and it may be a writing that has no significance apart from its effect on the dispositions made by the will. [L 1996, c 288, pt of §1]



§560:2-514 - Contracts concerning succession.

§560:2-514  Contracts concerning succession.  A contract to make a will or devise, or not to revoke a will or devise, or to die intestate, if executed after January 1, 1997, may be established only by:

(1)  Provisions of a will stating material provisions of the contract;

(2)  An express reference in a will to a contract and extrinsic evidence proving the terms of the contract; or

(3)  A writing signed by the decedent evidencing the contract.

The execution of a joint will or mutual wills does not create a presumption of a contract not to revoke the will or wills. [L 1996, c 288, pt of §1]

Revision Note

"January 1, 1997" substituted for "the effective date of this article".



§560:2-515 - Reserved.

§560:2-515  Reserved.



§560:2-516 - Duty of custodian of will; liability.

§560:2-516  Duty of custodian of will; liability.  After the death of a testator and on request of an interested person, a person having custody of a will of the testator shall either deliver it with reasonable promptness to a person able to secure its probate or if none is known, deposit it with an appropriate court.  A person who knowingly and wilfully fails to so deliver or deposit a will is liable to any person aggrieved for any damages that may be sustained by the failure, and the court may award treble damages.  A person who wilfully refuses to deliver a will after being ordered by the court in a proceeding brought for the purpose of compelling delivery is subject to penalty for contempt of court.  Proceedings under this section shall be brought in the probate proceeding relating to the will. [L 1996, c 288, pt of §1]

Rules of Court

Deposit of will without probate, see HPR rule 74.



§560:2-517 - Penalty clause for contest.

§560:2-517  Penalty clause for contest.  A provision in a will purporting to penalize an interested person for contesting the will or instituting other proceedings relating to the estate is unenforceable if probable cause exists for instituting proceedings. [L 1996, c 288, pt of §1]



§560:2-601 - Scope.

PART 6.  RULES OF CONSTRUCTION APPLICABLE ONLY TO WILLS

§560:2-601  Scope.  In the absence of a finding of a contrary intention, the rules of construction in this part control the construction of a will. [L 1996, c 288, pt of §1]



§560:2-602 - Will may pass all property and after-acquired property.

§560:2-602  Will may pass all property and after-acquired property.  A will may provide for the passage of all property the testator owns at death and all property acquired by the estate after the testator's death. [L 1996, c 288, pt of §1]



§560:2-603 - Antilapse; deceased devisee; class gifts.

§560:2-603  Antilapse; deceased devisee; class gifts.  (a)  Definitions.  In this section:

"Alternative devise" means a devise that is expressly created by the will and, under the terms of the will, can take effect instead of another devise on the happening of one or more events, including survival of the testator or failure to survive the testator, whether an event is expressed in condition-precedent, condition-subsequent, or any other form.  A residuary clause constitutes an alternative devise with respect to a nonresiduary devise only if the will specifically provides that, upon lapse or failure, the nonresiduary devise, or nonresiduary devises in general, pass under the residuary clause.

"Class member" includes an individual who fails to survive the testator but who would have taken under a devise in the form of a class gift had he or she survived the testator.

"Devise" includes an alternative devise, a devise in the form of a class gift, and an exercise of a power of appointment.

"Devisee" includes:

(1)  A class member if the devise is in the form of a class gift;

(2)  An individual or class member who was deceased at the time the testator executed the testator's will as well as an individual or class member who was then living but who failed to survive the testator; and

(3)  An appointee under a power of appointment exercised by the testator's will.

"Stepchild" means a child of the surviving, deceased, or former spouse of the testator or of the donor of a power of appointment, and not of the testator or donor.

"Surviving devisee" or "surviving descendant" means a devisee or a descendant who neither predeceased the testator nor is deemed to have predeceased the testator under section 560:2-702.

"Testator" includes the donee of a power of appointment if the power is exercised in the testator's will.

(b)  Substitute gift.  If a devisee fails to survive the testator and is a grandparent, a descendant of a grandparent, or a stepchild of either the testator or the donor of a power of appointment exercised by the testator's will, the following apply:

(1)  Except as provided in paragraph (4), if the devise is not in the form of a class gift and the deceased devisee leaves surviving descendants, a substitute gift is created in the devisee's surviving descendants.  They take by representation the property to which the devisee would have been entitled had the devisee survived the testator;

(2)  Except as provided in paragraph (4), if the devise is in the form of a class gift, other than a devise to "issue", "descendants", "heirs of the body", "heirs", "next of kin", "relatives", or "family", or a class described by language of similar import, a substitute gift is created in the surviving descendants of any deceased devisee.  The property to which the devisees would have been entitled had all of them survived the testator passes to the surviving devisees and the surviving descendants of the deceased devisees.  Each surviving devisee takes the share to which he or she would have been entitled had the deceased devisees survived the testator.  Each deceased devisee's surviving descendants who are substituted for the deceased devisee take by representation the share to which the deceased devisee would have been entitled had the deceased devisee survived the testator.  For the purposes of this paragraph, "deceased devisee" means a class member who failed to survive the testator and left one or more surviving descendants;

(3)  For the purposes of section 560:2-601, words of survivorship, such as in a devise to an individual "if he survives me", or in a devise to "my surviving children", are not, in the absence of additional evidence, a sufficient indication of an intent contrary to the application of this section;

(4)  If the will creates an alternative devise with respect to a devise for which a substitute gift is created by paragraph (1) or (2), the substitute gift is superseded by the alternative devise only if an expressly designated devisee of the alternative devise is entitled to take under the will;

(5)  Unless the language creating a power of appointment expressly excludes the substitution of the descendants of an appointee for the appointee, a surviving descendant of a deceased appointee of a power of appointment can be substituted for the appointee under this section, whether or not the descendant is an object of the power.

(c)  More than one substitute gift; which one takes.  If, under subsection (b), substitute gifts are created and not superseded with respect to more than one devise and the devises are alternative devises, one to the other, the determination of which of the substitute gifts takes effect is resolved as follows:

(1)  Except as provided in paragraph (2), the devised property passes under the primary substitute gift;

(2)  If there is a younger-generation devise, the devised property passes under the younger-generation substitute gift and not under the primary substitute gift;

(3)  In this subsection:

"Primary devise" means the devise that would have taken effect had all the deceased devisees of the alternative devises who left surviving descendants survived the testator.

"Primary substitute gift" means the substitute gift created with respect to the primary devise.

"Younger-generation devise" means a devise that:

(A)  Is to a descendant of a devisee of the primary devise;

(B)  Is an alternative devise with respect to the primary devise;

(C)  Is a devise for which a substitute gift is created; and

(D)  Would have taken effect had all the deceased devisees who left surviving descendants survived the testator except the deceased devisee or devisees of the primary devise.

"Younger-generation substitute gift" means the substitute gift created with respect to the younger-generation devise. [L 1996, c 288, pt of §1]



§560:2-604 - Failure of testamentary provision.

§560:2-604  Failure of testamentary provision.  (a)  Except as provided in section 560:2-603, a devise, other than a residuary devise, that fails for any reason becomes a part of the residue.

(b)  Except as provided in section 560:2-603, if the residue is devised to two or more persons, the share of a residuary devisee that fails for any reason passes to the other residuary devisee, or to other residuary devisees in proportion to the interest of each in the remaining part of the residue. [L 1996, c 288, pt of §1]



§560:2-605 - Increase in securities; accessions.

§560:2-605  Increase in securities; accessions.  (a)  If a testator executes a will that devises securities and the testator then owned securities that meet the description in the will, the devise includes additional securities owned by the testator at death to the extent the additional securities were acquired by the testator after the will was executed as a result of the testator's ownership of the described securities and are securities of any of the following types:

(1)  Securities of the same organization acquired by reason of action initiated by the organization or any successor, related, or acquiring organization, excluding any acquired by exercise of purchase options;

(2)  Securities of another organization acquired as a result of a merger, consolidation, reorganization, or other distribution by the organization or any successor, related, or acquiring organization; or

(3)  Securities of the same organization acquired as a result of a plan of reinvestment.

(b)  Distributions in cash before death with respect to a described security are not part of the devise. [L 1996, c 288, pt of §1]



§560:2-606 - Nonademption of specific devises; unpaid proceeds of sale, condemnation, or insurance; sale by conservator or agent.

§560:2-606  Nonademption of specific devises; unpaid proceeds of sale, condemnation, or insurance; sale by conservator or agent.  (a)  A specific devisee has a right to the specifically devised property in the testator's estate at death and:

(1)  Any balance of the purchase price, together with any security agreement, owing from a purchaser to the testator at death by reason of sale of the property;

(2)  Any amount of a condemnation award for the taking of the property unpaid at death;

(3)  Any proceeds unpaid at death on fire or casualty insurance on or other recovery for injury to the property; and

(4)  Property owned by the testator at death and acquired as a result of foreclosure, or obtained in lieu of foreclosure, of the security interest for a specifically devised obligation.

(b)  If specifically devised property is sold or mortgaged by a conservator or by an agent acting within the authority of a durable power of attorney for an incapacitated principal, or if a condemnation award, insurance proceeds, or recovery for injury to the property are paid to a conservator or to an agent acting within the authority of a durable power of attorney for an incapacitated principal, the specific devisee has the right to a general pecuniary devise equal to the net sale price, the amount of the unpaid loan, the condemnation award, the insurance proceeds, or the recovery.

(c)  The right of a specific devisee under subsection (b) is reduced by any right the devisee has under subsection (a).

(d)  For the purposes of the references in subsection (b) to a conservator, subsection (b) does not apply if after the sale, mortgage, condemnation, casualty, or recovery, it was adjudicated that the testator's incapacity ceased and the testator survived the adjudication by one year.

(e)  For the purposes of the references in subsection (b) to an agent acting within the authority of a durable power of attorney for an incapacitated principal:

(1)  "Incapacitated principal" means a principal who is an incapacitated person;

(2)  No adjudication of incapacity before death is necessary; and

(3)  The acts of an agent within the authority of a durable power of attorney are presumed to be for an incapacitated principal. [L 1996, c 288, pt of §1]



§560:2-607 - Nonexoneration.

§560:2-607  Nonexoneration.  A specific devise passes subject to any mortgage interest existing at the date of death, without right of exoneration, regardless of a general directive in the will to pay debts. [L 1996, c 288, pt of §1]



§560:2-608 - Exercise of power of appointment.

§560:2-608  Exercise of power of appointment.  In the absence of a requirement that a power of appointment be exercised by a reference, or by an express or specific reference, to the power, a general residuary clause in a will, or a will making general disposition of all of the testator's property, expresses an intention to exercise a power of appointment held by the testator only if:

(1)  The power is a general power and the creating instrument does not contain a gift if the power is not exercised; or

(2)  The testator's will manifests an intention to include the property subject to the power. [L 1996, c 288, pt of §1]



§560:2-609 - Ademption by satisfaction.

§560:2-609  Ademption by satisfaction.  (a)  Property a testator gave in the testator's lifetime to a person is treated as a satisfaction of a devise in whole or in part, only if:

(1)  The will provides for deduction of the gift;

(2)  The testator declared in a contemporaneous writing that the gift is in satisfaction of the devise or that its value is to be deducted from the value of the devise; or

(3)  The devisee acknowledged in writing that the gift is in satisfaction of the devise or that its value is to be deducted from the value of the devise.

(b)  For purposes of partial satisfaction, property given during lifetime is valued as of the time the devisee came into possession or enjoyment of the property or at the testator's death, whichever occurs first.

(c)  If the devisee fails to survive the testator, the gift is treated as a full or partial satisfaction of the devise, as appropriate, in applying sections 560:2-603 and 560:2-604, unless the testator's contemporaneous writing provides otherwise. [L 1996, c 288, pt of §1]



§560:2-701 - Scope.

PART 7.  RULES OF CONSTRUCTION APPLICABLE TO WILLS

AND OTHER GOVERNING INSTRUMENTS

§560:2-701  Scope.  In the absence of a finding of a contrary intention, the rules of construction in this part control the construction of a governing instrument.  The rules of construction in this part apply to a governing instrument of any type, except as the application of a particular section is limited by its terms to a specific type or types of provision or governing instrument. [L 1996, c 288, pt of §1]



§560:2-702 - Requirement of survival by one hundred twenty hours.

§560:2-702  Requirement of survival by one hundred twenty  hours.  (a)  Requirement of survival by one hundred twenty hours under probate code.  For the purposes of this chapter, except as provided in subsection (d), an individual who is not established by clear and convincing evidence to have survived an event, including the death of another individual, by one hundred twenty hours is deemed to have predeceased the event.

(b)  Requirement of survival by one hundred twenty hours under governing instrument.  Except as provided in subsection (d), for purposes of a provision of a governing instrument that relates to an individual surviving an event, including the death of another individual, an individual who is not established by clear and convincing evidence to have survived the event by one hundred twenty hours is deemed to have predeceased the event.

(c)  Co-owners with right of survivorship; requirement of survival by one hundred twenty hours.  Except as provided in subsection (d), if:

(1)  It is not established by clear and convincing evidence that one of two co-owners with right of survivorship survived the other co-owner by one hundred twenty hours, one-half of the property passes as if one had survived by one hundred twenty hours and one-half as if the other had survived by one hundred twenty hours; and

(2)  There are more than two co-owners and it is not established by clear and convincing evidence that at least one of them survived the others by one hundred twenty hours, the property passes in the proportion that one bears to the whole number of co-owners.

For the purposes of this subsection, "co-owners with right of survivorship" includes joint tenants, tenants by the entireties, and other co-owners of property or accounts held under circumstances that entitles one or more to the whole of the property or account on the death of the other or others.

(d)  Exceptions.  Survival by one hundred twenty hours is not required if:

(1)  The governing instrument contains language dealing explicitly with simultaneous deaths or deaths in a common disaster and that language is operable under the facts of the case;

(2)  The governing instrument expressly indicates that an individual is not required to survive an event, including the death of another individual, by any specified period or expressly requires the individual to survive the event by a specified period; but survival must be established by clear and convincing evidence;

(3)  The imposition of a one hundred twenty-hour requirement of survival would cause a nonvested property interest or a power of appointment to fail to qualify for validity under section 560:2-901(a)(1), (b)(1), or (c)(1) or to become invalid under section 525-1(a)(2), (b)(2), or (c)(2); but survival must be established by clear and convincing evidence; or

(4)  The application of a one hundred twenty-hour requirement of survival to multiple governing instruments would result in an unintended failure or duplication of a disposition; but survival must be established by clear and convincing evidence.

(e)  Protection of payors and other third parties.

(1)  A payor or other third party is not liable for having made a payment or transferred an item of property or any other benefit to a beneficiary designated in a governing instrument who, under this section, is not entitled to the payment or item of property, or for having taken any other action in good faith reliance on the beneficiary's apparent entitlement under the terms of the governing instrument, before the payor or other third party received written notice of a claimed lack of entitlement under this section.  A payor or other third party is liable for a payment made or other action taken after the payor or other third party received written notice of a claimed lack of entitlement under this section;

(2)  Written notice of a claimed lack of entitlement under paragraph (1) must be mailed to the payor's or other third party's main office or home by registered or certified mail, return receipt requested, or served upon the payor or other third party in the same manner as a summons in a civil action.  Upon receipt of written notice of a claimed lack of entitlement under this section, a payor or other third party may pay any amount owed or transfer or deposit any item of property held by it to or with the court having jurisdiction of the probate proceedings relating to the decedent's estate, or if no proceedings have been commenced, to or with the court having jurisdiction of probate proceedings relating to decedents' estates located in the judicial circuit of the decedent's residence.  The court shall hold the funds or item of property and, upon its determination under this section, shall order disbursement in accordance with the determination.  Payments, transfers, or deposits made to or with the court discharge the payor or other third party from all claims for the value of amounts paid to or items of property transferred to or deposited with the court.

(f)  Protection of bona fide purchasers; personal liability of recipient.

(1)  A person who purchases property for value and without notice, or who receives a payment or other item of property in partial or full satisfaction of a legally enforceable obligation, is neither obligated under this section to return the payment, item of property, or benefit nor is liable under this section for the amount of the payment or the value of the item of property or benefit.  But a person who, not for value, receives a payment, item of property, or any other benefit to which the person is not entitled under this section is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who is entitled to it under this section; and

(2)  If this section or any part of this section is preempted by federal law with respect to a payment, an item of property, or any other benefit covered by this section, a person who, not for value, receives the payment, item of property, or any other benefit to which the person is not entitled under this section is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who would have been entitled to it were this section or part of this section not preempted. [L 1996, c 288, pt of §1; am L 1997, c 244, §2]

Note

Reference to §560:2-901 in subsection (d)(3) is to a reserved section number under part 9, statutory rule against perpetuities; honorary trusts.  Current provision on rule against perpetuities is chapter 525.



§560:2-703 - Choice of law as to meaning and effect of governing instrument.

§560:2-703  Choice of law as to meaning and effect of governing instrument.  The meaning and legal effect of a governing instrument is determined by the local law of the state selected in the governing instrument, unless the application of that law is contrary to the provisions relating to the elective share described in part 2, the provisions relating to exempt property and allowances described in part 4, the provisions relating to the burden of proof in section 560:3-407, or any other public policy of this State otherwise applicable to the disposition. [L 1996, c 288, pt of §1]



§560:2-704 - Power of appointment; meaning of specific reference requirement.

§560:2-704  Power of appointment; meaning of specific reference requirement.  If a governing instrument creating a power of appointment expressly requires that the power be exercised by a reference, an express reference, or a specific reference, to the power or its source, it is presumed that the donor's intention, in requiring that the donee exercise the power by making reference to the particular power or to the creating instrument, was to prevent an inadvertent exercise of the power. [L 1996, c 288, pt of §1]



§560:2-705 - Class gifts construed to accord with intestate succession.

§560:2-705  Class gifts construed to accord with intestate succession.  (a)  Adopted individuals and individuals born out of wedlock, and their respective descendants if appropriate to the class, are included in class gifts and other terms of relationship in accordance with the rules for intestate succession.  Terms of relationship that do not differentiate relationships by blood from those by affinity, such as "uncles", "aunts", "nieces", or "nephews", are construed to exclude relatives by affinity.  Terms of relationship that do not differentiate relationships by the half blood from those by the whole blood, such as "brothers", "sisters", "nieces", or "nephews", are construed to include both types of relationships.

(b)  In addition to the requirements of subsection (a), in construing a dispositive provision of a transferor who is not the natural parent, an individual born to the natural parent is not considered the child of that parent unless the individual lived while a minor as a regular member of the household of that natural parent or of that parent's parent, brother, sister, spouse or reciprocal beneficiary, or surviving spouse or reciprocal beneficiary.

(c)  In addition to the requirements of subsection (a), in construing a dispositive provision of a transferor who is not the adopting parent, an adopted individual is not considered the child of the adopting parent unless the adopted individual lived while a minor, either before or after the adoption, as a regular member of the household of the adopting parent. [L 1996, c 288, pt of §1; am L 1997, c 383, §19]



§560:2-706 - Life insurance; retirement plan; transfer-on-death registration; deceased beneficiary.

§560:2-706  Life insurance; retirement plan; transfer-on-death registration; deceased beneficiary.  (a)  Definitions.  In this section:

"Alternative beneficiary designation" means a beneficiary designation that is expressly created by the governing instrument and, under the terms of the governing instrument, can take effect instead of another beneficiary designation on the happening of one or more events, including survival of the decedent or failure to survive the decedent, whether an event is expressed in condition-precedent, condition-subsequent, or any other form.

"Beneficiary" means the beneficiary of a beneficiary designation under which the beneficiary must survive the decedent and includes:

(1)  A class member if the beneficiary designation is in the form of a class gift; and

(2)  An individual or class member who was deceased at the time the beneficiary designation was executed as well as an individual or class member who was then living but who failed to survive the decedent, but excludes a joint tenant of a joint tenancy with the right of survivorship and a party to a joint and survivorship account.

"Beneficiary designation" includes an alternative beneficiary designation and a beneficiary designation in the form of a class gift.

"Class member" includes an individual who fails to survive the decedent but who would have taken under a beneficiary designation in the form of a class gift had the individual survived the decedent.

"Stepchild" means a child of the decedent's surviving, deceased, or former spouse, and not of the decedent.

"Surviving beneficiary" or "surviving descendant" means a beneficiary or a descendant who neither predeceased the decedent nor is deemed to have predeceased the decedent under section 560:2-702.

(b)  Substitute gift.  If a beneficiary fails to survive the decedent and is a grandparent, a descendant of a grandparent, or a stepchild of the decedent, the following apply:

(1)  Except as provided in paragraph (4), if the beneficiary designation is not in the form of a class gift and the deceased beneficiary leaves surviving descendants, a substitute gift is created in the beneficiary's surviving descendants.  They take by representation the property to which the beneficiary would have been entitled had the beneficiary survived the decedent;

(2)  Except as provided in paragraph (4), if the beneficiary designation is in the form of a class gift, other than a beneficiary designation to "issue", "descendants", "heirs of the body", "heirs", "next of kin", "relatives", or "family", or a class described by language of similar import, a substitute gift is created in the surviving descendants of any deceased beneficiary.  The property to which the beneficiaries would have been entitled had all of them survived the decedent passes to the surviving beneficiaries and the surviving descendants of the deceased beneficiaries.  Each surviving beneficiary takes the share to which the surviving beneficiary would have been entitled had the deceased beneficiaries survived the decedent.  Each deceased beneficiary's surviving descendants who are substituted for the deceased beneficiary take by representation the share to which the deceased beneficiary would have been entitled had the deceased beneficiary survived the decedent.  For the purposes of this paragraph, "deceased beneficiary" means a class member who failed to survive the decedent and left one or more surviving descendants;

(3)  For the purposes of section 560:2-701, words of survivorship, such as in a beneficiary designation to an individual "if he survives me", or in a beneficiary designation to "my surviving children", are not, in the absence of additional evidence, a sufficient indication of an intent contrary to the application of this section; and

(4)  If a governing instrument creates an alternative beneficiary designation with respect to a beneficiary designation for which a substitute gift is created by paragraph (1) or (2), the substitute gift is superseded by the alternative beneficiary designation only if an expressly designated beneficiary of the alternative beneficiary designation is entitled to take.

(c)  More than one substitute gift; which one takes.  If, under subsection (b), substitute gifts are created and not superseded with respect to more than one beneficiary designation and the beneficiary designations are alternative beneficiary designations, one to the other, the determination of which of the substitute gifts takes effect is resolved as follows:

(1)  Except as provided in paragraph (2), the property passes under the primary substitute gift;

(2)  If there is a younger-generation beneficiary designation, the property passes under the younger-generation substitute gift and not under the primary substitute gift;

(3)  In this subsection:

"Primary beneficiary designation" means the beneficiary designation that would have taken effect had all the deceased beneficiaries of the alternative beneficiary designations who left surviving descendants survived the decedent.

"Primary substitute gift" means the substitute gift created with respect to the primary beneficiary designation.

"Younger-generation beneficiary designation" means a beneficiary designation that:

(A)  Is to a descendant of a beneficiary of the primary beneficiary designation;

(B)  Is an alternative beneficiary designation with respect to the primary beneficiary designation;

(C)  Is a beneficiary designation for which a substitute gift is created; and

(D)  Would have taken effect had all the deceased beneficiaries who left surviving descendants survived the decedent except the deceased beneficiary or beneficiaries of the primary beneficiary designation.

"Younger-generation substitute gift" means the substitute gift created with respect to the younger-generation beneficiary designation.

(d)  Protection of payors.

(1)  A payor is protected from liability in making payments under the terms of the beneficiary designation until the payor has received written notice of a claim to a substitute gift under this section.  Payment made before the receipt of written notice of a claim to a substitute gift under this section discharges the payor, but not the recipient, from all claims for the amounts paid.  A payor is liable for a payment made after the payor has received written notice of the claim.  A recipient is liable for a payment received, whether or not written notice of the claim is given;

(2)  The written notice of the claim shall be mailed to the payor's main office or home by registered or certified mail, return receipt requested, or served upon the payor in the same manner as a summons in a civil action.  Upon receipt of written notice of the claim, a payor may pay any amount owed by it to the court having jurisdiction of the probate proceedings relating to the decedent's estate or, if no proceedings have been commenced, to the court having jurisdiction of probate proceedings relating to decedents' estates located in the judicial circuit of the decedent's residence.  The court shall hold the funds and, upon its determination under this section, shall order disbursement in accordance with the determination.  Payment made to the court discharges the payor from all claims for the amounts paid.

(e)  Protection of bona fide purchasers; personal liability of recipient.

(1)  A person who purchases property for value and without notice, or who receives a payment or other item of property in partial or full satisfaction of a legally enforceable obligation, is neither obligated under this section to return the payment, item of property, or benefit nor is liable under this section for the amount of the payment or the value of the item of property or benefit.  But a person who, not for value, receives a payment, item of property, or any other benefit to which the person is not entitled under this section is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who is entitled to it under this section;

(2)  If this section or any part of this section is preempted by federal law with respect to a payment, an item of property, or any other benefit covered by this section, a person who, not for value, receives the payment, item of property, or any other benefit to which the person is not entitled under this section is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who would have been entitled to it were this section or part of this section not preempted.

(f)  This section shall not apply to payable-on-death accounts established at a financial institution.  The payment of payable-on-death accounts shall be governed by section 560:6-110. [L 1996, c 288, pt of §1; am L 2008, c 39, §1]



§560:2-707 - Survivorship with respect to future interests under terms of trust; substitute takers.

§560:2-707  Survivorship with respect to future interests under terms of trust; substitute takers.  (a)  Definitions.  In this section:

"Alternative future interest" means an expressly created future interest that can take effect in possession or enjoyment instead of another future interest on the happening of one or more events, including survival of an event or failure to survive an event, whether an event is expressed in condition-precedent, condition-subsequent, or any other form.  A residuary clause in a will does not create an alternative future interest with respect to a future interest created in a nonresiduary devise in the will, whether or not the will specifically provides that lapsed or failed devises are to pass under the residuary clause.

"Beneficiary" means the beneficiary of a future interest and includes a class member if the future interest is in the form of a class gift.

"Class member" includes an individual who fails to survive the distribution date but who would have taken under a future interest in the form of a class gift had the individual survived the distribution date.

"Distribution date", with respect to a future interest, means the time when the future interest is to take effect in possession or enjoyment.  The distribution date need not occur at the beginning or end of a calendar day, but can occur at a time during the course of a day.

"Future interest" includes an alternative future interest and a future interest in the form of a class gift.

"Future interest under the terms of a trust" means a future interest that was created by a transfer creating a trust or to an existing trust or by an exercise of a power of appointment to an existing trust, directing the continuance of an existing trust, designating a beneficiary of an existing trust, or creating a trust.

"Surviving beneficiary" or "surviving descendant" means a beneficiary or a descendant who neither predeceased the distribution date nor is deemed to have predeceased the distribution date under section 560:2-702.

(b)  Survivorship required; substitute gift.  A future interest under the terms of a trust executed after January 1, 1997 is contingent on the beneficiary's surviving the distribution date.  If a beneficiary of a future interest under the terms of a trust fails to survive the distribution date, the following apply:

(1)  Except as provided in paragraph (4), if the future interest is not in the form of a class gift and the deceased beneficiary leaves surviving descendants, a substitute gift is created in the beneficiary's surviving descendants.  They take by representation the property to which the beneficiary would have been entitled had the beneficiary survived the distribution date;

(2)  Except as provided in paragraph (4), if the future interest is in the form of a class gift, other than a future interest to "issue", "descendants", "heirs of the body", "heirs", "next of kin", "relatives", or "family", or a class described by language of similar import, a substitute gift is created in the surviving descendants of any deceased beneficiary.  The property to which the beneficiaries would have been entitled had all of them survived the distribution date passes to the surviving beneficiaries and the surviving descendants of the deceased beneficiaries.  Each surviving beneficiary takes the share to which the surviving beneficiary would have been entitled had the deceased beneficiaries survived the distribution date.  Each deceased beneficiary's surviving descendants who are substituted for the deceased beneficiary take by representation the share to which the deceased beneficiary would have been entitled had the deceased beneficiary survived the distribution date.  For the purposes of this paragraph, "deceased beneficiary" means a class member who failed to survive the distribution date and left one or more surviving descendants;

(3)  For the purposes of section 560:2-701, words of survivorship attached to a future interest are not, in the absence of additional evidence, a sufficient indication of an intent contrary to the application of this section.  Words of survivorship include words of survivorship that relate to the distribution date or to an earlier or an unspecified time, whether those words of survivorship are expressed in condition-precedent, condition-subsequent, or any other form;

(4)  If a governing instrument creates an alternative future interest with respect to a future interest for which a substitute gift is created by paragraph (1) or (2), the substitute gift is superseded by the alternative future interest only if an expressly designated beneficiary of the alternative future interest is entitled to take in possession or enjoyment.

(c)  More than one substitute gift; which one takes.  If, under subsection (b), substitute gifts are created and not superseded with respect to more than one future interest and the future interests are alternative future interests, one to the other, the determination of which of the substitute gifts takes effect is resolved as follows:

(1)  Except as provided in paragraph (2), the property passes under the primary substitute gift;

(2)  If there is a younger-generation future interest, the property passes under the younger-generation substitute gift and not under the primary substitute gift;

(3)  In this subsection:

"Primary future interest" means the future interest that would have taken effect had all the deceased beneficiaries of the alternative future interests who left surviving descendants survived the distribution date.

"Primary substitute gift" means the substitute gift created with respect to the primary future interest.

"Younger-generation future interest" means a future interest that:

(A)  Is to a descendant of a beneficiary of the primary future interest;

(B)  Is an alternative future interest with respect to the primary future interest;

(C)  Is a future interest for which a substitute gift is created; and

(D)  Would have taken effect had all the deceased beneficiaries who left surviving descendants survived the distribution date except the deceased beneficiary or beneficiaries of the primary future interest.

"Younger-generation substitute gift" means the substitute gift created with respect to the younger-generation future interest.

(d)  If no other takers, property passes under residuary clause or to transferor's heirs.  Except as provided in subsection (e), if, after the application of subsections (b) and (c), there is no surviving taker, the property passes in the following order:

(1)  If the trust was created in a nonresiduary devise in the transferor's will or in a codicil to the transferor's will, the property passes under the residuary clause in the transferor's will; for purposes of this section, the residuary clause is treated as creating a future interest under the terms of a trust;

(2)  If no taker is produced by the application of paragraph (1), the property passes to the transferor's heirs under section 560:2-711.

(e)  If no other takers and if future interest created by exercise of power of appointment.  If, after the application of subsections (b) and (c), there is no surviving taker and if the future interest was created by the exercise of a power of appointment:

(1)  The property passes under the donor's gift-in-default clause, if any, which clause is treated as creating a future interest under the terms of a trust; and

(2)  If no taker is produced by the application of paragraph (1), the property passes as provided in subsection (d). For purposes of subsection (d), "transferor" means the donor if the power was a nongeneral power and means the donee if the power was a general power.

(f)  Notwithstanding the foregoing, if a revocable inter vivos trust terminates on the death of the settlor of the trust and all the assets are to be distributed outright, sections 560:2-603 and 560:2-604 shall determine whether a gift has lapsed and who shall receive the property. [L 1996, c 288, pt of §1; am L 2000, c 48, §2]



§560:2-708 - Class gifts to "descendants", "issue", or "heirs of the body"; form of distribution if none specified.

§560:2-708  Class gifts to "descendants", "issue", or "heirs of the body"; form of distribution if none specified.  If a class gift in favor of "descendants", "issue", or "heirs of the body" does not specify the manner in which the property is to be distributed among the class members, the property is distributed among the class members who are living when the interest is to take effect in possession or enjoyment, in such shares as they would receive, under the applicable law of intestate succession, if the designated ancestor had then died intestate owning the subject matter of the class gift. [L 1996, c 288, pt of §1]



§560:2-709 - Representation; per capita at each generation; per stirpes.

§560:2-709  Representation; per capita at each generation; per stirpes.  (a)  Definitions.  In this section:

"Deceased child" or "deceased descendant" means a child or a descendant who either predeceased the distribution date or is deemed to have predeceased the distribution date under section 560:2-702.

"Distribution date", with respect to an interest, means the time when the interest is to take effect in possession or enjoyment.  The distribution date need not occur at the beginning or end of a calendar day, but can occur at a time during the course of a day.

"Surviving ancestor", "surviving child", or "surviving descendant" means an ancestor, a child, or a descendant who neither predeceased the distribution date nor is deemed to have predeceased the distribution date under section 560:2-702.

(b)  Representation; per capita at each generation.  If an applicable statute or a governing instrument executed after January 1, 1997 calls for property to be distributed "by representation" or "per capita at each generation", the property is divided into as many equal shares as there are:

(1)  Surviving descendants in the generation nearest to the designated ancestor which contains one or more surviving descendants; and

(2)  Deceased descendants in the same generation who left surviving descendants, if any.

Each surviving descendant in the nearest generation is allocated one share.  The remaining shares, if any, are combined and then divided in the same manner among the surviving descendants of the deceased descendants as if the surviving descendants who were allocated a share and their surviving descendants had predeceased the distribution date.

(c)  Per stirpes.  If a governing instrument executed after January 1, 1997 calls for property to be distributed "per stirpes", the property is divided into as many equal shares as there are:

(1)  Surviving children of the designated ancestor; and

(2)  Deceased children who left surviving descendants.

Each surviving child, if any, is allocated one share.  The share of each deceased child with surviving descendants is divided in the same manner, with subdivision repeating at each succeeding generation until the property is fully allocated among surviving descendants.

(d)  Deceased descendant with no surviving descendant disregarded.  For the purposes of subsections (b) and (c), an individual who is deceased and left no surviving descendant is disregarded, and an individual who leaves a surviving ancestor who is a descendant of the designated ancestor is not entitled to a share. [L 1996, c 288, pt of §1]

Revision Note

In subsections (b) and (c), "January 1, 1997" substituted for "the effective date of this section".

Cross References

Uniform transfer-on-death (TOD) security registration act, see chapter 539.



§560:2-710 - Worthier-title doctrine abolished.

§560:2-710  Worthier-title doctrine abolished.  The doctrine of worthier title is abolished as a rule of law and as a rule of construction.  Language in a governing instrument describing the beneficiaries of a disposition as the transferor's "heirs", "heirs at law", "next of kin", "distributees", "relatives", or "family", or language of similar import, does not create or presumptively create a reversionary interest in the transferor. [L 1996, c 288, pt of §1]



§560:2-711 - Interest in "heirs" and like.

§560:2-711  Interest in "heirs" and like.  If an applicable statute or a governing instrument calls for a present or future distribution to or creates a present or future interest in a designated individual's "heirs", "heirs at law", "next of kin", "relatives", or "family", or language of similar import, the property passes to those persons, including the State, and in such shares as would succeed to the designated individual's intestate estate under the intestate succession law of the designated individual's domicile if the designated individual died when the disposition is to take effect in possession or enjoyment.  If the designated individual's surviving spouse or reciprocal beneficiary is living but is remarried or has terminated the reciprocal beneficiary relationship at the time the disposition is to take effect in possession or enjoyment, the surviving spouse or reciprocal beneficiary is not an heir of the designated individual. [L 1996, c 288, pt of §1; am L 1997, c 383, §16]

Cross References

Effect and transition of L 1996, c 288 amendments, see §560:8-201.

Rules of Court

Determination of heirs, see HPR rule 73.



§560:2-801 - REPEALED.

PART 8.  GENERAL PROVISIONS

CONCERNING PROBATE AND NONPROBATE TRANSFERS

§560:2-801  REPEALED.  L 2000, c 43, §3.

Cross References

Uniform disclaimer of property interests act, see chapter 526.



§560:2-802 - Effect of divorce, annulment, decree of separation, and termination of reciprocal beneficiary relationship.

§560:2-802  Effect of divorce, annulment, decree of separation, and termination of reciprocal beneficiary relationship.  (a)  An individual who is divorced from the decedent or whose marriage to the decedent has been annulled is not a surviving spouse unless, by virtue of a subsequent marriage, the individual is married to the decedent at the time of death.  A decree of separation that does not terminate the status of husband and wife is not a divorce for purposes of this section.  An individual who has terminated a reciprocal beneficiary relationship with the decedent is not deemed a surviving reciprocal beneficiary unless, by virtue of a subsequent registration as a reciprocal beneficiary, the individual is the reciprocal beneficiary of the decedent at the time of death.

(b)  For purposes of parts 1, 2, 3, and 4 of this article, and of section 560:3-203, a surviving spouse or reciprocal beneficiary does not include:

(1)  An individual who obtains or consents to a final decree or judgment of divorce from the decedent or an annulment of their marriage, which decree or judgment is not recognized as valid in this State, unless subsequently they participate in a marriage ceremony purporting to marry each to the other or live together as husband and wife;

(2)  An individual who, following an invalid decree or judgment of divorce or annulment obtained by the decedent, participates in a marriage ceremony with a third individual;

(3)  An individual who was a party to a valid proceeding concluded by an order purporting to terminate all marital property rights; or

(4)  An individual who does not have a certificate of reciprocal beneficiary relationship declaring the decedent as their reciprocal beneficiary or the relationship has been terminated under chapter 572C or otherwise. [L 1996, c 288, pt of §1; am L 1997, c 383, §17]



§560:2-803 - Effect of homicide on intestate succession, wills, trusts, joint assets, life insurance, and beneficiary designations.

§560:2-803  Effect of homicide on intestate succession, wills, trusts, joint assets, life insurance, and beneficiary designations.  (a)  Definitions.  In this section:

"Disposition or appointment of property" includes a transfer of an item of property or any other benefit to a beneficiary designated in a governing instrument.

"Governing instrument" means a governing instrument executed by the decedent.

"Revocable", with respect to a disposition, appointment, provision, or nomination, means one under which the decedent, at the time of or immediately before death, was alone empowered, by law or under the governing instrument, to cancel the designation in favor of the killer, whether or not the decedent was then empowered to designate the decedent's self in place of the decedent's killer and whether or not the decedent then had capacity to exercise the power.

(b)  Forfeiture of statutory benefits.  An individual who feloniously and intentionally kills the decedent forfeits all benefits under this article with respect to the decedent's estate, including an intestate share, an elective share, an omitted spouse's, reciprocal beneficiary's, or child's share, a homestead allowance, exempt property, and a family allowance.  If the decedent died intestate, the decedent's intestate estate passes as if the killer disclaimed the killer's intestate share.

(c)  Revocation of benefits under governing instruments.  The felonious and intentional killing of the decedent:

(1)  Revokes any revocable:

(A)  Disposition or appointment of property made by the decedent to the killer in a governing instrument;

(B)  Provision in a governing instrument conferring a general or nongeneral power of appointment on the killer; and

(C)  Nomination of the killer in a governing instrument, nominating or appointing the killer to serve in any fiduciary or representative capacity, including a personal representative, executor, trustee, or agent; and

(2)  Severs the interests of the decedent and killer in property held by them at the time of the killing as joint tenants with the right of survivorship, transforming the interests of the decedent and killer into tenancies in common.

(d)  Effect of severance.  A severance under subsection (c)(2) does not affect any third-party interest in property acquired for value and in good faith reliance on an apparent title by survivorship in the killer unless a writing declaring the severance has been noted, registered, filed, or recorded in records appropriate to the kind and location of the property which are relied upon, in the ordinary course of transactions involving such property, as evidence of ownership.

(e)  Effect of revocation.  Provisions of a governing instrument are given effect as if the killer disclaimed all provisions revoked by this section or, in the case of a revoked nomination in a fiduciary or representative capacity, as if the killer predeceased the decedent.

(f)  Wrongful acquisition of property.  A wrongful acquisition of property or interest by a killer not covered by this section must be treated in accordance with the principle that a killer cannot profit from the killer's wrong.

(g)  Felonious and intentional killing; how determined.  After all right to appeal has been exhausted, a judgment of conviction establishing criminal accountability for the felonious and intentional killing of the decedent conclusively establishes the convicted individual as the decedent's killer for purposes of this section.  In the absence of a conviction, the court, upon the petition of an interested person, must determine whether, under the preponderance of evidence standard, the individual would be found criminally accountable for the felonious and intentional killing of the decedent.  If the court determines that, under that standard, the individual would be found criminally accountable for the felonious and intentional killing of the decedent, the determination conclusively establishes that individual as the decedent's killer for purposes of this section.

(h)  Protection of payors and other third parties.

(1)  A payor or other third party is not liable for having made a payment or transferred an item of property or any other benefit to a beneficiary designated in a governing instrument affected by an intentional and felonious killing, or for having taken any other action in good faith reliance on the validity of the governing instrument, upon request and satisfactory proof of the decedent's death, before the payor or other third party received written notice of a claimed forfeiture or revocation under this section.  A payor or other third party is liable for a payment made or other action taken after the payor or other third party received written notice of a claimed forfeiture or revocation under this section;

(2)  Written notice of a claimed forfeiture or revocation under paragraph (1) must be mailed to the payor's or other third party's main office or home by registered or certified mail, return receipt requested, or served upon the payor or other third party in the same manner as a summons in a civil action.  Upon receipt of written notice of a claimed forfeiture or revocation under this section, a payor or other third party may pay any amount owed or transfer or deposit any item of property held by it to or with the court having jurisdiction of the probate proceedings relating to the decedent's estate, or if no proceedings have been commenced, to or with the court having jurisdiction of probate proceedings relating to decedents' estates located in the judicial circuit of the decedent's residence.  The court shall hold the funds or item of property and, upon its determination under this section, shall order disbursement in accordance with the determination.  Payments, transfers, or deposits made to or with the court discharge the payor or other third party from all claims for the value of amounts paid to or items of property transferred to or deposited with the court.

(i)  Protection of bona fide purchasers; personal liability of recipient.

(1)  A person who purchases property for value and without notice, or who receives a payment or other item of property in partial or full satisfaction of a legally enforceable obligation, is neither obligated under this section to return the payment, item of property, or benefit nor is liable under this section for the amount of the payment or the value of the item of property or benefit.  But a person who, not for value, receives a payment, item of property, or any other benefit to which the person is not entitled under this section is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who is entitled to it under this section;

(2)  If this section or any part of this section is      preempted by federal law with respect to a payment, an item of property, or any other benefit covered by this section, a person who, not for value, receives the payment, item of property, or any other benefit to which the person is not entitled under this section is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who would have been entitled to it were this section or part of this section not preempted. [L 1996, c 288, pt of §1; am L 1997, c 383, §19]



§560:2-804 - Revocation of probate and nonprobate transfers by divorce or termination of reciprocal beneficiary relationship; no revocation by other changes of circumstances.

§560:2-804  Revocation of probate and nonprobate transfers by divorce or termination of reciprocal beneficiary relationship; no revocation by other changes of circumstances.  (a)  Definitions.  In this section:

"Disposition or appointment of property" includes a transfer of an item of property or any other benefit to a beneficiary designated in a governing instrument.

"Divorce or annulment" means any divorce or annulment, or any dissolution or declaration of invalidity of a marriage, that would exclude the spouse as a surviving spouse within the meaning of section 560:2-802.  A decree of separation that does not terminate the status of husband and wife is not a divorce for purposes of this section.

"Divorced individual" includes an individual whose marriage has been annulled.

"Governing instrument" means a governing instrument executed by:

(1)  A divorced individual before the divorce or annulment of the individual's marriage to the individual's former spouse; or

(2)  An individual who is a former reciprocal beneficiary before the termination of the reciprocal beneficiary relationship with the individual's former reciprocal beneficiary.

"Relative of the divorced individual's former spouse" means an individual who is related to the divorced individual's former spouse by blood, or affinity and who, after the divorce or annulment, is not related to the divorced individual by blood, adoption, or affinity.

"Revocable", with respect to a disposition, appointment, provision, or nomination, means one under which:

(1)  The divorced individual, at the time of the divorce or annulment, was alone empowered, by law or under the governing instrument, to cancel the designation in favor of the individual's former spouse or former spouse's relative, whether or not the divorced individual was then empowered to designate the individual's self in place of the individual's former spouse or in place of the individual's former spouse's relative and whether or not the divorced individual then had the capacity to exercise the power; or

(2)  An individual who is a former reciprocal beneficiary, at the time of the termination, was alone empowered, by law or under the governing instrument, to cancel the designation in favor of the individual's former partner or former partner's relative, whether or not the individual was then empowered to designate the individual's self in place of the individual's former partner or in place of the individual's former partner's relative and whether or not the individual who is the former reciprocal beneficiary then had the capacity to exercise the power.

"Termination" means the dissolution of a reciprocal beneficiary relationship under chapter 572C between two adults.

(b)  Revocation upon divorce or termination.  Except as provided by the express terms of a governing instrument, a court order, or a contract relating to the division of the estate made between the divorced individuals before or after the marriage, divorce, annulment, between two former reciprocal beneficiaries before the termination of a reciprocal beneficiary relationship, the divorce or annulment of a marriage or the termination of a reciprocal beneficiary relationship:

(1)  Revokes any revocable:

(A)  Disposition or appointment of property made by a divorced individual or a former reciprocal beneficiary to the individual's former spouse or reciprocal beneficiary in a governing instrument and any disposition or appointment created by law or in a governing instrument to a relative of the divorced individual's former spouse or reciprocal beneficiary;

(B)  Provision in a governing instrument conferring a general or nongeneral power of appointment on the divorced individual's former spouse or an individual's former reciprocal beneficiary or on a relative of the divorced individual's former spouse or an individual's former reciprocal beneficiary; and

(C)  Nomination in a governing instrument, nominating a divorced individual's former spouse or a relative of the divorced individual's former spouse or an individual's former reciprocal beneficiary or a relative of the former reciprocal beneficiary to serve in any fiduciary or representative capacity, including a personal representative, executor, trustee, conservator, agent, or guardian; and

(2)  Severs the interests of the former spouses or reciprocal beneficiaries in property held by them at the time of the divorce, annulment, or termination, as joint tenants with the right of survivorship or as community property with the right of survivorship, transforming the interests of the former spouses or reciprocal beneficiaries into tenancies in common.

(c)  Effect of severance.  A severance under subsection (b)(2) does not affect any third-party interest in property acquired for value and in good faith reliance on an apparent title by survivorship in the survivor of the former spouses or reciprocal beneficiaries unless a writing declaring the severance has been noted, registered, filed, or recorded in records appropriate to the kind and location of the property which are relied upon, in the ordinary course of transactions involving such property, as evidence of ownership.

(d)  Effect of revocation.  Provisions of a governing instrument are given effect as if the former spouse or reciprocal beneficiary and relatives of the former spouse or reciprocal beneficiary disclaimed all provisions revoked by this section or, in the case of a revoked nomination in a fiduciary or representative capacity, as if the former spouse or reciprocal beneficiary and relatives of the former spouse or reciprocal beneficiary died immediately before the divorce, annulment, or termination.

(e)  Revival if divorce nullified or reciprocal beneficiary relationship re-registered.  Provisions revoked solely by this section are revived by the divorced individual's remarriage to the former spouse or by a nullification of the divorce or annulment.

Provisions revoked solely by this section are revived by an individual's re-registering a reciprocal beneficiary relationship to the former reciprocal beneficiary.

(f)  No revocation for other change of circumstances.  No change of circumstances other than as described in this section and in section 560:2-803 effects a revocation.

(g)  Protection of payors and other third parties.

(1)  A payor or other third party is not liable for having made a payment or transferred an item of property or any other benefit to a beneficiary designated in a governing instrument affected by a divorce, annulment, remarriage, termination, or re-registration of a reciprocal beneficiary relationship, or for having taken any other action in good faith reliance on the validity of the governing instrument, before the payor or other third party received written notice of the divorce, annulment, remarriage, termination, or re- registration of a reciprocal beneficiary relationship.  A payor or other third party is liable for a payment made or other action taken after the payor or other third party received written notice of a claimed forfeiture or revocation under this section;

(2)  Written notice of the divorce, annulment, remarriage, termination, or re-registration of a reciprocal beneficiary relationship under this subsection must be mailed to the payor's or other third party's main office or home by registered or certified mail, return receipt requested, or served upon the payor or other third party in the same manner as a summons in a civil action.  Upon receipt of written notice of the divorce, annulment, remarriage, termination, or re-registration of a reciprocal beneficiary relationship, a payor or other third party may pay any amount owed or transfer or deposit any item of property held by it to or with the court having jurisdiction of the probate proceedings relating to the decedent's estate or, if no proceedings have been commenced, to or with the court having jurisdiction of probate proceedings relating to decedents' estates located in the judicial circuit of the decedent's residence.  The court shall hold the funds or item of property and, upon its determination under this section, shall order disbursement or transfer in accordance with the determination.  Payments, transfers, or deposits made to or with the court discharge the payor or other third party from all claims for the value of amounts paid to or items of property transferred to or deposited with the court.

(h)  Protection of bona fide purchasers; personal liability of recipient.

(1)  A person who purchases property from a former spouse, former reciprocal beneficiary, relative of a former spouse or reciprocal beneficiary, or any other person for value and without notice, or who receives from a former spouse, a former reciprocal beneficiary, relative of a former spouse or reciprocal beneficiary, or any other person a payment or other item of property in partial or full satisfaction of a legally enforceable obligation, is neither obligated under this section to return the payment, item of property, or benefit nor is liable under this section for the amount of the payment or the value of the item of property or benefit.  But a former spouse, former reciprocal beneficiary, relative of a former spouse or reciprocal beneficiary, or other person who, not for value, received a payment, item of property, or any other benefit to which that person is not entitled under this section is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who is entitled to it under this section;

(2)  If this section or any part of this section is preempted by federal law with respect to a payment, an item of property, or any other benefit covered by this section, a former spouse, former reciprocal beneficiary, relative of the former spouse or reciprocal beneficiary, or any other person who, not for value, received a payment, item of property, or any other benefit to which that person is not entitled under this section is obligated to return that payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who would have been entitled to it were this section or part of this section not preempted. [L 1996, c 288, pt of §1; am L 1997, c 383, §18]



§560:2-901 to 560 - 2-907 Reserved.

PART 9.  STATUTORY RULE AGAINST PERPETUITIES; HONORARY TRUSTS

Cross References

Statutory rule against perpetuities, see chapter 525.

§§560:2-901 to 560:2-907  Reserved.



§560:2-1001 to 560 - 2-1010 Reserved.

PART 10.  UNIFORM INTERNATIONAL WILLS ACT

§§560:2-1001 to 560:2-1010  Reserved.



§560:2-101 to 560 - 2-902 REPEALED.

ARTICLE II [OLD]

INTESTATE SUCCESSION AND WILLS

§§560:2-101 to 560:2-902  REPEALED.  L 1996, c 288, pt of §6.



§560:3-101 to 560 - 3-1215 REPEALED.

ARTICLE III [OLD]

PROBATE OF WILLS AND ADMINISTRATION

§§560:3-101 to 560:3-1215  REPEALED.  L 1996, c 288, pt of §6.

ARTICLE III

PROBATE OF WILLS AND ADMINISTRATION

Cross References

Effect and transition of L 1996, c 288 amendments, see §560:8-201.

PART 1.  GENERAL PROVISIONS

§560:3-101  Devolution of estate at death; restrictions.  The power of a person to leave property by will, and the rights of creditors, devisees, and heirs to the decedent's property are subject to the restrictions and limitations contained in this chapter to facilitate the prompt settlement of estates.  Upon the death of a person, the decedent's real and personal property devolves to the persons to whom it is devised by the decedent's last will or to those indicated as substitutes for them in cases involving lapse, renunciation, or other circumstances affecting the devolution of testate estates, or in the absence of testamentary disposition, to the decedent's heirs, or to those indicated as substitutes for them in cases involving renunciation or other circumstances affecting devolution of intestate estates, subject to homestead allowance, exempt property and family allowance, to rights of creditors, elective share of the surviving spouse, and to administration. [L 1996, c 288, pt of §1]



§560:3-102 - Necessity of order of probate for will.

§560:3-102  Necessity of order of probate for will.  Except as provided in section 560:3-1201, to be effective to prove the transfer of any property or to nominate an executor, a will must be declared to be valid by an order of informal probate by the registrar, or an adjudication of probate by the court. [L 1996, c 288, pt of §1]



§560:3-103 - Necessity of appointment for administration.

§560:3-103  Necessity of appointment for administration.  Except as otherwise provided in article IV, to acquire the powers and undertake the duties and liabilities of a personal representative of a decedent, a person must be appointed by order of the court or registrar, qualify and be issued letters. Administration of an estate is commenced by the issuance of letters. [L 1996, c 288, pt of §1]



§560:3-104 - Claims against decedent; necessity of administration.

§560:3-104  Claims against decedent; necessity of administration.  No proceeding to enforce a claim against the estate of a decedent or the decedent's successors may be revived or commenced before the appointment of a personal representative.  After the appointment and until distribution, all proceedings and actions to enforce a claim against the estate are governed by the procedure prescribed by this article.  After distribution, a creditor whose claim has not been barred may recover from the distributees as provided in section 560:3-1004 or from a former personal representative individually liable as provided in section 560:3-1005.  This section has no application to a proceeding by a secured creditor of the decedent to enforce the creditor's right to the creditor's security except as to any deficiency judgment which might be sought therein. [L 1996, c 288, pt of §1]



§560:3-105 - Proceedings affecting devolution and administration; jurisdiction of subject matter.

§560:3-105  Proceedings affecting devolution and administration; jurisdiction of subject matter.  Persons interested in decedents' estates may apply to the registrar for determination in the informal proceedings provided in this article, and may petition the court for orders in formal proceedings within the court's jurisdiction including but not limited to those described in this article.  The court has exclusive jurisdiction of formal proceedings to determine how decedents' estates, subject to the laws of this State, are to be administered, expended, and distributed.  The court has concurrent jurisdiction of any other action or proceeding concerning a succession or to which an estate, through a personal representative, may be a party, including actions to determine title to property alleged to belong to the estate, and of any action or proceeding in which property distributed by a personal representative or its value is sought to be subjected to rights of creditors or successors of the decedent. [L 1996, c 288, pt of §1]



§560:3-106 - Proceedings within the exclusive jurisdiction of court; service; jurisdiction over persons.

§560:3-106  Proceedings within the exclusive jurisdiction of court; service; jurisdiction over persons.  In proceedings within the exclusive jurisdiction of the court where notice is required by this chapter or by rule, and in proceedings to construe probated wills or determine heirs which concern estates that have not been and cannot now be open for administration, interested persons may be bound by the orders of the court in respect to property in or subject to the laws of this State by notice in conformity with section 560:1-401.  An order is binding as to all who are given notice of the proceeding though less than all interested persons are notified. [L 1996, c 288, pt of §1]



§560:3-107 - Scope of proceedings; proceedings independent; exception.

§560:3-107  Scope of proceedings; proceedings independent;  exception.  Unless supervised administration as described in article III, part 5, is involved:

(1)  Each proceeding before the court or registrar is independent of any other proceeding involving the same estate;

(2)  Petitions for formal orders of the court may combine various requests for relief in a single proceeding if the orders sought may be finally granted without delay.  Except as required for proceedings which are particularly described by other sections of this article, no petition is defective because it fails to embrace all matters which might then be the subject of a final order;

(3)  Proceedings for probate of wills or adjudications of no will may be combined with proceedings for appointment of personal representatives; and

(4)  A proceeding for appointment of a personal representative is concluded by an order making or declining the appointment. [L 1996, c 288, pt of §1]



§560:3-108 - Probate, testacy and appointment proceedings; ultimate time limit.

§560:3-108  Probate, testacy and appointment proceedings; ultimate time limit.  (a)  No informal probate or appointment proceeding or formal testacy or appointment proceeding, other than a proceeding to probate a will previously probated at the testator's domicile and appointment proceedings relating to an estate in which there has been a prior appointment, may be commenced more than five years after the decedent's death, except:

(1)  If a previous proceeding was dismissed because of doubt about the fact of the decedent's death, appropriate probate, appointment, or testacy proceedings may be maintained at any time thereafter upon a finding that the decedent's death occurred before the initiation of the previous proceeding and the applicant or petitioner has not delayed unduly in initiating the subsequent proceeding;

(2)  Appropriate probate, appointment, or testacy proceedings may be maintained in relation to the estate of an absent, disappeared or missing person for whose estate a conservator has been appointed, at any time within three years after the conservator becomes able to establish the death of the protected person;

(3)  A proceeding to contest an informally probated will and to secure appointment of the person with legal priority for appointment if the contest is successful, may be commenced within:

(A)  Ninety days after receiving notice of an informal proceeding pursuant to section 560:3-306;

(B)  Twelve months from the date the will was informally admitted to probate; or

(C)  Thirty days from the entry of a formal order approving the accounts and settlement of the estate by an informally appointed personal representative,

whichever time period expires first.  If an informal proceeding is closed informally, the court in its discretion may allow a will contest to proceed after the limitations period has expired if it determines that notice of the informal probate proceedings was not provided pursuant to section 560:3-306 and not more than five years has elapsed since the decedent’s death;

(4)  An informal appointment or a formal testacy or appointment proceeding may be commenced thereafter if no proceedings concerning the succession or estate administration have occurred within the five year period after decedent's death, but the personal representative has no right to possess estate assets as provided in section 560:3-709 beyond that necessary to confirm title thereto in the successors to the estate and claims other than expenses of administration may not be presented against the estate; and

(5)  A formal testacy proceeding may be commenced at any time after five years from the decedent's death if, in the discretion of the court it would be equitable to do so, for the purpose of establishing an instrument to direct or control the ownership of property passing or distributable after the decedent's death from one other than the decedent when the property is to be appointed by the terms of the decedent's will or is to pass or be distributed as a part of the decedent's estate or its transfer is otherwise to be controlled by the terms of the decedent's will.

(b)  These limitations do not apply to proceedings to construe probated wills or determine heirs of an intestate.

(c)  In cases under subsection (a)(1) or (2) the date on which a testacy or appointment proceeding is properly commenced shall be deemed to be the date of the decedent's death for purposes of other limitations provisions of this chapter which relate to the date of death. [L 1996, c 288, pt of §1; am L 2002, c 82, §1]



§560:3-109 - Statutes of limitation on decedent's cause of action.

§560:3-109  Statutes of limitation on decedent's cause of action.  No statute of limitation running on a cause of action belonging to a decedent which had not been barred as of the date of the decedent's death, shall apply to bar a cause of action surviving the decedent's death sooner than four months after death.  A cause of action which, but for this section, would have been barred less than four months after death, is barred after four months unless tolled. [L 1996, c 288, pt of §1]



§560:3-201 - Venue for first and subsequent estate proceedings; location of property.

PART 2.  VENUE FOR PROBATE AND ADMINISTRATION;

PRIORITY TO ADMINISTER; DEMAND FOR NOTICE

§560:3-201  Venue for first and subsequent estate proceedings; location of property.  (a)  Venue for the first informal or formal testacy or appointment proceedings after a decedent's death is:

(1)  In the judicial circuit where the decedent had the decedent's domicile at the time of the decedent's death; or

(2)  If the decedent was not domiciled in this State, in any judicial circuit where property of the decedent was located at the time of the decedent's death.

(b)  Venue for all subsequent proceedings within the exclusive jurisdiction of the court is in the place where the initial proceeding occurred, unless the initial proceeding has been transferred as provided in section 560:1-303 or subsection (c).

(c)  If the first proceeding was informal, on application of an interested person and after notice to the proponent in the first proceeding, the court, upon finding that venue is elsewhere, may transfer the proceeding and the file to the other court.

(d)  For the purpose of aiding determinations concerning location of assets which may be relevant in cases involving non-domiciliaries, a debt, other than one evidenced by investment or commercial paper or other instrument in favor of a non-domiciliary is located where the debtor resides or, if the debtor is a person other than an individual, at the place where it has its principal office.  Commercial paper, investment paper, and other instruments are located where the instrument is.  An interest in property held in trust is located where the trustee may be sued. [L 1996, c 288, pt of §1]



§560:3-202 - Appointment or testacy proceedings; conflicting claim of domicile in another state.

§560:3-202  Appointment or testacy proceedings; conflicting claim of domicile in another state.  If conflicting claims as to the domicile of a decedent are made in a formal testacy or appointment proceeding commenced in this State, and in a testacy or appointment proceeding after notice pending at the same time in another state, the court of this State must stay, dismiss, or permit suitable amendment in, the proceeding here unless it is determined that the local proceeding was commenced before the proceeding elsewhere.  The determination of domicile in the proceeding first commenced must be accepted as determinative in the proceeding in this State. [L 1996, c 288, pt of §1]



§560:3-203 - Priority among persons seeking appointment as personal representative.

§560:3-203  Priority among persons seeking appointment as personal representative.  (a)  Whether the proceedings are formal or informal, persons who are not disqualified have priority for appointment in the following order:

(1)  The person with priority as determined by a probated will including a person nominated by a power conferred in a will;

(2)  The surviving spouse or reciprocal beneficiary of the decedent who is a devisee of the decedent;

(3)  Other devisees of the decedent;

(4)  The surviving spouse or reciprocal beneficiary of the decedent;

(5)  Other heirs of the decedent; and

(6)  Forty-five days after the death of the decedent, any creditor.

(b)  An objection to an appointment can be made only in formal proceedings.  In case of objection the priorities stated in subsection (a) apply except that:

(1)  If the estate appears to be more than adequate to meet exemptions and costs of administration but inadequate to discharge anticipated unsecured claims, the court, on petition of creditors, may appoint any qualified person;

(2)  In case of objection to appointment of a person other than one whose priority is determined by will by an heir or devisee appearing to have a substantial interest in the estate, the court may appoint a person who is acceptable to heirs and devisees whose interests in the estate appear to be worth in total more than half of the probable distributable value, or, in default of this accord any suitable person.

(c)  A person entitled to letters under subsection (a)(2) to (5) may nominate a qualified person to act as personal representative.  Any person aged eighteen and over may renounce the person's right to nominate or to an appointment by appropriate writing filed with the court.  When two or more persons share a priority, those of them who do not renounce shall concur in nominating another to act for them, or in applying for appointment.

(d)  Conservators or guardians of the estates of protected persons, or if there is no conservator, any guardian except a guardian ad litem of a minor or incapacitated person, may exercise the same right to nominate, to object to another's appointment, or to participate in determining the preference of a majority in interest of the heirs and devisees that the protected person or ward would have if qualified for appointment.

(e)  Appointment of one who does not have priority, including priority resulting from renunciation or nomination determined pursuant to this section, may be made only in formal proceedings.  Before appointing one without priority, the court must determine that those having priority, although given notice of the proceedings, have failed to request appointment or to nominate another for appointment, and that administration is necessary.

(f)  No person is qualified to serve as a personal representative who is:

(1)  An individual under the age of eighteen; or

(2)  A person whom the court finds unsuitable in formal proceedings.

(g)  A personal representative appointed by a court of the decedent's domicile has priority over all other persons except where the decedent's will nominates different persons to be personal representative in this State and in the state of domicile.  The domiciliary personal representative may nominate another, who shall have the same priority as the domiciliary personal representative.

(h)  This section governs priority for appointment of a successor personal representative but does not apply to the selection of a special administrator. [L 1996, c 288, pt of §1; am L 1997, c 244, §3 and c 383, §19; am L 2000, c 116, §1]



§560:3-204 - Demand for notice of order or filing concerning decedent's estate.

§560:3-204  Demand for notice of order or filing concerning decedent's estate.  Any person desiring notice of any order or filing pertaining to a decedent's estate in which the person has a financial or property interest, may file a demand for notice with the court at any time after the death of the decedent stating the name of the decedent, the nature of the person's interest in the estate, and the demandant's address or that of the demandant's attorney.  The clerk shall mail a copy of the demand to the personal representative if one has been appointed.  After filing of a demand, no order or filing to which the demand relates shall be made or accepted without notice as prescribed in section 560:1-401 to the demandant or the demandant's attorney.  The validity of an order which is issued or filing which is accepted without compliance with this requirement shall not be affected by the error, but the petitioner receiving the order or the person making the filing may be liable for any damage caused by the absence of notice.  The requirement of notice arising from a demand under this provision may be waived in writing by the demandant and shall cease upon the termination of the demandant's interest in the estate. [L 1996, c 288, pt of §1]

Rules of Court

Demand for notice, see HPR rule 88.



§560:3-301 - Informal probate or appointment proceedings; application; contents.

PART 3.  INFORMAL PROBATE AND APPOINTMENT PROCEEDINGS

§560:3-301  Informal probate or appointment proceedings; application; contents.  (a)  Applications for informal probate or informal appointment shall be directed to the registrar, and verified by the applicant to be accurate and complete to the best of the applicant's knowledge and belief as to the following information:

(1)  Every application for informal probate of a will or for informal appointment of a personal representative, other than a special or successor representative, shall contain the following:

(A)  A statement of the interest of the applicant, together with the name, address, and telephone number of the applicant;

(B)  The name, and date of death of the decedent, the decedent's age, and the county and state of the decedent's domicile at the time of death, and the names and addresses of the spouse or reciprocal beneficiary, children, heirs, and devisees and the ages of any who are minors so far as known or ascertainable with reasonable diligence by the applicant;

(C)  If the decedent was not domiciled in the State at the time of the decedent's death, a statement showing venue;

(D)  A statement identifying and indicating the address of any personal representative of the decedent appointed in this State or elsewhere whose appointment has not been terminated;

(E)  A statement indicating whether the applicant has received a demand for notice, or is aware of any demand for notice of any probate or appointment proceeding concerning the decedent that may have been filed in this State or elsewhere; and

(F)  That the time limit for informal probate or appointment as provided in this article has not expired either because five years or less have passed since the decedent's death, or, if more than five years from death have passed, circumstances as described by section 560:3-108 authorizing tardy probate or appointment have occurred;

(2)  An application for informal probate of a will shall state the following in addition to the statements required by paragraph (1):

(A)  That the original of the decedent's last will is in the possession of the court, or accompanies the application, or that an authenticated copy of a will probated in another jurisdiction accompanies the application;

(B)  That the applicant, to the best of applicant's knowledge, believes the will to have been validly executed; and

(C)  That after the exercise of reasonable diligence, the applicant is unaware of any instrument revoking the will, and that the applicant believes that the instrument which is the subject of the application is the decedent's last will;

(3)  An application for informal appointment of a personal representative to administer an estate under a will shall describe the will by date of execution and state the time and place of probate or the pending application or petition for probate.  The application for appointment shall adopt the statements in the application or petition for probate and state the name, address, and priority for appointment of the person whose appointment is sought;

(4)  An application for informal appointment of an administrator in intestacy shall state in addition to the statements required by paragraph (1):

(A)  That after the exercise of reasonable diligence, the applicant is unaware of any unrevoked testamentary instrument relating to property having a situs in this State under section 560:1-301, or, a statement why any such instrument of which the applicant may be aware is not being probated; and

(B)  The priority of the person whose appointment is sought and the names of any other persons having a prior or equal right to the appointment under section 560:3-203;

(5)  An application for appointment of a personal representative to succeed a personal representative appointed under a different testacy status shall refer to the order in the most recent testacy proceeding, state the name and address of the person whose appointment is sought and of the person whose appointment will be terminated if the application is granted, and describe the priority of the applicant;

(6)  An application for appointment of a personal representative to succeed a personal representative who has tendered a resignation as provided in section 560:3-610(c), or whose appointment has been terminated by death or removal, shall adopt the statements in the application or petition which led to the appointment of the person being succeeded except as specifically changed or corrected, state the name and address of the person who seeks appointment as successor, and describe the priority of the applicant.

(b)  By verifying an application for informal probate, or informal appointment, the applicant submits personally to the jurisdiction of the court in any proceeding for relief from fraud relating to the application, or for perjury, that may be instituted against the applicant. [L 1996, c 288, pt of §1; am L 1997, c 383, §19]

Rules of Court

Pleadings, see Hawaii Probate Rules, part A(II); HPR rules 17, 50.



§560:3-302 - Informal probate; duty of registrar; effect of informal probate.

§560:3-302  Informal probate; duty of registrar; effect of informal probate.  (a)  Upon receipt of an application requesting informal probate of a will filed by a corporate fiduciary, by a parent, spouse, or reciprocal beneficiary of the decedent, or by a descendant of a parent of the decedent, the registrar, upon making the findings required by section 560:3-303, shall issue a written statement of informal probate appointing a personal representative subject to qualification and acceptance, if at least one hundred twenty hours have elapsed since the decedent's death.

(b)  Upon receipt of an application requesting informal probate of a will filed by someone other than as enumerated in subsection (a), the registrar shall set a date which shall be the earliest by which the registrar will decide the application.  On or after such date, upon making the findings required by section 560:3-303, the registrar shall issue a written statement of informal probate appointing a personal representative subject to qualification and acceptance if at least fourteen days have passed after the last mailing or other delivery of the advance notice required by section 560:3-306, if proof that such notice has been given is filed with the registrar and if no petition for formal testacy proceedings has been filed.

(c)  Informal probate is conclusive as to all persons until superseded by an order in a formal testacy proceeding.  No defect in the application or procedure relating thereto which leads to informal probate of a will renders the probate void. [L 1996, c 288, pt of §1; am L 1997, c 244, §4 and c 383, §19]



§560:3-303 - Informal probate; proof and findings required.

§560:3-303  Informal probate; proof and findings required.  (a)  In an informal proceeding for original probate of a will, the registrar shall determine whether:

(1)  The application is complete;

(2)  The applicant has made an oath or affirmation that the statements contained in the application are true to the best of the applicant's knowledge and belief;

(3)  The applicant appears from the application to be an interested person as defined in section 560:1-201;

(4)  On the basis of the statements in the application, venue is proper;

(5)  An original, duly executed and apparently unrevoked will is in the registrar's possession;

(6)  Any notice required by sections 560:3-204 and 560:3-306 has been given and that the application is not within section 560:3-304; and

(7)  It appears from the application that the time limit for original probate has not expired.

(b)  The application shall be denied if it indicates that a personal representative has been appointed in another judicial circuit of this State or except as provided in subsection (d), if it appears that this or another will of the decedent has been the subject of a previous probate order.

(c)  A will which appears to have the required signatures and which contains an attestation clause showing that requirements of execution under section 560:2-502, 560:2-503, or 560:2-506 have been met shall be probated without further proof.  In other cases, the registrar may assume execution if the will appears to have been properly executed, or the registrar may accept a sworn statement or affidavit of any person having knowledge of the circumstances of execution, whether or not the person was a witness to the will.

(d)  Informal probate of a will which has been previously probated elsewhere may be granted at any time upon written application by any interested person, together with deposit of an authenticated copy of the will and of the statement probating it from the office or court where it was first probated.

(e)  A will from a place which does not provide for probate of a will after death and which is not eligible for probate under subsection (a), may be probated in this State upon receipt by the registrar of a duly authenticated copy of the will and a duly authenticated certificate of its legal custodian that the copy filed is a true copy and that the will has become operative under the law of the other place. [L 1996, c 288, pt of §1]



§560:3-304 - Informal probate; unavailable in certain cases.

§560:3-304  Informal probate; unavailable in certain cases.  Applications for informal probate which relate to one or more of a known series of testamentary instruments (other than a will and one or more codicils thereto), the latest of which does not expressly revoke the earlier, shall be declined. [L 1996, c 288, pt of §1]



§560:3-305 - Informal probate; registrar not satisfied.

§560:3-305  Informal probate; registrar not satisfied.  If the registrar is not satisfied that a will is entitled to be probated in informal proceedings because of failure to meet the requirements of sections 560:3-303 and 560:3-304 or any other reason, the registrar may decline the application.  A declination of informal probate is not an adjudication and does not preclude formal probate proceedings. [L 1996, c 288, pt of §1]



§560:3-306 - Informal probate; notice requirements.

§560:3-306  Informal probate; notice requirements.  (a)  The moving party must give notice as described by section 560:1-401 of the party's application for informal probate to any person demanding it pursuant to section 560:3-204 and to any personal representative of the decedent whose appointment has not been terminated.  No other notice of informal probate is required.

(b)  In addition, for any application for informal probate under section 560:3-302(b), the moving party shall mail an advance notice to the heirs and devisees informing them of the party's application.  The advance notice shall include the name and address of the applicant, the name and location of the court in which the application has been filed for informal probate, a copy of the application, a copy of any will and codicil being submitted for probate, and the date on or after which the registrar will act on the application.  The advance notice shall be delivered or sent by ordinary mail to each of the heirs and devisees whose address is reasonably available to the applicant.

(c)  If an informal probate is granted, within thirty days thereafter the applicant shall give written information of the probate to the heirs and devisees.  The information shall include the name and address of the applicant, the name and location of the court granting the informal probate, and the date of the probate and, if not already delivered with any advance notice, a copy of the application, a copy of any will and codicil submitted for probate, and notice that attorney fees incurred on behalf of the estate will be reviewed by the probate court only if an interested person requests such a review.  The information shall be delivered or sent by ordinary mail to each of the heirs and devisees whose address is reasonably available to the applicant. No duty to give information is incurred if a personal representative is appointed who is required to give the written information required by section 560:3-705.  An applicant's failure to give information as required by this section is a breach of the applicant's duty to the heirs and devisees but does not affect the validity of the probate. [L 1996, c 288, pt of §1; am L 1997, c 244, §5]

Rules of Court

Notice, see Hawaii Probate Rules, part A(III); HPR rule 51.



§560:3-307 - Informal appointment proceedings; delay in order; duty of registrar; effect of appointment.

§560:3-307  Informal appointment proceedings; delay in order; duty of registrar; effect of appointment.  (a)  Upon receipt of an application for informal appointment of a personal representative other than a special administrator as provided in section 560:3-614, if at least one hundred twenty hours have elapsed since the decedent's death, and after the registrar has made the findings required by section 560:3-308, the registrar shall appoint the applicant subject to qualification and acceptance; provided that if the decedent was a non-resident, the registrar shall delay the appointment until thirty days have elapsed since death unless the personal representative appointed at the decedent's domicile is the applicant, or unless the decedent's will directs that the decedent's estate be subject to the laws of this State.

(b)  The status of personal representative and the powers and duties pertaining to the office are fully established by informal appointment.  An appointment, and the office of personal representative created thereby, is subject to termination as provided in sections 560:3-608 to 560:3-612, but is not subject to retroactive vacation. [L 1996, c 288, pt of §1; am L 1997, c 244, §6]



§560:3-308 - Informal appointment proceedings; proof and findings required.

§560:3-308  Informal appointment proceedings; proof and findings required.  (a)  In informal appointment proceedings, the registrar must determine whether:

(1)  The application for informal appointment of a personal representative is complete;

(2)  The applicant has made an oath or affirmation that the statements contained in the application are true to the best of the applicant's knowledge and belief;

(3)  The applicant appears from the application to be an interested person as defined in section 560:1-201;

(4)  On the basis of the statements in the application, venue is proper;

(5)  Any will to which the requested appointment relates has been formally or informally probated;  but this requirement does not apply to the appointment of a special administrator;

(6)  Any notice required by section 560:3-204 has been given; and

(7)  From the statements in the application, the person whose appointment is sought has priority entitling the person to the appointment.

(b)  Unless section 560:3-612 controls, the application must be denied if it indicates that a personal representative who has not filed a written statement of resignation as provided in section 560:3-610(c) has been appointed in this or another judicial circuit of this State, that (unless the applicant is the domiciliary personal representative or the domiciliary personal representative's nominee) the decedent was not domiciled in this State and that a personal representative whose appointment has not been terminated has been appointed by a court in the state of domicile, or that other requirements of this section have not been met. [L 1996, c 288, pt of §1]



§560:3-309 - Informal appointment proceedings; registrar not satisfied.

§560:3-309  Informal appointment proceedings; registrar not satisfied.  If the registrar is not satisfied that a requested informal appointment of a personal representative should be made because of failure to meet the requirements of sections 560:3-307 and 560:3-308, or for any other reason, the registrar may decline the application.  A declination of informal appointment is not an adjudication and does not preclude appointment in formal proceedings. [L 1996, c 288, pt of §1]



§560:3-310 - Informal appointment proceedings; notice requirements.

§560:3-310  Informal appointment proceedings; notice requirements.  The moving party must give notice as described by section 560:1-401 of the moving party's intention to seek an appointment informally:

(1)  To any person demanding it pursuant to section 560:3-204; and

(2)  To any person having a prior or equal right to appointment not waived in writing and filed with the court.

No other notice of an informal appointment proceeding is required. [L 1996, c 288, pt of §1]



§560:3-311 - Informal appointment unavailable in certain cases.

§560:3-311  Informal appointment unavailable in certain cases.  If an application for informal appointment indicates the existence of a possible unrevoked testamentary instrument which may relate to property subject to the laws of this State, and which is not filed for probate in this court, the registrar shall decline the application. [L 1996, c 288, pt of §1]



§560:3-312 to 560 - 3-322 Reserved.

§§560:3-312 to 560:3-322  Reserved.



§560:3-401 - Formal testacy proceedings; nature; when commenced.

PART 4.  FORMAL TESTACY AND APPOINTMENT PROCEEDINGS

§560:3-401  Formal testacy proceedings; nature; when commenced.  (a)  A formal testacy proceeding is litigation to determine whether a decedent left a valid will.  A formal testacy proceeding may be commenced by an interested person filing a petition as described in section 560:3-402(a) in which the person requests that the court, after notice and hearing, enter an order probating a will, or a petition to set aside an informal probate of a will or to prevent informal probate of a will which is the subject of a pending application, or a petition in accordance with section 560:3-402(b) for an order that the decedent died intestate.

(b)  A petition may seek formal probate of a will without regard to whether the same or a conflicting will has been informally probated.  A formal testacy proceeding may, but need not, involve a request for appointment of a personal representative.

(c)  During the pendency of a formal testacy proceeding, the registrar shall not act upon any application for informal probate of any will of the decedent or any application for informal appointment of a personal representative of the decedent.

(d)  Unless a petition in a formal testacy proceeding also requests confirmation of the previous informal appointment, a previously appointed personal representative, after receipt of notice of the commencement of a formal probate proceeding, must refrain from exercising the personal representative's power to make any further distribution of the estate during the pendency of the formal proceeding.  A petitioner who seeks the appointment of a different personal representative in a formal proceeding also may request an order restraining the acting personal representative from exercising any of the powers of the personal representative's office and requesting the appointment of a special administrator.  In the absence of a request, or if the request is denied, the commencement of a formal proceeding has no effect on the powers and duties of a previously appointed personal representative other than those relating to distribution. [L 1996, c 288, pt of §1]



§560:3-402 - Formal testacy or appointment proceedings; petition; contents.

§560:3-402  Formal testacy or appointment proceedings; petition;  contents.  (a)  Petitions for formal probate of a will, or for adjudication of intestacy with or without request for appointment of a personal representative, must be directed to the court, request a judicial order after notice and hearing and contain further statements as indicated in this section.  A petition for formal probate of a will:

(1)  Requests an order as to the testacy of the decedent in relation to a particular instrument which may or may not have been informally probated and determining the heirs;

(2)  Contains the statements required for informal applications as stated in the six subparagraphs under section 560:3-301(a)(1), the statements required by subparagraphs (B) and (C) of section 560:3-301(a)(2); and

(3)  States whether the original of the last will of the decedent is in the possession of the court or accompanies the petition.

If the original will is neither in the possession of the court nor accompanies the petition and no authenticated copy of a will probated in another jurisdiction accompanies the petition, the petition also must state the contents of the will, and indicate that it is lost, destroyed, or otherwise unavailable.

(b)  A petition for adjudication of intestacy and appointment of an administrator in intestacy must request a judicial finding and order that the decedent left no will and determining the heirs, contain the statements required by section 560:3-301(a)(1) and (4) and indicate whether supervised administration is sought.  A petition may request an order determining intestacy and heirs without requesting the appointment of an administrator, in which case, the statements required by section 560:3-301(a)(4)(B) may be omitted. [L 1996, c 288, pt of §1; am L 1997, c 244, §7]

Rules of Court

Pleadings, see Hawaii Probate Rules, part A(II); HPR rules 17, 50.



§560:3-403 - Formal testacy proceedings; notice of hearing on petition.

§560:3-403  Formal testacy proceedings; notice of hearing on petition.  (a)  Upon commencement of a formal testacy proceeding, the court shall fix a time and place of hearing.  Notice shall be given in the manner prescribed by section 560:1-401 by the petitioner to the persons herein enumerated and to any additional person who has filed a demand for notice under section 560:3-204.  The notice shall include the name and address of the applicant, the name and location of the court hearing the petition, and the date of the hearing.

(b)  Notice shall be given to the following persons:  the surviving spouse or reciprocal beneficiary, children, and other heirs of the decedent, the devisees and executors named in any will that is being, or has been, probated, or offered for informal or formal probate in the judicial circuit or that is known by the petitioner to have been probated, or offered for informal or formal probate elsewhere, and any personal representative of the decedent whose appointment has not been terminated.  Notice may be given to other persons.  In addition, the petitioner shall give notice by publication to all unknown persons and to all known persons whose addresses are unknown who have any interest in the matters being litigated.

(c)  If it appears by the petition or otherwise that the fact of the death of the alleged decedent may be in doubt, or on the written demand of any interested person, a copy of the notice of the hearing on the petition shall be sent by registered or certified mail to the alleged decedent at the alleged decedent's last known address.  The court shall direct the petitioner to report the results of, or make and report back concerning, a reasonably diligent search for the alleged decedent in any manner that may seem advisable, including any or all of the following methods:

(1)  By inserting in one or more suitable periodicals a notice requesting information from any person having knowledge of the whereabouts of the alleged decedent;

(2)  By notifying law enforcement officials and public welfare agencies in appropriate locations of the disappearance of the alleged decedent; or

(3)  By engaging the services of an investigator.

The costs of any search so directed shall be paid by the petitioner if there is no administration or by the estate of the decedent in case there is administration. [L 1996, c 288, pt of §1; am L 1997, c 383, §19]

Rules of Court

Notice, see Hawaii Probate Rules, part A(III); HPR rule 51.

Determination of death, see Hawaii Probate Rules, part F.



§560:3-404 - Formal testacy proceedings; written objections to probate.

§560:3-404  Formal testacy proceedings; written objections to probate.  Any party to a formal proceeding who opposes the probate of a will for any reason shall state in the party's pleadings the party's objections to probate of the will. [L 1996, c 288, pt of §1]



§560:3-405 - Formal testacy proceedings; uncontested cases; hearings and proof.

§560:3-405  Formal testacy proceedings; uncontested cases; hearings and proof.  If a petition in a testacy proceeding is unopposed, the court may order probate or intestacy on the strength of the pleadings if satisfied that the conditions of section 560:3-409 have been met, or conduct a hearing in open court and require proof of the matters necessary to support the order sought.  If evidence concerning execution of the will is necessary, the affidavit or testimony of one of any attesting witnesses to the instrument is sufficient.  If the affidavit or testimony of an attesting witness is not available, execution of the will may be proved by other evidence or affidavit. [L 1996, c 288, pt of §1]



§560:3-406 - Formal testacy proceedings; contested cases; testimony of attesting witnesses.

§560:3-406  Formal testacy proceedings; contested cases; testimony of attesting witnesses.  (a)  If evidence concerning execution of an attested will which is not self-proved is necessary in contested cases, the testimony of at least one of the attesting witnesses, if within the State, competent and able to testify, is required.  Due execution of an attested or unattested will may be proved by other evidence.

(b)  If the will is self-proved, compliance with signature requirements for execution is conclusively presumed and other requirements of execution are presumed subject to rebuttal without the testimony of any witness upon filing the will and the acknowledgment and affidavits annexed or attached thereto, unless there is proof of fraud or forgery affecting the acknowledgment or affidavit. [L 1996, c 288, pt of §1]



§560:3-407 - Formal testacy proceedings; burdens in contested cases.

§560:3-407  Formal testacy proceedings; burdens in contested cases.  In contested cases, petitioners who seek to establish intestacy have the burden of establishing prima facie proof of death, venue, and heirship.  Proponents of a will have the burden of establishing prima facie proof of due execution in all cases, and, if they are also petitioners, prima facie proof of death and venue.  Contestants of a will have the burden of establishing lack of testamentary intent or capacity, undue influence, fraud, duress, mistake, or revocation.  Unless the burden of proof is changed by other provisions of law, parties have the ultimate burden of persuasion as to matters with respect to which they have the initial burden of proof.  If a will is opposed by the petition for probate of a later will revoking the former, it shall be determined first whether the later will is entitled to probate, and if a will is opposed by a petition for a declaration of intestacy, it shall be determined first whether the will is entitled to probate. [L 1996, c 288, pt of §1]



§560:3-408 - Formal testacy proceedings; will construction; effect of final order in another jurisdiction.

§560:3-408  Formal testacy proceedings; will construction;  effect of final order in another jurisdiction.  A final order of a court of another state determining testacy, the validity or construction of a will, made in a proceeding involving notice to and an opportunity for contest by all interested persons must be accepted as determinative by the courts of this State if it includes, or is based upon, a finding that the decedent was domiciled at the decedent's death in the state where the order was made. [L 1996, c 288, pt of §1]



§560:3-409 - Formal testacy proceedings; order; foreign will.

§560:3-409  Formal testacy proceedings; order; foreign will.  After the time required for any notice has expired, upon proof of notice, and after any hearing that may be necessary, if the court finds that the testator is dead, venue is proper and that the proceeding was commenced within the limitation prescribed by section 560:3-108, it shall determine the decedent's domicile at death, the decedent's heirs and the decedent's state of testacy.  Any will found to be valid and unrevoked shall be formally probated.  Termination of any previous informal appointment of a personal representative, which may be appropriate in view of the relief requested and findings, is governed by section 560:3-612.  The petition shall be dismissed or appropriate amendment allowed if the court is not satisfied that the alleged decedent is dead.  A will from a place which does not provide for probate of a will after death, may be proved for probate in this State by a duly authenticated certificate of its legal custodian that the copy introduced is a true copy and that the will has become effective under the law of the other place. [L 1996, c 288, pt of §1]

Rules of Court

Proof of official record, see HPR rule 15.



§560:3-410 - Formal testacy proceedings; probate of more than one instrument.

§560:3-410  Formal testacy proceedings; probate of more than one instrument.  If two or more instruments are offered for probate before a final order is entered in a formal testacy proceeding, more than one instrument may be probated if neither expressly revokes the other or contains provisions which work a total revocation by implication.  If more than one instrument is probated, the order shall indicate what provisions control in respect to the nomination of an executor, if any.  The order may, but need not, indicate how any provisions of a particular instrument are affected by the other instrument.  After a final order in a testacy proceeding has been entered, no petition for probate of any other instrument of the decedent may be entertained, except incident to a petition to vacate or modify a previous probate order and subject to the time limits of section 560:3-412. [L 1996, c 288, pt of §1]



§560:3-411 - Formal testacy proceedings; partial intestacy.

§560:3-411  Formal testacy proceedings; partial intestacy.  If it becomes evident in the course of a formal testacy proceeding that, though one or more instruments are entitled to be probated, the decedent's estate is or may be partially intestate, the court shall enter an order to that effect. [L 1996, c 288, pt of §1]



§560:3-412 - Formal testacy proceedings; effect of order; vacation.

§560:3-412  Formal testacy proceedings; effect of order; vacation.  Subject to appeal and subject to vacation as provided in this section and in section 560:3-413, a formal testacy order under sections 560:3-409 to 560:3-411, including an order that the decedent left no valid will and determining heirs, is final as to all persons with respect to all issues concerning the decedent's estate that the court considered or might have considered incident to its rendition relevant to the question of whether the decedent left a valid will, and to the determination of heirs, except that:

(1)  The court shall entertain a petition for modification or vacation of its order and probate of another will of the decedent if it is shown that the proponents of the later-offered will:

(A)  Were unaware of its existence at the time of the earlier proceeding; or

(B)  Were unaware of the earlier proceeding and were given no notice thereof, except by publication;

(2)  If intestacy of all or part of the estate has been ordered, the determination of heirs of the decedent may be reconsidered if it is shown that one or more persons were omitted from the determination and it is also shown that the persons were unaware of their relationship to the decedent, were unaware of the decedent's death or were given no notice of any proceeding concerning the decedent's estate, except by publication;

(3)  A petition for vacation under paragraph (1) or (2) must be filed prior to the earlier of the following time limits:

(A)  If a personal representative has been appointed for the estate, the time of entry of any order approving final distribution of the estate, or, if the estate is closed by statement, six months after the filing of the closing statement;

(B)  Whether or not a personal representative has been appointed for the estate of the decedent, the time prescribed by section 560:3-108 when it is no longer possible to initiate an original proceeding to probate a will of the decedent; or

(C)  Twelve months after the entry of the order sought to be vacated;

(4)  The order originally rendered in the testacy proceeding may be modified or vacated, if appropriate under the circumstances, by the order of probate of the later- offered will or the order redetermining heirs;

(5)  The finding of the fact of death is conclusive as to the alleged decedent only if notice of the hearing on the petition in the formal testacy proceeding was sent by registered or certified mail addressed to the alleged decedent at the decedent's last known address and the court finds that a search under section 560:3-403(b) was made.

If the alleged decedent is not dead, even if notice was sent and search was made, the alleged decedent may recover estate assets in the hands of the personal representative.  In addition to any remedies available to the alleged decedent by reason of any fraud or intentional wrongdoing, the alleged decedent may recover any estate or its proceeds from distributees that is in their hands, or the value of distributions received by them, to the extent that any recovery from distributees is equitable in view of all of the circumstances. [L 1996, c 288, pt of §1]

Rules of Court

Entry of judgment, appeals, see HPR rule 34.



§560:3-413 - Formal testacy proceedings; vacation of order for other cause.

§560:3-413  Formal testacy proceedings; vacation of order for other cause.  For good cause shown, an order in a formal testacy proceeding may be modified or vacated within the time allowed for appeal. [L 1996, c 288, pt of §1]



§560:3-414 - Formal proceedings concerning appointment of personal representative.

§560:3-414  Formal proceedings concerning appointment of personal representative.  (a)  A formal proceeding for adjudication regarding the priority or qualification of one who is an applicant for appointment as personal representative, or of one who previously has been appointed personal representative in informal proceedings, if an issue concerning the testacy of the decedent is or may be involved, is governed by section 560:3-402, as well as by this section. In other cases, the petition shall contain or adopt the statements required by section 560:3-301(a)(1) and describe the question relating to priority or qualification of the personal representative which is to be resolved.  If the proceeding precedes any appointment of a personal representative, it shall stay any pending informal appointment proceedings as well as any commenced thereafter.  If the proceeding is commenced after appointment, the previously appointed personal representative, after receipt of notice thereof, shall refrain from exercising any power of administration except as necessary to preserve the estate or unless the court orders otherwise.

(b)  After notice to interested persons, including all persons interested in the administration of the estate as successors under the applicable assumption concerning testacy, any previously appointed personal representative and any person having or claiming priority for appointment as personal representative, the court shall determine who is entitled to appointment under section 560:3-203, make a proper appointment and, if appropriate, terminate any prior appointment found to have been improper as provided in cases of removal under section 560:3-611. [L 1996, c 288, pt of §1]



§560:3-501 - Supervised administration; nature of proceeding.

PART 5.  SUPERVISED ADMINISTRATION

§560:3-501  Supervised administration; nature of proceeding.  Supervised administration is a single in rem proceeding to secure complete administration and settlement of a decedent's estate under the continuing authority of the court which extends until entry of an order approving distribution of the estate and discharging the personal representative or other order terminating the proceeding.  A supervised personal representative is responsible to the court, as well as to the interested parties, and is subject to directions concerning the estate made by the court on its own motion or on the motion of any interested party.  Except as otherwise provided in this part, or as otherwise ordered by the court, a supervised personal representative has the same duties and powers as a personal representative who is not supervised. [L 1996, c 288, pt of §1]



§560:3-502 - Supervised administration; petition; order.

§560:3-502  Supervised administration; petition; order.  A petition for supervised administration may be filed by any interested person or by a personal representative at any time or the prayer for supervised administration may be joined with a petition in a testacy or appointment proceeding.  If the testacy of the decedent and the priority and qualification of any personal representative have not been adjudicated previously, the petition for supervised administration shall include the matters required of a petition in a formal testacy proceeding and the notice requirements and procedures applicable to a formal testacy proceeding apply.  If not previously adjudicated, the court shall adjudicate the testacy of the decedent and questions relating to the priority and qualifications of the personal representative in any case involving a request for supervised administration, even though the request for supervised administration may be denied. After notice to interested persons, the court shall order supervised administration of a decedent's estate:

(1)  If the decedent's will directs supervised administration, it shall be ordered unless the court finds that circumstances bearing on the need for supervised administration have changed since the execution of the will and that there is no necessity for supervised administration;

(2)  If the decedent's will directs unsupervised administration, supervised administration shall be ordered only upon a finding that it is necessary for protection of persons interested in the estate; or

(3)  In other cases if the court finds that supervised administration is necessary under the circumstances. [L 1996, c 288, pt of §1]



§560:3-503 - Supervised administration; effect on other proceedings.

§560:3-503  Supervised administration; effect on other proceedings.  (a)  The pendency of a proceeding for supervised administration of a decedent's estate stays action on any informal application then pending or thereafter filed.

(b)  If a will has been previously probated in informal proceedings, the effect of the filing of a petition for supervised administration is as provided for formal testacy proceedings by section 560:3-401.

(c)  After the personal representative has received notice of the filing of a petition for supervised administration, a personal representative who has been appointed previously shall not exercise the personal representative's power to distribute any estate.  The filing of the petition does not affect the personal representative's other powers and duties unless the court restricts the exercise of any of them pending full hearing on the petition. [L 1996, c 288, pt of §1]



§560:3-504 - Supervised administration; powers of personal representative.

§560:3-504  Supervised administration; powers of personal representative.  Unless restricted by the court, a supervised personal representative has, without interim orders approving exercise of a power, all powers of personal representatives under this chapter, but the personal representative shall not exercise the personal representative's power to make any distribution of the estate without prior order of the court.  Any other restriction on the power of a personal representative which may be ordered by the court must be endorsed on the personal representative's letters of appointment and, unless so endorsed, is ineffective as to persons dealing in good faith with the personal representative. [L 1996, c 288, pt of §1]



§560:3-505 - Supervised administration; interim orders; distribution and closing orders.

§560:3-505  Supervised administration; interim orders; distribution and closing orders.  Unless otherwise ordered by the court, supervised administration is terminated by order in accordance with time restrictions, notices and contents of orders prescribed for proceedings under section 560:3-1001.  Interim orders approving or directing partial distributions or granting other relief may be issued by the court at any time during the pendency of a supervised administration on the application of the personal representative or any interested person. [L 1996, c 288, pt of §1]



§560:3-601 - Qualification.

PART 6.  PERSONAL REPRESENTATIVE; APPOINTMENT, CONTROL,

AND TERMINATION OF AUTHORITY

§560:3-601  Qualification.  Prior to receiving letters, a personal representative shall qualify by filing with the appointing court any required bond and a statement of acceptance of the duties of the office. [L 1996, c 288, pt of §1]

Rules of Court

Bond, see HPR rule 46.



§560:3-602 - Acceptance of appointment; consent to jurisdiction.

§560:3-602  Acceptance of appointment; consent to jurisdiction.  By accepting appointment, a personal representative submits personally to the jurisdiction of the court in any proceeding relating to the estate that may be instituted by any interested person.  Notice of any proceeding shall be delivered to the personal representative, or mailed to the personal representative by ordinary first class mail at the personal representative's address as listed in the application or petition for appointment or as thereafter reported to the court and to the personal representative's address as then known to the petitioner. [L 1996, c 288, pt of §1]



§560:3-603 - Bond not required without court order, exceptions.

§560:3-603  Bond not required without court order, exceptions.  (a)  No bond is required of a personal representative appointed in informal proceedings, except:

(1)  Upon the appointment of a special administrator where bond has been requested by an interested party and the court is satisfied that it is desirable;

(2)  When an executor or other personal representative is appointed to administer an estate under a will containing an express requirement of bond; or

(3)  When bond is required under section 560:3-605.

(b)  Bond may be required by court order at the time of appointment of a personal representative appointed in any formal proceeding except that bond is not required of a personal representative appointed in formal proceedings if the will relieves the personal representative of bond, unless bond has been requested by an interested party and the court is satisfied that it is desirable.  Bond required by any will may be dispensed with in formal proceedings upon determination by the court that it is not necessary.  No bond is required of any personal representative who, pursuant to statute, has deposited cash or collateral with an agency of this State to secure performance of the personal representative's duties. [L 1996, c 288, pt of §1; am L 1997, c 244, §8]



§560:3-604 - Bond amount; security; procedure; reduction.

§560:3-604  Bond amount; security; procedure; reduction.  If bond is required and the provisions of the will or order do not specify the amount, unless stated in the person's application or petition, the person qualifying shall file a statement under oath with the registrar indicating the person's best estimate of the value of the personal estate of the decedent and of the income expected from the personal and real estate during the next year, and the person shall execute and file a bond with the registrar, or give other suitable security, in an amount not less than the estimate.  The registrar shall determine that the bond is duly executed by a corporate surety, or one or more individual sureties whose performance is secured by pledge of personal  property, mortgage on real property, or other adequate security. The registrar may permit the amount of the bond to be reduced by the value of assets of the estate deposited with a domestic financial institution (as defined in section 560:6-101) in a manner that prevents their unauthorized disposition.  On petition of the personal representative or another interested person the court may excuse a requirement of bond, increase or reduce the amount of the bond, release sureties, or permit the substitution of another bond with the same or different sureties. [L 1996, c 288, pt of §1]



§560:3-605 - Demand for bond by interested person.

§560:3-605  Demand for bond by interested person.  Any person apparently having an interest in the estate worth in excess of $1000, or any creditor having a claim in excess of $1000, may make a written demand that a personal representative give bond.  The demand shall be filed with the court and a copy mailed to the personal representative, if appointment and qualification have occurred.  Thereupon, if ordered by the court, bond is required, but the requirement ceases if the person demanding bond ceases to be interested in the estate, or if bond is excused as provided in section 560:3-603 or 560:3-604.  After the personal representative has received notice and until the filing of the bond or cessation of the requirement of bond, the personal representative shall refrain from exercising any powers of the office except as necessary to preserve the estate.  Failure of the personal representative to meet a requirement of bond by giving suitable bond within thirty days after receipt of notice is cause of the personal representative's removal and appointment of a successor personal representative. [L 1996, c 288, pt of §1; am L 1997, c 244, §9]



§560:3-606 - Terms and conditions of bonds.

§560:3-606  Terms and conditions of bonds.  (a)  The following requirements and provisions apply to any bond required by this part:

(1)  Bonds shall name the presiding judge and the judge's successors as obligee for the benefit of the persons interested in the estate and shall be conditioned upon the faithful discharge by the fiduciary of all duties according to law;

(2)  Unless otherwise provided by the terms of the approved bond, sureties are jointly and severally liable with the personal representative and with each other. The address of sureties shall be stated in the bond;

(3)  By executing an approved bond of a personal representative, the surety consents to the jurisdiction of the probate court which issued letters to the primary obligor in any proceedings pertaining to the fiduciary duties of the personal representative and naming the surety as a party.  Notice of any proceeding shall be delivered to the surety or mailed to the surety by registered or certified mail at the surety's address as listed with the court where the bond is filed and to the surety's address as then known to the petitioner;

(4)  On petition of a successor personal representative, any other personal representative of the same decedent, or any interested person, a proceeding in the court may be initiated against a surety for breach of the obligation of the bond of the personal representative;

(5)  The bond of the personal representative is not void after the first recovery but may be proceeded against from time to time until the whole penalty is exhausted;

(6)  No bond hereunder shall be conditioned so as to relieve the surety from liability either on account of any breach by the personal representative of the personal representative's duties to the court, the registrar, the estate or interested persons, or on account of a failure by the personal representative to perform the acts or duties required of the personal representative by this chapter, and any provision of a bond which seeks to so limit the surety's liability shall be void and of no effect.

(b)  No action or proceeding may be commenced against the surety on any matter as to which an action or proceeding against the primary obligor is barred by adjudication or limitation. [L 1996, c 288, pt of §1]



§560:3-607 - Order restraining personal representative.

§560:3-607  Order restraining personal representative.  (a)  On petition of any person who appears to have an interest in the estate, the court by temporary order may restrain a personal representative from performing specified acts of administration, disbursement, or distribution, or exercise of any powers or discharge of any duties of office, or make any other order to secure proper performance of the personal representative's duty, if it appears to the court that the personal representative otherwise may take some action which would jeopardize unreasonably the interest of the applicant or of some other interested person.  Persons with whom the personal representative may transact business may be made parties.

(b)  The matter shall be set for hearing within ten days unless the parties otherwise agree.  Notice as the court directs shall be given to the personal representative and the personal representative's attorney of record, if any, and to any other parties named defendant in the petition. [L 1996, c 288, pt of §1]



§560:3-608 - Termination of appointment; general.

§560:3-608  Termination of appointment; general.  Termination of appointment of a personal representative occurs as indicated in sections 560:3-609 to 560:3-612.  Termination ends the right and power pertaining to the office of personal representative as conferred by this chapter or any will, except that a personal representative, at any time prior to distribution or until restrained or enjoined by court order, may perform acts necessary to protect the estate and may deliver the assets to a successor representative.  Termination does not discharge a personal representative from liability for transactions or omissions occurring before termination, or relieve the personal representative of the duty to preserve assets subject to the personal representative's control, to account therefor and to deliver the assets.  Termination does not affect the jurisdiction of the court over the personal representative, but terminates the personal representative's authority to represent the estate in any pending or future proceeding. [L 1996, c 288, pt of §1]



§560:3-609 - Termination of appointment; death or disability.

§560:3-609  Termination of appointment; death or disability.  The death of a personal representative or the appointment of a conservator for the estate of a personal representative, terminates the personal representative's appointment.  Until appointment and qualification of a successor or special representative to replace the deceased or protected representative, the representative of the estate of the deceased or protected personal representative, if any, has the duty to protect the estate possessed and being administered by the decedent or ward at the time the appointment terminates, has the power to perform acts necessary for protection and shall account for and deliver the estate assets to a successor or special personal representative upon appointment and qualification. [L 1996, c 288, pt of §1]



§560:3-610 - Termination of appointment; voluntary.

§560:3-610  Termination of appointment; voluntary.  (a)  An appointment of a personal representative terminates as provided in section 560:3-1003, one year after the filing of a closing statement.

(b)  An order closing an estate as provided in section 560:3-1001 or 560:3-1002 terminates an appointment of a personal representative.

(c)  A personal representative may resign the position by filing a written statement of resignation with the registrar after the personal representative has given at least fifteen days written notice to the persons known to be interested in the estate.  If no one applies or petitions for appointment of a successor representative within the time indicated in the notice, the filed statement of resignation is ineffective as a termination of appointment and in any event is effective only upon the appointment and qualification of a successor representative and delivery of the assets to that representative. [L 1996, c 288, pt of §1]



§560:3-611 - Termination of appointment by removal; cause; procedure.

§560:3-611  Termination of appointment by removal; cause; procedure.  (a)  A person interested in the estate may petition for removal of a personal representative for cause at any time.  Upon filing of the petition, the court shall fix a time and place for hearing. Notice shall be given by the petitioner to the personal representative, and to other persons as the court may order.  Except as otherwise ordered as provided in section 560:3-607, after receipt of notice of removal proceedings, the personal representative shall not act except to account, to correct maladministration, or to preserve the estate.  If removal is ordered, the court also shall direct by order the disposition of the assets remaining in the name of, or under the control of, the personal representative being removed.

(b)  Cause for removal exists when removal would be in the best interests of the estate, or if it is shown that a personal representative or the person seeking the personal representative's appointment intentionally misrepresented material facts in the proceedings leading to the appointment, or that the personal representative has disregarded an order of the court, has become incapable of discharging the duties of the office, or has mismanaged the estate or failed to perform any duty pertaining to the office.  Unless the decedent's will directs otherwise, a personal representative appointed at the decedent's domicile, incident to securing appointment of the personal representative's self or a nominee as ancillary personal representative, may obtain removal of another who was appointed personal representative in this State to administer local assets. [L 1996, c 288, pt of §1]

Case Notes

As an interlocutory order, denial of petition for court order removing personal representatives was not appealable under either collateral order exception or irreparable injury exception.  83 H. 412 (App.), 927 P.2d 420.



§560:3-612 - Termination of appointment; change of testacy status.

§560:3-612  Termination of appointment; change of testacy status.  Except as otherwise ordered in formal proceedings, the probate of a will subsequent to the appointment of a personal representative in intestacy or under a will which is superseded by formal probate of another will, or the vacation of an informal probate of a will subsequent to the appointment of the personal representative thereunder, does not terminate the appointment of the personal representative although the personal representative's powers may be reduced as provided in section 560:3-401.  Termination occurs upon appointment in informal or formal appointment proceedings of a person entitled to appointment under the later assumption concerning testacy.  If no request for new appointment is made within thirty days after expiration of time for appeal from the order in formal testacy proceedings, or from the informal probate, changing the assumption concerning testacy, the previously appointed personal representative upon request may be appointed personal representative under the subsequently probated will, or as in intestacy as the case may be. [L 1996, c 288, pt of §1]



§560:3-613 - Successor personal representative.

§560:3-613  Successor personal representative.  Parts 3 and 4 of this article govern proceedings for appointment of a personal representative to succeed one whose appointment has been terminated.  After appointment and qualification, a successor personal representative may be substituted in all actions and proceedings to which the former personal representative was a party, and no notice, process or claim which was given or served upon the former personal representative need be given to or served upon the successor in order to preserve any position or right the person giving the notice or filing the claim may thereby have obtained or preserved with reference to the former personal representative.  Except as otherwise ordered by the court, the successor personal representative has the powers and duties in respect to the continued administration which the former personal representative would have had if the appointment had not been terminated. [L 1996, c 288, pt of §1]



§560:3-614 - Special administrator; appointment.

§560:3-614  Special administrator; appointment.  A special administrator may be appointed:

(1)  Informally by the registrar on the application of any interested person when necessary to protect the estate of a decedent prior to the appointment of a general personal representative or if a prior appointment has been terminated as provided in section 560:3-609; and

(2)  In a formal proceeding by order of the court on the petition of any interested person and finding, after notice and hearing, that appointment is necessary to preserve the estate or to secure its proper administration including its administration in circumstances where a general personal representative cannot or should not act.  If it appears to the court that an emergency exists, appointment may be ordered without notice. [L 1996, c 288, pt of §1]

Rules of Court

Special administration, see HPR rule 56.

Case Notes

Circuit court properly denied appellant's petition for appointment as special administrator where appellant was not an "interested person", as defined in §560:1-201, who could petition the court under this section; appellant had no familial relationship to decedent's family, did not have a property right or claim against decedent's estate, and did not have priority under §560:3-203 to be appointed as personal representative of decedent's estate.  88 H. 148, 963 P.2d 1124.



§560:3-615 - Special administrator; who may be appointed.

§560:3-615  Special administrator; who may be appointed.  (a)  If a special administrator is to be appointed pending the probate of a will which is the subject of a pending application or petition for probate, the person named executor in the will shall be appointed if available, and qualified.

(b)  In other cases, any proper person may be appointed special administrator. [L 1996, c 288, pt of §1]



§560:3-616 - Special administrator; appointed informally; powers and duties.

§560:3-616  Special administrator; appointed informally; powers and duties.  A special administrator appointed by the registrar in informal proceedings pursuant to section 560:3-614(1) has the duty to collect and manage the assets of the estate, to preserve them, to account therefor, and to deliver them to the general personal representative upon qualification.  The special administrator has the power of a personal representative under this chapter necessary to perform the special administrator's duties. [L 1996, c 288, pt of §1]



§560:3-617 - Special administrator; formal proceedings; power and duties.

§560:3-617  Special administrator; formal proceedings; power and duties.  A special administrator appointed by order of the court in any formal proceeding has the power of a general personal representative except as limited in the appointment and duties as prescribed in the order.  The appointment may be for a specified time, to perform particular acts or on other terms as the court may direct. [L 1996, c 288, pt of §1]



§560:3-618 - Termination of appointment; special administrator.

§560:3-618  Termination of appointment; special administrator.  The appointment of a special administrator terminates in accordance with the provisions of the order of appointment or on the appointment of a general personal representative.  In other cases, the appointment of a special administrator is subject to termination as provided in sections 560:3-608 through 560:3-611. [L 1996, c 288, pt of §1]

Rules of Court

Termination of special administration, see HPR rule 57.



§560:3-701 - Time of accrual of duties and powers.

PART 7.  DUTIES AND POWERS OF PERSONAL REPRESENTATIVES

§560:3-701  Time of accrual of duties and powers.  The duties and powers of a personal representative commence upon appointment.  The powers of a personal representative relate back in time to give acts by the person appointed which are beneficial to the estate occurring prior to the person's appointment the same effect as those occurring thereafter.  Prior to the person's appointment, a person named executor in a will may carry out written instructions of the decedent relating to the decedent's body, funeral, and burial arrangements.  A personal representative may ratify and accept acts on behalf of the estate done by others where the acts would have been proper for a personal representative. [L 1996, c 288, pt of §1]



§560:3-702 - Priority among different letters.

§560:3-702  Priority among different letters.  A person to whom general letters are issued first has exclusive authority under the letters until the person's appointment is terminated or modified.  If, through error, general letters are afterwards issued to another, the first appointed representative may recover any property of the estate in the hands of the representative subsequently appointed, but the acts of the latter done in good faith before notice of the first letters are not void for want of validity of appointment. [L 1996, c 288, pt of §1]



§560:3-703 - General duties; relation and liability to persons interested in estate; standing to sue.

§560:3-703  General duties; relation and liability to persons interested in estate; standing to sue.  (a)  A personal representative is a fiduciary who shall observe the standards of care applicable to trustees as described by section 560:7-302.  A personal representative is under a duty to settle and distribute the estate of the decedent in accordance with the terms of any probated and effective will and this chapter, and as expeditiously and efficiently as is consistent with the best interests of the estate.  The personal representative shall use the authority conferred upon the personal representative by this chapter, the terms of the will, if any, and any order in proceedings to which the personal representative is party for the best interests of successors to the estate.

(b)  A personal representative shall not be surcharged for acts of administration or distribution if the conduct in question was authorized at the time.  Subject to other obligations of administration, an informally probated will is authority to administer and distribute the estate according to its terms.  An order of appointment of a personal representative, whether issued in informal or formal proceedings, is authority to distribute apparently intestate assets to the heirs of the decedent if, at the time of distribution, the personal representative is not aware of a pending testacy proceeding, a proceeding to vacate an order entered in an earlier testacy proceeding, a formal proceeding questioning the personal representative's appointment or fitness to continue, or a supervised administration proceeding.  Nothing in this section affects the duty of the personal representative to administer and distribute the estate in accordance with the rights of claimants, the surviving spouse or reciprocal beneficiary, any minor and dependent children and any pretermitted child of the decedent as described elsewhere in this chapter.

(c)  Except as to proceedings which do not survive the death of the decedent, a personal representative of a decedent domiciled in this State at the decedent's death has the same standing to sue and be sued in the courts of this State and the courts of any other jurisdiction as the decedent had immediately prior to death. [L 1996, c 288, pt of §1; am L 1997, c 383, §19]



§560:3-704 - Personal representative to proceed without court order; exception.

§560:3-704  Personal representative to proceed without court order; exception.  A personal representative shall proceed expeditiously with the settlement and distribution of a decedent's estate and, except as otherwise specified or ordered in regard to a supervised personal representative, do so without adjudication, order, or direction of the court, but the personal representative may invoke the jurisdiction of the court, in proceedings authorized by this chapter, to resolve questions concerning the estate or its administration. [L 1996, c 288, pt of §1]



§560:3-705 - Duty of personal representative; information to heirs and devisees.

§560:3-705  Duty of personal representative; information to heirs and devisees.  Not later than thirty days after the appointment every personal representative, except any special administrator, shall give information of the personal representative's appointment to the heirs and devisees, including, if there has been no formal testacy proceeding and if the personal representative was appointed on the assumption that the decedent died intestate, the devisees in any will mentioned in the application for appointment of a personal representative.  The information shall be delivered or sent by ordinary mail to each of the heirs and devisees whose address is reasonably available to the personal representative.  The duty does not extend to require information to persons who have been adjudicated in a prior formal testacy proceeding to have no interest in the estate.  The information shall include the name and address of the personal representative, indicate that it is being sent to persons who have or may have some interest in the estate being administered, indicate whether bond has been filed, and describe the court where papers relating to the estate are on file.  The information shall state that the estate is being administered by the personal representative under the Hawaii probate code without supervision by the court but that recipients are entitled to information regarding the administration from the personal representative and can petition the court in any matter relating to the estate, including distribution of assets and expenses of administration.  The personal representative's failure to give this information is a breach of duty to the persons concerned but does not affect the validity of the personal representative's appointment, powers, or other duties.  A personal representative may inform other persons of appointment by delivery or ordinary first class mail. [L 1996, c 288, pt of §1]



§560:3-706 - Duty of personal representative; inventory and appraisement.

§560:3-706  Duty of personal representative; inventory and appraisement.  Within three months after the appointment, a personal representative, who is not a special administrator or a successor to another representative who has previously discharged this duty, shall prepare and file or mail an inventory of property owned by the decedent at the time of death, listing it with reasonable detail, and indicating as to each listed item, its fair market value as of the date of the decedent's death, and the type and amount of any encumbrance that may exist with reference to any item.

The personal representative shall send a copy of the inventory to interested persons who request it.  The personal representative may also file the original of the inventory with the court. [L 1996, c 288, pt of §1]

Rules of Court

Inventory, see HPR rules 60, 61.



§560:3-707 - Employment of appraisers.

§560:3-707  Employment of appraisers.  The personal representative may employ a qualified and disinterested appraiser to assist in ascertaining the fair market value as of the date of the decedent's death of any asset the value of which may be subject to reasonable doubt.  Different persons may be employed to appraise different kinds of assets included in the estate.  The names and addresses of any appraiser shall be indicated on the inventory with the item or items appraised. [L 1996, c 288, pt of §1]



§560:3-708 - Duty of personal representative; supplementary inventory.

§560:3-708  Duty of personal representative; supplementary inventory.  If any property not included in the original inventory comes to the knowledge of a personal representative or if the personal representative learns that the value or description indicated in the original inventory for any item is erroneous or misleading, the personal representative shall make a supplementary inventory or appraisement showing the market value as of the date of the decedent's death of the new item or the revised market value or descriptions, and the appraisers or other data relied upon, if any, and file it with the court if the original inventory was filed, or furnish copies thereof or information thereof to interested persons who request it or who requested a copy of the original inventory. [L 1996, c 288, pt of §1; am L 2008, c 39, §2]

Rules of Court

Inventory, see HPR rules 60, 61.



§560:3-709 - Duty of personal representative; possession of estate.

§560:3-709  Duty of personal representative; possession of estate.  Except as otherwise provided by a decedent's will, every personal representative has a right to, and shall take possession or control of, the decedent's property, except that any real property or tangible personal property may be left with or surrendered to the person presumptively entitled thereto unless or until, in the judgment of the personal representative, possession of the property will be necessary for purposes of administration.  The request by a personal representative for delivery of any property possessed by an heir or devisee is conclusive evidence, in any action against the heir or devisee for possession thereof, that the possession of the property by the personal representative is necessary for purposes of administration.  The personal representative shall pay taxes on, and take all steps reasonably necessary for the management, protection, and preservation of, the estate in the personal representative's possession.  The personal representative may maintain an action to recover possession of property or to determine the title thereto. [L 1996, c 288, pt of §1]



§560:3-710 - Power to avoid transfers.

§560:3-710  Power to avoid transfers.  The property liable for the payment of unsecured debts of a decedent includes all property transferred by the decedent by any means which is in law void or voidable as against the decedent's creditors, and subject to prior liens, the right to recover this property, so far as necessary for the payment of unsecured debts of the decedent, is exclusively in the personal representative. [L 1996, c 288, pt of §1]



§560:3-711 - Powers of personal representatives; in general.

§560:3-711  Powers of personal representatives; in general.  Until termination of appointment a personal representative has the same power over the title to property of the estate that an absolute owner would have, in trust however, for the benefit of the creditors and others interested in the estate.  This power may be exercised without notice, hearing, or order of court. [L 1996, c 288, pt of §1]

Rules of Court

Sale of real property, see Hawaii Probate Rules, part B(VI).



§560:3-712 - Improper exercise of power; breach of fiduciary duty.

§560:3-712  Improper exercise of power; breach of fiduciary duty.  If the exercise of power concerning the estate is improper, the personal representative is liable to interested persons for damage or loss resulting from breach of fiduciary duty to the same extent as a trustee of an express trust.  The rights of purchasers and others dealing with a personal representative shall be determined as provided in sections 560:3-713 and 560:3-714. [L 1996, c 288, pt of §1]



§560:3-713 - Sale, encumbrance, or transaction involving conflict of interest; voidable; exceptions.

§560:3-713  Sale, encumbrance, or transaction involving conflict of interest; voidable; exceptions.  Any sale or encumbrance to the personal representative, the personal representative's spouse or reciprocal beneficiary, agent, or attorney, or any corporation or trust in which the personal representative has a substantial beneficial interest, or any transaction which is affected by a substantial conflict of interest on the part of the personal representative, is voidable by any person interested in the estate except one who has consented after fair disclosure, unless:

(1)  The will or a contract entered into by the decedent expressly authorized the transaction; or

(2)  The transaction is approved by the court after notice to interested persons. [L 1996, c 288, pt of §1; am L 1997, c 383, §19]



§560:3-714 - Persons dealing with personal representative; protection.

§560:3-714  Persons dealing with personal representative;  protection.  A person who in good faith either assists a personal representative or deals with the personal representative for value is protected as if the personal representative properly exercised the personal representative's power.  The fact that a person knowingly deals with a personal representative does not alone require the person to inquire into the existence of a power or the propriety of its exercise.  Except for restrictions on powers of supervised personal representatives which are endorsed on letters as provided in section 560:3-504, no provision in any will or order of court purporting to limit the power of a personal representative is effective except as to persons with actual knowledge thereof.  A person is not bound to see to the proper application of estate assets paid or delivered to a personal representative.  The protection here expressed extends to instances in which some procedural irregularity or jurisdictional defect occurred in proceedings leading to the issuance of letters, including a case in which the alleged decedent is found to be alive.  The protection here expressed is not by substitution for that provided by comparable provisions of the laws relating to commercial transactions and laws simplifying transfers of securities by fiduciaries. [L 1996, c 288, pt of §1]



§560:3-715 - Transactions authorized for personal representatives; exceptions.

§560:3-715  Transactions authorized for personal representatives; exceptions.  Except as restricted or otherwise provided by the will or by an order in a formal proceeding or by sections 531-28.5 and 531-29, and subject to the priorities stated in section 560:3-902, a personal representative, acting reasonably for the benefit of the interested persons, may properly:

(1)  Retain assets owned by the decedent pending distribution or liquidation including those in which the representative is personally interested or which are otherwise improper for trust investment;

(2)  Receive assets from fiduciaries, or other sources;

(3)  Perform, compromise, or refuse performance of the decedent's contracts that continue as obligations of the estate, as the personal representative may determine under the circumstances.  In performing enforceable contracts by the decedent to convey or lease land, the personal representative, among other possible courses of action, may:

(A)  Execute and deliver a deed of conveyance for cash payment of all sums remaining due or the purchaser's note for the sum remaining due secured by a mortgage or deed of trust on the land; or

(B)  Deliver a deed in escrow with directions that the proceeds, when paid in accordance with the escrow agreement, be paid to the successors of the decedent, as designated in the escrow agreement;

(4)  Satisfy written charitable pledges of the decedent irrespective of whether the pledges constituted binding obligations of the decedent or were properly presented as claims, if in the judgment of the personal representative the decedent would have wanted the pledges completed under the circumstances;

(5)  If funds are not needed to meet debts and expenses currently payable and are not immediately distributable, deposit or invest liquid assets of the estate, including moneys received from the sale of other assets, in federally insured interest-bearing accounts, readily marketable secured loan arrangements, or other prudent investments which would be reasonable for use by trustees generally;

(6)  Acquire or dispose of an asset, including land in this or another state, for cash or on credit, at public or private sale; and manage, develop, improve, exchange, partition, change the character of, or abandon an estate asset;

(7)  Make ordinary or extraordinary repairs or alterations in buildings or other structures, demolish any improvements, raze existing or erect new party walls or buildings;

(8)  Subdivide, develop, or dedicate land to public use; make or obtain the vacation of plats and adjust boundaries; or adjust differences in valuation on exchange or partition by giving or receiving considerations; or dedicate easements to public use without consideration;

(9)  Enter for any purpose into a lease as lessor or lessee, with or without option to purchase or renew, for a term within or extending beyond the period of administration;

(10)  Enter into a lease or arrangement for exploration and removal of minerals or other natural resources or enter into a pooling or unitization agreement;

(11)  Abandon property when, in the opinion of the personal representative, it is valueless, or is so encumbered, or is in condition that it is of no benefit to the State;

(12)  Vote stocks or other securities in person or by general or limited proxy;

(13)  Pay calls, assessments, and other sums chargeable or accruing against or on account of securities, unless barred by the provisions relating to claims;

(14)  Hold a security in the name of a nominee or in other form without disclosure of the interest of the estate but the personal representative is liable for any act of the nominee in connection with the security so held;

(15)  Insure the assets of the estate against damage, loss and liability and the personal representative's against liability as to third persons;

(16)  Borrow money with or without security to be repaid from the estate assets or otherwise; and advance money for the protection of the estate;

(17)  Effect a fair and reasonable compromise with any debtor or obligor, or extend, renew, or in any manner modify the terms of any obligation owing to the estate.  If the personal representative holds a mortgage, pledge, or other lien upon property of another person, the personal representative, in lieu of foreclosure, may accept a conveyance or transfer of encumbered assets from the owner thereof in satisfaction of the indebtedness secured by lien;

(18)  Pay taxes, assessments, compensation of the personal representative, and other expenses incident to the administration of the estate;

(19)  Sell or exercise stock subscription or conversion rights; consent, directly or through a committee or other agent, to the reorganization, consolidation, merger, dissolution, or liquidation of a corporation or other business enterprise;

(20)  Allocate items of income or expense to either estate income or principal, as permitted or provided by law;

(21)  Employ persons, including attorneys, auditors, investment advisors, or agents, even if they are associated with the personal representative, to advise or assist the personal representative in the performance of administrative duties; act without independent investigation upon their recommendations; and instead of acting personally, employ one or more agents to perform any act of administration, whether or not discretionary;

(22)  Prosecute or defend claims, or proceedings in any jurisdiction for the protection of the estate and of the personal representative in the performance of duties;

(23)  Sell, mortgage, or lease any real or personal property of the estate or any interest therein for cash, credit, or for part cash and part credit, and with or without security for unpaid balances;

(24)  Continue any unincorporated business or venture in which the decedent was engaged at the time of the decedent's death:

(A)  In the same business form for a period of not more than four months from the date of appointment of a general personal representative if continuation is a reasonable means of preserving the value of the business including good will;

(B)  In the same business form for any additional period of time that may be approved by order of the court in a formal proceeding to which the persons interested in the estate are parties; or

(C)  Throughout the period of administration if the business is incorporated by the personal representative and if none of the probable distributees of the business who are competent adults object to its incorporation and retention in the estate;

(25)  Incorporate any business or venture in which the decedent was engaged at the time of the decedent's death;

(26)  Provide for exoneration of the personal representative from personal liability in any contract entered into on behalf of the estate;

(27)  Satisfy and settle claims and distribute the estate as provided in this chapter. [L 1996, c 288, pt of §1]



§560:3-716 - Powers and duties of successor personal representative.

§560:3-716  Powers and duties of successor personal representative.  A successor personal representative has the same power and duty as the original personal representative to complete the administration and distribution of the estate, as expeditiously as possible, but the successor personal representative shall not exercise any power expressly made personal to the executor named in the will. [L 1996, c 288, pt of §1]



§560:3-717 - Co-representatives; when joint action required.

§560:3-717  Co-representatives; when joint action required.  If two or more persons are appointed co-representatives and unless the will provides otherwise, the concurrence of all is required on all acts connected with the administration and distribution of the estate.  This restriction does not apply when any co-representative receives and receipts for property due the estate, when the concurrence of all cannot readily be obtained in the time reasonably available for emergency action necessary to preserve the estate, or when a co-representative has been delegated to act for the others.  Persons dealing with a co-representative if actually unaware that another has been appointed to serve or if advised by the personal representative with whom they deal that the personal representative has authority to act alone for any of the reasons mentioned herein, are as fully protected as if the person with whom they dealt had been the sole personal representative. [L 1996, c 288, pt of §1]



§560:3-718 - Powers of surviving personal representative.

§560:3-718  Powers of surviving personal representative.  Unless the terms of the will otherwise provide, every power exercisable by personal co-representatives may be exercised by the one or more remaining after the appointment of one or more is terminated, and if one of two or more nominated as co-executors is not appointed, those appointed may exercise all the powers incident to the office. [L 1996, c 288, pt of §1]



§560:3-719 - Compensation of personal representative.

§560:3-719  Compensation of personal representative.  A personal representative is entitled to reasonable compensation for the personal representative's services.  If a will provides for compensation of the personal representative and there is no contract with the decedent regarding compensation, the personal representative may renounce the provision before qualifying and be entitled to reasonable compensation.  A personal representative also may renounce the personal representative's right to all or any part of the compensation.  A written renunciation of fee may be filed with the court. [L 1996, c 288, pt of §1]



§560:3-720 - Expenses in estate litigation.

§560:3-720  Expenses in estate litigation.  If any personal representative or person nominated as personal representative defends or prosecutes any proceeding in good faith, whether successful or not that person is entitled to receive from the estate that person's necessary expenses and disbursements including reasonable attorneys' fees incurred. [L 1996, c 288, pt of §1]

Case Notes

A finding of undue influence on the part of the personal representative, who was also the proponent of the rejected will, precludes a finding that he or she defended or prosecuted the will contest in good faith; personal representative's request for attorneys' fees and expenses under this section thus denied.  91 H. 107, 979 P.2d 1133.



§560:3-721 - Proceedings for review of employment of agents and compensation of personal representatives and employees of estate.

§560:3-721  Proceedings for review of employment of agents and compensation of personal representatives and employees of estate.  After notice to all interested persons or on petition of an interested person or on appropriate motion if administration is supervised, the propriety of employment of any person by a personal representative including any attorney, auditor, investment advisor or other specialized agent or assistant, the reasonableness of the compensation of any person so employed, or the reasonableness of the compensation determined by the personal representative for the personal representative's own services, may be reviewed by the court.  Any person who has received excessive compensation from an estate for services rendered may be ordered to make appropriate refunds. [L 1996, c 288, pt of §1]



§560:3-801 - Notice to creditors.

PART 8.  CREDITORS' CLAIMS

§560:3-801  Notice to creditors.  (a)  Unless notice has already been given under this section, a person applying or petitioning for appointment of a personal representative or probate of a will or declaration of an intestacy may publish a notice to creditors once a week for three successive weeks in a newspaper of general circulation in the judicial circuit in which the application or petition is filed announcing the person's application or petition and the name and address of the person nominated as personal representative, if any, and notifying creditors of the estate to present their claims no later than four months after the date of the first publication of the notice or be forever barred.  The notice may be combined with any published notice of the pendency of the probate proceedings.

(b)  After appointment the personal representative may give written notice by mail or other delivery to each known creditor, notifying the creditor to present that creditor's claim within four months after the published notice, if given as provided in subsection (a), or within sixty days after the mailing or other delivery of the notice, whichever is later, or be forever barred. Written notice must be the notice described in subsection (a) above or a similar notice.

(c)  The personal representative shall undertake reasonable review of the decedent's records to ascertain the decedent's creditors.

(d)  The personal representative is not liable to a creditor or to a successor of the decedent for giving or failing to give notice under this section.

(e)  If a person other than the original nominee is appointed personal representative, the original nominee or any other person receiving claims shall promptly deliver all claims to the person who is appointed.  Failure to deliver by the original nominee shall render the original nominee liable for any damages suffered by the claimants.

(f)  The trustee or successor trustee of any trust created by the decedent may publish a notice to creditors once a week for three successive weeks in a newspaper of general circulation in the judicial circuit in which either:

(1)  The decedent was domiciled; or

(2)  An application or petition for appointment of personal representative is filed announcing the trustee's name and address, and notifying creditors of the decedent to present their claims to the trustee within four months after the date of the first publication of the notice or be forever barred.

The notice may be combined with the published notice of the pendency of any probate or appointment proceedings. [L 1996, c 288, pt of §1]



§560:3-802 - Statutes of limitations.

§560:3-802  Statutes of limitations.  (a)  Unless an estate is insolvent, the personal representative, with the consent of all successors whose interests would be affected, may waive any defense of limitations available to the estate.  If the defense is not waived, no claim barred by a statute of limitations at the time of the decedent's death may be allowed or paid.

(b)  The running of a statute of limitations measured from an event other than death or the giving of notice to creditors is suspended for four months after the decedent's death, but resumes thereafter as to claims not barred by other sections.

(c)  For purposes of a statute of limitations, the presentation of a claim pursuant to section 560:3-804 is equivalent to commencement of a proceeding on the claim. [L 1996, c 288, pt of §1]



§560:3-803 - Limitations on presentation of claims.

§560:3-803  Limitations on presentation of claims.  (a)  All claims against either a decedent or a decedent's estate which arose before the death of the decedent, including claims of the State and any subdivision thereof, whether due or to become due, absolute or contingent, liquidated or unliquidated, founded on contract, tort, or other legal basis, if not barred earlier by another statute of limitations or non-claim statute, are barred against the estate, the personal representative, the decedent's trustee and the heirs and devisees of the decedent, unless presented within the earlier of the following:

(1)  No later than:

(A)  Four months after the date of the first publication of notice to creditors if notice is given in compliance with section 560:3-801(a); or

(B)  Sixty days after the mailing or other delivery of written notice, as provided in section 560:3-801(b); whichever period (A) or (B) expires later; or

(2)  Within eighteen months after the decedent's death, if notice to creditors has not been published as provided in section 560:3-801(a) or delivered as provided in section 560:3-801(b).

(b)  A claim described in subsection (a) which is barred by the non-claim statute of the decedent's domicile before the giving of notice to creditors in this State is barred in this State.

(c)  All claims against a decedent's estate which arise at or after the death of the decedent, including claims of the State and any subdivision thereof, whether due or to become due, absolute or contingent, liquidated or unliquidated, founded on contract, tort, or other legal basis, are barred against the estate, the personal representative, the decedent's trustee, and the heirs and devisees of the decedent, unless presented as follows:

(1)  A claim based on a contract with the personal representative or trustee, within four months after performance by the personal representative or trustee is due; or

(2)  Any other claim, within the later of four months after it arises, or the time specified in subsection (a)(2).

(d)  Nothing in this section affects or prevents:

(1)  Any proceeding to enforce any mortgage, pledge, or other lien upon property of the estate;

(2)  To the limits of the insurance protection only, any proceeding to establish liability of the decedent or the personal representative or the decedent's trustee for which the personal representative or the trustee is protected by liability insurance; or

(3)  Collection of compensation for services rendered and reimbursement for expenses advanced by the personal representative or trustee or by the attorney or accountant for the personal representative of the estate or the decedent's trustee. [L 1996, c 288, pt of §1; am L 1997, c 244, §10]



§560:3-804 - Manner of presentation of claims.

§560:3-804  Manner of presentation of claims.  Claims against a decedent's estate may be presented as follows:

(1)  The claimant may deliver or mail to the personal representative a written statement of the claim indicating its basis, the name and address of the claimant, and the amount claimed, or may file a written statement of the claim, in the form prescribed by rule, with the clerk of the court.  The claim is deemed presented on the first to occur of receipt of the written statement of claim by the personal representative, or the filing of the claim with the court.  If a claim is not yet due, the date when it will become due shall be stated.  If the claim is contingent or unliquidated, the nature of the uncertainty shall be stated.  If the claim is secured, the security shall be described.  Failure to describe correctly the security, the nature of any uncertainty, and the due date of a claim not yet due does not invalidate the presentation made;

(2)  The claimant may commence a proceeding against the personal representative in any court where the personal representative may be subjected to jurisdiction, to obtain payment of the claimant's claim against the estate, but the commencement of the proceeding must occur within the time limited for presenting the claim.  No presentation of claim is required in regard to matters claimed in proceedings against the decedent which were pending at the time of the decedent's death;

(3)  If a claim is presented under [paragraph] (1), no proceeding thereon may be commenced more than sixty days after the personal representative has [mailed] a notice of disallowance;  but, in the case of a claim which is not presently due or which is contingent or unliquidated, the personal representative may consent to an extension of the sixty-day period, or to avoid injustice the court, on petition, may order an extension of the sixty-day period, but in no event shall the extension run beyond the applicable statute of limitations. [L 1996, c 288, pt of §1]

Rules of Court

Presenting claims, see HPR rule 63.



§560:3-805 - Classification of claims.

§560:3-805  Classification of claims.  (a)  If the applicable assets of the estate are insufficient to pay all claims in full, the personal representative shall make payment in the following order:

(1)  Costs and expenses of administration;

(2)  Reasonable funeral expenses including any claim by the department of human services pursuant to section 346-15;

(3)  Debts and taxes with preference under federal law;

(4)  Reasonable and necessary medical and hospital expenses of the last illness of the decedent, including compensation of persons attending the decedent and any claim by the department of human services pursuant to section 346-37 for expenses of the last illness of the decedent;

(5)  Debts and taxes with preference under other laws of this State;

(6)  Any other claim against the estate pursuant to section 346-37; and

(7)  All other claims.

(b)  No preference shall be given in the payment of any claim over any other claim of the same class, and a claim due and payable shall not be entitled to a preference over claims not due. [L 1996, c 288, pt of §1; am L 2000, c 102, §2]



§560:3-806 - Allowance of claims.

§560:3-806  Allowance of claims.  (a)  As to claims presented in the manner described in section 560:3-804 within the time limit prescribed in section 560:3-803, the personal representative may mail a notice to any claimant stating that the claim has been disallowed.  If, after allowing or disallowing a claim, the personal representative changes the decision concerning the claim, the personal representative shall notify the claimant.  The personal representative may not change a disallowance of a claim after the time for the claimant to file a petition for allowance or to commence a proceeding on the claim has run and the claim has been barred.  Every claim which is disallowed in whole or in part by the personal representative is barred so far as not allowed unless the claimant files a petition for allowance in the court or commences a proceeding against the personal representative not later than sixty days after the mailing of the notice of disallowance or partial allowance if the notice warns the claimant of the impending bar.  If the notice does not warn the claimant of the impending sixty-day bar, then the claim shall be barred if no petition for allowance or other proceeding on the claim has been brought within eighteen months of the date of the decedent’s death.  Failure of the personal representative to mail notice to a claimant of action on the claimant's claim for sixty days after the time for original presentation of the claim has expired has the effect of a notice of allowance.

(b)  After allowing or disallowing a claim the personal representative may change the allowance or disallowance as hereafter provided.  The personal representative may prior to payment change the allowance to a disallowance in whole or in part, but not after allowance by a court order or judgment or an order directing payment of the claim.  The personal representative shall notify the claimant of the change to disallowance, and the disallowed claim is then subject to bar as provided in subsection (a).  The personal representative may change a disallowance to an allowance, in whole or in part, until it is barred under subsection (a); after it is barred, it may be allowed and paid only if the estate is solvent and all successors whose interests would be affected consent.

(c)  Upon the petition of the personal representative or of a claimant in a proceeding for the purpose, the court may allow in whole or in part any claim or claims presented to the personal representative or filed with the clerk of the court in due time and not barred by subsection (a).  Notice in this proceeding shall be given to the claimant, the personal representative and those other persons interested in the estate as the court may direct by order entered at the time the proceeding is commenced.

(d)  A judgment in a proceeding in another court against a personal representative to enforce a claim against a decedent's estate is an allowance of the claim.

(e)  Unless otherwise provided in any judgment in another court entered against the personal representative, allowed claims bear interest at the legal rate for the period commencing sixty days after the time for original presentation of the claim has expired unless based on a contract making a provision for interest, in which case they bear interest in accordance with that provision. [L 1996, c 288, pt of §1; am L 2002, c 82, §2]



§560:3-807 - Payment of claims.

§560:3-807  Payment of claims.  (a)  Upon the expiration of the earlier of the time limitations provided in section 560:3-803 for the presentation of claims, the personal representative shall proceed to pay the claims allowed against the estate in the order of priority prescribed, after making provision for homestead, family and support allowances, for claims already presented that have not yet been allowed or whose allowance has been appealed, and for unbarred claims that may yet be presented, including costs and expenses of administration.  By petition to the court in a proceeding for the purpose, or by appropriate motion if the administration is supervised, a claimant whose claim has been allowed but not paid may secure an order directing the personal representative to pay the claim to the extent funds of the estate are available to pay it.

(b)  The personal representative at any time may pay any just claim that has not been barred, with or without formal presentation, but is personally liable to any other claimant whose claim is allowed and who is injured by its payment if:

(1)  Payment was made before the expiration of the time limit stated in subsection (a) and the personal representative failed to require the payee to give adequate security for the refund of any of the payment necessary to pay other claimants; or

(2)  Payment was made, due to negligence or wilful fault of the personal representative, in such manner as to deprive the injured claimant of priority. [L 1996, c 288, pt of §1]



§560:3-808 - Individual liability of personal representative.

§560:3-808  Individual liability of personal representative.  (a)  Unless otherwise provided in the contract, a personal representative is not individually liable on a contract properly entered into in the personal representative's fiduciary capacity in the course of administration of the estate unless the personal representative fails to reveal the representative's capacity and identify the estate in the contract.

(b)  A personal representative is individually liable for obligations arising from ownership or control of the estate or for torts committed in the course of administration of the estate only if the personal representative is personally at fault.

(c)  Claims based on contracts entered into by a personal representative in the personal representative's fiduciary capacity, on obligations arising from ownership or control of the estate or on torts committed in the course of estate administration may be asserted against the estate by proceeding against the personal representative in the personal representative's fiduciary capacity, whether or not the personal representative is individually liable therefor.

(d)  Issues of liability as between the estate and the personal representative individually may be determined in a proceeding for accounting, surcharge or indemnification or other appropriate proceeding. [L 1996, c 288, pt of §1]



§560:3-809 - Secured claims.

§560:3-809  Secured claims.  Payment of a secured claim is upon the basis of the amount allowed if the creditor surrenders the creditor's security; otherwise payment is upon the basis of one of the following:

(1)  If the creditor exhausts the creditor's security before receiving payment, unless precluded by other law upon the amount of the claim allowed less the fair value of the security; or

(2)  If the creditor does not have the right to exhaust the security or has not done so, upon the amount of the claim allowed less the value of the security determined by converting it into money according to the terms of the agreement pursuant to which the security was delivered to the creditor, or by the creditor and personal representative by agreement, arbitration, compromise or litigation. [L 1996, c 288, pt of §1]



§560:3-810 - Claims not due and contingent or unliquidated claims.

§560:3-810  Claims not due and contingent or unliquidated claims.  (a)  If a claim which will become due at a future time or a contingent or unliquidated claim becomes due or certain before the distribution of the estate, and if the claim has been allowed or established by a proceeding, it is paid in the same manner as presently due and absolute claims of the same class.

(b)  In other cases the personal representative or, on petition of the personal representative or the claimant in a special proceeding for the purpose, the court may provide for payment as follows:

(1)  If the claimant consents, the claimant may be paid the present or agreed value of the claim, taking any uncertainty into account; and

(2)  Arrangement for future payment, or possible payment, on the happening of the contingency or on liquidation may be made by creating a trust, giving a mortgage, obtaining a bond or security from a distributee, or otherwise. [L 1996, c 288, pt of §1]

Rules of Court

Closing estates, arrangements, see HPR rule 64.



§560:3-811 - Counterclaims.

§560:3-811  Counterclaims.  In allowing a claim the personal representative may deduct any counterclaim which the estate has against the claimant.  In determining a claim against an estate a court shall reduce the amount allowed by the amount of any counterclaims and, if the counterclaims exceed the claim, render a judgment against the claimant in the amount of the excess.  A counterclaim, liquidated or unliquidated, may arise from a transaction other than that upon which the claim is based.  A counterclaim may give rise to relief exceeding in amount or different in kind from that sought in the claim. [L 1996, c 288, pt of §1]



§560:3-812 - Execution and levies prohibited.

§560:3-812  Execution and levies prohibited.  No execution may issue upon nor may any levy be made against any property of the estate under any judgment against a decedent or a personal representative, but this section shall not be construed to prevent the enforcement of mortgages, pledges or liens upon real or personal property in an appropriate proceeding. [L 1996, c 288, pt of §1]



§560:3-813 - Compromise of claims.

§560:3-813  Compromise of claims.  When a claim against the estate has been presented in any manner, the personal representative, if it appears for the best interest of the estate, may compromise the claim, whether due or not due, absolute or contingent, liquidated or unliquidated. [L 1996, c 288, pt of §1]



§560:3-814 - Encumbered assets.

§560:3-814  Encumbered assets.  If any assets of the estate are encumbered by mortgage, pledge, lien, or other security interest, the personal representative may pay the encumbrance or any part thereof, renew or extend any obligation secured by the encumbrance or convey or transfer the assets to the creditor in satisfaction of the creditor's lien, in whole or in part, whether or not the holder of the encumbrance has presented a claim, if it appears to be for the best interest of the estate.  Payment of an encumbrance does not increase the share of the distributee entitled to the encumbered assets unless the distributee is entitled to exoneration. [L 1996, c 288, pt of §1]



§560:3-815 - Administration in more than one state; duty of personal representative.

§560:3-815  Administration in more than one state; duty of personal representative.  (a)  All assets of estates being administered in this State are subject to all claims, allowances and charges existing or established against the personal representative wherever appointed.

(b)  If the estate either in this State or as a whole is insufficient to cover all family exemptions and allowances determined by the law of the decedent's domicile, prior charges and claims, after satisfaction of the exemptions, allowances and charges, each claimant whose claim has been allowed either in this State or elsewhere in administrations of which the personal representative is aware, is entitled to receive payment of an equal proportion of that claimant's claim.  If a preference or security in regard to a claim is allowed in another jurisdiction but not in this State, the creditor so benefitted is to receive dividends from local assets only upon the balance of the creditor's claim after deducting the amount of the benefit.

(c)  In case the family exemptions and allowances, prior charges and claims of the entire estate exceed the total value of the portions of the estate being administered separately and this State is not the state of the decedent's last domicile, the claims allowed in this State shall be paid their proportion if local assets are adequate for the purpose, and the balance of local assets shall be transferred to the domiciliary personal representative.  If local assets are not sufficient to pay all claims allowed in this State the amount to which they are entitled, local assets shall be marshalled so that each claim allowed in this State is paid its proportion as far as possible, after taking into account all dividends on claims allowed in this State from assets in other jurisdictions. [L 1996, c 288, pt of §1]



§560:3-816 - Final distribution to domiciliary representative.

§560:3-816  Final distribution to domiciliary representative.  The estate of a non-resident decedent being administered by a personal representative appointed in this State, if there is a personal representative of the decedent's domicile willing to receive it, shall be distributed to the domiciliary personal representative for the benefit of the successors of the decedent unless:

(1)  By virtue of the decedent's will, if any, and applicable choice of law rules, the successors are identified pursuant to the local law of this State without reference to the local law of the decedent's domicile;

(2)  The personal representative of this State, after reasonable inquiry, is unaware of the existence or identity of a domiciliary personal representative; or

(3)  The court orders otherwise in a proceeding for a closing order under section 560:3-1001 or incident to the closing of a supervised administration.

In other cases, distribution of the estate of a decedent shall be made in accordance with the other parts of this article. [L 1996, c 288, pt of §1]



§560:3-901 - Successors' rights if no administration.

PART 9.  SPECIAL PROVISIONS RELATING TO DISTRIBUTION

§560:3-901  Successors' rights if no administration.  In the absence of administration, the heirs and devisees are entitled to the estate in accordance with the terms of a probated will or the laws of intestate succession.  Devisees may establish title by the probated will to devised property.  Persons entitled to property by homestead allowance, exemption or intestacy may establish title thereto by proof of the decedent's ownership, decedent's death, and their relationship to the decedent.  Successors take subject to all charges incident to administration, including the claims of creditors and allowances of surviving spouse or reciprocal beneficiary and dependent children, and subject to the rights of others resulting from abatement, retainer, advancement, and ademption. [L 1996, c 288, pt of §1; am L 1997, c 383, §19]



§560:3-902 - Distribution; order in which assets appropriated; abatement.

§560:3-902  Distribution; order in which assets appropriated; abatement.  (a)  Except as provided in subsection (b) and except as may otherwise be provided in connection with the share of the surviving spouse or reciprocal beneficiary who elects to take an elective share, shares of distributees abate, without any preference or priority as between real and personal property, in the following order:

(1)  Property not disposed of by the will;

(2)  Residuary devises;

(3)  General devises;

(4)  Specific devises.

For purposes of abatement, a general devise charged on any specific property or fund is a specific devise to the extent of the value of the property on which it is charged, and upon the failure or insufficiency of the property on which it is charged, a general devise to the extent of the failure or insufficiency.  Abatement within each classification is in proportion to the amounts of property each of the beneficiaries would have received if full distribution of the property had been made in accordance with the terms of the will.

(b)  If the will expresses an order of abatement, or if the testamentary plan or the express or implied purpose of the devise would be defeated by the order of abatement stated in subsection (a), the shares of the distributees abate as may be found necessary to give effect to the intention of the testator.

(c)  If the subject of a preferred devise is sold or used incident to administration, abatement shall be achieved by appropriate adjustments in, or contribution from, other interests in the remaining assets. [L 1996, c 288, pt of §1; am L 1997, c 383, §19]



§560:3-903 - Right of retainer.

§560:3-903  Right of retainer.  The amount of a non-contingent indebtedness of a successor to the estate if due, or its present value if not due, shall be offset against the successor's interest; but the successor has the benefit of any defense which would be available to the successor in a direct proceeding for recovery of the debt. [L 1996, c 288, pt of §1]



§560:3-904 - Interest on general pecuniary devise.

§560:3-904  Interest on general pecuniary devise.  General pecuniary devises bear interest at the legal rate beginning one year after the first appointment of a personal representative until payment, unless a contrary intent is indicated by the will. [L 1996, c 288, pt of §1]



§560:3-905 - Penalty clause for contest.

§560:3-905  Penalty clause for contest.  A provision in a will or trust purporting to penalize any interested person for contesting the will or trust or instituting other proceedings relating to the probate or trust estate is unenforceable if probable cause exists for instituting proceedings. [L 1996, c 288, pt of §1; am L 2000, c 48, §3]



§560:3-906 - Distribution in kind; valuation; method.

§560:3-906  Distribution in kind; valuation; method.  (a)  Unless a contrary intention is indicated by the will, the distributable assets of a decedent's estate shall be distributed in kind to the extent possible through application of the following provisions:

(1)  A specific devisee is entitled to distribution of the thing devised to that person, and a spouse, reciprocal beneficiary, or child who has selected particular assets of an estate as provided in section 560:2-402 shall receive the items selected;

(2)  Any homestead or family allowance or devise of a stated sum of money may be satisfied in kind provided:

(A)  The person entitled to the payment has not demanded payment in cash;

(B)  The property distributed in kind is valued at fair market value as of the date of its distribution; and

(C)  No residuary devisee has requested that the asset in question remain a part of the residue of the estate;

(3)  For the purpose of valuation under paragraph (2) securities regularly traded on recognized exchanges, if distributed in kind, are valued at the price for the last sale of like securities traded on the business day prior to distribution, or if there was no sale on that day, at the median between amounts bid and offered at the close of that day.  Assets consisting of sums owed the decedent or the estate by solvent debtors as to which there is no known dispute or defense are valued at the sum due with accrued interest or discounted to the date of distribution.  For assets which do not have readily ascertainable values, a valuation as of a date not more than thirty days prior to the date of distribution, if otherwise reasonable, controls.  For purposes of facilitating distribution, the personal representative may ascertain the value of the assets as of the time of the proposed distribution in any reasonable way, including the employment of qualified appraisers, even if the assets may have been previously appraised;

(4)  The residuary estate shall be distributed in any equitable manner.

(b)  After the probable charges against the estate are known, the personal representative may mail or deliver a proposal for distribution to all persons who have a right to object to the proposed distribution.  The right of any distributee to object to the proposed distribution on the basis of the kind or value of asset the distributee is to receive, if not waived earlier in writing, terminates if the distributee fails to object in writing received by the personal representative within thirty days after mailing or delivery of the proposal. [L 1996, c 288, pt of §1; am L 1997, c 383, §19]



§560:3-907 - Distribution in kind; evidence.

§560:3-907  Distribution in kind; evidence.  If distribution in kind is made, the personal representative shall execute an instrument or deed of distribution assigning, transferring or releasing the assets to the distributee as evidence of the distributee's title to the property. [L 1996, c 288, pt of §1]



§560:3-908 - Distribution; right or title of distributee.

§560:3-908  Distribution; right or title of distributee.  Proof that a distributee has received an instrument or deed of distribution of assets in kind, or payment in distribution, from a personal representative, is conclusive evidence that the distributee has succeeded to the interest of the estate in the distributed assets, as against all persons interested in the estate, except that the personal representative may recover the assets or their value if the distribution was improper. [L 1996, c 288, pt of §1]



§560:3-909 - Improper distribution; liability of distributee.

§560:3-909  Improper distribution; liability of distributee.  Unless the distribution or payment no longer can be questioned because of adjudication, estoppel, or limitation, a distributee of property improperly distributed or paid, or a claimant who was improperly paid, is liable to return the property improperly received and its income since distribution if the distributee or claimant has the property.  If the distributee or claimant does not have the property, then the distributee or claimant is liable to return the value as of the date of disposition of the property improperly received and its income and gain received by that person. [L 1996, c 288, pt of §1]



§560:3-910 - Purchasers from distributees protected.

§560:3-910  Purchasers from distributees protected.  If property distributed in kind or a security interest therein is acquired for value by a purchaser from or lender to a distributee who has received an instrument or deed of distribution from the personal representative, or is so acquired by a purchaser from or lender to a transferee from such distributee, the purchaser or lender takes title free of rights of any interested person in the estate and incurs no personal liability to the estate, or to any interested person, whether or not the distribution was proper or supported by court order or the authority of the personal representative was terminated before execution of the instrument or deed.  This section protects a purchaser from or lender to a distributee who, as personal representative, has executed a deed of distribution to the distributee's self, as well as a purchaser from or lender to any other distributee or the distributee's transferee.  To be protected under this provision, a purchaser or lender need not inquire whether a personal representative acted properly in making the distribution in kind, even if the personal representative and the distributee are the same person, or whether the authority of the personal representative had terminated before the distribution.  Any recorded instrument described in this section on which a state documentary fee is noted pursuant to chapter 247 shall be prima facie evidence that such transfer was made for value. [L 1996, c 288, pt of §1]



§560:3-911 - Partition for purpose of distribution.

§560:3-911  Partition for purpose of distribution.  When two or more heirs or devisees are entitled to distribution of undivided interests in any real or personal property of the estate, the personal representative or one or more of the heirs or devisees may petition the court prior to the formal or informal closing of the estate, to make partition.  After notice to the interested heirs or devisees, the court shall partition the property in the same manner as provided by the law for civil actions of partition.  The court may direct the personal representative to sell any property which cannot be partitioned without prejudice to the owners and which cannot conveniently be allotted to any one party. [L 1996, c 288, pt of §1]



§560:3-912 - Private agreements among successors to decedent binding on personal representative.

§560:3-912  Private agreements among successors to decedent binding on personal representative.  Subject to the rights of creditors and taxing authorities, competent successors may agree among themselves to alter the interests, shares, or amounts to which they are entitled under the will of the decedent, or under the laws of intestacy, in any way that they provide in a written contract executed by all who are affected by its provisions.  The personal representative shall abide by the terms of the agreement subject to the personal representative's obligation to administer the estate for the benefit of creditors, to pay all taxes and costs of administration, and to carry out the responsibilities of the personal representative's office for the benefit of any successors of the decedent who are not parties.  Personal representatives of decedents' estates are not required to see to the performance of trusts if the trustee thereof is another person who is willing to accept the trust.  Accordingly, trustees of a testamentary trust are successors for the purposes of this section.  Nothing herein relieves trustees of any duties owed to beneficiaries of trusts. [L 1996, c 288, pt of §1]



§560:3-913 - Distributions to trustee.

§560:3-913  Distributions to trustee.  (a)  Before distributing to a trustee, the personal representative may require that the trust be registered if the State in which it is to be administered provides for registration and that the trustee inform the beneficiaries as provided in section 560:7-303.

(b)  If the trust instrument does not excuse the trustee from giving bond, the personal representative may petition the appropriate court to require that the trustee post bond if the personal representative apprehends that distribution might jeopardize the interests of persons who are not able to protect themselves, and the personal representative may withhold distribution until the court has acted.

(c)  No inference of negligence on the part of the personal representative shall be drawn from the personal representative's failure to exercise the authority conferred by subsections (a) and (b). [L 1996, c 288, pt of §1]



§560:3-914 - Disposition of unclaimed assets.

§560:3-914  Disposition of unclaimed assets.  When any real or personal property remains in the hands of the personal representative or trustee, after payment in the order specified in section 560:3-805, and no heirs, devisees, or claimants of the decedent, or beneficiaries of a trust, entitled to the property, can be located after reasonable search and inquiry, the personal representative or trustee, at the filing of the petition for final accounts, or termination of the trust, shall report the fact to the court, which shall forthwith enter an order authorizing the transfer of the property to the state director of finance, and the personal representative or trustee shall immediately transfer the property to the director of finance for disposition as provided in chapters 523A and 665, whichever is appropriate.  The state director of finance, at any time, may authorize the payment out of the general funds of any amount so forwarded to any person who establishes to the satisfaction of the director of finance that the person is legally entitled as an heir, devisee, or claimant of the decedent, or a beneficiary of a trust, and the person shall be entitled to receive the amount out of any moneys in the general revenues of the State not otherwise appropriated, upon warrant drawn by the state comptroller. [L 1996, c 288, pt of §1; am L 1997, c 244, §11; am L 2000, c 48, §4]

Rules of Court

Distribution to missing persons, see HPR rule 85.



§560:3-915 - Distribution to person under disability.

§560:3-915  Distribution to person under disability.  (a)  A personal representative may discharge the obligation to distribute to any person under legal disability by distributing in a manner expressly provided in the will.

(b)  Unless contrary to an express provision in the will, the personal representative may discharge the obligation to distribute to a minor or person under other disability as authorized by section 560:5-104 or any other statute.  If the personal representative knows that a conservator has been appointed or that a proceeding for appointment of a conservator is pending, the personal representative is authorized to distribute only to the conservator.

(c)  If the heir or devisee is under disability other than minority, the personal representative is authorized to distribute to:

(1)  An attorney in fact who has authority under a power of attorney to receive property for that person; or

(2)  The spouse or reciprocal beneficiary, parent, or other close relative with whom the person under disability resides if the distribution is of amounts not exceeding $10,000 a year, or property not exceeding $10,000 in value, unless the court authorizes a larger amount or greater value.

Persons receiving money or property for the disabled person are obligated to apply the money or property to the support of that person, but may not pay themselves except by way of reimbursement for out-of-pocket expenses for goods and services necessary for the support of the disabled person.  Excess sums must be preserved for future support of the disabled person.  The personal representative is not responsible for the proper application of money or property distributed pursuant to this subsection. [L 1996, c 288, pt of §1; am L 1997, c 383, §19; am L 2004, c 161, §26]



§560:3-916 - Apportionment of estate taxes.

§560:3-916  Apportionment of estate taxes.  (a)  For purposes of this section:

"Estate" means the gross estate of a decedent as determined for the purpose of federal estate tax and the estate tax payable to this State.

"Fiduciary" means personal representative or trustee.

"Person" means any individual, partnership, association, joint stock company, corporation, government, political subdivision, governmental agency, or local governmental agency.

"Person interested in the estate" means any person entitled to receive, or who has received, from a decedent or by reason of the death of a decedent any property or interest therein included in the decedent's estate.  It includes a personal representative, conservator, and trustee.

"State" means any state, territory, or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

"Tax" means the federal estate tax and the additional inheritance tax imposed by Hawaii and interest and penalties imposed in addition to the tax.

(b)  Except as provided in subsection (j) and, unless the will otherwise provides, the tax shall be apportioned among all persons interested in the estate.  The apportionment is to be made in the proportion that the value of the interest of each person interested in the estate bears to the total value of the interests of all persons interested in the estate.  The values used in determining the tax are to be used for that purpose.  If the decedent's will directs a method of apportionment of tax different from the method described in this chapter, the method described in the will controls.

(c)  The expenses reasonably incurred by any fiduciary and by other persons interested in the estate in connection with the determination of the amount and apportionment of the tax shall be apportioned as provided in subsection (b) and charged and collected as a part of the tax apportioned.  If the court finds it is inequitable to apportion the expenses as provided in subsection (b), it may direct apportionment equitably.

(d)   (1)  The court in which venue lies for the administration of the estate of a decedent, on petition for the purpose may determine the apportionment of the tax;

(2)  If the court finds that it is inequitable to apportion interest and penalties in the manner provided in subsection (b), because of special circumstances, it may direct apportionment thereof in the manner it finds equitable;

(3)  If the court finds that the assessment of penalties and interest assessed in relation to the tax is due to delay caused by the negligence of the fiduciary, the court may charge the fiduciary with the amount of the assessed penalties and interest;

(4)  In any action to recover from any person interested in the estate the amount of the tax apportioned to the person in accordance with this chapter the determination of the court in respect thereto shall be prima facie correct.

(e)   (1)  The personal representative or other person in possession of the property of the decedent required to pay the tax may withhold from any property distributable to any person interested in the estate, upon its distribution to that person, the amount of tax attributable to that person's interest.  If the property in possession of the personal representative or other person required to pay the tax and distributable to any person interested in the estate is insufficient to satisfy the proportionate amount of the tax determined to be due from the person, the personal representative or other person required to pay the tax may recover the deficiency from the person interested in the estate.  If the property is not in the possession of the personal representative or the other person required to pay the tax, the personal representative or the other person required to pay the tax may recover from any person interested in the estate the amount of the tax apportioned to the person in accordance with this chapter;

(2)  If property held by the personal representative is distributed prior to final apportionment of the tax, the distributee shall provide a bond or other security for the apportionment liability in the form and amount prescribed by the personal representative.

(f)   (1)  In making an apportionment, allowances shall be made for any exemptions granted, any classification made of persons interested in the estate and for any deductions and credits allowed by the law imposing the tax;

(2)  Any exemption or deduction allowed by reason of the relationship of any person to the decedent or by reason of the purposes of the gift inures to the benefit of the person bearing such relationship or receiving the gift; but if an interest is subject to a prior present interest which is not allowable as a deduction, the tax apportionable against the present interest shall be paid from principal;

(3)  Any deduction for property previously taxed and any credit for gift taxes or death taxes of a foreign country paid by the decedent or the decedent's estate inures to the proportionate benefit of all persons liable to apportionment;

(4)  Any credit for inheritance, succession or estate taxes or taxes in the nature thereof applicable to property or interests includable in the estate, inures to the benefit of the persons or interests chargeable with the payment thereof to the extent proportionately that the credit reduces the tax;

(5)  To the extent that property passing to or in trust for a surviving spouse or reciprocal beneficiary or any charitable, public or similar purpose is not an allowable deduction for purposes of the tax solely by reason of an inheritance tax or other death tax imposed upon and deductible from the property, the property is not included in the computation provided for in subsection (b), and to that extent no apportionment is made against the property.  The sentence immediately preceding does not apply to any case if the result would be to deprive the estate of a deduction otherwise allowable under section 2053(d) of the Internal Revenue Code of 1986, as amended, of the United States, relating to deduction for state death taxes on transfers for public, charitable, or religious uses.

(g)  No interest in income and no estate for years or for life or other temporary interest in any property or fund is subject to apportionment as between the temporary interest and the remainder.  The tax on the temporary interest and the tax, if any, on the remainder is chargeable against the corpus of the property or funds subject to the temporary interest and remainder.

(h)  Neither the personal representative nor other person required to pay the tax is under any duty to institute any action to recover from any person interested in the estate the amount of the tax apportioned to the person until the expiration of the three months next following final determination of the tax.  A personal representative or other person required to pay the tax who institutes the action within a reasonable time after the three-month period is not subject to any liability or surcharge because any portion of the tax apportioned to any person interested in the estate was collectible at a time following the death of the decedent but thereafter became uncollectible.  If the personal representative or other person required to pay the tax cannot collect from any person interested in the estate the amount of the tax apportioned to the person, the amount not recoverable shall be equitably apportioned among the other persons interested in the estate who are subject to apportionment.

(i)  A personal representative acting in another state or a person required to pay the tax domiciled in another state may institute an action in the courts of this State and may recover a proportionate amount of the federal estate tax, of an estate tax payable to another state or of a death duty due by a decedent's estate to another state, from a person interested in the estate who is either domiciled in this State or who owns property in this State subject to attachment or execution.  For the purposes of the action the determination of apportionment by the court having jurisdiction of the administration of the decedent's estate in the other state is prima facie correct.

(j)  If the liabilities of persons interested in the estate as prescribed by this chapter differ from those which result under the federal estate tax law, the liabilities imposed by the federal law will control and the balance of this section shall apply as if the resulting liabilities had been prescribed herein. [L 1996, c 288, pt of §1; am L 1997, c 383, §19; am L 2000, c 48, §5]



§560:3-1001 - Formal proceedings terminating administration; testate or intestate; order of general protection.

PART 10.  CLOSING ESTATES

§560:3-1001  Formal proceedings terminating administration; testate or intestate; order of general protection.  (a)  A personal representative or any interested person may petition for an order of complete settlement of the estate.  The personal representative may petition at any time, and any other interested person may petition after one year from the appointment of the original personal representative except that no petition under this section may be entertained until the time for presenting claims which arose prior to the death of the decedent has expired.  The petition may request the court to determine testacy, if not previously determined, to consider the final account or compel or approve an accounting and distribution, to construe any will or determine heirs and adjudicate the final settlement and distribution of the estate.  After notice to all interested persons and hearing the court may enter an order or orders, on appropriate conditions, determining the persons entitled to distribution of the estate, and, as circumstances require, approving settlement and directing or approving distribution of the estate and discharging the personal representative from further claim or demand of any interested person.

(b)  If one or more heirs or devisees were omitted as parties in, or were not given notice of, a previous formal testacy proceeding, the court, on proper petition for an order of complete settlement of the estate under this section, and after notice to the omitted or unnotified persons and other interested parties determined to be interested on the assumption that the previous order concerning testacy is conclusive as to those given notice of the earlier proceeding, may determine testacy as it affects the omitted persons and confirm or alter the previous order of testacy as it affects all interested persons as appropriate in the light of the new proofs.  In the absence of objection by an omitted or unnotified person, evidence received in the original testacy proceeding shall constitute prima facie proof of due execution of any will previously admitted to probate, or of the fact that the decedent left no valid will if the prior proceedings determined this fact. [L 1996, c 288, pt of §1]

Rules of Court

Final accounting, notice, see HPR rule 54.



§560:3-1002 - Formal proceedings terminating testate administration; order construing will without adjudicating testacy.

§560:3-1002  Formal proceedings terminating testate administration; order construing will without adjudicating testacy.  A personal representative administering an estate under an informally probated will or any devisee under an informally probated will may petition for an order of settlement of the estate which will not adjudicate the testacy status of the decedent.  The personal representative may petition at any time, and a devisee may petition after one year, from the appointment of the original personal representative, except that no petition under this section may be entertained until the time for presenting claims which arose prior to the death of the decedent has expired.  The petition may request the court to consider the final account or compel or approve an accounting and distribution, to construe the will and adjudicate final settlement and distribution of the estate.  After notice to all devisees and the personal representative and hearing, the court may enter an order or orders, on appropriate conditions, determining the persons entitled to distribution of the estate under the will, and, as circumstances require, approving settlement and directing or approving distribution of the estate and discharging the personal representative from further claim or demand of any devisee who is a party to the proceeding and those the devisee represents.  If it appears that a part of the estate is intestate, the proceedings shall be dismissed or amendments made to meet the provisions of section 560:3-1001. [L 1996, c 288, pt of §1]



§560:3-1003 - Closing estates; by sworn statement of personal representative.

§560:3-1003  Closing estates; by sworn statement of personal representative.  (a)  Unless prohibited by order of the court and except for estates being administered in supervised administration proceedings, a personal representative may close an estate by filing with the court no earlier than six months after the date of original appointment of a general personal representative for the estate, a verified statement stating that the personal representatives or a previous personal representative, has:

(1)  Determined that the time limited for presentation of creditors' claims has expired;

(2)  Fully administered the estate of the decedent by making payment, settlement, or other disposition of all claims that were presented, expenses of administration and estate, inheritance and other death taxes, except as specified in the statement, and that the assets of the estate have been distributed to the persons entitled.  If any claims remain undischarged, the statement must state whether the personal representative has distributed the estate subject to possible liability with the agreement of the distributees or state in detail other arrangements that have been made to accommodate outstanding liabilities; and

(3)  Sent a copy of the statement to all distributees of the estate and to all creditors or other claimants of whom the personal representative is aware whose claims are neither paid nor barred and has furnished a full account in writing of the personal representative's administration to the distributees whose interests are affected thereby.

(b)  If no proceedings involving the personal representative are pending in the court one year after the closing statement is filed, the appointment of the personal representative terminates. [L 1996, c 288, pt of §1]



§560:3-1004 - Liability of distributees to claimants.

§560:3-1004  Liability of distributees to claimants.  After assets of an estate have been distributed and subject to section 560:3-1006, an undischarged claim not barred may be prosecuted in a proceeding against one or more distributees.  No distributee shall be liable to claimants for amounts received as exempt property, homestead or family allowances, or for amounts in excess of the value of that person's distribution as of the time of distribution.  As between distributees, each shall bear the cost of satisfaction of unbarred claims as if the claim had been satisfied in the course of administration.  Any distributee who shall have failed to notify other distributees of the demand made upon that distributee by the claimant in sufficient time to permit them to join in any proceeding in which the claim was asserted against that distributee loses the right of contribution against other distributees. [L 1996, c 288, pt of §1]



§560:3-1005 - Limitations on proceedings against personal representative.

§560:3-1005  Limitations on proceedings against personal representative.  Unless previously barred by adjudication and except as provided in the closing statement, the rights of successors and of creditors whose claims have not otherwise been barred against the personal representative for breach of fiduciary duty are barred unless a proceeding to assert the same is commenced within six months after the filing of the closing statement.  The rights thus barred do not include rights to recover from a personal representative for fraud, misrepresentation, or inadequate disclosure related to the settlement of the decedent's estate. [L 1996, c 288, pt of §1]



§560:3-1006 - Limitations on actions and proceedings against distributees.

§560:3-1006  Limitations on actions and proceedings against distributees.  Unless previously adjudicated in a formal testacy proceeding or in a proceeding settling the accounts of a personal representative or otherwise barred, the claim of a claimant to recover from a distributee who is liable to pay the claim, and the right of an heir or devisee, or of a successor personal representative acting in their behalf, to recover property improperly distributed or its value from any distributee is forever barred at the later of three years after the decedent's death or one year after the time of its distribution thereof, but all claims of creditors of the decedent, are barred as set forth in section 560:3-803.  This section does not bar an action to recover property or value received as a result of fraud. [L 1996, c 288, pt of §1; am L 1997, c 244, §12]



§560:3-1007 - Certificate discharging liens securing fiduciary performance.

§560:3-1007  Certificate discharging liens securing fiduciary performance.  After the appointment has terminated, the personal representative, the personal representative's sureties, or any successor of either, upon the filing of a verified application showing, so far as is known by the applicant, that no action concerning the estate is pending in any court, is entitled to receive a certificate from the registrar that the personal representative appears to have fully administered the estate in question.  The certificate evidences discharge of any lien on any property given to secure the obligation of the personal representative in lieu of bond or any surety, but does not preclude action against the personal representative or the surety. [L 1996, c 288, pt of §1]



§560:3-1008 - Subsequent administration.

§560:3-1008  Subsequent administration.  If other property of the estate is discovered after an estate has been settled and the personal representative discharged or after one year after a closing statement has been filed, the court upon petition of any interested person and upon notice as it directs may appoint the same or a successor personal representative to administer the subsequently discovered estate.  If a new appointment is made, unless the court orders otherwise, the provisions of this chapter apply as appropriate; but no claim previously barred may be asserted in the subsequent administration. [L 1996, c 288, pt of §1]

Rules of Court

Newly discovered assets, see HPR rule 86.



§560:3-1101 - Effect of approval of agreements involving trusts, inalienable interests, or interests of third persons.

PART 11.  COMPROMISE OF CONTROVERSIES

§560:3-1101  Effect of approval of agreements involving trusts, inalienable interests, or interests of third persons.  A compromise of any controversy as to admission to probate of any instrument offered for formal probate as the will of a decedent, the construction, validity, or effect of any governing instrument, the rights or interests in the estate of the decedent, of any successor, or the administration of the estate, if approved in a formal proceeding in the court for that purpose, is binding on all the parties thereto including those unborn, unascertained or who could not be located.  An approved compromise is binding even though it may affect a trust or an inalienable interest.  A compromise does not impair the rights of creditors or of taxing authorities who are not parties to it. [L 1996, c 288, pt of §1]



§560:3-1102 - Procedure for securing court approval of compromise.

§560:3-1102  Procedure for securing court approval of  compromise.  The procedure for securing court approval of a compromise is as follows:

(1)  The terms of the compromise shall be set forth in an agreement in writing which shall be executed by all competent persons and parents acting for any minor child having beneficial interests or having claims which will or may be affected by the compromise.  Execution is not required by any person whose identity cannot be ascertained or whose whereabouts is unknown and cannot reasonably be ascertained;

(2)  Any interested person, including the personal representative, if any, or a trustee, then may submit the agreement to the court for its approval and for execution by the personal representative, the trustee of every affected testamentary trust, and other fiduciaries and representatives;

(3)  After notice to all interested persons or their representatives, including the personal representative of any estate and all affected trustees of trusts, the court, if it finds that the contest or controversy is in good faith and that the effect of the agreement upon the interests of persons represented by fiduciaries or other representatives is just and reasonable, shall make an order approving the agreement and directing all fiduciaries subject to its jurisdiction to execute the agreement.  Minor children represented only by their parents may be bound only if their parents join with other competent persons in execution of the compromise.  Upon the making of the order and the execution of the agreement, all further disposition of the estate is in accordance with the terms of the agreement. [L 1996, c 288, pt of §1]



§560:3-1201 - Collection of personal property by affidavit.

PART 12.  COLLECTION OF PERSONAL PROPERTY BY AFFIDAVIT AND

SUMMARY ADMINISTRATION PROCEDURE FOR SMALL ESTATES

§560:3-1201  Collection of personal property by affidavit.  (a)  Any person indebted to the decedent or having possession of tangible personal property or an instrument evidencing a debt, obligation, stock, chose in action, or other intangible personal property belonging to the decedent shall make payment of the indebtedness or deliver the tangible personal property or an instrument evidencing the debt, obligation, stock, chose in action, or other intangible personal property to a person or persons claimed to be the successor or successors of the decedent or to the department of human services where the department has a claim against the estate pursuant to section 346-15 or 346-37, upon being presented a death certificate for the decedent and an affidavit made by or on behalf of the claimed successor or successors or the department of human services stating that:

(1)  The gross value of the decedent's estate in this State does not exceed $100,000; except that any motor vehicles registered in the decedent's name may be transferred regardless of value pursuant to this section;

(2)  No application or petition for the appointment of a personal representative is pending or has been granted in this State; and

(3)  (A)  The claimed successor or successors are entitled to the property and explaining the relationship of the claimed successor or successors to the decedent; or

(B)  The department of human services has a claim against the estate pursuant to section 346-15 or 346-37.

The affidavit of the department of human services shall have priority over any other claim presented pursuant to this section.

(b)  Upon presentation of an affidavit meeting the requirements of subsection (a), any person having legal authority to issue a certificate or other evidence of ownership of tangible personal property or a debt, obligation, stock, chose in action, or other intangible personal property belonging to the decedent shall change the registered ownership of the decedent's interest in the property from the decedent to the decedent's claimed successor or successors and shall issue a certificate or other document evidencing the ownership of the property by the decedent's claimed successor or successors. [L 1996, c 288, pt of §1; am L 2000, c 48, §6 and c 102, §3]



§560:3-1202 - Effect of affidavit.

§560:3-1202  Effect of affidavit.  The person paying, delivering, transferring, or issuing personal property or the evidence thereof pursuant to affidavit is discharged and released to the same extent as if that person dealt with a personal representative of the decedent.  That person is not required to see to the application of the personal property or evidence thereof or to inquire into the truth of any statement in the affidavit.  If any person to whom an affidavit is delivered refuses to pay, deliver, transfer, or issue any personal property or evidence thereof, it may be recovered or its payment, delivery, transfer, or issuance compelled upon proof of their right in a proceeding brought for the purpose by or on behalf of the persons entitled thereto.  Any person to whom payment, delivery, transfer or issuance is made is answerable and accountable therefor to any personal representative of the estate or to any other person having a superior right. [L 1996, c 288, pt of §1]



§560:3-1203 - Small estates; summary administration procedure.

§560:3-1203  Small estates; summary administration procedure.  If it appears from the inventory and appraisal that the value of the entire estate, less liens and encumbrances, does not exceed homestead allowance, exempt property, family allowance, costs and expenses of administration, reasonable funeral expenses, and reasonable and necessary medical and hospital expenses of the last illness of the decedent, the personal representative, without giving notice to creditors, may immediately disburse and distribute the estate to the persons entitled thereto and file a closing statement as provided in section 560:3-1204. [L 1996, c 288, pt of §1]



§560:3-1204 - Small estates; closing by sworn statement of personal representative.

§560:3-1204  Small estates; closing by sworn statement of personal representative.  (a)  Unless prohibited by order of the court and except for estates being administered by supervised personal representatives, a personal representative may close an estate administered under the summary procedures of section 560:3-1203 by filing with the court, at any time after disbursement and distribution of the estate, a verified statement stating that:

(1)  To the best knowledge of the personal representative, the value of the entire estate, less liens and encumbrances, did not exceed homestead allowance, exempt property, family allowance, costs and expenses of administration, reasonable funeral expenses, and reasonable, necessary medical and hospital expenses of the last illness of the decedent;

(2)  The personal representative has fully administered the estate by disbursing and distributing it to the persons entitled thereto; and

(3)  The personal representative has sent a copy of the closing statement to all distributees of the estate and to all creditors or other claimants of whom the personal representative is aware whose claims are neither paid nor barred and has furnished a full account in writing of the administration to the distributees whose interests are affected.

(b)  If no actions or proceedings involving the personal representative are pending in the court one year after the closing statement is filed, the appointment of the personal representative terminates.

(c)  A closing statement filed under this section has the same effect as one filed under section 560:3-1003. [L 1996, c 288, pt of §1]



§560:3-1205 - Estates of $100,000 or less; clerk of court to administer.

§560:3-1205  Estates of $100,000 or less; clerk of court to administer.  If a person dies leaving property in this State of a total value not exceeding $100,000, and a personal representative of the estate has not been appointed in the State, the clerk of the court of the judicial circuit in which the decedent was residing or domiciled at the time of the decedent's death or left property may, upon the verified petition of the clerk or of any interested person, obtain an order authorizing the clerk to administer the estate, and, as the personal representative, the clerk shall collect and receive the property and administer the same.  The order may be made without notice or hearing, at the discretion of the court.  Except as otherwise specifically required or authorized by law or where the clerk may be interested as an heir, or devisee, no clerk of any court shall act as personal representative of any estate where the value of the same is in excess of $100,000.  No fees shall be allowed the clerk, except as set forth in section 560:3-1211. [L 1996, c 288, pt of §1; am L 2000, c 48, §7]



§560:3-1206 - Publication by clerk of appointment as personal representative; notice to creditors, heirs, etc.

§560:3-1206  Publication by clerk of appointment as personal representative; notice to creditors, heirs, etc.  (a)  If the estate has a total value of $10,000 or less, upon such appointment the clerk shall publish the fact by posting a notice thereof at the front entrance of the court house of the judicial circuit and by advertising the notice in the English language at least once in a newspaper of general circulation in the judicial circuit, the notice to state briefly that all creditors of the deceased must file with the clerk duly verified claims within sixty days from the date of publication, and that all persons claiming to be heirs of the estate are requested to file with the clerk notice of such claims within the period.  The court may direct that the advertising of the notice in a newspaper need not be made if it deems the same unnecessary.

(b)  If the estate has a total value in excess of $10,000, the content and method of giving notice, both of the pendency of the action and of all other acts for which notice is required, shall be as provided for informal probates in article III, part 3. [L 1996, c 288, pt of §1]

Rules of Court

Notice, see Hawaii Probate Rules, part A(III); HPR rule 51.



§560:3-1207 - Presentation of claims of creditors.

§560:3-1207  Presentation of claims of creditors.  All creditors of the decedent shall present their claims, duly verified under oath, to the clerk within the time specified in the notice. [L 1996, c 288, pt of §1]



§560:3-1208 - Claims barred when.

§560:3-1208  Claims barred when.  All claims of creditors not filed within the prescribed period from the date of the first publication are forever barred. [L 1996, c 288, pt of §1]



§560:3-1209 - Duties of clerk and distribution.

§560:3-1209  Duties of clerk and distribution.  The clerk shall make diligent effort to ascertain the names and whereabouts of the heirs, or the whereabouts of the devisees of the decedent and present evidence relating thereto to the court having jurisdiction of the proceedings.  After the expiration of four months, in the case of an estate valued in excess of $10,000, or sixty days, in the case of an estate valued at $10,000 or less, after the first publication, the clerk shall pay or distribute the money, funds, or property of the estate in the order specified in section 560:3-805, including any allowances and exempt property under part 4 of article II authorized by the court, and the excess, if any, to or among such persons as may be found by the court to be persons entitled thereto as distributees. [L 1996, c 288, pt of §1]



§560:3-1210 - Undistributed proceeds or balances, disposition.

§560:3-1210  Undistributed proceeds or balances, disposition.  When any balance remains in the hands of the clerk, after payment in the order specified in section 560:3-805, and no heirs or devisees of the decedent, entitled to the balance, can be located after reasonable search and inquiry, the clerk, after the expiration of one year after the first publication, shall report the fact to the court, which shall forthwith enter an order forwarding such property to the state director of finance, and the clerk thereupon shall immediately deposit the money or funds, or any balance, with the director for disposition as provided in chapter 523A.  The director at any time may authorize the payment out of the general funds of the State of any amount so forwarded to any person who establishes to the satisfaction of the director that the person is legally entitled thereto as an heir or devisee of the decedent, and the person shall be entitled to receive the amount thereof out of any moneys in the treasury not otherwise appropriated, upon warrant drawn by the state comptroller. [L 1996, c 288, pt of §1]



§560:3-1211 - Exemption from costs.

§560:3-1211  Exemption from costs.  All proceedings under this part shall be free from all costs of court, except that the clerk may charge the actual expenses for advertising the notice specified in section 560:3-1206, the advertising, posting, or service fees required in carrying out any order of the court, including orders relating to the sale of real or personal property, and any expenses reasonably necessary for the preservation, disposal, distribution, and administration of the estate, together with a fee of three per cent of the market value of the first $100,000 in the gross estate, the fee to be paid into the treasury of the State as a government realization from any available assets of the estate; provided that if the administration is completed by another personal representative on account of the size of the estate or for any other reason, no fee shall be charged by the clerk. [L 1996, c 288, pt of §1; am L 2000, c 48, §8]



§560:3-1212 - Estates of persons leaving no known relatives.

§560:3-1212  Estates of persons leaving no known relatives.  Every coroner or medical examiner who is called to investigate the death of any person leaving no known spouse or reciprocal beneficiary, issue, parent, grandparent, or issue of grandparents over the age of majority in the State, shall take immediate charge of the decedent's personal effects and if in the discretion of the coroner the value of such personal effects is in excess of $2,500, forthwith deliver them to the clerk of the court of the judicial circuit in which such decedent died.

If after ten days no person appears, competent to initiate appropriate probate proceedings, the clerk shall administer the estate pursuant to the provisions of this part; provided that if the decedent's estate is of a value exceeding $100,000, the clerk shall notify the judge of the circuit having charge of the probate calendar, and shall petition for the appointment of a personal representative of such estate other than the clerk.  In the meantime the clerk may take such steps as may be appropriate to preserve and conserve the real and personal property of the decedent.  All expenses in connection with the taking possession, care, and conservation of the property and with such proceedings shall be proper charges against the estate of the decedent.  The corporation counsel or county attorney of each county shall advise, assist, and represent as far as necessary any of such officers in the performance of any act or the institution or prosecution of any proceeding required by this section.  If the decedent's estate is of a value not exceeding $2,500 and the decedent has no known relatives or whose relatives have failed to indicate any means of disposition of the estate, then the coroner or medical examiner having custody of the property shall dispose of the property in an appropriate manner, which may be any one of the following or a combination thereof:

(1)  Where the estate consists only of money and is not in excess of $2,500 and expenditures have been made in connection with such death, to reimburse the appropriate city and/or county office that made the disbursement to defray said expenses;

(2)  Where the estate consists of cash or personal belongings of monetary value, or both, not exceeding $2,500, to liquidate the personal belongings and apply the proceeds, together with the cash, if the total does not exceed $2,500, in accordance with paragraph (1);

(3)  Where the assets in the estate are of no monetary value (unsalable) and in the best judgment and discretion of the coroner or medical examiner can be used by some charitable institution, to donate the assets to whatever charitable institution is willing and able to pick up the assets in question;

(4)  Where the assets have no value whatsoever or are in such condition that, in the best judgment and discretion of the coroner or medical examiner, a charitable institution cannot use the properties, or will not receive the properties, to destroy the same in  any manner the coroner or medical examiner sees fit; and

(5)  If under paragraphs (1) and (2), there are assets remaining, then the coroner or medical examiner shall forthwith forward the same to the state director of finance for disposition as provided in chapter 523A. [L 1996, c 288, pt of §1; am L 1997, c 383, §19; am L 2000, c 48, §9]



§560:3-1213 - Reserved.

§560:3-1213  Reserved.



§560:3-1214 - Annual audit of accounts of clerk.

§560:3-1214  Annual audit of accounts of clerk.  Any other law to the contrary notwithstanding, the comptroller of the State shall audit not less frequently than annually the accounts and transactions of the clerks of the courts in their official capacity as conservators or as personal representatives of small estates, and report the results of the audit to the judges of the respective courts. [L 1996, c 288, pt of §1; am L 2004, c 161, §27]



§560:3-1215 - Prohibition on the private practice of law by attorneys for small estates.

§560:3-1215  Prohibition on the private practice of law by attorneys for small estates.  No person who, pursuant to sections 560:3-1205 to 560:3-1214, or any of them, performs any services as or for the clerk of the first circuit court, for which the person is compensated from public funds, shall engage in the private practice of law, provided that the person shall be entitled to accept fees or other compensation in connection with masterships. [L 1996, c 288, pt of §1]



§560:4-101 to 560 - 4-401 REPEALED.

ARTICLE IV [OLD]

FOREIGN PERSONAL REPRESENTATIVES;

ANCILLARY ADMINISTRATION

§§560:4-101 to 560:4-401  REPEALED.  L 1996, c 288, pt of §6.

ARTICLE IV

FOREIGN PERSONAL REPRESENTATIVES; ANCILLARY ADMINISTRATION

Cross References

Effect and transition of L 1996, c 288 amendments, see §560:8-201.

PART 1.  DEFINITIONS

§560:4-101  Definitions.  In this article:

"Local administration" means administration by a personal representative appointed in this State pursuant to appointment proceedings described in article III.

"Local personal representative" includes any personal representative appointed in this State pursuant to appointment proceedings described in article III and excludes foreign personal representatives who acquire the power of a local personal representative pursuant to section 560:4-205.

"Resident creditor" means a person domiciled in, or doing business in this State, who is, or could be, a claimant against an estate of a nonresident decedent. [L 1996, c 288, pt of §1]



§560:4-201 - Payment of debt and delivery of property to domiciliary foreign personal representative without local administration.

PART 2.  POWERS OF FOREIGN PERSONAL REPRESENTATIVES

§560:4-201  Payment of debt and delivery of property to domiciliary foreign personal representative without local administration.  At any time after the expiration of sixty days from the death of a nonresident decedent, any person indebted to the estate of the nonresident decedent or having possession or control of personal property, or of an instrument evidencing a debt, obligation, stock or chose in action belonging to the estate of the nonresident decedent may pay the debt, deliver the personal property, or the instrument evidencing the debt, obligation, stock or chose in action, to the domiciliary foreign personal representative of the nonresident decedent upon being presented with proof of appointment and an affidavit made by or on behalf of the representative stating:

(1)  The date of the death of the nonresident decedent;

(2)  That no local administration, or application or petition therefor, is pending in this State; and

(3)  That the domiciliary foreign personal representative is entitled to payment or delivery. [L 1996, c 288, pt of §1]



§560:4-202 - Payment or delivery discharges.

§560:4-202  Payment or delivery discharges.  Payment or delivery made in good faith on the basis of the proof of authority and affidavit releases the debtor or person having possession of the personal property to the same extent as if payment or delivery had been made to a local personal representative. [L 1996, c 288, pt of §1]



§560:4-203 - Resident creditor notice.

§560:4-203  Resident creditor notice.  Payment or delivery under section 560:4-201 may not be made if a resident creditor of the nonresident decedent has notified the debtor of the nonresident decedent or the person having possession of the personal property belonging to the nonresident decedent that the debt should not be paid nor the property delivered to the domiciliary foreign personal representative. [L 1996, c 288, pt of §1]



§560:4-204 - Proof of authority-bond.

§560:4-204  Proof of authority-bond.  If no local administration or application or petition therefor is pending in this State, a domiciliary foreign personal representative may file with a court in this State in a judicial circuit in which property belonging to the decedent is located, authenticated copies of the representative's appointment and of any official bond the representative has given. [L 1996, c 288, pt of §1]



§560:4-205 - Powers.

§560:4-205  Powers.  A domiciliary foreign personal representative who has complied with section 560:4-204 may exercise as to assets in this State all powers of a local personal representative and may maintain actions and proceedings in this State subject to any conditions imposed upon nonresident parties generally. [L 1996, c 288, pt of §1]



§560:4-206 - Power of representatives in transition.

§560:4-206  Power of representatives in transition.  The power of a domiciliary foreign personal representative under section 560:4-201 or 560:4-205 shall be exercised only if there is no administration or application therefor pending in this State.  An application or petition for local administration of the estate terminates the power of the foreign personal representative to act under section 560:4-205, but the local court may allow the foreign personal representative to exercise limited powers to preserve the estate.  No person who, before receiving actual notice of a pending local administration, has changed the person's position in reliance upon the powers of a foreign personal representative shall be prejudiced by reason of the application or petition for, or grant of, local administration.  The local personal representative is subject to all duties and obligations which have accrued by virtue of the exercise of the powers by the foreign personal representative and may be substituted for that person in any action or proceedings in this State. [L 1996, c 288, pt of §1]



§560:4-207 - Ancillary and other local administrations; provisions governing.

§560:4-207  Ancillary and other local administrations; provisions governing.  In respect to a nonresident decedent, the provisions of article III of this chapter govern:

(1)  Proceedings, if any, in a court of this State for probate of the will, appointment, removal, supervision, and discharge of the local personal representative, and any other order concerning the estate; and

(2)  The status, powers, duties, and liabilities of any local personal representative and the rights of claimants, purchasers, distributees, and others in regard to a local administration. [L 1996, c 288, pt of §1]



§560:4-301 - Jurisdiction by act of foreign personal representative.

PART 3.  JURISDICTION OVER FOREIGN REPRESENTATIVES

§560:4-301  Jurisdiction by act of foreign personal representative.  A foreign personal representative submits personally to the jurisdiction of the courts of this State in any proceeding relating to the estate by:

(1)  Filing authenticated copies of the foreign personal representative's appointment as provided in section 560:4-204;

(2)  Receiving payment of money or taking delivery of personal property under section 560:4-201; or

(3)  Doing any act as a personal representative in this State which would have given the State jurisdiction over that foreign personal representative as an individual.

Jurisdiction under paragraph (2) is limited to the money or value of personal property collected. [L 1996, c 288, pt of §1]



§560:4-302 - Jurisdiction by act of decedent.

§560:4-302  Jurisdiction by act of decedent.  In addition to jurisdiction conferred by section 560:4-301, a foreign personal representative is subject to the jurisdiction of the courts of this State to the same extent that the decedent was subject to jurisdiction immediately prior to death. [L 1996, c 288, pt of §1]



§560:4-303 - Service on foreign personal representative.

§560:4-303  Service on foreign personal representative.  (a)  Service of process may be made upon the foreign personal representative by registered or certified mail, addressed to the foreign personal representative's last reasonably ascertainable address, requesting a return receipt signed by addressee only. Notice by ordinary first class mail is sufficient if registered or certified mail service to the addressee is unavailable. Service may be made upon a foreign personal representative in the manner in which service could have been made under other laws of this State on either the foreign personal representative or the decedent immediately prior to death.

(b)  If service is made upon a foreign personal representative as provided in subsection (a), the foreign personal representative shall be allowed at least thirty days within which to appear or respond. [L 1996, c 288, pt of §1]



§560:4-401 - Effect of adjudication for or against personal representative.

PART 4.  JUDGMENTS AND PERSONAL REPRESENTATIVE

§560:4-401  Effect of adjudication for or against personal representative.  An adjudication rendered in any jurisdiction in favor of or against any personal representative of the estate is as binding on the local personal representative as if the local personal representative were a party to the adjudication. [L 1996, c 288, pt of §1]



§560:5-101 - Short title.

ARTICLE V

GUARDIANSHIP AND PROTECTIVE PROCEEDINGS

Note

Article heading amended by L 2004, c 161, §24.

Cross References

Effect of L 2004, c 161 amendments, see §560:8-301.

PART 1.  GENERAL PROVISIONS

§560:5-101  Short title.  Parts 1 through 4 of this article may be cited as the Uniform Guardianship and Protective Proceedings Act. [L 2004, c 161, pt of §1]



§560:5-101 to 560 - 5-105 REPEALED.

ARTICLE V [OLD]

PROTECTION OF PERSONS UNDER DISABILITY AND

THEIR PROPERTY--REPEALED

PART 1.  [OLD] GENERAL PROVISIONS--REPEALED

§§560:5-101 to 560:5-105  REPEALED.  L 2004, c 161, §37.



§560:5-102 - Definitions.

§560:5-102  Definitions.  In parts 1 through 4 of this article:

"Conservator" means a person who is appointed by a court to manage the estate of a protected person.  The term includes a limited conservator.

"Court" means either a circuit court in this State having jurisdiction in matters relating to the affairs of decedents or the family court, depending on which court has subject matter jurisdiction under section 560:5-106.

"Guardian" means a person who has qualified as a guardian of a minor or incapacitated person pursuant to appointment by a parent, spouse, reciprocal beneficiary, or by the court.  The term includes a limited, emergency, and temporary substitute guardian but not a guardian ad litem.

"Incapacitated person" means an individual who, for reasons other than being a minor, is unable to receive and evaluate information or make or communicate decisions to such an extent that the individual lacks the ability to meet essential requirements for physical health, safety, or self-care, even with appropriate and reasonably available technological assistance.

"Kokua kanawai" means an individual appointed by a court who has the role and authority granted under rule 113 of the Hawaii probate rules.

"Legal representative" includes an attorney, a representative payee, a guardian or conservator acting for a respondent in this State or elsewhere, a trustee or custodian of a trust or custodianship of which the respondent is a beneficiary, and an agent designated under a power of attorney, whether for health care or property, in which the respondent is identified as the principal.

"Minor" means an unemancipated individual who has not attained eighteen years of age.

"Parent" means a parent whose parental rights have not been terminated.

"Protected person" means a minor or other individual for whom a conservator has been appointed or other protective order has been made.

"Respondent" means an individual for whom the appointment of a guardian or conservator or other protective order is sought.

"Ward" means an individual for whom a guardian has been appointed. [L 2004, c 161, pt of §1]

Case Notes

Where judge, at the time judge entered the family court orders purporting to void the estate documents, was a district judge appointed under §571-8, not a circuit judge sitting by designation in family court under §571-4, the judge lacked original jurisdiction over guardianships of the property under this section as it stood prior to the 1996 amendments to the Hawaii uniform probate code.  110 H. 8, 129 P.3d 511.

Prior law.

Where definition of "incapacitated person" in §560:5-101 (2003), when read as a whole, sufficiently apprised ward of the bases on which the court would review the guardianship petition and any ambiguity in the statute did not render it "substantially incomprehensible", so as to overcome the "presumption of constitutionality", definition was not unconstitutionally vague.  113 H. 236, 151 P.3d 717.



§560:5-103 - Reserved.

§560:5-103  Reserved.



§560:5-104 - Facility of transfer.

§560:5-104  Facility of transfer.  (a)  Unless a person required to transfer money or personal property to a minor knows that a conservator has been appointed or that a proceeding for appointment of a conservator of the estate of the minor is pending, the person may do so, as to an amount or value not exceeding $10,000 a year, by transferring it to:

(1)  A person who has the care and custody of the minor and with whom the minor resides;

(2)  A guardian of the minor;

(3)  A custodian under chapter 553A, the Uniform Transfers To Minors Act or custodial trustee under chapter 554B, the Uniform Custodial Trust Act; or

(4)  A federally-insured financial institution as a deposit in an interest-bearing account or certificate in the sole name of the minor and giving notice of the deposit to the minor.

(b)  A person who transfers money or property in compliance with this section is not responsible for its proper application.

(c)  A guardian or other person who receives money or property for a minor under subsection (a)(1) or (2) shall only apply it to the support, care, education, health, and welfare of the minor, and may not derive a personal financial benefit except for reimbursement for necessary expenses.  Any excess shall be preserved for the future support, care, education, health, and welfare of the minor, and any balance shall be transferred to the minor upon emancipation or attaining majority. [L 2004, c 161, pt of §1]



§560:5-105 - Delegation of power by parent or guardian.

§560:5-105  Delegation of power by parent or guardian.  A parent or guardian of a minor or incapacitated person, by a power of attorney, may delegate to another person for a period not exceeding one year, which time limit shall be expressly stated in the document, any power regarding the care, custody, or property of the minor or ward, except the power to consent to marriage or adoption. [L 2004, c 161, pt of §1]



§560:5-106 - Subject matter jurisdiction.

§560:5-106  Subject matter jurisdiction.  This article applies to, and the court has jurisdiction over, guardianship and related proceedings for individuals domiciled or present in this State, protective proceedings for individuals domiciled in or having property located in this State, and property coming into the control of a guardian or conservator who is subject to the laws of this State.

(1)  Circuit court jurisdiction.  The circuit court shall have concurrent jurisdiction over guardianships and related proceedings concerning incapacitated adults.  The circuit court shall not have jurisdiction over guardianships and related proceedings concerning minors.  The circuit court shall have exclusive jurisdiction over conservatorship proceedings and those proceedings under part 4 of this article, for both adults and minors;

(2)  Family court jurisdiction.  The family court shall have exclusive jurisdiction over guardianships and related proceedings concerning minors and concurrent jurisdiction over guardianship and related proceedings concerning incapacitated adults.  The family court shall have exclusive jurisdiction over guardianship proceedings concerning minors, regardless of whether the proceeding is based upon the minor's age or the minor's status as an incapacitated person; and

(3)  Consolidation of proceedings regarding same person.  Where protective and guardianship proceedings relating to the same person have been initiated, they may be consolidated in the court as the court in the exercise of its discretion shall determine. [L 2004, c 161, pt of §1]

Cross References

Effect of L 2004, c 161 amendments, see §560:8-301.

Case Notes

Family court had subject matter jurisdiction to issue temporary restraining order under paragraphs (2) and (3) and §§571-8.5 and 560:1-302(b), where resolution of ward's capacity was required to be resolved, and an apparent threat of ward's removal from the court's jurisdiction was alleged.  113 H. 211, 151 P.3d 692.



§560:5-107 - Transfer of jurisdiction.

§560:5-107  Transfer of jurisdiction.  (a)  After the appointment of a guardian or conservator or entry of any other protective order, the court making the appointment or entering the order may transfer the proceeding to a court in another circuit in this State or to another state if the court is satisfied that a transfer will serve the best interest of the ward or protected person.

(b)  If a guardianship or protective proceeding is pending in another state or a foreign country and a petition for guardianship or protective proceeding is filed in a court in this State, the court in this State shall notify the original court and, after consultation with the original court, assume or decline jurisdiction, whichever is in the best interest of the ward or protected person.

(c)  A guardian, conservator, or like fiduciary appointed in another state may petition the court for appointment as a guardian or conservator in this State if venue in this State is or will be established.  The appointment may be made upon proof of appointment in the other state and presentation of a certified copy of the portion of the court record in the other state specified by the court in this State.  Notice of hearing on the petition, together with a copy of the petition, shall be given to the ward or protected person, if the ward or protected person has attained fourteen years of age, and to the persons who would be entitled to notice if the regular procedures for appointment of a guardian or conservator under this article were applicable.  The court shall make the appointment in this State unless it concludes that the appointment would not be in the best interest of the ward or protected person.  Upon the filing of an acceptance of office and any required bond, the court shall issue appropriate letters of guardianship or conservatorship.  Within fourteen days after an appointment, the guardian or conservator shall send or deliver a copy of the order of appointment to the ward or protected person, if the ward or protected person has attained fourteen years of age, and to all persons given notice of the hearing on the petition. [L 2004, c 161, pt of §1]



§560:5-108 - Venue.

§560:5-108  Venue.  (a)  Venue for a guardianship proceeding for a minor is in the circuit of this State in which the minor resides or is present at the time the proceeding is commenced.

(b)  Venue for a guardianship proceeding for an incapacitated person:

(1)  Is in the circuit of this State in which the respondent resides; or

(2)  If the respondent has been admitted to an institution by order of a court of competent jurisdiction, is in the circuit in which the court is located.

Venue for the appointment of an emergency or a temporary substitute guardian of an incapacitated person is also in the circuit in which the respondent is present.

(c)  Venue for a protective proceeding is in the circuit of this State in which the respondent resides, whether or not a guardian has been appointed in another place or, if the respondent does not reside in this State, in any circuit of this State in which property of the respondent is located.

(d)  If a proceeding under this article is brought in more than one circuit in this State, the court of the circuit in which the proceeding is first brought shall have the exclusive right to proceed unless that court determines that venue is properly in another court or that the interests of justice otherwise require that the proceeding be transferred. [L 2004, c 161, pt of §1]



§560:5-109 - Practice in court.

§560:5-109  Practice in court.  (a)  Except as otherwise provided in this article:

(1)  Guardianship proceedings under this article pending in the family court are governed by the Hawaii family court rules including the rules concerning appellate review; and

(2)  Guardianship and protective proceedings under this article pending in the court are governed by the Hawaii probate rules, including rules concerning appellate review.

(b)  If guardianship and protective proceedings as to the same individual are commenced or pending in the same circuit, the proceedings may be consolidated. [L 2004, c 161, pt of §1]



§560:5-110 - Letters of office.

§560:5-110  Letters of office.  Upon the guardian's filing of an acceptance of office, the court shall issue appropriate letters of guardianship.  Upon the conservator's filing of an acceptance of office and any required bond, the court shall issue appropriate letters of conservatorship.  Letters of guardianship shall indicate whether the guardian was appointed by the court, a parent, or the spouse or reciprocal beneficiary.  Any limitation on the powers of a guardian or conservator or of the assets subject to a conservatorship shall be endorsed on the guardian's or conservator's letters. [L 2004, c 161, pt of §1]



§560:5-111 - Effect of acceptance of appointment.

§560:5-111  Effect of acceptance of appointment.  By accepting appointment, a guardian or conservator submits personally to the jurisdiction of the court in any proceeding relating to the guardianship or conservatorship.  The petitioner shall send or deliver notice of any proceeding to the guardian or conservator at the guardian's or conservator's address shown in the court records and at any other address then known to the petitioner. [L 2004, c 161, pt of §1]



§560:5-112 - Termination of or change in guardian's or conservator's appointment.

§560:5-112  Termination of or change in guardian's or conservator's appointment.  (a)  The appointment of a guardian or conservator terminates upon the death, resignation, or removal of the guardian or conservator or upon termination of the guardianship or conservatorship.  A resignation of a guardian or conservator is effective when approved by the applicable court.  An appointment by a parent, spouse, or reciprocal beneficiary as guardian under an informally probated will terminates if the will is later denied probate in a formal proceeding.  Termination of the appointment of a guardian or conservator does not affect the liability of either for previous acts or the obligation to account for money and other assets of the ward or protected person.

(b)  A ward, protected person, person interested in the welfare of a ward or protected person, or governmental agency may petition for removal of a guardian or conservator on the ground that removal would be in the best interest of the ward or protected person or for other good cause.  A guardian or conservator may petition for permission to resign.  A petition for removal or permission to resign may include a request for appointment of a successor guardian or conservator.

(c)  The court may appoint an additional guardian or conservator at any time, to serve immediately or upon some other designated event, and may appoint a successor guardian or conservator in the event of a vacancy or make the appointment in contemplation of a vacancy, to serve if a vacancy occurs.  An additional or successor guardian or conservator may file an acceptance of appointment at any time after the appointment, but not later than thirty days after the occurrence of the vacancy or other designated event.  The additional or successor guardian or conservator becomes eligible to act on the occurrence of the vacancy or designated event, or the filing of the acceptance of appointment, whichever last occurs.  A successor guardian or conservator succeeds to the predecessor's powers, and a successor conservator succeeds to the predecessor's title to the protected person's assets.

(d)  Notwithstanding section 560:1-401, the court, without a hearing, may remove or accept the resignation of a guardian and appoint the public guardian under chapter 551A as a temporary or successor guardian upon the filing of a petition with notice by regular mail to the last known address of those persons entitled to notice in section 560:5-309 and upon such instructions as the court deems necessary. [L 2004, c 161, pt of §1]



§560:5-113 - Notice.

§560:5-113  Notice.  (a)  Except as otherwise ordered or waived by the court for good cause, if notice of a hearing on a petition is required, other than a notice for which specific requirements are otherwise provided, the petitioner shall give notice of the time and place of the hearing to the person to be notified.  Notice shall be given in compliance with section 560:1-401, at least fourteen days before the hearing.

(b)  Proof of notice shall be made before or at the hearing and filed in the proceeding. [L 2004, c 161, pt of §1]



§560:5-114 - Waiver of notice.

§560:5-114  Waiver of notice.  A person may waive notice, in writing, signed by the person or the person's attorney and filed in the proceeding.  However, a respondent, ward, or protected person may not waive notice. [L 2004, c 161, pt of §1]



§560:5-115 - Guardian ad litem.

§560:5-115  Guardian ad litem.  At any stage of a proceeding, the court or the family court may appoint a guardian ad litem if the court or the family court determines that representation of the interest otherwise would be inadequate.  If not precluded by a conflict of interest, a guardian ad litem may be appointed to represent several individuals or interests.  The court or the family court shall state on the record the duties of the guardian ad litem and its reasons for the appointment.  Persons appointed by the court or the family court, as applicable, to serve as guardians ad litem or to perform any other duties that may be requested by the court in guardianship and protective proceedings shall be compensated in the amounts, if any, that the court deems appropriate and reasonable.  Any such compensation shall be paid from the respondent's assets or other source under the jurisdiction of the court or the family court as it shall order. [L 2004, c 161, pt of §1]



§560:5-116 - Request for notice; interested persons.

§560:5-116  Request for notice; interested persons.  An interested person not otherwise entitled to notice who desires to be notified before any order is made in a guardianship proceeding, including a proceeding after the appointment of a guardian, or in a protective proceeding, may file a request for notice with the clerk of the court in which the proceeding is pending.  The clerk shall send or deliver a copy of the request to the guardian and to the conservator, if one has been appointed.  A request is not effective unless it contains a statement showing the interest of the person making it and the address of that person or a lawyer to whom notice is to be given.  The request is effective only as to proceedings conducted after its filing.  A governmental agency paying or planning to pay benefits, or providing services, to the respondent or protected person is an interested person in a protective proceeding. [L 2004, c 161, pt of §1]



§560:5-117 - Multiple appointments or nominations.

§560:5-117  Multiple appointments or nominations.  If a respondent or other person makes more than one written appointment or nomination of a guardian or a conservator, the most recent controls. [L 2004, c 161, pt of §1]



§560:5-201 - Appointment and status of guardian.

PART 2.  GUARDIANSHIP OF MINOR

§560:5-201  Appointment and status of guardian.  A person becomes a guardian of a minor by parental appointment or upon appointment by the court.  The guardianship continues until terminated, without regard to the location of the guardian or minor ward. [L 2004, c 161, pt of §1]



§560:5-201 to 560 - 5-212 REPEALED.

PART 2.  [OLD] GUARDIANS OF THE PERSON OF MINORS--REPEALED

§§560:5-201 to 560:5-212  REPEALED.  L 2004, c 161, §37.



§560:5-202 - Parental appointment of guardian.

§560:5-202  Parental appointment of guardian.  (a)  A guardian may be appointed by will or other signed writing by a parent for any minor child the parent has or may have in the future.  The appointment may specify the desired limitations on the powers to be given to the guardian.  The appointing parent may revoke or amend the appointment before confirmation by the court.

(b)  Before the appointment becomes effective, the court may confirm the parent's selection of a guardian and terminate the rights of others to object upon:

(1)  Petition of an appointing parent;

(2)  A finding that the appointing parent will likely become unable to care for the child within two years; and

(3)  Notice as provided in section 560:5-205(a).

(c)  Subject to section 560:5-203, the appointment of a guardian becomes effective upon:

(1)  The appointing parent's death;

(2)  An adjudication that the parent is an incapacitated person; or

(3)  A written determination by a physician who has examined the parent that the parent is no longer able to care for the child,

whichever first occurs.

(d)  The guardian becomes eligible to act upon the filing of an acceptance of appointment.  An acceptance of appointment shall be filed within thirty days after the guardian's appointment becomes effective.  The guardian shall:

(1)  File the acceptance of appointment and a copy of the will with the court of the circuit in which the will was or could be probated or, in the case of another appointing instrument, file the acceptance of appointment and the appointing instrument with the court of the circuit in which the minor resides or is present; and

(2)  Give written notice of the acceptance of appointment to the appointing parent, if living, the minor, if the minor has attained fourteen years of age, and a person other than the parent having care and custody of the minor.

(e)  Unless the appointment was previously confirmed by the court, the notice given under subsection (d)(2) shall include a statement of the right of those notified to terminate the appointment by filing a written objection in the court as provided in section 560:5-203.

(f)  Unless the appointment was previously confirmed by the court, within thirty days after filing the notice and the appointing instrument, a guardian shall petition the court for confirmation of the appointment, giving notice in the manner provided in section 560:5-205(a).

(g)  The appointment of a guardian by a parent does not supersede the parental rights of either parent.  If both parents are dead or have been adjudged incapacitated persons, an appointment by the last parent who died or was adjudged incapacitated has priority.  An appointment by a parent which is effected by filing the guardian's acceptance under a will probated in the state of the testator's domicile is effective in this State.

(h)  The powers of a guardian who timely complies with the requirements of subsections (d) and (f) relate back to give acts by the guardian, which are of benefit to the minor and occurred on or after the date the appointment became effective, the same effect as those that occurred after the filing of the acceptance of the appointment.

(i)  The authority of a guardian appointed under this section terminates upon the appointment of a guardian by the court or the giving of written notice to the guardian of the filing of an objection pursuant to section 560:5-203, whichever occurs first. [L 2004, c 161, pt of §1]



§560:5-203 - Objection by minor or others to parental appointment.

§560:5-203  Objection by minor or others to parental appointment.  Until the court has confirmed an appointee under section 560:5-202, a minor who is the subject of an appointment by a parent and who has attained fourteen years of age, the other parent, or a person other than a parent or guardian having care or custody of the minor, may prevent or terminate the appointment at any time by filing a written objection in the court in which the appointing instrument is filed and giving notice of the objection to the guardian and any other persons entitled to notice of the acceptance of the appointment.  An objection may be withdrawn, and if withdrawn, is of no effect.  The objection shall not preclude judicial appointment of the person selected by the parent.  The court may treat the filing of an objection as a petition for the appointment of an emergency or a temporary guardian under section 560:5-204, and proceed accordingly. [L 2004, c 161, pt of §1]



§560:5-204 - Judicial appointment of guardian; conditions for appointment.

§560:5-204  Judicial appointment of guardian; conditions for appointment.  (a)  A minor or a person interested in the welfare of a minor may petition for appointment of a guardian.

(b)  The court may appoint a guardian for a minor if the court finds the appointment is in the minor's best interest, and:

(1)  The parents consent;

(2)  All parental rights have been terminated; or

(3)  The parents are unwilling or unable to exercise their parental rights.

(c)  If a guardian is appointed by a parent pursuant to section 560:5-202 and the appointment has not been prevented or terminated under section 560:5-203, that appointee has priority for appointment.  However, the court may proceed with another appointment upon a finding that the appointee under section 560:5-202 has failed to accept the appointment within thirty days after notice of the guardianship proceeding.

(d)  If necessary and on petition or motion and whether or not the conditions of subsection (b) have been established, the court may appoint a temporary guardian for a minor upon a showing that an immediate need exists and that the appointment would be in the best interest of the minor.  Notice in the manner provided in section 560:5-113 shall be given to the parents and to a minor who has attained fourteen years of age.  Except as otherwise ordered by the court, the temporary guardian has the authority of an unlimited guardian, but the duration of the temporary guardianship shall not exceed twelve months.  Within five days after the appointment, the temporary guardian shall send or deliver a copy of the order to all individuals who would be entitled to notice of hearing under section 560:5-205.

(e)  If the court finds that following the procedures of this part will likely result in substantial harm to a minor's health or safety and that no other person appears to have authority to act under the circumstances, the court, on appropriate petition, may appoint an emergency guardian for the minor.  The duration of the guardian's authority may not exceed thirty days and the guardian may exercise only the powers specified in the order.  Reasonable notice of the time and place of a hearing on the petition for appointment of an emergency guardian shall be given to:

(1)  The minor, if the minor has attained fourteen years of age;

(2)  Each living parent of the minor; and

(3)  A person having care or custody of the minor, if other than a parent.

The court may dispense with the notice if it finds from affidavit or testimony that the minor will be substantially harmed before a hearing can be held on the petition.  If the guardian is appointed without notice, notice of the appointment shall be given within forty-eight hours after the appointment and a hearing on the appropriateness of the appointment held within five days after the appointment. [L 2004, c 161, pt of §1; am L 2009, c 6, §1]



§560:5-205 - Judicial appointment of guardian; procedure.

§560:5-205  Judicial appointment of guardian; procedure.  (a)  After a petition for appointment of a guardian is filed, the court shall schedule a hearing, and the petitioner shall give notice of the time and place of the hearing, together with a copy of the petition, to:

(1)  The minor, if the minor has attained fourteen years of age and is not the petitioner;

(2)  Any person alleged to have had the primary care and custody of the minor during the sixty days before the filing of the petition;

(3)  Each living legal parent of the minor whose parental rights have not been terminated pursuant to chapter 571 or 587 or if one parent is deceased, the adult nearest in kinship to the deceased parent that can be found.  If both parents are deceased, notice shall be given to each adult sibling of the minor who can be found or, if none, each adult nearest in kinship to each deceased parent that can be found.  For good cause, the court may waive notice to the nearest in kinship upon showing that all reasonable efforts have been made to ascertain the identity and address of the person or to effect notice, that the efforts were unsuccessful, and that further efforts should not be required because that person has not demonstrated a reasonable degree of interest in or concern about the minor;

(4)  Any person nominated as guardian by the minor if the minor has attained fourteen years of age;

(5)  Any appointee of a parent whose appointment has not been prevented or terminated under section 560:5-203; and

(6)  Any guardian or conservator currently acting for the minor in this State or elsewhere.

(b)  The court, upon hearing, shall make the appointment if it finds that a qualified person seeks appointment, venue is proper, the required notices have been given, the conditions of section 560:5-204(b) have been met, and the best interest of the minor will be served by the appointment.  In other cases, the court may dismiss the proceeding or make any other disposition of the matter that will serve the best interest of the minor.

(c)  If the court determines at any stage of the proceeding, before or after appointment, that the interests of the minor are or may be inadequately represented, it may appoint a lawyer to represent the minor, giving consideration to the choice of the minor if the minor has attained fourteen years of age. [L 2004, c 161, pt of §1]



§560:5-206 - Judicial appointment of guardian; priority of minor's nominee; limited guardianship.

§560:5-206  Judicial appointment of guardian; priority of minor's nominee; limited guardianship.  (a)  The court shall appoint as guardian a person whose appointment will be in the best interest of the minor.  The court shall appoint a person nominated by the minor, if the minor has attained fourteen years of age, unless the court finds the appointment will be contrary to the best interest of the minor.

(b)  In the interest of developing self-reliance of a ward or for other good cause, the court, at the time of appointment or later, on its own motion or on motion of the minor ward or other interested person, may limit the powers of a guardian otherwise granted by this part and thereby create a limited guardianship, except where a guardian was appointed subsequent to parental rights terminated under chapter 571 or 587.  Following the same procedure, the court may grant additional powers or withdraw powers previously granted. [L 2004, c 161, pt of §1]



§560:5-207 - Duties of guardian.

§560:5-207  Duties of guardian.  (a)  Except as otherwise limited by the court, a guardian of a minor ward has the duties and responsibilities of a parent regarding the ward's support, care, education, health, and welfare.  A guardian shall act at all times in the ward's best interest and exercise reasonable care, diligence, and prudence.

(b)  A guardian shall:

(1)  Become or remain personally acquainted with the ward and maintain sufficient contact with the ward to know of the ward's capacities, limitations, needs, opportunities, and physical and mental health;

(2)  Take reasonable care of the ward's personal effects and bring a protective proceeding if necessary to protect other property of the ward;

(3)  Expend money of the ward that has been received by the guardian, for the ward's current needs for support, care, education, health, and welfare;

(4)  Conserve any excess money of the ward for the ward's future needs; provided that if a conservator has been appointed for the estate of the ward, the guardian shall pay the money at least quarterly to the conservator to be conserved for the ward's future needs;

(5)  Report the condition of the ward and account for money and other assets in the guardian's possession or subject to the guardian's control, as ordered by the court on application of any person interested in the ward's welfare or as required by court rule; and

(6)  Inform the court of any change in the ward's custodial dwelling or address. [L 2004, c 161, pt of §1]



§560:5-208 - Powers of guardian.

§560:5-208  Powers of guardian.  (a)  Except as otherwise limited by the court, a guardian of a minor ward has the powers of a parent regarding the ward's support, care, education, health, and welfare.

(b)  A guardian may:

(1)  Apply for and receive money for the support of the ward otherwise payable to the ward's parent, guardian, or custodian under the terms of any statutory system of benefits or insurance or any private contract, devise, trust, conservatorship, or custodianship;

(2)  If otherwise consistent with the terms of any order by a court of competent jurisdiction relating to custody of the ward, take custody of the ward and establish the ward's place of custodial dwelling; provided that a guardian may only establish or move the ward's custodial dwelling outside the State upon express authorization of the court;

(3)  If a conservator for the estate of a ward has not been appointed with existing authority, commence a proceeding, including an administrative proceeding, or take other appropriate action to compel a person to support the ward or to pay money for the benefit of the ward;

(4)  Consent to medical or other care, treatment, or service for the ward;

(5)  Consent to the marriage of the ward; and

(6)  If reasonable under all of the circumstances, delegate to the ward certain responsibilities for decisions affecting the ward's well-being.

(c)  The court may specifically authorize the guardian to consent to the adoption of the ward. [L 2004, c 161, pt of §1]



§560:5-209 - Rights and immunities of guardian.

§560:5-209  Rights and immunities of guardian.  (a)  A guardian shall be entitled to such reasonable compensation from the ward's estate for services as guardian and to reimbursement for room, board, and clothing provided by the guardian to the ward, but only as is approved by the court.

(b)  A guardian is not:

(1)  Legally obligated to use the guardian's personal funds for the ward's expenses;

(2)  Unless otherwise provided in the contract, individually liable on a contract properly entered into in the guardian's representative capacity in the exercise of the duties and powers as guardian unless the guardian fails to reveal the guardian's capacity and the identity of the ward in the contract;

(3)  Personally liable to a third person for acts of the ward solely by reason of the guardianship; and

(4)  Personally liable for injury to the ward resulting from the negligence or act of a third person providing medical or other care, treatment, or service to the ward except to the extent that a parent would be liable under the circumstances. [L 2004, c 161, pt of §1]



§560:5-210 - Termination of guardianship; other proceedings after appointment.

§560:5-210  Termination of guardianship; other proceedings after appointment.  (a)  A guardianship of a minor terminates upon the minor's death, adoption, emancipation or attainment of majority, or as ordered by the court.

(b)  A ward or a person interested in the welfare of a ward may petition for any order that is in the best interest of the ward.  The petitioner shall give notice of the hearing on the petition to the ward, if the ward has attained fourteen years of age and is not the petitioner, the guardian, and any other person as ordered by the court. [L 2004, c 161, pt of §1]



§560:5-301 - Appointment and status of guardian.

PART 3.  GUARDIANSHIP OF INCAPACITATED PERSON

§560:5-301  Appointment and status of guardian.  A person becomes a guardian of an incapacitated person by an appointment by a parent, spouse, or reciprocal beneficiary or upon appointment by the court.  The guardianship continues until terminated, without regard to the location of the guardian or ward. [L 2004, c 161, pt of §1]



§560:5-301 to 560 - 5-313 REPEALED.

PART 3.  [OLD] GUARDIANS OF THE PERSON OF

INCAPACITATED PERSONS--REPEALED

§§560:5-301 to 560:5-313  REPEALED.  L 2004, c 161, §37.



§560:5-302 - Appointment of guardian by will or other writing.

§560:5-302  Appointment of guardian by will or other writing.  (a)  A parent, by will or other signed writing, may appoint a guardian for an unmarried child who the parent believes is an incapacitated person, specify desired limitations on the powers to be given to the guardian, and revoke or amend the appointment before confirmation by the court.

(b)  An individual, by will or other signed writing, may appoint a guardian for the individual's spouse or reciprocal beneficiary who the appointing spouse or reciprocal beneficiary believes is an incapacitated person, specify desired limitations on the powers to be given to the guardian, and revoke or amend the appointment before confirmation by the court.

(c)  The incapacitated person, the person having care or custody of the incapacitated person, if other than the appointing parent, spouse, or reciprocal beneficiary, or the adult nearest in kinship to the incapacitated person, may file a written objection to an appointment, unless the court has confirmed the appointment under subsection (d).  The filing of the written objection terminates the appointment.  An objection may be withdrawn and, if withdrawn, is of no effect.  The objection shall not preclude judicial appointment of the person selected by the parent, spouse, or reciprocal beneficiary.  Notice of the objection shall be given to the guardian and any other person entitled to notice of the acceptance of the appointment.  The court may treat the filing of an objection as a petition for the appointment of an emergency guardian under section 560:5-312 or for the appointment of a limited or unlimited guardian under section 560:5-304 and proceed accordingly.

(d)  Before the appointment becomes effective, that court may confirm the appointing parent's, spouse's, or reciprocal beneficiary's selection of a guardian and terminate the rights of others to object upon:

(1)  Petition of the appointing parent, spouse, or reciprocal beneficiary;

(2)  A finding that the appointing parent, spouse, or reciprocal beneficiary will likely become unable to care for the incapacitated person within two years; and

(3)  Notice as provided in this section. [L 2004, c 161, pt of §1]



§560:5-303 - Appointment of guardian by will or other writing; effectiveness; acceptance; confirmation.

§560:5-303  Appointment of guardian by will or other writing; effectiveness; acceptance; confirmation.  (a)  The appointment of a guardian under section 560:5-302 becomes effective upon:

(1)  The death of the appointing parent, spouse, or reciprocal beneficiary;

(2)  The adjudication of incapacity of the appointing parent, spouse, or reciprocal beneficiary; or

(3)  A written determination by a physician who has examined the appointing parent, spouse, or reciprocal beneficiary that the appointing parent, spouse, or reciprocal beneficiary is no longer able to care for the incapacitated person,

whichever first occurs.

(b)  Unless a person having priority under section 560:5-310 has filed an acceptance of appointment, a guardian appointed under section 560:5-302 becomes eligible to act upon the filing of an acceptance of appointment, which shall be filed within thirty days after the guardian's appointment becomes effective.  The guardian shall:

(1)  File the notice of acceptance of appointment and a copy of the will with the court of the circuit in which the will was or could be probated or, in the case of another appointing instrument, file the acceptance of appointment and the appointing instrument with the court in the circuit in which the incapacitated person resides or is present; and

(2)  Give written notice of the acceptance of appointment to the appointing parent, spouse, or reciprocal beneficiary if living, the incapacitated person, a person having care or custody of the incapacitated person other than the appointing parent, spouse, or reciprocal beneficiary, and the adult nearest in kinship.

(c)  Unless the appointment was previously confirmed by the court, the notice given under subsection (b)(2) shall include a statement of the right of those notified to terminate the appointment by filing a written objection as provided in section 560:5-302.

(d)  An appointment effected by filing the guardian's acceptance under a will probated in the state of the testator's domicile is effective in this State.

(e)  Unless the appointment was previously confirmed by the court, within thirty days after filing the notice and the appointing instrument, a guardian appointed under section 560:5-302 shall file a petition in the court for confirmation of the appointment.  The petition shall include the information required under section 560:5-304 and detail the special circumstances of the appointment by a parent, spouse, or reciprocal beneficiary.  Notice of the filing shall be given in the manner provided in section 560:5-309.

(f)  The authority of a guardian appointed under section 560:5-302 terminates upon the appointment of a guardian by the court or the giving of written notice to the guardian of the filing of an objection pursuant to section 560:5-302, whichever first occurs.

(g)  The appointment of a guardian under this section is not a determination of incapacity.

(h)  The powers of a guardian who timely complies with the requirements of subsections (b) and (e) relate back to give acts by the guardian, which are of benefit to the incapacitated person and occurred on or after the date the appointment became effective, the same effect as those that occurred after the filing of the acceptance of appointment. [L 2004, c 161, pt of §1]

Case Notes

Under subsection (b), family court did not err in maintaining the appointment of a temporary guardian ad litem in view of the allegations of potential abuse and undue influence, as part of its continuing duty to protect the interest of the ward before the issues of the ward's capacity were resolved.  113 H. 211, 151 P.3d 692.



§560:5-304 - Judicial appointment of guardian; petition.

§560:5-304  Judicial appointment of guardian; petition.  (a)  An individual or a person interested in the individual's welfare may petition for a determination of incapacity, in whole or in part, and for the appointment of a limited or unlimited guardian for the individual.

(b)  The petition shall set forth the petitioner's name, residence, current address if different, relationship to the respondent, and interest in the appointment and, to the extent known, state or contain the following with respect to the respondent and the relief requested:

(1)  The respondent's name, age, principal residence, current street address, and, if different, the address of the dwelling in which it is proposed that the respondent will reside if the appointment is made;

(2)  The name and address of the respondent's:

(A)  Spouse or reciprocal beneficiary, or if the respondent has none, an adult with whom the respondent has resided for more than six months before the filing of the petition; and

(B)  Adult children or, if the respondent has none, the respondent's parents and adult siblings, or if the respondent has none, at least one of the adults nearest in kinship to the respondent who can be found;

(3)  The name and address of any person responsible for care or custody of the respondent;

(4)  The name and address of any legal representative of the respondent;

(5)  The name and address of any person nominated as guardian by the respondent;

(6)  The name and address of any agent appointed by the respondent under any medical directive, mental health care directive, or health care power of attorney, or, if none, any designated surrogate under section 327E‑5(f);

(7)  The name and address of any proposed guardian and the reason why the proposed guardian should be selected;

(8)  The reason why guardianship is necessary, including a brief description of the nature and extent of the respondent's alleged incapacity;

(9)  If an unlimited guardianship is requested, the reason why limited guardianship is inappropriate and, if a limited guardianship is requested, the powers to be granted to the limited guardian; and

(10)  A general statement of the respondent's property with an estimate of its value, including any insurance or pension, and the source and amount of any other anticipated income or receipts. [L 2004, c 161, pt of §1 as amended by c 224, §4]



§560:5-305 - Judicial appointment of guardian; preliminaries to hearing.

§560:5-305  Judicial appointment of guardian; preliminaries to hearing.  (a)  Upon receipt of a petition to establish a guardianship, the applicable court shall set a date and time for hearing the petition and may appoint a kokua kanawai.  The duties and reporting requirements of the kokua kanawai shall be limited to the relief requested in the petition.  The kokua kanawai shall be an individual having the training or experience that the court deems appropriate.

(b)  The court shall appoint a lawyer to represent the respondent in the proceeding if:

(1)  Requested by the respondent;

(2)  Recommended by the kokua kanawai; or

(3)  The court determines that the respondent needs representation.

(c)  Unless otherwise ordered by the court for good cause shown, the kokua kanawai shall interview the respondent in person and, to the extent that the respondent is able to understand:

(1)  Explain to the respondent the substance of the petition, the nature, purpose, and effect of the proceeding, the respondent's rights at the hearing, and the general powers and duties of a guardian;

(2)  Determine the respondent's views about the proposed guardian, the proposed guardian's powers and duties, and the scope and duration of the proposed guardianship;

(3)  Inform the respondent of the right to employ and consult with a lawyer at the respondent's own expense and the right to request a court-appointed lawyer; and

(4)  Inform the respondent that all costs and expenses of the proceeding, including respondent's attorney's fees, will be paid from the respondent's estate.

(d)  In addition to the duties imposed by subsection (c), the kokua kanawai shall:

(1)  Interview the petitioner and the proposed guardian;

(2)  Visit the respondent's present dwelling, unless otherwise ordered by the court for good cause shown, and visit any dwelling in which the respondent will live if the appointment is made;

(3)  Obtain information from any physician or other person who is known to have treated, advised, or assessed the respondent's relevant physical or mental condition; and

(4)  Make any other investigation the court directs.

(e)  The kokua kanawai shall promptly file a report in writing with the court, which shall include:

(1)  A recommendation as to whether a lawyer should be appointed to represent the respondent;

(2)  A summary of daily functions the respondent can manage without assistance, could manage with the assistance of supportive services or benefits, including use of appropriate technological assistance, and cannot manage;

(3)  Recommendations regarding the appropriateness of guardianship, including as to whether less restrictive means of intervention are available, the type of guardianship, and, if a limited guardianship, the powers to be granted to the limited guardian;

(4)  A statement of the qualifications of the proposed guardian, together with a statement as to whether the respondent approves or disapproves of the proposed guardian, and the powers and duties proposed or the scope of the guardianship;

(5)  A statement as to whether the proposed dwelling meets the respondent's individual needs;

(6)  A recommendation as to whether a professional evaluation or further evaluation is necessary; and

(7)  Any other matters the court directs. [L 2004, c 161, pt of §1; am L 2008, c 39, §3]



§560:5-306 - Judicial appointment of guardian; professional evaluation.

§560:5-306  Judicial appointment of guardian; professional evaluation.  At or before a hearing under this part, the court may order a professional evaluation of the respondent and shall order the evaluation if the respondent so demands.  If the court orders the evaluation, the respondent shall be examined by a physician, psychologist, or other individual appointed by the court who is qualified to evaluate the respondent's alleged impairment.  The examiner shall promptly file a written report with the court.  Unless otherwise directed by the court, the report shall contain:

(1)  A description of the nature, type, and extent of the respondent's specific cognitive and functional limitations;

(2)  An evaluation of the respondent's mental and physical condition and, if appropriate, educational potential, adaptive behavior, and social skills;

(3)  A prognosis for improvement and a recommendation as to the appropriate treatment or habilitation plan; and

(4)  The date of any assessment or examination upon which the report is based. [L 2004, c 161, pt of §1]



§560:5-307 - Confidentiality of records.

§560:5-307  Confidentiality of records.  The written report of a kokua kanawai and any professional evaluation are confidential and shall be sealed upon filing, but are available to:

(1)  The court;

(2)  The respondent without limitation as to use;

(3)  The petitioner, the kokua kanawai, any nominated guardian, and the petitioner's, nominated guardian's, and respondent's lawyers, for purposes of the proceeding; and

(4)  Other persons for any purposes that the court may order for good cause. [L 2004, c 161, pt of §1; am L 2008, c 39, §4]

Rules of Court

Confidentiality of records, see HPR rule 113.1



§560:5-308 - Judicial appointment of guardian; presence and rights at hearing.

§560:5-308  Judicial appointment of guardian; presence and rights at hearing.  (a)  Unless excused by the court for good cause, the proposed guardian shall attend the hearing.  The respondent shall attend and participate in the hearing, unless excused by the court for good cause.  The respondent may present evidence and subpoena witnesses and documents, examine witnesses, including any court-appointed physician, psychologist, or other individual qualified to evaluate the alleged impairment, and the kokua kanawai, and otherwise participate in the hearing.  The hearing may be held in a location convenient to the respondent and may be closed upon the request of the respondent and a showing of good cause.

(b)  Any person may request permission to participate in the proceeding.  The court may grant the request, with or without hearing, upon determining that the best interest of the respondent will be served.  The court may attach appropriate conditions to the participation. [L 2004, c 161, pt of §1]



§560:5-309 - Notice.

§560:5-309  Notice.  (a)  A copy of a petition for guardianship and notice of the hearing on the petition shall be served personally on the respondent.  The notice shall include a statement that the respondent must be physically present unless excused by the court, inform the respondent of the respondent's rights at the hearing, and include a description of the nature, purpose, and consequences of an appointment.  A failure to serve the respondent with a notice substantially complying with this subsection shall preclude the court from granting the petition.

(b)  In a proceeding to establish a guardianship, notice of the hearing shall be given to the persons listed in the petition.  For good cause, the court may waive notice to any person listed in the petition other than the respondent, upon a showing that all reasonable efforts have been made to ascertain the identity and address of the person or to effect notice, that the efforts were unsuccessful, and that further efforts should not be required because that person has not demonstrated a reasonable degree of interest in or concern about the respondent.  Failure to give notice under this subsection shall not preclude the appointment of a guardian or the making of a protective order.

(c)  Notice of the hearing on a petition for an order after appointment of a guardian, together with a copy of the petition, shall be given to the ward, the guardian, and any other person the court directs.

(d)  A guardian shall give notice of the filing of the guardian's report, together with a copy of the report, to the ward and any other person the court directs.  The notice shall be delivered or sent within fourteen days after the filing of the report. [L 2004, c 161, pt of §1]



§560:5-310 - Who may be guardian; priorities.

§560:5-310  Who may be guardian; priorities.  (a)  Subject to subsection (c), the court in appointing a guardian shall consider persons otherwise qualified in the following order of priority:

(1)  A guardian, other than a temporary or emergency guardian, currently acting for the respondent in this State or elsewhere;

(2)  A person nominated as guardian by the respondent, including the respondent's most recent nomination made in a durable power of attorney, if at the time of the nomination the respondent had sufficient capacity to express a preference;

(3)  An agent appointed by the respondent under any medical directive or health care power of attorney or, if none, any designated surrogate under section 327E-5(f);

(4)  The spouse or reciprocal beneficiary of the respondent or a person nominated by will or other signed writing of a deceased spouse or reciprocal beneficiary;

(5)  An adult child of the respondent;

(6)  A parent of the respondent, or an individual nominated by will or other signed writing of a parent; and

(7)  An adult with whom the respondent has resided for more than six months before the filing of the petition.

(b)  With respect to persons having equal priority, the court shall select the one it considers best qualified.  The court, acting in the best interest of the respondent, may decline to appoint a person having priority and appoint a person having a lower priority or no priority.

(c)  An owner, operator, or employee of a long-term care institution or other care settings at which the respondent is receiving care may not be appointed as guardian unless related to the respondent by blood, marriage, or adoption, or otherwise ordered by the court. [L 2004, c 161, pt of §1]



§560:5-311 - Findings; order of appointment.

§560:5-311  Findings; order of appointment.  (a)  The court may:

(1)  Appoint a limited or unlimited guardian for a respondent only if it finds by clear and convincing evidence that:

(A)  The respondent is an incapacitated person; and

(B)  The respondent's identified needs cannot be met by less restrictive means, including use of appropriate and reasonably available technological assistance; or

(2)  With appropriate findings, treat the petition as one for a protective order under section 560:5-401, enter any other appropriate order, or dismiss the proceeding.

(b)  The court, whenever feasible, shall grant to a guardian only those powers necessitated by the ward's limitations and demonstrated needs and make appointive and other orders that will encourage the development of the ward's maximum self-reliance and independence.

(c)  Within fourteen days after an appointment, a guardian shall send or deliver to the ward and to all other persons given notice of the hearing on the petition a copy of the order of appointment, together with a notice of the right to request termination or modification; provided that, for good cause shown, the court may extend time for the order and notice to be sent or delivered to the ward, or otherwise modify or waive that requirement. [L 2004, c 161, pt of §1; am L 2008, c 39, §5]



§560:5-312 - Emergency guardian.

§560:5-312  Emergency guardian.  (a)  If the court finds that compliance with the procedures of this part will likely result in substantial harm to the respondent's health, safety, or welfare, and that no other person appears to have authority and willingness to act in the circumstances, the court, on petition by a person interested in the respondent's welfare, may appoint an emergency guardian whose authority may not exceed ninety days and who may exercise only the powers specified in the order.  Immediately upon appointment of an emergency guardian, the court may appoint a lawyer to represent the respondent throughout the emergency guardianship.  Except as otherwise provided in subsection (b), reasonable notice of the time and place of a hearing on the petition shall be given to the respondent and any other persons as the court directs.

(b)  An emergency guardian may be appointed without notice to the respondent and the respondent's lawyer only if the court finds from affidavit or testimony that the respondent will be substantially harmed before a hearing on the appointment can be held.  If the court appoints an emergency guardian without notice to the respondent, the respondent shall be given notice of the appointment within forty-eight hours after the appointment.  The court shall hold a hearing on the appropriateness of the appointment within ten days after the appointment unless extended by order of the court.

(c)  Appointment of an emergency guardian, with or without notice, shall not be deemed a determination of the respondent's incapacity.

(d)  The court may remove an emergency guardian or modify the powers granted at any time.  An emergency guardian shall make any report the court requires.  In other respects, the provisions of this article concerning guardians apply to an emergency guardian. [L 2004, c 161, pt of §1]



§560:5-313 - Temporary substitute guardian.

§560:5-313  Temporary substitute guardian.  (a)  If the court finds that a guardian is not effectively performing the guardian's duties and that the welfare of the ward requires immediate action, it may appoint a temporary substitute guardian for the ward for a specified period not exceeding six months.  Except as otherwise ordered by the court, a temporary substitute guardian so appointed has the powers set forth in the previous order of appointment.  The authority of any unlimited or limited guardian previously appointed by the court is suspended as long as a temporary substitute guardian has authority.  If an appointment is made without previous notice to the ward or the affected guardian and other interested persons, then the temporary substitute guardian, within five days after the appointment, shall inform them of the appointment.

(b)  The court may remove a temporary substitute guardian or modify the powers granted at any time.  A temporary substitute guardian shall make any report the court requires.  In other respects, the provisions of this article concerning guardians apply to a temporary substitute guardian. [L 2004, c 161, pt of §1]



§560:5-314 - Duties of guardian.

§560:5-314  Duties of guardian.  (a)  Except as otherwise limited by the court, a guardian shall make decisions regarding the ward's support, care, education, health, and welfare.  A guardian shall exercise authority only as necessitated by the ward's limitations and, to the extent possible, shall encourage the ward to participate in decisions, act on the ward's own behalf, and develop or regain the capacity to manage the ward's personal affairs.  A guardian, in making decisions, shall consider the expressed desires and personal values of the ward to the extent known to the guardian.  A guardian at all times shall act in the ward's best interest and exercise reasonable care, diligence, and prudence.

(b)  A guardian shall:

(1)  Become or remain personally acquainted with the ward and maintain sufficient contact with the ward to know of the ward's capacities, limitations, needs, opportunities, and physical and mental health;

(2)  Take reasonable care of the ward's personal effects and bring protective proceedings if necessary to protect the property of the ward;

(3)  Expend money of the ward that has been received by the guardian, for the ward's current needs for support, care, education, health, and welfare;

(4)  Conserve any excess money of the ward for the ward's future needs; provided that if a conservator has been appointed for the estate of the ward, the guardian shall pay the money to the conservator, at least quarterly, to be conserved for the ward's future needs;

(5)  Immediately notify the court if the ward's condition has changed so that the ward is capable of exercising rights previously removed; and

(6)  Inform the court of any change in the ward's custodial dwelling or address. [L 2004, c 161, pt of §1]



§560:5-315 - Powers of guardian.

§560:5-315  Powers of guardian.  (a)  Except as otherwise limited by the court, a guardian may:

(1)  Apply for and receive money payable to the ward or the ward's guardian or custodian for the support of the ward under the terms of any statutory system of benefits or insurance or any private contract, devise, trust, conservatorship, or custodianship;

(2)  If otherwise consistent with the terms of any order by a court of competent jurisdiction relating to custody of the ward, take custody of the ward and establish the ward's place of custodial dwelling; provided that a guardian may only establish or move the ward's place of dwelling outside this State upon express authorization of the court;

(3)  If a conservator for the estate of the ward has not been appointed with existing authority, commence a proceeding, including an administrative proceeding, or take other appropriate action to compel a person to support the ward or to pay money for the benefit of the ward;

(4)  Consent to medical or other care, treatment, or service for the ward;

(5)  Consent to the marriage or divorce of the ward; and

(6)  If reasonable under all of the circumstances, delegate to the ward certain responsibilities for decisions affecting the ward's well being.

(b)  The court may specifically authorize the guardian to consent to the adoption of the ward. [L 2004, c 161, pt of §1]



§560:5-316 - Rights and immunities of guardian; limitations.

§560:5-316  Rights and immunities of guardian; limitations.  (a)  A guardian shall be entitled to such reasonable compensation from the ward's estate for services as guardian and to reimbursement for room, board, and clothing provided to the ward, as is approved by order of the court.

(b)  A guardian is not:

(1)  Legally obligated to use the guardian's personal funds for the ward's expenses;

(2)  Unless otherwise provided in the contract, individually liable on a contract properly entered into in the guardian's representative capacity in the exercise of the duties and powers as guardian unless the guardian fails to reveal the guardian's capacity and the identity of the ward in the contract;

(3)  Personally liable to a third person for acts of the ward solely by reason of the relationship; and

(4)  Liable for injury to the ward resulting from the wrongful conduct of a third party that provides medical or other care, treatment, or service to the ward, if the guardian exercised reasonable care in choosing the third party.

(c)  A guardian, without authorization of the court, may not revoke any health care directions set forth in any medical directive or health care power of attorney of which the ward is the principal.  However, the appointment of a guardian automatically terminates the authority of any agent designated in the medical directive or health care power of attorney.

(d)  A guardian shall not initiate the commitment of a ward to a mental health-care institution except in accordance with the State's procedure for involuntary civil commitment. [L 2004, c 161, pt of §1]



§560:5-317 - Reports; monitoring of guardianship.

§560:5-317  Reports; monitoring of guardianship.  (a)  Within thirty days after appointment, a guardian shall report to the court in writing on the condition of the ward and account for money and other assets in the guardian's possession or subject to the guardian's control.  A guardian shall report at least annually thereafter and whenever ordered by the court.  The report shall state or contain:

(1)  The current mental, physical, and social condition of the ward;

(2)  The living arrangements for all addresses of the ward during the reporting period;

(3)  The medical, educational, vocational, and other services provided to the ward and the guardian's opinion as to the adequacy of the ward's care;

(4)  A summary of the guardian's visits with the ward and activities on the ward's behalf and the extent to which the ward has participated in decision-making;

(5)  If the ward is institutionalized, whether the guardian considers the current plan for care, treatment, or habilitation to be in the ward's best interest;

(6)  Plans for future care; and

(7)  A recommendation as to the need for continued guardianship and any recommended changes in the scope of the guardianship.

(b)  The court may appoint a kokua kanawai to review a report, interview the ward or guardian, and make any other investigation the court directs.

(c)  The court shall establish a system for monitoring guardianships, including the filing and review of annual reports. [L 2004, c 161, pt of §1]



§560:5-318 - Termination or modification of guardianship.

§560:5-318  Termination or modification of guardianship.  (a)  A guardianship terminates upon the death of the ward or upon order of the court.

(b)  On petition of a ward, a guardian, or another person interested in the ward's welfare, the court may terminate a guardianship if the ward no longer needs the assistance or protection of a guardian.  The court may modify the type of appointment or powers granted to the guardian if the extent of protection or assistance previously granted is currently excessive or insufficient or the ward's capacity to provide for support, care, education, health, and welfare has so changed as to warrant that action.

(c)  Except as otherwise ordered by the court for good cause, the court, before terminating a guardianship, shall follow the same procedures to safeguard the rights of the ward that apply to a petition for guardianship.  Upon presentation by the petitioner of evidence establishing a prima facie case for termination, the court shall order the termination unless it is proven by clear and convincing evidence that continuation of the guardianship is in the best interest of the ward. [L 2004, c 161, pt of §1]



§560:5-401 - Protective proceeding.

PART 4.  PROTECTION OF PROPERTY OF PROTECTED PERSON

§560:5-401  Protective proceeding.  Upon petition and after notice and hearing, the court may appoint a limited or unlimited conservator or make any other protective order provided in this part in relation to the estate and affairs of:

(1)  A minor, if the court determines that:

(A)  The minor owns money or property requiring management or protection that cannot otherwise be provided;

(B)  The minor has, or may have, business affairs that may be put at risk or prevented because of the minor's age; or

(C)  Money is needed for support and education and that protection is necessary or desirable to obtain or provide money; or

(2)  Any individual, including a minor, if the court determines that, for reasons other than age:

(A)  By clear and convincing evidence, the individual is unable to manage property and business affairs effectively because of an impairment in the ability to receive and evaluate information or to make or communicate decisions, even with the use of appropriate and reasonably available technological assistance or because of another physical, mental, or health impairment, or because the individual is missing, detained, or unable to return to the United States; and

(B)  By a preponderance of evidence, the individual has property that will be wasted or dissipated unless management is provided or money is needed for the support, care, education, health, and welfare of the individual or of individuals who are entitled to the individual's support and that protection is necessary or desirable to obtain or provide money. [L 2004, c 161, pt of §1; am L 2009, c 21, §1]



§560:5-401 to 560 - 5-432 REPEALED.

PART 4.  [OLD] PROTECTION OF PROPERTY OF

PERSONS UNDER DISABILITY AND MINORS--REPEALED

§§560:5-401 to 560:5-432  REPEALED.  L 2004, c 161, §37.



§560:5-402 - Jurisdiction over business affairs of protected person.

§560:5-402  Jurisdiction over business affairs of protected person.  After the service of notice in a proceeding seeking a conservatorship or other protective order and until termination of the proceeding, the court in which the petition is filed has:

(1)  Exclusive jurisdiction to determine the need for a conservatorship or other protective order;

(2)  Exclusive jurisdiction to determine how the estate of the protected person, that is subject to the laws of this State, shall be managed, expended, or distributed to or for the use of the protected person, individuals who are in fact dependent upon the protected person, or other claimants; and

(3)  Concurrent jurisdiction to determine the validity of claims against the person or estate of the protected person and questions of title concerning assets of the estate. [L 2004, c 161, pt of §1]



§560:5-403 - Original petition for appointment or protective order.

§560:5-403  Original petition for appointment or protective order.  (a)  The following persons may petition for the appointment of a conservator or for any other appropriate protective order:

(1)  The person to be protected;

(2)  An individual interested in the estate, affairs, or welfare of the person to be protected, including a parent, guardian, or custodian; or

(3)  A person who would be adversely affected by lack of effective management of the property and business affairs of the person to be protected.

(b)  The petition under subsection (a) shall set forth the petitioner's name, residence, current address if different, relationship to the respondent, and interest in the appointment or other protective order, and, to the extent known, state or contain the following with respect to the respondent and the relief requested:

(1)  The respondent's name, age, principal residence, current street address, and, if different, the address of the dwelling where it is proposed that the respondent will reside if the appointment is made;

(2)  If the petition alleges impairment in the respondent's ability to receive and evaluate information or alleges another physical, mental, or health impairment, a brief description of the nature and extent of the respondent's alleged impairment;

(3)  If the petition alleges that the respondent is missing, detained, or unable to return to the United States, a statement of the relevant circumstances, including the time and nature of the disappearance or detention and a description of any search or inquiry concerning the respondent's whereabouts;

(4)  The name and address of the respondent's:

(A)  Spouse or reciprocal beneficiary or, if the respondent has none, an adult with whom the respondent has resided for more than six months before the filing of the petition; and

(B)  Adult children or, if the respondent has none, the respondent's parents and adult siblings or, if the respondent has none, at least one of the adults nearest in kinship to the respondent who can be found with reasonable efforts;

(5)  The name and address of the person responsible for care or custody of the respondent;

(6)  The name and address of any legal representative of the respondent;

(7)  A general statement of the respondent's property with an estimate of its value, including any insurance or pension, and the source and amount of other anticipated income or receipts;

(8)  The reason why a conservatorship or other protective order is in the best interest of the respondent; and

(9)  A proposed itemized budget of income and expenditures.

(c)  If a conservatorship is requested, the petition shall also set forth to the extent known:

(1)  The name and address of any proposed conservator and the reason why the proposed conservator should be selected;

(2)  The name and address of any person nominated as conservator by the respondent if the respondent has attained fourteen years of age; and

(3)  The type of conservatorship requested and, if an unlimited conservatorship, the reason why limited conservatorship is inappropriate or, if a limited conservatorship, the property to be placed under the conservator's control and any limitation on the conservator's powers and duties. [L 2004, c 161, pt of §1; am L 2009, c 21, §2]



§560:5-404 - Notice.

§560:5-404  Notice.  (a)  A copy of the petition and the notice of hearing on a petition for conservatorship or other protective order shall be served personally on the respondent if the respondent has attained fourteen years of age, but if the respondent's whereabouts is unknown or personal service cannot be made, service on the respondent shall be made by certified or registered mail or by publication pursuant to section 560:1-401(a)(3).  The notice shall include a statement that the respondent must be physically present unless excused by the court, inform the respondent of the respondent's rights at the hearing, and, if the appointment of a conservator is requested, include a description of the nature, purpose, and consequences of an appointment.  A failure to serve the respondent with a notice substantially complying with this subsection precludes the court from granting the petition.

(b)  In a proceeding to establish a conservatorship or for another protective order, notice of the hearing shall be given to the persons listed in the petition.  Failure to give notice under this subsection does not preclude the appointment of a conservator or the making of another protective order.

(c)  Notice of the hearing on a petition for an order after appointment of a conservator or making of another protective order, together with a copy of the petition, shall be given to the protected person, if the protected person has attained fourteen years of age and is not missing, detained, or unable to return to the United States, any conservator of the protected person's estate, and any other person as ordered by the court.

(d)  A conservator shall give notice of the filing of the conservator's inventory or report, together with a copy of the inventory or report to the protected person and any other person the court directs.  The notice shall be delivered or sent within fourteen days after the filing of the inventory or report. [L 2004, c 161, pt of §1]



§560:5-405 - Original petition; minors; preliminaries to hearing.

§560:5-405  Original petition; minors; preliminaries to hearing.  (a)  Upon the filing of a petition to establish a conservatorship or for another protective order for the reason that the respondent is a minor, the court shall set a date for hearing.  If the court determines at any stage of the proceeding that the interests of the minor are or may be inadequately represented, it may appoint a lawyer to represent the minor, giving consideration to the choice of the minor if the minor has attained fourteen years of age.

(b)  While a petition to establish a conservatorship or for another protective order is pending, after preliminary hearing and without notice to others, the court may make orders to preserve and apply the property of the minor as may be required for the support of the minor or individuals who are in fact dependent upon the minor.  The court may appoint a special conservator to assist in that task. [L 2004, c 161, pt of §1]



§560:5-406 - Original petition; preliminaries to hearing.

§560:5-406  Original petition; preliminaries to hearing.  (a)  Upon the filing of a petition for a conservatorship or other protective order for a respondent for reasons other than being a minor, the court shall set a date for hearing.  The court may appoint a kokua kanawai.  The duties and reporting requirements of the kokua kanawai shall be limited to the relief requested in the petition.  The kokua kanawai shall be an individual having such training or experience that the court deems appropriate.

(b)  The court shall appoint a lawyer to represent the respondent in the proceeding if:

(1)  Requested by the respondent;

(2)  Recommended by the kokua kanawai; or

(3)  The court determines that the respondent needs representation.

(c)  Unless otherwise ordered by the court for good cause shown, the kokua kanawai shall interview the respondent in person and, to the extent that the respondent is able to understand:

(1)  Explain to the respondent the substance of the petition and the nature, purpose, and effect of the proceeding;

(2)  If the appointment of a conservator is requested, inform the respondent of the general powers and duties of a conservator and determine the respondent's views regarding the proposed conservator, the proposed conservator's powers and duties, and the scope and duration of the proposed conservatorship;

(3)  Inform the respondent of the respondent's rights, including the right to employ or request that the court appoint a lawyer to consult with a lawyer at the respondent's own expense; and

(4)  Inform the respondent that all costs and expenses of the proceeding, including respondent's attorney's fees, will be paid from the respondent's estate unless the court otherwise directs.

(d)  In addition to the duties imposed by subsection (c), the kokua kanawai shall:

(1)  Interview the petitioner and the proposed conservator, if any; and

(2)  Make any other investigation the court directs.

(e)  The kokua kanawai shall promptly file a report with the court, which shall include:

(1)  A recommendation as to whether a lawyer should be appointed to represent the respondent;

(2)  Recommendations regarding the appropriateness of a conservatorship, including whether less restrictive means of intervention are available, the type of conservatorship, and, if a limited conservatorship, the powers and duties to be granted the limited conservator, and the assets over which the conservator should be granted authority;

(3)  A statement of the qualifications of the proposed conservator, together with a statement as to whether the respondent approves or disapproves of the proposed conservator, and a statement of the powers and duties proposed or the scope of the conservatorship;

(4)  A recommendation as to whether a professional evaluation or further evaluation is necessary; and

(5)  Any other matters the court directs.

(f)  The court may also appoint a physician, psychologist, or other individual qualified to evaluate the alleged impairment to conduct an examination of the respondent.

(g)  While a petition to establish a conservatorship or for another protective order is pending, after preliminary hearing and without notice to others, the court may issue orders to preserve and apply the property of the respondent as may be required for the support of the respondent or individuals who are in fact dependent upon the respondent.  The court may appoint a special conservator to assist in that task. [L 2004, c 161, pt of §1; am L 2008, c 39, §6]



§560:5-407 - Confidentiality of records.

§560:5-407  Confidentiality of records.  The written report of a kokua kanawai and any professional evaluation are confidential and shall be sealed upon filing, but shall be available to:

(1)  The court;

(2)  The respondent without limitation as to use;

(3)  The petitioner, the kokua kanawai, any nominated conservator, and the petitioner's, nominated conservator's, and respondent's lawyers, for purposes of the proceeding; and

(4)  Other persons for any purposes that the court may order for good cause. [L 2004, c 161, pt of §1; am L 2008, c 39, §7]

Rules of Court

Confidentiality of records, see HPR rule 113.1.



§560:5-408 - Original petition; procedure at hearing.

§560:5-408  Original petition; procedure at hearing.  (a)  Unless excused by the court for good cause, a proposed conservator shall attend the hearing.  The respondent shall attend the hearing, unless excused by the court for good cause.  The respondent may present evidence and subpoena witnesses and documents, examine witnesses, including any court-appointed physician, psychologist, or other individual qualified to evaluate the alleged impairment, and the kokua kanawai, and otherwise participate in the hearing.  The hearing may be held in a location convenient to the respondent and may be closed upon a showing of good cause.

(b)  Any person may request permission to participate in the proceeding.  The court may grant the request, with or without hearing, upon determining that the best interest of the respondent will be served.  The court may attach appropriate conditions to the participation. [L 2004, c 161, pt of §1]



§560:5-409 - Original petition; orders.

§560:5-409  Original petition; orders.  (a)  If a proceeding is brought for the reason that the respondent is a minor, after a hearing on the petition, upon finding that the appointment of a conservator or other protective order is in the best interest of the minor, the court shall make an appointment or other appropriate protective order.

(b)  If a proceeding is brought for reasons other than that the respondent is a minor, after a hearing on the petition, upon finding that a basis exists for a conservatorship or other protective order, the court shall make the least restrictive order consistent with its findings.  The court shall make orders necessitated by the protected person's limitations and demonstrated needs, including appointive and other orders that will encourage the development of maximum self-reliance and independence of the protected person.

(c)  Within fourteen days after entry of the order of appointment, the conservator shall deliver or send a copy of the order of appointment, together with a statement of the right to seek termination or modification, to the protected person, if the protected person has attained fourteen years of age and is not missing, detained, or unable to return to the United States, and to all other persons given notice of the petition; provided that, for good cause shown, the court may extend time for the order and statement to be sent or delivered to the protected person, or otherwise modify or waive that requirement.

(d)  The appointment of a conservator or the entry of another protective order shall not be deemed a determination of incapacity of the protected person under part 3. [L 2004, c 161, pt of §1; am L 2005, c 22, §37; am L 2008, c 39, §8]



§560:5-410 - Powers of court.

§560:5-410  Powers of court.  (a)  After hearing and upon determining that a basis for a conservatorship or other protective order exists, the court shall have the following powers which may be exercised directly or through a conservator:

(1)  With respect to a minor for reasons of age, all the powers over the estate and business affairs of the minor which may be necessary for the best interest of the minor and members of the minor's immediate family; and

(2)  With respect to an adult, or to a minor for reasons other than age, for the benefit of the protected person and individuals who are in fact dependent on the protected person for support, all the powers over the estate and business affairs of the protected person that the person could exercise if the person were an adult, present, and not under conservatorship or other protective order.

(b)  Subject to section 560:5-110 requiring endorsement of limitations on the letters of office, the court may limit at any time the powers of a conservator otherwise conferred and may remove or modify any limitation. [L 2004, c 161, pt of §1]



§560:5-411 - Required court approval.

§560:5-411  Required court approval.  (a)  After notice to interested persons and upon express authorization of the court, a conservator may:

(1)  Make gifts, except as otherwise provided in section 560:5-427(b);

(2)  Convey, release, or disclaim contingent and expectant interests in property, including marital property rights and any right of survivorship incident to joint tenancy or tenancy by the entireties;

(3)  Exercise or release a power of appointment;

(4)  Create a revocable or irrevocable trust of property of the estate, whether or not the trust extends beyond the duration of the conservatorship, or revoke or amend a trust revocable by the protected person;

(5)  Exercise rights to elect options and change beneficiaries under retirement plans, insurance policies and annuities, or surrender the policies and annuities for their cash value;

(6)  Exercise any right to an elective share in the estate of the protected person's deceased spouse or reciprocal beneficiary and to renounce or disclaim any interest by testate or intestate succession or by transfer inter vivos; and

(7)  Make, amend, or revoke the protected person's will.

(b)  A conservator, in making, amending, or revoking the protected person's will, shall comply with state laws for executing wills.

(c)  The court, in exercising or in approving a conservator's exercise of the powers listed in subsection (a), shall consider primarily the decision that the protected person would have made, to the extent that the decision can be ascertained.  The court shall also consider:

(1)  The financial needs of the protected person and the needs of individuals who are in fact dependent on the protected person for support and the interest of creditors;

(2)  Possible reduction of income, estate, inheritance, or other tax liabilities;

(3)  Eligibility for governmental assistance;

(4)  The protected person's previous pattern of giving or level of support;

(5)  The existing estate plan;

(6)  The protected person's life expectancy and the probability that the conservatorship will terminate before the protected person's death; and

(7)  Any other factors the court considers relevant. [L 2004, c 161, pt of §1]



§560:5-412 - Protective arrangements and single transactions.

§560:5-412  Protective arrangements and single transactions.  (a)  If a basis is established for a protective order with respect to an individual, the court, without appointing a conservator, may:

(1)  Authorize, direct, or ratify any transaction necessary or desirable to achieve any arrangement for security, service, or care meeting the foreseeable needs of the protected person, including:

(A)  Payment, delivery, deposit, or retention of funds or property;

(B)  Sale, mortgage, lease, or other transfer of property;

(C)  Purchase of an annuity;

(D)  Making a contract for life care, deposit contract, or contract for training and education; or

(E)  Addition to or establishment of a suitable trust, including a trust created under chapter 554B; and

(2)  Authorize, direct, or ratify any other contract, trust, will, or transaction relating to the protected person's property and business affairs, including a settlement of a claim, upon determining that it is in the best interest of the protected person.

(b)  In deciding whether to approve a protective arrangement or other transaction under this section, the court shall consider the factors described in section 560:5-411(c).

(c)  The court may appoint a special conservator to assist in the accomplishment of any protective arrangement or other transaction authorized under this section.  The special conservator shall have the authority conferred by the order and shall serve until discharged by order after reporting to the court. [L 2004, c 161, pt of §1]



§560:5-413 - Who may be conservator; priorities.

§560:5-413  Who may be conservator; priorities.  (a)  Except as otherwise provided in subsection (d), the court, in appointing a conservator, shall consider persons otherwise qualified in the following order of priority:

(1)  A conservator, guardian of the estate, or other like fiduciary appointed or recognized by an appropriate court of any other jurisdiction in which the protected person resides;

(2)  A person nominated as conservator by the respondent, including the respondent's most recent nomination made in a durable power of attorney, if the respondent has attained fourteen years of age and at the time of the nomination had sufficient capacity to express a preference;

(3)  An agent appointed by the respondent to manage the respondent's property under a durable power of attorney;

(4)  The spouse or reciprocal beneficiary of the respondent;

(5)  An adult child of the respondent;

(6)  A parent of the respondent; and

(7)  An adult with whom the respondent has resided for more than six months before the filing of the petition.

(b)  A person having priority under subsection (a)(1), (4), (5), or (6) may designate in writing a substitute to serve instead and thereby transfer the priority to the substitute.

(c)  With respect to persons having equal priority, the court shall select the one it considers best qualified.  The court, acting in the best interest of the protected person, may decline to appoint a person having priority and appoint a person having a lower priority or no priority.

(d)  An owner, operator, or employee of a long-term care institution at which the respondent is receiving care shall not be appointed as conservator unless related to the respondent by blood, marriage, adoption, or otherwise ordered by the court. [L 2004, c 161, pt of §1]



§560:5-414 - Petition for order subsequent to appointment.

§560:5-414  Petition for order subsequent to appointment.  (a)  A protected person or a person interested in the welfare of a protected person may file a petition in the appointing court for an order:

(1)  Requiring bond or collateral or additional bond or collateral, or reducing bond or collateral;

(2)  Requiring an accounting for the administration of the protected person's estate;

(3)  Directing distribution;

(4)  Removing the conservator and appointing a temporary or successor conservator;

(5)  Modifying the type of appointment or powers granted to the conservator if the extent of protection or management previously granted is currently excessive or insufficient or the protected person's ability to manage the estate and business affairs has so changed as to warrant the action; or

(6)  Granting other appropriate relief.

(b)  A conservator may petition the appointing court for instructions concerning fiduciary responsibility.

(c)  Upon notice and hearing the petition, the court may give appropriate instructions and make any appropriate order. [L 2004, c 161, pt of §1]



§560:5-415 - Bond.

§560:5-415  Bond.  The court may require a conservator to furnish a bond conditioned upon faithful discharge of all duties of the conservatorship according to law, with sureties as it may specify.  Unless otherwise directed by the court, the cost of the bond shall be charged to the protected person's estate and the bond shall be in the amount of the aggregate capital value of the property of the estate in the conservator's control, plus one year's estimated income, and minus the value of assets deposited under arrangements requiring an order of the court for their removal and the value of any real property that the fiduciary, by express limitation, lacks power to sell or convey without court authorization.  The court, in place of sureties on a bond, may accept collateral for the performance of the bond, including a pledge of securities or a mortgage of real property. [L 2004, c 161, pt of §1]



§560:5-416 - Terms and requirements of bond.

§560:5-416  Terms and requirements of bond.  (a)  The following rules apply to any bond required:

(1)  Sureties and the conservator are jointly and severally liable;

(2)  By executing the bond of a conservator, a surety submits to the jurisdiction of the court that issued letters to the primary obligor in any proceeding pertaining to the fiduciary duties of the conservator in which the surety is named as a party.  Notice of any proceeding shall be sent or delivered to the surety at the address shown in the court records at the place where the bond is filed and to any other address then known to the petitioner;

(3)  On petition of a successor conservator or any interested person, a proceeding may be brought against a surety for breach of the obligation of the bond of the conservator; and

(4)  The bond of the conservator may be proceeded against until liability under the bond is exhausted.

(b)  A proceeding may not be brought against a surety on any matter as to which an action or proceeding against the primary obligor is barred. [L 2004, c 161, pt of §1]



§560:5-417 - Compensation and expenses.

§560:5-417  Compensation and expenses.  If not otherwise compensated for services rendered, a guardian, conservator, physician, lawyer for the respondent, lawyer whose services resulted in a protective order or in an order beneficial to a protected person's estate, or any person appointed by the court is entitled to reasonable compensation from the estate, even if no guardian or conservator is appointed.  Compensation may be paid and expenses reimbursed without court order.  If the court or the family court determines that the compensation is excessive or the expenses are inappropriate, the excessive or inappropriate amount shall be repaid to the estate. [L 2004, c 161, pt of §1]



§560:5-418 - General duties of conservator.

§560:5-418  General duties of conservator.  (a)  A conservator, in relation to powers conferred by this article or implicit in the title acquired by virtue of the proceeding, shall be a fiduciary and shall observe the standards of care applicable to a trustee.

(b)  A conservator may exercise authority only as necessitated by the limitations of the protected person, and to the extent possible, shall encourage the person to participate in decisions, act in the person's own behalf, and develop or regain the ability to manage the person's estate and business affairs.

(c)  In investing an estate, selecting assets of the estate for distribution, and invoking powers of revocation or withdrawal available for the use and benefit of the protected person and exercisable by the conservator, a conservator shall take into account any estate plan of the person known to the conservator and may examine the will and any other donative, nominative, or other appointive instrument of the person. [L 2004, c 161, pt of §1]



§560:5-419 - Inventory; records.

§560:5-419  Inventory; records.  (a)  Within sixty days after entry of the order of appointment, a conservator shall prepare and file with the appointing court a detailed inventory of the estate subject to the conservatorship, together with an oath or affirmation that the inventory is believed to be complete and accurate as far as information permits.

(b)  A conservator shall keep records of the administration of the estate and make them available for examination and copying on reasonable request of an interested person. [L 2004, c 161, pt of §1]



§560:5-420 - Reports; appointment of kokua kanawai.

§560:5-420  Reports; appointment of kokua kanawai.  (a)  A conservator shall file a petition for approval of accounts and report to the court for administration of the estate annually unless the court otherwise directs, upon resignation or removal, upon termination of the conservatorship, and at other times as the court directs.  An order allowing an intermediate report of a conservator adjudicates liabilities concerning the matters adequately disclosed in the accounting.  An order allowing a final report adjudicates all previously unsettled liabilities relating to the conservatorship, and, subject to appeal and subject to vacation, is final as to all persons with respect to all issues concerning the estate that the court considered or might have considered.

(b)  A report shall include:

(1)  A list of the assets of the estate under the conservator's control and a list of the receipts, disbursements, and distributions during the period for which the report is made;

(2)  A list of the services provided to the protected person; and

(3)  Any recommended changes in the budget for the conservatorship as well as a recommendation as to the continued need for conservatorship and any recommended changes in the scope of the conservatorship.

(c)  The court may appoint a kokua kanawai to review a report or budget, interview the protected person or conservator, and make any other investigation the court directs.  In connection with a report, the court may order a conservator to submit the assets of the estate to an appropriate examination to be made in a manner the court directs. [L 2004, c 161, pt of §1]



§560:5-421 - Title by appointment.

§560:5-421  Title by appointment.  (a)  The appointment of a conservator vests title in the conservator as trustee to all property of the protected person, or to the part thereof specified in the order, held at the time of appointment or thereafter acquired, including title to any property held for the protected person by custodians or attorneys-in-fact.  An order vesting title in the conservator to only a part of the property of the protected person creates a conservatorship limited to assets specified in the order.

(b)  Letters of conservatorship are evidence of vesting title of the protected person's assets in the conservator.  An order terminating a conservatorship transfers title to assets remaining subject to the conservatorship, including any described in the order, to the formerly protected person or the person's successors.

(c)  Subject to the requirements of other laws governing the filing or recordation of documents of title to land or other property, letters of conservatorship and orders terminating conservatorships may be filed or recorded to give notice of title as between the conservator and the protected person.

(d)  Except as limited in the appointing order, a conservator has the authority to continue, modify, or revoke any financial power of attorney previously created by the protected person.

(e)  Upon notice of the appointment of a conservator, all agents acting under a previously created power of attorney by the protected person shall:

(1)  Take no further actions without the direct written authorization of the conservator;

(2)  Promptly report to the conservator as to any action taken under the power of attorney; and

(3)  Promptly account to the conservator for all actions taken under the power of attorney.

(f)  Nothing in this section shall be construed to affect previously created medical decision-making authority.  Any agent violating this section shall be liable to the protected person's estate for all costs incurred in attempting to obtain compliance, including, but not limited to reasonable conservator and attorney fees and costs. [L 2004, c 161, pt of §1]



§560:5-422 - Protected person's interest inalienable.

§560:5-422  Protected person's interest inalienable.  (a)  Except as otherwise provided in subsections (c) and (d), the interest of a protected person in property vested in a conservator is not transferable or assignable by the protected person.  An attempted transfer or assignment by the protected person, although ineffective to affect property rights, may give rise to a claim against the protected person for restitution or damages which, subject to presentation and allowance, may be satisfied as provided in section 560:5-429.

(b)  Property vested in a conservator by appointment and the interest of the protected person in that property are not subject to levy, garnishment, or similar process for claims against the protected person unless allowed under section 560:5-429.

(c)  A person without knowledge of the conservatorship who in good faith and for security or substantially equivalent value receives delivery from a protected person of tangible personal property of a type normally transferred by delivery of possession, is protected as if the protected person or transferee had valid title.

(d)  A third party who deals with the protected person with respect to property vested in a conservator is entitled to any protection provided in other law. [L 2004, c 161, pt of §1]



§560:5-423 - Sale, encumbrance, or other transaction involving conflict of interest.

§560:5-423  Sale, encumbrance, or other transaction involving conflict of interest.  Any transaction involving the conservatorship estate that is affected by a substantial conflict between the conservator's fiduciary and personal interests is voidable unless the transaction is expressly authorized by the court after notice to interested persons.  A transaction affected by a substantial conflict between personal and fiduciary interests includes any sale, encumbrance, or other transaction involving the conservatorship estate entered into by the conservator, the spouse or reciprocal beneficiary, descendant, agent, or lawyer of a conservator, or a corporation or other enterprise in which the conservator has a substantial beneficial interest. [L 2004, c 161, pt of §1]



§560:5-424 - Protection of person dealing with conservator.

§560:5-424  Protection of person dealing with conservator.  (a)  A person who assists or deals with a conservator in good faith and for value in any transaction other than one requiring a court order under section 560:5-410 or 560:5-411 is protected as though the conservator properly exercised the power.  That a person knowingly deals with a conservator does not alone require the person to inquire into the existence of a power or the propriety of the exercise, but restrictions on powers of conservators that are endorsed on letters as provided in section 560:5-110 are effective as to third persons.  A person who pays or delivers assets to a conservator is not responsible for their proper application.

(b)  Protection provided by this section extends to any procedural irregularity or jurisdictional defect that occurred in proceedings leading to the issuance of letters and is not a substitute for protection provided to persons assisting or dealing with a conservator by comparable provisions in other law relating to commercial transactions or to simplifying transfers of securities by fiduciaries. [L 2004, c 161, pt of §1]



§560:5-425 - Powers of conservator in administration.

§560:5-425  Powers of conservator in administration.  (a)  Except as otherwise qualified or limited by the court in its order of appointment and endorsed on the letters, a conservator has all of the powers granted in this section and any additional powers granted by law to a trustee in this State.

(b)  A conservator, acting reasonably and in an effort to accomplish the purpose of the appointment, and without further court authorization or confirmation, may:

(1)  Collect, hold, and retain assets of the estate, including assets in which the conservator has a personal interest and real property in another state, until the conservator considers that disposition of an asset should be made;

(2)  Receive additions to the estate;

(3)  Continue or participate in the operation of any business or other enterprise;

(4)  Acquire an undivided interest in an asset of the estate in which the conservator, in any fiduciary capacity, holds an undivided interest;

(5)  Invest assets of the estate as though the conservator were a trustee;

(6)  Deposit money of the estate in a financial institution, including one operated by the conservator;

(7)  Acquire or dispose of an asset of the estate, including real property in another state, for cash or on credit, at public or private sale, and manage, develop, improve, exchange, partition, change the character of, or abandon an asset of the estate; provided that any sale of real property in the State shall be subject to confirmation pursuant to section 531-29;

(8)  Make ordinary or extraordinary repairs or alterations in buildings or other structures, demolish any improvements, and raze existing or erect new party walls or buildings;

(9)  Subdivide, develop, or dedicate land to public use, make or obtain the vacation of plats and adjust boundaries, adjust differences in valuation or exchange or partition by giving or receiving considerations, and dedicate easements to public use without consideration;

(10)  Enter for any purpose into a lease as lessor or lessee, with or without option to purchase or renew, for a term within or extending beyond the term of the conservatorship;

(11)  Enter into a lease or arrangement for exploration and removal of minerals or other natural resources or enter into a pooling or unitization agreement;

(12)  Grant an option involving disposition of an asset of the estate and take an option for the acquisition of any asset;

(13)  Vote a security, in person or by general or limited proxy;

(14)  Pay calls, assessments, and any other sums chargeable or accruing against or on account of securities;

(15)  Sell or exercise stock subscription or conversion rights;

(16)  Consent, directly or through a committee or other agent, to the reorganization, consolidation, merger, dissolution, or liquidation of a corporation or other business enterprise;

(17)  Hold a security in the name of a nominee or in other form without disclosure of the conservatorship so that title to the security may pass by delivery;

(18)  Insure the assets of the estate against damage or loss and the conservator against liability with respect to a third person;

(19)  Borrow money, with or without security, to be repaid from the estate or otherwise and advance money for the protection of the estate or the protected person and for all expenses, losses, and liability sustained in the administration of the estate or because of the holding or ownership of any assets, for which the conservator has a lien on the estate as against the protected person for advances so made;

(20)  Pay or contest any claim, settle a claim by or against the estate or the protected person by compromise, arbitration, or otherwise, and release, in whole or in part, any claim belonging to the estate to the extent the claim is uncollectible;

(21)  Pay taxes, assessments, compensation of the conservator and any guardian, and other expenses incurred in the collection, care, administration, and protection of the estate;

(22)  Allocate items of income or expense to income or principal of the estate, as provided by other law, including creation of reserves out of income for depreciation, obsolescence, or amortization or for depletion of minerals or other natural resources;

(23)  Pay any sum distributable to a protected person or individual who is in fact dependent on the protected person by paying the sum to the distributee or by paying the sum for the use of the distributee:

(A)  To the guardian of the distributee;

(B)  To a distributee's custodian under chapter 553A or custodial trustee under chapter 554B; or

(C)  If there is no guardian, custodian, or custodial trustee, to a relative or other person having physical custody of the distributee;

(24)  Prosecute or defend actions, claims, or proceedings in any jurisdiction for the protection of assets of the estate and of the conservator in the performance of fiduciary duties; and

(25)  Execute and deliver all instruments that will accomplish or facilitate the exercise of the powers vested in the conservator.

(c)  In investing the estate, and in selecting assets of the estate for distribution under section 560:5-427, in utilizing powers of revocation or withdrawal available for the support of the protected person and exercisable by the conservator or the court, and in exercising any other power vested in them, the conservator and the court shall take into account any known estate plan of the protected person, including the protected person's will, any revocable trust of which the protected person is settlor, and any contract, transfer, or joint ownership arrangement with provisions for payment or transfer of benefits or interests at the protected person's death to another or others which the protected person may have originated.  The conservator may examine the will of the protected person. [L 2004, c 161, pt of §1]



§560:5-426 - Delegation.

§560:5-426  Delegation.  (a)  A conservator shall not delegate to an agent or another conservator the entire administration of the estate, but a conservator may otherwise delegate the performance of functions that a prudent trustee of comparable skills may delegate under similar circumstances.

(b)  The conservator shall exercise reasonable care, skill, and caution in:

(1)  Selecting an agent;

(2)  Establishing the scope and terms of a delegation, consistent with the purposes and terms of the conservatorship;

(3)  Periodically reviewing an agent's overall performance and compliance with the terms of the delegation; and

(4)  Redressing an action or decision of an agent that would constitute a breach of trust if performed by the conservator.

(c)  A conservator who complies with subsections (a) and (b) is not liable to the protected person or to the estate or to the protected person's successors for the decisions or actions of the agent to whom a function was delegated.

(d)  In performing a delegated function, an agent shall exercise reasonable care to comply with the terms of the delegation.

(e)  By accepting a delegation from a conservator subject to the laws of this State, an agent submits to the jurisdiction of the courts of this State. [L 2004, c 161, pt of §1]



§560:5-427 - Principles of distribution by conservator.

§560:5-427  Principles of distribution by conservator.  (a)  Unless otherwise specified in the order of appointment and endorsed on the letters of appointment, a conservator may expend or distribute income or principal of the estate of the protected person without further court authorization or confirmation for the support, care, education, health, and welfare of the protected person and individuals who are in fact dependent on the protected person, including the payment of child or spousal support, in accordance with the following rules:

(1)  A conservator shall consider recommendations relating to the appropriate standard of support, care, education, health, and welfare for the protected person or an individual who is in fact dependent on the protected person made by a guardian, if any, and, if the protected person is a minor, the conservator shall consider recommendations made by a parent;

(2)  A conservator may not be surcharged for money paid to persons furnishing support, care, education, or benefit to a protected person, or an individual who is in fact dependent on the protected person, in accordance with the recommendations of a parent or guardian of the protected person unless the conservator knows that the parent or guardian derives personal financial benefit therefrom, including relief from any personal duty of support, or the recommendations are not in the best interest of the protected person;

(3)  In making distributions under this subsection, the conservator shall consider:

(A)  The size of the estate, the estimated duration of the conservatorship, and the likelihood that the protected person, at some future time, may be fully self-sufficient and able to manage the protected person's own business affairs and the estate;

(B)  The accustomed standard of living of the protected person and individuals who are in fact dependent on the protected person; and

(C)  Other money or sources used for the support of the protected person; and

(4)  Money expended under this subsection may be paid by the conservator to any person, including the protected person, as reimbursement for expenditures that the conservator may have made, or in advance for services to be rendered to the protected person if it is reasonable to expect the services will be performed and advance payments are customary or reasonably necessary under the circumstances.

(b)  If an estate is ample to provide for the distributions authorized by subsection (a), a conservator for a protected person other than a minor may make gifts that the protected person may have been expected to make, in amounts that do not exceed, in the aggregate, for any calendar year twenty per cent of the income of the estate in that year. [L 2004, c 161, pt of §1]



§560:5-428 - Death of protected person.

§560:5-428  Death of protected person.  If a protected person dies, the conservator, with reasonable promptness shall deliver any will of the protected person that may have come into the conservator's possession to a person able to secure its probate or, if none is known, deposit the will with an appropriate court.  The conservator shall inform the personal representative or beneficiary named in the will of the delivery, and retain the estate for delivery to the personal representative of the decedent or to another person entitled to it.  A person who knowingly and wilfully fails to so deliver or deposit a will is liable to any person aggrieved for any damages that may be sustained by the failure, and the court may award treble damages.  A person who wilfully refuses to deliver a will after being ordered by the court in a proceeding brought for the purpose of compelling delivery is subject to penalty for contempt of court.  Proceedings under this section shall be brought in the probate proceeding relating to the will. [L 2004, c 161, pt of §1]



§560:5-429 - Presentation and allowance of claims.

§560:5-429  Presentation and allowance of claims.  (a)  A conservator may pay, or secure by encumbering assets of the estate, claims against the estate or against the protected person arising before or during the conservatorship upon their presentation and allowance in accordance with the priorities stated in subsection (d).  A claimant may present a claim by:

(1)  Sending or delivering to the conservator a written statement of the claim, indicating its basis, the name and address of the claimant, and the amount claimed; or

(2)  Filing a written statement of the claim, in a form acceptable to the court, with the clerk of court and sending or delivering a copy of the statement to the conservator.

(b)  A claim is deemed presented on receipt of the written statement of claim by the conservator or the filing of the claim with the court, whichever first occurs.  A presented claim is allowed if it is not disallowed by written statement sent or delivered by the conservator to the claimant within sixty days after its presentation.  The conservator, before payment, may change an allowance to a disallowance in whole or in part, but not after allowance under a court order or judgment or an order directing payment of the claim.  The presentation of a claim tolls the running of any statute of limitations relating to the claim until thirty days after its disallowance.

(c)  A claimant whose claim has not been paid may petition the court for determination of the claim at any time before it is barred by a statute of limitations and, upon due proof, procure an order for its allowance, payment, or security by encumbering assets of the estate.  If a proceeding is pending against a protected person at the time of appointment of a conservator or is initiated against the protected person thereafter, the moving party shall give to the conservator notice of any proceeding that could result in creating a claim against the estate.

(d)  If it appears that the estate is likely to be exhausted before all existing claims are paid, the conservator shall distribute the estate in money or in kind in payment of claims in the following order:

(1)  Costs and expenses of administration;

(2)  Claims of the federal or state government having priority under other law;

(3)  Claims incurred by the conservator for support, care, education, health, and welfare previously provided to the protected person or individuals who are in fact dependent on the protected person;

(4)  Claims arising before the conservatorship; and

(5)  All other claims.

(e)  Preference shall not be given in the payment of a claim over any other claim of the same class, and a claim due and payable shall not be preferred over a claim not due.

(f)  If assets of the conservatorship are adequate to meet all existing claims, the court, acting in the best interest of the protected person, may order the conservator to grant a security interest in the conservatorship estate for the payment of any or all claims at a future date.

(g)  Nothing in this section affects or prevents:

(1)  Any proceeding to enforce any mortgage, pledge, or other lien upon property of the estate; or

(2)  To the limits of the insurance protection only, any proceeding to establish liability of the protected person for which the protected person is protected by liability insurance. [L 2004, c 161, pt of §1]



§560:5-430 - Personal liability of conservator.

§560:5-430  Personal liability of conservator.  (a)  Unless otherwise provided in the contract, a conservator is not personally liable on a contract properly entered into in a fiduciary capacity in the course of administration of the estate unless the conservator fails to reveal in the contract the representative capacity and identify the estate.

(b)  A conservator is personally liable for obligations arising from ownership or control of property of the estate or for other acts or omissions occurring in the course of administration of the estate only if personally at fault.

(c)  Claims based on contracts entered into by a conservator in a fiduciary capacity, obligations arising from ownership or control of the estate, and claims based on torts committed in the course of administration of the estate may be asserted against the estate by proceeding against the conservator in a fiduciary capacity, whether or not the conservator is personally liable therefor.

(d)  A question of liability between the estate and the conservator personally may be determined in a proceeding for accounting, surcharge, or indemnification, or in another appropriate proceeding or action.

(e)  A conservator is not personally liable for any environmental condition on or injury resulting from any environmental condition on land solely by reason of an acquisition of title under section 560:5-421. [L 2004, c 161, pt of §1]



§560:5-431 - Termination of proceedings.

§560:5-431  Termination of proceedings.  (a)  A conservatorship terminates upon the death of the protected person or upon order of the court.  Unless created for reasons other than that the protected person is a minor, a conservatorship created for a minor also terminates when the protected person attains majority or is emancipated.

(b)  Within sixty days of the death of the protected person, the attainment of majority by a minor, or upon order of the court, the conservator shall file a final report and petition for discharge.

(c)  On petition of a protected person, a conservator, or another person interested in a protected person's welfare, the court may terminate the conservatorship if the protected person no longer needs the assistance or protection of a conservator.  Termination of the conservatorship does not affect a conservator's liability for previous acts or the obligation to account for funds and assets of the protected person.

(d)  Except as otherwise ordered by the court for good cause, before terminating a conservatorship, the court shall follow the same procedures to safeguard the rights of the protected person that apply to a petition for conservatorship.  Upon the establishment of a prima facie case for termination, the court shall order termination unless it is proved that continuation of the conservatorship is in the best interest of the protected person.

(e)  Upon termination of a conservatorship and whether or not formally distributed by the conservator, title to assets of the estate passes to the formerly protected person or the person's successors.  The order of termination shall provide for expenses of administration and direct the conservator to execute appropriate instruments to evidence the transfer of title or confirm a distribution previously made and to file a final report and a petition for discharge upon approval of the final report.

(f)  The court shall enter a final order of discharge upon the approval of the final report and satisfaction by the conservator of any other conditions placed by the court on the conservator's discharge. [L 2004, c 161, pt of §1]



§560:5-432 - Payment of debt and delivery of property to foreign conservator without local proceeding.

§560:5-432  Payment of debt and delivery of property to foreign conservator without local proceeding.  (a)  A person who is indebted to, or has the possession of tangible or intangible property of a protected person, may pay the debt or deliver the property to a foreign conservator, guardian of the estate, or other court-appointed fiduciary of the state of residence of the protected person.  Payment or delivery shall be made only upon proof of appointment and presentation of an affidavit made by or on behalf of the fiduciary stating that a protective proceeding relating to the protected person is not pending in this State and the foreign fiduciary is entitled to payment or to receive delivery.

(b)  Payment or delivery in accordance with subsection (a) discharges the debtor or possessor, absent knowledge of any protective proceeding pending in this State. [L 2004, c 161, pt of §1]



§560:5-433 - Foreign conservator; proof of authority; bond; powers.

§560:5-433  Foreign conservator; proof of authority; bond; powers.  If a conservator has not been appointed in this State and a petition in a protective proceeding is not pending in this State, a conservator appointed in the state in which the protected person resides may file in a court of this State, in a circuit in which property belonging to the protected person is located, authenticated copies of letters of appointment and of any bond.  Thereafter, the conservator may exercise all powers of a conservator appointed in this State as to property in this State and may maintain actions and proceedings in this State subject to any conditions otherwise imposed upon nonresident parties. [L 2004, c 161, pt of §1]



§560:5-501 , 502 - REPEALED.

PART 5.  POWERS OF ATTORNEY

§§560:5-501, 502  REPEALED.  L 1989, c 270, §2.

Cross References

Uniform durable power of attorney act, see chapter 551D.



§560:5-601 - Definitions.

[PART 6.]  INCAPACITATED PERSONS STERILIZATION RIGHTS

§560:5-601  Definitions.  As used in this part:

"Adult" means an individual who has attained the age of eighteen years.

"Court" means any duly constituted court.

"Incapacitated person" means a person as defined in section 560:5-102.

"Informed assent" means a process by which a ward who lacks the legal capacity to consent to sterilization is given a fair opportunity to acknowledge the nature, risks, and consequences of the procedure and, insofar as the ward is able to, indicates willingness and choice to undergo sterilization.

"Interested person" means an interested, responsible adult, including but not limited to a public official, the legal guardian, spouse or reciprocal beneficiary, parent, legal counsel, adult child, or next of kin of a person allegedly mentally ill, mentally deficient, or as otherwise provided in this chapter.

"Judge" means any judge of the family court or per diem judge appointed by the chief justice as provided in section 604-2.

"Licensed physician" means any person who is licensed to practice medicine or osteopathic medicine in Hawaii under chapter 453.

"Records" include, but is not limited to, all written clinical information, observations and reports, or fiscal documents relating to a ward who has undergone or is about to undergo sterilization and which is related to the sterilization.

"Sterilization" means any medical or surgical operation or procedure which can be expected to result in a patient's permanent inability to reproduce.

"Ward" means an incapacitated person for whom a guardian has been appointed and who, because of the terms of the appointment of the guardian, lacks the legal power to consent to sterilization. [L 1986, c 81, pt of §2; am L 1989, c 130, §3; am L 1997, c 383, §19; am L 2004, c 161, §28; am L 2005, c 22, §38; am L 2009, c 11, §66]

Revision Note

In definition of "judge", "604-2" substituted for "604-1".

Note

The 2009 amendment is retroactive to April 3, 2008.  L 2009, c 11, §76(2).



§560:5-602 - Sterilization of wards.

[§560:5-602]  Sterilization of wards.  Persons who are wards and who have attained the age of eighteen years have the legal right to be sterilized when at least thirty days, but not more than one hundred eighty days, have passed following the entry of an order providing for sterilization.  In no event, however, shall wards be sterilized without court approval in accordance with this part unless sterilization occurs as part of emergency medical treatment. [L 1986, c 81, pt of §2]



§560:5-603 - Initiation of proceeding.

[§560:5-603]  Initiation of proceeding.  The ward or any interested person may file a petition with the family court, in the circuit in which the ward resides, alleging that the ward meets the requirements for sterilization. [L 1986, c 81, pt of §2]



§560:5-604 - Appointment of guardian ad litem.

[§560:5-604]  Appointment of guardian ad litem.  The court, upon receipt of the petition, shall appoint a guardian ad litem to represent the ward. [L 1986, c 81, pt of §2]



§560:5-605 - Notice.

[§560:5-605]  Notice.  The court shall order that the petition be served personally upon the ward, the guardian, and the guardian ad litem for the ward, and such other persons as the court may designate. [L 1986, c 81, pt of §2]



§560:5-606 - REPEALED.

§560:5-606  REPEALED.  L 2006, c 25, §5.



§560:5-606.5 - Reproductive rights advisory list.

[§560:5-606.5]  Reproductive rights advisory list.  The family court may maintain a resource list of advisors in the disciplines of law, medicine, theological or philosophical ethics, social work, and psychology or psychiatry with knowledge regarding the reproductive rights of incapacitated adults with disabilities.  The court may seek advice and recommendations from one or more of the advisors on any petition for sterilization.  The recommendations shall consider whether the ward is capable of giving informed assent and, if not, whether sterilization is in the best interest of the ward, consistent with the criteria set forth in section 560:5-608. [L 2006, c 25, §2]



§560:5-607 - Hearing.

§560:5-607  Hearing.  (a)  The court shall set a hearing on the petition and shall order that notice of the time and place of hearing be provided to the ward, the guardian, and the guardian ad litem for the ward and any other persons that the court may designate.

(b)  The ward shall be entitled to be present at the hearing and to see and hear all evidence bearing on the petition.  The ward shall be entitled to be represented by an attorney, in addition to the court-appointed guardian ad litem, to present evidence, and to cross-examine witnesses, including any person submitting a report.  The ward may be absent from the hearing if the ward is unwilling or is unable to participate. [L 1986, c 81, pt of §2; am L 2006, c 25, §3]



§560:5-608 - Criteria.

[§560:5-608]  Criteria.  (a)  The ward may be sterilized if the court finds by clear and convincing evidence that the ward is functionally capable of giving and withholding informed assent to the proposed sterilization and has given informed assent to the proposed sterilization, or that the ward is functionally incapable of giving or withholding informed assent but sterilization is in the best interests of the ward.

(b)  The ward assents to sterilization if the ward manifests an uncoerced willingness to undergo sterilization after being fully informed of the nature, risks, consequences, and alternatives to the procedure.  A ward who lacks the capacity to understand the nature, risks, consequences, and alternatives to the procedure, or who lacks the capacity to manifest an uncoerced willingness or unwillingness to sterilization cannot assent to the procedure.  To determine whether the ward is capable of giving informed assent, the court shall consider whether the ward understands and appreciates:

(1)  The causal relationship between sexual intercourse and pregnancy or parenthood;

(2)  The causal relationship between sterilization and the impossibility of pregnancy or parenthood;

(3)  The nature of the sterilization operation including the pain, discomfort, and risks of the procedure;

(4)  The probable permanency and irreversibility of the sterilization procedure;

(5)  All medically approved alternatives to sterilization;

(6)  The consequences of initiating pregnancy or becoming pregnant, mothering or fathering a child, and becoming a parent; and

(7)  The power to change one's mind about being sterilized at any time before the procedure is performed.

To assure the adequacy of the ward's informed assent, evidence shall be presented showing that the ward received appropriate counseling from the physician who will perform the sterilization and at least one other qualified independent counselor such as a social worker with a master's degree, a clinical nurse specialist, or a licensed psychologist or psychiatrist.  The counseling shall cover the benefits or advantages to sterilization and conversely the losses and disadvantages of sterilization including the feelings, values, and lifestyle changes attendant with sterilization.

Persons who attest in court as to the soundness of informed assent shall comment on and assess the ward's understanding of each issue and shall comment on and assess the degree to which the prospective patient expresses an uncoerced willingness to accept each risk and consequence.  Any reservations or resistance expressed or otherwise evidenced by the prospective patient shall be disclosed to the court.

(c)  The ward may be sterilized if the court finds by clear and convincing evidence that:

(1)  The ward is functionally incapable of giving or withholding informed assent and that the incapacity is not likely to change in the foreseeable future; and

(2)  Sterilization is in the best interest of the ward.

(d)  To determine whether sterilization is in the best interest of the ward the court shall consider:

(1)  Whether the ward is likely to be fertile.  Fertility may be presumed if the medical evidence indicates normal development of the sexual organs, and the evidence does not otherwise raise doubts about fertility;

(2)  Whether the ward will suffer severe physical or psychological harm if the ward were to parent a child and, conversely, whether the ward will suffer severe physical or psychological harm from the sterilization;

(3)  The likelihood that the ward will engage in sexual intercourse;

(4)  The feasibility and medical advisability of less restrictive alternatives to sterilization both at the present time and under foreseeable future circumstances;

(5)  Whether scientific or medical advances may occur within the foreseeable future which will make possible the improvement of the ward's condition or result in less drastic contraceptive measures; and

(6)  Whether the petitioners are seeking sterilization in good faith, their primary concern being for the best interest of the ward rather than their own or the public's convenience. [L 1986, c 81, pt of §2]



§560:5-609 - Appeals.

[§560:5-609]  Appeals.  Upon entry of the decree the court shall stay the effect of a decision allowing sterilization until the expiration of time within which to file an appeal pursuant to the Hawaii Rules of Civil Procedure. [L 1986, c 81, pt of §2]



§560:5-610 - REPEALED.

§560:5-610  REPEALED.  L 2006, c 25, §6.



§560:5-611 - Confidentiality of and access to records.

[§560:5-611]  Confidentiality of and access to records.  (a)  All wards affected by this part shall be informed of their right to and be entitled to copies of all portions of any records relating to the sterilization or proposed sterilization.

(b)  All records relating to sterilization or proposed sterilization of the ward shall be confidential and shall not be released to third parties except in the following circumstances:

(1)  When the ward or guardian of the ward has signed a written release for the specific information; or

(2)  When the ward or guardian designates a third party as either a payer or copayer for the sterilization and consents to release information which is necessary to establish reimbursement eligibility.

(c)  A charge, not to exceed the actual cost of duplication, may be assessed for copies of any records that need to be reproduced.

(d)  When records are released to a third party, it shall be unlawful for the party to disclose any part of the record that contains personally identifiable information without the written consent of the person who is the subject of the record.  The release of the record to the third party shall be accompanied by the following statement:  "This information has been disclosed to you from records whose confidentiality is protected by the state law which limits disclosure of personally identifiable information to additional parties without the express written consent of the subject of the record".

(e)  Violations of this section shall be subject to action under section 571-81. [L 1986, c 81, pt of §2]



§560:5-612 - No liability arising from sterilization; exception.

§560:5-612  No liability arising from sterilization; exception.  No physician or hospital, nor the State or its agents, or any other person acting in accordance with this part shall be liable to anyone, either civilly or criminally, for having performed or authorized the performance of the individual sterilization, except for liability of the hospital or physician caused by the negligent performance of the sterilization, in accordance with laws covering such negligence. [L 1986, c 81, pt of §2; am L 2006, c 25, §4]



§560:6-101 - Definitions.

ARTICLE VI

NONPROBATE TRANSFERS

Cross References

Effect and transition of L 1996, c 288 amendments, see §560:8-201.

PART 1.  MULTIPLE-PARTY ACCOUNTS

§560:6-101  Definitions.  In this part, unless the context otherwise requires:

"Account" means a contract of deposit of funds between a depositor and a financial institution, and includes a checking account, savings account, certificate of deposit, share account and other like arrangement;

"Beneficiary" means a person named in a trust account as one for whom a party to the account is named as trustee;

"Financial institution" means any organization authorized to do business under state or federal laws relating to financial institutions, including, without limitation, banks, savings banks, savings and loan companies or associations, financial services loan companies, and credit unions;

"Joint account" means an account payable on request presently or in the future to one or more of two or more parties whether or not mention is made of any right of survivorship;

A "multiple-party account" is any of the following types of account:  (1) a joint account, (2) a payable-on-death account, or (3) a trust account.  It does not include accounts established for deposit of funds of a partnership, joint venture, or other association for business purposes, or accounts controlled by one or more persons as the duly authorized agent or trustee for a corporation, unincorporated association, charitable or civic organization or a regular fiduciary or trust account where the relationship is established other than by deposit agreement;

"Net contribution" of a party to a joint account as of any given time is the sum of all deposits thereto made by or for the party, less all withdrawals made by or for the party which have not been paid to or applied to the use of any other party, plus a pro rata share of any interest or dividends included in the current balance.  The term includes, in addition, any proceeds of deposit life insurance added to the account by reason of the death of the party whose net contribution is in question;

"Party" means a person who, by the terms of the account, has a present right, subject to request, to payment from a multiple-party account.  A payable-on-death payee or beneficiary of a trust account is a party only after the account becomes payable to the payable-on-death payee or beneficiary by reason of the payable-on-death payee's or beneficiary's surviving the original payee or trustee.  Unless the context otherwise requires, it includes a guardian, conservator, personal representative, or assignee, of a party.  It also includes a person identified as a trustee of an account for another whether or not a beneficiary is named, but it does not include any named beneficiary unless the beneficiary has a present right of withdrawal;

"Payment" of sums on deposit includes withdrawal, payment on check or other directive of a party, and any pledge of sums on deposit by a party and any set-off, or reduction or other disposition of all or part of an account pursuant to a pledge;

"P.O.D. account" ("payable on death") means an account payable on request to one person during lifetime and on the person's death to one or more payable-on-death payees, or to one or more persons during their lifetimes and on the death of all of them to one or more payable-on-death payees;

"P.O.D. payee" means a person designated on a payable-on-death account as one to whom the account is payable on request after the death of one or more persons;

"Proof of death" includes a death certificate or record or report which is prima facie proof of death under section 560:1-107;

"Request" means a proper request for withdrawal, or a check or order for payment, which complies with all conditions of the account, including special requirements concerning necessary signatures and regulations of the financial institution; but if the financial institution conditions withdrawal or payment on advance notice, for purposes of this part the request for withdrawal or payment is treated as immediately effective and a notice of intent to withdraw is treated as a request for withdrawal;

"Sums on deposit" means the balance payable on a multiple-party account including interest, dividends, and in addition any deposit life insurance proceeds added to the account by reason of the death of a party;

"Trust account" means an account in the name of one or more parties as trustee for one or more beneficiaries where the relationship is established by the form of the account and the deposit agreement with the financial institution and there is no subject of the trust other than the sums on deposit in the account; it is not essential that payment to the beneficiary be mentioned in the deposit agreement.  A trust account does not include a regular trust account under a testamentary trust or a trust agreement which has significance apart from the account, or a fiduciary account arising from a fiduciary relation such as attorney-client;

"Withdrawal" includes payment to a third person pursuant to check or other directive of a party. [L 1976, c 200, pt of §1; gen ch 1985; am L 1989, c 266, §3; am L 2005, c 22, §39]

Cross References

Effect and transition of L 1996, c 288 amendments, see §560:8-201.



§560:6-102 - Ownership as between parties, and others; protection of financial institutions.

§560:6-102  Ownership as between parties, and others; protection of financial institutions.  The provisions of sections 560:6-103 to 560:6-105 concerning beneficial ownership as between parties and payable-on-death payees, or as between parties or beneficiaries of multiple-party accounts, are relevant only to controversies between these persons and their creditors and other successors, and have no bearing on the power of withdrawal of these persons as determined by the terms of account contracts.  The provisions of sections 560:6-108 to 560:6-113 govern the liability of financial institutions who make payments pursuant thereto, and their setoff rights. [L 1976, c 200, pt of §1]



§560:6-103 - Ownership during lifetime.

§560:6-103  Ownership during lifetime.  (a)  A joint account belongs, during the lifetime of all parties, to the parties in proportion to the net contributions by each to the sums on deposit, unless there is clear and convincing evidence of a different intent.

(b)  A payable-on-death account belongs to the original payee during the payee's lifetime and not to the payable-on-death payee or payees; if two or more parties are named as original payees, during their lifetimes rights as between them are governed by subsection (a) of this section.

(c)  Unless a contrary intent is manifested by the terms of the account or the deposit agreement or there is other clear and convincing evidence of an irrevocable trust, a trust account belongs beneficially to the trustee during the trustee's lifetime, and if two or more parties are named as trustee on the account, during their lifetimes beneficial rights as between them are governed by subsection (a) of this section.  If there is an irrevocable trust, the account belongs beneficially to the beneficiary. [L 1976, c 200, pt of §1; gen ch 1985]



§560:6-104 - Right of survivorship.

§560:6-104  Right of survivorship.  (a)  Sums remaining on deposit at the death of a party to a joint account belong to the surviving party or parties as against the estate of the decedent unless there is clear and convincing evidence of a different intention at the time the account is created.  If there are two or more surviving parties, their respective ownerships during lifetime shall be in proportion to their previous ownership interests under section 560:6-103 augmented by an equal share for each survivor of any interest the decedent may have owned in the account immediately before the decedent's death; and the right of survivorship continues between the surviving parties.

(b)  If the account is a payable-on-death account,

(1)  On death of one of two or more original payees the rights to any sums remaining on deposit are governed by subsection (a) of this section.

(2)  On death of the sole original payee or of the survivor of two or more original payees, any sums remaining on deposit belong to the payable-on-death payee or payees if surviving, or to the survivor of them if one or more die before the original payee; if two or more payable- on-death payees survive, there is a right of survivorship in the event of death of a payable-on- death payee thereafter.

(c)  If the account is a trust account,

(1)  On death of one of two or more trustees, the rights to any sums remaining on deposit are governed by subsection (a) of this section, and

(2)  On death of the sole trustee or the survivor of two or more trustees, any sums remaining on deposit belong to the person or persons named as beneficiaries, if surviving, or to the survivor of them if one or more die before the trustee, unless there is clear evidence of a contrary intent; if two or more beneficiaries survive, there is a right of survivorship in event of death of any beneficiary thereafter.

(d)  In other cases, the death of any party to a multiple- party account has no effect on beneficial ownership of the account other than to transfer the rights of the decedent as part of the decedent's estate.

(e)  A right of survivorship arising from the express terms of the account or under this section, or a beneficiary designation in a trust account, or a payable-on-death payee designation, cannot be changed by will. [L 1976, c 200, pt of §1; gen ch 1985]



§560:6-105 - Effect of written notice to financial institution.

§560:6-105  Effect of written notice to financial institution.  The provisions of section 560:6-104 as to rights of survivorship are determined by the form of the account at the death of a party.  This form may be altered by written order given by all parties to the financial institution to change the form of the account or to stop or vary payment under the terms of the account.  The order or request must be signed by all parties, received by the financial institution during the parties' lifetime, and not countermanded by other written order of the parties during their lifetime. [L 1976, c 200, pt of §1]



§560:6-106 - Accounts and transfers nontestamentary.

§560:6-106  Accounts and transfers nontestamentary.  Any transfers resulting from the application of section 560:6-104 are effective by reason of the account contracts involved and this statute and are not to be considered as testamentary or subject to articles I to IV of this chapter except as provided in section 560:6-107. [L 1976, c 200, pt of §1]



§560:6-107 - Rights against multiple-party accounts.

§560:6-107  Rights against multiple-party accounts.  A transfer to a survivor of a multiple-party account can be set aside, to the extent described below, in the event the assets in the hands of the personal representative of the deceased party are insufficient to pay taxes, expenses of administration, and homestead and family allowances under sections 560:2-402 and 560:2-404.  A surviving party, payable-on-death payee, or beneficiary who receives payment from a multiple-party account after the death of a deceased party may, on application of the personal representative of the deceased party's estate, the surviving spouse or reciprocal beneficiary of the deceased party, or one acting for a dependent or minor child of the deceased party, be required to account to said personal representative for the deceased party's net contribution to the account to the extent necessary to discharge the insufficiency described above.  No proceeding to assert this right shall be commenced later than two years following the death of the deceased party.  Sums recovered hereunder shall be administered as part of the decedent's estate.  This section shall not affect the right of a financial institution to make payment on multiple-party accounts according to the terms thereof, or make it liable to the estate of a deceased party unless before payment either the institution has been served with process in a proceeding by the personal representative or the institution has actual knowledge that making payment will jeopardize the payment of the taxes, expenses and allowances above mentioned. [L 1976, c 200, pt of §1; am L 1977, c 144, §51; am L 1996, c 288, §4; am L 1997, c 383, §19]



§560:6-108 - Financial institution protection; payment on signature of one party.

§560:6-108  Financial institution protection; payment on signature of one party.  Financial institutions may enter into multiple-party accounts to the same extent that they may enter into single-party accounts.  Subject to the provision of sections 236D-12 and 560:6-107, any multiple-party account may be paid, on request and according to its terms, to any one or more of the parties.  A financial institution shall not be required to inquire as to the source of funds received for deposit to a multiple-party account, or to inquire as to the proposed application of any sum withdrawn from an account. [L 1976, c 200, pt of §1; am L 1983, c 217, §8]



§560:6-109 - Financial institution protection; payment after death or disability; joint account.

§560:6-109  Financial institution protection; payment after death or disability; joint account.  Subject to the provisions of sections 236D-12 and 560:6-107 any sums in a joint account may be paid, on request and according to its terms, to any party without regard to whether any other party is incapacitated or deceased at the time the payment is demanded; but payment may not be made to the personal representative or heirs of a deceased party unless proofs of death are presented to the financial institution showing that the decedent was the last surviving party or unless there is no right of survivorship under section 560:6-104. [L 1976, c 200, pt of §1; am L 1983, c 217, §9]



§560:6-110 - Financial institution protection; payment of payable-on-death account.

§560:6-110  Financial institution protection; payment of payable-on-death account.  Any payable-on-death account may be paid, on request, to any original party to the account.  Payment may be made, on request, to the payable-on-death payee or to the personal representative or heirs of a deceased payable-on-death payee upon presentation to the financial institution of proof of death showing that the payable-on-death payee survived all persons named as original payees.  Payment may be made to the personal representative or heirs of a deceased original payee if proof of death is presented to the financial institution showing that his decedent was the survivor of all other persons named on the account either as an original payee or as payable-on-death payee. [L 1976, c 200, pt of §1]



§560:6-111 - Financial institution protection; payment of trust account.

§560:6-111  Financial institution protection; payment of trust account.  Subject to the provisions of section 560:6-107, any trust account may be paid, on request and according to its terms, to any trustee.  Unless the financial institution has received written notice or has actual knowledge that the beneficiary has a vested interest not dependent upon the beneficiary's surviving the trustee, payment may be made to the personal representative or heirs of a deceased trustee if proof of death is presented to the financial institution showing that the deceased trustee was the survivor of all other persons named on the account either as trustee or beneficiary.  A trust account may be paid, on request and according to its terms, to the beneficiary upon presentation to the financial institution of proof of death showing that the beneficiary or beneficiaries survived all persons named as trustees. [L 1976, c 200, pt of §1; gen ch 1985]



§560:6-112 - Financial institution protection; discharge.

§560:6-112  Financial institution protection; discharge.  Payment made pursuant to section 560:6-108, 560:6-109, 560:6-110, or 560:6-111 discharges the financial institution from all claims for amounts so paid whether or not the payment is consistent with the beneficial ownership of the account as between parties, payable-on-death payees, or beneficiaries, or their successors.  The protection here given does not extend to payments made after a financial institution has received written notice from any party or has actual knowledge that withdrawals in accordance with the terms of the account should not be permitted.  Unless the notice is withdrawn by the person giving it, the successor of any deceased party must concur in any demand for withdrawal if the financial institution is to be protected under this section.  No other notice or any other information shown to have been available to a financial institution shall affect its right to the protection provided here.  The protection here provided shall have no bearing on the rights of parties in disputes between themselves or their successors concerning the beneficial ownership of funds in, or withdrawn from, multiple-party accounts. [L 1976, c 200, pt of §1]



§560:6-113 - Financial institution protection; set-off.

§560:6-113  Financial institution protection; set-off.  Without qualifying any other statutory right to set-off or lien and subject to any contractual provision, if a party to a multiple-party account is indebted to a financial institution, the financial institution has a right to set-off against the account in which the party has or had immediately before the party's death a present right of withdrawal.  The amount of the account subject to set-off is the deceased party's net contribution to the account, and in the absence of proof of net contributions, to an equal share with all parties having present rights of withdrawal. [L 1976, c 200, pt of §1; am L 1977, c 144, §52; gen ch 1985]



§560:6-201 - Reserved.

PART 2.  [RESERVED]

§560:6-201  Reserved.



§560:7-101 - Duty to register trusts.

ARTICLE VII

TRUST ADMINISTRATION

Cross References

Effect and transition of L 1996, c 288 amendments, see §560:8-201.

Rules of Court

Trust proceedings generally, see Hawaii Probate Rules, part D.

PART 1.  TRUST REGISTRATION

§560:7-101  Duty to register trusts.  The trustee of a trust having its principal place of administration in this State who is required to register the trust under section 560:1-108 shall register the trust in the court in the judicial circuit either of the principal place of administration of the trust, or, in the case of a trust relating only to land, of the place where the land is located.  Unless otherwise designated in the trust instrument, the principal place of administration of a trust is the trustee's usual place of business where the records pertaining to the trust are kept, or at the trustee's residence if the trustee has no such place of business.  In the case of co‑trustees, the principal place of administration, if not otherwise designated in the trust instrument, is (1) the usual place of business of the corporate trustee if there is but one corporate co‑trustee, or (2) the usual place of business or residence of the individual trustee who is a professional fiduciary if there is but one such person and no corporate co‑trustee, and otherwise (3) the usual place of business or residence of any of the co‑trustees as agreed upon by them.  The duty to register under this part does not apply to the trustee of a trust if registration would be inconsistent with the retained jurisdiction of a foreign court from which the trustee cannot obtain release. [L 1976, c 200, pt of §1; am L 1977, c 144, §53; gen ch 1985]

Cross References

Land trusts, see chapter 558.



§560:7-102 - Registration procedures.

§560:7-102  Registration procedures.  Registration shall be accomplished by filing a statement indicating the name and address of the trustee in which it acknowledges the trusteeship.  The statement shall indicate whether the trust has been registered elsewhere.  The statement shall identify the trust:

(1)  In the case of a testamentary trust, by the name of the testator and the date and place of domiciliary probate;

(2)  In the case of a written inter vivos trust, by the name of each settlor and the original trustee and the date of the trust instrument.

If a trust has been registered elsewhere, registration in this State is ineffective until the earlier registration is released by order of the court where prior registration occurred, or an instrument executed by the trustee and all beneficiaries, filed with the registration in this State. [L 1976, c 200, pt of §1]

Rules of Court

Trust registration, see HPR rule 127.



§560:7-103 - Effect of registration.

§560:7-103  Effect of registration.  (a)  By registering a trust, or accepting the trusteeship of a registered trust, the trustee submits personally to the jurisdiction of the court in any proceeding under section 560:7-201 of this chapter relating to the trust that may be initiated by any interested person while the trust remains registered.  Notice of any proceeding shall be delivered to the trustee in the manner required for the service of process by rule of court or, in the absence of any such rule, by mailing it to the trustee by ordinary first class mail at the trustee's address as listed in the registration or as thereafter reported to the court and to the trustee's address as then known to the petitioner.

(b)  To the extent of their interests in the trust, all beneficiaries of a trust properly registered in this State are subject to the jurisdiction of the court of registration for the purposes of proceedings under section 560:7-201, provided notice is given pursuant to section 560:1-401. [L 1976, c 200, pt of §1; gen ch 1985]



§560:7-104 - Effect of failure to register.

§560:7-104  Effect of failure to register.  A trustee who fails to register a trust in a proper court as required by this part, for purposes of any proceedings initiated by a beneficiary of the trust prior to registration, is subject to the personal jurisdiction of any court in which the trust could have been registered.  In addition, any trustee who, within thirty days after receipt of a written demand by a settlor or beneficiary of the trust, fails to register a trust as required by this part is subject to removal and denial of compensation or to surcharge as the court may direct.  Except as provided in section 560:1-108, a provision in the terms of the trust purporting to excuse the trustee from the duty to register, or directing that the trust or trustee shall not be subject to the jurisdiction of the court, is ineffective. [L 1976, c 200, pt of §1]



§560:7-105 - Reserved.

§560:7-105  Reserved.



§560:7-106 - Release of registration.

§560:7-106  Release of registration.  Upon the termination and distribution of a registered trust, the trustee shall notify the court in which it is registered of such termination and distribution, whereupon the court may remove the record of the trust from its current registry of trusts. [L 1976, c 200, pt of §1]

Rules of Court

Release of trust registration, see HPR rule 128.



§560:7-201 - Court; jurisdiction of trusts.

PART 2.  JURISDICTION OF COURT CONCERNING TRUSTS

§560:7-201  Court; jurisdiction of trusts.  (a)  The court has jurisdiction of proceedings initiated by trustees and interested persons concerning the internal affairs of trusts.  Proceedings which may be maintained under this section are those concerning the administration and distribution of trusts, the declaration of rights and the determination of other matters involving trustees and beneficiaries of trusts.  These include, but are not limited to, proceedings to:

(1)  Appoint or remove a trustee;

(2)  Review trustees' fees and to review and settle interim or final accounts;

(3)  Ascertain beneficiaries, to determine any question arising in the administration or distribution of any trust including questions of construction of trust instruments, to instruct trustees, and to determine the existence or nonexistence of any immunity, power, privilege, duty or right; and

(4)  Release registration of a trust.

(b)  Neither registration of a trust nor a proceeding under this section result in continuing supervisory proceedings.  The management and distribution of a trust estate, submission of accounts and reports to beneficiaries, payment of trustees' fees and other obligations of a trust, acceptance and change of trusteeship, and other aspects of the administration of a trust shall proceed expeditiously consistent with the terms of the trust, free of judicial intervention and without order, approval or other action of any court, subject to the jurisdiction of the court as invoked by interested persons or as otherwise exercised pursuant to law. [L 1976, c 200, pt of §1]



§560:7-202 - Trust proceedings; venue.

§560:7-202  Trust proceedings; venue.  Venue for proceedings involving registered trusts is in the judicial circuit which is the place of registration.  Venue for proceedings involving trusts not registered in this State is any place where the trust properly could have been registered, and as otherwise provided by the Hawaii Rules of Civil Procedure. [L 1976, c 200, pt of §1]



§560:7-203 - Trust proceedings; dismissal of matters relating to foreign trusts.

§560:7-203  Trust proceedings; dismissal of matters relating to foreign trusts.  The court will not, over the objection of a party, entertain proceedings concerning the internal affairs of a trust registered or having its principal place of administration in another state, unless (1) all appropriate parties could not be bound by litigation in the courts of the state where the trust is registered or has its principal place of administration or (2) the interests of justice otherwise would seriously be impaired.  The court may condition a stay or dismissal of a proceeding under this section on the consent of any party to jurisdiction of the state in which the trust is registered or has its principal place of business, or the court may grant a continuance or enter any other appropriate order. [L 1976, c 200, pt of §1]



§560:7-204 - Court; concurrent jurisdiction of litigation involving trusts and third parties.

§560:7-204  Court; concurrent jurisdiction of litigation involving trusts and third parties.  The court of the judicial circuit in which the trust is required to be registered has concurrent jurisdiction with other courts of this State of actions and proceedings to determine the existence or nonexistence of trusts created other than by will, of actions by or against creditors or debtors of trusts, and of other actions and proceedings involving trustees and third parties.  Venue is determined by the rules generally applicable to civil actions. [L 1976, c 200, pt of §1]



§560:7-205 - Proceedings for review of employment of agents and review of compensation of trustee and employees of trust.

§560:7-205  Proceedings for review of employment of agents and review of compensation of trustee and employees of trust.  On petition of an interested person, after notice to all interested persons, the court may review the propriety of employment of any person by a trustee including any attorney, auditor, investment advisor or other specialized agent or assistant, the reasonableness of the compensation of any person so employed, the reasonableness of the determination of trust estate value or income made by the trustee for the purpose of computing the fee allowed by sections 607-18 and 607-20, and the reasonableness of any additional compensation for special services under sections 607-18 and 607-20.  Any person who has received excessive compensation from a trust may be ordered to make appropriate refunds. [L 1976, c 200, pt of §1]

Law Journals and Reviews

Trustee Fees Under the Hawaii Probate Code:  Can the Court Approve Trustee Fee Schedules?  10 HBJ No. 13, at pg. 121.

Case Notes

Based on the plain language of and legislative history underlying this section, courts may review the reasonableness of a trustee's determination as to what constitutes "income"; trustee's determination that property tax payments were "income" was reasonable.  104 H. 267, 88 P.3d 202.



§560:7-206 - Trust proceedings; initiation by notice; necessary parties.

§560:7-206  Trust proceedings; initiation by notice; necessary parties.  Proceedings under section 560:7-201 are initiated by filing a petition in the court and giving notice pursuant to section 560:1-401 to interested persons.  The court may order notification of additional persons.  A decree is valid as to all who are given notice of the proceeding though fewer than all interested persons are notified. [L 1976, c 200, pt of §1]

Rules of Court

Trust proceedings, see HPR rule 126.

Case Notes

Term "decree" includes the term "order"; section not mutually exclusive with §560:1-403; applicable to §560:1-106.  7 H. App. 640, 791 P.2d 398.



§560:7-301 - General duties not limited.

PART 3.  DUTIES AND LIABILITIES OF TRUSTEES

§560:7-301  General duties not limited.  Except as specifically provided, the general duty of the trustee to administer a trust expeditiously for the benefit of the beneficiaries is not altered by this chapter. [L 1976, c 200, pt of §1]



§560:7-302 - Trustee's standard of care and performance.

§560:7-302  Trustee's standard of care and performance.  Except as otherwise provided by the terms of the trust, the trustee shall observe the standards in dealing with the trust assets that would be observed by a prudent person dealing with the property of another, and if the trustee has special skills or is named trustee on the basis of representations of special skills or expertise, the trustee is under a duty to use those skills. [L 1976, c 200, pt of §1; gen ch 1985, 1993]

Attorney General Opinions

Standard of care governing investment policy of board of regents of University of Hawaii.  Att. Gen. Op. 85-26.

Standard of care governing investment policy of trustees of retirement system.  Att. Gen. Op. 87-2.



§560:7-303 - Duty to inform and account to beneficiaries.

§560:7-303  Duty to inform and account to beneficiaries.  The trustee shall keep the beneficiaries of the trust reasonably informed of the trust and its administration; provided, however, during the life of the settlor, the trustee of a revocable inter vivos trust shall not be required to register the trust, reveal the terms to beneficiaries, or account to beneficiaries, unless otherwise directed by the settlor.  In addition:

(1)  Within thirty days after the trustee's acceptance of the trust, the trustee shall inform in writing the persons currently entitled to benefits from the trust, and if possible, one or more persons who under section 560:1-403 may represent beneficiaries with future interests, of the court in which the trust is registered and of the trustee's name and address.

(2)  Upon reasonable request, the trustee shall provide the beneficiary with a copy of the terms of the trust which describe or affect the beneficiary's interest and with information about the assets of the trust and the particulars relating to the administration.

(3)  Upon reasonable request, a beneficiary is entitled to a statement of the accounts of the trust annually and on termination of the trust or change of the trustee. [L 1976, c 200, pt of §1; gen ch 1985; am L 1997, c 244, §13]

Rules of Court

Accountings, see Hawaii Probate Rules, part A(VII); trustee's accounts, see HPR rule 126(d).



§560:7-304 - Duty to provide bond.

§560:7-304  Duty to provide bond.  A trustee need not provide bond to secure performance of the trustee's duties unless required by the terms of the trust, reasonably requested by a beneficiary or found by the court to be necessary to protect the interests of the beneficiaries who are not able to protect themselves and whose interests otherwise are not adequately represented.  On petition of the trustee or other interested person the court may excuse a requirement of bond, reduce the amount of the bond, release the surety, or permit the substitution of another bond with the same or different sureties.  If bond is required, it shall be filed in the court of registration or other appropriate court in amounts and with sureties and liabilities as provided in sections 560:3-604 and 560:3-606 relating to bonds of personal representatives. [L 1976, c 200, pt of §1; gen ch 1993]

Rules of Court

Bond, see HPR rule 46.



§560:7-305 - Trustee's duties; appropriate place of administration; deviation.

§560:7-305  Trustee's duties; appropriate place of administration; deviation.  A trustee is under a continuing duty to administer the trust at a place appropriate to the purposes of the trust and to its sound, efficient management.  If the principal place of administration becomes inappropriate the court may for good cause enter any order furthering efficient administration and the interests of beneficiaries, including, if appropriate, release of registration, removal of the trustee, designation of administration in another state, and appointment of a trustee in another state.  Trust provisions relating to the place of administration and to changes in the place of administration or of trustee control unless compliance would be contrary to efficient administration or the purposes of the trust.  Views of adult beneficiaries shall be given weight pursuant to section 554-2, in determining the suitability of the trustee and the place of administration. [L 1976, c 200, pt of §1]



§560:7-306 - Personal liability of trustee to third parties.

§560:7-306  Personal liability of trustee to third parties.  (a)  Unless otherwise provided in the contract, a trustee is not personally liable on contracts entered into in the trustee's fiduciary capacity in the course of administration of the trust estate, unless the trustee fails to disclose the trustee's representative capacity and identify the trust estate in the contract.

(b)  A trustee is personally liable for obligations arising from ownership or control of property of the trust estate or for torts committed in the course of administration of the trust estate only if the trustee is personally at fault.

(c)  Claims based on contracts entered into by a trustee in the trustee's fiduciary capacity, on obligations arising from ownership or control of the trust estate, or on torts committed in the course of trust administration may be asserted against the trust estate by proceeding against the trustee in the trustee's fiduciary capacity, whether or not the trustee is personally liable therefor.

(d)  Any judgment obtained against the trustee in the trustee's fiduciary capacity may be collected against the trust estate.  The question of liability as between the trust estate and the trustee individually may be determined in a proceeding for accounting, surcharge or indemnification or other appropriate proceeding. [L 1976, c 200, pt of §1; gen ch 1985; am L 2009, c 22, §1]

Hawaii Legal Reporter Citations

Trustees' discretion in purchase of real estate.  82-2 HLR 820643.



§560:7-307 - Limitations on proceedings against trustees after final account.

§560:7-307  Limitations on proceedings against trustees after final account.  Unless previously barred by adjudication, consent or limitation, any claim against a trustee for breach of trust is barred as to any beneficiary who has received a final account or other statement fully disclosing the matter and showing termination of the trust relationship between the trustee and the beneficiary unless a proceeding to assert the claim is commenced within two years after receipt of the final account or statement.  In any event and notwithstanding lack of full disclosure a trustee who has issued a final account or statement received by the beneficiary and has informed the beneficiary of the location and availability of records for the beneficiary's examination is protected after three years.  A beneficiary is deemed to have received a final account or statement if accorded notice pursuant to section 560:1-401. [L 1976, c 200, pt of §1; gen ch 1985]



§560:7-401 - Powers of trustees.

PART 4.  POWERS OF TRUSTEES

§560:7-401  Powers of trustees.  Trustees shall have, in addition to the powers set out in the trust agreement, the powers as provided in chapter 554 and otherwise as provided by law. [L 1976, c 200, pt of §1]

Case Notes

Power in a trustee to sell trust property held to include power to convey property free from pre-existing quasi-easement. 57 H. 577, 561 P.2d 1281.



§560:7-501 - Trusts for domestic or pet animals.

[PART 5.  TRUSTS FOR ANIMALS]

[§560:7-501]  Trusts for domestic or pet animals.  (a)  A trust for the care of one or more designated domestic or pet animals shall be valid.  The trust terminates when no living animal is covered by the trust.  A governing instrument shall be liberally construed to bring the transfer within this section, to presume against the precatory or honorary nature of its disposition, and to carry out the general intent of the transferor.  Extrinsic evidence shall be admissible in determining the transferor's intent.

(b)  A trust for the care of one or more designated domestic or pet animals shall be subject to the following provisions:

(1)  Except as expressly provided otherwise in the instrument creating the trust, and notwithstanding section 554A-3, no portion of the principal or income of the trust may be converted to the use of the trustee or to a use contrary to the trust's purposes or for the benefit of a covered animal;

(2)  Upon termination, the trustee shall transfer the unexpended trust property in the following order:

(A)  As directed in the trust instrument;

(B)  If there is no such direction in the trust instrument and if the trust was created in a non-residuary clause in the transferor's will, then under the residuary clause in the transferor's will; and

(C)  If no taker is produced by the application of subparagraph (A) or (B), then to the transferor's heirs, determined according to section 560:2-711;

(3)  The intended use of the principal or income may be enforced by an individual designated for that purpose in the trust instrument or, if none, by an individual appointed by a court having jurisdiction over the matter and parties, upon petition by an individual;

(4)  Except as ordered by the court or required by the trust instrument, no filing, report, registration, periodic accounting, separate maintenance of funds, appointment, or fee shall be required by reason of the existence of the fiduciary relationship of the trustee;

(5)  The court may reduce the amount of the property transferred if it determines that the amount substantially exceeds the amount required for the intended use and the court finds that there will be no substantial adverse impact in the care, maintenance, health, or appearance of the designated domestic or pet animal.  The amount of the reduction, if any, shall pass as unexpended trust property under paragraph (2);

(6)  If a trustee is not designated or no designated trustee is willing and able to serve, the court shall name a trustee.  The court may order the transfer of the property to another trustee if the transfer is necessary to ensure that the intended use is carried out and if a successor is not designated in the trust instrument or if no designated successor trustee agrees to serve and is able to serve.  The court may also make other orders and determinations as are advisable to carry out the intent of the transferor and the purpose of this section; and

(7)  The trust is exempt from the operation of chapter 525, the Uniform Statutory Rule Against Perpetuities Act. [L 2005, c 160, §1]



§560:8-101 - Time of taking effect; provisions for transition.

ARTICLE VIII

EFFECTIVE DATE AND REPEALER

[PART 1.  EFFECT OF ACT 200, SESSION LAWS OF HAWAII 1976]

Revision Note

Sections 560:8-101 and 560:8-102 designated as Part 1 in view of addition of Part 2.

§560:8-101  Time of taking effect; provisions for transition.  (a)  This chapter takes effect on July 1, 1976, except that the provisions of Articles II, III and IV and the Hawaii Revised Statutes sections amended or repealed in this Article VIII on account of Articles II, III and IV take effect on July 1, 1977.

(b)  Except as provided elsewhere in this chapter, on the effective date of this chapter:

(1)  The chapter applies to any wills of decedents dying thereafter;

(2)  The chapter applies to any proceedings in court then pending or thereafter commenced regardless of the time of the death of decedent except to the extent that in the opinion of the court the former procedure should be made applicable in a particular case in the interest of justice or because of infeasibility of application of the procedure of this chapter;

(3)  Every executor of a will admitted to a probate prior to July 1, 1977 in this State and every administrator appointed prior to July 1, 1977 by a court of this State shall be a supervised personal representative with respect to the estate, and every guardian of the property appointed prior to July 1, 1976 by a court of this State shall be a guardian of the property, with only the powers conferred by this chapter and subject to the duties imposed by this chapter with respect to any act occurring or done thereafter.  Every guardian of a person holding an appointment on that date continues to hold the appointment but has only the powers conferred by this chapter and is subject to the duties imposed by this chapter with respect to any act occurring or done thereafter;

(4)  The consequences of an act done before the applicable effective date in any proceeding and any accrued right is not impaired by this chapter.  If a right is acquired, extinguished, or barred upon the expiration of a prescribed period of time which has commenced to run by the provisions of any statute before July 1, 1977, the provisions of such statute shall remain in force with respect to that right;

(5)  Any rule of construction or presumption provided in this chapter applies to instruments executed and multiple-party accounts opened before July 1, 1976 unless there is a clear indication of a contrary intent;

(6)  Notwithstanding any of the above, this chapter shall not affect any property or other rights accrued under the case and statutory law of this State, including but not limited to the law relating to intestacy, dower and curtesy (chapters 532 and 533), which became vested prior to July 1, 1977;

(7)  Section 560:7-501 applies to governing instruments executed on or after June 24, 2005. [L 1976, c 200, pt of §1; am L 2005, c 160, §2]

Revision Note

In subsection (b)(7), "June 24, 2005" substituted for "the effective date of Act     ."

Case Notes

Vested equitable interest in personal property which heirs acquired upon decedent's death satisfied "vested rights" provision of subsection (b)(6).  65 H. 394, 652 P.2d 1137.



§560:8-102 - Specific repealer and amendments.

§560:8-102  Specific repealer and amendments.  [Omitted as functus].



§560:8-201 - Effect and transition.

[PART 2.  EFFECT OF ACT 288, SESSION LAWS OF HAWAII 1996]

§560:8-201  Effect and transition.  (a)  The amendments made by [Act 288, Session Laws of Hawaii 1996, hereinafter referred to as this Act,] shall take effect on January 1, 1997.

(b)  Except as provided elsewhere in this Act, on January 1, 1997:

(1)  The amendments made by this Act apply to any governing instruments executed by decedents dying thereafter;

(2)  The amendments made by this Act apply to any proceedings in court then pending or thereafter commenced regardless of the time of the death of decedent except:

(A)  Parts 1 and 2 of Article II (relating to intestate succession and elective share) shall apply only to the estates of decedents dying after January 1, 1997; and

(B)  To the extent that in the opinion of the court the former procedure should be made applicable in a particular case in the interest of justice or because of infeasibility of application of the procedure of this Act;

(3)  Every personal representative including a person administering an estate of a minor or incompetent holding an appointment on that date, continues to hold the appointment but has only the powers conferred by this Act and is subject to the duties imposed with respect to any act occurring or done thereafter;

(4)  An act done before the effective date in any proceeding and any accrued right is not impaired by this Act.  If a right is acquired, extinguished, or barred upon the expiration of a prescribed period of time which has commenced to run by the provisions of any statute before the effective date, the provisions shall remain in force with respect to that right; and

(5)  Any rule of construction or presumption provided in this Act applies to instruments executed before the effective date unless there is a clear indication of a contrary intent. [L 1996, c 288, §5; am L 1997, c 244, §16]

Revision Note

Part added by revisor.



§560:8-301 - Effect.

[PART 3.]  EFFECT OF ACT 161, SESSION LAWS OF HAWAII 2004

[§560:8-301]  Effect.  Act 161, Session Laws of Hawaii 2004, shall not affect any action commenced, proceeding brought, or right accrued prior to January 1, 2005. [L 2006, c 29, §1]









TITLE 31 - FAMILY

CHAPTER 571 - FAMILY COURTS

§571-1 - Construction and purpose of chapter.

PART I.  ESTABLISHMENT; PERSONNEL

§571-1  Construction and purpose of chapter.  This chapter shall be liberally construed to the end that children and families whose rights and well-being are jeopardized shall be assisted and protected, and secured in those rights through action by the court; that the court may formulate a plan adapted to the requirements of the child and the child's family and the necessary protection of the community, and may utilize all state and community resources to the extent possible in its implementation.

This chapter creates within this State a system of family courts and it shall be a policy and purpose of said courts to promote the reconciliation of distressed juveniles with their families, foster the rehabilitation of juveniles in difficulty, render appropriate punishment to offenders, and reduce juvenile delinquency.  The court shall conduct all proceedings to the end that no adjudication by the court of the status of any child under this chapter shall be deemed a conviction; no such adjudication shall impose any civil disability ordinarily resulting from conviction; no child shall be found guilty or be deemed a criminal by reason of such adjudication; no child shall be charged with crime or be convicted in any court except as otherwise provided in this chapter; and all children found responsible for offenses shall receive dispositions that provide incentive for reform or deterrence from further misconduct, or both.  The disposition made of a child or any evidence given in the court, shall not operate to disqualify the child in any civil service or military application or appointment.  Any evidence given in any case under section 571-11 shall not in any civil, criminal, or other cause in any court be lawful or proper evidence against the child for any purpose whatever except in subsequent cases involving the same child under section 571-11. [L 1965, c 232, pt of §1; Supp, §333-1; HRS §571-1; am L 1976, c 85, §2; am L 1980, c 303, §1; gen ch 1985]

Case Notes

Inherent powers give family court jurisdiction to determine rights of natural father of illegitimate child.  56 H. 462, 541 P.2d 13.

As this section mandates against treating juvenile adjudications as convictions, appellate court erred in holding that defendant's prior juvenile adjudication of driving without no-fault insurance constituted a conviction for purposes of applying the repeat offender sentencing provisions of §431:10C-117 (1993) to defendant's subsequent offense of driving without no-fault insurance.  92 H. 521, 993 P.2d 555.



§571-2 - Definitions.

§571-2  Definitions.  When used in this chapter, unless the context otherwise requires:

"Adult" means a person eighteen years of age or older.

"Board" means the board of family court judges.

"Child" or "minor" means a person less than eighteen years of age.

"Commit" means to transfer legal custody.

"Court" means one of the family courts as herein established.

"Criminal history record check" means submission of an individual's fingerprints and other identifying information to the Federal Bureau of Investigation and to the Hawaii criminal justice data center in accordance with chapter 846.

"Detention" means the temporary care of children who require custody in physically secure facilities:

(1)  For their immediate welfare;

(2)  For the protection of the community;

(3)  While awaiting transfer to another jurisdiction; or

(4)  Because of violation of a family court order of probation or protective supervision.

"Family violence" means the occurrence of one or more of the following acts by a family or household member, but does not include acts of self-defense:

(1)  Attempting to cause or causing physical harm to another family or household member;

(2)  Placing a family or household member in fear of physical harm; or

(3)  Causing a family or household member to engage involuntarily in sexual activity by force, threat of force, or duress.

"Guardianship of a minor" means the duty and authority to make important decisions in matters having a permanent effect on the life and development of the minor and to be concerned about the minor's general welfare.  It includes, but shall not necessarily be limited, in either number or kind to:

(1)  The authority to consent to marriage, to enlistment in the armed forces of the United States, or to major medical, psychiatric, and surgical treatment; to represent the minor in legal actions; to make other decisions concerning the minor of substantial legal significance;

(2)  The authority and duty of reasonable visitation, except to the extent that the right of visitation has been limited by court order;

(3)  The rights and responsibilities of legal custody when guardianship is exercised by the natural or adoptive parent, except where legal custody has been vested in another individual, agency, or institution; and

(4)  The authority to consent to the adoption of the minor and to make any other decision concerning the minor that the minor's parents could make, when the rights of the minor's parents, or only living parent, have been judicially terminated as provided for in the statutes governing termination of parental rights to facilitate legal adoption, or when both of the minor's legal parents are deceased.

"Informal adjustment" means the effort by intake officers, the courts, or others to provide a child referred to them or brought before them, and where appropriate that child's family, opportunity and aid before and in lieu of formally processing the child under this chapter.  The objective of this effort is to afford opportunity and aid so that the child, and where appropriate the child's family, may realize voluntary adjustment of behavior and obtain counseling and edification so as to better allow the child's appropriate emergence into adult society.

"Judge" means judge of the family court.

"Legal custody" means the relationship created by the court's decree which imposes on the custodian the responsibility of physical possession of the minor and the duty to protect, train, and discipline the minor and to provide the minor with food, shelter, education, and ordinary medical care, all subject to residual parental rights and responsibilities and the rights and responsibilities of any legally appointed guardian of the person.

"Meaningful contact" means parent and child interactions, activities, and experiences, performed together, which nurture the parent-child attachment and relationship, while contributing to the child's development in a positive and effective manner.

"Probation" means a legal status created by court order following adjudication in a case involving a violation of law whereby a minor is permitted to remain in the minor's home or in a community residential or nonresidential program subject to supervision by the court or an agency designated by the court and subject to return to the court for violation of probation at any time during the period of probation.

"Protective supervision" means a legal status created by court order in proceedings not involving violations of law but where the legal custody of the minor is subject to change, whereby the minor is permitted to remain in the minor's home or in a community residential or nonresidential program under the supervision of the court or an agency designated by the court and subject to return to the court during the period of protective supervision.

"Residual parental rights and responsibilities" means those rights and responsibilities remaining with the parent after the transfer of legal custody or guardianship of the person, including, but not necessarily limited to, the right to reasonable visitation, consent to adoption or marriage, and the responsibility for support.

"Senior judge" means the judge so designated, as provided in this chapter.

"Shelter" means the temporary care of children in physically unrestricting facilities pending court disposition.

"Status offender" means any child coming within the family court's jurisdiction under section 571-11(2)(B), (C), or (D).  Such child is distinguished from (A) a law violator under section 571-11(1) who comes into the family court upon allegations such person has committed an act which would constitute a crime if committed by an adult, and (B) a neglected child under section 571-11(2)(A) and (9) and chapter 587.

The singular includes the plural, the plural the singular, and the masculine the feminine, when consistent with the intent of this chapter. [L 1965, c 232, pt of §1; Supp, §333-2; HRS §571-2; am L 1972, c 2, pt of §33; am L 1976, c 85, §3; am L 1980, c 303, §§4(1), 5(1), (2); am L 1985, c 209, §6; gen ch 1985; am L 1986, c 297, §5; am L 1987, c 283, §57 and c 316, §1; am L 1996, c 198, §2; am L 2003, c 95, §15(1); am L 2004, c 161, §29; am L 2005, c 22, §40 and c 244, §3]

Rules of Court

Additional definitions, see HFCR rule 121.

Case Notes

Where defendant, a non-custodial parent, was acting within the defendant's court-prescribed unsupervised visitation time, defendant retained, as a "residual parental right", within the meaning of this section, the authority to discipline defendant's child with respect to that child's conduct during the visitation period; thus, defendant was a "parent" for purposes of §703-309(1).  90 H. 85, 976 P.2d 399.

The "physical harm" encompassed in the definition of family violence in this section would not preclude a parent's right to use force to discipline a child as permitted by §703-309(1), and duty to discipline a child under §577-7(a).  88 H. 200 (App.), 965 P.2d 133.



§571-3 - Family courts, divisions of circuit courts.

§571-3  Family courts, divisions of circuit courts.  The family courts shall be divisions of the circuit courts of the State and shall not be deemed to be other courts as that term is used in the State Constitution.  A family court shall be held at the courthouse in each circuit, or other duly designated place, by the judge or judges of the respective family courts as herein defined.  The chief justice of the supreme court may temporarily assign a family court judge to preside in another circuit when the urgency of one or more cases requires the chief justice to do so.  In any case in which it has jurisdiction the court shall exercise general equity powers as authorized by law. [L 1965, c 232, pt of §1; Supp, §333-3; HRS §571-3; am L 1973, c 211, §1(a); am L 1979, c 111, §20; gen ch 1985]

Cross References

Courts, see Const. Art. VI, §1.

Rules of Court

Applicability, see HRCP rules 1, 81; HRPP rules 1, 54; RCC rules 31, 32.

Case Notes

As family courts are divisions of, and not separate and distinct courts from, the circuit courts of this State, error misidentifying indictment as a family court criminal matter was harmless.  104 H. 311 (App.), 88 P.3d 683.



§571-4 - Family courts, circuits.

§571-4  Family courts, circuits.  In the first circuit any judge or judges so designated by the chief justice of the supreme court shall be the judge or judges of the family court of the first circuit.  The several judges of the second, third, and fifth circuits, and of any other circuits hereafter created by the legislature, shall, when exercising jurisdiction under this chapter, be judges of the family courts of their respective circuits.  In any circuit in which more than one judge is authorized to exercise jurisdiction as judge of the family court, the chief justice of the supreme court shall designate one of the judges as senior judge.

Nothing in this chapter shall be construed to limit the jurisdiction and authority of any circuit judge, designated as judge of a family court, to matters within the scope of this chapter. [L 1965, c 232, pt of §1; Supp, §333-4; HRS §571-4]

Case Notes

Even assuming that, for purposes of §571-14, defendant did not have physical custody of complainant during the times of the alleged offenses, and the family court was, therefore, without jurisdiction over those counts of the indictment, the judge, in the judge's capacity as a circuit court judge, properly exercised jurisdiction over those counts under this section.  103 H. 214, 81 P.3d 394.

Where judge, at the time judge entered the family court orders purporting to void the estate documents, was a district judge appointed under §571-8, not a circuit judge sitting by designation in family court under this section, the judge lacked original jurisdiction over guardianships of the property under §560:5-102 as it stood prior to the 1996 amendments to the Hawaii uniform probate code.  110 H. 8, 129 P.3d 511.



§571-5 - Board of family court judges.

§571-5  Board of family court judges.  A board of family court judges, which shall consist of all the State's family court judges and district family judges is hereby created.  The board shall annually elect from among its members a chairperson who shall preside at meetings of the board.  The chairperson shall have no other authority not specifically authorized under this chapter, or any applicable rule of the supreme court, or specifically delegated by a majority of the board.  The board shall meet at stated times to be fixed by it but not less often than once every six months, and on call of the chairperson.

The board shall discuss and shall attempt to achieve agreement upon general policies for the conduct of the family courts and forms for use in such courts.  The board shall recommend, for adoption by the supreme court, rules of court governing procedure and practices in such courts.  The board may, within the limitations of the facilities available to the family courts of the State, seek the consolidation of the statistical and other data on the work and services of such courts and research studies that may be made of the problems of families and children dealt with by such courts to the end that the treatment of children and families subject to the jurisdiction of such courts shall achieve the highest possible degree of uniformity throughout the State and to the further end that knowledge of treatment, methods and therapeutic practices be shared among such courts.  The board may also formulate recommendations for remedial legislation.  All actions by the board shall be subject to the regulatory supervision of the chief justice of the supreme court. [L 1965, c 232, pt of §1; Supp, §333-5; HRS §571-5; am L 1973, c 211, §1(b) and c 219, §3; gen ch 1993]



§571-6 - Appointment and duties of employees.

§571-6  Appointment and duties of employees.  (a)  For each family court, the judge, or the senior judge when there is more than one judge, shall appoint a chief administrative and executive officer who shall have the title of director of the family court.  Under the general supervision of the senior judge or the judge, the director shall:

(1)  Prepare an annual budget for the court;

(2)  Formulate procedures governing the routine administration of court services;

(3)  Make recommendations to the court for improvement in court services;

(4)  Make recommendations to the senior judge or the judge for the appointment of administrative, supervisory, consultant, and necessary professional and clerical and other personnel to perform the duties assigned to the court and the director;

(5)  Provide supervision and consultation to the administrative and supervisory staff regarding the administration of court services, recruitment of personnel, in-service training, and fiscal and office management; and

(6)  Perform other duties as the senior judge or the judge shall specify.

(b)  For each family court the judge or senior judge where there is more than one shall appoint necessary probation officers, social workers, and marital counselors and may appoint, or make arrangements for the services of physicians, psychologists, psychiatrists, and other professionally competent persons, to carry on the work of the court. [L 1965, c 232, pt of §1; Supp, §333-6; HRS §571-6; am L 2002, c 7, §1]

Cross References

Marriage and family therapists, see chapter 451J.



§571-7 - REPEALED.

§571-7  REPEALED.  L 1973, c 219, §4.



§571-8 - District family courts; district family judges; appointment; sessions.

§571-8  District family courts; district family judges; appointment; sessions.  (a)  In addition to the district courts established under section 604-1, there may be established in each of the judicial circuits of the State a district family court with the powers and under the conditions herein set forth which shall be styled as follows:

(1)  For the first judicial circuit:  The district family court of the first circuit.

(2)  For the second judicial circuit:  The district family court of the second circuit.

(3)  For the third judicial circuit:  The district family court of the third circuit.

(4)  For the fifth judicial circuit:  The district family court of the fifth circuit.

(b)  When in the discretion of the chief justice of the supreme court the urgency or volume of cases so requires, the chief justice may appoint one or more district family judges for each judicial circuit.  In addition, within any circuit, the chief justice may designate any district judge of the district court to act as a district family judge within that circuit; the judge when so designated shall exercise the powers of a district family judge appointed pursuant to this section.

The chief justice may also designate, within any circuit, a district family judge appointed pursuant to this section to act as a district judge, and the judge when so appointed shall have all the powers of a district judge appointed pursuant to section 604-2.

The chief justice may assign any district judge or district family judge of any circuit to serve temporarily in either the district court or the district family court of any other circuit.

The district family courts shall hold sessions at such places and as often as the family court judge or the senior family court judge, if there is more than one, of the judicial circuit shall prescribe. [L 1973, c 219, pt of §1; am L 1983, c 208, §1; am L 1984, c 49, §1; gen ch 1985]

Case Notes

Where judge, at the time judge entered the family court orders purporting to void the estate documents, was a district judge appointed under this section, not a circuit judge sitting by designation in family court under §571-4, the judge lacked original jurisdiction over guardianships of the property under §560:5-102 as it stood prior to the 1996 amendments to the Hawaii uniform probate code.  110 H. 8, 129 P.3d 511.



§571-8.1 - Qualifications; tenure; removal.

[§571-8.1]  Qualifications; tenure; removal.  Each district family judge shall reside in the judicial circuit for which the district family judge is appointed and shall have been an attorney licensed to practice in all the courts of the State for at least five years.  District family judges shall hold office for a term of six years and until their successors are appointed and qualified; provided that any district family judge may be summarily removed from office, and the district family judge's commission revoked by the supreme court whenever the supreme court deems such removal necessary for the public good or the volume of cases within the circuit is reduced to a level where the reduction of the number of district family judges within a circuit is deemed advisable. [L 1973, c 219, pt of §1; gen ch 1985]



§571-8.2 - Salary of district family judges.

§571-8.2  Salary of district family judges.  The salary of each district family court judge of the various district family courts of the State shall be the same as that of district court judges under section 604-2.5.

Whenever the chief justice appoints a district family court judge of any of the various district family courts of the State to serve temporarily as a circuit court judge of any of the various circuit courts of the State, the judge shall receive per diem compensation for the days on which actual service is rendered based on the monthly rate of compensation paid to a circuit court judge.  For the purpose of determining per diem compensation in this section, a month shall be deemed to consist of twenty-one days. [L 1973, c 219, pt of §1; am L 1975, c 58, §24; am L 1982, c 129, §23; am L 1986, c 128, §20; am L 1988, c 396, §1]



§571-8.3 - Disqualification; absence; vacancy.

[§571-8.3]  Disqualification; absence; vacancy.  Whenever it is advisable, by reason of a vacancy in the office of district family judge of any circuit, or by reason of the disqualification of any district family judge, or the district family judge's inability to attend to the district family judge's duties by reason of temporary absence, or for any other reason, the chief justice of the supreme court may designate the district family judge of any other circuit or any district judge appointed pursuant to chapter 604 to hear and determine any or all matters then or thereafter pending in the district family court to which the district family judge or district judge is called for such purpose, and while so engaged, the district family judge or district judge shall have and exercise all of the powers of a regularly appointed district family judge of the circuit to which the district family judge or district judge is called. [L 1973, c 219, pt of §1; gen ch 1985]



§571-8.4 - Jurisdiction.

[§571-8.4]  Jurisdiction.  The senior judge or judge of the family court of the circuit may direct that any case coming within the jurisdictional provisions of this chapter, or all cases of a class or within a district to be designated by the senior judge or judge, shall be heard by the district family judge. [L 1973, c 219, pt of §1; gen ch 1985]



§571-8.5 - Powers.

§571-8.5  Powers.  (a)  The district family judges may:

(1)  Administer oaths;

(2)  Subpoena, summon, and compel the attendance of parties and witnesses from any part of the State, and compel the production of books, papers, documents including school, medical, and financial records, or tangible things;

(3)  Make and issue all orders and writs necessary or appropriate in aid of their original jurisdiction;

(4)  Perpetuate testimony under the rules and orders of the family court, and issue commissions for the perpetuation of testimony to be used on controversies pending before them;

(5)  Grant continuances in proceedings before them;

(6)  Enforce decrees and judgments and punish contempts according to law;

(7)  In a criminal case, alter, set aside, or suspend a sentence by way of mitigation or otherwise upon motion or plea of a defendant made within thirty days after imposition of a sentence;

(8)  Appoint guardians ad litem for minors or persons who are incompetent or attorneys to represent parties in accordance with law;

(9)  Admit to bail persons rightfully confined in all bailable cases, or dispense with bail as provided by the State Constitution;

(10)  Make and award judgments, decrees, orders, and mandates, issue executions and other processes, and do other acts and take other steps as may be necessary to carry into full effect the powers that are or shall be given to them by law or for the promotion of justice in matters pending before them; and

(11)  Make and issue orders for pre-trial detention of persons aged eighteen years or older to an adult correctional facility, when the person is alleged to have committed an act or acts during the person's minority that would constitute a violation of section 571-11(1).

(b)  Every witness duly subpoenaed as provided in this section shall be allowed the same attendance and mileage fees allowed witnesses subpoenaed before the circuit courts. [L 1973, c 219, pt of §1; am L 1980, c 115, §1; am L 1998, c 190, §2]

Case Notes

Family court had subject matter jurisdiction to issue temporary restraining order under §§560:1-302(b), 560:5-106(2) and (3), and this section, where resolution of ward's capacity was required to be resolved, and an apparent threat of ward's removal from the court's jurisdiction was alleged.  113 H. 211, 151 P.3d 692.



§571-11 - Jurisdiction; children.

PART II.  JURISDICTION

§571-11  Jurisdiction; children.  Except as otherwise provided in this chapter, the court shall have exclusive original jurisdiction in proceedings:

(1)  Concerning any person who is alleged to have committed an act prior to achieving eighteen years of age which would constitute a violation or attempted violation of any federal, state, or local law or municipal ordinance.  Regardless of where the violation occurred, jurisdiction may be taken by the court of the circuit where the person resides, is living, or is found, or in which the offense is alleged to have occurred;

(2)  Concerning any child living or found within the circuit:

(A)  Who is neglected as to or deprived of educational services because of the failure of any person or agency to exercise that degree of care for which it is legally responsible;

(B)  Who is beyond the control of the child's parent or other custodian or whose behavior is injurious to the child's own or others' welfare;

(C)  Who is neither attending school nor receiving educational services required by law whether through the child's own misbehavior or nonattendance or otherwise; or

(D)  Who is in violation of curfew;

(3)  To determine the custody of any child or appoint a guardian of any child;

(4)  For the adoption of a person under chapter 578;

(5)  For the termination of parental rights under sections 571-61 to 571-63;

(6)  For judicial consent to the marriage, employment, or enlistment of a child, when such consent is required by law;

(7)  For the treatment or commitment of a mentally defective, mentally retarded, or mentally ill child;

(8)  Under the Interstate Compact on Juveniles under chapter 582 or the Interstate Compact for Juveniles under chapter 582D;

(9)  For the protection of any child under chapter 587; and

(10)  For a change of name as provided in section 574-5(a)(2)(C). [L 1965, c 232, pt of §1; Supp, §333-8; HRS §571-11; am L 1970, c 81, §1; am L 1972, c 2, pt of §33; am L 1976, c 85, §4; am L 1980, c 303, §7(1); am L 1983, c 171, §2; am L 1986, c 250, §3; am L 2004, c 161, §36; am L 2009, c 93, §2]

Revision Note

Section "574-5(a)(2)(C)" substituted for "574(a)(2)(C)".

Cross References

Children under twelve, see §571-44.

Commitment, see chapters 333F and 334.

Determination of custody, see §§571-46, 46.1.

Guardianship, see chapter 560, article V.

Waiver of jurisdiction, see §571-22.

Rules of Court

Applicability of Hawaii Rules of Civil Procedure, see HRCP rules 1, 81; applicability of Hawaii Rules of Penal Procedure, see HRPP rules 1, 54.

Proceedings, see Hawaii Family Court Rules, part D.

Law Journals and Reviews

Limits of Family Court Jurisdiction Under Section 571-11(2) of the Hawaii Revised Statutes.  10 HBJ 41.

Case Notes

Jurisdiction, custody of children.  49 H. 20, 29-31, 407 P.2d 885.

Child's right to support in action against parent.  49 H. 200, 412 P.2d 638.

Family court has jurisdiction to determine custodial and visitation rights of the natural father of illegitimate child.  56 H. 462, 541 P.2d 13.

Court retains "exclusive original jurisdiction" where jurisdiction is not validly waived.  61 H. 185, 599 P.2d 298.

Section 571-48 applies only to minors actually adjudicated under this section, and placement of a minor, prior to adjudication, is dealt with under §571-32.  84 H. 41, 928 P.2d 883.

The family court may adjudicate and punish status offenders under paragraph (1) for criminal contempt based on violations of court orders of protective supervision, provided the minor is given sufficient notice to comply, the court considers less restrictive alternatives, and contact between the status offender and juvenile delinquents convicted of other crimes are kept to a minimum.  96 H. 73, 26 P.3d 562.

As claim that health department was legally obligated to pay for child's services at private residential treatment center arose under the federal Individuals with Disabilities Education Act and child did not pursue the remedies available under the federal act to establish health department's obligation to pay for the services, family court lacked jurisdiction to order the department to pay for the services.  96 H. 272, 30 P.3d 878.

Although the reconsideration provision of §571-54 for the right to appeal an order or decree entered in a proceeding based on paragraph (1), (2), (6), or (9) is conditioned upon the filing of a timely motion for reconsideration, and prosecution appealed without filing such a motion, where motion to suppress, opposing memorandum, transcript and order appeared to be parties' and family court's complete record of suppression matter and neither party asserted on appeal that §571-54 had been violated, appellate court chose to address merits of appeal.  104 H. 403, 91 P.3d 485.

As district family court proceedings under paragraph (1) concerning juvenile law violators are considered to be noncriminal proceedings, prosecution's appeal of family court order was not authorized by §641-13(7).  104 H. 403, 91 P.3d 485.

The district family courts lack subject matter jurisdiction, under any circumstances, to order the department of education to alter a child's grade placement.  105 H. 38, 93 P.3d 1145.

No reversible error is committed where the family court employs rules from the HRPP in adjudicating §571-11(1) proceedings, if the otherwise correct use of such rules does not conflict with judicial administration of chapter 571 and is not unfairly prejudicial to minor(s) involved.  79 H. 265 (App.), 900 P.2d 1332.

A family court may exercise jurisdiction over a child in a paragraph (3) divorce case while a paragraph (9) case involving the same child is on appeal.  81 H. 91 (App.), 912 P.2d 588.

While a family court has jurisdiction over custody of two children in a paragraph (9) case, a family court may also assert jurisdiction over the custody of those same children in a paragraph (3) divorce case.  81 H. 91 (App.), 912 P.2d 588.

Family court properly exercised jurisdiction over person alleged to have committed acts which would have constituted violations of state law before person was eighteen years old.  86 H. 517 (App.), 950 P.2d 701.

Minor was properly adjudicated a law violator in a criminal contempt proceeding for failing to comply with rules of a protective supervision order.  96 H. 255 (App.), 30 P.3d 269.

Family court orders assessing father's attorney fees and costs against mother were orders entered in a proceeding based upon paragraph (9) that fell within the ambit of §571-54 and were expressly excluded by the Hawaii family court rules, rule 59(e) from its ambit.  113 H. 478 (App.), 155 P.3d 661.



§571-12 - Transfer from other courts.

§571-12  Transfer from other courts.  If, during the pendency of a criminal charge against a minor in another court, it is ascertained that the minor was less than eighteen years old when such minor allegedly committed the offense, such other court shall forthwith transfer the case to the family court, together with all the papers, documents, and any available transcripts of testimony connected with it.  The court making the transfer shall order that the minor be taken forthwith to the place of detention designated by the family court or to that court itself, or shall release the minor to the custody of the minor's parent or guardian or other person legally responsible for the minor, to be brought before the family court at a time designated by it.  The family court shall then proceed as provided in this chapter. [L 1965, c 232, pt of §1; Supp, §333-9; HRS §571-12; am L 1980, c 303, pt of §7(2)]



§571-13 - Retention of jurisdiction.

§571-13  Retention of jurisdiction.  Except as otherwise provided in this chapter, jurisdiction obtained by the court in the case of a minor may be retained by it, for the purposes of this chapter, after the minor becomes eighteen years of age until the full term for which any order entered shall have expired.  Further, in the case of any person who is alleged to have committed an offense under section 571-11 prior to reaching eighteen years of age, the court shall have jurisdiction after the person becomes eighteen for the purpose of holding hearings and/or entering orders of disposition concerning the alleged offenses or for the purpose of making and issuing orders for pre-trial detention of persons aged eighteen years or older to an adult correctional facility, when the person is alleged to have committed an act or acts during the person's minority that would constitute a violation of section 571-11(1).  This section shall not be construed, however, to confer any jurisdiction upon the family court over a person for any criminal act committed after the person achieves eighteen years of age. [L 1965, c 232, pt of §1; Supp, §333-10; HRS §571-13; am L 1972, c 2, pt of §33; am L 1974, c 148, §1; am L 1976, c 85, §5; am L 1980, c 303, pt of §7(2); am L 1981, c 206, §2; am L 1998, c 190, §3]

Case Notes

Cited:  50 H. 613, 446 P.2d 561.



§571-14 - Jurisdiction; adults.

§571-14  Jurisdiction; adults.  (a)  Except as provided in sections 603-21.5 and 604-8, the court shall have exclusive original jurisdiction:

(1)  To try any offense committed against a child by the child's parent or guardian or by any other person having the child's legal or physical custody, and any violation of section 707-726, 707-727, 709-902, 709-903, 709-903.5, 709-904, 709-905, 709-906, or 302A-1135, whether or not included in other provisions of this paragraph or paragraph (2);

(2)  To try any adult charged with:

(A)  Deserting, abandoning, or failing to provide support for any person in violation of law;

(B)  An offense, other than a felony, against the person of the defendant's husband or wife;

(C)  Any violation of an order issued pursuant to chapter 586; or

(D)  Any violation of an order issued by a family court judge.

In any case within paragraph (1) or (2), the court, in its discretion, may waive its jurisdiction over the offense charged;

(3)  In all proceedings under chapter 580, and in all proceedings under chapter 584;

(4)  In proceedings under chapter 575, the Uniform Desertion and Nonsupport Act, and under chapter 576B, the Uniform Interstate Family Support Act;

(5)  For commitment of an adult alleged to be mentally defective or mentally ill;

(6)  In all proceedings for support between parent and child or between husband and wife;

(7)  In all proceedings for pre-trial detention or waiver of jurisdiction over an adult who was a child at the time of an alleged criminal act as provided in section 571-13 or 571-22;

(8)  In all proceedings under chapter 586, Domestic Abuse Protective Orders; and

(9)  For the protection of vulnerable adults under chapter 346, part X.

In any case within paragraph (3), (4), or (6), the attorney general, through the child support enforcement agency, may exercise concurrent jurisdiction as provided in chapter 576E.

(b)  The court shall have concurrent jurisdiction with the district court over violations of sections 707-712, 707-717, 707-722, 708-822, 708-823, 710-1010.5, 711-1106, and 711-1106.5 when multiple offenses are charged through complaint or indictment and at least one offense is a violation of an order issued pursuant to chapter 586 or a violation of section 709-906.

(c)  The court shall have concurrent jurisdiction with the circuit court over violations of section 711-1106.4.

[(d)]  The court shall have concurrent jurisdiction with the circuit court in all proceedings to appoint a guardian of an adult. [L 1965, c 232, pt of §1; Supp, §333-11; am L 1967, c 56, §2; HRS §571-14; am L 1973, c 211, §1(1); am L 1976, c 85, §6; am L 1980, c 232, §27; am L 1982, c 238, §2; am L 1983, c 79, §1; am L 1984, c 50, §1; am L 1986, c 285, §1; am L 1988, c 154, §3; am L 1989, c 61, §1 and c 381, §3; am L 1992, c 86, §1; am L 1996, c 89, §17; am L 1997, c 295, §2; am L 1998, c 64, §1 and c 190, §4; am L 2002, c 9, §1; am L 2004, c 18, §1 and c 161, §30; am L 2008, c 154, §26]

Cross References

Commitment, see chapters 333F and 334.

Guardianship, see chapter 560, article V.

Case Notes

Even assuming that, for purposes of this section, defendant did not have physical custody of complainant during the times of the alleged offenses, and the family court was, therefore, without jurisdiction over those counts of the indictment, the judge, in the judge's capacity as a circuit court judge, properly exercised jurisdiction over those counts under §571-4.  103 H. 214, 81 P.3d 394.

The fact that defendant was a "family or household member" for purposes of §709-906 did not satisfy paragraph (1)'s subject matter jurisdiction factual criteria because a "family or household member" is not by that fact "the child's parent or guardian or … any other person having the child's legal or physical custody".  77 H. 260 (App.), 883 P.2d 682.

The question whether defendant had legal or physical custody of stepdaughter was subject matter jurisdictional question of fact for court to decide, not an essential element of the alleged offense for the jury to decide.  77 H. 260 (App.), 883 P.2d 682.

No equal protection violation for use of preponderance of evidence standard of proof for §586-5.5 as family and household members not suspect class and rational basis underlying this standard adopted by legislature under this chapter for chapter 586 was to facilitate and expedite judicial issuance of protective orders.  85 H. 197 (App.), 940 P.2d 404.

Under paragraph (8) and §571-42, family court is vested with exclusive jurisdiction over chapter 586 proceedings and applicable standard of proof to be applied in those proceedings is preponderance of the evidence.  85 H. 197 (App.), 940 P.2d 404.

Where family court did not have subject matter jurisdiction under this section, charge of harassment against defendant husband remanded for dismissal.  98 H. 287 (App.), 47 P.3d 754.



§571-21 - Complaint; investigation; petition.

PART III.  INITIATION OF CASES

Law Journals and Reviews

In the Best Interests of the Child:  Juvenile Justice or Adult Retribution?  23 UH L. Rev. 341.

§571-21  Complaint; investigation; petition.  (a)  Except as provided in subsection (b), whenever the court is informed by any person that a minor is within the purview of section 571-11(1) or (2), the intake officer shall make a preliminary investigation to determine whether informal adjustment is suitable under section 571-31.4 or 571-31.5.  The court may authorize the filing of a petition, may make whatever arrangement for informal adjustment that is suitable under section 571-31.4, 571-31.5, or 571-31.6; or may take such action as is otherwise allowed under this chapter.  Efforts to effect informal adjustment may be continued not longer than three months without review by the judge.

(b)  In cases of violation of a law or ordinance by a child, the issuance of a citation or summons, when provided for by law or ordinance, shall be sufficient to invoke the jurisdiction of the court, which may proceed to dispose of such a case with or without preliminary investigation and the filing of a petition.

(c)  When a complaint or petition is made or sought to be filed against a member of the complainant's family, the court's staff may, when required by the judge or if requested by either party, process the matter under section 571-31.3.

(d)  In children's cases, under section 571-11(1) and (2), the petition and all subsequent court documents shall be suitably entitled so as to indicate that the proceeding is in the interest of rather than against the child or minor involved.  The petition shall be verified and statements may be made upon information and belief.  It shall set forth plainly:  (1) the facts which bring the child within the purview of this chapter; (2) the name, age, and residence of the child; (3) the names and residences of the child's parents; and (4) the name and residence of the child's legal guardian if there be one, of the person or persons having custody or control of the child, or of the nearest known relative if no parent or guardian can be found.  If any of the facts required are not known by the petitioner the petition shall so state.  In cases brought pursuant to section 571-11(2)(A) and (C), a certified copy of the child's school attendance records shall constitute prima facie evidence of the child's nonattendance at school or nonreceipt of educational services.  A certified copy is defined as a copy signed by the principal and educator of the child from whose class the child did not attend.

(e)  The family courts may, by suitable orders, provide regulations concerning the titles, filing, investigation, and the form and content of petitions and other pleadings in cases under this chapter, or these matters may be governed by the rules of court. [L 1965, c 232, pt of §1; Supp, §333-12; am L 1966, c 22, §6; HRS §571-21; am L 1973, c 211, §1(d); am L 1977, c 11, §1; am L 1980, c 303, §7(3); gen ch 1985; am L 1992, c 66, §2; am L 1994, c 22, §2]

Rules of Court

Commencement of action, see HFCR rules 3, 122.

Pleadings, see Hawaii Family Court Rules, part A(III).



§571-22 - Waiver of jurisdiction; transfer to other courts.

§571-22  Waiver of jurisdiction; transfer to other courts.  (a)  The court may waive jurisdiction and order a minor or adult held for criminal proceedings after full investigation and hearing where the person during the person's minority, but on or after the person's sixteenth birthday, is alleged to have committed an act that would constitute a felony if committed by an adult, and the court finds that:

(1)  There is no evidence the person is committable to an institution for the mentally defective or retarded or the mentally ill;

(2)  The person is not treatable in any available institution or facility within the State designed for the care and treatment of children; or

(3)  The safety of the community requires that the person be subject to judicial restraint for a period extending beyond the person's minority.

(b)  The court may waive jurisdiction and order a minor or adult held for criminal proceedings if, after a full investigation and hearing, the court finds that:

(1)  The person during the person's minority, but on or after the person's fourteenth birthday, is alleged to have committed an act that would constitute a felony if committed by an adult and either:

(A)  The act resulted in serious bodily injury to a victim;

(B)  The act would constitute a class A felony if committed by an adult; or

(C)  The person has more than one prior adjudication for acts that would constitute felonies if committed by an adult; and

(2)  There is no evidence the person is committable to an institution for the mentally defective or retarded or the mentally ill.

(c)  The factors to be considered in deciding whether jurisdiction should be waived under subsection (a) or (b) are as follows:

(1)  The seriousness of the alleged offense;

(2)  Whether the alleged offense was committed in an aggressive, violent, premeditated, or wilful manner;

(3)  Whether the alleged offense was against persons or against property, greater weight being given to offenses against persons, especially if personal injury resulted;

(4)  The desirability of trial and disposition of the entire offense in one court when the minor's associates in the alleged offense are adults who will be charged with a crime;

(5)  The sophistication and maturity of the minor as determined by consideration of the minor's home, environmental situation, emotional attitude, and pattern of living;

(6)  The record and previous history of the minor, including previous contacts with the family court, other law enforcement agencies, courts in other jurisdictions, prior periods of probation to the family court, or prior commitments to juvenile institutions;

(7)  The prospects for adequate protection of the public and the likelihood of reasonable rehabilitation of the minor (if the minor is found to have committed the alleged offense) by the use of procedures, services, and facilities currently available to the family court; and

(8)  All other relevant matters.

(d)  The court may waive jurisdiction and order a minor or adult held for criminal proceedings if, after a full investigation and hearing, the court finds that:

(1)  The person during the person's minority is alleged to have committed an act that would constitute murder in the first degree or second degree or attempted murder in the first degree or second degree if committed by an adult; and

(2)  There is no evidence the person is committable to an institution for the mentally defective or retarded or the mentally ill.

(e)  Transfer of a minor for criminal proceedings terminates the jurisdiction of the court over the minor with respect to any subsequent acts that would otherwise be within the court's jurisdiction under section 571-11(1) and thereby confers jurisdiction over the minor to a court of competent criminal jurisdiction.

(f)  If criminal proceedings instituted under subsection (a), (b), or (d) result in an acquittal or other discharge of the minor involved, no petition shall be filed thereafter in any family court based on the same facts as were alleged in the criminal proceeding.

(g)  A minor shall not be subject to criminal prosecution based on the facts giving rise to a petition filed under this chapter, except as otherwise provided in this chapter.

(h)  Where the petition has been filed in a circuit other than the minor's residence, the judge, in the judge's discretion, may transfer the case to the family court of the circuit of the minor's residence.

(i)  When a petition is filed bringing a minor before the court under section 571-11(1) and (2), and the minor resides outside of the circuit, but within the State, the court, after a finding as to the allegations in the petition, may certify the case for disposition to the family court having jurisdiction where the minor resides.  Thereupon, the court shall accept the case and may dispose of the case as if the petition was originally filed in that court.  Whenever a case is so certified, the certifying court shall forward to the receiving court certified copies of all pertinent legal and social records.

(j)  If the court waives jurisdiction pursuant to subsection (b) or (d), the court also may waive its jurisdiction with respect to any other felony charges arising from the same episode to the charge for which the minor was waived. [L 1965, c 232, pt of §1; Supp, §333-13; HRS §571-22; am L 1970, c 81, §2; am L 1972, c 2, pt of §33; am L 1974, c 148, §2; am L 1980, c 303, §7(4); am L 1981, c 222, §1; am L 1987, c 182, §1; am L 1997, c 318, §2; am L 1999, c 139, §1]

Rules of Court

Transfer to criminal court, see HFCR rule 129.

Law Journals and Reviews

Waiver of jurisdiction; procedural requirements, statement of reasons.  Haw. Supp, 5 HBJ 29.

In the Best Interests of the Child:  Juvenile Justice or Adult Retribution?  23 UH L. Rev. 341.

Risky Business:  Assessing Dangerousness in Hawai`i.  24 UH L. Rev. 63.

Case Notes

Order waiving jurisdiction under subsection (a) is appealable.  50 H. 537, 444 P.2d 459.

Procedure followed by court in waiving jurisdiction held valid.  50 H. 620, 446 P.2d 564.

Pending appeal of order waiving jurisdiction, stay of order should be granted only after weighing opposing interests.  57 H. 413, 558 P.2d 483.

A waiver proceeding is primarily dispositional, so that full procedural protections appropriate to an adjudication of guilt do not apply.  58 H. 522, 574 P.2d 119.

"Act constituting felony if committed by adult" construed.  59 H. 456, 583 P.2d 337.

Waiver provision is not void for vagueness but requires a hearing, counsel, and statement of reasons by court.  Defendant must appeal the order prior to circuit court trial.  60 H. 527, 592 P.2d 422.

Dismissal of indictment required where jurisdiction waived without hearing.  61 H. 12, 594 P.2d 1069.  Preponderance of evidence standard in §571-41 does not apply to waiver proceedings.  For purposes of waiver, charges are presumed to be true.  Ultimate concern is whether evidence adduced justifies waiver.  61 H. 48, 594 P.2d 1048.

All waiver orders hereafter filed must conform to family court rule 129 requiring specific findings.  61 H. 167, 598 P.2d 176.

Statement of reasons supporting decision to waive, sufficiency.  61 H. 167, 598 P.2d 176.

Where waiver of jurisdiction is invalid, proceedings held in circuit court are void.  61 H. 185, 599 P.2d 298.

Family court's findings in a waiver decision must be supported by substantial evidence.  61 H. 364, 604 P.2d 276.

Compliance with "full investigation and hearing" required.  61 H. 561, 606 P.2d 1326.

Waiver petitions taken "under advisement" must be acted upon within a reasonable time.  61 H. 561, 606 P.2d 1326.

Family court failed to act in accordance with its powers by proceeding to hear waiver petition without taking steps to enable completion of "full and fair investigation".  66 H. 516, 668 P.2d 25.

Minor not entitled to probable cause hearing before family court jurisdiction waived.  67 H. 466, 691 P.2d 1163.

As section clearly and unambiguously does not require the family court to consider the subsection (c) factors when waiving jurisdiction under subsection (d), family court's failure to expressly consider the subsection (c) factors did not constitute an abuse of discretion.  94 H. 315, 13 P.3d 324.

Based both on its plain language and the absence of legislative history indicating otherwise, subsection (a) is clearly disjunctive in nature, requiring that the family court find only one of three factors as a precondition to waiving jurisdiction over a minor.  102 H. 326, 76 P.3d 569.

Record indicated that full investigation was held and all findings necessary to sustain waiver were made and supported.  1 H. App. 226, 617 P.2d 826.

Where appellant presented danger to community, there was no error in refusing stay of waiver pending appeal.  1 H. App. 226, 617 P.2d 826.

Purpose of family court waiver hearing is not to determine whether minor committed offense alleged or even to determine probable cause.  Presumption that charges are true does not violate due process.  1 H. App. 243, 617 P.2d 830.

Where family court has considered all the factors in its determination to waive and there is no manifest abuse of discretion, appellate court is not required to determine or question the weight attributed to the various factors.  1 H. App. 301, 618 P.2d 1150.

A minor who is "treatable" may still be waived  for the "safety of the community".  1 H. App. 611, 623 P.2d 1262.

Minor whose acts are offenses against property may still pose a threat to the "safety of the community".  1 H. App. 611, 623 P.2d 1262.

Where family court declined to waive jurisdiction over person, deciding that safety of community did not require that person continue under judicial restraint for period extending beyond person's minority and that no court could commit person to adult correctional facility, but thereafter committed person to adult correctional facility, court unlawfully violated its prior order declining to waive jurisdiction.  86 H. 517 (App.), 950 P.2d 701.

Family court did not err at hearing on petition to waive family court jurisdiction over defendant when it admitted into evidence a police report without affording defendant the opportunity to call, confront and cross-examine the percipient witnesses to the offense named in the police report where defendant did not show what defendant's cross-examination of the witnesses might have revealed; thus, no abuse of discretion in family court waiving jurisdiction over defendant.  107 H. 259 (App.), 112 P.3d 745.



§571-22.5 - Appeal of waiver of jurisdiction.

[§571-22.5]  Appeal of waiver of jurisdiction.  An order waiving jurisdiction shall not be appealable as a final order, but may only be appealable in conjunction with an appeal of all other issues after a trial on the charge against such minor or adult. [L 1980, c 207, §1]

Case Notes

Does not permit appellate review of order denying waiver of jurisdiction.  66 H. 516, 668 P.2d 25.



§571-23 - Summons; notice; custody of minor.

§571-23  Summons; notice; custody of minor.  After a petition under section 571-11(1) or (2) is filed in the interest of a minor, and after such investigation as the court may direct, the court shall issue a summons, unless the parties hereinafter named promise in writing to appear voluntarily, requiring the person or persons who have the custody or control of the minor to appear personally and bring the minor before the court at a time and place stated.  If the person so summoned is not the parent or guardian of the minor, then the parent or guardian or both shall also be notified, by personal service before the hearing except as herein provided, of the pendency of the case and of the time and place appointed.  Summons may be issued requiring the appearance of any other person whose presence, in the opinion of the judge, is necessary.  If it appears that the minor is in such condition or surroundings that the minor's welfare requires taking the minor into custody, the judge may order, by endorsement upon the summons, or otherwise, that the person serving the summons shall take the minor into custody at once.  A parent or guardian is entitled to the issuance of compulsory process for the attendance of witnesses on the parent's or guardian's own behalf or on behalf of the minor.

Service of summons shall be made personally by the delivery of a copy thereof, together with a copy of the petition, to the person summoned, except that if the judge is satisfied that personal service of the summons or the notice provided for in the preceding paragraph is impracticable, the judge may order service by certified or registered mail addressed to the last known address, or by publication, or both.  Service effected not less than forty-eight hours before the time fixed in the summons for the return thereof shall be sufficient to confer jurisdiction, provided that jurisdiction shall be conferred if any person who might be so summoned appears voluntarily at the time and place appointed and waives such service and such notice.

Service of summons, process, or notice required by this chapter may be made by any suitable person under the direction of the court and upon request of the court shall be made by any police officer.  The judge may authorize the payment of necessary travel expenses incurred by persons summoned or otherwise required to appear at the hearing of a case coming within the purview of this chapter.  Section 621-7 shall apply to persons summoned under this section other than a parent, guardian, or other legal custodian of the child concerned. [L 1965, c 232, pt of §1; Supp, §333-14; HRS §571-23; gen ch 1985]

Rules of Court

Service and summons, see HFCR rules 4, 5, 138, 139.



§571-24 - Failure to answer summons; warrants.

§571-24  Failure to answer summons; warrants.  Any person summoned as provided in section 571-23 who, without reasonable cause, fails to appear, may be proceeded against for contempt of court.  If the summons cannot be served, or if the parties served fail to obey the summons, or if it is made to appear to the judge that serving the summons will be ineffectual or that the welfare of the minor requires that the minor be brought forthwith into the custody of the court, a warrant may be issued for the parent, the guardian, or the minor.

If, after being summoned or notified to appear, a parent fails to do so, a warrant may be issued for the parent's appearance, and the hearing shall not take place without the presence of one or both of the parents or the guardian, or, if none is present, a guardian ad litem appointed by the court to protect the interests of the minor.  The court may also appoint a guardian ad litem, whenever this is necessary for the welfare of the minor, whether or not a parent or guardian is present. [L 1965, c 232, pt of §1; Supp, §333-15; HRS §571-24; gen ch 1985]

Rules of Court

Guardians ad litem, see HFCR rule 17(c).



§571-31 - Taking children into custody; release; notice.

PART IV.  CUSTODY, DETENTION, AND SHELTER

§571-31  Taking children into custody; release; notice.  (a)  A child may be taken into custody by any police officer without order of the judge when there are reasonable grounds to believe that a child comes within section 571-11(1) or (2), or by any police or probation officer when there are reasonable grounds to believe that the child has violated a court order of probation or protective supervision.

(b)  When an officer or other person takes a child into custody the parents, guardian, or legal custodian shall be notified immediately.  The child shall be (1) released to the care of the child's parent or other responsible adult; (2) referred or delivered to the court or other designated agency with or without simultaneous release to parent or other responsible adult; or (3) taken directly to a detention facility, if the child's immediate welfare or the protection of the community requires it, or the child is subject to detention for violation of a court order of probation or protective supervision.

(c)  If the person taking the child into custody believes it desirable, the child's parent, guardian, or legal custodian may be required to sign a written promise to take the child to the court or other designated agency at the time arranged, or to the court at the time directed by the court.

(d)  If a parent or other responsible custodian fails to produce the child in court or at another designated agency as required by an authorized notice, or when notified by the court, a summons or warrant may be issued for the apprehension of that person or the child or both.  The court may assess the cost of the issuance and execution of the summons or warrant against the person. [L 1965, c 232, pt of §1; Supp, §333-16; HRS §571-31; am L 1972, c 2, pt of §33; am L 1976, c 85, §7; am L 1980, c 303, §4(2); am L 1988, c 294, §2]

Rules of Court

Shelter and detention, see Hawaii Family Court Rules, part D(V).

Law Journals and Reviews

On suppression of evidence seized in violation of statute, see Suppression of Evidence Without the Aid of the Fourth, Fifth and Sixth Amendments.  8 HBJ 109.

Case Notes

Subsection (b) only requires that police contact a minor's parent, guardian, or legal custodian to notify them that their child is in police custody; it does not give statutory right to minor's parent, guardian, or legal custodian to communicate with the minor prior to and to be present at the minor's custodial interrogation.  90 H. 246, 978 P.2d 684.

In absence of any specified time limit in the HRS, when a child who is taken into custody under this section is going to be released to the custody of the child's parent or other responsible adult under subsection (b)(1), the release to the parent or responsible adult must occur within a reasonable time.  91 H. 147 (App.), 981 P.2d 704.

In the absence of any evidence that lapse of time was unreasonable, police did not violate notification requirement of subsection (b).  91 H. 147 (App.), 981 P.2d 704.



§571-31.1 - Standard for detention.

§571-31.1  Standard for detention.  (a)  As used in this chapter, "protection of the community" means there is a threat to, and a necessity to protect, the person or property of others from:

(1)  A minor who is alleged to have committed an offense which caused physical harm, or a threat of physical harm, to another person; or

(2)  A minor who is alleged to have committed an offense which caused damage to, or theft of, property; and

(A)  The minor's record reveals a pattern of behavior which has caused damage to, or loss of, property; and

(B)  Previous control measures have failed.

(b)  As used in this chapter, "immediate welfare" means:

(1)  The minor is in physical, emotional, or psychological danger, or may be prior to the court's disposition;

(2)  No parent or other responsible adult known to the decision-maker is willing and able to provide the type and degree of supervision necessary to protect the minor from that danger;

(3)  No other secure facility is appropriate and available.

(c)  In determining whether the immediate welfare or the protection of the community requires a minor's detention, an officer or other person may take into consideration the following, among other pertinent factors:

(1)  The severity of the violation or violations which the child is reasonably believed to have committed;

(2)  The frequency with which the child is reasonably believed to have committed such or other violations;

(3)  The child's age, character, physical, and mental health;

(4)  The interpersonal relationships between the child, the family, and the community; and

(5)  Any previous history of referrals to the court. [L 1980, c 303, §4(3)]



§571-31.2 - Juvenile intake and diagnostic services.

§571-31.2  Juvenile intake and diagnostic services.  (a)  The court or other designated agency shall:

(1)  Notify the child's parent, guardian or legal custodian or take reasonable action to ensure that such notice has been given;

(2)  Require the child, the child's parent, the child's guardian or legal custodian, or both, to appear at the court or other designated agency as soon as practicable for a family counseling session to attempt a quick resolution of their problem;

(3)  Investigate, evaluate, make necessary determination, and take appropriate actions regarding:

(A)  Release of a child to the care of the child's parent or other responsible adult;

(B)  Extending to or making arrangement for the securing of suitable informal adjustment under section 571-31.4, 571-31.5 or 571-31.6;

(C)  Initiation of the filing of a complaint or petition;

(D)  Detention of a child, utilizing the standard set out in section 571-31.1 or temporary shelter in a nonsecure shelter; and

(E)  Making such other informal disposition as may be suitable.

(b)  If the intake officer believes it desirable, such officer may take action to obtain the child or the written promise of a parent, guardian, or legal custodian to take the child to the court or other designated agency as in section 571-31(c).  The failure of a parent, guardian, or other legal custodian to produce the child in court or at the other designated agency as required by an authorized notice may be pursued as provided in section 571-31(d). [L 1980, c 303, pt of §5(3); am L 1988, c 294, §3]

Rules of Court

Intake procedure, see HFCR rule 123.



§571-31.3 - Voluntary assistance.

§571-31.3  Voluntary assistance.  A child or the child's parent, guardian, or legal custodian may voluntarily apply to the court or other designated agency to obtain appropriate services, including family conciliation and counseling, regarding issues or problems involving the child which are not being successfully resolved within the family.  Upon such application, the court or other designated agency shall render appropriate services to the child and the family or assist in securing such services from other appropriate agencies. [L 1980, c 303, pt of §5(3); am L 1988, c 294, §4]



§571-31.4 - Informal adjustment, law violators.

§571-31.4  Informal adjustment, law violators.  (a)  When a child reasonably believed to come within section 571-11(1) is referred to the court or other designated agency, informal adjustment may be provided to the child by an intake officer duly authorized by the family court only where the facts reasonably appear to establish prima facie jurisdiction and are admitted and where a consent is obtained from the child's parent, guardian, or legal custodian, and the child, if of sufficient age and understanding.

(b)  Informal adjustment under this section may include, among other suitable methods, programs, and procedures, the following:

(1)  Participation in restitution projects to obtain appropriate victim satisfaction;

(2)  Participation in community service projects so as to establish the child's self value in the community;

(3)  Participation in community-based programs which work with the child and family to maintain and strengthen the family unit so that the child may be retained in the child's own home;

(4)  Submission to neighborhood courts or panels upon procedures to be established by the court.  As used in this paragraph "neighborhood courts or panels" are community organizations designed to settle minor disputes between parties on a voluntary basis using mediation or nonbinding arbitration;

(5)  Participation in programs to support, counsel, or provide work and recreational opportunities to help prevent delinquency;

(6)  Participation in educational programs or supportive services designed to help delinquents and to encourage other youths to remain in elementary and secondary schools or in alternative learning situations;

(7)  Participation in youth-initiated programs and outreach programs designed to assist youth and families;

(8)  Appropriate physical and medical examinations, vocational and aptitude testing, examinations for learning disabilities or emotional dysfunctions, and suitable counseling and therapy;

(9)  Placement with nonsecure or secure shelter facilities; or

(10)  Restitution providing for monetary payment by the parents of the child.

(c)  Informal adjustment projects, programs, and services may be provided through public agencies or private agencies.

(d)  In the event resources and services for informal adjustment are not available, have failed, are reasonably believed to fail if attempted, or are unable to respond to the needs of the child or family, the intake officer shall proceed with formal action, or take such action as is otherwise allowed under this chapter. [L 1980, c 303, pt of §5(3); am L 1986, c 133, §1; am L 1988, c 294, §5]

Rules of Court

Informal adjustment, see HFCR rule 124.



§571-31.5 - Informal adjustment, status offenders.

§571-31.5  Informal adjustment, status offenders.  (a)  When a child reasonably believed to come within section 571-11(2) is referred to the court or other designated agency, informal adjustment may be provided to the child by an intake officer duly authorized by the family court only where the facts reasonably appear to establish prima facie jurisdiction and are admitted and where a consent is obtained from the child's parent, guardian, or legal custodian, and the child, if of sufficient age and understanding.  Informal adjustment under this section may include, among other suitable methods, programs, and procedures, listed in section 571-31.4(b), except section 571-31.4(b)(1), and provided that placement with shelter facilities under section 571-31.4(b)(9) shall be on a nonsecure basis unless the child is processed under subsection (b) of this section.

(b)  In the event resources and services for informal adjustment are not available, have failed, are reasonably believed to fail if attempted, or are unable to respond to the needs of the child or family, the intake officer shall proceed with formal action, or take such action as is otherwise allowed under this chapter. [L 1980, c 303, pt of §5(3); am L 1988, c 294, §6]

Rules of Court

Informal adjustment, see HFCR rule 124.



§571-31.6 - Informal adjustment, minor who may be both law violator and status offender.

§571-31.6  Informal adjustment, minor who may be both law violator and status offender.  When a child is reasonably believed to come within section 571-11(1) and (2), the intake officer may exercise discretion to process informal adjustment under section 571-31.4 or 571-31.5.  In making that determination, the officer shall be guided by the criteria set out in section 571-31.1(c)(1) to (5), taking into account the availability of suitable method, program, or procedure for the child. [L 1980, c 303, pt of §5(3)]

Rules of Court

Informal adjustment, see HFCR rule 124.



§571-32 - Detention; shelter; release; notice.

§571-32  Detention; shelter; release; notice.  (a)  If a child who is believed to come within section 571-11(1) or (2) is not released as provided in section 571-31 and is not deemed suitable for diversion, the child shall be taken without unnecessary delay to the court or to the place of detention or shelter designated by the court.  If the court determines that the child requires care away from the child's own home but does not require secure physical restriction, the child shall be given temporary care in any available nonsecure child caring institution, foster family home, or other shelter facility.

(b)  The officer or other person who brings a child to a detention or shelter facility shall give notice to the court at once, stating the legal basis therefor and the reason why the child was not released to the child's parents.  If the facility to which the child is taken is not an agency of the court, the person in charge of the facility in which the child is placed shall promptly give notice to the court that the child is in that person's custody.  Prior to acceptance of the child for detention or shelter care, a prompt inquiry shall be made by a duly authorized staff member of the detention or shelter facility or officer of the court.  Where it is deemed in the best interests of the child, the judge, officer, staff member, or the director of detention services may then order the child to be released, if possible, to the care of the child's parent, guardian, legal custodian, or other responsible adult, or the judge may order the child held in the facility subject to further order or placed in some other appropriate facility.

(c)  As soon as a child is detained, the child's parents, guardian, or legal custodian shall be informed, by personal contact or by notice in writing on forms prescribed by the court, that they may have a prompt hearing held by a circuit judge or district family judge regarding release or detention.  A child may be released on the order of the judge with or without a hearing.  The director of detention services may order the release of the child if an order of detention has not been made.

(d)  No child shall be held in a detention facility for juveniles or shelter longer than twenty-four hours, excluding weekends and holidays, unless a petition or motion for revocation of probation, or motion for revocation of protective supervision has been filed, or unless the judge orders otherwise after a court hearing.  No ex parte motions shall be considered.  If there is probable cause to believe that the child comes within section 571-11(1), the child may be securely detained in a certified police station cellblock or community correctional center.  The detention shall be limited to six hours.  In areas which are outside a standard metropolitan statistical area, the detention may be up to twenty-four hours, excluding weekends and holidays, if no detention facility for juveniles is reasonably available.  Any detention in a police station cellblock or community correctional center shall provide for the sight and sound separation of the child from adult offenders.

(e)  No child may be held after the filing of a petition or motion, as specified in subsection (d), unless an order for continued detention or shelter has been made by a judge after a court hearing.  If there is probable cause to believe that the child comes within section 571-11(1), the child may be securely detained, following a court hearing, in a detention facility for juveniles or may be held in a shelter.  If there is probable cause to believe that the child comes within section 281-101.5 or 571-11(2), the child may be held, following a court hearing, in a shelter but may not be securely detained in a detention facility for juveniles for longer than twenty-four hours, excluding weekends and holidays, unless the child is subject to the provisions of chapter 582, Interstate Compact on Juveniles, or chapter 582D, Interstate Compact for Juveniles, or is allegedly in or has already been adjudicated for a violation of a valid court order, as provided under the federal Juvenile Justice and Delinquency Prevention Act of 1974, as amended.

(f)  No child shall be released from detention except in accordance with this chapter.

(g)  Where a child transferred for criminal proceedings pursuant to waiver of family court jurisdiction is detained, the child shall be held in the detention facility used for persons charged with crime.  When a child is ordered committed to an agency or institution, the child shall be transported promptly to the place of commitment.

(h)  Provisions regarding bail shall not be applicable to children detained in accordance with this chapter, except that bail may be allowed after a child has been transferred for criminal prosecution pursuant to waiver of family court jurisdiction.

(i)  The official in charge of a facility for the detention of adult offenders or persons charged with crime shall inform the court immediately when a child who is or appears to be under eighteen years of age is received at the facility.

(j)  Any other provision of law to the contrary notwithstanding, any person otherwise subject to proceedings under chapter 832 and who is under the age of eighteen may be confined in a detention facility or correctional facility by order of a judge for the purposes set forth in section 832-12, 832-15, or 832-17.

(k)  The department of human services through the office of youth services shall certify police station cellblocks and community correctional centers that provide sight and sound separation between children and adults in secure custody.  Only cellblocks and centers certified under this subsection shall be authorized to detain juveniles pursuant to section 571-32(d).  The office of youth services may develop sight and sound separation standards, issue certifications, monitor and inspect facilities for compliance, cite facilities for violations, withdraw certifications, and require certified facilities to submit such data and information as requested.  In addition, the office of youth services may monitor and inspect all cellblocks and centers for compliance with section 571-32(d). [L 1965, c 232, pt of §1; Supp, §333-17; HRS §571-32; am L 1976, c 85, §8; am L 1977, c 119, §2; am L 1980, c 303, §4(4); am L 1993, c 187, §2; am L 2009, c 93, §3]

Rules of Court

Shelter and detention, see Hawaii Family Court Rules, part D(V).

Case Notes

Section 571-48 applies only to minors actually adjudicated under §571-11, and placement of a minor, prior to adjudication, is dealt with under this section.  84 H. 41, 928 P.2d 883.



§571-32.1 - Contract and fee-for-service accommodations.

§571-32.1  Contract and fee-for-service accommodations.  To provide for children under section 571-32, the family court may provide, on a contractual or on fee-for-service basis, accommodations in child caring institutions or foster boarding homes which meet the intent of section 346-17. [L 1980, c 303, §9(2)]



§571-33 - Detention and shelter facilities.

§571-33  Detention and shelter facilities.  Provisions shall be made for the temporary detention of children or minors in a detention home, to be conducted as an agency of the court; or the court may arrange for the care and custody of such children or minors temporarily in private homes subject to the supervision of the court, or may arrange with any institution or agency to receive for temporary care and custody children or minors within the jurisdiction of the court.

When a detention home is established as an agency of the court, the judge may appoint a director of detention services and other necessary employees for such home in the same manner as is provided by law for the appointment of other employees of the court.

A detention home established in any circuit may be used for the temporary detention of children or minors ordered to be detained by the court of another circuit.  The use shall be subject to the approval of the judge of the court of the circuit in which the detention home is situated, upon such terms and conditions as may be established by the judge.

The family court shall also provide nonsecure shelter facilities separate from detention facilities.  In referring minors to a nonsecure shelter, the court shall consider the minor's background, degree of involvement in illegal and antisocial activities, current behavioral patterns, and any other relevant criteria to determine placement. [L 1965, c 232, pt of §1; Supp, §333-18; HRS §571-33; am L 1988, c 294, §7]

Rules of Court

Shelter and detention, see Hawaii Family Court Rules, part D(V).



§571-34 - Criminal history record checks.

§571-34  Criminal history record checks.  The judiciary shall develop standards to ensure the reputable and responsible character of employees of detention facilities defined in this chapter which shall include but not be limited to criminal history record checks.  All employees and applicants for employment at facilities established under section 571-33 shall be subject to criminal history record checks and shall provide consent to the judiciary to obtain other criminal history record information for verification.  The judiciary shall obtain criminal history record information through the Hawaii criminal justice data center on all employees and applicants.  The judiciary may terminate an employee or deny employment to an applicant who was convicted of a crime and if the judiciary finds that the criminal history record indicates that the employee or applicant poses a risk to the health, safety, security, or well-being of youths under detention. [L 1985, c 209, §7; am L 2003, c 95, §15(2)]



§571-41 - Procedure in children's cases.

PART V.  PROCEDURE AND DECREE

§571-41  Procedure in children's cases.  (a)  Cases of children in proceedings under section 571-11(1) and (2) shall be heard by the court separate from hearings of adult cases and without a jury.  Stenographic notes or mechanical recordings shall be required as in other civil cases in the circuit courts, unless the parties waive the right of such record or the court so orders.  The hearings may be conducted in an informal manner and may be adjourned from time to time.

(b)  Except as provided in section 571-84.6, the general public shall be excluded and only such persons admitted whose presence is requested by the parent or guardian or as the judge or district family judge finds to have a direct interest in the case, from the standpoint of the best interests of the child involved, or in the work of the court; provided that:

(1)  Upon request by a party, hearings initiated pursuant to chapter 587 may be opened to the public if a judge determines that doing so would be in the best interests of the child;

(2)  Parties involved in hearings initiated pursuant to chapter 587 shall be allowed to be accompanied by an adult advocate to provide support, unless the court finds that the presence of the advocate would not be in the best interests of the child.  The advocate need not be a licensed attorney.  The State shall not be required to pay, directly or through reimbursement, for any fees, costs, or expenses related to the advocate.  No person shall act as an advocate who has an interest in the matter beyond the protection of the child and the healing and rehabilitation of the family; and

(3)  The victim of the alleged violation and all other witnesses who are younger than eighteen years of age shall be entitled to have parents, guardians, or one other adult and may have an attorney present while testifying at or otherwise attending a hearing initiated pursuant to section 571-11(1) or 571-11(2).

Prior to the start of a hearing, the parents, guardian, or legal custodian, and, when appropriate, the child, the child victim, or witness shall be notified of the right to be represented by counsel and the right to remain silent.

(c)  Findings of fact by the judge or district family judge of the validity of the allegations in the petition shall be based upon a preponderance of evidence admissible in the trial of civil cases except for petitions alleging the court's jurisdiction under section 571-11(1) which shall require proof beyond a reasonable doubt in accordance with rules of evidence applicable to criminal cases; provided that no child who is before the court under section 571-11(1) shall have admitted against the child any evidence in violation of the child's rights secured under the constitution of the United States or the State of Hawaii.  In the discretion of the judge or district family judge the child may be excluded from the hearing at any time.  When more than one child is alleged to have been involved in the same act, the hearing may be held jointly for the purpose of making a finding as to the allegations in the petition and then shall be heard separately for the purpose of disposition except in cases where the children involved have one common parent.

(d)  In the disposition part of the hearing any relevant and material information, including that contained in a written report, study, or examination, shall be admissible, and may be relied upon to the extent of its probative value; provided that the maker of the written report, study, or examination shall be subject to both direct and cross-examination upon demand and when the maker is reasonably available.  The disposition shall be based only upon the admitted evidence, and findings adverse to the child as to disputed issues of fact shall be based upon a preponderance of such evidence.

(e)  Upon a final adverse disposition, if the parent or guardian is without counsel the court shall inform the parent or guardian of the parent's or guardian's right to appeal as provided for in section 571-54.

(f)  The judge, or the senior judge if there is more than one, may by order confer concurrent jurisdiction on a district court created under chapter 604 to hear and dispose of cases of violation of traffic laws or ordinances by children, provision to the contrary in section 571-11 or elsewhere notwithstanding.  The exercise of jurisdiction over children by district courts shall, nevertheless, be considered noncriminal in procedure and result in the same manner as though the matter had been adjudicated and disposed of by a family court. [L 1965, c 232, pt of §1; Supp, §333-19; HRS §571-41; am L 1973, c 211, §1(e) and c 219, §2; am L 1976, c 85, §9; am L 1980, c 262, §1; am L 1983, c 199, §1; gen ch 1985; am L 1997, c 317, §3; am L 2004, c 211, §1]

Rules of Court

Juvenile proceedings, see Hawaii Family Court Rules, part D.

Evidence; proof, see HFCR rule 143.

Findings by court, see HFCR rule 52.

Transcripts, see HFCR rule 80.

Case Notes

Preponderance of evidence standard applies only to adjudicatory and post-adjudicatory proceedings.  61 H. 48, 594 P.2d 1084.

Probation revocation hearing, procedural requirements.  62 H. 70, 610 P.2d 509.

Provision relating to admissibility of evidence at the dispositional phase of hearing is consistent with due process. 62 H. 70, 610 P.2d 509.

Right to counsel; waiver.  63 H. 162, 623 P.2d 86.

District court has concurrent jurisdiction with family court in DUI cases where defendant is a minor.  69 H. 455, 746 P.2d 82.

District court may not impose a sentence of imprisonment for a traffic offense.  70 H. 328, 770 P.2d 418.

Because subsection (c) lacks any express standards governing the exercise of the court's discretion to join cases or to account for situations where joinder may result in unfair prejudice to one of the minors, family court's use of HRPP rules 8, 13, and 14, in and of itself, did not conflict with subsection (c) and thus, was not reversible error.  79 H. 265 (App.), 900 P.2d 1332.



§571-41.1 - Extradition of minors to Hawaii.

§571-41.1  Extradition of minors to Hawaii.  Any person who violates, or is alleged to have violated, any law of this State defining a crime, and is at the time of the offense under the age of eighteen years, and who thereafter flees from this State may be proceeded against in the manner provided by chapter 832.  Upon return of such person to this State by extradition or otherwise, proceedings shall be commenced in the manner provided for in this chapter. [L 1977, c 119, pt of §1; am L 1980, c 303, pt of §7(5)]



§571-41.2 - Extradition of minors from Hawaii.

§571-41.2  Extradition of minors from Hawaii.  Any person who violates, or is alleged to have violated, any law of another state defining a crime and is at the time of the offense under the age of eighteen years, and who thereafter flees from that state and is found in this State may be proceeded against in the manner provided for in chapter 832.  The circuit judge shall, for the purpose of detention, hold a hearing to determine whether the juvenile should be detained at the juvenile detention home or detention facility or in any other appropriate setting. [L 1977, c 119, pt of §1; am L 1980, c 303, pt of §7(5)]



§571-42 - Procedure in adult cases.

§571-42  Procedure in adult cases.  (a)  In any criminal proceeding arising under section 571-14, except as to cases involving abuse of a family or household member, the court, with the consent of the defendant or the parties in interest, may make a preliminary investigation and such adjustment as is practicable, without prosecution.  The procedure and disposition applicable in the trial of cases arising under section 571-14, including cases involving abuse of a family or household member, in a criminal court shall be applicable to any trial of these cases by the family court.  On request of the court, the appropriate prosecuting officer shall prepare and prosecute any criminal case within the purview of section 571-14.

(b)  Where in the judge's opinion it is necessary to protect the welfare of the persons before the court, the judge may conduct hearings in chambers and may exclude persons having no direct interest in the case.

(c)  In proceedings arising under section [571-14(a)(3), (4), or (5)], the court may make a preliminary investigation and, with the consent of the parties in interest, may make such adjustment as is practicable without further formal procedures.

(d)  In any noncriminal proceeding arising under section 571-14, any findings of fact or disposition shall be based upon a preponderance of evidence admissible under the rules of evidence applicable to the trial of civil cases. [L 1965, c 232, pt of §1; Supp, §333-20; HRS §571-42; am L 1976, c 85, §10; gen ch 1985; am L 1997, c 25, §1]

Rules of Court

Findings by court, see HFCR rule 52.

Case Notes

Informal adjustment is clearly addressed to the discretion of the trial court.  8 H. App. 497, 810 P.2d 668.

Informal adjustment done after defendant entered guilty plea to charge of abuse of family and household members (§709-906), was not done "without prosecution".  10 H. App. 148, 861 P.2d 759.

No equal protection violation for use of preponderance of evidence standard of proof for §586-5.5 as family and household members not suspect class and rational basis underlying this standard adopted by legislature under this chapter for chapter 586 was to facilitate and expedite judicial issuance of protective orders.  85 H. 197 (App.), 940 P.2d 404.

Under §571-14(a)(8) and this section, family court is vested with exclusive jurisdiction over chapter 586 proceedings and applicable standard of proof to be applied in those proceedings is preponderance of the evidence.  85 H. 197 (App.), 940 P.2d 404.



§571-43 - Additional remedies not pleaded.

§571-43  Additional remedies not pleaded.  When it appears, during the course of any trial, hearing, or proceeding, that some action or remedy other than or in addition to those indicated by the petition or other pleadings appears appropriate, the court may, provided all necessary parties consent, proceed to hear and determine forthwith the additional or other issues as though originally properly sought and pleaded. [L 1965, c 232, pt of §1; Supp, §333-21; HRS §571-43]



§571-44 - Physical or mental examination and treatment.

§571-44  Physical or mental examination and treatment.  The court may order that a child or minor concerning whom a petition has been filed shall be examined by a physician, surgeon, psychiatrist, or psychologist, and it may order treatment, by them, of a child or minor who has been adjudicated by the court.  For either the examination or treatment, the court may place the child or minor in a hospital or other suitable facility.  The court, after hearing, may order examination by a physician, surgeon, psychiatrist, or psychologist, of a parent or guardian whose ability to care for a child before the court is at issue.

No child under the age of twelve shall be adjudged to come within section 571-11(1) without the written recommendation of a licensed psychologist or of a psychiatrist or other physician duly qualified by special training and experience in the practice of child psychiatry. [L 1965, c 232, pt of §1; Supp, §333-22; HRS §571-44; am L 1986, c 119, §1]

Rules of Court

Physical and mental examinations, see HFCR rule 35.



§571-45 - Investigation prior to disposition.

§571-45  Investigation prior to disposition.  Except where the requirement is waived by the judge a social study and a report in writing shall be made in the case of a minor concerning whom a petition has been filed under section 571-11(1) and (2).  The study shall be initiated upon the filing of a petition except in petitions filed under section 571-11(1) when it is ascertained that the minor denies the allegations set forth in the petition.  In such case the study shall proceed only after the court after hearing has made a finding as to the allegations of the petition.

Except where the requirement is waived by the judge, social studies shall also be made in proceedings to decide disputed or undetermined legal custody and in custody disputes arising out of a divorce action.  In all other awards of custody arising out of a divorce action, including those where an agreement with respect to custody has been made by the parties, and in any other case or class of cases, the judge may order a social study when the judge has reason to believe such action is necessary to assure adequate protection of the minor or of any other person involved in the case.  By special order of the judge or by rule of court a social study may be required in support cases covering financial ability and other matters pertinent to making an order of support.  The use of such studies in custody and support hearings shall be subject to the applicable provisions of section 571-41.

Social studies required by this section shall be presented to and considered by the judge prior to making disposition.

The judge may order and use a presentence investigation with respect to any criminal action under the jurisdiction of the court in accordance with the existing provisions of the law with respect to the making and use of such studies. [L 1965, c 232, pt of §1; Supp, §333-23; HRS §571-45; am L 1971, c 72, §2; am L 1972, c 115, §1; am L 1973, c 211, §1(f); gen ch 1985]



§571-46 - Criteria and procedure in awarding custody and visitation; best interest of the child.

§571-46  Criteria and procedure in awarding custody and visitation; best interest of the child.  (a)  In actions for divorce, separation, annulment, separate maintenance, or any other proceeding where there is at issue a dispute as to the custody of a minor child, the court, during the pendency of the action, at the final hearing, or any time during the minority of the child, may make an order for the custody of the minor child as may seem necessary or proper.  In awarding the custody, the court shall be guided by the following standards, considerations, and procedures:

(1)  Custody should be awarded to either parent or to both parents according to the best interests of the child, and the court also may consider frequent, continuing, and meaningful contact of each parent with the child unless the court finds that a parent is unable to act in the best interest of the child;

(2)  Custody may be awarded to persons other than the father or mother whenever the award serves the best interest of the child.  Any person who has had de facto custody of the child in a stable and wholesome home and is a fit and proper person shall be entitled prima facie to an award of custody;

(3)  If a child is of sufficient age and capacity to reason, so as to form an intelligent preference, the child's wishes as to custody shall be considered and be given due weight by the court;

(4)  Whenever good cause appears therefor, the court may require an investigation and report concerning the care, welfare, and custody of any minor child of the parties.  When so directed by the court, investigators or professional personnel attached to or assisting the court, hereinafter referred to as child custody evaluators, shall make investigations and reports that shall be made available to all interested parties and counsel before hearing, and the reports may be received in evidence if no objection is made and, if objection is made, may be received in evidence; provided the person or persons responsible for the report are available for cross-examination as to any matter that has been investigated; and provided further that the court shall define the requirements to be a court-appointed child custody evaluator, the standards of practice, ethics, policies, and procedures required of court-appointed child custody evaluators in the performance of their duties for all courts, and the powers of the courts over child custody evaluators to effectuate the best interests of a child in a contested custody dispute pursuant to this section.  Where there is no child custody evaluator available that meets the requirements and standards, or any child custody evaluator to serve indigent parties, the court may appoint a person otherwise willing and available[;]

(5)  The court may hear the testimony of any person or expert, produced by any party or upon the court's own motion, whose skill, insight, knowledge, or experience is such that the person's or expert's testimony is relevant to a just and reasonable determination of what is for the best physical, mental, moral, and spiritual well-being of the child whose custody is at issue;

(6)  Any custody award shall be subject to modification or change whenever the best interests of the child require or justify the modification or change and, wherever practicable, the same person who made the original order shall hear the motion or petition for modification of the prior award;

(7)  Reasonable visitation rights shall be awarded to parents, grandparents, siblings, and any person interested in the welfare of the child in the discretion of the court, unless it is shown that rights of visitation are detrimental to the best interests of the child;

(8)  The court may appoint a guardian ad litem to represent the interests of the child and may assess the reasonable fees and expenses of the guardian ad litem as costs of the action, payable in whole or in part by either or both parties as the circumstances may justify;

(9)  In every proceeding where there is at issue a dispute as to the custody of a child, a determination by the court that family violence has been committed by a parent raises a rebuttable presumption that it is detrimental to the child and not in the best interest of the child to be placed in sole custody, joint legal custody, or joint physical custody with the perpetrator of family violence.  In addition to other factors that a court shall consider in a proceeding in which the custody of a child or visitation by a parent is at issue, and in which the court has made a finding of family violence by a parent:

(A)  The court shall consider as the primary factor the safety and well-being of the child and of the parent who is the victim of family violence;

(B)  The court shall consider the perpetrator's history of causing physical harm, bodily injury, or assault or causing reasonable fear of physical harm, bodily injury, or assault to another person; and

(C)  If a parent is absent or relocates because of an act of family violence by the other parent, the absence or relocation shall not be a factor that weighs against the parent in determining custody or visitation;

(10)  A court may award visitation to a parent who has committed family violence only if the court finds that adequate provision can be made for the physical safety and psychological well-being of the child and for the safety of the parent who is a victim of family violence;

(11)  In a visitation order, a court may:

(A)  Order an exchange of a child to occur in a protected setting;

(B)  Order visitation supervised by another person or agency;

(C)  Order the perpetrator of family violence to attend and complete, to the satisfaction of the court, a program of intervention for perpetrators or other designated counseling as a condition of the visitation;

(D)  Order the perpetrator of family violence to abstain from possession or consumption of alcohol or controlled substances during the visitation and for twenty-four hours preceding the visitation;

(E)  Order the perpetrator of family violence to pay a fee to defray the costs of supervised visitation;

(F)  Prohibit overnight visitation;

(G)  Require a bond from the perpetrator of family violence for the return and safety of the child.  In determining the amount of the bond, the court shall consider the financial circumstances of the perpetrator of family violence;

(H)  Impose any other condition that is deemed necessary to provide for the safety of the child, the victim of family violence, or other family or household member; and

(I)  Order the address of the child and the victim to be kept confidential;

(12)  The court may refer but shall not order an adult who is a victim of family violence to attend, either individually or with the perpetrator of the family violence, counseling relating to the victim's status or behavior as a victim as a condition of receiving custody of a child or as a condition of visitation;

(13)  If a court allows a family or household member to supervise visitation, the court shall establish conditions to be followed during visitation; and

(14)  A supervised visitation center shall provide a secure setting and specialized procedures for supervised visitation and the transfer of children for visitation and supervision by a person trained in security and the avoidance of family violence.

(b)  In determining what constitutes the best interest of the child under this section, the court shall consider, but not be limited to, the following:

(1)  Any history of sexual or physical abuse of a child by a parent;

(2)  Any history of neglect or emotional abuse of a child by a parent;

(3)  The overall quality of the parent-child relationship;

(4)  The history of caregiving or parenting by each parent prior and subsequent to a marital or other type of separation;

(5)  Each parent's cooperation in developing and implementing a plan to meet the child's ongoing needs, interests, and schedule; provided that this factor shall not be considered in any case where the court has determined that family violence has been committed by a parent;

(6)  The physical health needs of the child;

(7)  The emotional needs of the child;

(8)  The safety needs of the child;

(9)  The educational needs of the child;

(10)  The child's need for relationships with siblings;

(11)  Each parent's actions demonstrating that they allow the child to maintain family connections through family events and activities; provided that this factor shall not be considered in any case where the court has determined that family violence has been committed by a parent;

(12)  Each parent's actions demonstrating that they separate the child's needs from the parent's needs;

(13)  Any evidence of past or current drug or alcohol abuse by a parent;

(14)  The mental health of each parent;

(15)  The areas and levels of conflict present within the family; and

(16)  A parent's prior wilful misuse of the protection from abuse process under chapter 586 to gain a tactical advantage in any proceeding involving the custody determination of a minor.  Such wilful misuse may be considered only if it is established by clear and convincing evidence, and if it is further found by clear and convincing evidence that in the particular family circumstance the wilful misuse tends to show that, in the future, the parent who engaged in the wilful misuse will not be able to cooperate successfully with the other parent in their shared responsibilities for the child.  The court shall articulate findings of fact whenever relying upon this factor as part of its determination of the best interests of the child.  For the purposes of this section, when taken alone, the voluntary dismissal of a petition for protection from abuse shall not be treated as prima facie evidence that a wilful misuse of the protection from abuse process has occurred. [L 1965, c 83, §1; Supp, §333-23.5; am L 1967, c 56, §4; HRS §571-46; am L 1980, c 52, §3; am L 1984, c 274, §1; gen ch 1985; am L 1989, c 132, §1; am L 1993, c 228, §2; am L 1996, c 198, §3; am L 1999, c 201, §1; am L 2002, c 78, §1; am L 2005, c 244, §2; am L 2008, c 114, §2 and c 149, §2]

Cross References

Guardian ad litem, see §551-2.

Rules of Court

Guardians ad litem, see HFCR rule 17(c).

Law Journals and Reviews

An Essay in Family Law:  Property Division, Alimony, Child Support, and Child Custody.  6 UH L. Rev. 381.

Empowering Battered Women:  Changes in Domestic Violence Laws in Hawai`i.  17 UH L. Rev. 575.

Familial Violence and the American Criminal Justice System.  20 UH L. Rev. 375.

Case Notes

Welfare of child the guide in awarding custody.  6 H. 386; 11 H. 679; 29 H. 85, 88; 32 H. 479; 32 H. 608.

Guardian, right to custody.  23 H. 241.

Though custody undetermined as between the parents, mother may maintain proceeding to obtain custody from relatives.  32 H. 731.

Review of child custody order.  49 H. 20, 407 P.2d 885; 49 H. 258, 414 P.2d 82.

Award of custody-findings of fact by family court not set aside unless appellate court is left with definite and firm conviction that a mistake has been made.  56 H. 51, 527 P.2d 1275.

Best interest of child is guide in awarding custody; neither parent has any preferred status.  56 H. 51, 527 P.2d 1275; 61 H. 352, 604 P.2d 43.

Under this section, the sole issue in a custody determination is the child's best interests, which is an issue of ultimate fact; thus, appeals court did not err in upholding family court's custody award where record indicated that family court had substantial evidence upon which it based its determination that relocation was in the best interests of the children.  111 H. 41, 137 P.3d 355.

In award of custody, unless there has been manifest abuse of discretion, decision will not be set aside.  61 H. 352, 604 P.2d 43; 2 H. App. 24, 624 P.2d 1378.

No conflict with chapter 587.  7 H. App. 547, 784 P.2d 873.

Upon termination of grandparents' temporary guardianship of a minor child, a request for physical custody of the child by the child's parents must be granted unless the grandparents allege, in good faith, that both parents are not fit and proper or cannot provide a home that is stable and wholesome.  7 H. App. 575, 786 P.2d 519.

Family court had power to award sole legal and physical custody of child to mother subject to condition that award will automatically terminate prior to mother's plans to move outside of court's jurisdiction.  8 H. App. 139, 794 P.2d 268.

Best interests of child constituted sole consideration in deciding father's request for order transferring physical custody of minor child from maternal grandfather to father, where grandfather's physical custody of child had been made pursuant to valid stipulated custody order.  9 H. App. 16, 819 P.2d 1130.

On issue of whether court's allowance of withdrawal of consent to adoption under §578-2(f) will be for the child's best interest, paragraph (1) and §587-1 do not apply.  85 H. 165 (App.), 938 P.2d 1184.

It is within family court's discretion to order custodial parent to pay all or part of interstate transportation expenses incurred by children when visiting noncustodial parent if order can be complied with without decreasing funds reasonably necessary to support children and custodial parent at relevant standard of living.  87 H. 369 (App.), 956 P.2d 1301.

In paragraph (7), the term "shall", when used with the phrase "in the discretion of the court", signifies that reasonable visitation rights are to be granted subject to the court's properly exercised discretion.  88 H. 68 (App.), 961 P.2d 1162.

Paragraph (7) does not limit a family court's discretion to deny rights of visitation only in the instance where a detriment to the best interests of the child has been demonstrated.  88 H. 68 (App.), 961 P.2d 1162.

Under paragraph (7), it is within family court's discretion to evaluate the effect of awarding visitation rights to grandparents on the visitation rights of a non-custodial parent.  88 H. 68 (App.), 961 P.2d 1162.

Paragraph (9) presumption that it would be detrimental to the child and not in the best interest of the child to be placed in custody with the perpetrator of family violence may be rebutted by the introduction of any evidence which would support a finding of the presumption's nonexistence.  88 H. 200 (App.), 965 P.2d 133.

The term "family violence" in paragraph (9) (1993) does not extend to the type of physical discipline of a child by his or her parent that is expressly permitted in §703-309(1); the limits on the use of physical force as a disciplinary measure in §703-309(1) adequately served to guide the family court's application of paragraph (9) (1993) in determining the best interests of the child when awarding custody or visitation.  88 H. 200 (App.), 965 P.2d 133.

In a proceeding brought by a parent to remove a non-parent as a guardian of the parent's minor child, the family court must consider the preference granted to parents in paragraph (1) in determining whether under §560:5-212, it is in the best interest of the child to terminate the guardianship.  93 H. 374 (App.), 4 P.3d 508.

Article XII, §7 of the Hawaii constitution and/or §1-1 do not authorize for native Hawaiian grandparents any more visitation rights than paragraph (7) and §571-46.3 authorize for all grandparents, native and non-native Hawaiian.  112 H. 113 (App.), 144 P.3d 561.

In a divorce case, the family court is not authorized by statute or otherwise to delegate its decision-making authority to a guardian ad litem.  112 H. 511 (App.), 147 P.3d 67.

In a divorce case, when the family court awards one person "sole legal and sole physical custody of" a child, the family court is not authorized to enter additional orders as if it was the legal and physical custodian of that child; it must allow that custodial person the decision-making authority exercisable by the person who has been awarded the sole legal and physical custody of that child.  112 H. 511 (App.), 147 P.3d 67.

In a divorce case, when the family court orders that one parent "shall have only supervised visitation with" a child, it must be as specific as is reasonably possible regarding the details such as the supervisor(s), the place(s), the day(s) and time(s).  112 H. 511 (App.), 147 P.3d 67.



§571-46.1 - Joint custody.

§571-46.1  Joint custody.  (a)  Upon the application of either parent, joint custody may be awarded in the discretion of the court.  For the purpose of assisting the court in making a determination whether an award of joint custody is appropriate, the court shall, upon the request of either party, direct that an investigation be conducted pursuant to the provisions of section 571-46(a)(4).

(b)  For the purposes of this section, "joint custody" means an order awarding legal custody of the minor child or children to both parents and providing that physical custody shall be shared by the parents, pursuant to a parenting plan developed pursuant to section 571-46.5, in such a way as to assure the child or children of frequent, continuing, and meaningful contact with both parents; provided, however, that such order may award joint legal custody without awarding joint physical custody.

(c)  Any order for joint custody may be modified or terminated upon the petition of one or both parents or on the court's own motion if it is shown that the best interests of the child require modification or termination of the order.

(d)  Any order for the custody of the minor child or children of a marriage entered by a court in this State or any other state may, subject to the jurisdictional requirements set forth in sections 583A-201 to 583A-204, be modified at any time to an order of joint custody in accordance with this section. [L 1980, c 52, §2; am L 2002, c 124, §3; am L 2005, c 244, §4; am L 2008, c 114, §3]



§571-46.2 - Orders relating to custody and visitation cases.

[§571-46.2]  Orders relating to custody and visitation cases.  In any action involving the custody or visitation of a minor child, the court may order any party and the minor child, as needed, to attend counseling, parenting classes or any other type of educational activity, as the court deems appropriate to meet the best interests of the child. [L 1988, c 180, §1]



§7 - of the Hawaii constitution and/or §1-1 do not authorize for native Hawaiian grandparents any more visitation rights than §571-46(7) and this section authorize for all grandparents, native and non-native Hawaiian.

§571-46.3  Grandparents' visitation rights; petition; notice; order.  A grandparent or the grandparents of a minor child may file a petition with the court for an order of reasonable visitation rights.  The court may award reasonable visitation rights provided that the following criteria are met:

(1)  This State is the home state of the child at the time of the commencement of the proceeding; and

(2)  Reasonable visitation rights are in the best interests of the child.

No hearing for an order of reasonable visitation rights under this section shall be had unless each of the living parents and the child's custodians shall have had due notice, actual or constructive, of the allegations of the petition and of the time and place of the hearing thereof.

An order made pursuant to this section shall be enforceable by the court, and the court may issue other orders to carry out these enforcement powers if in the best interests of the child. [L 1993, c 166, §1; am L 1998, c 20, §2]

Rules of Court

Pleadings, see Hawaii Family Court Rules, part A(III).

Case Notes

The "best interests of the child" standard in paragraph (2) requires the family court to give "special weight" to (i.e., uphold a rebuttable presumption in favor of) the visitation decisions of a custodial parent whose fitness has not been challenged; thus, the family court erred to the extent that it relied on Troxel to invalidate this section (2003); however, as a "harm to the child" standard was constitutionally required and could not be read into this section without making a substantive amendment to the statute, this section, as written, was unconstitutional.  116 H. 323, 172 P.3d 1067.

Article XII, §7 of the Hawaii constitution and/or §1-1 do not authorize for native Hawaiian grandparents any more visitation rights than §571-46(7) and this section authorize for all grandparents, native and non-native Hawaiian.  112 H. 113 (App.), 144 P.3d 561.

Discussed:  88 H. 68 (App.), 961 P.2d 1162.



§571-46.5 - Parenting plans.

[§571-46.5]  Parenting plans.  (a)  For every action that includes a contested custody of children, both parties or both parents shall develop either a mutually agreed-upon general parenting plan or separate individually-desired parenting plan, and file the plan at the outset of the action.

(b)  A parenting plan may include a general outline relating to parental responsibilities and parenting time.  A general parenting plan may also allow the parents to develop a more detailed agreement on an informal basis.

(c)  A detailed parenting plan may include, but is not limited to, provisions relating to:

(1)  Residential schedule;

(2)  Holiday, birthday, and vacation planning;

(3)  Parental decision-making and responsibility;

(4)  Breastfeeding, if applicable;

(5)  Information sharing and access;

(6)  Relocation of parents;

(7)  Telephone access and other means of communication;

(8)  Right of first refusal procedures;

(9)  Transportation; and

(10)  Methods for changing or enforcing the parenting plan and for resolving disputes.

(d)  If the parties cannot agree on a parenting plan, the court may:

(1)  Order the parties to participate in alternative dispute resolution and in counseling with a person with professional experience in child custody or parenting issues, or with other appropriate education, unless there is a finding of family violence; and

(2)  Develop and file a detailed parenting plan when requested by either of the parties or parents.

(e)  The court or the parties may revise and amend the parenting plan from time to time. [L 2005, c 244, §1]



§571-47 - Determination of parentage of child born in wedlock.

§571-47  Determination of parentage of child born in wedlock.  Whenever, in any action involving the custody or support of a child apparently born in lawful wedlock, the parentage of the child is placed in issue, the court may make the child a party to the action, if not already a party, and shall thereupon determine the parentage of the child as one of the issues in the action.  The court shall appoint a guardian ad litem to represent the interests of the child and may assess the reasonable fees and expenses of the guardian ad litem as costs of the action, payable in whole or in part by any or all parties as the circumstances may justify.  In the event the child is not made a party to the action, a determination that the child was not born to parents married to each other at the time of the child's birth shall not be binding upon the child. [L 1967, c 56, §5; HRS §571-47; am L 1997, c 52, §4]

Cross References

Parentage, see §§338-21, 577-14, and chapter 584.

Rules of Court

Guardians ad litem, see HFCR rule 17(c).

Parties, see Hawaii Family Court Rules, part A(IV).

Case Notes

Determination of illegitimacy made in foreign divorce proceeding to which child not a party, admissibility in evidence considered.  49 H. 273, 287-300, 414 P.2d 925.



§571-48 - Decree, if informal adjustment or diversion to a private or community agency or program has not been effected.

§571-48  Decree, if informal adjustment or diversion to a private or community agency or program has not been effected.  When a minor is found by the court to come within section 571‑11, the court shall so decree and in its decree shall make a finding of the facts upon which the court exercises its jurisdiction over the minor.  Upon the decree the court, by order duly entered, shall proceed as follows:

(1)  As to a child adjudicated under section 571-11(1):

(A)  The court may place the child on probation:

(i)  In the child's own home; or

(ii)  In the custody of a suitable person or facility elsewhere, upon conditions determined by the court.

When conditions of probation include custody in a youth correctional facility, the custody shall be for a term not to exceed one year, after which time the person shall be allowed to reside in the community subject to additional conditions as may be imposed by the court;

(B)  The court may vest legal custody of the child, after prior consultation with the agency or institution, in a Hawaii youth correctional facility, in a local public agency or institution, or in any private institution or agency authorized by the court to care for children; or place the child in a private home.  If legal custody of the child is vested in a private agency or institution in another state, the court shall select one that is approved by the family or juvenile court of the other state or by that state's department of social services or other appropriate department; or

(C)  The court may fine the child for a violation which would be theft in the third degree by shoplifting if committed by an adult.  The court may require the child to perform public services in lieu of the fine;

(2)  As to a child adjudicated under section 571-11(2):

(A)  The court may place the child under protective supervision, as hereinabove defined, in the child's own home, or in the custody of a suitable person or agency elsewhere, upon conditions determined by the court; or

(B)  The court may vest legal custody of the child, after prior consultation with the agency or institution, in a local governmental agency or institution licensed or approved by the State to care for children, with the exception of an institution authorized by the court to care for children.  If legal custody of the child is vested in a private agency or institution in another state, the court shall select one that is approved by the family or juvenile court of the other state or by that state's department of social services or other appropriate department; provided that the child may not be committed to a public or private institution operated solely for the treatment of law violators;

(3)  An order vesting legal custody of a minor in an individual, agency, or institution under section 571‑11(2) shall be for an indeterminate period but shall not remain in force or effect beyond three years from the date entered, except that the individual, institution, or agency may file with the court a petition for renewal of the order and the court may renew the order if it finds such renewal necessary to safeguard the welfare of the child or the public interest.  The court, after notice to the parties, may conduct a hearing on the petition.  Renewal may be periodic during minority, but no order shall have any force or effect beyond the period authorized by section 571-13.  An agency granted legal custody shall be subject to prior approval of the court in any case in which the child is to reside without the territorial jurisdiction of the court and may be subject to prior approval in other cases.  An individual granted legal custody shall exercise the rights and responsibilities personally unless otherwise authorized by the court;

(4)  Whenever the court commits a child to the care of the director of human services or executive director of the office of youth services, or vests legal custody of a child in an institution or agency, it shall transmit with the order copies of the clinical reports, social study, and other information pertinent to the care and treatment of the child, and the institution or agency shall give to the court any information concerning the child that the court may at any time require.  An institution or agency receiving a child under this paragraph shall inform the court whenever the status of the child is affected through temporary or permanent release, discharge, or transfer to other custody.  An institution to which a child is committed under section 571-11(1) or (2) shall not transfer custody of the child to an institution for the correction of adult offenders, except as authorized in this chapter and under chapter 352;

(5)  The court may order, for any child within its jurisdiction, whatever care or treatment is authorized by law;

(6)  In placing a child under the guardianship or custody of an individual or of a private agency or private institution, the court shall give primary consideration to the welfare of the child;

(7)  In support of any order or decree under section 571‑11(1) or (2), the court may require the parents or other persons having custody of the child, or any other person who has been found by the court to be encouraging, causing, or contributing to the acts or conditions which bring the child within the purview of this chapter and who are parties to the proceeding, to do or to omit doing any acts required or forbidden by law, when the judge deems this requirement necessary for the welfare of the child.  The court may also make appropriate orders concerning the parents or other persons having custody of the child and who are parties to the proceeding.  If such persons fail to comply with the requirement or with the court order, the court may proceed against them for contempt of court;

(8)  In support of any order or decree for custody or support, the court may make an order of protection setting forth reasonable conditions of behavior to be observed for a specified time, binding upon both parents or either of them.  This order may require either parent to stay away from the home or from the other parent or children, may permit the other to visit the children at stated periods, or may require a parent to abstain from offensive conduct against the children or each other;

(9)  The court may dismiss the petition or otherwise terminate its jurisdiction at any time;

(10)  In any other case of which the court has jurisdiction, the court may make any order or judgment authorized by law;

(11)  The court may order any person adjudicated pursuant to section 571-11(1) to make restitution of money or services to any victim who suffers loss as a result of the child's action, or to render community service;

(12)  The court may order any person adjudicated pursuant to section 571-11(2) to participate in community service; and

(13)  The court may order the parents of an adjudicated minor to make restitution of money or services to any victim, person, or party who has incurred a loss or damages as a result of the child's action. [L 1965, c 232, pt of §1; Supp, §333-24; HRS §571-48; am L 1976, c 85, §11; am L 1978, c 220, §1; am L 1979, c 105, §54; am L 1980, c 303, §7(6); am L 1986, c 133, §2; am L 1987, c 314, §1, c 338, §6, and c 339, §4; am L 1989, c 211, §8; am L 1991, c 114, §5; am L 2007, c 33, §2]

Cross References

Office of youth services, see chapter 352D.

Rules of Court

Decrees and orders, see Hawaii Family Court Rules, part A(VII).

Findings by court, see HFCR rule 52.

Case Notes

Relationship of family court to its minor ward.  50 H. 613, 446 P.2d 561.

This section applies only to minors actually adjudicated under §571-11, and placement of a minor, prior to adjudication, is dealt with under §571-32.  84 H. 41, 928 P.2d 883.

Where runaway petition filed against minor had not been adjudicated, family court was without discretion to award legal custody of minor to department of human services pursuant to this section.  84 H. 41, 928 P.2d 883.

This section does not authorize family court to commit a person to an adult correctional facility.  86 H. 517 (App.), 950 P.2d 701.



§571-49 - REPEALED.

§571-49  REPEALED.  L 1976, c 85, §12.



§571-50 - Modification of decree, rehearing.

§571-50  Modification of decree, rehearing.  Except as otherwise provided by this chapter, any decree or order of the court may be modified at any time.

At any time during supervision of a child the court may issue notice or other appropriate process to the child if the child is of sufficient age to understand the nature of the process, to the parents, and to any other necessary parties to appear at a hearing on a charge of violation of the terms of supervision, for any change in or modification of the decree or for discharge.  The provisions of this chapter relating to process, custody, and detention at other stages of the proceeding shall be applicable.

A parent, guardian, custodian, or next friend of any child whose status has been adjudicated by the court, or any adult affected by a decree of the court, at any time may petition the court for a rehearing on the ground that new evidence, which was not known or not available through the exercise of due diligence at the time of the original hearing and which might affect the decree, has been discovered.  Upon a satisfactory showing of this evidence, the court shall order a new hearing and make any disposition of the case that the facts and the best interests of the child warrant.

A parent, guardian, or next friend of a child whose legal custody has been transferred by the court to an institution, facility, agency, or person may petition the court for modification or revocation of the decree, on the ground that the legal custodian has wrongfully denied application for the release of the child or has failed to act upon it within a reasonable time, or has acted in an arbitrary manner not consistent with the welfare of the child or the public interest. An institution, facility, agency, or person vested with legal custody of a child may petition the court for a renewal, modification, or revocation of the custody order on the ground that the change is necessary for the welfare of the child or in the public interest.  The court may dismiss the petition if on preliminary investigation it finds the petition without substance.  If the court is of the opinion that the decree should be reviewed, it shall conduct a hearing on notice to all parties concerned, and may enter an order continuing, modifying, or terminating the decree.

Notwithstanding the foregoing provisions of this section the court's authority with respect to the review, rehearing, renewal, modification, or revocation of decrees, judgments, or orders entered in the hereinbelow listed classes of proceedings shall be limited by any specific limitations set forth in the statutes governing these proceedings or in any other specifically applicable statutes or rules.  These proceedings are as follows:

(1)  Annulment, divorce, separation, and other proceedings under chapter 580;

(2)  Adoption proceedings under chapter 578;

(3)  Paternity proceedings under chapter 584;

(4)  Termination of parental rights proceedings under this chapter; and

(5)  State hospital commitment proceedings under chapter 334.

A decree, judgment, or order committing a child to the care of the director of human services shall be reviewable under this section at the instance of others other than duly authorized representatives of the department only after a lapse of thirty days following the date of the decree, judgment, or order, and thereafter only at intervals of not less than one year.

Notwithstanding this section the court shall not conduct a rehearing of any petition, filed under section 571-11(1), which, following a hearing, has been denied or dismissed. [L 1965, c 232, pt of §1; Supp, §333-26; HRS §571-50; am L 1976, c 85, §13; am L 1980, c 232, §28; gen ch 1985; am L 1990, c 34, §16; am L 1995, c 189, §§13, 26; am L 1998, c 133, §5]

Rules of Court

Reconsideration, see HFCR rule 59.



§571-51 - Support of minor committed for study or care.

§571-51  Support of minor committed for study or care.  Whenever legal custody of a minor is given by the court to someone other than the minor's parents, or when a minor is given medical, psychological, or psychiatric study or treatment under order of the court, and no provision is otherwise made by law for the support of the minor or for payment for such treatment, compensation for the study and treatment of the minor, when approved by order of the court, shall, if necessary, be paid out of such moneys as may be appropriated for the expenses of the court.  After giving the parent a reasonable opportunity to be heard, the court may order and decree that the parent shall pay, in such manner as the court may direct, a reasonable sum that will cover in whole or in part the support and treatment of the minor given after the decree is entered.  If the parent wilfully fails or refuses to pay such sum, the court may proceed against the parent as for contempt, or the order may be filed and shall have the effect of a civil judgment.

Compensation may be made to a nongovernmental agency, provided that it shall make periodic reports to the court or to an agency designated by the court concerning the care and treatment the minor is receiving and the minor's response to such treatment.  These reports shall be made as frequently as the court deems necessary and shall be made with respect to every such minor at intervals not exceeding six months.  The agency shall also afford an opportunity for a representative of the court or of an agency designated by the court to visit, examine, or consult with the minor as frequently as the court deems necessary. [L 1965, c 232, pt of §1; Supp, §333-27; HRS §571-51; gen ch 1985]



§571-51.5 - Modification of support and visitation decrees.

§571-51.5  Modification of support and visitation decrees.  (a)  The special court trustee may assist any parent, guardian, or custodian materially affected by a court order or decree with the modification of any provision of the order or decree pertaining to support payments or with the enforcement of visitation rights; provided the special court trustee may assist in modifying support payments only upon finding, after investigation, reasonable cause to believe that the relative financial condition between the obligor and the person who receives the child support payments has substantially changed.  For purposes of this section, such a substantial change has occurred if:

(1)  The obligor has involuntarily suffered a material reduction in financial resources; or

(2)  The person who receives child support payments has enjoyed a material increase in financial resources.

(b)  The special court trustee may conduct an investigation for the purposes of subsection (a) where a person notifies the special court trustee that the relative financial condition between the obligor and the person who receives the child support payments has substantially changed.

(c)  The special court trustee may utilize the services of public or private social agencies in conducting investigations under this section and in making the written findings to the court.  Such written findings shall be received in evidence under the same conditions as would those of the special court trustee.

(d)  The special court trustee shall submit findings and recommendations pertaining to the modification of support payments or enforcement of visitation rights in writing to the court after investigation under subsection (b).  The special court trustee shall provide copies of the findings and recommendations to all persons materially affected by the proposed modification or enforcement.  Any person materially affected by the proposed modification or enforcement who opposes the findings and recommendations shall file a written objection with the court or the clerk of the court no later than fifteen days after receipt of the findings and recommendations.

(e)  When warranted, the court shall hold a hearing on the recommendations of the special court trustee no later than thirty days after the expiration of the fifteen-day period under subsection (d).

(f)  Whenever the court, in accordance with this section, approves in full or in part the recommendations of the special court trustee, the court, within a period of not more than ten days after the hearing, shall modify the decree or order to reflect the approved recommendations.

(g)  Court costs, service fees, and the expenses of any investigation conducted by the special court trustee, in the discretion of the court, may be assessed wholly or partially against any parent, guardian, or custodian.

(h)  Nothing in this section shall be construed to the effect that child support and visitation compliance be conditioned upon each other.  Each shall be treated as an independent right of the child as well as of a parent. [L 1986, c 332, §27; am L 1989, c 261, §18]



§571-52 - Assignment by court order of future income for payments of support.

§571-52  Assignment by court order of future income for payments of support.  (a)  Whenever any person has been ordered to pay an allowance for the support of a child or for the support and maintenance of a spouse or former spouse, and fails or refuses to obey or perform the order and has been adjudged guilty of contempt of court for such failure or refusal, the court may make an order that shall operate as an assignment by the person for the benefit of the child or spouse, of such amounts at such times as may be specified in the order, from any income due or to become due in the future to such person from the person's employer or successor employers, until further order of the court.

The assignment of the amounts shall be to the clerk of the court where the order is entered if for the support or maintenance of a spouse or former spouse, or to the child support enforcement agency if for the support of a child or if child support and spouse support are contained in the same order.  The order of assignment to the child support enforcement agency shall be in the standard format prescribed by Title IV-D of the Social Security Act, as amended by the child support enforcement agency.  The order of assignment shall be effective immediately after service upon an employer of a true copy of the order, which service may be effected by regular mail, by personal delivery, or by transmission through electronic means.

Thereafter, the employer shall for each pay period withhold from any income due to the person from the employer, and not required to be withheld by any other provision of federal or state law, and transmit to the clerk of the court or child support enforcement agency as set forth in the order, as much as may remain payable to the person for such pay period up to the amount specified in the order of assignment as being payable during the same period.  The person ordered to pay shall inform the court immediately of any change that would affect the order of assignment or the disbursement thereof.

Compliance by an employer with the order of assignment shall operate as a discharge of the employer's liability to the employee for that portion of the employee's income withheld and transmitted to the clerk of court or child support enforcement agency, as the case may be, whether or not the employer has withheld the correct amount.

(b)  Notwithstanding the provisions of subsection (a) to the contrary, whenever a court has ordered any person (hereinafter "obligor") to make periodic payments toward the support of a child, upon petition of the person to whom such payments are ordered to be made or that person's assignee, and the court finds the obligor to be delinquent in payments in an amount equal to or greater than the sum of payments that would become due over a one-month period under the order, judgment, or decree providing for child support, the court shall order an assignment of future income, or a portion thereof, of the obligor in an amount adequate to insure that past due payments and payments that will become due in the future under the terms of the support order will be paid.  Such an order shall operate as an assignment by the obligor to the child support enforcement agency and shall be binding upon any person who is or shall become obligated to the obligor for payment of income and who has been served with a copy of the assignment order.

For each payment made pursuant to an assignment order, the person making such payment may deduct and retain as an administrative fee the additional amount of $2 from the income owed to the obligor.  Any assignment made pursuant to an assignment order shall have priority as against any garnishment, attachment, execution, or other assignment order, or any other order unless otherwise ordered by the court and the same shall not be subject to any of the exemptions or restrictions contained in part III of chapter 651, and chapters 652 and 653.

For purposes of this subsection, delinquencies in payments shall be computed on the basis of the moneys owed and unpaid on the date that the obligor under the support order has been given notice pursuant to law of the application for the order of assignment.  The fact that the obligor may have subsequently paid such delinquencies shall not relieve the court of its duty under this subsection to order the assignment.

(c)  An employer withholding income for payment to the child support enforcement agency shall terminate withholding upon receipt of a notice from the child support enforcement agency to terminate income withholding.

(d)  It shall be unlawful for any employer to refuse to hire a prospective employee, to discharge an employee, or to take any other disciplinary action against an employee, based in whole or part upon an assignment authorized by this section.  Any employer violating this section shall be guilty of a misdemeanor under section 710-1077(1)(g).

(e)  As used in this section:

"Employer" includes the United States government, the State, any political subdivision thereof, and any person who is or shall become obligated to the obligor for payment of income.

"Income" includes salaries, wages, earnings, workers' compensation, disability benefits, commissions, independent contractor income, and any other entitlement to money including moneys payable as a pension, annuity, retirement, disability, death, or other benefit, or as a return of contributions and interest from the United States government, the State, or other political subdivision thereof, or from any retirement, disability, or annuity system established by any of them pursuant to statute.  [L 1967, c 56, §6; HRS §571-52; am L 1979, c 140, §1; am L 1984, c 207, §§1, 2; am L 1985, c 176, §1 and c 257, §1; am L 1986, c 332, §11; am L 1987, c 161, §1; am L 2000, c 194, §1]

Rules of Court

Enforcement of order for payment of support, see HFCR rule 69.



§571-52.1 - REPEALED.

§571-52.1  REPEALED.  L 1988, c 200, §5.



§571-52.2 - Automatic assignment by court or administrative order of future income for payment of child support.

§571-52.2  Automatic assignment by court or administrative order of future income for payment of child support.  (a)  Notwithstanding section 571-52, the court shall order an assignment of future income when:

(1)  The court has ordered any person (hereinafter the "obligor") to make periodic payments toward the support of a child pursuant to a court or administrative order, judgment, or decree;

(2)  The court or administrative order, judgment, or decree provides for an automatic assignment of the obligor's income upon the obligor's failure to timely pay any child support that the obligor is required to pay through the child support enforcement agency or directly to the obligee; and

(3)  The court finds the obligor to be delinquent in payments in an amount equal to or greater than the sum of payments which would become due over a one-month period under the order, judgment, or decree providing for child support.

The order shall take effect without necessity of further action of the court, except when a hearing is requested under subsection (c).

(b)  The court or the child support enforcement agency, on its own motion, may order an assignment of future income, or a portion thereof, of the obligor in an amount adequate to insure that past due payments and payments which will become due in the future under the terms of the support order will be paid.

(c)  The court or the clerk of the court shall provide the obligor written notice at least fourteen days in advance of entering an automatic income assignment and inform the obligor the automatic income assignment will issue on a certain date unless the obligor files with the court or the clerk of the court a written objection to the automatic assignment and a written request for a hearing.  If the obligor files the written objection and the written request, the court or the clerk of the court shall not issue the automatic assignment of future income until a hearing is held and the matter resolved.  The court shall establish and implement other notice procedures as may be necessary to adequately protect the obligor's right to procedural due process.

(d)  The order for automatic assignment shall operate as an assignment by the obligor to the child support enforcement agency and shall be binding upon any person who is or shall become obligated to the obligor for payment of income and who has been served with a copy of the assignment order.  The order shall be in the standard format prescribed by Title IV-D of the Social Security Act, as amended by the child support enforcement agency.

The assignment shall continue after the obligor's requirement to pay future child support has ended if the obligor owes past due support, and any amount received pursuant to the assignment shall be applied to satisfy all past due support owed.  The assignment shall be terminated when appropriate by the court, the clerk of the court, or the child support enforcement agency; provided that payment of all overdue support shall not be the sole basis for terminating the assignment.  An employer withholding income for payment to the child support enforcement agency shall terminate withholding upon receipt of a notice from the child support enforcement agency to terminate income withholding.  In the event that the obligee retains private counsel or proceeds pro se, the obligee shall have primary responsibility for terminating the assignment.

If the obligee fails to terminate the assignment when appropriate, the obligee shall reimburse the obligor to the extent of any overpayment.  If the assignment is not terminated when appropriate, the obligor may seek reimbursement for any overpayment from the obligee or from the child support enforcement agency, to the extent the overpayment was disbursed to the department of human services.

The child support enforcement agency shall establish procedures by rule in accordance with chapter 91 for the prompt reimbursement for any overpayment to the obligor.

(e)  An employer receiving an assignment order shall send the amounts withheld to this State's child support enforcement agency within five working days after the obligor is paid.  The employer shall begin withholding no later than the first pay period occurring within seven business days following the date a copy of the order is mailed to the employer.  As used in this subsection, the term "business day" means a day on which the employer's office is open for regular business.  The employer shall withhold funds as directed in the order, except that when an employer receives an income withholding order issued by another state, the employer shall send the amounts withheld to that state's agency administering a program under Title IV-D of the Social Security Act and apply the income withholding law of the state of the obligor's principal place of employment in determining:

(1)  The employer's fee for processing an income assignment order;

(2)  The maximum amount permitted to be withheld from the obligor's income under Section 303(b) of the Consumer Credit Protection Act (15 U.S.C. §1673(b));

(3)  The time periods within which the employer must implement the income withholding order and forward the child support payment;

(4)  The priorities for withholding and allocating income withheld for multiple child support obligees; and

(5)  Any withholding terms or conditions not specified in the order.

An employer who complies with an income assignment order that is regular on its face shall not be subject to civil liability to any person or agency for conduct in compliance with the order.

An employer who is required to withhold amounts from the income of more than one obligor may remit a sum total of the amounts in one check, with a listing of the amounts applicable to each obligor.

Within two working days after receipt of the amounts withheld by the employer, the child support enforcement agency shall disburse those amounts to the obligee for the benefit of the child, except that the child support enforcement agency may delay the distribution of collections toward arrearages until the resolution of any timely request for a hearing with respect to such arrearages.

(f)  For each payment made pursuant to an assignment order, the person making such payment may deduct and retain as an administrative fee the additional amount of $2 from the income owed to the obligor.  The total amount withheld from the obligor's income including the administrative fee may not be in excess of the maximum amounts permitted under section 303(b) of the Consumer Credit Protection Act (15 U.S.C. §1673(b)).  Any assignment made pursuant to an assignment order shall have priority as against any garnishment, attachment, execution, or other assignment order, or any other order and the same shall not be subject to any of the exemptions or restrictions contained in part III of chapter 651, and chapters 652 and 653.

For purposes of this section, delinquencies in payments shall be computed on the basis of the moneys owed and unpaid on the date that the obligor under the support order has been given notice pursuant to law of the application for the order of assignment, and the fact that the obligor may have subsequently paid such delinquencies shall not relieve the court or the child support enforcement agency of its duty under this subsection to order the assignment.

(g)  It shall be unlawful for any employer to fail to comply with the requirements of this section.  In addition, an employer who fails to comply with an order of assignment of future income, as provided for under this section, shall be liable to the obligee or the obligee's assignee for whom support was required to be paid, for the full amount of all sums ordered to be withheld and transmitted and not otherwise done so.

(h)  The only basis for contesting a withholding under this section is a mistake of fact, which, for purposes of this section, means an error in the amount of current or overdue support or in the identity of the alleged absent parent.

(i)  In contested cases, the State shall notify the obligor, within forty-five days, as to whether the withholding of the obligor's income will occur.

(j)  Obligors may request withholding of their income prior to the entry of an order for the repayment of a delinquency.

(k)  Notice of automatic income assignment after a one-month delinquency shall be included in every child support order entered hereafter in the State.

(l)  If there is more than one obligee, the amounts withheld from the income of an obligor shall be allocated among the obligees.  The allocation may be based on each obligee's proportionate share of the amount of the withholding orders that were served on the employer of the obligor.  In no case shall the allocation result in a withholding for one of the support obligations not being implemented.

(m)  The provisions of section 571-52(d) and (e) shall apply to all orders for automatic assignments issued under this section.

(n)  Notwithstanding any other provision of law, for purposes of this section, the term "income" shall include without limitation, salaries, wages, earnings, workers' compensation, unemployment compensation, disability benefits, commissions, independent contractor income, and any other entitlement to money including moneys payable as a pension or as an annuity or retirement or disability or death or other benefit, or as a return of contributions and interest thereon from the United States government, or from the State or other political subdivision thereof, or from any retirement, disability, or annuity system established by any of them pursuant to statute.

The term "employer", as used in this section includes the United States government, the State, any political subdivision thereof and any person who is or shall become obligated to the obligor for payment of income. [L 1984, c 207, §3; am L 1985, c 176, §2; am L 1986, c 332, §13; am L 1987, c 161, §2; am L 1990, c 152, §1 and c 176, §2; am L 1992, c 212, §1; am L 1995, c 125, §§1 to 3; am L 1996, c 25, §1; am L 1997, c 293, §§22, 23; am L 2000, c 194, §2; am L 2001, c 55, §27; am L 2006, c 34, §1; am L 2009, c 115, §1]

Rules of Court

Enforcement of order for payment of support, see HFCR rule 69.

Case Notes

Neither plaintiff nor members of plaintiff's class had cognizable state constitutional property interest based on subsection (e) on any interest accrued on late-paid child support payments; §§576D-10, 661-8, 662-2, and 662-8 cited by the trial court in its ruling confirmed that these statutes are silent as to whether plaintiffs possessed a property right in the accrued interest for payments disbursed outside of the two-day period.  111 H. 367, 141 P.3d 1014.



§571-52.3 - Immediate income withholding.

§571-52.3  Immediate income withholding.  In any case where child support is an issue, and an order for child support is established or modified, and the obligor receives income on a periodic basis, the court shall concurrently enter an order for immediate income withholding which shall operate as an assignment by the person to the child support enforcement agency for the benefit of the child of such amounts at such times as may be specified in the support order.  Such order may also include child support arrears and reimbursement of debt pursuant to section 346-37.1.  The provisions of section 571-52.2(d), (e), (f), (g), (l), (m), and (n) shall apply to all orders for immediate income withholding issued under this section. [L 1988, c 200, §2; am L 1990, c 152, §2]

Case Notes

Impracticality did not excuse father from income withholding under this section.  82 H. 543 (App.), 923 P.2d 960.



§571-52.5 - Guidelines to determine child support amounts.

[§571-52.5]  Guidelines to determine child support amounts.  When the court establishes or modifies the amount of child support required to be paid by a parent, the court shall use the guidelines established under section 576D-7, except when exceptional circumstances warrant departure. [L 1986, c 332, pt of §4]

Case Notes

Agreement to pay all post-high school education expenses is not an exceptional circumstance allowing lower child support payment than specified in guidelines; guidelines do not take precedence over the parties' agreement to pay more than the guidelines specify, but they do take precedence over the parties' agreements to pay less.  7 H. App. 221, 751 P.2d 93.

Whether facts constitute exceptional circumstances is a question of law.  7 H. App. 345, 764 P.2d 1250.

Neither expenses for a second vehicle nor preschool expenses of another child of non-custodial obligor parent supported a finding of exceptional circumstance.  88 H. 456 (App.), 967 P.2d 653.

Assuming arguendo that this section and §584-15 embrace the same subject matter, it cannot be said as a matter of statutory construction that this section ousts §584-15 in the matter of past child support; §584-15(d) affords the court discretion to limit past child support to a proportion of the expenses already incurred on behalf of the child that it deems just.  98 H. 58 (App.), 41 P.3d 720.

With the consent of the payor-parent, the family court is authorized to enter an order barring the payor-parent, for a period of three years, from seeking a reduction in court-ordered child support.  101 H. 37 (App.), 61 P.3d 548.

Family court was not authorized to delegate to the child support enforcement agency the duty of deciding the dollar amount of child support to be paid.  112 H. 225 (App.), 145 P.3d 768.



§571-52.6 - Child support order, judgment, or decree; accident and sickness insurance coverage.

§571-52.6  Child support order, judgment, or decree; accident and sickness insurance coverage.  Each order, judgment, or decree under this chapter or chapter 576B, 580, or 584 ordering a person to pay child support shall include the following provisions:

(1)  Both the obligor and the obligee are required to file with the state case registry, through the child support enforcement agency, upon entry of the child support order and to update as appropriate, information on the identity and location of the party, including social security number, residential and mailing addresses, telephone number, driver's license number if different from social security number, and name, address, and telephone number of the party's employer; and

(2)  The liability of that person for accident and sickness insurance coverage when available at reasonable cost. [L 1986, c 332, pt of §4; am L 1997, c 293, §24 and c 295, §3]

Case Notes

Relevant cost used to determine reasonable cost is the net cost difference between coverage and noncoverage.  7 H. App. 345, 764 P.2d 1250.



§571-52.7 - Award of costs and reasonable attorneys' fees.

[§571-52.7]  Award of costs and reasonable attorneys' fees.  Whenever a party files a motion seeking to enforce a child support order, the court may award the prevailing party the party's costs and reasonable attorneys' fees incurred, except as this chapter otherwise provides.  The award shall be made only when the prevailing party was represented by an attorney. [L 1994, c 247, §1]

Case Notes

Family court erred in limiting plaintiff ex-wife's award of attorney's fees to a lodestar amount with no consideration given to a contingent fee enhancement; this section is a fee-shifting statute designed to "attract competent counsel" and a contingent fee enhancement should have at least been considered by the family court. 97 H. 160 (App.), 34 P.3d 1059.



§571-53 - Signing of papers.

§571-53  Signing of papers.  Unless otherwise specifically provided by law, any decree, order to show cause, injunction, summons, subpoena, warrant, or notice issued by the court in connection with any case or cause, shall have the same validity, force, and effect whether signed by a judge, a district family judge, or a clerk of the court. [L 1967, c 56, §3; HRS §571-53; am L 1973, c 219, §2]



§571-54 - Appeal.

§571-54  Appeal.  An interested party, aggrieved by any order or decree of the court, may appeal to the intermediate appellate court for review of questions of law and fact upon the same terms and conditions as in other cases in the circuit court, and review shall be governed by chapter 602, except as hereinafter provided.  Where the decree or order affects the custody of a child or minor, the appeal shall be heard at the earliest practicable time.  In cases under section 571-11, the record on appeal shall be given a fictitious title, to safeguard against publication of the names of the children or minors involved.

The stay of enforcement of an order or decree, or the pendency of an appeal, shall not suspend the order or decree of the court regarding a child or minor, or discharge the child or minor from the custody of the court or of the person, institution, or agency to whose care the child or minor has been committed, unless otherwise ordered by the family court or by the appellate court after an appeal is taken.  Pending final disposition of the case, the family court or the appellate court, after the appeal is taken, may make such order for temporary custody as is appropriate in the circumstances.  If the appellate court does not dismiss the proceedings and discharge the child or minor, it shall affirm or modify the order of the family court and remand the child or minor to the jurisdiction of the court for disposition not inconsistent with the appellate court's finding on the appeal.

An order or decree entered in a proceeding based upon section 571-11(1), (2), or (6) shall be subject to appeal only as follows:

Within twenty days from the date of the entry of any such order or decree, any party directly affected thereby may file a motion for a reconsideration of the facts involved.  The motion and any supporting affidavit shall set forth the grounds on which a reconsideration is requested and shall be sworn to by the movant or the movant's representative.  The judge shall hold a hearing on the motion, affording to all parties concerned the full right of representation by counsel and presentation of relevant evidence.  The findings of the judge upon the hearing of the motion and the judge's determination and disposition of the case thereafter, and any decision, judgment, order, or decree affecting the child and entered as a result of the hearing on the motion, shall be set forth in writing and signed by the judge.  Any party aggrieved by any such findings, judgment, order, or decree shall have the right to appeal therefrom to the intermediate appellate court, upon the same terms and conditions as in other cases in the circuit court, and review shall be governed by chapter 602; provided that no such motion for reconsideration shall operate as a stay of any such findings, judgment, order, or decree unless the judge of the family court so orders; and provided further that no informality or technical irregularity in the proceedings prior to the hearing on the motion for reconsideration shall constitute grounds for the reversal of any such findings, judgment, order, or decree by the appellate court. [L 1965, c 232, pt of §1; Supp, §333-28; HRS §571-54; am L 1973, c 211, §1(g); am L 1979, c 111, §21; am L 1983, c 27, §1 and c 171, §3; gen ch 1985; am L 2004, c 202, §54; am L 2006, c 3, §1]

Note

The L 2004, c 202, §54 amendment is repealed June 30, 2010.  L 2006, c 94, §1.

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Rules of Court

Appeals, see HFCR rule 81(f); Hawaii Rules of Appellate Procedure.

Case Notes

Stay of execution of family court order waiving jurisdiction pending its appeal, granted when.  57 H. 413, 558 P.2d 483.

Divorce decree is final and appealable despite reservation of support or custody questions.  57 H. 519, 559 P.2d 744.

The State is not a "party aggrieved" for purposes of appealing waiver denial by family court.  67 H. 466, 691 P.2d 1163.

Conflict between rule 59(g)(1) of Hawai‘i family court rules and this statute regarding time for filing motion for reconsideration, resolved in favor of the statute; rule 59(g)(1) held void.  77 H. 109, 883 P.2d 30.

Hawaii rules of appellate procedure, rule 4(a)(3) is inapplicable to family court cases governed by this section; in such cases, a notice of appeal is timely when it is filed within thirty days after the entry of the order resolving a motion for reconsideration filed in accordance with this section.  94 H. 485, 17 P.3d 217.

The fact that the question of who was responsible for payment for particular services received by the children could be decided independently from the need for the family court's continuing jurisdiction, coupled with the importance of obtaining a definitive ruling on the issue, established that the "requisite degree of finality" was present to permit appellate jurisdiction.  96 H. 272, 30 P.3d 878.

Minor's case dismissed for lack of appellate jurisdiction where the procedural requirements of this section were not met; minor did not move for reconsideration of the disposition of the case, no hearing to reconsider the disposition was held, and no final written judgment, order, or decree containing the findings and conclusions on which the family court based its disposition was entered.  102 H. 246, 74 P.3d 998.

Where mother filed the motion for reconsideration more than twenty days after entry of the disputed order, mother failed to comply with the statutory requirements of this section and appellate court thus lacked jurisdiction.  105 H. 505, 100 P.3d 75.

As Hawaii rules of appellate procedure rule 4(b) will not preclude untimely appeals in criminal cases where effective assistance of counsel is implicated by the untimely notice of appeal, so misapprehension of this section should not nullify appeals in juvenile law violator cases; thus, the right to effective assistance of counsel should apply in juvenile "law violator" cases as in adult criminal cases, and a defective appeal caused by counsel does not invalidate the appeal.  107 H. 12, 108 P.3d 966.

Family court orders assessing father's attorney fees and costs against mother were orders entered in a proceeding based upon §571-11(9) that fell within the ambit of this section and were expressly excluded by the Hawaii family court rules, rule 59(e) from its ambit.  113 H. 478 (App.), 155 P.3d 661.



§571-55 - Certification in lieu of oath.

[§571-55]  Certification in lieu of oath.  Whenever any testimony, declaration, deposition, certification or pleading in the family court is required or authorized to be on oath or affirmation, the person so required or authorized may testify, declare, depose, certify, or plead under "penalty of perjury" in such form as may be prescribed by the court. [L 1970, c 17, pt of §1]



§571-56 - Offense.

[§571-56]  Offense.  A person who makes a false statement which the person does not believe to be true commits an offense whether the false statement is made under an oath required or authorized by law or under "penalty of perjury" as authorized by section 571-55. [L 1970, c 17, pt of §1; gen ch 1985]



§571-57 - Penalty.

[§571-57]  Penalty.  The penalty for the offense of making a false statement under "penalty of perjury" shall be the same as would apply if the false statement had been made under oath or affirmation required or authorized by law. [L 1970, c 17, pt of §1]

Cross References

Perjury and related offenses, see §§710-1060 to 1068.



§571-61 - Termination of parental rights; petition.

PART VI.  TERMINATION OF PARENTAL RIGHTS

§571-61  Termination of parental rights; petition.  (a)  Relinquishment.  The parents or either parent or the surviving parent who desire to relinquish parental rights to any natural or adopted child and thus make the child available for adoption or readoption, may petition the family court of the circuit in which they or he or she resides, or of the circuit in which the child resides, or was born, for the entry of a judgment of termination of parental rights.  The petition shall be verified and shall be substantially in such form as may be prescribed by the judge or senior judge of the family court.  The petition may be filed at any time following the mother's sixth month of pregnancy; provided that no judgment may be entered upon a petition concerning an unborn child until after the birth of the child and in respect to a legal parent or parents until the petitioner or petitioners have filed in the termination proceeding a written reaffirmation of their desires as expressed in the petition or in respect to a legal parent or parents until the petitioner or petitioners have been given not less than ten days' notice of a proposal for the entry of judgment and an opportunity to be heard in connection with such proposal.

(b)  Involuntary termination.

(1)  The family courts may terminate the parental rights in respect to any child as to any legal parent:

(A)  Who has deserted the child without affording means of identification for a period of at least ninety days;

(B)  Who has voluntarily surrendered the care and custody of the child to another for a period of at least two years;

(C)  Who, when the child is in the custody of another, has failed to communicate with the child when able to do so for a period of at least one year;

(D)  Who, when the child is in the custody of another, has failed to provide for care and support of the child when able to do so for a period of at least one year;

(E)  Whose child has been removed from the parent's physical custody pursuant to legally authorized judicial action under section 571-11(9), and who is found to be unable to provide now and in the foreseeable future the care necessary for the well-being of the child;

(F)  Who is found by the court to be mentally ill or mentally retarded and incapacitated from giving consent to the adoption of or from providing now and in the foreseeable future the care necessary for the well-being of the child;

(G)  Who is found not to be the child's natural or adoptive father.

(2)  The family courts may terminate the parental rights in respect to any minor of any natural but not legal father who is an adjudicated, presumed or concerned father under chapter 578, or who is named as the father on the child's birth certificate:

(A)  Who falls within subparagraph (A), (B), (C), (D), (E), or (F) of paragraph (1);

(B)  Whose child is sought to be adopted by the child's stepfather and the stepfather has lived with the child and the child's legal mother for a period of at least one year;

(C)  Who is only a concerned father who has failed to file a petition for the adoption of the child or whose petition for the adoption of the child has been denied; or

(D)  Who is found to be an unfit or improper parent or to be financially or otherwise unable to give the child a proper home and education.

(3)  In respect to any proceedings under paragraphs (1) and (2), the authority to terminate parental rights may be exercised by the court only when a verified petition, substantially in the form above prescribed, has been filed by some responsible adult person on behalf of the child in the family court of the circuit in which the parent resides or the child resides or was born and the court has conducted a hearing of the petition.  A copy of the petition, together with notice of the time and place of the hearing thereof, shall be personally served at least twenty days prior to the hearing upon the parent whose rights are sought to be terminated.  If personal service cannot be effected within the State, service of the notice may be made as provided in section 634-23 or 634-24.

(4)  The family courts may terminate the parental rights in respect to any child as to any natural father who is not the child's legal, adjudicated, presumed or concerned father under chapter 578.

Such authority may be exercised under this chapter only when a verified petition, substantially in the form above prescribed, has been filed by some responsible adult person on behalf of the child in the family court of the circuit in which the parent resides or the child resides or was born, and the court has conducted a hearing of the petition.

If the mother of the child files with the petition an affidavit representing that the identity or whereabouts of the child's father is unknown to her or not ascertainable by her or that other good cause exists why notice cannot or should not be given to the father, the court shall conduct a hearing to determine whether notice is required.

If the court finds that good cause exists why notice cannot or should not be given to the child's father, and that the father is neither the legal nor adjudicated nor presumed father of the child, nor has he demonstrated a reasonable degree of interest, concern, or responsibility as to the existence or welfare of the child, the court may enter an order authorizing the termination of the father's parental rights and the subsequent adoption of the child without notice to the father. [L 1965, c 232, pt of §1; Supp, §333-29; HRS §571-61; am L 1970, c 205, §2; am L 1971, c 46, §1; am L 1973, c 211, §1(h); am L 1974, c 74, §1; am L 1976, c 85, §14; am L 1980, c 55, §1; am L 1982, c 49, §1; am L 1983, c 171, §4; am L 1993, c 160, §2]

Case Notes

No constitutional right of minor mother was violated when during her absence from hearing she was represented by guardian ad litem.  52 H. 395, 477 P.2d 780.

In subsection (b)(1)(D):  "Care and support" refers exclusively to financial support; involuntary termination may not occur absent finding of purpose to abdicate parental rights; one year period does not refer solely to the year immediately preceding petition's filing; not unconstitutionally vague.  64 H. 85, 637 P.2d 760.

"Foreseeable future" means three years from the filing date of the petition for termination of parental rights.  8 H. App. 66, 793 P.2d 669.

Record of child protective services case can be considered in a case brought under this section.  8 H. App. 161, 795 P.2d 294.

Father's right to custody was terminated and children were placed in the custody of foster parents.  8 H. App. 377, 805 P.2d 1215.

Nothing in subsection (a) or chapter 587 indicates that when the department of human services and the affected parents settle a termination proceeding, they may do so only by resorting to a subsection (a) proceeding.  90 H. 200 (App.), 978 P.2d 166.

Trial court erred in applying clear and convincing evidence standard of proof in deciding whether natural father was an unfit parent in a petition by grandparents for guardianship of the person of their grandson, as a guardianship of the person of a minor is neither absolute nor irrevocable, and the heightened standard of proof attendant upon those attributes of a termination of parental rights did not apply.  106 H. 75 (App.), 101 P.3d 684.



§571-62 - Hearing; investigation and report.

§571-62  Hearing; investigation and report.  Every petition under section 571-61 shall be filed in duplicate and the clerk of the court in which the same is filed shall immediately forward a copy of the petition, and of the notice of the time and place of the hearing thereof, to the director of the department of human services.  The director shall be permitted to appear and be heard at any such hearing on behalf of the petitioner or the child or minor or the State and shall have the same right of appeal as any party to the proceeding.  The attorney general shall, at the request of the director, represent and defend the interests of the department in any such proceeding.  Upon the request of any petitioning parent or parents or upon the request of the department of human services, any child-placing organization, approved by the department under section 346-17, shall be permitted to appear together with or in place of the department.

If any petitioner or the department or any such child-placing organization approved by the department or any parent whose rights are sought to be terminated requests of the court a continuance of the hearing for the purpose of permitting an objective investigation of the circumstances of the minor and the parent or parents concerned, no judgment of termination shall be entered prior to the expiration of thirty days from the date of the request or until the earlier date of the filing of a report of the investigation.  If the petition has been filed by or at the request of the department of human services or any such child-placing organization, or, in the event that a continuance has been requested as above provided, the department of human services shall prepare or procure and file in the termination proceeding a report of the facts disclosed as a result of investigation of the circumstances of the minor and the parent or parents whose rights are sought to be terminated.  The court may, for good cause, grant extensions of the time within which such report must be filed.  Any such report shall be incorporated in the record of the proceeding and shall be considered by the court in determining the issues presented by the petition.  The court may, if it deems such action necessary, appoint a guardian ad litem to represent and defend the interests of the child or minor or of any minor parent. [L 1965, c 232, pt of §1; Supp, §333-30; HRS §571-62; am L 1970, c 105, §5; am L 1987, c 339, §4; am L 1990, c 34, §34]

Rules of Court

Guardians ad litem, see HFCR rule 17(c).



§571-63 - Findings and judgment.

§571-63  Findings and judgment.  No judgment of termination of parental rights entered under sections 571-61 to 571-63 shall be valid or binding unless it contains a finding that the facts upon which the petition is based bring the child within such sections and have been proved by the evidence and that the adjudication of termination of parental rights is necessary for the protection and preservation of the best interests of the child concerned and will facilitate the legal adoption of the child.

In any judgment entered pursuant to sections 571-61 to 571-63 the court may terminate the parental rights of one or both of the parents of the child concerned, may transfer the care, custody and control of the child to any proper person not forbidden by law to place a child for adoption or to the department of human services or to any child-placing organization approved by the department, may appoint a guardian of the child, and may authorize the person or the department or the agency or the guardian to consent to the legal adoption of the child.

No judgment of termination of parental rights entered under sections 571-61 to 571-63 shall operate to terminate the mutual rights of inheritance of the child and the parent or parents involved, or to terminate the legal duties and liabilities of the parent or parents, unless and until the child has been legally adopted.

Every such judgment of termination of parental rights when the procedural provisions of sections 571-61 to 571-63 have been followed shall become final and binding upon all of the parties concerned as of the date of its entry and filing, subject to the right of appeal.  No such judgment shall be set aside for reasons other than the best interests and welfare of the child concerned, after the entry of a decree of adoption of the child concerned or during any period when the child is in an adoptive home in which the child has been placed by the department of human services or by a child-placing organization approved by the department or by any person not forbidden by law to place a child for adoption.  When any such child is placed for adoption, a sworn certificate evidencing the placement shall be filed in the termination proceeding by the agency or person making the placement.  Upon the entry of a final decree of adoption of any such child, a certified copy of the decree shall be filed in the termination proceeding and notification of the entry of the decree, without disclosing the identity of the adopting parents, shall, unless waived by the court, be given to each person whose parental rights have been terminated by registered or certified mail addressed to the last known address of each such person; provided that at any time following the expiration of one year from the date of the entry of any such judgment of termination of parental rights, upon the motion of the parent or parents of the child or the department of human services or any child-placing organization approved by the department or any other proper person, based upon the fact that the child has not been adopted or placed in a prospective adoptive home, the court in which the judgment was entered shall review the same and shall consider the currently reported circumstances of the child and of the parent or parents and shall enter its findings as to whether the circumstances, and the present best interests of the child, justify the continuance of the judgment.  Upon such reconsideration, the court may either set aside the judgment or continue it in effect, as the circumstances may warrant.  Upon the entry in the termination proceeding of a certified copy of the final decree of adoption of any such child and notification thereof to the person whose parental rights have been terminated, unless waived as herein provided, or upon the dismissal or discontinuance or other final disposition of the petition in the termination proceeding the clerk of the court shall seal all records in the termination proceeding and the seal shall not be broken and the records shall not be inspected by any person, including the parties to the termination proceeding, except upon order of the court. [L 1965, c 232, pt of §1; Supp, §333-31; HRS §571-63; am L 1970, c 105, §5; am L 1973, c 211, §1(i); am L 1976, c 85, §15; am L 1987, c 339, §4; am L 2004, c 161, §36]

Case Notes

Paramount consideration concerning child born out of wedlock is the best interests of the child.  52 H. 448, 478 P.2d 844.

Putative father's rights considered.  52 H. 448, 478 P.2d 844.

"Clear and convincing evidence" standard of proof should govern findings of best interest of child; specific finding of unfitness need not be made before termination of parental rights.  64 H. 85, 637 P.2d 760.

Only one parent's consent to adoption was required to place children in custody of foster parents.  8 H. App. 377, 805 P.2d 1215.



§571-71 - Juvenile crime prevention bureau; establishment of.

PART VII.  JUVENILE CRIME PREVENTION BUREAU

§571-71  Juvenile crime prevention bureau; establishment of.  Any chief of police may establish as a subdivision of the police department under the chief's jurisdiction a juvenile crime prevention bureau, to be maintained and conducted as hereinafter provided. [L 1965, c 232, pt of §1; Supp, §333-32; HRS §571-71; gen ch 1985]



§571-72 - Duties and powers; reports; expungement of juvenile arrest records.

§571-72  Duties and powers; reports; expungement of juvenile arrest records.  (a)  The juvenile division or section shall direct its attention specifically to the suppression, prevention, and investigation of crimes committed by children under the age of eighteen years, and any police officer shall have the power and authority to take and detain any minor coming under section 571-11 at the division or section or other suitable places for questioning and investigation.  If it appears upon conclusion of the investigation that the minor does come within such provisions, the minor may be counseled and released, and follow-up counseling provided or the minor may be referred to the family court or to a proper agency for treatment, and a written report of the findings of the officer shall be submitted to the court or agency.

(b)  Upon receipt of an expungement order issued by the family court under section 571-88, the police shall expunge the arrest record of the minor. [L 1965, c 232, pt of §1; Supp, §333-33; HRS §571-72; am L 1976, c 85, §16; am L 1980, c 303, §3(1); am L 2001, c 233, §2]



§571-73 - No limitations on family courts.

§571-73  No limitations on family courts.  Nothing in section 571-71 or 571-72 shall be construed to divest family courts of any of their powers, but the same shall specifically grant to the police departments of the several counties the power to take; detain; question; investigate; provide outreach, counsel, release, and follow-up services; and refer to appropriate social or other agencies, private or governmental, as the facts of the case appear to justify, minors coming within section 571-72, subject, however, to sections 571-31 and 571-32. [L 1965, c 232, pt of §1; Supp, §333-34; HRS §571-73; am L 1980, c 303, §3(2)]



§571-74 - Rules and standards; investigation and questioning; fingerprinting and photographing.

§571-74  Rules and standards; investigation and questioning; fingerprinting and photographing.  The judges of the family courts shall make such rules and set up such standards of investigation and questioning as they consider necessary to guide and control the police, within their respective jurisdictions, in the handling of cases involving minors coming within provisions of this chapter.  The rules and standards may include limitations and restrictions concerning the fingerprinting and photographing of any child in police custody, except that when any child of the age of twelve years or older who comes within section 571-11(1) is taken into custody for committing an act which, if committed by an adult would be a felony, a misdemeanor, or a petty misdemeanor any limitation or restriction concerning fingerprinting shall not apply.  The police shall report all police designated fields of information collected on juvenile offenders to the juvenile justice information system.  The rules shall be enforceable as orders of the court. [L 1965, c 232, pt of §1; Supp, §333-35; HRS §571-74; am L 1977, c 172, §1; am L 1991, c 311, §4; am L 1995, c 100, §1; am L 1997, c 292, §1]

Cross References

Juvenile justice information system, see chapter 846D.



§571-81 - Contempt of court.

PART VIII.  GENERAL PROVISIONS

§571-81  Contempt of court.  (a)  Any adult who wilfully violates, neglects, or refuses to obey or perform any lawful order of the court may be proceeded against for contempt of court.  Any adult found in contempt of court may be punished as provided by law.

(b)  When a court of competent jurisdiction issues an order compelling a parent to furnish support, including child support, medical support, or other remedial care, for the parent's child, it shall constitute prima facie evidence of a civil contempt of court upon proof that:

(1)  The order was made, filed, and served on the parent or proof that the parent was present in court at the time the order was pronounced; and

(2)  The parent did not comply with the order.

An order of civil contempt of court based on prima facie evidence under this subsection shall clearly state that the failure to comply with the order of civil contempt of court may subject the parent to a penalty that may include imprisonment or, if imprisonment is immediately ordered, the conditions that must be met for release from imprisonment.  A party may also prove civil contempt of court by means other than prima facie evidence under this subsection. [L 1965, c 232, pt of §1; Supp, §333-36; HRS §571-81; am L 2008, c 157, §1]



§571-82 - Court sessions; quarters.

§571-82  Court sessions; quarters.  Sessions of the court shall be held at such places as the court shall determine, subject to section 603-14. [L 1965, c 232, pt of §1; Supp, §333-37; HRS §571-82; am L 1973, c 211, §1(j)]



§571-83 - Court and witness fees.

§571-83  Court and witness fees.  In proceedings under section 571-11(1), (2), or (9), no court fees shall be charged against, and no witness fees shall be allowed to, any party to a petition.  No officer of the State or of any political subdivision thereof shall be entitled to receive any fee for the service of process or for attendance in court in any such proceedings except as otherwise provided in this chapter.  All other persons acting under orders of the court may be paid for service of process and attendance or service as witnesses, the fees provided by law to be paid from the proper appropriation when the allowances are certified to by the judge. [L 1965, c 232, pt of §1; Supp, §333-38; HRS §571-83; am L 2006, c 20, §1]



§571-84 - Records.

§571-84  Records.  (a)  The court shall maintain records of all cases brought before it.  Except as provided in section 571-84.6, in proceedings under section 571-11 and in paternity proceedings under chapter 584, the following records shall be withheld from public inspection:  the court docket, petitions, complaints, motions, and other papers filed in any case; transcripts of testimony taken by the court; and findings, judgments, orders, decrees, and other papers other than social records filed in proceedings before the court.  The records other than social records shall be open to inspection:  by the parties and their attorneys, by an institution or agency to which custody of a minor has been transferred, and by an individual who has been appointed guardian; with consent of the judge, by persons having a legitimate interest in the proceedings from the standpoint of the welfare of the minor; and, pursuant to order of the court or the rules of court, by persons conducting pertinent research studies, and by persons, institutions, and agencies having a legitimate interest in the protection, welfare, treatment, or disposition of the minor.

(b)  Reports of social and clinical studies or examinations made pursuant to this chapter shall be withheld from public inspection, except that information from these reports may be furnished, in a manner determined by the judge, to persons and governmental and private agencies and institutions conducting pertinent research studies or having a legitimate interest in the protection, welfare, treatment, or disposition of the minor.

(c)  No information obtained or social records prepared in the discharge of official duty by an employee of the court shall be disclosed directly or indirectly to anyone other than the judge or others entitled under this chapter to receive the information, unless and until otherwise ordered by the judge.

(d)  Any photograph or fingerprint taken of any minor may be used or circulated only as permitted by section 571-74.

(e)  The records of any police department and of any juvenile division or section thereof, relating to any proceedings authorized under section 571-11 shall be confidential and shall be open to inspection and use only by persons whose official duties are concerned with this chapter, except as provided in subsections (d) and (f), sections 571-88 and 571-72(b), or as otherwise ordered by the court.

(f)  Any police records concerning traffic accidents in which a minor coming within section 571-11(1) is involved, after the termination of any proceeding under section 571-11(1) arising out of any accident, or in any event after six months from the date of the accident, shall be available for inspection by the parties directly concerned in the accident or their duly licensed attorneys acting under written authority signed by either party.  Any person who may sue because of death resulting from any traffic accident shall be deemed a party concerned.

(g)  In all proceedings concerning violations other than traffic violations, in which a minor coming within section 571-11(1) is involved and after the termination of any proceeding under section 571-11(1) arising out of the violation, the court may disclose to a party directly concerned the disposition of a case involving an offense against a person or property.  This disclosure shall be made only upon written request of the party directly concerned.  If the minor has been adjudicated a law violator, the name and address of the minor, and, when practicable, the name of the parent or guardian shall be disclosed, pursuant to the order of the court or the Hawaii family court rules, to the parties directly concerned with the alleged violation or their duly licensed attorneys acting under written authority signed by either party.  For the purpose of this section, "parties directly concerned" means any person who may sue because of death, injury, or damage resulting from any violation, other than a traffic violation, in which a minor coming within section 571-11(1) is involved.

The minor, and, when practicable, the minor's parents or custodian, and the attorney of the minor shall be notified when the minor's name and address have been released.

(h)  Evidence given in proceedings under section 571-11(1) or (2) shall not in any civil, criminal, or other cause be lawful or proper evidence against the minor therein involved for any purpose whatever, except in subsequent proceedings involving the same minor under section 571-11(1) or (2).

(i)  All information in the records except reports of social studies and clinical studies or examinations shall be recorded in the juvenile justice information system.  Information about the dates, length, preparer, and subject of social studies may be included in the juvenile justice information system. [L 1965, c 232, pt of §1; Supp, §333-39; HRS §571-84; am L 1973, c 211, §1(k); am L 1977, c 172, §2; am L 1980, c 232, §30; am L 1983, c 168, §1; am L 1987, c 47, §1; am L 1990, c 189, §§3, 4; am L 1991, c 311, §5; am L 1995, c 100, §2; am L 1997, c 317, §4 and c 318, §3; am L 1999, c 18, §16 and c 139, §2; am L 2001, c 233, §3]

Cross References

Juvenile justice information system, see chapter 846D.

Rules of Court

Confidentiality, see HFCR rule 79; court dispositions reported, see HFCR rule 157.

Case Notes

Defendant did not have standing under this section to seek suppression of statements defendant made in family court because the purpose of this [section] was not to protect adults involved in a family court dispute.  14 F. Supp. 2d 1194.

This section does not prohibit use of juvenile record in presentence report under §706-602.  56 H. 75, 527 P.2d 1269.



§571-84.5 - Support order, decree, judgment, or acknowledgment; social security number.

§571-84.5  Support order, decree, judgment, or acknowledgment; social security number.  The social security number of any individual who is a party to a divorce decree, or subject to a support order or paternity determination, or has made an acknowledgment of paternity issued under this chapter or chapter 576B, 580, or 584 shall be placed in the records relating to the matter. [L 1997, c 293, §5; am L 1998, c 11, §28]



§571-84.6 - Minor law violators; proceedings and records not confidential.

§571-84.6  Minor law violators; proceedings and records not confidential.  (a)  As used in this section:

"Legal record" means petitions, complaints, motions, and other papers filed in any case; transcripts of testimony taken by the court; and findings, judgments, orders, decrees, and other papers and adjudication data, other than social records, filed in proceedings before the court.

"Social record" means those social and clinical studies, reports, or examinations prepared in any case pursuant to this chapter.

(b)  Notwithstanding any other law to the contrary, in any proceeding in which a minor age fourteen years of age or older has been adjudicated by the court under section 571-11(1) for an act that if committed by an adult would:

(1)  Be murder in the first degree or second degree or attempted murder in the first degree;

(2)  Result in serious bodily injury to or death of a victim;

(3)  Be a class A felony; or

(4)  Be a felony and the minor has more than one prior adjudication for acts that would constitute felonies if committed by an adult,

all legal records related to the above stated proceeding shall be open for public inspection, unless the administrative judge of the family court or the judge's designee finds in writing that there are significant and compelling circumstances peculiar to the case of such a nature that public inspection would be inconsistent with or defeat the express purpose of this section.  All social records shall be kept confidential except as provided in section 571-84.

(c)  Notwithstanding any other law to the contrary, in any case in which a minor age sixteen years of age or older comes within section 571-11(1) is taken into custody for an act that if committed by an adult would:

(1)  Be murder in the first degree or second degree or attempted murder in the first degree;

(2)  Result in serious bodily injury to or death of a victim;

(3)  Be a class A felony and the minor has one or more prior adjudications for an act that would constitute a felony if committed by an adult; or

(4)  Be a class B or C felony and the minor has more than one prior adjudication for acts that would constitute felonies if committed by an adult,

all legal proceedings related to the above stated case shall be open to the public unless the administrative judge of the family court or the judge's designee finds in writing that there are significant and compelling circumstances peculiar to the case of such a nature that an open proceeding would be inconsistent with or defeat the express purpose of this section. [L 1997, c 317, §2; am L 1999, c 139, §3]



§571-85 - Authority of probation officers; additional probation officers.

§571-85  Authority of probation officers; additional probation officers.  Within the scope of their duties, probation officers appointed under this chapter shall have the powers and privileges of a police officer.  In addition to the probation officers appointed under section 571-6, the judges of the family courts may appoint special probation officers who shall serve without pay but who shall be entitled to be reimbursed for any cost or expense incurred by them in connection with the performance of their duties as defined by the judge. [L 1965, c 232, pt of §1; Supp, §333-40; HRS §571-85]



§571-86 - Cooperation.

§571-86  Cooperation.  Every public official or department shall render all assistance and cooperation within the official's or its jurisdictional power which may further the objects of this chapter.  The court may seek the cooperation of organizations whose object is to protect or aid children and family life. [L 1965, c 232, pt of §1; Supp, §333-41; HRS §571-86; gen ch 1985]



§571-87 - Appointment of counsel and guardian ad litem; compensation.

§571-87  Appointment of counsel and guardian ad litem; compensation.  (a)  When it appears to a judge that a person requesting the appointment of counsel satisfies the requirements of chapter 802 for determination of indigency, or the court in its discretion appoints counsel under chapters 587 and 346, part X, or that a person requires appointment of a guardian ad litem, the judge shall appoint counsel or a guardian ad litem to represent the person at all stages of the proceedings, including appeal, if any.  Appointed counsel and the guardian ad litem shall receive reasonable compensation for necessary expenses, including travel, the amount of which shall be determined by the court, and reasonable fees pursuant to subsections (b) and (c).  All of these expenses and fees shall be certified by the court and paid upon vouchers approved by the judiciary and warrants drawn by the comptroller.

(b)  The court shall determine the amount of reasonable compensation paid to appointed counsel and guardian ad litem, based on the following rates:

(1)  $90 an hour for in-court services provided by an attorney licensed to practice law in the State; and

(2)  $60 an hour for:

(A)  Out-of-court services provided by an attorney licensed to practice law in the State; and

(B)  All services provided by a person who is not an attorney licensed to practice law in the State, whether performed in-court or out-of-court.

(c)  The maximum allowable fee shall not exceed the following schedule:

(1)  Cases arising under chapters 587 and 346, part X:

(A). Predisposition.......................... $3,000;

(B). Postdisposition review hearing.......... $1,000;

(2)  Cases arising under chapters 560, 571, 580, and

584.......................................... $3,000.

Payments in excess of any maximum provided for under paragraphs (1) and (2) may be made whenever the court in which the representation was rendered certifies, based upon representations of extraordinary circumstances, attested to by the applicant, that the amount of the excess payment is necessary to provide fair compensation in light of those circumstances, and the payment is approved by the administrative judge of that court.

(d)  Nothing in this section shall preclude the judiciary from contracting for court-appointed counsel and guardian ad litem services pursuant to chapter 103D and based on contract amounts guided by the rates in subsection (b). [L 1987, c 376, §1; am L 1989, c 381, §4; am L 1990, c 234, §8; am L 2007, c 218, §1; am L 2008, c 201, §1]



§571-88 - Orders expunging juvenile arrest records.

§571-88 Orders expunging juvenile arrest records.  (a)  The court may issue an order expunging a juvenile arrest record of a person upon written application by the person or, if the person is a minor, the minor's parent or guardian; provided the arrest was made pursuant to section 571-11(1) or (2) and the arrest record meets the following criteria:

(1)  The matter was not referred to the prosecuting attorney or the family court and:

(A)  The person was not counseled and released by the police; or

(B)  The person was counseled and released by the police and the person has become an adult; or

(2)  The matter was referred to the prosecuting attorney or family court and:

(A)  The person was not adjudicated responsible by the court; or

(B)  The matter was dismissed with prejudice.

(b)  Before issuing an order to expunge an arrest record of a matter that was never referred to the court, the court shall consult with the prosecuting attorney in the appropriate circuit.

(c)  Upon issuance of an expungement order under this section, the court shall:

(1)  Forward copies of the expungement order to the police department and the department of the attorney general for expungement of the arrest record; and

(2)  Issue to the person for whom the expungement order was issued, a certificate stating that an expungement order was issued and that its effect is to annul the record of one or more specific arrests.  The certificate shall:

(A)  Authorize the person to state, in response to any question or inquiry, whether or not under oath, that the person has no record regarding the specific arrest; and

(B)  State that the person shall not be subject to any action for perjury, civil suit, discharge from employment, or any other adverse action for making any statement authorized by the certificate.

(d)  A person whose arrest record has been expunged under this section shall not be subject to any action for perjury, civil suit, discharge from employment, or any other adverse action for responding to any question or inquiry, whether or not under oath, that the person has no record regarding the specific arrest expunged.

(e)  As used in this section:

"Arrest record" means any record maintained by a county police department or the department of the attorney general under chapters 846 and 846D, relating to the arrest of the minor for a specific offense, including fingerprints taken during the arrest and maintained under section 846-2.5(b).

"Expunge" means a process defined by agency policy in which records are segregated and kept confidential, or destroyed. [L 2001, c 233, §1; am L 2002, c 26, §1; am L 2003, c 6, §1]






CHAPTER 571D - JUVENILE JUSTICE INTERAGENCY BOARD

CHAPTER 571D

JUVENILE JUSTICE INTERAGENCY BOARD

REPEALED.  L 1991, c 258, §4.

Cross References

Office of youth services, see chapter 352D.



CHAPTER 572 - MARRIAGE

§572-1 - Requisites of valid marriage contract.

PART I.  REQUISITES, PROCEDURES

Note

Part heading added by L 1984, c 79, §1.

§572-1  Requisites of valid marriage contract.  In order to make valid the marriage contract, which shall be only between a man and a woman, it shall be necessary that:

(1)  The respective parties do not stand in relation to each other of ancestor and descendant of any degree whatsoever, brother and sister of the half as well as to the whole blood, uncle and niece, aunt and nephew, whether the relationship is the result of the issue of parents married or not married to each other;

(2)  Each of the parties at the time of contracting the marriage is at least sixteen years of age; provided that with the written approval of the family court of the circuit within which the minor resides, it shall be lawful for a person under the age of sixteen years, but in no event under the age of fifteen years, to marry, subject to section 572-2;

(3)  The man does not at the time have any lawful wife living and that the woman does not at the time have any lawful husband living;

(4)  Consent of neither party to the marriage has been obtained by force, duress, or fraud;

(5)  Neither of the parties is a person afflicted with any loathsome disease concealed from, and unknown to, the other party;

(6)  The man and woman to be married in the State shall have duly obtained a license for that purpose from the agent appointed to grant marriage licenses; and

(7)  The marriage ceremony be performed in the State by a person or society with a valid license to solemnize marriages and the man and the woman to be married and the person performing the marriage ceremony be all physically present at the same place and time for the marriage ceremony. [L 1872, c 23, §1; am L 1903, c 28, §1; am L 1907, c 42, §1; am L 1913, c 8, §1; RL 1925, §2943; RL 1935, §4630; am L 1935, c 185, §1; am L 1937, c 59, §1; am L 1939, c 122, §1; RL 1945, §12351; am L 1949, c 53, §29; am L 1953, c 79, §1; RL 1955, §323-1; am L 1965, c 232, §1; HRS §572-1; am L 1969, c 152, §1; am L 1970, c 9, §1; am L 1972, c 182, §1 and c 192, pt of §1; am L 1978, c 74, §1; am L 1981, c 202, §1; am L 1984, c 119, §1; am L 1994, c 217, §3; am L 1997, c 52, §5]

Attorney General Opinions

Effect of adoption.  Parties who by adoption become uncle and niece not disqualified to intermarry.  Att. Gen. Op. 62-49.

Common-law marriages invalid.  Att. Gen. Op. 73-5.

If requirements of valid marriage met, validity not affected by absence of filed marriage certificate.  Att. Gen. Op. 84-10.

Law Journals and Reviews

For Better or for Worse, in Sickness and in Health, Until Death Do Us Part:  A Look at Same Sex Marriage in Hawaii.  16 UH L. Rev. 447.

Justice Ruth Bader Ginsburg And Gender Discrimination.  20 UH L. Rev. 699.

The Hawai‘i Marriage Amendment:  Its Origins, Meaning and Fate.  22 UH L. Rev. 19.

The Fine Line Between Love and the Law:  Hawai‘i's Attempt to Resolve the Same-Sex Marriage Issue.  22 UH L. Rev. 149.

Love and Let Love:  Same-Sex Marriage, Past, Present, and Future, and the Constitutionality of DOMA.  22 UH L. Rev. 185.

The Defense of Marriage Act:  Sex and the Citizen.  24 UH L. Rev. 279.

The Recognition of Same-Sex Relationships:  Comparative Institutional Analysis, Contested Social Goals, and Strategic Institutional Choice.  28 UH L. Rev. 23.

Free Exercise and Hybrid Rights:  An Alternative Perspective on the Constitutionality of Same-Sex Marriage Bans.  29 UH L. Rev. 23.

Judicial Review and Sexual Freedom.  30 UH L. Rev. 1.

Case Notes

Common-law marriages invalid.  638 F. Supp. 1251.

Proof of marriage without record in civil cases.  1 H. 83; 1 H. 139; 4 H. 548; 26 H. 81.  Presumption of validity.  29 H. 716.  When destroyed.  34 H. 161; 35 H. 756.

Statute as to Chinese being already married held void.  3 H. 631.

Breach of contract to marry.  5 H. 540.  Marriage by girl under fourteen only voidable.  6 H. 289.

No marriage without mutual consent.  8 H. 77; 12 H. 329; 28 H. 581.  Corroboration.  25 H. 392, 394.  License is prerequisite to a valid marriage.  25 H. 397; 295 F. 636.  License presumed from fact of marriage.  16 H. 377; 16 H. 502.

If record of marriage introduced, not necessary to prove that license had been granted or that agent had authority to grant same.  10 H. 440.  Or that celebrant had authority to solemnize. 10 H. 442.

This section's age requirement must be read with the requirements of §572-2.  26 H. 89.  A property accumulated, putative marriage.  29 H. 770, rev'd, 27 F.2d 582.

Statute is presumed to be unconstitutional unless defendant, as agent of State, can show that statute's sex-based classification is justified by compelling state interests and statute is narrowly drawn to avoid unnecessary abridgments of applicant couples' constitutional rights.  74 H. 530, 852 P.2d 44.

Trial court erred in deciding that wife was entitled to prevail on her divorce claim and second husband was not entitled to prevail on his annulment claim where certified copy of judgment of divorce presented undisputed evidence that when wife married second husband, wife had prior lawful living husband and thus did not satisfy the requirement of paragraph (3).  108 H. 459 (App.), 121 P.3d 924.

Sections 580-1, 580-21, and this section must be read together; only the family court can declare void a marriage obtained by force, duress, or fraud, and it cannot do so where there has been subsequent cohabitation.  112 H. 131 (App.), 144 P.3d 579.

Cited:  8 H. 77, 78; 44 H. 271, 273, 353 P.2d 631.



§572-1.5 - Definition of marriage.

[§572-1.5]  Definition of marriage.  Whenever used in the statutes or other laws of Hawaii, "marriage" means the union licensed under section 572-1. [L 1994, c 217, §2]



§572-1.6 - Private solemnization not unlawful.

[§572-1.6]  Private solemnization not unlawful.  Nothing in this chapter shall be construed to render unlawful, or otherwise affirmatively punishable at law, the solemnization of same-sex relationships by religious organizations; provided that nothing in this section shall be construed to confer any of the benefits, burdens, or obligations of marriage under the laws of Hawaii. [L 1994, c 217, §5]



§572-2 - Consent of parent or guardian.

§572-2  Consent of parent or guardian.  Whenever any person who is under the age of eighteen is to be married, the written consent of his or her parents, or guardian or other person in whose care and custody he or she may be, shall accompany the application for a license to marry.  No license shall be issued to any minor who is under the jurisdiction of the family court without the written consent of a judge of such court. [CC 1859, §1291; RL 1925, §2944; am L 1929, c 104, §1; RL 1935, §4631; RL 1945, §12352; am L 1947, c 43, §1; RL 1955, §323-2; am L 1965, c 232, §1; HRS §572-2; am L 1969, c 45, §1; am L 1972, c 2, pt of §34 and c 192, pt of §1]

Case Notes

Marriage by female over fifteen but under eighteen years of age without consent of parent voidable; the words, "having the care and government of such party" modify the words "other person".  26 H. 89.

Consent of parties, necessity of.  28 H. 581.



§572-3 - Contracted without the State.

§572-3  Contracted without the State.  Marriages between a man and a woman legal in the country where contracted shall be held legal in the courts of this State. [CC 1859, §1290; RL 1925, §2945; RL 1935, §4632; RL 1945, §12353; RL 1955, §323-3; HRS §572-3; am L 1994, c 217, §4]

Rules of Court

Determination of foreign law, see HFCR rule 44.1.

Proof of official record, see HFCR rule 44.

Case Notes

If legal where entered into, legal everywhere unless odious by common consent of civilized nations.  3 H. 489; 12 H. 329.

Presumption of validity.  29 H. 716.

Mexican proxy marriage.  47 H. 345, 388 P.2d 846.



§572-4 - Right of domicile, sex or marital status.

§572-4  Right of domicile, sex or marital status.  The right of an individual to be or to become a resident domiciled in this State shall not be denied or abridged because of the sex or marital status of the individual.  The residence of one spouse does not establish the residence of the other spouse, which shall be determined by the same factors that apply in determining the residence of any other individual capable of having an independent residence. [L 1931, c 51, §1; RL 1935, §4633; RL 1945, §12354; RL 1955, §323-4; HRS §572-4; am L 1981, c 6, §1]



§572-5 - Marriage license; agent to grant; fee.

§572-5  Marriage license; agent to grant; fee.  (a)  The department of health shall appoint, and at its pleasure remove, one or more suitable persons as agents authorized to grant marriage licenses under this chapter in each judicial circuit.  The agents may issue licenses from any state facility when deemed necessary by the director.  Any agent appointed under this subsection and receiving an application for a marriage license shall collect from the applicant for the license $60, of which the agent, except those provided for in subsection (b), shall retain $9 for the agent's benefit and compensation and shall remit $51 to the director of health.  Upon the receipt of remittances under this subsection, the director of health shall deposit:

(1)  $32 for each license issued to the credit of the general fund of the State;

(2)  $4.50 for each license issued to the credit of the spouse and child abuse special account established under section 346-7.5;

(3)  $4.50 for each license issued to the credit of the spouse and child abuse special account established under section 601-3.6; and

(4)  $10 for each license issued to the credit of the birth defects special fund established under section 321-426.

(b)  The department may appoint, as regular employees under the civil service and classification laws, the number of suitable persons as agents authorized to grant marriage licenses for whom provision has been made in the general appropriation act.  In the case of these agents, the full amount collected from applicants shall be remitted to the director of health.  Upon the receipt of remittances under this subsection, the director of health shall deposit:

(1)  $41 for each license issued to the credit of the general fund of the State;

(2)  $4.50 for each license issued to the credit of the spouse and child abuse special account established under section 346-7.5;

(3)  $4.50 for each license issued to the credit of the spouse and child abuse special account established under section 601-3.6; and

(4)  $10 for each license issued to the credit of the birth defects special fund established under section 321-426.

(c)  Every agent appointed under this section may administer the oaths required by this chapter to be taken.

(d)  The department or its authorized agents shall furnish to each applicant for a marriage license a brochure explaining rubella, the risks of infection with rubella during pregnancy, and how to seek testing and immunization.  The department or its authorized agents shall also furnish to each applicant for a marriage license information, to be provided by the department, relating to population stabilization, family planning, birth control, fetal alcohol and drug syndromes, and acquired immune deficiency syndrome (AIDS), including the availability of anonymous testing for human immunodeficiency virus (HIV) infection at alternate test sites; provided that such information is available.

(e)  In addition to the fee prescribed under subsection (a), the agent, except those provided for in subsection (b), shall collect from the applicant for the license a surcharge of $5, of which the agent shall retain the full amount for the agent's additional benefit and compensation. [PC 1869, c 55, §14; am L 1905, c 11, §1; am L 1917, c 189, §1; am L 1921, c 121, §1; RL 1925, §2946; am L 1929, c 104, §2; am L 1932 2d, c 34, §1; RL 1935, §4634; am L 1937, c 122, §7; RL 1945, §12355; am L 1947, c 21, §1; am L 1953, c 87, §1; am L 1955, c 149, §1; RL 1955, §323-5; am L Sp 1959 2d, c 1, §§14, 19; am L 1963, c 114, §1; HRS §572-5; am L 1969, c 33, §1; am L 1971, c 89, §1; am L 1976, c 138, §1; am L 1977, c 24, §1; gen ch 1985; am L 1987, c 98, §1; am L 1989, c 364, §1; am L 1994, c 232, §6; am L 1995, c 153, §2; am L 1998, c 311, §8; am L 2002, c 252, §3; am L 2005, c 223, §4]

Cross References

Modification of fees, see §92-28.

Case Notes

Cited:  74 H. 530, 852 P.2d 44.



§572-6 - Application; license; limitations.

§572-6  Application; license; limitations.  To secure a license to marry, the persons applying for the license shall appear personally before an agent authorized to grant marriage licenses and shall file with the agent an application in writing.  The application shall be accompanied by a statement signed and sworn to by each of the persons, setting forth:  the person's full name, date of birth, social security number, residence; their relationship, if any; the full names of parents; and that all prior marriages, if any, have been dissolved by death or dissolution.  If all prior marriages have been dissolved by death or dissolution, the statement shall also set forth the date of death of the last prior spouse or the date and jurisdiction in which the last decree of dissolution was entered.  Any other information consistent with the standard marriage certificate as recommended by the Public Health Service, National Center for Health Statistics, may be requested for statistical or other purposes, subject to approval of and modification by the department of health; provided that the information shall be provided at the option of the applicant and no applicant shall be denied a license for failure to provide the information.  The agent shall indorse on the application, over the agent's signature, the date of the filing thereof and shall issue a license which shall bear on its face the date of issuance.  Every license shall be of full force and effect for thirty days commencing from and including the date of issuance.  After the thirty-day period, the license shall become void and no marriage ceremony shall be performed thereon.

It shall be the duty of every person, legally authorized to grant licenses to marry, to immediately report the issuance of every marriage license to the agent of the department of health in the district in which the license is issued, setting forth all facts required to be stated in such manner and on such form as the department may prescribe. [L 1929, c 104, §3; RL 1935, §4635; RL 1945, §12356; RL 1955, §323-6; am L Sp 1959 2d, c 1, §19; HRS §572-6; am L 1969, c 191, §1; am L 1974, c 31, §1; gen ch 1985; am L 1989, c 35, §1; am L 1997, c 293, §25]

Attorney General Opinions

Power to waive three-day waiting period is vested in district magistrates only, not in circuit court judges.  Att. Gen. Op. 64-56.

Case Notes

Cited:  74 H. 530, 852 P.2d 44.



§572-7 - REPEALED.

§572-7  REPEALED.  L 1995, c 153, §3.

Cross References

For present provision, see §325-19.



§572-8 - REPEALED.

§572-8  REPEALED.  L 1968, c 35, §2.



§572-9 - Persons under age.

§572-9  Persons under age.  Whenever any person who is under the age of eighteen, whose parents are dead, or who is a ward of a family court, applies for a license to marry, he or she shall set forth in the statement accompanying the application, the name of his or her guardian or of any other person in whose care and custody he or she may be. [L 1917, c 189, §2; RL 1925, §2948; am L 1929, c 104, §4; RL 1935, §4637; RL 1945, §12358; am L 1947, c 43, §2; RL 1955, §323-9; am L 1965, c 232, §1; HRS §572-9; am L 1972, c 2, pt of §34]



§572-10 - Applicant apparently under age.

§572-10  Applicant apparently under age.  If any applicant for a license to marry appears to any agent to be under the age of eighteen years, the agent shall, before granting a license to marry, require the production of a certificate of birth or other satisfactory proof showing the age of the applicant. [L 1931, c 65, §3; RL 1935, §4638; RL 1945, §12359; RL 1955, §323-10; HRS §572-10; am L 1979, c 105, §56]



§572-11 - Marriage ceremony; license to solemnize.

§572-11  Marriage ceremony; license to solemnize.  It shall not be lawful for any person to perform the marriage ceremony within the State without first obtaining from the department of health a license to solemnize marriages. [CC 1859, §1283; RL 1925, §2949; am L 1929, c 104, §5; RL 1935, §4639; RL 1945, §12360; RL 1955, §323-11; am L Sp 1959 2d, c 1, §19; HRS §572-11; am L 1969, c 19, §1]

Case Notes

License is necessary, but marriage may be presumed although no proof of license.  Presumption is rebuttable.  34 H. 161.

Cited:  16 H. 377, 379; 74 H. 530, 852 P.2d 44.



§572-12 - By whom solemnized.

§572-12  By whom solemnized.  A license to solemnize marriages may be issued to, and the marriage rite may be performed and solemnized by any minister, priest, or officer of any religious denomination or society who has been ordained or is authorized to solemnize marriages according to the usages of such denomination or society, or any religious society not having clergy but providing solemnization in accordance with the rules and customs of that society, or any justice or judge or magistrate, active or retired, of a state or federal court in the State, upon presentation to such person or society of a license to marry, as prescribed by this chapter.  Such person or society may receive the price stipulated by the parties or the gratification tendered. [CC 1859, §1285; RL 1925, §2950; am L 1929, c 104, §6; RL 1935, §4640; RL 1945, §12361; RL 1955, §323-12; HRS §572-12; am L 1969, c 19, §2; am L 1974, c 15, §1]

Case Notes

In adultery, testimony of clergy who was authorized to solemnize and perform marriage is admissible.  10 H. 440.

If record introduced, not necessary to prove that celebrant had authority to solemnize.  10 H. 442.

No ceremony necessary, but license is.  25 H. 397, rev'g 16 H. 377.

Cited:  74 H. 530, 852 P.2d 44.



§572-13 - Record of solemnization; marriages, reported by whom; certified copies.

§572-13  Record of solemnization; marriages, reported by whom; certified copies.  (a)  Recordkeeping.  Every person authorized to solemnize marriage shall make and preserve a record of every marriage by the person solemnized, comprising the names of the man and woman married, their place of residence, and the date of their marriage.

Every person authorized to solemnize marriage, who neglects to keep a record of any marriage by the person solemnized shall be fined $50.

(b)  Marriages, reported by whom.  It shall be the duty of every person, legally authorized to perform the marriage ceremony, to report within three business days every marriage ceremony, performed by the person, to the agent of the department of health in the district in which the marriage takes place setting forth all facts required to be stated in a standard certificate of marriage, the form and contents of which shall be prescribed by the department of health.

(c)  Certified copies of certificate of marriage.  The department of health shall deliver one certified copy of the certificate of marriage or the contents or any part thereof as provided in section 338-13 to the persons married.  The certificate shall be prima facie evidence of the fact of marriage in any proceeding in any court.

The department of health shall upon request, furnish to any applicant additional certified copies of the certificate of marriage or any part thereof.

Copies of the contents of any certificate on file in the department, certified by the department shall be considered for all purposes the same as the original.

The department may prescribe reasonable fees, if any, to be paid for certified copies of certificates. [L 1864, p 21; am L 1903, c 8, §2; am L 1911, c 23, §1; RL 1925, §2951; RL 1935, §4641; RL 1945, §12362; RL 1955, §323-13; HRS §572-13; am L 1974, c 31, §2; am L 1978, c 49, §2; am L 1981, c 202, §2; gen ch 1985]

Case Notes

Record competent evidence to prove marriage.  10 H. 442.

Record as evidence, introduction.  25 H. 392.



§572-13.5 - Revocation or suspension of licenses to solemnize.

[§572-13.5]  Revocation or suspension of licenses to solemnize.  Any license to solemnize marriages issued pursuant to section 572-12 may be revoked or suspended by the department of health, if the holder of the license has failed to comply with the applicable provisions of this chapter or of the rules of the department of health. [L 1981, c 202, §3]



§572-14 - REPEALED.

§572-14  REPEALED.  L 1974, c 31, §3.



§572-15 - Delivery of records to department of health; penalty.

§572-15  Delivery of records to department of health; penalty.  Whenever any agent authorized to grant marriage licenses ceases to be an agent, or is directed to do so by the department of health, or leaves the State, the agent shall deliver to the department all the agent's records of marriage licenses.  Upon the death of any such agent such records shall be delivered to the department by the agent's personal representative or other legal representative.

Whenever any person holding a license to perform the marriage ceremony is directed to do so by the department, or whenever the license is canceled or otherwise terminated or upon the departure from the State of any such person, the person shall deliver to the department all the person's records of marriages, or upon the death of any such person such records shall be delivered to the department by the person's personal representative, or other legal representative.

Any person violating this section shall be fined not more than $500. [L 1864, p 22; am L 1903, c 8, §2; RL 1925, §2953; am L 1929, c 104, §7; am L 1931, c 65, §2; RL 1935, §4643; RL 1945, §12364; RL 1955, §323-15; am L Sp 1959 2d, c 1, §19; HRS §572-15; am L 1976, c 200, pt of §1; gen ch 1985]



§572-16 - Rules and regulations.

[§572-16]  Rules and regulations.  The director of health may make such rules and regulations as may be necessary or appropriate to carry out the provisions of this chapter. [L 1969, c 19, §3]



§572-21 - Presumption of separate property.

PART II.  PROPERTY CONTRACTS, DEBTS, AND LIABILITIES

Note

Part heading added by L 1984, c 79, §1.

Cross References

Community property, see chapter 510.

[§572-21]  Presumption of separate property.  There is a rebuttable presumption that all property, both real and personal, acquired in the name of the husband or of the wife, without regard to the time of acquisition thereof, is the separate property of the spouse in the name of whom the same has been acquired. [L 1945, c 273, pt of §1; am L 1949, c 242, §3(a); RL 1955, §326-1; HRS §510-1; ren L 1984, c 79, §1]



§572-22 - Contracts.

§572-22  Contracts.  A married person may make contracts, oral and written, sealed and unsealed, with her or his spouse, or any other person, in the same manner as if she or he were sole.

An agreement between spouses providing for periodic payments for the support and maintenance of one spouse by the other, or for the support, maintenance, and education of children of the parties, when the agreement is made in contemplation of divorce or judicial separation, is valid provided that the agreement shall be subject to approval by the court in any subsequent proceeding for divorce or judicial separation and that future payments under an approved agreement shall nevertheless be subject to increase, decrease, or termination from time to time upon application and a showing of circumstances justifying a modification thereof.

All contracts made between spouses, whenever made, whether before or after June 6, 1987, and not otherwise invalid because of any other law, shall be valid. [L 1888, c 11, §2; RL 1925, §2994; am L 1931, c 146, §1; RL 1935, §4645; am L 1939, c 17, §1; RL 1945, §12366; am L 1945, c 5, §1; RL 1955, §325-2; HRS §573-2; am L 1969, c 222, §1; am L 1976, c 200, pt of §1; ren and am L 1984, c 79, §2; am L 1987, c 194, §1]

Revision Note

"June 6, 1987" substituted for "the effective date of this Act".

Law Journals and Reviews

Agreement for alimony and settling property rights in contemplation of divorce or separation; effect thereof; enforceability by contempt proceedings.  Haw. Supp, 4 HBJ, Feb 1967, at 18.

Case Notes

Before June 23, 1888:  Contract of wife for personal service voidable at instance of husband, not void.  1 H. 467.  Separated wife domiciled in foreign country could contract with husband domiciled in Hawaii.  10 H. 138, 144, 622.

After June 23, 1888:  Wife may be surety for husband.  20 H. 47.  Or agent for husband.  17 H. 481.  Married woman may contract for necessaries.  19 H. 494; 20 H. 598.  And may recover on joint note of husband and others against such others.  27 H. 369.  Suretyship.  33 H. 226.  Resulting trusts.  34 H. 363; 40 H. 593.  Assignment of leasehold may be made by husband to wife, being in the nature of a gift, and not a contract under this section.  16 H. 731.  See 4 U.S.D.C. Haw. 547, 561.

Approval of divorce judge not required for valid property settlements not technically alimony.  41 H. 89.

Child support agreement, modification thereof, court's inherent power over welfare of child.  52 H. 480, 478 P.2d 852.

Agreement for periodic payment, merely approved by court, is not incorporated into divorce decree.  53 H. 123, 488 P.2d 537.

An incorporation by reference of a property settlement agreement, whether the decree specifically sets forth all the terms of the agreement, is an actual incorporation.  1 H. App. 605, 623 P.2d 893.

To change a marital agreement after incorporating it into a consent decree of divorce, consent of both parties required or must move case from uncontested to contested calendar.  3 H. App. 51, 641 P.2d 333.

Spousal support payable for indefinite period is subject to further court order.  6 H. App. 66, 708 P.2d 143.

Where a conveyance to nonparties was agreed to in a valid and enforceable divorce agreement, this section authorized and required the family court to order the conveyance.  83 H. 412 (App.), 927 P.2d 420.

Cases under Hawaii uniform parentage act involving written promises for child support are not subject to the court approval specified in this section.  87 H. 369 (App.), 956 P.2d 1301.

Agreement in contemplation of divorce entered into eighteen years prior to the filing for divorce was enforceable in divorce case unless the agreement showed that it was not intended to apply to the divorce proceedings, the parties abandoned the agreement prior to the proceedings, or the agreement was unconscionable.  87 H. 419 (App.), 958 P.2d 541.

Cited:  9 H. 369, 371; 23 H. 761, 764; 35 H. 382, 385.

Hawaii Legal Reporter Citations

Antenuptial agreement reviewable by court.  Intent.  82-1 HLR 820387.



§572-23 - Not liable for spousal debts.

[§572-23]  Not liable for spousal debts.  A married person is not liable for the debts of a spouse; nor is a married person's property liable to be taken on execution or other process against that person's spouse. [L 1888, c 11, §6; RL 1925, §2999; RL 1935, §4650; RL 1945, §12371; am L 1945, c 254, §2; RL 1955, §325-6; HRS §573-6; am L 1978, c 77, §1(1); ren L 1984, c 79, §1]

Case Notes

Wife who takes whole as surviving tenant by the entirety not liable for husband's debts.  47 H. 629, 645, 394 P.2d 432.  See 3 H. 802.



§572-24 - Spousal liabilities.

[§572-24]  Spousal liabilities.  Both spouses of a marriage, whether married in this State or in some other jurisdiction, and residing in this, shall be bound to maintain, provide for, and support one another during marriage, and shall be liable for all debts contracted by one another for necessaries for themselves, one another, or their family during marriage; provided that when a support or maintenance obligation, however designated, is imposed upon a spouse under chapter 580 or any other law, the amount of such obligation shall be determined by the appropriate court on the basis of factors enumerated in section 580-47(a). [L 1888, c 11, pt of §7; RL 1925, pt of §3000; am L 1933, c 68, §1; RL 1935, §4651; RL 1945, §12372; am L 1945, c 254, §3 and c 273, §6; RL 1955, §325-7; HRS §573-7; am L 1972, c 191, §1; am L 1978, c 77, §1(2); ren L 1984, c 79, §1]

Case Notes

A husband being solely responsible for the support of the family, wife entitled to advances made by her to family venture as creditor in equity of husband; also, entitled to contributions to mutual business investment.  4 U.S.D.C. Haw. 547, 561.

Husband is also liable for breach of implied warranty where only wife and another defendant are registered partners if wife is found to be husband's agent.  198 F. Supp. 78, aff'd 304 F.2d 149.

Torts:  Under prior law, held husband liable alone for torts of wife.  1 H. 83.

As to wife's debts prior to marriage.  3 H. 374, questioned. 9 H. 543, 545.

Necessaries:  Husband not liable for attorney's fee for defense of wife in criminal action for desertion of husband.  5 H. 23.  Husband not liable at law for attorney's fee in defending wife in libel for divorce.  19 H. 463.  Husband not liable for attorney's fee in criminal action against husband by wife for assault and battery.  22 H. 377.

Husband not liable for necessaries, if wife living apart in notorious adultery.  5 H. 695.  If credit for necessaries is given solely to the wife, the husband is not responsible.  6 H. 212.  Wife may purchase necessaries and those furnishing necessaries may sue husband for their value.  14 H. 554.

Remedy of wife in case of failure of support.  8 H. 495.

Section construed liberally.  19 H. 326.

Recovery cannot be had against husband without proof of delivery and wife is not agent of husband to start an account on his behalf.  22 H. 1.

Necessaries, showing required.  34 H. 423.  Liable for necessaries under rule of "enforced agency" or "agency by necessity".  34 H. 709.

The statutory duty of spousal support for necessaries continues past the filing of a divorce action, and absent some interim court order concerning "support or maintenance" as provided in this section, remains in effect until the final disposition of divorce proceedings.  88 H. 489 (App.), 967 P.2d 686.

Where husband's medical services were necessaries for which husband was indebted to hospital and debt was contracted for during period when husband was married to wife, under the terms of this section, wife became "liable" for the hospital debt incurred by husband.  88 H. 489 (App.), 967 P.2d 686.

Cited:  38 H. 1, 4.



§572-25 - Separate property.

§572-25  Separate property.  The real and personal property of a spouse, upon marriage, shall remain that spouse's separate property, free from the management, control, debts, and obligations of the other spouse; and a spouse may receive, receipt for, hold, manage, and dispose of property, real and personal, in the same manner as if that spouse were sole. [L 1888, c 11, §1; RL 1925, §2993; am L 1925, c 274, §1; RL 1935, §4644; RL 1945, §12365; RL 1955, §325-1; HRS §573-1; am L 1984, c 159, §1; ren L 1987, c 46, §1]

Law Journals and Reviews

For a discussion of the general effect of married women's acts on estates by the tenancy, see Summary of the Law on Tenancies.  2 HBJ, Jul 1964, at 12.

Case Notes

Not violated by discharge of wife, who along with husband, violated company policy by forming own company while still working for employer.  558 F. Supp. 1229.

Before June 23, 1888:  A power of attorney from husband to wife with respect to his own lands, did not authorize the wife to mortgage her separate property.  7 H. 216.  Wife could not convey land without husband's consent in writing.  11 H. 497. And could not convey to husband during coverture.  6 H. 69 and 297.  But husband could lease or otherwise dispose of wife's real property for a definite term pending his natural life, with wife's written consent.  11 H. 777.  Husband joining wife as lessor of wife's property liable on covenant only during his life.  8 H. 249.  A devise to husband and wife created an estate in entirety.  3 H. 725; 5 H. 123; 7 H. 575; 13 H. 196.  Choses in action of wife not reduced into possession by husband remain wife's property.  5 H. 550.  Previously money accruing and paid to wife vested immediately to husband without his reducing it to possession.  7 H. 327.  See 8 H. 245.

After June 23, 1888 and before May 5, 1925:  Wife could execute valid lease of land so as to entitle lessee to possession after husband's death although the land acquired and marriage occurred prior to June 23, 1888.  9 H. 369.  Action after Act of 1888 on contract made by wife with consent of husband before such act should be against wife only.  9 H. 543.  Common law fiction of unity of husband and wife destroyed by Act of 1888.  16 H. 731.  Deficiency judgment on mortgage foreclosure may be rendered against married woman.  16 H. 799.  Warranty deed by husband and wife, who were tenants by the entirety sufficient though no express consent by husband, and statement by husband in deed of wife's separate property conveying his right as husband in the land a sufficient consent.  28 H. 385.  Income from wife's separate property mingled by her with husband's funds for long period and used to defray general expenses of family and business held gift and not recoverable as debt or trust by wife from husband after divorce.  30 H. 392.  Purchase of property husband taking title in wife's name raises rebuttable presumption of gift.  30 H. 565, aff'd 35 F. 943.

Liability of a wife who is joint owner of land with her husband as tenant by the entirety.  47 H. 149, 384 P.2d 303.

There is no conflict between this section and §580-47.  59 H. 32, 575 P.2d 468.

Cited:  31 H. 817, 910; 33 H. 34, 50.



§572-26 - May be personal representative, guardian, trustee, or other fiduciary.

§572-26  May be personal representative, guardian, trustee, or other fiduciary.  A married person may be a personal representative, guardian, trustee, custodian, or other fiduciary and may bind the person's self and the estate the person represents without any act or assent on the part of the person's spouse. [L 1888, c 11, §4; RL 1925, §2996; RL 1935, §4647; RL 1945, §12368; RL 1955, §325-3; HRS §573-3; am L 1976, c 200, pt of §1; ren and am L 1987, c 46, pt of §2]



§572-27 - Persons as sureties.

§572-27  Persons as sureties.  All persons, upon attaining their majority, and having the necessary property qualifications as by law required, may act, serve, and be sureties on all bonds and undertakings required under the laws of the State. [L 1923, c 9, §1; RL 1925, §2997; RL 1935, §4648; RL 1945, §12369; RL 1955, §325-4; HRS §573-4; ren and am L 1987, c 46, pt of §2]



§572-28 - Suits by and against.

§572-28  Suits by and against.  A married person may sue and be sued in the same manner as if the person were sole.  This section shall be construed to authorize tort suits between spouses. [L 1888, c 11, §5; RL 1925, §2998; RL 1935, §4649; RL 1945, §12370; RL 1955, §325-5; HRS §573-5; ren and am L 1987, c 46, pt of §2; am L 1993, c 70, §2]

Cross References

Torts, who may sue and for what, see §663-1.

Law Journals and Reviews

Empowering Battered Women:  Changes in Domestic Violence Laws in Hawai`i.  17 UH L. Rev. 575.

Interspousal Torts:  A Procedural Framework for Hawai`i.  19 UH L. Rev. 377.

Case Notes

Prior to 1993 amendment:

See 4 U.S.D.C. Haw. 547, 561.

Action on contract.  9 H. 543.

Section does not preclude wife from contracting to pay for articles which the husband is bound to furnish.  19 H. 494.

Married female infant cannot sue without next friend or other proper representative.  20 H. 596.

Wife cannot sue husband in equity without next friend.  24 H. 632.

Promissory note by agent of husband as such agent payable to wife is void.  31 H. 32.

Prohibition does not extend to suits in equity involving adjudication of property rights of spouses.  42 H. 455.

Liability of wife who is joint owner of land with her husband.  47 H. 149, 384 P.2d 303.

Interspousal tort immunity upheld.  63 H. 653, 634 P.2d 586.

Does not bar third party action by defendant against plaintiff's wife.  68 H. 505, 720 P.2d 181.



§572-29 - Marriage settlement not invalidated.

§572-29  Marriage settlement not invalidated.  Nothing contained in this part shall invalidate any marriage settlement or contract. [L 1888, c 11, §11; RL 1925, §3004; RL 1935, §4655; RL 1945, §12376; RL 1955, §325-8; HRS §573-8; ren and am L 1987, c 46, §3 and am c 283, §59]

Hawaii Legal Reporter Citations

Pre-nuptial agreements.  82-1 HLR 820387.






CHAPTER 572C - RECIPROCAL BENEFICIARIES

§572C-1 - Purpose.

[§572C-1]  Purpose.  The purpose of this chapter is to extend  certain rights and benefits which are presently available only to married couples to couples composed of two individuals who are legally prohibited from marrying under state law. [L 1997, c 383, pt of §1]



§572C-2 - Findings.

[§572C-2]  Findings.  The legislature finds that the people of Hawaii choose to preserve the tradition of marriage as a unique social institution based upon the committed union of one man and one woman.  The legislature further finds that because of its unique status, marriage provides access to a multiplicity of rights and benefits throughout our laws that are contingent upon that status.  As such, marriage should be subject to restrictions such as prohibiting respective parties to a valid marriage contract from standing in relation to each other, i.e., brother and sister of the half as well as to the whole blood, uncle and niece, aunt and nephew.

However, the legislature concurrently acknowledges that there are many individuals who have significant personal, emotional, and economic relationships with another individual yet are prohibited by such legal restrictions from marrying.  For  example, two individuals who are related to one another, such as a widowed mother and her unmarried son, or two individuals who are of the same gender.  Therefore, the legislature believes that certain rights and benefits presently available only to married couples should be made available to couples comprised of two individuals who are legally prohibited from marrying one another. [L 1997, c 383, pt of §1]



§572C-3 - Definitions.

[§572C-3]  Definitions.  For the purposes of this chapter:

"Declaration of reciprocal beneficiary relationship" means a statement in a form issued by the director that declares the intent of two people to enter into a relationship.  By signing it, two people swear under penalty of perjury that they meet the requirements for a valid reciprocal beneficiary relationship.

"Director" means the director of health.

"Reciprocal beneficiaries" means two adults who are parties to a valid reciprocal beneficiary relationship and meet the requisites for a valid reciprocal beneficiary relationship as defined in section 572C-4. [L 1997, c 383, pt of §1]



§572C-4 - Requisites of a valid reciprocal beneficiary relationship.

[§572C-4]  Requisites of a valid reciprocal beneficiary relationship.  In order to enter into a valid reciprocal beneficiary relationship, it shall be necessary that:

(1)  Each of the parties be at least eighteen years old;

(2)  Neither of the parties be married nor a party to another reciprocal beneficiary relationship;

(3)  The parties be legally prohibited from marrying one another under chapter 572;

(4)  Consent of either party to the reciprocal beneficiary relationship has not been obtained by force, duress, or fraud; and

(5)  Each of the parties sign a declaration of reciprocal beneficiary relationship as provided in section 572C-5. [L 1997, c 383, pt of §1]



§572C-5 - Registration as reciprocal beneficiaries; filing fees; records.

[§572C-5]  Registration as reciprocal beneficiaries; filing fees; records.  (a)  Two persons, who meet the criteria set out  in section 572C-4, may enter into a reciprocal beneficiary relationship and register their relationship as reciprocal beneficiaries by filing a signed notarized declaration of reciprocal beneficiary relationship with the director.  For the filing of the declaration, the director shall collect a fee of $8, which shall be remitted to the director of finance for deposit into the general fund.

(b)  Upon the payment of the fee, the director shall register the declaration and provide a certificate of reciprocal beneficiary relationship to each party named on the declaration.  The director shall maintain a record of each declaration of reciprocal beneficiary relationship filed with or issued by the director. [L 1997, c 383, pt of §1]



§572C-6 - Rights and obligations.

[§572C-6]  Rights and obligations.  Upon the issuance of a certificate of reciprocal beneficiary relationship, the parties named in the certificate shall be entitled to those rights and obligations provided by the law to reciprocal beneficiaries.  Unless otherwise expressly provided by law, reciprocal beneficiaries shall not have the same rights and obligations under the law that are conferred through marriage under chapter 572. [L 1997, c 383, pt of §1]



§572C-7 - Termination of reciprocal beneficiary relationship; filing fees and records; termination upon marriage.

[§572C-7]  Termination of reciprocal beneficiary relationship; filing fees and records; termination upon marriage.  (a)  Either party to a reciprocal beneficiary relationship may terminate the relationship by filing a signed notarized declaration of termination of reciprocal beneficiary relationship by either of the reciprocal beneficiaries with the director.  For the filing of the declaration, the director shall collect a fee of $8, which shall be remitted to the director of finance for deposit into the general fund.

(b)  Upon the payment of the fee, the director shall file the declaration and issue a certificate of termination of reciprocal beneficiary relationship to each party of the former relationship.  The director shall maintain a record of each declaration and certificate of termination of reciprocal beneficiary relationship filed with or issued by the director.

(c)  Any marriage license subsequently issued by the department to any individual registered as a reciprocal beneficiary shall automatically terminate the individual's existing reciprocal beneficiary relationship.

(d)  If either party to a reciprocal beneficiary relationship enters into a legal marriage, the parties shall no longer have a reciprocal beneficiary relationship and shall no longer be entitled to the rights and benefits of reciprocal beneficiaries. [L 1997, c 383, pt of §1]






CHAPTER 572D - UNIFORM PREMARITAL AGREEMENT ACT

§572D-1 - Definitions.

[§572D-1]  Definitions.  As used in this chapter, unless the context otherwise requires:

"Premarital agreement" means an agreement between prospective spouses made in contemplation of marriage and to be effective upon marriage.

"Property" means an interest, present or future, legal or equitable, vested or contingent, in real or personal property, including income and earnings. [L 1987, c 321, pt of §1]



§572D-2 - Formalities.

[§572D-2]  Formalities.  A premarital agreement must be in writing and signed by both parties.  It is enforceable without consideration. [L 1987, c 321, pt of §1]

Case Notes

Cited:  522 F. Supp. 2d 1272.



§572D-3 - Content.

[§572D-3]  Content.  (a)  Parties to a premarital agreement may contract with respect to:

(1)  The rights and obligations of each of the parties in any of the property of either or both of them whenever and wherever acquired or located;

(2)  The right to buy, sell, use, transfer, exchange, abandon, lease, consume, expend, assign, create a security interest in, mortgage, encumber, dispose of, or otherwise manage and control property;

(3)  The disposition of property upon separation, marital dissolution, death, or the occurrence or nonoccurrence of any other event;

(4)  The modification or elimination of spousal support;

(5)  The making of a will, trust, or other arrangement to carry out the provisions of the agreement;

(6)  The ownership rights in and disposition of the death benefit from a life insurance policy;

(7)  The choice of law governing the construction of the agreement; and

(8)  Any other matter, including their personal rights and obligations, not in violation of public policy or a statute imposing a criminal penalty.

(b)  The right of a child to support may not be adversely affected by a premarital agreement. [L 1987, c 321, pt of §1]



§572D-4 - Effect of marriage.

[§572D-4]  Effect of marriage.  A premarital agreement becomes effective upon marriage of the parties to each other. [L 1987, c 321, pt of §1]



§572D-5 - Amendment; revocation.

[§572D-5]  Amendment; revocation.  After marriage, a premarital agreement may be amended or revoked only by a written agreement signed by the parties.  The amended agreement or the revocation is enforceable without consideration. [L 1987, c 321, pt of §1]



§572D-6 - Enforcement.

[§572D-6]  Enforcement.  (a)  A premarital agreement is enforceable and shall be binding in any action unless the party against whom enforcement is sought proves that:

(1)  That party did not execute the agreement voluntarily; or

(2)  The agreement was unconscionable when it was executed and, before execution of the agreement, that party:

(A)  Was not provided a fair and reasonable disclosure of the property or financial obligations of the other party;

(B)  Did not voluntarily and expressly waive, in writing, any right to disclosure of the property or financial obligations of the other party beyond the disclosure provided; and

(C)  Did not have, or reasonably could not have had, an adequate knowledge of the property or financial obligations of the other party.

(b)  If a provision of a premarital agreement modifies or eliminates spousal support and that modification or elimination causes one party to the agreement to be eligible for support under a program of public assistance at the time of separation or marital dissolution, a court, notwithstanding the terms of the agreement, may require the other party to provide support to the extent necessary to avoid eligibility for public assistance.

(c)  An issue of unconscionability of a premarital agreement shall be decided by the court as a matter of law. [L 1987, c 321, pt of §1]



§572D-7 - Enforcement; void marriage.

[§572D-7]  Enforcement; void marriage.  If a marriage is determined to be void, an agreement that would otherwise have been a premarital agreement is enforceable only to the extent necessary to avoid an inequitable result. [L 1987, c 321, pt of §1]



§572D-8 - Limitation of actions.

[§572D-8]  Limitation of actions.  Any statute of limitations applicable to an action asserting a claim for relief under a premarital agreement is tolled during the marriage of the parties to the agreement.  However, equitable defenses limiting the time for enforcement, including laches and estoppel, are available to either party. [L 1987, c 321, pt of §1]



§572D-9 - Application and construction.

[§572D-9]  Application and construction.  This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it. [L 1987, c 321, pt of §1]



§572D-10 - Prior agreements.

[§572D-10]  Prior agreements.  All written agreements entered into prior to July 1, 1987, between prospective spouses for the purpose of affecting any of the provisions of this chapter shall be valid and enforceable if otherwise valid as contracts. [L 1987, c 321, pt of §1]

Revision Note

"July 1, 1987" and "chapter" substituted for "the enactment of this Act" and "Act".

Case Notes

If the premarital agreement is a valid contract, the agreement must be enforced.  The agreement will not be enforced if party did not freely and voluntarily enter into the agreement or the agreement is unconscionable.  Issue of unconscionability of provision governing division of property should be evaluated at time agreement was executed.  69 H. 497, 748 P.2d 1362.

Where marriage of husband and wife and their relinquishment of their rights in each other's estate constituted adequate consideration for their premarital agreement, no evidence was adduced that wife signed the agreement under duress, coercion, undue influence, or any other circumstances indicating lack of free will or voluntariness, and agreement was not unacceptably one-sided and did not involve terms of unfair surprise so as to render it unconscionable, trial court erred in concluding that agreement was unenforceable.  114 H. 286 (App.), 162 P.3d 2.



§572D-11 - Short title.

[§572D-11]  Short title.  This chapter may be cited as the Uniform Premarital Agreement Act. [L 1987, c 321, pt of §1]






CHAPTER 573 - MARRIED WOMEN

CHAPTER 573

MARRIED WOMEN

REPEALED.  L 1987, c 46, §4.

Note

§§573-1 to 8 renumbered as §§572-25, 22, 26, 27, 28, 23, 24, and 29, respectively.



CHAPTER 574 - NAMES

§574-1 - Married persons.

§574-1  Married persons.  Upon marriage each of the parties to a marriage shall declare the middle and last names each will use as a married person.  The last name or names chosen may be any middle or last name legally used at any time, past or present, by either spouse, or any combination of such names, which may, but need not, be separated by a hyphen.  The middle name or names chosen may be any middle or last name legally used at any time, past or present, by either spouse, or any combination of such names, which may, but need not, be separated by a hyphen. [L 1860, p 32, §1; RL 1925, §3119; RL 1935, §4663; RL 1945, §12384; RL 1955, §327-1; HRS §574-1; am L 1975, c 114, §1; am L 1991, c 121, §1; am L 1993, c 346, §1]

Case Notes

Mentioned:  57 H. 82, 549 P.2d 739.



§574-2 - Legitimate children.

§574-2  Legitimate children.  The registrar of births shall register any child born in wedlock as having both a family name and a given name chosen by one of the child's parents, or, if the parents do not agree on the name or names, the name or names specified by a court of competent jurisdiction to be in the best interests of the child; provided that the name or names of the child, if already registered on the birth certificate, need not be changed until the court order specifies otherwise.  The registrar shall register any child legitimated, as provided in section 338-21, as having both a family name and a given name chosen by the child's parents, or, if the parents do not agree on the name or names, the name or names specified by a court of competent jurisdiction to be in the best interests of the child. [L 1860, p 32, §2; RL 1925, §3120; RL 1935, §4664; RL 1945, §12385; RL 1955, §327-2; am L 1967, c 6, §2; HRS §574-2; am L 1975, c 66, §3; am L 1980, c 153, §1; am L 1989, c 75, §2; am L 1991, c 121, §2]



§574-3 - Children born to parents not married to each other.

§574-3  Children born to parents not married to each other.  The registrar of births shall register any child born to parents not married to each other at the time of the child's birth and where either the natural parents have not married each other or where the parent and child relationship has not been established pursuant to chapter 584, as having both a family name and given name chosen by the mother. [L 1860, p 32, §3; RL 1925, §3121; RL 1935, §4665; RL 1945, §12386; RL 1955, §327-3; am L 1967, c 6, §2; HRS §574-3; am L 1980, c 153, §2; am L 1989, c 75, §3; am L 1997, c 52, §6]

Cross References

Birth certificates, see §338-21.



§574-4 - REPEALED.

§574-4  REPEALED.  L 1991, c 121, §4.



§574-5 - Change of name: procedure.

§574-5  Change of name: procedure.  (a)  It shall be unlawful to change any name adopted or conferred under this chapter, except:

(1)  Upon an order of the lieutenant governor;

(2)  By a final order, decree, or judgment of the family court issued as follows:

(A)  When in an adoption proceeding a change of name of the person to be adopted is requested and the court includes the change of name in the adoption decree;

(B)  When in a divorce proceeding either party to the proceeding requests to resume the middle name or names and the last name used by the party prior to the marriage or a middle name or names and last name declared and used during any prior marriage and the court includes the change of names in the divorce decree; or

(C)  When in a proceeding for a change of name of a legitimate or legitimated minor initiated by one parent, the family court, upon proof that the parent initiating the name change has made all reasonable efforts to locate and notify the other parent of the name change proceeding but has not been able to locate, notify, or elicit a response from the other parent, and after an appropriate hearing, orders a change of name determined to be in the best interests of the minor; provided that the family court may waive the notice requirement to the noninitiating, noncustodial parent where the court finds that the waiver is necessary for the protection of the minor;

(3)  Upon marriage pursuant to section 574-1;

(4)  Upon legitimation pursuant to section 338-21; or

(5)  By an order or decree of any court of competent jurisdiction within any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or possession of the United States, changing the name of a person born in this State.

Any law to the contrary notwithstanding, no person who is a covered offender subject to the registration requirements of section 846E-2 may obtain a name change, other than as provided in paragraph (2), (3), (4), or (5), unless a court determines that it is in the best interest of justice to grant the petition and that doing so will not adversely affect the public safety.

(b)  The order of change of name by the lieutenant governor shall be founded upon a notarized petition.  The petition shall be executed by the person desirous of making the change of name.  In the case of a minor, the petition shall be executed:

(1)  By the parents;

(2)  By the parent who has custody of the minor with the notarized consent of the noncustodial parent; or

(3)  By the guardian of the minor.

(c)  The filing fee of $50 shall accompany the petition when submitted and shall not be refundable.

(d)  A notice of change of name signed by the lieutenant governor shall be published once in a newspaper of general circulation in the State as mentioned in the order for change of name, and the petitioner within sixty days of the signing of the notice of change of name shall deposit at the office of the lieutenant governor an affidavit executed by an officer of the newspaper publishing the notice showing that the notice has been published therein.  The affidavit shall have attached to it a clipping showing the notice as published.  Failure to deposit the affidavit of publication as required shall void that petition for a change of name by that petitioner.

(e)  When the petition is accompanied by an affidavit executed by a prosecuting attorney of this State, the affidavit shall show that for the protection of the person desirous of making a change of name, the following actions shall not be necessary:

(1)  Publication in a newspaper of general circulation in the State; and

(2)  Recordation in the bureau of conveyances.

The petition, affidavit, and order shall be kept confidential. [L 1860, p 32, §6; am L 1872, c 30, §1; am L 1907, c 75, §1; RL 1925, §3122; RL 1935, §4666; am L 1935, c 93, §1; RL 1945, §12387; am L 1945, c 145, §1; am L 1953, c 237, §1; RL 1955, §327-5; am L Sp 1959 2d, c 1, §9; HRS §574-5; am L 1977, c 31, §1; am L 1980, c 153, §4; am L 1982, c 50, §1; am L 1983, c 251, §1; am L 1984, c 245, §1; am L 1985, c 190, §2; am L 1986, c 250, §1; am L 1991, c 121, §3; am L 1992, c 5, §1; am L 1995, c 152, §1; am L 1998, c 311, §9; am L 2004, c 81, §1 and c 161, §36; am L 2007, c 47, §1]

Cross References

Modification of fees, see §92-28.

Attorney General Opinions

There is no requirement for a hearing before granting a name change.  Att. Gen. Op. 79-5.

Office of the lieutenant governor should continue to require consent of the legal father before granting change in surname of minor child.  Att. Gen. Op. 79-8.

Change of name should not be granted if it appears that the word constituting a name is to be used as a title rather than as a name; hearing required to deny request.  Att. Gen. Op. 81-1.

Consent of the minor's parents should be sought before a guardian of the minor petitions for a name change; legal guardian of an incapacitated person may petition for a name change.  Att. Gen. Op. 90-1.



§574-6 - Effect of change.

§574-6  Effect of change.  (a)  The change of name provided for by order of the lieutenant governor shall be effective upon the date of publication of the notice of change of name.

(b)  In all cases of change of name by order of the lieutenant governor, except as otherwise provided by law, the order shall be recorded in the bureau of conveyances within sixty days after the signing of the order.

(c)  All changes of names made by decree of any governor, or by the president of the Republic of Hawaii, or by the president of the Provisional Government of Hawaii, or by any king or queen of the Hawaiian Islands, are ratified and confirmed.

(d)  The lieutenant governor shall adopt rules pursuant to chapter 91 necessary for the purposes of this chapter. [L 1982, c 50, §2; am L 1984, c 245, §2; am L 1985, c 190, §1; am L 1986, c 250, §2]






CHAPTER 575 - UNIFORM DESERTION AND NONSUPPORT ACT (MODIFIED)

§575-1 - REPEALED.

§575-1  REPEALED.  L 1972, c 9, §1.



§575-2 - Prima facie evidence; sequestration of money for support of spouse or children.

§575-2  Prima facie evidence; sequestration of money for support of spouse or children.  The absence of any spouse or parent from the other spouse or child or children under the age of sixteen for a continuous period of three months or more without first making suitable provision for the support and maintenance of such spouse, child, or children shall be prima facie evidence of desertion and wilful neglect.  In such case, and where it is known that such spouse or parent has money in the possession of a third party, the complaint, made under section 575-3, shall allege the continuous absence by the spouse or parent and the name of the third party possessing the money.  The court in which the complaint is filed shall issue an order to the third party possessing the money to appear before it to show cause why the money shall not be applied to the maintenance and support of the spouse, the child, or children.

If, after a hearing for that purpose, the court is satisfied that there has been a continuous absence by the spouse or parent and a failure by the spouse or parent to make suitable provision for maintenance and support, and that there is money in the possession of the third party belonging to the spouse or parent, it shall make an order upon the third party to apply the money in the sum or sums in the manner and at the time or times as it may determine for the support and maintenance of the spouse or the child or children; provided that no order to apply the money shall be made unless a copy of the order to show cause is served upon the spouse or parent prior to the hearing; provided further that if the spouse or parent cannot be found, the order to show cause shall be published in a newspaper of general circulation and for the time as shall be designated by the order of the court. [L 1919, c 175, §1; RL 1925, §3015; RL 1935, §4501; RL 1945, §12252; RL 1955, §328-2; HRS §575-2; am L 1984, c 250, pt of §1]



§575-3 - Complaint.

§575-3  Complaint.  Proceedings under this chapter may be instituted upon complaint made under oath or affirmation by the spouse, child, or children, or either of them, by the child support enforcement agency, or by any other person or persons, or organization, against any person guilty of either of the above named offenses. [L 1913, c 83, §2; RL 1925, §3016; RL 1935, §4502; RL 1945, §12253; RL 1955, §328-3; HRS §575-3; am L 1984, c 250, pt of §1; am L 1986, c 332, §14]



§575-4 - Evidence; marriage, paternity, etc.

§575-4  Evidence; marriage, paternity, etc.  No other or greater evidence shall be required to prove the marriage of the spouses, or that the defendant is the parent of the child or children, than is required to prove such facts in a civil action.  In no prosecution under this chapter shall any statute or rule of law prohibiting the disclosure of confidential communications between spouses apply, and both spouses shall be competent and compellable witnesses to testify against each other to any and all relevant matters, including the fact of such marriage and the parentage of such child or children; provided that neither shall be compelled to give self-incriminating evidence.  Proof of the desertion of the spouse, child, or children in destitute or necessitous circumstances, or of neglect or refusal to provide for the support and maintenance of the spouse, child, or children, shall be prima facie evidence that the desertion, neglect, or refusal is wilful. [L 1925, c 164, §1; RL 1935, §4503; RL 1945, §12254; RL 1955, §328-4; HRS §575-4; am L 1984, c 250, pt of §1]






CHAPTER 576 - UNIFORM RECIPROCAL ENFORCEMENT OF SUPPORT ACT

CHAPTER 576

UNIFORM RECIPROCAL ENFORCEMENT OF SUPPORT ACT

REPEALED.  L 1997, c 295, §5.



CHAPTER 576B - UNIFORM INTERSTATE FAMILY SUPPORT ACT

§576B-101 - Definitions.

ARTICLE 1.  GENERAL PROVISIONS

§576B-101  Definitions.  In this chapter:

"Child" means an individual, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the individual's parent or who is or is alleged to be the beneficiary of a support order directed to the parent.

"Child support order" means a support order for a child, including a child who has attained the age of majority under the law of the issuing state.

"Duty of support" means an obligation imposed or imposable by law to provide support for a child, spouse, or former spouse, including an unsatisfied obligation to provide support.

"Home state" means the state in which a child lived with a parent or a person acting as parent for at least six consecutive months immediately preceding the time of filing of a petition or comparable pleading for support and, if a child is less than six months old, the state in which the child lived from birth with any of them.  A period of temporary absence of any of them is counted as part of the six-month or other period.

"Income" includes earnings or other periodic entitlements to money from any source and any other property subject to withholding for support under the law of this State.

"Income withholding order" means an order or other legal process directed to an obligor's employer as defined by sections 571-52, 571-52.2, 571-52.3, and 576D-14, to withhold support from the income of the obligor.

"Initiating state" means a state from which a proceeding is forwarded or in which a proceeding is filed for forwarding to a responding state under this chapter or a law or procedure substantially similar to this chapter, the Uniform Reciprocal Enforcement of Support Act, or the Revised Uniform Reciprocal Enforcement of Support Act.

"Initiating tribunal" means the authorized tribunal in an initiating state.

"Issuing state" means the state in which a tribunal issues a support order or renders a judgment determining parentage.

"Issuing tribunal" means the tribunal that issues a support order or renders a judgment determining parentage.

"Law" includes decisional and statutory law and rules and regulations having the force of law.

"Obligee" means:

(1)  An individual to whom a duty of support is or is alleged to be owed or in whose favor a support order has been issued or a judgment determining parentage has been rendered;

(2)  A state or political subdivision to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee; or

(3)  An individual seeking a judgment determining parentage of the individual's child.

"Obligor" means an individual, or the estate of a decedent:

(1)  Who owes or is alleged to owe a duty of support;

(2)  Who is alleged but has not been adjudicated to be a parent of a child; or

(3)  Who is liable under a support order.

"Register" means to file a support order or judgment determining parentage in the family court of this State.

"Registering tribunal" means a tribunal of the state in which a support order is registered.  The child support enforcement agency of this State shall be deemed the registering tribunal for the receipt and processing of all registration requested by another child support enforcement agency or an individual who has applied for child support enforcement agency services, and the child support enforcement agency of this State shall register the request in the appropriate tribunal.  The family court shall be the registering tribunal for all other requests for registration.

"Responding state" means a state in which a proceeding is filed or to which a proceeding is forwarded for filing from an initiating state under this chapter or a law or procedure substantially similar to this chapter, the Uniform Reciprocal Enforcement of Support Act, or the Revised Uniform Reciprocal Enforcement of Support Act.

"Responding tribunal" means the authorized tribunal in a responding state.

"Spousal support order" means a support order for a spouse or former spouse of the obligor.

"State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes:

(1)  An Indian tribe; and

(2)  A foreign jurisdiction that has enacted a law or established procedures for issuance and enforcement of support orders which are substantially similar to the procedures under this chapter, the Uniform Reciprocal Enforcement of Support Act or the Revised Uniform Reciprocal Enforcement of Support Act.

"Support enforcement agency" means a public official or agency authorized to seek:

(1)  Enforcement of support orders or laws relating to the duty of support pursuant to chapters 576D and 576E;

(2)  Establishment or modification of child support pursuant to chapters 346, 576D, 576E, 580, and 584;

(3)  Determination of parentage pursuant to chapter 584; or

(4)  Location of obligors or their assets.

"Support order" means a judgment, decree, or order, whether temporary, final, or subject to modification, for the benefit of a child, a spouse, or a former spouse, which provides for monetary support, health care, arrearages, or reimbursement, and may include related costs and fees, interest, income withholding, attorney's fees, and other relief.

"Tribunal" means a court, administrative agency, or quasi-judicial entity authorized to establish, enforce, or modify support orders or to determine parentage. [L 1997, c 295, pt of §1; am L 2000, c 194, §3; am L 2001, c 48, §1]



§576B-102 - Tribunals of State.

[§576B-102]  Tribunals of State.  The family court, the child support enforcement agency as defined by the registering tribunal in section 576B-101, and the office of child support hearings are the tribunals of this State. [L 1997, c 295, pt of §1]



§576B-103 - Remedies cumulative.

[§576B-103]  Remedies cumulative.  Remedies provided by this chapter are cumulative and do not affect the availability of remedies under other law. [L 1997, c 295, pt of §1]



§576B-201 - Bases for jurisdiction over nonresident.

ARTICLE 2.  JURISDICTION

PART I.  EXTENDED PERSONAL JURISDICTION

[§576B-201]  Bases for jurisdiction over nonresident.  In a proceeding to establish, enforce, or modify a support order or to determine parentage, a tribunal of this State may exercise personal jurisdiction over a nonresident individual or the individual's guardian or conservator if:

(1)  The individual is personally served with summons or notice within this State;

(2)  The individual submits to the jurisdiction of this State by consent, by entering a general appearance, or by filing a responsive document having the effect of waiving any contest to personal jurisdiction;

(3)  The individual resided with the child in this State;

(4)  The individual resided in this State and provided prenatal expenses or support for the child;

(5)  The child resides in this State as a result of the acts or directives of the individual;

(6)  The individual engaged in sexual intercourse in this State and the child may have been conceived by that act of intercourse;

(7)  The individual asserted parentage in the office of health status monitoring maintained in this State by the department of health; or

(8)  There is any other basis consistent with the constitutions of this State and the United States for the exercise of personal jurisdiction. [L 1997, c 295, pt of §1]

Case Notes

As Hawaii retains its continuing jurisdiction to enforce a child support order as long as the order has not been modified by a tribunal of another state pursuant to chapter 576B or a law substantially similar to it, this section authorized the family court to enforce the child support order even though the father, mother, and children were no longer residents of this State.  98 H. 168 (App.), 45 P.3d 368.

Where family court had neither general nor specific jurisdiction over father, court erred in entering default judgment against father in mother's child support action.  110 H. 294 (App.), 132 P.3d 862.



§576B-202 - Procedure when exercising jurisdiction over nonresident.

[§576B-202]  Procedure when exercising jurisdiction over nonresident.  A tribunal of this State exercising personal jurisdiction over a nonresident under section 576B-201 may apply section 576B-316 to receive evidence from another state, and section 576B-318 to obtain discovery through a tribunal of another state.  In all other respects, Articles 3 through 7 shall not apply and the tribunal shall apply the procedural and substantive law of this State, including the rules on choice of law other than those established by this chapter. [L 1997, c 295, pt of §1]



§576B-203 - Initiating and responding tribunal of State.

PART II.  PROCEEDINGS INVOLVING TWO OR MORE STATES

[§576B-203]  Initiating and responding tribunal of State.  Under this chapter, a tribunal of this State may serve as an initiating tribunal to forward proceedings to another state and as a responding tribunal for proceedings initiated in another state. [L 1997, c 295, pt of §1]



§576B-204 - Simultaneous proceedings in another state.

[§576B-204]  Simultaneous proceedings in another state.  (a)  A tribunal of this State may exercise jurisdiction to establish a support order if the petition or comparable pleading is filed in this State after a pleading is filed in another state only if:

(1)  The petition or comparable pleading in this State is filed before the expiration of the time allowed in the other state for filing a responsive pleading challenging the exercise of jurisdiction by the other state;

(2)  The contesting party timely challenges the exercise of jurisdiction in the other state; and

(3)  If relevant, this State is the home state of the child.

(b)  A tribunal of this State may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed in this State before a petition or comparable pleading is filed in another state if:

(1)  The petition or comparable pleading in the other state is filed before the expiration of the time allowed in this State for filing a responsive pleading challenging the exercise of jurisdiction by this State;

(2)  The contesting party timely challenges the exercise of jurisdiction in this State; and

(3)  If relevant, the other state is the home state of the child. [L 1997, c 295, pt of §1]



§576B-205 - Continuing, exclusive jurisdiction.

[§576B-205]  Continuing, exclusive jurisdiction.  (a)  A tribunal of this State issuing a support order consistent with the law of this State has continuing, exclusive jurisdiction over a child support order:

(1)  As long as this State remains the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued; or

(2)  Until all of the parties who are individuals have filed written consents with the tribunal of this State for a tribunal of another state to modify the order and assume continuing, exclusive jurisdiction.

(b)  A tribunal of this State issuing a child support order consistent with the law of this State may not exercise its continuing jurisdiction to modify the order if the order has been modified by a tribunal of another state pursuant to this chapter or a law substantially similar to this chapter.

(c)  If a child support order of this State is modified by a tribunal of another state pursuant to this chapter or a law substantially similar to this chapter, a tribunal of this State loses its continuing, exclusive jurisdiction with regard to prospective enforcement of the order issued in this State, and may only:

(1)  Enforce the order that was modified as to amounts accruing before the modification;

(2)  Enforce nonmodifiable aspects of that order; and

(3)  Provide other appropriate relief for violations of that order which occurred before the effective date of the modification.

(d)  A tribunal of this State shall recognize the continuing, exclusive jurisdiction of a tribunal of another state which has issued a child support order pursuant to this chapter or a law substantially similar to this chapter.

(e)  A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.

(f)  A tribunal of this State issuing a support order consistent with the law of this State has continuing, exclusive jurisdiction over a spousal support order throughout the existence of the support obligation.  A tribunal of this State may not modify a spousal support order issued by a tribunal of another state having continuing, exclusive jurisdiction over that order under the law of that state. [L 1997, c 295, pt of §1]

Case Notes

Where New Mexico had continuing, exclusive jurisdiction over its spousal support order, New Mexico could act as a responding tribunal to enforce or modify its order; husband and wife were subject to the continuing, exclusive jurisdiction of New Mexico notwithstanding the fact that neither resided in New Mexico; because Hawaii lacked continuing, exclusive jurisdiction over New Mexico's spousal support order, Hawaii could not serve as a responding tribunal to modify New Mexico's spousal support order, but could enforce it.  111 H. 51 (App.), 137 P.3d 365.



§576B-206 - Enforcement and modification of support order by tribunal having continuing jurisdiction.

[§576B-206]  Enforcement and modification of support order by tribunal having continuing jurisdiction.  (a)  A tribunal of this State may serve as an initiating tribunal to request a tribunal of another state to enforce or modify a support order issued in that state.

(b)  A tribunal of this State that has continuing, exclusive jurisdiction over a support order may act as a responding tribunal to enforce or modify the order.  If a party subject to the continuing, exclusive jurisdiction of the tribunal no longer resides in the issuing state, in subsequent proceedings the tribunal may apply section 576B-316 to receive evidence from another state and section 576B-318 to obtain discovery through a tribunal of another state.

(c)  A tribunal of this State which lacks continuing, exclusive jurisdiction over a spousal support order may not serve as a responding tribunal to modify a spousal support order of another state. [L 1997, c 295, pt of §1]

Case Notes

Where New Mexico had continuing, exclusive jurisdiction over its spousal support order, New Mexico could act as a responding tribunal to enforce or modify its order; husband and wife were subject to the continuing, exclusive jurisdiction of New Mexico notwithstanding the fact that neither resided in New Mexico; because Hawaii lacked continuing, exclusive jurisdiction over New Mexico's spousal support order, Hawaii could not serve as a responding tribunal to modify New Mexico's spousal support order, but could enforce it.  111 H. 51 (App.), 137 P.3d 365.



§576B-207 - Recognition of controlling child support orders.

PART III.  RECONCILIATION OF MULTIPLE ORDERS

§576B-207  Recognition of controlling child support orders.  (a)  If a proceeding is brought under this chapter and only one tribunal has issued a child support order, the order of that tribunal controls and must be so recognized.

(b)  If a proceeding is brought under this chapter, and two or more child support orders have been issued by tribunals of  this State or another state with regard to the same obligor and child, a tribunal of this State shall apply the following rules in determining which order to recognize for purposes of continuing, exclusive jurisdiction:

(1)  If only one of the tribunals would have continuing, exclusive jurisdiction under this chapter, the order of that tribunal controls and must be so recognized.

(2)  If more than one of the tribunals would have continuing, exclusive jurisdiction under this chapter, an order issued by a tribunal in the current home state of the child controls and must be so recognized, but if an order has not been issued in the current home state of the child, the order most recently issued controls and must be so recognized.

(3)  If none of the tribunals would have continuing, exclusive jurisdiction under this chapter, the tribunal of this State having jurisdiction over the parties shall issue a child support order, which controls and must be so recognized.

(c)  If two or more child support orders have been issued for the same obligor and child and if the obligor or the individual obligee resides in this State, a party may request a tribunal of this State to determine which order controls and must be so recognized under subsection (b).  The request must be accompanied by a certified copy of every support order in effect.  The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

For the purposes of this subsection, service of the notice  shall be by personal service or certified mail, return receipt requested.  After initial service is effected, additional service upon a party shall be satisfied by regular mail to the party's last known address.  In any child support enforcement proceedings subsequent to an order, upon a showing that diligent effort has been made to ascertain the location of a party, notice of service of process shall be presumed to be satisfied upon delivery of written notice to the most recent residential or employer address on file with the state case registry.

(d)  The tribunal that issued the controlling order under subsection (a), (b), or (c) is the tribunal that has continuing, exclusive jurisdiction under section 576B-205.

(e)  A tribunal of this State which determines by order the identity of the controlling order under subsection (b)(1) or (2) or which issues a new controlling order under subsection (b)(3) shall state in that order the basis upon which the tribunal made its determination.

(f)  Within thirty days after issuance of an order determining the identity of the controlling order, the party obtaining the order shall file a certified copy of it with each tribunal that issued or registered an earlier order of child support.  A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises.  The failure to file does not affect the validity or enforceability of the controlling order. [L 1997, c 295, pt of §1; am L 1998, c 270, §1]



§576B-208 - Multiple child support orders for two or more obligees.

[§576B-208]  Multiple child support orders for two or more obligees.  In responding to multiple registrations or petitions for enforcement of two or more child support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state, a tribunal of this State shall enforce those orders in the same manner as if the multiple orders had been issued by a tribunal of this State. [L 1997, c 295, pt of §1]



§576B-209 - Credit for payments.

[§576B-209]  Credit for payments.  Amounts collected and credited for a particular period pursuant to a support order issued by a tribunal of another state must be credited against the amounts accruing or accrued for the same period under a support order issued by the tribunal of this State. [L 1997, c 295, pt of §1]



§576B-301 - Proceedings under this chapter.

ARTICLE 3.  CIVIL PROVISIONS OF GENERAL APPLICATION

[§576B-301]  Proceedings under this chapter.  (a)  Except as otherwise provided in this chapter, this article applies to all proceedings under this chapter.

(b)  This chapter provides for the following proceedings:

(1)  Establishment of an order for spousal support or child support pursuant to Article 4;

(2)  Enforcement of a support order and income withholding order of another state without registration pursuant to Article 5;

(3)  Registration of an order for spousal support or child support of another state for enforcement pursuant to Article 6;

(4)  Modification of an order for child support or spousal support issued by a tribunal of this State pursuant to Article 2, part II;

(5)  Registration of an order for child support of another state for modification pursuant to Article 6;

(6)  Determination of parentage pursuant to Article 7; and

(7)  Assertion of jurisdiction over nonresidents pursuant to Article 2, part I.

(c)  An individual petitioner or a support enforcement agency may commence a proceeding authorized under this chapter by filing a petition in an initiating tribunal for forwarding to a responding tribunal or by filing a petition or a comparable pleading directly in a tribunal of another state which has or can obtain personal jurisdiction over the respondent. [L 1997, c 295, pt of §1]



§576B-302 - Action by minor parent.

[§576B-302]  Action by minor parent.  A minor parent, or a guardian or other legal representative of a minor parent, may maintain a proceeding on behalf of or for the benefit of the minor's child. [L 1997, c 295, pt of §1]



§576B-303 - Application of law of State.

[§576B-303]  Application of law of State.  Except as otherwise provided by this chapter, a responding tribunal of this State:

(1)  Shall apply the procedural and substantive law, including the rules on choice of law, generally applicable to similar proceedings originating in this State and may exercise all powers and provide all remedies available in those proceedings; and

(2)  Shall determine the duty of support and the amount payable in accordance with the law and support guidelines of this State. [L 1997, c 295, pt of §1]



§576B-304 - Duties of initiating tribunal.

[§576B-304]  Duties of initiating tribunal.  (a)  Upon the filing of a petition authorized by this chapter, an initiating tribunal of this State shall forward three copies of the petition and its accompanying documents:

(1)  To the responding tribunal or appropriate support enforcement agency in the responding state; or

(2)  If the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged.

(b)  If a responding state has not enacted this chapter or a law or procedure substantially similar to this chapter, a tribunal of this State may issue a certificate or other document and make findings required by the law of the responding state.  If the responding state is a foreign jurisdiction, the tribunal may specify the amount of support sought and provide other documents necessary to satisfy the requirements of the responding state. [L 1997, c 295, pt of §1]

Revision Note

Subsection (a) designation added pursuant to §23G-15(1).



§576B-305 - Duties and powers of responding tribunal.

[§576B-305]  Duties and powers of responding tribunal.  (a)  When a responding tribunal of this State receives a petition or comparable pleading from an initiating tribunal or directly pursuant to section 576B-301(c), it shall cause the petition or pleading to be filed and notify the petitioner where and when it was filed.

(b)  A responding tribunal of this State, to the extent otherwise authorized by law, may do one or more of the following:

(1)  Issue or enforce a support order, modify a child support order, or render a judgment to determine parentage;

(2)  Order an obligor to comply with a child support order, specifying the amount and the manner of compliance;

(3)  Order income withholding;

(4)  Determine the amount of any arrearages, and specify a method of payment;

(5)  Enforce orders by civil or criminal contempt, or both;

(6)  Set aside property for satisfaction of the support order;

(7)  Place liens and order execution on the obligor's property;

(8)  Order an obligor to keep the tribunal informed of the obligor's current residential address, telephone number, employer, address of employment, and telephone number at the place of employment;

(9)  Issue a bench warrant for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the bench warrant in any local and state computer systems for criminal warrants;

(10)  Order the obligor to seek appropriate employment by specified methods;

(11)  Award reasonable attorney's fees and other fees and costs; and

(12)  Grant any other available remedy.

(c)  A responding tribunal of this State shall include in a support order issued under this chapter, or in the documents accompanying the order, the calculations on which the child support order is based.

(d)  A responding tribunal of this State may not condition the payment of a support order issued under this chapter upon compliance by a party with provisions for visitation.

(e)  If a responding tribunal of this State issues an order under this chapter, the tribunal shall send a copy of the order to the petitioner and the respondent and to the initiating tribunal, if any. [L 1997, c 295, pt of §1]



§576B-306 - Inappropriate tribunal.

[§576B-306]  Inappropriate tribunal.  If a petition or comparable pleading is received by an inappropriate tribunal of this State, that tribunal shall forward the pleading and accompanying documents to an appropriate tribunal in this State or another state and notify the petitioner where and when the pleading was sent. [L 1997, c 295, pt of §1]



§576B-307 - Duties of support enforcement agency.

[§576B-307]  Duties of support enforcement agency.  (a)  The child support enforcement agency of this State, upon request, shall provide services to a petitioner in a proceeding under this chapter.

(b)  A support enforcement agency that is providing services to the petitioner as appropriate shall:

(1)  Take all steps necessary to enable an appropriate tribunal in this State or another state to obtain jurisdiction over the respondent and to process all registration requests received from an individual who has applied for child support enforcement agency services or support enforcement agencies in other jurisdictions;

(2)  Request an appropriate tribunal to set a date, time, and place for a hearing;

(3)  Make a reasonable effort to obtain all relevant information, including information as to income and property of the parties;

(4)  Within two days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written notice from an initiating, responding, or registering tribunal, send a copy of the notice to the petitioner;

(5)  Within two days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written communication from the respondent or the respondent's attorney, send a copy of the communication to the petitioner; and

(6)  Notify the petitioner if jurisdiction over the respondent cannot be obtained.

(c)  This chapter does not create or negate a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency. [L 1997, c 295, pt of §1]



§576B-308 - Duty of attorney general.

[§576B-308]  Duty of attorney general.  If the attorney general determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the attorney general may order the agency to perform its duties under this chapter or may provide those services directly to the individual. [L 1997, c 295, pt of §1]



§576B-309 - Private counsel.

[§576B-309]  Private counsel.  An individual may employ private counsel to represent the individual in proceedings authorized by this chapter. [L 1997, c 295, pt of §1]



§576B-310 - Duties of child support enforcement agency as state information agency.

[§576B-310]  Duties of child support enforcement agency as state information agency.  (a)  The child support enforcement agency is the state information agency under this chapter.

(b)  The state information agency shall:

(1)  Compile and maintain a current list, including addresses, of the tribunals in this State which have jurisdiction under this chapter and any support enforcement agencies in this State and transmit a copy to the state information agency of every other state;

(2)  Maintain a register of tribunals and support enforcement agencies received from other states;

(3)  Forward to the appropriate tribunal in the place in this State in which the individual obligee or the obligor resides, or in which the obligor's property is believed to be located, all documents concerning a proceeding under this chapter received from an initiating tribunal, an individual, or the state information agency of the initiating state; and

(4)  Obtain information concerning the location of the obligor and the obligor's property within this State not exempt from execution, by such means as postal verification and federal or state locator services, examination of telephone directories, requests for the obligor's address from employers, and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law enforcement, taxation, motor vehicles, driver's licenses, and social security. [L 1997, c 295, pt of §1]



§576B-311 - Pleadings and accompanying documents.

[§576B-311]  Pleadings and accompanying documents.  (a)  A petitioner seeking to establish or modify a support order or to determine parentage in a proceeding under this chapter must verify the petition.  Unless otherwise ordered under section 576B-312, the petition or accompanying documents must provide, so far as is known, the name, residential address, and social security numbers of the obligor and the obligee, and the name, sex, residential address, social security number, and date of birth of each child for whom support is sought.  The petition must be accompanied by a certified copy of any support order in effect.  The petition may include any other information that may assist in locating or identifying the respondent.

(b)  The petition must specify the relief sought.  The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency. [L 1997, c 295, pt of §1]



§576B-312 - Nondisclosure of information in exceptional circumstances.

[§576B-312]  Nondisclosure of information in exceptional circumstances.  Upon a finding, which may be made ex parte, that the health, safety, or liberty of a party or child would be unreasonably put at risk by the disclosure of identifying information, or if an existing order so provides, a tribunal shall order that the address of the child or party or other identifying information not be disclosed in a pleading or other document filed in a proceeding under this chapter. [L 1997, c 295, pt of §1]



§576B-313 - Costs and fees.

[§576B-313]  Costs and fees.  (a)  The petitioner may not be required to pay a filing fee or other costs.

(b)  If an obligee prevails, a responding tribunal may assess against an obligor filing fees, reasonable attorney's fees, other costs, and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses.  The tribunal may not assess fees, costs, or expenses against the obligee or the support enforcement agency of either the initiating or the responding state, except as provided by other law.  Attorney's fees may be taxed as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name.  Payment of support owed to the obligee has priority over fees, costs, and expenses.

(c)  The tribunal shall order the payment of costs and reasonable attorney's fees if it determines that a hearing was requested primarily for delay.  In a proceeding under Article 6, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change. [L 1997, c 295, pt of §1]



§576B-314 - Limited immunity of petitioner.

[§576B-314]  Limited immunity of petitioner.  (a)  Participation by a petitioner in a proceeding before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

(b)  A petitioner is not amenable to service of civil process while physically present in this State to participate in a proceeding under this chapter.

(c)  The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this chapter committed by a party while present in this State to participate in the proceeding. [L 1997, c 295, pt of §1]



§576B-315 - Nonparentage as defense.

[§576B-315]  Nonparentage as defense.  A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this chapter. [L 1997, c 295, pt of §1]



§576B-316 - Special rules of evidence and procedure.

[§576B-316]  Special rules of evidence and procedure.  (a)  The physical presence of the petitioner in a responding tribunal of this State is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage.

(b)  A verified petition, an affidavit, a document substantially complying with federally mandated forms, and a document incorporated by reference in any of them, not excluded under the hearsay rule if given in person, is admissible in evidence if given under oath by a party or witness residing in another state.

(c)  A copy of the record of child support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal.  The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

(d)  Copies of bills for testing for parentage, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

(e)  Documentary evidence transmitted from another state to a tribunal of this State by telephone, telecopier, or other means that do not provide an original writing may not be excluded from evidence on an objection based on the means of transmission.

(f)  In a proceeding under this chapter, a tribunal of this State may permit a party or witness residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means at a designated tribunal or other location in that state.  A tribunal of this State shall cooperate with tribunals of other states in designating an appropriate location for the deposition or testimony.

(g)  If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(h)  A privilege against disclosure of communications between spouses does not apply in a proceeding under this chapter.

(i)  The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this chapter. [L 1997, c 295, pt of §1]



§576B-317 - Communications between tribunals.

[§576B-317]  Communications between tribunals.  A tribunal of this State may communicate with a tribunal of another state in writing, or by telephone or other means, to obtain information concerning the laws of that state, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding in the other state.  A tribunal of this State may furnish similar information by similar means to a tribunal of another state. [L 1997, c 295, pt of §1]



§576B-318 - Assistance with discovery.

[§576B-318]  Assistance with discovery.  A tribunal of this State may:

(1)  Request a tribunal of another state to assist in obtaining discovery; and

(2)  Upon request, compel a person over whom it has jurisdiction to respond to a discovery order issued by a tribunal of another state. [L 1997, c 295, pt of §1]



§576B-319 - Receipt and disbursement of payments.

[§576B-319]  Receipt and disbursement of payments.  A support enforcement agency or tribunal of this State shall disburse promptly any amounts received pursuant to a support order, as directed by the order.  The agency or tribunal shall furnish to a requesting party or tribunal of another state a certified statement by the custodian of the record of the amounts and dates of all payments received. [L 1997, c 295, pt of §1]



§576B-401 - Petition to establish support order.

ARTICLE 4.  ESTABLISHMENT OF SUPPORT ORDER

[§576B-401]  Petition to establish support order.  (a)  If a support order entitled to recognition under this chapter has not been issued, a responding tribunal of this State may issue a support order if:

(1)  The individual seeking the order resides in another state; or

(2)  The support enforcement agency seeking the order is located in another state.

(b)  The tribunal may issue a temporary child support order if:

(1)  The respondent has signed a verified statement acknowledging parentage;

(2)  The respondent has been determined by or pursuant to law to be the parent; or

(3)  There is other clear and convincing evidence that the respondent is the child's parent.

(c)  Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, the tribunal shall issue a support order directed to the obligor and may issue other orders pursuant to section 576B-305. [L 1997, c 295, pt of §1]

Case Notes

If a support order does not already exist pursuant to subsection (a), the provisions of subsection (b) allow the responding tribunal of this State to order the respondent to pay temporary child support if there is sufficient indication, as defined by the statute, that the respondent is indeed the child's parent; thus, the prepetition support awarded by the court was well within the powers afforded the court by this chapter.  96 H. 373 (App.), 31 P.3d 230.



§576B-501 - Employer's receipt of income withholding order of another state.

ARTICLE 5.  ENFORCEMENT OF ORDER OF ANOTHER STATE

WITHOUT REGISTRATION

§576B-501  Employer's receipt of income withholding order of another state.  An income withholding order issued in another state may be sent to the person or entity defined as the obligor's employer under sections 571-52, 571-52.2, 571-52.3, and 576E-16, without first filing a petition or comparable pleading or registering the order with a tribunal of this State. [L 1997, c 295, pt of §1; am L 2000, c 194, §4]



§576B-502 - Employer's compliance with income withholding order of another state.

[§576B-502]  Employer's compliance with income withholding order of another state.  (a)  Upon receipt of an income withholding order, the obligor's employer shall immediately provide a copy of the order to the obligor.

(b)  The employer shall treat an income withholding order issued in another state which appears regular on its face as if it had been issued by a tribunal of this State.

(c)  Except as otherwise provided in subsection (d) and section 576B-503, the employer shall withhold and distribute the funds as directed in the withholding order by complying with the terms of the order which specify:

(1)  The duration and the amount of periodic payments of current child support, stated as a sum certain;

(2)  The person or agency designated to receive payments and the address to which the payments are to be forwarded;

(3)  Medical support, whether in the form of periodic cash payment, stated as a sum certain, or ordering the obligor to provide health insurance coverage for the child under a policy available through the obligor's employment;

(4)  The amount of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal, and the obligee's attorney, stated as sums certain; and

(5)  The amount of periodic payments of arrearages and interest on arrearages, stated as sums certain.

(d)  An employer shall comply with the law of the state of the obligor's principal place of employment for withholding from income with respect to:

(1)  The employer's fee for processing an income withholding order;

(2)  The maximum amount permitted to be withheld from the obligor's income; and

(3)  The times within which the employer must implement the withholding order and forward the child support payment. [L 1997, c 295, pt of §1]



§576B-503 - Compliance with multiple income withholding orders.

[§576B-503]  Compliance with multiple income withholding orders.  If an obligor's employer receives multiple income withholding orders with respect to the earnings of the same obligor, the employer satisfies the terms of the multiple orders if the employer complies with the law of the state of the obligor's principal place of employment to establish the priorities for withholding and allocating income withheld for multiple child support obligees. [L 1997, c 295, pt of §1]



§576B-504 - Immunity from civil liability.

[§576B-504]  Immunity from civil liability.  An employer who complies with an income withholding order issued in another state in accordance with this article is not subject to civil liability to an individual or agency with regard to the employer's withholding of child support from the obligor's income as to that income withholding order. [L 1997, c 295, pt of §1]



§576B-505 - Penalties for noncompliance.

[§576B-505]  Penalties for noncompliance.  An employer who wilfully fails to comply with an income withholding order issued by another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this State. [L 1997, c 295, pt of §1]



§576B-506 - Contest by obligor.

[§576B-506]  Contest by obligor.  (a)  An obligor may contest the validity or enforcement of an income withholding order issued in another state and received directly by an employer in this State in the same manner as if the order had been issued by a tribunal of this State.  Section 576B-604 applies to the contest.

(b)  The obligor shall give notice of the contest to:

(1)  A support enforcement agency providing services to the obligee;

(2)  Each employer that has directly received an income withholding order; and

(3)  The person or agency designated to receive payments in the income withholding order; or if no person or agency is designated, to the obligee. [L 1997, c 295, pt of §1]



§576B-507 - Administrative enforcement of orders.

[§576B-507]  Administrative enforcement of orders.  (a)  A party seeking to enforce a support order or an income withholding order, or both, issued by a tribunal of another state may send the documents required for registering the order to a support enforcement agency of this State.

(b)  Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this State to enforce a support order or an income withholding order, or both.  If the obligor does not contest administrative enforcement, the order need not be registered.  If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to this chapter. [L 1997, c 295, pt of §1]



§576B-601 - Registration of order for enforcement.

ARTICLE 6.  ENFORCEMENT AND MODIFICATION OF SUPPORT ORDER

AFTER REGISTRATION

PART I.  REGISTRATION AND ENFORCEMENT OF SUPPORT ORDER

[§576B-601]  Registration of order for enforcement.  A support order or an income withholding order issued by a tribunal of another state may be registered in this State for enforcement. [L 1997, c 295, pt of §1]



§576B-602 - Procedure to register order for enforcement.

[§576B-602]  Procedure to register order for enforcement.  (a)  A support order or income withholding order of another state may be registered in this State by sending the following documents and information to the registering tribunal:

(1)  A letter of transmittal to the registering tribunal requesting registration and enforcement;

(2)  Two copies, including one certified copy, of all orders to be registered, including any modification of an order;

(3)  A sworn statement by the party seeking registration or a certified statement by the custodian of the records showing the amount of any arrearage;

(4)  The name of the obligor and, if known:

(A)  The obligor's address and social security number;

(B)  The name and address of the obligor's employer and any other source of income of the obligor; and

(C)  A description and the location of property of the obligor in this State not exempt from execution; and

(5)  The name and address of the obligee and, if applicable, the agency or person to whom support payments are to be remitted.

(b)  On receipt of a request for registration, the registering tribunal shall cause the order to be filed as a foreign judgment, together with one copy of the documents and information, regardless of their form.

(c)  A petition or comparable pleading seeking a remedy that must be affirmatively sought under other law of this State may be filed at the same time as the request for registration or later.  The pleading must specify the grounds for the remedy sought. [L 1997, c 295, pt of §1]



§576B-603 - Effect of registration for enforcement.

[§576B-603]  Effect of registration for enforcement.  (a)  A support order or income withholding order issued in another state is registered when the order is filed in a tribunal of this State.

(b)  A registered order issued in another state is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this State.

(c)  Except as otherwise provided in this article, a tribunal of this State shall recognize and enforce, but may not modify, a registered order if the issuing tribunal had jurisdiction. [L 1997, c 295, pt of §1]



§576B-604 - Choice of law.

[§576B-604]  Choice of law.  (a)  The law of the issuing state governs the nature, extent, amount, and duration of current payments and other obligations of support and the payment of arrearages under the order.

(b)  In a proceeding for arrearages, the statute of limitation under the laws of this State or of the issuing state, whichever is longer, applies. [L 1997, c 295, pt of §1]



§576B-605 - Notice of registration of order.

PART II. CONTEST OF VALIDITY OR ENFORCEMENT

§576B-605  Notice of registration of order.  (a)  When a support order or income withholding order issued in another state is registered, the registering tribunal shall notify the nonregistering party.  The notice must be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

(b)  The notice must inform the nonregistering party:

(1)  That a registered order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this State;

(2)  That a hearing to contest the validity or enforcement of the registered order must be requested within twenty days after notice;

(3)  That failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages and precludes further contest of that order with respect to any matter that could have been asserted; and

(4)  Of the amount of any alleged arrearages.

(c)  Upon registration of an income withholding order for enforcement, the registering tribunal shall notify the obligor's employer pursuant to sections 571-52, 571-52.2, 571-52.3, and 576E-16.

(d)  For the purposes of this section, service of the notice  shall be by personal service or certified mail, return receipt requested.  After initial service is effected, additional service upon a party shall be satisfied by regular mail to the party's last known address.  In any child support enforcement proceedings subsequent to an order, upon a showing that diligent effort has been made to ascertain the location of a party, notice of service of process shall be presumed to be satisfied upon delivery of written notice to the most recent residential or employer address on file with the state case registry. [L 1997, c 295, pt of §1; am L 1998, c 270, §2]



§576B-606 - Procedure to contest validity or enforcement of registered order.

§576B-606  Procedure to contest validity or enforcement of registered order.  (a)  A nonregistering party seeking to contest the validity or enforcement of a registered order in this State shall request a hearing within twenty days after notice of the registration.  The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrearages pursuant to section 576B-607.

(b)  If the nonregistering party fails to contest the validity or enforcement of the registered order in a timely manner, the order is confirmed by operation of law.

(c)  If a nonregistering party requests a hearing to contest the validity or enforcement of the registered order, the registering tribunal shall schedule the matter for hearing and give notice to the parties of the date, time, and place of the hearing.

(d)  For the purposes of this section, service of the notice of a hearing regarding the validity or enforcement of the registered order, shall be satisfied by regular mail to the party's last known address.  In any child support enforcement proceedings subsequent to an order, upon a showing that diligent effort has been made to ascertain the location of a party, notice of service of process shall be presumed to be satisfied upon delivery of written notice to the most recent residential or employer address on file with the state case registry. [L 1997, c 295, pt of §1; am L 1998, c 270, §3; am L 2001, c 48, §2]



§576B-607 - Contest of registration or enforcement.

[§576B-607]  Contest of registration or enforcement.  (a)  A party contesting the validity or enforcement of a registered order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

(1)  The issuing tribunal lacked personal jurisdiction over the contesting party;

(2)  The order was obtained by fraud;

(3)  The order has been vacated, suspended, or modified by a later order;

(4)  The issuing tribunal has stayed the order pending appeal;

(5)  There is a defense under the law of this State to the remedy sought;

(6)  Full or partial payment has been made; or

(7)  The statute of limitation under section 576B-604 precludes enforcement of some or all of the arrearages.

(b)  If a party presents evidence establishing a full or partial defense under subsection (a), a tribunal may stay enforcement of the registered order, continue the proceeding to permit production of additional relevant evidence, and issue other appropriate orders.  An uncontested portion of the registered order may be enforced by all remedies available under the law of this State.

(c)  If the contesting party does not establish a defense under subsection (a) to the validity or enforcement of the order, a tribunal of this State shall issue an order confirming the order. [L 1997, c 295, pt of §1]



§576B-608 - Confirmed order.

[§576B-608]  Confirmed order.  Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration. [L 1997, c 295, pt of §1]



§576B-609 - Procedure to register child support order of another state for modification.

PART III.  REGISTRATION AND MODIFICATION

OF CHILD SUPPORT ORDER

[§576B-609]  Procedure to register child support order of another state for modification.  A party or support enforcement agency seeking to modify, or to modify and enforce, a child support order issued in another state shall register that order in this State in the same manner provided in part I if the order has not been registered.  A petition for modification may be filed at the same time as a request for registration, or later.  The pleading must specify the grounds for modification. [L 1997, c 295, pt of §1]



§576B-610 - Effect of registration for modification.

[§576B-610]  Effect of registration for modification.  A tribunal of this State may enforce a child support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this State, but the registered order may be modified only if the requirements of section 576B-611 have been met. [L 1997, c 295, pt of §1]



§576B-611 - Modification of child support order of another state.

[§576B-611]  Modification of child support order of another state.  (a)  After a child support order issued in another state has been registered in this State, the responding tribunal of this State may modify that order only if section 576B-613 does not apply and after notice and hearing it finds that:

(1)  The following requirements are met:

(A)  The child, the individual obligee, and the obligor do not reside in the issuing state;

(B)  A petitioner who is a nonresident of this State seeks modification; and

(C)  The respondent is subject to the personal jurisdiction of the tribunal of this State; or

(2)  The child, or a party who is an individual, is subject to the personal jurisdiction of the tribunal of this State and all of the parties who are individuals have filed written consents in the issuing tribunal for a tribunal of this State to modify the support order and assume continuing, exclusive jurisdiction over the order.  However, if the issuing state is a foreign jurisdiction that has not enacted a law or established procedures substantially similar to the procedures under this chapter, the consent otherwise required of an individual residing in this State is not required for the tribunal to assume jurisdiction to modify the child support order.

(b)  Modification of a registered child support order is subject to the same requirements, procedures, and defenses that apply to the modification of an order issued by a tribunal of this State and the order may be enforced and satisfied in the same manner.

(c)  A tribunal of this State may not modify any aspect of a child support order that may not be modified under the law of the issuing state.  If two or more tribunals have issued child support orders for the same obligor and child, the order that controls and must be so recognized under section 576B-207 establishes the aspects of the support order which are nonmodifiable.

(d)  On issuance of an order modifying a child support order issued in another state, a tribunal of this State becomes the tribunal having continuing, exclusive jurisdiction. [L 1997, c 295, pt of §1]



§576B-612 - Recognition of order modified in another state.

[§576B-612]  Recognition of order modified in another state.  A tribunal of this State shall recognize a modification of its earlier child support order by a tribunal of another state which assumed jurisdiction pursuant to this chapter or a law substantially similar to this chapter and, upon request, except as otherwise provided in this chapter, shall:

(1)  Enforce the order that was modified only as to amounts accruing before the modification;

(2)  Enforce only nonmodifiable aspects of that order;

(3)  Provide other appropriate relief only for violations of that order which occurred before the effective date of the modification; and

(4)  Recognize the modifying order of the other state, upon registration, for the purpose of enforcement. [L 1997, c 295, pt of §1]



§576B-613 - Jurisdiction to modify child support order of another state when individual parties reside in this State.

[§576B-613]  Jurisdiction to modify child support order of another state when individual parties reside in this State.  (a)  If all of the parties who are individuals reside in this State and the child does not reside in the issuing state, a tribunal of this State has jurisdiction to enforce and to modify the issuing state's child support order in a proceeding to register that order.

(b)  A tribunal of this State exercising jurisdiction under this section shall apply the provisions of Articles 1 and 2, this article, and the procedural and substantive law of this State to the proceeding for enforcement or modification.  Articles 3, 4, 5, 7, and 8 shall not apply. [L 1997, c 295, pt of §1]



§576B-614 - Notice to issuing tribunal of modification.

[§576B-614]  Notice to issuing tribunal of modification.  Within thirty days after issuance of a modified child support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered.  A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises.  The failure does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction. [L 1997, c 295, pt of §1]



§576B-701 - Proceeding to determine parentage.

ARTICLE 7.  DETERMINATION OF PARENTAGE

[§576B-701]  Proceeding to determine parentage.  (a)  A tribunal of this State may serve as an initiating or responding tribunal in a proceeding brought under this chapter or a law or procedure substantially similar to this chapter, the Uniform Reciprocal Enforcement of Support Act, or the Revised Uniform Reciprocal Enforcement of Support Act to determine that the petitioner is a parent of a particular child or to determine that a respondent is a parent of that child.

(b)  In a proceeding to determine parentage, a responding tribunal of this State shall apply chapter 584 and the rules of this State on choice of law. [L 1997, c 295, pt of §1]



§576B-801 - Grounds for rendition.

ARTICLE 8.  INTERSTATE RENDITION

[§576B-801]  Grounds for rendition.  (a)  For purposes of this article, "governor" includes an individual performing the functions of governor or the executive authority of a state covered by this chapter.

(b)  The governor of this State may:

(1)  Demand that the governor of another state surrender an individual found in the other state who is charged criminally in this State with having failed to provide for the support of an obligee; or

(2)  On the demand by the governor of another state, surrender an individual found in this State who is charged criminally in the other state with having failed to provide for the support of an obligee.

(c)  A provision for extradition of individuals not inconsistent with this chapter applies to the demand even if the individual whose surrender is demanded was not in the demanding state when the crime was allegedly committed and has not fled therefrom. [L 1997, c 295, pt of §1]



§576B-802 - Conditions of rendition.

[§576B-802]  Conditions of rendition.  (a)  Before making a demand that the governor of another state surrender an individual charged criminally in this State with having failed to provide for the support of an obligee, the governor of this State may require a prosecutor of this State to demonstrate that at least sixty days previously the obligee had initiated proceedings for support pursuant to this chapter or that the proceeding would be of no avail.

(b)  If, under this chapter or a law substantially similar to this chapter, the Uniform Reciprocal Enforcement of Support Act, or the Revised Uniform Reciprocal Enforcement of Support Act, the governor of another state makes a demand that the governor of this State surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the governor may require a prosecutor to investigate the demand and report whether a proceeding for support has been initiated or would be effective.  If it appears that a proceeding would be effective but has not been initiated, the governor may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.

(c)  If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the governor may decline to honor the demand.  If the petitioner prevails and the individual whose rendition is demanded is subject to a support order, the governor may decline to honor the demand if the individual is complying with the support order. [L 1997, c 295, pt of §1]



§576B-901 - Uniformity of application and construction.

ARTICLE 9.  MISCELLANEOUS PROVISIONS

[§576B-901]  Uniformity of application and construction.  This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it. [L 1997, c 295, pt of §1]



§576B-902 - Short title.

[§576B-902]  Short title.  This chapter may be cited as the Uniform Interstate Family Support Act. [L 1997, c 295, pt of §1]






CHAPTER 576D - CHILD SUPPORT ENFORCEMENT

§576D-1 - Definitions.

§576D-1  Definitions.  For the purpose of this chapter:

"Absent parent" means a parent who is absent from the family, whether or not the parent is a debtor parent.

"Agency" means the child support enforcement agency established under section 576D-2.

"Child support" means payment for the necessary support and maintenance of a child as required by law that includes but is not limited to spousal support when being enforced in conjunction with child support or medical support when a court or administrative order requires the debtor parent to pay an amount in lieu of providing medical insurance coverage or to reimburse for maternity and delivery expenses incurred when the debtor parent's child was born.

"Compliance with an order of support" means that an obligor:

(1)  Is not delinquent in payments in an amount equal to or greater than the sum of payments for child support for a three-month period with regard to driver's licenses and recreational licenses and a six-month period with regard to professional and vocational licenses; or

(2)  Has obtained or maintained health insurance coverage as required by a child support order.

"Custodial parent" means a parent, guardian, or other person having custody of the child.

"Debtor parent" means any person who is delinquent in payment of child support payments or who owes a public assistance debt.

"Department" means the department of attorney general, unless otherwise specified.

"License" means any license, certification, registration, or permit issued by a licensing authority for recreational purposes, or to conduct a trade or business, including a license to practice a profession or vocation, or a license to operate any motor vehicle, boat, airplane, or helicopter.

"Licensing authority" means any unit of the state or county government, including agencies, departments, boards, commissions, or authorities, or any other entity within the State or county authorized by statute to grant or deny licenses.

"Obligor" means a responsible parent obligated by court or administrative order to pay child support.

"Office" means the office of child support hearings established pursuant to chapter 576E.

"Order of support" means a judgment, decree, or order, whether temporary, final, or subject to modification, issued by a court or an administrative agency of competent jurisdiction, for the support and maintenance of a child, including a child who has attained the age of majority under the law of the issuing state, or a child and the parent with whom the child is living, which provides for monetary support, health care, arrearages, or reimbursement, and which may include related costs and fees, interest and penalties, income withholding, attorney's fees, and other relief.  An order of support may include spousal support when ordered to be paid in conjunction with the support and maintenance of a child; provided that the spousal support provision in an order of support shall only be enforced by the agency when the support and maintenance of a child is being enforced.  An order of support may also include medical support when the debtor parent is ordered to pay an amount in lieu of providing medical insurance coverage or to reimburse for maternity and delivery expenses incurred when the debtor parent's child was born.

"Spousal support" means a legally enforceable obligation assessed against an individual for the support of a spouse or a former spouse who is living with a child or children for whom the individual also owes support.

"Title IV-A", "Title IV-B", "Title IV-C", "Title IV-D", and "Title IV-E" mean Title IV-A, Title IV-B, Title IV-C, Title IV-D, and Title IV-E, respectively, of the federal Social Security Act (August 14, 1935, Chapter 531, 49 Stat. 620), as amended. [L 1986, c 332, pt of §2; am L 1989, c 133, §2; am L 1996, c 13, §15; am L 1997, c 293, §26; am L 1998, c 83, §3 and c 153, §4; am L 2002, c 72, §3 and c 84, §1; am L 2006, c 43, §1]



§576D-2 - Designation of child support enforcement agency; duties.

§576D-2  Designation of child support enforcement agency; duties.  There is created the child support enforcement agency for the State as required under Title IV-D.  The agency shall be within the department of the attorney general.  The child support enforcement agency shall:

(1)  Be responsible for formulating the state child support enforcement plan as required under Title IV-D; and

(2)  Administer this chapter consistent with Title IV-D and applicable state laws. [L 1986, c 332, pt of §2; am L 1996, c 13, §16]



§576D-3 - Obtaining or enforcing child support.

§576D-3  Obtaining or enforcing child support.  (a)  The agency shall undertake any legal or administrative action to secure support for a child by enforcing an existing court order or obtaining a court order of support.

(b)  To carry out its responsibilities imposed under this chapter, the agency, through the offices of the corporation counsel, the county attorneys, or the attorney general, may commence or appear in any proceeding before any court or administrative agency for the purpose of establishing paternity for children born out of wedlock or for the purpose of obtaining, enforcing, or modifying an order of support on behalf of any dependent or any other person for whom the agency has a duty to obtain or enforce an order for support under this chapter.  The agency may commence or appear in any action on its own behalf, on behalf of any dependent child or custodial parent, or on behalf of any other person for whom the agency has a duty to obtain or enforce an order of support under this chapter.  The agency shall obtain or enforce a child support order for the following children:

(1)  A child on whose behalf public assistance payments have been or are being made;

(2)  A child on whose behalf foster care payments have been or are being made under Title IV-E; or

(3)  Any other child, if a parent, guardian, or person having custody applies to the agency for assistance in obtaining or enforcing a child support order with respect to the child, regardless of whether public assistance payments have been made on the child's behalf. [L 1986, c 332, pt of §2; am L 1988, c 200, §4; am L 1994, c 24, §1; am L 1996, c 178, §1; am L 2005, c 26, §1]

Case Notes

Child support enforcement agency was authorized, under §584-6(a), §576D-4, and this section, to bring action to establish paternity of a child, "born out of wedlock" for purposes of subsection (b), where mother, though married to husband at time child was born, alleged that appellant, and not husband, was child's natural father.  88 H. 159 (App.), 963 P.2d 1135.



§576D-4 - Establishment of paternity.

[§576D-4]  Establishment of paternity.  When necessary to obtain child support for a child under section 576D-3, the agency shall take any legal or administrative action to establish the paternity of the child.  The agency shall undertake the action on behalf of the State, child, custodial parent of the child, or any other person for whom the agency has a duty to obtain or enforce a child support order. [L 1986, c 332, pt of §2]

Case Notes

Child support enforcement agency was authorized, under §584-6(a), §576D-3, and this section, to bring action to establish paternity of a child, "born out of wedlock" for purposes of §576D-3(b), where mother, though married to husband at time child was born, alleged that appellant, and not husband, was child's natural father.  88 H. 159 (App.), 963 P.2d 1135.



§576D-5 - Fee for obtaining or enforcing nonpublic assistance order.

§576D-5  Fee for obtaining or enforcing nonpublic assistance order.  (a)  The agency shall require the payment of a reasonable fee on the application of a person under section 576D-3(b)(3) who is not receiving public assistance for support of the child for assistance in obtaining or enforcing a child support order.  The payment and amount of the fee shall be in compliance with applicable federal regulations promulgated under Title IV-D.

(b)  In the case of an individual who has never received public assistance for the support of a child under Title IV-A and for whom the State has collected not less than $500 of support, the agency shall impose an annual fee of $25 for each case in which Title IV-D services were furnished, which shall be retained in accordance with Title IV-D requirements; provided that the $25 shall not be retained from the first $500 so collected.  Any fee collected shall be maintained by the agency and used as required under Title IV-D. [L 1986, c 332, pt of §2; am L 2007, c 167, §1]



§576D-6 - Other duties of agency.

§576D-6  Other duties of agency.  (a)  The agency shall:

(1)  Establish a state parent locator service for the purpose of locating absent and custodial parents;

(2)  Cooperate with other states in:

(A)  Establishing paternity, if necessary;

(B)  Locating an absent parent who is present in the State and against whom any action is being taken under a Title IV-D program in any other state; and

(C)  Securing compliance by an absent parent with a support order issued by a court of competent jurisdiction in another state;

(3)  Perform periodic checks of whether a parent is collecting unemployment compensation and, if so, to arrange, either through agreement with the parent or by bringing legal process, to have a portion of the compensation withheld, to fulfill the parent's child support obligations;

(4)  Notify annually each custodial parent, guardian, protective payee, or other person having custody of the child of an Aid to Families with Dependent Children family of the amount of child support collected on behalf of the child in the family.  For the purpose of this section, "Aid to Families with Dependent Children family" means a family that receives financial assistance under the federal Aid to Families with Dependent Children program or its successor;

(5)  Establish and use procedures that shall require a debtor parent to give security, post bond, or give some other guarantee to secure payment of delinquent child support.  The procedures shall apply to all debtor parents of children described under section 576D-3.  The procedures shall include advance notice to the debtor parent in full compliance with the State's procedural due process requirements.  The agency shall develop guidelines, which are available to the public, to determine whether the case is inappropriate for application of this requirement;

(6)  Establish and use procedures by which information regarding the name of the debtor parent and the amount of delinquent child support owed by a debtor parent residing in the State will be made available to any consumer reporting agency as defined in section 603(f) of the Fair Credit Reporting Act.  The procedures shall be effectuated upon the agency being authorized to provide Title IV-D services, and shall include provisions on advance notice to the debtor parent whose information is being reported of the procedures, which shall be in full compliance with the State's procedural due process requirements, to contest the accuracy of the information;

(7)  Establish and use procedures that will enforce liens against the real and personal property of a debtor parent who owes overdue support and who resides or owns property in the State.  The agency shall further establish guidelines that are available to the public to determine whether the case is inappropriate for application of this paragraph;

(8)  Establish and use procedures for the notification of a custodial parent that any income tax refund setoff under section 231-53 shall be retained by the State in cases where medical support rights have been assigned to the State and the income tax refund setoff is applied to amounts designated in the child support order for medical purposes;

(9)  Establish and use procedures for prompt reimbursements of overpayments of child support debts from income tax refund setoffs under section 231-53. The procedures shall provide for the reimbursements to be made by the custodial parent or agency;

(10)  Establish and use procedures for periodic review and modification of child support orders in accordance with Title IV-D;

(11)  Provide notice not less than once every three years to those parents subject to an order of support informing the parents of their right to request the agency to review and, if appropriate, adjust the order of support pursuant to the guidelines established under section 576D-7;

(12)  Establish and operate a state case registry that contains records of:

(A)  Each case in which services are being provided by the agency under the state plan; and

(B)  Each support order established or modified in the State on or after October 1, 1998.

The records shall use standardized data elements for both parents, including but not limited to names, residential and mailing addresses, telephone numbers, driver's license numbers, names, addresses, and telephone number of the party's employer, social security numbers and other uniform identification numbers, dates of birth, and case identification numbers, and contain any other information as required by the United States Secretary of Health and Human Services.  In each case with respect to subparagraph (A) and where a support order has been established, the case record shall include the amount of monthly or other periodic support owed under the order, and other amounts, including but not limited to arrearages, due under the order, the amounts collected under the order, the birthdate of any child for whom the order requires the provision of support, and the amount of any lien imposed;

(13)  Perform other duties required under chapter 576B, the Uniform Interstate Family Support Act; and

(14)  Perform other duties required under Title IV-D.

(b)  The procedures required under subsection (a)(5), (6), (7), (8), (9), and (10) shall be established by rule in accordance with chapter 91. [L 1986, c 332, pt of §2; am L 1991, c 182, §1; am L 1994, c 24, §2; am L 1995, c 137, §1; am L 1996, c 25, §2; am L 1997, c 293, §27; am L 1998, c 153, §5; am L 2008, c 178, §1]

Case Notes

With the consent of the payor-parent, the family court is authorized to enter an order barring the payor-parent, for a period of three years, from seeking a reduction in court-ordered child support.  101 H. 37 (App.), 61 P.3d 548.



§576D-7 - Guidelines in establishing amount of child support.

§576D-7  Guidelines in establishing amount of child support.  (a)  The family court, in consultation with the agency, shall establish guidelines to establish the amount of child support when an order for support is sought or being modified under this chapter.  The guidelines shall be based on specific descriptive and numeric criteria and result in a computation of the support obligation.

The guidelines may include consideration of the following:

(1)  All earnings, income, and resources of both parents; provided that earnings be the net amount, after deductions for taxes, and social security.  Overtime and cost of living allowance may be deducted where appropriate;

(2)  The earning potential, reasonable necessities, and borrowing capacity of both parents;

(3)  The needs of the child for whom support is sought;

(4)  The amount of public assistance which would be paid for the child under the full standard of need as established by the department;

(5)  The existence of other dependents of the obligor parent;

(6)  To foster incentives for both parents to work;

(7)  To balance the standard of living of both parents and child and avoid placing any below the poverty level whenever possible;

(8)  To avoid extreme and inequitable changes in either parent's income depending on custody; and

(9)  If any obligee parent (with a school age child or children in school), who is mentally and physically able to work, remains at home and does not work, thirty (or less) hours of weekly earnings at the minimum wage may be imputed to that parent's income.

(b)  The guidelines shall be:

(1)  Applied statewide;

(2)  To simplify the calculations as much as practicable;

(3)  Applied to ensure, at a minimum, that the child for whom support is sought benefits from the income and resources of the obligor parent on an equitable basis in comparison with any other minor child of the obligor parent;

(4)  Established by October 1, 1986; and

(5)  Transmitted to the agency and all family court judges when available or updated, and shall be considered by the judges in the establishment of each child support order.

(c)  The family court, in consultation with the agency, shall update the guidelines at least once every four years.

(d)  The establishment of the guidelines or the adoption of any modifications made to the guidelines set forth in this section may constitute a change in circumstances sufficient to permit review of the support order.  A material change of circumstances will be presumed if support as calculated pursuant to the guidelines is either ten per cent greater or less than the support amount in the outstanding support order.  The most current guidelines shall be used to calculate the amount of the child support obligation.

(e)  The responsible or custodial parent for which child support has previously been ordered shall have a right to petition the family court or the child support enforcement agency not more than once every three years for review and adjustment of the child support order without having to show a change in circumstances.  The responsible or custodial parent shall not be precluded from petitioning the family court or the child support enforcement agency for review and adjustment of the child support order more than once in any three-year period if the second or subsequent request is supported by proof of a substantial or material change of circumstances. [L 1986, c 332, pt of §2; am L 1987, c 305, §1; am L 1990, c 176, §7; am L 1991, c 216, §1; am L 1992, c 115, §1 and c 246, §1; am L 1997, c 293, §28 and c 294, §2]

Case Notes

Family court's discretion in ordering child support was substantially reduced by guidelines.  7 H. App. 171, 749 P.2d 478.

Noncustodial parent's current financial situation should have been considered.  8 H. App. 446, 808 P.2d 1279.

Amended child support guidelines established pursuant to section include categories of primary child support, standard of living adjustment, and private education expense.  9 H. App. 184, 828 P.2d 1291.

Whether net income earned by an adult-student-son or daughter is "exceptional circumstance", discussed.  86 H. 368 (App.), 949 P.2d 208.

In the case of a self-employed parent, there should be careful scrutiny by agency/courts as to the reasonableness and appropriateness of business decisions that lessen the amount of income available for child support.  87 H. 178 (App.), 953 P.2d 209.

Neither expenses for a second vehicle nor preschool expenses of another child of non-custodial obligor parent supported a finding of exceptional circumstance.  88 H. 456 (App.), 967 P.2d 653.

With the consent of the payor-parent, the family court is authorized to enter an order barring the payor-parent, for a period of three years, from seeking a reduction in court-ordered child support.  101 H. 37 (App.), 61 P.3d 548.

Where mother had a right to petition the child support enforcement agency (CSEA) for a review of the child support amount, pursuant to subsection (e) and 45 C.F.R. §§303.2(b), 303.4(c), 303.8 and 302.33, family court abused its discretion by ordering CSEA to close its case on father.  118 H. 268 (App.), 188 P.3d 782.



§576D-8 - Transmittal of money collected to department of human services.

§576D-8  Transmittal of money collected to department of human services.  The moneys collected by the agency on behalf of the department of human services shall be transmitted to the department of human services as required by Title IV-D of the Social Security Act. [L 1986, c 332, pt of §2; am L 1987, c 339, §4; am L 2002, c 72, §4]



§576D-9 - Incentive payments to State and political subdivision.

[§576D-9]  Incentive payments to State and political subdivision.  If one or more political subdivisions of the State participate in the costs of carrying out the child support enforcement activities during any particular period, each such subdivision shall be entitled to receive an appropriate share of any federal incentive payments made to the State for such period.  The exact amount of the share shall be determined by taking into account the efficiency and effectiveness of the activities carried out by the political subdivisions, and measured by a standard methodology which shall be developed by the agency, for passing through an appropriate share of its incentive payment to participating political subdivisions. [L 1986, c 332, pt of §2]



§576D-10 - Collection and disbursal of child support; direct payment exception.

§576D-10  Collection and disbursal of child support; direct payment exception.  (a)  The agency shall collect and disburse child support payments when an order requires the collection and disbursal.  In the event of any default by the obligor, upon notification of the default by the custodial parent, the agency shall proceed against the obligor for the arrearage and the agency shall have jurisdiction over future child support payments.  Notwithstanding any other law to the contrary, the agency shall maintain a special interest bearing account for child support payments.  Moneys collected by the agency for child support payments shall not be deposited into the state treasury, but shall be deposited into this account.  Moneys to be disbursed by the agency for child support payments shall be disbursed from this account without appropriation or allotment.  The interest realized from this account shall be used:

(1)  For related costs of the maintenance and operation of the account; and

(2)  To improve the child support enforcement agency's ability to promptly disburse payments to the custodial parent.

The balance shall be deposited into the state treasury to the credit of the general fund.

(b)  Any child support payments required by a court order effective on June 30, 1986, to be made to a court or clerk of the court and disbursed to a custodial parent shall be made to the agency after June 30, 1986.  The agency shall disburse the payments as appropriate under the court order.

(c)  Other than for child support payments disbursed to the department of human services or to another agency administering a program under Title IV-D of the federal Social Security Act, the custodial parent shall elect to receive child support payments from the agency by means of an electronic benefits transfer system or by directly depositing the amount into an account designated by the custodial parent.  If an election is not made, the agency shall determine whether the disbursement of child support payments shall be by means of an electronic benefits transfer system or by an alternate method of disbursement that complies with the time frame required under Title IV-D of the federal Social Security Act.

(d)  At the time a child support obligation is first established or at any time thereafter, the court may approve an alternative arrangement for the direct payment of child support from the obligor to the custodial parent as an exception to the provisions for income withholding through the agency, as required by sections 571-52.2(a)(1), 571-52.3, and 576E-16(a).

(e)  The court may approve an alternative arrangement for the direct payment of child support where either:

(1)  The obligor or custodial parent demonstrates and the court finds that there is good cause not to require immediate withholding; or

(2)  A written agreement is reached between the obligor and the custodial parent and signed by both parties;

provided that in either case where child support has been ordered previously, an alternative arrangement for direct payment shall be approved only where the obligor provides proof of the timely payment of previously ordered support.  For purposes of this section, good cause to approve an alternative arrangement shall be based upon a determination by the court, either in writing or on the record, that implementing income withholding would not be in the best interests of the child.  Such a determination shall include a statement setting forth the basis of the court's conclusion.

(f)  Any alternative arrangement for direct payment shall provide that either parent may void the arrangement at any time and apply for services from the agency to act as agent to receive payments from the obligor parent.  The alternative arrangement for direct payment also shall provide that, if the subject dependents of the obligor parent commence receiving public assistance, including public assistance from the department of human services under chapter 346, foster care under section 571-48, Title IV-E or Title XIX of the federal Social Security Act (42 U.S.C. §1396), or if either parent applies for services from the agency, the agency may immediately void the direct payment arrangement by sending written notice by regular mail to the custodial and obligor parents at their last known addresses, as disclosed in the alternative arrangement agreement.

(g)  The alternative arrangement for direct payment agreement shall include the most recent addresses of the custodial and obligor parent.  If the obligor parent alleges direct payment of child support to the custodial parent after the subject dependents of the court-approved alternative arrangement become recipients of public assistance, including public assistance from the department of human services under chapter 346, foster care under section 571-48, Title IV-E or Title XIX of the federal Social Security Act (42 U.S.C. §1396), or after the custodial parent applies for services from the agency, and after receiving proper notification of the change of payee to the agency, then the obligor shall have the burden of proving that the child support payments were made by presenting written evidence, including canceled checks or receipts.

(h)  No alternative arrangement for direct payment shall be approved where the obligor or the custodial parent is receiving services under Title IV-D of the federal Social Security Act or where the dependents of the obligor receive public assistance, including public assistance from the department of human services under chapter 346, foster care under section 571-48, Title IV-E or Title XIX of the federal Social Security Act (42 U.S.C. §1396), or where the obligor owes child support for a period during which public assistance was provided to the child or children by the department of human services.

(i)  Any alternative arrangement for direct payment shall pertain only to the method of payment of child support.  The amount of child support shall be determined according to the child support guidelines pursuant to sections 576D-7 and 576E-15.

(j)  The alternative arrangement for direct payment shall become effective upon approval and filing by the court.  For any order approved pursuant to this section on or after October 1, 1998, each party shall send a certified copy of the order to the state case registry established under section 576D-6.

(k)  The agency shall not be required to maintain records while an order obtained pursuant to this section is in effect, except for any payments received and disbursed by the agency. [L 1986, c 332, pt of §2; am L 1987, c 323, §1; am L 1988, c 34, §1; am L 1992, c 246, §2; am L 1996, c 178, §2; am L 1997, c 294, §3; am L 1999, c 300, §3; am L 2002, c 31, §1 and c 72, §5; am L 2009, c 115, §2]

Case Notes

Where, after reviewing the applicable state and federal rules, there was no authority for the child support enforcement agency's (CSEA) voiding of the direct payment arrangement and directing payments to itself simply because mother applied for CSEA services, family court did not abuse its discretion by ordering CSEA to cease all collection and enforcement efforts against father who did not fail to comply with the child support order, but erred in finding that the CSEA had instituted "income withholding".  118 H. 268 (App.), 188 P.3d 782.

Where, pursuant to subsection (e), each party has the right to void the direct payment arrangement at any time and apply for collection and disbursement services from the child support enforcement agency (CSEA), family court abused its discretion by ordering mother to direct any future child support modification requests to the court and not to CSEA and by ordering CSEA not to open a future case on father and institute collection and enforcement efforts against father without the court's approval.  118 H. 268 (App.), 188 P.3d 782.



§576D-0010_0005

§576D–10.5  Liens.  (a)  Whenever any obligor through judicial or administrative process in this State or any other state has been ordered to pay an allowance for the support, maintenance, or education of a child, or for the support and maintenance of a spouse or former spouse in conjunction with child support, and the obligor becomes delinquent in those payments, a lien shall arise on the obligor's real and personal property and the obligor's real and personal property shall be subject to foreclosure, distraint, seizure, and sale, or notice to withhold and deliver, which shall be executed in accordance with this section or applicable state law.  No judicial notice or hearing shall be necessary prior to creation of such a lien.

(b)  Upon the establishment of an order of support for a prior period, a lien shall arise on the obligor's real and personal property and the obligor's real and personal property shall be subject to foreclosure, distraint, seizure, and sale, or notice to withhold and deliver, which shall be executed in accordance with this section or applicable state law.  No judicial notice or hearing shall be necessary prior to creation of such a lien.

(c)  Every order or judgment regarding child support filed in judicial or administrative proceedings in this State shall be recorded in the bureau of conveyances.  An order or judgment regarding child support filed in judicial or administrative proceedings of any other state may be recorded in the bureau of conveyances.  This recorded lien shall be deemed, at such time, for all purposes and without any further action, to procure a lien on land registered in the land court under chapter 501.  The statutory lien becomes effective when it arises under subsection (a) or (b) and shall attach to all interests in real or personal property then owned or subsequently acquired by the obligor including any interests not recorded with the bureau of conveyances or filed in the land court.

(d)  No fee shall be charged the child support enforcement agency or its designated counsel for recording or filing of the liens provided for in this section or for the recording or filing of any releases requested in conjunction with the liens.

(e)  A recorded order or judgment regarding child support or public assistance debt becomes effective and takes priority from the time it is recorded or the time the child support obligation described therein becomes delinquent, whichever is later.  A statutory lien that is provided for by and becomes effective under this section shall take priority over any unrecorded lien whenever acquired, except tax liens previously acquired.

(f)  A lien shall be enforceable by the child support enforcement agency or its designated counsel, by the obligee, or by another agency administering a program under Title IV-D of the federal Social Security Act, in the following manner:

(1)  By suit in the appropriate court;

(2)  By bringing an action in an administrative tribunal;

(3)  By filing and serving a notice of child support lien; or

(4)  By any lawful means of collection.

A notice of child support lien shall state the name and the last four digits only of the social security number (if available) of the obligor, the child support enforcement case number, the amount of the lien and the through date (if applicable), the accruing monthly amount, and the date on which the order or judgment regarding child support or public assistance debt was recorded with the bureau of conveyances.  The notice shall require that whoever is served with a notice of child support lien either satisfy the lien or obtain a release of the lien prior to disbursing any funds to the obligor.  The method of service of a notice of child support lien shall be by certified mail, return receipt requested, or by personal delivery to the individual or entity referred to.  A copy of the notice of child support lien shall also be sent to the obligor by regular mail at the obligor's last known address.  Upon service of a notice of child support lien, the individual or entity served shall withhold the amount of the lien from the proceeds of any estate, judgment, settlement, compromise, vacation or holiday pay, or other benefits due the obligor and deliver the funds to the child support enforcement agency.  For service effectuated by certified mail, an electronic copy or facsimile of the signature of the served individual or entity on certified mailers provided by the United States Postal Service shall constitute valid proof of service on the individual or entity.  A notice of child support lien may be amended from time to time until extinguished or released, each amendment taking effect upon proper service.  A notice of child support lien shall remain in effect until satisfied, extinguished, or released.

(g)  A lien shall be enforceable by the child support enforcement agency or its designated counsel or by another agency administering a program under Title IV-D of the Social Security Act without the necessity of obtaining a court order in the following manner:

(1)  By intercepting or seizing periodic or lump-sum payments from:

(A)  A state or local agency, including unemployment compensation, and other benefits; and

(B)  Judgments, settlements, and lotteries;

provided that unemployment compensation benefits may be intercepted only to the extent authorized by Section 303(e) of the Social Security Act;

(2)  By attaching and seizing assets of the obligor held in financial institutions;

(3)  By attaching public and private retirement funds; and

(4)  By imposing liens in accordance with this section and, in appropriate cases, to force the sale of property and distribution of proceeds.

These procedures shall be subject to due process safeguards, including, as appropriate, requirements for notice, opportunity to contest the action, and opportunity for an appeal on the record to an independent administrative or judicial tribunal.

(h)  The child support enforcement agency, its designated counsel or the obligee, where appropriate, shall issue certificates of release upon satisfaction of the lien.  Certificates of release of any real property shall be recorded in the bureau of conveyances or filed in the office of the assistant registrar of the land court.  Recordation of the certificate of release shall be the responsibility of the obligor.

(i)  If there is a dispute between the obligor and the child support enforcement agency concerning the amount of the child support lien, the obligor may request in writing an account review.  Upon receipt of a written request, the child support enforcement agency shall conduct a review of the obligor's account balance pursuant to its administrative rules.

(j)  Any person or entity failing to satisfy a notice of child support lien as required by this section, even though able to do so, shall be personally liable to the child support enforcement agency or the obligee for the full amount of all sums required to be withheld and delivered. [L 1989, c 304, §1; am L 1995, c 137, §2; am L 1997, c 293, §29; am L 2000, c 273, §1; am L 2001, c 95, §1; am L 2002, c 72, §§6, 7; am L 2009, c 115, §3]

Rules of Court

Enforcement of order for payment of support, see HFCR rule 69.



§576D-11 - Staff.

§576D-11  Staff.  The attorney general shall appoint, without regard to chapter 76:

(1)  An administrator;

(2)  An assistant administrator who shall serve as controller and whose duties shall include but not be limited to designing and implementing controls over all financial management systems, including electronic data processing systems, and developing an appropriate staffing plan;

(3)  An assistant administrator who shall serve as the policy administrator and whose duties shall include but not be limited to developing and implementing comprehensive policy and planning documents to guide operations to successful outcomes, including federal performance reporting and interstate activities; and

(4)  A staff attorney to serve as the supervisor of the administrative process activities and staff.

In addition, the attorney general shall appoint, pursuant to chapter 76, other personnel as may be required to discharge the functions of the child support enforcement agency.  The staff attorney shall not be considered to be a deputy attorney general under chapter 28. [L 1986, c 332, pt of §2; am L 1989, c 211, §10; am L 1990, c 281, §11; am L 1992, c 246, §3; am L 1994, c 24, §3; am L 1995, c 137, §3; am L 1997, c 293, §30; am L 2002, c 253, §150; am L 2008, c 178, §2]



§576D-12 - Protection of records; divulging confidential information prohibited; penalties.

§576D-12  Protection of records; divulging confidential information prohibited; penalties.  (a)  The agency and its agents shall keep records that may be necessary or proper in accordance with this chapter.  All applications and records concerning any individual or case shall be confidential.  The use or disclosure of information concerning any individual or case shall be limited to:

(1)  Persons duly authorized by the State or the United States in connection with their official duties, when their official duties are directly concerned with the administration and implementation of any child support enforcement plan or of a program approved by Title IV-A through E, or under Title II, X, XIV, XVI, XIX, or XX of the Social Security Act, including but not limited to any legal counsel working on behalf of the agency;

(2)  Disclosure to the extent necessary to provide information to family support payors or payees or their authorized representatives regarding payments received by the agency and the status of their support accounts; provided that the information shall be disclosed to an authorized representative only if the request is accompanied by a written waiver of the payor or payee concerned;

(3)  Disclosure to consumer reporting agencies as provided in section 576D-6(a)(6);

(4)  Other agencies or persons connected with the administration of any other federal or federally assisted program that provides assistance, in cash or in kind, or services, directly to individuals on the basis of need;

(5)  Employees acting within the scope and course of their employment with the department as may be approved by the agency;

(6)  Purposes directly connected with any investigation, enforcement, prosecution, or criminal, civil, or administrative proceeding conducted in connection with the administration of any plan or program in paragraph (1); and

(7)  Disclosure to the family court as may be deemed necessary by the family court for any case pending before a court or for purposes of implementation of section 571-51.5.

(b)  Disclosure to any committee or legislative body (federal, state, or county) of any information that identifies by name and address any applicant or recipient shall be prohibited.

(c)  The agency shall not disclose information relating to the location of one party or the child to another party if the agency knows a protective order has been entered with respect to the other party.  The agency shall not disclose information related to the location of one party or the child to another person if the agency has reason to believe that disclosure of the information to that person may result in physical or emotional harm to the party or the child.

(d)  When the Secretary of Health and Human Services or the Secretary's agent discloses information about a parent or child to a family court or hearings officer and advises that court or hearings officer that the Secretary has been notified that there is reasonable evidence of domestic violence or child abuse, the court or hearings officer shall determine whether disclosure to any other person of information received from the Secretary could be harmful to the parent or child and, if the court or hearings officer determines that disclosure to any other person could be harmful, the court or hearings officer shall not make any such disclosure.

(e)  The agency shall adopt and enforce such rules as may be necessary to prevent improper acquisition or use of confidential information.  Any information obtained pursuant to this section by officials, employees, or legal counsel working on behalf of the agency may be used in connection with their official duties or within the scope and course of their employment but not otherwise, and shall be kept in confidential records or files, which shall not be subject to any other law permitting inspection of government records.  The agency and its agents shall determine whether the inspection is in connection with the official duties or within the scope and course of employment.

(f)  The use of the records, and other communications of the agency or its agents by any other agency or department of the government to which they may be furnished, shall be limited to the purposes for which they are furnished.

(g)  Any person, including any person who is authorized by this section to obtain information, who, knowing the information obtained is from confidential records or files of the agency, intentionally discloses the information other than as authorized by law, or who intentionally or knowingly aids or abets in the inspection or disclosure of the applications or records by any person not authorized by this section to inspect such applications or records, shall be guilty of a misdemeanor, unless a greater penalty is otherwise provided by law.

(h)  Nothing in this section shall require the sealing of family court records or preclude the disclosure of information by the family court relating to any case pending before a court or for purposes of implementation of section 571-51.5. [L 1989,c 133, §1; am L 1991, c 145, §2; am L 1992, c 246, §4; am L 1997, c 293, §31; am L 1998, c 153, §6; am L 2002, c 84, §2; am L 2005, c 26, §2; am L 2006, c 42, §1]



§576D-13 - Suspension or denial of licenses.

§576D-13  Suspension or denial of licenses.  (a)  Upon a determination that an obligor is not in compliance with an order of support as defined in section 576D-1 or that an individual failed to comply with a subpoena or warrant relating to a paternity or child support proceeding, and that the obligor or individual is the holder of or an applicant for a license issued by a licensing authority in this State, the agency shall serve notice upon the obligor or individual of the agency's intent to certify the obligor or individual as noncompliant with an order of support or a subpoena or warrant relating to a paternity or child support proceeding, which shall direct the appropriate licensing authority to deny or suspend the license, or to deny the application for renewal, reinstatement, or restoration of such license.

(b)  The notice shall be sent by regular mail to both the last known address of record of the obligor or individual as shown in the records of the licensing authority and the address of record of the obligor or individual as shown in the agency's child support record.  For purposes of this section, the date of service means two days following the date of mailing.  The notice shall contain the following information:

(1)  Identification of the license, certificate, permit, or registration subject to suspension, nonrenewal, nonreinstatement, nonrestoration, or denial;

(2)  The name, social security number, if available, date of birth, if known, and each applicable child support case number or numbers of the obligor or individual;

(3)  The amount of the arrears, the amount of the monthly child support obligation, and reference to the support order upon which the support amount and arrears are based or the subpoena or warrant that the individual has failed to comply with;

(4)  A statement that the obligor or individual may contest the suspension, nonrenewal, nonreinstatement, nonrestoration, or denial of a license by requesting a hearing in writing within thirty days of the date of service of the notice of intent to suspend, not renew, not reinstate, not restore, or deny the license;

(5)  A statement that the obligor may contact the agency in writing within thirty days of the date of service of the notice and enter into a monthly payment agreement for the arrears owed, and if an agreement is entered into within thirty days of making contact with the agency, the agency shall not pursue the suspension, nonrenewal, nonreinstatement, nonrestoration, or denial of the license;

(6)  A statement that an individual not in compliance with a subpoena or warrant relating to a paternity or child support proceeding may contact the agency in writing within thirty days of the date of service of the notice and enter into an agreement to provide the information or appear at the proceedings, and if so, the agency shall not pursue the suspension, nonrenewal, nonreinstatement, nonrestoration, or denial of the license; and

(7)  A statement that if the obligor or individual makes a timely request as specified in paragraph (4), the agency shall stay the action until a decision is made.

(c)  The agency shall certify in writing to the licensing authority that the obligor is not in compliance with an order of support, or that the individual is not in compliance with a subpoena or warrant relating to a paternity or child support proceeding, and shall authorize the immediate suspension, nonrenewal, nonreinstatement, nonrestoration, or denial of any license held or applied for by the obligor or individual if the obligor or individual:

(1)  Fails to contact the agency in writing within thirty days of the date of service of the notice;

(2)  Is not in compliance with an order of support, or failed to comply with a subpoena or warrant relating to a paternity or child support proceeding, and does not timely enter into an agreement under subsection (d); or

(3)  Is delinquent in making periodic payments on a support arrearage pursuant to a written agreement with the child support enforcement agency under subsection (d).

The agency shall provide a copy of the certification to the obligor or individual.  Upon receipt of the certification, the licensing authority shall suspend any license that the obligor or individual holds or deny any license for which the obligor or individual applies without further review or hearing concerning the suspension, nonrenewal, nonreinstatement, nonrestoration, or denial.  Notwithstanding the provisions of any other law setting terms of suspension, revocation, denial, termination, or renewal, reinstatement, or restoration of a license, a certification issued by the agency suspending, not renewing, not reinstating, not restoring, or denying a license shall be implemented by the licensing authority and continue in effect until the licensing authority receives a written release of suspension or denial from the agency, the office of child support hearings, or the family court.

(d)  The obligor may enter into a payment agreement with the agency if the obligor makes contact with the agency within thirty days of the date of service of the notice, or the individual may either enter into an agreement to provide the information requested in the subpoena or appear at the proceeding required by the warrant.

(e)  If the obligor or the individual requests an administrative hearing in writing within thirty days of the date of service of the notice as provided in subsection (b), the office shall schedule a hearing to determine whether the obligor is not in compliance with a support order or whether the individual is not in compliance with a subpoena or warrant relating to a paternity or child support proceeding.  The hearing shall be conducted in accordance with chapters 91 and 576E.  The issues before the hearings officer shall be limited to whether the obligor is in compliance with an order of support or whether the individual is in compliance with a subpoena or warrant relating to a paternity or child support proceeding.  The hearings officer shall issue a written decision within ten days of the hearing.  If the hearings officer decides that the obligor is not in compliance with a support order or that the individual is not in compliance with a subpoena or warrant relating to a paternity or child support proceeding, the license held or applied for by the obligor or individual shall be denied or suspended and shall not be renewed, reinstated, or restored.

(f)  The decision of the hearings officer shall be final and shall be subject to judicial review as provided in chapter 91.  Any suspension or denial under this section shall not be stayed pending judicial review.

(g)  Upon receipt of the decision of the hearings officer that the obligor is not in compliance with a support order or that the individual is not in compliance with a subpoena or warrant relating to a paternity or child support proceeding, the agency shall certify in writing to the licensing authority that the obligor is not in compliance with an order of support, or that the individual is not in compliance with a subpoena or warrant relating to a paternity or child support proceeding, and shall authorize the immediate suspension, nonrenewal, nonreinstatement, nonrestoration, or denial of any license held or applied for by the obligor or individual.  The agency shall provide a copy of the certification to the obligor or individual.  Upon receipt of the certification, the licensing authority shall suspend any license that the obligor or individual holds or deny any license for which the obligor or individual applies without further review or hearing concerning the suspension, nonrenewal, nonreinstatement, nonrestoration, or denial.  Notwithstanding the provisions of any other law setting terms of suspension, revocation, denial, termination, or renewal, reinstatement, or restoration of a license, a certification issued by the agency suspending, not renewing, not reinstating, not restoring, or denying a license shall be implemented by the licensing authority and continue in effect until the licensing authority receives a written release of suspension or denial from the agency, the office of child support hearings, or the family court.

(h)  When the conditions that resulted in the suspension, nonrenewal, nonreinstatement, nonrestoration, or denial no longer exist, the agency shall provide the obligor or individual with written confirmation that the obligor is in compliance with the order of support or that the individual is in compliance with the subpoena or warrant relating to a paternity or child support proceeding, and the agency, office, or the family court shall issue an authorization canceling the certification in writing to the licensing authority.

(i)  If a license is suspended or denied under this section, any funds paid by the obligor or individual to the licensing authority shall not be refunded by the licensing authority, and the licensing authority may charge a fee for reinstating or restoring a license.  The licensing authority may also charge the obligor or individual a reasonable fee to cover the administrative costs incurred by the licensing authority in complying with this section.

(j)  The agency shall adopt rules necessary for the implementation and administration of this section.  The licensing authority shall adopt rules necessary for the implementation and administration of this section.  The appropriate licensing authority shall require that the social security number of any applicant for a professional license, driver's license, occupational license, recreational license, or marriage license be recorded on the application for those licenses.  The social security number shall be used solely for purposes of this chapter for child support enforcement and identification. [L 1997, c 293, pt of §6; am L 1998, c 83, §4; am L 2001, c 95, §2; am L 2006, c 43, §2]



§576D-14 - Implementation of income withholding.

§576D-14  Implementation of income withholding.  (a)  For cases being enforced under the Title IV-D state plan or for those parents applying to the agency for services, the income of an obligor who receives income on a periodic basis and who has a support obligation imposed by a support order issued or modified in the State before January 1, 1994, and issued or modified thereafter, if not otherwise subject to withholding, shall become subject to withholding as provided in subsection (b) if arrearages or delinquency occur, without the need for a judicial or administrative hearing.  The income of an obligor shall become subject to withholding without regard to whether there are arrearages or delinquency upon the agency receiving a request for income withholding from the obligee and a determination made by the agency that income withholding is appropriate, or upon the agency receiving a request for income withholding from the obligor.  The agency shall implement such withholding without the necessity of any application in the case of a child with respect to whom services are already being provided under Title IV-D and shall implement withholding on the basis of an application for services under Title IV-D in the case of any other child on whose behalf a support order has been issued or modified.  In either case, the withholding shall occur without the need for any amendment to the support order involved or for any further action by the court or other entity that issued the order.

(b)  If the obligor who receives income on a periodic basis becomes delinquent in making payments under a support order in an amount at least equal to the support payable for one month, the agency shall issue an income withholding order that shall include an amount to be paid towards the delinquency.  The income withholding order shall be in the standard format prescribed by Title IV-D of the Social Security Act, as amended by the child support enforcement agency.  The order shall be served upon the employer by regular mail, by personal delivery, or by transmission to the employer through electronic means.

(c)  Upon the agency's receipt of an interstate income withholding request from another jurisdiction, the agency may issue an income withholding order to collect the support imposed upon the obligor by a support order issued or modified by the other state.  The order shall include an amount adequate to ensure that past due payments and payments that will become due in the future under the terms of the support order will be paid.

(d)  A copy of the order shall be filed in the office of the clerk of the circuit court in the circuit where the order was issued.

(e)  Upon sending the order of income withholding to the employer, the agency shall send a notice of the withholding by regular mail to each obligor to whom subsections (b) and (c) apply.  The notice shall inform the obligor:

(1)  That the withholding has commenced;

(2)  That the obligor may request a hearing in writing within fourteen days of the date of the notice;

(3)  That, unless the obligor files a written request for a hearing within fourteen days of the date of the notice, the money received from the income withholding will be distributed to the custodial parent or, in an interstate case, the obligee in the other jurisdiction, or in the case where the children are receiving public assistance, to the State;

(4)  That the only defense to income withholding is a mistake of fact; and

(5)  Of the information that was provided to the employer with respect to the employer's duties pursuant to   section 576E-16.

(f)  The agency may delay the distribution of collections toward arrearages or delinquency until the resolution of any requested hearing regarding the arrearages or delinquency.

(g)  Upon timely receipt of a request for a hearing from the obligor pursuant to the notice provided under subsection (e), the agency shall refer the matter to the office and a hearing shall be conducted pursuant to chapters 91 and 576E.

(h)  Upon receiving an order of income withholding from the agency, the employer is subject to the requirements of section 576E-16(b) through (h).

(i)  In a case being enforced under the Title IV-D state plan or for those parents applying to the agency for services, the agency may enforce the existing order of support by sending to the employer by regular mail, by personal delivery, or by transmission through electronic means, a notice to withhold child support issued by the agency that reflects the terms and conditions specified in the order for support or income withholding order.  Upon receiving a notice to withhold child support, the employer is subject to the requirements of section 576E-16(b) to (h).

(j)  The agency may terminate income withholding by sending a notice to the employer by regular mail, by personal delivery, or by transmission through electronic means.  The notice shall be issued upon determination by the agency that the obligor no longer owes the child support or that the obligation is being satisfied through withholding by another employer.

(k)  The agency may adopt rules in accordance with chapter 91 as may be necessary to implement and administer income withholding under this section and sections 571-52, 571-52.2, 571-52.3, and 576E-16. [L 1997, c 293, pt of §6; am L 1998, c 83, §§5, 6; am L 2000, c 194, §5; am L 2001, c 95, §3; am L 2002, c 84, §3; am L 2005, c 26, §3; am L 2006, c 34, §2]



§576D-15 - Financial institution data match system.

§576D-15  Financial institution data match system.  (a)  The agency may enter into agreements with financial institutions doing business in the State to develop and operate a data match system for the purposes of support enforcement, using automated data exchanges to the maximum extent feasible.

(b)  The financial institution shall provide to the agency, on a quarterly basis, the name, record address, social security number or other taxpayer identification number, and other identifying information for each noncustodial parent who maintains an account at such institution and who owes past due support, as identified by the agency by name and social security number or other taxpayer identification number.  The information provided by the financial institution shall also include the name and last known address of all account holders of any account reported under this section.

(c)  In response to a notice of lien or levy, the financial institution, if holding assets on behalf of any noncustodial parent who is subject to a child support lien arising by operation of law against real and personal property for delinquent support owed by the noncustodial parent who resides in or owns property in the State shall accord those liens full faith and credit when the agency or other entity seeking to enforce the lien has complied with the procedural rules of the State and, if applicable, section 501-102, and shall surrender those assets to the agency or other entity seeking to enforce the lien, or encumber those assets in accordance with the lien.

(d)  The agency may pay a reasonable fee to a financial institution for conducting the data match provided for in this section, not to exceed the actual costs incurred by the institution.

(e)  A financial institution shall not be liable under any state law to any person for:

(1)  The disclosure of information to the agency under this section;

(2)  The encumbrance or surrender of any assets held by such financial institution in response to a notice of lien or levy issued by the agency as provided for in subsection (c); or

(3)  Any other action taken in good faith to comply with the requirements of this section.

(f)  Unless otherwise required by applicable law, a financial institution furnishing a report or providing information to the agency under this section shall not disclose to a depositor or an account holder that the name of such person has been received from or furnished to the agency; provided that an institution may disclose to its depositors or account holders that under the bank match system the agency has the authority to request certain identifying information on certain depositors or account holders.  If an institution wilfully violates this section, the institution shall pay to the agency the lesser of $1,000 or the amount on deposit or in the account of the person to whom such disclosure was made.  An institution shall incur no obligation or liability to a depositor or account holder or any other person arising from the furnishing of a report or information to the agency under this section, or from the failure to disclose to a depositor or account holder that the name of such person was included in a list furnished by the agency or in a report furnished by the institution to the agency.  An institution may charge an account levied on by the agency a fee, as determined by the agency, of not less than $20 nor more than $50 which shall be deducted from such account prior to remitting any funds to the agency.

(g)  For purposes of this section:

"Account" means a demand deposit account, checking or negotiable withdrawal order account, savings account, time deposit account, or a money-market mutual fund account.

"Financial institution" means every financial institution doing business in the State, as defined in section 412:1-109, and the term also includes but is not limited to any benefit association, insurance company, safe deposit company, money-market mutual fund, or entity similar to the foregoing authorized to do business in the State.

"Financial record" means the same as the term in section 1101 of the Right to Financial Privacy Act of 1978 (12 U.S.C. §3401).

"Money-market mutual fund" means every regulated investment company within the meaning of section 851(a) of the Internal Revenue Code of 1986, as amended, which seeks to maintain a constant net asset value of one dollar in accordance with 17 C.F.R. §270.2a-7. [L 1997, c 293, pt of §6; am L 2001, c 95, §4; am L 2009, c 115, §4]



§576D-16 - Duty of employers to report new hires to the agency; civil penalties for failure to comply with reporting; national new hire directory.

[§576D-16]  Duty of employers to report new hires to the agency; civil penalties for failure to comply with reporting; national new hire directory.  (a)  Beginning October 1, 1998, each employer in the State shall report to the agency within twenty days of hire the name, address, and social security number of each new employee along with the name, federal identification number, and address of the employer.  Each report shall be made on a W-4 form or its equivalent, and may be transmitted by first class mail, magnetically, or electronically.  If an employer is transmitting reports to the agency magnetically or electronically, the report shall be transmitted twice monthly not less than twelve days nor more than sixteen days apart.  The agency shall maintain these reports as the state directory of new hires.

(b)  Employers failing to report the information required in subsection (a) shall be subject to a civil penalty of $25 or, if the failure is the result of a conspiracy between the employer and the employee not to supply the required report or to supply a false or incomplete report, a $500 fine.

(c)  Within three working days after the date information is reported to the agency's state directory of new hires, the agency shall furnish the information to the national directory of new hires.  The agency shall furnish extracts of the reports required to the national directory of new hires on a quarterly basis concerning the wages and compensation paid to individuals, by such dates, in such format, and containing such information as the United States Secretary of Health and Human Services shall specify in regulations. [L 1997, c 293, pt of §6]



§576D-17 - Violations; penalties.

§576D-17  Violations; penalties.  (a)  Unless otherwise provided, any person or entity in the State including for-profit, nonprofit, and labor organizations, and any agency, board, commission, authority, court, or committee of the State or its political subdivisions that knowingly, intentionally, or wilfully violates any section of this chapter or any request of the agency pursuant to this chapter shall be guilty of a petty misdemeanor.

(b)  The agency may establish, through administrative rules, a system of fines for failure to promptly respond to the agency's request for information, which may be levied without the necessity of a court order. [L 1997, c 293, pt of §6; am L 2002, c 84, §4]



§576D-18 - Investigators; access to information.

§576D-18  Investigators; access to information.  (a)  The attorney general shall commission child support enforcement investigators who shall have all powers and authority of a police officer or a deputy sheriff to fulfill their official responsibilities; provided that a person so appointed and commissioned shall not carry firearms.

(b)  The duties of the commissioned investigators shall be to locate absent parents for the establishment of paternity, and for obtaining and enforcing orders of support.

(c)  The agency and other state or territorial agencies administering a program under Title IV-D shall have access, including automated inquiry access, to the records of all entities in the State for information on the employment, compensation, and benefits of any individual member, employee, or contractor of the entity, to accomplish the purposes of the child support program.  The entities include but are not limited to for-profit, nonprofit, and labor organizations, and any agency, board, commission, authority, court, or committee of the State or its political subdivisions, notwithstanding any provision for confidentiality.  Subject to safeguards on privacy and confidentiality and subject to the nonliability of entities that afford access under this section, the agency and other state or territorial agencies administering a program under Title IV-D shall also have access to records held by private entities with respect to individuals who owe or are owed support, or against or with respect to whom a support obligation is sought consisting of:

(1)  The names and addresses of individuals and the names and addresses of the employers of such individuals as appearing in customer records of public utilities and cable television companies, pursuant to an administrative subpoena authorized pursuant to section 576E-2; and

(2)  Information, including information on assets and liabilities, on such individuals held by financial institutions.

(d)  Other federal, state, and territorial agencies conducting activities under the Title IV-D program shall have access to any system used by the State to locate an individual for purposes relating to motor vehicles or law enforcement.

(e)  Notwithstanding section 338-18, the agency, through the offices of county corporation counsels, county attorneys, or the attorney general, shall have access, including automated inquiry access, to the public health statistics records of the department of health and may make only such use of identifying information in those records as is necessary for purposes consistent with Title IV-D and applicable state laws.  The United States Secretary of Health and Human Services or the Secretary's agent, notwithstanding section 338-18, shall also have access, including automated inquiry access, to the public health statistics records of the department of health solely for purposes of funding and oversight under Title IV-D. [L 1997, c 293, pt of §6; am L 1998, c 153, §7; am L 2002, c 84, §5; am L 2004, c 80, §2]






CHAPTER 576E - ADMINISTRATIVE PROCESS FOR CHILD SUPPORT ENFORCEMENT

§576E-1 - Definitions.

§576E-1  Definitions.  As used in this chapter, unless the context otherwise requires:

"Administrative order" means the order resulting from an administrative adjudication by a hearings officer or the attorney general, through the agency, of the final disposition of a matter before the agency.

"Agency" means the child support enforcement agency established by section 576D-2.

"Arrearage" means past due child support under an existing court or administrative order.

"Child support" means payment for the necessary support and maintenance of a child as required by law that includes but is not limited to spousal support when being enforced in conjunction with child support or medical support when a court or administrative order requires the debtor parent to pay an amount in lieu of providing medical insurance coverage or to reimburse for maternity and delivery expenses incurred when the debtor parent's child was born.

"Compliance with an order of support" means that an obligor:

(1)  Is not delinquent in payments in an amount equal to or greater than the sum of payments which would become due for child support, for a three-month period with regard to driver's and recreational licenses and for a six-month period with regard to professional and vocational licenses;

(2)  Is not delinquent in making periodic payments on a support arrearage pursuant to a written agreement with the child support enforcement agency under section 576D-13(d); or

(3)  Has obtained or maintained health insurance coverage as required by a child support order.

"Court" means the family courts of this State and, when the context requires, a court or agency of any other state having jurisdiction to establish, modify, and enforce support obligations.

"Custodial parent" means a parent, guardian, or other person having physical custody of the child.

"Department" means the department of the attorney general.

"Dependent child" means any person to whom a duty of support is owed.

"Duty of support" means any duty of support imposed or imposable by law, or by any court order, decree, or judgment, whether interlocutory or final or whether incidental to a proceeding for divorce, judicial separation, separate maintenance, or otherwise, and includes the duty to pay arrearages of support past due and unpaid.

"Employee" means any person working for another for hire, including but not limited to, an individual employed in domestic service or at a family's or person's home or any individual employed by the individual's parent or spouse, or independent contractors.

"Employer" means any person who uses or engages the services of any person in exchange for the payment of wages or other means of exchange, including the United States government, the State, and any political subdivision thereof, and anyone who is or shall become obligated for payment of income.

"Hearings officer" means a public official appointed and commissioned pursuant to section 576E-10.

"License" means any license, certification, registration, or permit issued by a licensing authority for recreational purposes, or to conduct a trade or business, including a license to practice a profession or vocation, or a license to operate any motor vehicle, boat, airplane, or helicopter.

"Licensing authority" means any unit of the State or county government, including agencies, departments, boards, commissions, or authorities, or any other entity within the State or county authorized by statute to grant or deny licenses.

"Obligee" means any person to whom payments are required to be made under the terms of a court or administrative order for child support, or child support and spousal support.

"Obligor" means a responsible parent obligated by court or administrative order to pay child support.

"Office" means the office of child support hearings established pursuant to section 576E-10.

"Order of support" means a judgment, decree, or order, whether temporary, final, or subject to modification, issued by a court or an administrative agency of competent jurisdiction, for the support and maintenance of a child, including a child who has attained the age of majority under the law of the issuing state, or a child and the parent with whom the child is living, which provides for monetary support, health care, arrearages, or reimbursement, and which may include related costs and fees, interest and penalties, income withholding, attorney's fees, and other relief.  An order of support may include spousal support when ordered to be paid in conjunction with the support and maintenance of a child; provided that the spousal support provision in an order of support shall only be enforced by the agency when the support and maintenance of a child is being enforced.  An order of support may also include medical support when the debtor parent is ordered to pay an amount in lieu of providing medical insurance coverage or to reimburse for maternity and delivery expenses incurred when the debtor parent's child was born.

"Party" means each person or agency named or admitted as a party, or properly seeking and entitled as of right to be admitted as a party, including but not limited to the custodial parent and the responsible parent.

"Public assistance" means any cash paid or medical assistance provided by the department of human services to or for the benefit of any dependent child, including amounts paid to or on behalf of the child's custodian.

"Responsible parent" means any person who does not have physical custody of the child and who has a legal duty of support.

"Spousal support" means a legally enforceable obligation assessed against an individual for the support of a spouse or a former spouse who is living with a child or children for whom the individual also owes support.

"Support order" means an obligation determined by a court or duly authorized administrative agency, for the maintenance of a dependent child, which is owed to or on behalf of the child, or to the parent or custodian with whom the child is living.

"Uniform statewide procedures" means a written set of instructions prepared by the agency which describe step by step actions to be taken by agency personnel in the performance of duties under this chapter. [L 1988, c 154, pt of §2; am L 1990, c 176, §8; am L 1993, c 251, §§1, 2; am L 1994, c 105, §§1, 2; am L 1997, c 293, §32; am L 1998, c 83, §7 and c 153, §8; am L 2002, c 72, §8 and c 84, §6; am L 2003, c 3, §21]



§576E-2 - Attorney general; powers.

§576E-2  Attorney general; powers.  Notwithstanding any other law to the contrary, the attorney general, through the agency and the office, shall have concurrent jurisdiction with the court in all proceedings in which a support obligation is established, modified, or enforced, including but not limited to proceedings under chapters 571, 580, 584, and 576B.  The attorney general, through the agency and the office, may establish, modify, suspend, terminate, and enforce child support obligations and collect or enforce spousal support using the administrative process provided in this chapter on all cases for which the department has a responsibility under Title IV-D of the Social Security Act, including but not limited to welfare and nonwelfare cases in which the responsible parent is subject to the department's jurisdiction, regardless of the residence of the children for whom support is sought.  These powers shall include but not be limited to the power to:

(1)  Conduct investigations into the ability of parties to pay support and into nonpayment of support;

(2)  Administer oaths, issue subpoenas, and require production of books, accounts, documents, and evidence;

(3)  Establish, modify, suspend, terminate, or enforce a child support order and to collect or enforce a spousal support order in conjunction with a child support order;

(4)  Determine that a party has not complied with a court or administrative order of support and make recommendations to the court or other agency with respect to contempt or other appropriate proceedings;

(5)  Establish arrearage;

(6)  Establish an order for child support for periods which public assistance was provided to the child or children by the department of human services;

(7)  Order and enforce assignment of future income under section 576E-16, chapter 571, and section 576D-14;

(8)  Exercise the powers and authority described in this section, notwithstanding the existence of a prior court or administrative order of support issued by another state or foreign jurisdiction, except as modified or limited by this chapter;

(9)  Determine that an obligor owes past-due support with respect to a child receiving assistance under a state program funded under Title IV-A of the Social Security Act, including Aid to Families with Dependent Children and Temporary Assistance to Needy Families and petition the court to issue an order that requires the obligor to pay such support in accordance with a plan approved by the court or, if the obligor is subject to such a plan and is not incapacitated, participate in work activities, as defined in 42 U.S.C. §607(d), as the court deems appropriate;

(10)  Order genetic testing pursuant to chapter 584 for the purpose of establishing paternity, with payment of costs to be made by the agency, subject to recoupment by the State from the father or the mother, if appropriate, if paternity is established, and to also order additional testing in any case if an original test result is contested, upon request and advance payment by the contestant;

(11)  Exercise the powers and authority described in this section, notwithstanding the existence of a prior court or administrative order of support issued by another state or foreign jurisdiction, except as modified or limited by this chapter and chapter 576B; and

(12)  Delegate the powers and authority described in this section to hearings officers and employees of the agency. [L 1988, c 154, pt of §2; am L 1989, c 61, §2; am L 1990, c 176, §9; am L 1993, c 251, §3; am L 1994, c 105, §3; am L 1997, c 293, §33 and c 295, §4; am L 1998, c 11, §29 and c 83, §8; am L 2002, c 72, §9]



§576E-3 - Jurisdiction.

§576E-3  Jurisdiction.  Notwithstanding any other law to the contrary, the attorney general, through the agency and the office, shall have concurrent jurisdiction with the court over:

(1)  Any person found within the State of Hawaii against whom a child support obligation may be established, modified, suspended, terminated, or enforced; and

(2)  Any person without the State who has maintained a domicile in this State while involved in a marital or family relationship out of which arises a claim for child support, including any person against whom a Hawaii court or agency has entered a support order. [L 1988, c 154, pt of §2; am L 1990, c 176, §10; am L 1994, c 105, §4]



§576E-4 - Service.

§576E-4  Service.  (a)  In any proceeding to establish a child support order, in cases where the agency is not yet enforcing an order of support for the subject child, service of the notice provided in section 576E-5 shall be by personal service or certified mail, return receipt requested.  In the case where the person to be served cannot be found, service shall be completed by leaving copies of the notice at the person’s usual place of residence with some person of suitable age and discretion residing at that location.  After initial service is effected, additional service upon a party shall be satisfied by regular mail to the party’s last known address.

(b)  Service of the notice of hearing pursuant to the request for hearing under section 576E-6 of a party shall be satisfied by regular mail to the party's address provided with the request for hearing, or if not provided, to the party's last known address.

(c)  In any child support enforcement proceeding subsequent to an order already being enforced by the agency, upon a showing that diligent effort has been made to ascertain the location of a party, notice and service of process shall be presumed to be satisfied upon delivery of written notice to the most recent residential or employer address on file with the state case registry pursuant to section 571-52.6. [L 1988, c 154, pt of §2; am L 1990, c 176, §11; am L 1994, c 105, §5; am L 1997, c 293, §34; am L 2001, c 95, §§5, 6; am L 2002, c 84, §7]



§576E-5 - Commencement of administrative proceedings; notice.

§576E-5  Commencement of administrative proceedings; notice.  The agency shall serve a notice of administrative proceedings and notice of financial responsibility upon the parties prior to the issuance of an order under this chapter.  Where applicable, notice shall contain the following:

(1)  A copy or statement of the order proposed to be entered;

(2)  A statement that the parties are entitled to an administrative hearing before an impartial hearings officer to contest the entry of the order together with an explanation of the procedure for requesting a hearing;

(3)  A statement of rights at the hearing together with an explanation of defenses or objections which may be considered by the hearings officer;

(4)  A statement of the legal authority under which the hearing is to be held;

(5)  A statement that the property of the parties may be seized or that the income of the parties may be withheld for payment of support;

(6)  A statement that information relating to the parties' nonpayment of support may be made available to credit-reporting agencies;

(7)  A statement that child and spousal support shall be payable by an order for immediate income withholding which shall be entered concurrently with the administrative order pursuant to section 576E-16;

(8)  A statement that parties have the right to request judicial review of a final order of a hearings officer pursuant to section 576E-13;

(9)  A statement that an administrative determination of a support obligation creates a judgment by operation of law upon filing of the order at the family court and as such is entitled to full faith and credit in any other state or jurisdiction. [L 1988, c 154, pt of §2; am L 1990, c 176, §12; am L 1993, c 251, §4; am L 1994, c 105, §6]



§576E-6 - Request for hearing; how made.

§576E-6  Request for hearing; how made.  (a)  Except as provided in subsection (b), any party who is aggrieved by the proposed order of the agency may, within ten days of service of a notice described in section 576E-5, obtain a hearing by sending a written request for hearing to the agency at the address from which the notice was sent.

(b)  In the case of a proposed order to modify child support resulting from the agency's review of support orders, a party aggrieved by the proposed order may request a hearing within thirty days of service of a notice described in section 576E-5.

(c)  The agency, on its own behalf, may request a hearing after the commencement of an administrative proceeding pursuant to section 576E-5.

(d)  Notice of the hearing under this section shall be served in accordance with section 576E-4. [L 1988, c 154, pt of §2; am L 1990, c 176, §13; am L 1991, c 182, §2; am L 1994, c 105, §7; am L 2008, c 178, §3]



§576E-7 - Failure to request hearing; effect.

§576E-7  Failure to request hearing; effect.  If the parties fail to request a hearing pursuant to section 576E-6, the agency or a hearings officer shall sign the proposed order as the final order in the action. [L 1988, c 154, pt of §2; am L 1990, c 176, §14; am L 1994, c 105, §8; am L 2008, c 178, §4]



§576E-8 - Action by agency upon request for hearing.

§576E-8  Action by agency upon request for hearing.  Upon receipt of a hearing request, the agency may contact the parties and attempt to reach an agreed disposition.  If no agreed disposition can be obtained, the matter shall be referred to a hearings officer for contested case proceedings. [L 1988, c 154, pt of §2; am L 1994, c 105, §9; am L 1995, c 191, §1]



§576E-9 - Hearings in contested cases.

§576E-9  Hearings in contested cases.  Hearings in contested cases shall be conducted in accordance with this chapter, and when otherwise applicable, chapter 91, and shall be presided over by a hearings officer appointed and commissioned by the attorney general pursuant to section 576E-10.  The attorney general may adopt such administrative rules pursuant to chapter 91, as may be necessary to carry out this section.  In any hearing conducted under this section, all parties shall have the right to confront and cross-examine witnesses, to present witnesses and evidence, to be represented by counsel or other person, and to be notified of these rights in writing.  Hearings may be conducted by telephone or other electronic telecommunications methods at the discretion of the hearings officer. [L 1988, c 154, pt of §2; am L 1990, c 176, §15; am L 1992, c 246, §5; am L 1994, c 105, §10]



§576E-10 - Hearings officers.

§576E-10  Hearings officers.  (a)  The attorney general shall establish the office of child support hearings, and shall appoint and commission, without regard to chapter 76, such hearings officers as may be necessary to carry out the purposes of this chapter.

(b)  Hearings officers shall exercise all of the powers granted to the attorney general under this chapter, but shall not be considered deputy attorneys general and shall not exercise the powers or discharge the duties conferred upon the attorney general or the attorney general's deputies by chapter 28.

(c)  In exercising the powers conferred upon the attorney general in section 576E-2, the hearings officers shall have the authority to conduct hearings and enter the following orders:

(1)  Child support orders which have the effect of modifying, suspending, terminating, or enforcing the child support provisions of orders of the family courts;

(2)  Child support orders establishing, modifying, suspending, terminating, or enforcing child support obligations;

(3)  Orders enforcing the collection of spousal support when child support is being established, modified, or enforced;

(4)  Income withholding orders pursuant to section 576E-16;

(5)  Automatic income assignment orders pursuant to sections 571-52.2 and 576D-14;

(6)  Interstate income withholding orders pursuant to chapter 576B;

(7)  State income tax refund setoff orders pursuant to section 231-54;

(8)  Orders determining whether Aid to Families with Dependent Children pass through payments were properly distributed;

(9)  Orders determining whether a party should be required to post bond in order to secure payment of past due support pursuant to section 576D-6;

(10)  Medical insurance coverage orders;

(11)  Orders suspending or denying the granting, the renewal, the reinstatement, or the restoration of licenses or applications of an obligor or individual for noncompliance with an order of support or failure to comply with a subpoena or warrant relating to a paternity or child support proceeding, and authorizations allowing the reinstatement of suspended licenses or consideration of license applications pursuant to section 576D-13;

(12)  Orders concerning whether a responsible parent's child support obligation should be reported to consumer credit reporting agencies pursuant to chapter 576D; and

(13)  Orders in other child support areas as authorized by the attorney general.

(d)  Hearings officers shall have further authority to:

(1)  Accept voluntary acknowledgments of paternity, support liability, and stipulated agreements setting the amount of child support to be paid after application of the guidelines established under section 576D-7;

(2)  Receive testimony and evidence from parties to the hearing and to establish a record;

(3)  Evaluate testimony and other evidence received at hearings and make specific findings of fact and conclusions of law after contested hearings and when otherwise required by law;

(4)  Issue subpoenas;

(5)  Compel production of documents and witnesses;

(6)  Dismiss a case upon a finding of good cause;

(7)  Hold prehearing conferences;

(8)  Examine judgment debtors;

(9)  Refer contempt proceedings to the appropriate court.

(e)  Hearings officers shall be entitled to immunity from liability while acting in their official capacity. [L 1988, c 154, pt of §2; am L 1989, c 61, §3; am L 1990, c 176, §16; am L 1993, c 251, §5; am L 1994, c 105, §11; am L 1997, c 293, §35; am L 1998, c 11, §30 and c 83, §9; am L 1999, c 300, §4; am L 2000, c 253, §150; am L 2002, c 31, §2]



§576E-11 - Administrative orders; required findings.

§576E-11  Administrative orders; required findings.  Every order entered pursuant to this chapter shall specify, where applicable, the following:

(1)  The amount of periodic support to be paid by a party with directions as to the manner of payment;

(2)  The amount of child support arrearage, if any, that has accrued under an existing court or administrative order;

(3)  The amount of child support owed for a period during which public assistance was provided to the child or children by the department of human services;

(4)  The amount of the periodic payment to be made in liquidation of child support arrearage, if any;

(5)  A statement that a party's taxes shall be set off against the amount of child support arrearage, if any;

(6)  The extent of the party's responsibility to provide medical insurance coverage for the dependent child involved in the case, or otherwise to pay the reasonable and necessary medical expenses of the dependent child, and a statement that the party is required to keep the agency informed of whether the party has access to medical insurance coverage at a reasonable cost and, if so, the medical insurance policy information;

(7)  The name and birth date of the dependent child;

(8)  A statement that the property of the party is subject to collection action, including withholding of income, unemployment compensation, workers' compensation, and retirement benefits, seizure of property, disclosure of information relating to the party's debts to consumer credit reporting agencies, and federal and state tax refund setoff;

(9)  A statement that violations of the administrative order are punishable as contempt of court;

(10)  A statement notifying the parties of the right to judicial review of administrative orders, and the procedure for obtaining such review;

(11)  Identifying information for each party, including social security number, residential and mailing addresses, telephone number, driver's license number if different from the social security number, and name, address, and telephone number of the party's employer, unless there is a finding that such disclosure of information would unreasonably put at risk the health, safety, or liberty of a party or child; and

(12)  A statement that both the obligor party and the obligee party are required to file with the state case registry, through the agency, upon entry of the support order and to update as appropriate, information on the identity and location of the party, including social security number, residential and mailing addresses, telephone number, driver's license number if different from social security number, and name, address, and telephone number of the party's employer. [L 1988, c 154, pt of §2; am L 1990, c 176, §17; am L 1994, c 105, §12; am L 1997, c 293, §36; am L 2002, c 72, §10; am L 2005, c 26, §4]



§576E-12 - Administrative orders; force and effect.

§576E-12  Administrative orders; force and effect.  (a)  A true copy of the administrative order, along with a true copy of the return of service, shall be filed in the office of the clerk of the circuit court in the circuit where the order was issued, or in the office of the clerk of the circuit court in the circuit where a previously established support order was filed.  For service effectuated by certified mail, an electronic copy or facsimile of the signature of the served individual on certified mailers provided by the United States Postal Service shall constitute valid proof of service on the individual.  Upon filing, the order shall have all the force and effect of a final order or decree of the circuit court.

(b)  Orders for reimbursement of public assistance shall be considered child support arrearages for purposes of nondischargeability in bankruptcy.

(c)  The administrative order shall remain in effect until superseded by a subsequent court or administrative order.

(d)  A copy of the order shall be served by regular mail upon all parties. [L 1988, c 154, pt of §2; am L 1989, c 61, §4; am L 1990, c 176, §18; am L 1994, c 105, §13; am L 1995, c 191, §2; am L 2009, c 115, §5]



§576E-13 - Appeal to the family court.

§576E-13  Appeal to the family court.  (a)  Any party, including the agency, who is aggrieved by a final decision and order in a contested case or by a preliminary ruling of the nature that deferral of review pending entry of a subsequent final decision would deprive appellant of adequate relief is entitled to judicial review under chapter 91.

(b)  Proceedings for review shall be instituted in the family court of the circuit where the final decision and order was filed within thirty days after the preliminary ruling or within thirty days after service of the certified copy of the final decision and order of the hearings officer or agency.  The filing of a notice of appeal shall not stay enforcement of the administrative order.

(c)  The senior family court judge or senior judge may assign the hearing and disposition of such appeals to any district judge of the family court who shall exercise all of the powers conferred upon a circuit court by section 91-14. [L 1988, c 154, pt of §2; am L 1989, c 61, §5; am L 1990, c 176, §19; am L 2001, c 95, §7]

Rules of Court

Appeal to family court, see HFCR rule 72.



§576E-14 - Modification, suspension, or termination of court and administrative orders.

§576E-14  Modification, suspension, or termination of court and administrative orders.  (a)  The responsible parent, the agency, or the person having custody of the dependent child may file a request for suspension, termination, or modification of the child support provisions of a Hawaii court or administrative order with the agency.  Such request shall be in writing, shall set forth the reasons for suspension, termination, or modification, including the change in circumstances since the date of the entry of the order, and shall state the address of the requesting party.  The agency shall thereafter commence a review of the order and, if appropriate, shall commence administrative proceedings pursuant to sections 576E-5 through 576E-9.  The need to provide for the child's health care needs through health insurance or other means shall be a basis for the agency to commence administrative proceedings pursuant to section 576E-5.

(b)  Only payments accruing subsequent to service of the request on all parties may be modified, and only upon a showing of a substantial and material change of circumstances.  The agency shall not be stayed from enforcement of the existing order pending the outcome of the hearing on the request to modify.

(c)  The establishment of the guidelines or the adoption of any modifications made to the guidelines set forth in section 576D-7 may constitute a change in circumstances sufficient to permit review of the support order.  A material change of circumstances will be presumed if support as calculated pursuant to the guidelines is either ten per cent greater or less than the support amount in the outstanding support order.  The most current guidelines shall be used to calculate the amount of the child support obligation.

(d)  The responsible parent or custodial parent shall have a right to petition the family court or the child support enforcement agency not more than once every three years for review and adjustment of the child support order without having to show a change in circumstances.  The responsible or custodial parent shall not be precluded from petitioning the family court or the child support enforcement agency for review and adjustment of child support more than once in any three-year period if the second or subsequent request is supported by proof of a substantial or material change of circumstances.

(e)  Upon satisfaction of a responsible parent's support obligation toward the dependent child and the State, the agency or hearings officer without application of any party may issue an order terminating child support and may concurrently, if applicable, issue an order terminating existing assignments against the responsible parent's income and income withholding orders.

(f)  In those cases where child support payments are to continue due to the adult child's pursuance of education, the agency, at least three months prior to the adult child's nineteenth birthday, shall send notice by regular mail to the adult child and the custodial parent that prospective child support will be suspended unless proof is provided by the custodial parent or adult child to the child support enforcement agency, prior to the child's nineteenth birthday, that the child is presently enrolled as a full-time student in school or has been accepted into and plans to attend as a full-time student for the next semester a post-high school university, college or vocational school.  If the custodial parent or adult child fails to do so, prospective child support payments may be automatically suspended by the child support enforcement agency upon the child reaching the age of nineteen years.  In addition, if applicable, the agency or hearings officer may issue an order terminating existing assignments against the responsible parent's income and income assignment orders. [L 1988, c 154, pt of §2; am L 1990, c 176, §20; am L 1991, c 216, §2; am L 1992, c 115, §2 and c 212, §2; am L 1997, c 293, §37 and c 294, §4]

Case Notes

Subsection (b) did not apply to case where no request for modification of an existing order was filed with the agency and any request would have had to have been with respect to a preexisting court or agency order, neither of which existed in the case.  96 H. 1, 25 P.3d 60.



§576E-15 - Guidelines to be followed.

§576E-15  Guidelines to be followed.  When an administrative order establishes or modifies the amount of child support required to be paid by a party, the guidelines established under section 576D-7 shall be applied, except when exceptional circumstances warrant departure.  The most current guidelines shall be used to calculate the amount of the child support obligation. [L 1988, c 154, pt of §2; am L 1990, c 176, §21; am L 1991, c 216, §3; am L 1994, c 105, §14]

Case Notes

Father’s due process rights not violated by child support enforcement agency when it did not notify father prior to administrative hearing that the issue was to increase father’s child support obligation where, given that father was aware that the purpose of the hearing was the modification of father’s child support obligation and that, absent exceptional circumstances, the hearings officer would be bound by the amount calculated by the child support guidelines worksheet, this information was sufficient notice to father that child support amount may be reduced or increased.  108 H. 202, 118 P.3d 1145.

Whether net income earned by an adult-student-son or daughter is "exceptional circumstance", discussed.  86 H. 368 (App.), 949 P.2d 208.



§576E-16 - Income withholding.

§576E-16  Income withholding.  (a)  Whenever an administrative order is entered establishing, modifying, or enforcing support, or establishing an arrearage that has accrued under a previous judicial or administrative order of support, there shall concurrently be issued an order that shall operate as an assignment to the agency for the benefit of the child or in the case of spousal support, for the benefit of a spouse or former spouse, of such amounts at such times as may be specified in the order, from the responsible parent's income due or to become due in the future from the responsible parent's employer, or successor employers, except when alternative arrangements are ordered pursuant to section 576D-10.  The income withholding order shall be in the standard format prescribed by Title IV-D of the Social Security Act, as amended by the child support enforcement agency.  A copy of the income withholding order shall be filed in the office of the clerk of the circuit court in the circuit where the order was issued along with the copy of the support order as provided in section 576E-12.

(b)  The income withholding order issued pursuant to subsection (a) or the income withholding order or the notice to withhold child support issued pursuant to section 576D-14 shall be effective immediately after service upon an employer of a copy of the order or the notice to withhold child support, which service may be effected by regular mail, by personal delivery, or by transmission through electronic means.  Thereafter, the employer shall for each pay period, withhold from the income due to the responsible parent from the employer, and not required to be withheld by any other provision of federal or state law, and transmit to the child support enforcement agency of this State, as much as may remain payable to the responsible parent for such pay period up to the amount specified in the order or the notice to withhold child support as being payable during the same period.  The employer shall immediately inform the agency of any change that would affect the income withholding order or the notice to withhold child support or the disbursement thereof.

(c)  Compliance by an employer with the income withholding order issued pursuant to subsection (a) or with the income withholding order or the notice to withhold child support issued pursuant to section 576D-14 shall operate as a discharge of the employer's liability to the responsible parent for that portion of the responsible parent's earnings withheld and transmitted to the agency, whether or not the employer has withheld the correct amount.  For each payment made pursuant to an income withholding order or a notice to withhold child support, the employer may deduct and retain as an administrative fee an additional amount of $2 from the income owed to the responsible parent.  The total amount withheld from the obligor's income, including the administrative fee, may not be in excess of the maximum amounts permitted under section 303(b) of the Consumer Credit Protection Act (15 U.S.C. §1673(b)).  Any income withholding order or notice to withhold child support shall have priority as against any garnishment, attachment, execution, or other income withholding order, or any other order, and shall not be subject to the exemptions or restrictions contained in part III of chapter 651 and in chapters 652 and 653.  An employer who fails to comply with an income withholding order under this section or with an income withholding order or notice to withhold child support issued pursuant to section 576D-14 shall be liable to the obligee or the agency for the full amount of all sums ordered to be withheld and transmitted.  An employer receiving an income withholding order or a notice to withhold child support shall transmit amounts withheld to the agency within five working days after the responsible parent is paid.  The employer shall begin withholding no later than the first pay period commencing within seven business days following the date a copy of the order or the notice to withhold child support is mailed to the employer.

As used in this subsection, the term "business day" means a day on which the employer's office is open for regular business. The employer shall withhold funds as directed in the order or the notice to withhold child support, except that when an employer receives an income withholding order issued by another state, the employer shall apply the income withholding law of the state of the obligor's principal place of employment in determining:

(1)  The employer's fee for processing an income withholding order;

(2)  The maximum amount permitted to be withheld from the obligor's income under section 303(b) of the Consumer Credit Protection Act (15 U.S.C. §1673(b));

(3)  The time periods within which the employer must implement the income withholding order and forward the child support payment;

(4)  The priorities for withholding and allocating income withheld for multiple child support obligees; and

(5)  Any withholding terms or conditions not specified in the order.

An employer who complies with an income withholding order or a notice to withhold child support that is regular on its face shall not be subject to civil liability to any person or agency for conduct in compliance with the order.

An employer who is required to withhold amounts from the income of more than one employee may remit to the agency a sum total of all such amounts in one check with a listing of the amounts applicable to each employee.

Within two working days after receipt of the amounts withheld by the employer, the agency shall disburse the amounts to the obligee for the benefit of the child, except that the agency may delay the distribution of collections toward arrearages until resolution of any timely requested hearing with respect to such arrearages.

(d)  An income withholding order or a notice to withhold child support shall remain in effect after the obligor's requirement to pay future child support has ended if the obligor owes past due support and any amount received pursuant to the order or notice shall be applied to satisfy all past due support owed.  An income withholding order or a notice to withhold child support shall be terminated when appropriate by court or administrative order, except that an employer withholding income for payment to the child support enforcement agency shall terminate withholding upon receipt of a notice from the child support enforcement agency to terminate income withholding.  Payment by the responsible parent of any delinquency shall not in and of itself warrant termination of the income withholding order or the notice to withhold child support.  The agency shall promptly refund any amount withheld in error to the responsible parent.

(e)  It shall be unlawful for any employer to refuse to hire a prospective employee, to discharge an employee, or to take any other disciplinary action against an employee, based in whole or in part upon an order or notice to withhold child support authorized by this section.  Any employer violating this section shall be guilty of a misdemeanor and shall be punished under section 710-1077(1)(g).

(f)  Notwithstanding any other provision of law, for the purposes of this section, the term "income" shall include, without limitation, salaries, wages, earnings, workers' compensation, unemployment compensation, disability benefits, commissions, independent contractor income, and any other entitlement to money including moneys payable as a pension or as an annuity or retirement or disability or death or other benefit, or as a return of contributions and interest thereon from the United States government, or from the State or political subdivision thereof, or from any retirement, disability, or annuity system established by any of them pursuant to statute.

(g)  Any responsible parent may request withholding of the parent's income prior to entry of an administrative order.  The employer shall comply with that request as if so ordered under this section.

(h)  If there is more than one obligee, the amounts withheld from the income of a responsible parent shall be allocated among the obligees.  The allocation may be based on each obligee's proportionate share of the amount of the withholding orders or the notices to withhold child support that were served on the employer of the obligor.  If concurrent assignment orders or notices to withhold child support would cause the amounts withheld from the responsible parent's income to exceed applicable wage withholding limitations, the amount withheld shall be allocated so that in no case shall the allocation result in a withholding for one of the support obligations not being implemented.  Thereafter, arrearages due under the income withholding orders or the notices to withhold child support shall be satisfied in the order of service, up to the applicable limitation.

(i)  If a responsible parent changes employment when an income withholding order or a notice to withhold child support is in effect, the agency shall notify the responsible parent's new employer of the responsible parent's obligation in accordance with subsections (b) to (f).  The new employer shall be bound by the income withholding order or the notice to withhold child support until further court or administrative order or until further notified by the agency pursuant to section 576D-14. [L 1988, c 154, pt of §2; am L 1989, c 61, §6; am L 1990, c 152, §3 and c 176, §22; am L 1993, c 251, §6; am L 1995, c 125, §§4, 5; am L 1996, c 25, §3; am L 1997, c 293, §38; am L 1999, c 300, §5; am L 2000, c 194, §6; am L 2002, c 72, §11 and c 84, §8; am L 2006, c 34, §3; am L 2009, c 115, §6]

Cross References

Prison inmates child support payments, see §353-22.8.



§576E-16.5 - REPEALED.

§576E-16.5  REPEALED.  L 1997, c 293, §47.



§576E-17 - Medical support enforcement.

§576E-17  Medical support enforcement.  (a)  Where the responsible parent is ordered to provide medical insurance coverage for the dependent child, the standard notice for such medical support prescribed by Title IV-D of the Social Security Act, as amended by the agency, shall be issued.  The agency shall forward a copy of the notice, by regular mail, by personal delivery, or by transmission through electronic means, to the responsible parent's employer or union when the responsible parent fails to provide written proof to the agency, within thirty days of receipt of the order, that the insurance has been obtained, that application for insurance coverage has been made, or within two business days after the date of entry of a responsible parent in a Title IV-D case in the state directory of new hires, whichever shall first occur.

(b)  Upon receipt of the copy of the notice, or upon request of the responsible parent pursuant to the order, the employer or union shall enroll the dependent child as a beneficiary in the group medical insurance plan and withhold any required premium from the responsible parent's income.  If more than one plan is offered by the employer or union, the child shall be enrolled in the plan in which the responsible parent is enrolled or the least costly plan otherwise available to the responsible parent that is comparable to the plan in which the responsible parent is enrolled.

(c)  A dependent child whom a responsible parent is required to cover as a beneficiary pursuant to this section is eligible for insurance coverage as a dependent of the responsible parent until the duty of support expires or until further court or administrative order.  The insurance coverage shall not be terminated prior to the expiration of the duty of support or the entry of an order relieving the responsible parent of the duty to provide insurance coverage, unless it is determined by the agency that insurance coverage is being provided through appropriate alternative means.

(d)  The signature of the custodial parent of the insured dependent child is a valid authorization to the insurer for purposes of processing an insurance reimbursement payment to the provider of medical services.  When an order for dependent insurance coverage is in effect and the responsible parent's employment is terminated, or the insurance coverage is terminated, the insurer shall notify the agency within ten days of the termination date with notice of conversion privileges, if any.

(e)  Notwithstanding any other law to the contrary, when an order for insurance coverage is in effect, the responsible parent's employer or union shall release to the agency, upon request, information on the dependent coverage available to the responsible parent, including the name of the insurer.  The employer or union shall also provide any other information and perform all tasks as required by the notice issued pursuant to this section.

(f)  Any responsible parent who fails to comply with an order requiring the maintenance of insurance coverage for the dependent child shall be liable for any medical expenses incurred by the obligee or the State after the effective date of the order.

(g)  The agency may terminate the requirement for the responsible parent's employer or union to enroll the dependent child as a beneficiary in the group medical insurance plan and withhold any required premium from the responsible parent's income by sending a notice to the employer or union by regular mail, by personal delivery, or by transmission through electronic means.  The notice shall be issued upon determination by the agency that the obligor no longer is required to provide medical insurance coverage or that such coverage is being provided by another employer. [L 1988, c 154, pt of §2; am L 1990, c 176, §23; am L 1997, c 293, §39; am L 2002, c 19, §1; am L 2005, c 26, §5]

Cross References

Medicaid-related mandates, see chapter 431L.



§576E-18 - Contempt; procedure for punishment.

[§576E-18]  Contempt; procedure for punishment.  In any hearing in a contested case before a hearings officer, any adult who wilfully violates, neglects, or refuses to obey or perform any lawful order of the hearings officer, may be proceeded against in the family court for contempt of court according to law. [L 1990, c 176, pt of §1]



§576E-19 - Wilful violations; penalties.

[§576E-19]  Wilful violations; penalties.  Unless otherwise provided herein, any person who knowingly, intentionally or wilfully violates any section of this chapter shall be guilty of a petty misdemeanor. [L 1990, c 176, pt of §1]



§576E-20 - Uniform statewide procedures.

[§576E-20]  Uniform statewide procedures.  The agency shall adopt uniform statewide procedures in compliance with applicable federal law, including part 305 of Title 45, Code of Federal Regulations. [L 1990, c 176, pt of §1]






CHAPTER 577 - CHILDREN

§577-1 - Age of majority.

§577-1  Age of majority.  All persons residing in the State, who have attained the age of eighteen years, shall be regarded as of legal age and their period of minority to have ceased. [CC 1859, §1487; am L 1919, c 116, §1; RL 1925, §3032; RL 1935, §4510; RL 1945, §12261; RL 1955, §330-1; HRS §577-1; am L 1972, c 2, §1; am L 1975, c 77, §1(1)]

Case Notes

Under common law consensual incapacity of minor was absolute, except as to contracts for necessities.  256 F.2d 208.

Disaffirmance of contract of minor must be made within reasonable time after reaching majority.  1 H. 421, 422; 19 H. 474.

Legal age at which person becomes bound by contract, law of place where contract made governs.  2 H. 168.

Disaffirmance of acts or proceedings done or taken on behalf of minor must be made within reasonable time after coming to majority.  6 H. 485; 7 H. 421; 8 H. 93; 14 H. 460.

Where statute makes no exception in favor of infants, courts can make none.  7 H. 421.

Engagement to marry contracted during minority held ratified when at majority youth wrote fiancée engagement is terminated.  8 H. 544.

Disability of female infant to bring suit not removed by marriage.  20 H. 596.  Mother may recover illegitimate child by habeas corpus.  27 H. 158; 31 H. 328.

Cited:  127 F. 920; 47 H. 605, 393 P.2d 645.



§577-2 - Minority of veteran or of the veteran's spouse, no bar when.

§577-2  Minority of veteran or of the veteran's spouse, no bar when.  The disability of minority of any person who is otherwise eligible for guaranty or insurance of a loan pursuant to the Servicemen's Readjustment Act of 1944 (P.L. 346, 78th Cong.), as amended, or as the same may be amended or supplemented, and of the minor spouse of any eligible veteran in connection with any transaction entered into pursuant to such act, is hereby removed, for all purposes in connection with such transaction including, but not limited to, incurring of indebtedness or obligations and acquiring, encumbering, selling, releasing, or conveying property, or any interest therein, and litigating or settling controversies arising therefrom, if all or part of any obligations incident to such transaction is guaranteed or insured by the Administrator of Veterans Affairs pursuant to such act; provided that this section shall not be construed to impose any other or greater rights or liabilities than would exist if such person and such spouse were under no such disability. [L 1947, c 9, §1; RL 1955, §330-2; HRS §577-2; gen ch 1985]



§577-3 - Natural guardian; liability for torts of child.

§577-3  Natural guardian; liability for torts of child.  The father and mother of an unmarried minor child are jointly the natural guardians of the child's person and property.  They shall have equal powers and duties with respect to the child and neither shall have any right superior to that of the other concerning the child's custody or control or any other matter affecting the child; provided that if either parent dies or abandons the family or is incapable for any reason to act as guardian, the guardianship devolves upon the other parent, and that when the parents live apart, the court may award the guardianship to either of them, having special regard to the interests of the child.  The father and mother of unmarried minor children shall jointly and severally be liable in damages for tortious acts committed by their children, and shall be jointly and severally entitled to prosecute and defend all actions in which the children or their individual property may be concerned. [CC 1859, §1288; RL 1925, §3033; am L 1931, c 77, §1; RL 1935, §4511; RL 1945, §12262; RL 1955, §330-3; HRS §577-3; am L 1972, c 144, §1; gen ch 1985]

Cross References

Custody, see §571-46.

Minor as employee of State, see §662-17.

Promoting intoxicating liquor, see §712-1250.5.

Proof of financial responsibility of motor vehicle operator, see §287-20.

School property damages, see §302A-1153.

Torts, who may sue, see §663-1.

Law Journals and Reviews

Tort and Insurance "Reform" in a Common Law Court.  14 UH L. Rev. 55.

Case Notes

Constitutionality of section upheld.  529 F. Supp. 394.

Support of child, father not liable for necessaries furnished minor on latter's own credit.  2 H. 168.  Father liable to support minor children even though custody awarded divorced wife (decree being silent as to support).  23 H. 281.  Adoptive father liable for necessaries furnished child.  23 H. 115.  Father though natural guardian may not be entitled to certain reimbursement from his child's estate, he being life tenant and she the remainderman.  24 H. 388, 391.  One standing in loco parentis cannot recover from natural parents for necessaries, in absence of contract.  5 H. 370.  Right to service and duty to support under §577-7 reciprocal and correlative.  27 H. 671.

Legitimacy of child fixed by law existing at time of birth.  3 H. 459; 4 H. 548.  Presumption is in favor of legitimacy of offspring born in wedlock.  4 H. 650; 6 H. 338.  Presumption of legitimacy may be rebutted.  16 H. 377 overruled on other grounds, 25 H. 405; 17 H. 577; 30 H. 574.  Testimony of mother not admissible to bastardize issue born after marriage.  17 H. 577; 30 H. 574, 584.

Father as natural guardian of property of child has no authority to lease land.  6 H. 485; 16 H. 432.  Nor to receive legacy to child.  31 H. 705.  Rights of father prior to enactment of statute, see 2 H. 118; 7 H. 421.  Act of guardian binds infant.  7 H. 421.

Infant held not liable for damages resulting from his wilfully careless and immoderate use of chattel under a contract.  8 H. 237.  A six-year old child may be capable of contributory negligence; a minor's standard of care.  47 H. 281, 386 P.2d 872.

Liability of parent for torts of child:  Parent not liable when child not liable.  8 H. 715; 15 H. 127; 23 H. 541.

Custody of child:  Statutory provision that court may award custody to either parent not unconstitutional.  32 H. 479.  Right of father to custody not absolute but controlled by welfare and best interest of child.  6 H. 386; 32 H. 479; 32 H. 608.  Where mother suitable person to have care and custody, it is not error to award custody to mother even though father is of good character and otherwise without fault.  33 H. 90.  Children born out of wedlock, law presumes it is for the best interests of the children and of society that during minority they remain in the custody of their mother.  35 H. 756.  Pending divorce, rights of mother to custody of child is superior to that of distant relative.  32 H. 731.  In case of death section confers custody of children upon surviving parent.  33 H. 106.  Parents of child have a natural as well as legal, paramount right to custody of minor offspring.  33 H. 872.

Nothing in statute prohibits suits by parents against their children.  51 H. 74, 450 P.2d 998.

Parents cannot avoid liability under this section, and absent a legislative mandate, an insurer is not obligated to insure their liability unless coverage can be grounded on the terms of the subject policy itself; auto insurance policy thus did not violate public policy.  90 H. 478 (App.), 979 P.2d 74.

Where defendant did not live with mother and was thus not  a relative as that term was defined under auto insurance policy, non-owned car endorsement in auto policy did not impose duty on insurer to defend or indemnify mother for mother's liability under this section.  90 H. 478 (App.), 979 P.2d 74.

Cited:  351 F. Supp. 185, 187; 23 H. 241, 244.



§577-3.5 - Property damage, parental responsibility.

§577-3.5  Property damage, parental responsibility.  (a)  The parents or legal guardians of a minor child shall be jointly and severally liable for graffiti damage caused by the minor to real or personal property, whether publicly or privately owned.  As used in this section, "graffiti" means any unauthorized drawing, inscription, figure, or marking created by paint, ink, chalk, dye, or similar substances.

(b)  In addition to any other lawful orders, if a minor is found under chapter 571 to have committed an act constituting graffiti, the court shall:

(1)  Require the minor, the parents, or the legal guardians to remove the graffiti from the affected property within sixty days of the order and pay for the cost of paint and materials; or if appropriate, pay for the actual cost of having the damaged property repaired or replaced; and

(2)  Order the minor to perform a minimum of eighty hours of community service to remove graffiti from other properties.

(c)  Nothing in this section shall affect the right of any person to maintain a civil action arising out of graffiti damage to property. [L 1995, c 227, §1; am L 2007, c 196, §1]

Cross References

Graffiti on county property, see §46-1.5.



§577-4 - Stepparent; when required to support stepchild.

§577-4  Stepparent; when required to support stepchild.  A stepparent who acts in loco parentis is bound to provide, maintain, and support the stepparent's stepchild during the residence of the child with the stepparent if the legal parents desert the child or are unable to support the child, thereby reducing the child to destitute and necessitous circumstances. [L 1957, c 79, §1; Supp, §330-3.5; HRS §577-4; gen ch 1985]

Case Notes

Legal duty to support includes reasonably necessary and available medical services.  8 H. App. 506, 810 P.2d 672.



§577-5 - REPEALED.

§577-5  REPEALED.  L 1969, c 169, §1.



§577-6 - Duty of minor children.

§577-6  Duty of minor children.  All children during their minority shall obey the lawful commands of their parents, or, the lawful commands of their natural or adoptive parents, or of the guardians appointed according to law. [PC 1869, c 79, §5; RL 1925, §3044; am L 1931, c 77, §2; RL 1935, §4512; RL 1945, §12263; RL 1955, §330-4; HRS §577-6; am L 1975, c 77, §1(2)]

Case Notes

A child adopted by law is bound to obey the lawful and moral commands of the parents by adoption.  8 H. 40.



§577-7 - Parents' control and duties.

§577-7  Parents' control and duties.  (a)  Parents or, in case they are both deceased, guardians, legally appointed, shall have control over the conduct and education of their minor children.  They shall have the right, at all times, to recover the physical custody of their children by habeas corpus.  All parents and guardians shall provide, to the best of their abilities, for the discipline, support, and education of their children.

(b)  To the extent that the minor child has a beneficial interest in the income or principal of any trust which is applied for such purposes, parents or guardians shall not be required to pay the costs of registration, tuition, books, room and board, and other expenses incurred in connection with the attendance of a minor child at any private grammar, secondary, industrial arts or trade school, or at any college or university, whether or not the college or university is a private institution or is maintained by a state or any subdivision thereof.  The power of the family court under sections 580-47 and 580-74 to compel the parties to a divorce or separation to provide for the education of a minor or an adult child shall not be limited by any provision of this subsection. [L 1864, p 47; RL 1925, §3045; am L 1931, c 77, §3; RL 1935, §4513; RL 1945, §12264; RL 1955, §330-5; HRS §577-7; am L 1975, c 77, §1(2); am L 1982, c 84, §1]

Case Notes

Applied in allocating to the mother damages for child's loss of support.  245 F. Supp. 981, 1014, aff'd 381 F.2d 965.

Where parents voluntarily parted and later seek recovery of their child, the reasonable wishes of the child will have controlling influence.  6 H. 386.

Parents are legal, proper and sole custodians of their children until right forfeited.  26 H. 433.

In deciding question between divorced parents as to custody of child, paramount consideration is welfare of child, technical rights not controlling.  26 H. 465; 27 H. 742; 29 H. 85.  See 32 H. 731.

Duty to support and right to service under §577-3 reciprocal and correlative.  27 H. 671; 32 H. 608.

Wrongful death action of death of child, services, recovery.  37 H. 571.

Court has jurisdiction in equity to award support to child in child's action against parent.  49 H. 200, 412 P.2d 638 (decided before family court established by chapter 571).

Obligation enforceable in equitable action by child against parent.  49 H. 200, 209, 412 P.2d 638.

Duty imposed on parents by section to provide for support of their children includes reasonably necessary and available medical services.  73 H. 236, 831 P.2d 924.

The "physical harm" encompassed in the definition of family violence in §571-2 would not preclude a parent's right to use force to discipline a child as permitted by §703-309(1), and duty to discipline a child under subsection (a).  88 H. 200 (App.), 965 P.2d 133.

Cited:  45 H. 69, 72, 361 P.2d 1054.



§577-7.5 - Parental preferences in government contracts, programs, and services.

§577-7.5  Parental preferences in government contracts, programs, and services.  (a)  The purpose of this section is to help to eliminate any preference in a state or county executive agency or judiciary contract, program, or service that favors one parent over the other in terms of child-rearing; provided that nothing in this section is intended to affect maternity benefits.  This section shall not serve as a legal basis to invalidate any state, county, or judiciary contract, program, or service.

(b)  All state and county executive agencies and the judiciary shall review their respective contracts, programs, and services that affect parental roles in children's health, welfare, and education and, in the sole discretion of the agency or judiciary, determine whether a preference exists that favors one parent over another in the raising of their children.  If a determination in the sole discretion of the agency or the judiciary is made that a preference exists, it shall direct its staff to analyze the preference and determine whether it unfairly precludes a parent from participating in child-rearing.  If so, the state or county agency or the judiciary shall seek to eliminate that preference by encouraging modifications to ensure the inclusion of both parents in all contracts, programs, and services designed to assist in the raising of children; provided that this provision shall in no instance be interpreted to reduce or negatively impact maternity leave benefits or require any changes in personnel programs or work force policies.

(c)  This section shall not apply to a preference that:

(1)  The state or county agency or the judiciary determines to be in the best interest of the child;

(2)  Would impose an unreasonable burden on the State, a county, or the judiciary by removing a preference from existing contracts, programs, or services; or

(3)  Conflicts with existing collective bargaining contracts.

(d)  Each state and county executive agency and the judiciary under subsection (b) shall report to the legislature on the implementation of this section no later than twenty days before the beginning of the regular session of 2003, and annually thereafter. [L 2001, c 301, §2; am L 2002, c 162, §1]



§577-8 - REPEALED.

§577-8  REPEALED.  L 1972, c 9, pt of §1.



§577-9 - Jury trial, when.

§577-9  Jury trial, when.  In trials of any person over the age of majority arising under sections 709-902, 709-903, 709-904, and 709-905, the person proceeded against shall have the right to a trial by jury which shall be granted as in other cases, unless waived.  If the finding of the jury is against the person tried their verdict shall so state, in which event the court, in its discretion, may enter such judgment as it deems proper in the premises. [L 1925, c 167, pt of §1; RL 1935, §4516; RL 1945, §12266; RL 1955, §330-7; HRS §577-9; am L 1973, c 211, §2(a); am L 1975, c 77, §1(3)]



§577-10 - Court having jurisdiction.

§577-10  Court having jurisdiction.  The family courts shall have exclusive jurisdiction of all cases coming within sections 709-902, 709-903, 709-904, and 709-905; provided that upon complaint made to any prosecuting officer of the commission of any offense coming within sections 709-902, 709-903, 709-904, and 709-905, the district judge within whose circuit the offense is alleged to have been committed may issue the judge's warrant for the arrest of the person accused of such offense, and commit the accused to the family court for the required proceedings. [L 1925, c 167, pt of §1; am L 1929, c 126, §1; RL 1935, §4517; am L 1943, c 223, §1; RL 1945, §12267; am L 1945, c 142, §5; RL 1955, §330-8; am imp L 1965, c 232, §1; HRS §577-10; am L 1973, c 211, §2(b); gen ch 1985]



§577-11 - REPEALED.

§577-11  REPEALED.  L 1973, c 211, §2(c).



§577-12 - REPEALED.

§577-12  REPEALED.  L 1972, c 9, pt of §1.



§577-13 - REPEALED.

§577-13  REPEALED.  L 1973, c 211, §2(d).



§577-14 - Children born to parents not married to each other; support.

§577-14  Children born to parents not married to each other; support.  Except as otherwise provided by law, children whose parents have not been legally married, in contemplation of chapter 572, shall be designated as children whose parents have not been married to each other at the time of the children's birth, provided that any person, who in writing duly acknowledged before an officer authorized to take acknowledgments declares himself to be the father of those children, shall be compellable to provide those children with necessary maintenance and support and to pay the expenses of the mother's pregnancy and confinement.  The mothers in all cases shall be compellable to maintain and support them during their minority. [CC 1859, §1289; RL 1925, §3042; RL 1935, §4528; RL 1945, §12279; am L 1953, c 103, §1; RL 1955, §330-12; HRS §577-14; am L 1976, c 200, pt of §1; am L 1997, c 52, §7; am L 1998, c 11, §31]

Cross References

Descent of property to child born to parents not married to each other, see §532-6.

From persons born to parents not married to each other, see §532-7.

Inheritance by children, see §§560:2-114 and 580-25.

Case Notes

Illegitimate child does not inherit from grandfather.  20 H. 722.

Mother of illegitimate child entitled to custody as against stranger to whom child surrendered or given, but not adopted.  27 H. 158.

Oral statement to person that he may have custody and adopt may be revoked any time before adoption.  31 H. 328.

Parent-child relationship, evidence of; presumption.  48 H. 193, 397 P.2d 552.

Cited:  16 H. 502, 505.



§577-15 - Children deemed to be orphans.

§577-15  Children deemed to be orphans.  For the purpose of taking, or determining eligibility to take, any benefit under any law or under any private instrument by the terms of which orphans are eligible to receive benefits, a child born of parents not married to each other and not adopted shall be deemed an orphan; provided that nothing in this section shall be construed (1) to deprive any such child of any rights of inheritance, or to support, or any other rights, to which the child would be entitled, or (2) to affect the liabilities of any other person with respect to any such child to which the person would be subject, if this section had not been enacted. [L 1941, c 263, §1; RL 1945, §12281; RL 1955, §330-13; HRS §577-15; am L 1975, c 77, §1(4)]



§577-16 - Curfew; children in public streets, prohibited when; penalty.

§577-16  Curfew; children in public streets, prohibited when; penalty.  Any child under sixteen years of age, who, except in case of necessity, or except when permitted so to do in writing by a judge of the family court, goes or remains on any public street, highway, public place, or private place held open to the public after ten o'clock in the evening and before four o'clock in the morning, unaccompanied by either a parent or guardian, or an adult person duly authorized by a parent or guardian to accompany the child, is subject to adjudication under section 571-11(2). [L 1896, c 29, §1; am L 1907, c 34, §1; am L 1913, c 124, §1; am L 1915, c 44, §1; RL 1925, §3049; RL 1935, §4530; am L 1943, c 78, pt of §1; RL 1945, §12282; am L 1949, c 279, §1; RL 1955, §330-14; am imp L 1965, c 232, §1; HRS §577-16; am L 1975, c 77, §1(5); am L 1980, c 303, §6]



§577-16.5 - Sentencing for the violation of curfew.

[§577-16.5]  Sentencing for the violation of curfew.  In addition to any other penalties established by law, rule, or ordinance in the State, any child found in violation of section 577-16 and their parents or guardians may be required to participate in such counseling, as the court deems to be appropriate in each case. [L 1991, c 330, §2]



§577-17 - REPEALED.

§577-17  REPEALED.  L 1975, c 77, §1(6).



§577-18 - Parents allowing children in street, prohibited when; penalty.

§577-18  Parents allowing children in street, prohibited when; penalty.  Any parent or guardian having the care, custody, and control of a child under sixteen years of age, who, except in case of necessity, knowingly, and voluntarily suffers or permits such child to go or remain on any public street, highway or public place after ten o'clock in the evening and before four o'clock in the morning, unaccompanied by an adult person thereto authorized by such parent or guardian, shall be fined not more than $100 or imprisoned not more than twenty days. [L 1896, c 29, §2; RL 1925, §3050; RL 1935, §4532; am L 1943, c 78, pt of §1; RL 1945, §12284; RL 1955, §330-16; HRS §577-18; am L 1975, c 77, §1(7)]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§577-19 - Children prohibited in certain places, when; penalty.

§577-19  Children prohibited in certain places, when; penalty.  Any keeper of a coffee shop, ice cream parlor, victualing or billiard saloon, bowling alley, skating rink, theater, show house, or premises in which any show, moving picture, or other like public entertainment is given, who permits any child under the age of sixteen years to be or remain upon the premises or in the saloon, rink, theater, show house, or premises, or in whose premises such child may be found between the hours of ten in the evening and six in the morning, unless the child is accompanied by the child's parent or guardian, or some other adult person thereto authorized by such parent or guardian, shall be fined not more than $100. [L 1870, c 23, §1; am L 1915, c 44, §2; RL 1925, §3051; RL 1935, §4533; am L 1943, c 78, pt of §1; RL 1945, §12285; RL 1955, §330-17; HRS §577-19; am L 1975, c 77, §1(7); gen ch 1985]

Cross References

Purchasing and consumption of alcoholic beverages by minors, see §281-101.5.

Promoting drugs and intoxicating compounds to minors, see §§712-1241, 712-1244, 712-1249.5, 712-1249.6, 712-1250, and 712-1250.5.

Sale of tobacco products to minors, see §709-908.



§577-20 - Arrest, when in such places.

§577-20  Arrest, when in such places.  If any keeper of any of the public places enumerated in section 577-19 finds difficulty in clearing the keeper's premises of school children, the keeper may call in the assistance of the police, who shall first order all such school children to return to their homes; and, if the order is not obeyed by the children, the police shall, subject to chapter 571, proceed to apprehend all children who have not proceeded to their homes. [L 1870, c 23, §2; RL 1925, §3052; RL 1935, §4534; RL 1945, §12286; RL 1955, §330-18; am imp L 1965, c 232, §1; HRS §577-20; gen ch 1985]



§577-21 - Curfew ordinances, effect.

§577-21  Curfew ordinances, effect.  Each of the counties may enact and enforce ordinances regulating the presence of children in public places and on public streets and roads during certain hours at night.

Upon each of the counties enacting an ordinance pertaining to curfew for children, then so far as that county is concerned, the ordinance shall have full force and effect, and shall supersede sections 577-16, 577-18, 577-19 and 577-20 until the ordinance is repealed or otherwise made invalid. [L 1963, c 63, §2; Supp, §330-18.5; HRS §577-21; am L 1975, c 77, §1(8)]



§577-22 - Dancing partners, patrons, age limit.

§577-22  Dancing partners, patrons, age limit.  It shall be unlawful for any unmarried minor to frequent, be, or remain upon, in, or around the premises of any dance hall where persons receive any remuneration or compensation, either directly or indirectly, for acting as dancing partners to the patrons of the dance hall.  The acceptance or receipt of any of the proceeds of the sale of any article to any patron of the dance hall by any such person under eighteen, or by anyone acting on such person's behalf, constitutes receiving [of] remuneration or compensation within the meaning of this section.  Any minor violating this section is subject to adjudication under section 571-11(1). [L 1927, c 224, pt of §1; RL 1935, §4535; RL 1945, §12287; RL 1955, §330-19; am L 1957, c 281, §1; am imp L 1965, c 232, §1; HRS §577-22; am L 1975, c 77, §1(8); am L 1980, c 170, §1]



§577-23 - Parent et al.

§577-23  Parent et al. responsibility, penalty.  Any parent, guardian, or other person having the care, custody, or control of an unmarried minor, who knowingly permits such minor to violate section 577-22, shall be fined not more than $50 or imprisoned not more than thirty days. [L 1927, c 224, pt of §1; RL 1935, §4536; RL 1945, §12288; RL 1955, §330-20; HRS §577-23; am L 1975, c 77, §1(8)]



§577-24 - Escort's responsibility; penalty.

§577-24  Escort's responsibility; penalty.  Any person who knowingly takes, escorts, or accompanies any unmarried minor to a dance hall which the minor is prohibited from attending by section 577-22, or who invites or encourages the minor to attend such dance hall, shall be fined not more than $100 or imprisoned not more than ninety days. [L 1927, c 224, pt of §1; RL 1935, §4537; RL 1945, §12289; RL 1955, §330-21; HRS §577-24; am L 1975, c 77, §1(8)]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§577-25 - Emancipation of certain minors.

[§577-25]  Emancipation of certain minors.  Any law to the contrary notwithstanding, a minor who has been married pursuant to chapter 572 shall be deemed to be emancipated and shall be regarded as though he or she were of legal age and shall have all the rights, duties, privileges, and responsibilities provided by the civil law to a person who has reached the age of majority under civil law; provided that:

(1)  Nothing in this section shall be deemed to confer upon such person the right to vote in any federal, state, or county election or the right to purchase, possess, or sell alcoholic beverages; and

(2)  Nothing in this section shall change the status of such persons as minors in connection with any criminal law, nor affect the exclusive original jurisdiction of the family court over such persons under section 571-11(1).

For purposes of this section, "minor" means a person under the age of majority. [L 1976, c 164, §1]



§577-26 - Alcohol or drug abuse relating to minors; diagnosis, counseling, and related activities.

§577-26  Alcohol or drug abuse relating to minors; diagnosis, counseling, and related activities.  (a)  A counselor, certified, licensed, or otherwise authorized by law to engage in the practice of counseling services in either or both the public and private sector, may inform the spouse, parent, custodian, or guardian of any minor who requests, is referred for, or received counseling services relating to alcohol or drug abuse.

(b)  If a minor consents to receive counseling services for alcohol or drug abuse, the spouse, parent, custodian, or guardian of the minor shall not be liable for the legal obligations resulting from the furnishing of such counseling services provided by the counselor.  A minor who consents to the provision of counseling services under this section shall assume financial responsibility for the costs of such services, if any.

(c)  Notwithstanding any other law to the contrary, no spouse, parent, custodian, or guardian, whose consent has not been obtained or who has no prior knowledge that the minor has consented to the provision of such counseling services for alcohol or drug abuse shall be liable for the costs incurred by virtue of the minor's consent.

(d)  Notwithstanding any other law to the contrary, any action to recover any debt founded upon any contract, obligation or liability under this section shall not commence until a minor has reached the age of majority; provided that said action shall commence within two years of date a minor reaches the age of majority.

(e)  The consent to the provision of furnishing counseling services for alcohol or drug abuse by the counselor when executed by a minor who is or professes to suffer from alcohol or drug abuse, shall be valid and binding as if the minor had achieved the minor's majority; that is, the minor who is or professes to suffer from alcohol or drug abuse, shall be deemed to have, and shall have the same legal capacity, the infancy of the minor and any contrary provisions of law notwithstanding, and such consent shall not be subject to later disaffirmance by reason of such minority; and the consent of no other person (including but not limited to a spouse, parent, custodian, or guardian) shall be necessary in order to authorize such counseling services to such a minor.

(f)  In the provision of counseling services for alcohol or drug abuse, the counselor shall seek to open the lines of communication between the minor and the spouse, parent, custodian, or guardian; provided such action is deemed beneficial in achieving the desired counseling objectives. [L 1978, c 179, §1; am L 1982, c 147, §25; gen ch 1993]



§577-27 - Missing children; reporting.

[§577-27]  Missing children; reporting.  (a)  Upon the filing of a police report that a child is missing by the parent or guardian, the law enforcement agency receiving notification shall:

(1)  Immediately inform all on-duty law enforcement officers of the existence of the missing child report;

(2)  Report pertinent information about the missing child to any other law enforcement agency having jurisdiction in the county; and

(3)  Immediately transmit pertinent information on the missing child for inclusion within the state juvenile justice information system, and, if it appears that the juvenile has left the State or may leave the State, the National Crime Information Center system.

(b)  A missing child report filed with a law enforcement agency which has jurisdiction is sufficient documentation for entering a juvenile in the missing persons' files of the juvenile justice information system, the National Crime Information Center, or both.  Law enforcement agencies having jurisdiction over the missing child shall comply with any information required by the National Crime Information Center to effectuate the purpose of this [section].

(c)  In the case of a parental kidnapping, the law enforcement agency shall obtain from the reporting parent or guardian a certified copy of the custody papers. [L 1994, c 244, §1]

Cross References

Missing child center-Hawaii, see §28-121.



§577-28 - Affidavit of caregiver consent for minor's health care.

§577-28  Affidavit of caregiver consent for minor's health care.  (a)  Except for children placed under the custody of the department of human services, pursuant to proceedings under chapter 587, a caregiver who possesses and presents a notarized affidavit of caregiver consent for a minor's health care under subsection (b) may consent on behalf of a minor to primary and preventive medical and dental care and diagnostic testing, and other medically necessary health care and treatment.  Examination and treatment shall be prescribed by or under the supervision of a physician, advanced practice nurse, dentist, or mental health professional licensed to practice in the State.

(b)  An affidavit of caregiver consent for a minor's health care shall include the following:

(1)  The caregiver's name and current home address;

(2)  The caregiver's birthdate;

(3)  The number of the caregiver's Hawaii driver's license or state identification card;

(4)  The relationship of the caregiver to the minor;

(5)  The minor's name;

(6)  The minor's birthdate;

(7)  The length of time the minor has resided with the caregiver;

(8)  The caregiver's signature under oath affirming the truth of the matter asserted in the affidavit;

(9)  The signature of the minor's parent, guardian, or legal custodian consenting to the caregiver's authority over the minor's health care; provided that the signature of the minor's parent, guardian, or legal custodian shall not be necessary if the affidavit states that the caregiver has been unable to obtain the signature of the minor's parent, guardian, or legal custodian, and includes a statement by the caregiver documenting the attempts to obtain the signature of the minor's parent, guardian, or legal custodian; and

(10)  A statement, as follows:

"General Notices:

This declaration does not affect the rights of the minor's parent, guardian, or legal custodian regarding the care, custody, and control of the minor, other than with respect to health care, and does not give the caregiver legal custody of the minor.

The minor's parent or legal custodian may at any time rescind this affidavit of caregiver consent for a minor's health care by providing written notification of the rescission to the appropriate health care professional.

A person who relies in good faith on this affidavit of caregiver consent for a minor's health care has no obligation to conduct any further inquiry or investigation and shall not be subject to civil or criminal liability or to professional disciplinary action because of that reliance."

(c)  The affidavit of caregiver consent for a minor's health care shall be superseded by written notification from the minor's parent, guardian, or legal custodian to the health care professionals providing services to the minor that the affidavit has been rescinded.

(d)  Any person who relies in good faith on the affidavit of caregiver consent for a minor's health care shall:

(1)  Have no obligation to conduct any further inquiry or investigation; and

(2)  Not be subject to civil or criminal liability or to professional disciplinary action because of such reliance.

(e)  The consent authorized by this section shall not be applicable for purposes of the Individuals with Disabilities Education Act (20 U.S.C. section 1400 et seq.) or section 504 of the Rehabilitation Act of 1973 (29 U.S.C. section 791).

(f)  The caregiver consent for a minor's health care is a separate document and shall serve a purpose distinct from the affidavit for caregiver consent under section 302A-482.

(g)  As used in this section, "caregiver" means any person who is at least eighteen years of age and:

(1)  Is related by blood, marriage, or adoption to the minor, including a person who is entitled to an award of custody pursuant to section 571-46(a)(2) but who is not the legal custodian or guardian of the minor; or

(2)  Has resided with the minor continuously during the immediately preceding period of six months or more. [L 2005, c 208, §1; am L 2008, c 114, §4]






CHAPTER 577A - LEGAL CAPACITY OF MINOR REGARDING MEDICAL CARE]

§577A-1 - Definitions.

§577A-1  Definitions.  For the purpose of this chapter, the following terms shall be defined as follows:

"Family planning services" includes counseling and medical care designed to facilitate family planning.

"Medical care and services" means the diagnosis, examination, and administration of medication in the treatment of venereal diseases, pregnancy, and family planning services.  It shall not include surgery or any treatment to induce abortion.

"Minor" shall be any person from the age of fourteen to seventeen inclusive. [L 1968, c 58, §3; am L 1972, c 2, §35; am L 1978, c 109, §1; am L 1979, c 105, §57 and c 230, pt of §1]

Law Journals and Reviews

Minor's consent and abortion, see The Abortion Decision and Evolving Limits on State Intervention.  11 HBJ 51.



§577A-2 - Consent valid.

§577A-2  Consent valid.  The consent to the provision of medical care and services by public and private hospitals or public and private clinics, or the performance of medical care and services by a physician licensed to practice medicine, when executed by a female minor who is or professes to be pregnant, or by a minor who is or professes to be afflicted with a venereal disease, or a minor seeking family planning services shall be valid and binding as if the minor had achieved his or her majority as the case may be; that is, a female minor who is, or professes to be pregnant, or a minor who is, or professes to be afflicted with a venereal disease, or a minor seeking family planning services shall be deemed to have, and shall have the same legal capacity to act, and the same legal obligations with regard to the giving of such consent to such hospitals and such clinics or medical care and services to be provided by a physician licensed to practice medicine, as a person of full legal age and capacity, the infancy of the minor and any contrary provisions of law notwithstanding, and such consent shall not be subject to later disaffirmance by reason of such minority; and the consent of no other person or persons (including, but not limited to a spouse, parent, custodian, or guardian) shall be necessary in order to authorize such hospitals or such clinics or medical care and services provided by a physician licensed to practice medicine, to such a minor. [L 1968, c 58, §4; am L 1979, c 230, pt of §1]



§577A-3 - Providing information.

§577A-3  Providing information.  Public and private hospitals, or public and private clinics or physicians licensed to practice medicine may, at the discretion of the treating physician, inform the spouse, parent, custodian, or guardian of any minor patient of the provision of medical care and services to the minor or disclose any information pertaining to such care and services after consulting with the minor patient to whom such medical care and services have been provided under this chapter.

If the minor patient is not diagnosed as being pregnant or afflicted with venereal disease, such information as well as the application for diagnosis may be disclosed, at the discretion of the treating physician after consulting with the minor patient. [L 1968, c 58, §5; am L 1975, c 171, §1(1); am L 1979, c 230, pt of §1]

Attorney General Opinions

Att. Gen. Op. 74-02, interpreting section, no longer applicable in view of amendments to section after opinion rendered with respect to disclosure of pregnancy or venereal disease.  Att. Gen. Op. 92-01.



§577A-4 - Financial responsibility; counseling.

§577A-4  Financial responsibility; counseling.  (a)  If a minor consents to receive medical care and services, the spouse, parent, custodian, or guardian of the minor patient shall not be liable for the legal obligations resulting from the furnishing of medical care and services provided by the public and private hospital, or public and private clinic or physician licensed to practice medicine.  A minor who consents to the provision of medical care and services under this section shall assume financial responsibility for the costs of such medical care and services.  Any other law to the contrary notwithstanding, no spouse, parent, custodian, or guardian whose consent has not been obtained or who has no prior knowledge that the minor has consented to the provision of such medical care and services shall be liable for the costs incurred by virtue of the minor's consent.

(b)  Medical care and services shall include individual counseling for each minor patient by a physician licensed to practice medicine.  Such counseling shall seek to open the lines of communication between parent and child. [L 1975, c 171, §1(2); am L 1979, c 230, pt of §1]



§577A-5 - Limitation of actions.

[§577A-5]  Limitation of actions.  Notwithstanding any other law to the contrary, an action to recover any debt founded upon any contract, obligation, or liability made pursuant to this chapter shall not commence until a minor has reached the age of majority, provided that said action shall commence within two years of the date a minor reaches the age of majority. [L 1978, c 109, §2]






CHAPTER 577D - PRIMARY MEDICAL CARE FOR MINORS WITHOUT SUPPORT

§577D-1 - Definitions.

[§577D-1]  Definitions.  For the purposes of this chapter, the following terms shall be defined as follows:

"Licensed health care practitioner" includes dentists licensed under chapter 448, physicians licensed under chapter 453, physician assistants licensed under chapter 453, and advanced practice registered nurses licensed under chapter 457.

"Minor without support" means a person who is at least fourteen years of age but less than eighteen years of age who is not under the care, supervision, or control of a parent, custodian, or legal guardian.

"Primary medical care and services" means health services that include screening, counseling, immunizations, medication, and treatment of illnesses and medical conditions customarily provided by licensed health care practitioners in an outpatient setting.  As used in this chapter, "primary medical care and services" does not include invasive care, such as surgery, that goes beyond standard injections, laceration care, or treatment of simple abscesses. [L 2007, c 35, pt of §2]



§577D-2 - Consent to primary medical care and services.

[§577D-2]  Consent to primary medical care and services.  (a)  A licensed health care practitioner may provide primary medical care and services to a minor who consents to the primary medical care and services if the physician reasonably believes that:

(1)  The minor understands the significant benefits and risks of the proposed primary medical care and services and can communicate an informed consent;

(2)  The primary medical care and services are for the minor's benefit; and

(3)  The minor is a "minor without support", as defined in section 577D-1.

(b)  Any consent given under this section shall be valid and binding as if the minor had reached the age of majority and the minor shall be deemed to have, and shall have the same legal capacity to act, and the same legal obligations with regard to the giving of an informed consent, as a person of full legal age and capacity, the infancy of the minor and any contrary provisions of law notwithstanding.

(c)  The consent given under this section shall not be subject to later disaffirmance by reason of the patient's minority.

(d)  No consent of any other person, including a spouse, parent, custodian, or guardian, shall be necessary to authorize a licensed health care practitioner to provide primary medical care and services to a minor without support under this section.

(e)  Any licensed health care practitioner who in good faith renders primary medical care and services to a minor without support in accordance with the requirements of subsection (a) shall have immunity from any civil or criminal liability based on that determination; provided that a licensed health care practitioner whose determination under subsection (a) is the result of gross negligence or wilful or wanton acts or omissions shall be liable for damages suffered by the minor resulting from the gross negligence or wilful or wanton acts or omissions.

(f)  If a minor without support consents to receive primary medical care and services, the spouse, parent, custodian, or guardian of the minor shall not be liable for the legal obligations resulting from the primary medical care and services provided by a licensed health care practitioner.  A minor without support who consents to the provision of primary medical care and services under this chapter shall assume financial responsibility for the costs of the primary medical care and services.  Notwithstanding any other law to the contrary, a spouse, parent, custodian, or guardian whose consent has not been obtained or who has no prior knowledge that a minor without support has consented to the provision of primary medical care and services shall not be liable for the costs incurred by virtue of the minor's consent.

(g)  No licensed health care practitioner shall be held liable for treating a minor patient who has misrepresented that he or she is a minor without support.

(h)  Notwithstanding any other law to the contrary, an action to recover any debt founded upon any contract, obligation, or liability made pursuant to this chapter shall not commence until the minor without support has reached the age of majority; provided that any action shall commence within two years of the date the minor reaches the age of majority.

(i)  If a claim for primary medical care or services obtained under this chapter is filed with a managed care plan or health insurance plan under which a minor without support is enrolled, and the minor does not want the plan to disclose information regarding the claim to a spouse, parent, custodian, or guardian, the minor, or the licensed health care practitioner rendering the primary medical care and services on behalf of the minor, shall so notify the plan prior to submitting the claim.  The plan may require that the request for confidential communication be made in writing and that it contain a statement that disclosure of all or part of the information to which the request pertains could endanger the minor.  The plan shall have fourteen days to make any changes necessary to comply with the request for confidentiality. The plan may accommodate requests by the minor or the licensed health care practitioner to receive communications related to the primary medical care and services by alternative means or at alternative locations. [L 2007, c 35, pt of §2]






CHAPTER 577E - COMMISSION ON FATHERHOOD

§577E-1 - Findings and purpose.

[§577E-1]  Findings and purpose.  The legislature finds that, across the United States, there is a renewed understanding of the unique importance of fathers in the lives of their children, families, and communities.  It is widely recognized that children are more likely to thrive with support, guidance, and nurturing from both parents.  The absence of one parent from a child's life can place that child at a greater risk of health, emotional, educational, and behavioral problems associated with the child's development.  However, many young men today are themselves fatherless, lack appropriate role models, and are in need of information and education regarding the appropriate roles and responsibilities of fathers.

The legislature further finds that the role of fathers in the raising of children and in the health and well-being of families is often unintentionally overlooked in government contracts, programs, and services dealing with children's health, welfare, and education.

It is the purpose of this chapter to provide for a statewide program to promote healthy family relationships between parents and children. [L 2003, c 156, pt of §2; am L 2005, c 148, §2; ree L 2006, c 232, pt of §1; am L 2007, c 190, §1]



§577E-2 - State commission on fatherhood.

[§577E-2]  State commission on fatherhood.  There is established the state commission on fatherhood within the department of human services for administrative purposes. [L 2003, c 156, pt of §2; am L 2005, c 148, §§1, 2; ree L 2006, c 232, pt of §1; am L 2007, c 190, §1]



§577E-3 - Members; terms; chair; quorum; compensation.

[§577E-3]  Members; terms; chair; quorum; compensation.  (a)  The commission shall consist of fifteen members and reflect the geographic and cultural diversity of the State.  The membership shall include:

(1)  Ex officio, the director of human services, superintendent of education, director of health, attorney general, director of public safety, and executive director of the office of youth services, or their designees; and

(2)  Eight voting members shall be appointed by the governor as provided in section 26-34, except as otherwise provided in this section, as follows:

(A)  Two members shall be appointed by the governor from a list of three nominees submitted by the president of the senate, and two members shall be appointed by the governor from a list of three nominees submitted by the speaker of the house of representatives; and

(B)  Four members shall be appointed by the governor from the community.

(3)  One voting member shall be designated by the Hawaii Coalition for Dads.

(b)  Of the appointed members, there shall be at least one member from each of the counties of Kauai, Maui, and Hawaii.

(c)  All members shall serve for a term of two years.  Any vacancies occurring in the membership of the commission shall be filled for the remainder of the unexpired term in the same manner as the original appointments.

(d)  The chair and vice chair of the board shall be selected annually from the nongovernmental members of the commission appointed pursuant to subsection (a)(2).  A simple majority shall constitute a quorum, whose affirmative vote shall be necessary for all actions.

(e)  The members shall serve without compensation.

(f)  Any member of the commission shall be immune from civil liability as provided in section 26-35.5. [L 2003, c 156, pt of §2; am L 2005, c 148, §2; am L 2006, c 232, pt of §1; am L 2007, c 190, §1]



§577E-4 - Duties.

[§577E-4]  Duties.  The commission shall serve in an advisory capacity to state agencies to promote healthy family relationships between parents and children.  In addition, the commission may make recommendations on programs, services, and contracts relating to children and families, and may:

(1)  Act as a central clearinghouse and coordinating body for governmental and nongovernmental activities and information relating to the promotion of healthy families;

(2)  Identify promising best practices that support and engage both parents in the emotional and financial support of their children;

(3)  Identify obstacles that impede or prevent the involvement of fathers in the lives of their children;

(4)  Raise public awareness of the consequences that the absence of the father may cause in a child's life;

(5)  Recommend policies and practices, both within and without state government, that sustain and reengage fathers in the lives of their children;

(6)  Promote, foster, encourage, and otherwise support programs designed to educate and train young men who are both current and future fathers as to effective parenting skills, behaviors, and attitudes;

(7)  Promote, foster, encourage, and otherwise support programs that promote fatherhood;

(8)  Promote, foster, encourage, and otherwise support programs that counter poverty and low income by increasing the capacity of fathers to overcome personal challenges and become productive, independent, and financially responsible contributors to their family; and

(9)  Do any and all things necessary to carry out its duties and the purposes of this chapter. [L 2003, c 156, pt of §2; am L 2005, c 148, §2; ree L 2006, c 232, pt of §1; am L 2007, c 190, §1]



§577E-5 - Meetings.

[§577E-5]  Meetings.  The meetings of the commission shall be subject to the requirements of chapter 92. [L 2003, c 156, pt of §2; am L 2005, c 148, §2; ree L 2006, c 232, pt of §1; am L 2007, c 190, §1]



§577E-6 - Exemption from administrative supervision of boards and commissions.

[§577E-6]  Exemption from administrative supervision of boards and commissions.  Notwithstanding any law to the contrary, the commission shall be exempt from section 26-35 with the exception of section [26-35(a)(2), (3), (7), and (8)]. [L 2003, c 156, pt of §2; am L 2005, c 148, §2; ree L 2006, c 232, pt of §1; am L 2007, c 190, §1]



§577E-7 - Administration of funds.

[§577E-7]  Administration of funds.  The commission shall administer funds appropriated or allocated for its work and shall be authorized to accept, disburse, and allocate funds that may become available from other governmental and private sources; provided that all such funds shall be disbursed or allocated in compliance with any specific designation stated by the donor and, in the absence of any specific designation, the funds shall be disbursed or allocated on projects related to any of the purposes of this chapter. [L 2003, c 156, pt of §2; am L 2005, c 148, §2; ree L 2006, c 232, pt of §1; am L 2007, c 190, §1]






CHAPTER 578 - ADOPTION

§578-1 - Who may adopt; jurisdiction; venue.

§578-1  Who may adopt; jurisdiction; venue.  Any proper adult person, not married, or any person married to the legal father or mother of a minor child, or a husband and wife jointly, may petition the family court of the circuit in which the person or persons reside or are in military service or the family court of the circuit in which the individual to be adopted resides or was born or in which a child placing organization approved by the department of human services under the provisions of section 346-17 having legal custody (as defined in section 571-2) of the child is located, for leave to adopt an individual toward whom the person or persons do not sustain the legal relationship of parent and child and for a change of the name of the individual.  When adoption is the goal of a permanent plan recommended by the department of human services and ordered pursuant to section 587-73, the department may petition for adoption on behalf of the proposed adoptive parents.  The petition shall be in such form and shall include such information and exhibits as may be prescribed by the family court. [RL 1945, pt of §12271; am L 1947, c 47, §1; am L 1953, c 115, pt of §1; RL 1955, §331-1; am imp L 1965, c 232, §1; HRS §578-1; am L 1969, c 183, §2; am L 1973, c 211, §3(a); am L 1976, c 194, §1(1); am L 1992, c 190, §3]

Rules of Court

Pleadings, see HFCR rule 103.

Case Notes

Family court had jurisdiction over adoption of children residing in Philippines since petitioners were Hawaii residents.  421 F. Supp. 80.

In the absence of an adoption in writing parents are presumed not to have parted with the right of custody over their child.  6 H. 386.

Until legally adopted parent not precluded by surrender of child from asserting parental rights.  31 H. 328.

Child not "surrendered" by one parent when custody awarded by divorce decree to other parent, consent of such parent must be obtained for adoption of child.  32 H. 443.

Child not "abandoned" by mother who lives apart from husband.  32 H. 479.

"Abandoned" defined.  37 H. 532.

Adoption proceedings are wholly statutory.  45 H. 69, 361 P.2d 1054.

Cited:  42 H. 129, 137; 42 H. 640, 655.

Law Journals and Reviews

The "Hawaiianness" of Same-Sex Adoption.  30 UH L. Rev. 517.



§578-1.5 - Adoption.

§578-1.5  Adoption.  Any person may be adopted under this chapter; provided that an adult to be adopted must give written consent to the adoption. [L 1976, c 194, §1(11); gen ch 1985; am L 1986, c 166, §1]



§578-2 - Consent to adoption.

§578-2  Consent to adoption.  (a)  Persons required to consent to adoption.  Unless consent is not required or is dispensed with under subsection (c) hereof, a petition to adopt a child may be granted only if written consent to the proposed adoption has been executed by:

(1)  The mother of the child;

(2)  A legal father as to whom the child is a legitimate child;

(3)  An adjudicated father whose relationship to the child has been determined by a court;

(4)  A presumed father under section 578-2(d);

(5)  A concerned natural father who is not the legal, adjudicated, or presumed father but who has demonstrated a reasonable degree of interest, concern or responsibility as to the welfare of a child, either:

(A)  During the first thirty days after such child's birth; or

(B)  Prior to the execution of a valid consent by the mother of the child; or

(C)  Prior to the placement of the child with adoptive parents;

whichever period of time is greater;

(6)  Any person or agency having legal custody of the child or legally empowered to consent;

(7)  The court having jurisdiction of the custody of the child, if the legal guardian or legal custodian of the person of the child is not empowered to consent to adoption;

(8)  The child to be adopted if more than ten years of age, unless the court in the best interest of the child dispenses with the child's consent.

(b)  A petition to adopt an adult may be granted only if written consent to adoption has been executed by the adult and the adult's spouse, if the adult is married.

(c)  Persons as to whom consent not required or whose consent may be dispensed with by order of the court.

(1)  Persons as to whom consent not required:

(A)  A parent who has deserted a child without affording means of identification for a period of ninety days;

(B)  A parent who has voluntarily surrendered the care and custody of the child to another for a period of two years;

(C)  A parent of the child in the custody of another, if the parent for a period of at least one year has failed to communicate with the child when able to do so;

(D)  A parent of a child in the custody of another, if the parent for a period of at least one year has failed to provide for the care and support of the child when able to do so;

(E)  A natural father who was not married to the child's mother at the time of the child's conception or birth and who does not fall within the provisions of subsection (a)(3), (4), or (5);

(F)  A parent whose parental rights have been judicially terminated under the provisions of sections 571-61 to 571-63, or under the provisions of any other state or other law by a court or other agency having jurisdiction to take the action;

(G)  A parent judicially declared mentally ill or mentally retarded and who is found by the court to be incapacitated from giving consent to the adoption of the child;

(H)  Any legal guardian or legal custodian of the child sought to be adopted, other than a parent, who has failed to respond in writing to a request for consent for a period of sixty days or who, after examination of the person's written reasons for withholding consent, is found by the court to be withholding the person's consent unreasonably;

(I)  A parent of a child who has been in the custody of a petitioner under this chapter for a period of at least one year and who entered the United States of America as a consequence of extraordinary circumstances in the child's country of origin, by reason of which extraordinary circumstances the existence, identity, or whereabouts of the child's parents is not reasonably ascertainable or there is no reasonable means of obtaining suitable evidence of the child's identity or availability for adoption;

(J)  Any parent of the individual to be adopted, if the individual is an adult eligible for adoption under subsection (b); and

(K)  A parent whose parental and custodial duties and rights have been divested by an award of permanent custody pursuant to section 587-73.

(2)  Persons whose consent may be dispensed with by order of the court.  The court may dispense with the consent of a parent who comes within subsection (a)(3), (4), or (5) herein, upon finding that:

(A)  The petitioner is the stepfather of the child and the child has lived with the child's legal mother and the petitioning stepfather for a period of at least one year;

(B)  The father is a concerned father as provided by subsection (a)(5), herein, and has not filed a petition to adopt the child, or the petition to adopt the child filed by the father has been denied; or

(C)  The father is an adjudicated, presumed, or concerned father as provided by subsections (a)(3), (4), or (5), herein, and is not a fit and proper person or is not financially or otherwise able to give the child a proper home and education.

(d)  Presumption of paternity.  A man is presumed to be the natural father of a child if:

(1)  He and the child's natural mother are or have been married to each other and the child is born during the marriage, or within three hundred days after the marriage is terminated by death, annulment, declaration of invalidity, or divorce, or after a decree of separation is entered by a court;

(2)  Before the child's birth, he and the child's natural mother have attempted to marry each other by a marriage solemnized in apparent compliance with law, although the attempted marriage is or could be declared invalid, and:

(A)  If the attempted marriage could be declared invalid only by a court, the child is born during the attempted marriage, or within three hundred days after its termination by death, annulment, declaration of invalidity, or divorce; or

(B)  If the attempted marriage is invalid without a court order, the child is born within three hundred days after the termination of cohabitation;

(3)  After the child's birth, he and the child's natural mother have married, or attempted to marry, each other by a marriage solemnized in apparent compliance with law, although the attempted marriage is or could be declared invalid; and

(A)  He has acknowledged his paternity of the child in writing filed with the department of health;

(B)  With his consent he is named as the child's father on the child's birth certificate; or

(C)  He is obligated to support the child under a written voluntary promise or by court order;

(4)  While the child is under the age of majority, he receives the child into his home and openly holds out the child as his natural child; or

(5)  He acknowledges his paternity of the child in writing filed with the department of health, which shall promptly inform the mother of the filing of the acknowledgment, and she does not dispute the acknowledgment within a reasonable time after being informed thereof, in a writing filed with the department of health.  If another man is presumed under this section to be the child's father, acknowledgment may be effected only with the written consent of the presumed father or after the presumption has been rebutted.  If the acknowledgment is filed and not disputed by the mother and if another man is not presumed under this section to be the child's father, the department of health shall prepare a new certificate of birth in accordance with chapter 338.

(e)  Notice of hearing; minor parent; consent authorizing selection of adoptive parents.  No hearing of a petition for adoption shall be had unless each of the living parents of the child who falls within the provisions of subsection (a) and who has not consented to the proposed adoption, but who is alleged to come within the provisions of subsection (c)(1)(A), (B), (C) and (D) or (c)(2) of this section, and any man whose name appears as father on the child's birth certificate, shall have had due notice, actual or constructive, of the allegations of the petition and of the time and place of the hearing thereof.  Such notice need not be given to any parent whose parental rights have been legally terminated as hereinabove provided or whose consent has been filed with the court.

The minority of a child's parent shall not be a bar to the right of such parent to execute a valid and binding consent to the adoption of such child.

Any parental consent required hereunder shall be valid and binding even though it does not designate any specific adoptive parent or parents, if it clearly authorizes the department of human services, or a child placing organization approved by the department under the provisions of section 346-17 or some proper person not forbidden by law to place a child for adoption, to select and approve an adoptive parent or parents for the child.

(f)  Withdrawal of consent.  A consent to adoption which has been filed or received in evidence in an adoption proceeding or which has been given to the department of human services or to a child placing organization approved by the department under section 346-17, or to any other proper person not forbidden by law to place or receive an individual for adoption, may not be withdrawn or repudiated after the individual has been placed for adoption, without the express approval of the court based upon a written finding that such action will be for the best interests of the individual to be adopted.

(g)  Maintenance of action based on medical or surgical treatment of child barred when.  A person who consents to adoption, or on whose behalf a consent to adoption is signed, and a nonconsenting parent whose consent is not required or is dispensed with hereunder shall be barred from maintaining any action based upon medical or surgical care or treatment given to the child with the permission of the petitioner or petitioners or the person or agency authorized by the parental consent to select and approve an adoptive parent or parents; provided that nothing herein contained shall be construed to alienate or impair any cause of action accruing to the child for personal injury which may be sustained as a result of such medical or surgical care or treatment. [RL 1945, pt of §12271; am L 1951, c 42, §1 and c 330, §1; am L 1953, c 115, pt of §1; am L 1955, c 132, §1; RL 1955, §331-2; am L Sp 1959 2d, c 1, §20; am L 1965, c 108, §1; HRS §578-2; am L 1969, c 183, §3; am L 1970, c 105, §5; am L 1973, c 211, §3(b); am L 1975, c 117, §1(1); am L 1976, c 16, §§1, 2 and c 194, §1(2); am L 1980, c 56, §1; am L 1986, c 166, §2 and c 201, §1; am L 1987, c 339, §4; am L 1992, c 190, §4; am L 1993, c 160, §1]

Rules of Court

Hearings, see Hawaii Family Court Rules, part C(II).

Case Notes

Mother who in divorce case consents to provision awarding care, custody and control of child to husband and reserving visiting rights has not thereby surrendered to another the care and custody of the child within the meaning of this section.  32 H. 443.  Voluntary surrender.  42 H. 250.

Appointment of guardian ad litem is within sound discretion of judge.  42 H. 250; 45 H. 69, 361 P.2d 1054.

Nonsupport not synonymous with abandonment.  50 H. 255, 438 P.2d 398.

"Has failed to communicate", as used in subsection (c), means failure, when able, to maintain contact which would show parental love and concern; actual visit is communication.  56 H. 412, 539 P.2d 467.

"Placed for adoption" under subsection (f) discussed.  73 H. 314, 832 P.2d 265.

Consent to adoption must be acknowledged under Hawaii family court rule 103(F)(5).  1 H. App. 364, 619 P.2d 1092.

On issue of whether court's allowance of withdrawal of consent to adoption under subsection (f) will be for the child's best interest, §§571-46(1) and 587-1 do not apply.  85 H. 165 (App.), 938 P.2d 1184.



§578-3 - Custody of child pendente lite.

§578-3  Custody of child pendente lite.  At any stage of the proceeding subsequent to the filing of the petition and prior to the entry of a decree, the court, upon a showing that the best interests of the child will be served thereby, may order that the petitioner or petitioners shall be entitled to retain the custody and control of the child and shall be responsible for the care, maintenance and support of the child including any necessary medical or surgical treatment, pending the further order of the court.  Such order may also authorize and legally obligate the petitioner or petitioners to arrange for the burial of the child if the child shall die prior to the entry of the decree. [RL 1945, pt of §12271; am L 1953, c 115, pt of §1; am L 1955, c 132, §1; RL 1955, §331-3; HRS §578-3; am L 1969, c 183, §4; am L 1973, c 211, §3(c)]



§578-4 - Notice to resident nonconsenting legal parent whose rights have not been terminated.

§578-4  Notice to resident nonconsenting legal parent whose rights have not been terminated.  If a legal parent to whom notice must be given as aforesaid is within the State, a summons issuing under the seal of the court and containing a notification as to the time and place of hearing, shall be served by the sheriff or the sheriff's deputy, any police officer, or any person authorized by court rule, upon such parent by the delivery to the parent of a certified copy thereof, and of the petition for adoption; or in case the parent cannot be found, by leaving copies of the summons and petition with some agent or person transacting the business of the parent, or by leaving such copies at the parent's last known place of residence.  When service is made pursuant to this section, the time appointed for the hearing of the petition shall be not less than ten days subsequent to the date of service as herein provided. [L 1919, c 3, pt of §1; RL 1925, §3035; RL 1935, §4521; RL 1945, §12272; am L 1953, c 115, pt of §1; RL 1955, §331-4; am L 1963, c 85, §3; HRS §578-4; gen ch 1985; am L 1989, c 211, §10; am L 1990, c 281, §11; am L 1994, c 8, §1]

Cross References

Sheriff, etc., see §26-14.6.

Rules of Court

Summons, see HFCR rule 4.



§578-5 - Same; proof of.

§578-5  Same; proof of.  A return of service of the summons shall be made by the serving officer in the manner prescribed by section 634-22, and be similarly effective. [L 1919, c 3, pt of §1; RL 1925, §3036; RL 1935, §4522; RL 1945, §12273; RL 1955, §331-5; HRS §578-5]

Revision Note

Section "634-22" substituted for "634-58".



§578-6 - Notice to nonresident or unlocated nonconsenting legal parent whose rights have not been terminated.

§578-6  Notice to nonresident or unlocated nonconsenting legal parent whose rights have not been terminated.  If a legal parent to whom notice must be given as aforesaid was never an inhabitant of the State, or has removed therefrom, or if, after due diligence, the parent cannot be found within the State, and the fact appears by affidavit to the satisfaction of the court, it may be ordered by the court that the service be made under section 578-7. [L 1919, c 3, pt of §1; RL 1925, §3037; RL 1935, §4523; RL 1945, §12274; am L 1953, c 115, pt of §1; RL 1955, §331-6; HRS §578-6; am L 1973, c 211, §3(d)]



§578-7 - Substituted or constructive service.

§578-7  Substituted or constructive service.  Upon the filing of the affidavit referred to in section 578-6, the court may order service of the notice prescribed in sections 578-2 and 578-4 to be made as follows:

(1)  Personal service or service by registered mail without the State.  If the residence of a nonresident legal parent is known or is ascertained at any stage of the proceeding prior to the filing of a return of service pursuant to section 578-5, the court may order that service of notice of the time and place of hearing of the petition and of a copy thereof and of a copy of the court's order be made upon such parent (A) by personal service thereof, without the State, by such person and in such manner as the court may direct, or (B) by sending certified copies of the petition and of the notice of the time and place of the hearing thereof and of the court's order, by registered mail, addressed to such parent, with request for return receipt, which service, evidenced by such receipt signed by the parent and returned to the clerk of the court, shall be regarded as equivalent to service by publication or in lieu thereof.  When service is made pursuant to this paragraph, the time appointed for the hearing of the petition shall be not less than twenty-one days subsequent to the date of service as herein provided.

(2)  Service by publication.  If the residence of such parent is not known and cannot be ascertained, or if an attempt to effect service by either of the methods authorized in paragraph (1) hereof is unsuccessful, the court may order that service shall be made by publication.  The order shall direct that publication of notice of the pendency of the petition and of the time and place of the hearing thereof be made in a newspaper or newspapers suitable for the advertisement of notices of judicial proceedings once in each week for not less than four successive weeks as the court may prescribe, the last publication to be not less than twenty-one days prior to the time appointed for the hearing of the petition.  The court may, in addition to ordering publication, direct that a copy of the petition and notice be forthwith deposited in the post office, addressed to such parent at the parent's last known place of residence.  The service of the notice required by section 578-2 shall be deemed complete at the expiration of the time prescribed by the order of publication. [L 1919, c 3, pt of §1; RL 1925, §3038; am L 1931, c 74, §1; RL 1935, §4524; RL 1945, §12275; am L 1953, c 115, pt of §1; RL 1955, §331-7; HRS §578-7; am L 1973, c 211, §3(e); gen ch 1985]

Cross References

Service by certified mail, see §1-28.



§578-8 - Hearing; investigation; decree.

§578-8  Hearing; investigation; decree.  (a)  No decree of adoption shall be entered unless a hearing has been held at which the petitioner or petitioners, and any legal parent married to a petitioner, and any subject of the adoption whose consent is required, have personally appeared before the court, unless expressly excused by the court.  After considering the petition and such evidence as the petitioners and any other properly interested person may wish to present, the court may enter a decree of adoption if it is satisfied (1) that the individual is adoptable under sections 578-1 and 578-2, (2) that the individual is physically, mentally, and otherwise suitable for adoption by the petitioners, (3) that the petitioners are fit and proper persons and financially able to give the individual a proper home and education, if the individual is a child, and (4) that the adoption will be for the best interests of the individual, which decree shall take effect upon such date as may be fixed therein by the court, such date to be not earlier than the date of the filing of the petition and not later than six months after the date of the entry of the decree.

(b)  Before entering the decree, the court shall notify the director of human services of the pendency of such petition for adoption and allow a reasonable time for the director to make such investigation as the director may deem proper as to the fitness of the petitioners to adopt the individual, however, the physical disability of the petitioners shall not of itself be determinant of unfitness for purposes of this section, and as to whether the best interest of the individual will be subserved by the adoption; provided that the court may, if it finds that the best interests of the individual to be adopted so require, by written order waive the requirement for notification and investigation above set forth, and enter its decree solely on the basis of the evidence adduced at the hearing.  The director shall have the right to intervene in any adoption proceeding for the purpose of protecting the interests of the individual to be adopted or of any legal parent of the individual, and shall have the same rights of appeal as any party to the proceeding.  The attorney general, upon the request of the director, shall represent the director in any such proceeding.  The director, when notified as above set forth, or when the director has intervened without notification, shall make a report to the court within the time required, reporting the facts disclosed and the director's recommendation; provided that the director, if the director determines that the best interests of the individual to be adopted will be served thereby, may refer any such notification to a child placing organization approved by the department under section 346-17, and the report and recommendation of such organization, when forwarded by the director, shall be considered by the court in lieu of a report and recommendation by the director.  If the court determines that any such report discloses facts adverse to the petitioners or indicates that the best interests of the individual to be adopted will not be subserved by the proposed adoption, it shall thereupon give notice of the determination to the petitioners and afford them a reasonable opportunity to rebut the report.

(c)  In cases where a child is adopted from a foreign country and is brought into the State, the court, in its discretion, may dispense with a hearing upon receipt of a sworn affidavit, ex-parte, from the adoptive parents requesting that the hearing be dispensed with, and upon a finding that the issues it would have reviewed have received full consideration by the country from which the child was adopted and the United States Citizenship and Immigration Services. [RL 1945, pt of §12276; am L 1945, c 40, pt of §1; am L 1953, c 115, pt of §1; RL 1955, §331-8; am L Sp 1959 2d, c 1, §20; HRS §578-8; am L 1973, c 211, §3(f); am L 1976, c 194, §1(3); am L 1979, c 65, §2; gen ch 1985; am L 1987, c 339, §4; am L 1990, c 34, §35 and c 74, §1; am L 1995, c 37, §2; am L 2005, c 22, §41]

Cross References

Prospective adoptive parents; standards and home studies, see §346-19.7.

Rules of Court

Decrees and orders, see Hawaii Family Court Rules, part A(VII).

Hearings, see HFCR rule 106; intervention, see HFCR rule 24.

Case Notes

Decree of adoption not subject to collateral attack where court had jurisdiction of parties and subject matter.  11 H. 450; 26 H. 439, 515.

Decree of adoption refused when petitioners not proper persons to have care and custody of child.  29 H. 238.

Appeal from decree, who may.  45 H. 69, 361 P.2d 1054.

Attorney's fees may not ordinarily be awarded in absence of statute or agreement.  56 H. 543, 544 P.2d 728.

Responsibility of department of human services discussed, where family court erred in concluding that adoption agreement, which allowed termination of foster board payments prior to completion of adoption process, violated public policy.  74 H. 409, 849 P.2d 55.

Cited:  26 H. 433, 443; 32 H. 443, 445.



§578-9 - Custody of minor child after decree and before adoption.

§578-9  Custody of minor child after decree and before adoption.  The decree may provide that, during the period, if any, between the entry thereof and the effective date of adoption, the care, custody, and control of a minor child be given to the petitioner or petitioners, who, in such event, shall be liable during such period for the care, maintenance, and support of the minor child and for its torts in the same manner as legal parents, and may further provide for the supervision and visitation of the minor child by the director of human services or the director's agent during such period and for such reports in connection therewith as the court may require. [RL 1945, pt of §12276; am L 1945, c 40, pt of §1; am L 1953, c 115, pt of §1; RL 1955, §331-9; am L Sp 1959 2d, c 1, §20; HRS §578-9; am L 1973, c 211, §3(g); am L 1976, c 194, §1(4); gen ch 1985; am L 1987, c 339, §4]



§578-10 - Disposition of minor child on discontinuance, withdrawal or denial of petition.

§578-10  Disposition of minor child on discontinuance, withdrawal or denial of petition.  Upon the discontinuance or withdrawal or denial of any petition for adoption, the court may make appropriate temporary orders concerning the care, custody and control of a minor child involved and may refer the minor child to the department of human services or to another appropriate agency or officer for action as in the case of a minor subject to section 571-11(1). [RL 1945, pt of §12276; am L 1953, c 115, pt of §1; RL 1955, §331-10; am L Sp 1959 2d, c 1, §20; am imp L 1965, c 232, §1; HRS §578-10; am L 1973, c 211, §3(h); am L 1976, c 194, §1(5); am L 1987, c 339, §4]

Rules of Court

Disposition of minor child on dismissal, etc., see HFCR rule 115.



§578-11 - Disposition in case of death of petitioners.

§578-11  Disposition in case of death of petitioners.  Notwithstanding the death of a petitioner or the petitioners during the pendency of the petition, the court, if it finds that the best interests of the individual to be adopted will be served thereby, and, in the case of a surviving petitioner, that such petitioner so desires, may enter a decree of adoption as prayed for in the petition, effective as of the date of the filing of the petition. [RL 1945, pt of §12276; am L 1953, c 115, pt of §1; RL 1955, §331-11; HRS §578-11; am L 1973, c 211, §3(i); am L 1976, c 194, §1(6)]



§578-12 - Setting aside or modifying decree.

§578-12  Setting aside or modifying decree.  At any time within one year from the date of entry of any decree of adoption, the court may, for good cause, set aside or modify the decree and, in connection therewith, may make appropriate orders, concerning the custody of the minor child and the disposition and handling of the record of adoption by the department of health.  The setting aside or modification of any decree of adoption shall not affect any property rights which have become vested between the date of the entry of the decree or the effective date of the decree and the effective date of any order setting aside or modifying the decree of adoption.

No decree of adoption shall be subject to attack in any collateral proceeding, and, after the expiration of one year from the date of its entry, no decree of adoption shall be subject to direct attack upon any ground other than fraud rendering the decree void as of the time of its entry. [RL 1945, pt of §12276; am L 1945, c 40, pt of §1; am L 1947, c 47, §2; am L 1953, c 115, pt of §1; RL 1955, §331-12; am L Sp 1959 2d, c 1, §19; HRS §578-12; am L 1973, c 211, §3(j)]

Case Notes

Review of decree:  Persons entitled to petition for review, and to appeal from court's determination.  45 H. 69, 361 P.2d 1054.

Decree may not be attacked after one year except on the ground of fraud.  1 H. App. 364, 619 P.2d 1092.



§578-13 - Change of name.

§578-13  Change of name.  The court may fix or change the given name and the family name of an adoptive minor child to the name stipulated by the adoptive parents or that name which is in the best interest of the child.

The court may fix or change the given name and family name of an adoptive individual who is an adult at the time of the filing of the petition for adoption to the name stipulated by the adoptive parents or that name which is in the best interest of the adult. [RL 1945, pt of §12276; am L 1945, c 40, pt of §1; am L 1953, c 115, pt of §1; RL 1955, §331-13; HRS §578-13; am L 1973, c 211, §3(k); am L 1976, c 194, §1(7); am L 1987, c 278, §2]

Case Notes

Change of family name is mandatory.  45 H. 69, 361 P.2d 1054.



§578-14 - Record of adoption.

§578-14  Record of adoption.  (a)  A certified copy of the decree of adoption, or a certified abstract thereof on a form approved by the department of health, after the decree has become effective, shall be sent to the department.  The department shall cause to be made a new record of the birth in the name of the individual, as fixed or changed by the decree, with the names of the adoptive parents and, upon request of both adoptive parents, or the sole adoptive parent if there is only one, that the name or names of either or both of the natural parents appear on the certificate, with the name of a natural parent who consents to be named on the certificate.

(b)  If a new birth certificate is issued, the original birth certificate shall be sealed and filed with the decree or the abstract thereof, and the sealed package shall be opened only as provided in section 578-15(b).

(c)  If the birth of the individual occurred outside of the State and a record of birth exists, the certified copy of the decree or the abstract thereof, shall be transmitted by the department of health to the birth registration authorities of the place of the individual's birth with a request that those authorities take appropriate action with respect to the record of the individual's birth.  If the birth of the individual occurred outside of the State, or if the birth of an individual born in the State has not been registered with the department of health, or if other good cause exists, the clerk of the court, upon request, and with the approval of the family court, upon the finding of the court that the action is for the best interests of the individual involved, shall furnish to the adoptive parents, or to the individual, or to any proper person acting in their behalf, a certified copy or abstract of the decree of adoption or a certificate of adoption in a form approved by the court.  If the parental rights of a parent or the parents of a minor child have been judicially terminated under chapter 571 prior to the entry of the decree, a certified copy of the decree shall be filed in the termination proceeding. [L 1945, c 40, pt of §2; am L 1947, c 47, §3; am L 1949, c 328, §1; am L 1953, c 115, pt of §1; RL 1955, §331-14; am L Sp 1959 2d, c 1, §19; HRS §578-14; am L 1973, c 211, §3(l); am L 1976, c 194, §1(8); am L 1980, c 153, §7; am L 1990, c 338, §4]

Cross References

Records and documents, see §338-20.

Rules of Court

New birth certificates, see HFCR rule 112.

Law Journals and Reviews

Privacy v. Secrecy:  The Open Adoption Records Movement and Its Impact on Hawai‘i.  15 UH L. Rev. 483.

Case Notes

Agreement of adoption not recorded, of no validity.  7 H. 273.

Provision for new record cited.  49 H. 273, 276, 283, 414 P.2d 925.

Cited:  45 H. 69, 80, 361 P.2d 1054.



§578-14.5 - Medical information on the natural parents of the adopted minor child.

§578-14.5  Medical information on the natural parents of the adopted minor child.  (a)  The department of health shall prepare a standard form entitled, "medical information form", for the purpose of perpetuating medical information on the natural parents of the adopted minor child.  This form shall include a request for any information relating to the adopted child's potential genetic or other inheritable diseases or afflictions, including but not limited to known genetic disorders, inheritable diseases, and similar medical histories, if known, of the parents of the natural parents.  The department of health shall make these forms available to all affected public agencies, all child placing organizations approved by the department of human services under section 346-17, attorneys, and other private individuals assisting the natural or adoptive parents in the adoption process, and the family court.

(b)  All affected public agencies and all child placing organizations approved by the department of human services under section 346-17 shall make reasonable efforts to complete this form with medical information on both natural parents, to obtain from the natural parents written consent to the release of this information to or for the benefit of the adopted child, and whenever possible, to obtain from the natural mother a signed release to receive a copy of all of her medical records, relating to the birth of the adopted child, which are within the possession of the hospital or other facility at which the child was born.  When applicable, the family court may require the petitioner or the petitioner's agent in the adoption proceeding to obtain this completed form from the natural parents with their consents and the signed release from the natural mother.

(c)  Whenever possible, a completed form with the required information on each natural parent shall accompany any document, to be filed with the family court, which requests the relinquishment, termination, or divestiture of parental rights, as provided under sections 571-61 and 587-73(b)(3), and the petition for adoption under this chapter.  If available, a copy of the hospital or other facility's medical records under subsection (b) shall also accompany the document to be filed in the family court.  This copy shall not be disseminated to the parties and shall be sealed by the family court pending transmittal to the department of health.

(d)  For good cause shown, the family court may waive the requirement in subsection (c).

(e)  If the natural parents have been court ordered to complete the forms required in subsection (c) pursuant to section 587-71(n), and have either failed to complete the forms or have failed to return the completed forms to the department of human services, the requirement in subsection (c) shall be waived.

(f)  The completed forms shall be made a part of the records of the department of health.

(g)  The completed forms and, if applicable, the previously sealed copy of the natural mother's medical records shall be forwarded to the department of health.  The department shall extract from the medical records pertinent information relating to inheritable diseases and genetic disorders and shall retain this information in an abstract.  The completed forms and the abstract, if available, shall be included in the department's adoption records.

(h)  An adopted child upon reaching the age of majority, the adoptive parent, guardian, or custodian on behalf of a minor adopted child, or an authorized designee of the adult adopted child or of the minor's adoptive parent may file a written application with the department of health for access to the information described in subsection (g).

(i)  Upon the filing of the application in subsection (h), the department of health shall furnish the applicant with a copy of the completed forms and, if available, the abstract of pertinent information from the natural mother's medical records.  The department is authorized to disclose the information under this subsection without prior court approval, notwithstanding section 338-20(e).

Nothing in this section shall be construed or applied in any manner to require any public agency or child placing organization to reveal the identities of the natural parents without their consents. [L 1988, c 274, §1; am L 1991, c 148, §§1, 2; am L 2001, c 67, §1]



§578-15 - Secrecy of proceedings and records.

§578-15  Secrecy of proceedings and records.  (a)  The records in adoption proceedings, after the petition is filed and prior to the entry of the decree, shall be open to inspection only by the parties or their attorneys, the director of human services or the director's agent, or by any proper person on a showing of good cause therefor, upon order of the court.  Except in the case of an individual being adopted by a person married to the legal father or mother of the individual or unless authorized by the court, no petition for adoption shall set forth the name of the individual sought to be adopted or the name of either of the parents of the individual; provided that the legal name of the individual and the name of each of the individual's legal parents may be added to the petition by amendment during the course of the hearing thereof and shall be included in the decree.  The hearing of the petition shall be in chambers and shall not be open to the public.

(b)  Upon the entry of the decree, or upon the later effective date of the decree, or upon the dismissal or discontinuance or other final disposition of the petition, the clerk of the court shall seal all records in the proceedings; provided that upon the written request of the petitioner or petitioners, the court may waive the requirement that the records be sealed.  The seal shall not be broken and the records shall not be inspected by any person, including the parties to the proceedings, except:

(1)  Upon order of the family court upon a showing of good cause;

(2)  For adoptions which occurred prior to January 1, 1991, after the adopted individual attains the age of eighteen and upon submission to the family court of a written request for inspection by the adopted individual or the adoptive parents in accordance with the following:

(A)  Within sixty calendar days after receipt of a request for inspection, the family court, by certified mail with return receipt requested, shall mail to the last known address of each natural parent a notice of the request for inspection of adoption records, a copy of the request for inspection and copies of any accompanying letters, photographs, or other documents submitted in support of the request.  The notice shall inform the natural parent that unless an affidavit signed by the natural parent requesting confidentiality is received by the family court within sixty calendar days of the date of receipt of the notice, the natural parent will be deemed to have waived any rights of confidentiality and the records shall be subject to inspection by the adopted individual or the adoptive parent who submitted the request.  The notice shall also inform the natural parent that an affidavit requesting confidentiality for a period of ten years may be filed.  A blank affidavit to be completed and signed by the natural parent shall be mailed with the notice;

(B)  If the family court has received a return receipt for the notice but an affidavit requesting confidentiality is not received by the family court within sixty calendar days of the date of receipt of the notice, the family court shall allow inspection under this section;

(C)  If the notice is returned as undeliverable to a natural parent, the family court shall designate an agent or agency to conduct a good faith and diligent search to locate the natural parent and to provide the notice and all other documents required under subparagraph (A).  The search shall extend over a period not to exceed one hundred eighty calendar days.  Contacts with natural parents by a designated agent or agency under this section shall be personal, whenever possible, and confidential.  The family court shall provide the designated agent or agency with a copy of the request for inspection and copies of any accompanying letters, photographs, or other documents submitted in support of the request, and the designated agent or agency shall present the copies to the natural parent when contacted.  The family court and the designated agent or agency shall ensure that no person other than a natural parent or the agent or agency through which a natural parent obtained assistance for the adoption is informed of the adoptive individual's existence and the relationship to the natural parent;

(D)  If a natural parent cannot be located after the search conducted under subparagraph (C), the family court shall allow inspection under this section;

(E)  If an affidavit requesting confidentiality is received by the family court within sixty calendar days of the date of receipt of the notice provided under subparagraph (A) or (C), the family court shall not allow inspection during the effective period of the affidavit;

(F)  If a ten-year affidavit is filed under subparagraph (E), the natural parent may refile affidavits every ten years thereafter to maintain confidentiality, or the natural parent may file an affidavit effective for the remainder of the natural parent's lifetime.  All affidavits subsequent to the initial affidavit may be filed within ninety calendar days before the last effective day of the initial affidavit.  If there is no effective affidavit on file with the family court at the time a request for inspection is received by the court, the court shall allow inspection under this paragraph;

(G)  An affidavit requesting confidentiality shall be effective until the last day of the period for which the affidavit was filed, until the natural parent revokes the affidavit, or until the natural parent is deceased, whichever occurs sooner; and

(H)  Where two natural parents are involved and confidentiality is waived under this paragraph by only one natural parent, the inspection of the records shall not include any identifying information concerning the other natural parent;

(3)  For adoptions occurring after December 31, 1990, in accordance with the following:

(A)  Each natural parent shall be informed of the procedures required under this paragraph if the natural parent desires to maintain confidentiality after the adopted individual attains the age of eighteen;

(B)  Within ninety calendar days before the adopted individual attains the age of eighteen a natural parent may file an affidavit with the family court to request confidentiality and the natural parent may refile affidavits every ten years thereafter to maintain confidentiality or the natural parent may file an affidavit effective for the remainder of the natural parent's lifetime.  All affidavits after the initial affidavit may be filed within ninety calendar days before the last effective day of the initial affidavit;

(C)  If a natural parent declines or fails to file an affidavit under subparagraph (B), the family court shall allow inspection of the record by the adopted individual or the adoptive parents at any time after the adopted individual has attained the age of eighteen; and

(D)  Where two natural parents are involved and confidentiality is waived under this paragraph by only one natural parent, the inspection of the records shall not include any identifying information concerning the other natural parent;

(4)  For all adoptions, regardless of date of occurrence, after the adopted individual attains the age of eighteen and upon submission to the family court of a written request for inspection by a natural parent; provided that the adopted individual shall have the same rights and obligations applicable to natural parents under paragraphs (2) and (3), including rights of notice and opportunity to file affidavits requesting confidentiality.

(5)  For all adoptions, regardless of date of occurrence, after the adopted individual attains the age of eighteen and upon submission of an affidavit by a natural parent consenting to the inspection of records by the adoptee or an affidavit submitted by an adoptee consenting to the inspection of records by the natural parents; provided that where only one natural parent files an affidavit for consent, the inspection of records shall not include any identifying information concerning the other natural parent;

(6)  Upon request by the adopted individual or the adoptive parents for information contained in the records concerning ethnic background and necessary medical information, notwithstanding any affidavit requesting confidentiality; or

(7)  Upon request by a natural parent for a copy of the original birth certificate.

As used in this subsection, "natural parent" means a biological mother or father, or a legal parent who is not also the biological parent.

(c)  The clerk of the court shall keep a docket of all adoption proceedings, which may be inspected only by order of the family court. [L 1945, c 40, pt of §2; am L 1953, c 115, pt of §1; RL 1955, §331-15; am L Sp 1959 2d, c 1, §20; HRS §578-15; am L 1973, c 211, §3(m); am L 1976, c 194, §1(9); gen ch 1985; am L 1987, c 339, §4; am L 1990, c 338, §5; am L 1991, c 45, §1]

Rules of Court

Confidentiality, see HFCR rule 79.

Law Journals and Reviews

Privacy v. Secrecy:  The Open Adoption Records Movement and Its Impact on Hawai‘i.  15 UH L. Rev. 483.

Case Notes

Cited:  45 H. 69, 79, 361 P.2d 1054.



§578-16 - Effect of adoption.

§578-16  Effect of adoption.  (a)  A legally adopted individual shall be considered to be a natural child of the whole blood of the adopting parent or parents as provided in the Uniform Probate Code, relating to the descent of property.

(b)  The former legal parent or parents of an adopted individual and any other former legal kindred shall not be considered to be related to the individual as provided in the Uniform Probate Code except as provided in this section.

(c)  An adopted individual and the individual's adopting parent or parents shall sustain towards each other the legal relationship of parents and child and shall have all the rights and be subject to all the duties of that relationship, including the rights of inheritance from and through each other and the legal kindred of the adoptive parent or parents, the same as if the individual were the natural child of the adopting parent or parents.

(d)  Except as provided in subsection (e), all legal duties and rights between the individual and the individual's former legal parent or parents shall cease from the time of the adoption; provided that if the individual is adopted by a person married to a legal parent of the individual, the full reciprocal rights and duties which theretofore existed between the legal parent and the individual, and the rights of inheritance as between the individual and the legal parent and the legal relatives of the parent, as provided in chapter 560, shall continue, notwithstanding the adoption, subject only to the rights acquired by and the duties imposed upon the adoptive parents by reason of the adoption.

(e)  Notwithstanding subsections (b) and (d), if an individual is adopted before that individual attains the age of majority and:

(1)  The individual is adopted by a spouse of a natural parent of the individual; or

(2)  The individual is adopted by a natural grandparent, aunt, uncle, or sibling of the individual or the spouse of a natural grandparent, aunt, uncle, or sibling;

then for the purposes of interpretation or construction of a disposition in any will, trust, or other lifetime instrument, whether executed before or after the order of adoption, and for purposes of determining heirs at law, the rights of the adopted individual and the individual's descendants with respect to the individual's natural family shall not be affected by the adoption, and they shall be included in any determination of heirs or members of any class, unless specifically excluded by name or class.

(f)  An adopted individual, who by reason of subsection (e) would be a member of two or more designations or classes pursuant to a single instrument, both by relationship through a natural parent and through an adoptive parent, shall be entitled to benefit by membership in only one of these designations or classes, which shall be the larger share.

(g)  For purposes of this section, if a person has been adopted more than once, the term "natural parent" includes an adopting parent by an earlier adoption.

(h)  An individual legally adopted under the laws of any state or territory of the United States or under the laws of any nation shall be accorded the same rights and benefits in all respects as an individual adopted under this chapter. [L 1905, c 83, §1; am L 1915, c 47, §3; am L 1919, c 3, §1; RL 1925, §3041; RL 1935, §4527; RL 1945, §12278; am L 1953, c 115, pt of §1; RL 1955, §331-16; HRS §578-16; am L 1976, c 194, §1(10) and c 200, pt of §1; gen ch 1985; am L 1992, c 148, §2]

Attorney General Opinions

Natural first cousins who by adoption become uncle and niece not disqualified to intermarry.  Att. Gen. Op. 62-49.

For vital statistics purposes, an adoption has no effect on the race of the adopted individual.  Att. Gen. Op. 83-3.

Subsection (a) cited in discussion of hanai children.  Att. Gen. Op. 93-1.

Case Notes

Agreement of adoption not recorded, of no validity.  2 H. 660; 7 H. 273; 23 H. 241.

L 1905, c 83 conferred right of inheritance on one adopted by agreement prior to statute.  21 H. 304.  Adoptive child inherits through its adoptive parent's father.  26 H. 439.  Adopted child can inherit through adoptive parents and may be an heir of ancestor of adoptive parent.  42 H. 129.  Review of decisions on inheritance by adopted children.  42 H. 640.  Had testator not desired the adopted child to be a natural child he could have so drawn his will.  Id.  Presumed testator intended to follow the policy of the law to treat adopted children as natural children, when such policy had its origin before the will was  executed.  49 H. 273, 414 P.2d 925.  Adopted child "issue" of testator's child.  Id.

Adoption of adults is not authorized by statute.  24 H. 643.

Adopted child is "lawful issue".  35 H. 104, aff'd 115 F.2d 956.

Adoption decree severs relationship between child and nonconsenting parent.  56 H. 462, 541 P.2d 13.



§578-17 - Guardian ad litem.

§578-17  Guardian ad litem.  Upon a finding by the court, in any stage of a proceeding under this chapter, that the best interests of a child whose adoption is sought herein will be served by the appointment of a guardian ad litem for said child, the court may appoint a guardian ad litem to preserve, protect and promote the best interests of the child. [L 1975, c 117, §1(2)]

Rules of Court

Guardians ad litem, see HFCR rule 17(c).






CHAPTER 579 - ILLEGITIMATES:  PATERNITY PROCEEDINGS

CHAPTER 579

ILLEGITIMATES:  PATERNITY PROCEEDINGS

REPEALED.  L 1975, c 66, §4.

Cross References

For present provisions, see chapter 584, Uniform Parentage Act.



CHAPTER 580 - ANNULMENT, DIVORCE, AND SEPARATION

§580-1 - Jurisdiction; hearing.

PART I.  GENERAL PROVISIONS

§580-1  Jurisdiction; hearing.  Exclusive original jurisdiction in matters of annulment, divorce, and separation, subject to section 603-37 as to change of venue, and subject also to appeal according to law, is conferred upon the family court of the circuit in which the applicant has been domiciled or has been physically present for a continuous period of at least three months next preceding the application therefor.  No absolute divorce from the bond of matrimony shall be granted for any cause unless either party to the marriage has been domiciled or has been physically present in the State for a continuous period of at least six months next preceding the application therefor.  A person who may be residing on any military or federal base, installation, or reservation within the State or who may be present in the State under military orders shall not thereby be prohibited from meeting the requirements of this section. [L 1870, c 16, §2; am L 1878, c 26, §1; am L 1903, c 22, §4 and c 33, §1; am L 1919, c 172, §1; RL 1925, §2966; am L 1927, c 126, §1; RL 1935, §4461; am L 1935, c 94, §1; RL 1945, §12211; am L 1949, c 53, §29; RL 1955, §324-21; am L 1957, c 72, §3; am L 1961, c 58, §1; am L 1965, c 76, §1; am L 1967, c 76, §2; HRS §580-1; am L 1973, c 211, §5(a); am L 1977, c 173, §1]

Law Journals and Reviews

"Physically present" construed.  Haw Supp, 3 HBJ, Fall 1965, at 20.

For discussion of development of new approach to family problems, see Divorce, Law and Psychology.  7 HBJ 73.

Case Notes

One-year residence requirement does not violate equal protection clause.  512 F.2d 430.

Averments as to jurisdiction held sufficiently set forth.  7 H. 342.  Failure to allege that parties last lived together as husband and wife within said circuit may result in dismissal of suit for lack of jurisdiction.  9 H. 405.  Suit cannot be brought in circuit other than that in which the parties last lived together.  19 H. 243.  Decree where court has jurisdiction cannot be attacked collaterally.  23 H. 451, 455.  Reference to a master:  power of divorce judge; taking of evidence; review of master's fee.  44 H. 442, 355 P.2d 33.  Jurisdiction, custody of children.  49 H. 20, 29-31, 407 P.2d 885.

Public cannot, but persons of immature years may, be excluded from courtroom.  22 H. 425, 428.

"Residence" equivalent to "domicile".  23 H. 376, 377; 37 H. 223; 38 H. 261; 41 H. 37.  History of divorce courts discussed; not common law courts.  24 H. 239.  Domicile of soldier or sailor.  35 H. 461; 37 H. 223.  To acquire domicile.  40 H. 625. Domicile, evidence and continuation of.  54 H. 60, 502 P.2d 380.

The one-year residence requirement for divorce does not violate the equal protection clause.  53 H. 302, 492 P.2d 939.

Appeal from interlocutory order requires allowance of court.  56 H. 662, 548 P.2d 251.

Though wife had not been domiciled in Hawaii for the continuous periods required under this section, as long as wife was domiciled in Hawaii at the time wife filed for divorce, i.e., wife was physically present in Hawaii with the intention of remaining indefinitely, family court had subject matter jurisdiction to entertain the divorce action; family court was then authorized to grant the divorce decree dissolving the marriage as long as wife was domiciled in Hawaii for a continuous period of six months prior to entry of the divorce decree. 94 H. 471 (App.), 16 P.3d 876.

Relevant statutes, rules, and precedent did not permit wife to directly attack in circuit court the validity of the property and distribution part of the divorce decree; circuit court did not have subject matter jurisdiction under §603-21.5 to do what wife must have had done to obtain the relief wife sought; pursuant to §580-47 and this section, only the family court could have granted that relief.  101 H. 370 (App.), 68 P.3d 644.

Sections 572-1, 580-21, and this section must be read together; only the family court can declare void a marriage obtained by force, duress, or fraud, and it cannot do so where there has been subsequent cohabitation.  112 H. 131 (App.), 144 P.3d 579.

Cited:  3 H. 300, 301; 20 H. 633, 635; 24 H. 29, 34; 30 H. 620, 621.



§580-2 - Commencement of action; summons.

§580-2  Commencement of action; summons.  An action for annulment, divorce, or separation is commenced by filing a complaint with the court, which complaint shall be signed and sworn to by the applicant and shall set forth sufficient facts to constitute a claim for relief.  Upon the filing of the complaint, the clerk shall forthwith issue a summons and deliver it for service to a person authorized to serve process in civil actions.  The summons shall be signed by the clerk, be under the seal of the court, contain the name of the court and the names of the parties, be directed to the defendant, state the name and address of the plaintiff's attorney, if any, otherwise the plaintiff's address, and the time within which the defendant is required to appear and defend which shall not be less than twenty days after the service of the summons and complaint upon the defendant, and shall notify the defendant that in case of the defendant's failure to appear and defend as required, further proceedings may be taken including judgment for the relief demanded in the complaint without further notice to the defendant.  Alternative complaints for annulment, divorce, or separation may be set forth or combined in one complaint. [L 1870, c 16, §3; am L 1878, c 26, §2; am L 1903, c 22, §5; am L 1905, c 19, §1; am L 1907, c 72, §1 and c 109, §1; am L 1909, c 25, §2; am L 1919, c 168, §1; RL 1925, §2967; RL 1935, §4462; RL 1945, §12212; am L 1953, c 221, §1; RL 1955, §324-22; am L 1963, c 85, §3; am L 1965, c 88, §1; am L 1966, c 22, §2; HRS §580-2; gen ch 1985]

Rules of Court

Commencement of action, see HFCR rule 3.

Summons, see HFCR rule 4.

Case Notes

Except under certain circumstances amended libel should be served within reasonable time.  9 H. 405.  Service of amended pleading if amendment made in open court before opposing counsel may be waived.  Id.

Insane person may file for divorce through guardian.  9 H. 475.

Great particularity not required in prayer for alimony.  14 H. 152.

When decree vacated because thirty days has not elapsed, court should re-try the case after such lapse, upon evidence then adduced.  23 H. 451, 456.

Setting decree aside. 34 H. 675.

Discontinuance, right.  41 H. 481.

Cited:  3 H. 300, 301; 17 H. 463, 464; 20 H. 633, 637; 24 H. 29, 34.



§580-3 - Service.

§580-3  Service.  (a)  The complaint for annulment, divorce, or separation, and the summons shall be served by an authorized process server on the defendant personally if the defendant is within the State, unless the defendant enters an appearance in the case, and except as hereinafter otherwise provided.

(b)  If service by an authorized process server is not feasible or is inconvenient or if the defendant is without the State, the court may authorize the service to be made by any other responsible person, or the court may authorize notice of the pendency of the action and of a time and place of hearing, which shall be not less than twenty days after the giving of personal notice, to be given to the defendant personally by such person and in such manner as the court shall designate and the case may be heard and determined at or after the time specified in the notice.

(c)  If the defendant is without the circuit, the court may authorize service by registered or certified mail, with request for a return receipt and direction to deliver to addressee only.  The return receipt signed by the defendant shall be prima facie evidence that the defendant accepted delivery of the complaint and summons on the date set forth on the receipt.  Actual receipt by the defendant of the complaint and summons sent by registered or certified mail shall be equivalent to personal service on the defendant by an authorized process server as of the date of the receipt.

(d)  If it appears that the defendant has refused to accept service by mail, or is concealing oneself, or evading service, or that plaintiff does not know the address or residence of the defendant and has not been able to ascertain the same after reasonable and due inquiry and search for at least fifteen days either before or after the filing of the complaint, the court may authorize notice of the pendency of the action and of a time and place of hearing, which shall not be less than twenty days after the last publication of the published notice, to be given to the defendant by publication thereof at least once in each of three successive weeks in a newspaper suitable for the advertisement of notices of judicial proceedings, published in the State, and the case may be heard and determined at or after the time specified in the notice.

(e)  If the plaintiff, as a result of impoverishment, is unable to publish notice as required by subsection (d), the plaintiff shall file an affidavit attesting to impoverishment and to the fact that after due and diligent search, the whereabouts of the individual sought to be served are unknown.  Upon those filings, the court shall order that service be made by forwarding a certified copy of the pleadings and process to the individual at the last known address by registered or certified mail, with a return receipt requested and a directive to deliver to addressee only, sending a certified copy of the pleadings and process to the defendant's closest known relative, if any can be found, and by posting a copy of the pleadings and process at the courthouse in which the pleadings and process has been filed.  Service shall be completed thirty days after mailing.  The plaintiff shall attest to the fact of the mailing and the date thereof by affidavit, attaching the sender's receipt for that mail and, if available, the return receipt and envelope. [L 1870, c 16, §4; am L 1903, c 22, §6; am L 1907, c 109, §2; am L 1919, c 43, §2; RL 1925, §2968; am L 1925, c 121, §1; RL 1935, §4463; am L 1941, c 217, §1; RL 1945, §12213; am L 1953, c 199, §1; RL 1955, §324-23; am L 1957, c 177, §1; am L 1966, c 22, §3; am L 1967, c 60, pt of §1; HRS §580-3; gen ch 1985; am L 2000, c 190, §1]

Case Notes

Publication prior to April 26, 1903.  14 H. 498.

Service by publication strictly construed, and when publication required to be made in certain newspapers cannot be made in others.  14 H. 596.

Libellee without Territory should be notified when to appear.  17 H. 463.

Decree void where jurisdiction of libellee not acquired.  20 H. 623.

No jurisdiction to hear case until thirty days after completion of service, or after appearance without service.  20 H. 633.

Proceeding being in rem, under certain circumstances, decree may issue although court never acquired actual jurisdiction of defendant.  24 H. 239.

Under the record, plaintiff failed to make reasonable and due inquiry, and service by publication was unauthorized.  55 H. 34, 514 P.2d 865.

Requirements for court to acquire in rem jurisdiction.  7 H. App. 102, 747 P.2d 1281.

Cited:  3 H. 300, 301; 8 H. 478, 490.



§580-3.5 - Personal judgment against absent defendant.

[§580-3.5]  Personal judgment against absent defendant.  In any proceeding in the family court, the court shall have the power to render a personal judgment against a party who is outside of this State and over whom jurisdiction is acquired by service of process in the manner set forth in section 580-3(b) or (c), if the party was personally served with a copy of the summons or order to show cause and complaint or other pleading upon which the judgment is based and if the party was a domiciliary of this State (1) at the time that the cause of action which is the subject of the proceeding arose, or (2) at the time of the commencement of the proceeding, or (3) at the time of service. [L 1970, c 24, §1]

Rules of Court

Default judgment, see HFCR rule 55.

Case Notes

Where child support proceeding commenced when mother filed complaint for divorce, child support enforcement agency's motion for modification of child support payments filed twelve years later was "continuation of proceeding", and, under §580-47 and this section, court had continuing jurisdiction over non-Hawaii domiciliary father.  87 H. 209 (App.), 953 P.2d 968.

Hawaii Legal Reporter Citations

Division of real property located outside State.  78-2 HLR 78-1129.



§580-4 - Cross-complaint.

§580-4  Cross-complaint.  In any action for annulment, divorce, or separation, a cross-complaint for annulment, divorce, or separation may be filed and affirmative relief granted thereon as fully and effectually as on an original complaint.  The cross-complaint shall be signed and sworn to by the cross-complainant and shall be served in the same manner as an original complaint. [L 1913, c 121, §1; RL 1925, §2969; RL 1935, §4464; RL 1945, §12214; RL 1955, §324-24; am L 1966, c 22, §4; HRS §580-4]

Case Notes

Statute valid; "divorce" means every kind of divorce.  22 H. 425; 25 H. 638; 29 H. 464.

Error to disregard.  30 H. 473.

Cited:  26 H. 128.



§580-5 - Proof.

§580-5  Proof.  Upon the hearing of every complaint for annulment, divorce, or separation, the court shall require exact legal proof upon every point, notwithstanding the consent of the parties.  Where the matter is uncontested and the court, in its discretion, waives the need for a hearing, then the court shall require exact legal proof upon every point by affidavit. [L 1870, c 16, §5; CpL p 435; am L 1903, c 22, §2; am L 1905, c 19, §2; am L 1915, c 56, §2 and c 192, §2; RL 1925, §2970; RL 1935, §4465; RL 1945, §12215; am L 1949, c 53, §29; RL 1955, §324-25; am L 1957, c 72, §4; am L 1966, c 22, §5; HRS §580-5; am L 1973, c 211, §5(b); am L 1989, c 127, §1]

Case Notes

Burden of "exact legal proof" not met.  37 H. 17.

Burden on libellant.  38 H. 394.

Fact that libellant had been twice divorced immaterial; corroboration of libellant's testimony not required.  42 H. 264.

Libellant's testimony negated "exact legal proof" of "grievous mental suffering".  43 H. 381.

Cited:  24 H. 29, 34; 36 H. 528.



§580-6 - Guardian ad litem for incompetent defendant.

§580-6  Guardian ad litem for incompetent defendant.  In any case where the court has reason to believe that the defendant in a matrimonial action is not fully competent to conduct the defendant's defense or to comprehend the nature of the proceedings, the court may appoint a guardian ad litem to represent the interests of the defendant.  The court may assess the reasonable fees and expenses of the guardian ad litem as costs of the action, payable in whole or in part by either or both parties as the circumstances may justify. [L 1919, c 10, pt of §2; RL 1925, §2972; RL 1935, §4467; RL 1945, §12217; am L 1951, c 287, §1(2); RL 1955, §324-27; am L 1966, c 22, §6; am L 1967, c 76, §3; HRS §580-6; gen ch 1985]

Cross References

Maximum fees for appointed counsel and guardian ad litem, see §571-87.

Rules of Court

Guardians ad litem, see HFCR rule 17(c).



§580-7 - Examination of parties to prevent collusion.

§580-7  Examination of parties to prevent collusion.  Upon the hearing of any complaint for a divorce or separation, the court may examine either or both of the parties, upon oath, in order to prevent collusion. [CC 1859, §1341; am L 1903, c 22, §2; RL 1925, §2992; RL 1935, §4489; RL 1945, §12241; RL 1955, §324-66; HRS §580-7; am L 1973, c 211, §5(c)]



§580-8 - Procedure when collusion suspected.

§580-8  Procedure when collusion suspected.  If there is any reason to suspect collusion, or that important testimony can be procured which has not been produced, the court shall continue the cause from time to time while such reason for suspicion continues.  The attorney general or other prosecuting officer and parties not of record shall be heard, to establish the fact of collusion or of the existence of testimony not produced. [L 1870, c 16, §7; am L 1903, c 22, §7; RL 1925, §2976; RL 1935, §4471; RL 1945, §12219; RL 1955, §324-29; HRS §580-8; am L 1973, c 211, §5(d)]

Case Notes

Libel dismissed for collusion.  19 H. 68.

Libels for divorce are not the same as ordinary civil actions; technical law of default not applicable.  24 H. 29.

Section prevents deputies attorney general from acting as attorney for parties in divorce.  35 H. 849.

Cited:  3 H. 300, 301; 39 H. 385.



§580-9 - Temporary support, etc.

§580-9  Temporary support, etc.  After the filing of a complaint for divorce or separation the court may make such orders relative to the personal liberty and support of either spouse pending the complaint as the court may deem fair and reasonable and may enforce the orders by summary process.  The court may also compel either spouse to advance reasonable amounts for the compensation of witnesses and other expenses of the trial, including attorney's fees, to be incurred by the other spouse and may from time to time amend and revise the orders. [L 1870, c 16, §10; L 1872, c 18; am L 1903, c 22, §§2, 8; RL 1925, §2978; RL 1935, §4473; RL 1945, §12224; am L 1955, c 79, §1; RL 1955, §324-34; am L 1966, c 22, §6; HRS §580-9; am L 1973, c 211, §5(e); am L 1974, c 65, pt of §2; gen ch 1985]

Case Notes

Allowance of legal fees and their amount is in discretion of the court.  5 H. 23.  Sound discretion of the trial judge will not be reviewed by appellate court.  25 H. 274.  Wife's expense money and attorney's fees in resisting revocation of alimony may be taxed to husband.  23 H. 639; 34 H. 22; 38 H. 233.  Wife's expense for counsel on appeal to supreme court.  30 H. 61; 35 H. 69; 35 H. 382; 38 H. 647.  Application by wife for fees on appeal must be timely.  49 H. 688, 702, 427 P.2d 86.  Award of attorney's fees, abuse of discretion.  49 H. 576, 424 P.2d 671.  Does not authorize award of attorney's fees against wife.  49 H. 688, 700, 427 P.2d 86.  And where case is discontinued.  28 H. 487.  Allowance of counsel fees in equity suit for separate maintenance.  38 H. 148.

Husband not liable at law for fee of attorney in defending wife in divorce case.  19 H. 463.  Statutory attorney's fees not taxed in divorce and separation cases.  5 H. 175.  Attorney's fees cannot be awarded as damages or costs where not so provided by statute, stipulation or agreement.  40 H. 179; 49 H. 688, 700, 427 P.2d 86.

Jurisdiction over person and property of the one against whom decree awarding alimony is made is necessary, otherwise decree is void.  24 H. 239.  Decree of divorce annuls temporary alimony order.  25 H. 274.  Contempt.  30 H. 80; 35 H. 541.

Motion in supreme court on appeal for expenses in that court and for temporary alimony, denied, it appearing lower court had denied such a motion.  25 H. 172.  Allowances for temporary alimony or expenses, when proper.  44 H. 491, 355 P.2d 188.

Award of attorney's fees is in discretion of court.  58 H. 227, 566 P.2d 1104.

Temporary support.  58 H. 227, 566 P.2d 1104.

Section authorizes attorney's fees in a proceeding after entry of final divorce decree.  59 H. 32, 575 P.2d 468.

Where neither party had sufficient income, it was not error to impair jointly owned marital property pendente lite.  1 H. App. 617, 623 P.2d 1265.



§580-10 - Restraining orders; appointment of master.

§580-10  Restraining orders; appointment of master.  (a)  When a complaint for annulment, divorce, or separation, is filed in this State, the court, on an application by either party, supported by affidavit or a statement made under penalty of perjury, without a hearing, may enjoin and restrain each of the parties to that action from transferring, encumbering, wasting, or otherwise disposing of any of their property, whether real, personal, or mixed, over and above current income, except as necessary for the ordinary course of a business or for usual current living expenses, without the consent and concurrence of the other party to such action for divorce, or further specific order of the court.  Where such restraining orders are issued against the other party to the action, such person shall be served promptly with the order and shall be entitled to a prompt hearing to show cause why such order should not be enforced.

(b)  In all actions for annulment, divorce, or separation, the court shall have the power to issue such restraining orders against a person or persons not a party to the action, as shall be reasonably required during the pendency of such action, to preserve the estates of the parties.  Where such restraining orders are issued against a person or persons not a party to the action, such persons shall be promptly served with the order and shall be entitled to a prompt hearing within a reasonable time to show cause why such order should not be enforced.

(c)  In all actions for annulment, divorce, or separation, the court shall have the power to appoint a master, or masters, to make preliminary findings and to report to the court on any issue.  The written reports of a master shall be available to interested parties and may be received in evidence if no objection is made; or if objection is made, may be received in evidence provided the person or persons responsible for the reports are available for cross-examination as to any matter contained therein.  When a report is received in evidence, any party may introduce other evidence supplementing, supporting, modifying, or rebutting the whole or any part of the report.

(d)  Whenever it is made to appear to the court after the filing of any complaint, that there are reasonable grounds to believe that a party thereto may inflict physical abuse upon, threaten by words or conduct, or harass the other party, the court may issue a restraining order to prevent such physical abuse, threats, or harassment, and shall enjoy in respect thereof the powers pertaining to a court of equity.  Where necessary, the order may require either or both of the parties involved to leave the marital residence during the period of the order, and may also restrain the party to whom it is directed from contacting, threatening, or physically abusing the children or other relative of the spouse who may be residing with that spouse at the time of the granting of the restraining order.  The order may also restrain a party's agents, servants, employees, attorneys, or other persons in active concert or participation with the respective party.

(1)  A knowing or intentional violation of a restraining order issued pursuant to this section is a misdemeanor.  A person convicted under this section shall undergo domestic violence intervention at any available domestic violence program as ordered by the court.  The court additionally shall sentence a person convicted under this section as follows:

(A)  For a first conviction for violation of the restraining order, the person shall serve a mandatory minimum jail sentence of forty-eight hours and be fined not less than $150 nor more than $500; provided that the court shall not sentence a defendant to pay a fine unless the defendant is or will be able to pay the fine; and

(B)  For the second and any subsequent conviction for violation of the restraining order, the person shall serve a mandatory minimum jail sentence of thirty days and be fined not less than $250 nor more than $1,000; provided that the court shall not sentence a defendant to pay a fine unless the defendant is or will be able to pay the fine.

Upon conviction and sentencing of the defendant, the court shall order that the defendant immediately be incarcerated to serve the mandatory minimum sentence imposed; provided that the defendant may be admitted to bail pending appeal pursuant to chapter 804.  The court may stay the imposition of the sentence if special circumstances exist.

The court may suspend any jail sentence, except for the mandatory sentences under subparagraphs (A) and (B), upon condition that the defendant remain alcohol and drug-free, conviction-free or complete court-ordered assessments or intervention.  Nothing in this section shall be construed as limiting the discretion of the judge to impose additional sanctions authorized in sentencing for a misdemeanor offense.  All remedies for the enforcement of judgments shall apply to this section.

(2)  Any law enforcement officer shall enforce a restraining order issued pursuant to this subsection, including lawfully ordering the restrained party to voluntarily leave for a three-hour cooling off period, or, with or without a warrant, where the law enforcement officer has reasonable grounds to believe that the restrained party has violated the restraining order, arresting the restrained party.

(e)  Any fines collected pursuant to subsection (d) shall be deposited into the spouse and child abuse special account established under section 601-3.6. [L 1947, c 122, §1; RL 1955, §324-35; am L 1966, c 22, §6; HRS §580-10; am L 1973, c 211, §5(f); am L 1983, c 187, §1 and c 246, §1; am L 1992, c 290, §1; am L 1993, c 6, §24; am L 1999, c 200, §3]

Cross References

Domestic abuse protective orders, see chapter 586.

Rules of Court

Masters, see HFCR rule 66.

Restraining orders, see HFCR rule 65.



§580-11 - Care, custody, education, and maintenance of children pendente lite.

§580-11  Care, custody, education, and maintenance of children pendente lite.  During the pendency of any action for divorce or separation the court may make such orders concerning the care, custody, education, and maintenance of the minor children of the parties to the action as law and justice may require and may enforce the orders by summary process.  The court may revise and amend the orders from time to time. [L 1931, c 49, §1; RL 1935, §4474; RL 1945, §12225; RL 1955, §324-36; HRS §580-11; am L 1973, c 211, §5(g)]

Cross References

Custody, see §571-46.

Case Notes

Cited:  35 H. 382, 383; 38 H. 233, 235.



§580-12 - Sequestration of property.

§580-12  Sequestration of property.  All property within the State of a party to a matrimonial action may by order of the court be sequestered and applied to the payment of any allowance in such action by the court for the support and maintenance of either spouse or for the support, maintenance, and education of minor children, whether temporary or permanent, where service or notice has been effected by any of the methods set forth in section 580-3. [L 1967, c 60, pt of §1; HRS §580-12; am L 1974, c 65, pt of §2]



§580-13 - Security and enforcement of maintenance and alimony.

§580-13  Security and enforcement of maintenance and alimony.  Whenever the court makes an order or decree requiring a spouse to provide for the care, maintenance, and education of children, or for an allowance to the other spouse, the court may require the person subject to such order or decree to give reasonable security for such maintenance and allowance.  Upon neglect or refusal to give the security, or upon default of the person subject to such order or decree and such person's surety to provide the maintenance and allowance, the court may sequester such person's personal estate, and the rents and profits of such person's real estate, and may appoint a receiver thereof and cause such person's personal estate and the rents and profits of such person's real estate to be applied towards such maintenance and allowance, as to the court shall from time to time seem just and reasonable. [CC 1859, §1333; am L 1903, c 22, §2; RL 1925, §2981; RL 1935, §4477; RL 1945, §12228; RL 1955, §324-39; HRS §580-13; am L 1973, c 211, §5(h); am L 1974, c 65, pt of §2]

Case Notes

This section is limitation upon words "or out of his property" found in §580-74.  26 H. 128.

Application in connection with contempt.  28 H. 291.

Receiver appointed.  28 H. 291; 35 H. 570.

Sequestration.  33 H. 725.

Judicial sale of real property at suggestion of both parties.  39 H. 653.

Failure to comply with alimony order must be punished as criminal contempt if contemnor lacks present ability to comply.  60 H. 160, 587 P.2d 1220.

Cited:  13 H. 654, 661; 14 H. 152, 156; 23 H. 281, 289; 31 H. 574, 576.



§580-14 - Renumbered as §571-52.

§580-14  Renumbered as §571-52.1.  L 1968, c 33, §2.



§580-15 - County attorneys to represent court.

§580-15  County attorneys to represent court.  The county attorneys of Maui and Kauai and the corporation counsels of the city and county of Honolulu and the county of Hawaii, within their respective counties, shall, when and to the extent authorized by their respective county governing bodies and upon request of the family court, represent the court in any contempt proceeding for the enforcement of any order or decree for support of a spouse or child support or both, except that fees may be charged as provided for by chapter 576D. [L 1967, c 63, §2; HRS §580-15; am L 1973, c 211, §5(i); am L 1974, c 65, pt of §2; am L 1984, c 230, §4; am L 1986, c 332, §17]

Hawaii Legal Reporter Citations

Enforcement of support order.  83-1 HLR 830345.



§580-16 - Divorce decree, support order; social security number.

[§580-16]  Divorce decree, support order; social security number.  The social security number of any individual who is party to a divorce decree or subject to a support order issued under this chapter shall be placed in the records relating to the matter. [L 1997, c 293, §7]



§580-21 - Grounds for annulment.

PART II.  ANNULMENT

§580-21  Grounds for annulment.  The family court, by a decree of nullity, may declare void the marriage contract for any of the following causes, existing at the time of the marriage:

(1)  That the parties stood in relation to each other of ancestor and descendant of any degree whatsoever, brother and sister of the half as well as the whole blood, uncle and niece, aunt and nephew, whether the relationship is the result of the issue of parents married or not married to each other;

(2)  That the parties, or either of them, had not attained the legal age of marriage;

(3)  That the husband had an undivorced wife living, or the wife had an undivorced husband living;

(4)  That one of the parties lacked the mental capacity to consent to the marriage;

(5)  That consent to the marriage of the party applying for annulment was obtained by force, duress, or fraud, and there has been no subsequent cohabitation; and

(6)  That one of the parties was a sufferer of or afflicted with any loathsome disease and the fact was concealed from, and unknown to, the party applying for annulment. [CC 1859, §1313; am imp L 1866, p 3; rep L 1870, c 10; ree L 1876, c 48; am imp L 1870, c 24, §1; rep L 1872, c 23, §2; am imp L 1872, c 23, §1; am L 1903, c 22, §1; RL 1925, §2955; RL 1935, §4450; am L 1935, c 184, §1; RL 1945, §12201; am L 1949, c 53, §29; RL 1955, §324-1; am L 1957, c 72, §1; am imp L 1965, c 232, §1; HRS §580-21; am L 1980, c 43, §1; am L 1984, c 119, §2; am L 1997, c 52, §8]

Attorney General Opinions

Uncle and niece by adoption not disqualified to intermarry.  Att. Gen. Op. 62-49.

Case Notes

Marriage voidable, not void, of girl under fourteen.  6 H. 289.

Requires proper allegation.  7 H. 219.

Proper parties.  7 H. 278.

Nonassent of a party to marriage is not a statutory ground for annulment.  8 H. 77.

Insufficiency of evidence on ground of nonage.  8 H. 360.

Held that failure to procure license, ground for annulment.  25 H. 397, rev'g 16 H. 377.

Enumeration of grounds does not deprive court of jurisdiction to annul a marriage on some other ground.  26 H. 89; 29 H. 770, 795.

Presumption that marriage was valid; burden on libellant to prove incompetency.  29 H. 716.

Trial court erred in deciding that wife was entitled to prevail on her divorce claim and second husband was not entitled to prevail on his annulment claim where certified copy of judgment of divorce presented undisputed evidence that when wife married second husband, wife had prior lawful living husband and thus did not satisfy the requirement of §572-1(3).  108 H. 459 (App.), 121 P.3d 924.

Sections 572-1, 580-1, and this section must be read together; only the family court can declare void a marriage obtained by force, duress, or fraud, and it cannot do so where there has been subsequent cohabitation.  112 H. 131 (App.), 144 P.3d 579.



§580-22 - Nonage.

§580-22  Nonage.  An action to annul a marriage on the ground that one of the parties was under legal age, may be brought by the parent or guardian entitled to the custody of the minor, or by any person admitted by the court to prosecute as the friend of the minor.  In no case shall the marriage be annulled on the application of a party who was of legal age at the time it was contracted; nor when it appears that the parties, after they attained the legal age, had for any time freely cohabited as man and wife. [CC 1859, §1314; am L 1903, c 22, §2; RL 1925, §2956; RL 1935, §4451; RL 1945, §12202; RL 1955, §324-2; HRS §580-22; am L 1973, c 211, §5(j)]

Case Notes

Once nonage spouse dies no ground to annul such marriage.  6 H. 289.

Suit should be in name of minor by parent or guardian or in name of parent and minor made defendant.  7 H. 219, 278.



§580-23 - Former husband or wife living.

§580-23  Former husband or wife living.  A marriage may be declared null on the ground that one of the parties has an undivorced husband or wife living, on the application of either of the parties during the lifetime of the other, or on the application of the former husband or wife. [CC 1859, §1315; RL 1925, §2957; RL 1935, §4452; RL 1945, §12203; RL 1955, §324-3; HRS §580-23]



§580-24 - Allowance for spouse and family.

§580-24  Allowance for spouse and family.  Every person who is deceived into contracting an illegal marriage with a man or woman having another spouse living, under the belief that he or she was unmarried, may be entitled to a just allowance for the support of the deceived spouse and family out of the property of the deceiving spouse, which the deceived spouse may obtain at any time after action commenced upon application to the family court having jurisdiction.  In addition to the allowance, the court may also compel the defendant to advance reasonable amounts for the compensation of witnesses and other reasonable expenses of trial to be incurred by the plaintiff. [CC 1859, §1316; am L 1903, c 22, §3; am L 1919, c 43, §1; RL 1925, §2958; RL 1935, §4453; RL 1945, §12204; RL 1955, §324-4; am L 1966, c 22, §6; HRS §580-24; am L 1973, c 211, §5(k); am L 1974, c 65, pt of §2]

Case Notes

Application to claim of "putative wife".  See 27 F.2d 582 rev'g 29 H. 770.

Cited:  3 H. 489, 495; 20 H. 633, 637.



§580-25 - Inheritance by children.

§580-25  Inheritance by children.  The children of such illegal marriage shall be entitled to succeed in the same manner as legitimate children, to all the real and personal estate of both parents in the State. [CC 1859, §1317; RL 1925, §2959; RL 1935, §4454; RL 1945, §12205; RL 1955, §324-5; HRS §580-25]

Case Notes

Cited:  20 H. 722, 723.



§580-26 - Lack of mental capacity.

§580-26  Lack of mental capacity.  The marriage of a person who lacked the mental capacity to consent to the marriage may be annulled on the application of either party, or on the application of a guardian of the party who lacked such capacity; but in such case, no sentence of nullity shall be pronounced if it appears that the parties freely cohabited as husband and wife after the party who lacked such mental capacity attained the mental capacity necessary to consent to marriage. [CC 1859, §1318; am L 1903, c 22, §2; RL 1925, §2960; RL 1935, §4455; RL 1945, §12206; RL 1955, §324-6; HRS §580-26; am L 1973, c 211, §5(1); am L 1980, c 43, §2]



§580-27 - Legitimacy in case of annulment.

§580-27  Legitimacy in case of annulment.  Upon the annulment of a marriage on account of nonage, lack of mental capacity of either party to consent to the marriage, or of a marriage that is prohibited on account of consanguinity between the parties, or for any other ground specified in section 580-21, the issue of the marriage shall be legitimate. [CC 1859, §§1319, 1320; am imp L 1870, c 24, §1, rep L 1872, c 23, §2; am L 1872, c 23, §1; RL 1925, §§2961, 2962; RL 1935, §§4456, 4457; am L 1935, c 115, §§1, 2; RL 1945, §12207; RL 1955, §324-7; HRS §580-27; am L 1980, c 43, §3]

Case Notes

Cited:  6 H. 289, 291.



§580-28 - Physical incapacity.

§580-28  Physical incapacity.  An action to annul the marriage on the ground of physical incapacity of one of the parties at the time of marriage, shall only be maintained by the injured party, against the party whose incapacity is alleged, and shall in all cases be brought within two years from the solemnization of the marriage. [CC 1859, §1321; RL 1925, §2963; RL 1935, §4458; RL 1945, §12208; RL 1955, §324-8; HRS §580-28; am L 1973, c 211, §5(m)]



§580-29 - No annulment solely on confessions.

§580-29  No annulment solely on confessions.  No sentence of nullity of marriage shall be pronounced solely on the declarations or confessions of the parties.  The court shall, in all cases, require other satisfactory evidence of the facts on which the allegation of nullity is founded. [CC 1859, §1322; am L 1903, c 22, §2; RL 1925, §2964; RL 1935, §4459; RL 1945, §12209; RL 1955, §324-9; HRS §580-29; am L 1973, c 211, §5(n)]



§580-41 - Divorce.

PART III.  DIVORCE

Law Journals and Reviews

Why is My Client Nuts?...  Dealing with the Difficult Divorce Client.  II HBJ No. 13, at pg. 91.

§580-41  Divorce.  The family court shall decree a divorce from the bond of matrimony upon the application of either party when the court finds:

(1)  The marriage is irretrievably broken;

(2)  The parties have lived separate and apart under a decree of separation from bed and board entered by any court of competent jurisdiction, the term of separation has expired, and no reconciliation has been effected;

(3)  The parties have lived separate and apart for a period of two years or more under a decree of separate maintenance entered by any court of competent jurisdiction, and no reconciliation has been effected; or

(4)  The parties have lived separate and apart for a continuous period of two years or more immediately preceding the application, there is no reasonable likelihood that cohabitation will be resumed, and the court is satisfied that, in the particular circumstances of the case, it would not be harsh and oppressive to the defendant or contrary to the public interest to a divorce on this ground on the complaint of the plaintiff. [L 1870, c 16, §1; am L 1903, c 22, §2; am L 1909, c 25, §1; am L 1915, c 56, §1 and c 192, §1; am L 1919, c 10, §1; RL 1925, §2965; am L 1931, c 196, §1; RL 1935, §4460; am L 1935, c 27, §1; RL 1945, §12210; am L 1949, c 53, §29 and c 174, §1; am L 1951, c 287, §1; RL 1955, §324-20; am L 1957, c 72, §2; am L 1965, c 52, §3; am L 1966, c 22, §6; am L 1967, c 76, §1; HRS §580-41; am L 1970, c 116, §1; am L 1972, c 11, §1]

Law Journals and Reviews

For discussion of development of new approach to family problems, see Divorce, Law and Psychology.  7 HBJ 73.

The Case Against Uncontested Divorce Practice.  12 HBJ No. 4 Winter 1977, pg. 21.



§580-41.5 - Battered spouses; exemption from mediation in divorce proceedings.

§580-41.5  Battered spouses; exemption from mediation in divorce proceedings.  (a)  In contested divorce proceedings where there are allegations of spousal abuse, the court shall not require a party alleging the spousal abuse to participate in any component of any mediation program against the wishes of that party.

(b)  A mediator who receives a referral or order from a court to conduct mediation shall screen for the occurrence of family violence between the parties.  A mediator shall not engage in mediation when it appears to the mediator or when either party asserts that family violence has occurred unless:

(1)  Mediation is authorized by the victim of the alleged family violence;

(2)  Mediation is provided in a specialized manner that protects the safety of the victim by a mediator who is trained in family violence; and

(3)  The victim is permitted to have in attendance at mediation, a supporting person of the victim's choice including but not limited to an attorney or advocate.  If the victim chooses to exercise such option, any other party to the mediation will be permitted to have in attendance at mediation, a supporting person of the party's choice including but not limited to an attorney or advocate.

(c)  In a proceeding concerning the custody or visitation of a child, if a protective order is in effect, the court shall not require a party alleging family violence to participate in any component of any mediation program against the wishes of that party.

(d)  In a proceeding concerning the custody or visitation of  a child, if there is an allegation of family violence and a protective order is not in effect, the court may order mediation or refer either party to mediation only if:

(1)  Mediation is authorized by the victim of the alleged family violence;

(2)  Mediation is provided in a specialized manner that protects the safety of the victim by a mediator who is trained in family violence; and

(3)  The victim is permitted to have in attendance at mediation, a supporting person of the victim's choice including but not limited to an attorney or advocate.  If the victim chooses to exercise such option, any other party to the mediation will be permitted to have in attendance at mediation, a supporting person of the party's choice including but not limited to an attorney or advocate. [L 1993, c 88, §1; am L 1996, c 198, §4]

Law Journals and Reviews

Empowering Battered Women:  Changes in Domestic Violence Laws in Hawai‘i.  17 UH L. Rev. 575.



§580-42 - OLD REPEALED.

§580-42  [OLD] REPEALED.  L 1972, c 11, §2.

§580-42  Irretrievable breakdown.  (a)  If both of the parties by complaint or otherwise have stated under oath or affirmation that the marriage is irretrievably broken, or one of the parties has so stated and the other has not denied it, the court, after hearing, shall make a finding whether the marriage is irretrievably broken.  The court, in its discretion, may waive a hearing on an uncontested divorce complaint and admit proof by affidavit.

(b)  If one of the parties has denied under oath or affirmation that the marriage is irretrievably broken, the court shall consider all relevant factors, including the circumstances that gave rise to the filing of the complaint and the prospect of reconciliation, and shall:

(1)  Make a finding whether the marriage is irretrievably broken, or

(2)  Continue the matter for further hearing not less than thirty or more than sixty days later, or as soon thereafter as the matter may be reached on the court's calendar and may suggest to the parties that they seek counseling.  At the adjourned hearing, the court shall make a finding whether the marriage is irretrievably broken. [L 1972, c 11, §3; am L 1973, c 211, §5(o); am L 1989, c 127, §2]



§580-42.5 - Recrimination no defense.

[§580-42.5]  Recrimination no defense.  Recrimination shall not be a defense to an application for divorce or separation. [L 1971, c 77, §2]



§580-43 - REPEALED.

§580-43  REPEALED.  L 1972, c 11, §5.



§580-44 - Persons affected with Hansen's disease represented by attorney general.

§580-44  Persons affected with Hansen's disease represented by attorney general.  Upon application of the director of health, the attorney general or the attorney general's deputies shall represent any person affected with Hansen's disease detained at any hospital, settlement, or place for the care and treatment of persons affected with Hansen's disease in proceedings for divorce. [L 1943, c 39, §1; RL 1945, §12220; am L 1949, c 53, §29; RL 1955, §324-30; am L Sp 1959 2d, c 1, §19; HRS §580-44; am L 1969, c 152, §1; am L 1983, c 124, §16; gen ch 1985]



§580-45 - Decree.

§580-45  Decree.  If after a full hearing, the court is of opinion that a divorce ought to be granted from the bonds of matrimony a decree shall be signed, filed and entered, which shall take effect from and after such time as may be fixed by the court in the decree.  The court, in its discretion, may waive a hearing on an uncontested divorce complaint and admit proof by affidavit.  In case of a decree dissolving the bonds of matrimony, such time so fixed shall not be more than one month from and after the date of the decree. [L 1870, c 16, §8; am L 1878, c 26, §4; am L 1903, c 22, §2; am L 1911, c 136, §1; RL 1925, §2977; am L 1931, c 247, §1; RL 1935, §4472; RL 1945, §12221; am L 1949, c 53, §29; RL 1955, §324-31; am L 1957, c 72, §5; am L 1965, c 52, §1; am L 1967, c 81, §§1, 2; HRS §580-45; am L 1969, c 44, §§1, 2; am L 1970, c 116, §2; am L 1971, c 72, §1; am L 1972, c 11, §4; am L 1973, c 211, §5(p); am L 1989, c 127, §3]

Case Notes

Exceptions could have been taken to supreme court from decree in reference to property rights notwithstanding death of libellant.  10 H. 117, 121.

Decree in divorce remains binding on the parties subject to reversal thereof for error.  23 H. 646, 650.

Premature appeal.  28 H. 403.

Findings.  30 H. 240.

Appeal must be taken from the decree not the decision.  30 H. 620.  See 29 H. 464.

Jurisdiction.  31 H. 603.

Great weight as to findings.  32 H. 177; 37 H. 512.

Appeal does not abrogate decree.  35 H. 440.

The express reservation of custody and support questions does not impair the finality of divorce decree.  57 H. 519, 559 P.2d 744.

Decree, how construed.  59 H. 575, 585 P.2d 938.

In light of the legislative history of this section, courts have discretion in fixing the effective date of the divorce decree but this discretion is limited to a one month period commencing the date of the entry of the decree; thus, it does not authorize courts to order the divorce decree to be effective prior to the date of its entry.  109 H. 469 (App.), 128 P.3d 351.



§580-46 - Final judgment; nunc pro tunc entry; validation of certain marriages.

§580-46  Final judgment; nunc pro tunc entry; validation of certain marriages.  Whenever either party to a divorce action is entitled to a final decree dissolving the bonds of matrimony, but by mistake, negligence, or inadvertence the final decree has not been entered, the court on motion of either party or upon its own motion may cause a final decree to be entered granting the divorce as of the date when the decree could have been entered.  Upon the entry of the final decree, the parties to the divorce action shall be deemed to have been restored to the status of single persons as of the date set forth in the final decree, and any marriage of either party after such date shall not be subject to attack on the grounds that the marriage was contracted at a time when the party was undivorced in the divorce action.  The court may cause a final decree to be entered nunc pro tunc as provided in this section even though another final decree may have been entered previously but by mistake, negligence, or inadvertence was not entered as soon as a final decree could have been entered. [L 1967, c 76, §4; HRS §580-46]

Case Notes

Distinction between court's power to enter judgments nunc pro tunc and power to amend judgments discussed.  53 H. 123, 488 P.2d 537.



§580-47 - Support orders; division of property.

§580-47  Support orders; division of property.  (a)  Upon granting a divorce, or thereafter if, in addition to the powers granted in subsections (c) and (d), jurisdiction of those matters is reserved under the decree by agreement of both parties or by order of court after finding that good cause exists, the court may make any further orders as shall appear just and equitable (1) compelling the parties or either of them to provide for the support, maintenance, and education of the children of the parties; (2) compelling either party to provide for the support and maintenance of the other party; (3) finally dividing and distributing the estate of the parties, real, personal, or mixed, whether community, joint, or separate; and (4) allocating, as between the parties, the responsibility for the payment of the debts of the parties whether community, joint, or separate, and the attorney's fees, costs, and expenses incurred by each party by reason of the divorce.  In making these further orders, the court shall take into consideration:  the respective merits of the parties, the relative abilities of the parties, the condition in which each party will be left by the divorce, the burdens imposed upon either party for the benefit of the children of the parties, and all other circumstances of the case.  In establishing the amounts of child support, the court shall use the guidelines established under section 576D-7.  Provision may be made for the support, maintenance, and education of an adult or minor child and for the support, maintenance, and education of an incompetent adult child whether or not the petition is made before or after the child has attained the age of majority.  In those cases where child support payments are to continue due to the adult child's pursuance of education, the agency, three months prior to the adult child's nineteenth birthday, shall send notice by regular mail to the adult child and the custodial parent that prospective child support will be suspended unless proof is provided by the custodial parent or adult child to the child support enforcement agency, prior to the child's nineteenth birthday, that the child is presently enrolled as a full-time student in school or has been accepted into and plans to attend as a full-time student for the next semester a post-high school university, college, or vocational school.  If the custodial parent or adult child fails to do so, prospective child support payments may be automatically suspended by the child support enforcement agency, hearings officer, or court upon the child reaching the age of nineteen years.  In addition, if applicable, the agency, hearings officer, or court may issue an order terminating existing assignments against the responsible parent's income and income assignment orders.

In addition to any other relevant factors considered, the court, in ordering spousal support and maintenance, shall consider the following factors:

(1)  Financial resources of the parties;

(2)  Ability of the party seeking support and maintenance to meet his or her needs independently;

(3)  Duration of the marriage;

(4)  Standard of living established during the marriage;

(5)  Age of the parties;

(6)  Physical and emotional condition of the parties;

(7)  Usual occupation of the parties during the marriage;

(8)  Vocational skills and employability of the party seeking support and maintenance;

(9)  Needs of the parties;

(10)  Custodial and child support responsibilities;

(11)  Ability of the party from whom support and maintenance is sought to meet his or her own needs while meeting the needs of the party seeking support and maintenance;

(12)  Other factors which measure the financial condition in which the parties will be left as the result of the action under which the determination of maintenance is made; and

(13)  Probable duration of the need of the party seeking support and maintenance.

The court may order support and maintenance to a party for an indefinite period or until further order of the court; provided that in the event the court determines that support and maintenance shall be ordered for a specific duration wholly or partly based on competent evidence as to the amount of time which will be required for the party seeking support and maintenance to secure adequate training, education, skills, or other qualifications necessary to qualify for appropriate employment, whether intended to qualify the party for a new occupation, update or expand existing qualification, or otherwise enable or enhance the employability of the party, the court shall order support and maintenance for a period sufficient to allow completion of the training, education, skills, or other activity, and shall allow, in addition, sufficient time for the party to secure appropriate employment.

(b)  An order as to the custody, management, and division of property and as to the payment of debts and the attorney's fees, costs and expenses incurred in the divorce shall be final and conclusive as to both parties subject only to appeal as in civil cases.  The court shall at all times, including during the pendency of any appeal, have the power to grant any and all orders that may be necessary to protect and provide for the support and maintenance of the parties and any children of the parties to secure justice, to compel either party to advance reasonable amounts for the expenses of the appeal including attorney's fees to be incurred by the other party, and to amend and revise such orders from time to time.

(c)  No order entered under the authority of subsection (a) or entered thereafter revising so much of such an order as provides for the support, maintenance, and education of the children of the parties shall impair the power of the court from time to time to revise its orders providing for the support, maintenance, and education of the children of the parties upon a showing of a change in the circumstances of either party or any child of the parties since the entry of any prior order relating to the support, maintenance, and education.  The establishment of the guidelines or the adoption of any modifications made to the guidelines set forth in section 576D-7 may constitute a change in circumstances sufficient to permit review of the support order.  A material change of circumstances will be presumed if support as calculated pursuant to the guidelines is either ten per cent greater or less than the support amount in the outstanding support order.  The need to provide for the child's health care needs through health insurance or other means shall be a basis for petitioning for a modification of the support order.  The most current guidelines shall be used to calculate the amount of the child support obligation.

(d)  Upon the motion of either party supported by an affidavit setting forth in particular a material change in the physical or financial circumstances of either party, or upon a showing of other good cause, the moving party, in the discretion of the court, and upon adequate notice to the other party, may be granted a hearing.  The fact that the moving party is in default or arrears in the performance of any act or payment of any sums theretofore ordered to be done or paid by the party shall not necessarily constitute a bar to the granting of the hearing.  The court, upon such hearing, for good cause shown may amend or revise any order and shall consider all proper circumstances in determining the amount of the allowance, if any, which shall thereafter be ordered.

(e)  The responsible parent or the custodial parent shall have a right to petition the family court or the child support enforcement agency not more than once every three years for review and adjustment of the child support order without having to show a change in circumstances.  The responsible or custodial parent shall not be precluded from petitioning the family court or the child support enforcement agency for review and adjustment more than once in any three-year period if the second or subsequent request is supported by proof of a substantial or material change of circumstances.

(f)  Attorney's fees and costs.  The court hearing any motion for orders either revising an order for the custody, support, maintenance, and education of the children of the parties, or an order for the support and maintenance of one party by the other, or a motion for an order to enforce any such order or any order made under subsection (a) of this section, may make such orders requiring either party to pay or contribute to the payment of the attorney's fees, costs, and expenses of the other party relating to such motion and hearing as shall appear just and equitable after consideration of the respective merits of the parties, the relative abilities of the parties, the economic condition of each party at the time of the hearing, the burdens imposed upon either party for the benefit of the children of the parties, and all other circumstances of the case. [CC 1859, §1328; am L 1903, c 22, §2; RL 1925, §2979; RL 1935, §4475; am L Sp 1941, c 68, §1; RL 1945, §12226; am L 1955, c 77, §1; RL 1955, §324-37; am L 1967, c 76, §5; HRS §580-47; am L 1969, c 221, §§1, 2; am L 1977, c 37, §1; am L 1978, c 77, §2; am L 1983, c 19, §1; am L 1986, c 332, §18; am L 1991, c 216, §4; am L 1992, c 115, §3 and c 212, §3; am L 1995, c 107, §2; am L 1997, c 293, §40 and c 294, §5]

Cross References

Dower, none in case of divorce, see §533-9.

Law Journals and Reviews

An Essay in Family Law:  Property Division, Alimony, Child Support, and Child Custody.  6 UH L. Rev. 381.

Administering Justice or Just Administration:  The Hawaii Supreme Court and the Intermediate Court of Appeals.  14 UH L. Rev. 271.

Gussin v. Gussin:  Appellate Courts Powerless to Mandate Uniform Starting Points in Divorce Proceedings.  15 UH L. Rev. 423.

Slow-Baked, Flash-Fried, Not to be Devoured:  Development of the Partnership Model of Property Division in Hawai‘i and Beyond.  20 UH L. Rev. 1.

Case Notes

Death of former husband does not preclude appeal by divorced wife where property rights are involved.  10 H. 117, 121.

Amount of alimony rests in sound discretion of trial court and is subject to modification for cogent reasons only.  10 H. 183; 35 H. 382; 41 H. 345.  Granting of alimony is ancillary to granting of divorce.  14 H. 152. In estimating amount not necessary to consult tables of mortality and annuities.  14 H. 152.  Provisions of statute are broader than "alimony" as known to common law.  13 H. 654.  Allowance in gross may be made for wife on decree for adultery of husband.  13 H. 654; 33 H. 690.  To wife of leper.  33 H. 268.  Alimony in gross:  when warranted, computation.  40 H. 644.

No alimony on divorce for desertion by wife.  21 H. 264.  Failure to provide is an offense amounting to adultery.  19 H. 326.  Jurisdiction, specific property.  31 H. 603.  Foreign judgment.  40 H. 397, 416.  Habeas corpus, children, divorce pending.  32 H. 731.  Contempt.  30 H. 80; 32 H. 567, 604.  Allowance to wife of attorney's fees upon appeal.  38 H. 233.  Attorney fees.  40 H. 179; 40 H. 315, 324.

Support may be awarded at a date later than the decree.  23 H. 281.

Judge may modify decree respecting alimony upon proper showing.  23 H. 639, 643; 34 H. 237; 39 H. 245.  See also on modifying decree.  29 H. 866; 30 H. 652; 31 H. 574.  As to where amount held to be clearly excessive and time too short to pay.  14 H. 152.  Settlement agreements, power of divorce judge to modify.  41 H. 89.  Child support orders, modification thereof, court's inherent power over welfare of child.  52 H. 480, 478 P.2d 852.

Under L 1955, c 77, court has the power on granting divorce to make property settlements between the parties of all property, real, personal or mixed, howsoever held.  42 H. 279.  Division of property:  "Respective merits of parties" construed:  meritorious claim not established.  44 H. 491, 355 P.2d 188.  Decree affirmed when within reasonable discretion of trial court.  49 H. 258, 262, 414 P.2d 82; 49 H. 576, 424 P.2d 671.

Upon granting divorce, court may order party to maintain his former wife and children as beneficiaries under the state retirement system.  52 H. 357, 477 P.2d 620.

In making property settlement, court may order conveyance of real property.  54 H. 60, 502 P.2d 380.

Complex arrangements imposed by court indicate that financial situation was considered.  56 H. 295, 535 P.2d 1109.

Divorce court in one state does not have power to directly affect, by decree, title to real property in another state.  56 H. 295, 535 P.2d 1109.

The express reservation of custody and support questions does not impair the finality of divorce decree.  57 H. 519, 559 P.2d 744.

Division of interests in corporate stock.  58 H. 98, 564 P.2d 1274.

Division of property is discretionary with the trial court and will not be disturbed unless abuse of discretion is clearly shown.  58 H. 227, 566 P.2d 1104.

Division of property, standards for determining.  58 H. 227, 566 P.2d 1104.

Whether interest in pension and retirement benefits is a property interest for purposes of property division depends upon the terms of the obligation securing payment.  58 H. 541, 574 P.2d 125.

Cited as authority for family court to distribute the separate property of the parties.  59 H. 32, 575 P.2d 468.

There is no conflict between this section and §573-1.  59 H. 32, 575 P.2d 468.

Agreement between parties concerning child support, validity of.  59 H. 619, 585 P.2d 1270.

Court's jurisdiction over child support, nature of.  59 H. 619, 585 P.2d 1270.

Court did not abuse its discretion in allowing each party to keep his separate estate where such award is fair under all circumstances.  60 H. 354, 590 P.2d 80.

Alimony for educational purposes.  61 H. 338, 603 P.2d 564.

Distribution of increase in value of separately owned interest in property; within discretion of family court to adjust for inflation in determining value of separate property.  68 H. 383, 716 P.2d 1133.

Effect of premarital agreements in relation to spousal support and property division.  69 H. 497, 748 P.2d 1362.

No presumption that nonowning spouse is not entitled to any part of appreciation of property legally owned by other spouse after declaration by either spouse that marriage has ended.  70 H. 143, 764 P.2d 1237.

Where one of the divorced parties died before division of property, the family court was instructed to divide the property in accord with the premarital agreement, if valid, and enforceable, or effect a property division that is just and equitable.  70 H. 605, 780 P.2d 80.

Uniform starting points, as mandated by intermediate court of appeals, violate section by restricting family courts' discretion in the equitable division and distribution of parties' estates; transmutation of property discussed.  73 H. 470, 836 P.2d 484.

Allowing decree-judgment creditor to enforce collection in circuit court of installment property settlement payments did not usurp family court's exclusive jurisdiction over matters subject to modification by post-divorce decree.  73 H. 566, 836 P.2d 1081.

Family court did not disregard any applicable rules or principles of law and did not improperly rely on uniform starting points in marital estate distribution; court's deviation from equal division of joint property was justified in light of wife's significant separate property holdings.  76 H. 19, 868 P.2d 437.

Intellectual property is capable of division for purposes of equitable distribution.  99 H. 101, 53 P.3d 240.

Trade secrets may be subject to equitable division pursuant to this section, depending upon when the right to the trade secret vested.  99 H. 101, 53 P.3d 240.

Provision entitling receipt of rental payments in lieu of payments for spousal support is not a division of property.  1 H. App. 57, 613 P.2d 363.

Where payer is (1) unemployed or (2) working but earning less than he or she is capable of earning in other fields, court may consider what payer is capable of earning if payer attempts in good faith to secure proper employment.  Court may also consider size of payer's estate and net worth.  1 H. App. 187, 616 P.2d 1014.

"Estate of the parties" construed; phrase includes nonvested military retirement benefits.  1 H. App. 272, 618 P.2d 748.

Single lump sum payment, representing plaintiff's interest in defendant's federal civil service retirement, may be awarded rather than a percentage of each monthly payment payable as and when received.  1 H. App. 288, 618 P.2d 754.

Power of family court to set aside its judgments (before court rules).  1 H. App. 315, 619 P.2d 511.

Financial assistance for adult children.  1 H. App. 324, 619 P.2d 112.

The source of an asset such as inheritance or gift, is one of the "circumstances of the case".  1 H. App. 324, 619 P.2d 112.

Where one party unilaterally transfers cash to the children during pendency of the divorce, it is not error for family court to credit the amount of the cash transferred to the party in the division of assets.  1 H. App. 324, 619 P.2d 112.

Foreign judgment; full faith and credit.  1 H. App. 496, 621 P.2d 387.

In reviewing the property settlement entered, the standard of review is whether the court below clearly abused its discretion.  1 H. App. 533, 621 P.2d 984.

Appropriateness of taking into account husband's current economic status, including his remarriage, in determining his obligation to his first family.  1 H. App. 581, 623 P.2d 97.

It was not error to receive evidence that wife was living with an adult male friend who was paying part of the living costs and that they planned to be married.  1 H. App. 595, 623 P.2d 95.

It was within the lower court's allowable discretion to divide the wife's inheritance from the husband's father.  1 H. App. 595, 623 P.2d 95.

Family court's division in the disposition of property will not be set aside unless there has been a manifest abuse of discretion.  1 H. App. 599, 623 P.2d 890.

Award of costs and attorney's fees.  1 H. App. 617, 623 P.2d 1265.

Factors that may be considered in dividing property.  1 H. App. 617, 623 P.2d 1265.

Not error to consider presence of wife's mother and resulting financial impact.  1 H. App. 617, 623 P.2d 1265.

Valuation of partnership.  2 H. App. 485, 634 P.2d 1039.

Division of property is res judicata, and any unfairness in that aspect of case is not relevant to spousal support issue; in support modification hearing, burden is on moving party to provide entitlement to modification; hearing is not a rehearing, but a new hearing based on changed circumstances; party receiving spousal support has duty to attain self-sufficiency and party paying spousal support has duty to maintain ability to pay support, neither may benefit from violation of that duty.  3 H. App. 20, 641 P.2d 1342.

Discretion in dividing property.  3 H. App. 602, 658 P.2d 329; 4 H. App. 68, 660 P.2d 529; 4 H. App. 333, 666 P.2d 617.

Equitable to award each party date of marriage net value of premarital property and date of acquisition net value of gifts and inheritances received during marriage.  3 H. App. 602, 658 P.2d 329.

Distribution of increase in value of separately owned interest in property.  4 H. App. 68, 660 P.2d 529.

Equitable to award each party one-half of net value of property jointly owned at time of divorce.  4 H. App. 68, 660 P.2d 529.

Antenuptial agreement not binding on court.  4 H. App. 333, 666 P.2d 617.

Manifest abuse of discretion in property division.  4 H. App. 652, 672 P.2d 1044.

Division of retirement benefits was equitable.  5 H. App. 55, 677 P.2d 966.

No error in disregarding conveyance of real property by husband to husband and wife as tenants by entirety.  5 H. App. 348, 691 P.2d 771.

If occupancy of residence by mother and children are a combination of spousal and child support, termination of occupancy must be justified as to both spouse and children.  5 H. App. 385, 695 P.2d 1194.

Spousal support payable for indefinite period is subject to further court order.  6 H. App. 66, 708 P.2d 143.

Equitable to award each party one-half of real increase, during marriage, of net value of separately owned property; division of retirement benefits; factors to determine whether spousal support must be paid and the length and amount of payments.  6 H. App. 207, 716 P.2d 1145.

Categories of net market values for purposes of property division modified.  7 H. App. 11, 740 P.2d 36.

Antenuptial agreement binding if equitable; inequitable antenuptial agreement only one of factors considered regarding property division or spousal support; Hawaii's public policy as reflected in this section, takes precedence over parties' right to enforce their antenuptial agreement; no abuse of discretion in court's refusal to enforce antenuptial agreement.  7 H. App. 155, 747 P.2d 698.

Inequitable antenuptial agreement only one of factors to be considered regarding property division; property division terms of antenuptial agreement held inequitable when viewed at time of divorce.  7 H. App. 163, 747 P.2d 703.

The family court always has the discretion to award attorney's fees and costs to a party.  7 H. App. 266, 752 P.2d 1079.

"Estate of the parties" means anything of present or prospective value.  7 H. App. 377, 768 P.2d 243.

Three step process in dividing and distributing marital property discussed.  7 H. App. 430, 776 P.2d 418.

Husband's right to receive veterans' and military disability pay cannot be used as the basis to award wife equal cash value in division of property.  7 H. App. 496, 780 P.2d 581.

Cannot be used against a person who has refused to become legally married.  8 H. App. 215, 797 P.2d 74.

Uniform starting point and other uniform categories are only processes for the family courts to consider, courts must still exercise a wide range of choices and equitable discretion when deciding divorce cases.  8 H. App. 415, 807 P.2d 597.

Where record contained insufficient relevant circumstances prior to entry of initial child support order, proof of sufficient relevant circumstances existing at time of modification hearing was conclusive proof of a material change in circumstances.  8 H. App. 437, 809 P.2d 449.

Family court overemphasized marriage and underemphasized relative abilities of parties and condition in which each party would be left by divorce in division and distribution of net market value of marital property; discussion of deviation from applicable uniform starting point, when authorized.  9 H. App. 1, 818 P.2d 277.

Section gave family court discretion to enter conclusion of law regarding payment of attorney's fees and costs.  9 H. App. 184, 828 P.2d 1291.

If all relevant and valid considerations equal, deviation from partnership model not justified.  80 H. 79 (App.), 905 P.2d 54.

Court properly excluded testimony of wife's alleged pecuniary purpose for marrying husband and her TRO against lover where no evidence that alleged premarital intentions or extramarital relationship negatively affected accumulation or preservation of husband's separate property.  80 H. 274 (App.), 909 P.2d 602.

If decree or order finally obtained by offeree after hearing is patently not more favorable as a whole than settlement offer, Hawaii family court rule 68 requires offeree to pay costs, including reasonable attorney fees incurred after making of offer, unless court determines such would be inequitable under this section.  82 H. 539 (App.), 923 P.2d 956.

Adoption of 1988 child support guidelines constituted a change in circumstances sufficient to permit review under subsection (c) of 1983 support order.  87 H. 209 (App.), 953 P.2d 968.

Where child support proceeding commenced when mother filed complaint for divorce, child support enforcement agency's motion for modification of child support payments filed twelve years later was "continuation of proceeding", and, under §580-3.5 and this section, court had continuing jurisdiction over non-Hawaii domiciliary father.  87 H. 209 (App.), 953 P.2d 968.

Where father offered no evidence to support an exceptional circumstance deviation, father failed to overcome presumption that support obligation calculated by using amended child support guidelines was the amount that should be ordered.  87 H. 209 (App.), 953 P.2d 968.

It is within family court's discretion to order custodial parent to pay all or part of interstate transportation expenses incurred by children when visiting noncustodial parent if order can be complied with without decreasing funds reasonably necessary to support children and custodial parent at relevant standard of living.  87 H. 369 (App.), 956 P.2d 1301.

Once it is determined that a divorce decree award obtained by an offeree is patently not more favorable as a whole than a HFCR rule 68 settlement offer, the trial court must determine whether it would be inequitable to award attorney's fees and costs under rule 68 to the offeror, applying the standards of subsection (f).  89 H. 17 (App.), 968 P.2d 184.

Relevant statutes, rules, and precedent did not permit wife to directly attack in circuit court the validity of the property and distribution part of the divorce decree; circuit court did not have subject matter jurisdiction under §603-21.5 to do what wife must have had done to obtain the relief wife sought; pursuant to §580-1 and this section, only the family court could have granted that relief.  101 H. 370 (App.), 68 P.3d 644.

The family court may and should consider regular and consistent monetary gifts received by a spouse as part of the spouse's actual financial resources, condition and ability when determining spousal support; pursuant to subsection (d), if and when husband's parents materially reduce their regular and consistent monetary gifts to husband, husband may allege a material change in circumstance and ask the family court for a review of its orders.  112 H. 437 (App.), 146 P.3d 597.

Where the family court determined that there were valid and relevant considerations authorizing a deviation from the partnership model division, and the family court's extensive findings of fact clearly showed that in dividing and distributing husband and wife's assets and debts, the court took into consideration the conditions each would be left in after their divorce, court did not violate this section.  120 H. 283 (App.), 205 P.3d 548.

Cited:  14 H. 554, 564; 26 H. 128, 130; 29 H. 464, 470; 44 H. 442, 451, 355 P.2d 33.

Mentioned:  85 H. 108 (App.), 937 P.2d 949.

Hawaii Legal Reporter Citations

Antenuptial agreement reviewable by court.  79 HLR 79-0865.

Property settlement between unmarried couple.  82-1 HLR 820253.

Pre-nuptial agreements.  82-1 HLR 820387.



§580-47.5 - Notice to parties with children.

[§580-47.5]  Notice to parties with children.  When a party files for divorce and there are minor children involved, or when a party institutes a proceeding under chapter 576D or 576E, the court or the office of child support hearings shall provide notice to each party informing them of the opportunity to enter into an alternative arrangement for direct payment of child support under chapter 576D.  A party may petition the court at any time, under chapter 576D or 576E, to opt out of the child support enforcement agency system and such a petition shall be assigned priority on the docket and be acted on expeditiously by the court. [L 1999, c 300, §2]



§580-48 - REPEALED.

§580-48  REPEALED.  L 1972, c 11, §6.



§580-49 - Support of insane spouse after divorce.

§580-49  Support of insane spouse after divorce.  In every action for divorce where a decree is granted to the plaintiff and the defendant is insane at the time of the decree, the court may, at any time after entering the decree, revise and alter the same so far as the support and maintenance of the insane person is concerned, and may provide for such maintenance by the plaintiff out of any property or earnings acquired by the plaintiff subsequently, as well as previously, to the decree of divorce.  The court making the order for maintenance, may, in its discretion, require the plaintiff to give security to the satisfaction of the court for the faithful execution of the same. [L 1919, c 10, pt of §2; RL 1925, §2973; RL 1935, §4468; RL 1945, §12223; am L 1951, c 287, §1(5); RL 1955, §324-33; am L 1957, c 72, §6; am L 1966, c 22, §6; HRS §580-49; am L 1972, c 11, §7; am L 1973, c 211, §5(q)]



§580-50 - REPEALED.

§580-50  REPEALED.  L 1972, c 11, §8.



§580-51 - Modification of alimony on remarriage.

§580-51  Modification of alimony on remarriage.  (a)  Upon the remarriage of a party in whose favor a final decree or order for support and maintenance has been made, all rights to receive and all duties to make payments for support and maintenance shall automatically terminate for all payments due after the date of the remarriage, unless the final decree or order, or an agreement of the parties approved by the final decree or order, provides specifically for the payments to continue after such remarriage.

(b)  The remarried party shall file a notice of the remarriage with the court which made the order for support and maintenance and serve within thirty days of such marriage, by personal service or registered or certified mail, a copy of the notice on the former paying party.  In any proceeding relating to the payment of support and maintenance to a remarried party, the failure of that party to file a notice of remarriage shall be considered by the court in awarding attorney's fees and costs for the proceeding and in determining reimbursement to the former paying party. [L Sp 1933, c 35, §1; RL 1935, §4478; RL 1945, §12229; RL 1955, §324-40; HRS §580-51; am L 1973, c 211, §5(r); am L 1974, c 65, pt of §2; am L 1983, c 17, §1]

Case Notes

Part of decree ordering defendant to convey property to wife is nonmodifiable because it was a final property division, but that part ordering defendant to make mortgage payments on the property is modifiable as being in nature of support.  54 H. 60, 502 P.2d 380.

Section mandates termination of entitlement to rental payments that were specified as being in lieu of spousal support.  1 H. App. 57, 613 P.2d 363.

Effect of cohabitation on spousal support.  5 H. App. 385, 695 P.2d 1194.



§580-52 - Marriage after divorce.

§580-52  Marriage after divorce.  Whenever a marriage is dissolved, either party to the divorce may marry again at any time. [CC 1859, §1334; am L 1866, p 3; am L 1870, c 10, §2; am L 1876, c 48, §2; RL 1925, §2982; RL 1935, §4479; RL 1945, §12230; RL 1955, §324-41; HRS §580-52]

Case Notes

Remarriage during pendency of appeal.  37 H. 34.



§580-53 , 54 - REPEALED.

§§580-53, 54  REPEALED.  L 1972, c 11, §§9, 10.



§580-55 - REPEALED.

§580-55  REPEALED.  L 1971, c 77, §1.



§580-56 - Property rights following dissolution of marriage.

§580-56  Property rights following dissolution of marriage.  (a)  Every decree of divorce which does not specifically recite that the final division of the property of the parties is reserved for further hearing, decision, and orders shall finally divide the property of the parties to such action.

(b)  Following the entry of a decree of divorce in any matrimonial action in which the final division of the property of the parties to such action is reserved for further hearings, decisions, and orders, notwithstanding the provisions of section 560:2-802, or any other provisions of the law to the contrary, each party to such action shall continue to have all of the rights to and interests in the property of the other party to such action as provided by chapter 533 and chapter 560, or as otherwise provided by law to the same extent he or she would have had such rights or interests if the decree of divorce had not been entered, until the entry of a decree or order finally dividing the property of the parties to such matrimonial action, or as provided in subsection (d) of this section.

(c)  When a party to a matrimonial action has remarried following the entry of a decree of divorce, in which the final division of the property of the parties is reserved for further hearings, decisions, and orders, but prior to the entry of a decree or order finally dividing the property owned by the parties to that action, notwithstanding the provisions of chapter 533 and chapter 560, the spouse of such remarried party shall have none of the rights or interests in the former spouse's real property or personal estate as provided in chapter 533 and chapter 560, or as otherwise provided by law, until such time as a decree or order finally dividing the property owned by the parties or either of them as of the effective date of the entry of the decree of divorce dissolving his or her prior marriage shall be entered.  Upon the entry of a decree or order finally dividing the property of the parties to a matrimonial action in which a decree of divorce has been entered, the spouse of a party to such action who has remarried shall have all of the rights of a spouse as provided by chapter 533 and chapter 560, or as otherwise provided by law, in and to the property of the former spouse vested in such spouse by such decree or order finally dividing the property of the parties or either of them, as of the effective date of the entry of the decree of dissolution of the prior marriage.

(d)  Following the entry of a decree of divorce, or the entry of a decree or order finally dividing the property of the parties to a matrimonial action if the same is reserved in the decree of divorce, or the elapse of one year after entry of a decree or order reserving the final division of property of the party, a divorced spouse shall not be entitled to dower or curtesy in the former spouse's real estate, or any part thereof, nor to any share of the former spouse's personal estate. [CC 1859, §1332; RL 1925, §2986; RL 1935, §4483; RL 1945, §12234; RL 1955, §324-45; HRS §580-56; am L 1973, c 192, §2; am L 1983, c 209, §1]

Case Notes

Divorce cuts off right to dower.  12 H. 265; 35 H. 440.

Divorce court in one state does not have power to directly affect, by decree, title to real property in another state.  56 H. 295, 535 P.2d 1109.

One-year limitation applies to all entitlements to former spouse's personal estate; "personal estate" includes living person's property.  Section does not violate due process by imposing unreasonable procedural requirement on adjudication of claim.  69 H. 1, 730 P.2d 338.

Section 580-47 controls the division of property of divorced parties in the event one dies in the interim between their divorce and the division of property.  70 H. 605, 780 P.2d 80.

Where family court's domestic relations order amending the initial divorce decree was not inconsistent with the language of the initial divorce decree or this section, the family court possessed appropriate jurisdiction to amend the divorce decree.  100 H. 397, 60 P.3d 798.

Where jurisdiction to divide the parties' property is not reserved, it terminates when the time to appeal the decree expires.  1 H. App. 605, 623 P.2d 893.

No inchoate dower right in property if only a reservation to purchase property existed on date of divorce decree.  4 H. App. 41, 659 P.2d 759.

Divorced spouse not entitled to former spouse's personal estate.  7 H. App. 286, 758 P.2d 197.

Does not divest family court of jurisdiction under family court rule to change division of property issue when request for change is based on a retroactive change in relevant federal law.  8 H. App. 559, 815 P.2d 28.

Section does not apply where family court lacks jurisdiction to finally adjudicate division and distribution of property and debts of parties.  9 H. App. 176, 830 P.2d 1158.

When computing subsection (d)'s "one year" period, the time from filing a notice of appeal of the family court's decree deciding division and distribution of property and debts to the entry of the appellate court's judgment on appeal is excluded.  9 H. App. 214, 832 P.2d 280.

In light of subsection (a), when the divorce decree ordered husband to transfer a specified value of husband's stocks and funds to wife, that specified value of husband's stocks and funds, for purposes of subsection (d), was no longer a part of husband's personal estate.  108 H. 504 (App.), 122 P.3d 284.

Cited:  21 H. 264, 266.



§580-71 - Grounds for separation.

PART IV.  SEPARATION

§580-71  Grounds for separation.  The family court may decree a separation from bed and board for a period not to exceed two years in any matrimonial action upon a petition for separation when the court finds the marriage is temporarily disrupted. [CC 1859, §1336; am L 1903, c 22, §10; RL 1925, §2987; RL 1935, §4484; am L Sp 1941, c 93, §1; RL 1945, §12235; RL 1955, §324-60; HRS §580-71; am L 1973, c 211, §5(s); am L 1976, c 140, §2]



§580-71.5 - Separation no bar to divorce.

§580-71.5  Separation no bar to divorce.  Any party to a matrimonial action in which a decree of separation from bed and board has been entered, or any party to an action for separate maintenance in which a decree has been entered, may, notwithstanding the existence of such a decree, institute a matrimonial action and petition for the dissolution of that marriage, on any ground other than those set forth in paragraphs (2) and (3) of section 580-41, and in support of such petition may introduce evidence relating to events and facts occurring and existing both prior and subsequent to the entry of the decree of separation from bed and board in the prior matrimonial action, or the prior action for separate maintenance. [L 1976, c 140, §3]



§580-72 - Married persons may bring action in own name.

§580-72  Married persons may bring action in own name.  Whenever any married person has the right to sue for separate maintenance, that person may bring the action in that person's own name. [L 1937, c 45, §1; RL 1945, §12236; RL 1955, §324-61; HRS §580-72; am L 1973, c 211, §5(t); am L 1984, c 265, §1]



§580-73 - REPEALED.

§580-73  REPEALED.  L 1971, c 77, §1.



§580-74 - Support of spouse and children.

§580-74  Support of spouse and children.  Upon decreeing a separation, the court may make such further decree for the support and maintenance of either spouse and for the support, maintenance, and education of minor children, by either spouse, or out of the property of either spouse, as may appear just and proper; provided that the court shall apply the considerations required by section 580-47(a) in formulation of any support decree in any action under this part; and provided further that the court may amend or revise any such decree in the same manner and under the same circumstances as provided for by section 580-47(d). [CC 1859, §1338; am L 1903, c 22, §2; RL 1925, §2989; RL 1935, §4486; RL 1945, §12238; RL 1955, §324-63; HRS §580-74; am L 1973, c 211, §5(u); am L 1974, c 65, pt of §2; am L 1978, c 77, §3]

Case Notes

Order awarding alimony will not be disturbed where there has been no abuse of discretion.  9 H. 352.

Court cannot upon decreeing separation award specific property as alimony; words "or out of his property" limited by §580-13.  26 H. 128.

Alimony in gross not allowable upon decree of separation from bed and board.  27 H. 230.

Liability under order for temporary maintenance despite final decree of separate maintenance.  38 H. 148.

Considerations when decreeing alimony.  42 H. 279.

Section does not authorize division of property.  42 H. 279.

Cited:  31 H. 574, 576.



§580-75 - Status of spouse during separation.

§580-75  Status of spouse during separation.  Every decree of separation shall have the effect of allowing each of the spouses to sue or be sued, to alienate and convey property, to make contracts, and to do all other acts as if the spouse were an unmarried person. [CC 1859, §1339; RL 1925, §2990; RL 1935, §4487; RL 1945, §12339; RL 1955, §324-64; HRS §580-75; am L 1984, c 158, §1]

Case Notes

Effect of separation upon the parties.  42 H. 279.



§580-76 - Revocation or modification of separation decrees.

§580-76  Revocation or modification of separation decrees.  Where a decree of separation from bed and board has been entered, it may be revoked at any time thereafter, under such regulations and restrictions as the court may impose, upon the joint application of the parties, and upon their producing satisfactory evidence of their reconciliation.  The court may also, for good cause shown from time to time, increase or decrease the period of separation decreed, provided that the maximum period of separation does not exceed two years from the effective date of the original decree of separation. [CC 1859, §1340; am L 1903, c 22, §2; RL 1925, §2991; RL 1935, §4488; am L Sp 1941, c 93, §2; RL 1945, §12240; RL 1955, §324-65; am L 1965, c 52, §5; HRS §580-76; am L 1973, c 211, §5(v)]

Case Notes

Cited:  27 H. 230, 233; 38 H. 394, 400; 42 H. 279, 284.






CHAPTER 581 - OFFICE OF CHILDREN AND YOUTH

CHAPTER 581 [OLD]

COMMISSION ON CHILDREN AND YOUTH

REPEALED.  L 1976, c 207, pt of §2.

CHAPTER 581

OFFICE OF CHILDREN AND YOUTH

REPEALED.  L 1996, c 298, §7.

Cross References

Office of youth services, see chapter 352D.



CHAPTER 582 - INTERSTATE COMPACT ON JUVENILES

§582-1 - Execution of compact.

§582-1  Execution of compact.  The governor is hereby authorized and directed to execute a compact on behalf of the Territory of Hawaii with any other state or states legally joining therein in the form substantially as follows:

INTERSTATE COMPACT ON JUVENILES

The contracting states solemnly agree:

Article I.  Finding and Purposes

That juveniles who are not under proper supervision and control, or who have absconded, escaped or run away, are likely to endanger their own health, morals and welfare, and the health, morals and welfare of others.  The cooperation of the states party to this compact is therefore necessary to provide for the welfare and protection of juveniles and of the public with respect to (1) cooperative supervision of delinquent juveniles on probation or parole; (2) the return, from one state to another, of delinquent juveniles who have escaped or absconded; (3) the return, from one state to another, of nondelinquent juveniles who have run away from home; and (4) additional measures for the protection of juveniles and of the public, which any two or more of the party states may find desirable to undertake cooperatively.  In carrying out the provisions of this compact the party states shall be guided by the noncriminal, reformative and protective policies which guide their laws concerning delinquent, neglected or dependent juveniles generally.  It shall be the policy of the states party to this compact to cooperate and observe their respective responsibilities for the prompt return and acceptance of juveniles and delinquent juveniles who become subject to the provisions of this compact.  The provisions of this compact shall be reasonably and liberally construed to accomplish the foregoing purposes.

Article II.  Existing Rights and Remedies

That all remedies and procedures provided by this compact shall be in addition to and not in substitution for other rights, remedies and procedures, and shall not be in derogation of parental rights and responsibilities.

Article III.  Definitions

That, for the purposes of this compact, "delinquent juvenile" means any juvenile who has been adjudged delinquent and who, at the time the provisions of this compact are invoked, is still subject to the jurisdiction of the court that has made such adjudication or to the jurisdiction or supervision of an agency or institution pursuant to an order of such court; "probation or parole" means any kind of conditional release of juveniles authorized under the laws of the states party hereto; "court" means any court having jurisdiction over delinquent, neglected or dependent children; "state" means any state, territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico; and "residence" or any variant thereof means a place at which a home or regular place of abode is maintained.

Article IV.  Return of Runaways

(a)  That the parent, guardian, person or agency entitled to legal custody of a juvenile who has not been adjudged delinquent but who has run away without the consent of such parent, guardian, person or agency may petition the appropriate court in the demanding state for the issuance of a requisition for his return.  The petition shall state the name and age of the juvenile, the name of the petitioner and the basis of entitlement to the juvenile's custody, the circumstances of his running away, his location if known at the time application is made, and such other facts as may tend to show that the juvenile who has run away is endangering his own welfare or the welfare of others and is not an emancipated minor.  The petition shall be verified by affidavit, shall be executed in duplicate, and shall be accompanied by two certified copies of the document or documents on which the petitioner's entitlement to the juvenile's custody is based, such as birth certificates, letters of guardianship, or custody decrees.  Such further affidavits and other documents as may be deemed proper may be submitted with such petition.  The judge of the court to which this application is made may hold a hearing thereon to determine whether for the purposes of this compact the petitioner is entitled to the legal custody of the juvenile, whether or not it appears that the juvenile has in fact run away without consent, whether or not he is an emancipated minor, and whether or not it is in the best interest of the juvenile to compel his return to the state.  If the judge determines, either with or without a hearing, that the juvenile should be returned, he shall present to the appropriate court or to the executive authority of the state where the juvenile is alleged to be located a written requisition for the return of such juvenile.  Such requisition shall set forth the name and age of the juvenile, the determination of the court that the juvenile has run away without the consent of a parent, guardian, person or agency entitled to his legal custody, and that it is in the best interest and for the protection of such juvenile that he be returned.  In the event that a proceeding for the adjudication of the juvenile as a delinquent, neglected or dependent juvenile is pending in the court at the time when such juvenile runs away, the court may issue a requisition for the return of such juvenile upon its own motion, regardless of the consent of the parent, guardian, person or agency entitled to legal custody, reciting therein the nature and circumstances of the pending proceeding.  The requisition shall in every case be executed in duplicate and shall be signed by the judge.  One copy of the requisition shall be filed with the compact administrator of the demanding state, there to remain on file subject to the provision of law governing records of such court.  Upon the receipt of a requisition demanding the return of a juvenile who has run away, the court or the executive authority to whom the requisition is addressed shall issue an order to any peace officer or other appropriate person directing him to take into custody and detain such juvenile.  Such detention order must substantially recite the facts necessary to the validity of its issuance hereunder.  No juvenile detained upon such order shall be delivered over to the officer whom the court demanding him shall have appointed to receive him, unless he shall first be taken forthwith before a judge of a court in the state, who shall inform him of the demand made for his return, and who may appoint counsel or guardian ad litem for him.  If the judge of such court shall find that the requisition is in order, he shall deliver such juvenile over to the officer whom the court demanding him shall have appointed to receive him.  The judge, however, may fix a reasonable time to be allowed for the purpose of testing the legality of the proceeding.

Upon reasonable information that a person is a juvenile who has run away from another state party to this compact without the consent of a parent, guardian, person or agency entitled to his legal custody, such juvenile may be taken into custody without a requisition and brought forthwith before a judge of the appropriate court who may appoint counsel or guardian ad litem for such juvenile and who shall determine after a hearing whether sufficient cause exists to hold the person, subject to the order of the court, for his own protection and welfare, for such a time not exceeding ninety days as will enable his return to another state party to this compact pursuant to a requisition for his return from a court of that state.  If, at the time when a state seeks the return of a juvenile who has run away, there is pending in the state wherein he is found any criminal charge, or any proceeding to have him adjudicated a delinquent juvenile for an act committed in such state, or if he is suspected of having committed within such state a criminal offense or an act of juvenile delinquency, he shall not be returned without the consent of such state until discharged from prosecution or other form of proceeding, imprisonment, detention or supervision for such offense or juvenile delinquency.  The duly accredited officers of any state party to this compact, upon the establishment of their authority and the identity of the juvenile being returned, shall be permitted to transport such juvenile through any and all states party to this compact, without interference.  Upon his return to the state from which he ran away, the juvenile shall be subject to such further proceedings as may be appropriate under the laws of that state.

(b)  That the state to which a juvenile is returned under this Article shall be responsible for payment of the transportation costs of such return.

(c)  That "juvenile" as used in this Article means any person who is a minor under the law of the state of residence of the parent, guardian, person or agency entitled to the legal custody of such minor.

Article V.  Return of Escapees and Absconders

(a)  That the appropriate person or authority from whose probation or parole supervision a delinquent juvenile has absconded or from whose institutional custody he has escaped shall present to the appropriate court or to the executive authority of the state where the delinquent juvenile is alleged to be located a written requisition for the return of such delinquent juvenile.  Such requisition shall state the name and age of the delinquent juvenile, the particulars of his adjudication as a delinquent juvenile, the circumstances of the breach of the terms of his probation or parole or of his escape from an institution or agency vested with his legal custody or supervision, and the location of such delinquent juvenile, if known, at the time the requisition is made.  The requisition shall be verified by affidavit, shall be executed in duplicate, and shall be accompanied by two certified copies of the judgment, formal adjudication, or order of commitment which subjects such delinquent juvenile to probation or parole or to the legal custody of the institution or agency concerned.  Such further affidavits and other documents as may be deemed proper may be submitted with such requisition.  One copy of the requisition shall be filed with the compact administrator of the demanding state, there to remain on file subject to the provisions of law governing records of the appropriate court.  Upon the receipt of a requisition demanding the return of a delinquent juvenile who has absconded or escaped, the court or the executive authority to whom the requisition is addressed shall issue an order to any peace officer or other appropriate person directing him to take into custody and detain such delinquent juvenile.  Such detention order must substantially recite the facts necessary to the validity of its issuance hereunder.  No delinquent juvenile detained upon such order shall be delivered over to the officer whom the appropriate person or authority demanding him shall have appointed to receive him, unless he shall first be taken forthwith before a judge of an appropriate court in the state, who shall inform him of the demand made for his return and who may appoint counsel or guardian ad litem for him.  If the judge of such court shall find that the requisition is in order, he shall deliver such delinquent juvenile over to the officer whom the appropriate person or authority demanding him shall have appointed to receive him.  The judge, however, may fix a reasonable time to be allowed for the purpose of testing the legality of the proceeding.

Upon reasonable information that a person is a delinquent juvenile who has absconded while on probation or parole, or escaped from an institution or agency vested with his legal custody or supervision in any state party to this compact, such person may be taken into custody in any other state party to this compact without a requisition.  But in such event, he must be taken forthwith before a judge of the appropriate court, who may appoint counsel or guardian ad litem for such person and who shall determine, after a hearing, whether sufficient cause exists to hold the person subject to the order of the court for such a time, not exceeding ninety days, as will enable his detention under a detention order issued on a requisition pursuant to this Article.  If, at the time when a state seeks the return of a delinquent juvenile who has either absconded while on probation or parole or escaped from an institution or agency vested with his legal custody or supervision, there is pending in the state wherein he is detained any criminal charge or any proceeding to have him adjudicated a delinquent juvenile for an act committed in such state, or if he is suspected of having committed within such state a criminal offense or an act of juvenile delinquency, he shall not be returned without the consent of such state until discharged from prosecution or other form of proceeding, imprisonment, detention or supervision for such offense or juvenile delinquency.  The duly accredited officers of any state party to this compact, upon the establishment of their authority and identity of the delinquent juvenile being returned, shall be permitted to transport such delinquent juvenile through any and all states party to this compact, without interference.  Upon his return to the state from which he escaped or absconded, the delinquent juvenile shall be subject to such further proceedings as may be appropriate under the laws of that state.

(b)  That the state to which a delinquent juvenile is returned under this Article shall be responsible for payment of the transportation costs of such return.

Article VI.  Voluntary Return Procedure

That any delinquent juvenile who has absconded while on probation or parole, or escaped from an institution or agency vested with his legal custody or supervision in any state party to this compact, and any juvenile who has run away from any state party to this compact, who is taken into custody without requisition in another state party to this compact under the provisions of Article IV(a) or of Article V(a), may consent to his immediate return to the state from which he absconded, escaped or ran away.  Such consent shall be given by the juvenile or delinquent juvenile and his counsel or guardian ad litem if any, by executing or subscribing a writing, in the presence of a judge of the appropriate court, which states that the juvenile or delinquent juvenile and his counsel or guardian ad litem, if any, consent to his return to the demanding state.  Before such consent shall be executed or subscribed, however, the judge, in the presence of counsel or guardian ad litem, if any, shall inform the juvenile or delinquent juvenile of his rights under this compact.  When the consent has been duly executed, it shall be forwarded to and filed with the compact administrator of the state in which the court is located and the judge shall direct the officer having the juvenile or delinquent juvenile in custody to deliver him to the duly accredited officer or officers of the state demanding his return, and shall cause to be delivered to such officer or officers a copy of the consent.  The court may, however, upon the request of the state to which the juvenile or delinquent juvenile is being returned, order him to return unaccompanied to such state and shall provide him with a copy of such court order; in such event a copy of the consent shall be forwarded to the compact administrator of the state to which said juvenile or delinquent juvenile is ordered to return.

Article VII.  Cooperative Supervision of Probationers and Parolees

(a)  That the duly constituted judicial and administrative authorities of a state party to this compact (herein called "sending state") may permit any delinquent juvenile within such state, placed on probation or parole, to reside in any other state party to this compact (herein called "receiving state") while on probation or parole, and the receiving state shall accept such delinquent juvenile, if the parent, guardian or person entitled to the legal custody of such delinquent juvenile is residing or undertakes to reside within the receiving state.  Before granting such permission, opportunity shall be given to the receiving state to make such investigations as it deems necessary.  The authorities of the sending state shall send to the authorities of the receiving state copies of pertinent court orders, social case studies and all other available information which may be of value to and assist the receiving state in supervising a probationer or parolee under this compact.  A receiving state, in its discretion, may agree to accept supervision of a probationer or parolee in cases where the parent, guardian or person entitled to the legal custody of the delinquent juvenile is not a resident of the receiving state, and if so accepted the sending state may transfer supervision accordingly.

(b)  That each receiving state will assume the duties of visitation and of supervision over any such delinquent juvenile and in the exercise of those duties will be governed by the same standards of visitation and supervision that prevail for its own delinquent juveniles released on probation or parole.

(c)  That, after consultation between the appropriate authorities of the sending state and of the receiving state as to the desirability and necessity of returning such a delinquent juvenile, the duly accredited officers of a sending state may enter a receiving state and there apprehend and retake any such delinquent juvenile on probation or parole.  For that purpose, no formalities will be required, other than establishing the authority of the officer and the identity of the delinquent juvenile to be retaken and returned.  The decision of the sending state to retake a delinquent juvenile on probation or parole shall be conclusive upon and not reviewable within the receiving state, but, if at the time the sending state seeks to retake a delinquent juvenile on probation or parole, there is pending against him within the receiving state any criminal charge or any proceeding to have him adjudicated a delinquent juvenile for any act committed in such state, or if he is suspected of having committed within such state a criminal offense or an act of juvenile delinquency, he shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment, detention or supervision for such offense or juvenile delinquency.  The duly accredited officers of the sending state shall be permitted to transport delinquent juveniles being so returned through any and all states party to this compact, without interference.

(d)  That the sending state shall be responsible under this Article for paying the costs of transporting any delinquent juvenile to the receiving state or of returning any delinquent juvenile to the sending state.

Article VIII.  Responsibility for Costs

(a)  That the provisions of Articles IV(b), V(b) and VII(d) of this compact shall not be construed to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

(b)  That nothing in this compact shall be construed to prevent any party state or subdivision thereof from asserting any right against any person, agency or other entity in regard to costs for which such party state or subdivision thereof may be responsible pursuant to Articles IV(b), V(b) or VII(d) of this compact.

Article IX.  Detention Practices

That, to every extent possible, it shall be the policy of states party to this compact that no juvenile or delinquent juvenile shall be placed or detained in any prison, jail or lockup nor be detained or transported in association with criminal, vicious or dissolute persons.

Article X.  Supplementary Agreements

That the duly constituted administrative authorities of a state party to this compact may enter into supplementary agreements with any other state or states party hereto for the cooperative care, treatment and rehabilitation of delinquent juveniles whenever they shall find that such agreements will improve the facilities or programs available for such care, treatment and rehabilitation.  Such care, treatment and rehabilitation may be provided in an institution located within any state entering into such supplementary agreement.  Such supplementary agreements shall (1) provide the rates to be paid for the care, treatment and custody of such delinquent juveniles, taking into consideration the character of facilities, services and subsistence furnished; (2) provide that the delinquent juvenile shall be given a court hearing prior to his being sent to another state for care, treatment and custody; (3) provide that the state receiving such a delinquent juvenile in one of its institutions shall act solely as agent for the state sending such delinquent juvenile; (4) provide that the sending state shall at all times retain jurisdiction over delinquent juveniles sent to an institution in another state; (5) provide for reasonable inspection of such institutions by the sending state; (6) provide that the consent of the parent, guardian, person or agency entitled to the legal custody of said delinquent juvenile shall be secured prior to his being sent to another state; and (7) make provision for such other matters and details as shall be necessary to protect the rights and equities of such delinquent juveniles and of the cooperating states.

Article XI.  Acceptance of Federal and Other Aid

That any state party to this compact may accept any and all donations, gifts and grants of money, equipment and services from the federal or any local government, or any agency thereof and from any person, firm or corporation, for any of the purposes and functions of this compact, and may receive and utilize the same subject to the terms, conditions and regulations governing such donations, gifts and grants.

Article XII.  Compact Administrators

That the Secretary of Hawaii shall be the compact administrator and who, acting jointly with like officers of other states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this compact.

Article XIII.  Execution of Compact

That this compact shall become operative immediately upon its execution by any state as between it and any other state or states so executing.  When executed it shall have the full force and effect of law within such state, the form of execution to be in accordance with the laws of the executing state.

Article XIV.  Renunciation

That this compact shall continue in force and remain binding upon each executing state until renounced by it.  Renunciation of this compact shall be by the same authority which executed it, by sending six months' notice in writing of its intention to withdraw from the compact to the other states party hereto.  The duties and obligations of a renouncing state under Article VII hereof shall continue as to parolees and probationers residing therein at the time of withdrawal until retaken or finally discharged.  Supplementary agreements entered into under Article X hereof shall be subject to renunciation as provided by such supplementary agreements, and shall not be subject to the six months' renunciation notice of the present Article.

Article XV.  Severability

That the provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby.  If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

Article XVI.  Out-of-State Confinement Amendment

(1)  The Out-of-State Confinement Amendment to the Interstate Compact on Juveniles is hereby enacted into law and entered into by this State with all other states legally joining therein in the form substantially as follows:

(a)  Whenever the duly constituted judicial or administrative authorities in a sending state shall determine that confinement of a probationer or reconfinement of a parolee is necessary or desirable, said officials may direct that the confinement or reconfinement be in an appropriate institution for delinquent juveniles within the territory of the receiving state, such receiving state to act in that regard solely as agent for the sending state.

(b)  Escapees and absconders who would otherwise be returned pursuant to Article V of the Compact may be confined or reconfined in the receiving state pursuant to this amendment.  In any such case the information and allegations required to be made and furnished in a requisition pursuant to such Article shall be made and furnished, but in place of the demand pursuant to Article V, the sending state shall request confinement or reconfinement in the receiving state.  Whenever applicable, detention orders as provided in Article V may be employed pursuant to this paragraph preliminary to disposition of the escapee or absconder.

(c)  The confinement or reconfinement of a parolee, probationer, escapee, or absconder pursuant to this amendment shall require the concurrence of the appropriate judicial or administrative authorities of the receiving state.

(d)  As used in this amendment:  (1) "sending state" means sending state as that term is used in Article VII of the Compact or the state from which a delinquent juvenile has escaped or absconded within the meaning of Article V of the Compact; (2) "receiving state" means any state, other than the sending state, in which a parolee, probationer, escapee, or absconder may be found, provided that said state is a party to this amendment.

(e)  Every state which adopts this amendment shall designate at least one of its institutions for delinquent juveniles as a "Compact Institution" and shall confine persons therein as provided in paragraph (a) hereof unless the sending and receiving state in question shall make specific contractual arrangements to the contrary.  All states party to this amendment shall have access to "Compact Institutions" at all reasonable hours for the purpose of inspecting the facilities thereof and for the purpose of visiting such of said state's delinquents as may be confined in the institution.

(f)  Persons confined in "Compact Institutions" pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed from said "Compact Institution" for transfer to an appropriate institution within the sending state, for return to probation or parole, for discharge, or for any purpose permitted by the laws of the sending state.

(g)  All persons who may be confined in a "Compact Institution" pursuant to the provisions of this amendment shall be treated in a reasonable and humane manner.  The fact of confinement or reconfinement in a receiving state shall not deprive any person so confined or reconfined of any rights which said person would have had if confined or reconfined in an appropriate institution of the sending state; nor shall any agreement to submit to confinement or reconfinement pursuant to the terms of this amendment be construed as a waiver of any rights which the delinquent would have had if he had been confined or reconfined in any appropriate institution of the sending state except that the hearing or hearings, if any, to which a parolee, probationer, escapee, or absconder may be entitled (prior to confinement or reconfinement) by the laws of the sending state may be had before the appropriate judicial or administrative officers of the receiving state.  In this event, said judicial and administrative officers shall act as agents of the sending state after consultation with appropriate officers of the sending state.

(h)  Any receiving state incurring costs or other expenses under this amendment shall be reimbursed in the amount of such costs or other expenses by the sending state unless the states concerned shall specifically otherwise agree.  Any two or more states party to this amendment may enter into supplementary agreements determining a different allocation of costs as among themselves.

(i)  This amendment shall take initial effect when entered into by any two or more states party to the Compact and shall be effective as to those states which have specifically enacted this amendment.  Rules and regulations necessary to effectuate the terms of this amendment may be promulgated by the appropriate officers of those states which have enacted this amendment.

(2)  In addition to any institution in which the authorities of this State may otherwise confine or order the confinement of a delinquent juvenile, such authorities may, pursuant to the Out-of-State Confinement Amendment to the Interstate Compact on Juveniles, confine or order the confinement of a delinquent juvenile in a Compact Institution within another party state. [L 1955, c 87, §1; RL 1955, §334A-1; am L 1967, c 200, §1; HRS §582-1]

Cross References

Rulemaking, see chapter 91.



§582-1.5 - Amendment to compact concerning interstate rendition of juveniles alleged to be delinquent.

[§582-1.5]  Amendment to compact concerning interstate rendition of juveniles alleged to be delinquent.  The governor is authorized and directed to execute, with any other state or states legally joining the same, an amendment to the Interstate Compact on Juveniles in the form substantially as follows:

Amendment to the Interstate Compact on Juveniles,

Concerning Interstate Rendition of Juveniles

Alleged to be Delinquent

(1)  This amendment shall provide additional remedies, and shall be binding only as among and between those party states which specifically execute same.

(2)  All provisions and procedures of Articles V and VI of the Interstate Compact on Juveniles shall be construed to apply to any juvenile charged with being a delinquent by reason of a violation of a felony.  Any juvenile charged with being a delinquent by reason of violating a felony, shall be returned to the requesting state upon a requisition to the state where the juvenile may be found.  A petition in such cases shall be filed in a court of competent jurisdiction in the requesting state where the violation of the felony is alleged to have been committed.  The petition may be filed regardless of whether the juvenile has left the state before or after the filing of the petition.  The requisition described in Article V of the Compact shall be forwarded by the judge of the court in which the petition has been filed. [L 1987, c 129, §1]



§582-2 - Juvenile compact administrator.

§582-2  Juvenile compact administrator.  Pursuant to the compact, the lieutenant governor shall be the compact administrator and who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms of the compact.  The compact administrator shall cooperate with all departments, agencies, and officers of and in the government of the State and its subdivisions in facilitating the proper administration of the compact or of any supplementary agreement or agreements entered into by the State thereunder. [L 1955, c 87, §2; RL 1955, §334A-2; am L Sp 1959 2d, c 1, §9; HRS §582-2]

Cross References

Rulemaking, see chapter 91.



§582-3 - Supplementary agreements.

§582-3  Supplementary agreements.  The compact administrator may enter into supplementary agreements with appropriate officials of other states pursuant to the compact.  In the event that the supplementary agreement requires or contemplates the use of any institution or facility of the State or requires or contemplates the provision of any service by the State, the supplementary agreement shall have no force or effect until approved by the head of the department or agency under whose jurisdiction the institution or facility is operated or whose department or agency will be charged with the rendering of such service. [L 1955, c 87, §3; RL 1955, §334A-3; HRS §582-3]



§582-4 - Financial arrangements.

§582-4  Financial arrangements.  The compact administrator, subject to the approval of the state comptroller, may make or arrange for any payments necessary to discharge any financial obligations imposed upon the State by the compact or by any supplementary agreement entered into thereunder. [L 1955, c 87, §4; RL 1955, §334A-4; am L 1957, c 152, §1; HRS §582-4]



§582-5 - Fees.

§582-5  Fees.  Any judge of the State who appoints counsel or guardian ad litem pursuant to the compact may, in the judge's discretion, fix a fee to be paid out of funds available for disposition by the court but no such fee shall exceed the sum of $75. [L 1955, c 87, §5; RL 1955, §334A-5; HRS §582-5; gen ch 1985]



§582-6 - Reimbursement of public funds expended.

§582-6  Reimbursement of public funds expended.  Any public funds expended for the return of a delinquent juvenile shall be deemed spent for the maintenance of the delinquent juvenile and the parents or legal guardian of the juvenile may be ordered to reimburse the proper governmental agencies pursuant to section 571-24.  The compact administrator shall determine the division of costs between departments in cases where public funds are to be expended. [L 1955, c 87, §6; RL 1955, §334A-6; HRS §582-6]



§582-7 - Responsibilities of state departments, agencies, and officers.

§582-7  Responsibilities of state departments, agencies, and officers.  The courts, departments, agencies, and officers of the State and its subdivisions shall enforce this compact and shall do all things appropriate to the effectuation of its purposes and intent which may be within their respective jurisdictions. [L 1955, c 87, §7; RL 1955, §334A-7; HRS §582-7]



§582-8 - Delinquent child included.

§582-8  Delinquent child included.  The term "delinquent juvenile" as used in the Interstate Compact on Juveniles shall include a minor, subject to section 571-11(1). [L 1955, c 87, §8; RL 1955, §334A-8; am imp L 1965, c 232, §1; HRS §582-8]






CHAPTER 582D - INTERSTATE COMPACT FOR JUVENILES

§582D-1 - Execution of compact.

[§582D-1]  Execution of compact.  The governor is hereby authorized and directed to execute a compact on behalf of the State of Hawaii with any other state or states legally joining them in the form substantially as follows:

ARTICLE I

PURPOSE

The compacting states to this interstate compact recognize that each state is responsible for the proper supervision or return of juveniles, delinquents, and status offenders who are on probation or parole and who have absconded, escaped, or run away from supervision and control and in so doing have endangered their own safety and the safety of others.  The compacting states also recognize that each state is responsible for the safe return of juveniles who have run away from home and in doing so have left their state of residence.  The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 United States Code Section 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

It is the purpose of this compact, through means of joint and cooperative action among the compacting states to:

(1)  Ensure that the adjudicated juveniles and status offenders subject to this compact are provided adequate supervision and services in the receiving state as ordered by the adjudicating judge or parole authority in the sending state;

(2)  Ensure that the public safety interests of the citizens, including the victims of juvenile offenders, in both the sending and receiving states are adequately protected;

(3)  Return juveniles who have run away, absconded, or escaped from supervision or control, or have been accused of an offense to the state requesting their return;

(4)  Make contracts for the cooperative institutionalization in public facilities in member states for delinquent youth needing special services;

(5)  Provide for the effective tracking and supervision of juveniles;

(6)  Equitably allocate the costs, benefits, and obligations of the compacting states;

(7)  Establish procedures to manage the movement between states of juvenile offenders released to the community under the jurisdiction of courts, juvenile departments, or any other criminal or juvenile justice agency that has jurisdiction over juvenile offenders;

(8)  Ensure immediate notice to jurisdictions where defined offenders are authorized to travel or to relocate across state lines;

(9)  Establish procedures to resolve pending charges (detainers) against juvenile offenders prior to transfer or release to the community under the terms of this compact;

(10)  Establish a system of uniform data collection on information pertaining to juveniles subject to this compact that allows access by authorized juvenile justice and criminal justice officials, and regular reporting of compact activities to heads of state executive, judicial, and legislative branches and juvenile and criminal justice administrators;

(11)  Monitor compliance with rules governing interstate movement of juveniles and initiate interventions to address and correct noncompliance;

(12)  Coordinate training and education regarding the regulation of interstate movement of juveniles for officials involved in such activity; and

(13)  Coordinate the implementation and operation of the compact with the interstate compact for the placement of children, the interstate compact for adult offender supervision, and other compacts affecting juveniles, particularly in those cases where concurrent or overlapping supervision issues arise.

It is the policy of the compacting states that the activities conducted by the interstate commission created herein are the formation of public policies and therefore are public business.  Furthermore, the compacting states shall cooperate and observe their individual and collective duties and responsibilities for the prompt return and acceptance of juveniles subject to the provisions of this compact.  The provisions of this compact shall be reasonably and liberally construed to accomplish the purposes and policies of the compact.

ARTICLE II

DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

"Bylaws" means those bylaws established by the interstate commission for its governance, or for directing or controlling its actions or conduct.

"Commissioner" means the voting representative of each compacting state appointed pursuant to article III of this compact.

"Compact administrator" means the individual in each compacting state appointed pursuant to the terms of this compact, responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the interstate commission, and the policies adopted by the state council under this compact.

"Compacting state" means any state that has enacted the enabling legislation for this compact.

"Court" means any court having jurisdiction over delinquent, neglected, or dependent children.

"Deputy compact administrator" means the individual, if any, in each compacting state appointed to act on behalf of a compact administrator pursuant to the terms of this compact, responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the interstate commission, and the policies adopted by the state council under this compact.

"Interstate commission" means the interstate commission for juveniles created by article III of this compact.

"Juvenile" means any person defined as a juvenile in any member state or by the rules of the interstate commission, including:

(1)  An accused delinquent, who is a person charged with an offense that, if committed by an adult, would be a criminal offense;

(2)  An adjudicated delinquent, who is a person found to have committed an offense that, if committed by an adult, would be a criminal offense;

(3)  An accused status offender, who is a person charged with an offense that would not be a criminal offense if committed by an adult;

(4)  An adjudicated status offender, who is a person found to have committed an offense that would not be a criminal offense if committed by an adult; and

(5)  A nonoffender, who is a person in need of supervision who has not been accused or adjudicated as a status offender or delinquent.

"Noncompacting state" means any state that has not enacted the enabling legislation for this compact.

"Probation or parole" means any kind of supervision or conditional release of juveniles authorized under the laws of the compacting states.

"Rule" means a written statement by the interstate commission adopted pursuant to article VI of this compact that is of general applicability, implements, interprets, or prescribes a policy or provision of the compact or an organizational, procedural, or practice requirement of the commission, and has the force and effect of statutory law in a compacting state, and includes the amendment, repeal, or suspension of an existing rule.

"State" means a state of the United States, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands.

ARTICLE III

INTERSTATE COMMISSION FOR JUVENILES

(a)  The compacting states hereby create the interstate commission for juveniles.  The commission shall be a body corporate and joint agency of the compacting states.  The commission shall have all the responsibilities, powers, and duties set forth herein, and any additional powers that may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

(b)  The interstate commission shall consist of commissioners appointed by the appropriate appointing authority in each state pursuant to the rules and requirements of each compacting state and in consultation with the state council for interstate juvenile supervision created hereunder.  The commissioner shall be the compact administrator, deputy compact administrator, or designee from that state who shall serve on the commission in that capacity under or pursuant to the applicable law of the compacting state.

(c)  In addition to the commissioners who are the voting representatives of each state, the interstate commission shall include individuals who are not commissioners, but who are members of interested organizations.  Noncommissioner members shall include members of the national organizations of governors, legislators, state chief justices, attorneys general, interstate compact for adult offender supervision, interstate compact for the placement of children, juvenile justice and juvenile corrections officials, and crime victims.  All noncommissioner members of the commission shall be ex-officio nonvoting members.  The interstate commission may provide in its bylaws for such additional ex-officio nonvoting members, including members of other national organizations, in such numbers as shall be determined by the commission.

(d)  Each compacting state represented at any meeting of the commission is entitled to one vote.  A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the interstate commission.

(e)  The commission shall meet at least once each calendar year.  The chairperson may call additional meetings and, upon the request of a simple majority of the compacting states, shall call additional meetings.  Public notice shall be given of all meetings, and meetings shall be open to the public.

(f)  The interstate commission shall establish an executive committee, which shall include commission officers, members, and others as determined by the bylaws.  The executive committee shall have the power to act on behalf of the interstate commission during periods when the interstate commission is not in session, with the exception of rulemaking or amendment to the compact.  The executive committee shall:

(1)  Oversee the day-to-day activities of the administration of the compact managed by an executive director and interstate commission staff;

(2)  Administer enforcement and compliance with the provisions of the compact, its bylaws, and rules; and

(3)  Perform such other duties as directed by the interstate commission or set forth in the bylaws.

(g)  Each member of the interstate commission may cast a vote to which that compacting state is entitled and participate in the business and affairs of the interstate commission.  A member shall vote in person and shall not delegate a vote to another compacting state; provided that a commissioner, in consultation with the state council, shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the compacting state at a specified meeting.  The bylaws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication.

(h)  The interstate commission's bylaws shall establish conditions and procedures under which the interstate commission shall make its information and official records available to the public for inspection or copying.  The interstate commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

(i)  Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact.  The interstate commission and any of its committees may close a meeting to the public where it determines by two-thirds vote that an open meeting would be likely to:

(1)  Relate solely to the interstate commission's internal personnel practices and procedures;

(2)  Disclose matters specifically exempted from disclosure by statute;

(3)  Disclose trade secrets or commercial or financial information that is privileged or confidential;

(4)  Involve accusing any person of a crime, or formally censuring any person;

(5)  Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6)  Disclose investigative records compiled for law enforcement purposes;

(7)  Disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of, or for the use of, the interstate commission with respect to a regulated person or entity for the purpose of regulation or supervision of the person or entity;

(8)  Disclose information, the premature disclosure of which would significantly endanger the stability of a regulated person or entity; or

(9)  Specifically relate to the interstate commission's issuance of a subpoena, or its participation in a civil action or other legal proceeding.

(j)  For every meeting closed pursuant to this provision, the interstate commission's legal counsel shall publicly certify that, in the legal counsel's opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision.  The interstate commission shall keep minutes that shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefor, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question).  All documents considered in connection with any action shall be identified in the minutes.

(k)  The interstate commission shall collect standardized data concerning the interstate movement of juveniles as directed through its rules that shall specify the data to be collected, the means of collection and data exchange, and reporting requirements.  The methods of data collection, exchange, and reporting, insofar as is reasonably possible, shall conform to up-to-date technology and the interstate commission shall coordinate their information functions with the appropriate repository of records.

ARTICLE IV

POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The interstate commission shall have the following powers and duties:

(1)  To provide for dispute resolution among compacting states;

(2)  To adopt rules to effect the purposes and obligations as enumerated in this compact, which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact;

(3)  To oversee, supervise, and coordinate the interstate movement of juveniles subject to the terms of this compact and any bylaws adopted and rules adopted by the interstate commission;

(4)  To enforce compliance with the compact provisions, the rules adopted by the interstate commission, and the bylaws, using all necessary and proper means, including the use of judicial process;

(5)  To establish and maintain offices that shall be located within one or more of the compacting states;

(6)  To purchase and maintain insurance and bonds;

(7)  To borrow, accept, hire, or contract for personnel services;

(8)  To establish and appoint committees and hire staff that the commission deems necessary for the carrying out of its functions, including an executive committee as required by article III, which shall have the power to act on behalf of the interstate commission in carrying out its powers and duties hereunder;

(9)  To elect or appoint officers, attorneys, employees, agents, or consultants; to fix their compensation, define their duties, and determine their qualifications; and to establish the interstate commission's personnel policies and programs relating to, inter alia, conflicts of interest, rates of compensation, and qualifications of personnel;

(10)  To accept, receive, use, and dispose of any and all donations and grants of money, equipment, supplies, materials, and services;

(11)  To lease, purchase, or accept contributions or donations of, or otherwise to own, hold, improve, or use any property, real, personal, or mixed;

(12)  To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed;

(13)  To establish a budget and make expenditures and levy dues as provided in article VIII of this compact;

(14)  To sue and be sued;

(15)  To adopt a seal and bylaws governing the management and operation of the interstate commission;

(16)  To perform any functions that may be necessary or appropriate to achieve the purposes of this compact;

(17)  To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the interstate commission during the preceding year.  The reports shall also include any recommendations that may have been adopted by the interstate commission;

(18)  To coordinate education, training, and public awareness regarding the interstate movement of juveniles for officials involved in such activity;

(19)  To establish uniform standards for reporting, collecting, and exchanging of data; and

(20)  To maintain the interstate commission's corporate books and records in accordance with the bylaws.

ARTICLE V

ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

Section A.  Bylaws.  The interstate commission, by a majority of the members present and voting, and within twelve months after the first interstate commission meeting, shall adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including:

(1)  Establishing the fiscal year of the interstate commission;

(2)  Establishing an executive committee and any other committees that may be necessary;

(3)  Providing for the establishment of committees governing any general or specific delegation of any authority or function of the interstate commission;

(4)  Providing reasonable procedures for calling and conducting meetings of the interstate commission, and ensuring reasonable notice of each meeting;

(5)  Establishing the titles and responsibilities of the officers of the interstate commission;

(6)  Providing a mechanism for concluding the operations of the interstate commission and the return of any surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations;

(7)  Providing "start-up" rules for initial administration of the compact; and

(8)  Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

Section B.  Officers and staff.  (a)  The interstate commission, by a majority of the members, shall elect annually from among its members a chairperson and a vice chairperson, each of whom shall have such authority and duties as may be specified in the bylaws.  The chairperson or, in the chairperson's absence or disability, the vice chairperson, shall preside at all meetings of the commission.  The officers so elected shall serve without compensation or remuneration from the interstate commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any ordinary and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the commission.

(b)  The interstate commission, through its executive committee, shall appoint or retain an executive director for such period, upon such terms and conditions, and for such compensation as the commission may deem appropriate.  The executive director shall serve as secretary to the commission, and shall hire and supervise such other staff as may be authorized by the interstate commission, but shall not be a member.

Section C.  Qualified immunity, defense, and indemnification.  (a)  The interstate commission's executive director and employees shall be immune from suit and liability, either personally or in their official capacities, for any claim for damage to or loss of property or personal injury or other civil liability caused, arising out of, or relating to any actual or alleged act, error, or omission that occurred, or that the person had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities; provided that nothing in this subsection shall be construed to protect any person from suit or liability for any damage, loss, injury, or liability caused by the intentional or wilful and wanton misconduct of the person.

(b)  The liability of any commissioner, or the employee or agent of a commissioner, acting within the scope of the person's employment or duties for acts, errors, or omissions occurring within the person's state may not exceed the limits of liability set forth under the constitution and laws of that state for state officials, employees, and agents.  Nothing in this subsection shall be construed to protect any person from suit or liability for any damage, loss, injury, or liability caused by the intentional or wilful and wanton misconduct of the person.

(c)  The interstate commission shall defend the executive director or the employees or representatives of the interstate commission and, subject to the approval of the attorney general of the state represented by any commissioner of a compacting state, shall defend the commissioner or the commissioner's representatives or employees in any civil action seeking to impose liability arising out of any actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities; provided that the actual or alleged act, error, or omission did not result from intentional or wilful and wanton misconduct on the part of the person.

(d)  The interstate commission shall indemnify and hold the commissioner of a compacting state, or the commissioner's representatives or employees, or the interstate commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against those persons arising out of any actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities, or that those persons had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities; provided that the actual or alleged act, error, or omission did not result from intentional or wilful and wanton misconduct on the part of such persons.

ARTICLE VI

RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

(a)  The interstate commission shall adopt and publish rules to effectively and efficiently achieve the purposes of the compact.

(b)  Rulemaking shall occur pursuant to the criteria set forth in this article and the bylaws and rules adopted pursuant thereto.  Rulemaking shall substantially conform to the principles of the Model State Administrative Procedure Act, 1981, Uniform Laws Annotated, Vol. 15, p. 1 (2000), or such other administrative procedures act, as the interstate commission deems appropriate, consistent with due process requirements under the Constitution of the United States.  All rules and amendments shall become binding as of the date specified, as published with the final version of the rule as approved by the commission.

(c)  When adopting a rule, the interstate commission shall:

(1)  Publish the proposed rule's entire text stating the reason for the proposed rule;

(2)  Allow persons to submit written data, facts, opinions, and arguments, which information shall be added to the record and made publicly available;

(3)  Provide an opportunity for an informal hearing if petitioned by ten or more persons; and

(4)  Adopt a final rule and its effective date, if appropriate, based on comment from state or local officials, or interested parties.

(d)  Not later than sixty days after a rule is adopted, any interested person may file a petition in the United States District Court for the District of Columbia or in the federal district court where the interstate commission's principal office is located for judicial review of the rule.  If the court finds that the interstate commission's action is not supported by substantial evidence in the rulemaking record, the court shall hold the rule unlawful and set it aside.  For purposes of this subsection, evidence is substantial if it would be considered substantial evidence under the Model State Administrative Procedure Act.

(e)  If a majority of the legislatures of the compacting states rejects a rule, those states, by enactment of a statute or resolution in the same manner used to adopt the compact, may cause the rule to have no further force and effect in any compacting state.

(f)  Upon determination by the interstate commission that a state of emergency exists, the commission may adopt an emergency rule that becomes effective immediately upon adoption; provided that the usual rulemaking procedures provided in this article shall be retroactively applied to the rule as soon as reasonably possible, but no later than ninety days after the effective date of the emergency rule.

ARTICLE VII

OVERSIGHT, ENFORCEMENT, AND DISPUTE RESOLUTION

BY THE INTERSTATE COMMISSION

Section A.  Oversight.  (a)  The interstate commission shall oversee the administration and operations of the interstate movement of juveniles subject to this compact in the compacting states and shall monitor activities being administered in noncompacting states that may significantly affect compacting states.

(b)  The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent.  This compact and the rules adopted under this compact shall be received by all the judges, public officers, commissions, and departments of the state government as evidence of the authorized statute and administrative rules.  All courts shall take judicial notice of the compact and the rules.  In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact that may affect the powers, responsibilities, or actions of the interstate commission, the commission is entitled to receive all service of process in the proceeding, and has standing to intervene in the proceeding for all purposes.

Section B.  Dispute resolution.  (a)  The compacting states shall report to the interstate commission on all issues and activities necessary for the administration of the compact as well as issues and activities pertaining to compliance with the compact and its bylaws and rules.

(b)  The interstate commission, upon the request of a compacting state, shall attempt to resolve any disputes or other issues that are subject to the compact and that may arise among compacting states and between compacting and noncompacting states.  The commission shall adopt rules providing for both mediation and binding dispute resolution for disputes among the compacting states.

(c)  The interstate commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact using any or all means set forth in article XI of this compact.

ARTICLE VIII

FINANCE

(a)  The interstate commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization, and ongoing activities.

(b)  The interstate commission shall levy and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the commission and its staff that shall be in a total amount sufficient to cover the interstate commission's annual budget as approved each year.  The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the interstate commission, taking into consideration the population of each compacting state and the volume of interstate movement of juveniles in each compacting state, and shall adopt rules binding upon all compacting states that govern the assessment.

(c)  The interstate commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the interstate commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

(d)  The interstate commission shall keep accurate accounts of all receipts and disbursements.  The receipts and disbursements of the interstate commission shall be subject to the audit and accounting procedures established under its bylaws; provided that all receipts and disbursements of funds handled by the interstate commission shall be audited yearly by a licensed certified and licensed public accountant, and the report of the audit shall be included in and become part of the annual report of the interstate commission.

ARTICLE IX

THE STATE COUNCIL

(a)  The Hawaii state council for interstate juvenile supervision is established, and shall be placed administratively in the judiciary.  The council shall be composed of nine members to be appointed as follows:

(1)  One member of the house of representatives, appointed by the speaker of the house of representatives;

(2)  One member of the senate, appointed by the senate president;

(3)  One member of the judiciary appointed by the chief justice of the supreme court;

(4)  The executive director of the office of youth services, or the director's designee;

(5)  One member from the general public representing victims' groups, appointed by the governor, with the advice and consent of the senate;

(6)  A prosecuting attorney or the prosecuting attorney's designee; provided that this appointment shall rotate every four years among the several counties, as follows: Honolulu, Hawaii, Maui, and Kauai;

(7)  The attorney general, or the attorney general's designee;

(8)  The state public defender, or the state public defender's designee; and

(9)  The compact administrator, appointed by the governor, with the advice and consent of the senate and the chief justice.

With the exception of the members designated in paragraphs (4), (6), (7), (8), and (9), the terms of all members shall be for four years; provided that the victims' group representative and the compact administrator shall be subject to confirmation proceedings under section 26-34.  No person, except the compact administrator, shall be appointed consecutively to more than two terms.

(b)  The state council shall exercise oversight and advocacy concerning its participation in commission activities and other duties that may be determined by the council, including development of policy concerning operations and procedures of the compact within the State.  The council shall also have the authority to appoint a member other than the compact administrator to cast a vote on behalf of the State at meetings of the interstate commission in which the compact administrator is absent.

(c)  Expenditures by the council, including the amount fixed annually as the equal contribution of each member to the compact, shall be made upon warrants issued by the state comptroller based upon vouchers approved by any one of the commissioners.  A proposed program for the State's continuing participation in the activities of the interstate commission for juvenile supervision, including a budget request, shall be submitted by the commissioners to each regular session of the legislature.

ARTICLE X

COMPACTING STATES, EFFECTIVE DATE AND AMENDMENT

(a)  Any state, as defined in article II of this compact, is eligible to become a compacting state.

(b)  The compact shall become effective and binding upon legislative enactment of the compact into law by no less than thirty-five of the states.  The initial effective date shall be the later of July 1, 2004, or upon enactment into law by the thirty-fifth jurisdiction.  Thereafter, it shall become effective and binding, as to any other compacting state, upon enactment of the compact into law by that state.  The governors of nonmember states or their designees shall be invited to participate in the activities of the interstate commission on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

(c)  The interstate commission may propose amendments to the compact for enactment by the compacting states.  No amendment shall become effective and binding upon the interstate commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XI

WITHDRAWAL, DEFAULT, TERMINATION AND JUDICIAL ENFORCEMENT

Section A.  Withdrawal.  (a)  Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided that a compacting state may withdraw ("withdrawing state") from the compact by specifically repealing the statute which enacted the compact into law.

(b)  The effective date of withdrawal is the effective date of the repeal.

(c)  The withdrawing state shall immediately notify the chairperson of the interstate commission in writing upon the introduction of legislation repealing this compact in the withdrawing state.  The interstate commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty days of its receipt thereof.

(d)  The withdrawing state is responsible for all assessments, obligations, and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extends beyond the effective date of withdrawal.

(e)  Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the interstate commission.

Section B.  Technical assistance, fines, suspension, termination, and default.  (a)  If the interstate commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under this compact, or the bylaws or duly adopted rules, the interstate commission may impose any or all of the following penalties:

(1)  Remedial training and technical assistance as directed by the interstate commission;

(2)  Alternative dispute resolution;

(3)  Fines, fees, and costs in such amounts as are deemed to be reasonable as fixed by the interstate commission; and

(4)  Suspension or termination of membership in the compact, which shall be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted and the interstate commission has therefore determined that the offending state is in default.  Immediate notice of suspension shall be given by the interstate commission to the governor, the chief justice or the chief judicial officer of the state, the majority and minority leaders of the defaulting state's legislature, and the state council.  The grounds for default include but are not limited to failure of a compacting state to perform obligations or responsibilities imposed upon it by this compact, the bylaws, or duly adopted rules and any other grounds designated in commission bylaws and rules.  The interstate commission shall immediately notify the defaulting state in writing of the penalty imposed by the interstate commission and of the default pending a cure of the default.  The commission shall stipulate the conditions and the time period within which the defaulting state must cure its default.  If the defaulting state fails to cure the default within the time period specified by the commission, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges, and benefits conferred by this compact shall be terminated from the effective date of termination.

(b)  Within sixty days of the effective date of termination of a defaulting state, the interstate commission shall notify the governor, the chief justice or chief judicial officer, the majority and minority leaders of the defaulting state's legislature, and the state council of the termination.

(c)  The defaulting state is responsible for all assessments, obligations, and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

(d)  The interstate commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon in writing between the interstate commission and the defaulting state.

(e)  Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the interstate commission pursuant to the rules.

Section C.  Judicial enforcement.  The interstate commission, by majority vote of the members, may initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the interstate commission, in the federal district court where the interstate commission has its offices, to enforce compliance with the provisions of the compact, and its duly adopted rules and bylaws, against any compacting state in default.  If judicial enforcement is necessary, the prevailing party shall be awarded all costs of the litigation, including reasonable attorney's fees.

Section D.  Dissolution of compact.  (a)  The compact dissolves effective upon the date of the withdrawal or default of the compacting state, which reduces membership in the compact to one compacting state.

(b)  Upon the dissolution of this compact, the compact becomes void and shall be of no further effect, and the business and affairs of the interstate commission shall be concluded and any surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XII

SEVERABILITY AND CONSTRUCTION

(a)  The provisions of this compact shall be severable, and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(b)  The provisions of this compact shall be liberally construed to effectuate its purposes.

ARTICLE XIII

BINDING EFFECT OF COMPACT AND OTHER LAWS

Section A.  Other laws.  (a)  Nothing in this compact prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

(b)  All compacting states' laws other than state constitutions and other interstate compacts conflicting with this compact are superseded to the extent of the conflict.

Section B.  Binding effect of the compact.  (a)  All lawful actions of the interstate commission, including all rules and bylaws adopted by the interstate commission, are binding upon the compacting states.

(b)  All agreements between the interstate commission and the compacting states are binding in accordance with their terms.

(c)  Upon the request of a party to a conflict over the meaning or interpretation of interstate commission actions, and upon a majority vote of the compacting states, the interstate commission may issue advisory opinions regarding the meaning or interpretation.

(d)  If any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers, or jurisdiction sought to be conferred by the provision upon the interstate commission shall be ineffective and the obligations, duties, powers, or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which the obligations, duties, powers, or jurisdiction are delegated by law in effect at the time this compact becomes effective. [L 2009, c 93, §1]






CHAPTER 583 - UNIFORM CHILD CUSTODY JURISDICTION ACT

CHAPTER 583

UNIFORM CHILD CUSTODY JURISDICTION ACT

REPEALED.  L 2002, c 124, §4.



CHAPTER 583A - UNIFORM CHILD-CUSTODY JURISDICTION AND ENFORCEMENT ACT

§583A-101 - Short title.

PART I.  GENERAL PROVISIONS

[§583A-101]  Short title.  This chapter may be cited as the Uniform Child-Custody Jurisdiction and Enforcement Act. [L 2002, c 124, pt of §2]



§583A-102 - Definitions.

[§583A-102]  Definitions.  In this chapter:

"Abandoned" means left without provision for reasonable and necessary care or supervision.

"Child" means an individual who has not attained eighteen years of age.

"Child-custody determination" means a judgment, decree, or other order of a court providing for legal custody, physical custody, or visitation with respect to a child.  The term includes a permanent, temporary, initial, and modification order.  The term does not include an order relating to child support or other monetary obligation of an individual.

"Child-custody proceeding" means a proceeding in which legal custody, physical custody, or visitation with respect to a child is an issue.  The term includes a proceeding for divorce, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights, and protection from domestic violence, in which the issue may appear.  The term does not include a proceeding involving juvenile delinquency, contractual emancipation, or enforcement under part III.

"Commencement" means the filing of the first pleading in a child-custody proceeding.

"Court" means an entity authorized under the law of a state to establish, enforce, or modify a child-custody determination.

"Home state" means the state in which a child lived with a parent or a person acting as a parent for a period of at least six consecutive months immediately before the commencement of a child-custody proceeding.  In the case of a child less than six months of age, the term means the state in which the child lived from birth with any of the persons mentioned.  A period of temporary absence of any of the mentioned persons is part of the period.

"Initial determination" means the first child-custody determination concerning a particular child.

"Issuing court" means the court that makes a child-custody determination for which enforcement is sought under this chapter.

"Issuing state" means the state in which a child-custody determination is made.

"Modification" means a child-custody determination that changes, replaces, supersedes, or is otherwise made after a previous determination concerning the same child, whether or not it is made by the court that made the previous determination.

"Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity.

"Person acting as a parent" means a person, other than a parent, who:

(1)  Has physical custody of the child or has had physical custody for a period of six consecutive months, including any temporary absence, within one year immediately before the commencement of a child-custody proceeding; and

(2)  Has been awarded legal custody by a court or claims a right to legal custody under the law of this State.

"Physical custody" means the physical care and supervision of a child.

"State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

"Sibling" refers to full-blood brothers and sisters, and step and half blood siblings.

"Tribe" means an Indian tribe or band, or Alaskan Native village, which is recognized by federal law or formally acknowledged by a state.

"Warrant" means an order issued by a court authorizing law enforcement officers to take physical custody of a child. [L 2002, c 124, pt of §2]



§583A-103 - Proceedings governed by other law.

[§583A-103]  Proceedings governed by other law.  This chapter does not govern an adoption proceeding or a proceeding pertaining to the authorization of emergency medical care for a child. [L 2002, c 124, pt of §2]



§583A-104 - Application to Indian tribes.

[§583A-104]  Application to Indian tribes.  (a)  A child-custody proceeding that pertains to an Indian child as defined in the Indian Child Welfare Act, 25 United States Code section 1901 et seq., shall not be subject to this chapter to the extent that it is governed by the Indian Child Welfare Act.

(b)  A court of this State shall treat a tribe as if it were a state of the United States for the purpose of applying parts I and II.

(c)  A child-custody determination made by a tribe under factual circumstances in substantial conformity with the jurisdictional standards of this chapter shall be recognized and enforced under part III. [L 2002, c 124, pt of §2]



§583A-105 - International application of chapter.

[§583A-105]  International application of chapter.  (a)  A court of this State shall treat a foreign country as if it were a state of the United States for the purpose of applying parts I and II.

(b)  Except as otherwise provided in subsection (c), a child-custody determination made in a foreign country under factual circumstances in substantial conformity with the jurisdictional standards of this chapter shall be recognized and enforced under part III.

(c)  A court of this State need not apply this chapter if the child-custody law of a foreign country violates fundamental principles of human rights. [L 2002, c 124, pt of §2]



§583A-106 - Effect of child-custody determination.

[§583A-106]  Effect of child-custody determination.  A child-custody determination made by a court of this State that had jurisdiction under this chapter binds all persons who have been served in accordance with the laws of this State or notified in accordance with section 583A-108 or who have submitted to the jurisdiction of the court, and who have been given an opportunity to be heard.  As to those persons, the determination is conclusive as to all decided issues of law and fact except to the extent the determination is modified. [L 2002, c 124, pt of §2]



§583A-107 - Priority.

[§583A-107]  Priority.  If a question of existence or exercise of jurisdiction under this chapter is raised in a child-custody proceeding, the question, upon request of a party, must be given priority on the calendar and handled expeditiously. [L 2002, c 124, pt of §2]



§583A-108 - Notice to persons outside State.

[§583A-108]  Notice to persons outside State.  (a)  Notice required for the exercise of jurisdiction when a person is outside this State may be given in a manner prescribed by the law of this State for service of process or by the law of the state in which the service is made.  Notice must be given in a manner reasonably calculated to give actual notice but may be by publication if other means are not effective.

(b)  Proof of service may be made in the manner prescribed by the law of this State or by the law of the state in which the service is made.

(c)  Notice is not required for the exercise of jurisdiction with respect to a person who submits to the jurisdiction of the court. [L 2002, c 124, pt of §2]



§583A-109 - Appearance and limited immunity.

[§583A-109]  Appearance and limited immunity.  (a)  A party to a child-custody proceeding, including a modification proceeding, or a petitioner or respondent in a proceeding to enforce or register a child-custody determination, is not subject to personal jurisdiction in this State for another proceeding or purpose solely by reason of having participated, or having been physically present for the purpose of participating, in the proceeding.

(b)  A person who is subject to personal jurisdiction in this State on a basis other than physical presence is not immune from service of process in this State.  A party present in this State who is subject to the jurisdiction of another state is not immune from service of process allowable under the laws of that state.

(c)  The immunity granted by subsection (a) does not extend to civil litigation based on acts unrelated to the participation in a proceeding under this chapter committed by an individual while present in this State. [L 2002, c 124, pt of §2]



§583A-110 - Communication between courts.

[§583A-110]  Communication between courts.  (a)  A court of this State may communicate with a court in another state concerning a proceeding arising under this chapter.

(b)  The court may allow the parties to participate in the communication.  If the parties are not able to participate in the communication, they must be given the opportunity to present facts and legal arguments before a decision on jurisdiction is made.

(c)  Communication between courts on schedules, calendars, court records, and similar matters may occur without informing the parties.  A record need not be made of the communication.

(d)  Except as otherwise provided in subsection (c), a record must be made of a communication under this section.  The parties must be informed promptly of the communication and granted access to the record.

(e)  For the purposes of this section, "record" means information that is:

(1)  Inscribed on a tangible medium; or

(2)  Stored in an electronic or other medium;

and is retrievable in perceivable form.  It includes a written summary prepared and approved by the presiding judge and entered into the court record. [L 2002, c 124, pt of §2]



§583A-0111

[§583A-111]  Taking testimony in another state.  (a)  In addition to other procedures available to a party, a party to a child-custody proceeding may offer testimony of witnesses who are located in another state, including testimony of the parties and the child, by deposition or other means allowable in this State for testimony taken in another state.  The court on its own motion may order that the testimony of a person be taken in another state and may prescribe the manner in which and the terms upon which the testimony is taken.

(b)  A court of this State may permit an individual residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means before a designated court or at another location in that state.  A court of this State shall cooperate with courts of other states in designating an appropriate location for the deposition or testimony.

(c)  Documentary evidence transmitted from another state to a court of this State by technological means that do not produce an original writing shall not be excluded from evidence on an objection based on the means of transmission. [L 2002, c 124, pt of §2]



§583A-112 - Cooperation between courts; preservation of records.

[§583A-112]  Cooperation between courts; preservation of records.  (a)  A court of this State may request the appropriate court of another state to:

(1)  Hold an evidentiary hearing;

(2)  Order a person to produce or give evidence pursuant to procedures of that state;

(3)  Order that an evaluation be made with respect to the custody of a child involved in a pending proceeding;

(4)  Forward to the court of this State a certified copy of the transcript of the record of the hearing, the evidence otherwise presented, and any evaluation prepared in compliance with the request; and

(5)  Order a party to a child-custody proceeding or any person having physical custody of the child to appear in the proceeding with or without the child.

(b)  Upon request of a court of another state, a court of this State may hold a hearing or enter an order described in subsection (a).

(c)  Travel and other necessary and reasonable expenses incurred under subsections (a) and (b) may be assessed against the parties according to the law of this State.

(d)  A court of this State shall preserve the pleadings, orders, decrees, records of hearings, evaluations, and other pertinent records with respect to a child-custody proceeding until the child attains eighteen years of age.  Upon appropriate request by a court or law enforcement official of another state, the court shall forward a certified copy of those records. [L 2002, c 124, pt of §2]



§583A-201 - Initial child-custody jurisdiction.

PART II.  JURISDICTION

[§583A-201]  Initial child-custody jurisdiction.  (a)  Except as otherwise provided in section 583A-204, a court of this State has jurisdiction to make an initial child-custody determination only if:

(1)  This State is the home state of the child on the date of the commencement of the proceeding, or was the home state of the child within six months before the commencement of the proceeding and the child is absent from this State but a parent or person acting as a parent continues to live in this State;

(2)  A court of another state does not have jurisdiction under paragraph (1), or a court of the home state of the child has declined to exercise jurisdiction on the ground that this State is the more appropriate forum under section 583A-207 or 583A-208, and:

(A)  The child and the child's parents, or the child and at least one parent or a person acting as a parent, have a significant connection with this State other than mere physical presence; and

(B)  Substantial evidence is available in this State concerning the child's care, protection, training, and personal relationships;

(3)  All courts having jurisdiction under paragraph (1) or (2) have declined to exercise jurisdiction on the ground that a court of this State is the more appropriate forum to determine the custody of the child under section 583A-207 or 583A-208; or

(4)  No court of any other state would have jurisdiction under the criteria specified in paragraph (1), (2), or (3).

(b)  Subsection (a) shall be the exclusive jurisdictional basis for making a child-custody determination by a court of this State.

(c)  Physical presence of, or personal jurisdiction over, a party or a child shall not be necessary or sufficient to make a  child-custody determination. [L 2002, c 124, pt of §2]



§583A-202 - Exclusive, continuing jurisdiction.

[§583A-202]  Exclusive, continuing jurisdiction.  (a)  Except as otherwise provided in section 583A-204, a court of this State which has made a child-custody determination consistent with section 583A-201 or 583A-203 has exclusive, continuing jurisdiction over the determination until:

(1)  A court of this State determines that the child, the child's parents, and any person acting as a parent do not have a significant connection with this State and that substantial evidence is no longer available in this State concerning the child's care, protection, training, and personal relationships; or

(2)  A court of this State or a court of another state determines that the child, the child's parents, and any person acting as a parent do not presently reside in this State.

(b)  A court of this State which has made a child-custody determination and does not have exclusive, continuing jurisdiction under this section may modify that determination only if it has jurisdiction to make an initial determination under section 583A-201. [L 2002, c 124, pt of §2]



§583A-203 - Jurisdiction to modify determination.

[§583A-203]  Jurisdiction to modify determination.  Except as otherwise provided in section 583A-204, a court of this State shall not modify a child-custody determination made by a court of another state unless a court of this State has jurisdiction to make an initial determination under section 583A-201(a)(1) or (2) and:

(1)  The court of the other state determines it no longer has exclusive, continuing jurisdiction under section 583A-202 or that a court of this State would be a more convenient forum under section 583A-207; or

(2)  A court of this State or a court of the other state determines that the child, the child's parents, and any person acting as a parent do not presently reside in the other state. [L 2002, c 124, pt of §2]



§583A-204 - Temporary emergency jurisdiction.

[§583A-204]  Temporary emergency jurisdiction.  (a)  A court of this State has temporary emergency jurisdiction if the child is present in this State and the child has been abandoned or it is necessary in an emergency to protect the child because the child, or a sibling or parent of the child, is subjected to or threatened with mistreatment or abuse.

(b)  If there is no previous child-custody determination that is entitled to be enforced under this chapter and a   child-custody proceeding has not been commenced in a court of a state having jurisdiction under sections 583A-201 to 583A-203, a child-custody determination made under this section remains in effect until an order is obtained from a court of a state having jurisdiction under sections 583A-201 to 583A-203.  If a child-custody proceeding has not been or is not commenced in a court of a state having jurisdiction under sections 583A-201 to 583A-203, a child-custody determination made under this section becomes a final determination, if it so provides, and this State becomes the home state of the child.

(c)  If there is a previous child-custody determination that is entitled to be enforced under this chapter, or a child-custody proceeding has been commenced in a court of a state having jurisdiction under sections 583A-201 to 583A-203, any order issued by a court of this State under this section must specify in the order a period that the court considers adequate to allow the person seeking an order to obtain an order from the state having jurisdiction under sections 583A-201 to 583A-203.  The order issued in this State shall remain in effect until an order is obtained from the other state within the period specified or the period expires.

(d)  A court of this State which has been asked to make a child-custody determination under this section, upon being informed that a child-custody proceeding has been commenced in, or a child-custody determination has been made by, a court of a state having jurisdiction under sections 583A-201 to 583A-203, shall immediately communicate with the other court.  A court of this State which is exercising jurisdiction pursuant to sections 583A-201 to 583A-203, upon being informed that a child-custody proceeding has been commenced in, or a child-custody determination has been made by, a court of another state under a statute similar to this section shall immediately communicate with the court of that state to resolve the emergency, protect the safety of the parties and the child, and determine a period for the duration of the temporary order. [L 2002, c 124, pt of §2]



§583A-205 - Notice; opportunity to be heard; joinder.

[§583A-205]  Notice; opportunity to be heard; joinder.  (a)  Before a child-custody determination is made under this chapter, notice and an opportunity to be heard in accordance with the standards of section 583A-108 must be given to all persons entitled to notice under the law of this State as in child-custody proceedings between residents of this State, any parent whose parental rights have not been previously terminated, and any person having physical custody of the child.

(b)  This chapter does not govern the enforceability of a child-custody determination made without notice or an opportunity to be heard.

(c)  The obligation to join a party and the right to intervene as a party in a child-custody proceeding under this chapter are governed by the law of this State as in child-custody proceedings between residents of this State. [L 2002, c 124, pt of §2]



§583A-206 - Simultaneous proceedings.

[§583A-206]  Simultaneous proceedings.  (a)  Except as otherwise provided in section 583A-204, a court of this State shall not exercise its jurisdiction under this part if, at the time of the commencement of the proceeding, a proceeding concerning the custody of the child has been commenced in a court of another state having jurisdiction substantially in conformity with this chapter, unless the proceeding has been terminated or is stayed by the court of the other state because a court of this State is a more convenient forum under section 583A-207.

(b)  Except as otherwise provided in section 583A-204, a court of this State, before hearing a child-custody proceeding, shall examine the court documents and other information supplied by the parties pursuant to section 583A-209.  If the court determines that a child-custody proceeding has been commenced in a court in another state having jurisdiction substantially in accordance with this chapter, the court of this State shall stay its proceeding and communicate with the court of the other state.  If the court of the state having jurisdiction substantially in accordance with this chapter does not determine that the court of this State is a more appropriate forum, the court of this State shall dismiss the proceeding.

(c)  In a proceeding to modify a child-custody determination, a court of this State shall determine whether a proceeding to enforce the determination has been commenced in another state.  If a proceeding to enforce a child-custody determination has been commenced in another state, the court may:

(1)  Stay the proceeding for modification pending the entry of an order of a court of the other state enforcing, staying, denying, or dismissing the proceeding for enforcement;

(2)  Enjoin the parties from continuing with the proceeding for enforcement; or

(3)  Proceed with the modification under conditions it considers appropriate. [L 2002, c 124, pt of §2]



§583A-207 - Inconvenient forum.

[§583A-207]  Inconvenient forum.  (a)  A court of this State which has jurisdiction under this chapter to make a child-custody determination may decline to exercise its jurisdiction at any time if it determines that it is an inconvenient forum under the circumstances and that a court of another state is a more appropriate forum.  The issue of inconvenient forum may be raised upon the motion of a party, the court's own motion, or request of another court.

(b)  Before determining whether it is an inconvenient forum, a court of this State shall consider whether it is appropriate for a court of another state to exercise jurisdiction.  For this purpose, the court shall allow the parties to submit information and shall consider all relevant factors, including:

(1)  Whether domestic violence has occurred and is likely to continue in the future and which state could best protect the parties and the child;

(2)  The length of time the child has resided outside this State;

(3)  The distance between the court in this State and the court in the state that would assume jurisdiction;

(4)  The relative financial circumstances of the parties;

(5)  Any agreement of the parties as to which state should assume jurisdiction;

(6)  The nature and location of the evidence required to resolve the pending litigation, including testimony of the child;

(7)  The ability of the court of each state to decide the issue expeditiously and the procedures necessary to present the evidence;

(8)  The familiarity of the court of each state with the facts and issues in the pending litigation; and

(9)  The physical and psychological health of the parties.

(c)  If a court of this State determines that it is an inconvenient forum and that a court of another state is a more appropriate forum, it shall stay the proceedings upon condition that a child-custody proceeding be promptly commenced in another designated state and may impose any other condition the court considers just and proper.

(d)  A court of this State may decline to exercise its jurisdiction under this chapter if a child-custody determination is incidental to an action for divorce or another proceeding, while still retaining jurisdiction over the divorce or other proceeding. [L 2002, c 124, pt of §2]



§583A-208 - Jurisdiction declined by reason of conduct.

[§583A-208]  Jurisdiction declined by reason of conduct.  (a)  Except as otherwise provided in section 583A-204, if a court of this State has jurisdiction under this chapter because a person seeking to invoke its jurisdiction has engaged in unjustifiable conduct, the court shall decline to exercise its jurisdiction unless:

(1)  The parents and all persons acting as parents have acquiesced in the exercise of jurisdiction;

(2)  A court of the state otherwise having jurisdiction under sections 583A-201 to 583A-203 determines that this State is a more appropriate forum under section 583A-207; or

(3)  No court of any other state would have jurisdiction under the criteria specified in sections 583A-201 to 583A-203.

(b)  If a court of this State declines to exercise its jurisdiction pursuant to subsection (a), it may fashion an appropriate remedy to ensure the safety of the child and prevent a repetition of the unjustifiable conduct, including staying the proceeding until a child-custody proceeding is commenced in a court having jurisdiction under sections 583A-201 to 583A-203.

(c)  If a court dismisses a petition or stays a proceeding because it declines to exercise its jurisdiction pursuant to subsection (a), it may assess against the party seeking to invoke its jurisdiction necessary and reasonable expenses including costs, communication expenses, attorney's fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees are sought is a protective parent fleeing abuse, or the assessment would be clearly inappropriate.  The court may not assess fees, costs, or expenses against this State unless authorized by law other than this chapter. [L 2002, c 124, pt of §2]



§583A-209 - Information to be submitted to court.

[§583A-209]  Information to be submitted to court.  (a)  In a child-custody proceeding, each party, in its first pleading or in an attached affidavit, shall give information, if reasonably ascertainable, under oath as to the child's present address or whereabouts, the places where the child has lived during the last five years, and the names and present addresses of the persons with whom the child has lived during that period.  The pleading or affidavit must state whether the party:

(1)  Has participated, as a party or witness or in any other capacity, in any other proceeding concerning the custody of or visitation with the child and, if so, identify the court, the case number, and the date of the child-custody determination, if any;

(2)  Knows of any proceeding that could affect the current proceeding, including proceedings for enforcement and proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions, and, if so, identify the court, the case number, and the nature of the proceeding; and

(3)  Knows the names and addresses of any person not a party to the proceeding who has physical custody of the child or claims rights of legal custody or physical custody of, or visitation with, the child and, if so, the names and addresses of those persons.

(b)  If the information required by subsection (a) is not furnished, the court, upon motion of a party or its own motion, may stay the proceeding until the information is furnished.

(c)  If the declaration as to any of the items described in subsection (a)(1) to (3) is in the affirmative, the declarant shall give additional information under oath as required by the court.  The court may examine the parties under oath as to details of the information furnished and other matters pertinent to the court's jurisdiction and the disposition of the case.

(d)  Each party shall have a continuing duty to inform the court of any proceeding in this or any other state that could affect the current proceeding.

(e)  Upon a finding, which may be ex parte, that the health, safety, or liberty of a party or child would be unreasonably put at risk by the disclosure of identifying information, or if an existing order so provides, the court shall order that the address of the child or party or other identifying information shall not be disclosed in a pleading or other documents filed in a proceeding under this section. [L 2002, c 124, pt of §2]



§583A-210 - Appearance of parties and child.

[§583A-210]  Appearance of parties and child.  (a)  In a child-custody proceeding in this State, the court may order a party to the proceeding who is in this State to appear before the court in person with or without the child.  The court may order any person who is in this State and who has physical custody or control of the child to appear in person with the child.

(b)  If a party to a child-custody proceeding whose presence is desired by the court is outside this State, the court may order that a notice given pursuant to section 583A-108 include a statement directing the party to appear in person with or without the child and informing the party that failure to appear may result in a decision adverse to the party.

(c)  The court may enter any orders necessary to ensure the safety of the child and of any person ordered to appear under this section.

(d)  If a party to a child-custody proceeding who is outside this State is directed to appear under subsection (b) or desires to appear personally before the court with or without the child, the court may require another party to pay reasonable and necessary travel and other expenses of the party so appearing and of the child. [L 2002, c 124, pt of §2]



§583A-301 - Definitions.

PART III.  ENFORCEMENT

[§583A-301]  Definitions.  In this part:

"Petitioner" means a person who seeks enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction, or enforcement of a child-custody determination.

"Respondent" means a person against whom a proceeding has been commenced for enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction, or enforcement of a child-custody determination. [L 2002, c 124, pt of §2]



§583A-302 - Enforcement under Hague Convention.

[§583A-302]  Enforcement under Hague Convention.  Under this part a court of this State may enforce an order for the return of the child made under the Hague Convention on the Civil Aspects of International Child Abduction as if it were a child-custody determination. [L 2002, c 124, pt of §2]



§583A-303 - Duty to enforce.

[§583A-303]  Duty to enforce.  (a)  A court of this State shall recognize and enforce a child-custody determination of a court of another state if the latter court exercised jurisdiction in substantial conformity with this chapter or the determination was made under factual circumstances meeting the jurisdictional standards of this chapter and the determination has not been modified in accordance with this chapter.

(b)  A court of this State may utilize any remedy available under other law of this State to enforce a child-custody determination made by a court of another state.  The remedies provided in this part are cumulative and do not affect the availability of other remedies to enforce a child-custody determination. [L 2002, c 124, pt of §2]



§583A-304 - Temporary visitation.

[§583A-304]  Temporary visitation.  (a)  A court of this State which does not have jurisdiction to modify a child-custody determination, may issue a temporary order enforcing:

(1)  A visitation schedule made by a court of another state; or

(2)  The visitation provisions of a child-custody determination of another state that does not provide for a specific visitation schedule.

(b)  If a court of this State makes an order under subsection (a)(2), it shall specify in the order a period that it considers adequate to allow the petitioner to obtain an order from a court having jurisdiction under the criteria specified in part II.  The order remains in effect until an order is obtained from the other court or the period expires. [L 2002, c 124, pt of §2]



§583A-305 - Registration of child-custody determination.

[§583A-305]  Registration of child-custody determination.  (a)  A child-custody determination issued by a court of another state may be registered in this State, with or without a simultaneous request for enforcement, by sending to the appropriate court in this State:

(1)  A letter or other document requesting registration;

(2)  Two copies, including one certified copy, of the determination sought to be registered, and a statement under penalty of perjury that to the best of the knowledge and belief of the person seeking registration the order has not been modified; and

(3)  Except as otherwise provided in section 583A-209, the name and address of the person seeking registration and any parent or person acting as a parent who has been awarded custody or visitation in the child-custody determination sought to be registered.

(b)  On receipt of the documents required by subsection (a), the registering court shall cause the determination to be filed as a foreign judgment, together with one copy of any accompanying documents and information, regardless of their form. [L 2002, c 124, pt of §2]



§583A-306 - Enforcement of registered determination.

[§583A-306]  Enforcement of registered determination.  (a)  A court of this State may grant any relief normally available under the law of this State to enforce a registered child-custody determination made by a court of another state.

(b)  A court of this State shall recognize and enforce, but may not modify, except in accordance with part II, a registered child-custody determination of a court of another state. [L 2002, c 124, pt of §2]



§583A-307 - Simultaneous proceedings.

[§583A-307]  Simultaneous proceedings.  If a proceeding for enforcement under this part is commenced in a court of this State and the court determines that a proceeding to modify the determination is pending in a court of another state having jurisdiction to modify the determination under part II, the enforcing court shall immediately communicate with the modifying court.  The proceeding for enforcement continues unless the enforcing court, after consultation with the modifying court, stays or dismisses the proceeding. [L 2002, c 124, pt of §2]



§583A-308 - Expedited enforcement of child-custody determination.

[§583A-308]  Expedited enforcement of child-custody determination.  (a)  A petition under this part shall be verified.  Certified copies of all orders sought to be enforced and of any order confirming registration shall be attached to the petition.  A copy of a certified copy of an order may be attached instead of the original.

(b)  A petition for enforcement of a child-custody determination must state:

(1)  Whether the court that issued the determination identified the jurisdictional basis it relied upon in exercising jurisdiction and, if so, what the basis was;

(2)  Whether the determination for which enforcement is sought has been vacated, stayed, or modified by a court whose decision must be enforced under this chapter and, if so, identify the court, the case number, and the nature of the proceeding;

(3)  Whether any proceeding has been commenced that could affect the current proceeding, including proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number, and the nature of the proceeding;

(4)  The present physical address of the child and the respondent, if known;

(5)  Whether relief in addition to the immediate physical custody of the child and attorney's fees is sought, including a request for assistance from law enforcement officers and, if so, the relief sought; and

(6)  If the child-custody determination has been registered and confirmed under section 583A-305, the date and place of registration.

(c)  Upon the filing of a petition, the court shall issue an order directing the respondent to appear in person with or without the child at a hearing and may enter any order necessary to ensure the safety of the parties and the child.  The hearing shall be held on the first judicial day possible.  The court may extend the date of hearing at the request of the petitioner.

(d)  An order issued under subsection (c) must state the time and place of the hearing and advise the respondent that at the hearing the court will order that the petitioner may take immediate physical custody of the child and the payment of fees, costs, and expenses under section 583A-312, and may schedule a hearing to determine whether further relief is appropriate, unless the respondent appears and establishes that:

(1)  The child-custody determination has not been registered and confirmed under section 583A-305, and that:

(A)  The issuing court did not have jurisdiction under part II;

(B)  The child-custody determination for which enforcement is sought has been vacated, stayed, or modified by a court having jurisdiction to do so under part II;

(C)  The respondent was entitled to notice, but notice was not given in accordance with the standards of section 583A-108, in the proceedings before the court that issued the order for which enforcement is sought; or

(2)  The child-custody determination for which enforcement is sought was registered and confirmed under section 583A-305, but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under part II. [L 2002, c 124, pt of §2]



§583A-309 - Service of petition and order.

[§583A-309]  Service of petition and order.  Except as otherwise provided in section 583A-311, the petition and order must be served, by any method authorized by the law of this State, upon respondent and any person who has physical custody of the child. [L 2002, c 124, pt of §2]



§583A-310 - Hearing and order.

[§583A-310]  Hearing and order.  (a)  Unless the court issues a temporary emergency order pursuant to section 583A-204, upon a finding that a petitioner is entitled to immediate physical custody of the child, the court shall order that the petitioner may take immediate physical custody of the child unless the respondent establishes that:

(1)  The issuing court did not have jurisdiction under part II;

(2)  The child-custody determination for which enforcement is sought has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under part II; or

(3)  The respondent was entitled to notice, but notice was not given in accordance with the standards of section 583A-108, in the proceedings before the court that issued the order for which enforcement is sought.

(b)  The court may award the fees, costs, and expenses authorized under section 583A-312 and may grant additional relief, including a request for the assistance of law enforcement officers, and set a further hearing to determine whether additional relief is appropriate.

(c)  If a party called to testify refuses to answer on the ground that the testimony may be self-incriminating, the court may draw an adverse inference from the refusal.

(d)  A privilege against disclosure of communications between spouses and a defense of immunity based on the relationship of husband and wife or parent and child may not be invoked in a proceeding under this part. [L 2002, c 124, pt of §2]



§583A-311 - Warrant to take physical custody of child.

[§583A-311]  Warrant to take physical custody of child.  (a)  Upon the filing of a petition seeking enforcement of a child-custody determination, the petitioner may file a verified application for the issuance of a warrant to take physical custody of the child if the child is imminently likely to suffer serious physical harm or be removed from this State.

(b)  If the court, upon the testimony of the petitioner or other witness, finds that the child is imminently likely to suffer serious physical harm or be removed from this State, it may issue a warrant to take physical custody of the child.  The petition shall be heard on the first judicial day possible.  The application for the warrant must include the statements required by section 583A-308(b).

(c)  A warrant to take physical custody of a child must:

(1)  Recite the facts upon which a conclusion of imminent serious physical harm or removal from the jurisdiction is based;

(2)  Direct law enforcement officers to take physical custody of the child immediately; and

(3)  Provide for the placement of the child pending final relief.

(d)  The respondent must be served with the petition, warrant, and order immediately after the child is taken into physical custody.

(e)  A warrant to take physical custody of a child is enforceable throughout this State.  If the court finds on the basis of the testimony of the petitioner or other witness that a less intrusive remedy is not effective, it may authorize law enforcement officers to enter private property to take physical custody of the child.  If required by exigent circumstances of the case, the court may authorize law enforcement officers to make a forcible entry at any hour.

(f)  The court may impose conditions upon placement of a child to ensure the appearance of the child and the child's custodian. [L 2002, c 124, pt of §2]



§583A-312 - Costs, fees, and expenses.

[§583A-312]  Costs, fees, and expenses.  (a)  The court may award the prevailing party, including a state, necessary and reasonable expenses incurred by or on behalf of the party, including costs, communication expenses, attorney's fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees or expenses are sought establishes that the award would be clearly inappropriate.

(b)  The court may not assess fees, costs, or expenses against a state unless authorized by law other than this chapter. [L 2002, c 124, pt of §2]



§583A-313 - Recognition and enforcement.

[§583A-313]  Recognition and enforcement.  A court of this State shall accord full faith and credit to an order issued by another state and consistent with this chapter, which enforces a child-custody determination by a court of another state, unless the order has been vacated, stayed, or modified by a court having jurisdiction to do so under part II. [L 2002, c 124, pt of §2]



§583A-314 - Appeals.

[§583A-314]  Appeals.  An appeal may be taken from a final order in a proceeding under this part in accordance with expedited appellate procedures in other civil cases.  Unless the court enters a temporary emergency order under section 583A-204, the enforcing court shall not stay an order enforcing a child-custody determination pending appeal. [L 2002, c 124, pt of §2]



§583A-315 - Role of attorney general and of prosecuting attorneys.

[§583A-315]  Role of attorney general and of prosecuting attorneys.  (a)  In a case arising under this chapter or involving the Hague Convention on the Civil Aspects of International Child Abduction, the attorney general or the county prosecuting attorney, as appropriate, may take any lawful action, including resort to a proceeding under this part or any other available civil proceeding, to locate a child, obtain the return of a child, or enforce a child-custody determination if there is:

(1)  An existing child-custody determination;

(2)  A request to do so from a court in a pending child-custody proceeding;

(3)  A reasonable belief that a criminal statute has been violated; or

(4)  A reasonable belief that the child has been wrongfully removed or retained in violation of the Hague Convention on the Civil Aspects of International Child Abduction.

(b)  The attorney general or county prosecuting attorney, as appropriate, acting under this section acts on behalf of the court and shall not represent any party. [L 2002, c 124, pt of §2]



§583A-316 - Role of law enforcement.

[§583A-316]  Role of law enforcement.  At the request of the attorney general or county prosecuting attorney, as appropriate, acting under section 583A-315, a law enforcement officer may take any lawful action reasonably necessary to locate a child or a party and assist the attorney general or county prosecuting attorney with responsibilities under section 583A-315. [L 2002, c 124, pt of §2]



§583A-317 - Costs and expenses.

[§583A-317]  Costs and expenses.  If the respondent is not the prevailing party, the court may assess against the respondent all direct expenses and costs incurred by the attorney general or county prosecuting attorney, as appropriate, and law enforcement officers under section 583A-315 or 583A-316. [L 2002, c 124, pt of §2]






CHAPTER 584 - UNIFORM PARENTAGE ACT

§584-1 - Parent and child relationship defined.

[§584-1]  Parent and child relationship defined.  As used in this chapter, "parent and child relationship" includes the legal relationship existing between a child and the child's natural mother, between a child and father whose relationship as parent and child is established under this chapter, or between a child and the child's adoptive parents, incident to which the law confers or imposes rights, privileges, duties, and obligations. [L 1975, c 66, pt of §1; gen ch 1985]

Attorney General Opinions

Cited in discussion of hanai children.  Att. Gen. Op. 93-1.

Case Notes

By their plain language, §584-3 and this section do not state that this chapter is the exclusive means by which paternity must be established; thus, this chapter is not the exclusive means by which a determination of paternity can be made.  99 H. 1, 52 P.3d 255.



§584-2 - Relationship not dependent on marriage.

[§584-2]  Relationship not dependent on marriage.  Any parent and child relationship established under this chapter extends to every such child and to every such parent, regardless of the marital status of the parents. [L 1975, c 66, pt of §1]



§584-3 - How parent and child relationship established.

[§584-3]  How parent and child relationship established.  The parent and child relationship between a child and:

(1)  The natural mother may be established by proof of her having given birth to the child, or under this chapter;

(2)  The natural father may be established under this chapter;

(3)  An adoptive parent may be established by proof of adoption. [L 1975, c 66, pt of §1]

Case Notes

By their plain language, §584-1 and this section do not state that this chapter is the exclusive means by which paternity must be established; thus, this chapter is not the exclusive means by which a determination of paternity can be made.  99 H. 1, 52 P.3d 255.



§584-3.5 - Expedited process of paternity.

§584-3.5  Expedited process of paternity.  (a)  To expedite the establishment of paternity, each public and private birthing hospital or center and the department of health shall provide unwed parents the opportunity to voluntarily acknowledge the paternity of a child during the period immediately prior to or following the child's birth.  The voluntary acknowledgment of paternity shall be in writing and shall consist of a single form signed under oath by both the natural mother and the natural father and signed by a witness.  The voluntary acknowledgment of paternity form shall include the social security number of each parent.  Prior to the signing of the voluntary acknowledgment of paternity form, designated staff members of such facilities shall provide to both the mother and the alleged father, if he is present at the facility:

(1)  Written materials regarding paternity establishment;

(2)  Forms necessary to voluntarily acknowledge paternity; and

(3)  Oral, video, or audio, and written descriptions of the alternatives to, the legal consequences of, and the rights and responsibilities of acknowledging paternity, including, if one parent is a minor, any right afforded due to minority status.

The completed voluntary acknowledgment forms shall clearly identify the name and position of the staff member who provides information to the parents regarding paternity establishment.  The provision by designated staff members of the facility of the information required by this section shall not constitute the unauthorized practice of law.  Each facility shall send to the department of health the original acknowledgment of paternity containing the social security numbers, if available, of both parents, with the information required by the department of health so that the birth certificate issued includes the name of the legal father of the child, which shall be promptly recorded by the department of health.

(b)  The child support enforcement agency shall:

(1)  Provide to any person or facility the necessary:

(A)  Materials and forms and a written description of the rights and responsibilities related to voluntary acknowledgment of paternity; and

(B)  Training, guidance, and written instructions regarding voluntary acknowledgment of paternity;

(2)  Annually assess each facility's paternity establishment program; and

(3)  Determine if a voluntary acknowledgment has been filed with the department of health whenever it receives an application for paternity establishment services.

(c)  Notwithstanding sections 338-17.7 and 338-18(b), the department of health shall disclose to the child support enforcement agency, upon request, all voluntary acknowledgment of paternity forms on file with the department of health.

(d)  As used in this section:

"Agency" means the child support enforcement agency.

"Birthing center" means any facility outside a hospital that provides maternity services.

"Birthing hospital" means any hospital with licensed obstetric-care units, any hospital licensed to provide obstetric services, or any licensed birthing center associated with a hospital.

"Facility" means a birthing hospital or a birthing center.

(e)  The signed voluntary acknowledgment of paternity shall constitute a legal finding of paternity, subject to the right of any signatory to rescind the acknowledgment:

(1)  Within sixty days of signature; or

(2)  Before the date of an administrative or judicial proceeding relating to the child, including a proceeding to establish a support order to which the signatory is a party,

whichever is sooner.

(f)  Following the sixty-day period referred to in subsection (e), a signed voluntary acknowledgment of paternity may be challenged in court only on the basis of fraud, duress, or material mistake of fact, with the burden of proof upon the challenger.  The legal responsibilities of any signatory arising from the acknowledgment, including child support obligations, shall not be suspended during the challenge, except for good cause shown.

(g)  The courts and office of child support hearings of this State shall give full faith and credit to affidavits for the voluntary acknowledgment of paternity signed in any other state and these affidavits shall constitute legal findings of paternity subject to subsections (e) and (f).

(h)  Judicial and administrative proceedings shall not be required or permitted to ratify an unchallenged acknowledgment of paternity. [L 1996, c 154, §1; am L 1997, c 293, §41; am L 1998, c 83, §10; am L 2001, c 95, §8]



§584-4 - Presumption of paternity.

§584-4  Presumption of paternity.  (a)  A man is presumed to be the natural father of a child if:

(1)  He and the child's natural mother are or have been married to each other and the child is born during the marriage, or within three hundred days after the marriage is terminated by death, annulment, declaration of invalidity, or divorce, or after a decree of separation is entered by a court;

(2)  Before the child's birth, he and the child's natural mother have attempted to marry each other by a marriage solemnized in apparent compliance with law, although the attempted marriage is or could be declared invalid, and:

(A)  If the attempted marriage could be declared invalid only by a court, the child is born during the attempted marriage, or within three hundred days after its termination by death, annulment, declaration of invalidity, or divorce; or

(B)  If the attempted marriage is invalid without a court order, the child is born within three hundred days after the termination of cohabitation;

(3)  After the child's birth, he and the child's natural mother have married, or attempted to marry, each other by a marriage solemnized in apparent compliance with law, although the attempted marriage is or could be declared invalid, and:

(A)  He has acknowledged his paternity of the child in writing filed with the department of health;

(B)  With his consent, he is named as the child's father on the child's birth certificate; or

(C)  He is obligated to support the child under a written voluntary promise or by court order;

(4)  While the child is under the age of majority, he receives the child into his home and openly holds out the child as his natural child;

(5)  Pursuant to section 584-11, he submits to court ordered genetic testing and the results, as stated in a report prepared by the testing laboratory, do not exclude the possibility of his paternity of the child; provided the testing used has a power of exclusion greater than 99.0 per cent and a minimum combined paternity index of five hundred to one; or

(6)  A voluntary, written acknowledgment of paternity of the child signed by him under oath is filed with the department of health.  The department of health shall prepare a new certificate of birth for the child in accordance with section 338-21.  The voluntary acknowledgment of paternity by the presumed father filed with the department of health pursuant to this paragraph shall be the basis for establishing and enforcing a support obligation through a judicial proceeding.

(b)  A presumption under this section may be rebutted in an appropriate action only by clear and convincing evidence.  If two or more presumptions arise which conflict with each other, the presumption which on the facts is founded on the weightier considerations of policy and logic controls.  The presumption is rebutted by a court decree establishing paternity of the child by another man. [L 1975, c 66, pt of §1; am L 1987, c 100, §3; am L 1995, c 106, §1; am L 1997, c 293, §42]

Case Notes

Legislature has not mandated that the presumption of paternity in subsection (a)(1) be rebutted before a paternity action against another man can be brought.  88 H. 159 (App.), 963 P.2d 1135.

Where no conflict existed between two or more subsection (a) presumptions, subsection (b), which calls for the resolution of conflicting subsection (a) presumptions, was not applicable to case and family court was not required to choose between conflicting presumptions.  88 H. 159 (App.), 963 P.2d 1135.

Family court did not err in holding that plaintiff was child's "legal father", and that mother was estopped from challenging plaintiff's parentage of child where, pursuant to this section, plaintiff and child did have a presumptive "parent and child relationship"; mother and plaintiff married after child's birth, with plaintiff's consent, mother had child's birth certificate changed to identify plaintiff as child's father, and there was substantial evidence that while child was under the age of majority, plaintiff received child into plaintiff's home and openly held out child as plaintiff's natural child.  118 H. 86 (App.), 185 P.3d 834.



§584-5 - Reserved.

[§584-5]  Reserved.



§584-6 - Determination of father and child relationship; who may bring action; when action may be brought; process, warrant, bond, etc.

§584-6  Determination of father and child relationship; who may bring action; when action may be brought; process, warrant, bond, etc.  (a)  A child, or guardian ad litem of the child, the child's natural mother, whether married or unmarried at the time the child was conceived, or her personal representative or parent if the mother has died; or a man alleged or alleging himself to be the natural father, or his personal representative or parent if the father has died; or a presumed father as defined in section 584-4, or his personal representative or parent if the presumed father has died; or the child support enforcement agency, may bring an action for the purpose of declaring the existence or nonexistence of the father and child relationship within the following time periods:

(1)  If the child is the subject of an adoption proceeding,

(A)  Within thirty days after the date of the child's birth in any case when the mother relinquishes the child for adoption during the thirty-day period; or

(B)  Any time prior to the date of execution by the mother of a valid consent to the child's adoption, or prior to placement of the child with adoptive parents, but in no event later than three years after the child reaches the age of majority; or

(2)  If the child has not become the subject of an adoption proceeding, within three years after the child reaches the age of majority; provided that any period of time during which the man alleged or alleging himself to be the natural father of the child is absent from the State or is openly cohabitating with the mother of the child or is contributing to the support of the child, shall not be computed.

(3)  Section 584-6 shall not extend the time within which a right of inheritance or a right to a succession may be asserted beyond the time provided by law relating to distribution and closing of decedents' estates or to the determination of heirship, or otherwise.

(4)  A personal representative in this section 584-6 may be appointed by the court upon a filing of an ex parte motion by one of the parties entitled to file a paternity action.  Probate requirements need not be met.  However, appointment of the personal representative in this section is limited to representation in chapter 584 proceedings.

(b)  When an action is brought under this section, process shall issue in the form of a summons and an order directed to the alleged or presumed father, the mother or both, requiring each to appear and to show cause why the action should not be brought.

If, at any stage of the proceedings, there appears probable cause to believe that the alleged or presumed father, the mother, or both, will evade the service of process, or will fail to appear in response thereto, or will flee the jurisdiction of the court, the court may issue a warrant directed to the sheriff, deputy sheriff, or any police officer within the circuit, requiring the alleged or presumed father, the mother, or both, to be arrested and brought for pre-trial proceedings before the family court.  Upon such pre-trial proceedings, the court may require the alleged or presumed father, the mother, or both, to enter into bond with good sureties to the State in a sum to be fixed by the court for each person's appearance and the trial of the proceeding in the family court.  If the alleged or presumed father, the mother, or both, fails to give the bond required, the court may forthwith commit that person to the custody of the chief of police of the county, there to remain until that person enters into the required bond or otherwise is discharged by due process of law.  If the alleged or presumed father, the mother, or both, fails to appear in any proceeding under this chapter, any bond for that person's appearance shall be forfeited; but the trial of, or other proceedings in, the action shall, nevertheless, proceed as though that person were present; and upon the findings of the court it shall make such orders as it deems proper as though that person were in court.

In case of forfeiture of any appearance bond, the money collected upon the forfeiture shall be applied in payment of the judgment against the parent whose parent-child relationship is established under this chapter.

(c)  Regardless of its terms, an agreement, other than an agreement approved by the court in accordance with section 584-13(b), between the alleged or presumed father and the mother or child, shall not bar an action under this section.

(d)  If an action under this section is brought before the birth of the child, all proceedings shall be stayed until after the birth, except service of process and the taking of depositions to perpetuate testimony.

(e)  Subject to the requirements of section 584-4(b), where a married woman has not had sexual contact with her spouse or resided in the same house with the spouse for at least three hundred days prior to the birth of the child and the spouse cannot be contacted after due diligence, the court may accept an affidavit by the married woman, attesting to her diligent efforts to contact her spouse and providing clear and convincing evidence to rebut the presumption of his paternity of the subject child, and upon the court's satisfaction, notice to the spouse may be waived and the spouse need not be made a party in the paternity proceedings.  The court, after receiving evidence, may also enter a finding of nonpaternity of the spouse. [L 1975, c 66, pt of §1; am L 1983, c 288, §1; am L 1986, c 332, §19; am L 1987, c 339, §4; am L 1989, c 211, §10; am L 1990, c 281, §11; am L 1991, c 224, §1]

Cross References

Sheriff, etc., see §26-14.6.

Case Notes

Limitation period.  59 H. 259, 581 P.2d 310.

A final divorce decree is not an "agreement" within the meaning of subsection (c); it constitutes a final judgment of the family court; thus, this section did not permit mother to escape the preclusive effect of the divorce decree.  99 H. 1, 52 P.3d 255.

Section does not permit the relitigation of the issue of paternity where it has already been determined in a prior proceeding.  99 H. 1, 52 P.3d 255.

Subsection (a) permitted presumed father to bring a paternity action for the purpose of declaring the nonexistence of a father and child relationship between presumed father and daughter.  9 H. App. 623, 859 P.2d 922.

Child support enforcement agency was authorized, under §§576D-3, 576D-4, and subsection (a), to bring action to establish paternity of a child, "born out of wedlock" for purposes of §576D-3(b), where mother, though married to husband at time child was born, alleged that appellant, and not husband, was child's natural father.  88 H. 159 (App.), 963 P.2d 1135.



§584-6.5 - Temporary support order based on probable paternity.

[§584-6.5]  Temporary support order based on probable paternity.  In all contested paternity actions where a presumption of paternity as defined in section 584-4 exists, upon motion by a party, the court shall order temporary support for the child pending a judicial determination of parentage. [L 1997, c 293, pt of §8]



§584-7 - REPEALED.

§584-7  REPEALED.  L 1991, c 224, §3.



§584-8 - Jurisdiction; venue.

§584-8  Jurisdiction; venue.  (a)  Without limiting the jurisdiction of any other court, the family court has jurisdiction of an action brought under this chapter.  The action may be joined with an action for divorce, annulment, separate maintenance, or support.

(b)  A person who has sexual intercourse in this State thereby submits to the jurisdiction of the courts of this State as to an action brought under this chapter with respect to a child who may have been conceived by that act of intercourse.  In addition to any other method provided by statute, personal jurisdiction may be acquired by personal service outside this State or by service by certified or registered mail, postage prepaid, with return receipt requested.

(c)  In addition to any other method of service provided by statute or court rule, if the defendant is not found within the circuit, service may be effectuated by registered or certified mail, with request for a return receipt and direction to deliver to addressee only.  The return receipt signed by the defendant shall be prima facie evidence that the defendant accepted delivery of the complaint and summons on the date set forth on the receipt.  Actual receipt by the defendant of the complaint and summons sent by registered or certified mail shall be equivalent to personal service on the defendant by an authorized process server as of the date of the receipt.

(d)  The action may be brought in the county in which the child, the mother, or the alleged father resides or is found or in which the child was born or, if the father is deceased, in which proceedings for probate of [the father's] estate have been or could be commenced.

(e)  For service effectuated by registered or certified mail, an electronic copy or facsimile of the signature of the served individual on certified mailers provided by the United States Postal Service shall constitute valid proof of service on the individual. [L 1975, c 66, pt of §1; am L 1986, c 300, §1; am L 1996, c 17, §1; am L 2009, c 115, §7; gen ch 2009]

Rules of Court

Service, see HFCR rules 4, 5.

Case Notes

Subsection (d) allows a paternity action to be brought after the death of the putative father.  99 H. 138 (App.), 53 P.3d 277.



§584-8.5 - Paternity determinations from other states and territories.

[§584-8.5]  Paternity determinations from other states and territories.  Paternity determinations from other states and territories, whether established through voluntary acknowledgment or through administrative or judicial processes, shall be treated the same as a paternity adjudication in this State. [L 1994, c 26, §1]



§584-9 - Parties; guardian ad litem for minor presumed or alleged father; county attorney or corporation counsel to represent custodial parent or agency; notice to parents.

§584-9  Parties; guardian ad litem for minor presumed or alleged father; county attorney or corporation counsel to represent custodial parent or agency; notice to parents.  (a)  The child may be made a party to the action and may be represented by the child's general guardian or a guardian ad litem appointed by the court.  The child's mother or father shall not represent the child as guardian or otherwise.  Subject to section 584-6(e), the natural mother, each man presumed to be the father under section 584-4, each man alleged to be the natural father, and the child support enforcement agency, if public assistance moneys are or have been paid for the support of the subject child, shall be made parties, or, if not subject to the jurisdiction of the court, shall be given notice of the action in a manner prescribed by the court and an opportunity to be heard.

(b)  If it appears to the satisfaction of the court that the natural mother or a man alleged or presumed to be the father of the child is a minor, the court shall also cause notice of the pendency of the proceedings and copies of the pleadings on file to be served upon the legal parent or guardian who has physical custody of the minor.  The court may appoint a guardian ad litem to represent the minor in the proceedings.  If the legal parent or guardian of any such minor cannot be found, the notice may be served in such manner as the court may direct pursuant to sections 634-21 to 634-24.  The court may align the parties.

(c)  The county attorney or corporation counsel, upon request of the child support enforcement agency, shall represent the child support enforcement agency.  Fees may be charged of the applicant for child support enforcement agency's services as provided for by chapter 576D. [L 1975, c 66, pt of §1; am L 1984, c 230, §2; gen ch 1985; am L 1986, c 235, §2 and c 332, §20; am L 1991, c 224, §2; am L 1992, c 87, §13; am L 1993, c 119, §1; am L 1997, c 294, §6]

Rules of Court

Guardians ad litem, see HFCR rule 17(c).

Parties, see Hawaii Family Court Rules, part A(IV).

Case Notes

No requirement under subsection (a) that the child must be made a party to the paternity proceeding or that a guardian ad litem must be appointed to represent the child's interests in a paternity proceeding.  88 H. 159 (App.), 963 P.2d 1135.

Cited:  9 H. App. 623, 859 P.2d 922.



§584-10 - Pretrial proceedings.

[§584-10]  Pretrial proceedings.  As soon as practicable after an action to declare the existence or nonexistence of the father and child relationship has been brought, an informal hearing shall be held.  The public shall be barred from the hearing.  A record of the proceeding or any portion thereof shall be kept if any party requests, or the court orders.  Rules of evidence need not be observed. [L 1975, c 66, pt of §1]

Rules of Court

Pre-trial procedure, see HFCR rule 16.

Case Notes

In a paternity action, §584-13 and this section mandate that an informal, pre-trial hearing be held by the court to evaluate the likelihood of establishing at trial the alleged father as the natural father, to determine whether declaring paternity would be in the best interest of the child, and to recommend settlement to the parties; such a hearing is not required before a court may order genetic testing of the parties.  88 H. 159 (App.), 963 P.2d 1135.



§584-11 - Genetic tests.

§584-11  Genetic tests.  (a)  The court may, and upon request of a party, shall, require the child, mother, or alleged father to submit to genetic tests, including blood tests.  If the requesting party is the mother or the alleged father, the court shall require that the request be made pursuant to a sworn statement.  The sworn statement made by the party must either:

(1)  Allege paternity setting forth facts establishing a reasonable possibility of the requisite sexual contact between the parties; or

(2)  Deny paternity setting forth facts establishing a reasonable possibility of the non-existence of sexual contact between the parties.  The testing utilized must have a power of exclusion greater than ninety-nine point zero per cent (99.0%) and a minimum combined paternity index of five hundred to one, and shall be performed by an expert qualified as an examiner of genetic markers, appointed by the court.  The laboratory performing the testing shall be one approved by an accreditation body designated by the United States Secretary of Health and Human Services.

(b)  The court, upon reasonable request by a party, shall order that independent tests be performed by other experts qualified as examiners of genetic markers.

(c)  In all cases, the court shall determine the number and qualifications of the experts.

(d)  "Genetic test" means the testing of inherited or genetic characteristics (genetic markers) and includes blood testing for paternity purposes.

(e)  In any trial brought under this chapter, a report of the facts and results of genetic tests ordered by the court under this chapter shall be admissible in evidence by affidavit of the person whose name is signed to the report, attesting to the procedures followed in obtaining the report.  A report of the facts and results of genetic tests shall be admissible as evidence of paternity without the need for foundation testimony or other proof of authenticity or accuracy, unless objection is made.  The genetic testing performed shall be of a type generally acknowledged as reliable by accreditation bodies designated by the United States Secretary of Health and Human Services.  An alleged parent or party to the paternity action who objects to the admission of the report concerning the genetic test results must file a motion no later than twenty days after receiving a copy of the report and shall show good cause as to why a witness is necessary to lay the foundation for the admission of the report as evidence.  The court may, sua sponte, or at a hearing on the motion determine whether a witness shall be required to lay the foundation for the admission of the report as evidence.  The right to call witnesses to rebut the report is reserved to all parties.

(f)  Should an original test result be contested, the court shall order further genetic testing with payment of the testing to be advanced and paid for by the contesting party. [L 1975, c 66, pt of §1; am L 1989, c 34, §1; am L 1992, c 139, §1; am L 1994, c 27, §1; am L 1997, c 293, §43]

Rules of Court

Physical and mental examinations, see HFCR rule 35.



§584-12 - Evidence relating to paternity.

§584-12  Evidence relating to paternity.  Evidence relating to paternity may include:

(1)  Evidence of sexual intercourse between the mother and the alleged father at any possible time of conception;

(2)  An expert's opinion concerning the statistical probability of the alleged father's paternity based upon the duration of the mother's pregnancy;

(3)  Genetic test results, including blood test results, weighted in accordance with evidence, if available, of the statistical probability of the alleged father's paternity;

(4)  Medical or anthropological evidence relating to the alleged father's paternity of the child based on tests performed by experts.  If a man has been identified as a possible father of the child, the court may, and upon request of a party shall, require the child, the mother, and the man to submit to appropriate tests;

(5)  A voluntary, written acknowledgment of paternity;

(6)  Bills for pregnancy and childbirth, including medical insurance premiums covering this period and genetic testing, without the need for foundation testimony or other proof of authenticity or accuracy, and these bills shall constitute prima facie evidence of amounts incurred for such services or for testing on behalf of the child; and

(7)  All other evidence relevant to the issue of paternity of the child. [L 1975, c 66, pt of §1; am L 1989, c 34, §2; am L 1996, c 154, §2; am L 1998, c 153, §9]

Rules of Court

Physical and mental examinations, see HFCR rule 35.



§584-13 - Pretrial recommendations.

§584-13  Pretrial recommendations.  (a)  On the basis of the information produced at the pre-trial hearing, the judge conducting the hearing shall evaluate the probability of determining the existence or nonexistence of the father and child relationship in a trial and whether a judicial declaration of the relationship would be in the best interest of the child.  On the basis of the evaluation, an appropriate recommendation for settlement shall be made to the parties, which may include any of the following:

(1)  That the action be dismissed with or without prejudice;

(2)  That the matter be compromised by an agreement among the alleged father, the mother, and the child, in which the father and child relationship is not determined but in which a defined economic obligation is undertaken by the alleged father in favor of the child and, if appropriate, in favor of the mother, subject to approval by the judge conducting the hearing.  In reviewing the obligation undertaken by the alleged father in a compromise agreement, the judge conducting the hearing shall consider the best interest of the child, in the light of the factors enumerated in section 576D-7, discounted by the improbability, as it appears to him, of establishing the alleged father's paternity or nonpaternity of the child in a trial of the action.  In the best interest of the child, the court may order that the alleged father's identity be kept confidential.  In that case, the court may designate a person or agency to receive from the alleged father and disburse on behalf of the child all amounts paid by the alleged father in fulfillment of obligations imposed on him; or

(3)  That the alleged father voluntarily acknowledge his paternity of the child.

(b)  If the parties accept a recommendation made in accordance with subsection (a), judgment shall be entered accordingly.

(c)  If a party refuses to accept a recommendation made under subsection (a) and genetic tests, including blood tests have not been taken, the court shall require the parties to submit to genetic tests, if practicable.  Thereafter the judge shall make an appropriate final recommendation.  If a party refuses to accept the final recommendation, the action shall be set for trial.

(d)  The guardian ad litem may accept or refuse to accept a recommendation under this section.

(e)  The informal hearing may be terminated and the action set for trial if the judge conducting the hearing finds it unlikely that all parties would accept a recommendation he might make under subsection (a) or (c). [L 1975, c 66, pt of §1; am L 1989, c 34, §3]

Revision Note

In subsection (a)(2), reference to "576D-7" substituted for "584-15(e)".

Case Notes

The language of subsection (c) conditioning genetic testing on such testing being "practicable" refers only to the practical aspects of completing the testing and does not permit the family court to consider the "best interest of the child" in deciding whether to order testing in the first place.  99 H. 1, 52 P.3d 255.

In a paternity action, §584-10 and this section mandate that an informal, pre-trial hearing be held by the court to evaluate the likelihood of establishing at trial the alleged father as the natural father, to determine whether declaring paternity would be in the best interest of the child, and to recommend settlement to the parties; such a hearing is not required before a court may order genetic testing of the parties.  88 H. 159 (App.), 963 P.2d 1135.



§584-14 - Civil action.

§584-14  Civil action.  (a)  An action under this chapter shall be a civil action governed by the Hawaii rules of civil procedure or the Hawaii family court rules.  The mother of the child and the alleged father shall be competent to testify and may be compelled to testify, provided that no criminal prosecution, other than a prosecution for perjury, shall afterwards be had against the mother or the alleged father for or on account of any transaction, matter, or thing concerning which she or he may testify or produce evidence, documentary or otherwise.  Sections 584-11 and 584-12 shall apply in any action brought under this chapter.

(b)  Testimony relating to sexual access to the mother by an unidentified man at any time or by an identified man at a time other than the probable time of conception of the child shall be inadmissible in evidence, unless offered by the mother.

(c)  In an action against an alleged father, evidence offered by him with respect to a man who is not subject to the jurisdiction of the court concerning his sexual intercourse with the mother at or about the probable time of conception of the child shall be admissible in evidence only if he has undergone and made available to the court genetic tests, including blood tests the results of which do not exclude the possibility of his paternity of the child. [L 1975, c 66, pt of §1; am L 1979, c 105, §58; am L 1989, c 34, §4]

Case Notes

No right to jury trial.  5 H. App. 558, 705 P.2d 535.

Court properly excluded evidence of sexual access to mother within and without probable conception period; exclusion of sexual access information and preclusion of cross-examination of mother regarding her earlier pregnancy did not violate due process.  6 H. App. 629, 736 P.2d 448.



§584-15 - Judgment or order.

§584-15  Judgment or order.  (a)  The judgment or order of the court determining the existence or nonexistence of the parent and child relationship shall be determinative for all purposes.

(b)  If the judgment or order of the court is at variance with the child's birth certificate, the court shall order that a new birth certificate be issued under section 584-23.

(c)  The judgment or order may contain any other provision directed against the appropriate party to the proceeding, concerning the duty of support, the custody and guardianship of the child, visitation privileges with the child, the furnishing of bond or other security for the payment of the judgment, or any other matter in the best interest of the child.  Upon neglect or refusal to give this security, or upon default of the father or the father's surety in compliance with the terms of the judgment, the court may order the forfeiture of any such security and the application of the proceeds thereof toward the payment of any sums due under the terms of the judgment and may also sequester the father's personal estate, and the rents and profits of the father's real estate, and may appoint a receiver thereof, and may cause the father's personal estate, including any salaries, wages, commissions, or other moneys owed to him and the rents and profits of his real estate, to be applied toward the meeting of the terms of the judgment, to the extent that the court, from time to time, deems just and reasonable.  The judgment or order may direct the father to pay the reasonable expenses of the mother's pregnancy and confinement, including but not limited to medical insurance premiums, such as for MedQuest, which cover the periods of pregnancy, childbirth, and confinement.  The court may further order the noncustodial parent to reimburse the custodial parent, the child, or any public agency for reasonable expenses incurred prior to entry of judgment, including support, maintenance, education, and funeral expenses expended for the benefit of the child.

(d)  Support judgment or orders ordinarily shall be for periodic payments which may vary in amount.  In the best interest of the child, a lump sum payment or the purchase of an annuity may be ordered in lieu of periodic payments of support.  The court may limit the father's liability for past support of the child to the proportion of the expenses already incurred that the court deems just.

(e)  In determining the amount to be paid by a parent for support of the child and the period during which the duty of support is owed, a court enforcing the obligation of support shall use the guidelines established under section 576D-7.  Provision may be made for the support, maintenance, and education of an adult or minor child and an incompetent adult child, whether or not the petition is made before or after the child has attained the age of majority.

(f)  Whenever a parent of a child is a minor, unmarried, and not able to provide full support, the court may order one or both parents of the minor to support the child until the minor reaches the age of majority, is otherwise emancipated, or is financially able to fully support the child, whichever occurs first.  For this purpose:

(1)  The judgment or order for support shall be made against the parent or parents of the minor to the extent that the minor is unable to support the child;

(2)  The resources, standard of living, and earning ability of the parent or parents of the minor shall be considered under subsection (d) in determining the amount of support; and

(3)  The parent or parents of the minor shall be an obligor under this chapter and chapter 571 and any action against the obligor to collect support may be pursued against the parent or parents of the minor. [L 1975, c 66, pt of §1; am L 1986, c 235, §1 and c 332, §21; am L 1990, c 133, §1; am L 1995, c 107, §1; am L 1997, c 294, §7]

Rules of Court

Decrees and orders, see Hawaii Family Court Rules, part A(VII).

Case Notes

Order adjudging paternity but reserving child support, custody, and other matters is not final and appealable.  5 H. App. 610, 704 P.2d 940.

In determining support award, court should not rely on only one or two factors to exclusion of others.  Court abused its discretion in making child support award.  6 H. App. 629, 736 P.2d 448.

Assuming arguendo that §571-52.5 and this section embrace the same subject matter, it cannot be said as a matter of statutory construction that the former ousts the latter in the matter of past child support; subsection (d) affords the court discretion to limit past child support to a proportion of the expenses already incurred on behalf of the child that it deems just.  98 H. 58 (App.), 41 P.3d 720.

In paternity proceedings, the child support enforcement agency may not obtain a judgment for an amount of money unless and until it proves payment by the department of human services of at least that amount to or for the benefit of the child.  105 H. 79 (App.), 93 P.3d 1186.

Notwithstanding §346-37.1(b) and subsection (e), when read together, the statutes do not create a §346-37.1 "debt due and owing to the department of human services by the natural or adoptive parent or parents who are responsible for support of such children" in the amount calculated in accordance with the applicable child support guidelines.  105 H. 79 (App.), 93 P.3d 1186.

Mentioned:  85 H. 108 (App.), 937 P.2d 949.



§584-16 - Costs.

§584-16  Costs.  The court may order reasonable fees of counsel, experts, and the child's guardian ad litem, and other costs of the action and pre-trial proceedings, including genetic tests, subject to the provisions of section 584-11(f), to be paid by the parties in proportions and at times determined by the court.  The court may order the proportion of any indigent party to be paid by the State, or such person as the court shall direct. [L 1975, c 66, pt of §1; am L 1989, c 34, §5; am L 1997, c 293, §44]

Cross References

Maximum fees for appointed counsel and guardian ad litem, see §571-87.

Case Notes

Party in paternity action may be ordered to pay costs of the action to the department of social services and housing.  5 H. App. 558, 705 P.2d 535.

No abuse of discretion in award of attorney's fees and costs.  6 H. App. 629, 736 P.2d 448.

Authorizes reimbursement of costs of service.  8 H. App. 50, 792 P.2d 308.

Application of section limited to paternity actions.  85 H. 108 (App.), 937 P.2d 949.



§584-17 - Enforcement of judgment or order.

§584-17  Enforcement of judgment or order.  (a)  If existence of the father and child relationship is declared, or paternity or a duty of support has been acknowledged or adjudicated under this chapter or under prior law, the obligation of the father may be enforced in the same or other proceedings by the mother, the child, the public authority that has furnished or may furnish the reasonable expenses of pregnancy, confinement, education, support, or funeral, or by any other person, including a private agency, to the extent the person has furnished or is furnishing these expenses.

(b)  The court may order support payments to be made to the mother, the child support enforcement agency, or a person, corporation, or agency designated to administer them for the benefit of the child under the supervision of the court.

(c)  Wilful failure to obey the judgment or order of the court shall be a civil contempt of the court.  All remedies for the enforcement of judgments shall apply to this chapter.  When a court of competent jurisdiction issues an order compelling a parent to furnish support, including child support, medical support, or other remedial care, for the parent's child, it shall constitute prima facie evidence of a civil contempt of court upon proof that:

(1)  The order was made, filed, and served on the parent or proof that the parent was present in court at the time the order was pronounced; and

(2)  The parent did not comply with the order.

An order of civil contempt of court based on prima facie evidence under this subsection shall clearly state that the failure to comply with the order of civil contempt of court may subject the parent to a penalty that may include imprisonment or, if imprisonment is immediately ordered, the conditions that must be met for release from imprisonment.  A party may also prove civil contempt of court by means other than prima facie evidence under this subsection. [L 1975, c 66, pt of §1; gen ch 1985; am L 1986, c 332, §22; am L 2008, c 157, §2]



§584-18 - Modification of judgment or order.

§584-18  Modification of judgment or order.  (a)  The court shall have continuing jurisdiction to modify or revoke a judgment or order:

(1)  For future education and support; and

(2)  With respect to matters listed in section 584-15(c) and (d) and section 584-17(b), except that a court entering a judgment or order for the payment of a lump sum or the purchase of an annuity under section 584-15(d) may specify that the judgment or order may not be modified or revoked.

(b)  In those cases where child support payments are to continue due to the adult child's pursuance of education, the child support enforcement agency, three months prior to the adult child's nineteenth birthday, shall send notice by regular mail to the adult child and the custodial parent that prospective child support will be suspended unless proof is provided by the custodial parent or adult child, to the child support enforcement agency, prior to the child's nineteenth birthday, that the child is presently enrolled as a full-time student in school or has been accepted into and plans to attend as a full-time student for the next semester a post-high school university, college or vocational school.  If the custodial parent or adult child fails to do so, prospective child support payments may be automatically suspended by the child support enforcement agency, hearings officer, or court upon the child reaching the age of nineteen years.  In addition, if applicable, the agency, hearings officer, or court may issue an order terminating existing assignments against the responsible parent's income and income assignment orders.

(c)  The need to provide for the child's health care needs through health insurance or other means shall be a basis for petitioning for a modification of the support order. [L 1975, c 66, pt of §1; am L 1992, c 212, §4; am L 1997, c 293, §45]



§584-19 - Right to counsel; free transcript on appeal.

[§584-19]  Right to counsel; free transcript on appeal.  (a)  At a pre-trial hearing and in further proceedings, any party may be represented by counsel.  The court may appoint counsel for a party who is financially unable to obtain counsel.

(b)  If a party is financially unable to pay the cost of a transcript, the court may furnish on request a transcript for purposes of appeal. [L 1975, c 66, pt of §1]



§584-20 - Hearings and records; confidentiality.

§584-20  Hearings and records; confidentiality.  (a)  Notwithstanding any other law concerning public hearings and records, any hearing or trial held under this chapter shall be held in closed court without admittance of any person other than those persons necessary to the action or proceeding.  All papers and records pertaining to the action or proceeding, whether part of the permanent record of the court or of a file in the department of health or elsewhere, shall be subject to inspection only upon consent of the court and all interested persons, or in exceptional cases only upon an order of the court for good cause shown.

(b)  Upon paternity being established, the confidentiality requirement shall not extend to the judgment and all subsequently filed documents that are used in good faith for support and medical expenses, insurance, or enforcement purposes, except that the confidentiality requirement shall continue to apply to any references to a non-adjudicated alleged or presumed father. [L 1975, c 66, pt of §1; am L 1993, c 118, §1]



§584-21 - Action to declare mother and child relationship.

[§584-21]  Action to declare mother and child relationship.  Any interested party may bring an action to determine the existence or nonexistence of a mother and child relationship.  Insofar as practicable, the provisions of this chapter applicable to the father and child relationship shall apply. [L 1975, c 66, pt of §1]



§584-22 - Promise to render support.

[§584-22]  Promise to render support.  (a)  Any promise in writing to furnish support for a child, growing out of a supposed or alleged father and child relationship, shall not require consideration and shall be enforceable according to its terms.

(b)  In the best interest of the child or the mother, the court may, and upon request shall, order the promise to be kept in confidence and designate a person or agency to receive and disburse on behalf of the child all amounts paid in performance of the promise. [L 1975, c 66, pt of §1]

Case Notes

Cases under Hawaii uniform parentage act involving written promises for child support are not subject to the court approval specified in §572-22.  87 H. 369 (App.), 956 P.2d 1301.

Subsection (a) applies in situations where the mother and father are not married to each other.  87 H. 369 (App.), 956 P.2d 1301.



§584-23 - Birth records.

[§584-23]  Birth records.  (a)  Upon order of a court of this State or upon request of a court of another state, or following acknowledgment as provided in section [584-4(a)(6)], the department of health shall prepare a new certificate of birth consistent with the findings of the court or in cases of acknowledgment under section [584-4(a)(6)], consistent with the acknowledgment, and shall substitute the new certificate for the original certificate of birth.

(b)  The fact that the father and child relationship was declared or acknowledged after the child's birth shall not be ascertainable from the new certificate but the actual place and date of birth shall be shown.

(c)  The evidence upon which the new certificate was made and the original birth certificate shall be kept in a sealed and confidential file and be subject to inspection only upon consent of the court and all interested persons, or in exceptional cases only upon an order of the court for good cause shown. [L 1975, c 66, pt of §1]



§584-23.5 - Paternity judgment, acknowledgment, support order; social security number.

[§584-23.5]  Paternity judgment, acknowledgment, support order; social security number.  The social security number of any individual who is subject to a paternity judgment or acknowledgment, or support order issued under this chapter shall be placed in the records relating to the matter. [L 1997, c 293, pt of §8]



§584-23.6 - Filing of acknowledgments and adjudications with department of health.

[§584-23.6]  Filing of acknowledgments and adjudications with department of health.  All voluntary acknowledgments and adjudications of paternity by judicial process shall be filed with the department of health for comparison with information in the state case registry.  Filing of the adjudications of paternity shall be the responsibility of the natural mother or such person or agency as the court shall direct. [L 1997, c 293, pt of §8]



§584-24 - Custodial proceedings.

[§584-24]  Custodial proceedings.  (a)  If a mother relinquishes or proposes to relinquish for adoption a child who has:

(1)  A presumed father under section 584-4(a);

(2)  A father whose relationship to the child has been determined by a court; or

(3)  A father as to whom the child is a legitimate child under prior law of this State or under the law of another jurisdiction;

the father shall be given notice of the adoption proceeding and have the rights provided under chapter 578, unless the father's relationship to the child has been previously terminated or determined by a court not to exist.

(b)  If a mother relinquishes or proposes to relinquish for adoption a child who does not have:

(1)  A presumed father under section 584-4(a);

(2)  A father whose relationship to the child has been determined by a court; or

(3)  A father as to whom the child is a legitimate child under prior law of this State or under the law of another jurisdiction;

or if a child otherwise becomes the subject of an adoption proceeding, the court shall determine whether the natural father has exercised parental duties, obligations, and concern for the child in accordance with subsection (c); provided that if the proposed adoptive parent is the spouse of the child's mother, no notice is required to be given to a father who does not fall within the provisions of subsection (a).

(c) In order to determine the extent of the natural father's exercise of parental duties, obligations, and concern for the child, the court shall cause inquiry to be made of the mother and any other appropriate person.  The inquiry shall include the following:

(1)  Whether the mother was married at the time of conception of the child or at any time thereafter;

(2)  Whether, at the time of conception or birth of the child thereafter, the mother was cohabiting with a man whom she alleges to be or who represents or believes himself to be the child's father;

(3)  Whether the mother has received support payments or promises of support with respect to the child or in connection with her pregnancy or in connection with the birth of the child.

(d)  If, after the inquiry, the court is satisfied that the natural father has exercised parental duties, obligations, and concern for the child, he shall be given notice of the proceeding in accordance with subsection (f).  If he fails to appear or, if appearing, fails to claim custodial rights, his parental rights with reference to the child shall be terminated.  If the natural father or a man representing himself to be the natural father, claims custodial rights, the court shall proceed to determine custodial rights.

(e)  If, after the inquiry, the court is satisfied that the natural father has failed to exercise parental duties, obligations, and concern for the child the court shall enter an order terminating the natural father's parental rights with reference to the child.  Subject to the disposition of an appeal, upon the expiration of thirty days after an order terminating parental rights is issued under this subsection, the order shall not be questioned by any person, in any manner, or upon any ground, including fraud, misrepresentation, failure to give any required notice, or lack of jurisdiction of the parties or of the subject matter.

(f)  Notice of the proceeding shall be given to any person who is entitled under the provisions of this chapter to receive notice in the manner appropriate under chapter 578.  Proof of giving the notice shall be filed with the court before the petition is heard. [L 1975, c 66, pt of §1]



§584-25 - Uniformity of application and construction.

[§584-25]  Uniformity of application and construction.  This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it. [L 1975, c 66, pt of §1]



§584-26 - Short title.

[§584-26]  Short title.  This chapter may be cited as the "Uniform Parentage Act". [L 1975, c 66, pt of §1]






CHAPTER 585 - EX PARTE TEMPORARY RESTRAINING ORDERS

CHAPTER 585

EX PARTE TEMPORARY RESTRAINING ORDERS

REPEALED.  L 1982, c 123, §1.

Cross References

For present provisions, see chapter 586.



CHAPTER 586 - DOMESTIC ABUSE PROTECTIVE ORDERS

§586-1 - Definitions.

[PART I.  GENERAL PROVISIONS]

Revision Note

Part designation added by revisor.

§586-1  Definitions.  As used in this chapter:

"Dating relationship" means a romantic, courtship, or engagement relationship, often but not necessarily characterized by actions of an intimate or sexual nature, but does not include a casual acquaintanceship or ordinary fraternization between persons in a business or social context.

"Domestic abuse" means:

(1)  Physical harm, bodily injury, assault, or the threat of imminent physical harm, bodily injury, or assault, extreme psychological abuse or malicious property damage between family or household members; or

(2)  Any act which would constitute an offense under section 709-906, or under part V or VI of chapter 707 committed against a minor family or household member by an adult family or household member.

"Extreme psychological abuse" means an intentional or knowing course of conduct directed at an individual that seriously alarms or disturbs consistently or continually bothers the individual, and that serves no legitimate purpose; provided that such course of conduct would cause a reasonable person to suffer extreme emotional distress.

"Family or household member" means spouses or reciprocal beneficiaries, former spouses or former reciprocal beneficiaries, persons who have a child in common, parents, children, persons related by consanguinity, persons jointly residing or formerly residing in the same dwelling unit, and persons who have or have had a dating relationship.

"Malicious property damage" means an intentional or knowing damage to the property of another, without his consent, with an intent to thereby cause emotional distress. [L 1982, c 123, pt of §2; am L 1987, c 359, §2; am L 1997, c 383, §64; am L 1998, c 172, §1; am L 2000, c 186, §2]

Revision Note

Definitions rearranged.

Case Notes

Where defendant testified at defendant's criminal trial that complainant was defendant's niece and that they had formerly resided together at the home of defendant's father, this testimony established that defendant and complainant met the definition of "family or household member" under this section; thus, family court had jurisdiction to issue the protection order under §586-5.5 and the protection order was valid.  112 H. 136 (App.), 144 P.3d 584.



§586-2 - Court jurisdiction.

[§586-2]  Court jurisdiction.  An application for relief under this chapter may be filed in any family court in the circuit in which the petitioner resides.  Actions under this chapter shall be given docket priorities by the court. [L 1982, c 123, pt of §2]



§586-3 - Order for protection.

§586-3  Order for protection.  (a)  There shall exist an action known as a petition for an order for protection in cases of domestic abuse.

(b)  A petition for relief under this chapter may be made by:

(1)  Any family or household member on the member's own behalf or on behalf of a family or household member who is a minor or who is an incapacitated person as defined in section 560:5-102 or who is physically unable to go to the appropriate place to complete or file the petition; or

(2)  Any state agency on behalf of a person who is a minor or who is an incapacitated person as defined in section 560:5-102 or a person who is physically unable to go to the appropriate place to complete or file the petition on behalf of that person.

(c)  A petition for relief shall be in writing upon forms provided by the court and shall allege, under penalty of perjury, that:  a past act or acts of abuse may have occurred; threats of abuse make it probable that acts of abuse may be imminent; or extreme psychological abuse or malicious property damage is imminent; and be accompanied by an affidavit made under oath or a statement made under penalty of perjury stating the specific facts and circumstances from which relief is sought.

(d)  The family court shall designate an employee or appropriate nonjudicial agency to assist the person in completing the petition. [L 1982, c 123, pt of §2; am L 1983, c 18, §1; am L 1985, c 136, §1; am L 1987, c 315, §1 and c 359, §1; am L 1997, c 322, §1; am L 2000, c 186, §3; am L 2004, c 161, §31]

Case Notes

Based upon plain language of section, family court improperly required complainant to show recent acts of abuse at hearing.   90 H. 76, 976 P.2d 390.



§586-4 - Temporary restraining order.

§586-4  Temporary restraining order.  (a)  Upon petition to a family court judge, an ex parte temporary restraining order may be granted without notice to restrain either or both parties from contacting, threatening, or physically abusing each other, notwithstanding that a complaint for annulment, divorce, or separation has not been filed.  The order may be granted to any person who, at the time the order is granted, is a family or household member as defined in section 586-1 or who filed a petition on behalf of a family or household member.  The order shall enjoin the respondent or person to be restrained from performing any combination of the following acts:

(1)  Contacting, threatening, or physically abusing the protected party;

(2)  Contacting, threatening, or physically abusing any person residing at the protected party's residence; or

(3)  Entering or visiting the protected party's residence.

The ex parte temporary restraining order may also enjoin or restrain both of the parties from taking, concealing, removing, threatening, physically abusing, or otherwise disposing of any animal identified to the court as belonging to a household, until further order of the court.

(b)  For any person who is alleged to be a family or household member by virtue of a dating relationship, the court may consider the following factors in determining whether a dating relationship exists:

(1)  The length of the relationship;

(2)  The nature of the relationship; and

(3)  The frequency of the interaction between the parties.

(c)  The family court judge may issue the ex parte temporary restraining order orally, if the person being restrained is present in court.  The order shall state that there is probable cause to believe that a past act or acts of abuse have occurred, or that threats of abuse make it probable that acts of abuse may be imminent.  The order further shall state that the temporary restraining order is necessary for the purposes of:  preventing acts of abuse or preventing a recurrence of actual domestic abuse and ensuring a period of separation of the parties involved.  The order shall also describe in reasonable detail the act or acts sought to be restrained.  Where necessary, the order may require either or both of the parties involved to leave the premises during the period of the order; may also restrain the party or parties to whom it is directed from contacting, threatening, or physically abusing the applicant's family or household members; and may enjoin or restrain both parties from taking, concealing, removing, threatening, physically abusing, or otherwise disposing of any animal identified to the court as belonging to a household, until further order of the court.  The order shall not only be binding upon the parties to the action, but also upon their officers, agents, servants, employees, attorneys, or any other persons in active concert or participation with them.  The order shall enjoin the respondent or person to be restrained from performing any combination of the following acts:

(1)  Contacting, threatening, or physically abusing the protected party;

(2)  Contacting, threatening, or physically abusing any person residing at the protected party's residence;

(3)  Entering or visiting the protected party's residence; or

(4)  Taking, concealing, removing, threatening, physically abusing, or otherwise disposing of any animal identified to the court as belonging to a household, until further order of the court.

(d)  If a divorce or a child custody proceeding is pending, a petition for a temporary restraining order may be filed in that same proceeding to the extent practicable.  Any decree or order issued in a divorce or child custody proceeding subsequent to the petition being filed or an order being issued pursuant to this section, in the discretion of the court hearing the divorce or child custody proceeding, may supersede in whole or part the orders issued pursuant to this section.  The factual findings and rulings made in connection with the granting or denying of a temporary restraining order may not have binding effect in any other family court proceeding, including child custody determinations under section 571-46, and the court in such proceedings may give de novo consideration to the facts and circumstances alleged in making later determinations affecting the parties, including determination of custody and visitation.

(e)  [Repeal and reenactment on July 1, 2010.  L 2009, c 11, §19.]  When a temporary restraining order is granted and the respondent or person to be restrained knows of the order, a knowing or intentional violation of the restraining order is a misdemeanor.  A person convicted under this subsection shall undergo domestic violence intervention at any available domestic violence program as ordered by the court.  The court additionally shall sentence a person convicted under this subsection as follows:

(1)  For a first conviction for violation of the temporary restraining order, the person shall serve a mandatory minimum jail sentence of forty-eight hours and be fined not less than $150 nor more than $500; provided that the court shall not sentence a defendant to pay a fine unless the defendant is or will be able to pay the fine; and

(2)  For the second and any subsequent conviction for violation of the temporary restraining order, the person shall serve a mandatory minimum jail sentence of thirty days and be fined not less than $250 nor more than $1,000; provided that the court shall not sentence a defendant to pay a fine unless the defendant is or will be able to pay the fine.

Upon conviction and sentencing of the defendant, the court shall order that the defendant immediately be incarcerated to serve the mandatory minimum sentence imposed; provided that the defendant may be admitted to bail pending appeal pursuant to chapter 804.  The court may stay the imposition of the sentence if special circumstances exist.

The court may suspend any jail sentence, except for the mandatory sentences under paragraphs (1) and (2), upon condition that the defendant remain alcohol and drug-free, conviction-free, or complete court-ordered assessments or intervention.  Nothing in this subsection shall be construed as limiting the discretion of the judge to impose additional sanctions authorized in sentencing for a misdemeanor.

If the court finds that the defendant has knowledge of the location of any protected party's residence, place of employment, or school, in addition to any other penalties provided in this subsection, the court may, as a condition of probation, prohibit contact with the protected party through the establishment of court-defined geographic exclusion zones, including the areas in and around the protected party's residence, place of employment, or school, and order that the defendant wear a global positioning satellite tracking device designed to transmit and record the defendant's location data.  If the defendant enters a court-defined geographic exclusion zone, the defendant's location data shall be immediately transmitted to the protected party and to the police through any appropriate means, including the telephone, an electronic beeper, or a paging device.  The global positioning satellite tracking device and its tracking shall be administered by the court.  If a court finds that the defendant has entered a geographic exclusion zone, the court shall revoke the probation and the defendant shall be fined, imprisoned, or both, as provided in this subsection.  Based on the defendant's ability to pay, the court may also order the defendant to pay the monthly costs or portion thereof for monitoring by the global positioning satellite tracking system.

(f)  Any fines collected pursuant to subsection [(e)] shall be deposited into the spouse and child abuse special account established under section 601-3.6. [L 1982, c 123, pt of §2; am L 1985, c 136, §2; am L 1987, c 315, §2; am L 1992, c 290, §2; am L 1998, c 172, §2; am L 1999, c 200, §1; am L 2000, c 186, §4; am L 2005, c 242, §1; am L 2008, c 180, §§1, 6; am L 2009, c 159, §1]

Rules of Court

Restraining orders, see HFCR rule 65.

Case Notes

The provisions of an unexpired temporary restraining order issued pursuant to this section remain in effect until modified or set aside; where provisions of the temporary restraining order were not modified or set aside, the factual basis for the temporary restraining order was not subject to collateral attack at the criminal trial charging defendant with violation of the temporary restraining order.  96 H. 402, 31 P.3d 915.

A chapter 586 protective order does not unconstitutionally curtail a person's freedom of movement.  85 H. 197 (App.), 940 P.2d 404.

Although the purpose of a temporary restraining order under this section is to prevent domestic abuse, the plain and obvious purpose of the subsection (d) misdemeanor is to prevent violations of a temporary restraining order; thus, although defendant's contact with complainant was brief and defendant drove off after being reminded of the temporary restraining order, the contact was not de minimus under §702-236.  107 H. 67 (App.), 109 P.3d 708.

There was sufficient evidence that defendant knew what the temporary restraining order prohibited and that defendant intentionally or knowingly contacted complainant in the car.  107 H. 67 (App.), 109 P.3d 708.

Trial court's jury instructions on the charged offenses of violating a temporary restraining order (TRO) under subsection (e) were prejudicially erroneous and misleading, where, in addition to deviating from the language of subsection (e), the jury instructions implied that as long as defendant was personally served with the TROs and intentionally or knowingly engaged in conduct prohibited by the TROs, defendant could be found guilty of violating the TROs even if it was not defendant's conscious object to violate the TROs and defendant was not aware that defendant's conduct violated the TROs.  114 H. 518 (App.), 164 P.3d 776.



§586-5 - Period of order; hearing.

§586-5  Period of order; hearing.  (a)  A temporary restraining order granted pursuant to this chapter shall remain in effect at the discretion of the court, for a period not to exceed ninety days from the date the order is granted.

(b)  On the earliest date that the business of the court will permit, but no later than fifteen days from the date the temporary restraining order is granted, the court, after giving due notice to all parties, shall hold a hearing on the application requiring cause to be shown why the order should not continue.  In the event that service has not been effected, the court may set a new date for the hearing; provided that the date shall not exceed ninety days from the date the temporary restraining order was granted.  All parties shall be present at the hearing and may be represented by counsel.

The protective order may include all orders stated in the temporary restraining order and may provide further relief, as the court deems necessary to prevent domestic abuse or a recurrence of abuse, including orders establishing temporary visitation with regard to minor children of the parties and orders to either or both parties to participate in domestic violence intervention. [L 1982, c 123, pt of §2; am L 1983, c 186, §1; am L 1987, c 315, §3; am L 1992, c 290, §3; am L 1998, c 172, §3]



§586-5.5 - Protective order; additional orders.

§586-5.5  Protective order; additional orders.  (a)  If, after hearing all relevant evidence, the court finds that the respondent has failed to show cause why the order should not be continued and that a protective order is necessary to prevent domestic abuse or a recurrence of abuse, the court may order that a protective order be issued for a further fixed reasonable period as the court deems appropriate.

The protective order may include all orders stated in the temporary restraining order and may provide for further relief as the court deems necessary to prevent domestic abuse or a recurrence of abuse, including orders establishing temporary visitation and custody with regard to minor children of the parties and orders to either or both parties to participate in domestic violence intervention services.  If the court finds that the party meets the requirements under section 334-59(a)(2), the court further may order that the party be taken to the nearest facility for emergency examination and treatment.

(b)  A protective order may be extended for such further fixed reasonable period as the court deems appropriate.  Upon application by a person or agency capable of petitioning under section 586-3, the court shall hold a hearing to determine whether the protective order should be extended.  In making a determination, the court shall consider evidence of abuse and threats of abuse that occurred prior to the initial restraining order and whether good cause exists to extend the protective order.

The extended protective order may include all orders stated in the preceding restraining order and may provide such further relief as the court deems necessary to prevent domestic abuse or a recurrence of abuse, including orders establishing temporary visitation and custody with regard to minor children of the parties and orders to either or both parties to participate in domestic violence intervention services.  The court may terminate the extended protective order at any time with the mutual consent of the parties. [L 1987, c 315, §4; am L 1991, c 235, §2; am L 1996, c 199, §1; am L 1998, c 172, §4; am L 2001, c 295, §1]

Rules of Court

Restraining orders, see HFCR rule 65.

Case Notes

A chapter 586 protective order does not unconstitutionally curtail a person's freedom of movement.  85 H. 197 (App.), 940 P.2d 404.

Application of preponderance of the evidence standard as appropriate judicial basis for issuance of protective order under this section does not violate due process rights.  85 H. 197 (App.), 940 P.2d 404.

No equal protection violation for use of preponderance of evidence standard of proof for this section as family and household members not suspect class and rational basis underlying this standard adopted by legislature under chapter 571 for this chapter was to facilitate and expedite judicial issuance of protective orders.  85 H. 197 (App.), 940 P.2d 404.

The order to a respondent to show cause under subsection (a) is a direction from the court to appear at a hearing to answer and to respond to the petition's allegations, rather than a mandate which places the burden on the respondent of initially going forward with evidence to prove the negative of the allegations.  91 H. 438 (App.), 984 P.2d 1264.

Unless expressly permitted by the court, §134-7(f) unqualifiedly prohibits a person subject to an order under this chapter from possession and control of a firearm during the pendency of that order; this prohibition is effective irrespective of whether the respondent owned the firearms involved.  91 H. 438 (App.), 984 P.2d 1264.

Where defendant testified at defendant's criminal trial that complainant was defendant's niece and that they had formerly resided together at the home of defendant's father, this testimony established that defendant and complainant met the definition of "family or household member" under §586-1; thus, family court had jurisdiction to issue the protection order under this section and the protection order was valid.  112 H. 136 (App.), 144 P.3d 584.



§586-5.6 - Effective date.

§586-5.6  Effective date.  The temporary restraining order shall be effective as of the date of signing and filing; provided that if a temporary restraining order is granted orally in the presence of all the parties and the court determines that each of the parties understands the order and its conditions, if any, then the order shall be effective as of the date it is orally stated on the record by the court until further order of the court.  Protective orders orally stated by the court on the record shall be effective as of the date of the hearing until further order of the court; provided that all oral protective orders shall be reduced to writing and issued forthwith.  The judiciary shall provide forms which will enable the court to issue all temporary restraining orders forthwith. [L 1987, c 315, §6; am L 1992, c 290, §4]



§586-6 - Notice of order.

§586-6  Notice of order.  (a)  Any order issued under this chapter shall either be personally served upon the respondent, or served by certified mail, unless the respondent was present at the hearing in which case the respondent shall be deemed to have notice of the order.  A filed copy of each order issued under this chapter shall be served by regular mail upon the chief of police of each county.

(b)  Except as otherwise provided in this chapter or in the order, a law enforcement officer as defined in section 701-118  may use a reliable copy, facsimile telecommunication, or other reliable reproduction of an order issued pursuant to this chapter in lieu of the original order for purposes of this section.  Any such copy, facsimile telecommunication, or other reproduction shall be a complete reproduction of the entire original order and may only be transmitted from law enforcement officer to law enforcement officer until served. [L 1982, c 123, pt of §2; am L 1987, c 315, §5; am L 1992, c 290, §5; am L 1993, c 215, §2; am L 1998, c 172, §5; am L 2002, c 123, §1]

Rules of Court

Service, see HFCR rules 4, 5.

Case Notes

Compliance with unambiguous language of section precondition for violation of order for protection under §586-11.  72 H. 493, 824 P.2d 106.



§586-7 - Assistance of police in service or execution.

[§586-7]  Assistance of police in service or execution.  When an order is issued under this chapter upon request of the petitioner, the court may order the police department to serve the order and related documents upon respondent and to accompany the petitioner and assist in placing the petitioner in possession of the dwelling or residence. [L 1982, c 123, pt of §2]



§586-8 - Right to apply for relief.

[§586-8]  Right to apply for relief.  (a)  A person's right to apply for relief shall not be affected by the person's leaving the residence or household to avoid abuse.

(b)  The court shall not require security or bond of any party unless it deems [it] necessary in exceptional cases. [L 1982, c 123, pt of §2]



§586-9 - Modification of order.

§586-9  Modification of order.  Upon application, notice to all parties, and hearing, the court may modify the terms of an existing order for protection.  The court may deny, without hearing, a motion to dismiss or to modify the terms of an existing order for protection if the motion, on its face, does not allege facts sufficient to establish a material change in the circumstances of the parties since the issuance or last modification of the order. [L 1982, c 123, pt of §2; am L 2001, c 212, §1]



§586-10 - Copy to law enforcement agency.

§586-10  Copy to law enforcement agency.  (a)  Any order for protection granted pursuant to this chapter shall be transmitted by the clerk of the court within twenty-four hours to the appropriate county police department.

(b)  Each county police department shall make available to other law enforcement officers in the same county, through a system for verification, information as to the existence and status of any order for protection issued pursuant to this chapter. [L 1982, c 123, pt of §2; am L 2000, c 186, §5]

Case Notes

Pursuant to this chapter, absent special circumstances, the family court should not be involved in any stage of the prosecution of an allegation of a knowing or intentional violation of a protective order by an adult person, including the stage where the allegations are referred to the police or the prosecutor, other than to simply advise interested parties that the proper place to present such allegations is to the police or the prosecutor, not to the family court.  99 H. 363 (App.), 55 P.3d 856.



§586-10.5 - Reports by the department of human services; court responsibilities.

§586-10.5  Reports by the department of human services; court responsibilities.  In cases where there are allegations of domestic abuse involving a family or household member who is a minor or an incapacitated person as defined in section 560:5-102, the employee or appropriate nonjudicial agency designated by the family court to assist the petitioner shall report the matter to the department of human services, as required under chapters 350 and 587, and shall further notify the department of the granting of the temporary restraining order and of the hearing date.  The department of human services shall provide the family court with a written report on the disposition of the referral.  The court shall file the report and mail it to the petitioner and respondent at least two working days before the hearing date, if possible.  If circumstances prevent the mailing of the report as required in this section, the court shall provide copies of the report to the petitioner and respondent at the hearing.  The report shall be noted in the order dismissing the petition or granting the restraining order. [L 1987, c 315, §7; am L 1988, c 141, §58; am L 1991, c 141, §3; am L 2000, c 186, §6; am L 2004, c 161, §32; am L 2007, c 108, §1]



§586-11 - Violation of an order for protection.

§586-11  Violation of an order for protection.  (a)  [Repeal and reenactment on July 1, 2010.  L 2009, c 11, §19.]  Whenever an order for protection is granted pursuant to this chapter, a respondent or person to be restrained who knowingly or intentionally violates the order for protection is guilty of a misdemeanor.  A person convicted under this subsection shall undergo domestic violence intervention at any available domestic violence program as ordered by the court.  The court additionally shall sentence a person convicted under this subsection as follows:

(1)  For a first conviction for violation of the order for protection:

(A)  That is in the nature of non-domestic abuse, the person may be sentenced to a jail sentence of forty-eight hours and be fined not more than $150; provided that the court shall not sentence a defendant to pay a fine unless the defendant is or will be able to pay the fine;

(B)  That is in the nature of domestic abuse, the person shall be sentenced to a mandatory minimum jail sentence of not less than forty-eight hours and be fined not less than $150 nor more than $500; provided that the court shall not sentence a defendant to pay a fine unless the defendant is or will be able to pay the fine;

(2)  For a second conviction for violation of the order for protection:

(A)  That is in the nature of non-domestic abuse, and occurs after a first conviction for violation of the same order that was in the nature of non-domestic abuse, the person shall be sentenced to a mandatory minimum jail sentence of not less than forty-eight hours and be fined not more than $250; provided that the court shall not sentence a defendant to pay a fine unless the defendant is or will be able to pay the fine;

(B)  That is in the nature of domestic abuse, and occurs after a first conviction for violation of the same order that was in the nature of domestic abuse, the person shall be sentenced to a mandatory minimum jail sentence of not less than thirty days and be fined not less than $250 nor more than $1,000; provided that the court shall not sentence a defendant to pay a fine unless the defendant is or will be able to pay the fine;

(C)  That is in the nature of non-domestic abuse, and occurs after a first conviction for violation of the same order that was in the nature of domestic abuse, the person shall be sentenced to a mandatory minimum jail sentence of not less than forty-eight hours and be fined not more than $250; provided that the court shall not sentence a defendant to pay a fine unless the defendant is or will be able to pay the fine;

(D)  That is in the nature of domestic abuse, and occurs after a first conviction for violation of the same order that is in the nature of non-domestic abuse, the person shall be sentenced to a mandatory minimum jail sentence of not less than forty-eight hours and be fined not more than $150; provided that the court shall not sentence a defendant to pay a fine unless the defendant is or will be able to pay the fine;

(3)  For any subsequent violation that occurs after a second conviction for violation of the same order for protection, the person shall be sentenced to a mandatory minimum jail sentence of not less than thirty days and be fined not less than $250 nor more than $1,000; provided that the court shall not sentence a defendant to pay a fine unless the defendant is or will be able to pay the fine.

Upon conviction and sentencing of the defendant, the court shall order that the defendant immediately be incarcerated to serve the mandatory minimum sentence imposed; provided that the defendant may be admitted to bail pending appeal pursuant to chapter 804.  The court may stay the imposition of the sentence if special circumstances exist.

The court may suspend any jail sentence under subparagraphs (1)(A) and (2)(C), upon condition that the defendant remain alcohol and drug-free, conviction-free, or complete court-ordered assessments or intervention.  Nothing in this subsection shall be construed as limiting the discretion of the judge to impose additional sanctions authorized in sentencing for a misdemeanor offense.  All remedies for the enforcement of judgments shall apply to this chapter.

If the court finds that the defendant has knowledge of the location of any protected party's residence, place of employment, or school, in addition to any other penalties provided in this subsection, the court may, as a condition of probation, prohibit contact with the protected party through the establishment of court-defined geographic exclusion zones, including the areas in and around the protected party's residence, place of employment, or school, and order that the defendant wear a global positioning satellite tracking device designed to transmit and record the defendant's location data.  If the defendant enters a court-defined geographic exclusion zone, the defendant's location data shall be immediately transmitted to the protected party and to the police through any appropriate means, including the telephone, an electronic beeper, or a paging device.  The global positioning satellite tracking device and its tracking shall be administered by the court.  If a court finds that the defendant has entered a geographic exclusion zone, the court shall revoke the probation and the defendant shall be fined, imprisoned, or both, as provided in this subsection.  Based on the defendant's ability to pay, the court may also order the defendant to pay the monthly costs or portion thereof for monitoring by the global positioning satellite tracking system.

(b)  Any fines collected pursuant to subsection (a) shall be deposited into the spouse and child abuse special account established under section 601-3.6. [L 1982, c 123, pt of §2; am L 1992, c 290, §6; am L 1993, c 229, §1; am L 1999, c 200, §2; am L 2008, c 180, §§2, 6]

Case Notes

Family court's dismissal of petition alleging misdemeanor under section upheld where, under §586-6, defendant not personally served with protective order and not present at hearing at which order issued, despite defendant's actual knowledge of order.  72 H. 493, 824 P.2d 106.

Allegations in its bill of particulars, to which the State's proof was limited, that defendant argued with wife about visitation at wife's residence, was insufficient to constitute a violation of this section, where order of protection allowed limited contact with defendant's wife for the purpose of visitation.  92 H. 449 (App.), 992 P.2d 718.

Pursuant to this chapter, absent special circumstances, the family court should not be involved in any stage of the prosecution of an allegation of a knowing or intentional violation of a protective order by an adult person, including the stage where the allegations are referred to the police or the prosecutor, other than to simply advise interested parties that the proper place to present such allegations is to the police or the prosecutor, not to the family court.  99 H. 363 (App.), 55 P.3d 856.

When defendant knowingly contacted wife to discuss a topic other than visitation, defendant violated this section.  105 H. 274 (App.), 96 P.3d 603.



§586-21 - Foreign protective orders.

PART II.  FOREIGN PROTECTIVE ORDERS

[§586-21]  Foreign protective orders.  Any valid protective order, as defined in 18 U.S.C. §2266, issued by a court or tribunal of another state, tribe, or territory of the United States shall be accorded full faith and credit by the courts of this State and shall be enforced as if it were an order issued in this State. [L 2000, c 186, pt of §7]



§586-22 - Valid protective order.

[§586-22]  Valid protective order.  (a)  A protective order issued by another state, tribe, or territory shall be considered valid if:

(1)  The issuing court or tribunal had jurisdiction over the parties and matter under the laws of the state, tribe, or territory; and

(2)  The respondent received notice and an opportunity to be heard before the foreign protective order was issued; provided that, in the case of an ex parte order, notice and opportunity to be heard were provided within a reasonable period of time, sufficient to protect the respondent's right to due process.

(b)  Failure to provide reasonable notice and opportunity to be heard shall be an affirmative defense to any charge or process filed seeking enforcement of an out-of-state protective order. [L 2000, c 186, pt of §7]



§586-23 - Filing of foreign protective order.

[§586-23  Filing of foreign protective order.]  A certified copy of a foreign protective order, accompanied by a sworn affidavit that the order remains in effect and has not been vacated or modified, may be filed with the court; provided that no filing fee shall be required.  Filing of a foreign protective order with the court shall not be required for enforcement of the foreign protective order in this State. [L 2000, c 186, pt of §7]



§586-24 - Enforcement of foreign protective orders.

[§586-24]  Enforcement of foreign protective orders.  (a)  A law enforcement officer shall enforce a foreign protective order that appears to be authentic on its face.  For purposes of this section, "authentic on its face" means the protective order contains the names of both parties and remains in effect.

(b)  If a paper copy of the order is unavailable and the officer verifies the existence and status of the order through a national or state centralized registry for protective orders or through communication with appropriate authorities in the issuing state, tribe, or territory, the officer shall enforce the order.

(c)  A law enforcement officer shall make an arrest for a violation of a foreign protective order in the same manner as for violations of protective orders issued in this State. [L 2000, c 186, pt of §7]



§586-25 - Good faith immunity.

§586-25  Good faith immunity.  Any law enforcement officer acting in good faith shall be immune from civil or criminal liability in any action arising in connection with enforcement of a valid foreign protective order or a foreign protective order that appears to be authentic on its face pursuant to this part. [L 2000, c 186, pt of §7; am L 2002, c 11, §1]



§586-26 - Penalties.

[§586-26]  Penalties.  Any violation of a foreign protective order entitled to full faith and credit under this part is a misdemeanor.  The court shall sentence a person convicted under this section as follows:

(1)  For a first conviction for violation of the protective order, the person shall serve a mandatory minimum jail sentence of forty-eight hours but not more than thirty days and be fined not less than $150 nor more than $500; provided that the court shall not sentence a defendant to pay a fine unless the defendant is or will be able to pay the fine; and

(2)  For a second and any subsequent conviction for violation of the protective order, the person shall serve a mandatory minimum jail sentence of thirty days and be fined not less than $250 nor more than $1,000; provided that the court shall not sentence a defendant to pay a fine unless the defendant is or will be able to pay the fine.

Upon conviction and sentencing of the defendant, the court shall order that the defendant immediately be incarcerated to serve the mandatory minimum sentence imposed; provided that the defendant may be admitted to bail pending appeal pursuant to chapter 804.  The court may stay the imposition of the sentence if special circumstances exist. [L 2000, c 186, pt of §7]






CHAPTER 587 - CHILD PROTECTIVE ACT

§587-0001

PART I.  PURPOSE, CONSTRUCTION, DEFINITIONS

§587-1   Purpose; construction.  This chapter creates within the jurisdiction of the family court a child protective act to make paramount the safety and health of children who have been harmed or are in life circumstances that threaten harm.  Furthermore, this chapter makes provisions for the service, treatment, and permanent plans for these children and their families.

The legislature finds that children deserve and require competent, responsible parenting and safe, secure, loving, and nurturing homes.  The legislature finds that children who have been harmed or are threatened with harm are less likely than other children to realize their full educational, vocational, and emotional potential, and become law-abiding, productive, self-sufficient citizens, and are more likely to become involved with the mental health system, the juvenile justice system, or the criminal justice system, as well as become an economic burden on the State.  The legislature finds that prompt identification, reporting, investigation, services, treatment, adjudication, and disposition of cases involving children who have been harmed or are threatened with harm are in the children's, their families', and society's best interests because the children are defenseless, exploitable, and vulnerable.  The legislature recognizes that many relatives are willing and able to provide a nurturing and safe placement for children who have been harmed or are threatened with harm.

The policy and purpose of this chapter is to provide children with prompt and ample protection from the harms detailed herein, with an opportunity for timely reconciliation with their families if the families can provide safe family homes, and with timely and appropriate service or permanent plans to ensure the safety of the child so they may develop and mature into responsible, self-sufficient, law-abiding citizens.  The service plan shall effectuate the child's remaining in the family home, when the family home can be immediately made safe with services, or the child's returning to a safe family home.  The service plan shall be carefully formulated with the family in a timely manner.  Every reasonable opportunity should be provided to help the child's legal custodian to succeed in remedying the problems that put the child at substantial risk of being harmed in the family home.  Each appropriate resource, public and private, family and friend, should be considered and used to maximize the legal custodian's potential for providing a safe family home for the child.  Full and careful consideration shall be given to the religious, cultural, and ethnic values of the child's legal custodian when service plans are being discussed and formulated.  Where the court has determined, by clear and convincing evidence, that the child cannot be returned to a safe family home, the child shall be permanently placed in a timely manner.

The department's child protective services provided under this chapter shall make every reasonable effort to be open, accessible, and communicative to the persons affected in any manner by a child protective proceeding; provided that the safety and best interests of the child under this chapter shall not be endangered in the process.

This chapter shall be liberally construed to serve the best interests of the children and the purposes set out in this chapter. [L 1983, c 171, pt of §1; am L 1986, c 316, §1; am L 1992, c 190, §5; am L 1998, c 134, §6; am L 2008, c 199, §3]

Note

Authority of governor to modify chapter.  L 1983, c 171, §6.

Case Notes

Legislature stated clear preference for keeping families together if possible; department's failure to provide relative caretakers with foster board payments paid to non-relative caretakers discouraged relatives from becoming caretakers.  73 H. 15, 827 P.2d 1144.

On issue of whether court's allowance of withdrawal of consent to adoption under §578-2(f) will be for the child's best interest, §571-46(1) and this section do not apply.  85 H. 165 (App.), 938 P.2d 1184.



§587-2 - Definitions.

§587-2  Definitions.  When used in this chapter, unless the context otherwise requires:

"Abandoned infant" means a child who is three years old or younger and:

(1)  Whose parent or parents, as applicable, regardless of any incidental contact or communication with the child, have demonstrated an extreme disinterest or lack of commitment for assuming parental responsibility for the child;

(2)  Whose parent's or parents', as applicable, identity or whereabouts have been unknown to the caretaker for no less than sixty days, and reasonable efforts have been made to identify or locate the parent or parents; or

(3)  Whose presumed or alleged nonadjudicated father has failed to assert a claim or interest as a parent for no less than sixty days if he has knowledge of the birth of the child and that he is the presumed or alleged father, and whose mother also falls under paragraph (1) or (2).

"Adjudication hearing" means a hearing held pursuant to section 587-63.

"Aggravated circumstances" means that:

(1)  The parent has committed, or has aided or abetted, attempted, conspired, or solicited to commit murder or voluntary manslaughter of another child of the parent;

(2)  The parent has committed a felony assault that results in serious bodily injury to the child or another child of the parent;

(3)  The parental rights have been judicially terminated or divested regarding a sibling;

(4)  The parent has tortured the child;

(5)  The child is an abandoned infant; or

(6)  A court has made a determination regarding a sibling under section 587-73(a) of the presence of the situation described under section 587-73(a)(1) and (2).

"Authorized agency" means the department or other public or private agency, a person, organization, corporation, and benevolent society or association which is licensed or approved by the department or the court to receive children for control, care, maintenance, or placement.

"Child" means a person who is born alive and is less than eighteen years of age.

"Child protective proceeding" means any action, hearing, or other civil proceeding before the court under this chapter.

"Clear and convincing evidence" means that measure or degree of proof which will produce in the mind of the trier of fact a firm belief or conviction as to the truth of the allegations sought to be established.  This measure falls between the preponderance standard of typical civil cases and the beyond-a-reasonable-doubt standard of criminal cases.

"Court" means one of the family courts established pursuant to the family court act.

"Criminal history record check" means an examination of an individual's criminal history record through fingerprint analysis or name inquiry into state and national criminal history record files, including, but not limited to, the files of the Hawaii criminal justice data center; provided that the information obtained shall be used exclusively for purposes under this chapter and shall be subject to applicable federal laws and regulations.

"Department" means the department of human services and its authorized representatives.

"Disposition hearing" means a hearing held pursuant to section 587-71.

"Family" means each legal parent, the natural mother, the natural father, the adjudicated, presumed, or concerned natural father as defined under section 578-2, each parent's spouse, or former spouses, each sibling or person related by consanguinity or marriage, each person residing in the same dwelling unit, and any other person who or legal entity which is a child's legal or physical custodian or guardian, or who is otherwise responsible for the child's care, other than an authorized agency which assumes such a legal status or relationship with the child under this chapter.

"Family home" means the home of the child's legal custodian where there is the provision of care for the child's physical and psychological health and welfare.

"Family supervision" means the legal status created pursuant to this section, section 587-21(b)(2), or by an order of court after the court has determined that the child is presently in the legal or permanent custody of a family which is willing and able, with the assistance of a service plan, to provide the child with a safe family home.  Family supervision vests in an authorized agency the following duties and rights, subject to such restriction as the court deems to be in the best interests of the child:

(1)  To monitor and supervise the child and the child's family members who are parties, including, but not limited to, reasonable access to each of the family members who are parties, and into the child's family home; and

(2)  To have authority to place the child in foster care and thereby automatically assume temporary foster custody or foster custody of the child.  Upon placement, the authorized agency shall immediately notify the court.  Upon notification, the court shall set the case for a temporary foster custody hearing within three working days or, if jurisdiction has been established, a disposition or a review hearing within ten working days of the child's placement, unless the court deems a later date to be in the best interests of the child.

An authorized agency shall not be liable to third persons for acts of the child solely by reason of its possessing the status of temporary family supervision or family supervision in relation to the child.

"Foster care" means a residence designated as suitable by an authorized agency or the court to provide twenty-four hour out of family home, substitute care for the child.

"Foster custody" means the legal status created pursuant to this section, section 587-21(b)(2), or by an order of court after the court has determined that the child's family is not presently willing and able to provide the child with a safe family home, even with the assistance of a service plan.

(1)  Foster custody vests in a foster custodian the following duties and rights:

(A)  To determine where and with whom the child shall be placed in foster care; provided that the child shall not be placed in foster care outside the State without prior order of the court; provided further that, subsequent to the temporary foster custody hearing, unless otherwise ordered by the court, the temporary foster custodian or the foster custodian may permit the child to resume residence with the family from which the child was removed after providing prior written notice to the court and to all parties, which notice shall state that there is no objection of any party to the return; and upon the return of the child to the family, temporary foster custody, or foster custody automatically shall be revoked and the child and the child's family members who are parties shall be under the temporary family supervision or the family supervision of the former temporary foster custodian or foster custodian;

(B)  To assure that the child is provided in a timely manner with adequate food, clothing, shelter, psychological care, physical care, medical care, supervision, and other necessities;

(C)  To monitor the provision to the child of appropriate education;

(D)  To provide all consents which are required for the child's physical or psychological health or welfare, including, but not limited to, ordinary medical, dental, psychiatric, psychological, educational, employment, recreational, or social needs; and to provide all consents for any other medical or psychological care or treatment, including, but not limited to, surgery, if the care or treatment is deemed by two physicians or two psychologists, whomever is appropriate, licensed or authorized to practice in this State to be necessary for the child's physical or psychological health or welfare, and the persons who are otherwise authorized to provide the consent are unable or have refused to consent to the care or treatment;

(E)  To provide consent to the recording of a statement pursuant to section 587-43; and

(F)  To provide the court with information concerning the child that the court may require at any time.

(2)  The court, in its discretion, may vest foster custody of a child in any authorized agency or subsequent authorized agencies, in the child's best interests; provided that the rights and duties which are so assumed by an authorized agency shall supersede the rights and duties of any legal or permanent custodian of the child, other than as is provided in paragraph (4).

(3)  An authorized agency shall not be liable to third persons for the acts of the child solely by reason of the agency's status as temporary foster custodian or foster custodian of the child.

(4)  Unless otherwise ordered by the court, a child's family member shall retain the following rights and responsibilities after a transfer of temporary foster custody or foster custody, to the extent that the family member possessed the rights and responsibilities prior to the transfer of temporary foster custody or foster custody, to wit:  the right of reasonable supervised or unsupervised visitation at the discretion of the authorized agency; the right to consent to adoption, to marriage, or to major medical or psychological care or treatment, except as provided in paragraph (1)(D); and the continuing responsibility for support of the child, including, but not limited to, repayment for the cost of any and all care, treatment, or any other service supplied or provided by the temporary foster custodian, the foster custodian, or the court for the child's benefit.

"Guardian ad litem" means a person appointed by the court under section 587-34 whose role is to protect and promote the needs and interests of the child or a party.

"Hanai relative" means an adult other than a blood relative who performs or has performed a substantial role in the  upbringing or material support of a child, as attested to by the written or oral designation of the child or of another person, including other relatives of the child, as deemed credible by the court or the department.

"Harm" to a child's physical or psychological health or welfare occurs in a case where there exists evidence of injury, including, but not limited to:

(1)  Any case where the child exhibits evidence of:

(A)  Substantial or multiple skin bruising or any other internal bleeding,

(B)  Any injury to skin causing substantial bleeding,

(C)  Malnutrition,

(D)  Failure to thrive,

(E)  Burn or burns,

(F)  Poisoning,

(G)  Fracture of any bone,

(H)  Subdural hematoma,

(I)  Soft tissue swelling,

(J)  Extreme pain,

(K)  Extreme mental distress,

(L)  Gross degradation, or

(M)  Death, and

the injury is not justifiably explained, or where the history given concerning the condition or death is at variance with the degree or type of the condition or death, or circumstances indicate that the condition or death may not be the product of an accidental occurrence;

(2)  Any case where the child has been the victim of sexual contact or conduct, including, but not limited to, rape, sodomy, molestation, sexual fondling, incest, prostitution; obscene or pornographic photographing, filming, or depiction; or other similar forms of sexual exploitation;

(3)  Any case where there exists injury to the psychological capacity of a child as is evidenced by a substantial impairment in the child's ability to function;

(4)  Any case where the child is not provided in a timely manner with adequate food, clothing, shelter, psychological care, physical care, medical care, or supervision; or

(5)  Any case where the child is provided with dangerous, harmful, or detrimental drugs as defined by section 712-1240; however, this paragraph shall not apply to a child's family who provide the drugs to the child pursuant to the direction or prescription of a practitioner, as defined in section 712-1240.

"Imminent harm" means that there exists reasonable cause to believe that harm to the child will occur or reoccur within the next ninety days with due consideration being given to the age of the child and to the safe family home guidelines, as set forth in section 587-25.

"Ohana conference" means a family-focused, strength-based meeting facilitated by trained community facilitators designed to build and strengthen the network of protection of the extended family and the community for the child.  Ohana conferences include extended family members and other important people in the child's life and rely on them to participate in making plans and decisions.  The purpose of the ohana conference is to establish a plan that provides for the safety and permanency needs of the child.

"Party" means an authorized agency, the child, the child's family member or members who are required to be summoned pursuant to section 587-32(a), any other member of the child's family, or any other person who is alleged in the petition filed under this chapter or who is subsequently determined at any child protective proceeding to be encouraging, causing, or contributing to the acts or conditions which bring the child within this chapter, and who has been duly served with a summons and a copy of the petition filed under this chapter; provided that the court may limit a party's right to participate in any child protective proceeding if the court deems such limitation of such party's participation to be consistent with the best interests of the child and such party is not a family member who is required to be summoned pursuant to section 587-32(a), except as provided in section 587-73(b)(1)(D).

"Permanent custody" means the legal status created under this chapter by order of the court after the court has considered the criteria set forth in section 587-73(a) or (e) and determined by clear and convincing evidence that it is in the best interests of the child to order a permanent plan concerning the child.

(1)  Permanent custody divests from each legal custodian and family member who has been summoned pursuant to section 587-32(a), and vests in a permanent custodian, each of the parental and custodial duties and rights of a legal custodian and family member, including, but not limited to, the following:

(A)  To determine where and with whom the child shall live; provided that the child shall not be placed outside the State without prior order of the court;

(B)  To assure that the child is provided in a timely manner with adequate food, clothing, shelter, psychological care, physical care, medical care, supervision, and other necessities;

(C)  To monitor the provision to the child of appropriate education;

(D)  To provide all consents that are required for the child's physical or psychological health or welfare, including, but not limited to, medical, dental, psychiatric, psychological, educational, employment, recreational, or social needs; and to provide all consents for any other medical or psychological care or treatment, including, but not limited to, surgery;

(E)  To provide consent to adoption, change of name pursuant to section 574-5, or to marriage;

(F)  To provide the court with information concerning the child that the court may require at any time, and to submit written reports to the court stating the then-current situation and other significant information concerning the child at intervals not to exceed one year, unless otherwise ordered by the court; and

(G)  If the child resides without the home of the permanent custodian for a period of seven consecutive days, to submit a written report to the court stating the then-current situation of the child on or before the tenth consecutive day or the next working day after the date;

(2)  Unless otherwise ordered by the court, a child's family member shall retain, to the extent that the family member possessed the responsibility prior to the transfer of permanent custody, the continuing responsibility for support of the child, including, but not limited to, repayment for the cost of any and all care, treatment, or any other service supplied or provided by the permanent custodian, any subsequent permanent custodian, other authorized agency, or the court for the child's benefit;

(3)  A family member may be permitted visitation with the child at the discretion of the permanent custodian; provided that the exercise of such discretion may be reviewed by the court and the court may order that a family member be permitted such visitation as is in the best interests of the child;

(4)  An order of permanent custody entered under this chapter shall not operate to terminate the mutual rights of inheritance of the child and the child's family members or any other benefit to which the child may be entitled, unless and until the child has been legally adopted;

(5)  The court, in its discretion, may vest permanent custody of a child in an authorized agency or in subsequent authorized agencies as is deemed to be in the best interests of the child;

(6)  If the department receives a report that the child has been harmed or is subject to threatened harm by the acts or omissions of the permanent custodian or custodians of the child, the department may automatically assume either family supervision over the child and the child's permanent custodian or foster custody of the child; provided that, in any event, the department shall immediately notify the court and the court shall set the case for a permanent plan review hearing within ten working days, unless the court deems a later date to be in the best interests of the child; and

(7)  An authorized agency shall not be liable to third party persons for the acts of the child solely by reason of the agency's status as permanent custodian of the child.

"Permanent plan" means a specific written plan prepared pursuant to section 587-27.

"Permanent plan hearing" means a hearing held pursuant to section 587-73.

"Permanent plan review hearing" means any hearing, subsequent to a court ordered permanent plan, held pursuant to section 587-73(b).

"Police officer" means a person employed by any county in this State to enforce the laws and ordinances for preserving the peace, safety, and good order of the community or an employee authorized by the director of public safety under section 329-51 or 353C-4 to exercise the powers of this chapter.

"Preponderance of evidence" means evidence which as a whole shows that the fact sought to be proved is more probable than not.

"Protective custody" means the legal status of a child whose physical custody is retained by a police officer under this chapter in order to protect such child from imminent harm.

"Reasonable cause to believe" means reasonably trustworthy evidence which would cause a reasonable person of average caution to believe.

"Review hearing" means any hearing held pursuant to section 587-72.

"Relative" means a person related by blood or adoption, or a hanai relative, as defined in this chapter, who is willing and able to safely provide support to the child and the family, as determined by the court or the department.

"Safe family home guidelines" means the guidelines set forth in section 587-25.

"Service plan" means a specific written plan prepared pursuant to section 587-26.

"Temporary family supervision" means a legal status created under this chapter pursuant to an order of the court whereby the department assumes the duties and rights of family supervision over a child and the child's family members who are parties prior to a determination at a disposition proceeding.

"Temporary foster custody" means a legal status created under this chapter with or without order of the court whereby the department assumes the duties and rights of a foster custodian over a child.

"Temporary foster custody hearing" means a hearing held pursuant to section 587-53.

"Threatened harm" means any reasonably foreseeable substantial risk of harm to a child with due consideration being given to the age of the child and to the safe family home guidelines, as set forth in section 587-25. [L 1983, c 171, pt of §1; am L 1986, c 316, §2; am L 1987, c 339, §4; am L 1992, c 190, §6; am L 1998, c 134, §3; am L 1999, c 153, §1; am L 2001, c 51, §1; am L 2006, c 159, §2; am L 2007, c 106, §1; am L 2008, c 199, §2]

Note

Subsection (e) of section 587-73 referred to in the definition of "permanent custody" was deleted by L 2000, c 78, §1.

Case Notes

Department's rules implementing foster custody obligations of section were contrary to statutory purpose; section does not relieve department of duty to provide for needs of children taken into custody on basis of their relationship to foster parents.  73 H. 15, 827 P.2d 1144.

Responsibility of department of human services discussed, where family court erred in concluding that adoption agreement, which allowed termination of foster board payments prior to completion of adoption process, violated public policy.  74 H. 409, 849 P.2d 55.

Although child's failure to exhaust administrative remedies available under the federal Individuals with Disabilities Education Act precluded family court from ordering health department to pay for child's mental health services, child's status as "ward of the state" created an independent state basis that obligated the State to pay, which the human services department, as child's co-custodian, was ultimately accountable for.  96 H. 272, 30 P.3d 878.

In light of this section and the permanent plan objective to "maintain the relationship between the children and their birth family", parents correctly contended that family court should have granted their leave to intervene, and family court abused its discretion by denying parents the opportunity to present evidence to show that visitation was in the best interests of the children.  109 H. 399, 126 P.3d 1086.

As foster guardian of a minor child, the State may remove child from foster caretakers and place child with adoptive family without necessity of family court approval and without regard to fitness or stability of foster caretakers.  7 H. App. 547, 784 P.2d 873.

As permanent custodian's "duties and rights of a legal custodian and family member" are subject to the ultimate control of the family court, court did not abuse discretion when it ordered that children not be removed from current foster family placements without prior court approval.  103 H. 130 (App.), 80 P.3d 20.



§587-3 - Foster children; guiding principles.

[§587-3]  Foster children; guiding principles.  (a)  The department, as foster or permanent custodian, shall abide by the following guiding principles and shall ensure that foster children:

(1)  Live in a safe and healthy home, free from physical, psychological, sexual, and other abuse;

(2)  Have adequate:

(A)  Food that is nutritious and healthy;

(B)  Clothing;

(C)  Medical, dental and orthodontic, and corrective vision care; and

(D)  Mental health services;

(3)  Have supervised in-person contact and telephone or mail correspondence with the child's parents and siblings while the child is in foster care unless prohibited by court order;

(4)  Have direct contact with a social worker, guardian ad litem, and probation officer;

(5)  May freely exercise their own religious beliefs, including refusal to attend any religious activities and services;

(6)  Have a personal bank account and assistance managing their personal income, consistent with the child's age and development, unless prohibited due to safety or health concerns;

(7)  Have the right to attend school and participate in appropriate extracurricular activities, and, if a child is moved during a school year, complete the school year at the same school, if practicable; and

(8)  Are provided with life skills training and a transition plan starting at age twelve to provide adequate transitioning for children aging out of the foster care system.  The department shall provide written information to all foster children twelve years of age or older and their foster parents about available independent living programs, including available foster youth organizations, transitional planning services, and independent living case management programs.

(b)  The family court may issue any necessary orders, sua sponte or upon appropriate motion, to the department of education, department of human services, or department of health to ensure adherence to the guiding principles enumerated in subsection (a). [L 2008, c 183, §1]



§587-11 - Jurisdiction.

PART II.  JURISDICTION

§587-11  Jurisdiction.  Pursuant to [section] 571-11(9), the court shall have exclusive original jurisdiction in a child protective proceeding concerning any child who was or is found within the State at the time the facts and circumstances occurred, are discovered, or are reported to the department, which facts and circumstances constitute the basis for the finding that the child is a child whose physical or psychological health or welfare is subject to imminent harm, has been harmed, or is subject to threatened harm by the acts or omissions of the child's family. [L 1983, c 171, pt of §1; am L 1986, c 316, §3; am L 1992, c 190, §7]

Case Notes

Cited, where plaintiffs sought reimbursement of legal fees expended during proceedings initiated pursuant to the Hawaii Child Protective Act, prior to the initiation of any Individuals with Disabilities Education Act (20 U.S.C. §1400 et seq.) proceedings and argued that the federal court had jurisdiction to hear their claim for attorneys' fees under 20 U.S.C. §1415(i)(3)(B);  plaintiffs' complaint was dismissed for lack of subject matter jurisdiction.  374 F. Supp. 2d 886.

In the context of Child Protective Act proceedings involving parents neither resident nor domiciled in Hawaii, personal jurisdiction may not be exercised over a parent pursuant to this section to terminate their parental rights unless due process requirements are satisfied.  83 H. 367, 926 P.2d 1290.

As claim that health department was legally obligated to pay for child's services at private residential treatment center arose under the federal Individuals with Disabilities Education Act and child did not pursue the remedies available under the federal act to establish health department's obligation to pay for the services, family court lacked jurisdiction to order the department to pay for the services.  96 H. 272, 30 P.3d 878.

The harm to the children and threatened harm to them within the State, along with father's related in-state conduct, were sufficient to support subject matter jurisdiction and the resulting order granting foster custody to the State.  99 H. 522, 57 P.3d 447.



§587-12 - Retention of jurisdiction.

§587-12  Retention of jurisdiction.  Except as otherwise provided in this chapter, jurisdiction invoked by the court under this chapter may be retained by it, for the purposes of this chapter, after the child becomes eighteen years of age until the full term for which any order entered expires or until the child becomes nineteen years of age. [L 1983, c 171, pt of §1; ree L 1986, c 316, §4]



§587-13 - Venue.

§587-13  Venue.  A child protective proceeding under this chapter may be originated in the county in which the child is found or resides at the time of the filing of the petition, or in the county in which a member of the child's family having legal custody of the child resides or is domiciled at the time of the filing of the petition. [L 1983, c 171, pt of §1; am L 1986, c 316, §5]



§587-21 - Investigation.

PART III.  PRELIMINARY PROCEDURE PRIOR

TO FILING OF THE PETITION

§587-21  Investigation.  (a)  Upon receiving a report that a child is subject to imminent harm, has been harmed, or is subject to threatened harm, the department shall cause such investigation to be made as it deems to be appropriate.  In conducting the investigation the department may:

(1)  Enlist the cooperation of appropriate law enforcement authorities for phases of the investigation for which they are better equipped, and the law enforcement authority may conduct and provide to the department the results of a criminal history record check concerning an alleged perpetrator of imminent harm, harm, or threatened harm to a child; and

(2)  Interview a child who is the subject of an investigation without the prior approval of and without the presence of the child's family, including temporarily assuming protective custody of the child for the purpose of conducting the interview, if the action is deemed necessary and appropriate under the circumstances by the department and a police officer.

(b)  Upon satisfying itself as to the course of action that should be pursued to best accord with the purpose of this chapter, the department shall:

(1)  Resolve the matter in an informal fashion appropriate under the circumstances;

(2)  Seek to enter into a service plan, without filing a petition in court, with members of the child's family and other authorized agency as the department deems necessary to the success of the service plan, including the member or members of the child's family who have legal custody of the child.  The service plan may include an agreement with the child's family to voluntarily place the child in the foster custody of the department or other authorized agency, provided that placement preference shall be given to an appropriate relative identified by the department, or to place the child and the necessary members of the child's family under the family supervision of the department or other authorized agency; provided further that if a service plan is not successfully completed within six months, the department shall file a petition or ensure that a petition is filed by another appropriate authorized agency in court under this chapter and the case shall be reviewed as is required by federal law;

(3)  Assume temporary foster custody of the child pursuant to section 587-24(a) and file a petition with the court under this chapter within three working days, excluding Saturdays, Sundays, and holidays, after the date of the department's assumption of temporary foster custody of the child; provided that placement preference shall be given to an appropriate relative identified by the department; or

(4)  File a petition or ensure that a petition is filed by another appropriate authorized agency in court under this chapter. [L 1983, c 171, pt of §1; am L 1986, c 316, §6; am L 1992, c 190, §8; am L 1998, c 134, §7; am L 2008, c 199, §4]

Case Notes

Where child protective service caseworker's seven-day delay in filing a court petition for temporary custody violated state law (pre-1998 amendment), the state law did not clearly establish a federal right at the time caseworker removed appellant's children.  Neither the seven-day delay before obtaining post-deprivation judicial review, nor the seven-day delay before filing a court petition, violated appellant's federal due process rights.  141 F.3d 927.

Based upon statutory and regulatory mandates, the legislature created a duty flowing to children specifically identified to the department of human services as being the subject of suspected abuse; thus, the department had a duty to protect the minor under the circumstances of the case.  117 H. 262, 178 P.3d 538.

The time requirement specified in subsection (b)(3) is not a jurisdictional time requirement.  112 H. 126 (App.), 144 P.3d 574.



§587-22 - Protective custody by police officer without court order.

§587-22  Protective custody by police officer without court order.  (a)  A police officer shall assume protective custody of the child without a court order and without the consent of the child's family regardless of whether the child's family is absent, if in the discretion of the police officer, the child is in such circumstance or condition that the child's continuing in the custody or care of the child's family presents a situation of imminent harm to the child.

A police officer may assume protective custody of the child without a court order and without the consent of the child's family regardless of whether the child's family is absent, if in the discretion of the police officer:

(1)  The child has no legal custodian who is willing and able to provide a safe family home for the child; or

(2)  There is evidence that the parent or legal guardian of the child has subjected the child to harm or threatened harm and that the parent or legal guardian is likely to flee the jurisdiction of the court with the child.

(b)  A police officer who assumes protective custody of a child immediately shall complete transfer of protective custody to the department by presenting physical custody of the child to the department, unless the child is or presently will be admitted to a hospital or similar institution, in which case the police officer immediately shall complete transfer of protective custody to the department by so informing the department and receiving an acknowledgment from the hospital or similar institution that it has been informed that the child is under the temporary foster custody of the department.

(c)  Upon the completion of the transfer of protective custody of a child by a police officer to the department, the department shall automatically assume temporary foster custody of the child. [L 1983, c 171, pt of §1; am L 1986, c 316, §7; am L 1999, c 271, §6]



§587-23 - Authorization for color photographs, x-rays, and radiological or other diagnostic examination.

§587-23  Authorization for color photographs, x-rays, and radiological or other diagnostic examination.  (a)  Any child health professional or paraprofessional, physician licensed or authorized to practice medicine in this State, licensed physician assistant, registered nurse or licensed practical nurse, hospital or similar institution's personnel engaged in the admission, examination, care, or treatment of patients, medical examiner, coroner, social worker, or police officer, who has before the person a child whom the person reasonably believes has been harmed, shall make every good faith effort to take or cause to be taken color photographs of the areas of trauma visible on the child.  If medically indicated, the person may take or cause to be taken x-rays of the child or cause a radiological or other diagnostic examination to be performed on the child.

(b)  Color photographs, x-rays, radiological, or other diagnostic examination reports which show evidence of imminent harm, harm, or threatened harm to a child immediately shall be forwarded to the department. [L 1983, c 171, pt of §1; am L 1986, c 316, §8; am L 2009, c 151, §21]



§587-24 - Temporary foster custody without court order.

§587-24  Temporary foster custody without court order.  (a)  When the department receives physical custody of a child from the police pursuant to section 587-22(b), the department shall assume temporary foster custody of a child without an order of the court and without the consent of the child's family regardless of whether the child's family is absent, if in the discretion of the department the child is in such circumstance or condition that the child's continuing in the custody or care of the child's family presents a situation of imminent harm to the child.

(b)  Upon assuming temporary foster custody of a child under this chapter, the department promptly shall make every reasonable effort to inform a legal custodian of the child of the actions taken concerning the child; provided that the department may withhold such information from the child's family concerning the child as, in its discretion, is deemed to be in the best interests of the child.

(c)  Upon assuming temporary foster custody of a child under this chapter, the department shall place the child in emergency foster care, unless the child is admitted to a hospital or similar institution, while it conducts an appropriate investigation; provided that placement preference for emergency foster care shall be given to the appropriate relative identified by the department.  The department and authorized agencies shall make reasonable efforts to identify all relatives within six months of assuming foster custody of the child.

(d)  Any physician licensed or authorized to practice medicine in this State presented with a child who is under the temporary foster custody of the department shall perform such an examination of the child, with or without the consent of the child's family, as is required in order to determine the nature and extent of any imminent harm, harm, or threatened harm to the child.

(e)  Within three working days, excluding Saturdays, Sundays, or holidays, after the date of its assumption of temporary foster custody, the department shall:

(1)  Relinquish its temporary foster custody and return the child to the child's legal custodian and proceed pursuant to section 587-21(b)(1), (2), or (4);

(2)  Continue its assumption of temporary foster custody of the child with the child being voluntarily placed in foster care by the child's legal custodian and proceed pursuant to section 587-21(b)(2) or (4); or

(3)  Continue its assumption of temporary foster custody of the child and proceed pursuant to section 587-21(b)(3). [L 1983, c 171, pt of §1; am L 1986, c 316, §9; am L 1992, c 190, §9; am L 1998, c 134, §8; am L 2008, c 199, §5]

Case Notes

Where child protective service caseworker's seven-day delay in filing a court petition for temporary custody violated state law (pre-1998 amendment), the state law did not clearly establish a federal right at the time caseworker removed appellant's children.  Neither the seven-day delay before obtaining post-deprivation judicial review, nor the seven-day delay before filing a court petition, violated appellant's federal due process rights.  141 F.3d 927.

Children's "rearrest" did not extend deadline for filing petition for temporary custody, thus defendant and department of human services exceeded period allotted for filing petition under this section (pre-1998 amendment) by approximately five days.  949 F. Supp. 1461.

Defendant entitled to qualified immunity because it was not clearly established law at the time that it would violate plaintiff's procedural due process rights to wait seven days to petition family court for order ratifying emergency custody over plaintiff's children.  949 F. Supp. 1461.



§587-24.5 - Relatives; foster placement.

[§587-24.5]  Relatives; foster placement.  The department shall provide an application within fifteen days of an inquiry from a relative to be a foster placement.  If an application to be a foster parent is submitted and denied, the department shall provide the applicant with the specific reasons for the denial and an explanation of the procedures for an administrative appeal. [L 2008, c 199, §1]



§587-25 - Safe family home guidelines.

§587-25  Safe family home guidelines.  (a)  The following guidelines shall be fully considered when determining whether the child's family is willing and able to provide the child with a safe family home:

(1)  The current facts relating to the child which include:

(A)  Age and vulnerability;

(B)  Psychological, medical, and dental needs;

(C)  Peer and family relationships and bonding abilities;

(D)  Developmental growth and schooling;

(E)  Current living situation;

(F)  Fear of being in the family home; and

(G)  Services provided the child;

(2)  The initial and any subsequent reports of harm and threatened harm suffered by the child;

(3)  Date(s) and reason for the child's placement out of the home, description, appropriateness, location of the placement, and who has placement responsibility;

(4)  Historical facts relating to the alleged perpetrator and other appropriate family members who are parties which include:

(A)  Birthplace and family of origin;

(B)  How they were parented;

(C)  Marital/relationship history; and

(D)  Prior involvement in services;

(5)  The results of psychiatric/psychological/developmental evaluations of the child, the alleged perpetrator, and other appropriate family members who are parties;

(6)  Whether there is a history of abusive or assaultive conduct by the child's family or others who have access to the family home;

(7)  Whether there is a history of substance abuse by the child's family or others who have access to the family home;

(8)  Whether the alleged perpetrator(s) has acknowledged and apologized for the harm;

(9)  Whether the non-perpetrator(s) who resides in the family home has demonstrated the ability to protect the child from further harm and to ensure that any current protective orders are enforced;

(10)  Whether there is a support system of extended family, including adoptive and hanai relatives, and friends available to the child's family and what attempts have been made to locate and identify extended family, friends, or both;

(11)  Whether the child's family has demonstrated an understanding and use of the recommended/court ordered services designated to effectuate a safe home for the child;

(12)  Whether the child's family has resolved or can resolve the identified safety issues in the family home within a reasonable period of time;

(13)  Whether the child's family has demonstrated the ability to understand and adequately parent the child especially in the areas of communication, nurturing, child development, perception of the child and meeting the child's physical and emotional needs; and

(14)  Assessment (to include the demonstrated ability of the child's family to provide a safe family home for the child) and recommendation.

(b)  The court shall consider the likelihood that the current situation presented by the guidelines set forth in subsection (a) will continue in the reasonably foreseeable future and the likelihood that the court will receive timely notice of any change or changes in the family's willingness and ability to provide the child with a safe family home. [L 1986, c 316, §10; am L 1992, c 190, §10; am L 2008, c 199, §6]

Cross References

Foster children; guiding principles of department, see §587-3.

Case Notes

Based upon statutory and regulatory mandates, the legislature created a duty flowing to children specifically identified to the department of human services as being the subject of suspected abuse; thus, the department had a duty to protect the minor under the circumstances of the case.  117 H. 262, 178 P.3d 538.



§587-26 - Service plan.

§587-26  Service plan.  (a)  A service plan is a specific written plan prepared by an authorized agency and child's family and presented to such members of the child's family as the appropriate authorized agency deems to be necessary to the success of the plan, including, but not limited to, the member or members of the child's family who have legal custody, guardianship, or permanent custody of the child at the time that the service plan is being formulated or revised under this chapter.

(b)  The service plan should set forth:

(1)  The steps that will be necessary to facilitate the return of the child to a safe family home, if the proposed placement of the child is in foster care under foster custody;

(2)  The steps that will be necessary for the child to remain in a safe family home with the assistance of a service plan, if the proposed placement of the child is in a family home under family supervision; and

(3)  The steps that will be necessary to make the family home a safe family home and to terminate the appropriate authorized agency's intervention into the family and eliminate, if possible, the necessity for the filing of a petition with the court under this chapter.

(c)  The service plan should also include, but not necessarily be limited to:

(1)  The consideration given to the use of ohana conferences for family decision making;

(2)  The specific, measurable, behavioral changes that must be achieved by the parties; the specific services or treatment that the parties will be provided and the specific actions the parties must take or specific responsibilities that the parties must assume; the time frames during which the services will be provided and such actions must be completed and responsibilities must be assumed; provided that, services and assistance should be presented in a manner that does not confuse or overwhelm the parties;

(3)  The specific consequences that may be reasonably anticipated to result from the parties' success or failure in making the family home a safe family home, including, but not limited to, the consequence that, unless the family is willing and able to provide the child with a safe family home within the reasonable period of time specified in the service plan, their respective parental and custodial duties and rights shall be subject to termination by award of permanent custody; and

(4)  Such other terms and conditions as the appropriate authorized agency deems to be necessary to the success of the service plan.

(d)  The service plan should include steps that are structured and presented in a manner which reflects careful consideration and balancing the priority, intensity, and quantity of the services which are needed with the family's ability to benefit from those services.

(e)  After each term and condition of the service plan has been thoroughly explained to and is understood by each member of the child's family whom the appropriate authorized agency deems to be necessary to the success of the service plan, the service plan shall be agreed to and signed by each family member.  Thereafter, a copy of the service plan shall be provided to each family member who signed the service plan.

(f)  If a member of a child's family whom the appropriate authorized agency deems to be necessary to the success of the service plan cannot or does not understand or agree to the terms and conditions set forth in the service plan, the authorized agency shall proceed pursuant to section 587-21(b). [L 1986, c 316, §11; am L 1992, c 190, §11; am L 2001, c 51, §2]



§587-27 - Permanent plan.

§587-27  Permanent plan.  (a)  Permanent plan is a specific written plan, prepared by an appropriate authorized agency, which should set forth:

(1)  A position as to whether the court should order an adoption, guardianship, or permanent custody of the child and specify:

(A)  A reasonable period of time during which the adoption or guardianship may be finalized; provided that the identity of the proposed adoptive parent or parents shall be provided to the court in a separate report which shall be sealed and shall not be released to the parties unless the court deems such release to be in the best interests of the child;

(B)  If adoption is not the plan, a clear and convincing explanation why guardianship is preferable to adoption; or

(C)  If adoption or guardianship is not the plan, a clear and convincing explanation why permanent custody is preferable to guardianship;

(2)  A specific written plan including:

(A)  The goal, as being:  adoption, guardianship, or permanent custody;

(B)  The objectives concerning the child, including, but not limited to, stable placement, education, health, therapy, counseling, birth family (including visitation, if any), culture, and adoption, guardianship, or preparation for independent living; and

(C)  The method or methods for achieving the goal and objectives set forth in subparagraphs (A) and (B);

(3)  All supporting exhibits and written consents or an explanation as to why the exhibits or consents are not available.  Upon good cause shown, the court may waive submission of any supporting exhibit or written consent; and

(4)  Any other information or materials which are necessary to the expeditious facilitation of the permanent plan.

(b)  A permanent plan prepared for a permanent plan review hearing should set forth:

(1)  Progress toward and any proposed revision to the goal and the reason for the revision;

(2)  Progress toward and any proposed revision to the objectives and the reason for the revision; and

(3)  Any proposed revision to the method for achieving the goals and objectives and the reason for the revision. [L 1986, c 316, §12; am L 1992, c 190, §12]



§587-31 - Petition.

PART IV.  PROCEDURE UPON FILING OF THE PETITION

§587-31  Petition.  (a)  A petition invoking the jurisdiction of the court under this chapter shall be filed in the manner provided in this section:

(1)  Petitions shall be entitled "In the Interest of _________________________, born on ____________________" and shall be verified and shall set forth:

(A)  A concise statement of the basis for the allegation of the harm or threatened harm which brings the child within this chapter;

(B)  The name, birthdate, sex, and residence address of the child;

(C)  The names and last known residence addresses of the member or members of the child's family required to be notified pursuant to section 587-32(a), and other persons who are to be made parties to the child protective proceedings at the time of the filing of the petition pursuant to section 587-32(a); and

(D)  Whether the child is under the temporary foster custody of the department in foster care, and, if so, the type and nature of the foster care, the circumstances necessitating the care, and the date the child was placed in the temporary foster custody; and

(2)  The petition shall state when any of the facts required by this section cannot be determined.  The petition may be based on information and belief but in that case the petition shall state the basis of the information and belief.

(b)  The petition shall state that unless the family is willing and able to provide the child with a safe family home, even with the assistance of a service plan, within a reasonable period of time, their respective parental and custodial duties and rights shall be subject to termination.

(c)  The court shall review each petition under this chapter and if, in the discretion of the court, the child is in a circumstance or condition that the child's continuing in the custody or care of the child's family presents a situation of imminent harm to the child, the court shall order that a police officer immediately take the child into protective custody and that the department immediately assume temporary foster custody.

(d)  The court may provide rules concerning the titles, filing, investigation, and the form and content of petitions and other pleadings and proceedings in cases under this chapter, or any other matter arising in child protective proceedings. [L 1983, c 171, pt of §1; am L 1986, c 316, §13; am L 1992, c 190, §13]

Rules of Court

Pleadings, see Hawaii Family Court Rules, part A(III).

Case Notes

Family court had power and discretion to award temporary foster custody of minor to department of human services under subsection (c) where court determined home of minor's father was unsafe.  84 H. 41, 928 P.2d 883.

If family court has information necessary to make a decision on a chapter 587 issue, even in absence of formal petition outlined in this section, court may still exercise its powers under subsection (c).  84 H. 41, 928 P.2d 883.

When family court is concerned about potential abuse of a minor, it may take action under this chapter to promptly address problem, regardless of whether action was initiated under chapter 571 or by way of formal petition under this chapter.  84 H. 41, 928 P.2d 883.

Subsection (a)(1) requirement that a petition be "verified" is satisfied by a declaration under penalty of perjury that the matters therein are "true and correct".  91 H. 166 (App.), 981 P.2d 723.



§587-32 - Summons.

§587-32  Summons.  (a)  After a petition has been filed, the court shall issue a summons requiring a child's family member or members who have legal or physical custody of the child at the time of the filing of the petition to bring the child before the court at the temporary foster custody hearing or on the return date set forth in the summons.  In addition, any legal parent, the natural mother (unless the child has been the subject of an adoption), the adjudicated, presumed, or concerned natural father of the child as defined under section 578-2 (unless the child has been the subject of an adoption), and other persons who are to be parties to the child protective proceeding at the time of the filing of the petition also shall be summoned, in the manner provided in this section.

(b)  A certified copy of the petition shall be attached to each summons.

(c)  The summons shall notify the parties of their right to retain and be represented by counsel.

(d)  The summons shall state:  "YOUR PARENTAL AND CUSTODIAL DUTIES AND RIGHTS CONCERNING THE CHILD OR CHILDREN WHO ARE THE SUBJECT OF THE ATTACHED PETITION MAY BE TERMINATED BY AWARD OF PERMANENT CUSTODY IF YOU FAIL TO APPEAR ON THE DATE SET FORTH IN THIS SUMMONS." [L 1983, c 171, pt of §1; am L 1986, c 316, §14; am L 1992, c 190, §14]

Rules of Court

Summons, see HFCR rule 4.



§587-33 - Service of summons.

§587-33  Service of summons.  (a)  Service of summons shall be made personally by delivery of a certified copy thereof to the person or legal entity summoned; provided that if the party to be served resides outside of the State of Hawaii, service shall be made by registered or certified mail addressed to the last known address or if the court is satisfied that it is impracticable to serve personally the summons provided for in the preceding section, the court may order service by registered or certified mail addressed to the last known address, or by publication thereof, or both.  Service shall be effected at least twenty-four hours prior to the time fixed in the summons for a temporary foster custody hearing or at least forty-eight hours prior to the time fixed in the summons for any other hearing under this chapter, unless the party otherwise was ordered by the court to appear at the hearing.  Personal service of summons required under this chapter shall be made by the sheriff or other authorized person and a return must be made on the summons showing to whom, the date, and time service was made.

(b)  Where the summons cannot be personally served, or where a person served fails to obey the summons, or in any case when it shall be made to appear to the court that the service will be ineffectual, or that the best interests of the child require that the child be brought forthwith into the custody of the court, the court may issue a warrant for such person or child, as well as issuing an order pursuant to section 587-34(d).

(c)  When publication is used, the summons shall be published once a week for four consecutive weeks in a newspaper of general circulation in the county.  The newspaper shall be designated by the court in the order for publication of the summons, and such publication shall have the same force and effect as though such person had been personally served with the summons; provided that the date of the last publication shall be set not less than twenty-one days prior to the return date stated therein. [L 1983, c 171, pt of §1; am L 1986, c 316, §15; am L 1989, c 211, §10; am L 1990, c 281, §11; am L 1992, c 190, §15; am L 1999, c 153, §2]

Revision Note

In subsection (b), "587-34(d)" substituted for "587-34d(c)".

Cross References

Sheriff, etc., see §26-14.6.

Rules of Court

Service, see HFCR rules 4, 5.



§587-34 - Guardian ad litem; court appointed counsel.

§587-34  Guardian ad litem; court appointed counsel.  (a)  The court shall appoint a guardian ad litem for the child to serve throughout the pendency of the child protective proceedings under this chapter.  The court may appoint additional counsel for the child pursuant to subsection (c) or independent counsel for any other party if the party is an indigent, counsel is necessary to protect the party's interests adequately, and the interests are not represented adequately by another party who is represented by counsel.

(b)  A guardian ad litem shall:

(1)  Be allowed access to the child by the caretakers of the child whether caretakers are individuals, authorized agencies, or health care providers;

(2)  Have the authority to inspect and receive copies of any records, notes, and electronic recordings concerning the child that are relevant to the proceedings filed under this chapter without the consent of the child or individuals and authorized agencies who have control of the child; and

(3)  Be given notice of all hearings and proceedings, civil or criminal, including, but not limited to, grand juries, involving the child and shall protect the best interests of the child therein, unless otherwise ordered by the court.

(c)  A guardian ad litem appointed pursuant to subsection (a) shall report to the court and all parties in writing at six month intervals, or as is otherwise ordered by the court, regarding such guardian ad litem's activities on behalf of the child and recommendations concerning the manner in which the court should proceed in the best interests of the child; provided that such guardian ad litem shall make face to face contact with the child in the child's family or foster home at least once every three months.  A guardian ad litem shall inform the court of the child's perceived interests if they differ from those being advocated by the child's guardian ad litem.  If the child and the child's guardian ad litem are not in agreement, the court shall evaluate the necessity for appointing special counsel for the child to serve as the child's legal advocate concerning such issues and during such proceedings as the court deems to be in the best interests of the child.

(d)  When the court determines, after such hearing as the court deems to be appropriate, that a party is incapable of comprehending the legal significance of the issues or the nature of the child protective proceedings, the court may appoint a guardian ad litem to represent the interests of that party; provided that a guardian ad litem appointed pursuant to this section shall investigate and report to the court in writing at six month intervals, or as is otherwise ordered by the court, regarding the current status of the party's disability, including, but not limited to, a recommendation as to available treatment, if any, for the disability and a recommendation concerning the manner in which the court should proceed in order to best protect the interests of the party in conjunction with the court's determination as to the best interests of the child.

(e)  A guardian ad litem or counsel appointed pursuant to this section for the child or other party may be paid for by the court, unless the party for whom counsel is appointed has an independent estate sufficient to pay such costs.  The court may order the appropriate parties to pay or reimburse the costs and fees of the guardian ad litem and other counsel appointed for the child. [L 1986, c 316, §16; am L 1992, c 190, §16]

Cross References

Maximum fees for appointed counsel and guardian ad litem, see §571-87.

Rules of Court

Guardians ad litem, see HFCR rule 17(c).

Case Notes

Trial court abused its discretion in failing to give notice of court's intention to reappoint a guardian ad litem and in failing to convene a hearing pursuant to subsection (d) prior to court's reappointment of guardian ad litem.  108 H. 144, 118 P.3d 54.

Procedural due process right not denied when guardian ad litem not appointed for mother where mother was provided with court-appointed attorney and, pursuant to subsection (d), court determined mother was capable of comprehending legal significance of issues.  85 H. 119 (App.), 938 P.2d 178.

Failure by guardian ad litem to submit written reports and recommendations to the court concerning the best interests of the child as mandated by subsection (c) did not require remand where guardian's reports and recommendation would not have been determinative; other evidence amply supported court's determination that family supervision was appropriate.  91 H. 166 (App.), 981 P.2d 723.

Where the testimony at trial of attorney guardian ad litem was no more than attorney guardian ad litem's report submitted orally and under oath, testimony did not constitute error, as attorney who was the child's court-appointed guardian ad litem in the child protective act case under this chapter was not ipso facto the child's lawyer.  120 H. 116 (App.), 202 P.3d 577.



§587-40 - Reports to be submitted by the department and authorized agencies; social worker expertise.

§587-40  Reports to be submitted by the department and authorized agencies; social worker expertise.  (a)  The department or other appropriate authorized agency shall make every reasonable effort to submit written reports, or a written explanation regarding why a report is not being submitted timely, to the court with copies to the parties or their counsel or guardian ad litem:

(1)  Within forty-eight hours, excluding Saturdays, Sundays, and holidays, subsequent to the hour of the filing of a petition for temporary foster custody pursuant to section 587-21(b)(3);

(2)  Upon the date of the filing of a petition pursuant to section 587-21(b)(4); and

(3)  At least fifteen days prior to the date set for each disposition, review, permanent plan, and permanent plan review hearing, until jurisdiction is terminated, unless a different period of time is ordered by the court or the court orders that no report is required for a specific hearing; or

(4)  Prior to or upon the date of a hearing if the report is supplemental to a report that was submitted pursuant to paragraph (1), (2), or (3).

(b)  Report or reports pursuant to subsection (a) specifically shall:

(1)  Assess fully all relevant prior and current information concerning each of the safe family home guidelines, as set forth in section 587-25, except for a report required for an uncontested review hearing or a permanent plan review hearing that need only assess relevant current information including, for a review hearing, the degree of the family's progress with services;

(2)  In each proceeding, subsequent to adjudication, recommend as to whether the court should order:

(A)  A service plan as set forth in section 587-26 or revision to the existing service plan and, if so, set forth the proposed service or revision and the pertinent number of the guidelines considered in the report, made pursuant to paragraph (1), which guideline or guidelines provide the basis for recommending the service or revision in a service plan or revised service plan; or

(B)  A permanent plan or revision to an existing permanent plan and if it is an initial recommendation, set forth the basis for the recommendation that shall include, but not be limited to, an evaluation of each of the criteria set forth in section 587-73(a), including the written permanent plan as set forth in section 587-27; and

(3)  Set forth recommendations as to other orders deemed to be appropriate and state the basis for recommending that the orders be entered.

(c)  A written report pertaining to cases pending before the family court submitted by the department pursuant to subsection (a) shall be submitted to the court in its entirety, and shall include the following:

(1)  Any report, or medical or mental health consultation, generated by a child protective services multidisciplinary team or consultant in its entirety; and

(2)  All other relevant information on placement of the child.

(d)  A written report submitted under this section shall be admissible and may be relied upon to the extent of its probative value in any proceeding under this chapter; provided that the person or persons who prepared the report may be subject to direct and cross-examination as to any matter in the report, unless the person is unavailable.

(e)  A person employed by the department as a social worker in the area of child protective or child welfare services is qualified to testify as an expert in the area of social work and child protective or child welfare services. [L 1986, c 316, §17; am L 1992, c 190, §17; am L 1998, c 134, §9]

Case Notes

Where mother argued that mother was denied due process because social worker was not available for cross-examination regarding social worker’s report submitted pursuant to this section, mother effectively waived right to cross-examine social worker.  77 H. 109, 883 P.2d 30.



§587-41 - Evidentiary determination; burden of proof.

PART V.  BURDEN OF PROOF

§587-41  Evidentiary determination; burden of proof.  (a)  In a temporary foster custody hearing, a determination that there exists reasonable cause to believe that a child is subject to imminent harm may be based upon relevant evidence, including, but not limited to, hearsay evidence when direct testimony is unavailable or when it is impractical to subpoena witnesses who will be able to testify to facts from personal knowledge.

(b)  In an adjudication hearing, a determination that the child has been harmed or is subject to threatened harm shall be based on a preponderance of the evidence.

(c)  In subsequent hearings, other than a permanent plan hearing, any determination shall be based on a preponderance of the evidence.

(d)  In a permanent plan hearing, a determination that a permanent plan shall be ordered based upon clear and convincing evidence. [L 1983, c 171, pt of §1; am L 1986, c 316, §18; am L 1992, c 190, §18]

Case Notes

Plaintiff sought order to enjoin application of this section.  677 F. Supp. 1052.



§587-42 - Evidence may be inadmissible in other state actions or proceedings; testimony by a child.

§587-42  Evidence may be inadmissible in other state actions or proceedings; testimony by a child.  (a)  Any testimony by or other evidence produced by a party in a child protective proceeding under this chapter, which would otherwise be unavailable, may be ordered by the court to be inadmissible as evidence in any other state civil or criminal action or proceeding, if the court deems such an order to be in the best interests of the child.

(b)  The court may direct that a child testify under such circumstances as the court deems to be in the best interests of the child and the furtherance of justice, which may include, or be limited to, an interview on the record in chambers with only those parties present as the court deems to be in the best interests of the child.

(c)  Any statement made by the child to any person relating to any allegation of imminent harm, harm, or threatened harm shall be admissible in evidence. [L 1983, c 171, pt of §1; am L 1986, c 316, §19]



§587-43 - Recording a statement or the testimony of a child.

§587-43  Recording a statement or the testimony of a child.  The recording of a statement of a child is admissible into evidence in any proceeding under this chapter if:

(1)  The recording is visual, or oral, or both and is recorded on film, tape, or videotape or by other electronic means;

(2)  The recording equipment was capable of making an accurate recording, the operator of the equipment was competent, and the recording is accurate and has not been altered; and

(3)  Every person on the recording is identified. [L 1986, c 316, §20]

Revision Note

Subsection designation deleted.



§587-44 - Admissibility of evidence.

§587-44  Admissibility of evidence.  The physician-patient privilege, the psychologist-client privilege, the spousal privilege, and the victim-counselor privilege shall not be available to exclude evidence of imminent harm, harm, or threatened harm in any proceeding under this chapter. [L 1986, c 316, §21; am L 1992, c 217, §4]

Cross References

Physician-patient privilege, see §626-1, rule 504.

Psychologist-client privilege, see §626-1, rule 504.1.

Spousal privilege, see §626-1, rule 505.

Victim-counselor privilege, see §626-1, rule 505.5.



§587-51 - Required findings concerning notice prior to a hearing in a child protective proceeding.

PART VI.  PRELIMINARY FINDINGS, HEARINGS AND ORDERS

§587-51  Required findings concerning notice prior to a hearing in a child protective proceeding.  (a)  No hearing may commence under this chapter unless the court enters a finding that each of the parties required to be notified pursuant to section 587-32(a) has been served with a copy of the petition; provided that if a member or members of the child's family required to be notified pursuant to section 587-32(a) have not been served, the court may proceed to hear any child protective proceeding under this chapter and enter orders concerning the parties who have been served if the court is satisfied that:

(1)  A reasonable effort has been made to effect personal service;

(2)  It would not be in the best interests of the child to postpone the proceeding until service can be effectuated; and

(3)  The child is represented by a guardian ad litem or counsel.

(b)  If, at the return date hearing, it is established that a member or members of the child's family required to be notified pursuant to section 587-32(a) have not been served prior to the return date, the court shall:

(1)  Ascertain and order the method of service of summons which the court deems to be appropriate based upon the available information; and

(2)  Set a continued return date; provided that:

(A)  The court may waive the appearance of any party at the continued return date; and

(B)  If the court orders that service of summons be made by mail or publication, the court shall set the continued return date not less than twenty-one days subsequent to the date of service evidenced by the signature on a return receipt or the date of the last publication.

(c)  Upon the continued return date, the court shall:

(1)  Enter a default concerning a party who was served but failed to appear on the continued return date;

(2)  Order the party who was served to appear on the date of the next scheduled hearing in the case; or

(3)  If a member of the child's family required to be notified pursuant to section 587-32(a) was served and appears on the continued return date and moves the court that a prior order be vacated or modified, set the oral motion to vacate prior orders for a hearing and order that the moving party proceed to file a written motion and to serve the other parties with proper written notice of the motion and hearing date.

(d)  In considering a party's motion to vacate or modify prior orders, the court need not commence a trial or hearing de novo, but rather, after such further hearing as the court deems to be appropriate, may proceed to enter such orders as are in the best interests of the child.

(e)  The court shall hear child protective proceedings under this chapter at a hearing separate from those for adults and without a jury.  The hearing shall be conducted in an informal manner and may be adjourned from time to time.  The general public shall be excluded and only such persons shall be admitted as are found by the court to have a direct interest in the case.  The child may be excluded from the hearing at any time at the discretion of the court.  If a party is without counsel or a guardian ad litem, the court shall inform the party of the right to be represented by counsel and to appeal.

(f)  Orders orally stated by the court on the record in a proceeding under this chapter shall have full force and effect upon the date of the hearing until further order of the court; provided that all oral orders shall be reduced to writing as soon as is practicable. [L 1983, c 171, pt of §1; am L 1986, c 316, §22; am L 1992, c 190, §19]



§587 51 - .5 Notice of hearings.

[§587‑51.5]  Notice of hearings.  (a)  Notice of all hearings shall be served upon the parties and upon the parents.  Notice of hearings shall be served by the department upon the parties no less than forty-eight hours before the scheduled hearing.  No hearing shall be held until the parties are served.

(b)  Notice of all hearings subsequent to the section 587‑71 disposition hearing shall be served upon the current foster parent or parents, each of whom shall be entitled to participate in the proceedings as a party.  Notice of hearings shall be served by the department upon the current foster parent or parents no less than forty-eight hours before the scheduled hearing, subject to a shortening of time when a hearing is set within a shorter time frame.  No hearing shall be held until the current foster parent or parents are served.  For purposes of this subsection, notice to foster parents may be effected by hand delivery, regular mail, or by facsimile or electronic mail if receipt may be confirmed, and may consist of the last court order, if it includes the date and time of the hearing.

(c)  For purposes of this section, "party" or "parties" shall include the current foster parents. [L 2006, c 192, §2]



§587-52 - Order of protection.

§587-52  Order of protection.  (a)  After a petition has been filed with the court under this chapter, the court, upon such hearing as the court deems to be appropriate, may make an order of protection.  Such an order may include, but need not be limited to, a requirement that a party:

(1)  Stay away from the family home, a school, or any other place or location which is deemed by the court to present an opportunity for contact between the parties themselves, or with other persons, which contact would not be in the best interests of the child;

(2)  Abstain from physically or verbally contacting, threatening, or abusing any party or person;

(3)  Not permit the child to be removed from a certain location;

(4)  Not to interfere with the physical, legal, foster, or permanent custody of the child; and

(5)  Report any violation of an order of protection to the appropriate law enforcement authorities and other authorized agencies.

(b)  The parties may release copies of an order of protection to appropriate law enforcement authorities. [L 1983, c 171, pt of §1; am L 1986, c 316, §23; am L 1992, c 190, §20]



§587-53 - Temporary foster custody hearing.

§587-53  Temporary foster custody hearing.  (a)  If the department has continued to assume temporary foster custody of a child pursuant to section 587-24(e)(3), the court shall set a temporary foster custody hearing within two working days, excluding Saturdays, Sundays, and holidays, after the filing of a petition to determine whether the best interests of the child require further protection prior to an adjudicatory determination.

(b)  After reviewing a petition and the report or reports submitted pursuant to section 587-40, the court, on its own motion, may order that the child immediately be released from temporary foster custody and returned to the child's family home under the terms and conditions, including, but not limited to, orders which may be entered pursuant to subsection (d), as are deemed by the court to be in the best interests of the child; provided that upon the return the child and the child's family members who are parties shall be under the temporary family supervision of the department prior to the temporary foster custody hearing.

(c)  The temporary foster custody hearing shall be continued for a period not to exceed fifteen days, if the court determines that it would be in the best interests of the child that further investigation be conducted and information concerning whether the child should remain in temporary foster custody be provided to the court by each of the parties, prior to rendering a determination as to whether the child should remain in temporary foster custody prior to an adjudication determination.

(d)  During a continuance period ordered pursuant to subsection (c) or at any other time during the pendency of a child protective proceeding, the court may further order that:

(1)  Any party undergo a physical, developmental, psychological, or psychiatric evaluation and that a written or oral report be submitted to the court and all parties prior to or upon the date of the continued or next hearing;

(2)  The child's family members who are parties provide the department or other appropriate authorized agency with the names and addresses of other relatives and friends who may be potential visitation supervisors or foster parents for the child and that they arrange for the persons to appear in court upon the date of the continued or next hearing;

(3)  The child's family members who are parties be permitted reasonable supervised or unsupervised visitation with the child at the discretion of the department or other appropriate authorized agency and the child's guardian ad litem;

(4)  The parties, subject to their agreement unless jurisdiction has been established, meet with appropriate expert witnesses to discuss the alleged harm to the child;

(5)  The court and the parties view a visual recording or listen to an oral recording of the child's statement at such time and in such manner as the court deems to be appropriate;

(6)  The child and the child's family members who are parties, subject to their agreement unless jurisdiction has been established, arrange and commence participation in such counseling or therapy for themselves and the child as the court deems to be appropriate and consistent with the best interests of the child;

(7)  An appropriate order of protection be entered;

(8)  A criminal history record check be conducted by the department or other appropriate authorized agency concerning a party who is an alleged perpetrator of imminent harm, harm, or threatened harm to the child, and that the results be submitted to the court and other parties in such manner as the court deems to be appropriate prior to or upon the date of the continued or next hearing;

(9)  The department or other appropriate authorized agency prepare a written or oral supplemental report pursuant to section 587-40 and submit the report to the court, the guardian ad litem, and all parties prior to or upon the date of the continued or next hearing; or

(10)  The child's guardian ad litem visit the child's family home and foster home, be present during a supervised visitation, and prepare a written or oral report, including specific recommendations concerning services and assistance, to be submitted to the court and all parties prior to or upon the date of the continued or next hearing.

(e)  The court shall consider all relevant prior and current information pertaining to the safe family home guidelines, as set forth in section 587-25 and the report or reports submitted pursuant to section 587-40, prior to rendering a determination in the temporary foster custody hearing.

(f)  After a temporary foster custody hearing, if the court determines that there is reasonable cause to believe that continued placement in foster care is necessary to protect the child from imminent harm, it shall order that the child continue in the temporary foster custody of the department under the terms and conditions, including, but not limited to, orders concerning services and assistance and which may be entered pursuant to subsection (d), as are deemed by the court to be in the best interests of the child; provided that prior to ordering placement or continued placement in any proceeding under this chapter the court first shall give due consideration to whether:

(1)  The removal or continued removal of the alleged potential perpetrator of the imminent harm, harm, or threatened harm from the child's family home prior to continuing or placing the child out of the family home.  The child's family shall have the burden of establishing that it is not in the best interests of the child that the alleged perpetrator be removed from the family's home rather than the child by order of the court; and

(2)  Every reasonable effort has been or is being made to place siblings or psychologically bonded children together, unless the placement is not in the best interests of the children.

(g)  After a temporary foster custody hearing, if the court determines that continued placement in foster care is not necessary to protect the child from imminent harm, it may order that the child immediately be released from temporary foster custody and returned to the child's family home with the assistance of services and under the other terms and conditions, including but not limited to, orders which may be entered pursuant to subsection (d), as are deemed by the court to be in the best interests of the child pending an adjudication or disposition hearing; provided that upon the return, the child and the child's family members who are parties shall be under the temporary family supervision of the department prior to an adjudication or dispositional determination.

(h)  Any party may move for, or the court on its own motion may order, a temporary foster custody hearing or rehearing at any time after the petition is filed under this chapter in order to determine whether the best interests of the child require that the child be placed in temporary foster custody prior to an adjudication or dispositional determination. [L 1983, c 171, pt of §1; am L 1986, c 316, §24; am L 1992, c 190, §21; am L 1998, c 134, §10; am L 2008, c 199, §7]



§587-61 - REPEALED.

PART VII.  ADJUDICATORY HEARING AND ORDERS

§587-61  REPEALED.  L 1986, c 316, §25.



§587-62 - Return date.

§587-62  Return date.  (a)  When a petition has been filed, the court shall set a return date to be held within fifteen days of (1) the filing of the petition or (2) the date a decision is orally stated by the court on the record in a temporary foster custody hearing.

(b)  On the return date, the court shall preside over a pretrial conference and may order that:

(1)  During the period of time from the return date to the date of the adjudication hearing, the parties participate in and cooperate with appropriate services, actions, and recommendations pursuant to section 587-53(d);

(2)  Such further investigation and information as the court deems to be relevant to the issues to be determined at the adjudication hearing be conducted and be available for the court's consideration at the adjudication hearing;

(3)  If the parties stipulate to orders of adjudication and foster custody or family supervision, the case be set for a further disposition hearing concerning an appropriate service plan, unless an appropriate written service plan is available and included as part of the stipulated orders; or

(4)  If the parties do not stipulate to orders of adjudication and foster custody or family supervision, the case be set for an adjudication hearing or, if adjudication is stipulated to, a disposition hearing as soon as is practicable; provided that if the child is to remain in foster care subsequent to the return date, the court shall set the case for an adjudication hearing or a disposition hearing within ten working days of the return date, unless the court deems a later date for the hearing to be in the best interests of the child or the later date is agreed to by all parties and is approved by the court. [L 1983, c 171, pt of §1; am L 1986, c 316, §26; am L 1992, c 190, §22]



§587-63 - Adjudication hearing; interim orders.

§587-63  Adjudication hearing; interim orders.  (a)  The court shall consider the evidence which is relevant to the adjudication; provided that the court shall consider fully all relevant prior and current information pertaining to the safe family home guidelines, as set forth in section 587-25 and the report or reports submitted pursuant to section 587-40, in rendering a determination concerning adjudication.

(b)  If facts sufficient to sustain the petition under this chapter are:

(1)  Established in accordance with this chapter, the court shall enter an order sustaining the petition and a finding that the child is a child whose physical or psychological health or welfare has been harmed or is subject to threatened harm by the acts or omissions of the child's family; provided that if the parties consent, the facts for the finding may be based upon the report or reports submitted pursuant to section 587-40 or other stipulated evidence deemed by the court to constitute an adequate basis for sustaining the petition, which report or reports or stipulated evidence may be admitted into evidence subject to reservation by the parties of their right to cross-examination subject to section [587-40(d)], or

(2)  Not established, the court shall enter an order dismissing the petition and shall state the grounds for dismissal.

(c)  If the court sustains the petition and does not commence immediately the disposition hearing, it shall:

(1)  Determine, based upon the facts adduced during the adjudication hearing and any other additional facts presented to it, whether a temporary foster custody order should be continued or should be entered pending an order of disposition.  The court shall consider all relevant prior and current information pertaining to the safe family home guidelines, as set forth in section 587-25 and the report or reports submitted pursuant to section 587-40, and proceed pursuant to section 587-53(f) or (g) prior to rendering a determination; and

(2)  Enter such orders regarding visitation and the provision of services to the child and the child's family and the child's and family's acceptance and cooperation with such services as the court deems to be appropriate and consistent with the best interests of the child. [L 1983, c 171, pt of §1; am L 1986, c 316, §27; am L 1992, c 190, §23]

Case Notes

Subsection (a) does not require amendments to the petition when supplemental reports are submitted; family court properly considered supplemental reports.  77 H. 109, 883 P.2d 30.



§587-71 - Disposition hearing.

PART VIII.  DISPOSITION AND REVIEW HEARINGS

AND ORDERS

Cross References

Notice of all hearings, see §587-51.5.

§587-71  Disposition hearing.  (a)  The court may consider the evidence which is relevant to disposition which is in the best interests of the child; provided that the court shall determine initially whether the child's family home is a safe family home.  The court shall consider fully all relevant prior and current information pertaining to the safe family home guidelines, as set forth in section 587-25 and the report or reports submitted pursuant to section 587-40, in rendering such a determination.

(b)  If the court determines that the child's family is presently willing and able to provide the child with a safe family home without the assistance of a service plan, the court shall terminate jurisdiction.

(c)  If the court determines that the child's family home is a safe family home with the assistance of a service plan, the court shall place the child and the child's family members who are parties under the family supervision of an authorized agency, return the child to the child's family home, and enter further orders, including but not limited to restrictions upon the rights and duties of the authorized agency, as the court deems to be in the best interests of the child.

(d)  If the court determines that the child's family home is not a safe family home, even with the assistance of a service plan, the court shall vest foster custody of the child in an authorized agency and enter such further orders as the court deems to be in the best interests of the child.

(e)  If the child's family home is determined not to be safe, even with the assistance of a service plan pursuant to subsection (d), the court may, and if the child has been residing without the family home for a period of twelve consecutive months shall, set the case for a show cause hearing as deemed appropriate by the court at which the child's family shall have the burden of presenting evidence to the court regarding such reasons and considerations as the family has to offer as to why the case should not be set for a permanent plan hearing.  Upon such show cause hearing as the court deems to be appropriate, the court shall consider the criteria set forth in section 587-73(a)(1), (2), and (4), and:

(1)  Set the case for a permanent plan hearing and order that the authorized agency submit a report pursuant to section 587-40; or

(2)  Proceed pursuant to this section.

(f)  Except as provided in subsection (e)(1), if the court does not terminate the court's jurisdiction, the court shall order in every case that the authorized agency make every reasonable effort, pursuant to section 587-40, to prepare a written service plan, as set forth in section 587-26.

(g)  The court may continue the disposition hearing concerning the terms and conditions of the proposed service plan to a date within forty-five days from the date of the original disposition hearing, unless the court deems a later date to be in the best interests of the child; provided that if the court is convinced that a party has signed and fully understands and accepts the service plan, the court may order that the service plan shall constitute the service plan by court order concerning such party and that the service plan be entered into evidence with such party's presence being waived for good cause shown at the continued disposition hearing.

(h)  Prior to ordering a service plan at the disposition or continued disposition hearing, the court shall make a finding that each term, condition, and consequence of the service plan has been thoroughly explained to and is understood by each party or a party's guardian ad litem; provided that the court need not enter the findings if the court finds that aggravated circumstances are present.

(i)  After a hearing that the court deems to be appropriate, the court may order terms, conditions, and consequences to constitute a service plan as the court deems to be in the best interests of the child; provided that a copy of the service plan shall be incorporated as part of the order.  The court need not order a service plan if the court finds that aggravated circumstances are present.

(j)  If the court makes a determination that aggravated circumstances are present under this section, the court shall set the case for a show cause hearing as deemed appropriate by the court within thirty days.  At the show cause hearing, the child's family shall have the burden of presenting evidence to the court regarding the reasons and considerations as to why the case should not be set for a permanent plan hearing.

(k)  The court may order that any party participate in, complete, be liable for, and make every good faith effort to arrange payment for such services or treatment as are authorized by law and are deemed to be in the best interests of the child.

(l)  At any stage of the child protective proceedings, the court may order that a child be examined by a physician, surgeon, psychiatrist, or psychologist, and it may order treatment by any of them of a child as is deemed to be in the best interests of the child.  For either the examination or treatment, the court may place the child in a hospital or other suitable facility.

(m)  The court shall order reasonable supervised or unsupervised visitation rights to the child's family and to any person interested in the welfare of the child and that the visitation shall be in the discretion of an authorized agency and the child's guardian ad litem, unless it is shown that rights of visitation may be detrimental to the best interests of the child; provided that the court need not order any visitation if the court finds that aggravated circumstances are present.

(n)  Each of the natural parents shall be ordered to complete the medical information forms and consent to release medical information required under section 578-14.5 and shall return the completed forms to the department.

(o)  In any case that a permanent plan hearing is not deemed to be appropriate, the court shall:

(1)  Make a finding that each party understands that unless the family is willing and able to provide the child with a safe family home, even with the assistance of a service plan, within the reasonable period of time specified in the service plan, their respective parental and custodial duties and rights shall be subject to termination; and

(2)  Set the case for a review hearing within six months.

(p)  Nothing in this section shall prevent the court from setting a show cause hearing or a permanent plan hearing at any time the court determines such a hearing to be appropriate. [L 1983, c 171, pt of §1; am L 1986, c 316, §28; am L 1992, c 190, §24; am L 1998, c 134, §11; am L 1999, c 153, §3; am L 2001, c 67, §2]

Rules of Court

Physical and mental examinations, see HFCR rule 35.

Case Notes

As the department of human services was not legally obligated to pay aunt, an unlicensed foster-care provider, and the family court's "further orders" powers under subsection (d) did not extend to an order that, in effect, created a legal obligation to subsidize an illegal foster care boarding home, the family court exceeded its statutory authority in ordering the department to make foster care board payments to aunt.  101 H. 220, 65 P.3d 167.

The family court's statutory authority to enter "further orders" pursuant to subsection (d) extends to an order that has the collateral effect of requiring the department of human services to exercise its discretion under Hawaii administrative rules §17-890-33(b)(4), in a particular way.  101 H. 220, 65 P.3d 167.

The purpose of a show cause hearing authorized or required by this section and §587-73 is to allow a child's family to present "evidence to the court regarding such reasons and considerations that the family has to offer as to why the case should not be set for a permanent plan hearing"; because, depending on the evidence presented, this show cause hearing may or may not result in a subsequent permanent plan hearing, a show cause hearing and a permanent plan hearing cannot be scheduled at the same time; thus, family court erred when it scheduled a combined "order to show cause and permanent plan hearing".  112 H. 331 (App.), 145 P.3d 874.



§587 72 - Review hearings.

§587‑72  Review hearings.  (a)  Except for good cause shown, the court shall set each case for review hearing not later than six months after the date that a service plan is ordered by the court and, thereafter, the court shall set subsequent review hearings at intervals of no longer than six months until the court's jurisdiction has been terminated or the court has ordered a permanent plan and has set the case for a permanent plan review hearing.  The court may set a case for a review hearing upon the motion of a party at any time if the hearing is deemed by the court to be in the best interests of the child.

(b)  Upon each review hearing, the court shall consider fully all relevant prior and current information pertaining to the safe family home guidelines, as set forth in section 587-25, including but not limited to the report submitted pursuant to section 587-40, and:

(1)  Determine whether the child's family is presently willing and able to provide the child with a safe family home without the assistance of a service plan and, if so, the court shall terminate jurisdiction;

(2)  Determine whether the child's family is presently willing and able to provide the child with a safe family home with the assistance of a service plan and, if so, the court shall return the child or continue the placement of the child in the child's family home under the family supervision of the appropriate authorized agency;

(3)  If the child's family home is determined, pursuant to paragraph (2) not to be safe, even with the assistance of a service plan, order that the child remain or be placed under the foster custody of the appropriate authorized agency;

(4)  Determine whether the parties have complied with, performed, and completed every term and condition of the service plan that was previously court ordered;

(5)  Order revisions to the existing service plan, after satisfying section 587-71(h), as the court, upon a hearing that the court deems to be appropriate, determines to be in the best interests of the child; provided that a copy of the revised service plan shall be incorporated as part of the order;

(6)  Enter further orders as the court deems to be in the best interests of the child;

(7)  Determine whether aggravated circumstances are present and, if so, the court shall set the case for a show cause hearing as the court deems appropriate within thirty days.  At the show cause hearing, the child's family shall have the burden of presenting evidence to the court regarding the reasons and considerations as to why the case should not be set for a permanent plan hearing; and

(8)  If the child has been residing outside the family home for twelve consecutive months from the initial date of entry into out-of-home care, set the case for a show cause hearing as deemed appropriate by the court.  At the show cause hearing, the child's family shall have the burden of presenting evidence to the court regarding the reasons and considerations as to why the case should not be set for a permanent plan hearing.

(c)  In any case that a permanent plan hearing is not deemed to be appropriate, the court shall:

(1)  Make a finding that the parties understand that unless the family is willing and able to provide the child with a safe family home, even with the assistance of a service plan, within the reasonable period of time specified in the service plan, their respective parental and custodial duties and rights shall be subject to termination; and

(2)  Set the case for a review hearing within six months.

(d)  If the child has been residing outside of the family home for an aggregate of fifteen out of the most recent twenty-two months from the initial date of entry into out-of-home care, the department shall file a motion to set the matter for a permanent plan hearing unless:

(1)  The department has documented in the safe family home guidelines prepared pursuant to section 587-25(a), a compelling reason why it would not be in the best interests of the child to file a motion; or

(2)  The State has not provided to the family of the child, consistent with the time period in the service plan, such services as the department deems necessary for the safe return of the child to the family home;

provided that nothing in this section shall prevent the department from filing such a motion to set a permanent plan hearing if the department has determined that the criteria in section 587-73(a) are present. [L 1983, c 171, pt of §1; am L 1986, c 316, §29; am L 1992, c 190, §25; am L 1993, c 319, §1; am L 1998, c 134, §12; am L 1999, c 153, §4; am L 2000, c 97, §1; am L 2006, c 192, §3]

Case Notes

With the exception of the two situations described in subsection (c)(3) (pre-1998), the court was not mandated to order a show cause hearing prior to holding a permanent plan hearing; thus, no error where court held permanent plan hearing without first ordering a show cause hearing.  89 H. 477 (App.), 974 P.2d 1067.



§587-73 - OLD REPEALED.

§587-73  [OLD] REPEALED.  L 1986, c 316, §32.

§587-73  Permanent plan hearing.  (a)  At the permanent plan hearing, the court shall consider fully all relevant prior and current information pertaining to the safe family home guidelines, as set forth in section 587-25, including but not limited to the report or reports submitted pursuant to section 587-40, and determine whether there exists clear and convincing evidence that:

(1)  The child's legal mother, legal father, adjudicated, presumed, or concerned natural father as defined under chapter 578 are not presently willing and able to provide the child with a safe family home, even with the assistance of a service plan;

(2)  It is not reasonably foreseeable that the child's legal mother, legal father, adjudicated, presumed, or concerned natural father as defined under chapter 578 will become willing and able to provide the child with a safe family home, even with the assistance of a service plan, within a reasonable period of time which shall not exceed two years from the date upon which the child was first placed under foster custody by the court;

(3)  The proposed permanent plan will assist in achieving the goal which is in the best interests of the child; provided that the court shall presume that:

(A)  It is in the best interests of a child to be promptly and permanently placed with responsible and competent substitute parents and families in safe and secure homes; and

(B)  The presumption increases in importance proportionate to the youth of the child upon the date that the child was first placed under foster custody by the court; and

(4)  If the child has reached the age of fourteen, the child consents to the permanent plan, unless the court, after consulting with the child in camera, finds that it is in the best interest of the child to dispense with the child's consent.

(b)  If the court determines that the criteria set forth in subsection (a) are established by clear and convincing evidence and:

(1)  The goal of the permanent plan is for the child to be adopted or remain in permanent custody, the court shall order:

(A)  That the existing service plan be terminated and that the prior award of foster custody be revoked;

(B)  That permanent custody be awarded to an appropriate authorized agency;

(C)  That an appropriate permanent plan be implemented concerning the child whereby the child will:

(i)  Be adopted pursuant to chapter 578; provided that the court shall presume that it is in the best interests of the child to be adopted, unless the child is or will be in the home of family or a person who has become as family and who for good cause is unwilling or unable to adopt the child but is committed to and is capable of being the child's guardian or permanent custodian; or

(ii)  Remain in permanent custody until the child is subsequently adopted, placed under a guardianship, or reaches the age of majority, and that such status shall not be subject to modification or revocation except upon a showing of extraordinary circumstances to the court;

(D)  That such further orders as the court deems to be in the best interests of the child, including but not limited to restricting or excluding unnecessary parties from participating in adoption or other subsequent proceedings, be entered; and

(E)  Until adoption or guardianship is ordered, that each case be set for a permanent plan review hearing not later than one year after the date that a permanent plan is ordered by the court, or sooner if required by federal law, and thereafter, that subsequent permanent plan review hearings be set not later than each year, or sooner if required by federal law; provided that at each permanent plan review hearing, the court shall review the existing permanent plan and enter such further orders as are deemed to be in the best interests of the child; or

(2)  The goal of the permanent plan is for the child to be placed under guardianship pursuant to part 2 of article V of chapter 560, the court shall order:

(A)  That the prior award of foster custody be continued and that the existing service plan be terminated;

(B)  That an appropriate permanent plan be implemented concerning the child whereby the child will be placed under guardianship pursuant to part 2 of article V of chapter 560; and

(C)  That, until the guardianship is ordered, each case be set for a permanent plan review hearing not later than six months after the date that a permanent plan is ordered by the court, or sooner if required by federal law; provided that at each permanent plan review hearing, the court shall review the existing permanent plan and enter such further orders as are deemed to be in the best interests of the child.

(c)  If the court determines that the criteria set forth in subsection (a) are not established by clear and convincing evidence, the court shall order that:

(1)  The permanent plan hearing be continued for a reasonable period of time not to exceed six months from the date of the continuance or the case be set for a review hearing within six months;

(2)  The existing service plan be revised as the court, upon such hearing as the court deems to be appropriate and after ensuring that the requirement of section 587-71(h) is satisfied, determines to be in the best interests of the child; provided that a copy of the revised service plan shall be incorporated as part of the order;

(3)  The authorized agency submit a written report pursuant to section 587-40; and

(4)  Such further orders as the court deems to be in the best interests of the child be entered.

(d)  At the continued permanent plan hearing, the court shall proceed pursuant to subsections (a), (b), and (c) until such date as the court determines that:

(1)  There is sufficient evidence to proceed pursuant to subsection (b); or

(2)  The child's family is willing and able to provide the child with a safe family home, even with the assistance of a service plan, upon which determination the court may:

(A)  Revoke the prior award of foster custody to the authorized agency and return the child to the family home;

(B)  Terminate jurisdiction;

(C)  Award family supervision to an authorized agency;

(D)  Order such revisions to the existing service plan as the court, upon such hearing as the court deems to be appropriate and after ensuring that the requirement of section 587-71(h) is satisfied, determines to be in the best interests of the child; provided that a copy of the revised service plan shall be incorporated as part of the order;

(E)  Set the case for a review hearing within six months; and

(F)  Enter such further orders as the court deems to be in the best interests of the child. [L 1986, c 316, §30; am L 1992, c 190, §26; am L 1999, c 153, §5; am L 2000, c 78, §1; am L 2007, c 106, §2]

Case Notes

Where family court did not clearly err in determining that, pursuant to paragraph (a)(1), mother was not willing and able to provide child with a safe family home, even with the assistance of a service plan, appellate court's holding that clear and convincing evidence did not support the divestiture of mother's parental rights in child, pursuant to subsection (a), was erroneous.  95 H. 183, 20 P.3d 616.

A parent's allegations of a violation of the Americans with Disabilities Act do not raise a defense in a proceeding to terminate parental rights under this section.  100 H. 335, 60 P.3d 285.

Agency properly awarded foster custody of child under subsection (a)(2) where evidence, including mother's incarceration and drug abuse, supported finding that it was not reasonably foreseeable that child could be reunited with mother no later than three years after award of custody to agency.  89 H. 477 (App.), 974 P.2d 1067.

Subsection (a)(2) does not apply to reunification efforts per se, but establishes the period of time which must be taken into account in predicting when a safe home will become available for the purpose of determining whether parental rights should be terminated.  89 H. 477 (App.), 974 P.2d 1067.

Nothing in chapter 587 precludes settlement of a proceeding brought under this section.  90 H. 200 (App.), 978 P.2d 166.

Mother's recurring drug problems, mother and father's inability to care for children while in prison, additional time they needed to go through services to acquire necessary parenting skills and likelihood they would not acquire those skills, and general neglect children suffered while at grandparents' home demonstrated the inability of mother and father to provide a safe family home for children and supported family court's decision on permanent custody in a foster home.  103 H. 130 (App.), 80 P.3d 20.

The purpose of a show cause hearing authorized or required by §587-71 and this section is to allow a child's family to present "evidence to the court regarding such reasons and considerations that the family has to offer as to why the case should not be set for a permanent plan hearing"; because, depending on the evidence presented, this show cause hearing may or may not result in a subsequent permanent plan hearing, a show cause hearing and a permanent plan hearing cannot be scheduled at the same time; thus, family court erred when it scheduled a combined "order to show cause and permanent plan hearing".  112 H. 331 (App.), 145 P.3d 874.

When a parent is not presently willing and able to provide a child with a safe family home and it is not reasonably foreseeable that the parent will become willing and able to do so within a reasonable period of time not to exceed two years from the date upon which the child was first placed under foster custody by the court, the fact that the parent has a relative who is presently willing and able to provide the child with a safe family home until the parent's eventual release from confinement is not a basis for denying a motion for termination of the parent's parental rights.  113 H. 492 (App.), 155 P.3d 675.



§587-74 - OLD Renumbered as §587-76.

§587-74  [OLD] Renumbered as §587-76.

§587-74  REPEALED.  L 1992, c 190, §27.



§587-75 - Renumbered as §587-77.

§587-75  Renumbered as §587-77.



§587-76 - OLD Renumbered as §587-78.

§587-76  [OLD] Renumbered as §587-78.

§587-76  Payment for service or treatment provided to a party or for a child's care, support, or treatment.  Whenever a service or treatment is provided to a party, or whenever care, support, or treatment of a child is provided under this chapter, after due notice to the persons or legal entities legally obligated to pay for such service, treatment, care, or support of the child, and after a hearing, the court may order that such a legally obligated person shall pay, in such a manner as the court may direct, a reasonable sum that will cover in whole or in part the cost of the service or treatment provided to a party, or the cost of the care, support, or treatment provided for the child.  The provisions of section 571-52 and all other remedies available under the law shall be applicable to enforce such orders. [L 1983, c 171, pt of §1; ren and am L 1986, c 316, §33]



§587-77 - Failure to comply with terms or conditions of an order of the court.

§587-77  Failure to comply with terms or conditions of an order of the court.  If a party fails to comply with the terms and conditions of an order issued under this chapter, the court may apply the provisions of section 710-1077 and all other provisions available under the law. [L 1983, c 171, pt of §1; ren and am L 1986, c 316, §34]



§587-78 - Appeal.

§587-78  Appeal.  An interested party aggrieved by any order or decree of the court may appeal as provided by section 571-54. [L 1983, c 171, pt of §1; ren L 1986, c 316, §35]



§587-81 - Court records.

PART IX.  MISCELLANEOUS

§587-81  Court records.  The court shall keep a record of all child protective proceedings under this chapter.  The written reports, photographs, x-rays, or other information of any nature which are submitted to the court may be made available to other appropriate persons, who are not parties, only upon an order of the court after the court has determined that such access is in the best interests of the child or serves some other legitimate purpose; provided that the department may disclose, without order of the court, such information as is in the court record in the manner and to the extent as is set forth in departmental rules that have been legally promulgated and concern the confidentiality of records; provided further that:

(1)  The department shall not disclose parties' names to researchers without prior order of the court; and

(2)  The department shall report each disclosure to the court and all parties as part of its next report to the court after the department has disclosed information pursuant to this section. [L 1983, c 171, pt of §1; am L 1986, c 316, §36]

Case Notes

Where cases of minor and minor's siblings were so interrelated, release of information would have been harmful to minor's siblings, and redactions of information in record did not delete all information related to the other children, trial judge's ruling granting newspaper access to the family court's record was not in the best interest of the other children and violated the applicable legal standard in allowing access to a redacted version of the record.  91 H. 200, 982 P.2d 334.



§587-82 - Fiscal responsibility.

§587-82  Fiscal responsibility.  The court, the department, or other authorized agency shall provide only the care, service, treatment, or support, or the payment for care, service, treatment, or support, as is set forth in the budget of the court, the department, or authorized agency and is authorized by law. [L 1983, c 171, pt of §1; ree L 1986, c 316, §37]

Case Notes

Where department of human services asserted that this section divested family court of jurisdiction to issue orders concerning funds not in department's budget, this section did not limit the jurisdiction of the court.  74 H. 409, 849 P.2d 55.



§587-82.5 - Educational and recreational needs.

[§587-82.5]  Educational and recreational needs.  Upon the first day of placement, foster parents may provide consent for the routine educational and recreational needs and activities of the foster children placed in their care, except for purposes regulated under title 8, chapters 53 and 56, of the Hawaii administrative rules. [L 2001, c 73, §1]



§587-83 - Short title.

§587-83  Short title.  This chapter shall be known and cited as the "Child Protective Act". [L 1983, c 171, pt of §1; ree L 1986, c 316, §38]



§587-84 - Cooperation.

§587-84  Cooperation.  Every public official or department shall render all assistance and cooperation within such person's or its jurisdictional power which may further the purpose and objectives of this chapter.  The department and the court may seek the cooperation of organizations whose objective is to protect or aid children and family life. [L 1983, c 171, pt of §1; ree L 1986, c 316, §39]



§587-85 - Medical treatment.

§587-85  Medical treatment.  (a)  Each child placed in foster care shall be covered by an established comprehensive health care plan meeting the requirements of the department.  Each child placed in foster care shall be provided with evidence of the child's coverage under an established comprehensive health care plan including the telephone number of the child's health plan.  Upon the first day of placement, foster parents may seek and obtain ordinary medical care, immunizations, and well-baby and well-child medical services.

(b)  The department shall establish a procedure governing the timely enrollment of foster children into an appropriate health insurance program. [L 1998, c 134, pt of §2; am L 1999, c 271, §2]

Revision Note

Subsection designations added pursuant to §23G-15(1).

Subsection (b), enacted as a new section, is codified to this section pursuant to §23G-15.



§587-86 - Health assessment.

[§587-86]  Health assessment.  The department shall ensure the provision of a comprehensive health assessment for each child in out-of-home placement forty-five days before or after an initial placement. [L 1998, c 134, pt of §2]



§587-87 - Disclosure of records.

[§587-87]  Disclosure of records.  (a)  The department shall disclose to foster parents and the foster child's principal treating physician copies of the foster child's complete medical records in the department's physical custody and relevant social history within thirty days of foster placement.

(b)  If a child is active in the child protective service system, physicians may share with other physicians, orally or in writing, or both, medical information without parental consent.

(c)  Any records or information released to a foster child's foster parents, or the foster child's principal treating physician pursuant to subsection (a), or any information shared by one physician with another physician pursuant to subsection (b), shall remain confidential in accordance with section 350-1.4. [L 1998, c 134, pt of §2]



§587-88 - Child protective review panel.

[§587-88]  Child protective review panel.  (a)  The department shall establish a child protective review panel to review each case of serious abuse.  Based upon its review, the panel shall submit a report of findings and recommendations to the director.  The department shall appoint members of the child protective review panel who may include, but not be limited to:

(1)  Any physician treating the child for abuse;

(2)  Any child protective services worker assigned to the case and the worker's supervisor;

(3)  The guardian ad litem for the child, appointed under section 587-34, if applicable;

(4)  The members of the child's multidisciplinary team or child protective services consultant; and

(5)  Other child protective services workers and supervisors.

(b)  Members of the child protective review panel shall serve without compensation and shall not be reimbursed for costs, except for state employees serving within the scope of their employment who shall receive compensation and reimbursements as provided by law or by collective bargaining.

(c)  Members of the child protective review panel shall be immune from any liability for injuries and damages arising from the panel's report under subsection (a).

(d)  This section shall not be construed as interfering with any authority of the department or the courts to remove, to place, or to order any disposition on custody of the abused child under this chapter.

(e)  As used in this section, "serious abuse" means reabuse, hospitalization, or death arising from an abuse. [L 1998, c 134, pt of §2]



§587-89 - Drug-affected infants; treatment; family referral; federal grants.

[§587-89]  Drug-affected infants; treatment; family referral; federal grants.  (a)  In conformity to the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a) as amended by the Keeping Children and Families Safe Act of 2003 (Public Law 108-36), the department of human services shall implement and operate a statewide program relating to child abuse and neglect that includes:

(1)  Policies and procedures, including but not limited to appropriate referrals to child protective service systems and other appropriate services, to address the needs of infants born and identified as being affected by illegal substance abuse or withdrawal symptoms resulting from prenatal drug exposure, including a requirement that health care providers involved in the delivery or care of an affected infant notify child protective services of the occurrence of the condition in the infant; provided that the notification shall not be construed to require criminal prosecution for any illegal action;

(2)  Development of a plan of safe care for the infant born and identified as being affected by illegal substance abuse or withdrawal symptoms; and

(3)  Triage procedures for the appropriate referral to a community organization or voluntary preventive service for a child who is not at-risk of imminent harm and for the child's family.

(b)  The department of human services, under the Keeping Children and Families Safe Act of 2003 and subsequent federal laws, shall:

(1)  Seek available federal grants and prepare and submit a state plan for the purposes thereof;

(2)  Ensure that federal reporting requirements are adhered to; and

(3)  Adopt rules pursuant to chapter 91 necessary to obtain grants. [L 2004, c 210, §2]



§587 90 - Motor vehicle insurance.

[§587‑90]  Motor vehicle insurance.  The parents of a child under foster care who has obtained a driver's license shall pay the costs of the child's motor vehicle insurance, unless the court determines the parents to be financially unable to pay the costs, in which case the child's insurance costs shall be paid pursuant to sections 431:10C‑407 and 431:10C‑410. [L 2006, c 289, §1]






CHAPTER 587D - SAFE PLACE FOR NEWBORNS

§587D-1 - Definitions.

[§587D-1]  Definitions.  As used in this chapter, unless the context otherwise requires:

"Department" means the department of human services.

"Emergency services personnel" shall have the same meaning as defined in section 78-52.

"Firefighter" means a member of a fire department whose principal duties are to prevent and fight fires.

"Fire station" means a building for fire equipment and firefighters.

"Health care provider" means an individual licensed, certified, or otherwise authorized or permitted by law to provide health care in the ordinary course of business or practice of a profession.

"Hospital" means a facility licensed as a hospital by the department of health and accredited by the Joint Commission on Accreditation of Health Care Organizations.

"Police officer" means any public servant, whether employed by the State or any county, or by the United States, vested by law with a duty to maintain public order, to make arrests for offenses, or to enforce the criminal laws, whether that duty extends to all offenses or is limited to a specific class of offenses.

"Police station" means a facility where police officers report for assignments, paperwork, and other police business.

"Unharmed condition" means no evidence of injury to a newborn child's physical or psychological health or welfare, as evidenced in any case where:

(1)  The newborn child is alive and exhibits no:

(A)  Substantial or multiple skin bruising or any other internal bleeding;

(B)  Injury to skin causing substantial bleeding;

(C)  Malnutrition;

(D)  Failure to thrive;

(E)  Burn or burns;

(F)  Poisoning;

(G)  Fracture of any bone;

(H)  Subdural hematoma;

(I)  Soft tissue swelling;

(J)  Extreme pain;

(K)  Extreme mental distress; or

(L)  Gross degradation;

(2)  The newborn child has not been the victim of:

(A)  Sexual contact or conduct, including rape, sodomy, molestation, sexual fondling, or incest;

(B)  Obscene or pornographic photographing, filming, or depiction; or

(C)  Other similar forms of sexual exploitation;

(3)  Injury does not exist to the psychological capacity of a child as evidenced by a substantial impairment in the child's ability to function;

(4)  The child has been provided in a timely manner with adequate food, clothing, shelter, psychological care, physical care, medical care, and supervision; or

(5)  The child has not been provided with dangerous, harmful, or detrimental drugs, as defined by section 712‑1240; except in cases where a child's family provides the drugs to the child pursuant to the direction or prescription of a practitioner, as defined in section 712‑1240. [L Sp 2007, c 7, pt of §2]

Revision Note

Definitions rearranged pursuant to §23G-15.



§587D-2 - Unharmed newborn children left at hospitals, fire stations, or police stations, or with emergency services personnel; avoidance of prosecution.

[§587D-2]  Unharmed newborn children left at hospitals, fire stations, or police stations, or with emergency services personnel; avoidance of prosecution.  A person may leave a newborn child with the personnel of a hospital, fire station, or police station, or emergency services personnel without being subject to prosecution for abandonment of a child pursuant to section 709‑902; provided that:

(1)  The newborn child was born within seventy-two hours of being left at the hospital, fire station, or police station, or with emergency services personnel as determined within a reasonable degree of medical certainty; and

(2)  The newborn child is left in an unharmed condition. [L Sp 2007, c 7, pt of §2]



§587D-3 - Safe place for newborns.

[§587D-3]  Safe place for newborns.  (a)  The personnel of a hospital, fire station, or police station, or emergency services personnel may receive a newborn child; provided that the newborn child was born within seventy-two hours of being left at the hospital, fire station, or police station, or with emergency services personnel as determined within a reasonable degree of medical certainty.

(b)  When a person leaves a newborn child with the personnel of [a] hospital, fire station, or police station, or emergency services personnel, the personnel:

(1)  Shall make every reasonable effort to solicit the following information from the person leaving the newborn child:

(A)  The name of the newborn child;

(B)  The name and address of the parent or person dropping off the newborn child;

(C)  The location where the newborn child was born;

(D)  Information pertaining to the newborn child's medical history;

(E)  The newborn child's biological family's medical history, including major illnesses and diseases; and

(F)  Any other information that might reasonably assist the department in determining the best interests of the newborn child, including whether the parents plan on returning to seek custody of the child in the future;

provided that refusal of the person leaving the newborn child to provide such information shall not prevent personnel from accepting the newborn child;

(2)  May provide the person leaving the newborn child with information on how to contact relevant social service agencies; and

(3)  Shall notify appropriate law enforcement agencies that a newborn child was received, for purposes of matching the child with missing children reports.

(c)  If a hospital, fire station, or police station, or emergency services personnel receives a newborn child pursuant to subsection (a), any health care provider, firefighter, police officer, or emergency services personnel receiving the newborn child shall perform any act necessary, in accordance with generally accepted standards of their respective professional practice, to protect, preserve, and aid the physical health and safety of the newborn child during the temporary physical custody. [L Sp 2007, c 7, pt of §2]



§587D-4 - Reporting.

[§587D-4]  Reporting.  Within twenty-four hours of receiving an unharmed newborn child under section 587D‑3, the personnel of the hospital, fire station, or police station, or emergency services personnel shall inform the department that a newborn child has been left at the premises; provided that the department shall not be informed until the person leaving the newborn child has left the premises.  If the newborn child is received in a harmed condition, the hospital, fire station, police station, or emergency services personnel shall notify appropriate law enforcement agencies, regardless of whether the person or persons leaving the newborn child has left the premises. [L Sp 2007, c 7, pt of §2]



§587D-5 - Immunity.

[§587D-5]  Immunity.  (a)  A hospital with responsibility for performing duties under this chapter, any health care provider, or hospital personnel working at the hospital, a fire station and any firefighter or fire personnel, a police station and any police officer or police personnel, and emergency services personnel acting in good faith in receiving a newborn child shall be immune from:

(1)  Any criminal liability that otherwise might result from their actions; and

(2)  Any civil liability that otherwise might result from merely receiving a newborn child.

(b)  A hospital performing duties under this chapter and any health care provider or hospital personnel working at the hospital, a fire station and any firefighter or fire personnel, a police station and any police officer or police personnel, and any emergency services personnel who are mandated reporters under section 350-1.1 shall be immune from any criminal or civil liability that otherwise might result from the failure to make a report under section 350-1.1 if the person is acting in good faith in complying with this chapter. [L Sp 2007, c 7, pt of §2]



§587D-6 - Authority to reunite; placement.

[§587D-6]  Authority to reunite; placement.  (a)  Upon receiving custody of a newborn child who has been discharged from a hospital that received the newborn child pursuant to section 587D‑3, the department may reunite the newborn child with the newborn's parents.

(b)  The department may:

(1)  Search for relatives of the newborn child as a placement or permanency option; or

(2)  Implement other placement requirements that give a preference to relatives;

provided that the department has information as to the identity of the newborn child, the newborn child's mother, or the newborn child's father. [L Sp 2007, c 7, pt of §2]



§587D-7 - Status of child.

[§587D-7]  Status of child.  For purposes of proceedings under this chapter and adoption proceedings, a newborn child left at a hospital, fire station, or police station, or with emergency services personnel under section 587D‑2 shall be considered an abandoned child. [L Sp 2007, c 7, pt of §2]






CHAPTER 588 - CHILDREN'S JUSTICE PROGRAM &NBSP;

§588-1 - Children's justice program; establishment, purpose.

§588-1  Children's justice program; establishment, purpose.  (a)  There is established a children's justice program within the judiciary.  The mission of the program is to provide for the special needs of children as witnesses by promoting coordination for appropriate investigation, treatment, and legal processes, thereby reducing and preventing unnecessary trauma to children and ensuring justice for children and their families.

(b)  The purpose of the program shall be to:

(1)  Develop, achieve, and maintain interagency and interprofessional cooperation and coordination in the investigation of and case management of intrafamilial and extrafamilial child sex abuse and serious physical child abuse cases;

(2)  Facilitate in an impartial manner the professional gathering of information by public and private agencies and their providers for court proceedings involving child victims and witnesses;

(3)  Reduce to the absolute minimum the number of interviews of child sex abuse victims so as to minimize revictimization of the child;

(4)  Coordinate the therapeutic and treatment program for child sex abuse victims and their families;

(5)  Provide for a multidisciplinary team and case management approach which is focused first, on the alleged or suspected child sex abuse victim's needs and conditions; second, on the family members who are supportive of the child and whose interests are consistent with the best interests of the child; and third, on law enforcement and prosecutorial needs;

(6)  Provide for the training and continuing education of skilled professional interviewers of child sex abuse victims; and

(7)  Serve as the focus of information and referral for child sex abuse programs. [L 1986, c 169, pt of §1; am L 2001, c 219, §3]



§588-1.5 - Coordination function.

[§588-1.5]  Coordination function.  (a)  The program shall promote the sharing of information among agencies providing services to the child and family, for purposes of implementing this chapter.

(b)  All agencies and their providers that have information regarding the mental, physical health, or other information relating to the best interest of the child shall share the information among the agencies working with the child unless otherwise prohibited by federal or state statute or rule.  No agency shall further disclose any confidential information unless written consent expressly authorizing further disclosure is obtained from the person who is the subject thereof, or disclosure is permitted by law. [L 2001, c 219, §2]



§588-2 - Definitions of child abuse.

§588-2  Definitions of child abuse.  For purposes of this chapter:

"Child sexual abuse" means any of the offenses described under chapter 707, part V, when committed on a person under the age of eighteen years or as set forth in paragraph (2) of the definition of "harm" in section 587-2.

"Serious physical child abuse" means any of the offenses described in paragraph (1) of the definition of "harm" set forth in section 587-2 when the offense rises to the degree of a felony as defined in section 701-107. [L 1986, c 169, pt of §1; am L 2001, c 219, §4]



§588-3 - Director, program administrative staff.

[§588-3]  Director, program administrative staff.  The program shall be headed by a director appointed by the administrative director of the courts.  The director and administrative staff shall be subject to chapter 76. [L 1986, c 169, pt of §1; am L 2000, c 253, §150]



§588-4 - Duties of the director.

§588-4  Duties of the director.  The director shall:

(1)  Enter into agreements with police departments, departments of the prosecuting attorneys and county corporation counsels, the departments of the attorney general, health, and human services, and other public and private agencies, including agreements for the temporary assignment of appropriate personnel from each agency to the program;

(2)  Enter into contracts for the provision of specialized training and continuing education for interviewers of child sex abuse victims and child witnesses from both public and private agencies and providers;

(3)  Arrange for interviews of child sex abuse victims and child witnesses in an appropriate setting;

(4)  Promote interagency cooperation and coordination, including information sharing and gathering, among the public and private agencies and their providers that deliver investigative, case management, and therapeutic services;

(5)  Coordinate the flow of information between the agencies responsible for criminal prosecution and the agencies responsible for protective action in civil proceedings, including those professionals providing services to children and their families;

(6)  Arrange for the exchange of information, to include statistical data from public and private agencies involved in child sex abuse programs and issues;

(7)  Develop recommendations and plans for action to assist the public and private agencies involved in cases of child sex abuse and serious physical child abuse; and

(8)  Prepare and maintain records and reports for the program. [L 1986, c 169, pt of §1; am L 1988, c 141, §59; am L 2001, c 219, §5]



§588-5 - Admissibility of evidence.

[§588-5]  Admissibility of evidence.  Any evidence gathered at the center shall be gathered in such manner so as to be admissible as evidence at a judicial proceeding. [L 1986, c 169, pt of §1]



§588-6 - REPEALED.

§588-6  REPEALED.  L 2001, c 219, §6.












Volume 13

TITLE 32 - COURTS AND COURT OFFICERS

CHAPTER 601 - COURTS GENERALLY

§601-1 - Judiciary.

§601-1  Judiciary.  There shall be a branch of government, styled the judiciary. [L 1892, c 57, §1; RL 1925, §2211; RL 1935, §3570; RL 1945, §9571; RL 1955, §213-1; am L 1959, c 259, §1(a); HRS §601-1; am L 1974, c 159, §14]

Cross References

Judicial power vested in supreme court and circuit courts, and in inferior courts established by legislature, see Const. Art. VI, §1.



§601-1.5 - Civil defense emergency period; suspension of deadlines.

[§601-1.5]  Civil defense emergency period; suspension of deadlines.  (a)  During a period of civil defense emergency proclaimed by the governor under section 128-7, the chief justice shall be authorized to order the suspension, tolling, extension, or granting of relief from deadlines, time schedules, or filing requirements imposed by otherwise applicable statutes, rules, or court orders, in civil or criminal cases or administrative matters, in any judicial circuit affected by the governor's proclamation.  The chief justice shall determine the judicial circuits so affected.

(b)  The order shall be limited to an initial duration of not more than thirty days; provided that the order may be modified or extended for such period of time as the chief justice deems necessary due to an ongoing civil defense emergency.

(c)  The chief justice shall give notice of the order to all affected parties, counsel for the affected parties, and the public.  Notice shall be provided by whatever means are reasonably calculated, in the chief justice's sole discretion, to reach the affected parties, counsel for the affected parties, and the public.

(d)  Any person whose rights or interests are adversely affected by the chief justice's order shall be entitled to an appeal.  The notice of appeal shall be filed not later than forty-five days after the expiration of the chief justice's order or any modification or extension of that order.  The notice shall be filed with the clerk of the circuit court having jurisdiction over the person. [L 2006, c 59, §1]



§601-2 - Administration.

§601-2  Administration.  (a)  The chief justice shall be the administrative head of the judiciary.  The chief justice shall make a report to the legislature, at each regular session thereof, of the business of the judiciary and of the administration of justice throughout the State.  The chief justice shall present to the legislature a unified budget, six- year program and financial plan, and variance report for all of the programs of the judiciary.  The chief justice shall direct the administration of the judiciary, with responsibility for the efficient operation of all of the courts and for the expeditious dispatch of all judicial business.

(b)  The chief justice shall possess the following powers, subject to such rules as may be adopted by the supreme court:

(1)  To assign circuit judges from one circuit to another;

(2)  In a circuit court with more than one judge, (A) to make assignments of calendars among the circuit judges for such period as the chief justice may determine and, as deemed advisable from time to time, to change assignments of calendars or portions thereof (but not individual cases) from one judge to another, and (B) to appoint one of the judges, for such period as the chief justice may determine, as the administrative judge to manage the business of the court, subject to the rules of the supreme court and the direction of the chief justice;

(3)  To prescribe for all of the courts a uniform system of keeping and periodically reporting statistics of their business;

(4)  To procure from all of the courts estimates for their appropriations; with the cooperation of the representatives of the court concerned to review and revise them as the chief justice deems necessary for equitable provisions for the various courts according to their needs and to present the estimates, as reviewed and revised by the chief justice, to the legislature as collectively constituting a unified budget for all of the courts;

(5)  To exercise exclusive authority over the preparation, explanation, and administration of the judiciary budget, programs, plans, and expenditures, including without limitation policies and practices of financial administration and the establishment of guidelines as to permissible expenditures, provided that all expenditures of the judiciary shall be in conformance with program appropriations and provisions of the legislature, and all powers of administration over judiciary personnel that are specified in Title 7; and

(6)  To do all other acts which may be necessary or appropriate for the administration of the judiciary.

The budget, six-year program and financial plan, and the variance report of the judiciary shall be submitted by the chief justice to the legislature in accordance with the schedule of submission specified for the governor in chapter 37 and shall contain the program information prescribed in that chapter.  By November 1 of each year preceding a legislative session in which a budget is to be submitted, the chief justice shall provide written notification to the governor of the proposed total expenditures, by cost categories and sources of funding, and estimated revenues of the judiciary for each fiscal year of the next fiscal biennium. [L 1959, c 259, pt of §1(b); am imp L 1965, c 97, §24; Supp, §213-1.5; HRS §601-2; am L 1972, c 88, §1(a), (b); am L 1974, c 159, §15; am L 1977, c 159, §17; gen ch 1985]

Cross References

Generally, see Const. Art. VI, §6.

Annual reports, see §93-12.



§601-3 - Administrative director.

§601-3  Administrative director.  (a)  The chief justice, with the approval of the supreme court, shall appoint an administrative director of the courts to assist the chief justice in directing the administration of the judiciary.  The administrative director shall be a resident of the State for a continuous period of three years prior to the administrative director's appointment, and shall be appointed without regard to chapter 76 and shall serve at the pleasure of the chief justice.  The administrative director shall hold no other office or employment.  Effective July 1, 2004, the salary of the administrative director shall be as last recommended by the judicial salary commission.  Effective July 1, 2007, and every six years thereafter, the salary shall be as last recommended by the commission on salaries pursuant to section 26-56, unless disapproved by the legislature.

(b)  The administrative director shall, subject to the direction of the chief justice, perform the following functions:

(1)  Examine the administrative methods of the courts and make recommendations to the chief justice for their improvement;

(2)  Examine the state of the dockets of the courts, secure information as to their needs of assistance, if any, prepare statistical data and reports of the business of the courts and advise the chief justice to the end that proper action may be taken;

(3)  Examine the estimates of the courts for appropriations and present to the chief justice the administrative director's recommendations concerning them;

(4)  Examine the statistical systems of the courts and make recommendations to the chief justice for a uniform system of judicial statistics;

(5)  Collect, analyze, and report to the chief justice statistical and other data concerning the business of the courts;

(6)  Assist the chief justice in the preparation of the budget, the six-year program and financial plan, the variance report and any other reports requested by the legislature;

(7)  Carry out all duties and responsibilities that are specified in title 7 as it pertains to employees of the judiciary; and

(8)  Attend to such other matters as may be assigned by the chief justice.

(c)  The administrative director, with the approval of the chief justice, shall appoint a deputy administrative director of the courts without regard to chapter 76 and such assistants as may be necessary.  The assistants shall be appointed without regard to chapter 76.  Effective July 1, 2000, the salary of the deputy administrative director shall be no greater than provided in section 26-52(3) and shall be determined by the chief justice based upon merit and other relevant factors.  Effective July 1, 2004, the salary of the deputy administrative director shall be as last recommended by the judicial salary commission.  The administrative director shall be provided with necessary office facilities.

(d)  The judges, clerks, officers, and employees of the courts shall comply with all requests of the administrative director for information and statistical data relating to the business of the courts and expenditure of public funds for their maintenance and operation.

(e)  The salary levels of the administrative director and deputy administrative director shall be disclosed in the judiciary's annual budget submission to the legislature. [L 1959, c 259, pt of §1(b); am imp L 1965, c 97, §24; am L 1965, c 223, §11; Supp, §213-1.6; HRS §601-3; am L 1969, c 127, §9; am L 1974, c 159, §16; am L 1975, c 58, §25; am L 1976, c 82, §1; am L 1977, c 159, §18; am L 1982, c 129, §24(1); gen ch 1985; am L 1986, c 128, §21; am L 1990, c 72, §7; am L 1991, c 130, §2; am L 2000, c 142, §2 and c 253, §150; am L 2003, c 123, §1; am L 2006, c 299, §6]

Cross References

See Const. Art. VI, §6.



§601-3.5 - Supreme court law library revolving fund.

§601-3.5  Supreme court law library revolving fund.  There is established a revolving fund for the statewide supreme court law library system into which shall be deposited all fines, fees, and other revenue derived from the system's operations.  Moneys deposited in this fund may be expended to replace or repair lost, damaged, stolen, unreturned, or outdated books, serials, periodicals, and other library materials, or to support and improve library services. [L 1990, c 47, §1; am L 1993, c 64, §1]

Note

Transfer of certain interest earnings to general fund until June 30, 2015.  L 2009, c 79, §31(b)(1).



§601-3.6 - Spouse and child abuse special account; judiciary.

§601-3.6  Spouse and child abuse special account; judiciary.  (a)  There is established within the state treasury a special fund to be known as the "spouse and child abuse special account", and to be administered and expended by the judiciary.

(b)  The proceeds of the account shall be reserved for use by the judiciary for staff programs, and grants or purchases of service, consistent with chapters 42F and 103F, that support or provide spouse or child abuse intervention or prevention as authorized by law.  These proceeds shall be used for new or existing programs and shall not supplant any other funds previously allocated to these programs.  The account shall be kept separate and apart from all other funds in the treasury.

(c)  The account shall consist of fees remitted pursuant to sections 338-14.5 and 572-5, income tax remittances allocated under section 235-102.5, fines collected pursuant to sections [586-4(e)], 580-10, and 586-11, interest and investment earnings, grants, donations, and contributions from private or public sources.  All realizations of the account shall be subject to the conditions specified in subsection (b).

(d)  The judiciary, in coordination with the department of health, shall submit an annual report to the legislature, prior to the convening of each regular session, providing an accounting of the receipts of and expenditures from the account. [L 1994, c 232, §3; am L 1997, c 190, §6; am L 1998, c 172, §6; am L 1999, c 200, §4; am L 2004, c 228, §5]



§601-3.7 - Judiciary computer system special fund.

§601-3.7  Judiciary computer system special fund.  (a)  There is established in the state treasury a special fund to be known as the judiciary computer system special fund.  Moneys collected from administrative fees pursuant to section 287-3(a) and fees pursuant to sections 607-4(b)(10) and 607-5(c)(32) shall be deposited into the fund.

(b)  The fund shall be used for:

(1)  Consulting and other related fees and expenses in the selection, implementation, programming, and subsequent upgrades in judiciary computer system for a statewide computer system; and

(2)  The purchase of hardware and related software for a judiciary computer system.

(c)  The fund may be used for other expenses relating to new technology in traffic enforcement and civil, criminal, and appellate case processing and management, including operations and maintenance.

(d)  Moneys in the judiciary computer system special fund shall not revert to the general fund. [L 1996, c 203, §§2, 9; am L 1999, c 299, §1; am L 2003, c 216, §1; am L 2004, c 230, §§2, 6 and c 231, §1; am L 2006, c 21, §1]

Note

Transfer of certain interest earnings to general fund until June 30, 2015.  L 2009, c 79, §31(b)(2).



§601-4 - Judicial council.

§601-4  Judicial council.  The supreme court shall provide for the appointment of a judicial council which shall serve in an advisory capacity only.  The judicial council shall give continuing consideration to the administration of justice in the courts of the State.  It shall make reports and recommendations biennially to the supreme court and also whenever deemed advisable by the court.  The chief justice shall be a member and chairperson of the judicial council.  The supreme court shall appoint, from time to time, such number of other members as it deems necessary to be fairly representative, but not to exceed fifteen, whose terms shall be in accordance with the rules of the supreme court.  The members of the judicial council shall include laypersons as well as judges and lawyers.  The members of the judicial council shall receive no compensation for their service but they shall be reimbursed for their traveling and other expenses incidental to attending meetings. [L 1959, c 259, pt of §1(b); Supp, §213-1.7; HRS §601-4; gen ch 1993]

Cross References

Ethics commission, appointment, see §84-21.



§601-5 - Independence of judiciary.

§601-5  Independence of judiciary.  The judiciary branch and the several judges and other judicial officers thereof shall be independent of both the executive and legislative departments.  The governor shall have no power to interfere with, alter, or overrule any order, writ, judgment, or decision of any court, judge, or other judicial officer, except in the exercise of the power to grant reprieves and pardons in pursuance of law. [L 1892, c 57, §2; am L 1903, c 32, §1; RL 1925, §2212; RL 1935, §3571; RL 1945, §9272; RL 1955, §213-2; HRS §601-5; am L 1974, c 159, §17]

Cross References

See Const. Art. VI.

Rules of Court

See JC Canon 1.

Attorney General Opinions

Laws governing hours of work, vacation, etc., of all public employees do not by coverage of employees in judiciary department impair the judicial power.  Att. Gen. Op. 63-20.

Case Notes

No court ought to give an order of which it would be unable to compel the enforcement.  5 H. 669.  Court cannot supply a want in the law, or legislate and make law.  8 H. 478.



§601-6 - REPEALED.

§601-6  REPEALED.  L 1979, c 111, §22.



§601-7 - Disqualification of judge; relationship, pecuniary interest, previous judgment, bias or prejudice.

§601-7  Disqualification of judge; relationship, pecuniary interest, previous judgment, bias or prejudice.  (a)  No person shall sit as a judge in any case in which:

(1)  The judge's relative by affinity or consanguinity within the third degree is counsel, or interested either as a plaintiff or defendant, or in the issue of which the judge has, either directly or through such relative, a more than de minimis pecuniary interest; or

(2)  The judge has been of counsel or on an appeal from any decision or judgment rendered by the judge;

provided that no interests held by mutual or common funds, the investment or divestment of which are not subject to the direction of the judge, shall be considered pecuniary interests for purposes of this section; and after full disclosure on the record, parties may waive disqualification due to any pecuniary interest.

(b)  Whenever a party to any suit, action, or proceeding, civil or criminal, makes and files an affidavit that the judge before whom the action or proceeding is to be tried or heard has a personal bias or prejudice either against the party or in favor of any opposite party to the suit, the judge shall be disqualified from proceeding therein.  Every such affidavit shall state the facts and the reasons for the belief that bias or prejudice exists and shall be filed before the trial or hearing of the action or proceeding, or good cause shall be shown for the failure to file it within such time.  No party shall be entitled in any case to file more than one affidavit; and no affidavit shall be filed unless accompanied by a certificate of counsel of record that the affidavit is made in good faith.  Any judge may disqualify oneself by filing with the clerk of the court of which the judge is a judge a certificate that the judge deems oneself unable for any reason to preside with absolute impartiality in the pending suit or action. [L 1931, c 292, §1; RL 1935, §3572; RL 1945, §9573; RL 1955, §213-3; am L Sp 1959 1st, c 5, §1(b); HRS §601-7; am L 1972, c 88, §1(c); gen ch 1985; am L 2004, c 5, §1]

Historical Note

Subsection (a) derived from §84 of the Hawaiian Organic Act.

Rules of Court

See JC Canon 2.

Law Journals and Reviews

State v. Mata:  Disqualification of a Trial Judge.  13 UH L. Rev. 641.

Case Notes

See also note to Organic Act §84.

Disqualification of judge:  Statutory grounds, whether exclusive.  17 H. 428.  Disqualification to sit on reserved question.  31 H. 150.  Timeliness of suggestion of disqualification.  41 H. 270; 44 H. 483, 357 P.2d 110; 49 H. 578, 426 P.2d 298.  Disqualification for bias or prejudice in favor of "opposite party"; who is "opposite party".  49 H. 578, 586, 616-7, 426 P.2d 298.

Subs. (a):  Judge held not pecuniarily interested in case.  8 H. 391.  Ownership of stock constitutes "a pecuniary interest" in an action in which corporation is interested.  33 H. 565.  Has been of counsel -- mere employment in law firm is not disqualification.  44 H. 687, 361 P.2d 1043.  Where State a party, whether judge disqualified by reason of having been a deputy attorney general.  49 H. 252, 413 P.2d 249.  Not applicable where there is no provision for replacing a justice who would otherwise be disqualified.  58 H. 25, 564 P.2d 135.

Subs. (b):  Legal sufficiency of affidavit.  39 H. 308; 41 H. 52; 41 H. 270; 45 H. 44, 361 P.2d 60; 48 H. 247, 397 P.2d 575; 3 H. App. 646, 658 P.2d 898.  Filing of disqualifying affidavit must be timely.  49 H. 578, 586, 616, 426 P.2d 298.  Affidavit required by subsection (b) must state directly or in substance a personal bias or prejudice on the part of the judge.  55 H. 80, 515 P.2d 1250.  Reference of an attorney's conduct to a disciplinary board or a response to an inquiry with respect thereto by disciplinary counsel, is not grounds for disqualification of a judge.  71 H. 319, 789 P.2d 1122.

To disqualify judge, party was required to act before the judge entered ruling on the merits and in conformity with section.  2 H. App. 1, 625 P.2d 378.

Does not apply to justices of an appellate court.  41 H. 270.

Voluntary withdrawal from participation.  41 H. 270.  Voluntary withdrawal of justices from participation.  53 H. 174, 488 P.2d 1406.

Review by prohibition does not lie where claim of bias and prejudice is based on facts occurring on trial and ultimately appealable.  45 H. 44, 361 P.2d 60.

State in criminal case may seek prohibition upon refusal to disqualify.  48 H. 247, 397 P.2d 575.

Provision for judge recusing oneself, control by supreme court over application of this provision.  49 H. 578, 586, 618, 426 P.2d 298.

Provision requires strict construction to avoid abuses.  55 H. 80, 515 P.2d 1250.

"Rule of necessity" requires judge to participate in a decision notwithstanding judge's personal interest if the case cannot be heard otherwise.  57 H. 348, 555 P.2d 1329.

Judge presiding over initial probate trial and a subsequent jury trial on same fact issues does not violate this section.  61 H. 236, 602 P.2d 521.

Because judge ruled on the motion to disqualify judge, attorney's failure to file timely motion to disqualify would not be deemed a waiver of attorney's right to seek a disqualification; judge did not err when judge denied attorney's disqualification motion.  76 H. 187, 873 P.2d 66.

Where "evidence" of personal bias offered by defendant did not involve matters of personal interest to the judge but concerned primarily matters affecting the judge's exercise of judicial discretion, motion for disqualification properly denied; also, neither imposition of jail sentence upon defendant nor scheduling of post-appeal hearings demonstrated bias on part of judge.  89 H. 371, 974 P.2d 11.

Where alleged improper ex parte communication with judge by former officer of plaintiff regarding hotel was unrelated to case, former officer was not a party to the litigation or a witness, and judge did not know at time of conversation with former officer whether hotel was owned by plaintiff or defendant, no personal bias by judge under this section.  92 H. 243, 990 P.2d 713.

Trial judge did not have to recuse herself from various show cause hearings because judge was privy to confidential information as a result of settlement negotiations; however, order dismissing plaintiff's complaint with prejudice vacated to remedy due process concerns raised by the handling of ex parte communications mailed from defendant to judge discussing the merits of the order to show cause hearings.  97 H. 354 (App.), 37 P.3d 603.

Affidavit filed by counsel did not satisfy the statutory requirement for the party seeking disqualification to attest to the disqualifying facts; even assuming plaintiff had complied with the statutory requirements, counsel's declaration failed to sufficiently state facts showing bias or prejudice on the part of the judge and was speculative at best.  117 H. 477 (App.), 184 P.3d 792.

See 35 H. 786.

Cited:  234 F.2d 221, 223.



§601-8 - Practice of law forbidden.

§601-8  Practice of law forbidden.  Justices of the supreme court, judges of the intermediate appellate court, judges of the circuit court, and full-time judges of the district court and of the district family court shall not engage in the practice of law during their terms of office. [L 1892, c 57, §3; am L 1892, c 76, §1; RL 1925, §2213; RL 1935, §3573; RL 1945, §9574; RL 1955, §213-4; HRS §601-8; am L 1970, c 188, §7; am L 1979, c 111, §23]

Rules of Court

See JC Canon 3.10.

See JC Canon 5.

Case Notes

Cited:  27 H. 509, 526.

Discussed:  74 H. 394, 846 P.2d 894.



§601-9 - Same, other instances.

§601-9  Same, other instances.  No attorney shall be employed, or allowed to appear before any court, in any action or proceeding which has been previously tried before the attorney as a judge. [CC 1859, pt of §821; RL 1925, §2214; RL 1935, §3574; RL 1945, §9575; RL 1955, §213-5; HRS §601-9; am L 1972, c 88, §1(d); gen ch 1985]



§601-10 to 12 - REPEALED.

§§601-10 to 12  REPEALED.  L 1972, c 88, §1(h).



§601-13 - Publication of notices and process.

§601-13  Publication of notices and process.  All notices or process required or permitted by law, by the rules of any court, or by judicial order to be published or advertised in judicial proceedings in the State shall be published or advertised in a newspaper or newspapers having a general circulation within the county in which the judicial proceedings are commenced or had, except as otherwise provided.

When the notices or process are required to be published or advertised once or more in a given interval for or in a successive number of such intervals, the use of the word, "successive," shall not be construed to require publication in more than the stated number of intervals; for example, a requirement of publication "once a week for (or in) three successive weeks," shall require but three publications. [L 1919, c 31, §1; RL 1925, §2219; RL 1935, §3579; am L 1941, c 36, §1; RL 1945, §9580; RL 1955, §213-10; HRS §601-13; am L 1972, c 88, §1(e)]

Rules of Court

See HRCP rule 4(e).

Proof of publication, see RCC rule 11.

Case Notes

Cited:  45 H. 90, 91, 363 P.2d 1006.



§601-14 - REPEALED.

§601-14  REPEALED.  L 1991, c 5, §1.



§601-15 - Style of process.

§601-15  Style of process.  The style of process in the state courts shall run in the name of "The State of Hawaii," and all prosecutions shall be carried on in the name and by the authority of the State of Hawaii. [L Sp 1959 1st, c 5, §7; Supp, §213-12; HRS §601-15; am L 1972, c 88, §1(g)]



§601-16 - REPEALED.

§601-16  REPEALED.  L 1972, c 88, §1(h).



§601-17 - Use of credit and debit cards to pay for court costs, fees, expenses, and other charges.

§601-17  Use of credit and debit cards to pay for court costs, fees, expenses, and other charges.  (a)  Costs, fees, bond forfeitures, fines, expenses, and other charges that are due and owing to the courts may be paid by use of credit cards or debit cards acceptable to the administrative director of the courts; provided that driver's license and vehicle registration clearances shall be paid by cash only.

(b)  A service fee may be paid by the judiciary for the use of a credit or debit card service.  In the event that a credit or debit card is used to pay any charges due and owing to the courts, the judiciary may impose an additional convenience fee on the credit or debit card user.  The amount of such convenience fee shall not exceed the amount of the service fee imposed on the judiciary for the subject credit or debit card transaction. [L 1978, c 35, §1; am L 2003, c 5, §1; am L 2004, c 71, §1]



§601-17.5 - Collection of delinquent court-ordered payments.

[§601-17.5]  Collection of delinquent court-ordered payments.  The judiciary may contract with a collection agency bonded under chapter 443B or with a licensed attorney to collect any delinquent court-ordered penalties, fines, restitution, sanctions, and court costs, including restitution and juvenile monetary assessments.  Any fees or costs associated with the collection efforts shall be added to the amount due and retained by the collection agency as its payment; provided that no such fees or costs shall exceed fifty per cent of the amount collected. [L 2004, c 77, §1]



§601-18 - Interest income.

[§601-18]  Interest income.  Interest income earned on court deposits shall be credited to the depositor specified in the court order or to the State of Hawaii if not otherwise specified by statute. [L 1993, c 42, §1]



§601-20 - Court annexed arbitration program.

[§601-20]  Court annexed arbitration program.  (a)  There is established within the judiciary a court annexed arbitration program which shall be a mandatory and nonbinding arbitration program to provide for a procedure to obtain prompt and equitable resolution of certain civil actions in tort through arbitration.  The supreme court shall adopt rules for the implementation and administration of the program by January 1, 1987.

(b)  All civil actions in tort, having a probable jury award value, not reduced by the issue of liability, exclusive of interest and costs, of $150,000 or less, shall be submitted to the program and be subject to determination of arbitrability and to arbitration under the rules governing the program.  The rules shall include a procedure to classify and establish the order of priority according to which the actions will be processed for the determination of arbitrability and for the arbitration under the program.  The court may, at its discretion, remove any action from the program.

(c)  The chief justice may hire on a contractual basis, and at the chief justice's pleasure remove, without regard to chapter 76, an arbitration administrator, who shall be responsible for the operation and management of the program, and such other persons deemed necessary for the purposes of the program in the judgment of the chief justice. [L Sp 1986, c 2, §21; am L 2000, c 253, §150]

Cross References

Bypass of court annexed arbitration, see §671-16.5.

Center for alternative dispute resolution, see chapter 613.

Rules of Court

See RCC rule 34; Hawaii Arbitration Rules.

Applicability of Hawaii Arbitration Rules, see RCC rule 34.

Law Journals and Reviews

Settling Civil Lawsuits in the Hawaii Circuit Courts.  10 HBJ No. 13, at pg. 1.

The Impact of Discovery Limitations on Cost, Satisfaction, and Pace in Court-Annexed Arbitration.  11 UH L. Rev. 81.

Tort and Insurance "Reform" in a Common Law Court.  14 UH L. Rev. 55.

Striking a Balance:  Procedural Reform Under the Lum Court.  14 UH L. Rev. 223.

Case Notes

Subsection (b) did not violate equal protection clause of the Fourteenth Amendment to the U.S. Constitution.  76 H. 494, 880 P.2d 169.



§601-21 - Substance abuse treatment monitoring program.

[§601-21]  Substance abuse treatment monitoring program.  (a)  To determine the effectiveness of substance abuse treatment services and maintain accurate numbers of individuals receiving publicly funded substance abuse treatment, the judiciary shall comply with the requirements of the statewide substance abuse treatment monitoring program established under section 321-192.5.  The judiciary shall collect data in accordance with section 321-192.5 from any circuit court, adult probation, and any provider of substance abuse treatment that provides substance abuse treatment to persons served through public funds administered by the judiciary.

(b)  The judiciary shall include in the contract with any treatment provider all criteria established by the department of health pursuant to section 321-192.5 to determine whether the treatment provider is achieving success in treating individuals with substance abuse.

(c)  The judiciary shall include the information collected under subsection (a) as part of the annual report submitted pursuant to section 601-2.

(d)  This section shall not be construed to abrogate an individual's right to privacy.  The judiciary shall implement sufficient protections to ensure that the identity of a recipient of substance abuse treatment services remains strictly confidential and that aggregate data collected pursuant to this section is used solely for the purpose of this section. [L 2004, c 40, §26]



§601-31 to 38 - REPEALED.

SHERIFF

§§601-31 to 38  REPEALED.  L 1989, c 211, §16.

Cross References

Sheriff, etc., see §26-14.6.



§601-51 - REPEALED.

[SECURITY PERSONNEL]

§601-51  REPEALED.  L 1989, c 211, §17.






CHAPTER 602 - COURTS OF APPEAL

§602-1 - How constituted.

PART I.  SUPREME COURT

Rules of Court

See generally Supreme Court Rules; Hawaii Rules of Appellate Procedure.

Law Journals and Reviews

Judicial Review and Sexual Freedom.  30 UH L. Rev. 1.

§602-1  How constituted.  The supreme court, pursuant to section 2 of Article VI of the Constitution, shall consist of a chief justice and four associate justices. [L 1892, c 57, §49; am L 1903, c 32, §13; RL 1925, §2221; RL 1935, §3590; RL 1945, §9601; RL 1955, §214-1; am L Sp 1959 1st, c 5, §2(a); HRS §602-1; ree L 1979, c 111, pt of §2]

Cross References

Retirement allowance, see §88-74.

Tenure, removal, retirement, see Const. Art. VI, §§3, 5.

Case Notes

Provision of will of filling of vacancies among the trustees by choice of majority of the justices, how interpreted.  23 H. 575, aff'd 250 F. 145.



§602-2 - Salary, supreme court justices.

§602-2  Salary, supreme court justices.  Effective July 1, 2004, the salary of the chief justice of the supreme court and the salary of each associate justice of the supreme court shall be as last recommended by the judicial salary commission.  Effective July 1, 2007, and every six years thereafter, the salary of the chief justice of the supreme court and the salary of each associate justice of the supreme court shall be as last recommended by the commission on salaries pursuant to section 26‑56, unless disapproved by the legislature. [L Sp 1959 1st, c 4, §1; am L 1962, c 28, §30a; am L 1965, c 223, §12; Supp, §214-1.5; HRS §602-2; am L 1969, c 127, §10; am L 1975, c 58, §26; ree L 1979, c 111, pt of §2; am L 1982, c 129, §25(1); am L 1986, c 128, §22; am L 1990, c 72, §3; am L 1999, c 65, §4; am L 2000, c 2, §2; am L 2003, c 123, §2; am L 2006, c 299, §7]

Case Notes

Cited:  57 H. 348, 555 P.2d 1329.



§602-3 - Absence, disability, etc.

§602-3  Absence, disability, etc., of chief justice.  Wherever, by the provisions of any law of the State, any act is required to be performed by the chief justice of the supreme court, the act may (unless otherwise expressly provided) be performed, in case of a vacancy in the office of chief justice, or if the chief justice is ill, absent, or otherwise unable to serve, by an associate justice of the court designated in accordance with the rules of the supreme court. [L 1892, c 72, §4; RL 1925, §2222; RL 1935, §3591; RL 1945, §9602; RL 1955, §214-2; am L Sp 1959 1st, c 5, §2(b); HRS §602-3; am L 1972, c 88, §2(a); ree L 1979, c 111, pt of §2; gen ch 1985]

Cross References

See Const. Art. VI, §2.



§602-4 - Superintendence of inferior courts.

§602-4  Superintendence of inferior courts.  The supreme court shall have the general superintendence of all courts of inferior jurisdiction to prevent and correct errors and abuses therein where no other remedy is expressly provided by law. [L 1892, c 57, §50; RL 1925, §2223; RL 1935, §3592; RL 1945, §9603; RL 1955, §214-3; HRS §602-4; ree L 1979, c 111, pt of §2]

Law Journals and Reviews

Through the Looking Glass--Finality, Interlocutory Appeals and the Hawaii Supreme Court's Supervisory Powers.  9 UH L. Rev. 87.

The Application of the Collateral Order Doctrine to Criminal Appeals in Hawai`i.  19 UH L. Rev. 73.

Exercise of supreme court's supervisory powers was not appropriate in case where defendant was not without remedy expressly provided by law; §641-11 and HRAP rule 4(b) provided defendant opportunity to appeal from final judgment and HRPP rule 40 may have provided defendant opportunity to contest validity of no-contest plea by post-conviction petition.  96 H. 462 (App.), 32 P.3d 106.

Case Notes

Appeals in forma pauperis, powers of supreme court in connection with.  See 42 H. 1; 44 H. 31, 352 P.2d 616; 44 H. 52, 352 P.2d 629.  But see 26 H. 469.

Applied in disposing of appeal on points of law from an illegal sentence.  13 H. 335.

Circumstances supplied justification for exercise of court's supervisory jurisdiction and court's power to issue prohibition.  59 H. 224, 580 P.2d 49.

Supervisory power under section invoked to provide needed guidance on matter of grave public concern.  59 H. 224, 580 P.2d 49.

Supervisory jurisdiction invoked where submission to warrantless searches apparently standard condition of probation.  67 H. 268, 686 P.2d 1379.

Supervisory jurisdiction invoked to declare judge personally entering the jury room to answer the jurors' questions improper and prejudicial.  69 H. 204, 738 P.2d 812.

Supreme court invoked supervisory jurisdiction over district court judge.  71 H. 304, 788 P.2d 1281.

Mentioned:  79 H. 26, 897 P.2d 953.



§602-5 - Jurisdiction and powers; filing.

§602-5  Jurisdiction and powers; filing.  [L 2004, c 202, §55 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  (a)  The supreme court shall have jurisdiction and powers as follows:

(1)  To hear and determine all questions of law, or of mixed law and fact, which are properly brought before it by application for a writ of certiorari to the intermediate appellate court or by transfer as provided in this chapter;

(2)  To answer, in its discretion, any question of law reserved by a circuit court, the land court, or the tax appeal court, or any question or proposition of law certified to it by a federal district or appellate court if the supreme court shall so provide by rule;

(3)  To exercise original jurisdiction in all questions arising under writs directed to courts of inferior jurisdiction and returnable before the supreme court, or if the supreme court consents to receive the case arising under writs of mandamus directed to public officers to compel them to fulfill the duties of their offices; and such other original jurisdiction as may be expressly conferred by law;

(4)  To issue writs of habeas corpus, or orders to show cause as provided by chapter 660, returnable before the supreme court or a circuit court, and any justice may issue writs of habeas corpus or such orders to show cause, returnable as above stated;

(5)  To make or issue any order or writ necessary or appropriate in aid of its jurisdiction, and in such case, any justice may issue a writ or an order to show cause returnable before the supreme court; and

(6)  To make and award such judgments, decrees, orders and mandates, issue such executions and other processes, and do such other acts and take such other steps as may be necessary to carry into full effect the powers which are or shall be given to it by law or for the promotion of justice in matters pending before it.

(b)  All cases addressed to the jurisdiction of the supreme court or of the intermediate appellate court shall be filed with the clerk of the supreme court as provided by the rules of court.  The clerk shall maintain the record of each case whether addressed to the jurisdiction of the supreme court or the jurisdiction of the intermediate appellate court. [L 1892, c 57, §51; RL 1925, §2224; RL 1935, §3593; RL 1945, §9604; RL 1955, §214-4; HRS §602-5; am L 1972, c 88, §2(b); am L 1979, c 111, pt of §2; gen ch 1985; am L 1986, c 199, §1; am L 2004, c 202, §55]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Rules of Court

Power of supreme court to preserve status quo or effectiveness of the judgment subsequently to be entered, see HRCP rule 62(g).

Certification of questions by federal courts, see HRAP rule 13.

Questions of law reserved, see HRAP rule 15.

Writs, see HRAP rule 21.

Law Journals and Reviews

Judicial Legislation in the Supreme Court of Hawaii:  A Brief Introduction to the "Knowne Uncertaintie" of the Law.  7 HBJ 58.

Judicial Legislation in the Supreme Court of Hawaii:  A Brief Introduction to the "Felt Necessities of the Time."  8 HBJ 77.

Contemporary Contempt:  The State of the Law in Hawaii.  I HBJ No. 13, at pg. 59.

Through the Looking Glass--Finality, Interlocutory Appeals and the Hawaii Supreme Court's Supervisory Powers.  9 UH L. Rev. 87.

Reversals of Fortune:  The Hawaii Supreme Court, the Memorandum Opinion, and the Realignment of Political Power in Post-statehood Hawai`i.  14 UH L. Rev. 17.

Case Notes

Generally.

The inherent power of the supreme court to make orders "for the promotion of justice" under paragraph (7) required that motorist be given an opportunity to challenge the lifetime revocation of motorist's license where one of the three predicate convictions on which revocation had been based had been set aside; motorist was thus entitled to have district court amend motorist's revocation period pursuant to §286-261 upon the presentation of proof that motorist's driving record no longer supported the revocation period imposed.  94 H. 232, 11 P.3d 457.

Section 174C-60 is inconsistent with and cannot stand together with this section and §602-57, as amended by Act 202, L 2004, and was deemed amended by implication, effective July 1, 2006, to authorize appeals from the water commission to the intermediate appellate court, not to the supreme court.  113 H. 52, 147 P.3d 836.

Jurisdiction.

Where Congress has not expressly set out exclusive jurisdiction, state courts are competent to decide federal claims.  437 F. Supp. 368.

No original jurisdiction to issue a writ of mandamus directed to individuals, 22 H. 589; nor in election contests, 15 H. 323.  See also 23 H. 387, 407.  That supreme court will not determine moot question, see 23 H. 387, 406; 25 H. 51; 26 H. 173; 32 H. 818; 33 H. 278; 35 H. 565, also note appended to chapter 641, pt. I A3e.  As to habeas corpus.  26 H. 363.  Question of jurisdiction of subject matter can be raised for first time on appeal.  36 H. 75.  Lack of jurisdiction cannot be waived or jurisdiction conferred by agreement of parties.  40 H. 475; 57 H. 133, 552 P.2d 75.

Court will not generally decide moot questions of law, but exception is made where questions affect the public interest.  50 H. 379, 441 P.2d 138; 59 H. 244, 580 P.2d 405; 62 H. 391, 616 P.2d 201.

Supreme court does not have original jurisdiction of writ of prohibition directed against prosecutors.  51 H. 589, 465 P.2d 549.

Supreme court has no original jurisdiction to issue mandamus to an individual.  54 H. 274, 506 P.2d 8.

Supreme court does not have jurisdiction for an appeal from interlocutory orders of the district courts in criminal cases.  57 H. 133, 552 P.2d 75.

Court would not entertain application for writ of prohibition on grounds not presented in the trial court.  57 H. 284, 554 P.2d 1128.

Without a special reason appellate court will not exercise its original jurisdiction in habeas corpus proceedings when relief is available in a lower court.  57 H. 411, 557 P.2d 787.

Cited as supporting claim that supreme court has jurisdiction to determine validity of constitutional amendment procedures.  60 H. 324, 590 P.2d 543.

Court had jurisdiction over action seeking to enjoin chief election officer from placing proposed constitutional amendments on election ballot.  73 H. 536, 836 P.2d 1066.

Jurisdiction properly lies in supreme court to hear and determine appeals from district court judgments after an administrative hearing, pursuant to paragraph (1) and §641-1(a).  75 H. 1, 856 P.2d 1207.

Where defendant's interlocutory appeal from district court's denial of defendant's motion to dismiss on double jeopardy grounds did not satisfy prerequisites of collateral order exception, supreme court did not have to decide whether exception may apply to appeals from collateral orders of district court.  82 H. 446, 923 P.2d 388.

Discussed:  875 F. Supp. 680.

Powers.

Judgment of territorial supreme court, affirmed by U.S. Court of Appeals, was binding on supreme court of Hawaii.  441 F. Supp. 559.

Inherent power to preserve status quo pending appeal.  18 H. 269, 270; 42 H. 192.  Granting of injunction to preserve status quo pending appeal.  51 H. 480, 463 P.2d 530.

Supreme court has no power to amend a so-called record of a district court on appeal.  19 H. 187; cited 24 H. 600, 605.  A motion for such amendment should be presented to the district court.  19 H. 317; 24 H. 600, 605.

Applied:  mandamus in aid of appellate jurisdiction.  54 H. 294, 506 P.2d 444.

Under paragraph (7), in the promotion of justice, supreme court has power to reduce fines for civil contempt.  55 H. 386, 520 P.2d 422.  Judgment vacated for promotion of justice.  56 H. 170, 532 P.2d 391.

Supreme court cannot disregard jurisdictional defects in an appeal.  57 H. 61, 549 P.2d 477.

Where circuit court exceeded its authority, writ of prohibition by supreme court held proper remedy.  57 H. 289, 554 P.2d 1131.

No cross appeal is necessary for appellate court to review a question closely related to a question raised on appeal.  57 H. 599, 561 P.2d 1286.

Prohibition, when granted, res judicata.  59 H. 224, 580 P.2d 49.

Prohibition, issuance.  59 H. 237, 580 P.2d 58; 67 H. 259, 686 P.2d 16.

Paragraph (7) cited in directing a different judge to hear a case on remand.  59 H. 592, 585 P.2d 1259.

Standard for issuance of mandamus.  64 H. 307, 640 P.2d 289.

Where chief justice did not have duty to administer oath of office, mandamus against chief justice did not lie; thus, petition for writ of mandamus denied.  76 H. 273, 874 P.2d 1098.

Cited: 76 H. 396, 879 P.2d 501.

Mentioned:  79 H. 26, 897 P.2d 953.

Counsel fees.

After an appeal has been perfected the supreme court has power to require a husband to advance to a wife necessary attorney's fee in divorce.  25 H. 793, 797.  Section 580-9 applies to the supreme court.  30 H. 61, 65.  Distinguished in 30 H. 80, 90.

No jurisdiction to award attorneys' fees for services on appeal in probate case, 43 H. 171, or under a contractual provision, 43 H. 316.  No jurisdiction to award attorney's fees under a contractual provision.  52 H. 124, 471 P.2d 529.

Cited:  76 H. 396, 879 P.2d 501.

Support money pending appeal.

35 H. 382.

Rehearing.

Principles stated as to circumstances under which a motion for a rehearing will be granted.  10 H. 338, 345; cited 25 H. 776.  See 33 H. 632; 35 H. 252; 35 H. 349; 40 H. 640; 40 H. 734; 42 H. 352; 44 H. 684, 361 P.2d 383; 47 H. 466, 471, 390 P.2d 737; 48 H. 149, 151, 396 P.2d 826; 49 H. 267, 269, 414 P.2d 428; 49 H. 574, 423 P.2d 437; 50 H. 40, 429 P.2d 829.

Further hearing granted after decision on point not previously argued.  10 H. 338.  Question not jurisdictional and not raised by pleadings or in appellant's specifications of error nor in their brief comes too late when presented for first time during oral argument.  25 H. 438, 444, aff'd 269 F. 751.  Rehearing denied on immaterial issue, 28 H. 157; but see dissent; 28 H. 208; 28 H. 383.  See 33 H. 632; 34 H. 8; 35 H. 349; 35 H. 545; 36 H. 230; 36 H. 710; 49 H. 267, 271, note 4, 414 P.2d 428.



§602-5.5 - Judiciary records.

§602-5.5  Judiciary records.  (a)  Notwithstanding the provisions of any other law to the contrary, the supreme court shall determine whether, and the extent to which, the judiciary, will create, accept, retain, or store in electronic form any case, fiscal, and administrative records and convert written case, fiscal, and administrative records to electronic records.

(b)  Notwithstanding the provisions of section 94-3, the supreme court shall determine the care, custody, and disposition of all judiciary case, fiscal, and administrative records.  A record of dispositional activity shall be maintained stating whether a record was retained by the judiciary; transferred to public archives, the University of Hawaii, the Hawaiian Historical Society; or another agency; or destroyed.  This record shall be kept on forms specified by the supreme court.  One copy of the record shall be filed in the court where the records originated, and the original shall be filed with the administrative director of the courts or an agency designated by the director. [L 1984, c 258, §1; am L 1997, c 58, §1; am L 2002, c 6, §1]

Revision Note

"Hawaiian Historical Society" substituted for "Hawaii Historical Society".



§602-6 - REPEALED.

§602-6  REPEALED.  L 2004, c 202, §80.

Note

L 2006, c 94, 1 purports to amend this section.



§602-7 - Oaths, subpoenas.

§602-7  Oaths, subpoenas.  The supreme court may compel the attendance of witnesses and the production of books, papers, documents or tangible things, and any justice may administer oaths. [L 1892, c 57, §52; RL 1925, §2226; RL 1935, §3595; RL 1945, §9606; RL 1955, §214-6; HRS §602-7; am L 1972, c 88, §2(c); ree L 1979, c 111, pt of §2]

Case Notes

Mentioned:  76 H. 273, 874 P.2d 1098.



§602-8 - Terms.

§602-8  Terms.  The supreme court shall be deemed to be in continuous session.  The court shall be deemed always open for filing papers, issuing and returning process, and issuing orders. [L 1892, c 57, §54; am L 1901, c 22, §1; RL 1925, §2227; RL 1935, §3596; RL 1945, §9607; RL 1955, §214-7; HRS §602-8; am L 1972, c 88, §2(d); ree L 1979, c 111, pt of §2; am L 1984, c 106, §1]



§602-9 - Sessions, where.

§602-9  Sessions, where.  The supreme court shall sit in Honolulu; provided that the chief justice may appoint a different place for the sitting of the court, pro tempore. [L 1892, c 57, §55; am L 1901, c 22, §2; RL 1925, §2228; RL 1935, §3597; RL 1945, §9608; RL 1955, §214-8; HRS §602-9; am L 1972, c 88, §2(e); ree L 1979, c 111, pt of §2]



§602-10 - OLD REPEALED.

§602-10  [OLD]  REPEALED.  L 1972, c 88, §2(h).

§602-10  Full court; oral argument; substitute justices.  [L 2004, c 202, §56 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  Parties to a proceeding before the supreme court shall be entitled to consideration by a full court.  Oral argument shall be before a full court; provided that in an appropriate case, the court in its discretion may dispense with oral argument.  In case of a vacancy, or if a justice of the supreme court is disqualified from sitting in any case pending before the supreme court, is unable to attend, is absent, is recused, or has been excused, the vacancy or the place of such justice may be temporarily filled by a circuit judge designated by the chief justice or by the appointment of a justice who has retired from the supreme court.  Such retired justice chosen to serve as substitute justice shall not be actively engaged in the practice of law.  A retired justice, when sitting as substitute justice, shall be compensated at a rate of pay of associate justices of the supreme court.  When necessary, the court may consist of five circuit judges so designated, or five retired justices so appointed, or any combination of circuit judges and retired justices.  After oral argument of a case, if a vacancy arises or if for any other reason a justice is unable to continue on the case, the case may be decided or disposed of upon the concurrence of any three members of the court without filling the vacancy or the place of such justice. [L 1892, c 57, §56; am L 1896, c 12, §1; am L 1903, c 32, §15; am L 1905, c 92, §1; am L 1909, c 14, §1; RL 1925, §2230; RL 1935, §3599; RL 1945, §9610; RL 1955, §214-10; am L 1963, c 193, §61; HRS §602-11; am L 1972, c 88, §2(f); am L 1974, c 146, §1; am L 1978, c 114, §1; ren L 1979, c 111, pt of §2; am L 2004, c 202, §56]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Case Notes

Contemplates that some cases may arise in which all five supreme court justices would recuse themselves.  880 F.2d 116.

"Cause" in phrase "connection with the said cause" means issue brought to supreme court, not entire case in lower court.  9 H. 356; 20 H. 553.  Resignation of justice, though absolute in form, does not under all circumstances at once vacate office.  12 H. 332.  Duty of justice to sit unless disqualified or unable to sit for reason specified.  17 H. 393.  See 41 H. 270.

Vacancy, effect of under prior law.  38 H. 449.

Petition for rehearing must be acted upon by court as constituted when case was decided, if all members thereof are available.  45 H. 440, 369 P.2d 114.  But change in court no bar to grant of rehearing.  50 H. 40, 429 P.2d 829.

When no disinterested substitutes can be designated, doctrine of necessity allows interested judges to participate in the case.  57 H. 348, 555 P.2d 1329.



§602-11 - Rules.

§602-11  Rules.  The supreme court shall have power to promulgate rules in all civil and criminal cases for all courts relating to process, practices, procedure and appeals, which shall have the force and effect of law.  Such rules shall not abridge, enlarge, or modify the substantive rights of any litigant, nor the jurisdiction of any of the courts, nor affect any statute of limitations.

Whenever in a statute it is provided that the statute is applicable "except as otherwise provided," or words to that effect, these words shall be deemed to refer to provisions of the rules of court as well as other statutory provisions. [L 1939, c 215, §1; RL 1945, §9614; RL 1955, §214-14; HRS §602-21; am L 1972, c 88, §2(g); ren L 1979, c 111, pt of §2]

Cross References

Constitutional provision, see Const. Art. VI, §7.

Rules of Court

See Rules of the Supreme Court; Code of Professional Responsibility; Code of Judicial Conduct; Hawaii Rules of Appellate Procedure; Rules of the Intermediate Court of Appeals; Hawaii Rules of Civil Procedure; Hawaii Rules of Penal Procedure; Rules of the Circuit Courts; Hawaii Arbitration Rules; Rules of the District Courts; District Court Rules of Civil Procedure; Rules of the Small Claims Division; Rules of the Family Court; Rules of the Tax Appeal Court; Rules of the Land Court.

See Hawaii Civil Traffic Rules; Hawaii Probate Rules; Rules Governing Court Reporting.

Law Journals and Reviews

A Piece of Mind for Peace of Mind:  Federal Discoverability of Opinion Work Product Provided to Expert Witnesses and Its Implications in Hawai`i.  24 UH L. Rev. 859.

Case Notes

Reasonable compliance with a rule must be required.  20 H. 39; 24 H. 711, 713; 29 H. 802, 803.  The responsibility of the court to require such compliance is secondary to the duty of the court to maintain the integrity of stipulations approved by and filed with the court.  24 H. 655, 657.

Family court rules have force and effect of law.  61 H. 167, 598 P.2d 176.



§602-12 , 13, 16 - REPEALED.

§§602-12, 13, 16  REPEALED.  L 1972, c 88, §2(h).



§602-21 - Renumbered as §602-11.

§602-21  Renumbered as §602-11.



§602-22 to 24 - , 31 to 34, 36, 37 REPEALED.

§§602-22 to 24, 31 to 34, 36, 37  REPEALED.  L 1972, c 88, §2(h).



§602-51 - How constituted.

PART II.  INTERMEDIATE APPELLATE COURT

Note

As enacted the sections in this part were designated §§602-12 to 602-20.

Rules of Court

See generally Rules of the Intermediate Court of Appeals; Hawaii Rules of Appellate Procedure.

Law Journals and Reviews

Administering Justice or Just Administration:  The Hawai`i Supreme Court and the Intermediate Court of Appeals.  14 UH L. Rev. 271.

Judicial Review and Sexual Freedom.  30 UH L. Rev. 1.

§602-51  How constituted.  The intermediate appellate court shall consist of a chief judge and five associate judges.  The chief judge, who shall be specifically selected, shall supervise the administrative duties of the court. [L 1979, c 111, pt of §3; am L 1992, c 253, §2; am L 2001, c 248, §1]



§602-52 - Salary.

§602-52  Salary.  Effective July 1, 2004, the salary of the chief judge of the intermediate appellate court and the salary of each associate judge shall be as last recommended by the judicial salary commission.  Effective July 1, 2007, and every six years thereafter, the salary of the chief judge of the intermediate appellate court and the salary of each associate judge shall be as last recommended by the commission on salaries pursuant to section 26‑56, unless disapproved by the legislature. [L 1979, c 111, pt of §3; am L 1982, c 129, §25(2); am L 1986, c 128, §23; am L 1990, c 72, §4; am L 1999, c 65, §5; am L 2000, c 2, §3; am L 2003, c 123, §3; am L 2006, c 299, §8]



§602-53 - Terms.

§602-53  Terms.  The intermediate appellate court shall be deemed always to be in continuous session.  The court shall be deemed always open for filing papers, issuing and returning process, and issuing orders. [L 1979, c 111, pt of §3; am L 1984, c 106, §2]



§602-54 - Session, where.

[§602-54]  Session, where.  The intermediate appellate court shall sit in Honolulu; provided that the chief judge may appoint a different place for the sitting of the court, pro tempore. [L 1979, c 111, pt of §3]



§602-55 - Panels; substitute judge.

§602-55  Panels; substitute judge.  Parties shall be entitled to a hearing before a panel of not less than three intermediate appellate judges.  In the event the number of available intermediate appellate judges is insufficient to make up a panel because of vacancy or disqualification, the chief justice of the supreme court may designate circuit judges or retired intermediate appellate judges or retired supreme court justices to temporarily fill such need.  A judge serving temporarily shall not be actively engaged in the practice of law.  Substitute judges shall be compensated per diem at a rate of pay equivalent to that of associate intermediate appellate judges. [L 1979, c 111, pt of §3; am L 1983, c 244, §1; am L 2006, c 4, §1]



§602-56 - Absence, disability, of the chief judge.

[§602-56]  Absence, disability, of the chief judge.  Whenever, by the provisions of any law of the State, any act is required to be prepared by the chief judge of the intermediate appellate court, the act may be performed, in case of a vacancy, or illness, absence or disability, by an associate judge designated in accordance with the rules of the supreme court. [L 1979, c 111, pt of §3]



§602-57 - Jurisdiction.

§602-57  Jurisdiction.  [L 2004, c 202, §57 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  Notwithstanding any other law to the contrary, the intermediate appellate court shall have jurisdiction, subject to transfer as provided in section 602-58 or review on application for a writ of certiorari as provided in section 602-59:

(1)  To hear and determine appeals from any court or agency when appeals are allowed by law;

(2)  To entertain, in its discretion, any case submitted without suit when there is a question of law that could be the subject of a civil action or proceeding in the circuit court, or tax appeal court, and the parties agree upon the facts upon which the controversy depends; and

(3)  To make or issue any order or writ necessary or appropriate in the aid of its jurisdiction, and in such case, any judge may issue a writ or an order to show cause returnable before the court. [L 1979, c 111, pt of §3; am L 2004, c 202, §57; am L 2006, c 145, §1]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Law Journals and Reviews

The Lum Court, Land Use, and the Environment:  A Survey of Hawai‘i Case Law 1983 to 1991.  14 UH L. Rev. 119.

Case Notes

Section 174C-60 is inconsistent with and cannot stand together with §602-5 and this section, as amended by Act 202, L 2004, and was deemed amended by implication, effective July 1, 2006, to authorize appeals from the water commission to the intermediate appellate court, not to the supreme court.  113 H. 52, 147 P.3d 836.

Court will not decide moot question.  1 H. App. 441, 620 P.2d 765.



§602-58 - Application for transfer to the supreme court.

§602-58  Application for transfer to the supreme court.  [L 2004, c 202, §58 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  (a)  The supreme court, in the manner and within the time provided by the rules of court, shall grant an application to transfer any case within the jurisdiction of the intermediate appellate court to the supreme court upon the grounds that the case involves:

(1)  A question of imperative or fundamental public importance;

(2)  An appeal from a decision of any court or agency when appeals are allowed by law:

(A)  Invalidating an amendment to the state constitution; or

(B)  Determining a state statute, county ordinance, or agency rule to be invalid on the grounds that it was invalidly enacted or is unconstitutional, on its face or as applied, under either the constitution of the State or the United States; or

(3)  A sentence of life imprisonment without the possibility of parole.

(b)  The supreme court, in a manner and within the time provided by the rules of court, may grant an application to transfer any case within the jurisdiction of the intermediate appellate court to the supreme court upon the grounds that the case involves:

(1)  A question of first impression or a novel legal question; or

(2)  Issues upon which there is an inconsistency in the decisions of the intermediate appellate court or of the supreme court.

(c)  The grant or denial of an application for transfer under subsection (b) shall be discretionary and shall not be subject to further review.  Denial of an application for transfer under subsection (b) shall not prejudice a later application for a writ of certiorari. [L 1979, c 111, pt of §3; am L 2004, c 202, §58; am L 2006, c 93, §1]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."



§602-59 - Review of decision of the intermediate appellate court, certiorari.

§602-59  Review of decision of the intermediate appellate court, certiorari.  [L 2004, c 202, §59 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  (a)  After issuance of the intermediate appellate court's judgment or dismissal order, a party may seek review of the intermediate appellate court's decision and judgment or dismissal order only by application to the supreme court for a writ of certiorari, the acceptance or rejection of which shall be discretionary upon the supreme court.

(b)  The application for writ of certiorari shall tersely state its grounds, which shall include:

(1)  Grave errors of law or of fact; or

(2)  Obvious inconsistencies in the decision of the intermediate appellate court with that of the supreme court, federal decisions, or its own decision,

and the magnitude of those errors or inconsistencies dictating the need for further appeal.

(c)  An application for writ of certiorari may be filed with the supreme court no later than ninety days after the filing of the judgment or dismissal order of the intermediate appellate court.  Opposition to an application for a writ of certiorari may be filed no later than fifteen days after the application is filed.  The supreme court shall determine to accept the application within thirty days after an objection is or could have been filed.  The failure of the supreme court to accept within thirty days shall constitute a rejection of the application.

(d)  Upon the acceptance of the application, the clerk shall forward the complete file of the case to the supreme court.  Supplemental briefs shall be accepted from the parties only upon the request of the supreme court. [L 1979, c 111, pt of §3; am L 1997, c 24, §1; am L 2004, c 202, §59; am L 2006, c 149, §1]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Rules of Court

Writ of certiorari, see HRAP rule 40.1.

Case Notes

Where appellate court's amended order denying reconsideration corrected only clerical errors and did not materially alter rights or obligations, entry of amended order did not extend time within which petitioner was required to file application for certiorari under subsection (c) and HRAP rule 40.1(a); petitioner's application for certiorari was thus untimely.  94 H. 297, 12 P.3d 1238.

Where summary disposition order of the intermediate court of appeals contained no grave errors of law or fact and was not obviously inconsistent with the appellate case law of this State, defendant's application for writ of certiorari dismissed as improvidently granted.  101 H. 127, 63 P.3d 1097.






CHAPTER 603 - CIRCUIT COURTS

§603-1 - Judicial circuits.

PART I.  CIRCUITS AND JUDGES

§603-1  Judicial circuits.  The State is divided into four judicial circuits, as follows:

(1)  The first judicial circuit is the island of Oahu and all other islands belonging to the State not hereinafter mentioned;

(2)  The second judicial circuit includes the islands of Maui, Molokai, Lanai, Kahoolawe, and Molokini;

(3)  The third judicial circuit is the island of Hawaii;

(4)  The fifth judicial circuit includes the islands of Kauai and Niihau. [L 1892, c 57, §29; am L 1913, c 34, §1; RL 1925, §2234; RL 1935, §3630; am L 1943, c 141, §1(a); RL 1945, §9631; RL 1955, §215-1; HRS §603-1; am L 1994, c 103, §1]

Cross References

These circuits as "districts" within meaning of Const. Art. I, §14, see §806-17.



§603-2 - Title.

§603-2  Title.  There shall be established in each of the judicial circuits of the State a court with the powers and under the conditions hereinafter set forth, which shall be styled the circuit court of such circuit, as, for instance, the circuit court of the third circuit. [L 1892, c 57, pt of §30; RL 1925, §2235; RL 1935, §3631; RL 1945, §9632; RL 1955, §215-2; HRS §603-2]

Rules of Court

Acts or proceedings outside the circuit, see HRCP rules 77(b), 82.

Case Notes

As to whether extra-territorial jurisdiction may be exercised, see 46 H. 197, 377 P.2d 609.  Prior to statehood, circuit court not a court of the United States within meaning of Norris-La Guardia Act.  37 H. 404.



§603-3 - First circuit court judges.

§603-3  First circuit court judges.  Effective July 1, 1992, the circuit court of the first circuit shall consist of twenty- five judges, who shall be styled as first, second, third, fourth, fifth, sixth, seventh, eighth, ninth, tenth, eleventh, twelfth, thirteenth, fourteenth, fifteenth, sixteenth, seventeenth, eighteenth, nineteenth, twentieth, twenty-first, twenty-second, twenty-third, twenty-fourth, and twenty-fifth judge, respectively. [L 1892, c 57, pt of §30; RL 1945, §9633; am L 1945, c 142, §1; am L 1951, c 26, §1; am L 1953, c 129, §1; RL 1955, §215-3; am L 1959, c 223, §1; am L 1965, c 216, §1 and c 232, §1; HRS §603-3; am L 1972, c 88, §3(a); am L 1978, c 177, §1; am L 1982, c 214, §1; am L 1992, c 4, §1 and c 253, §3]



§603-4 - Other circuits; judges.

§603-4  Other circuits; judges.  The circuit court of the fifth circuit shall consist of two judges, who shall be styled as first and second judge, and each as a judge of the circuit court of the fifth circuit.  The circuit court of the second circuit shall consist of four judges, who shall be styled as first, second, third, and fourth judge, and each as a judge of the circuit court of the second circuit.  The circuit court of the third circuit shall consist of four judges, who shall be styled as first, second, third, and fourth judge, and each as a judge of the circuit court of the third circuit. [L 1892, c 57, pt of §30; RL 1925, §2240; RL 1935, §3636; RL 1945, §9634; RL 1955, §215-4; am L 1957, c 259, §1; HRS §603-4; am L 1972, c 88, §3(b); am L 1976, c 56, §1; am L 1981, c 133, §1; am L 1982, c 214, §2; am L 2000, c 53, §1; am L 2002, c 196, §1]



§603-5 - Salary of circuit court judges.

§603-5  Salary of circuit court judges.  Effective July 1, 2004, the salary of a circuit court judge shall be as last recommended by the judicial salary commission.  Effective July 1, 2007, and every six years thereafter, the salary of each circuit court judge of the various circuit courts of the State shall be as last recommended by the commission on salaries pursuant to section 26‑56, unless disapproved by the legislature. [L Sp 1959 1st, c 4, §2; am L 1962, c 28, §30b; am L 1965, c 223, §13; Supp, §215-4.5; HRS §603-5; am L 1969, c 127, §11; am L 1975, c 58, §27; am L 1982, c 129, §26; am L 1986, c 128, §24; am L 1990, c 72, §5; am L 1999, c 65, §6; am L 2000, c 2, §4; am L 2003, c 123, §4; am L 2006, c 299, §9]

Cross References

Appointment, tenure, removal, retirement, see Const. Art. VI, §§3, 5.

Retirement allowance, see §88-74.

Case Notes

Cited:  57 H. 348, 555 P.2d 1329.



§603-6 - Residence of judge.

§603-6  Residence of judge.  Every judge of a circuit court shall reside in the circuit for which the judge is appointed. [L 1892, c 57, pt of §30; RL 1925, §2242; RL 1935, §3638; RL 1945, §9636; RL 1955, §215-6; HRS §603-6; gen ch 1985]



§603-7 - REPEALED.

§603-7  REPEALED.  L 1972, c 88, §3(t).



§603-11 - Separate sessions at same time.

PART II.  SESSIONS

Note

Part heading amended by L 1972, c 88, §3(c).

§603-11  Separate sessions at same time.  There may be one session of the circuit court of any circuit, or separate sessions of the court at the same time, each of which may be held by one, but not more than one, of the judges of the circuit court of that circuit or any other circuit judge who may be authorized to preside in that circuit.  Judgments, decrees, orders, and proceedings of any session held by any one of the judges shall be as effective as if only one session was held at a time. [L 1892, c 57, pt of §30; am L 1903, c 32, §7; RL 1925, §2241; RL 1935, §3637; RL 1945, §9635; RL 1955, §215-5; HRS §603-11; am L 1972, c 88, §3(d)]



§603-12 - Sessions, held where.

§603-12  Sessions, held where.  Except as otherwise provided by statute, the sessions of the circuit courts shall be held as follows:  In the first circuit, at Honolulu; in the second circuit, at Wailuku; in the third circuit, at Hilo and Kona; in the fifth circuit, at Lihue. [L 1892, c 57, §31; am L 1895, c 6, §1; am L 1903, c 32, §8; am L 1905, c 34, §1 and c 56, §1; am L 1907, c 50, §1; am L 1911, c 126, §1; am L 1917, c 49, §1; am L 1919, c 27, §1; am L 1921, c 77, §1; RL 1925, §2244; RL 1935, §3640; am L 1943, c 141, §1(b); RL 1945, §9638; RL 1955, §215-8; HRS §603-12; am L 1972, c 88, §3(e); am L 1982, c 3, §1]

Rules of Court

As to where acts or proceedings may take place, see HRCP rules 77(b), 82.

Case Notes

All sessions in term cases of first circuit court must be held in Honolulu; parties' consent cannot confer extra-territorial jurisdiction.  46 H. 197, 377 P.2d 609.



§603-13 - REPEALED.

§603-13  REPEALED.  L 1972, c 88, §3(t).



§603-14 - Place of trial; signature of judge.

§603-14  Place of trial; signature of judge.  (a)  A jury trial shall be conducted in the circuit in which the case is pending, at the place designated by section 603-12 or at such other place or places within the circuit as may be designated by the chief justice from time to time.

(b)  For the trial of cases which do not require a jury the circuit court may hold sessions at any place within the circuit with the same effect as if held at the place designated by section 603-12.

(c)  In any ex parte proceeding, or any other civil proceeding upon consent of all the parties who have appeared in the case, the circuit court may in its discretion, if the attendance of a jury is not required, hold sessions at which witnesses may be heard and evidence adduced and argument presented, at any place within the State without the boundaries of the circuit with the same effect as if held at the place designated by section 603-12, and for the purpose of such sessions may use the services of the clerk and reporter of the circuit court of the circuit within which the sessions are held, and may require stipulations between the parties as to the payment of costs of transportation and other special costs arising out of the fact that the sessions are held at a place other than that designated by section 603-12, as a condition of holding the sessions.

(d)  Any decision, order, decree, judgment, or any other document requiring the signature of a circuit judge, in any cause or proceeding whatsoever in a circuit court, may be signed without, as well as within, the boundaries of the circuit in which the court is situated. [L 1892, c 57, §33; RL 1925, §2246; RL 1935, §3642; am L 1943, c 141, §1(c); RL 1945, §9640; am L 1947, c 134, §1; RL 1955, §215-10; am L 1959, c 201, §1; HRS §603-14; am L 1972, c 88, §3(f)]

Rules of Court

In addition to rules cited in note to §603-12, see HRCP rule 77(a) and HRPP rule 56, as to when courts deemed open.

Case Notes

"Trial" within the meaning of this section does not include appeal from magistrate on points of law.  24 H. 12, 14.

Cited:  26 H. 667, 671.



§603-15 - REPEALED.

§603-15  REPEALED.  L 1982, c 8, §1.



§603-16 - Continuance of hearing or trial.

§603-16  Continuance of hearing or trial.  If the judge of any circuit court, or any other circuit judge authorized to preside in the circuit, fails to attend any trial or hearing at the time appointed, a clerk thereof shall continue any case or matter then before the court for trial or hearing, from time to time, until the attendance of one of the circuit judges; but no such continuance shall be for a longer period than seven days, except as otherwise ordered by the court. [L 1892, c 57, §46; RL 1925, §2255; RL 1935, §3652; RL 1945, §9644; am L 1947, c 220, §1; RL 1955, §215-14; HRS §603-16; am L 1972, c 88, §3(h)]



§603-17 - REPEALED.

§603-17  REPEALED.  L 1972, c 88, §3(t).



§603-21 - REPEALED.

PART III.  JURISDICTION AND POWERS

§603-21  REPEALED.  L 1972, c 88, §3(t).



§603-21.5 - General.

§603-21.5  General.  (a)  The several circuit courts shall have jurisdiction, except as otherwise expressly provided by statute, of:

(1)  Criminal offenses cognizable under the laws of the State, committed within their respective circuits or transferred to them for trial by change of venue from some other circuit court;

(2)  Actions for penalties and forfeitures incurred under the laws of the State;

(3)  Civil actions and proceedings, in addition to those listed in sections 603-21.6, 603-21.7, and 603-21.8; and

(4)  Actions for impeachment of county officers who are subject to impeachment.

(b)  The several circuit courts shall have concurrent jurisdiction with the family court over:

(1)  Any felony under section 571-14, violation of an order issued pursuant to chapter 586, or a violation of section 709-906 when multiple offenses are charged through complaint or indictment and at least one other offense is a criminal offense under subsection (a)(1);

(2)  Any felony under section 571-14 when multiple offenses are charged through complaint or indictment and at least one other offense is a violation of an order issued pursuant to chapter 586, a violation of section 709-906, or a misdemeanor under the jurisdiction of section 604-8;

(3)  Any violation of section 711-1106.4; and

(4)  Guardianships and related proceedings concerning incapacitated adults pursuant to article V of chapter 560. [L 1972, c 88, §3(i); am L 1998, c 64, §2; am L 2004, c 18, §2 and c 161, §33; am L 2008, c 107, §2]

Revision Note

Subsection (b)(4) redesignated pursuant to §23G-15(1).

Cross References

Family court a division of circuit court, see §571-3.

Jurisdiction of family court, see chapter 571.

Rules of Court

Classification of proceedings, see RCC rule 1.

Case Notes

Where Congress has not expressly set out exclusive jurisdiction, state courts are competent to decide federal claims.  437 F. Supp. 368.

Where plea of not guilty and demand for jury trial by defendant charged with a misdemeanor conferred jurisdiction on circuit court, withdrawal of such plea and of demand for jury trial does not divest circuit court of jurisdiction.  55 H. 394, 520 P.2d 427.

Although misdemeanors are normally tried in district court, such offenses are within jurisdiction of circuit court.  59 H. 92, 576 P.2d 1044.

Court has jurisdiction over all civil causes of action unless precluded by state constitution or statute.  63 H. 55, 621 P.2d 346.

Regardless of whether a jury trial is demanded, circuit court may properly exercise jurisdiction over DUI cases; both the circuit and district courts have concurrent jurisdiction over DUI cases.  78 H. 367, 893 P.2d 795.

Circuit court had jurisdiction under this section to consider attorney general's request for declaratory judgment and related injunctions regarding proposed constitutional amendments where not precluded by Hawaii constitution or other statute.  84 H. 179, 932 P.2d 316.

Circuit court had subject matter jurisdiction over the case where county's first amended complaint asserted jurisdiction pursuant to this section, which provided the independent jurisdictional basis for the action brought pursuant to §603-23.  115 H. 15, 165 P.3d 916.

As the doctrine of abatement did not apply, the trial court did not lack subject matter jurisdiction over the second condemnation proceeding because the first condemnation proceeding had not been resolved at the time the second condemnation proceeding was adjudicated by the court.  119 H. 352, 198 P.3d 615.

Circuit court was statutorily authorized, in aid of its original jurisdiction over mortgage foreclosure actions, to enter appropriate orders against successful bidder at a judicial foreclosure sale after successful bidder defaulted on agreement to purchase the mortgaged property at the foreclosure sale.  96 H. 348 (App.), 31 P.3d 205.

Relevant statutes, rules, and precedent did not permit wife to directly attack in circuit court the validity of the property and distribution part of the divorce decree; circuit court did not have subject matter jurisdiction to do what wife must have had done to obtain the relief wife sought; pursuant to §§580-1 and 580-47, only the family court could have granted that relief.  101 H. 370 (App.), 68 P.3d 644.

Decisions under prior law.

Power of judge to determine jurisdiction.  21 H. 539.

Par. (1).  Construed in relation to a specific provision conferring jurisdiction on district magistrates.  17 H. 353.

Par. (2).  "Forfeiture" construed in relation to action for summary possession.  43 H. 281.

Par. (3).  See note appended to c 641, pt II.

The following cases decided before adoption of the Hawaii Rules of Civil Procedure:  Accounting, jurisdiction at law as compared with equity.  19 H. 359; 19 H. 585, 593.  See also 37 H. 111, 124.



§603-21.6 - Probate.

§603-21.6  Probate.  The several circuit courts shall have power to:

(1)  Grant probate of wills;

(2)  Appoint personal representatives;

(3)  Determine the heirs at law or devisees of deceased persons and to decree the distribution of decedents' estates;

(4)  Appoint guardians for incapacitated adults;

(5)  Appoint conservators;

(6)  Compel personal representatives and such guardians and conservators to perform their respective trusts and to account in all respects for the discharge of their official duties;

(7)  Remove any personal representative or any such guardian or conservator; and

(8)  Do all other things as provided in chapter 560. [L 1972, c 88, §3(j); am L 1976, c 200, pt of §1; am L 2004, c 161, §34]

Rules of Court

See Hawaii Probate Rules.

Case Notes

Decisions under prior law.

Circuit judge in probate:  has incidental authority to allow out of an estate attorney's fees incurred in litigation involving contests over probate of wills or other questions concerned with benefit to or the interests of an estate; 26 H. 337, 341.  May revoke probate of will even after the time for appeal has elapsed upon a showing of good grounds, 5 H. 150; cited 10 H. 188; 13 H. 216, 218.  Such jurisdiction is to be exercised by the circuit judge sitting in probate not in equity.  Id.  May authorize a guardian to mortgage the real estate of ward, 13 H. 257; cited 14 H. 651, 660; 16 H. 242, 248, as to the broad scope in guardianship matters in accordance with precedents established by English Chancery Courts and which may be considered as a part of Hawaiian common law.  See also 13 H. 257, 262.  Has authority even after administrator's discharge to require the administrator to pay undisputed claim against the estate.  19 H. 232.  Powers discussed.  10 F.2d 474.

Judge of a probate court has no jurisdiction to appoint a trustee.  15 H. 372; 18 H. 290, 298, cited 18 H. 542, 547; 19 H. 78, 82; 23 H. 32, 35; nor to compel a trustee to account, 23 H. 720.  A probate court cannot determine title to land in guardianship proceedings.  13 H. 575.

Statutory power to "decree the distribution of intestate estates" does not include cases where there was a will and partial intestacy.  24 H. 148, 150, cited 29 H. 148, 150; see 29 H. 284, 291.  Power to determine heirs and distribute estate does not extend to cases where there is a will.  45 H. 521, 535, 371 P.2d 379.

Circuit judge in probate may set aside a fund required for an annuity in the matter of an estate.  25 H. 327, 331.  May compel by proceedings in contempt a compliance with an order of distribution.  24 H. 649, 655.  As to powers in a contest over the probate of a will to require a contestant to give security for costs.  29 H. 455, 457; Id. 693.  As to appointment of a guardian for an insane person, see 28 H. 469.

Cited:  77 H. 251 (App.), 883 P.2d 673.



§603-21.7 - Nonjury cases.

§603-21.7  Nonjury cases.  The several circuit courts shall have jurisdiction, without the intervention of a jury except as provided by statute, as follows:

(a)  Of actions or proceedings:

(1)  For the determination and declaration of heirs of deceased persons, which jurisdiction shall be in addition to the probate jurisdiction of the court;

(2)  For the admeasurement of dower and curtesy, or the partition of real estate;

(3)  For enforcing and regulating the execution of trusts, whether the trusts relate to real or personal estate, for the foreclosure of mortgages, for the specific performance of contracts, and except when a different provision is made they shall have original and exclusive jurisdiction of all other cases in the nature of suits in equity, according to the usages and principles of courts of equity;

(b)  Of actions or proceedings in or in the nature of habeas corpus, prohibition, mandamus, quo warranto, and all other proceedings in or in the nature of applications for writs directed to courts of inferior jurisdiction, to corporations and individuals, as may be necessary to the furtherance of justice and the regular execution of the law. [L 1972, c 88, §3(k)]

Rules of Court

Applicability of Hawaii Rules of Civil Procedure, see HRCP rule 81(a)(7), (f), (g), (h).

Writ of mandamus abolished, exceptions, relief how obtained, see HRCP rule 81.1.

Case Notes

Criminal nature of act will not prevent injunctive relief where such relief is otherwise appropriate.  52 H. 427, 478 P.2d 320.

Both circuit court and supreme court have concurrent original jurisdiction in prohibition.  59 H. 224, 580 P.2d 49.

Granting of equitable relief is within sound discretion of trial court; scope of review of findings of fact.  59 H. 491, 583 P.2d 971.

Jurisdiction to set aside deed on ground of forgery.  59 H. 648, 586 P.2d 1015.

District courts have no equity jurisdiction because same is reserved to circuit courts.  9 H. App. 169, 828 P.2d 1287.

Cited:  77 H. 251 (App.), 883 P.2d 673.

Decisions under prior law.

Par. (2) Power of admeasurement of dower does not extend to case where widow claims ownership in fee simple as against adverse party's claim of fee simple ownership subject to dower.  17 H. 525.

Partition:  As to sale of land which cannot be divided "without great prejudice", etc.,  19 H. 768.  How impracticability of partition may be pleaded and proved.  20 H. 457, cited 22 H. 671, 672.  See further as to partition (while the justices of the supreme court sat in circuit) 8 H. 449.

Par. (3) The following cases decided before adoption of the Hawaii Rules of Civil Procedure:  A circuit judge in equity has full equitable powers.  18 H. 272, 274.  Has power to open estate for accounting and decree proper distribution of assets of an estate where it is claimed that the probate court through fraudulent representation has made a wrongful distribution, 3 H. 489, cited and distinguished without definite approval, 13 H. 216.  May partition real estate.  8 H. 457.  Has jurisdiction over a creditor's bill.  10 H. 670; 33 H. 1.  May cancel deed of nonresident and non compos grantor and appoint a receiver, 11 H. 372, cited 23 H. 457, 475.  May under certain circumstances have jurisdiction over a suit even though water rights may be involved.  The jurisdiction of the commissioners of water rights is not exclusive, 10 H. 476, cited 32 H. 404, 410, aff'd 52 F.2d 356.  Such jurisdiction was exercised in 15 H. 675; 19 H. 116; 22 H. 28.  The authority of a court of chancery may be exerted whenever the cause is of equitable cognizance and the parties are within its territorial jurisdiction though the property in dispute lies beyond it; 10 H. 476, 479; cited 13 H. 193; 19 H. 116; 25 H. 623, 625.  See 33 H. 1, mortgage foreclosure joined with creditor's bill.  See as to enforcing spec. per. as to land in another circuit, 13 H. 392; also 32 H. 404.  As to mortgage foreclosure, land in another circuit.  13 H. 193.  Power over trustee's accounts, 35 H. 689.  Findings of jury.  40 H. 269.

Court will enforce mutual good faith between cotenants.  2 H. 322.

Courts of equity have no more discretionary power than courts of law and decide cases on principles as fixed and certain as those of common law.  6 H. 16.

Enumerated powers not exclusive.  16 H. 242, aff'd 197 U.S. 348; 26 H. 337, 340.

Equity has power to award putative wife a share of property accumulated by joint efforts.  27 F.2d 582.

All parties interested in the subject matter of a suit in equity are necessary parties.  24 H. 431, 435; 24 H. 268, 272; 31 F.2d 553.

Discretionary power to refuse jurisdiction.  25 H. 623.

Statutory provision that suits in equity shall not be sustained in any case where there is a plain, adequate and complete remedy at law is declaratory and does not exclude the circuit judges from any part of the field of equitable remedies.  34 H. 897.

Provision as to "usage and practice of courts of equity" construed.  28 H. 571, 577.  See 46 H. 1, 373 P.2d 710; 49 H. 200, 212, 412 P.2d 638.

For cases prior to adoption of Hawaii Rules of Civil Procedure, representing exercise of equitable jurisdiction, see note to RLH 1955, §335-2.

Other cases:  Constructive trust.  46 H. 233, 377 P.2d 708; 47 H. 629, 394 P.2d 432.  Resulting trust.  42 H. 223.

Specific performance:  Refused, time of the essence.  42 H. 286.  Refused, uncertainty and laches.  44 H. 464, 357 P.2d 110.

Laches, 44 H. 385, 355 P.2d 179; 44 H. 464, 357 P.2d 110.

Mortgage foreclosures, deficiency judgment.  43 H. 17.

Trusts and trustees:  Deviation from trust, when authorized.  42 H. 268.  Sale of trust property.  42 H. 586.  Settlement of accounts.  46 H. 475, 382 P.2d 920.  Investment management policies.  47 H. 548, 393 P.2d 96; 47 H. 577, 393 P.2d 89.  Estate of life beneficiary is generally entitled to income undistributed at date of beneficiary's death.  48 H. 1, 394 P.2d 784.  Breach of trust, suit by trustee against cotrustee.  48 H. 32, 396 P.2d 49.

Rescission of family settlement entered in probate.  45 H. 521, 371 P.2d 379.

Estoppel.  46 H. 425, 380 P.2d 762.

Wills.  Residuary estate.  46 H. 436, 382 P.2d 61.

Subsection (b).  Formerly a circuit judge was without power to issue the writ of habeas corpus in a case where it was not demandable of right as in case of person convicted or in execution upon legal process.  9 H. 402; but see 12 H. 120, 121, cited in 13 H. 534, 538 and 16 H. 263, 264.  A circuit court as distinguished from circuit judge has no jurisdiction in habeas corpus.  31 H. 630.  But see chapter 571.

Jurisdiction in mandamus has been divided between supreme court and circuit judges, with the latter having exclusive original jurisdiction when the writ goes against individuals.  22 H. 589, 592.

Hawaii Legal Reporter Citations

Property settlement between unmarried couple.  82-1 HLR 820253.



§603-21.8 - Appeals.

§603-21.8  Appeals.  The several circuit courts shall have jurisdiction of all causes that may properly come before them on any appeal allowed by law from any other court or agency. [L 1972, c 88, §3(1)]

Hawaii Legal Reporter Citations

Timeliness of appeal.  79 HLR 79-0643.



§603-21.9 - Powers.

§603-21.9  Powers.  The several circuit courts shall have power:

(1)  To make and issue all orders and writs necessary or appropriate in aid of their original or appellate jurisdiction;

(2)  To administer oaths;

(3)  To compel the attendance of parties and witnesses from any part of the State, and compel the production of books, papers, documents or tangible things;

(4)  To admit to bail persons rightfully confined in all bailable cases, or to dispense with bail as provided by the State Constitution;

(5)  To issue warrants for the apprehension, in any part of the State, of any person accused under oath of a crime or misdemeanor committed in any part of the State and to examine and commit the person to prison according to law, for trial before the circuit court of the circuit in which the offense was committed, to fix bail and generally to perform the duties of a committing magistrate;

(6)  To make and award such judgments, decrees, orders, and mandates, issue such executions and other processes, and do such other acts and take such other steps as may be necessary to carry into full effect the powers which are or shall be given to them by law or for the promotion of justice in matters pending before them. [L 1972, c 88, §3(m)]

Rules of Court

Writ of mandamus abolished, exceptions, relief how obtained, see HRCP rule 81.1.

Law Journals and Reviews

Contemporary Contempt:  The State of the Law in Hawaii.  I HBJ No. 13, at pg. 59.

The Inherent Power of the Hawaii Judiciary to Sanction Litigants and Their Lawyers.  V HBJ No. 13, at pg. 45.

Case Notes

Court, under power as supervisor over grand jury proceedings, issued an overbroad order when it disqualified all assistant prosecutors because prosecuting attorney was disqualified.  57 H. 289, 554 P.2d 1131.

Court had authority to enter judgment against defendant for violating court order.  68 H. 608, 726 P.2d 254.

Though court has inherent power to issue sanctions under this section, court abused discretion in sanctioning attorney absent evidence of bad faith conduct.  79 H. 452, 903 P.2d 1273.

Trial court's order that attorneys disgorge proceeds of sale of stock received from defendant as payment of attorneys' fees promoted justice in matter pending by preserving trial court's authority and ability to grant plaintiff effective relief by maintaining the relative status quo regarding defendant's alleged assets; hence, no abuse of discretion.  91 H. 372, 984 P.2d 1198.

Under paragraph (6), an attorney whose pro hac vice status has been revoked can be compelled to notify Hawaii courts in future applications of such a revocation.  91 H. 372, 984 P.2d 1198.

Circuit court was statutorily authorized, in aid of its original jurisdiction over mortgage foreclosure actions, to enter appropriate orders against successful bidder at a judicial foreclosure sale after successful bidder defaulted on agreement to purchase the mortgaged property at the foreclosure sale.  96 H. 348 (App.), 31 P.3d 205.

Section restates inherent powers doctrine; finding of bad faith necessary precedent to sanction of attorney's fees under court's inherent powers.  6 H. App. 431, 726 P.2d 268.

Court had authority pursuant to this section to sanction attorney for failure to keep court apprised of whereabouts as instructed; appellant must be accorded proper due process rights under this section.  9 H. App. 249, 833 P.2d 85.

Circuit court was statutorily authorized, in aid of its original jurisdiction over mortgage foreclosure actions, to enter appropriate orders against successful bidder at a judicial foreclosure sale after successful bidder defaulted on agreement to purchase the mortgaged property at the foreclosure sale.  96 H. 348 (App.), 31 P.3d 205.

A represented party is entitled to at least the same protections as his or her counsel prior to the levy of sanctions directly against the party; a court may not invoke its inherent powers to sanction a represented party without a specific finding of bad faith and the court's order must inform the party of the authority pursuant to which he or she is being sanctioned; where there were no such findings, and based on review of the entire record, plaintiff's conduct in conjunction with the renewed motion for consolidation did not constitute and was not tantamount to bad faith, trial court abused its discretion when it sanctioned plaintiff.  119 H. 324 (App.), 197 P.3d 776.

Mentioned:  795 F. Supp. 1009.

Decisions under prior law.

Power to appoint masters, examiners, auditors, translators.  33 H. 220; see also 22 H. 459, 463.  But see, divorce:  6 H. 128, cited 27 H. 230, 231; 44 H. 442, 355 P.2d 33.

Under the terms of this section a circuit court may issue a writ of possession in a statutory action to quiet title although the statute under which such action is brought does not specifically authorize such writ.  14 H. 365, 373.  Exclusion of witness from courtroom and prevention of testimony of witness disobeying rule excluding witness, within discretion of trial judge.  39 H. 93.

Power to call witnesses and control litigation.  24 H. 689, 694.  See 24 H. 768, 772; 27 H. 491, 502; 44 H. 82, 352 P.2d 611.  But see 50 H. 287, 439 P.2d 666.

No jurisdiction to hold extra-territorial sessions in term cases.  46 H. 197, 377 P.2d 609.



§603-22 - REPEALED.

§603-22  REPEALED.  L 1972, c 88, §3(t).



§603-23 - Injunction of violation of laws and ordinances.

§603-23  Injunction of violation of laws and ordinances.  The circuit courts shall have power to enjoin or prohibit any violation of the laws of the State, or of the ordinances of the various counties, upon application of the attorney general, the director of commerce and consumer affairs, or the various county attorneys, corporation counsels, or prosecuting attorneys, even if a criminal penalty is provided for violation of the laws or ordinances.  Nothing herein limits the powers elsewhere conferred on circuit courts. [L 1892, c 57, pt of §37; am L 1903, c 32, pt of §11; am L 1915, c 99, pt of §1; RL 1925, pt of §2248; am L 1929, c 18, pt of §1; RL 1935, pt of §3644; RL 1945, pt of §9648; RL 1955, pt of §215-18; am L 1957, c 287, §1; HRS §603-23; am L 1972, c 88, §3(n); am L 1975, c 134, §1; am L 1996, c 30, §1]

Case Notes

City may bring action for mandatory injunction to remove structure that is a nuisance.  45 H. 232, 364 P.2d 646.

Continuing operation of a private school without license required by law is per se an irreparable injury to public policy.  65 H. 289, 651 P.2d 473.

This section is not a jurisdiction-conferring statute, but merely authorizes the circuit courts to afford injunctive relief, provided "there is a jurisdictional basis for equity to act"; therefore, this section did not provide the trial court with subject matter jurisdiction.  106 H. 198, 103 P.3d 358.

Circuit court had subject matter jurisdiction over the case where county's first amended complaint asserted jurisdiction pursuant to §603-21.5, which provided the independent jurisdictional basis for the action brought pursuant to this section.  115 H. 15, 165 P.3d 916.

Allows courts to enjoin public nuisance; does not extend equity jurisdiction to enforcement of criminal laws.  5 H. App. 463, 701 P.2d 175.

Mentioned:  52 H. 427, 478 P.2d 320.



§603-23.5 - Action to enjoin violation of section 708-871; action for damages.

[§603-23.5]  Action to enjoin violation of section 708-871; action for damages.  Any person, firm, private corporation, or municipal or other public corporation or trade association or the attorney general or any county attorney, prosecuting attorney, or corporation counsel may maintain an action to enjoin a continuance of any act in violation of section 708-871 and if injured thereby for recovery of damages.  If in any such action the court finds that the defendant is violating or has violated section 708-871 it shall enjoin the defendant from a continuance thereof.  It shall not be necessary that actual damages to the plaintiff be alleged or proved.

Any defendant in any action brought under this section may be compelled to testify by deposition, or in person before the court in which the action is brought, and may be examined by the plaintiff as if on cross-examination, and the plaintiff shall not be bound by the defendant's testimony; provided that no information so obtained may be used against the defendant as a basis for a misdemeanor or prosecution under section 708-871.  No proceeding shall be instituted for an injunction unless and until the plaintiff has notified the defendant of the plaintiff's intention to file such a proceeding unless the defendant ceases and desists from continuing to act in violation of section 708-871 such notice to be given at least forty-eight hours previous to the filing of any action.  No injunction shall issue in the event that defendant has ceased violating section 708-871 upon the receipt of such notice, but the giving of such notice or the bringing of an action under this section shall not prevent the institution or continuance to completion of a prosecution for misdemeanor under section 708-871. [L 1941, c 220, §2; RL 1945, §11374; RL 1955, §289-15; am L 1963, c 5, §4; HRS §747-17; ren L 1972, c 9, pt of §1 and am L 1972, c 109, §3; gen ch 1985]

Rules of Court

Injunction, see HRCP rule 65.



§603-24 to 28 - REPEALED.

§§603-24 to 28  REPEALED.  L 1972, c 88, §3(t).



§603-29 - Order to show cause.

§603-29  Order to show cause.  Whenever a complaint has been filed in circuit court alleging leased or rented personal property the value of which is $5,000 or more, has been retained by the defendant fourteen days after the termination of the lease or rental contract, either by passage of time or by reason of any default under the terms and conditions of the lease or rental contract, the plaintiff may petition the court for an order to show cause.

Upon the filing of the petition with a copy of the lease or rental contract and an affidavit sworn to by the plaintiff or some competent affiant setting forth a statement of facts sufficient to show the termination of the lease or rental contract, the court may issue an order directing the defendant to either return the leased or rented personal property to the plaintiff or to appear and show cause for the possession at such time as the court shall direct but not later than ten days from the date of service of the order to show cause.  The order to show cause shall also provide that if the leased or rented personal property is not returned to the plaintiff prior to the hearing, the defendant shall, if reasonably feasible, produce the property at the hearing.  If, at the hearing, it is proved to the satisfaction of the court that the plaintiff is entitled to possession of the leased or rented personal property, it shall issue an order directed to the sheriff, or the sheriff's deputy, commanding the sheriff or deputy to seize the personal property therein described and to deliver the same to the plaintiff or the plaintiff's agent.  Service of the order to show cause shall be as provided by law or rule of court for cases in the circuit courts, or by registered mail or by certified mail with return receipt showing delivery within the circuit. [L 1980, c 171, §5; am L 1981, c 176, §5; gen ch 1985; am L 1989, c 211, §10; am L 1990, c 281, §11]

Cross References

Sheriff, etc., see §26-14.6.



§603-36 - Actions and proceedings, where to be brought.

PART IV.  VENUE

§603-36  Actions and proceedings, where to be brought.  Actions and proceedings of a civil nature within the jurisdiction of the circuit courts shall be brought as follows:

(1)  Actions described in section 603-21.5(2) shall be brought in the circuit where it is alleged the penalty or forfeiture was incurred;

(2)  Actions in the nature of ejectment or trespass quare clausum fregit or to quiet title to or partition real property shall be brought in the circuit in which the real property in question is situated; provided that if the real property, partition of which is sought, lies in more than one circuit the action may be brought in any circuit in which the same or any part thereof is situated;

(3)  Proceedings concerning trusts and the estates of decedents, missing persons, protected persons, minors, and incapacitated persons, shall be brought as prescribed by chapter 560;

(4)  Applications for writs directed to courts of inferior jurisdiction or for writs of quo warranto, shall be made in the circuit in which the alleged occasion for relief by any such writ arises; provided that in case any such writ is necessary in the prosecution or furtherance of any action or proceeding already begun or pending before any circuit court, the court before which the action or proceeding has been begun or is pending may issue the writ even though the alleged occasion for relief arose in another circuit;

(5)  Actions other than those specified above shall be brought in the circuit where the claim for relief arose or where the defendant is domiciled; provided if there is more than one defendant, then the action shall be brought in the circuit in which the claim for relief arose unless a majority of the defendants are domiciled in another circuit, whereupon the action may be brought in the circuit where the majority of the defendants are domiciled. [L 1892, c 57, §38; am L 1898, c 56, §1; am L 1903, c 32, §12; RL 1925, §2249; RL 1935, §3645; RL 1945, §9651; am L 1955, c 100, §1; RL 1955, §215-21; am L 1957, c 194, §1; HRS §603-36; am L 1972, c 88, §3(o); am L 1976, c 200, pt of §1]

Cross References

Venue:

Change of, see §603-37.

Insurance action, see §431:10-241.

Quiet title action, see §669-1.

Rules of Court

Hawaii Rules of Civil Procedure do not extend or limit jurisdiction or venue, see HRCP rule 82.

Case Notes

Statutory requirements as to residence cannot be waived in divorce even by specific consent of the parties because the government is interested in divorce proceedings.  19 H. 243.  The foregoing case distinguished between the bringing of a divorce case and the trying of such a case and did not involve the power of the court to grant a change of venue.  See 19 H. 366, 373.  See also 23 H. 376, et seq. in the matter of statutory requirements as to time of residence.

Bringing of action in wrong circuit is ground for dismissal but defect can be waived.  47 H. 271, 366 P.2d 880.

Circuit court judges when sitting as commissioners of water rights have jurisdiction only when the land involved is situated within their respective circuits.  32 H. 404, 414.

Mortgage foreclosure.  See 13 H. 193.

Refusal to exercise jurisdiction though not limited by this section.  32 H. 404.

No power to review rulings of another circuit judge.  33 H. 364.

Paragraph (5) pertains to venue, not jurisdiction; venue requirements may be waived.  53 H. 398, 495 P.2d 585.

Under rules of court and paragraph (5), addition of third party defendants will not disturb venue based on main proceeding.  53 H. 398, 495 P.2d 585.

Cited:  29 H. 455, 457; 46 H. 197, 198, 377 P.2d 609.



§603-37 - Change of venue.

§603-37  Change of venue.  After the parties shall have had an opportunity to be heard, any circuit court may, upon satisfactory proof that a fair and impartial trial cannot be had in any civil case pending in the court, or, in its discretion, upon satisfactory proof that it would be more fair and equitable to the parties thereto if any civil case pending in the court were heard in another jurisdiction, change the venue to some other circuit and order the record to be transferred thereto; provided that any circuit court may, in its discretion, upon the consent of all the parties to any civil case pending in the court, change the venue to some other circuit court and order the record to be transferred thereto. [L 1892, c 57, pt of §36; am L 1903, c 32, pt of §10; am L 1921, c 157, pt of §1; RL 1925, pt of §2247; RL 1935, pt of §3643; RL 1945, pt of §9647; RL 1955, pt of §215-17; am L 1957, c 195, §1; HRS §603-37; am L 1972, c 88, §3(p)]

Rules of Court

Hawaii Rules of Civil Procedure do not extend or limit jurisdiction or venue, see HRCP rule 82.

Case Notes

Change of venue and discretion therein.  9 H. 360; 11 H. 314, 317; 20 H. 7, 11; in ejectment, 19 H. 336; 31 H. 65.

Where action is brought in wrong circuit, this section cannot be used as a remedy to transfer case to proper circuit.  47 H. 271, 386 P.2d 880.



§603-37.5 - Cure or waiver of defects.

§603-37.5  Cure or waiver of defects.  (a)  The circuit court of a circuit in which is commenced a civil case laying venue in the wrong circuit shall transfer the case, upon or without terms and conditions as the court deems proper, to any circuit in which it could have been brought, or if it is in the interest of justice dismiss the case.

(b)  Nothing in sections 603-36 to 603-37.5 shall impair the jurisdiction of a circuit court of any matter involving a party who does not interpose timely and sufficient objection to the venue. [L 1972, c 88, §3(q)]



§603-41 - When judge may be required to preside in another circuit; temporary assignment of retired circuit judges.

PART V.  ASSIGNMENT TO ANOTHER CIRCUIT;

TEMPORARY ASSIGNMENT OF RETIRED CIRCUIT JUDGES

Note

Part heading amended by L 1972, c 88, §3(c).

§603-41  When judge may be required to preside in another circuit; temporary assignment of retired circuit judges.  Whenever it is advisable, by reason of the disqualification of any circuit judge, or the judge's inability to attend to the judge's duties or there is a vacancy in the office of any circuit judge, or a congestion of work in any circuit court, or for any other reason, the chief justice of the supreme court may assign and require the judge of any other circuit, or any retired circuit judge, from any circuit, to hear and determine any or all matters then or thereafter pending in the circuit to which the judge is assigned for such purpose, and to perform any other duties pertaining to the office of circuit judge of the circuit to which the judge is so assigned, and while so engaged the judge shall have and exercise all the powers vested in a judge of that circuit.  A judge serving temporarily shall not be actively engaged in the practice of law.  Temporarily assigned retired circuit court judges shall be compensated per diem at a rate of pay equivalent to that of circuit court judges. [L 1892, c 57, §45; am L 1901, c 12, §1; am L 1923, c 164, §1; RL 1945, §9642; am L 1949, c 37, §1; RL 1955, §215-12; HRS §603-41; am L 1972, c 88, §3(s); am L 1983, c 244, §3; gen ch 1993]

Cross References

See Const. Art. VI, §6.

Case Notes

Cited:  22 H. 589, 593; 26 H. 557.



§603-42 - REPEALED.

§603-42  REPEALED.  L 1972, c 88, §3(t).



§603-46 - REPEALED.

PART VI.  RENT CONTROL APPEALS

§603-46  REPEALED.  L 1972, c 88, §3(t).






CHAPTER 604 - DISTRICT COURTS

§604-1 - Judicial circuits; district judges; sessions.

§604-1  Judicial circuits; district judges; sessions.  There shall be established in each of the judicial circuits of the State a district court with the powers and under the conditions herein set forth, which shall be styled as follows:

(1)  For the First Judicial Circuit:  The District Court of the First Circuit.

(2)  For the Second Judicial Circuit:  The District Court of the Second Circuit.

(3)  For the Third Judicial Circuit:  The District Court of the Third Circuit.

(4)  For the Fifth Judicial Circuit:  The District Court of the Fifth Circuit.

There shall be appointed one or more district judges for each judicial circuit.  The district court of the first circuit shall consist of fourteen judges, who shall be styled as first, second, third, fourth, fifth, sixth, seventh, eighth, ninth, tenth, eleventh, twelfth, thirteenth, and fourteenth judge, respectively.  One of the district judges shall hear landlord-tenant and small claims matters, provided that when in the discretion of the chief justice of the supreme court the urgency or volume of cases so requires, the chief justice may authorize the judge to substitute for or act in addition to or otherwise in place of any other district judge of the district court of the first circuit.  The district court of the second circuit shall consist of three judges, who shall be styled as first, second, and third judge, respectively.  The district court of the third circuit shall consist of three judges, who shall be styled as first, second, and third judge, respectively.  The district court of the fifth circuit shall consist of two judges who shall be styled as first and second judge, respectively.  The chief justice may designate a judge in each circuit as the administrative judge for the circuit.

The district courts shall hold sessions at such places in their respective circuits and as often as the respective district judges deem essential to the promotion of justice. [L 1892, c 57, §8; am L 1892, c 76, §2; am L 1905, c 61, §1; am L 1909, c 38, §1; am L 1915, c 203, §1; am L 1917, c 224, §1; am L 1919, c 108, §1; RL 1925, §2272; RL 1935, §3760; am L 1943, c 10, §1 and c 156, §2; RL 1945, §9671; am L 1945, c 80, §1; am L 1947, c 173, §1; RL 1955, §216-1; am L 1959, c 6, §2; HRS §604-1; am L 1970, c 188, §8; am L 1974, c 114, §1; am L 1976, c 135, §1; am L 1978, c 177, §2; am L 1979, c 16, §3; am L 1982, c 214, §3; gen ch 1985]

Cross References

As to practice of law by district judges, see §601-8.

See Const. Art. VI, §1.

Rules of Court

Divisions of a circuit, see DCRCP rule 3(c), (d), (e).

Case Notes

District magistrate entitled to same judicial immunity as judge of court of general jurisdiction.  49 H. 624, 631-32, 425 P.2d 1014.



§604-2 - Appointment and tenure of district judges; per diem district judges.

§604-2  Appointment and tenure of district judges; per diem district judges.  (a)  The chief justice of the supreme court, with the consent of the senate, shall appoint district judges.  Each judge shall reside in the judicial circuit for which the judge is appointed and shall have been an attorney licensed to practice in all the courts of the State for at least five years.  District judges shall hold office for a term of six years and until their successors are appointed and qualified; provided that any judge may be reprimanded, disciplined, suspended with or without salary, relieved, or removed from office for misconduct or disability, as provided by rules adopted by the supreme court.

(b)  The chief justice shall appoint district judges to serve on a per diem basis and as may be necessary to provide auxiliary judicial functions in the several districts of the State.  Per diem district judges may engage in the private practice of law during their term of service, and shall receive per diem compensation for the days on which actual service is rendered based on the monthly rate of compensation paid to a district court judge.  For the purpose of determining per diem compensation in this section, a month shall be deemed to consist of twenty-one days. [L 1892, c 57, §9; am L 1905, c 61, §2; am L 1919, c 108, §2; RL 1925, §2273; RL 1935, §3761; RL 1945, §9672; RL 1955, §216-2; am L 1965, c 97, §14; HRS §604-2; am L 1970, c 188, §9; am L 1979, c 16, §2; gen ch 1985; am L 1994, c 282, §1]

Rules of Court

Misconduct, see Code of Judicial Conduct; judicial conduct commission, see RSC rule 8.

Case Notes

Error of judgment not cause for removal, but continued career of gross mistakes might be.  5 H. 669.

Magistrate removed from office for misconduct.  7 H. 257; 8 H. 296; 8 H. 298; 27 H. 509.  Magistrate removed from office for accepting bribe.  10 H. 285.

Malfeasance of district judge reviewed.  5 H. 283.

Section was not in violation of Hawaii constitution's provision [article VI, §3] prohibiting full-time judges from practicing law during their term of office.  74 H. 394, 846 P.2d 894.



§604-2.5 - Salary of district judges.

§604-2.5  Salary of district judges.  Effective July 1, 2004, the salary of a district court judge shall be as last recommended by the judicial salary commission.  Effective July 1, 2007, and every six years thereafter, the salary of each district court judge of the various district courts of the State shall be as last recommended by the commission on salaries pursuant to section 26‑56, unless disapproved by the legislature.

Whenever the chief justice appoints a district court judge of any of the various district courts of the State to serve temporarily as a circuit court judge of any of the various circuit courts of the State, the judge shall receive per diem compensation for the days on which actual service is rendered based on the monthly rate of compensation paid to a circuit court judge.  For the purpose of determining per diem compensation in this section, a month shall be deemed to consist of twenty-one days. [L 1970, c 188, §12; am L 1975, c 58, §28; am L 1982, c 129, §27; am L 1986, c 128, §25; am L 1988, c 396, §2; am L 1990, c 72, §6; am L 1999, c 65, §7; am L 2000, c 2, §5; am L 2003, c 123, §5; am L 2006, c 299, §10]



§604-3 - Disqualification, absence, vacancy.

§604-3  Disqualification, absence, vacancy.  Whenever it is advisable, by reason of a vacancy in the office of district judge of any circuit, or by reason of the disqualification of any district judge, or the district judge's inability to attend to the district judge's duties by reason of illness or temporary absence, or for any other reason, the chief justice of the supreme court may designate the district judge of any other circuit, or any district family judge of any circuit, to hear and determine any and all matters then or thereafter pending in the district court to which the district judge or district family judge is called for such purpose, and while so engaged, the district judge or district family judge shall have and exercise all of the powers of a regularly appointed judge of the circuit to which the district judge or district family judge is called. [L 1931, c 101, §2; RL 1935, §3762; am L 1941, c 26, §1; RL 1945, §9673; am L 1949, c 228, §1; RL 1955, §216-3; am L 1957, c 181, §1; am L 1959, c 262, §5; am imp L 1965, c 97, §1; HRS §60

Rules of Court

Disability, absence, see DCRCP rule 63.

Case Notes

Substitute magistrates paid only for days actual services are performed.  41 H. 156.



§604-4 - REPEALED.

§604-4  REPEALED.  L 1970, c 188, §11.



§604-5 - Civil jurisdiction.

§604-5  Civil jurisdiction.  (a)  Except as otherwise provided, the district courts shall have jurisdiction in all civil actions where the debt, amount, damages, or value of the property claimed does not exceed $25,000, except in civil actions involving summary possession or ejectment, in which case the district court shall have jurisdiction over any counterclaim otherwise properly brought by any defendant in the action if the counterclaim arises out of and refers to the land or premises the possession of which is being sought, regardless of the value of the debt, amount, damages, or property claim contained in the counterclaim.  Attorney's commissions or fees, including those stipulated in any note or contract sued on, interest, and costs, shall not be included in computing the jurisdictional amount.  Subject to subsections (b) and (c), jurisdiction under this subsection shall be exclusive when the amount in controversy, so computed, does not exceed $10,000.  The district courts shall also have original jurisdiction of suits for specific performance when the fair market value of such specific performance does not exceed $20,000 and original jurisdiction to issue injunctive relief in residential landlord-tenant cases under chapter 521.

(b)  The district courts shall try and determine all actions without a jury, subject to appeal according to law.  Whenever a civil matter is triable of right by a jury and trial by jury is demanded in the manner and within the time provided by the rules of court, the case shall be transferred to the circuit court.  If the demand is made in the complaint and the matter is triable of right by a jury, the action may be commenced in the circuit court if the amount in controversy exceeds $5,000.

(c)  The district courts shall have jurisdiction in all statutory proceedings as conferred by law upon district courts.

(d)  The district courts shall not have cognizance of real actions, nor actions in which the title to real estate comes in question, nor actions for libel, slander, defamation of character, malicious prosecution, false imprisonment, breach of promise of marriage, or seduction; nor shall they have power to appoint referees in any cause. [L 1892, c 57, §10; am L 1923, c 20, §1; RL 1925, §2274; RL 1935, §3763; am L 1935, c 95, §1; RL 1945, §9674; am L 1953, c 34, §1; RL 1955, §216-4; am L 1957, c 197, §1; am L 1963, c 99, §1; HRS §604-5; am L 1970, c 188, §13; am L 1971, c 144, §1; am L 1975, c 97, §2; am L 1979, c 90, §2; am L 1983, c 238, §1 and c 249, §1; am L 1989, c 37, §2; am L 1994, c 4, §1; am L 1995, c 94, §1; am L 2008, c 69, §1]

Cross References

Actions for tax collections, see §231-12.

Rules of Court

Demand for jury trial, see DCRCP rule 38; RCC rule 14.

Pleading that raises question of title to real estate, see DCRCP rule 12.1.

Demand for jury trial, small claims division, see RSCD rule 7.

Case Notes

Jury trial allowed on appeal satisfies 7th Am. U.S. Const. 14 H. 291.  Prior to 1903, appeal stayed execution.  14 H. 524.  Since, magistrate may allow execution, after hearing, unless supersedeas bond is filed.  15 H. 590; 15 H. 624.

Jurisdiction:  Determined by ad damnum.  3 H. 127, 138.  Part penalty of bond.  13 H. 695.  Part due on note.  18 H. 412.  Part due for goods etc., but second action cannot be brought for balance.  14 H. 290; 14 H. 295.  In determining ad damnum, interest, if prayed for, should be included, but not statutory attorney's commissions or costs, and defect not cured by remittitur in appellate court.  14 H. 293; 15 H. 590.  Attorney's fees provided in note are included.  28 H. 480.  On splitting causes of action.  22 H. 196, 199; 40 H. 302.  As to previous jurisdictional amount.  See 6 H. 656.  Cannot include interest, attorney's fees, and costs in calculating the jurisdictional amount.  72 H. 228, 814 P.2d 393.

Limited jurisdiction:  22 H. 129, 132.  Cannot issue alias summons after return day of original has expired.  25 H. 597, 602.  Plea to jurisdiction goes to whole cause of action.  24 H. 74, 80.  As to concurrent jurisdiction, etc., see 3 H. 127; 4 H. 297.  This section applies only to civil cases.  25 H. 556.  Magistrate cannot enforce specific performance, having no equity jurisdiction.  10 H. 407; 11 H. 424.  May appoint next friend.  11 H. 279.  May set aside judgment and grant rehearing.  15 H. 424.  No presumption in favor of jurisdiction, liability for exceeding.  4 H. 584.  Action on judgment for taxes, 18 H. 278.  Because subsection (d) limits civil jurisdiction of the district court by excluding real actions or actions involving title to real property, the only court that may take cognizance of actions seeking cancellation or forfeiture of appellants' leases is the circuit court.  74 H. 294, 845 P.2d 1186.

Summary possession:  9 H. 225.  Denial of tenancy and claim of title ousts jurisdiction.  4 H. 154; 22 H. 129.  Supreme court rule 14 prescribes essentials of affidavit, showing source, nature and extent of title claimed.  18 H. 640; 21 H. 270; 22 H. 129; 23 H. 65, 73; 24 H. 176; 24 H. 546, 555; 29 H. 336; 30 H. 160; 37 H. 248.  No evidence necessary to support plea.  12 H. 409.  Hence, judgment of district court, not decisive in subsequent ejectment.  3 H. 768.  Vendee on mortgage foreclosure as plaintiff.  5 H. 98.  If magistrate errs in sustaining plea of title, circuit court should remand.  9 H. 636.  Where on appeal to circuit court after a plea of title on trespass case from district court it is decided the plea has no merit, case should be remanded to district court.  9 H. 636.

Affidavit required by supreme court rule 14 is sufficient if it sets forth the source, nature, and extent of title claimed by defendant, and need not set forth source of defendant's predecessors; counter affidavit not required by rule 14 and should not be considered.  52 H. 246, 473 P.2d 864.

Trespass, q.c.f., ouster by plea of title.  6 H. 542; 9 H. 619; 17 H. 426.  Maintenance of easement.  11 H. 275; 12 H. 409.  No ouster in action for purchase money, if vendee's possession undisturbed.  14 H. 280.

Pleading, rigid rules not required.  3 H. 328; 14 H. 500; 22 H. 91; 23 H. 603, 605; 30 H. 191.  All essential facts must be shown.  24 H. 16, 19.  Absence of prayer for process not demurrable.  24 H. 95.

The "amount of controversy" for purposes of subsection (b) is the aggregate amount being sought in a complaint by a single plaintiff against a single defendant, as opposed to the amount alleged as damages in each individual "count" of a complaint.  90 H. 371, 978 P.2d 809.

Where sublessee's counterclaim arose out of and referred to the land or premises the possession of which was being sought, district court had jurisdiction to decide counterclaim under this section.  86 H. 149 (App.), 948 P.2d 570.

$20,000 maximum jurisdictional limit not reached where total amount for which judgment was sought included interest.  92 H. 209 (App.), 990 P.2d 107.

Cited:  17 H. 598, 599; 19 H. 346, 347; 27 H. 631, 635; 30 H. 445, 564.



§604-6 - Ejectment proceedings.

§604-6  Ejectment proceedings.  Nothing in section 604-5 shall preclude a district court from taking jurisdiction in ejectment proceedings where the title to real estate does not come in question at the trial of the action.  If the defendant is defaulted or if on the trial it is proved that the plaintiff is entitled to the possession of the premises, the court shall give judgment for the plaintiff and shall issue a writ of possession.  The rules of court shall govern the stay of a writ of possession. [L 1949, c 315, §1; RL 1955, §216-5; HRS §604-6; am L 1970, c 188, §14; am L 1971, c 144, §2]

Rules of Court

Stay, see DCRCP rule 62.

Case Notes

Plaintiff in ejectment need not show possession within twenty years if plaintiff shows title and no adverse possession is proved.  7 H. 324.



§604-6.1 - Jurisdiction of district courts; leased or rented personal property.

§604-6.1  Jurisdiction of district courts; leased or rented personal property.  Jurisdiction is conferred upon the district courts to try all cases resulting from the retention of leased or rented personal property, the value of which does not exceed $5,000. [L 1980, c 171, §3; am L 1981, c 176, §3]



§604-6.2 - Order to show cause.

§604-6.2  Order to show cause.  Upon the filing of a complaint with a copy of a lease or rental contract and an affidavit sworn to by the plaintiff or some competent affiant setting forth a statement of facts sufficient to show that the leased or rented personal property has been in the defendant's possession at least fourteen days after the termination of the lease or rental contract, either by passage of time or by reason of any default under the terms and conditions of the lease or rental contract, the court may issue an order directing the defendant to either return the leased or rented personal property to the plaintiff or to appear and show cause for the possession at such time as the court shall direct, but not later than ten days from the date of service of the order to show cause.  The order to show cause shall also provide that, if the leased or rented personal property is not returned to the plaintiff prior to the hearing, the defendant shall, if reasonably feasible, produce the property at the hearing.  If, at the hearing, it is proved to the satisfaction of the court that the plaintiff is entitled to possession of the leased or rented personal property, it shall issue an order directed to the sheriff, or the sheriff's deputy, commanding the sheriff or deputy to seize the personal property therein described and to deliver the same to the plaintiff or the plaintiff's agent.  Service of the order to show cause shall be as provided by law or rule of court for cases in the district courts, or by registered mail or by certified mail with return receipt showing delivery within the State. [L 1980, c 171, §4; am L 1981, c 176, §4; am L 1983, c 249, §5; gen ch 1985; am L 1989, c 211, §10; am L 1990, c 281, §11]

Cross References

Sheriff, etc., see §26-14.6.



§604-7 - Powers; venue.

§604-7  Powers; venue.  (a)  The district courts may:

(1)  Administer oaths;

(2)  Subpoena and compel the attendance of witnesses from any part of the State, and compel the production of books, papers, documents, or tangible things;

(3)  Enter final judgments; and alter or set aside any judgment within ten days following the date of its rendition or as provided by the rules of court;

(4)  Enforce judgments; and punish contempts according to law;

(5)  Issue garnishee summons which may be served and shall be operative as to the garnishee throughout the State;

(6)  In a criminal case, alter, set aside, or suspend a sentence by way of mitigation or otherwise upon motion or plea of a defendant made within thirty days after imposition of the sentence.

Every witness duly subpoenaed as provided in this section shall be allowed the same attendance and mileage fees allowed witnesses subpoenaed before the circuit courts.

(b)  Any document requiring the signature of a district judge, in any cause or proceeding whatsoever in a district court, may be signed without, as well as within, the boundaries of the circuit in which the court is situated.

(c)  A summons or other writ issued by a district court may be served anywhere within the State.  A summons or other writ issued by a district court may be served without the State in accordance with sections 634-24 and 634-25.

(d)  Except as otherwise provided, civil actions shall be brought in the district court of the judicial circuit in which the defendant or a majority of the defendants reside or the claim for relief arose.  The venue may be changed or the case transferred as provided by sections 604-7.3 and 604-7.4.

(e)  The several district courts shall have power to make and award judgments, decrees, orders, and mandates, issue such executions and other processes, and do such other acts and take such other steps as may be necessary to carry into full effect the powers which are or shall be given them by law or for the promotion of justice in matters pending before them. [L 1892, c 57, §12; RL 1925, §2275; am L 1925, c 145, §1; RL 1935, §3764; am L 1935, cc 23, 110, §1; am L 1937, c 19, §1; RL 1945, §9675; am L 1945, c 80, §2; am L 1951, c 278, §1; am L 1955, cc 40, 197, §1; RL 1955, §216-6; am L 1957, c 152, §1 and c 246, §1; am L 1963, c 108, §1; HRS §604-7; am L 1970, c 188, §15; am L 1971, c 144, §3; am L 1975, c 122, §1; am L 1983, c 249, §2; am L 2002, c 8, §1]

Cross References

Witness fees, see §§607-12 and 621-7.

Rules of Court

Altering or setting aside of judgment, see DCRCP rules 59, 60.

Service, see DCRCP rule 4.

Subpoenas, see DCRCP rule 45.

Venue, see DCRCP rules 3, 82.

Law Journals and Reviews

Civil Practice in the Honolulu District Courts—An Outline for the Young Attorney.  1 HBJ, Oct 1963, at 14.

Contemporary Contempt:  The State of the Law in Hawaii.  I HBJ No. 13, at pg. 59.

Case Notes

Formerly police courts had no jurisdiction to issue civil process to be issued outside of its district.  8 H. 416.

Continuance on return day, presumed made after service.  15 H. 486.

Power to alter final judgment.  24 H. 600, 604.  May correct record to conform to truth.  Id. Power to vacate void judgment.  40 H. 302.

Motion for reduction of sentence made two year after imposition of sentence is not timely made.  50 H.  624, 446 P.2d 559.



§604-7.2 - Arrest warrants arising from traffic violations.

[§604-7.2]  Arrest warrants arising from traffic violations.  In any criminal proceeding, due diligence shall be used in serving any outstanding traffic warrants on the defendant. [L 2006, c 308, §3]

Cross References

See also §353-66.5.



§604-7.3 - Change of venue.

§604-7.3  Change of venue.  After the parties shall have had an opportunity to be heard, any district court may, in its discretion, upon satisfactory proof that it would be more fair and equitable to the parties thereto if any civil case pending in the court were heard in another jurisdiction, change the venue to the district court of some other circuit and order the record to be transferred thereto; provided that any district court may, in its discretion, upon the consent of all the parties to any civil or criminal case pending in the court, change the venue to the district court of some other circuit and order the record to be transferred thereto. [L 1971, c 144, §4]



§604-7.4 - Cure or waiver of defects.

§604-7.4  Cure or waiver of defects.  (a)  The district court of a circuit in which is commenced a civil case laying venue in the wrong circuit shall transfer the case, upon or without terms and conditions as the court deems proper, to the district court of any circuit in which it could have been brought, or if it is in the interest of justice dismiss the case.

(b)  Nothing in sections 604-7 to 604-7.4 shall impair the jurisdiction of a district court of any matter involving a party who does not interpose timely and sufficient objection to the venue. [L 1971, c 144, §5]

Rules of Court

Objections to venue, how presented, see DCRCP rule 12(b), (h); transfer, see DCRCP rule 3(d).



§604-7.5 - Continuance of hearing or trial.

§604-7.5  Continuance of hearing or trial.  If the judge of any district court, or any other district judge authorized to preside in the circuit, fails to attend any trial or hearing at the time appointed, a clerk thereof shall continue any case or matter then before the court for trial or hearing, from time to time, until the attendance of one of the district judges, but no such continuance shall be for a longer period than seven days except as otherwise ordered by the court. [L 1971, c 144, §6]



§604-8 - Criminal, misdemeanors, generally.

§604-8  Criminal, misdemeanors, generally.  (a)  District courts shall have jurisdiction of, and their criminal jurisdiction is limited to, criminal offenses punishable by fine, or by imprisonment not exceeding one year whether with or without fine.  They shall not have jurisdiction over any offense for which the accused cannot be held to answer unless on a presentment or indictment of a grand jury.

In any case cognizable by a district court under this section in which the accused has the right to a trial by jury in the first instance, the district court, upon demand by the accused for a trial by jury, shall not exercise jurisdiction over the case, but shall examine and discharge or commit for trial the accused as provided by law; provided that, if in any such case the accused does not demand a trial by jury on the date of arraignment or within ten days thereafter, the district court may exercise jurisdiction over the case, subject to the right of appeal as provided by law.

(b)  The district court shall have concurrent jurisdiction with the family court of any violation of an order issued pursuant to chapter 586 or any violation of section 709-906 when multiple offenses are charged and at least one other offense is a criminal offense within the jurisdiction of the district courts. [L 1896, c 40, §1; am L 1901, c 2, §1; RL 1925, §2276; RL 1935, §3765; RL 1945, §9676; RL 1955, §216-7; am L 1957, c 37, §1; HRS §604-8; am L 1970, c 188, §16; am L 1971, c 144, §6A; am L 1992, c 253, §4; am L 1998, c 64, §3; am L 1999, c 20, §1; am L 2001, c 157, §34]

Cross References

Tax offenses, see §231-12.

Rules of Court

See HRPP rules 5, 54(b).

Case Notes

Jury trial may be waived.  17 H. 428.  None in first instance for trivial offense.  27 H. 844, 847.  Embezzlement.  23 H. 91. No jurisdiction in absence of charge.  34 H. 75.

Misdemeanors on naval reservation.  19 H. 198.  To commit, must have evidence of commission of an offense and probability of guilt.  22 H. 614.

Prosecution's witnesses should be heard.  30 H. 560.

Costs in excess of one year imprisonment is surplusage.  23 H. 766.

Former jurisdiction under Volstead Act.  27 H. 237.

"Right" to jury trial refers to constitutional guarantee involving "serious" offenses, in absence of specific statutory right to jury trial.  51 H. 612, 466 P.2d 422.

Where demand for jury trial conferred jurisdiction on circuit court, subsequent withdrawal of demand does not divest such jurisdiction.  55 H. 394, 520 P.2d 427.

Defendant's waiver of right to jury trial must be knowing and voluntary.  61 H. 173, 599 P.2d 282.

Nothing in this section obviates court's constitutional duty to inform a defendant of defendant's right to jury trial; court should not presume a "knowing and voluntary waiver" from a defendant's silence.  75 H. 118, 857 P.2d 576.

Both the circuit and district courts have concurrent jurisdiction over DUI cases.  78 H. 367, 893 P.2d 795.

As no provision in HHCA or its legislative history indicates intent to exempt Hawaiian home lands from application of state criminal laws, district court properly exercised jurisdiction over defendants charged with criminal trespass.  80 H. 168, 907 P.2d 754.

Cited:  1 U.S.D.C. Haw. 34, 35; 17 H. 174, 183; 9 H. App. 232, 832 P.2d 737.



§604-9 - Same; powers.

§604-9  Same; powers.  District courts shall have power, subject to appeal according to law and except as otherwise provided in cases in which the accused has the right to and demands a trial by jury in the first instance, to try without a jury, and to render judgment in all cases of criminal offenses coming within their respective jurisdictions. [L 1892, c 57, §11; am L 1901, c 2, §2; RL 1925, §2277; RL 1935, §3766; RL 1945, §9677; am L 1947, c 231, §1; RL 1955, §216-8; am L 1961, c 47, §1; HRS §604-9; am L 1970, c 188, §17; am L 1971, c 144, §6B]

Case Notes

Where jury trial demanded, no jurisdiction to commit defendant for trial to circuit court in the absence of evidence tending to show commission of offense.  22 H. 614.

No jury, first instance, trivial offense.  27 H. 844, 847.

"Right" to jury trial refers to constitutional guarantee involving "serious" offenses, in absence of specific statutory right to jury trial.  51 H. 612, 466 P.2d 422.

Cited:  23 H. 91, 96, 767; 27 H. 237, 240; 45 H. 109, 110, 363 P.2d 790.



§604-10 - REPEALED.

§604-10  REPEALED.  L 1970, c 188, §18.



§604-10.5 - Power to enjoin and temporarily restrain harassment.

§604-10.5  Power to enjoin and temporarily restrain harassment.  (a)  For the purposes of this section:

"Course of conduct" means a pattern of conduct composed of a series of acts over any period of time evidencing a continuity of purpose.

"Harassment" means:

(1)  Physical harm, bodily injury, assault, or the threat of imminent physical harm, bodily injury, or assault; or

(2)  An intentional or knowing course of conduct directed at an individual that seriously alarms or disturbs consistently or continually bothers the individual, and that serves no legitimate purpose; provided that such course of conduct would cause a reasonable person to suffer emotional distress.

(b)  The district courts shall have power to enjoin or prohibit or temporarily restrain harassment.

(c)  Any person who has been subjected to harassment may petition the district court of the district in which the petitioner resides for a temporary restraining order and an injunction from further harassment.

(d)  A petition for relief from harassment shall be in writing and shall allege that a past act or acts of harassment may have occurred, or that threats of harassment make it probable that acts of harassment may be imminent; and shall be accompanied by an affidavit made under oath or statement made under penalty of perjury stating the specific facts and circumstances from which relief is sought.

(e)  Upon petition to a district court under this section, the court may temporarily restrain the person or persons named in the petition from harassing the petitioner upon a determination that there is probable cause to believe that a past act or acts of harassment have occurred or that a threat or threats of harassment may be imminent.  The court may issue an ex parte temporary restraining order either in writing or orally; provided that oral orders shall be reduced to writing by the close of the next court day following oral issuance.

(f)  A temporary restraining order that is granted under this section shall remain in effect at the discretion of the court for a period not to exceed ninety days from the date the order is granted.  A hearing on the petition to enjoin harassment shall be held within fifteen days after the temporary restraining order is granted.  In the event that service of the temporary restraining order has not been effected before the date of the hearing on the petition to enjoin, the court may set a new date for the hearing; provided that the new date shall not exceed ninety days from the date the temporary restraining order was granted.

The parties named in the petition may file or give oral responses explaining, excusing, justifying, or denying the alleged act or acts of harassment.  The court shall receive all evidence that is relevant at the hearing, and may make independent inquiry.

If the court finds by clear and convincing evidence that harassment as defined in paragraph (1) of that definition exists, it may enjoin for no more than three years further harassment of the petitioner, or that harassment as defined in paragraph (2) of that definition exists, it shall enjoin for no more than three years further harassment of the petitioner; provided that this paragraph shall not prohibit the court from issuing other injunctions against the named parties even if the time to which the injunction applies exceeds a total of three years.

Any order issued under this section shall be served upon the respondent.  For the purposes of this section, "served" shall mean actual personal service, service by certified mail, or proof that the respondent was present at the hearing in which the court orally issued the injunction.

Where service of a restraining order or injunction has been made or where the respondent is deemed to have received notice of a restraining order or injunction order, any knowing or intentional violation of the restraining order or injunction order shall subject the respondent to the provisions in subsection (h).

Any order issued shall be transmitted to the chief of police of the county in which the order is issued by way of regular mail, facsimile transmission, or other similar means of transmission.

(g)  The court may grant the prevailing party in an action brought under this section, costs and fees, including attorney's fees.

(h)  A knowing or intentional violation of a restraining order or injunction issued pursuant to this section is a misdemeanor.  The court shall sentence a violator to appropriate counseling and shall sentence a person convicted under this section as follows:

(1)  For a violation of an injunction or restraining order that occurs after a conviction for a violation of the same injunction or restraining order, a violator shall be sentenced to a mandatory minimum jail sentence of not less than forty-eight hours; and

(2)  For any subsequent violation that occurs after a second conviction for violation of the same injunction or restraining order, the person shall be sentenced to a mandatory minimum jail sentence of not less than thirty days.

The court may suspend any jail sentence, except for the mandatory sentences under paragraphs (1) and (2), upon appropriate conditions, such as that the defendant remain alcohol and drug-free, conviction-free, or complete court-ordered assessments or counseling.  The court may suspend the mandatory sentences under paragraphs (1) and (2) where the violation of the injunction or restraining order does not involve violence or the threat of violence.  Nothing in this section shall be construed as limiting the discretion of the judge to impose additional sanctions authorized in sentencing for a misdemeanor offense.

(i)  Nothing in this section shall be construed to prohibit constitutionally protected activity. [L 1986, c 69, §1; am L 1992, c 291, §1; am L 1993, c 215, §3; am L 1996, c 245, §1; am L 1999, c 143, §1]

Cross References

Harassment offenses, see §§711-1106 and 711-1106.5.

Rules of Court

Classification of proceedings, see RDC rule 1.

Case Notes

Because only the prosecuting attorney is vested with the authority to enforce the criminal provisions of subsection (h), respondent, as a private party, could not have brought an enforcement action under subsection (h).  92 H. 614, 994 P.2d 546.

Subsection (g) does not provide a statutory basis to grant a prevailing party an award of attorney's fees in a civil contempt proceeding to enforce an injunction issued pursuant to this section.  92 H. 614, 994 P.2d 546.

Although complainant was a minor at the time complainant's parents obtained the injunction on behalf of themselves and complainant, an injunction issued under this section remains effective until it expires or is dissolved or modified by court order; thus, though complainant had reached the age of majority, complainant was still under the protection of the injunction.  97 H. 505, 40 P.3d 907.

Default is not procedurally available when a respondent is ready to introduce evidence regarding the issuance of a temporary restraining order or an injunction, or to controvert allegations of harassment under this section.  101 H. 167, 64 P.3d 948.

Trial court erred in granting continuance on hearing on harassment petition beyond fifteen-day period as section requires hearing on the merits to be held within fifteen days of the filing of the petition; however, no prejudice to petitioner as court extended temporary restraining order prohibiting respondent from harassing petitioner for the period of the continuance.  91 H. 131 (App.), 980 P.2d 1005.

As subsection (h) provides that there can be no criminal conviction unless "[a] knowing or intentional violation of a restraining order or injunction" has occurred, harassment under subsection (a)(1) is not turned into a "strict liability" offense; thus, no violation of due process under subsection (a)(1).  92 H. 312 (App.), 990 P.2d 1194.

No equal protection violation for disparate treatment of persons enjoined under subsections (a)(1) and (a)(2) as those enjoined under subsection (a)(1) are not subject to a suspect classification vis-a-vis those enjoined under subsection (a)(2) and the legislature could reasonably omit a state-of-mind element in the more perilous cases under subsection (a)(1) but require an intentional or knowing course of conduct in subsection (a)(2) cases.  92 H. 312 (App.), 990 P.2d 1194.

Subsection (a)(1) not unconstitutionally overbroad as it imposes no criminal liability nor places any burden on the reduced punishment or complete defense provisions of the penal code.  92 H. 312 (App.), 990 P.2d 1194.

Harassment under paragraph (a)(2) is conduct that involves systematic and continuous intimidation that stops short of assault or threats and cannot be controlled effectively by resort to criminal processes and penalties.  92 H. 330 (App.), 991 P.2d 840.

Where trial court did not apply clear and convincing standard of proof on complainant as required by this section, applied a subjective rather than objective reasonable person standard in evaluating whether defendant's conduct caused complainant emotional distress, and deprived defendant of right to due process under U.S. and Hawaii constitutions, court erred by denying defendant's motion for reconsideration of injunction order.  92 H. 330 (App.), 991 P.2d 840.

It was not unreasonable for trial court to find that defendant flipping the bird and showing his middle finger to complainant and uttering profanities constituted "contact" which was prohibited by the restraining order; thus, defendant was properly convicted under subsection (h).  110 H. 116 (App.), 129 P.3d 1144.



§604-11 - Jurisdiction of district courts; ordinances.

§604-11  Jurisdiction of district courts; ordinances.  Jurisdiction is conferred upon the district courts to try all cases arising from the violation of ordinances in force in the counties and to impose the penalties in such ordinances prescribed for such offenses in like manner as their original jurisdiction is exercised under the general law. [L 1907, c 118, §129; RL 1925, §1832; RL 1935, §3111; RL 1945, §6650; RL 1955, §149-9; HRS §604-11; am L 1970, c 188, §19]



§604-11.5 - Same; offenses committed within the circuit.

§604-11.5  Same; offenses committed within the circuit.  The several district courts shall have jurisdiction, except as otherwise provided, of all criminal offenses cognizable under the laws of the State, committed within their respective circuits or transferred to them for trial by change of venue from some other district court. [L 1971, c 144, §6C]

Rules of Court

Penal proceedings, venue, see HRPP rules 18, 21 and 22.



§604-12 - REPEALED.

§604-12  REPEALED.  L 1971, c 144, §6D.



§604-13 - Arrest under warrant.

§604-13  [Arrest under warrant.]  Whenever any warrant of arrest has been issued by any court of competent jurisdiction, and the accused is beyond the jurisdiction of the court, it shall be lawful for the officer to whom the warrant is directed, to pursue and arrest the accused in any part of the State. [L 1868, p 21; am L 1923, c 67, §1; RL 1925, §2280; RL 1935, §3770; RL 1945, §9680; RL 1955, §216-11; HRS §604-13; am L 1970, c 188, §21; am L 1973, c 167, §1]

Rules of Court

See HRPP rule 9(c).



§604-14 - REPEALED.

§604-14  REPEALED.  L 1973, c 167, §2.



§604-15 - Rules by supreme court.

§604-15  Rules by supreme court.  The supreme court may from time to time, by general rules, prescribe forms for carrying section 604-13 into effect, and make all other needful regulations. [L 1868, p 21; RL 1925, §2282; RL 1935, §3772; RL 1945, §9682; RL 1955, §216-13; HRS §604-15]

Revision Note

Reference to repealed §604-14, deleted.

Cross References

Other provisions for rules, see §602-11.



§604-16 - Expenses of serving warrant.

§604-16  [Expenses of serving warrant.]  The expenses of serving such warrant shall be adjusted by the court originally issuing the warrant. [L 1868, p 21; am imp L 1911, c 42; RL 1925, §2283; RL 1935, §3773; RL 1945, §9683; RL 1955, §216-14; HRS §604-16]



§604-17 - Courts of record; testimony and proceedings.

§604-17  Courts of record; testimony and proceedings.  The district courts shall be courts of record.  The district courts shall in all cases preserve in writing, on tape, or such other mechanical device as may be appropriate, the minutes, proceedings, and testimony of their trials, transactions, and judgments, and the facts upon which their decisions rest. [L 1892, c 57, §13; RL 1925, §2285; am L 1927, c 71, §1; RL 1935, §3774; RL 1945, §9684; RL 1955, §216-15; HRS §604-17; am L 1970, c 188, §22; am L 1971, c 144, §6E]

Rules of Court

Transcript of proceedings, see DCRCP rule 80(c).



§604-18 , 19 - REPEALED.

§§604-18, 19  REPEALED.  L 1971, c 144, §§7, 8.



§604-20 - Powers of clerk.

§604-20  Powers of clerk.  The clerks of the district court shall have, within the scope of the jurisdiction of the district courts, all the powers of clerks of other courts of record, including the power to sign and enter judgments, subject to the direction of the court; administer oaths; sign and issue garnishee summons, writs of attachment, execution and possession, and other process; and take depositions. [L 1971, c 144, §8A]

Rules of Court

See DCRCP rules 77, 79.






CHAPTER 605 - ATTORNEYS

§605-1 - Attorneys, qualifications.

§605-1  Attorneys, qualifications.  (a)  The supreme court may examine, admit, and reinstate as practitioners in the courts of the State, such persons as it may find qualified for that purpose, who have taken the prescribed oath of office.  The supreme court shall have the sole power to revoke or suspend the license of any such practitioner.

(b)  In order to be licensed by the supreme court, a person shall be of good moral character, and shall satisfy such residence and other requirements as the supreme court may prescribe.

(c)  In addition to other qualifications for licensure and conditions for continuing eligibility to hold a license, applicants for licensure, licensees renewing their licenses, and existing licensees shall be in compliance with an order of support as defined in section 576D-1 and has not failed to comply with a subpoena or warrant relating to a paternity or child support hearing.

(d)  In addition to other qualifications for licensure and conditions for continuing eligibility to hold a license, applicants for licensure, licensees renewing their licenses, and existing licensees shall be in compliance with any obligation under any student loan, student loan repayment contract, or scholarship contract that financed the licensee's or applicant's education or shall be in compliance with a repayment plan as provided in chapter 436C.

The licensing authority shall not renew or reinstate, or shall deny or suspend any license or application, if the licensing authority has received certification from an administering entity pursuant to chapter 436C that the licensee or applicant is in default or breach of any obligation under any student loan, student loan repayment contract, or scholarship contract that financed the licensee's or applicant's education or has failed to comply with a repayment plan.

The licensing authority in receipt of a certification pursuant to chapter 436C shall, as applicable, and without further review or hearing:

(1)  Suspend the license;

(2)  Deny the application or request for renewal of the license; or

(3)  Deny the request for reinstatement of the license,

and unless otherwise provided by law, shall renew, reinstate, or grant the license only upon receipt of an authorization from the administering entity. [CC 1859, §1065; am L 1921, c 81, §1; RL 1925, §2304; RL 1935, §3603; am L 1937, c 173, §1; RL 1945, §9701; am L 1945, c 226, §1; am L Sp 1949, c 67, §1; RL 1955, §217-1; HRS §605-1; am L 1972, c 184, §1(a); am L 1976, c 76, §1; am L 1997, c 293, §46; am L 2002, c 226, §9; am L 2003, c 133, §13]

Rules of Court

See RSC rules 1, 2.

Child support enforcement, see RSC rules 1.3(h), 17.1.

Disciplinary proceedings, see Disciplinary Board Rules.

Dishonest conduct, fund for client protection, see RSC rule 10.

Foreign law consultants, see RSC rule 14.

Substance abuse, illness, or infirmity, assistance program, see RSC rule 16.

See also Hawaii Rules of Professional Conduct.

Law Journals and Reviews

On the matter of lawyers appearing before government agencies, see The Lawyer-Legislator and the Canons of Ethics.  1 HBJ, Jan 1959, at 11.

For discussion of residence qualification, see The New Resident:  Hawaii's Second-Class Citizen.  5 HBJ 77.

The Forgotten Case:  Preventing Attorney Neglect.  13 HBJ No. 2 Summer 1977, pg. 11.

Student Symposium; Legal Malpractice.  14 HBJ No. 1 Spring 1978, pg. 3.

Bringing an End to a Scandal.  15 HBJ 3.

Overview of the Hawaii Attorney Discipline System.  22 HBJ 83.

Case Notes

Bar examination, foreign attorneys.  44 H. 26, 352 P.2d 607; 44 H. 90, 352 P.2d 610; 44 H. 597, 358 P.2d 709.

Disbarment.  For taking fee and not performing services.  3 H. 255; 59 H. 449, 583 P.2d 333; 61 H. 223, 601 P.2d 1087; 62 H. 95, 611 P.2d 993; 63 H. 382, 629 P.2d 105.  Possibility of impeachment, effect on power of court to disbar.  26 H. 570.  License.  29 H. 422.  Character.  30 H. 588.

Suspension.  41 H. 403, aff'd 260 F.2d 189, rev'd 360 U.S. 622; 46 H. 404, 380 P.2d 751.  See also 256 F.2d 553.

Attorney shall not be employed in matter in which attorney had substantial responsibility while public employee.  397 F. Supp. 1314.

Power to regulate conduct of attorneys cannot be used to infringe constitutional rights.  397 F. Supp. 1314.

No conflict between section and disciplinary procedure under Sup. Ct. Rule 16.  46 H. 404, 380 P.2d 751.

Supreme court has inherent power to integrate the bar, establishing compulsory membership and payment of dues.  50 H. 107, 432 P.2d 887.

Statements to the chief justice or to the supreme court's rule 16 committee or to the bar association's ethics committee concerning attorney's unethical conduct are absolutely privileged.  51 H. 608, 466 P.2d 441.

Suspension.  Violation of canons of professional ethics.  53 H. 165, 488 P.2d 1167.

Supreme court has jurisdiction over matters concerning disciplinary action of members of the bar.  55 H. 47, 515 P.2d 400.

Attorney is held to the same ethical standards when acting as a business person or as an attorney and is subject to disciplinary action if attorney fails to maintain those standards in either capacity.  55 H. 47, 515 P.2d 400.

It is the court's duty to discipline attorneys who indulge in practices inconsistent with high ethical standards.  60 H. 546, 592 P.2d 814.

Suspension for conduct involving funds of clients undergoing bankruptcy.  61 H. 334, 603 P.2d 562.

Disciplinary sanction for neglect of clients' cases; mitigating factors.  63 H. 150, 622 P.2d 115.



§605-2 - Attorneys; license required.

§605-2  Attorneys; license required.  Except as provided by the rules of court, no person shall be allowed to practice in any court of the State unless that person has been duly licensed so to do by the supreme court; provided that nothing in this chapter shall prevent any person, plaintiff, defendant, or accused, from appearing in person before any court, and there prosecuting or defending that person's, plaintiff's, defendant's, or accused's own cause, without the aid of legal counsel; provided further that in the district courts sections 605-13 and 633-28 shall apply. [CC 1859, §1068; RL 1925, §2305; RL 1935, §3604; RL 1945, §9702; RL 1955, §217-2; HRS §605-2; am L 1972, c 184, §1(b); am L 1989, c 140, §4; gen ch 1992]

Rules of Court

See RSC rule 1.

Case Notes

Failure to assign counsel before it appears defendant is indigent, not error.  15 H. 139, 143.

Right of self representation discussed.  53 H. 23, 487 P.2d 286.

Statutory liquidator of dissolved corporation under HRS §416-124 does not have right to appear pro se, but where there are no funds to hire attorney, liquidator may perform legal services.  53 H. 23, 487 P.2d 286.

Court's order enjoining one's unauthorized practice of law applies to practice in federal court in absence of regulations by the federal court.  55 H. 458, 522 P.2d 460.

Generally a corporation cannot represent itself in litigation, but can do so only by an attorney.  60 H. 372, 590 P.2d 570.

Cited:  5 H. 279, 282.



§605-3 , 4 - REPEALED.

§§605-3, 4  REPEALED.  L 1972, c 184, §1(j).

Revision Note

Reproduced to correct printing error in main volume.



§605-5 - License fee.

§605-5  License fee.  The clerk of the supreme court shall exact from every practitioner, upon the practitioner's receiving a license, an admission fee of $10, for the benefit of the State. [CC 1859, §1073; RL 1925, §2308; RL 1935, §3607; RL 1945, §9705; RL 1955, §217-5; HRS §605-5; gen ch 1985]



§605-6 - Rules.

§605-6  Rules.  The supreme court may prescribe qualifications for admission to practice and rules for the government of practitioners. [CC 1859, §1072; RL 1925, §2309; RL 1935, §3608; RL 1945, §9706; RL 1955, §217-6; HRS §605-6; am L 1972, c 184, §1(c)]

Rules of Court

See RSC rules 1, 2; Code of Professional Responsibility.



§605-7 - Control of action; power to settle.

§605-7  Control of action; power to settle.  The practitioners licensed by the supreme court shall have control to judgment and execution, of all suits and defenses confided to them; provided that no practitioner shall have power to compromise, arbitrate, or settle such matters confided to the practitioner, unless upon special authority in writing from the practitioner's client. [CC 1859, §1069; RL 1925, §2310; RL 1935, §3609; RL 1945, §9707; RL 1955, §217-7; HRS §605-7; am L 1972, c 184, §1(d); gen ch 1985]

Case Notes

Where plaintiff argued that this section was controlling in the case, plaintiff's original complaint was filed in federal court under federal question jurisdiction and it was federal law, not state law, that controlled the action.  165 F. Supp. 2d 1133.

Waiving client's rights:  Trial procedure generally.  2 H. 27, 31.  Cannot waive client's right to face witnesses against him.  3 H. 240.  Irregularities may be waived.  5 H. 300 (overruling 3 H. 642).  Client may confirm action taken by attorney without permission of client.  4 H. 23.  Client must act promptly after notice.  25 H. 386.  Charging settlement without client's knowledge in a newspaper charges unprofessional conduct, and when in writing is libelous per se.  23 H. 804, 808.  Compromise not an admission.  25 H. 43, 49.  Attorney has no power to file on behalf of attorney's client, in an action of ejectment a disclaimer of all title, unless authorized by the client.  26 H. 412.  Disqualification.  30 H. 533.  General retainer not power to compromise.  40 H. 108.

New counsel taking up a case must take it where counsel finds it.  7 H. 168.

Withdrawal of attorney, only on reasonable notice to client.  46 H. 52, 374 P.2d 665.  Authority of attorney of record, attempted withdrawal from case.  49 H. 20, 27-29, 407 P.2d 885.

Where record did not reflect that attorney obtained defendant's written consent to stipulate to a dismissal of condemnation action, it appeared that attorney's act of consenting on behalf of defendant was unauthorized; defendant's failure to contest the settlement constituted a ratification of the settlement and consequently a ratification of the stipulation and order to dismiss the condemnation action.  77 H. 144, 883 P.2d 65.

Attorney's failure to obtain written authorization under this section to settle easement action by agreeing to sell property on behalf of appellees did not bar enforcement of agreement.  78 H. 76, 890 P.2d 313.

Where attorney did not have written authority of client to settle a matter on behalf of client, agreement to settle was "unauthorized".  79 H. 403 (App.), 903 P.2d 708.



§605-8 - Practice in all courts; fees.

§605-8  Practice in all courts; fees.  The practitioners shall have the right to practice in all the courts of the State, and to appear therein as attorneys in behalf of persons who may choose to retain them, for the prosecution or defense of actions.

Attorney's fees or commissions taxed or allowed by the court shall be collected for the benefit of the attorney as provided by section 507-81. [CC 1859, §1067; RL 1925, §2311; RL 1935, §3610; RL 1945, §9708; RL 1955, §217-8; HRS §605-8; am L 1972, c 184, §1(e); am L 2004, c 48, §3]

Cross References

Fees, see §§607-14, 802-5.

Case Notes

Attorney general, etc., not to engage as private counsel in divorce cases.  35 H. 849.  See re Hansen's disease sufferers.  §580-44.

Authority of attorney, attorney for any party must show attorney's authority, if demanded.  1 H. 118; 1 H. 205; 1 H. 366.  No implied authority from husband to wife to defend wife in criminal suit brought at husband's instance and fee not recoverable from husband.  5 H. 23.  Authority of insurance carrier to appeal from award against insured.  32 H. 12.  Where litigant retains firm of attorneys each member of firm becomes attorney for litigant and appearance of one member is appearance of the firm.  22 H. 245.

A legal right lost by negligence of attorney cannot be restored by court.  9 H. 86.

Assistant public prosecutor:  With consent private attorney may assist prosecution.  19 H. 437; 20 H. 7; 20 H. 71.

Fees:  Attorney's fees formerly not allowable in equity.  10 H. 462; 13 H. 237, 238; 13 H. 328.  But see 17 H. 489; 33 H. 456; 33 H. 660 (injunction); 34 H. 288 (interpleader); 34 H. 854 (partition); 35 H. 595.  Commissions not taxable in the circuit court on amount of district court judgment.  14 H. 495.  In determining jurisdiction of district court statutory attorney's commissions not included in ad damnum.  14 H. 290, 293; 15 H. 590.  Attorney may recover reasonable fees for services rendered; but court may relieve client from oppressive contract.  2 H. 677.  Guardian may be allowed fee for services as attorney.  15 H. 394; 35 H. 262 (guardian ad litem).  On amounts of fees allowed in equity and probate proceedings.  13 H. 634; 14 H. 232, 244; 15 H. 394 and cases there cited; 32 H. 943; 34 H. 263; 35 H. 473 (class representation); 37 H. 447.  In cases involving construction of will.  24 H. 573; 33 H. 666; 34 H. 376.  Attorney's fees, when allowed out of trust estate.  46 H. 475, 382 P.2d 920; 47 H. 216, 385 P.2d 828; 47 H. 629, 394 P.2d 432; 54 H. 299, 507 P.2d 724.

In cases involving surety on contractor's bond.  33 H. 607.  Reasonable attorney's fee, determination.  44 H. 10, 352 P.2d 320.

Generally attorney's fees are not to be awarded as damages or costs unless so provided by statute, stipulation or agreement.  51 H. 462, 462 P.2d 905; 53 H. 69, 487 P.2d 769; 56 H. 111, 530 P.2d 7; 57 H. 599, 561 P.2d 1286; 58 H. 606, 575 P.2d 869.

Generally attorneys' fees not recoverable; but where defendant's wrongful act places plaintiff in litigation with others or causes plaintiff to incur expenses to protect plaintiff's interest, attorneys' fees recoverable.  57 H. 102, 551 P.2d 171.

Attorney's fee was properly allowed within trial judge's discretion although no evidence was considered.  60 H. 467, 591 P.2d 1060.

Liability for costs:  Under rule of court attorney may be made liable to clerk for court costs but not liable to parties.  11 H. 258; 12 H. 83; 22 H. 749.  On revoking order of distribution, court cannot require attorney to pay into court amount paid attorney as fee by client out of amount distributed to such client.  15 H. 13.  Attorney mulcted in costs for loose pleadings.  6 H. 269.  Attorney for unsuccessful party in supreme court not personally liable to successful party for costs.  22 H. 749.  Court may require guardian to pay ward's wife counsel fees for defense in proceedings for recovery of child.  9 H. 426.  Court of law cannot require party to pay opposing guardian ad litem fee.  15 H. 52.  Attorney's fees as costs.  35 H. 907.  Ordinarily counsel fees not taxable as costs.  42 H. 490; 44 H. 147, 355 P.2d 40; 44 H. 297, 353 P.2d 820; 44 H. 365, 355 P.2d 40; 46 H. 475, 382 P.2d 920.  Order of substitution of attorneys should be conditioned on reimbursement to original attorney of costs advanced by him and on imposition of charging lien on any recovery to secure payment of his fees.  50 H. 413, 441 P.2d 638.

Law partner of attorney representing client not prevented from being a witness; nor is attorney prevented from continuing in case.  51 H. 142, 454 P.2d 369.

Disbarment proceedings.  Contempt of court.  2 H. 27.  Disbarment proceedings; attorney's conduct:  Attorney's duty not to misrepresent to court.  31 H. 929.  Court can compel in disbarment proceedings return of fee or money wrongfully taken.  5 H. 279.  And may punish attorney for wrongful conduct in obtaining fee.  15 H. 220.  But for collecting excessive fee in good faith, no wrongful conduct being shown.  15 H. 244.  Attorney disqualified by representing adverse interests.  30 H. 533.  An account stated between attorney and client may be void if fraud is practiced.  31 H. 517, 599.  Equity will compel attorney to convey land purchased by attorney for another when attorney has taken a deed in attorney's own name.  8 H. 57.  Also when deed is obtained from client through undue influence.  13 H. 402.  As to when statements of counsel are privileged.  23 H. 589, 591.

Court approval of substitution of attorney.  43 H. 51.

Representation of conflicting interests.  59 H. 283, 582 P.2d 195.

Order granting disqualification of attorney is interlocutory and not appealable without leave of court but writ of mandamus may be available.  61 H. 552, 606 P.2d 1320.



§605-9 , 10 - REPEALED.

§§605-9, 10  REPEALED.  L 1972, c 184, §1(j).



§605-11 - REPEALED.

§605-11  REPEALED.  L 1989, c 140, §3.



§605-12 - REPEALED.

§605-12  REPEALED.  L 1972, c 184, §1(j).



§605-13 - District courts, cases involving military vehicles.

§605-13  District courts, cases involving military vehicles.  Any legal officer of the United States military forces, to the extent that the officer is authorized or required by the officer's respective branch of service, may without license represent military personnel in the district courts in any case which arises out of the driving of a military vehicle. [L 1878, pt of c 31; am L 1886, c 63; RL 1925, §2317; RL 1935, §3615; RL 1945, §9713; am L Sp 1949, c 38, §1; RL 1955, §217-13; HRS §605-13; am L 1972, c 190, §1; am L 1972, c 184, §1(g) as superseded by L 1973, c 33, §1; gen ch 1985]



§605-14 - Unauthorized practice of law prohibited.

§605-14  Unauthorized practice of law prohibited.  It shall be unlawful for any person, firm, association, or corporation to engage in or attempt to engage in or to offer to engage in the practice of law, or to do or attempt to do or offer to do any act constituting the practice of law, except and to the extent that the person, firm, or association is licensed or authorized so to do by an appropriate court, agency, or office or by a statute of the State or of the United States.  Nothing in sections 605-14 to 605-17 contained shall be construed to prohibit the preparation or use by any party to a transaction of any legal or business form or document used in the transaction. [L 1955, c 150, §1; RL 1955, §217-14; HRS §605-14; am L 1969, c 226, §3; am L 1983, c 167, §18; am L 1985, c 270, §4; am L 2001, c 47, §1]

Note

Chapter 416 referred to in text is repealed.

Cross References

Unauthorized practice of law as criminal contempt of court, see §710-1077.

Rules of Court

See HRPC rule 5.5.

Case Notes

Only bar association or attorney general has standing to bring action for violation of this section.  501 F. Supp. 830.

Assuming plaintiff collection agency to be engaged in unauthorized practice of law, such conduct does not entitle the debtor defendant any relief.  59 H. 503, 584 P.2d 107.

Nonattorney agents are not allowed to represent corporations in litigation.  60 H. 372, 590 P.2d 570.

First offender chargeable only with violation; circuit court had exclusive jurisdiction.  68 H. 226, 708 P.2d 138.

Where Oregon law firm did not "practice law within the jurisdiction" of Hawaii, it did not violate this section nor §605-17; thus, plaintiff could recover fees under §607-14 for services rendered by firm.  87 H. 37, 951 P.2d 487.



§605-15 - OLD REPEALED.

§605-15  [OLD]  REPEALED.  L 1975, c 45, pt of §2.

§605-15  Venue.  Actions for violations of section 605-14 shall be brought in the circuit court for the judicial circuit in which the violation is alleged to have been committed. [L 1975, c 45, pt of §2]



§605-15.1 - Standing.

§605-15.1  Standing.  The attorney general or any bar association in this State may maintain an action for violations of section 605-14. [L 1975, c 45, pt of §2]

Case Notes

Only bar association or attorney general has standing to bring action for violation of §605-14.  501 F. Supp. 830.



§605-15.2 - Remedies.

§605-15.2  Remedies.  Remedies for the violation of section 605-14 shall include injunctive and declaratory relief, and other existing remedies.  In addition, the attorney general may maintain a criminal action against any person who violates section 605-14, the penalties for which are set forth in section 605-17. [L 1975, c 45, pt of §2]

Case Notes

Authorization of attorney general and bar association to seek relief under statute exclusive.  59 H. 503, 584 P.2d 107.



§605-16 - Judicial powers not affected.

§605-16  Judicial powers not affected.  Nothing in sections 605-14 to 605-17 shall diminish, alter, or affect the inherent or statutory power of the supreme court or of any court to institute and hear proceedings against any person for contempt or for violation of rules or orders of court, or affect any rules of any court already in force. [L 1955, c 150, §4; RL 1955, §217-17; HRS §605-16; am L 1979, c 105, §59]



§605-17 - Penalties.

§605-17  Penalties.  Any person violating sections 605-14 to 605-16 shall be guilty of a misdemeanor. [L 1955, c 150, §2; RL 1955, §217-15; HRS §605-17; am L 1972, c 184, §1(i); am L 1975, c 45, pt of §2; am L 2001, c 47, §2]

Case Notes

Penalty for first offense is only a violation.  68 H. 226, 708 P.2d 138.

Where Oregon law firm did not "practice law within the jurisdiction" of Hawaii, it did not violate §605-14 nor this section; thus, plaintiff could recover fees under §607-14 for services rendered by firm.  87 H. 37, 951 P.2d 487.






CHAPTER 606 - CLERKS, REPORTERS, INTERPRETERS, ETC. &NBSP;

§606-1 - Clerks of supreme court, intermediate appellate court, circuit courts, and district courts; appointment and removal.

§606-1  Clerks of supreme court, intermediate appellate court, circuit courts, and district courts; appointment and removal.  (a)  Subject to the provisions of chapter 76, when applicable:

(1)  There shall be a clerk of the supreme court and as many deputy clerks and assistant clerks as the business of the supreme court requires, appointed and removable by the justices of the supreme court.

(2)  There shall be a clerk of the intermediate appellate court and as many deputy clerks and assistant clerks as the business of such court requires, appointed and removable by the judges of the intermediate appellate court.

(3)  There shall be as many clerks of the circuit courts as may be necessary, appointed and removable by the judge or administrative judge thereof, as the case may be.  The appointment of a clerk of a particular division may be made by the judge of that division.

(4)  There shall be as many clerks of the district courts as may be necessary, appointed and removable by the judge or administrative judge thereof, as the case may be.

(b)  The respective clerks of the supreme court, intermediate appellate court, circuit courts, and district courts shall be ex officio clerks of all the courts of records, and as such may issue process returnable in all such courts. [L 1892, c 57, §59; am L 1903, c 32, §16; am L 1907, c 54, §1; am L 1911, c 84, §1; RL 1925, §2291; RL 1935, §3690; RL 1945, §9721; RL 1955, §218-1; am L 1965, c 104, §1; HRS §606-1; am L 1970, c 188, §25; am L 1972, c 88, §4(a); am L 1979, c 111, §4(1)]

Case Notes

Powers of deputy clerks, in absence of clerk, to select jurors and issue process under former statutes.  7 H. 388; 9 H. 522, 540.  Authority of clerks discussed.  8 H. 191.

Removal of deputy for misconduct, etc., requires opportunity to be heard, disloyalty to government is cause for removal.  9 H. 681.  Where more judges than one in a circuit, appointment or removal of a clerk requires presence, actual or constructive, of all and concurrent action of majority.  22 H. 557, 568.

Cited:  32 H. 995, 997.



§606-2 - Temporary assistants.

§606-2  Temporary assistants.  In case of the temporary absence or disability of any clerk, or when the business of any court demands, an assistant clerk, having the powers of a clerk, may be appointed for temporary duty.  The salary of the assistant may be paid out of any appropriation available for the expenses of the court. [L 1892, c 57, §67; am L 1911, c 84, §2; RL 1925, §2292; am L 1929, c 14, §1; RL 1935, §3691; RL 1945, §9722; am L 1949, c 33, §1; am L 1951, c 192, §1; RL 1955, §218-2; HRS §606-2; am L 1972, c 88, §4(b)]



§606-3 - Seal of court; physical or electronic seal, signature, or attestation on physical or electronic court records.

§606-3  Seal of court; physical or electronic seal, signature, or attestation on physical or electronic court records.  (a)  Each court of record shall have a seal, which shall be as approved by the supreme court.  The seal shall be in the custody or control of the clerk of the court and, when impressed, embossed, stamped, or electronically imprinted upon a court document, process, or certificate, shall be accompanied by the clerk's official attestation.

(b)  Any requirement that a court document, process, or certificate shall be signed, certified, acknowledged, verified, exemplified, attested, or made under oath or seal is satisfied if the document bears an electronic seal of the court and an electronic image of the signature or electronic facsimile signature of the judge, clerk, or other person authorized to perform these acts. [L 1892, c 57, §65; RL 1925, §2293; RL 1935, §3692; RL 1945, §9723; RL 1955, §218-3; HRS §606-3; am L 1972, c 88, §4(c); am L 2006, c 284, §1]



§606-4 - Custody; disposition of exhibits.

§606-4  Custody; disposition of exhibits.  The clerks of the supreme, intermediate appellate court, circuit, and district courts shall have the custody of all records, books, papers, moneys, exhibits, and other things pertaining to their respective courts.

The attorney of the party who introduced the exhibits or things in evidence or left them in the custody of the court, or the party, if not represented by any attorney, shall remove them from the court within six months after the final termination of the action to which the exhibits or things are related.  The clerks shall have the authority and power, upon the written approval of a judge of the court given in particular actions or proceedings, to sell, destroy, or otherwise dispose of exhibits and things marked for identification, other than original files belonging to other actions, which have come into their possession or custody under this section, when such exhibits or things have not been already removed by their owners or by the attorneys representing the owners and when more than six months has elapsed since the final termination of the action to which the exhibits or things are related.

All moneys received from sales under this section shall be forthwith deposited with the state director of finance as government realizations. [L 1892, c 57, §63; am L 1911, c 84, §3; RL 1925, §2294; am L 1929, c 171, §1; RL 1935, §3693; RL 1945, §9724; RL 1955, §218-4; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §606-4; am L 1970, c 188, §26; am L 1972, c 88, §4(d); am L 1979, c 111, §4(2); am L 1984, c 259, §1]

Case Notes

Proceeds of partition sale in hands of clerk and subject to judicial action not subject to garnishment.  10 H. 499.



§606-5 - Free copies of certain decrees to veterans.

§606-5  Free copies of certain decrees to veterans.  The clerk of any state court shall provide to any veteran of the armed forces of the United States, the veteran's spouse, any member of the immediate family of a veteran, or the next of kin of a deceased veteran, free copies of decrees of divorce or adoption, when such copies are required for use in connection with a claim based on service in the armed forces of the United States. [L 1949, c 44, §1; RL 1955, §218-5; HRS §606-5; am L 1972, c 139, §1]



§606-6 , 7 - REPEALED.

§§606-6, 7  REPEALED.  L 1972, c 88, §4(n).



§606-8 - Powers and duties of clerks.

§606-8  Powers and duties of clerks.  The clerks of the courts of record may issue process, administer oaths, take depositions, and perform all other duties pertaining to their office.  A clerk shall attend and record the proceedings at all sittings of courts of record.

The clerks of the circuit courts shall be ex officio masters in matters referred to them by the court. [L 1892, c 57, §62; am L 1911, c 127, §2; RL 1925, §2297; RL 1935, §3696; RL 1945, §9727; RL 1955, §218-8; HRS §606-8; am L 1972, c 88, §4(e)]

Case Notes

Chambers summonses were only issuable by clerks of the circuit court under this section.  35 H. 689.

Cited:  12 H. 189, 195; 32 H. 995, 997; 33 H. 799, 804.



§606-9 to 11 - REPEALED.

§§606-9 to 11  REPEALED.  L 1996, c 226, §§4 to 6.



§606-12 - Duties of official court reporters.

§606-12  Duties of official court reporters. [L 2004, c 202, §60 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  The duties of each official court reporter shall be to attend sessions of the court and take verbatim notes of all oral proceedings before the court, including the testimony of witnesses, objections of counsel, offers of proof, arguments of counsel, rulings of the court, charge to the jury, verdict of the jury, and any other matter which the court may require the official court reporter to report.  The official court reporter may be called upon at any time during a hearing, by any party to the same, or by the court, to read aloud any portion of the official court reporter's notes taken by the official court reporter.  The official court reporter may be referred to at any time by the clerk of the court for the exact language of any orders from the bench.  In any hearing of probate of will or administration matter, the judge, in the judge's discretion, may order the official court reporter to supply and file, without charge and within a reasonable time, a certified statement of such testimony as relates to the names, ages, and genealogies of heirs.  Other appropriate duties for the official court reporters to perform may be prescribed by rule of court.

Each official court reporter shall file the official court reporter's notes with the clerk of the court and when requested by any party to a cause and so directed by the court or by the court of its own motion, within a reasonable time thereafter as the court may designate, shall furnish a certified transcript of the official court reporter's notes, or any portion thereof, taken in the cause, upon the payment of the fee fixed in section 606-13.  The official court reporter may furnish a transcript of any of the official court reporter's notes, where the same is not intended for the purposes of appeal, upon the request of any party, without the order of the judge therefore first obtained.

In an ex parte or uncontested case, if there is no official court reporter in attendance, the court may direct the clerk to take notes of the oral evidence adduced, or the judge may personally take notes or may cause the oral evidence to be preserved on tape or by another mechanical device. [L 1915, c 88, §2; RL 1925, §2300; RL 1935, §3699; RL 1945, §9732; RL 1955, §218-12; am L 1959, c 110, §3; HRS §606-12; am L 1972, c 88, §4(i), (j); gen ch 1985; am L 1996, c 226, §2; am L 2004, c 202, §60]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Rules of Court

Generally, see Rules Governing Court Reporting.

Recording of testimony and proceedings, see RCC rule 25.1; RDC rule 25.1.

Transcript as evidence, see HRCP rule 80; order for transcript of evidence, see RDC rule 25.

Case Notes

"Any party" in the provision that the reporter may furnish a transcript where it is not intended for appeal upon the request of any party construed.  59 H. 237, 580 P.2d 58.

Court reporter's notes as public record, public's right of access to such records.  59 H. 237, 580 P.2d 58.

Section does not preclude recording of a closing argument.  67 H. 231, 683 P.2d 1217.

Trial court must order that the closing argument be recorded when a party makes a timely request to do so.  71 H. 347, 791 P.2d 392.



§606-13 - Salary and perquisites of official court reporters.

§606-13  Salary and perquisites of official court reporters.  Each official court reporter shall receive for services as prescribed in section 606-12 the salary that may be appropriated from time to time as compensation for the official court reporter's services in court.  Each official court reporter may charge and collect fees for transcripts requested by the parties, including state courts, pursuant to rules promulgated by the supreme court through its rulemaking authority.  The fees for transcripts ordered by a party shall be paid by the party ordering the same and, except in the case of the attorney general, the public defender, or the county or prosecuting attorneys or corporation counsels, no official court reporter shall be required to perform any such service until the fees have been paid or the amount of the estimated cost of the fees deposited with the clerk of the court.

Where the court, of its own motion, orders a transcript to be prepared of the whole or any part of the testimony in a civil cause, it may, in its discretion, direct the payment of the charges therefor, and the taxation of the same as costs, in such manner as to it may seem just.  Where the attorney general, the public defender, or the county or prosecuting attorney or corporation counsel, desires transcripts for official use, either original or copy, the official court reporter may be paid for same by warrant upon the treasury of the State or county, as the case may be.

Official court reporters or other persons preparing transcripts shall provide, at their own expense, all supplies directly related to the preparation thereof. [L 1915, c 88, §3; RL 1925, §2301; RL 1935, §3700; am L 1941, c 29, §1; RL 1945, §9733; am L 1949, c 361, §1; RL 1955, §218-13; am L 1963, c 89, §1; HRS §606-13; am L 1969, c 184, §1; am L 1972, c 88, §4(k), (l); am L 1975, c 100, §1; am L 1981, c 63, §1; am L 1983, c 73, §1; am L 1996, c 226, §3]

Rules of Court

Order for transcript of evidence, see RDC rule 25; transcripts, rates, see RCR rule 19.

Recording of testimony and proceedings, see RCC rule 25.1; RDC rule 25.1.

Case Notes

Appellee was entitled to recover cost of one copy of transcripts in amount authorized by this section.  79 H. 291, 901 P.2d 1270.



§606-13.5 - Definitions.

[§606-13.5]  Definitions.  As used in this chapter, unless the context indicates otherwise:

"Certified shorthand reporter" means a shorthand reporter certified by the Hawaii supreme court through the Hawaii board of certified shorthand reporters.

"Official court reporter" means a certified shorthand reporter employed by the courts of the State to provide court reporting services.

"Private court reporter" means a certified shorthand reporter who offers services on a freelance basis and who is not employed by the courts of the State. [L 1996, c 226, pt of §1]



§606-13.6 - Private court reporters; contracts.

[§606-13.6]  Private court reporters; contracts.  (a)  Any contract for private court reporting services, not related to a particular case or reporting incident, shall be prohibited between a private court reporter or any other person with whom a private court reporter has a principal and agency relationship, and any attorney, party to an action, party having a financial interest in an action, or any entity providing the services of a certified shorthand reporter.  Negotiating or bidding reasonable fees, equal to all parties, on a case-by-case basis may not be prohibited.

(b)  Violation of this section shall be grounds for discipline, censure, or suspension or revocation of licensure.  [L 1996, c 226, pt of §1]

Rules of Court

Certification of court reporters, see Rules Governing Court Reporting.



§606-13.7 - Official court reporters' notes; ownership.

[§606-13.7]  Official court reporters' notes; ownership.  All official court reporters' notes shall be the property of the State. [L 1996, c 226, pt of §1]



§606-14 - Bailiffs.

§606-14  Bailiffs.  The judge of the circuit court of each judicial circuit or division may appoint a person to be known as "court officer and bailiff" or "special court officer".  Each of the persons so appointed shall be removable by the judge by whom the person is appointed, except as otherwise provided.  In the first circuit one of the persons so appointed shall be designated as "chief court officer and bailiff," and another as "assistant chief court officer and bailiff".

The court officers and bailiffs or special court officers shall attend upon the trial of causes, keep order in the courtroom and judiciary building, serve notices and other process of the court as directed by any judge of the court, summon jurors and under the supervision of the respective courtroom clerks, have custody over juries and perform any other duties in and around the court as shall be from time to time required of them by the presiding judges or by rule of court.  They shall be in attendance during all sessions of the court and perform other duties during business hours or during emergencies as may be required of them by the respective judges, absenting themselves only upon special permission from the judge presiding in the court or from the chief court officer and bailiff.

They shall receive for their services salaries as provided by law.  They shall not be entitled to any fees for the service of process or for the performance of any other service, but where fees are chargeable by law for such services, such fees shall become a general governmental realization.  If required to serve any notice or process they shall be entitled to reimbursement for reasonable actual expenses for transportation, to be paid out of circuit court expenses, in such sums as may be approved by a judge of the court.

In the performance of their duties they shall have the general powers of a police officer, including all of the authority, powers, and duties as set forth in chapter 803; provided they shall not interfere with the work of the sheriff, the chiefs of police or their deputies in the service of any process for which fees are paid.

An appointee under this section who, at the time of the appointment, is a member of any pension or retirement fund provided by law shall continue as such member after the appointment with the same rights to prior and subsequent service credit as if the appointee had remained in the service of the State or county in any former service. [L 1941, c 332, §1; RL 1945, §9734; am L 1945, c 249, §1; RL 1955, §218-14; am L 1963, c 85, §3; HRS §606-14; am L 1972, c 88, §4(m); gen ch 1985; am L 1989, c 211, §10; am L 1990, c 281, §11]

Cross References

Sheriff, etc., see §26-14.6.



§606-15 - REPEALED.

§606-15  REPEALED.  L 1972, c 88, §4(n).






CHAPTER 607 - COSTS AND FEES

§607-1 - Power of supreme court with respect to costs and fees.

§607-1  Power of supreme court with respect to costs and fees.  The supreme court shall have power by rule of court, from time to time, to revise, amend, add to, or eliminate any of the items of costs and fees provided in this chapter, to prescribe such costs and fees as it deems reasonable in all cases not therein provided for, and to prescribe the amount to be paid in advance to the clerk of any court in any proceeding on account of the costs and fees. [CC 1859, §1282; RL 1925, §2554; RL 1935, §3803; am L 1935, c 55, §1; RL 1945, §9741; RL 1955, §219-1; HRS §607-1; am L 1974, c 145, §5; am L 2004, c 230, §§3, 6; am L 2006, c 21, §1]

Case Notes

Cited:  35 H. 682, 684; 44 H. 147, 149, 355 P.2d 40; 51 H. 346, 348, 461 P.2d 140.



§607-1.5 - Court interpreting services revolving fund.

[§607-1.5]  Court interpreting services revolving fund.  (a)  There is established in the state treasury the court interpreting services revolving fund, into which shall be deposited:

(1)  Fees, charges, and other moneys collected for programs relating to interpreter issues and training, screening, testing, and certification of court interpreters;

(2)  All moneys received from public or private sources for the purposes of this fund; and

(3)  Any interest accrued or investment earnings realized that are attributable to the moneys in the revolving fund.

(b)  Moneys in the court interpreting services revolving fund shall be administered and expended by the administrative director of the courts to support the court interpreting services program's educational services and the program's activities relating to the training, screening, testing, and certification of court interpreters. [L 2005, c 184, §1]



§607-2 - Fees to be accounted for.

§607-2  Fees to be accounted for.  With the exception of such fees as are intended to reimburse officers for actual expenditures made by them, all judges', clerks', sheriffs', and deputy sheriffs' fees provided for in this chapter and accruing from any action pending in any court shall be deposited to the credit of the general fund of the State. [CC 1859, pt of §1281; am L 1907, c 62, §1; RL 1925, §2555; RL 1935, §3804; RL 1945, §9742; am L 1945, c 57, §1; RL 1955, §219-2; am L 1965, c 97, §15; HRS §607-2; am L 1970, c 188, §28; am L 1972, c 88, §5(a); am L 1979, c 105, §60; am L 1989, c 211, §10; am L 1990, c 281, §§6, 11; am L 2004, c 230, §§4, 6; am L 2006, c 21, §1]

Cross References

Sheriff, etc., see §26-14.6.

Case Notes

Cited:  31 H. 242, 256; 35 H. 682, 684.



§607-2.5 - Exemption of costs and fees.

[§607-2.5]  Exemption of costs and fees.  Persons subject to domestic abuse, abuse of family or household members, stalking, or sexual assault shall be exempt from paying the costs and fees prescribed in this chapter in connection with filing, issuance, registration, or service of a protection order, or a petition for a protection order, warrant, or witness subpoena issued for the purpose of preventing violent or threatening acts or harassment against, or contact or communication with or physical proximity to, another person.  For purposes of this section, the term "protection order" means any temporary or final order of protection, a restraining order, or an injunction involving domestic abuse, abuse of family or household members, stalking, or sexual assault issued by a civil or criminal court, other than a support or custody order. [L 2003, c 65, §1]



§607-3 - Court costs, waiver of prepayment, reduction or remission of.

§607-3  Court costs, waiver of prepayment, reduction or remission of.  The judges of all the courts of the State shall have discretionary power to waive the prepayment of costs or to reduce or remit costs where, in special or extraordinary cases, the cost of any suit, action, or proceeding may, to the judges, appear onerous. [L 1923, c 101, §§1, 2; RL 1925, §2545; RL 1935, §3794; am L 1939, c 19, §3; RL 1945, §9743; RL 1955, §219-3; HRS §607-3; am L 1970, c 188, §39; am L 1972, c 88, §5(b)]

Case Notes

Where payment of $275 in fees well exceeded prisoner petitioner's meager earnings and "savings" and, thus, would be excessively burdensome, to require the payment of such costs under the circumstances clearly exceeded "the bounds of reason"; thus, it was an abuse of discretion for the trial court to deny petitioner's request to proceed in forma pauperis pursuant to this section.  113 H. 315, 151 P.3d 796.

In exercising discretion, court may consider movants' estate or their net worth.  2 H. App. 1, 625 P.2d 378.

Cited:  31 H. 242, 254; 32 H. 385, 386; 35 H. 563, 564, 682; 44 H. 613, 623, 359 P.2d 932.



§607-3.5 - Security for costs.

§607-3.5  Security for costs.  The several courts shall have power to require either the plaintiff or defendant, upon the application of the opposite party, to give security for costs in any civil cause, upon such terms and conditions as the court deems just. [L 1972, c 88, §5(c)]

Cross References

Vexatious litigants; security, see chapter 634J.

Case Notes

There is a wide discretion in the matter of requiring security for costs.  26 H. 112, 116; 34 H. 308; 35 H. 907.  Security for costs may be required after answer has been filed.  Id.  A circuit judge at chambers in proceedings for probate of a will may require of contestant security for costs.  29 H. 455.  See 22 H. 303, cited 29 H. 242, 243, as to necessity for finality of judgment in order to appeal.  As to "final judgment" see pt. I A2 of note appended to chapter 641.



§607-4 - District court costs.

§607-4  District court costs.  (a)  The fees prescribed by subsection (b) shall be paid to the clerk of the district court as costs of court by the person instituting the action or proceeding, or offering the paper for filing, or causing the document to be issued or the services to be performed in the district court; provided that nothing in subsection (b) shall apply to cases of adults charged with commission of a crime, or minors referred to the district court by the family court; provided further that for the purposes of subsection (b), "judgment" includes an order from which an appeal lies; and provided further that the fees prescribed by subsection (b)(10) shall be deposited by the clerk of the district court into the judiciary computer system special fund pursuant to section 601-3.7.  One-half of the fees collected pursuant to paragraphs (7), (8), and (9) of subsection (b) also shall be deposited into the fund.

(b)  The fees referred to in subsection (a) are:

(1)  Except for petitions for temporary restraining order under section 604-10.5, the fee for which shall be the same as that provided in section 607-5(b)(19), for the institution of each action or proceeding, to include all charges except as provided by paragraphs

(2) to (6)...................................... $100

(2)  Intervention; answer containing one or more cross-claims or counterclaims; third-party complaint, for each such matter................................................. $10

(3)  Demand for jury trial................. Fee prescribed

by section 607-5

(4)  [L 2004, c 202, §61 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  Filing of notice of appeal, to be paid in addition to the deposit of appellate court costs............ $100

(5)  Making of a copy; comparing of copy with

original............ Fees prescribed by section 92-21

(6)  Posting notice; service fees; garnishee fees; mileage charges; or other services actually

performed................. Amounts necessary to cover

actual costs or disbursements

(7)  Administrative costs associated with the

processing of traffic citations that involve

stopping (when prohibited), standing,

or parking................. $10 for each violation in

addition to any fine imposed by

the court, and whether or

not such fine is suspended

(8)  Administrative costs associated with the processing of traffic citations which do not involve stopping, standing, or parking........................... $40 for each violation in

addition to any fine imposed

by the court, and whether or

not such fine is suspended

(9)  Administrative costs associated with the processing of traffic citations issued for violations of a statute or ordinance relating to vehicles or their drivers, or owners, except those as provided by paragraphs (7) and

(8)........................ $30 for each violation in

addition to any fine imposed

by the court, and whether or

not such fine is suspended

(10)  Administrative costs associated with the processing of all civil filings except those brought by the State or any of the various counties and political subdivisions of the State, those commenced by a petition for temporary restraining order under section 604-10.5, and those commenced and conducted in the small claims division of the district court.................. $20.

(c)  The court, in taxing costs, may assess not only the costs of court, but also all reasonable disbursements as provided by section 607-9.

(d)  Sheriff's or police officer's fees:

(1)  For serving any criminal summons, warrant, attachment, or other criminal process, $30 effective July 1, 2001.

(2)  For serving any civil summons, warrant, attachment, or other civil process, $25 effective July 1, 2001.

(3)  For every copy of an attachment and inventory of the property attached, served upon the defendant, $2.

(4)  For serving any execution, 12 cents for every $1 collected up to $500, and 7 cents for every $1 over $500.

(5)  For serving:  subpoena, $25; and subpoena duces tecum or garnishee summons, $15 effective July 1, 2001.

(6)  For every mile of travel, more than one, in serving any process, 40 cents; provided that (A) no allowance shall be made where the serving officer uses a conveyance furnished the serving officer by the State, or any political or municipal subdivision thereof; (B) where the serving officer serves more than one person in the course of one trip, the serving officer shall not charge, in the aggregate for all services, more than the mileage for the entire trip; and (C) as far as practicable, in order to minimize the mileage fees for the service, the sheriff or other chief of the serving officers, where service of process is to be made upon an island other than that upon which is situated the court issuing the process, shall cause the process to be transmitted to a deputy, the chief of police or other serving officer upon the island of service, who shall make the service upon receipt of the process; and the service shall be valid, notwithstanding that the process may not be addressed to the officer actually making the service or to the officer's superior.

In lieu of any fee under this subsection, the fee may be an hourly rate of not less than $50 per hour agreed upon in advance between the party requesting the service and the sheriff or police officer performing the service.

(e)  Anything in this section or any other law to the contrary notwithstanding, when any process or subpoena is served by a subordinate of the sheriff or chief of police, it shall be illegal for the sheriff or chief of police, (1) if and so long as the sheriff or chief of police is being paid a salary by the State or the county to receive or collect from such subordinate any portion of the fees, mileage, or other expenses collected by such subordinate, or (2) if and so long as the sheriff or chief of police is not being paid any such salary, to collect or receive from such subordinate more than ten per cent of the fees accruing from such service, or any portion of the mileage or other expenses collected by such subordinate.  Where a subpoena is served in behalf of the State or any county by a nonsalaried subordinate of the sheriff or chief of police, the regular fee for such service shall be payable to such subordinate.  Nothing herein contained shall be deemed to prohibit the police commission of any county from requiring all such fees, mileage, and expenses to be paid into a police benefit fund. [CC 1859, §1278; am imp L 1903, c 63, §1; am L 1919, c 58, §1; am L 1923, c 229, §1; RL 1925, §2541; am L 1933, c 47, §1; RL 1935, §3790; am L 1935, c 177, §1; RL 1945, §9744; am L 1945, c 55, §1; am L 1949, c 387, §1; RL 1955, §219-4; am L 1957, c 235, §1; am L 1963, c 85, §3; HRS §607-4; am L 1968, c 61, §2; am L 1969, c 23, §1; am L 1970, c 188, §39; am L 1972, c 88, §5(d), (e), (f); am L 1973, c 55, §1; am L 1974, c 145, §6 and c 149, §1; am L 1975, c 112, §1; am L 1978, c 127, §1; am L 1979, c 111, §24; am L 1980, c 96, §1; am L 1984, c 52, §1; gen ch 1985; am L 1989, c 211, §10; am L 1990, c 10, §1, c 58, §1, and c 281, §11; am L 1991, c 140, §2; am L 1998, c 128, §1; am L 1999, c 92, §1; am L 2001, c 214, §2; am L 2003, c 216, §2; am L 2004, c 202, §61 and c 231, §2; am L 2005, c 22, §42]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Cross References

Assessment for bench warrant issuance, see §607-8.5.

Sheriff, etc., see §26-14.6.

Rules of Court

Taxation of costs, district courts, see DCRCP rule 54(d).

Attorney General Opinions

Sheriff entitled to fee upon levy of execution even though there is no subsequent sale.  Att. Gen. Op. 65-1.

Case Notes

The cost for one summons for two defendants is the same as that for one summons.  32 H. 518.

Cited:  29 H. 539, 540.



§607-5 - Costs; circuit courts.

§607-5  Costs; circuit courts.  (a)  The fees prescribed by the schedule in this section shall be paid to the clerk of the circuit court as costs of court by the person instituting the action or proceeding, or offering the paper for filing, or causing the document to be issued or the services to be performed in the circuit court; provided that nothing in the schedule shall apply to cases of adults charged with commission of a crime, or to proceedings under section 571-11(1), (2), or (9), or to proceedings under chapter 333F or 334, or to small estates (including decedents' estates and protection of property of minors and persons under disability) when the amount payable is fixed by another statute; and provided further that the fees prescribed by subsection (c)(32) shall be deposited by the clerk of the circuit court into the judiciary computer system special fund pursuant to section 601-3.7.

For the purpose of this section, "judgment" includes a decree and any order from which an appeal lies.

SCHEDULE

In the application of this schedule, each case assigned a new number or filed under the number previously assigned to a probate, trust, guardianship, or conservatorship, shall carry a fee for the institution or transfer of the action or proceeding as prescribed by part I, and in addition the fees prescribed by part II unless otherwise provided.

(b)                     PART I

Action or proceeding, general:

(1)  Civil action or special proceeding, unless another item in part I applies.................................. $200

(2)  Appeal to a circuit court....................... $100

(3)  Transfer of action to circuit court from district court, in addition to district court fees................. $125

Trusts:

(4)  Proceeding for (A) appointment of trustee; (B) appointment of successor; (C) resignation of trustee; (D) instructions; (E) approval of investment; (F) approval of sale, mortgage, lease, or other disposition of property; (G) approval of compromise of claim, for each such matter....... $100

(5)  Proceeding for (A) removal of trustee; (B) order requiring accounting; (C) invalidation of action taken by trustee; (D) termination of trust, for each such matter...... $100

(6)  Accounting, this fee to be paid for each account filed and to include the settlement of the account......... $10

(7)  Vesting order................. no charge under part I

(8)  Allowance of fees of trustees, attorneys, or other fees for services incurred in a proceeding for which a fee has been paid under this section no charge under part I

(8a) Registration of a trust, or release of registration, under chapter 560....................................... $3

(9)  Any other proceeding relating to a trust......... $15

Conservatorship:

(10)  Proceeding for (A) appointment; (B) appointment of successor; (C) resignation; (D) instructions, unless included in one of the foregoing proceedings; (E), (F), (G) approval of any matter listed in (E), (F), or (G) of item (4) in relation to a trust, for each such matter $100

(11)  Proceeding of the nature listed in (A), (B), (C), or (D) of item (5) in relation to a trust, for each such matter................................................. $15

(12)  Accounting, same as provided by item (6) in relation to a trust............................................ $10

(13)  Any other proceeding relating to a

conservatorship............... no charge under part I

Guardianship:

(13a)  Guardianship, including all matters of the nature listed in items (4) to (9), whether in family or circuit court ................................................ $100

Probate (decedents' estates).  These fees include all matters of the nature listed in items (4) to (9), without additional charge:

(14)  Probate, administration, domiciliary foreign personal representative, or ancillary administration, this fee to be paid once only for each decedent's estate....... $100

Family court cases:

(15)  Matrimonial action (annulment, divorce, separation, or separate maintenance)........................... $100

(16)  Adoption........................................ $100

(17)  Guardianship, including all matters of the nature listed in items (4) to (9)........... As provided in item 13(a)

(18)  Termination of parental rights no charge under part I

(19)  Any other family court proceeding, except motions or other pleadings in matrimonial, adoption, and guardianship actions, but including without limitation custody proceedings even if in the form of an habeas corpus proceeding.............. $15

(c)                     PART II

The fees prescribed by this part apply without exception.

Jury trial:

(21)  Demand for jury trial, including without limitation probate cases, appeals to the circuit court, and cases transferred to the circuit court from the district court, this fee to be paid to the court in which the demand is filed by the party first making the demand......................... $200

(22)  Remand to district court in cases transferred to circuit court from district court on demand for jury trial, where jury trial is waived and a remand of such cases to district court is allowed................................. $50

Miscellaneous:

(23)  [L 2004, c 202, §62 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  Filing of notice of appeal, to be paid in addition to the deposit of appeal costs......... $100

(24)  Search of records by the clerk.................... $2

(25)  Making of copy; comparing of copy with original; certification or authentication of notaries

.................... Fees prescribed by section 92-21

(26)  Certification under seal of copy of pleading or other paper subsequent to the initial filing of the pleading or paper, except record on appeal........................... $1

(27)  Exemplification, instead of item (26)............. $2

(28)  Filing of copy of notice of completion of contract, with affidavit of publication.......................... $3

(29)  Filing of initial paper under section 507-43 by person asserting mechanic's or materialman's lien (this fee to be additional to the fee prescribed by part I for bringing an action under section 507-47)..................... $15

(30)  Filing of any other paper not in a pending proceeding     $3

(31)  Printing, publishing, or posting notice; service fees; garnishee fees; mileage charges; or other services actually performed....................... Amounts necessary to

cover actual costs or disbursements

(32)  For administrative costs associated with the processing of all civil filings except those brought by the State or any of the various counties or political subdivisions of the State........................................... $50.

[RL 1935, pt of §3791; am L 1939, c 19, pt of §1; am L 1941, c 229, pt of §1; RL 1945, §9745; am L 1945, c 94, §1; RL 1955, §219-5; am L 1957, c 316, §§14 to 22; am L 1966, c 22, §6; HRS §607-5; am L 1972, c 88, §5(g) to (j); am L 1974, c 145, §7; am L 1976, c 200, pt of §1; am L 1986, c 34, §1; am L 1990, c 34, §17; am L 1991, c 140, §3; am L 1998, c 128, §§2, 3; am L 1999, c 92, §2; am L 2003, c 216, §§3, 4; am L 2004, c 3, §1 as superseded by c 202, §62 and c 161, §35; am L 2006, c 20, §2]

Cross References

Assessment for bench warrant issuance, see §607-8.5.

Fees for other court documents, see §92-21.

Publication of notice, see §601-13.

Rules of Court

See RCC rule 26.

Attorney General Opinions

No fee is required under subsection (b) for an amended complaint.  Att. Gen. Op. 61-77.

Case Notes

Failure to deposit cost at time of filing suit is not fatal to case.  9 H. 630.

"Costs" must be considered as used in the statute in its broad comprehensive sense and to include not alone the statutory costs included in the section eo nomine but also all costs incidentally incurred in the execution by the circuit judge of the duties imposed upon the judge by law pertaining to statutory partition.  35 H. 262, 297.

In an equity proceeding an award of an attorney's fee as damages may not be made where no injunctive relief has been granted, unless expressly sanctioned by statute.  35 H. 595, 606.

Nonpayment of costs did not render ineffective a timely filed notice of appeal.  57 H. 168, 552 P.2d 355.

Cited:  35 H. 682, 684, 782; 44 H. 613, 622, 359 P.2d 932.



§607-5.5 - REPEALED.

§607-5.5  REPEALED.  L 2004, c 3, §5.

Note

L 2004, c 202, §63 and L 2006, c 94, §1 purport to amend this section.



§607-5.6 - Surcharge for parent education for separating parties in matrimonial actions, where either party has a minor child, and for parties in parentage actions; special fund.

§607-5.6  Surcharge for parent education for separating parties in matrimonial actions, where either party has a minor child, and for parties in parentage actions; special fund.  (a)  In addition to the fees prescribed under section 607-5 for a matrimonial action where either party has a minor child, or a family court proceeding under chapter 584, the court shall collect a surcharge of $50 at the time of filing the initial complaint or petition.  In cases where the surcharge has been initially waived, the court may collect the surcharge subsequent to the filing with such surcharge to be assessed from either party or apportioned between both parties.

(b)  No surcharge shall be assessed:

(1)  Against any party who has received an initial waiver of filing fees, except that the court may subsequently determine that a party has the financial ability to pay the surcharge; or

(2)  Against any party proceeding on behalf of the State or any of the various counties.

(c)  Surcharges subject to this section shall be limited to one surcharge per case.

(d)  There is established within the state treasury the parent education special fund into which shall be deposited revenues assessed under subsection (a), interest and investment earnings, grants, donations, and contributions from private or public sources.  The fund shall be administered by the judiciary, subject to the conditions specified in subsection (e).

(e)  The special fund shall be used solely for expenditures related to providing education on all islands for separating parents in matrimonial actions and parties in parentage actions and their minor children.  Revenues deposited into the special fund may be used for existing or enhanced parent education programs administered by the judiciary, or for grants or purchases of service pursuant to chapter 42F.  All appropriations or authorizations from the special fund shall be expended by the judiciary.

(f)  The judiciary shall submit an annual financial report to the legislature, prior to the convening of each regular session, which shall include an accounting of all deposits and expenditures from the fund. [L 1997, c 274, §2; am L 2003, c 41, §1]

Note

Chapter 42D referred to in text is repealed.  For present provisions, see chapters 42F and 103F.



§607-5.7 - Surcharge for indigent legal services.

[§607-5.7]  Surcharge for indigent legal services.  (a)  In addition to the costs and fees prescribed in section 607-5, any person in a civil action in the circuit court who is required to pay an initial filing fee shall pay an additional surcharge of $25 at the time of the person's initial filing.  Initial filings for which this surcharge shall be assessed include;

(1)  Complaints, petitions, interventions, applications for special proceedings, and answers containing one or more cross-claims or counter-claims; and

(2)  Third party complaints, but shall not include post-judgment civil process.

(b)  In addition to the costs and fees prescribed in section 607-4, any person who files an action for summary possession in the district court shall pay an additional surcharge of $10 at the time of the person's initial filing.  Any person in a civil action in the supreme court who is required to pay an initial filing fee also shall pay an additional surcharge of $25 at the time of the person's filing.  No surcharge shall be assessed against:

(1)  Small claims cases;

(2)  Petitions for temporary restraining orders;

(3)  Petitions for protective orders;

(4)  Any party who has received the court's permission to proceed in forma pauperis; or

(5)  Any party proceeding on behalf of the county or State.

Surcharges subject to this section shall be limited to one payment per party.

(c)  There is established a special fund to be known as the indigent legal assistance fund.  The funds raised under subsections (a) and (b) shall be transmitted to the administrative director of the courts and deposited in the indigent legal assistance fund.

(d)  This fund shall be administered by the administrative director of the courts, or pursuant to contract with the administrative director of the courts.  If the fund is administered pursuant to contract with the administrative director of the courts, the contractor shall be a nonprofit organization that has at least one year's experience in administering grants to providers of civil legal services for indigents.  The fund administrator shall receive not more than five per cent of the total amount collected under this section each fiscal year as compensation for performing the duties under this section.

(e)  The fund administrator shall annually accept applications for grants funded from the indigent legal assistance fund from organizations that provide civil legal assistance to indigent persons.  Applications shall be received no later than April 15 for assistance in the following fiscal year.  The fund administrator shall determine the specific information required of the applicant and, at a minimum, shall require applicants to provide information concerning:

(1)  Their governance, staffing, and total annual budget;

(2)  Other funding sources;

(3)  Geographic area of service;

(4)  The number of clients served in the previous fiscal year; and

(5)  The nature and scope of services provided.

(f)  To be eligible for assistance from the indigent legal assistance fund, an applicant shall meet all of the following standards at the time of application:

(1)  Be either a nonprofit organization incorporated and operated exclusively in Hawaii and determined by the Internal Revenue Service to be exempt from federal income tax or a program operated exclusively in Hawaii by an accredited nonprofit law school, which organization or program provides as its primary purpose and function civil legal services to indigent persons;

(2)  Have a governing board whose members have no material conflict of interest and serve without compensation;

(3)  Have bylaws or policies that describe the manner in which business is conducted, and policies that relate to nepotism and management of potential conflict of interest situations;

(4)  Have at least one year's experience in providing civil legal services to indigents;

(5)  Be licensed and accredited, as applicable, in accordance with the requirements of federal, state, and county governments;

(6)  Agree not to charge client fees for services that are funded in any part by a grant from the indigent legal assistance fund, except that token payments for costs and expenses shall not be considered fees;

(7)  Agree to use any grant received under this section exclusively to provide civil legal services to indigent persons; and

(8)  Have in place sound financial management systems, a client grievance procedure, a method of ensuring the quality of service provided, and a policy that provides that no person may interfere with any attorneys funded in whole or in part by this section in carrying out their professional responsibilities to their clients, as established by the Hawaii rules of professional conduct.

(g)  Funds shall be distributed on a pro rata basis to organizations that meet the criteria in subsection (f), based upon the portion of their total budget expended in the prior year for civil legal services to indigent persons as compared to the combined total expended in the prior year for legal services by all qualifying organizations applying for funding.  An applicant that provides services other than civil legal services to indigent persons may establish its proportionate entitlement to funds based upon financial statements which strictly segregate that portion of the organization's expenditures in the prior year which were devoted exclusively to the provision of civil legal services for indigents.

(h)  As used in this section, unless the context otherwise requires:

"Civil legal services" means direct legal services provided by attorneys or by attorney-supervised staff to clients in civil matters, including pro bono, judicial, and administrative advocacy relating to the civil legal problems of indigents.

"Indigent person" means:

(1)  Any individual whose income is not greater than one hundred twenty-five per cent of the official poverty line established by the Secretary of Health and Human Services under the Community Services Block Grant Act, 42 U.S.C. section 9902;

(2)  Any individual who is eligible for free services under the Older Americans Act or Developmentally Disabled Act; or

(3)  Any organization or client group whose purpose is to further the interests of indigent persons and which is at least fifty per cent composed of persons who meet the requirements of paragraph (1) or (2). [L 1996, c 305, §2; am L 1998, c 121, §§1, 2, 4; am L 2001, c 131, §§1, 2, 4]

Note

L 1996, c 305, §3, as amended by L 1998, c 121 and L 2001, c 131, §3 provides:

"SECTION 3.  The commission on access to justice shall review on a biennial basis the filing fee surcharge program created by Act 305, Session Laws of Hawaii 1996, to determine whether it is meeting the civil legal needs of indigent persons and shall present its findings and recommendations to the legislature no later than January 1 of that year."



§607-6 - Appellate court costs.

§607-6  Appellate court costs.  (a)  [L 2004, c 202, §64 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  All proceedings in the courts of appeal shall be filed in the office of the clerk of the supreme court.  Upon the filing of any appeal or the institution of any original suit, action, or other proceeding in the supreme court or the intermediate appellate court, there shall be paid by the person filing such appeal, or instituting the suit, action, or other proceeding, as appellate court costs, the sum of $100.  For purposes of this section, applications for transfer and applications for writs of certiorari to the intermediate appellate court shall not be deemed other proceedings.

(b)  In addition to the costs of court enumerated in subsection (a), the clerk of the supreme court shall charge and collect, for miscellaneous services performed by the clerk, the following sums:

(1)  For filing any paper not in a pending suit, action, or other proceeding........................................ $3

(2)  For issuing any subpoena, for each witness to be served   $3

All amounts necessary to cover actual costs or disbursements for printing, publishing, or posting notice, service fees, mileage charges, or other services actually performed. [RL 1935, pt of §3791; am L 1939, c 19, pt of §1; am L 1941, c 229, pt of §1; RL 1945, §9746; RL 1955, §219-6; am L 1957, c 316, §23; HRS §607-6; am L 1972, c 88, §5(k); am L 1974, c 145, §8; am L 1979, c 111, §5(2); gen ch 1985; am L 1989, c 44, §1; am L 1998, c 128, §4; am L 2004, c 3, §2 and c 202, §64]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Rules of Court

Costs, see HRAP rules 39, 45(e).

Case Notes

Filing of bond to cover further cost must be in time.  5 H. 591.



§607-7 - Deposit and payment of fees and costs on appeal.

§607-7  Deposit and payment of fees and costs on appeal.  [L 2004, c 202, §65 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  All fees and costs required to be paid upon the filing of a notice of appeal from a court shall be paid to the clerk of the court from which the appeal is taken.  The clerk of the court shall immediately transmit a record of the payments and deposits, along with a copy of the notice of appeal, to the clerk of the supreme court.  The required fees and costs for an appeal shall be payable only once upon the initial filing of the appeal.  The deposit shall be made at the time of filing the notice of appeal.

Where the appeal is from a governmental official or body other than a court, the required costs and fees for filing the appeal shall be made payable to the clerk of the court to which the appeal is taken and transmitted by the government official or body upon receipt to the clerk of the court to which the appeal is taken, along with a copy of the notice of appeal.  If an appeal from a government official or body is taken directly to the intermediate appellate court, the required costs and fees for the appeal shall be payable only once, upon the initial filing of the appeal. [RL 1935, pt of §3791; am L 1939, c 19, pt of §1; RL 1945, §9747; RL 1955, §219-7; HRS §607-7; am L 1970, c 188, §29; am L 1972, c 88, §5(1); am L 1979, c 111, §5(3); am L 2004, c 3, §3 as superseded by c 202, §65; am L 2006, c 91, §5]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Rules of Court

Dismissal for nonpayment, see HRCP rule 72(h).

Case Notes

Nondeposit of costs did not render ineffective a timely filed notice of appeal.  57 H. 168, 552 P.2d 355.



§607-8 - Sheriff's or serving or levying officer's fees in circuit court, intermediate appellate court, or supreme court.

§607-8  Sheriff's or serving or levying officer's fees in circuit court, intermediate appellate court, or supreme court.  (a)  For all necessary travel in making the service, per mile for every mile more than one...40 cents provided that:

(1)  No allowance shall be made where the serving officer uses a conveyance furnished the serving officer by the State, or any political or municipal subdivision thereof;

(2)  Where the serving officer serves more than one person in the course of one trip, the serving officer shall not charge, in the aggregate for all services more than the mileage for the entire trip; and

(3)  As far as practicable, in order to minimize the mileage fees for the service, the sheriff or other chief of the serving officers, where service of process is to be made upon an island other than that upon which is situated the court issuing the process, shall cause the process to be transmitted to a deputy, the chief of police, or other serving officer upon the island of service who shall make the service upon receipt of the process; and the service shall be valid, notwithstanding that the process may not be addressed to the officer actually making the service or to the officer's superior.

For serving criminal summons or any other criminal process except a subpoena, for each person served therewith $30 effective July 1, 2001.

For serving civil summons or any other civil process,

except a subpoena or a garnishee summons, for each person served therewith......................... $25 effective July 1, 2001.

For serving: subpoena, for each person, $25; and

subpoena duces tecum or garnishee summons, for each

person............................ $15 effective July 1, 2001.

For returning as unserved after due and diligent search any process when it has been found that the person to be served has left the State.......................... $5 effective July 1, 2001.

For serving any execution or other process for the collection of money, for every dollar collected up

to $1,000............................................ 5 cents.

And for every dollar over $1,000............. 2-1/2 cents.

All fees paid to any printer for publishing an advertisement of the sale of any property.

For every bill of sale................................ $2.

For executing and acknowledging a deed pursuant to a sale of real estate to be paid by the grantee in the deed......... $8.

For drawing any bond required by law.................. $2.

For serving writ of possession or restitution, putting any person entitled into the possession of premises, and removing a tenant pursuant to order of court........................ $25.

Together with all necessary expenses incurred by the officer serving the writ, incident to the eviction.

For selling any property on an order from the court other than an execution, the same allowance as for service and sales by execution.

The fees for service of executions, attachments, and collection of judgments, together with all costs incurred after judgment rendered, not included in the judgment, in all courts of the State, shall be collected in addition to the sum directed to be levied and collected in the writ.

In lieu of any fee under this subsection, the fee may be an  hourly rate of not less than $50 per hour agreed upon in advance between the party requesting the service and the sheriff or police officer performing the service.

(b)  Anything in this section or any other law to the contrary notwithstanding, when any process or subpoena is served by a subordinate of the sheriff or chief of police, it shall be illegal for the sheriff or chief of police (1) if and so long as the sheriff or chief of police is being paid a salary by the State or the county to receive or collect from the subordinate any portion of the fees, mileage, or other expenses collected by the subordinate, or (2) if and so long as the sheriff or chief of police is not being paid any salary, to collect or receive from the subordinate more than ten per cent of the fees accruing from the service, or any portion of the mileage or other expenses collected by the subordinate.  Where a subpoena is served in behalf of the State or any county by a nonsalaried subordinate of the sheriff or chief of police, the regular fee for the service shall be payable to the subordinate.  Nothing in this section shall be deemed to prohibit the police commission of any county from requiring all fees, mileage, and expenses be paid into a police benefit fund. [RL 1935, pt of §3791; am L 1939, c 19, pt of §1; RL 1945, §9748; am L 1949, c 387, §2; RL 1955, §219-8; am L 1963, c 85, §3; HRS §607-8; am L 1968, c 61, §3; am L 1969, c 23, §2; am L 1972, c 88, §5(m); am L 1973, c 55, §2; am L 1974, c 149, §2; am L 1975, c 112, §2; am L 1978, c 127, §2; am L 1979, c 111, §5(4); am L 1980, c 96, §2; am L 1984, c 52, §2; gen ch 1985; am L 1989, c 211, §10; am L 1990, c 58, §2 and c 281, §11; am L 2001, c 214, §3]

Cross References

Sheriff, etc., see §26-14.6.

Case Notes

Cited:  34 H. 363, 375.



§607-8.5 - Assessment for bench warrant issuance.

[§607-8.5]  Assessment for bench warrant issuance.  The court, when issuing a bench warrant for any person who fails to appear or who otherwise fails to comply with a court order, may assess that person a sum not to exceed $50 for the cost of issuing the bench warrant. [L 1999, c 92, §3]



§607-9 - Cost charges exclusive; disbursements.

§607-9  Cost charges exclusive; disbursements.  No other costs of court shall be charged in any court in addition to those prescribed in this chapter in any suit, action, or other proceeding, except as otherwise provided by law.

All actual disbursements, including but not limited to, intrastate travel expenses for witnesses and counsel, expenses for deposition transcript originals and copies, and other incidental expenses, including copying costs, intrastate long distance telephone charges, and postage, sworn to by an attorney or a party, and deemed reasonable by the court, may be allowed in taxation of costs.  In determining whether and what costs should be taxed, the court may consider the equities of the situation. [RL 1935, pt of §3791; am L 1939, c 19, pt of §1; RL 1945, §9749; RL 1955, §219-9; HRS §607-9; am L 1972, c 88, §5(n); am L 1989, c 4, §1]

Cross References

Taxation of costs, see §§607-12 to 16.

Rules of Court

Taxation of costs, see HRCP rule 54(d).

Costs of previously dismissed action, see HRCP rule 41(d).

District courts, see DCRCP rule 54(d).

Case Notes

Determination of reasonable disbursements rests in discretion of trial judge.  39 H. 482, 487.

Time for taxation of costs.  See HRCP rule 58; 49 H. 311, 313, 417 P.2d 636.

Costs of copies of depositions not allowable.  59 H. 319, 582 P.2d 710.

Under circumstances of case, court did not exceed bounds of reason or disregard principles of law or practice to substantial detriment of defendants in awarding taxable costs.  86 H. 214, 948 P.2d 1055.

As §607-13 specifically addresses awarding of traveling expenses to a prevailing defendant, it controls over this general statute; defendant's traveling expenses thus limited to that mandated in §607-13.  88 H. 46, 961 P.2d 611.

Costs incurred after conclusion of circuit court proceeding, solely for purpose of preparing motion for reimbursement of costs already incurred, are not themselves taxable costs.  88 H. 46, 961 P.2d 611.

When costs are awardable to a prevailing party under HRCP Rule 54(d) and a particular taxable cost is allowed by statute or precedent, then actual disbursements for this purpose are presumptively reasonable; the adverse party has the burden of challenging the reasonableness of a particular cost request; in the absence of a challenge to a particular request, no abuse of discretion for court to award cost requested as cost presumptively reasonable.  88 H. 46, 961 P.2d 611.

Reading this section and HRCP rule 68 in pari materia, the term "costs" in rule 68 refers to all actual disbursements deemed reasonable by the court.  89 H. 292, 972 P.2d 295.

Under this section, a prevailing party is entitled to recover for intrastate long distance telephone charges, postage, and other incidental expenses--such as facsimile expenses--deemed reasonable by the court.  96 H. 327, 31 P.3d 184.

Where a prevailing party has "obtained" "a final judgment" "against the State", the court may award the prevailing party its "actual disbursements" pursuant to §607-24 and this section, and HRAP rule 39.  110 H. 269, 132 P.3d 378.

As decision to award costs is discretionary and the trial court "may", but need not, "consider the equities of the situation", trial court did not abuse discretion in refusing to grant plaintiffs' motion to disallow costs awarded to defendants as prevailing parties.  112 H. 3, 143 P.3d 1205.

This section is not an exclusive list; thus, trial court did not abuse discretion in awarding the cost of photo enlargements.  However, messenger fees are not taxable costs and should have been excluded from amount awarded.  110 H. 204 (App.), 130 P.3d 1069.

Specified costs and expenses disallowed.  2 H. App. 400, 633 P.2d 556.

Where writ of attachment has not been discharged, whether charges for the attachment bond is allowable cost is governed by this section and Rule 54(d), HRCP.  3 H. App. 89, 641 P.2d 989.

Attorney's fees.

In divorce or separation suits.  5 H. 175; 19 H. 463, 466; 30 H. 61.  In equity cases.  17 H. 489; cf. 10 H. 462; 13 H. 237; 13 H. 328 (decided before 1905 Am.).  On appeal.  22 H. 20; cf. 16 H. 635.  Effect of discontinuance.  7 H. 3.  Of nonsuit.  21 H. 408.  Of dismissal for failure to give security for costs.  19 H. 258.  Whether classed as "costs".  21 H. 368; cf. 16 H. 635; 33 H. 456; 39 H. 448.  Attorney conducting own case.  16 H. 803.  Counsel fees on dissolution of temporary injunction.  21 H. 368.  Considered.  42 H. 490; 44 H. 147, 335 P.2d 40; 44 H. 297, 353 P.2d 820; 44 H. 365, 355 P.2d 40; 46 H. 475, 382 P.2d 920.  Fees of foreign attorney taking deposition.  49 H. 311, 417 P.2d 636.  Against the government.  2 U.S.D.C. Haw. 210, 213.

Ordinarily attorney's fees not allowed as damages or costs where not so provided by statute, stipulation or agreement.  56 H. 11, 530 P.2d 7.

Travel and subsistence expenses of counsel in taking depositions not allowable as costs.  59 H. 319, 582 P.2d 710.

Bond premium.

On new trial bond.  31 H. 352.

Costs and expenses of attorneys.

Attorney intrastate travel expenses for depositions are allowable as taxable costs and should be awarded if deemed reasonable by the court.  88 H. 46, 961 P.2d 611.

Expenditures for parking, rental car, and gas are within scope of intrastate travel expenses and presumptively recoverable; hotel expenses reasonable only if necessary due to the scheduling of court proceedings or depositions but should not be allowed for convenience of counsel.  88 H. 46, 961 P.2d 611.

Routine expenses related to operating law practice generally not taxable costs; party would have to show compelling rationale for court to grant "office supplies" expense; meals also not taxable costs.  88 H. 46, 961 P.2d 611.

Although expenditures for airfare, parking, rental car, and gas clearly fall within this section’s "intrastate travel expenses" category, meals are not taxable costs and should have been deducted from attorney’s award of costs for travel expenses.  114 H. 202, 159 P.3d 814.

Trial court did not abuse its discretion in awarding attorney costs for "messenger services" where it was reasonable for trial court to have allowed a portion of the cost for the expense of mailing the numerous filings from Oahu to Hawaii, the trial court had actually reduced the amount of the requested costs, and despite having detailed itemized invoice information for these services, defendants did not provide any evidence that any specific delivery costs were unnecessary or unreasonable.  114 H. 202, 159 P.3d 814.

Trial court did not abuse its discretion in awarding attorney court reporter expenses where, despite having detailed itemized invoice information for this service, defendants only made a general objection and did not indicate which of the depositions were unreasonably obtained or unnecessary;  defendants thus failed to carry their burden of showing that the trial court abused its discretion.  114 H. 202, 159 P.3d 814.

Lawyers' disbursements for using WESTLAW are expenses included within attorney fees and are not taxable costs.  81 H. 105 (App.), 912 P.2d 602.

Reasonable disbursements for FAX transmissions are taxable costs.  81 H. 105 (App.), 912 P.2d 602.

Discontinuance.

Effect on power to tax costs.  31 H. 147.  On attorney's fees.  7 H. 3.

Equity.

Discretion of trial judge.  17 H. 326.  Expenses and compensation of master.  21 H. 428.  Attorney's fees, see above.

On appeal.

Transcript of evidence.  20 H. 467; 21 H. 166; cf. 21 H. 462; 29 H. 853 (where agreement to share cost); 32 H. 67 (prepared from day to day).  Unnecessary portions of record.  21 H. 166; 21 H. 462; 22 H. 753, 757, aff'd 239 F. 836; 24 H. 426.  Expense of comparing, certifying and typing record.  21 H. 166.  Party prevailing on appeal entitled to.  21 H. 462.  As to attorney's fees or commissions.  16 H. 635; 22 H. 20.  Costs paid by defendant on plaintiff's successful appeal to U.S. supreme court where defendant finally prevailed in litigation.  19 H. 179.

"Petition, plea or paper".

Includes original exhibits and certified copies and other documents.  20 H. 467.  Applies to supreme court.  20 H. 467.

Separate bills.

19 H. 258.

Sheriff's fees.

Auctioneer's expenses or commissions.  4 U.S.D.C. Haw. 137, 139.  Travel fees of marshal or sheriff for serving a summons or other process (except a subpoena) are taxable.  11 H. 188.

Witness fees.

Witness fees taxable as costs even though subpoena served by officer not authorized.  20 H. 203, 214.  If witness fees not taxable under §607-12, not taxable in part as "actual disbursements" under this section.  31 H. 177.

Expert witness fees not taxable.  51 H. 346, 461 P.2d 140.

Travel and subsistence expenses of out-of-state witnesses.  59 H. 319, 582 P.2d 710.

Cited.

29 H. 250, 255; 57 H. 378, 557 P.2d 788.



§607-10 , 11 - REPEALED.

§§607-10, 11  REPEALED.  L 1972, c 88, §5(x).



§607-12 - Witnesses' fees, mileage; taxation.

§607-12  Witnesses' fees, mileage; taxation.  The fees of witnesses shall be as follows:  Every witness attending and testifying, or subpoenaed and attending, upon the trial of any civil cause, in any court, shall be paid the sum of $4 for each day's attendance in court, and traveling expenses at the rate of 20 cents a mile each way.  Every such witness, coming to attend upon court from any island other than that upon which the court is holding session, shall be entitled to $6 for each day's attendance in addition to the actual round trip cost of plane or ship travel and 20 cents for each mile actually and necessarily traveled on the ground each way.

The fees of witnesses may be taxed in the bill of costs as provided by section 607-9. [CC 1859, pt of §1280; am L 1884, c 30, §1; am imp L 1903, c 63, §1; am L 1919, c 5, §1; RL 1925, §2549; am L 1925, c 24, §1; RL 1935, §3798; RL 1945, §9752; RL 1955, §219-12; HRS §607-12; am L 1972, c 88, §5(o)]

Case Notes

Subpoenaed but not called.  31 H. 147, 177.  Called by opposing party.  30 H. 100.  Expert witnesses.  21 H. 408.  Necessity for subpoena under former statute.  21 H. 408, 422; cf. 20 H. 203 (unauthorized service of subpoena); of witnesses summoned before trial.  10 H. 398 (both decided under former statute), questioned on other grounds.  14 H. 301, 302.

As to disallowance of witness fee.  7 H. 1.  Cost of bringing witnesses cannot be taxed against the other party when it is not authorized.  9 H. 597.

Expert witness fees not taxable as costs.  51 H. 346, 461 P.2d 140.

This section does not direct payment of out of state traveling expenses to a witness from a foreign state testifying in a civil case.  57 H. 378, 557 P.2d 788.

Out-of-state witnesses.  59 H. 319, 582 P.2d 710.

Subpoenaed witness who did not testify must have been in actual attendance at trial to be entitled to fees.  59 H. 319, 582 P.2d 710.

Expert witness fees are not taxable as costs, absent a statute specifically allowing such an expense.  69 H. 192, 738 P.2d 85.



§607-13 - Costs; defendant's traveling expenses taxable items in certain events.

§607-13  Costs; defendant's traveling expenses taxable items in certain events.  Whenever any cause or proceeding, other than criminal, probate, or divorce, is discontinued or dismissed in any court, the defendant therein shall be entitled to have the defendant's traveling expenses, to be charged at the rate of 10 cents a mile each way in going to and returning from the court, taxed as costs. [L 1915, c 16, §1; RL 1925, §2550; RL 1935, §3799; RL 1945, §9753; RL 1955, §219-13; HRS §607-13; am L 1972, c 88, §5(p); gen ch 1985]

Case Notes

Section specifically addresses awarding of traveling expenses to a prevailing defendant and controls over general statute §607-9; defendant's traveling expenses thus limited to that mandated in this section.  88 H. 46, 961 P.2d 611.



§607-14 - Attorneys' fees in actions in the nature of assumpsit, etc.

§607-14  Attorneys' fees in actions in the nature of assumpsit, etc.  In all the courts, in all actions in the nature of assumpsit and in all actions on a promissory note or other contract in writing that provides for an attorney's fee, there shall be taxed as attorneys' fees, to be paid by the losing party and to be included in the sum for which execution may issue, a fee that the court determines to be reasonable; provided that the attorney representing the prevailing party shall submit to the court an affidavit stating the amount of time the attorney spent on the action and the amount of time the attorney is likely to spend to obtain a final written judgment, or, if the fee is not based on an hourly rate, the amount of the agreed upon fee.  The court shall then tax attorneys' fees, which the court determines to be reasonable, to be paid by the losing party; provided that this amount shall not exceed twenty-five per cent of the judgment.

Where the note or other contract in writing provides for a fee of twenty-five per cent or more, or provides for a reasonable attorney's fee, not more than twenty-five per cent shall be allowed.

Where the note or other contract in writing provides for a rate less than twenty-five per cent, not more than the specified rate shall be allowed.

Where the note or other contract in writing provides for the recovery of attorneys' fees incurred in connection with a prior debt, those attorneys' fees shall not be allowed in the immediate action unless there was a writing authorizing those attorneys' fees before the prior debt was incurred.  "Prior debt" for the purposes of this section is the principal amount of a debt not included in the immediate action.

The above fees provided for by this section shall be assessed on the amount of the judgment exclusive of costs and all attorneys' fees obtained by the plaintiff, and upon the amount sued for if the defendant obtains judgment.

Nothing in this section shall limit the recovery of reasonable attorneys' fees and costs by a planned community association and its members in actions for the collection of delinquent assessments, the foreclosure of any lien, or the enforcement of any provision of the association's governing documents, or affect any right of a prevailing party to recover attorneys' fees in excess of twenty-five per cent of the judgment pursuant to any statute that specifically provides that a prevailing party may recover all of its reasonable attorneys' fees.  "Planned community association" for the purposes of this section means a nonprofit homeowners or community association existing pursuant to covenants running with the land. [L 1872, c 29, §5; RL 1925, §2551; RL 1935, §3800; am L 1935, c 26, §1; RL 1945, §9754; RL 1955, §219-14; HRS §607-14; am L 1972, c 88, §5(q); am L 1993, c 200, §1; am L 1994, c 74, §1; am L 1997, c 132, §2]

Cross References

Planned community associations, see chapter 421J.

Case Notes

In a diversity based breach of contract action involving California guaranty law and federal securities laws, Hawaii court properly applied California law on attorney's fees.  557 F.2d 1351.

Error to find section inapplicable solely because tort claims included in complaint.  673 F.2d 284.

Presumption that complaint sounds in assumpsit and not in tort.  673 F.2d 284.

District court appropriately determined that plaintiffs' action, where complaint alleged negligence, breach of contract, breach of express and implied warranty, and legal malpractice, and prayer for relief requested attorney fees and costs, was "in the nature of assumpsit" for purposes of this section.  105 F.3d 530.

District court correctly deemed individual plaintiffs to be "losing parties" within meaning of this section.  229 F.3d 877.

District court did not err in awarding employer attorneys' fees, where employees argued that employer's claim for breach of employees' duty of loyalty was not an assumpsit action because the remedy awarded, disgorgement, was not a proper remedy for breach of contract.  338 F.3d 1082.

This section applicable where plaintiff sued on insurance policy under clause of policy permitting suit by one recovering judgment against insured.  255 F. Supp. 710.

Necessity for final determination of cause.  12 H. 348 (summons or service quashed); 19 H. 258 (dismissal for failure to give security for costs); 21 H. 408 (nonsuit for failure of proof); 39 H. 254 (judgment sustaining demurrer); cf. 16 H. 783 (judgment for defendant on special demurrer).

After appeal from district court computed on circuit court judgment.  14 H. 495.  Effect of partial reduction of judgment on appeal.  16 H. 635.

Where plaintiff is attorney.  16 H. 803.  Whether classed as "costs".  21 H. 368; cf. 16 H. 635.  Payable as part of judgment.  24 H. 16.

"Assumpsit" defined.  21 H. 583; 29 H. 376, 386; 40 H. 92. Recovery upon rescission of contract is in assumpsit.  225 F. Supp. 474; 5 H. App. 174, 683 P.2d 883.  Not allowed against government.  20 H. 112.  Where the government is sued or brings suit, the plaintiff recovering should not have judgment for attorney's fees, nor should plaintiff, on losing, be taxed with attorney's fees.  7 H. 715.

Where an appeal judgment for appellee is vacated and case remanded for new trial, appellee not entitled to attorney's fees.  62 H. 34, 609 P.2d 137.

Claim was in the nature of assumpsit.  67 H. 433, 690 P.2d 279.

Where there is a specific contractual provision for attorney's fees, §607-17 should be applied.  72 H. 4, 803 P.2d 199.

Section inapplicable where claim sounds in tort rather than assumpsit.  74 H. 1, 837 P.2d 1273.

Appellants entitled to award of reasonable attorneys' fees incurred in bringing appeal on the action for breach of the covenant against encumbrances. 76 H. 396, 879 P.2d 501.

Supreme court has jurisdiction to award reasonable attorneys' fees incurred on appeal, and supreme court may do so if requirements of HRAP rule 39(d) and this section are met; decisions about fees incurred at trial level more properly within trial court's discretion.  76 H. 396, 879 P.2d 501.

Where plaintiff's claim for specific enforcement of agreement was not action in assumpsit, trial court's denial of plaintiff's request for attorney's fees against defendant proper.  85 H. 19, 936 P.2d 655.

Under this section, an action in the nature of assumpsit does not need a clause in writing providing for attorneys' fees in order for attorneys' fees to be granted.  86 H. 21, 946 P.2d 1317.

Under this section, attorneys' fees may be awarded in three types of cases:  all actions in the nature of assumpsit; all actions on a promissory note; and contracts in writing that provide for an attorney's fee.  86 H. 21, 946 P.2d 1317.

Further waiver of sovereign immunity not necessary for this section to apply to the State and its agencies in matters in which, by virtue of the express waiver of sovereign immunity set forth in §661-1, the State has become a party.  87 H. 37, 951 P.2d 487.

Where Oregon law firm did not "practice law within the jurisdiction" of Hawaii, it did not violate §605-14 nor §605-17; thus plaintiff could recover fees under this section for services rendered by firm.  87 H. 37, 951 P.2d 487.

Where plaintiffs prevailed "on the disputed main issue", they were entitled to recoup all of their litigation expenses pursuant to this section.  87 H. 37, 951 P.2d 487.

As this section does not expressly or obviously manifest an intent to be applied retroactively, the 1993 amendment does not apply retroactively to litigation terminated prior to the effective date of the amendment, July 1, 1993.  88 H. 46, 961 P.2d 611.

Proper cap on the maximum amount of attorneys' fees that can be awarded as a result of circuit court action where final judgment was entered in 1992 is that found in the statute in effect in 1992; this statutory cap is the maximum total amount that can be awarded, not an amount that can be awarded to each prevailing party.  88 H. 46, 961 P.2d 611.

Where the maximum possible judgment is capable of determination, it should serve as a limit on the amount of the defendant's attorney's fees pursuant to this section.  88 H. 115, 962 P.2d 374.

Where reduction of the attorneys' fees requested was supported by the record, trial court's reduction of fees without explanation was not abuse of discretion.  90 H. 25, 975 P.2d 1145.

Award of attorneys' fees for defendant erroneous where plaintiff's claims against defendant stemmed primarily from allegations of fraud, breach of fiduciary duty, and statutory violations, not breach of contract.  92 H. 243, 990 P.2d 713.

Where purchaser prevailed on its claim to the contract deposit and successfully defended against plaintiff's specific performance/breach claim, purchaser, "on balance", was the prevailing party on the issues in the case and was thus entitled to reasonable attorneys' fees under this section.  92 H. 482, 993 P.2d 516.

Plaintiff not entitled to attorneys' fees pursuant to this section for plaintiff's appeal as an appeal is not a distinct "action" but a continuation of the original action and plaintiff's underlying action in the trial court sounded in tort and not assumpsit.  93 H. 1, 994 P.2d 1047.

A defendant who succeeds in obtaining a judgment of dismissal is a prevailing party for the purposes of fees under this section.  96 H. 327, 31 P.3d 184.

In appropriate cases, a request or award of attorneys' fees may include compensation for separately billed legal services performed by a paralegal, legal assistant, or law clerk; the reasonableness of legal assistant fees must be reviewed on a case by case basis for the value of services rendered and an award of such fees must be limited to charges for work performed that would otherwise have been required to be performed by a licensed attorney at a higher rate.  96 H. 327, 31 P.3d 184.

As proceedings under §431:15-323 are not in the nature of assumpsit, trial court did not err in denying insurance commissioner attorneys' fees under this section in suit against customer of liquidated mutual benefit society.  99 H. 53, 52 P.3d 823.

Section applies only to court actions and not arbitration proceedings; thus, section does not affect disputes submitted in arbitration.  102 H. 210, 74 P.3d 33.

The plain language of this section does not require a judgment on the merits; a dismissal of plaintiff's action, albeit voluntary, was sufficient to deem a defendant to be the prevailing party and the plaintiff the losing party; thus defendant was the "prevailing party" and plaintiff was the "losing party" for the purpose of awarding attorneys' fees pursuant to this section.  103 H. 26, 79 P.3d 119.

Trial court erred in awarding attorneys' fees to insurer pursuant to this section as this section does not provide for attorneys' fees in declaratory judgment actions; relief sought by insured and insurer was a declaration as to the applicability of insurance coverage for insured's injuries, not money damages, and was thus not in the nature of assumpsit.  103 H. 263, 81 P.3d 1178.

Where record on appeal did not reflect whether the trial court apportioned fees between assumpsit and non-assumpsit claims, appellate court could not effectively review whether trial court abused its discretion in awarding attorneys' fees as it did; thus, case vacated and remanded for redetermination.  107 H. 106, 111 P.3d 1.

Where allowing insurer to seek attorney's fees under this section would have contravened the attorney's fee award scheme set forth in §431:10C-211, trial court did not abuse its discretion in denying insurer's motion for attorney's fees and costs.  109 H. 537, 128 P.3d 850.

Where underlying appeal involved an adjudication of rights in which no monetary liability was in issue, the twenty-five per cent limitation was inapplicable to the case.  110 H. 217, 131 P.3d 500.

Where plaintiff's allegations were that engineering firm's and State's negligent failure to protect plaintiff from "dangerous and/or defective conditions" legally caused his injuries, plaintiff's claims sounded in tort, not assumpsit; thus, plaintiff was not entitled to attorney's fees under this section.  110 H. 269, 132 P.3d 378.

Plaintiff entitled to attorneys' fees under this section where plaintiff successfully defended claim of breach of contract; trial court did not abuse discretion in awarding attorneys' fees where amount was well within twenty-five per cent of the judgment, was well-documented, and trial judge had personal knowledge of the complexity of the litigation and the nature and quality of the legal services rendered before it.  111 H. 286, 141 P.3d 459.

Trial court did not abuse discretion in denying defendants' motion for attorneys' fees under this section where lien application was brought pursuant to the mechanic's lien statute, §507-47, and, as such, was not a common law action, and the action was for the attachment of a mechanic's lien to the subject property, not for damages based upon the underlying contract; thus, the action was not in the nature of assumpsit.  111 H. 349, 141 P.3d 996.

Where plaintiffs' claims for relief did not involve monetary damages based upon the non-performance of a contractual agreement for legal services between defendants and hotel operator, but primarily requested a declaration and injunction, the "essential character" of the action was not in the nature of assumpsit; thus, trial court abused its discretion in granting attorneys' fees to defendants.  113 H. 251, 151 P.3d 732.

Where homeowner association was a nonprofit organization and the covenants in its first declaration ran with the land, it was a "planned community association" for purposes of this section; thus, association was not subject to the twenty-five per cent cap on its attorneys' fees incurred on appeal.  114 H. 361, 162 P.3d 1277.

Based on the plain language of this section and, because the amount the jury awarded terminated attorney plaintiff differed from the amount sued for, the amount of attorneys' fees awarded varied when the prevailing party changed from plaintiff to defendant law firm; as law firm limited its fee request to its assumpsit claim, the calculation of which was dictated by this section, it was unnecessary for the trial court to apportion fees between assumpsit and non-assumpsit claims; and, as there was adequate documentation, trial court did not abuse its discretion in granting law firm's motion for attorneys' fees.  117 H. 92, 176 P.3d 91.

Section did not apply to plaintiff's suit for specific performance, but applied to defendant's counterclaim in the nature of assumpsit.  2 H. App. 400, 633 P.2d 556.

Under circumstances, attorney's fees should have been awarded in accordance with this section rather than §607-17.  2 H. App. 551, 634 P.2d 1052.

Action in the nature of reformation does not fall within scope of this section.  3 H. App. 101, 641 P.2d 1361.

Where contract fully performed, action on contract for sum certain is "in the nature of assumpsit".  3 H. App. 624, 656 P.2d 1353.

When calculating "amount sued for", life expectancy tables and present value of future benefits may be used.  4 H. App. 455, 667 P.2d 844.

Error to award fees based on punitive damages counterclaim.  5 H. App. 174, 683 P.2d 833.

Action to collect on judgment rendered in proceeding to confirm arbitrator's award not an assumpsit action.  5 H. App. 315, 690 P.2d 1310.

Under circumstances, attorney's fees should have been awarded in accordance with this section rather than §607-17.  5 H. App. 581, 704 P.2d 930.

Computation of fees on complaint and counterclaim; exclusion where fees based on duplicative claim.  5 H. App. 603, 705 P.2d 67.

In making attorney's fee awards under §666-14 and this section, the trial court must designate the specific amount awarded pursuant to each statute to prevent duplicative awards and permit effective appellate review of awards.  85 H. 501 (App.), 946 P.2d 609.

Landlord entitled to include partial rental payments received from tenant after landlord initiated suit as part of judgment for purpose of computing attorney's fees under this section.  85 H. 501 (App.), 946 P.2d 609.

Pursuant to this section, attorney's fees may be awarded under a sublease as a sublease is contractual in nature and this section authorizes such an award in all actions on "contract[s] in writing that provides for an attorney's fee".  85 H. 501 (App.), 946 P.2d 609.

The amount of the judgment upon which attorneys' fees are calculated under this section should include prejudgment interest.  85 H. 501 (App.), 946 P.2d 609.

Under §666-14, a landlord may, incident to a summary possession action, seek attorney's fees attributable to the summary possession action which are in addition to, but not duplicative of, any fees awarded under this section.  85 H. 501 (App.), 946 P.2d 609.

Section places a twenty-five per cent maximum total combined limit that can be taxed against a losing party by both the trial and appellate courts.  87 H. 350 (App.), 956 P.2d 1282.

Where counterclaim clearly sued for the amount of additional storage fees to be incurred for detained vehicle, twenty-five per cent of this amount was properly included in the amount prevailing counterclaim defendant was entitled to in attorneys' fees under this section.  97 H. 47 (App.), 33 P.3d 543.

Where attorney, as an individual, was not involved in the appeal and did not conduct "his own case", but was involved in the case as trustee and as the attorney for the trustee, the court could not award attorney fees to an attorney for representing a trustee when the same person was both the attorney and trustee as (1) there was the problem of double recovery (of trustee fees and attorney fees) and (2) there was the problem presented by rule 1.7 of the Hawaii rules of professional conduct -- the general rule regarding conflict of interest.  112 H. 231 (App.), 145 P.3d 774.

Trial court did not err in awarding attorneys' fees based on the unjust enrichment award where plaintiffs' unjust enrichment claim was appropriately tried to the court (with the jury sitting in an advisory capacity), thereby essentially ruling that the action was an equity action within the realm of assumpsit.  116 H. 42 (App.), 169 P.3d 994.

Referred to:  49 H. 578, 586, 587, 615, 426 P.2d 298.

Cited:  2 U.S.D.C. Haw. 210, 213; 5 H. 283, 284; 35 H. 907, 910; 37 H. 294, 304; 48 H. 306, 328, 402 P.2d 440; 49 H. 241, 243, 413 P.2d 242.

Discussed:  9 H. App. 591, 855 P.2d 858.

Mentioned:  76 H. 487, 879 P.2d 1070.



§607-14.5 - Attorneys' fees and costs in civil actions.

§607-14.5  Attorneys' fees and costs in civil actions.  (a)  In any civil action in this State where a party seeks money damages or injunctive relief, or both, against another party, and the case is subsequently decided, the court may, as it deems just, assess against either party, whether or not the party was a prevailing party, and enter as part of its order, for which execution may issue, a reasonable sum for attorneys' fees and costs, in an amount to be determined by the court upon a specific finding that all or a portion of the party's claim or defense was frivolous as provided in subsection (b).

(b)  In determining the award of attorneys' fees and costs and the amounts to be awarded, the court must find in writing that all or a portion of the claims or defenses made by the party are frivolous and are not reasonably supported by the facts and the law in the civil action.  In determining whether claims or defenses are frivolous, the court may consider whether the party alleging that the claims or defenses are frivolous had submitted to the party asserting the claims or defenses a request for their withdrawal as provided in subsection (c).  If the court determines that only a portion of the claims or defenses made by the party are frivolous, the court shall determine a reasonable sum for attorneys' fees and costs in relation to the frivolous claims or defenses.

(c)  A party alleging that claims or defenses are frivolous may submit to the party asserting the claims or defenses a request for withdrawal of the frivolous claims or defenses, in writing, identifying those claims or defenses and the reasons they are believed to be frivolous.  If the party withdraws the frivolous claims or defenses within a reasonable length of time, the court shall not award attorneys' fees and costs based on those claims or defenses under this section. [L 1980, c 286, §1; am L Sp 1986, c 2, §13; am L 1992, c 47, §1; am L 1999, c 237, §3]

Cross References

Vexatious litigants, see chapter 634J.

Rules of Court

Frivolous appeals, see HRAP rule 38.

Case Notes

Attorney fees were denied; leasing car to foreign national does not in itself constitute negligence on the part of the car lessor.  750 F. Supp. 439.

Denial of motion for sanctions based on this section was not clearly erroneous, where appellant sought a tax refund.  76 H. 1, 868 P.2d 419.

Where appellant engaged in a pattern of frivolous and vexatious litigation, court abused its discretion in failing to award appellees reasonable costs and attorney's fees.  87 H. 446, 958 P.2d 1136.

Trial court abused discretion in granting attorney's fees under this section where, notwithstanding that plaintiff's attorney may have made untrue or inaccurate statements regarding extent of plaintiff's injuries, the question of whether defendant's negligence caused the accident still remained unsolved.  89 H. 292, 972 P.2d 295.

Where it was apparent that plaintiffs' claims were neither frivolous nor pursued in bad faith, as required for an award of attorneys' fees and costs under this section, trial court did not err in denying defendant's  motion for attorneys' fees and costs under this section.  98 H. 309, 47 P.3d 1222.

Where legal principles addressed in the case were not firmly established, defendants' actions were not frivolous; thus, attorneys' fees under this section were denied.  110 H. 327, 132 P.3d 1238.

Applies to counterclaim brought after statute's effective date.  4 H. App. 439, 667 P.2d 834.

Respondent's request for attorneys' fees under this section did not constitute a waiver of its jurisdictional defense or a consent to the circuit court's jurisdiction.  82 H. 405 (App.), 922 P.2d 1018.

Family court abused its discretion by awarding attorney's fees and costs to father where mother had the right, pursuant to federal and state law, to petition the child support enforcement agency for a review of the child support amount, and such actions on mother's part were not so "manifestly and palpably without merit, so as to indicate bad faith", and there was no evidence that mother filed her motion to enforce in bad faith.  118 H. 268 (App.), 188 P.3d 782.



§607-14.7 - Attorney's fees, costs, and expenses; judgment creditors.

[§607-14.7]  Attorney's fees, costs, and expenses; judgment creditors.  In addition to any other attorney's fees, costs, and expenses which may or are required to be awarded, and notwithstanding any law to the contrary, the court in any civil action may award to a judgment creditor, from a judgment debtor, reasonable attorney's fees, costs, and expenses incurred by the judgment creditor in obtaining or attempting to obtain satisfaction of a money judgment, whether by execution, examination of judgment debtor, garnishment, or otherwise.  The court may award attorney's fees which it determines is reasonable, but shall not award fees in excess of the following schedule:

25 per cent on first $1,000 or fraction thereof.

20 per cent on second $1,000 or fraction thereof.

15 per cent on third $1,000 or fraction thereof.

10 per cent on fourth $1,000 or fraction thereof.

5 per cent on fifth $1,000 or fraction thereof.

2.5 per cent on any amount in excess of $5,000.

The above fees shall be assessed on the amount of judgment, exclusive of costs and all other attorney's fees. [L 1985, c 288, §2]



§607-14.9 - Actions to enforce covenants not to compete.

[§607-14.9]  Actions to enforce covenants not to compete.  In a civil action which involves the interpretation or enforcement of an agreement or alleged agreement which purportedly restricts an employee from competing with an employer, or former employer, or working for a competitor of an employer or former employer, any employee or former employee who prevails shall be awarded reasonable attorneys' fees and costs. [L 1992, c 56, §1]



§607-15 - REPEALED.

§607-15  REPEALED.  L 1972, c 88, §5(x).



§607-15.5 - Attorneys' fees in tort actions.

[§607-15.5]  Attorneys' fees in tort actions.  In all tort actions in which a judgment is entered by a court of competent jurisdiction, attorneys' fees for both the plaintiff and the defendant shall be limited to a reasonable amount as approved by the court having jurisdiction of the action.  In any tort action in which a settlement is effected, the plaintiff or the defendant may request that the amount of their respective attorneys' fees be subject to approval of the court having jurisdiction of the action. [L Sp 1986, c 2, §11]



§607-16 - In both courts, when; set off against judgment, when.

§607-16  In both courts, when; set off against judgment, when.  Whenever costs are awarded to the appellant, the appellant shall be allowed to tax as part thereof, the costs in the lower court, in addition to the costs of the court appealed to.  If, upon an appeal, a recovery for any debt or damages is had by one party, and costs are awarded to the other party, the court shall set off such costs against such debt or damages, and render judgment for the balance. [CC 1859, §1014; RL 1925, §2553; RL 1935, §3802; RL 1945, §9756; RL 1955, §219-16; HRS §607-16; am L 1972, c 88, §5(r); gen ch 1985]

Case Notes

Final liability to pay costs is not determined until final judgment.  5 H. 181.  Costs on appeal.  32 H. 426; 32 H. 430.  Allowance of circuit court costs to party prevailing on appeal in supreme court.  43 H. 130.

Cited:  19 H. 433, 434.



§607-17 - REPEALED.

§607-17  REPEALED.  L 1993, c 200, §2.



§607-18 - Fees and expenses of trustees.

§607-18  Fees and expenses of trustees.  (a)  Upon all moneys and other property received in the nature of revenue or income of the estate, such as rents, interest, dividends, and general profits, trustees, except trustees of a charitable trust, shall be allowed as commissions payable out of the income received during each year, seven per cent for the first $5,000 and five per cent for all over $5,000 the commissions to be payable as and when the income is received, but not more often than once a year.

(b)  Upon the principal of the estate, trustees shall be allowed as commissions one per cent on the value at the inception of the trust payable at the inception out of the principal, one per cent on the value of all or any part of the estate upon final distribution payable at the termination out of the principal, and two and one-half per cent upon all cash principal received after the inception of the trust and neither being nor representing principal upon which the two and one-half per cent has previously at any time been charged, payable at the receipt out of the principal, and two and one-half per cent upon the final payment of any cash principal prior to the termination of the trust, payable at the final payment out of the principal, and in addition thereto five-tenths of one per cent on the value at the expiration of each year during the continuance of the trust payable annually out of the principal; provided that such five- tenths of one per cent on the principal shall not apply to charitable trusts, nor to the extent the trustee has employed others to perform bookkeeping and clerical services at the expense of the estate as permitted by the trust document or as provided in section 554A-3.

(c)  Such further allowances may be made as the court deems just and reasonable for services performed in connection with sales or leases of real estate, contested or litigated claims against the estate, the adjustment and payment of extensive or complicated estate or inheritance taxes, the preparation of estate and income tax returns, the carrying on of the decedent's business pursuant to an order of court or under the provisions of any will, litigation in regard to the property of the estate, and such other special services as may be necessary for the trustee to perform, prosecute, or defend.  All contracts between a trustee and a beneficiary other than the creator of the trust, for higher compensation than is allowed in this section shall be void.

(d)  This section shall apply as well to future accounting in existing estates as to new estates. [RL 1935, pt of §3793; am L 1935, c 124, §1; am L 1943, c 88, §1 and c 149, §1; RL 1945, §9757; am L 1947, c 100, §1; am L 1951, c 170, §1; RL 1955, §219-17; am L 1959, c 169, §1; HRS §607-18; am L 1976, c 200, pt of §1; am L 1988, c 362, §1; am L 1992, c 85, §1; am L 1993, c 34, §2]

Cross References

Guardians, see §§560:5-209, 560:5-312, 560:5-414.

Personal representatives, see §§560:3-719 to 721.

Trustees, see §560:7-205.

Law Journals and Reviews

Trustee Fees Under the Hawaii Probate Code:  Can the Court Approve Trustee Fee Schedules?  10 HBJ No. 13, at pg. 121.

Case Notes

Based on the plain language of and legislative history underlying §560:7-205, courts may review the reasonableness of a trustee's determination as to what constitutes "income"; trustee's determination that property tax payments were "income" was reasonable.  104 H. 267, 88 P.3d 202.

Commissions.

Trustee should be allowed reasonable compensation for trustee's time and trouble.  5 H. 196.  Trustees entitled to same fees as executors, administrators and guardians.  24 H. 414; 27 H. 780, 783; 28 H. 329; 31 H. 78.  Of guardian.  7 H. 368.  On principal collections.  16 H. 512.  On final payment.  16 H. 512; 29 H. 169; cf. 25 H. 121 (investment of money representing capital); 27 H. 736 (effected by exchange of receipts); cf.  16 H. 159.  On income from capital assets into which final payments have been previously converted.  37 H. 111.  On money realized.  13 H. 317.  On new loan or exchange of securities.  16 H. 512.  On chattels transferred in kind.  3 H. 288; 16 H. 159.  Whether paid out of corpus or income.  23 H. 335.  Whether taxes paid by lessee are income.  28 H. 502.  Death before completion of administration.  3 H. 178.  Statutory fees and compensation under will mutually exclusive.  3 H. 384.  Computation.  37 H. 111.  Not allowed on co-owner and beneficiary savings bonds.  39 H. 76.  Trustees accepting settlor's nomination are bound by settlor's compensation and not entitled to statutory compensation; successor trustee appointed by court, entitled to statutory rates.  51 H. 548, 465 P.2d 996.

Appraised value.

33 H. 226.  Disallowance of because of neglect of duties.  8 H. 472; 9 H. 512; 11 H. 420; 11 H. 495; 13 H. 202; 13 H. 242; 13 H. 388; 13 H. 630; 14 H. 443; 17 H. 517; 18 H. 542; 26 H. 243, 247; 28 H. 590, 598.  Administrator under former statute.  9 H. 453.  Dishonesty.  33 H. 445.

Executors and administrators.

Legal expenses, of.  3 H. 522; 26 H. 243.  Expense of establishing contested will.  16 H. 575.  Expenses of contestant.  26 H. 337.  Double commissions.  33 H. 666.  Counsel fees disallowed for legal services performed when neither necessary nor for benefit of the estate.  37 H. 447.  For professional services rendered by the attorney for the executor not legal but purely executorial, no allowance.  Id.

Masters.

33 H. 220; 36 H. 728.

Further allowances.

Realtor:  27 H. 780, 790.  Stockbroker:  24 H. 414.  Attorney:  11 H. 204; 15 H. 394.  Not if services unnecessary.  27 H. 343, 353; 27 H. 439.  Or if within ordinary duties.  27 H. 343, 351.  Neglect of duties effect on commissions.  14 H. 443; 17 H. 517; 26 H. 243, 274; 26 H. 774; 27 H. 343; 28 H. 590, 684; 32 H. 943; 26 F.2d 609; 31 F.2d 553.  No reduction under particular circumstances.  26 H. 774.  Attorney's fees to defend action to recover excessive trustee commissions denied.  51 H. 548, 465 P.2d 996.

Trustees.

Additional compensation.  24 H. 414, 418 (special or professional services); 27 H. 780 (services as realtor).  Costs, expenses and attorney's fees.  23 H. 694 (proceeding for benefit of estate); 25 H. 786 (litigation of interest of beneficiaries); 24 H. 573 (construction of will); 24 H. 573 (suit by other than trustee); 23 H. 245 (of unsuccessful claimant to trust estate); right of appeal.  25 H. 786.  Employment of realtor.  29 H. 169.  Administrative expenses.  34 H. 417, questioned on other grounds 36 H. 440; 36 H. 403.  See also 36 H. 518, 631, 686.  Trustees:  Effect of breach of trust on right to commissions.  47 H. 548, 393 P.2d 96; 47 H. 629, 394 P.2d 432.

Cited.

234 F.2d 227; 33 H. 666, 671, 234 F.2d 221, 226.



§607-19 - REPEALED.

§607-19  REPEALED.  L 1976, c 200, pt of §1.



§607-20 - Charitable trusts, special provisions.

§607-20  Charitable trusts, special provisions.  (a)  Notwithstanding any other provisions, in the case of a charitable trust, the compensation of the trustees shall be limited to an amount that is reasonable under the circumstances.

(b)  This section shall apply to existing and new charitable trusts established after January 1, 1999; provided that any provisions in existing trust agreements regarding trustees' compensation shall supersede this section. [L 1943, c 149, §§1, 2; RL 1945, §9758; RL 1955, §219-19; am L 1959, c 169, §2; HRS §607-20; am L 1998, c 310, §2]

Revision Note

"January 1, 1999" substituted for "the effective date of this Act".

Case Notes

Sums collected from lessees of estate and paid to State for real property taxes are income.  53 H. 604, 499 P.2d 670.

Cited:  37 H. 111, 139.



§607-21 - Expense of bond.

§607-21  Expense of bond.  Any receiver, assignee, guardian, trustee, committee, personal representative, commissioner, or other fiduciary required by law or the order of any court to give a bond or other obligation as such, may include as a part of the lawful and chargeable expense of executing his trust such reasonable sum, paid a company authorized under the laws of the State to become surety on such bond or obligation, for becoming his surety thereon, as may be allowed by the court in which he is required to account, not exceeding one per cent a year on the amount of the bond. [RL 1935, pt of §3793; RL 1945, §9759; RL 1955, §219-20; HRS §607-21; am L 1972, c 88, §5(u); am L 1976, c 200, pt of §1]



§607-22 - REPEALED.

§607-22  REPEALED.  L 1972, c 88, §5(x).



§607-23 - Fees of commissioners, appraisers, etc.

§607-23  Fees of commissioners, appraisers, etc.  Fees of commissioners and appraisers shall be such as the court deems just and reasonable, together with actual and necessary traveling expenses at the same rate paid for traveling expenses to witnesses subpoenaed, and all actual disbursements for surveying, plans, etc. [RL 1935, pt of §3793; am L 1941, c 293, §1; RL 1945, §9761; am L 1945, c 37, §2; RL 1955, §219-22; am L 1963, c 85, §3; HRS §607-23; am L 1972, c 88, §5(v)]



§607-24 - No bonds or costs to be filed or paid by government.

§607-24  No bonds or costs to be filed or paid by government.  Neither the State nor any county or any political subdivision, board, or commission thereof, nor any officer, acting in the officer's official capacity on behalf of the State or any county or other political subdivision, board, or commission thereof, shall be taxed costs or required to pay or make any deposit for the same or file any bond in any case whether for costs, on motion for new trial, or on appeal, or for any other purpose whatsoever.  In all cases in which a final judgment or decree is obtained against the State, county, or other political subdivision or any board or commission thereof, any and all deposits for costs made by the prevailing party shall be returned to the prevailing party, and the prevailing party shall be reimbursed by the State, county, or other political subdivision, board, or commission thereof, as the case may be, all actual disbursements, not including attorney's fees or commissions, made by the prevailing party and approved by the court. [L 1907, c 63, §1; RL 1925, §2546; am L 1933, c 212, §1; RL 1935, §3795; am L 1937, c 126, §1; RL 1945, §9762; RL 1955, §219-23; HRS §607-24; am L 1972, c 88, §5(w); gen ch 1985]

Rules of Court

See HRCP rules 37(e), 54(d), 62(e).

Case Notes

Attorney's commissions and fees not chargeable against Territory.  20 H. 112.  Costs not chargeable against public officers.  20 H. 359 (sheriff in habeas corpus).  21 H. 274 (sheriff in replevin).  20 H. 455; 23 H. 187 (superintendent of public works); not (prior to am.) against county.  20 H. 112; 23 H. 524, 527.

Not applicable to bond on writ of error.  32 H. 111 (former law).  Return of costs to successful plaintiff.  34 H. 245.  Section does not apply to the receiver of a national bank.  34 H. 308.  Not applicable to criminal prosecutions.  36 H. 546.  "Final judgment".  36 H. 603; 39 H. 1.

Where State is successful in condemning property under chapter 101, condemnee is not "prevailing party" and cannot recover "actual disbursements".  53 H. 582, 499 P.2d 663.

Where a prevailing party has "obtained" "a final judgment" "against the State", the court may award the prevailing party its "actual disbursements" pursuant to §607-9 and this section, and HRAP rule 39.  110 H. 269, 132 P.3d 378.



§607-25 - Actions based on failure to obtain government permit or approvals; attorney's fees and costs.

§607-25  Actions based on failure to obtain government permit or approvals; attorney's fees and costs.  (a)  As used in this section, "development" includes:

(1)  The placement or erection of any solid material or any gaseous, liquid, solid, or thermal waste;

(2)  The grading, removing, dredging, mining, pumping, or extraction of any liquid or solid materials; or

(3)  The construction or enlargement of any structure requiring a discretionary permit.

(b)  As used in this section, "development" does not include:

(1)  The transfer of title, easements, covenants, or other rights in structures or land;

(2)  The repair and maintenance of existing structures;

(3)  The placement of a portable structure costing less than $500; or

(4)  The construction of a structure which only required a building permit and for which a building permit could be granted without any discretionary agency permit or approval.

(c)  For purposes of this section, the permits or approvals required by law shall include compliance with the requirements for permits or approvals established by chapters 6E, 46, 54, 171, 174C, 180C, 183, 183C, 184, 195, 195D, 205, 205A, 266, 342B, 342D, 342F, 342H, 342J, 342L, and 343 and ordinances or rules adopted pursuant thereto under chapter 91.

(d)  For purposes of this section, compliance with the procedural requirements established by chapter 343 and rules pursuant to chapter 343 constitute a discretionary agency approval for development.

(e)  In any civil action in this State where a private party sues for injunctive relief against another private party who has been or is undertaking any development without obtaining all permits or approvals required by law from government agencies:

(1)  The court may award reasonable attorneys' fees and costs of the suit to the prevailing party.

(2)  The court shall award reasonable attorneys' fees and costs of the suit to the prevailing party if the party bringing the civil action:

(A)  Provides written notice, not less than forty days prior to the filing of the civil action, of any violation of a requirement for a permit or approval to:

(i)  The government agency responsible for issuing the permit or approval which is the subject of the civil action;

(ii)  The party undertaking the development without the required permit or approval; and

(iii)  Any party who has an interest in the property at the development site recorded at the bureau of conveyances.

(B)  Posts a bond in the amount of $2,500 to pay the attorneys' fees and costs provided for under this section if the party undertaking the development prevails.

(3)  Notwithstanding any provision to the contrary in this section, the court shall not award attorneys' fees and costs to any party if the party undertaking the development without the required permit or approval failed to obtain the permit or approval due to reliance in good faith upon a written statement, prepared prior to the suit on the development, by the government agency responsible for issuing the permit or approval which is the subject of the civil action, that the permit or approval was not required to commence the development.  The party undertaking the development shall provide a copy of the written statement to the party bringing the civil action not more than thirty days after receiving the written notice of any violation of a requirement for a permit or approval.

(4)  Notwithstanding any provision to the contrary in this section, the court shall not award attorney's fees and costs to any party if the party undertaking the development applies for the permit or approval which is the subject of the civil action within thirty days after receiving the written notice of any violation of a requirement for a permit or approval and the party undertaking the development shall cease all work until the permit or approval is granted. [L 1986, c 80, §2; am L 1990, c 20, §1; am L 1995, c 69, §15; am L 1996, c 82, §6; am L 1997, c 2, §12]

Law Journals and Reviews

Enforcement of Environmental Laws in Hawai`i.  16 UH L. Rev. 85.

Case Notes

Under this section, attorneys' fees may be awarded to:  (1) a member of the public who prevails against a private party who has been or is undertaking development without obtaining all permits or approvals required by law from governmental agencies; and (2) a defendant private party who prevails against a plaintiff who has brought a frivolous suit.  86 H. 132, 948 P.2d 122.

Where plaintiff's claims were not frivolous, award of attorneys' fees to defendants not warranted under this section.  86 H. 132, 948 P.2d 122.

Where nothing in this section indicates that this section should provide the exclusive means for awarding attorney's fees and costs against a party for a violation of chapter 343, this section was not the exclusive means for awarding attorney's fees and costs for violations of chapter 343; also, this section did not prevent an award of attorney's fees against defendant Superferry pursuant to the private attorney general doctrine.  120 H. 181, 202 P.3d 1226.

Where there was no record in the case that defendant Superferry qualified under subsection (e) as a private party that was "undertaking development without obtaining all permits or approvals required by law", trial court erred in awarding plaintiff attorney's fees and costs against defendant based on this section.  120 H. 181, 202 P.3d 1226.



§607-26 - Limit on supersedeas bond.

[§607-26]  Limit on supersedeas bond.  (a)  In any civil action brought under any legal theory, the amount of a supersedeas bond or other form of security necessary to stay execution of a judgment granting legal, equitable, or any other form of relief during the entire course of all appeals or discretionary review of that judgment by all appellate courts shall be set in accordance with applicable law, except that:

(1)  The total amount of the supersedeas bond or other form of security that is required of any party shall not exceed $25,000,000, regardless of the amount or any other provision of the judgment that is appealed;

(2)  If the party posting the supersedeas bond is a "small business concern" as defined by section 210-1, the supersedeas bond shall not exceed $1,000,000; and

(3)  If a party in whose favor the judgment has been entered proves to a court by a preponderance of the evidence that an appellant who has posted a supersedeas bond is intentionally dissipating assets outside the ordinary course of its business for the purpose of avoiding payment of the judgment, a court may require the appellant to post a supersedeas bond in an amount up to the total amount of the judgment appealed.  Dissipation of assets shall not include expenditures, including payments to the owners of a business, of the kind that the appellant made in the regular course of business prior to entry of the judgment being appealed.

(b)  This section shall not apply to the limitation on bonds for tobacco master settlement agreement signatories and their successors and affiliates under section 328L-7.

(c)  For purposes of this section:

"Civil action" includes, without limitation, cases involving individual, aggregated, class action, or otherwise joined claims.

"Legal, equitable, or any other form of relief" means all forms of relief, including without limitation, compensatory, special, punitive, exemplary or other damages, injunctive relief, or any other form of relief. [L 2006, c 11, §1]






CHAPTER 608 - EXPENSES AND SALARIES &NBSP;

§608-1 - Personnel and expenses of circuit courts.

§608-1  Personnel and expenses of circuit courts.  The State shall pay the expenses of the several circuit courts and the salaries of such officers and employees as may be required by such courts, including without prejudice to the generality of the foregoing, expenses of the family courts and agencies thereof.  The judge or judges of the several circuit courts shall appoint such officers and employees as may be required by the courts and for which appropriations have been made by the legislature; provided that the officers and employees of the family court of the first circuit, including without prejudice to the generality of the foregoing probation officers, truant officers, and personnel of the detention home, shall be appointed by the judge of the family court under whose supervision the appropriations for the division shall be expended.  Except as otherwise provided, the officers and employees shall be members of the civil service system of the State and shall be subject to chapter 76 and the appropriate collective bargaining agreement, executive order, executive directive, or rule. [RL 1935, 1st and last par of §3940; am L 1937, c 215, §3; am L Sp 1941, c 94, §1; RL 1945, §9771; am L 1945, c 35, §1 and c 142, §4; RL 1955, §220-1; am L 1965, c 232, §1; HRS §608-1; am L 1972, c 88, §7(a), (b); am L 2002, c 148, §43]

Historical Note

For prior history see note to §9771, RL 1945.

Case Notes

Anticipatory assignment of salary by public officer is void as being against public policy.  25 H. 43.



§608-1.5 - REPEALED.

§608-1.5  REPEALED.  L 2006, c 299, §12.



§608-2 - District court, salaries, expenses, etc.

§608-2  District court, salaries, expenses, etc.  The salaries of the district judges, clerks, and other assistants and the expenses of the district judges shall be paid by the State.  The judges shall have power to appoint such additional officers or employees as may be required by the courts and for which appropriations have been made by the legislature.  Except as otherwise provided, such officers and employees shall be subject to chapter 76 and the appropriate collective bargaining agreement, executive order, executive directive, or rule. [L 1909, c 122, §1; RL 1925, §2133; RL 1935, pt of §3941; RL 1945, §9777; RL 1955, §220-2; am L 1965, c 97, §16; HRS §608-2; am L 1970, c 188, §30; am L 1972, c 88, §7(c); am L 2002, c 148, §44]

Cross References

Salary of district judge, see §604-2.5.



§608-3 to 7 - REPEALED.

§§608-3 to 7  REPEALED.  L 1970, c 188, §§31 to 35.






CHAPTER 609 - JURORS

CHAPTER 609

JURORS

REPEALED.  L 1973, c 191, §2.

Cross References

For present provisions, see chapter 612.



CHAPTER 610 - RETIREMENT AND REMOVAL OF JUSTICES AND JUDGES

CHAPTER 610

RETIREMENT AND REMOVAL OF JUSTICES AND JUDGES

REPEALED.  L 1980, c 263, §1.

Cross References

Constitutional provisions on retirement, removal, and discipline, see Const. Art. VI, §5.



CHAPTER 611 - COUNSEL AND OTHER SERVICES FOR INDIGENT DEFENDANTS

CHAPTER 611

COUNSEL AND OTHER SERVICES FOR INDIGENT

DEFENDANTS

REPEALED.  L 1971, c 185, §2; L Sp 1981 1st, c 22, §3.

Cross References

For present provisions, see chapter 802.



CHAPTER 612 - JURORS

§612-1 - Declaration of policy.

[PART I.  SELECTION AND SERVICE]

Revision Note

Part heading added by revisor.

[§612-1]  Declaration of policy.  It is the policy of this State that all persons selected for jury service be selected at random from a fair cross section of the population of the area served by the court, and that all qualified citizens have the opportunity in accordance with this chapter to be considered for jury service in this State and an obligation to serve as jurors when summoned for that purpose. [L 1973, c 191, pt of §1]

Cross References

Right to trial by jury of the "district" conferred by Const. Art. I, §14.  "District" means the judicial circuit, §806-17.

Law Journals and Reviews

State v. Levinson:  Limitations on a Criminal Defendant's Use of Peremptory Challenges.  13 UH L. Rev. 279.



§612-2 - Prohibition of discrimination.

§612-2  Prohibition of discrimination.  A citizen shall not be excluded from jury service in this State on account of race, color, religion, sex, national origin, economic status, or physical disability, except as provided in section 612-4(b)(1). [L 1973, c 191, pt of §1; am L 1976, c 159, §9; am L 2007, c 122, §1]



§612-3 - Definitions.

§612-3  Definitions.  As used in this chapter:

"Circuit" refers to a judicial circuit, as specified in section 603-1.

"Clerk" and "clerk of the court" means the chief court administrator for a circuit, any authorized deputy chief court administrator, and any other person designated by the chief court administrator or the court to perform the functions under this chapter.

"Court" means the circuit and district courts of this State, and includes, when the context requires, any judge of the court.  When there is an administrative judge, any administrative powers granted by this chapter may be exercised by that judge or the judge's designee, unless otherwise provided.

"Disability" means the state of having a physical or mental impairment that substantially limits one or more of a person's major life activities, having a record of such an impairment, or being regarded as having such an impairment.

"Felony" means a crime as defined in section 701-107(2).

"Jury wheel" means any physical device or electronic system for the storage of the names or identifying numbers of prospective jurors.

"Name", when used in connection with prospective jurors, includes identifying numbers of the jurors. [L 1973, c 191, pt of §1; am L 1976, c 159, §10; gen ch 1985; am L 1993, c 104, §1; am L 2007, c 122, §2]



§612-4 - Grounds of qualification and disqualification.

§612-4  Grounds of qualification and disqualification.  (a)  A prospective juror is qualified to serve as a juror if the prospective juror:

(1)  Is a citizen of the United States and of the State;

(2)  Is at least eighteen years old;

(3)  Is a resident of the circuit; and

(4)  Is able to read, speak, and understand the English language.

(b)  A prospective juror is disqualified to serve as a juror if the prospective juror:

(1)  Is incapable, by reason of the prospective juror's disability, of rendering satisfactory jury service; but a prospective juror claiming this disqualification may be required to submit a physician's or physician assistant's certificate as to the disability, and the certifying physician or physician assistant is subject to inquiry by the court at its discretion;

(2)  Has been convicted of a felony in a state or federal court and not pardoned; or

(3)  Fails to meet the qualifications in subsection (a). [L 1973, c 191, pt of §1; gen ch 1985; am L 1996, c 168, §1; am L 2007, c 122, §3; am L 2009, c 151, §22]

Cross References

Disqualification of judges, see §601-7.

Case Notes

A juror is not disqualified to sit in a murder trial because juror is a remote connection by marriage of the deceased.  3 H. 381.

Person holding commission as special constable, unpaid, not disqualified.  8 H. 10.

Reference to race permitted under prior laws.  5 H. 501.

Serving in jury not considered holding public office and legislator qualified.  8 H. 434.

Juror's opinion formed on general talk leaving unconscious tendency one way or another, or find juror has sufficient knowledge of English though unable to define "impartial", etc.  20 H. 7.  Examination on voir dire, right to reject not to select.  30 H. 697.

Right to trial by jury, in partition.  30 H. 860.  Dismissal of appeal in circuit court does not infringe right to trial by jury.  30 H. 468.  Action to quiet title, trial by jury.  28 H. 1, aff'd 7 F.2d 325.  Demand for trial by jury in prayer of complaint insufficient.  24 H. 777.

Membership in police force no disqualification.  187 F.2d 719.

Subdivision (1) does not include sex.  In the absence of a showing of improper motive or injury to defendant, the fixing by the jury commission of a ratio between men and women to be included on the jury list, although irregular and not authorized by statute, does not warrant a quashal of an indictment.  45 H. 247, 365 P.2d 460.  Fact that jury commissioners rejected for service with the grand jury persons convicted of misdemeanors though rejection was not legally required, did not invalidate jury list.  105 F. Supp. 727.  Jury competence is an individual rather than a group or class matter.  Id.

Where prospective jurors were able to speak and understand English, trial court properly refused to excuse jurors for cause.  80 H. 107, 905 P.2d 613.



§612-5 - Disqualification by interest.

[§612-5]  Disqualification by interest.  No person shall sit as a juror in any case in which the person's relative by affinity or by consanguinity within the third degree is interested, either as a plaintiff or defendant, or in the issue of which the juror has, either directly or through such relative, any pecuniary interest. [L 1973, c 191, pt of §1; gen ch 1985]



§612-6 - Exempt when.

§612-6  Exempt when.  A person may claim exemption from service as a juror if the person is:

(1)  An elected official while the legislature is in session, or a judge of the United States, State, or county;

(2)  An actively practicing physician or dentist;

(3)  A member of the armed forces or militia when on active service and deployed out-of-state;

(4)  An active member of a police or fire department;

(5)  A person who has served as a juror, either in a court of this State or the United States District Court for the District of Hawaii, within one year preceding the time of filling out the juror qualification form;

(6)  An active member of an emergency medical services agency;

(7)  A person living more than seventy miles from the court for which jury service is required; or

(8)  A person eighty years of age or older.

For purposes of this section, "emergency medical services agency" means any government agency, private agency, or company that provides ambulance services, emergency medical services, or disaster medical services. [L 1973, c 191, pt of §1; gen ch 1985; am L 1987, c 366, §3; am L 2006, c 313, §1; am L 2007, c 87, §1]



§612-7 - Excused when, for cause.

§612-7  Excused when, for cause.  A prospective juror shall not be excused by a court for slight or trivial cause, but only when it appears that jury duty would entail a serious personal hardship, or that for other good cause the prospective juror should be excused either temporarily or otherwise. [L 1973, c 191, pt of §1; gen ch 1985; am L 2007, c 122, §4]

Case Notes

Order excusing a juror from further duty is in the discretion of the court and cannot be reversed by mandamus.  13 H. 332; 21 H. 66.

Where prospective juror was prosecutor currently employed by same office as prosecutor trying the defendant, court shall imply bias as a matter of law and dismiss prospective juror for cause.  86 H. 195, 948 P.2d 1036.

Blood relationship between juror's and defendant's families was not "slight or trivial cause"; thus, it was within court's discretion to excuse juror for cause.  93 H. 344 (App.), 3 P.3d 510.



§612-8 - Pay of jurors; mileage fee; parking violations exemption.

§612-8  Pay of jurors; mileage fee; parking violations exemption.  (a)  Each juror or prospective juror shall be paid $30 for each day of actual attendance at court.  In addition, each juror or prospective juror shall be paid 33 cents for each mile actually and necessarily traveled in going to and from court.  A person who appears at the time for which that person is summoned to court for jury duty may be allowed the mileage fee although the person, upon that person's request, is subsequently excused or exempted from jury service.

(b)  In the discretion of the court, any juror who incurs expenses for transportation, board, and lodging as a result of the distance the juror resides from the location of the court, may be reimbursed for actual expenses.

(c)  All jurors or prospective jurors shall be exempt from any prosecution, penalty, or fine as a result of a parking violation committed in connection with the juror or prospective juror appearing at court for jury duty; provided that the juror or prospective juror shall present any parking citation received during this time to the court clerk of the circuit court or district court or the jury pool clerk, as appropriate, who shall verify that the juror or prospective juror was serving on jury duty or appearing in court in response to a summons for jury duty at the time the citation was received.  The clerk of the circuit court or district court or the jury pool clerk, as appropriate, shall keep an attendance roll in which shall be entered each juror's or prospective juror's name, each date the juror or prospective juror was summoned and appeared for jury duty, and the date the juror or prospective juror was discharged from service.  The supreme court shall adopt rules necessary to effect this section. [L 1973, c 191, pt of §1; am L 1974, c 147, §1; am L 1985, c 261, §1; am L 1986, c 251, §1; am L 1988, c 189, §1 and c 281, §1; am L 1993, c 104, §2; am L 2007, c 122, §5]

Cross References

Public employees, see §79-14.



§612-9 - Certificate for jury pay.

§612-9  Certificate for jury pay.  At least once each month, the clerk shall certify the number of days each juror or prospective juror has attended court and the amount due to the juror or prospective juror. [L 1973, c 191, pt of §1; gen ch 1985; am L 2007, c 122, §6]



§612-10 - REPEALED.

§612-10  REPEALED.  L 1987, c 366, §16.



§612-11 - Master list.

§612-11  Master list.  (a)  Each year the clerk for each circuit shall compile a master list.  The master list shall consist of all voter registration lists for the circuit, which shall be supplemented with other lists of persons residing in the circuit, such as lists of taxpayers and licensed drivers.  Notwithstanding any other law to the contrary, including section 235-116, the lists used to compile the master list shall contain available identifying information of the persons on the list, such as last name, first name, middle initial, date of birth, gender, address, and social security number.  Each person's name shall appear only once on the master list.

(b)  Whoever has custody, possession, or control of any of the lists used in compiling the master list, shall make the list available to the clerk for inspection, reproduction, and copying at all reasonable times. [L 1973, c 191, pt of §1; am L 1987, c 366, §4; am L 2002, c 92, §2; am L 2007, c 122, §7]

Case Notes

Selection of jurors under earlier amendments.  17 H. 23; 18 H. 46; 22 H. 618.

Grand jury not incompetent through omission to apportion list of persons from different precincts.  29 H. 7.  The mere fact that the trial jurors drawn from the jury list did not contain percentages of persons of nativity of the citizenry in the court's jurisdiction did not show that the list itself violated the jury statute.  118 F.2d 667.  Violation occurs if there is systematic or arbitrary exclusion of or discrimination between persons of a particular race.  Id.  Evidence disclosing that the employer entrepreneur group comprised but about 3.6% of the population of the county but comprised 42% of the grand jury list and that male laborers comprised approximately 79% of male population of county but 12% of grand jury list established that an erroneous method had been employed in selecting the grand jury list.  82 F. Supp. 65, 117, reversed on other grounds.  187 F.2d 860.  Denial of plea in bar and motion to dismiss indictment upon ground selection was not made without reference to race, place of nativity, or sex was not erroneous.  45 H. 247, 365 P.2d 460.

Proportional representation.  103 F. Supp. 1; 105 F. Supp. 727.



§612-12 - Master jury wheel.

§612-12  Master jury wheel.  Each year the clerk for each circuit, by random selection, shall place in the master jury wheel the names of prospective jurors taken from the master list, in such number as the clerk determines should be processed in order to provide the number of jurors required for the ensuing year.  From time to time an additional number may be determined by the clerk or ordered by the court to be placed in the master jury wheel. [L 1973, c 191, pt of §1; am L 1987, c 366, §5]



§612-13 - Juror qualification form.

§612-13  Juror qualification form.  (a)  The clerk shall prepare an alphabetical list of the names in the master jury wheel, which shall not be disclosed to any person other than pursuant to this chapter or specific order of the court.  The clerk shall mail to every name on the list a juror qualification form accompanied by instructions to fill out and return the form by mail to the clerk within ten days after its receipt.  The form shall be subject to approval by the court and shall elicit the name, address, and age of the prospective juror, other information pertinent to disqualification or exemption from jury service, and any other matters as may be ordered by the court.  The form also shall contain the prospective juror's declaration that the prospective juror's responses are true to the best of the prospective juror's knowledge and the prospective juror's acknowledgment that a wilful misrepresentation of a material fact may be punished by a fine of not more than $500 or imprisonment for not more than thirty days, or both.  Notarization of the juror qualification form shall not be required.  If the prospective juror is unable to fill out the form, another person may do it for the prospective juror and shall indicate that the person has done so and the reason therefor.  In any case in which it appears that there is an omission, ambiguity, or error in a form completed by a prospective juror, the clerk may return the form with instructions to the prospective juror to make such additions or corrections as may be necessary and to return the form to the clerk within ten days after its receipt.  Upon the failure or refusal of any person duly receiving the juror qualification form to complete and return it as required or instructed, the court, after first summoning the person to appear before the clerk to complete or correct the form, may punish the person for contempt.

(b)  At the time of the prospective juror's appearance for jury service, or at the time of any interview before the court or clerk, any prospective juror may be required or permitted to fill out another juror qualification form in the presence of the court or clerk, at which time the prospective juror may be questioned, but only with regard to the prospective juror's responses to questions contained on the form and grounds for the prospective juror's exemption, excuse, or disqualification.  Any information thus acquired by the court or clerk shall be noted.

(c)  Any person who wilfully misrepresents a material fact on a juror qualification form for the purpose of avoiding or securing service as a juror is guilty of a petty misdemeanor.

(d)  Juror qualification forms shall not be deemed a public record, nor shall they become part of the court record unless the court so orders and places the forms under the seal of the court; provided that the contents of the completed juror qualification forms, redacted to exclude a juror's social security number, driver's license number, home and business telephone numbers, street address, and other personal information and identifiers, may be disclosed:

(1)  To the litigants; or

(2)  When permitted in accordance with section 612-23. [L 1973, c 191, pt of §1; gen ch 1985; am L 1987, c 366, §6; am L 2002, c 92, §3; am L 2007, c 122, §8]



§612-14 - Qualified jury wheel.

§612-14  Qualified jury wheel.  (a)  Upon return of the juror qualification forms, the clerk, after careful investigation in each case, shall select for prospective jury service all those persons whom the clerk believes are qualified and not exempt; provided that any person who is exempt may be selected if the person waives the person's exemption.

(b)  The names of the persons so selected shall be placed in the qualified jury wheel, to be used in compiling lists of prospective jurors subject to service during the ensuing year; provided that the clerk, with the approval of the court, may excuse a prospective juror for any cause set forth under section 612-7, in which case the name of the excused person shall not be placed in the qualified jury wheel.

(c)  The clerk may place in the qualified jury wheel for further service the name of any person who, in the previous jury year, wilfully or without reasonable excuse failed to appear as summoned. [L 1973, c 191, pt of §1; gen ch 1985; am L 1987, c 366, §7; am L 1996, c 136, §1; am L 2007, c 122, §9]



§612-15 - Certified jury lists.

§612-15  Certified jury lists.  (a)  Every year, the clerk of each circuit shall make and file, not later than January 5, one or more certified lists of the names and addresses of such number of persons as the court may order, subject to serve as grand jurors during the ensuing year from and after January 15.  Every year, the clerk of each circuit shall likewise make and file, not later than December 20, a separate certified list of the names and addresses of citizens subject to serve as trial jurors during the ensuing year, from and after January 1, the number for each circuit, which shall be as the clerk considers necessary.  The certified lists of prospective grand jurors and trial jurors shall be compiled from names drawn at random from the qualified jury wheel, and shall be prepared in alphabetical sequence.  Upon the order of the court, from time to time, additional lists of persons subject to serve as grand jurors shall be compiled and filed, and additional names shall be added to a grand or trial jury list; provided that all additions shall be made by drawing from the qualified jury wheel for the appropriate year.  When more than one grand jury list has been compiled, the sequence in which the lists are to be used shall be designated by the clerk according to the sequence of drawing.  The names on the certified lists shall be open to public inspection, after redaction of addresses and other personal information and identifiers, subject to orders of the court.

(b)  In the second, third, and fifth circuits, any circuit judge, and in the first circuit, a majority of the circuit judges, at any time, for reasons appearing sufficient to the judge or them, may order the dissolution of any certified list of prospective grand or trial jurors and order the clerk to make and file a new list, which may include any of the persons so discharged, to serve for the remainder of the year.  The new list shall be compiled in the manner prescribed by the court.  Until the new list is filed, grand or trial jurors may be drawn from a list thereof compiled and filed by the judge or judges making the order or one or more of them designated by the remainder, which list shall expire not later than thirty days after the filing thereof unless the period is extended, except that trial jurors may sit beyond the end of the period prescribed in this subsection and after the filing of a new list by the clerk, for the trial of any case in which the selection of the jury has already commenced. [L 1973, c 191, pt of §1; gen ch 1985; am L 1987, c 366, §8; am L 1993, c 159, §1; am L 2002, c 92, §4; am L 2007, c 122, §10]



§612-16 - Grand jury.

§612-16  Grand jury.  (a)  The court shall order one or more grand juries to be impaneled at such times as the public interest requires; provided that there shall be an annual initial impaneling not later than January 15.

(b)  For the impaneling of a grand jury, the prospective jurors on a certified list of grand jurors shall be summoned and the names of those who are present, and not disqualified, exempted, or excused, shall be placed in an appropriate container from which a drawing by lot shall be conducted in order to draw a sufficient number of names to constitute a grand jury.  A sufficient number of additional names on a certified list, as determined by the court, shall be drawn so that alternate grand jurors may be designated to serve as grand jurors in case of any vacancy occurring on a grand jury.  The drawing shall be made in open court in the presence of the judge, no earlier than one week after a publication of notice of the time and place of drawing in a newspaper of general circulation published within the circuit for which the grand jury is drawn; provided that if there is no such newspaper, then after at least one week's posting of such notice in at least three conspicuous places in the circuit.

(c)  A certificate listing the names of the grand jurors and alternate grand jurors, and stating the essential facts of the drawing, signed by the judge and attested by the clerk, shall be filed.

(d)  The grand jury, being impaneled and sworn, shall be charged by the court.  The alternate grand jurors shall also be sworn and charged by the court, but shall not be impaneled.  In charging the grand jurors and alternate grand jurors, the court shall give them such information as it may deem proper as to their duties and as to the law pertaining to such cases as may come before them.  The court may further charge the grand jurors and alternate grand jurors from time to time, as it may deem necessary.

(e)  Effective January 2, 1992, for the courts of the first circuit of the State of Hawaii, and effective January 2, 1993, for the courts of all other circuits of the State, a grand jury shall serve for a period of one year after being impaneled, unless sooner discharged by the court; provided that a grand jury may sit beyond the one-year period to complete any matter for which the grand jury was impaneled. [L 1973, c 191, pt of §1; am L 1987, c 366, §9; am L 2007, c 122, §11]

Cross References

Indictment by grand jury is required in infamous cases, except in land or naval forces, or militia in actual service in time of war or public danger:  U.S. Const., 5th Am.; Const. Art. I, §10.  See also §806-7.

Grand jury counsel, see §§612-51 to 612-60.

Rules of Court

Grand jury to consist of sixteen members, see HRPP rule 6(a).  A sufficient number to be summoned, see HRPP rule 6(a).

Oath of grand jurors, see HRPP rule 6(h).

Foreman of grand jury, see HRPP rule 6(c).

Secrecy of proceedings, who may be present, see HRPP rule 6(d), (e).

Case Notes

Under its supervisory powers over grand jury proceedings, court may disqualify an attorney from attending the grand jury where justice requires it.  57 H. 289, 554 P.2d 1131.

Member of  prosecution serving as agent of grand jury held unconstitutional.  57 H. 574, 560 P.2d 1309.

Prosecutor is not required to present to grand jury evidence which tends to negate guilt of accused unless clearly exculpatory.  60 H. 241, 589 P.2d 517.

Prosecutorial misconduct before grand jury must be extreme and clearly infringe upon jury's decision making function in order to serve as basis for quashing indictment.  62 H. 209, 614 P.2d 373.

Presentation of evidence -- prosecutor's duty; hearsay evidence.  62 H. 518, 616 P.2d 1383.

Secrecy of proceedings and disclosure.  62 H. 613, 617 P.2d 1222.

Exclusion of deputy public defender from the courtroom while impaneling the grand jury violated section.  70 H. 443, 774 P.2d 242.

Sufficiency of evidence to support indictment.  1 H. App. 396, 620 P.2d 740.

Unless prosecutor's misconduct clearly infringed on the jury's decision-making function it should not be relied on for dismissal of the indictment.  1 H. App. 430, 620 P.2d 263.

Grand jury not incompetent through omission to apportion list of persons from different precincts.  29 H. 7.  When record is silent as to manner of drawing grand jury supreme court will presume that it was regularly and properly drawn.  13 H. 413.  Party who neglects to claim right of challenge to grand jury, before they retire, waives it, although party may be imprisoned at time.  13 H. 413; 15 H. 139; 22 H. 618.  In absence of any showing to contrary, presumption is that grand jurors who found indictment were good and lawful persons and that not less than twelve concurred in finding.  15 H. 612; 19 H. 496; 20 H. 240; 21 H. 66; 22 H. 116.  A person accused of an offense has no right to appear before or to have witnesses heard in person's behalf by the grand jury.  15 H. 612.

When only twelve grand jurors appear, others of the twenty- three having been excused or not served, court may direct drawing of five additional names from appropriate jury box to fill panel.  20 H. 240.  Advantage cannot be taken of an irregularity in the drawing of trial jurors unless it clearly appears that the party objecting was injured.  19 H. 496, 497, criticized on other grounds.  33 H. 167, 172.

Objections, manner drawing and impaneling grand jury.  13 H. 413.  Motion to quash indictment, defendant warned before testifying to grand jury.  24 H. 621.  Right to challenge before grand jury retires.  13 H. 413; 15 H. 139; 22 H. 618.  Assistance of counsel at impaneling of grand jury.  15 H. 139.  Where twenty-three grand jurors had been summoned, jurors not served, excused, etc., only twelve appearing, court may draw additional names to fill panel, invalid.  20 H. 240.  Objection to irregularities of drawing grand jurors.  22 H. 618.

Sheriff may not testify as to facts occurring in the session of the grand jury.  17 H. 126, 131.  Prior to statute, oath of secrecy could not be required of a witness before a grand jury by one of the judges of circuit court of the first circuit.  17 H. 341.

Evidence presented to grand jury must be recorded.  51 H. 589, 465 P.2d 459.



§612-17 - Trial jury.

§612-17  Trial jury.  (a)  This section shall be applicable to the drawing of a trial jury and service thereon.

(b)  Whenever a judge requires the services of a trial jury for use in proceedings before the judge or any other judge of the circuit, the judge may order the required number of jurors from the clerk.  The clerk shall randomly select the names of prospective jurors from the certified list and shall compile and submit to the judge the selected names in alphabetical sequence, along with such other information as the judge may require.

(c)  For the impaneling of a trial jury, the persons on the list of randomly selected prospective trial jurors ordered by a judge shall be summoned to attend and serve.  The names of those summoned and present, and not disqualified, excused or exempted, shall be placed in an appropriate container, from which there shall be drawn a sufficient number of names to constitute a trial jury.  The drawing shall be by lot in open court under the supervision of the judge.  If a jury cannot be chosen for the trial of a case from the names placed in the container before the drawing commenced, additional names may be placed in the container.  For this purpose, additional names may be ordered and randomly selected from the certified list of prospective trial jurors, and the additional prospective jurors summoned.  The judge may summon jurors from among bystanders on consent of all parties.  All names initially ordered by the judge need not be exhausted before other names may be used in the drawing, and the names of additional prospective jurors summoned and present may be added to the container during the drawing.

(d)  Prospective jurors in attendance, but not actually serving in a trial before the judge, shall be subject to such orders relative to further jury service as the judge deems appropriate, including service before other judges in the circuit.

(e)  Each juror ordered by a judge shall serve for a period of one day, commencing from the first day the juror is required to appear for service; provided that any juror may be required to serve beyond the one-day period for the trial of any case in which the selection of the jury commenced within that period.  Upon completion of service by all jurors ordered by the judge to serve, the jurors shall be returned to the clerk, who shall not transmit the jurors again to any judge until all other jurors have been exhausted and other jurors which served at a more remote time have been first transmitted for service.

(f)  A judge may, having regard to the equitable distribution of jury service, excuse any juror after actual service in a trial. [L 1973, c 191, pt of §1; am L 1975, c 48, §2; gen ch 1985; am L 1987, c 366, §10; am L 1993, c 159, §§2, 3; am L 2002, c 92, §5; am L 2007, c 122, §12]

Case Notes

Not subject of review court discharging jury after seventeen hours of deliberation; when in opinion of court a case previously tried was so nearly parallel to case for trial that jurors who sat upon former case could not be free from bias it was proper to exclude them in a body, without separate examination.  7 H. 352.  Excusing of jurors in absence of statutory provision to the contrary lies in discretion of trial judge.  9 H. 288.  Temporary attack of sickness is not necessarily a reason for discharging him.  12 H. 159.  Order excusing juror from further duty within discretion of court.  13 H. 332.  Court declaring mistrial not reviewable except on clear showing of abuse of discretion.  24 H. 757.

Trial court's redaction of home street addresses and home and work telephone numbers on juror qualification forms did not violate this section and there was no substantial failure to comply with subsection (c).  85 H. 258, 942 P.2d 522.

Word "shall" in subsection (c) is "directory" rather than "mandatory".  85 H. 258, 942 P.2d 522.



§612-18 - Trial jury; additional requirements.

§612-18  [Trial jury; additional requirements.]  (a)  If the court so orders, prospective trial jurors shall be drawn and summoned, and further proceedings had as provided in section 612‑17.

(b)  In no case shall the trial jurors be chosen other than by lot, nor shall the trial jury be selected from the prospective jurors other than by lot in open court.

(c)  The names of prospective jurors to be summoned to sit as a jury, and the contents of juror qualification forms completed by those jurors, shall be made available to the litigants concerned. [L 1973, c 191, pt of §1; am L 1987, c 366, §11; am L 1993, c 159, §4; am L 2007, c 122, §13]

Case Notes

Purpose of subsection (c) is to uphold a criminal defendant's constitutional guarantees of a presumption of innocence and an impartial jury.  83 H. 507, 928 P.2d 1.



§612-19 - Summoning of prospective jurors.

§612-19  Summoning of prospective jurors.  (a)  When so ordered by the court, the clerk shall transmit to the chief of police or a bailiff the names of prospective jurors to be summoned.  The chief of police or bailiff, either personally or through an authorized subordinate, shall summon the persons named to attend the court by giving personal notice to each of the time and place of required appearance as fixed by order of the court.  The court may order the summoning of prospective jurors by any officer of the court, and the service of summons by any form of personal notice, including notice by telephone.

(b)  A prospective juror who, wilfully or without reasonable excuse, fails to attend after receipt of a summons by the court may be arrested and punished for contempt.

(c)  The clerk may place in the qualified jury wheel for further service in the ensuing jury year the name of any prospective juror who wilfully or without reasonable excuse failed to attend after receipt of a summons by the court. [L 1973, c 191, pt of §1; am L 1996, c 136, §2; am L 2007, c 122, §14]

Case Notes

It is the right of defendant to have jury drawn from jurors duly summoned, until the array is exhausted by challenges.  3 H. 154, 165; 7 H. 352.  In the absence of a law saying when jurors should be summoned, held that they should be summoned within a reasonable time before the term.  4 H. 439.  Where a venire for named persons selected under the statute was issued and also an open venire, with oral order to summon the same persons, it is immaterial whether the latter was invalid or whether an open venire could issue at all under our statutes, if the venire under the statute was valid.  15 H. 602, 604.



§612-20 - Requests for exemption or excuse.

§612-20  Requests for exemption or excuse.  If a person who is exempt or who believes oneself to be entitled to be excused from jury duty, is summoned as a juror, even though the person did not request exemption or excuse previously, or was not exempted or excused by the clerk, the person may make the person's request for exemption or excuse to the judge of the court for which the person is summoned.  The request may be made to the clerk or bailiff, who shall deliver it to the judge and, if sufficient in substance, it shall be received as an excuse for nonattendance in person. [L 1973, c 191, pt of §1; gen ch 1985; am L 1987, c 366, §12]



§612-21 - Jurors disqualified, exempted, or excused.

§612-21  Jurors disqualified, exempted, or excused.  Whenever a juror has been disqualified, exempted, or excused, that fact shall be noted, and the juror shall not be subject to service for the period of time commensurate with the nature and circumstances of the juror's disqualification, exemption, or excuse. [L 1973, c 191, pt of §1; gen ch 1993; am L 2007, c 122, §15]



§612-22 - Trial jurors subject to one year of service; one day or one trial requirement.

§612-22  Trial jurors subject to one year of service; one day or one trial requirement.  The persons whose names are placed on the certified lists of prospective trial jurors filed by the clerk shall be subject to service for one year from and after January 1 and until the filing of new certified lists; provided that trial jurors shall serve only one day or one trial during the year.  Prospective jurors who are challenged at voir dire and excused, excused for cause, summoned but not called to a courtroom, or called to a courtroom but later excused shall return to the juror pool to await reassignment to another trial.  Prospective jurors in the juror pool awaiting reassignment to another trial shall be discharged after it has been determined that their services will not be needed.  Prospective jurors who are discharged from the juror pool shall be dismissed from service for the year; provided that prospective jurors who fail to appear as summoned may have their names placed in the qualified jury wheel for service in the ensuing jury year and where a request for deferment of service has been made and granted by the court, the period of time between the first date of summons to appear and the time that the prospective juror is next summoned for service may be tolled and may be applied to extend the eligibility of service if the prospective juror should not again be summoned or serve on an actual trial within the year.  Prospective jurors who are accepted to serve on a jury shall complete the duration of the trial and shall be dismissed from service for the year. [L 1973, c 191, pt of §1; am L 1975, c 48, §1; am L 1987, c 366, §13; am L 1988, c 181, §1; am L 1993, c 159, §5; am L 1996, c 136, §3; am L 2007, c 122, §16]



§612-23 - Challenging compliance with selection procedures.

§612-23  Challenging compliance with selection procedures.  (a)  Promptly after the moving party discovered or by the exercise of diligence could have discovered the grounds therefor, and in any event before the trial jury is sworn to try the case, a party may move to stay the proceedings, and in a criminal case to quash the indictment, or for other appropriate relief, on the ground of substantial failure to comply with this chapter in selecting the grand or trial jury.

(b)  Upon motion filed under subsection (a) containing a sworn statement of facts which, if true, would constitute a substantial failure to comply with this chapter, the moving party is entitled to present in support of the motion the testimony of the clerk, any relevant records and papers not public or otherwise available used by the clerk, and any other relevant evidence.  If the court determines that in selecting either a grand jury or a trial jury there has been a substantial failure to comply with this chapter and that the moving party has been prejudiced thereby, the court shall stay the proceedings pending the selection of the jury in conformity with this chapter, quash an indictment, or grant other appropriate relief.

(c)  The procedures prescribed by this section are the exclusive means by which a person accused of a crime, the State, or a party in a civil case may challenge a jury on the ground that the jury was not selected in conformity with this chapter.

(d)  The contents of any records or papers used by the clerk in connection with the selection process shall not be disclosed, except as provided by other provisions of this chapter, in connection with the preparation or presentation of a motion under subsection (a), or upon order of the court.  The parties in a case may inspect, reproduce, and copy the records or papers at all reasonable times during the preparation and pendency of a motion under subsection (a). [L 1973, c 191, pt of §1; am L 1987, c 366, §14]

Case Notes

Challenging.  22 H. 116.  Motion to quash on irregularities drawing grand jury too late after indictment returned.  15 H. 139; 22 H. 618.  Challenges to panel or grand jurors only by prosecuting officer or person held to answer criminal charge before grand jury is sworn.  22 H. 618.  Refusal to sustain challenges for proper cause, error.  23 H. 792.  Failure to challenge for cause cannot be successfully claimed later.  30 H. 468.  Court may try facts alleged for challenge and if no legal grounds for objection may be summarily overruled.  24 H. 608.  Challenge to array of jurors drawn by commissioners of same political party, if true, invalidate jury.  24 H. 608.  Timeliness of challenge.  46 H. 103, 375 P.2d 1.

Challenge of jurors on examination on voir dire, is right to reject not to select.  30 H. 697.  Refusal to sustain challenges for proper cause necessitating peremptory challenges on part of the accused will be considered as prejudicial where accused compelled to exhaust all peremptory challenges before final selecting of jury.  23 H. 792.  Erroneous overruling objection to juror avails nothing to defendant if defendant does not finally exhaust peremptory challenges.  30 H. 687.  Several defendants, counsel must state for which defendant peremptory challenge is made.  3 H. 90.  Where after a juror is accepted, there occur to counsel reasons for objecting to juror not known to be existing when juror was accepted, a peremptory challenge may be allowed.  11 H. 293, questioned on other grounds.  46 H. 197, 210, 377 P.2d 609.  Where juror was incompetent but was passed by court and defendant was obliged to challenge juror peremptorily, defendant has no cause of complaint if defendant's challenges were not exhausted at the conclusion of examination.  8 H. 339; 11 H. 293.  Overruling of a challenge to array of jurors and motion to quash venire, etc.  15 H. 602, 604.  While disallowance of a proper cause of challenge will work a reversal of judgment, an improper allowance will not necessarily have this effect.  11 H. 293.

Where prosecuting witness after trial paid for dinner of some of the jurors at their request, held misconduct not of sufficient gravity to set aside verdict.  5 H. 64.

Objection to method of selecting jury should be made before they are accepted.  10 H. 166.  Challenge to grand jury, timeliness.  46 H. 103, 375 P.2d 1.

Advantage cannot be taken of an irregularity in the drawing of trial jurors unless party objecting was injured.  16 H. 743; 19 H. 496; 21 H. 66; 22 H. 632.

In absence of improper motive or prejudice no advantage can be taken of the irregularity of the fixing of a ratio between men and women on the jury list.  45 H. 247, 365 P.2d 460.

Foundation requirement is satisfied by substantial compliance.  57 H. 26, 548 P.2d 1402.

Trial court's reassigning from the jury venire to other trials occurring that day potential jurors who admitted having knowledge about the case did not result in a "substantial failure to comply" with the provisions of this chapter and did not prejudice defendant.  98 H. 1, 41 P.3d 157.



§612-24 - Preservation of records.

§612-24  Preservation of records.  All records and papers compiled and maintained by the clerk in connection with the selection and service of jurors shall be preserved by the clerk for four years after the termination of the prescribed period of service and for any longer period ordered by the court. [L 1973, c 191, pt of §1; am L 1987, c 366, §15]



§612-25 - Protection of jurors' employment.

[§612-25]  Protection of jurors' employment.  (a)  An employer shall not deprive an employee of the employee's employment, or threaten or otherwise coerce the employee with respect thereto, because the employee receives a summons, responds thereto, serves as a juror, or attends court for prospective jury service.

(b)  Any employer who violates subsection (a) is guilty of a petty misdemeanor.

(c)  If an employer discharges an employee in violation of subsection (a) the employee within ninety days from the date of discharge may bring a civil action for recovery of wages lost as a result of the violation and for an order requiring the reinstatement of the employee.  Damages recoverable shall not exceed lost wages for six weeks.  If the employee prevails, the employee shall be allowed a reasonable attorney's fee fixed by the court. [L 1973, c 191, pt of §1; gen ch 1985]



§612-26 - Use of electronic or other means for drawing grand and trial juries.

§612-26  Use of electronic or other means for drawing grand and trial juries.  Selections of citizens who are subject to jury duty and drawings of jury lists, may be made by electronic data processing or any other method to ensure random selection of jurors and implement the purposes of this chapter. [L 1973, c 191, pt of §1; am L 1993, c 159, §6; am L 2007, c 122, §17]



§612-27 - Rules.

§612-27  Rules.  The supreme court is authorized to adopt, amend, and repeal rules of court, not inconsistent with the policies and objectives set forth in this chapter, regulating all aspects of the selection and management of grand and trial jurors, and setting forth policies, procedures, and forms for the selection and management of grand and trial jurors in the jury pools, in courtrooms, and in other appropriate circumstances in furtherance of the objectives of this chapter. [L 1987, c 366, §2; am L 2007, c 122, §18]



§612-51 - Grand jury counsel; appointment and removal.

PART II.  GRAND JURY COUNSEL AND PROCEEDINGS

Revision Note

Part heading added by revisor.

§612-51  Grand jury counsel; appointment and removal.  The chief justice of the state supreme court shall appoint one or more grand jury counsel for the four judicial circuits of the State, without regard to chapters 76 and 89.  Right to removal shall rest with the chief justice. [L 1980, c 209, §2; am L 2002, c 148, §45]



§612-52 - Grand jury counsel; qualifications.

§612-52  Grand jury counsel; qualifications.  The grand jury counsel shall be licensed to practice law before the supreme court of the State, and shall not be a public employee. [L 1980, c 209, §3]



§612-53 - Grand jury counsel; length of term; extension of term; limitation on reappointment.

§612-53  Grand jury counsel; length of term; extension of term; limitation on reappointment.  (a)  Grand jury counsel shall serve for a term of one year following appointment.

(b)  The term of a grand jury counsel may be extended when the matters for which the counsel was called to service cannot be completed before the end of the counsel's term.  The extension shall be authorized by the chief justice where completion of such matters would be substantially extended or hindered by the assignment of another counsel.

(c)  In no case shall grand jury counsel be reappointed to serve consecutive terms.

(d)  The term of the grand jury counsel whenever practicable shall be such that it will not be coterminous with the term of the grand jury. [L 1980, c 209, §4]



§612-54 - Grand jury counsel; call to duty.

§612-54  Grand jury counsel; call to duty.  Grand jury counsel shall be subject to call by the appointing authority during the counsel's term of office.  Such a call for service shall include an estimate of the number of hours or days,  or other reasonable approximation of the time that the grand jury shall desire counsel's services.  No later than twenty-four hours after a call to service, the grand jury counsel shall notify the appointing authority whether or not the call for service is accepted. [L 1980, c 209, §5]



§612-55 - Grand jury counsel; compensation.

§612-55  Grand jury counsel; compensation.  The grand jury counsel shall be compensated on a daily basis at the same rate as per diem judges of the district court. [L 1980, c 209, §6]

Cross References

Per diem district court judges, see §604-2.



§612-56 - Grand jury counsel; disqualification.

§612-56  Grand jury counsel; disqualification.  (a)  Grand jury counsel shall disqualify oneself in any matter in which circumstances render substantial question upon the counsel's impartiality or which would jeopardize public confidence in the grand jury.

(b)  The prosecutor may petition the court for disqualification of the grand jury counsel for cause.  Upon a hearing, the court shall issue an appropriate order permitting or denying such petition. [L 1980, c 209, §7; gen ch 1985]



§612-57 - Grand jury counsel; duties.

§612-57  Grand jury counsel; duties.  The grand jury counsel shall serve, upon request of the grand jury, as independent legal counsel to the grand jury, to be at the call of the grand jury during its proceedings in obtaining appropriate advice on matters of law after the grand jury has been sworn and charged by the court under section 612-16(d) and during the court's absence.  The grand jury counsel may be present during grand jury proceedings, and if not present in the building shall be in the immediate vicinity to the building in which the grand jury meets, so that counsel will be readily available to the grand jury, but shall not participate in the questioning of the witnesses or the prosecution.  The grand jury counsel's function shall be only to receive inquiries on matters of law sought by the grand jury, conduct legal research, and provide appropriate answers of law. [L 1980, c 209, §8; am L 1982, c 101, §2]



§612-58 - Grand jury proceedings.

§612-58  Grand jury proceedings.  (a)  Each grand jury proceeding conducted under the authority of the State shall be provided with access to grand jury counsel.

(b)  The deliberation and the voting of the grand jury shall be private; provided that the grand jury may interrupt its deliberation or voting in order to call in the grand jury counsel for the purpose of making specific inquiries of counsel or may transmit written inquiries to counsel from the privacy of its deliberation or voting, but all such inquiries shall be restricted to matters of law.

(c)  All inquiries made by the grand jury of the grand jury counsel and all exchanges between them shall be recorded verbatim and made part of the record of the grand jury proceedings. [L 1980, c 209, §9; am L 1982, c 101, §3]

Case Notes

At outset of each session, grand jury counsel must note presence on record and give instructions on procedures to summon for consultation; grand jury counsel need not be physically present throughout proceeding.  64 H. 197, 638 P.2d 309.

Given that appellant was indicted prior to enactment of this part, indictment was not defective for absence of grand jury counsel.  64 H. 363, 641 P.2d 320.



§612-59 - Dismissal of indictment.

§612-59  Dismissal of indictment.  Any indictment which is based upon a grand jury proceeding in which a violation of section 612-56, 612-57, or 612-58 has occurred may be subject to dismissal without prejudice by an appropriate state court in the exercise of its discretion.  Motion for such dismissal may be made by either party or the court. [L 1980, c 209, §10]



§612-60 - Grand jury counsel; court review.

§612-60  Grand jury counsel; court review.  If the court finds that the grand jury counsel has provided the grand jury erroneous counsel or has acted improperly, the court may require that the grand jury be given the corrected advice or shall be advised as to improper action, and shall then continue the case. [L 1982, c 101, §4]






CHAPTER 613 - CENTER FOR ALTERNATIVE DISPUTE RESOLUTION

§613-1 - Definitions.

[§613-1]  Definitions.  As used in this chapter, unless the context otherwise requires:

"Alternative dispute resolution" or "ADR" means methods, procedures, or techniques that are used to resolve differences voluntarily and that do not require a traditional and formal adjudicatory trial or contested hearing.  These methods include, but are not limited to, mediation, contractual arbitration, fact- finding, consensus-building, and neutral-expert evaluation.

"Board" means the board of advisors of the center for alternative dispute resolution.

"Center" means the center for alternative dispute resolution.

"Government agencies" means the offices, departments, branches, and other subdivisions of state and county governments. [L 1989, c 346, pt of §2; am L 1991, c 131, §1]



§613-2 - Establishment of the center for alternative dispute resolution.

[§613-2]  Establishment of the center for alternative dispute resolution.  (a)  There is established within the judiciary the center for alternative dispute resolution.  The center shall facilitate the effective, timely, and voluntary resolution of disputes.  Through these resolutions, it shall help reduce public and private costs of litigation and increase satisfaction with the justice system.  The center shall accomplish its purposes by:

(1)  Providing, where feasible and agreed to by the parties, the consultative resources and technical assistance needed to achieve voluntary resolutions for cases that affect the public interest or the work of state and county agencies.  These cases shall include but not be limited to:

(A)  Public disputes involving actual or threatened court actions over the allocation or management of public resources or the siting of public facilities;

(B)  Complex litigation cases in which a court or a regulatory or administrative agency has determined that the dispute involves multiple parties or formidable technical, procedural, or factual issues, or both;

(C)  Policy roundtables in which the center, at the request of an executive, legislative, or judicial decisionmaker, convenes and chairs advisory discussions on matters pertaining to standards or rules; and

(D)  Other cases directly referred by judges, legislators, agency heads, or appointed government officials;

(2)  Promoting in a systematic manner the appropriate use of alternative dispute resolution; and

(3)  Disseminating to government agencies and to the community at large up-to-date information on the methods and applications of alternative dispute resolution.

(b)  The center shall be organized, guided, and administratively maintained by the chief justice or the chief justice's designee.  The chief justice shall appoint a director of the center.  The director may hire staff necessary to accomplish the purposes of this chapter, including but not limited to an assistant director and a program specialist.  The director, assistant director, and program specialist shall have substantial experience, training, and education in the methodologies of alternative dispute resolution.  Employees of the center shall be exempt from chapter 76, shall not be considered civil service employees, but shall be entitled to any employee benefit plan normally inuring to civil service employees. [L 1989, c 346, pt of §2; am L 1991, c 131, §1; L 2000, c 253, §150]



§613-3 - Board of advisors.

[§613-3]  Board of advisors.  (a)  A board of advisors of the center for alternative dispute resolution, consisting of nine members, shall be appointed by the chief justice.  The board shall:

(1)  Foster greater understanding of the center and its purpose by government agencies and by the general public;

(2)  Assist the center in disseminating information about the uses, applications, and advantages of alternative dispute resolution; and

(3)  Strengthen the acceptance and utilization of alternative dispute resolution by government agencies and the public.

(b)  The board of advisors shall include two representatives from the executive branch, two from the legal community, two from the Hawaii state association of counties, and three from the public at large.  The board shall meet from time to time to review the center's work and to advise the chief justice and staff of the center regarding the use of alternative dispute resolution methods for matters involving or affecting government agencies and the general public.  The board of advisors may add ex officio members as they deem beneficial or desirable to help achieve the center's purposes.  All members of the board shall serve without pay. [L 1989, c 346, pt of §2; am L 1991, c 131, §1]



§613-4 - Annual report.

[§613-4]  Annual report.  The center shall submit a report on its activities to the legislature at least twenty days prior to the convening of each regular legislative session. [L 1989, c 346, pt of §2; am L 1991, c 131, §1]









TITLE 33 - EVIDENCE

CHAPTER 621 - EVIDENCE AND WITNESSES, GENERALLY

§621-1 - Subpoena, issue of.

§621-1  Subpoena, issue of.  The clerks of the several courts shall issue writs of subpoena as provided by the rules of court or by statute.  Except as otherwise provided, the clerks shall issue to any prosecuting officer, and to any party plaintiff or defendant, in any cause, civil or criminal, pending before such courts, or to the counsel of the party, writs of subpoena for witnesses, in blank, so that the names of the witnesses to be summoned may be inserted after the issuing of the writs. [L 1876, c 32, §1; am imp L 1905, c 39, §95; am imp L 1907, c 118, §116; RL 1925, §2556; am imp L 1932 1st, cc 1, 13, §1; RL 1935, §3810; RL 1945, §9821; RL 1955, §222-1; am L 1957, c 124, §1; am L 1963, c 85, §3; HRS §621-1; am L 1972, c 104, §1(a)]

Cross References

Fees for issuing and serving subpoena, see §§607-4, 5, 6, 8.

Rules of Court

See HRCP rule 45; HRPP rule 17; DCRCP rule 45.



§621-2 , 3 - REPEALED.

§§621-2, 3  REPEALED.  L 1972, c 104, §1(t).



§621-4 - Compelling attendance.

§621-4  Compelling attendance.  Upon nonattendance of witnesses duly summoned, the service of the writ being proved, the court shall have summary power to cause their attendance and to punish them for contempt. [L 1876, c 32, §3; RL 1925, §2565; RL 1935, §3813; RL 1945, §9824; RL 1955, §222-4; HRS §621-4; am L 1972, c 104, §1(b)]

Rules of Court

See HRCP rule 45(f); DCRCP rule 45(f).

Case Notes

Compelling attendance by attachment.  10 H. 379, 383.

Where defendant acted diligently to procure material witnesses and they fail to appear, case should be continued.  56 H. 452, 540 P.2d 63.



§621-5 - Bystanders called without subpoena.

§621-5  Bystanders called without subpoena.  On the trial of any issue, matter or question, or on an inquiry arising in any action or proceeding in any court or before any person having authority to hear, receive, and examine evidence, any person who happens to be present, and who by virtue of this chapter is competent to give evidence may be called and required to give evidence and to produce any document.  If any such person when called and required as aforesaid, does not appear and give evidence and, if then able so to do, produce the document, the person shall be subject to the same proceedings and liabilities as if the person had been duly served with a writ of subpoena ad testificandum or duces tecum. [L 1876, c 32, §12; RL 1925, §2566; RL 1935, §3814; RL 1945, §9825; RL 1955, §222-5; HRS §621-5; am L 1972, c 104, §1(c), (d); gen ch 1985]

Case Notes

Power of court itself to call witness.  24 H. 689.



§621-6 - REPEALED.

§621-6  REPEALED.  L 1972, c 104, §1(t).



§621-7 - Fees; criminal cases.

§621-7  Fees; criminal cases.  (a)  Every witness legally required to attend a state court or grand jury in any criminal case, other than a public officer or employee, shall be entitled to $20 for each day's attendance and a reasonable mileage fee to be established pursuant to rules adopted by the judiciary for each mile actually and necessarily traveled on the ground each way, including travel to and from the nearest airport when required to travel from another island or from outside the State.  In addition to witness' fees, every witness, who attends a state court from outside the State shall be entitled to the actual round-trip cost of plane travel, plus $110 per twenty-four-hour day, or if from any island other than that on which the court holds session, shall be entitled to the actual round-trip cost of plane travel, plus $55 per twenty-four-hour day, which amounts shall cover all personal expenses, such as board and lodging.  These per diem payments shall be computed on the basis of quarter day periods of time.

(b)  Any police officer or other public officer or employee (except the county attorney, prosecuting attorney, or deputy county attorney or deputy prosecuting attorney), who attends a state court as a witness from a district other than that in which the court is holding session, shall be allowed the police officer's, public officer's, or employee's travel cost and mileage fees as provided in this section.  A public officer or employee, if not salaried, shall receive witness fees. [L 1907, c 53, §1; am L 1909, c 145, §1; RL 1925, §2560; am L 1925, c 23, §1; am L 1932 1st, c 13, §1; RL 1935, §3816; RL 1945, §9827; am L 1945, c 38, §1; RL 1955, §222-7; am L 1963, c 57, §1; HRS §621-7; am L 1972, c 104, §1(e); am L 1980, c 305, §1; gen ch 1985; am L 1989, c 176, §1]

Cross References

Allowance of regular pay to government employees, see §79-14.

Attorney General Opinions

"District" means one of the districts listed in §4-1.  Att. Gen. Op. 73-1.



§621-8 - Attendance roll; parking violations exemption.

§621-8  Attendance roll; parking violations exemption.  (a)  The clerk of each circuit court shall keep an attendance roll, in which shall be entered the name of each witness subpoenaed for the prosecution in criminal cases in the circuit, the name of each witness subpoenaed for the defendant at the expense of the State under order of the court, where each witness was subpoenaed or summoned, the date of appearance, the date of discharge, the number of days' attendance with the dates thereof, the place of residence of the witness and the number of miles necessarily traveled by the witness to the place of holding court.  For all other witnesses in civil and criminal cases, including cases in family court, the clerk of each court shall keep an attendance roll in which shall be entered the name of each witness subpoenaed or summoned, each date the witness appeared, and the date of discharge.

(b)  All witnesses summoned or subpoenaed to appear in any circuit court, family court, or district court case shall be exempt from any prosecution, penalty, or fine as a result of a parking violation for an expired meter committed in connection with the witness appearing in court; provided that the witness shall present any parking citation received during this time to the clerk of the court and the clerk shall verify that the witness was present at the time the citation was received.  The supreme court shall adopt rules necessary to effect this section.  [L 1907, c 53, §2; RL 1925, §2561; RL 1935, §3817; RL 1945, §9828; am imp L 1945, c 35, §1; RL 1955, §222-8; HRS §621-8; am L 1972, c 104, §1(f); am L 1988, c 281, §2; am L 1993, c 114, §1]



§621-9 - Witness and defendant expenses; budgetary procedure.

§621-9  Witness and defendant expenses; budgetary procedure.  (a)  Except as provided for in section 802-7, whenever a witness subpoenaed on behalf of the State in a criminal case or on behalf of a defendant at the expense of the State in a criminal case is discharged, the clerk of the court shall issue to him under seal of the court, a numbered certificate from a book having a stub with like designations, stating the name of the witness, when and where he was summoned or subpoenaed, the date of his discharge, the number of miles necessarily traveled from his place of residence to the place of holding court, the number of days' service, and the amount due for transportation and for service.  The certificate, when correct, must be so certified by the public prosecutor or county attorney for witnesses subpoenaed on behalf of the State, and by the public defender for witnesses subpoenaed on behalf of a defendant, but no certificate shall be so certified unless presented to him within twelve months after the date of issue.  Duly certified witness certificates shall be paid upon vouchers approved by the state director of finance and warrants drawn by the state comptroller.

(b)  Whenever the presence of a defendant in a criminal case or in a proceeding under chapter 704 or a petitioner in a post conviction proceeding who is outside the judicial circuit is mandated by court order or bench warrant to appear, the cost of airfare, ground transportation, any per diem for both the defendant or petitioner and sufficient law enforcement officers to effect the defendant's or petitioner's return, shall be borne by the State.  All such expenses shall be certified by the court or public prosecutor or the attorney general.  Duly certified claims for payment shall be paid upon vouchers approved by the state director of finance and warrants drawn by the state comptroller.  The court may order the nonindigent defendant or petitioner who was returned to the State of Hawaii to reimburse the State for the costs of such extradition or return as specifically described above.

(c)  Each public prosecutor or county attorney and the public defender shall submit to the state department of budget and finance for inclusion in the department's budget request for each fiscal biennium the amount required for each fiscal year for expenses for witnesses subpoenaed by him and for defendants and postconviction petitioners summoned on his behalf or required by him. [L 1907, c 53, §3; RL 1925, §2562; am L 1932 1st, c 13, §1; RL 1935, §3818; RL 1945, §9829; am imp L 1945, c 35, §1; RL 1955, §222-9; am L 1957, c 152, §1; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §621-9; am L 1976, c 131, §4; am L Sp 1977 1st, c 7, §2; am L 1980, c 306, §1; am L 1987, c 85, §1; am L 1988, c 280, §1]

Cross References

Witness security, see §28-101.



§621-10 - Reporting daily.

§621-10  Reporting daily.  Every witness in a criminal case subpoenaed for the State or for a defendant by order of the court at the expense of the State shall, unless temporarily excused, report in person daily to the clerk of the circuit court from the time of the witness' appearance to the date of the witness' discharge and no per diem shall be allowed for any pay upon which attendance is not reported. [L 1907, c 53, §4; RL 1925, §2563; RL 1935, §3819; RL 1945, §9830; am imp L 1945, c 35, §1; RL 1955, §222-10; HRS §621-10; gen ch 1985]



§621-10.5 - Unlawful suspension or discharge from employment; penalty; right of action.

[§621-10.5]  Unlawful suspension or discharge from employment; penalty; right of action.  (a)  An employer shall not deprive an employee of the employee's employment, or threaten or otherwise coerce the employee with respect thereto, because the employee receives a summons, responds thereto, serves as a witness or attends court as a prospective witness.

(b)  Any employer who violates subsection (a) is guilty of a petty misdemeanor.

(c)  If an employer discharges or suspends an employee in violation of subsection (a) the employee within ninety days from the date of discharge or suspension may bring a civil action for recovery of wages lost as a result of the violation and for an order requiring the reinstatement of the employee.  Damages recoverable shall not exceed lost wages for six weeks.  If the employee prevails, the employee shall be allowed a reasonable attorney's fee fixed by the court. [L 1978, c 13, §1; gen ch 1985]



§621-11 - REPEALED.

§621-11  REPEALED.  L 1976, c 131, §1.



§621-12 - Oath; affirmation.

§621-12  Oath; affirmation.  Every court and person having authority to hear, receive, and examine evidence may administer the following oath-affirmation to all witnesses legally called before them: Do you solemnly swear or affirm that the testimony you are about to give will be the truth, the whole truth and nothing but the truth? [L 1876, c 32, §48; RL 1925, §2614; RL 1935, §3821; RL 1945, §9832; RL 1955, §222-12; HRS §621-12; am L 1972, c 104, §1(g); am L 1973, c 155, §1]

Cross References

Oaths, generally, see §1-21.

Rules of Court

As to acceptance of affirmation in lieu of oath, see HRCP rule 43(d); DCRCP rule 43(d).

Case Notes

The judicial oath in common use is a legal oath.  8 H. 259.



§621-13 - Oaths, validity of.

§621-13  Oaths, validity of.  If an oath has been administered by a judge of a court of record, or by a clerk, notary public, or other person having authority to administer oaths by the law of the place where the oath was administered, it shall not be an objection to the validity of the oath that the judge or other person has not jurisdiction or cognizance of the matter or thing concerning which the oath was administered. [L 1876, c 32, §65; RL 1925, §2631; RL 1935, §3822; RL 1945, §9833; RL 1955, §222-13; HRS §621-13; am L 1972, c 104, §1(h)]



§621-14 to 25 - REPEALED.

§§621-14 to 25  REPEALED.  L 1980, c 164, §§2 to 4.



§621-26 - Confessions when admissible.

§621-26  Confessions when admissible.  No confession shall be received in evidence unless it is first made to appear to the judge before whom the case is being tried that the confession was in fact voluntarily made. [L 1876, c 32, §64; RL 1925, §2630; am L 1927, c 204, §1; am L 1929, c 62, §1; RL 1935, §3834; RL 1945, §9846; RL 1955, §222-26; HRS §621-26; am L 1972, c 104, §1(s)]

Case Notes

Voluntary confession, made without inducement of fear or hope, is entitled to much weight.  1 H. 81.

Error to reject evidence of inducement by person whom accused might regard as having authority.  3 H. 313.

Previous statement in writing, admissibility.  3 H. 166, questioned on other grounds.  9 H. 548, 549.

Admission induced by promise of being "clear" held admissible.  10 H. 94.

See 3 H. 30; 3 H. 237; 16 H. 267; 21 H. 214; 38 H. 609.

Cross-examination.  29 H. 441; 34 F.2d 86.  Intoxication.  32 H. 528.  By silence.  34 H. 167.  Written.  36 H. 1; 36 H. 231; 37 H. 189; 38 H. 245; 39 H. 221; 188 F.2d 54.

Comment by court on voluntary nature of admission.  30 H. 697; 42 H. 367.

Detention, violation of "48-hour" law, failure to take promptly before magistrate.  43 H. 347; 45 H. 622, 372 P.2d 365; 48 H. 204, 397 P.2d 558.

Court's ruling on admissibility was not in error.  44 H. 71, 351 P.2d 1097.  Ruling conclusive if supported by more than a mere scintilla of evidence.  44 H. 352, 354 P.2d 986; 44 H. 403, 354 P.2d 960; 47 H. 158, 385 P.2d 830.  Finding of admissibility not disturbed without showing of clear abuse of discretion.  51 H. 260, 457 P.2d 505.

Voluntary confession is admissible when confession and independent evidence together establish corpus delicti.  44 H. 352, 354 P.2d 986; 45 H. 269, 367 P.2d 81.

Effect of unlawful search and seizure on confession.  45 H. 622, 372 P.2d 365; 48 H. 204, 397 P.2d 558.

Effect of voluntariness: Mental instability, amnesia.  44 H. 403, 354 P.2d 960.

Scope of preliminary examination on voluntariness where there are several co-defendants.  46 H. 183, 377 P.2d 728.

Statute applies only to confession of defendant on trial, not to confession of co-defendant.  53 H. 574, 499 P.2d 678.

No error in admitting statement where there is more than a scintilla of evidence supporting trial court's ruling that statement was voluntarily made.  58 H. 323, 568 P.2d 1200.

Effect on voluntariness:  use of drugs.  59 H. 565, 583 P.2d 347.

Medical testimony on the effects of LSD was relevant to the issue of voluntariness of confession.  59 H. 565, 583 P.2d 347.

Voluntariness hearing is also a constitutional right.  61 H. 198, 600 P.2d 1142.

Where in granting defendant's motion to suppress evidence, circuit court concluded that coercive conduct of a private person, i.e., a coach, was sufficient to render defendant's confession inadmissible under this section, supreme court affirmed addressing constitutional issues.  77 H. 51, 881 P.2d 538.

The language of §641-13(7), which allows the prosecution to appeal from "a pretrial order granting a motion for the suppression of evidence," includes within its scope the right to appeal from a trial court's voluntariness determination mandated by this section.  104 H. 224, 87 P.3d 893.

Trial judge has duty to determine admissibility of inculpatory statement prior to jury's exposure to such evidence.  1 H. App. 221, 617 P.2d 98.

Cited:  39 H. 141, 145.



§621-27 - REPEALED.

§621-27  REPEALED.  L 1972, c 104, §1(t).



§621-28 - Accompaniment of children at judicial proceedings.

[§621-28]  Accompaniment of children at judicial proceedings.  A child less than fourteen years of age, involved in a judicial proceeding, including a grand jury proceeding, shall have the right to be accompanied by a parent, a victim- witness counselor, or other adult designated by the court.  The accompanying person may be placed side by side with the child at the discretion of the presiding judge or court officer; provided that this position does not interfere with the proceedings of the court.  The accompanying person shall not communicate in any manner with the child unless directed by the presiding judge or court officer. [L 1985, c 185, §1]

Law Journals and Reviews

Rape and Child Sexual Assault:  Women's Perspectives Required to Dispel the Myths.  14 UH L. Rev. 157.

Case Notes

Court abused its discretion by allowing child witness to sit on lap of victim-witness counselor where witness did not show a need.  71 H. 127, 785 P.2d 615.






CHAPTER 621C - [NEW] WITNESS IMMUNITY

§621C-1 - Self-incrimination claim precluded.

§621C-1  Self-incrimination claim precluded.  If a person refuses, on the basis of the person's privilege against self- incrimination, to testify or produce a record, document, or other object in an official proceeding conducted under the authority of:

(1)  A court or grand jury;

(2)  An agency of the State; or

(3)  Either house of the legislature, a joint committee of the two houses, or a committee or a subcommittee of either house;

and the presiding officer informs the person of an order issued under this chapter, the person may not refuse to comply with the order on the basis of the person's privilege against self- incrimination. [L 1978, c 212, pt of §2; gen ch 1985]

Cross References

Antitrust proceedings, see §§480-23 to 23.4.

Refusal to testify, obstruction of justice, see §710-1072.5.



§621C-2 - Procedures.

§621C-2  Procedures.  If a person has been or may be subpoenaed to testify or to produce a record, document, or other object in an official proceeding as described in section 621C-1, a judge of a circuit court may, upon application by the attorney general or county prosecutor, issue an order requiring the person to testify or to produce a record, document, or other object, notwithstanding the person's refusal to do so on the basis of the person's privilege against self-incrimination.  The order may be issued prior to the assertion of the privilege against self- incrimination but shall not be effective until the witness asserts the witness' privilege against self-incrimination and the presiding officer communicates the order to the witness.  The application and order shall specify whether the immunity granted under this chapter is use immunity as set forth in section 621C-3 or transactional immunity as set forth in section 621C-4. [L 1978, c 212, pt of §2; gen ch 1985]

Cross References

Antitrust proceedings, see §480-23.1.

Case Notes

Under prior law, order was properly granted where person was likely to assert privilege and person's testimony was necessary to the public interest.  62 H. 259, 614 P.2d 386.



§621C-3 - Use immunity.

§621C-3  Use immunity.  The testimony or production that is compelled under the order, and any information directly or indirectly derived from the testimony or production, may not be used against the person in any manner in a criminal case, except in a prosecution for perjury, for giving a false statement, or for an offense involving a failure to comply with the order; provided that such person may be prosecuted or punished for any crime so long as testimony or production that is compelled under the order, and any information directly or indirectly derived from such testimony or production, is not used against such person in such prosecution. [L 1978, c 212, pt of §2]

Cross References

Antitrust proceedings, see §480-23.2.

Case Notes

Use immunity granted by section is inadequate to supplant the privilege against self-incrimination conferred by Art. I, section 10 of the state constitution.  62 H. 269, 614 P.2d 915.



§621C-4 - Transactional immunity.

§621C-4  Transactional immunity.  If a person is ordered to testify or produce a record, document, or other object under this chapter and the order specifies that the person is granted transactional immunity pursuant to this section, such person shall not be prosecuted or punished in any criminal action or proceeding for or on account of any act, transaction, matter, or thing concerning which the person is so ordered to testify or produce a record, document, or other object, except that the person may be prosecuted for perjury, for giving a false statement, or for an offense involving a failure to comply with the order. [L 1978, c 212, pt of §2; gen ch 1985]

Cross References

Antitrust proceedings, see §480-23.3.

Case Notes

Statute does not grant authority to courts to grant immunity from prosecution for perjury.  9 H. App. 628, 859 P.2d 925.



§621C-5 - Penalty.

§621C-5  Penalty.  Any witness granted immunity hereunder who fails or refuses to testify or produce other information may be punished by the court for contempt, provided that the witness may be charged with and convicted of the other offense notwithstanding the fact that the witness has been punished by the court for contempt. [L 1978, c 212, pt of §2; gen ch 1985]

Cross References

Antitrust proceedings, see §480-23.4.

Refusal to testify, obstruction of justice, see §710-1072.5.






CHAPTER 622 - DOCUMENTARY EVIDENCE

§622-1 to 5 - REPEALED.

PART I.  GENERAL PROVISIONS

§§622-1 to 5  REPEALED.  L 1980, c 164, §5.



§622-11 to 23 - REPEALED.

PART II.  DOCUMENTARY EVIDENCE OF A PUBLIC NATURE;

CORPORATE RECORDS

§§622-11 to 23  REPEALED.  L 1980, c 164, §6.



§622-31 to 33 - REPEALED.

PART III.  FEDERAL STATUTES CONCERNING

MISSING PERSONS; EFFECT OF

§§622-31 to 33  REPEALED.  L 1980, c 164, §7.



§622-41 , 42 - REPEALED.

PART IV.  PROBATE, PEDIGREE, TITLE

§§622-41, 42  REPEALED.  L 1980, c 164, §8.



§622-43 - Decree of distribution, prima facie evidence of what.

§622-43  Decree of distribution, prima facie evidence of what.  When upon the trial of any cause in any court of the State it becomes necessary to show the devolution of the title to land any former owner of which died intestate, a decree or order of distribution duly entered by a court having jurisdiction in probate of the estate of any such deceased owner may be received in evidence, and, when so received, shall constitute prima facie proof of the descent of the title to the person or persons named as distributee or distributees in the order or decree, provided that the order or decree was so entered not less than ten years prior to the date upon which the cause was commenced. [L 1923, c 169, §1; RL 1925, §2609; RL 1935, §3849; RL 1945, §9900; RL 1955, §224-24; HRS §622-43]

Case Notes

Cited:  49 H. 273, 295, 296, 414 P.2d 925; 45 H. 521, 536, 371 P.2d 379.



§622-44 , 45 - REPEALED.

§§622-44, 45  REPEALED.  L 1972, c 104, §2(r).



§622-51 - Definitions.

PART V.  MEDICAL RECORDS

§622-51  Definitions.  As used in this part:

"Health care data" means information submitted for outcomes, trends, or cost analysis, and research or informed policy and decision making relating to health care costs, mortality, morbidity, and treatment outcomes including but not limited to the:

(1)  Date of admission and date of discharge;

(2)  Patient discharge status;

(3)  Principal and secondary diagnoses;

(4)  Principal and secondary procedures;

(5)  Total charge segregated by service, procedures, facility, drugs, and medical supplies used; and

(6)  Total payment reimbursed to the health care professional or provider.

"Medical facility" means a hospital operated by a public entity, a hospital licensed under chapter 321, the office of a medical group practice, a licensed physician's office, or any other type of facility where medical records relating to the care or treatment of a patient are kept.

"Medical records" mean records of patients kept by a medical facility.

"Officer" means a public officer, but does not include a person before whom a deposition is being taken. [L 1971, c 139, pt of §1; am L 1972, c 104, §2(s); am L 1995, c 190, §3]



§622-52 - Subpoena duces tecum for medical records, compliance.

§622-52 Subpoena duces tecum for medical records, compliance.  (a)  Whenever a subpoena duces tecum is served upon the custodian of medical records or other qualified witness from a medical facility, in an action or other proceeding on a claim for personal injuries in which the custodian or the custodian's employer is neither a party to the action or proceeding nor is it alleged that the claim arose at the medical facility, and such subpoena requires the production in court, or before an officer, board, commission, or tribunal, of all or any part of the medical records of a patient who is or has been cared for or treated at the medical facility, it shall be sufficient compliance therewith if the custodian or other qualified witness within five days after receipt of such subpoena, delivers by registered or certified mail or by messenger a true and correct copy (which may be by any method described in rule 1001(4), Hawaii rules of evidence) of all the medical records described in such subpoena to the clerk of the court or the clerk's deputy authorized to issue it, together with the affidavit described in section 622-53.

(b)  The copy of the medical records shall be separately enclosed in an inner envelope or wrapper, sealed, with the title and number of the action, name of the custodian or other qualified witness, and date of the subpoena clearly inscribed thereon; the sealed envelope or wrapper shall then be enclosed in an outer envelope or wrapper, sealed, and directed as follows:

(1)  If the subpoena directs attendance in court, to the clerk of such court or the clerk's deputy authorized to issue it, at the courthouse.

(2)  In other cases, to the officer, board, commission, or tribunal conducting the hearing, at the place designated in the subpoena.

(c)  The copy of the medical records shall remain sealed and shall be opened only at the time of trial, or other hearing, upon the direction of the judge, officer, board, commission, or tribunal conducting the proceeding, in the presence of all parties who have appeared in person or by counsel at such trial, or hearing, unless the parties or counsel in the proceeding otherwise agree, or unless the sealed envelope or wrapper is returned to the custodian or other qualified witness who is to appear personally.  Copies of medical records which are not introduced in evidence or required as part of the record shall be returned by registered or certified mail or by messenger to the person or entity from whom received.  If the copies of the medical records are introduced in evidence or are required as part of the record, they shall be returned by registered or certified mail or messenger to the person or entity from whom received as soon as their use is no longer needed, after the trial, or other hearing. [L 1971, c 139, pt of §1; am L 1972, c 104, §2(t), (u); gen ch 1985; am L 1987, c 283, §60; am L 1999, c 87, §4; am L 2000, c 91, §3]

Note

The amendments to this section by L 1999, c 87, §4 and L 2000, c 91, §3 effective July 1, 2001 by L Sp 2000 2d, c 1 were repealed by L 2001, c 244 on June 30, 2001.



§622-53 - Affidavit accompanying medical records.

§622-53  Affidavit accompanying medical records.  (a)  The medical records shall be accompanied by the affidavit of the custodian or other qualified witness, stating in substance each of the following:

(1)  That the affiant is the duly authorized custodian of the medical records and has authority to certify the medical records.

(2)  That the copy is a true copy of all the medical records described in the subpoena.

(3)  That the medical records were prepared by the personnel of the medical facility, staff physicians, or persons acting under the control of either, in the regular course of business at or near the time of the act, condition, or event.

(b)  The affidavit shall be notarized by a notary public, who may be the custodian of the medical records; except where the custodian or the custodian's employer is a party to the cause of action or the medical facility is the place where the cause of action is alleged to have arisen and for which the subpoena duces tecum is being served.

(c)  If none of the medical records described in the subpoena, or only a part thereof, are available, the custodian shall so state in the affidavit, and deliver the affidavit and such medical records as are available in the manner provided in section 622-52. [L 1971, c 139, pt of §1; am L 1972, c 104, §2(v); gen ch 1985]



§622-54 , 55 - REPEALED.

§§622-54, 55  REPEALED.  L 1980, c 164, §9.



§622-56 - Fees; service of more than one subpoena.

§622-56  Fees; service of more than one subpoena.  (a)  All copies of medical records requested under this part shall be paid for by the person, board, commission, or tribunal requesting such records.  The cost shall be based on the actual cost of preparation.

(b)  This part shall not be deemed to require the tender of more than one witness or mileage fee required, unless there is an agreement to the contrary.

(c)  If more than one subpoena duces tecum is served upon the custodian or other qualified witness from a medical facility and the personal attendance of that person is required, the witness shall be deemed to be the witness of the party serving the first subpoena. [L 1971, c 139, pt of §1; am L 1972, c 104, §2(w); am L 1987, c 283, §61]



§622-57 - Availability of medical records.

§622-57  Availability of medical records.  (a)  If a patient of a health care provider as defined in section 671‑1, requests copies of the patient's medical records, the copies shall be made available to the patient unless, in the opinion of the health care provider, it would be detrimental to the health of the patient to obtain the records.  If the health care provider is of the opinion that release of the records to the patient would be detrimental to the health of the patient, the health care provider shall advise the patient that copies of the records will be made available to the patient's attorney upon presentation of a proper authorization signed by the patient.

(b)  If an attorney for a patient asks a health care provider for copies of the patient's medical records and presents a proper authorization from the patient for the release of the information, complete and accurate copies of the records shall be given to the attorney within a reasonable time not to exceed ten working days.

(c)  In the case of a deceased person, a personal representative of the deceased person's estate may obtain copies of or may authorize the health care provider to release copies of the deceased person's medical records upon presentation of proper documentation showing the personal representative's authority.

If no personal representative has been appointed, the deceased person's next of kin in order of superseding priority, without court order, may obtain copies of or may authorize the health care provider to release copies of the deceased person's medical records, except as otherwise provided in this subsection and subsections (d) and (e).  A deceased person's next of kin possesses superseding priority when all kin ranked higher in the order listed in the definition of "deceased person's next of kin" are deceased or incapacitated.  When there are multiple persons at the same level of superseding priority, all such persons shall be entitled to request and obtain the records.  The person claiming to be next of kin of a deceased person and requesting the deceased person's medical records shall submit to the medical provider from whom the records are requested, an affidavit attesting to status as next of kin with superseding priority.  The medical provider may rely upon the affidavit, and in so doing, shall be immune to any claims relating to release of the medical records.

(d)  Notwithstanding applicable state confidentiality laws governing the following types of specially protected health information, a health care provider may honor, in whole or in part, a request by the deceased person's next of kin for release of medical records if the medical records of the deceased person contain references pertaining to any of the following types of specially protected health information:

(1)  HIV infection, AIDS, or AIDS-related complex;

(2)  Diagnosis or treatment of a mental illness; or

(3)  Participation in a substance abuse treatment program.

(e)  A health care provider shall refuse a request by the deceased person's next of kin for release of medical records if the deceased person had previously indicated to the medical provider in writing that the person did not wish to have medical records released to next of kin.

(f)  Notwithstanding subsections (c) through (e), any medical records of a deceased person may be produced pursuant to a court order specifically compelling release.

(g)  Reasonable costs incurred by a health care provider in making copies of medical records shall be borne by the requesting person.

(h)  For the purposes of this section:

"Deceased person's next of kin" means a person with the following relationship to the deceased person:

(1)  The spouse or reciprocal beneficiary;

(2)  An adult child;

(3)  Either parent;

(4)  An adult sibling;

(5)  A grandparent; and

(6)  A guardian at the time of death.

"Personal representative" shall have the meaning provided in section 560:1-201. [L 1976, c 219, §15; am L 1984, c 150, §1; am L 2004, c 192, §1]



§622-58 - Retention of medical records.

§622-58  Retention of medical records.  (a)  Medical records may be computerized or minified by the use of microfilm or any other similar photographic process; provided that the method used creates an unalterable record.  The health care provider shall retain medical records in the original or reproduced form for a minimum of seven years after the last data entry except in the case of minors whose records shall be retained during the period of minority plus seven years after the minor reaches the age of majority.

(b)  Records exempt from the retention requirement are:  public health mass screening records; pupils' health records and related school health room records; preschool screening program records; communicable disease reports; and mass testing epidemiological projects and studies records, including consents; topical fluoride application consents; psychological test booklets; laboratory copies of reports, pharmacy copies of prescriptions, patient medication profiles, hospital nutritionists' special diet orders, and similar records retained separately from the medical record but duplicated within it; public health nurses' case records that do not contain any physician's direct notations; social workers' case records; and diagnostic or evaluative studies for the department of education or other state agencies.

(c)  X-ray films, electro-encephalogram tracings, and similar imaging records shall be retained for at least seven years, after which they may be presented to the patient or destroyed; provided that interpretations or separate reports of x-ray films, electro-encephalogram tracings, and similar imaging records shall be subject to subsection (e).

(d)  Medical records may be destroyed after the seven-year retention period or after minification, in a manner that will preserve the confidentiality of the information in the record; provided that the health care provider retains basic information from each record destroyed.  Basic information from the records of a physician or surgeon shall include the patient's name and birthdate, a list of dated diagnoses and intrusive treatments, and a record of all drugs prescribed or given.  Basic information from the records of a health care facility, as defined in section 323D-2, shall include the patient's name and birthdate, dates of admission and discharge, names of attending physicians, final diagnosis, major procedures performed, operative reports, pathology reports, and discharge summaries.

(e)  The health care provider, or the health care provider's successor, shall be liable for the preservation of basic information from the medical record for twenty-five years after the last entry, except in the case of minors, whose records shall be retained during the period of minority plus twenty-five years after the minor reaches the age of majority.  If the health care provider is succeeded by another entity, the burden of compliance with this section shall rest with the successor.  Before a provider ceases operations, the provider shall make immediate arrangements, subject to the approval of the department of health, for the retention and preservation of the medical records in keeping with the intent of this section.

(f)  For the purposes of this section, the term "health care provider" means as defined in section 671-1. [L 1984, c 150, §2; am L 1986, c 176, §1; am L 1988, c 80, §1]



§622-59 - Health care data discovery.

[§622-59]  Health care data discovery.  Where health care data submitted to either a public or private organization for the purpose of aggregate treatment outcomes, trends, or cost analysis, or public reporting, that identifies or reasonably could be used to identify specific physicians, health care professionals, or individual patients, that portion of the data shall not be subject to discovery or admission into evidence in any civil or administrative proceeding involving the organization.  Information, documents, or records made in the regular course of business by a hospital or other provider of health care are not to be construed as immune from discovery or use in any civil or administrative proceeding merely because they were presented to an organization for aggregate analysis. [L 1995, c 190, §2]






CHAPTER 623 - UNIFORM JUDICIAL NOTICE OF FOREIGN LAWS

CHAPTER 623

UNIFORM JUDICIAL NOTICE OF FOREIGN LAWS

REPEALED.  L 1980, c 164, §10.



CHAPTER 624 - DEPOSITIONS AND DISCOVERY

§624-1 , 2, 11 - to 19 REPEALED.

§§624-1, 2, 11 to 19  REPEALED.  L 1972, c 143, §1(j).



§624-21 to 23 - REPEALED.

PART I.  GENERAL PROVISIONS

Note

Part heading amended by L 1972, c 143, §1(l).

§§624-21 to 23  REPEALED.  L 1972, c 143, §1(j).



§624-24 - Arbitrators, etc.

§624-24  Arbitrators, etc.  An arbitrator or other person, other than a court, having authority to hear, receive and examine evidence, may order that the deposition of a witness be taken within the State, or by leave of a circuit court outside the State, for use as evidence in a pending civil matter, when the circumstances are such that it is probable that the witness will not be able to, or will not be compellable to, attend and give evidence before such person at the hearing.  Except as otherwise provided, the deposition shall be taken and may be used in the same manner as is provided by the rules of court relating to depositions in civil actions in circuit courts.

Nothing herein contained limits or affects any other power heretofore or hereafter conferred with respect to the taking of depositions. [L 1972, c 143, §1(a)]

Rules of Court

See Hawaii Arbitration Rules.



§624-24.5 - Compelling attendance of witness; commission for taking testimony.

§624-24.5  Compelling attendance of witness; commission for taking testimony.  (a)  When the taking of a deposition is authorized by statute or rule of court, the attendance of the witness and the answering of questions may, except as otherwise provided, be compelled:

(1)  By any court when the action or proceeding is pending before it or the taking of the deposition has been ordered by it;

(2)  By the circuit court of the circuit in which the deposition is being taken, when the action or proceeding is pending before, or the taking of the deposition has been ordered by, another circuit court or an arbitrator or other person, other than a court;

(3)  By the district court of the circuit in which the deposition is being taken, when the action or proceeding is pending before, or the taking of the deposition has been ordered by, another district court.

(b)  When the taking of a deposition outside the State is authorized by statute or rule of court and the issuance of a commission or letters rogatory is appropriate, the same may be issued by any court before which the action or proceeding is pending, or which has ordered or given leave for the taking of the deposition. [L 1972, c 143, §1(b)]



§624-25 - Discovery.

§624-25  Discovery.  A civil action in the nature of a bill for discovery may be brought according to the usages and principles of courts of equity, unless the matter is governed by the rules of court. [L 1972, c 143, §1(c)]



§624-25.5 - Proceedings and records of peer review committees and quality assurance committees.

§624-25.5  Proceedings and records of peer review committees and quality assurance committees.  (a)  As used in this section:

"Case review forum" means any meeting convened by the administrative or professional staff of a licensed hospital or clinic for the presentation and critique of cases for educational purposes.

"Health care review organization" means any organization that gathers and reviews information relating to the procedures and outcomes of health care providers and the care and treatment of patients for the purposes of evaluating and improving quality and efficiency of health care.

"Licensed health maintenance organization" means a health maintenance organization licensed in Hawaii under chapter 432D.

"Peer review committee" means a committee created by a professional society, or by the medical, dental, optometric, or administrative staff of a licensed hospital, clinic, health maintenance organization, preferred provider organization, or preferred provider network, whose function is to maintain the professional standards of persons engaged in its profession, occupation, specialty, or practice established by the bylaws of the society, hospital, clinic, health maintenance organization, preferred provider organization, or preferred provider network of the persons engaged in its profession or occupation, or area of specialty practice, or in its hospital, clinic, health maintenance organization, preferred provider organization, or preferred provider network.

"Preferred provider organization" or "preferred provider network" means a partnership, association, corporation, or other entity that delivers or arranges for the delivery of health services, and that has entered into a written service arrangement or arrangements with health professionals, a majority of whom are licensed to practice medicine or osteopathy.

"Professional society" or "society" means any association or other organization of persons engaged in the same profession, occupation, or a specialty within a profession or occupation, a primary purpose of which is to maintain the professional standards of the persons engaged in its profession or occupation or specialty practice.

"Quality assurance committee" means an interdisciplinary committee established by the board of trustees or administrative staff of a licensed hospital, clinic, long-term care facility, skilled nursing facility, assisted living facility, home care agency, hospice, health maintenance organization, preferred provider organization, or preferred provider network providing medical, dental, or optometric care, whose function is to monitor and evaluate patient care, to identify, study, and correct deficiencies in the health care delivery system to reduce the risk of harm to patients and improve patient safety or otherwise improve the quality of care delivered to patients.

(b)  Neither the proceedings nor the records of peer review committees, quality assurance committees, or case review forums shall be subject to discovery.  For the purposes of this section, "records of quality assurance committees" are limited to recordings, transcripts, minutes, summaries, and reports of committee meetings and conclusions contained therein.  Information protected shall not include incident reports, occurrence reports, or similar reports that state facts concerning a specific situation, or records made in the regular course of business by a hospital or other provider of health care.  Original sources of information, documents, or records shall not be construed as being immune from discovery or use in any civil proceeding merely because they were presented to, or prepared at the direction of, the committees.  Except as hereinafter provided, no person in attendance at a meeting of a committee or case review forum shall be required to testify as to what transpired at the meeting.  The prohibition relating to discovery or testimony shall not apply to the statements made by any person in attendance at the meeting who is a party to an action or proceeding the subject matter of which was reviewed at the meeting, or to any person requesting hospital staff privileges, or in any action against an insurance carrier alleging bad faith by the carrier in refusing to accept a settlement offer within the policy limits.

(c)  Information and data relating to a medical error reporting system that is compiled and submitted by a medical provider to a health care review organization for the purpose of evaluating and improving the quality and efficiency of health care, when done through a peer review committee or hospital quality assurance committee, shall not be subject to discovery.

For purposes of this subsection, the information and data protected shall include proceedings and records of a peer review committee, hospital quality assurance committee, or health care review organization that include recordings, transcripts, minutes, and summaries of meetings, conversations, notes, materials, or reports created for, by, or at the direction of a peer review committee, quality assurance committee, or a health care review organization when related to a medical error reporting system.

Information and data protected from discovery shall not include incident reports, occurrence reports, statements, or similar reports that state facts concerning a specific situation and shall not include records made in the regular course of business by a hospital or other provider of health care, including patient medical records.  Original sources of information, documents, or records shall not be construed as being immune from discovery or use in any civil proceeding merely because they were reviewed or considered by a medical provider for submission to, or were in fact submitted to, a health care review organization.

(d)  The prohibitions contained in this section shall not apply to medical, dental, or optometric society committees that exceed ten per cent of the membership of the society, nor to any committee if any person serves upon the committee when the person's own conduct or practice is being reviewed.

(e)  The prohibitions contained in this section shall apply to investigations and discovery conducted by the Hawaii medical board, except as required by sections 92-17, 453-8.7, or 663-1.7(e). [L 1971, c 207, §1; ren L 1972, c 143, §1(d); am L 1973, c 169, §1; am L 1975, c 170, §1; am L 1982, c 227, §5; gen ch 1985; am L 1989, c 354, §5 and c 373, §1; am L 1997, c 279, §1; am L 2004, c 54, §2; am L 2005, c 115, §2; am L 2008, c 9, §3]

Revision Note

In subsection (d), reference to §663-1.7(e) substituted for 663-1.7(d).

Cross References

Health care peer review, see chapter 671D.



§624-26 - REPEALED.

PART II.  DEPOSITIONS FOR USE OUTSIDE THE STATE

Note

Part heading renumbered by L 1972, c 143, §1(m).

§624-26  REPEALED.  L 1972, c 143, §1(j).



§624-27 - Subpoena to witness.

§624-27  Subpoena to witness.  Where a commission to take testimony within the State has been issued from a court without the State, or where a notice has been given or any other proceeding has been taken for the purpose of taking testimony within the State, pursuant to the laws or practice of the state or jurisdiction wherein the deposition is to be used for purposes of discovery or as evidence, including the United States if it is a federal proceeding, the circuit court, in a proper case, on the presentation of a verified petition shall order the issuance of a subpoena to any witness, commanding the witness to appear before the commissioner, officer or person named or designated in the commission, notice or other paper, at a time and place specified in the subpoena, to testify in the same manner as is provided by the rules of court relating to depositions for use in [the] State.  If any witness fails to obey the subpoena, or refuses to testify, or to produce a book or paper pursuant to a subpoena or to subscribe the witness' deposition, the court issuing the subpoena, if it is determined that a contempt has been committed, may prescribe the punishment as in the case of a recalcitrant witness in a circuit court in the State, and may make such additional or other orders as would be proper if the deposition were for use in the State. [L 1951, c 199, §2; RL 1955, §223-21; HRS §624-27; am L 1972, c 143, §1(e); gen ch 1985]



§624-28 - Taking and return of deposition.

§624-28  Taking and return of deposition.  The officer, commissioner, or person before whom a witness appears, in a case specified in section 624-27, shall take down the witness' testimony, in writing, and shall annex thereto copies of all books and papers produced or such parts thereof as shall be required, and shall certify and transmit it in accordance with the laws and practice of the state or other jurisdiction from which the commission, notice, or other paper emanated. [L 1951, c 199, §3; RL 1955, §223-22; HRS §624-28; am L 1972, c 143, §1(f); gen ch 1985]



§624-31 to 34 - REPEALED.

§§624-31 to 34  REPEALED.  L 1972, c 143, §1(j).



§624-35 - Costs.

PART III.  COSTS

Note

Part heading added by L 1972, c 143, §1(n).

§624-35  Costs.  The costs of depositions may be taxed in the bill of costs as provided by section 607-9. [L 1876, c 32, §9; RL 1925, §2575; RL 1935, §3869; RL 1945, §9855; RL 1955, §223-5; HRS §624-35; am L 1972, c 143, §1(g)]

Case Notes

No abuse of discretion found in trial judge taxing cost against losing party.  9 H. 563.

Commissioner's fee is item of cost.  12 H. 83.

Attorney for losing party responsible for costs of commission.  19 H. 319.

Fees of foreign attorney taking deposition.  49 H. 311, 417 P.2d 636.

Costs recoverable where depositions necessarily obtained for use in the case.  5 H. App. 558, 705 P.2d 535.

Cited:  31 H. 242, 249.



§624-41 - Action for.

PART IV.  PERPETUATION OF TESTIMONY

Note

Part heading renumbered by L 1972, c 143, §1(o).

§624-41  Action for.  A person who, before action, is desirous of perpetuating his own testimony or the testimony of any other person, may proceed in accordance with the rules of court or may bring a civil action in the circuit court of any circuit in which it is fair and equitable to the parties that the matter be heard, setting forth (1) that the plaintiff expects to be a party to an action cognizable in a court of this State but is presently unable to bring it or cause it to be brought, (2) the subject matter of the expected action and his interest therein, (3) the facts which he desires to establish by the proposed testimony and his reasons for desiring to perpetuate it, (4) the names of the persons he expects will be adverse parties and their addresses, and (5) the names and addresses of the persons to be examined and the substance of the testimony which he expects to elicit from each; and praying for an order authorizing the plaintiff to take the depositions of the persons to be examined named in the action, for the purpose of perpetuating their testimony.

Personal service shall be made on the expected adverse parties as in other civil actions.  In case service cannot be made in the State service may be made as provided by sections 634-24 and 634-25, but if an action is brought under this section service shall not be made by publication. [L 1876, c 32, §27; RL 1925, §2590; RL 1935, §3884; RL 1945, §9870; RL 1955, §223-23; HRS §624-41; am L 1972, c 143, §1(h)]

Rules of Court

See HRCP rule 27.



§624-42 to 44 - REPEALED.

§§624-42 to 44  REPEALED.  L 1972, c 143, §1(j).



§624-45 - Costs.

§624-45  Costs.  The applicant or plaintiff shall pay all costs of all proceedings under section 624-41, but such disbursements ultimately may be allowed in taxation of costs as in the case of disbursements for depositions. [L 1876, c 32, §31; RL 1925, §2594; RL 1935, §3888; RL 1945, §9874; RL 1955, §223-27; HRS §624-45; am L 1972, c 143, §1(i)]






CHAPTER 625 - NOTICE TO ADMIT, INSPECTION, AND DISCOVERY

CHAPTER 625

NOTICE TO ADMIT, INSPECTION, AND DISCOVERY

REPEALED.  L 1972, c 143, §2.



CHAPTER 626 - HAWAII RULES OF EVIDENCE

§1 - RULE 100 COMMENTARY The purpose of this chapter is to codify the law of evidence, to promote informed judicial rulings on evidence points, and to achieve uniformity in the treatment of evidence among the courts of this State.

HAWAII RULES OF EVIDENCE

ARTICLE I.

GENERAL PROVISIONS

Rule 100  Title and citation.  These rules shall be known and cited as the Hawaii Rules of Evidence.  Each rule shall be cited by its number.  A complete citation to a rule may read as follows:  Rule ___, Hawaii Rules of Evidence, Chapter 626, Hawaii Revised Statutes. [L 1980, c 164, pt of §1]

RULE 100 COMMENTARY

The purpose of this chapter is to codify the law of evidence, to promote informed judicial rulings on evidence points, and to achieve uniformity in the treatment of evidence among the courts of this State.



§1 - RULE 101 COMMENTARY This rule differs from Fed.

Rule 101  Scope.  These rules govern proceedings in the courts of the State of Hawaii, to the extent and with the exceptions stated in rule 1101. [L 1980, c 164, pt of §1]

RULE 101 COMMENTARY

This rule differs from Fed. R. Evid. 101 only in that "courts of the State of Hawaii" has been substituted for "courts of the United States and before United States magistrates."  Rule 1101 provides greater detail regarding the applicability of the rules in various courts and proceedings.



§1 - RULE 102 COMMENTARY This rule is identical with Fed.

Rule 102  Purpose and construction.  These rules shall be construed to secure fairness in administration, elimination of unjustifiable expense and delay, and promotion of growth and development of the law of evidence to the end that the truth may be ascertained and proceedings justly determined. [L 1980, c 164, pt of §1]

RULE 102 COMMENTARY

This rule is identical with Fed. R. Evid. 102.  It parallels similar provisions in the Hawaii Rules of Court, see HRCrP 2, HRCP 1, and HFCR 1.  Except for Articles III and V, these rules have as their model the Federal Rules of Evidence (Fed. R. Evid.), 28 U.S.C. app., at 539 (1976), as amended, 28 U.S.C.A. Fed. R. Evid. (Supp. 1979).  Accordingly, the commentary to each rule (except in Articles III and V) indicates whether the rule is identical with or differs from the counterpart federal rule.  The intent is to make applicable, as an aid in construction, the federal decisional law construing identical or similar Fed. R. Evid. provisions.  Other sources for these rules, noted from time to time in the commentaries, are the Uniform Rule of Evidence and the Cal. Evid. Code (especially for Article III).



§701-105 1976 - , which limits the effect of the penal code commentary because, as the commentary to that section points out, "of the strong judicial deference given legislative committee reports and other evidence of legislative intent authored by the Legislature or its staff.

Rule 102.1  Effect of commentary.  The commentary to these rules when published may be used as an aid in understanding the rules, but not as evidence of legislative intent. [L 1980, c 164, pt of §1]

RULE 102.1 COMMENTARY

This rule has no Fed. R. Evid. counterpart.  It closely resembles Hawaii Rev. Stat. §701-105 (1976), which limits the effect of the penal code commentary because, as the commentary to that section points out, "of the strong judicial deference given legislative committee reports and other evidence of legislative intent authored by the Legislature or its staff."  See State v. Aiu, 59 H. 92, 98, 576 P.2d 1044, 1049 (1978); State v. Anderson, 58 H. 479, 483, 572 P.2d 159, 162 (1977); State v. Alo, 57 H. 418, 426-27, 558 P.2d 1012, 1017 (1976); State v. Nobriga, 56 H. 75, 77, 527 P.2d 1269, 1273 (1974).



§1 - RULE 103 COMMENTARY This rule is identical with Fed.

Rule 103  Rulings on evidence.  (a)  Effect of erroneous ruling.  Error may not be predicated upon a ruling which admits or excludes evidence unless a substantial right of the party is affected, and:

(1)  Objection.  In case the ruling is one admitting evidence, a timely objection or motion to strike appears of record, stating the specific ground of objection, if the specific ground was not apparent from the context; or

(2)  Offer of proof.  In case the ruling is one excluding evidence, the substance of the evidence was made known to the court by offer or was apparent from the context within which questions were asked.

Once the court makes a definitive ruling on the record admitting or excluding evidence, either at or before trial, a party need not renew an objection or offer of proof to preserve a claim of error for appeal.

(b)  Record of offer and ruling.  The court may add any other or further statement which shows the character of the evidence, the form in which it was offered, the objection made, and the ruling thereon.  It may direct the making of an offer in question and answer form.

(c)  Hearing of jury.  In jury cases, proceedings shall be conducted, to the extent practicable, so as to prevent inadmissible evidence from being suggested to the jury by any means, such as making statements or offers of proof or asking questions in the hearing of the jury.

Plain error.  Nothing in this rule precludes taking notice of plain errors affecting substantial rights although they were not brought to the attention of the court. [L 1980, c 164, pt of §1; am L 2006, c 73, §1]

RULE 103 COMMENTARY

This rule is identical with Fed. R. Evid. 103.

Subsection (a):  This subsection expresses the principle that a ruling admitting or excluding evidence cannot be assigned as error unless it affects a substantial right and unless the court is clearly apprised of the nature of the claimed error and of the corrective action sought.  The objection or motion to strike, addressed to a ruling admitting evidence, and the offer of proof, directed to a ruling excluding evidence, provide the appropriate procedural mechanisms.

The rule restates existing Hawaii law.  In Trask v. Kam, 44 H. 10, 22, 352 P.2d 320, 326-27 (1959), the court pointed out that error in admission of testimony is not a basis for reversal absent "substantial resulting prejudice" to the rights of a party.  See Berkson v. Post, 38 H. 436 (1949); HRCP 61.

In State v. Okura, 56 H. 455, 458, 541 P.2d 9, 11 (1975), the court held:  "A motion to strike must be specific; it must be directed with precision to the matter sought to be stricken and a general motion to strike all testimony must be overruled if any portion of that testimony is admissible."  There is a need for a specific offer of proof, Warshaw v. Rockresorts, 57 H. 645, 651, 562 P.2d 428, 433 (1977), unless the nature of the error is clear, Territory v. Branco, 42 H. 304, 313 (1958).

Subsection (b):  This subsection generally restates relevant provisions of HRCP 43(c).  The intent is to provide the appellate court with a record adequate for final disposition of an evidentiary point.  The provision is discretionary rather than mandatory, leaving determination of adequacy of record to the judgment of the trial court.

Subsection (c):  This provision recognizes that an exclusionary ruling may be nullified if the evidence sought to be excluded is brought to the attention of the jury either through an offer of proof or other means.  Cf. Bruton v. United States, 391 U.S. 123 (1968); HRCP 43(c).

Subsection (d):  This provision resembles HRCrP 52(b):  "Plain errors or defects affecting substantial rights may be noticed although they were not brought to the attention of the court."  Cf. Lindeman v. Raynor, 43 H. 299, 303 (1959):  "[E]ven without objection the court may reject improper evidence."

Rules of Court

Harmless error, see HRCP rule 61; HRPP rule 52(a); DCRCP rule 61.

Plain error, see HRPP rule 52(b).

Record of excluded evidence, see HRCP rule 43(c); DCRCP rule 43(c).

Case Notes

Chemist's testimony regarding net weight of cocaine improperly admitted where prosecution failed to lay proper foundation that balance was in proper working order such that weight measured by balance could be relied upon as substantive fact.  80 H. 382, 910 P.2d 695.

Where objection to officer's testimony regarding gross weight of cocaine did not challenge accuracy of certified gram scale, issue of accuracy of scale waived.  80 H. 382, 910 P.2d 695.

Where trial court erroneously ruled on whether complainant's review of complainant's statement would refresh complainant's recollection by sustaining prosecution's objection on the basis that the complainant had answered defendant's question, this erroneous ruling inhibited defendant from confronting the complainant with a potential prior inconsistent statement under HRE rule 613(b), adversely affected defendant's substantial right to confrontation, and was reversible error.  118 H. 493, 193 P.3d 409.

Where plaintiffs' counsel did not object to defendant's expert's testimony until after expert had been questioned on direct examination, cross-examination, and redirect examination, and no motion to strike expert's testimony was made until two days later, after defense had already rested its case and the court had already determined the instructions to be submitted to jury, plaintiffs' objection to expert's testimony was untimely and was thus waived for appeal purposes.  77 H. 446 (App.), 887 P.2d 656.

Mentioned:  74 H. 1, 837 P.2d 1273.



§53 2 - d ed. 197) hereinafter cited as McCormick.

Rule 104  Preliminary questions.  (a)  Questions of admissibility generally.  Preliminary questions concerning the qualification of a person to be a witness, the existence of a privilege, or the admissibility of evidence shall be determined by the court, subject to the provisions of subsection (b).  In making its determination the court is not bound by the rules of evidence except those with respect to privileges.

(b)  Relevancy conditioned on fact.  When the relevancy of evidence depends upon the fulfillment of a condition of fact, the court shall admit it upon, or subject to, the introduction of evidence sufficient to support a finding of the fulfillment of the condition.

(c)  Hearing of jury.  Hearings on the admissibility of confessions shall in all cases be conducted out of the hearing of the jury.  Hearings on other preliminary matters shall be so conducted when the interests of justice require or, when an accused is a witness, if the accused so requests.

(d)  Testimony by accused.  The accused does not, by testifying upon a preliminary matter, subject oneself to cross-examination as to other issues in the case.

(e)  Weight and credibility.  This rule does not limit the right of a party to introduce before the jury evidence relevant to weight or credibility. [L 1980, c 164, pt of §1; gen ch 1985]

RULE 104 COMMENTARY

This rule is identical with Fed. R. Evid. 104.

Subsection (a):  Questions of admissibility frequently hinge on determinations of fact.  Under Rule 603.1 a witness incapable of understanding the duty to tell the truth is disqualified.  Communications may be privileged under Rules 503, 504, 504.1, and 505 if they were intended to be confidential when uttered.  The hearsay exceptions in Rule 804(b) require that the declarant be shown to be "unavailable as a witness" as provided in Rule 804(a).  McCormick discusses the reasons for entrusting the determination of such preliminary matters to the court:

If the special question of fact were submitted to the jury when objection was made, cumbersome and awkward problems about unanimity would be raised.  If the judge admitted the evidence...to the jury and directed them to disregard it unless they found that the disputed fact existed, the aim of the exclusionary rule would likely be frustrated....

McCormick, Evidence §53 (2d ed. 1972) [hereinafter cited as McCormick].

This subsection addresses also the issue of applicability of the evidence rules during such preliminary determinations of admissibility.  As the Advisory Committee's Note to Fed. R. Evid. 104(a) points out:

If the question is factual in nature, the judge will of necessity receive evidence pro and con on the issue.  The rule [104(a)] provides that the rules of evidence in general do not apply to this process...and that the judge should be empowered to hear any relevant evidence, such as affidavits or other reliable hearsay.  This view is reinforced by practical necessity in certain situations.  An item, offered and objected to, may itself be considered in ruling on admissibility, though not yet admitted in evidence.

Any attempt to extend the rules of evidence to preliminary issues of admissibility would be self-defeating and, in most instances, self-contradictory.  The sole exceptions are the rules of privilege, see Article 5 infra.  As provided in Rule 1101(c) infra, the rules of privilege apply at all stages of actions or proceedings.  This is consistent with the intent of the privilege rules.  Most commonly, the status of the communicant rather than the content of the communication determines whether or not the privilege legitimately may be invoked; and compulsory disclosure of the communication, even at a preliminary hearing, might serve to defeat the purpose of the privilege.

Subsection (b):  This is the standard rule of conditional relevancy.  It governs instances in which the probative value of an item of evidence depends upon the existence, and the proof, of another fact.  For example, the relevancy of a written contract would be conditioned upon proof of the authenticity of the signature of the party signing it.  See McCormick §53; E. Morgan, Basic Problems of Evidence 45-46 (1962).

Unlike questions of preliminary admissibility, factual issues of conditional relevancy are properly within the province of the jury rather than the court, subject to preliminary determination by the court that sufficient foundation has been laid to support a determination by the jury that the condition has been fulfilled.  As with other factual determinations, the proponent may offer evidence in support of the condition, the opponent may offer contrary evidence, and the jury rather than the judge must reconcile the dispute.

Subsection (c):  In Jackson v. Denno, 378 U.S. 368, 394 (1964), the Supreme Court held that preliminary hearings on admissibility of confessions must be held outside the jury's hearing.  The requirement that preliminary matters be heard out of the jury's presence when the accused is a witness and when he "so requests" was added to Fed. R. Evid. 104(c) by a House subcommittee which felt that "a proper regard for the right of an accused not to testify generally in the case dictates that he be given an option to testify out of the presence of the jury on preliminary matters."

No clear-cut rule can be established to determine under what circumstances other preliminary questions should be addressed outside the hearing of the jury.  It must be left to the discretion of the court to balance such countervailing factors as danger of prejudice and needless waste of time.  This principle of judicial discretion is implied in HRCP 43(c), which provides that the judge may require that an offer of proof be made outside the hearing of the jury.

Subsection (d):  Because of the possible breadth of cross-examination under Rule 611(b), this subsection is intended to safeguard the rights of the accused and to encourage his participation in determinations of preliminary matters.  Under this restriction, the accused may choose to testify upon any preliminary matter without exposing himself to cross-examination about "other issues in the case"; nor does such testimony constitute a waiver of his right to refuse to testify in the main proceeding.  However, he may be cross-examined upon any matter raised during his direct testimony upon a preliminary question.

This subsection does not address itself to the issue of subsequent use of testimony given by the accused at a hearing upon a preliminary matter.  See Simmons v. United States, 390 U.S. 377 (1968); cf. State v. Santiago, 53 H. 254, 492 P.2d 657 (1971).

Subsection (e):  This subsection accords generally with similar provisions in other jurisdictions, see, e.g., Cal. Evid. Code §406; Kan. Code Civ. P. §60-408; Uniform Rule of Evidence 104(e).

Rules of Court

Pretrial motions, see HRPP rule 12(b).

Case Notes

As scientific principles and procedures underlying hair and fiber evidence are well-established and of proven reliability, evidence could be treated as "technical knowledge"; independent reliability determination under this rule thus unnecessary.  85 H. 462, 946 P.2d 32.

Plaintiff's proffer of evidence was sufficient to justify trial court's preliminary determination under this rule and rule 803(a)(2)(C) of the existence of conspiracies and admission of out-of-court statements where statements of other witnesses taken in context with statements of alleged co-conspirators supported allegations of a conspiracy.  89 H. 91, 969 P.2d 1209.

Where trial court did not make an adequate preliminary determination as to whether defendant had adopted relatives' statements as defendant's own and defendant's nonverbal reaction was so ambiguous that it could not reasonably be deemed sufficient to establish that defendant manifested such an adoption, evidence of statements lacked proper foundation, constituted irrelevant and inadmissible hearsay and were thus erroneously admitted.  92 H. 161, 988 P.2d 1153.

Whether a defendant has manifested an adoption of or belief in another's statement under rule 803(a)(1)(B) is a preliminary question of fact for the trial judge under subsection (a).  92 H. 161, 988 P.2d 1153.

When a prosecutor seeks arguably privileged testimony, the prosecutor must either (1) give notice to the person who might claim the privilege and the person's counsel, so that the person or the person's attorney can seek judicial review of any claim or privilege or waive the privilege, or (2) give notice to the person's counsel and, if the person's counsel does not raise the privilege and seek judicial review, the prosecutor must seek the court's ruling on the privilege issue.  97 H. 512, 40 P.3d 914.

Where testifying officer did not have present recollection of field sobriety test, officer's qualifications to testify as witness on that matter should have been decided by the court not the jury.  80 H. 138 (App.), 906 P.2d 624.



§1 - RULE 105 COMMENTARY This rule is identical with Fed.

Rule 105  Limited admissibility.  When evidence which is admissible as to one party or for one purpose but not admissible as to another party or for another purpose is admitted, the court, upon request, shall restrict the evidence to its proper scope and instruct the jury accordingly. [L 1980, c 164, pt of §1]

RULE 105 COMMENTARY

This rule is identical with Fed. R. Evid. 105.

Hawaii has recognized the principle of limited admissibility.  Low v. Honolulu Rapid Transit Co., 50 H. 582, 585-586, 445 P.2d 372, 376 (1968):  "It is a basic proposition that evidence may be properly admitted for a limited permissible purpose even though it may not be admissible for all purposes."  However, the present rule is not designed to provide automatic, uncritical admission in every such instance.  As McCormick observes:  "[I]n situations...where the danger of the jury's misuse of the evidence for the incompetent purpose is great, and its value for the legitimate purpose is slight...the judge's power to exclude the evidence altogether would be recognized."  McCormick §59.

Determination of limited admissibility under this rule, therefore, involves a careful balance between the value of the evidence, in terms of the limited purpose for which it is admissible, and the danger of prejudice occasioned by possible consideration of the evidence by the jury for improper purposes in disregard of the limiting instruction.  As the Advisory Committee's Note to Fed. R. Evid. 105 puts it:  "A close relationship exists between this rule and Rule 403."  The rule recognizes the necessity for discretionary judicial exclusion of such evidence when the danger of prejudice is great.  Cf. Bruton v. United States, 391 U.S. 123 (1968).



§56. - As the Hawaii Supreme Court said in Holstein v.

Rule 106  Remainder of or related writings or recorded statements.  When a writing or recorded statement or part thereof is introduced by a party, an adverse party may require the party at that time to introduce any other part or any other writing or recorded statement which ought in fairness to be considered contemporaneously with it. [L 1980, c 164, pt of §1; gen ch 1985]

RULE 106 COMMENTARY

This rule is identical with Fed. R. Evid. 106.

The rule incorporates the common law doctrine of completeness, see McCormick §56.  As the Hawaii Supreme Court said in Holstein v. Young, 10 H. 216, 220 (1896), a party cannot "utilize so much of this evidence as will serve his turn and reject the remainder."  Cf. HRCP 32(a)(4), which provides:  "If only part of a deposition is offered in evidence by a party, an adverse party may require him to introduce any other part which ought in fairness to be considered with the part introduced."

The Advisory Committee's Note to Fed. R. Evid. 106 points out:  "The rule is based on two considerations.  The first is the misleading impression created by taking matters out of context.  The second is the inadequacy of repair work when delayed to a point later in the trial."

Rules of Court

Depositions, see HRCP rule 32(a)(4); HRPP rule 15(e); DCRCP rule 32(a)(4).

Case Notes

Remainder of statement; when admissible.  68 H. 358, 714 P.2d 930.

This rule applies to statements "introduced" at trial by being read to a witness.  If a criminal victim's compensation form is used at trial solely to establish that compensation was sought, the claimant's response to the form's request for information is not admissible under this rule as a statement "which ought in fairness to be considered contemporaneously" with that part of the document describing its compensatory purpose.  79 H. 255 (App.), 900 P.2d 1322.

Evidence admitted under this rule is subject to the authentication requirement under rule 901.  108 H. 89 (App.), 117 P.3d 821.



§328. - In contrast, judicial notice of legislative facts "occurs when a judge is faced with the task of creating law, by deciding upon the constitutional validity of a statute, or the interpretation of a statute, or the extension or restriction of a common law rule, upon grounds of policy, and the policy is thought to hinge upon social, economic, political, or scientific facts," id.

ARTICLE II.

JUDICIAL NOTICE

Rule 201  Judicial notice of adjudicative facts.  (a)  Scope of rule.  This rule governs only judicial notice of adjudicative facts.

(b)  Kinds of facts.  A judicially noticed fact must be one not subject to reasonable dispute in that it is either (1) generally known within the territorial jurisdiction of the trial court, or (2) capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned.

(c)  When discretionary.  A court may take judicial notice, whether requested or not.

(d)  When mandatory.  A court shall take judicial notice if requested by a party and supplied with the necessary information.

(e)  Opportunity to be heard.  A party is entitled upon timely request to an opportunity to be heard as to the propriety of taking judicial notice and the tenor of the matter noticed.  In the absence of prior notification, the request may be made after judicial notice has been taken.

(f)  Time of taking notice.  Judicial notice may be taken at any stage of the proceeding.

(g)  Instructing jury.  In a civil proceeding, the court shall instruct the jury to accept as conclusive any fact judicially noticed.  In a criminal case, the court shall instruct the jury that it may, but is not required to, accept as conclusive any fact judicially noticed. [L 1980, c 164, pt of §1]

RULE 201 COMMENTARY

This rule is identical with Fed. R. Evid. 201, except that in subsection (g) the words "action or" are deleted from the federal rule formulation, "civil action or proceeding," as redundant.  The process of judicial notice enables a court to declare as true a relevant fact without receiving evidence or proof.  As the Advisory Committee's Note to Fed. R. Evid. 201 puts it:  "The usual method of establishing adjudicative facts is through the introduction of evidence, ordinarily consisting of the testimony of witnesses.  If particular facts are outside the area of reasonable controversy, this process is dispensed with as unnecessary.  A high degree of indisputability is the essential prerequisite."

Subsection (a):  This subsection, indicating that the rule governs only "adjudicative" facts, implicitly suggests the distinction between adjudicative and "legislative" facts.  Adjudicative facts are those relevant to the issues before the court (see Rule 401 infra) and which serve to "explain who did what, when, where, how, and with what motive and intent," McCormick §328.  In contrast, judicial notice of legislative facts "occurs when a judge is faced with the task of creating law, by deciding upon the constitutional validity of a statute, or the interpretation of a statute, or the extension or restriction of a common law rule, upon grounds of policy, and the policy is thought to hinge upon social, economic, political, or scientific facts," id.  See, e.g., State v. Brighter, 61 H. 99, 595 P.2d 1072 (1979), where the court sustained a criminal presumption (see Rule 306 infra) against a due process challenge by judicially noticing the factual conclusions contained in a report by New York's Temporary Commission to Evaluate the Drug Laws.  These rules do not attempt to deal with judicial notice of legislative facts.

Subsection (b):  The classification of adjudicative facts into those generally known within the jurisdiction, or capable of being readily determined, is consistent with the overall criterion of indisputability, see McCormick §328.  The Hawaii courts have held that a fact is a proper subject for judicial notice if it is common knowledge or is easily verifiable, Almeida v. Correa, 51 H. 594, 465 P.2d 564 (1970), and that the effect of such judicial notice is to render conclusive the fact so noticed, unless it is rebutted, Application of Pioneer Mill Co., 53 H. 496, 497 P.2d 549 (1972).  Pua v. Hilo Tribune-Herald, Ltd., 31 H. 65 (1929), established that a judge cannot take judicial notice of facts based solely upon his own personal knowledge unless the facts are also known to the community generally.

More specifically, Hawaii courts have taken judicial notice of the braking distance of a speeding car, State v. Arena, 46 H. 315, 379 P.2d 594 (1963); the exact time of sunrise on a particular day, Territory v. Makaena, 39 H. 270 (1952); the occurrence of a territory-wide sugar strike, Territory v. Kaholokua, 37 H. 625 (1947); the Hawaiian language, Bishop v. Mahiko, 35 H. 608, 615 (1940); Hapai v. Brown, 21 H. 499 (1913); the date of the King's birthday celebration, Kapiolani v. Mahelona, 9 H. 676 (1895); and the announcement of a political candidate for office, Application of Pioneer Mill Co., 53 H. 496, 497 P.2d 549 (1972).

They have also judicially noticed the fact that banana trees hold water, Territory v. Araujo, 21 H. 56 (1912); that tuberculosis is contagious, Fukuoka v. Dodo, 43 H. 337 (1959); that electricity is dangerous, Honolulu Rapid Transit v. Hawaiian Tramways Co., 13 H. 363 (1901); that the stock market fluctuates, Corstorphine v. Bishop National Bank of Hawaii, 33 H. 315 (1935); that long-term leases are common in Hawaii, Francone v. McClay, 41 H. 72 (1955); that waves will fill a hole dug in the sand on a beach, Klausmeyers v. Makaha Valley Farms, Ltd., 41 H. 287 (1956); that many automobile owners carry insurance, Carr v. Kinney, 41 H. 166 (1955); that the value of Hawaii real estate is increasing, Hawaiian Trust Co. v. Rome, 36 H. 482 (1943); that Hansen's disease does not necessarily cause sterility, Peters and McLean v. Vannatta, 41 H. 252 (1955); and that not everything eaten by a cow is incorporated into the milk, In re Robert Hind, Ltd., 34 H. 40 (1936).

Subsections (c) and (d):  The court may take judicial notice of any adjudicative fact solely at its own discretion and upon its own motion, e.g., State v. Lee, 51 H. 516, 465 P.2d 573 (1970), where the court sua sponte took judicial notice of the statistical increase in motorcycle fatalities, despite the absence of a request by a party.  Should the court fail to take discretionary judicial notice of an adjudicative fact, however, such notice is mandated upon request of a party, provided the party supplies the court with data consistent with the requirement of subsection (b).

Subsection (e):  This subsection establishes the right of any party to address the propriety of taking judicial notice even after the fact.  This provision is applicable to either discretionary or mandatory judicial notice.

Subsection (f):  Consistent with the view in many jurisdictions, see, e.g., Cal. Evid. Code §459, judicial notice may be taken at any stage in a judicial proceeding, including the appellate level.  In Application of Pioneer Mill Co., 53 H. 496, 497 P.2d 549 (1972), the Hawaii Supreme Court held that an appellate court may take judicial notice of a fact despite the failure of the trial court to do so.

Subsection (g):  The House Judiciary Committee report on the federal rules supported the rejection of a mandatory instruction in criminal cases "because contrary to the spirit of the Sixth Amendment right to a jury trial."

Case Notes

Judicial notice of workload of judges in the criminal division and the resultant congestion.  63 H. 405, 629 P.2d 626.

Mandates court to take judicial notice of its own records.  68 H. 164, 706 P.2d 1300.

Judicial notice taken of divorce decree.  73 H. 566, 836 P.2d 1081.

Appellate courts may take judicial notice of venue, provided that requirements of subsection (b) are met.  78 H. 185, 891 P.2d 272.

For DUI prosecution, court could have taken judicial notice of tax maps to confirm that area "just beyond" Ala Kapuna overpass on Moanalua freeway was within Honolulu district.  80 H. 297, 909 P.2d 1112.

Testimony of officer supplemented with tax map information which court could have taken judicial notice of pursuant to this rule, constituted substantial evidence supporting facts establishing venue with respect to DUI offense.  80 H. 297, 909 P.2d 1112.

Trial court did not err in taking judicial notice of residuary legatee's representation of residency as Hawaii as representation was a fact capable of accurate and ready determination by looking at the pleadings in the underlying probate proceedings.  90 H. 443, 979 P.2d 39.

Although opinions and facts in medical reports were not a proper subject of judicial notice and constituted inadmissible hearsay, where defendant had opportunity under subsection (e) to call physician witnesses at hearing and failed to do so, trial court's judicial notice and admission of medical reports did not constitute plain error.  91 H. 319, 984 P.2d 78.

Judicial notice of contents of communications between parties was inappropriate because such communications differ from case to case; these are not the types of facts "generally known with certainty by all the reasonably intelligent people in the community or capable of accurate and ready determination by resort to sources of indisputable accuracy".  102 H. 449, 77 P.3d 940.

Subsection (b) mentioned with respect to judicial notice of the retail price of cigarettes.  2 H. App. 259, 630 P.2d 126.

Whether "beam attenuator" was acceptable means of testing intoxilyzer's accuracy was "adjudicative fact" not "generally known" or "capable of accurate and ready determination".  6 H. App. 624, 736 P.2d 70.

Judicial notice taken of the fact that swimming pools are dangerous to young children.  10 H. App. 547, 879 P.2d 572.

Judicial notice taken that trial, being held in first circuit, was held in proper circuit.  78 H. 422 (App.), 895 P.2d 173.

Though reliability of the horizontal gaze nystagmus (HGN) test did not constitute an adjudicative fact under this rule or a matter of law that can be judicially noticed under rule 202, district court properly took judicial notice of the validity of the principles underlying HGN testing and the reliability of HGN test results.  90 H. 225 (App.), 978 P.2d 191.

District court committed plain error in taking judicial notice of its ruling in prior case that the 12-step drug recognition evaluation matrix was a valid test to ascertain drug impairment and that officer was a drug recognition expert, where the validity of the expert's and test's conclusions or accuracy of expert's observations were not the type of facts that were generally known within the territorial jurisdiction of the district court or capable of accurate and ready determination by resort to sources whose accuracy could not reasonably be questioned.  104 H. 193 (App.), 86 P.3d 1002.



§1 , 2, 3, 4, 5 - , and Hawaii Rev.

Rule 202  Judicial notice of law.  (a)  Scope of rule.  This rule governs only judicial notice of law.

(b)  Mandatory judicial notice of law.  The court shall take judicial notice of (1) the common law, (2) the constitutions and statutes of the United States and of every state, territory, and other jurisdiction of the United States, (3) all rules adopted by the United States Supreme Court or by the Hawaii Supreme Court, and (4) all duly enacted ordinances of cities or counties of this State.

(c)  Optional judicial notice of law.  Upon reasonable notice to adverse parties, a party may request that the court take, and the court may take, judicial notice of (1) all duly adopted federal and state rules of court, (2) all duly published regulations of federal and state agencies, (3) all duly enacted ordinances of municipalities or other governmental subdivisions of other states, (4) any matter of law which would fall within the scope of this subsection or subsection (b) of this rule but for the fact that it has been replaced, superseded, or otherwise rendered no longer in force, and (5) the laws of foreign countries, international law, and maritime law.

(d)  Determination by court.  All determinations of law made pursuant to this rule shall be made by the court and not by the jury, and the court may consider any relevant material or source, including testimony, whether or not submitted by a party or admissible under these rules. [L 1980, c 164, pt of §1]

RULE 202 COMMENTARY

This rule, which has no counterpart in Fed. R. Evid., generally restates statutory law, Hawaii Rev. Stat. ch. 623 (1976) (repealed 1980) (originally enacted as L 1941, c 110, §§1, 2, 3, 4, 5), and Hawaii Rev. Stat. §622-13(c) (1976) (repealed 1980) (originally enacted as L 1921, c 232, §1; am L 1927, c 165, §1; am L 1945, c 195, §1; am L 1972, c 104, §2(h)).  These superseded provisions mandated judicial notice "of the common law and statutes of every state, territory, and other jurisdiction of the United States" and of county ordinances, and provided for judicial determination of foreign and other laws.

Subsection (b):  This adds to the mandatory category U.S. Supreme Court and local court rules and is consistent with Schoening v. Miner, 22 H. 196, 202 (1914), where the court said: "[R]ules made by a judge of a circuit court, and approved by this court, should be judicially noticed by this court."

Subsection (c):  The early Hawaii case law considered foreign law an issue of fact that required pleading and proof and was subject to determination by the trier of fact.  In Board of Immigration v. Estrella, 5 H. 211, 214 (1884), for example, the court said, "A foreign law, relied upon as a defense, must be proved, like any other fact in the case."  Hawaii Rev. Stat. §623-3 (1976) (repealed 1980) provided simply that "the law of a [foreign country] shall be an issue for the court, but shall not be subject to...judicial notice."  This rule includes foreign law among those items that may be judicially noticed.

Subsection (d):  This provision is based upon the last two sentences of HRCP 44.1, which provides:

The court, in determining foreign law, may consider any relevant material or source, including testimony, whether or not submitted by a party or admissible under Rule 43.  The court's determination shall be treated as ruling on a question of law.

The subsection extends the provisions of this court rule to every category of law subject to judicial notice under Rule 202.

Case Notes

Courts are duty-bound to take judicial notice of municipal ordinances; therefore, state circuit and district courts must treat ordinances like state statutes, specifically, as not required to be admitted in evidence or to be expressly requested by counsel.  95 H. 22, 18 P.3d 884.

Where trial court properly took judicial notice of the speed limit, as required by subsection (b), there was sufficient evidence to find motorist guilty of violating §291C-102(a).  95 H. 22, 18 P.3d 884.

Requires courts to take judicial notice of all duly enacted ordinances.  9 H. App. 73, 823 P.2d 154.

Though reliability of the horizontal gaze nystagmus (HGN) test did not constitute an adjudicative fact under rule 201 or a matter of law that can be judicially noticed under this rule, district court properly took judicial notice of the validity of the principles underlying HGN testing and the reliability of HGN test results.  90 H. 225 (App.), 978 P.2d 191.



§342. - One commentator has pointed out at least eight different meanings attributed to the term by the courts, Laughlin, In Support of the Thayer Theory of Presumption, 52 Mich.

ARTICLE III.

PRESUMPTIONS

Rule 301  Definitions.  The following definitions apply under this article:

(1)  "Presumption" is (A) a rebuttable assumption of fact, (B) that the law requires to be made, (C) from another fact or group of facts found or otherwise established in the action.

(2)  The following are not presumptions under this article:

(A)  Conclusive presumption.  The trier of fact is compelled by law to accept an assumption of fact as conclusive, regardless of the strength of the opposing evidence; or

(B)  Inference.  The trier of fact may logically and reasonably make an assumption from another fact or group of facts found or otherwise established in the action, but is not required to do so; or

(C)  Pre-evidentiary assumption.  The trier of fact is compelled by law to accept the assumption as either rebuttable or conclusive without regard to any other fact determination.

(3)  "Burden of producing evidence" means the obligation of a party to introduce evidence of the existence or nonexistence of a relevant fact sufficient to avoid an adverse peremptory finding on that fact.

(4)  "Burden of proof" means the obligation of a party to establish by evidence a requisite degree of belief concerning a relevant fact in the mind of the trier of fact.  The burden of proof may require a party to establish the existence or nonexistence of a fact by a preponderance of the evidence or by clear and convincing proof. [L 1980, c 164, pt of §1]

RULE 301 COMMENTARY

The meaning and scope of "presumption" have historically been subject to considerable uncertainty.  One authority observes, "'presumption' is the slipperiest member of the family of legal terms, except its first cousin, 'burden of proof,'" McCormick §342.  One commentator has pointed out at least eight different meanings attributed to the term by the courts, Laughlin, In Support of the Thayer Theory of Presumption, 52 Mich. L. Rev. 195 (1953).  The purpose of this rule is to define presumptions and related terms.  As the first sentence of the rule points out, the definitions of related terms, such as that of "burden of proof," apply only "under this article."  The scheme embodied in this article is pragmatic, and the definitions are operational.  The model for this entire article is Cal. Evid. Code §§600-669.

Paragraph (1):  This definition accords generally with Cal. Evid. Code §600(a), with one major addition.  The California code provisions distinguish between "conclusive presumptions" and "rebuttable presumptions"; therefore, the qualification of rebuttability is not incorporated into the California definition.  This rule treats conclusive presumptions as nonpresumptions, see comment relating to paragraph (2)(C) infra.

The essential characteristics of a presumption under this rule are:  (1) it is rebuttable; (2) it is an assumption; (3) it is legally required to be made; and (4) it derives from a fact or facts found or established in the action.  These requirements are conjunctive; in the absence of any one of them, no presumption results within the intent of these rules.  This accords generally with the views of leading authorities, see, e.g., McCormick §342.  The definition is intended to be read in connection with the operational language of Rules 303(b) and 304(b) infra.  That the law "requires" the presumption to be drawn means that, upon establishment of the basic facts (i.e., "another fact or group of facts"), the presumption is mandatory unless contradictory evidence is adduced.  The quantum of contradictory evidence necessary to rebut a presumption varies according to the nature of the presumption, see Rules 303(b) and 304(b) infra.

Support for this definition may be found in Hawaii Rev. Stat. §490:1-201(31) (1976), which defines the term in its application to statutes within the compass of the Uniform Commercial Code:

"Presumption" or "presumed" means that the trier of fact must find the existence of the fact presumed unless and until evidence is introduced which would support a finding of its nonexistence.

Operationally, the Rule 301(1) definition applies only in civil cases, see Rules 302, 303, and 304 infra, and against the prosecution in criminal cases, see Rule 306(b).  Presumptions against the accused in criminal cases are defined and governed exclusively by Rule 306(a).

Judicial attempts at defining the term, although not inconsistent with this rule, suffer from over-inclusiveness.  In The King v. Gibson, 6 H. 310, 313 (1882), the court observed, "A presumption of law dispenses with direct proof of the thing presumed from certain facts."  A later decision, In Re Title of Kioloku, 25 H. 357, 365 (1920), essayed a more detailed definition:

A presumption may be defined as the probable inference which common sense, enlightened by human knowledge and experience, draws from the connection, relation and coincidence of facts and circumstances with each other.  When a fact shown in evidence necessarily accompanies the fact in issue it gives rise to a strong presumption as to the existence of the fact to be proved.  But if on the other hand the fact shown in evidence only usually accompanies the fact in issue it gives rise merely to a probable presumption of the existence of the fact to be proved.

The distinction drawn by the court between a "strong presumption" and a "probable presumption" appears to correspond to a limited extent with the distinction in this rule between a "presumption" and an "inference," except that the essential, operative difference between the terms as employed here--that presumptions, unless rebutted, must be drawn whereas inferences may be drawn-- is missing in the court's definition.  This distinction was recognized in another early case:  "[A]ssuming that the defendant adduced sufficient evidence to raise a presumption that the fire was caused by the order of the board of health, the burden or duty was then cast on the plaintiffs to introduce evidence to rebut that presumption...."  Kwong Lee Yuen & Co. v. Alliance Co., 16 H. 674, 684 (1905).

Paragraph (2):  McCormick observes, "There are rules of law that are often incorrectly called presumptions that should be specifically distinguished from presumptions," McCormick §342.  This paragraph is intended to establish these distinctions.  Conclusive presumptions, also termed "irrebuttable presumptions," may be established by statute, see, e.g., Hawaii Rev. Stat. §76-51 (1976), or by common law.  The court in In Re Application of Sherretz, 40 H. 366, 371 (1953), noted:  "The words 'conclusive presumption' give rise to a legal presumption of law that may not be rebutted.  In other words it is a legal conclusion."  The legal effect of this characteristic of conclusiveness is to establish the presumed fact as true, irrespective of the actual truth or falsity of the assumption.  Conclusive presumptions thus resemble substantive legal rules, and are therefore not treated in these evidence rules.

Although superficially similar to a presumption, an "inference" has several important distinguishing characteristics.  First and most important, it is an assumption that is permissible but never compelled.  In Soichi Fukuoka v. Dodo, 43 H. 337, 340 (1959), the court pointed out:  "There are many classes or kinds of evidence, among which is the permissible deduction the trier of facts may reasonably draw from other established facts before the court, which deduction is usually characterized in the law of evidence as an inference."  Another important distinction characterizing an inference is that it does not operate to shift the burden of proof or of producing evidence, see McCormick §342.  Therefore, under Rule 1102 infra, inferences are not usually the subject of judicial comment, whereas presumptions must necessarily be explained by the court to the jury.

The Hawaii Supreme Court has also distinguished between presumptions and such doctrinal or standardized inferences as res ipsa loquitur, classified as a presumption by many other jurisdictions, see, e.g., Cal. Evid. Code §646.  Although an early court decision, Morgan v. Yamada, 26 H. 17, 24 (1921), defined the doctrine of res ipsa loquitur as a "rebuttable presumption" imposing on the party against whom it is directed the burden of introducing "evidence to meet and offset its effect," accord, Ciacci v. Wooley, 33 H. 247 (1934), later decisions are more exact.  In Cozine v. Hawaiian Catamaran, Ltd., 49 H. 77, 87, 412 P.2d 669, 678 (1966), the court stated: "[A]n instruction covering the doctrine of res ipsa loquitur should permit, but not compel, an inference of negligence."  See also Winter v. Scherman, 57 H. 279, 554 P.2d 1137 (1976), which defines the doctrine as merely a rebuttable inference which enables a plaintiff to put his case before the jury.

Pre-evidentiary assumptions, in contrast to conclusive presumptions, are subject to rebuttal.  However, these assumptions are assignments of preliminary burden of proof or of production of evidence on the basis of rules of substantive law, not of facts found or established in the action.  The most characteristic examples of such assumptions are the "presumption" of innocence, established in Hawaii by statute, see Hawaii Rev. Stat. §701-114(2) (1976), and the "presumption" of sanity, see, e.g., Territory v. Adiarte, 37 H. 463 (1947).  Neither assumption has an inferential basis; neither depends for its establishment on the introduction of facts in the action.

The law establishes pre-evidentiary assumptions for a variety of reasons.  The "presumption" of innocence safeguards the constitutional right of due process.  The "presumption" of sanity is founded in part on policy.  As the court noted in Adiarte, id. at 470:

If that legal presumption did not exist, the government would be under the necessity of adducing affirmative evidence of sanity in every case, thereby seriously hampering the enforcement of the laws....  Consequently, to relieve the prosecution of that necessity, the law presumes that everyone charged with crime was sane at the time of its commission....  However, this presumption is a rule of evidence and nothing else.  It is...subject to being negatived by slight evidence to the contrary which may be adduced either by the prosecution or defense.

Reasons of law or policy underlie other such pre-evidentiary assumptions, e.g., the assumption of knowledge of the law, Kapena v. Kaleleonalani, 6 H. 579 (1885); and the assumption that parties to a contract are competent to contract, Soares v. Freitas, 38 H. 64 (1948).

Paragraphs (3) and (4):  These provisions accord generally with Cal. Evid. Code §§110 and 115, upon which they were modeled.  The two definitions serve to contrast the burden of going forward with the evidence (see Rule 303 infra) and the burden of proof (see Rule 304 infra).  The distinction is especially useful as it enables the division of presumptions into the two classes established by Rules 303 and 304.  The definitions, accordingly, are limited in their application to this article.



§345. - The sole effect of a legal presumption, in this view, is to impose upon the party against whom it is directed the requirement of producing evidence adequate to sustain a finding of its nonexistence.

Rule 302  Presumptions in civil proceedings.  (a)  General rule.  In all civil proceedings not otherwise provided for by statute or by these rules, a presumption imposes on the party against whom it is directed either (1) the burden of producing evidence, or (2) the burden of proof.

(b)  Inconsistent presumptions.  If two presumptions are mutually inconsistent, the presumption applies that is founded upon weightier considerations of policy and logic.  If considerations of policy and logic are of equal weight neither presumption applies.

(c)  Applicability of federal law.  In all civil proceedings, the effect of a presumption respecting a fact which is an element of a claim or defense as to which federal law supplies the rule of decision is determined in accordance with federal law. [L 1980, c 164, pt of §1]

RULE 302 COMMENTARY

Disagreement over the nature, scope, and effect of legal presumptions has gone on for decades.  The position most widely adopted in American jurisdictions is the Thayer view, sometimes termed the "bursting bubble" theory, McCormick §345.  The sole effect of a legal presumption, in this view, is to impose upon the party against whom it is directed the requirement of producing evidence adequate to sustain a finding of its nonexistence.  If this requirement is met, the presumption disappears.  See W. Thayer, Preliminary Treatise on Evidence, 313-352 (1898).  This theory is endorsed by Wigmore, see 9 J. Wigmore, A Treatise on the Anglo-American System of Evidence in Trials at Common Law §2491(2) (3d ed. 1940) [hereinafter cited as Wigmore], with slight modifications, id. at §2498a, and is reflected in Fed. R. Evid. 301.

A contrary hypothesis, espoused by E. Morgan, Some Problems of Proof, 81 (1956), and McCormick §345, is that a presumption should have the more stringent effect of shifting the burden of proof to the party against whom it is directed.  This position asserts that a presumption usually reflects an important social or legal policy, which "may need an extra boost in order to insure that that policy is not overlooked," McCormick, id.  Under this view, the presumption does not vanish from the case upon presentation of evidence to rebut it.  If the party against whom the presumption is directed fails to meet his burden of convincing the trier of fact of the nonexistence of the presumed fact by at least a preponderance of the evidence, the presumption is firmly established.  This view is reflected in Uniform Rule of Evidence 301.

Although both positions are reasonable, each is limited.  Many legal presumptions are based on serious and compelling policy grounds and, consistent with the views of Morgan and McCormick, should serve to shift the burden of proof to the adverse party.  Others, however, reflect no public policy beyond facilitating the determination of the action in which they are introduced.  Presumptions of this class derive their force from "a general declaration, the character and operation [of] which common experience has assigned them," Thayer, Preliminary Treatise on Evidence, §326 (1898).

A third approach to the classification of presumptions is reflected in Cal. Evid. Code §§600-669 and is based on a synthesis suggested by Bohlen, The Effect of Rebuttable Presumptions of Law Upon the Burden of Proof, 68 U. Pa. L. Rev. 307 (1920).  Under this approach, the Thayer view applies to presumptions unsupported by extrinsic policy considerations, the Morgan view to those that implement social policies.  This article, which incorporates the Bohlen view of presumptions, is modeled generally upon the classification scheme adopted in the Cal. Evid. Code.

Subsection (a):  This subsection establishes the two general categories within which all legal presumptions arising in civil actions must be encompassed.  Rules 303(a) and 304(a) establish the criteria for determination of the category to which any presumption should be assigned.

Subsection (b):  Although infrequent, the introduction of conflicting or inconsistent presumptions into the same action does occur.  McCormick §345 points out:

A conflict between presumptions may arise as follows:  W, asserting that she is the widow of H, claims her share of his property, and proves that on a certain day she and H were married.  The adversary then proves that three or four years before her marriage to H, the alleged widow married another man.  W's proof gives her the benefit of the presumption of the validity of a marriage.  The adversary's proof gives rise to the general presumption of the continuance of a status or condition once proved to exist, and a specific presumption of the continuance of a marriage relationship.

Under the general classification scheme of this article, and the specific provision of this subsection, such a dilemma is simple to reconcile.  The presumption of validity of a marriage is supported by compelling policy considerations, see Rule 304(c)(6) infra, while the presumption of continuance of a status or condition has no support other than that of probability and procedural convenience, see Rule 303(c)(15) infra.  Therefore, the presumption of validity of a marriage would apply, and the contrary presumption would be extinguished.

In a holding consistent with this provision, the Hawaii Supreme Court, in In Re Soriano, 35 H. 756 (1940), held that the presumption of validity of a second marriage and the innocence of the parties to it prevails over the presumption of the continued existence of a former marriage.  The rule is consistent also with Hawaii Rev. Stat. §584-4(b) (1976), governing presumption of paternity and providing that in the event of conflicting presumptions with respect to paternity the one supported by "weightier considerations of policy and logic will prevail."  Presumptions of equal weight simply cancel each other out.  In such circumstances neither presumption is directed to the trier of fact.  See, e.g., City of Montpelier v. Town of Calais, 114 Vt. 5, 39 A.2d 350 (1944), in which conflicting presumptions of regularity of official acts were held to be mutually cancelling.

Subsection (c):  This provision is identical with Uniform Rule of Evidence 302.  The applicable federal law in this context is Fed. R. Evid. 301, which provides:

In all civil actions and proceedings not otherwise provided for by Act of Congress or by these rules, a presumption imposes on the party against whom it is directed the burden of going forward with evidence to rebut or meet the presumption, but does not shift to such party the burden of proof in the sense of the risk of nonpersuasion, which remains throughout the trial upon the party on whom it was originally cast.

The effect of this single-theory rule is further elaborated in the legislative reports that accompany Fed. R. Evid. 301.



§630-646 - , with modifications appropriate to the rules of law of this jurisdiction.

Rule 303  Presumptions imposing burden of producing evidence.  (a)  General rule.  A presumption established to implement no public policy other than to facilitate the determination of the particular action in which the presumption is applied imposes on the party against whom it is directed the burden of producing evidence.

(b)  Effect.  The effect of a presumption imposing the burden of producing evidence is to require the trier of fact to assume the existence of the presumed fact unless and until evidence is introduced which would support a finding of its nonexistence, in which case no instruction on presumption shall be given and the trier of fact shall determine the existence or nonexistence of the presumed fact from the evidence and without regard to the presumption.  Nothing in this rule shall be construed to prevent the drawing of any inferences.

(c)  Presumptions.  The following presumptions, and all other presumptions established by law that fall within the criteria of subsection (a) of this rule, are presumptions imposing the burden of producing evidence:

(1)  Money delivered by one to another.  Money delivered by one to another is presumed to have been due to the latter.

(2)  Thing delivered by one to another.  A thing delivered by one to another is presumed to have belonged to the latter.

(3)  Obligation delivered up to the debtor.  An obligation delivered up to the debtor is presumed to have been paid.

(4)  Obligation possessed by creditor.  An obligation possessed by a creditor is presumed not to have been paid.

(5)  Payment of earlier rent or installments.  The payment of earlier rent or installments is presumed from a receipt for later rent or installments.

(6)  Things possessed.  The things which a person possesses are presumed to be owned by the person.

(7)  Exercise of act of ownership.  A person who exercises acts of ownership over property is presumed to be the owner of it.

(8)  Judgment determines, sets forth rights of parties.  A judgment, when not conclusive, is presumed to correctly determine or set forth the rights of the parties, but there is no presumption that the facts essential to the judgment have been correctly determined.

(9)  Writing.  A writing is presumed to have been truly dated.

(10)  Letter properly addressed and mailed.  A letter correctly addressed and properly mailed is presumed to have been received in the ordinary course of mail.

(11)  Trustee's conveyance to a particular person.  A trustee or other person, whose duty it was to convey real property to a particular person, is presumed to have actually conveyed to the person when such presumption is necessary to perfect title of such person or the person's successor in interest.

(12)  Ancient document affecting real or personal property interest.  A deed or will or other writing purporting to create, terminate, or affect an interest in real or personal property is presumed authentic if:

(A)  It is at least twenty years old;

(B)  It is in such condition as to create no reasonable suspicion concerning its authenticity;

(C)  It was kept, or if found was found, in a place where such writing, if authentic, would be likely to be kept or found; and

(D)  Persons having an interest in the matter have been generally acting as if it were authentic.

(13)  Book purporting to be published by public authority.  A book purporting to be printed or published by public authority is presumed to have been so printed or published.

(14)  Book purporting to contain reports of adjudged cases.  A book purporting to contain reports of cases adjudged in the tribunals of the state or nation where the book is published is presumed to contain correct reports of such cases.

(15)  Continuation of a fact, condition, or state.  A fact, condition, or state of things is presumed to continue.

(16)  Paid bills.  A bill for goods or services that has been paid is presumed to be authentic and to embody fair and reasonable charges for the itemized goods or services. [L 1980, c 164, pt of §1; gen ch 1985; am L 2001, c 142, §2]

RULE 303 COMMENTARY

The criteria established by this rule are modeled upon, and accord generally with, those of Cal. Evid. Code §§630-646, with modifications appropriate to the rules of law of this jurisdiction.

Subsection (a):  This provision establishes the general criteria for determination of those presumptions that impose on the adverse party only the burden of producing evidence.  Although it is arguable that any assumption which gains the status of a legal presumption finds some support in policy, even if no more than the policy of procedural convenience, such considerations do not meet the standards of "public policy" within the intent of this subsection and Rule 304(a).  A "public policy" should be (1) compelling, and (2) extrinsic to the action in which the presumption is offered.  The catalogue of presumptions in subsection (c) of this rule, while not exhaustive, is determinative for these presumptions and is illustrative of the class of presumptions appropriately governed by this rule.

Subsection (b):  The purpose of the definition of the term "burden of producing evidence" in Rule 301(3) supra, is to clarify the nature of the burden in terms of the obligation imposed on the party against whom it is directed.  The purpose of the present provision, in contrast, is to define the effect of a Rule 303 presumption.  The degree of proof necessary to support a finding of nonexistence should be, as McCormick suggests, more than a "scintilla," McCormick §338.  "To amount to more than a mere scintilla the evidence must be of a character sufficiently substantial, in view of all the circumstances of the case, to warrant the jury...in finding from it the fact to establish which the evidence was introduced."  Holstein v. Benedict, 22 H. 441, 445 (1915).  One federal court suggested that it should be "evidence of such quality and weight that reasonable and fair-minded men in the exercise of impartial judgment might reach different conclusions," Boeing Co. v. Shipman, 411 F.2d 365, 374 (5th Cir. 1969).

The last sentence of this subsection is applicable in circumstances in which the burden has been met and the presumption overcome.  Although the trier of fact is barred from treating the presumption as established, the facts in evidence which initially created the presumption, balanced against the evidence offered to rebut it, may give rise to a permissible inference, and nothing in this rule should be construed to bar such an inference.

Subsection (c):  Although the list of presumptions in this subsection closely parallels the traditional common law presumptions incorporated in Cal. Evid. Code §§631-646, several changes have been effected consistent with Hawaii law.  The California provision treating the doctrine of res ipsa loquitur as a presumption, Cal. Evid. Code §646, is omitted, consistent with the Hawaii Supreme Court determination that the doctrine is not a presumption but a permissible inference, see commentary to Rule 301(2) supra.  Presumption (15), "Continuation of a fact, condition, or state," is based upon Hawaii Supreme Court decisions.

Presumption (10) finds support in Territory v. Alohikea, 24 H. 570, 571 (1918):  "[T]he mailing of a letter, postage prepaid, raises a presumption of receipt by the addressee."  In Ahlo v. Tai Lung, 9 H. 272 (1893), the court declined to extend the presumption of receipt of a letter to include a presumption that it had been answered.

Presumption (12), establishing the criteria for the presumption of authenticity of ancient documents, is addressed in detail by the court in Hulihee v. Heirs of Hueu, 57 H. 312, 315, 555 P.2d 495, 498 (1976).

The customary minimum requirements are that the document must have been in existence for a period of not less than thirty years, that when originally discovered it must have been in some place where it would be natural to find a genuine document of its tenor and it must be unsuspicious in appearance.  In the case of deeds of land, a fourth requirement is often stated, to the effect that the party claiming under the instrument or his predecessors must have been in occupation of the land since the time of the document's purported execution or some other circumstance giving an equivalent inference of genuineness must appear in addition to the required age, custody, and appearance.

Under the present rule, the age criterion has been changed to 20 years to comport with Rule 901(b)(8) of these rules and Fed. R. Evid. 901(b)(8).

The criteria for establishing the presumption of authenticity of an ancient document in this rule and the requirements for authentication of an ancient document in Rule 901(b)(8) are similar but not redundant because each serves a discrete evidentiary function.  Rule 901(b)(8) is a preliminary admissibility requirement; an ancient document must qualify under the criteria established by that provision before it can even be introduced into evidence.  Having surmounted the initial hurdle of admissibility, the document may be offered to the trier of fact as presumptively authentic on the basis of the same criteria, on the condition that the adverse party does not offer evidence in rebuttal sufficient to meet the burden of producing evidence.  Should he succeed in doing so, the document remains in evidence, but the party upon whose behalf it has been introduced is not entitled to an instruction on the presumption of its authenticity.

Presumption (15) finds support in a series of Hawaii Supreme Court decisions.  In Carey v. Hawaiian Lumber Mills, 21 H. 506, 511 (1913), the court said:  "It is a rule of evidence that where the existence of a fact, condition or state of things is once established, the law presumes that such fact, condition, or state of things continues to exist as before, until the contrary is shown, or a different presumption is raised."  See also Drummond v. Makaena, 30 H. 116 (1927).  In subsequent decisions, the court reaffirmed this general rule with qualification.  The presumption can be invoked only for conditions or things which by their nature are continuous rather than transitory, Henry Waterhouse Trust Co. v. Rawlins, 33 H. 876 (1936); and it can be overcome by a contrary presumption, Tropic Builders, Ltd. v. Naval Ammunition Depot, 48 H. 306, 402 P.2d 440 (1965).

RULE 303 SUPPLEMENTAL COMMENTARY

The Act 142, Session Laws 2001 amendment provided that a paid bill for goods or services is presumed to be authentic and to embody fair and reasonable charges for the itemized goods or services.

Case Notes

Error to instruct jury that deceased presumed to have exercised due care, where there was evidence deceased was negligent.  6 H. App. 516, 730 P.2d 342.



§660-669 - , with modifications appropriate to the rules of law of this jurisdiction.

Rule 304  Presumptions imposing burden of proof.  (a) General rule.  A presumption established to implement a public policy other than, or in addition to, facilitating the determination of the particular action in which the presumption is applied imposes on the party against whom it is directed the burden of proof.

(b)  Effect.  The effect of a presumption imposing the burden of proof is to require the trier of fact to assume the existence of the presumed fact unless and until evidence is introduced sufficient to convince the trier of fact of the nonexistence of the presumed fact.  Except as otherwise provided by law or by these rules, proof by a preponderance of the evidence is necessary and sufficient to rebut a presumption established under this rule.

(c)  Presumptions.  The following presumptions, and all other presumptions established by law that fall within the criteria of subsection (a) of this rule, are presumptions imposing the burden of proof.

(1)  Owner of legal title is owner of beneficial title.  The owner of the legal title to property is presumed to be the owner of the full beneficial title.  This presumption may be rebutted only by clear and convincing proof.

(2)  Official duty regularly performed; lawful arrest.  It is presumed that official duty has been regularly performed.  This presumption does not apply on an issue as to the lawfulness of an arrest if it is found or otherwise established that the arrest was made without a warrant.

(3)  Intention of ordinary consequences of voluntary act.  A person is presumed to intend the ordinary consequences of the person's voluntary act.

(4)  Doing of an unlawful act.  An unlawful intent is presumed from the doing of an unlawful act.

(5)  Any court, any judge acting as such.  Any court of this State or the United States, or any court of general jurisdiction in any other state or nation, or any judge of such a court, acting as such, is presumed to have acted in the lawful exercise of its jurisdiction.  This presumption applies only when the act of the court or judge is under collateral attack.

(6)  Ceremonial marriage.  A ceremonial marriage is presumed to be valid.

(7)  Death.  A person who is absent for a continuous period of five years, during which the person has not been heard from, and whose absence is not satisfactorily explained after diligent search or inquiry, is presumed to be dead. [L 1980, c 164, pt of §1; gen ch 1985]

RULE 304 COMMENTARY

The criteria established by this rule are modeled upon, and accord generally with, those of Cal. Evid. Code §§660-669, with modifications appropriate to the rules of law of this jurisdiction.

Subsection (a):  This provision is analogous in purpose to Rule 303(a) supra.  It establishes the general criteria for determination of those presumptions that impose on the adverse party the burden of proof.  The standard of determination of "public policy" in this subsection is identical with that discussed in the comment to Rule 303(a).  The catalogue of presumptions in subsection (c) of this rule, although not exhaustive, is determinative for the presumptions listed and is illustrative of the class of presumptions governed by this rule.

Subsection (b):  This provision is analogous to Rule 303(b) supra.  Its purpose is to define the effect of the presumptions governed by this rule.  Since the effect is to shift the ultimate burden of proof, the general requirement is proof by "a preponderance of the evidence."  Despite disagreement by some authorities, the most reasonable meaning of this requirement, and the interpretation given it in most jurisdictions, is "proof which leads the jury to find that the existence of the contested fact is more probable than its nonexistence," McCormick §339.

Subsection (c):  The presumptions in this list parallel the traditional common law presumptions incorporated in Cal. Evid. Code §§662-668, with some modifications.

Although presumption (1) apparently has not been litigated at the appellate level in Hawaii, it is a traditional common law presumption supported by a public policy so compelling as to require clear and convincing proof to overcome it.

Presumption (2), that official duty has been regularly performed, has been affirmed by the Hawaii Supreme Court, e.g., DeMello v. Wilson, 28 H. 298 (1925); Nichols v. Wah Chong Sun, 28 H. 395 (1925); State v. Hawaiian Dredging Co., 48 H. 152, 397 P.2d 593 (1964); State v. Midkiff, 49 H. 456, 421 P.2d 550 (1966).  The qualification barring extension of the presumption to the lawfulness of arrests or searches conducted without warrants is implicit in search and seizure law, e.g., State v. Barnes, 58 H. 333, 335, 568 P.2d 1207, 1209 (1977):  "[A]n arrest without a warrant will be upheld only where there was probable cause for the arrest." In State v. Kaluna, 55 H. 361, 363, 520 P.2d 51, 55 (1974), the court declared:

[S]ince it was conducted without a warrant, the search carries an initial presumption of unreasonableness....  To overcome this presumption, the State must show that the facts or the case justified the police in searching without a warrant and that the search itself was no broader than necessary to satisfy the need which legitimitized departure from the warrant requirement in the first place.

Presumption (3) finds support in a long line of Hawaii Supreme Court decisions.  In Lord v. Lord, 35 H. 26, 39 (1939), the court said:  "Where a person does an act he is presumed in doing so to have intended the natural consequences thereof."  See also Yuen v. French, 29 H. 625 (1927); Territory v. Palai, 23 H. 133 (1916).  However, consistent with the statutory requirement that every element of a crime charged must be proved, Hawaii Rev. Stat. §701-114 (1976), and that state of mind, when designated by the statute, is an element of the crime, Hawaii Rev. Stat. §702-204 (1976), intent may not be established by presumption in criminal actions.

Presumption (5) accords with Hawaii Supreme Court decision. In In Re Kawahara Yasutaro, 15 H. 667, 670 (1904), the court said:  "The presumption is in favor of the regularity of the proceedings of courts of record and the burden is placed on one alleging errors therein to show it affirmatively."  In a later decision, State v. Villados, 55 H. 394, 397, 520 P.2d 427, 430 (1974), the court addressed the aspect of presumptive jurisdiction:

[C]ircuit courts are courts of general jurisdiction in this State, and therefore the presumption is in favor of retention rather than divestiture of jurisdiction.... [B]efore a party can claim that an act or statute has the effect of divesting jurisdiction which has regularly and fully vested, the law in favor of such divestment must be clear and unambiguous.

Presumption (6) is established by Hawaii Supreme Court decision.  In Estate of Ah Leong, 34 H. 161, 165 (1937), the court said:

[T]he contention is that upon proof of the celebration of a ceremonial marriage...followed by an actual living together publicly...the law will presume, in the absence of countervailing proof, that all of the prerequisites to a valid marriage...were complied with.

The rule of law supporting this contention has been so often judicially announced that it may be considered firmly established.

See also Hawaii Rev. Stat. §572-13(c) (1976), providing that a certified copy of a certificate of marriage is prima facie evidence of the fact of marriage.

Presumption (7) accords with Hawaii Rev. Stat. §560:1-107(3), and modifies the traditional common law presumption of death after a seven-year period of absence.

Case Notes

Jury instruction that deceased presumed to have exercised due care was superfluous, where defendant had burden of proving deceased was negligent.  6 H. App. 516, 730 P.2d 342.



§622-31 - , making a written finding of "presumed death" prima facie evidence of the death of the person named; §572-13(c), making a certified copy of a certificate of marriage prima facie evidence of the fact of such marriage; §575-2, making the absence of a husband or wife for six continuous months prima facie evidence of desertion; §634-22, making a record or affidavit of process prima facie evidence of all that it contains.

Rule 305  Prima facie evidence.  A statute providing that a fact or a group of facts is prima facie evidence of another fact establishes a presumption within the meaning of this article unless the statute expressly provides that such prima facie evidence is conclusive. [L 1980, c 164, pt of §1]

RULE 305 COMMENTARY

The purpose of this rule is to indicate the construction that should be given to the large number of provisions, scattered throughout the Hawaii Rev. Stat., which state that a fact, or a group of facts, is "prima facie" evidence of another fact.  See, e.g., Hawaii Rev. Stat. §560:1-107(1) (1976), making a certified or authenticated copy of a death certificate prima facie evidence of the fact, place, date and time of death and the identity of the decedent; §622-31, making a written finding of "presumed death" prima facie evidence of the death of the person named; §572-13(c), making a certified copy of a certificate of marriage prima facie evidence of the fact of such marriage; §575-2, making the absence of a husband or wife for six continuous months prima facie evidence of desertion; §634-22, making a record or affidavit of process prima facie evidence of all that it contains.

A number of the statutory prima facie evidence provisions contain express language to indicate whether the particular provision affects the burden of proof or only the burden of producing evidence.  E.g., Hawaii Rev. Stat. §584-4(b) (1976), which provides that prima facie evidence of paternity may be overcome only by "clear and convincing evidence"; Hawaii Rev. Stat. §701-117 (1976), which provides that contrary evidence that raises "a reasonable doubt in the mind of the trier of fact" is sufficient.  Absent such explicit statutory clarification, judicial determination will be required to determine whether a statutory provision creates a presumption affecting the burden of proof or the burden of producing evidence consistent with the criteria established in Rules 303(a) and 304(a) supra.

A few statutes establish either a conclusive presumption, e.g., Hawaii Rev. Stat. §76-51 (1976), or irrebuttable prima facie evidence, e.g., Hawaii Rev. Stat. §480-22(a) (1976).  These are conclusive presumptions as defined in Rule 301(2)(A) and, as such, they are not presumptions within the intent of this article and are expressly excluded from the scope of this rule.



§712-1251 1976 - quot;The presence of a dangerous drug, harmful drug, or detrimental drug in a motor vehicle, other than a public omnibus, is prima facie evidence of knowing possession thereof by each and every person in the vehicle at the time the drug was found.

Rule 306  Presumptions in criminal proceedings.  (a) Presumptions against the accused.

(1)  Scope.  Except as otherwise provided by statute, in criminal proceedings, presumptions against an accused, recognized at common law or created by statute, including statutory provisions that certain facts are prima facie evidence of other facts or of guilt, are governed by this subsection.

(2)  Submission to jury.  When a presumed fact establishes an element of the offense or negatives a defense, the court may submit the presumption to the jury only if a reasonable juror on the evidence as a whole, including the evidence of the basic facts, could find the presumed fact beyond a reasonable doubt.

(3)  Instructing the jury.  The court may not direct the jury to find a presumed fact against the accused.  Whenever a presumption against the accused is submitted to the jury, the court shall instruct the jury that, if it finds the basic facts beyond a reasonable doubt, it may infer the presumed fact but is not required to do so.  In addition, if the presumed fact establishes an element of the offense or negatives a defense, the court shall instruct the jury that its existence, on all the evidence, must be proved beyond a reasonable doubt.

(b)  Presumptions against the State.  Except as otherwise provided by statute, in criminal proceedings, presumptions against the State, recognized at common law or created by statute, impose on the State either (1) the burden of producing evidence, or (2) the burden of proof.

(c)  Inconsistent presumptions.  If two presumptions are mutually inconsistent, the presumption applies that is founded upon weightier considerations of policy and logic.  If considerations of policy and logic are of equal weight, neither presumption applies. [L 1980, c 164, pt of §1]

RULE 306 COMMENTARY

This rule is similar to Uniform Rule of Evidence 303 and the U.S. Supreme Court proposal for Fed. R. Evid. 303, which was not enacted, see Rules of Evidence for U.S. Courts and Magistrates as promulgated by the U.S. Supreme Court, 28 App. U.S. Code Service, App. 6 (1975), with the addition of subsection (b), which provides for presumptions against the state, and subsection (c), which makes provision for inconsistent presumptions.

The operation of presumptions against the accused in criminal cases is hedged about by constitutional limitations because, as the Supreme Court pointed out in County Court v. Allen, 442 U.S. 140 (1979), of the tendency of presumptions to "undermine the factfinder's responsibility at trial...to find the ultimate facts beyond a reasonable doubt."  442 U.S. at 156.  To facilitate analysis on this point, Mr. Justice Stevens, writing for the Allen court, attempted a distinction between the "entirely permissive inference or presumption," e.g., Barnes v. United States, 412 U.S. 837 (1973) (inference of guilty knowledge from fact of possession of recently stolen property), and the "more troublesome" mandatory presumption, e.g., United States v. Romano, 382 U.S. 136 (1965), which "tells the trier that he or they must find the elemental [ultimate] fact upon proof of the basic fact, at least unless the defendant has come forward with some evidence to rebut the presumed connection between the two facts," 442 U.S. at 157.

Regarding the permissive inference or presumption, the Allen court suggested that, because the trier of fact is free to draw or to reject the inference, this device potentially trenches on the beyond-a-reasonable-doubt burden "only if, under the facts of the case, there is no rational way the trier could make the connection permitted by the inference."  Id.  The Allen presumption was a permissive one, involving a New York statute making the presence of a firearm in an auto presumptive evidence of illegal possession of the weapon by all occupants of the vehicle.  Since the trial judge told the jury that the presumption was entirely permissive and could be ignored even in the absence of rebutting evidence, the Allen court held:  "The application of the statutory presumption in this case therefore comports with the standard laid down in Tot v. United States, 319 U.S. 463, 467, and restated in Leary v. United States, 395 U.S. at 36.  For there is a 'rational connection' between the basic facts that the prosecution proved and the ultimate fact presumed, and the latter is 'more likely than not to flow from' the former."  442 U.S. at 165.

Rejecting an argument that the necessary "connection" between basic and presumed facts should satisfy the more stringent reasonable-doubt standard, the Allen court stated:

[T]he prosecution may rely on all of the evidence in the record to meet the reasonable doubt standard.  There is no more reason to require a permissive statutory presumption to meet a reasonable doubt standard before it may be permitted to play any part in a trial than there is to require that degree of probative force for other relevant evidence before it may be admitted.  As long as it is clear that the presumption is not the sole and sufficient basis for a finding of guilt, it need only satisfy the [more-likely-than-not] test described in Leary.  [442 U.S. at 167.]

In the context of the facts in Allen, the court held that this test was met.

The Allen dissent, authored by Justice Powell and joined by Justices Brennan, Marshall, and Stewart, disagreed not with the more-likely-than-not standard for testing the connection between basic and presumed facts but with the Allen majority's application of that standard:

As I understand it, the Court today does not contend that in general those who are present in automobiles are more likely than not to possess any gun contained within their vehicles.  It argues, however, that the nature of the presumption here involved requires that we look not only to the immediate facts upon which the jury was encouraged to base its inference, but to the other facts "proved" by the prosecution as well....  The possibility that the jury disbelieved all of this evidence, and relied on the presumption, is simply ignored.  [442 U.S. at 174-75.]

The problem with this approach, according to the dissenters, is that, since the jury was told that it could convict on the presumption alone, it may have done just that.  "Under the Court's analysis, whenever it is determined that an inference is 'permissive,' the only question is whether, in light of all of the evidence adduced at trial, the inference recommended to the jury is a reasonable one.  The court has never suggested that the inquiry into the rational basis of a permissible inference may be circumvented in this manner."  442 U.S. at 176.

In dicta, the Allen majority said that mandatory presumptions, because of their significant impact on the factfinder, must be examined facially "to determine the extent to which the basic and elemental facts coincide."  442 U.S. at 158.  This is so because this device tends to force the factfinder to draw the inference irrespective of other facts in the case.  Hence, "the analysis of the presumption's constitutional validity is logically divorced from those facts and based on the presumption's accuracy in the run of cases."  Id.  Regarding the nature of the required connection for mandatory presumptions, the court merely said that the prosecution "may not rest its case entirely on a presumption unless the fact proved is sufficient [on facial examination] to support the inference of guilt beyond a reasonable doubt."  442 U.S. at 167.

In State v. Brighter, 61 H. 99, 595 P.2d 1072 (1979), the Hawaii Supreme Court examined the "prima facie evidence" provision of Hawaii Rev. Stat. §712-1251 (1976):  "[T]he presence of a dangerous drug, harmful drug, or detrimental drug in a motor vehicle, other than a public omnibus, is prima facie evidence of knowing possession thereof by each and every person in the vehicle at the time the drug was found."  Appellant Brighter was convicted of knowing possession of marijuana, and the supreme court noted that the prosecution relied "entirely" on the prima facie evidence device, 61 H. at 102, 595 P.2d at 1074.

Although the trial court instructed the jury that "the presence of a detrimental drug in a motor vehicle...is prima facie evidence of knowing possession," the supreme court labeled the device a permissive inference which authorized, but did not compel, the inference of guilt.  The court then analyzed the U.S. Supreme Court decisions on criminal presumptions (except County Court v. Allen, supra, not yet then decided), and decided that the particular inference authorized in Brighter passed the "rational connection," "more likely than not," and "reasonable doubt" tests; therefore, the court had "no need to resolve the question whether an inference satisfying the 'more likely than not' requirement must also comply with the criminal reasonable doubt standard."  61 H. at 109, 595 P.2d at 1078.  The court reversed Brighter's conviction, however, because, taking judicial notice of legislative facts (see the commentary to Rule 201 supra), the court held that the statutory inference of knowing possession is constitutionally valid under the various tests only as applied to "dealership quantities" of drugs, a limitation not imposed by the trial court:  "Therefore, we would require that the prosecution establish beyond a reasonable doubt that the quantity of drug involved is clearly greater than a quantity which may be possessed for personal use....  Absent such a determination, a jury would not be justified in concluding that the statutory inference should be applied."  61 H. at 109-110, 595 P.2d at 1079.

Several principles emerge from the Allen and Brighter decisions.  To begin with, the Allen dicta strongly suggests that, in a case such as Brighter where the inference or presumption is the only evidence of guilt, the connection between basic and ultimate facts must satisfy the reasonable doubt standard.  Indeed, such a conclusion is virtually inescapable where the final determination of guilt rests solely on the permitted inference.  Brighter thus appears to embody the reasonable-doubt exception to the Allen more-likely-than-not standard for permissive inferences or presumptions.  For the same reason, the Brighter court appears to have been correct in assessing the facial validity of the inference.  Whether or not a facial analysis would be required in a case (such as Allen) where the prosecution relies on a presumption plus other evidence of guilt will depend upon analysis of the Allen opinions by the Hawaii Supreme Court in subsequent cases.

A more difficult problem, suggested by the alternative holding in Brighter, concerns the distinction between permissive and mandatory criminal presumptions.  Although the Brighter device was classified by the court as a permissive inference, the trial court had delivered the following additional instruction to the jury:

Prima facie evidence of a fact is evidence which if accepted in its entirety by the trier of fact, is sufficient to prove the fact, provided that no evidence negativing the fact, which raises a reasonable doubt in the mind of the trier of fact, is introduced.

This instruction, concluded the Brighter court, "served to shift the burden of proof to appellant" and thus raised the possibility that the jury could "have been misled into thinking that they were required to find the element of knowing possession."  The court accordingly held that in the absence of a clarifying instruction that the jury "could -- but was not required to -- find the element of knowing possession upon proof of the underlying facts," 61 H. at 110-111, 595 P.2d at 1080, the burden of proof had been impermissibly shifted to the defendant.  Accord, State v. Pimentel, 61 H. 318, 603 P.2d 141 (1979).

A close reading of County Court v. Allen, supra, 442 U.S. at 157-159 n.16, suggests the difficulty of categorizing criminal presumptions, which process necessarily depends upon the content of the jury instructions.  The Allen court's example of a "mandatory" presumption was the one litigated in United States v. Romano, supra, where the court told the jury that presence at a still "shall be deemed sufficient evidence to authorize conviction" for possession of an illegal distillery.  Since Brighter and Pimentel, supra, suggest strongly that mandatory criminal presumptions are not permissible in Hawaii, trial judges are well advised to exercise great care in drafting suitable jury instructions in these cases.  This is all the more so in light of Rule 1102 infra, which prohibits the court from commenting upon the evidence.  In the absence of comment by the judge on the other evidence in the case, the presumption instruction, no matter how carefully couched, will be spotlighted in the jury charge, thereby focusing the factfinder's attention on the device and maximizing the coercive impact.

Subsection (a):  Presumptions against the accused, including "prima facie" evidence provisions (see Rule 305 supra) are governed exclusively by this subsection.  Subsection (a)(2) addresses the typical case, see State v. Brighter, supra, where the presumption establishes or tends to establish one or more of the ultimate elements of the offense.  In such a case the evidence as a whole, including the basic facts giving rise to the presumption, must be of such quality and quantity that a reasonable juror could find the presumed fact beyond a reasonable doubt.  The requisite connection between basic facts, standing alone, and the presumed fact is not addressed.  If the basic fact is the only evidence of the presumed fact, the reasonable doubt standard necessarily applies, see the foregoing analysis of Brighter.  If, on the other hand, there is other evidence of the presumed fact in addition to the basic fact or facts, the more- likely-than-not standard of Allen comports with the U.S. Supreme Court's minimum due process requirement.  This is a question that is directed to the court, and was left open in Brighter.

Subsection (a)(3) codifies the Brighter holding that the basic facts must be established beyond a reasonable doubt for the presumption to be operative.  In addition, the factfinder must be instructed carefully and emphatically that the presumption is permissive.  State v. Pimentel, supra.  In other words, the effect of a presumption against the accused is to create an inference.

The Hawaii Supreme Court addressed this issue directly in State v. Cuevas, 53 H. 110, 113, 488 P.2d 322, 324 (1971), holding unconstitutional a statute that provided:  "When the act of killing another is proved, malice aforethought shall be presumed, and the burden shall rest upon the party who committed the killing to show that it did not exist, or a legal justification or extenuation therefor."  The court said:

Under the language of the statute, the burden imposed upon the accused is not merely a burden of going forward with the evidence or of raising a reasonable doubt, but is a burden of persuasion of the nonexistence of an essential element of the crime of murder....  We hold that the statute is invalid.  Under our legal system, the burden is always upon the prosecution to establish every element of crime by proof beyond a reasonable doubt, never upon the accused to disprove the existence of any necessary element.

Consistent with this position, under the present rule a presumption imposes no burden upon the accused.  He may, if he chooses, introduce evidence to rebut the presumption.  Ultimate burden always rests with the State.

Subsection (b):  The constitutional limitations that require the special rules in subsection (a) do not apply to presumptions against the State.  Presumptions against the State, therefore, are governed by the civil presumption standards of Rules 301 through 305.

Subsection (c):  This provision is identical in form and intent with Rule 302(b) supra.

Case Notes

Rule 306(a) presumptions against the accused, discussed.  78 H. 262, 892 P.2d 455.

Because court instructed jury regarding "presumptions" within the meaning of this rule, and notwithstanding that court advised jurors that they might, but were not required to, conclude the existence of the assumed fact, court erred in failing to instruct jury, pursuant to subsection (a)(3), that jury was required to find "the basic facts beyond a reasonable doubt".  88 H. 296, 966 P.2d 608.

Due process right violated where circuit court's instruction to jury regarding the statutory presumption created by §708-801(4) failed to further instruct jury pursuant to subsection (a) that the presumption is merely a permissible inference of fact and that in order to apply the presumption, the jury must find that the presumed fact exists beyond a reasonable doubt.  88 H. 216 (App.), 965 P.2d 149.



§626-0001-0401

ARTICLE IV.

RELEVANCY AND ITS LIMITS

Rule 401  Definition of "relevant evidence".  "Relevant evidence" means evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence. [L 1980, c 164, pt of §1]

Rule 401 Commentary

This rule is identical with Fed. R. Evid. 401.  The rule draws upon the traditional common law definition of "relevancy," that is, "[T]he tendency of the evidence to establish a material proposition," McCormick §185; however, it is formulated to eliminate the lexically ambiguous requirement that a proposition be "material," which has been variously construed to mean "important," "necessary," "substantial," and "essential," as well as simply related to an issue in the action, see 26A Words and Phrases 212-14, 218-19 (1953).  The rule actually encompasses the old materiality requirement by specifying that the "fact" to which the evidence is directed be "of consequence to the determination of the action."  For this reason, the words "material" and "materiality" do not appear in these rules.

This rule restates existing Hawaii law.  In State v. Smith, 59 H. 565, 567, 583 P.2d 347, 349 (1978), the court defined the concept of relevance:  "Evidence is relevant if it tends to prove a fact in controversy or renders a matter in issue more or less probable."  The court in Smith also relied upon the holding in State v. Irebaria, 55 H. 353, 356, 519 P.2d 1246, 1248-49 (1974), for the distinction between relevance and sufficiency of the evidence:

The concept of relevance, however, does not encompass standards of sufficiency.  Appellant's contention that evidence which, standing alone, is insufficient to establish a controverted fact, should be inadmissible is totally without basis in the law.  It is often said that "[a] brick is not a wall."  ...Appellant through a "sufficiency" standard would take away the building blocks of a prima facie case.  The sufficiency standard should apply only when all the bricks of individually insufficient evidence are in place and the wall itself is tested.

This rule preserves the Irebaria distinction between relevance and sufficiency by establishing, as the requisite standard of probability, that the consequential fact be rendered "more probable or less probable than it would be without the evidence."  As the Advisory Committee's Note to Fed. R. Evid. 401 put it:  "Any more stringent requirement is unworkable and unrealistic....  Dealing with probability in the language of the rule has the added virtue of avoiding confusion between questions of admissibility and questions of the sufficiency of the evidence."

Case Notes

Clothing found in trash, although not identified as being in defendant's possession, admissible as part of State's circumstantial evidence.  67 H. 581, 698 P.2d 293.

Evidence of driver's drinking prior to accident relevant to establish driver's negligence; evidence of prior accidents at same location should have been admitted to show notice of potentially dangerous condition.  68 H. 447, 719 P.2d 387.

Trial court did not err in ruling that evidence of motorcyclist's nonuse of helmet was not relevant under this rule, and thus, not admissible under rule 402.  74 H. 308, 844 P.2d 670.

Trial court did not err under rules 401 and 403 in admitting evidence that indicated that plaintiff's symptoms may have been linked to drug use and not solely to exposure to silicone.  78 H. 287, 893 P.2d 138.

"Legitimate tendency" test regarding admission of evidence regarding a third person's motive to commit the crime charged, comports with the relevancy test set forth in this rule.  79 H. 347, 903 P.2d 43.

No abuse of discretion in admitting school nurse's testimony as testimony was relevant because it was of "consequence to the determination" as to whether the complainant was sexually assaulted.  80 H. 107, 905 P.2d 613.

Expert medical testimony that "permanent, serious disfigurement" would have resulted absent medical attention irrelevant where that result was an element of the charged offense.  80 H. 126, 906 P.2d 612.

Witness' testimony regarding witness' auto accident injuries relevant to issue of plaintiff's damages.  80 H. 212, 908 P.2d 1198.

Evidence that victim had $2,300 in cash on person after the shooting irrelevant where fact of consequence was defendant's state of mind at the time of shooting and reasonableness of that state of mind.  80 H. 307, 909 P.2d 1122.

Evidence of gross weight of cocaine relevant and properly admitted as it made the "consequential fact" that cocaine's net weight was at least one ounce more probable than it would be without the evidence.  80 H. 382, 910 P.2d 695.

Knife properly admitted as relevant evidence as its attributes made likelihood that victims' injuries were life-threatening more or less probable than without the evidence.  83 H. 335, 926 P.2d 1258.

Trial court erred in ruling that victim's past use of a handgun was not relevant, as victim's ownership and use of a handgun, and defendant's knowledge of victim's past conduct when under the influence of drugs, combined with the risk to life that victim posed, was relevant to the issue of defendant's reasonable apprehension on the morning in question.  97 H. 206, 35 P.3d 233.

Where evidence that child was a victim of battered child syndrome was relevant to show that child's death was not an accident, but the result of an intentional, knowing or reckless criminal act, giving rise to a duty on defendant's part to obtain medical care for child pursuant to §663-1.6, trial court did not err in admitting expert testimony that child was a victim of battered child syndrome.  101 H. 332, 68 P.3d 606.

Defendant's failure to proclaim defendant's innocence to cellmate was irrelevant under this rule and, thus, not admissible by virtue of rule 402.  104 H. 203, 87 P.3d 275.

Testimony by defendant's cellmate that defendant desired a reduction of the murder charge to manslaughter was irrelevant under this rule under the circumstances of the case; defendant's reference to a reduction of the charges against defendant did not make the existence of any fact regarding whether defendant committed the murder "more or less probable than it would be without" this testimony.  104 H. 203, 87 P.3d 275.

The fact that defendant purchased bras for daughter and complaining witness and the allegation that the girls had been sitting at table in their underwear "a couple of days" before the incident were not relevant to any of the events which occurred on date of incident, where, inter alia, the purchase of bras by defendant would not tend to make more probable any fact relating to the elements of sexual contact by defendant.  77 H. 340 (App.), 884 P.2d 403.

Witness' testimony that witness suffered injuries in accident relevant as to whether and to what extent the rear-end collision caused plaintiff's injuries.  80 H. 188 (App.), 907 P.2d 774.

Evidence of prior real estate transactions between seller and broker had tendency to make broker's alleged breach of fiduciary duty more probable and were relevant to broker's duty of loyalty.  84 H. 162 (App.), 931 P.2d 604.

Trial court erred harmfully in excluding, pursuant to this rule and rule 403, defendant's exhibit with respect to defendant's theft-by-deception charges under §708-830(2), on the grounds that defendant's analysis of the tax laws was irrelevant and that evidence of defendant's legal theories would confuse the jury, where evidence that defendant, based on defendant's understanding of the tax laws, had a good faith belief that defendant did not owe taxes on defendant's wages was relevant to whether defendant acted by deception and whether defendant had a defense under §708-834(1).  119 H. 60 (App.), 193 P.3d 1260.

Where, pursuant to §231-40, the Cheek interpretation of the wilfulness requirement -- that a jury must be permitted to consider evidence of a defendant's good faith belief that defendant's conduct did not violate the tax laws, even if that belief was not objectively reasonable, in determining whether defendant acted wilfully -- was adopted and applied in construing §231-36(a), the trial court erred in excluding defendant's exhibit pursuant to this rule and rule 403 on the grounds that defendant's analysis of the tax laws was irrelevant and that evidence of defendant's legal theories would confuse the jury.  119 H. 60 (App.), 193 P.3d 1260.



§702-231 - and was, therefore, inadmissible under this rule.

Rule 402  Relevant evidence generally admissible; irrelevant evidence inadmissible.  All relevant evidence is admissible, except as otherwise provided by the Constitutions of the United States and the State of Hawaii, by statute, by these rules, or by other rules adopted by the supreme court.  Evidence which is not relevant is not admissible. [L 1980, c 164, pt of §1]

Rule 402 Commentary

This rule, similar to Fed. R. Evid. 402, establishes the basic precondition for admissibility of all evidence:  it must be "relevant" as that term is defined in Rule 401.  In State v. Smith, 59 H. 565, 567-68, 583 P.2d 347, 349-50 (1978), the court held:  "All relevant evidence is admissible unless some rule compels its exclusion....  Our laws give a [party] the right to introduce evidence of those relevant and material facts which logically tend to prove the issues involved and which is not otherwise excluded."  See State v. Irebaria, 55 H. 353, 519 P.2d 1246 (1974); Territory v. Henry, 39 H. 296 (1952); Bonacon v. Wax, 37 H. 57 (1945).

There are, of course, many qualifications to the general admissibility of relevant evidence.  The exclusionary rule in criminal cases, see, e.g., State v. Santiago, 53 H. 254, 492 P.2d 657 (1971), is a prime example.  Rule 403 infra, requires exclusion of relevant evidence whenever the relevance or probative value is "substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by considerations of undue delay, waste of time, or needless presentation of cumulative evidence."  Privilege (Article V) and hearsay (Article VIII) rules frequently interpose a bar to the receipt of relevant evidence.

Case Notes

Trial court did not err in ruling that evidence of motorcyclist's nonuse of helmet was not relevant under rule 401, and thus, not admissible under this rule.  74 H. 308, 844 P.2d 670.

Evidence regarding search warrant was inadmissible as irrelevant where existence of search warrant was not relevant to issue of whether police officer's murder arose out of performance of official duties.  75 H. 282, 859 P.2d 1369.

Expert medical testimony that "permanent, serious disfigurement" would have resulted absent medical attention irrelevant where that result was an element of the charged offense; thus testimony was inadmissible under this section.  80 H. 126, 906 P.2d 612.

Evidence that victim had $2,300 in cash on person after the shooting excluded as irrelevant where fact of consequence was defendant's state of mind at the time of shooting and reasonableness of that state of mind.  80 H. 307, 909 P.2d 1122.

Evidence of gross weight of cocaine relevant and properly admitted as it made the "consequential fact" that cocaine's net weight was at least one ounce more probable than it would be without the evidence.  80 H. 382, 910 P.2d 695.

Where purpose of exhibiting individual to jury is relevant to an issue in dispute and does not contravene any other evidentiary requirements, exhibition admissible.  81 H. 15, 911 P.2d 735.

Accomplice's testimony regarding other accomplice's prior bad acts was not relevant to defendant's claim of duress under §702-231 and was, therefore, inadmissible under this rule.  101 H. 269, 67 P.3d 768.

Where evidence that child was a victim of battered child syndrome was relevant to show that child's death was not an accident, but the result of an intentional, knowing or reckless criminal act, giving rise to a duty on defendant's part to obtain medical care for child pursuant to §663-1.6, trial court did not err in admitting expert testimony that child was a victim of battered child syndrome.  101 H. 332, 68 P.3d 606.

Proffered evidence properly excluded as irrelevant.  4 H. App. 175, 664 P.2d 262.

Defendant's failure to proclaim defendant's innocence to cellmate was irrelevant under rule 401 and, thus, not admissible by virtue of this rule.  104 H. 203, 87 P.3d 275.

Although evidence that defendant had previously been convicted of a felony was relevant for purposes of §134-7, evidence that defendant may have received ineffective assistance of counsel during that prior felony trial would not have any bearing on the validity of that felony conviction; thus, trial court did not err in precluding evidence that defendant may have received ineffective assistance during prior trial.  90 H. 489 (App.), 979 P.2d 85.



§185. - quot;Unfair prejudice," as the Advisory Committee's Note to Fed.

Rule 403  Exclusion of relevant evidence on grounds of prejudice, confusion, or waste of time.  Although relevant, evidence may be excluded if its probative value is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by considerations of undue delay, waste of time, or needless presentation of cumulative evidence. [L 1980, c 164, pt of §1]

Rule 403 Commentary

This rule is identical with Fed. R. Evid. 403.  It recognizes the necessity for discretionary qualification of the general admissibility rule, based on such factors as potential for engendering juror prejudice, hostility, or sympathy; potential for confusion or distraction; and likelihood of undue waste of time.  See McCormick §185.  "Unfair prejudice," as the Advisory Committee's Note to Fed. R. Evid. 403 explains, "means an undue tendency to suggest decision on an improper basis, commonly, though not necessarily, an emotional one."  In some cases assessment of potential for prejudice will depend upon the court's view of the ability and willingness of jurors to follow a limiting instruction, see Rule 105 supra.  Necessity for a Rule 403 "balance" can arise in a variety of contexts because of the pervasive nature of the principle.  In particular, Rules 404(b), 608(b), and 609 implicitly call for application of this principle.

Hawaii courts have addressed the issue of discretionary exclusion of relevant evidence in the context of admissibility of gruesome or inflammatory photographs, see State v. Apao, 59 H. 625, 586 P.2d 250 (1978).  "Other crimes" evidence, see Rule 404(b) infra, presents a classic example of the necessity for the Rule 403 balance, as the Hawaii Supreme Court recognized in State v. Iaukea, 56 H. 343, 349, 537 P.2d 724, 729 (1975):  "The responsibility for maintaining the delicate balance between probative value and prejudicial effect lies largely within the discretion of the trial court."  In State v. Murphy, 59 H. 1, 575 P.2d 448 (1978), again in commenting on "other crimes" evidence, the court stressed the trial court's responsibility of assessing the balance between probative value and prejudicial effect and noted that considerations germane to such a balancing process should include actual need for the evidence, availability of other evidence on the same issues, probative weight of the evidence, and the potential for creating prejudice and hostility against the accused in the minds of the jurors.  The court recently noted that character evidence (see Rule 404(a) infra) must be evaluated with reference to the Rule 403 principle, see State v. Lui, 61 H. 328, 603 P.2d 151 (1979).

Law Journals and Reviews

Henderson v. Professional Coatings Corp.:  Narrowing Third-Party Liability in Automobile Accidents.  15 UH L. Rev. 353.

Case Notes

Admission of evidence upheld.  63 H. 488, 630 P.2d 619; 4 H. App. 175, 664 P.2d 262.

Court abused its discretion in excluding evidence of driver's drinking before accident.  68 H. 447, 719 P.2d 387.

Court abused its discretion in admitting Honolulu Police Department Form 81, though parts of form where defendant invoked defendant's rights were excised; cannot be said that error harmless.  69 H. 68, 733 P.2d 690.

The admissibility of evidence even after a demonstration of relevance is a matter of discretion; no basis to establish a rule of admissibility based solely on the need for evidence.  70 H. 300, 769 P.2d 1098.

Videotape was veiled attempt to successfully recreate the motorcycle accident.  70 H. 419, 773 P.2d 1120.

Trial judge did not abuse discretion in admitting evidence of condition of abandoned child in prosecution for attempted second degree murder.  73 H. 109, 831 P.2d 512.

Admissibility of novel scientific evidence discussed, focusing on DNA profiling evidence.  73 H. 130, 828 P.2d 1274.

Trial court did not abuse its discretion in refusing to admit evidence that motorcyclist did not have motorcycle license at time of accident.  74 H. 308, 844 P.2d 670.

Defendant's statements relevant as direct evidence of a material element of terroristic threatening; court thus had no discretion to exclude.  75 H. 517, 865 P.2d 157.

Trial court did not err under rules 401 and 403 in admitting evidence that indicated that plaintiff's symptoms may have been linked to drug use and not solely to exposure to silicone.  78 H. 287, 893 P.2d 138.

Trial court did not abuse its discretion in admitting evidence of appellant's receipt of workers' compensation benefits, where the probative value of the evidence substantially outweighed the danger of unfair prejudice.  79 H. 14, 897 P.2d 941.

Admission of videotaped interview proper as it enabled jury to view whether sex assault victim's behavior was consistent with a child her age who had experienced a recent upsetting event.  80 H. 107, 905 P.2d 613.

Probative value of witness' testimony that witness suffered injuries in auto accident and testimony's relevance to whether the rear-end collision caused plaintiff's injuries substantially outweighed by danger of substantial delay, and confusing the jury.  80 H. 212, 908 P.2d 1198.

Absent any evidence to support defendant's claim that victim bit co-defendant on leg, court properly declined to allow examination of co-defendant's leg in jury's presence for danger of misleading the jury.  81 H. 15, 911 P.2d 735.

No prejudice to defendant by prosecution exhibiting co-defendant to jury where ample evidence in record to otherwise support conviction by jury.  81 H. 15, 911 P.2d 735.

No abuse of discretion by court admitting "gruesome" photos of decedent's sexual parts, face and nude body into evidence as photos of injuries not needlessly cumulative nor unfairly prejudicial.  81 H. 293, 916 P.2d 703.

Trial court abused discretion by excluding evidence of arson and breach of duty under insurance policy provisions where probative value of evidence on issue of whether insurer was warranted in denying claim outweighed any prejudicial effect.  82 H. 120, 920 P.2d 334.

Where defendant's witness would have contradicted officers' testimony, exclusion of witness' testimony under this rule was abuse of discretion.  83 H. 229, 925 P.2d 797.

Where a victim recanted allegations of abuse, probative value of prior incidents of violence between victim and defendant to show context of relationship, where relationship was offered as possible explanation for victim's recantation, far outweighed any prejudice.  83 H. 289, 926 P.2d 194.

Admitting knife into evidence not legally prejudicial to defendant once sufficient foundation had been laid and knife's relevancy established; no abuse of discretion.  83 H. 335, 926 P.2d 1258.

Abuse of discretion where court expressly qualified witness as expert in "visibility" analysis and none of factors under this rule appeared to be factors in exclusion of testimony regarding range of visibility.  85 H. 336, 944 P.2d 1279.

Where court failed to view otherwise relevant videotape before definitively ruling on its admissibility, exclusion of tape was abuse of discretion.  85 H. 336, 944 P.2d 1279.

Where effect of allowing officer's testimony regarding defendant's statements about defendant's prior involvement in and experience with prostitution and that "what occurred in this case was not prostitution" was to allow defendant to testify without waiving defendant's right against self-incrimination, the prejudicial effect of the statement was minimized by its overall exculpatory import and was thus properly admitted.  88 H. 19, 960 P.2d 1227.

Where substantial evidence was presented regarding residuary legatee's disposition to exert undue influence, probate court's error in admitting lay opinion testimony regarding residuary legatee's character did not substantially prejudice residuary legatee's rights and error was thus harmless.  90 H. 443, 979 P.2d 39.

Trial court's decision to permit witness' testimony regarding witness' meeting with debt collector as probative of witness' state of mind involving dealings with debt collector and to rebut suggestion by purchaser that settlement with debt collector was fabricated was not abuse of discretion; any prejudicial effect was mitigated by court's limiting instruction advising jury to consider testimony only for the purpose of why the meeting took place.  92 H. 482, 993 P.2d 516.

Trial court did not abuse discretion by excluding evidence that victim had previously been incarcerated where, absent any offer of proof as to victim's violent conduct while in prison, probative value of victim's imprisonment was questionable and outweighed by danger of undue prejudice that jurors might believe that victim was a bad person who "got what he deserved".  97 H. 206, 35 P.3d 233.

Where trial court was put on advance notice that defendant intended to invoke Fifth Amendment privilege against self-incrimination, court abused discretion by permitting prosecution to question defendant about false identification cards; risk of unfair prejudice occasioned by compelling criminal defendant to invoke privilege in front of jurors was substantial and not outweighed by probative value of prosecution's unanswered questions.  97 H. 206, 35 P.3d 233.

Trial court correctly determined that evidence of defendant's use and sale of illegal drugs and defendant's threat to "shoot" witness were relevant and did not abuse its discretion in determining that the probative value of these "other bad acts" were not substantially outweighed by the danger of unfair prejudice.  99 H. 390, 56 P.3d 692.

Trial court did not err in admitting evidence of the twenty-four guns not used by defendant in shooting rampage and testimony of weapons specialist where the evidence was relevant to show that defendant could appreciate the wrongfulness of defendant's conduct based upon the complex decision-making involved in choosing a gun from defendant's arsenal and to show defendant's planning and carrying out of plan to kill defendant's co-workers.  100 H. 442, 60 P.3d 843.

Reference to witness as "the former insurance commissioner for the State of Hawaii" not unduly prejudicial as there was no evidence that this reference suggested a jury decision on an improper basis; witness was offered as an expert witness and this reference served as the basis for the expert nature of the witness' testimony; thus, appellate court did not err in concluding that "there was no rule that prohibited an expert from disclosing to the jury his or her prior service as a public officer in the field of his or her expertise".  102 H. 189, 74 P.3d 12.

Trial court erred in excluding, as cumulative under this rule, the playing of the 911 tape, as defendant had the right to have the jury hear the best evidence of the complainant's demeanor--the 911 tape--and not rely on the opinions of other witnesses as to complainant's demeanor.  106 H. 116, 102 P.3d 360.

Trial court incorrectly excluded evidence of beach park restroom resurfacing project pursuant to this rule, as project commenced before the subject accident and the evidence was not subject to rule 407 exclusion or the policy considerations thereunder; evidence was probative at least as to notice and under these circumstances, admission of the evidence would not have been unfairly prejudicial.  115 H. 462, 168 P.3d 592.

Trial court did not err in permitting prosecution to cross-examine defendant regarding defendant's non-statements to defendant's mental examiners where defendant's failure to mention defendant's concerns regarding aliens was clearly relevant to the question of whether defendant was being truthful when defendant testified at trial about having those concerns at the time of the incident, and §704-416 only addresses the admissibility of defendant's statements, not non-statements; thus, as the introduction of defendant's non-statements did not violate chapter 704, defendant's right to a fair trial was not prejudiced by admission of the testimony.  116 H. 200, 172 P.3d 512.

Where handgun constituted a significant piece of evidence pertaining to the state of mind requisite to the charged offense of kidnapping-with-the-intent-to-terrorize, trial court's admission of testimony regarding the handgun was not erroneous because the testimony's probative value outweighed any potential prejudice.  118 H. 493, 193 P.3d 409.

Trial court abused discretion, in admitting videotape into evidence without first previewing tape's contents, showing tape to jury, and in denying new trial, where prejudicial and misleading impact of videotape's contents on jury far outweighed its probative value.  82 H. 428 (App.), 922 P.2d 1041.

No abuse of discretion by trial court's admission of doctor's testimony regarding plaintiff's alcohol consumption where probative value of testimony not substantially outweighed by danger of unfair prejudice.  83 H. 78 (App.), 924 P.2d 572.

Photos of different wounds on victim's body caused by shooting or beating by defendant and accomplice not cumulative and properly admitted; photos' probative value not substantially outweighed by danger of unfair prejudice.  84 H. 112 (App.), 929 P.2d 1362.

Where seller's settlement offer did not contain any disclaimer of liability or releases from further claims against seller or broker, jury could have interpreted offer, despite cautionary instruction, as an admission of liability by seller; offer thus properly excluded.  84 H. 162 (App.), 931 P.2d 604.

Where expert's testimony on the battered  child syndrome was relevant to prove that the injuries to child were not accidental and that someone must have intended to harm child, trial court did not abuse discretion in admitting testimony.  101 H. 256 (App.), 66 P.3d 785.

Where ongoing department of health violations had probative value as to defendant care home operator's reckless state of mind, which outweighed any danger of unfair prejudice to defendant, trial court did not abuse discretion in admitting testimony of health inspector regarding the three violations found during the inspector's inspection of defendant's care home.  104 H. 387 (App.), 90 P.3d 1256.

Where relevant evidence of witness' potential bias was elicited at trial, trial court properly balanced the prejudice concerns of defendant with the relevance and probative value of liability insurance evidence to reveal witness' potential bias; thus, trial court did not abuse its discretion in limiting evidence of bias, interest or motive with due regard for this rule.  106 H. 298 (App.), 104 P.3d 336.

Where 911 recording contained victim's real-time description of victim's van being chased and repeatedly rammed by defendant, victim's expression of fear, and the actual sounds, atmosphere of the alleged assault, and the angry and threatening voices directed at victim, recording was extremely probative and not unfairly prejudicial; thus, recording was not subject to exclusion under this rule.  106 H. 517 (App.), 107 P.3d 1190.

Where defendant inflicted the injuries that evoked the abattoir and did not cite any evidence of the effect of the drugs on the victim other than defendant's proffered cross-examination of the medical examiner, trial court did not abuse its discretion in deciding that the vaporous probative value of the evidence was "substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury", not to mention "considerations of undue delay or waste of time".  107 H. 452 (App.), 114 P.3d 958.

Where State introduced into evidence prior instances of violence between defendant and girlfriend to help explain why girlfriend recanted at trial girlfriend's statement to police, evidence of prior violence between defendant and girlfriend was needed because it provided context for their relationship whereas no other evidence in the trial did, and family court alleviated the risk of prejudice by specifically instructing jury not to consider the prior instances of violence in determining defendant's guilt or innocence, family court did not err in finding that probative value of evidence outweighed its prejudicial effect.  110 H. 154 (App.), 129 P.3d 1182.

Where the significant danger of jury confusion that would result from defendant calling nephew as a witness for the limited purpose of establishing their relationship substantially outweighed the probative value of such evidence, trial court did not abuse its discretion in precluding nephew from testifying.  110 H. 386 (App.), 133 P.3d 815.

Trial court erred harmfully in excluding, pursuant to rule 401 and this rule, defendant's exhibit with respect to defendant's theft-by-deception charges under §708-830(2), on the grounds that defendant's analysis of the tax laws was irrelevant and that evidence of defendant's legal theories would confuse the jury, where evidence that defendant, based on defendant's understanding of the tax laws, had a good faith belief that defendant did not owe taxes on defendant's wages was relevant to whether defendant acted by deception and whether defendant had a defense under §708-834(1).  119 H. 60 (App.), 193 P.3d 1260.

Where, pursuant to §231-40, the Cheek interpretation of the wilfulness requirement -- that a jury must be permitted to consider evidence of a defendant's good faith belief that defendant's conduct did not violate the tax laws, even if that belief was not objectively reasonable, in determining whether defendant acted wilfully -- was adopted and applied in construing §231-36(a), the trial court erred in excluding defendant's exhibit pursuant to rule 401 and this rule on the grounds that defendant's analysis of the tax laws was irrelevant and that evidence of defendant's legal theories would confuse the jury.  119 H. 60 (App.), 193 P.3d 1260.



§190. - McCormick also cautions against admission by "pigeonholing" rather than the careful exercise of discretion called for by this rule.

Rule 404  Character evidence not admissible to prove conduct; exceptions; other crimes.  (a)  Character evidence generally.  Evidence of a person's character or a trait of a person's character is not admissible for the purpose of proving action in conformity therewith on a particular occasion, except:

(1)  Character of accused.  Evidence of a pertinent trait of character of an accused offered by an accused, or by the prosecution to rebut the same;

(2)  Character of victim.  Evidence of a pertinent trait of character of the victim of the crime offered by an accused, or by the prosecution to rebut the same, or evidence of a character trait of peacefulness of the victim offered by the prosecution in a homicide case to rebut evidence that the victim was the first aggressor;

(3)  Character of witness.  Evidence of the character of a witness, as provided in rules 607, 608, 609, and 609.1.

(b)  Other crimes, wrongs, or acts.  Evidence of other crimes, wrongs, or acts is not admissible to prove the character of a person in order to show action in conformity therewith.  It may, however, be admissible where such evidence is probative of another fact that is of consequence to the determination of the action, such as proof of motive, opportunity, intent, preparation, plan, knowledge, identity, modus operandi, or absence of mistake or accident.  In criminal cases, the proponent of evidence to be offered under this subsection shall provide reasonable notice in advance of trial, or during trial if the court excuses pretrial notice on good cause shown, of the date, location, and general nature of any such evidence it intends to introduce at trial. [L 1980, c 164, pt of §1; am L 1994, c 25, §1]

Rule 404 Commentary

This rule closely resembles Fed. R. Evid. 404.  It operates to exclude generally evidence of a person's character "for the purpose of proving that he acted in conformity therewith on a particular occasion."  The exclusion represents a particularized application of the principle of Rule 403 supra.  As the Advisory Committee's Note to Fed. R. Evid. 404 puts it:  "Character evidence is of slight probative value and may be very prejudicial.  It tends to distract the trier of fact from the main question of what actually happened on the particular occasion.  It subtly permits the trier of fact to reward the good man and to punish the bad man because of their respective characters despite what the evidence in the case shows actually happened."

This rule does not deal with the situation where the character of a person is itself an element of a claim or defense.  An example is Wilson v. Wilson, 128 Mont. 511, 278 P.2d 219 (1954), where the moral character of a parent in a child custody proceeding was determinative of the question of custody.  As the Advisory Committee's Note to Fed. R. Evid. 404 explains, in such a case "no problem of the general relevancy of character evidence is involved, and the present rule therefore has no provision on the subject."  Rule 405 infra, provides the procedure for proving character in all cases, including the exceptions to Rule 404(a), where this kind of evidence is admissible.

Subsection (a):  This subsection expresses the general rule of exclusion of character evidence when offered circumstantially to prove likelihood of particular conduct on a particular occasion.  Consistent with the common law approach, there are three classes of exceptions.

The accused in a criminal case may offer evidence of a trait of good character pertinent to the issues in the case, State v. Faafiti, 54 H. 637, 513 P.2d 697 (1973).  Examples would be character for peacefulness and non-violence in an assault case and character for honesty in a theft prosecution.  In addition, the accused may offer evidence of a relevant character trait of the crime victim.

As examples of situations where victims' character traits would be admissible under subsection (a)(2), the Advisory Committee's Note to Fed. R. Evid. 404 lists homicide cases involving self-defense claims and rape cases involving consent defenses.  Rule 412, however, has been recently added to the federal rules (compare Rule 412 infra), and victim character evidence in all sexual assault cases is governed by it.  Subsection (a)(2) is therefore applicable mainly to homicide and assault cases.  In State v. Lui, 61 H. 328, 603 P.2d 151 (1979), the court observed:  "[A] defendant who claims self-defense to a charge of homicide is permitted to introduce evidence of the deceased's violent or aggressive character either to demonstrate the reasonableness of his apprehension of immediate danger or to show that the decedent was the aggressor."  For the first purpose, noted the Lui court, there must be a foundation showing that the accused knew of the deceased's character "or of the specific acts of violence committed."  But such a foundation "is not required where the factual issue is to determine the aggressor."  The evidence was properly excluded in Lui because, since the defendant shot the unarmed victim at a distance of ten feet, there was simply no "factual dispute as to who was the aggressor."

After a character attack on the victim by the accused, or after any defense evidence that the victim "was the first aggressor," subsection (a)(2) allows the prosecution to prove the peaceful character of the victim in rebuttal.  This is consistent with the result in State v. Clyde, 47 H. 345, 388 P.2d 846 (1964).

Subsection (a)(3) excepts witnesses' character traits, which may be admissible on the issue of credibility under Rules 607, 608, 609, and 609.1.

Subsection (b):  Just as general character is inadmissible to prove particular conduct under subsection (a), so is evidence of any specific instance of conduct ruled out here when the only relevance is in the two-step inference from "other" conduct to general character and then "to show that he acted in conformity therewith" on the occasion in question.  The reasons are marginal relevance and the counterbalancing factors listed in Rule 403.

When offered for the specified purposes other than mere character and propensity, however, "other crimes, wrongs, or acts" evidence may be admissible provided the Rule 403 test is met.  The House Judiciary Committee Report accompanying the federal rules makes clear that the use of the word "may" in Fed. R. Evid. 404(b) was "not intended to confer any arbitrary discretion on the trial judge" but was rather designed to trigger the Rule 403 balance.  The specific items listed in the rule as possible relevant facts justifying admissibility are illustrative of the various situations in which common law courts have admitted this kind of evidence.  Rule 404(b) differs from Fed. R. Evid. 404(b) in that the latter does not list "modus operandi."

The addition of "modus operandi" in the present rule is not a difference of substance because this category is actually a species of "identity" proof.  That is, the characteristics and methodology of the prior crime or act may be so strikingly similar to those of the crime or act being litigated as to support the inference that both were the handiwork of the very same person.  McCormick cautions, however:  "Here much more is demanded than the mere repeated commission of crimes of the same class, such as repeated burglaries or thefts.  The device used must be so unusual and distinctive as to be like a signature." McCormick §190.  McCormick also cautions against admission by "pigeonholing" rather than the careful exercise of discretion called for by this rule.

This subsection generally restates existing Hawaii law, see State v. Apao, 59 H. 625, 586 P.2d 250 (1978); State v. Murphy, 59 H. 1, 575 P.2d 448 (1978); State v. Iaukea, 56 H. 343, 537 P.2d 724 (1975); State v. Hashimoto, 46 H. 183, 377 P.2d 728 (1962); State v. Yoshida, 45 H. 50, 361 P.2d 1032 (1961); Territory v. Caminos, 38 H. 628, 635 (1950).

RULE 404 SUPPLEMENTAL COMMENTARY

The Act 25, Session Laws 1994 amendment added a notice provision to subsection (b).  Applicable only in criminal cases, the requirement of adversary notification "of the date, location, and general nature" of any evidence to be offered under subsection (b) is not conditioned upon motion or request.

Law Journals and Reviews

Administering Justice or Just Administration:  The Hawaii Supreme Court and the Intermediate Court of Appeals.  14 UH L. Rev. 271.

The Search for the Truth:  Admitting Evidence of Prior Abuse in Cases of Domestic Violence.  20 UH L. Rev. 221.

Familial Violence and the American Criminal Justice System.  20 UH L. Rev. 375.

Case Notes

Evidence of victim's criminal record may be admitted to corroborate defendant's self-defense claim.  66 H. 510, 666 P.2d 599.

Evidence of prior escape convictions and life sentence admissible to rebut defense of necessity and to establish element of crime.  66 H. 613, 670 P.2d 1282.

Defendant's spending spree indicated total disregard of victim's money and was probative that money had been obtained by robbery.  67 H. 231, 683 P.2d 1217.

Admissibility in assault and battery case of character evidence and other wrongs or acts.  69 H. 8, 731 P.2d 149.

Evidence of prior bad acts admissible to show who was the original aggressor.  69 H. 204, 738 P.2d 812.

Use of the word "may" was not intended to confer an arbitrary discretion to the trial judge but was designed rather to trigger the Rule 403 balance; evidence of other crimes, wrongs, and acts; and expert testimony to accredit a witness, discussed.  69 H. 633, 756 P.2d 1033.

Allowing evidence of defendant's prior act, attempting to wrest gun away from a police officer, was an abuse of discretion.  70 H. 509, 778 P.2d 704.

Court was authorized to allow prosecution to introduce evidence of victim's peaceful nature where defense has offered evidence of self-defense.  71 H. 347, 791 P.2d 392.

Evidence that defendant used a knife in a prior incident was inadmissible.  71 H. 466, 796 P.2d 80.

Evidence of prior shooting incident admissible to show defendants were knowing participants in uncharged conspiracy to kill rival gang members or under 404(b) exceptions of intent, motive, or plan.  73 H. 23, 828 P.2d 1266.

Mentioned:  74 H. 54, 837 P.2d 1298.

Unredacted tapes allegedly referring to defendant's propensity to purchase drugs were properly admitted to prove knowing possession under §712-1241(1)(a).  73 H. 179, 830 P.2d 492.

Defendant's statements, as direct evidence of charged offense of terroristic threatening, did not constitute "other" crimes, wrongs, or acts.  75 H. 517, 865 P.2d 157.

Court properly exercised discretion in admitting evidence that defendant's prior arguments with girlfriend would become "a little physical".  79 H. 468, 903 P.2d 1289.

Admission of evidence of defendant's prior physical, verbal and emotional abuse of wife proper where relevant and more probative than prejudicial.  80 H. 172, 907 P.2d 758.

Under subsection (b), where a victim recants allegations of abuse, evidence of prior incidents of violence between victim and defendant relevant to show context of relationship, where relationship was offered as possible explanation for victim's recantation.  83 H. 289, 926 P.2d 194.

Testimony regarding any or all of the multiple acts of sexual abuse was "direct evidence of the charged offense" and did not implicate "other crimes, wrongs, or acts" with which subsection (b) is concerned.  84 H. 1, 928 P.2d 843.

Officer's testimony regarding defendant's statements about defendant's prior involvement in and experience with prostitution properly admitted under subsection (b) as such involvement and experience were probative of another fact of consequence—-they related to defendant's knowledge of prostitution and the prostitution business.  88 H. 19, 960 P.2d 1227.

Trial court did not abuse discretion by excluding evidence that victim had previously been incarcerated where, absent any offer of proof as to victim's violent conduct while in prison, probative value of victim's imprisonment was questionable and outweighed by danger of undue prejudice that jurors might believe that victim was a bad person who "got what he deserved".  97 H. 206, 35 P.3d 233.

Trial court correctly determined that evidence of defendant's use and sale of illegal drugs and defendant's threat to "shoot" witness were relevant and did not abuse its discretion in determining that the probative value of these "other bad acts" were not substantially outweighed by the danger of unfair prejudice.  99 H. 390, 56 P.3d 692.

Trial court did not err in admitting evidence of the twenty-four guns not used by defendant in shooting rampage and testimony of weapons specialist where the evidence was relevant to show that defendant could appreciate the wrongfulness of defendant's conduct based upon the complex decision-making involved in choosing a gun from defendant's arsenal and to show defendant's planning and carrying out of plan to kill defendant's co-workers.  100 H. 442, 60 P.3d 843.

Trial court erred in ruling that victim's past use of a handgun was not relevant, as victim's ownership and use of a handgun, and defendant's knowledge of victim's past conduct when under the influence of drugs, combined with the risk to life that victim posed, was relevant to the issue of defendant's reasonable apprehension on the morning in question.  97 H. 206, 35 P.3d 233.

The use of "res gestae" as an independent basis for the admission of evidence should be abandoned in the wake of Hawaii's well-developed and long-standing rules of evidence; under the subsection (b) analysis, apartment incident evidence did not fall within the permissible purposes of subsection (b) to render the evidence relevant and admissible; thus, defendant's judgment of conviction and sentence vacated and remanded.  117 H. 53, 175 P.3d 709.

Appeals court erred in affirming trial court's ruling that precluded defendant, under subsection (b), from cross-examining victim about victim's alleged marijuana use; defendant was not required to provide subsection (b) "reasonable notice" prior to cross-examining victim about whether victim used marijuana because defendant intended to show the jury that victim's perception and testimony about the incident were not credible; as there was a reasonable possibility that errors contributed to defendant's conviction, errors not harmless and convictions vacated.  118 H. 452, 193 P.3d 368.

Trial court did not abuse its discretion by precluding subsection (b) evidence that abuse victim had previously "smacked" defendant where defendant did not establish good cause for delaying the notification of the subsection (b) evidence until the day of trial.  118 H. 452, 193 P.3d 368.

Trial court did not abuse its discretion in allowing into evidence the early morning incident between defendant and complainant and determining that the probative value of the evidence was not substantially outweighed by the danger of unfair prejudice where the incident was probative of defendant's motive in committing the offenses, and was relevant to complainant's state of mind and to whether complainant was subject to strong compulsion, had consented to the sexual intercourse, and was involuntarily restrained.  118 H. 493, 193 P.3d 409.

Where, pursuant to subsection (b), defendant was required to give prosecution reasonable notice prior to introducing subsection (b) evidence, it did not violate defendant's constitutional right to present a defense and examine witnesses; subsection (b) is not per se unconstitutional even though it may restrict a defendant's constitutional right to confront an adverse witness and subsection (b)'s policy of reducing surprise and promoting early resolution on the issue of admissibility justified the limitation imposed on the defendant's constitutional right to testify.   118 H. 452, 193 P.3d 368.

Where trial judge implicitly decided that State's need to prove victim's knowledge of defendant's connection to business of drug dealing and collecting moneys due for drug deals, etc. was not substantially outweighed by its possible prejudicial impact, to extent implicit decision was a finding of fact, it was not clearly erroneous; to extent it was an exercise of discretion, it was not an abuse.  9 H. App. 578, 855 P.2d 34.

Evidence of prior forgery admitted to prove intent.  1 H. App. 49, 613 P.2d 908.

Appellate review of trial court's exclusion of evidence under rule; reputation evidence cannot relate to time after offense committed.  5 H. App. 251, 687 P.2d 554.

Exceptions (1) and (2) allow use of character evidence in criminal cases only.  6 H. App. 505, 729 P.2d 388.

Trial court did not abuse its discretion in allowing witnesses to testify about defendants' involvement with child protective services, where evidence of defendants' involvement with child protective services was clearly probative of matters other than their propensity to commit the offense charged, and probative value of the evidence was not substantially outweighed by unfair prejudice to defendants.  10 H. App. 73, 861 P.2d 37.

Trial court did not abuse its discretion in refusing to allow pastor to testify where offer of proof was that pastor would testify about how long pastor had known defendant and in what capacity defendant had been involved in pastor's church; testimony of defendant's good and peaceful character would be admissible.  77 H. 177 (App.), 880 P.2d 1224.

Proffered testimony that defendant had a "habit" of speeding defendant's motorboat in marina and in channel over several days prior to accident constituted character evidence of prior bad acts which was inadmissible under subsection (b), and not habit evidence, which was admissible under rule 406.  77 H. 446 (App.), 887 P.2d 656.

As evidence that defendant sold methamphetamine to finance defendant's cocaine use was probative of whether defendant had a motive to manufacture methamphetamine and an intent to do so, and defendant's cocaine use also demonstrated defendant's knowledge of the nature of illegal drugs, where court admitted evidence under subsection (b), any potential prejudice, confusion, or waste of time was not outweighed by the probative value of the evidence; thus, no abuse of discretion.  95 H. 365 (App.), 22 P.3d 1012.

Where there is evidence to support a finding that the defendant was the aggressor and there is no evidence to support a finding that the other person was the aggressor, the defendant may not introduce evidence of the other person's violent or aggressive character.  97 H. 413 (App.), 38 P.3d 581.

As absence of mistake is specifically listed as an exception under subsection (b), it was appropriate for State to offer evidence of ongoing department of health violations to show an absence of mistake under subsection (b) in order to negate defendant care home operator’s defense of mistake.  104 H. 387 (App.), 90 P.3d 1256.

Trial court did not abuse discretion in permitting a deputy prosecuting attorney to testify about defendant's second driving while license suspended or revoked for driving under the influence conviction, as testimony was offered to prove defendant's reckless state of mind regarding whether defendant's license remained revoked or suspended for DUI-alcohol.  106 H. 123 (App.), 102 P.3d 367.

Trial court did not err in excluding evidence of witness' alleged involvement in a gang where defendant failed to explain how witness' involvement in gang activity goes to the issue of truthfulness.  108 H. 102 (App.), 117 P.3d 834.

Where defendant's actions in incident at apartment clearly constituted res gestae evidence linked to the crimes charged and were not wholly independent or irrelevant to defendant's subsequent unprovoked assault on two men, it was evidence that was necessary to complete the story for the jury and constituted a res gestae exception to subsection (b).  114 H. 151 (App.), 157 P.3d 590.

Trial court did not err in permitting a witness’ testimony about defendant’s drug-related activities as testimony was not irrelevant or unduly prejudicial; a witness’ testimony regarding defendant’s drug-related activities was directly relevant to proving defendant’s knowledge and intent with respect to the drugs found in the apartment, and defendant’s trial strategy itself significantly diminished the risk that any unfair prejudice resulted from a witness’ testimony regarding defendant’s other drug activities.  114 H. 162 (App.), 158 P.3d 280.

Evidence of improper comments made by defendant regarding minor and the incidents involving dyeing minor's hair and examining minor's testicles was admissible under subsection (b) where it was relevant to show defendant's motive, purpose, and intent when defendant joined minor in the bathroom that particular evening, and the nature of the prior statements and conduct by defendant was not highly inflammatory or otherwise unduly prejudicial so as to outweigh its probative value.  116 H. 125 (App.), 170 P.3d 861.

Evidence regarding entire incident, including defendant's subsequent apprehension and possession of baseball bat, was probative of facts of consequence other than character and propensity--establishing modus operandi, identity and opportunity--and thus admissible under subsection (b); thus, trial court did not err in admitting this evidence, with one exception; however, because of the ambiguous nature of the excepted evidence, the court's written and oral instructions limiting the jury's consideration of the information, and the strength of the evidence against defendant, the error was harmless beyond a reasonable doubt.  116 H. 422 (App.), 173 P.3d 569.

Trial court did not abuse its discretion in preventing defendant from questioning victim about victim's alleged past acts of violence until evidence raising  a factual issue as to whether victim was the first aggressor was introduced where evidence to support a finding that victim was the first aggressor had not yet been introduced when victim testified during the State's case in chief, such evidence was not introduced until defendant testified, and after defendant testified, defendant did not attempt to question victim about victim's alleged past acts of violence.  116 H. 445 (App.), 173 P.3d 592.

Where defendant's possession of the drug paraphernalia was relevant to show defendant's motive for the charged burglary and robbery, which allegedly led to defendant's kidnapping and murder of victim, even if the drug paraphernalia charge had been severed from the other charges, evidence of defendant's possession of the drug paraphernalia would have been admissible in a trial of the other charges under subsection (b).  119 H. 74 (App.), 193 P.3d 1274.



§626-0001-0405

Rule 405  Methods of proving character.  (a)  Reputation or opinion.  In all cases in which evidence of character or a trait of character of a person is admissible, proof may be made by testimony as to reputation or by testimony in the form of an opinion.  On cross-examination, inquiry is allowable into relevant specific instances of conduct.

(b)  Specific instances of conduct.  In cases in which character or a trait of character of a person is an essential element of a charge, claim, or defense, proof may also be made of specific instances of the person's conduct. [L 1980, c 164, pt of §1; gen ch 1985]

RULE 405 COMMENTARY

This rule, which is identical with Fed. R. Evid. 405, establishes the methods by which character may be proved.  Before this rule may be invoked, the question of substantive admissibility of character evidence must be decided according to Rule 404.  Nor is this rule exclusive.  When proving the character of sex assault victims, Rule 412 governs; and when attacking the credibility of witnesses, Rules 608, 609, and 609.1 govern.

Subsection (a):  Although specific instances of conduct may be more probative on the issue of character than either opinion or reputation, this rule follows "conventional contemporary common law doctrine," see Advisory Committee's Note to Fed. R. Evid. 405, in rejecting this mode of proof in the usual case where, under Rule 404(a), character evidence is offered circumstantially.  The reason is that specific conduct, although probative, offers the greatest danger of creating prejudice, arousing juror hostility, confusing the issues, and wasting time; therefore, this method of proof is allowable only on cross-examination of an opinion or reputation witness.

Hawaii courts have admitted reputation evidence as proof of character, State v. Clyde, 47 H. 345, 388 P.2d 846 (1964).  However, such reputation evidence may be excluded if the court determines that the witness has insufficient knowledge of the party's reputation, State v. Faafiti, 54 H. 637, 642-43, 513 P.2d 697, 701-02 (1973):

Evidence of the defendant's reputation in the community in which he lives and works has long been recognized as admissible, but only where the witness is thoroughly familiar with the general consensus of the relevant community....  Both defendant and witness must have been members of the relevant community for a period of time sufficient to permit slow development of an accurate impression of character....  The appropriate length of time varies with the individual, the community, and the relevant character trait.  Hence, the period of time must be determined in the discretion of the trial judge.

The Faafiti court was urged to depart from the traditional rule limiting proof of character to reputation evidence, and to "adopt a rule [similar to Fed. R. Evid. 405] that makes admissible personal opinion testimony as to the accused's character."  56 H. at 644, 513 P.2d at 702.  The court did not decide this issue, but commented that an opinion testimony witness should have sufficient personal acquaintance with the individual in question to be able to form an opinion on character.  This rule follows Fed. R. Evid. 405 in admitting opinion testimony as to character.

Subsection (b):  Where character is "in issue" as an essential element of the action, see the commentary to Rule 404 supra, inquiry into specific conduct on direct examination of a character witness is permitted because of the need for a more "searching inquiry" in this type of case.  See the Advisory Committee's Note to Fed. R. Evid. 405.

Case Notes

Victim's character not raised on direct, therefore cross- examination with regard to specific instances of conduct was properly restricted.  819 F.2d 227.

Character evidence regarding one's disposition to exert undue influence is admissible in a will contest where the contestant has alleged undue influence, only insofar as it tends to show that undue influence was in fact operative at the time of the will's execution--that undue influence was exerted over the testator/testatrix at the execution of and resulted in the challenged will.  90 H. 443, 979 P.2d 39.

Specific instances of defendants' violent or belligerent acts not admissible where their alleged violent and aggressive character was not an essential element of claim of assault and battery or defense of self-defense.  6 H. App. 505, 729 P.2d 388.



§1 - RULE 406 COMMENTARY This rule is identical with Fed.

Rule 406  Habit; routine practice.  Evidence of the habit of a person or of the routine practice of an organization, whether corroborated or not and regardless of the presence of eyewitnesses, is relevant to prove that the conduct of the person or organization on a particular occasion was in conformity with the habit or routine practice. [L 1980, c 164, pt of §1]

RULE 406 COMMENTARY

This rule is identical with Fed. R. Evid. 406, the Advisory Committee's Note to which says:  "Character and habit are close akin.  Character is a generalized description of one's disposition, or of one's disposition in respect to a general trait....  A habit, on the other hand, is the person's regular practice of meeting a particular kind of situation with a specific type of conduct, such as the habit of going down a particular stairway two stairs at a time, or of giving the hand-signal for a left turn, or of alighting from railway cars while they are moving....  When disagreement has appeared, its focus has been upon the question what constitutes habit, and the reason for this is readily apparent.  The extent to which instances must be multiplied and consistency of behavior maintained in order to rise to the status of habit inevitably gives rise to differences of opinion....  While adequacy of sampling and uniformity of response are key factors, precise standards for measuring their sufficiency for evidence purposes cannot be formulated."

Case Notes

Proffered testimony that defendant had a "habit" of speeding defendant's motorboat in marina and in channel over several days prior to accident constituted character evidence of prior bad acts, which was inadmissible under rule 404(b), and not habit evidence, which was admissible under this rule.  77 H. 446 (App.), 887 P.2d 656.



§1 - RULE 407 COMMENTARY This rule is similar to Fed.

Rule 407  Subsequent remedial measures.  When, after an event, measures are taken which, if taken previously, would have made the event less likely to occur, evidence of the subsequent measures is not admissible to prove negligence or culpable conduct in connection with the event.  This rule does not require the exclusion of evidence of subsequent measures when offered for another purpose, such as proving dangerous defect in products liability cases, ownership, control, or feasibility of precautionary measures, if controverted, or impeachment. [L 1980, c 164, pt of §1]

RULE 407 COMMENTARY

This rule is similar to Fed. R. Evid. 407, the Advisory Committee's Note to which points out:  "The rule incorporates conventional doctrine which excludes evidence of subsequent remedial measures as proof of an admission of fault....  The...ground for exclusion rests on a social policy of encouraging people to take, or at least not discouraging them from taking, steps in furtherance of added safety.  The courts have applied this principle to exclude evidence of subsequent repairs, installation of safety devices, changes in company rules, and discharge of employees, and the language of the present rule is broad enough to encompass all of them."

This rule is limited strictly to exclusion of such evidence when offered as proof of negligence or culpable conduct.  The second sentence of the rule lists some of the other purposes for which this evidence may be admitted.  The rule varies from Fed. R. Evid. 407 in the addition of "dangerous defect in products liability cases" as one permissible purpose for which remedial measures may be admitted.  This codifies the result in Ault v. International Harvester Co., 117 Cal. Rptr. 812, 815-16, 528 P.2d 1148, 1151-52 (1975), where the court held that the rule barring evidence of subsequent repairs should not apply in a products liability case.  The Ault court reasoned as follows:

While [the traditional rule] may fulfill this anti-deterrent function [of encouraging, or at least not discouraging, the making of repairs by defendants] in the typical negligence action, the provision plays no comparable role in the products liability field....

The contemporary corporate mass producer of goods, the normal products liability defendant, manufactures tens of thousands of units of goods; it is manifestly unrealistic to suggest that such a producer will forego making improvements in its product, and risk innumerable additional lawsuits and the attendant adverse effect upon its public image simply because evidence of adoption of such improvement may be admitted in an action founded on strict liability for recovery on an injury that preceded the improvement....  In short, the purpose of [the traditional rule] is not applicable to a strict liability case and hence its exclusionary rule should not be gratuitously extended to that field.

In Hawaii, under Stewart v. Budget Rent-a-Car Corp., 52 H. 71, 75, 470 P.2d 240, 243 (1970), a manufacturer, seller, or lessor is strictly liable in products liability cases provided there is proof of "a defective product which is dangerous to the user or consumer or to his property."  Evidence of subsequent remedial measures is admissible under this rule to prove such a defect.

Case Notes

Measures that are taken after an event but that are predetermined before the event are not "remedial" under this rule, because they are not intended to address the event; thus, because such measures are not "remedial", evidence of such measures are not inadmissible under the plain language of this rule.  115 H. 462, 168 P.3d 592.



§1 - RULE 408 COMMENTARY This rule is identical with Fed.

Rule 408  Compromise, offers to compromise, and mediation proceedings.  Evidence of (1) furnishing or offering or promising to furnish, or (2) accepting or offering or promising to accept, a valuable consideration in compromising or attempting to compromise a claim which was disputed as to either validity or amount, or (3) mediation or attempts to mediate a claim which was disputed, is not admissible to prove liability for or invalidity of the claim or its amount.  Evidence of conduct or statements made in compromise negotiations or mediation proceedings is likewise not admissible.  This rule does not require the exclusion of any evidence otherwise discoverable merely because it is presented in the course of compromise negotiations or mediation proceedings.  This rule also does not require exclusion when the evidence is offered for another purpose, such as proving bias or prejudice of a witness, negativing a contention of undue delay, or proving an effort to obstruct a criminal investigation or prosecution. [L 1980, c 164, pt of §1; am L 1989, c 119, §1]

RULE 408 COMMENTARY

This rule is identical with Fed. R. Evid. 408.  The rule has been accepted in Hawaii, see First Bank of Hilo v. Maguire, 25 H. 43, 49-50 (1919); HRCP 68.

RULE 408 SUPPLEMENTAL COMMENTARY

The Act 119, Session Laws 1989 amendment added paragraph (3) relating to mediation.  The federal note does not specifically address mediation.

Case Notes

Based on record, no evidence that statements made in course of compromise negotiations.  67 H. 389, 688 P.2d 1145.

Trial court properly excluded evidence of insurer's settlement offer which court determined would be used to prove liability for or invalidity of the claim or its amount.  82 H. 120, 920 P.2d 334.

In a criminal trial, evidence of an accused's offer to pay value to a complainant in an attempt to avoid prosecution is not excludable under this rule.  92 H. 161, 988 P.2d 1153.

This rule applies in criminal proceedings.  92 H. 161, 988 P.2d 1153.

Testimony properly excluded where it concerned memo regarding settlement agreement.  5 H. App. 174, 683 P.2d 833.

Statement inadmissible because made during settlement negotiations.  5 H. App. 232, 687 P.2d 6.

By virtue of this rule, related compromises or attempts to compromise civil liability are not admissible in a criminal trial because of danger that the evidence may be taken as criminal guilt.  79 H. 265 (App.), 900 P.2d 1332.

Seller's offer to pay buyer $22,000 in exchange for buyer's cancellation of DROA was promise to pay a valuable consideration to compromise a claim disputed as to validity or amount and was thus not admissible to prove liability for, or invalidity of, buyer's claim against seller.  84 H. 162 (App.), 931 P.2d 604.



§1 - RULE 409 COMMENTARY This rule is identical with Fed.

Rule 409  Payment of medical and similar expenses.  Evidence of furnishing or offering or promising to pay medical, hospital, or similar expenses occasioned by an injury is not admissible to prove liability for the injury. [L 1980, c 164, pt of §1]

RULE 409 COMMENTARY

This rule is identical with Fed. R. Evid. 409, the Advisory Committee's Note to which says:

Contrary to Rule 408, dealing with offers of compromise, the present rule does not extend to conduct or statements not a part of the act of furnishing or offering or promising to pay.  This difference in treatment arises from fundamental differences in nature.  Communication is essential if compromises are to be effected, and consequently broad protection of statements is needed.  This is not so in cases of payments or offers or promises to pay medical expenses, where factual statements may be expected to be incidental in nature.



§ 1160 - , excluding expressions of "sympathy or a general sense of benevolence.

[Rule 409.5]  Admissibility of expressions of sympathy and condolence.  Evidence of statements or gestures that express sympathy, commiseration, or condolence concerning the consequences of an event in which the declarant was a participant is not admissible to prove liability for any claim growing out of the event.  This rule does not require the exclusion of an apology or other statement that acknowledges or implies fault even though contained in, or part of, any statement or gesture excludable under this rule. [L 2007, c 88, §1]

RULE 409.5 COMMENTARY

This rule, shielding expressions of "sympathy, commiseration, or condolence," resembles measures recently adopted in several sister states.  See, e.g., CA Evid. Code § 1160, excluding expressions of "sympathy or a general sense of benevolence."  The rule favors expressions of sympathy as embodying desirable social interactions and contributing to civil settlements, and the evidentiary exclusion recognizes that the law should "facilitate or, at least, not hinder the possibility of this healing ritual."  Robbennolt, Apologies and Legal Settlement:  An Empirical Examination, 102 Mich. L. Rev. 460, 474 (2003).  The Hawaii legislature also stated:  "Your committee finds it appropriate to allow individuals and entities to express sympathy and condolence without the expression being used ... to establish civil liability".  Senate Standing Committee Report No. 1131, March 21, 2007.

Whether a challenged utterance amounts to an expression of sympathy or an acknowledgment of fault will be entrusted to the sound discretion of the trial court under rule 104(a).  In making this determination, the court could consider factors such as the declarant's language, the declarant's physical and emotional condition, and the context and circumstances in which the utterance was made.



§1 - RULE 410 COMMENTARY This rule is similar to Fed.

Rule 410  Inadmissibility of pleas, plea discussions, and related statements.  Except as otherwise provided in this rule, evidence of the following is not, in any civil or criminal proceeding, admissible against the defendant who made the plea or was a participant in the plea discussions:

(1)  A plea of guilty which was later withdrawn;

(2)  A plea of nolo contendere;

(3)  Any statement made in the course of any proceedings under Rule 11 of the Hawaii Rules of Penal Procedure or comparable federal or state procedure regarding either of the foregoing pleas; or

(4)  Any statements made in the course of plea discussions with an attorney for the prosecuting authority which do not result in a plea of guilty or which result in a plea of guilty later withdrawn.

However, such a statement is admissible (i) in any proceeding wherein another statement made in the course of the same plea or plea discussions has been introduced and the statement ought in fairness be considered contemporaneously with it, or (ii) in a criminal proceeding for perjury or false statement if the statement was made by the defendant under oath, on the record and in the presence of counsel. [L 1980, c 164, pt of §1]

RULE 410 COMMENTARY

This rule is similar to Fed. R. Evid. 410.  It substitutes "Hawaii Rules of Penal Procedure or comparable federal or state procedure" in paragraph (3) for the federal language, "Federal Rules of Criminal Procedure or comparable state procedure."  The intent of both rules is the same.

Fed. R. Evid. 410 was amended in 1979 to clarify the scope of the exclusion, particularly in regard to plea offers and plea discussions.  The intent of the rule is "the promotion of disposition of criminal cases by compromise."  See the Advisory Committee's Note to Fed. R. Evid. 410; compare Rule 408 supra.  Under the original federal formulation of this rule, however, some federal courts excluded statements of defendants who offered pleas to law enforcement officers, see, e.g., United States v. Herman, 544 F.2d 791 (5th Cir. 1977).  This rule conforms to the amended federal rule in that plea offers or discussions are excluded only if made in the course of Rule 11 proceedings or in discussions with the prosecuting attorney.  Statements made to law enforcement officers should be assessed, not under this rule, but under the body of law dealing with police interrogation, see, e.g., State v. Santiago, 53 H. 254, 492 P.2d 657 (1971).

Case Notes

Defendant's statements were inadmissible because defendant was a participant in plea discussions.  70 H. 46, 760 P.2d 670.



§626-0001-0411

Rule 411  Liability insurance.  Evidence that a person was or was not insured against liability is not admissible upon the issue whether the person acted negligently or otherwise wrongfully.  This rule does not require the exclusion of evidence of insurance against liability when offered for another purpose, such as proof of agency, ownership, or control, or bias or prejudice of a witness. [L 1980, c 164, pt of §1; gen ch 1985]

RULE 411 COMMENTARY

This rule is identical with Fed. R. Evid. 411.  The virtual unanimity of judicial rejection of evidence that a party is or is not insured against liability is soundly based on both legal and policy considerations.  Foremost among these is the question of relevance.  The fact that a party to an action does or does not carry liability insurance provides no logical basis for an inference of negligence or lack of negligence.  Of equal concern is the danger that knowledge of the existence or the lack of liability insurance coverage might bias the jurors and influence them to make a decision on irrelevant and improper grounds.  See Carr v. Kinney, 41 H. 166, 176 (1955); Gilliam v. Gerhardt, 34 H. 466 (1938).

Case Notes

Where relevant evidence of witness' potential bias was elicited at trial, trial court properly balanced the prejudice concerns of defendant with the relevance and probative value of liability insurance evidence to reveal witness' potential bias; thus, trial court did not abuse its discretion in limiting evidence of bias, interest or motive with due regard for rule 403.  106 H. 298 (App.), 104 P.3d 336.



§707-742 1976 - repealed 1980) (originally enacted as L 1975, c 83, §1; am L 1977, c 109, §1).

Rule 412  Sexual offense and sexual harassment cases; relevance of victim's past behavior.  (a)  Notwithstanding any other provision of law, in a criminal case in which a person is accused of a sexual offense, reputation or opinion evidence of the past sexual behavior of an alleged victim of the sexual offense is not admissible to prove the character of the victim to show action in conformity therewith.

(b)  Notwithstanding any other provision of law, in a criminal case in which a person is accused of a sexual offense, evidence of an alleged victim's past sexual behavior other than reputation or opinion evidence is not admissible to prove the character of the victim to show action in conformity therewith, unless the evidence is:

(1)  Admitted in accordance with subsection (c)(1) and (2) and is constitutionally required to be admitted; or

(2)  Admitted in accordance with subsection (c) and is evidence of:

(A)  Past sexual behavior with persons other than the accused, offered by the accused upon the issue of whether the accused was or was not, with respect to the alleged victim, the source of semen or injury; or

(B)  Past sexual behavior with the accused and is offered by the accused upon the issue of whether the alleged victim consented to the sexual behavior with respect to which sexual assault is alleged.

(c)   (1)  If the person accused of committing a sexual offense intends to offer under subsection (b) evidence of specific instances of the alleged victim's past sexual behavior, the accused shall make a written motion to offer the evidence not later than fifteen days before the date on which the trial in which the evidence is to be offered is scheduled to begin, except that the court may allow the motion to be made at a later date, including during trial, if the court determines either that the evidence is newly discovered and could not have been obtained earlier through the exercise of due diligence or that the issue to which the evidence relates has newly arisen in the case.  Any motion made under this paragraph shall be served on all other parties and on the alleged victim.

(2)  The motion described in paragraph (1) shall be accompanied by a written offer of proof.  If the court determines that the offer of proof contains evidence described in subsection (b), the court shall order a hearing in chambers to determine if the evidence is admissible.  At the hearing, the parties may call witnesses, including the alleged victim, and offer relevant evidence.  Notwithstanding subsection (b) of rule 104, if the relevancy of the evidence that the accused seeks to offer in the trial depends upon the fulfillment of a condition of fact, the court, at the hearing in chambers or at a subsequent hearing in chambers scheduled for this purpose, shall accept evidence on the issue of whether the condition of fact is fulfilled and shall determine the issue.

(3)  If the court determines on the basis of the hearing described in paragraph (2) that the evidence that the accused seeks to offer is relevant and that the probative value of the evidence outweighs the danger of unfair prejudice, the evidence shall be admissible in the trial to the extent an order made by the court specifies evidence that may be offered and areas with respect to which the alleged victim may be examined or cross-examined.

(d)  In any civil action alleging conduct which constitutes a sexual offense or sexual harassment, opinion evidence, reputation evidence, and evidence of specific instances of plaintiff's sexual conduct, or any of such evidence, is not admissible by the defendant to prove consent by the plaintiff or the absence of injury to the plaintiff, unless the injury alleged by the plaintiff is in the nature of loss of consortium.

(e)  Subsection (d) shall not be applicable to evidence of the plaintiff's sexual conduct with the alleged perpetrator.

(f)  In a civil action alleging conduct which constitutes a sexual offense or sexual harassment, if the plaintiff introduces evidence, including testimony of a witness, or the plaintiff as a witness gives testimony, and the evidence or testimony relates to the plaintiff's sexual conduct, the defendant may cross-examine the witness who gives the testimony and offer relevant evidence limited specifically to the rebuttal of the evidence introduced by the plaintiff or given by the plaintiff.

(g)  Nothing in subsections (d), (e) or (f) shall be construed to make inadmissible evidence offered to attack the credibility of the plaintiff.

(h)  For purposes of this rule, the term "past sexual behavior" means sexual behavior other than the sexual behavior with respect to which a sexual offense or sexual harassment is alleged. [L 1980, c 164, pt of §1; am L 1992, c 191, §2(1); am L 1999, c 89, §2]

RULE 412 COMMENTARY

This rule is identical with Fed. R. Evid. 412, except that the federal rule applies to cases of "rape or of assault with intent to commit rape," and this rule applies to cases of "rape or sexual assault under any of the provisions of chapter 707, part V of the Hawaii Penal Code."

The purpose of this rule is to exclude general character evidence, including specific instances of conduct, as it relates to the past sexual behavior of rape and sexual assault victims.  Fed. R. Evid. 412 was added to the federal rules in 1978, prior to which time this class of evidence was governed by the general victim provision in Rule 404(a)(2), which allowed the evidence in cases involving consent defenses provided the relevance was not substantially outweighed by the countervailing factors listed in Rule 403.  This rule bars evidence of the character and past sexual behavior of victims of sexual assault unless:  (1) the evidence is "constitutionally required to be admitted"; or (2) the evidence goes to the issue whether the accused was "the source of semen or injury"; or (3) the evidence consists of past sexual behavior with the accused, and is offered on the issue of consent.  The reasons for exclusion are:  (1) that the evidence has little or no relevance on the issues of consent and credibility; (2) that the evidence tends to be misleading and time consuming; and (3) that the general admissibility of this evidence has deterred significant numbers of sexual assault victims from reporting or from prosecuting these crimes.

Prior Hawaii law on impeachment of sexual assault victims was contained in Hawaii Rev. Stat. §707-742 (1976) (repealed 1980) (originally enacted as L 1975, c 83, §1; am L 1977, c 109, §1). This statute mandated procedures very similar to those contained in subsection (c) of this rule, but on the substantive issue provided only that "if the court finds that evidence proposed to be offered by the defendant regarding the sexual conduct of the complaining witness is relevant and is not inadmissible for any reason, the court may make an order stating what evidence may be introduced by the defendant, and the nature of the question to be permitted."  It thus appears that the admissibility of this class of evidence was discretionary with the court.

Subsection (a):  Although Rule 404(a)(2) allows "evidence of a pertinent trait of character of the victim of the crime offered by an accused," Rule 412(a) specifically controls in all sexual assault cases, and interposes a flat bar to the receipt of reputation or opinion evidence "of the past sexual behavior of an alleged [sexual assault] victim."

Subsection (b):  This subsection bars evidence of specific instances of past sexual behavior of the sexual assault victim except in three instances:

(1)  The evidence may be "constitutionally required to be admitted," cf. Davis v. Alaska, 415 U.S. 308 (1974); Giles v. Maryland, 386 U.S. 66 (1967);

(2)  If the prosecution evidence identifies the accused not only as the assailant but also as the source of semen or injury, past sexual behavior of the alleged victim within the relevant period of time possesses heightened probative value in rebutting the latter assertion;

(3)  If the past sexual behavior was with the accused and is now offered on the issue of consent, the level of probative value will ordinarily justify admission.

Subsection (c):  As noted earlier in this commentary, this subsection generally restates existing law.  The in camera hearing is designed, as was its predecessor, Hawaii Rev. Stat. §707-742 (1976) (repealed 1980), "to prevent unnecessary embarrassment and humiliation of the complainant and to encourage the reporting and enforcement of rape cases."  Because of the sensitive nature of this kind of evidence, the ordinary procedures specified in Rule 104 for the determination of preliminary admissibility questions need the specific augmentation provided in this subsection.

RULE 412 SUPPLEMENTAL COMMENTARY

The Act 191, Session Laws 1992 amendments to Rule 412 are in two sets.  The first set, entirely nonsubstantive in character, eliminates the term "rape" in keeping with recent modifications to chapter 707 which have similarly eliminated that term in favor of "sexual assault," see Hawaii Rev. Stat. §§707-730 through 707-733 (Supp. 1992).  Moreover, since all the crimes intended to be affected by this rule now bear the name "sexual assault", there is no longer any need for the language, "under any of the provisions of chapter 707, part V of the Hawaii Penal Code," which is, accordingly, eliminated.

The second set of changes adds the language "to prove the character of the victim in order to show action in conformity therewith" to the exclusions of subsections (a) and (b).  This language, which parallels limitations contained in Rule 404(a) and (b), makes clear that what is excluded is evidence of the victim's character offered to show a propensity or inclination to behave similarly on the occasion in question.  It is believed that this was the original intent of Rule 412, and that the omission of this language in the original draft was inadvertent.  In any event, if the accused offers this evidence as relevant to his or her state of mind, the relevance is substantially heightened, see, e.g., Doe v. United States, 666 F.2d 43, 48 (4th Cir. 1981) (applying Fed. R. Evid. 412).

The Doe case, where the victim's reputation and past sexual behavior were known to the accused and were admissible to show the reasonableness of the latter's belief that the victim consented, reveals the force of the analogy between Rules 404 and 412.  The character-propensity limitation of Rule 404, as the commentary to that rule suggests, has the salutary effect of rendering the rule inapplicable to an alleged victim's aggressive character traits and prior aggressive acts in cases where the accused knew of the victim's character and prior behavior and offers it, not to show propensity and action in conformity, but rather to prove the reasonableness of accused's fear of the victim, which is an element of a self-defense claim.  Rule 404 being inapplicable, the evidence is governed by the general relevancy and balancing principles of Rules 401 and 403.  Similarly, as in Doe, if an alleged sexual assault victim's reputation and past sexual behavior were related to or otherwise known by the accused, then the proffer of this material, not to show consent in fact, but rather to show accused's reasonable belief in consent, is to be governed not by this rule but by Rules 401 and 403.  Notice that this theory of admissibility applies only where the accused offers evidence sufficient to support a finding, under Rule 104(b), that he or she knew of the material at issue, and so the limitation effected by the new language will not reverse the exclusion of victims' character evidence in the run of cases where the accused, at the time of the alleged sexual assault, was not aware of this material.

The Act 89, Session Laws 1999 amendment, among other things, added subsections (d), (e), (f), and (g), to provide that:  (1) in any civil action alleging conduct constituting a sexual offense or sexual harassment, evidence of specific instances of plaintiff's sexual conduct is not admissible by the defendant to prove consent by the plaintiff, unless the injury alleged by the plaintiff is in the nature of loss of consortium, and if the plaintiff introduces evidence relating to the plaintiff's sexual conduct, the defendant may cross-examine the witness and offer relevant evidence limited specifically to the rebuttal of the evidence introduced; and (2) in civil cases, rule 412 does not make inadmissible evidence offered to attack the plaintiff's credibility.

Rape and Child Sexual Assault:  Women's Perspectives Required to Dispel the Myths.  14 UH L. Rev. 157.

The Protection of Human Rights Under Hawai`i's Constitution.  14 UH L. Rev. 311.

Criminal Procedure Rights Under the Hawaii Constitution Since 1992.  18 UH L. Rev. 683.

Law Journals and Reviews

Rape and Child Sexual Assault:  Women's Perspectives Required to Dispel the Myths.  14 UH L. Rev. 157.

The Protection of Individual Rights Under Hawai`i's Constitution.  14 UH L. Rev. 311.

Criminal Procedure Rights Under the Hawaii Constitution Since 1992.  18 UH L. Rev. 683.

Case Notes

Strong evidence of force destroys issue of consent to render complaining witness' past sexual conduct irrelevant.  62 H. 420, 616 P.2d 219.

Evidence of complainant's past sexual behavior with persons other than the accused on the issue of consent is inadmissible. 62 H. 572, 617 P.2d 1214.

Complaining witness' statements of past sexual experience was relevant to the issue of consent; defendant had a right to cross-examine on this issue.  71 H. 115, 785 P.2d 157.

Admissibility of evidence of complainant's fantasies, discussed.   74 H. 479, 849 P.2d 58.

Where a defendant seeks to admit allegedly false statements made by a complainant regarding an unrelated sexual assault, the trial court must make a preliminary determination based on a preponderance of the evidence that the statements are false; where the trial court is unable to determine by a preponderance of the evidence that the statements are false, defendant has failed to meet his or her burden, and evidence may be properly excluded.  95 H. 452, 24 P.3d 648.

Defendant constitutionally entitled to elicit evidence of complainant's past sexual behavior, not to attack complainant's character, but to determine whether complainant was mentally defective and whether defendant knew that complainant was mentally defective.  81 H. 447 (App.), 918 P.2d 254.

Trial court did not abuse its discretion by refusing to allow minor to be impeached by excluding evidence that minor had falsely denied having prior sexual experiences when minor was interviewed by doctor; evidence would have had limited probative value given the circumstances of the statement, i.e., a fifteen year old being asked intimate questions by a stranger, it would have been cumulative, since the trial court had allowed defendant significant latitude in impeaching minor with prior instances of untruthfulness, and evidence would have been unduly prejudicial and confusing since it would have focused attention on minor's prior sexual history.  116 H. 125 (App.), 170 P.3d 861.



§911 - , the commentary to which states: "This section codifies the existing law that privileges are not recognized in the absence of statute.

ARTICLE V.

PRIVILEGES

Rule 501  Privileges recognized only as provided.  Except as otherwise required by the Constitution of the United States, the Constitution of the State of Hawaii, or provided by Act of Congress or Hawaii statute, and except as provided in these rules or in other rules adopted by the Supreme Court of the State of Hawaii, no person has a privilege to:

(1)  Refuse to be a witness; or

(2)  Refuse to disclose any matter; or

(3)  Refuse to produce any object or writing; or

(4)  Prevent another from being a witness or disclosing any matter or producing any object or writing. [L 1980, c 164, pt of §1]

RULE 501 COMMENTARY

This rule closely resembles Uniform Rule of Evidence 501 and Cal. Evid. Code §911, the commentary to which states:  "This section codifies the existing law that privileges are not recognized in the absence of statute."

The resolution of privilege rules was perhaps the most controversial aspect in the promulgation of the federal evidence rules.  The U.S. Supreme Court proposed for adoption thirteen privilege rules that were ultimately rejected by Congress, which enacted one rule, Fed. R. Evid. 501.  The U.S. Senate Report to Fed. R. Evid. 501 explains:

Since it was clear that no agreement was likely to be possible as to the content of specific privilege rules, and since the inability to agree threatened to forestall or prevent passage of an entire rules package, the determination was made that the specific privilege rules proposed by the Court should be eliminated and a single rule (rule 501) substituted, leaving the law in its current condition to be developed by the courts of the United States utilizing the principles of the common law.  In addition, a proviso was approved requiring Federal courts to recognize and apply state privilege law in civil cases governed by Erie R. Co. v. Tompkins,...as under present Federal case law.  [S. Rep. No. 93-1277, 93d Cong., 2d Sess. (1974).]

The Supreme Court's proposed privilege rules can be found in Rules of Evidence for U.S. Courts and Magistrates as promulgated by the U.S. Supreme Court, 28 App. U.S. Code Service, App. 6 (1975), and these unenacted rules, as well as the Uniform Rule of Evidence, served as models for the present article.



§346-10 - Supp.

Rule 502  Required reports privileged by statute.  A person, corporation, association, or other organization or entity, either public or private, making a return or report required by law to be made has a privilege to refuse to disclose and to prevent any other person from disclosing the return or report, if the law requiring it to be made so provides.  A public officer or agency to whom a return or report is required by law to be made has a privilege to refuse to disclose the return or report if the law requiring it to be made so provides.  No privilege exists under this rule in actions involving perjury, false statements, fraud in the return or report, or other failure to comply with the law in question. [L 1980, c 164, pt of §1]

RULE 502 COMMENTARY

This rule is identical with the U.S. Supreme Court's proposed Rule 502, see Rules of Evidence for U.S. Courts and Magistrates as promulgated by the U.S. Supreme Court, 28 App. U.S. Code Service, App. 6 (1975).  A number of Hawaii statutes requiring that reports be made or information be supplied incorporate provisions against unauthorized disclosure of such reports or information.  This has the effect of creating a qualified privilege for the reporting party and for the recipient on the reporting party's behalf.

Characteristic of such privilege provisions are those found in statutes dealing with social services, vital statistics, health, and motor vehicle safety.  See, e.g., Hawaii Rev. Stat. §346-10 (Supp. 1979), which provides for confidentiality of records maintained by the Department of Social Services and Housing; Hawaii Rev. Stat. §334-5 (1976), which provides for qualified confidentiality of mental health records; Hawaii Rev. Stat. §324-23 (1976), which limits the use in legal proceedings of reports and information made to the Hawaii Tumor Registry; and Hawaii Rev. Stat. §287-14 (1976), which establishes a privilege against disclosure of certain motor vehicle accident reports in civil actions to recover damages.



§626-0001-0503

Rule 503  Lawyer-client privilege.  (a)  Definitions.  As used in this rule:

(1)  A "client" is a person, public officer, or corporation, association, or other organization or entity, either public or private, who is rendered professional legal services by a lawyer, or who consults a lawyer with a view to obtaining professional legal services.

(2)  A "representative of the client" is one having authority to obtain professional legal services, or to act on advice rendered pursuant thereto, on behalf of the client.

(3)  A "lawyer" is a person authorized, or reasonably believed by the client to be authorized, to practice law in any state or nation.

(4)  A "representative of the lawyer" is one directed by the lawyer to assist in the rendition of professional legal services.

(5)  A communication is "confidential" if not intended to be disclosed to third persons other than those to whom disclosure would be in furtherance of the rendition of professional legal services to the client or those reasonably necessary for the transmission of the communication.

(b)  General rule of privilege.  A client has a privilege to refuse to disclose and to prevent any other person from disclosing confidential communications made for the purpose of facilitating the rendition of professional legal services to the client (1) between the client or the client's representative and the lawyer or the lawyer's representative, or (2) between the lawyer and the lawyer's representative, or (3) by the client or the client's representative or the lawyer or a representative of the lawyer to a lawyer or a representative of a lawyer representing another party in a pending action and concerning a matter of common interest, or (4) between representatives of the client or between the client and a representative of the client, or (5) among lawyers and their representatives representing the same client.

(c)  Who may claim the privilege.  The privilege may be claimed by the client, the client's guardian or conservator, the personal representative of a deceased client, or the successor, trustee, or similar representative of a corporation, association, or other organization, whether or not in existence.  The person who was the lawyer or the lawyer's representative at the time of the communication shall claim the privilege on behalf of the client unless expressly released by the client.

(d)  Exceptions.  There is no privilege under this rule:

(1)  Furtherance of crime or fraud.  If the services of the lawyer were sought, obtained, or used to enable or aid anyone to commit or plan to commit what the client knew or reasonably should have known to be a crime or fraud;

(2)  Prevention of crime or fraud.  As to a communication reflecting the client's intent to commit a criminal or fraudulent act that the lawyer reasonably believes is likely to result in death or substantial bodily harm, or in substantial injury to the financial interests or property of another;

(3)  Claimants through same deceased client.  As to a communication relevant to an issue between parties who claim through the same deceased client, regardless of whether the claims are by testate or intestate succession or by inter vivos transaction;

(4)  Breach of duty by lawyer or client.  As to a communication relevant to an issue of breach of duty by the lawyer to the client or by the client to the lawyer;

(5)  Document attested by lawyer.  As to a communication relevant to an issue concerning an attested document to which the lawyer is an attesting witness;

(6)  Joint clients.  As to a communication relevant to a matter of common interest between two or more clients if the communication was made by any of them to a lawyer retained or consulted in common, when offered in an action between any of the clients; or

(7)  Lawyer's professional responsibility.  As to a communication the disclosure of which is required or authorized by the Hawaii rules of professional conduct for attorneys. [L 1980, c 164, pt of §1; am L 1992, c 191, §2(2)]

RULE 503 COMMENTARY

This rule is similar to Uniform Rule of Evidence 502, which adds to the U.S. Supreme Court proposal for the lawyer-client privilege, see proposed Rule 503, Rules of Evidence for U.S. Courts and Magistrates as promulgated by the U.S. Supreme Court, 28 App. U.S. Code Service, App. 6 (1975), a definition for "representative of the client," subdivision (a)(2).  Inclusion of this provision is based on the principle that a rule of privilege should be explicit.

The desirability of incorporating an express definition of who may be considered a "representative of the client" is underscored by inconsistent federal court rulings on this issue in the context of corporate client-attorney relationships, compare City of Philadelphia v. Westinghouse Electric Corp., 210 F. Supp. 483 (E.D. Pa. 1962), with Harper & Row Publishers, Inc. v. Decker, 423 F.2d 487 (7th Cir. 1970).  The definition embodied in this rule is more expansive than the highly-constricted "control group" limitation imposed in City of Philadelphia, supra, in that it includes as a "representative" not only one having authority to act upon legal advice but also one authorized merely to obtain legal services on behalf of the client.  Determination of what constitutes "authority" in such a case may be made according to recognized principles of agency.

Although Hawaii had no previous statutory provision for this privilege, it was recognized by the Hawaii courts, see McKeague v. Freitas, 40 H. 108 (1953); Wery v. Pacific Trust Co., 33 H. 701 (1936).  Judicial definition of the scope and limitations of the privilege in those cases is consistent with the present rule.

RULE 503 SUPPLEMENTAL COMMENTARY

The Act 191, Session Laws 1992 amendment modified subsection (d)(1) and added subsections (d)(2) and (d)(7).

Subsection(d)(1):  The language of the previous rule ("sought or obtained to enable or aid anyone to commit or plan to commit what the client knew or reasonably should have known to be a crime or fraud") strongly implied a requirement that the client be shown to have entertained an unlawful intent at the time of the consultation with counsel, and some of the crime-fraud exception cases have so held, e.g., Pritchard-Keang Nam Corp. v. Jaworski, 751 F.2d 277, 281 (8th Cir. 1984).  But the crime-fraud exception obtains without regard to the lawyer's awareness -- or lack of awareness -- of the client's unlawful motivation.

That being so, and keeping in mind that the paramount policy of the crime-fraud exception is to thwart the exploitation of legal advice and counseling in furtherance of unlawful goals, courts have extended the exception to cases where the client's criminal intent is formed only after legal consultation, e.g., Fidelity-Phoenix Fire Ins. Co. of New York v. Hamilton, 340 S.W.2d 218, 219 (Ky. 1960), where the client, after learning from his first lawyer that his fire damages were exempted from insurance coverage by a suspension provision in the policy, went to a second lawyer and falsely represented facts that supported a claim under the policy.  The court held that the claim was fraudulent and that the communications to the first lawyer were not privileged.  The extension of the crime-fraud exception to this sort of case is approved in Fried, Too High a Price for Truth:  The Exception to the Attorney-Client Privilege for Contemplated Crimes and Frauds, 64 N.C.L. Rev. 443, 458-59, 480-81 (1986).  It is, moreover, fully consistent with the lawyers' rule of professional responsibility, see Hawaii Code of Professional Responsibility, DR 7-102(B)(1), requiring the lawyer to rectify or to reveal client fraud committed "in the course of the representation."  Indeed, one advantage of the current amendment is to expand the crime-fraud exception to allow for revelations that Hawaii lawyers are professionally committed to making.

Subsection(d)(2):  This new addition to the attorney-client privilege exceptions conforms the rule of privilege to the lawyers' professional responsibility rule, see Hawaii Code of Professional Responsibility, DR 4-101(C)(3), permitting a lawyer to reveal the client's intention "to commit a crime, and the information necessary to prevent the crime."  DR 4-101(C)(3) is permissive, but tort law, cf. Tarasoff v. Regents of University of California, 17 Cal. 3d 425, 551 P.2d 334 (1976), may compel such a revelation.

There may be substantial overlap between subsections (d)(1) (crime-fraud exception) and (d)(2) (this rule), but the underlying policies are not the same.  The crime-fraud exception is designed to promote the rectification of client fraud committed in exploitation of legal consultation; the present rule, on the other hand, relaxes the privilege bar to enable the lawyer to try to prevent the crime or fraud.

Subsection (d)(7):  This new rule recognizes that, in the exercise of their professional responsibility and in complying with applicable professional norms, lawyers may be duty bound to divulge what would otherwise constitute confidential information covered by Rule 503.  In such instances the privilege should yield.  Most such revelations would not be testimonial, and so the privilege, which applies only in court proceedings, see Rules 101 and 1101, would strictly speaking not be a bar.  Just such an analysis likely explains the failure of the former rule to countenance revelation of a client's intent to commit a serious crime.  On the other hand, many lawyers believe that Rule 503 expresses policy that should carry over and inform the exercise of professional obligations and norms.  This rule makes clear that the privilege will yield to the professional duty.

Rules of Court

See HRPC rule 1.6.

Law Journals and Reviews

Searching for Confidentiality in Cyberspace:  Responsible Use of E-mail for Attorney-Client Communications.  20 UH L. Rev. 527.

Endangering Individual Autonomy in Choice of Lawyers and Trustees--Misconceived Conflict of Interest Claims in the Kamehameha Schools Bishop Estate Litigation.  21 UH L. Rev. 487.

Understanding the Attorney-Client and Trustee-Beneficiary Relationships in the Kamehameha Schools Bishop Estate Litigation:  A Reply to Professor McCall.  21 UH L. Rev. 511.

Case Notes

Where defendant contended that documents were privileged from discovery pursuant to joint defense privilege arising from rule 503(b)(3), "pending action ... concerning a matter of common interest" not established.  925 F. Supp. 1478.

Attorney-client privilege did not apply where (1)  defendant had not met its burden of establishing that a document was a confidential communication between defendant and its counsel; and (2) defendant had not provided any information regarding how another document was transmitted to counsel and the court could not find that the communication was confidential.  447 F. Supp. 2d 1131.

Cases decided before adoption of statute -- scope and limitations of privilege generally.  62 H. 34, 609 P.2d 137.

Statement by insured to insurer after accident not within privilege.  68 H. 528, 723 P.2d 171.

Discussion between defendant and defendant's attorney not confidential within meaning of subsections (a)(5) and (b) where communications between them were knowingly conducted in police informant's presence in courthouse hallway.  84 H. 229, 933 P.2d 66.

When a prosecutor seeks arguably privileged testimony, the prosecutor must either (1) give notice to the person who might claim the privilege and the person's counsel, so that the person or the person's attorney can seek judicial review of any claim or privilege or waive the privilege, or (2) give notice to the person's counsel and, if the person's counsel does not raise the privilege and seek judicial review, the prosecutor must seek the court's ruling on the privilege issue.  97 H. 512, 40 P.3d 914.

Where memorandum was prepared on behalf of a representative of developer in an effort to ensure that proposed development met all applicable laws and developer's needs, memorandum was a confidential communication made for the purpose of facilitating the rendition of legal services for developer between developer's representative and a lawyer; thus, trial court did not abuse discretion in determining that memorandum was privileged.  102 H. 465, 78 P.3d 1.



§621-20.5 1976 - , Supp.

Rule 504  Physician-patient privilege.  (a)  Definitions.  As used in this rule:

(1)  A "patient" is a person who consults or is examined or interviewed by a physician.

(2)  A "physician" is a person authorized, or reasonably believed by the patient to be authorized, to practice medicine in any state or nation.

(3)  A communication is "confidential" if not intended to be disclosed to third persons other than those present to further the interest of the patient in the consultation, examination, or interview, or persons reasonably necessary for the transmission of the communication, or persons who are participating in the diagnosis and treatment under the direction of the physician, including members of the patient's family.

(b)  General rule of privilege.  A patient has a privilege to refuse to disclose and to prevent any other person from disclosing confidential communications made for the purpose of diagnosis or treatment of the patient's physical, mental, or emotional condition, including alcohol or drug addiction, among oneself, the patient's physician, and persons who are participating in the diagnosis or treatment under the direction of the physician, including members of the patient's family.

(c)  Who may claim the privilege.  The privilege may be claimed by the patient, the patient's guardian or conservator, or the personal representative of a deceased patient.  The person who was the physician at the time of the communication is presumed to have authority to claim the privilege but only on behalf of the patient.

(d)  Exceptions.

(1)  Proceedings for hospitalization.  There is no privilege under this rule for communications relevant to an issue in proceedings to hospitalize the patient for mental illness or substance abuse, or in proceedings for the discharge or release of a patient previously hospitalized for mental illness or substance abuse.

(2)  Examination by order of court.  If the court orders an examination of the physical, mental, or emotional condition of a patient, whether a party or a witness, communications made in the course thereof are not privileged under this rule with respect to the particular purpose for which the examination is ordered unless the court orders otherwise.

(3)  Condition an element of claim or defense.  There is no privilege under this rule as to a communication relevant to the physical, mental, or emotional condition of the patient in any proceeding in which the patient relies upon the condition as an element of the patient's claim or defense or, after the patient's death, in any proceeding in which any party relies upon the condition as an element of the party's claim or defense.

(4)  Proceedings against physician.  There is no privilege under this rule in any administrative or judicial proceeding in which the competency, practitioner's license, or practice of the physician is at issue, provided that the identifying data of the patients whose records are admitted into evidence shall be kept confidential unless waived by the patient.  The administrative agency, board, or commission may close the proceeding to the public to protect the confidentiality of the patient.

(5)  Furtherance of crime or tort.  There is no privilege under this rule if the services of the physician were sought, obtained, or used to enable or aid anyone to commit or plan to commit what the patient knew or reasonably should have known to be a crime or tort.

(6)  Prevention of crime or tort.  There is no privilege under this rule as to a communication reflecting the patient's intent to commit a criminal or tortious act that the physician reasonably believes is likely to result in death or substantial bodily harm. [L 1980, c 164, pt of §1; gen ch 1985; am L 2002, c 134, §1]

RULE 504 COMMENTARY

This rule is based upon Uniform Rule of Evidence 503 and the former statute, Hawaii Rev. Stat. §621-20.5 (1976, Supp. 1979) (repealed 1980) (originally enacted as L 1972, c 104, §1(o); am L 1978, c 52, §1), which codified Hawaii's physician-patient privilege.

The rule makes clear that privileged communications may relate to the diagnosis or treatment of "physical, mental, or emotional condition[s], including alcohol or drug addiction."  Designed to encourage free disclosure between physician and patient, the privilege belongs only to the patient and may be invoked by the physician "only on behalf of the patient."

Subsection (d)(4) conforms to the 1978 amendment to the predecessor statute, Hawaii Rev. Stat. §621-20.5 (1976) (repealed 1980).

The federal common law does not recognize the privilege.  In Gretsky v. Basso, 136 F. Supp. 640, 641 (D. Mass. 1955), the court upheld admission of hospital patients' records against a claim of privilege, ruling:  "[T]his is a federal administrative proceeding and state evidentiary restrictions [do] not apply."  In Felber v. Foote, 321 F. Supp. 85, 87-88 (D. Conn. 1970), the court said:  "[T]he common law knew no privilege for confidential information imparted to a doctor....  Whatever protection there is against disclosure of a patient's communications to his physician is afforded solely by the law of the individual states."

RULE 504 SUPPLEMENTAL COMMENTARY

The Act 134, Session Laws 2002 amendment adds subsections (d)(5) and (d)(6), which are two new exceptions to the privilege coverage of this rule.

Subsection (d)(5), entitled "Furtherance of crime or tort," bears close kinship to the counterpart crime-fraud exception to the lawyer-client privilege, rule 503(d)(1).  See the 1992 supplemental commentary to rule 503, explaining that "the paramount policy of the crime-fraud exception is to thwart the exploitation of legal advice and counseling in furtherance of unlawful goals."  A similar policy, applicable to physicians' services, informs this exception.

This new exception lifts the privilege shield from communications that reflect a patient's effort to exploit a physician's services for a criminal or tortious purpose, such as the unlawful acquisition of controlled drugs and substances. As the commentary to Cal. Evid. Code §997, which is similar, points out:  "[T]here is no desirable end to be served by encouraging such communications."

Subsection (d)(6), entitled "Prevention of crime or tort," is intended to allow physicians to make disclosures to avoid tort liability of the sort imposed by Tarasoff v. Regents, 17 Cal. 3d 425, 131 Cal. Rptr. 14, 551 P.2d 334 (1976) (psychotherapist's common law duty to warn foreseeable victims of a patient the therapist knows to be dangerous and likely to harm those victims).  Hawaii will likely embrace Tarasoff, see Lee v. Corregedore, 83 H. 154, 925 P.2d 324 (1996), declining to create a duty to prevent a patient's suicide but recognizing a psychotherapist's duty to "disclose the contents of a confidential communication where the risk to be prevented thereby is the danger of violent assault...."   Hawaii added a Tarasoff exception to its lawyer-client privilege in 1992, rule 503(d)(2), and the present amendment extends the same protection to physicians.

Case Notes

Physician-patient privilege applicable in criminal cases.  66 H. 448, 666 P.2d 169.

Under subsection (d), doctor's communications with U.S. Attorney, engaged in pursuant to federal district court order requiring that patient be subjected to physical examination, were not privileged.  89 H. 188, 970 P.2d 496.

Defendant's toxicology report was a privileged physician-patient communication; admission of report into evidence was not harmless beyond a reasonable doubt.  102 H. 449, 77 P.3d 940.



§1018 - , which is similar, points out: "There is no desirable end to be served by encouraging such communications.

Rule 504.1  Psychologist-client privilege.  (a)  Definitions.  As used in this rule:

(1)  A "client" is a person who consults or is examined or interviewed by a psychologist.

(2)  A "psychologist" is a person authorized, or reasonably believed by the client to be authorized, to engage in the diagnosis or treatment of a mental or emotional condition, including substance addiction or abuse.

(3)  A communication is "confidential" if not intended to be disclosed to third persons other than those present to further the interest of the client in the consultation, examination, or interview, or persons reasonably necessary for the transmission of the communication, or persons who are participating in the diagnosis or treatment of the client's mental or emotional condition under the direction of the psychologist, including members of the client's family.

(b)  General rule of privilege.  A client has a privilege to refuse to disclose and to prevent any other person from disclosing confidential communications made for the purpose of diagnosis or treatment of the client's mental or emotional condition, including substance addiction or abuse, among the client, the client's psychologist, and persons who are participating in the diagnosis or treatment under the direction of the psychologist, including members of the client's family.

(c)  Who may claim the privilege.  The privilege may be claimed by the client, the client's guardian or conservator, or the personal representative of a deceased client.  The person who was the psychologist at the time of the communication is presumed to have authority to claim the privilege but only on behalf of the client.

(d)  Exceptions.

(1)  Proceedings for hospitalization.  There is no privilege under this rule for communications relevant to an issue in proceedings to hospitalize the client for mental illness or substance abuse, or in proceedings for the discharge or release of a client previously hospitalized for mental illness or substance abuse.

(2)  Examination by order of court.  If the court orders an examination of the physical, mental, or emotional condition of a client, whether a party or a witness, communications made in the course thereof are not privileged under this rule with respect to the particular purpose for which the examination is ordered unless the court orders otherwise.

(3)  Condition an element of claim or defense.  There is no privilege under this rule as to a communication relevant to the physical, mental, or emotional condition of the client in any proceeding in which the client relies upon the condition as an element of the client's claim or defense or, after the client's death, in any proceeding in which any party relies upon the condition as an element of the party's claim or defense.

(4)  Proceedings against psychologist.  There is no privilege under this rule in any administrative or judicial proceeding in which the competency, practitioner's license, or practice of the psychologist is at issue, provided that the identifying data of the clients whose records are admitted into evidence shall be kept confidential unless waived by the client.  The administrative agency, board, or commission may close the proceeding to the public to protect the confidentiality of the client.

(5)  Furtherance of crime or tort.  There is no privilege   under this rule if the services of the psychologist were sought, obtained, or used to enable or aid anyone to commit or plan to commit what the client knew or reasonably should have known to be a crime or tort.

(6)  Prevention of crime or tort.  There is no privilege under this rule as to a communication reflecting the client's intent to commit a criminal or tortious act that the psychologist reasonably believes is likely to result in death or substantial bodily harm. [L 1980, c 164, pt of §1; am L 1985, c 115, §18; gen ch 1985; am L 2002, c 134, §2]

Cross References

Privileged communications between clinical social workers and their clients, see §467E-15.

RULE 504.1 COMMENTARY

The rejected privilege rules proposed by the U.S. Supreme Court in 1972, see Rules of Evidence for U.S. Courts and Magistrates as promulgated by the U.S. Supreme Court, 28 App. U.S. Code Service, App. 6 (1975), contained no general physician-patient privilege but only a "psychotherapist-patient" privilege.  The case for psychotherapists and their patients was made in the original Advisory Committee's Note:

Among physicians, the psychiatrist has a special need to maintain confidentiality.  His capacity to help his patients is completely dependent upon their willingness and ability to talk freely.  This makes it difficult if not impossible for him to function without being able to assure his patients of confidentiality and, indeed, privileged communication.  Where there may be exceptions to this general rule...there is wide agreement that confidentiality is a sine qua non for successful psychiatric treatment.  The relationship may well be likened to that of the priest-penitent or the lawyer-client.

Accordingly, unenacted federal Rule 504 and Uniform Rule of Evidence 503 provide the models for this rule.  Both provisions include within the definition of psychotherapist "a person licensed or certified as a psychologist under the laws of any state or nation."  The present rule limits the privilege to communications between a client and a psychologist licensed under the provision of Hawaii Rev. Stat. ch. 465 (1976).  In all other respects, the rule faithfully tracks the provisions of Rule 504 supra.

RULE 504.1 SUPPLEMENTAL COMMENTARY

The Act 134, Session Laws 2002 amendment (1) expands the definition of "psychologist" in subsection (a)(2); (2) conforms the definition of "confidential communication,"in subsection (a)(3), and the general statement of the privilege in subsection (b), to the amended definition of "psychologist"; and (3) adds subsections (d)(5) and (d)(6), containing two new exceptions to the privilege coverage of this rule.

Subsection (a)(2)'s definition of "psychologist" is expanded to include persons "authorized, or reasonably believed by the client to be authorized, to engage in the diagnosis or treatment of a mental or emotional condition, including substance addiction or abuse."  Elimination of the predecessor law's jurisdictional limitation (privilege available only to persons licensed to practice psychology under Hawaii Rev. Stat. ch. 465) conforms this privilege's coverage to that of the lawyer-client and physician-patient privileges of rules 503 and 504.  And describing a qualifying psychologist's work as the "diagnosis or treatment of a mental or emotional condition" conforms this rule to rule 503 of the Uniform Rules of Evidence.  The amendments to subsections (a)(3) and (b) merely incorporate the revised "psychologist" definition of subsection (a)(2).

Subsection (d)(5), entitled "Furtherance of crime or tort," bears close kinship to the counterpart crime-fraud exception to the lawyer-client privilege, rule 503(d)(1).  See the 1992 supplemental commentary to rule 503, explaining that "the paramount policy of the crime-fraud exception is to thwart the exploitation of legal advice and counseling in furtherance of unlawful goals."  A similar policy, applicable to psychologists' services, informs this exception.

This new exception lifts the privilege shield from communications that reflect a client's effort to exploit a psychologist's services for a criminal or tortious purpose.  As the commentary applicable to Cal. Evid. Code §1018, which is similar, points out:  "[T]here is no desirable end to be served by encouraging such communications."

Subsection (d)(6), entitled "Prevention of crime or tort," is intended to allow psychologists to make disclosures to avoid tort liability of the sort imposed by Tarasoff v. Regents, 17 Cal. 3d 425, 131 Cal. Rptr. 14, 551 P.2d 334 (1976) (psychotherapist's common law duty to warn foreseeable victims of a patient the therapist knows to be dangerous and likely to harm those victims).  Hawaii will likely embrace Tarasoff, see Lee v. Corregedore, 83 H. 154, 925 P.2d 324 (1996), declining to create a duty to prevent a patient's suicide but recognizing a psychotherapist's duty to "disclose the contents of a confidential communication where the risk to be prevented thereby is the danger of violent assault...."  Hawaii added a Tarasoff exception to its lawyer-client privilege in 1992, rule 503(d)(2), and the present amendment extends the same protection to psychologists.

Case Notes

When a statutory privilege interferes with a defendant's constitutional right to cross-examine, then, upon a sufficient showing by the defendant, the witness' statutory privilege must, in the interest of the truth-seeking process, bow to the defendant's constitutional rights.  101 H. 172, 65 P.3d 119.

Mother could not invoke psychologist-client privilege where counseling sessions were held pursuant to a family court order and the communications between psychologist and mother were made known to the department of human services.  8 H. App. 161, 795 P.2d 294.

The exception under subsection (d)(3) requires more than relevance; it requires a client to rely upon client's "mental or emotional condition" as an element of client's claim or defense; thus, psychologist-client privilege applied and none of the exceptions were applicable in client's request for custody of children.  112 H. 437 (App.), 146 P.3d 597.



§621-18 1976 - repealed 1980) (originally enacted as L 1876, c 32, §53; am L 1927, c 164, §1; am L 1971, c 151, §1; am L 1972, c 104, §1(m)), and Hawaii Rev.

Rule 505  Spousal privilege.  (a)  Criminal proceedings.  In a criminal proceeding, the spouse of the accused has a privilege not to testify against the accused.  This privilege may be claimed only by the spouse who is called to testify.

(b)  Confidential marital communications; all proceedings.

(1)  Definition.  A "confidential marital communication" is a private communication between spouses that is not intended for disclosure to any other person.

(2)  Either party to a confidential marital communication has a privilege to refuse to disclose and to prevent any other person from disclosing that communication.

(c)  Exceptions.  There is no privilege under this rule (1) in proceedings in which one spouse is charged with a crime against the person or property of (A) the other, (B) a child of either, (C) a third person residing in the household of either, or (D) a third person committed in the course of committing a crime against any of these, or (2) as to matters occurring prior to the marriage. [L 1980, c 164, pt of §1]

RULE 505 COMMENTARY

This rule supersedes two previous Hawaii statutes, Hawaii Rev. Stat. §621-18 (1976) (repealed 1980) (originally enacted as L 1876, c 32, §53; am L 1927, c 164, §1; am L 1971, c 151, §1; am L 1972, c 104, §1(m)), and Hawaii Rev. Stat. §621-19 (1976) (repealed 1980) (originally enacted as L 1876, c 32, §54).  The former provided that in criminal cases spouses were not "competent or compellable" to give evidence against each other except in cases where the spouse was accused of an offense against the testifying spouse or against the children of either.  The latter read as follows:  "No husband shall be compellable to disclose any communication made to him by his wife during the marriage, and no wife shall be compellable to disclose any communication made to her by her husband during the marriage."

The present rule recodifies and clarifies the two superseded Hawaii statutes.  It also derives in part from Uniform Rule of Evidence 504 and the U.S. Supreme Court proposal for federal Rule 505, see Rules of Evidence for U.S. Courts and Magistrates as promulgated by the U.S. Supreme Court, 28 App. U.S. Code Service, App. 6 (1975).  Subsection (a), applicable only in criminal cases, follows the recent holding of the U.S. Supreme Court in Trammel v. United States, 455 U.S. 40, 100 S. Ct. 906, 63 L. Ed. 2d 186 (1980), investing the spousal disqualification only in the spouse called to testify and holding that the accused has no privilege to prevent adverse spousal testimony.  The Trammel court said:  "When one spouse is willing to testify against the other in a criminal proceeding -- whatever the motivation -- their relationship is almost certainly in disrepair; there is probably little in the way of marital harmony for the privilege to preserve."  63 L. Ed. 2d 196.

The prior statute barring disclosure of marital communications was a rule of privilege; however, although the wording implied that the testifying spouse was the holder of the privilege, this was not expressed in the statute, rendering uncertain the question whether the privilege was waivable by either or both the parties.  Further, the statute purported to embrace all communications made during the marriage, not merely those intended as confidential, a provision somewhat more sweeping than is required by the intent of such a rule.  The present rule invests the privilege in either spouse and limits the scope to confidential communications.

Appellate decisions construing the two predecessor statutes are consistent with the present rule.  In an early case, Republic of Hawaii v. Kahakauila, 10 H. 28 (1895), the court noted that testimony by the husband of a wife charged with adultery, to prove that she was married, was improperly admitted.  In construing the scope of the exceptions to the rule of spousal incompetency, the court in Territory v. Alford, 39 H. 460, 472 (1952), held that testimony of the wife forced into prostitution by her husband was properly admitted against him on the grounds that the crime charged was "an offense against the person of the wife."  The court has also held that general spousal testimony is not barred in civil litigation, Briggs v. Mills, 4 H. 450 (1882).

Case Notes

Presumption of confidentiality not overcome by spouse's statements to third parties regarding subject of communication.  67 H. 247, 686 P.2d 9.

The spousal privilege under this rule is not a constitutional right requiring an in-court colloquy or express waiver prior to a spouse's testifying against his or her spouse; thus, trial court did not err by failing to conduct an in-court colloquy with or obtain an express waiver from wife prior to wife testifying against husband.  99 H. 219 (App.), 53 P.3d 1204.



§1035 - through 1037.

Rule 505.5  Victim-counselor privilege.  (a)  Definitions.  As used in this rule:

(1)  A communication is "confidential" if not intended to be disclosed to third persons other than those to whom disclosure would be in furtherance of the provision of counseling or treatment services to the victim or those reasonably necessary for the transmission of the communication.

(2)  "Domestic violence victims' program" means any refuge, shelter, office, safe home, institution, or center established for the purpose of offering assistance to victims of abuse through crisis intervention, medical, legal, or support counseling.

(3)  "Sexual assault crisis center" means any office, institution, or center offering assistance to victims of sexual assault and the families of such victims through crisis intervention, medical, legal, or support counseling.

(4)  "Social worker" means a person who has received a master's degree in social work from a school of social work accredited by the Council on Social Work Education.

(5)  A "victim" is a person who consults a victim counselor for assistance in overcoming any adverse emotional or psychological effect of sexual assault, domestic violence, or child abuse.

(6)  A "victim counseling program" is any activity of a domestic violence victims' program or a sexual assault crisis center that has, as its primary function, the counseling and treatment of sexual assault, domestic violence, or child abuse victims and their families, and that operates independently of any law enforcement agency, prosecutor's office, or the department of human services.

(7)  A "victim counselor" is either a sexual assault counselor or a domestic violence victims' counselor.  A sexual assault counselor is a person who is employed by or is a volunteer in a sexual assault crisis center, has undergone a minimum of thirty-five hours of training and who is, or who reports to and is under the direct control and supervision of, a social worker, nurse, psychiatrist, psychologist, or psychotherapist, and whose primary function is the rendering of advice, counseling or assistance to victims of sexual assault.  A domestic violence victims' counselor is a person who is employed by or is a volunteer in a domestic violence victims' program, has undergone a minimum of twenty-five hours of training and who is, or who reports to and is under the direct control and supervision of, a direct service supervisor of a domestic violence victims' program, and whose primary function is the rendering of advice, counseling, or assistance to victims of abuse.

(b)  General rule of privilege.  A victim has a privilege to refuse to disclose and to prevent any other person from disclosing confidential communications made to a victim counselor for the purpose of counseling or treatment of the victim for the emotional or psychological effects of sexual assault, domestic violence, or child abuse or neglect, and to refuse to provide evidence that would identify the name, location, or telephone number of a safe house, abuse shelter, or other facility that provided temporary emergency shelter to the victim.

(c)  Who may claim the privilege.  The privilege may be claimed by the victim, the victim's guardian or conservator, or the personal representative of a deceased victim.  The person who was the victim counselor at the time of the communication is presumed to have authority to claim the privilege but only on behalf of the victim.

(d)  Exceptions.  There is no privilege under this rule:

(1)  Perjured testimony by victim.  If the victim counselor reasonably believes that the victim has given perjured testimony and a party to the proceeding has made an offer of proof that perjury may have been committed.

(2)  Physical appearance and condition of victim.  In matters of proof concerning the physical appearance and condition of the victim at the time of the alleged crime.

(3)  Breach of duty by victim counselor or victim counseling program.  As to a communication relevant to an issue of breach of duty by the victim counselor or victim counseling program to the victim.

(4)  Mandatory reporting.  To relieve victim counselors of any duty to refuse to report child abuse or neglect under chapter 350, domestic abuse under chapter 586, or abuse of a vulnerable adult under part X of chapter 346, and to refuse to provide evidence in child abuse proceedings under chapter 587.

(5)  Proceedings for hospitalization.  For communications relevant to an issue in proceedings to hospitalize the victim for mental illness or substance abuse, or in proceedings for the discharge or release of a victim previously hospitalized for mental illness or substance abuse.

(6)  Examination by order of court.  If the court orders an examination of the physical, mental, or emotional condition of a victim, whether a party or a witness, communications made in the course thereof are not privileged under this rule with respect to the particular purpose of which the examination is ordered unless the court orders otherwise.

(7)  Condition an element of claim or defense.  As to a communication relevant to the physical, mental, or emotional condition of the victim in any proceeding in which the victim relies upon the condition as an element of the victim's claim or defense or, after the victim's death, in any proceeding in which any party relies upon the condition as an element of the party's claim or defense.

(8)  Proceedings against the victim counselor.  In any administrative or judicial proceeding in which the competency or practice of the victim counselor or of the victim counseling program is at issue, provided that the identifying data of the victims whose records are admitted into evidence shall be kept confidential unless waived by the victim.  The administrative agency, board or commission shall close to the public any portion of a proceeding, as necessary to protect the confidentiality of the victim. [L 1992, c 217, §5; am L 1993, c 193, §2; am L 2008, c 154, §27]

Revision Note

Only the subsection amended is compiled in this Supplement.

RULE 505.5 COMMENTARY

This rule, which resembles victim-counselor privilege provisions now in existence in some twenty states, e.g., Cal. Evid. Code §§1035 through 1037.7 (1992), encourages and protects the counseling of emotionally distressed victims of violent crimes by according privilege status to confidential communications made in the course of the counseling process.  In adopting a similar law, N.J. Stat. Ann. §2A:84A-22.13 and 22.15 (1991), the New Jersey Legislature declared that the "counseling of victims is most successful when the victims are assured [that] their thoughts and feelings will remain confidential and will not be disclosed without their permission."  The present provision proceeds upon just such a policy basis.

RULE 505.5 SUPPLEMENTAL COMMENTARY

The Act 154, Session Laws 2008 amendment replaced the term "dependent adult" with the term "vulnerable adult" in subsection (d)(4), with reference to chapter 346, part X.  Act 154 amended chapter 346, part X, by, among other things, expanding the category of adults eligible for adult protective services by replacing the term "dependent adult" with the less restrictive term "vulnerable adult".

Law Journals and Reviews

Empowering Battered Women:  Changes in Domestic Violence Laws in Hawai`i.  17 UH L. Rev. 575.

Case Notes

When a statutory privilege interferes with a defendant's constitutional right to cross-examine, then, upon a sufficient showing by the defendant, the witness' statutory privilege must, in the interest of the truth-seeking process, bow to the defendant's constitutional rights.  101 H. 172, 65 P.3d 119.



§626-0001-0506

Rule 506  Communications to clergy.  (a)  Definitions.  As used in this rule:

(1)  A "member of the clergy" is a minister, priest, rabbi, Christian Science practitioner, or other similar functionary of a religious organization, or an individual reasonably believed so to be by the communicant.

(2)  A communication is "confidential" if made privately and not intended for further disclosure except to other persons present in furtherance of the purpose of the communication.

(b)  General rule of privilege.  A person has a privilege to refuse to disclose and to prevent another from disclosing a confidential communication by the person to a member of the clergy in the latter's professional character as spiritual advisor.

(c)  Who may claim the privilege.  The privilege may be claimed by the communicant or by the communicant's guardian, conservator, or personal representative.  The member of the clergy may claim the privilege on behalf of the communicant.  Authority so to do is presumed in the absence of evidence to the contrary. [L 1980, c 164, pt of §1; am L 1992, c 191, §2(3)]

RULE 506 COMMENTARY

This rule is identical with the U.S. Supreme Court proposal for Rule 506, see Rules of Evidence for U.S. Courts and Magistrates as promulgated by the U.S. Supreme Court, 28 App. U.S. Code Service, App. 6 (1975), except that "accredited Christian Science Practitioner" has been added to the definition of "clergyman" in subsection (a)(1), consistent with Uniform Rule of Evidence 505(a)(1).  The rule supersedes a prior Hawaii statute, Hawaii Rev. Stat. §621-20 (1976) (repealed 1980) (originally enacted as L 1876, c 32, §55; am L 1933, c 45, §1; am L 1972, c 104, §1(n)):

No clergymen of any church or religious denomination shall, without the consent of the person making the confidential communication, divulge in any action or proceeding, whether civil or criminal, any confidential communication made to him in his professional character according to the uses of the church or religious denomination to which he belongs.

The present rule accords generally with the prior statute but broadens the scope of the privilege slightly in two particulars.  Under the prior statute the privilege was limited to confidential communications made "according to the uses of the church or religious denomination to which [the clergyman] belongs."  There seems no good reason to limit the privilege in this way so long as confidentiality was intended by the communicant.  The present rule clarifies that uncertain point, granting the privilege to all confidential communications made to the clergyman in his professional capacity as a spiritual adviser.  In addition, the privilege is extended to cover confidential communications to one who is not a clergyman if the person making the communication reasonably believes that he is.



§11-3 1976 - quot;This chapter shall apply to all elections, primary, special primary, general, special general, special, or county, held in the State.

Rule 507  Political vote.  Every person has a privilege to refuse to disclose the tenor of the person's vote at a political election conducted pursuant to chapter 11, by secret ballot unless the vote was cast illegally. [L 1980, c 164, pt of §1; gen ch 1985]

RULE 507 COMMENTARY

This rule is similar to Uniform Rule of Evidence 506 and to the unenacted U.S. Supreme Court proposal for Rule 507, see Rules of Evidence for U.S. Courts and Magistrates as promulgated by the U.S. Supreme Court, 28 App. U.S. Code Service, App. 6 (1975).  The Advisory Committee's Note to proposed Rule 507 pointed out:  "Secrecy in voting is an essential aspect of effective democratic government, insuring free exercise of the franchise and fairness in elections.  Secrecy after the ballot has been cast is as essential as secrecy in the act of voting."

The present rule applies only if the election in question was "political [and] conducted pursuant to chapter 11 [of the Hawaii Rev. Stat. (1976)]."  The scope is accordingly governed by Hawaii Rev. Stat. §11-3 (1976):  "This chapter shall apply to all elections, primary, special primary, general, special general, special, or county, held in the State."  Provision in the rule for an exception in the event of an illegally cast vote is consistent with the law of election offenses and crimes, Hawaii Rev. Stat. ch. 19 (1976).



§626-0001-0508

Rule 508  Trade secrets.  A person has a privilege, which may be claimed by the person or the person's agent or employee, to refuse to disclose and to prevent other persons from disclosing a trade secret owned by the person, if allowance of the privilege will not tend to conceal fraud or otherwise work injustice.  When disclosure is directed, the judge shall take such protective measure as the interests of the holder of the privilege and of the parties and the furtherance of justice may require. [L 1980, c 164, pt of §1; gen ch 1985]

RULE 508 COMMENTARY

This rule is similar to Uniform Rule of Evidence 507.  Unlike the other privileges in this section, the rule provides a qualified right against disclosure, subject to broad judicial discretion.  Hawaii courts have not addressed the issue at the appellate level; however, HRCP 26(c)(7) provides qualified protection against such disclosure during pre-trial discovery, investing the court with discretion to order "that a trade secret or other confidential research, development, or commercial information not be disclosed or be disclosed only in a designated way."  This rule extends that protection to the trial stage.



§940. - It derives directly from the constitutional privilege against self-incrimination assured by the Fifth Amendment to the U.

Rule 509  Privilege against self-incrimination.  To the extent that such privilege exists under the Constitution of the United States or the State of Hawaii, a person has a privilege to refuse to disclose any matter that may tend to incriminate the person. [L 1980, c 164, pt of §1; gen ch 1985]

RULE 509 COMMENTARY

This rule is similar to Cal. Evid. Code §940.  It derives directly from the constitutional privilege against self-incrimination assured by the Fifth Amendment to the U.S. Constitution and by Article I, Section 10, of the Constitution of the State of Hawaii.  It was also incorporated in a prior statute, Hawaii Rev. Stat. §621-18 (1976) (repealed 1980) (originally enacted as L 1876, c 32, §53; am L 1927, c 164, §1; am L 1971, c 151, §1; am L 1972, c 104, §1(m)), which provided in part:

Nothing herein shall render any person who in any criminal proceeding is charged with the commission of any indictable offense, or any offense punishable on summary conviction, compellable to be a witness against himself; or, except as otherwise provided, shall render any person compellable to answer any question tending to incriminate himself....

In a landmark case nearly a century ago, Counselman v. Hitchcock, 142 U.S. 547, 563 (1892), the U.S. Supreme Court concluded that the privilege against self-incrimination extended not only to the accused in a criminal case but also to witnesses generally:  "The object [of the privilege] was to insure that a person should not be compelled, when acting as a witness in any investigation, to give testimony which might tend to show that he himself had committed a crime.  The privilege is limited to criminal matters, but is as broad as the mischief against which it seeks to guard."  See Griffin v. California, 380 U.S. 609 (1965); Malloy v. Hogan, 378 U.S. 1 (1964) (Fifth Amendment privilege applicable to states); State v. Santiago, 53 H. 254, 492 P.2d 657 (1971).

This privilege may be lost in only two ways.  The first is through voluntary disclosure by the holder of the privilege, see Rule 511 infra.  The second is through a grant of immunity, as provided for by statute, see Hawaii Rev. Stat. ch. 621C (Supp. 1979); Kastigar v. United States, 406 U.S. 441 (1972).



§626-0001-0510

Rule 510  Identity of informer.  (a)  Rule of privilege.  The government or a state or subdivision thereof has a privilege to refuse to disclose the identity of a person who has furnished information relating to or assisting in an investigation of a possible violation of law to a law enforcement officer or member of a legislative committee or its staff conducting an investigation.

(b)  Who may claim.  The privilege may be claimed by an appropriate representative of the government, regardless of whether the information was furnished to an officer of the government or of a state or subdivision thereof.  The privilege may be claimed by an appropriate representative of a state or subdivision if the information was furnished to an officer thereof, except that in criminal cases the privilege shall not be allowed if the government objects.

(c)  Exceptions.

(1)  Voluntary disclosure; informer a witness.  No privilege exists under this rule if the identity of the informer or the informer's interest in the subject matter of the informer's communication has been disclosed to those who would have cause to resent the communication by a holder of the privilege or by the informer's own action, or if the informer appears as a witness for the government.

(2)  Testimony on merits.  If it appears from the evidence in the case or from other showing by a party that an informer may be able to give testimony necessary to a fair determination of the issue of guilt or innocence in a criminal case or of a material issue on the merits in a civil case to which the government is a party, and the government invokes the privilege, the judge shall give the government an opportunity to show in camera facts relevant to determining whether the informer can, in fact, supply that testimony.  The showing will ordinarily be in the form of affidavits, but the judge may direct that testimony be taken if the judge finds that the matter cannot be resolved satisfactorily upon affidavit.  If the judge finds that there is a reasonable probability that the informer can give the testimony, and the government elects not to disclose the informer's identity, the judge on motion of the defendant in a criminal case shall dismiss the charges to which the testimony would relate, and the judge may do so on the judge's own motion.  In civil cases, the judge may make any order that justice requires.  Evidence submitted to the judge shall be sealed and preserved to be made available to the appellate court in the event of an appeal, and the contents shall not otherwise be revealed without consent of the government.  All counsel and parties shall be permitted to be present at every stage of proceedings under this paragraph except a showing in camera, at which no counsel or party shall be permitted to be present.

(3)  Legality of obtaining evidence.  If information from an informer is relied upon to establish the legality of the means by which evidence was obtained and the judge is not satisfied that the information was received from an informer reasonably believed to be reliable or credible, the judge may require the identity of the informer to be disclosed.  The judge shall, on request of the government, direct that the disclosure be made in camera.  All counsel and parties concerned with the issue of legality shall be permitted to be present at every stage of proceedings under this paragraph except a disclosure in camera, at which no counsel or party shall be permitted to be present.  If disclosure of the identity of the informer is made in camera, the record thereof shall be sealed and preserved to be made available to the appellate court in the event of an appeal, and the contents shall not otherwise be revealed without consent of the government. [L 1980, c 164, pt of §1; gen ch 1985]

RULE 510 COMMENTARY

This rule is identical with the U.S. Supreme Court proposal for Rule 510, see Rules of Evidence for U.S. Courts and Magistrates as promulgated by the U.S. Supreme Court, 28 App. U.S. Code Service, App. 6 (1975).  The original Advisory Committee's Note says:  "The rule recognizes the use of informers as an important aspect of law enforcement, whether the informer is a citizen who steps forward with information or a paid undercover agent.  In either event, the basic importance of anonymity in the effective use of informers is apparent ... and the privilege of withholding their identity was well established at common law."

The intent of the rule is to balance the necessity for effective law enforcement machinery and the requirement of constitutional safeguards for the defendant.  The rule restates existing law.  In McCray v. Illinois, 386 U.S. 300 (1967), the court held that no constitutional requirement dictated disclosure of the identity of an informant for the sole purpose of challenging a finding of probable cause for issuance of a search or arrest warrant.  See also United States v. Harris, 403 U.S. 573 (1971).

The Hawaii Supreme Court has ruled similarly.  In State v. Delaney, 58 H. 19, 24, 563 P.2d 990, 994 (1977), the court held: "[N]either the federal nor state constitutions dictate disclosure of an informer's identity where the sole purpose is to challenge the finding of probable cause.  A trial court may, in its discretion, require disclosure if it believes that the officer's testimony [regarding the informer] is inaccurate or untruthful."  Relying on McCray v. Illinois, supra, and the previous decision in State v. Texeira, 50 H. 138, 433 P.2d 593 (1967), the Delaney court also held that the trial court properly disallowed questions that might indirectly disclose the informer's identity.

Subsection (c)(2) of this rule deals with the situation where the informant can supply testimony relevant to the merits of a criminal or civil case.  In this situation disclosure is ordinarily required, see Roviaro v. United States, 353 U.S. 53 (1957), cf. Smith v. Illinois, 390 U.S. 129 (1968).

Case Notes

In camera hearing is mandatory prior to ordering disclosure of confidential informant's identity or ordering dismissal of indictment.  68 H. 653, 729 P.2d 385.

Where confidential informer was not going to be called to testify at trial as information informer provided was not the basis for any of the offenses charged against defendant, informer did not actively participate in any of offenses charged, and proof of defendant's guilt depended on circumstances at time warrant was executed and not on any information supplied by informer, subsection (c)(2) exception requiring disclosure of informant did not apply.  88 H. 396, 967 P.2d 228.

Where defendant filed motion for disclosure of identity of confidential informant, arguing that informant would be able to give testimony necessary to a fair determination of defendant's guilt and that the subsection (c)(2) exception therefore applied, trial court erred by presuming informer privilege applied and not determining whether an exception to the privilege applied.  88 H. 433, 967 P.2d 265.

Prior to granting the motion to suppress evidence, the circuit court should have reviewed, in camera, pursuant to subsection (c)(3), the sealed search warrant affidavit of detective that was the basis of the district court judge's determination of probable cause for issuance of the search warrant.  103 H. 191 (App.), 80 P.3d 1012.

Where trial court judge was satisfied that information received by officer from confidential informant was "reasonably believed to be reliable or credible", and judge did not believe that officer's testimony regarding confidential informant was "inaccurate or untruthful", judge did not err in not requiring disclosure of confidential informant's identity "for the sole purpose of challenging the finding of probable cause" for the issuance of a search warrant.  108 H. 361 (App.), 120 P.3d 260.

Discussed:  88 H. 363, 966 P.2d 1089.



§626-0001-0511

Rule 511  Waiver of privilege by voluntary disclosure.  A person upon whom these rules confer a privilege against disclosure waives the privilege if, while holder of the privilege, the person or the person's predecessor voluntarily discloses or consents to disclosure of any significant part of the privileged matter.  This rule does not apply if the disclosure itself is a privileged communication. [L 1980, c 164, pt of §1; am L 1992, c 191, §2(4)]

RULE 511 COMMENTARY

This rule closely resembles Uniform Rule of Evidence 510.  The sole justification for any rule of privilege is protection of a personal right of confidentiality that is recognized to be of greater societal importance than the principle of free disclosure of all relevant evidence in a judicial proceeding.  Any intentional disclosure by the holder of the privilege defeats this purpose and eliminates the necessity for the privilege in that instance.  Consistent with this, waiver of privilege is generally absolute.  Once confidentiality has been destroyed by intentional disclosure, the holder of the privilege may not reinvoke it, and the evidence is as admissible as if no privilege had initially existed.

Hawaii courts have recognized the principle of waiver of privilege by voluntary disclosure, see McKeague v. Freitas, 40 H. 108 (1953); Territory v. Cabrinha, 24 H. 621 (1919); Takamori v. Kanai, 11 H. 1 (1897).

Case Notes

Defendant established that documents withheld from production were attorney-client communications which remained privileged where disclosure to Farm Credit Administration was not voluntary or consensual.  925 F. Supp. 1478.

To determine whether a waiver has occurred, a trial court must look to the facts of each case and consideration must be given to all of the circumstances surrounding the disclosure; a court may consider the following factors: (1) the reasonableness of precautions taken to prevent disclosure; (2) the amount of time taken to remedy the error; (3) the scope of discovery; (4) the extent of the disclosure; and (5) the overriding issue of fairness.  102 H. 465, 78 P.3d 1.

Natural mother of child waived alleged privilege when she testified to a significant part of the alleged privileged matter.  85 H. 165 (App.), 938 P.2d 1184.

Because an attorney acts as an agent and may possess the authority to bind the client when it comes to waiving the privilege pursuant to this rule, the trial court's ruling that defendant voluntarily disclosed or consented to disclosure of the toxicology report, thus waiving defendant's physician-patient privilege, was not clearly erroneous.  107 H. 282 (App.), 112 P.3d 768.



§1 - RULE 512 COMMENTARY This rule is identical with the U.

Rule 512  Privileged matter disclosed under compulsion or without opportunity to claim privilege.  Evidence of a statement or other disclosure of privileged matter is not admissible against the holder of the privilege if the disclosure was (1) compelled erroneously, or (2) made without opportunity to claim the privilege. [L 1980, c 164, pt of §1]

RULE 512 COMMENTARY

This rule is identical with the U.S. Supreme Court proposal for Rule 512, see Rules of Evidence for U.S. Courts and Magistrates as promulgated by the U.S. Supreme Court, 28 App. U.S. Code Service, App. 6 (1975).  The original Advisory Committee's Note said:  "Confidentiality, once destroyed, is not susceptible of restoration, yet some measure of repair may be accomplished by preventing use of the evidence against the holder of the privilege.  The remedy of exclusion is therefore made available...."  Rejecting the argument that the holder of the privilege should resist erroneous compulsion by exhausting all remedies, including appeal from a judgment of contempt, the Note explained:  "[T]his exacts of the holder greater fortitude in the face of authority than ordinary individuals are likely to possess, and assumes unrealistically that a judicial remedy is always available."  This rule also resembles Uniform Rule of Evidence 511.



§76. - McCormick recommends recognizing "only privileges which are soundly based in policy and according those privileges the fullest protection by precluding comment and drawing of inferences.

Rule 513  Comment upon or inference from claim of privilege; instructions.  (a)  Comment or inference not permitted.  The claim of a privilege, whether in the present proceeding or upon a prior occasion, is not a proper subject of comment by judge or counsel.  No inference may be drawn therefrom.

(b)  Claiming privilege without knowledge of jury.  In jury cases, proceedings shall be conducted, to the extent practicable, so as to facilitate the making of claims of privilege without the knowledge of the jury.

(c)  Jury instruction.  Upon request, any party exercising a privilege (1) is entitled to an instruction that no inference may be drawn therefrom, or (2) is entitled to have no instruction on the matter given to the jury.  Conflicting requests among multiple parties shall be resolved by the court as justice may require. [L 1980, c 164, pt of §1]

RULE 513 COMMENTARY

This rule is similar to Uniform Rule of Evidence 512.  The foundation for the rule may be inferred from Griffin v. California, 380 U.S. 609 (1965), in which the Supreme Court held that adverse judicial comment upon a claim of privilege against self-incrimination impermissibly burdens the privilege itself.  See Tehan v. Shott, 382 U.S. 406, 415 (1966).  McCormick agrees that "allowing comment upon the exercise of a privilege or requiring it to be claimed in the presence of the jury tends greatly to diminish its value."  McCormick §76.  McCormick recommends recognizing "only privileges which are soundly based in policy and [according] those privileges the fullest protection [by precluding comment and drawing of inferences]."  Id.  The present rule does just that.

To the extent that it relates to the privilege against self-incrimination, Hawaii has recognized the "no comment" rule in both prior statute and case law.  Hawaii Rev. Stat. §621-15 (1976) (repealed 1980) (originally enacted as L 1876, c 32, §52) provided, in part:  "[N]o inference shall be drawn prejudicial to the accused by reason of such neglect or refusal [to testify], nor shall any argument be permitted tending to injure the defense of the accused person on account of such failure to offer himself as a witness."

In The King v. McGiffin, 7 H. 104 (1887), the court noted that the prosecution's comment in its summation upon the failure to the accused to testify was improper, and in Kaneshiro v. Belisario, 51 H. 649, 466 P.2d 452 (1970), the court extended the "no comment" rule to civil as well as criminal proceedings.  The present rule applies to all the privileges established in this article.

Subsection (c) accords to the party against whom adverse inferences from a claim of privilege might be drawn the option of having the admonitory instruction given to the jury or waiving it.  In State v. Baxter, 51 H. 157, 454 P.2d 366 (1969), the court held that the admonitory instruction could be given even over the objection of the party claiming the privilege, but cautioned that "a trial court may well be advised not to give an admonitory instruction when the [party] objects."  The same result was reached in Lakeside v. Oregon, 435 U.S. 333 (1978).  The present rule modifies these holdings by investing in the party exercising the privilege the right "to have no instruction on the matter given to the jury."  The same result was contended for by Justice Abe in his dissent in Baxter, supra.

Case Notes

Where trial court was put on advance notice that defendant intended to invoke Fifth Amendment privilege against self-incrimination, court abused discretion by permitting prosecution to question defendant about false identification cards; risk of unfair prejudice occasioned by compelling criminal defendant to invoke privilege in front of jurors was substantial and not outweighed by probative value of prosecution's unanswered questions.  97 H. 206, 35 P.3d 233.

Trial court did not abuse its discretion by prohibiting defense from calling witness in order to have witness invoke witness' Fifth Amendment privilege against self-incrimination in front of the jury where, under subsection (a), witness' invocation of privilege in front of jury would not have been entitled to any probative weight and could not properly have been considered by the jury.  110 H. 386 (App.), 133 P.3d 815.



§621-14 , 621 - 17 (1976) (repealed 1980) (originally enacted as L 1876, c 32, §§49, 51; am L 1943, c 146, §1; am L 1972, c 104, §1(i), (j), (l)).

ARTICLE VI.

WITNESSES

Rule 601  General rule of competency.  Every person is competent to be a witness except as otherwise provided in these rules. [L 1980, c 164, pt of §1]

RULE 601 COMMENTARY

This rule is identical with the first sentence of Fed. R. Evid. 601.  The second sentence of Fed. R. Evid. 601, providing that "in civil actions and proceedings, with respect to an element of a claim or defense as to which State law supplies the rule of decision, the competency of a witness shall be determined in accordance with State law," has been omitted as extraneous.

The rule embodies the intent expressed in the Advisory Committee's Note to Fed. R. Evid. 601 to abolish "religious belief, conviction of crime, and connection with the litigation as a party or interested person or spouse of a party or interested person" as bases for disqualification of a witness.  Proper grounds for witness disqualification are set forth in Rules 602 and 603.1 infra.

Although earlier Hawaii statute and case law preserved some of the traditional common-law witness disqualifications, see, e.g., The King v. Brown, 3 H. 114 (1869) (parties in interest), these disqualifications were eliminated by later statutes.  See, e.g., Hawaii Rev. Stat. §§621-14, 621-17 (1976) (repealed 1980) (originally enacted as L 1876, c 32, §§49, 51; am L 1943, c 146, §1; am L 1972, c 104, §1(i), (j), (l)).  Thus, Rule 601 effects no change in existing Hawaii law.

This rule is subject to Rule 505 supra, providing that "the spouse of the accused [in a criminal case] has a privilege not to testify against the accused."  In addition, conviction of crime and interest in the litigation may be provable under Rules 609 and 609.1 infra, to impeach the credibility of witnesses.

Case Notes

Witness incompetent to testify as to all matters dealt with in hypnotherapy sessions.  Hypnotically induced recollection held per se inadmissible.  68 H. 233, 709 P.2d 103.

Trial court did not err in allowing witness to testify regarding witness's religious beliefs where prosecution did not inquire into witness's religious beliefs for the purpose of enhancing witness's credibility but was instead seeking to establish why witness did not murder person defendant sought to have witness murder.  99 H. 390, 56 P.3d 692.

Where evidence was insufficient to find officer had present recollection of field sobriety test, officer not qualified to testify as witness to that matter.  80 H. 138 (App.), 906 P.2d 624.



§10 , 11 - . "Personal knowledge," for purposes of this rule, means that the witness perceived the event about which he testifies and that he has a present recollection of that perception.

Rule 602  Lack of personal knowledge.  A witness may not testify to a matter unless evidence is introduced sufficient to support a finding that the witness has personal knowledge of the matter.  Evidence to prove personal knowledge may, but need not, consist of the witness' own testimony.  This rule is subject to the provisions of rule 703, relating to opinion testimony by expert witnesses. [L 1980, c 164, pt of §1; am L 1992, c 191, §2(5)]

RULE 602 COMMENTARY

This rule, which is identical with Fed. R. Evid. 602, restates the traditional common-law rule barring a witness from testifying to facts of which he has no direct personal knowledge.  See McCormick §§10, 11.  "Personal knowledge," for purposes of this rule, means that the witness perceived the event about which he testifies and that he has a present recollection of that perception.  The personal knowledge requirement should not be confused with the hearsay ban, see Rule 802 infra.  In fact, the requirements of Rule 602 apply to a hearsay statement admitted under any of the hearsay exception rules, 802.1, 803, and 804 infra, in that admissibility of a hearsay statement is predicated on the foundation requirement of the witness' personal knowledge of the making of the statement itself.

Evidence of personal knowledge is a general foundation requirement for admissibility of all evidence, subject to Rule 703 relating to expert witnesses.  The Advisory Committee's Note to Fed. R. Evid. 602 points out:  "It will be observed that the rule is in fact a specialized application of the provisions of Rule 104(b) on conditional relevancy."  However, preliminary determination of personal knowledge need not be explicit but may be implied from the witness' testimony.  "If under the circumstances proved, reasonable men could differ as to whether the witness did or did not have adequate opportunity to observe, then the testimony of the witness should come in, and the jury will appraise his opportunity to know in evaluating the testimony."  McCormick §10.  Compare Apo v. Dillingham, 50 H. 369, 371, 440 P.2d 965, 967 (1968), where the court said:  "A party may testify as to the boundaries of the land he claims.  But before such testimony is admissible, the witness must indicate his knowledge of the contents of documents to which he refers."

Case Notes

There was no rule 602 violation and circuit court did not err in admitting witness' testimony, where all of the relevant portions of witness' testimony were based on witness' own perception.  78 H. 383, 894 P.2d 80.

Where evidence insufficient to find officer had present recollection of field sobriety test, officer's testimony regarding test should have been stricken and jury instructed to disregard testimony.  80 H. 138 (App.), 906 P.2d 624.

Officer had sufficient personal knowledge, under this rule, of intoxilyzer test officer administered to defendant and was thus competent to testify as to test results; when officer could not remember exact reading of test result, it was proper under rule 612 for State to allow officer to review defendant's test result report and refresh officer's present recollection of defendant's exact score.  95 H. 409 (App.), 23 P.3d 744.



§1-21 1976 - provides that "the word 'oath' includes a solemn affirmation.

Rule 603  Oath or affirmation.  Before testifying, every witness shall be required to declare that the witness will testify truthfully, by oath or affirmation administered in a form calculated to awaken the witness' conscience and impress the witness' mind with the witness' duty to do so. [L 1980, c 164, pt of §1; gen ch 1985]

RULE 603 COMMENTARY

This rule is identical with Fed. R. Evid. 603.  Its intent is to retain the common-law requirement that a witness must solemnly undertake to tell the truth.  As the Advisory Committee's Note to Fed. R. Evid. 603 puts it:  "[N]o special verbal formula is required."

Although under early common law, refusal of a witness to affirm his belief in a supreme being or to invoke the deity according to a specified formulary oath rendered him incompetent, modern law is contrary.  In United States v. Looper, 419 F.2d 1405, 1407 (4th Cir. 1969), the court said:  "The common law...requires neither an appeal to God nor the raising of a hand as a prerequisite to a valid oath.  All that the common law requires is a form or statement which impresses upon the mind and conscience of a witness the necessity for telling the truth."

The liberal requirement for an "oath or affirmation" is broadly consistent with Hawaii law.  Hawaii Rev. Stat. §1-21 (1976) provides that "[t]he word 'oath' includes a solemn affirmation."  A prior statute, superseded by this rule, stated:  "Every court...may administer the following oath-affirmation to all witnesses legally called before them:  Do you solemnly swear or affirm that the testimony you are about to give will be the truth, the whole truth and nothing but the truth?"  Hawaii Rev. Stat. §621-12 (1976) (repealed 1980) (originally enacted as L 1876, c 32, §48; am L 1973, c 155, §1).  In State v. Ponteras, 44 H. 71, 75, 351 P.2d 1097, 1100 (1960), the court, in determining the issue of the sufficiency of an oath administered to a minor, stated:  "No particular words are required in exacting the declaration or promise from a child to tell the truth."

The rule is also in accord with Hawaii's statutes on perjury.  Hawaii Rev. Stat. §§710-1060 through 710-1062 (1976) all proscribe false statements under oath, and Hawaii Rev. Stat. §710-1000(10) (1976) defines "oath" for the purposes of these statutes:  "'Oath' includes an affirmation and every other mode authorized by law of attesting to the truth of that which is stated...."  In addition, Hawaii Rev. Stat. §710-1068 (1976) provides that it is no defense that "the oath was administered or taken in an irregular manner."



§701 - , is to complement Rule 601 supra, and to require disqualification of witnesses whose incapacity either to articulate in an understandable fashion or to understand the truthtelling obligation renders their testimony valueless.

Rule 603.1  Disqualifications.  A person is disqualified to be a witness if the person is (1) incapable of expressing oneself so as to be understood, either directly or through interpretation by one who can understand the person, or (2) incapable of understanding the duty of a witness to tell the truth. [L 1980, c 164, pt of §1; gen ch 1985]

RULE 603.1 COMMENTARY

The intent of this rule, which is similar to Cal. Evid. Code §701, is to complement Rule 601 supra, and to require disqualification of witnesses whose incapacity either to articulate in an understandable fashion or to understand the truthtelling obligation renders their testimony valueless.

Under this rule the competency of a witness is a matter for determination by the court.  Competency has traditionally embodied a level of threshold capacity "to understand the oath and to perceive, recollect, and communicate that which he is offered to relate."  Law Revision Comm'n Comment to Cal. Evid. Code §701.  Capacity to perceive and to recollect are implicit in Rule 602's personal knowledge requirement.  This rule covers the oath and the ability to communicate, matters which may be of concern in cases of youthful or mentally infirm witnesses.

This rule generally restates existing Hawaii law.  A superseded statute, Hawaii Rev. Stat. §621-16 (1976) (repealed 1980) (originally enacted as L 1876, c 32, §50; am L 1972, c 104, §1(k)), provided that the court could "receive the evidence of any minor; provided, that the evidence of the minor is given upon his affirmation to tell the truth...; provided also, that no such evidence shall in any case be received unless it is proved to the satisfaction of the court...that the minor perfectly understands the nature and object of the affirmation...."  To the extent that the previous law required a "perfect" understanding, the current rule effects a liberalization of the competency standard for children.  In Republic v. Ah Wong, 10 H. 524, 525 (1896), the court said: "There is no precise age within which children are excluded from testifying.  Their competency is to be determined, not by their age, but by the degree of their knowledge and understanding."

In Territory v. Titcomb, 34 H. 499, 502 (1938), the court announced that "the proper test must always be, does the lunatic understand what he is saying, and does he understand the obligation of an oath?....  [I]f he can stand the test proposed, the jury must determine all the rest."  Rule 603.1 is consistent with the Ah Wong and Titcomb decisions.

Case Notes

Issue of complainant's competency to testify was reasonably called into question, and trial court committed plain error in failing to engage in independent inquiry and make an express finding as to whether complainant was competent to testify before allowing complainant's substantive testimony to be exposed to jury; supreme court not convinced beyond reasonable doubt that error harmless.  74 H. 479, 849 P.2d 58.

Testimonial capacity of mentally defective person.  5 H. App. 659, 706 P.2d 1333.



§606-9 1976 - .

Rule 604  Interpreters.  An interpreter is subject to the provisions of these rules relating to qualification as an expert and the administration of an oath or affirmation that the interpreter will make a true translation. [L 1980, c 164, pt of §1; gen ch 1985]

RULE 604 COMMENTARY

This rule is identical with Fed. R. Evid. 604.  In Hawaii, circuit and district court judges are empowered to appoint interpreters by Hawaii Rev. Stat. §606-9 (1976).  In addition, HRCP 43(f) and HRCrP 28(b) authorize the courts to appoint and to determine the compensation for interpreters.

Under this rule, an interpreter is regarded as a witness for purposes of the oath requirement of Rule 603 supra, and as an expert, consistent with provisions of Rule 702 infra, for the purpose of determining his qualifications to interpret or to translate in the matter at issue.  Under Hawaii law, preliminary determination of his qualifications is a matter within the discretion of the court, John Ii Estate v. Judd, 13 H. 319 (1901).  Hawaii law also holds that opportunity for a thorough cross-examination to test the qualifications of witnesses offered as expert translators is essential, McCandless v. Water Co., 35 H. 314, 320 (1940).

A line of Hawaii Supreme Court decisions establishes that the Hawaiian language may be judicially noticed by the court, see Territory v. Bishop Trust Co., 41 H. 358, 367 (1956); McCandless v. Water Co., 35 H. 314, 321-22 (1940); commentary to Rule 201 supra.  "In this jurisdiction the Hawaiian language is not to be regarded as a foreign language, but as one of which the courts and judges must take judicial notice....  [T]he trial judge was at liberty to use his own knowledge of the Hawaiian language and also to call to his assistance the official interpreters of the court and, if it was deemed advisable, other experts."  35 H. at 321.



§1 - RULE 605 COMMENTARY This rule is identical with Fed.

Rule 605  Competency of judge as witness.  The judge presiding at the trial may not testify in that trial as a witness.  No objection need be made in order to preserve the point. [L 1980, c 164, pt of §1]

RULE 605 COMMENTARY

This rule is identical with Fed. R. Evid. 605, the Advisory Committee's Note to which says:

The solution here presented is a broad rule of incompetency, rather than such alternatives as incompetency only as to material matters, leaving the matter to the discretion of the judge, or recognizing no incompetency.  The choice is the result of inability to evolve satisfactory answers to questions which arise when the judge abandons the bench for the witness stand.  Who rules on objections?  Who compels him to answer?  Can he rule impartially on the weight and admissibility of his own testimony?  Can he be impeached or cross-examined effectively?  Can he, in a jury trial, avoid conferring his seal of approval on one side in the eyes of the jury?  Can he, in a bench trial, avoid an involvement destructive of impartiality?  The rule of general incompetency has substantial support.



§68 - , such a rule is inconsistent with the juror's role as an impartial trier of fact.

Rule 606  Competency of juror as witness.  (a)  At the trial.  A member of the jury may not testify as a witness before that jury in the trial of the case in which the member is sitting as a juror.

(b)  Inquiry into validity of verdict or indictment.  Upon an inquiry into the validity of a verdict or indictment, a juror may not testify concerning the effect of anything upon the juror's or any other juror's mind or emotions as influencing the juror to assent to or dissent from the verdict or indictment or concerning the juror's mental processes in connection therewith.  Nor may the juror's affidavit or evidence of any statement by the juror indicating an effect of this kind be received. [L 1980, c 164, pt of §1; gen ch 1985]

RULE 606 COMMENTARY

Subsection (a) of this rule is similar to Fed. R. Evid. 606(a) except that the second sentence of the federal rule, "If he is called so to testify, the opposing party shall be afforded an opportunity to object out of the presence of the jury," is omitted as unnecessary.  Subsection (b) is taken verbatim from the 1971 draft of Rule 606(b) of the Proposed Rules of Evidence for United States Courts and Magistrates, 51 F.R.D. 315, 387 (1971).

Subsection (a):  Despite the common law tradition that a juror was generally competent to testify as a witness, see McCormick §68, such a rule is inconsistent with the juror's role as an impartial trier of fact.  It offers dangers analogous to those discussed in the commentary to Rule 605 supra.

Subsection (b):  Under traditional English common law, the general competency of a juror to testify as a witness had one limitation:  he was barred from giving testimony to impeach his own verdict.  See McCormick §68; Vaise v. Delaval, 1 T.R. 11, 99 Eng. Rep. 944 (K.B. 1785).  "The values sought to be promoted," according to the Advisory Committee's Note to the original proposal for federal Rule 606(b), "include freedom of deliberation, stability and finality of verdicts, and protection of jurors against annoyance and embarrassment."  However, the blanket prohibition also bars testimony relevant to misconduct, irregularities, and improper influences external to the process of deliberation.  The intent of this subsection is to strike a proper balance by excluding testimony relating to the internal deliberative process and allowing testimony about objective misconduct and irregularities.  No attempt is made to specify substantive grounds for setting aside verdicts.

The Advisory Committee's Note to the original federal proposal, upon which subsection (b) is modeled, said:  "The trend has been to draw the dividing line between testimony as to mental processes, on the one hand, and as to the existence of conditions or occurrences of events calculated improperly to influence the verdict, on the other hand, without regard to whether the happening is within or without the jury room....  The jurors are the persons who know what really happened.  Allowing them to testify as to matters other than their own reactions involves no particular hazard to the values sought to be protected.  The rule is based upon this conclusion."  For example, under this rule jurors would be competent to testify to the consumption of alcoholic beverages by deliberating jurors, a matter which under some circumstances may be cause for setting aside a verdict, see Kealoha v. Tanaka, 45 H. 457, 370 P.2d 468 (1962).  A similar rule is found in Cal. Evid. Code §1150.

Case Notes

Juror competent to testify about objective juror misconduct.  7 H. App. 1, 739 P.2d 251.

Jury foreperson's misrecollection of evidence barred.  7 H. App. 424, 774 P.2d 246.

Trial court did not err when it concluded that subsection (b) precluded the consideration of juror number 11's post-verdict affidavit which purported to demonstrate juror number 7's incompetence to participate in deliberations and render a verdict where the affidavit proffered by juror 11 fell far short of the "strong evidence" of incompetence necessary to merit a further inquiry.  120 H. 94 (App.), 201 P.3d 607.



§38. - As the Advisory Committee's Note to Fed.

Rule 607  Who may impeach.  The credibility of a witness may be attacked by any party, including the party calling the witness. [L 1980, c 164, pt of §1; gen ch 1985]

RULE 607 COMMENTARY

This rule, which is identical with Fed. R. Evid. 607, rejects the traditional theory that a party calling a witness "vouches" for his truthfulness and therefore is barred from impeaching him.  See generally McCormick §38.  As the Advisory Committee's Note to Fed. R. Evid. 607 puts it:

A party does not hold out his witnesses as worthy of belief, since he rarely has a free choice in selecting them.  Denial of the right [to impeach] leaves the party at the mercy of the witness and the adversary....  The substantial inroads into the old rule made over the years by decisions, rules, and statutes are evidence of doubts as to its basic soundness and workability.

This rule supersedes a statute, Hawaii Rev. Stat. §621-25 (1976) (repealed 1980) (originally enacted as L 1876, c 32, §58; am L 1972, c 104, §1(r)), which precluded a party from impeaching his own witness "by general evidence of bad character" but permitted impeachment by prior inconsistent statement when the witness "prove[d] adverse."  In construing the provisions of the prior statute, the Hawaii courts suggested that a witness would "prove adverse" if his testimony was materially inconsistent with the prior statement, his inconsistency came as a surprise to the party offering his testimony, and he either expressly denied or, by evasion, implied a denial of the prior statement, Territory v. Witt, 27 H. 177 (1923); see also Kwong Lee Wai v. Ching Shai, 11 H. 444 (1898).  Rule 607 thus effects a significant change in Hawaii law in accord with a growing trend in other jurisdictions, e.g., Cal. Evid. Code §785.  Another good reason for abandoning the old impeachment limitation is that, as applied to defense witnesses, its constitutionality is suspect in criminal cases, see Chambers v. Mississippi, 410 U.S. 284 (1973).



§25 - and c 198, §1(1) RULE 608 COMMENTARY This rule is identical with Fed.

Rule 608  Evidence of character and conduct of witness.  (a)  Opinion and reputation evidence of character.  The credibility of a witness may be attacked or supported by evidence in the form of opinion or reputation, but subject to these limitations:

(1)  The evidence may refer only to character for truthfulness or untruthfulness, and

(2)  Evidence of truthful character is admissible only after the character of the witness for truthfulness has been attacked by opinion or reputation evidence or otherwise.

(b)  Specific instances of conduct.  Specific instances of the conduct of a witness, for the purpose of attacking the witness' credibility, if probative of untruthfulness, may be inquired into on cross-examination of the witness and, in the discretion of the court, may be proved by extrinsic evidence.  When a witness testifies to the character of another witness under subsection (a), relevant specific instances of the other witness' conduct may be inquired into on cross-examination but may not be proved by extrinsic evidence.

The giving of testimony, whether by an accused or by any other witness, does not operate as a waiver of the witness' privilege against self-incrimination when examined with respect to matters which relate only to credibility. [L 1980, c 164, pt of §1; gen ch 1985; am L 1992, c 191, §2(6); am L 1993, c 6, §25 and c 198, §1(1)]

RULE 608 COMMENTARY

This rule is identical with Fed. R. Evid. 608 except that this rule contains, in subsection (b), the added language, "and bias, interest or motive as provided in rule 609.1."  This added language does not modify the intended effect of Fed. R. Evid. 608, because the Advisory Committee's Note to that rule points out that evidence of bias or interest is not considered "character" evidence.  This rule is simply more explicit.

Subsection (a):  This provides for admissibility of opinion or reputation evidence relevant to a witness' general character for veracity, and thus constitutes a specific exception to the general prohibition in Rule 404(a) of character evidence as proof of propensity or behavior in conformity with such character.  In accordance with previous law on the subject, evidence of a reputation for truthfulness offered to bolster credibility is admissible only to rebut an attack on the witness' veracity.  See Brown v. Walker, 24 H. 285, 291 (1918).  According to the rule, only a character attack "by opinion or reputation evidence or otherwise" will qualify.  The Advisory Committee's Note to Fed. R. Evid. 608(a) points out:  "Opinion or reputation that the witness is untruthful specifically qualifies as an attack under the rule, and evidence of misconduct, including conviction of crime, and of corruption also fall within this category.  Evidence of bias or interest does not."

Consistent with this rule, the Hawaii courts have held that evidence of character for veracity must address itself expressly to the character of the witness for truthfulness, not to some collateral trait of character.  In Republic of Hawaii v. Tokuji, 9 H. 548, 552 (1894), the court said:  "Evidence to be admissible for the purpose of affecting the credibility of a witness must be such as bears directly upon his character for truth and veracity."

Subsection (b):  This allows cross-examination of the witness relative to specific collateral conduct to the extent that such conduct is relevant to veracity.  Such conduct may not be independently proved even if the witness expressly denies it.  Previous law was to the same effect, see Territory v. Goo Wan Hoy, 24 H. 721, 727 (1919), where the court said:

The rules of evidence do not allow specific acts of misconduct or specific facts of a disgraceful or criminal character to be proved against a witness by others but it has been held by this court that a witness may be specially interrogated upon cross-examination in regard to any vicious or criminal act in his life and may be compelled to answer unless he claims the privilege.

See also Cozine v. Hawaiian Catamaran, Ltd., 49 H. 77, 412 P.2d 669 (1966); Republic of Hawaii v. Luning, 11 H. 390 (1898).

The rule also applies to any defendant who elects to testify. In State v. Pokini, 57 H. 17, 22-23, 548 P.2d 1397, 1400-01 (1976), the court observed:  "[O]nce having taken the witness stand in his behalf, the defendant may be cross-examined on collateral matters bearing upon his credibility, the same as any other witness....  The defendant may be asked questions regarding his occupation or employment....  But there are obvious limitations beyond which the court may not allow the examiner to venture.  The subject matter of the inquiry must have some rational bearing upon the defendant's capacity for truth and veracity....  And where the testimony sought to be elicited is of minimal value on the issue of credibility and comes into direct conflict with the defendant's right to a fair trial, the right of cross-examination into those areas must yield to the overriding requirements of due process.  See State v. Santiago, 53 H. 254, 492 P.2d 657 (1971)...."  In other words, the express limitation of Rule 609(a) governs when the misconduct involves an allegation of prior crime.

RULE 608 SUPPLEMENTAL COMMENTARY

Subsection (a) of this rule is identical with Fed. R. Evid. 608(a), and the commentary to subsection (a) is the original 1980 commentary.  Subsection (b) was substantially amended by Act 191, Session Laws 1992, and the subsection (b) commentary has been rewritten to explain the operation of the new rule.

Subsection (b):  This allows cross-examination of a witness concerning specific instances of conduct that are relevant to the trait of credibility.  The first sentence governs attack of a witness by revelation of that witness' relevant misdeeds.  The second sentence governs cross-examination of a witness who testifies to the character of another witness under subsection (a).  The 1992 amendment is not intended to modify rulings requiring that Rule 608(b) material have specific relevance to the trait of truthfulness, e.g., State v. Estrada, 69 H. 204, 738 P.2d 812 (1987); State v. Reiger, 64 H. 510, 644 P.2d 959 (1982); State v. Sugimoto, 62 H. 259, 614 P.2d 386 (1980); Cozine v. Hawaiian Catamaran, Ltd., 49 H. 77, 412 P.2d 669 (1966); State v. Faulkner, 1 H. App. 651, 624 P.2d 940 (1981).

Regarding the first sentence, that is, the witness' own prior misdeeds, the previous law envisioned cross-examination but barred proof in the form of extrinsic evidence even when the witness denied having committed the prior acts sought to be attributed, e.g., Cozine v. Hawaiian Catamaran, Ltd., supra, 49 H. at 102, 412 P.2d at 686.  The extrinsic evidence bar, although it afforded an easily applied, bright-line solution to a difficult problem, occasionally excluded probative impeaching evidence that would have survived a Rule 403 analysis.  For that reason, the rule has been questioned in some recent scholarship, e.g., R. Lempert & S. Saltzburg, A Modern Approach to Evidence 299 (2d ed. 1982).  Some Rule 608(b) material is highly relevant to the issue of testimonial credibility, e.g., State v. Estrada, supra (witness, in recent application for employment as Maui police officer, stated he resigned from the Honolulu police force because he wanted to move to Maui; but Honolulu police report would have revealed he was permitted to resign after having been discovered to have proposed sex to a prostitute he arrested and to have failed to report a bribe attempt by the same prostitute).  The intent of the 1992 amendment to Rule 608(b) is to invest the trial judge with discretion to admit the extrinsic evidence in such a case, assuming the witness is confronted on cross- examination and denies the material.

If the witness admits on cross-examination having committed the prior misdeed, then there is no need for the extrinsic evidence and Rule 403 will exclude it.  Even if the witness denies the material, the Rule 403 balance is expected to dictate exclusion in a substantial number of cases.  After all, the previous blanket ban was purportedly informed by Rule 403.  But if the probative value of the extrinsic evidence of specific prior misdeeds is not substantially outweighed by the negative Rule 403 factors, it is admissible "in the discretion of the court."

The second sentence of Rule 608(b) preserves the extrinsic evidence bar when the witness in question is a Rule 608(a) witness, testifying to the character for veracity of some other witness, and the specific conduct is that of the other witness.

Case Notes

Appellate review of trial court's exclusion of evidence under rule.  5 H. App. 251, 687 P.2d 554.

Where complainant's character for truthfulness was attacked when defense counsel vigorously cross-examined complainant about prior inconsistent statements to grand jury and whether complainant ever lied before, bolstering character evidence under subsection (a) properly allowed.  85 H. 417 (App.), 945 P.2d 849.

Trial court did not err in excluding evidence of witness' alleged involvement in a gang where defendant failed to explain how witness' involvement in gang activity goes to the issue of truthfulness.  108 H. 102 (App.), 117 P.3d 834.

Where defendant's past conduct when passing complainant on the road was not "probative of untruthfulness" under subsection (b), it was error for trial court to admit such evidence for the purpose of attacking defendant's credibility, to allow the State to inquire about such conduct in the cross-examination of defendant, and to admit testimony of complainant as to this conduct; as there was a reasonable probability that error in admitting "prior bad acts" testimony contributed to conviction, error was not harmless beyond a reasonable doubt.  110 H. 116 (App.), 129 P.3d 1144.



§621-22 1976 - repealed 1980) (originally enacted as L 1876, c 32, §57; am L 1972, c 104, §1(q)), which provided for discretionary receipt, for credibility assessment of all witnesses other than criminal accused, of evidence of "felonies, or of misdemeanors involving moral turpitude.

Rule 609  Impeachment by evidence of conviction of crime.  (a)  General rule.  For the purpose of attacking the credibility of a witness, evidence that the witness has been convicted of a crime is inadmissible except when the crime is one involving dishonesty.  However, in a criminal case where the defendant takes the stand, the defendant shall not be questioned or evidence introduced as to whether the defendant has been convicted of a crime, for the sole purpose of attacking credibility, unless the defendant has oneself introduced testimony for the purpose of establishing the defendant's credibility as a witness, in which case the defendant shall be treated as any other witness as provided in this rule.

(b)  Effect of pardon.  Evidence of a conviction is not admissible under this rule if the conviction has been the subject of a pardon.

(c)  Juvenile convictions.  Evidence of juvenile convictions is admissible to the same extent as are criminal convictions under subsection (a) of this rule.

(d)  Pendency of appeal.  The pendency of an appeal therefrom does not render evidence of a conviction inadmissible.  Evidence of the pendency of an appeal is admissible. [L 1980, c 164, pt of §1; gen ch 1985]

RULE 609 COMMENTARY

This rule departs markedly from Fed. R. Evid. 609 for two reasons:  (1) existing Hawaii law, based upon due process considerations, requires that defendants in criminal cases not be impeached with prior convictions, and this limitation is incorporated in Rule 609; and (2) the history of federal Rule 609 makes clear that, as finally approved by Congress, the rule was addressed, in significant measure, to the issue of impeachment of defendants in criminal cases.  In addition, Fed. R. Evid. 609 is confusing, ambiguous, and awkwardly worded.  It purports to mandate the admissibility of certain kinds of prior convictions, thus embodying a questionable exception to Rule 403's discretionary balance, and directs a discretionary, probative value/prejudicial effect judicial determination for other kinds of prior convictions, thus needlessly duplicating the Rule 403 principle.  It also establishes an arbitrary, ten-year time limit for usable prior convictions, without regard to the nature of the crime.

This rule supersedes Hawaii Rev. Stat. §621-22 (1976) (repealed 1980) (originally enacted as L 1876, c 32, §57; am L 1972, c 104, §1(q)), which provided for discretionary receipt, for credibility assessment of all witnesses other than criminal accused, of evidence of "felonies, or of misdemeanors involving moral turpitude."  This statute was authoritatively construed in Asato v. Furtado, 52 H. 284, 292-93, 474 P.2d 288, 294-295 (1970):

We think that there are a great many criminal offenses the conviction of which has no bearing whatsoever upon the witness' propensity for lying or truthtelling, and that such convictions ought not to be admitted for purposes of impeachment....

This is true not only of minor offenses like parking tickets...but also of some major offenses like murder or assault and battery.  It is hard to see any rational connection between, say, a crime of violence and the likelihood that the witness will tell the truth....

For these reasons, we think it unwise to admit evidence of any and all convictions on the issue of credibility.  We hold that admission of such evidence should be limited to those convictions that are relevant to the issue of truth and veracity.  A perjury conviction, for example, would carry considerable probative value in a determination of whether a witness is likely to falsify under oath.  We also think that other crimes that fall into the class of crimes involving dishonesty or false statement would have some value in a rational determination of credibility.

Subsection (a):  The first sentence of this subsection reflects the wisdom of Asato v. Furtado, supra.  The phrase "dishonesty or false statement," which appears in Asato and in Fed. R. Evid. 609(a), becomes simply "dishonesty" in the present rule.  The intent is that crimes "involving dishonesty" be construed to include crimes involving false statement.  The negative phraseology (the evidence "is inadmissible except when the crime is one involving dishonesty") is employed to make it clear that Rule 403's discretionary balance governs the question of admissibility under this rule.  For purposes of this balance, the relevance of a prior conviction involving dishonesty will depend primarily upon the nature of the crime and the age of the conviction.

The second sentence of Rule 609(a) tracks the language of the previous statute, and implements the due process mandate of State v. Santiago, 53 H. 254, 492 P.2d 657 (1971).

Subsections (b), (c), (d):  Subsection (b) of this rule, relating to the effect of a pardon upon the admissibility of a prior conviction, is similar to Fed. R. Evid. 609(c).  Subsection (c), relating to the admissibility of juvenile adjudications, treats them as admissible "to the same extent as are criminal convictions under subsection (a)."  This section, like the first sentence of subsection (a), is subject to the court's discretion under Rule 403 supra, to exclude relevant evidence when probative value is substantially outweighed by prejudicial impact or other negative factors.  Subsection (d), regarding the pendency of an appeal from the previous conviction, is identical with Fed. R. Evid. 609(e).

Case Notes

Where defense counsel failed to object to the prosecution's premature elicitation of testimony regarding defendant's prior conviction during its redirect examination of officer before defendant had "introduced testimony for the purpose of establishing defendant's credibility as a witness" as required by subsection (a), ineffective assistance of counsel.  96 H. 83, 26 P.3d 572.

Where prosecution failed to establish that defendant's prior theft conviction involved conduct relevant to or probative of defendant's veracity as a witness, defendant's prior conviction could not be deemed a "crime of dishonesty" and was therefore inadmissible to impeach defendant's credibility as a witness; trial court thus erred in ruling that defendant's prior theft conviction was admissible under subsection (a).  96 H. 83, 26 P.3d 572.

Trial court did not abuse its discretion in denying motion to recall state witness who subsequently pleaded guilty to charge in unrelated case for impeachment purposes where evidence against defendant was overwhelming.  8 H. App. 624, 817 P.2d 130.

Trial court properly denied admission of person's prior convictions where court considered when person was convicted, for what crime, and for the facts underlying the conviction, and concluded convictions would be more prejudicial than probative.  82 H. 419 (App.), 922 P.2d 1032.



§1 - RULE 609.

Rule 609.1  Evidence of bias, interest, or motive.  (a)  General rule.  The credibility of a witness may be attacked by evidence of bias, interest, or motive.

(b)  Extrinsic evidence of bias, interest, or motive.  Extrinsic evidence of a witness' bias, interest, or motive is not admissible unless, on cross-examination, the matter is brought to the attention of the witness and the witness is afforded an opportunity to explain or deny the matter. [L 1980, c 164, pt of §1]

RULE 609.1 COMMENTARY

This rule has no federal counterpart, which means that common-law principles of bias, interest, or motive impeachment govern the practice in the federal courts.  The problem is that the common law is divided on the question whether the impeaching material must, on cross-examination, be brought to the attention of the witness being impeached as a precondition to the proffer of extrinsic evidence.  McCormick §40.

Rule 609.1 settles the issue and restates the rule of State v. Murphy, 59 H. 1, 17-18, 575 P.2d 448, 459-60 (1978):

The general rule is that a witness may be impeached through a showing of bias, hostility or prejudice, and this may be done by use of the witness' own testimony or by other evidence....  We believe that the correct rule is...that before any bias of a witness can be introduced, a foundation must first be laid by cross-examining the witness regarding the facts which assertedly prove the bias.  Two reasons [are] recognized...for such a preliminary foundation.  First, the foundational cross-examination gives the witness a fair opportunity to explain statements or equivocal facts which, standing alone, tend to show bias.  Second, such cross-examination lends expediency to trials, for if the facts showing bias are admitted by the witness, the introduction of extrinsic evidence becomes unnecessary.

Case Notes

Admission of evidence of bias rests in the trial court's discretion.  67 H. 581, 698 P.2d 293.

Bias, interest, or motive is always relevant.  69 H. 204, 738 P.2d 812.

Trial court abused discretion by unconstitutionally excluding evidence of complainant's prior conviction, by prohibiting cross-examination of complainant, from which jury could have inferred that complainant had a motive to bring false charges against defendant and give false testimony at trial.  83 H. 109, 924 P.2d 1215.

Where relevant evidence of witness' potential bias was elicited at trial, trial court properly balanced the prejudice concerns of defendant with the relevance and probative value of liability insurance evidence to reveal witness' potential bias; thus, trial court did not abuse its discretion in limiting evidence of bias, interest or motive with due regard for rule 403.  106 H. 298 (App.), 104 P.3d 336.



§626-0001-0610

Rule 610  Religious beliefs or opinions.  Evidence of beliefs or opinions of a witness on matters of religion is not admissible for the purpose of showing that by reason of their nature the witness' credibility is impaired or enhanced. [L 1980, c 164, pt of §1; gen ch 1985]

RULE 610 COMMENTARY

This rule is identical with Fed. R. Evid. 610, the Advisory Committee's Note to which says:

While the rule forecloses inquiry into the religious beliefs or opinions of a witness for the purpose of showing that his character for truthfulness is affected by their nature, an inquiry for the purpose of showing interest or bias because of them is not within the prohibition.  Thus disclosure of affiliation with a church which is a party to the litigation would be allowable under the rule.

Case Notes

Trial court did not err in allowing witness to testify regarding witness' religious beliefs where prosecution did not inquire into witness' religious beliefs for the purpose of enhancing witness' credibility but was instead seeking to establish why witness did not murder person defendant sought to have witness murder.  99 H. 390, 56 P.3d 692.

The State did not elicit evidence of complainant's "beliefs or opinions on matters of religion" in violation of this rule where prosecutor's questions regarding the religious necklace were relevant to showing complainant's ability to positively identify the items complainant was wearing during defendant's assaults.  106 H. 365 (App.), 105 P.3d 242.



§1867 - Chadbourn rev.

Rule 611  Mode and order of interrogation and presentation.  (a)  Control by court.  The court shall exercise reasonable control over the mode and order of interrogating witnesses and presenting evidence so as to (1) make the interrogation and presentation effective for the ascertainment of the truth, (2) avoid needless consumption of time, and (3) protect witnesses from harassment or undue embarrassment.

(b)  Scope of cross-examination.  Cross-examination should be limited to the subject matter of the direct examination and matters affecting the credibility of the witness.  The court may, in the exercise of discretion, permit inquiry into additional matters as if on direct examination.

(c)  Leading questions.  Leading questions should not be used on the direct examination of a witness except as may be necessary to develop the witness' testimony.  Ordinarily, leading questions should be permitted on cross-examination.  When a party calls a hostile witness, an adverse party, or a witness identified with an adverse party, interrogation may be by leading questions. [L 1980, c 164, pt of §1; gen ch 1985]

Rule 611 Commentary

This rule is identical with Fed. R. Evid. 611.

Subsection (a):  This subsection states the common-law principle allowing the court broad discretion in determining order and mode of interrogation.  6 Wigmore, Evidence §1867 (Chadbourn rev. 1976); McCormick §5.  The intent is to define broad objectives and to leave the attainment of those objectives to the discretion of the court.  This subsection restates existing Hawaii law, see Lindeman v. Raynor, 43 H. 299 (1959); Flint v. Flint, 15 H. 313, 315 (1903); Mist v. Kawelo, 13 H. 302 (1901).  The principle was recently reaffirmed in State v. Altergott, 57 H. 492, 506, 559 P.2d 728, 737 (1977), where the court added:  "[I]n practice abuse [of discretion] is more often found when complaint is made that the judge has unduly curbed the examination than when undue extension of the discretion to permit the questioning is charged."

Subsection (b):  Limiting the scope of cross-examination to the subject matters raised on direct examination plus credibility is the traditional view, in support of which the U.S. Senate Judiciary Committee wrote:

Although there are good arguments in support of broad cross-examination from [the standpoint] of developing all relevant evidence, we believe the factors of insuring an orderly and predictable development of the evidence weigh in favor of the narrower rule, especially when discretion is given to the trial judge to permit inquiry into additional matters.  The committee expressly approves this discretion and believes it will permit sufficient flexibility allowing a broader scope of cross-examination whenever appropriate.

Hawaii law is to the same effect, see Yamashiro v. Costa, 26 H. 54, 60-61 (1921); Booth v. Beckley, 11 H. 518, 522 (1898).

Subsection (c):  This rule conforms to the traditional common-law ban on the use of leading questions on direct examination and to the traditional exceptions for the hostile, reluctant, and unwilling witness, the child witness, the adult with communications problems, or the witness whose memory is "exhausted," as well as the customary "preliminary matters" exception.  McCormick §6.

See Condron v. Harl, 46 H. 66, 81, 374 P.2d 613, 621 (1962): "The allowance of leading questions is a matter for the exercise of discretion of the trial judge, whose ruling will be reversed only for prejudicial abuse of discretion."  See also State v. Yoshino, 45 H. 640, 372 P.2d 208 (1962); Ciacci v. Wolley, 33 H. 247 (1934); Territory v. Slater, 30 H. 308 (1928); Territory v. Fong Yee, 25 H. 309 (1920).

Case Notes

Court's allowing witnesses to supplement their answers with further clarifying responses did not constitute an abuse of discretion.  78 H. 230, 891 P.2d 1022.

Appeals court erred in determining that the trial deputy prosecuting attorney's question during cross-examination amounted to prosecutorial mistake or error because the prosecution was entitled to develop the issue that defendant broached on direct examination and again on cross-examination.  105 H. 352, 97 P.3d 1004.

Trial court properly exercised discretion to control manner in which testimony was gathered from defendant and limiting defendant's testimony during defense presentation to matters not previously covered.  80 H. 450 (App.), 911 P.2d 85.



§626-0001-0612

Rule 612  Writing used to refresh memory.  If a witness uses a writing to refresh the witness' memory for the purpose of testifying, either:

(1)  While testifying, or

(2)  Before testifying, if the court in its discretion determines it is necessary in the interests of justice,

an adverse party is entitled to have the writing produced at the hearing, to inspect it, to cross-examine the witness thereon, and to introduce in evidence those portions which relate to the testimony of the witness.  If it is claimed that the writing contains matters not related to the subject matter of the testimony the court shall examine the writing in camera, excise any portions not so related, and order delivery of the remainder to the party entitled thereto.  Any portion withheld over objections shall be preserved and made available to the appellate court in the event of an appeal.  If a writing is not produced or delivered pursuant to order under this rule, the court shall make any order justice requires, except that in criminal cases when the prosecution elects not to comply, the order shall be one striking the testimony or, if the court in its discretion determines that the interests of justice so require, declaring a mistrial. [L 1980, c 164, pt of §1; gen ch 1985]

RULE 612 COMMENTARY

This rule is identical with Fed. R. Evid. 612, except that the federal rule begins with the phrase, "Except as otherwise provided in criminal proceedings by section 3500 of title 18, United States Code," and this phrase is omitted here as inappropriate.  The Advisory Committee's Note to Fed. R. Evid. 612 points out that "[t]he purpose of the rule is...to promote the search of credibility and memory."

This rule restates existing Hawaii law found in State v. Altergott, 57 H. 492, 503, 559 P.2d 728, 736 (1977), where the court observed:  "A writing which is used to refresh the recollection of a witness, it is said by Wigmore, differs from a record of past recollection in being in no strict sense evidence, so that the offering party has no right to have the jury see it although the opponent may show it to the jury and the jury may demand it."  In other words, the writing used to refresh memory is not evidence, and therefore does not present hearsay problems, because, after refreshing, the witness testifies from present memory, and the writing serves merely as a jog to present memory.  If the witness has no present memory, as in the case where the attempt to refresh under this rule is unsuccessful, then the admissibility of the writing is governed by hearsay doctrine (especially Rule 802.1(4), "Past recollection recorded") and the authentication and original document requirements of Articles IX and X.

Case Notes

Although recitation by complainant of police report describing the cell phone text messages would have been inadmissible hearsay under rules 802.1(4) and 803(b)(8), where complainant could recall substantial details about the messages prior to reading the report, which suggested that complainant possessed a memory of the messages that only needed refreshment via the report, complainant properly testified about the text messages after viewing the police report pursuant to this rule.  117 H. 127, 176 P.3d 885.

Officer had sufficient personal knowledge, under rule 602, of intoxilyzer test officer administered to defendant and was thus competent to testify as to test results; when officer could not remember exact reading of test result, it was proper under this rule for State to allow officer to review defendant's test result report and refresh officer's present recollection of defendant's exact score.  95 H. 409 (App.), 23 P.3d 744.



§621-24 1976 - repealed 1980) (originally enacted as L 1876, c 32, §60), which provided: "A witness may be cross-examined as to previous statements made by him in writing or reduced into writing relative to the subject matter of the cause or prosecution, without the writing being shown to him.

Rule 613  Prior statements of witnesses.  (a)  Examining witness concerning prior statement.  In examining a witness concerning a prior statement made by the witness, whether written or not, the statement need not be shown nor its contents disclosed to the witness at that time, but on request the same shall be shown or disclosed to opposing counsel.

(b)  Extrinsic evidence of prior inconsistent statement of witness.  Extrinsic evidence of a prior inconsistent statement by a witness is not admissible unless, on direct or cross-examination, (1) the circumstances of the statement have been brought to the attention of the witness, and (2) the witness has been asked whether the witness made the statement.

(c)  Prior consistent statement of witness.  Evidence of a statement previously made by a witness that is consistent with the witness' testimony at the trial is admissible to support the witness' credibility only if it is offered after:

(1)  Evidence of the witness' prior inconsistent statement has been admitted for the purpose of attacking the witness' credibility, and the consistent statement was made before the inconsistent statement; or

(2)  An express or implied charge has been made that the witness' testimony at the trial is recently fabricated or is influenced by bias or other improper motive, and the consistent statement was made before the bias, motive for fabrication, or other improper motive is alleged to have arisen; or

(3)  The witness' credibility has been attacked at the trial by imputation of inaccurate memory, and the consistent statement was made when the event was recent and the witness' memory fresh. [L 1980, c 164, pt of §1; gen ch 1985]

RULE 613 COMMENTARY

This rule differs markedly from Fed. R. Evid. 613, except that subsection (a) of each rule is identical with the other.

Subsection (a):  The purpose of this subsection is to abolish the rule of The Queen's Case, 2 Br. & B. 284, 129 Eng. Rep. 976 (1820), which required that a writing used during cross-examination be first shown to the witness.  See the Advisory Committee's Note to Fed. R. Evid. 613.  That rule was previously abolished in Hawaii by statute, Hawaii Rev. Stat. §621-24 (1976) (repealed 1980) (originally enacted as L 1876, c 32, §60), which provided:  "A witness may be cross-examined as to previous statements made by him in writing or reduced into writing relative to the subject matter of the cause or prosecution, without the writing being shown to him...."

Subsection (b):  This subsection, governing the extrinsic proof of prior inconsistent statements used to impeach witnesses, should be read in conjunction with Rules 607 and 802.1(1).

Since Rule 607 allows the impeachment of a witness by "any party, including the party calling him," this subsection envisions establishing the traditional foundation "on direct or cross-examination."  Requiring that the foundation be established during the examination-in-chief of the witness represents a departure from Fed. R. Evid. 613(b), which abolishes the traditional foundation requirement in favor of simply affording the witness "an opportunity to explain or deny" the impeaching statement at any time during the trial.  The only advantage of the federal rule is that "several collusive witnesses can be examined before disclosure of a joint prior inconsistent statement," see the Advisory Committee's Note to Fed. R. Evid. 613(b); the disadvantage, when the impeaching statement is not mentioned during the examination-in-chief of the witness, is that the witness must be kept available during the trial so that the "opportunity to explain or deny" can at some point be afforded.  This disadvantage appears to outweigh the advantage of surprising collusive witnesses who have made a joint statement, a situation that may not often arise and in any event may be susceptible of solution under Rule 615 infra.

Prior Hawaii law, see Hawaii Rev. Stat. §621-23 (1976) (repealed 1980) (originally enacted as L 1876, c 32, §59) required, as a precondition to the use of extrinsic evidence of a prior inconsistent statement, that the circumstances of the statement be brought to the attention of the witness and that the witness "not distinctly admit that he has made the statement."  See Kekua v. Kaiser Foundation Hosp., 61 H. 208, 601 P.2d 364 (1979); State v. Napeahi, 57 H. 365, 556 P.2d 569 (1976).  The theory was that, since the prior statement was hearsay and admissible only for impeachment purposes, the witness' admission that he made the statement completed the impeachment and obviated need for extrinsic evidence of the statement.  Rule 802.1(1), however, now provides for substantive use of most prior inconsistent witness statements, and therefore the witness' admission that he made the statement no longer obviates the need for the proponent to prove the statement by extrinsic evidence.  Subsection (b) therefore requires only that (1) the circumstances of the statement be brought to the attention of the witness, and (2) the witness be asked whether he made the statement.

In State v. Pokini, 57 H. 26, 29, 548 P.2d 1402, 1405 (1976), the court observed:  "The foundation requirement is for the purpose of rekindling the witness' memory, and substantial compliance is all that is necessary."  See Territory v. Alcosiba, 36 H. 231, 236 (1942):  "A proper foundation of the time, place and circumstance having been laid within the meaning [of the statute]...proof of the prior statements was [properly] made...."

State v. Altergott, 57 H. 492, 505-08, 559 P.2d 728, 738 (1977), dealt with the proper scope of cross-examination concerning a prior inconsistent statement.  Noting that the scope of cross-examination is generally entrusted to the trial court's discretion, the Altergott court held that repetitive and detailed questioning about a prior statement that a witness admitted was false was proper:

Neither a witness nor a party may lawfully escape such cross-examination by his mere testimony or admission that the witness has made statements inconsistent with his testimony at the trial and that they were false.  Cross-examination may not be shut off in this way.  The cross-examiner has the right to prove by his adversary's witness, if he can, what inconsistent statements he has made, not only in general, but in every material detail, for, the more specific and substantial the contradictory statements were, the less credible is the testimony of the witness.

In Asato v. Furtado, 52 H. 284, 288, 474 P.2d 288, 292 (1970), the court treated the issue of asserted inconsistency through omission:

Whether an omission to state previously a fact now asserted constitutes an inconsistency, sufficient to allow the previous statement to be shown, depends upon the circumstances under which the prior statement was made.  Not every omission will constitute such an inconsistency.  But where the prior circumstances were such that the speaker could have been expected to state the omitted fact, either because he was asked specifically about it, or because he was purporting to render a full and complete account of the transaction or occurrence, and the omitted fact was an important and material one, so that it would have been natural to state it, the omission gives rise to a justifiable inference that the omitted fact was omitted because it did not exist.

Subsection (c):  This subsection, relating to prior consistent statements, has no Fed. R. Evid. counterpart.  While Fed. R. Evid. 801(d)(1)(B) purports to exclude one class of consistent statements from the hearsay ban, the federal rules do not address the issue whether other kinds of consistent statements may be used to rehabilitate witnesses.  More specifically, the federal rules provide no answer to the issue posed in State v. Altergott, 57 H. 492, 559 P.2d 728 (1977):  when the cross-examination of a witness "amounts only to an imputation of inaccurate memory," can a consistent statement made "when the event was recent and the memory fresh" be admitted to rehabilitate?  Altergott, relying on McCormick §49 answered this question in the affirmative, and the same result is effected by Rule 613(c)(3).  The balance of subsection (c) comes from Cal. Evid. Code §791.

Rules of Court

Depositions, see HRPP rule 15(e); DCRCP rule 32(a).

Case Notes

Wife's tape recorded statement to detective properly admitted under subsection (b) and rule 802.1(1)(C) as substantive evidence of husband's guilt.  83 H. 289, 926 P.2d 194.

Where the information in a non-party witness' out-of-court statement goes beyond the scope of direct or cross-examination, that information must be redacted before the rest of the statement may be admitted; taped statements thus admitted in violation of subsection (b).  91 H. 181, 981 P.2d 1127.

Where witness admitted throughout testimony to having made prior oral inconsistent statements, witness' transcribed interview admitted in violation of subsection (b) and rule 802.1(1).  91 H. 181, 981 P.2d 1127.

Where defendant's credibility was the linchpin of defendant's defense of duress and choice of evils, the prosecution's failure to comply with the foundational requirements of this rule deprived the defendant of a fair opportunity to respond to witness' testimony impeaching defendant's credibility; thus, there was a strong possibility that the erroneous admission of witness' testimony contributed to defendant's conviction and was not harmless error.  101 H. 269, 67 P.3d 768.

Where trial court erroneously ruled on whether complainant's review of complainant's statement would refresh complainant's recollection by sustaining prosecution's objection on the basis that the complainant had answered defendant's question, this erroneous ruling inhibited defendant from confronting the complainant with a potential prior inconsistent statement under subsection (b), adversely affected defendant's substantial right to confrontation, and was reversible error.  118 H. 493, 193 P.3d 409.

No merit to State's contention that complainant's videotaped statements were "prior consistent statements" which could be admitted into evidence to rehabilitate complainant's credibility under subsection (c), where complainant's credibility was never attacked by any of the means set forth in subsection (c).  9 H. App. 414, 844 P.2d 1.

Claimant's response to a criminal victim compensation form's directive to "provide a written statement [about] how the crime affected you" not a prior consistent statement under rule 613(c) when offered to support the credibility of the claimant's trial testimony that claimant was not seeking compensation, in the absence of an expression to that effect in the response itself; nor is the statement admissible under rule 613(c) to buttress complainant's testimony about complainant's post-incident feelings because defense counsel did not attack complainant's credibility on this subject, by one of the three means required by rule 613(c).  79 H. 255 (App.), 900 P.2d 1322.

Complainant's prior inconsistent statement inadmissible where record failed to establish that complainant was "subject to cross-examination concerning the subject matter of the statement" pursuant to rule 802.1(1).  80 H. 469 (App.), 911 P.2d 104.

An uncorroborated prior inconsistent statement of a family or household member offered under this rule and rule 802.1 as substantive evidence of the facts stated therein may be sufficient, if believed, to establish physical abuse and the manner in which such abuse was inflicted in a prosecution for physical abuse of a family or household member under §709-906.  84 H. 253 (App.), 933 P.2d 90.

While the requirement that "the declarant is subject to cross-examination concerning the subject matter of the declarant's statement" is foundational under rule 802.1(2), it is not a requirement under subsection (c); thus, while social worker's recounting of the allegation of sexual assault made by victim during an unrecorded interview may not have been admissible for its substance under rule 802.1(2), it was admissible to rehabilitate the victim's credibility under subsection (c).  103 H. 373 (App.), 82 P.3d 818.

Where record showed that (1) complainant testified on direct examination about the incidents involving defendant; (2) parts of the testimony were inconsistent with portions of complainant's first statement; (3) complainant admitted on cross-examination that complainant wrote the first statement and signed it; and (4) the prior inconsistent statements were offered in compliance with the foundational requirements of subsection (b), trial court erred in failing to admit as substantive evidence at trial pursuant to rule 802.1(1)(B) portions of complainant's first statement that were inconsistent with complainant's testimony at trial.  116 H. 403 (App.), 173 P.3d 550.

Mentioned:  74 H. 85, 839 P.2d 10.



§2484 3 - d ed.

Rule 614  Calling and interrogation of witness by court.  (a)  Calling by court.  The court may, on its own motion or at the suggestion of a party, call witnesses, and all parties are entitled to cross-examine witnesses thus called.

(b)  Interrogation by court.  The court may interrogate witnesses, whether called by itself or by a party.

(c)  Objections.  Objections to the calling of witnesses by the court or to interrogation by it may be made at the time or at the next available opportunity when the jury is not present. [L 1980, c 164, pt of §1]

RULE 614 COMMENTARY

This rule is identical with Fed. R. Evid. 614.

Subsections (a) and (b):  The right of the court both to call and to question witnesses has long been recognized as fundamental in the Anglo-American adversary system.  McCormick §8; 9 Wigmore, Evidence §2484 (3d ed. 1940).

The power of the court to summon witnesses on its own motion was addressed in Kamahalo v. Coelho, 24 H. 689, 694 (1919), where the trial court called in a handwriting expert.  The supreme court said:  "[C]ourts have from the earliest period exercised the right to call in experts to aid them in their deliberations and this right we concede."  Compare Rule 706 infra, dealing with expert witnesses.

The Hawaii Supreme Court has also recognized the right of the court to interrogate witnesses.  In Territory v. Kekipi, 24 H. 500, 504 (1918), the court said:

The trial judge should never assume the duties of counsel, but if he at any time becomes convinced that the witness has misunderstood the questions propounded by either counsel and as a result of such misunderstanding the import of his testimony is in doubt, it is not only his privilege but his duty to ask such questions of the witness as are necessary to remove such doubt and fully develop the truth in the case.

Accord, Territory v. Sable Hall, 39 H. 397 (1952).  This right is strictly circumscribed.  In Territory v. Van Culin, 36 H. 153, 162 (1942), the Hawaii Supreme Court held that the trial judge's extensive cross-examination of a criminal defendant biased the jury and, therefore, constituted reversible error.  The court said:  "When a trial judge so indulges himself, no matter what his motives may be or what explanation or excuse may be offered, his conduct can have but one effect upon the jury and that is to impress them that the judge is convinced of the defendant's guilt."  Cf. State v. Pokini, 57 H. 17, 548 P.2d 1397 (1976).

Subsection (c):  The intent of this subsection is to enable counsel to avoid the tactical awkwardness of objecting to judicial summoning or interrogation of witnesses in the jury's presence without courting the hazard of waiving the right to object due to lack of timeliness.  Compare Rule 605.

Case Notes

Under specific facts of case, court did not fail to act impartially when it called its own additional witnesses; hence no abuse of discretion.  80 H. 251 (App.), 909 P.2d 579.

Within trial court's discretion to call its own witnesses after the parties have rested.  80 H. 251 (App.), 909 P.2d 579.

Trial judge did not overstep permissible bounds in questioning officer and deprive defendant of a fair trial as judge's questions were directed at ascertaining the interaction between defendant and officer and sought pertinent and material information about whether defendant's conversations with officer constituted offers or agreements to engage in sex for a fee.  107 H. 360 (App.), 113 P.3d 811.



§1837-1841 - Chadbourn rev.

Rule 615  Exclusion of witnesses.  At the request of a party the court shall order witnesses excluded so that they cannot hear the testimony of other witnesses, and it may make the order of its own motion.  This rule does not authorize exclusion of (1) a party who is a natural person, or (2) an officer or employee of a party which is not a natural person designated as its representative by its attorney, or (3) a person whose presence is shown by a party to be essential to the presentation of the party's cause. [L 1980, c 164, pt of §1; gen ch 1985]

RULE 615 COMMENTARY

This rule is identical with Fed. R. Evid. 615, the Advisory Committee's Note to which points out that "the efficacy of excluding or sequestering witnesses has long been recognized as a means of discouraging and exposing fabrication, inaccuracy, and collusion."  See 6 Wigmore §§1837-1841 (Chadbourn rev. 1976); Harkins v. Ikeda, 57 H. 378, 557 P.2d 788 (1976); State v. Leong, 51 H. 581, 583, 465 P.2d 560, 562 (1970).

The authorities differ, however, on whether such exclusion is subject to judicial discretion or is mandatory on a motion of any party.  The present rule adopts the latter position.  This modifies prior Hawaii case law, which has held that exclusion of witnesses is discretionary.  Hawaiian Ocean View Estates v. Yates, 58 H. 53, 564 P.2d 436 (1977); Yoshitomi v. Kailua Tavern, Ltd., 39 H. 93, 98 (1951).

The present rule does not address the question of the appropriate judicial penalty in the event of violation by a witness of an exclusion order, as this is a procedural rather than an evidentiary concern.  However, the Hawaii Supreme Court addressed this point and held in Yoshitomi that the trial court's refusal to admit the testimony of a witness who had disobeyed the exclusion order was within the scope of sound judicial discretion.  39 H. at 98-99.  In Leong, however, the court distinguished Yoshitomi by implication, holding that the trial court's refusal in a criminal case to admit the testimony of a defense witness who had violated the exclusion rule constituted reversible error, violating the defendant's "constitutional right to have witnesses testify in his favor."  51 H. at 586, 465 P.2d at 562-63.

Case Notes

No abuse of discretion where witness was not scheduled to testify and had observed part of the trial.  71 H. 347, 791 P.2d 392.

Purpose of rule is to codify practice of sequestering witnesses to discourage or expose fabrication, inaccuracy, and collusion.  73 H. 331, 832 P.2d 269.

Permitting officer-witness to view a diagram that had previously been marked by other witnesses did not violate the trial court’s witness sequestration order issued pursuant to this rule; as the officer responsible for recovering and documenting evidence during the search and seizure, officer had no reason to be influenced by or rely upon markings made by other witnesses, and trial court took sufficient remedial action by permitting defendant to cross-examine officer about officer’s viewing of the diagram. 114 H. 162 (App.), 158 P.3d 280.

Witness whose presence shown to be essential.  4 H. App. 498, 669 P.2d 163.

The defendant had the burden of proving there was either prejudice or an abuse of discretion.  7 H. App. 488, 782 P.2d 886.



§801D-7 - .

Rule 616  Televised testimony of child.  In any prosecution of an abuse offense or sexual offense alleged to have been committed against a child less than eighteen years of age at the time of the testimony, the court may order that the testimony of the child be taken in a room other than the courtroom and be televised by two-way closed circuit video equipment to be viewed by the court, the accused, and the trier of fact, if the court finds that requiring the child to testify in the physical presence of the accused would likely result in serious emotional distress to the child and substantial impairment of the child's ability to communicate.  During the entire course of such a procedure, the attorneys for the defendant and for the State shall have the right to be present with the child, and full direct and cross-examination shall be available as a matter of right. [L 1985, c 279, §1; am L 1993, c 198, §1(2)]

Cross References

Televised testimony of victims and witnesses, see §801D-7.

RULE 616 COMMENTARY

This rule, which was recommended by the Hawaii Supreme Court in its Final Report of the Committee on Hawaii Rules of Evidence 30 (1991), resembles Uniform Rule of Evidence 807(d).  The preliminary determination that taking the child witness' testimony in the accused's presence "would likely result in serious emotional distress to the child and substantial impairment of the child's ability to communicate" is necessary to avoid offending the Confrontation Clause, see Maryland v. Craig, 497 U.S. 836 (1990).  This preliminary determination is for the court under Rule 104(a).

Case Notes

Rule 616(b) (1985), which permitted introduction of child victim's videotaped statement without showing of necessity, impermissibly infringed on defendant's right of confrontation.  79 H. 128, 900 P.2d 135.



§10 - , but liberalizes the traditional doctrine of "strict necessity," which allowed such testimony only where "all the facts cannot be placed before the jury with such clearness as to enable them to draw a correct inference.

ARTICLE VII.

OPINIONS AND EXPERT TESTIMONY

Rule 701  Opinion testimony by lay witnesses.  If the witness is not testifying as an expert, the witness' testimony in the form of opinions or inferences is limited to those opinions or inferences which are (1) rationally based on the perception of the witness, and (2) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue. [L 1980, c 164, pt of §1; gen ch 1985]

RULE 701 COMMENTARY

This rule is identical with Fed. R. Evid. 701.  The rule retains the common-law requirement that lay opinion be based upon firsthand knowledge, McCormick §10, but liberalizes the traditional doctrine of "strict necessity," which allowed such testimony only where "all the facts cannot be placed before the jury with such clearness as to enable them to draw a correct inference...."  Tsuruoka v. Lukens, 32 H. 263, 264 (1932).  The present rule adopts in its place the more liberal "convenience" test, McCormick §11, allowing such testimony when it is "helpful" to the trier of fact in determining or clarifying facts in issue.

The "strict necessity" doctrine has been construed to allow lay opinions concerning pain and suffering, see Cozine v. Hawaiian Catamaran, Ltd., 49 H. 77, 113, 412 P.2d 669, 691 (1966).  Such a result is of course consistent with this rule.  The witness may be required to specify the facts upon which the opinion is based, see Sumner v. Jones, 22 H. 23 (1914).

Several considerations support substitution of the "convenience" standard for the "strict necessity" test.  As the Advisory Committee's Note to Fed. R. Evid. 701 puts it: "[N]ecessity as a standard for permitting opinions and conclusions has proved too elusive and too unadaptable to particular situations for purposes of satisfactory judicial administration."  The committee also cited the "practical impossibility" of distinguishing fact from opinion.

The danger that such liberalization might open the door to factually unsupported, conjectural, or biased inferences is averted by the explicit requirement of firsthand knowledge, by implicit judicial discretion under the rule to exclude opinions for lack of "helpfulness," and by express judicial discretion under Rule 403 supra, to exclude because of the danger of prejudice, confusion, or misleading the jury.  The adversary system itself provides still another safeguard, allowing detailed cross-examination on the factual bases of such opinions.

Law Journals and Reviews

Henderson v. Professional Coatings Corp.:  Narrowing Third-Party Liability in Automobile Accidents.  15 UH L. Rev. 353.

Case Notes

Lay opinion evidence was properly admitted since it was based on firsthand knowledge and perception and may have been helpful to the jury.  73 H. 331, 832 P.2d 269.

Harmless error where no reasonable possibility that any improper lay opinion testimony by officer contributed to defendant's DUI conviction.  80 H. 8, 904 P.2d 893.

No abuse of discretion where trial court permitted detective to testify on whether pouches qualified as rigidly constructed containers or commercial gun cases as testimony was based on detective's personal knowledge of gun transporting container requirements, was based on detective's observation and perception of pouches in question, and was helpful by providing jury with opinion of a person--with experience in the field of gun transport--regarding the nature of the pouches.  93 H. 87, 997 P.2d 13.

Where defendant's credibility was the linchpin of defendant's defense of duress and choice of evils, the prosecution's failure to comply with the foundational requirements of this rule deprived the defendant of a fair opportunity to respond to witness's testimony impeaching defendant's credibility; thus, there was a strong possibility that the erroneous admission of witness's testimony contributed to defendant's conviction and was not harmless error.  101 H. 269, 67 P.3d 768.

Where plaintiff's opinions as to the location of the restroom building and cart path were admissible as lay opinions under this rule supporting plaintiff's contention that a genuine issue of material fact existed as to whether defendant increased the risk of being struck by an errant shot due to its golf course design, trial court erred in granting summary judgment to defendant.  110 H. 367, 133 P.3d 796.

Trial court properly permitted police officer to state opinion that traffic control sign was official.  9 H. App. 73, 823 P.2d 154.

District court abused its discretion in admitting police officer's opinion testimony regarding defendant's field sobriety test results into evidence; admission of opinion testimony was harmless error.  9 H. App. 516, 852 P.2d 476.

Trial court did not abuse its discretion in allowing witnesses to testify that defendant did not appear remorseful after learning of son's death.  10 H. App. 73, 861 P.2d 37.

No abuse of discretion in excluding witnesses' opinions on bartender's actions at time of incident.  10 H. App. 331, 871 P.2d 1235.

Where officer's opinion was not based solely on officer's personal knowledge but in significant part upon hearsay report of  another officer, it was not admissible as lay opinion.  92 H. 98 (App.), 987 P.2d 996.

Where plaintiff witnessed the car collision, reviewed the pertinent undisputed vehicle specifications and was thus able to form a rational opinion based on plaintiff's perception as to the defective nature of the air bag, and this opinion went to the determination of a material fact in issue, such evidence was enough to deny defendants summary judgment irrespective of expert testimony offered by defendant's expert.  92 H. 180 (App.), 989 P.2d 264.

State failed to establish proper foundation for admission under this rule of officer's opinion that defendant failed field sobriety tests; trial court erred in concluding defendant was DUI under §291-4(a)(1) when it relied upon officer's opinion that defendant had "failed" the tests, rather than on defendant's actions or demeanor in performing the tests.  95 H. 409 (App.), 23 P.3d 744.

Where witnesses' testimonies about (1) training and instruction of certified nurse's aides, (2) review of defendant care home operator's records and files, and (3) defendant's qualifications to operate and operation of a care home were based on witnesses’ observations and personal knowledge and not in the form of opinion or inference, they did not constitute impermissible lay opinion.  104 H. 387 (App.), 90 P.3d 1256.

Cited:  62 H. 650, 618 P.2d 1144.



§13. - Hawaii decisions have tended to adhere to the traditional limitation, e.

Rule 702  Testimony by experts.  If scientific, technical, or other specialized knowledge will assist the trier of fact to understand the evidence or to determine a fact in issue, a witness qualified as an expert by knowledge, skill, experience, training, or education may testify thereto in the form of an opinion or otherwise.  In determining the issue of assistance to the trier of fact, the court may consider the trustworthiness and validity of the scientific technique or mode of analysis employed by the proffered expert. [L 1980, c 164, pt of §1; am L 1992, c 191, §2(7)]

RULE 702 COMMENTARY

This rule is identical with Fed. R. Evid. 702 except for the deletion of a comma after the word "education."

The rule liberalizes the traditional common law stricture limiting expert testimony to "some science, profession, business or occupation...beyond the ken of the average layman," McCormick §13.  Hawaii decisions have tended to adhere to the traditional limitation, e.g., State v. Smith, 59 H. 565, 583 P.2d 347 (1978), where the court allowed expert medical testimony regarding the effects of LSD on human beings.  Noting that the "allowance or disallowance of the testimony of an expert witness is addressed to the sound discretion of the trial court," the court in Smith established two preconditions for the receipt for expert testimony:  "first, the subject matter of the inquiry must be of such a character that only persons of skill, education or experience in it are capable for forming a correct judgment as to any facts connected therewith and second, the testimony must be of a nature to aid the jury."  59 H. at 569, 583 P.2d at 350.  Rule 702 requires only that the testimony be of assistance to the trier of fact.  The Advisory Committee's Note to Fed. R. Evid. 702 recommends, as the test for admissibility, "whether the untrained layman would be qualified to determine intelligently and to the best possible degree the particular issue without enlightenment from those having a specialized understanding of the subject involved in the dispute."  So understood, the shift is in degree only.

The rule also sets a broad standard with respect to the scope of expert testimony.  The traditional limitation to scientific, professional, or technical matters is expanded to include "other specialized knowledge" helpful to the trier of fact.  Consistent with this, the determination of an expert's qualifications is similarly broad, admitting as an expert a person qualified "by knowledge, skill, experience, training, or education."

Committing the determination of expert qualifications to the discretion of the court is consistent with State v. Torres, 60 H. 271, 277, 589 P.2d 83, 87 (1978), where the court said:

[T]he determination of whether or not a witness is qualified as an expert in a particular field is largely within the discretion of the trial judge and, as such, will not be upset absent a clear abuse of discretion.

See also State v. Murphy, 59 H. 1, 575 P.2d 448 (1978); City and County of Honolulu v. Bonded Investment Co., Ltd., 54 H. 385, 507 P.2d 1084 (1973).

Determination by the court that a witness qualifies as an expert is binding upon the trier of fact only as this relates to admissibility of the expert's testimony.  The trier of fact may nonetheless consider the qualifications of the witness in determining the weight to be given to his testimony.  See Territory v. Adelmeyer, 45 H. 144, 363 P.2d 979 (1961).

RULE 702 SUPPLEMENTAL COMMENTARY

The Act 191, Session Laws 1992 amendment added the second sentence to this rule.  The problem with Fed. R. Evid. 702, as adopted in 1975, and with original Haw. R. Evid. 702, patterned thereafter, was that neither of these rules nor their commentaries mentioned Frye v. United States, 293 F. 1013, 1014 (D.C. Cir. 1923), establishing a requirement that a novel scientific development or technique "have gained general acceptance in the particular field in which it belongs" as a condition of admissibility in connection with expert testimony.  The general-acceptance standard of Frye was widely recognized as a reliability check of emerging scientific developments and techniques.

The criterion of Rule 702, that expert testimony "assist the trier of fact to understand the evidence," necessarily incorporates a reliability factor and thus countenances a Frye-like inquiry as an ingredient of the reliability determination.  This is the holding of State v. Montalbo, 73 H. 130, 828 P.2d 1274 (1992), observing that Rule 702's assistance requirement contemplates expert testimony based upon "a sound factual foundation. . .an explicable and reliable system of analysis. . .[and having the capacity to] add to the common understanding of the jury."  The reliability determination "could include the Frye test," id., but is not so limited:  "[I]t is possible that a court could also consider the scientific procedure itself, as well as other evidence of the procedure's reliability."  Id. Montalbo thus anticipated the present Rule 702 amendment, thereby confirming the drafters' belief that the amendment makes explicit what was formerly implicit in the assistance criterion.  General acceptance in the scientific community is highly probative of the reliability of a new technique but should not be used as an exclusive threshold for admissibility determinations.

Rules of Court

Expert witnesses, see HRPP rule 28(a).

Law Journals and Reviews

The Protection of Individual Rights Under Hawai`i's Constitution.  14 UH L. Rev. 311.

Expert and Opinion Testimony of Law Enforcement Officers Regarding Identification of Drug Impaired Drivers.  23 UH L. Rev. 151.

Scientific Expert Admissibility in Mold Exposure Litigation:  Establishing Reliability of Methodologies in Light of Hawai‘i's Evidentiary Standard.  26 UH L. Rev. 99.

Case Notes

Witness was qualified to testify as expert.  64 H. 302, 640 P.2d 286.

Medical examiner's conclusion that death occurred by homicide was inadmissible.  70 H. 509, 778 P.2d 704.

Use of expert testimony in child abuse cases, discussed.  71 H. 552, 799 P.2d 48.

Expert testimony in child abuse case inadmissible as an opinion as to the child's credibility.  72 H. 527, 825 P.2d 1051.

Admissibility of novel scientific evidence discussed, focusing on DNA profiling evidence.  73 H. 130, 828 P.2d 1274.

Expert testimony necessary to establish reasonable probability of future pain and suffering.  74 H. 1, 837 P.2d 1273.

Trial court did not abuse its discretion by excluding proffered expert testimony on hedonic damages, where the proffered testimony was based on willingness-to-pay approach.  77 H. 282, 884 P.2d 345.

Trial court did not abuse its discretion in ruling that psychiatrist's testimony regarding cause of [decedent's] death would assist the trier of fact and that it was not untrustworthy or speculative.  78 H. 230, 891 P.2d 1022.

Trial court properly limited chemical engineer's testimony to matters within the engineer's background, experience, and training, that is, within the field of chemical engineering; court did not abuse its discretion in limiting testimony of one of plaintiff's treating physicians, a general practitioner, where nothing in the physician's background or experience suggested physician would be competent to testify regarding the effects of silicone on the human body.  78 H. 287, 893 P.2d 138.

Testimony of domestic violence expert was relevant, specialized knowledge that would assist jury in determining whether defendant was under the influence of extreme mental disturbance when defendant killed wife.  80 H. 172, 907 P.2d 758.

Domestic violence expert properly allowed to testify that victims of domestic violence often recant allegations of abuse.  83 H. 289, 926 P.2d 194.

Criminologist was qualified as an expert and provided relevant, specialized knowledge, unknown to the average juror, which would assist jury in determining whether ammunition casings found at crime scene had been fired from rifle defendant had fired.  83 H. 507, 928 P.2d 1.

As scientific principles and procedures underlying hair and fiber evidence are well-established and of proven reliability, evidence could be treated as "technical knowledge"; independent reliability determination under rule 104 thus unnecessary.  85 H. 462, 946 P.2d 32.

Two-pronged standard of review adopted for challenges to expert evidence under this rule; court did not commit plain error in admitting expert evidence of the Widmark formula for the purpose of ascertaining defendant's blood alcohol concentration level at the time of defendant's arrest.  95 H. 94, 19 P.3d 42.

Trial court did not abuse its discretion in qualifying witness as an expert in the field of metallurgy and corrosion analysis where, irrespective of the fact that witness was employed as a stockbroker and had little recent experience, witness had earned degrees in metallurgy and engineering and had some work experience involving corrosion issues in water pipes; it is not necessary for expert witness to have the highest possible qualifications to enable him or her to testify as an expert.  100 H. 97, 58 P.3d 608.

Trial court did not abuse discretion in excluding defendant's expert witness' videotape where, based on five factors, the record demonstrated that trial court had sufficient reason to question the reliability, and even relevance, of the accident reconstruction video.  100 H. 356, 60 P.3d 306.

Where officer testified that officer received field training in the testing and identification of illegal drugs and drug paraphernalia and knew through training and experience how a pipe like that recovered from defendant is used to smoke crystal methamphetamine, prosecution had laid sufficient foundation establishing officer's knowledge and experience; thus, trial court did not err in allowing officer to testify that residue contained in pipe recovered from defendant may have been an amount sufficient to be used. 100 H. 498, 60 P.3d 899.

Expert's testimony that child's knowledge of sexual terms and activities were consistent with characteristics of sexually abused child was of assistance to jury in understanding origin of child's actions and words and not unduly prejudicial.  8 H. App. 638, 819 P.2d 1122.

Family court did not abuse its discretion when it decided that witness was an expert in domestic violence and when it entered decisions with respect to witness' testimony.  9 H. App. 496, 850 P.2d 716.

Trial court did not err in precluding witness from expressing opinion, since record disclosed that witness was never qualified as an "expert by knowledge, skill, experience, training, or education" in accordance with this rule.  79 H. 342 (App.), 902 P.2d 977.

Doctor properly qualified as expert witness where doctor licensed in two states, practiced for twenty years, and performed over five hundred breast augmentation operations.  86 H. 93 (App.), 947 P.2d 961.

Although it may have been error admitting into evidence, as expert opinion under this rule, officer's testimony concerning §712-1231(b), the social gambling defense, where defendant was not entitled to this defense in a prosecution for promoting gambling in the first degree under §712-1221(1)(c), error was harmless.  92 H. 98 (App.), 987 P.2d 996.

Trial court properly admitted fingerprint examiner's expert testimony that expert positively identified the latent fingerprint as belonging to defendant; evidence presented established that expert's testimony was reliable and that trial court was well within its discretion in finding that expert's testimony satisfied the reliability prong of this rule.  109 H. 359 (App.), 126 P.3d 402.

Without some evidence showing that drug money was not contaminated by police, State failed to lay a sufficient foundation for the admission of the dog-sniff evidence under this rule; thus, trial court erred in admitting dog-sniff evidence and refusing to strike it.  110 H. 129 (App.), 129 P.3d 1157.



§626-0001-0702_0001

Rule 702.1  Cross-examination of experts.  (a)  General.  A witness testifying as an expert may be cross-examined to the same extent as any other witness and, in addition, may be cross-examined as to (1) the witness' qualifications, (2) the subject to which the witness' expert testimony relates, and (3) the matter upon which the witness' opinion is based and the reasons for the witness' opinion.

(b)  Texts and treatises.  If a witness testifying as an expert testifies in the form of an opinion, the witness may be cross-examined in regard to the content or tenor of any scientific, technical, or professional text, treatise, journal, or similar publication only if:

(1)  The witness referred to, considered, or relied upon such publication in arriving at or forming the witness' opinion, or

(2)  Such publication qualifies for admission into evidence under rule 803(b)(18). [L 1980, c 164, pt of §1; gen ch 1985]

RULE 702.1 COMMENTARY

This rule has no counterpart in Fed. R. Evid.  It is modeled on Cal. Evid. Code §721.

Subsection (a):  An expert witness differs from a lay witness principally in his ability to draw and to testify to inferences that are beyond the competence of the trier of fact.  In addition, the expert is not restricted to firsthand knowledge and may base his opinions and inferences on a wide variety of data and facts perceived by him or made known to him, whether or not they are admissible in evidence, see Rule 703 infra.

Such a broad testimonial range suggests the need for an equally broad cross-examination, and subsection (a) of this rule provides the appropriate latitude.  Subsection (a) restates existing law, see McCandless v. Waiahole Water Co., Ltd., 35 H. 314, 320 (1940).

Subsection (b):  This subsection clarifies the permissible use of texts and treatises on cross-examination.  Hawaii courts have long recognized that an expert may be subjected to cross-examination concerning publications upon which he has relied, see Fraga v. Hoffschlaeger, 26 H. 557, 567 (1922).

Subsection (b)(2) parallels Rule 803(b)(18) which, agreeably with Fed. R. Evid. 803(18), exempts from the hearsay exclusion those texts and treatises that are used on cross-examination.  The criterion of Rule 803(b)(18) is that the material be "established as a reliable authority," regardless of whether or not the witness has relied on it.  Use of such material on cross-examination was approved in Ruth v. Fenchel, 37 N.J. Super. 295, 117 A.2d 284 (1955), aff'd, 21 N.J. 171, 121 A.2d 373 (1956).  The Ruth case was cited approvingly by Chief Justice Richardson in Tittle v. Hurlbutt, 53 H. 526, 534, 497 P.2d 1354, 1359 (1972), in connection with the following statement:  "This court recognizes the wisdom of enlarging the scope of use of medical texts on cross-examination."  That wisdom is codified in subsection (b).

Case Notes

Section 704-416 overrides this rule.  71 H. 591, 801 P.2d 27.



§14. - Characteristic examples of expert testimony based upon firsthand knowledge are the testimony of a physician, based on his medical examination of an individual, of a ballistics expert, based upon his examination of a bullet, or of a handwriting analyst, based upon his study of a specimen of handwriting.

Rule 703  Bases of opinion testimony by experts.  The facts or data in the particular case upon which an expert bases an opinion or inference may be those perceived by or made known to the expert at or before the hearing.  If of a type reasonably relied upon by experts in the particular field in forming opinions or inferences upon the subject, the facts or data need not be admissible in evidence.  The court may, however, disallow testimony in the form of an opinion or inference if the underlying facts or data indicate lack of trustworthiness. [L 1980, c 164, pt of §1; gen ch 1985]

RULE 703 COMMENTARY

The first two sentences of this rule are identical with Fed. R. Evid. 703 in its entirety.  The last sentence was added to clarify the court's discretion to exclude untrustworthy opinions.

The traditional view limits the facts or data upon which an expert may base an inference or an opinion to those obtained upon firsthand knowledge or to facts of record.  McCormick §14.  Characteristic examples of expert testimony based upon firsthand knowledge are the testimony of a physician, based on his medical examination of an individual, of a ballistics expert, based upon his examination of a bullet, or of a handwriting analyst, based upon his study of a specimen of handwriting.  The expert may become conversant with facts of record either by being present during testimony or, more characteristically, through their submission to him in the form of a hypothetical question.

Hawaii decisions appear to adhere to the limitations of the traditional rule, see State v. Davis, 53 H. 582, 499 P.2d 663 (1972); Cozine v. Hawaiian Catamaran, Ltd., 49 H. 77, 106, 412 P.2d 669, 687 (1966); Kawamoto v. Yasutake, 49 H. 42, 410 P.2d 976 (1966).  In State v. Dillingham Corp., 60 H. 393, 411, 591 P.2d 1049, 1060 (1979), however, the court said:

In this jurisdiction, we have taken a liberal view toward the admission of evidence used to support an expert's opinion as to fair market value [of realty]....  The factors considered and the extent of knowledge and reasoning of an otherwise qualified appraiser are matters which go to the weight rather than the competence of his testimony.

Rule 703 allows opinions based on data not admissible in evidence so long as "of a type reasonably relied upon by experts in the particular field."  The Advisory Committee's Note to Fed. R. Evid. 703 points out:

[T]he rule is designed to broaden the basis for expert opinions beyond that current in many jurisdictions and to bring the judicial practice into line with the practice of the experts themselves when not in court.  Thus a physician in his own practice bases his diagnosis on information from numerous sources and of considerable variety, including statements by patients and relatives, reports and opinions from nurses, technicians and other doctors, hospital records, and X rays.  Most of them are admissible in evidence, but only with the expenditure of substantial time in producing and examining various authenticating witnesses.  The physician makes life-and-death decisions in reliance upon them.  His validation, expertly performed and subject to cross-examination, ought to suffice for judicial purposes.

McCormick agrees:  "It is reasonable to assume that an expert in a science is competent to judge the reliability of statements made to him by other investigators or technicians."  McCormick §15.

There are several safeguards against untrustworthy opinions.  The facts or data must be established as reliable in the particular field.  Therefore, concluded the Advisory Committee's Note to Fed. R. Evid. 703, a court would not be justified in "admitting in evidence the opinion of an 'accidentologist' as to the point of impact in an automobile collision based on statements of bystanders, since this requirement is not satisfied."  Second, the present modification of the federal rules formulation provides expressly for exclusion at the discretion of the court.  Finally, Rule 705 infra, allows the court at its discretion to require prior disclosure of facts or data upon which an opinion or inference is based.

A number of other jurisdictions have adopted a similar rule, see, e.g., Cal. Evid. Code §801(b).

Case Notes

Admissibility of novel scientific evidence discussed, focusing on DNA profiling evidence.  73 H. 130, 828 P.2d 1274.

Trial court did not abuse its discretion by excluding proffered expert testimony on hedonic damages, where the proffered testimony was based on willingness-to-pay approach.  77 H. 282, 884 P.2d 345.

Trial court did not abuse its discretion in ruling that psychiatrist's testimony regarding cause of [decedent's] death would assist the trier of fact and that it was not untrustworthy or speculative.  78 H. 230, 891 P.2d 1022.

No abuse of discretion in admitting expert testimony where domestic violence expert provided relevant, specialized knowledge, unknown to the average juror, and did not comment or otherwise offer opinion on the credibility of any witness in the case.  80 H. 172, 907 P.2d 758.

Rule 705 and this rule do not foreclose expert witness from revealing, during direct examination, contents of material reasonably relied upon, though hearsay, to explain basis of opinion, provided expert actually relied on material as basis of opinion, materials are of type reasonably relied upon by experts in field in forming opinions on subject, and materials do not otherwise indicate lack of trustworthiness.  85 H. 336, 944 P.2d 1279.

Trial court did not abuse its discretion in allowing expert witness' testimony regarding plaintiff's injuries where, inter alia, trial court determined that information gained by expert witness at a lecture was of the type reasonably relied upon by experts in expert witness' field in forming opinions about back injuries.  10 H. App. 298, 869 P.2d 1352.

Trial court did not abuse its discretion in allowing defendant's expert witness to testify where expert admitted that expert had not personally examined plaintiff.  Expert based opinions on medical records, clinical notes, etc. of doctors; all of these were admitted into evidence during the trial; in addition, expert referred to photographs that were received into evidence.  77 H. 209 (App.), 881 P.2d 1277.

Order of expert witness' testimony immaterial where expert gave testimony after reviewing facts made known to expert before trial and facts were subsequently introduced into evidence.  86 H. 93 (App.), 947 P.2d 961.



§12. - Determination of what is or is not an "ultimate issue" rendered the rule difficult to apply in practice; undue restrictiveness in its application often deprived the jury of useful information; the necessity for framing testimony in such a way that it does not violate the rule often produced awkward and confusing circumlocutions; and the usual justification for the ban, that such testimony invades the province of the jury, was of questionable logical validity in any event.

Rule 704  Opinion on ultimate issue.  Testimony in the form of an opinion or inference otherwise admissible is not objectionable because it embraces an ultimate issue to be decided by the trier of fact. [L 1980, c 164, pt of §1]

RULE 704 COMMENTARY

This rule is identical with Fed. R. Evid. 704.  It abolishes the common-law rule disallowing testimony upon an "ultimate issue" in the case of trial.

Rejection of the "ultimate issue" ban is consistent with recent actions in a majority of the states, see McCormick §12.  Determination of what is or is not an "ultimate issue" rendered the rule difficult to apply in practice; undue restrictiveness in its application often deprived the jury of useful information; the necessity for framing testimony in such a way that it does not violate the rule often produced awkward and confusing circumlocutions; and the usual justification for the ban, that such testimony invades the province of the jury, was of questionable logical validity in any event.  See McCormick, supra; 7 Wigmore, Evidence §§1920, 1921.

Prior to the adoption of this rule Hawaii adhered to the "ultimate issue" exclusion, see Friedrich v. Department of Transportation, 60 H. 32, 586 P.2d 1037 (1978); Sherry v. Asing, 56 H. 135, 147, 531 P.2d 648, 657 (1975); Cozine v. Hawaiian Catamaran, Ltd., 49 H. 77, 412 P.2d 669 (1966).

The abolition of the "ultimate issue" rule does not leave the court without safeguards.  First, the present rule requires that the testimony be "otherwise admissible."  Second, under the limitations of Rules 701 and 702 supra, opinion testimony must be helpful to the trier of fact.  Third, under Rule 705 infra, the court at its discretion may require prior disclosure of the underlying facts or data upon which the opinion is based.  Finally, under Rules 403 and 703 supra, the court has discretion to exclude the testimony entirely if it is prejudicial, confusing, misleading, unnecessarily cumulative, or lacking in trustworthiness.  As the Advisory Committee's Note to Fed. R. Evid. 704 puts it:

These provisions afford ample assurances against the admission of opinions which would merely tell the jury what result to reach, somewhat in the manner of the oath-helpers of an earlier day.  They also stand ready to exclude opinions phrased in terms of inadequately explored legal criteria.  Thus the question, "Did T have the capacity to make a will?" would be excluded, while the question, "Did T have sufficient mental capacity to know the nature and extent of his property and the natural objects of his bounty and to formulate a rational scheme of distribution?" would be allowed.

Case Notes

Medical examiner's conclusion that death occurred by homicide was inadmissible.  70 H. 509, 778 P.2d 704.

Although officer's opinion testimony was offering a legal conclusion as to whether defendant was DUI, any error in connection with testimony was harmless beyond a reasonable doubt.  91 H. 288, 983 P.2d 189.

Fact that expert's testimony regarding child sexual abuse embraced ultimate issue to be decided by trier of fact did not render it inadmissible.  8 H. App. 638, 819 P.2d 1122.

Family court abused its discretion in permitting officers' testimony, which was tantamount to an expression of their opinion that the complainant had been truthful in accusing defendant, which impermissibly invaded the province of the jury; this error affected defendant's substantial rights and defendant's convictions thus vacated.  112 H. 136 (App.), 144 P.3d 584.



§14 , 17 - . The general practice of incorporating into the hypothetical question the entire body of relevant data adduced by prior testimony often results in a formulation of formidable length and density.

Rule 705  Disclosure of facts or data underlying expert opinion.  The expert may testify in terms of opinion or inference and give the expert's reasons therefor without disclosing the underlying facts or data if the underlying facts or data have been disclosed in discovery proceedings.  The expert may in any event be required to disclose the underlying facts or data on cross-examination. [L 1980, c 164, pt of §1; gen ch 1985]

RULE 705 COMMENTARY

The difference between this rule and Fed. R. Evid. 705 is that the latter rule eliminates the need for prior disclosure "unless the court requires otherwise"; the present rule eliminates the need for prior disclosure so long as "the underlying facts or data have been disclosed in discovery proceedings."

The traditional approach, in cases where the expert lacked firsthand knowledge of the underlying facts, was to permit the opinion testimony only after the basis was specified in a hypothetical question derived strictly from evidence already admitted in the action.  The hypothetical question has been subject to extensive criticism on the grounds that it is unnecessarily time-consuming, that it encourages bias, and that it often is confusing to the jury.  See, e.g., Barretto v. Akau, 51 H. 383, 463 P.2d 917 (1969); McCormick §§14, 17.  The general practice of incorporating into the hypothetical question the entire body of relevant data adduced by prior testimony often results in a formulation of formidable length and density.  In a recent Hawaii case, the question alone took up five pages of the transcript, Cozine v. Hawaiian Catamaran, Ltd., 49 H. 77, 108, 412 P.2d 669, 689 (1966).  This is by no means a record.  In an early California case, the hypothetical question took up 83 pages of transcript, with an additional 14 pages of objections.  McCormick §14 n. 95.

The intent of this rule and of Fed. R. Evid. 705 is to eliminate the burdensome and outmoded necessity of formulating a hypothetical question in every instance in which an expert bases his opinion upon other than firsthand knowledge, and to render prior disclosure of underlying data discretionary with the court except in those relatively rare instances where discovery proceedings have not yielded the underlying material.  In practice, such instances should be limited to situations where experts are obtained while the trial is in progress, given the continuing duty to disclose discovery material imposed by HRCrP 16(c)(2) and HRCP 26(e)(1)(B).  In such instances prior testimonial disclosure, which need not be in hypothetical form, is required in order to allow the adversary to judge whether the basis lacks sufficient trustworthiness to qualify under Rule 703.

For similar provisions, see Cal. Evid. Code §802; Kans. Code Civ. Proc. §§60-456, 60-457; Uniform Rule of Evidence 705.

Case Notes

Rule 703 and this rule do not foreclose expert witness from revealing, during direct examination, contents of material reasonably relied upon, though hearsay, to explain basis of opinion, provided expert actually relied on material as basis of opinion, materials are of type reasonably relied upon by experts in field in forming opinions on subject, and materials do not otherwise indicate lack of trustworthiness.  85 H. 336, 944 P.2d 1279.

Mentioned:  74 H. 141, 838 P.2d 1374.



§1 - RULE 706 COMMENTARY Fed.

Rule 706  Court-appointed experts.  In the exercise of its discretion, the court may authorize disclosure to the jury of the fact that a particular expert witness was appointed by the court. [L 1980, c 164, pt of §1]

RULE 706 COMMENTARY

Fed. R. Evid. 706 purports to govern the appointment and compensation of expert witnesses.  It also contains a subdivision (c) entitled, "Disclosure of appointment," which is similar to this rule.  The Advisory Committee's Note to the federal rule points out that a trial judge has inherent power to appoint an expert witness, and defends subdivision (c) as "essential if the use of court appointed experts is to be fully effective."

Hawaii judges are empowered to appoint experts of their own choosing by HRCrP 28(a) and by Kamahalo v. Coelho, 24 H. 689 (1919).  This rule does not address appointment or compensation because those matters are more appropriately dealt with in court rules than in rules of evidence.



§250. - The definition expresses an important limitation, however.

ARTICLE VIII.

HEARSAY

Rule 801  Definitions.  The following definitions apply under this article:

"Declarant" is a person who makes a statement.

"Hearsay" is a statement, other than one made by the declarant while testifying at the trial or hearing, offered in evidence to prove the truth of the matter asserted.

"Statement" is an oral assertion, an assertion in a writing, or nonverbal conduct of a person, if it is intended by the person as an assertion. [L 1980, c 164, pt of §1; gen ch 1985; am L 2002, c 134, §3]

RULE 801 COMMENTARY

This rule is identical with Fed. R. Evid. 801(a), (b), and (c).  The substance of Fed. R. Evid. 801(d) (prior witness statements and party admissions) is treated in Rules 802.1 and 803(a) infra.

Paragraph (1):  The definition of "statement" includes some nonverbal conduct as well as express oral or written assertions, see McCormick §250.  The definition expresses an important limitation, however.  A "statement" must be intended by the declarant to be an "assertion," that is, a declaration of fact or belief.  This limitation is relevant primarily to nonverbal rather than oral or written conduct.  "It can scarcely be doubted that an assertion made in words is intended by the declarant to be an assertion," Fed. R. Evid. 801, Advisory Committee's Note.

The determination of intent in relation to nonverbal conduct is not always simple.  Patently assertive gestures such as nodding to signal acquiescence or, in the instance of a mute, using hand-signing offer no problem.  "[W]here the gesture or other act is done, so far as appears, solely for the purpose of expression it is on a parity...with any purely verbal statement," McCormick §250.  However, much nonverbal conduct, although tending logically to prove the actor's belief in an event or condition, is not motivated by the intent to assert that belief and should not be considered hearsay.  An example of nonassertive, non-hearsay conduct is the treatment of a patient by a physician for a particular ailment.  The physician's conduct on this occasion logically evidences his belief that the patient is so afflicted, but the intent to assert is lacking, and thus the conduct does not constitute a "statement," even though offered to prove that belief.  Other than in instances in which the assertive intent of nonverbal conduct is clear and unambiguous, the issue is properly one for preliminary determination by the court in accordance with Rule 104.

Paragraph (3):  This definition of "hearsay" is identical with that contained in Fed. R. Evid. 801(c).  It is also consistent with recent expressions of the Hawaii Supreme Court, see Kekua v. Kaiser Foundation Hosp., 61 H. 208, 217, 601 P.2d 364, 370 (1979) ("Extrajudicial statements...offered in evidence for the truth of the matter asserted therein"); State v. Murphy, 59 H. 1, 16, 575 P.2d 448, 458-59 (1978).  Compare Territory v. Williams, 41 H. 348 (1956), where the statements were not offered to prove the truth of the matters asserted but rather to prove that the declarant understood the English language and the nature of an oath.  In such a case the court can minimize the danger that the trier of fact may consider the statements as proof of the matters asserted by delivering an instruction pursuant to Rule 105.

Another class of non-hearsay statements is illustrated in State v. Iwasaki, 59 H. 401, 581 P.2d 1171 (1978), where the defendant was charged with managing a prostitution business.  Testimony by undercover police officers that alleged prostitutes had solicited the officers and discussed sexual activities was objected to as hearsay, but the court held that the prostitutes' statements "were [admissible as] part of the transaction constituting the alleged violation."  The court also characterized the statements as "verbal acts" and as part of the "res gestae."  To the same effect was Wilson v. Von Holt, 25 H. 529 (1920), where the conversation served to explain the purpose and nature of the delivery of a painting.  The statements, although perhaps assertive in nature, were an integral part of the transaction and thus acquired a measure of independent legal significance, similar to the words of a contract or a marriage ceremony.

In determining whether or not a statement is offered "to prove the truth of the matter asserted," the proposition sought to be proved by the proponent of the statement must be evaluated.  In Kainea v. Kreuger, 31 H. 108 (1929), for example, a predecessor in possession of land had told witnesses that "the property belongs to them."  Ownership of the property was very much in question, but the proponent of the statement claimed title through adverse possession, and the statement was offered, not for the truth of the assertion, but rather to show that the declarant had given "notice to the world that the possession which he was holding was hostile to all others."  31 H. at 113.  In such cases where statements are offered to show notice, limiting instructions under Rule 105 may be in order.

RULE 801 SUPPLEMENTAL COMMENTARY

The Act 134, Session Laws 2002 amendment clarifies the definition of "Statement" by substituting "assertion in a writing" for "written assertion."  Accordingly, an entire written narrative will not qualify as a single "statement" under rules 802.1, 803, and 804.  The intent is to codify Williamson v. United States, 512 U.S. 594 (1994) (admission of declarant's entire written confession, which contained inculpatory and noninculpatory elements, as a "statement" against interest was erroneous because "statement" means a "single declaration or remark," and the noninculpatory portions of the narrative should have been excluded), and State v. Ortiz, 91 H. 181, 981 P.2d 1127 (1994) (admission of entire transcription of police interview of witness as a prior inconsistent "statement" was erroneous because portions of the narrative were not inconsistent with trial testimony and the trial court should not have viewed the interview "as a single 'statement'").  As amended, the definition bears resemblance to the definition of "statement" found in Uniform Rules of Evidence 801 (a)(3).

Although technically not applicable to the hearsay rules of article 8, rule 1001(1)'s expansive definition of "writing" may usefully inform the meaning of that term in this rule.

Case Notes

Declarant's statement offered for truth of contents, not for fact that statement was made.  67 H. 499, 692 P.2d 1158.

Written document, alleged contract, was not hearsay and was properly admitted into evidence by trial court.  10 H. App. 15, 859 P.2d 935.

Officer's testimony was not hearsay because it did not go to show the truth of the statement, but to establish the basis for the officer's subsequent actions in arresting defendant.  79 H. 175 (App.), 900 P. 2d 172.

Complainant's out-of-court statements not hearsay where offered by State not for their truth, but to show that police had reasonable grounds under §709-906 to issue warning citation which defendant subsequently violated.  82 H. 381 (App.), 922 P.2d 994.

Where store security manager's testimony regarding the price/value of items, based on a universal price code with the price on the item that the manager verified through the store register system, was inadmissible hearsay, State failed to introduce substantial evidence of the value of the items necessary to support the charged offense of second or third degree theft; however, evidence was sufficient to support conviction of lesser included offense of fourth degree theft.  95 H. 169 (App.), 19 P.3d 752.

Where exhibit was not authenticated by a citation to a verified source, and without this certification, the document was hearsay and did not fall under any hearsay exception, by applying rules 901, 902 and this rule, the exhibit was inadmissible and could not be considered by the trial court.  114 H. 56 (App.), 156 P.3d 482.

In light of the record, where the two hearsay statements under this rule could have been, but was not, validly objected to by defense counsel and excluded from evidence, trial court did not violate a duty not to admit inadmissible hearsay testimony into evidence or a duty to strike inadmissible hearsay testimony after it was admitted into evidence and defendant was not the victim of the trial court's plain error; however, defendant had the right to attempt to prove, in a post-conviction/appeal proceeding pursuant to HRPP rule 40, that defendant's trial counsel's failure to object to the statements was ineffective assistance of counsel.  120 H. 73 (App.), 201 P.3d 586.



§1 - RULE 802 COMMENTARY This rule is identical with Fed.

Rule 802  Hearsay rule.  Hearsay is not admissible except as provided by these rules, or by other rules prescribed by the Hawaii supreme court, or by statute. [L 1980, c 164, pt of §1]

RULE 802 COMMENTARY

This rule is identical with Fed. R. Evid. 802, except for the substitution of the phrase "by the Hawaii supreme court or by statute" for the federal rule formulation, "by the Supreme Court pursuant to statutory authority or by Act of Congress," and the addition of a comma after "rules" to increase clarity.

The exclusionary rule does not apply to statements that fall under any of the various hearsay exceptions categorized in Rules 802.1, 803, and 804.  Another important limitation to the rule is the provision excepting rules prescribed by the Hawaii Supreme Court.  Some examples of this exception are HRCP 4(g), allowing proof of service by affidavit; HRCP 43(e), allowing affidavits on a motion based on facts not appearing of record; HRCP 56, allowing affidavits in summary judgment proceedings; and HRCP 65(b), allowing showing by affidavit for a temporary restraining order.

The Hawaii Supreme Court has frequently and routinely affirmed the truism that hearsay is inadmissible unless it qualifies under a hearsay exception, e.g., State v. Bannister, 60 H. 658, 660, 594 P.2d 133, 134 (1979).  The rationale, noted the Bannister court, is that "the trier of fact is unable to test the [declarant's] trustworthiness."

Case Notes

Where store security manager's testimony regarding the price/value of items, based on a universal price code with the price on the item that the manager verified through the store register system, was inadmissible hearsay, State failed to introduce substantial evidence of the value of the items necessary to support the charged offense of second or third degree theft; however, evidence was sufficient to support conviction of lesser included offense of fourth degree theft.  95 H. 169 (App.), 19 P.3d 752.



§626-0001-0802_0001

Rule 802.1  Hearsay exception; prior statements by witnesses.  The following statements previously made by witnesses who testify at the trial or hearing are not excluded by the hearsay rule:

(1)  Inconsistent statement.  The declarant is subject to cross-examination concerning the subject matter of the declarant's statement, the statement is inconsistent with the declarant's testimony, the statement is offered in compliance with rule 613(b), and the statement was:

(A)  Given under oath subject to the penalty of perjury at a trial, hearing, or other proceeding, or in a deposition; or

(B)  Reduced to writing and signed or otherwise adopted or approved by the declarant; or

(C)  Recorded in substantially verbatim fashion by stenographic, mechanical, electrical, or other means contemporaneously with the making of the statement;

(2)  Consistent statement.  The declarant is subject to cross-examination concerning the subject matter of the declarant's statement, the statement is consistent with the declarant's testimony, and the statement is offered in compliance with rule 613(c);

(3)  Prior identification.  The declarant is subject to cross-examination concerning the subject matter of the declarant's statement, and the statement is one of identification of a person made after perceiving that person; or

(4)  Past recollection recorded.  A memorandum or record concerning a matter about which the witness once had knowledge but now has insufficient recollection to enable the witness to testify fully and accurately, shown to have been made or adopted by the witness when the matter was fresh in the witness' memory and to reflect that knowledge correctly.  If admitted, the memorandum or record may be read into evidence but may not itself be received as an exhibit unless offered by an adverse party. [L 1980, c 164, pt of §1; gen ch 1985; am L 1992, c 191, §2(8)]

RULE 802.1 COMMENTARY

This rule effects a reorganization of certain of the hearsay provisions found in Article VIII of the federal rules.  The formulation follows generally the scheme of Cal. Evid. Code in treating all appropriate prior witness statements in a single rule.  The federal rules, in contrast, treat certain prior inconsistent statements, prior consistent statements, and prior identifications as non-hearsay, Fed. R. Evid. 801(d)(1); and place past recorded recollections among the hearsay exceptions for which the availability of the declarant is immaterial, Fed. R. Evid. 803(5).

This rule should be understood in connection with Rule 613, "Prior statements of witnesses."  Rule 613(b) governs the use of prior inconsistent statements for impeachment purposes, and Rule 613(c) governs the use of prior consistent statements for rehabilitation purposes.  The present rule, in contrast, defines those prior statements by witnesses that may in addition be considered by the trier of fact to prove the truth of the matters asserted, that is, as exceptions to the hearsay ban of Rule 802.

Paragraph (1):  At common law all prior inconsistent statements of witnesses were classed as hearsay and thus required instructions limiting consideration to impeachment purposes.  Prior Hawaii law was to the same effect, see generally Kekua v. Kaiser Foundation Hosp., 61 H. 208, 601 P.2d 364 (1979).  Fed. R. Evid. 801(d)(1)(A) modified the common-law rule to permit one class of inconsistent statements--those "given under oath subject to the penalty of perjury at a trial, hearing, or other proceeding, or in a deposition"--to be used substantively for the truth of the contents.  The present paragraph retains this exempted federal class in paragraph (1)(A) and adds two new classes of inconsistent statements that become exceptions to the hearsay rule, paragraph (1)(B) and (C).  The intent is to include in paragraph (1) all written or recorded statements that can fairly be attributed to the witness-declarant.  The language of paragraph (1)(A) is virtually identical with Fed. R. Evid. 801(d)(1)(A); the language of paragraph (1)(B) and (C) is borrowed from the federal "Jencks Act," 18 U.S.C. §3500(e)(1) and (2).

The "Jencks Act" governs the production or discovery, in federal criminal trials, of written or recorded statements made to government agents by government witnesses.  Subdivision (e)(1) statements are those "signed or otherwise adopted or approved" by a witness.  Subdivision (e)(2) statements, although not signed or approved by the witness, are "substantially verbatim" written or recorded accounts of oral statements made "contemporaneously with the making" of the oral statements.  The language of subdivisions (e)(1) and (e)(2) is virtually the same as that of paragraph (1)(B) and (C) of the present rule.  The purpose of subdivisions (e)(1) and (e)(2) of the Jencks Act, according to the Supreme Court in Palermo v. United States, 360 U.S. 343, 349-52 (1959), is to define the "most trustworthy class of statements" of witnesses to be turned over to the defense for impeachment purposes.  Regarding the requirement that (e)(2) subdivision statements be "substantially verbatim," the court said:  "It is clear that Congress was concerned that only those statements which could properly be called the witness' own words should be made available" under the Act.  Since the purpose of Congress in writing subdivision (e) of the Jencks Act was similar to the legislative intent in adopting paragraph (1)(B) and (C) of the present rule, the Palermo case and other cases construing the Jencks Act, e.g., Williams v. United States, 338 F.2d 286 (D.C. Cir. 1964), will be helpful in defining the parameters of this rule.

The trustworthiness of statements defined in paragraph (1)(A), (B), and (C) is further assured by the requirement that the witness-declarant be "subject to cross-examination concerning the subject matter of the statement."  The situation envisioned is one where the witness has testified about an event and his prior written statement also describes that event but is inconsistent with his testimony.  Since the witness can be cross-examined about the event and the statement, the trier of fact is free to credit his present testimony or his prior statement in determining where the truth lies.  Because the witness is subject to cross-examination, the substantive use of his prior inconsistent statements does not infringe the sixth amendment confrontation rights of accused in criminal cases, see California v. Green, 399 U.S. 149 (1970).

Paragraph (2):  Rule 613(c) identifies three classes of prior consistent statements that are admissible for rehabilitation purposes.  The present paragraph permits substantive use of these statements.  This is consistent with prior Hawaii law, see State v. Altergott, 57 H. 492, 559 P.2d 728 (1977).

Paragraph (3):  The substantive use of prior identifications is allowed in Fed. R. Evid. 801(d)(1)(C), the Advisory Committee's Note to which says:  "The basis is the generally unsatisfactory and inconclusive nature of courtroom identifications as compared with those made at an earlier time under less suggestive conditions."  Note that this paragraph addresses only the hearsay issue.  The use of prior identifications in criminal cases may present constitutional problems as well, see, e.g., Foster v. California, 394 U.S. 440 (1969); Gilbert v. California, 388 U.S. 263 (1967).

Paragraph (4):  This paragraph is identical with Fed. R. Evid. 803(5), and it restates the common-law hearsay exception for recorded recollection, see State v. Altergott, 57 H. 492, 559 P.2d 728 (1977).

Case Notes

Composite sketch is hearsay but is admissible under prior identification exception if it complies with Rule 802.1(3).  66 H. 254, 659 P.2d 745.

Prior identification exception allows admission of pretrial identifications not merely as corroborative evidence but as substantive proof of identity.  66 H. 254, 659 P.2d 745.

Prior identification evidence was properly admitted as substantive proof of identity where identifying witness failed to make in-court identification.  72 H. 573, 827 P.2d 648.

Videotaped interview could not be said to have been offered as a past recollection recorded pursuant to rule 802.1(4) since requisite showing was not demonstrated prior to introduction of videotape.  79 H. 128, 900 P.2d 135.

Abuse victim's prior inconsistent statements met requirements under this section for admissibility as substantive evidence of defendant's guilt.  81 H. 131, 913 P.2d 57.

Wife's tape recorded statement to detective properly admitted under paragraph (1)(C) and rule 613(b) as substantive evidence of husband's guilt.  83 H. 289, 926 P.2d 194.

Where witness admitted throughout testimony to having made prior oral inconsistent statements, witness' transcribed interview admitted in violation of paragraph (1) and rule 613(b).  91 H. 181, 981 P.2d 1127.

Admission into evidence of witness' grand jury testimony under paragraph (4) did not violate defendant's constitutional right to confrontation where witness' testimony was supported by numerous guarantees of trustworthiness and defendant was able to cross-examine witness on witness' subsequent failure to remember alleged incident.  92 H. 61, 987 P.2d 959.

Admission into evidence of witness' handwritten statement on the bottom of an identification form under paragraph (4) did not violate defendant's constitutional right to confrontation where witness' statement was supported by numerous guarantees of trustworthiness.  92 H. 61, 987 P.2d 959.

Where prior inconsistent statements were properly admitted under paragraph (1)(C) and witnesses were cross-examined with respect to their statements, substantive use of statements did not violate defendant's constitutional right to confrontation.  92 H. 61, 987 P.2d 959.

Although recitation by complainant of police report describing the cell phone text messages would have been inadmissible hearsay under paragraph (4) and rule 803(b)(8), where complainant could recall substantial details about the messages prior to reading the report, which suggested that complainant possessed a memory of the messages that only needed refreshment via the report, complainant properly testified about the text messages after viewing the police report pursuant to rule 612.  117 H. 127, 176 P.3d 885.

Complainant's videotaped statements inadmissible since foundational requirements for admission under paragraph (2) not satisfied.  9 H. App. 4l4, 844 P.2d 1.

Stepdaughter was cross-examined regarding prior inconsistent statements, thus satisfying the foundational requirements for using stepdaughter's prior consistent statements under rules 613(c) and 802.1(2).  79 H. 342 (App.), 902 P.2d 977.

No merit to State's argument that complainant's statements were admissible into evidence as exception to hearsay rule under paragraph (2), where complainant was never subjected to cross-examination concerning statements could not be offered into evidence under rule 613(c).  9 H. App. 414, 844 P.2d 1.

Complainant's prior inconsistent statement inadmissible where record failed to establish that complainant was "subject to cross-examination concerning the subject matter of the statement" pursuant to this rule.  80 H. 469 (App.), 911 P.2d 104.

Declarant's signed, written prior statement properly admitted under paragraph (1) where statement was offered in compliance with rule 613(b), declarant was subject to cross-examination concerning subject matter of prior statement, and statement was inconsistent with declarant's testimony.  84 H. 203 (App.), 932 P.2d 340.

An uncorroborated prior inconsistent statement of a family or household member offered under rule 613 and this rule as substantive evidence of the facts stated therein may be sufficient, if believed, to establish physical abuse and the manner in which such abuse was inflicted in a prosecution for physical abuse of a family or household member under §709-906.  84 H. 253 (App.), 933 P.2d 90.

While the requirement that "the declarant is subject to cross-examination concerning the subject matter of the declarant's statement" is foundational under paragraph (2), it is not a requirement under rule 613(c); thus, while social worker's recounting of the allegation of sexual assault made by victim during an unrecorded interview may not have been admissible for its substance under paragraph (2), it was admissible to rehabilitate the victim's credibility under rule 613(c).  103 H. 373 (App.), 82 P.3d 818.

Hearsay testimony of officer properly admitted under paragraph (3); there is no requirement that a declarant vouch for the accuracy of a hearsay statement attributed to the declarant in order to qualify as an exception to hearsay under paragraph (3).  104 H. 285 (App.), 88 P.3d 657.

Mentioned:  75 H. 195, 857 P.2d 585.

Where record showed that (1) complainant testified on direct examination about the incidents involving defendant; (2) parts of the testimony were inconsistent with portions of complainant's first statement; (3) complainant admitted on cross-examination that complainant wrote the first statement and signed it; and (4) the prior inconsistent statements were offered in compliance with the foundational requirements of rule 613(b), trial court erred in failing to admit as substantive evidence at trial pursuant to paragraph (1)(B) portions of complainant's first statement that were inconsistent with complainant's testimony at trial.  116 H. 403 (App.), 173 P.3d 550.

Prior law.

Court instruction not erroneous for trials held prior to January 1, 1981.  3 H. App. 107, 643 P.2d 807.



§1227 - , which provides the following commentary: "The plaintiff in a wrongful death action.

Rule 803  Hearsay exceptions; availability of declarant immaterial.  The following are not excluded by the hearsay rule, even though the declarant is available as a witness:

(a)  Admissions.

(1)  Admission by party-opponent.  A statement that is offered against a party and is (A) the party's own statement, in either the party's individual or a representative capacity, or (B) a statement of which the party has manifested the party's adoption or belief in its truth.

(2)  Vicarious admissions.  A statement that is offered against a party and was uttered by (A) a person authorized by the party to make such a statement, (B) the party's agent or servant concerning a matter within the scope of the agent's or servant's agency or employment, made during the existence of the relationship, or (C) a co-conspirator of the party during the course and in furtherance of the conspiracy.

(3)  Admission by deceased in wrongful death action.  A statement by the deceased, offered against the plaintiff in an action for the wrongful death of that deceased.

(4)  Admission by predecessor in interest.  When a right, title, or interest in any property or claim asserted by a party to a civil action requires a determination that a right, title, or interest exists or existed in the declarant, evidence of a statement made by the declarant during the time the party now claims the declarant was the holder of the right, title, or interest is as admissible against the party as it would be if offered against the declarant in an action involving that right, title, or interest.

(5)  Admission by predecessor in litigation.  When the liability, obligation, or duty of a party to a civil action is based in whole or in part upon the liability, obligation, or duty of the declarant, or when the claim or right asserted by a party to a civil action is barred or diminished by a breach of duty by the declarant, evidence of a statement made by the declarant is as admissible against the party as it would be if offered against the declarant in an action involving that liability, obligation, duty, or breach of duty.

(b)  Other exceptions.

(1)  Present sense impression.  A statement describing or explaining an event or condition made while the declarant was perceiving the event or condition or immediately thereafter.

(2)  Excited utterance.  A statement relating to a startling event or condition made while the declarant was under the stress of excitement caused by the event or condition.

(3)  Then existing mental, emotional, or physical condition.  A statement of the declarant's then existing state of mind, emotion, sensation, or physical condition (such as intent, plan, motive, design, mental feeling, pain, and bodily health), but not including a statement of memory or belief to prove the fact remembered or believed unless it relates to the execution, revocation, identification, or terms of declarant's will.

(4)  Statements for purposes of medical diagnosis or treatment.  Statements made for purposes of medical diagnosis or treatment and describing medical history, or past or present symptoms, pain, or sensations, or the inception or general character of the cause or external source thereof insofar as reasonably pertinent to diagnosis or treatment.

(5)  Reserved.

(6)  Records of regularly conducted activity.  A memorandum, report, record, or data compilation, in any form, of acts, events, conditions, opinions, or diagnoses, made in the course of a regularly conducted activity, at or near the time of the acts, events, conditions, opinions, or diagnoses, as shown by the testimony of the custodian or other qualified witness, or by certification that complies with rule 902(11) or a statute permitting certification, unless the sources of information or other circumstances indicate lack of trustworthiness.

(7)  Absence of entry in records kept in accordance with the provisions of paragraph (6).  Evidence that a matter is not included in the memoranda, reports, records, or data compilations, in any form, kept in accordance with the provisions of paragraph (6), to prove the nonoccurrence or nonexistence of the matter, if the matter was of a kind of which a memorandum, report, record, or data compilation was regularly made and preserved, unless the sources of information or other circumstances indicate lack of trustworthiness.

(8)  Public records and reports.  Records, reports, statements, or data compilations, in any form, of public offices or agencies, setting forth (A) the activities of the office or agency, or (B) matters observed pursuant to duty imposed by law as to which matters there was a duty to report, excluding, however, in criminal cases matters observed by police officers and other law enforcement personnel, or (C) in civil proceedings and against the government in criminal cases, factual findings resulting from an investigation made pursuant to authority granted by law, unless the sources of information or other circumstances indicate lack of trustworthiness.

(9)  Records of vital statistics.  Records or data compilations, in any form, of births, fetal deaths, deaths, or marriages, if the report thereof was made to a public office pursuant to requirements of law.

(10)  Absence of public record or entry.  To prove the absence of a record, report, statement, or data compilation, in any form, or the nonoccurrence or nonexistence of a matter of which a record, report, statement, or data compilation, in any form, was regularly made and preserved by a public office or agency, evidence in the form of a certification in accordance with rule 902, or testimony, that diligent search failed to disclose the record, report, statement, or data compilation, or entry.

(11)  Records of religious organizations.  Statements of births, marriages, divorces, deaths, legitimacy, ancestry, relationship by blood or marriage, or other similar facts of personal or family history, contained in a regularly kept record of a religious organization.

(12)  Marriage, baptismal, and similar certificates.  Statements of fact contained in a certificate that the maker performed a marriage or other ceremony or administered a sacrament, made by a clergyman, public official, or other person authorized by the rules or practices of a religious organization or by law to perform the act certified, and purporting to have been issued at the time of the act or within a reasonable time thereafter.

(13)  Family records.  Statements of fact concerning personal or family history contained in family Bibles, genealogies, charts, engravings on rings, inscriptions on family portraits, engravings on urns, crypts, or tombstones, or the like.

(14)  Records of documents affecting an interest in property.  The record of a document purporting to establish or affect an interest in property, as proof of the content of the original recorded document and its execution and delivery by each person by whom it purports to have been executed, if the record is a record of a public office and an applicable statute authorizes the recording of documents of that kind in that office.

(15)  Statements in documents affecting an interest in property.  A statement contained in a document purporting to establish or affect an interest in property if the matter stated was relevant to the purpose of the document, unless the circumstances indicate lack of trustworthiness.

(16)  Statements in ancient documents.  Statements in a document in existence twenty years or more the authenticity of which is established.

(17)  Market reports, commercial publications.  Market quotations, tabulations, lists, directories, or other published compilations, generally used and relied upon by the public or by persons in particular occupations.

(18)  Learned treatises.  To the extent called to the attention of an expert witness upon cross-examination or relied upon by the witness in direct examination, statements contained in published treatises, periodicals, or pamphlets on a subject of history, medicine, or other science or art, established as a reliable authority by the testimony or admission of the witness or by other expert testimony or by judicial notice.  If admitted, the statements may be read into evidence but may not be received as exhibits.

(19)  Reputation concerning personal or family history.  Reputation among members of the person's family by blood, adoption, or marriage, or among the person's associates, or in the community, concerning a person's birth, adoption, marriage, divorce, death, legitimacy, relationship by blood, adoption, or marriage, ancestry, or other similar fact of the person's personal or family history.

(20)  Reputation concerning boundaries or general history.  Reputation in a community, arising before the controversy, as to boundaries of or customs affecting lands in the community, and reputation as to events of general history important to the community or state or nation in which located.

(21)  Reputation as to character.  In proving character or a trait of character under rules 404 and 405, reputation of a person's character among the person's associates or in the community.

(22)  Judgment of previous conviction.  Evidence of a final judgment, entered after a trial or upon a plea of guilty (but not upon a plea of nolo contendere), adjudging a person guilty of a crime punishable by death or imprisonment in excess of one year, to prove any fact essential to sustain the judgment, but not including, when offered by the government in a criminal prosecution for purposes other than impeachment, judgments against persons other than the accused.  The pendency of an appeal may be shown but does not affect admissibility.

(23)  Judgment as to personal, family or general history, or boundaries.  Judgments as proof of matters of personal, family or general history, or boundaries, essential to the judgment, if the same would be provable by evidence of reputation.

(24)  Other exceptions.  A statement not specifically covered by any of the exceptions in this paragraph (b) but having equivalent circumstantial guarantees of trustworthiness, if the court determines that (A) the statement is more probative on the point for which it is offered than any other evidence which the proponent can procure through reasonable efforts, and (B) the general purposes of these rules and the interests of justice will best be served by admission of the statement into evidence.  However, a statement may not be admitted under this exception unless the proponent of it makes known to the adverse party sufficiently in advance of the trial or hearing to provide the adverse party with a fair opportunity to prepare to meet it, the proponent's intention to offer the statement and the particulars of it, including the name and address of the declarant. [L 1980, c 164, pt of §1; gen ch 1985; am L 2002, c 134, §4]

Revision Note

Only the part of the paragraph amended is compiled in this Supplement.

RULE 803 COMMENTARY

This rule differs from Fed. R. Evid. 803 in several respects.  It eliminates federal rule 803(5), recorded recollection, which is treated in Rule 802.1 supra, and incorporates the general provisions of federal rule 801(d)(2), party admissions, which are treated here, in paragraph (a), as exceptions to the hearsay rule rather than as non-hearsay.  In addition, three of the present admission rules, 803(a)(3), (4), and (5), contain hearsay exceptions not found in the federal rules:  statements by decedents in wrongful death actions, admissions by predecessors in interest, and admissions by predecessors in litigation.  Also, the federal rules formulation of the exception for regularly conducted activity, 803(6), is expanded here to include all forms of regularly conducted activity whose records are regularly and reliably prepared and maintained, rather than just "business activity."  Finally, non-substantive changes are effected in Rule 803(b)(21) and (24).

As the title of Rule 803 suggests, the various exceptions to the hearsay ban collected in this rule do not depend upon the present status or whereabouts of the declarant.  The rationales for paragraphs (a) and (b) of this rule differ markedly, but the current availability of the declarant as a witness is in all instances immaterial to the question of admissibility.  This factor is the principal distinguishing characteristic between this rule and Rule 804 infra.

Paragraph (a):  This paragraph includes those statements categorized as "admission[s] by party-opponent[s]" in Fed. R. Evid. 801(d)(2) and several additional categories, paragraph (a)(3), (4) and (5), based upon the Cal. Evid. Code.  The subject matter of admissions was recently addressed by the Hawaii Supreme Court in Kekua v. Kaiser Foundation Hosp., 61 H. 208, 217, 601 P.2d 364, 371 (1979):  "The extrajudicial statements of a party-opponent, when offered against the same, are universally deemed admissible at trial as substantive evidence of the fact or facts stated."  As the Kekua court recognized, there are two conditions of admissibility under this paragraph:  (1) that the statement was made by a party to the litigation, and (2) that the statement now be offered against that party.  The rationale, according to the Advisory Committee's Note to Fed. R. Evid. 801(d)(2), is that admissions are "the result of the adversary system....  No guarantee of trustworthiness is required in the case of an admission."  In other words, it has always seemed essentially fair to allow the use against a party of his previous statements concerning the subject matter of the current litigation.  For this reason, the Advisory Committee's Note commends "generous treatment of this avenue to admissibility."

The adversary justification for admissions serves to explain the absence of any requirement that these statements be against interest when made.  The only requirement is that they be relevant, see Rule 401.  The Hawaii Supreme Court pointed out in Kekua v. Kaiser Foundation Hosp., supra, 61 H. at 216 n. 3, 601 P.2d at 370 n. 3:

The expression "admissions against interest" is a misnomer.  Appellants have apparently confused "party admissions"...with "statements against interest."  [See Rule 804(b)(3) infra.]...[P]arty admissions, unlike statements against interest, need not have been against the declarant's interest when made, need not be based on the declarant's personal knowledge, may be in the form of an opinion, and are admissible at trial regardless of whether the declarant is unavailable.

Paragraph (a)(1):  The "admission by party-opponent" defined in this paragraph is the classic form of an admission, see Kekua v. Kaiser Foundation Hosp., supra; Christensen v. State Farm Mutual Auto Ins. Co., 52 H. 80, 83-84, 470 P.2d 521, 524 (1970).  "[A]ny statement made by a party to an action, and which reasonably tends to prove or disprove a material fact in the case, is competent to be put in evidence against him in the trial of that action," Bonacon v. Wax, 37 H. 57, 61 (1945).  Statements or confessions made by and offered against accused in criminal cases are actually admissions under this rule, see Territory v. Palakiko, 38 H. 490 (1950).

Regarding adoptive admissions under subparagraph (a)(1)(B), the issue for determination by the court under Rule 104 is whether the party "manifested his adoption or belief" in the truth of a statement made in his presence.  Express assent or agreement presents no problem.  When, however, will silence constitute adoption of the statement?  The Advisory Committee's Note to Fed. R. Evid. 801(d)(2)(B) supplies the answer:  "When silence is relied upon, the theory is that the person would, under the circumstances, protest the statement made in his presence, if untrue.  The decision in each case calls for an evaluation in terms of probable human behavior."  In other words, statements made in the presence of a person who is now a party are not invariably "adopted" by that person; the issue is whether, in context, the statement was of such a nature that the person would reasonably have been expected to deny the statement if it were untrue.  In criminal cases, "adoptive" admissions by defendants in custody are generally ruled out by Doyle v. Ohio, 426 U.S. 610 (1976); but see State v. Alo, 57 H. 418, 558 P.2d 1012 (1976).

Paragraph (a)(2):  The treatment in this paragraph of vicarious admissions by agents, servants, and co-conspirators follows that of Fed. R. Evid. 801(d)(2)(C), (D), and (E). Regarding servants, the common-law criterion was whether the making of the statement was within the scope of the agent's employment.  However, "since few principals employ agents for the purpose of making damaging statements, the usual result was exclusion of the statement."  Fed. R. Evid. 801(d)(2)(D), Advisory Committee's Note.  The present rule admits the agent's or servant's statement so long as it concerns "a matter within the scope of his agency or employment."

Hawaii courts have routinely admitted the statements of co-conspirators as admissions against all the members of the conspiracy.  "[E]vidence of acts and declarations done or made in furtherance of the common purpose during the existence of the conspiracy, though subsequent to the offense charged, is admissible against all of the conspirators," State v. Yoshino, 45 H. 206, 214, 364 P.2d 638, 644 (1961).

Paragraph (a)(3):  This paragraph, admitting statements by decedents in wrongful death actions, is based upon Cal. Evid. Code §1227, which provides the following commentary:  "The plaintiff in a wrongful death action...stands in reality so completely on the right of the deceased...person that such person's admissions should be admitted against the plaintiff, even though (as a technical matter) the plaintiff is asserting an independent right."

Paragraph (a)(4):  This paragraph, governing admissions by predecessors in interest, has a solid foundation in Hawaii case law.  "Privity between a declarant and a party renders a declaration of the former admissible against the latter," Tanaka v. Mitsunaga, 43 H. 119, 126 (1959).  This rule is similar to Cal. Evid. Code §1225.

Paragraph (a)(5):  This paragraph is identical with Cal. Evid. Code §1224, which provides the following commentary:

Much of the evidence within this section is also covered by [the rule] which makes declarations against interest admissible.  However, to be admissible [as a declaration against interest] the statement must have been against the declarant's interest when made; this requirement is not stated in [this rule]....

[This rule] refers specifically to "breach of duty" in order to admit statements of a declarant whose breach of duty is in issue without regard to whether that breach gives rise to a liability of the party against whom the statements are offered or merely defeats a right being asserted by that party.

Paragraph (b):  The exceptions to the hearsay ban collected in this paragraph track the exceptions found in Fed. R. Evid. 803.  Both the hearsay rule and the various exceptions involve the issue of trustworthiness of extrajudicial statements.  Hearsay, even though relevant, is excluded because its trustworthiness is suspect.  Each of the exceptions in this paragraph, however, is thought to be characterized by a degree of trustworthiness and reliability sufficient to warrant admitting the hearsay regardless of the current availability of the declarant.  See the Advisory Committee's Note to Fed. R. Evid. 803:  "The present rule proceeds upon the theory that under appropriate circumstances a hearsay statement may possess circumstantial guarantees of trustworthiness sufficient to justify nonproduction of the declarant in person at the trial even though he may be available."  Compare the "unavailability" requirement of Rule 804 infra.

Paragraph (b)(1) and (2):  These rules governing the receipt of present sense impressions and excited utterances are identical with Fed. R. Evid. 803(1) and (2).  Hawaii courts have admitted excited utterances under the broad aegis of res gestae, see Territory v. Kinoshita, 38 H. 335 (1949).  "A declaration to be part of the res gestae need not be strictly contemporaneous with the transaction or event to which it relates; it is enough that it was a spontaneous utterance engendered by the excitement of the main event made immediately after and under the influence of the occurrence and so connected with it as to characterize or explain it."  Anduha v. County of Maui, 30 H. 44, 51 (1920).  Note, however, that exception (2) requires only that the statement relate to the event, while exception (1) is limited to statements that describe or explain the event.

Both exceptions rely on spontaneity to assure the trustworthiness of the statements.  The requirement of contemporaneousness for present sense impressions further assures reliability by precluding errors caused by memory defects.  Excited utterances, which need not be strictly contemporaneous, are considered trustworthy because made "under the stress of excitement."  As a final safeguard, a statement admitted under either exception will usually have been made to someone present at the event, who would therefore have been in good position to challenge inaccuracies in describing or recounting the event.  See McCormick §298.

Paragraph (b)(3):  This rule is identical with Fed. R. Evid. 803(3) which, according to the Advisory Committee's Note, is a special application of the present sense impressions exception.

Hawaii courts have recognized this hearsay exception.  In Teixeira v. Teixeira, 37 H. 64, 71 (1945), the court observed:  "Intentions are purely mental.  The condition of a person's mind...may only be judged by his former acts and conduct....  Of necessity to ascertain his state of mind or his condition of mind at and prior to his performance of the jural act under investigation [an alleged deed of gift], resort may be had to the usual and ordinary human manifestations of intention and of condition of mind, viz., his conduct and statements and declarations made by him in relation to the subject matter involved."  The Teixeira court cited approvingly Mutual Life Ins. Co. v. Hillmon, 145 U.S. 285 (1892), which admitted a direct statement of intent as evidence of the probable future performance of the act intended.  The Hillmon rule is also incorporated in exception (3).

If a statement reflects state of mind only circumstantially, e.g., Territory v. Duvauchelle, 28 H. 350 (1925), where a murder victim's statement that his fishpond had been robbed was admitted as evidence of his probable intent to guard the pond, it may be admitted as non-hearsay.  See the comment to Rule 801 supra.  However, as one authority points out:  "[T]here does not seem to be a single practical consequence that may or may not ensue according to whether the evidence is received as original [non-hearsay] or received by way of exception to the hearsay rule," Cross, Evidence 475 (3d ed. 1967).

Paragraph (b)(4):  This exception, which is identical with Fed. R. Evid. 803(4), liberalizes the common-law rule that admitted only statements made for the purpose of medical treatment, see, e.g., Cozine v. Hawaiian Catamaran, 49 H. 77, 412 P.2d 669 (1966).  Statements made for purposes of treatment are admitted "in view of the patient's strong motivation to be truthful."  Fed. R. Evid. 803(4), Advisory Committee's Note.  Statements made for diagnostic purposes only, while not similarly motivated, would be recited in any event by a testifying physician under Rule 703.  Were these statements not substantively admissible, a limiting instruction would be necessary, and "[t]he distinction thus called for [is] one most unlikely to be made by juries."  Advisory Committee's Note, supra.  This difficulty is avoided by providing for substantive admissibility of all "reasonably pertinent" statements made for purposes of treatment or diagnosis.

On the question whether a statement is "reasonably pertinent to diagnosis or treatment," the Advisory Committee's Note to Fed. R. Evid. 803(4) suggests:  "Thus a patient's statement that he was struck by an automobile would qualify but not his statement that the car was driven through a red light."

Paragraph (b)(6) and (7):  These exceptions are based upon Fed. R. Evid. 803(6) and (7) and a prior statute, Hawaii Rev. Stat. §622-5 (1976) (repealed 1980) (originally enacted as L 1941, c 218, §§1, 2, 3; am L 1972, c 104, §2(e)).  However, both the federal rules and the prior Hawaii statute limited admissibility to records of regularly conducted business activities, while the present rule has no such limitation.  On the other hand, both the federal rule and the prior statute defined "business" very broadly as including businesses, professions, occupations, and even nonprofit institutions.  See, e.g., State v. Torres, 60 H. 271, 589 P.2d 83 (1978) (hospital business).  The modification is therefore not a substantial one.  In any event, the hallmark of reliability in this area is not the nature of the business or activity but rather its "regularity and continuity which produce habits of precision, [the] actual experience of business in relying upon [the records], [and the] duty to make an accurate record as part of a continuing job or occupation."  Fed. R. Evid. 803(6), Advisory Committee's Note.  A further safeguard is that preliminary determination of the trustworthiness of such records is discretionary with the court.

Hawaii judicial decisions reflect concern with these indicia of trustworthiness rather than with the nature of the "business."  In holding inadmissible a series of accident reports based on accounts by bystander witnesses not employed by the institution maintaining the records, the court observed that "an entry based on facts observed and reported by one without a business duty to observe and report such facts is [not] admissible as proof of the facts," Warshaw v. Rockresorts, 57 H. 645, 650, 562 P.2d 428, 433 (1977).  In ruling on the admissibility of a police report of a burglary complaint, the court held that it could be offered as a business record but only as proof that such a complaint had been made, not as proof of the correctness of facts reported in the complaint.  Territory v. Makaena, 39 H. 270 (1952).  These decisions are unaffected by the new rule.  However, whenever a record is characterized by indicia of trustworthiness, the courts have consistently admitted it as substantive evidence.  In State v. Ing, 53 H. 466, 497 P.2d 575 (1972), the court held that records of the routine and regular testing of the speedometers on police vehicles were admissible not only to prove that such tests had been made but also as evidence of the accuracy of the speedometers.  So long as all informants act pursuant to a business duty, the fact that a record may contain multiple hearsay does not affect its admissibility under this rule, compare Warshaw v. Rockresorts, supra.

Although the absence of an entry in a record is not, in and of itself, a "statement...offered in evidence to prove the truth of the matter asserted," and is therefore technically not hearsay, it does present the issue of the correlation between non-entry in the record and nonoccurrence of the event.  Most authorities have therefore treated the non-entry as a direct hearsay issue, and exception (7) resolves the problem.

Paragraph (b)(8), (9), and (10):  The Advisory Committee's Note to Fed. R. Evid. 803(8) states:  "Justification for the exception is the assumption that a public official will perform his duty properly and the unlikelihood that he will remember details independently of the record."  This justification is equally applicable to exceptions (8), (9), and (10), which are identical with Fed. R. Evid. 803(8), (9), and (10).  In most instances, reliability is further assured by the same factors that justify admission under exceptions (6) and (7).

Traditional common law doctrine has consistently recognized the admissibility of public records under a hearsay exception, predicated on the same general indicia of reliability and trustworthiness as for business records, see, e.g., Rex v. Lenehan, 3 H. 714 (1876), holding that the official record of the issuance of a liquor license was admissible as proof that the license was issued.  More recently the courts have tended to admit public records under the broad aegis of the business records statute, see, e.g., State v. Ing, 53 H. 466, 497 P.2d 575 (1972), holding police department speedometer test records admissible under a business records exception.

Paragraph (b)(8)(C), dealing with evaluative reports, clarifies a point about which the common-law cases were divided, see the Advisory Committee's Note to Fed. R. Evid. 803(8)(C).  The Note suggests:  "Factors which may be of assistance in passing upon the admissibility of evaluative reports include:  (1) the timeliness of the investigation.... (2) the special skill or experience of the official.... (3) whether a hearing was held and the level at which conducted.... (4) possible motivation problems suggested by Palmer v. Hoffman, 318 U.S. 109 (1943).  Others no doubt could be added."

Exception (9) is mostly a specialized application of exception (8).  The informant, if not a public official himself, is usually a physician or clergyman who reports the statistic pursuant to a legal duty.  It is consistent with Hawaii Rev. Stat. §338-12 (1976), providing that vital statistics records "shall be prima facie evidence of the facts therein stated."  And see Republic v. Waipa, 10 H. 442 (1896), holding that a marriage certificate was admissible to prove the fact of the marriage of the defendant, even in the absence of proof of the actual marriage ceremony.

Exception (10) is in all respects analogous to exception (7).

Paragraph (b)(11) and (12):  These exceptions are quite similar to exception (6), relating to records of regularly conducted activities, except that exception (11) "contains no requirement that the informant be in the course of the activity."  Fed. R. Evid. 803(11), Advisory Committee's Note.

In Uuku v. Kaio, 21 H. 710, 723 (1913), the court noted: "[T]he facts of baptism and membership in a religious body are often recorded, with accompanying explanatory notes relating to parentage and date of birth, on books maintained for the purpose by the religious body.  It is common practice for those preparing the proofs on issues of Hawaiian pedigree to inquire at the churches, or other headquarters of the religious organizations, for such records and to examine them when found for the desired information."

Paragraph (b)(13):  This exception is identical with Fed. R. Evid. 803(13), and is consistent with previous Hawaii case law, see Uuku v. Kaio, 21 H. 710, 715 (1913) (leaves from a family Bible).

Paragraph (b)(14):  Identical with Fed. R. Evid. 803(14), this rule accords with Hawaii Rev. Stat. §502-82 (1976), which similarly provides that "[t]he record of an instrument...may also be read in evidence, with like force and effect as the original instrument."  See also Hong Quon v. Chea Sam, 14 H. 276 (1902), which held that the record of a title deed, and the certified copy of that record, were admissible in evidence even though they were in conflict with the express terms of the original certificate of title.  The Hawaii court has also affirmed the liberal rule that the fact of recordation constitutes independent prima facie evidence of delivery of title.  Boteilho v. Boteilho, 58 H. 40, 564 P.2d 144 (1977).

Paragraph (b)(15):  This exception is identical with Fed. R. Evid. 803(15).  The general circumstances under which documents of conveyance and similar instruments are usually executed provide a strong circumstantial guarantee of trustworthiness, justifying the admissibility under a hearsay exception of facts contained in them.  In Apo v. Dillingham Investment Corp., 57 H. 64, 549 P.2d 740 (1976), the court expressly cited Fed. R. Evid. 803(15) as persuasive authority for substantive admission of pedigree statements in a deed as proof of family relationship.

Paragraph (b)(16):  This exception, which is identical with Fed. R. Evid. 803(16), accords generally with the common law rule admitting ancient documents as substantive evidence.  However, it liberalizes the conventional requirement that the document be at least 30 years old.  As the exception suggests, ancient documents offer the dual issue of admissibility of content under a hearsay exception and authentication of the document as a whole.  The hearsay exception, therefore, is made conditional upon the foundation requirement of authentication.  See Rule 901(b)(8) infra.  The Advisory Committee's Note to Fed. R. Evid. 803(16) suggests:  "As pointed out in McCormick §298, danger of mistake is minimized by authentication requirements, and age affords assurance that the writing antedates the present controversy."

Paragraph (b)(17):  This exception is identical with Fed. R. Evid. 803(17).  See 6 Wigmore, Evidence §1704 (Chadbourn rev. 1976); Virginia v. West Virginia, 238 U.S. 202 (1915).  The rationale for the exception is the high probability of trustworthiness of such compilations, the reliance accorded them, and the motivation of the compiler to achieve a high level of accuracy.

Paragraph (b)(18):  This exception, which is identical with Fed. R. Evid. 803(18), should be read in connection with Rule 702.1(b), relating to the cross-examination of expert witnesses.

Despite the circumstantial guarantee of the trustworthiness of such evidence provided by the high standards of accuracy customarily required in the learned professions, an unqualified rule of admissibility poses certain dangers.  In the absence of expert interpretation, explanation, or qualification, a lay jury might misinterpret, misapply, or give excessive weight to evidence of this nature.  Consistent with the position adopted in the federal rules, this exception safeguards against these hazards by limiting substantive use of treatises to situations in which an expert is on the stand.

The Hawaii courts have closely adhered to the strict common law limitation on the use of treatises and technical materials, holding them inadmissible in the absence of an expert witness subject to cross-examination, Sherry v. Asing, 56 H. 135, 157-58, 531 P.2d 648, 663 (1975), and admitting them only for the purpose of testing the qualifications of expert witnesses, Tittle v. Hurlbutt, 53 H. 526, 497 P.2d 1354 (1972), or for impeaching them on cross-examination, Fraga v. Hoffschlaeger, 26 H. 557 (1922).  This rule thus modifies prior case law, see Fraga v. Hoffschlaeger, supra, which precluded any substantive use of learned texts or treatises.  The previously required limiting instruction called for a distinction of great subtlety and questionable merit.  It is difficult to conceive how a statement from an authoritative treatise can be used either to support or to impeach the credibility of an expert witness absent the corollary assumption that it is substantively accurate.  The present exception eliminates that logical inconsistency while avoiding the hazards implicit in uncontrolled admissibility of such evidence.

The issue of the reliability of the authority or treatise is for the court under Rule 104.

Paragraph (b)(19):  This exception is identical with Fed. R. Evid. 803(19).  Admissibility of reputation evidence of pedigree and family history is one of the most venerable of the common law hearsay exceptions.  In Whittit v. Miller, 1 H. 82 (139) (1852), the court recognized that the fact of a marriage could be proved by reputation evidence.  In Helekahi v. Laa, 32 H. 1, 6-7 (1931), the court said:  "It is definitely settled that a member of a family may testify to its ramifications based on family history and tradition handed down to him by his ancestors or by his collaterals."

Paragraph (b)(20):  This exception is identical with Fed. R. Evid. 803(20).  The admission of reputation evidence of land boundaries and events of general history as an exception to the hearsay rule has a firm foundation in traditional common law.

In Hawaii this form of reputation evidence, especially as it applies to property disputes, has been accorded judicial approbation and admitted as "kamaaina testimony."  Based upon judicial recognition that Hawaii's land laws are unique in that they are based on ancient tradition, custom, practice, and usage, Keelikolani v. Robinson, 2 H. 514 (1862), the courts have admitted and given great weight to "kamaaina testimony."  The term itself was apparently first judicially used and expressly defined in In re Boundaries of Pulehunui, 4 H. 239, 245 (1879):

We use the word "kamaaina" above without translation in our investigation of ancient boundaries, water rights, etc.  A good definition of it would be to say that it indicates...a person familiar from childhood with any locality.

More recently, the Hawaii Supreme Court held:  "In this jurisdiction it has long been the rule...to allow reputation evidence by kamaaina witnesses in land disputes...."  Application of Ashford, 50 H. 314, 440 P.2d 76 (1968).

The present exception incorporates the Hawaii common law principle of kamaaina testimony as it applies to land disputes and extends it further to "events of general history."  Such an extension of the rule is justified by the same circumstantial assurances of trustworthiness as those applicable to testimony relevant to land issues.

Paragraph (b)(21):  This exception adds to Fed. R. Evid. 803(21) the phrase, "In proving character or a trait of character under Rules 404 and 405," to make it clear that this rule does not confer independent grounds for admissibility of reputation/character evidence but rather simply overcomes the hearsay objection when relevance is established under Rule 404.

Paragraph (b)(22):  This exception is identical with Fed. R. Evid. 803(22), the Advisory Committee's Note to which says:  "[The common law decisions] manifest an increasing reluctance to reject in toto the validity of the law's factfinding processes outside the confines of res judicata and collateral estoppel.  While this may leave a jury with the evidence of conviction but without means to evaluate it...it seems safe to assume that the jury will give it substantial effect unless defendant offers a satisfactory explanation, a possibility not foreclosed by the provision."

Prior Hawaii law was consistent with this rule, see Asato v. Furtado, 52 H. 284, 474 P.2d 288 (1970); Territory v. Howell, 25 H. 320, 323 (1920).  This rule does not confer admissibility upon judgments of conviction.  Relevance and Rule 403 considerations must always be taken into account.

Paragraph (b)(23):  This exception is identical with Fed. R. Evid. 803(23), the Advisory Committee's Note to which points out:  "[T]he process of inquiry, sifting, and scrutiny which is relied upon to render reputation reliable is present in perhaps greater measure in the process of litigation."

To the extent that In re Estate of Cunha, 49 H. 273, 414 P.2d 925 (1966), is to the contrary, see Advisory Committee's Note to Fed. R. Evid. 803(23), its result is superseded by this rule.

Paragraph (b)(24):  This exception is similar to Fed. R. Evid. 803(24).  Consistent with the overall purpose expressed in Rule 102 of "promotion of growth and development of the law of evidence to the end that the truth may be ascertained and proceedings justly determined," this exception provides for a measure of controlled flexibility in the judicial determination of what evidence should be admissible under this class of hearsay exceptions.  The exception is not designed to open the door widely for otherwise inadmissible evidence; and to safeguard against abuse the requirements of trustworthiness and a high degree of relevance circumscribe the exercise of judicial discretion.  Finally, the requirement for prior notification to the adverse party provides a protection against both excessive liberalization and unfair surprise.

RULE 803 SUPPLEMENTAL COMMENTARY

The Act 134, Session Laws 2002 amendment expands and simplifies the means of establishing foundation requirements for the hearsay exception for records of regularly conducted activity, rule 803(b)(6).  Previously, the rule required that the foundation elements be established testimonially by the "custodian [of the records] or other qualified witness."  This is a cumbersome process that the 2002 amendment alleviates by contemplating a written certification as substitute for the viva voce record keeper.  The modification comports with a recent amendment to Fed. R. Evid. 803(6).  The certification can be self-authenticating, rule 902(11).

Rules of Court

Proof of official record, see HRCP rule 44.

Case Notes

Admissions.

Statement not admissible as one against interest because there was no circumstantial guarantee of its trustworthiness.  67 H. 499, 692 P.2d 1158.

Officer's testimony regarding defendant's silence following incriminatory statement by unidentified person was inadmissible under adoptive admission exception of 803(a)(1).  73 H. 41, 828 P.2d 805.

A defendant need not be charged with conspiracy to admit a statement made against defendant under co-conspirator hearsay exception; circuit court not clearly erroneous in finding that co-defendant's statements were made in the course and furtherance of a conspiracy with defendant to illegally burn down nightclub for profit.  76 H. 148, 871 P.2d 782.

Plaintiff's proffer of evidence was sufficient to justify trial court's preliminary determination under rule 104 and paragraph (a)(2)(C) of the existence of conspiracies and admission of out-of-court statements where statements of other witnesses taken in context with statements of alleged co-conspirators supported allegations of a conspiracy.  89 H. 91, 969 P.2d 1209.

Where trial court did not make an adequate preliminary determination as to whether defendant had adopted relatives' statements as defendant's own and defendant's nonverbal reaction was so ambiguous that it could not reasonably be deemed sufficient to establish that defendant manifested such an adoption, evidence of statements lacked proper foundation, constituted irrelevant and inadmissible hearsay and were thus erroneously admitted.  92 H. 161, 988 P.2d 1153.

Whether a defendant has manifested an adoption of or belief in another's statement under paragraph (a)(1)(B) is a preliminary question of fact for the trial judge under rule 104(a).  92 H. 161, 988 P.2d 1153.

Where cell phone text messages qualified as statements offered by the State against defendant to show defendant's history of threats against the complainant, the messages were admissions by a party-opponent under paragraph (a)(1); thus, the actual text messages were admissible as an exception to hearsay under paragraph (a)(1), and complainant's testimony about the text messages were admissible because the text messages themselves were admissible under the exception for party admissions.  117 H. 127, 176 P.3d 885.

Trial court did not err in allowing co-defendant/witness' testimony to be used against defendant as a defendant cannot prevent a witness from testifying as to what the witness heard defendant say simply because such testimony might force the defendant to take the stand to explain those statements.  104 H. 517 (App.), 92 P.3d 1027.

Where defendant did not include on witness list the physician as an expert witness to be called at trial and represented to the trial court at the pretrial conference that defendant would not call the physician at trial, physician's report did not fall under paragraph (a)(2)(A) as a vicarious admission by a person authorized by the party to make such a statement and report was thus inadmissible.  108 H. 89 (App.), 117 P.3d 821.

Where there was nothing in the record to suggest that defendant controlled physician in the performance of physician's medical examination of plaintiff, trial court could not have found that physician was an agent of defendant; thus, record did not support, and trial court erred in admitting physician's report under paragraph (a)(2)(B) as a vicarious admission by a party's agent.  108 H. 89 (App.), 117 P.3d 821.

Excited utterances.

Declarant's statement not excited utterance where record indicated it was not spontaneous nor was it generated by an excited feeling extending without letup from the event described.  67 H. 499, 692 P.2d 1158.

Child relating events which occurred at least a half a day later was not an excited utterance; lay testimony on credibility, discussed.  70 H. 32, 761 P.2d 299.

Alleged victim's statements to police in family abuse case were inadmissible as excited utterances.  72 H. 469, 822 P.2d 519.

Police officer's testimony improperly admitted where declarant's statement to police not reasonably contemporaneous with event; testimony of declarant's father regarding declarant's out of court statement properly admitted under exception.  Appellant's right to confrontation under article I, §14 of Hawaii constitution violated where prosecution failed to issue trial subpoena to declarant and failed to make a showing of declarant's unavailability.  74 H. 343, 845 P.2d 547.

A "very short" time interval between a startling event and an excited utterance, although a factor in the determination, is not a foundational prerequisite to admissibility of a statement under paragraph (b)(2).  82 H. 202, 921 P.2d 122.

Statement by shooting victim was made while victim was still under the stress of excitement caused by the shooting though shooting had occurred within the previous half hour; statement thus admissible.  82 H. 202, 921 P.2d 122.

Given violent nature of startling event and life-threatening nature of wife's injuries, wife's statements to police and medical personnel were made while under stress of excitement and were not product of reflective thought; statements were thus admissible as substantive evidence of husband's guilt without a limiting instruction.  83 H. 289, 926 P.2d 194.

Where the particularized and comprehensive nature of complaining witness' statement, made in response to questioning by police, exceeded a "truly spontaneous outburst", and the statement was detailed, logical and coherent, involving a lengthy narrative of the events of an entire evening, the statement was not delivered while complainant was still "under the stress of excitement"; thus, trial court erred in admitting statement under the excited utterance exception to the hearsay rule under paragraph (b)(2).  109 H. 445, 127 P.3d 941.

Child's statement to parent detailing rape and sexual abuse made ten days after event occurred is not part of the res gestae.  2 H. App. 643, 639 P.2d 413.

Victim's statements to police in family abuse case was admissible as excited utterances.  8 H. App. 238, 798 P.2d 908.

Victim's statement that victim did not have a gun admissible under this exception where statement made while victim under stress of excitement caused by imminent threat of death and statement was related to the "startling event" of facing death.  84 H. 203 (App.), 932 P.2d 340.

Where victim's statements to 911 operator were made in the midst of being chased and rammed by a car carrying three large males whom victim believed were trying to kill victim, statements easily satisfied the requirements of paragraph (b)(2) and were thus admissible; the fact that some of the victim's statements were made in response to questions by the  911 operator did not prevent them from qualifying as excited utterances.  106 H. 517 (App.), 107 P.3d 1190.

Judgment of previous conviction.

Prohibition against admitting nolo contendere convictions under paragraph (b)(22) not applicable when offered to prove fact of previous conviction, not the facts supporting and sustaining previous conviction.  83 H. 507, 928 P.2d 1.

Learned treatises.

Trial court did not err in declining to re-open the direct testimony of physician, who was not identified as an expert witness in the medical malpractice case, to allow plaintiffs to introduce medical articles where physician did not testify that physician relied on any of the articles to assess patient's condition and there was nothing in the record to indicate that the articles were called to the attention of the expert witness upon cross-examination or relied upon by the witness in direct examination.  119 H. 136 (App.), 194 P.3d 1098.

Present sense impression.

Victim's statement that victim did not have a gun admissible under this exception where statement described victim's condition of being unarmed and statement was made in substantial contemporaneity of condition.  84 H. 203 (App.), 932 P.2d 340.

Public records.

Officer's testimony regarding declarant's statements in police form not admissible under paragraph (b)(8)(C).  83 H. 472, 927 P.2d 1355.

Redacted judgment of defendant's previous nolo contendere conviction for first degree burglary was admissible under this exception.  83 H. 507, 928 P.2d 1.

Affidavits of county administrator of leasehold conversion program fell under the public records and reports exception of paragraph (b)(8)(C) where they were a data compilation by a public agency, and the findings they set forth are purely factual, and resulted from a detailed inquiry that the agency undertook.  110 H. 39, 129 P.3d 542.

Although recitation by complainant of police report describing the cell phone text messages would have been inadmissible hearsay under rule 802.1(4) and paragraph (b)(8), where complainant could recall substantial details about the messages prior to reading the report, which suggested that complainant possessed a memory of the messages that only needed refreshment via the report, complainant properly testified about the text messages after viewing the police report pursuant to rule 612.  117 H. 127, 176 P.3d 885.

Where sworn statements made by police intoxilyzer supervisor admitted into evidence pursuant to this rule as public records could not be considered "testimonial" hearsay, the statements were not subject to the requirements of the Sixth Amendment; thus, no showing of the supervisor's unavailability nor a prior opportunity for cross-examination was required prior to admission.  114 H. 396 (App.), 163 P.3d 199.

In DUI case, information on log showing breath-testing instrument had been tested for accuracy was admitted under public records and reports exception under (b)(8)(B).  9 H. App. 130, 828 P.2d 813.

Reputation.

Officer's testimony regarding Ewa boundary of Honolulu district, being probative of facts establishing venue under §701-114, was relevant and admissible under paragraph (b)(20).  80 H. 297, 909 P.2d 1112.

Testimony of others regarding their observation and knowledge is not reputation testimony.  4 H. App. 584, 671 P.2d 1025.

Statements for purposes of medical diagnosis or treatment.

Defendant's videotaped reenactment of defendant's role in the events of the day of the murder, upon which psychologist relied for the purpose of diagnosing defendant and which psychologist testified was "good practice" in the field of forensic psychology, qualified as an exception under paragraph (b)(4).  99 H. 542, 57 P.3d 467.

Statements in ancient documents.

Where statement by son in 1872 lease that son had received the parcel of land from his father was in a document affecting an interest in property, the statement asserted the son's right to transfer the interest in that property, the lease was dated more than twenty years prior to the initiation of this case, and the authenticity of the lease was not disputed, under paragraph (b)(15) and (16), the lease was admissible as an exception to the hearsay rule.  114 H. 56 (App.), 156 P.3d 482.

Statements in documents affecting interest in property.

Circuit court did not abuse its discretion in considering recitals in deed pursuant to paragraph (b)(15); circumstances did not indicate a lack of trustworthiness regarding statement in deed.  76 H. 402, 879 P.2d 507.

Where statement by son in 1872 lease that son had received the parcel of land from his father was in a document affecting an interest in property, the statement asserted the son's right to transfer the interest in that property, the lease was dated more than twenty years prior to the initiation of this case, and the authenticity of the lease was not disputed, under paragraph (b)(15) and (16), the lease was admissible as an exception to the hearsay rule.  114 H. 56 (App.), 156 P.3d 482.

State of mind.

Declarant's out-of-court statements properly admitted where relevant to prove defendant's motive to kill girlfriend who wanted to leave relationship.  79 H. 468, 903 P.2d 1289.

Error to admit complainant's statement that complainant feared being beaten up by boyfriend if complainant was seen talking to officer since most likely inference to be drawn from that statement was that assault by defendant occurred to cause that fear.  80 H. 469 (App.), 911 P.2d 104.

Other exceptions.

Extra-judicial statements offered to explain officer's conduct during investigation, but not for their truth.  64 H. 232, 638 P.2d 335; 2 H. App. 633, 638 P.2d 866.

Evidence properly admitted under "other exceptions".  4 H. App. 222, 665 P.2d 165.



§253. - quot;However, no reason is apparent for making distinctions as to what satisfies unavailability for the different exceptions.

Rule 804  Hearsay exceptions; declarant unavailable.  (a)  Definition of unavailability.  "Unavailability as a witness" includes situations in which the declarant:

(1)  Is exempted by ruling of the court on the ground of privilege from testifying concerning the subject matter of the declarant's statement;

(2)  Persists in refusing to testify concerning the subject matter of the declarant's statement despite an order of the court to do so;

(3)  Testifies to a lack of memory of the subject matter of the declarant's statement;

(4)  Is unable to be present or to testify at the hearing because of death or then existing physical or mental illness or infirmity; or

(5)  Is absent from the hearing and the proponent of the declarant's statement has been unable to procure the declarant's attendance by process or other reasonable means.

A declarant is not unavailable as a witness if the declarant's exemption, refusal, claim of lack of memory, inability, or absence is due to the procurement or wrongdoing of the proponent of the declarant's statement for the purpose of preventing the witness from attending or testifying.  Determination of unavailability as a witness pursuant to this rule does not affect the opponent's right, under rule 806, to call and to cross- examine the declarant concerning the subject matter of any statement received in accordance with this rule.

(b)  Hearsay exceptions.  The following are not excluded by the hearsay rule if the declarant is unavailable as a witness:

(1)  Former testimony.  Testimony given as a witness at another hearing of the same or a different proceeding, or in a deposition taken in compliance with law in the course of the same or another proceeding, at the instance of or against a party with an opportunity to develop the testimony by direct, cross, or redirect examination, with motive and interest similar to those of the party against whom now offered;

(2)  Statement under belief of impending death.  A statement made by a declarant while believing that the declarant's death was imminent, concerning the cause or circumstances of what the declarant believed to be the declarant's impending death;

(3)  Statement against interest.  A statement which was at the time of its making so far contrary to the declarant's pecuniary or proprietary interest, or so far tended to subject the declarant to civil or criminal liability, or to render invalid a claim by the declarant against another, that a reasonable person in the declarant's position would not have made the statement unless the declarant believed it to be true.  A statement tending to expose the declarant to criminal liability and offered to exculpate the accused is not admissible unless corroborating circumstances clearly indicate the trustworthiness of the statement;

(4)  Statement of personal or family history.  (A)  A statement concerning the declarant's own birth, adoption, marriage, divorce, legitimacy, relationship by blood, adoption, or marriage, ancestry, or other similar fact of personal or family history, even though declarant had no means of acquiring personal knowledge of the matter stated; or (B) a statement concerning the foregoing matters, and death also, of another person, if the declarant was related to the other by blood, adoption, or marriage or was so intimately associated with the other's family as to be likely to have accurate information concerning the matter declared;

(5)  Statement of recent perception.  A statement, not in response to the instigation of a person engaged in investigating, litigating, or settling a claim, which narrates, describes, or explains an event or condition recently perceived by the declarant, made in good faith, not in contemplation of pending or anticipated litigation in which the declarant was interested, and while the declarant's recollection was clear;

(6)  Statement by child.  A statement made by a child when under the age of sixteen, describing any act of sexual contact, sexual penetration, or physical violence performed with or against the child by another, if the court determines that the time, content, and circumstances of the statement provide strong assurances of trustworthiness with regard to appropriate factors that include but are not limited to:  (A) age and mental condition of the declarant; (B) spontaneity and absence of suggestion; (C) appropriateness of the language and terminology of the statement, given the child's age; (D) lack of motive to fabricate; (E) time interval between the event and the statement, and the reasons therefor; and (F) whether or not the statement was recorded, and the time, circumstances, and method of the recording.  If admitted, the statement may be read or, in the event of a recorded statement, broadcast into evidence but may not itself be received as an exhibit unless offered by an adverse party;

(7)  Forfeiture by wrongdoing.  A statement offered against a party that has procured the unavailability of the declarant as a witness;

(8)  Other exceptions.  A statement not specifically covered by any of the foregoing exceptions but having equivalent circumstantial guarantees of trustworthiness, if the court determines that (A) the statement is more probative on the point for which it is offered than any other evidence which the proponent can procure through reasonable efforts, and (B) the general purposes of these rules and the interests of justice will best be served by admission of the statement into evidence.  However, a statement may not be admitted under this exception unless the proponent of it makes known to the adverse party sufficiently in advance of the trial or hearing to provide the adverse party with a fair opportunity to prepare to meet it, the proponent's intention to offer the statement and the particulars of it, including the name and address of the declarant. [L 1980, c 164, pt of §1; gen ch 1985; am L 1993, c 198, §1(3); am L 2002, c 134, §5]

RULE 804 COMMENTARY

This rule differs from Fed. R. Evid. 804 in several respects.  It omits from Rule 804(a)(5) a parenthetical phrase which would have required a good faith effort to depose witnesses as a requirement for a determination of unavailability under the dying declaration, declaration against interest, and declaration of pedigree exceptions.  Rule 804(b)(1), dealing with former testimony, is considerably broader than its federal counterpart.  Rule 804(b)(2), concerning "dying declarations," is slightly broader than its federal counterpart.  The rule also adds subsection (b)(5), providing for the admissibility of statements of recent perceptions.

The scheme of this rule is that the exceptions collected in subsection (b) all depend upon a foundation requirement that the hearsay declarant be "unavailable" as that term is defined in subsection (a).  The underlying theory of the Rule 804 exceptions to the hearsay ban is that they possess a degree of reliability which, while not necessarily as high as that characterizing the Rule 803(b) exceptions, justifies admission of declarants' statements provided the declarants cannot be produced to testify.  As the Advisory Committee's Note to Fed. R. Evid. 804 puts it, "The rule expresses preferences:  testimony given on the stand in person is preferred over hearsay, and hearsay, if of the specified quality, is preferred over complete loss of the evidence of the declarant."

Subsection (a):  This subsection provides a consistent standard of "unavailability" for the purpose of determining admissibility of hearsay declarations under any of the exceptions defined in subsection (b).  Traditional common law varied unavailability requirements according to the category of the hearsay exception.  See generally McCormick §253.  "However, no reason is apparent for making distinctions as to what satisfies unavailability for the different exceptions.  The treatment in the rule is therefore uniform...."  Fed. R. Evid. 804(a), Advisory Committee's Note.

Hawaii courts have demanded unavailability of the declarant as the basis for admission of some classes of hearsay testimony.  In Tsuruda v. Farm, 18 H. 434, 437 (1907), the court admitted the former testimony of an unavailable witness, based on what the court termed the "principle of necessity."  The court noted also that unavailability of a witness "may result from his death, his absence from the jurisdiction, his disappearance and inability to find him, his illness, infirmity, age or official duty preventing his attendance, insanity, loss of memory, speech or sight or disqualification by infamy," id. at 438.  See also, Levy v. Kimball, 51 H. 540, 465 P.2d 580 (1970), holding that, in a civil case, the former testimony of a declarant located in New York at the time of trial was properly admitted because the witness was "without our jurisdiction" and hence unavailable under the Tsuruda rule.  HRCP 32(a)(3)(B), defining "unavailability" in connection with the use of depositions in civil cases, specifies that a deponent is unavailable if he "resides on an island other than that of the place of trial or hearing, or is out of the state, unless it appears that the absence of the witness was procured by the party offering the deposition."  It is intended that the phrase "unable to procure his attendance by process or other reasonable means" in subsection (a)(5) of the present rule be construed in civil cases to allow a finding of unavailability where the declarant of an 804(b) statement resides on another island and the proponent demonstrates that procuring attendance of the declarant would work undue financial hardship, considering the personal circumstances of the proponent and the amount in controversy in the case.

Subsection (a)(5) of this rule also rejects the additional Fed. R. Evid. requirement that an effort be made to depose the declarant as a precondition to admissibility under exceptions in 804(b)(2), (3) and (4).  This variation is justified on several grounds.  Foremost, the pivotal issue in determination of hearsay admissibility is that of trustworthiness, see State v. Leong, 51 H. 581, 465 P.2d 560 (1970); and the deposition requirement does not relate to the circumstantial indicia of trustworthiness and reliability which characterize the hearsay exceptions.  A pedigree declaration, for example, which lacks the requirement of personal knowledge, will scarcely be bolstered by a deposition.  In addition, depositions are costly, time-consuming, and in many instances impractical.  Depositions cannot be freely taken in criminal cases, see HRCrP 15(a).  In any event, the parties are not precluded from taking depositions in appropriate circumstances under HRCP 30 and 31 and HRCrP 15.

In criminal proceedings, the determination of unavailability of a declarant raises constitutional issues.  The right of an accused under the Sixth Amendment to the U.S. Constitution and Article I, §14, of the Hawaii Constitution, to confront and to cross-examine witnesses against him mandates a more rigorous showing of unavailability in criminal proceedings than in civil litigation.  The Hawaii Supreme Court in State v. Adrian, 51 H. 125, 453 P.2d 221 (1969), and State v. Kim, 55 H. 346, 519 P.2d 1241 (1974), ruled that the mere absence of a witness from the state was an insufficient showing of unavailability to dispense with the defendant's right of confrontation.  In Kim, the court held that the prosecution must establish, as a precondition to admission of the former testimony of an absent witness, "a good faith effort to ascertain the actual location of the witness, and thereafter, if necessary, [an] attempt to compel the witness' attendance at trial through use of the Uniform Act to Secure the Attendance of Witnesses from Without a State in Criminal Proceedings," 55 H. at 350, 519 P.2d at 1244.  The Uniform Act referred to by the court is found in Hawaii Rev. Stat. ch 836 (1976).  See also State v. Faafiti, 54 H. 637, 513 P.2d 697 (1973), in which the court ruled that this heightened standard of proof of unavailability had been met.  The relevant federal decisions are Berger v. California, 393 U.S. 314 (1969), and Barber v. Page, 390 U.S. 719 (1968).  In all cases the question of "unavailability" is addressed to the court under Rule 104.

Subsection (b):  The general level of trustworthiness of Rule 804(b)'s exceptions is thought to be inferior to that of those classified in Rule 803(b) but sufficiently superior to hearsay generally to justify receipt of the evidence provided the declarant is unavailable.  Therefore, each of the following exceptions depends upon a preliminary determination that "the declarant is unavailable" under subsection (a).

Subsection (b)(1):  This provision differs markedly from Fed. R. Evid. 804(b)(1), which admits former testimony only "if the party against whom the testimony is now offered, or, in a civil action or proceeding, a predecessor in interest, had an opportunity and similar motive to develop the testimony by direct, cross, or redirect examination."  The present rule is taken from the U.S. Supreme Court's 1972 proposal for federal rule 804(b)(1), see 28 App. U.S. Code Service, App. 6 (1975).

The only reason given by the House Judiciary Committee for its substitution of current Fed. R. Evid. 804(b)(1) for the Supreme Court's proposed rule was "that it is generally unfair to impose upon the party against whom the hearsay evidence is being offered responsibility for the manner in which the witness was previously handled by another party."  The present rule rejects this reasoning because:  (1) none of the other exceptions in this subsection involves any cross-examination at all; and (2) the House objection does not relate to the trustworthiness and necessity factors which underlie the 804(b) exceptions generally.  Former testimony and depositions, it should be remembered, necessarily involve testimony under oath subject to cross-examination, and the trustworthiness is assured by the requirement that the previous party had "motive and interest similar to those of the party against whom now offered."  Present Rule 804(b)(1) assures at least as much trustworthiness as do the other exceptions in this subsection.

The present rule governs the use of testimony taken at former trials, preliminary hearings, and other like proceedings, and the use of depositions generally.  Depositions of parties to the litigation may be usable as admissions under Rule 803(a)(1); as to other deponent-declarants, the requirement of unavailability and the conditions of this exception govern.

The Hawaii cases have sustained admission of depositions and former testimony on a showing of unavailability, see Levy v. Kimball, 51 H. 540, 465 P.2d 580 (1970); Kono v. Auer, 51 H. 273, 458 P.2d 661 (1969); Tsuruda v. Farm, 18 H. 434 (1907).  In criminal cases the use of former testimony against the accused entails consideration of the requirements of State v. Kim, supra, Commentary to Rule 804(a).

Subsection (b)(2):  This exception is similar to Fed. R. Evid. 804(b)(2), the intent of which is to abolish the common-law requirement that the exception be limited to the statements of victims in homicide prosecutions.  As the Advisory Committee's Note to Fed. R. Evid. 804(b)(2) points out:  "While the common law exception no doubt originated as a result of the exceptional need for the evidence in homicide cases, the theory of admissibility applies equally in civil cases."  Regarding that theory, the Note recognizes that the "original religious justification" may have diminished over the years, but asserts the rather common belief that "it can scarcely be doubted that powerful psychological pressures are present."  The federal rule, however, bars the use of dying declarations in criminal cases not involving homicide, a limitation rejected in the present rule.

Hawaii cases are Territory v. Buick, 27 H. 28, 54 (1923); Provisional Government of the Hawaiian Islands v. Hering, 9 H. 181 (1893).

Subsection (b)(3):  This exception is identical with Fed. R. Evid. 804(b)(3).

The present rule rejects the traditional common law limiting declarations against interest to statements that adversely affected the pecuniary or proprietary interest of the declarant.  Statements against penal interest, ordinarily not admissible at common law, are included in this rule, as are statements that "render invalid a claim by [the declarant] against another."  The qualification, addressed to the court under Rule 104, is that "a reasonable man in [the declarant's] position would not have made the statement unless he believed it to be true."

Although the majority of jurisdictions still cling to the traditional limitation, a few states have extended it either by statute or by judicial decision.  See McCormick §§277 and 278.  The same logic that supports the assumption of trustworthiness for statements against pecuniary or proprietary interest applies to statements against penal interest:  no reasonable man would likely make such a statement if it were untrue.

Statements against interest should be sharply distinguished from party admissions, see Rule 803(a) supra, which need not be against interest when made.  This distinction was recognized by the Hawaii Supreme Court in Kekua v. Kaiser Foundation Hosp., 61 H. 208, 216 n. 3, 601 P.2d 364, 370 n. 3 (1979), and in State v. Leong, 51 H. 581, 587, 465 P.2d 560, 564 (1970).  See the commentary to Rule 803(a).  Leong also anticipated the present rule and extended the present hearsay exception to include statements against penal interest.

The Leong court, in holding admissible a statement against penal interest offered to exculpate a criminal defendant, made no mention of a corroboration requirement.  There is good reason for incorporating such a requirement in the rule, for the reasons set forth in the Advisory Committee's Note to Fed. R. Evid. 804(b)(3):  "The refusal of the common law to concede the adequacy of a penal interest was no doubt indefensible in logic...but one senses in the decisions a distrust of evidence of confessions by third persons offered to exculpate the accused arising from suspicions of fabrication either of the fact of the making of the confession or in its contents....  The requirement of corroboration is included in the rule in order to effect an accommodation between these competing considerations."

Subsection (b)(4):  This exception is identical with Fed. R. Evid. 804(b)(4).  The common law hearsay exception for statements of pedigree required that the declaration have been made ante litem motam, and that the declarant be a member of the family about which his statement was made.  See McCormick §322.  Even under the common law formulation, however, the first-hand knowledge requirement was omitted as impractical in some instances, such as the date of the declarant's own birth, and as self-evident in others, such as the date, place, or fact of the declarant's marriage.

The present exception liberalizes the common law rule by eliminating the ante litem motam requirement as being relevant to weight rather than admissibility, and by extending the exception to statements made by non-family members who have been "intimately associated" with the family.  A number of other jurisdictions have adopted a similar rule, see, e.g., Cal. Evid. Code §§1310, 1311.

Hawaii courts have largely adhered to the traditional limitations in past decisions.  In an elaborate formulation of the rule, the court in Drummond v. Makaena, 30 H. 116, 129 (1927), stated:

By reason of their intimate acquaintance with each other and their familiarity with the subsidiary facts from which persons ordinarily gather their impressions and knowledge as to who their relatives are and by reason further of the traditions built within a family upon detached statements and acts and omissions as to what the relationships are in that family, it has come to be regarded by courts as safe and proper to admit as evidence declarations of deceased persons concerning the relationships within the family of which he [sic] was a member....

More recently, in Apo v. Dillingham Investment Corp., 57 H. 64, 549 P.2d 740 (1976), the court approved a pedigree declaration and observed that the required showing of the declarant's relationship to the family of which he speaks can be shown by the declaration itself.  This is consistent with Rule 104(a) supra, and its accompanying commentary.

Subsection (b)(5):  This rule has no Fed. R. Evid. counterpart, but restates the holding of Hew v. Aruda, 51 H. 451, 457, 462 P.2d 476, 480 (1969):

[A] statement is not excluded by the hearsay rule if the declarant is unavailable as a witness and the court finds that the statement was made in good faith, upon the personal knowledge of the declarant, and while his recollection was clear, unless other circumstances were present indicating a clear lack of trustworthiness.

Hew v. Aruda was recently cited approvingly by Chief Justice Richardson in Kekua v. Kaiser Foundation Hosp., 61 H. 208, 601 P.2d 364, 370 (1979).

Subsection (b)(6):  This exception is analogous in scope and purpose to its companion exception, 803(b)(24) supra.

RULE 804 SUPPLEMENTAL COMMENTARY

The Act 198, Session Laws 1993 amendments added the last sentence in subsection (a) and supplied a new hearsay exception, subsection (b)(6).

The right of cross-examination of an "unavailable" declarant, according to the Hawaii Supreme Court's Final Report of the Committee on Hawaii Rules of Evidence 36 (1991), is inserted to assure opponent's cross-examination of a hearsay declarant who "testifies to a lack of memory" concerning the subject matter of the hearsay statement and thus becomes unavailable under subsection (a)(3) of this rule.  The amendment also confirms the entitlement contained in the last sentence of Rule 806.

The new child-declarant hearsay exception, subsection (b)(6), was also recommended by the Hawaii Supreme Court in its Final Report of the Committee on Hawaii Rules of Evidence 37-38 (1991):  "What is needed is a hearsay exception that will provide sufficient safeguards to allow for receipt of reliable hearsay statements in cases where child declarants become 'unavailable' through inability to remember or to communicate....  The committee has carefully constructed proposed Rule 804(b)(6) with Justice O'Connor's Idaho v. Wright [497 U.S. 805 (1990)] analysis in mind.  We have specified the relevant circumstances...and have articulated the bottom-line reliability criterion:  '[T]hat the time, content, and circumstances of the statement provide strong assurances of trustworthiness.'"  Idaho v. Wright disapproved, as offensive to the Confrontation Clause, hearsay accusations made by a two and a half year old sexual abuse complainant under circumstances that failed to evidence the constitutionally required level of reliability and trustworthiness.  The new criterion, "strong assurances of trustworthiness," is intended to countenance only those hearsay statements that are "so reliable that cross-examination does not appear necessary," see Conference Committee Report No. 11.

The Act 134, Session Laws 2002 amendment adds subsection (b)(7), "Forfeiture by wrongdoing," to the rule 804 hearsay exceptions.  The Federal Rules of Evidence and Uniform Rules of Evidence have similarly adopted "forfeiture by wrongdoing" exceptions to rule 804.  The comment to Fed. R. Evid. 804(b)(6) explains:  "This recognizes the need for a prophylactic rule to deal with abhorrent behavior 'which strikes at the heart of the system of Justice itself.'...  The wrongdoing need not consist of a criminal act."  See, e.g., United States v. Dhinsa, 243 F.3d 635 (2d Cir. 2001) (murder of declarant, applying FRE 804(b)(6) and collecting cases applying forfeiture-by-misconduct rule to accused who procured witnesses' absence by means of threats, violence, or murder).

Case Notes

Trial court did not abuse its discretion in excluding declarant's out-of-court statement where declarant's equivocation cast doubt on trustworthiness of statement.  66 H. 448, 666 P.2d 169.

Hearsay statements excluded because of the lack of corroborating circumstances of trustworthiness.  70 H. 343, 771 P.2d 509.

Confrontation clause not violated by admission of declarant's former testimony under subsection (b)(1) where prosecution established declarant's unavailability, that it had made good faith efforts to secure declarant's presence, and reliability of statement was shown.  82 H. 202, 921 P.2d 122.

Confrontation clause violated as prosecution witness not "unavailable" under subsection (a)(5); prosecution's good faith efforts require a search equally as vigorous as that which it would undertake to find a critical witness if it had no prior testimony to rely upon in the event of unavailability.  83 H. 267, 925 P.2d 1091.

Where corroborating circumstances and evidence proffered by defendant was too weak to clearly indicate the trustworthiness of declarant's confessions under subsection (b)(3), trial court did not err in excluding them from the evidence at trial.  88 H. 407, 967 P.2d 239.

As there is no exception under subsection (b)(8) for pending or anticipated litigation, such that statements by victim-wife would have been admissible even if a divorce proceeding had actually been underway, trial court did not abuse discretion in determining hearsay statements were trustworthy; however, trial court abused discretion in admitting statements in violation of defendant's constitutional right to confront and cross-examine adverse witnesses.  103 H. 89, 79 P.3d 1263.

Declarant's statements inadmissible because not trustworthy.  6 H. App. 83, 712 P.2d 1136.

Trial court did not err in excluding witness from testifying about statements defendant's nephew made to witness during a pretrial interview where nephew's interview statements failed to satisfy the basic requirement of subsection (b)(3) that the statements be against nephew's interest and also were not admissible because they were inherently untrustworthy.  110 H. 386 (App.), 133 P.3d 815.

Kumu hula's affidavit stating that a certain person (Kamokulewa) was the son of father and mother (Apaa and Kekue) was admissible to show family relationships, pursuant to this rule.  114 H. 56 (App.), 156 P.3d 482.



§1 - RULE 805 COMMENTARY This rule is identical with Fed.

Rule 805  Hearsay within hearsay.  Hearsay included within hearsay is not excluded under the hearsay rule if each part of the combined statements conforms with an exception to the hearsay rule provided in these rules. [L 1980, c 164, pt of §1]

RULE 805 COMMENTARY

This rule is identical with Fed. R. Evid. 805.  Because the principal concern in determining the admissibility of hearsay evidence is the assurance of trustworthiness, multiple hearsay creates a multi-level requirement for such assurance.  However, if each level of hearsay independently meets the requirements for admissibility under an applicable hearsay exception, the circumstantial guarantee of trustworthiness for such a statement is as great as for single-level hearsay.

Instances of multi-level hearsay evidence are by no means uncommon.  For example, former testimony of an unavailable witness, which qualifies for admissibility under Rule 804(b)(1), might contain testimony of an excited utterance, a statement against interest, or an admission by a party-opponent.  Business records evidence presents multiple hearsay problems in cases where informants are not under a business duty, see the commentary to Rule 803(b)(6) supra.  As long as each level meets the requirement of independent qualification, this type of evidentiary complexity offers no unique problem.



§626-0001-0806

Rule 806  Attacking and supporting credibility of declarant.  When a hearsay statement has been admitted in evidence, the credibility of the declarant may be attacked, and if attacked may be supported, by any evidence which would be admissible for those purposes if declarant had testified as a witness.  Evidence of a statement or conduct by the declarant at any time, inconsistent with the declarant's hearsay statement, is not subject to any requirement that the declarant may have been afforded an opportunity to deny or explain.  If the party against whom a hearsay statement has been admitted calls the declarant as a witness, the party is entitled to examine the declarant on the statement as if under cross-examination. [L 1980, c 164, pt of §1; gen ch 1985]

RULE 806 COMMENTARY

This rule is identical with Fed. R. Evid. 806 except that the phrase, "or a statement defined in Rule 801(d)(2)(C), (D), or (E)," is omitted as superfluous, inasmuch as these categories of party-opponent admissions are treated in these rules as hearsay exceptions under Rule 803(a) supra.  As the Advisory Committee's Note to Fed. R. Evid. 806 puts it:  "The declarant of a hearsay statement which is admitted in evidence is in effect a witness.  His credibility should in fairness be subject to impeachment and support as though he had in fact testified."



§212. - This second requirement may require proof of an unbroken "chain of custody," see State v.

ARTICLE IX.

AUTHENTICATION AND IDENTIFICATION

Rule 901  Requirement of authentication or identification.  (a)  General provision.  The requirement of authentication or identification as a condition precedent to admissibility is satisfied by evidence sufficient to support a finding that the matter in question is what its proponent claims.

(b)  Illustrations.  By way of illustration only, and not by way of limitation, the following are examples of authentication or identification conforming with the requirements of this rule:

(1)  Testimony of witness with knowledge.  Testimony that a matter is what it is claimed to be.

(2)  Nonexpert opinion on handwriting.  Nonexpert opinion as to the genuineness of handwriting, based upon familiarity not acquired for purposes of the litigation.

(3)  Comparison by trier or expert witness.  Comparison by the trier of fact or by expert witnesses with specimens which have been authenticated.

(4)  Distinctive characteristics and the like.  Appearance, contents, substance, internal patterns, or other distinctive characteristics, taken in conjunction with circumstances.

(5)  Voice identification.  Identification of a voice, whether heard firsthand or through mechanical or electronic transmission or recording, by opinion based upon hearing the voice at any time under circumstances connecting it with the alleged speaker.

(6)  Telephone conversations.  Telephone conversations, by evidence that a call was made to the number assigned at the time by the telephone company to a particular person or business, if (A) in the case of a person, circumstances, including self-identification, show the person answering to be the one called, or (B) in the case of a business, the call was made to a place of business and the conversation related to business reasonably transacted over the telephone.

(7)  Public records or reports.  Evidence that a writing authorized by law to be recorded or filed and in fact recorded or filed in a public office, or a purported public record, report, statement, or data compilation, in any form, is from the public office where items of this nature are kept.

(8)  Ancient documents or data compilation.  Evidence that a document or data compilation, in any form, (A) is in such condition as to create no suspicion concerning its authenticity, (B) was in a place where it, if authentic, would likely be, and (C) has been in existence twenty years or more at the time it is offered.

(9)  Process or system.  Evidence describing a process or system used to produce a result and showing that the process or system produces an accurate result.

(10)  Methods provided by statute or rule.  Any method of authentication or identification provided by statute or by other rules prescribed by the supreme court. [L 1980, c 164, pt of §1]

RULE 901 COMMENTARY

This rule is identical with Fed. R. Evid. 901, except for the substitution, in subsection (b)(10), of the words, "statute or by other rules prescribed by the supreme court," for the federal rule language, "Act of Congress or by other rules prescribed by the Supreme Court pursuant to statutory authority."  As the Advisory Committee's Note to Fed. R. Evid. 901 points out:  "Authentication and identification represent a special aspect of relevancy....  Thus a telephone conversation may be irrelevant because of an unrelated topic or because the speaker is not identified.  The latter aspect is the one here involved."  The note also makes clear that Rule 901's requirement "falls in the category of relevancy dependent upon fulfillment of a condition of act and is governed by the procedure set forth in Rule 104(b)."

Subsection (a):  Although the general provision speaks of a "matter in question" and the above example is a telephone conversation, the requirement of authentication is addressed principally to real evidence, that is, tangible objects and things offered in proof.  McCormick asserts:  "[W]hen real evidence is offered an adequate foundation for admission will require testimony first that the object offered is the object which was involved in the incident [being litigated]."  Simply stated, the authentication requirement forces the proponent to prove, usually by means of extrinsic evidence, that an object is the very thing it purports to be.  Exceptions to the requirement of extrinsic evidence are collected in Rule 902 infra.

The requirements of authentication may vary according to the type of evidence offered and the purposes for which it is offered.  Authentication may require not only proof of identity but also evidence that the item remains unaltered, McCormick §212.  This second requirement may require proof of an unbroken "chain of custody," see State v. Vance, 61 H. 291, 303, 602 P.2d 933, 942 (1979) (drugs and chemicals require chain of custody up to the point of laboratory testing); compare State v. Olivera, 57 H. 339, 344, 555 P.2d 1199, 1202 (1976) (positive identification of inked fingerprint card obviated need for chain of custody).

A different kind of authentication problem arises with respect to photographs, maps, charts, sketches, models, duplicates, or replicas.  Authentication for evidence of this kind usually does not address itself to the issue of the identity or source of the item itself but rather to its representational authenticity, requiring foundation testimony or other proof that it is a substantially accurate representation of the thing being depicted.  McCormick §213.  "On the other hand," continues McCormick, "if there is an absence of testimony that the object to be illustrated ever existed the introduction of a 'duplicate' may foster a mistaken impression of certainty and thus merit exclusion."  For this proposition McCormick cites the case of Young v. Price, 50 H. 430, 442 P.2d 67 (1968), which ruled out the replica not because of an "absence of testimony" but because of a substantial question, based on conflicting testimony, about the existence of the original object.

The requirement of authentication applies to documents and writings, see Fed. R. Evid. 901(a), Advisory Committee's Note:  "Today, such available procedures as requests to admit and pretrial conference afford the means of eliminating much of the need for authentication or identification....  However, the need for suitable methods of proof still remains, since criminal cases pose their own obstacles to the use of preliminary procedures, unforeseen contingencies may arise, and cases of genuine controversy will still occur."

Subsection (b):  The examples incorporated in this subsection derive largely from traditional common law forms of authentication, and are illustrative rather than exclusive.  Because the common law has evolved few special-category rules for authentication of chattels, see 7 Wigmore, Evidence §2086 (3d ed. 1942), these examples apply most frequently to authentication of documents, writings, data compilations, and voice communications; however, they may be applicable to other forms of evidence as well.

It should be noted that compliance with the threshold requirement of authentication does not provide an automatic assurance of the admissibility of evidence.  A number of other bars, such as hearsay, privilege, or danger of prejudice or confusion, may exclude it.

Subsection (b)(1):  The most direct method of authentication of evidence is by testimony of a witness who has some basis extrinsic to the item itself for asserting its authenticity.  The foundation requirement for this mode of authentication is proof of the basis for the witness' knowledge.  The Advisory Committee's Note to Fed. R. Evid. 901(b)(1) points out that this example "contemplates a broad spectrum ranging from testimony of a witness who was present at the signing of a document to testimony establishing narcotics as taken from an accused and accounting for custody...."  Regarding the custody requirement, see State v. Vance, 61 H. 291, 303, 602 P.2d 933, 942 (1979).  In Territory v. Hays, 43 H. 58, 65-66 (1958), the court held that a photograph can be authenticated by a witness other than the photographer, upon testimony that "the witness is familiar with the scene and...that the photograph correctly represents the scene."

Subsection (b)(2):  This example, according to the Advisory Committee's Note to Fed. R. Evid. 901(b)(2), "states conventional doctrine as to lay identification of handwriting."  See Goo Kim Fook v. Hee Fat, 27 H. 491, 501 (1923); Territory v. Fong Yee, 25 H. 309 (1920).

Subsection (b)(3):  This example supersedes a statute, Hawaii Rev. Stat. §622-2 (1976) (repealed 1980) (originally enacted as L 1876, c 32, §63; am L 1972, c 104, §2(b)), which required that the exemplars be "proved to be genuine to the satisfaction of the court."  The Advisory Committee's Note to Fed. R. Evid. 901(b)(3), discussing statutes of this sort, says:  "While explainable as a measure of prudence...in the handwriting situation, the reservation to the judge of the question of the genuineness of exemplars and the imposition of an unusually high standard of persuasion are at variance with the general treatment of relevancy which depends upon fulfillment of a condition of fact.  Rule 104(b).  No similar attitude is found in other comparison situation, e.g., ballistics comparison by jury...and no reason appears for its continued existence in handwriting cases.  Consequently example (3)...treats all comparison situations alike, to be governed by Rule 104(b)."

Subsection (b)(4):  "The characteristics of the offered item itself, considered in the light of circumstances, afford authentication techniques in great variety," suggests the Advisory Committee's Note to Fed. R. Evid. 901(b)(4).  See Territory v. Witt, 27 H. 177 (1923), where, in a case of receiving stolen goods, the court admitted into evidence 15 tires found in the possession of the defendant or in the possession of persons who had recently purchased them from the defendant.  In the absence of direct proof that they were the tires stolen, the court admitted them on the basis of distinctive characteristics:  they were identical in number, size, and make to those stolen from a warehouse, and tires of that size and make were unobtainable at that time from Honolulu dealers.

Subsection (b)(5):  See the Advisory Committee's Note to Fed. R. Evid. 901(b)(5):  "Since aural voice identification is not a subject of expert testimony, the requisite familiarity may be acquired either before or after the particular speaking which is the subject of the identification, in this respect resembling visual identification of a person rather than identification of handwriting."  See State v. Clyde, 47 H. 345, 388 P.2d 846 (1964), in which the court ruled that admission of a telephone conversation on the basis of voice identification alone was proper if the witness was acquainted with the voice.

Subsection (b)(6):  As the Advisory Committee's Note to Fed. R. Evid. 901(b)(6) suggests, "The cases are in agreement that a mere assertion of his identity by a person talking on the telephone is not sufficient evidence of the authenticity of the conversation and that additional evidence of his identity is required.  The additional evidence need not fall in any set pattern.  Thus the content of his statements or the reply technique, under subsection (b)(4) supra, or voice identification under subsection (b)(5), may furnish the necessary foundation."  The foundation for outgoing calls is treated in subparagraphs (A) and (B).

Subsection (b)(7):  The Advisory Committee's Note to Fed. R. Evid. 901(b)(7) points out that "[p]ublic records are regularly authenticated by proof of custody, without more."  See In re Title of Pa Pelekane, 21 H. 175 (1912).

Subsection (b)(8):  The traditional common law ancient documents rule is liberalized to include data compilations other than documents, e.g., computer data, electronically stored data, and microfilms.  In addition, the common law period of 30 years is reduced to 20 years, consistent with the trend in a number of other jurisdictions, see 7 Wigmore, Evidence §2143 (3d ed. 1942).  This represents a change in Hawaii law, see Hulihee v. Heirs of Hueu, 57 H. 312, 315, 555 P.2d 495, 498 (1976).  Compare the ancient documents exception to the hearsay rule, Rule 803(b)(16) supra, and the provision for presumptive authenticity of certain documents, Rule 303(c)(12) supra.

Subsection (b)(9):  The Advisory Committee's Note to Fed. R. Evid. 901(b)(9) points out that this example "is designed for situations in which the accuracy of a result is dependent upon a process or system which produces it.  X-rays afford a familiar instance."

Subsection (b)(10):  A number of statutes and rules of court provide expressly for methods of authentication or for presumptions of prima facie authenticity, e.g., HRCP 44.  This rule in no way supersedes such statutory or procedural rules and methods of authentication.

Case Notes

Witnesses' combined testimony provided "enough foundation" to identify State's exhibit as knife defendant used to stab victims.  83 H. 335, 926 P.2d 1258.

No abuse of discretion in receiving exhibit, purported assignment of lease, into evidence.  77 H. 320 (App.), 884 P.2d 383.

There was sufficient evidence to authenticate the 911 recording and establish its admissibility where the 911 dispatcher testified that the dispatcher received the call, the recording equipment was working properly, the State's exhibit was an accurate recording of the call, and that the female voice on the call was dispatcher's voice, and victims testified that they made the call, described certain statements they made during the call, and that recording accurately reflected what happened after victims made the 911 call.  106 H. 517 (App.), 107 P.3d 1190.

Evidence admitted under rule 106 is subject to the authentication requirement under this rule.  108 H. 89 (App.), 117 P.3d 821.

Trial court did not abuse its discretion by requiring defendant to produce testimony from physician or physician's custodian of records that physician's report was in fact made by physician and by refusing to admit physician's report for lack of authentication required under this rule where witness' testimony did not authenticate report, there was a lack of evidence attesting to physician's signature on the report, and lack of testimony about any distinctive characteristics of the report.  108 H. 89 (App.), 117 P.3d 821.

Where exhibit was not authenticated by a citation to a verified source, and without this certification, the document was hearsay and did not fall under any hearsay exception, by applying rules 801, 902 and this rule, the exhibit was inadmissible and could not be considered by the trial court.  114 H. 56 (App.), 156 P.3d 482.



§502-81 , 572 - 13(c) (1976, Supp.

Rule 902  Self-authentication.  Extrinsic evidence of authenticity as a condition precedent to admissibility is not required with respect to the following:

(1)  Domestic public documents under seal.  A document bearing a seal purporting to be that of the United States, or of any state, district, commonwealth, territory, or insular possession thereof, or the Panama Canal Zone, or the Trust Territory of the Pacific Islands, or of a political subdivision, department, officer, or agency thereof, and a signature purporting to be an attestation or execution.

(2)  Domestic public documents not under seal.  A document purporting to bear the signature in the official capacity of an officer or employee of any entity included in paragraph (1), having no seal, if a public officer having a seal and having official duties in the district or political subdivision of the officer or employee certifies under seal that the signer has the official capacity and that the signature is genuine.

(3)  Foreign public documents.  A document purporting to be executed or attested in an official capacity by a person authorized by the laws of a foreign country to make the execution or attestation, and accompanied by a final certification as to the genuineness of the signature and official position (A) of the executing or attesting person, or (B) of any foreign official whose certificate of genuineness of signature and official position relates to the execution or attestation or is in a chain of certificates of genuineness of signature and official position relating to the execution or attestation.  A final certification may be made by a secretary of embassy or legation, consul general, consul, vice consul, or consular agent of the United States, or a diplomatic or consular official of the foreign country assigned or accredited to the United States.  If reasonable opportunity has been given to all parties to investigate the authenticity and accuracy of official documents, the court may, for good cause shown, order that they be treated as presumptively authentic without final certification or permit them to be evidenced by an attested summary with or without final certification.

(4)  Certified copies of public records.  A copy of an official record or report or entry therein, or of a document authorized by law to be recorded or filed and actually recorded or filed in a public office, including data compilations in any form, certified as correct by the custodian or other person authorized to make the certification, by certificate complying with paragraph (1), (2), or (3) or complying with any statute or rule prescribed by the supreme court.

(5)  Official publications.  Books, pamphlets, or other publications purporting to be issued by public authority.

(6)  Newspapers and periodicals.  Printed materials purporting to be newspapers or periodicals.

(7)  Trade inscriptions and the like.  Inscriptions, signs, tags, or labels purporting to have been affixed in the course of business and indicating ownership, control, or origin.

(8)  Acknowledged documents.  Documents accompanied by a certificate of acknowledgment executed in the manner provided by law by a notary public or other officer authorized by law to take acknowledgments.

(9)  Commercial paper and related documents.  Commercial paper, signatures thereon, and documents relating thereto to the extent provided by general commercial law.

(10)  Presumptions under statutes.  Any signature, document, or other matter declared by statute to be presumptively or prima facie genuine or authentic.

(11)  Certified records of regularly conducted activity.  The original or a duplicate of a domestic or foreign record of regularly conducted activity that would be admissible under rule 803(b)(6), if accompanied by a written declaration of its custodian or other qualified person, certifying that the record was:

(A)  Made at or near the time of the occurrence of the matters set forth by, or from information transmitted by, a person with knowledge of those matters;

(B)  Kept in the course of the regularly conducted activity; and

(C)  Made by the regularly conducted activity as a regular practice.

The declaration shall be signed in a manner that, if falsely made, would subject the maker to a criminal penalty under the laws of the state or country where the declaration is signed.  A party intending to offer a record into evidence under this paragraph shall provide reasonable notice in advance of trial, or during trial if the court excuses pretrial notice on good cause shown, of that intention to all adverse parties, and shall make the record and declaration available for inspection sufficiently in advance of their offer into evidence to provide an adverse party with a fair opportunity to challenge them. [L 1980, c 164, pt of §1; am L 1992, c 191, §2(9); am L 2002, c 134, §6]

RULE 902 COMMENTARY

This rule is identical with Fed. R. Evid. 902 except for the substitution, in paragraph (4), of the words, "statute or rule prescribed by the supreme court," for the federal language, "Act of Congress or rule prescribed by the Supreme Court pursuant to statutory authority," and the substitution, in paragraph (10), of "statute" for "Act of Congress."  "Self-authentication," as the name implies, denotes a finding of identity or authenticity of an item based on its mere purport, without recourse to extrinsic evidence.  The present rule restates a number of superseded statutes.  As the Advisory Committee's Note to Fed. R. Evid. 902 points out, "In no instance is the opposite party foreclosed from disputing authenticity."

Paragraph (1):  The Advisory Committee's Note to Fed. R. Evid. 902(1) says:  "Whether theoretically based in whole or in part upon judicial notice the practical underlying considerations are that forgery is a crime and detection is fairly easy and certain."

Paragraph (2):  In the case of public documents not under seal, as the Advisory Committee's Note to Fed. R. Evid. 902(2) explains, the potential for forgery is greater than in the case of sealed documents.  "Hence this paragraph of the rule calls for authentication by an officer who has a seal."

Paragraph (3):  This provision extends the presumption of authenticity to foreign documents that have been attested or certified.  Compare HRCP 44(a)(2) and Ewing v. Janion, 1 H. 79 (134), (136) (1852).

Paragraph (4):  Consistent with the practice in most jurisdictions, Hawaii has long recognized the procedure of authenticating public records by certification.  A variety of statutes establish certification procedures for specific types of public records, see, e.g., Hawaii Rev. Stat. §§502-81, 572-13(c) (1976, Supp. 1979).  Court procedural rules are in accord, see HRCP 44(a); HRCrP 27.

The requirement for proper certification of copies of such records has been affirmed by the Hawaii courts.  See, e.g., Territory v. Branco, 42 H. 304 (1958), in which the court barred admission of photostatic copies of the minutes of the board of public lands because the accompanying certificate of authenticity was not signed by the officer who had legal custody of the records.

It should be noted that certifications are, in themselves, documents requiring authentication independently of the records to which they are appended.  They may be received as self-authenticating when prepared and offered in conformity with paragraph (1), (2), or (3) of this rule, or when they are accorded a presumption of authenticity by statute, consistent with paragraph (10) of this rule.

Paragraph (5):  This rule consolidates the provisions of a number of superseded Hawaii statutes.  As the Advisory Committee's Note to Fed. R. Evid. 902(5) points out, this paragraph "does not confer admissibility upon all official publications; it merely provides a means whereby their authenticity may be taken as established for purposes of admissibility."

Paragraph (6):  The circumstantial guarantee of authenticity of newspapers and periodicals is sufficiently great to justify a preliminary assumption of admissibility.  In Territory v. Sur, 36 H. 332, 340 (1952), the court approved admission of newspaper accounts of football games for the purpose of proving that the games were played on a specific date.

Paragraph (7):  The issue of self-authentication of mercantile labels, inscriptions, and trademarks has not been addressed in Hawaii; however, it has found increasing support in other jurisdictions, see Fed. R. Evid. 902(7), Advisory Committee's Note, and the circumstantial guarantee of authenticity of such evidence is great.

Paragraph (8):  See Fed. R. Evid. 902(8), Advisory Committee's Note:  "In virtually every state, acknowledged title documents are receivable in evidence without further proof....  If this authentication suffices for documents of the importance of those affecting titles, logic scarcely permits denying this method when other kinds of documents are involved."

Paragraph (9):  This provision affirms the authentication provisions for negotiable instruments and commercial paper, as defined in the Uniform Commercial Code.  Pertinent statutes include Hawaii Rev. Stat. §490:1-202, which provides that various types of commercial documents issued by a third party are prima facie evidence of both their own authenticity and of the facts stated in them; §490:3-307, which establishes the presumption that signatures on a negotiable instrument are genuine or authorized; and §490:3-510, which establishes self-authenticating evidence of dishonor of a negotiable instrument.  See Akamine and Sons, Ltd. v. American Security Bank, 50 H. 304, 440 P.2d 262 (1968).

Paragraph (10):  Consistent with the parallel provision in Rule 901(b)(10) supra, this paragraph affirms the validity of other statutory provisions for self-authentication.  Nothing in this rule should be construed to supersede such provisions.

RULE 902 SUPPLEMENTAL COMMENTARY

The Act 134, Session Laws 2002 amendment adds paragraph (11) to the collection of self-­authenticating documents of rule 902, and thus implements the certification procedure established in the 2002 amendment to rule 803(b)(6) ("records of regularly conducted activity").  The Federal Rules of Evidence and Uniform Rules of Evidence have similarly modified rule 902.

Case Notes

Where exhibit was not authenticated by a citation to a verified source, and without this certification, the document was hearsay and did not fall under any hearsay exception, by applying rules 801, 901 and this rule, the exhibit was inadmissible and could not be considered by the trial court.  114 H. 56 (App.), 156 P.3d 482.



§622-1 1976 - repealed 1980) (originally enacted as L 1876, c 32, §62; am L 1972, c 104, §2(a)), which provided: "It shall not be necessary to prove an instrument by the attesting witness if attestation was not required in order for the instrument to be valid.

Rule 903  Subscribing witness' testimony unnecessary.  The testimony of a subscribing witness is not necessary to authenticate a writing. [L 1980, c 164, pt of §1]

RULE 903 COMMENTARY

This rule is similar to Fed. R. Evid. 903, except that the present rule eliminates the clause, "unless required by the laws of the jurisdiction whose laws govern the validity of the writing."  It supersedes a statute, Hawaii Rev. Stat. §622-1 (1976) (repealed 1980) (originally enacted as L 1876, c 32, §62; am L 1972, c 104, §2(a)), which provided:  "It shall not be necessary to prove an instrument by the attesting witness if attestation was not required in order for the instrument to be valid...."



§231. - The best evidence rule initially applied only to documentary evidence, but modern technology has introduced a wide variety of data collection and storage systems to which the rule is equally relevant.

ARTICLE X.

CONTENTS OF WRITINGS,

RECORDINGS, AND PHOTOGRAPHS

Rule 1001  Definitions.  For purposes of this article the following definitions are applicable:

(1)  "Writings and recordings" consist of letters, words, sounds, or numbers, or their equivalent, set down by handwriting, typewriting, printing, photostating, photographing, magnetic impulse, mechanical or electronic recording, or other form of data compilation.

(2)  "Photographs" include still photographs, X-ray films, video tapes, and motion pictures.

(3)  An "original" of a writing or recording is the writing or recording itself or any counterpart intended to have the same effect by a person executing or issuing it.  An "original" of a photograph includes the negative or any print therefrom.  If data are stored in a computer or similar device, any printout or other output readable by sight, shown to reflect the data accurately, is an "original".

(4)  A "duplicate" is a counterpart produced by the same impression as the original, or from the same matrix, or by means of photography, including enlargements and miniatures, or by mechanical or electronic re- recording, or by chemical reproduction, or by other equivalent techniques which accurately reproduce the original.

(5)  A "public record" means any writing, memorandum, entry, print, representation, report, book or paper, map or plan, or combination thereof, that is in the custody of any department or agency of government. [L 1980, c 164, pt of §1; am L 1992, c 191, §2(10)]

RULE 1001 COMMENTARY

This rule is identical with Fed. R. Evid. 1001, except that paragraph (5), defining "public records," is original and has no Fed. R. Evid. counterpart.  Article X is concerned generally with the so-called "best evidence rule," which emerged in common law during the early part of the eighteenth century, see McCormick §231.  The best evidence rule initially applied only to documentary evidence, but modern technology has introduced a wide variety of data collection and storage systems to which the rule is equally relevant.  The definitions in this rule are designed to clarify terms that have been the subject of extensive judicial controversy, see McCormick §232.

Paragraph (1): This definition extends the traditional concept of "documents" to include not only "writings" but also such data systems as computers, photographic systems, and other technological developments.  For this purpose, microfilm, microfiche, and similar photographic data storage processes are "recordings" rather than "photographs."  See Fed. R. Evid. 1001(1), Advisory Committee's Note:  "Present day techniques have expanded methods of storing data, yet the essential form which the information ultimately assumes for usable purposes is words and figures.  Hence the considerations underlying the rule dictate its expansion to include computers, photographic systems, and other modern developments."

Paragraph (2): This definition includes all photographic and videographic processes, including microphotographs, and medical and industrial x-rays.  However, when such a process is used for recording and storage of letters, words, or numbers, it is a "recording," see paragraph (1) supra, rather than a "photograph."

Paragraph (3): What may be considered an "original" for evidentiary purposes is not always clear-cut, see McCormick §235.  This definition avoids the problem of "the chronology of creation," McCormick, id., or the issue of which of two or more counterparts is the "original" by adopting a functional criterion.  A writing or recording is determined to be "original" on the basis of the intention of the person who produced or issued it.  By this standard, a carbon copy of a contract, receipt, letter, or other writing, if issued or dispatched as the primary operative communication, will be considered the "original."

Paragraph (4): The essential characteristic of a duplicate is its fidelity to the original; for this reason, manually produced copies are not duplicates within the meaning of this rule.  Because the fidelity of a duplicate renders the possibility of error highly unlikely, the duplicate in most instances may be admitted into evidence in lieu of the original, see Rule 1003 infra.

Paragraph (5): This paragraph, which has no Fed. R. Evid. counterpart, supplies the operative definition of "public record" as that term is employed in Rule 1005 infra.  It was adapted from Hawaii Rev. Stat. §92-50 (1976), which defines "public records" for public inspection purposes.  The present definition is broad enough to include any document that is in the custody of a public agency.

RULE 1001 SUPPLEMENTAL COMMENTARY

The Act 191, Session Laws 1992 amendment added "sounds" to the definition of "writings and recordings," Rule 1001(1).  The intent of this paragraph, as originally approved in 1980, was to extend the reach of the original document requirement, Rule 1002, to include not only documents but also the storage and output mechanisms of "computers, photographic systems, and other modern developments," see the original commentary.  The 1992 amendment makes clear that sound recordings are included within the definition of "writings and recordings."  The policy of the original document rule -- to require the original so as to minimize fraud and mistake -- applies equally to words and data stored in sound recordings.



§1 - RULE 1002 COMMENTARY This rule is identical with Fed.

Rule 1002  Requirement of original.  To prove the content of a writing, recording, or photograph, the original writing, recording, or photograph is required, except as otherwise provided in these rules or by statute. [L 1980, c 164, pt of §1]

RULE 1002 COMMENTARY

This rule is identical with Fed. R. Evid. 1002 except that "statute" is substituted for "Act of Congress."  Rule 1002 states the so-called "best evidence rule," requiring the production of the original document whenever the proponent seeks to prove the document's contents.  See, e.g., Ripley v. Kapiolani Estate, 22 H. 86 (1914).  The present rule applies this requirement to writings, recordings, and photographs as those terms are defined in Rule 1001.

Note that this rule applies only when the effort is to "prove the content of a writing."  The Advisory Committee's Note to Fed. R. Evid. 1002 addresses this point:  "Thus an event may be proved by nondocumentary evidence, even though a written record of it was made.  If, however, the event is sought to be proved by the written record, the rule applies.  For example, payment may be proved without producing the written receipt which was given.  Earnings may be proved without producing books of account in which they are entered."  Cf. Brown v. Equitable Life Assurance Soc'y, 14 H. 80 (1902).

Case Notes

Although this rule would ordinarily have precluded the admission of testimony about cell phone text messages because such testimony was not an "original", the testimony was admissible because rule 1004(1) applied to the text messages such that other evidence could be admitted to prove the content of the text messages; as complainant no longer had the actual text messages because complainant no longer had the cell phone or cell phone service, for purposes of rule 1004(1), the original text messages were "lost or destroyed".  117 H. 127, 176 P.3d 885.



§622-3 1976 - repealed 1980) (originally enacted as L 1876, c 32, §44; am L 1945, c 17, §1; am L 1972, c 104, §2(c)), which similarly provided for liberal use of facsimile copies in lieu of originals.

Rule 1003  Admissibility of duplicates.  A duplicate is admissible to the same extent as an original unless (1) a genuine question is raised as to the authenticity of the original, or (2) in the circumstances it would be unfair to admit the duplicate in lieu of the original. [L 1980, c 164, pt of §1]

RULE 1003 COMMENTARY

This rule is identical with Fed. R. Evid. 1003.  It restates a prior statute, Hawaii Rev. Stat. §622-3 (1976) (repealed 1980) (originally enacted as L 1876, c 32, §44; am L 1945, c 17, §1; am L 1972, c 104, §2(c)), which similarly provided for liberal use of facsimile copies in lieu of originals.  See Territory v. Morgenstein, 39 H. 602 (1952).  "Duplicate" is defined in Rule 1001(4) supra.

Case Notes

Trial court's denial of an objection to the admissibility of a duplicate under this rule is reviewed under abuse of discretion standard.  83 H. 50 (App.), 924 P.2d 544.



§626-0001-1004

Rule 1004  Admissibility of other evidence of contents.  The original or a duplicate is not required, and other evidence of the contents of a writing, recording, or photograph is admissible if:

(1)  Originals lost or destroyed.  All originals are lost or have been destroyed, unless the proponent lost or destroyed them in bad faith; or

(2)  Original not obtainable.  No original can be obtained by available judicial process or procedure; or

(3)  Original in possession of opponent.  At a time when an original was under the control of the party against whom offered, the party was put on notice, by the pleadings or otherwise, that the content would be a subject of proof at the hearing, and the party does not produce the original at the hearing; or

(4)  Collateral matters.  The writing, recording, or photograph is not closely related to a controlling issue. [L 1980, c 164, pt of §1; gen ch 1985]

RULE 1004 COMMENTARY

This rule is similar to Fed. R. Evid. 1004, except that the words "or a duplicate" are added to the first sentence of this rule.  The change is not substantive.  The rule specifies the exceptions to Rule 1002, and effects no change in existing law, see Chu Chung v. Jellings, 30 H. 784 (1929) (destroyed); Rex v. Lenehan, 3 H. 714 (1876) (possession of opponent).

As the Advisory Committee's Note to Fed. R. Evid. 1004 points out, the "rule recognizes no 'degrees' of secondary evidence."  Thus, when this rule is satisfied, there is no preference for one form of secondary evidence over another.

Case Notes

Although rule 1002 would ordinarily have precluded the admission of testimony about cell phone text messages because such testimony was not an "original", the testimony was admissible because paragraph (1) applied to the text messages such that other evidence could be admitted to prove the content of the text messages; as complainant no longer had the actual text messages because complainant no longer had the cell phone or cell phone service, for purposes of paragraph (1), the original text messages were "lost or destroyed".  117 H. 127, 176 P.3d 885.



§502-82 1976 - recorded instruments of conveyance) dispense with such a requirement.

Rule 1005  Public records.  The contents of a public record, if otherwise admissible, may be proved by copy, certified as correct in accordance with rule 902 or testified to be correct by a witness who has compared it with the original.  If a copy which complies with the foregoing cannot be obtained by the exercise of reasonable diligence, then other evidence of the contents may be given. [L 1980, c 164, pt of §1]

RULE 1005 COMMENTARY

This rule is similar to Fed. R. Evid. 1005 in intent.  The "public records" covered are those specified in Rule 1001(5) supra.  Since production of original public records would be burdensome to both proponents and public officials, numerous statutes, e.g., Hawaii Rev. Stat. §502-82 (1976) (recorded instruments of conveyance) dispense with such a requirement.  In this instance, however, a distinct preference for certified or compared copies is expressed.

Case Notes

Redacted judgment of conviction properly authenticated and admitted under this rule where prosecution submitted certified copy of the full judgment for identification, along with redacted judgment, and witness identified defendant as person to whom redacted judgment referred to.  83 H. 507, 928 P.2d 1.



§1 - RULE 1006 COMMENTARY This rule is identical with Fed.

Rule 1006  Summaries.  The contents of voluminous writings, recordings, or photographs which cannot conveniently be examined in court may be presented in the form of a chart, summary, or calculation.  The originals, or duplicates, shall be made available for examination or copying, or both, by other parties at reasonable time and place.  The court may order that they be produced in court. [L 1980, c 164, pt of §1]

RULE 1006 COMMENTARY

This rule is identical with Fed. R. Evid. 1006, the Advisory Committee's Note to which says: "The admission of summaries of voluminous books, records, or documents offers the only practicable means of making their contents available to judge and jury."

Case Notes

Summary and opposing party's opportunity to review underlying documents, discussed.  77 H. 320 (App.), 884 P.2d 383.



§242. - In addition, as the Advisory Committee's Note to Fed.

Rule 1007  Testimony or written admission of party.  Contents of writings, recordings, or photographs may be proved by the testimony or deposition of the party against whom offered or by the party's written admission, without accounting for the nonproduction of the original. [L 1980, c 164, pt of §1; gen ch 1985]

RULE 1007 COMMENTARY

This rule is identical with Fed. R. Evid. 1007.  It requires that the admission of the party-opponent be in the form of testimony or in writing, and thus follows the suggestion contained in McCormick §242.  In addition, as the Advisory Committee's Note to Fed. R. Evid. 1007 points out, "[t]he limitation, of course, does not call for excluding evidence of an oral admission when nonproduction of the original has been accounted for and secondary evidence generally has become admissible.  Rule 1004 supra."



§1 - RULE 1008 COMMENTARY This rule is identical with Fed.

Rule 1008  Functions of court and jury.  When the admissibility of other evidence of contents of writings, recordings, or photographs under these rules depends upon the fulfillment of a condition of fact, the question whether the condition has been fulfilled is ordinarily for the court to determine in accordance with the provisions of rule 104.  However, when an issue is raised (1) whether the asserted writing ever existed, or (2) whether another writing, recording, or photograph produced at the trial is the original, or (3) whether other evidence of contents correctly reflects the contents, the issue is for the trier of fact to determine as in the case of other issues of fact. [L 1980, c 164, pt of §1]

RULE 1008 COMMENTARY

This rule is identical with Fed. R. Evid. 1008.  Most preliminary questions of fact are addressed to the court under Rule 104(a).  The issues reserved for the jury by this rule are considered to be related to "the merits of the controversy," see Fed. R. Evid. 1008, Advisory Committee's Note.  See Rule 104(b) supra.



§633-32 1976 - .

ARTICLE XI.

MISCELLANEOUS RULES

Rule 1101  Applicability of rules.  (a)  Courts.  These rules apply to all courts of the State of Hawaii except as otherwise provided by statute.

(b)  Proceedings.  These rules apply generally to civil and criminal proceedings.

(c)  Rule of privilege.  The rule with respect to privileges applies at all stages of all actions, cases, and proceedings.

(d)  Rules inapplicable.  The rules (other than with respect to privileges) do not apply in the following:

(1)  Preliminary questions of fact.  The determination of questions of fact preliminary to admissibility of evidence when the issue is to be determined by the court under rule 104.

(2)  Grand jury.  Proceedings before grand juries.

(3)  Miscellaneous proceedings.  Proceedings for extradition or rendition; preliminary hearings in criminal cases; sentencing, or granting or revoking probation; issuance of warrants for arrest, criminal summonses, and search warrants; and proceedings with respect to release on bail or otherwise.

(4)  Small claims.  Proceedings before the small claims division of the district courts. [L 1980, c 164, pt of §1]

RULE 1101 COMMENTARY

This rule resembles Fed. R. Evid. 1101 with appropriate modifications.

Subsections (a) and (b):  The intent is to posit the applicability of the Hawaii Rules of Evidence in all state courts and in all proceedings, except as provided in subsection (d).

Subsection (c):  There are no exceptions to the privilege rules except as specifically set forth in Article V.

Subsection (d):  Paragraph (1) simply restates the point made in the last sentence of Rule 104(a), and the matter is treated in the commentary to that rule.  Paragraph (2) follows the lead of Fed. R. Evid. 1101(d)(2) in excepting grand jury proceedings from the requirements of the rules.  There is no intent, however, to disturb rulings such as State v. Layton, 53 H. 513, 497 P.2d 559 (1972), and State v. Joao, 53 H. 226, 491 P.2d 1089 (1971), where the Hawaii Supreme Court has imposed supervisory and due process limitations on the kinds of evidence that can be presented to grand juries.  "Miscellaneous proceedings," exempted in paragraph (3), include "preliminary examination in criminal cases," by which is meant those hearings specified in HRCrP 5(c).  Other pretrial motions and proceedings in criminal and civil cases are not exempted.  The exemption for small claims courts is consistent with Hawaii Rev. Stat. §633-32 (1976).

Rules of Court

Probate proceedings, see HPR rule 18.

Small claims division, see RSCD rule 9.



§635-15 , 635 - 17 (1976) (repealed 1980) (originally enacted as L 1892, c 56, §1; am L 1932 2d, c 24, §1; am L 1972, c 89, §2B(e); and L 1932 2d, c 24, §2).

Rule 1102  Jury instructions; comment on evidence prohibited.  The court shall instruct the jury regarding the law applicable to the facts of the case, but shall not comment upon the evidence.  It shall also inform the jury that they are the exclusive judges of all questions of fact and the credibility of witnesses. [L 1980, c 164, pt of §1]

RULE 1102 COMMENTARY

This rule, which has no Fed. R. Evid. counterpart, replaces two prior statutes, Hawaii Rev. Stat. §§635-15, 635-17 (1976) (repealed 1980) (originally enacted as L 1892, c 56, §1; am L 1932 2d, c 24, §1; am L 1972, c 89, §2B(e); and L 1932 2d, c 24, §2).  §635-15 authorized the court to "charge the jury whether there is or is not evidence, indicating the evidence, if any, tending to establish or rebut any specific fact involved in the case."  §635-17 authorized the court, "in a criminal case, [to] make such comment on the evidence and the testimony and credibility of any witness as in its opinion is necessary for the proper determination of the case."  The present rule precludes "comment upon the evidence" in all cases.  This of course is not intended to restrict the court's function set forth in Article II (judicial notice) and Article III (presumptions).

Case Notes

Plain language of this rule establishes that the prohibition against judicial comment on the evidence is not limited to jury instructions; thus, rule applied to trial court's interjected comment; however, where trial court's jury instructions cured the impropriety, court's comment on the evidence was not prejudicial to defendant.  103 H. 38, 79 P.3d 131.

Court's reference in jury instructions to witness as "the victim" was improper comment on the evidence, as whether witness had been abused was a question to be decided by the jury.  79 H. 413 (App.), 903 P.2d 718.

Trial court's inclusion of the word "significant" in the extreme mental or emotional disturbance jury instruction did not constitute a "comment upon the evidence" prohibited by this rule; by inserting the word, the trial court was in fact fulfilling its duty under this rule to "instruct the jury regarding the law applicable to the facts of the case".  107 H. 452 (App.), 114 P.3d 958.



§626-1 - Enactment.

§626-1  Enactment.  The Hawaii Rules of Evidence as set forth in this section is enacted:



§626-2 - Effective date; applicability to future cases and pending cases.

§626-2  Effective date; applicability to future cases and pending cases.  This chapter shall take effect on January 1, 1981.

The Hawaii Rules of Evidence in section 626-1 shall apply to actions, cases, and proceedings brought on or after January 1, 1981; provided that the rules shall also apply to further procedure in actions, cases, and proceedings then pending, except to the extent that application of the rules would not be feasible, or would work injustice, in which event former evidentiary rules or principles shall apply. [L 1980, c 164, pt of §1]



§626-3 - Inconsistent laws.

§626-3  Inconsistent laws.  If any other provision of law, including any rule promulgated by the supreme court, is inconsistent with this chapter, this chapter shall govern unless this chapter or such inconsistent provision of law specifically provides otherwise. [L 1980, c 164, pt of §1]









TITLE 34 - PLEADINGS AND PROCEDURE

CHAPTER 631 - AGREED FACTS, SUBMISSION ON IN SUPREME COURT

TITLE 34.  PLEADINGS AND

PROCEDURE

Chapter

631 Agreed Facts, Submission on in Supreme Court--Repealed

632 Declaratory Judgments

633 Small Claims, District Courts

634 Civil Actions and Proceedings, Generally

634D Service of Process--Repealed

634F Citizen Participation in Government

634J Vexatious Litigants

635 Trials

636 Judgment

636C Uniform Enforcement of Foreign Judgments Act

637 Equity:  Jurisdiction and Procedure--Repealed

CHAPTER 631

AGREED FACTS, SUBMISSION ON IN SUPREME COURT

REPEALED.  L 1972, c 89, §7.



CHAPTER 632 - DECLARATORY JUDGMENTS

§632-1 - Jurisdiction; controversies subject to.

§632-1  Jurisdiction; controversies subject to.  In cases of actual controversy, courts of record, within the scope of their respective jurisdictions, shall have power to make binding adjudications of right, whether or not consequential relief is, or at the time could be, claimed, and no action or proceeding shall be open to objection on the ground that a judgment or order merely declaratory of right is prayed for; provided that declaratory relief may not be obtained in any district court, or in any controversy with respect to taxes, or in any case where a divorce or annulment of marriage is sought.  Controversies involving the interpretation of deeds, wills, other instruments of writing, statutes, municipal ordinances, and other governmental regulations, may be so determined, and this enumeration does not exclude other instances of actual antagonistic assertion and denial of right.

Relief by declaratory judgment may be granted in civil cases where an actual controversy exists between contending parties, or where the court is satisfied that antagonistic claims are present between the parties involved which indicate imminent and inevitable litigation, or where in any such case the court is satisfied that a party asserts a legal relation, status, right, or privilege in which the party has a concrete interest and that there is a challenge or denial of the asserted relation, status, right, or privilege by an adversary party who also has or asserts a concrete interest therein, and the court is satisfied also that a declaratory judgment will serve to terminate the uncertainty or controversy giving rise to the proceeding.  Where, however, a statute provides a special form of remedy for a specific type of case, that statutory remedy shall be followed; but the mere fact that an actual or threatened controversy is susceptible of relief through a general common law remedy, a remedy equitable in nature, or an extraordinary legal remedy, whether such remedy is recognized or regulated by statute or not, shall not debar a party from the privilege of obtaining a declaratory judgment in any case where the other essentials to such relief are present. [L 1921, c 162, §1; RL 1925, §2918; RL 1935, §4220; RL 1945, §9971; am L 1945, c 74, §1; RL 1955, §228-1; HRS §632-1; am L 1972, c 89, §1(a) to (c); gen ch 1985]

Rules of Court

Declaratory judgments, see HRCP rule 57.

Case Notes

Where cause of action exists party injured relegated to established modes of procedure to redress wrong.  27 H. 420; 29 H. 122.  Existence of another adequate remedy does not preclude seeking a declaration.  48 H. 68, 395 P.2d 691.

Proceedings not applicable to test title to usurped office in private corporation.  27 H. 420.  Interpretation of lease.  31 H. 720.  Declaratory relief granted to test validity of criminal statute, when.  47 H. 652, 394 P.2d 618.  Interpretation of real estate development contract.  49 H. 214, 412 P.2d 925.  Issue of decedent's domicile, declaratory judgment action to determine.  50 H. 162, 434 P.2d 309.

Action to determine validity of ordinances amending city's general plan.  51 H. 400, 462 P.2d 199.

Where there are conflicting interpretations on P's right to rent supplement under §359-121 et seq., there is actual controversy.  53 H. 213, 491 P.2d 114.

Where claims of parties are dismissed on a stipulation, parties no longer have any concrete interest in an actual controversy, and court may not render a declaratory judgment.  56 H. 104, 529 P.2d 198.

Proceedings for interpretation of constitutional provision not permitted where no immediate need.  57 H. 213, 552 P.2d 1392.

Actual controversy where plaintiffs have "stake" in outcome but are neither owners or adjoining owners of lands subject to use reclassification.  63 H. 166, 623 P.2d 431.

Section precluded in issues arising under workers compensation law.  64 H. 380, 641 P.2d 1333.

Action for declaratory judgment did not lie because review was subject to section 91-14.  66 H. 485, 666 P.2d 1133.

Circuit court had jurisdiction over plaintiff's §632-1 petition for declaratory relief.  Court was not required to defer to agency's determination; court could make its own independent findings regarding the salient facts of the case.  75 H. 237, 858 P.2d 726.

Although plaintiffs were neither owners nor adjoining owners of development project, where they asserted that they were long time and frequent users of the coastline and that project may cause irreversible changes to the coastline, they nonetheless alleged an injury in fact sufficient to constitute standing to participate in a declaratory judgment action.  91 H. 94, 979 P.2d 1120.

Where there was no actual controversy because the fee owners were requesting a declaratory judgment based on the expiration of the master lease, an event that was to occur at some time in the future, there was no actual controversy in existence at the time; therefore, the relief that the fee owners had requested was properly denied under this section.  104 H. 468, 92 P.3d 477.

As it has long been established that declaratory relief is not appropriate for criminal matters "where a full and adequate remedy is provided by another well-known form of action", particularly by testing the statute in a criminal proceeding, case lacked the special circumstances that would warrant declarative action.  109 H. 230, 124 P.3d 975.

No jurisdiction to entertain declaratory judgment to pass upon validity of release of mechanic's and materialman's lien.  2 H. App. 132, 627 P.2d 291.

Taxpayer's request for confirmation that under chapter 420 it was a valid business development corporation that was exempt from taxes based on income, was a "controversy with respect to taxes" for which declaratory relief was unavailable under this section.  92 H. 659 (App.), 994 P.2d 591.

This section did not authorize trial court to decide the declaratory judgment action when insurer of insured/alleged tortfeasor brought declaratory judgment action that insurer did not have a duty to defend or indemnify the insured/alleged tortfeasor regarding the motor vehicle accident and the declaratory judgment action was only against the alleged victim and not the insured/alleged tortfeasor.  94 H. 498 (App.), 17 P.3d 847.



§632-2 - Appeals.

§632-2  Appeals.  Declaratory judgments may be reviewed as other judgments. [L 1921, c 162, §2; RL 1925, §2919; RL 1935, §4221; RL 1945, §9972; RL 1955, §228-2; HRS §632-2; am L 1972, c 89, §1(d)]



§632-3 - Further relief upon judgment.

§632-3  Further relief upon judgment.  Further relief based on a declaratory judgment may be granted whenever necessary or proper, after reasonable notice and hearing, against any adverse party whose rights have been adjudicated by the judgment. [L 1921, c 162, §3; RL 1925, §2920; RL 1935, §4222; RL 1945, §9973; RL 1955, §228-3; HRS §632-3; am L 1972, c 89, §1(e)]

Case Notes

Cited as authorizing the grant of ancillary equitable relief, including relief from forfeiture of lease for breach of covenant.  58 H. 606, 575 P.2d 869.

Where the court did not adjudicate the rights of any party because the declaratory judgment was voluntarily dismissed, section inapplicable.  103 H. 26, 79 P.3d 119.



§632-4 , 5 - REPEALED.

§§632-4, 5  REPEALED.  L 1972, c 89, §1(f).



§632-6 - Provisions, remedial.

§632-6  Provisions, remedial.  This chapter is declared to be remedial.  Its purpose is to afford relief from the uncertainty and insecurity attendant upon controversies over legal rights, without requiring one of the parties interested so to invade the rights asserted by the other as to entitle the party to maintain an ordinary action therefor.  It is to be liberally interpreted and administered, with a view to making the courts more serviceable to the people. [L 1921, c 162, §6; RL 1925, §2923; RL 1935, §4225; RL 1945, §9976; RL 1955, §228-6; HRS §632-6; gen ch 1985]

Case Notes

Cited:  27 H. 420, 424; 31 H. 720, 721.






CHAPTER 633 - SMALL CLAIMS, DISTRICT COURTS

§633-1 to 7 - REPEALED.

§§633-1 to 7  REPEALED.  L 1971, c 144, §§9 to 15.



§633-8 - Order to show cause.

§633-8  Order to show cause.  Upon the filing of a complaint with a copy of a lease or rental contract and an affidavit sworn to by the plaintiff or some competent affiant setting forth a statement of facts sufficient to show that the leased or rented personal property has been in the defendant's possession at least fourteen days after the termination of the lease or rental contract, either by passage of time or by reason of any default under the terms and conditions of the lease or rental contract, the court may issue an order directing the defendant to either return the leased or rented personal property to the plaintiff or to appear and show cause for the possession at such time as the court shall direct, but not later than five days from the date of service of the order to show cause.  The order to show cause shall also provide that, if the leased or rented personal property is not returned to the plaintiff prior to the hearing, the defendant shall, if reasonably feasible, produce the property at the hearing.  If, at the hearing, it is proved to the satisfaction of the court that the plaintiff is entitled to possession of the leased or rented personal property, it shall issue an order directed to the sheriff, or the sheriff's deputy, commanding the sheriff or the sheriff's deputy to seize the personal property therein described and to deliver the same to the plaintiff or the plaintiff's agent.  Service of the order to show cause shall be as provided by law or rule of court for cases in the district courts, or by registered mail or by certified mail with return receipt showing delivery within the circuit. [L 1980, c 171, §2; am L 1981, c 176, §2; gen ch 1985; am L 1989, c 211, §10; am L 1990, c 281, §11]

Cross References

Sheriff, etc., see §26-14.6.



§633-11 to 15 - REPEALED.

§§633-11 to 15  REPEALED.  L 1971, c 144, §§16 to 20.



§633-16 - Unauthorized removal of shopping carts, etc.

[§633-16]  Unauthorized removal of shopping carts, etc.; notice; exceptions.  (a)  A person shall not remove, without proper authorization, a shopping cart, shopping basket, or similar device from the premises of any business establishment, including any parking area maintained for the customer of the business establishment, or any sidewalk or passageway adjacent to the business establishment, for any purpose whatsoever.

(b)  This section shall not apply unless:

(1)  The shopping cart, shopping basket, or other similar device has securely affixed to it a conspicuous sign identifying it as belonging to the business establishment; and

(2)  There is posted at the place or places where the shopping carts, shopping baskets, or other similar devices are stored for customer use, a sign or signs conspicuously positioned in order to be seen by an ordinarily observant person, to notify customers and the general public that the carts, baskets, or devices shall not be removed from the premises, parking areas, sidewalks, or passageways adjacent thereto.

(c)  The following shall not be subject to this section:

(1)  The owner of the shopping cart, shopping basket, or similar device;

(2)  Any agent of the owner;

(3)  Any employee of the business establishment;

(4)  Any person possessing the written consent of the owner or manager of the business establishment.

(d)  Any business establishment which is damaged in its business or property by reason of a violation of subsection (a):

(1)  May sue in the small claims division of the district court in the circuit where the business establishment is situated for damages sustained, and if the judgment is for the business establishment, it may be awarded a sum equal to the replacement value of the shopping cart, shopping basket, or similar device together with the costs of the suit; and

(2)  May bring proceedings to enjoin further unauthorized removal of shopping carts, shopping baskets, or similar devices.

(e)  In the case of repossession proceedings, the business establishment entitled to the possession of the shopping cart, shopping basket, or other similar device, shall bring and prosecute its action in the small claims division of the district court in the circuit where the business establishment is situated.

(f)  The court in the small claims division shall grant judgment in favor of the business establishment if:

(1)  The plaintiff is the lawful owner of the shopping cart, shopping basket, or similar device which has been adequately identified;

(2)  The plaintiff has given notice as provided in subsection (b)(2) that the unauthorized removal of shopping carts, shopping baskets, or similar devices is prohibited;

(3)  The shopping device has been removed from the premises of the business establishment without proper authorization; and

(4)  The defendant is in possession or has control of the shopping devices.

(g)  A person who has been found by court to have removed, without proper authorization, a shopping cart, shopping basket, or similar device may be liable for payment of an award under this section or a criminal fine under section 706-640, but not both. [L 1983, c 279, §1]



§633-21 to 26 - REPEALED.

§§633-21 to 26  REPEALED.  L 1970, c 182, pt of §1.



§633-27 - District courts; powers.

§633-27  District courts; powers.  (a)  All district courts, except as otherwise provided, shall exercise jurisdiction conferred by this chapter, and while sitting in the exercise of that jurisdiction, shall be known and referred to as the small claims division of the district court; provided that the jurisdiction of the court when sitting as a small claims division of the district court shall be confined to:

(1)  Cases for the recovery of money only where the amount claimed does not exceed $3,500 exclusive of interest and costs, except as provided by section 633-30;

(2)  Cases involving disagreement between landlord and tenant about the security deposit in a residential landlord-tenant relationship; and

(3)  Cases for the return of leased or rented personal property worth $3,500 or less where the amount claimed owed for that lease or rental does not exceed $3,500 exclusive of interest and costs.

This chapter shall not abridge or affect the jurisdiction of the district courts under paragraphs (1) and (3) to determine cases under the ordinary procedures of the court, it being optional with the plaintiff in the cases to elect the procedure of the small claims division of the district court or the ordinary procedures, as provided by rule of court.  No case filed in the small claims division after December 31, 1991, shall be removed from the small claims division to be heard under the ordinary procedures of the district court unless the removal is agreed to by the plaintiff.  In cases arising under paragraph (2) the jurisdiction of the small claims division of the district court shall be exclusive; provided that the district court, having jurisdiction over a civil action involving summary possession, shall have concurrent jurisdiction with the small claims division of the district court over any security deposit dispute between landlord and tenant in a residential landlord-tenant relationship.  This subsection shall not abrogate nor supersede sections 604-5, 633-30, and 633-31.

(b)  Actions shall be commenced in the small claims division of the district court of the judicial circuit in which the defendant or a majority of the defendants reside or the claim for relief arose, unless service cannot be made on all of the defendants in that circuit, in which case action may be commenced in any circuit in which all of the defendants can be served; provided that actions arising under paragraph (2) of subsection (a) of this section shall be commenced in the circuit wherein the rental premises are situated.

(c)  The small claims division of the district court may grant monetary relief and equitable relief except that:

(1)  Monetary relief shall not include punitive damages; and

(2)  Except as specifically provided in section 633-8, equitable relief shall be granted only as between parties to a landlord-tenant disagreement pursuant to chapter 521, and shall be limited to orders to repair, replace, refund, reform, and rescind.

(d)  Class actions are prohibited in the small claims division of the district court. [L 1970, c 182, pt of §1; am L 1971, c 144, §21; am L 1972, c 142, §1; am L 1979, c 172, §1; am L 1980, c 169, §1, c 171, §1 and c 232, §31; am L 1981, c 176, §1; am L 1983, c 52, §1 and c 249, §3; am L 1991, c 6, §1; am L 1992, c 233, §1; am L 2005, c 12, §1]

Rules of Court

Applicability of District Court Rules of Civil Procedure, see DCRCP rule 81(a)(1), (c.1).  Place of filing, see DCRCP rule 3(c).

Generally, see Rules of Small Claims Division.

Case Notes

Subsection (a)(2) is plain and clear and confers exclusive jurisdiction upon the small claims court; thus, the circuit court has no jurisdiction over causes of action involving security deposits.  63 H. 55, 621 P.2d 346.



§633-28 - Small claims, no appeal; appearance by whom.

§633-28  Small claims, no appeal; appearance by whom.  (a)  Actions shall be commenced and conducted in the small claims division of the district court as provided by the rules of court.  The clerk of the court, at the request of an individual, shall prepare the papers required to be filed in an action in the court, but the clerk's services in the preparation of these papers shall not be available to a corporation, partnership, or association, or to any individual proprietorship.  The mode of service shall be:

(1)  As provided by law or rule of court for cases in the district courts; provided that for any small claims action, service may be made by one of the parties to the action by means of personal service to the other parties, on the condition that:

(A)  The party being served signs that party's name to indicate actual receipt of service; or

(B)  A competent witness, who is not an employee, family member, or agent of the plaintiff appears at a hearing on the matter or provides a notarized affidavit testifying that personal service on the party sought to be served was accomplished in the witness' presence;

(2)  As to actions arising under paragraphs (1) and (3) of section 633-27(a), by registered mail or by certified mail with return receipt signed by the addressee showing delivery within the circuit; or

(3)  As to actions arising under paragraph (2) of section 633-27(a), by registered mail or by certified mail with return receipt signed by the addressee showing delivery at any place within or without the State.

There shall be no appeal from a judgment of the small claims division, but the court, sitting as the small claims division, may alter or set aside any judgment as provided by the rules of court.

(b)  Notwithstanding any provision of law requiring the licensing of practitioners, any person, with the approval of the court, may appear on behalf of the person or another person in the small claims division of the district court; provided that, in cases in the small claims division of the district court involving disagreement between landlord and tenant about the security deposit in a residential landlord-tenant relationship, licensed practitioners are prohibited from appearing on behalf of another person.  The services of an unlicensed person appearing under this subsection shall be without compensation, either by way of direct fee, contingent fee, or otherwise.  In the event representation services are rendered for compensation, this subsection is inapplicable and the rendering of the services constitutes the unlawful practice of law, except as otherwise provided. [L 1970, c 182, pt of §1; am L 1971, c 144, §22; am L 1972, c 142, §2; am L 1983, c 249, §4; gen ch 1985; am L 1997, c 138, §2; am L 2005, c 12, §2]

Rules of Court

Appeal, see RSCD rule 12.

Service, see RSCD rules 3, 5.

Case Notes

Appeal is purely statutory, and under this section there is no appeal from judgment of small claims division.  60 H. 52, 587 P.2d 807.

Mandamus cannot be used to perform the office of an appeal.  60 H. 52, 587 P.2d 807.



§633-29 - Fees and costs; waiver.

§633-29  Fees and costs; waiver.  The fee for issuing summons and copies, trial, judgment, and satisfaction in an action in the small claims division of the district court shall be not more than $35.  Other fees shall be as prescribed by statute or rule of court.  The judge may waive the prepayment of costs or the payment of costs accruing during the action upon the sworn statement of the plaintiff or upon other satisfactory evidence of the plaintiff's inability to pay the costs. [L 1970, c 182, pt of §1; am L 1971, c 144, §23; gen ch 1985; am L 1990, c 235, §1; am L 1998, c 128, §5]



§633-30 - Counterclaim; retention of jurisdiction.

§633-30  Counterclaim; retention of jurisdiction.  When the limit of the district court as provided by section 633-27 is exceeded in a counterclaim but within the jurisdictional limit of the court as provided by section 604-5, the action shall nevertheless remain in the small claims division of the district court and be tried therein in its entirety; provided that the district court having jurisdiction over a civil action involving summary possession shall have concurrent jurisdiction with the small claims division of the district court over any security deposit dispute between landlord and tenant in a residential landlord-tenant relationship. [L 1970, c 182, pt of §1; am L 1971, c 144, §24; am L 2005, c 12, §3]



§633-31 - Jury trial; demand; assignment to other court.

[§633-31]  Jury trial; demand; assignment to other court.  In a case filed or pending in the small claims division of the district court in which a party entitled to a trial by jury files a demand therefor, the case shall be assigned to and tried in the circuit court under the procedure provided for jury trials. [L 1970, c 182, pt of §1]



§633-32 - Evidence.

§633-32  Evidence.  In a case tried in the small claims division, the court shall conduct the trial in such manner as to do substantial justice between the parties according to the rules of substantive law, and is not bound by the rules of evidence, whether or not set out by statute, except provisions relating to privileged communications. [L 1970, c 182, pt of §1; am L 1971, c 144, §25]



§633-33 - Judgment for wages; oral examination; payment.

§633-33  Judgment for wages; oral examination; payment.  When a judgment in an action pursuant to this chapter is founded in whole or in part on a claim for wages or personal services, the court shall, upon motion of the party obtaining judgment, order the appearance of the party against whom the judgment has been entered but not more often than once each week for four consecutive weeks, for oral examination under oath as to his financial status and his ability to pay the judgment, and the court shall make such supplementary orders as seems just and proper to effectuate the payment of the judgment upon reasonable terms. [L 1970, c 182, pt of §1; am L 1971, c 144, §26]



§633-34 - Award of costs.

§633-34  Award of costs.  In any action pursuant to this chapter, the award of costs is in the discretion of the court, which may include therein the reasonable cost of bonds and undertakings, and other reasonable expenses incident to the action, incurred by either party.  No attorneys' fees or commissions shall be allowed or awarded under sections 607-14 and 607-17 by any judgment of the small claims division. [L 1970, c 182, pt of §1; am L 1971, c 144, §27]

Note

Section 607-17 referred to in text is repealed.



§633-35 - Other rights of judgment creditor.

§633-35  Other rights of judgment creditor.  Except as otherwise provided by this chapter, or in the rules of court, a party obtaining a judgment in the small claims division of the district court is entitled to the same remedies, processes, costs, and benefits as are given or inure to other judgment creditors in the court. [L 1970, c 182, pt of §1; am L 1971, c 144, §28]



§633-36 - Forms and public information.

§633-36  Forms and public information.  For the more effective carrying out of this chapter, the chief justice, as administrative head of the judiciary department, shall cause to be published a booklet or pamphlet describing, in language readily understandable by a layperson, the procedures of the small claims division of the district court, the remedies available upon judgment in the small claims division of the district court and such other information as will facilitate the utilization of the small claims procedure and shall also cause to be made and printed such standardized forms as may be utilized throughout the small claims procedure prior to, upon and after judgment. [L 1970, c 182, pt of §1; am L 1971, c 144, §29; gen ch 1993]



§633-37 - REPEALED.

§633-37  REPEALED.  L 1971, c 144, §30.






CHAPTER 634 - CIVIL ACTIONS AND PROCEEDINGS, GENERALLY

§634-1 - Assignee; nonnegotiable chose.

PART I.  PARTIES, GENERAL PROVISIONS

[§634-1]  Assignee; nonnegotiable chose.  The assignee of any nonnegotiable chose in action, assigned in writing, may maintain thereon in the assignee's own name any action which, but for the assignment, might be maintained by the assignor; subject, however, to all equities and setoffs existing in favor of the party liable against the assignor and which existed at the time of the assignment or at any time thereafter until notice thereof was given to the party liable, except as otherwise provided. [L 1898, c 7, §1; RL 1925, §2361; RL 1935, §4045; RL 1945, §10037; RL 1955, §230-7; HRS §634-31; am L 1972, c 89, §2A(a); ren HRS §634-1; gen ch 1985]

Rules of Court

Real party in interest, see HRCP rule 17(a); DCRCP rule 17(a).  Setoff, see HRCP rule 13; DCRCP rule 13.

Case Notes

Cases prior to adoption of the Hawaii Rules of Civil Procedure.

Requiring joinder as coplaintiff on breach of contract.  5 H. 430.

May sue in assignor's or assignee's name, under common law rule.  30 H. 959.  Endorsee for collection may sue in own name.  29 H. 434.  Assignee of judgment may sue in own name.  20 H. 138, aff'd 226 U.S. 462.  Set off against assignee.  11 H. 764.  Principal and agent.  31 H. 12.  Legality of assignment.  34 H. 754.

Cited:  20 H. 146, 149; 27 H. 642, 645; 36 H. 676, 680.



§634-2 - Joint contractual obligations.

[§634-2]  Joint contractual obligations.  In an action on a contract on which two or more persons are jointly, jointly and severally, or severally liable, the court in which the action is pending has jurisdiction to proceed against such of the obligors as can be served as if they were the only obligors. [CC 1859, §1105; RL 1925, §2363; RL 1935, §4047; RL 1945, §10039; RL 1955, §230-9; HRS §634-33; am L 1972, c 89, §2A(b); ren HRS §634-2]

Rules of Court

See HRCP rules 19, 20; DCRCP rule 20.  Service, see HRCP rule 4; DCRCP rule 4.

Case Notes

Necessary, when:  Action cannot be maintained against one only of several joint contractors.  1 H. 71.  Joint contractors should be joined in suit.  7 H. 563.  Failure to join necessary parties may subject pleading to demurrer or motion.  10 H. 340.  Assignor of lease need not be a party to a bill in specific performance of covenant to renew.  9 H. 597.  Suit against joint makers of promissory note must be either joint or several.  10 H. 540.  Nonjoinder of one of the joint makers of a note cured by the verdict.  10 H. 540.  All parties to a joint and several contract must be joined, and in actions on judgment, all judgment debtors must be joined or excuse shown for not doing so.  13 H. 339, 361.  Principal debtor need not be joined with grantors as defendants.  13 H. 690.  In ejectment several defendants claiming separate interests in land are proper parties defendant.  5 H. 434; 18 H. 494.  Does not apply to joint trustees in a statutory action at law to quiet title.  15 H. 401.  Persons named as joint debtors in a contract not signed by them cannot be joined in an action on the contract.  16 H. 332.  County need not be joined in a tax action though it receives half the taxes.  17 H. 146.  Partnership pleading.  33 H. 567.

Waiver will cure misjoinder, failure to take advantages of defense.  2 H. 184.

Service on all defendants unnecessary when all are joined as parties.  12 H. 344.  Service of assignment of errors on one of several joint defendants is constructive service on the rest.  24 H. 774, 776.

Judgment is joint though the obligation may be joint and several.  9 H. 306, criticized, 20 H. 138, 141.

Parties need not be joined in action by one surety against co- sureties for contribution.  22 H. 540, 546.  In tort action the liability of a co-defendant is several as well as joint and several.  24 H. 579, modified on other grounds, 24 H. 597.  In tort may join defendants when they concur in negligent action.  25 H. 508; may not join defendants in the alternative.  40 H. 86.  Wife in action on promissory note against a partnership of which husband is a member need not join husband.  27 H. 369.  No joinder of plaintiffs in a contract by one party with 103 others each of whom has a separate contract.  29 H. 122.

Referred to:  3 H. 695, 696.



§634-3 - Actions against persons by firm name.

[§634-3]  Actions against persons by firm name.  Whenever two or more persons, associated in any business, transact such business under a firm name, whether it comprises the names of such persons or not, the associates may be sued by such firm name, the summons in such case being served on one or more of the associates or as otherwise provided by rule of court; and any judgment recovered against the firm, as such, may be enforced against the firm property, and against the individual property of any of the associates who have been served with process or who have appeared in the action. [L 1915, c 210, §1; RL 1925, §2364; RL 1935, §4048; RL 1945, §10040; RL 1955, §230-10; HRS §634-34; am L 1972, c 89, §2A(c); ren HRS §634-3]

Cross References

Organizations and associations, see §634-30.

Rules of Court

See HRCP rule 23.2.

Service, see HRCP rule 4.

Case Notes

Cited:  33 H. 180, 191.



§634-11 - Interpleader; sheriff's application for order.

PART II.  INTERPLEADER

§634-11  Interpleader; sheriff's application for order.  When, in the execution of process against goods and chattels issued by or under the authority of the courts of the State, by reason of claims made to such goods and chattels by assignees of bankrupts and other persons not being the parties against whom such process had issued, whereby the sheriffs and other officers are exposed to the hazard and expense of actions, any such claim shall be made to any goods or chattels taken or intended to be taken in execution under any such process or to the proceeds or value thereof, it shall be lawful for the court, out of which the execution shall have issued, or any judge thereof, upon application of the sheriff or other officer made before or after the return of such process, and as well before as after any action brought against the sheriff or other officer, to call before it or the judge by rule, order, or summons, as well the party issuing such process as the party making the claim.  Thereupon the court or judge shall, for the adjustment of the claims and the relief and protection of the sheriff or other officer, make such rules, orders, and decisions as shall appear to be just according to the circumstances of the case.  The costs of all such proceedings shall be in the discretion of the court or judge. [L 1876, c 33, §5; RL 1925, §2872; RL 1935, §4061; RL 1945, §10043; RL 1955, §230-13; am L 1963, c 85, §3; HRS §634-43; ren HRS §634-11; am L 1980, c 232, §32; gen ch 1985; am L 1989, c 211, §10; am L 1990, c 281, §11]

Cross References

Sheriff, etc., see §26-14.6.

Case Notes

Did not apply to district courts under prior law.  6 H. 254.



§634-12 - Sale of property seized on execution, when.

§634-12  Sale of property seized on execution, when.  When goods or chattels have been seized in execution by the sheriff or other officer under process of any court, and some third person claims to be entitled under a bill of sale, chattel mortgage, or otherwise, to the goods and chattels by way of security for a debt, the court or a judge may order a sale of the whole or part thereof, upon such terms as to the payment of the whole or part of the secured debt or otherwise as it or the judge shall think fit; and may direct the application of the proceeds of sale in such manner and upon such terms as to the court or judge may seem just. [L 1876, c 33, §7; RL 1925, §2874; RL 1935, §4063; RL 1945, §10045; RL 1955, §230-15; am L 1963, c 85, §3; HRS §634-45; ren HRS §634-12; gen ch 1985; am L 1989, c 211, §10; am L 1990, c 281, §11]

Cross References

Sheriff, etc., see §26-14.6.

Case Notes

Did not apply to district courts under prior law.  6 H. 254.

Claimant of goods seized by sheriff on execution not authorized to apply for order of interpleader.  13 H. 88.



§634-13 - Questions of law; submission to supreme court.

[§634-13]  Questions of law; submission to supreme court.  In all cases of interpleader proceedings where the question is one of law and the facts are not in dispute, the judge shall be at liberty at the judge's discretion to decide the question without directing an action or issue, and (if the judge shall think it desirable) to order that a special case be stated for the opinion of the supreme court, and the proceedings upon such case shall (as nearly as may be) be the same as upon a submission to the court according to law. [L 1876, c 33, §9; RL 1925, §2876; RL 1935, §4065; RL 1945, §10047; RL 1955, §230-17; HRS §634-47; ren HRS §634-13; gen ch 1985]

Rules of Court

Interpleader, see HRCP rule 22.

Case Notes

Did not apply to district courts under prior law.  6 H. 254.



§634-21 - Service of process, by whom.

PART III.  SERVICE

§634-21  Service of process, by whom.  Except as otherwise provided, service of all process and orders shall be made by the sheriff or the sheriff's deputy, the chief of police of the county in which the service is made or the chief's duly authorized subordinate, some other person specially appointed by the court for the purpose, any investigator appointed and commissioned by the director of commerce and consumer affairs pursuant to section 26-9(j), or a person authorized by the rules of court. [CC 1859, §1102; am L 1898, c 5, §1; am L 1911, c 60, §1; RL 1925, §2341; am L 1929, c 13, §1; RL 1935, §4076; RL 1945, §10058; RL 1955, §230-28; am L 1963, c 85, §3; HRS §634-56; am L 1972, c 89, §2A(d); ren HRS §634-21; gen ch 1985; am L 1989, c 123, §2 and c 211, §10; am L 1990, c 281, §11; am L 1993, c 173, §2; am L 1994, c 9, §1]

Cross References

Sheriff, etc., see §26-14.6.

Rules of Court

See HRCP rule 4; DCRCP rule 4; RCC rules 2(d), 5, 28, 31(a)(3).

See HFCR rules 4, 5; HPR rule 7.

Case Notes

Cases prior to adoption of the Hawaii Rules of Civil Procedure.

On whom summons may be served:  Service on agent doing business in Hawaii good.  2 H. 453.  Service on manager at corporation office, president being out of country, good.  6 H. 259.  A general appearance by attorneys cures defect in service.  18 H. 602.

Formal requisites of documents for service; no need to attach to declaration copy of custom house orders.  7 H. 314.  Not necessary to attach copy of note where suit is on oral promise to pay note.  17 H. 32.  And a copy of summons lacking court seal or clerk's signature is fatally defective and cannot be cured by amendment.  14 H. 627.  Who may certify copy of summons.  20 H. 352; 20 H. 548; 22 H. 723, 725.

Service of process:  Sheriffs not plaintiff serve process.  14 H. 448.  Service on agent.  15 H. 401; 15 H. 628.  Service of process in district court.  15 H. 486.  Substituted service, district court.  34 H. 328.

Not applicable to writ of error.  18 H. 392.

Return of service not invalidated by failure to show it was made as required by statute, presumption.  19 H. 494.

Garnishment of defendant's debtor is sufficient notice to defendant who is not and never has been an inhabitant of Hawaii. 22 H. 321.

Cited:  2 U.S.D.C. Haw. 301, 302.



§634-22 - Return.

§634-22  Return.  In all cases where any process or order of a court is served by any officer of the court or of the police force or the sheriff or the sheriff's deputies or any investigator appointed and commissioned by the director of commerce and consumer affairs pursuant to section 26-9(j), a record thereof shall be endorsed upon the back of the process, complaint, order, or citation.  The record shall state the name of the person served and the time and place of service and shall be signed by the officer making the service.  If the officer fails to make service the officer, in like manner, shall endorse the reason for the officer's failure and sign this record.  When service is made by a person specially appointed by the court, or a person authorized by rules of court, the person shall make affidavit of that service.

The record or the affidavit shall be prima facie evidence of all it contains, and no further proof thereof shall be required unless either party desires to examine the officer or person making service, in which case the officer or person shall be notified to appear for examination. [L 1888, c 57; RL 1925, §2342; RL 1935, §4078; RL 1945, §10060; RL 1955, §230-30; am L 1963, c 85, §3; HRS §634-58; am L 1972, c 89, §2A(e); ren HRS §634-22; gen ch 1985; am L 1989, c 123, §3 and c 211, §10; am L 1990, c 281, §11; am L 1993, c 173, §3; am L 1994, c 9, §2]

Cross References

Sheriff, etc., see §26-14.6.

Rules of Court

As to circuit courts, see HRCP rule 4(g), (h); as to district courts, see DCRCP rule 4(g), (h).

As to family courts, see HFCR rule 4.

Probate proceedings, see HPR rule 8.

Case Notes

Officers who may serve.  15 H. 486.  Conflicting interests of serving officers.  40 H. 279.

Record sufficient evidence.  16 H. 427.  Return not invalidated by failure to show that it was made as required by statute.  Presumption of validity in absence of contrary showing.  19 H. 494.  Return is prima facie evidence of all it contains.  48 H. 306, 402 P.2d 440.



§634-23 - Joinder of unknown persons; service when defendant unknown or absent.

§634-23  Joinder of unknown persons; service when defendant unknown or absent.  Where an action or proceeding involves or concerns any property, tangible or intangible, within the jurisdiction of a circuit court, or any legal or equitable estate, right or interest, vested or contingent, in any such property, or any status or res within the jurisdiction of a circuit court:

(1)  Any person having a claim, interest or concern so as to be a necessary or proper party, who cannot be identified or whose name is unknown to the plaintiff, may be made party to the action or proceeding as provided by the rules of court.

(2)  If a defendant is unknown or does not reside within the State or if, after due diligence, the defendant cannot be served with process within the State, and the facts shall appear by affidavit to the satisfaction of the court, it may order that service be made as provided by section 634-24 or by publication, as may be appropriate; provided that service by publication shall not be valid unless, it is shown to the satisfaction of the court that service cannot be made as provided by section 634-24.  The affidavit required by this paragraph shall set forth facts based upon the personal knowledge of the affiant concerning the methods, means, and attempts made to locate and effect personal service on the defendant and any other pertinent facts.

(3)  Service by publication shall be made in at least one newspaper published in the State and having a general circulation in the circuit in which the action or proceeding has been instituted, in such manner and for such time as the court may order, but not less than once in each of four successive weeks, the last publication to be not less than twenty-one days prior to the return date stated therein unless a different time is prescribed by order of the court.  If the action or proceeding concerns real property the court shall order additional notice by posting a copy of the summons upon the property.

(4)  Any adjudication shall, as regards a defendant served by publication pursuant to this section, or served as provided by section 634-24, affect only the property, status or res which is the subject of the action, unless (A) the defendant appears in the action and defends on the merits, in which case the defendant shall be liable to a personal judgment with respect to the claim so defended, including in the case of a foreclosure action a deficiency judgment, or (B) the service is authorized by section 634-25 or other provision of law, in which case the defendant shall be liable to any judgment authorized by such law.

(5)  Nothing herein contained limits or affects the right to serve any process in any other manner now or hereafter provided by law or rule of court. [CC 1859, §1103; am L 1909, c 34, §1; RL 1925, §2343; am L 1929, c 43, §1; am L 1931, c 50, §1; RL 1935, §4079; RL 1945, §10061; RL 1955, §230-31; HRS §634-59; am L 1972, c 89, §2A(f); ren HRS §634-23; am L 1976, c 183, §1; gen ch 1985]

Rules of Court

Proof of publication, see RCC rule 11.

Cross References

Publication how made, see §601-13.

Case Notes

Not applicable when nonresident defendant has agent here.  2 H. 453.

Service under creditor's bill to reach property of judgment debtor need not be personal.  10 H. 668.  Must affirmatively appear that defendant cannot be found and hence personal service cannot be made.  35 H. 689, 711.

Under prior law not applicable to district magistrate.  20 H. 132, aff'd 233 U.S. 70.

Service by publication, and by posting summons on property was reasonably calculated to inform defendant of quiet title action and consistent with due process.  2 H. App. 395, 633 P.2d 553.

No evidence that plaintiff exercised due diligence to locate defendants to effect personal service on them.  Claimant in adverse possession action must strictly comply with notice requirements.  6 H. App. 241, 718 P.2d 1109.



§634-24 - Service outside the State or by registered mail.

§634-24  Service outside the State or by registered mail.  In any case in which, under section 634-23, provision is made for service of summons as provided by this section, personal service shall be made upon the defendant wherever found or the defendant shall be served by registered or certified mail with request for a return receipt and marked deliver to addressee only, as ordered by the court.  A certified copy of the order, the summons and the complaint shall be served, and the service shall be evidenced by an affidavit showing that the required papers were sent by registered or certified mail as aforesaid, and by the receipt signed by the defendant and filed with the affidavit, or in the case of personal service by the return of the serving officer or the affidavit of any other person authorized to serve process in the place where the defendant is found or appointed by the court to make the service.

The affidavit required by this section shall set forth facts based upon the personal knowledge of the affiant concerning the methods, means, and attempts made to satisfy the requirements of this section and any other pertinent facts. [CC 1859, §1104; am L 1903, c 5, §1; RL 1925, §2344; am L 1929, c 43, §2; RL 1935, §4080; RL 1945, §10062; RL 1955, §230-32; HRS §634-60; am L 1972, c 89, §2A(g); ren HRS §634-24; am L 1976, c 183, §2; gen ch 1985]

Case Notes

See 10 H. 668, 673; 35 H. 689, 710; 46 H. 1, 373 P.2d 710; 50 H. 484, 443 P.2d 155.



§634-25 - Personal service on resident outside the State.

§634-25  Personal service on resident outside the State.  Whenever a defendant, being a resident of the State, cannot be served within the State personal service may be made upon the defendant outside the State by any person authorized to serve process in the place in which the defendant may be found or specially appointed by the court to make the service which service shall be evidenced by the return of the serving officer or by affidavit and shall be of the same legal force and validity as if made within the State.

The affidavit required by this section shall set forth facts based upon the personal knowledge of the affiant concerning the methods, means, and attempts made to satisfy the requirements of this section and any other pertinent facts. [L 1972, c 89, §2A(h); HRS §634-60.5; ren HRS §634-25; am L 1976, c 183, §3; gen ch 1985]



§634-26 - Form of published notice.

[§634-26]  Form of published notice.  The published notice provided for by section 634-23 shall be in the form of a summons, without a caption but referring to the complaint or petition, stating briefly the object of the action or proceeding with a brief description of the property involved, and calling upon the persons to whom it is addressed to plead on or before a return day stated in the notice. [L 1917, c 67, §3; RL 1925, §2347; am L 1929, c 43, §4; RL 1935, §4083; RL 1945, §10065; RL 1955, §230-36; HRS §634-63; am L 1972, c 89, §2A(i); ren HRS §634-26]



§634-27 - Substituted service of summons in attachment cases.

[§634-27]  Substituted service of summons in attachment cases.  In all cases where a writ of attachment is issued out of any court in accordance with chapter 651, relating to attachments, if it appears by affidavit or otherwise to the satisfaction of the judge that the defendant in attachment was never a resident of the State, or has removed therefrom, or that the defendant secretes oneself so that process cannot be personally served upon the defendant, the judge may order that service be made by publication as provided in section 634-23, or in the manner provided in section 634-24, and with like effect.  Upon the trial of the cause the defendant thus summoned, if the defendant does not appear, may be declared to be in default, and the court may proceed to hearing and judgment, and may issue execution against the property upon which attachment has been levied. [L 1917, c 67, §1; RL 1925, §2345; am L 1929, c 43, §3; RL 1935, §4081; RL 1945, §10063; RL 1955, §230-34; HRS §634-61; ren HRS §634-27; gen ch 1985]

Rules of Court

See HRCP rules 4(e), (f), 64, 69.



§634-28 - Form of judgment.

[§634-28]  Form of judgment.  The judgment rendered in such a cause shall be in form a personal judgment against the defendant or defendants, but shall not be valid, except for the purpose of the issuance of the levy of execution and of sale upon the property so attached. [L 1917, c 67, §2; RL 1925, §2346; RL 1935, §4082; RL 1945, §10064; RL 1955, §230-35; HRS §634-62; ren HRS §634-28]

Rules of Court

See HRCP rules 64, 69.



§634-29 - In case of attachment, etc.

[§634-29]  In case of attachment, etc., of real property.  In all cases of attachment, sequestration, or injunction of real property, the officer serving the writ shall, in addition to personal delivery of a copy thereof to the defendant, post upon the premises a copy of the process, and a notice of the day and hour when attached, sequestrated, or enjoined, and shall also give notice thereof in a newspaper or newspapers suitable for the advertisement of judicial proceedings.  But in all cases where a writ of attachment is issued in accordance with chapter 651 relating to attachments, and the defendant in attachment was never a resident of the State or has departed from the State or secretes oneself so that the writ of attachment cannot be personally served upon the defendant, personal service of the writ upon the defendant may be dispensed with.  All after-leases, mortgages, sales, devises, assignments, trusts, or other conveyances of the property, until the dissolution of the process, shall be void in law as against the plaintiff in such cases. [CC 1859, §1124; am L 1903, c 5, §1; am imp L 1917, c 67, §1; RL 1925, §2348; RL 1935, §4084; RL 1945, §10066; RL 1955, §230-37; HRS §634-64; ren HRS §634-29; gen ch 1985]

Rules of Court

See HRCP rules 4(e), (f), 64, 65; DCRCP rule 64.

Proof of publication, see RCC rule 11.

Case Notes

Execution must be postponed to the lien of a prior attachment.  6 H. 564.

Compliance with statute while essential to completion of a title under the lien established by the levy of attachment constitutes no part of the levy itself.  26 H. 342.

Valid attachment is dissolved only if defendant puts up bond or recovers judgment, or action is discontinued or dismissed.  51 H. 164, 454 P.2d 116.

Section is in pari materia with §§651-44 and 651-49 and a mortgage made subsequent to attachment is void as against attaching creditor.  51 H. 164, 454 P.2d 116.



§634-30 - Organizations and associations, service of process on; judgment.

[§634-30]  Organizations and associations, service of process on; judgment.  When two or more persons associate and act, whether for profit or not, under a common name, including associating and acting as a labor organization or employer organization, whether the common name comprises the names of the persons or not, they may sue in or be sued by the common name, and the process shall be served on any officer, trustee, or agent of the association if he can be found, or if no such officer, trustee, or agent can be found as shown by the return of the serving officer, then upon any one or more members of the association, or as otherwise provided by rule of court.  Any such service constitutes service upon the association.  The judgment in such cases shall accrue to the joint or common benefit of and bind the joint or common property of the association, the same as though all members had been named as parties to the action.  No judgment shall be enforceable against any individual or his individual assets unless (1) he has been joined and served as an individual party to the action, or (2) the judgment is so enforceable pursuant to section 634-3, or any other law. [L Sp 1949, c 4, §1; RL 1955, §230-39; HRS §634-66; am L 1972, c 89, §2A(j); ren HRS §634-30]

Rules of Court

Actions relating to unincorporated associations, see HRCP rule 23.2.

Execution, see HRCP rule 69.

Service, see HRCP rule 4.

Case Notes

Mentioned with respect to validity of personal judgment against creditors and stockholders of a corporation.  59 H. 189, 579 P.2d 99.



§634-31 - Same; nonresidents; service.

§634-31  Same; nonresidents; service.  The transaction of any acts, business, or activities within the State by any officer, agent, representative, employee, or member of any such association having officers, agents, members, or property without the State, on behalf of such association, or any of its members or affiliated local associations, shall subject the association and its members to the jurisdiction of the courts of this State in any action or proceeding against or involving the association growing out of the acts, business, or activities within the State giving rise to any cause of action, and the acts, business, or activities shall be a signification of the agreement of the association and its members that any legal process or notice in any action, matter, or proceeding against or involving it, which is served shall be of the same legal force and validity as if served upon the association and its members personally.  Service of such process or notice shall be made by registered mail to the association at its last known address and an affidavit of compliance with this section shall be filed with the court or other state agency or department before which the action, matter, or proceeding is pending.  The filing shall be deemed service upon the association and its members twenty days after the filing. [L Sp 1949, c 4, §2; RL 1955, §230-40; am L Sp 1959 2d, c 1, §15; am L 1963, c 114, §3; HRS §634-67; am L 1972, c 89, §2A(k); ren HRS §634-31; am L 1983, c 153, §4; am L 1984, c 209, §1]

Cross References

Use of certified mail, see §1-28.

Rules of Court

See HRCP rule 4.



§634-32 - Other laws not affected.

[§634-32]  Other laws not affected.  Nothing contained in sections 634-30 and 634-31 shall be construed to amend or repeal chapter 425 or 433 or section 634-3. [L Sp 1949, c 4, §3; RL 1955, §230-41; HRS §634-68; ren HRS §634-32]

Note

Chapter 433 referred to in text is repealed.



§634-33 - Service in cases of operation of motor vehicles.

§634-33  Service in cases of operation of motor vehicles.  The use and operation by any person, whether a resident or a nonresident of the State, of any motor vehicle upon a public highway in this State shall subject the person to the jurisdiction of the courts of this State in any action or proceeding against the person growing out of any accident or collision in which the person and the motor vehicle so used and operated may be involved.  The use and operation of the motor vehicle is deemed a signification of the person's agreement that any summons against the person which is served is of the same legal force and validity as if served upon the person personally within this State, whether the person is a nonresident of this State or at the time a cause of action arises is a resident of this State but subsequently becomes a nonresident of this State.  Service of such summons is to be made as provided by section 634-36, if the defendant cannot be found in the State.

This section shall not be construed as repealing or amending any other provision of law relating to the service of process nor as establishing an exclusive method of service of process in cases to which this section may apply. [L 1953, c 167, §§1, 2; RL 1955, §230-33; am L 1959, c 15, §1; am L Sp 1959 2d, c 1, §15; am L 1963, c 114, §3; am L 1965, c 86, §1; HRS §634-69; am L 1972, c 89, §2A(l); ren HRS §634-33; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 1984, c 209, §2; gen ch 1985]

Cross References

Nonresident violator compact, see chapter 291A.

Case Notes

Section 657-18 did not apply to toll the no-fault statute of limitations where a nonresident motorist defendant was at all times subject to the jurisdiction of Hawaii's courts and amenable to service of process under its long-arm statutes as set forth in §634-36 and this section.  89 H. 1, 967 P.2d 1059.



§634-34 - Service on boat operators.

§634-34  Service on boat operators.  The operation, navigation, use, or maintenance by any person, whether a resident or nonresident of the State, of any boat, ship, barge, or other watercraft in the navigable waters of the State shall subject the person to the jurisdiction of the courts of this State in any action or proceeding against the person growing out of any accident, collision, or claim for damages in which the person and the boat, ship, barge, or other watercraft may be involved in the navigable waters.  The operation, navigation, use, or maintenance is deemed a signification of the person's agreement that any summons against the person which is served is of the same legal force and validity as if served upon the person personally within this State, whether the person is a nonresident of this State or at the time a cause of action arises is a resident of this State but subsequently becomes a nonresident of this State.  Service of the summons is to be made as provided by section 634-36, if the defendant cannot be found in the State.

This section shall not be construed as repealing or amending any other provision of law relating to the service of process nor as establishing an exclusive method of service of process in cases to which this section may apply. [L 1965, c 172, §1; Supp, §230-33.5; HRS §634-70; am L 1972, c 89, §2A(m); ren HRS §634-34; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 1984, c 209, §3; gen ch 1985]



§634-35 - Acts submitting to jurisdiction.

[§634-35]  Acts submitting to jurisdiction.  (a)  Any person, whether or not a citizen or resident of this State, who in person or through an agent does any of the acts hereinafter enumerated, thereby submits such person, and, if an individual, the person's personal representative, to the jurisdiction of the courts of this State as to any cause of action arising from the doing of any of the acts:

(1)  The transaction of any business within this State;

(2)  The commission of a tortious act within this State;

(3)  The ownership, use, or possession of any real estate situated in this State;

(4)  Contracting to insure any person, property, or risk located within this State at the time of contracting.

(b)  Service of process upon any person who is subject to the jurisdiction of the courts of this State, as provided in this section, may be made as provided by section 634-36, if the person cannot be found in the State, with the same force and effect as though summons had been personally served within this State.

(c)  Only causes of action arising from acts enumerated herein may be asserted against a defendant in an action in which jurisdiction over the defendant is based upon this section.

(d)  Nothing herein contained limits or affects the right to serve any process in any other manner now or hereafter provided by law. [L 1965, c 134, §1; Supp, §230-41.5; HRS §634-71; am L 1972, c 89, §2A(n); ren HRS §634-35; gen ch 1985]

Rules of Court

See HRCP rule 4.

Law Journals and Reviews

Jurisdiction Under Hawaii's New "Long Arm" Statute.  4 HBJ, Feb 1966, at 4.

Products Liability in Hawaii.  14 HBJ 127.

Case Notes

Negligent manufacture outside the State, resulting in injury in the State, constituted "commission of tortious act within the State."  417 F.2d 231.

Requirement of minimum contact to satisfy due process discussed in holding manufacturer in England subject to state jurisdiction.  417 F.2d 231.

Prerequisites of minimum contacts to satisfy due process discussed.  54 H. 597, 513 P.2d 165.

Minimum contact requirement held not met in a medical malpractice action.  56 H. 306, 536 P.2d 568.

Tort is "committed in this State" when the injury occurs in this State.  56 H. 306, 536 P.2d 568.

Under both the "transacting business" and "tortious act" clauses of this section, the cause of action must relate to the defendant's contacts in the State.  558 F.2d 948.

Does not express "strong policy" that insurance cases must be tried in state despite contrary insurance contract clause.  738 F.2d 1455.

Definition of term "doing or carrying on business" in Hawaii statute relating to foreign corporations and filing does not restrict or limit definition or scope of term "transaction of business" in statute.  253 F. Supp. 588.

Sufficiency of contact with State for application of statute.  290 F. Supp. 848.

Facts held sufficient to constitute transaction of business in State.  59 H. 189, 579 P.2d 99.

Establishment of contractual relationship through the mail; "transaction of business"; minimum contact.  61 H. 644, 608 P.2d 394.

Expands jurisdiction of Hawaii's courts to extent permitted by due process clause of the fourteenth amendment.  61 H. 644, 608 P.2d 394.

Plaintiff had not demonstrated that defendant was "transacting business" in Hawai`i; plaintiff sufficiently alleged a prima facie case that defendant committed a "tortious act within this State" for purposes of subsection (a)(2); plaintiff sufficiently alleged a tortious breach of contract to satisfy demands of due process.  76 H. 323, 876 P.2d 1291.

Defendant California theme park's advertising in a national magazine and on an internet website was not "the transaction of any business within this State"; also, where plaintiff's injury occurred on a roller coaster ride in defendant's California theme park, the alleged tortious acts occurred in California; thus, trial court lacked personal jurisdiction over defendants under this section.  102 H. 203, 74 P.3d 26.



§634-36 to 35 - Manner of service under sections 634-33.

§634-36  Manner of service under sections 634-33 to 35.  When service of summons is provided for by section 634-33, 634-34, or 634-35, service shall be made by service upon the defendant personally by any person authorized to serve process in the place in which the defendant may be found or appointed by the court for the purpose, or sent by certified, registered, or express mail, postage prepaid, with return receipt requested, by the plaintiff or the plaintiff's attorney to the defendant.  The plaintiff or the plaintiff's attorney shall file the return of the serving officer or an affidavit showing that the copy of summons and complaint were served as aforesaid or sent by certified, registered, or express mail as aforesaid, and in the latter case the return receipt signed by the defendant shall be filed with the affidavit.  The service shall be complete upon delivery of the required papers to the defendant outside the State, personally or by mail as provided.

If the defendant cannot be found to serve or mail the summons and the facts shall appear by affidavit or otherwise to the satisfaction of the court, it may order that service be made by publication of summons in at least one newspaper published in the State and having a general circulation in the circuit in which the action has been instituted, in such manner and for such time as the court may order, but not less than once each week in four successive weeks, the last publication to be not less than twenty-one days prior to the return date stated therein unless a different time is prescribed by order of the court. [L 1972, c 89, §2A(o); HRS §634-72; ren HRS §634-36; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 1984, c 209, §4; am L 1985, c 68, §29; am L 1987, c 283, §62; am L 1990, c 29, §1]

Case Notes

Prior law.

Effectuating service; effect of avoiding actual service by refusing registered letter.  290 F. Supp. 848.

"Return receipt" means receipt containing signature of nonresident defendant; service of summons by publication does not violate due process.  50 H. 484, 443 P.2d 155.

Section 657-18 did not apply to toll the no-fault statute of limitations where a nonresident motorist defendant was at all times subject to the jurisdiction of Hawaii's courts and amenable to service of process under its long-arm statutes as set forth in §634-33 and this section.  89 H. 1, 967 P.2d 1059.

Defendant, who was a citizen and resident of Japan, was amenable to service by publication pursuant to this section where defendant's address was unknown, and such service would not have been pre-empted by the Hague Convention.  99 H. 488, 57 P.3d 413.



§634-37 - Presumption of notice and service of process in child support cases.

§634-37  Presumption of notice and service of process in child support cases.  Whenever notice and service of process is required for child support enforcement proceedings subsequent to an order issued pursuant to chapter 571, 576B, 576E, 580, or 584, upon a showing that diligent effort has been made to ascertain the location of a party, notice and service of process shall be presumed to be satisfied upon delivery of written notice to the most recent residential or employer address on file with the state case registry pursuant to section 571-52.6. [L 1997, c 293, §9; am L 1998, c 11, §32 and c 83, §11]

Note

Chapter 576 referred to in text is repealed.  For present provisions, see chapter 576B.



§634-51 - Recording of notice of pendency of action.

PART IV.  NOTICE OF PENDENCY OF ACTION

§634-51  Recording of notice of pendency of action.  In any action concerning real property or affecting the title or the right of possession of real property, the plaintiff, at the time of filing the complaint, and any other party at the time of filing a pleading in which affirmative relief is claimed, or at any time afterwards, may record in the bureau of conveyances a notice of the pendency of the action, containing the names or designations of the parties, as set out in the summons or pleading, the object of the action or claim for affirmative relief, and a description of the property affected thereby.  From and after the time of recording the notice, a person who becomes a purchaser or incumbrancer of the property affected shall be deemed to have constructive notice of the pendency of the action and be bound by any judgment entered therein if the person claims through a party to the action; provided that in the case of registered land, section 501-151, sections 501-241 to 501-248, and sections 501-261 to 501-269 shall govern.

This section authorizes the recording of a notice of the pendency of an action in a United States District Court, as well as a state court. [L 1927, c 73, §1; RL 1935, §4086; RL 1945, §10068; RL 1955, §230-42; am L 1966, c 33, §4; HRS §634-76; am L 1972, c 89, §2A(p); ren HRS §634-51; gen ch 1985; am L 1998, c 219, §14; am L 2009, c 120, §14]

Law Journals and Reviews

Concerning constitutionality of lis pendens statutes, see Dealing with the Remorseful Seller:  Time Being of the Essence and Buyer's Right to Specific Performance in Hawaii Real Estate Transactions.  15 HBJ 77.

Case Notes

Action in which plaintiff made fraudulent transfer claims under the Hawaii Uniform Fraudulent Transfer Act (chapter 651C), seeking to avoid the transfer of real property to the extent necessary to satisfy plaintiff's claims and/or to grant plaintiff other relief under §651C-7(a), was an appropriate subject of a lis pendens under the Hawaii doctrine of lis pendens, codified in this section.  457 F. Supp. 2d 1121.

Where plaintiffs filed a notice of pendency of action pursuant to this section and §501-151, magistrate judge's order, in applying Sports Shinko to the facts of the case to deny defendant's motion to expunge, was not clearly erroneous or contrary to law.  529 F. Supp. 2d 1206.

Since filing notice of lis pendens under this section poses only a potential cloud on title, it is not an unconstitutional seizure of property without due process.  418 F. Supp. 695.

Party may not invoke lis pendens where party's interest in land is only a percentage of the income derived from the use of land and there is no right to title or control of the land.  72 H. 267, 814 P.2d 396.

Alleged equitable lien and filing of lis pendens not breach of covenant against encumbrances since lien was not actually in existence, valid, and enforceable at time of conveyance; a recorded lis pendens is an encumbrance.  75 H. 480, 866 P.2d 951.

Where complainant does not claim title to or a right of possession of property, section not implicated and lis pendens should have been expunged.  75 H. 480, 866 P.2d 951.

Where trial court's judgment in favor of defendant extinguished any claims plaintiff had against defendant and filing of appeal did not affect validity of the judgment being appealed from, lis pendens properly expunged as it was no longer based on "any action concerning real property".  92 H. 243, 990 P.2d 713.

Where mortgagors' rights to property extinguished through foreclosure, that issue is res judicata.  4 H. App. 439, 667 P.2d 834.

Where appellants filed both of their motions for notice of pendency of action after the decree of foreclosure, after the order confirming the foreclosure sale was entered, and after the writ of possession had been issued by the court in favor of the bank, the sale of the property to a third party rendered the appeal of the expungement of the lis pendens moot.  117 H. 506 (App.), 184 P.3d 821.

Hawaii Legal Reporter Citations

Lis pendens expunged.  78-2 HLR 78-1289; 80-1 HLR 800595.

Section unconstitutional.  78-2 HLR 78-769; 78-2 HLR 78-1289.



§634-61 - Death or dissolution of plaintiff or defendant.

PART V.  ABATEMENT AND REVIVAL

[§634-61]  Death or dissolution of plaintiff or defendant.  The death of a plaintiff or defendant or the dissolution of a corporate plaintiff or defendant shall not cause an action to abate, but it may be continued upon substitution of the proper parties as provided by the rules of court, or if the claim is one which survives to or against the surviving parties the action shall proceed in favor of or against the surviving parties as provided by the rules of court. [L 1876, c 34, §1; RL 1925, §2632; RL 1935, §4053; RL 1945, §10081; RL 1955, §230-55; am L 1967, c 82, §1; HRS §634-82; am L 1972, c 89, §2A(q); ren HRS §634-61]

Rules of Court

See HRCP rules 15(d), 25(a), (c), 41(b); DCRCP rules 15(d), 25.

Case Notes

Defendant removed action to U.S. district court alleging complete diversity of citizenship based on plaintiff's notice of defendant doctor's death, and argued, inter alia, that under Hawaii law, a decedent is not a proper party to an action; because the time in which to substitute doctor's estate or representative had not yet passed, the action against doctor had not been dismissed; therefore, removal on that basis was premature.  61 F. Supp. 2d 1121.

Trespass quare clausum abates upon death of plaintiff.  6 H. 556, questioned 45 H. 373, 375, 369 P.2d 96.  Ejectment does not abate by death of sole defendant between verdict and judgment.  10 H. 505.  Counsel for deceased may appear as amicus curiae on motion made prior to death.  Id.  Plaintiff in ejectment having died after verdict and before defendant's bill of exceptions was allowed, plaintiff's heirs could not be substituted on motion in supreme court.  19 H. 385.  Survival of cause of action.  34 H. 667.

Suit over title to land or over performance of decedent's contract to convey land, heirs as parties.  See 43 H. 241; 44 H. 464, 474, 357 P.2d 110; 45 H. 1, 13, 361 P.2d 374; 49 H. 409, 410, 420 P.2d 93.

Substitution of party must be made within reasonable time after death of party.  60 H. 125, 588 P.2d 416.

Appellant's claim against corporations not abated by involuntary dissolutions, where before default judgment was entered, corporations were involuntarily dissolved.  77 H. 417, 886 P.2d 754.

As a general rule, an heir of an undistributed estate, who has not been judicially appointed as the personal representative of a decedent's estate, is not a "proper party" for substitution pursuant to HRCP rule 25(a)(1).  89 H. 91, 969 P.2d 1209.

Defamation action does not survive death of defendant.  1 H. App. 517, 620 P.2d 771.






CHAPTER 634D - SERVICE OF PROCESS

CHAPTER 634D

SERVICE OF PROCESS

REPEALED.  L 1994, c 9, §3.



CHAPTER 634F - CITIZEN PARTICIPATION IN GOVERNMENT]

§634F-1 - Definitions.

[§634F-1]  Definitions.  As used in this chapter, unless the context otherwise requires:

"Governmental body" includes a branch, department, agency, instrumentality, official, employee, agent, or other person acting under color of law of the United States, a state, or subdivision of a state or other public authority.

"Judicial claim" or "claim" includes any lawsuit, cause of action, claim, cross-claim, counterclaim, or other judicial pleading or filing requesting relief.

"Lacks substantial justification" means substantially frivolous, substantially groundless, or substantially vexatious.

"Motion" includes any motion to dismiss, for summary judgment, for judgment on the pleadings or to strike, a demurrer, or any other judicial pleading filed to dispose of a judicial claim.

"Moving party" means any person on whose behalf the motion described in section 634F-2 is filed seeking dismissal of the judicial claim.

"Person" includes any individual, corporation, association, organization, partnership, two or more persons having a joint or common interest, or other legal entity.

"Public participation" means any oral or written testimony submitted or provided to a governmental body during the course of a governmental proceeding.

"Responding party" means any person against whom the motion described in section 634F-2 is filed.

"SLAPP" means a strategic lawsuit against public participation and refers to a lawsuit that lacks substantial justification or is interposed for delay or harassment and that is solely based on the party's public participation before a governmental body. [L 2002, c 187, pt of §2]



§634F-2 - Required procedures; motion.

[§634F-2]  Required procedures; motion.  Notwithstanding any law to the contrary, including rules of court, upon the filing of any motion to dispose of a claim in a judicial proceeding on the grounds that the claim is based on, relates to, or involves public participation and is a SLAPP lawsuit:

(1)  The motion shall be treated as a motion for judgment on the pleadings, matters outside the pleadings shall be excluded by the court, and the court shall expedite the hearing of the motion;

(2)  The moving party shall have a right:

(A)  To an immediate appeal from a court order denying the motion; and

(B)  To file an application for a writ of mandamus if the court fails to rule on the motion in an expedited fashion;

(3)  Discovery shall be suspended, pending decision on the motion and appeals;

(4)  The responding party shall:

(A)  Without leave of court, have seven days to amend its pleadings to be pled with specificity, and shall include such supporting particulars as are peculiarly within the supporting pleader's knowledge; and

(B)  Have the burden of proof and persuasion on the motion;

(5)  The court shall make its determination based upon the allegations contained in the pleadings;

(6)  The court shall grant the motion and dismiss the judicial claim, unless the responding party has demonstrated that more likely than not, the respondent's allegations do not constitute a SLAPP lawsuit as defined in section 634F-1;

(7)  Any governmental body to which the moving party's acts were directed or the attorney general in the case of a state governmental body, or the county attorney or corporation counsel in the case of a county governmental body may intervene to defend or otherwise support the moving party in the lawsuit;

(8)  The court shall award a moving party who prevails on the motion, without regard to any limits under state law:

(A)  Actual damages or $5,000, whichever is greater;

(B)  Costs of suit, including reasonable attorneys' and expert witness fees, incurred in connection with the motion; and

(C)  Such additional sanctions upon the responding party, its attorneys, or law firms as the court determines shall be sufficient to deter repetition of the conduct and comparable conduct by others similarly situated; and

(9)  Any person damaged or injured by reason of a claim filed in violation of their rights under this chapter may seek relief in the form of a claim for actual or compensatory damages, as well as punitive damages, attorneys' fees, and costs, from the person responsible. [L 2002, c 187, pt of §2]



§634F-3 - Relationship to other laws.

[§634F-3]  Relationship to other laws.  Nothing in this chapter shall limit or preclude any rights the moving party may have under any other constitutional, statutory, case or common law, or rule provisions. [L 2002, c 187,pt of §2]



§634F-4 - Rule of construction.

[§634F-4]  Rule of construction.  This chapter shall be construed liberally to fully effectuate its purposes and intent. [L 2002, c 187, pt of §2]






CHAPTER 634J - VEXATIOUS LITIGANTS

§634J-1 - Definitions.

[§634J-1]  Definitions.  Unless otherwise clear from the context, as used in this chapter:

"Defendant" means a person (including a corporation, association, partnership, firm, or governmental entity) against whom litigation is brought or maintained, or sought to be brought or maintained.

"In propria persona" means on the person's own behalf acting as plaintiff.

"Litigation" means any civil action or proceeding, commenced, maintained, or pending in any state or federal court of record.

"Plaintiff" means the person who commences, institutes or maintains litigation or causes it to be commenced, instituted, or maintained, including an attorney at law acting on the attorney's own behalf.

"Security" means an undertaking to assure payment, to the party for whose benefit the undertaking is required to be furnished, of the party's reasonable expenses, including attorney's fees, and not limited to taxable costs incurred in or in connection with a litigation instituted, caused to be instituted, or maintained or caused to be maintained by a vexatious litigant.

"Vexatious litigant" means a plaintiff who does any of the following:

(1)  In the immediately preceding seven-year period has commenced, prosecuted, or maintained in propria persona at least five civil actions other than in a small claims court that have been:

(A)  Finally determined adversely to the plaintiff; or

(B)  Unjustifiably permitted to remain pending at least two years without having been brought to trial or hearing;

(2)  After litigation has been finally resolved against the plaintiff, relitigates or attempts to relitigate in propria persona and in bad faith, either:

(A)  The validity of the determination against the same defendant or defendants as to whom the litigation was finally determined; or

(B)  The cause of action, claim, controversy, or any of the issues of fact or law, determined or concluded by the final determination against the same defendant or defendants as to whom the litigation was finally determined;

(3)  In any litigation while acting in propria persona, files, in bad faith, unmeritorious motions, pleadings, or other papers, conducts unnecessary discovery, or engages in other tactics that are frivolous or solely intended to cause unnecessary delay; or

(4)  Has previously been declared to be a vexatious litigant by any state or federal court of record in any action or proceeding based upon the same or substantially similar facts, transaction, or occurrence. [L 1993, c 124, pt of §1]

Case Notes

Trial court's declaration of plaintiff as vexatious litigant not abuse of discretion where plaintiff failed in separate incidents to serve and/or inappropriately served separate documents on defendant, failed to produce documents to defendant's attorney and committed inappropriate service of documents, and filed at least one motion that was without merit.  102 H. 289, 75 P.3d 1180.

As a vexatious litigant must be a natural person, given plaintiff's corporate status, trial court erred in determining that corporation was a vexatious litigant under this chapter; also, as only a plaintiff may be deemed a vexatious litigant, trial court erred in determining that attorney of record for plaintiffs was a vexatious litigant under this chapter.  98 H. 95 (App.), 43 P.3d 232.

Where Hawaii supreme court had opined in a previous case that plaintiff had "engaged in a pattern of frivolous and vexatious litigation" and that case and the present case were "based upon the same or substantially similar facts, transaction, or occurrence", trial court correctly determined that plaintiff was a vexatious litigant under this section.  98 H. 95 (App.), 43 P.3d 232.



§634J-2 - Motion for order requiring plaintiff to post security.

[§634J-2]  Motion for order requiring plaintiff to post security.  In any litigation pending in any court of this State, at any time until final judgment is entered, a defendant may move the court, upon notice and hearing, for an order requiring the plaintiff to furnish security.  The motion must be based upon the ground, and supported by a showing, that the plaintiff is a vexatious litigant and that there is no reasonable probability that the plaintiff will prevail in the litigation against the moving defendant. [L 1993, c 124, pt of §1]

Case Notes

As matters under this section are not exceptional matters, while a family court case (including an independent action) is on appeal, the family court has no jurisdiction to act in the case on appeal pursuant to this chapter absent prior permission by the appellate court having jurisdiction over the appeal.  97 H. 340 (App.), 37 P.3d 589.



§634J-3 - Hearing procedure.

[§634J-3]  Hearing procedure.  At the hearing upon the motion for security the court shall consider material evidence, written or oral, by witnesses or affidavit.  No determination made by the court in determining or ruling upon the motion shall be, or be deemed to be, a determination of any issue in the litigation or of the merits of the litigation. [L 1993, c 124, pt of §1]



§634J-4 - Finding; amount of security.

[§634J-4]  Finding; amount of security.  If, after hearing the evidence upon the motion, the court determines that the plaintiff is a vexatious litigant and that there is no reasonable probability that the plaintiff will prevail in the litigation against the moving defendant, the court shall order the plaintiff to furnish, for the benefit of the moving defendant, security in an amount and within a time as the court shall fix. [L 1993, c 124, pt of §1]

Case Notes

Standard for reviewing a vexatious litigant determination is an abuse of discretion standard.  102 H. 289, 75 P.3d 1180.



§634J-5 - Dismissal on failure to post security.

[§634J-5]  Dismissal on failure to post security.  When security that has been ordered is not furnished, the litigation shall be dismissed with prejudice as to the defendant for whose benefit it was ordered. [L 1993, c 124, pt of §1]



§634J-6 - Motion as stay of proceedings.

[§634J-6]  Motion as stay of proceedings.  When a motion pursuant to section 634J-2 is filed prior to trial, the litigation is stayed, and the moving defendant need not plead until ten days after the motion shall have been denied, or if granted, until ten days after the required security has been furnished and the moving defendant has been given written notice.  When a motion pursuant to section 634J-2 is made at any time thereafter, the litigation shall be stayed for such period after the denial of the motion or the furnishing of the required security as the court shall determine. [L 1993, c 124, pt of §1]



§634J-7 - Vexatious litigant; prefiling order prohibiting filing of new litigation.

[§634J-7]  Vexatious litigant; prefiling order prohibiting filing of new litigation.  (a)  In addition to any other relief provided in this chapter, the court, on its own motion or the motion of any party, may enter a prefiling order which prohibits a vexatious litigant from filing any new litigation in the courts of this State on the litigant's own behalf without first obtaining leave of the presiding judge of the court where the litigation is proposed to be filed.  Disobedience of this order by a vexatious litigant may be punished as a contempt of court.

(b)  The presiding judge shall permit the filing of litigation only if it appears, after hearing, that the litigation has merit and has not been filed for the purposes of harassment or delay.  The presiding judge may condition the filing of the litigation upon the furnishing of security for the benefit of the defendants as provided in section 634J-4.

(c)  The clerk shall not file any litigation presented by a vexatious litigant subject to a prefiling order unless the vexatious litigant first obtains an order from the presiding judge permitting the filing.  If the clerk mistakenly files the litigation without an order, any party may file with the clerk and serve on the plaintiff and other parties a notice stating that the plaintiff is a vexatious litigant subject to a prefiling order as set forth in subsection (a).  The filing of this notice shall automatically stay the litigation.  The litigation shall be automatically dismissed unless the plaintiff within ten days of the filing of such notice obtains an order from the presiding judge permitting the filing of the litigation as set forth in subsection (b).  If the presiding judge issues an order permitting the filing, the stay of the litigation shall remain in effect, and the defendants need not plead until ten days after the defendants are served with a copy of any such order.

(d)  The clerk of the court shall provide the supreme court clerk's office a copy of any prefiling orders issued pursuant to subsection (a).  The supreme court clerk's office shall maintain a record of vexatious litigants subject to prefiling orders and shall annually disseminate a list of vexatious litigants to the clerks of the courts of this State. [L 1993, c 124, pt of §1]

Case Notes

Chapter 634J and this section are applicable where a party seeks to maintain litigation in an existing case, such as by the filing of a motion, as well as to the filing of an entirely new case.  102 H. 289, 75 P.3d 1180.

Where vexatious litigant was only restrained from bringing unmeritorious litigation, which could be restricted in any event, litigant's due process right not impacted in present or future cases; as trial court held a hearing to review litigant's objections to prefiling order, order imposed on litigant under this section satisfied procedural due process because it afforded litigant notice and an opportunity to be heard.  102 H. 289, 75 P.3d 1180.

Subsection (a) prefiling order prohibiting a vexatious litigant from filing any new litigation in state courts intended to apply only to pro se litigants.  98 H. 95 (App.), 43 P.3d 232.






CHAPTER 635 - TRIALS &NBSP;

§635-1 , 2 - REPEALED.

§§635-1, 2  REPEALED.  L 1972, c 89, §2B(n).



§635-3 - Dismissal for want of prosecution.

§635-3  Dismissal for want of prosecution.  The court may dismiss any action for want of prosecution after due notice to the claimants whenever claimants have failed to bring such action to trial within a period established by rule of court.  Prior to dismissal of any action for want of prosecution, a court shall have adopted, promulgated, and published a rule or rules of court providing circumstances in which a claimant may seek relief from the judgment or order and such other safeguards as may be necessary. [CC 1859, §1162; RL 1925, §2391; RL 1935, §4106; am L 1937, c 117, §1; am L 1939, c 145, §1; am L Sp 1941, c 56, §1; RL 1945, §10104; RL 1955, §231-4; HRS §635-3; am L 1972, c 89, §2B(a)]

Rules of Court

Dismissal, see HRCP rule 41(b).

Law Journals and Reviews

Remedies to obtain dismissal for want of prosecution discussed.  3 HBJ, Fall 1965, at 2.

Case Notes

Defendant's joining in stipulation to remove a cause from trial calendar is action of the "defendant to delay or postpone trial".  45 H. 165, 363 P.2d 968.

Question as to continued effectiveness of section in view of HRCP 41(b) raised but not decided.  Id.

Matter of continuance in view of public climate is within court's discretion.  45 H. 478, 370 P.2d 739.

Application of six-year provision.  48 H. 152, 397 P.2d 593; 48 H. 290, 401 P.2d 449; 48 H. 303, 401 P.2d 456.

Factors to be considered in the exercise of the discretion to dismiss.  60 H. 125, 588 P.2d 416.

Cases prior to adoption of the Hawaii Rules of Civil Procedure.

Notice of motion, how made.  1 H. 14.  Rules for postponement of trial laid down.  1 H. 74.  Granting or refusing continuance at discretion of court.  7 H. 211; 8 H.  466; 14 H. 313; 29 H. 434; 33 H. 113; 34 H. 390.  Affidavit in support of continuance because of absence of witness should set out facts the witness is expected to prove.  8 H. 466.

Cited:  24 H. 97, 107; 33 H. 432, 439.



§635-4 - REPEALED.

§635-4  REPEALED.  L 1972, c 89, §2B(n).



§635-11 - REPEALED.

RIGHT OF TRIAL BY JURY; FUNCTIONS OF COURT

AND JURY; VERDICT

§635-11  REPEALED.  L 1972, c 89, §2B(n).



§635-12 - No jury, when.

§635-12  No jury, when.  (a)  When there is no right of trial by jury, or the right has been waived, the issues shall be determined by the judge without the intervention of a jury.

(b)  Whenever provision is made by statute for trial without the intervention of a jury, the same shall not be deemed to preclude trial of an issue with an advisory jury, or trial by jury by consent of the parties.

(c)  Whenever provision is made by statute for waiver of a jury, the same shall not be deemed to preclude trial by jury when, in accordance with the rules of court, (1) an order of the court relieves a party from the party's waiver, or (2) approval of or consent to the waiver is required in a criminal case and has not been given. [L 1892, c 57, §40; RL 1925, §2250; RL 1935, §3646; RL 1945, §9650; RL 1955, §215-20; HRS §635-12; am L 1972, c 89, §2B(b); gen ch 1985]

Rules of Court

Right to trial by jury, see HRCP rule 38(a).  Advisory jury, see HRCP rule 39(c).

Case Notes

Constitutional right to jury trial may be waived; noncompliance with statute constitutes waiver.  53 H. 372, 493 P.2d 1032.



§635-13 - Jury, when of right.

§635-13  Jury, when of right.  When the right of trial by jury is given by the Constitution or a statute of the United States or this State and the right has not been waived, the case shall be tried with a jury. [CC 1859, §1130; am L 1909, c 23, §1; RL 1925, §2367; RL 1935, §4098; RL 1945, §10108; RL 1955, §231-8; HRS §635-13; am L 1972, c 89, §2B(c)]

Rules of Court

Demand for jury trial, see HRCP rules 38, 39.

Demand for jury trial, see DCRCP rule 38; waiver, see HRPP rule 23.

Case Notes

Jury trial, when available.  50 H. 528, 445 P.2d 376.

Based on the established common law convention of this jurisdiction at the time of adoption of the state constitution, as a general matter, a right to jury trial exists in state eminent domain proceedings.  91 H. 81, 979 P.2d 1107.

Cases prior to adoption of the Hawaii Rules of Civil Procedure.

Jury trial may be waived by inaction as well as by positive acts of the parties.  Demand for jury trial in complaint is insufficient.  24 H. 777, 780.  See 28 H. 350, 364; 10 F.2d 474, 477.

District magistrate may try a defendant after defendant has demanded a jury trial.  27 H. 844.

Where third party leasing agents were not parties to lease agreement between landlord and tenant, express waiver of right to jury trial in agreement did not apply to those third parties.  85 H. 300 (App.), 944 P.2d 97.

See 33 H. 103; 33 H. 167; 33 H. 247; 33 H. 315 (construction of writing); 33 H. 523 (directed verdict); 33 H. 745 (experiments); 34 H. 35 (nonsuit); 34 H. 632 (misconduct).

Cited:  3 H. 546, 547.



§635-14 - Reference.

§635-14  Reference.  In matters within the jurisdiction of circuit courts as set forth in sections 603-21.6 and 603-21.7, and in civil actions not within such jurisdiction if so provided by statute or rule of court, a reference to a master may be ordered. [CC 1859, §§1137, 1138; am L 1909, c 23, §2 and c 117, §1; am L 1913, c 72, §1; RL 1925, §§2369, 2370; RL 1935, §§4101, 4102; RL 1945, §§10106, 10107; RL 1955, §§231-6, 231-7; HRS §635-14; am L 1972, c 89, §2B(d)]

Case Notes

Demand for jury trial, waiver:  44 H. 290, 353 P.2d 998; 45 H. 232, 243, 364 P.2d 646.

Provision for decision in writing, effect of Hawaii Rules of Civil Procedure, see 42 H. 173.

Cases prior to adoption of the Hawaii Rules of Civil Procedure.

Waiver in civil cases, by action, conduct or words.  15 H. 59.  Stipulation in bond not amounted to waiver.  32 H. 109, 175, 177.

Prayer for process is not a demand for a jury:  Filing of a demand by either party fixes the status of the case as a jury case which cannot be changed except by agreement of the parties; demand filed before case is at issue is not premature.  24 H. 777, 781; 25 H. 378.  Waiver of jury trial.  41 H. 231.

Suit in equity:  Although a civil suit, right to a jury trial is not conferred on parties.  29 H. 73, 77.

Trial is by court and decision is by court.  7 H. 333.  Jury waived case heard in term; judgment may be rendered in vacation.  10 H. 327.  Decision not being in writing is voidable.  11 H. 705; 20 H. 613; 22 H. 353, 356.  Decision must give reasons.  20 H. 192; 33 H. 416; 34 H. 679.  Failure to state is reversible error.  20 H. 192; 23 H. 761; 26 H. 178.  The court's "reasons" may be by adoption or confirmation of findings appealed from.  26 H. 785.  "Reasons" defined.  27 H. 20; 29 H.  548; 41 H. 191.  The court's reasons are referable to material and not immaterial issues.  27 H. 544.  Binding effect upon appellate court of "reasons" assigned.  27 H. 544, 553.  As to weight of formal compliance.  19 H. 421.  Judgment incorporating findings signed by judge as well as clerk sufficient.  16 H. 799; 20 H. 516.  Decision need not contain special findings of fact.  18 H. 81; 18 H. 427.

Jurors are not officers of the government.  11 H. 571, 577.

Decision in writing not required when defendant confesses judgment.  21 H. 311.  In jury waived case court may reconsider and set aside its decision.  21 H. 551.  Trial court should liberally comply with this statute.  24 H. 1, 5.

Sufficiency of exception to decision.  21 H. 258.  Proper exception.  22 H. 507, 509.  Exceptions to the oral decision and to the overruling of a motion for a new trial before the written decision was filed, present nothing for the consideration of the appellate court.  22 H. 673, 680.  Exceptions to oral decision ineffective and present nothing for appellate consideration.  39 H. 93.  Ruling denying defendant's motion for nonsuit at close of plaintiff's evidence in rebuttal will not be disturbed if evidence would have justified submitting questions of fact to a jury.  25 H. 470, 476.  The decision is equivalent to the verdict of a jury and will not be disturbed if there is evidence to support it.  25 H. 483, 489; 29 H. 250.  Account stated.  32 H. 270, 275.

Revised decision.  20 H. 648.

This section not applicable to probate judge at chambers.  29 H. 73.



§635-15 - REPEALED.

§635-15  REPEALED.  L 1980, c 164, §11.



§635-16 - REPEALED.

§635-16  REPEALED.  L 1972, c 89, §2B(n).



§635-17 - REPEALED.

§635-17  REPEALED.  L 1980, c 164, §12.



§635-18 , 19 - REPEALED.

§§635-18, 19  REPEALED.  L 1972, c 89, §2B(n).



§635-20 - Less than unanimous verdict authorized.

§635-20  Less than unanimous verdict authorized.  In all civil cases tried before a jury it shall be sufficient for the return of a verdict if at least five-sixths of the jurors agree on the verdict. [L 1965, c 171, §1; Supp, §231-28; HRS §635-20]

Cross References

Trial by jury, see Const. Art. I, §13.

Rules of Court

See HRCP rule 48.



§635-26 - Impaneling.

IMPANELING, SEGREGATION OF JURY

§635-26  Impaneling.  (a)  At the trial of any cause requiring a jury in any circuit or district court, the clerk of the court shall draw a jury by lot, to the number of twelve, from the box containing the names of persons who have been duly summoned to attend as trial jurors and who are not excused from attendance.  If any of the twelve are challenged and set aside, the clerk shall continue to draw by lot from the box until twelve impartial jurors are obtained, who then shall be sworn as the jurors for the trial of the cause.  If so directed by the court, additional jurors shall be drawn and impaneled to sit as alternate jurors.

(b)  Upon the stipulation of the parties, the jury may consist of a number less than twelve. [L 1903, c 38, §12; RL 1925, §2415; RL 1935, §3733; RL 1945, §10109; RL 1955, §231-9; HRS §635-26; am L 1972, c 89, §2B(f), (g); am L 1993, c 104, §3]

Cross References

Trial by jury, see Const. Art. I, §13.

Rules of Court

See HRCP rule 48.



§635-27 - Examination for cause.

§635-27  Examination for cause.  Each party shall have the right, under the direction of the court, to examine a proposed juror as to the proposed juror's qualifications, interest, or bias that would affect the trial of the cause and as to any matter that might tend to affect the proposed juror's verdict.  Each party may introduce competent evidence to show the disqualification, interest, or bias of any juror. [L 1905, c 5, §1; RL 1925, §2416; am L 1931, c 294, §1; RL 1935, §3734; RL 1945, §10110; RL 1955, §231-10; HRS §635-27; am L 1972, c 89, §2B(h); gen ch 1985]

Cross References

Grounds for disqualification, see §§612-4, 5.

Rules of Court

See HRCP rule 47(a); HRPP rule 24(a).

Case Notes

Statement of juror though not sworn may be relied upon.  9 H. 622.

Prospective juror must be challenged for cause before juror is sworn.  5 H. 634.  Examination of prospective jurors upon voir dire party entitled to ask questions which will aid judge in determining whether juror should be excused for cause and also, within reasonable limits, all questions which may enlighten attorney upon question whether attorney should exercise peremptory challenges.  32 H. 543.  Refusal to sustain challenges for proper cause may result in reversible error.  23 H. 792.

Court's refusal to allow voir dire inquiries into specific possible prejudices of prospective jurors upheld as within discretion.  57 H. 492, 559 P.2d 728.

Cited:  20 H. 7, 15.



§635-28 - Challenging for cause.

§635-28  Challenging for cause.  In all cases, any party may challenge for cause any juror drawn for the trial.  The court shall determine the validity of the objection urged. [L 1903, c 38, §19; RL 1925, §2417; RL 1935, §3735; RL 1945, §10111; RL 1955, §231-11; HRS §635-28; am L 1972, c 89, §2B(i)]

Rules of Court

See HRCP rule 47(a); HRPP rule 24(a).

Case Notes

Challenge before jury sworn.  5 H. 64.

Erroneous overriding of an objection to a juror by court avails nothing to the party objecting if party has not exhausted party's peremptory challenges.  8 H. 339.  Where qualification of juror challenged but passed, defendant has no cause to complain if peremptory challenges not exhausted.  9 H. 522, 540.  Juror not disqualified by regarding white man more credible than Chinese.  16 H. 457.  Juror having opinion not disqualified if juror can decide impartially.  16 H. 743.  Jury not impartial if one juror would not give weight to evidence of insanity by defendant except by physician.  23 H. 792.  Special unpaid constable not disqualified, criminal trial.  30 H. 697.  Juror not disqualified answers on erroneous theories of law, etc.  30 H. 697.

Person joining unsuccessfully, in a volunteer search for body of person murdered -- not disqualified.  30 H. 697.  Juror not disqualified because brother offered reward for detection of any person guilty of offense for which defendant is on trial.  4 H. 301.  Court may excuse or exclude such jurors who upon examination appear to be disqualified.  7 H. 352.  Right of defendant to have jury drawn from jurors duly summoned, until array is exhausted.  7 H. 352.  Juror not disqualified to sit in murder trial because juror is of a remote connection by marriage to deceased.  3 H. 381.

Juror not necessarily disqualified because juror has an opinion which would require evidence to remove.  Question is whether juror could decide fairly and impartially on the law and evidence, question largely in discretion of judge.  8 H. 339; 16 H. 743, 753, 754; 20 H. 7.  Jurors in employ of corporations controlled by president, who have friendly and even intimate relations with president, not disqualified, etc., criminal.  20 H. 7, 14.  Where disqualification exists which is either known to the party or which might become known on proper examination, then no exception lies if the juror is allowed to sit.  9 H. 622.  Juror not disqualified on ground of lack of knowledge of English language, although unable to define "impartial", "bias", "prejudice", "testimony", or "obligation".  20 H. 7.  When general questions are put, silence of jury when such questions are proper, may be relied upon, and it is not negligence of counsel as would debar counsel from demanding a new trial if later a juror was found to be disqualified.  11 H. 293, questioned on other grounds 46 H. 197, 210, 377 P.2d 609.  Judge has wide discretion on matter of competency.  45 H. 247, 365 P.2d 460.

Exclusion of juror not disqualified not ground for complaint if justice done.  37 H. 40.

Where cause for challenge was obvious, specific assignment was not required.  45 H. 247, 365 P.2d 460.



§635-29 - Challenging peremptorily.

§635-29  Challenging peremptorily.  (a)  In addition to the challenges of jurors allowed in section 635-28, the State and defendant in criminal cases shall be allowed peremptory challenges as provided by section 635-30.

(b)  In civil cases each party shall be allowed to challenge peremptorily three jurors, without assigning any reason therefor.  Where there are two or more plaintiffs or two or more defendants, they may be considered as a single party for the purposes of making peremptory challenges, or the court may allow additional peremptory challenges and permit them to be exercised separately or jointly.  If additional peremptory challenges are allowed to the parties on one side, the opposing party or parties may be allowed additional peremptory challenges.

(c)  If an alternate juror or alternate jurors are to be impaneled, one or more additional peremptory challenges shall be allowed as provided by the rules of court. [L 1903, c 38, §20; RL 1925, §2418; am L 1927, c 39, §1; am L 1932 1st, c 11, §1; RL 1935, §3736; RL 1945, §10112; RL 1955, §231-12; HRS §635-29; am L 1972, c 89, §2B(j)]

Rules of Court

Peremptory challenges in criminal cases, see HRPP rule 24(b).

Sequence for challenging jurors, see RCC rule 17(f).

Case Notes

Where four joint defendants joined in each of 10 challenges, held that they had exercised their full right of challenge, although each would have been allowed ten challenges if taken separately.  3 H. 90.

Erroneous overriding of an objection to a juror by court avails nothing to the party objecting if party has not exhausted party's peremptory challenges.  8 H. 339.  Prejudicial if accused compelled to exhaust peremptory challenges.  23 H. 792.

See 9 H. 522; 11 H. 293.

Defendant's right to one peremptory challenge to alternate jurors under HRPP rule 24(c) is a right pertaining to all the alternate jurors and therefore defendant shall not be called upon to exercise the challenge until all potential alternate jurors have been examined and passed on challenges for cause.  79 H. 165 (App.), 880 P.2d 217.

Denial of defendant's statutory right to peremptorily challenge alternate jurors resulted in improper impaneling of alternate juror and was plain error.  82 H. 499 (App.), 923 P.2d 916.

Discussed:  86 H. 214, 948 P.2d 1055.



§635-30 - Peremptory challenges, criminal cases.

§635-30  Peremptory challenges, criminal cases.  In criminal cases, if the offense charged is punishable by life imprisonment, each side is entitled to twelve peremptory challenges.  If there are two or more defendants jointly put on trial for such an offense, each of the defendants shall be allowed six challenges.  In all other criminal trials by jury each side is entitled to three peremptory challenges.  If there are two or more defendants jointly put on trial for such an offense, each of the defendants shall be allowed two challenges.  In all cases the State shall be allowed as many challenges as are allowed to all defendants. [L 1903, c 38, §21; am L 1915, c 73, §1; RL 1925, §2419; am L 1932 1st, c 11, §2; RL 1935, §3737; RL 1945, §10113; RL 1955, §231-13; am imp L 1957, c 282; HRS §635-30; am L 1972, c 89, §2B(k)]

Rules of Court

See HRPP rule 24(b).

Sequence for challenging jurors, see RCC rule 17(f).

Law Journals and Reviews

State v. Levinson:  Limitations on a Criminal Defendant's Use of Peremptory Challenges.  13 UH L. Rev. 279.

Case Notes

Where four joint defendants joined in each of 10 challenges, held that they had exercised their full right of challenge, although each would have been allowed ten challenges if taken separately.  3 H. 90.

Defendant allowed twelve peremptory challenges only when the charged offense itself carries penalty of life imprisonment.  65 H. 354, 652 P.2d 1119.



§635-31 - REPEALED.

§635-31  REPEALED.  L 1972, c 89, §2B(n).



§635-32 - Segregation during trial.

§635-32  Segregation during trial.  It shall not be necessary in any case for any trial jury after having been finally accepted and sworn to try the cause, to be segregated, locked up, or otherwise confined at any time prior to retiring to deliberate upon their verdict; provided that the court may in its discretion order and direct that the trial jury in any case shall be segregated, locked up, or otherwise confined after being finally accepted and sworn to try the cause and until a verdict is arrived at or the jury discharged. [L 1905, c 75, §1; RL 1925, §2424; RL 1935, §3740; RL 1945, §10116; RL 1955, §231-16; HRS §635-32; am L 1972, c 89, §2B(1)]

Case Notes

In case not capital, discretion of court to segregate jurors during trial.  9 H. 522.  Failure to segregate in capital case (now life imprisonment) not error.  30 H. 697.  Separation of jury and use of liquor, not prejudicial as matter of law.  45 H. 457, 370 P.2d 468.  Review of nonevidentiary table posted in courtroom by juror coming out of jury room during deliberations.  49 H. 116, 121-126, 412 P.2d 662.



§635-41 to 44 - REPEALED.

INSTRUCTIONS, PROCEDURE RELATING TO

§§635-41 to 44  REPEALED.  L 1972, c 89, §2B(n).



§635 51 - REPEALED.

ARGUMENT

§635‑51  REPEALED.  L 1972, c 89, §2B(n).



§635-52 - Scope of argument.

§635-52  Scope of argument.  At the close of the evidence (unless the court directs a verdict, or orders entry of a judgment of acquittal), the respective parties, or their counsel, shall be entitled to sum up the facts to the jury.  In their addresses to the jury they shall be allowed ample scope and latitude for argument upon, and illustration of any and all facts involved in the cause, and the evidence tending to either prove or disprove the same.  They shall not be forbidden to argue the law of the case to the jury, but they shall not assume to instruct the jury upon the law, in such manner as to encroach upon the function of the court to so instruct the jury.

In all actions for damages for personal injuries or death the parties or their counsel shall be entitled to argue the extent of damages claimed or disputed in terms of suggested formulas for the computation of damages or by way of other illustration, and shall be entitled to state in argument the amount of damages the party believes appropriate. [L 1892, c 56, §8; RL 1925, §2425; RL 1935, §3741; RL 1945, §10121; RL 1955, §231-21; am L 1967, c 241, §1; HRS §635-52; am L 1972, c 89, §2B(m)]

Historical Note

Background of last paragraph, see 47 H. 408, 390 P.2d 740; 48 H. 22, 395 P.2d 365.

Case Notes

Counsel in argument may suggest lump sum amount for general damages and also may suggest fragmented segments of lump sum amounts if borne out by the evidence.  50 H. 89, 431 P.2d 931.

Counsel may make formula arguments for damages in personal injury cases.  51 H. 383, 463 P.2d 917.

Cited for rule that the court finds the law and instructs the jury thereon, including law of a treaty.  54 H. 450, 509 P.2d 1095.

Where defendant sought to draw adverse inference from the failure by the prosecution to present a witness, prosecution was entitled to explain the nonproduction.  57 H. 150, 552 P.2d 357.

On issue of amount of damages for violation of Fourth Amendment rights, plaintiff may argue the history of that Amendment to support plaintiff's claim.  57 H. 390, 557 P.2d 1334.



§635-56 - Grounds for new trial.

NEW TRIAL

§635-56  Grounds for new trial.  In any civil case or in any criminal case wherein a verdict of guilty has been rendered, the court may set aside the verdict when it appears to be so manifestly against the weight of the evidence as to indicate bias, prejudice, passion, or misunderstanding of the charge of the court on the part of the jury; or the court may in any civil or criminal case grant a new trial for any legal cause. [L 1892, c 56, pt of §1; RL 1925, pt of §2426; am L 1932 2d, c 24, pt of §1; RL 1935, pt of §3742; RL 1945, pt of §10122; RL 1955, pt of §231-22; HRS §635-56]

Rules of Court

New trial, see HRCP rule 59; HRPP rule 33; DCRCP rule 59.

Case Notes

New trial, grounds for, see 42 H. 630; 44 H. 134, 137-38, 351 P.2d 1089; 45 H. 457, 370 P.2d 468; 45 H. 478, 370 P.2d 739; 48 H. 22, 395 P.2d 365; 49 H. 314, 424 P.2d 107.  See also 37 H. 57.

Party may move for new trial on ground verdict contrary to evidence, notwithstanding failure to move for directed verdict.  53 H. 440, 496 P.2d 4.

Appellate standard for granting new trial is that one party's evidence manifestly outweighs that of the other party.  53 H. 564, 498 P.2d 630.

Review of award of damages.  42 H. 618; 42 H. 478; 44 H. 123, 131, 351 P.2d 1083; 44 H. 134, 351 P.2d 1089; 46 H. 112, 375 P.2d 229; 49 H. 42, 51, 410 P.2d 976; 49 H. 416, 424, 421 P.2d 289.

Remand for new trial, limitation of issues on new trial, see.  Remand as dependent on motions made in trial court, see pt I A10d.

Newly discovered evidence.  1 H. 54; 1 H. 519; 2 H. 155; 2 H. 165; 2 H. 309; 3 H. 356; 3 H. 623; 4 H. 450; 7 H. 365; 7 H. 379; 7 H. 676; 8 H. 271; 9 H. 27; 9 H. 548; 9 H. 553; 10 H. 446; 19 H. 380; 20 H. 195; 20 H. 724; 21 H. 710; 39 H. 393; 49 H. 672, 427 P.2d 94.  But see 29 H. 340; 29 H. 560; 32 H. 628; 39 H. 954; 40 H. 534.

Misconduct of jury.  2 H. 155; 5 H. 662; 6 H. 326; 9 H. 318; 9 H. 604; 9 H. 622; 11 H. 322; 13 H. 218; 15 H. 139.  Of attorney.  7 H. 104; 12 H. 92; 27 H. 399.  By stranger:  Jury tampering discussed.  24 H. 193.  See 32 H. 543; 33 H. 638; 33 H. 840; 34 H. 167; 34 H. 632; 35 H. 761; 36 H. 153; 37 H. 40.  Separation of jury.  45 H. 457, 370 P.2d 468.  Use of liquor by jury.  45 H. 457, 370 P.2d 468.  Misconduct of judge.  36 H. 153.

Where misconduct is known to counsel, counsel cannot await verdict and then complain.  52 H. 61, 469 P.2d 808.

New trial for prejudicial conduct of prosecutor, test is whether cumulative effect of prejudicial conduct overcomes presumption that curative remarks of court have rendered the prejudicial conduct harmless.  55 H. 127, 516 P.2d 336.

Erroneous admission or rejection of evidence.  8 H. 247; 9 H. 505; 11 H. 69; 13 H. 221; 13 H. 723; 16 H. 29; 16 H. 69; 16 H. 123, 144; 16 H. 734; 17 H. 312, 323; 19 H. 496; 20 H. 245; 20 H. 724.

Miscellaneous:  Granting of motion on one of several grounds named does not of itself import an overruling of the other grounds.  21 H. 551.  When judgment has been set aside and a new trial ordered, the issues not being expressly limited by the order, the case is to be tried de novo.  22 H. 221.  Granting of motion for new trial does not confer any new right but merely relegates parties to their former status.  25 H. 378.

Denial of motion for new trial is reviewable.  53 H. 440, 496 P.2d 4.

Test of a criminal conviction on appeal is whether there is substantial evidence to support the verdict.  55 H. 127, 516 P.2d 336.

New trial based on newly discovered evidence, when granted.  56 H. 241, 534 P.2d 489.

Where amount of damages awarded by jury exceeds amount justified by evidence, it is no abuse of discretion for court to grant new trial.  57 H. 378, 557 P.2d 788.

Grant or denial of new trial is within trial court's discretion and will not be reversed absent a clear abuse of discretion.  60 H. 144, 587 P.2d 1210.

Trial court abused its discretion in granting plaintiff's motion for new trial where it put great weight on its own factual finding regarding defendant, thereby usurping the rightful role and constitutional prerogative of the jury in weighing contradictory evidence and inferences, judging the credibility of witnesses, receiving expert instructions, and drawing the ultimate conclusion as to the facts.  99 H. 287 (App.), 54 P.3d 923.

Where record evinced that evenly balanced evidence was submitted as to the cause of the hematoma, the area where plaintiff was treated by chiropractor, and when the hematoma first emerged, trial court did not abuse discretion in denying plaintiff's motion for new trial on the ground that the verdict in favor of chiropractor was against the manifest weight of the evidence.  104 H. 1, 84 P.3d 509.

Circuit court was not authorized to grant defendant's motion for a new trial; when an HRPP rule 33 motion for a new trial asks for a jury's guilty verdict to be set aside and for a new trial to allow the defendant to request a deferred acceptance of a guilty plea that circuit court is statutorily not authorized to enter, the cause is neither legal nor in the interest of justice.  10 H. App. 31, 859 P.2d 1380.

Trial court did not abuse its discretion in denying motion for new trial; record provided substantial evidence to support jury verdict.  10 H. App. 298, 869 P.2d 1352.

Trial court abused its discretion in granting plaintiff's motion for new trial where it put great weight on its own factual finding regarding defendant, thereby usurping the rightful role and constitutional prerogative of the jury in weighing contradictory evidence and inferences, judging the credibility of witnesses, receiving expert instructions, and drawing the ultimate conclusion as to the facts.  99 H. 287 (App.), 54 P.3d 923.

Cases prior to adoption of Hawaii Rules of Civil Procedure and Hawaii Rules of Criminal Procedure.

Verdict:  Against evidence.  1 H. 139; 3 H. 88; 3 H. 118, questioned on other grounds 9 H. 548, 549; 3 H. 143; 3 H. 388; 3 H. 391; 7 H. 549.  Against weight of evidence.  2 H. 155; 3 H. 40; 3 H. 465; 3 H. 526; 3 H. 589; 3 H. 755; 7 H. 293; 7 H. 397; 7 H. 590; 9 H. 438; 14 H. 301; 20 H. 426, explained 44 H. 134, 137, 351 P.2d 1089; 21 H. 551; 23 H. 74; 25 H. 521; 26 H. 538, 539.  Question of whether verdict contrary to evidence may be raised on motion for new trial and not waived if not presented by motion for directed verdict.  24 H. 677.  Where evidence capable of more than one inference, question of negligence must be left to jury and verdict cannot be disturbed.  27 H. 262.  See 32 H. 865.

Excessive:  1 H. 139; 3 H. 740; 7 H. 82, overruled 49 H. 624, 631; 11 H. 453; 11 H. 767; 13 H. 232; 18 H. 481.

Refusal to submit to examination.  32 H. 543.

Surprise.  5 H. 294; 5 H. 632; 6 H. 181; 9 H. 27; 13 H. 515; 18 H. 577.

Mistake or prejudice.  1 H. 248; 3 H. 88.

Decision in jury waived case:  Failure of judge to find material fact in decision.  22 H. 414.  Motion in jury waived case made before filing of written decision is premature.  22 H. 673.  Trial court may grant new trial if decision against weight of evidence.  21 H. 551.

Time of filing:  As to when motion may be filed.  See 4 H. 450; 4 H. 601; 6 H. 226; 40 H. 534.

Criminal cases:  Circuit courts may grant new trials in criminal cases.  9 H. 548; 9 H. 553; 29 H. 459.

Notice:  Notice of motion on ground other than that verdict is contrary to the law and the evidence need not be given at time verdict is rendered.  16 H. 170.

Involuntary nonsuit:  Motion for new trial proper in case of.  16 H. 170.

Costs:  Party obtaining new trial may be required to pay costs.  17 H. 547.

Amendments:  Motion may not be amended after expiration of statutory period by inserting wholly new specification of error.  27 H. 177.



§635-57 - REPEALED.

§635-57  REPEALED.  L 1972, c 89, §2B(n).






CHAPTER 636 - JUDGMENT

§636-1 , 2 - REPEALED.

§§636-1, 2  REPEALED.  L 1972, c 89, §3(e).



§636-3 - Judgment, orders, decrees; lien when.

§636-3  Judgment, orders, decrees; lien when.  Any money judgment, order, or decree of a state court or the United States District Court for the District of Hawaii shall be a lien upon real property when a copy thereof, certified as correct by a clerk of the court where it is entered, is recorded in the bureau of conveyances.  No such lien shall continue beyond the length of time the underlying judgment, order, or decree is in force.  Except as otherwise provided, every judgment shall contain or have endorsed on it the Hawaii tax identification number, the federal employer identification number, or the last four digits only of the social security number for persons, corporations, partnerships, or other entities against whom the judgment, order, or decree is rendered.  If the debtor has no social security number, Hawaii tax identification number, or federal employer identification number, or if that information is not in the possession of the party seeking registration of the judgment, order, or decree, the judgment, order, or decree shall be accompanied by a certificate that provides that the information does not exist or is not in the possession of the party seeking recordation of the judgment.  Failure to disclose or disclosure of an incorrect social security number, Hawaii tax identification number, or federal employer identification number shall not in any way adversely affect or impair the lien created upon recordation of the judgment, order, or decree.  When any judgment, order, or decree is fully paid, the creditor or the creditor's attorney of record in the action, at the expense of the debtor, shall execute, acknowledge, and deliver to the debtor a satisfaction thereof, which may be recorded in the bureau.  Every satisfaction or assignment of judgment, order, or decree shall contain a reference to the book and page or document number of the registration of the original judgment.  The recording fees for a judgment, order, or decree and for each assignment or satisfaction of judgment, order, or decree shall be as provided by section 502-25.

In the case of registered land, section 501-102, sections 501-241 to 501-248, and sections 501-261 to 501-269 shall govern.

The party seeking to record or register a judgment, order, or decree shall redact the first five digits of any social security number by blocking the numbers out on the copy of the judgment, order, or decree to be recorded or registered. [L 1913, c 32, §1; RL 1925, §2435; am L 1929, c 27, §2; RL 1935, §4133; am L 1939, c 15, §1; RL 1945, §10134; am L 1947, c 158, §2; RL 1955, §232-4; am L 1966, c 33, §6; HRS §636-3; am L 1972, c 89, §3(a); gen ch 1985; am L 1989, c 47, §16; am L 1990, c 203, §5; am L 1998, c 219, §15; am L 2006, c 155, §1; am L 2008, c 86, §4; am L 2009, c 5, §4 and c 120, §15]

Rules of Court

Recordation, see RLC rule 62(e).

Cross References

Recordation, see §502-31.5.

Hawaii Legal Reporter Citations

Recordation of judgment lien required.  79 HLR 79-0425.



§636-4 - Examination of judgment debtors and others.

§636-4  Examination of judgment debtors and others.  Any creditor who has obtained a judgment in any court, or the creditor's successor in interest when that interest appears of record, may apply to the court for the issuance of orders, summons, or subpoenas, in order that the judgment debtor, and any other person having any knowledge about the affairs or property of the judgment debtor, may be examined orally before, or as directed by, a judge of the court as to any and what property the debtor owns or has an interest in and what debts are owing to the debtor, and the court may issue such orders, summons, or subpoenas, for the examination of the judgment debtor and any other person having any knowledge about the affairs or property of the judgment debtor, and for the production of any books or documents.  The examination shall be conducted in the same manner as in the case of an oral examination of witnesses.  If the court finds that the judgment debtor subsequent to the entry of judgment has wilfully concealed any of the judgment debtor's property or any interest therein the court shall tax all costs of the examination against the defendant, which shall be paid when the judgment is satisfied, in whole or in part, as a cost of execution. [L 1876, c 35, §4; am L 1915, c 10, §1; RL 1925, §2834; RL 1935, §4134; am L 1939, c 24, §1; RL 1945, §10135; RL 1955, §232-5; HRS §636-4; am L 1972, c 89, §3(b); gen ch 1985]

Rules of Court

See HRCP rule 69; DCRCP rule 69.

Case Notes

Petition to any court to issue a garnishee summons must be in writing and contain a specific request for garnishee process.  5 H. 664.

Execution not a condition precedent.  19 H. 625.  Order to show cause.  22 H. 229.  Applies only to proceedings after judgment.  27 H. 749, 753.

Cited:  24 H. 16, 18.



§636-5 - Action on judgment; penalty for failure to credit payments.

§636-5  Action on judgment; penalty for failure to credit payments.  Whenever in any action brought on a prior judgment, the complaint fails to credit prior payments on the judgment, the defendant shall be entitled to offset against the true balance due on the judgment an amount double the amount of any such credit in addition to any other penalties by law prescribed in such circumstances unless the plaintiff shall show that the existence or amount of the credit was in bona fide dispute or that the failure to set forth the credit was inadvertent or the result of an honest mistake. [L 1972, c 89, §3(c)]



§636-11 to 14 - REPEALED.

§§636-11 to 14  REPEALED.  L 1972, c 89, §3(e).



§636-15 - Default judgments.

§636-15  Default judgments.  Upon application for a judgment by default:

(1)  If the taking of evidence is required or ordered and the matter is one which would have been tried before a jury had there been no default, the court shall accord a right of trial by jury unless the court in its discretion upon motion orders trial without jury on any or all issues.

(2)  If a defendant served by publication has not appeared in the action, the court shall require proof to be made of the allegations of the complaint. [L 1972, c 89, §3(d)]



§636-16 - Awarding interest.

[§636-16]  Awarding interest.  In awarding interest in civil cases, the judge is authorized to designate the commencement date to conform with the circumstances of each case, provided that the earliest commencement date in cases arising in tort, may be the date when the injury first occurred and in cases arising by breach of contract, it may be the date when the breach first occurred. [L 1979, c 78, §2]

Cross References

Allowable rate of interest, see §478-2.

Case Notes

Prejudgment interest awarded from date of accrual of losses in air crash to date of verdict.  525 F. Supp. 1007.

Award of prejudgment interest appropriate where plaintiffs had to wait substantial period of time between time of death of decedent and date of judgment.  823 F. Supp. 778.

Court lacked authority to make award of prejudgment interest where entire case was submitted to arbitration.  128 F. Supp. 2d 697.

Award of prejudgment interest not warranted where defendants did not unduly delay proceedings.  167 F. Supp. 2d 1143.

Prejudgment interest not limited to liquidated damages.  68 H. 472, 718 P.2d 1080.

Purpose of section is to allow court to designate the commencement date of interest in order to correct injustice when judgment is delayed for long period of time for any reason.  73 H. 526, 836 P.2d 479.

Section 478-3 postjudgment interest not allowed on this section's prejudgment interest.  74 H. 1, 837 P.2d 1273.

Prejudgment interest awarded in trial court's discretion; denial of prejudgment interest proper where no evidence of party's conduct unduly delaying case.  74 H. 85, 839 P.2d 10.

Court did not abuse its discretion under this section and §478-3 in awarding appellee ten per cent interest per annum on appellee's back pay.  74 H. 599, 851 P.2d 311.

Prejudgment interest properly awarded under this section from date of breach of contract at rate of ten per cent as provided in §478-2(1) for money due on settlement agreement between parties.  86 H. 21, 946 P.2d 1317.

Although defendant was responsible for delay in adjudication of plaintiff's claims, no abuse of discretion in trial court's denial of prejudgment interest to plaintiff where court determined that jury, through extraordinary damage award, actually compensated plaintiff for post-imprisonment suffering.  89 H. 91, 969 P.2d 1209.

Section does not restrict circuit court's discretion in awarding prejudgment interest to periods subsequent to May 18, 1979; section should be afforded retroactive effect because it is a remedial statute designed to clarify and encourage the exercise of judicial discretion in the award of prejudgment interest.  89 H. 91, 969 P.2d 1209.

As insurance commissioner's suit against customer of liquidated mutual benefit society was a civil case and nothing in this section prohibits the awarding of pre-judgment interest, trial court abused its discretion by failing to consider commissioner's request for pre-judgment interest.  99 H. 53, 52 P.3d 823.

Trial court did not abuse discretion in awarding prejudgment interest to plaintiffs even though it did not find fault on the part of defendant with respect to the delay in judgment; court stated it only sought to compensate plaintiff for the delay in reaching judgment.  110 H. 473, 135 P.3d 82.

Section not retroactive.  3 H. App. 646, 658 P.2d 898.

Prejudgment interest not awarded where no commencement date designated.  5 H. App. 603, 705 P.2d 67.

Denial of prejudgment interest proper where, considering totality of case, period of time to complete case was not extraordinary, defendant's settlement offers were not unreasonable, and delays in proceedings were not due to conduct of either party.  80 H. 204 (App.), 908 P.2d 552.

Award of prejudgment interest not abuse of discretion where issuance of judgment was greatly delayed; there was five year nine month delay from date injury first occurred to date of initial judgment.  86 H. 93 (App.), 947 P.2d 961.

Trial court can award prejudgment interest for any substantial delay in the proceedings and no purposeful delay on part of nonmoving party is required.  86 H. 93 (App.), 947 P.2d 961.






CHAPTER 636C - UNIFORM ENFORCEMENT OF FOREIGN JUDGMENTS ACT

§636C-1 - Short title.

[§636C-1]  Short title.  This chapter may be cited as the Uniform Enforcement of Foreign Judgments Act. [L 1983, c 31, pt of §1]



§636C-2 - Definition.

[§636C-2]  Definition.  In this chapter "foreign judgment" means any judgment, decree, or order of a court of the United States or of any other court which is entitled to full faith and credit in this State. [L 1983, c 31, pt of §1]



§636C-3 - Filing and status of foreign judgments.

§636C-3  Filing and status of foreign judgments.  A copy of any exemplified foreign judgment may be filed in the office of the clerk of the appropriate court of this State.  The clerk shall treat the foreign judgment in the same manner as a judgment of a court of this State.  A judgment so filed has the same effect and is subject to the same procedures, defenses, and proceedings for reopening, vacating, or staying as a judgment of a court of this State, including establishing a lien, and may be enforced or satisfied in like manner. [L 1983, c 31, pt of §1; am L 1990, c 203, §6]



§636C-4 - Notice of filing.

[§636C-4]  Notice of filing.  (a)  At the time of the filing of the foreign judgment, the judgment creditor or the judgment creditor's lawyer shall make and file with the clerk of court an affidavit setting forth the name and last known post office address of the judgment debtor and the judgment creditor.

(b)  Promptly upon the filing of the foreign judgment and the affidavit, the clerk shall mail notice of the filing of the foreign judgment to the judgment debtor at the address given and shall make a note of the mailing in the docket.  The notice shall include the name and post office address of the judgment creditor and the judgment creditor's lawyer, if any, in this State.  In addition, the judgment creditor may mail a notice of the filing of the judgment to the judgment debtor and may file proof of mailing with the clerk.  The failure by the clerk to mail notice of filing shall not affect the enforcement proceedings if proof of mailing by the judgment creditor has been filed. [L 1983, c 31, pt of §1]



§636C-5 - Stay.

[§636C-5]  Stay.  (a)  If the judgment debtor shows the court that an appeal from the foreign judgment is pending or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign judgment until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated, upon proof that the judgment debtor has furnished the security for the satisfaction of the judgment required by the state in which it was rendered.

(b)  If the judgment debtor shows the court any ground upon which enforcement of a judgment of any court of this State would be stayed, the court shall stay enforcement of the foreign judgment for an appropriate period, upon requiring the same security for satisfaction of the judgment which is required in this State. [L 1983, c 31, pt of §1]



§636C-6 - Fees.

§636C-6  Fees.  Any person filing a foreign judgment shall pay $100 to the clerk of the court.  Fees for docketing, transcription, or other enforcement proceedings shall be as provided by law for judgments of the court of this State. [L 1983, c 31, pt of §1; am L 1998, c 128, §6]



§636C-7 - Optional procedures.

[§636C-7]  Optional procedures.  The right of a judgment creditor to bring an action to enforce a judgment instead of proceeding under this chapter remains unimpaired. [L 1983, c 31, pt of §1]



§636C-8 - Uniformity of interpretation.

[§636C-8]  Uniformity of interpretation.  This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it. [L 1983, c 31, pt of §1]






CHAPTER 637 - EQUITY:  JURISDICTION AND PROCEDURE

CHAPTER 637

EQUITY:  JURISDICTION AND PROCEDURE

REPEALED.  L 1972, c 89, §8.

Cross References

For present provisions, see §§603-21.6 and 603-21.7.






TITLE 35 - APPEAL AND ERROR

CHAPTER 641 - APPEALS

§641-1 - Appeals as of right or interlocutory, civil matters.

PART I.  APPEALS IN CIVIL ACTIONS AND PROCEEDINGS

§641-1  Appeals as of right or interlocutory, civil matters.  (a)  [L 2004, c 202, §66 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  Appeals shall be allowed in civil matters from all final judgments, orders, or decrees of circuit and district courts and the land court to the intermediate appellate court, subject to chapter 602.

(b)  Upon application made within the time provided by the rules of court, an appeal in a civil matter may be allowed by a circuit court in its discretion from an order denying a motion to dismiss or from any interlocutory judgment, order, or decree whenever the circuit court may think the same advisable for the speedy termination of litigation before it.  The refusal of the circuit court to allow an appeal from an interlocutory judgment, order, or decree shall not be reviewable by any other court.

(c)  An appeal shall be taken in the manner and within the time provided by the rules of court. [L 1892, c 57, §69; am L 1892, c 109, §1; am L 1898, c 40, §1; RL 1925, §2509; RL 1935, §3501; am L 1939, c 18, §1; am L 1941, c 122, §1; RL 1945, §9503; am L 1945, c 194, §1; RL 1955, §208-3; HRS §641-2; am L 1972, c 89, pt of §5; ren HRS §641-1; am L 1979, c 111, §6(1); am L 2004, c 202, §66]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Rules of Court

Appeals, when taken, see HRAP rule 4.

Law Journals and Reviews

Interlocutory and Final Appeals in Hawaii.  9 HBJ 45.

Appellate Caseload in Hawaii.  13 HBJ No. 3 Fall 1977, pg. 3.

Through the Looking Glass--Finality, Interlocutory Appeals and the Hawaii Supreme Court's Supervisory Powers.  9 UH L. Rev. 87.

Striking a Balance:  Procedural Reform Under the Lum Court.  14 UH L. Rev. 223.

Case Notes

Judgment as to one and not all of multiple parties is interlocutory and not appealable without allowance by circuit court.  51 H. 137, 453 P.2d 753; 51 H. 307, 459 P.2d 195.

Interlocutory appeal requires allowance of court.  51 H. 480, 463 P.2d 530.

Finality of order or decree, how determined.  54 H. 276, 506 P.2d 1.

Appeals to circuit courts under §286-157, involving revocation of driver's license, not superseded by this section.  54 H. 519, 511 P.2d 161.

Procedural orders leaving cause pending held interlocutory.  56 H. 662, 548 P.2d 251.

No jurisdiction of appeal prior to final judgment, unless allowed as interlocutory appeal.  57 H. 61, 549 P.2d 477.

When trial court refuses appeal from interlocutory order, supreme court is without jurisdiction.  57 H. 73, 549 P.2d 1147.

Where disposition of case involving multiple claims or parties is embodied in several orders, collectively the orders can constitute a final judgment.  57 H. 273, 554 P.2d 233.

Divorce decree is final and appealable despite reservation of support or custody question.  57 H. 519, 559 P.2d 744.

Burden is on appellant to prove that factual findings of judge were clearly erroneous.  57 H. 599, 561 P.2d 1286.

Appeal from summary judgment held premature since other claims remained pending.  58 H. 552, 574 P.2d 884.

Motions, timely filed after judgment, toll running of time for appeal until court's ruling on the motions.  58 H. 552, 574 P.2d 884.

The prerequisite for an appellate court to find abuse of discretion is that all appraisals of the evidence would result in a different finding.  60 H. 354, 590 P.2d 80.

Since factfinder's interpretation of a nondiscrimination provision was reasonable it was not set aside on appeal.  60 H. 361, 590 P.2d 993.

Trial court's resolving of conflicting evidence will not be set aside unless clearly erroneous.  60 H. 381, 590 P.2d 564.

Order imposing sanctions for failure to provide discovery may be immediately appealed.  60 H. 467, 591 P.2d 1060.

Order granting disqualification of attorney is interlocutory and not appealable without leave of court but writ of mandamus may be available.  61 H. 552, 606 P.2d 1320.

Court abused discretion in allowing interlocutory appeal.  63 H. 668, 634 P.2d 595.

State was "aggrieved" by order to pay attorney's fees even though no further liability imposed.  64 H. 345, 641 P.2d 1321.

Trial court shall carefully consider whether an interlocutory appeal will more speedily determine litigation, and set forth its reasons if it so concludes.  67 H. 510, 694 P.2d 388.

Orders denying stay and application for arbitration are appealable.  68 H. 98, 705 P.2d 28.

Denial of motion to quash garnishee summons was not a final appealable order.  68 H. 368, 714 P.2d 936.

Appealability of foreclosure decree in multiple-party or multiple-issue case.  69 H. 11, 731 P.2d 151.

Order was appealable where it stayed judgment for lease termination pending arbitration to determine value of leasehold improvements.  69 H. 112, 736 P.2d 55.

Grant of interlocutory appeal was improper.  71 H. 644, 802 P.2d 480.

Orders denying an application for a stay of proceedings until arbitration had been completed made in accordance with §658-5 are appealable orders under subsection (a).  73 H. 433, 834 P.2d 1294.

Orders compelling arbitration under §658-3 are appealable orders within meaning of this section.  74 H. 210, 847 P.2d 652.

Jurisdiction properly lies in supreme court to hear and determine appeals from district court judgments after an administrative hearing, pursuant to §602-5(1) and subsection (a).  75 H. 1, 856 P.2d 1207.

Plaintiff had standing to appeal on ground it was aggrieved by summary judgment order because its interest in obtaining injunctive relief against defendant-appellee increased if plaintiff did not prevail against defendant-appellant.  75 H. 370, 862 P.2d 1048.

Supreme court was vested with appellate jurisdiction, where family court's determination of jurisdiction, followed by award of foster custody, met requisite degree of finality of an appealable order.  77 H. 109, 883 P.2d 30.

Sanctions order was not a final appealable order, where sanctions order failed to satisfy strict prerequisites of collateral order doctrine; appeal dismissed for lack of appellate jurisdiction.  77 H. 157, 883 P.2d 78.

Order denying employer's motion to intervene constituted a final appealable order.  79 H. 352, 903 P.2d 48.

Circuit court dismissal of case without prejudice did not affect appellate jurisdiction.  81 H. 171, 914 P.2d 1364.

Where intervenors-defendants were parties to action, received circuit court permission to file interlocutory appeal and did file notice of appeal, no reason to dismiss appeal based on standing or other jurisdictional issues under this section.  87 H. 91, 952 P.2d 379.

There is no appellate jurisdiction over interlocutory appeals of discovery orders regarding the production of documents against a claim of attorney-client privilege.  88 H. 319, 966 P.2d 631.

Though supreme court's jurisdiction over an appeal is limited, pursuant to subsection (a), to a review of final judgments, orders, and decrees, where appellant would have been subjected to irreparable injury if appellate review awaited the final outcome of the unresolved garnishment matters, the garnishee order was immediately appealable pursuant to the Forgay rule.  90 H. 345, 978 P.2d 783.

An order that fully disposes of an action in district court may be final and appealable without the entry of judgment on a separate document, as long as the appealed order ends the litigation by fully deciding the rights and liabilities of all parties and leaves nothing further to be adjudicated.  91 H. 425, 984 P.2d 1251.

The fact that the question of who was responsible for payment for particular services received by the children could be decided independently from the need for the family court's continuing jurisdiction, coupled with the importance of obtaining a definitive ruling on the issue, established that the "requisite degree of finality" was present to permit appellate jurisdiction.  96 H. 272, 30 P.3d 878.

Trial court's order was appealable under subsection (a) as it granted in part and denied in part defendants' motion, ordering return of garnished funds, awarding costs, and denying request for attorneys' fees, disposing of all issues raised in the motion; order left nothing further to be accomplished and was, therefore, final.  103 H. 153, 80 P.3d 974.

Where final order was not reduced to a separate judgment as required by HRCP rule 58, it was not appealable under this section.  113 H. 406, 153 P.3d 1091.

Foreclosure decree is deemed final for appeal purposes although many matters remain unsettled.  2 H. App. 140, 627 P.2d 296.

Appeal declared frivolous, where appellant appealed decree of foreclosure in a multiple claims and multiple parties case without an HRCP 54(b) certification and later argued lack of appellate jurisdiction because of lack of the certification.  2 H. App. 140, 627 P.2d 296.

Order awarding broker's fees in a foreclosure sale case does not have the finality required by subsection (a).  2 H. App. 151, 627 P.2d 304.

Interlocutory injunctions, when appealable without allowance of trial court.  2 H. App. 272, 630 P.2d 646.

Judgment in a multiple claims and multiple parties case is not reviewable absent certification under HRCP 54(b).  2 H. App. 296, 630 P.2d 1084.

Order was interlocutory where it decided liability but left relief pending.  5 H. App. 20, 674 P.2d 1024.

Not enlarged or modified by HRCP 54; where case involves multiple claims or parties, appellate jurisdiction of those fully decided claims or rights must be based on satisfaction of HRCP 54 requirements.  5 H. App. 222, 686 P.2d 37.

Order adjudging paternity but reserving child support, custody, and other matters is not final and appealable.  5 H. App. 610, 704 P.2d 940.

Interlocutory appeal by lienor must be sought under this section or HRCP Rule 54(b).  7 H. App. 152, 748 P.2d 1370.

Court lacked jurisdiction to hear appeal from summary judgment where claims of party in interest not named in notice of appeal remained pending.  8 H. App. 431, 807 P.2d 606.

Probate court's decision that a parcel of real property is not part of decedent's estate is an appealable collateral order.  83 H. 412 (App.), 927 P.2d 420.

Plaintiff's appeal of causation order untimely where plaintiff's notice of appeal was filed within thirty days of written order granting plaintiff's motion for leave to file interlocutory appeal, but not within thirty days of order appealed from.  86 H. 301 (App.), 949 P.2d 141.

Where Hawaii supreme court entered an order dismissing the appeal of an order selling property, on the ground that "a final judgment closing the proceeding has not been entered" and the "order approving the sale of real property was an interlocutory order that was not certified for interlocutory appeal", appellate court did not have jurisdiction to decide the point on appeal.  105 H. 507 (App.), 100 P.3d 77.

Where all claims against all parties had not been finally decided when the notices of appeal were filed, appellate court did not have appellate jurisdiction and appeal was dismissed for lack of appellate jurisdiction.  112 H. 367 (App.), 145 P.3d 910.

Circuit court's order, to the extent that it denied defendant's request to compel arbitration, was an appealable order where order fell within a small class of orders that were appealable because "the rights conferred by chapter 658 [repealed], if applicable, would be lost, probably irreparably" if the party was required to wait until final judgment to effectively review the order.  118 H. 308 (App.), 188 P.3d 822.



§641-2 - Review on and disposition of appeal.

§641-2  Review on and disposition of appeal. [L 2004, c 202, §67 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  In case of appeal from a judgment, order, or decree of a circuit or district court or the land court, in a civil matter, the appellate court shall have power to review, reverse, affirm, amend, or modify such judgment, order, or decree, in whole or in part, as to any or all of the parties.  It may enter an amended or modified judgment, order, or decree, or may remand the case to the trial court for the entry of the same or for other or further proceedings, as in its opinion the facts and law warrant.  Any judgment, order, or decree entered by the appellate court may be enforced by it or remitted for enforcement by the trial court.

Every appeal shall be taken on the record, and no new evidence shall be introduced in the supreme court.  The appellate court may correct any error appearing on the record, but need not consider a point that was not presented in the trial court in an appropriate manner.  No judgment, order, or decree shall be reversed, amended, or modified for any error or defect, unless the court is of the opinion that it has injuriously affected the substantial rights of the appellant. [L 1892, c 57, §70; RL 1925, §2511; RL 1935, §3503; RL 1945, §9505; RL 1955, §208-5; HRS §641-4; am L 1970, c 188, §39; am L 1972, c 89, pt of §5; ren HRS §641-2; am L 2004, c 202, §67]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

General Note

Disposition of cause.

See appended chapter note, pt. I A10.

Scope of review.

In general, see appended chapter note, pt. I A9; also pt. I A7e.  Review of factual issues, see 42 H. 250, 256; 42 H. 264, 267; 45 H. 83, 86-7, 363 P.2d 964.  To extent governed by Hawaii Rules of Civil Procedure, see HRCP rule 52(a), construed in 42 H. 111, 116; 42 H. 286, 297; 43 H. 76, 82; 43 H. 119, 124; 44 H. 327, 342, 359 P.2d 164; 44 H. 582, 358 P.2d 53, den'g reh'g of 44 H. 464, 355 P.2d 25; 45 H. 128, 139, 363 P.2d 969; 45 H. 232, 233-34, 364 P.2d 646; 45 H. 445, 452, 370 P.2d 463; 45 H. 521, 550-551, 371 P.2d 379; 46 H. 233, 238, 377 P.2d 708; 46 H. 353, 364, 380 P.2d 488; 46 H. 475, 513-514, 382 P.2d 920; 47 H. 145, 147, 384 P.2d 300; 47 H. 220, 225, 386 P.2d 855; 47 H. 577, 585, 393 P.2d 89; 48 H. 152, 168, 397 P.2d 593; 48 H. 193, 202, 397 P.2d 552, reh'g den. 48 H. 391, 402 P.2d 678; 49 H. 62, 68, 412 P.2d 326; 49 H. 160, 180, 413 P.2d 221; 49 H. 661, 667, 426 P.2d 816.

Preservation of error, prejudicial error as requisites.

See HRCP rules 46, 61, and see note to §641-16.

Cases decided before adoption of the Hawaii Rules of Civil Procedure.

Newly discovered evidence, admissibility of, effect:  3 H. 64; 7 H. 573; 14 H. 204; 33 H. 98; 38 H. 605.  Review generally on the record:  14 H. 204; 23 H. 571, 572.

In equitable actions, findings of trial judge not binding on supreme court and may make its own findings.  15 H. 526; 22 H. 291; 28 H. 590, 662; 29 H. 638; 33 H. 701; 34 H. 363; 34 H. 228, 303; 39 H. 185; 158 F.2d 122; see also 23 H. 646, 649.  In equity case, presumption correctly decided.  22 H. 391.  In the case of conflicting evidence, findings entitled to great weight.  10 H. 308; 15 H. 526; 22 H. 17; 22 H. 391; 25 H. 22, 33; 26 H. 137; 29 H. 638; 29 H. 698; 30 H. 446; 32 H. 659; 32 H. 751; 33 H. 745; 33 H. 846; 34 H. 87, 91; 38 H. 616; 40 H. 279; 40 H. 386.  Even though the evidence be meager, if sustains findings, will not be disturbed.  24 H. 277.  But where evidence is of slight weight and doubtful character, findings not followed.  33 H. 701; 35 H. 689.  In divorce cases; supreme court will draw its own conclusions; in cases turning wholly or largely on credibility of witnesses or weight of evidence, findings of trial judge accorded much weight.  21 H. 339; 22 H. 189; 29 H. 866; 30 H. 240; 34 H. 312; 36 H. 49; 37 H. 512.  And should control unless the evidence clearly requires the contrary conclusion.  32 H. 177.

Case Notes

Under certain conditions, judgment can be reversed on legal theory not raised before.  56 H. 466, 540 P.2d 978.

Supreme court cannot disregard jurisdictional defects in an appeal.  57 H. 61, 549 P.2d 477.

Appellate court was not precluded from considering equity defense of unclean hands raised for the first time on appeal.  57 H. 215, 553 P.2d 733.

Evidence outside trial record may not be referred to in appellate brief unless approved by trial court pursuant to HRCP Rule 75(c).  57 H. 405, 557 P.2d 125.

Court's power to render final judgment on reversal should be exercised where the result would be foreordained on remand.  58 H. 345, 569 P.2d 884.

Trial court's possible error in granting directed verdict found to be harmless in light of subsequent jury instructions.  60 H. 214, 587 P.2d 1229.

Denial of motion for new trial is within discretion of trial court and will not be upset unless clear abuse of discretion.  60 H. 259, 588 P.2d 438.

Where surviving spouse failed to show how family court's erroneous finding of fact affected the court's decision, the erroneous finding did not affect surviving spouse's substantial rights and did not constitute reversible error.  100 H. 397, 60 P.3d 798.

Mentioned:  74 H. 210, 847 P.2d 652.



§641-3 - Stay of proceedings to enforce a judgment.

[§641-3]  Stay of proceedings to enforce a judgment.  (a)  This section applies to civil cases in which the rules of court as to stay of proceedings to enforce a judgment do not apply, unless otherwise provided by statute.

(b)  No execution shall issue upon a judgment nor shall proceedings be taken for its enforcement until the expiration of ten days after its entry.  The court, upon good cause shown, may allow execution to issue or other appropriate action to be taken for the enforcement of the judgment within the ten-day period unless, within such time as shall be allowed by the court, a stay is obtained under subsection (c) or (d).

(c)  In its discretion and on such conditions as are proper, the court may stay the execution of or any proceedings to enforce a judgment pending the disposition of a motion for a new trial or other motion, or when justice so requires in other cases until such time as the court may fix.

(d)  When an appeal is taken the appellant by giving a supersedeas bond may obtain a stay.  The bond may be given at or after the time of filing the notice of appeal or of procuring the order allowing the appeal, as the case may be.  The stay is effective when the supersedeas bond is approved by the court.

(e)  Notwithstanding the foregoing, there shall be no stay of an appealable order for counsel fee, suit money, temporary alimony, or other provisional order of a like nature made before final judgment in the cause, if the appellee shall give a bond in such amount and with such sureties as the court requires, conditioned for indemnification of the appellant for all damages that the appellant may sustain by reason of the payment or performance of the order, in case the appeal shall be sustained.

(f)  Within the meaning of this section "judgment" includes a decree and any order from which an appeal lies. [L 1892, c 57, §71; am L 1903, c 32, §17; RL 1925, §2512; RL 1935, §3504; RL 1945, §9506; RL 1955, §208-6; HRS §641-5; am L 1970, c 188, §39; am L 1972, c 89, pt of §5; ren HRS §641-3; gen ch 1985]

General Note

See HRCP rule 62.  See also appended chapter note, pts. I A8, I D8, II B.

Cases decided before adoption of the Hawaii Rules of Civil Procedure.

Pending appeal, decree should not be enforced in whole or in part.  20 H. 370; 20 H. 682.  Appeals from judgment in habeas corpus proceedings stay execution.  13 H. 534; 19 H. 346; 26 H. 701.  While supersedeas operates, statute of limitations suspended.  20 H. 370.  An abortive appeal, until disposed of, operates as a supersedeas.  20 H. 370.  Re stay pending interlocutory appeal.  26 H. 69.  That part of section permitting execution to issue pending appeal does not apply to district court cases wherein jury trial is demandable of right.  14 H. 524.  But see 15 H. 590, where amendment to statute was upheld and execution ordered to issue in accordance therewith.  Executions pending appeal apply to proceedings for summary possession as well as to other proceedings and cannot issue unless upon good cause shown and an opportunity to file supersedeas bond.  15 H. 624.  In cases other than for the nonpayment of rent, an appeal from a judgment of summary possession does not operate as a supersedeas.  27 H. 362.  Liability to execution notwithstanding appeal does not detract from the adequacy of the remedy of assumpsit at law.  27 H. 308.  Bond:  on appeal by guardian from money judgment against guardian on accounting, not exempt from bond requirement.  27 H. 129.  Effect of appeal on sequestration:  33 H. 725; appeal as stay, 33 H. 911.

Case Notes

Regarding amount of supersedeas bond in tenant's appeal from judgment awarding possession of land.  58 H. 546, 574 P.2d 128.

Supersedeas bond, filed within appeal period, constituted sufficient notice of appeal to correct prematurely filed notice.  58 H. 552, 574 P.2d 884.

Confers right of appeal on the State in nine instances, but not including pretrial discovery orders.  71 H. 304, 788 P.2d 1281.



§641-11 - From circuit courts.

PART II.  APPEALS IN CRIMINAL PROCEEDINGS

§641-11  From circuit courts. [L 2004, c 202, §68 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  Any party aggrieved by the judgment of a circuit court in a criminal matter may appeal to the intermediate appellate court, subject to chapter 602, in the manner and within the time provided by the rules of court.  The sentence of the court in a criminal case shall be the judgment.  All appeals shall be filed with the clerk of the supreme court and shall be subject to one filing fee. [L 1892, c 95, §1; am L 1919, c 44, §1; RL 1925, §2521; am L 1925, c 211, §1; am L 1931, c 37, §1; RL 1935, §3550; RL 1945, §9551; RL 1955, §212-1; HRS §641-11; am L 1970, c 188, §39; am L 1972, c 89, pt of §5; am L 1979, c 111, §6(2); gen ch 1985; am L 1989, c 62, §1; am L 2004, c 202, §68]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

General Note

Appeal, see Hawaii Rules of Appellate Procedure.  See also appended chapter note, pts. I A, I C, I D.

As to provision that sentence of the court is the judgment, see §641-18 suspension of sentence, and HRPP rule 32(c), entry of judgment.  See also appended chapter note, pt. I A2.

Rules of Court

Appeals, when taken, see HRAP rule 4.

Post-conviction proceedings and documents, see HRPP rule 40.

Law Journals and Reviews

The Application of the Collateral Order Doctrine to Criminal Appeals in Hawai`i.  19 UH L. Rev. 73.

Case Notes

For purposes of appeal, judgment of conviction is not final where it does not include any sentence.  54 H. 485, 510 P.2d 88.

Where no notice of judgment is given, period for filing appeal may be extended.  56 H. 444, 540 P.2d 61.

Failure of appointed counsel to give timely notice of appeal did not foreclose defendant's right to appeal.  57 H. 269, 554 P.2d 236.

Upon death of criminal defendant pending appeal from conviction, judgment of conviction will be vacated and prosecution abated, ab initio.  57 H. 271, 554 P.2d 235.

Where there is no announcement of the decision and no notice of entry of judgment is given, time for filing notice of appeal does not run until notice is in fact received.  59 H. 255, 580 P.2d 63.

Review of denial of reduction of sentences proper since new standards of court discretion had been adopted.  60 H. 309, 588 P.2d 927.

Appeal permitted only from a final judgment or sentence.  63 H. 9, 619 P.2d 1076.

Jurisdictional defect in appeal cannot be waived by the parties or disregarded by the appellate court.  63 H. 9, 619 P.2d 1076.

Where charges against criminal defendant were dismissed, defendant was not an "aggrieved party" with standing to appeal an order approving partial fees.  66 H. 366, 663 P.2d 630.

Where defendants contended there was another exception to finality of judgment requirement of this section, specifically, that an order denying a motion to dismiss an indictment based on double jeopardy grounds fell into collateral order exception to final judgment rule, collateral order exception permitted an interlocutory appeal of an order denying a pretrial motion to dismiss an indictment on double jeopardy grounds.  77 H. 351, 884 P.2d 729.

Supreme court lacked appellate jurisdiction to hear defendant's appeal of defendant's acquittal on count III kidnapping where defendant was not an "aggrieved" party within the meaning of this section; because defendant would remain under health director's custody based on trial court's acquittals as to counts I and II, which would have warranted convictions but for defendant's affirmative defense of insanity, defendant was not aggrieved by trial court's acquittal on count III as acquittal did not adversely impact defendant's rights.  102 H. 130, 73 P.3d 668.

Appellate court lacked jurisdiction under this section and HRAP rule 4(b) where defendant failed to appeal within the 30-day time period mandated; defendant's motion to withdraw no contest plea did not "reopen" final judgment such that order denying defendant's motion became the appealable final judgment under this section and HRAP rule 4(b).  96 H. 462 (App.), 32 P.3d 106.

Defendant not "aggrieved party" with standing to appeal order granting partial fees.  6 H. App. 20, 709 P.2d 105.



§641-12 - From district courts.

§641-12  From district courts. [L 2004, c 202, §69 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  Appeals upon the record shall be allowed from all final decisions and final judgments of district courts in all criminal matters.  Such appeals may be made to the intermediate appellate court, subject to chapter 602, whenever the party appealing shall file notice of the party's appeal within thirty days, or such other time as may be provided by the rules of the court.

Within a reasonable time after an appeal has been perfected from a decision of a district court to the appellate court in a criminal matter, it shall be incumbent upon the district court to make a return thereof, together with all papers and exhibits filed in such case.

It shall be the duty of the clerk of the supreme court to transmit within a reasonable time, to the district court from whose decision the appeal was made, a statement showing the disposition of the case. [L 1972, c 89, pt of §5; HRS §641-11.5; ren HRS §641-12; am L 1979, c 111, §6(3); gen ch 1985; am L 2004, c 202, §69]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Rules of Court

Appeals, when taken, see HRAP rule 4.

Case Notes

The supreme court does not have jurisdiction to entertain appeals from interlocutory orders of the district courts in criminal cases.  57 H. 133, 552 P.2d 75; 62 H. 297, 613 P.2d 362.

Where defendant's interlocutory appeal from district court's denial of defendant's motion to dismiss on double jeopardy grounds did not satisfy prerequisites of collateral order exception, supreme court did not have to decide whether exception may apply to appeals from collateral orders of district court.  82 H. 446, 923 P.2d 388.

Where sentence imposed was not the final sentence because the district court expressly left open the possibility that its sentence of defendant might include an order requiring defendant to pay restitution, and the court did not finally decide whether it would order defendant to pay restitution and, if so, in what amount, the judgment was not final and, because it was not final, it was not appealable.  109 H. 435 (App.), 127 P.3d 95.



§641-13 - By State in criminal cases.

§641-13  By State in criminal cases.  [L 2004, c 202, §70 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  An appeal may be taken by and on behalf of the State from the district or circuit courts to the intermediate appellate court, subject to chapter 602, in all criminal matters, in the following instances:

(1)  From an order or judgment quashing, setting aside, or sustaining a motion to dismiss any indictment, information, or complaint or any count thereof;

(2)  From an order or judgment sustaining a special plea in bar or dismissing the case where the defendant has not been put in jeopardy;

(3)  From an order granting a new trial;

(4)  From an order arresting judgment;

(5)  From a ruling on a question of law adverse to the State, where the defendant was convicted and appeals from the judgment;

(6)  From the sentence, on the ground that it is illegal;

(7)  From a pretrial order granting a motion for the suppression of evidence, including a confession or admission, or the return of property,2 in which case the intermediate appellate court or the supreme court, as the case may be, shall give priority to the appeal and the order shall be stayed pending the outcome of the appeal;

(8)  From an order denying a request by the State for protective order for nondisclosure of witness for reason of personal safety under Rule 16(e)(4) of the Hawaii Rules of Penal Procedure, in which case the intermediate appellate court1 shall give priority to the appeal and the order shall be stayed pending outcome of the appeal;

(9)  From a judgment of acquittal following a jury verdict of guilty; and

(10)  From a denial of an application for an order of approval or authorization of the interception of a wire, oral, or electronic communication pursuant to section 803‑44. [L 1911, c 40, §1; RL 1925, §2522; am L 1931, c 37, §2; RL 1935, §3551; RL 1945, §9552; RL 1955, §212-2; HRS §641-12; am L 1972, c 148, §1; ren HRS §641-13; am L 1977, c 146, §1; am L 1979, c 111, §6(4); am L 1982, c 81, §1; am L 1987, c 84, §1; am L 2004, c 62, §2 and c 202, §70; am L 2006, c 200, §3]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Revision Note

Section is a blend of L 2004, c 202, §70 and L 2006, c 200, §3.

General Note

Appeal, see Hawaii Rules of Appellate Procedure.  See also appended chapter note, pt. I A.

Oral ruling of district magistrate constitutes an order within the meaning of this section.  41 H. 591.  But appeal by State from oral order of circuit court dismissing indictment is nugatory.  45 H. 501, 370 P.2d 480.

Special plea in bar, sustaining of, what constitutes.  25 H. 55; 47 H. 361, 389 P.2d 439.  See 39 H. 522.

No appeal by State from ruling on question of law unless defendant convicted and appeals.  34 H. 662.

No right to review after acquittal of accused by verdict of jury.  42 H. 102.

Remand after reversal of ruling sustaining demurrer.  23 H. 409.

Under prior law sustaining of demurrer to indictment not appealable unless based on construction of statute or its invalidity.  21 H. 56, 57; 23 H. 546; 29 H. 827.

Pretrial order to suppress evidence; "special plea in bar" construed.  50 H. 525, 445 P.2d 36.

When State appeals from the quashing of an indictment, defendant is still subject to original requirements of bail.  53 H. 76, 488 P.2d 329.

Cited:  37 H. 601, 603; 48 H. 247, 256, 397 P.2d 575.

Rules of Court

Appeals, when taken, see HRAP rule 4.

Case Notes

Conditional discharge of defendant under section 712-1255 is not a final disposition of the case appealable by the State.  60 H. 576, 592 P.2d 832.

Stipulation for joint hearing on motion to suppress and trial on merits is not a waiver by State of its right to appeal from ruling on motion to suppress.  62 H. 44, 609 P.2d 131.

Under circumstances, jeopardy did not attach even though jury was sworn.  64 H. 395, 641 P.2d 1338.

Jeopardy did not attach where case dismissed after defendant arraigned but before State's first witness sworn.  68 H. 238, 709 P.2d 607.

State could appeal only under paragraph (2) where case dismissed after all evidence taken.  68 H. 653, 729 P.2d 385.

Deferred acceptance of guilty and deferred acceptance of no contest pleas are not appealable.  69 H. 438, 746 P.2d 568.

Authorizes appellate jurisdiction to review orders granting pretrial motions to suppress.  70 H. 206, 767 P.2d 1238.

Language does not allow an appeal from a sentence on the ground that the sentence was imposed in an illegal manner, but allows an appeal from an illegal sentence.  71 H. 624, 801 P.2d 558.

State's right to appeal in criminal cases is limited to instances stated in section; section does not give State right to appeal from granting of deferred acceptance of guilty or deferred acceptance of no contest pleas.  74 H. 75, 837 P.2d 776.

While it is necessary for "entire case" to be dismissed for paragraph (2) to apply, there is nothing in the language of this section to indicate that this would prevent paragraph (1) from applying; prosecution not barred from bringing appeal of dismissal of counts of indictment, where counts dismissed after trial began because counts did not include essential elements of offenses charged.  78 H. 373, 894 P.2d 70.

In a jury trial, issues decided by the judge are "questions of law" appealable under this section, while issues decided by the jury are "questions of fact" and are not appealable.  85 H. 462, 946 P.2d 32.

As defendant's "motion to dismiss" following a jury verdict of guilty deemed post-verdict motion for judgment of acquittal following a jury verdict of guilty pursuant to HRPP rule 29(c), paragraph (9) authorized prosecution to assert appeal from this judgment of acquittal; thus, supreme court had appellate jurisdiction over appeal.  87 H. 108, 952 P.2d 865.

Double jeopardy clauses not violated by prosecution's appeal from judgment of acquittal following jury's verdict of guilty pursuant to paragraph (9).  87 H. 108, 952 P.2d 865.

Paragraph (1) permits prosecution to appeal from both dismissals with prejudice and without prejudice.  87 H. 260, 953 P.2d 1358.

Where trial court's order was an order of dismissal and not a judgment of acquittal, order was appealable under paragraph (1).  97 H. 505, 40 P.3d 907.

Paragraph (7) authorizes the prosecution to appeal orders suppressing evidence as illegally obtained, the intent of the statute being to facilitate the administration of justice in criminal cases by allowing the prosecution to obtain a conclusive ruling on issues involving searches, seizures, and confessions via direct appeal.  104 H. 224, 87 P.3d 893.

The language of paragraph (7), which allows the prosecution to appeal from "a pretrial order granting a motion for the suppression of evidence," includes within its scope the right to appeal from a trial court’s voluntariness determination mandated by §621-26.  104 H. 224, 87 P.3d 893.

As district family court proceedings under §571-11(1) concerning juvenile law violators are considered to be noncriminal proceedings, prosecution's appeal of family court order was not authorized by paragraph (7).  104 H. 403, 91 P.3d 485.

As the prosecution was not authorized to appeal the judge's pretrial discovery order under this section, the prosecution, as mandamus petitioner, would have been without a remedy unless extraordinary relief was granted; where trial judge did not exceed judge's authority under HRPP, rule 16(d) by ordering the disclosure of the information on the laser unit calibration distances and locations in prosecution of defendant for speeding, petition for writ of mandamus was denied.  116 H. 23, 169 P.3d 975.

Deferred acceptance of no contest plea not appealable until no contest plea accepted.  5 H. App. 357, 692 P.2d 1171.

Section is to be strictly construed.  7 H. App. 516, 782 P.2d 29.

Paragraph (9) did not preclude appellate court's jurisdiction over State's appeal where trial court's judgment of acquittal was "in form only and not in substance"; trial court made no factual determination as to some or all of the elements charged, but grounded its ruling on the conclusion that the charges were defective as a matter of law.  88 H. 477 (App.), 967 P.2d 674.



§641-14 - Stay in criminal cases.

§641-14  Stay in criminal cases.  (a)  The filing of a notice of appeal or the giving of oral notice in open court at the time of sentence by the defendant or the defendant's counsel of intention to take an appeal may operate as a stay of execution and may suspend the operation of any sentence or order of probation, in the discretion of the trial court.  If the court determines that a stay of execution is proper, the court shall state the conditions under which the stay of execution is granted.  No stay granted on the giving of oral notice shall be operative beyond the time within which an appeal may be taken; provided that if an appeal is properly filed, the stay shall continue in effect as if the stay was based on a filing of the appeal.

The court may revoke the stay of execution or amend the conditions thereof for a violation of the conditions of the stay of execution.

(b)  Admission to bail after the giving of oral notice in open court of intention to take an appeal or upon an appeal shall be as provided in the rules of court. [L 1892, c 95, §7; RL 1925, §2528; am L 1925, c 211, §3; RL 1935, §3555; RL 1945, §9556; RL 1955, §212-6; HRS §641-16; am L 1972, c 89, pt of §5; ren HRS §641-14; am L 1978, c 225, §1; gen ch 1985]

General Note

References to rules and other statutes, see appended chapter note, pts. I A8, I D8.



§641-15 - Service.

[§641-15]  Service.  Service of a copy of the notice of appeal shall be made upon the adverse party or the adverse party's attorney of record as provided by the rules of court. [L 1892, c 95, pt of §8; am L 1919, c 44, §7; RL 1925, §2530; RL 1935, §3557; RL 1945, §9558; RL 1955, §212-8; HRS §641-18; am L 1972, c 89, pt of §5; ren HRS §641-15; gen ch 1985]



§641-16 - Judgment; no reversal when.

§641-16  Judgment; no reversal when.  The supreme court, or the intermediate appellate court, as the case may be, may affirm, reverse, or modify the order, judgment, or sentence of the trial court in a criminal matter.  It may enter such order, judgment, or sentence, or may remand the case to the trial court for the entry of the same or for such other or further proceedings, as in its opinion the facts and law warrant.  It may correct any error appearing on the record.

In case of a conviction and sentence in a criminal case, if in its opinion the sentence is illegal or excessive it may correct the sentence to correspond with the verdict or finding or reduce the same, as the case may be.  In case of a sentence to imprisonment for life not subject to parole, the court shall review the evidence to determine if the interests of justice require a new trial, whether the insufficiency of the evidence is alleged as error or not.  Any order, judgment, or sentence entered by the court may be enforced by it or remitted for enforcement by the trial court.

No order, judgment, or sentence shall be reversed or modified unless the court is of the opinion that error was committed which injuriously affected the substantial rights of the appellant.  Nor shall there be a reversal in any criminal case for any defect of form merely in any indictment or information or for any matter held for the benefit of the appellant or for any finding depending on the credibility of witnesses or the weight of the evidence.  Except as otherwise provided by the rules of court, there shall be no reversal for any alleged error in the admission or rejection of evidence or the giving of or refusing to give an instruction to the jury unless such alleged error was made the subject of an objection noted at the time it was committed or brought to the attention of the court in another appropriate manner. [L 1892, c 95, §14; RL 1925, §2536; am L 1931, c 42, §2; RL 1935, §3563; RL 1945, §9564; RL 1955, §212-14; am L 1957, c 282, §2; HRS §641-24; am L 1972, c 89, pt of §5; ren HRS §641-16; am L 1979, c 111, §6(5)]

General Note

In general.

See appended chapter note, pts. I A, I C, I D.

Disposition of cause.

See appended chapter note, pts. I A10, I C, I D10.  Correction of sentence, see HRPP rule 35.

Scope of review.

See appended chapter note, pts. I A9, I C, I D9.

Preservation of error as requisite.

Exceptions unnecessary, HRPP rule 51.

Questions on appeal must have been raised below.  43 H. 299, 301; 44 H. 370, 355 P.2d 25; 45 H. 83, 88, 363 P.2d 964, 967; 46 H. 475, 485, 382 P.2d 920, 934; 49 H. 1, 406 P.2d 887; 49 H. 42, 45, 410 P.2d 976; 50 H. 253, 438 P.2d 401.  But see as to fundamental error.  49 H. 504, 421 P.2d 305; 49 H. 522, 528, 423 P.2d 438; 50 H. 287, 439 P.2d 666.  For earlier cases see notes to RLH 1955, §§208-3, 210-1, 212-1, 212-4, 212-8, 212-14.  Though generally judgment will be reversed only on theory presented to trial court, there may be deviations when justice requires.  53 H. 45, 487 P.2d 1070.  Court has power to notice plain errors not raised at trial if they affect substantial rights.  Specific grounds for objection are required.  56 H. 343, 537 P.2d 724.  Objection to admission of evidence is necessary; objection on specific ground is a waiver of all other objections.  57 H. 96, 550 P.2d 900.

Prejudicial error as requisite.

See HRPP rule 52.  Harmless error in indictment, see HRPP rule 7(d).  No reversal unless error prejudicial, 43 H. 119; 44 H. 10, 352 P.2d 320; 45 H. 295, 316 P.2d 499; 45 H. 457, 370 P.2d 468; 46 H. 127, 376 P.2d 125; 47 H. 185, 199, 389 P.2d 146; 49 H. 77, 102, 412 P.2d 669; 49 H. 116, 412 P.2d 662.  Erroneous instruction presumptively harmful.  49 H. 327, 330, 417 P.2d 638.  Error that is harmless beyond a reasonable doubt does not mandate reversal of conviction.  57 H. 26, 548 P.2d 1402.

For earlier cases see notes to RLH 1955, §§210-1, 212-14.

Scope of review of factual issues.

See notes to §635-56.  Cited:  47 H. 472, 478, 391 P.2d 403, note 1.

Test on criminal appeals is whether verdict is supported by substantial evidence.  55 H. 1, 514 P.2d 373.

Record, correction of.

See appended chapter note, pt. I A7e, I D7.

Rules of Court

Correction of sentence, see HRPP rule 35.

Case Notes

Where defendant in a pretrial suppression hearing noted the defendant's objection to introduction of the defendant's inculpatory statement, the defendant's failure to object at trial to reception of the statement did not constitute waiver of the issue on appeal.  61 H. 499, 605 P.2d 935.

Circuit court's unlawful use of "struck jury" method to select jury was not plain error.  9 H. App. 578, 855 P.2d 34.

Because trial court did not apply appropriate sentencing standards to extended term motion and remand would allow circuit court to reconsider other sentencing alternatives in fashioning an appropriate sentence, modification of sentence was not warranted on appeal.  77 H. 340 (App.), 884 P.2d 403.

Modification of sentence on appeal warranted where district court, on resentencing, failed to take into account time defendant already served in prison, amount of fines paid, and community service completed.  82 H. 83 (App.), 919 P.2d 995.



§641-17 - Interlocutory appeals from circuit courts, criminal matters.

§641-17  Interlocutory appeals from circuit courts, criminal matters.  [L 2004, c 202, §71 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  Upon application made within the time provided by the rules of court, an appeal in a criminal matter may be allowed to a defendant from the circuit court to the intermediate appellate court, subject to chapter 602, from a decision denying a motion to dismiss or from other interlocutory orders, decisions, or judgments, whenever the judge in the judge's discretion may think the same advisable for a more speedy termination of the case.  The refusal of the judge to allow an interlocutory appeal to the appellate court shall not be reviewable by any other court. [L 1892, c 57, §74; am L 1898, c 40, §2; am L 1903, c 32, §18; am L 1905, c 13, §1; RL 1925, §2515; RL 1935, §3530; RL 1945, §9531; RL 1955, §210-1; HRS §641-31; am L 1972, c 89, pt of §5; ren HRS §641-17; am L 1979, c 111, §6(6); gen ch 1985; am L 2004, c 202, §71]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Case Notes

This section is source of power to allow interlocutory appeal.  44 H. 613, 617, 359 P.2d 932.

Trial court shall carefully consider whether an interlocutory appeal will more speedily determine litigation, and set forth its reasons if it so concludes.  67 H. 510, 694 P.2d 388.

While trial court's permission generally required before bringing interlocutory appeal, not necessary where trial court denies pretrial motion to dismiss an indictment on double jeopardy grounds.  79 H. 461, 903 P.2d 1282.

Where defendant failed to file notice of interlocutory appeal within thirty days from the date the order appealed from was entered, as required by HRAP rule 4(b), defendant's appeal dismissed for lack of appellate jurisdiction.  88 H. 404, 967 P.2d 236.

Cited:  77 H. 351, 884 P.2d 729.



§641-18 - Time for appeal in case of suspended sentence.

[§641-18]  Time for appeal in case of suspended sentence. Whenever in any criminal cause an order suspending the imposition or execution of the sentence is entered by a district or circuit court, the order shall for the purposes of appeal be deemed a final judgment and the time within which to perfect any appeal in any such cause shall commence to run from the entry thereof. [L 1941, c 66, §1; RL 1945, §9502; RL 1955, §208-2; HRS §641-41; am L 1970, c 188, §39; am L 1972, c 89, pt of §5; ren HRS §641-18]

General Note

See §641-11 and HRPP rule 32(c) as to what constitutes judgment and entry of judgment.



§641-31 - Bonds, costs, failure to file or pay, defects.

PART III.  GENERAL PROVISIONS

[§641-31]  Bonds, costs, failure to file or pay, defects.  Failure of an appellant to file a bond or to pay costs, or informality or insufficiency of a bond or payment of costs, does not affect the validity of the appeal, but is ground only for such remedies as are specified by the rules of court or, when no remedy is specified, for such action as the court having jurisdiction deems appropriate, which may include dismissal of the appeal. [L 1895, c 25, §2; am L 1905, c 14, §1; RL 1925, §2538; RL 1935, §3506; RL 1945, §9508; am L Sp 1949, c 41, §1; RL 1955, §208-8; HRS §641-43; am L 1972, c 89, pt of §5; ren HRS §641-31]

General Note

References to rules and other statutes; case notes; See appended chapter note, pt. I A7c, I D7.

Bond on motion for new trial, see HRCP rule 62.

Case Notes

The effectiveness of a notice of appeal is not conditioned upon payment of costs.  57 H. 168, 552 P.2d 355.



§641-32 - Liability on bond, how enforced.

[§641-32]  Liability on bond, how enforced.  By entering into a bond for costs or to stay the execution of any proceedings to enforce a judgment, the surety submits oneself to the jurisdiction of the court, irrevocably appoints the clerk of the court as the surety's agent upon whom any papers affecting the surety's liability on the bond may be served, and agrees that the surety's liability may be enforced on motion without the necessity of an independent action.

The papers served on the clerk as statutory agent for the surety shall be mailed by the clerk to the surety if the surety's address is known. [L 1895, c 25, §4; RL 1925, §2540; RL 1935, §3508; RL 1945, §9510; RL 1955, §208-10; HRS §641-45; am L 1972, c 89, pt of §5; ren HRS §641-32; gen ch 1993]

General Note

See appended chapter note, pt. I A7c, I D7.

Chapter Note

(Although this Chapter Note was prepared in connection with appeals under former law, it is being retained as containing considerable material of value in interpreting present provisions.  It is to be noted that under current provisions the distinction between circuit courts and circuit judges at chambers has been eliminated, and the only appeal from the district courts (formerly district magistrates) is to the supreme court on the record.  It should be noted further that HRCP rules 73 through 76 and HRPP rules 37 through 39 have been deleted; for rules governing procedure in appeals to the Hawaii Supreme Court and the Hawaii Intermediate Court of Appeals, see Hawaii Rules of Appellate Procedure.)

I.   Appeals to Supreme Court

A.   From circuit court or circuit judge at chambers, as of right (Includes appeals from family court)

B.   From circuit court or circuit judge at chambers, interlocutory

C.   From land court

D.   From district magistrate on points of law

E.   From other courts and agencies

II.  Appeals to Circuit Court

A.   From circuit judge at chambers or land court

B.   From district magistrate for trial de novo or in mitigation of sentence

C.   From district magistrate on points of law

D.   From administrative agencies

I.   APPEALS TO SUPREME COURT

A.  From circuit court or circuit judge at chambers, as of right.  (Includes appeals from family court.)

In general, see HRCP rule 73; HRPP rule 37, §§571-54, 641-1, 641-11, 641-17.

ANALYSIS

1.  When appeal lies as of right.

2.  Final judgment, what is.

3.  Decisions reviewable.

4.  Right of review, who has.

5.  Time for appeal.

6.  Parties.

7.  Other requisites.

8.  Effect of transfer of cause.

9.  Scope of review.

10.  Disposition of cause.

1.   WHEN APPEAL LIES AS OF RIGHT.

a.  In general.

See also IA3a.

Appeal does not lie as of right unless final determination has been made.  8 H. 253; 9 H. 357; 10 H. 398; 14 H. 108; 14 H. 554, 565-66; 20 H. 563; 25 H. 805, 806; 29 H. 242; 40 H. 475; 41 H. 345; 43 H. 243, 245; 47 H. 298, 387 P.2d 475; 48 H. 534, 404 P.2d 899; 49 H. 59, 410 P.2d 974.

b.  Multiple claims, multiple parties.

Effect of HRCP rule 54(b), see 42 H. 192, 194; 44 H. 557, 563, 356 P.2d 863; 47 H. 479, 391 P.2d 869; 48 H. 152, 155, 397 P.2d 593; compare 42 H. 228.

c.  Statutes providing for appeal of interlocutory orders and judgments as of right.

See §§101-34, 380-10, 641-13.

2.  FINAL JUDGMENT, WHAT IS.

See, civil:  HRCP rules 54(a), (b), 58; criminal:  HRPP rule 32(c); §641-11; §641-18; entry of judgment or order, what constitutes, effect of HRCP rule 58, HRCP rule 32(b); 44 H. 655, 657, 361 P.2d 383, 385; 45 H. 501, 503, 370 P.2d 480, 482; 46 H. 221, 377 P.2d 696, rehearing denied 46 H. 289, 378 P.2d 880; tolling of time for appeal, effect of, see IA5c; certain family court proceedings concerning children, petition for rehearing required as prerequisite to appeal, §571-54.

Analysis

a.   Final, instances.

b.   Not final, instances.

a.  Final in following instances:

See also IA3b, IA4e.

Order for temporary maintenance.  14 H. 554; 24 H. 510.

Order for representation by guardian ad litem of defendant who asserts mental competence.  23 H. 457; 41 H. 499; 42 H. 60.

Order for payment of attorney's fee for representation of judge in prohibition proceedings which had been terminated.  22 H. 641.

Quashing summons and service where action dismissed, 46 H. 1, 3, 373 P.2d 710, 711, or where tantamount to dismissal of action, 46 H. 15, 374 P.2d 1, rehearing denied 46 H. 51, 374 P.2d 1, see also 30 H. 191; compare 20 H. 563; 24 H. 250.

Compulsory nonsuit.  45 H. 427, 368 P.2d 879.

Order approving annual account, when interested party appears and is heard on his objections.  18 H. 542, 546.

Decree of distribution in probate.  23 H. 451, affirmed 250 F. 612.

Revocation of decree of distribution, final as to attorney ordered to refund fee.  15 H. 13, 15.

Order of sale by receiver, 16 H. 258, order of sale in partition, 9 H. 389; compare 43 H. 243, order of sale in partition not final; 34 H. 686, 693, decree in partition not final.

Order denying motion to quash execution levy.  19 H. 511, 514.

Order quashing writ of possession, dependent upon grounds.  37 H. 21.

Order granting new trial when no jurisdiction to do so, see 17 H. 374, 480; 17 H. 445; 34 H. 123, 129.

b.  Not final in following instances:

See also IA3a, IA5.

Opinion or decision to be followed by judgment.  5 H. 314; 7 H. 673; 9 H. 359; 10 H. 25; 11 H. 3; 20 H. 516; 24 H. 518; 28 H. 403; 29 H. 73, 78; 30 H. 620; 37 H. 402; 44 H. 557, 562, 356 P.2d 386, 390; 49 H. 304, 308, 415 P.2d 319, 321; 50 H. 1, 2, 427 P.2d 845, 846.

Order for entry of judgment, finality questioned.  44 H. 557, 562, 356 P.2d 386, 390.

Direction for judgment to be entered upon further action of the court.  22 H. 733.

Order directing amendment of judgment so as to provide for nunc pro tunc entry.  49 H. 508, 421 P.2d 296.

Appointment of trustees to take effect on filing of bond.  42 H. 192.

Taking "under advisement" of matter of alimony.  41 H. 345.

Overruling of demurrer or denial of motion to dismiss.  9 H. 218; 10 H. 398; 14 H. 108; 29 H. 242; 40 H. 475.  Same, though appeal taken by co-party to establish competency, no review of order overruling demurrer.  23 H. 457, 471.

Allowance of amendment to exclude certain interests from condemnation.  44 H. 557, 561, 356 P.2d 386, 389.

Denial of motion to quash summons or service.  21 H. 54.

Quashing summons when another summons may issue.  20 H. 563; 24 H. 250, compare 46 H. 15, 374 P.2d 1, rehearing denied 46 H. 289, 378 P.2d 880.

Refusal of continuance.  10 H. 198, 206.

Order granting stay of proceedings pending arbitration.  46 H. 51, 374 P.2d 1.

Refusal to set aside entry of default, judgment not having been entered.  25 H. 805, compare 46 H. 52, 374 P.2d 665.

Order granting new trial.  17 H. 374; 48 H. 534, 404 P.2d 899.

Ordering of new account.  9 H. 357.

Denial of motion for attorneys' fees, when movant has not been dismissed from the action.  47 H. 298, 387 P.2d 475.

Order to appear and testify before grand jury upon pain of being adjudged guilty of contempt.  20 H. 255.

Order requiring security for costs and staying proceedings pending compliance.  22 H. 303, compare 47 H. 298, 302, 387 P.2d 475, 477, citing 337 U.S. 541.

Order determining that a certain sum is a garnishable debt, where judgment not yet entered.  42 H. 324, 332.

Appointment of special administrator.  22 H. 712.

Ex parte approval of accounts.  18 H. 542, 546.

Decree in partition suit determining the interests of the parties and appointing commissioner to subdivide land and set off to parties according to their interests, 34 H. 686, 693; order of sale in partition, 43 H. 243; compare 9 H. 389, order of sale in partition final; 16 H. 258, order of sale by receiver final.

Adjudication of tax due, where order of sale not yet entered.  18 H. 267.

Revocation of probation.  38 H. 155; 38 H. 305.

Order denying objection to amendment of pleadings.  56 H. 662, 548 P.2d 251.

3.  DECISIONS REVIEWABLE.

See also IA1, 2, final judgment, entry of judgment, multiple claims, multiple parties; IA4, right of review, who has; IA9, scope of review.

Analysis

a.   Not separately appealable but reviewable on appeal from judgment.

b.   Separately appealable.

c.   Not appealable.

d.   Void order or judgment.

e.   Mootness.

a.  Not separately appealable but reviewable on appeal from judgment:

Order denying new trial.  43 H. 76; 46 H. 52, 57, 374 P.2d 665, 668; 46 H. 289, 291, 378 P.2d 880, 881.  Granting new trial, see 50 H. 195, 436 P.2d 3.

Denial of motion which has affected finality of the judgment.  49 H. 508, 421 P.2d 296.

Interlocutory orders which are not appealable as of right.  14 H. 648, 650; 26 H. 290, 296; 291 F. 721; 34 H. 686, 694; compare 23 H. 457, 471.

b.  Separately appealable:

Denial of motion to set aside judgment under HRCP rule 60(b).  46 H. 52, 374 P.2d 665; 50 H. 49, 430 P.2d 319.

Order taxing costs, made after time for appeal has run on the judgment.  49 H. 311, 417 P.2d 636.

Order confirming sale.  16 H. 258.

Denial of leave to appeal in forma pauperis.  44 H. 31, 352 P.2d 616; 44 H. 288, 353 P.2d 184; 44 H. 612, 359 P.2d 501; 46 H. 349, 350, 379 P.2d 590, 591.

c.  Not appealable:

Ministerial acts of clerk after judgment.  22 H. 353; 22 H. 708, 711.

Refusal of circuit judge to allow interlocutory appeal, §§641-1

and 641-17.  43 H. 171.

Error in charge to jury though prejudicial to prosecution, where defendant acquitted, §641-13.  42 H. 102.

No direct appeal to supreme court from probate court if matter of fact is in issue and statute allows appeal from probate court to circuit court with a jury.  10 H. 25, 27; 26 H. 186.  See §641-1, explained 11 H. 379.  Issues appealable to a jury, see IIAi.

Whether order terminating probation reviewable upon appeal other than by writ of error, raised but not decided.  38 H. 155, followed 38 H. 305.  See §641-18.

d.  Void order or judgment.

See ID3.

e.  Mootness.

Appeal dismissed where impossible to grant effectual relief, 26 H. 171; 27 H. 415; 35 H. 570; 44 H. 557, 356 P.2d 386; where result sought by appellant has been produced in a different way, 50 H. 22, 428 P.2d 411; where trial period challenged by the appeal has expired, 38 H. 428; where county clerk has complied with peremptory writ from which he appealed and election has been held, 25 H. 51; where officer whose appointment was disputed subsequently received valid appointment, 32 H. 818; where question presupposed defendant on probation and probation revoked.  35 H. 565, 567.  Compare 27 H. 150.

Death of plaintiff-appellee while appeal pending does not moot taxpayer's suit brought by him.  23 H. 571.

4.  RIGHT OF REVIEW, WHO HAS.

See also IA3, decisions reviewable; IA6, parties; IA9, scope of review.

Analysis

a.   General rule.

b.   Party aggrieved, instances.

c.   Party not aggrieved, instances.

d.   Party in default, rights of.

e.   Persons not parties, instances in which right of review.

f.   Persons not parties, instances in which no right of review.

a.  General rule.

Only party aggrieved may appeal.  24 H. 212; 25 H. 786, rehearing denied 25 H. 807; 28 H. 310, 324; 29 H. 849; 42 H. 60; 44 H. 93, 99, 352 P.2d 856, 860; 46 H. 475, 498, 382 P.2d 920, 941.  Party not aggrieved may not cross-appeal but he may urge a point leading to affirmance though on grounds different from those of trial court.  46 H. 578, 582, 384 P.2d 527, 529; compare 35 H. 158, 188.

b.  Party aggrieved, instances:

Person adjudged incompetent aggrieved thereby.  42 H. 60.

Party aggrieved by decree which, though in his favor, does not accord him all the relief to which he is entitled.  38 H. 310, 325.

Co-executor may appeal order approving accounts of another executor.  18 H. 542, 546.

Successor trustee may appeal judgment finding deficiency in corpus due to errors of predecessors, when recoupment will involve expensive litigation and trustees contend there is no deficiency.  46 H. 475, 499, 382 P.2d 920, 942.

Trustee has right of appeal where annuity, ordered paid to certain persons, has been paid to wrong persons for some time.  22 H. 78.

Where remaindermen are minors or unborn, trustees may appeal order for payment of guardian ad litem and attorneys' fees.  30 H. 41.

Territory aggrieved by erroneous dismissal without prejudice of another's petition for boundary determination, when it was financially interested in having the boundary adjudicated.  20 H. 278.

Parties ordered to pay attorney's fee under mechanic's lien statute have right to review of ruling that proper service made on indispensable party.  48 H. 306, 402 P.2d 440.

Surety aggrieved by failure of judgment to provide for foreclosure of mechanic's lien, where right of surety to defenses thereby placed in question.  49 H. 578, 426 P.2d 298.

Intervener aggrieved by judgment upholding validity of agreement, when intervener's garnishment is defeated thereby.  48 H. 68, 395 P.2d 691.

c.  Party not aggrieved, instances:

Person claiming to be heir at law who has not adduced prima facie proof of his status, no appeal from order admitting will to probate.  5 H. 288, see also 7 H. 640; 9 H. 520.

Party failing to show interest in property involved, no appeal from decree determining rights in trust corpus, 24 H. 212, or residuary estate, 43 H. 304, 309.

Sister of alleged incompetent seeking appointment as guardian, not aggrieved by appointment of another where she does not show her rights actually affected.  42 H. 60.

Trustees have no appeal where decree merely determines how funds or property to be distributed among beneficiaries.  25 H. 807, affirming 25 H. 786; 30 F.2d 769, affirming 30 H. 207; 42 H. 220.

Annuitant completely protected even if decree stands, not aggrieved.  25 H. 786.

Party not aggrieved by holding that other parties have no right of appeal.  25 H. 813.

Employer has no right of appeal from judgment disqualifying employees from unemployment benefits, where point in which employer interested would be for determination on remand in event of reversal of disqualification ruling.  44 H. 93, 352 P.2d 856; 46 H. 140, 377 P.2d 715; compare 46 H. 475, 501; 382 P.2d 920, 942.

After final judgment prevailing party cannot appeal order overruling demurrer though adverse party has appealed from the judgment, 29 H. 242; cannot appeal erroneous ruling that could not lead to more favorable judgment, 49 H. 267, 270, 414 P.2d 428, 430, denying rehearing 49 H. 77, 412 P.2d 669; appellee has no right to review of order overruling demurrer though appeal taken by co-party to establish mental competency, 23 H. 457, 471; party prevailing on merits cannot appeal adverse ruling on defense of estoppel, 46 H. 578, 582, 384 P.2d 527, 530; compare 35 H. 158, 188.  See also IA9d, scope of review, re affirmance on different grounds.

No right of appeal by owners of buildings, when condemnor subsequently discontinues as to fee simple owners.  44 H. 557, 356 P.2d 386.

d.  Party in default, rights of:

Defaulting party may appeal where default in effect has been set aside.  34 H. 232.  Party against whom default judgment is ordered because of striking of the answer may appeal.  18 H. 161.

Party in default having moved to set aside the judgment, an appeal lies from denial of such motion.  46 H. 52, 374 P.2d 665.

e.  Persons not parties, right of review in following instances:

Attorney who is aggrieved by order substituting another attorney may appeal from the order.  43 H. 51.

Attorney denied fee out of estate assets as appellant.  43 H. 90.

Whether person not allowed to intervene may appeal, not decided, 18 H. 429, 434; but in 24 H. 744; 25 H. 150, such an appeal was heard.  Right of appeal depends upon whether intervention as of right or permissive.  50 H. 172, 435 P.2d 21.

f.  Persons not parties, no right of review in following instances:

Surety on bond of executrix, no right of appeal from surcharge against her in probate.  22 H. 403.

Person not allowed to intervene, see IA4e.

5.  TIME FOR APPEAL.

See HRCP rule 73(a); HRPP rule 37(c), (e); note IA1, 2.

Analysis

a.   Premature, when.

b.   Tolling of time for appeal.

c.   Effect of entry of judgment or resumption of appeal period, where premature appeal is on file.

d.   Computation of time.

e.   Not timely, effect.

a.  Premature, when.

See also IA1, 2 and 5b.

Judgment not yet entered, premature.  7 H. 673; 10 H. 25; 20 H. 219, 221; 20 H. 516; 24 H. 518; 24 H. 638, 640-41; 28 H. 403; 37 H. 402; 45 H. 501, 370 P.2d 480; 50 H. 1, 427 P.2d 845; 56 H. 662, 548 P.2d 251.

b.  Tolling of time for appeal.

Time for appeal tolled by certain enumerated motions if timely made, and an appeal is premature if taken during period when the time for appeal is tolled.  HRCP rule 73(a); HRPP rule 37(c); 42 H. 192, 43 H. 148; 44 H. 655, 658, 361 P.2d 383, 386; 47 H. 304, 387 P.2d 218; 48 H. 534, 535-36, 404 P.2d 899; 50 H. 85, 431 P.2d 943.

When time for appeal tolled, it does not start to run again until the motion tolling the time for appeal has been disposed of in writing.  50 H. 85, 431 P.2d 943.

Not tolled by motion filed within ten days after denial of previous motion but more than ten days after entry of judgment.  46 H. 221, 377 P.2d 696, rehearing denied 46 H. 289, 378 P.2d 880.

Not tolled by holding of hearing on motion to set aside order denying new trial.  46 H. 221, 226, 377 P.2d 696, 700, rehearing denied 46 H. 289, 378 P.2d 880.

c.  Effect of entry of judgment or resumption of appeal period, where premature appeal is on file.

Premature appeal not remedied by subsequent entry of judgment where appeal purports to be from nonappealable decision or order.  24 H. 518, 522; 37 H. 402, 403; 45 H. 501, 370 P.2d 480.

Remedied by timely document which in effect refiles the notice of appeal.  47 H. 304, 387 P.2d 218; 50 H. 1, 2, 427 P.2d 845, 846.

Compare 7 H. 673, holding premature appeal remedied by order for entry nunc pro tunc as of date of judgment.

d.  Computation of time.

See also IA5b.

Runs from entry of judgment, not date of notice of entry.  See HRCP rules 73(a), 77(d); HRPP rules 37(b), (c), 49(c); 7 H. 214.

Runs from entry of order which is final and appealable, though not entitled "judgment".  46 H. 15, 374 P.2d 1, rehearing denied 46 H. 51, 374 P.2d 1.

Entry of judgment or order nunc pro tunc does not affect time computation.  24 H. 638.

Filing of appeal after business hours, valid.  38 H. 443.

e.  Not timely, effect.

Invalid.  5 H. 288, 290; 14 H. 580, 583; 24 H. 518, 523; 36 H. 394; 46 H. 15, 18, 374 P.2d 1, 3, rehearing denied 46 H. 51, 374 P.2d 1; 46 H. 221, 377 P.2d 696, rehearing denied 46 H. 289, 378 P.2d 880; 50 H. 85, 431 P.2d 943.  Compare §1-5 and note.

Absence from jurisdiction no excuse.  4 H. 503.

Indigent defendant in criminal case, right of appeal saved where efforts were timely made.  42 H. 1, 11; 44 H. 31, 352 P.2d 616; 44 H. 52, 352 P.2d 629.

6.  PARTIES.

See also IA4, right of review, who has, IA10i, disposition of cause, co-defendants.

Analysis

a.   Necessary parties.

b.   Substitution of parties.

a.  Necessary parties.

See HRCP rule 74, joinder.

A party is adverse to appellant and must be served with notice of appeal, "whose interest would be detrimentally affected if any of the relief sought by the bill should be granted."  26 H. 436, 439-40.  Co-defendant held jointly and severally liable must be served since successful appeal would throw entire burden of the judgment on him.  24 H. 436; compare 24 H. 579.

Defendant against whom no judgment rendered not a necessary party on appeal by co-defendant.  36 H. 184, 186.

Garnishee not a necessary party on appeal by defendant.  21 H.

638.

Where numerous defendants are convicted the judgments are several, and one may appeal without joining the others.  18 H. 392.

Specification of error that master's fee excessive will not be reviewed where master not brought before the court by service of notice of appeal.  44 H. 442, 452, 355 P.2d 33, 39.

Executor named in will having renounced appointment, upon appeal by contestant administrator with will annexed must be served.  9 H. 638.

Where guardian ad litem has failed to answer and it appears minors might have substantial interest, court will remand to insure proper representation.  28 H. 310, 328.

On appeal by trustee in bankruptcy from order denying leave to intervene in mortgage foreclosure suit, bankrupt not a necessary party where hopelessly insolvent.  24 H. 744, 748.

Where administrator substituted as appellee in suit over title to land, heirs not necessary parties by virtue of cited statutes.  43 H. 241, compare 44 H. 464, 474, 357 P.2d 100, 107; 45 H. 1, 13, 361 P.2d 374, 381; 49 H. 409, 410, 420 P.2d 93, 94.

Purchaser at receiver's sale held not a necessary party on appeal from the order of sale.  16 H. 258.

Under cited statutes parties in default not appellees.  35 H. 262, 269; 37 H. 165, 169.

b.  Substitution of parties.

See Sup. Ct. rule 6(g), see §634-61 abatement and revival, §§663-1 to 7, tort actions.

Upon dissolution of corporate plaintiff, trustee for creditors and stockholders substituted as appellant.  44 H. 543, 356 P.2d 379.

Upon death of plaintiff after recovering judgment, his personal representative will be substituted as appellee on motion.  25 H. 479.  Same where decedent was the appellant.  25 H. 482.

Executor permitted to be substituted for deceased appellee, though motion for substitution not timely.  45 H. 427, 433, 368 P.2d 879, 883.

Death of plaintiff-appellee while appeal pending does not call for dismissal of taxpayer's suit brought by him.  23 H. 571.

Administrator may be substituted as appellee in suit over title to land, and by virtue of cited statutes, heirs are not necessary parties.  43 H. 241; compare 44 H. 464, 474, 357 P.2d 100, 107; 45 H. 1, 13, 361 P.2d 374, 381; 49 H. 409, 410, 420 P.2d 93, 94.

In will contest, administrator de bonis non substituted for deceased executor in official capacity, and deceased's administrator substituted for him in his personal capacity.  46 H. 127, 128, 376 P.2d 125, 126.

Death of former husband does not preclude appeal by divorced wife where property rights are involved.  10 H. 117, 121.

Right of administrator to appear in appellate court when death occurred after judgment but before appeal, raised but not decided.  27 H. 219.

Under early practice substitution of parties was not necessary when party died after verdict.  10 H. 505; 19 H. 385; 27 H. 755.

7.  OTHER REQUISITES.

See also IA5, time for appeal, IA6, parties.  See HRCP rules 73, 75; HRPP rules 37, 39; Sup. Ct. Rules 1(a), 3, 7, 8, 9; Cir. Ct. Rules, 1st Cir., Rules 25, 26, 2d, 3d, 5th Cir., Rules 22, 23; §§78-20, 607-6, 607-7.

Analysis

a.   Notice of appeal.

b.   Service.

c.   Bond.

d.   Costs of court.

e.   Record.

f.   Briefs.

g.   Noncompliance with requirements, effect of.

a.  Notice of appeal.

See HRCP rule 73(a), (b); HRPP rule 37(b).

Filing of timely notice of appeal is sole jurisdictional requisite.  42 H. 324, 326; 43 H. 48; 43 H. 148, 153; see also 44 H. 613, 623, 359 P.2d 932, 937.

Allowance of appeal not necessary where taken from final judgment.  43 H. 243, 245.

Mere notation in the minutes of intention to appeal insufficient; must be in writing and filed.  9 H. 141.

Appeal from "oral order" nugatory.  45 H. 501, 370 P.2d 480.  Same where appeal taken from "decision."  24 H. 518; 37 H. 402, 403.

Notice of appeal from order denying new trial treated as appeal from judgment.  43 H. 76.

Bill of exceptions treated as appeal from judgment.  42 H. 74.

Requisites are met when there is something filed of record that serves the purposes of the rules governing appeals.  47 H. 304, 307, 387 P.2d 218, 220; 50 H. 1, 2, 427 P.2d 845.

Designation of correct date of judgment in notice of appeal not crucial.  50 H. 1, 2, 427 P.2d 845, 846, compare 18 H. 267, decided before adoption of present rules.

Following cases decided before adoption of present rules:  mere notice of "intention" to appeal insufficient, 14 H. 411; mistake in designation of cause and parties not permitted to be corrected, 15 H. 316.

b.  Service.

See HRCP rule 73(b); HRPP rule 37(b).  See also IA6, parties.

Service of notice of appeal need not be within time allowed for filing notice of appeal, and whether failure to serve will result in dismissal of the appeal rests in discretion of Supreme Court.  15 H. 628, 631; 27 H. 682; 35 H. 262, 270; 37 H. 165, 168.

Court will not decide an issue affecting one not served.  44 H. 442, 452, 355 P.2d 33, 39.

Service on one of several joint makers of note sufficient.  24 H. 774.

Error in service "X Trust Company" instead of "X Trust Company, administrator of Estate of Y" harmless under circumstances.  33 H. 88.

Service on attorney not shown to be of record insufficient.  24 H. 744.

c.  Bond.

See HRCP rule 73(c), (e), (f), (h); Sup. Ct. Rule 9(b); Cir. Ct. Rules, 1st Cir., Rule 26(b), 2d, 3d, 5th Cir., Rule 22; §78-20, sureties; §641-31, insufficiency of bond, effect; §607-24, none required of the government.

Obligee on bond, enforcement of bond, see Sup. Ct. Rule 9(b), HRCP rule 73(f), compare §641-32; 9 H. 424; 33 H. 311; 35 H. 21.

Bond defective when it does not identify the cause in which appeal taken or the parties.  9 H. 45.

May be executed for principal by attorney-in-fact; whether authorization must accompany the bond not decided.  24 H. 662.

Under statute which merely required a "sufficient bond" appellant need not sign bond.  11 H. 401.

Requirement of sufficient surety can be met with only one surety if financial qualifications adequate.  33 H. 265; 33 H. 311, 313.

Bond defective where qualification of sureties not in accordance with §78-20.  33 H. 311.

Under former statute bond could be filed before appeal taken, where subsequent to judgment.  36 H. 184, compare 34 H. 47.

d.  Costs of court.

See §§607-6, 7, Sup. Ct. Rule 9(a); remission, §607-3; not required of the government, §607-24.

e.  Record.

See HRCP rules 73(g), 75; HRPP rule 39; Sup. Ct. Rules 1(a), 7, 8; Cir. Ct. Rules, 1st Cir., Rule 25, 2d, 3d, 5th Cir., Rule 23.  Fictitious title in certain cases appealed from family court, §571-54.  Confidential records, certain family court cases, §571-84.  Transcript, if to be included in record, must be ordered and other requirements met, Sup. Ct. Rule 8(c); Cir. Ct. Rules, 1st Cir., Rule 25, 2d, 3d, 5th Cir., Rule 23.

Time for filing record runs from date of filing notice of appeal, not from final date on which notice of appeal could have been filed.  42 H. 324, 325.

Transcript, whether required -- not required where appeal presents a question of law not dependent on the evidence.  14 H. 164; 34 H. 483.  But statement of points required in such situation.  HRCP rule 75(d), 44 H. 655, 663, 361 P.2d 383, 388, rehearing denied 44 H. 684, 361 P.2d 383.

Transcript required where record does not show error without it.  3 H. 713; 14 H. 577, 25 H. 762; 33 H. 445; 44 H. 655, 663, 361 P.2d 383, 388, rehearing denied 44 H. 684, 361 P.2d 383.  Same, though transcript cannot be furnished due to death of court reporter, this in itself not being ground for new trial.  38 H. 561.

Though no transcript furnished, remand ordered where trial court made no finding as to sufficiency of proof.  50 H. 77, 431 P.2d 945.

Record must be sufficient to permit of decision upon issue presented, otherwise court will affirm.  13 H. 413, 415; 21 H. 258, 261; 24 H. 663; 46 H. 103, 108, 375 P.2d 1, 4; 50 H. 156, 434 P.2d 516; 50 H. 172, 435 P.2d 21.  Same, though attempt made to supplement record in brief.  22 H. 441; 44 H. 655, 663, 361 P.2d 383; 49 H. 576, 577, 424 P.2d 671, 672.

Agreed statement under HRCP rule 76, waives issues not raised under facts stated.  44 H. 370, 372, 355 P.2d 25, 27.

Supplementation of record not allowed when appeal taken on agreed statement under HRCP rule 76, and additional record not within issues framed.  49 H. 429, 441, 421 P.2d 570, 577.

Supreme Court will take judicial notice of own record on earlier appeal in same case.  50 H. 42, 430 P.2d 330.  Under practice which prevailed on bills of exceptions, it was presumed that the charge to the jury was reduced to writing or taken down by the stenographer as required by §§635-43 and 44, where record merely showed that court charged the jury.  16 H. 196, 208.

Charge as a whole must be made part of record if issue raised as to giving or refusal of instructions.  20 H. 406, 409; 20 H. 653, 655; 22 H. 441; compare 7 H. 549, 554.  All instructions requested, with endorsement of court pursuant to §635-42 showing whether refused or given or modified, should be sent to supreme court with the record.  22 H. 786, 792.

Where record does not show the contrary, court will presume grand jury lawfully constituted.  13 H. 413, 415; 46 H. 103, 108, 375 P.2d 1, 4.

Memoranda filed in trial court stricken from record on appeal.  42 H. 220.  Brief filed in trial court has no more place in record than transcript of argument.  22 H. 753, 757.

Minutes are not part of record on appeal unless designated, but if clerk fails to identify the designated matter, the record includes the entire minutes transmitted.  42 H. 560, 580.

Suggestion of diminution of record may be made and amendment of minutes ordered on proof that minutes incomplete.  10 H. 1, 3.

Motion to enlarge record to include the notice of appeal granted.  39 H. 208.

Motion to enlarge record denied where delay in making motion inexcusable.  34 H. 509.

f.  Briefs.

See Sup. Ct. Rules 3, 8.  Cases on this subject not within scope of this annotation.

g.  Noncompliance with requirements, effect of.

See HRCP rule 73(a); HRPP rule 39; Sup. Ct. Rule 6(f).

While filing of timely notice of appeal is sole jurisdictional requisite, appellant's failure to take further steps is ground for such action as Supreme Court deems appropriate, which may include dismissal of appeal.  42 H. 324, 326; 43 H. 48; 43 H. 148, 153.

Appeal dismissed where time for filing record of opening brief allowed to expire without seeking of extension.  24 H. 636; 24 H. 711, 713; 25 H. 139; 26 H. 235; 29 H. 802; 33 H. 658; 34 H. 160; 35 H. 212; 36 H. 73; 38 H. 590; 42 H. 74; 43 H. 90; compare 21 H. 250; 24 H. 655; 25 H. 745; 33 H. 636; 39 H. 208; 42 H. 324; 44 H. 119, 352 P.2d 854.

Dismissal ordered for inexcusable neglect to comply with the rules in several respects, 43 H. 48, 43 H. 90; for prejudicial noncompliance with HRCP rule 75(a), as to designation of record, 44 H. 655, 361 P.2d 383, rehearing denied 44 H. 684, 361 P.2d 383; for inexcusable delay in filing opening brief, 36 H. 66.

Dismissal not ordered for delay of nine days in filing bond for costs on appeal, 43 H. 148, 153; for delay in filing opening brief when due to an honest mistake and when no palpable prejudice involved, 44 H. 119, 352 P.2d 854; for failure of brief to contain subject index, 25 H. 170.

When appellee files no brief, question is whether appellant has presented prima facie reversible error.  33 H. 484.

8.  EFFECT OF TRANSFER OF CAUSE.

See also IB8.  Effect of mandate, see IA10j.  Appeals from family court, see §571-54.  Stay upon appeal, see HRCP rules 62 and 73(d), (e), (f) and (h); HRPP rule 38; §§641-3, 641-14, 804-4.

Whether filing of notice of appeal from nonappealable order deprives circuit court of jurisdiction, raised but not decided.  44 H. 557, 561, 356 P.2d 386, 389.

Premature notice of appeal does not deprive court of jurisdiction over pending motions.  43 H. 148, 151; 44 H. 655, 662, 361 P.2d 383, 388.  But circuit court cannot dismiss premature appeal, only appellate court can dismiss.  11 H. 3, followed in 44 H. 613, 619, 359 P.2d 932, 935.

When case appealed to supreme court, circuit court loses jurisdiction except as to issuance of certain orders in aid of and that do not interfere with jurisdiction of supreme court, and for other matters remand should be sought from supreme court.  42 H. 630, 635, explained 44 H. 57, 351 P.2d 1096; 48 H. 306, 327, 402 P.2d 440, 452.

Appeal taken from final judgment rendered under HRCP rule 54(b) upon one of multiple claims, divests circuit court of jurisdiction as to that claim but not as to remainder of case.  44 H. 557, 563, 356 P.2d 386, 390.

After appeal taken, attempted discharge of guardian ad litem by probate judge ineffective.  41 H. 499, 501.

Appeal by wife from divorce decree awarding custody of one child to husband does not deprive court below of jurisdiction to award custody of other child to husband as well, on basis of new facts.  49 H. 258, 414 P.2d 82.

No jurisdiction over motion to reopen, filed after notice of appeal and without seeking leave of appellate court.  42 H. 630; 48 H. 306, 402 P.2d 440.

Taking of appeal does not vacate decree.  23 H. 571; 23 H. 646; 35 H. 440, 443; 37 H. 34, 38; 48 H. 349, 353, 402 P.2d 683, 687; 50 H. 22, 428 P.2d 411.

Appeal, though accompanied by supersedeas, does not revive preliminary writ of prohibition and intrinsic effect of judgment denying permanent writ remains, requiring that new restraining order be obtained.  16 H. 289.

Supreme court has inherent power to preserve status quo pending appeal.  42 H. 198, 543.

9.  SCOPE OF REVIEW.

See also IA3, 4, 10.

Preservation of error, prejudicial error as requisites, and scope of review of factual issues, see HRCP rules 12(b), 43(c), 46, 49, 50, 51, 52, 55(c), 59, 60(b), 61, 75(d), 76; HRPP rules 6(b), 12(b), 22, 29, 30, 32(d), 33, 34, 35, 41(e), 48(b), 51, 52; §§635-56, 641-2, 641-16, 806-46, and section notes.

Analysis

a.   In general.

b.   Collateral proceedings.

c.   Party taking the appeal, effect of.

d.   Grounds of decision below, effect of.

e.   Injudicious conduct of trial judge; disqualification.

f.   Rulings of court below at prior trial.

g.   Law of the case.

a.  In general.

Excessive sentence reviewable where illegal or amounts to abuse of discretion.  36 H. 537; 37 H. 591; 39 H. 152; 39 H. 303; 39 H. 568; 43 H. 333; 45 H. 288, 367 P.2d 11; 46 H. 135, 376 P.2d 379.

No appeal of factual issue where statute allows appeal from probate court to circuit court with a jury.  §641-1, 10 H. 25, 27; 26 H. 186.

Verdict of jury cannot be reviewed in absence of motion in trial court, the ruling on which presents question of law or of abuse of discretion for appellate court.  42 H. 618, 622; 43 H. 246, 249; 44 H. 10, 17, 352 P.2d 320, 324; 44 H. 123, 127, 351 P.2d 1083, 1085; 44 H. 134, 137, 351 P.2d 1089, 1091; 46 H. 112, 114, 375 P.2d 229, 230; 48 H. 411, 424, 405 P.2d 323, 331; 49 H. 42, 51, 410 P.2d 976, 981; 49 H. 327, 332, 417 P.2d 638, 641; compare 41 H. 181, 183.  See §641-16, review where sentence of life imprisonment.

Appeal from order confirming sale brings up only matters of jurisdiction and matters subsequent to order of sale.  16 H. 258.

Appeal from order setting aside judgment as void does not bring up question of what form of judgment might be entered legally.  18 H. 22.

Whether it was error to provide for nunc pro tunc entry of judgment reviewable on appeal from the judgment.  49 H. 508, 421 P.2d 296.

Appeal on agreed statement under HRCP rule 76, issues not raised under facts stated are waived; however, parties cannot stipulate question to be decided.  44 H. 370, 372, 355 P.2d 25, 27.

Where error found and remand for a new trial ordered, points which might arise on the new trial will be considered.  47 H. 408, 428, 442, 390 P.2d 740, 752, 758; 49 H. 1, 12, 406 P.2d 887, 893; 49 H. 504, 506 n. 3, 421 P.2d 305, 307; 50 H. 110, 433 P.2d 136.  But questions that might not arise again or might arise under different circumstances not considered.  19 H. 568, 574; 35 H. 385; 45 H. 622, 637, 372 P.2d 365, 374; 49 H. 267, 414 P.2d 428, den. reh'g of 49 H. 77, 412 P.2d 662; 49 H. 578, 589, 426 P.2d 298, 308.

b.  Collateral proceedings.

Appeal from judgment does not bring up for review appealable order made in collateral proceeding.  22 H. 641, 642, followed 26 H. 290, aff'd 291 F. 721.

Appeal from decree instructing trustee as to apportionment between corpus and income does not bring up apportionment of attorney's fees made by separate order.  26 H. 290, 296, aff'd 291 F. 721.  But on appeal from judgment dismissing complaint, court will review order for payment of guardian ad litem's fee which was part of the judgment.  15 H. 52.

c.  Party taking the appeal, effect of.

Appeal brings up decree only to extent it affects appellant.  29 H. 849.

Appeal taken by alleged incompetent from order for representation by guardian ad litem does not bring up for review order overruling demurrer of a co-party appellee.  23 H. 457, 471.

Plaintiff not having appealed, liability of co-defendant who prevailed in court below could not be considered.  4 H. 584, overruled on another point, 49 H. 624, 631, 425 P.2d 1014, 1019.

While party who is not aggrieved may not cross-appeal, he may urge a point leading to affirmance though on grounds different from those of trial court.  46 H. 578, 582, 384 P.2d 527, 529, compare 35 H. 158, 188.

d.  Grounds of decision below, effect of.

Though court and counsel assumed there was jurisdiction, supreme court will raise question sua sponte.  11 H. 424.

Court may affirm on grounds different from those assigned by court below; judgment cannot be reversed merely because of wrong reasons.  13 H. 214; 22 H. 165, 173; 22 H. 414, 420; 22 H. 550, 557; 24 H. 421, 425; 33 H. 666, 676; 37 H. 374, 379; 43 H. 1, 16; 45 H. 1, 16, 361 P.2d 374, 382; 46 H. 578, 582, 384 P.2d 527, 530.

While party who is not aggrieved may not cross-appeal, he may urge a point leading to affirmance though on grounds different from those of trial court.  46 H. 578, 582, 384 P.2d 527, 529; compare 35 H. 158, 188.

Where grounds on which judgment was rendered are erroneous, court may remand for consideration of point not decided which might support judgment.  44 H. 93, 98, 352 P.2d 856, 860; 46 H. 140, 377 P.2d 715; 48 H. 68, 91, 395 P.2d 691, 705.

Rule that correct judgment will not be set aside because of incorrect reason inapplicable where defect of proof could have been cured if raised below.  20 H. 567, 572; 44 H. 235, 240, 353 P.2d 1007, 1012.  Even though point on which trial court did not rule tends to support judgment, appellate court should not rule on it where appellant might be prejudiced.  49 H. 578, 590, 426 P.2d 298, 308.

Court will reverse judgment not in accordance with theory on which case tried and remand for further consideration.  49 H. 578, 426 P.2d 298.

Ordinarily, theory of action adopted by trial court with acquiescence of parties will limit scope of review by appellate court.  22 H. 578, 583; 29 H. 587, 591; 44 H. 370, 355 P.2d 25; 50 H. 172, 435 P.2d 21; 50 H. 253, 438 P.2d 401; 50 H. 287, 439 P.2d 666; 23 H. 387, 406 (concurring opinion).  Compare 3 H. 127, 135; 30 H. 340, 343, den. reh'g 30 H. 276.  See cases above cited re affirmance of judgment on different ground.

Accounts of executors, administrators, guardians, trustees, compare 16 H. 575, 579; 18 H. 542, 548; 26 H. 774, 779; 46 H. 475, 530, 382 P.2d 920, 957.

e.  Injudicious conduct of trial judge; disqualification.

Injudicious conduct of trial judge is matter for appellate cognizance if points properly preserved in record.  36 H. 153; 45 H. 44, 49, 361 P.2d 60, 63; 45 H. 521, 545, 371 P.2d 379, 395; compare 48 H. 247, 397 P.2d 575.

Supervisory control over matter of judge recusing himself exercised by supreme court.  49 H. 578, 618, 426 P.2d 298, 323; 50 H. 162, 434 P.2d 309.

Disqualification, see note to §601-7.

f.  Rulings of court below at prior trial.

Appeal from denial of motion to reopen under HRCP, rule 60(b), does not bring up for review the original judgment of dismissal.  45 H. 427, 430, 368 P.2d 879, 881.

On further appeal, after new trial ordered on prior appeal, court will not review order denying leave to amend answer made at first trial.  20 H. 4.

On second appeal, appellant will not be heard on errors he failed to specify on prior appeal, but this rule does not apply when prior appeal was prosecuted by adverse party.  25 H. 593, 596.

A second appeal brings up for review only proceedings subsequent to mandate issued on first appeal.  17 H. 455, 458, error dismissed 208 U.S. 429, 212 U.S. 570.

g.  Law of the case.

Where on second appeal court finds judgment appealed from is in accordance with prior opinion it will affirm, this being proper course rather than dismissal.  19 H. 594, reversed on other grounds, 219 U.S. 320, limited by 44 H. 147, 151, 355 P.2d 40, 43, affirmed on rehearing 44 H. 365, 355 P.2d 40.  As to procedural aspect, compare 17 H. 455, 458, error dismissed 208 U.S. 429; 212 U.S. 570, where appeal dismissed.

How far appellate court, on second appeal from judgment entered pursuant to mandate on first appeal, may reexamine merits of questions already considered, raised but not decided; if power exists it will not be exercised where arguments are same and sole hope of reversal lies in change in personnel of court.  19 H. 594, 601, reversed on other grounds, 219 U.S. 320.  Law of the case applied.  27 H. 277.

Court on first appeal having reversed nonsuit and plaintiff thereafter having prevailed, court on second appeal deems points decided on first appeal not open, but defendants are not foreclosed on other points.  25 H. 92, 347, limited by 26 H. 517, 535 to courts of last resort, and further limited by 42 H. 560, 578.

Doctrine of law of case applies only with respect to point on which reversal rested on prior appeal.  35 H. 827, 830.

Doctrine confined to subsequent proceedings in same case.  50 H. 22, 428 P.2d 411.

Doctrine "is not subject to the inflexibility of res judicata", and may be departed from for cogent and convincing reasons.  42 H. 560, 578; 36 H. 732, 738.

Where court on prior appeal reversed with direction to allow attorney's fees and after allowance of attorney's fees appeal is taken therefrom, court will correct error in previous direction, it appearing that the point was not argued on the prior appeal.  44 H. 147, 151, 355 P.2d 40, 43, affirmed on rehearing 44 H. 365, 355 P.2d 40.

Only in an exceptional case will the court depart from the law of the case established on a previous appeal.  49 H. 314, 424 P.2d 107.

Where record on prior appeal did not, but present appeal does, disclose lack of jurisdiction of court below, judgment vacated.  17 H. 598.

Judgment for defendant having been reversed on prior appeal and defendant having again prevailed in subsequent proceedings, court will again reverse when there was no new evidence on the crucial issue on the second trial.  24 H. 406, compare 22 H. 221, 222; 25 H. 593, 596.

Presumption is that modified decree entered pursuant to remand complied with appellate court's direction and it will be construed in that light.  29 H. 514, 519.

Prior opinion on interlocutory appeal followed on subsequent appeal.  26 H. 177; 26 H. 667.

Court on second appeal not precluded from reexamining questions already decided by it, where prior opinion was on interlocutory appeal or on reserved questions.  25 H. 561, compare 17 H. 415, aff'd 210 U.S. 149; 19 H. 647, 648.

Prior adjudication by court of intermediate appeal has different effect from prior adjudication by court of last resort.  19 H. 594, 598, reversed on other grounds, 219 U.S. 320.  Doctrine of law of the case has no application where appellate court is not court of last resort.  26 H. 517, 535; 35 H. 827, 830; also 25 H. 739, 742.

10.  DISPOSITION OF CAUSE.

See also IA9d, grounds of decision below, effect of; IA9g, law of the case; §§641-2 and 641-16 and chapter 602, powers of supreme court; §571-54, appeals from family court.

Analysis

a.   Withdrawal, dismissal, summary disposition.

b.   Remand for further findings.

c.   Remand for consideration of question not passed on by court below.

d.   Remand for new trial, as distinguished from direction of judgment.

e.   Limitation of issues on remand.

f.   Remittitur, additur.

g.   Allowance of opportunity to amend or obtain other relief.

h.   Remand for entry of modified judgment.

i.   Co-defendants.

j.   Effect of mandate.

a.  Withdrawal, dismissal, summary disposition.

See Sup. Ct. Rule 6(f).

Withdrawal of an appeal operates "precisely as though no appeal had been taken".  37 H. 34, 37; 50 H. 22, 428 P.2d 411.

Dismissal of appeal "happens in limine and without a consideration of the merits".  19 H. 594, 596, reversed on other grounds 219 U.S. 320; 50 H. 22, 428 P.2d 411.

Motion to dismiss appeal as invalid lies in appellate court, not court appealed from.  11 H. 3; 44 H. 613, 619, 359 P.2d 932, 935; 49 H. 304, 309, 415 P.2d 319, 322.

Stipulated dismissal of appeal, though "with prejudice", adds nothing to effectiveness of judgment appealed from.  50 H. 22, 428 P.2d 411.

Where appeal was dismissed by appellate court sua sponte "without prejudice", under the circumstances the dismissal operated as decision that nothing had been adjudicated.  45 H. 427, 429, 368 P.2d 879, 881.

Affirmance, not dismissal, proper disposition where judgment appended from is in accordance with views of supreme court on prior appeal.  19 H. 594, 596, reversed on other grounds, 219 U.S. 320.

Court will affirm where questions are such as not to need further argument.  29 H. 434, compare 36 H. 657 where appeal dismissed.  See Sup. Ct. Rule 6(f).

Motion to dismiss denied where appeal not palpably frivolous.  36 H. 184.

Conviction reversed on confession of error by prosecutor, after review by court.  37 H. 174.

Appeal dismissed where no transcript furnished, and at same time judgment affirmed for want of probable merit.  14 H. 577.

b.  Remand for further findings.

See HRCP rule 52(a), requiring findings of fact and conclusions of law.

Court may vacate judgment and remand for further findings if findings not sufficiently definite for clear understanding of basis of decision, 42 H. 478, 480, or where findings insufficient due to error of law, 50 H. 77, 431 P.2d 945, 50 H. 177, 434 P.2d 750.  Remand unnecessary where findings read as a whole sufficient, 45 H. 128, 141, 363 P.2d 969, 977, or where evidence insufficient to establish liability on any theory, 42 H. 455, 468.  Findings sufficiently comprehensive.  49 H. 661, 668, 426 P.2d 816.

In criminal cases tried jury-waived, see HRPP rule 23(c).  Where findings erroneous but judge has left bench, remand for new trial.  49 H. 504, 507, 421 P.2d 305, 308.  Wrong criteria applied, new trial ordered.  50 H. 128, 432 P.2d 888.

Under statute applicable before HRCP, remand for entry of a proper decision, 27 H. 20, modification denied 27 H. 219; for entry of a proper decision without prejudice to taking of further evidence, 20 H. 192; for new trial, 23 H. 761, 765.

c.  Remand for consideration of question not passed on by court below.

Question not reached by court below but reached by reason of reversal of judgment, left for initial consideration of court below on remand.  44 H. 93, 98, 352 P.2d 856, 860; 46 H. 140, 377 P.2d 715; 46 H. 475, 570, 382 P.2d 920, 977; 48 H. 306, 320, 402 P.2d 440, 449; 50 H. 177, 434 P.2d 750; 50 H. 201, 436 P.2d 752.

d.  Remand for new trial, as distinguished from direction of judgment.

See also IA10j.

As to criminal cases, see HRPP rule 29; civil cases, HRCP rule 50.

On reversal of judgment for plaintiff, remand for new trial called for where defendant merely made motion to dismiss at end of plaintiff's case, and did not follow up with motions under HRCP rule 50.  49 H. 267, 269, 414 P.2d 428, 429, denying rehearing 49 H. 77, 412 P.2d 669; compare 48 H. 17, 21, 395 P.2d 273, rehearing denied 48 H. 149, 396 P.2d 826; 48 H. 22, 25, 395 P.2d 365, 367, on rehearing of 47 H. 309, 388 P.2d 203; 48 H. 121, 132, 395 P.2d 683, 689; 42 H. 618, 619.  New trial ordered though plaintiff's evidence insufficient and defendant made proper motions under HRCP rule 50.  49 H. 1, 12, 406 P.2d 887, 893.

Where punitive damages not sustained by record and motions sufficient, case remanded for entry of judgment for defendant as to punitive damages.  49 H. 416, 423, 421 P.2d 289, 293, compare 24 H. 579, 590 where new trial ordered unless plaintiff remitted the punitive damages.

Where facts for application of principles of law lacking, remand for determination of facts.  36 H. 631, 656.

Where insufficient opportunity to present evidence, remand for taking further evidence.  13 H. 641.

Where documentary evidence erroneously excluded, trial to be resumed at that point.  21 H. 506.

Court below directed to determine whether additional evidence should be received.  48 H. 68, 91, 395 P.2d 691, 705.

In a civil non-jury case:  Remand for entry of judgment for damages in amount to be determined, no further trial required.  40 H. 382.  Remand without directions reopens case for introduction of evidence by either side.  25 H. 593, 595.  However, effect of reversal without directions depends upon grounds expressed in opinion.  25 H. 739.  Court will reverse with instructions to dismiss when plaintiff's evidence insufficient.  23 H. 531, 537, but only when it appears no new evidence can be procured on a new trial.  25 H. 320, 325; 26 H. 809, 822; 33 H. 456, 482; 42 H. 455, 473; 49 H. 129, 412 P.2d 645, or when new evidence would be immaterial under circumstances.  30 H. 796, 804.  Compare 37 H. 351, denying rehearing of 37 H. 314; 23 H. 761.

e.  Limitation of issues on remand.

See also IA10j.

Court has power to limit new trial to issue of damages.  8 H. 411; 9 H. 147.  But where issue of damages not clearly severable from other issues, court will not limit new trial to damages.  44 H. 123, 133, 351 P.2d 1083, 1088; 49 H. 267, 414 P.2d 428, denying rehearing of 49 H. 77, 412 P.2d 669; 49 H. 314, 316, 424 P.2d 107, 108.  Other special circumstances.  11 H. 453, 456; 11 H. 767.

On reversing summary judgment, court may direct that motion for summary judgment be not entertained further.  44 H. 235, 249, 353 P.2d 1007, 1016, rehearing denied 44 H. 289, 311, 353 P.2d 1007, 1016, or that motion may be renewed, 49 H. 675, 688, 427 P.2d 79, 86.

New trial limited to question whether breach of covenant occurred calling for nominal damages.  8 H. 443, 446.

On reversal and remand limited to certain questions, taking of evidence on another point must be supported on ground of newly discovered evidence.  29 H. 560.  As to necessity of leave of supreme court, see 49 H. 672, 427 P.2d 94.

f.  Remittitur,additur.

Though general damages clearly excessive, new trial will not be ordered if plaintiff will remit sum fixed by the court.  49 H. 416, 424, 421 P.2d 289.

Remittitur may be filed in appellate court as well as in trial court.  13 H. 311, 313.  See 24 H. 597.

Where appellate court finds errors leading to excessive award and amount of excessiveness is readily determinable, court will not order new trial if plaintiff will remit the excessive sum.  44 H. 123, 131, 351 P.2d 1083, 1088.  Same, 5 H. 550; 21 H. 736; 23 H. 524; 35 H. 685.  But no remittitur where amount recoverable is uncertain.  11 H. 453.

In order to avoid new trial, remittitur must eliminate from the verdict the maximum sum which may have been illegally allowed.  13 H. 311, 314.

Court will affirm owner's liability on building contract upon remittitur of amount required to compensate owner for defects.  21 H. 736.

In breach of contract case where evidence insufficient to award actual damages, court will not direct new trial if defendant consents to nominal damages.  44 H. 567, 356 P.2d 651.

Where punitive damages not sustained by record, new trial ordered unless plaintiff remitted the punitive damages.  24 H. 579, 590.  Compare 49 H. 416, 424, 421 P.2d 289, 294, where case remanded for entry of judgment for defendant as to the punitive damages.

g.  Allowance of opportunity to amend or obtain other relief.

See also IA10j.

Supreme court may allow opportunity to amend.  9 H. 496, 499; 9 H. 507, 511; 28 H. 310, 324.  Mandate construed as not contemplating amendment.  18 H. 526.

Appellate court may order amendment to conform to proof.  42 H. 304; compare 16 H. 485, denying rehearing of 16 H. 332.  Leave to amend left to trial court.  19 H. 385; 48 H. 68, 91, 395 P.2d 691, 705.

Where indispensable party lacking, court may remand for perfecting of record.  10 H. 340; 23 H. 307; 45 H. 1, 361 P.2d 374; compare 18 H. 429, 433.  But will not do so when plaintiff has shown no right to relief.  31 H. 357.  Whether plaintiff may perfect record left to court below.  48 H. 306, 320, 402 P.2d 440, 449.  But dismissal without prejudice ordered when action erroneously commenced totally in rem.  50 H. 201, 436 P.2d 752.

On reversal of judgment enforcing oral gift of land, court will not foreclose possibility of other relief.  44 H. 464, 482, 357 P.2d 100, 110, rehearing denied 44 H. 582, 358 P.2d 53.  Denial of specific performance affirmed with modification, to leave open possibility of other relief.  18 H. 337, 340.

h.  Remand for entry of modified judgment.

See also IA10j.

Appellate court has discretion whether to enter modified decree or remand for entry of same.  13 H. 174, 176, appeal dismissed 108 F. 113, petition dismissed 183 U.S. 545; 26 H. 67, 68, denying rehearing of 26 H. 1.

Supreme court having directed judgment on one of multiple claims, left to trial court to decide whether such judgment should be entered without delay under HRCP rule 54(b).  49 H. 578, 588, 426 P.2d 298.

Where acts of defendants constitute unreasonable use of easement but record leaves open possibility of less stringent decree, remand for further consideration of form of decree.  50 H. 66, 430 P.2d 316.  Relief against interference with easement affirmed with direction to modify judgment.  48 H. 394, 410, 405 P.2d 394, 404.

Verdict of assault and battery when only assault charged, remand to modify judgment.  34 H. 505, 508.  Remand for resentencing in circuit court when date of execution fixed by sentence had passed, 13 H. 413, 420, when sentence imposed was illegal, 14 H. 586; 39 H. 568.  Remand with instructions as to sentence to be imposed.  36 H. 537; 37 H. 591; 39 H. 152; 39 H. 303; 43 H. 333.

i.  Co-defendants.

New trial may be granted as to one defendant and judgment affirmed as to co-defendant.  24 H. 579, 590; see also 24 H. 436.

Where income beneficiary of spendthrift trust ordered to reimburse corpus along with other income beneficiaries in like position, showing by latter of lack of authority to order reimbursement of corpus redounds to benefit of former.  46 H. 475, 494, 382 P.2d 920, 939.

Punitive damages invalid as to one defendant held invalid as to both.  24 H. 579, 590.

Where on appeal of certain persons court determines they were entitled to personal service of process and orders dismissal of complaint without prejudice, it likewise will order dismissal as to all similarly situated.  50 H. 201, 436 P.2d 752.

j.  Effect of mandate.

See also IA10d, e, g.

Court having reversed and remanded for entry of injunction decree, too late for defendant to interpose new defense.  18 H. 429, 431.

When remand is for modification of decree in one particular, decree affirmed in every other respect.  24 H. 473, 475.

Direction to enter modified decree binding on trial court, presumption of compliance.  29 H. 514, 519.

Remand solely for determination of relief to be granted, trial court may not rehear issue of liability.  36 H. 732.

Upon reversal of dismissal of complaint with direction to determine damages and enter judgment, reservation in the judgment of right to further relief beyond scope of mandate and of no effect.  40 H. 382.

Affirmance of decree does not preclude modification of injunction which is broader than decree.  22 H. 578, 584.

Court having determined amount of administrator's commissions and remanded for further proceedings, court below without authority to allow attorney's fee and charge same against the commissions.  13 H. 630.

Motion to recall mandate necessary when mandate has issued and there is petition for rehearing in supreme court.  10 H. 559; 35 H. 252; Sup. Ct. Rule 10.

B.  From circuit court or circuit judge at chambers, interlocutory.

In general, see §§641-1, 641-17; HRCP rule 73(a), (i); Sup. Ct. Rules 1, 7.  Statute from which jurisdiction stems depends upon nature of proceeding.  44 H. 613, 617, 359 P.2d 932, 934.  Interlocutory order or judgment, what is, see note IA2b.

See §§101-34, 380-10, 641-13, providing for appeal of interlocutory orders and judgments as of right in certain instances.

ANALYSIS

1, 2.  Allowance of appeal, necessity of.

3, 4.  Decisions reviewable, right of review.

5.  Time for appeal.

6, 7.  Procedure.

8.  Effect of transfer of cause.

9.  Law of the case.

10.  Disposition of cause.

1, 2.  ALLOWANCE OF APPEAL, NECESSITY OF.

Appeal does not lie from an interlocutory order or judgment under §§641-1 or 641-17 unless trial judge in his discretion allows an appeal.  14H. 108, 110; 14 H. 301; 14 H. 554, 566; 20 H. 563; 25 H. 805; 33 H. 309, 311; 40H. 475; 41 H. 345; 43 H. 243, 245; 44 H. 7, 9, 352 P.2d 333, 334; 47 H. 298, 303, 387 P.2d 475, 478; 48 H. 534, 404 P.2d 899; 49 H. 59, 410 P.2d 974.

Refusal to allow interlocutory appeal not reviewable. §§641-1, 641-17, 43 H. 171.  Allowance of interlocutory appeal reviewable, see IB10.

3, 4.  DECISIONS REVIEWABLE, RIGHT OF REVIEW.

See IA.

Interlocutory appeal by deponent, not a party, from order compelling him to answer, allowed.  45 H. 317, 367 P.2d 472.

5.  TIME FOR APPEAL.

Application for allowance of appeal must be made within ten days and appeal taken within ten days after allowance granted, HRCP rule 73(a); same as to criminal appeals under Sup. Ct. Rules above cited.

Under prior practice allowance of appeal had to be obtained in time to take the appeal within the period prescribed in other cases.  19 H. 299.

6, 7.  PROCEDURE.

Ex parte conversation with trial judge in chambers, nothing being in writing or entered in minutes, of no effect.  43 H. 344.

Lack of notice to opposite party does not affect jurisdiction of trial judge to allow an appeal, though better practice is to give notice.  18 H. 218, 220.

Jurisdiction to allow interlocutory appeal not lost by signing of order for change of venue.  31 H. 65, 66.

8.  EFFECT OF TRANSFER OF CAUSE.

See also IA8.

Circuit court having allowed appeal, could not vacate order appealed from after appeal perfected.  18 H. 218, 219.

After allowing interlocutory appeal from order sustaining plea calling for dismissal of case, circuit court should stay its hand and should not proceed to final judgment of dismissal.  26 H. 69, 70.  After allowing appeal from order sustaining jurisdiction, should not proceed with hearings.  47 H. 1, 4, 384 P.2d 536, 540.

9.  LAW OF THE CASE.

Opinion rendered on interlocutory appeal followed on subsequent appeal.  26 H. 177; 26 H. 667.  But court not precluded from reexamining question.  25 H. 561; compare 17 H. 415, affirmed 210 U.S. 149; 19 H. 647, 648.

10.  DISPOSITION OF CAUSE.

Appellate court will consider contention that interlocutory appeal improvidently allowed but will not dismiss appeal where no abuse of discretion; allowance of appeal from order for change of venue not abuse of discretion.  31 H. 65, 67.

Interlocutory appeal from order sustaining jurisdiction dismissed as improvidently allowed when at time of allowance further hearings were contemplated.  47 H. 1, 4, 384 P.2d 536, 540.

Allowance of appeal from order overruling demurrer characterized as bad practice but appeal not dismissed.  39 H. 370, 376.

C.  From land court.

See HRCP rule 73(i), 81(a), (f); §§501-63, 641-11.

No appeal from decision prior to entry of decree.  19 H. 436.

Title of contestant is not in issue, and contestant adjudged not to have title has no right of appeal where applicant fails.  35 H. 254, following 24 H. 298, 308; see 37 H. 74, 95, aff'd 158 F.2d 122.

Dismissal of petition to frame issues to be tried on appeal to circuit court sitting with jury not separately appealable but reviewable when final decree brought up.  34 H. 10; compare 24 H. 507; see 30 H. 666, 678.

Whether review of findings governed by "clearly erroneous" rule set out in HRCP rule 52(a), raised but not decided.  47 H. 472, 478, 391 P.2d 403, 406.  Compare 33 H. 832.

Litigable interest of movants seeking to set aside subdivision order, not passed on when not passed on by land court and when dismissal of motion affirmed on other grounds.  37 H. 260, 263.

Court may affirm on grounds different from those assigned by land court, under rule no reversal will be ordered because wrong reasons given.  35 H. 254, 257.

In lieu of dismissal of application because of erroneous inclusion of disputed area, court will remand with instructions to order applicant to strike out disputed area.  39 H. 403, 417, affirmed 216 F.2d 277.

Sup. Ct. Rule 6(f) applied and judgment affirmed, it appearing case did not need further argument.  47 H. 472, 479, 391 P.2d 403, 869.

D.  From district magistrate on points of law.

ANALYSIS

1.  When appeal lies.

2.  Final decision, what is.

3.  Decisions reviewable.

4.  Right of review, who has.

5.  Time for appeal.

6.  Parties.

7.  Other requisites.

8.  Effect of transfer of cause.

9.  Scope of review.

10.  Disposition of cause.

1.  WHEN APPEAL LIES.

The "decision" appealed from must be final; no appeal from interlocutory or provisional ruling.  9 H. 164; 9 H. 178; 9 H. 180; 21 H. 54.  Interlocutory ruling is reviewable on appeal from final judgment.  16 H. 782.

2.  FINAL DECISION, WHAT IS.

See also ID3, 4.

a.  Final in following instances:

Order continuing case until another proceeding terminated, equivalent to an order of dismissal and final.  13 H. 702, accord 16 H. 782.

b.  Not final in following instances:

Denial of motion to quash summons.  21 H. 54.

Order quashing summons when case not dismissed.  24 H. 250, compare 30 H. 191; 46 H. 15, 374 P.2d 1, reh'g den.  46 H. 51, 374 P.2d 1.

Overruling of demurrer, 9 H. 180; denial of motion to be discharged from prosecution, 9 H. 164.

Setting aside of default judgment, there having been jurisdiction to do so.  15 H. 424.

3.  DECISIONS REVIEWABLE.

See also ID2, 4, 9.

Appeal lies from void judgment, 23 H. 230; from order declining to set aside void judgment, 13 H. 450; same though appeal previously taken from the judgment and dismissed, 13 H. 450.

May appeal from default judgment without moving to set aside, where no legal service and judgment void.  21 H. 101, compare 5 H. 629; 16 H. 153.

Commitment to circuit court for trial not appealable.  9 H. 178; 10 H. 83; 45 H. 109, 363 P.2d 790, compare 22 H. 614 distinguished in 45 H. 109, 363 P.2d 790.

After plea of guilty no appeal from judgment, remedy being appeal from denial of leave to withdraw plea.  7 H. 584.  Appeal from denial of leave to withdraw plea presents question of abuse of discretion.  20 H. 103.  Review of sentence, see IA9a, IA10h, ID10, IIB9.

Interlocutory ruling not separately appealable but reviewable on appeal from final judgment.  16 H. 782.

Appeal lies from order granting or refusing application to amend record.  19 H. 187.

4.  RIGHT OF REVIEW, WHO HAS.

See also ID3.

No appeal by party in default who did not move to set aside judgment.  5 H. 629; 16 H. 153.  But may appeal from judgment where no legal service.  21 H. 101.

Defendant who claimed service on garnishee defective and appearance of garnishee unauthorized, not an aggrieved party.  16 H. 427, 431.

5.  TIME FOR APPEAL.

Sup. Ct. Rule 1.

Runs from judgment, not denial of motion to vacate.  38 H. 527.  See also IIB5.

6.  PARTIES.

See IA6.

7.  OTHER REQUISITES.

Notice of appeal, must state it is on points of law but need not set out the points.  23 H. 173, 174.  As to presenting points of law to magistrate and setting out in certificate of appeal, see cases below cited.  Must be in writing, signed, filed, state court to which appeal taken.  See IIB7.

See 3 H. 407, distinguishing between "appeal" and "notice of appeal" under statute.

Requirement that points of law be presented to magistrate within time allowed for perfecting appeal, see cases below cited.

Certificate of appeal, required by court rule though not by statute.  35 H. 423, 426, Sup. Ct. Rule 13.  Must state points of law on which appeal taken.  Sup. Ct. Rule 13, 7 H. 62; 7 H. 213; 10 H. 346; 19 H. 214, 218; 23 H. 173; 30 H. 468, 470; 30 H. 560, 564; 33 H. 102; 45 H. 111, 114, 364 P.2d 38, 40; compare 7 H. 520, 521.  Not sufficient to merely refer to exceptions taken "as shown by the court record".  30 H. 560, 564.

When paper in which points of law stated is expressly incorporated by reference in certificate, sufficient.  14 H. 295; 29 H. 296; 30 H. 191, 197; 45 H. 111, 116, 364 P.2d 38, 41; compare 37 H. 230.  Not sufficient to state points in notice of appeal where not referred to in magistrate's certificate.  23 H. 173; 30 H. 191.  But when written decision signed by magistrate is appended to certificate of appeal, points appearing from decision deemed incorporated in certificate.  45 H. 111, 116, 364 P.2d 38, 41; see also 8 H. 366.

Though points of law not stated in formal language, certificate sufficient if it informs appellate court of questions of law raised.  8 H. 416; 13 H. 702; 14 H. 295; 35 H. 149, 152.  Sufficient though not specifically stated that points appealed were raised before magistrate.  14 H. 300.

Appellant to reduce points to writing and present them to magistrate within time allowed for perfecting appeal.  7 H. 520; 8 H. 366; 23 H. 173, 174.  But certificate stating points may be filed any time before argument.  20 H. 657; 23 H. 173, 174; 35 H. 423, 426.  Application for leave to file supplemental certificate, made after case called for argument, denied.  45 H. 111, 119, 364 P.2d 38, 43.  Only certified points will be considered, see ID9.

Payment of costs accrued as requisite:  In civil cases, see note to §641-1.  Statute applied in 32 H. 518.  In criminal cases, see §801-4 and note.

Costs for appeal, payment of as requisite, civil cases only.  9 H. 284.  Order requiring bond to keep the peace may be appealed in manner provided for a criminal proceeding.  33 H. 109.

See §§607-6, 7, Sup. Ct. Rule 9(a); remission, §607-3.

Insufficient costs, effect of, see 29 H. 539.

Bond:  Not generally required.  L 1939, c 19, §4.  Not essential to right of appeal that execution of writ shall have been stayed.  27 H. 362.  See §641-31, defective bond, effect of.

Record:  Only evidence contained in record considered.  17 H. 84.  For other cases, see IIB7.

See also Sup. Ct. Rule 13; §641-1.

8.  EFFECT OF TRANSFER OF CAUSE.

Stay upon appeal, see §§641-3, 641-14, 804-4.

Appeal as depriving magistrate of jurisdiction to act on pending motion for new trial, see 29 H. 454.

9.  SCOPE OF REVIEW.

See also ID3, 4.  Certificate of appeal, ID7.

Court will consider only points of law certified.  4 H. 666; 19 H. 214, 218; 24 H. 16, 20; 35 H. 149, 152; 35 H. 579; 45 H. 111, 119, 364 P.2d 38, 43.  Only points decided by magistrate.  11 H. 435, 437; 38 H. 346, 349; 49 H. 651, 655, 426 P.2d 626, 629.  But jurisdiction of magistrate will be considered though not raised or decided.  14 H. 290.

There being no error on point certified, court must affirm without review of the sentence.  4 H. 666.

Mere rulings on evidence not reviewable, remedy being by general appeal for trial de novo.  9 H. 399; 30 H. 434, 443; 30 H. 560, 564.  General appeal, see IIB.

Insufficiency of evidence may be presented as point of law.  7 H. 49, 59; 8 H. 366; 11 H. 18; 17 H. 84.  But court will not weigh evidence or rule on credibility.  30 H. 560; 30 H. 908, 911.

Appeal from denial of leave to withdraw plea of guilty presents reviewable question of abuse of discretion.  20 H. 103.  General appeal from conviction after plea of guilty, effect of, see IIB9.

Denial of leave to amend ground for reversal where an abuse of discretion.  16 H. 782.

Where demurrer sustained without considering all grounds, judgment affirmed if any ground well taken.  19 H. 65.

On confession of error by prosecutor, court nevertheless will review.  37 H. 174.

Excessive sentence, review of, see IA9a, IA10h, ID10, IIB9.

10.  DISPOSITION OF CAUSE.

Court cannot modify sentence where appeal on point of law that evidence insufficient, which point not sustained.  4 H. 666.

Illegal sentence does not call for discharge, supreme court being empowered to correct sentence or remand for correction.  13 H. 335, overruling 5 H. 598; compare 7 H. 49, 50.

Where claim exceeded jurisdictional amount, judgment in excess of jurisdictional amount could not be cured by remitting the excess.  14 H. 290.

On reversal of order sustaining demurrer to criminal charge, remand for further proceedings, 23 H. 409, same on reversal of order overruling demurrer, 32 H. 76.

E.  From other courts and agencies.

See Sup. Ct. Rule 1(a), §91-14, and appeal provisions of the several statutes.  For interpretation of a provision similar to Sup. Ct. Rule 1(a), see 197 F.2d 710.

From Tax Appeal Court:  See §§232-19 to 23.  Jurisdiction of tax appeal court, in addition to Title 16, see §40-35.  Small claims, waiver of right of appeal to supreme court, see §232-5.

See also note to §232-19.

From Commissioner of Boundaries:  See §§664-8, 9.

From Public Utilities Commission:  See §§91-14, 269-16, 271-33.

Whether interlocutory order may be appealed without leave if of nature described in §91-14(a), raised but not decided.  50 H. 172, 435 P.2d 21.

See also note to §269-16.

From board of registration:  See §§11-51 to 54, 91-14.

From comptroller:  See §40-91.

II.  APPEALS TO CIRCUIT COURT

A.  From circuit judge at chambers or land court.

(i)  FROM CIRCUIT JUDGE AT CHAMBERS.

Governed by §641-1, not HRCP, 44 H. 613, 623, 359 P.2d 932, 937.  Effect of right of appeal to jury on right of appeal to supreme court, see IA3c.

ANALYSIS

1, 2.  When appeal lies, finality.

3.  Decisions reviewable.

4.  Right of review, who has.

5.  Time for appeal.

6.  Parties.

7.  Other requisites.

8.  Effect of transfer of cause.

9.  Scope of review, procedure.

10.  Disposition of cause.

1, 2.  WHEN APPEAL LIES, FINALITY.

Appeal must be from the order admitting to probate or refusing probate, not from the decision.  29 H. 73, 78; 49 H. 304, 308, 415 P.2d 319, 321, see also IA1, 2.

3.  DECISIONS REVIEWABLE.

No appeal to jury unless there are factual issues touching validity of will or devise, or descent of property.  3 H. 614, 616; 9 H. 253; 26 H. 186.

No appeal to jury from order refusing to revoke probate.  9 H. 610.

4.  RIGHT OF REVIEW, WHO HAS.

Appeal lies though contestant offered no proof in probate court.  7 H. 640, 642.  But must have made in the probate court a claim under the will or the statute of descent.  7 H. 640, 643.  Must make prima facie proof in circuit court of status as heir.  9 H. 520.

New party was allowed to appear after case appealed, but case was remanded to probate court for rehearing.  3 H. 419.

5.  TIME FOR APPEAL.

See §641-1, which governs.  HRCP not applicable, see 44 H. 613, 623, 359 P.2d 932, 937; 50 H. 253, 438 P.2d 401.

Premature appeal taken from findings of fact and conclusions of law is a nullity.  49 H. 304, 308, 415 P.2d 319, 321.  Time for appeal jurisdictional.  50 H. 253, 438 P.2d 401.

Oral stipulation of counsel before time to appeal expired, confirmed in writing after notice of appeal filed one day late, held sufficient to save the appeal.  12 H. 262.

6.  PARTIES.

New party, see IIA(i)4.

7.  OTHER REQUISITES.

Notice of appeal, should be captioned in probate court, but error in caption not fatal to validity of appeal under circumstances.  44 H. 613, 618-20, 359 P.2d 932, 935, 936.

Record:  Inconsistencies in record, reconciliation of, 8 H. 5.

8.  EFFECT OF TRANSFER OF CAUSE.

See IIA(i)4, new party, IIA(i)10, disposition of cause.

9.  SCOPE OF REVIEW, PROCEDURE.

Procedure, see HRCP rules 38(b), 81(c).  See also IIA(i)10.

10.  DISPOSITION OF CAUSE.

On appeal from judgment refusing probate on ground of incompetency, jury having found competency verdict was certified to probate court which thereafter found due execution and admitted will to probate, jury verdict of competency being conclusive.  3 H. 799.

(ii)  FROM LAND COURT.

Procedure, see HRCP rules 38(b), 81(d).  From land court to supreme court, see §501-63 and IC.

B.  From district magistrate for trial de novo or in mitigation of sentence.

ANALYSIS

1, 2.  When appeal lies, finality.

3.  Decisions reviewable.

4.  Right of review, who has.

5.  Time for appeal.

6.  Parties.

7.  Other requisites.

8.  Effect of transfer of cause.

9.  Scope of review, procedure.

10.  Disposition of cause.

1, 2.  WHEN APPEAL LIES, FINALITY.

See ID1, 2.

3.  DECISIONS REVIEWABLE.

See also IIB4, 9.

Appeal lies in all cases, civil and criminal.  8 H. 199.

No jurisdiction in circuit court when district court lacked jurisdiction because title to real property involved.  17 H. 598.  Same, specific performance.  11 H. 424.

No general appeal from a nonsuit.  7 H. 194; 30 H. 368.  But general appeal may be taken by defendant though no answer filed or evidence offered, see IIB4.

4.  RIGHT OF REVIEW, WHO HAS.

See also IIB3, 9.

No appeal by party who is in default for failure to appear in the action, 5 H. 629; 16 H. 153, or for failure to appear for trial, 18 H. 243.  Application to remove the default should be made to court which ordered it.  5 H. 629.

Where no answer filed or evidence offered, general appeal nevertheless lies.  31 H. 619.

5.  TIME FOR APPEAL.

See HRCP rule 72(b).

Where last day for filing is Sunday, notice of appeal may be filed on next day.  18 H. 7.  See also ID5.

6.  PARTIES.

See IA6.

7.  OTHER REQUISITES.

Notice of appeal must be in writing and filed.  9 H. 231; compare 9 H. 86; 6 H. 179 (single justice).  Signature required, 15 H. 63; 25 H. 700, when deemed sufficient, 9 H. 428.

Must state court to which appeal taken.  9 H. 86.  Such statement in notice of appeal controls though magistrate's certificate inconsistent.  15 H. 422, compare 6 H. 179 (single justice).

Notice of appeal as sole jurisdictional requisite, see HRCP rule 72.

Demand for jury trial:  See HRCP rule 38(b).  In civil case may appeal with or without demand for jury trial, but in criminal case, held under 1892 statute prior to amendment that no jurisdiction in circuit court to try de novo without a jury.  9 H. 284.

Payment of costs accrued as requisite:  See ID7.

Costs for appeal, payment of as requisite, civil cases only, 9 H. 284.  Order requiring bond to keep the peace may be appealed in manner provided for a criminal proceeding.  33 H. 109.

See §§607-5, 7, Cir. Ct. Rules, 1st Cir., Rule 26(a), 2d, 3d, 5th Cir., Rule 21(b); remission, §607-3.

Insufficient costs, effect of:  See ID7.

Bond:  See ID7.

Record, return:  Record to be certified.  24 H. 600, 605.  To be filed within fifteen days, HRCP rule 72(d).  "Return" required by statute compared with "certificate of appeal" required by rule.  35 H. 423, 426.

Compliance with requirements for perfecting appeal must be shown by record, magistrate's certificate that appeal properly perfected not sufficient.  9 H. 231.

Magistrate's certificate not controlling as to nature of order where record as a whole inconsistent.  15 H. 424, 427.  Where record as a whole shows that appeal was taken from judgment for plaintiff, error of magistrate in certifying appeal was from denial of nonsuit immaterial.  29 H. 539.  Same as to error in certifying court to which appeal taken, notice of appeal controls.  15 H. 422; compare 6 H. 179 (single justice).

Amendment of record, motion to be made in district court subject to review.  19 H. 187; 19 H. 317.  Magistrate has power to correct record before certifying it.  24 H. 600, 605.  But should proceed on notice and hearing.  24 H. 600, 606; 19 H. 317.

Affidavits to impeach record, considered in connection with motion in circuit court to withdraw plea of guilty.  10 H. 469. See also IIB9, "Effect of plea of guilty."

8.  EFFECT OF TRANSFER OF CAUSE.

Stay upon appeal, see HRCP rule 72(i), §§641-3, 804-4.

Appeal deprives magistrate of jurisdiction to act on pending motion for new trial.  29 H. 545.

On question whether the appeal vacates the judgment below, see 13 H. 278, 281; 22 H. 91, 95; 38 H. 527, 529.  Same, effect of right to jury trial.  14 H. 524; 15 H. 590.

9.  SCOPE OF REVIEW; PROCEDURE.

See also IIB3, 4.  Procedure, see HRCP rules 38(b), 81(e).

General appeal, trial de novo, evidence:  Deemed a general appeal for trial de novo when not taken on points of law.  30 H. 468, 470; 37 H. 591, 593.  See ID7, "Notice of appeal," "Certificate of appeal."

Where plaintiff not entitled to judgment on pleadings, trial de novo must be had, defendant not entitled to judgment on evidence in district court.  22 H. 91, 95.

Objection may be made to evidence though no objection in district court.  22 H. 597, 600.

See also IIB10.

Effect of plea of guilty, appeal in mitigation:  No right to trial on issue of guilt where pleaded guilty in district court, 6 H. 145 (single justice), but may appeal in mitigation of sentence, 9 H. 428.  General appeal after plea of guilty treated as one for mitigation.  10 H. 469, 475.  Right of appeal in mitigation "fixed by Hawaiian judicial precedent".  38 H. 256.  On appeal in mitigation, evidence may be taken.  37 H. 552, 554.

May not withdraw plea of guilty after appealing to circuit court.  6 H. 145; 8 H. 273; 10 H. 469, 473.  But in 10 H. 469, defendant after appealing to circuit court was heard on question whether understood charge when plea of guilty entered, and on sufficiency of charge to state an offense.

Review of legality or excessiveness of sentence, see also IA9a, IA10h, ID10, IIB10.

Pleading, generally:  Rule permitting informal pleadings in district court applies in circuit court on general appeal.  14 H. 500; 18 H. 502 (civil); 10 H. 600, 603 (criminal).

Arraignment on oral charge, applicability of Hawaii Rules of Criminal Procedure, see 49 H. 404, 420 P.2d 100.

Charge may be amended, 38 H. 274, additional charge may be added, 37 H. 591.

Objections to charge, raised for first time by demurrer in circuit court, considered.  10 H. 600, 603; see also 10 H. 469.

Not necessary to plead anew in circuit court though charge amended by omitting a portion.  13 H. 76, 85.

Plea of res judicata may be made for first time in circuit court.  9 H. 503.

10.  DISPOSITION OF CAUSE.

On appeal in mitigation, sentence may not be increased.  38 H. 479.

Appeal should not be dismissed because defendant answered "not ready", plaintiff should be put to his proof.  13 H. 278.

C.  From district magistrate on points of law.

See ID, IIB.

Time for appeal:  See HRCP rule 72(b).

Costs for appeal, payment of as requisite:  See IIB7.

Effect of transfer of cause:  Stay upon appeal, see HRCP rule 72(i), §§641-3, 804-4.

D.  From administrative agencies.

See HRCP rules 38(b), 72 and 81(e), §91-14, and appeal provisions of the chapters concerned.






CHAPTER 642 - RESERVED QUESTIONS

CHAPTER 642

RESERVED QUESTIONS

REPEALED.  L 1972, c 89, §9.






TITLE 36 - CIVIL REMEDIES AND DEFENSES AND SPECIAL PROCEEDINGS

CHAPTER 651 - ATTACHMENT AND EXECUTION

§651 1 - General provisions.

PART I.  ATTACHMENT

Rules of Court

See HRCP rule 64; DCRCP rule 64.

§651‑1  General provisions.  This part shall apply to circuit and district courts.  A judge of any court of record may make any order at chambers which may by the provisions of this part be made by the court in term time.  When the proceedings are before a district judge, the judge shall be regarded as the clerk of the court for all purposes contemplated herein.  The phrase "police officer", as used in this part, means the director of public safety or the director's duly authorized representative, any chief of police or subordinate police officer, or a person authorized by the rules of court.  Nothing in this part shall be construed to permit a district judge to issue a writ of attachment to be served out of the circuit in which the judge's court is situated, or to permit an attachment of real estate, or any interest therein, under a writ issued by a district court judge. [L 1905, c 84, §1; am L 1907, c 27, §1; RL 1925, §2805; RL 1935, §4190; am L 1939, c 104, §7; am L 1943, c 62, §21 and c 64, §22; RL 1945, §10141; RL 1955, §233-1; am L 1963, c 85, §3; HRS §651-1; am L 1970, c 188, §39; gen ch 1985; am L 1986, c 291, §1; am L 1989, c 123, §4 and c 211, §10; am L 1990, c 281, §§7, 11; am L 2002, c 16, §25]

Cross References

Sheriff, etc., see §26-14.6.

Rules of Court

As to powers at chambers, see HRCP rule 77(b).

Case Notes

Former laws:  1 H. 31; 2 H. 457; 6 H. 333; 14 H. 463; 15 H. 486; 18 H. 464.



§651-2 - Writ; issued when.

§651-2  Writ; issued when.  The plaintiff, in any action upon a contract, express or implied, may, at the time of commencing the action, or at any time afterward before judgment, have the property of the defendant, or that of any one or more of several defendants, which is not exempt from execution, attached in the manner hereinafter prescribed, as security for the satisfaction of such judgment as the plaintiff may recover, but no writ of attachment shall be issued (1) against the State, or any political municipal corporation, or subdivision thereof, or (2) in circumstances where garnishment is authorized under chapter 652. [L 1905, c 84, §2; am L 1909, c 60, §1; RL 1925, §2806; RL 1935, §4191; RL 1945, §10142; RL 1955, §233-2; HRS §651-2; am L 1977, c 33, §1; gen ch 1985]

Cross References

Exemptions from execution, see part III of this chapter.

Case Notes

Attachment available only where contract at issue also establishes a debtor-creditor relationship for payment of money.  485 F. Supp. 1015.

Does not prohibit garnishment against municipal corporations.  23 H. 564, 570.

Seizure of automobile under writ of attachment.  38 H. 279, 298.

Cited:  26 H. 342, 346.

Hawaii Legal Reporter Citations

Writ of attachment.  79 HLR 79-0753.



§651-3 - Affidavit.

§651-3  Affidavit.  The writ of attachment shall be issued by the clerk of the court in which the action is pending.  Before any writ of attachment shall issue, the plaintiff, or someone in the plaintiff's behalf, shall make and file with the clerk an affidavit showing that the defendant is indebted to the plaintiff, specifying the amount of the indebtedness over and above all just credits and offsets, and that the attachment is not sought and the action is not prosecuted to hinder, delay, or defraud any creditor of the defendant. [L 1905, c 84, §3; am L 1909, c 60, §2; RL 1925, §2807; RL 1935, §4192; RL 1945, §10143; RL 1955, §233-3; HRS §651-3; gen ch 1985]

Case Notes

Attachment available only where contract at issue also establishes a debtor-creditor relationship for payment of money.  485 F. Supp. 1015.

Must show on its face that indebtedness specified is over and above all just credits and offsets.  21 H. 167.

Affidavit need not state that indebtedness is upon contract.  23 H. 702, 703.



§651-4 - Bond; amount and conditions.

§651-4  Bond; amount and conditions.  Before the writ of attachment shall issue, the plaintiff, or someone in the plaintiff's behalf, shall execute and file with the clerk a bond or undertaking with two or more sureties, in a sum at least double the amount for which the plaintiff demands judgment, and in no case less than $50 in a district court, or $300 in any other court, conditioned that the plaintiff will prosecute the plaintiff's action without delay, and will pay all costs that may be adjudged to the defendant, and all damages which the defendant may sustain by reason of the attachment, not exceeding the amount specified in such bond or undertaking as the penalty thereof, should the same be wrongfully, oppressively, or maliciously sued out, and in case the defendant be declared a bankrupt, pay all charges, damages, and expenses incurred by any police officer by reason of the attachment.  With the bond or undertaking, there shall also be filed the affidavits of the sureties, as provided in section 78-20.  But no such bond shall be required when the plaintiff is the State or any officer or agent of the State or any municipality suing for its use or benefit.  Subject to section 651-5, in any case where the amount for which the plaintiff demands judgment is in excess of $50,000, the court may, upon motion of the plaintiff, enter an order permitting a bond, conditioned as herein provided, in a sum as fixed in the order of less than the amount hereinabove set forth; provided that the bond shall in any event be not less than an amount equal to one and one-half times the value of the property of the defendant proposed to be attached as shown to the satisfaction of the court entering the order. [L 1905, c 84, §4; am L 1917, c 18, §1 and am imp c 78, §1; RL 1925, §2808; am imp L 1931, c 163, §1; RL 1935, §4193; RL 1945, §10144; am L 1947, c 190, §1; RL 1955, §233-4; HRS §651-4; gen ch 1985]

Case Notes

Amount of bond is mandatory.  23 H. 702, 704.

"Amount for which plaintiff demands judgment" construed.  26 H. 637.

Sufficiency of affidavit.  30 H. 658.



§651-5 - Additional security.

§651-5  Additional security.  The defendant may at any time before judgment move the court for additional security on the part of the plaintiff, and if, on the motion, the court is satisfied that any surety on the plaintiff's bond has removed from the State, or that the surety is not sufficient, the attachment may be vacated and restitution directed of any property taken under it, unless in a reasonable time, to be fixed by the court, further security is given by the plaintiff in such amount and form as shall be approved by the court.

In case the defendant obtains judgment the defendant shall be entitled to have taxed against the plaintiff as costs, in addition to such other costs as may be allowed by law, a reasonable attorney's fee of not more than $50, to be fixed by the court. [L 1905, c 84, §5; am L 1909, c 60, §3; RL 1925, §2809; RL 1935, §4194; RL 1945, §10145; RL 1955, §233-5; HRS §651-5; gen ch 1985]

Case Notes

Cited:  22 H. 1, 3.



§651-6 - Action on bond.

§651-6  Action on bond.  In an action on the bond a plaintiff may recover, if the plaintiff shows that the attachment was wrongfully sued out, the actual damages sustained and reasonable attorney's fees, to be fixed by the court.  If it is shown that the attachment was sued out maliciously, the plaintiff may recover exemplary damages.  No action shall be maintained on any bond until after final judgment in the action, unless the same is discontinued or dismissed. [L 1905, c 84, §6; am L 1909, c 60, §4; RL 1925, §2810; RL 1935, §4195; RL 1945, §10146; RL 1955, §233-6; HRS §651-6; gen ch 1985; am L 1986, c 291, §2]

Case Notes

Not entitled to recovery on attachment bond where no damage accrued.  1 H. 53.

Action on bond, when maintainable.  14 H. 463.



§651-7 - Writ; how issued.

§651-7  Writ; how issued.  The writ of attachment shall be issued by the clerk with the approval of the court and directed to any police officer, and shall require the police officer to attach and safely keep so much of the property of the defendant as will be sufficient to satisfy the demand of the plaintiff, with costs and expenses. [L 1905, c 84, §7; RL 1925, §2811; RL 1935, §4196; RL 1945, §10147; RL 1955, §233-7; HRS §651-7; gen ch 1985]



§651-8 - Amount levied on.

§651-8  Amount levied on.  The police officer shall attach a sufficient amount of the property of the defendant if sufficient not exempt from execution can be found, giving that to which the defendant has an unquestionable title a preference over that to which the defendant's title is doubtful.  The police officer shall, as nearly as the circumstances of the case will permit, levy upon property twenty per cent greater in value than the amount which the plaintiff in the plaintiff's affidavit claims to be due.  When property is seized on attachment, the court may allow to the officer having charge thereof such compensation for the officer's trouble and expenses in keeping the same as is reasonable and just. [L 1905, c 84, §8; RL 1925, §2812; RL 1935, §4197; RL 1945, §10148; RL 1955, §233-8; HRS §651-8; gen ch 1985]

Case Notes

Cited:  33 H. 364, 366.



§651-9 - Writ; how executed.

§651-9  Writ; how executed.  The police officer to whom the writ is directed and delivered, shall execute the writ without delay as follows:

(1)  Real property or any interest therein shall be attached by recording in the office in which conveyances of the real property attached is recorded, a copy of the writ of attachment, with the officer's certificate indorsed or affixed, that by virtue of the original writ of which such copy is a true copy, the officer has attached the real estate, or all of the interest of the defendant therein, describing the same with convenient certainty as the property of the defendant, naming the defendant, in such writ;

(2)  Personal property, capable of manual delivery, shall be attached by taking the same into custody;

(3)  A security or any share or any interest evidenced thereby shall be attached in the same manner as is provided for the levy of an execution thereon. [L 1905, c 84, §9; RL 1925, §2813; RL 1935, §4198; RL 1945, §10149; RL 1955, §233-9; am L 1966, c 18, §6 and c 33, §7; HRS §651-9; gen ch 1985]

Law Journals and Reviews

Attachment or Levy of a Security Under the Uniform Commercial Code.  4 HBJ, Nov 1966, at 16.

Case Notes

Marshal had no power to enjoin persons not to pay over money to defendant.  1 H. 44.

Attachment complete when.  26 H. 342.

Attachment of motor vehicle registered with the city and county under the motor vehicle law.  38 H. 298.

Where levy of attachment not performed by police officer, attachment not properly levied and should not have been noted on TCT to subject property.  81 H. 270, 916 P.2d 680.



§651-10 - Indemnity for police officer.

§651-10  Indemnity for police officer.  If the police officer has any reasonable doubt as to the ownership of the property, or as to its liability to be taken on the writ, the police officer may require sufficient security to indemnify the police officer for attaching it. [L 1905, c 84, §10; RL 1925, §2814; RL 1935, §4199; RL 1945, §10150; RL 1955, §233-10; HRS §651-10; gen ch 1985]



§651-11 - Execution in order of receipt.

§651-11  Execution in order of receipt.  When there are several attachments against the same defendant, they shall be executed in the order in which they are received by the police officer. [L 1905, c 84, §11; RL 1925, §2815; RL 1935, §4200; RL 1945, §10151; RL 1955, §233-11; HRS §651-11]



§651-12 - Examination of defendant; where no property known.

§651-12  Examination of defendant; where no property known.  Whenever it appears by the affidavit of the plaintiff or by the return of the attachment that no property is known to the plaintiff or officer on which the attachment can be executed, or not enough to satisfy the plaintiff's claim, the defendant may be required by the court or judge to attend before it or the judge, and give information on oath respecting the same. [L 1905, c 84, §12; RL 1925, §2816; RL 1935, §4201; RL 1945, §10152; RL 1955, §233-12; HRS §651-12; gen ch 1985]

Case Notes

Plaintiffs not entitled to information regarding defendant's assets, where no attachment obtained and no return made or affidavit filed.  6 H. App. 118, 711 P.2d 1310.



§651-13 - Attached property; sale of.

§651-13  Attached property; sale of.  If any of the property attached is perishable, or in danger of serious and immediate waste or decay, the police officer shall sell the same in the manner in which property is sold on execution.  Whenever it is made to appear satisfactorily to the court or judge that the interest of the parties to the action will be subserved by a sale of any attached property, the court or judge may order the property to be sold in the same manner as like property sold under execution.  The order shall be made only upon notice to the adverse party or the adverse party's attorney in case such party has been personally served with a summons in the action. [L 1905, c 84, §13; RL 1925, §2817; RL 1935, §4202; RL 1945, §10153; RL 1955, §233-13; HRS §651-13; gen ch 1985]



§651-14 - Appointment of receiver.

§651-14  Appointment of receiver.  The court before which the action is pending, or the judge thereof, may at any time appoint a receiver whose pay shall be taken out of the fees of the police officer to take possession of property attached under this chapter, and to collect the revenues thereof, manage, and control the same, and pay over the proceeds according to the nature of the property and the exigency of the case. [L 1905, c 84, §14; RL 1925, §2818; RL 1935, §4203; RL 1945, §10154; RL 1955, §233-14; HRS §651-14]

Rules of Court

See HRCP rule 66.

Case Notes

Compensation for services of receivers, rests in discretion of court.  8 H. 740.

Under court authorization, receiver can complete a construction project begun by a corporation before insolvency and the costs will be chargeable to the property specifically benefited.  57 H. 321, 555 P.2d 864.



§651-15 - Officer's return; how made.

§651-15  Officer's return; how made.  The police officer shall make out a full inventory of the property attached and return the same with the writ of attachment.  The police officer shall return the writ with the summons if issued at the same time; otherwise, within such time after its receipt as is allowed for a return of summons, with certificate of the police officer's proceedings indorsed thereon or attached thereto. [L 1905, c 84, §15; RL 1925, §2819; RL 1935, §4204; RL 1945, §10155; RL 1955, §233-15; HRS §651-15; gen ch 1985]

Rules of Court

See HRCP rule 4(g).



§651-16 - Discharge of writ.

§651-16  Discharge of writ.  If the defendant recovers judgment or if the plaintiff is nonsuited or if the action is discontinued or dismissed, all the proceeds of the same and money collected by the police officer, and all the property attached remaining in the police officer's hands, shall be delivered to the defendant, or the defendant's agent, and the order of attachment shall be discharged, and the property released therefrom. [L 1905, c 84, §16; RL 1925, §2820; RL 1935, §4205; RL 1945, §10156; RL 1955, §233-16; HRS §651-16; gen ch 1985]

Case Notes

Cited in determining validity of mortgage made after attachment.  51 H. 164, 454 P.2d 116.



§651-17 - Discharge by bond of defendant.

§651-17  Discharge by bond of defendant.  If the defendant, at any time before judgment, causes a bond to be executed to the plaintiff with sufficient sureties, to be approved by the officer having the attachment, or, after the return thereof, by the clerk, to the effect that the defendant will perform the judgment of the court, the attachment shall be discharged and restitution made of the property taken or the proceeds thereof.  The execution of the bond shall be deemed an appearance of the defendant to the action.  The bond shall be part of the record, and if judgment go against the defendant, the same shall be entered against the defendant and the sureties. [L 1905, c 84, §17; RL 1925, §2821; RL 1935, §4206; RL 1945, §10157; RL 1955, §233-17; HRS §651-17; gen ch 1985]

Case Notes

Action on bond.  22 H. 540.

Cited in determining validity of mortgage made after attachment.  51 H. 164, 454 P.2d 116.



§651-18 - Discharge of writ when improperly issued.

§651-18  Discharge of writ when improperly issued.  The defendant may at any time after the defendant has appeared in the action, either before or after the release of the attached property, or before any attachment has been actually levied, apply on motion, upon reasonable notice to the plaintiff, to the court in which the action is brought, or to the judge thereof, that the writ of attachment be discharged, on the ground that the same was improperly issued.  If upon the application, it satisfactorily appears that the writ of attachment was improperly issued, it shall be discharged. [L 1905, c 84, §18; RL 1925, §2822; RL 1935, §4207; RL 1945, §10158; RL 1955, §233-18; HRS §651-18; gen ch 1985]

Case Notes

Not sufficient ground for dissolving writ that property levied upon is exempt from seizure under writ.  25 H. 483, 491.

Order denying motion to vacate writ is not final and not appealable.  51 H. 242, 456 P.2d 222.

Challenge to issuance of writ of attachment improper collateral attack as challenge to sufficiency of attachment bond not jurisdictional.  81 H. 270, 916 P.2d 680.



§651-19 - Recording discharge.

§651-19  Recording discharge.  Whenever an order has been made discharging or releasing an attachment upon real property, a certified copy of the order may be recorded in the office in which a copy of the writ has been recorded under section 651-9 and be indexed in like manner.  All expenses relating to the attachment shall be paid by the plaintiff. [L 1905, c 84, §19; RL 1925, §2823; RL 1935, §4208; RL 1945, §10159; RL 1955, §233-19; am L 1966, c 33, §8; HRS §651-19]

Case Notes

Section not applicable where an order discharging or releasing an attachment upon real property has not been made.  3 H. App. 89, 641 P.2d 989.



§651-20 - Judgment satisfied out of attached property.

§651-20  Judgment satisfied out of attached property.  If judgment is recovered by the plaintiff, the levying officer shall satisfy the same out of the property attached by the levying officer which has not been delivered to the defendant or claimant, as in this chapter provided, or subjected to execution on another judgment recovered before the issuing of the attachment, if it is sufficient for that purpose:

(1)  By applying on the execution issued on the judgment the proceeds of all sales of perishable or other property sold by the levying officer, or so much as shall be necessary to satisfy the judgment;

(2)  If any balance remains due, the levying officer shall sell under the execution so much of the property, real or personal, as may be necessary to satisfy the balance, if enough for that purpose remains in the levying officer's hands.  Notice of the sale shall be given and the sale conducted as in other cases of sales on execution.  In all cases the personal property shall first be sold. [L 1905, c 84, §20; RL 1925, §2824; RL 1935, §4209; RL 1945, §10160; RL 1955, §233-20; HRS §651-20; gen ch 1985]



§651-21 - Deficiency.

§651-21  Deficiency.  If, after selling all the property attached by the levying officer remaining in the levying officer's hands, and applying the proceeds, deducting the levying officer's fees, to the payment of the judgment, any balance remains due, the levying officer shall proceed to collect the balance as upon an execution in other cases.  Whenever the judgment has been paid, the levying officer, upon reasonable demand, shall deliver over to the defendant, the attached property remaining in the levying officer's hands, and any proceeds of the property attached unapplied on the judgment. [L 1905, c 84, §21; RL 1925, §2825; RL 1935, §4210; RL 1945, §10161; RL 1955, §233-21; HRS §651-21; gen ch 1985]



§651-31 - Time of issuance.

PART II.  EXECUTION

Rules of Court

See HRCP rules 64, 69; DCRCP rules 64, 69.

§651-31  Time of issuance.  Execution and alias executions upon any judgment or decree of a court for the payment of money, may be issued at any time during the life of the judgment or decree. [CC 1859, §1031; am L 1919, c 42, §1; RL 1925, §2436; am L 1929, c 81, §1; RL 1935, §4135; RL 1945, §10162; RL 1955, §233-30; HRS §651-31; am L 1970, c 188, §39]

Revision Note

The words "of record or a judge thereof, or any judgment of a district magistrate" following "court" have been deleted to give effect to L 1970, c 188.

Case Notes

Execution on subsisting and valid foreign judgment.  128 F. Supp. 697, 706.

Issuance of second writ of execution.  18 H. 307.



§651-32 - Execution, district court; form.

§651-32  Execution, district court; form.  Every district judge at the request of the party recovering any civil judgment in the judge's court, unless the judgment is duly appealed from, shall issue the judge's execution against the property of the party recovered against, which execution may be in the form established by the usage and practice of the issuing court and may be directed to any police officer of the judicial circuit in which the district court is situated; provided the defendant or any of the defendants is a resident of the circuit. [CC 1859, §1016; RL 1925, §2437; RL 1935, §4136; RL 1945, §10163; RL 1955, §233-31; am L 1963, c 108, §4; HRS §651-32; am L 1970, c 188, §§39, 40; am L 1998, c 36, §2]

Revision Note

In the form above, "...judicial circuit" following "To any police officer" has been substituted for "district of..." to give effect to L 1970, c 188.

Case Notes

Chose in action not subject to levy and sale upon execution.  26 H. 699.

Issuance of execution not necessary to perfect judgment lien.  28 H. 395, 397.



§651-32.1 - REPEALED.

§651-32.1  REPEALED.  L 1973, c 86, §1.



§651-33 - Bond for expenses on execution.

§651-33  Bond for expenses on execution.  Upon the petition of the sheriff, deputy sheriff, or police officer to whom an execution has been directed, showing that the levy and sale required by the execution will involve unusual expense to the officer and that the officer may be unable to collect such expense from the proceeds of the sale or from the defendant, the judge of the court issuing the execution may upon a hearing of the petition direct the person beneficially interested in the execution to tender to the officer a cash or surety bond in an amount determined as proper by the judge, conditioned that, if the levying officer is unable to collect the levying officer's reasonable charges and expenses from the proceeds of the property levied upon or from the defendant, the person beneficially interested in the execution will pay the same.  The petition shall be heard upon citation and order to show cause duly served upon the interested person.  In the event the order is not complied with, such officer may decline to levy upon or sell the property of any person against whose property the execution has been issued. [L 1945, c 132, §1; RL 1955, §233-32; am L 1963, c 85, §3; HRS §651-33; am L 1970, c 188, §39; gen ch 1985; am L 1989, c 211, §10; am L 1990, c 281, §11]

Cross References

Sheriff, etc., see §26-14.6.



§651-34 - Time within which execution shall be returnable.

§651-34  Time within which execution shall be returnable.  All executions and alias executions issued by or from any court shall be made returnable within sixty days from the date thereof. [CC 1859, §1018; am L 1917, c 16, §1; RL 1925, §2438; RL 1935, §4137; RL 1945, §10164; RL 1955, §233-33; HRS §651-34; am L 1970, c 188, §39]

Case Notes

A writ of execution cannot properly be levied after the return day; once the return day of an execution passes, it becomes functus officio and confers no authority on the officer to whom it is directed; correlatively, a levy accomplished after the return day is invalid and a sale based thereon is void.  102 H. 518, 78 P.3d 331.



§651-35 - When property in circuit insufficient.

§651-35  When property in circuit insufficient.  If, upon an execution being issued by a district judge, no property, or not a sufficient amount of property, belonging to the defendant in execution, can be found within the jurisdiction of the judge issuing the execution, and the same is returned unsatisfied, either wholly or in part, the plaintiff in execution may, upon procuring a certified copy of the judgment and execution in the court below, to be docketed in the office of the clerk of the supreme court, sue out a writ of execution from the supreme court, which shall be available against the property of the defendant, wherever situated within the State. [CC 1859, §1029; RL 1925, §2439; RL 1935, §4138; RL 1945, §10165; RL 1955, §233-34; HRS §651-35; am L 1970, c 188, §§39, 40]

Case Notes

Must be strictly followed in order to sustain execution and sale of real property thereunder; showing that no personal property could be found, not sufficient.  13 H. 302, 306.

See 4 H. 165; 9 H. 27.



§651-36 - Execution, courts of record; form.

§651-36  Execution, courts of record; form.  The forms of executions to be issued from courts of record shall be the same as have been established by the usage and practice of such courts; but alterations therein may, from time to time, be made or allowed by the supreme court, when necessary to adapt them to changes in the law, or for other sufficient reasons. [CC 1859, §1019; RL 1925, §2440; RL 1935, §4139; RL 1945, §10166; RL 1955, §233-35; HRS §651-36]



§651-37 - Address, signature.

§651-37  Address, signature.  All writs of execution, whether civil or criminal, issuing from any court of record, shall be addressed to the sheriff, or deputy sheriff, or a police officer of any county, and shall be signed by the clerk of the court, and impressed with the seal thereof. [CC 1859, §1020; RL 1925, §2441; RL 1935, §4140; am L 1939, c 104, §7; am L 1943, c 62, §21 and c 64, §22; RL 1945, §10167; RL 1955, §233-36; am L 1963, c 85, §3; HRS §651-37; am L 1989, c 211, §10; am L 1990, c 281, §11]

Cross References

Sheriff, etc., see §26-14.6.



§651-38 - Alias writs.

§651-38  Alias writs.  Any circuit court, out of which an execution has been issued, if such execution has been returned unsatisfied wholly or in part, may issue an alias execution to the same circuit, or an execution leviable in some other circuit, for the satisfaction of the unpaid remainder of the judgment and additional costs, expenses, and commissions, which alias or testatum writ of execution shall be served in like manner as the original. [CC 1859, §1030; RL 1925, §2442; RL 1935, §4141; RL 1945, §10168; RL 1955, §233-37; HRS §651-38]

Case Notes

Alias execution allowed when original execution issued by mistake for too small an amount.  10 H. 348.

Alias execution issued after dismissal of appeal may be good even if original bad.  15 H. 486.



§651-39 - Available in all circuits.

§651-39  Available in all circuits.  Any writ of execution or other writ issued for the purpose of carrying into effect any final order, judgment, or decree of any circuit court or circuit judge at chambers shall be available against the property of the person against whom the writ shall issue in whatever circuit the property is situated and the writ shall be as effective for all purposes in each of the circuits as in the circuit where it is issued. [L 1905, c 10, §1; RL 1925, §2443; RL 1935, §4142; RL 1945, §10169; RL 1955, §233-38; HRS §651-39]

Case Notes

Aircraft subject to execution, where judgment creditor had no actual knowledge that judgment debtor had sold aircraft, and buyer did not register title.  6 H. App. 25, 709 P.2d 613.



§651-40 - Stay by judge; effect.

§651-40  Stay by judge; effect.  Any judge of a court of record may, by order at chambers, in any cause in which an execution has been issued, grant a stay thereof in the officer's hands, for equitable reasons, when no appeal or writ of error is granted, upon the defendant giving bond and security for its payment with costs up to the stay.  The property levied upon shall not be released from the levy by the stay of execution, and in case at the end of the time accorded the condition of the bond be not complied with, the plaintiff in execution may elect whether to proceed to the sale of the levied property, or to enforce the bond; provided that if the levied property is not sufficient to pay the judgment, with all costs, expenses, and commissions, the stay inclusive, the sureties in the bond shall be answerable for the deficiency.  And when justice may require the renewal of any execution, or an extension of the time for making return to any execution, any judge of a court of record shall have power so to order. [CC 1859, §1033; RL 1925, §2444; RL 1935, §4143; RL 1945, §10170; RL 1955, §233-39; HRS §651-40]

Rules of Court

As to powers at chambers, see HRCP rule 77(b).



§651-41 - Priority in levying.

§651-41  Priority in levying.  Every officer receiving a writ of execution issued in due form by any court or judge, shall note thereon the day and hour of its receipt, and the officer shall give priority in levying upon property of the defendant in execution, to the writs received by the officer according to the order of time in which they are received. [CC 1859, §1021; RL 1925, §2445; RL 1935, §4144; RL 1945, §10171; RL 1955, §233-40; HRS §651-41; gen ch 1985]

Case Notes

Levy makes judgment a lien.  4 H. 165.

A subsequently served garnishee process had priority over defective execution levied by marshal first.  6 H. 153.

Execution must be postponed to lien of prior attachment.  6 H. 564.

Cited:  3 U.S.D.C. Haw. 176, 179.



§651-42 - How levy made, inventory.

§651-42  How levy made, inventory.  Every levy by an officer, in pursuance of a writ of execution issued by any court or judge, shall be made by taking the property levied upon into the officer's possession, care, and guardianship, and at the officer's option, by removal of the same to some place of security.  The officer shall make an inventory of the property levied upon. [CC 1859, §1022; RL 1925, §2446; RL 1935, §4145; RL 1945, §10172; RL 1955, §233-41; HRS §651-42; gen ch 1985]

Case Notes

Marshal read execution to defendant but did not take any property into custody or make an inventory, held no levy.  6 H. 153.

Notice of money award not proper subject for garnishment.  16 H. 106.

Judgment cannot be levied upon.  16 H. 106.  Valid levy on growing crops.  21 H. 745.  Sale of leasehold interest in pond.  22 H. 665.  Chose in action not subject to levy and sale upon execution.  26 H. 699.



§651-43 - Advertisement for sale.

§651-43  Advertisement for sale.  The officer shall, after levy, advertise for sale the property levied upon, whether real or personal, for thirty days, or for such time as the court shall order, by posting a written or printed notice in three conspicuous places within the district where the property is situated, and if on the island of Oahu, by advertisement thereof at least three times in one or more newspapers published in Honolulu. [CC 1859, §1023; am L 1886, c 58, §1; RL 1925, §2447; RL 1935, §4146; RL 1945, §10173; RL 1955, §233-42; HRS §651-43]

Case Notes

Effect of sale upon defective notice.  20 H. 678.



§651-44 - Sale; proceeds; return.

§651-44  Sale; proceeds; return.  The officer shall, on the day and at the place set for the public sale, unless paid the amount of the judgment, interest, and costs, and the officer's fees and disbursements accrued upon the writ, sell the property advertised to the highest bidder.  The officer shall deduct from the proceeds of the sale sufficient for the full satisfaction, if possible, of the execution and the officer's costs, expenses, and commissions, and return the writ, satisfied wholly or in part, paying the amount collected thereon to the plaintiff in execution or the plaintiff's attorney. [CC 1859, §1024; RL 1925, §2448; RL 1935, §4147; RL 1945, §10174; RL 1955, §233-43; HRS §651-44; gen ch 1985]

Case Notes

Junior encumbrancer may question adequacy of price bid only if adequate bid would have left surplus after satisfying senior encumbrances.  51 H. 164, 454 P.2d 116.



§651-45 - Postponement of sale.

§651-45  Postponement of sale.  If, at the time appointed for the sale, the officer deems it expedient, and for the interest of all persons concerned therein, to postpone the sale, for want of purchasers or for other sufficient cause, the officer may postpone it from time to time, until the sale is completed; giving notice of every such adjournment, by a public declaration thereof, at the time and place previously appointed for the sale. [CC 1859, §1025; am L 1905, c 16, §1; RL 1925, §2449; RL 1935, §4148; RL 1945, §10175; RL 1955, §233-44; HRS §651-45; gen ch 1985]



§651-46 - Deeds, etc.

§651-46  Deeds, etc.  The officer shall execute and deliver, to any purchaser at any such sale, such certificate of purchase, or conveyance, as may be necessary. [CC 1859, §1026; RL 1925, §2450; RL 1935, §4149; RL 1945, §10176; RL 1955, §233-45; HRS §651-46]

Case Notes

If invalid levy, no title passes to purchaser.  21 H. 745.

Mortgage made by debtor after attachment being void, conveyance free of such mortgage did not convey a greater interest than the debtor had at time of sale.  51 H. 164, 454 P.2d 116.

Cited:  16 H. 106, 110.



§651-47 - Levy on and execution sale of investment securities; garnishment the proper procedure when the security is subject to right of possession of third party.

§651-47  Levy on and execution sale of investment securities; garnishment the proper procedure when the security is subject to right of possession of third party.  (a)  A security or any share or other interest evidenced thereby which is outstanding and not in the possession of a third party who has a security interest, lien, or right of retention therein which entitled the third party to possession shall be levied upon under a writ of execution by being actually seized by the officer executing the writ.

At any time after the issuance of the writ, upon application of the judgment creditor or the officer executing the writ and upon due notice to the defendant or other person having possession of the security without being entitled thereto under a security interest, lien, or right of retention, the court or judge may summarily direct the defendant or such other person so having possession of the security to produce the same and deliver it to the officer.

In the case of a levy for execution, the security levied upon shall be advertised for sale and sold in the manner provided in section 651-43.  After the sale the levying officer shall deliver to the purchaser the security endorsed or assigned by the levying officer as the agent of the judgment debtor, which delivery and endorsement or assignment shall entitle the purchaser to all the right, title, and interest of the judgment debtor in the security and to registration of the transfer as provided in chapter 490, the Uniform Commercial Code, article 8.  This subsection shall apply to any security which is either within the State or which is in the possession of an owner or other person subject to the jurisdiction of this State.

(b)  A security or any share or other interest evidenced thereby which is outstanding and in the possession of a person who is entitled to such possession under a security interest or lien or other right of retention therein shall be reached by garnishment as provided in chapter 652. [L 1927, c 269, pt of §1; RL 1935, §4150; am L 1939, c 76, §1; RL 1945, §10177; RL 1955, §233-46; am L 1966, c 18, §7; HRS §651-47; gen ch 1985]

Law Journals and Reviews

Attachment or Levy of a Security Under the Uniform Commercial Code.  4 HBJ, Nov 1966, at 16.



§651-48 - Same, penalty.

§651-48  Same, penalty.  Any owner or holder of any certificate of stock which has been levied upon by virtue of an execution who sells or otherwise voluntarily disposes of the certificate of stock without consent of the judgment creditor, or order of the court, or who, upon demand of the levying officer, refuses to surrender the certificate of stock, except to assert or maintain the owner's or holder's rights as a pledgee, shall be fined not more than $1,000 or imprisoned not more than one year, or both. [L 1927, c 269, pt of §1; RL 1935, §4151; RL 1945, §10178; RL 1955, §233-47; HRS §651-48; gen ch 1985]



§651-49 - Only defendant's interest sold.

§651-49  Only defendant's interest sold.  No sale by execution shall operate to convey a greater estate or interest in the property sold, than the defendant in execution had at the time of sale; and all such sales of property not belonging to the defendant shall subject the officer to the private action of the purchaser, being afterwards deprived thereof by the real owner. [CC 1859, §1027; RL 1925, §2451; RL 1935, §4152; RL 1945, §10179; RL 1955, §233-48; HRS §651-49]

Case Notes

Liability of plaintiff in execution when sheriff sells more than the defendant's share.  2 H. 178.

Sheriff's deed conveys only interest of judgment debtor at time of sale.  9 H. 27; 29 H. 364.

This section is in pari materia with §634-29, and a mortgage made subsequent to attachment is void as against attaching creditor.  51 H. 164, 454 P.2d 116.



§651-50 - Liability for exceeding powers.

§651-50  Liability for exceeding powers.  The officer serving any execution shall act upon the officer's own private accountability, for all excesses of the officer's official powers, and for any departure from the legal import of the writ or mandate in the officer's hands. [CC 1859, §1028; RL 1925, §2452; RL 1935, §4153; RL 1945, §10180; RL 1955, §233-49; HRS §651-50; gen ch 1985]



§651-51 - Indemnity bond.

§651-51  Indemnity bond.  The sheriff, deputy sheriff, or police officer may decline to levy upon or sell the alleged property of any person against whose goods and effects an execution or other similar writ may issue, unless the party beneficially interested in the writ shall, upon request, tender to the officer a sufficient bond of indemnity against all costs and expenses which the officer may sustain in consequence of seizure or sale of the property, and the claims of third parties. [L 1888, c 8, §18; am L 1907, c 12, §1; RL 1925, §2453; RL 1935, §4154; RL 1945, §10181; RL 1955, §233-50; am L 1963, c 85, §3; HRS §651-51; gen ch 1985; am L 1989, c 211, §10; am L 1990, c 281, §11]

Cross References

Sheriff, etc., see §26-14.6.

Case Notes

Bonds, sureties.  30 H. 658, 663.



§651-52 - Indemnity, how collected.

§651-52  Indemnity, how collected.  Bonds of indemnity given to an officer, as provided in section 651-51, shall be collectible by the officer receiving the same, upon citation to show cause and proof of the signatures thereto, without the intervention of a jury, and the damages to be assessed thereon shall be the amount recovered against the officer, with interest and costs of suit, and the expenses of the citation and judgment of indemnity, for which execution may be issued against the co- obligors, both jointly and severally, leviable as in other cases of indebtedness. [CC 1859, §1034; RL 1925, §2454; RL 1935, §4155; RL 1945, §10182; RL 1955, §233-51; HRS §651-52]



§651-61 - Exemption, how claimed.

PART III.  EXEMPTIONS

A.  Generally

Note

Sections 651-61 to 64 designated as subpart A by L 1976, c 137, §6.

Rules of Court

See HRCP rules 64, 69; DCRCP rules 64, 69.

§651-61  Exemption, how claimed.  Where an officer is about to levy an attachment or execution on personal property, some of which is claimed as exempt, the officer shall demand of the defendant in writing that the defendant make selection of such property as is exempt to the defendant and in reference to which the defendant has the right of selection and the defendant shall then and there make the defendant's selection; or, failing so to do, the officer shall make it for the defendant, and any selection so made shall be conclusive on the defendant. [L 1901, c 9, §11; RL 1925, §2455; RL 1935, §4156; RL 1945, §10183; RL 1955, §233-60; HRS §651-61; am L 1978, c 46, §1; gen ch 1985]

Cross References

Sheriff, etc., see §26-14.6.

Case Notes

Bonds, sureties.  30 H. 658, 663.



§651-62 - Indemnity bond if exemption claimed.

§651-62  Indemnity bond if exemption claimed.  If any officer levies or is about to levy an attachment or execution on any property claimed as exempt under subpart C, and a doubt arises as to the liability of the property to be seized or sold, the officer may demand of the plaintiff a bond with sufficient sureties, payable to the officer, in a sufficient penalty, conditioned to indemnify and save harmless the officer against all damages, costs, and expenses which the officer may sustain in consequence of the seizure or sale of the property.  If the bond is not given after twenty-four hours' notice in writing from the officer to the plaintiff, the plaintiff's agent, or attorney, if it is required, the officer may refuse to levy, or, having levied, may dismiss the levy.  If the required bond is given, the officer shall seize and sell or dispose of the property according to the command of the process in the officer's hands. [L 1901, c 9, §12; RL 1925, §2456; RL 1935, §4157; RL 1945, §10184; RL 1955, §233-61; HRS §651-62; am L 1976, c 136, pt of §4; am L 1978, c 46, §2; gen ch 1985]



§651-63 - Liability for selling exempt property.

§651-63  Liability for selling exempt property.  If any officer or other person seizes or sells any property exempt from execution under subpart C, the officer or other person shall be liable to an action at the suit of the owner for all damages and costs sustained thereby, including an attorney's fee to be fixed by the court before which the action is tried, and the fact that the officer or person has demanded and received the indemnifying bond mentioned in section 651-62 shall not exempt the officer or other person from the liability in this section specified. [L 1901, c 9, §13; RL 1925, §2457; RL 1935, §4158; RL 1945, §10185; RL 1955, §233-62; HRS §651-63; am L 1976, c 136, pt of §4; gen ch 1985]

Case Notes

Liability of officer seizing property.  23 H. 584, 586.



§651-64 - Seizure of exempt property.

§651-64  Seizure of exempt property.  Any defendant who claims that exempt property has been levied upon or seized may, with or without the giving of bond, apply to the court which issued the process for the release and return of the property.  Upon the giving of bond in such sum and with such sureties as may be approved by the court, payable to the plaintiff in the attachment or execution and conditioned to have the property forthcoming to abide the court's determination of whether such property is exempt or for its value, and for the payment of costs, the court may order the property released and returned to the defendant forthwith.  In such case the officer shall deliver the property to the defendant, and return the attachment or execution to the court whence it issued.

If it shall be found that the property is liable to attachment or execution, the same not being exempt, the plaintiff shall have judgment against the defendant and the defendant's sureties on the bond for the value of the property and the costs of the proceeding including an attorney's fee, or for such costs and the reinstitution of the levy as of the date it was made, as the court shall order.  But if it is found that the property is exempt, the defendant shall recover the defendant's property, damages, and costs including an attorney's fee to be fixed by the court. [L 1901, c 9, §14; RL 1925, §2458; RL 1935, §4159; RL 1945, §10186; RL 1955, §233-63; HRS §651-64; am L 1978, c 46, §3; gen ch 1985]

Case Notes

See analogy to tax exemption, must be clearly stated in statute.  8 F.2d 845.

In action of replevin to recover goods seized, plaintiff is bound to show plaintiff is a person protected by statute.  22 H. 136.



§651-65 to 67 - REPEALED.

§§651-65 to 67  REPEALED.  L 1976, c 136, §5.



§651-68 - Proceedings on execution; appraisers; expiration of lien, result.

§651-68  Proceedings on execution; appraisers; expiration of lien, result.  When an execution for the enforcement of a judgment is levied upon real or personal property for which an exemption is authorized under subpart B or C, the judgment creditor may at any time within sixty days thereafter apply to the court for the appointment of a person or persons to appraise the value thereof.  If such application is not made within sixty days after the levy of such execution the lien of the execution shall cease at the expiration of such period, and no execution based upon the same judgment shall thereafter be levied upon the real or personal property. [L 1976, c 136, pt of §3; am L 1978, c 46, §4]



§651-69 - Application form contents.

§651-69  Application form contents.  The application shall be made upon a verified petition of the judgment creditor filed with the court showing:

(1)  The fact that an execution has been levied upon the real or personal property within sixty days prior to the filing of the petition.

(2)  A description of the real or personal property and the name of the claimant of an exemption under subpart B or C.

(3)  That the value of the real or personal property, over and above all liens and encumbrances thereon recorded prior to the lien under which sale is to be made, exceeds the amount of the real or personal property exemption, if any.

(4)  That no previous execution arising out of the same  judgment has been levied upon the real or personal property. [L 1976, c 136, pt of §3; am L 1978, c 46, §5]



§651-70 - Service of petition and notice of hearing; effects of failure to serve; appointment of appraisers.

[§651-70]  Service of petition and notice of hearing; effects of failure to serve; appointment of appraisers.  Within ninety days from the date of filing the petition, a copy thereof, with the notice of the time and place of hearing, shall be served personally by any person over the age of majority and by certified mail, return receipt requested, upon the claimant or the claimant's attorneys at least ten days before the hearing, then upon affidavit or refusal of such services or inability to locate upon diligent search and inquiry, by publication once in a newspaper of general circulation in the State at least twenty days before the hearing.  If the notice is not served, the lien of the execution shall cease at the expiration of the ninety-day period, and no execution based upon the same judgment shall thereafter be levied upon the real or personal property.

At the hearing the court may, upon proof of the service of a copy of the petition and notice, and of the facts stated in the petition, appoint one to three disinterested residents of the county in which the property is situated to appraise the value of the real or personal property. [L 1976, c 136, pt of §3; gen ch 1985]



§651-91 - Definitions.

B.  Real Property

§651-91  Definitions.  As used in this subpart:

(1)  "Head of a family" includes within its meaning:

(A)  A man and woman when married, except as provided in section 651-93.

(B)  Every individual who is residing on the real property and who has under his or her care or maintenance, either:

(i)  His or her minor child, or minor grandchild, or the minor child of his or her deceased wife or husband;

(ii)  A minor brother or sister, or the minor child of a deceased brother or sister;

(iii)  A father, mother, grandfather, or grandmother;

(iv)  The father, mother, grandfather, or grandmother of a deceased husband or wife;

(v)  An unmarried brother, sister, or any other of the relatives mentioned in this subparagraph, who have attained the age of majority.

(C)  Head of household as defined in section 2(b) of the Internal Revenue Code of 1954, as amended.

(2)  "Long-term lease" means a lease for twenty years or more.

(3)  "Owner" means an individual who has an interest in real property.

(4)  "Person" means any individual under sixty-five years of age other than the head of a family.

(5)  "Real property" consists of the dwelling house in which the owner resides and one parcel of land not to exceed one acre, upon which it is situated together with other buildings thereon.  This parcel may be in fee simple or any other interest in real property which vests the immediate right of possession, even though such right of possession is not exclusive, and includes land held under long-term lease, ownership rights in a condominium or stock cooperative unit. [L 1976, c 136, pt of §1; am L 1978, c 46, §6]



§651-92 - Real property exempt.

§651-92  Real property exempt.  (a)  Real property shall be exempt from attachment or execution as follows:

(1)  An interest in one parcel of real property in the State of Hawaii of a fair market value not exceeding $30,000 owned by the defendant who is either the head of a family or an individual sixty-five years of age or older.

(2)  An interest in one parcel of real property in the State of Hawaii of a fair market value not exceeding $20,000 owned by the defendant who is a person.

The fair market value of the interest exempted in paragraphs (1) or (2) shall be determined by appraisal and shall be an interest which is over and above all liens and encumbrances on the real property recorded prior to the lien under which attachment or execution is to be made.  Not more than one exemption shall be claimed on any one parcel of real property even though more than one person residing on such real property may otherwise be entitled to an exemption.

Any claim of exemption under this section made before May 27, 1976, shall be deemed to be amended on May 27, 1976, by increasing the exemption to the amount permitted by this section on May 27, 1976, to the extent that such increase does not impair or defeat the right of any creditor who has executed upon the real property prior to May 27, 1976.

(b)  No exemption authorized under this section shall apply to process arising from:

(1)  A lien as provided by section 507-42;

(2)  A lien or security interest created by a mortgage, security agreement, or other security instrument;

(3)  A tax lien in the name of the federal or state government;

(4)  An improvement district lien of any county of the State; or

(5)  A lien or encumbrance recorded against the real property prior to the acquisition of interest in and commencement of residence on such real property. [L 1976, c 136, pt of §1; am L 1978, c 46, §7]

Case Notes

Compared to prior law.  61 H. 590, 607 P.2d 411.



§651-93 - Effect of separation, divorce, reconciliation.

[§651-93]  Effect of separation, divorce, reconciliation.  Following the entry of a decree of separate maintenance or an interlocutory decree of divorce, each spouse may claim a separate real property exemption under this part as a person.  A subsequent reconciliation of the spouses when evidenced by a dismissal of the divorce action or vacation of the decree of separate maintenance executed by both spouses or their attorneys of record shall cancel a separate claim for a real property exemption and the spouses shall only have one real property exemption. [L 1976, c 136, pt of §1]



§651-94 - Proceedings where real property can be divided without material injury.

§651-94  Proceedings where real property can be divided without material injury.  If the defendant is entitled to an exemption as provided in section 651-92, and from the appraiser's report, it appears to the judge that the real property claimed can be divided without material injury and subject to applicable state and county land use, zoning, and subdivision laws, the judge shall, by order, direct the appraisers to set off to the defendant so much of the real property, including the residence and outbuildings, as will amount in value to the real property exemption and all liens and encumbrances and the execution may be enforced against the remainder of the real property subject to all liens and encumbrances recorded prior to the lien under which sale is made.

If a sale is made, the proceeds thereof shall be applied in the following order of priority:  first, to the satisfaction of the execution costs, attorney's and appraiser's fees, and any other fees that may necessarily arise; second, to the satisfaction of the lien under which the sale is made; third, to the discharge of any subsequent liens and encumbrances according to their priority, and the balance, if any, to the defendant.  The sale shall operate to extinguish subsequent liens and encumbrances on the remainder sold without forcing prior lienors and encumbrancers to exercise their right of recovery.

As used in this section, "material injury" means that the value of the real property left after the set off to the defendant is less than:  all liens and encumbrances on the real property recorded prior to lien under which sale is made and an amount equal to estimated execution costs, attorney's and appraiser's fees, and other fees. [L 1976, c 136, pt of §1; am L 1978, c 46, §8; gen ch 1985]



§651-95 - Sale where real property cannot be divided; application of proceeds.

§651-95  Sale where real property cannot be divided; application of proceeds.  If the defendant is entitled to an exemption as provided in section 651-92, and if, from the appraiser's report, it appears to the court that the real property claimed exceeds in value the amount of the real property exemption, all liens and encumbrances recorded prior to the judgment lien under which sale is to be made and an amount equal to estimated execution costs, attorney's and appraiser's fees, and other fees, and that it cannot be divided under section 651-94, the court shall make an order directing its sale under the execution, subject to all liens and encumbrances recorded prior to the lien under which the sale is to be made.

If the sale is made, the proceeds thereof shall be applied in the following order of priority:  first, to the defendant to the amount of the exemption; second, to the satisfaction of the execution costs, attorney's and appraiser's fees, and any other fees that may necessarily arise; third, to the satisfaction of the lien under which the sale is made; fourth, to the discharge of any subsequent liens and encumbrances according to their priority, and fifth, the balance, if any, to the defendant.  The sale shall operate to extinguish subsequent liens and encumbrances without forcing prior lienors and encumbrancers to exercise their right of recovery. [L 1976, c 136, pt of §1; am L 1978, c 46, §9; gen ch 1985]

Case Notes

Mentioned.  61 H. 590, 607 P.2d 411.



§651-96 - After sale, money equal to real property exemption protected.

§651-96  After sale, money equal to real property exemption protected.  The money paid to the defendant as the defendant's exemption shall be entitled, for the period of six months thereafter, to the same protection against attachment and execution which section 651-92 gives to the real property.  If the defendant, within such six-month period, applies such proceeds to the purchase of real property, the date of such acquisition and commencement of residence for the purpose of section 651-92(b)(5), shall be considered to be the date of the acquisition of interest in and commencement of residence on the real property whose sale resulted in such proceeds. [L 1976, c 136, pt of §1; am L 1978, c 46, §10; gen ch 1985]



§651-121 - Certain personal property and insurance thereon, exempt.

C.  Personal Property

§651-121  Certain personal property and insurance thereon, exempt.  The following described personal property of an individual up to the value set forth shall be exempt from attachment and execution as follows:

(1)  All necessary household furnishings and appliances, books and wearing apparel, ordinarily and reasonably necessary to, and personally used by a debtor or the debtor's family residing with the debtor; and, in addition thereto, jewelry, watches, and items of personal adornment up to an aggregate cash value not exceeding $1,000.

(2)  One motor vehicle up to a value of $2,575 over and above all liens and encumbrances on the motor vehicle; provided that the value of the motor vehicle shall be measured by established wholesale used car prices customarily found in guides used by Hawaii motor vehicle dealers; or, if not listed in such guides, fair wholesale market value, with necessary adjustment for condition.

(3)  Any combination of the following:  tools, implements, instruments, uniforms, furnishings, books, equipment, one commercial fishing boat and nets, one motor vehicle, and other personal property ordinarily and reasonably necessary to and personally owned and used by the debtor in the exercise of the debtor's trade, business, calling, or profession by which the debtor earns the debtor's livelihood.

(4)  One parcel of land, not exceeding two hundred fifty square feet in size, niche or interment space owned, used, or occupied by any person, or by any person jointly with any other person or persons, in any graveyard, cemetery, or other place for the sole purpose of burying the dead, together with the railing or fencing enclosing the same, and all gravestones, tombstones, monuments, and other appropriate improvements thereon erected.

(5)  The proceeds of insurance on, and the proceeds of the sale of, the property in this section mentioned, for the period of six months from the date the proceeds are received.

(6)  The wages, salaries, commissions, and all other compensation for personal services due to the debtor for services rendered during the thirty-one days before the date of the proceeding." [L 1976, c 136, pt of §2; am L 1978, c 46, §11; gen ch 1985; am L 1999, c 37, §2]



§651-122 - Personal property not exempt.

§651-122  Personal property not exempt.  No exemption for personal property authorized under section 651-121 shall apply to attachment or execution issued upon a judgment recovered for the price of such property, or upon a judgment of foreclosure of a security agreement or other security instrument encumbering personal property or for taxes or fines or any debt due the State. [L 1976, c 136, pt of §2; am L 1978, c 46, §12]



§651-123 - Application of proceeds of sale.

§651-123  Application of proceeds of sale.  When the property thus taken is sold, which sale shall be subject to all prior liens and encumbrances, the proceeds of the sale thereof shall be applied in the following order of priority:  first, to the defendant to the amount of the exemption, if any; second, to the satisfaction of the execution costs, attorney's and appraiser's fees, and any other fees that may necessarily arise; third, to the satisfaction of the lien under which the sale is made; fourth, to the discharge of any subsequent liens and encumbrances according to their priority; and fifth, the balance, if any, to the defendant.  The sale shall operate to extinguish subsequent liens and encumbrances without forcing prior lienors and encumbrancers to their right of recovery. [L 1976, c 136, pt of §2; am L 1978, c 46, §13]



§651-124 - Pension money exempt.

§651-124  Pension money exempt.  The right of a debtor to a pension, annuity, retirement or disability allowance, death benefit, any optional benefit, or any other right accrued or accruing under any retirement plan or arrangement described in section 401(a), 401(k), 403(a), 403(b), 408, 408A, 409 (as in effect prior to January 1, 1984), 414(d), or 414(e) of the Internal Revenue Code of 1986, as amended, or any fund created by the plan or arrangement, shall be exempt from attachment, execution, seizure, the operation of bankruptcy or insolvency laws under 11 United States Code section 522(b), or under any legal process whatever.  However, this section shall not apply to:

(1)  A "qualified domestic relations order" as defined in section 206(d) of the Employee Retirement Security Act of 1974, as amended, or in section 414(p) of the Internal Revenue Code of 1986, as amended; and

(2)  Contributions made to a plan or arrangement within the three years before the date a debtor files for bankruptcy, whether voluntary or involuntary, or within three years before the date a civil action is initiated against the debtor, except for contributions to a retirement plan established by state statute if the effect would be to eliminate a state employee's retirement service credit. [L 1986, c 289, §1; am L 2004, c 34, §1; am L 2005, c 152, §2]

Case Notes

Section 206(d)(1) of ERISA erects a general bar to the garnishment of pension benefits from ERISA-covered plans; insofar as compliance with both section 206(d)(1) of ERISA and the exception to this section is "a physical impossibility", the exception to this section is preempted to the extent that it actually conflicts with ERISA. 90 H. 345, 978 P.2d 783.






CHAPTER 651C - UNIFORM FRAUDULENT TRANSFER ACT

§651C-1 - Definitions.

[§651C-1]  Definitions.  As used in this chapter, unless the context otherwise requires:

"Affiliate" means:

(1)  A person who directly or indirectly owns, controls, or holds with power to vote, twenty or more per cent of the outstanding voting securities of the debtor, other than a person who holds the securities:

(A)  As a fiduciary or agent without sole discretionary power to vote the securities; or

(B)  Solely to secure a debt, if the person has not in fact exercised the power to vote;

(2)  A corporation, twenty or more per cent of whose outstanding voting securities are directly or indirectly owned, controlled, or held with power to vote, by the debtor, or by a person who directly or indirectly owns, controls, or holds with power to vote, twenty or more per cent of the outstanding voting securities of the debtor, other than a person who holds the securities:

(A)  As a fiduciary or agent without sole discretionary power to vote the securities; or

(B)  Solely to secure a debt, if the person has not in fact exercised the power to vote;

(3)  A person whose business is operated by the debtor under a lease or other agreement, or a person substantially all of whose assets are controlled by the debtor; or

(4)  A person who operates the debtor's business under a lease or other agreement or controls substantially all of the debtor's assets.

"Asset" means property of a debtor but does not include:

(1)  Property to the extent that it is encumbered by a valid lien;

(2)  Property to the extent that it is generally exempt under nonbankruptcy law; or

(3)  An interest in property held in tenancy by the entireties to the extent that it is not subject to process by a creditor holding a claim against only one tenant.

"Claim" means a right to payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or unsecured.

"Creditor" means a person who has a claim against a debtor.

"Debt" means liability on a claim.

"Debtor" means a person against whom a creditor has a claim.

An "insider" includes:

(1)  If the debtor is an individual:

(A)  A relative of the debtor or of a general partner of the debtor;

(B)  A partnership in which the debtor is a general partner;

(C)  A general partner in a partnership described in subparagraph (B); or

(D)  A corporation of which the debtor is a director, officer, or person in control;

(2)  If the debtor is a corporation:

(A)  A director of the debtor;

(B)  An officer of the debtor;

(C)  A person in control of the debtor;

(D)  A partnership in which the debtor is a general partner;

(E)  A general partner in a partnership described in subparagraph (D); or

(F)  A relative of a general partner, director, officer, or person in control of the debtor;

(3)  If the debtor is a partnership:

(A)  A general partner of the debtor;

(B)  A relative of a general partner in, of a general partner of, or of a person in control of the debtor;

(C)  Another partnership in which the debtor is a general partner;

(D)  A general partner in a partnership described in subparagraph (C); or

(E)  A person in control of the debtor;

(4)  An affiliate, or an insider of an affiliate as if the affiliate were the debtor; and

(5)  A managing agent of the debtor.

"Lien" means a charge against or an interest in property to secure payment of a debt or performance of an obligation, including a security interest created by agreement, a judicial lien obtained by legal or equitable process or proceedings, a common-law lien, or a statutory lien.

"Person" means an individual, partnership, corporation, association, organization, government or governmental subdivision or agency, business trust, estate, trust, or any other legal or commercial entity.

"Property" means anything that may be the subject of ownership.

"Relative" means an individual related within the third degree as determined by the common law, a spouse, or an individual related to a spouse within the third degree as so determined, and includes an individual in an adoptive relationship within the third degree.

"Transfer" means every mode, direct or indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with an asset or an interest in an asset, and includes a payment of money, a release, a lease, and the creation of a lien or encumbrance.

"Valid lien" means a lien that is effective against the holder of a judicial lien subsequently obtained by legal or equitable process or proceedings. [L 1985, c 216, pt of §1]



§651C-2 - Insolvency.

[§651C-2]  Insolvency.  (a)  A debtor is insolvent if the sum of the debtor's debts is greater than all of the debtor's assets, at a fair valuation.

(b)  A debtor who is generally not paying his or her debts as they become due is presumed to be insolvent.

(c)  A partnership is insolvent under subsection (a) if the sum of the partnership's debts is greater than the aggregate, at a fair valuation, of all of the partnership's assets, and the sum of the excess of the value of each general partner's nonpartnership assets over the partner's nonpartnership debts.

(d)  Assets under this section do not include property that has been transferred, concealed, or removed with intent to hinder, delay, or defraud creditors or that has been transferred in a manner making the transfer voidable under this chapter.

(e)  Debts under this section do not include an obligation to the extent it is secured by a valid lien on property of the debtor not included as an asset. [L 1985, c 216, pt of §1]



§651C-3 - Value.

[§651C-3]  Value.  (a)  Value is given for a transfer or an obligation if in exchange for the transfer or obligation property is transferred or an antecedent debt is secured or satisfied, but value does not include an unperformed promise made otherwise than in the ordinary course of the promisor's business to furnish support to the debtor or another person.

(b)  For the purposes of section 651C-4(a)(2) and section 651C-5, a person gives a reasonably equivalent value if the person acquires an interest of the debtor in an asset pursuant to a regularly conducted, noncollusive foreclosure sale or execution of a power of sale for the acquisition or disposition of the interest of the debtor upon default under a mortgage, deed of trust, or security agreement.

(c)  A transfer is made for present value if the exchange between the debtor and the transferee is intended by them to be contemporaneous and is in fact substantially contemporaneous. [L 1985, c 216, pt of §1]



§651C-4 - Transfers fraudulent as to present and future creditors.

[§651C-4]  Transfers fraudulent as to present and future creditors.  (a)  A transfer made or obligation incurred by a debtor is fraudulent as to a creditor, whether the creditor's claim arose before or after the transfer was made or the obligation was incurred, if the debtor made the transfer or incurred the obligation:

(1)  With actual intent to hinder, delay, or defraud any creditor of the debtor; or

(2)  Without receiving a reasonably equivalent value in exchange for the transfer or obligation, and the debtor:

(A)  Was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction; or

(B)  Intended to incur, or believed or reasonably should have believed that the debtor would incur, debts beyond the debtor's ability to pay as they became due.

(b)  In determining actual intent under subsection (a)(1), consideration may be given, among other factors, to whether:

(1)  The transfer or obligation was to an insider;

(2)  The debtor had retained possession or control of the property transferred after the transfer;

(3)  The transfer or obligation was disclosed or concealed;

(4)  Before the transfer was made or obligation was incurred, the debtor was sued or threatened with suit;

(5)  The transfer was of substantially all the debtor's assets;

(6)  The debtor had absconded;

(7)  The debtor had removed or concealed assets;

(8)  The value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred;

(9)  The debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred;

(10)  The transfer had occurred shortly before or shortly after a substantial debt was incurred; and

(11)  The debtor had transferred the essential assets of the business to a lienor who had transferred the assets to an insider of the debtor. [L 1985, c 216, pt of §1]

Case Notes

Fraudulent transfers, discussed.  916 F.2d 528.

Plaintiffs pled facts with sufficient particularity to support a cause of action for fraudulent conveyance under subsection (a)(1) and (a)(2)(B) and §651C-5(a).  529 F. Supp. 2d 1190.

Although Hawaii's uniform fraudulent transfer act does not preclude preferential transfers per se, if the preferential transfer was made with "actual intent to hinder, delay, or defraud any creditor" the transfer will be deemed fraudulent.   113 H. 174, 150 P.3d 823.



§651C-5 - Transfers fraudulent as to present creditors.

[§651C-5]  Transfers fraudulent as to present creditors.  (a)  A transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor becomes insolvent as a result of the transfer or obligation.

(b)  A transfer made by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made if the transfer was made to an insider for other than a present, reasonably equivalent value, the debtor was insolvent at that time, and the insider had reasonable cause to believe that the debtor was insolvent. [L 1985, c 216, pt of §1]

Case Notes

Plaintiffs pled facts with sufficient particularity to support a cause of action for fraudulent conveyance under subsection (a) and §651C-4(a)(1) and (a)(2)(B).  529 F. Supp. 2d 1190.

Where partner was not a "creditor" as defined under §651C-1, other partner was not entitled to relief under this chapter.  92 H. 243, 990 P.2d 713.



§651C-6 - When transfer is made or obligation is incurred.

[§651C-6]  When transfer is made or obligation is incurred.  For the purposes of this chapter:

(1)  A transfer is made:

(A)  With respect to an asset that is real property other than a fixture, but including the interest of a seller or purchaser under a contract for the sale of the asset, when the transfer is so far perfected that a good-faith purchaser of the asset from the debtor against whom applicable law permits the transfer to be perfected cannot acquire an interest in the asset that is superior to the interest of the transferee; and

(B)  With respect to an asset that is not real property or that is a fixture, when the transfer is so far perfected that a creditor on a simple contract cannot acquire a judicial lien otherwise than under this chapter that is superior to the interest of the transferee;

(2)  If applicable law permits the transfer to be perfected as provided in paragraph (1) and the transfer is not so perfected before the commencement of an action for relief under this chapter, the transfer is made immediately before the commencement of the action;

(3)  If applicable law does not permit the transfer to be perfected as provided in paragraph (1), the transfer is made when it becomes effective between the debtor and the transferee;

(4)  A transfer is not made until the debtor has acquired rights in the asset transferred;

(5)  An obligation is incurred:

(A)  If oral, when it becomes effective between the parties; or

(B)  If evidenced by a writing, when the writing executed by the obligor is delivered to or for the benefit of the obligee. [L 1985, c 216, pt of §1]



§651C-7 - Remedies of creditors.

[§651C-7]  Remedies of creditors.  (a)  In any action for relief against a transfer or obligation under this chapter, a creditor, subject to the limitations provided in section 651C-8, may obtain:

(1)  Avoidance of the transfer or obligation to the extent necessary to satisfy the creditor's claim;

(2)  An attachment or other provisional remedy against the asset transferred or other property of the transferee in accordance with the procedure prescribed by chapter 651;

(3)  Subject to applicable principles of equity and in accordance with applicable civil rules of procedure:

(A)  An injunction against further disposition by the debtor or a transferee, or both, of the asset transferred or of other property;

(B)  Appointment of a receiver to take charge of the asset transferred or of other property of the transferee; or

(C)  Any other relief the circumstances may require.

(b)  If a creditor has obtained a judgment on a claim against the debtor, the creditor may, if the court so orders, levy execution on the asset transferred or its proceeds. [L 1985, c 216, pt of §1]

Case Notes

Action in which plaintiff made fraudulent transfer claims under the Hawaii uniform fraudulent transfer act, seeking to avoid the transfer of real property to the extent necessary to satisfy plaintiff's claims and/or to grant plaintiff other relief under subsection (a), was an appropriate subject of a lis pendens under the Hawaii doctrine of lis pendens, codified in §634-51.  457 F. Supp. 2d 1121.



§651C-8 - Defenses, liability, and protection of transferee.

[§651C-8]  Defenses, liability, and protection of transferee.  (a)  A transfer or obligation is not voidable under section 651C-4(a)(1) against a person who took in good faith and for a reasonably equivalent value or against any subsequent transferee or obligee.

(b)  Except as otherwise provided in this section, to the extent a transfer is voidable in an action by a creditor under section 651C-7(a)(1), the creditor may recover judgment for the value of the asset transferred, as adjusted under subsection (c), or the amount necessary to satisfy the creditor's claim, whichever is less.  The judgment may be entered against:

(1)  The first transferee of the asset or the person for whose benefit the transfer was made; or

(2)  Any subsequent transferee other than a good-faith transferee who took for value or from any subsequent transferee.

(c)  If the judgment under subsection (b) is based upon the value of the asset transferred, the judgment must be for an amount equal to the value of the asset at the time of the transfer, subject to adjustment as the equities may require.

(d)  Notwithstanding voidability of a transfer or an obligation under this chapter, a good-faith transferee or obligee is entitled, to the extent of the value given the debtor for the transfer or obligation, to:

(1)  A lien on or a right to retain any interest in the asset transferred;

(2)  Enforcement of any obligation incurred; or

(3)  A reduction in the amount of the liability on the judgment.

(e)  A transfer is not voidable under section 651C-4(a)(2) or section 651C-5 if the transfer results from:

(1)  Termination of a lease upon default by the debtor when the termination is pursuant to the lease and applicable law; or

(2)  Enforcement of a security interest in compliance with Article 9 of the Uniform Commercial Code.

(f)  A transfer is not voidable under section 651C-5(b):

(1)  To the extent the insider gave new value to or for the benefit of the debtor after the transfer was made unless the new value was secured by a valid lien;

(2)  If made in the ordinary course of business or financial affairs of the debtor and the insider; or

(3)  If made pursuant to a good-faith effort to rehabilitate the debtor and the transfer secured present value given for that purpose as well as an antecedent debt of the debtor. [L 1985, c 216, pt of §1]

Case Notes

Fraudulent transfers, discussed.  916 F.2d 528.



§651C-9 - Extinguishment of cause of action.

[§651C-9]  Extinguishment of cause of action.  A cause of action with respect to a fraudulent transfer or obligation under this chapter is extinguished unless action is brought:

(1)  Under section 651C-4(a)(1), within four years after the transfer was made or the obligation was incurred or, if later, within one year after the transfer or obligation was or could reasonably have been discovered by the claimant;

(2)  Under section 651C-4(a)(2) or section 651C-5(a), within four years after the transfer was made or the obligation was incurred; or

(3)  Under section 651C-5(b), within one year after the transfer was made or the obligation was incurred. [L 1985, c 216, pt of §1]

Case Notes

Section barred fraudulent conveyance claim by U.S. upon expiration of prescribed time period.  780 F. Supp. 705.



§651C-10 - Supplement of provisions.

[§651C-10]  Supplement of provisions.  Unless displaced by the provisions of this chapter, the principles of law and equity, including the law merchant and the law relating to principal and agent, estoppel, laches, fraud, misrepresentation, duress, coercion, mistake, insolvency, or other validating or invalidating cause, supplement its provisions. [L 1985, c 216, pt of §1]






CHAPTER 652 - GARNISHMENT

§652-1 - Garnishee process; "garnishee fund".

§652-1  Garnishee process; "garnishee fund".  (a)  Before judgment.  When any goods or effects of a debtor are in the possession of an attorney, agent, factor, or trustee (in this chapter jointly and severally included in the term "garnishee"), or when any debt is due from any person (also included under the term "garnishee") to a debtor, or when any person has in the person's possession for safekeeping any moneys of the debtor, any creditor may bring the creditor's action against the debtor and in the creditor's petition for process, or by amendments of the complaint at any time before judgment, after meeting the requirements of section 652-1.5, may request the court to insert in the process a direction that service of a true and attested copy thereof be made upon the garnishee in any of the manners described under section 652-2.5 and to summon the garnishee to appear personally upon the day or term appointed in the process for hearing the action or at any other time appointed by the court and then and there on oath to answer all of the following inquiries, herein inclusively referred to as the "disclosure":

(1)  Whether at the time the copy was served on the garnishee, the garnishee had any of the goods or effects of the defendant in the garnishee's hands and, if so, the nature, amount and value thereof;

(2)  Whether at the time of service, the garnishee was indebted to the defendant and, if so, the nature and amount of the debt; or

(3)  Whether at the time of service on the garnishee, the garnishee had any moneys of the defendant in the garnishee's possession for safekeeping and, if so, the amount thereof.

The summons and direction shall be signed and issued as is usual in other civil process after proceedings under section 652-1.5.  The summons shall specify an amount or value of money, debt or goods or effects to be garnished which shall not exceed one hundred twenty per cent of the amount of the plaintiff's claim, including cost and interest.  The summons shall be served upon the garnishee in any of the manners described under section 652-2.5.  From the time of service, the garnishee shall secure in the garnishee's hands to pay such judgment as the plaintiff shall recover in the action, such of the following property or choses then in the garnishee's possession or owing to the defendant as shall equal the amount or value specified in the summons, except what the court has expressly found to be exempt from execution pursuant to section 652-1.5(d) or (f):

(1)  The goods and effects of the defendant then in the hands of the garnishee;

(2)  Any debt then owing from the garnishee to the defendant;

(3)  Moneys of the defendant then in the possession of the garnishee for safekeeping; and

(4)  A portion of the defendant's wages, salary, stipend, commissions, annuity, or net income under a trust (in this chapter included under the term "wages"), remaining after the deduction of any amounts required by law to be withheld by withholding the amount to be determined as follows:  five per cent of the first $100 per month, ten per cent of the next $100 per month, and twenty per cent of all sums in excess of $200 per month, or an equivalent portion of the above amount per week, whether then or thereafter to become owing.

The property or choses described in (1), (2), (3), and (4) of this paragraph are included under the term "garnishee fund" (in this chapter).  The cumulative total value of the fund, in advance of final judgment, shall be no more than the amount specified in the summons.

Except as provided in section 652-1.5, the summons and direction shall be sufficient notice to the defendant to enable the plaintiff to bring the plaintiff's action to trial, unless the defendant is an inhabitant of the State or has some time resided therein, in which case a like copy shall be served personally upon the defendant or left at the defendant's last and usual place of abode.

The court shall order the garnishee fund released at the hearing provided in section 652-1.5 or thereafter upon the filing by the debtor with the court of a bond or bonds issued by a surety or sureties licensed to do business as such in the State, in an amount sufficient to pay the claim of the creditor together with costs and interest, and conditioned upon judgment rendered in favor of the creditor and to the extent the claim or any portion thereof, together with costs and interests, if any, is awarded.

(b)  After judgment.  Wages may be garnisheed after judgment at the rate specified in subsection (a).  In any action brought by a creditor against a debtor, the creditor may, after judgment rendered in the creditor's favor, request the court to summon any garnishee to appear personally, upon a day appointed in the summons for hearing the cause as against the garnishee, and make full disclosure; or in any action brought in the district court by a creditor against a debtor, the creditor may, ten days after judgment rendered in the creditor's favor, file a certified copy of the judgment and the creditor's affidavit as to the amount due and unpaid on account of the judgment with the employer of the judgment debtor and the employer shall thereupon either file a disclosure within one week or shall withhold from the wages of the judgment debtor the amounts as provided herein and pay the same to the judgment creditor.

Alias summons shall also be issued and served upon the garnishee in any of the manners described under section 652-2.5.  At the time of service, any and every element of any garnishee fund then in the hands of the garnishee shall be there secured to pay the judgment already recovered and may not otherwise be disposed of by the garnishee.

(c)  Return by garnishee.  Any garnishee summoned, whether before or after judgment, may file in the court issuing the summons, on or before the return day thereof, a return under oath containing a full disclosure.  A copy of the return shall be served on the plaintiff or the plaintiff's attorney on or before the return day.  The filing of the return shall be deemed prima facie a compliance with the summons; provided that either party to the action may, upon written notice served upon the garnishee, require the garnishee to appear and be examined under oath as to such disclosure or as to the garnishee's liability as garnishee.

(d)  Garnishee fund excessive.  At any time after service of summons, the court, upon the consent of the plaintiff or upon motion of the defendant or of the garnishee and notice to the plaintiff, shall determine whether the garnishee fund is excessive in amount in comparison with subsection (a) of this section or with the judgment rendered and may thereupon release the remainder thereof from being so secured.

(e)  If any party named in the process as garnishee is a corporation, firm, or person having places of business in more than one judicial circuit or district in the State, the service of process upon the garnishee upon service in any one circuit or district shall operate to secure the garnishee fund in each place of business in the State.

(f)  No employer shall be liable to anyone for deductions and payments to judgment creditors from wages of judgment debtor employees, as herein provided, when the employer in good faith believes, or has reason to believe, that service of the certified copy of the judgment and affidavit of the judgment creditor as provided in (b) herein affects the same. [L 1876, c 35, §1; am L 1917, c 124, §1; am L 1919, c 157, §1; am L 1921, c 66, §1; RL 1925, §2826; am L 1925, c 262, §1; am L 1927, c 96, §1; am L 1931, c 68, §1; am L 1933, c 172, §1; RL 1935, §4270; am L 1939, c 212, §1; RL 1945, §10301; RL 1955, §237-1; am L 1959, c 65, §1; am L 1961, c 167, §§2, 3; am L 1965, c 89, §§1, 2; HRS §652-1; am L 1970, c 86, §2; am L 1975, c 155, §1(2); am L 1977, c 33, §2; am L 1978, c 247, §1; gen ch 1985; am L 1992, c 82, §2; am L 1997, c 56, §1]

Cross References

Federal restrictions on garnishment, see Pub L 90-321, Title III (15 U.S.C. §1671 ff).

Law Journals and Reviews

Funds in joint bank account; presumption as to ownership of the funds by the debtor.  Haw Supp, 6 HBJ 25.

Case Notes

Where general contractor denied being "indebted" to subcontractor in general contractor's garnishee disclosure, general contractor was indebted to subcontractor for the purposes of this section.  179 F.3d 829.

Notwithstanding Sniadach v. Family Finance Corp. (395 U.S. 337), provisions on garnishment of corporation's checking account, payroll account and payments due on completed contracts are not violative of due process.  317 F. Supp. 150.

Issuance of ex parte writs of garnishment to be served on personal checking accounts which may contain AFDC (assistance) grants held unconstitutional.  431 F. Supp. 1369.

Affidavit method of post-judgment garnishment of wages does not contravene constitutional requirements of procedural due process.  467 F. Supp. 544.

Garnishee process does not authorize attachment of money or goods but only debts owing to judgment debtor.  6 H. 623.  "Effects", embraces what.  16 H. 106; 35 H. 772.  "Any person" includes municipal corporation.  23 H. 564.

Service on corporation, 6 H. 259; on attorney-in-fact of garnishee, 6 H. 659; of defective copy on garnishee, 14 H. 627.  "Last and usual place of abode".  20 H. 132, aff'd 233 U.S. 70.  Service required by this section is due process of law.  20 H. 132, aff'd 233 U.S. 70.  Defective service waived by general appearance of garnishee.  18 H. 593.  See, generally, 5 H. 489; 6 H. 153; 7 H. 72; 10 H. 325; 22 H. 321; 27 H. 655; 28 H. 528.  Service on garnishee is sufficient notice to non-resident defendant.  22 H. 321.  Garnishee may appear and orally disclose.  15 H. 645.  Substitute process.  34 H. 328.  Interpleader.  33 H. 557.

Petition in writing, must contain specific request for garnishee process.  5 H. 664.  Sufficiency of request for issuance of process.  22 H. 723.  Examination before "judge at chambers".  22 H. 229.  Before district magistrate.  19 H. 625.  Both debtor and garnishee summoned on same order.  22 H. 229.

Rights accrue at time of service.  28 H. 528, 533.  Annuity.  31 H. 418, 427.  Assignment.  5 H. 589; 30 H. 158.  As to priority of claim where garnishment and mechanic's lien are involved.  9 H. 23.  Judgment concludes "trial" and discharges garnishee.  27 H. 749.  Garnishee set-off.  19 H. 83.  Rights between "foreign receiver" and domestic creditors.  10 H. 325; 10 H. 327.  Garnishee summons does not take precedence over a garnishment of a new employer under §652-5, priority of each being determined according to time of receipt by garnishee.  50 H. 223, 437 P.2d 95.

When trustee under private trust may be held as garnishee.  11 H. 466; 32 H. 78.  Trustee in bankruptcy.  33 H. 337.  Assignee in bankruptcy.  5 H. 445.  Debt owing partnership cannot be garnisheed in action against one of the partners.  14 H. 300; and see 6 H. 153; 6 H. 157.  Money with clerk, still subject to judicial action, is not subject to garnishment.  10 H. 499.  Debt subject to contingency and not due or to become due by mere lapse of time, is not subject to garnishment.  11 H. 202; 27 H. 297.  Unliquidated claim for damages for breach of contract is not subject to garnishment.  20 H. 702.  "Debts" do not include those controverted by garnishee.  27 H. 651.  Liability under implied promise to pay reasonable attorney's fee is subject to garnishment.  47 H. 252, 386 P.2d 886.  Claim for unliquidated damages for breach of contract does not constitute debt, and garnishment is not available.  308 F. Supp. 59.

Garnishee's denial of liability is not conclusive.  48 H. 68, 395 P.2d 691.

As applied to bank accounts, statute is violative of due process clause.  54 H. 656, 513 P.2d 1390.

Garnishor has a right to examine garnishee under oath when garnishee denies indebtedness.  71 H. 393, 793 P.2d 170.

Pledgor's interest in pledged stock, though subject to bank's security interest, was garnishable under this chapter.  92 H. 347, 992 P.2d 42.

Hawaii Legal Reporter Citations

Declared unconstitutional.  77 HLR 77-837.



§652-1.5 - Prejudgment garnishment; procedures.

§652-1.5  Prejudgment garnishment; procedures.  (a)  Except as provided in subsection (e), any creditor desiring to secure a garnishment process before judgment shall attach the creditor's petition for process, summons, and direction to the following documents:

(1)  An application, directed to the court to which such action is made returnable, for garnishee process to issue under section 652-1(a);

(2)  An affidavit sworn to by the creditor or some competent affiant setting forth a statement of facts sufficient to show that probable validity exists to sustain the validity of the creditor's claim;

(3)  An order that a hearing be held before the court or a judge thereof to determine whether or not the garnishee process should be granted and that notice of such hearing be given to the defendant debtor;

(4)  A summons directed to a proper officer commanding the officer to serve upon the debtor at least four days prior to the date of the hearing, pursuant to chapter 634, the application, a true and attested copy of the petition, summons, and direction, the affidavit, and the order and notice of hearing.

(b)  The clerk upon receipt of all such documents in duplicate, if the clerk finds them to be in proper form, shall fix a date for the hearing on the application and sign the order of hearing and notice; except that if the application includes a request for a temporary restraining order, the court or a judge of the court shall act on the application for the temporary restraining order, fix a date for the hearing on the garnishee process and sign the order of hearing and notice.

(c)  The clerk shall deliver to the creditor's attorney the original documents for service.  Service having been made, the original documents shall be returned to the court with the endorsement by the officer of service.

(d)  The defendant debtor shall have the right to appear and be heard at the hearing.  The hearing shall be limited to a determination of whether probable validity exists to sustain the validity of the creditor's claim and whether any of the property or choses in the possession of the garnishee is, to the same degree of certainty, exempt from execution.  If the court, upon consideration of the facts before it, finds that the creditor has sustained the validity of the creditor's claim, then the garnishee process under section 652-1(a) applied for shall be granted as requested or modified by the court except to the extent the defendant debtor has shown all or a portion of the property or choses in the possession of the garnishee to be exempt from execution.  The clerk shall deliver to the creditor's attorney the petition, summons, and direction for service of process.  If the court denies the application, only a summons and complaint shall be served.  In either event, the creditor may alter the return day of the petition, summons, and direction, or the summons and complaint, as the case may be.

(e)  The court or a judge of the court may allow the garnishment process to be issued by an attorney without hearing as provided in subsections (a) to (d) upon verification by oath of the creditor or of some competent affiant, that there is reasonable likelihood that the defendant debtor:

(1)  Neither resides in nor maintains an office or place of business in this State and may depart from the State within six months from the date of filing under this section;

(2)  Has hidden or will hide oneself so that process cannot be served on the defendant debtor;

(3)  Is about to remove oneself or one's property from this State;

(4)  Is about to fraudulently dispose of or has fraudulently disposed of any of the defendant debtor's property with intent to hinder, delay, or defraud the defendant debtor's creditors; or

(5)  Has fraudulently hidden or withheld money, property, or effects which should be liable to the satisfaction of the defendant debtor's debts.

(f)  The defendant debtor in an action in which garnishee process was allowed under subsection (e) may move to dissolve or modify the garnishee process in which event the court shall proceed to hear and determine the motion expeditiously.  If the court determines at the hearing requested by the debtor that probable validity exists to sustain the validity of the creditor's claim, then the garnishee process granted shall remain in effect, except as modified pursuant to a finding that all or a portion of the property or choses in action in the possession of the garnishee is exempt from execution.  If the court determines there is no such probable validity, the garnishee process shall be dissolved.  An order shall be issued by the court setting forth the action it has taken.

(g)  The court's determinations under this section shall have no effect on the determination of any issues in the action other than the issues relevant to proceedings under this section nor shall they affect the rights of the defendant debtor in any other action arising out of the same claim.  The court's determinations under this section shall not be given in evidence nor referred to in the trial of such action. [L 1975, c 155, §1(1); am L 1977, c 33, §3; gen ch 1985]

Hawaii Legal Reporter Citations

Garnishment against State.  80-2 HLR 800725.



§652-2 - Garnishee, rights, duties; collection by levying officer.

§652-2  Garnishee, rights, duties; collection by levying officer.  The garnishee shall, when summoned before judgment rendered against his principal, if he desires, be admitted to defend his principal in the action.

If judgment is rendered in favor of the plaintiff, and likewise in all cases in which the garnishee is summoned after judgment, the garnishee fund, or such part thereof as may be sufficient for that purpose, shall be liable to pay the same.  The plaintiff on praying out execution shall be entitled to have included in the execution an order directing the officer serving the same to make demand of the garnishee for the goods and effects of the defendant secured in his hands, whose duty it will be to expose the same to be taken on execution, and also to make demand of the garnishee for the debt or wages secured in his hands or the moneys held by him for safekeeping, or such part thereof as may satisfy the judgment.  It shall be the duty of the garnishee to pay the same.  If the garnishee has in any manner disposed of the goods and effects or does not expose and subject the same to be taken on execution, or if the garnishee does not pay to the officer, when demanded, the debt or wages or moneys held for safekeeping, the garnishee shall be liable to satisfy the judgment out of his own estate, as his own proper debt, if the goods or effects or debt or wages or moneys held for safekeeping, be of sufficient value or amount and, if not, then to the value of the same; provided that every garnishee, whether summoned before or after judgment, shall be allowed to retain or deduct from the goods, effects, and credits of the defendant in his hands at the time of service all demands against the defendant of which he could have availed himself if he had not been garnisheed, whether the same are at the time due or not, and whether by setoff on a trial or by setoff of judgments or executions between himself and the defendant, and shall be liable only for the balance after adjustment of all mutual demands between himself and the defendant; provided that in such adjustment no demands for unliquidated damages for wrongs or injuries shall be included, and that the judgment shall show the amount of any setoff.

No garnishee shall be liable to anyone for the nonpayment of any sum or for the nondelivery of any goods or effects when the garnishee in good faith believes, or has reason to believe, that garnishment or other process affects the same, though such be not the case, but this paragraph shall not supersede section 652-9 where the same are applicable. [L 1876, c 35, §2; am L 1919, c 157, §2; am L 1921, c 66, §1; RL 1925, §2827; am L 1925, c 262, §2; am L 1927, c 96, §2; RL 1935, §4271; am L 1935, c 155, §1; RL 1945, §10302; RL 1955, §237-2; am L 1959, c 65, §2; HRS §652-2]

Case Notes

Garnishee defending principal upheld.  10 H. 327.

A debt owing by garnishee to defendant cannot be held if it accrued after service of garnishee process.  14 H. 295, 298.

On set-off by garnishee, see 19 H. 83.  Garnishee who claims set-off against indebtedness owed the defendant has burden of proof to establish the claim.  54 H. 141, 504 P.2d 872.

Garnishment of seamen's wages.  17 H. 416; 21 H. 661; 22 H. 160.

Garnishee's liability to pay interest on debt due, when stopped by garnishment.  48 H. 349, 402 P.2d 683.

The plain language of this section states that a garnishee may offset effects in its hands at the time of garnishment, regardless of whether the effects are due at the time; thus, trial court erred by denying bank its right to offset the deposits in debtor-depositor's accounts.  117 H. 44 (App.), 175 P.3d 154.

Cited:  28 H. 528, 534; 131 F. Supp. 866, 868.

Hawaii Legal Reporter Citations

Service of garnishee summons perfects lien rights.  82-1 HLR 820611.



§652-2.5 - Service on garnishee.

[§652-2.5]  Service on garnishee.  Service of the copy upon the garnishee may be made in any of the manners here described, namely:

(1)  If the garnishee lives or has an office in the district in which process is issued, by the serving officer's handing a copy to the garnishee in person or leaving it in the garnishee's office in charge of some deputy or clerk or other employees or attache of the office; or

(2)  If the garnishee lives in a district other than that in   which the process was issued, by the serving officer's handing a copy to the garnishee in person, or by mailing it in a sealed envelope, registered or certified, postage prepaid, return receipt requested, and addressed to the garnishee's last known home or business address. [L 1992, c 82, pt of §1]



§652-2.6 - Effect of service.

[§652-2.6]  Effect of service.  (a)  In case of service upon the garnishee, the serving officer's certificate of service or, if by mail, a copy of the return receipt shall be prima facie proof of the service.

(b)  For purposes of this chapter, service is effective from the time when the summons is handed to or left in the office of the garnishee, or reaches the garnishee or the garnishee's office by mail. [L 1992, c 82, pt of §1]



§652-3 - Amount withheld.

§652-3  Amount withheld.  For the purposes of garnishment, if it appears in any cause wherein service has been made as provided by law, whether before or after judgment, upon any garnishee from whom the defendant is in receipt of any wages, the court shall order and direct the garnishee not to withhold more than a portion of the wages of the defendant to be determined as provided for in the third paragraph of subsection (a) of section 652-1.  The garnishee shall continue such withholding from the wages of the defendant until the action against the defendant has been finally determined and the final judgment obtained against the defendant, if any, has been fully paid with legal interest thereon.  However, no more of the wages shall be withheld from the defendant in advance of final judgment than shall be sufficient to meet the demand of the plaintiff, together with cost and legal interest. [L 1907, c 99, §1; am L 1921, c 66, §1; RL 1925, §2828; am L 1925, c 262, §3; am L 1927, c 96, §3; am L 1933, c 172, §1; RL 1935, §4272; am L 1939, c 212, §2; RL 1945, §10303; RL 1955, §237-3; am L 1959, c 65, §3; HRS §652-3; gen ch 1985]

Case Notes

Adjustment of set-off to period before and after judgment.  19 H. 83.



§652-4 - Satisfying judgment.

§652-4  Satisfying judgment.  In case there is certified to any garnishee a judgment for the plaintiff, from or to which no appeal or execution at the time of its rendition, has been noted the garnishee shall pay to the plaintiff such sums as theretofore have been sequestered and not drawn against in pursuance of the action if the judgment equals or exceeds such sums.  If the amount sequestered and not drawn against does not suffice to extinguish the judgment, then such sequestration and delivery to the plaintiff by the garnishee of a sum equal to the percentage of wages required to be withheld by section 652-1 shall continue from week to week, or from month to month, until the judgment, with legal interest thereon, is fully paid, or until the defendant quits the service of and dissolves the defendant's relation to the garnishee upon which sequestration is founded. [L 1907, c 99, §2; am L 1921, c 66, §1; RL 1925, §2829; am L 1927, c 96, §4; am L 1933, c 172, §1; RL 1935, §4273; RL 1945, §10304; RL 1955, §237-4; HRS §652-4; gen ch 1985]



§652-5 - Successive sequestration of wages, upon change of employment.

§652-5  Successive sequestration of wages, upon change of employment.  Whenever any judgment debtor has left the employ of any garnishee, against whom an order has been duly issued, before the full amount of the judgment has been paid, and has entered the employment of some other person, or of the State, or any political subdivision thereof, then the judgment creditor may sequester any wages due the judgment debtor from the new employer by filing with such person, or the respective government comptroller or other officer a certified copy of the judgment and an affidavit of the judgment creditor, showing the amount remaining due and unpaid on account of the judgment.

Thereafter, the new garnishee shall proceed to pay the same percentages of wages as required in an original garnishment, on the balance of the judgment, from week to week or month to month, until the balance due, with legal interest, is fully paid; or until such employment of the judgment debtor ceases. [L 1915, c 64, §1; am L 1919, c 161, §1; am imp L 1921, c 66, §1 and am c 202, §1; RL 1925, §2830; am L 1927, c 96, §5; am L 1933, c 172, §1; RL 1935, §4274; RL 1945, §10305; RL 1955, §237-5; am L Sp 1959 2d, c 1, §12; HRS §652-5]

Case Notes

A garnishment under this section has equal legal standing with an original garnishee summons; priority being determined according to time of receipt by garnishee.  50 H. 223, 437 P.2d 95.



§652-6 - Same.

§652-6  Same.  Section 652-5 shall extend to successive persons and to the State or any political or municipal subdivision thereof, other than the original garnishee, employing the judgment debtor, until the judgment debt has been fully discharged. [L 1915, c 64, §2; am L 1919, c 161, §2; am L 1921, c 66, §1; RL 1925, §2831; am L 1927, c 96, §6; am L 1933, c 171, §3; RL 1935, §4275; RL 1945, §10306; RL 1955, §237-6; HRS §652-6]



§652-7 - Successive actions; procedure.

§652-7  Successive actions; procedure.  In case of successive actions being brought wherein the same garnishee and the same defendant are named, precedence shall be given by the garnishee to the demand made in the action wherein service is first made on the garnishee, and if two or more such processes are served simultaneously, they shall be entitled to precedence in the order of the priority of their issue from the courts from which they were issued.  This order of precedence shall not be disturbed by the fact of a later action being carried to final judgment sooner than the action earlier in time of service upon the garnishee, but in such case the garnishee shall pay or cause to be paid on account of the earlier judgment, only such sums as shall be payable upon the judgment from the amounts which shall thereafter become due and payable to the judgment debtor.  All amounts withheld on account of the earlier action shall be held to await the final result thereof, when, if final judgment is entered against the defendant, the amount withheld shall be applied in payment of the judgment.  In case such amounts are not sufficient to satisfy the judgment, then all judgments obtained in later actions shall be again postponed to that in the earlier action until it is satisfied. [L 1907, c 99, §3; RL 1925, §2832; RL 1935, §4276; RL 1945, §10307; RL 1955, §237-7; HRS §652-7]



§652-8 - Execution, when.

§652-8  Execution, when.  If the garnishee fails to appear upon the day and hour of hearing named in the summons or writ above mentioned, or if having appeared, he refuses to disclose upon oath whether he has goods or effects of the defendant in his hands, and their nature and value, or whether a debt is due from him to the debtor and its amount, or whether he has any moneys of the defendant in his possession for safekeeping, and the amount thereof, the case shall proceed to trial.  If the plaintiff recovers a judgment, execution shall issue at his request, against the estate of the contumacious garnishee for the amount of judgment as his own proper debt, and the lawful costs; provided that if it appears that the goods and effects are of less value, the debt of less amount and the moneys in safekeeping of less amount than the judgment recovered against the debtor, judgment shall be rendered against the garnishee to the value of the goods or the amount of the debt or the amount of the moneys in safekeeping, and if it appears that the garnishee has no goods or effects of the debtor in his hands, or is not indebted to him, or has no moneys in his possession for safekeeping, then he shall recover his lawful costs.  However, if he appears and on oath discloses fully whether he has in his hands the goods or effects of the defendant, or is indebted to the defendant, or has in his possession moneys of the defendant for safekeeping, and it appears to the court that he has no such goods or effects, or is not so indebted, or has no such moneys for safekeeping, then judgment shall be given for him, and he shall recover his lawful costs. [L 1876, c 35, §3; RL 1925, §2833; am L 1925, c 262, §4; RL 1935, §4277; RL 1945, §10308; RL 1955, §237-8; am L 1959, c 65, §4; HRS §652-8]

Case Notes

One who is served with garnishee process, fails to appear to discharge oneself acts at one's peril.  7 H. 72.

Garnishee is not required to make written answer and may appear at trial or any time before trial.  15 H. 645, 646.

Status not affected by failure to tender fees and expenses.  22 H. 723, 727.

Garnishee entitled to notice of subsequent proceeding affecting garnishee's rights.  22 H. 723, 729.

After entry of judgment, plaintiff cannot require garnishee to appear and be examined as to written disclosures filed prior to trial.  27 H. 749.

Cited:  14 H. 295, 299; 19 H. 83, 87; 22 H. 321, 326; 131 F. Supp. 866, 870.



§652-9 - Garnishee may be heard on notice to plaintiff.

§652-9  Garnishee may be heard on notice to plaintiff.  Whenever any person summoned as a garnishee may be desirous of so doing, the person may apply to the district judge or any judge of the court from which the summons may have issued, and the judge having caused reasonable notice to be given to the plaintiff in the action, shall proceed to take the deposition of the person thus summoned, and make such order as may be proper in the premises, at any time previous to the date appointed for hearing the cause, and the person summoned as garnishee, shall be taken to have obeyed the summons.  If it appears that there are conflicting claims to any moneys held for safekeeping, debt, goods, or effects in the garnishee's hands, any time after the summons is served the garnishee may be permitted upon order of the judge to pay into the court any moneys held for safekeeping, debts, goods, or effects in the garnishee's hands, less any reasonable costs and attorney's fees allowed by the judge and the garnishee will thereupon be discharged.  With or without payment into court, any garnishee may, where there are conflicting claims to any moneys held for safekeeping, debt, goods, or effects in the garnishee's hands of any amount, make application for an interpleader order and the judge shall thereupon make all orders as appear to be just and reasonable. [L 1876, c 35, §11; RL 1925, §2839; am L 1933, c 106, §1; RL 1935, §4278; RL 1945, §10309; RL 1955, §237-9; am L 1959, c 65, §5; HRS §652-9; am L 1970, c 188, §39; am L 1980, c 232, §33; gen ch 1985]

Cross References

Deposit in court, see chapter 655.

Rules of Court

Deposit in court, see HRCP rule 67.

Interpleader, see HRCP rule 22.

Case Notes

This section must be printed on every summons issuing out of any court as required by §652-11.  5 H. 664.

Garnishee could not be held as to debts accruing after hearing.  14 H. 295, 299.

Where prior to entry of judgment against garnishee, defendant in action is adjudged a bankrupt, judgment against garnishee is void as to trustee in bankruptcy.  33 H. 337.

Garnishee may resort to interpleader to adjudicate conflicting claims to fund in garnishee's hands.  33 H. 557.

Doctrine of judicial estoppel applied to garnishee's right of appeal.  42 H. 324, 330.

Payment into court not the only method of stopping interest on debt.  48 H. 349, 402 P.2d 683.

Cited:  14 H. 295, 299; 15 H. 645, 646; 48 H. 68, 72, 395 P.2d 691.



§652-10 - Debts payable in future.

§652-10  Debts payable in future.  If upon disclosure made on oath by the debtor it appears that the garnishee is indebted to the defendant, but that the debt is not payable and will not become due until some future time, then such judgment as the plaintiff may recover shall constitute a lien upon the debt until and at the time it becomes due and payable. [L 1876, c 35, §12; RL 1925, §2840; RL 1935, §4279; RL 1945, §10310; RL 1955, §237-10; HRS §652-10]

Case Notes

Section held inapplicable under the circumstances.  10 H. 499, 504.

Cited:  48 H. 68, 76, 395 P.2d 691.



§652-11 - Section 652-9 to appear on summons.

§652-11  Section 652-9 to appear on summons.  Section 652-9 shall be printed or written conspicuously on every summons issuing out of any court of the State which is intended to be served on any alleged attorney, factor, trustee, or debtor of a defendant in any action. [L 1876, c 35, §14; RL 1925, §2841; RL 1935, §4280; RL 1945, §10311; RL 1955, §237-11; HRS §652-11]



§652-12 - Payment by garnishee, effect.

§652-12  Payment by garnishee, effect.  The taking of any goods or effects of any debtor, or the payment of any debt due the debtor as aforesaid, or payment made by, or execution levied upon the garnishee upon any such proceeding as aforesaid, shall be a valid discharge to the garnishee as against the judgment debtor to the amount paid or levied, although such proceeding may be set aside or the judgment may be reversed. [L 1876, c 35, §9; RL 1925, §2842; RL 1935, §4281; RL 1945, §10312; RL 1955, §237-12; HRS §652-12; gen ch 1985]

Case Notes

Cited:  48 H. 349, 365, 402 P.2d 683.



§652-13 - REPEALED.

§652-13  REPEALED.  L 2001, c 5, §1.

Case Notes

Payment or tender of fees and expenses of garnishee is not prerequisite to judgment against garnishee in proper case.  22 H. 723, 727.

Counsel fees.  33 H. 337, 338; 42 H. 490.

Costs incurred by garnishee in interpleader.  33 H. 557.

Where garnishee has no goods or effects and owes no debt to defendant, plaintiff taxed.  39 H. 341, 345.



§652-14 - REPEALED.

§652-14  REPEALED.  L 2006, c 50, §1.



§652-15 - Law applicable to all courts.

§652-15  Law applicable to all courts.  This chapter and the powers conferred therein shall extend to all the common-law courts of the State, according to their jurisdiction. [L 1876, c 35, §13; RL 1925, §2844; RL 1935, §4283; RL 1945, §10315; RL 1955, §237-15; HRS §652-15]

Case Notes

"Common law courts" are those in contradistinction to courts of equity; district court has jurisdiction in proper cases.  19 H. 625.  See also 22 H. 229.






CHAPTER 653 - GARNISHMENT OF GOVERNMENT BENEFICIARIES &NBSP;

§653-1 - Government beneficiary defined.

§653-1  Government beneficiary defined.  Any officer or employee, or other person in the service of the government of the State, or of any political or municipal subdivision thereof, or in receipt of, or entitled to a salary, stipend, or wages, from the State, or any department, board, or bureau thereof, or from any political or municipal subdivision of the State, shall for the purposes of this chapter, and of any proceedings hereunder, be known and described as a government beneficiary, hereinafter denominated such beneficiary. [L 1890, c 50, §1; am L 1903, c 53, §1; am L 1921, c 66, §1; RL 1925, §2845; RL 1935, §4290; RL 1945, §10321; RL 1955, §238-1; HRS §653-1]

Cross References

Garnishment proceedings against the retirement system, see §88-92.

Attorney General Opinions

Monies owed by State to vendor under public contract not garnishable.  Att. Gen. Op. 72-12.

Case Notes

But for this statute, garnishment would not lie, as there is no privity of contract between disbursing officer and beneficiary.  2 H. 80.

Contractor to whom government owes balance for building bridge is not government beneficiary.  9 H. 195.  Lessees of Hawaiian Homes Commission, which holds proceeds of pineapple sales, are not government beneficiaries within meaning of this section, but the proceeds may be reached by a creditor's bill.  37 H. 8, 12.

No garnishee process against Territory, except as provided by this chapter.  16 H. 106, 109.  Municipal corporation like private corporation subject to process of garnishment.  23 H. 564, 570.

Every government official, legislative, judicial, or executive included if entitled to salary.  19 H. 428, 429; 31 H. 1014.

Not violative of 14th amendment of U.S. Constitution.  19 H. 428, 430.



§653-2 - Attachment of salary, etc.

§653-2  Attachment of salary, etc.  The salary, stipend, or wages of the beneficiary may be attached for, and applied in the payment of the beneficiary's debts, in the manner prescribed in this chapter. [L 1890, c 50, §2; am L 1921, c 66, §1; RL 1925, §2847; RL 1935, §4293; RL 1945, §10322; RL 1955, §238-2; HRS §653-2; gen ch 1985]

Case Notes

Prior law.

Not in conflict with §§25 or 55, Organic Act; Salary of senator garnishable.  19 H. 428.

Salary of legislator not subject to garnishment when payable out of federal funds to be disbursed by authorized federal agent.  31 H. 1014, 1016.



§653-3 - Exemptions; pensions.

§653-3  Exemptions; pensions.  No pension to which any person is entitled from the State, or any municipal subdivision thereof, shall be subject to taxes nor to garnishment, attachment, or execution upon or in any suit, action, or proceeding at law instituted by any person or by the State or by any municipal subdivision thereof. [L 1921, c 66, §1; RL 1925, §2846; RL 1935, §4291; RL 1945, §10323; RL 1955, §238-3; HRS §653-3]

Cross References

Garnishment proceedings against the retirement system, see §88-92.



§653-4 - Further exemption.

§653-4  Further exemption.  The wages received by every person receiving less than $60 per month when paid from any unemployment work relief fund, the expenditure of which is under the control of any state commission, board, or other agency, or under the control of any county or any commission, board, or other agency of any county shall be exempt from garnishment, attachment, or any other judicial or statutory proceedings for the taking, sequestration, or withholding thereof for any purpose whatsoever, including payment of taxes. [L 1933, c 171, §4; RL 1935, §4292; am L 1935, c 63, §1; RL 1945, §10324; RL 1955, §238-4; HRS §653-4]



§653-5 - Complaint.

§653-5  Complaint.  The creditor of such beneficiary may bring the creditor's action against the creditor's debtor, and in the creditor's complaint allege, to the best of the creditor's knowledge:

(1)  The office or employment held or pursued by the beneficiary, in or under what department, board, or bureau of government or subdivision of the State, where the beneficiary is resident and where chiefly so employed;

(2)  The amount of the monthly salary, wages, or stipend or the annual salary of the beneficiary;

(3)  The name of the officer through whom the beneficiary is accustomed or entitled to draw the beneficiary's salary, stipend, wages, or annuity. [L 1890, c 50, §3; am L 1903, c 53, §2; am L 1921, c 66, §1; RL 1925, §2848; RL 1935, §4294; RL 1945, §10325; RL 1955, §238-5; HRS §653-5; gen ch 1985]

Case Notes

Summons should not be quashed because declaration omits some statutory allegations if enough remains.  19 H. 387.

Statute authorizes naming auditor of Territory and clerk of senate in garnishee process.  19 H. 428, 430.

Cited:  23 H. 564, 566; 33 H. 602, 604.



§653-6 - Garnishee summons.

§653-6  Garnishee summons.  (a)  Any provision to the contrary notwithstanding, no garnishee summons shall be issued before judgment until the creditor upon motion and after hearing has proved to the satisfaction of the court any of the following allegations:

(1)  That the defendant debtor is not a resident of the State and may depart from the State within six months from the date of filing of the action;

(2)  That the defendant debtor has departed from the State;

(3)  That the defendant debtor has left the county of the defendant debtor's residence with intent to avoid service of summons; or

(4)  That the defendant debtor, although a resident of the State, intends to depart from the State and remain absent therefrom for a period in excess of nine months.

If the ruling of the court is in favor of the creditor on any of the allegations above enumerated before judgment or if the creditor has received judgment in the creditor's favor on the creditor's complaint, the creditor may then request the court issuing the garnishee summons to direct that service of a true and attested copy be made in any of the manners described under section 653-7 upon the comptroller of the State, or of the political or municipal subdivision of the State, or other officer through whom the salary, stipend, or wages of the debtor is sought to be attached, who shall be referred to as the garnishee for purposes of this chapter.

(b)  In any action brought in the district court by a creditor upon a debtor, the creditor, ten days after judgment rendered in the creditor's favor, in lieu of requesting the issuance of a garnishee summons, may file a certified copy of the judgment and the creditor's affidavit as to the amount due and unpaid on account of the judgment with the comptroller of the State, or of the political or municipal subdivision of the State or other officers through whom the salary, stipend, or wages of the judgment debtor is paid, and upon that filing the comptroller or other officer shall withhold from the wages of the judgment debtor the amounts provided in section 652-1(a) subject to payment in good faith as provided in section 652-1(f) and pay the same to the judgment creditor. [L 1890, c 50, §4; am L 1903, c 53, §3; am L 1921, c 66, §1; RL 1925, §2849; RL 1935, §4295; RL 1945, §10326; RL 1955, §238-6; am L 1959, c 65, §6; am L 1961, c 167, §4; am L 1963, c 85, §3; HRS §653-6; gen ch 1985; am L 1989, c 123, §5 and c 211, §10; am L 1990, c 281, §11; am L 1992, c 82, §3]

Cross References

Sheriff, etc., see §26-14.6.

Case Notes

Cited:  33 H. 602, 604.



§653-7 - Service on garnishee.

§653-7  Service on garnishee.  Service of the copy upon the garnishee may be made in any of the manners here described, namely:

(1)  If the garnishee lives or has an office in the district in which process is issued, by the officer's handing a copy to the garnishee in person or leaving it in the garnishee's office in charge of some deputy or clerk or other employees or attache of the office; or

(2)  If the garnishee lives in a district other than that in which the process was issued, by an officer's handing a copy to the garnishee in person, or by mailing it in a sealed envelope, registered or certified, postage prepaid, return receipt requested, and addressed to the garnishee's home or business address. [L 1890, c 50, §5; RL 1925, §2850; RL 1935, §4296; RL 1945, §10327; am L 1955, c 197, §2; RL 1955, §238-7; HRS §653-7; gen ch 1985; am L 1992, c 82, §4]

Case Notes

Disbursing officer of senate may be held as garnishee.  10 H. 260.

Auditor, unless within exceptions, is properly a garnishee for purpose of sequestering salary of territorial employee.  33 H. 602.

Cited:  34 H. 328, 330.



§653-8 - Effect of service.

§653-8  Effect of service.  (a)  In case of service upon the garnishee, the serving officer's certificate of service or, if by mail, a copy of the return receipt shall be prima facie proof of the service.

(b)  For purposes of this chapter, service is effective from the time when the copy is handed to, or left in the office of the garnishee, or reaches the garnishee or the garnishee's office by mail. [L 1890, c 50, §6; RL 1925, §2851; RL 1935, §4297; RL 1945, §10328; RL 1955, §238-8; HRS §653-8; gen ch 1985; am L 1992, c 82, §5]



§653-9 - Service on beneficiary.

§653-9  Service on beneficiary.  Service of process upon the beneficiary may be made as has been usual or shall be provided in the case of civil actions in general. [L 1890, c 50, §7; RL 1925, §2852; RL 1935, §4298; RL 1945, §10329; RL 1955, §238-9; HRS §653-9]

Case Notes

Cited:  34 H. 328, 330.



§653-10 - Superiors and successors of garnishee.

§653-10  Superiors and successors of garnishee.  The obligations and inhibitions imposed upon the garnishee shall be equally binding upon the garnishee's official superiors and successors, to whose notice the fact shall come, of the service upon the garnishee. [L 1890, c 50, §9; RL 1925, §2854; RL 1935, §4299; RL 1945, §10330; RL 1955, §238-10; HRS §653-10; gen ch 1985]



§653-11 - Answer; amount sequestered.

§653-11  Answer; amount sequestered.  It shall not be incumbent upon the garnishee to appear in any court or file any answer to the process, but the trial of the action may proceed, in all respects, as though the garnishee had not been included in the action.  But from the time of the service of the copy on the garnishee, the garnishee shall withhold from the salary, stipend, or wages, which is then or shall thereafter become due, owing or payable to the beneficiary named in the copy as follows:

Five per cent of the first $100 per month, ten per cent of the next $100 per month, and twenty per cent of all sums in excess of $200 per month, or an equivalent portion of the above amount per week.

The garnishee shall continue to withhold such amount or amounts until the action against the beneficiary has been withdrawn or dismissed, or the judgment against the beneficiary therein, if any, has been fully paid, with legal interest; either of which event shall be certified by the court in or before which the action has been pending.  The amount or amounts so withheld shall be deemed sequestered in the treasury of the State, or the political or municipal subdivisions thereof from the time of the service of the copy on the garnishee; provided that no more shall be thus sequestered in advance of final judgment than shall be sufficient to meet the demand of the plaintiff in the action.  It shall be unlawful for the garnishee to draw, sign, or issue or permit or cause to be drawn, signed, or issued any warrant payable to the order of the beneficiary or to any other person designated by the beneficiary for the amount or amounts so sequestered. [L 1890, c 50, §8; am L 1903, c 53, §4; am L 1921, c 66, §1; RL 1925, §2855; am L 1933, c 171, §1; RL 1935, §4300; am L 1939, c 212, §3; RL 1945, §10331; RL 1955, §238-11; am L 1959, c 65, §7; HRS §653-11; gen ch 1985]

Cross References

Federal restrictions on garnishment, see Pub. L. 90-321, Title III (15 U.S.C. §§1671 ff).

Case Notes

Applies equally to all employees and officials of legislative, judicial, or executive departments.  19 H. 428.

General scheme of §657-5 and this section is to terminate a judgment when judgment is actually paid or presumed to be paid as a matter of law.  82 H. 197, 921 P.2d 117.

Cited:  10 H. 260, 261; 24 H. 16, 17.



§653-12 - Certificate furnished garnishee.

§653-12  Certificate furnished garnishee.  After trial or hearing of the action, either in the original or any appellate court, the party prevailing in the trial or hearing shall obtain from the court in or before which the trial or hearing was had, a certificate, which shall sufficiently describe the action to apprise the garnishee of its identity, and shall state the nature of the judgment if any rendered therein, whether any appeal from or exceptions to the judgment were noted at the time of rendering the judgment, or whether the action had been voluntarily withdrawn or discontinued, and the certificate shall be immediately furnished to the garnishee. [L 1890, c 50, §10; RL 1925, §2856; RL 1935, §4301; RL 1945, §10332; RL 1955, §238-12; HRS §653-12]

Case Notes

Cited:  18 H. 593.



§653-13 - Effect of discontinuance, appeal, exceptions.

§653-13  Effect of discontinuance, appeal, exceptions.  In case of the withdrawal or discontinuance of the action, or of the rendition of judgment therein wholly favorable to the beneficiary, from or to which judgment no appeal or exceptions have been noted at the time when it was rendered, and the certification thereof to the garnishee, the inhibitions placed upon the garnishee by the service of the copy shall be void, and of no further effect.  But in case of judgment being rendered for either party in the action from or to which an appeal or exceptions have been noted at the time, the garnishee shall continue bound by the service until the result of the appeal or exceptions have been duly certified to the garnishee as hereinbefore provided. [L 1890, c 50, §11; RL 1925, §2857; RL 1935, §4302; RL 1945, §10333; RL 1955, §238-13; HRS §653-13; gen ch 1985]



§653-14 - Warrants issued to plaintiff, when.

§653-14  Warrants issued to plaintiff, when.  In case there is certified to the garnishee a judgment for the plaintiff, from or to which no appeal or exception, at the time of its rendition, has been noted, it shall be incumbent upon the garnishee to draw, sign, and deliver to the plaintiff a warrant or warrants payable to the order of the plaintiff for such sum or sums as theretofore have been sequestered and not drawn against in pursuance of the action if the judgment equals or exceeds such sum or sums.  If the amount so sequestered and not drawn against does not suffice to extinguish the judgment, then the sequestration and delivery to the plaintiff by the garnishee of a warrant payable to the order of the plaintiff shall continue from week to week, or from month to month, until the judgment, with legal interest, is fully paid, or until the beneficiary quits the service of and dissolves the beneficiary's relation to the government upon which the sequestration is founded. [L 1890, c 50, §12; am L 1903, c 53, §5; RL 1925, §2858; RL 1935, §4303; RL 1945, §10334; RL 1955, §238-14; HRS §653-14; gen ch 1985]

Case Notes

Duty to issue.  24 H. 16.



§653-15 - Actions, precedence.

§653-15  Actions, precedence.  In case of successive actions being brought against any beneficiary, in which any portion of the beneficiary's salary, stipend, or wages is sought to be sequestered, as provided herein, precedence shall be given by the garnishee to one whose process is first served upon the garnishee; and if two or more such processes are simultaneously served upon the garnishee, they shall be entitled to precedence in the order of the priority of their issue by the court or courts from which they respectively emanated, subject to section 653-16. [L 1890, c 50, §14; am L 1921, c 66, §1; RL 1925, §2859; RL 1935, §4304; RL 1945, §10335; RL 1955, §238-15; HRS §653-15; gen ch 1993]



§653-16 - Same; priority of payments.

§653-16  Same; priority of payments.  The order of precedence established by section 653-15 shall not be disturbed by the fact of a later action being carried to final judgment sooner than the earlier in point of such service upon the garnishee, but in such case the garnishee shall pay or cause to be paid on account of the earlier judgment only such sums as are payable upon the judgment from the amounts which shall thereafter become due and payable to the beneficiary.  All amounts sequestered on account of the earlier action shall be held to await the result thereof, when, if final judgment passes against the beneficiary, the amount sequestered and held shall be applied in payment of the judgment.  In case such amounts do not suffice to satisfy the judgment, then all judgments obtained in later actions shall be again postponed to that in the earlier action, until it is satisfied. [L 1890, c 50, §15; RL 1925, §2860; RL 1935, §4305; RL 1945, §10336; RL 1955, §238-16; HRS §653-16]



§653-17 - Warrants charged against beneficiary.

§653-17  Warrants charged against beneficiary.  All warrants drawn and delivered on account of any judgment, as hereinbefore provided, shall be noted and charged against the beneficiary in like manner as if they had been drawn and delivered to the beneficiary personally on account of such salary, stipend, wages, or annuity. [L 1890, c 50, §16; am L 1903, c 53, §6; am L 1921, c 66, §1; RL 1925, §2861; RL 1935, §4306; RL 1945, §10337; RL 1955, §238-17; HRS §653-17; gen ch 1985]






CHAPTER 654 - SPECIAL PROCEEDINGS FOR IMMEDIATE POSSESSION OF PERSONAL PROPERTY

§654-1 - Information required.

[§654-1]  Information required.  (a)  An action may be brought to secure the immediate possession of personal property in any court of competent jurisdiction by filing a verified complaint showing:

(1)  That the plaintiff is entitled to the immediate possession of the property claimed;

(2)  A particular description of the property claimed; if the property claimed is a portion of divisible property of uniform kind, quality, or value, that such is the case, and the amount thereof which the plaintiff claims;

(3)  The actual value of the property claimed;

(4)  That the property has not been taken for a tax, assessment, or fine pursuant to a statute, or seized under an execution or an attachment against the plaintiff or the plaintiff's property, or if so seized that it is by statute exempt from such seizure;

(5)  That the property is in the possession of a named defendant, and the facts and circumstances relating to the possession thereof by the defendant, according to the plaintiff's best knowledge and belief;

(6)  The names of all persons other than the defendant in possession of the property, having or claiming or who might have or claim to have an interest in the property according to the best belief of plaintiff, all of whom shall be joined as defendants in the action.

(b)  If the action already has been commenced, an affidavit may be filed at any time before the case is at issue, containing the information required by subsection (a). [L Sp 1949, c 7, pt of §1; RL 1955, §244-20; HRS §654-21; am L 1972, c 90, §1(a); ren HRS §654-1; gen ch 1985]

Rules of Court

Verification, whether required, see HRCP rule 11.

Case Notes

Validity of prejudgment replevin provisions authorizing taking of property without affording prior opportunity to be heard.  407 U.S. 67.



§654 2 - Bond.

§654‑2  Bond.  When the plaintiff desires the immediate delivery of the property, the plaintiff shall execute a bond to the defendant in possession of the property, and to all persons having an interest in the property, of such amount and with such sureties as are approved by the court, conditioned that the plaintiff will prosecute the plaintiff's action to judgment without delay, and deliver the property to the defendant in possession or any other person, if such delivery is adjudged, and pay all costs and damages that may be adjudged against the plaintiff.  Upon the filing of the verified complaint or affidavit with the bond and a motion for immediate consideration of the matter, the court shall forthwith inquire into the matter, ex parte or otherwise, as in its discretion it determines.  If thereupon the court finds that a prima facie claim for relief has been established, it shall issue an order directed to the sheriff, or the sheriff's deputy, or the chief of police, or an authorized police officer of any county, or a person authorized by the rules of court, to take the property therein described and deliver the same to the plaintiff.

Copies of the verified complaint or affidavit, and, if a bond for immediate seizure has been filed, of the bond, and, if an order for the taking has been issued on an ex parte hearing, of the order, shall forthwith be served upon the defendant in possession and each person having or claiming a possessory interest in the property, in the same manner as is provided for service of summons unless the party to be served has appeared in the action, in which case service may be made in the same manner as is provided for service of papers other than the summons.  In a proper case, either before or after issuance of an order for the taking, the required service may be combined with the publication of the summons, in which event the giving of notice of the substance of the proceeding shall be sufficient.

Upon the application of any party, the proceeding shall be advanced and assigned for hearing at the earliest possible date. [L Sp 1949, c 7, pt of §1; RL 1955, §244-21; am L 1963, c 85, §3; HRS §654-22; am L 1972, c 90, §1(b); ren HRS §654-2; gen ch 1985; am L 1989, c 123, §6 and c 211, §10; am L 1990, c 281, §11; am L 2002, c 16, §26]

Cross References

Bond, see §78-20.

Licensed process servers, see chapter 634D.

Sheriff, etc., see §26-14.6.



§654-3 - Execution of the order.

[§654-3]  Execution of the order.  The officer to whom an order has been issued shall forthwith execute the same by taking possession of the property therein described, for which purpose the officer may enter in or upon any enclosure or other property, including any building or other structure, vehicle, vessel, or aircraft, and may, upon denial of entrance and after exhibiting the officer's authority if requested, use necessary force to secure entrance; provided that no property shall be so taken if the court issuing the order is without jurisdiction to execute process at the place at which the property is found. [L Sp 1949, c 7, pt of §1; RL 1955, §244-23; HRS §654-24; am L 1972, c 90, §1(c); ren HRS §654-3; gen ch 1985]

Rules of Court

See HRCP rules 64, 69.



§654-4 - Examination of defendant.

[§654-4]  Examination of defendant.  When it appears by the return of the officer to whom the order was issued that the property claimed has been disposed of or concealed so that the order cannot be executed, the court, upon motion and affidavit, may compel the attendance of the defendant or any other person to examine the defendant or other person on oath as to the situation of the property, and may punish a wilful hindrance to, or obstruction or disobedience of, any order of the court as a contempt. [L Sp 1949, c 7, pt of §1; RL 1955, §244-24; HRS §654-25; am L 1972, c 90, §1(d); ren HRS §654-4; gen ch 1985]



§654-5 - Delivery.

[§654-5]  Delivery.  The officer, having taken possession of the property or any part thereof, shall forthwith deliver the same to the plaintiff, unless before the actual delivery to him, the defendant who had possession, or any person claiming an interest therein and a right to the possession thereof upon making an affidavit of his interest and of his right to the possession stating the grounds thereof, executes a bond to the plaintiff in such amount and with such sureties as are approved by the court, conditioned that he will appear in and defend the action, and deliver the property to the plaintiff, if the plaintiff recovers judgment therefor, in as good condition as it was when the action was commenced, and that he will pay all costs and damages that may be adjudged against him for the taking or detention of the property.  Upon the furnishing of the bond the property shall be relinquished to the defendant who had possession, unless the bond is furnished by another person who has, by proper pleadings, presented an affirmative claim to the property and has complied with the provisions of this chapter applicable to a plaintiff, in which case the court shall determine the custody of the property. [L Sp 1949, c 7, pt of §1; RL 1955, §244-25; HRS §654-26; am L 1972, c 90, §1(e); ren HRS §654-5]

Cross References

Bond, see §78-20.



§654-6 - Return of officer.

[§654-6]  Return of officer.  The officer shall return the order on or before the return day specified in the order issued to the officer and state fully what the officer has done thereunder.  If the officer has taken any property the officer shall describe the same particularly. [L Sp 1949, c 7, pt of §1; RL 1955, §244-26; HRS §654-27; ren HRS §654-6; gen ch 1985]



§654-7 - Judgment.

[§654-7]  Judgment.  The judgment shall determine which party is entitled to the possession of the property and shall designate the party's right therein and if the party has not the possession thereof shall also determine the value of the right of the party.  The court may also award judgment for damages resulting from the detention of the property.  Any money judgment against any party shall also be against the sureties on the party's bond. [L Sp 1949, c 7, pt of §1; RL 1955, §244-27; HRS §654-28; ren HRS §654-7; gen ch 1985]



§654-8 - Plaintiff's option.

[§654-8]  Plaintiff's option.  If the party found to be entitled to the property is not already in possession thereof by delivery under this chapter, or otherwise, the party may, in addition to an execution for damages awarded under section 654-7, at the party's option have an execution for the delivery of the specific property, or for the value thereof.  If any portion of the property cannot be obtained on execution the party entitled thereto may take the remainder and apply for and obtain a supplementary judgment for the value of the missing portion together with damages. [L Sp 1949, c 7, pt of §1; RL 1955, §244-28; HRS §654-29; am L 1972, c 90, §1(f); ren HRS §654-8; gen ch 1985]

Rules of Court

See HRCP rules 64, 69, 70.



§654-8.5 - College savings program; exemptions.

[§654-8.5  College savings program; exemptions.]  (a)  Moneys in an account created pursuant to chapter 256 are exempt from application to the satisfaction of a money judgment as follows:

(1)  One hundred per cent of moneys in an account established in connection with a scholarship program;

(2)  One hundred per cent of moneys in an account where the judgment debtor is the account owner and the designated beneficiary of the account is a minor; and

(3)  An amount not exceeding $10,000 in an account, or in the aggregate for more than one account, where the judgment debtor is the account owner of the account or accounts.

(b)  For the purposes of this section, the terms "account owner" and "designated beneficiary" shall have the meanings ascribed to them in section 256-1. [L 1999, c 81, §3]



§654-9 - Other remedies not affected.

[§654-9]  Other remedies not affected.  The remedy provided by this chapter shall be in addition to, and shall not be deemed to affect, any other remedy. [L Sp 1949, c 7, pt of §1; RL 1955, §244-29; HRS §654-30; am L 1972, c 90, §1(g); ren HRS §654-9]






CHAPTER 655 - DEPOSIT AND DELIVERY

§655-1 - Deposit in court or delivery to party.

§655-1  Deposit in court or delivery to party.  When it is admitted, by the pleading or examination of a party, that the party has in the party's possession, or under the party's control, any money, or other thing, capable of delivery, which, being the subject of the litigation, is held by the party as trustee for another person, or which belongs, or is due, to another person, the court may order the same, upon motion, to be deposited in court, or delivered to the party, upon such conditions as may be just, subject to the further direction of the court. [CC 1859, §1153; RL 1925, §2383; RL 1935, §4117; RL 1945, §10231; RL 1955, §243-1; HRS §655-1; am L 1972, c 89, §6(a); gen ch 1985]

Rules of Court

See HRCP rule 67; DCRCP rule 67.

Case Notes

Cited:  48 H. 349, 364, 402 P.2d 683.



§655-2 - Enforcement of order.

§655-2  Enforcement of order.  Whenever in the exercise of its authority a court has ordered the deposit or delivery of money or other thing, and the order is disobeyed, the court, besides punishing the disobedience, may make an order requiring the sheriff, or any of the sheriff's deputies, or any police officer to take the money or thing and deposit or deliver it in conformity with the direction of the court. [CC 1859, §1154; am imp L 1905, c 39, §67; am imp L 1907, c 118, §122; RL 1925, §2384; RL 1935, §4118; am L 1939, c 104, §7; am L 1943, c 62, §21 and c 64, §22; RL 1945, §10232; RL 1955, §243-2; am L 1963, c 85, §3; HRS §655-2; gen ch 1985; am L 1989, c 211, §10; am L 1990, c 281, §11]

Cross References

Sheriff, etc., see §26-14.6.

Rules of Court

See HRCP rules 64, 70.



§655-3 - Money in court, deposit as ordered by the court.

§655-3  Money in court, deposit as ordered by the court.  Whenever any money is paid into, or deposited in any court to abide the ascertainment of the right to the money, or the termination of the action, the court shall have power, upon the application of any party interested, or without such application, to order the money to be deposited in the treasury of the State or as otherwise ordered, subject to the further order of the court. [L 1862, p 32; RL 1925, §2385; RL 1935, §4119; RL 1945, §10233; RL 1955, §243-3; HRS §655-3; am L 1972, c 89, §6(b)]

Cross References

Interest income; court deposits, see §601-18.



§655-4 , 5 - REPEALED.

§§655-4, 5  REPEALED.  L 1972, c 89, §6(c).






CHAPTER 656 - FRAUDS, STATUTE OF

§656-1 - Certain contracts, when actionable.

§656-1  Certain contracts, when actionable.  No action shall be brought and maintained in any of the following cases:

(1)  To charge a personal representative, upon any special promise to answer for damages out of the personal representative's own estate;

(2)  To charge any person upon any special promise to answer for the debt, default, or misdoings of another;

(3)  To charge any person, upon an agreement made in consideration of marriage;

(4)  Upon any contract for the sale of lands, tenements, or hereditaments, or of any interest in or concerning them;

(5)  Upon any agreement that is not to be performed within one year from the making thereof;

(6)  To charge any person upon any agreement authorizing or employing an agent or broker to purchase or sell real estate for compensation or commission;

(7)  To charge the estate of any deceased person upon any agreement which by its terms is not to be performed during the lifetime of the promisor, or, in the case of agreements made prior to July 1, 1977, of an agreement to devise or bequeath any property, or to make any provision for any person by will; or

(8)  To charge any financial institution upon an agreement by the financial institution to lend money or extend credit in an amount greater than $50,000;

unless the promise, contract, or agreement, upon which the action is brought, or some memorandum or note thereof, is in writing, and is signed by the party to be charged therewith, or by some person thereunto by the party in writing lawfully authorized.  The term "financial institution" used in [paragraph] (8) means an institution domiciled in this State whose deposits are federally insured or a financial institution which is examined and supervised by the commissioner of financial institutions. [CC 1859, §1053; am L 1923, c 5, §1; RL 1925, §2665; am L 1929, c 21, §1; RL 1935, §3900; RL 1945, §8721; RL 1955, §190-1; HRS §656-1; am L 1976, c 200, pt of §1; am L 1977, c 144, §63; gen ch 1985; am L 1990, c 119, §1]

Cross References

Oral lease of real property not exceeding one year, see §666-4.

Case Notes

Par. (2):  Plaintiff health care provider's claim for breach of alleged oral contract not barred by statute of frauds, where, by orally agreeing to cover insured's treatment, defendants were clearly advancing their own business purpose of maintaining the business relationship with their insured and preventing an escalation of costs with plaintiff.  58 F. Supp. 2d 1162.

Partnership agreement has to be in writing where the partnership is formed for purpose of transferring a specific piece of land.  680 F. Supp. 1438.

Third section English Statute, not enacted.  3 H. 274.  See 5 H. 600.  Parol assignment of mortgage where note and deed endorsed.  5 H. 397; 6 H. 114.  New agreement to pay interest on interest secured by mortgage not within statute.  8 H. 742.  Trust in personalty created by parol.  5 H. 497.  Concerning waiver of statute.  32 H. 183.  Resulting trust may be established by parol evidence; not within statute.  2 H. 563; 6 H. 489; 34 H. 363.  See 2 H. 662.  Showing of forebearance, in and of itself, not sufficient part performance to remove oral contract from operation of statute.  58 H. 4, 563 P.2d 391; 4 H. App. 333, 666 P.2d 617.

Statute of frauds must be pleaded as affirmative defense under HRCP 8(c).  45 H. 1, 361 P.2d 374.

Where no real property interest was transferred to owner by virtue of owner's redemption of property at IRS tax sale, statute of frauds inapplicable.  84 H. 360 (App.), 934 P.2d 1.

Where sole proprietorship accepted the benefits of the telephone and other services provided by phone company in substantial reliance on sole proprietorship's oral agreement to pay for services executed, sole proprietorship and its sole proprietor were liable for the cost of those services.  98 H. 462 (App.), 50 P.3d 431.

Par. (2):  To charge person for debt, default or misdoings of another.  Statute of frauds applies only to oral promises made to a person to whom another is answerable.  35 H. 579, 581.  Promise to pay for goods delivered to another is an original promise not within statute.  13 H. 212; 34 H. 875, 877.  Promise to pay debt of another under certain circumstances not within statute.  17 H. 32, 38.  Promise to save maker of note harmless is original promise.  19 H. 554.  Promise to pay debt of another under certain circumstances not within statute.  Collateral and original promise, discussed.  2 H. App. 679, 639 P.2d 426.

Par. (4):  Contract for sale of lands or interest therein.  Sale under order of court not within statute.  3 H. 705.  Seal not essential to validity of instrument for conveyance of land.  4 H. 459 and see 4 H. 515.  Necessary elements constituting a memorandum.  4 H. 593, 598.  Signature by "X" held sufficient.  4 H. 133.  Improvements as removing transaction from statute.  4 H. 637.  Possession of land in buyer, when sufficient to take case out of statute.  4 H. 593.  Specific performance of oral contract on ground of part performance.  9 H. 117.  Bond for a deed sufficient to satisfy statute.  18 H. 602, 609.  Gift of land held contract within statute.  6 H. 160.  Special circumstances taking sale of house out.  7 H. 755.  Agreement to sell land must be in writing.  8 H. 649.  Easement may not be created by parol.  21 H. 751.  Signature of defendant alone, whether vendor or vendee, is sufficient.  9 H. 434; 13 H. 307; 29 H. 669; 34 H. 651.  Mutual restrictions on land use similar to easements and statute applies.  44 H. 235, 353 P.2d 1007.  Agreement of A and B that A purchase at auction for joint account of both within.  10 H. 395.  Contract for lease or sublease within.  11 H. 181.  Part performance of oral agreement to sublet as taking case out of statute of frauds.  31 H. 799.  Oral acceptance by A of written offer signed by B sufficient for specific performance against B.  13 H. 92; 13 H. 471, 475.  Memorandum may be in form of one or more receipts or letters.  13 H. 392.  Question of separate writings constituting the memorandum; check as memorandum.  42 H. 485.  Parol partition of land not within.  16 H. 294.  Contract for sale of interest in land includes leases.  23 H. 706, 709.  Under certain circumstances parol agreement to grant lease enforceable in equity.  25 H. 494.  Oral agreement to sublet.  31 H. 799.  Parol agreement to cancel written lease.  34 H. 1.  Insufficiency of memorandum.  206 F.2d 892.  Sufficiency of a memorandum of contract for sale of lands.  42 H. 304.  When memorandum may be proved as a lost document.  45 H. 1, 361 P.2d 374.  Requirement that authorization be in writing if the instrument is signed by another, referred to.  50 H. 189, 436 P.2d 207.  See 5 H. 650.  Oral contract becomes enforceable if there has been part performance.  50 H. 641, 447 P.2d 667.  When two or more writings, signed and unsigned, may be considered together.  54 H. 433, 508 P.2d 1051.  Parol contract to convey real property must be established by clear and convincing evidence; part performance to take it out of statute requires similar proof.  58 H. 40, 564 P.2d 144.  Appellees were bound by the terms of agreement, notwithstanding the statute of frauds, where although there was a written agreement signed by the parties' attorneys, there was no writing authorizing appellees' attorney to enter into agreement.  78 H. 76, 890 P.2d 313.  Sufficiency of DROA (deposit receipt, offer and acceptance form).  5 H. App. 581, 704 P.2d 930.

Par. (5):  Agreement not to be performed within one year.  Agreement to lease land for cultivation treated as a license.  3 H. 306 (single justice).  Contract contemplating continuous telephone service for years is within.  6 H. 589 (single justice).  Agreement to take charge of a plantation for three years is within.  2 H. 753.  If contract could have been performed within a year although in fact it was not, it is excepted from the statute.  5 H. 67.  See 35 H. 402, 416.  Enforcement by virtue of reliance on oral contract.  52 H. 29, 469 P.2d 177.  Section does not bar a party from proving the existence of the other party's alleged oral promissory representations in a fraudulent inducement defense.  7 H. App. 473, 778 P.2d 721.

Par. (6):  Agreement authorizing or employing agent to buy or sell realty for compensation.  Prior law.  These cases decided prior to addition of par. 6, in 1923.  Promise to pay real estate broker for negotiating sale or purchase of land not within.  11 H. 463.  Agent's authority need not be in writing.  17 H. 87.

Par. (7):  Charging estate of decedent on agreement to be performed after death, to devise property, or make provisions by will.  Concerning oral contract to devise land with part performance.  26 H. 369; 27 H. 457.  Oral contract to make a will must be established by clear and convincing evidence, and proof of part performance to take case out of statute must be established by similar evidence.  58 H. 4, 563 P.2d 391.  Enforcement by virtue of reliance on oral contract.  66 H. 451, 666 P.2d 582.

Exceptions to statute:  Plaintiffs failed to present clear and convincing evidence of existence and terms of alleged oral option contract.  906 F. Supp. 1377.

Hawaii Legal Reporter Citations

Real estate sales.  80-1 HLR 800595.

Oral property settlement agreement.  82-1 HLR 820253.



§656-2 - Consideration need not be in writing.

§656-2  Consideration need not be in writing.  The consideration of any such promise, contract, or agreement, need not be set forth, or expressed, in the writing signed by the party to be charged therewith, but may be proved by any other legal evidence. [CC 1859, §1054; RL 1925, §2666; RL 1935, §3901; RL 1945, §8722; RL 1955, §190-2; HRS §656-2]

Case Notes

Concerning a guarantor.  4 H. 47, cf. 31 H. 34.



§656-3 - Representation of another's credit, etc.

§656-3  Representation of another's credit, etc., when actionable.  No action shall be brought and maintained, to charge any person upon, or by reason of, any representation or assurance, made concerning the character, conduct, credit, ability, trade, or dealings of another person, unless such representation or assurance is made in writing, and signed by the party to be charged thereby, or by some person, thereunto by the party lawfully authorized. [CC 1859, §1055; RL 1925, §2667; RL 1935, §3902; RL 1945, §8723; RL 1955, §190-3; HRS §656-3; gen ch 1985]

Case Notes

Where an action for actual fraud will lie, this section will not bar the action.  60 H. 225, 587 P.2d 1234.






CHAPTER 657 - LIMITATION OF ACTIONS

§657-1 - Six years.

PART I.  PERSONAL ACTIONS

§657-1  Six years.  The following actions shall be commenced within six years next after the cause of action accrued, and not after:

(1)  Actions for the recovery of any debt founded upon any contract, obligation, or liability, excepting such as are brought upon the judgment or decree of a court; excepting further that actions for the recovery of any debt founded upon any contract, obligation, or liability made pursuant to chapter 577A shall be governed by chapter 577A;

(2)  Actions upon judgments or decrees rendered in any court not of record in the State, or, subject to section 657-9, in any court of record in any foreign jurisdiction;

(3)  Actions for taking or detaining any goods or chattels, including actions in the nature of replevin;

(4)  Personal actions of any nature whatsoever not specifically covered by the laws of the State. [CC 1859, §1036; am imp L 1907, c 113, §1; am L 1913, c 19, §1; RL 1925, §2639; RL 1935, §3910; am L 1943, c 139, §1; RL 1945, §10421; RL 1955, §241-1; am L 1965, c 139, §1; HRS §657-1; am L 1972, c 105, §1(a); am L 1978, c 109, §3]

Cross References

Criminal prosecutions, see §701-108.

Decedent's cause of action, see §560:3-109 and §560:3-802.

Probate proceedings, see §560:3-108.

Proceedings against trustees after final account, see §560:7-307.

See Uniform Commercial Code:  §490:2-725, four-year period of limitation on actions for breach of contract for sale of goods, including actions for breach of warranty; §490:6-111, six-month period of limitation on actions or levies concerning bulk transfers.

Rules of Court

Commencement of actions, see HRCP rule 3.

Attorney General Opinions

Statute of limitations does not run against State in absence of express provision including it.  Att. Gen. Op. 63-36.

Case Notes

Six-year limitations period for contracts was considered adequate time for union trust fund to bring action against employer.  823 F.2d 289.

Applicable limitations period for actions brought under 42 U.S.C. 1983.  574 F. Supp. 1510; 749 F.2d 588.

Paragraph (1)'s six-year limitation period applied to employer's claim for breach of duty of loyalty.  338 F.3d 1082.

Six-year statute of limitations governs federal securities fraud claims brought pursuant to Rule 10b-5 of the Rules and Regulations of the Securities Exchange Act of 1934 and claims brought under Hawaii's civil RICO statute.  758 F. Supp. 1357.

Statute of limitations in §294-36 [§431:10C-315's predecessor] applied to underinsured motorist benefits claim, where defendant asserted that appropriate statute of limitations was the statute of limitations applicable to contract actions under this section.  847 F. Supp. 787.

Where defendant contended that claim for breach of implied covenant of good faith and fair dealing was barred by two-year statute of limitations governing damage to persons and property (657-7), since there is no element in the cause of action for bad faith that requires a plaintiff to suffer personal injury, it is not in reality a cause of action based upon a "personal injury", and the applicable statute of limitations is six years and is found in the catchall provision of this section (657-1(4)).   986 F. Supp. 1334.

Magistrate's finding that paragraph (1) did not bar defendant's breach of contract counterclaim due to its relation back under federal rules of civil procedure rule 15(c) not clearly erroneous.  217 F. Supp. 2d 1077.

Count of complaint alleging breach of contract under the second alleged agreement was barred by the statute of limitations; plaintiffs had constructive knowledge of their cause of action arising out of the second alleged agreement no later than 1996 and the doctrine of constructive notice applied despite any fiduciary relationship that may have existed.  Portions of the counts sounding in fraud that related to the second alleged agreement were barred by the statute of limitations.  360 F. Supp. 2d 1122.

Some of plaintiff's claims for additional minimum rent and percentage rent were time-barred by paragraph (1), where the court found that under Hawaii law, a cause of action for rent accrues upon the due date of each rental payment.  515 F. Supp. 2d 1141.

Claims against sovereign:  Statute does not run on claim against sovereign who cannot be sued.  3 H. 483.  When suit permitted against sovereign must be brought within time limited. 11 H. 404.

Miscellaneous:  Merchants' accounts not exempt.  2 H. 730. Concerning promissory notes.  4 H. 358; 19 H. 553; 23 H. 328. Promise to pay note of another.  17 H. 32.  Partners' accounts. 6 H. 162.  Assumption of partnership debts on dissolution.  8 H. 439.  Effect of statute, consideration of in connection with allowance of amendments of pleadings.  9 H. 543; 16 H. 485; 30 H. 132, 145.  Guardian and ward.  20 H. 378.  Without demand statute does not run in favor of fiduciary agent until death of one party.  19 H. 359.  Use and occupation by cotenant.  10 H. 662.  Foreclosure of mortgage not barred though statute has run against note.  20 H. 620.  Statute commences on breach of covenant of quiet enjoyment in lease.  23 H. 349, 354.  Implied covenant.  41 H. 124.  On a continuing contract, statute commences not with first breach or failure, but when plaintiff elects to disaffirm contract.  23 H. 739.  Contract to cultivate land.  29 H. 579.  Computation of period.  29 H. 579.  Revival by statute of barred claim.  33 H. 379.

New promise:  Part payment as new promise.  9 H. 272; 11 H. 706; 24 H. 216.  In order to remove bar must be express promise or admission of debt which party is liable to pay.  18 H. 569; 23 H. 696.  Acknowledgment and new promise.  21 H. 167.  Payment by one joint and several obligor without knowledge of others start statute anew against all.  22 H. 140.  Interest payment by maker without knowledge of guarantor does not start statute anew against guarantor.  28 H. 275.

Effect of new promise on limitation period.  57 H. 429, 558 P.2d 479.

A new promise by debtor to pay debt, whether then barred by applicable statute of limitations or not, binds debtor for new period.  2 H. App. 383, 633 P.2d 550.

Exceptions:  Statute does not run between death of intestate and appointment of administrator.  3 H. 367; see 3 H. 483. Although statute has run, equity may decree repayment.  4 H. 593.  Continuing express trust in personalty not within the statute.  5 H. 497.  Claims of Territory for taxes not barred. 21 H. 597; 18 H. 252.  Statute tolled by disability of infancy, when.  20 H. 170.  This section does not apply to injuries to land.  20 H. 237.  Statute does not begin to run against district court judgment pending judgment on appeal.  20 H. 370. Parties may stipulate as to time for action and if reasonable statute does not apply.  23 H. 160, 163.  Ordinarily defense of laches will be applied by analogy to the statute of limitations. 9 H. 571; 44 H. 297, 300, 353 P.2d 820.  See 32 H. 936, aff'd 75 F.2d 74.  Defense of statute may be waived.  9 H. 566; 20 H. 4; 22 H. 655.  On default court will not exercise for defendant the privilege of the statute.  22 H. 721.  Defense of statute of limitations is personal to defendant; creditor may not invoke statute to cut off prior garnishment based on judgment more than six years old.  50 H. 273, 439 P.2d 217.

Account stated, nature of.  51 H. 451, 462 P.2d 476.

Under HRCP 15(c), claim asserted in amended pleadings after statute has run will not be barred if it arose out of a timely pleaded factual situation.  52 H. 563, 481 P.2d 310.

Waiver of statute; where one lulls another as by a stipulation into allowing the statute to run out, one cannot assert the statute as a bar.  52 H. 563, 481 P.2d 310.

Claims for legal malpractice governed by par. (1).  55 H. 167, 517 P.2d 1.

Claim based on fraudulent representations or negligent representations is governed by clause (4).  63 H. 210, 620 P.2d 173.

Claim based on express warranty is in contract and is governed by clause (1); breach of express warranty occurs when.  63 H. 210, 626 P.2d 173.

Not applicable limitations period for arbitration of disputes under no-fault policy.  68 H. 117, 706 P.2d 16.

Section inapplicable to action seeking enforcement of promissory note which had merged into divorce decree.  73 H. 566, 836 P.2d 1081.

Two-year statute of limitations of §657-7 governs actions brought under 42 U.S.C. §1983 rather than six-year "catchall" limitations period of paragraph (4).  73 H. 578, 837 P.2d 1247.

Where fraudulent misrepresentation action was governed by general limitations period of six years under paragraph (4) and complaint was filed six years four months after death of person making alleged misrepresentation, summary judgment properly granted.  86 H. 21, 946 P.2d 1317.

The statute of limitations in a legal malpractice claim is governed by paragraph (1), the accrual of which is determined by application of the discovery rule.  95 H. 247, 21 P.3d 452.

Cited:  3 H. 21, 24; 3 H. 614; 9 H. 121; 10 H. 249, 251; 10 H. 614, 620; 11 H. 100; 19 H. 511, 513; 20 H. 433, 443; 22 H. 174, 181; 22 H. 357, 362; 25 H. 483; 28 H. 519, 524; 29 H. 376, 389; 33 H. 795, 796; 36 H. 530; 43 H. 17, 18; 190 F.2d 155, 159; 198 F. Supp. 78, 90; 256 F. Supp. 204, 214.

Mentioned:  11 F. Supp. 2d 1204.



§657-1.5 - Limitation of actions not applicable to State.

[§657-1.5]  Limitation of actions not applicable to State.  No limitation of actions provided for under this or any other chapter shall apply to bar the institution or maintenance of any action by or on behalf of the State and its agencies, unless the State is specifically designated in such a statute as subject to the limitation period contained therein.  No defense to any action brought by the State or any of its agencies shall be predicated upon the lapse of time. [L 1991, c 8, §1]



§10-16 - , rather than as an agency of the State on behalf of the people of the State, this section did not exempt plaintiff from the statute of limitations for bringing a suit under §673-10.

HRS 0657-0001_0005 ANNOTATIONS

Case Notes

Plaintiffs water commission and department of water supply of county of Hawai`i could not benefit from this section; plaintiffs were obligated to bring their claims in a timely manner within applicable limitations period.  930 F. Supp. 1411.

Where plaintiff office of Hawaiian affairs brought suit in its own corporate name under §10-16, rather than as an agency of the State on behalf of the people of the State, this section did not exempt plaintiff from the statute of limitations for bringing a suit under §673-10.  110 H. 338, 133 P.3d 767.



§657-2 - Mutual current account.

§657-2  Mutual current account.  In all actions in the nature of debt, account, or assumpsit, brought to recover any balance due upon a mutual, open, and current account, the cause of action shall be deemed to have accrued from the time of the last item proved in the account. [CC 1859, §1038; RL 1925, §2640; RL 1935, §3911; RL 1945, §10422; RL 1955, §241-2; HRS §657-2; am L 1972, c 105, §1(b)]

Case Notes

Cited:  14 H. 495; 20 H. 433, 443; 33 H. 876, 881.



§657-3 - Counterclaim.

§657-3  Counterclaim.  (a)  In the cases enumerated in subsection (b), all the provisions of this part, or any other statute of limitations, shall apply to a claim stated as a counterclaim against an opposing party in the same manner as if an action thereon had been commenced at the time when the opposing party commenced the opposing party's action or served the pleading stating the opposing party's claim, or if a different time is applicable to the opposing party's claim under the provisions of this section then at that time.

(b)  Subsection (a) shall apply if the claim stated as a counterclaim:

(1)  Consists of a liquidated debt or demand, or a debt or demand capable of being ascertained by calculation; or

(2)  Arises out of the transaction or occurrence that is the subject matter of the opposing party's claim.

(c)  Within the meaning of this section a counterclaim includes a claim asserted against the plaintiff by a third-party defendant and in that situation the plaintiff is deemed an opposing party. [CC 1859, §1050; RL 1925, §2641; RL 1935, §3912; RL 1945, §10423; RL 1955, §241-3; HRS §657-3; am L 1972, c 186, §1; gen ch 1985]

Rules of Court

Counterclaims and cross claims, see HRCP rule 13.

Case Notes

Cited in discussion of distinction between "set-off" and "recoupment".  62 H. 334, 614 P.2d 936.



§657-3.5 - Relation back of amendments.

§657-3.5  Relation back of amendments.  An amended pleading relates back to the date of the original pleading as provided by the rules of court.

Nothing herein limits or affects section 657-3. [L 1972, c 105, §1(c)]



§657-4 - Two years; libel and slander.

§657-4  Two years; libel and slander.  All actions for libel or slander shall be commenced within two years after the cause of action accrued, and not after. [CC 1859, §1037; am imp L 1907, c 113, §1; am L 1913, c 19, §1; RL 1925, §2642; RL 1935, §3913; RL 1945, §10424; RL 1955, §241-4; am L 1965, c 139, §2; HRS §657-4]

Case Notes

Claim for defamation accrues when defamee discovers or reasonably should have discovered publication.  65 H. 478, 653 P.2d 1155.

Distinguished from "general" personal injury statute of limitations of §657-7.  73 H. 578, 837 P.2d 1247.

Cited:  42 H. 177, 179.

Mentioned:  817 F. Supp. 850.



§657-5 - Domestic judgments and decrees.

§657-5  Domestic judgments and decrees.  Unless an extension is granted, every judgment and decree of any court of the State shall be presumed to be paid and discharged at the expiration of ten years after the judgment or decree was rendered.  No action shall be commenced after the expiration of ten years from the date a judgment or decree was rendered or extended.  No extension of a judgment or decree shall be granted unless the extension is sought within ten years of the date the original judgment or decree was rendered.  A court shall not extend any judgment or decree beyond twenty years from the date of the original judgment or decree.  No extension shall be granted without notice and the filing of a non-hearing motion or a hearing motion to extend the life of the judgment or decree. [CC 1859, §1051; RL 1925, §2643; am L 1927, c 16, §1; RL 1935, §3914; RL 1945, §10425; RL 1955, §241-5; HRS §657-5; am L 1972, c 105, §1(d); am L 1992, c 74, §1; am L 2001, c 145, §1]

Case Notes

District court erred in extending the judgment pursuant to a request that was not made within ten years after the original judgment was rendered.  536 F.3d 980.

Statute does not run during period decree not enforceable due to interest of a life tenant not subject to plaintiff's claim.  20 H. 225.

Applied to action seeking enforcement of promissory note where note was enforceable only as part of final divorce decree.  73 H. 566, 836 P.2d 1081.

Garnishment order conclusively presumed to be paid and discharged upon expiration of underlying judgment.  82 H. 197, 921 P.2d 117.

General scheme of §653-11 and this section is to terminate a judgment when judgment is actually paid or presumed to be paid as a matter of law.  82 H. 197, 921 P.2d 117.

Under this section, judgment, together with all rights and remedies appurtenant to it, are conclusively presumed paid and discharged after ten years unless timely renewed.  82 H. 197, 921 P.2d 117.

This section controls over HRCP rule 5(a); thus, notice of a proposed extension of a judgment pursuant to this section must be provided to the judgment debtor prior to the granting of the extension, even if the debtor is in default and is not required under rule 5(a) to be served with pleadings; although failure to provide notice under §657-7 was error, error was harmless where debtor never appeared to defend debtor's self, had an opportunity to be heard at a HRCP rule 60(b) hearing, and offered no defense on the merits to the original judgment or extension, and thus failed to demonstrate any prejudice.  120 H. 1, 200 P.3d 370.

Limitations period begins to run on each child support payment as it becomes due; decree creditor may avoid effect of statute of limitations on part of decree debt for which statute has not run by obtaining new decree on unbarred debt.  6 H. App. 201, 716 P.2d 496.

License revocation order is more like administrative order than judgment subject to ten-year limitations period.  9 H. App. 169, 828 P.2d 1287.

The notice requirement contained in this section does not apply to defaulted parties who have not appeared; thus, defendant, as a judgment debtor in default, was not entitled to notice of extension proceedings instituted pursuant to this section.  118 H. 132 (App.), 185 P.3d 880.

Where the August 28, 1996 judgment was the "original judgment" for purposes of the case and the limitation period for a ten-year extension commenced on the August 28, 1996 judgment entry date, trial court erred in concluding that a October 21, 1996 amended judgment was "extinguished" when it was subsequently reversed, vacated and remanded in part by the Hawaii supreme court and that the limitation period commenced on the October 18, 1999 and September 6, 2001 entry dates of the second and fourth amended judgments; thus, motions to extend filed on May 8, 2007 were untimely.  120 H. 123 (App.), 202 P.3d 584.

Cited:  9 H. 514, 517.



§657-5.5 - Judgments for support.

[§657-5.5]  Judgments for support.  Every judgment for child support, including a judgment for reimbursement or other arrears, shall be presumed to be paid and discharged on the thirty-third birthday of the child for which the order of support was rendered or by the expiration of the latest period provided in section 657-5, whichever date is later. [L 1997, c 294, §1]



§657-6 - Four years; causes arising in foreign jurisdiction, etc.

§657-6  Four years; causes arising in foreign jurisdiction, etc.  Subject to section 657-9, actions for the recovery of any debt founded upon any contract, obligation, or liability, where the cause of action has arisen in any foreign jurisdiction including actions on judgments or decrees rendered in any court not a court of record in any foreign jurisdiction but not such as are brought upon the judgment or decree of a court of record, shall be commenced within four years after the cause of action accrued, and not after. [L 1892, c 26, §1; RL 1925, §2644; RL 1935, §3915; am L 1943, c 139, §2; RL 1945, §10426; RL 1955, §241-6; HRS §657-6]



§657-7 - Damage to persons or property.

§657-7  Damage to persons or property.  Actions for the recovery of compensation for damage or injury to persons or property shall be instituted within two years after the cause of action accrued, and not after, except as provided in section 657-13. [L 1907, c 113, §1; am L 1913, c 19, §1; RL 1925, §2645; RL 1935, §3916; RL 1945, §10427; RL 1955, §241-7; am L 1957, c 138, §1; HRS §657-7; am L 1972, c 105, §1(e)]

Attorney General Opinions

Statute does not run against State.  Att. Gen. Op. 63-36.

Law Journals and Reviews

Where complaint is filed on last day of two-year limitation period and counterclaim is filed within three months thereafter, counterclaim is late and subject to dismissal.  Haw. Supp, 4 HBJ, Nov 1966, at 32.

Tort and Insurance "Reform" in a Common Law Court.  14 UH L. Rev. 55.

Latent Disease and Toxic Torts in Hawai`i:  Analysis of the Statute of Limitations, the Rule Against Splitting Causes of Action and Nonidentification Theories of Liability.  15 UH L. Rev. 137.

Interspousal Torts:  A Procedural Framework for Hawai`i.  19 UH L. Rev. 377.

Case Notes

When claim accrues, discussed.  818 F.2d 210.

Claim against asbestos manufacturer was not time-barred because action accrued when plaintiff had knowledge that defendant's negligence may have caused injury.  871 F.2d 891.

Counterclaim filed more than two years after accident not barred, where arising from the incident which gave rise to the complaint.  252 F. Supp. 988.

Not applicable to action for taking and converting personal property.  256 F. Supp. 204, 214, aff'd 378 F.2d 888.  See also 78 F. Supp. 421.

Statute of limitations begins to run the moment person discovers or should have discovered the negligent act, the damage, and the causal connection; certification of other plaintiffs' claims as class action did not toll statute of limitations.  611 F. Supp. 1285.

Where plaintiff knew all that was necessary to trigger the statute of limitations on plaintiff's strict liability claims on date that plaintiff filed worker's compensation claim, plaintiff's strict liability claims were not filed within two years of that date and were accordingly time-barred under this section; defendants' motions for summary judgment on issue of statute of limitations denied as to plaintiff's negligence action, where defendants failed to show that plaintiff had actual or imputed knowledge of defendants' negligence or breach of duty.  854 F. Supp. 702.

Two-year limit applied to personal injury claims of negligent and intentional infliction of emotional distress and negligence, claims of discriminatory employment practices under §§378-2 and 378-62, 42 U.S.C.  §1983 claim, and claim of discrimination under Title IX.  Plaintiff's 42 U.S.C. §1983, Title IX, and state law claims barred, where neither the collective bargaining proceedings nor the equal employment opportunity proceedings tolled the statute of limitations.  874 F. Supp. 1095.

If plaintiff's multiple sclerosis was a separate and distinct disease from optic neuritis or plaintiff's earlier demyelination, plaintiff's cause of action did not accrue until plaintiff discovered or should have discovered that plaintiff had multiple sclerosis and that injections of vaccine, negligently manufactured by defendant or containing a dangerous defect, caused the multiple sclerosis.  875 F. Supp. 701.

Retaliatory discharge claim dismissed as untimely where no genuine issue of equitable tolling on basis of mental incapacity found.  938 F. Supp. 1503.

Accrual of plaintiff's causes of action and tolling of limitations period discussed, where plaintiff's claims for personal injury against defendant were barred by operation of two-year statute of limitations.  945 F. Supp. 1334.

Where defendant contended that claim for breach of implied covenant of good faith and fair dealing was barred by two-year statute of limitations governing damage to persons and property (§657-7), since there is no element in the cause of action for bad faith that requires a plaintiff to suffer personal injury, it is not in reality a cause of action based upon a "personal injury", and the applicable statute of limitations is six years and is found in the catchall provision of §657-1 (§657-1(4)).  986 F. Supp. 1334.

It could not be disputed that by the time the underinsured motorist benefits were paid, plaintiff either knew or should have known that defendant's alleged refusal to engage in settlement negotiations caused plaintiff injury; any claims for emotional distress were time-barred. 11 F. Supp. 2d 1204.

Plaintiff may rely on events which occurred prior to the limitations period in order to establish intentional infliction of emotional distress claim, as long as the incidents are constant and closely related to the violations which occurred within the period of limitations.  75 F. Supp. 2d 1113.

Where plaintiff alleged violations of 42 U.S.C. §198l which occurred within two-year statute of limitations period, plaintiff may rely on events which occurred outside the limitations period in order to establish a pattern of conduct and/or intent of defendant. 75 F. Supp. 2d 1113.

Limitations period applicable to cause of action for bad faith, discussed; where complaint was not filed until almost one year after the limitations period had lapsed, to the extent that complaint alleged a claim for the tort of bad faith denial of benefits, summary judgment granted in favor of defendant as to plaintiff's claim for tort of bad faith.  11 F. Supp. 2d 1204.

Plaintiff brought forth evidence of a continuing series of conduct which affected plaintiff and plaintiff's work environment; plaintiff's sexual harassment claims may proceed using the evidence, even though much of it predated limitations period; plaintiff may not rely on other proffered evidence because to extent those actions raised claims, statute of limitations had passed.  125 F. Supp. 2d 1224.

Applying Hawaii's statute of limitations for personal injury claims, which court found was most analogous to plaintiffs' claims under, inter alia, Individuals with Disabilities Education Act, and where limitations period began at conclusion of administrative proceedings, plaintiffs were within limitations period.  141 F. Supp. 2d 1243.

Plaintiff's 42 U.S.C. §1983 cause of action for false arrest did not accrue while the criminal charges were pending against plaintiff.  165 F. Supp. 2d 1149.

Two-year statute of limitations applied in Individuals with Disabilities Education Act case, where plaintiff sought only attorney's fees and costs for prevailing at the administrative level, not a substantive review of the administrative proceedings.  234 F. Supp. 2d 1156.

Where plaintiffs contended that most of their claims were governed by this section, all of plaintiffs' claims were governed by the limitations period established in §663-3; the statute of limitations began to run, as per the terms of §663-3, upon the death of plaintiffs' wife and mother.  396 F. Supp. 2d 1150.

Plaintiff neglected to file the intentional infliction of emotional distress claim against defendants within the two-year tort statute of limitations; among other things, the charge plaintiff filed with the Equal Employment Opportunity Commission and the Hawaii civil rights commission charge did not toll the statute of limitations for the claim.  468 F. Supp. 2d 1210.

Where defendants argued that the intentional infliction of emotional distress/negligent infliction of emotional distress claims were time-barred because the time began to run on the date of discharge, there was a triable issue of fact as to when plaintiffs-intervenors discovered the cause of their alleged emotional distress.  535 F. Supp. 2d 1149.

Under prior law, action for injury to person barred without exception for disability of infancy.  20 H. 170.

Applies to trespass on land.  20 H. 237.

Amendment to complaint concerning punitive damages may be made, when.  30 H. 17.

Action to cancel release and prevent its use in action for injuries not subject to defense of laches when action for the injuries not barred.  32 H. 936, aff'd 75 F.2d 74.

Revival of cause of action by statute, whether intended.  33 H. 379, reh'g den.  33 H. 409.

In malpractice action statute begins to run when plaintiff discovers, or acting reasonably should have discovered, defendant's alleged negligence.  50 H. 150, 433 P.2d 220; 2 H. App. 506, 635 P.2d 244.

Statute begins to run for negligent injury to real property when the plaintiff knows or should have discovered that an actionable wrong has been committed.  50 H. 397, 441 P.2d 636.

Under HRCP 15(c), claim asserted in amended pleadings after statute has run will not be barred if it arose out of a timely pleaded factual situation.  52 H. 563, 481 P.2d 310.

Waiver of statute; where one lulls another as by a stipulation into allowing the statute to run out, one cannot assert the statute as a bar.  52 H. 563, 481 P.2d 310.

Statute of limitations begins to run the moment person discovers or should have discovered the negligent act, the damage, and the causal connection.  65 H. 84, 648 P.2d 689.

Two-year statute of limitations governs actions brought under 42 U.S.C. §1983 rather than six-year "catchall" limitations period of §657-1(4).  73 H. 578, 837 P.2d 1247.

Claim of breach of implied warranty of merchantability for personal injury from pacemaker governed under statute of limitations in §490:2-725 rather than this section.  74 H. 1, 837 P.2d 1273.

Plaintiff's lack of knowledge regarding a legal duty, the breach of which may have caused plaintiff's injury, did not justify application of "discovery rule"; plaintiff's failure to seek legal advice from an attorney did not toll statute of limitations.  81 H. 391, 917 P.2d 718.

Where all that had not been discovered by plaintiff was identity of defendant, discovery rule did not apply to toll this section.  82 H. 461, 923 P.2d 403.

Issue of when childhood sexual abuse victim discovered, or should have discovered, that alleged injuries were caused by defendant's alleged actions was question of fact for jury; reasonable jury could find that victim filed suit within two years of discovering alleged injuries and cause of those injuries.  83 H. 28, 924 P.2d 196.

Reading this section in pari materia with §1-29, the computation of time under the prescribed two-year statute of limitations would exclude the first day on which the cause of action accrues and include the last day, two years thereafter; thus, plaintiff's complaint, filed on the second anniversary of plaintiff's alleged injury, was "within two years after the cause of action accrued", and therefore, timely.  99 H. 281, 54 P.3d 452.

Where genuine issues of material fact existed as to whether association of apartment owners, through the use of reasonable diligence, should have discovered the negligent act, the damage, and the causal connection between the two more than two years prior to the initiation of the action, and whether the association exercised reasonable diligence in pursuing its claims, trial court erred in granting summary judgment in favor of defendants on the association's negligence claims based on this section.  115 H. 232, 167 P.3d 225.

Section 657-5 controls over HRCP rule 5(a); thus, notice of a proposed extension of a judgment pursuant to §657-5 must be provided to the judgment debtor prior to the granting of the extension, even if the debtor is in default and is not required under rule 5(a) to be served with pleadings; although failure to provide notice under this section was error, error was harmless where debtor never appeared to defend debtor's self, had an opportunity to be heard at a HRCP rule 60(b) hearing, and offered no defense on the merits to the original judgment or extension, and thus failed to demonstrate any prejudice.  120 H. 1, 200 P.3d 370.

As action for bad faith against insurer is an independent tort, the proper limitation provision for bringing an action should not be that provided in the insurance policy, but rather that provided in this section, which limits causes of action for torts to two years.  88 H. 442 (App.), 967 P.2d 639.

Plaintiff's lawsuit for injuries to plaintiff's person while a passenger on defendant's plane was governed and barred by the personal injury statute of limitations embodied in this section notwithstanding that the form of the pleading was a claim in contract.  111 H. 67 (App.), 137 P.3d 381.

Cited:  978 F.2d 493; 198 F. Supp. 78, 90; 22 H. 140, 141; 24 H. 258.

Hawaii Legal Reporter Citations

Two-year statute of limitations.  79 HLR 79-0163.



§657-7.3 - Medical torts; limitation of actions; time.

§657-7.3  Medical torts; limitation of actions; time.  No action for injury or death against a chiropractor, clinical laboratory technologist or technician, dentist, naturopath, nurse, nursing home administrator, dispensing optician, optometrist, osteopath, physician or surgeon, physical therapist, podiatrist, psychologist, or veterinarian duly licensed or registered under the laws of the State, or a licensed hospital as the employer of any such person, based upon such person's alleged professional negligence, or for rendering professional services without consent, or for error or omission in such person's practice, shall be brought more than two years after the plaintiff discovers, or through the use of reasonable diligence should have discovered, the injury, but in any event not more than six years after the date of the alleged act or omission causing the injury or death.  This six-year time limitation shall be tolled for any period during which the person has failed to disclose any act, error, or omission upon which the action is based and which is known to the person.

Actions by a minor shall be commenced within six years from the date of the alleged wrongful act except the actions by a minor under the age of ten years shall be commenced within six years or by the minor's tenth birthday, whichever provides a longer period.  Such time limitation shall be tolled for any minor for any period during which the parent, guardian, insurer, or health care provider has committed fraud or gross negligence, or has been a party to a collusion in the failure to bring action on behalf of the injured minor for a medical tort.  The time limitation shall also be tolled for any period during which the minor's injury or illness alleged to have arisen, in whole or in part, from the alleged wrongful act or omission could not have been discovered through the use of reasonable diligence. [L 1973, c 92, §1; am L 1976, c 219, §17; am L 1977, c 167, §14; gen ch 1985; am L Sp 1986, c 2, §15]

Case Notes

Claims against doctors were not barred by the statute of limitations; the statute of limitations defense was waived at the time the claims were removed from the medical claim conciliation panel.  299 F. Supp. 2d 1131.

Statute of limitations begins to run the moment person discovers or should have discovered the negligent act, the damage, and the causal connection.  65 H. 84, 648 P.2d 689.

Distinguished from "general" personal injury statute of limitations of §657-7.  73 H. 578, 837 P.2d 1247.

An expert opinion validating the legal basis for a claim is not required in order to trigger running of statute of limitations under this section; section also does not require the procurement of a favorable expert opinion before a cause of action accrues.  89 H. 244, 971 P.2d 717.

For a cause of action to accrue and the statute of limitations to commence under this section, legal knowledge of defendant's negligence is not required; thus, plaintiff's cause of action accrued when plaintiff had discovered that stroke was caused by defendant's inadequate administration of medication.  89 H. 244, 971 P.2d 717.

The two-year limitation begins to run when plaintiff discovers or should have discovered the damage, the violation of the duty, and the connection between the violation of the duty and the damage.  1 H. App. 519, 622 P.2d 613.

Where questions of whether plaintiff should have, using reasonable diligence, discovered the negligence more than two years before filing suit, and whether plaintiff relied on actions by defendants in not pursuing plaintiff's claim were in dispute and thus were matters for the trier of fact to decide, trial court erred in granting summary judgment for defendants.  112 H. 336 (App.), 145 P.3d 879.



§657-7.5 - Third-party defendants, time in which plaintiff may amend.

§657-7.5  Third-party defendants, time in which plaintiff may amend.  When a defendant, against whom action has been timely brought, brings in a third-party defendant who is or may be liable to the defendant or to the plaintiff for all or part of the plaintiff's claim against the defendant, plaintiff within thirty days after the date of filing of the third-party defendant's answer, may assert against the third-party defendant any claim, arising out of the original transaction or occurrence that is also the subject matter of the third-party plaintiff's claim against the third-party defendant, which would have been timely if the third-party defendant had been joined originally as a defendant, notwithstanding any statutory period of limitations otherwise applicable to plaintiff's claim.  Nothing herein shall preclude the plaintiff from asserting any claim which the plaintiff might have asserted without the benefit of this section. [L 1972, c 186, §2; gen ch 1985]

Case Notes

Section does not preclude identification on the record of John Doe defendants after 30 days from the filing of a third-party complaint naming them.  2 H. App. 373, 636 P.2d 1352.



§657-8 - Limitation of action for damages based on construction to improve real property.

§657-8  Limitation of action for damages based on construction to improve real property.  (a)  No action to recover damages for any injury to property, real or personal, or for bodily injury or wrongful death, arising out of any deficiency or neglect in the planning, design, construction, supervision and administering of construction, and observation of construction relating to an improvement to real property shall be commenced more than two years after the cause of action has accrued, but in any event not more than ten years after the date of completion of the improvement.

(b)  This section shall not apply to actions for damages against owners or other persons having an interest in the real property or improvement based on their negligent conduct in the repair or maintenance of the improvement or to actions for damages against surveyors for their own errors in boundary surveys.  The term "improvement" as used in this section shall have the same meaning as in section 507-41 and the phrase "date of completion" as used in this section shall mean the time when there has been substantial completion of the improvement or the improvement has been abandoned.  The filing of an affidavit of publication and notice of completion with the circuit court where the property is situated in compliance with section 507-43(f) shall be prima facie evidence of the date of completion.  This section shall not be construed to prevent, limit, or extend any shorter period of limitation applicable to sureties provided for in any contract or bond or any other statute, nor to extend or add to the liability of any surety beyond that for which the surety agreed to be liable by contract or bond.

(c)  Nothing in this section shall exclude or limit the liability provisions as set forth in the products liability laws. [L 1967, c 194, §1; HRS §657-8; am L 1972, c 133, §1; am L 1974, c 73, §1; am L 1979, c 185, §1; am L 1980, c 70, §2 and c 232, §34; am L 1983, c 120, §1; am L 1994, c 164, §1]

Cross References

Contractor repair act, see chapter 672E.

Statute of limitations; recovery from contractors recovery fund, see §444-28.

Case Notes

Where defendant argued statute of limitations set forth in pre-1994 version of this section barred plaintiffs' suit, plaintiffs presented sufficient evidence to create genuine issue of material fact as to their claim that statute of limitations should be equitably tolled as result of defendant's alleged misleading conduct.  930 F. Supp. 1411.

In granting immunity to certain persons, section prior to 1974 amendment was declared violative of equal protection guaranty.  55 H. 7, 514 P.2d 568.

Homeowner's suit not barred because rights matured before 1972 amendments took effect.  64 H. 80, 636 P.2d 1348.

Section held violative of equal protection.  65 H. 26, 647 P.2d 276.

Hawaii Legal Reporter Citations

Limitation of actions.  79 HLR 79-0011.

Does not contravene equal protection clauses of U.S. and State Constitutions.  79 HLR 79-0011.

Two-year statute of limitations.  79 HLR 79-0161.



§657-9 - Action barred in foreign jurisdiction.

§657-9  Action barred in foreign jurisdiction.  When a cause of action has arisen in any foreign jurisdiction, and by the laws thereof an action thereon cannot there be maintained against a person, by reason of the lapse of time, an action thereon shall not be maintained against the person in this State, except in favor of a domiciled resident thereof, who has held the cause of action from the time it accrued. [CC 1859, §1167; RL 1925, §2646; RL 1935, §3917; RL 1945, §10428; RL 1955, §241-8; HRS §657-9; gen ch 1985]

Case Notes

Enforcement of valid and subsisting foreign judgment.  128 F. Supp. 697.

Where, pursuant to Philippine case law, relevant Philippine statutes of limitations were tolled as a matter of law, action was brought in this State within the time required under the relevant Philippine statutes of limitations as required by this section.   89 H. 91, 969 P.2d 1209.



§657-10 - Special limitations.

§657-10  Special limitations.  This part shall not extend to any action which is, or shall be, limited by any statute to be brought within a shorter time than is herein prescribed; but the action shall be brought within the time limited by the statute. [CC 1859, §1048; RL 1925, §2647; RL 1935, §3918; RL 1945, §10429; RL 1955, §241-9; HRS §657-10]

Cross References

Wrongful death actions, see §663-3.



§657-11 - Recoveries authorized by federal statute.

§657-11  Recoveries authorized by federal statute.  Whenever any federal statute provides for damages or equitable relief and neither the federal statute nor any specific state statute specifies the period within which suit may be brought, the suit, if brought in a state court, shall be commenced within two years from the date the cause of action arises or be thereafter barred. [L 1945, c 174, §1; RL 1955, §241-10; HRS §657-11; am L 1972, c 105, §1(f); am L 1986, c 337, §1]

Case Notes

Does not apply to actions brought under 42 U.S.C. 1983.  749 F.2d 588.

Applicable to breach of Railway Labor Act; tolling of limitations period.  790 F.2d 727.

Two-year statute of limitations, rather than six-month catchall statute of limitations in National Labor Relations Act, applied to action brought under employee protection program of Airline Deregulation Act.  940 F.2d 1312.

Does not apply to action for redress for deprivation of civil rights.  402 F. Supp. 95.

Section may not apply to claims filed pursuant to SEC Rules 103-5 or §17(a) of the Securities Act of 1933 because no new liability is imposed.  501 F. Supp. 830.

Limitation period under this section applied because Railway Labor Act "imposes a new liability".  525 F. Supp. 874.

Unconstitutionally discriminates against actions brought under federal statutes.  574 F. Supp. 1510.

Section was constitutional as applied to action brought under 42 U.S.C. 1983.  575 F. Supp. 1510.

Applies to actions brought under Racketeer Influenced and Corrupt Organizations Act.  619 F. Supp. 585.

Application of statute of limitations for Labor Management Act.  687 F. Supp. 1453.

Applies to actions brought in state courts; §657-1 was applied to federal action.  751 F. Supp. 1426.



§657-12 - REPEALED.

§657-12  REPEALED.  L 1972, c 105, §1(q).



§657-13 - Infancy, insanity, imprisonment.

§657-13  Infancy, insanity, imprisonment.  If any person entitled to bring any action specified in this part (excepting actions against the sheriff, chief of police, or other officers) is, at the time the cause of action accrued, either:

(1)  Within the age of eighteen years; or,

(2)  Insane; or,

(3)  Imprisoned on a criminal charge, or in execution under the sentence of a criminal court for a term less than the person's natural life;

such person shall be at liberty to bring such actions within the respective times limited in this part, after the disability is removed or at any time while the disability exists. [CC 1859, §1039; RL 1925, §2648; RL 1935, §3919; RL 1945, §10430; RL 1955, §241-12; am L 1963, c 13, §1 and c 85, §3; HRS §657-13; am L 1972, c 2, §37(1); gen ch 1985; am L 1989, c 211, §10; am L 1990, c 281, §11]

Cross References

Sheriff, etc., see §26-14.6.

Law Journals and Reviews

Tort and Insurance "Reform" in a Common Law Court.  14 UH L. Rev. 55.

Case Notes

Hybrid §301 Labor Management Relations Act/fair representation claim not tolled by this section.  817 F. Supp. 850.

Deed of minor may be disaffirmed within reasonable time after majority attained.  30 H. 184.

Mentally enfeebled person not barred by statute though suit for cancellation of deed more than six years from execution.  31 H. 817, 901.

Laches is not imputable to one mentally incapacitated to execute valid deed.  31 H. 817.

Amendment reducing period of infancy, during which statute of limitations is tolled, from 20 to 18 years had effect of accelerating the date on which the limitation statute commences to run so that action not brought within two years after plaintiff had reached 18 was barred.  58 H. 101, 564 P.2d 1276.

Section applies to the limitations period provided in §663-3.  63 H. 273, 626 P.2d 182.

Not applicable to actions against the State.  72 H. 77, 806 P.2d 957.

Tolls statute of limitations for tort actions arising out of motor vehicle accidents during victims' minority.  72 H. 377, 819 P.2d 80.

Considering the definition of insanity and construing summary judgment liberally in favor of non-movant, affidavits of doctors that patient was mentally incompetent to manage patient's legal and business affairs were sufficient to invoke tolling provisions of this section.  89 H. 244, 971 P.2d 717.

Because the city is neither the sovereign nor the surrogate or alter ego of the sovereign, it is not entitled to sovereign immunity; thus, it is subject to the State's tort laws in the same manner as any private tortfeasor; as this section governs classes of "personal" tort actions, such as "damage to persons or property", the infancy tolling provision of paragraph (1) applies directly to personal injury actions against the city; child was thus able to bring action, but as paragraph (1) did not provide for tolling of parents' derivative actions and they did not timely comply with §46-72, their individual claims were barred.  104 H. 341, 90 P.3d 233.

Cited:  20 H. 165; 75 F. Supp. 553, 563; 198 F. Supp. 78, 91.



§657-14 - Disability to exist at accrual of action.

§657-14  Disability to exist at accrual of action.  No person shall avail oneself of any disability enumerated in this part, unless the disability existed at the time the right of action accrued. [CC 1859, §1046; RL 1925, §2649; RL 1935, §3920; RL 1945, §10431; RL 1955, §241-13; HRS §657-14; am L 1972, c 105, §1(g); gen ch 1985]

Case Notes

Cited:  29 H. 579, 586.



§657-15 - Two or more disabilities.

§657-15  Two or more disabilities.  Where there are two or more such disabilities existing at the time the right of action accrued, the limitations herein prescribed shall not attach until all the disabilities are removed. [CC 1859, §1047; RL 1925, §2650; RL 1935, §3921; RL 1945, §10432; RL 1955, §241-14; HRS §657-15]



§657-16 , 17 - REPEALED.

§§657-16, 17  REPEALED.  L 1976, c 200, pt of §1.



§657-18 - Extension by absence from State.

§657-18  Extension by absence from State.  If at any time when any cause of action specified in this part or section 663-3 accrues against any person, the person is out of the State, the action may be commenced within the terms respectively limited, after the return of the person into the State, and if, after the cause of action has accrued, the person departs from and resides out of the State, the time of the person's absence shall not be deemed or taken as any part of the time limited for the commencement of the action. [CC 1859, §1041; RL 1925, §2652; RL 1935, §3923; RL 1945, §10434; RL 1955, §241-17; HRS §657-18; am L 1972, c 105, §1(j); gen ch 1985]

Case Notes

Section did not apply to toll the no-fault statute of limitations where a nonresident motorist defendant was at all times subject to the jurisdiction of Hawaii's courts and amenable to service of process under its long-arm statutes as set forth in §§634-33 and 634-36.  89 H. 1, 967 P.2d 1059.

By express limitation, this section does not apply to toll the statute of limitations period set forth in §490:2-725.   93 H. 174 (App.), 998 P.2d 55.



§657-19 - Extension by injunction.

§657-19  Extension by injunction.  Whenever the commencement of any action is stayed by an injunction of any court, the time during which the injunction is in force shall not be deemed any portion of the time limited in this part or section 663-3 for the commencement of the action. [CC 1859, §1043; RL 1925, §2653; RL 1935, §3924; RL 1945, §10435; RL 1955, §241-18; HRS §657-19; am L 1972, c 105, §1(k)]



§657-20 - Extension by fraudulent concealment.

§657-20  Extension by fraudulent concealment.  If any person who is liable to any of the actions mentioned in this part or section 663-3, fraudulently conceals the existence of the cause of action or the identity of any person who is liable for the claim from the knowledge of the person entitled to bring the action, the action may be commenced at any time within six years after the person who is entitled to bring the same discovers or should have discovered, the existence of the cause of action or the identity of the person who is liable for the claim, although the action would otherwise be barred by the period of limitations. [CC 1859, §1049; RL 1925, §2654; RL 1935, §3925; RL 1945, §10436; RL 1955, §241-19; HRS §657-20; am L 1972, c 105, §1(1)]

Case Notes

Where plaintiffs claimed that fraudulent concealment tolled the statute of limitations applicable to their contract claims:  (1) material questions of fact existed regarding the breach of the first alleged agreement; and (2) the count alleging breach of contract under the second alleged agreement was barred by the statute of limitations; plaintiffs had constructive knowledge of their cause of action arising out of the second alleged agreement no later than 1996 and the doctrine of constructive notice applied despite any fiduciary relationship that may have existed.  360 F. Supp. 2d 1122.

Doctrine of fraudulent concealment was inapplicable, where plaintiffs had not brought forth evidence sufficient to support a finding that defendant's employees took affirmative steps to conceal anything.  396 F. Supp. 2d 1150.

Possibility that plaintiffs can show "lulling" or fraudulent concealment is sufficient to avoid summary disposition on statute of limitations defense.  501 F. Supp. 830.

Applicability of statute of limitations to state securities fraud claims discussed.  758 F. Supp. 1357.

Construed in connection with contention that nondisclosure amounts to concealment.  44 H. 297, 353 P.2d 820.

Nature of fraudulent concealment.  63 H. 210, 626 P.2d 173.



§657-21 - Extension by keeping defendant in ignorance.

§657-21  Extension by keeping defendant in ignorance.  When an action is alleged by a plaintiff to have been commenced within the time required by law, and the allegation is put in issue by the defendant, it shall be competent for the defendant to prove, on the trial, that the process issued by the plaintiff was not issued with the intent or in the manner required by law; or that any means whatever were used by the plaintiff, or the plaintiff's attorney, to prevent the service of the writ, or to keep the defendant in ignorance of the issuing thereof. [CC 1859, §1044; RL 1925, §2655; RL 1935, §3926; RL 1945, §10437; RL 1955, §241-20; HRS §657-21; am L 1972, c 105, §1(m); gen ch 1985]



§657-21.5 - Extension by sentencing of criminal defendant.

[§657-21.5]  Extension by sentencing of criminal defendant.  Notwithstanding any law to the contrary, for any victim of a particular crime, for surviving immediate family members of a victim, or for the estate of a victim, the statute of limitations for any civil cause of action against a person convicted of that crime shall be tolled from the moment the civil cause of action arises until the person convicted of that crime is released from imprisonment, released from parole, or released from probation and is no longer under the jurisdiction of the court for that crime, if:

(1)  The crime upon which the civil action is based is a felony; or

(2)  The victim of the crime upon which the civil action is based is the victim of a "sexually violent offense" or a "criminal offense against a victim who is a minor", as defined by section 846E-1. [L 2002, c 201, §1]



§657-22 - When process not commencement.

§657-22  When process not commencement.  Upon any such matter being established, or upon its appearance in any other way that any process was issued without any intent that it should be served, the process shall not be deemed the commencement of an action within the meaning of this part or section 663-3. [CC 1859, §1045; RL 1925, §2656; RL 1935, §3927; RL 1945, §10438; RL 1955, §241-21; HRS §657-22; am L 1972, c 105, §1(n)]

Case Notes

Where plaintiffs never had original complaint, the only complaint filed within limitations period, served on defendant and had only the first amended complaint served, despite the fact that original complaint was never served, actions by plaintiffs evidenced both an intent to serve original complaint as well as a continuing intent to pursue their cause of action.   848 F. Supp. 1482.



§657-23 - Extension while criminal case is pending.

§657-23  Extension while criminal case is pending.  If at any time when any cause of action for recovery of restitution or compensation for damage or injury to a victim of a crime exists, a criminal action is pending which arises out of the same occurrence, the time during which the criminal action is pending shall not be deemed or taken as any part of the time limited for the commencement of the civil action.

As used in this section, a criminal action is pending until the court's jurisdiction in the criminal action is terminated. [L 1986, c 225, §1; am L 1998, c 269, §2]



§657-24 - Periodic payments of damages.

[§657-24]  Periodic payments of damages.  In any action in tort involving the State, any political subdivision of the State, or any governmental agency as a tortfeasor where a final judgment is obtained of more than $1,000,000, the State, political subdivision, or governmental agency has the option of paying that portion of the award in excess of $1,000,000 by periodic payments for a period not to exceed five years.  The periodic payments shall include interest on the unpaid balance at the rate specified in section 478-3.  A proposed periodic payment plan shall be submitted by the State, political subdivision, or governmental agency to the court in a post judgment hearing for final approval.  The court shall approve or order modification of the plan based upon the facts and circumstances of the case and the needs of the parties. [L Sp 1986, c 2, §14]

Revision Note

Section "478-3" substituted for "478-2".



§657-31 - Twenty years.

PART II.  REAL ACTIONS

Law Journals and Reviews

The Statutory Elements of Hawaii's Adverse Possession Law.  14 HBJ No. 2 Summer 1978, pg. 67.

§657-31  Twenty years.  No person shall commence an action to recover possession of any lands, or make any entry thereon, unless within twenty years after the right to bring the action first accrued. [L 1870, c 22, §1; am L 1898, c 19, §1; RL 1925, §2657; RL 1935, §3928; RL 1945, §10439; RL 1955, §241-30; HRS §657-31; am L 1973, c 26, §4]

Law Journals and Reviews

Beach Access:  A Public Right?  23 HBJ 65.

Public Beach Access:  A Right for All?  Opening the Gate to Iroquois Point Beach.  30 UH L. Rev. 495.

Case Notes

Miscellaneous:  Doctrine of lost grant invoked against State.  25 H. 357, aff'd 272 F. 856.  As to dower being barred.  6 H. 651; 15 H. 284.  As to curtesy.  16 H. 432.  May run in favor of married woman.  9 H. 135.  Parol gift of land followed by required period of adverse possession cannot be disturbed.  10 H. 495.  Parol exchange.  4 H. 198.  Foreclosure of mortgage.  14 H. 527; 15 H. 507; 17 H. 49; 19 H. 382; 20 H. 620.  Deficiency judgment.  20 H. 620.  Term "entry" has common law meaning.  19 H. 681.  Interruption of statute.  22 H. 673; 30 H. 204.  Running of statute not checked by conveyance to minor.  24 H. 1, 6.  As to cotenant and ouster.  24 H. 361.  Acceptance of deed does not necessarily affect adverse possession.  5 H. 104; 48 H. 17, 395 P.2d 273.  Acceptance by defendant of Royal Patent in name of plaintiff.  6 H. 390.  Legal presumption of a deed.  24 H. 750.  Basis of statute differs from laches.  25 H. 438, aff'd 269 F. 751.  Statute distinguished from presumption of lost grant.  25 H. 357, aff'd 272 F. 586.  Tacking and taxes.  31 H. 108.  Directed verdict, possession less than 10 years.  31 H. 436.  Where evidence of adverse possession is clear and undisputed it is error not to direct a verdict.  48 H. 17, 395 P.2d 273.  Fractional interests.  30 H. 100.

Requirements of adverse possession.  7 H. 590; 11 H. 518; 14 H. 321; 14 H. 330; 26 H. 809.  Occasional visits to land without residence or occupation held insufficient.  4 H. 207.  Long acquiescence in adverse possession though not a bar till after statutory period held to be significant.  6 H. 700.  Plaintiff in ejectment need not show possession within statutory period if plaintiff shows title and no adverse possession is proved.  7 H. 324.  Landlord and tenant.  12 H. 142.  Konohiki and tenant.  4 H. 259; 10 H. 166; 15 H. 124; 19 H. 484.  As between cotenants.  4 H. 42; 5 H. 491; 7 H. 575; 10 H. 583; 13 H. 716; 16 H. 228; 20 H. 724; 36 H. 614; 39 H. 327.  As to infants.  7 H. 421; 16 H. 228.  Possession by administrator.  4 H. 571; 4 H. 577.  After administrator's discharge administrator holds realty adverse to the heirs.  6 H. 183.  Claim must be ownership in fee.  16 H. 432; 18 H. 662; 19 H. 602; 22 H. 510.  Claim under defective title.  9 H. 135.  Claim where possession commenced with permission.  4 H. 481; 29 H. 750.  By more than one person.  31 H. 661.  Recognition of title in another inconsistent with adverse possession.  37 H. 49.  See 33 H. 387; 34 H. 679; 34 H. 722; 36 H. 164; 39 H. 482.  Prima facie case of constructive adverse possession.  50 H. 369, 440 P.2d 965.

Entry means entry by claimant personally as well as entry through another.  54 H. 489, 510 P.2d 93.

Easement by prescription:  36 H. 692.

Exceptions:  Does not run against government.  3 H. 635; 7 H. 421; 16 H. 652; 18 H. 649.  Did run against king on private lands.  14 H. 330; 14 H. 643.  Mental incompetent.  31 H. 817.

Exclusivity of possession is essential to claim of adverse possession.  57 H. 172, 552 P.2d 77.

A tenant in common claiming adverse possession must prove tenant acted in good faith, which in most cases mandates actual notice to tenant's cotenants of tenant's claim.  57 H. 195, 552 P.2d 1380.

Element of hostility discussed.  60 H. 650, 594 P.2d 128.

Saving clause in 1973 amendment requires application of prior law's 10-year period of limitations in adverse possession case.  3 H. App. 11, 639 P.2d 1119.

Cited:  3 H. 610, 612; 3 H. 768, 776; 5 H. 377, 378; 5 H. 525; 6 H. 329, 330; 6 H. 545; 6 H. 573; 7 H. 575, 577; 8 H. 508, 510; 10 H. 573, 574; 11 H. 644, 649; 11 H. 755, 757; 14 H. 643, 644; 16 H. 345, 347; 18 H. 121, 123; 21 H. 252, 253; 31 H. 376, 383; 31 H. 796, 798; 32 H. 659, 661; 48 H. 17, 19, 395 P.2d 273; 49 H. 537, 553, 425 P.2d 83; 73 H. 297, 832 P.2d 724.

Hawaii Legal Reporter Citations

Action not barred.  80-2 HLR 800829.



§657-31.5 - Adverse possession.

§657-31.5  Adverse possession.  In an action under this part where the person defending the action claims by adverse possession in excess of the period of limitation, said claim can only be made:

(1)  If the real property which is the subject of the action is five acres or less; and

(2)  Where the person claiming by adverse possession has not asserted any similar claim, in good faith, within the past twenty years; however, this shall not include similar claims made before November 7, 1978.

However, any person defending an action under this part may claim adverse possession if that person's time period of adverse possession of the land exceeded twenty years prior to November 7, 1978, or exceeded other earlier applicable time periods of adverse possession. [L 1979, c 157, §2]

Cross References

Constitutional provisions, see Const. Art. XVI, §12.



§657-32 - How computed.

§657-32  How computed.  If the right first accrued to any ancestor or predecessor of the person bringing the action or making the entry, or to any persons from, by, or under whom he claims, the twenty years shall be computed from the time when the right first accrued to the ancestor, predecessor, or other persons. [L 1870, c 22, §2; am L 1898, c 19, §2; RL 1925, §2658; RL 1935, §3929; RL 1945, §10440; RL 1955, §241-31; HRS §657-32; am L 1979, c 105, §61]

Case Notes

Cited:  19 H. 602, 605.



§657-33 - Action accrues when.

§657-33  Action accrues when.  In the construction of this part, the right to make an entry or commence an action, shall be deemed to have first accrued at the following times:

(1)  When any person is disseised, his right of entry or action shall be deemed to have accrued at the time of the disseisin.

(2)  When he claims as heir or devisee of one who died seised, his right shall be deemed to have accrued at the time of the death, unless there is an estate by the curtesy or in dower, or some other estate intervening after the death of such ancestor or devisor, in which case his right shall be deemed to have accrued when the intermediate estate shall expire, or when it would have expired by its own limitation.

(3)  Where there is such an intermediate estate, and in all other cases, where a party claims in remainder, or reversion, his right so far as it is affected by the limitation herein prescribed, shall be deemed to accrue when the intermediate or precedent estate would have expired by its own limitation, notwithstanding any forfeiture thereof, for which he might have entered at an earlier time.

(4)  Paragraph (3) shall not prevent any person from entering, when entitled to do so, by reason of any forfeiture or breach of condition, but if he claims under such a title, his right shall be deemed to have accrued when the forfeiture was incurred or condition broken.

(5)  In the cases not otherwise specially provided for, the right shall be deemed to have accrued when the claimant, or the person under whom he claims, first became entitled to the possession of the premises under the title upon which the entry or action is founded. [L 1870, c 22, §3; RL 1925, §2659; RL 1935, §3930; RL 1945, §10441; RL 1955, §241-32; HRS §657-33]

Case Notes

Remaindermen and life tenants.  18 H. 625, aff'd 222 U.S. 285.

Entry means entry by claimant personally as well as entry through another.  54 H. 489, 510 P.2d 93.

Cited:  19 H. 602, 605; 19 H. 681, 683.



§657-33.5 - Deregistered land.

[§657-33.5]  Deregistered land.  In no event shall the period of limitations provided in this part begin prior to the recordation of the certificate of title for deregistered land. [L 2009, c 120, §4]



§657-34 - Disabilities.

§657-34  Disabilities.  If, when right of entry or of action first accrues as aforesaid, the person entitled to the entry or action is within the age of eighteen years, or insane, or imprisoned, such person, or anyone claiming from, by, or under the person, may make the entry or bring the action at any time within five years after the disability is removed, notwithstanding the twenty years before limited in that behalf, have expired. [L 1870, c 22, §4; am L 1898, c 19, §3; RL 1925, §2660; RL 1935, §3931; RL 1945, §10442; RL 1955, §241-33; HRS §657-34; am L 1972, c 2, §37(2) and c 105, §1(o); am L 1979, c 105, §62; gen ch 1985]

Case Notes

Infancy does not affect rule requiring reasonable attention to property and rights.  16 H. 228.  Disabilities of heirs when statute has started running.  18 H. 662.  Conveyance to minors.  24 H. 1.  Disaffirmance by minor.  30 H. 184.

These exceptions cannot be engrafted on §667-13 to extend period of redemption thereunder.  45 H. 505, 371 P.2d 217.

Cited:  19 H. 474, 480.



§657-35 - Extension of time by death.

§657-35  Extension of time by death.  If the person first entitled to make the entry or bring the action dies during the continuance of any of the disabilities mentioned in section 657-34, the entry may be made or the action brought by his heirs, or any other person claiming from, by, or under him, at any time within five years after his death, notwithstanding the twenty years have expired. [L 1870, c 22, §5; am L 1898, c 19, §4; RL 1925, §2661; RL 1935, §3932; RL 1945, §10443; RL 1955, §241-34; HRS §657-35; am L 1972, c 105, §1(p); am L 1979, c 105, §63]



§657-36 - Same.

§657-36  Same.  If, when the right of action first accrues, the person entitled thereto is under any of the disabilities mentioned in section 657-34, and dies without having recovered the premises, no further time for making the entry or bringing the action, beyond what is prescribed in section 657-35, shall be allowed by reason of the disability of any other person. [L 1870, c 22, §6; RL 1925, §2662; RL 1935, §3933; RL 1945, §10444; RL 1955, §241-35; HRS §657-36]

Case Notes

Cited:  18 H. 662.



§657-37 - REPEALED.

§657-37  REPEALED.  L 1972, c 105, §1(q).



§657-38 - Possession, interrupting statute.

§657-38  Possession, interrupting statute.  No person shall be deemed to have been in possession of any lands within the meaning of this part, merely by reason of having made an entry thereon, unless the person has continued in open and peaceable possession of the same for the space of one year after such entry; or unless an action has been commenced upon the entry within one year after ouster. [L 1870, c 22, §7; am L 1909, c 103, §1; RL 1925, §2664; RL 1935, §3935; RL 1945, §10446; RL 1955, §241-37; HRS §657-38; gen ch 1985]

Case Notes

Tacking, privity of estate or title.  31 H. 108.






CHAPTER 657D - CIVIL RELIEF FOR STATE MILITARY FORCES

§657D-1 - Definitions.

PART I.  GENERAL PROVISIONS

[§657D-1]  Definitions.  As used in this chapter, unless the context indicates otherwise:

"Active service" or "active duty" includes but is not limited to the period during which the persons in military service are absent from duty on account of sickness, wounds, leave, or other lawful cause.

"Court" includes any court of competent jurisdiction of the State of Hawaii, whether or not a court of record.

"Military service" means service on state active duty in any of the state military forces.

"Period of military service" means the period beginning on the date on which the person enters state active duty and ending on the date of the person's release from state active duty or death while on state active duty.

"Person", when used with reference to the holder of any right alleged to exist against a person in military service or against a person secondarily liable under such right, includes individuals, partnerships, corporations, and any other forms of business association.

"Person in the military service" and "persons in the military service of the State" include all members of any of the state military forces, as defined in section 124A-1.

"State active duty" includes any period during which a person in the military service of the State is ordered to state active duty by the adjutant general or the governor. [L 1994, c 257, pt of §2]



§657D-2 - Territorial application; jurisdiction of courts; form of procedure.

[§657D-2]  Territorial application; jurisdiction of courts; form of procedure.  (a)  This chapter shall apply to the United States, the states and territories, the District of Columbia, and all territories subject to the jurisdiction of the United States, and to proceedings commenced in any court therein, and shall be enforced through the usual forms of procedure in such courts or under their rules.

(b)  When under this chapter any application is required to be made to a court in which no proceeding has already been commenced as to the matter, that application may be made to any court. [L 1994, c 257, pt of §2]



§657D-3 - Protection of persons secondarily liable.

[§657D-3]  Protection of persons secondarily liable.  (a)  Whenever:

(1)  The enforcement of any obligation or liability;

(2)  The prosecution of any suit or proceeding;

(3)  The entry or enforcement of any order, writ, judgment, or decree; or

(4)  The performance of any other act;

may be stayed, postponed, or suspended, the stay, postponement, or suspension may likewise be granted in the discretion of the court to sureties, guarantors, endorsers, accommodation makers, and others, whether primarily or secondarily subject to the obligation or liability that is stayed, postponed, or suspended.

(b)  When a judgment or decree is vacated or set aside in whole or in part as provided in this chapter, the court in its discretion may likewise set aside and vacate it as to any surety, guarantor, endorser, accommodation maker, or other person, whether primarily or secondarily liable upon the contract or liability for the enforcement of which the judgment or decree was entered.

(c)  Whenever by reason of the military service of a principal, the sureties of a criminal bail bond are prevented from enforcing the attendance of their principal and performing their obligation, the court shall not enforce the provisions of the bond during the military service of that principal.  The court, in accordance with principles of equity and justice, may discharge those sureties and exonerate the bail either during or after such service.

(d)  Nothing in this chapter shall prevent a waiver in writing of the benefits afforded by subsections (a) and (b) by any surety, guarantor, endorser, accommodation maker, or other person whether primarily or secondarily liable upon the obligation or liability, except that no such waiver shall be valid unless it is executed as an instrument separate from the obligation or liability in respect of which it applies.  No such waiver shall be valid after the beginning of the period of military service if executed by:

(1)  An individual who subsequent to the execution of that waiver becomes a person in military service; or

(2)  A dependent of the individual. [L 1994, c 257, pt of §2]



§657D-4 - Notice of benefits to persons in and persons entering military service.

[§657D-4]  Notice of benefits to persons in and persons entering military service.  The adjutant general shall ensure the giving of notice of the benefits accorded by this chapter to persons entering the state military forces. [L 1994, c 257, pt of §2]



§657D-5 - Extension of benefits to persons ordered to report for state military service.

[§657D-5]  Extension of benefits to persons ordered to report for state military service.  Any person who is ordered to report for state military service shall be entitled to the relief and benefits during:

(1)  The period of actual military service; and

(2)  The period beginning on the date of receipt of the  order and ending on the date upon which the member reports for military service, or the date on which the order is revoked, whichever is earlier. [L 1994, c 257, pt of §2]



§657D-6 - Effect on rights, remedies, etc.

[§657D-6]  Effect on rights, remedies, etc., pursuant to written agreements entered after commencement of military service.  Nothing in this chapter shall prevent:

(1)  The modification, termination, or cancellation of any contract, lease, or bailment or any obligation secured by mortgage, trust deed, lien, or other security in the nature of a mortgage; or

(2)  The repossession, retention, foreclosure, sale, forfeiture, or taking possession of property that is security for any obligation or which has been purchased or received under a contract, lease, or bailment;

pursuant to a written agreement of the parties thereto (including the person in military service, whether or not the person is a party to the obligation), or their assignees, executed during or after the period of military service of that person. [L 1994, c 257, pt of §2]



§657D-7 - Exercise of rights not to affect lenders, credit, or insurers.

[§657D-7]  Exercise of rights not to affect lenders, credit, or insurers.  Application by a person in military service for, or receipt by a person in military service of, a stay, postponement, or suspension pursuant to this chapter in the payment of any tax, fine, penalty, insurance premium, or other civil obligation or liability of that person shall not by itself provide the basis for any of the following:

(1)  A determination by any lender or other person that the person in military service is unable to pay the civil obligation or liability in accordance with its terms;

(2)  With respect to a credit transaction between a creditor and the person in military service:

(A)  A denial or revocation of credit by the creditor;

(B)  A change by the creditor in the terms of an existing credit arrangement; or

(C)  A refusal by the creditor to grant credit to such person in substantially the amount or on substantially the terms requested;

(3)  An adverse report on the creditworthiness of the person in military service by or to any person or entity engaged in the practice of assembling or evaluating consumer credit information; or

(4)  A refusal by an insurer to insure the person. [L 1994, c 257, pt of §2]



§657D-11 - Default judgments; affidavits; bonds; attorneys for persons in service.

PART II.  GENERAL RELIEF

[§657D-11]  Default judgments; affidavits; bonds; attorneys for persons in service.  (a)  In a default of any appearance by the defendant in any action or proceeding commenced in any court, no judgment shall be entered without first securing a court order directing that entry, and no order shall be made if the defendant is in the military service until after the court has appointed an attorney to represent the defendant.  The court, on application, shall make such an appointment.  If it appears that the defendant is in the military service, the court may require the plaintiff to file a bond approved by the court before judgment is entered.  The bond shall be to indemnify the defendant in military service against any loss or damage that the defendant may suffer from any judgment should the judgment be thereafter set aside in whole or in part.  The court may make other and further orders or enter a judgment that in its opinion may be necessary to protect the rights of the defendant under this chapter.

(b)  Any person who makes or uses any affidavit, statement, declaration, verification, or certificate claiming that the defendant is not in military service, knowing it to be false, shall be punished as provided in chapter 710, part V.

(c)  In any action or proceeding in which a person in military service is a party and does not personally appear therein or is not represented by an authorized attorney, the court may appoint an attorney to represent the person.  In that case, a bond may be required and an order made to protect the rights of the person.  But no attorney appointed under this chapter to protect a person in military service shall have power to waive any right of that person or bind that person.

(d)  If any judgment shall be rendered in any action or proceeding governed by this section against any person in military service during the period of that service or within sixty days thereafter, and it appears that the person in military service was prejudiced by reason of the person's military service in making the person's defense thereto, then the judgment, upon application made by the person or the person's legal representative, not later than sixty days after the termination of the military service, may be opened by the court rendering the same and the defendant or the defendant's legal representative allowed to defend; provided it is made to appear that the defendant has a meritorious or legal defense to the action or some part thereof.

(e)  Vacating, setting aside, or reversing any judgment because of any of the provisions of this chapter shall not impair any right or title acquired by any bona fide purchaser for value under the judgment. [L 1994, c 257, pt of §2]



§657D-12 - Stay of proceedings where military service affects conduct thereof.

[§657D-12]  Stay of proceedings where military service affects conduct thereof.  In any action or proceeding in any court in which a person in military service is involved, either as plaintiff or defendant, during the period of that service or within sixty days thereafter, the court in its discretion, on application to it by the person or a person on such person's behalf, shall stay the action or proceeding at any stage as provided in this chapter.  No stay shall issue if, in the opinion of the court, the ability of the plaintiff to prosecute the action or the defendant to conduct the defense is not materially affected by reason of the person's military service. [L 1994, c 257, pt of §2]



§657D-13 - Fines and penalties on contracts.

[§657D-13]  Fines and penalties on contracts.  When an action for compliance with the terms of any contract is stayed pursuant to this chapter, no fine or penalty shall accrue by reason of failure to comply with the terms of the contract during the period of the stay.  In any case where a person fails to perform any obligation and a fine or penalty for the nonperformance is incurred, a court may relieve the enforcement of the fine or penalty on such terms as may be just if the person was in the military service when the penalty was incurred and that by reason of that service the ability of the person to pay or perform was thereby materially impaired. [L 1994, c 257, pt of §2]



§657D-14 - Restrictions.

[§657D-14]  Restrictions.  (a)  In any action or proceeding commenced in any court, if an insurance policy was assigned prior to the person's period of military service to secure the payment of any obligation of that person, no assignee of the policy (except the insurer in connection with a policy loan), during the period of military service of the insured or within sixty days thereafter, except upon the consent in writing of the insured made during the period or when the premiums thereon are due and unpaid or upon the death of the insured, shall exercise any right or option by virtue of the assignment unless upon leave of court granted upon an application made by the assignee.  The court may refuse to grant leave unless the court finds that the ability of the obligor to comply with the terms of the obligation is not materially affected by reason of the obligor's military service.  For the purpose of this subsection, premiums which are guaranteed under part IV shall not be deemed to be due and unpaid.

(b)  No person shall exercise any right to foreclose or enforce any lien for storage of household goods, furniture, or personal effects of a person in military service during the person's period of military service and for sixty days thereafter except upon an order previously granted by a court upon application and a return made and approved by the court.  The court, after a hearing on an application by the person in military service or some person on behalf of the person in military service, unless in the opinion of the court the ability of the defendant to pay the storage charges due is not materially affected by reason of the person's military service, may find against a person in military service.

(c)  Before or during the period of that service, or within sixty days thereafter, the court, on its own motion or on application to it by such person or a person on such person's behalf, unless in the opinion of the court the ability of the defendant to comply with the judgment or order entered or sought is not materially affected by reason of the defendant's service shall:

(1)  Stay the execution of any judgment or order entered against this person, as provided in this chapter; or

(2)  Vacate or stay any attachment or garnishment of property, money, or debts in the hands of another, whether before or after judgment as provided in this chapter. [L 1994, c 257, pt of §2]

Revision Note

Subsection (a) designation added pursuant to §23G-15(1).



§657D-15 - Duration and term of stays; co-defendants not in service.

[§657D-15]  Duration and term of stays; co-defendants not in service.  A stay of any action, proceeding, attachment, or execution, ordered by any court under this chapter, shall be for the period of military service and sixty days thereafter or any part of that period, and may be subject to such terms as may be just, including payment in installments of specified amounts and at such times as the court may fix.  Where the person in military service is a co-defendant with others, the plaintiff may proceed against the others by leave of the court. [L 1994, c 257, pt of §2]



§657D-16 - Statutes of limitations as affected by period of service.

[§657D-16]  Statutes of limitations as affected by period of service.  The period of military service shall not be included in computing any period for the bringing of any action or proceeding in any court, or before a state or county agency by or against any person in military service or by or against the person's heirs, personal representatives, administrators, or assigns, whether the cause of action or right or privilege to institute that action or proceeding accrued prior to or during the period of the military person's service.  No part of the period of military service that occurs after July 1, 1994, shall be included in computing any period now or hereafter provided by any law for the redemption of real property sold or forfeited to enforce any obligation, tax, or assessment. [L 1994, c 257, pt of §2]

Revision Note

"July 1, 1994," substituted for "the effective date of this chapter".



§657D-17 - Maximum rate of interest.

[§657D-17]  Maximum rate of interest.  No obligation or liability bearing interest at a rate in excess of six per cent a year incurred by a person in military service before that person's entry into that service, during any part of the period of military service, shall bear interest at a rate in excess of six per cent a year unless, in the opinion of the court, upon application thereto by the obligee, the ability of the person in military service to pay interest upon the obligation or liability at a rate in excess of six per cent per year is not materially affected by reason of that service, in which case the court may make such order as it deems just.

As used in this section the term "interest" includes service charges, renewal charges, fees, or other charges, except bona fide insurance, as to the obligation or liability. [L 1994, c 257, pt of §2]



§657D-18 - Limitation prescribed by state tax laws as affected by period of service.

[§657D-18]  Limitation prescribed by state tax laws as affected by period of service.  Section 657D-16 shall not apply to any period of limitation in state tax laws set forth in title 14. [L 1994, c 257, pt of §2]



§657D-21 - Eviction or distress during military service; stay; penalty for noncompliance; allotment of pay for payment.

PART III.  RENT, INSTALLMENT CONTRACTS, MORTGAGES,

LIENS, ASSIGNMENTS, LEASES

[§657D-21]  Eviction or distress during military service; stay; penalty for noncompliance; allotment of pay for payment.  (a)  No eviction or distress shall be made during the period of military service for any premises occupied chiefly for dwelling purposes by the spouse or other dependents of a person in military service, except upon leave of court granted upon application or granted in an action or proceeding on the right of possession.

(b)  On any such application or in any such action the court may, in its discretion and on its own motion, and shall, upon application, unless in the opinion of the court the ability of the tenant to pay the agreed rent is not materially affected by reason of such military service, stay the proceedings for not longer than three months, or it may make such other order as may be just.  Where the stay is granted or other order is made by the court, the owner of the premises shall be entitled, upon application therefor, to relief in respect of the premises similar to that granted persons in military service in sections 657D-22 and 657D-23 to such extent and for such period as may appear to the court to be just.

(c)  Any person who shall knowingly take part in any eviction or distress otherwise than as provided in subsection (a), or attempts so to do, shall be guilty of a misdemeanor.

(d)  The adjutant general is empowered, subject to rules adopted under chapter 91, to order an allotment of the pay of a person in military service in reasonable proportion to discharge the rent of premises occupied for dwelling purposes by the spouse or other dependents of the person. [L 1994, c 257, pt of §2]



§657D-22 - Installment contracts for purchase of property.

[§657D-22]  Installment contracts for purchase of property.  (a)  No person who has received, or whose assignor has received, under a contract for the purchase of real or personal property, or of lease or bailment with a view to purchase of that property, a deposit or installment of the purchase price, or a deposit or installment under the contract, lease, or bailment, from a person or from the assignor of a person who, after the date of payment of such deposit or installment, has entered military service, shall exercise any right or option under the contract to rescind or terminate the contract or resume possession of the property for nonpayment of any installment due or for any other breach of the terms occurring prior to or during the period of such military service, except by action in a court of competent jurisdiction.

(b)  Any person who knowingly resumes possession of property that is the subject of this section otherwise than as provided in subsection (a) or in section 657D-6 or attempts so to do, shall be guilty of a misdemeanor.

(c)  Upon the hearing of that action the court may order the repayment of prior installments or deposits or any part thereof, as a condition of terminating the contract and resuming possession of the property, or on its own motion or on application to it by the person in military service or a person on behalf of such person, shall order a stay of proceedings as provided in this chapter unless, in the opinion of the court, the ability of the defendant to comply with the terms of the contract is not materially affected by reason of that service; or it may make such other disposition of the case as may be equitable to preserve the interests of all parties. [L 1994, c 257, pt of §2]



§657D-23 - Mortgages, trust deeds, and other securities.

[§657D-23]  Mortgages, trust deeds, and other securities.  (a)  This section applies solely to obligations secured by mortgage, trust deed, or other security in the nature of a mortgage upon real or personal property owned by a person in military service before or at the commencement of the period of the military service and still owned by the person.

(b)  In any proceeding commenced in any court during the period of military service to enforce that obligation arising out of nonpayment of any sum due or out of any other breach of the terms occurring prior to or during the period of the person's military service, the court may, after hearing and on its own motion, or shall, on application to it by the person in military service or some person on behalf of the person in military service, unless in the opinion of the court the ability of the defendant to comply with the terms of the obligation is not materially affected by reason of the defendant's military service:

(1)  Stay the proceedings as provided in this chapter; or

(2)  Make such other disposition of the case as may be equitable to conserve the interests of all parties.

(c)  No sale, foreclosure, or seizure of property for nonpayment of any sum due under any such obligation, or for any other breach of the terms thereof, whether under a power of sale, under a judgment entered upon warrant of attorney to confess judgment contained therein, shall be valid if made during the period of military service or within sixty days thereafter, except pursuant to an agreement as provided in section 657D-6, unless upon an order previously granted by the court and a return thereto made and approved by the court.

Any person who knowingly makes, attempts, or causes to be made any such sale, foreclosure, or seizure of property, shall be guilty of a misdemeanor. [L 1994, c 257, pt of §2]



§657D-24 - Settlement of cases involving stayed proceedings to foreclose mortgage on, resume possession of, or terminate contract for purchase of, personal property.

[§657D-24]  Settlement of cases involving stayed proceedings to foreclose mortgage on, resume possession of, or terminate contract for purchase of, personal property.  Where a proceeding to foreclose a mortgage upon or to resume possession of personal property, or to rescind or terminate a contract for its purchase, has been stayed as provided in this chapter, the court, unless in its opinion an undue hardship would result to the dependents of the person in the military service, may appoint three disinterested parties to appraise the property and, based upon the report of the appraisers, order that sum, if any, as may be just, paid to the person in military service or the person's dependent, as the case may be, as a condition of foreclosing the mortgage, resuming possession of the property, or rescinding or terminating the contract. [L 1994, c 257, pt of §2]



§657D-25 - Termination of leases by lessees.

[§657D-25]  Termination of leases by lessees.  (a)  This section applies to any lease of premises occupied for a dwelling, or for professional, business, agricultural, or similar purposes in any case in which:

(1)  The lease was executed by or on the behalf of a person who, after the execution of the lease, entered military service; and

(2)  The leased premises have been occupied for one or more of those purposes by the person or by the person and the person's dependents.

(b)  Any lease described in subsection (a) may be terminated by notice in writing delivered to the lessor or the lessor's grantee or to one of their agents by the lessee at any time following the date of the beginning of the lessor's or the lessor's grantee's period of military service.  Delivery of the notice may be made by mailing it.  Termination of any such lease providing for monthly payment of rent shall not be effective until thirty days after the date on which the next rental payment is due and payable following the date of delivery or mailing of the notice.  In the case of all other leases, termination shall be effected on the last day of the month following the month in which the notice is delivered or mailed and in such case any unpaid rental for a period preceding termination shall be computed pro rata and any rental paid in advance for a period succeeding termination shall be refunded by the lessor or the lessor's assignee.  Upon application by the lessor to the appropriate court prior to the termination period provided for in the notice, any relief granted in this subsection shall be subject to such modifications or restrictions the court may find in the interests of justice and equity.

(c)  Any person who knowingly seizes, holds, or retains the personal effects, clothing, furniture, or other property of any person who has lawfully terminated a lease covered by this section, or in any manner interferes with the removal of such property from the premises covered by such lease, for the purpose of subjecting or attempting to subject any such property to a claim for rent accruing subsequent to the date of termination of such lease, or attempts to do so, shall be guilty of a misdemeanor. [L 1994, c 257, pt of §2]



§657D-26 - Life insurance policies; penalties.

[§657D-26]  Life insurance policies; penalties.  (a)  Where any life insurance policy on the life of a person in military service is the subject of an action or proceeding under this chapter, the court may:

(1)  Stay the proceedings as provided in this chapter; or

(2)  Make such other disposition of the case as may be equitable to preserve the interest of all parties.

This subsection shall not be construed in any way as affecting or as limiting the scope of section 657D-23.

(b)  Any person who knowingly acts in violation of this section, or attempts to do so, shall be guilty of a misdemeanor. [L 1994, c 257, pt of §2]



§657D-27 - Extension of benefits to dependents.

[§657D-27]  Extension of benefits to dependents.  Dependents of a person in military service shall be entitled to the benefits accorded to persons in military service under this part upon application to a court therefor, unless in the opinion of the court the ability of these dependents to comply with the terms of the obligation, contract, lease, or bailment has not been materially impaired by reason of the military service of the person upon whom the applicants are dependent. [L 1994, c 257, pt of §2]



§657D-31 - Definitions.

PART IV.  INSURANCE

[§657D-31]  Definitions.  As used in this part:

"Insured" includes any person in the state military forces, whose life is insured under and who is the owner and holder and has an interest in a policy.

"Insurer" includes any firm, corporation, partnership, or association chartered or authorized to engage in the insurance business to issue a policy as defined by the laws of a state or of the United States.

"Policy" includes any contract of life insurance or policy on a life, endowment, or term plan, including any benefit in the nature of life insurance arising out of membership in any fraternal or beneficial association, that does not provide for the payments of any sum less than the face value thereof or for the payment of an additional amount as premiums if the insured engages in the military service of the United States or which does not contain any limitations or restrictions upon coverage relating to engagement in or pursuit of certain types of activities which a person might be required to engage in by virtue of the person's being in that military service, and:

(1)  Which is in force on a premium-paying basis at the time of application for benefits hereunder; and

(2)  Which was made and a premium paid thereon not less than one hundred eighty days before the date insured entered into the military service.

This definition does not apply to policies or contracts of life insurance issued under the War Risk Insurance Act, as amended, the World War Veterans Act, as amended, or the National Service Life Insurance Act of 1940, as amended.

"Premium" includes the amount specified in the policy as the stipend to be paid by the insured at regular intervals during the period therein stated. [L 1994, c 257, pt of §2]



§657D-32 - Persons entitled to benefits; applications; amount of insurance protected.

[§657D-32]  Persons entitled to benefits; applications; amount of insurance protected.  The benefits and privileges of this part shall apply to any insured when the insured, or a person designated by the insured, makes written application for protection under this part, unless the insurance commissioner in passing on the application finds that the policy is not entitled to protection under this part.  The adjutant general shall give notice to the state military forces of the provisions of this part, and shall include in the notice an explanation of the provisions for the information of those desiring to make application for benefits.  The original of the application shall be sent by the insured to the insurer, and a copy to the insurance commissioner.  The total amount of insurance on the life of one insured under policies covered by this part shall not exceed $10,000.  If an insured applies for protection of policies on the insured's life totaling insurance in excess of $10,000, the insurance commissioner may have the amount of insurance divided into two or more policies so that the protection of this part may be extended to include policies for a total amount of insurance not to exceed $10,000, and a policy which affords the best security to the government shall be given preference. [L 1994, c 257, pt of §2]



§657D-33 - Form of application; reports to insurance commissioner by insurer; policy deemed modified upon application for protection.

[§657D-33]  Form of application; reports to insurance commissioner by insurer; policy deemed modified upon application for protection.  Any writing signed by the insured and identifying the policy and the insurer, and agreeing that the insured's rights under the policy are subject to and modified by this part, shall be sufficient as an application for the benefits of this part, but the insurance commissioner may require the insured and insurer to execute other appropriate forms.  Upon receipt of the application of the insured, the insurer shall furnish such report to the insurance commissioner concerning the policy as shall be prescribed by rules adopted under chapter 91.  When an insured has applied for protection under this part, the policy is deemed to have been modified to conform to the provisions of this part. [L 1994, c 257, pt of §2]



§657D-34 - Determination of policies entitled to protection; notice to parties; lapse of policies for nonpayment of premiums, etc.

[§657D-34]  Determination of policies entitled to protection; notice to parties; lapse of policies for nonpayment of premiums, etc.  The insurance commissioner shall determine whether the policy is entitled to protection under this part and shall notify the insured and the insurer of that determination.  Any policy found by the insurance commissioner to be entitled to protection under this part, subsequent to date of application and during the period of state military service of the insured and for sixty days after the expiration of that service, shall not lapse or otherwise terminate or be forfeited for the nonpayment of a premium becoming due and payable, or the nonpayment of any indebtedness or interest. [L 1994, c 257, pt of §2]



§657D-35 - Rights and privileges of insured during period of protection.

[§657D-35]  Rights and privileges of insured during period of protection.  No dividend or other monetary benefit under a policy shall be paid to an insured or used to purchase dividend additions while a policy is covered by this part except with the approval of the insurance commissioner.  Without this approval, those dividends or benefits shall be added to the value of the policy to be used as a credit when final settlement is made with the insurer.  No cash value, loan value, withdrawal of dividend accumulation, unearned premium, or other value of similar character shall be available to the insured while the policy is covered under this part except upon approval by the insurance commissioner.  The insured's right to change a beneficiary designation or select an optional settlement for a beneficiary shall not be affected by this part. [L 1994, c 257, pt of §2]



§657D-36 - Deduction of unpaid premiums upon settlement of policies maturing during protection.

[§657D-36]  Deduction of unpaid premiums upon settlement of policies maturing during protection.  In the event of maturity of a policy as a death claim or otherwise before the expiration of the period of protection under this part, the insurer in making settlement shall deduct from the amount of insurance the premiums guaranteed under this part, together with interest thereon at the rate fixed in the policy for policy loans.  If no rate of interest is specifically fixed in the policy, the rate shall be the rate fixed for policy loans in other policies issued by the insurer at the time the policy brought under this chapter was issued.  The amount deducted by reason of the protection afforded by this part shall be reported by the insurer to the insurance commissioner. [L 1994, c 257, pt of §2]



§657D-37 - Guarantee of premiums and interest by State; settlement of amounts due upon expiration of protection; subrogation of state crediting debt repayments.

[§657D-37]  Guarantee of premiums and interest by State; settlement of amounts due upon expiration of protection; subrogation of state crediting debt repayments.  Payment of premiums and interest thereon at the rate specified in section 657D-36 becoming due on a policy while protected under this part is guaranteed by the State, and if the amount so guaranteed is not paid to the insurer prior to the expiration of the period of insurance protection under this part, the amount then due shall be treated by the insurer as a policy loan.  If at the expiration of that period the cash surrender value is less than the amount then due, the policy shall then cease and the State shall pay the insurer the difference between the amount and the cash surrender value.  The amount paid by the State to an insurer on account of applications approved under this part shall become a debt due to the State by the insured on whose account payment was made and, notwithstanding any other law, the amount may be collected either by deduction from any amount due the insured by the State or as otherwise authorized by law.  Any moneys received as repayment of debt incurred under this part shall be credited to the appropriation for the payment of claims under this part. [L 1994, c 257, pt of §2]



§657D-38 - Rules; finality of determinations.

[§657D-38]  Rules; finality of determinations.  The insurance commissioner shall adopt rules under chapter 91 to implement this part.  The findings of fact and conclusions of law made by the insurance commissioner in administering this part shall be final, and shall not be subject to review by any other official or agency of the government. [L 1994, c 257, pt of §2]



§657D-41 - Taxes respecting personalty, money, credits, or realty; sale of property to enforce collection; redemption of property sold; penalty for nonpayment; notice of rights to beneficiaries of section.

PART V.  TAXES AND PUBLIC LANDS

[§657D-41]  Taxes respecting personalty, money, credits, or realty; sale of property to enforce collection; redemption of property sold; penalty for nonpayment; notice of rights to beneficiaries of section.  (a)  This section applies to any general or special unpaid taxes or assessments, that fall due prior to or during the period of state military service, on personal property, money, or credits, or real property owned and occupied for dwelling, professional, business, or agricultural purposes by persons in state military service or the person's dependents at the commencement of the period of military service and still so occupied by the person's dependents or employees.  This section does not apply to taxes on income.

(b)  No sale of any property in subsection (a) shall be made to enforce the collection of any state or county tax or assessment, and no proceeding or action for that purpose shall commence, except upon leave of court granted upon application made by the state department of taxation or appropriate county agency.  The court, unless in its opinion the ability of the person in military service to pay the taxes or assessments is not materially affected by reason of state military service, may stay the proceedings or the sale for a period of not more than sixty days after the termination of the period of military service of the person.

(c)  When by law the property may be sold or forfeited to enforce the collection of the tax or assessment, the person in state military service shall have the right to redeem or commence an action to redeem the property, at any time not later than sixty days after the termination of state military service, but in no case later than sixty days after the date if this chapter is repealed; provided this shall not shorten any period provided by any other state or county law providing for that redemption.

(d)  Whenever under this chapter any tax or assessment is not required to be paid when due, the tax or assessment due and unpaid shall bear interest until paid at the rate of six per cent a year, and no other penalty or interest shall be incurred by reason of the nonpayment.  Any lien for the unpaid taxes or assessment shall also include the interest thereon. [L 1994, c 257, pt of §2]



§657D-42 - Rights to public lands not forfeited; grazing lands.

[§657D-42]  Rights to public lands not forfeited; grazing lands.  (a)  No right to any lands owned or controlled by the State, initiated or acquired under any laws of the State, including the mining and mineral leasing laws, by [a] person prior to entering state military service shall during the period of that service be forfeited or prejudiced by reason of the person's absence from the land or the person's failure to perform any work or make any improvements thereon or the person's failure to do any other act required by or under those laws.

(b)  This section does not control specific requirements contained in this part. [L 1994, c 257, pt of §2]



§657D-43 - Income taxes; collection deferred; interest; statute of limitations.

[§657D-43]  Income taxes; collection deferred; interest; statute of limitations.  The collection from any person in the state military forces of any tax on the income of such person pursuant to chapter 235, whether falling due prior to or during the person's period of military service, shall be deferred for a period of not more than sixty days after the termination of the person's period of military service if such person's ability to pay such tax is materially impaired by reason of the service.  No interest on any amount of tax, collection of which is deferred for any period under this section, and no penalty for nonpayment of such amount during such period, shall accrue for such period of deferment by reason of nonpayment.  The running of any statute of limitations against the collection of such tax by distraint or otherwise shall be suspended for the period of military service of any person whose tax collection is deferred under this section, and for an additional period of sixty days beginning with the day following the period of military service.

The provisions of this section shall not apply to the retention or recovery of debt under sections 231-51 to 231-59. [L 1994, c 257, pt of §2]



§657D-51 - Transfers to take advantage of chapter.

PART VI.  ADMINISTRATIVE REMEDIES

[§657D-51]  Transfers to take advantage of chapter.  Notwithstanding the provisions of this chapter to the contrary, the court shall enter such lawful judgment or order, in any proceeding to enforce a civil right, where the court is satisfied that any interest, property, or contract, since July 1, 1994, has been transferred or acquired with intent to delay the just enforcement of such right by taking advantage of this chapter. [L 1994, c 257, pt of §2]

Revision Note

"July 1, 1994" substituted for "the effective date of this chapter".



§657D-52 - Certificates of service; persons reported missing.

[§657D-52]  Certificates of service; persons reported missing.  (a)  In any proceeding under this chapter, a certificate signed by the adjutant general shall be prima facie evidence as to any of the following facts stated in the certificate:

(1)  That a person named has not served, is serving, or has served in the state military forces;

(2)  The time when and the place where the person entered military service, the person's residence at that time, and the rank, branch, and unit of such service that the person entered;

(3)  The dates the person served in the state military forces;

(4)  The monthly pay received by the person at the date of issuing the certificate; and

(5)  If applicable, the time when and the place where the person died in or was discharged from such service.

(b)  It is the duty of the adjutant general to furnish a certificate on application; and any certificate signed by any one of the officers of the adjutant general or by any person purporting upon the face of the certificates to have been so authorized shall be prima facie evidence of its contents and of the authority of the officer to issue it.

(c)  Where a person in military service has been reported missing, the person shall be presumed to continue in the service until accounted for, and no period under this chapter which begins or ends with the death of such person shall begin or end until the death of such person is in fact reported to or found by the department of defense, or any court or board thereof, or until death is determined by a court of competent jurisdiction.  No period limited by this chapter that begins or ends with the death of such person shall be extended beyond a period of six months after the time when this chapter ceases to be in force. [L 1994, c 257, pt of §2]



§657D-53 - Revocation of interlocutory orders.

[§657D-53]  Revocation of interlocutory orders.  Any interlocutory order under this chapter, made upon the court's own motion, may be revoked, modified, or extended by it upon appropriate notice to the parties. [L 1994, c 257, pt of §2]



§657D-61 - Stay of enforcement of obligations, liabilities, taxes.

PART VII.  FURTHER RELIEF

[§657D-61]  Stay of enforcement of obligations, liabilities, taxes.  (a)  A person, at any time during the person's period of military service or within sixty days thereafter, may apply to a court for relief from any obligation or liability incurred by that person prior to the person's period of military service or for relief of any tax or assessment whether falling due prior to or during the person's period of military service.  The court, after appropriate notice and hearing, unless in its opinion the ability of the applicant to comply with the terms of such obligation or liability or to pay such tax or assessment has not been materially affected by reason of the applicant's military service, may grant the following relief:

(1)  In the case of an obligation payable under its terms in installments under a contract for the purchase of real estate, or secured by a mortgage or other installment in the nature of a mortgage upon real estate, a stay of the enforcement of the obligation during the applicant's period of military service and, from the date of termination of such period of military service or from the date of application if made after such service, for a period equal to the period of the remaining life of the installment contract or other instrument plus a period of time equal to the period of military service of the applicant, or any part of such combined period, subject to payment of the balance of principal and accumulated interest due and unpaid at the date of termination of the period of military service or from the date of application, as the case may be, in equal installments during the combined period at the rate of interest on the unpaid balance as is prescribed in the contract, or other instrument evidencing the obligation, for installments paid when due, and subject to other terms as may be just; and

(2)  In the case of any other obligation, liability, tax, or assessment, a stay of the enforcement thereof during the applicant's period of military service and, from the date of termination of such period of military service or from the date of application if made after such service, for a period of time equal to the period of military service of the applicant or any part of such period, subject to payment of the balance of principal and accumulated interest due and unpaid at the date of termination of such period of military service or from the date of application, as the case may be, in equal periodic installments during such extended period at such rate of interest as may be prescribed for such obligation, liability, tax, or assessment, if paid when due, and subject to such other terms as may be just.

(b)  When any court has granted a stay as provided in this section, no fine or penalty by reason of failure to comply with the terms or conditions of the obligation, liability, tax, or assessment as to which the stay was granted, shall accrue during the period in which the terms and conditions of the stay are complied with. [L 1994, c 257, pt of §2]



§657D-62 - Power of attorney.

[§657D-62]  Power of attorney.  (a)  Notwithstanding any other provision of law, a power of attorney that:

(1)  Was duly executed by a person in the military service who is in a missing status (as defined in section 551(2) of Title 37, United States Code);

(2)  Designates that person's spouse, parent, or other named relative as the person's attorney in fact for certain specified, or all, purposes; and

(3)  Expires by its terms after that person entered a missing status, and before or after July 1, 1994;

shall be automatically extended for the period that the person is in a missing status.

(b)  No power of attorney executed after July 1, 1994 by a person in the military service may be extended under subsection (a) if the document by its terms clearly indicates that the power granted expires on the date specified even though that person, after the date of execution of the document, enters a missing status. [L 1994, c 257, pt of §2]

Revision Note

"July 1, 1994" substituted for "the effective date of this section".



§657D-63 - Reinstatement of health insurance coverage upon release from service.

[§657D-63]  Reinstatement of health insurance coverage upon release from service.  (a)  A person who, by reason of service in the state military forces is entitled to the rights and benefits of this chapter, shall be entitled upon release from such military service to reinstatement of any health insurance which was:

(1)  In effect on the day before service commenced; and

(2)  Terminated effective on a date during the period of service.

(b)  An exclusion or a waiting period may not be imposed in connection with reinstatement of health insurance coverage for a health or physical condition of a person under subsection (a), or a health or physical condition for any other person who is covered by the insurance by reason of the coverage of such person, if:

(1)  The condition arose before or during that person's period of training or service in the state military forces;

(2)  An exclusion or waiting period would not have been imposed for the condition during a period of coverage [or] participation by such person in the insurance; and

(3)  The condition of such person has not been determined by the adjutant general to be a disability incurred or aggravated in the line of duty, within the meaning of [Title] 38 United States Code section 105.

(c)  Subsection (a) does not apply in the case of employer- offered insurance benefits in which a person referred to in such subsection is entitled to participate pursuant to [Title] 38 United States Code section 2021 et seq. [L 1994, c 257, pt of §2]

Revision Note

Subsection (a) designation added pursuant to §23G-15(1).






CHAPTER 658 - ARBITRATION AND AWARDS

CHAPTER 658

ARBITRATION AND AWARDS

REPEALED.  L 2001, c 265, §5.



CHAPTER 658A - UNIFORM ARBITRATION ACT

§658A-1 - Definitions.

§658A-1  Definitions.  In this chapter:

"Arbitration organization" means an association, agency, board, commission, or other entity that is neutral and initiates, sponsors, or administers an arbitration proceeding or is involved in the appointment of an arbitrator.

"Arbitrator" means an individual appointed to render an award, alone or with others, in a controversy that is subject to an agreement to arbitrate.

"Court" means any district or circuit court of competent jurisdiction in this State, unless otherwise indicated.  In cases involving arbitration subject to chapter 89, chapter 377, or the National Labor Relations Act, "court" means the circuit court of the appropriate judicial circuit.

"Knowledge" means actual knowledge.

"Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity.

"Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form. [L 2001, c 265, pt of §1; am L 2006, c 72, §2]



§658A-2 - Notice.

[§658A-2]  Notice.  (a)  Except as otherwise provided in this chapter, a person gives notice to another person by taking action that is reasonably necessary to inform the other person in ordinary course, whether or not the other person acquires knowledge of the notice.

(b)  A person has notice if the person has knowledge of the notice or has received notice.

(c)  A person receives notice when it comes to the person's attention or the notice is delivered at the person's place of residence or place of business, or at another location held out by the person as a place of delivery of such communications. [L 2001, c 265, pt of §1]



§658A-3 - When chapter applies.

§658A-3  When chapter applies.  (a)  Except as provided in subsection (c), this chapter governs an agreement to arbitrate made on or after July 1, 2002.

(b)  This chapter governs an agreement to arbitrate made before July 1, 2002, if all the parties to the agreement or to the arbitration proceeding so agree in a record.  If the parties to the agreement or to the arbitration do not so agree in a record, an agreement to arbitrate that is made before July 1, 2002, shall be governed by the law specified in the agreement to arbitrate or, if none is specified, by the state law in effect on the date when the arbitration began or on June 30, 2002, whichever first occurred.

(c)  After June 30, 2004, this chapter governs an agreement to arbitrate whenever made. [L 2001, c 265, pt of §1; am L 2002, c 50, §1]

Revision Note

"July 1, 2002" substituted for "the effective date of this chapter".

Case Notes

Where appellant was already bound by an arbitration agreement executed on February 24, 2000, and therefore the post-July 1, 2002 arbitration agreement was not a "new" arbitration agreement that would dictate the application of this chapter to the arbitration proceedings, subsection (a) was inapplicable to the case.  113 H. 127, 149 P.3d 495.

Where arbitration proceeding commenced prior to June 30, 2004, subsection (c) was inapplicable to the case; thus, under the circumstances of the case and the plain language of subsection (b), the governing law applicable to the arbitration proceeding was chapter 658.  113 H. 127, 149 P.3d 495.

Where the agreement to arbitrate was executed on February 24, 2000 and the arbitration proceeding commenced on February 18, 2004, that is, prior to June 30, 2004 but after June 30, 2002, pursuant to the plain reading of the alternative stated in the second sentence of subsection (b), the governing law applicable to the arbitration proceeding was the law that was in effect on June 30, 2002, i.e., chapter 658.  113 H. 127, 149 P.3d 495.



§658A-4 - Effect of agreement to arbitrate; nonwaivable provisions.

§658A-4  Effect of agreement to arbitrate; nonwaivable provisions.  (a)  Except as otherwise provided in subsections (b) and (c), a party to an agreement to arbitrate or to an arbitration proceeding may waive, or the parties may vary the effect of, the requirements of this chapter to the extent permitted by law.

(b)  Before a controversy arises that is subject to an agreement to arbitrate, a party to the agreement shall not:

(1)  Waive or agree to vary the effect of the requirements of section 658A-5(a), 658A-6(a), 658A-8, 658A-17(a), 658A-17(b), 658A-26, or 658A-28;

(2)  Agree to unreasonably restrict the right under section 658A-9 to notice of the initiation of an arbitration proceeding;

(3)  Agree to unreasonably restrict the right under section 658A-12 to disclosure of any facts by a neutral arbitrator; or

(4)  Waive the right under section 658A-16 of a party to an agreement to arbitrate to be represented by a lawyer at any proceeding or hearing under this chapter, but an employer and a labor organization may waive the right to representation by a lawyer in a labor arbitration.

(c)  A party to an agreement to arbitrate or arbitration proceeding shall not waive, or the parties shall not vary the effect of, the requirements of this section or section 658A-3(a) or (c), 658A-7, 658A-14, 658A-18, 658A-20(d) or (e), 658A-22, 658A-23, 658A-24, 658A-25(a) or (b), or 658A-29. [L 2001, c 265, pt of §1; am L 2002, c 16, §27]



§658A-5 - Application for judicial relief.

[§658A-5]  Application for judicial relief.  (a)  Except as otherwise provided in section 658A-28, an application for judicial relief under this chapter shall be made by motion to the court and heard in the manner provided by law or rule of court for making and hearing motions.

(b)  Unless a civil action involving the agreement to arbitrate is pending, notice of an initial motion to the court under this chapter shall be served in the manner provided by law for the service of a summons in a civil action.  Otherwise, notice of the motion shall be given in the manner provided by law or rule of court for serving motions in pending cases. [L 2001, c 265, pt of §1]



§658A-6 - Validity of agreement to arbitrate.

[§658A-6]  Validity of agreement to arbitrate.  (a)  An agreement contained in a record to submit to arbitration any existing or subsequent controversy arising between the parties to the agreement is valid, enforceable, and irrevocable except upon a ground that exists at law or in equity for the revocation of a contract.

(b)  The court shall decide whether an agreement to arbitrate exists or a controversy is subject to an agreement to arbitrate.

(c)  An arbitrator shall decide whether a condition precedent to arbitrability has been fulfilled and whether a contract containing a valid agreement to arbitrate is enforceable.

(d)  If a party to a judicial proceeding challenges the existence of, or claims that a controversy is not subject to, an agreement to arbitrate, the arbitration proceeding may continue pending final resolution of the issue by the court, unless the court otherwise orders. [L 2001, c 265, pt of §1]

Case Notes

Cited:  297 F. Supp. 2d 1259.



§658A-7 - Motion to compel or stay arbitration.

[§658A-7]  Motion to compel or stay arbitration.  (a)  On motion of a person showing an agreement to arbitrate and alleging another person's refusal to arbitrate pursuant to the agreement:

(1)  If the refusing party does not appear or does not oppose the motion, the court shall order the parties to arbitrate; and

(2)  If the refusing party opposes the motion, the court shall proceed summarily to decide the issue and order the parties to arbitrate unless it finds that there is no enforceable agreement to arbitrate.

(b)  On motion of a person alleging that an arbitration proceeding has been initiated or threatened but that there is no agreement to arbitrate, the court shall proceed summarily to decide the issue.  If the court finds that there is an enforceable agreement to arbitrate, it shall order the parties to arbitrate.

(c)  If the court finds that there is no enforceable agreement, it shall not, pursuant to subsection (a) or (b), order the parties to arbitrate.

(d)  The court shall not refuse to order arbitration because the claim subject to arbitration lacks merit or grounds for the claim have not been established.

(e)  If a proceeding involving a claim referable to arbitration under an alleged agreement to arbitrate is pending in court, a motion under this section shall be made in that court.  Otherwise a motion under this section shall be made in any court as provided in section 658A-27.

(f)  If a party makes a motion to the court to order arbitration, the court on just terms shall stay any judicial proceeding that involves a claim alleged to be subject to the arbitration until the court renders a final decision under this section.

(g)  If the court orders arbitration, the court on just terms shall stay any judicial proceeding that involves a claim subject to the arbitration.  If a claim subject to the arbitration is severable, the court may limit the stay to that claim. [L 2001, c 265, pt of §1]

Case Notes

Cited, where the court found that third-party defendant, assignee and nonsignatory to a lease containing a valid arbitration clause, could move to compel arbitration of additional rent due.  515 F. Supp. 2d 1141.



§658A-8 - Provisional remedies.

[§658A-8]  Provisional remedies.  (a)  Before an arbitrator is appointed and is authorized and able to act, the court, upon motion of a party to an arbitration proceeding and for good cause shown, may enter an order for provisional remedies to protect the effectiveness of the arbitration proceeding to the same extent and under the same conditions as if the controversy were the subject of a civil action.

(b)  After an arbitrator is appointed and is authorized and able to act:

(1)  The arbitrator may issue such orders for provisional remedies, including interim awards, as the arbitrator finds necessary to protect the effectiveness of the arbitration proceeding and to promote the fair and expeditious resolution of the controversy, to the same extent and under the same conditions as if the controversy were the subject of a civil action; and

(2)  A party to an arbitration proceeding may move the court for a provisional remedy only if the matter is urgent and the arbitrator is not able to act timely or the arbitrator cannot provide an adequate remedy.

(c)  A party does not waive a right of arbitration by making a motion under subsection (a) or (b). [L 2001, c 265, pt of §1]



§658A-9 - Initiation of arbitration.

[§658A-9]  Initiation of arbitration.  (a)  A person initiates an arbitration proceeding by giving notice in a record to the other parties to the agreement to arbitrate in the agreed manner between the parties or, in the absence of agreement, by certified or registered mail, return receipt requested and obtained, or by service as authorized for the commencement of a civil action.  The notice shall describe the nature of the controversy and the remedy sought.

(b)  Unless a person objects for lack or insufficiency of notice under section 658A-15(c) before the beginning of the arbitration hearing, by appearing at the hearing the person waives any objection to lack of or insufficiency of notice. [L 2001, c 265, pt of §1]

Case Notes

This section is not limited to persons asserting a claim; the plain language of this section sets forth the requirements for initiating an arbitration proceeding by a person who is a party to an arbitration agreement.  107 H. 386, 114 P.3d 892.



§658A-10 - Consolidation of separate arbitration proceedings.

[§658A-10]  Consolidation of separate arbitration proceedings.  (a)  Except as otherwise provided in subsection (c), upon motion of a party to an agreement to arbitrate or to an arbitration proceeding, the court may order consolidation of separate arbitration proceedings as to all or some of the claims if:

(1)  There are separate agreements to arbitrate or separate arbitration proceedings between the same persons or one of them is a party to a separate agreement to arbitrate or a separate arbitration proceeding with a third person;

(2)  The claims subject to the agreements to arbitrate arise in substantial part from the same transaction or series of related transactions;

(3)  The existence of a common issue of law or fact creates the possibility of conflicting decisions in the separate arbitration proceedings; and

(4)  Prejudice resulting from a failure to consolidate is not outweighed by the risk of undue delay or prejudice to the rights of or hardship to parties opposing consolidation.

(b)  The court may order consolidation of separate arbitration proceedings as to some claims and allow other claims to be resolved in separate arbitration proceedings.

(c)  The court may not order consolidation of the claims of a party to an agreement to arbitrate if the agreement prohibits consolidation. [L 2001, c 265, pt of §1]



§658A-11 - Appointment of arbitrator; service as a neutral arbitrator.

[§658A-11]  Appointment of arbitrator; service as a neutral arbitrator.  (a)  If the parties to an agreement to arbitrate agree on a method for appointing an arbitrator, that method shall be followed, unless the method fails.  If the parties have not agreed on a method, the agreed method fails, or an arbitrator appointed fails or is unable to act and a successor has not been appointed, the court, on motion of a party to the arbitration proceeding, shall appoint the arbitrator.  An arbitrator so appointed has all the powers of an arbitrator designated in the agreement to arbitrate or appointed pursuant to the agreed method.

(b)  An individual who has a known, direct, and material interest in the outcome of the arbitration proceeding or a known, existing, and substantial relationship with a party may not serve as an arbitrator required by an agreement to be neutral. [L 2001, c 265, pt of §1]



§658A-12 - Disclosure by arbitrator.

[§658A-12]  Disclosure by arbitrator.  (a)  Before accepting appointment, an individual who is requested to serve as an arbitrator, after making a reasonable inquiry, shall disclose to all parties to the agreement to arbitrate and arbitration proceeding and to any other arbitrators any known facts that a reasonable person would consider likely to affect the impartiality of the arbitrator in the arbitration proceeding, including:

(1)  A financial or personal interest in the outcome of the arbitration proceeding; and

(2)  An existing or past relationship with any of the parties to the agreement to arbitrate or the arbitration proceeding, their counsel or representatives, a witness, or another arbitrator.

(b)  An arbitrator has a continuing obligation to disclose to all parties to the agreement to arbitrate and arbitration proceeding and to any other arbitrators any facts that the arbitrator learns after accepting appointment which a reasonable person would consider likely to affect the impartiality of the arbitrator.

(c)  If an arbitrator discloses a fact required by subsection (a) or (b) to be disclosed and a party timely objects to the appointment or continued service of the arbitrator based upon the fact disclosed, the objection may be a ground under section 658A-23(a)(2) for vacating an award made by the arbitrator.

(d)  If the arbitrator did not disclose a fact as required by subsection (a) or (b), upon timely objection by a party, the court under section 658A-23(a)(2) may vacate an award.

(e)  An arbitrator appointed as a neutral arbitrator who does not disclose a known, direct, and material interest in the outcome of the arbitration proceeding or a known, existing, and substantial relationship with a party is presumed to act with evident partiality under section 658A-23(a)(2).

(f)  If the parties to an arbitration proceeding agree to the procedures of an arbitration organization or any other procedures for challenges to arbitrators before an award is made, substantial compliance with those procedures is a condition precedent to a motion to vacate an award on that ground under section 658A-23(a)(2). [L 2001, c 265, pt of §1]



§658A-13 - Action by majority.

[§658A-13]  Action by majority.  If there is more than one arbitrator, the powers of an arbitrator shall be exercised by a majority of the arbitrators, but all of them shall conduct the hearing under section 658A-15(c). [L 2001, c 265, pt of §1]



§658A-14 - Immunity of arbitrator; competency to testify; attorney's fees and costs.

[§658A-14]  Immunity of arbitrator; competency to testify; attorney's fees and costs.  (a)  An arbitrator or an arbitration organization acting in that capacity is immune from civil liability to the same extent as a judge of a court of this State acting in a judicial capacity.

(b)  The immunity afforded by this section supplements any immunity under other law.

(c)  The failure of an arbitrator to make a disclosure required by section 658A-12 does not cause any loss of immunity under this section.

(d)  In a judicial, administrative, or similar proceeding, an arbitrator or representative of an arbitration organization is not competent to testify, and shall not be required to produce records as to any statement, conduct, decision, or ruling occurring during the arbitration proceeding, to the same extent as a judge of a court of this State acting in a judicial capacity.  This subsection does not apply:

(1)  To the extent necessary to determine the claim of an arbitrator, arbitration organization, or representative of the arbitration organization against a party to the arbitration proceeding; or

(2)  To a hearing on a motion to vacate an award under section 658A-23(a)(1) or (2) if the movant establishes prima facie that a ground for vacating the award exists.

(e)  If a person commences a civil action against an arbitrator, arbitration organization, or representative of an arbitration organization arising from the services of the arbitrator, organization, or representative or if a person seeks to compel an arbitrator or a representative of an arbitration organization to testify or produce records in violation of subsection (d), and the court decides that the arbitrator, arbitration organization, or representative of an arbitration organization is immune from civil liability or that the arbitrator or representative of the organization is not competent to testify, the court shall award to the arbitrator, organization, or representative reasonable attorney's fees and other reasonable expenses of litigation. [L 2001, c 265, pt of §1]



§658A-15 - Arbitration process.

[§658A-15]  Arbitration process.  (a)  An arbitrator may conduct an arbitration in such manner as the arbitrator considers appropriate for a fair and expeditious disposition of the proceeding.  The authority conferred upon the arbitrator includes the power to hold conferences with the parties to the arbitration proceeding before the hearing and, among other matters, determine the admissibility, relevance, materiality, and weight of any evidence.

(b)  An arbitrator may decide a request for summary disposition of a claim or particular issue:

(1)  If all interested parties agree; or

(2)  Upon request of one party to the arbitration proceeding if that party gives notice to all other parties to the proceeding, and the other parties have a reasonable opportunity to respond.

(c)  If an arbitrator orders a hearing, the arbitrator shall set a time and place and give notice of the hearing not less than five days before the hearing begins.  Unless a party to the arbitration proceeding makes an objection to lack or insufficiency of notice not later than the beginning of the hearing, the party's appearance at the hearing waives the objection.  Upon request of a party to the arbitration proceeding and for good cause shown, or upon the arbitrator's own initiative, the arbitrator may adjourn the hearing from time to time as necessary but shall not postpone the hearing to a time later than that fixed by the agreement to arbitrate for making the award unless the parties to the arbitration proceeding consent to a later date.  The arbitrator may hear and decide the controversy upon the evidence produced although a party who was duly notified of the arbitration proceeding did not appear.  The court, on request, may direct the arbitrator to conduct the hearing promptly and render a timely decision.

(d)  At a hearing under subsection (c), a party to the arbitration proceeding has a right to be heard, to present evidence material to the controversy, and to cross-examine witnesses appearing at the hearing.

(e)  If an arbitrator ceases or is unable to act during the arbitration proceeding, a replacement arbitrator shall be appointed in accordance with section 658A-11 to continue the proceeding and to resolve the controversy. [L 2001, c 265, pt of §1]



§658A-16 - Representation by lawyer.

[§658A-16]  Representation by lawyer.  A party to an arbitration proceeding may be represented by a lawyer. [L 2001, c 265, pt of §1]



§658A-17 - Witnesses; subpoenas; depositions; discovery.

[§658A-17]  Witnesses; subpoenas; depositions; discovery.  (a)  An arbitrator may issue a subpoena for the attendance of a witness and for the production of records and other evidence at any hearing and may administer oaths.  A subpoena shall be served in the manner for service of subpoenas in a civil action and, upon motion to the court by a party to the arbitration proceeding or the arbitrator, enforced in the manner for enforcement of subpoenas in a civil action.

(b)  In order to make the proceedings fair, expeditious, and cost effective, upon request of a party to or a witness in an arbitration proceeding, an arbitrator may permit a deposition of any witness to be taken for use as evidence at the hearing, including a witness who cannot be subpoenaed for or is unable to attend a hearing.  The arbitrator shall determine the conditions under which the deposition is taken.

(c)  An arbitrator may permit such discovery as the arbitrator decides is appropriate in the circumstances, taking into account the needs of the parties to the arbitration proceeding and other affected persons and the desirability of making the proceeding fair, expeditious, and cost effective.

(d)  If an arbitrator permits discovery under subsection (c), the arbitrator may order a party to the arbitration proceeding to comply with the arbitrator's discovery-related orders, issue subpoenas for the attendance of a witness and for the production of records and other evidence at a discovery proceeding, and take action against a noncomplying party to the extent a court could if the controversy were the subject of a civil action in this State.

(e)  An arbitrator may issue a protective order to prevent the disclosure of privileged information, confidential information, trade secrets, and other information protected from disclosure to the extent a court could if the controversy were the subject of a civil action in this State.

(f)  All laws compelling a person under subpoena to testify and all fees for attending a judicial proceeding, a deposition, or a discovery proceeding as a witness apply to an arbitration proceeding as if the controversy were the subject of a civil action in this State.

(g)  The court may enforce a subpoena or discovery-related order for the attendance of a witness within this State and for the production of records and other evidence issued by an arbitrator in connection with an arbitration proceeding in another state upon conditions determined by the court so as to make the arbitration proceeding fair, expeditious, and cost effective.  A subpoena or discovery-related order issued by an arbitrator in another state shall be served in the manner provided by law for service of subpoenas in a civil action in this State and, upon motion to the court by a party to the arbitration proceeding or the arbitrator, enforced in the manner provided by law for enforcement of subpoenas in a civil action in this State. [L 2001, c 265, pt of §1]



§658A-18 - Judicial enforcement of pre-award ruling by arbitrator.

[§658A-18]  Judicial enforcement of pre-award ruling by arbitrator.  If an arbitrator makes a pre-award ruling in favor of a party to the arbitration proceeding, the party may request the arbitrator to incorporate the ruling into an award under section 658A-19.  A prevailing party may make a motion to the court for an expedited order to confirm the award under section 658A-22, in which case the court shall summarily decide the motion.  The court shall issue an order to confirm the award unless the court vacates, modifies, or corrects the award under section 658A-23 or 658A-24. [L 2001, c 265, pt of §1]



§658A-19 - Award.

[§658A-19]  Award.  (a)  An arbitrator shall make a record of an award.  The record shall be signed or otherwise authenticated by any arbitrator who concurs with the award.  The arbitrator or the arbitration organization shall give notice of the award, including a copy of the award, to each party to the arbitration proceeding.

(b)  An award shall be made within the time specified by the agreement to arbitrate or, if not specified therein, within the time ordered by the court.  The court may extend or the parties to the arbitration proceeding may agree in a record to extend the time.  The court or the parties may do so within or after the time specified or ordered.  A party waives any objection that an award was not timely made unless the party gives notice of the objection to the arbitrator before receiving notice of the award. [L 2001, c 265, pt of §1]



§658A-20 - Change of award by arbitrator.

[§658A-20]  Change of award by arbitrator.  (a)  On motion to an arbitrator by a party to an arbitration proceeding, the arbitrator may modify or correct an award:

(1)  Upon a ground stated in section 658A-24(a)(1) or (3);

(2)  Because the arbitrator has not made a final and definite award upon a claim submitted by the parties to the arbitration proceeding; or

(3)  To clarify the award.

(b)  A motion under subsection (a) shall be made and notice given to all parties within twenty days after the movant receives notice of the award.

(c)  A party to the arbitration proceeding shall give notice of any objection to the motion within ten days after receipt of the notice in subsection (b).

(d)  If a motion to the court is pending under section 658A-22, 658A-23, or 658A-24, the court may submit the claim to the arbitrator to consider whether to modify or correct the award:

(1)  Upon a ground stated in section 658A-24(a)(1) or (3);

(2)  Because the arbitrator has not made a final and definite award upon a claim submitted by the parties to the arbitration proceeding; or

(3)  To clarify the award.

(e)  An award modified or corrected pursuant to this section is subject to sections 658A-19(a), 658A-22, 658A-23, and 658A-24. [L 2001, c 265, pt of §1]



§658A-21 - Remedies; fees and expenses of arbitration proceeding.

[§658A-21]  Remedies; fees and expenses of arbitration proceeding.  (a)  An arbitrator may award punitive damages or other exemplary relief if such an award is authorized by law in a civil action involving the same claim and the evidence produced at the hearing justifies the award under the legal standards otherwise applicable to the claim.

(b)  An arbitrator may award reasonable attorney's fees and other reasonable expenses of arbitration if such an award is authorized by law in a civil action involving the same claim or by the agreement of the parties to the arbitration proceeding.

(c)  As to all remedies other than those authorized by subsections (a) and (b), an arbitrator may order such remedies as the arbitrator considers just and appropriate under the circumstances of the arbitration proceeding.  The fact that such a remedy could not or would not be granted by the court is not a ground for refusing to confirm an award under section 658A-22 or for vacating an award under section 658A-23.

(d)  An arbitrator's expenses and fees, together with other expenses, shall be paid as provided in the award.

(e)  If an arbitrator awards punitive damages or other exemplary relief under subsection (a), the arbitrator shall specify in the award the basis in fact justifying and the basis in law authorizing the award and state separately the amount of the punitive damages or other exemplary relief. [L 2001, c 265, pt of §1]



§658A-22 - Confirmation of award.

[§658A-22]  Confirmation of award.  After a party to an arbitration proceeding receives notice of an award, the party may make a motion to the court for an order confirming the award at which time the court shall issue a confirming order unless the award is modified or corrected pursuant to section 658A-20 or 658A-24 or is vacated pursuant to section 658A-23. [L 2001, c 265, pt of §1]



§658A-23 - Vacating award.

[§658A-23]  Vacating award.  (a)  Upon motion to the court by a party to an arbitration proceeding, the court shall vacate an award made in the arbitration proceeding if:

(1)  The award was procured by corruption, fraud, or other undue means;

(2)  There was:

(A)  Evident partiality by an arbitrator appointed as a neutral arbitrator;

(B)  Corruption by an arbitrator; or

(C)  Misconduct by an arbitrator prejudicing the rights of a party to the arbitration proceeding;

(3)  An arbitrator refused to postpone the hearing upon showing of sufficient cause for postponement, refused to consider evidence material to the controversy, or otherwise conducted the hearing contrary to section 658A-15, so as to prejudice substantially the rights of a party to the arbitration proceeding;

(4)  An arbitrator exceeded the arbitrator's powers;

(5)  There was no agreement to arbitrate, unless the person participated in the arbitration proceeding without raising the objection under section 658A-15(c) not later than the beginning of the arbitration hearing; or

(6)  The arbitration was conducted without proper notice of the initiation of an arbitration as required in section 658A-9 so as to prejudice substantially the rights of a party to the arbitration proceeding.

(b)  A motion under this section shall be filed within ninety days after the movant receives notice of the award pursuant to section 658A-19 or within ninety days after the movant receives notice of a modified or corrected award pursuant to section 658A-20, unless the movant alleges that the award was procured by corruption, fraud, or other undue means, in which case the motion shall be made within ninety days after the ground is known or by the exercise of reasonable care would have been known by the movant.

(c)  If the court vacates an award on a ground other than that set forth in subsection (a)(5), it may order a rehearing.  If the award is vacated on a ground stated in subsection (a)(1) or (2), the rehearing shall be before a new arbitrator.  If the award is vacated on a ground stated in subsection (a)(3), (4), or (6), the rehearing may be before the arbitrator who made the award or the arbitrator's successor.  The arbitrator shall render the decision in the rehearing within the same time as that provided in section 658A-19(b) for an award.

(d)  If the court denies a motion to vacate an award, it shall confirm the award unless a motion to modify or correct the award is pending. [L 2001, c 265, pt of §1]



§658A-24 - Modification or correction of award.

[§658A-24]  Modification or correction of award.  (a)  Upon motion made within ninety days after the movant receives notice of the award pursuant to section 658A-19 or within ninety days after the movant receives notice of a modified or corrected award pursuant to section 658A-20, the court shall modify or correct the award if:

(1)  There was an evident mathematical miscalculation or an evident mistake in the description of a person, thing, or property referred to in the award;

(2)  The arbitrator has made an award on a claim not submitted to the arbitrator and the award may be corrected without affecting the merits of the decision upon the claims submitted; or

(3)  The award is imperfect in a matter of form not affecting the merits of the decision on the claims submitted.

(b)  If a motion made under subsection (a) is granted, the court shall modify or correct and confirm the award as modified or corrected.  Otherwise, unless a motion to vacate is pending, the court shall confirm the award.

(c)  A motion to modify or correct an award pursuant to this section may be joined with a motion to vacate the award. [L 2001, c 265, pt of §1]



§658A-25 - Judgment on award; attorney's fees and litigation expenses.

[§658A-25]  Judgment on award; attorney's fees and litigation expenses.  (a)  Upon granting an order confirming, vacating without directing a rehearing, modifying, or correcting an award, the court shall enter a judgment in conformity therewith.  The judgment may be recorded, docketed, and enforced as any other judgment in a civil action.

(b)  A court may allow reasonable costs of the motion and subsequent judicial proceedings.

(c)  On application of a prevailing party to a contested judicial proceeding under section 658A-22, 658A-23, or 658A-24, the court may add reasonable attorney's fees and other reasonable expenses of litigation incurred in a judicial proceeding after the award is made to a judgment confirming, vacating without directing a rehearing, modifying, or correcting an award. [L 2001, c 265, pt of §1]

Case Notes

Under subsection (c), union-appellant, representative of real party in interest city worker, was not entitled to an award of attorney's fees incurred during a proceeding filed against worker's employer to enforce an uncontested judgment confirming an arbitration award.  119 H. 201 (App.), 194 P.3d 1163.



§658A-26 - Jurisdiction.

[§658A-26]  Jurisdiction.  (a)  A court of this State having jurisdiction over the controversy and the parties may enforce an agreement to arbitrate.

(b)  An agreement to arbitrate providing for arbitration in this State confers exclusive jurisdiction on the court to enter judgment on an award under this chapter. [L 2001, c 265, pt of §1]



§658A-27 - Venue.

[§658A-27]  Venue.  A motion pursuant to section 658A-5 shall be made in the court of the circuit in which the agreement to arbitrate specifies the arbitration hearing is to be held or, if the hearing has been held, in the court of the circuit in which it was held.  Otherwise, the motion may be made in the court of any circuit in which an adverse party resides or has a place of business or, if no adverse party has a residence or place of business in this State, in the court of any circuit in this State.  All subsequent motions shall be made in the court hearing the initial motion unless the court otherwise directs. [L 2001, c 265, pt of §1]



§658A-28 - Appeals.

[§658A-28]  Appeals.  (a)  An appeal may be taken from:

(1)  An order denying a motion to compel arbitration;

(2)  An order granting a motion to stay arbitration;

(3)  An order confirming or denying confirmation of an award;

(4)  An order modifying or correcting an award;

(5)  An order vacating an award without directing a rehearing; or

(6)  A final judgment entered pursuant to this chapter.

(b)  An appeal under this section shall be taken as from an order or a judgment in a civil action. [L 2001, c 265, pt of §1]



§658A-29 - Relationship to Electronic Signatures in Global and National Commerce Act.

[§658A-29]  Relationship to Electronic Signatures in Global and National Commerce Act.  The provisions of this chapter governing the legal effect, validity, and enforceability of electronic records or electronic signatures, and of contracts performed with the use of such records or signatures conform to the requirements of section 102 of the Electronic Signatures in Global and National Commerce Act, Public Law 106-229. [L 2001, c 265, pt of §1]






CHAPTER 658B - UNIFORM FOREIGN-MONEY CLAIMS ACT

§658B-1 - Definitions.

[§658B-1]  Definitions.  In this chapter:

"Action" means a judicial proceeding or arbitration in which a money payment may be awarded or enforced in respect of a foreign-money claim.

"Conversion date" means the banking day next before the date on which money is, in accordance with this chapter:

(1)  Paid to a judgment creditor;

(2)  Paid to the designated official enforcing a judgment on behalf of the judgment creditor; or

(3)  Used to effect a recoupment or set-off of claims in different moneys in an action.

"Distribution proceeding" means a judicial or nonjudicial proceeding for an accounting, an assignment for the benefit of creditors, a foreclosure, for the liquidation or rehabilitation of a corporation or other entity, for the distribution of an estate, trust, or other fund in or against which a foreign-money claim is asserted.

"Foreign money" means money other [than] money of the United States of America.

"Foreign-money claim" means a claim upon an obligation to pay, or a claim for recovery of a loss, expressed in or measured by a foreign money.

"Money" means a medium of exchange for the payment of obligations or a store of value authorized or adopted by a government or by intergovernmental agreement.

"Money of the claim" means the money determined as proper by section 658B-4.

"Party" means an individual, a corporation, government or governmental subdivision or agency, business trust, partnership or association of two or more persons having a joint or common interest, or any other legal or commercial entity asserting or defending against a foreign-money claim.

"Rate of exchange" means the rate at which the money of one country may be converted into money of another country in a free financial market convenient to or reasonably usable by the party obliged to pay or to state a rate of conversion.  If separate exchange rates apply to different kinds of transactions or events, the term means the rate applicable to the particular transaction or event giving rise to the foreign-money claim.

"Spot rate" means the rate of exchange at which foreign money is sold by a bank or other dealer in foreign exchange for settlement by immediate payment, by charge to an account, or by an agreed delayed settlement not exceeding two days.  "Bank- offered spot rate" means the rate of exchange at which a bank will issue its draft in the foreign money or will cause credit to become available in the foreign money on a next-day basis.

"State" means a state, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or the United States Virgin Islands. [L 1990, c 50, pt of §1]



§658B-2 - Scope.

[§658B-2]  Scope.  (a)  This chapter applies only to a foreign-money claim in an action or distribution proceeding.

(b)  This chapter applies to foreign-money issues notwithstanding the law applicable under the conflict of laws rules of this State to other issues in the action or distribution proceeding. [L 1990, c 50, pt of §1]



§658B-3 - Variation by agreement.

[§658B-3]  Variation by agreement.  (a)  The effect of provisions of this chapter may be varied by agreement of the parties made at any time before or after commencement of an action, commencement of a distribution proceeding, or the entry of judgment.

(b)  The parties may agree upon the money to be used in a transaction giving rise to a foreign-money claim and may use different moneys for different aspects of the transaction.  Stating the price in a foreign money or for a particular transaction does not, of itself, require the use of that money for other aspects of the transaction. [L 1990, c 50, pt of §1]



§658B-4 - Determining the money of the claim.

[§658B-4]  Determining the money of the claim.  (a)  Except as provided by subsection (b), the proper money of the claim is, as in each case may be appropriate, the money:

(1)  Regularly used between the parties as a matter of usage or course of dealing; or

(2)  Used at the time of a transaction in international trade, by trade usage or common practice, for valuing or settling transactions in the particular commodity or service involved; or

(3)  In which the loss was ultimately felt or will be incurred by a party.

(b)  The money in which the parties have contracted that a payment be made is the proper money of the claim for that payment. [L 1990, c 50, pt of §1]



§658B-5 - Determining the amount of the money of certain contract claims.

[§658B-5]  Determining the amount of the money of certain contract claims.  (a)  If an amount contracted to be paid in a foreign money is measured by a specified amount of a different money, the amount to be paid is determined on the conversion date.

(b)  If an amount contracted to be paid in a foreign money is to be measured by a different money at the exchange rate prevailing on a date prior to default, that exchange rate applies only for payments made a reasonable time after default, not to exceed thirty days.  Thereafter, conversion is made at the bank- offered spot rate on the conversion date.

(c)  A monetary claim is neither usurious nor unconscionable because the agreement on which it is based provides that the amount of the debtor's obligation to be paid in the debtor's money must, when received by the creditor, equal a specified amount of the foreign money of the country of the creditor.  If, because of unexcused delay in payment of a judgment or award, the amount received by the creditor does not equal the amount of the foreign money specified in the agreement, the court or arbitrator, as the case may be, shall have jurisdiction to and shall, amend the judgment or award accordingly. [L 1990, c 50, pt of §1]



§658B-6 - Asserting and defending a foreign-money claim.

[§658B-6]  Asserting and defending a foreign-money claim.  (a)  A claimant may assert a claim in a specified foreign money.  If a foreign money is not asserted, the claimant makes a claim for a judgment in United States dollars.

(b)  An opposing party may allege and prove that the claim is, in whole or in part, for a different money than that asserted by the claimant.

(c)  Any party may assert a defense, set-off, recoupment, or counterclaim in any money without regard to the money of other claims.

(d)  The determination of the proper money of the claim is a question of law. [L 1990, c 50, pt of §1]



§658B-7 - Judgments and awards on foreign-money claims; times of money conversion; form of judgment.

[§658B-7]  Judgments and awards on foreign-money claims; times of money conversion; form of judgment.  (a)  Except as provided in subsection (c), a judgment or arbitration award on a foreign-money claim must be stated in an amount of the money of the claim.

(b)  The judgment or award is payable in that foreign money or, at the option of the debtor, in the amount of United States dollars which will purchase that foreign money on the conversion date at a bank-offered spot rate.

(c)  Assessed costs must be entered in United States dollars.

(d)  Each payment in United States dollars must be accepted and credited on the judgment or award in the amount of the foreign money that could be purchased by the dollars at a bank-offered spot rate of exchange at or near the close of business on the conversion date for that payment.

(e)  Judgments or awards made in an action on both (1) a defense, set-off, recoupment, or counterclaim and (2) the adverse party's claim, must be netted by converting the money of the smaller into the money of the larger, and by subtracting the smaller from the larger, and must specify the rates of exchange used.

(f)  A judgment substantially in the following form complies with subsection (a):

"IT IS ORDERED AND ADJUDGED, that Defendant (insert name) pay to Plaintiff (insert name) the sum of (insert amount in the foreign money) plus interest on that sum at the rate of (insert rate -- see section 658B-9) per cent a year or, at the option of the judgment debtor, the number of United States dollars as will purchase the (insert name of foreign money) with interest due, at a bank-offered spot rate at or near the close of business on the banking day next before the day of payment, together with assessed costs of (insert amount) United States dollars."

(g)  If a contract claim is of the type covered by section 658B-5(a) or (b), the judgment or award shall be entered for the amount of the money stated to measure the obligation to be paid in the money specified for payment or, at the option of the debtor, the number of United States dollars as will purchase the computed amount of the money of payment on the conversion date at a bank-offered spot rate.

(h)  A judgment shall be recorded and indexed in foreign money in the same manner and shall have the same effect as a lien as other judgments.  It may be discharged by payment. [L 1990, c 50, pt of §1]



§658B-8 - Conversions of foreign money in a distribution proceeding.

[§658B-8]  Conversions of foreign money in a distribution proceeding.  The rate of exchange prevailing at or near the closing of business on the day the proceeding is initiated shall govern all exchanges of foreign money in a distribution proceeding.  A foreign-money claimant in a distribution proceeding must assert its claim in the named foreign money and show the amount of United States dollars resulting from a conversion as of the date the proceeding was initiated. [L 1990, c 50, pt of §1]



§658B-9 - Prejudgment and judgment interest.

[§658B-9]  Prejudgment and judgment interest.  (a)  With respect to a foreign-money claim, recovery of prejudgment interest and the rate of interest to be applied in the action or distribution proceeding are matters of the substantive law governing the right to recovery under the conflict of laws rules of this State.

(b)  Notwithstanding subsection (a), an increase or decrease in the amount of prejudgment interest otherwise payable may be made in a foreign-money judgment to the extent required by the law of this State governing a failure to make or accept an offer of settlement or offer of judgment, or conduct by a party or its attorney causing undue delay or expense.

(c)  A judgment on a foreign-money claim bears interest at the same rate applicable to other judgments of this State. [L 1990, c 50, pt of §1]



§658B-10 - Enforcement of foreign judgments.

[§658B-10]  Enforcement of foreign judgments.  (a)  Subject to subsections (b) and (c), if an action is brought to enforce a judgment of another jurisdiction expressed in a foreign money and the judgment is recognized in this State as enforceable, the enforcing judgment must be entered as provided in section 658B-7 whether or not the foreign judgment confers an option to pay in an equivalent amount of United States dollars.  A satisfaction or partial payment made upon the foreign judgment, on proof thereof, must be credited against the amount of foreign money specified in the judgment, notwithstanding the entry of judgment in this State.

(b)  Notwithstanding subsection (a), a foreign judgment may be filed in accordance with any statute of this State providing a procedure for its recognition and enforcement.

(c)  A judgment entered on a foreign-money claim only in United States dollars in another state must be enforced in this State in United States dollars only. [L 1990, c 50, pt of §1]



§658B-11 - Temporarily determining the United States dollar value of foreign-money claims for limited purposes.

[§658B-11]  Temporarily determining the United States dollar value of foreign-money claims for limited purposes.  (a)  For the limited purpose of facilitating the enforcement of provisional remedies in an action, (1) the value in United States dollars of assets to be seized or restrained pursuant to a writ of attachment, garnishment, execution, or other legal process, (2) the amount of United States dollars at issue for assessing costs, or (3) the amount of United States dollars involved for a surety bond or other court-required undertaking shall be ascertained as provided in subsections (b) and (c).

(b)  The party seeking the process, costs, bond, or other undertaking must compute the dollar amount of the foreign money claimed from a bank-offered spot rate of exchange prevailing at or near the close of business on the banking day next preceding the filing of a request or application for the issuance of process or for the determination of costs, or an application for a bond or other court-required undertaking.

(c)  The party seeking the process, costs, bond, or other undertaking shall file with each request or application an affidavit or certificate executed in good faith by its counsel or a bank officer, stating the market quotation used, how obtained, and setting forth the calculation.  Affected court officials incur no liability, after a filing of the affidavit or certificate, for acting as if the judgment was in the amount of United States dollars stated in the affidavit or certificate.

(d)  Computations under this section are for the limited purposes of the section and do not affect computation of the United States dollar equivalent of the money of the judgment for payment purposes. [L 1990, c 50, pt of §1]



§658B-12 - Effect of currency revalorizations.

[§658B-12]  Effect of currency revalorizations.  (a)  If, after an obligation is expressed or a loss is incurred in a foreign money, the country issuing or adopting that money substitutes a new money in place of that money, the obligation or the loss is treated as if expressed or incurred in the new money at the rate of conversion the issuing country establishes for the payment of like obligations or losses denominated in the former money.

(b)  If substitution under subsection (a) occurs after a judgment or award is entered on a foreign-money claim, the court or arbitrator, as the case may be, shall have jurisdiction to, and shall, amend the judgment or award by a like conversion of the former money. [L 1990, c 50, pt of §1]



§658B-13 - Supplementary general principles of law.

[§658B-13]  Supplementary general principles of law.  Unless displaced by particular provisions of this chapter, the principles of law and equity, including the law merchant, and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, or other validating or invalidating causes supplement its provisions. [L 1990, c 50, pt of §1]



§658B-14 - Short title.

[§658B-14]  Short title.  This chapter may be cited as the Uniform Foreign-Money Claims Act. [L 1990, c 50, pt of §1]






CHAPTER 658C - UNIFORM FOREIGN MONEY-JUDGMENTS RECOGNITION ACT

CHAPTER 658C

UNIFORM FOREIGN MONEY-JUDGMENTS

RECOGNITION ACT

REPEALED.  L 2009, c 34, §2.

Cross References

Similar provisions, see chapter 658F.



CHAPTER 658D - INTERNATIONAL ARBITRATION]

§658D-1 - Short title.

[§658D-1]  Short title.  This chapter shall be known and may be cited as the Hawaii International Arbitration, Mediation, and Conciliation Act. [L 1988, c 186, pt of §1]

Revision Note

"Chapter" substituted for "act".



§658D-2 - Statement of findings and declaration of purposes.

[§658D-2]  Statement of findings and declaration of purposes.  The legislature hereby finds and declares that:

(1)  The rapid expansion of international business, trade, and commerce among nations in the Pacific region provides important opportunities for the State of Hawaii to participate in such business, trade, and commerce;

(2)  There will inevitably arise, from time to time, disagreements and disputes arising from such business, trade, and commercial relations and transactions that are amenable to resolution by means of international arbitration, mediation, conciliation, and other forms of dispute resolution in lieu of international litigation;

(3)  It is the policy of this State to encourage the use of arbitration, mediation, and conciliation to reduce disputes arising out of international business, trade, commercial, and other relationships;

(4)  It is declared that the objective of encouraging the development of Hawaii as an international center for the resolution of international business, commercial, trade, and other disputes be supported through the establishment of certain legal authorities as set forth in this chapter. [L 1988, c 186, pt of §1]

Revision Note

Paragraphs redesignated.



§658D-3 - Policy.

[§658D-3]  Policy.  It is the policy of the State of Hawaii to encourage the use of arbitration, mediation, and conciliation to resolve disputes arising out of international relationships and to maximize private autonomy over such proceedings by limiting court involvement therein to:

(1)  The enforcement of decisions, awards and settlement; and

(2)  Ancillary matters in aid of such proceedings. [L 1988, c 186, pt of §1]

Revision Note

Paragraphs redesignated.



§658D-4 - Scope.

[§658D-4]  Scope.  (a)  This chapter shall apply only to the arbitration, mediation, or conciliation of disputes between:

(1)  Two or more persons at least one of whom is a nonresident of the United States; or

(2)  Two or more persons all of whom are residents of the United States if the dispute:

(i)  Involves property located outside the United States;

(ii)  Relates to a contract which envisages enforcement or performance in whole or in part outside the United States; or

(iii)  Bears some other relation to one or more foreign countries.

(b)  Notwithstanding subsection (a), this chapter shall not apply to the arbitration, mediation, or conciliation of:

(1)  Any dispute pertaining to the ownership, use, development, or possession of, or a lien of record upon, real property located in this State, unless the parties in writing expressly submit the resolution of that dispute to this chapter; or

(2)  Any dispute involving domestic (family) relations.

(c)  If in any arbitration within the scope of this chapter reference must, under applicable conflict of laws principles, be made to the arbitration law of this State, such reference shall be to this chapter.

(d)  This chapter shall apply to any arbitration within the scope of this chapter, without regard to whether the place of arbitration is within or without this State:

(1)  If the written undertaking to arbitrate expressly provides that the law of this State shall apply; or

(2)  In the absence of a choice of law provision applicable to the written undertaking to arbitrate, if that undertaking forms part of a contract the interpretation of which is to be governed by the laws of this State; or

(3)  In any other case, any arbitral tribunal or other panel  established pursuant to section 658D-7 below decides under applicable conflict of laws principles that the arbitration shall be conducted in accordance with the laws of this State. [L 1988, c 186, pt of §1]



§658D-5 - Definitions.

[§658D-5]  Definitions.  As used in this chapter:

"Arbitration" shall also encompass, as appropriate, mediation, conciliation, and other forms of dispute resolution as an alternative to international litigation.

"Center" means any center organized as an independent nonprofit educational corporation duly established under the laws of this State, whose principal purpose is to facilitate the resolution of international business, trade, commercial, and other disputes between persons by means of arbitration, mediation, conciliation, and other means as an alternative to the resort to litigation.

"Nonresident of the United States" means any person not a "resident of the United States".

"Person" means not only individuals, but corporations, firms, associations, societies, communities, assemblies, inhabitants of a district, or neighborhood, or persons known or unknown, and the public generally and shall include a government or any agency, instrumentality, or subdivision thereof where it appears, from the subject matter, the sense and connection in which such words are used, that such construction is intended.

"Resident of the United States" means:

(1)  A natural person who maintains sole residence within a state, possession, commonwealth, or territory of the United States or within the District of Columbia; or

(2)  Any other person organized or incorporated under the laws of the United States, any state, possession, commonwealth, or territory thereof, or the District of Columbia.

"Written undertaking to arbitrate" shall mean a writing in which a person undertakes to submit a dispute to arbitration, without regard to whether that undertaking is sufficient to sustain a valid and enforceable contract or is subject to defenses.  A written undertaking may be part of a contract, may be a separate writing, and may be contained in correspondence, telegrams, telexes, or any other form of written communication. [L 1988, c 186, pt of §1]



§658D-6 - Consent to jurisdiction.

[§658D-6]  Consent to jurisdiction.  Conducting arbitration in this State, or making a written agreement to arbitrate which provides for arbitration within this State subject to this chapter, shall constitute a consent by the parties to that arbitration or undertaking to the exercise of in personam jurisdiction by the circuit courts of this State but only for the purposes of such arbitration. [L 1988, c 186, pt of §1]



§658D-7 - Certain legal authorities for international commercial disputes resolution.

[§658D-7]  Certain legal authorities for international commercial disputes resolution.  (a)  A center shall not be considered a department, agency, or public instrumentality of this State, and shall not be subject to the laws of this State applying to departments, agencies, and public instrumentalities of this State, except that a center shall be subject to all of the laws of this State pertaining to nonprofit corporations.

(b)  A center shall permit the participants to an arbitration to select any body of rules and procedures for the conduct, administration, and facilitation of that proceeding, whether such rules and procedures have been prepared by private arbitral organizations, created by the participants themselves, or by the center.

(c)  A center shall have the authority pursuant to this chapter to establish from time to time such rules and procedures for the conduct, administration, and facilitation of the resolution, whether by arbitration, mediation, conciliation, or otherwise, of all disputes subject to this chapter.

(d)  In furtherance of the foregoing, a center shall have the authority pursuant to this chapter to adopt rules providing, without limitation and by way of illustration only, that any arbitral tribunal or other panel established pursuant to such rules shall:

(1)  Determine the relevance and materiality of the evidence without the need to follow formal rules of evidence;

(2)  Be able to utilize any lawful methods that it deems appropriate to obtain evidence additional to that produced by the parties;

(3)  Issue subpoenas or other demands for the attendance of witnesses or for the production of books, records, documents, and other evidence;

(4)  Be empowered to administer oaths, order depositions to be taken or other discovery obtained, without regard to the place where the witness or other evidence is located, and appoint one or more experts to report to it;

(5)  Fix such fees for the attendance of witnesses as it deems appropriate;

(6)  Make awards of interest, reasonable attorney's fees and costs of the arbitration, mediation, or conciliation as agreed to in writing by the parties, or in the absence of such agreement, as it deems appropriate.

(e)  In exercising the powers conferred upon it by this chapter, such arbitral tribunal, or other panel may apply for assistance from any court, tribunal or governmental authority in any jurisdiction.  Any application to a court hereunder shall be made and heard in a summary way in the manner provided for the making and hearing of motions, except as otherwise herein expressly provided. [L 1988, c 186, pt of §1]

Cross References

Nonprofit corporations, see chapter 415B.



§658D-8 - Arbitral tribunal or panel; powers.

[§658D-8]  Arbitral tribunal or panel; powers.  The arbitral tribunal or panel established pursuant to section 658D-7 of this chapter or a majority of them, may summon in writing any person to attend before it or any of them as a witness and in a proper case to bring certain described books, papers, records and documents.  The fees for attendance shall be the same as the fees of witnesses before the circuit courts of this State.  The summons shall issue in the name of the arbitral tribunal or panel and be signed by a majority of them, shall be directed to such person, and shall be served in the same manner as subpoenas to testify before a court of record.  If any person so summoned to testify refuses or neglects to obey the summons, upon petition the circuit court may compel the attendance of such person before the arbitral tribunal or panel, or punish such person for contempt in the same manner now provided for the attendance of witnesses or the punishment of them in the circuit court. [L 1988, c 186, pt of §1]



§658D-9 - Enforcement.

[§658D-9]  Enforcement.  (a)  Arbitral or other awards or settlements issued pursuant to this chapter by the center shall be enforced by the circuit courts of this State as permitted by law and consistent with the United States Arbitration Act, 9 U.S.C. §201, et seq., and the enforcement provisions of the Convention on the Recognition and Enforcement of Foreign Arbitral Awards, as implemented by 9 U.S.C. §201, et seq., unless subsection (b) below is applicable.

(b)  Where the parties specifically submit to jurisdiction of this chapter pursuant to section 658D-6, the center may require those parties residing in countries not signatories to the Convention on the Recognition and Enforcement of Foreign Arbitral Awards, as implemented by 9 U.S.C. §201, et seq., and not having sufficient assets otherwise within the jurisdiction of the circuit courts of this State, to post such bonds or other security as the center shall deem appropriate to assure reasonable likelihood of enforcement of any award or other relief ultimately ordered by the center in the proceeding. [L 1988, c 186, pt of §1]






CHAPTER 658F - UNIFORM FOREIGN-COUNTRY MONEY JUDGMENTS RECOGNITION ACT

§658F-1 - Short title.

[§658F-1]  Short title.  This chapter may be cited as the Uniform Foreign-Country Money Judgments Recognition Act. [L 2009, c 34, pt of §1]



§658F-2 - Definitions.

[§658F-2]  Definitions.  In this chapter:

"Foreign country" means a government other than:

(1)  The United States;

(2)  A state, district, commonwealth, territory, or insular possession of the United States; or

(3)  Any other government with regard to which the decision in this State as to whether to recognize a judgment of that government's courts is initially subject to determination under the full faith and credit clause of the United States Constitution.

"Foreign-country judgment" means a judgment of a court of a foreign country. [L 2009, c 34, pt of §1]



§658F-3 - Applicability.

[§658F-3]  Applicability.  (a)  Except as otherwise provided in subsection (b), this chapter applies to a foreign-country judgment to the extent that the judgment:

(1)  Grants or denies recovery of a sum of money; and

(2)  Under the law of the foreign country where rendered, is final, conclusive, and enforceable.

(b)  This chapter does not apply to a foreign-country judgment, even if the judgment grants or denies recovery of a sum of money, to the extent that the judgment is:

(1)  A judgment for taxes;

(2)  A fine or other penalty; or

(3)  A judgment for divorce, support, or maintenance, or other judgment rendered in connection with domestic relations.

(c)  A party seeking recognition of a foreign-country judgment has the burden of establishing that this chapter applies to the foreign-country judgment. [L 2009, c 34, pt of §1]



§658F-4 - Standards for recognition of foreign-country judgment.

[§658F-4]  Standards for recognition of foreign-country judgment.  (a)  Except as otherwise provided in subsections (b) and (c), a court of this State shall recognize a foreign-country judgment to which this chapter applies.

(b)  A court of this State may not recognize a foreign-country judgment if:

(1)  The judgment was rendered under a judicial system that does not provide impartial tribunals or procedures compatible with the requirements of due process of law;

(2)  The foreign court did not have personal jurisdiction over the defendant; or

(3)  The foreign court did not have jurisdiction over the subject matter.

(c)  A court of this State need not recognize a foreign-country judgment if:

(1)  The defendant in the proceeding in the foreign court did not receive notice of the proceeding in sufficient time to enable the defendant to defend;

(2)  The judgment was obtained by fraud that deprived the losing party of an adequate opportunity to present its case;

(3)  The judgment or the cause of action on which the judgment is based is repugnant to the public policy of this State or of the United States;

(4)  The judgment conflicts with another final and conclusive judgment;

(5)  The proceeding in the foreign court was contrary to an agreement between the parties under which the dispute in question was to be determined otherwise than by proceedings in that foreign court;

(6)  In the case of jurisdiction based only on personal service, the foreign court was a seriously inconvenient forum for the trial of the action;

(7)  The judgment was rendered in circumstances that raise substantial doubt about the integrity of the rendering court with respect to the judgment; or

(8)  The specific proceeding in the foreign court leading to the judgment was not compatible with the requirements of due process of law.

(d)  A party resisting recognition of a foreign-country judgment has the burden of establishing that a ground for nonrecognition stated in subsection (b) or (c) exists. [L 2009, c 34, pt of §1]



§658F-5 - Personal jurisdiction.

[§658F-5]  Personal jurisdiction.  (a)  A foreign-country judgment may not be refused recognition for lack of personal jurisdiction if:

(1)  The defendant was served with process personally in the foreign country;

(2)  The defendant voluntarily appeared in the proceeding, other than for the purpose of protecting property seized or threatened with seizure in the proceeding or of contesting the jurisdiction of the court over the defendant;

(3)  The defendant, before the commencement of the proceeding, had agreed to submit to the jurisdiction of the foreign court with respect to the subject matter involved;

(4)  The defendant was domiciled in the foreign country when the proceeding was instituted or was a corporation or other form of business organization that had its principal place of business in, or was organized under the laws of, the foreign country;

(5)  The defendant had a business office in the foreign country and the proceeding in the foreign court involved a cause of action arising out of business done by the defendant through that office in the foreign country; or

(6)  The defendant operated a motor vehicle or airplane in the foreign country and the proceeding involved a cause of action arising out of that operation.

(b)  The list of bases for personal jurisdiction in subsection (a) is not exclusive.  The courts of this State may recognize bases of personal jurisdiction other than those listed in subsection (a) as sufficient to support a foreign-country judgment. [L 2009, c 34, pt of §1]



§658F-6 - Procedure for recognition of foreign-country judgment.

[§658F-6]  Procedure for recognition of foreign-country judgment.  (a)  If recognition of a foreign-country judgment is sought as an original matter, the issue of recognition shall be raised by filing an action seeking recognition of the foreign-country judgment.

(b)  If recognition of a foreign-country judgment is sought in a pending action, the issue of recognition may be raised by counterclaim, cross-claim, or affirmative defense. [L 2009, c 34, pt of §1]



§658F-7 - Effect of recognition of foreign-country judgment.

[§658F-7]  Effect of recognition of foreign-country judgment.  If the court in a proceeding under section 658F-6 finds that the foreign-country judgment is entitled to recognition under this chapter then, to the extent that the foreign-country judgment grants or denies recovery of a sum of money, the foreign-country judgment is:

(1)  Conclusive between the parties to the same extent as the judgment of a sister state entitled to full faith and credit in this State would be conclusive; and

(2)  Enforceable in the same manner and to the same extent as a judgment rendered in this State. [L 2009, c 34, pt of §1]



§658F-8 - Stay of proceedings pending appeal of foreign-country judgment.

[§658F-8]  Stay of proceedings pending appeal of foreign-country judgment.  If a party establishes that an appeal from a foreign-country judgment is pending or will be taken, the court may stay any proceedings with regard to the foreign-country judgment until the appeal is concluded, the time for appeal expires, or the appellant has had sufficient time to prosecute the appeal and has failed to do so. [L 2009, c 34, pt of §1]



§658F-9 - Statute of limitations.

[§658F-9]  Statute of limitations.  An action to recognize a foreign-country judgment must be commenced within the earlier of the time during which the foreign-country judgment is effective in the foreign country or fifteen years from the date that the foreign-country judgment became effective in the foreign country. [L 2009, c 34, pt of §1]



§658F-10 - Saving clause.

[§658F-10]  Saving clause.  This chapter does not prevent the recognition under principles of comity or otherwise of a foreign-country judgment not within the scope of this chapter. [L 2009, c 34, pt of §1]






CHAPTER 659 - QUO WARRANTO

§659-1 - Definition.

[§659-1]  Definition.  This is an order issuing in the name of the State by a circuit court and directed to a person who claims or usurps an office of the State or of any subdivision thereof, or of any corporation or quasi-corporation, public or private, or any franchise, inquiring by what authority the person claims the office or franchise. [L 1876, c 39, §36; am L 1907, c 39, §1; RL 1925, §2716; RL 1935, §4258; RL 1945, §10279; RL 1955, §236-19; HRS §659-46; am L 1972, c 90, §3(a); ren HRS §659-1; gen ch 1985]

Case Notes

Will not lie to remove manager of plantation.  5 H. 3.  Writ to contest fire department election denied where by law members of a certain board are judges of validity of election.  8 H. 67.

Will lie to oust corporation officers illegally elected and in office unlawfully.  11 H. 22, 28; 22 H. 604; 28 H. 476; 34 H. 897.  To try title to office.  22 H. 381, 383; 34 H. 12; 39 H. 431; 41 H. 1.  As to pleadings and practice, see prior to adoption of Hawaii Rules of Civil Procedure:  11 H. 22, 29; 22 H. 385.

Writ must issue in the name of the sovereign.  11 H. 22, 29.

Decisions under prior law.

Under Act of 1876 quo warranto could not be had against officers of the government.  8 H. 542.  Prior to amendment of 1907 counties held to be corporations within the meaning of the section.  17 H. 9.

Cited:  20 H. 290, 314.



§659-2 - Against corporations, by attorney general.

[§659-2]  Against corporations, by attorney general.  It may also be granted upon the application of the attorney general against individuals acting as a corporation without being legally incorporated. [L 1876, c 39, §37; RL 1925, §2717; RL 1935, §4259; RL 1945, §10280; RL 1955, §236-20; HRS §659-47; am L 1972, c 90, §3(b); ren HRS §659-2]



§659-3 - Forfeiture of franchise.

[§659-3]  Forfeiture of franchise.  The several circuit courts shall have jurisdiction of all proceedings in, or in the nature of, quo warranto, brought by or in the name of the public utilities commission, or the State, for the forfeiture of the franchise of any corporate body offending against any law relating to such corporation, for misuser, for nonuser, for doing or committing any act or acts amounting to a surrender of its charter and for exercising rights not conferred upon it. [L 1972, c 90, §3(c); HRS §659-47.5; ren HRS §659-3]

Attorney General Opinions

Quo warranto action may be brought to enforce "resign to run" law.  Att. Gen. Op. 86-4.



§659-4 - Petition.

[§659-4]  Petition.  The order is obtained by petition addressed to a circuit court, setting out facts sufficient to show a right to the order, and sworn to if the application is made by a private individual, or is made by the attorney general as provided by section 659-6. [L 1876, c 39, §38; RL 1925, §2718; RL 1935, §4260; RL 1945, §10281; RL 1955, §236-21; HRS §659-48; am L 1972, c 90, §3(d); ren HRS §659-4]

Case Notes

Sufficiency of petition.  17 H. 9; 22 H. 385, 387.

Private individual is a proper party to apply for writ.  39 H. 431.

Appellant's petition sufficiently stated that appellant was a resident, taxpayer, and qualified voter of Maui County, thus establishing appellant's standing to bring petition.  74 H. 394, 846 P.2d 894.



§659-5 - Answer.

[§659-5]  Answer.  The person to whom the order is directed shall file the person's answer in writing, within the time limited by the order as determined by the court in its discretion, and state the authority under which the person claims to act. [L 1876, c 39, §39; RL 1925, §2719; RL 1935, §4261; RL 1945, §10282; RL 1955, §236-22; HRS §659-49; am L 1972, c 90, §3(e); ren HRS §659-5; gen ch 1985]

Case Notes

Burden on respondent, when.  29 H. 392.



§659-6 - Judgment as to offices; burden of proof.

[§659-6]  Judgment as to offices; burden of proof.  If a person to whom an order is directed with respect to an office of which the person performs the duties does not answer within the time allowed or the answer is insufficient or it is found that the person has usurped the office or continues in it unlawfully, the court in addition to declaring the person not qualified to fill the office and forbidding the person to perform the duties of the office any longer, may direct that a new appointment be made and may grant other appropriate relief.

If the proceeding is commenced by verified petition of the attorney general and concerns a public office, the respondent shall have the burden of proof. [L 1876, c 39, §41; RL 1925, §2721; RL 1935, §4263; RL 1945, §10284; RL 1955, §236-24; HRS §659-51; am L 1972, c 90, §3(f); ren HRS §659-6; gen ch 1985]



§659-7 - Judgment according to nature of complaint.

[§659-7]  Judgment according to nature of complaint.  In all cases contemplated by sections 659-1 to 659-9, judgment shall be given according to the nature of the complaint made. [L 1876, c 39, §42; RL 1925, §2722; RL 1935, §4264; RL 1945, §10285; RL 1955, §236-25; HRS §659-52; am L 1972, c 90, §3(g); ren HRS §659-7]



§659-8 - Service.

[§659-8]  Service.  The writ or order shall be served in the same manner as is provided by the rules of court with respect to process in a civil action. [L 1876, c 39, §43; RL 1925, §2723; RL 1935, §4265; RL 1945, §10286; RL 1955, §236-26; HRS §659-53; am L 1972, c 90, §3(h); ren HRS §659-8]



§659-9 - Corporations not liable to writ, when.

[§659-9]  Corporations not liable to writ, when.  Where the legislature has granted to a corporation the right to determine the validity of the elections of its members or officers, a writ shall not be issued for the purpose of inquiring into that fact. [L 1876, c 39, §44; RL 1925, §2724; RL 1935, §4266; RL 1945, §10287; RL 1955, §236-27; HRS §659-54; ren HRS §659-9]



§659-10 - Other actions.

[§659-10]  Other actions.  Nothing in this chapter shall preclude the obtaining of relief available by quo warranto by other appropriate action. [L 1972, c 90, §3(i); HRS §659-55; ren HRS §659-10]






CHAPTER 660 - HABEAS CORPUS

§660-1 , 2 - REPEALED.

§§660-1, 2  REPEALED.  L 1972, c 90, §5(u).



§660-3 - Issuable by whom.

§660-3  Issuable by whom.  The supreme court, the justices thereof, and the circuit courts may issue writs of habeas corpus in cases in which persons are unlawfully restrained of their liberty; provided that persons committed or detained by order of the family court or under chapter 334 may, and if the jurisdiction of the family court is exclusive, shall, prosecute their applications in the family court. [L 1870, c 32, §32; am L 1893-4, c 75, §1; am L 1903, c 79, §3; RL 1925, §2727; RL 1935, §4312; RL 1945, §10353; RL 1955, §239-3; HRS §660-3; am L 1972, c 90, §5(a

Cross References

See §602-5.

Exclusive jurisdiction of family court, in what cases, see §§571-11, 14.

Case Notes

Writ sought on behalf of following types of persons:  Attache of foreign legation.  1 H. 353.  Deserting seamen.  2 H. 112; 6 H. 704.  Persons detained on shipboard.  3 H. 503.  Fugitives held for extradition.  5 H. 573; 20 H. 319; 21 H. 526; 48 H. 508, 405 P.2d 309.  Insane persons.  19 H. 346; 19 H. 576; 3 U.S.D.C. Haw. 404.  Lepers.  19 H. 218; 2 U.S.D.C. Haw. 227.  Minors.  29 H. 830; 31 H. 328; 32 H. 731; 33 H. 106.  For relief against cruel and unusual punishment.  31 H. 982.  As means of enforcing foreign decree awarding custody of children.  49 H. 20, 407 P.2d 885.

Relief from commitment may be had on habeas corpus:  Under statute authorizing arrest of debtors about to abscond.  1 H. 340; 6 H. 633.  Relief from commitment for alleged contempt.  13 H. 575; 18 H. 670; 44 H. 271, 353 P.2d 631.

No release of persons convicted and restrained by virtue of judgment unless judgment is void.  7 H. 95; 13 H. 102; 15 H. 276; 17 H. 338; 20 H. 120; 3 U.S.D.C. Haw. 502; 211 U.S. 146; 25 H. 414, 417.

Form of mittimus:  Failure to completely describe the offense in the mittimus not ground for issuance of writ where record shows valid sentence.  6 H. 343; 7 H. 95, 103-4.  A mittimus correct in form and substance is a good defense to a claim of illegal imprisonment.  18 H. 500.  Where mittimus of magistrate exceeded jurisdiction in imposition of fine in addition to imprisonment held separable and valid as to imprisonment.  23 H. 766.

Sentence must be void on its face in order to entitle convicted person to release on habeas corpus.  2 H. 444; 9 H. 131; 10 H. 610; 17 H. 487.  See 6 H. 664; 7 H. 42.  Habeas corpus raises question only of jurisdiction.  34 H. 484.

Cases of illegal sentence:  3 H. 17; 6 H. 732; 7 H. 162; 38 H. 479.  Magistrate having no criminal jurisdiction over subject matter, prisoner discharged on writ.  6 H. 25.  Release from commitment under void order.  44 H. 271, 353 P.2d 631.

In contempt cases the only question to be inquired into is that of jurisdiction.  1 H. 95; 11 H. 594; 14 H. 245; 19 H. 88; 29 H. 323.

Habeas corpus cannot be used as a substitute for appeal.  10 H. 610; 27 H. 237.  Nor to correct errors.  25 H. 414, 417.  Nor to relitigate issues litigated to final appellate determination.  39 H. 167, aff'd 209 F.2d 75.

Where court has jurisdiction of the subject matter of a criminal complaint and the person of the defendant, habeas corpus does not lie to review the sufficiency of the complaint.  27 H. 237.

Appeal lies:  13 H. 534; 13 H. 575.  Supersedeas:  19 H. 346; 26 H. 701.

Writ suspended when martial law declared in the 1895 rebellion.  10 H. 29.  Under proclamation of December 7, 1941, see note to §67 of Organic Act.

Constitutional right to counsel does not apply to habeas corpus proceedings.  51 H. 318, 459 P.2d 376.

Defendant who alleges that defendant pleaded guilty because of prior coerced confession is not, without more, entitled to hearing on petition for habeas corpus.  53 H. 274, 492 P.2d 953.

Without a special reason appellate court will not exercise its original jurisdiction in habeas corpus proceedings when relief is available in a lower court.  57 H. 411, 557 P.2d 787.



§660-4 - For prisoners, for trial or testimony.

§660-4  For prisoners, for trial or testimony.  Nothing in this chapter shall be construed to restrain the power of any court of record to issue a writ of habeas corpus ad respondendum, when necessary, to bring before it any prisoner for trial in any criminal cause, lawfully pending in the court, or a writ of habeas corpus ad testificandum, to bring in any prisoner to be examined as a witness in any action or proceeding, civil or criminal, pending in the court, when it thinks the personal attendance and examination of the witness is necessary for the attainment of justice.  The writ may be issued for such purposes by any court of record in the exercise of a sound discretion, and with due regard to conflicting interests and liabilities, anything in this chapter to the contrary notwithstanding. [L 1870, c 32, §31; RL 1925, §2728; RL 1935, §4313; RL 1945, §10354; RL 1955, §239-4; HRS §660-4; am L 1972, c 90, §5(b)]



§660-5 - Complaint.

§660-5  Complaint.  Application for the writ or an order to show cause shall be made to the court or judge authorized to issue the same, by complaint in writing, signed by the party for whose relief it is intended, or by some person in the party's behalf, setting forth:

(1)  The person by whom, and the place where, the party is imprisoned or restrained, naming the party and the person detaining the party, if their names are known, and describing them if they are not known;

(2)  The cause or pretense of imprisonment or restraint, according to the knowledge and belief of the applicant;

(3)  If the imprisonment or restraint is by virtue of any warrant or other process, an annexed copy thereof, unless it is made to appear that a sufficient reason exists for not annexing the same;

(4)  That there has been no determination of the legality of the detention on a prior application for a petition for a writ of habeas corpus, or, if there has been a previous determination, the new grounds, if any, not presented and determined upon the previous application.

The facts alleged shall be verified by the oath of some credible person, to be administered by any person authorized to administer oaths. [L 1870, c 32, §3; RL 1925, §2729; RL 1935, §4314; RL 1945, §10355; am L 1953, c 101, §2; RL 1955, §239-5; HRS §660-5; am L 1972, c 90, §5(c); gen ch 1993]

Case Notes

When application is made by person other than one for whom relief is sought it should show either authority for making application or sufficient reason for absence of such authority.  But writ if issued will not be quashed if such authority does not appear.  10 H. 701.  Jurisdiction is in circuit judge at chambers.  31 H. 630.



§660-6 - Form of writ.

§660-6  Form of writ.  The court or judge to whom the complaint is made shall, without delay, award and issue the writ unless it appears from the application that the person detained is not entitled thereto or an order to show cause is issued under section 660-7.  The writ of habeas corpus may be in the following form:

State of Hawaii.

To......................................greeting.

We command you that immediately upon the receipt of this writ, you have and produce before.....at.....the body of.....who is unjustly imprisoned and restrained of his liberty, as it is said, to do and receive what shall then and there be considered concerning him in this behalf.  And have you there this writ, with your doings thereon.

Witness the Honorable.....at.....this.....day of.................19....

[Seal]

................................

[L 1870, c 32, §4; RL 1925, §2730; RL 1935, §4315; RL 1945, §10356; am L 1953, c 101, §3; RL 1955, §239-6; HRS §660-6; am L 1972, c 90, §5(d)]



§660-7 - Order to show cause in lieu of writ.

§660-7  Order to show cause in lieu of writ.  The court or judge to whom the complaint is made may issue an order directing the person by whom the party is imprisoned or restrained, to appear and show cause for the imprisonment or restraint at such time as the court shall direct, but not later than five days from the date of the order to show cause; provided that whenever the record shows that there is a material issue of fact to be resolved by the taking of evidence the court shall order that the person detained be produced for the hearing. [L 1953, c 101, §4; RL 1955, §239-7; HRS §660-7; am L 1972, c 90, §5(e)]



§660-8 - REPEALED.

§660-8  REPEALED.  L 1972, c 90, §5(u).



§660-9 - Sunday.

§660-9  Sunday.  Any writ or process authorized by this chapter may be issued or served on Sunday. [L 1870, c 32, §29; RL 1925, §2732; RL 1935, §4317; RL 1945, §10358; RL 1955, §239-9; HRS §660-9]



§660-10 , 11 - REPEALED.

§§660-10, 11  REPEALED.  L 1972, c 90, §5(u).



§660-12 - By supreme court; to whom returnable.

§660-12  By supreme court; to whom returnable.  Whenever the writ or order to show cause is issued by the supreme court or a justice thereof, it may be made returnable before the supreme court or a circuit court. [L 1870, c 32, §8; am L 1903, c 79, §2; RL 1925, §2735; RL 1935, §4320; RL 1945, §10361; am L 1953, c 101, §8; RL 1955, §239-12; HRS §660-12; am L 1972, c 90, §5(f)]



§660-13 - Issuance to person of unknown name.

§660-13  Issuance to person of unknown name.  If the name of the person by whom the party is alleged to be restrained of the party's liberty is unknown or uncertain, the person may be described by an assumed appellation.  Whoever is served with the writ or order to show cause, shall be deemed to be the person intended thereby. [L 1870, c 32, §9; RL 1925, §2736; RL 1935, §4321; RL 1945, §10362; am L 1953, c 101, §9; RL 1955, §239-13; HRS §660-13; am L 1972, c 90, §5(g); gen ch 1985]



§660-14 - For person of unknown name.

§660-14  For person of unknown name.  The person to be produced shall be designated by the person's name, if known, and if that is not known or is uncertain, the person may be designated in any other manner, so that it can be known who is the person intended. [L 1870, c 32, §10; RL 1925, §2737; RL 1935, §4322; RL 1945, §10363; RL 1955, §239-14; HRS §660-14; gen ch 1985]



§660-15 - Costs.

§660-15  Costs.  If the party is confined in any prison or is in the custody of any civil officer, the court or judge granting the writ shall certify thereon the sum to be paid for the expense of bringing the party from the place where the party is imprisoned or restrained.  The officer to whom the same is directed shall not be bound to obey it, unless that sum is paid or tendered to the officer.  This section is subject to section 607-3, pursuant to which prepayment of the expense may be waived, or the sum required may be reduced or remitted. [L 1870, c 32, §11; RL 1925, §2738; RL 1935, §4323; RL 1945, §10364; RL 1955, §239-15; HRS §660-15; am L 1972, c 90, §5(h), (i); gen ch 1985]



§660-16 - Person held until writ issues, when.

§660-16  Person held until writ issues, when.  Whenever it appears by satisfactory proof, by affidavit or otherwise, to any court or judge authorized by law to issue writs of habeas corpus, that anyone is illegally held in custody, confinement, or restraint and that there is good reason to believe that the person will be carried out of the jurisdiction of the court or judge or will suffer some irreparable injury before compliance with a writ of habeas corpus can be enforced, the court or judge may cause a warrant to be issued, reciting the facts and directed to the sheriff or the sheriff's deputy, or the chief of police of the city and county of Honolulu or the chief's deputies, or to any police officer in any other county, commanding such officer to take such person thus held in custody, confinement, or restraint and forthwith bring the person before the court or judge, and hold the person there until a writ of habeas corpus can be duly issued and served, after which the party alleged to be illegally restrained, shall be deemed to be before the court designated to hear the return in obedience to the writ. [L 1870, c 32, §28; RL 1925, §2739; RL 1935, §4324; RL 1945, §10365; RL 1955, §239-16; am L 1963, c 85, §3; HRS §660-16; am L 1972, c 90, §5(j); gen ch 1985; am L 1989, c 211, §10; am L 1990, c 281, §11]

Cross References

Sheriff, etc., see §26-14.6.



§660-17 - Return to be prompt.

§660-17  Return to be prompt.  Any person to whom a writ of habeas corpus is directed, upon payment or tender of reasonable charges or expenses for its execution if ordered by the court, and any person to whom an order to show cause is directed, shall make return thereto with as much promptness as the nature of the case will permit. [L 1870, c 32, §12; RL 1925, §2740; RL 1935, §4325; RL 1945, §10366; am L 1953, c 101, §10; RL 1955, §239-17; HRS §660-17; am L 1972, c 90, §5(k)]

Case Notes

As to amendment of return:  See 15 H. 276.



§660-18 - Contents.

§660-18  Contents.  The person making the return shall state therein, in writing, plainly and unequivocally:

(1)  Whether he has or has not the person designated in his custody or power, or in any manner under his restraint or control;

(2)  If he has the person in his custody or power, or under his restraint or control, the authority, and the time, and whole cause of such imprisonment or restraint, with a copy of any process or warrant under which the person is detained;

(3)  If he has had the person in his custody or power, or under his restraint or control, and has transferred such custody, restraint, or control to another, or if he has any knowledge or suspicion that any other person exercises or claims to exercise such custody, power, restraint, or control, all that he knows or suspects.

No return shall be adjudged sufficient when the respondent has once held the person in his custody or power, or under his restraint or control, unless it states fully all that the respondent knows or suspects, or alleges unequivocally that he neither knows nor suspects, nor has any cause to suspect anything as to the custody or restraint of the person alleged to be detained, up to the time of making the return. [L 1870, c 32, §13; RL 1925, §2741; RL 1935, §4326; RL 1945, §10367; RL 1955, §239-18; HRS §660-18; am L 1972, c 90, §5(1)]

Case Notes

Sufficiency of return.  31 H. 212.



§660-19 - Signature, oath, evidence.

§660-19  Signature, oath, evidence.  The return shall be signed by the person making it, and sworn to by the person, unless the person is a sworn public officer making the return in the person's official capacity.  The return shall be evidence in the case, but not conclusive. [L 1870, c 32, §14; RL 1925, §2742; RL 1935, §4327; RL 1945, §10368; RL 1955, §239-19; HRS §660-19; gen ch 1985]



§660-20 - Body to be produced, except when.

§660-20  Body to be produced, except when.  The person making the return to a writ of habeas corpus shall bring the body of the person, if in his custody or power, or under his restraint or control, according to the command in the writ, unless prevented by the sickness or infirmity of the person.  This shall not prevent the person making the return, if a private person, from demanding in advance actual necessary expenses of travel and transportation. [L 1870, c 32, §15; RL 1925, §2743; RL 1935, §4328; RL 1945, §10369; RL 1955, §239-20; HRS §660-20; am L 1972, c 90, §5(m)]



§660-21 - Procedure in case of sickness, etc.

§660-21  Procedure in case of sickness, etc.  When from sickness or infirmity of the person, the person cannot properly be brought to the place appointed for the return, that fact shall be set forth, and if verified by affidavit and established to the satisfaction of the court, the hearing may be adjourned to such other time or place or such order may be made as justice may require. [L 1870, c 32, §16; RL 1925, §2744; RL 1935, §4329; RL 1945, §10370; RL 1955, §239-21; HRS §660-21; am L 1972, c 90, §5(n); gen ch 1985]



§660-22 - Disobeying writ or order to show cause, penalties.

§660-22  Disobeying writ or order to show cause, penalties. Any person who neglects or refuses promptly to perform any duty imposed upon such person by virtue of any writ of habeas corpus or order to show cause, conformably to this chapter, shall be responsible in a civil action to any person aggrieved for damages occasioned thereby, and may be fined not more than $5,000, or imprisoned at hard labor not more than ten years, or both. [L 1870, c 32, §26; RL 1925, §2745; RL 1935, §4330; RL 1945, §10371; am L 1953, c 101, §11; RL 1955, §239-22; HRS §660-22; gen ch 1993]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-610(2), 640, 660.



§660-23 - Evading service, penalties.

§660-23  Evading service, penalties.  The liabilities and penalties of section 660-22 shall also be imposed upon any person who, having in his custody or under his power any person entitled to a writ of habeas corpus, with intent to elude the service of the writ or to avoid the effect thereof, transfers such person to the custody or places him under the control or power of any other person, or conceals him or changes his place of confinement. [L 1870, c 32, §27; RL 1925, §2746; RL 1935, §4331; RL 1945, §10372; RL 1955, §239-23; HRS §660-23]



§660-24 - Hearing without delay.

§660-24  Hearing without delay.  Upon the return of the writ or order to show cause, the court shall proceed without delay to examine the causes of imprisonment or restraint.  The examination may be adjourned from time to time as circumstances may reasonably require. [L 1870, c 32, §17; RL 1925, §2747; RL 1935, §4332; RL 1945, §10373; am L 1953, c 101, §12; RL 1955, §239-24; HRS §660-24; am L 1972, c 90, §5(o)]



§660-25 - Notice to other parties, when.

§660-25  Notice to other parties, when.  If the person is detained on any process under which any other person has an interest in his detention, and the other person or his attorney is within the State and can be notified without unreasonable delay, the person detained shall not be discharged until the other person or his attorney has had an opportunity to be heard. [L 1870, c 32, §18; RL 1925, §2748; RL 1935, §4333; RL 1945, §10374; RL 1955, §239-25; HRS §660-25; am L 1972, c 90, §5(p)]

Cross References

Notice of parole or release, see §706-670.5.

Victim or witness rights, see chapter 801D.



§660-26 - Notice to attorney general, when.

§660-26  Notice to attorney general, when.  If the person is imprisoned on any criminal accusation, reasonable notice shall be given to the attorney general, or the attorney general's deputy, lawfully appointed, to appear and object if the attorney general or the attorney general's deputy thinks fit. [L 1870, c 32, §19; RL 1925, §2749; RL 1935, §4334; RL 1945, §10375; RL 1955, §239-26; HRS §660-26; gen ch 1985]



§660-27 - Return, hearing.

§660-27  Return, hearing.  The person imprisoned or restrained may deny any of the facts set forth in the return and may allege other material facts, and the court shall proceed in a summary way to examine the causes of imprisonment or restraint and to hear evidence which may be offered by any person interested or authorized to appear either in support of the imprisonment or restraint or against it, and thereupon to dispose of the party as law and justice may require. [L 1870, c 32, §20; RL 1925, §2750; RL 1935, §4335; RL 1945, §10376; RL 1955, §239-27; HRS §660-27]

Case Notes

Section does not afford all habeas corpus petitioners absolute right to hearing; court in exercise of discretion may deny request for evidentiary hearing.  53 H. 274, 492 P.2d 953.



§660-28 - Bail, etc.

§660-28  Bail, etc., before judgment.  [L 2004, c 202, §72 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  Except as otherwise provided:

(1)  Until judgment is given, the court may remand the party or accept bail for the party's appearance from day to day or may place the party under special care and custody, as circumstances may require; and

(2)  After judgment is given, an order made by the court under paragraph (1) shall be continued in effect during a stay of enforcement of judgment, unless the trial court, the intermediate appellate court, or the supreme court after taking of the appeal, terminates the order or makes other provision in the circumstances. [L 1870, c 32, §25; am L 1923, c 217, §1; RL 1925, §2751; RL 1935, §4336; RL 1945, §10377; RL 1955, §239-28; HRS §660-28; am L 1972, c 90, §5(q); gen ch 1985; am L 2004, c 202, §72]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Cross References

Exclusive jurisdiction of family court, minors, see §571-11.

Case Notes

Granting of bail discretionary.  18 H. 473.

Pending return, custody of petitioner remains undisturbed.  26 H. 363, 367.

After judgment and pending perfection of appeal, authority over custody of child.  See 26 H. 701.



§660-29 - Discharge, when.

§660-29  Discharge, when.  If no legal cause for the imprisonment or restraint is shown the person shall be immediately discharged therefrom. [L 1870, c 32, §21; RL 1925, §2752; RL 1935, §4337; RL 1945, §10378; RL 1955, §239-29; HRS §660-29]



§660-30 - Admitted to bail, when.

§660-30  Admitted to bail, when.  If the person is detained for any cause or offense and admittance to bail is a matter of right, the person shall be admitted to bail, or bail may be dispensed with as provided by the State Constitution.  If the person cannot furnish the bail ordered, then the person shall be remanded with an order of the court, expressing the sum in which the person is held to bail and the court at which the person is required to appear. [L 1870, c 32, §22; RL 1925, §2753; RL 1935, §4338; RL 1945, §10379; RL 1955, §239-30; HRS §660-30; am L 1972, c 90, §5(r); gen ch 1985]



§660-31 - Bail reduced, when.

§660-31  Bail reduced, when.  If the person is committed because the person cannot furnish the bail ordered, and the bail which is required appears to be excessive or unreasonable, the court shall decide what bail is reasonable, and shall order that upon furnishing such bail the person shall be discharged from custody. [L 1870, c 32, §23; RL 1925, §2754; RL 1935, §4339; RL 1945, §10380; RL 1955, §239-31; HRS §660-31; am L 1972, c 90, §5(s); gen ch 1985]

Case Notes

Bail of $300,000 held excessive for first degree murder.  56 H. 447, 539 P.2d 1197.



§660-32 - Remanded, when.

§660-32  Remanded, when.  If the person is lawfully imprisoned or restrained, and is not entitled to be admitted to bail, he shall be remanded to the person or officer having lawful authority to detain him. [L 1870, c 32, §24; RL 1925, §2755; RL 1935, §4340; RL 1945, §10381; RL 1955, §239-32; HRS §660-32; am L 1972, c 90, §5(t)]



§660-33 - Discharge, effect of.

§660-33  Discharge, effect of.  No person who has been discharged upon a writ of habeas corpus shall be again imprisoned or restrained for the same cause, unless the person is indicted therefor, or convicted thereof, or committed for want of bail, by some court of record, having jurisdiction of the cause, or unless after a discharge for default of proof, or for some material default in the commitment in a criminal case, the person is again arrested on sufficient proof, and committed by legal process, for the same offense. [L 1870, c 32, §30; RL 1925, §2756; RL 1935, §4341; RL 1945, §10382; RL 1955, §239-33; HRS §660-33; gen ch 1985]

Case Notes

This section relates to a final discharge, not to judgment of discharge which has been arrested by an appeal.  13 H. 534.  Decision discharging prisoner conclusively determines that the prisoner was not liable to be held on the state of facts then existing.  15 H. 276.






CHAPTER 661 - ACTIONS BY AND AGAINST THE STATE

§661-1 - Jurisdiction.

[PART I.  GENERAL PROVISIONS]

Note

Sections 661-1 to 661-12 designated as Part I by revisor.

§661-1  Jurisdiction.  The several circuit courts of the State and, except as otherwise provided by statute or rule, the several state district courts shall, subject to appeal as provided by law, have original jurisdiction to hear and determine the following matters, and, unless otherwise provided by law, shall determine all questions of fact involved without the intervention of a jury.

(1)  All claims against the State founded upon any statute of the State; or upon any regulation of an executive department; or upon any contract, expressed or implied, with the State, and all claims which may be referred to any such court by the legislature; provided that no action shall be maintained, nor shall any process issue against the State, based on any contract or any act of any state officer which the officer is not authorized to make or do by the laws of the State, nor upon any other cause of action than as herein set forth.

(2)  All counterclaims, whether liquidated or unliquidated, or other demands whatsoever on the part of the State against any person making claim against the State under this chapter. [L 1894-5, c 26, §1; RL 1925, §2669; am L 1929, c 213, §1; RL 1935, §4420; RL 1945, §10475; RL 1955, §245-1; HRS §661-1; am L 1972, c 164, §1(a); am L 1978, c 156, §1; am L 1979, c 152, §1; am L 1984, c 135, §2]

Cross References

Costs, bond, when State a party, see §607-24.

Money paid under protest, suit to recover, see §40-35.

Rules of Court

Counterclaim, see HRCP rule 13.

Costs, bond, when State a party, see HRCP rules 54(d), 62(e).

Case Notes

A suit to restrain unconstitutional act of state officer is not suit against the State.  402 F. Supp. 95.

This section and §662-2 did not constitute a waiver of defendants' Eleventh Amendment immunity where plaintiffs contended that defendants' failure to provide sufficient Hawaiian language in Hawaii's public schools violated state and federal laws.  951 F. Supp. 1484.

Claim under §101-27 may not be made subject of collateral suit against State under this section.  49 H. 365, 369-370, 418 P.2d 482.

Public officer making government contracts, not personally liable.  2 H. 433; 5 H. 383.  Hawaiian government not liable for conversion of private fund by one of its employees acting outside scope of his official duties.  10 H. 607.

Where salary has been paid to de facto officer acting under color of title, de jure officer cannot recover from government salary of office while he was out of same.  9 H. 311.

Statute not unconstitutional on ground that jury is denied.  11 H. 10.  Nor on ground that it is retrospective.  11 H. 404.  See 11 H. 566; 13 H. 465; 17 H. 285, rev'd 206 U.S. 206.

State not liable for injuries from defective  streets.  13 H. 478 (prior to enactment of chapter 662).  Ejectment does not lie against government.  13 H. 1.  Partition does not lie when State claims absolute title.  48 H. 92, 395 P.2d 620.  State cannot be made party to suit to foreclose mortgage.  17 H. 82, aff'd 205 U.S. 349.  State not liable for extras except in accordance with contract.  16 H. 711.  See 27 H. 792.

Waiver by statute.  33 H. 379; 33 H. 409; 34 H. 213.  Implied contract.  36 H. 75; 43 H. 28 (prior to enactment of chapter 662).

Suit against government agency in private capacity as trustee. 37 H. 8.

Government consenting to be sued may do so upon such terms and conditions as it pleases.  11 H. 10.

Suit by way of mandamus against state officer to do what a statute requires of officer is not a suit against the State.  7 H. 470.  Suit against Commissioner of Public Lands to rescind lease made with another not suit against the State.  40 H. 675, 686.  Suit for recovery of money illegally exacted and already paid over is suit against State.  11 H. 10.  See §40-35.

Proceeding against property in which State has an interest is suit against State and cannot be maintained without consent of State.  50 H. 207, 436 P.2d 527; 49 H. 365, 418 P.2d 482; 51 H. 87, 451 P.2d 809.

Implied contract for State to pay taxpayer earnings on protested, paid tax.  56 H. 655, 547 P.2d 581.

No defense of sovereign immunity, including Eleventh Amendment, can be raised as to actions under this chapter if the applicable consent section is §661-11.  512 F. Supp. 889.

Sovereign immunity held to preclude suit against State based on chapter 480.  60 H. 228, 588 P.2d 430.

Where plaintiffs seek injunction for unconstitutional acts and damages, sovereign immunity bars suit.  68 H. 192, 708 P.2d 129, cert. denied, 476 U.S. 1169.

An order denying a pretrial motion based on sovereign immunity is not a final judgment, therefore, not appealable.  71 H. 519, 795 P.2d 283.

Further waiver of sovereign immunity not necessary for §607-14 to apply to the State and its agencies in matters in which, by virtue of the express waiver of sovereign immunity set forth in this section, the State has become a party.  87 H. 37, 951 P.2d 487.

Insofar as the State has not expressly and statutorily waived its sovereign immunity from postjudgment interest in suits brought pursuant to this section, the State is immune from awards of §478-3 postjudgment interest in actions under this section; thus, the trial court erred in ordering that the employees' retirement system pay statutory interest at the rate of ten per cent per annum, pursuant to §478-3.  106 H. 416, 106 P.3d 339.

Where ocean recreation management area permit at issue was a revocable license rather than a contract, this section was not a basis for subject matter jurisdiction.  113 H. 184, 150 P.3d 833.

Where §343-7 waived the State's sovereign immunity against actions brought to challenge: (1) the lack of an environmental assessment; (2) the determination that an environmental impact statement is or is not required; and (3) the acceptance of an environmental impact statement, sovereign immunity did not prevent the application of the private attorney general doctrine against the State and the circuit court did not err in relying on the doctrine as a basis for its award of attorney's fees against the State and Superferry jointly.  120 H. 181, 202 P.3d 1226.

Does not confer jurisdiction on insurer actions to recover moneys paid to the State without protest under §431-318.  5 H. App. 122, 678 P.2d 1101.

Suit authorized as one based on implied contract of warranty of authority.  5 H. App. 616, 705 P.2d 72.

Suit to recover public assistance benefits wrongfully denied is a claim against State founded upon any statute.  6 H. App. 160, 715 P.2d 813.

Decisions under prior law.

Suit against government under old laws.  1 H. 266; 7 H. 715.  Actions for tort under 1888 statute.  8 H. 546; 9 H. 101.  Effect of 1895 statute, prior to enactment of chapter 662.  13 H. 1, 3; 13 H. 478, 479.



§661-2 - Judgment against claimant when.

§661-2  Judgment against claimant when.  Upon the trial of any cause in which any counterclaim or other demand is set up on the part of the State against any person making claim against the State, the court shall, without the intervention of a jury, hear and determine the claim or demand both for and against the State and claimant; and if upon the whole case it finds that the claimant is indebted to the State, it shall render judgment to that effect. [L 1894-5, c 26, §2; RL 1925, §2670; am L 1929, c 213, §2; RL 1935, §4421; RL 1945, §10476; RL 1955, §245-2; HRS §661-2; am L 1972, c 164, §1(b)]

Cross References

See note to preceding section.



§661-3 - No jurisdiction, when.

§661-3  No jurisdiction, when.  No person shall file or prosecute under this chapter any claim for or in respect to which he or any assignee of his has pending an action against a person who, at the time when the claim alleged in the action arose, was, in respect thereto, acting or professing to act, directly or indirectly, under the authority of the State. [L 1894-5, c 26, §3; RL 1925, §2671; RL 1935, §4422; RL 1945, §10477; RL 1955, §245-3; HRS §661-3; am L 1972, c 164, §1(c)]

Case Notes

Section does not prevent joinder of State and person who acted or professed to act under State's authority as defendants in one suit.  9 H. App. 21, 821 P.2d 937.



§661-4 - Action by alien, when.

§661-4  Action by alien, when.  Aliens who are citizens or subjects of a government which accords to citizens of this State the right to prosecute claims against such government in its courts shall have the privilege of prosecuting claims against the State under this chapter. [L 1894-5, c 26, §4; RL 1925, §2672; RL 1935, §4423; RL 1945, §10478; RL 1955, §245-4; HRS §661-4; am L 1972, c 164, §1(d)]



§661-5 - Limitations on action.

§661-5  Limitations on action.  Every claim against the State, cognizable under this chapter, shall be forever barred unless the action is commenced within two years after the claim first accrues; provided that the claims of persons under legal disability shall not be barred if the action is commenced within one year after the disability has ceased. [L 1894-5, c 26, §5; RL 1925, §2673; RL 1935, §4424; RL 1945, §10479; RL 1955, §245-5; HRS §661-5; am L 1972, c 164, §1(e)]

Cross References

Actions on contract for loss in connection with registered land, see §501-217.

Case Notes

Court on own motion will dismiss action if not brought within time limited, namely, two years.  11 H. 404.

Lawsuit seeking judicial review of employees' retirement system declaratory order not time-barred.  75 H. 42, 856 P.2d 1227.

Where employees' retirement system (ERS) trustees were alleging in lawsuit that Act 100, L 1999 was unconstitutional as being violative of article XVI, §2 of the Hawaii constitution, their claims were not "founded upon any statute of the State; or upon any regulation of an executive department; or upon any contract" and were not referred to the court by the legislature; thus, trustees' claims were not cognizable under chapter 661, and, therefore, was not subject to the statute of limitations set forth in this section.  114 H. 302, 162 P.3d 696.



§661-6 - Complaint; assignments.

§661-6  Complaint; assignments.  The claimant shall, in all cases, in addition to setting forth the claimant's claim, show:

(1)  What persons are owners of the claim or interested therein, with their citizenship;

(2)  The names and citizenship of all persons who have been at any time owners of the claim or any part thereof or interest therein, all of whom shall be citizens of the United States or persons eligible under section 661-4;

(3)  That no assignment or transfer of the claim, or of any part thereof or interest therein, has been made, except as stated in the complaint.

Section 634-1 shall be applicable. [L 1894-5, c 26, §6; RL 1925, §2674; RL 1935, §4425; RL 1945, §10480; RL 1955, §245-6; HRS §661-6; am L 1972, c 164, §1(f); gen ch 1985]

Revision Note

Section "634-1" substituted for "634-31".

Case Notes

In action against Territory on contract made by certain officers of house of representatives, petition should show authority to make it.  19 H. 491.



§661-7 - Claim forfeited by fraud.

§661-7  Claim forfeited by fraud.  (a)  Any person who intentionally submits a false claim or attempts to commit any fraud against the State in the proof, statement, establishment, or allowance of any claim, or of any part of any claim against the State, shall forfeit the same to the State; and when an action is brought to recover on such a claim, the court shall find specifically that fraud was committed or attempted to be committed, and thereupon give judgment that such claim is forfeited to the State, and that the claimant is forever barred from prosecuting the same.

(b)  Any person who intentionally submits a false claim or attempts to commit a fraud against the State in the proof, statement, establishment, or allowance of any claim under $5,000 or any part of any claim under $5,000 against the State shall, in addition to any other penalty provided by law, be liable for civil penalties of:

(1)  Payment of interest on the amount of excess benefits or payments at the maximum legal rate in effect on the date the payment was made to said person, for the period from the date upon which payment was made to the date upon which repayment is made to the State;

(2)  Payment of an amount not to exceed double the amount of such excess benefits or payments; and

(3)  Payment in the sum of $1,000 for each fraudulent claim or part of a fraudulent claim made against the State.

All interest and penalties provided for in this section may be sought and recovered in an administrative proceeding held pursuant to chapter 91 conducted by the department to which the claim was submitted. [L 1894-5, c 26, §7; RL 1925, §2675; RL 1935, §4426; RL 1945, §10481; RL 1955, §245-7; HRS §661-7; am L 1979, c 115, §1]

Case Notes

Defense under section discussed.  58 H. 187, 567 P.2d 397.



§661-8 - Interest.

§661-8  Interest.  No interest shall be allowed on any claim up to the time of the rendition of judgment thereon by the court, unless upon a contract expressly stipulating for the payment of interest, or upon a refund of a payment into the "litigated claims fund" as provided by law. [L 1894-5, c 26, §8; RL 1925, §2676; RL 1935, §4427; RL 1945, §10482; am L 1951, c 224, §4; RL 1955, §245-8; HRS §661-8]

Cross References

Litigated claims fund, see §§40-35, 232-24.

Case Notes

Section does not preclude prejudgment interest where the State is not involved.  51 H. 346, 461 P.2d 140.



§661-9 - REPEALED.

§661-9  REPEALED.  L 2004, c 202, §81.

Note

L 2006, c 94, §1 purports to amend this section.



§661-10 - Actions by State.

§661-10  Actions by State.  Whenever it is necessary or desirable for the State in order to collect or recover any money or penalty, or to recover or obtain the possession of any specific property, real or personal, or to enforce any other right (except in respect to criminal prosecutions) to institute judicial proceedings, except as otherwise expressly provided by law, the attorney general may bring and maintain an action or actions for any such purpose in any appropriate court or courts.  All such actions shall be entitled in the name of the State by the attorney general, against the party or parties or thing sued, as defendants. [L 1888, c 51, §1; am imp Org Act, §§2, 81, 86; RL 1925, §2678; RL 1935, §4429; RL 1945, §10484; RL 1955, §245-10; HRS §661-10; am L 1972, c 164, §1(h)]

Case Notes

Suit by public official must be in the name of the government. 7 H. 314.

Suit entitled in name of the Hawaiian government by attorney general could be brought by attorney general through counsel.  8 H. 16.

Section is irrelevant and attorney general is without standing as party to rate proceeding before PUC.  54 H. 663, 513 P.2d 1376.



§661-11 - Tort claims against State where covered by insurance.

§661-11  Tort claims against State where covered by insurance.  This section applies to an action where (1) the State is a party defendant; (2) the subject matter of the claim is covered by a primary insurance policy entered into by the State or any of its agencies; and (3) chapter 662 does not apply.  No defense of sovereign immunity shall be raised in an action under this section.  However, the State's liability under this section shall not exceed the amount of, and shall be defrayed exclusively by, the primary insurance policy.

An action under this section shall not be subject to sections 661-1 to 661-10. [L 1955, c 253, §1; RL 1955, §245-11; HRS §661-11; am L 1972, c 164, §1(i); am L 1988, c 266, §2]

Cross References

State risk management and insurance administration, see chapter 41D.

Case Notes

State, University of Hawaii, and Research Corporation of the UH waived immunity under Eleventh Amendment and consented to suit in federal court.  512 F. Supp. 889.

The applicability of this section was immaterial to the case where, whether or not the State's sovereign immunity was waived pursuant to this section with respect to plaintiff's claim against the State for vicarious liability, where the Hawaii employer-union health benefits trust fund trustees' choice of a two-tiered rate structure was not an abuse of discretion, the trustees did not breach a fiduciary duty, and thus, the State could not be vicariously liable therefor.  115 H. 126, 165 P.3d 1027.



§661-12 - Awards of attorney's fees against agencies.

[§661-12]  Awards of attorney's fees against agencies.  (a)  Any law to the contrary notwithstanding, in any civil proceeding initiated by a small business against any agency in a state court, the court shall allow the small business reasonable attorney's fees, if the court finds that the agency lacked a reasonable basis for its action.

(b)  Any agency against which a civil proceeding is initiated in any state court may request and shall be awarded reasonable attorney's fees, if the court finds that the small business' action was frivolous and wholly without merit.

(c)  Whenever any court awards attorney's fees pursuant to this section, the award shall not exceed $7,500.  The award shall be limited to the attorney's normal hourly rate, but in no event more than $75 an hour multiplied by the number of hours reasonably spent in litigating claims and issues upon which the claimant clearly and substantially prevails.  If a small business is represented by counsel from a publicly funded legal service organization, attorney's fees shall not be awarded.

(d)  The small business or agency shall provide the court with evidence to establish the attorney's normal hourly rate and the number of hours spent representing the claimant on each issue or claim which the claimant asserts.  Each request for attorney's fees shall be accompanied by itemized records detailing the nature of the services provided or performed and the amount of time spent coincidental to the time when the legal services were actually provided or performed.  A claimant that fails to comply with this section shall not be awarded attorney's fees.

(e)  All attorney's fees awarded against an agency pursuant to this section shall be payable only after a budget request for the amount is submitted to and approved by the legislature.  The amount of attorney's fees awarded against an agency shall be identified by the agency and included in the agency's budget request submitted to the legislature for the fiscal year immediately following the year the award was made against the agency.  If the budget request is approved by the legislature, that amount shall be included in the program appropriation for the agency in the appropriation bill for that fiscal year.

(f)  As used in this section:

"Agency" means any state or county board, commission, department, or officer authorized by law to make rules or to adjudicate contested cases except those in the legislative or judicial branches.

"Civil proceeding" means any proceeding other than a criminal proceeding or a proceeding before a family court.

"Small business" means an independently owned business with less than fifty employees. [L 1986, c 336, §1]

Cross References

Vexatious litigants, see chapter 634J.



§661-21 - Actions for false claims to the State; qui tam actions.

[PART II.]  QUI TAM ACTIONS OR RECOVERY OF

FALSE CLAIMS TO THE STATE

§661-21  Actions for false claims to the State; qui tam actions.  (a)  Notwithstanding section 661-7 to the contrary, any person who:

(1)  Knowingly presents, or causes to be presented, to an officer or employee of the State a false or fraudulent claim for payment or approval;

(2)  Knowingly makes, uses, or causes to be made or used, a false record or statement to get a false or fraudulent claim paid or approved by the State;

(3)  Conspires to defraud the State by getting a false or fraudulent claim allowed or paid;

(4)  Has possession, custody, or control of property or money used, or to be used, by the State and, intending to defraud the State or wilfully to conceal the property, delivers, or causes to be delivered, less property than the amount for which the person receives a certificate or receipt;

(5)  Is authorized to make or deliver a document certifying receipt of property used, or to be used by the State and, intending to defraud the State, makes or delivers the receipt without completely knowing that the information on the receipt is true;

(6)  Knowingly buys, or receives as a pledge of an obligation or debt, public property from any officer or employee of the State who may not lawfully sell or pledge the property;

(7)  Knowingly makes, uses, or causes to be made or used, a false record or statement to conceal, avoid, or decrease an obligation to pay or transmit money or property to the State; or

(8)  Is a beneficiary of an inadvertent submission of a false claim to the State, who subsequently discovers the falsity of the claim, and fails to disclose the false claim to the State within a reasonable time after discovery of the false claim;

shall be liable to the State for a civil penalty of not less than $5,000 and not more than $10,000, plus three times the amount of damages that the State sustains due to the act of that person.

(b)  If the court finds that a person who has violated  subsection (a):

(1)  Furnished officials of the State responsible for investigating false claims violations with all information known to the person about the violation within thirty days after the date on which the defendant first obtained the information;

(2)  Fully cooperated with any state investigation of such violation; and

(3)  At the time the person furnished the State with the information about the violation, no criminal prosecution, civil action, or administrative action had commenced under this title with respect to such violation, and the person did not have actual knowledge of the existence of an investigation into such violation;

the court may assess not less than two times the amount of damages that the State sustains because of the act of the person.  A person violating subsection (a), shall also be liable to the State for the costs and attorneys' fees of a civil action brought to recover the penalty or damages.

(c)  Liability under this section shall be joint and several for any act committed by two or more persons.

(d)  This section shall not apply to any controversy involving an amount of less than $500 in value.  For purposes of this subsection, "controversy" means the aggregate of any one or more false claims submitted by the same person in violation of this part.  Proof of specific intent to defraud is not required.

(e)  For purposes of this section:

"Claim" includes any request or demand, whether under a contract or otherwise, for money or property that is made to a contractor, grantee, or other recipient if the State provides any portion of the money or property that is requested or demanded, or if the government will reimburse the contractor, grantee, or other recipient for any portion of the money or property that is requested or demanded.

"Knowing" and "knowingly" means that a person, with respect to information:

(1)  Has actual knowledge of the information;

(2)  Acts in deliberate ignorance of the truth or falsity of the information; or

(3)  Acts in reckless disregard of the truth or falsity of the information;

and no proof of specific intent to defraud is required.

(f)  This section shall not apply to claims, records, or statements for which procedures and remedies are otherwise specifically provided for under chapter 231. [L 2000, c 126, pt of §1; am L 2001, c 55, §28(1)]

Case Notes

Defendants' motion for summary judgment granted as to plaintiffs' claim under the federal and state False Claims Acts (claim analyzed under the federal Act); there were no genuine issues of material fact as to whether defendant knowingly submitted false claims to medicare under the "incident to" rules.  490 F. Supp. 2d 1062.



§661-22 - Civil actions for false claims.

[§661-22]  Civil actions for false claims.  The attorney general shall investigate any violation under section 661-21.  If the attorney general finds that a person has violated or is violating section 661-21, the attorney general may bring a civil action under this section. [L 2000, c 126, pt of §1]



§661-23 - Evidentiary determination; burden of proof.

§661-23  Evidentiary determination; burden of proof.  A determination that a person has violated the provisions of this part shall be based on a preponderance of the evidence. [L 2000, c 126, pt of §1; am L 2001, c 55, §28(2)]



§661-24 - Statute of limitations.

§661-24  Statute of limitations.  An action for false claims to the State pursuant to this part shall be brought within six years after the false claim is discovered or by exercise of reasonable diligence should have been discovered and, in any event, no more than ten years after the date on which the violation of section 661-21 is committed. [L 2000, c 126, pt of §1; am L 2001, c 55, §28(3)]



§661-25 - Action by private persons.

§661-25  Action by private persons.  (a)  A person may bring a civil action for a violation of section 661-21 for the person and for the State.  The action shall be brought in the name of the State.  The action may be dismissed only with the written consent of the court, taking into account the best interests of the parties involved and the public purposes behind this part.

(b)  A copy of the complaint and written disclosure of substantially all material evidence and information the person possesses shall be served on the State in accordance with the Hawaii rules of civil procedure.  The complaint shall be filed in camera, shall remain under seal for at least sixty days, and shall not be served on the defendant until the court so orders.  The State may elect to intervene and proceed with the action within sixty days after it receives both the complaint and the material evidence and information.

(c)  The State may, for good cause shown, move the court for extensions of the time during which the complaint remains under seal under subsection (b).  Any such motions may be supported by affidavits or other submissions in camera.  The defendant shall not be required to respond to any complaint filed under this section until twenty days after the complaint is unsealed and served upon the defendant in accordance with the Hawaii rules of civil procedure.

(d)  Before the expiration of the sixty-day period or any extension obtained, the State shall:

(1)  Proceed with the action, in which case the action shall be conducted by the State and the seal shall be lifted; or

(2)  Notify the court that it declines to take over the action, in which case the person bringing the action shall have the right to conduct the action and the seal shall be lifted.

(e)  When a person brings an action under this section, no person other than the State may intervene or bring a related action based on the facts underlying the pending action. [L 2000, c 126, pt of §1; am L 2001, c 55, §28(4)]



§661-26 - Rights of parties to qui tam actions.

[§661-26]  Rights of parties to qui tam actions.  (a)  If the State proceeds with an action under section 661-25, the State shall have the primary responsibility for prosecuting the action and shall not be bound by an act of the person bringing the action.  The person shall have the right to continue as a party to the action, subject to the following limitations:

(1)  The State may dismiss the action notwithstanding the objections of the person initiating the action if the court determines, after a hearing on the motion, that dismissal should be allowed;

(2)  The State may settle the action with the defendant notwithstanding the objections of the person initiating the action if the court determines, after a hearing, that the proposed settlement is fair, adequate, and reasonable.  Upon a showing of good cause, the hearing may be held in camera;

(3)  The court, upon a showing by the State that unrestricted participation during the course of the litigation by the person initiating the action would interfere with or unduly delay the State's prosecution of the case, or would be repetitious, irrelevant, or for purposes of harassment, may, in its discretion impose limitations on the person's participation by:

(A)  Limiting the number of witnesses the person may call;

(B)  Limiting the length of the testimony of the witnesses;

(C)  Limiting the person's cross-examination of witnesses; or

(D)  Otherwise limiting the participation by the person in the litigation.

(b)  The defendant, by motion upon the court, may show that unrestricted participation during the course of the litigation by the person initiating the action would be for purposes of harassment or would cause the defendant undue burden or unnecessary expense.  At the court's discretion, the court may limit the participation by the person in the litigation.

(c)  If the State elects not to proceed with the action, the person who initiated that action shall have the right to conduct the action.  If the State so requests, it shall be served with copies of all pleadings filed in the action and shall be supplied with copies of all deposition transcripts at the State's expense. When a person proceeds with the action, the court without limiting the status and rights of the person initiating the action, may nevertheless permit the State to intervene at a later date upon showing of good cause.

(d)  Whether or not the State proceeds with the action, upon motion and a showing by the State that certain actions of discovery by the person initiating the action would interfere with the State's investigation or prosecution of a criminal or civil matter arising out of the same facts, the court may stay the discovery for a period of not more than sixty days.  The court may extend the sixty-day period upon a motion and showing by the State that the State has pursued the investigation or prosecution of the criminal or civil matter with reasonable diligence and the proposed discovery would interfere with the ongoing investigation or prosecution of the criminal or civil matter.

(e)  Notwithstanding section 661-25, the State may elect to pursue its claim through any alternate remedy available to the State, including any administrative proceedings to determine civil monetary penalties.  If any alternate remedy is pursued in another proceeding, the person initiating the action shall have the same rights in the proceedings as the person would have had if the action had continued under this section.  Any finding of fact or conclusion of law made in the other proceeding that becomes final shall be conclusive on all parties to an action under this section.

(f)  Whether or not the State elects to proceed with the action, the parties to the action shall receive court approval of any settlements reached. [L 2000, c 126, pt of §1]



§661-27 - Awards to qui tam plaintiffs.

[§661-27]  Awards to qui tam plaintiffs.  (a)  If the State proceeds with an action brought by a person under section 661-25, the person shall receive at least fifteen per cent but not more than twenty-five per cent of the proceeds of the action or settlement of the claim, depending upon the extent to which the person substantially contributed to the prosecution of the action.  Where the action is one that the court finds to be based primarily on disclosures of specific information, other than information provided by the person bringing the action, relating to allegations or transactions in a criminal, civil, or administrative hearing, in a legislative or administrative report, hearing, audit, or investigation, or from the news media, the court may award sums as it considers appropriate, but in no case more than ten per cent of the proceeds, taking into account the significance of the information and the role of the person bringing the action in advancing the case to litigation.  Any payment to a person under this subsection shall be made from the proceeds.  [The] person shall also receive an amount for reasonable expenses that the court finds to have been necessarily incurred, plus reasonable attorneys' fees and costs.  All expenses, fees, and costs shall be awarded against the defendant.

(b)  If the State does not proceed with an action under this section, the person bringing the action or settling the claim shall receive an amount that the court decides is reasonable for collecting the civil penalty and damages.  The amount shall be not less than twenty-five per cent and not more than thirty per cent of the proceeds of the action or settlement and shall be paid out of the proceeds.  The person shall also receive an amount for reasonable expenses that the court finds to have been necessarily incurred, plus reasonable attorneys' fees and costs.  All expenses, fees, and costs shall be awarded against the defendant.

(c)  Whether or not the State proceeds with the action, if the court finds that the action was brought by a person who planned and initiated the violation of section 661-21 upon which the action was brought, then the court may, to the extent the court considers appropriate, reduce the share of the proceeds of the action that the person would otherwise receive under subsection (a), taking into account the role of that person in advancing the case to litigation and any relevant circumstances pertaining to the violation.  If the person bringing the action is convicted of criminal conduct arising from the person's role in the violation of section 661-21, that person shall be dismissed from the civil action and shall not receive any share of the proceeds of the action.  The dismissal shall not prejudice the right of the State to continue the action.

(d)  If the State does not proceed with the action and the person bringing the action conducts the action, the court may award to the defendant its reasonable attorneys' fees and expenses if the defendant prevails in the action and the court finds that the claim of the person bringing the action was frivolous, vexatious, or brought primarily for purposes of harassment.

(e)  In no event may a person bring an action under section 661-25:

(1)  Against a member of the state senate or state house of representatives, a member of the judiciary, or an elected official in the executive branch of the State, if the action is based on evidence or information known to the State.  For purposes of this section, evidence or information known only to the person or persons against whom an action is brought shall not be considered to be known to the State;

(2)  When the person is a present or former employee of the State and the action is based upon information discovered by the employee during the course of the employee's employment, unless the employee first, in good faith, exhausted any existing internal procedures for reporting and seeking recovery of the falsely claimed sums through official channels and the State failed to act on the information provided within a reasonable period of time; or

(3)  That is based upon allegations or transactions that are the subject of a civil or criminal investigation by the State, civil suit, or an administrative civil money penalty proceeding in which the State is already a party. [L 2000, c 126, pt of §1]



§661-28 - Jurisdiction.

[§661-28]  Jurisdiction.  No court shall have jurisdiction over an action under this part based upon the public disclosure of allegations or transactions in a criminal, civil, or administrative hearing, in a legislative or administrative report, hearing, audit, or investigation, or from the news media, unless the action is brought by the attorney general or the person bringing the action is an original source of the information.  For purposes of this section:

"Original source" means an individual who has direct and independent knowledge of the information on which the allegations are based and has voluntarily provided the information to the State before filing an action under this part that is based on the information, and whose information provided the basis or catalyst for the investigation, hearing, audit, or report that led to the public disclosure. [L 2000, c 126, pt of §1]



§661-29 - Fees and costs of litigation.

[§661-29]  Fees and costs of litigation.  The State shall not be liable for expenses or fees, including attorney fees, that a person incurs in bringing an action under this part and shall not elect to pay those expenses or fees. [L 2000, c 126, pt of §1]






CHAPTER 662 - STATE TORT LIABILITY ACT

§662-1 - Definitions.

§662-1  Definitions.  As used in this chapter the term:

"Acting within the scope of his office or employment", in the case of a member of the Hawaii national guard or Hawaii state defense force, means acting in the line of duty.

"Employees of the State" includes officers and employees of any state agency, members of the Hawaii national guard, Hawaii state defense force, and persons acting in behalf of a state agency in an official capacity, temporarily, whether with or without compensation.  "Employees of the State" also includes persons employed by a county of this State as lifeguards and designated to provide lifeguard services at a designated state beach park under an agreement between the State and that county.

"State agency" includes the executive departments, boards, and commissions of the State but does not include any contractor with the State. [L 1957, c 312, pt of §1; Supp, §245A-1; HRS §662-1; am L 1988, c 135, §1; am L 1991, c 316, §1]

Cross References

Regents of the University of Hawaii are "employees of the State", see §304-6.

Law Journals and Reviews

Rogers v. State:  The Limits of State Tort Liability.  8 HBJ 89.

Case Notes

Federal employee acting in line of duty may also be acting in line of duty under state tort liability law.  643 F. Supp. 593.

Act should be liberally construed to effectuate its purpose.  51 H. 293, 459 P.2d 378.

This section not applicable to the city and county prosecuting attorney or to the city and county of Honolulu.  56 H. 241, 534 P.2d 489.



§662-2 - Waiver and liability of State.

§662-2  Waiver and liability of State.  The State hereby waives its immunity for liability for the torts of its employees and shall be liable in the same manner and to the same extent as a private individual under like circumstances, but shall not be liable for interest prior to judgment or for punitive damages. [L 1957, c 312, pt of §1; Supp, §245A-2; HRS §662-2; am L 1972, c 164, §2(a)]

Attorney General Opinions

State liable for torts of volunteers working for state agencies.  Att. Gen. Op. 85-8.

Law Journals and Reviews

Punitive Damages in Hawaii:  Curbing Unwarranted Expansion.  13 UH L. Rev. 659.

Fido Seeks Full Membership In The Family:  Dismantling The Property Classification of Companion Animals By Statute.  25 UH L. Rev. 481.

Case Notes

Consent to suit in federal court; waiver of immunity in this section is not just a waiver to actions in state courts.  512 F. Supp. 889.

Where plaintiffs argued that State waived its Eleventh Amendment immunity through the enactment of §353-14 and the State's Tort Claims Act [sic], this section and §663-1, no express consent or applicable waiver provisions found.  940 F. Supp. 1523.

Section 661-1 and this section did not constitute a waiver of defendants' Eleventh Amendment immunity where plaintiffs contended that defendants' failure to provide sufficient Hawaiian language in Hawaii's public schools violated state and federal laws.  951 F. Supp. 1484.

State must exercise same standard of care required of private party.  51 H. 150, 454 P.2d 112.

Prohibition against payment of interest "prior to judgment" construed.  52 H. 156, 472 P.2d 509.

State's duty to maintain safe roads; no obligation to make 35- miles-per-hour highway safe for cars exceeding 40 miles.  54 H. 548, 511 P.2d 1087.

State's duty to construct and maintain safe highways; no obligation to guard against unusual accidents.  57 H. 405, 557 P.2d 125.

Negligent operation of automobile by escapee of state hospital held not a foreseeable consequence of the negligence which permitted the escape.  59 H. 515, 583 P.2d 980.

Assumption of risk is applicable for failure to provide a safe working place only in cases of voluntary employment and does not apply to prison laborers.  The State owes a duty to protect prisoners from unreasonable risk of physical harm.  60 H. 557, 592 P.2d 820.

This act did not waive sovereign immunity from suits for money damages for constitutional rights.  61 H. 369, 604 P.2d 1198.

Duty owed by State to public school students during required attendance entails general supervision unless specific needs or dangerous situation require specific supervision.  62 H. 483, 616 P.2d 1376.

Negligent infliction of mental distress.  Death of family dog.  63 H. 557, 632 P.2d 1066.

Reconstruction or replacement of Moanalua stream bridge would involve evaluation of broad policy factors, and therefore was discretionary function.  66 H. 76, 655 P.2d 877.

Based on State's knowledge of defective guardrail, danger it posed to a driver and passengers who struck it, and the opportunity to improve it, trial court did not err in concluding that State breached its duty of care in failing to design, construct, and/or maintain--which includes a duty to "correct" defects in--the highway and guardrail.  91 H. 60, 979 P.2d 1086.

Where prior accident gave State reasonable prior notice of a prior occurrence under similar circumstances, State had made improvements to highway in vicinity of guardrail, and had knowledge of potential ramping problems associated with guardrail, intoxicated driver's reckless actions were "reasonably foreseeable" and thus not the sole legal cause of plaintiff's injuries and damages.  91 H. 60, 979 P.2d 1086.

This section provides in clear and unambiguous language that the State shall not be liable for interest prior to judgment and constitutes a plain reservation of immunity with respect to pre-judgment interest on judgments rendered against the State.  As no other statute unequivocally expresses a clear relinquishment of the State's immunity from awards of pre-judgment interest, trial court did not err in concluding that the State is immune from paying pre-judgment interest on the damages for which it is liable.  105 H. 104, 94 P.3d 659.

Where, assuming that the department of human services had a legal duty to protect minor, as plaintiffs alleged that it did, a "special relation" would exist between the department and the minor such that the department’s duty would encompass a duty to prevent further physical harm to minor upon reports of physical abuse; thus, where plaintiffs met their burden of demonstrating the existence of a private analog in the form of a "special relationship" that satisfied the necessary elements under Restatement (Second) of Torts §315(b), plaintiffs met the threshold requirement of a claim against the department.  117 H. 262, 178 P.3d 538.

Hawaii Legal Reporter Citations

Youth correctional facility.  77-1 HLR 77-267.

School premises.  78-1 HLR 77-1239.

Roadway defect.  80-2 HLR 800964.

Shore waters.  81-1 HLR 810419.



§662-3 - Jurisdiction.

§662-3  Jurisdiction.  The circuit courts of the State and, except as otherwise provided by statute or rule, the state district courts shall have original jurisdiction of all tort actions on claims against the State, for money damages, accruing on and after July 1, 1957, for injury or loss of property, or personal injury or death caused by the negligent or wrongful act or omission of any employee of the State while acting within the scope of his office or employment. [L 1957, c 312, pt of §1; Supp, §245A-3; HRS §662-3; am L 1978, c 156, §2; am L 1984, c 135, §3]

Case Notes

Does not bar U.S. government from bringing claim for contribution against State in federal court.  643 F. Supp. 593.

Where plaintiffs seek injunction for unconstitutional acts and damages, sovereign immunity bars suit.  68 H. 192, 708 P.2d 129, cert. denied, 476 U.S. 1169.



§662-4 - Statute of limitations.

§662-4  Statute of limitations.  A tort claim against the State shall be forever barred unless action is begun within two years after the claim accrues, except in the case of a medical tort claim when the limitation of action provisions set forth in section 657-7.3 shall apply. [L 1957, c 312, pt of §1; Supp, §245A-4; HRS §662-4; am L 1976, c 219, §16]

Case Notes

Supersedes §46-72 and Honolulu Charter §12-111.  55 H. 216, 517 P.2d 51; 56 H. 135, 531 P.2d 648.

Only this section of this chapter is applicable to the city and county of Honolulu.  56 H. 241, 534 P.2d 489.

Claim accrues when the plaintiff knew or should have known that an actionable wrong has been committed.  63 H. 117, 621 P.2d 957.

Minority tolling not applicable.  72 H. 77, 806 P.2d 957.

Plaintiff's lack of knowledge regarding a legal duty, the breach of which may have caused plaintiff's injury, did not justify application of "discovery rule"; plaintiff's failure to seek legal advice from an attorney did not toll statute of limitations.  81 H. 391, 917 P.2d 718.

Counties do not fall within the ambit of the State Tort Liability Act; §46-72 is the statute of limitations applicable to actions against the counties.  104 H. 341, 90 P.3d 233.

Where plaintiffs' claim did not accrue until the quantum of the medical care they actually received exceeded the medical-rehabilitative limit set forth in §431:10C-306(b)(2) (1993), and plaintiff apparently exceeded that limit, this section afforded plaintiffs two years from the accrual of their claim within which to file their lawsuit; as plaintiffs' claim had accrued by the time they filed their complaint but not more than two years prior, the complaint was timely under this section; thus, trial court properly denied defendant's motion to dismiss.  113 H. 459, 153 P.3d 1144.

Where §46-72 (2006) created a class of tort claimants, injured by the conduct of a county, who were subject to a six-month statute of limitations period for filing their complaint, and victims of injuries caused by the State under this section had a two-year limitation period, and there was no rational basis to support such disparate treatment, §46-72 (2006) was unconstitutional under article I, §5 of the Hawaii constitution.  115 H. 1, 165 P.3d 247.

Continuing-tort exception, which tolls running of statute of limitations under this section, adopted; thus, where an actor continuously diverts water over which he or she has direct control onto another's land, and the diversion causes continuous and substantial damage to that person's property and the actor knows of this damage, such an act may present evidence of a continuous tort.  88 H. 241 (App.), 965 P.2d 783.



§662-5 - Jury.

§662-5  Jury.  Any action against the State under this chapter shall be tried by the court without a jury; provided that the court, with the consent of all the parties, may order a trial with a jury whose verdict shall have the same effect as if trial by jury had been a matter of right. [L 1957, c 312, pt of §1; Supp, §245A-5; HRS §662-5; am L 1979, c 152, §2]

Case Notes

This section held not to entitle county of Hawaii to nonjury trial.  57 H. 656, 562 P.2d 436.

Consent to trial cannot be involuntary or implied.  6 H. App. 582, 733 P.2d 1224.



§662-6 - Pleadings, trial and appeal.

§662-6  Pleadings, trial and appeal.  The Hawaii Rules of Civil Procedure and the District Court Rules of Civil Procedure as applicable shall be followed in any action under this chapter.  A certified copy of all pleadings shall be duly served on the attorney general.

Sections 661-2 and 661-9 shall apply to actions under this chapter. [L 1957, c 312, pt of §1; Supp, §245A-6; HRS §662-6; am L 1972, c 164, §2(b); am L 1978, c 156, §3]



§662-7 - Attorney general.

§662-7  Attorney general.  The State shall be represented by the attorney general of the State in all actions under this chapter. [L 1957, c 312, pt of §1; Supp, §245A-7; HRS §662-7]



§662-8 - Interest.

§662-8  Interest.  On all final judgments rendered against the State in actions instituted under this chapter, interest shall be computed at the rate of four per cent a year from the date of judgment up to, but not exceeding, thirty days after the date of approval of any appropriation act providing for payment of the judgment. [L 1957, c 312, pt of §1; Supp, §245A-8; HRS §662-8]

Attorney General Opinions

Implies that judgments against State not funded by agency budgets.  Att. Gen. Op. 85-8.

Case Notes

Applicable to judgments against State; interest accrues from entry of final appellate judgment.  6 H. App. 70, 708 P.2d 829, aff'd, 68 H. 220, 708 P.2d 824.

Trial court did not err in concluding that the State was immune from paying more than four per cent per annum post-judgment interest on the plaintiffs' damages; as State appealed from trial court's judgment and thus interest began to accrue "after the judgment on appeal", trial court did not err in concluding that post-judgment interest on the plaintiffs' damages began to accrue on that date.  105 H. 104, 94 P.3d 659.



§662-9 - Costs.

§662-9  Costs.  In an action under this chapter, court costs and fees as set by law may be allowed to the prevailing party. [L 1957, c 312, pt of §1; Supp, §245A-9; HRS §662-9; am L 1972, c 164, §2(c); am L 1979, c 152, §3]

Case Notes

This section and section 662-12 not inconsistent as to attorney's fees.  51 H. 540, 465 P.2d 580.

Hawaii Legal Reporter Citations

Awarded.  77-1 HLR 77-267; 80-2 HLR 800964.



§662-10 - Judgment as bar.

§662-10  Judgment as bar.  The judgment in an action under this chapter shall constitute a complete bar to any action by the claimant, by reason of the same subject matter, against the employee of the State whose act or omission gave rise to the claim. [L 1957, c 312, pt of §1; Supp, §245A-10; HRS §662-10]



§662-11 - Compromise.

§662-11  Compromise.  (a)  The attorney general may arbitrate, compromise, or settle any claim cognizable under this chapter.

(b)  Claims arbitrated, compromised, or settled by the attorney general for $10,000 or less shall be paid from the state risk management revolving fund.  Claims arbitrated, compromised, or settled by the attorney general for more than $10,000 shall be paid only after funds are appropriated by the legislature for the payment of those claims. [L 1957, c 312, pt of §1; Supp, §245A-11; am L 1967, c 232, §1; HRS §662-11; am L 1988, c 336, §1; am L 1990, c 117, §3]

Cross References

State risk management revolving fund, see §41D-4.



§662-12 - Attorney's fees.

§662-12  Attorney's fees.  The court rendering a judgment for the plaintiff pursuant to this chapter or the attorney general making a disposition pursuant to section 662-11 may, as a part of such judgment, award, or settlement, determine and allow reasonable attorney's fees which shall not, however, exceed twenty-five per cent of the amount recovered and shall be payable out of the judgment awarded to the plaintiff; provided that such limitation shall not include attorney's fees and costs that the court may award the plaintiff as a matter of its sanctions. [L 1957, c 312, pt of §1; Supp, §245A-12; HRS §662-12; am L 1979, c 152, §4]

Case Notes

Attorney's fee may be awarded in addition to judgment.  51 H. 540, 465 P.2d 580.

Trial court has discretion in awarding attorney's fees.  54 H. 611, 513 P.2d 487.

Mentioned:  76 H. 487, 879 P.2d 1070.

Hawaii Legal Reporter Citations

Awarded.  77-1 HLR 77-267; 80-2 HLR 800964; 81-1 HLR 810419.



§662-13 - No awards except upon legal evidence.

§662-13  No awards except upon legal evidence.  In no case shall any liability be implied against the State, and no award shall be made against the State except upon such legal evidence as would establish liability against an individual or corporation. [L 1957, c 312, pt of §1; Supp, §245A-13; HRS §662-13]



§662-14 - Exclusiveness of remedy.

§662-14  Exclusiveness of remedy.  The authority of the State or any state agency to sue and be sued in its own name shall not be construed to authorize any other actions against the State or such agency on claims for torts of its employees, and the rights and remedies provided by this chapter and section 661-11 shall be exclusive. [L 1957, c 312, pt of §1; Supp, §245A-14; HRS §662-14; am L 1972, c 164, §2(d)]



§662-15 - Exceptions.

§662-15  Exceptions.  This chapter shall not apply to:

(1)  Any claim based upon an act or omission of an employee of the State, exercising due care, in the execution of a statute or regulation, whether or not such statute or regulation is valid, or based upon the exercise or performance or the failure to exercise or perform a discretionary function or duty on the part of a state officer or employee, whether or not the discretion involved has been abused;

(2)  Any claim arising in respect of the assessment or collection of any tax, or the detention of any goods or merchandise by law enforcement officers;

(3)  Any claim for which a remedy is provided elsewhere in the laws of the State;

(4)  Any claim arising out of assault, battery, false imprisonment, false arrest, malicious prosecution, abuse of process, libel, slander, misrepresentation, deceit, or interference with contract rights;

(5)  Any claim arising out of the combatant activities of the Hawaii national guard and Hawaii state defense force during time of war, or during the times the Hawaii national guard is engaged in federal service pursuant to section 316, 502, 503, 504, 505, or 709 of Title 32 of the United States Code;

(6)  Any claim arising in a foreign country; or

(7)  Any claim arising out of the acts or omissions of any boating enforcement officer. [L 1957, c 312, pt of §1; Supp, §245A-15; HRS §662-15; am L 1972, c 164, §2(e); am L 1979, c 195, §2; am L 1986, c 173, §1; am L 1987, c 192, §1; am L 1988, c 135, §1; am L 1991, c 272, §15; am L 1998, c 213, §2; am L 1999, c 115, §§4, 11; am L 2004, c 10, §10]

Cross References

Claim against the ferry system, see §§268-11 to 15.

Law Journals and Reviews

State v. Rogers:  The Limits of State Tort Liability.  8 HBJ 89.

Case Notes

Section was not applied retroactively.  832 F.2d 1116.

To the extent that the plaintiffs predicated their negligence and negligent infliction of emotional distress claims upon the department of education's (DOE) negligent retention and supervision of teacher, paragraph (4) did not insulate the DOE from liability; given that plaintiffs had alleged that the DOE reasonably should have anticipated that teacher would molest the girl students, their negligent retention and supervision claims did not "arise out" of teacher's acts of molestation.  100 H. 34, 58 P.3d 545.

Where a plaintiff's negligence claim against the State seeks to hold the State vicariously liable for a state employee's assault, battery, false imprisonment, etc. under the doctrine of respondeat superior, the State is, pursuant to paragraph (4), immune from the plaintiff's claims.  100 H. 34, 58 P.3d 545.

As §40-35 applied to plaintiff's ocean recreation management area permit fee dispute, all of plaintiff's tort claims were barred under paragraph (3), which unambiguously provides that chapter 662 is inapplicable to "any claim for which a remedy is provided elsewhere in the laws of the State"; trial court thus did not err in determining that paragraph (3) barred all of plaintiff's tort claims.  113 H. 184, 150 P.3d 833.

Assuming defendants' claims for "unreasonable failure to consent" and "negligent claims handling" fell within the interference with contract rights exception of paragraph (4),  it could not be said that the State improperly interfered with the alleged settlement agreement because, pursuant to §386-8, the State was a necessary party to such agreement.  114 H. 202, 159 P.3d 814.

Discussed.  51 H. 150, 454 P.2d 112.

Discretionary function exception.

Distinction between governmental activity and private activity is not valid basis for determining liability.  51 H. 293, 459 P.2d 378.

Acts done on operational level are not within exception.  51 H. 293, 459 P.2d 378; 52 H. 156, 472 P.2d 509.

Immunities retained in paragraphs (1) and (4) are not applicable to the city and county prosecuting attorney or to the city and county of Honolulu.  56 H. 241, 534 P.2d 489.

Discretionary function exception discussed re highway design.  57 H. 656, 562 P.2d 436.

State has not waived its immunity in defamation actions.  1 H. App. 517, 620 P.2d 771.

Claim for negligent and/or intentional infliction of emotional distress against Hawaii civil rights commission not barred under paragraph (1), as acts of investigating complaint, instituting suit based on finding of reasonable cause, and sending demand letter were part of routine operations of commission and did not involve broad policy considerations encompassed within the discretionary function exception.  88 H. 85, 962 P.2d 344.

The discretionary function exception in paragraph (1) is limited to situations in which a government agent is engaged in the effectuation of  "broad public policy"; the investigation of a complaint by the Hawaii civil rights commission, in and of itself, does not involve such considerations; thus, a counterclaim for negligence in the performance of an investigation is not barred by sovereign immunity.  88 H. 85, 962 P.2d 344.

Decision not to improve guardrail, at time of highway resurfacing project, constituted an operational level decision that did not fall within the discretionary function exception of paragraph (1).  91 H. 60, 979 P.2d 1086.

Where Hawaii employer-union health benefits trust fund trustees' decision to adopt a two-tier rate structure for health benefit plans was not a routine, everyday matter, but involved the evaluation of broad policy factors, it fell within the discretionary function exception of paragraph (1).  115 H. 126, 165 P.3d 1027.

Hawaii Legal Reporter Citations

Constitutional violations.  77-1 HLR 77-267.



§662-16 - Defense of state employees.

§662-16  Defense of state employees.  The attorney general may defend any civil action or proceeding brought in any court against any employee of the State for damage to property or for personal injury, including death, resulting from the act or omission of any state employee while acting within the scope of the employee's employment.  The employee against whom such civil action or proceeding is brought shall deliver within the time after the date of service or knowledge of service as determined by the attorney general, all process or complaint served upon the employee or an attested true copy thereof to the employee's immediate superior or to whomever was designated by the head of the employee's department to receive such papers and such person shall promptly furnish copies of the pleadings and process therein to the department of the attorney general.

No judgment by default shall be entered against a state employee based on a cause of action arising out of an act or omission of such employee while acting within the scope of the employee's employment unless the department of the attorney general has received a copy of the complaint or other relevant pleadings and a period of twenty days has elapsed from the date of such receipt.

The attorney general may also defend any civil action or proceeding brought in any court against a county based on an allegedly negligent or wrongful act or omission of persons employed by a county as lifeguards and designated to provide lifeguard services at a designated state beach park under an agreement between the State and a county.

The attorney general may also defend any civil action or proceeding brought in any court against any provider of medical, dental, or psychological services pursuant to contract with the department of public safety when the provider is sued for acts or omissions within the contract's scope of work. [L 1976, c 47, §1; am L 1991, c 316, §2; am L 1994, c 143, §1]



§662-17 - Benefits and obligations of parents of minor employees.

[§662-17]  Benefits and obligations of parents of minor employees.  All benefits and obligations conferred or imposed upon employees of the State by this chapter are conferred or imposed upon the parents or legal guardians of the employee when the employee is a minor. [L 1988, c 174, §1]



§662-18 - Conclusive presumptions; unexploded ordnance on Kaho‘olawe and in the ocean adjacent to Kaho‘olawe.

[§662-18]  Conclusive presumptions; unexploded ordnance on Kaho‘olawe and in the ocean adjacent to Kaho‘olawe.  (a)  The State shall have a duty to warn persons who enter the Kaho‘olawe island reserve specifically of the dangers posed by unexploded ordnance on the island or in the adjacent ocean.

(b)  A sign, signs, or other device warning of the dangers posed by unexploded ordnance on the island or in the adjacent ocean shall be conclusively presumed to be legally adequate to warn of those dangers if:

(1)  The State posts the sign, signs, or other device on the island; and

(2)  The design and placement of the sign, signs, or other device is approved by the Kaho‘olawe island reserve commission.

(c)  Prior to approving the design and placement of a warning sign, signs, or device under this section, the Kaho‘olawe island reserve commission shall:

(1)  Consider the needs of the public to be warned of the dangers posed by unexploded ordnances on the island and in its adjacent ocean; and

(2)  Consult the task force on warning signs and devices for the Kaho‘olawe island reserve.

The Kaho‘olawe island reserve commission may seek the advice of the United States Navy or other agency of the United States of America with respect to the appropriate design of warning signs or devices and their placement.  The Kaho‘olawe island reserve commission may require warning signs or devices in addition to the signage before approving the design and placement of a warning sign or device.

(d)  Approval of the design and placement of a warning sign or device under this section shall be a discretionary function under section 662-15(1).

(e)  If a warning sign or device posted or established in accordance with this section is vandalized, otherwise removed, or made illegible, the conclusive presumption provided by subsection (b) shall continue for a period of ten days from the date that the vandalism, removal, or illegibility is discovered by the State.  The Kaho‘olawe island reserve commission shall maintain a record regarding each report of vandalism, removal, or illegibility that results in the replacement of a warning sign or device on the island of Kaho‘olawe.  The record shall include the date and time of the report and of the replacement of the warning sign or device.

(f)  Chapter 91 shall not apply to any action taken, or any procedure followed by the Kaho‘olawe island reserve commission pursuant to this section. [L 2002, c 218, §2]



§662-19 - Limited liability for skateboarding activities in public skateboard parks.

[§662-19]  Limited liability for skateboarding activities in public skateboard parks.  (a)  No public entity or public employee shall be liable to any person for injury or damage sustained when using a public skateboard park, except when injury or damage is caused by a condition resulting from the public entity's failure to maintain or repair the skateboard park.

(b)  Public entities that own or maintain public skateboard parks shall maintain a record of all known or reported injuries incurred by skateboard users in a public skateboard park and all claims paid for such injuries and shall submit a report to the legislature on or before twenty days before the convening of the 2008 legislative session, along with any recommendations regarding the need for further immunity from liability. [L 2003, c 144, §3]






CHAPTER 662D - [VOLUNTEER SERVICE; IMMUNITY]

§662D-1 - Definitions.

[§662D-1]  Definitions.  As used in this chapter, unless the context requires otherwise:

"Governmental entity" means any agency, association, authority, board, commission, division, office, officer, public body, task force, or any other similar entity authorized or established by any county or the State.

"Nonprofit corporation" means any corporation that is exempt from taxation pursuant to section 501(a) of the Internal Revenue Code, 26 U.S.C. section 501(a).

"Nonprofit organization" means any organization that is exempt from taxation pursuant to section 501(c) of the Internal Revenue Code, 26 U.S.C. section 501(c), as amended.

"Volunteer" means a person performing services without compensation, other than reimbursement for actual expenses incurred, for a nonprofit organization, a nonprofit corporation, a hospital, or a governmental entity.  The term includes a volunteer serving as a director, officer, trustee, member, or direct service volunteer. [L 1997, c 351, pt of §2]



§662D-2 - Scope of immunity.

[§662D-2]  Scope of immunity.  (a)  A volunteer shall be immune from civil liability in any action on the basis of any act or omission of a volunteer resulting in damage or injury if:

(1)  The volunteer was acting in good faith and within the scope of the volunteer's official functions and duties for a nonprofit organization, a nonprofit corporation, a hospital, or a governmental entity;

(2)  The damage or injury was caused by the volunteer's negligent conduct; and

(3)  With respect to a nonprofit organization, nonprofit corporation, or hospital, the entity for which the volunteer was acting either:

(A)  Has a general liability policy in force, both at the time of injury and at the time the claim is made against the entity, and the minimum coverage is in an amount of not less than:  $200,000 per occurrence and $500,000 aggregate; or

(B)  Has total assets, exclusive of grants and allocations, of less than $50,000.

(b)  In any suit against a nonprofit organization, a nonprofit corporation, a hospital, or a governmental entity for civil damages based upon the negligent act or omission of a volunteer, proof of the act or omission shall be sufficient to establish the responsibility of the entity therefor under the doctrine of respondeat superior, notwithstanding the immunity granted to the volunteer with respect to any act or omission included under subsection (a). [L 1997, c 351, pt of §2]



§662D-3 - Exception.

[§662D-3]  Exception.  Notwithstanding section 662D-2, if otherwise permitted by law, a person may sue and recover civil damages from a volunteer based upon:

(1)  Any conduct engaged in by the volunteer that would constitute gross negligence, wilful and wanton misconduct, or intentional misconduct;

(2)  Any act or omission in connection with the operation of a motor vehicle;

(3)  Any conduct engaged in by the volunteer while the volunteer is unreasonably interfering with the lawful activities of another;

(4) Any conduct engaged in by the volunteer that takes place on private property when the volunteer's presence on the property was not consented to by the owner;

(5)  Any act or omission within a volunteer's scope of practice for which the volunteer is licensed, certified, permitted, or registered under state law to perform; and

(6)  Any criminal offense committed by the volunteer. [L 1997, c 351, pt of §2]



§662D-4 - Limited liability for volunteers for activities at public skateboard parks.

[§662D-4]  Limited liability for volunteers for activities at public skateboard parks.  (a)  A volunteer who designs, constructs, maintains, or repairs a skateboard park for a governmental entity shall not be liable to any person for injury or damage sustained when using a public skateboard park, except for injury or damages resulting from gross negligence or intentional misconduct.

(b)  No nonprofit organization or nonprofit corporation that provides volunteers to a governmental entity to design, construct, maintain, or repair a public skateboard park shall be liable to any person for injury or damage sustained when using a public skateboard park, except under the doctrine of respondeat superior. [L 2003, c 144, §4]






CHAPTER 662E - CLAIMS AGAINST GOVERNMENT ARISING OUT OF YEAR 2000 ERRORS

CHAPTER 662E

CLAIMS AGAINST GOVERNMENT ARISING OUT OF

YEAR 2000 ERRORS

REPEALED.  L 1999, c 115, §11.



CHAPTER 663 - TORT ACTIONS

§663-1 - Torts, who may sue and for what.

PART I.  LIABILITY; SURVIVAL OF ACTIONS

§663-1  Torts, who may sue and for what.  Except as otherwise provided, all persons residing or being in the State shall be personally responsible in damages, for trespass or injury, whether direct or consequential, to the person or property of others, or to their spouses or reciprocal beneficiaries, children under majority, or wards, by such offending party, or the offending party's child under majority, or by the offending party's command, or by the offending party's animals, domestic or wild; and the party aggrieved may prosecute therefor in the proper courts. [CC 1859, §1125; RL 1925, §2365; RL 1935, §4049; RL 1945, §10485; RL 1955, §246-1; HRS §663-1; am L 1972, c 144, §2(a) and c 189, §1; gen ch 1985; am L 1997, c 383, §65]

Cross References

Guardian ad litem, see §551-2.

Natural guardian; liability for torts of child, see §577-3.

Suits by and against, see §572-28.

Rules of Court

Guardian ad litem, see HRCP rule 17(c); DCRCP rule 17(c). Affirmative defenses, see HRCP rule 8(c); DCRCP rule 8(c).

Law Journals and Reviews

Wrongful Termination Law in Hawaii.  V HBJ No. 13, at pg. 71.

Negligent Infliction of Emotional Harm.  7 HBJ 148.

Apportionment of Personal Injury Damages and Expert Medical Opinion in Hawaii.  8 HBJ 25.

Negligent Infliction of Mental Distress:  Rodrigues v. State and Leong v. Takasaki.  11 HBJ 29.

Pharmaceutical Soundings in Hawaii.  VII HBJ No. 13, at pg. 33.

Hawaii's Loss of Consortium Doctrine:  Our Substantive, Relational Interest Focus.  VII HBJ No. 13, at pg. 59.

Wolsk v. State:  A Limitation of Governmental Premises Liability.  9 UH L. Rev. 301.

Johnson v. Raybestos-Manhattan, Inc.:  The Death of State of the Art Evidence in Strict Products Liability Actions Involving Inherently Dangerous Products.  11 UH L. Rev. 175.

Knodle v. Waikiki Gateway Hotel, Inc.: Imposing a Duty to Protect Against Third Party Criminal Conduct on the Premises.  11 UH L. Rev. 231.

Tort Law--Bertelmann v. Taas Associates:  Limits on Dram Shop Liability; Barring Recovery of Bar Patrons, Their Estates and Survivors.  11 UH L. Rev. 277.

Masaki v. General Motors Corp.:  Negligent Infliction of Emotional Distress and Loss of Filial Consortium.  12 UH L. Rev. 215.

Johnston v. KFC National Management Co.:  Employer Social-Host Liability for Torts of Intoxicated Employees.  14 UH L. Rev. 82.

Latent Disease and Toxic Torts in Hawaii:  Analysis of the Statute of Limitations, the Rule Against Splitting Causes of Action and Nonidentification Theories of Liability.  15 UH L. Rev. 137.

Henderson v. Professional Coatings Corp.:  Narrowing Third-Party Liability in Automobile Accidents.  15 UH L. Rev. 353.

Sexual Harassment in the Workplace:  Remedies Available to Victims in Hawaii.  15 UH L. Rev. 453.

AIDS Phobia:  The Infliction of Emotional Distress and the Fear of AIDS.  16 UH L. Rev. 143.

Reyes v. Kuboyama:  Vendor Liability for the Sale of Intoxicating Liquor to Minors under a Common Law Negligence Theory.  17 UH L. Rev. 355.

Empowering Battered Women:  Changes in Domestic Violence Laws in Hawai'i.  17 UH L. Rev. 575.

Seller Beware:  New Law Protects Hawai'i Home Buyers.  18 UH L. Rev. 981.

BMW v. Gore:  Curbing Excessive Punitive Damages.  19 UH L. Rev. 311.

Touchette v. Ganal:  Reaffirming the Judicial Activism of the Hawai'i Supreme Court.  19 UH L. Rev. 345.

Interspousal Torts:  A Procedural Framework for Hawai'i.  19 UH L. Rev. 377.

The Best Place, Inc. v. Penn America Insurance Company:  Hawai'i Bad Faith Cause of Action for Insurer Misconduct.  19 UH L. Rev. 845.

Cyberprivacy on the Corporate Intranet:  Does the Law Allow Private-Sector Employers to Read Their Employees' E-mail?  20 UH L. Rev. 165.

The Misappropriation Doctrine in Cyberspace:  Protecting the Commercial Value of "Hot News" Information.  20 UH L. Rev. 421.

Russ Francis v. Lee Enterprises:  Hawai'i Turns Away From Tortious Breach of Contract.  23 UH L. Rev. 647.

Hawai'i's Response to Strategic Litigation Against Public Participation and the Protection of Citizens' Right to Petition the Government.  24 UH L. Rev. 411.

Child Pornography on the Internet:  The Effect of Section 230 of the Communications Decency Act of 1996 on Tort Recovery for Victims Against Internet Service Providers.  24 UH L. Rev. 763.

Fido Seeks Full Membership In The Family:  Dismantling The Property Classification of Companion Animals By Statute.  25 UH L. Rev. 481.

Scientific Expert Admissibility in Mold Exposure Litigation:  Establishing Reliability of Methodologies in Light of Hawai'i's Evidentiary Standard.  26 UH L. Rev. 99.

The Strict Products Liability Sleeper in Hawai'i:  Toward Exclusion of the "Unreasonably Dangerous" Standard.  26 UH L. Rev. 143.

Punishment and Deterrence:  Merely a Mantra; A Casenote on State Farm v. Campbell.  26 UH L. Rev. 229.

Holding Hawai'i Nursing Facilities Accountable for the Inadequate Pain Management of Elderly Residents.  27 UH L. Rev. 233.

Don't Smile, Your Image Has Just Been Recorded on a Camera-Phone:  The Need For Privacy in the Public Sphere.  27 UH L. Rev. 377.

Global Warming:  Attorneys General Declare Public Nuisance.  27 UH L. Rev. 525.

Knievel v. ESPN:  Demonstrating the Need for a Common-Sense Subjective Standard for Meaning in Defamation Law.  28 UH L. Rev. 231.

Extending Loss of Consortium to Reciprocal Beneficiaries:  Breaking the Illogical Boundary Between Severe Injury and Death in Hawai'i Tort Law.  28 UH L. Rev. 429.

Hawai'i's Workers' Compensation Scheme:  An Employer's License to Kill?  29 UH L. Rev. 211.

Medical Malpractice in Hawai'i:  Tort Crisis or Crisis of Medical Errors?  30 UH L. Rev. 167.

From Anti-Injunction to Radical Reform:  Proposing a Unifying Approach to Class-Action Adjudication.  31 UH L. Rev. 155.

Case Notes

Where plaintiffs argued that State waived its Eleventh Amendment immunity through the enactment of §353-14 and the State's Tort Claims Act [sic], §662-2 and this section, no express consent or applicable waiver provisions found.  940 F. Supp. 1523.

Where the proper inquiry in this jurisdiction for the assignability of a claim for relief is whether the cause of action alleges a personal injury or an injury to property, and the complaint asserted non-personal injuries, the professional malpractice, breach of fiduciary duty, and fraud claims were assignable.  113 H. 373, 153 P.3d 444.

Bad faith.

Hawaii supreme court, seeking to avoid inequitable or absurd result, would allow plaintiff's bad faith claim, where plaintiff submitted claims to defendant insurer for losses suffered as a third-party beneficiary of insurance contract.  947 F. Supp. 429.

Independent cause of action for breach of covenant of good faith and fair dealing would not lie, where there was no coverage liability on underlying insurance policy.  955 F. Supp. 1218.

Where defendant contended that claim for breach of implied covenant of good faith and fair dealing was barred by two-year statute of limitations governing damage to persons and property (§657-7), since there is no element in the cause of action for bad faith that requires a plaintiff to suffer personal injury, it is not in reality a cause of action based upon a "personal injury", and the applicable statute of limitations is six years and is found in the catchall provision of §657-1 (§657-1(4)).  986 F. Supp. 1334.

Limitations period applicable to cause of action for bad faith, discussed; where complaint was not filed until almost one year after the limitations period had lapsed, to the extent that complaint alleged a claim for the tort of bad faith denial of benefits, summary judgment granted in favor of defendant as to plaintiff's claim for tort of bad faith.  11 F. Supp. 2d 1204.

Violations of the unfair settlement provision, §431:13-103(a), may be used as evidence to indicate bad faith in accordance with the guidelines of Best Place, Inc. v. Penn America Ins. Co.  27 F. Supp. 2d 1211.

Plaintiff failed to exhaust the administrative remedies provided to plaintiff by chapter 386; prior to filing a separate suit for bad faith denial of benefits or payments, plaintiff must first exhaust all available administrative remedies before the department of labor and industrial relations, disability compensation division.  28 F. Supp. 2d 588.

Insurer's motion granted to extent it sought summary judgment as to claims against defendant, where uncontradicted evidence was that defendant was the claims handler for subject insurance policy;  defendant did not have a contract with plaintiffs; defendant could not be liable to plaintiffs for bad faith.  74 F. Supp. 2d 975.

Insurer's motion for summary judgment granted on defendant's counterclaim alleging that insurer acted in tortious breach of implied covenant of good faith and fair dealing by, among other things, its failure to pay underinsured motorist policy benefits, improper use of "excuse" that defendant violated consent-to-settle clause, and wrongful pursuit of its offset theory.  176 F. Supp. 2d 1005.

Hawaii's Best Place bad faith tort is law that impacts insurance, but does not solely regulate it; therefore, plaintiff's claim as stated arising under Best Place bad faith tort did not fit within Employee Retirement Income Security Act's (ERISA) saving clause.  Controlling precedent mandated that plaintiff's claim was related to the processing of a claim and was preempted by ERISA because ERISA's civil remedy was plaintiff's sole avenue of relief.  242 F. Supp. 2d 752.

Where insured alleged that insurer breached covenant of good faith and fair dealing by initiating action for declaratory judgment, insured would be unable to prove by a preponderance of the evidence that insurer's filing of lawsuit was based on an interpretation of disability insurance policy that was unreasonable; among other things, a reasonable jury could decide issue of fraud in insurer's favor based upon insured's failure to include 1990 surgery on insured's application for the policy.  248 F. Supp. 2d 974.

Insurance company did not breach the duty of good faith and fair dealing when it decided not to defend the operator of a concrete recycling plant or indemnify the owner where, inter alia, it appeared that plaintiffs did not disagree with insurance company's assertion that at a minimum, there was a genuine dispute as to whether coverage existed under the insurance policy.  307 F. Supp. 2d 1170.

Insurer's refusal to indemnify was not bad faith, where insurer denied coverage based on an unsettled question of law and, based on the court's ruling, was not ultimately obligated to indemnify insured; it was premature to ascertain whether insurer's refusal to defend was bad faith.  504 F. Supp. 2d 998.

Controlling date for the purpose of calculating the statute of limitations for plaintiff's claims of tortious breach of contract and bad faith denial of insurance benefits was two years after the last payment of motor vehicle insurance benefits; the date of plaintiff's receipt of payment, within three days of the date on which the payment was mailed, was the date on which the statute of limitations began to run.  520 F. Supp. 2d 1212.

Plaintiff's claim for bad faith denial of insurance benefits, which arose out of defendants' decision to seek arbitration, failed as a matter of law; any delay that was caused was reasonable in light of plaintiff's actions and did not amount to bad faith conduct.  520 F. Supp. 2d 1212.

Bad faith cause of action may be brought by first-party insured for insurer misconduct.  82 H. 120, 920 P.2d 334.

Breach of implied contractual duties owed by workers' compensation insurer to employee, including duty to handle and pay claims in good faith, gives rise to independent tort cause of action by employee, the intended third-party beneficiary.  83 H. 457, 927 P.2d 858.

Where insured presented evidence that raised genuine issue of material fact as to insurer's liability for bad faith if insurer's law firm's conduct of defense breached law firm's duties towards insured and breach was causally induced by insurer's actions, summary judgment erroneously entered in favor of insurer on insured's bad faith claim.  90 H. 39, 975 P.2d 1159.

Any formal recognition of a claim for relief in favor of an injured claimant against a third-party tortfeasor's insurance company for bad faith settlement practices would require the assignment of the insured tortfeasor's rights arising from an underlying insurance contract to the injured plaintiff; the tort of bad faith settlement practices arises only from a contract of insurance.  105 H. 112, 94 P.3d 667.

Where there was no underlying insurance contract from which the duty of good faith settlement practices could arise, injured third-party claimant had no right to sue self-insured car rental company for bad faith.  105 H. 112, 94 P.3d 667.

Where insurer's denial of plaintiff's claim for no-fault benefits was based upon an open question of law--whether "the reasons" as used in §431:10C-304(3)(B) means "all reasons"--there was no bad faith on the part of insurer for not having stated all the reasons for its denial of plaintiff's claim.  109 H. 537, 128 P.3d 850.

Where plaintiff alleged that insurer handled the denial of plaintiff's claim for no-fault benefits in bad faith, plaintiff was not precluded from bringing bad faith claim even where there was no coverage liability on the underlying policy; thus, trial court erred in determining that, because plaintiff's breach of contract claim failed, plaintiff's bad faith claim must fail.  109 H. 537, 128 P.3d 850.

Where the question of whether the underinsured motorist benefits settlement from non-party insurer would trigger the two-year statute of limitations under §431:10C-315(a) (1993) for plaintiff's claim against defendant insurer was an open question of law until this case, there was no bad faith on the part of defendant insurer for having denied plaintiff's claim for no-fault benefits on the basis of the statute of limitations.  109 H. 537, 128 P.3d 850.

Appellate court erred in affirming trial court's grant of partial summary judgment on plaintiff's bad faith claim where there were genuine issues of material fact as to whether insurer breached its duty of good faith by (1) denying consent to settle on the ground that tortfeasor was financially secure and (2) unreasonably interpreting its policy as requiring that the plaintiffs pursue tortfeasor to judgment as a precondition to receiving underinsured motorist coverage.  118 H. 196, 187 P.3d 580.

As action for bad faith against insurer is an independent tort, the proper limitation provision for bringing an action should not be that provided in the insurance policy, but rather that provided in §657-7, which limits causes of action for torts to two years.  88 H. 442 (App.), 967 P.2d 639.

Where insured's bad faith claim was not "any issue referable to arbitration under an agreement in writing" under §658-5, and action for bad faith in the first-party insurance context is independent of the policy, an ongoing appraisal process did not bar insured from bringing a lawsuit alleging bad faith handling of insured's claim.  88 H. 442 (App.), 967 P.2d 639.

Where claimant failed to make a counteroffer or attempt to engage in meaningful settlement discussions with workers' compensation insurer regarding insurer's offer before suing insurer for bad faith refusal to settle, failure was fatal to claimant's bad faith claim as it left claimant with nothing more than speculation to support claimant's allegations.  112 H. 195 (App.), 145 P.3d 738.

Where workers' compensation insurer's settlement offer simply stated that the amount offered "would be for closure of your entire workers' compensation claim", offer could not reasonably be interpreted as requiring workers' compensation claimant to release insurer from tort liability.  112 H. 195 (App.), 145 P.3d 738.

In the context of the Hawaii workers' compensation scheme, a physician is an incidental beneficiary rather than an intended third-party beneficiary of the employer's workers' compensation insurance policy; thus, as physician was not an intended third-party beneficiary of insurer's insurance policy, physician did not have a cause of action in tort for bad faith against insurer.  114 H. 122 (App.), 157 P.3d 561.

Children.

Parent liable for tort of minor child when child would be liable.  15 H. 124; 23 H. 541, 543.  Father not liable for act of infant unemancipated from childish instincts.  8 H. 715.  Liability of infant for damages to hired chattel resulting from infant's immoderate use of the chattel.  8 H. 237.  Contributory negligence of mother of six-year old child not imputed to child. 29 H. 604.  See 47 H. 281, 287, 386 P.2d 872.  Degree of care toward children on highway.  40 H. 417.

Child has no cause of action for injuries to parent not resulting in death.  41 H. 634; 244 F.2d 604.

A six-year old may be capable of contributory negligence; minor's standard of care.  47 H. 281, 386 P.2d 872.

Minor children liable in tort to parents, when.  51 H. 74, 450 P.2d 998.  Minor children may sue their parents for negligence.  51 H. 484, 462 P.2d 1007.

Negligence; standard of care for children.  54 H. 611, 513 P.2d 487.

Parent may recover damages for loss of filial consortium of an injured adult child.  71 H. 1, 780 P.2d 566.

Causation.

Motion to dismiss count of plaintiffs' third amended complaint alleging that the design, manufacture, and/or production of subject chemicals by certain defendants constituted an ultrahazardous activity granted; the complaint was devoid of any allegation that plaintiffs' claimed injuries flowed directly from the act of manufacturing the subject chemicals, nor could plaintiffs make such causation allegations.  293 F. Supp. 2d 1140.

Intervening negligence and proximate causation.  45 H. 128, 363 P.2d 969.

Negligence.  Causation construed.  57 H. 460, 558 P.2d 1018.

Where causation is a primary issue, it is plain and reversible error for a trial court not to explain the meaning of "legal cause" to a jury.  77 H. 282, 884 P.2d 345.

When read as a whole, or when considering both jury instruction where trial court used term "legal cause" as opposed to "substantial factor" and instruction that properly defined "legal cause", the instructions given were not prejudicially insufficient, erroneous, inconsistent, or misleading.  78 H. 230, 891 P.2d 1022.

Where department of education's (DOE) negligent acts contributed to the conditions that facilitated the teacher's molestation of the girl students, the DOE's negligence was a substantial factor in causing the plaintiff parents' injuries; thus, trial court did not err in finding that the DOE's negligence legally caused the plaintiff parents' various psychological injuries.  100 H. 34, 58 P.3d 545.

Based upon the fact that the perpetrator of minor's injuries had not been determined, department of human services social worker's willingness and rush to entrust the care of minor to mother, complete disregard of the medical evidence, and lenient verbal service agreement, and that minor suffered injuries while in mother's care and custody, the trial court properly concluded that department's conduct legally caused minor to sustain the injuries.  117 H. 262, 178 P.3d 538.

In breach of express warranty actions based on seller's failure to deliver goods in conformance with an express promise, affirmation of fact, or description, "substantial factor" test proper standard to apply in determining proximate cause.  86 H. 383 (App.), 949 P.2d 1004.

Evidence fell short of providing the causal nexus between any alleged negligence of defendants and patient's death where there was no expert medical testimony that negligence by defendants caused patient's death "to a reasonable medical probability", leaving the jury to speculate that defendants' "action or inaction might or could have" resulted in patient's death seventeen months later.  119 H. 136 (App.), 194 P.3d 1098.

Where the causal link between any alleged negligence and patient's death seventeen months after the surgeries was not within the realm of "common knowledge", and the role that preexisting conditions and/or subsequent complications played in patient's death was not within the knowledge of the average layperson, patient sustained a "sophisticated injury", and a jury needed expert medical testimony to determine whether any alleged negligence by defendants contributed to patient's death; plaintiffs were thus required to present expert medical testimony on the causal link between any alleged negligence and patient's death.  119 H. 136 (App.), 194 P.3d 1098.

Damages.

Defendant insurance company's motion for summary judgment granted as to plaintiff's claim for punitive damages, where plaintiff alleged that defendant's conduct was wanton and oppressive; there was not sufficient evidence to reach clear and convincing standard, and thus the question of punitives could not be put to a jury.  999 F. Supp. 1369.

If plaintiff succeeded on bad faith claim, and plaintiff could show that plaintiff's emotional distress damages were proximately caused by defendant insurance company's actions, plaintiff could recover damages for plaintiff's emotional distress as incidentally flowing from the breach.  999 F. Supp. 1369.

Any recovery of damages for loss of consortium by (former) spouse limited to duration of plaintiffs' (i.e., patient and patient's spouse) marriage.  125 F. Supp. 2d 1249.

Plaintiff failed to assert damages which were not speculative; plaintiff's claims requiring the element of actual damages were dismissed.  522 F. Supp. 2d 1272.

Punitive damages not allowed against principal unless principal participated in the wrongful act or authorized or approved it.  8 H. 411; 24 H. 579; 29 H. 524.  Punitive damages may be awarded though actual damages nominal.  40 H. 492.

Explosives, concussion damage.  42 H. 353.

Use of mathematical formula to compute damages for pain and suffering improper.  47 H. 408, 390 P.2d 740; 48 H. 22, 395 P.2d 365.  But see §635-52.

Defendant title company was liable to plaintiffs only for damages limited to the transaction for which certificate of title search was intended to influence, that is, only for damages plaintiffs suffered in the transaction wherein they purchased the property; defendant's negligence was not the proximate cause of the loss of anticipated profits.  51 H. 462, 462 P.2d 905.

Clear and convincing standard of proof adopted for all punitive damage claims.  71 H. 1, 780 P.2d 566.

Punitive damages may be awarded in products liability action based on underlying theory of strict liability where plaintiff proves requisite aggravating conduct on part of defendant.  71 H. 1, 780 P.2d 566.

Plaintiff has duty to mitigate damages.  56 H. 507, 542 P.2d 1265.

Mental distress damages may be recovered in a products liability implied warranty action.  74 H. 1, 837 P.2d 1273.

Apportionment of damages, discussed, where plaintiff had a pre-existing condition, had been injured or plaintiff's condition had been aggravated by independent acts of successive tortfeasors, and had allegedly caused some of plaintiff's own injuries after the accident from which plaintiff had brought suit.  77 H. 282, 884 P.2d 345.

Circuit court correctly granted plaintiff-appellee's motion for directed verdict as to punitive damages regarding interference with contract claim, where defendants-appellants failed to show actual damages.  78 H. 40, 890 P.2d 277.

Punitive damages may not be awarded in bad faith tort case unless evidence reflects something more than the conduct necessary to establish the tort.  82 H. 120, 920 P.2d 334.

Emotional distress damages resulting from breach of contract recoverable only where parties specifically provide for them in the contract or where the nature of the contract clearly indicates that such damages are within the parties' contemplation or expectation in the event of a breach.  89 H. 234, 971 P.2d 707.

Tort recovery, including recovery of punitive damages, is not allowed under Hawaii law for breach of contract in the absence of conduct that (1) violates a duty that is independently recognized by principles of tort law and (2) transcends the breach of the contract.  89 H. 234, 971 P.2d 707.

Where plaintiff alleging defamation failed to prove "actual damages" caused by newspaper's negligence, summary judgment for newspaper properly granted.  89 H. 254, 971 P.2d 1089.

Where a person is deprived of the use of his or her property due to the tortious conduct of another, he or she may recover "loss of use" damages; such damages are, as a general matter, limited to the period of time reasonably necessary to obtain a replacement, to effect repairs, or the date upon which the property is returned.  97 H. 38, 33 P.3d 204.

Under Hawaii law, a party is not immune from liability for civil damages based upon that party's fraud engaged in during prior litigation proceedings.  102 H. 149, 73 P.3d 687.

Where award of general damages, consisting of damages to credit, general reputation, and loss of business opportunities, were personal to aircraft lessors, appellate court erred by holding that general damages were assignable.  102 H. 189, 74 P.3d 12.

The collateral source rule prohibits reducing a plaintiff's award of medical special damages to reflect the discounted amount paid by medicare/medicaid; the amounts billed in excess of the medicare/medicaid amount paid are not irrelevant or inadmissible on the issue of medical special damages.  106 H. 81, 101 P.3d 1149.

Where damages alleged by association of apartment owners against masonry subcontractor consisted of purely economic losses not recoverable in negligence, the association's negligence claims based on violations of contract specifications were barred by the economic loss rule.  115 H. 232, 167 P.3d 225.

As question of whether defendant's fraudulent misrepresentation caused damage to plaintiffs by preventing them from receiving the "fair compromise value" of their claims was one upon which the trier of fact must be guided by expert legal testimony, trial court did not err in concluding that "expert lawyer testimony directed to the numerous compromise factors, and how they would apply to each plaintiff's case", was required.  116 H. 277, 172 P.3d 1021.

Where plaintiffs, in their settlement fraud claim, did not seek rescission of their settlement agreements in their complaint, but based on the allegations of their complaint, "unequivocally and knowledgeably" elected to affirm their settlement agreements and pursue an action for fraud, trial court did not err in concluding that the measure of damages for the plaintiffs' fraud action was "the fair compromise value of the claim at the time of the settlement".  116 H. 277, 172 P.3d 1021.

Where unsubstantiated conclusions of plaintiffs' experts were insufficient to raise a genuine issue of material fact that would preclude summary judgment, trial court properly concluded that plaintiffs were "unable to prove the fact or amount of settlement fraud damages as a matter of law" and was thus correct in granting summary judgment in favor of defendants.  116 H. 277, 172 P.3d 1021.

Appellate court erred in concluding as a matter of law that any unreasonable interpretation of the policy by insurer would not have prejudiced plaintiffs where there were genuine issues of material fact as to whether (1) insurer's persistent reliance on an unreasonable interpretation of its underinsured motorist policy caused an unreasonable delay in payment of benefits and (2) insurer's initial refusal to consider a potentially available and expedient avenue of resolving the plaintiff's tort claim caused the controversy to drag on longer than necessary, causing the plaintiffs to incur both pre-lawsuit attorney's fees and loss of interest on principal.  118 H. 196, 187 P.3d 580.

Inconsistent for jury not to award pain and suffering general damages where it awarded special damages for medical expenses and lost wages.  80 H. 188 (App.), 907 P.2d 774.

"Pure" comparative negligence principles should be applied to reduce a plaintiff's recovery in those tort actions for breach of express warranty where a plaintiff is found to be negligent.  86 H. 383 (App.), 949 P.2d 1004.

Defamation.

Defendants' statements implying attorney's poor client representation constitutionally protected speech and not defamatory where general and specific contexts in which statements were made did not imply assertion of an objective fact and statements were incapable of being proved true or false.  56 F.3d 1147.

Totality of the circumstances revealed that statements by president of labor organization were a call to arms, not assertions of objective fact; the statements were not defamatory, and therefore were fully protected by federal labor law.  302 F.3d 998.

False statement that attorney had been a prosecutor in South Africa was libelous per se; no recovery for defamation based on a truthful statement of fact.  825 F. Supp. 906.

Some statements that allegedly defamed plaintiff or cast plaintiff in false light were privileged expressions of opinion.  825 F. Supp. 906.

Plaintiff was not a public figure for purposes of its defamation claim.  833 F. Supp. 802.

Statements in editorial about plaintiff (when plaintiff was mayor) were protected by First Amendment and thus, not actionable.  930 F. Supp. 1403.

Where alleged defamatory statements occurred during a conversation between an employee of defendant and representatives of defendant's temporary disability insurer, there was a qualified privilege as defendant and its insurer shared a common interest, their business relationship; an employer who communicates information to its insurance carrier is acting, at the very least, to promote the private interest of the companies; questions remained regarding potential abuse of the privilege.  26 F. Supp. 2d 1241.

Defendant magazine's motion for judgment on the pleadings, or in the alternative, for summary judgment granted, where, inter alia, plaintiff complained of general taint of magazine article and plaintiff's complaint also identified specific statements in the article that plaintiff took to be defamatory.  190 F. Supp. 2d 1192.

Preemption by Fair Credit Reporting Act of plaintiff's defamation and negligence claims against furnishers of credit information and consumer reporting agencies, discussed.  293 F. Supp. 2d 1167.

Summary judgment granted for defendants on plaintiff's defamation claim, where, inter alia, the allegedly defamatory statement was true by plaintiff's own admission.  409 F. Supp. 2d 1206.

Plaintiff was a general public figure in the limited context of the surfing community; because plaintiff was a public figure, plaintiff would be required to prove by clear and convincing evidence that defendants acted with "actual malice".  528 F. Supp. 2d 1081.

Public official.  50 H. 648, 448 P.2d 337.

Qualified privilege; publication.  52 H. 366, 477 P.2d 162.

Libel per se; qualified privilege.  53 H. 456, 497 P.2d 40.

Broadcast charging falsely that person is communist is libel per se.  56 H. 522, 543 P.2d 1356.

Qualified privilege discussed.  57 H. 390, 557 P.2d 1334.

Trial court clearly erred, to defendant's prejudice, by leaving to jury determination of existence of a qualified privilege.  76 H. 310, 876 P.2d 1278.

Defendant's statement not false or defamatory where statement was rhetorical hyperbole--figurative or hyperbolic language that would negate the impression that defendant was asserting an objective fact about plaintiff; statement thus was constitutionally protected.  88 H. 94, 962 P.2d 353.

Where plaintiff in defamation action failed to prove that newspaper had acted with actual malice when it erroneously published story naming plaintiff as the target of an investigation, summary judgment for newspaper properly granted.  89 H. 254, 971 P.2d 1089.

Defenses.

Fact that manufacturers of blood clotting agent followed industry standards in negligence action by hemophiliac patients who tested positive for HIV did not necessarily immunize defendants from liability.  971 F.2d 375.

Where defendant contended that claim for breach of implied covenant of good faith and fair dealing was barred by two-year statute of limitations governing damage to persons and property (§657-7), since there is no element in the cause of action for bad faith that requires a plaintiff to suffer personal injury, it is not in reality a cause of action based upon a "personal injury", and the applicable statute of limitations is six years and is found in the catchall provision of §657-1 (§657-1(4)).  986 F. Supp. 1334.

It could not be disputed that by the time the underinsured motorist benefits were paid, plaintiff either knew or should have known that defendant's alleged refusal to engage in settlement negotiations caused plaintiff injury; any claims for emotional distress were time-barred.  11 F. Supp. 2d 1204.

Limitations period applicable to cause of action for bad faith, discussed; where complaint was not filed until almost one year after the limitations period had lapsed, to the extent that complaint alleged a claim for the tort of bad faith denial of benefits, summary judgment granted in favor of defendant as to plaintiff's claim for tort of bad faith.  11 F. Supp. 2d 1204.

Plaintiffs' claims against certain defendants were time-barred, where those defendants were first named as parties in first amended complaint filed more than two years after plane crash and the claims did not relate back to the date the original complaint was filed.  289 F. Supp. 2d 1197.

Plaintiffs' negligence claims were dismissed with prejudice; there was no basis for allowing derivative litigation over claims that an opponent's prior litigation conduct in another case amounted to negligence.  330 F. Supp. 2d 1101.

Defendant automobile manufacturer may assert a defense of comparative negligence to plaintiff's negligence and strict liability claims regarding injuries stemming from the "second collision" between plaintiff's head and the steering column that occurred due to the failure of the airbags to deploy.  370 F. Supp. 2d 1091.

General Aviation Revitalization Act (GARA) rolling statute of repose discussed in dispute arising from a helicopter crash: among other things, the impeller which was modified was protected by the GARA and no liability could be imposed upon defendants for the impeller.  457 F. Supp. 2d 1112.

Defendants' motion for partial summary judgment granted as to plaintiff's claim that defendants misappropriated and used plaintiff's name and likeness in an unfavorable publication without plaintiff's authorization; the published article, photographs, and liner notes were newsworthy and relevant.  528 F. Supp. 2d 1081.

Where defendants argued that the intentional infliction of emotional distress/negligent infliction of emotional distress claims were time-barred because the time began to run on the date of discharge, there was a triable issue of fact as to when plaintiffs-intervenors discovered the cause of their alleged emotional distress.  535 F. Supp. 2d 1149.

Contributory negligence.  48 H. 22, 395 P.2d 365.  Assumption of risk.  49 H. 1, 406 P.2d 887; 49 H. 351, 417 P.2d 816. Unavoidable accident.  47 H. 408, 390 P.2d 740; 48 H. 330, 402 P.2d 289.

Comparative negligence applies only to claims accruing after July 14, 1969, and the rule of contributory negligence continues on claims that accrued before that date.  52 H. 129, 471 P.2d 524.

Interspousal tort immunity upheld.  63 H. 653, 634 P.2d 586.

In implied warranty and strict products liability tort actions, express assumption of risk is available as separate defense that may bar recovery; implied assumption of risk is defense only when plaintiff's assumption of risk is a form of contributory negligence.  74 H. 1, 837 P.2d 1273.

Assumption of risk defense generally applied to tort claims for relief.  74 H. 85, 839 P.2d 10.

Compelled self-publication of the reason for termination by a former employee to prospective employers does not satisfy the requirement of publication to a third party necessary to sustain a claim for defamation.  100 H. 149, 58 P.3d 1196.

Union shop steward's claim for defamation was not preempted by the National Labor Relations Act where steward pled that employer's statements impugned steward's reputation and held steward up to scorn and ridicule and feelings of contempt and execration in the community at large, that the statements were untrue and that employer knew that they were untrue at the time, and that the statements were made with malice.  109 H. 520, 128 P.3d 833.

By plaintiff's participation in the sport of golfing, plaintiff assumed all of the ordinary dangers incident to the game, i.e., the inherent risks, including the inherent risk that golf participants will be hit by errant shots; as a co-participant, defendant's errant shot was neither intentional nor reckless, and defendant had no duty to warn plaintiff of the errant ball; thus, the doctrine of primary implied assumption of risk applied to bar plaintiff's claim against defendant.  110 H. 367, 133 P.3d 796.

In complaints alleging intentional interference with contractual relations and prospective economic advantage, tortious inducement of breach of fiduciary duty and tortious interference with contractual relations, where there were no allegations that indicated that lawyers "possessed a desire to harm which is independent of the desire to protect their clients", and the complaints were devoid of any allegations that the lawyers "acted for personal gain or with ill-will towards" plaintiffs, lawyers' management of the inspection and review process of plaintiff's books and records fell within the purview of the litigation privilege.  113 H. 251, 151 P.3d 732.

Where defendant lawyers' conduct at issue occurred during a quasi-judicial proceeding (arbitration), notwithstanding the fact that the proceeding was temporarily stayed, litigation privilege was applicable to appeal.  113 H. 251, 151 P.3d 732.

UCC statute of limitations applies to breach of express warranty claim for personal injury.  86 H. 383 (App.), 949 P.2d 1004.

Primary implied assumption of risk is a discrete and complete defense in sports injury cases where the defendant's conduct at issue is an inherent risk of the sports activity; in determining whether the defendant's conduct is an inherent risk of the sports activity, the nature of the activity, the relationship of the defendant to the activity and the relationship of the defendant to the plaintiff must be considered.  96 H. 51 (App.), 25 P.3d 826.

Dram shop.

Person injured by intoxicated person may recover from tavern which supplied liquor to the intoxicated person in violation of statute.  62 H. 131, 612 P.2d 533.

Duty.

Plaintiff failed to demonstrate facts to establish duty owed by defendant, where, inter alia, no evidence found of custody or control of plaintiff's employer's machinery or employees that would create special relationship between defendant and plaintiff's employer or plaintiff.  863 F. Supp. 1193.

In case arising out of alleged assault on airplane, tort claim for breach of duty of reasonable care preempted by Airlines Deregulation Act.  905 F. Supp. 823.

Evidence demonstrated that plaintiffs had never had a relationship with defendant; without a relationship between plaintiffs and defendant, there could be no legal duty.  920 F. Supp. 1080.

Defendant, which acted as custodian, granted summary judgment on counts where plaintiff alleged that defendant acted in a negligent or grossly negligent manner by permitting securities to be substituted into custodial account and by releasing cash as alleged.  30 F. Supp. 2d 1255.

Plaintiff's negligence claim failed as a matter of law; there was no "duty" to not arrest without probable cause.  127 F. Supp. 2d 1129.

In a case arising out of a plane crash where passengers killed in the crash had obtained discounted tour ticket vouchers in exchange for attending a time-share presentation and purchasing a time-share, defendants (companies connected with the time-share presentation and the selling of the ticket vouchers) owed no duty to them.  289 F. Supp. 2d 1197.

Defendant's motion for summary judgment denied, where the court found the existence of a designated driver duty within the Restatement (Second) of Torts §324A framework, and there were critical genuine issues of material fact regarding all four of the elements required to sustain a negligence claim.  415 F. Supp. 2d 1163.

Where defendant did not make a promise to the effect that defendant would serve as the designated driver for motorist, defendant could not be liable to third persons for the negligent undertaking of a duty as outlined in the Restatement (Second) of Torts §324A.  488 F. Supp. 2d 1062.

No finding of negligence where defendants had no duty to protect plaintiff from criminal acts of third person.  73 H. 158, 829 P.2d 512.

Publisher of work of general circulation that neither authored nor guaranteed the contents of its publication had no duty to warn public of accuracy of contents of its publication.  73 H. 359, 833 P.2d 70.

Trial court correctly refused to recognize new tort duty on part of motorcyclists to wear protective headgear.  74 H. 308, 844 P.2d 670.

Section 281-78(a)(2)(A) (1989) imposes a duty to innocent third parties upon a liquor licensee who sells alcohol to a minor; the duty includes the situation where an innocent third party has been injured by an intoxicated minor other than the minor to whom the liquor was sold, subject to determinations by the trier of fact on the issue of reasonable foreseeability.  76 H. 137, 870 P.2d 1281.

Circuit court erred in granting defendants' motion for summary judgment where plaintiff was a business visitor of hotel and there was a genuine issue of material fact regarding issue of reasonable foreseeability.  79 H. 110, 899 P.2d 393.

Insurer has legal duty, implied in first-and third-party insurance contracts, to act in good faith in dealing with insured; breach of that duty gives rise to independent tort cause of action.  82 H. 120, 920 P.2d 334.

Plaintiff's allegations stated a claim that potentially could warrant relief under a theory based on duty by defendant wife to refrain from conduct that would create an unreasonable risk of harm to another through husband's conduct.  82 H. 293, 922 P.2d 347.

Where deceased was not in the custody of defendant, a special relationship did not exist to impose a duty on defendant to prevent deceased's suicide.  83 H. 154, 925 P.2d 324.

Manufacturer not negligent in failing to warn of "blind zone" danger where danger involved in using straddle carrier was obvious and apparent, discernible by casual inspection, and generally known and recognized.  85 H. 336, 944 P.2d 1279.

Manufacturers are not subject in Hawaii to an independent, continuing duty to retrofit its products, subsequent to their manufacture and sale, with post-manufacture safety devices that were unavailable at the time of manufacture.  85 H. 336, 944 P.2d 1279.

No duty by insurance agent to advise insured of option to stack coverage where no evidence agent had informed insureds in the past of changes in insurance laws such that insured would rely on agent to inform them of changes in available coverage without their inquiry.  87 H. 307, 955 P.2d 100.

As dangers of riding unrestrained in open cargo bed of pickup truck are obvious and generally known to ordinary user, truck manufacturer had no duty to warn potential passengers of those dangers.  87 H. 413, 958 P.2d 535.

Hawaii civil rights commission is subject to a duty to follow its own administrative rules, utilizing reasonable care, and was potentially negligent for instituting legal action barred by its own administrative rules.  88 H. 85, 962 P.2d 344.

Where police department did not have "special relationship" with victim, department did not have duty to protect victim or victim's parents from harm caused by assailant.  89 H. 315, 972 P.2d 1081.

Tire manufacturer and distributor and inner tube manufacturer and distributor did not have duty to warn of dangers of multi-piece rim assembly where neither manufacturer contributed to the alleged defect, had no control over it, and did not produce it.  92 H. 1, 986 P.2d 288.

Where no evidence that road grader owner knew or had reason to know of dangerous condition of tire rim assembly and that condition created a foreseeable risk of harm to tire repairman, plaintiff failed to establish genuine issue of material fact as to whether owner was negligent for failure to discharge its duty of ordinary care or had either actual or constructive notice of possible danger of lock ring exploding.  92 H. 1, 986 P.2d 288.

Because a commercial establishment should be aware of the potentially hazardous conditions that arise from its mode of operation, an injured plaintiff need not prove that the defendant had actual notice of the specific instrumentality causing his or her injury; notice is imputed from the establishment's mode of operation; application of this mode of operation rule limited to circumstances such as in this case.  93 H. 417, 5 P.3d 407.

The duty to use reasonable care in the preparation of a body for funeral, burial, or crematory services, or in the rendition of those services, runs to the decedent's immediate family members who are aware of the services and for whose benefit the services are being performed; immediate family members are defined as the decedent's surviving spouse, reciprocal beneficiary, children, parents, siblings, or any other person who in fact occupies an equivalent status.  96 H. 147, 28 P.3d 982.

A physician does not owe a duty to non-patient third parties injured in an automobile accident caused by the patient's adverse reaction to a medication that is not a controlled substance and negligently prescribed by the physician three days earlier where the alleged negligence involves such "prescribing decisions" as whether to prescribe the medication in the first instance, which medication to prescribe, and the dosage prescribed.  98 H. 296, 47 P.3d 1209.

A physician owes a duty to non-patient third parties injured in an automobile accident caused by an adverse reaction to a medication prescribed three days earlier where the physician has negligently failed to warn the patient that the medication may impair driving ability and where the circumstances are such that the reasonable patient could not have been expected to be aware of the risk without the physician's warning.  98 H. 296, 47 P.3d 1209.

Department of education breached the duty it owed to molested students' parents by (1) reinstating teacher without conducting a reasonable investigation to ascertain another student's allegation; (2) failing to supervise or restrict teacher's contact with children after principal became aware or should have become aware that teacher resumed molestation conduct; and (3) principal's interviewing and inducing students to disclose molestation and failing to notify students' parents of that disclosure.  100 H. 34, 58 P.3d 545.

The duty of care that the department of education (DOE) owes to students and their parents is, on a general level, a duty to take whatever precautions are necessary reasonably to ensure the safety and welfare of the children entrusted to its custody and control against harms that the DOE anticipates, or reasonably should anticipate; this duty arises from the "special relationship" that the DOE shares with its students and their parents.  100 H. 34, 58 P.3d 545.

Appellate court erred in concluding as a matter of law that because privately owned road had been impliedly dedicated to the public, the public had an easement over the road, which would have subjected the owner of the easement to the duty to keep it in repair and to liability for injuries caused by such failure; whether an implied easement exists depends on the parties' intent and was a question of fact for the jury.  103 H. 385, 83 P.3d 100.

While the fact that the privately owned road was platted on a subdivision map, that §265A-1 authorized counties to repair and maintain private streets, and §46-16 authorized counties to regulate traffic on private streets, and each of these factors was significant in determining which party or parties had control of the private roadway, appellate court erred in concluding as a matter of law that defendant property owners did not control roadway and thus had no duty to maintain, repair, or warn of a dangerous condition; the issue of control of the roadway was a question of fact for the jury.  103 H. 385, 83 P.3d 100.

Under Act 190, L 1996, the State is required to warn of "extremely dangerous" ocean conditions (1) that occur at "public beach parks", (2) if these conditions are typical for the specific beach, and (3) if they present a risk of serious injury or death; as the Ke'anae Landing area was not a public beach park, the State, as the owner and occupier of Ke'anae Landing and its surrounding ocean water, did not have a duty to warn of any "extremely dangerous" ocean conditions at Ke'anae Landing.  109 H. 198, 124 P.3d 943.

Where Act 190, L 1996, imposed no duty upon the State to warn of dangerous natural ocean conditions at "beach accesses, coastal accesses, or in areas that are not public beach parks", trial court correctly concluded that Act 190 relieved the State of any duty to warn plaintiffs of any dangerous ocean conditions at the Ke'anae Landing area.  109 H. 198, 124 P.3d 943.

County did not have a duty to warn plaintiff of any dangers associated with diving in Queen's Bath, an ocean tide pool, and did not voluntarily assume a duty to warn by virtue of its signs pertaining to hazardous ocean and trail conditions; any duty that county may have had towards plaintiff because of the signs did not give rise to liability to plaintiff.  110 H. 189, 130 P.3d 1054.

Even if Queen's Bath is deemed a "de facto" beach park, no liability on the part of the State or county arose because (1) the dangers found in Queen's Bath are natural conditions, which do not trigger a duty to warn on the part of the State and county, and (2) the provision of L 1996, Act 190, expressly exempt the State and county from liability for failing to warn of dangerous natural conditions.  110 H. 189, 130 P.3d 1054.

Inasmuch as the issue of foreseeability in the context of duty was a question of law for the court to resolve, the court, not the trier of fact, had to determine the existence and scope of duty, if any, owed by defendant to plaintiffs.  112 H. 3, 143 P.3d 1205.

Where evidence clearly established that the risk or hazard of the buried cement bag being propelled in the air during a future excavation was not what made the failure to remove the cement bag and to comply with the contract specifications by defendant unreasonably dangerous, defendant's general duty to use reasonable care did not include within its scope the protection of plaintiff from the particular risk that plaintiff encountered; thus, trial court did not err in granting summary judgment to defendant.  112 H. 3, 143 P.3d 1205.

Where, after construction of the highway was completed, there were complaints of water creating a potentially dangerous condition, the State then had a duty to maintain the highway in a reasonably safe condition, which included the duty to mitigate and warn of known hazards; the State breached this duty and trial court erred in finding that the State's breach of duty was not a substantial factor in causing plaintiff's death.  113 H. 332, 152 P.3d 504.

Where plaintiff's attorney did not owe defendants an actionable duty, trial court did not err in dismissing defendants' third-party claim against attorney alleging negligent handling of a settlement between attorney's client and defendants resulting in damage to defendants.  114 H. 202, 159 P.3d 814.

Based upon statutory and regulatory mandates, the legislature created a duty flowing to children specifically identified to the department of human services as being the subject of suspected abuse; thus, the department had a duty to protect the minor under the circumstances of the case.  117 H. 262, 178 P.3d 538.

In child abuse case, based upon the credible testimony of child protective services expert, and undisputed findings of fact relating to department of human services social worker's failure to properly and timely complete investigation into minor's injury, trial court correctly concluded that the department--through its social worker--breached the duty to use the same degree of care, skill, and ability as an ordinarily careful professional in the social worker's field would have exercised under similar circumstances.  117 H. 262, 178 P.3d 538.

Where plaintiffs did not assert any constitutional violations, their claims were grounded in common law principles of negligence, and the case did not involve involuntary commitment or custodial care, trial court erred to the extent that it believed that the Youngberg professional judgment standard applied to case involving the department of human services' improper investigation and failure to protect abuse victim from future harm.  117 H. 262, 178 P.3d 538.

Because of the obvious danger to young children, it was unreasonable to require that swimming pool manufacturer furnish labels with its pools warning of that danger; swimming pool manufacturer's duty to put a safe product on the market includes duty to take such measures in manufacturing and marketing the pool as will reasonably protect against injury to young children arising from their use of the pool.  10 H. App. 547, 879 P.2d 572.

An accountant may be held liable to third parties under §552(2) of Restatement of Torts for negligence in the preparation of an audit report.  86 H. 301 (App.), 949 P.2d 141.

As neither a tenant nor a subtenant is a "business visitor" of a landlord's office building, no "special relationship" duty existed between subtenant and office building landlord.  104 H. 500 (App.), 92 P.3d 1010.

Government.

State which holds open a public thoroughfare for travel has duty to maintain it in condition safe for travel.  50 H. 497, 443 P.2d 142.

A nonjudicial government officer has no immunity from suit and is liable if officer was motivated by malice and not by an otherwise proper purpose.  55 H. 499, 522 P.2d 1269.

A public official can be held liable for damages for the malicious exercise of discretion.  2 H. App. 176, 628 P.2d 634.

Nonjudicial government official can be held liable for general, special, and punitive damages if official maliciously exercised official discretion or maliciously committed a tort.  2 H. App. 221, 629 P.2d 635.

Interference.

Defendant's motion to dismiss count regarding tortious interference with contract denied, where defendant alleged that a director or officer may not be liable for tortiously interfering with corporation's contract unless the director or officer acted solely for personal benefit; plaintiffs stated a claim for tortious interference with contract.  895 F. Supp. 1365.

Plaintiffs failed to demonstrate that their claim for tortious interference with contract had any factual basis.  920 F. Supp. 1080.

Plaintiff's claim for tortious interference with contractual relations and business (containing separate torts of tortious interference with contractual relations and tortious interference with a prospective business advantage) failed as a matter of law.  190 F. Supp. 2d 1192.

Plaintiff's claim for damages resulting from defendants' allegedly tortious interference with plaintiff's contractual relations with its customers was preempted, where any determination of the applicability of state tort law would require consideration of the scope of various provisions of the collective bargaining agreement between plaintiff and defendant union; even if the claim were not preempted, it would still be dismissed.  250 F. Supp. 2d 1244.

Summary judgment denied, where there was a genuine issue of material fact as to each of the factors of intentional interference and proper justification of the tortious interference with prospective contractual relations claim.  458 F. Supp. 2d 1153.

Where defendants-appellants brought interference with contract claim against plaintiff-appellee, there was no evidence that plaintiff-appellee intentionally induced [third party] to breach agreement with defendants-appellants, and defendants-appellants failed to prove damages resulting from the alleged breach.  78 H. 40, 890 P.2d 277.

Hawaii law does not recognize tortious breach of contract actions in the employment context.  89 H. 234, 971 P.2d 707.

Tort recovery, including recovery of punitive damages, is not allowed under Hawaii law for breach of contract in the absence of conduct that (1) violates a duty that is independently recognized by principles of tort law and (2) transcends the breach of the contract.  89 H. 234, 971 P.2d 707.

Conspiracy to commit tortious interference with prospective business advantage between certain "common purpose" defendant corporations and also officer/shareholder of those corporations; claim failed for insufficient evidence.  91 H. 224, 982 P.2d 853.

Tortious interference with prospective business advantage recognized; elements.  91 H. 224, 982 P.2d 853.

Where complaint asserted that an actual, ongoing prospective economic relationship existed between the physician-plaintiff/members and their patients; members expected a reasonable future economic benefit from that relationship; by requiring members to enter into participating physician agreements, defendant was aware or should have been reasonably aware of their expectancy of a future economic benefit; defendant maliciously and intentionally disrupted their relationships with their patients by delaying, denying, and  reducing reimbursement; and such disruption imposed serious financial hardships upon the members, thereby causing damage.  Plaintiffs satisfied the rudimentary pleading requirement for their claims of tortious interference with prospective economic advantage.  113 H. 77, 148 P.3d 1179.

In complaints alleging intentional interference with contractual relations and prospective economic advantage, tortuous inducement of breach of fiduciary duty and tortuous interference with contractual relations, where there were no allegations that indicated that lawyers "possessed a desire to harm which is independent of the desire to protect their clients", and the complaints were devoid of any allegations that the lawyers "acted for personal gain or with ill-will towards" plaintiffs, lawyers' management of the inspection and review process of plaintiff's books and records fell within the purview of the litigation privilege.  113 H. 251, 151 P.3d 732.

A plaintiff alleging the tort of interference with prospective contractual relations must plead and prove six elements.  87 H. 394 (App.), 957 P.2d 1076.

Under circumstances of case, defendant's communication of information to prospective employer's manager was privileged because it was truthful; thus, defendant could not be held liable as a matter of law for any alleged intentional interference with plaintiff's prospective employment contract with prospective employer.  87 H. 394 (App.), 957 P.2d 1076.

Where loan broker did not present evidence showing that bank pursued an improper objective of harming broker or used wrongful means that caused injury in fact, trial court did not err in granting summary judgment in favor of bank on broker's tortious interference with prospective business advantage claim.  109 H. 35 (App.), 122 P.3d 1133.

Without evidence of an act of intentional inducement, loan broker had no basis for its claim that bank tortiously interfered with broker's contractual relationship with borrower; evidence merely of a breached contract was insufficient to sustain a tortious interference with contractual relations claim; thus, trial court did not err in granting summary judgment in favor of bank on broker's tortious interference with contractual relations claim.  109 H. 35 (App.), 122 P.3d 1133.

Landowner.

Plaintiffs' claim for nuisance denied, where parties in the lawsuit owned neighboring oceanfront lots in a luxury subdivision and plaintiffs alleged that defendants' use of property created an unreasonable and substantial interference with plaintiffs' use and enjoyment of their lot and was thereby a nuisance.  338 F. Supp. 2d 1106.

Liability of wife who is joint owner of land with husband for collapse of retaining wall.  47 H. 149, 384 P.2d 303.

Occupier of land has duty to use reasonable care for the safety of all persons reasonably anticipated to be on premises, regardless of status of individual.  51 H. 134, 452 P.2d 445; 51 H. 299, 459 P.2d 198.

Liability of landowner for injuries caused by landowner's dog to trespassers discussed.  57 H. 620, 562 P.2d 779.

Occupier of land--extent of duty to warn of dangers on premises.  60 H. 32, 586 P.2d 1037.

If a condition exists upon land which poses an unreasonable risk of harm to persons using the land, then the possessor of the land, if the possessor knows, or should have known of the unreasonable risk, owes a duty to persons using the land to take reasonable steps to eliminate the unreasonable risk, or adequately to warn users against it.  70 H. 415, 772 P.2d 693.

Where plaintiff was injured on motocross track, an area of raceway park not thrown open for admission of the public, Restatement (Second) of Torts §359 could not be a basis for lessor's liability; lessor not liable under Restatement (Second) of Torts §358, where plaintiffs failed to adduce any facts demonstrating that lessees or sublessees did not know or have reason to know track's lighting was dangerously inadequate.  76 H. 77, 869 P.2d 216.

Chapter 520, the Hawaii recreational use statute, was not intended to have created a universal defense available to a commercial establishment such as landowner hotel, which has opened its land to the public for commercial gain, against any and all liability for personal injury merely because there is a "recreational" component to the establishment's operation.  93 H. 477, 6 P.3d 349.

Plaintiffs, by averring in their affidavits that they were on landowner's land for a commercial purpose at the time plaintiff was injured, generated a genuine issue of material fact whether they were on the land for a commercial purpose, in which case this chapter would not immunize the landowner from liability, or whether they were present for an exclusively recreational purpose, in which case this chapter would be available to landowner as a defense to plaintiff's negligence claim.  93 H. 477, 6 P.3d 349.

Under Act 190, L 1996, the State is required to warn of "extremely dangerous" ocean conditions (1) that occur at "public beach parks", (2) if these conditions are typical for the specific beach, and (3) if they present a risk of serious injury or death; as the Ke'anae Landing area was not a public beach park, the State, as the owner and occupier of Ke'anae Landing and its surrounding ocean water, did not have a duty to warn of any "extremely dangerous" ocean conditions at Ke'anae Landing.  109 H. 198, 124 P.3d 943.

Where Act 190, L 1996, imposed no duty upon the State to warn of dangerous natural ocean conditions at "beach accesses, coastal accesses, or in areas that are not public beach parks", trial court correctly concluded that Act 190 relieved the State of any duty to warn plaintiffs of any dangerous ocean conditions at the Ke'anae Landing area.  109 H. 198, 124 P.3d 943.

Continuing-tort exception, which tolls running of statute of limitations under §662-4, adopted; thus, where an actor continuously diverts water over which he or she has direct control onto another's land, and the diversion causes continuous and substantial damage to that person's property and the actor knows of this damage, such an act may present evidence of a continuous tort.  88 H. 241 (App.), 965 P.2d 783.

To recover in negligence, it must be shown that owner or occupant of premises knew or should have known of the hazard causing the injuries.  1 H. App. 554, 623 P.2d 446.

Malicious prosecution.

Summary judgment granted in favor of defendants on plaintiff's malicious prosecution claim, where defendant police officer and defendant resident manager had probable cause to arrest plaintiff for harassment.  855 F. Supp. 1167.

Defendants' motion for summary judgment denied in malicious prosecution action, where there was a question of fact as to whether the underlying civil actions were terminated in plaintiff's favor when the actions were voluntarily dismissed with prejudice.  150 F. Supp. 2d 1058.

Where plaintiff alleged that defendants were liable for malicious prosecution for deliberately providing false information to police to cause plaintiff's arrest, defendants' motion to dismiss for failure to state a claim denied with regard to the claim.  475 F. Supp. 2d 1041.

In actions for malicious prosecution and false imprisonment, district court conviction conclusively establishes probable cause even if conviction is reversed.  56 H. 383, 538 P.2d 320.

Appellants' state tort claims for false arrest, false imprisonment, and malicious prosecution failed as a matter of law because appellants did not contest the preliminary hearing determination of probable cause and their commitment to circuit court for trial.  Appellants failed to cite to any persuasive or relevant authority in support of their contention that where actions or inactions of the prosecutor subsequent to a preliminary hearing "erodes" probable cause, an action for false arrest, false imprisonment, or malicious prosecution arises.  76 H. 219, 873 P.2d 98.

Union shop steward's claim for malicious prosecution was preempted by the National Labor Relations Act where steward's allegations directly implicated factual conduct covered under the Act; thus, the claim presented a realistic risk of interference with the National Labor Relations Board's primary jurisdiction to enforce the statutory prohibition against unfair labor practices.  109 H. 520, 128 P.3d 833.

Summary judgment for defendants proper where defendants met their burden of showing the absence of any genuine issue as to all material facts of whether plaintiff was prosecuted with malice by pointing to the files and records of related cases of which the trial court took judicial notice, and plaintiff then failed to meet plaintiff's burden of raising a genuine issue of material fact as to whether plaintiff's prosecution was initiated with malice, which was an essential element of plaintiff's malicious prosecution claim.  111 H. 462, 143 P.3d 1.

Trial court did not err in granting summary judgment in favor of law firm on terminated associate's malicious prosecution claim, as language of Hawaii supreme court rules, rule 2.8 was clear and unambiguous--that complaints to the office of disciplinary counsel are absolutely privileged and "no lawsuit of any kind, including a claim for malicious prosecution, may be predicated thereon".  117 H. 92, 176 P.3d 91.

5 H. 609; 6 H. 300; 7 H. 346; 7 H. 569; 10 H. 588; 43 H. 321; 49 H. 416, 421 P.2d 289; 2 H. App. 316, 631 P.2d 600.

Malpractice.

Where plaintiffs sought to use certain statements made by defendant physician and the defendants' experts at deposition to show causation, there was insufficient testimony to create a genuine issue of material fact regarding causation; summary judgment in favor of the defendants was appropriate.  289 F.3d 600.

Defendant not required to [obtain] informed consent because of defendant's status as a consulting physician and because defendant did not gratuitously undertake to obtain informed consent.  125 F. Supp. 2d 1249.

Hospital's motion for summary judgment on issue of informed consent granted, where plaintiffs argued, inter alia, that because hospital provided doctors with consent forms (which bore hospital's name) and had an institutional policy regarding informed consent, hospital injected itself in consent process, thereby becoming subject to liability.  125 F. Supp. 2d 1249.

Liability of a hospital for allegedly negligent acts of its independent contractor doctors, discussed.  125 F. Supp. 2d 1249.

Patient's spouse could not recover on a theory of lack of informed consent.  125 F. Supp. 2d 1249.

Where there was no express attorney-client contract formed between plaintiff and defendant, there was a genuine issue of material fact as to whether an attorney-client relationship existed regarding the drafting of the prenuptial agreement.  522 F. Supp. 2d 1272.

See 43 H. 289.

Physician and surgeon; doctrine of informed consent; duty of physician to make full disclosure.  52 H. 188, 473 P.2d 116.

Manufacturer's package insert, in and of itself, may not establish the relevant standard of care in a medical negligence action.  78 H. 287, 893 P.2d 138.

The question of part (b) causation in an action based on doctrine of informed consent is to be judged by an objective standard, that is, whether a reasonable person in plaintiff-patient's position would have consented to the treatment that led to his or her injuries had plaintiff-patient been properly informed of the risk of the injury that befell him or her.  79 H. 362, 903 P.2d 667.

A consulting physician does not owe a duty to a patient to warn of the inherent risks of a proposed treatment or surgery; however, a physician tendering a second opinion has an obligation to inform a patient of the nature of the proposed treatment or surgery, its risks, and alternatives.  87 H. 183, 953 P.2d 561.

Court erred in holding that plaintiff was required to prove by expert testimony that a dentist owes a duty to disclose the risks or potential complications of surgery.  87 H. 183, 953 P.2d 561.

Where physician retained degree of participation in treatment, by way of control, consultation and otherwise, physician had continuing responsibility to properly advise patient of the risks and alternatives to the proposed surgery.  87 H. 183, 953 P.2d 561.

Where the relationship between an attorney and a non-client is such that a duty of care would be recognized, the non-client may proceed under either negligence or contract theories of recovery.  95 H. 247, 21 P.3d 452.

Where defendant doctor never properly established at trial the "therapeutic privilege exception" to the requirement that informed consent be obtained before starting patient on antipsychotic medication, trial court erred in refusing to instruct jury concerning the tort of negligent failure to provide informed consent.  98 H. 470, 50 P.3d 946.

The collateral source rule prohibits reducing a plaintiff's award of medical special damages to reflect the discounted amount paid by medicare/medicaid; the amounts billed in excess of the medicare/medicaid amount paid are not irrelevant or inadmissible on the issue of medical special damages.  106 H. 81, 101 P.3d 1149.

Attorney representing a client may be personally liable to an adverse party or a third person as a result of attorney's intentional tortious act.  1 H. App. 379, 620 P.2d 733.

Evidence fell short of providing the causal nexus between any alleged negligence of defendants and patient's death where there was no expert medical testimony that negligence by defendants caused patient's death "to a reasonable medical probability", leaving the jury to speculate that defendants' "action or inaction might or could have" resulted in patient's death seventeen months later.  119 H. 136 (App.), 194 P.3d 1098.

Where the causal link between any alleged negligence and patient's death seventeen months after the surgeries was not within the realm of "common knowledge", and the role that preexisting conditions and/or subsequent complications played in patient's death was not within the knowledge of the average layperson, patient sustained a "sophisticated injury", and a jury needed expert medical testimony to determine whether any alleged negligence by defendants contributed to patient's death; plaintiffs were thus required to present expert medical testimony on the causal link between any alleged negligence and patient's death.  119 H. 136 (App.), 194 P.3d 1098.

Master and servant.

Negligence claim against employer for failure to conduct adequate investigation of misconduct allegation against employee preempted by Labor Management Relations Act.  817 F. Supp. 850.

In action arising out of citizen's arrest of plaintiff by defendant resident manager, summary judgment granted in favor of defendant association of apartment owners on both negligent employment and supervision causes of action where plaintiff presented no evidence that defendant association knew or had any reason to know that defendant resident manager posed a threat to plaintiff.  855 F. Supp. 1167.

Defendant's motion for summary judgment granted with respect to plaintiff's claim for negligent training and supervision, where no evidence in the record to suggest that the assault on plaintiff was foreseeable to defendant.  126 F. Supp. 2d 1299.

Police officer was an independent contractor, not an employee of defendant that employed the officer as a special duty officer to direct traffic at defendant's construction site on date of incident; defendant could not be held liable under respondeat superior for torts committed by police officer while the officer was performing the officer's public duty as a police officer.  126 F. Supp. 2d 1299.

Exclusivity provision (§386-5) of the workers' compensation law barred plaintiff's negligence-based counts against defendants, where the counts arose "on account" of a work injury suffered by plaintiff; exception provided in exclusivity provision did not afford plaintiff a cause of action, where plaintiff did not allege sexual harassment or sexual assault.  266 F. Supp. 2d 1233.

Discussion of master-servant relationship.  8 H. 168.  Master liable for servants' negligence.  3 H. 170; 29 H. 604; 30 H. 17; see 32 H. 246, aff'd 66 F.2d 929; 30 H. 452.  Employer's liability for false imprisonment.  8 H. 411.  Employer not liable for tort of employee committed while driving car furnished by employer for employee's personal use and so used. 32 H. 246, aff'd 66 F.2d 929.  Detour of 400 feet from route by servant does not necessarily relieve master from liability.  30 H. 457.  Administrator personally liable for negligence of servant even though committed within scope of estate's business.  11 H. 557.

Master's liability for theft by employee.  50 H. 477, 442 P.2d 460.  Various bases for holding employer liable for torts of employee discussed.  50 H. 628, 446 P.2d 821.

Liability of employer for negligence of employees hired out to third persons; doctrine of loaned servant.  52 H. 379, 477 P.2d 611.

Where statutory employer secured workers' compensation coverage as required under chapter 386 by paying a fee for that purpose to the lending employer, and employee received a statutory award for work-connected injuries, statutory employer was entitled to tort immunity.  88 H. 140, 963 P.2d 349.

Hawaii law does not recognize tortious breach of contract actions in the employment context.  89 H. 234, 971 P.2d 707.

Section 386-5, the exclusive remedy provision of the workers' compensation law, bars neither a minor's tort claims for the minor's in utero injuries, nor any otherwise valid claims of any other party that allegedly derive from the minor's injuries.  91 H. 146, 981 P.2d 703.

Where plaintiffs did not allege that contractor was acting outside the scope of its alleged employment with defendant, the plaintiffs' complaint could not be said to state a claim for negligent supervision; thus, trial court did not err in granting summary judgment in favor of defendant.  112 H. 3, 143 P.3d 1205.

Evidence did not support conclusion that employment relationship existed between defendants; even if employment relationship existed, defendant was not acting in scope of employment.  10 H. App. 298, 869 P.2d 1352.

Section 386-5, the exclusive remedy provision of the Hawaii workers' compensation law, does not bar a child from bringing a tort action against mother's employer for in utero injuries child personally sustained, allegedly as a result of a work-related accident involving the mother.  91 H. 157 (App.), 981 P.2d 714.

Mental distress.

Summary judgment granted in favor of defendants on plaintiff's intentional and negligent infliction of emotional distress claims in action arising out of citizen's arrest of plaintiff.  855 F. Supp. 1167.

Defendant's comments, while certainly distasteful, did not rise to level of outrageousness necessary to maintain intentional infliction of emotional distress claim.  866 F. Supp. 1285.

Because plaintiffs did not allege physical injury, there could be no recovery for negligent infliction of emotional distress claim; allegations about defendants' acts fell within meaning of outrageous conduct regarding intentional infliction of emotional distress claim.  895 F. Supp. 1365.

Where damage alleged by plaintiffs was to an expectancy in a life insurance contract, such damage did not qualify as sufficient to give rise to cause of action for negligent infliction of emotional distress; intentional infliction of emotional distress claim dismissed where alleged conduct did not qualify as "outrageous" under Hawaii law.  900 F. Supp. 1339.

Intentional infliction of emotional distress claim rejected, where editorial about plaintiff (when plaintiff was mayor) contained no false factual assertions and "actual malice" could not be established.  930 F. Supp. 1403.

If plaintiff succeeded on bad faith claim, and plaintiff could show that plaintiff's emotional distress damages were proximately caused by defendant insurance company's actions, plaintiff could recover damages for plaintiff's emotional distress as incidentally flowing from the breach.  999 F. Supp. 1369.

Plaintiffs' claims for intentional infliction of emotional distress  not barred by Hawaii's Workers' Compensation Act; plaintiffs' claims for negligent infliction of emotional distress barred by the Act.  Defendant's motion for summary judgment granted with respect to plaintiffs' claims for negligent and/or intentional infliction of emotional distress, where, inter alia, plaintiffs had not alleged sufficient conduct by defendant to establish a claim for emotional distress.  2 F. Supp. 2d 1295.

It could not be disputed that by the time the underinsured motorist benefits were paid, plaintiff either knew or should have known that defendant's alleged refusal to engage in settlement negotiations caused plaintiff injury; any claims for emotional distress were time-barred.  11 F. Supp. 2d 1204.

Plaintiff could not recover for intentional infliction of emotional distress (IIED) or negligent infliction of emotional distress; among other things, plaintiff had not established an intentional act that supported plaintiff's claim for IIED, where act upon which plaintiff's emotional distress claim was premised was publication of allegedly defamatory magazine article.  190 F. Supp. 2d 1192.

Exclusive remedy provision of Hawaii's workers' compensation law (§386-5) barred plaintiff's claim for negligent infliction of emotional distress, where plaintiff did not claim sexual harassment or assault.  284 F. Supp. 2d 1261.

Summary judgment granted in favor of defendants as to plaintiffs' cause of action for intentional infliction of emotional distress, where plaintiffs failed to produce any evidence or even argument concerning the emotional distress suffered by certain plaintiffs as a result of a defendant's racial slur and acts of discrimination.  300 F. Supp. 2d 1003.

Genuine issues of material fact existed as to every element of plaintiff's claim of intentional infliction of emotional distress; among other things, a reasonable juror could find that defendant's (which tested plaintiff's urine sample) failure to provide information about plaintiff's urine test to plaintiff in a timely manner, which resulted in plaintiff losing plaintiff's job for two years and allegedly caused plaintiff's depression, was outrageous conduct.  303 F. Supp. 2d 1121.

Plaintiff failed to allege facts sufficient to maintain intentional infliction of emotional distress claim, where the claim apparently stemmed from an alleged communication between plaintiff's union and one of defendant's (plaintiff's employer) agents, during which the agent informed the union president that plaintiff was not welcome to return to defendant's premises.  353 F. Supp. 2d 1107.

Plaintiff's claim for negligent infliction of emotional distress denied; defendant, plaintiff's employer, had not caused physical injury to any person or property and reasonable, normally constituted men can and do adequately cope with mental stress engendered by the unfortunate, but not uncommon, experience of losing a job.  353 F. Supp. 2d 1107.

Plaintiff's intentional infliction of emotional distress claim failed as a matter of law because plaintiff had not alleged that defendant engaged in outrageous conduct or that defendant's conduct caused plaintiff extreme emotional distress.  396 F. Supp. 2d 1138.

Plaintiff's intentional infliction of emotional distress (IIED) claim against a defendant was not preempted by Section 301 of the Labor Management Relations Act; plaintiff stated sufficient facts to support an IIED claim with respect to that defendant.  454 F. Supp. 2d 1056.

Plaintiff neglected to file the intentional infliction of emotional distress claim against defendants within the two-year tort statute of limitations; among other things, the charge plaintiff filed with the Equal Employment Opportunity Commission and the Hawaii civil rights commission charge did not toll the statute of limitations for the claim.  468 F. Supp. 2d 1210.

Where plaintiff alleged, inter alia, that defendants falsely told police that plaintiff violated a temporary restraining order for the purpose of causing plaintiff's arrest, defendants' motion to dismiss for failure to state a claim denied with regard to the intentional infliction of emotional distress claim.  475 F. Supp. 2d 1041.

No right of action for negligent infliction of emotional distress for a bystander whose unmarried partner was severely injured.  486 F. Supp. 2d 1156.

Intentional infliction of emotional distress/negligent infliction of emotional distress claims not preempted by §301 of the Labor Management Relations Act, where the court did not need to interpret the labor agreement to determine whether plaintiffs-intervenors were distressed by discrimination based on their national origin and/or religion.  535 F. Supp. 2d 1149.

Infliction of mental suffering.  39 H. 370.

Negligent infliction of mental distress, actionable when.  52 H. 156, 472 P.2d 509; 55 H. 398, 520 P.2d 758.

Negligent infliction of mental distress:  plaintiff must be within reasonable distance of scene of accident.  56 H. 204, 532 P.2d 673.

Damages for emotional distress may be recoverable where there is wanton and reckless breach of contract.  62 H. 594, 618 P.2d 283.

Negligent v. intentional infliction of emotional distress.  64 H. 464, 643 P.2d 532.

Plaintiff may rely on events which occurred prior to the limitations period in order to establish intentional infliction of emotional distress claim, as long as the incidents are constant and closely related to the violations which occurred within the period of limitations.  75 F. Supp. 2d 1113.

Trial court did not err in awarding damages for emotional distress to parents, where appellants claimed parents not entitled to recover damages for emotional distress because they were not present at scene of son's accident and did not suffer any physical manifestations of emotional distress.  71 H. 1, 780 P.2d 566.

Mental distress damages may be recovered in a products liability implied warranty action.  74 H. 1, 837 P.2d 1273.

Jury instruction concerning negligent infliction of emotional distress should contain the requirement of physical injury to a person, if plaintiff was able to demonstrate such injury.  76 H. 310, 876 P.2d 1278.

Because plaintiff failed to adduce any evidence that defendant acted unreasonably in the course of discharging plaintiff, plaintiff's claim for intentional infliction of emotional distress was properly dismissed on summary judgment; circuit court properly entered summary judgment in favor of defendant on plaintiff's negligent infliction of emotional distress claim, where plaintiff presented no evidence of any physical injury to plaintiff or anyone else. 76 H. 454, 879 P.2d 1037.

Defendant father's statement to sister of childhood sexual abuse victim defendant allegedly abused was not so unreasonable or outrageous as to give rise to cause of action by victim for intentional infliction of emotional distress.  83 H. 28, 924 P.2d 196.

Negligent infliction of emotional distress claim denied where plaintiffs failed to furnish evidence of greater mental stress than transient "concern", "worry", and "upset".  85 H. 336, 944 P.2d 1279.

Claim for negligent and/or intentional infliction of emotional distress against Hawaii civil rights commission not barred under §662-15(1), as acts of investigating complaint, instituting suit based on finding of reasonable cause, and sending demand letter were part of routine operations of commission and did not involve broad policy considerations encompassed within the discretionary function exception.  88 H. 85, 962 P.2d 344.

No intentional infliction of emotional distress as commission's act of sending official letter to settle complaint if appellant paid monetary damages and took out newspaper ad not "outrageous".  88 H. 85, 962 P.2d 344.

Where appellant's counterclaim lacked any allegation of physical injury to appellant or another as a result of the conduct of the Hawaii civil rights commission, action for negligent infliction of emotional distress could not be maintained.  88 H. 85, 962 P.2d 344.

Emotional distress damages resulting from breach of contract recoverable only where parties specifically provide for them in the contract or where the nature of the contract clearly indicates that such damages are within the parties' contemplation or expectation in the event of a breach.  89 H. 234, 971 P.2d 707.

A claim of negligent infliction of emotional distress for which relief may be granted is stated, inter alia, where the negligent behavior of a defendant subjects an individual to an actual, direct, imminent, and potentially life-endangering threat to his or her physical safety by virtue of exposure to HIV.  91 H. 470, 985 P.2d 661.

A plaintiff states a claim of negligent infliction of emotional distress for which relief may be granted where he or she alleges, inter alia, actual exposure to HIV-positive blood, whether or not there is a predicate physical harm; assuming that the other elements of negligent infliction of emotional distress are proved, a plaintiff is entitled to a recovery if such actual exposure is proved as well.  91 H. 470, 985 P.2d 661.

The elements of the tort of intentional infliction of emotional distress are (1) that the act allegedly causing the harm was intentional or reckless, (2) that the act was outrageous, and (3) that the act caused (4) extreme emotional distress to another.  102 H. 92, 73 P.3d 46.

Union shop steward's claim for intentional infliction of emotional distress was not preempted by the National Labor Relations Act where employer's alleged conduct designed to threaten steward's liberty and reputation went beyond mere "threat, or actuality, of employment discrimination" stemming from a union-related dispute; to the extent that steward could show that those acts were done in a particularly abusive manner, they were outside the purview of preemption.   109 H. 520, 128 P.3d 833.

Where manner in which insurer denied plaintiff's claim for no-fault benefits was not in bad faith and insurer's conduct was thus reasonable, and there was nothing in the record to indicate that plaintiff suffered any extreme emotional distress as a result of insurer's conduct, plaintiff failed to show that a genuine issue of material fact existed with respect to plaintiff's intentional infliction of emotional distress claim and trial court did not err in granting summary judgment in favor of insurer.  109 H. 537, 128 P.3d 850.

Trial court correctly determined that the department of human services, which had a duty to protect minor and breached that duty, was liable to father and grandfather for negligent infliction of emotional distress where father was told by Maui hospital emergency room personnel that minor had several broken bones, bruising to her body and was in serious condition, later being told that there was a chance of minor "expiring", after flying to Oahu hospital where minor was transferred after surgery, again being informed that daughter may die, and father personally witnessing minor's suffering and terrorizing nightmares.  117 H. 262, 178 P.3d 538.

Trial court erred in dismissing plaintiff's intentional infliction of emotional distress claim where, in light of plaintiff's ultimate award of over $250,000, insurer's promise "to make an appropriate offer of compensation", and insurer's highest pre-jury offer of $5,300, reasonable people could differ as to whether insurer acted without just cause or excuse and beyond all bounds of decency in the underlying case, and average members of our community might indeed exclaim "Outrageous!"; trial court should thus have left the question of outrageousness to the jury.  119 H. 403, 198 P.3d 666.

Emotional distress for failure to make payments on time under a real estate sale contract.  2 H. App. 188, 628 P.2d 214.

An employee may bring action against employer for intentional infliction of emotional distress caused by discrimination in violation of §378-2, and this action is not barred by exclusivity provision of §386-5.  87 H. 57 (App.), 951 P.2d 507.

Motor vehicles.

Defendant's motion for summary judgment denied, where the court found the existence of a designated driver duty within the Restatement (Second) of Torts §324A framework, and there were critical genuine issues of material fact regarding all four of the elements required to sustain a negligence claim.  415 F. Supp. 2d 1163.

Where defendant did not make a promise to the effect that defendant would serve as the designated driver for motorist, defendant could not be liable to third persons for the negligent undertaking of a duty as outlined in the Restatement (Second) of Torts §324A.  488 F. Supp. 2d 1062.

Negligence of driver of automobile not imputed to guests.  31 H. 750.  Guest's duty of care.  31 H. 123.  Duty of driver to guest.  31 H. 123.

Automobile rear-end collision.  48 H. 411, 405 P.2d 323.

Employers not liable for acts of employees resulting in automobile accident under theories of respondeat superior, negligent entrustment, or general negligence.  72 H. 387, 819 P.2d 84.

Driving vehicle with blood alcohol level above legal limit does not establish actionable or contributory negligence unless causal relationship is established between driver's alleged intoxication and accident.  73 H. 385, 834 P.2d 279.

Where appellants alleged that defendant was liable for deaths caused by drunk driving of one of its employees, appellants presented colorable claim of liability under theory of respondeat superior and viable claim for negligent failure to control an employee under Restatement (Second) of Torts §317.  76 H. 433, 879 P.2d 538.

Products liability.

Appellants failed to raise genuine issue of material fact as to whether raw material manufacturer had duty to warn appellants of dangers posed by use of raw material in production of implant devices.  82 F.3d 894.

Contractor not liable under strict products liability doctrine absent evidence that contractor was in product chain of title.  789 F. Supp. 1521.

Because court could not make factual determination as to whether brushless exciter and generator were one "product", court would not grant summary judgment to the effect that all damages claimed under tort and strict liability theories were barred by doctrine of economic loss.  838 F. Supp. 1390.

Device implanted in plaintiff's leg had no requirements imposed upon it by Medical Device Amendments to Federal Food, Drug, and Cosmetic Act or Food and Drug Administration which would preempt state tort claims.  841 F. Supp. 327.

Defendants' motion for partial summary judgment on plaintiff's claim for strict product liability granted, where defendants did not play integral role in production or marketing of lanai tile, and tile did not constitute a "product" under Hawaii law.  841 F. Supp. 986.

Plaintiffs failed to meet burden of proving that defendant placed defective product in the stream of commerce.  844 F. Supp. 590.

There was no legal basis for requiring raw material supplier to warn ultimate consumers of implant.  844 F. Supp. 590.

Economic loss doctrine applied to tort actions in the case, barring any cause of action in tort and strict liability, where plaintiff suffered only pecuniary injury as result of defendants' alleged conduct and was limited to recovery under law of contract.  955 F. Supp. 1213.

Strict liability design defect, breach of implied warranty, and failure to warn claims, and certain negligence claims, e.g., negligent labeling and packaging and negligent design, against certain defendants were preempted by the Federal Insecticide, Fungicide, and Rodenticide Act.  272 F. Supp. 2d 1112.

Defendant automobile manufacturer may assert a defense of comparative negligence to plaintiff's negligence and strict liability claims regarding injuries stemming from the "second collision" between plaintiff's head and the steering column that occurred due to the failure of the airbags to deploy.  370 F. Supp. 2d 1091.

Strict products liability-adoption of doctrine, proof of defect, parties in chain of distribution.  52 H. 71, 470 P.2d 240.

In strict products liability action, state-of-the-art evidence not admissible to establish whether seller knew or should have known of dangerousness of product.  69 H. 287, 740 P.2d 548; 960 F.2d 806.

Punitive damages may be awarded in products liability action based on underlying theory of strict liability where plaintiff proves requisite aggravating conduct on part of defendant.  71 H. 1, 780 P.2d 566.

Publication is not a "product".  73 H. 359, 833 P.2d 70.

To bring implied warranty of merchantability action for personal injury, plaintiff must show product unmerchantability sufficient to avoid summary judgment on issue of defectiveness in a tort strict products liability suit.  74 H. 1, 837 P.2d 1273.

Economic loss rule applies to bar recovery of pure economic loss in actions based on products liability but does not bar actions based on negligent misrepresentation or fraud.  82 H. 32, 919 P.2d 294.

Manufacturer not negligent in failing to warn of "blind zone" danger where danger involved in using straddle carrier was obvious and apparent, discernible by casual inspection, and generally known and recognized.  85 H. 336, 944 P.2d 1279.

Negligence and strict products liability claims against defendants for defective manufacture or design of fungicide not preempted by Federal Insecticide, Fungicide, and Rodenticide Act.  86 H. 214, 948 P.2d 1055.

Where defendants voluntarily assumed express warranty on fungicide label, and though express warranty on label was EPA approved it was not mandated under Federal Insecticide, Fungicide, and Rodenticide Act, Act did not preempt plaintiffs' claims for breach of express warranty.  86 H. 214, 948 P.2d 1055.

As dangers of riding unrestrained in open cargo bed of pickup truck are obvious and generally known to ordinary user, truck manufacturer had no duty to warn potential passengers of those dangers.  87 H. 413, 958 P.2d 535.

Escalator was not a "product" for purposes of strict liability claim against department store where it was located, but was a "product" for purposes of strict liability claims against manufacturer and distributor.  89 H. 204, 970 P.2d 972.

Where jurors could conclude either that design of tire rim assembly was cause of tire repairman's death or repairman's own negligence was sole legal cause of death, trial court erred in granting summary judgment for tire manufacturer on issue of tire manufacturer's strict liability for defective design of tire rim assembly.  92 H. 1, 986 P.2d 288.

Where owner of road grader was itself a user and consumer of the wheel components, was not in the business of selling or leasing the tire rim assembly, and did not introduce the harmful product into the stream of commerce, it was not strictly liable for tire repairman's death and was not under a duty to warn of possible dangers associated with the wheel assembly.  92 H. 1, 986 P.2d 288.

It is not always necessary to produce the specific instrumentality causing the accident to prove a case in products liability.  1 H. App. 111, 615 P.2d 749.

Negligence and strict liability principles, discussed.  10 H. App. 547, 879 P.2d 572.

In breach of express warranty actions based on seller's failure to deliver goods in conformance with an express promise, affirmation of fact, or description, "substantial factor" test proper standard to apply in determining proximate cause.  86 H. 383 (App.), 949 P.2d 1004.

UCC statute of limitations applies to breach of express warranty claim for personal injury.  86 H. 383 (App.), 949 P.2d 1004.

Res ipsa loquitur.

Doctrine of res ipsa loquitur under Hawaii tort law did not apply in action under Federal Tort Claims Act for injuries suffered by hand grenade thrown in restaurant parking lot.  938 F.2d 158.

Where inference of negligence raised by res ipsa loquitur is so strong that jury could not reasonably reject it, court may enter judgment n.o.v.  57 H. 279, 554 P.2d 1137.

Instruction.  59 H. 319, 582 P.2d 710.

Elements were not established satisfactorily so as to warrant application of the doctrine; invocation of the doctrine does not establish a presumption of negligence or shift the burden of proof.  77 H. 269 (App.), 883 P.2d 691.

See 40 H. 198; 43 H. 289, reh'g den. 43 H. 330; 48 H. 330, 335, 402 P.2d 289; 49 H. 77, 412 P.2d 669, reh'g den. 49 H. 267, 414 P.2d 428.

Other torts.

Defendants' statements implying attorney's poor client representation did not place attorney in false light where general and specific contexts in which statements were made did not imply assertion of an objective fact and statements were incapable of being proved true or false.  56 F.3d 1147.

District court did not err in rejecting appellants' trademark claim, since appellants could offer no evidence that trademark holder voluntarily licensed its trademark to manufacturer or that trademark holder had significant involvement in design, manufacture, or distribution of manufacturer's implant.  82 F.3d 894.

Regardless of whether chapter 387 can form the basis of a Parnar action, Hawaii law indicated that appellants (ramp supervisor and ramp agent who contended that they were terminated by airline in connection with ramp supervisor's wage and hour complaint, in violation of public policy)  had not produced sufficient evidence to survive summary judgment on such a claim, even if it did exist.  281 F.3d 1054.

Plaintiffs' argument that since manufacturer improperly used defendant's trademark, and defendant failed to prevent this improper use, defendant was liable for alleged defective nature of implant, rejected.  844 F. Supp. 590.

Plaintiff could not prevail on false imprisonment claim, where defendant police officer and defendant resident manager had probable cause to arrest plaintiff for harassment.  855 F. Supp. 1167.

In case arising out of alleged assault on airplane, tort claims for assault and battery preempted by Airlines Deregulation Act.  905 F. Supp. 823.

Plaintiff's motion for partial summary judgment as to conversion claim granted, where defendant converted bill of lading to defendant's own use by sending it to defendant's attorney in Japan to ensure payment of invoice for defendant's services.  101 F. Supp. 2d 1315.

Preemption by Fair Credit Reporting Act of plaintiff's defamation and negligence claims against furnishers of credit information and consumer reporting agencies, discussed.  293 F. Supp. 2d 1167.

Where plaintiff asserted viable claims against defendants under 42 U.S.C. §1981, Title VII, and chapter 378, and each of the statutes provided a sufficient remedy such that the court did not need to fashion any further remedy under the public policy exception, defendants' motion for partial summary judgment granted on plaintiff's claim for violation of public policy.  322 F. Supp. 2d 1101.

Count of plaintiff's complaint sounding in common law wrongful termination in violation of public policy failed to state a claim; there could be no statutorily-based Parnar common law claims where, as with the federal Pregnancy Discrimination and Family and Medical Leave Acts, the statutes themselves provided comprehensive remedial schemes to vindicate their public policies.  324 F. Supp. 2d 1144.

Plaintiffs' spoliation claims failed as a matter of law, where plaintiffs based their spoliation claims on the destruction of plants from the alleged Costa Rica field test; destruction of the plants did not result in plaintiffs' inability to prove the underlying cases.  330 F. Supp. 2d 1101.

Defendant, an outside auditor hired by pension plan trustees, was entitled to summary judgment as to plaintiff's negligence and negligent misrepresentation claims, where plaintiff was, at most, an incidental beneficiary of defendant's audit and plaintiff's reliance, if any, was not justified.  433 F. Supp. 2d 1181.

Hawaii law denied an unmarried partner standing to bring a common law loss of consortium claim based upon a severe injury to the other partner.  486 F. Supp. 2d 1156.

Counterclaimants pled sufficient facts with particularity to state a claim of fraud by omission.  488 F. Supp. 2d 1071.

Under Restatement of Tort, Agency, or Restitution, counterclaim defendant may be liable for substantially or intentionally assisting or colluding with other counterclaim defendant (OCD) to breach OCD's fiduciary duty to counterclaimants that arose from OCD's role as their agent.  488 F. Supp. 2d 1071.

Defendants' motion for summary judgment granted as to plaintiff's common law claim for retaliation in violation of state public policy, where, inter alia, the public policy exception under Parnar was not applicable to plaintiff, who was not an at-will employee.  490 F. Supp. 2d 1062.

Defendants' motion for partial summary judgment granted as to plaintiff's (1) invasion of privacy claim, where plaintiff failed to set forth facts sufficient to make out an element of the prima facie privacy claim and defendants' publication was privileged; and (2) claim that defendants misappropriated and used plaintiff's name and likeness in an unfavorable publication without plaintiff's authorization, where the published article, photographs, and liner notes were newsworthy and relevant. 528 F. Supp. 2d 1081.

Summary judgment on the civil conspiracy to defraud claim denied, where, inter alia, plaintiffs raised a genuine issue of fact regarding defendants' intent to conspire to defraud a defendant's creditors.  529 F. Supp. 2d 1190.

Assault aboard ship.  2 H. 255; 29 H. 564.  Wilful negligence.  30 H. 12.  Public contractor.  31 H. 296.  Landlord, tenant and third party.  31 H. 740.  Landlord and tenant.  11 H. 395. Conditional vendee may maintain action for injury to property. 30 H. 44.  Collision defined.  29 H. 101.  See 29 H. 122.

Disposal of surface waters, resultant damage.  40 H. 193; 47 H. 68, 384 P.2d 308; 47 H. 329, 388 P.2d 214.  Operator of bathing pools, duty of.  40 H. 513.

Disposal of surface waters.  52 H. 156, 472 P.2d 509.

Liability of one who voluntarily undertakes a course of conduct intended to induce another to engage in an action.  58 H. 502, 573 P.2d 107.

Appellants' state tort claims for false arrest, false imprisonment, and malicious prosecution failed as a matter of law because appellants did not contest the preliminary hearing determination of probable cause and their commitment to circuit court for trial.  Appellants failed to cite to any persuasive or relevant authority in support of their contention that where actions or inactions of the prosecutor subsequent to a preliminary hearing "erodes" probable cause, an action for false arrest, false imprisonment, or malicious prosecution arises.  76 H. 219, 873 P.2d 98.

Claimant not precluded by exclusivity provision of §386-5 from seeking common law tort remedies against employer's insurer where injuries allegedly caused by insurer's denial of medical benefits and disability payments not "work injuries" within scope of chapter 386.  83 H. 457, 927 P.2d 858.

In the context of construction litigation regarding the alleged negligence of design professionals, a tort action for negligent misrepresentation alleging damages based purely on economic loss is not available to a party in privity of contract with a design professional; recovery limited to contract remedies.  87 H. 466, 959 P.2d 836.

Where plaintiff's claims did not arise under chapter 386, the exclusive remedy and original jurisdiction provisions in the workers' compensation statute did not apply, and where plaintiff's claims for relief of tortious conduct on the part of workers' compensation insurer were not within the original jurisdiction of the labor director, trial court erred in granting summary judgment on that basis.  90 H. 407, 978 P.2d 845.

Trial court's summary judgment in favor of accountant on appellants' negligence claim for accountant malpractice proper where appellants were incidental, not intended, beneficiaries of the relationship between accountant and client.  95 H. 247, 21 P.3d 452.

Trial court's summary judgment in favor of accountant on appellants' third party beneficiary negligence claim for accountant malpractice proper where appellants were incidental, not intended, beneficiaries of the implied contract between accountant and client.  95 H. 247, 21 P.3d 452.

Plaintiffs' claim of having spent three to five dollars on gasoline in reliance upon car dealership's advertisement, which they alleged was intended to induce them to visit dealership's lot for the purpose of purchasing an automobile, was a showing of sufficient damages for purposes of maintaining a negligent misrepresentation claim; court thus erred in granting summary judgment in favor of dealership on the basis that plaintiffs' damages were inadequate.  98 H. 309, 47 P.3d 1222.

The three to five dollars plaintiffs claimed having spent on gasoline responding to car dealership's advertisement, if proved, satisfied the requirement of "substantial pecuniary  loss" necessary to support a claim for relief grounded in fraud.  98 H. 309, 47 P.3d 1222.

State employees' retirement system board has a fiduciary duty to provide its members with clear, understandable information concerning retirement benefits; where failure to do so in case may have resulted in retiree's unilateral mistake with respect to retiree's chosen mode of retirement and, additionally, constituted negligent misrepresentation, case remanded to board.  108 H. 212, 118 P.3d 1155.

Union shop steward's claims for abuse of process were preempted by the National Labor Relations Act where, given the circumstances of the case, the State's interest in protecting its citizens from abusive use of the courts and in policing its own court system were insufficient to override the federal labor scheme.  109 H. 520, 128 P.3d 833.

Union shop steward's claim for false light invasion of privacy was not preempted by the National Labor Relations Act where the National Labor Relations Board in an unfair labor practice proceeding would focus on the effect of the alleged acts on steward's association with the labor union while a state court would focus on infringement of the steward's right to privacy, and the interests of an individual in securing his or her privacy is a primary state concern.   109 H. 520, 128 P.3d 833.

If plaintiff's claims that ranch tour guide failed to reasonably supervise the equine activities that were the proximate cause of plaintiff's injury were correct, the presumption of non-negligence set forth in §663B-2 would not apply; thus it was error for trial court to apply §663B-2 to the case.  111 H. 254, 141 P.3d 427.

Where defendant lawyers' conduct at issue occurred during a quasi-judicial proceeding (arbitration), notwithstanding the fact that the proceeding was temporarily stayed, litigation privilege was applicable to appeal.  113 H. 251, 151 P.3d 732.

A homeowner may pursue a negligence claim against a builder where it is alleged that the builder has violated an applicable building code, despite the fact that the homeowner suffered only economic losses; thus, association of apartment owners' negligence claims based on violations of the uniform building code were not barred by the economic loss rule.  115 H. 232, 167 P.3d 225.

Where law firm's actions as an employer and law firm were not inconsistent and law firm's status as an employer and law firm involved a single legal entity for purposes of the "dual persona" doctrine, trial court did not err in granting law firm's motion to dismiss terminated attorney's negligent investigation claim.  117 H. 92, 176 P.3d 91.

Where §386-5 unambiguously provides that claims for infliction of emotional distress or invasion of privacy are not subject to the exclusivity provision when such claims arise from claims for sexual harassment or sexual assault, in which case a civil action may be brought, and plaintiff alleged a claim for emotional distress (negligent investigation) that did not arise out of sexual harassment or sexual assault, such claim was, pursuant to §386-5, barred.  117 H. 92, 176 P.3d 91.

Although the first amended complaint sufficiently alleged that the defendants employed processes and that their primary purpose in utilizing those processes was improper, it did not show that the defendants committed a wilful act not proper in the regular conduct of the underlying case; thus, trial court correctly dismissed plaintiff's abuse of process claim.  119 H. 403, 198 P.3d 666.

Trial court's dismissal of malicious defense claim affirmed, and recognizing the tort of malicious defense unnecessary where (1) the threat of subsequent litigation will have a chilling effect on a party's legitimate defenses, and (2) existing rules and tort law compensate plaintiffs for the harm that they suffer when defendants' litigation tactics are brought in bad faith.  119 H. 403, 198 P.3d 666.

Sale by real estate broker of client's property to a party in which broker had pecuniary interest without disclosure to client was constructive fraud.  2 H. App. 188, 628 P.2d 214.

False imprisonment.  2 H. App. 655, 638 P.2d 383.

Sellers' brokers not entitled as a matter of law to a judgment that they were not liable to buyer for tort of negligent misrepresentation.  6 H. App. 188, 716 P.2d 163.

Where public policy against terminating employee solely because employee suffered a compensable work injury is evidenced in §378-32 and remedy is available under §378-35, judicially created claim of wrongful discharge in violation of public policy could not be maintained.  87 H. 57 (App.), 951 P.2d 507.

Allowance of intrafamily tort suits in Hawaii does not constitute a public policy which may be used to invalidate household exclusion clauses in a homeowner's policy.  87 H. 430 (App.), 958 P.2d 552.

In a tort case, the payment of the prevailing defendant's costs by the prevailing defendant's insurer pursuant to the insurance policy is not a valid reason for the trial court to decide not to order the losing plaintiff to pay the costs reasonably incurred by the prevailing defendant.  102 H. 119 (App.), 73 P.3d 73.

As Hawaii generally does not apply the theory of an implied warranty of habitability to commercial leases, and plaintiff's sublease was a commercial sublease without any special clause, plaintiff's claim on this basis was correctly adjudicated.  104 H. 500 (App.), 92 P.3d 1010.

Miscellaneous.

In class action brought against major cigarette manufacturers, tobacco trade associations, and the industry's public relations firm, first amended complaint asserted violations of federal RICO statutes; Hawaii's RICO statute, '842-2; federal antitrust statutes; Hawaii's antitrust act, chapter 480; various state common-law torts; and false advertising under '708-871; defendants' motion to dismiss for failure to state a claim granted, where injuries alleged by plaintiffs trust funds in first amended complaint were not direct; even if remoteness doctrine did not bar claims, claims failed for other reasons.  52 F. Supp. 2d 1196.

Where money is tortiously taken claimant may waive tort and sue in assumpsit.  11 H. 270.

Contract of bailment, duty of bailor.  28 H. 145; 47 H. 588, 393 P.2d 171.

Pleading scope of authority.  29 H. 604; 30 H. 452.

Last clear chance, essential elements.  52 H. 129, 471 P.2d 524.

Choice of law.  63 H. 653, 634 P.2d 586.



§663-1.2 - Tort liability for breach of contract; punitive damages.

[§663-1.2]  Tort liability for breach of contract; punitive damages.  No person may recover damages, including punitive damages, in tort for a breach of a contract in the absence of conduct that:

(1)  Violated a duty that is independently recognized by principles of tort law; and

(2)  Transcended the breach of the contract. [L 1999, c 237, §1]

Law Journals and Reviews

Russ Francis v. Lee Enterprises:  Hawai‘i Turns Away From Tortious Breach of Contract.  23 UH L. Rev. 647.



§663-1.3 - quot;Ad damnum" clause prohibited.

§663-1.3  "Ad damnum" clause prohibited.  (a)  Notwithstanding any other provision of law, in any action based on tort, including a medical tort as defined in section 671-1, to recover damages for personal injuries or wrongful death, no complaint, counterclaim, cross claim or third party claim nor any amendment to such pleadings shall specify the amount of damages prayed for but shall contain a prayer for general relief, including a statement that the amount of damages is within the minimum jurisdictional limits of the court in which the action is brought.

(b)  If the complaint, counterclaim, cross claim or third party claim or any amendment to such pleadings contains a specified amount of damages, the claim, counterclaim, cross claim or third party claim shall be dismissed by the court without prejudice; provided that, upon the filing of a motion to dismiss a complaint on the grounds of specificity of damages, the court shall allow the pleading to be amended in lieu of dismissal at the request of the claimant. [L 1987, c 38, §1; am L 1988, c 83, §1]



§663-1.4 - Payment of reasonable attorney's fees and costs in defense of suit.

[§663-1.4]  Payment of reasonable attorney's fees and costs in defense of suit.  In any case brought by one health care professional against another for defamation, damage to reputation, or any other loss resulting from information provided by the second health care professional in any situation relating to a medical peer review proceeding, including the providing of information that may lead to the initiation of such a proceeding, if the second health care professional substantially prevails in the action, and if the action brought by the first health care professional was frivolous, unreasonable, without foundation, or in bad faith, then the court, at the conclusion of the action, shall award to the second health care professional the cost of defending against the action, including a reasonable attorney's fee. [L 1989, c 302, §1]

Cross References

Health care peer review, see chapter 671D.

Vexatious litigants, see chapter 634J.



§663-1.5 - Exception to liability.

§663-1.5  Exception to liability.  (a)  Any person who in good faith renders emergency care, without remuneration or expectation of remuneration, at the scene of an accident or emergency to a victim of the accident or emergency shall not be liable for any civil damages resulting from the person's acts or omissions, except for such damages as may result from the person's gross negligence or wanton acts or omissions.

(b)  No act or omission of any rescue team or physician working in direct communication with a rescue team operating in conjunction with a hospital or an authorized emergency vehicle of the hospital or the State or county, while attempting to resuscitate any person who is in immediate danger of loss of life, shall impose any liability upon the rescue team, the physicians, or the owners or operators of such hospital or authorized emergency vehicle, if good faith is exercised.

This section shall not relieve the owners or operators of the hospital or authorized emergency vehicle of any other duty imposed upon them by law for the designation and training of members of a rescue team or for any provisions regarding maintenance of equipment to be used by the rescue team or any damages resulting from gross negligence or wanton acts or omissions.

(c)  Any physician or physician assistant licensed to practice under the laws of this State or any other state who in good faith renders emergency medical care in a hospital to a person, who is in immediate danger of loss of life, without remuneration or expectation of remuneration, shall not be liable for any civil damages, if the physician or physician assistant exercises that standard of care expected of similar physicians or physician assistants under similar circumstances.  Any physician who supervises a physician assistant providing emergency medical care pursuant to this section shall not be required to meet the requirements set forth in chapter 453 regarding supervising physicians.

(d)  Any person or other entity who as a public service publishes written general first aid information dealing with emergency first aid treatment, without remuneration or expectation of remuneration for providing this public service, shall not be liable for any civil damages resulting from the written publication of such first aid information except as may result from its gross negligence or wanton acts or omissions.

(e)  Any person who in good faith, without remuneration or expectation of remuneration, attempts to resuscitate a person in immediate danger of loss of life when administering any automated external defibrillator, regardless of where the automated external defibrillator that is used is located, shall not be liable for any civil damages resulting from any act or omission except as may result from the person's gross negligence or wanton acts or omissions.

Any person, including an employer, who provides for an automated external defibrillator or an automated external defibrillator training program shall not be vicariously liable for any civil damages resulting from any act or omission of the persons or employees who, in good faith and without remuneration or the expectation of remuneration, attempt to resuscitate a person in immediate danger of loss of life by administering an automated external defibrillator, except as may result from a person's or employer's gross negligence or wanton acts or omissions.

(f)  Any physician or physician assistant who administers an automated external defibrillator program without remuneration or expectation of remuneration shall not be liable for any civil damages resulting from any act or omission involving the use of an automated external defibrillator, except as may result from the physician's or physician assistant's gross negligence or wanton acts or omissions.

(g)  This section shall not relieve any person, physician, physician assistant, or employer of:

(1)  Any other duty imposed by law regarding the designation and training of persons or employees;

(2)  Any other duty imposed by provisions regarding the maintenance of equipment to be used for resuscitation; or

(3)  Liability for any damages resulting from gross negligence, or wanton acts or omissions.

(h)  For the purposes of this section:

"Automated external defibrillator program" means an appropriate training course that includes cardiopulmonary resuscitation and proficiency in the use of an automated external defibrillator.

"Good faith" includes but is not limited to a reasonable opinion that the immediacy of the situation is such that the rendering of care should not be postponed.

"Rescue team" means a special group of physicians, basic life support personnel, advanced life support personnel, surgeons, nurses, volunteers, or employees of the owners or operators of the hospital or authorized emergency vehicle who have been trained in basic or advanced life support and have been designated by the owners or operators of the hospital or authorized emergency vehicle to attempt to provide such support and resuscitate persons who are in immediate danger of loss of life in cases of emergency. [L 1969, c 80, §1; am L 1974, c 44, §1; am L 1979, c 81, §2; am L 1980, c 232, §35; am L 1983, c 33, §1; gen ch 1985; am L 1998, c 160, §2; am L 2004, c 191, §1; am L 2007, c 91, §§2, 3; am L 2009, c 17, §1 and c 151, §§23, 24]



§663-1.6 - Duty to assist.

[§663-1.6]  Duty to assist.  (a)  Any person at the scene of a crime who knows that a victim of the crime is suffering from serious physical harm shall obtain or attempt to obtain aid from law enforcement or medical personnel if the person can do so without danger or peril to any person.  Any person who violates this subsection is guilty of a petty misdemeanor.

(b)  Any person who provides reasonable assistance in compliance with subsection (a) shall not be liable in civil damages unless the person's acts constitute gross negligence or wanton acts or omissions, or unless the person receives or expects to receive remuneration.  Nothing contained in this subsection shall alter existing law with respect to tort liability of a physician licensed to practice under the laws of this State committed in the ordinary course of the physician's practice.

(c)  Any person who fails to provide reasonable assistance in compliance with subsection (a) shall not be liable for any civil damages. [L 1984, c 140, §1]

Case Notes

Section imposes on the perpetrator of a crime a duty to obtain necessary medical aid for the victim.  73 H. 236, 831 P.2d 924.

Where evidence that child was a victim of battered child syndrome was relevant to show that child's death was not an accident, but the result of an intentional, knowing or reckless criminal act, giving rise to a duty on defendant's part to obtain medical care for child pursuant to this section, trial court did not err in admitting expert testimony that child was a victim of battered child syndrome.  101 H. 332, 68 P.3d 606.

Applicable to the perpetrator of a crime.  8 H. App. 506, 810 P.2d 672.



§663-1.7 - Professional society; peer review committee; ethics committee; hospital or clinic quality assurance committee; no liability; exceptions.

§663-1.7  Professional society; peer review committee; ethics committee; hospital or clinic quality assurance committee; no liability; exceptions.  (a)  As used in this section:

"Ethics committee" means a committee that may be an interdisciplinary committee appointed by the administrative staff of a licensed hospital, whose function is to consult, educate, review, and make decisions regarding ethical questions, including decisions on life-sustaining therapy.

"Licensed health maintenance organization" means a health maintenance organization licensed in Hawaii under chapter 432D.

"Peer review committee" means a committee created by a professional society, or by the medical or administrative staff of a licensed hospital, clinic, health maintenance organization, preferred provider organization, or preferred provider network, whose function is to maintain the professional standards of persons engaged in its profession, occupation, specialty, or practice established by the bylaws of the society, hospital, clinic, health maintenance organization, preferred provider organization, or preferred provider network of the persons engaged in its profession or occupation, or area of specialty practice, or in its hospital, clinic, health maintenance organization, preferred provider organization, or preferred provider network.

"Preferred provider organization" and "preferred provider network" means a partnership, association, corporation, or other entity which delivers or arranges for the delivery of health services, and which has entered into a written service arrangement or arrangements with health professionals, a majority of whom are licensed to practice medicine or osteopathy.

"Professional society" or "society" means any association or other organization of persons engaged in the same profession or occupation, or a specialty within a profession or occupation, a primary purpose of which is to maintain the professional standards of the persons engaged in its profession or occupation or specialty practice.

"Quality assurance committee" means an interdisciplinary committee established by the board of trustees or administrative staff of a licensed hospital, clinic, health maintenance organization, preferred provider organization, or preferred provider network, whose function is to monitor and evaluate patient care, and to identify, study, and correct deficiencies and seek improvements in the patient care delivery process.

(b)  There shall be no civil liability for any member of a peer review committee, ethics committee, or quality assurance committee, or for any person who files a complaint with or appears as a witness before those committees, for any acts done in the furtherance of the purpose for which the peer review committee, ethics committee, or quality assurance committee was established; provided that:

(1)  The member, witness, or complainant acted without malice; and

(2)  In the case of a member, the member was authorized to perform in the manner in which the member did.

(c)  There shall be no civil liability for any person who participates with or assists a peer review committee or quality assurance committee, or for any person providing information to a peer review committee or quality assurance committee for any acts done in furtherance of the purpose for which the peer review committee or quality assurance committee was established, unless such information is false and the person providing it knew such information was false.

(d)  This section shall not be construed to confer immunity from liability upon any professional society, hospital, clinic, health maintenance organization, preferred provider organization, or preferred provider network, nor shall it affect the immunity of any shareholder or officer of a professional corporation; provided that there shall be no civil liability for any professional society, hospital, clinic, health maintenance organization, preferred provider organization, or preferred provider network in communicating any conclusions reached by one of its peer review committees, ethics committees, or quality assurance committees relating to the conformance with professional standards of any person engaged in the profession or occupation of which the membership of the communicating professional society consists, to a peer review committee, an ethics committee, or quality assurance committee of another professional society, hospital, clinic, health maintenance organization, preferred provider organization, or preferred provider network whose membership is comprised of persons engaged in the same profession or occupation, or to a duly constituted governmental board or commission or authority having as one of its duties the licensing of persons engaged in that same profession or to a government agency charged with the responsibility for administering a program of medical assistance in which services are provided by private practitioners.

(e)  The final peer review committee of a medical society, hospital, clinic, health maintenance organization, preferred provider organization, or preferred provider network, or other health care facility shall report in writing every adverse decision made by it to the department of commerce and consumer affairs; provided that final peer review committee means that body whose actions are final with respect to a particular case; and provided further that in any case where there are levels of review nationally or internationally, the final peer review committee for the purposes of this subsection shall be the final committee in this State.  The quality assurance committee shall report in writing to the department of commerce and consumer affairs any information which identifies patient care by any person engaged in a profession or occupation which does not meet hospital, clinic, health maintenance organization, preferred provider organization, or preferred provider network standards and which results in disciplinary action unless such information is immediately transmitted to an established peer review committee.  The report shall be filed within thirty business days following an adverse decision.  The report shall contain information on the nature of the action, its date, the reasons for, and the circumstances surrounding the action; provided that specific patient identifiers shall be expunged.  If a potential adverse decision was superseded by resignation or other voluntary action that was requested or bargained for in lieu of medical disciplinary action, the report shall so state.  The department shall prescribe forms for the submission of reports required by this section.  Failure to comply with this subsection shall be a violation punishable by a fine of not less than $100 for each member of the committee.

(f)  In any civil action arising under this section where a party seeks money damages or injunctive relief, or both, against another party, and the case is subsequently decided, the court may, as it deems just, assess against either party, and enter as part of its order, for which execution may issue, a reasonable sum for attorneys' fees, in an amount to be determined by the court upon a specific finding that the party's claim or defense was frivolous.

(g)  In determining the award of attorneys' fees and the amounts to be awarded under subsection (f), the court must find in writing that all claims or defenses made by the party are frivolous and are not reasonably supported by the facts and the law in the civil action. [L 1970, c 60, §1; am L 1975, c 170, §2; am L 1976, c 219, §18; am L 1982, c 227, §6; am L 1983, c 231, §1; am L 1984, c 168, §16; gen ch 1985; am L 1986, c 82, §1; am L 1988, c 325, §1; am L 1989, c 216, §1 and c 354, §4; am L 1992, c 47, §2; am L 1997, c 279, §2]

Cross References

Exemption from discovery of proceedings, see §624-25.5.

Health care peer review, see chapter 671D.

Vexatious litigants, see chapter 634J.

Case Notes

Peer review is complete defense to defamation action.  754 F.2d 1420.



§663-1.8 - Chiropractic society; peer review committee; no liability; exceptions.

[§663-1.8]  Chiropractic society; peer review committee; no liability; exceptions.  (a)  As used in this section:

"Chiropractic society" or "society" means any association or other organization of persons engaged in the practice of chiropractic, where a primary purpose of the society is to maintain the professional standards of chiropractors.

"Peer review committee" or "committee" means a committee created by a chiropractic society, whose function is to maintain the professional standards established by the bylaws of the society.

"Relevant" means information having any tendency to make the existence of any fact that is of consequence to the investigation or determination of the issue more probable or less probable than it would be without the information.

(b)  There shall be no civil liability for any member of a peer review committee for any acts done in furtherance of the purpose for which the committee was established; provided that:

(1)  The member was authorized to perform in the manner in which the member did; and

(2)  The member acted without malice after having made a reasonable effort to ascertain the truth of the facts upon which the member acted.

(c)  This section shall not be construed to confer immunity from liability upon any chiropractic society, nor shall it affect the immunity of any shareholder or officer of a chiropractic corporation; provided that there shall be no civil liability for any chiropractic society in communicating any conclusions reached by one of its peer review committees relating to the conformance with professional standards of any person engaged in the same profession or occupation as the members of the communicating chiropractic society to a peer review committee of another chiropractic society whose membership is comprised of persons engaged in the same profession or occupation, or to the board of chiropractic examiners having as one of its duties the licensing of persons engaged in the practice of chiropractic or to a government agency charged with the responsibility for administering a program of chiropractic assistance in which services are provided by private practitioners.

(d)  The final peer review committee of a chiropractic society shall report in writing every adverse decision made by it to the board of chiropractic examiners.  The report shall be filed within thirty business days following an adverse decision.  The report shall contain information on the nature of the action, its date, the reasons for, and the circumstances surrounding the action; provided that specific patient identifiers shall be expunged.  If prior to an adverse decision there is a resignation or other voluntary action by the person under investigation as may have been requested or bargained for in lieu of chiropractic disciplinary action, the report shall so state.  The board shall prescribe forms for the submission of reports required by this section.  Failure to comply with this subsection shall be a violation punishable by a fine of not less than $100 for each member of the committee.

(e)  A committee, in writing, may request an insurance company or employer to release to the committee relevant information or evidence deemed important to the committee and relating to the matters within its jurisdiction.

(f)  After having received a written request from a company or person providing information to the committee, the committee shall provide to the company or person the results of their decision within thirty business days following a decision.

(g)  Any insurance company or person acting on its behalf or employer who releases information to the committee, whether in written or oral form, pursuant to subsection (e), shall be immune from any civil or criminal liability. [L 1984, c 241, §1]



§663-1.9 - Exception to liability for health care provider, authorized person withdrawing blood or urine at the direction of a police officer.

§663-1.9  Exception to liability for health care provider, authorized person withdrawing blood or urine at the direction of a police officer.  (a)  Any health care provider who, in good faith in compliance with section 291E-21, provides notice concerning the alcohol concentration of a person's blood or drug content of a person's blood or urine shall be immune from any civil liability in any action based upon the compliance.  The health care provider also shall be immune from any civil liability for participating in any subsequent judicial proceeding relating to the person's compliance.

(b)  Any authorized person who properly withdraws blood or collects urine from another person at the written request of a police officer for testing of the blood's alcohol concentration or drug content or the drug content of the urine, and any hospital, laboratory, or clinic, employing or utilizing the services of such person, and owning or leasing the premises on which the tests are performed, shall not be liable for civil damages resulting from the authorized person's acts or omissions in withdrawing the blood or collecting urine, except for such damages as may result from the authorized person's gross negligence or wanton acts or omissions.

(c)  For the purpose of this section:

"Authorized person" means a person authorized under section 291E-12 to withdraw blood at the direction of a police officer.

"Health care provider" has the same meaning as in section 291E-21. [L 1986, c 196, §1; am L 1997, c 101, §2; am L 2000, c 189, §26]



§663-1.53 - Liability for operation of a family child care home.

[§663-1.53]  Liability for operation of a family child care home.  (a)  Where a family child care home is authorized and established in compliance with this section, the association shall not be liable for any claims or causes of action for any injury to a child that is subject to the care of the family child care home, or to any of the child's relatives, guardians, or caretakers, that occur within the family child care home or on the common elements of the condominium project, planned community, or townhouse project in which the family child care home is located.

(b)  This section shall not apply to an association that:

(1)  Allows the operation of a family child care home that is:

(A)  Not operated by an owner-occupant;

(B)  Above the fourth floor; or

(C)  Not established in compliance with the Equal Opportunity for Individuals with Disabilities Act, (Americans with Disabilities Act of 1990, 42 U.S.C. 12101, et seq., as amended); or

(2)  Allows more than three per cent of the total number of apartments subject to the association to be used as a family child care home.

(c)  As used in this section:

"Apartment" has the same meaning as set forth in section 502C-1;

"Association" has the same meaning as set forth in section 502C-1;

"Common elements" has the same meaning as set forth in section 502C-1;

"Condominium" has the same meaning as set forth in section 502C-1;

"Family child care home" has the same meaning as set forth in section 502C-1;

"Planned community" has the same meaning as set forth in section 502C-1; and

"Townhouse" has the same meaning as set forth in section 502C-1. [L 1999, c 242, §§2, 8(2); am L 2001, c 225, §3; am L 2005, c 20, §1]



§486K 5 - . and 486K .

[§663-1.54]  Recreational activity liability.  (a)  Any person who owns or operates a business providing recreational activities to the public, such as, without limitation, scuba or skin diving, sky diving, bicycle tours, and mountain climbing, shall exercise reasonable care to ensure the safety of patrons and the public, and shall be liable for damages resulting from negligent acts or omissions of the person which cause injury.

(b)  Notwithstanding subsection (a), owners and operators of recreational activities shall not be liable for damages for injuries to a patron resulting from inherent risks associated with the recreational activity if the patron participating in the recreational activity voluntarily signs a written release waiving the owner or operator's liability for damages for injuries resulting from the inherent risks.  No waiver shall be valid unless:

(1)  The owner or operator first provides full disclosure of the inherent risks associated with the recreational activity; and

(2)  The owner or operator takes reasonable steps to ensure that each patron is physically able to participate in the activity and is given the necessary instruction to participate in the activity safely.

(c)  The determination of whether a risk is inherent or not is for the trier of fact.  As used in this section an "inherent risk":

(1)  Is a danger that a reasonable person would understand to be associated with the activity by the very nature of the activity engaged in;

(2)  Is a danger that a reasonable person would understand to exist despite the owner or operator's exercise of reasonable care to eliminate or minimize the danger, and is generally beyond the control of the owner or operator; and

(3)  Does not result from the negligence, gross negligence, or wanton act or omission of the owner or operator. [L 1997, c 129, §1]

Cross References

Hotelkeeper's liability for certain beach and ocean activities, see §§486K‑5.5 and 486K‑5.6.

Landowners' liability, see chapter 520.

Ocean recreation and coastal areas programs, see chapter 200.

Law Journals and Reviews

Recreational Activity Liability in Hawai‘i:  Are Waivers Worth the Paper on Which They Are Written?  21 UH L. Rev. 715.

Case Notes

Where defendant's motion for summary judgment argued that plaintiffs signed a valid waiver that released defendant from liability for injuries plaintiffs allegedly suffered when they participated in a recreational horseback riding activity provided by defendant, there were genuine issues of material fact as to whether defendant was negligent, and the release form's validity as a waiver of liability, which depended on whether the horse-biting incident was an "inherent risk" of the recreational activity that defendant provided to plaintiffs.  315 F. Supp. 2d 1061.



§663-1.55 - Volunteer firefighters; limited liability.

[§663-1.55]  Volunteer firefighters; limited liability.  Any volunteer firefighter who in good faith renders firefighting services shall not be liable for any civil damages resulting from the person's acts or omissions occurring during the course of firefighting, except for such damages as may result from the person's gross negligence, or wanton acts or omissions.

For purposes of this section, volunteer firefighter means any person who trains as a volunteer firefighter and who, of the person's own free will, provides firefighting services in a fire emergency without remuneration or expectation of remuneration.

For purposes of this section, good faith includes, but is not limited to, a reasonable opinion that the immediacy of a fire is such that the rendering of firefighting service should not be postponed. [L 1993, c 269, §1]

Cross References

Ratemaking of insurance, see §431:14-103.



§663-1.56 - Conclusive presumptions relating to duty of public entities to warn of dangers at public beach parks.

[§663-1.56]  Conclusive presumptions relating to duty of public entities to warn of dangers at public beach parks.  (a)  The State or county operating a public beach park shall have a duty to warn the public specifically of dangerous shorebreak or strong current in the ocean adjacent to a public beach park if these conditions are extremely dangerous, typical for the specific beach, and if they pose a risk of serious injury or death.

(b)  A sign or signs warning of dangerous shorebreak or strong current shall be conclusively presumed to be legally adequate to warn of these dangerous conditions, if the State or county posts a sign or signs warning of the dangerous shorebreak or strong current and the design and placement of the warning sign or signs has been approved by the chairperson of the board of land and natural resources.  The chairperson shall consult the governor's task force on beach and water safety prior to approving the design and placement of the warning sign or signs.

(c)  A sign or signs warning of other extremely dangerous natural conditions in the ocean adjacent to a public beach park shall be conclusively presumed to be legally adequate to warn of the dangerous natural conditions, if the State or county posts a sign or signs warning of the extremely dangerous natural condition and the design and placement of the sign or signs have been approved by the chairperson of the board of land and natural resources.  The chairperson shall consult the task force on beach and water safety prior to issuing an approval of the design and placement of a warning sign or signs pursuant to this section.

(d)  The State or county operating a public beach park may submit a comprehensive plan for warning of dangerous natural conditions in the ocean adjacent to a public beach park to the chairperson of the board of land and natural resources who shall review the plan for adequacy of the warning as well as the design and placement of the warning signs, devices, or systems.  The chairperson shall consult with the task force on beach and water safety prior to issuing an approval of the plan.  The task force on beach and water safety may seek public comment on the plan.  In the event that the chairperson approves the plan for the particular beach park after consulting with the task force and the State or county posts the warnings provided for in the approved plan, then the warning signs, devices, or systems shall be conclusively presumed to be legally adequate to warn for all dangerous natural conditions in the ocean adjacent to the public beach park.

(e)  Neither the State nor a county shall have a duty to warn on beach accesses, coastal accesses, or in areas that are not public beach parks of dangerous natural conditions in the ocean.

(f)  Neither the State nor any county shall have a duty to warn of dangerous natural conditions in the ocean other than as provided in this section.

(g)  In the event that a warning sign, device, or system posted or established in accordance with this section is vandalized, otherwise removed, or made illegible, the conclusive presumption provided by this section shall continue for a period of five days from the date that the vandalism, removal, or illegibility is discovered by the State or county.  The State or county operating a public beach park shall maintain a record regarding each report of vandalism, removal, or illegibility that results in the replacement of a warning sign, device, or system at a State or county public beach park.  The record shall include the date and time of the reporting and the replacement of the warning sign, device, or system.  The State and county shall provide a copy of the record annually to the chairperson of the board of land and natural resources and the task force on beach and water safety.

(h)  The chairperson shall consider the needs of the public to be warned of potentially dangerous conditions in the ocean adjacent to a public beach park prior to issuing an approval for the design and placement of a warning sign or a comprehensive plan.  The chairperson may require warning devices or systems in addition to the signing before approving the design and placement of a warning sign or a comprehensive plan.  The approval of the design and placement of a warning sign, device, system or comprehensive plan provided in this section shall be a discretionary decision under chapter 662.

(i)  Chapter 91, Hawaii Revised Statutes, shall not apply to any process, including any action taken by the chairperson, established or made pursuant to this section.

(j)  Nothing in this section shall be construed to have an impact upon governmental liability for the performance of rescue services or duties and responsibilities of lifeguards other than the duty to warn as set forth in this section. [L 1996, c 190, §§2, 7; am L 1999, c 101, §2; am L 2002, c 170, §2; am L 2007, c 152, §3]



§663-1.95 - Employers' job reference immunity.

[§663-1.95  Employers' job reference immunity.]  (a)  An employer that provides to a prospective employer information or opinion about a current or former employee's job performance is presumed to be acting in good faith and shall have a qualified immunity from civil liability for disclosing the information and for the consequences of the disclosure.

(b)  The good faith presumption under subsection (a) shall be rebuttable upon a showing by a preponderance of the evidence that the information or opinion disclosed was:

(1)  Knowingly false; or

(2)  Knowingly misleading.

(c)  Nothing in this section shall affect rights, obligations, remedies, liabilities, or standards of proof under chapters 89, 92F, 368, and 378. [L 1998, c 182, §1]

Revision Note

Section heading renamed by revisor.



§663-2 - Defense of lawful detention.

§663-2  Defense of lawful detention.  In any action for false arrest, false imprisonment, unlawful detention, defamation of character, assault, trespass, or invasion of civil rights, brought by any person by reason of having been detained on or in the immediate vicinity of the premises of a retail mercantile establishment for the purpose of investigation or questioning as to the ownership of any merchandise, or a motion picture theater for the purpose of investigation or questioning as to an unauthorized audiovisual recording of a motion picture, it shall be a defense to the action that the person was detained in a reasonable manner and for not more than a reasonable time to permit such investigation or questioning by a police officer or by the owner of the retail mercantile establishment or motion picture theater, the owner's authorized employee, or agent, and that such police officer, owner, employee, or agent had reasonable grounds to believe that the person so detained was committing or attempting to commit larceny of merchandise or unauthorized audiovisual recording of a motion picture on the premises.

As used in this section:

"Motion picture theater" means a movie theater, screening room, or other venue in use primarily for the exhibition of a motion picture at the time of the unauthorized audiovisual recording of a motion picture.

"Reasonable grounds" includes, but is not limited to, knowledge that a person has concealed possession of unpurchased merchandise of the retail mercantile establishment or has made an unauthorized audiovisual recording of a motion picture taken at a motion picture theater.

"Reasonable time" means the time necessary to permit the person detained to make a statement or to refuse to make a statement, and the time necessary to examine employees and records of the mercantile establishment or motion picture theater relative to the ownership of the merchandise or making of an unauthorized audiovisual recording of a motion picture.

"Retail mercantile establishment" means a place where goods, wares, or merchandise are offered to the public for sale.

This section applies to legal actions resulting from detentions occurring after May 21, 1967, for retail merchant establishments, and after May 18, 2005, for motion picture theaters. [L 1967, c 107, §1; HRS §663-2; am L 1972, c 144, §2(b); gen ch 1985; am L 2005, c 59, §2]

Revision Note

"May 18, 2005" substituted for "the effective date of this Act".

Cross References

As affirmative defense to unlawful imprisonment, see §707-722 and commentary.



§663-3 - Death by wrongful act.

§663-3  Death by wrongful act.  (a)  When the death of a person is caused by the wrongful act, neglect, or default of any person, the deceased's legal representative, or any of the persons enumerated in subsection (b), may maintain an action against the person causing the death or against the person responsible for the death.  The action shall be maintained on behalf of the persons enumerated in subsection (b), except that the legal representative may recover on behalf of the estate the reasonable expenses of the deceased's last illness and burial.

(b)  In any action under this section, such damages may be given as under the circumstances shall be deemed fair and just compensation, with reference to the pecuniary injury and loss of love and affection, including:

(1)  Loss of society, companionship, comfort, consortium, or protection;

(2)  Loss of marital care, attention, advice, or counsel;

(3)  Loss of care, attention, advice, or counsel of a reciprocal beneficiary as defined in chapter 572C;

(4)  Loss of filial care or attention; or

(5)  Loss of parental care, training, guidance, or education, suffered as a result of the death of the person;

by the surviving spouse, reciprocal beneficiary, children, father, mother, and by any person wholly or partly dependent upon the deceased person.  The jury or court sitting without jury shall allocate the damages to the persons entitled thereto in its verdict or judgment, and any damages recovered under this section, except for reasonable expenses of last illness and burial, shall not constitute a part of the estate of the deceased.  Any action brought under this section shall be commenced within two years from the date of death of the injured person, except as otherwise provided. [L 1923, c 245, §1; RL 1925, §2681; am L 1931, c 16, §1; am L 1933, c 139, §1; RL 1935, §4052; RL 1945, §10486; am L 1955, c 205, §1; RL 1955, §246-2; HRS §663-3; am L 1972, c 144, §2(c); am L 1997, c 383, §20]

Rules of Court

See HRCP rule 17.

Law Journals and Reviews

Hawaii's Loss of Consortium Doctrine:  Our Substantive, Relational Interest Focus.  VII HBJ No. 13, at pg. 59.

Masaki v. General Motors Corp.:  Negligent Infliction of Emotion Distress and Loss of Filial Consortium.  12 UH L. Rev. 215.

Punitive Damages in Hawaii:  Curbing Unwarranted Expansion.  13 UH L. Rev. 659.

Extending Loss of Consortium to Reciprocal Beneficiaries:  Breaking the Illogical Boundary Between Severe Injury and Death in Hawai‘i Tort Law.  28 UH L. Rev. 429.

Case Notes

Action barred in Hawaii district courts under Death on the High Seas Act.  230 F.2d 780.

Section does not authorize punitive damages.  644 F.2d 594.

No recovery on the facts, by father and sister of victim of shell explosion.  158 F. Supp. 394.

Parents may bring an action for wrongful death of a viable fetus.  745 F. Supp. 1573.

Cause of action existed for child's loss of consortium despite non-fatal injury to parent.  781 F. Supp. 1487.

Damages parents entitled to for loss of son, discussed.  823 F. Supp. 778.

Limitations period in section applied, where defendants argued that plaintiff's wrongful death action was derivative of the claims of the estate and therefore barred by applicable statutes of limitation; statute of limitations governing plaintiff's claim should begin to run when plaintiff experienced plaintiff's injury, not when plaintiff's husband knew of husband's injury.  854 F. Supp. 702.

Plaintiffs' claims against certain defendants were time-barred, where those defendants were first named as parties in first amended complaint filed more than two years after plane crash and the claims did not relate back to the date the original complaint was filed.  289 F. Supp. 2d 1197.

Where plaintiffs contended that most of their claims were governed by §657-7, all of plaintiffs' claims were governed by the limitations period established in this section; the statute of limitations began to run, as per the terms of this section, upon the death of plaintiffs' wife and mother.  396 F. Supp. 2d 1150.

Prior to this enactment, no action maintainable by parent for death of adult daughter by wrongful act.  27 H. 626.  There was a common-law action for death of spouse or minor child.  2 H. 209; 16 H. 615.  Common-law action based on relationship of husband and wife and parent and child not abrogated by this section prior to 1955 amendments.  37 H. 571.  See 45 H. 373, 394, 369 P.2d 96, reh'g den. 45 H. 443, 369 P.2d 114, as to effect of 1955 amendments.  Child has no cause of action for injuries to parent not resulting in death.  41 H. 634; 244 F.2d 604.

Action against employer barred where dependent of decedent has remedy for compensation under Workmen's Compensation Act.  41 H. 422; 42 H. 518.  Effect of Workmen's Compensation Law prior to 1931 amendments.  32 H. 61; 32 H. 153.

Relationship between this section and §663-7 discussed.  45 H. 373, 369 P.2d 96.

Damages:  34 H. 5; 34 H. 426; 40 H. 691.  Damages to widow and children for loss of support and loss of love, care, affection and guidance.  282 F.2d 599.  Recovery for loss of support, computation of.  245 F. Supp. 981, 1012-1016, aff'd 381 F.2d 965.  Recovery by widow and child of decedent for loss of consortium and parental care.  245 F. Supp. 981, 1017-1018, aff'd 381 F.2d 965.  Although trial court may not have been completely accurate in certain particulars in awarding damages, not set aside if the total award is reasonable.  499 F.2d 866.

Parties, prior to 1933 amendment.  32 H. 611.  See 135 F. Supp. 376; 244 F.2d 604.

Dependents, who are.  34 H. 426, 442.

The limitations period is tolled by §657-13 during minority of surviving children.  63 H. 273, 626 P.2d 182; 69 H. 410, 745 P.2d 285.

If decedent had no cause of action, survivors had none.  69 H. 95, 735 P.2d 930.

Since claims were derivative in nature and arose from a single person, defendant was not underinsured.  70 H. 42, 759 P.2d 1374.

Section does not distinguish between minor and adult children.  71 H. 1, 780 P.2d 566.

Section entitles any person wholly or partially dependent on deceased to raise claims for both pecuniary injuries and loss of love and affection.  75 H. 544, 867 P.2d 220.

A breach of express warranty action could be a basis for a derivative wrongful death action brought pursuant to this section.  86 H. 383 (App.), 949 P.2d 1004.

As cause of action for punitive damages survives the death of the decedent under §663-7, punitive damages are not recoverable in an action under this section.  87 H. 273 (App.), 954 P.2d 652.

Claims brought under this section must relate to the general loss of love and affection suffered by the designated survivors.  87 H. 273 (App.), 954 P.2d 652.

Cited:  349 F.2d 693, 698; 134 F. Supp. 868, 870; 351 F. Supp. 185, 187; 41 H. 603, 604; 45 H. 443, 444, 369 P.2d 96.



§663-4 - Actions which survive death of wrongdoer or other person liable.

§663-4  Actions which survive death of wrongdoer or other person liable.  All rights of action arising out of physical injury to the person or out of the death of a person as provided by section 663-3, shall survive, notwithstanding the death of the wrongdoer or any other persons who may be liable for damages for such physical injury or death. [L 1953, c 206, pt of §1; am L 1955, c 205, pt of §3; RL 1955, §246-3; HRS §663-4]

Cross References

Abatement and revival, see chapter 634, pt V.

Probate, claims, see chapter 560.

Rules of Court

Substitution of parties, see HRCP rule 25.

Case Notes

Does not provide for survival of defamation actions.  1 H. App. 517, 620 P.2d 771.

Judgments for punitive damages may be entered against the estate of a deceased tortfeasor.  104 H. 241 (App.), 87 P.3d 910.

Cited:  45 H. 373, 383, 369 P.2d 96.



§663-5 - Death of defendant, continuance of action.

§663-5  Death of defendant, continuance of action.  In any case where the wrongdoer or other person who may be liable for damages for physical injury or death as provided by section 663-3 dies after action has been instituted against the wrongdoer or other person therefor, the action may be continued against the legal representative of the wrongdoer's or other person's estate in accordance with chapter 634. [L 1953, c 206, pt of §1; am L 1955, c 205, pt of §3; RL 1955, §246-4; HRS §663-5; am L 1972, c 144, §2(d); gen ch 1985]

Cross References

See note to preceding section.

Rules of Court

Substitution of parties, see HRCP rule 25; DCRCP rule 25.



§663-6 - Death of wrongdoer or other person liable prior to suit, time for commencing action against the estate.

§663-6  Death of wrongdoer or other person liable prior to suit, time for commencing action against the estate.  In any case where the wrongdoer or other person who may be liable for damages for physical injury or death as provided in section 663-3 dies before an action has been brought against the wrongdoer or other person, the action may be brought against the legal representative of the wrongdoer's or other person's estate; provided that every such action shall be commenced within two years after the death of the injured person in any action brought under section 663-3 or within two years after the date of physical injury in all other cases, except as otherwise provided. [L 1953, c 206, pt of §1; am L 1955, c 205, pt of §3; RL 1955, §246-5; am L 1967, c 108, §1; HRS §663-6; am L 1972, c 144, §2(e); gen ch 1985]

Cross References

See note to §663-4.



§663-7 - Survival of cause of action.

§663-7  Survival of cause of action.  A cause of action arising out of a wrongful act, neglect, or default, except a cause of action for defamation or malicious prosecution, shall not be extinguished by reason of the death of the injured person.  The cause of action shall survive in favor of the legal representative of the person and any damages recovered shall form part of the estate of the deceased. [L 1955, c 205, §2; RL 1955, §246-6; HRS §663-7; am L 1972, c 144, §2(f)]

Cross References

See note to §663-4.

Case Notes

Recovery by estate of decedent for decedent's pain and suffering.  245 F. Supp. 981, 1015, aff'd 381 F.2d 965.

Because decedent would have had an action for punitive damages had decedent survived, estate is entitled to recover punitive damages under this section.  551 F. Supp. 110.

Recovery for decedent's conscious pain and suffering, discussed.  823 F. Supp. 778.

In action under Federal Tort Claims Act, where plaintiffs argued, inter alia, that remaining individual plaintiffs were all legally entitled to assert a survivorship claim on behalf of estate under this section because they were all deceased's heirs, remaining individual plaintiffs' status as heirs did not, by itself, entitle them to be legal representatives of estate.  125 F. Supp. 2d 1243.

Complaint based on death by drowning of four-year old for damages including loss of expected earnings states claim for relief; discussion of nature of action and measure of damages.  45 H. 373, 369 P.2d 96, reh'g den. 45 H. 443, 369 P.2d 114.

Probable earnings of decedent during decedent's lost years are not a proper item of damages.  54 H. 231, 505 P.2d 1169 (overruling 45 H. 373).  But for present statutory rule, see §663-8.

A person named in will of decedent to be the executrix deemed "legal representative" and would have been proper person to be substituted for decedent in action brought by decedent.  60 H. 125, 588 P.2d 416.

As murder victim would have had a claim for punitive damages had murder victim survived, under this section, victim's claim for punitive damages survived victim's death; as this claim survives victim's death, punitive damages are not recoverable in an action under §663-3.  87 H. 273 (App.), 954 P.2d 652.

Where murder victim would have had cause of action for loss of enjoyment of life and other nonpecuniary losses under §663-8.5 had murder victim survived, under this section, victim's claim survived victim's death and victim's estate may sue for such damages.  87 H. 273 (App.), 954 P.2d 652.



§663-8 - Damages, future earnings.

§663-8  Damages, future earnings.  Together with other damages which may be recovered by law, the legal representative of the deceased person may recover where applicable under section 663-7 the future earnings of the decedent in excess of the probable cost of the decedent's own maintenance and the provision decedent would have made for his or her actual or probable family and dependents during the period of time decedent would have likely lived but for the accident. [L 1973, c 213, §3]

Case Notes

Recovery by decedent's estate, discussed.  823 F. Supp. 778.



§663-8.3 - Loss or impairment of earning capacity; damages.

[§663-8.3]  Loss or impairment of earning capacity; damages.  (a)  In all tort cases where damages are awarded for loss or impairment of earning capacity, the amount of probable future earnings shall be determined by taking into account the effect of probable taxes.

(b)  Nothing in this section shall be construed to limit or restrict the use of other factors deemed appropriate by a court in calculating damages awarded for loss or impairment of earning capacity. [L Sp 1986, c 2, §18]



§663-8.5 - Noneconomic damages; defined.

[§663-8.5]  Noneconomic damages; defined.  (a)  Noneconomic damages which are recoverable in tort actions include damages for pain and suffering, mental anguish, disfigurement, loss of enjoyment of life, loss of consortium, and all other nonpecuniary losses or claims.

(b)  Pain and suffering is one type of noneconomic damage and means the actual physical pain and suffering that is the proximate result of a physical injury sustained by a person. [L Sp 1986, c 2, §19]

Law Journals and Reviews

Hawaii's Loss of Consortium Doctrine:  Our Substantive, Relational Interest Focus.  VII HBJ No. 13, at pg. 59.

Case Notes

Where murder victim would have had cause of action for loss of enjoyment of life and other nonpecuniary losses under this section had murder victim survived, under §663-7, victim's claim survived victim's death and victim's estate may sue for such damages.  87 H. 273 (App.), 954 P.2d 652.

Cited:  77 H. 282, 884 P.2d 345.



§663-8.7 - Limitation on pain and suffering.

[§663-8.7]  Limitation on pain and suffering.  [Repeal of section on October 1, 1995, by L 1993, c 238, §1 deleted by L 1995, c 130, §1.]  Damages recoverable for pain and suffering as defined in section 663-8.5 shall be limited to a maximum award of $375,000; provided that this limitation shall not apply to tort actions enumerated in section 663-10.9(2). [L Sp 1986, c 2, §20; am L 1989, c 300, §2; am L 1991, c 62, §1; am L 1993, c 238, §1]

Law Journals and Reviews

Medical Malpractice in Hawai‘i:  Tort Crisis or Crisis of Medical Errors?  30 UH L. Rev. 167.



§663-8.9 - Serious emotional distress arising from property damage; cause of action abolished; exception for physical injury.

[§663-8.9]  Serious emotional distress arising from property damage; cause of action abolished; exception for physical injury.  (a)  No party shall be liable for the negligent infliction of serious emotional distress or disturbance if the distress or disturbance arises solely out of damage to property or material objects.

(b)  This section shall not apply if the serious emotional distress or disturbance results in physical injury to or mental illness of the person who experiences the emotional distress or disturbance. [L Sp 1986, c 2, §22]

Case Notes

Defendants' motion for summary judgment on all negligent infliction of emotional distress claims granted, where plaintiffs-intervenors had not even alleged physical injury or a diagnosed illness.  535 F. Supp. 2d 1149.

Because a corpse is neither "property" nor a "material object" for purposes of this section, this section does not apply to negligent infliction of emotional distress claims arising from the negligent mishandling of a corpse.  96 H. 147, 28 P.3d 982.

Cited:  895 F. Supp. 1365.

Mentioned:  900 F. Supp. 1339.



§663-9 - Liability of animal owners.

[§663-9]  Liability of animal owners.  (a)  The owner or harborer of an animal, if the animal proximately causes either personal or property damage to any person, shall be liable in damages to the person injured regardless of the animal owner's or harborer's lack of scienter of the vicious or dangerous propensities of the animal.

(b)  The owner or harborer of an animal which is known by its species or nature to be dangerous, wild, or vicious, if the animal proximately causes either personal or property damage to any person, shall be absolutely liable for such damage. [L 1980, c 218, §2]

Cross References

Actions for removal or destruction of dogs biting humans, see §142-75.

Equine activities, see chapter 663B.

Liability of dog owner, see §142-74.

Case Notes

Subsection (b) does not impose strict liability on dog owners.  6 H. App. 485, 727 P.2d 1131.



§663-9.1 - Exception of animal owners to civil liability.

[§663-9.1]  Exception of animal owners to civil liability.  (a)  As used in this section:

(1)  "Premises" includes any building or portion thereof or any real property owned, leased, or occupied by the owner or harborer of an animal.

(2)  "Enter or remain unlawfully" means to be in or upon premises when the person is not licensed, invited, or otherwise privileged to be upon the premises.  A person is not licensed or privileged to enter or remain in or upon a premises if a warning or warnings have been posted reasonably adequate to warn other persons that an animal is present on the premises.  A person who, regardless of the person's intent, enters or remains in or upon premises which are at the time open to the public does so with license and privilege unless the person defies a lawful order not to enter or remain, personally communicated to the person by the owner of the premises or some other authorized person.  A license or privilege to enter or remain in a building which is only partly open to the public is not a license or privilege to enter or remain in that part of the building which is not open to the public.  A person who enters or remains upon unimproved and apparently unused land, which is neither fenced nor otherwise enclosed in a manner designed to exclude intruders, does so with license and privilege unless notice against trespass is personally communicated to the person by the owner of the land or some other authorized person, or unless notice is given by posting in a conspicuous manner.

(3)  The definitions of "intentionally" and "knowingly" as contained in sections 702-206(1) and 702-206(2) shall apply.

(b)  Notwithstanding sections 663-1 and 663-9, any owner or harborer of an animal shall not be liable for any civil damages resulting from actions of the animal occurring in or upon the premises of the owner or harborer where the person suffering either personal or property damage as a proximate result of the actions of the animal is found by the trier of fact intentionally or knowingly to have entered or remained in or upon such premises unlawfully.

(c)  Notwithstanding sections 663-1 and 663-9, any owner or harborer of an animal shall not be liable for any civil damages resulting from actions of the animal where the trier of fact finds that:

(1)  The animal caused such damage as a proximate result of being teased, tormented, or otherwise abused without the negligence, direction, or involvement of the owner or harborer; or

(2)  The use of the animal to cause damage to person or property was justified under chapter 703. [L 1980, c 218, §3; gen ch 1985]



§663-9.5 - Liability of firearm owners.

§663-9.5  Liability of firearm owners.  (a)  The owner of a firearm, if the discharge of the firearm proximately causes either personal injury or property damage to any person, shall be absolutely liable for the damage.

(b)  It shall be an affirmative defense to the absolute liability that:

(1)  The firearm was not in the possession of the owner;

(2)  The firearm was taken from the owner's possession without the owner's permission; and

(3)  The owner either:

(A)  Reported the theft to the police prior to the discharge; or

(B)  Despite the exercise of reasonable care:

(i)  Had not discovered the theft prior to the discharge; or

(ii)  Was not reasonably able to report the theft to the police prior to the discharge.

(c)  This section shall not apply when the discharge of the firearm was legally justified.

(d)  The absolute liability under subsection (a) shall not apply to the State or counties for the use of a firearm owned by the State or county, as applicable, and used by a law enforcement officer employed by the State or county, outside of the course and scope of employment as a law enforcement officer; provided that this section shall not be construed to relieve the State and counties from any other tort liability that may be applicable to the State or counties. [L 1994, c 204, §1; am L 2008, c 129, §1]



§663-10 - Collateral sources; protection for liens and rights of subrogation.

§663-10  Collateral sources; protection for liens and rights of subrogation.  (a)  In any civil action in tort, the court, before any judgment or stipulation to dismiss the action is approved, shall determine the validity of any claim of a lien against the amount of the judgment or settlement by any person who files timely notice of the claim to the court or to the parties in the action.  The judgment entered, or the order subsequent to settlement, shall include a statement of the amounts, if any, due and owing to any person determined by the court to be a holder of a valid lien and to be paid to the lienholder out of the amount of the corresponding special damages recovered by the judgment or settlement.  In determining the payment due the lienholder, the court shall deduct from the payment a reasonable sum for the costs and fees incurred by the party who brought the civil action in tort.  As used in this section, lien means a lien arising out of a claim for payments made or indemnified from collateral sources, including health insurance or benefits, for costs and expenses arising out of the injury which is the subject of the civil action in tort.  If there is a settlement before suit is filed or there is no civil action pending, then any party may petition a court of competent jurisdiction for a determination of the validity and amount of any claim of a lien.

(b)  Where an entity licensed under chapter 432 or 432D possesses a lien or potential lien under this section:

(1)  The person whose settlement or judgment is subject to the lien or potential lien shall submit timely notice of a third-party claim, third-party recovery of damages, and related information to allow the lienholder or potential lienholder to determine the extent of reimbursement required.  A refusal to submit timely notice shall constitute a waiver by that person of section 431:13-103(a)(10).  An entity shall be entitled to reimbursement of any benefits erroneously paid due to untimely notice of a third-party claim;

(2)  A reimbursement dispute shall be subject to binding arbitration in lieu of court proceedings if the party receiving recovery and the lienholder agree to submit the dispute to binding arbitration, and the process used shall be as agreed to by the parties in their binding arbitration agreement; and

(3)  In any proceeding under this section to determine the validity and amount of reimbursement, the court or arbitrator shall allow a lienholder or person claiming a lien sufficient time and opportunity for discovery and investigation.

For purposes of this subsection:

"Timely notice of a third-party claim" means a reasonable time after any written claim or demand for damages, settlement recovery, or insurance proceeds is made by or on behalf of the person.

"Third-party claim" means any tort claim for monetary recovery or damages that the individual has against any person, entity, or insurer, other than the entity licensed under chapter 432 or 432D. [L Sp 1986, c 2, §16; am L 2000, c 29, §2; am L 2002, c 228, §2]

Case Notes

Appellant's motion to determine its lien on settlement was properly denied, because this section unambiguously applies to collateral source payors, which appellant was not.  76 H. 266, 874 P.2d 1091.

Cited:  73 H. 403, 833 P.2d 890.



§663-10.5 - Government entity as a tortfeasor; abolition of joint and several liability.

§663-10.5  Government entity as a tortfeasor; abolition of joint and several liability.  Any other law to the contrary notwithstanding, including but not limited to sections 663-10.9, 663-11 to 663-13, 663-16, 663-17, and 663-31, in any case where a government entity is determined to be a tortfeasor along with one or more other tortfeasors, the government entity shall be liable for no more than that percentage share of the damages attributable to the government entity; provided that joint and several liability shall be retained for tort claims relating to the maintenance and design of highways pursuant to section 663-10.9.

For purposes of this section, "government entity" means any unit of government in this State, including the State and any county or combination of counties, department, agency, institution, board, commission, district, council, bureau, office, governing authority, or other instrumentality of state or county government, or corporation or other establishment owned, operated, or managed by or on behalf of this State or any county.

For purposes of this section, the liability of a government entity shall include its vicarious liability for the acts or omissions of its officers and employees. [L 1994, c 213, §1; am L 2001, c 300, §2; am L 2006, c 112, §1]

Note

Applies only to causes of action based upon acts or omissions occurring on or after June 22, 1994.  L 1994, c 213, §3.

Case Notes

The plain language of this section's nonretroactivity clause focuses upon the specific "acts or omissions" that predicate a plaintiff's claim, and, therefore, the clause's applicability is not keyed to when the plaintiff's cause of action "accrues"; thus, trial court erred in apportioning liability between department of education (DOE) and teacher and DOE was liable to plaintiffs for the full extent of their damages.  100 H. 34, 58 P.3d 545.

This section, which abolishes joint and several liability for government entities, did not supersede or impliedly repeal (1) §663-10.9(4), which expressly allows for recovery of non-economic damages in motor vehicle accidents involving the maintenance and design of highways, or (2) §663-10.9(1), that provides for the recovery of economic damages against joint tortfeasors in actions involving injury or death to persons.  110 H. 97, 129 P.3d 1125.

Plaintiffs' negligence claim included the right to recover under an unmodified doctrine of joint and several liability, as at the time their claim accrued, this section (2005) imposed joint and several liability for economic and noneconomic damages upon any jointly liable person; thus, because the legislature did not intend for Act 112, L 2006 to apply retroactively to divest the plaintiffs’ accrued or substantive rights, the trial court correctly concluded that Act 112 did not apply to the case.   117 H. 262, 178 P.3d 538.



§663-10.6 - Exemption for providing shelter and subsistence to the needy.

[§663-10.6]  Exemption for providing shelter and subsistence to the needy.  (a)  Any charitable or nonprofit organization that in good faith provides shelter or proper means of subsistence to needy persons as part of its bona fide and customary charitable activities, rendered without remuneration or expectation of remuneration, shall be exempt from civil liability for injuries and damages resulting from the organization's acts or omissions in providing such shelter or subsistence, except for gross negligence or wanton acts or omissions of the organization.

(b)  Any person who donates goods, food, materials, or services to a charitable or nonprofit organization described in subsection (a) shall be exempt from civil liability for injuries and damages resulting from the donation, except for gross negligence or wanton acts or omissions.

(c)  As used in this section, "needy person" means any person who lacks adequate or proper means of subsistence. [L 1994, c 250, §2]

Note

Applies only to causes of action based upon acts or omissions occurring on or after June 29, 1994.  L 1994, c 250, §4.



§663-10.9 - Abolition of joint and several liability; exceptions.

§663-10.9  Abolition of joint and several liability; exceptions.  [Repeal of section on October 1, 1995, by L 1993, c 238, §1 deleted by L 1995, c 130, §1.]  Joint and several liability for joint tortfeasors as defined in section 663-11 is abolished except in the following circumstances:

(1)  For the recovery of economic damages against joint tortfeasors in actions involving injury or death to persons;

(2)  For the recovery of economic and noneconomic damages against joint tortfeasors in actions involving:

(A)  Intentional torts;

(B)  Torts relating to environmental pollution;

(C)  Toxic and asbestos-related torts;

(D)  Torts relating to aircraft accidents;

(E)  Strict and products liability torts; or

(F)  Torts relating to motor vehicle accidents except as provided in paragraph (4);

(3)  For the recovery of noneconomic damages in actions, other than those enumerated in paragraph (2), involving injury or death to persons against those tortfeasors whose individual degree of negligence is found to be twenty-five per cent or more under section 663-31.  Where a tortfeasor's degree of negligence is less than twenty-five per cent, then the amount recoverable against that tortfeasor for noneconomic damages shall be in direct proportion to the degree of negligence assigned; and

(4)  For recovery of noneconomic damages in motor vehicle accidents involving tort actions relating to the maintenance and design of highways including actions involving guardrails, utility poles, street and directional signs, and any other highway-related device upon a showing that the affected joint tortfeasor was given reasonable prior notice of a prior occurrence under similar circumstances to the occurrence upon which the tort claim is based.  In actions in which the affected joint tortfeasor has not been shown to have had such reasonable prior notice, the recovery of noneconomic damages shall be as provided in paragraph (3).

(5)  Provided, however, that joint and several liability for economic and noneconomic damages for claims against design professionals, as defined in chapter 672, and certified public accountants, as defined in chapter 466, is abolished in actions not involving physical injury or death to persons. [L Sp 1986, c 2, §17; am L 1989, c 300, §2; am L 1991, c 62, §1; am L 1993, c 238, §1; am L 1999, c 237, §4]

Note

Chapter 672 referred to in text is repealed.

Cross References

Contractor repair act, see chapter 672E.

Law Journals and Reviews

Ozaki and Comparative Negligence:  Imposing Joint Liability Where a Duty to Protect or Prevent Harm from Third Party Intentional Tortfeasors Exits Is Fairer to Plaintiffs and Defendants.  26 UH L. Rev. 575.

Case Notes

State properly held jointly and severally liable under paragraph (4) as a "prior occurrence" need not be identical or exactly similar to put State on "reasonable prior notice"; it was enough that the State knew of the particular defective guardrail, had an opportunity to correct it, and failed to do so.  91 H. 60, 979 P.2d 1086.

Section 663-10.5, which abolishes joint and several liability for government entities, did not supersede or impliedly repeal (1) paragraph (4), which expressly allows for recovery of non-economic damages in motor vehicle accidents involving the maintenance and design of highways, or (2) paragraph (1), that provides for the recovery of economic damages against joint tortfeasors in actions involving injury or death to persons.  110 H. 97, 129 P.3d 1125.

Plaintiffs' negligence claim included the right to recover under an unmodified doctrine of joint and several liability, as at the time their claim accrued, §663-10.5 (2005) imposed joint and several liability for economic and noneconomic damages upon any jointly liable person; thus, because the legislature did not intend for Act 112, L 2006 to apply retroactively to divest the plaintiffs’ accrued or substantive rights, the trial court correctly concluded that Act 112 did not apply to the case.  117 H. 262, 178 P.3d 538.

Section does not abolish joint and several liability for actions involving intentional torts; condominium association and murderer were thus jointly and severally liable to plaintiffs for noneconomic as well as economic damages, subject to reduction proportional to victim's assigned negligence.  87 H. 273 (App.), 954 P.2d 652.

Construing the language of §§431:10C-301 and 431:10C-103 governing uninsured motorist (UM) and underinsured motorist (UIM) insurance according to their plain and commonly understood meaning and in pari materia with §663-11 and this section, UM and UIM policies must provide coverage for all damages which an insured is legally entitled to recover from the owner or operator of an uninsured or underinsured motor vehicle, which necessarily encompasses damages for which the owner or operator of an uninsured or underinsured motor vehicle is jointly and severally liable pursuant to §§663-11 and this section.  120 H. 329 (App.), 205 P.3d 594.

Prior law.

Joint and several liability imposed on asbestos manufacturers in products liability action.  960 F.2d 806.



§663 10 - .95 Motorsports facilities; waiver of liability.

§663‑10.95  Motorsports facilities; waiver of liability.  (a)  Any waiver and release, waiver of liability, or indemnity agreement in favor of an owner, lessor, lessee, operator, or promoter of a motorsports facility, which releases or waives any claim by a participant or anyone claiming on behalf of the participant which is signed by the participant in any motorsports or sports event involving motorsports in the State, shall be valid and enforceable against any negligence claim for personal injury of the participant or anyone claiming on behalf of and for the participant against the motorsports facility, or the owner, operator, or promoter of a motorsports facility.  The waiver and release shall be valid notwithstanding any claim that the participant did not read, understand, or comprehend the waiver and release, waiver of liability, or indemnity agreement if the waiver or release is signed by both the participant and a witness.  A waiver and release, waiver of liability, or indemnity agreement executed pursuant to this section shall not be enforceable against the rights of any minor, unless executed in writing by a parent or legal guardian.

(b)  The execution of a waiver and release, waiver of liability, or indemnity agreement shall create a presumption that the person signing the document read and understood the document.

(c)  A waiver and release, waiver of liability, or indemnity agreement executed under this section shall be construed as an express assumption of risk on the part of the party executing such a waiver and release, waiver of liability, or indemnity agreement.

(d)  This section shall not apply to acts or omissions constituting gross negligence, wilful and wanton conduct, or intentional acts on the part of another participant or employees or agents of the motorsports facility.

(e)  The provisions of this section shall not apply to any motorsports facility unless the facility has a general liability policy of no less than $1,000,000 for spectators and no less than $500,000 for participants, per claim, indemnifying participants and spectators for the negligence of the facility, its employees or agents.

(f)  Without regard to whether a waiver and release, waiver of liability, or indemnity agreement has been executed pursuant to subsection (a) and without regard to subsection (e), no public entity or public employee shall be liable to a participant, for injury or damage sustained during the person's use of a motorsports facility, except when the injury or damage is caused by a condition resulting from the public entity's failure to design, maintain, or repair the motorsports facility.  This limitation of liability for public entities and employees applies only to the provision of motorsports facilities and shall not extend to other activities, including but not limited to police and security, ambulance and medical, fire, food concessions, and other non-motorsports activities or functions.

(g)  For the purposes of this section:

"Motorsports facility" means land, building, structure, or area designed or modified for motorsports activities, including the track and surrounding area wherein a motorsports or other event involving motor vehicles is held and which is clearly demarcated as a restricted area to spectators.  "Motorsports facility" shall not include the areas intended for use by spectators or nonparticipants.

"Owner" means a person or entity that owns or holds fee simple title to, or a leasehold interest in, a motorsports facility or any portion of a motorsports facility, and shall include without limitation, a fee owner or lessor of the underlying land, a lessee, or sublessee, or a sublessor or master lessor, of a motorsports facility or a portion thereof.

"Participant" means a person who is participating in a motorsports event at a motorsports facility, including practices or trials, as a rider, passenger or driver, official, or owner of a vehicle or equipment used in a motorsports event, or anyone assisting any of the foregoing, or a person entering an area of the motorsports facility restricted to participants. [L 1997, c 245, §1; am L 2006, c 111, §1]



§663-10.98 - Design professional liability; highways.

[§663-10.98]  Design professional liability; highways.  (a)  Any other law to the contrary notwithstanding, including but not limited to sections 663-10.9, 663-11 to 663-13, 663-16, 663-17, and 663-31, in any case involving tort claims relating to the design, construction, and maintenance of highways, where a design professional is determined to be a joint tortfeasor along with one or more other joint tortfeasors, and the degree of negligence of the design professional is ten per cent or less, including the vicarious liability of the design professional for the negligent acts or omissions of the officers and employees of the design professional, the liability of the design professional for more than the design professional's pro rata share of negligence shall not exceed the available policy limits of the design professional's professional liability coverage; provided that one of the following applies:

(1)  The contract amount for design professional services relating to the tort claim is $500,000 or less and the design professional is covered for the claim by a professional liability insurance policy with limits of no less than $1,000,000 per occurrence and $1,000,000 in the aggregate; or

(2)  The contract amount for design professional services relating to the tort claim is $1,000,000 or less and the design professional is covered for the claim by a professional liability insurance policy with limits of no less than $1,000,000 per occurrence and $2,000,000 in the aggregate.

(b)  This section shall not apply to any design professional with a gross annual revenue of $10,000,000 or more during any of the three calendar years immediately preceding the effective date of the contract for design professional services relating to the tort claim.  Information produced pursuant to this section relating to gross revenue shall be confidential and used only for purposes of this section unless otherwise ordered by the court.

(c)  For purposes of this section:

"Available policy limits" means the remaining occurrence or aggregate policy limits available after reduction for prior claim payments made under the applicable professional liability insurance policy.

"Contract amount" means the maximum charges permitted under the contract; provided that if two or more design professional firms share in a contract, the contract amount shall be the share of maximum charges permitted for the design professional against which the claim is asserted.

"Design professional" means a professional engineer, architect, surveyor, or landscape architect licensed under chapter 464. [L 2009, c 179, §2]



§663-11 - Joint tortfeasors defined.

PART II.  UNIFORM CONTRIBUTION AMONG TORTFEASORS ACT

Case Notes

Joint and several liability imposed on asbestos manufacturers in products liability action.  960 F.2d 806.

Discussed, where defendant did not have a right of contribution for intentional torts alleged in the complaint against it.  293 F. Supp. 2d 1144.

§663-11  Joint tortfeasors defined.  For the purpose of this part the term "joint tortfeasors" means two or more persons jointly or severally liable in tort for the same injury to person or property, whether or not judgment has been recovered against all or some of them. [L 1941, c 24, §1; RL 1945, §10487; RL 1955, §246-10; HRS §663-11]

Rules of Court

Parties, see HRCP rules 19, 20; DCRCP rule 20.

Law Journals and Reviews

Ozaki and Comparative Negligence:  Imposing Joint Liability Where a Duty to Protect or Prevent Harm from Third Party Intentional Tortfeasors Exits Is Fairer to Plaintiffs and Defendants.  26 UH L. Rev. 575.

Case Notes

Settlement of action by defendants established both defendants as joint tortfeasors.  884 F.2d 492.

There must be common liability to injured person.  73 F. Supp. 707.  Father may not be joined as joint tortfeasor where children are plaintiffs.  135 F. Supp. 376.  See as to rights of the children against driver of other car.  244 F.2d 604.

An employee and employee's vicariously liable employer are joint tortfeasors as defined by this section.  78 H. 1, 889 P.2d 685.

Master and servant not joint tortfeasors, where master liable only under doctrine of respondeat superior.  7 H. 196.

Culpability among joint tortfeasors.  45 H. 128, 363 P.2d 969.

Minor son of plaintiff may be liable as joint tortfeasor to plaintiff.  51 H. 74, 450 P.2d 998.

Parents are liable for torts to their minor children, and they may be joined as joint tortfeasors in action by children against third party.  51 H. 484, 462 P.2d 1007.

Employee and vicariously liable employer are joint tortfeasors.  78 H. 1, 889 P.2d 685.

Where condominium association's and murderer's tortious conduct resulted in same injury to victim, condominium association and murderer were joint tortfeasors.  87 H. 273 (App.), 954 P.2d 652.

Construing the language of §§431:10C-301 and 431:10C-103 governing uninsured motorist (UM) and underinsured motorist (UIM) insurance according to their plain and commonly understood meaning and in pari materia with §663-10.9 and this section, UM and UIM policies must provide coverage for all damages which an insured is legally entitled to recover from the owner or operator of an uninsured or underinsured motor vehicle, which necessarily encompasses damages for which the owner or operator of an uninsured or underinsured motor vehicle is jointly and severally liable pursuant to §§663-10.9 and this section.  120 H. 329 (App.), 205 P.3d 594.



§663-12 - Right of contribution; accrual; pro rata share.

§663-12  Right of contribution; accrual; pro rata share.  The right of contribution exists among joint tortfeasors.

A joint tortfeasor is not entitled to a money judgment for contribution until the joint tortfeasor has by payment discharged the common liability or has paid more than the joint tortfeasor's pro rata share thereof.

A joint tortfeasor who enters into a settlement with the injured person is not entitled to recover contribution from another joint tortfeasor whose liability to the injured person is not extinguished by the settlement.

When there is such a disproportion of fault among joint tortfeasors as to render inequitable an equal distribution among them of the common liability by contribution, the relative degrees of fault of the joint tortfeasors shall be considered in determining their pro rata shares, subject to section 663-17. [L 1941, c 24, §2; RL 1945, §10488; RL 1955, §246-11; HRS §663-12; am L 1972, c 144, §2(g); gen ch 1985]

Law Journals and Reviews

Keeping the (Good) Faith:  Hawai‘i's Good Faith Settlement After HRS Section 15.5 and Troyer v. Adams.  26 UH L. Rev. 275.

Case Notes

Right of contribution, ripens when.  283 F. Supp. 854.

Settlement did not bar defendant's contribution rights against State where settlement extinguished State's liability to plaintiffs; apportionment of fault where negligent employee, acting for both joint tortfeasors, performed services primarily benefiting one tortfeasor.  643 F. Supp. 593.

Party was not allowed to recover as a joint tortfeasor.  682 F. Supp. 1499.

Cited, where a defendant filed a motion for summary judgment against plaintiff's claims and filed cross-claims against co-defendants, who filed an opposition to the motion, but did not file a cross-claim against the defendant, and plaintiff filed a statement of no position regarding the motion; the court found the right of the co-defendants to oppose the motion was sustainable under the Uniform Contribution Among Tortfeasors Act and HRCP 15(b).  415 F. Supp. 2d 1163.

In reviewing apportionment of damages, supreme court should confine its question to whether apportionment was so erroneous as to shock the moral sense.  45 H. 128, 363 P.2d 969.

A party who settles before suit and is found not negligent in action for contribution is not a joint tortfeasor and is therefore not entitled to contribution but may recover under subrogation.  53 H. 398, 495 P.2d 585.

Based on §663-17(c) and this section, because joint tortfeasor landlord did not file a cross-claim against joint tortfeasor tenant, landlord did not have a right of contribution from tenant, and trial court properly acted within its discretion in dismissing tenant from the case.  93 H. 417, 5 P.3d 407.

Where bar owners failed to litigate the issue of proportionate fault with bar customer by pleading the customer into the case by filing a third-party complaint against the customer pursuant to this section, under §663-17(c), the bar owners were barred from having "the relative degrees of fault of the joint tortfeasors considered in determining their pro rata shares"; thus, because the customer could not have been included on the special verdict form as a matter of law, the appeals court erred in concluding to the contrary.  118 H. 385, 191 P.3d 1062.

Form of final judgment with respect to joint tortfeasor's claim for contribution.  6 H. App. 664, 737 P.2d 871.

Condominium association jointly and severally liable with murderer under this section as section provides for apportionment of the common liability of joint tortfeasors as among themselves but does not affect the joint and several liability of each defendant toward plaintiff.  87 H. 273 (App.), 954 P.2d 652.

When conduct of all joint tortfeasors is not sufficiently culpable to justify award of punitive damages against each tortfeasor, such damages may not be the subject of contribution among joint tortfeasors.  87 H. 273 (App.), 954 P.2d 652.



§663-13 - Judgment against one tortfeasor.

§663-13  Judgment against one tortfeasor.  The recovery of a judgment by the injured person against one joint tortfeasor does not discharge the other joint tortfeasors. [L 1941, c 24, §3; RL 1945, §10489; RL 1955, §246-12; HRS §663-13]



§663-14 , 15 - REPEALED.

§§663-14, 15  REPEALED.  L 2001, c 300, §§3, 4.

Case Notes

"One joint tortfeasor" includes "joint tortfeasors", and "release" includes "releases"; individual releases of joint tortfeasors treated collectively to reduce claim by greater of total paid for releases or by what releases provided claim should be reduced.  67 H. 157, 683 P.2d 389.

Judgment reduced by amount codefendant paid in settlement of claim, though at trial codefendant held not liable.  68 H. 472, 718 P.2d 1080.

"So provides" language of this section means that a release discharges only those parties designated by name or otherwise specifically identified or described on the face of the release. 78 H. 1, 889 P.2d 685.

Court erred in failing to give joint tortfeasor manufacturer credit, under this section and release agreement between employer and plaintiff employee, for sums paid by joint tortfeasor employer to plaintiff employee in excess of employer's share of jury verdict.  85 H. 336, 944 P.2d 1279.



§663-15.5 - Release; joint tortfeasors; co-obligors; good faith settlement.

§663-15.5  Release; joint tortfeasors; co-obligors; good faith settlement.  (a)  A release, dismissal with or without prejudice, or a covenant not to sue or not to enforce a judgment that is given in good faith under subsection (b) to one or more joint tortfeasors, or to one or more co-obligors who are mutually subject to contribution rights, shall:

(1)  Not discharge any other joint tortfeasor or co-obligor not released from liability unless its terms so provide;

(2)  Reduce the claims against the other joint tortfeasor or co-obligor not released in the amount stipulated by the release, dismissal, or covenant, or in the amount of the consideration paid for it, whichever is greater; and

(3)  Discharge the party to whom it is given from all liability for any contribution to any other joint tortfeasor or co-obligor.

This subsection shall not apply to co-obligors who have expressly agreed in writing to an apportionment of liability for losses or claims among themselves.

(b)  For purposes of subsection (a), any party shall petition the court for a hearing on the issue of good faith of a settlement entered into by the plaintiff or other claimant and one or more alleged tortfeasors or co-obligors, serving notice to all other known joint tortfeasors or co-obligors.  Upon a showing of good cause, the court may shorten the time for giving the required notice to permit the determination of the issue before the commencement of the trial of the action, or before the verdict or judgment if settlement is made after the trial has commenced.

The petition shall indicate the settling parties and, except for a settlement that includes a confidentiality agreement regarding the case or the terms of the settlement, the basis, terms, and settlement amount.

The notice, petition, and proposed order shall be served as provided by rules of court or by certified mail, return receipt requested.  Proof of service shall be filed with the court.  Within twenty-five days of the mailing of the notice, petition, and proposed order, a nonsettling alleged joint tortfeasor or co-obligor may file an objection to contest the good faith of the settlement.  If none of the nonsettling alleged joint tortfeasors or co-obligors files an objection within the twenty-five days, the court may approve the settlement without a hearing.  An objection by a nonsettling alleged joint tortfeasor or co-obligor shall be served upon all parties.  A nonsettling alleged joint tortfeasor or co-obligor asserting a lack of good faith shall have the burden of proof on that issue.

Where a confidentiality agreement has been entered into regarding the claim or settlement terms, the court shall hear the matter in a manner consistent with preventing public disclosure of the agreement while providing other joint tortfeasors and co-obligors sufficient information to object to a proposed settlement.

(c)  The court may determine the issue of good faith for purposes of subsection (a) on the basis of affidavits or declarations served with the petition under subsection (a), and any affidavits or declarations filed in response.  In the alternative, the court, in its discretion, may receive other evidence at a hearing.

(d)  A determination by the court that a settlement was made in good faith shall:

(1)  Bar any other joint tortfeasor or co-obligor from any further claims against the settling tortfeasor or co-obligor, except those based on a written indemnity agreement; and

(2)  Result in a dismissal of all cross-claims filed against the settling joint tortfeasor or co-obligor, except those based on a written indemnity agreement.

(e)  A party aggrieved by a court determination on the issue of good faith may appeal the determination.  The appeal shall be filed within twenty days after service of written notice of the determination, or within any additional time not exceeding twenty days as the court may allow.

(f)  The running of any statute of limitations or other time limitations shall be tolled during the period of consideration by the court on the issue of good faith.

(g)  The procedures, rights, and obligations of this section shall apply to a release, dismissal, or covenant given before, as well as after, a lawsuit has been filed and does not require the existence of a lawsuit.

(h)  This section shall not apply to a release, dismissal with or without prejudice, or a covenant not to sue or not to enforce judgment given to a co-obligor on an alleged contract debt where the contract was made prior to January 1, 2002. [L 2001, c 300, §1; am L 2003, c 146, §1]

Law Journals and Reviews

Keeping the (Good) Faith:  Hawai`i's Good Faith Settlement After HRS Section 15.5 and Troyer v. Adams.  26 UH L. Rev. 275.

Case Notes

Magistrate judge properly determined that defendant did not meet its burden of disproving good faith regarding settlement between plaintiff and other defendants.  293 F. Supp. 2d 1144.

Discussed, where the court held that the proportionate share rule of federal admiralty law governed the settlement between plaintiff and the settling defendant.  526 F. Supp. 2d 1135.

This section adequately protects a non-settling joint tortfeasor's right to procedural due process; subsections (b) and (c) afford a non-settling joint tortfeasor notice and an opportunity to be heard regarding the determination whether a settlement has been given in good faith and, consequently, bars cross-claims for contribution against the settling joint tortfeasor.  102 H. 399, 77 P.3d 83.

Whether a settlement was given in "good faith" for purposes of this section is a matter left to the discretion of the trial court in light of all the relevant circumstances extant at the time of settlement.  102 H. 399, 77 P.3d 83.

Legislature intended only parties, not merely non-settling alleged joint tortfeasors, to have the right to appeal a court determination on the issue of good faith; where, for purposes of appeal, appellant was required to intervene as a party, pursuant to HRCP rule 24 and failed to do so, and was thus not made a party to the case, appellant lacked standing to appeal.  112 H. 176, 145 P.3d 719.

A settlement, wherein a party seeks to accomplish indirectly that which it is expressly barred by applicable law from accomplishing directly, is not in good faith.  113 H. 406, 153 P.3d 1091.



§663-16 - Indemnity.

§663-16  Indemnity.  This part does not impair any right of indemnity under existing law. [L 1941, c 24, §6; RL 1945, §10492; RL 1955, §236-15; HRS §663-16]



§663-17 - Third-party practice; enforcement of right to contribution; unnamed defendants and third party defendants.

§663-17  Third-party practice; enforcement of right to contribution; unnamed defendants and third party defendants.  (a)  A pleader may, as provided by the rules of court, bring in as a third-party defendant a person not a party to the action who is or may be liable to the pleader or to the person claiming against the pleader, for all or part of the claim asserted against the pleader in the action, whether or not liability for the claim is admitted by the pleader.  A third-party defendant is bound by the adjudication of the third-party plaintiff's liability to the plaintiff as well as of the third-party defendant's own liability to the plaintiff or to the third-party plaintiff.

(b)  A pleader may either (1) state as a cross-claim against a coparty any claim that the coparty is or may be liable to the cross-claimant for all or part of a claim asserted in the action against the cross-claimant; or (2) move for judgment for contribution against any other joint judgment debtor, where in a single action a judgment has been entered against joint tortfeasors one of whom has discharged the judgment by payment or has paid more than the joint tortfeasor's pro rata share thereof.  If relief can be obtained as provided in this paragraph no independent action shall be maintained to enforce the claim for contribution.

(c)  As among joint tortfeasors who in a single action are adjudged to be such, the last paragraph of section 663-12 applies only if the issue of proportionate fault is litigated between them by pleading in that action.

(d)  A pleader may name as parties to a lawsuit under fictitious names defendants or third-party defendants whose names or whose responsibility for the acts complained of the pleader has been unable to ascertain with reasonable certainty.  The pleading shall set forth a description of any unidentified defendant or third-party defendant and all actions already undertaken in a diligent and good faith effort to ascertain the true identity or responsibility of any unidentified defendant or third-party defendant.  The pleader may later make known to the court the identity of a defendant or third-party defendant named as a party to the lawsuit under a fictitious name.  For the purposes of statutes of limitation, later identified defendants or third-party defendants shall be considered to have been named as parties to the lawsuit on the date the pleading was filed first naming them under fictitious names.  Parties shall exercise reasonable diligence in ascertaining the identity or responsibility of unnamed defendants or third-party defendants.  The court may make any order that justice requires to protect any party from undue burden and expense or substantial prejudice in any further proceedings involving the later identified defendants or third-party defendants. [L 1941, c 24, §7; RL 1945, §10493; RL 1955, §246-16; HRS §663-17; am L 1972, c 144, §2(h); gen ch 1985; am L 1999, c 237, § 2]

Rules of Court

Third party practice, see HRCP rule 14; DCRCP rule 14.  Counterclaims, cross-claims, see HRCP rule 13; DCRCP rule 13.

Law Journals and Reviews

The Requirement for Notice of Claim Against the City and County of Honolulu:  Does it Apply to a Claim for Contribution under the Uniform Contribution Among Joint Tortfeasors Act?  3 HBJ, May 1965, at 4.

Case Notes

Presentation of claim against county within six-month period provided by §46-72 not a condition precedent to maintaining third party action against county for contribution.  283 F. Supp. 854.

Right of contribution, when it becomes enforceable.  283 F. Supp. 854.

Cited, where a defendant filed a motion for summary judgment against plaintiff's claims and filed cross-claims against co-defendants, who filed an opposition to the motion, but did not file a cross-claim against the defendant, and plaintiff filed a statement of no position regarding the motion; the court found the right of the co-defendants to oppose the motion was sustainable under the Uniform Contribution Among Tortfeasors Act and HRCP 15(b).  415 F. Supp. 2d 1163.

Minor son of plaintiff may be subject to contribution to defendant as joint tortfeasor.  51 H. 74, 450 P.2d 998.

Parents are liable for torts to their minor children, and they may be joined as joint tortfeasors in action by children against third party.  51 H. 484, 462 P.2d 1007.

Plaintiff's wife may be impleaded by defendant, notwithstanding the interspousal tort immunity law.  68 H. 505, 720 P.2d 181.

Based on §663-12 and subsection (c), because joint tortfeasor landlord did not file a cross-claim against joint tortfeasor tenant, landlord did not have a right of contribution from tenant, and trial court properly acted within its discretion in dismissing tenant from the case.  93 H. 417, 5 P.3d 407.

Where bar owners failed to litigate the issue of proportionate fault with bar customer by pleading the customer into the case by filing a third-party complaint against the customer pursuant to §663-12, under subsection (c), the bar owners were barred from having "the relative degrees of fault of the joint tortfeasors considered in determining their pro rata shares"; thus, because the customer could not have been included on the special verdict form as a matter of law, the appeals court erred in concluding to the contrary.  118 H. 385, 191 P.3d 1062.



§663-21 - Advance payments not admission.

[PART III.  ADVANCE PAYMENTS IN PERSONAL INJURY AND

PROPERTY DAMAGE CASES]

§663-21  Advance payments not admission.  In any action, including a medical tort, as defined in section 671-1, brought to recover damages for personal injuries, wrongful death or property damage no payment made by the defendant or the defendant's insurance company, whether made before or after the complaint is filed, to or for the plaintiff or any other person, hereinafter called an "advance payment", shall be construed as an admission of liability by any person.  Except as provided in section 663-22, evidence of such payment shall not be admissible during the trial for any purpose by either plaintiff or defendant. [L 1969, c 233, §1; am L 1976, c 219, §19]



§663-22 - Reduction of award.

[§663-22  Reduction of award.]  If in such action it is determined that plaintiff is entitled to recover, defendant may introduce evidence of any advance payment made, and the court shall reduce the award to the plaintiff to the extent that said award includes an amount paid by any such advance payment. [L 1969, c 233, §2]



§663-23 - Refund of payments.

[§663-23  Refund of payments.]  If such action results in a final judgment for defendant, plaintiff, upon receipt of a written demand, shall refund to defendant or defendant's insurance company any advance payment made to or for the plaintiff by defendant or defendant's insurance company. [L 1969, c 233, §3; gen ch 1985]



§663-24 - Effect on insurance.

[§663-24  Effect on insurance.]  No advance payment made by an insurance company on behalf of an insured shall increase the limits of liability of the insurance company under any existing policy of insurance, and the amount of any advance payment made in respect to any claim shall be credited against any obligation of the insurance company in respect to said claim. [L 1969, c 233, §4]



§663-31 - Contributory negligence no bar; comparative negligence; findings of fact and special verdicts.

[PART IV.]  COMPARATIVE NEGLIGENCE

Law Journals and Reviews

Tort and Insurance "Reform" in a Common Law Court.  14 UH L. Rev. 55.

§663-31  Contributory negligence no bar; comparative negligence; findings of fact and special verdicts.  (a)  Contributory negligence shall not bar recovery in any action by any person or the person's legal representative to recover damages for negligence resulting in death or in injury to person or property, if such negligence was not greater than the negligence of the person or in the case of more than one person, the aggregate negligence of such persons against whom recovery is sought, but any damages allowed shall be diminished in proportion to the amount of negligence attributable to the person for whose injury, damage or death recovery is made.

(b)  In any action to which subsection (a) of this section applies, the court, in a nonjury trial, shall make findings of fact or, in a jury trial, the jury shall return a special verdict which shall state:

(1)  The amount of the damages which would have been recoverable if there had been no contributory negligence; and

(2)  The degree of negligence of each party, expressed as a percentage.

(c)  Upon the making of the findings of fact or the return of a special verdict, as is contemplated by subsection (b) above, the court shall reduce the amount of the award in proportion to the amount of negligence attributable to the person for whose injury, damage or death recovery is made; provided that if the said proportion is greater than the negligence of the person or in the case of more than one person, the aggregate negligence of such persons against whom recovery is sought, the court will enter a judgment for the defendant.

(d)  The court shall instruct the jury regarding the law of comparative negligence where appropriate. [L 1969, c 227, §1; am L 1972, c 144, §2(i); am L 1975, c 152, §1; am L 1976, c 161, §1; gen ch 1985]

Law Journals and Reviews

For a discussion of the doctrines of contributory and comparative negligence, see A Proposal for the Judicial Adoption of Comparative Negligence in Hawaii.  5 HBJ 49.

Tort Law--Bertelmann v. Taas Associates:  Limits on Dram Shop Liability; Barring Recovery of Bar Patrons, Their Estates and Survivors.  11 UH L. Rev. 277.

Ozaki and Comparative Negligence:  Imposing Joint Liability Where a Duty to Protect or Prevent Harm from Third Party Intentional Tortfeasors Exits Is Fairer to Plaintiffs and Defendants.  26 UH L. Rev. 575.

Case Notes

In Federal Tort Claims Act action against United States of America for damages for personal injuries plaintiffs sustained when they were scalded by lava heated ocean water, judgment to be entered in favor of the government, where court found, inter alia, that because plaintiffs knowingly entered a closed area with an open and obvious hazard, not only was their behavior unreasonable, but they alone were responsible for their injuries.  73 F. Supp. 2d 1172.

Comparative negligence doctrine will not be applied to claims accruing before July 14, 1969.  51 H. 636, 466 P.2d 429.  Comparative negligence applies only to claims accruing after July 14, 1969, and the rule of contributory negligence continues on claims that accrued before that date.  52 H. 129, 471 P.2d 524.

Contributory negligence is available as defense against claims accruing before July 14, 1969.  55 H. 375, 520 P.2d 62.

Evidence relating to degree of fault of nonparty litigant should not be presented to diminish plaintiff's verdict.  56 H. 598, 546 P.2d 527.

Costs allowable to prevailing party not subject to reduction in proportion to negligence attributable.  56 H. 613, 546 P.2d 1013.

Prior law.  "Negligence of the person against whom recovery is sought" means aggregate negligence of defendants.  64 H. 401, 642 P.2d 930.

Section does not affect action between two joint tortfeasors under sections 663-11 to 17.  65 H. 428, 653 P.2d 96.

Comparative negligence principles not applicable to strict liability case.  69 H. 176, 738 P.2d 79.

Contributory negligence is no longer a complete defense or total bar to a tort claim; legislature, in enacting comparative negligence statute did not intend to alter judicially created derivative action for loss of consortiums.  69 H. 192, 738 P.2d 85.

Pure comparative negligence principles apply to strict products liability claims.  69 H. 232, 738 P.2d 416.

Section required that judgment be entered for defendant where jury's special verdict apportioned greater fault to victim than to defendant.  87 H. 265, 954 P.2d 644.

Where arbitrator's award apportioned liabilities in passenger's action against passenger's driver and driver of other vehicle as seventy per cent to thirty per cent negligent respectively, and arbitrator's award had collateral estoppel effect, subsection (a) barred recovery by passenger's driver in separate action against other driver.  90 H. 143, 976 P.2d 904.

Instructions to jury.  1 H. App 94, 614 P.2d 402.

Comparative negligence and products liability doctrines merged; in products liability case injured plaintiff cannot recover if more negligent than defendant.  6 H. App. 652, 736 P.2d 440.

Because this section clearly permits apportionment of damages and no justification exists to maintain doctrine of last clear chance, use of doctrine by a plaintiff abolished.  83 H. 78 (App.), 924 P.2d 572.

Trial court should have instructed jury on law of comparative negligence and failure to do so made jury instructions that were given prejudicially insufficient.  83 H. 78 (App.), 924 P.2d 572.

In light of the plain language of HAR rule 23(a), trial court abused its discretion when it sanctioned defendant by apportioning defendant's and plaintiff's negligence based on arbitrator's award, and the apportionment sanction deprived defendant of a jury determination as to the degree of negligence of the parties, in violation of this section.  99 H. 432 (App.), 56 P.3d 734.

Cited:  60 H. 381, 590 P.2d 564.

Hawaii Legal Reporter Citations

Abrogation of doctrine of assumption of risk.  79 HLR 79-0001.



§663-41 - Right of action.

[PART V.]  CIVIL ACTION; INTOXICATION OF PERSONS

UNDER AGE TWENTY-ONE

[§663-41]  Right of action.  (a)  Any person twenty-one years or older who:

(1)  Sells, furnishes, or provides alcoholic beverages to a person under the age of twenty-one years; or

(2)  Owns, occupies, or controls premises on which alcoholic beverages are consumed by any person under twenty-one years of age, and who knows of alcohol consumption by persons under twenty-one years of age on such premises, and who reasonably could have prohibited or prevented such alcohol consumption;

shall be liable for all injuries or damages caused by the intoxicated person under twenty-one years of age.

(b)  This section shall not apply to sales licensed under chapter 281.

(c)  An intoxicated person under the age of twenty-one years who causes an injury or damage shall have no right of action under this part. [L 2003, c 69, pt of §1]



§663-42 - Subrogation claims denied.

[§663-42]  Subrogation claims denied.  There shall be no recovery for any subrogation claim pursuant to any subrogation clause of an uninsured, underinsured, collision, or other first-party coverage as a result of payments made to persons who have claims that arise in whole or in part under this part. [L 2003, c 69, pt of §1]






CHAPTER 663A - CIVIL LIABILITY FOR SHOPLIFTING

§663A-1 - Definitions.

[§663A-1]  Definitions.  As used in this chapter, unless the context otherwise requires:

"Mercantile establishment" means any place where merchandise is displayed, held, or offered for sale at retail.

"Merchandise" means all things movable and capable of manual delivery.

"Owner" means any person who owns or operates a mercantile establishment or the agents or employees of that person.

"Shoplifting" means the specific type of theft offense defined in section 708-830(8). [L 1985, c 275, pt of §1]



§663A-2 - Damages and penalties.

[§663A-2]  Damages and penalties.  (a)  Any person who takes possession of any merchandise displayed or offered for sale by any mercantile establishment without the consent of the owner and with the intention of converting such merchandise to the individual's own use without having paid the purchase price thereof, who alters the price indicia of such merchandise, or who takes any other action that constitutes the offense of shoplifting, shall be civilly liable to the owner of the mercantile establishment for either:

(1)  Actual damages and a civil penalty of $75, if a written demand is made pursuant to subsection (e), for the actual damages and this civil penalty; or

(2)  Actual damages, a civil penalty of $75, and an additional civil penalty of not less than $50 nor more than $500, to recover the costs and expenses of bringing a civil suit, as determined by the court.

(b)  A conviction for theft under section 708-830 to 708-833 is not a condition precedent to the maintenance of a civil action under this section.

(c)  A civil liability under this section is not limited by another law that limits liability of parents or minor children.

(d)  An action for recovery of damages and the assessment of the civil penalties under this section may be brought in any court of competent jurisdiction, including the small claims division of a district court.

(e)  The fact that an owner of a mercantile establishment may bring an action against an individual for damages as provided in this section shall not limit the right of the owner of a mercantile establishment to demand, in writing, prior to the commencement of any legal action, that a person who is liable for damages under this section remit said damages and the amount of civil penalty allowed in section 663A-2.

(f)  Judgments, but not claims, arising under this section may be assigned. [L 1985, c 275, pt of §1]

Cross References

Shoplifting penalties, see §708-833.5.

Unlawful removal of shopping carts, see §633-16.






CHAPTER 663B - EQUINE ACTIVITIES

§663B-1 - Definitions.

[§663B-1]  Definitions.  As used in this [chapter], unless the context otherwise requires:

"Engages in an equine activity" means riding, training, assisting in medical treatment or physical therapy of, driving, or being a passenger upon an equine, whether mounted or unmounted, or any person assisting a participant or show management.  The term does not include being a spectator at an equine activity, except in cases where a spectator places oneself in an unauthorized area and in immediate proximity to the equine activity.

"Equine" means a horse, pony, mule, donkey, or hinny.

"Equine activity" means:

(1)  Equine shows, fairs, competitions, performances, or parades that involve any or all breeds of equines and any of the equine disciplines, including, but not limited to, dressage, hunter and jumper horse shows, grand prix jumping, three-day events, combined training, rodeos, driving, pulling, cutting, polo, steeplechasing, English and western performance riding, endurance trail riding and western games, and hunting;

(2)  Equine training or teaching activities, or both;

(3)  Boarding equines;

(4)  Riding, inspecting, or evaluating an equine belonging to another whether or not the owner has received some monetary consideration or other thing of value for the use of the equine or is permitting a prospective purchaser of the equine to ride, inspect, or evaluate the equine;

(5)  Rides, trips, hunts, or other equine activities of any type however informal or impromptu that are sponsored by an equine activity sponsor; and

(6)  Placing or replacing horseshoes on an equine.

"Equine activity sponsor" means an individual, group, club, partnership, or corporation, whether or not the sponsor is operating for profit or nonprofit, which sponsors, organizes, or provides the facilities for, an equine activity, including, but not limited to pony clubs, 4-H clubs, hunt clubs, riding clubs, school and college-sponsored classes, programs, and activities, therapeutic riding programs, and operators, instructors, and promoters of equine facilities, including, but not limited to stables, clubhouses, ponyride strings, fairs, and arenas at which the activity is held.

"Equine professional" means a person engaged for compensation in instructing a participant or renting to a participant an equine for the purpose of riding, driving, or being a passenger upon the equine, or in renting equipment or tack to a participant.

"Inherent risks of equine activities" means those dangers or conditions which are an integral part of equine activities, including, but not limited to:

(1)  The propensity of an equine to behave in ways that may result in injury, harm, or death to persons on or around them;

(2)  The unpredictability of an equine's reaction to such things as sounds, sudden movement, and unfamiliar objects, persons, or other animals;

(3)  Certain hazards such as surface and subsurface conditions;

(4)  Collisions with other equines or objects; and

(5)  The potential of a participant to act in a negligent manner that may contribute to injury to the participant or others, such as failing to maintain control over the animal or not acting within the participant's ability.

"Participant" means any person, whether amateur or professional, who engages in an equine activity, whether or not a fee is paid to participate in the equine activity. [L 1994, c 249, pt of §1]



§663B-2 - Equine activities; rebuttable presumption.

[§663B-2]  Equine activities; rebuttable presumption.  (a)  In any civil action for injury, loss, damage, or death of a participant, there shall be a presumption that the injury, loss, damage, or death was not caused by the negligence of an equine activity sponsor, equine professional, or their employees or agents, if the injury, loss, damage, or death was caused solely by the inherent risk and unpredictable nature of the equine.  An injured person or their legal representative may rebut the presumption of no negligence by a preponderance of the evidence.

(b)  Nothing in this section shall prevent or limit the liability of an equine activity sponsor, an equine professional, or their employees or agents if the equine activity sponsor, equine professional, or person:

(1)  Provided the equipment or tack, and knew or should have known that the equipment or tack was faulty, and the equipment or tack was a proximate cause of the injury;

(2)  Provided the equine and failed to make reasonable and prudent efforts to determine the ability of the participant to engage safely in the equine activity; or determine the ability of the participant to safely manage the particular equine based on the participant's representations of the participant's ability; or determine the characteristics of the particular equine and suitability of the equine to participate in equine activities with the participant; or failed to reasonably supervise the equine activities and such failure is a proximate cause of the injury;

(3)  Owns, leases, rents, or otherwise is in lawful possession and control of the land or facilities upon which the participant sustained injuries because of a dangerous latent condition which was known or reasonably should have been known to the equine activity sponsor, equine professional, or person, or for which reasonable warning signs have not been conspicuously posted;

(4)  Commits an act or omission that constitutes gross negligence or wilful or wanton disregard for the safety of the participant, and that act or omission caused the injury; or

(5)  Intentionally injures the participant.

(c)  Nothing in subsection (a) shall prevent or limit the liability of an equine activity sponsor or an equine professional under liability provisions as set forth in the products liability laws or in sections 142-63, 142-64, 142-65, 142-66, and 142-68. [L 1994, c 249, pt of §1]

Revision Note

Subsection (c) redesignated pursuant to §23G-15(1).

Case Notes

If plaintiff's claims that ranch tour guide failed to reasonably supervise the equine activities that were the proximate cause of plaintiff's injury were correct, the presumption of non-negligence set forth in this section would not apply; thus it was error for trial court to apply this section to the case.  111 H. 254, 141 P.3d 427.






CHAPTER 663D - DRUG DEALER LIABILITY

CHAPTER 663D

DRUG DEALER LIABILITY

REPEALED.  L 1995, c 203, §5.



CHAPTER 663E - DRUG DEALER LIABILITY

§663E-1 - Definitions.

[§663E-1]  Definitions.  As used in this chapter:

"Illegal drug" means "dangerous drugs" or a "harmful drug" as defined in section 712-1240.

"Illegal drug market" means the support system of illegal drug-related operations, from production to retail sales, through which an illegal drug reaches the user.

"Illegal drug market target community" is the area described under section 663E-5.

"Individual drug user" means the individual whose illegal drug use is the basis of an action brought under this chapter.

"Level four offense" means the illegal possession of sixteen ounces or more or the illegal distribution of four ounces or more of an illegal drug.

"Level one offense" means the illegal possession of one-fourth ounce or more, but less than four ounces, or the illegal distribution of less than one ounce of an illegal drug.

"Level three offense" means the illegal possession of eight ounces or more, but less than sixteen ounces, or the illegal distribution of two ounces or more, but less than four ounces, of an illegal drug.

"Level two offense" means the illegal possession of four ounces or more, but less than eight ounces, or the illegal distribution of one ounce or more, but less than two ounces, of an illegal drug.

"Participate in the illegal drug market" means to illegally:

(1)  Distribute an illegal drug;

(2)  Possess with an intent to distribute;

(3)  Commit an act intended to facilitate the marketing or distribution of an illegal drug;

(4)  Commit any of the marketing or distribution of an illegal drug; or

(5)  Conspire to commit any of the foregoing acts.

"Period of illegal drug use" means, in relation to the individual drug user, the entire time of the individual's illegal use of an illegal drug.  In cases where the testimony of the individual drug user is unavailable, the period of illegal drug use is presumed to commence two years before the earliest known use by the individual drug user, unless the defendant proves otherwise by clear and convincing evidence.

"Place of illegal drug activity" means, in relation to the individual drug user, the place in which the individual possesses or uses an illegal drug or in which the individual resides, attends school, or is employed during the period of the individual's illegal drug use.

"Place of participation" means, in relation to a defendant in an action brought under this chapter, the place at which the person participates in the illegal drug market or at which the person resides, attends school, or is employed during the period of the person's participation in the illegal drug market. [L 2004, c 44, pt of §13]



§663E-2 - Recovery of damages.

[§663E-2]  Recovery of damages.  (a)  One or more of the following persons may bring an action to recover for damages caused by an individual's use of an illegal drug:

(1)  A parent, legal guardian, child, spouse, or sibling of the individual drug user;

(2)  An individual who was exposed to an illegal drug in utero;

(3)  An employer of the individual drug user;

(4)  A medical facility, insurer, governmental entity, employer, or other entity that funds a drug treatment program or employee assistance program for the individual drug user or that otherwise expended money on behalf of the individual drug user; or

(5)  A person injured as a result of the intentional, knowing, reckless, or negligent actions of an individual drug user.

(b)  A person entitled to bring an action under this section may seek damages from one or more of the following:

(1)  A person who knowingly distributed, or knowingly participated in the chain of distribution of, the illegal drug that was used by the individual drug user;

(2)  A person who knowingly participated in the illegal drug market, but only if:

(A)  The place of illegal drug activity by the individual drug user is within the illegal drug market target community of the defendant;

(B)  The defendant's participation in the illegal drug market was involved with the same type of illegal drug used by the individual drug user; and

(C)  The defendant participated in the illegal drug market at any time during the individual drug user’s period of illegal drug use.

(c)  A person entitled to bring an action under this section may recover all of the following damages:

(1)  Economic damages, including but not limited to the cost of treatment and rehabilitation, medical expenses, loss of economic or educational potential, loss of productivity, absenteeism, support expenses, accidents or injury, and any other pecuniary loss associated with the illegal drug use;

(2)  Noneconomic damages, including but not limited to physical and emotional pain, suffering, physical impairment, emotional distress, mental anguish, disfigurement, loss of enjoyment, loss of companionship, services, and consortium, and other nonpecuniary losses associated with an individual’s use of an illegal drug;

(3)  Exemplary damages;

(4)  Reasonable attorney's fees; and

(5)  Costs of suit, including but not limited to reasonable expenses for expert testimony. [L 2004, c 44, pt of §13]



§663E-3 - Limitations for recovery of damages; state recovery.

[§663E-3]  Limitations for recovery of damages; state recovery.  (a)  An individual drug user may not bring an action for damages caused by the use of an illegal drug, except as otherwise provided in this section.  An individual drug user may bring an action for damages caused by that individual's use of an illegal drug only if all of the following conditions are met:

(1)  The individual has not used an illegal drug within the six months before filing the action; and

(2)  The individual continues to remain free of the use of an illegal drug throughout the pendency of the action.

(b)  A person entitled to bring an action under this section may seek damages only from a person who distributed, or is in the chain of distribution of, the illegal drug that was used by the individual drug user.

(c)  A person entitled to bring an action under this section may recover only the following damages:

(1)  Economic damages, including but not limited to the cost of treatment, rehabilitation, and medical expenses, loss of economic or educational potential, loss of productivity, absenteeism, accidents or injury, and any other pecuniary loss associated with the person's illegal drug use;

(2)  Reasonable attorney's fees; and

(3)  Costs of suit including but not limited to reasonable expenses for expert testimony.

(d)  Twenty-five per cent of any actual recovery of damages by the plaintiff under this section, whether by settlement, execution on a judgment, or otherwise, shall be turned over to the State for deposit into the general fund. [L 2004, c 44, pt of §13]



§663E-4 - Third party cases.

[§663E-4]  Third party cases.  Notwithstanding any other law to the contrary, no person shall be liable under this chapter under civil principles of vicarious liability. [L 2004, c 44, pt of §13]



§663E-5 - Illegal drug market target community.

[§663E-5]  Illegal drug market target community.  A person who participates in the illegal drug market at a level one, two, three, or four offense shall be considered to have participated in the following illegal drug market target communities:

(1)  For a level one offense, the area identified by the tax map section in which the defendant’s place of participation is situated;

(2)  For a level two offense, the area identified by the tax map zone in which the defendant’s place of participation is situated;

(3)  For a level three offense, the county; provided that in the case of Maui and Kauai counties, the target community shall be any island in the respective county; and

(4)  For a level four offense, the entire State. [L 2004, c 44, pt of §13]



§663E-6 - Joinder of parties.

[§663E-6]  Joinder of parties.  (a)  Two or more persons may join in one action under this chapter as plaintiffs if their respective actions have at least one place of illegal drug activity in common, and if each plaintiff's illegal drug user's period of illegal drug use overlaps in time with each other.

(b)  Two or more persons may be joined in one action under this chapter as defendants if those persons are liable to at least one plaintiff.

(c)  A plaintiff need not be interested in obtaining and a defendant need not be interested in defending against all the relief demanded.  Judgment may be given for one or more plaintiffs according to their respective rights to relief and against one or more defendants according to their respective liabilities. [L 2004, c 44, pt of §13]



§663E-7 - Comparative responsibility.

[§663E-7]  Comparative responsibility.  (a)  An action by an individual drug user shall be governed by the principles of comparative responsibility.  Comparative responsibility attributed to the plaintiff does not bar recovery but diminishes the award of compensatory damages proportionally, according to the measure of responsibility attributed to the plaintiff.

(b)  The burden of proving the comparative responsibility of the plaintiff is on the defendant, which shall be shown by clear and convincing evidence.

(c)  Comparative responsibility shall not be attributed to a plaintiff who is not an individual drug user. [L 2004, c 44, pt of §13]



§663E-8 - Contribution among and recovery from multiple defendants.

[§663E-8]  Contribution among and recovery from multiple defendants.  Except as otherwise provided in this chapter, part II of chapter 663 shall apply to a cause of action established by this chapter. [L 2004, c 44, pt of §13]



§663E-9 - Standard of proof; effect of criminal drug convictions.

[§663E-9]  Standard of proof; effect of criminal drug convictions.  (a)  Proof of participation in the illegal drug market in an action brought under this chapter shall be shown by clear and convincing evidence.  Except as otherwise provided in this chapter, other elements of the cause of action shall be shown by a preponderance of the evidence.

(b)  A person against whom recovery is sought who has a final criminal conviction pursuant to section 712-1241, 712-1242, 712-1244, 712-1245, or 712-1240.5, 712-1240.6, or 712-1249.7 or the Comprehensive Drug Abuse Prevention and Control Act of 1970, Public Law 91-513, 84 Stat. 1236 (21 U.S.C. §801 et seq.), arising out of an act or acts within the meaning of the term "participate in the illegal drug market" is estopped from denying participation in the illegal drug market.  Such a conviction creates a rebuttable presumption that the person participated in the illegal drug market during the two years preceding the date of an act giving rise to a conviction.

(c)  The absence of a criminal drug conviction of a person against whom recovery is sought does not bar an action against that person under this chapter. [L 2004, c 44, pt of §13]

Note

Section 712-1240.6 referred to in text is repealed.

Cross References

Methamphetamine trafficking, see §§712‑1240.7 to 712‑1240.9.



§663E-10 - Defense.

[§663E-10]  Defense.  It is a defense to any action brought pursuant to this chapter that the person who possessed, distributed, or facilitated the marketing or distribution of a dangerous or harmful drug did so under authority of law as a practitioner, as an ultimate user of the drug pursuant to a lawful prescription, or as a person otherwise authorized by law.

A law enforcement officer or agency, the State, or a person acting at the direction of a law enforcement officer or agency or the State is not liable for participating in the illegal drug market if the participation is in furtherance of an official investigation. [L 2004, c 44, pt of §13]



§663E-11 - Statute of limitations.

[§663E-11]  Statute of limitations.  (a)  A claim under this chapter may not be brought against a person more than four years after that person participated in the illegal drug market.

(b)  The limitation period provided for in this chapter is tolled during any time there is a criminal drug offense investigation conducted against the defendant by a governmental agency or there is a criminal drug offense charge, information, or indictment pending against defendant. [L 2004, c 44, pt of §13]



§663E-12 - Stay of action.

[§663E-12]  Stay of action.  On motion by a governmental agency involved in a drug investigation or prosecution, an action brought under this chapter shall be stayed until the completion of the criminal investigation or prosecution that gave rise to the motion for a stay of the action. [L 2004, c 44, pt of §13]



§663E-13 - Effect on existing laws.

[§663E-13]  Effect on existing laws.  This chapter is not intended to alter any law regarding intra-family tort immunity. [L 2004, c 44, pt of §13]






CHAPTER 663J - LIABILITY FOR COERCION INTO PROSTITUTION

§663J-1 - Title.

[§663J-1]  Title.  This [chapter] may be cited as the Prostitution Coercion Liability Act. [L 1999, c 203, pt of §2]



§663J-2 - Definitions.

[§663J-2]  Definitions.  As used in this chapter:

"Coerce" means to use or threaten to use any form of domination, restraint, or control for the purpose of causing an individual to engage in or remain in prostitution or to relinquish earnings derived from prostitution.  Coercion exists if the totality of the circumstances establish the existence of domination, restraint, or control that would have the reasonably foreseeable effect of causing an individual to engage in or remain in prostitution or to relinquish earnings derived from prostitution.

"Promoting prostitution" means promoting prostitution in the first or second degree, as provided in sections 712-1202 and 712-1203, respectively.

"Prostitution" has the same meaning as provided in section 712-1200. [L 1999, c 203, pt of §2]



§663J-3 - Cause of action for coercion into prostitution.

[§663J-3]  Cause of action for coercion into prostitution.  An individual has a cause of action against a person who:

(1)  Coerced the individual into prostitution;

(2)  Coerced the individual to remain in prostitution;

(3)  Used coercion to collect or receive any of the individual's earnings derived from prostitution; or

(4)  Hired, or attempted to hire the individual to engage in prostitution, when a reasonable person would believe that the individual was coerced into prostitution by another person.

Paragraph (3) shall not apply to minor children who are dependent on the individual and who may have benefited from or been supported by the individual's earnings derived from prostitution. [L 1999, c 203, pt of §2]



§663J-4 - Evidence.

[§663J-4]  Evidence.  Acts that may serve as evidence in support of a claim under section    -3 include but are not limited to:

(1)  Physical force or threats of physical force;

(2)  Physical or mental torture;

(3)  Leading an individual to believe that the individual will be protected from violence or arrest;

(4)  Kidnapping;

(5)  Blackmail;

(6)  Extortion;

(7)  Threat of criminal prosecution for any violation of the law;

(8)  Threat of interference with parental rights;

(9)  Restriction or interference with speech or communication with others;

(10)  Isolation;

(11)  Exploitation of pornographic performance;

(12)  Interference with opportunities for education;

(13)  Destroying property of the individual;

(14)  Restriction of movement; or

(15)  In the case of a person coerced while a minor:

(A)  Exploiting needs for food, shelter, safety, affection, or intimate relationship;

(B)  Exploiting a condition of developmental disability, cognitive limitation, affective disorder, or substance dependency;

(C)  Promise of legal benefit, such as posting bail, procuring an attorney, protecting from arrest, or promising unionization;

(D)  Promise of financial rewards; or

(E)  Defining the terms of an individual's employment or working conditions in a manner that is likely to lead to the individual's use in prostitution. [L 1999, c 203, pt of §2]



§663J-5 - Damages.

[§663J-5]  Damages.  A person entitled to bring an action under section 663J-3 may recover all of the following damages:

(1)  Economic damages proximately caused by coercion into prostitution;

(2)  Noneconomic damages proximately caused by coercion into prostitution;

(3)  Exemplary damages;

(4)  Reasonable attorney's fees; and

(5)  Costs of suit, including reasonable expenses for expert testimony. [L 1999, c 203, pt of §2]



§663J-6 - Joinder of parties.

[§663J-6]  Joinder of parties.  (a)  In the discretion of the court, two or more persons may join in one action under this chapter as plaintiffs if their respective actions involve an individual who engages in promoting prostitution by coercion.

(b)  In the discretion of the court, two or more persons may be joined in one action under this chapter as defendants if those persons may be liable to at least one plaintiff. [L 1999, c 203, pt of §2]

Revision Note

Subsections redesignated pursuant to §23G-15(1).



§663J-7 - Statute of limitations.

[§663J-7]  Statute of limitations.  (a)  A claim under this chapter may not be brought against a person more than two years after an act of promoting prostitution by coercion by that person.

(b)  The limitation period provided for in this chapter is tolled:

(1)  During the minority of the individual who engages in prostitution; or

(2)  Any time there is a criminal offense investigation being actively conducted against the defendant by a governmental agency or there is a criminal offense charge, information, or indictment pending against the defendant. [L 1999, c 203, pt of §2]

Revision Note

Subsections redesignated pursuant to §23G-15(1).



§663J-8 - Stay of action.

[§663J-8]  Stay of action.  On motion by a governmental agency involved in an investigation or prosecution for promoting prostitution, an action brought under this chapter shall be stayed until the completion of the criminal investigation or prosecution that gave rise to the motion for a stay of the action. [L 1999, c 203, pt of §2]



§663J-9 - Other remedies preserved.

[§663J-9]  Other remedies preserved.  The remedies provided under this chapter do not restrict the right of any person to bring an action under other law, including common law, to recover damages arising out of the use of the individual in prostitution or the coercion incident to the individual being used in prostitution; nor does this chapter limit or restrict the liability of any person under other law. [L 1999, c 203, pt of §2]






CHAPTER 663M - YEAR 2000 ERRORS IN COMPUTER-BASED SYSTEMS

CHAPTER 663M

YEAR 2000 ERRORS IN COMPUTER-BASED SYSTEMS

REPEALED.  L 1999, c 115, §11.



CHAPTER 664 - BOUNDARIES, FENCES, WAYS, WATER RIGHTS

§664-1 - Judges as commissioners.

PART I.  COMMISSIONERS OF BOUNDARIES

§664-1  Judges as commissioners.  The circuit judges of the second, third, and fifth judicial circuits of the State for their respective circuits, and the judge of the land court, for the first judicial circuit, sitting without a jury, shall act as commissioners of boundaries. [L 1894-5, c 14, §1; RL 1925, §552; am L 1932 2d, c 8, §1; RL 1935, §3660; am imp L 1943, c 141; RL 1945, §10201; RL 1955, §234-1; HRS §664-1; am L 1972, c 90, §6(a)]

Historical Note

By §73(c) of the Organic Act laws relating to settlement of boundaries were continued in force until Congress should otherwise provide.  Continued in effect on admission of the State by Const. Art. XVIII, §9.

Case Notes

Cited:  17 H. 539, 543; 35 H. 608, 658.



§664-2 - Commissioners to keep record.

§664-2  Commissioners to keep record.  Each commissioner of boundaries shall keep a record of the commissioner's proceedings in books, to be furnished the commissioner by the department of land and natural resources, which books, when filled, shall be returned to the department. [L 1894-5, c 14, §8; RL 1925, §553; RL 1935, §3661; RL 1945, §10202; RL 1955, §234-2; am L Sp 1959 2d, c 1, §21; am L 1961, c 132, §1; HRS §664-2; gen ch 1985]



§664-3 - Certificate of boundaries, fee.

§664-3  Certificate of boundaries, fee.  The certificates of each commissioner of boundaries shall be made on stamped paper, furnished by the department of land and natural resources, and each commissioner of boundaries shall collect and account to the department for the benefit of the public treasury, $1 for each stamped certificate issued by the commissioner. [L 1894-5, c 14, §9; RL 1925, §554; RL 1935, §3662; RL 1945, §10203; RL 1955, §234-3; am L Sp 1959 2d, c 1, §21; am L 1961, c 132, §1; HRS §664-3; gen ch 1985]



§664-4 - Copy sent to department.

§664-4  Copy sent to department.  Each commissioner of boundaries shall, within thirty days after issuing a certificate of boundaries, deposit a certified copy thereof in the office of the department of land and natural resources, and shall also deposit a certified copy of the approved or adopted plan thereof with the department. [L 1894-5, c 14, §10; am L 1915, c 79, §1; RL 1925, §555; RL 1935, §3663; RL 1945, §10204; RL 1955, §234-4; am L Sp 1959 2d, c 1, §21; am L 1961, c 132, §1; HRS §664-4]



§664-5 - No patent on award until boundaries settled.

§664-5  No patent on award until boundaries settled.  [L 2004, c 202, §73 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  The department of land and natural resources is forbidden to issue any patent in confirmation of an award by name, made by the commissioners to quiet land titles, without the boundaries being defined in such patent, according to the decision of a commissioner of boundaries, or the intermediate appellate court, or the supreme court on appeal. [L 1894-5, c 14, §7; RL 1925, §556; RL 1935, §3664; RL 1945, §10205; RL 1955, §234-5; am L Sp 1959 2d, c 1, §21; am L 1961, c 132, §1; HRS §664-5; am L 2004, c 202, §73]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Cross References

See Appendix to Revised Laws of Hawaii 1925, pp 2120-2152.

Case Notes

Awards by metes and bounds.  30 H. 666.  Decree.  31 H. 118.

Cited:  49 H. 456, 486-7, 421 P.2d 550.



§664-6 - Application for certificate.

§664-6  Application for certificate.  All owners of ahupuaas and portions of ahupuaas, ilis, and portions of ilis and other denominations of lands within the State, whose lands have not been awarded by the land commissioners, patented or conveyed by deed from the king or government, by boundaries decided in such award, patent, or deed, may file with the commissioner of boundaries for the circuit in which the land is situated, an application to have the boundaries of the land decided and certified to by the commissioner or the commissioner's successor in office.  The application shall state the name of the land, the names of the adjoining land or lands, and the names of the owners of the same where known, and it shall also contain a general description, by true bearing survey, of the boundaries as claimed connected by coordinates to the government survey triangulation system, and shall have attached thereto and made a part thereof a map or tracing which shall show all natural topographical features, permanent or other marks along the boundary lines, the bearings and distances of each course given in the description of survey, and such other data from field notes as will make it practicable to reestablish any boundary mark or point that may become lost or destroyed. [L 1894-5, c 14, §2; am L 1915, c 79, §2; RL 1925, §557; RL 1935, §3665; RL 1945, §10206; RL 1955, §234-6; HRS §664-6; gen ch 1985]

Cross References

See Appendix to Revised Laws of Hawaii 1925, pp 2120-2152.



§664-7 - Notice, evidence, decision.

§664-7  Notice, evidence, decision.  The commissioner of boundaries, on receipt of the application, shall notify the owner or owners of the land, and also those of the land adjoining, and the attorney general, of the time when the commissioner will be prepared to hear their case.  Further, the commissioner shall advertise in such newspaper or newspapers as the commissioner directs, once in each of three successive weeks, a notice sufficient in the commissioner's judgment to identify the locality to be adjudicated and the date and place of hearing.  The commissioner shall receive at the hearing all the testimony offered, shall go on the ground when requested by either party, and shall endeavor otherwise to obtain all information possible to enable the commissioner to arrive at a just decision as to the boundaries of the lands.  Upon giving a decision, the commissioner shall therein describe the boundaries decided on by survey by natural topographical features, or by permanent boundary marks, or partly by each; and the commissioner shall have the power to order such surveys and marks to be made or erected as the commissioner may consider necessary, at the expense of the parties in interest, but the commissioner shall in no case alter any boundary described by survey in any patent or deed from the king or government, or in any land commission award. [L 1894-5, c 14, §3; RL 1925, §558; am L 1933, c 115, §1; RL 1935, §3666; am L 1943, c 111, §1; RL 1945, §10207; RL 1955, §234-7; HRS §664-7; am L 1972, c 90, §6(b); gen ch 1985]

Cross References

Publication, see §601-13.

Case Notes

No jurisdiction to apportion water rights or other appurtenant rights of land.  3 H. 702.  Boundary decisions should not be lightly questioned.  4 H. 627.  Boundary certificate covering more than survey attached to award is void.  3 H. 9.  See also 4 H. 239; 5 H. 154; 5 H. 91; 5 H. 94; 6 H. 315; 8 H. 1; 8 H. 455; 13 H. 583; 20 H. 278.

Proceeding is in rem.  4 H. 627.  No jurisdiction to proceed with petition when contestant files claim of title to definite portion of land described in petition.  Contest must be only as to location of common boundary.  24 H. 546; 49 H. 456, 487, note 22, 421 P.2d 550.

Award by metes and bounds.  30 H. 666.  Evidence.  31 H. 43.  Ili kupono.  31 H. 376.

Cited:  20 H. 278, 281.



§664-8 - Appeal.

§664-8  Appeal.  [L 2004, c 202, §74 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  Any party aggrieved by the decision of the commissioner of boundaries may appeal therefrom to the intermediate appellate court, subject to chapter 602, within thirty days from the rendition of the decision, and within the period shall pay all costs accrued and shall pay or deposit costs for appeal as provided in sections 607-5, 607-6, and 607-7; provided that any land owner absent from the State and not represented by an authorized agent within the State shall have the right of appeal for one year from the rendition of the decision. [L 1894-5, c 14, §4; RL 1925, §559; RL 1935, §3667; am L 1939, c 19, §4; RL 1945, §10208; RL 1955, §234-8; HRS §664-8; am L 1974, c 145, §9; am L 1979, c 111, §27(1); gen ch 1985; am L 2004, c 202, §74]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Rules of Court

See Hawaii Rules of Appellate Procedure.

Case Notes

By government if aggrieved.  20 H. 278.



§664-9 - Record on; new evidence.

§664-9  Record on; new evidence.  [L 2004, c 202, §75 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  Whenever any person appeals, the commissioner of boundaries shall transmit to the clerk of the supreme court a copy of the record and of the commissioner's decision, together with any exhibits filed and the bond for costs as in other cases.  The intermediate appellate court or the supreme court may permit the introduction of new evidence that could not with due diligence have been obtained before, and the court's decision shall be final and binding. [L 1894-5, c 14, §5; RL 1925, §560; RL 1935, §3668; RL 1945, §10209; RL 1955, §234-9; HRS §664-9; am L 1972, c 90, §6(c); gen ch 1985; am L 2004, c 202, §75]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Rules of Court

See Hawaii Rules of Appellate Procedure.

Case Notes

Opportunity to cure defects of proof.  20 H. 278.



§664-10 - Powers of commissioner; procedure.

§664-10  Powers of commissioner; procedure.  Each commissioner of boundaries shall have power to administer oaths, to punish contempts, to grant adjournments, to subpoena and compel the attendance of witnesses, and the production of books and papers, to issue execution for costs, and generally to exercise the same authority in regard to the commissioner's special jurisdiction as is by law conferred upon circuit courts.  The Hawaii rules of civil procedure shall apply to proceedings under this part, except insofar as and to the extent that the rules are inconsistent with the provisions of this part. [L 1894-5, c 14, §6; RL 1925, §561; am L 1932 2d, c 8, §2; RL 1935, §3669; RL 1945, §10210; RL 1955, §234-10; HRS §664-10; am L 1972, c 90, §6(d); gen ch 1985]



§664-11 - Costs.

§664-11  Costs.  The costs in each case shall be borne by the petitioner or respondent, or shall be apportioned between them, as equity and justice may require, in the judgment of the commissioner of boundaries, subject to appeal as in this part provided. [L 1894-5, c 14, §13; RL 1925, §563; RL 1935, §3670; RL 1945, §10211; RL 1955, §234-11; HRS §664-11]



§664-21 - Petition.

PART II.  FENCES

Rules of Court

Applicability of Hawaii Rules of Civil Procedure, see HRCP rule 81(b)(12).

§664-21  Petition.  Any person owning, leasing, or occupying land under an agreement with the owner or lessee, who desires to fence the land, or who, having fenced the land, desires to provide for the maintenance of the fence, may file a petition in the circuit court of the circuit in which the land is situated praying for the hearing and determination of the matter.

The petition shall designate the land by name or description, the location thereof, and the boundary or boundaries desired to be fenced or the fence desired to be maintained; and shall designate the adjoining land or lands and state the name or names of the owners, lessees, and occupants thereof.  Upon the filing of the petition, summons shall issue to the adjoining owners, lessees, and occupants as in other proceedings before circuit courts. [L 1931, c 101, §1; RL 1935, §3671; am L 1935, c 52, §1; am L 1941, c 219, §1; RL 1945, §10212; RL 1955, §234-20; HRS §664-21; am L 1972, c 90, §6(e)]

Cross References

Fences, other provisions, see §142-61.



§664-22 - Jurisdiction.

§664-22  Jurisdiction.  The circuit courts shall have jurisdiction within their respective circuits to hear and determine without the intervention of a jury all controversies respecting the fencing of land and the maintenance of fences in accordance with this part. [L 1931, c 101, §2; RL 1935, §3672; RL 1945, §10213; RL 1955, §234-21; HRS §664-22; am L 1972, c 90, §6(f)]



§664-23 - Hearing, order, kind of fence and markers, etc.

§664-23  Hearing, order, kind of fence and markers, etc.  At the time set for the hearing of the petition the court and the parties shall view the line of fence or proposed fence.  The court shall decide equitably on the kind of fence to be built or maintained as circumstances or desired purposes may require and the portion or portions to be erected or maintained by either the respective land owners or any of the occupants or lessees of the particular parcels of land affected, insofar as their respective interests are concerned, or the share which each shall contribute to the cost thereof.  When the desired fence serves primarily for boundary identification the court may order that pipes set in concrete monuments or other satisfactory boundary markers of a somewhat permanent nature may be installed and maintained at all corners, end points or angle points of each boundary fence and may also order that commonly used fence posts be installed along the boundary under consideration at approximately equal intervals or spans ranging in distance from twenty feet up to five hundred feet, to identify such boundary and in all such boundary identification cases it may waive the use of wire or the full compliance with the requirements of a lawful fence.

When the desired fence is intended for the purpose of confining animals of each adjacent owner, adjacent occupant, or adjacent lessee of land in their respective lands, the court shall decide equitably on the kind of fence to be built or maintained, to the end that trespass shall be prevented and that injury or damage to either party shall be reduced to the very minimum, and the portion or portions to be erected or maintained by either the respective land owners or any of the occupants or lessees of the particular parcels of land affected, insofar as their respective interests are concerned, or the share which each shall contribute to the cost thereof.

The court shall specify the time within which the work shall be done and shall decide all disputes which may arise between the parties concerning the same and shall thereupon enter a decree.

In case any party neglects or refuses to build or maintain or to pay the party's share of the cost thereof in accordance with the decree, the court, upon application therefor by the party aggrieved, may direct compliance with the decree at the expense of the defaulting party and enter judgment for the amount thereof, or for the defaulting party's part of the cost thereof if the work has been done, and issue execution therefor, or may enforce compliance with the decree by other appropriate proceedings. [L 1931, c 101, §3; RL 1935, §3673; am L 1935, c 52, §2; am L 1941, c 219, §2; RL 1945, §10214; RL 1955, §234-22; HRS §664-23; am L 1972, c 90, §6(g), (h); gen ch 1985]

Rules of Court

Enforcement of judgment for specific acts, see HRCP rule 70.

Case Notes

Notice required of proceeding to assess expense.  5 H. 286.

Decree must include time within which work shall be done.  7 H. 266.



§664-24 - Pasturage in lieu of fences.

§664-24  Pasturage in lieu of fences.  In case the court finds it to be inequitable or inexpedient to establish a fence between adjoining lands, either because of the nature or situation of the lands, the shortness of the unexpired term of a lease or agreement, the scarcity of fencing materials, or the conflicting rights of the parties; it may, if the lands are grazing lands, in lieu of fencing, decide how many animals each owner, lessee, or occupant shall be at liberty to pasture upon the owner's, lessee's, or occupant's land under a penalty to be specified in the decree. [L 1931, c 101, §4; RL 1935, §3674; am L 1935, c 52, §3; RL 1945, §10215; RL 1955, §234-23; HRS §664-24; am L 1972, c 90, §6(i); gen ch 1985]

Case Notes

Expensiveness of fence contemplated in comparison with value of land or poverty of one landowner does not render erection of fence "inexpedient".  4 H. 255.



§664-25 - Appeal.

§664-25  Appeal.  [L 2004, c 202, §76 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  Any party aggrieved by the decree of the court may appeal therefrom to the intermediate appellate court, subject to chapter 602, in the manner and within the time provided for civil appeals from the circuit courts. [L 1931, c 101, §5; RL 1935, §3675; RL 1945, §10216; RL 1955, §234-24; HRS §664-25; am L 1972, c 90, §6(j); am L 1979, c 111, §27(2); am L 2004, c 202, §76]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."



§664-26 - Government lands.

§664-26  Government lands.  This part shall not be so construed as to allow any person owning or otherwise interested in land adjoining government land to compel the government to join in the cost of erecting or maintaining a fence on the boundary line between such lands.  However, the government or any lessee or occupant of government land, with the consent of the governor, shall have the same right accorded to others to compel action according to this part by any person owning, leasing, or occupying land adjoining government land, or by any lessee or occupant of adjoining government land, and every lessee or occupant of government land shall be subject to the duties and obligations of other lessees and occupants as provided by this part. [L 1931, c 101, §6; RL 1935, §3676; am L 1935, c 52, §4; RL 1945, §10217; RL 1955, §234-25; HRS §664-26; am L 1972, c 90, §6(k)]



§664-31 - Definitions.

PART III.  PRIVATE WAYS AND WATER RIGHTS

Cross References

State water code, see chapter 174C.

Rules of Court

Applicability of Hawaii Rules of Civil Procedure, see HRCP rule 81(b)(12).

§664-31  Definitions.  Wherever used in this part:

"Controversy" means the matter or question at issue before the court.

"Private individuals or persons" means either individuals, companies, or corporations, or any others except the State. [L 1886, c 69, §1; am L 1888, c 26, §1; am L 1907, c 56, §1; RL 1925, §2936; RL 1935, §3677; RL 1945, §10218; RL 1955, §234-30; HRS §664-31; am L 1972, c 90, §6(1)]

Case Notes

Cited:  9 H. 651, 652; 20 H. 658, 660; 21 H. 280, 282.



§664-32 - Jurisdiction.

§664-32  Jurisdiction.  The circuit courts shall have jurisdiction to hear and determine, without the intervention of a jury, all controversies respecting rights of private way and water rights, as in this part provided. [L 1886, c 69, §2; am L 1888, c 26, §2; am L 1907, c 56, §2; RL 1925, §2937; RL 1935, §3678; RL 1945, §10219; RL 1955, §234-31; HRS §664-32; am L 1972, c 90, §6(m)]

Case Notes

Jurisdiction not exclusive as to water rights.  10 H. 476; 19 H. 106; 32 H. 404, aff'd 52 F.2d 356.

Cited:  19 H. 106, 117.



§664-33 - Procedure; notice.

§664-33  Procedure; notice.  The circuit courts shall hear and determine all controversies respecting rights of private way and water rights, between private individuals, or between private individuals and the State.  Any person interested, or the State, may apply for the settlement of any rights involved hereunder by filing a complaint in the circuit court of the circuit in which the property affected is situated.  Thereupon the court shall issue a summons to each land owner or occupant having an interest in the controversy.  A notice of the pending action may be published in any case in the discretion of the court. [L 1886, c 69, §3; am L 1888, c 26, §3; am L 1907, c 56, §3; RL 1925, §2938; RL 1935, §3679; RL 1945, §10220; RL 1955, §234-32; HRS §664-33; am L 1972, c 90, §6(n)]

Cross References

Publication, see §601-13.

Case Notes

"Within their respective circuits", limiting effect of.  32 H. 404, aff'd 52 F.2d 356.

Duties discussed.  5 H. 130.  There must be controversy.  18 H. 30.  Notice of hearing.  3 H. 216; 7 H. 266.  No jurisdiction to award damages for obstructing right-of-way.  7 H. 270.  Or for wrongful diversion of water.  5 H. 216.  Jurisdiction not exclusive as to water rights.  10 H. 476; 19 H. 106; 32 H. 404, aff'd 52 F.2d 356.  Decision must be in accordance with vested rights.  13 H. 214; 15 H. 554.  And shall be just and equitable.  5 H. 176; 5 H. 216; 6 H. 185.  Must be responsive to prayer.  11 H. 644 (prior to Hawaii Rules of Civil Procedure).

Water rights:  Person in possession under claim of title of land to which alleged water right is appurtenant is an "interested" party, and obstructing of conduit through which water is entitled to flow is a "controversy respecting water rights".  11 H. 475.  Well settled law that right to use water for irrigation purposes can be acquired by adverse and continuous use.  8 H. 447.

Property owners have riparian rights.  54 H. 174, 504 P.2d 1330.

Storm and freshet waters belong to State.  54 H. 174, 504 P.2d 1330.

Water rights of maheled lands.  54 H. 174, 504 P.2d 1330.

Diversion of water from natural course, enjoined.  8 H. 310.  Right to natural flow of water from upper land.  8 H. 498; 8 H. 658.  Reversioner, no right of action where no injury to the inheritance.  9 H. 628.  Method of use of water established by prescription.  9 H. 651.  Water right not lost by omission to exercise it when not needed.  9 H. 651.  No right to enjoin diversion to cane land of water to which uncultivated taro land is entitled.  10 H. 265.

As to water right cases generally:  3 H. 216; 3 H. 479; 4 H. 415; 4 H. 504; 5 H. 13; 5 H. 133; 5 H. 200; 6 H. 185; 6 H. 346; 8 H. 310; 8 H. 447; 8 H. 498; 8 H. 658; 9 H. 628; 9 H. 651; 10 H. 133; 10 H. 453; 11 H. 475; 11 H. 644; 14 H. 50; 15 H. 675; 15 H. 554; 20 H. 658; 24 H. 47, overruled 31 H. 381; 25 H. 726, 734; 31 H. 376; 32 H. 404, aff'd 52 F.2d 356.

Rights-of-way:  Use of right-of-way by owner to whom land conveyed, described as bounded by the way.  8 H. 75.  Opening of the old right-of-way.  8 H. 91.  Implied grant of way in actual use.  9 H. 191.  Right-of-way by necessity awarded.  9 H. 490.  Inequitable to award a right-of-way over another's land causing removal of buildings when it can be avoided.  8 H. 267.

As to right-of-way cases generally.  1 H. 508; 2 H. 9; 2 H. 307; 2 H. 378; 4 H. 79; 4 H. 417; 4 H. 457; 5 H. 176; 5 H. 293; 5 H. 394; 8 H. 75; 8 H. 91; 8 H. 267; 9 H. 191; 9 H. 490; 13 H. 214; 18 H. 354.



§664-34 - Same; decision.

§664-34  Same; decision.  The court shall hear the evidence offered relative to the right in controversy, and may, if deemed desirable to the rendering of a correct decision, visit the locality where the controversy arose.  It shall give such decision as may in each particular case appear to be in conformity with vested rights and shall be just and equitable between the parties.

The decision shall state expressly the findings of fact on the evidence, and shall in cases of right of way clearly indicate the location (if possible) and nature of the way; if on a water right, it shall state the proportion of time for use, and any other things necessary to the right.  It may also regulate the methods by which water may be obtained, and by which its supply can be controlled.  As far as possible, the rights of parties served by publication who have not appeared in the action shall be ascertained.  Judgment shall be entered in accordance with the decision. [L 1886, c 69, §4; am L 1888, c 26, §4; am L 1907, c 56, §4;  RL 1925, §2939; RL 1935, §3680; RL 1945, §10221; RL 1955, §234-33; HRS §664-34; am L 1972, c 90, §6(o)]

Cross References

Return of service as prima facie evidence, see §634-22.

Case Notes

Authority is limited to ascertaining, determining, and enforcing proven rights.  24 H. 47.



§664-35 - Costs.

§664-35  Costs.  Costs may, in the discretion of the court, be divided, or taxed to the losing party. [L 1886, c 69, §5; am L 1888, c 26, §5; am L 1907, c 56, §5; RL 1925, §2940; RL 1935, §3681; RL 1945, §10222; RL 1955, §234-34; HRS §664-35; am L 1972, c 90, §6(p)]

Case Notes

Costs on appeal may be divided.  21 H. 280.



§664-36 - Appeal.

§664-36  Appeal.  [L 2004, c 202, §77 amendment repealed June 30, 2010.  L 2006, c 94, §1.]  Any party aggrieved by the judgment of the court may appeal therefrom to the intermediate appellate court, subject to chapter 602, in the manner and within the time provided for civil appeals from the circuit courts. [L 1886, c 69, §6; am L 1888, c 26, §6; am L 1907, c 56, §6; RL 1925, §2941; RL 1935, §3682; am L 1939, c 19, §4; RL 1945, §10223; RL 1955, §234-35; HRS §664-36; am L 1972, c 90, §6(q); am L 2004, c 202, §77]

Note

See note appended to chapter 641, pt I A.

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."

Case Notes

Findings may not be set aside unless clearly erroneous, HRCP 52(a) being applicable.  54 H. 174, 504 P.2d 1330.

Prior to Hawaii Rules of Civil Procedure.

Court authorized on appeal to render such judgment as shall be just and equitable.  9 H. 651; 10 H. 174.  Evidence insufficient.  10 H. 133; 10 H. 453.  Record.  21 H. 173, 174.

Findings, weight.  23 H. 595, 601; 24 H. 47, 53.



§664-37 - REPEALED.

§664-37  REPEALED.  L 1972, c 90, §6(r).






CHAPTER 665 - ESCHEAT

§665-1 - Information, hearing, decree.

PART I.  LAND

§665-1  Information, hearing, decree.  In all cases where real property escheats by law to the State, the attorney general shall file an information in the circuit court of the first circuit, setting forth the facts upon which the claim of the State to the escheat is based.  Summons shall be issued as in other actions.  The attorney general shall cause the summons to be served upon any person in possession of the property, and shall also cause a copy thereof to be published once a month for three months in a newspaper of general circulation in the State.  Upon the hearing of the matter, if the court finds the facts averred in the information substantiated by proof and sufficient in law, it shall make and cause to be entered a decree declaring the property an escheat to the State. [L 1886, c 8, §1; RL 1925, §2913; RL 1935, §4230; RL 1945, §10241; RL 1955, §235-1; HRS §665-1; am L 1972, c 90, §7(a)]

Cross References

Publication of notice, see §601-13.



§665-2 - Conclusive presumptions.

§665-2  Conclusive presumptions.  In all actions provided for in section 665-1, the following shall be conclusive presumptions of fact:

(1)  That the person who last owned the property has died intestate, if it is shown that the owner has been absent from the State and not been heard of for the space of fifteen years, and has neither in person nor through any agent thereto authorized in writing, nor through any tenant occupying the premises in question under a valid lease, had possession or exercised dominion over the premises during that time, and that no application for letters testamentary or of administration has been filed in any court within the State having jurisdiction of probate proceedings within such time.

(2)  That the person who last owned the property has left no kindred, if it is shown that no person claiming to be kin has made claim to the property within five years after the lapse of the fifteen years in this section before mentioned. [L 1886, c 8, §2; RL 1925, §2914; RL 1935, §4231; RL 1945, §10242; RL 1955, §235-2; HRS §665-2]



§665-3 - Defenses.

§665-3  Defenses.  In such actions no person shall be allowed to defend against the State on the ground of being in possession of the property, unless the person proves that the person is in possession under color of title, or has been in adverse possession thereof for a period not less than twenty years and that the taxes upon the property have been paid by the person during the last twelve years of the period. [L 1886, c 8, §3; am imp L 1898, c 19, §1; RL 1925, §2915; RL 1935, §4232; RL 1945, §10243; RL 1955, §235-3; HRS §665-3; am L 1973, c 26, §3; gen ch 1985]

Case Notes

Cited:  14 H. 365, 366.



§665-4 - Sale; disposition of proceeds.

§665-4  Sale; disposition of proceeds.  If a decree is entered in favor of the State, the department of land and natural resources shall cause the premises to be sold at public auction, and the proceeds of sale after deducting all costs and expenses shall be deposited in the treasury of the State and there abide the claim of any heir or other person thereto lawfully entitled; provided that no claim to the proceeds shall be allowed unless the claim is made within five years after deposit. [L 1886, c 8, §4; RL 1925, §2916; RL 1935, §4233; RL 1945, §10244; RL 1955, §235-4; am L Sp 1959 2d, c 1, §21; am L 1961, c 132, §1; HRS §665-4]



§665-5 - Claim to proceeds.

§665-5  Claim to proceeds.  Any person claiming the proceeds of sale of escheated property may present the person's claim by commencing an action in the circuit court of the first circuit.  Service shall be made upon the attorney general who may appear and defend on behalf of the State.  If the court renders a judgment in favor of the plaintiff, the director of finance shall pay the proceeds to the plaintiff, with interest as allowed by the court, not to exceed six per cent a year. [L 1886, c 8, §5; RL 1925, §2917; RL 1935, §4234; RL 1945, §10245; RL 1955, §235-5; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §665-5; am L 1972, c 90, §7(b); gen ch 1985]



§665-11 to 16 - REPEALED.

PART II.  UNCLAIMED MONEYS

§§665-11 to 16  REPEALED.  L 1974, c 75, §7.



§665-21 to 32 - REPEALED.

PART III.  CORPORATE STOCK

§§665-21 to 32  REPEALED.  L 1974, c 75, §7.






CHAPTER 666 - LANDLORD AND TENANT

§666-1 - Summary possession on termination or forfeiture of lease.

[PART I.  GENERALLY]

Revision Note

Part heading added by revisor.

§666-1  Summary possession on termination or forfeiture of lease.  Whenever any lessee or tenant of any lands or tenements, or any person holding under the lessee or tenant, holds possession of lands or tenements without right, after the termination of the tenancy, either by passage of time or by reason of any forfeiture, under the conditions or covenants in a lease, or, if a tenant by parol, by a notice to quit of at least ten days, the person entitled to the premises may be restored to the possession thereof in manner hereinafter provided. [CC 1859, §939; am L 1864, p 14; RL 1925, §2778; RL 1935, §4013; RL 1945, §10401; RL 1955, §240-1; HRS §666-1; am L 1972, c 90, §8(a)]

Cross References

Acceptance of rent during litigation, see §666-5.

Jurisdiction of district court, see §§604-5, 666-6.

Rules of Court

Raising of dispute as to title in summary possession action, requisites, see DCRCP rule 12.1.

Case Notes

Statutory remedy not exclusive but is cumulative with ejectment.  3 H. 127; 26 H. 661, 664.  Pendency of prior action of ejectment not ground for abatement of subsequent summary possession action between same parties.  11 H. 416.

Lessor desiring to oust tenant for nonpayment of rent must pursue proper legal procedure or run risk of liability.  5 H. 548.  Requirements for surrender of lease by operation of law.  9 H. 384.  Surrender of lease by written document, when effective.  45 H. 445, 370 P.2d 463.

Holdover without protest after notice of increased rent.  30 H. 29.

Forfeiture of lease -- waiver of right of, estoppel to enforce; relief against.  44 H. 543, 353 P.2d 379.

Termination of month-to-month tenancy by the landlord and award of possession to landlord by the court do not constitute impairment of first amendment rights of the tenant, even if landlord is motivated by landlord's disagreement with the actions and speech of tenant.  54 H. 417, 508 P.2d 1217.

Pursuant to §521-3(b) in case of conflict between chapter 521 and this section, chapter 521 will control.  63 H. 110, 621 P.2d 971.

Commercial landlord not precluded from self-help eviction for nonpayment of rent.  67 H. 252, 686 P.2d 12.

Section cannot be used by a tenant against a landlord.  72 H. 117, 809 P.2d 1130.

Where defendant licensee's license terminated on last day of licensor's interest in property, on the following day, defendant was a trespasser without right to possession; as such, defendant was not entitled to any notice to vacate from landlord.  109 H. 296, 126 P.3d 339.

Jurisdiction.

Only where relation of landlord and tenant confessedly existed.  3 H. 768, 775-776; 4 H. 154, 157; 6 H. 407; 22 H. 129, 130; 24 H. 176; 24 H. 546, 555.  Denial of tenancy and setting up title hostile to plaintiff's title oust jurisdiction of district magistrates.  4 H. 154, 157-158; 22 H. 129; 24 H. 176; 24 H. 546, 555.  In action to recover rent tenant may in certain cases challenge landlord's title to land.  10 H. 289.  Defendant may show relation of landlord and tenant has ceased to exist, and that landlord's title has terminated; but, instant title comes into question, jurisdiction of district court ceases.  21 H. 270, 273.  See 9 H. 225.  Sufficiency of affidavit required by Sup. Ct. Rule 14 to support plea that title to real property is involved.  18 H. 640; 23 H. 65; 29 H. 336; 30 H. 160.

Parties.

Government may bring summary proceedings to recover possession of crown land upon breach of covenant to pay rent.  18 H. 640.  Vendee at foreclosure sale may bring summary proceedings where lease made subject to mortgage and to be annulled upon foreclosure sale.  5 H. 98.  Lessor's grantee may maintain action for summary possession upon a forfeiture for breach of condition.  3 H. 274; 10 H. 408; 20 H. 712.  Summary proceedings cannot be maintained by owner of undivided interest without alleging lessee is not owner of other interest.  19 H. 65.  See also 22 H. 174.

Mortgagee of lessee properly joined as codefendant when in possession.  12 H. 291.

Forfeiture.

Forfeiture clause strictly construed.  3 H. 127; 25 H. 253.  Breach of covenant does not work a forfeiture unless lease contains provision for forfeiture and re-entry.  26 H. 279.  Breach of condition subsequent in a deed does not work a forfeiture but gives the grantor the right to declare a forfeiture.  11 H. 330.  Acceptance of a lease from a stranger for a part or the whole of the demised premises is ground for a forfeiture of the prior lease.  13 H. 637.

Acceptance of rent.

After knowledge of prior breach of condition is waiver of right to forfeiture.  3 H. 274, 285; 5 H. 242; 10 H. 408; 25 H. 253, 263-265; 43 H. 281.  But where continuing covenants and continuing breaches, it operates as waiver only up to time of such acceptance.  10 H. 408; 12 H. 291, 297-298.  Waiver of forfeiture does not imply waiver of breach of covenant and vice versa.  25 H. 253, 265.  Right to declare forfeiture for breach of covenant against making alterations without consent and to pay taxes waived by acceptance of rent with knowledge of breach.  25 H. 253, 263-265.

Conditions and covenants.

Condition against subletting not broken by joint occupancy of one room by physician as physician's office where lease was of land alone and allowed tenant to remove buildings upon termination of lease.  3 H. 127.  Where lessor has right to withdraw a portion from lease, refusal by lessee, after notice, to part with possession is a breach and grounds for forfeiture and landlord may proceed under this chapter.  24 H. 165.  Covenant to pay taxes, water rates, and assessments includes assessments for street improvements and failure to pay same constituted breach of covenant.  25 H. 178.  Covenant requiring lessee to make such repairs as are required by law, not broken unless such repairs are required by law.  25 H. 253, 256.  Covenant to repair or replace, breached.  39 H. 448.  Lease prohibiting waste not breached by removal of cactus in order to grow pineapples.  31 H. 720.  Covenant to repair not breached where lease required tenant to repair all defects of which notice should be given, within 30 days after such notice.  25 H. 253, 258.  Covenant against assignment not broken by execution of mortgage covering leasehold (where mortgagor retains possession).  26 H. 63, 64-66.  Assignment and sublease distinguished.  26 H. 489.  Restrictions against assignments, not favored and are liberally construed in favor of lessees.  26 H. 118, 120.  Words "Permitted assigns" used in habendum clause held no restriction against assignments.  26 H. 118.  "Renewal or Extension" construed.  30 H. 871.  Covenant against cutting or destroying India and algaroba trees except in case of necessity, permits removal of such trees for purpose of locating a houselot, garden plots, cattle corrals, hog pens, and chicken runs.  31 H. 720.  Covenant to deliver possession breached by sublessee's refusal to quit and renders lessee liable to all damages occasioned therefrom.  30 H. 853.  For items of such damage, see 30 H. 853.  Original covenants no part of lease for additional term, unless so stipulated.  3 H. 127, 139.  Government leases -- liability of lessees, under covenant to pay taxes.  30 H. 334.  Under the lease; lessor agreed to pay "the taxes levied on" and the lessees "all other charges", held sewer rates are payable by lessees.  20 H. 335.

In lease of dwellings, there is implied warranty of habitability and fitness for use intended.  51 H. 426, 462 P.2d 470.  Implied warranty of habitability applies to unfurnished as well as furnished dwellings.  51 H. 473, 462 P.2d 482.

Subleases and assignments; rights and liabilities of parties for payment of rent.  51 H. 493, 464 P.2d 285.

Demand.

For payment of taxes is not prerequisite to the right to declare a forfeiture for their nonpayment.  15 H. 632; 21 H. 123, 127; 25 H. 253, 262.  Demand for rent before claiming a forfeiture may be waived in the lease.  15 H. 632.

Notice.

If forfeiture is to be enforced tenant is entitled to notice.  13 H. 637.  Notice to quit essential if lease voidable at landlord's option.  3 H. 127 and 274.  After 10 days' written notice to quit, tenant at will has no further right to possession.  26 H. 661.

Relief against forfeiture.

In absence of fraud, accident, mistake or surprise equity will not relieve for breach of covenant to repair.  27 H. 812.  Equity will relieve against forfeitures for nonpayment of rent.  See 1 H. 102; 6 H. 435; 10 H. 408, 411; 21 H. 123, 126.  Other grounds for relief.  25 H. 494, 502-503.

Issues and proof.

Primary question is restoration of possession.  22 H. 129.  Plaintiff must prove that relation of landlord and tenant exists or has existed and that plaintiff is entitled to immediate possession.  21 H. 270, 273; 22 H. 739.

Defense.

Equitable defenses.  19 H. 190, 191; 26 H. 642, 644-647.  Tenant may show that subsequent to commencement of tenancy landlord's title passed to another upon foreclosure of mortgage.  27 H. 631.

Retaliatory eviction.  59 H. 104, 577 P.2d 326.

Tenant may assert breach of implied warranty of habitability as defense, when.  61 H. 144, 598 P.2d 161.

Damages.

Measure of damages recoverable by owner for prospective lessee's breach is excess of rent over fair market value.  56 H. 507, 542 P.2d 1265.

Recoupment.

30 H. 434.

Generally.

See 12 H. 291; 21 H. 270; 22 H. 129.

Cited.

13 H. 385, 386; 37 H. 14, 15; 41 H. 124, 135.

Decisions under prior law.

Distraint for rent under the Act of January 10, 1865 (CL 1897, §§1692, 1693), repealed by SL 1901, c 9, §15; 6 H. 666; 9 H. 14; 9 H. 685; 10 H. 366; 11 H. 506.



§666-2 - Tenancy from month to month, etc.

§666-2  Tenancy from month to month, etc.; termination, extension.  Notwithstanding other provisions of law to the contrary, when real property is rented for an indefinite time with monthly or other periodic rent reserved, such holding shall be construed to be a tenancy from month to month, or from period to period on which rent is payable, and shall only be terminated by written notice to vacate or of intention to vacate given twenty-five days or more preceding the end of any month or period by either landlord or tenant to the other; provided that when any tenant, without such notice having been given by either landlord or tenant to the other, retains possession of rented premises for any period of time after the expiration of such month or period, a valid and enforceable tenancy shall be thereby created for an additional month or period, as the case may be; provided further that when a tenant under such a tenancy fails to pay the rent reserved at the time agreed upon, the landlord may terminate the tenancy by giving to the tenant a written notice to vacate of not less than five days. [L 1929, c 93, §2; RL 1935, §4017; am L 1939, c 20, §1; RL 1945, §10402; am L 1949, c 39, §1; RL 1955, §240-2; HRS §666-2]

Case Notes

Written notice is required to terminate a tenancy where tenant has failed to pay the rent.  360 F. Supp. 620.

Holding over.  6 H. 666.

Applicable where landlord entitled to possession under rent control ordinance.  38 H. 250.

Notice of rental increase did not constitute termination of month-to-month tenancy since it contained no notice of termination of the tenancy.  1 H. App. 87, 613 P.2d 1336.

Terms of sublease created month-to-month tenancy; does not prohibit agreement for termination upon condition subsequent and 120 days' notice.  5 H. App. 146, 682 P.2d 82.

Cited:  41 H. 124, 135.



§666-3 - Forfeiture, warning, notice to vacate, refunds.

§666-3  Forfeiture, warning, notice to vacate, refunds.  (a)  Any tenancy created by or described in section 666-2 shall be subject to forfeiture where the tenant or any invitee or employee of the tenant commits any act, or causes any condition to exist, within or upon the rented premises which act or condition constitutes a nuisance as defined in section 712-1270.

(b)  A written notice shall first be delivered by the landlord to the tenant warning the tenant to abate or cause to be abated the common nuisance within twenty-four hours from the time the notice is delivered.  If the common nuisance complained of remains unabated after twenty-four hours from the time the notice is delivered to the tenant, the landlord may terminate the tenancy by a written notice to vacate the premises within five days from the date the second notice is delivered to the tenant.  Where rent has been paid in advance by the tenant, refund shall be made by the landlord of the amount of rent so paid covering the period from the date the rent was paid to and including the date the premises are vacated.  If the tenant fails or refuses to vacate the premises within five days from the date of delivery of the second notice, then in case rent has been paid in advance, the landlord shall make a tender of the amount of the refund of rent to which the tenant would have been entitled had the tenant vacated the premises upon the date the notice to vacate was delivered to the tenant.  Thereafter, upon the continued failure or refusal on the part of the tenant to vacate, the landlord may proceed, without further notice, to evict the tenant in any manner authorized by law. [L 1937, c 209, §1; RL 1945, §10403; RL 1955, §240-3; HRS §666-3; gen ch 1985; am L 1986, c 195, §3]

Case Notes

Use of dwelling premises for business purposes, under provisions of rent control ordinance.  38 H. 250.



§666-4 - Oral leases not exceeding one year, valid.

§666-4  Oral leases not exceeding one year, valid.  Notwithstanding other provisions of law to the contrary, oral leases of real property for any period not exceeding one year shall be valid and enforceable to all intents and purposes as if in writing. [L 1929, c 93, §1; RL 1935, §4016; RL 1945, §10404; RL 1955, §240-4; HRS §666-4]



§666-5 - Acceptance of rent during litigation, effect of.

§666-5  Acceptance of rent during litigation, effect of.  When any legal proceedings are brought by a landlord to evict a tenant, whether by summary possession proceedings or an action in the nature of an action of ejectment or otherwise, the acceptance of rent by the landlord during the litigation shall not be construed as a recognition of the tenancy and shall be without prejudice to the landlord's legal rights at the inception of the proceedings.

In the event the eviction proceedings of whatever nature are successful any rent so paid shall be construed as damages for withholding the occupancy of the premises involved from the landlord. [L 1945, c 251, §1; RL 1955, §240-5; HRS §666-5; am L 1972, c 90, §8(b); gen ch 1985]



§666-6 - Summary possession proceedings; venue.

§666-6  Summary possession proceedings; venue.  In the case of summary possession proceedings, the person entitled to the possession of the premises shall bring and prosecute the person's action in the district court of the circuit wherein the lands and premises in question are situated. [CC 1859, §940; am L 1905, c 95, §1; RL 1925, §2779; RL 1935, §4014; RL 1945, §10405; RL 1955, §240-6; HRS §666-6; am L 1972, c 90, §8(c); gen ch 1985]

Rules of Court

See DCRCP rule 3(b), (c)(4).

Case Notes

Necessary to allege relation of landlord and tenant exists or has existed, how such tenancy was created, whether by lease or parol, when and how terminated and that required notice to quit was given.  4 H. 154, 157; 13 H. 385; 22 H. 739.  Complaint held sufficient.  15 H. 632.

Right to possession, not title in issue.  20 H. 712; 22 H. 129.

The question of whether the right of trial by jury guaranteed by Article I, section 10, State Constitution, applies to a summary possession proceeding was raised but not decided.  58 H. 276, 567 P.2d 1239.

Actions to dispossess lessees involving short-term rental agreements or other leases that grant lessees solely the right of possession may only be adjudicated in district court pursuant to this section.  74 H. 294, 845 P.2d 1186.

Cited:  6 H. 407, 408.



§666-7 - Jurisdiction; joinder.

§666-7  Jurisdiction; joinder.  In any action for summary possession begun under this chapter, the plaintiff may join claims for rent, lodging, board, profits, damages, and waste, where these arise out of and refer to the land or premises, irrespective of the amount claimed.

In any such action, whether the ground or cause is nonpayment of rent or otherwise, the plaintiff may join in the action a prayer for accrued rent due, if any, and also for rent, profits, and damages up to the time of judgment, if such is rendered in the plaintiff's favor, without prejudice to such action or ground for summary possession as may be set forth in the complaint. [L 1915, c 171, §1; am L 1923, c 93, §1; RL 1925, §2780; RL 1935, §4015; RL 1945, §10406; am L 1945, c 216, §1; RL 1955, §240-7; HRS §666-7; am L 1972, c 90, §8(d); gen ch 1985]

Rules of Court

See DCRCP rule 18.

Case Notes

Holding over after notice of change of rent.  30 H. 29.  Recoupment for damages by reason of illegal eviction.  30 H. 434.  Items of damage recoverable by lessor.  30 H. 853.

Jurisdiction of district court where defendant demanded trial by jury, discussed.  70 H. 288, 769 P.2d 1091.

This chapter does not preclude a landlord from joining a breach of contract action, seeking damages as measured by future rent, with a summary possession action.  84 H. 75, 929 P.2d 88.

Cited:  27 H. 308, 322; 40 H. 236; 30 H. 302, 310.



§666-8 - Service.

§666-8  Service.  The summons shall be served as provided by the rules of court.

In the event that any defendant cannot be served within the circuit, service may be made in any part of the State.

If any defendant cannot be served with process within the State, and the facts shall appear by affidavit or otherwise to the satisfaction of the court, service as to such defendant may be made according to the special order of the court, but such order shall in any case include a direction to the officer to leave a certified copy of the complaint and summons with some agent or employee of mature years of the defendant, provided the agent or employee can be found upon the premises or elsewhere within the circuit, and also to affix in a conspicuous place upon the premises (as upon the wall of any store, shop, dwelling, or other building thereon, and if there is no such building, then upon some other permanent object thereon, as a tree or fence) a certified copy of the complaint and summons.  The order shall further require that a certified copy of the complaint and summons be sent to the defendant by certified or registered mail, postage prepaid, unless it is shown by affidavit or otherwise to the satisfaction of the court that the address of the defendant is unknown and cannot be ascertained. [CC 1859, §941; am L 1905, c 95, §2; RL 1925, §2781; RL 1935, §4018; RL 1945, §10407; RL 1955, §240-8; HRS §666-8; am L 1972, c 90, §8(e)]

Rules of Court

See DCRCP rule 4.



§666-9 - Return day.

§666-9  Return day.  The summons shall be returnable within such time as is fixed by the court in conformity with the rules of court. [CC 1859, §942; am L 1923, c 119, §1; RL 1925, §2782; RL 1935, §4019; RL 1945, §10408; RL 1955, §240-9; HRS §666-9; am L 1971, c 144, §31A]

Rules of Court

See DCRCP rule 12(a).

Case Notes

When summons not returnable as provided judgment void.  13 H. 450.  But if last day falls on Sunday, summons may be made returnable on Monday, the next legal day.  24 H. 250, 252-253.

Defendant cannot be defaulted if defendant appears without filing written pleadings.  14 H. 590, 592.

Cited:  24 H. 95, 96.



§666-10 - REPEALED.

§666-10  REPEALED.  L 1972, c 90, §8(h).



§666-11 - Judgment; writ of possession.

§666-11  Judgment; writ of possession.  If it is proved to the satisfaction of the court that the plaintiff is entitled to the possession of the premises, the plaintiff shall have judgment for possession, and for the plaintiff's costs.  Execution shall issue accordingly.  The writ of possession shall issue to the sheriff or to a police officer of the circuit where the premises are situated, commanding the sheriff or police officer to remove all persons from the premises, and to put the plaintiff, or the plaintiff's agent, into the full possession thereof. [CC 1859, §943; RL 1925, §2784; RL 1935, §4021; RL 1945, §10410; RL 1955, §240-11; am L 1963, c 85, §3; HRS §666-11; am L 1972, c 90, §8(f); gen ch 1985; am L 1989, c 211, §10; am L 1990, c 281, §11]

Cross References

Sheriff, etc., see §26-14.6.

Case Notes

Defendant cannot be defaulted if defendant appears without filing written pleadings.  14 H. 590.

Writ may issue at any time after judgment unless stayed by law.  23 H. 65.  Issuance of writ does not deprive defendants of right of appeal.  27 H. 362, 366.  Appeal as a supersedeas.  27 H. 308, 321-322; 27 H. 362, 367.

Cited:  19 H. 65, 67; 20 H. 712, 713.



§666-12 - How writ executed.

§666-12  How writ executed.  The officer to whom the writ for delivering possession is directed and delivered shall execute the same according to the tenor thereof. [CC 1859, §944; RL 1925, §2785; RL 1935, §4022; RL 1945, §10411; RL 1955, §240-12; HRS §666-12]



§666-13 - Effect of writ.

§666-13  Effect of writ.  Whenever a writ is issued for the removal of any tenant, the contract for the use of the premises, if any exists, and the relation of landlord and tenant between the parties, shall be deemed to be canceled and annulled. [CC 1859, §945; RL 1925, §2786; RL 1935, §4023; RL 1945, §10412; RL 1955, §240-13; HRS §666-13]

Case Notes

Warrant terminates relation of landlord and tenant only upon final judgment for possession.  27 H. 362, 368.  See 28 H. 160, 162.

Hawaii Legal Reporter Citations

Issuance of writ of possession terminated lease.  79 HLR 79-0729.



§666-14 - Writ stayed how, in proceedings for nonpayment of rent.

§666-14  Writ stayed how, in proceedings for nonpayment of rent.  The issuing of the writ of possession shall be stayed in the case of a proceeding for the nonpayment of rent, if the person owing the rent, before the writ is actually issued, pays the rent due and interest thereon at the rate of eight per cent a year and all costs and charges of the proceedings, and all expenses incurred by plaintiff, including a reasonable fee for the plaintiff's attorney. [CC 1859, §946; RL 1925, §2787; am L 1927, c 124, §1; RL 1935, §4024; RL 1945, §10413; RL 1955, §240-14; HRS §666-14; am L 1972, c 90, §8(g); gen ch 1985]

Rules of Court

See DCRCP rule 62.

Case Notes

Breach of covenant to pay rent cured by tender made in court or tender made after judgment, but before issuance of writ.  14 H. 590, 592-593; 28 H. 160.

Writ of possession may be canceled if it was mistakenly issued.  59 H. 472, 583 P.2d 352.

In making attorney's fee awards under §607-14 and this section, the trial court must designate the specific amount awarded pursuant to each statute to prevent duplicative awards and permit effective appellate review of awards.  85 H. 501 (App.), 946 P.2d 609.

Under this section, a landlord may, incident to a summary possession action, seek attorney's fees attributable to the summary possession action which are in addition to, but not duplicative of, any fees awarded under §607-14.  85 H. 501 (App.), 946 P.2d 609.

Cited:  27 H. 308, 321; 27 H. 362, 364.



§666-15 to 19 - REPEALED.

§§666-15 to 19  REPEALED.  L 1972, c 90, §8(h).



§666-20 - Rent control ordinances.

§666-20  Rent control ordinances.  Nothing in this chapter shall be deemed to authorize the eviction of a tenant contrary to any rent control ordinance declaring an emergency arising out of a housing shortage and prohibiting termination of tenancies or restricting the grounds for termination thereof, pursuant to the powers conferred by section 62-34(11) and section 70-65, so long as such emergency continues. [L 1943, c 102, §4; RL 1945, §10418; RL 1955, §240-20; HRS §666-20]

Note

Sections 62-34 and 70-65 referred to in text are repealed.

Cross References

General powers and limitations of the counties, see §46-1.5.

Status of tenancy during disaster declarations, see §209-9.

Case Notes

Eviction for occupancy by landlord.  36 H. 711.  Validity of provisions of rent control ordinance limiting grounds for termination of tenancy.  37 H. 252.

Recovery of housing used illegally for commercial purposes.  38 H. 250.

Existence of emergency.  43 H. 84.

Cited:  37 H. 294.



§666-21 - Rent trust fund.

§666-21  Rent trust fund.  (a)  At the request of either the tenant or the landlord in any court proceeding in which the payment or nonpayment of rent is in dispute, the court shall order the tenant to deposit any disputed rent as it becomes due into the court as provided under subsection (c), and in the case of a proceeding in which a rent increase is in issue, the amount of the rent prior to the increase; provided that the tenant shall not be required to deposit any rent where the tenant can show to the court's satisfaction that the rent has already been paid to the landlord; provided further that if the parties had executed a written instrument agreeing that the rent could be withheld or deducted, the court shall not require the tenant to deposit rent into the fund.  No deposit of rent into the fund ordered under this section shall affect the tenant's rights to assert either that payment of rent was made or that any grounds for nonpayment of rent exist under this chapter.

(b)  If the tenant is unable to comply with the court's order under subsection (a) in paying the required amount of rent to the court, the landlord shall have judgment for possession and execution shall issue accordingly.  The writ of possession shall issue to the sheriff or to a police officer of the circuit where the premises are situated, ordering the sheriff or police officer to remove all persons and possessions from the premises, and to put the landlord, or the landlord's agent, into full possession of the premises.

(c)  The court in which the dispute is being heard shall accept and hold in trust any rent deposited under this section and shall make payments out of money collected as provided in this section.  The court shall order payment of the money collected or portion thereof to the landlord if the court finds that the rent is due and has not been paid to the landlord and that the tenant did not have any basis to withhold, deduct, or otherwise set off the rent not paid.  The court shall order payment of the money collected or portion thereof to the tenant if the court finds that the rent is not due or has been paid, or that the tenant had a basis to withhold, deduct, or otherwise set off the rent not paid.

(d)  The court, upon finding that either the landlord or the tenant raised the issue of payment or nonpayment of rent in bad faith, shall order that person to pay the other party reasonable interest on the rent deposited into the trust. [L 1984, c 211, §1; am L 1989, c 211, §10; am L 1990, c 281, §11]

Cross References

Sheriff, etc., see §26-14.6.

Case Notes

Assuming that possession of leased premises and rent to be paid into the trust fund are property interests protected under the due process clause, this section does not offend due process as tenants are afforded an opportunity to challenge summary possession and motions for the establishment of a rent trust fund.  107 H. 73, 110 P.3d 397.

As the imposition of a rent trust fund--requiring tenants to pay rent in exchange for possession for the duration of the dispute--appears rationally related to achieving the purpose of providing landlords with an expeditious alternative to eviction proceedings and tenants with an opportunity to maintain possession so long as rent is paid when properly due, this section does not violate the equal protection clauses of the U.S. and Hawaii Constitutions.  107 H. 73, 110 P.3d 397.

Before ordering that a rent trust fund pursuant to this section be established, the trial court should have held a hearing on the claim of defendant, as tenant of outdoor spaces rented to tenant by plaintiff, that defendant was not allowed to take possession of the spaces.  107 H. 73, 110 P.3d 397.



§666-41 to 45 - REPEALED.

PART II.  HEALTH REQUIREMENTS IN RENTAL DWELLINGS

§§666-41 to 45  REPEALED.  L 1972, c 132, §2.






CHAPTER 667 - MORTGAGE FORECLOSURES &NBSP;

§667-1 - Foreclosure by action.

PART I.  FORECLOSURE BY ACTION OR FORECLOSURE BY

POWER OF SALE

Note

Sections 667-1 to 667-13 designated as Part I by L 1998, c 122, §2.

Law Journals and Reviews

Mortgagor Protection Laws:  A Proposal for Mortgage Foreclosure Reform in Hawai‘i.  24 UH L. Rev. 245.

§667-1  Foreclosure by action.  The circuit court may assess the amount due upon a mortgage, whether of real or personal property, without the intervention of a jury, and shall render judgment for the amount awarded, and the foreclosure of the mortgage.  Execution may be issued on the judgment, as ordered by the court. [CC 1859, §1231; RL 1925, §2887; RL 1935, §4720; RL 1945, §12420; RL 1955, §336-1; HRS §667-1; am L 1972, c 90, §9(a)]

Case Notes

In the absence of direction from mortgagor, mortgagee may appropriate payment on mortgage to either principal or interest, or to another debt due to mortgagee.  5 H. 405.

Guardian of heirs of mortgagor justified in assenting to application of proceeds of sale of land of deceased ancestor to payment of debt, secured or unsecured.  28 H. 81, 85.

Burden of guarantor sued for deficiency after foreclosure to show foreclosure price paid by mortgagee inadequate.  31 H. 34.  Economic depression alone not enough to refuse remedy of foreclosure.  32 H. 835.  Upset price.  Id.

Decree of foreclosure is a final judgment for purposes of appellate review.  55 H. 414, 520 P.2d 431; 57 H. 557, 560 P.2d 488.

The judicial foreclosure system in Hawaii, pursuant to this section, is not clearly, manifestly and unmistakably violative of due process; considering the two basic elements of procedural due process--notice and the opportunity to be heard--appellants were afforded due process.  94 H. 422 (App.), 16 P.3d 827.

See 33 H. 1; 34 H. 283.

Cited:  40 H. 269, 274.



§667-2 - Other mortgagees joined.

§667-2  Other mortgagees joined.  All prior and subsequent mortgage creditors, whose names are or can be discovered by the party foreclosing a mortgage, shall be made parties to the action. [CC 1859, §1232; RL 1925, §2888; RL 1935, §4721; RL 1945, §12421; RL 1955, §336-2; HRS §667-2; am L 1972, c 90, §9(b)]

Rules of Court

Parties, see HRCP rules 19-21.

Case Notes

See 5 H. 397.



§667-3 - Proceeds, how applied.

§667-3  Proceeds, how applied.  Mortgage creditors shall be entitled to payment according to the priority of their liens, and not pro rata; and judgments of foreclosure shall operate to extinguish the liens of subsequent mortgages of the same property, without forcing prior mortgagees to their right of recovery.  The surplus after payment of the mortgage foreclosed, shall be applied pro tanto to the next junior mortgage, and so on to the payment, wholly or in part, of mortgages junior to the one assessed. [CC 1859, §1233; RL 1925, §2889; RL 1935, §4722; RL 1945, §12422; RL 1955, §336-3; HRS §667-3; am L 1972, c 90, §9(c)]

Rules of Court

See HRCP rule 13.

Case Notes

Mortgagee of recorded chattel mortgage taking possession of unharvested rice crop has prior right over subsequent creditors.  9 H. 616.

Tender must include attorney's fee in order to ward off foreclosure when mortgage provides for attorney's fee.  21 H. 470; 29 H. 20.

Under HRCP 54(b), court has discretion to leave adjudication of junior lien status for later determination.  56 H. 587, 545 P.2d 1173.

First mortgage lien should not have been terminated by confirmation of sale unless first mortgagee's priority as to proceeds was preserved.  67 H. 322, 687 P.2d 1333.

See 33 H. 1; 35 H. 482.



§667-4 - Defenses.

§667-4  Defenses.  The mortgagor, or any subsequent mortgagee, may defend the action for foreclosure, and may show any matter in legal or equitable avoidance of the mortgage. [CC 1859, §1234; RL 1925, §2890; RL 1935, §4723; RL 1945, §12423; RL 1955, §336-4; HRS §667-4; am L 1972, c 90, §9(d)]

Rules of Court

Pleading under the Hawaii Rules of Civil Procedure, see HRCP rules 7, 8, 10, 12.  Affirmative defenses, see HRCP rule 8(c).

Case Notes

Acceleration provision in mortgage although not in note secured is enforceable by foreclosure.  32 H. 420.



§667-5 - Foreclosure under power of sale; notice; affidavit after sale.

§667-5  Foreclosure under power of sale; notice; affidavit after sale.  (a)  When a power of sale is contained in a mortgage, and where the mortgagee, the mortgagee's successor in interest, or any person authorized by the power to act in the premises, desires to foreclose under power of sale upon breach of a condition of the mortgage, the mortgagee, successor, or person shall be represented by an attorney who is licensed to practice law in the State and is physically located in the State.  The attorney shall:

(1)  Give notice of the mortgagee's, successor's, or person's intention to foreclose the mortgage and of the sale of the mortgaged property, by publication of the notice once in each of three successive weeks (three publications), the last publication to be not less than fourteen days before the day of sale, in a newspaper having a general circulation in the county in which the mortgaged property lies; and

(2)  Give any notices and do all acts as are authorized or required by the power contained in the mortgage.

(b)  Copies of the notice required under subsection (a) shall be:

(1)  Filed with the state director of taxation; and

(2)  Posted on the premises not less than twenty-one days before the day of sale.

(c)  Upon the request of any person entitled to notice pursuant to this section and sections 667-5.5 and 667-6, the attorney, the mortgagee, successor, or person represented by the attorney shall disclose to the requestor the following information:

(1)  The amount to cure the default, together with the estimated amount of the foreclosing mortgagee's attorneys' fees and costs, and all other fees and costs estimated to be incurred by the foreclosing mortgagee related to the default prior to the auction within five business days of the request; and

(2)  The sale price of the mortgaged property once auctioned.

(d)  Any sale, of which notice has been given as aforesaid, may be postponed from time to time by public announcement made by the mortgagee or by some person acting on the mortgagee's behalf.  Upon request made by any person who is entitled to notice pursuant to section 667-5.5 or 667-6, or this section, the mortgagee or person acting on the mortgagee's behalf shall provide the date and time of a postponed auction, or if the auction is canceled, information that the auction was canceled.  The mortgagee within thirty days after selling the property in pursuance of the power, shall file a copy of the notice of sale and the mortgagee's affidavit, setting forth the mortgagee's acts in the premises fully and particularly, in the bureau of conveyances.

(e)  The affidavit and copy of the notice shall be recorded and indexed by the registrar, in the manner provided in chapter 501 or 502, as the case may be.

(f)  This section is inapplicable if the mortgagee is foreclosing as to personal property only. [L 1874, c 33, §1; am L 1907, c 59, §1; am L 1911, c 108, §1; am L 1915, c 121, §1; RL 1925, §2879; RL 1935, §4724; am L 1937, c 138, §1; RL 1945, §12424; RL 1955, §336-5; am L 1967, c 256, §1; HRS §667-5; am L 1972, c 90, §9(e); gen ch 1985; am L 1989, c 20, §5; am L 2008, c 138, §1]

Cross References

Publication, how made, see §601-13.

Further provisions as to notice, affidavit, see §667-7.

Law Journals and Reviews

Hawai‘i 2000 Report Regarding Lawyers' Opinion Letters in Mortgage Loan Transactions.  22 UH L. Rev. 347.

Mortgagor Protection Laws:  A Proposal for Mortgage Foreclosure Reform in Hawai‘i.  24 UH L. Rev. 245.

Case Notes

Mortgagee in exercising power must not oppress debtor or sacrifice the estate.  5 H. 262.  As to duty to sell in parcels, see 17 H. 49.  Foreclosure not barred because statute of limitations has run against note but no deficiency judgment can be entered.  17 H. 49; 20 H. 620.  Foreclosure barred, by analogy, by statute applicable to real actions.  15 H. 507.  Ejectment and not bill in equity proper remedy for purchaser at sale under power, to obtain possession.  14 H. 515.  Mere filing of bankruptcy petition between date of publication and date of sale does not invalidate sale but bankruptcy court may enjoin sale.  7 F.2d 576.

Plaintiff-appellant challenged this statute as violating the due process clause of the Fourteenth Amendment; district court's dismissal of the case for failure to state a claim because the sale was a purely private remedy and involved no state action, affirmed.  324 F.3d 1091.

Acts to be done by mortgagee not required to be done personally.  8 H. 108.

Publication in Hawaiian no longer required.  22 H. 183.

Constitutionality.  17 H. 49; 17 H. 528, 534.  Validity of sale; provisions of power of sale must be followed.  5 H. 262; 17 H. 49.  Redemption; no statute authorizes redemption after sale, and hence no right of redemption exists.  15 H. 271.

Chattel mortgages, duty to obtain best price.  35 H. 158.



§667-5.5 - Foreclosure notice.

§667-5.5  Foreclosure notice.  Notwithstanding any law or agreement to the contrary, any person who forecloses on a property within a planned community, a condominium apartment or unit, or an apartment in a cooperative housing project shall notify, by way of registered or certified mail, the board of directors of the planned community association, the association of owners of the condominium project, or the cooperative housing project in which the property to be foreclosed is located, of the foreclosure at the time foreclosure proceedings are begun.  The notice, at a minimum, shall identify the property, condominium apartment or unit, or cooperative apartment which is the subject of the foreclosure and identify the name or names of the person or persons bringing foreclosure proceedings.  This section shall not apply when the planned community association, condominium association of owners, or cooperative housing corporation is a party in a foreclosure action.  This section shall not affect civil proceedings against parties other than the planned community association, association of owners, or cooperative housing corporation. [L 1984, c 204, §1; am L 1988, c 166, §1; am L 2006, c 275, §2; am L 2008, c 28, §39]



§667-5.7 - Public sale.

[§667-5.7]  Public sale.  At any public sale pursuant to section 667-5, the successful bidder at the public sale, as the purchaser, shall not be required to make a downpayment to the foreclosing mortgagee of more than ten per cent of the highest successful bid price. [L 2006, c 275, §1]



§667-6 - Notice to mortgage creditors.

§667-6  Notice to mortgage creditors.  Whenever a mortgage creditor having a mortgage lien on certain premises desires notice that another mortgage creditor having a mortgage lien on the same premises intends to foreclose the mortgage and sell the mortgaged property pursuant to a power of sale under section 667-5, the mortgage creditor may submit a written request to the mortgagee foreclosing or who may foreclose the mortgage by power of sale, to receive notice of the mortgagee's intention to foreclose the mortgage under power of sale.  This request for notice may be submitted any time after the recordation or filing of the subject mortgage at the bureau of conveyances or the land court, but must be submitted prior to the completion of the publication of the mortgagee's notice of intention to foreclose the mortgage and of the sale of the mortgaged property.  This request shall be signed by the mortgage creditor, or its authorized representative, desiring to receive notice, specifying the name and address of the person to whom the notice is to be mailed.  The mortgagee receiving the request shall thereafter give notice to all mortgage creditors who have timely submitted their request.  The notice shall be sent by mail or otherwise communicated to the mortgage creditors, not less than seven calendar days prior to the date of sale.

No request for copy of any notice pursuant to this section nor any statement or allegation in any such request nor any record thereof shall affect the title to real property or be deemed notice to any person that any party requesting copy of the notice has or claims any right, title, or interest in, or lien or charge upon the property described in the mortgage referred to therein. [L 1967, c 83, §1; HRS §667-6; am L 1972, c 90, §9(f); gen ch 1993]



§667-7 - Notice, contents; affidavit.

§667-7  Notice, contents; affidavit.  (a)  The notice of intention of foreclosure shall contain:

(1)  A description of the mortgaged property; and

(2)  A statement of the time and place proposed for the sale thereof at any time after the expiration of four weeks from the date when first advertised.

(b)  The affidavit described under section 667-5 may lawfully be made by any person duly authorized to act for the mortgagee, and in such capacity conducting the foreclosure. [L 1890, c 9, §1; am L 1915, c 121, §2; RL 1925, §2880; RL 1935, §4725; RL 1945, §12425; RL 1955, §336-6; HRS §667-7; am L 2008, c 138, §2]

Case Notes

Mortgagee may act by someone duly authorized.  8 H. 108.



§667-8 - Affidavit as evidence, when.

§667-8  Affidavit as evidence, when.  If it appears by the affidavit that the affiant has in all respects complied with the requirements of the power of sale and the statute, in relation to all things to be done by the affiant before selling the property, and has sold the same in the manner required by the power, the affidavit, or a duly certified copy of the record thereof, shall be admitted as evidence that the power of sale was duly executed. [L 1874, c 33, §2; RL 1925, §2881; RL 1935, §4726; RL 1945, §12426; RL 1955, §336-7; HRS §667-8; am L 1972, c 90, §9(g); gen ch 1985]



§667-9 - Dower barred, when.

§667-9  Dower barred, when.  If the mortgage was executed by a man having at the time no lawful wife, or if the mortgagor being married, his wife joined in the deed in token of her release of dower, the sale of the property in the mode aforesaid shall be effectual to bar all claim and possibility of dower in the property. [L 1874, c 33, §3; RL 1925, §2882; RL 1935, §4727; RL 1945, §12427; RL 1955, §336-8; HRS §667-9; am L 1972, c 90, §9(h)]



§667-10 - Power unaffected by transfer; surplus after sale.

§667-10  Power unaffected by transfer; surplus after sale.  No sale or transfer by the mortgagor shall impair or annul any right or power of attorney given in the mortgage to the mortgagee to sell or transfer the mortgaged property, as attorney or agent of the mortgagor, except as otherwise provided by chapters 501 and 502.  When public sale is made of the mortgaged property under this chapter, the remainder of the proceeds, if any, shall be paid over to the owner of the mortgaged property, after deducting the amount of claim and all expenses attending the same. [L 1874, c 33, §4; RL 1925, §2883; RL 1935, §4728; RL 1945, §12428; RL 1955, §336-9; HRS §667-10; am L 1972, c 90, §9(i), (j)]

Case Notes

Surplus:  Upon foreclosure sale after death of mortgagor surplus goes to administrator if required to pay debts.  17 H. 453 (prior to enactment of §531-14).  Mortgagor can recover surplus from first mortgagee when second mortgagee not a party to the action.  18 H. 352.

Owner of mortgaged property had right to surplus proceeds.  71 H. 204, 787 P.2d 674.



§667-11 to 13 - REPEALED.

§§667-11 to 13  REPEALED.  L 1972, c 90, §9(k).



§667-21 - Alternate power of sale process; definitions.

[PART II.]  ALTERNATE POWER OF SALE FORECLOSURE PROCESS

Law Journals and Reviews

Hawai‘i 2000 Report Regarding Lawyers' Opinion Letters in Mortgage Loan Transactions.  22 UH L. Rev. 347.

[§667-21]  Alternate power of sale process; definitions.  (a)  The process in this part is an alternative power of sale process to the foreclosure by action and the foreclosure by power of sale in part I.

(b)  As used in this part:

"Borrower" means the borrower, maker, cosigner, or guarantor under a mortgage agreement.

"Foreclosing mortgagee" means the mortgagee that intends to conduct a power of sale foreclosure; provided that the mortgagee is a federally insured bank, a federally insured savings and loan association, a federally insured savings bank, a depository financial services loan company, a nondepository financial services loan company, a credit union insured by the National Credit Union Administration, a bank holding company, a foreign lender as defined in section 207-11, or an institutional investor as defined in section 454-1.

"Mailed" means to be sent by regular mail, postage prepaid, and by certified, registered, or express mail, postage prepaid and return receipt requested.

"Mortgage" means a mortgage, security agreement, or other document under which property is mortgaged, encumbered, pledged, or otherwise rendered subject to a lien for the purpose of securing the payment of money or the performance of an obligation.

"Mortgage agreement" includes the mortgage, the note or debt document, or any document amending any of the foregoing.

"Mortgaged property" means the property that is subject to the lien of the mortgage.

"Mortgagee" means the current holder of record of the mortgagee's or the lender's interest under the mortgage, or the current mortgagee's or lender's duly authorized agent.

"Mortgagor" means the mortgagor or borrower named in the mortgage and, unless the context otherwise indicates, includes the current owner of record of the mortgaged property whose interest is subject to the mortgage.

"Open house" means a public showing of the mortgaged property during a scheduled time period.

"Power of sale" or "power of sale foreclosure" means a nonjudicial foreclosure under this part when the mortgage contains, authorizes, permits, or provides for a power of sale, a power of sale foreclosure, a power of sale remedy, or a nonjudicial foreclosure.

"Property" means property (real, personal, or mixed), an interest in property (including fee simple, leasehold, life estate, reversionary interest, and any other estate under applicable law), or other interests that can be subject to the lien of a mortgage.

"Record" or "recorded" means a document is recorded or filed with the office of the assistant registrar of the land court under chapter 501 or recorded with the registrar of conveyances under chapter 502, or both, as applicable.

"Served" means to have service of the notice of default made in accordance with the service of process or the service of summons under the Hawaii rules of civil procedure, and under sections 634-35 and 634-36. [L 1998, c 122, pt of §1]

Rules of Court

Service, see HRCP rules 4, 5.



§667-22 - Notice of default; contents; distribution.

§667-22  Notice of default; contents; distribution.  (a)  When the mortgagor or the borrower has breached the mortgage agreement, and when the foreclosing mortgagee intends to conduct a power of sale foreclosure under this part, the foreclosing mortgagee shall prepare a written notice of default addressed to the mortgagor, the borrower, and any guarantor.  The notice of default shall state:

(1)  The name and address of the current mortgagee;

(2)  The name and last known address of the mortgagor, the borrower, and any guarantor;

(3)  The address or a description of the location of the mortgaged property, and the tax map key number of the mortgaged property;

(4)  The description of the default, and if the default is a monetary default, an itemization of the delinquent amount shall be given;

(5)  The action that must be taken to cure the default, including the amount to cure the default, together with the estimated amount of the foreclosing mortgagee's attorney's fees and costs, and all other fees and costs estimated to be incurred by the foreclosing mortgagee related to the default by the deadline date;

(6)  The date by which the default must be cured, which deadline date shall be at least sixty days after the date of the notice of default;

(7)  That if the default is not cured by the deadline date stated in the notice of default, the entire unpaid balance of the moneys owed to the mortgagee under the mortgage agreement will be due, that the mortgagee intends to conduct a power of sale foreclosure to sell the mortgaged property at a public sale without any court action and without going to court, and that the mortgagee or any other person may acquire the mortgaged property at the public sale; and

(8)  The name, address, including electronic address, and telephone number of the attorney who is representing the foreclosing mortgagee; provided that the attorney shall be licensed to practice law in the State and physically located in the State.

(b)  The notice of default shall also contain wording substantially similar to the following in all capital letters:

"IF THE DEFAULT ON THE LOAN CONTINUES AFTER THE DEADLINE DATE IN THIS NOTICE, THE MORTGAGED PROPERTY MAY BE FORECLOSED AND SOLD WITHOUT ANY COURT ACTION AND WITHOUT GOING TO COURT.

YOU MAY HAVE CERTAIN LEGAL RIGHTS OR DEFENSES.  FOR ADVICE, YOU SHOULD CONSULT WITH AN ATTORNEY LICENSED IN THIS STATE.

AFTER THE DEADLINE DATE IN THIS NOTICE, TWO PUBLIC SHOWINGS (OPEN HOUSES) OF THE PROPERTY BY THE LENDER WILL BE HELD, BUT ONLY IF ALL MORTGAGORS (OWNERS) OF THE PROPERTY SO AGREE.  TO SHOW THAT ALL OWNERS AGREE TO ALLOW TWO OPEN HOUSES BY THE LENDER, ALL OWNERS MUST SIGN A LETTER SHOWING THEY AGREE.  ALL OWNERS MUST SEND THE SIGNED LETTER TO THIS OFFICE AT THE ADDRESS GIVEN IN THIS NOTICE.

THIS OFFICE MUST ACTUALLY RECEIVE THE SIGNED LETTER BY THE DEADLINE DATE IN THIS NOTICE.  THE SIGNED LETTER MUST BE SENT TO THIS OFFICE BY CERTIFIED MAIL, REGISTERED MAIL, OR EXPRESS MAIL, POSTAGE PREPAID AND RETURN RECEIPT REQUESTED.

IF THE SIGNED LETTER IS NOT RECEIVED BY THIS OFFICE BY THE DEADLINE DATE, THE PROPERTY WILL THEN BE SOLD WITHOUT ANY OPEN HOUSES BEING HELD.

EVEN IF THIS OFFICE RECEIVES THE SIGNED LETTER TO ALLOW THE LENDER TO HOLD TWO OPEN HOUSES OF THE PROPERTY, IF ALL OWNERS LATER DO NOT COOPERATE TO ALLOW THE OPEN HOUSES, THE PROPERTY WILL BE SOLD WITHOUT ANY OPEN HOUSES BEING HELD.

ALL FUTURE NOTICES AND CORRESPONDENCE WILL BE MAILED TO YOU AT THE ADDRESS AT WHICH YOU RECEIVED THIS NOTICE UNLESS YOU SEND WRITTEN INSTRUCTIONS TO THIS OFFICE INFORMING THIS OFFICE OF A DIFFERENT ADDRESS.  THE WRITTEN INSTRUCTIONS MUST BE SENT TO THIS OFFICE BY CERTIFIED MAIL, REGISTERED MAIL, OR EXPRESS MAIL, POSTAGE PREPAID AND RETURN RECEIPT REQUESTED."

(c)  The foreclosing mortgagee shall have the notice of default served on:

(1)  The mortgagor and the borrower;

(2)  Any prior or junior creditors having a recorded lien on the mortgaged property before the recordation of the notice of default under section 667-23;

(3)  The state director of taxation;

(4)  The director of finance of the county where the mortgaged property is located; and

(5)  Any other person entitled to receive notice under section 667-5.5. [L 1998, c 122, pt of §1; am L 2008, c 138, §3]



§667-23 - Recordation of notice of default.

[§667-23]  Recordation of notice of default.  Before the deadline date in the notice of default, the notice of default in a recordable form shall be recorded in a manner similar to recordation of notices of pendency of action under section 501- 151 or section 634-51, or both, as applicable.  The recorded notice of default shall have the same effect as a notice of pendency of action.  From and after the recordation of the notice of default, any person who becomes a purchaser or encumbrancer of the mortgaged property shall be deemed to have constructive notice of the power of sale foreclosure and shall be bound by the foreclosure. [L 1998, c 122, pt of §1]



§667-24 - Cure of default.

[§667-24]  Cure of default.  (a)  If the default is cured as required by the notice of default, the foreclosing mortgagee shall rescind the notice of default.  Within fourteen days of the date of the cure, the foreclosing mortgagee shall so notify any person who was served with the notice of default.  If the notice of default was recorded, a release of the notice of default shall be recorded.

(b)  If the default is not cured as required by the notice of default, the foreclosing mortgagee, without filing a court action and without going to court, may foreclose the mortgage under power of sale to sell the mortgaged property at a public sale. [L 1998, c 122, pt of §1]



§667-25 - Date, place of public sale of mortgaged property.

[§667-25]  Date, place of public sale of mortgaged property.  (a)  The public sale of the mortgaged property shall take place on the later of the following:

(1)  At least sixty days after the public notice of the public sale is distributed under section 667-27; or

(2)  At least fourteen days after the date of the publication of the third public notice advertisement under section 667-27.

(b)  The public sale of the mortgaged property shall be held in the county where the mortgaged property is located.  However, if the borrower, the mortgagor, and the foreclosing mortgagee all agree in writing, the public sale may be held in a different county in the State.  The public sale shall be held during business hours on a business day.

(c)  The public sale of the mortgaged property shall be conducted by the foreclosing mortgagee on the date, at the time, and at the place described in the public notice of the public sale. [L 1998, c 122, pt of §1]



§667-26 - Public showing of mortgaged property.

[§667-26]  Public showing of mortgaged property.  (a)  If the default is not cured as stated in the notice of default, the foreclosing mortgagee shall conduct two open houses of the mortgaged property before the public sale; provided that the foreclosing mortgagee timely received the signed letter of agreement from the mortgagor as required by the notice of default.  Only two open houses shall be required even if the date of the public sale is postponed.

(b)  Even if the signed letter of agreement is timely received, if there is no subsequent cooperation by the mortgagor to allow two open houses, the public sale may be held without any open houses of the mortgaged property.  If the public notice of the public sale advertised the dates and times of the open houses, but there were no open houses because of the lack of cooperation by the mortgagor, the public sale may still be held as advertised, and the public notice of the public sale may not need to be republished. [L 1998, c 122, pt of §1]



§667-27 - Public notice of public sale; contents; distribution; publication.

[§667-27]  Public notice of public sale; contents; distribution; publication.  (a)  The foreclosing mortgagee shall prepare the public notice of the public sale.  The public notice shall state:

(1)  The date, time, and place of the public sale;

(2)  The dates and times of the two open houses of the mortgaged property, or if there will not be any open houses, the public notice shall so state;

(3)  The unpaid balance of the moneys owed to the mortgagee under the mortgage agreement;

(4)  A description of the mortgaged property, including the address or description of the location of the mortgaged property, and the tax map key number of the mortgaged property;

(5)  The name of the mortgagor and the borrower;

(6)  The name of the foreclosing mortgagee;

(7)  The name of any prior or junior creditors having a recorded lien on the mortgaged property before the recordation of the notice of default under section 667-23;

(8)  The name, the address in the State, and the telephone number in the State of the person in the State conducting the public sale; and

(9)  The terms and conditions of the public sale.

(b)  The public notice shall also contain wording substantially similar to the following in all capital letters:

"THE DEFAULT UNDER THE MORTGAGE AGREEMENT MAY BE CURED NO LATER THAN THREE BUSINESS DAYS BEFORE THE DATE OF THE PUBLIC SALE OF THE MORTGAGED PROPERTY BY PAYING THE ENTIRE AMOUNT WHICH WOULD BE OWED TO THE FORECLOSING MORTGAGEE IF THE PAYMENTS UNDER THE MORTGAGE AGREEMENT HAD NOT BEEN ACCELERATED, PLUS THE FORECLOSING MORTGAGEE'S ATTORNEY'S FEES AND COSTS, AND ALL OTHER FEES AND COSTS INCURRED BY THE FORECLOSING MORTGAGEE RELATED TO THE DEFAULT, UNLESS OTHERWISE AGREED TO BETWEEN THE FORECLOSING MORTGAGEE AND THE BORROWER.  THERE IS NO RIGHT TO CURE THE DEFAULT OR ANY RIGHT OF REDEMPTION AFTER THAT TIME.  IF THE DEFAULT IS SO CURED, THE PUBLIC SALE SHALL BE CANCELED."

(c)  If the default is not cured as required by the notice of default, the foreclosing mortgagee shall have a copy of the public notice of the public sale of the mortgaged property:

(1)  Mailed or delivered to the mortgagor and the borrower at their respective last known addresses;

(2)  Mailed or delivered to any prior or junior creditors having a recorded lien on the mortgaged property before the recordation of the notice of default under section 667-23;

(3)  Mailed or delivered to the state director of taxation;

(4)  Mailed or delivered to the director of finance of the county where the mortgaged property is located;

(5)  Posted on the mortgaged property or on such other real property of which the mortgaged property is a part; and

(6)  Mailed or delivered to any other person entitled to receive notice under section 667-5.5.

(d)  The foreclosing mortgagee shall have the public notice of the public sale published in the classified section of a daily newspaper of general circulation in the county where the mortgaged property is located.  The public notice shall be published once each week for three consecutive weeks (three publications).  The public sale shall take place no sooner than fourteen days after the date of the publication of the third public notice advertisement. [L 1998, c 122, pt of §1]



§667-28 - Postponement, cancellation of sale.

§667-28  Postponement, cancellation of sale.  (a)  The public sale may be either postponed or canceled by the foreclosing mortgagee.  Notice of the postponement or the cancellation of the public sale shall be:

(1)  Announced by the foreclosing mortgagee at the date, time, and place of the last scheduled public sale; and

(2)  Provided, upon request, to any other person who is entitled to receive the notice of default under section 667-22(c).

(b)  If there is a postponement of the public sale of the mortgaged property, a new public notice of the public sale shall be published once in the format described in section 667-27.  The new public notice shall state that it is a notice of a postponed sale.  The public sale shall take place no sooner than fourteen days after the date of the publication of the new public notice.  No sooner than fourteen days before the date of the public sale, a copy of the new public notice shall be posted on the mortgaged property or on such other real property of which the mortgaged property is a part, and it shall be mailed or delivered to the mortgagor, to the borrower, and to any other person entitled to receive notice under section 667-27.

(c)  The default under the mortgage agreement may be cured no later than three business days before the date of the public sale of the mortgaged property by paying the entire amount which would be owed to the foreclosing mortgagee if the payments under the mortgage agreement had not been accelerated, plus the foreclosing mortgagee's attorney's fees and costs, and all other fees and costs incurred by the foreclosing mortgagee related to the default, unless otherwise agreed to between the foreclosing mortgagee and the borrower.  There is no right to cure the default or any right of redemption after that time.  If the default is so cured, the public sale shall be canceled. [L 1998, c 122, pt of §1; am L 2008, c 138, §4]



§667-29 - Authorized bidder; successful bidder.

[§667-29]  Authorized bidder; successful bidder.  Any person, including the foreclosing mortgagee, shall be authorized to bid for the mortgaged property at the public sale and to purchase the mortgaged property.  The highest bidder who meets the requirements of the terms and conditions of the public sale shall be the successful bidder.  The public sale shall be considered as being held when the mortgaged property is declared by the foreclosing mortgagee as being sold to the successful bidder.  When the public sale is held, the successful bidder at the public sale, as the purchaser, shall make a nonrefundable downpayment to the foreclosing mortgagee of not less than ten per cent of the highest successful bid price.  If the successful bidder is the foreclosing mortgagee or any other mortgagee having a recorded lien on the mortgaged property before the recordation of the notice of default under section 667-23, the downpayment requirement may be satisfied by offset and a credit bid up to the amount of the mortgage debt. [L 1998, c 122, pt of §1]



§667-30 - Successful bidder's failure to comply; forfeiture of downpayment.

[§667-30]  Successful bidder's failure to comply; forfeiture of downpayment.  If the successful bidder later fails to comply with the terms and conditions of the public sale or fails to complete the purchase within forty-five days after the public sale is held, the downpayment shall be forfeited by that bidder.  The forfeited downpayment shall be credited by the foreclosing mortgagee first towards the foreclosing mortgagee's attorney's fees and costs, then towards the fees and costs of the power of sale foreclosure, and any balance towards the moneys owed to the foreclosing mortgagee.  The foreclosing mortgagee, in its discretion, may then accept the bid of the next highest bidder who meets the requirements of the terms and conditions of the public sale or may begin the public sale process again. [L 1998, c 122, pt of §1]



§667-31 - Conveyance of property on payment of purchase price; distribution of sale proceeds.

[§667-31]  Conveyance of property on payment of purchase price; distribution of sale proceeds.  (a)  After the purchaser completes the purchase by paying the full purchase price and the costs for the purchase, the mortgaged property shall be conveyed to the purchaser by a conveyance document.  The conveyance document shall be in a recordable form and shall be signed by the foreclosing mortgagee in the foreclosing mortgagee's name.  The mortgagor or borrower shall sign the conveyance document on his or her own behalf.

(b)  From the sale proceeds, after paying all liens and encumbrances in the order of priority as a matter of law, the foreclosing mortgagee's attorney's fees and costs, after paying the fees and costs of the power of sale foreclosure, and after paying the moneys owed to the foreclosing mortgagee, the balance of the sale proceeds shall be distributed by the foreclosing mortgagee to junior creditors having valid liens on the mortgaged property in the order of their priority and not pro rata.  Any remaining surplus after payment in full of all valid lien creditors shall be distributed to the mortgagor.

(c)  Lien creditors prior to the foreclosing mortgagee shall not be forced to their right of recovery.  However, the foreclosing mortgagee and any prior lien creditor may agree in writing that the proceeds from the sale will be distributed by the foreclosing mortgagee to the prior lien creditor towards the payment of moneys owed to the prior lien creditor before any moneys are paid to the foreclosing mortgagee. [L 1998, c 122, pt of §1]



§667-32 - Affidavit after public sale; contents.

[§667-32]  Affidavit after public sale; contents.  (a)  After the public sale is held, the foreclosing mortgagee shall sign an affidavit under penalty of perjury:

(1)  Stating that the power of sale foreclosure was made pursuant to the power of sale provision in the mortgage;

(2)  Stating that the power of sale foreclosure was conducted as required by this part;

(3)  Summarizing what was done by the foreclosing mortgagee;

(4)  Attaching a copy of the recorded notice of default; and

(5)  Attaching a copy of the last public notice of the public sale.

(b)  The recitals in the affidavit required under subsection (a) may, but need not, be substantially in the following form:

"(1)  I am duly authorized to represent or act on behalf of                      (name of mortgagee) ("foreclosing mortgagee") regarding the following power of sale foreclosure.  I am signing this affidavit in accordance with the alternate power of sale foreclosure law (Chapter 667, Part II, Hawaii Revised Statutes);

(2)  The foreclosing mortgagee is a "foreclosing mortgagee" as defined in the power of sale foreclosure law;

(3)  The power of sale foreclosure is of a mortgage made by                      (name of mortgagor) ("mortgagor"), dated           , and recorded in the                 (bureau of conveyances or office of the assistant registrar of the land court) as                 (recordation information).  The mortgaged property is located at:                       (address or description of location) and is identified by tax map key number:            .  The legal description of the mortgaged property is attached as Exhibit "A".  The name of the borrower, if different from the mortgagor, is                      ("borrower");

(4)  Pursuant to the power of sale provision of the mortgage, the power of sale foreclosure was conducted as required by the power of sale foreclosure law.  The following is a summary of what was done:

(A)  A notice of default was served on the mortgagor, the borrower, and the following person:                      .  The notice of default was served on the following date and in the following manner:                      ;

(B)  The date of the notice of default was            (date).  The deadline in the notice for curing the default was            (date), which deadline date was at least sixty days after the date of the notice;

(C)  The notice of default was recorded before the deadline date in the                 (bureau of conveyances or office of the assistant registrar of the land court).  The notice was recorded on            (date) as document no.           .  A copy of the recorded notice is attached as Exhibit "1";

(D)  The default was not cured by the deadline date in the notice of default;

(E)  A public notice of the public sale was initially published in the classified section of the                     , a daily newspaper of general circulation in the county where the mortgaged property is located, once each week for three consecutive weeks on the following dates:                 .  A copy of the affidavit of publication for the last public notice of the public sale is attached as Exhibit "2".  The date of the public sale was            (date).  The last publication was not less than fourteen days before the date of the public sale;

(F)  The public notice of the public sale was sent to the mortgagor, to the borrower, to the state director of taxation, to the director of finance of the county where the mortgaged property is located, and to the following:                   .  The public notice was sent on the following dates and in the following manner:                      .  Those dates were after the deadline date in the notice of default, and those dates were at least sixty days before the date of the public sale;

(G)  The public notice of the public sale was posted on the mortgaged property or on such other real property of which the mortgaged property is a part on            (date).  That date was at least sixty days before the date of the public sale;

(H)  Two public showings (open houses) of the mortgaged property were held (or were not held because the mortgagor did not cooperate);

(I)  A public sale of the mortgaged property was held on a business day during business hours on:             (date), at            (time), at the following location:                      .  The highest successful bidder was                      (name) with the highest successful bid price of $          ; and

(J)  At the time the public sale was held, the default was not cured and there was no circuit court foreclosure action pending in the circuit where the mortgaged property is located; and

(5)  This affidavit is signed under penalty of perjury." [L 1998, c 122, pt of §1]

Revision Note

Subsection (b)(5) redesignated pursuant to §23G-15(1).



§667-33 - Recordation of affidavit, conveyance document; effect.

[§667-33]  Recordation of affidavit, conveyance document; effect.  (a)  The affidavit required under section 667-32 and the conveyance document shall be recorded at any time after the public sale is held but not later than forty-five days after the public sale is held.  The affidavit and the conveyance document may be recorded separately and on different days.  After the recordation, the foreclosing mortgagee shall mail or deliver a recorded copy to those persons entitled to receive the public notice of the public sale under section 667-27(c).

(b)  When both the affidavit and the conveyance document are recorded:

(1)  The sale of the mortgaged property is considered completed;

(2)  All persons claiming by, through, or under the mortgagor and all other persons having liens on the mortgaged property junior to the lien of the foreclosing mortgagee shall be forever barred of and from any and all right, title, interest, and claims at law or in equity in and to the mortgaged property and every part of the mortgaged property, except as otherwise provided by law;

(3)  The lien of the foreclosing mortgagee and all liens junior in priority to the lien of a foreclosing mortgagee shall be automatically extinguished from the mortgaged property; and

(4)  The purchaser shall be entitled to immediate and exclusive possession of the mortgaged property.

(c)  The mortgagor and any person claiming by, through, or under the mortgagor and who is remaining in possession of the mortgaged property after the recordation of the affidavit and the conveyance document shall be considered a tenant at sufferance subject to eviction or ejectment.  The purchaser may bring an action in the nature of summary possession under chapter 666, ejectment, or trespass or may bring any other appropriate action in a court where the mortgaged property is located to obtain a writ of possession, a writ of assistance, or any other relief.  In any such action, the court shall award the prevailing party its reasonable attorney's fees and costs and all other reasonable fees and costs, all of which are to be paid for by the non-prevailing party. [L 1998, c 122, pt of §1]



§667-34 - Foreclosure sale; conclusive presumptions.

[§667-34]  Foreclosure sale; conclusive presumptions.  Unless an appeal is taken as set forth in section 667-35, any foreclosure sale held in accordance with this part shall be conclusively presumed to have been conducted in a legal, fair, and reasonable manner.  The sale price shall be conclusively presumed to be reasonable and equal to the fair market value of the property based on the circumstances and on the economic conditions at the time of the sale.  The statements in the recorded affidavit shall be conclusive evidence as to the facts stated therein for any purpose, in any court and in any proceeding, and in favor of bona fide purchasers and encumbrancers for value without notice.  The purchaser of the mortgaged property shall be conclusively presumed to be a bona fide purchaser.  Encumbrancers for value include liens placed by lenders who provide the purchaser with purchase money in exchange for a mortgage or other security interest in the newly-conveyed property. [L 1998, c 122, pt of §1]



§667-35 - Appeal to circuit court.

[§667-35]  Appeal to circuit court.  The borrower, the mortgagor, and any creditor having a recorded lien on the mortgaged property before the recordation of the notice of default under section 667-23, shall have the right to file an appeal in the circuit court where the mortgaged property is located to contest the presumptions set forth in section 667-34, and the statements contained in the affidavit required by section 667-32.  No appeal shall be filed later than thirty days after the recordation of the affidavit.  Failure to timely appeal shall result in the statements in the affidavit and the presumptions set forth in section 667-34 becoming conclusive in accordance with the terms of that section. [L 1998, c 122, pt of §1]



§667-36 - Sale of property separately.

[§667-36]  Sale of property separately.  If the mortgaged property consists of more than one real property, each property may be sold separately to satisfy the mortgage debt. [L 1998, c 122, pt of §1]



§667-37 - Judicial action of foreclosure before public sale.

[§667-37]  Judicial action of foreclosure before public sale.  This part shall not prohibit the borrower, the foreclosing mortgagee, or any other creditor having a recorded lien on the mortgaged property before the recordation of the notice of default under section 667-23, from filing an action for the judicial foreclosure of the mortgaged property in the circuit court of the circuit where the mortgaged property is located; provided that the action is filed before the public sale is held.  While that circuit court foreclosure action is pending, the power of sale foreclosure process shall be stayed. [L 1998, c 122, pt of §1]



§667-38 - Recordation; full satisfaction of debt by borrower.

[§667-38]  Recordation; full satisfaction of debt by borrower. The recordation of both the conveyance document and the affidavit shall operate as full satisfaction of the debt owed by the borrower to the foreclosing mortgagee even if the foreclosing mortgagee receives nothing from the sale proceeds, unless the debt is secured by other collateral, or except as otherwise provided by law.  The debts of other lien creditors are unaffected except as provided in this part. [L 1998, c 122, pt of §1]



§667-39 - Right to enforce this part.

[§667-39]  Right to enforce this part.  The foreclosing mortgagee, any other creditor having a recorded lien on the mortgaged property before the recordation of the notice of default under section 667-23, the borrower, and the mortgagor, may enforce this part by bringing an action in the circuit court of the circuit where the mortgaged property is located. [L 1998, c 122, pt of §1]



§667-40 - Use of power of sale foreclosure in certain non- mortgage situations.

[§667-40]  Use of power of sale foreclosure in certain non- mortgage situations.  A power of sale foreclosure under this part may be used in certain non-mortgage situations where a law or a written document contains, authorizes, permits, or provides for a power of sale, a power of sale foreclosure, a power of sale remedy, or a nonjudicial foreclosure.  These laws or written documents are limited to those involving time share plans, condominium property regimes, and agreements of sale. [L 1998, c 122, pt of §1]



§667-41 - Public information requirement.

[§667-41]  Public information requirement.  All financial institutions, mortgagees, lenders, business entities and  organizations without limitation, and persons, who intend to use the power of sale foreclosure under this part, under the conditions required by this part, shall also develop informational materials to educate and inform borrowers and mortgagors.  These materials shall be made available to the public, including the borrowers at the time of application for a mortgage or loan, or other contract containing a power of sale foreclosure provision.  These materials, among other things, shall inform the borrower that the financial institution and other business entities and persons who are authorized under this part to exercise the power of sale foreclosure, in the event of the borrower's default, have the option of pursuing either a judicial or nonjudicial foreclosure as provided by law.  These informational materials shall fully and completely explain these remedies. [L 1998, c 122, pt of §1]



§667-42 - Application of this part.

[§667-42]  Application of this part.  The requirements of this part shall apply only to new mortgages, loans, agreements, and contracts containing power of sale foreclosure language executed by the borrowers or mortgagors after July 1, 1999. [L 1998, c 122, pt of §1]



§667-51 - Appeals.

[PART III.  OTHER PROVISIONS]

Revision Note

Part heading added by revisor.

[§667-51]  Appeals.  (a)  Without limiting the class of orders not specified in section 641-1 from which appeals may also be taken, the following orders entered in a foreclosure case shall be final and appealable:

(1)  A judgment entered on a decree of foreclosure, and if the judgment incorporates an order of sale or an adjudication of a movant's right to a deficiency judgment, or both, then the order of sale or the adjudication of liability for the deficiency judgment also shall be deemed final and appealable;

(2)  A judgment entered on an order confirming the sale of the foreclosed property, if the circuit court  expressly finds that no just reason for delay exists, and certifies the judgment as final pursuant to rule 54(b) of the Hawaii rules of civil procedure; and

(3)  A deficiency judgment; provided that no appeal from a deficiency judgment shall raise issues relating to the judgment debtor's liability for the deficiency judgment (as opposed to the amount of the deficiency judgment), nor shall the appeal affect the finality of the transfer of title to the foreclosed property pursuant to the order confirming sale.

(b)  An appeal shall be taken in the manner and within the time provided by the rules of court. [L 2003, c 89, §2]



§667-61 - Definitions.

[PART IV.  TIME SHARE INTEREST FORECLOSURES]

Note

Part heading added by revisor.

[§667-61]  Definitions.  For the purposes of sections 667-62 to 667-65, "time share interest" shall have the same meaning as in section 514E-1. [L 2005, c 82, pt of §1]



§667-62 - Time share interest foreclosure under power of sale; notice; affidavit after sale.

[§667-62]  Time share interest foreclosure under power of sale; notice; affidavit after sale.  (a)  When a power of sale is contained in a mortgage of a time share interest, the mortgagee or the mortgagee's successor in interest or any person authorized by the power to act in the premises, upon a breach of the condition, may foreclose upon the mortgage by:

(1)  Giving notice of the intention to foreclose the mortgage, and of the sale of the mortgaged time share interest by:

(A)  Certified mail, return receipt requested, to the mortgagor at the mortgagor's last known address, for mortgagors whose address is within the United States; or

(B)  Mail to the mortgagor at the mortgagor's last known address, for mortgagors whose address is outside the United States; and

(C)  Publication once in each of three successive weeks (three publications), the last publication to be not less than fourteen days before the day of sale, in a newspaper of general circulation in the county in which the mortgaged time share interest lies; and

(2)  Giving such notices and do all such acts as are authorized or required by the power contained in the mortgage.

Copies of the notice shall be filed with the state director of taxation and shall be posted on the premises of the time share interest not less than twenty-one days before the day of sale.

(b)  The day of sale may be at any time after four weeks from the date of publication of the first notice pursuant to subsection (a)(1).  Any sale of which notice has been given pursuant to subsection (a) may be postponed from time to time by public announcement made by the mortgagee or by some person acting on the mortgagee's behalf.

(c)  Within thirty days after selling the time share interest pursuant to the power of sale, the mortgagee shall file a copy of the notice of sale and the mortgagee's affidavit in the bureau of conveyances.  The affidavit may lawfully be made by any person duly authorized to act for the mortgagee and in such capacity conducting the foreclosure, and shall set forth the mortgagee's acts in the time share interest fully and with particularity.  The notice may contain a description of the mortgaged time share interest and the time and place proposed for its sale.

(d)  The affidavit and copy of the notice shall be recorded and indexed by the registrar of conveyances as provided in chapter 501 or 502, as the case may be. [L 2005, c 82, pt of §1]



§667-63 - Notice to mortgage creditors.

[§667-63]  Notice to mortgage creditors.  (a)  A mortgage creditor having a mortgage lien on a time share interest who desires notice that another mortgage creditor having a mortgage lien on the time share interest intends to foreclose and sell the mortgaged time share interest pursuant to the power of sale under section 667-62, may submit a written request to the mortgagee foreclosing or who may foreclose the mortgage by power of sale, to receive notice of the mortgagee's intention to foreclose the mortgage under section 667-62.  The request for notice:

(1)  May be submitted any time after the recordation or filing of the subject mortgage at the bureau of conveyances or the land court, but shall be submitted prior to completion of publication of notice of the intention to foreclose the mortgage and of the sale of the mortgaged time share interest;

(2)  Shall be signed by the mortgage creditor desiring to receive notice, or its authorized representative; and

(3)  Shall specify the name and address of the person to whom the notice is to be mailed.

(b)  The mortgagee receiving the request shall thereafter give notice to all mortgage creditors who have timely submitted their request.  The notice shall be sent by mail or otherwise communicated to the mortgage creditors not less than seven calendar days prior to the day of sale.

(c)  No request for a copy of any notice pursuant to this section nor any statement or allegation in any such request nor any record thereof shall affect the title to the time share interest or be deemed notice to any person that any party requesting copy of the notice has or claims any right, title, or interest in, or lien or charge upon the time share interest described in the mortgage referred to therein. [L 2005, c 82, pt of §1]



§667-64 - Affidavit as evidence.

[§667-64]  Affidavit as evidence.  If it appears by the affidavit filed under section 667-62(c) that the affiant has in all respects complied with the requirements of the power of sale and section 667‑62 in relation to all things to be done by the affiant before selling the time share interest, a certified copy of the record thereof shall be admitted as evidence that the power of sale was duly executed. [L 2005, c 82, pt of §1]



§667-65 - Application of time share interest power of sale requirements.

[§667-65]  Application of time share interest power of sale requirements.  The requirements of sections 667-62 to 667-64 shall apply only to time share interest mortgages, loans, agreements, and contracts that contain the power of sale. [L 2005, c 82, pt of §1]






CHAPTER 668 - PARTITION OF REAL ESTATE

§668-1 - Actions for partition.

§668-1  Actions for partition.  When two or more persons hold or are in possession of real property as joint tenants or as tenants in common, in which one or more of them have an estate in fee, or a life estate in possession, any one or more of such persons may bring an action in the circuit court of the circuit in which the property or some part thereof is situated, for a partition of the property, according to the respective rights of the parties interested therein, and for a sale of the same or a part thereof if it appears that a partition cannot be made without great prejudice to the owners.  The several circuit courts shall have power, in any action for partition, to proceed according to the usual practice of courts of equity in cases of partition, and according to this chapter in enlargement thereof. [L 1923, c 178, §1; RL 1925, §2761; am L 1929, c 170, §1; RL 1935, §4740; RL 1945, §12450; RL 1955, §337-1; HRS §668-1; am L 1972, c 90, §11(a)]

Rules of Court

Joinder of parties plaintiff, see HRCP rule 20(a).

Case Notes

Once decree entered discontinuance of suit is not allowable against objection.  9 H. 389.

Where same issues, ejectment, res judicata.  29 H. 482; 30 H. 323.

Pedigree.  30 H. 116, explained 49 H. 273, 295, 414 P.2d 925; 49 F.2d 24.

Trial of title dispute is enlargement of usual powers in a partition suit.  48 H. 92, 96, 395 P.2d 620.

Where State claims absolute title, it cannot be sued without its consent.  48 H. 92, 395 P.2d 620.

"Usual practice of courts of equity" includes the partition in kind of common property.  57 H. 510, 559 P.2d 739.

Read in pari materia, this section and §668-14, relating to the partition of real property, vest the circuit court with equitable discretion in judicial sales of such property, to reopen bidding after public auction but before confirmation of the public auction bid, and the court's rejection of confirmation of the highest bid submitted at a public auction does not require a showing that inadequacy of the bid amounted to fraud.  104 H. 119, 85 P.3d 644.

See 30 H. 860; 35 H. 262.

As chapter allows actions to be brought only for partition of real property held in joint tenancy or tenancy in common, and not for estates held by the entireties, property owner was not authorized to sever husband's alleged interest in property from wife's interest and thereby convert wife's interest into a tenancy in common with property owner.  92 H. 228 (App.), 990 P.2d 126.

Cited:  37 H. 74, 97.



§668-2 - Necessary parties; unknown owners.

§668-2  Necessary parties; unknown owners.  Subject to the rules of court and section 668-8.5, plaintiff shall join as a party every person having or claiming to have, as far as known to the plaintiff, any legal or equitable right, title, or interest in the property described in the complaint or any part thereof or any lien or other claim with respect thereto.  Such persons shall be named in the complaint as far as known to the plaintiff.

All persons interested or who may claim any interest in the premises who cannot be identified or whose names are unknown to the plaintiff, shall be made parties as provided by the rules of court. [L 1923, c 178, §2; RL 1925, §2762; am L 1929, c 83, §1; RL 1935, §4741; RL 1945, §12451; RL 1955, §337-2; HRS §668-2; am L 1972, c 90, §11(b); gen ch 1985]

Case Notes

Petition to partition equitable title allowed without joining trustees who held legal title under trust for execution of mortgage, since discharged.  10 H. 487.  State not "person" having interest; no waiver of sovereign immunity.  48 H. 92, 96, 395 P.2d 620.

Intervening minor.  30 H. 323.

Unborn heirs.  31 H. 517.

Cited:  35 H. 262, 292.



§668-3 - Complaint.

§668-3  Complaint.  The complaint shall particularly describe the property sought to be partitioned, and shall set forth the title and rights of all parties interested therein and the extent of their respective interests, as far as known to the plaintiff.  In case any person or persons interested are unknown to the plaintiff so that they cannot be named, or if the plaintiff does not know the share or quantity of interest of any party, or if any share or interest is uncertain or contingent or dependent upon some executory devise or provision, so that the same cannot be stated by the plaintiff, the facts shall be stated in the complaint and, if required by the rules of court, a supporting affidavit shall be furnished. [L 1923, c 178, §3; RL 1925, §2763; RL 1935, §4742; RL 1945, §12452; RL 1955, §337-3; HRS §668-3; am L 1972, c 90, §11(c)]

Rules of Court

Unidentified defendants, see HRCP rule 17(d).  Pleading under the Hawaii Rules of Civil Procedure, see HRCP rules 8(a), (e), 10.

Case Notes

Cited:  33 H. 745, 762; 35 H. 262, 292.



§668-4 - Pleadings; substitution of heirs in case of death.

§668-4  Pleadings; substitution of heirs in case of death.  Each party shall allege the source or derivation and devolution of the party's title, right, interest, or claim.  The answers of the defendants shall state, among other things, the precise nature and extent of their respective interests or claims.

If any suggestion of death of any party is made to the court, the court shall upon ascertainment of the identity of the heirs or devisees of the decedent, order them joined as parties as provided by the rules of court. [L 1923, c 178, §4; RL 1925, §2764; RL 1935, §4743; RL 1945, §12453; RL 1955, §337-4; HRS §668-4; am L 1972, c 90, §11(d); gen ch 1985]

Cross References

Abatement and revival, see chapter 634, pt V.

Rules of Court

Substitution of parties, see HRCP rule 25.

Case Notes

After issue framed by amended petition and answer, petition should not be dismissed without hearing on merits.  41 H. 504 (prior to adoption of Hawaii Rules of Civil Procedure).



§668-5 - Summons, service.

§668-5  Summons, service.  The summons shall be directed to all persons named in the complaint or joined as provided by the rules of court, and may be directed generally to all persons unknown having or claiming to have any interest in the premises described in the complaint, subject to section 668-8.5.  Unknown persons and any known persons who do not reside within the State or cannot for any reason be served with process within the State, shall have notice of the action as provided by sections 634-23, 634-24, and 634-26.  If the summons has been directed generally to all persons unknown as above provided, and if service has been made upon persons known and unknown as required, the court shall have jurisdiction to proceed as though all persons interested in the premises were in being and personally served, but any adjudication shall, as regards a defendant served as provided by sections 634-23, 634-24, and 634-26, affect only the property which is the subject of the action except as provided by section 634-23. [L 1923, c 178, §5; RL 1925, §2765; RL 1935, §4744; RL 1945, §12454; RL 1955, §337-5; HRS §668-5; am L 1972, c 90, §11(e)]

Cross References

Publication of summons, how made, see §601-13.

Guardians ad litem, see §551-2.

Rules of Court

Summons, service, see HRCP rule 4.  Unidentified defendants, see HRCP rule 17(d).

Case Notes

Guardian ad litem.  34 H. 854; 35 H. 262.



§668-6 - REPEALED.

§668-6  REPEALED.  L 1972, c 90, §11(s).



§668-7 - Powers of the court.

§668-7  Powers of the court.  The court shall have power, subject to section 668-8.5:

(1)  To hear, investigate, and determine any and all questions of conflicting or controverted titles or claims either as to the whole of the property or as to any share or interest therein, either with or without the intervention of a jury, as hereinafter provided;

(2)  To remove clouds upon the title of the property or any share or interest therein;

(3)  To vest titles by judgments, without the form or necessity of conveyance by minors or unknown or absent owners;

(4)  To cause the property to be equitably divided between the parties according to their respective proportionate interests therein, as the parties agree, or by the drawing of lots;

(5)  To set apart any particular portion or portions of land to any particular party or parties who by prior occupation or improvement or otherwise may be equitably entitled thereto, and make any proper adjustment or equalization thereof by the sale of other portions and the application of the proceeds for such purpose, or as a condition of any such particular allotment to require payment by the parties of any value of the portion set apart to them in excess of their proportionate interest in the value of the whole property;

(6)  To divide and allot portions of the premises to some or all of the parties and order a sale of the remainder, or to sell the whole, where for any reason partition in kind would be impracticable in whole or in part or be greatly prejudicial to the parties interested, and by judgment or judgments to invest the purchaser or purchasers with title to any property sold, and use the proceeds to equalize the general partition;

(7)  To exercise any other power pertaining to a circuit court in a civil action.

When partition of two or more separate tracts or parcels of land is sought, the whole share of any party in all of them may be set apart to the party in any one or more of the tracts or parcels.  Any plan for a subdivision shall, before approval of the court, be subject to approval by the planning department of any county having laws and regulations covering subdivisions, applicable thereto.  If action by the planning department on the proposed subdivision is unreasonably delayed, the court may order the planning department to appear and show cause why the subdivision should not be approved by the court. [L 1923, c 178, §7; RL 1925, §2767; RL 1935, §4746; am L 1939, c 242, §9; RL 1945, §12456; am L 1949, c 222, §12; RL 1955, §337-7; HRS §668-7; am L 1972, c 90, §11(f) to (j); gen ch 1985]

Cross References

Demand for jury trial when title controverted, see §668-8.

Rules of Court

Enforcement of judgment, see HRCP rule 70.

Case Notes

Improvements made by one of the cotenants considered.  10 H. 662.  Right of allotment of grantee of cotenant where grantee has made improvements.  48 H. 92, 97, 395 P.2d 620.

Sale of land, power to order.  37 H. 74, aff'd 158 F.2d 122.

Power of court to order sale of property.  56 H. 171, 532 P.2d 657.

Allotment of a parcel to a cotenant other than that which the cotenant occupied and improved upheld.  57 H. 510, 559 P.2d 739.

Partition of real property in kind upheld.  57 H. 510, 559 P.2d 739.

Where trial court applied its equitable power in finding that property should be consolidated and subdivided into two lots, it did not disregard paragraph (4); this section does not require a trial court to partition property according to each parties' proportionate interest because a party so requests.  106 H. 501, 107 P.3d 430.

See 34 H. 686; 35 H. 262.

Cited:  31 H. 817, 819.



§668-8 - Trial of title.

§668-8  Trial of title.  Whenever the legal title of any particular share or interest in the property is controverted, the issue shall be triable of right by a jury; provided that as to any such particular controversy, where no other share or interest in the property is affected thereby, the court may set apart to the disputants collectively such a portion or portions of the property or of the proceeds of sale thereof as they or the real owner or owners among them would be entitled to receive were the ownership of the share or interest not in dispute.  In each case the portion or portions set apart shall thereafter alone be the subject of the controversy between the disputants, leaving the remaining interests and parties unaffected thereby.  The court may then proceed with the general partition accordingly; and the dispute, as transferred to the separate portion of the land or share of proceeds allotted therefor in the general partition, shall thereafter be heard and determined and a supplemental decree or decrees entered accordingly. [L 1923, c 178, §8; RL 1925, §2768; RL 1935, §4747; RL 1945, §12457; RL 1955, §337-8; HRS §668-8; am L 1972, c 90, §11(k)]

Rules of Court

Demand for jury trial, see HRCP rule 38.  Partial summary judgment, see HRCP rule 56(d).  Judgment upon multiple claims, see HRCP rule 54(b).

Case Notes

Right to trial by jury of title dispute.  30 H. 860.  Trial of title dispute is enlargement of usual powers in a partition suit.  48 H. 92, 96, 395 P.2d 620.

Cited:  35 H. 213, 215.



§668-8.5 - Adverse claimants.

§668-8.5  Adverse claimants.  Unless the action is combined with an action under chapter 669, a person who has not appeared and who claims to hold by title paramount to that under which the plaintiff claims as a cotenant shall not be concluded by the judgment, but may maintain an action asserting his title against any or all of the parties, or persons holding under them, within the time in which he might have brought such action if the action for partition had not been filed. [L 1972, c 90, §11(1)]



§668-9 - Unknown and absent owners.

§668-9  Unknown and absent owners.  The court shall in all cases provide for the protection of the interests of all unknown owners and other owners served under sections 634-23 or 634-24 who do not appear in the action, in the same manner as far as may be as if they were known and had appeared in the action.  In every case their rights must appear to the satisfaction of the court, but the court may consider them together in the action without considering them separately.  The ascertained share of any such owner in any proceeds of sale shall be paid into court for the owner's benefit, subject to disposition according to law.  If there are any unknown owners of any share or interest, or any other owners served under sections 634-23 or 634-24 who do not appear in the action, the court shall have power in making the general partition to allot and set apart for such share such a portion or portions of the property as the owners thereof would respectively be entitled to receive in the partition were they known and had appeared in the action.  The portion so set apart for such share shall thereafter alone be the subject of ownership by such owner if the owner has been served.  The remaining portions of the property shall be regarded as belonging to the other parties interested therein. [L 1923, c 178, §9; RL 1925, §2769; RL 1935, §4748; RL 1945, §12458; RL 1955, §337-9; HRS §668-9; am L 1972, c 90, §11(m); gen ch 1985]

Case Notes

Although this section vests the trial court with authority to designate that portion of the property as to those "owners who do not appear in the action" such as defendants, it does not mandate that the trial court exercise that power in every case; where trial court did not specifically partition the common interests of defendants, the fact that it chose not to do so did not mean that in exercising its discretion in subdividing the property into two rather than three lots, it violated this section.  106 H. 501, 107 P.3d 430.



§668-10 - Allotments for shares under unproved ownership.

§668-10  Allotments for shares under unproved ownership.  In any case where the legal title of a claimant to any particular share or interest has not been shown to the satisfaction of the court but the claimant has color of title thereto and the claim is not controverted, the court may in the general partition allot and set apart, for the benefit and account of the legal owner or owners of the share when ascertained, such a portion or portions of the property as the legal owner or owners of the share would be entitled to receive, to be finally disposed of as hereinafter provided; or similarly, the court may set aside a corresponding portion of the proceeds of any sale thereof, for like disposition thereafter.  In either case the court may then proceed with partition of the remainder as herein otherwise provided. [L 1923, c 178, §10; RL 1925, §2770; RL 1935, §4749; RL 1945, §12459; RL 1955, §337-10; HRS §668-10]

Cross References

Disposition, where title in doubt, see §668-15.



§668-11 - Liens and incumbrances.

§668-11  Liens and incumbrances.  Where partition is made of any property which is subject as a whole to any lien or incumbrance, the court may with the consent of the incumbrancer apportion the incumbrance against the separate portions as partitioned to the parties, or if the property is sold and the incumbrancer's claim is due and may be discharged by payment the court may discharge the same out of the proceeds.  Otherwise, unless the incumbrancer consents to receive payment, the court may without disturbing or then making any adjudication as to the incumbrance, sell, subject to the incumbrance, the property affected thereby; or if any lien or incumbrance is only upon the undivided share or interest of any particular party the court may by its decree make the same a lien and charge only upon the parcel of land partitioned to the party or a charge against the party's share of the proceeds of sale thereof.  In every case the property sold shall first be charged with its just proportion of the costs of the partition in preference to the lien or charge.  Any party holding a lien or incumbrance and also having other securities, may in the court's discretion be required to exhaust such others before a distribution of the proceeds of sale in partition, or the court may order a just deduction to be made from the amount of the lien on the property on account of such other security. [L 1923, c 178, §11; RL 1925, §2771; RL 1935, §4750; RL 1945, §12460; RL 1955, §337-11; HRS §668-11; gen ch 1985]



§668-12 - Estates for life and years, and contingent estates.

§668-12  Estates for life and years, and contingent estates.  If an estate for life or years is found to exist as to any part of the property or if any estate in dower or by curtesy exists with respect thereto, and the person interested has been served, the estate shall after partition relate only to the share set apart in partition and corresponding in severalty to the undivided interest theretofore subject thereto; and likewise as to any estate or interest dependent upon any contingency or executory provision, or inchoate right of dower.  If the property is sold, the proceeds of sale of the share or interest theretofore subject thereto shall be subject to the same estate in lieu of the property sold.  If the parties interested in any fund subject to any estate for life or years or any estate in dower or by curtesy do not agree upon a sum in gross to be paid and accepted as the equivalent thereof, the court shall direct the fund to be invested and the income thereof paid and the corpus eventually transferred to the parties entitled thereto, as they shall respectively be or become entitled.  If any such fund represents the proceeds of sale of any share theretofore subject to any contingent estate or right therein or to any executory provision, or inchoate right of dower, the fund involved shall be held by the court or suitably placed in trust and invested upon the same terms and conditions as to the vesting or enjoyment thereof as before existed with respect to the share or interest sold. [L 1923, c 178, §12; RL 1925, §2772; am L 1929, c 83, §1; RL 1935, §4751; RL 1945, §12461; RL 1955, §337-12; HRS §668-12; am L 1972, c 90, §11(n)]

Case Notes

See 35 H. 262; 35 H. 349.



§668-13 - Commissioners in partition.

§668-13  Commissioners in partition.  The court shall have power in its discretion to appoint a commissioner or commissioners to act under the directions and subject to the approval of the court, and may invest them with power to investigate and report to the court as to the practicability of partition of the property in whole or in part, and where partition is deemed practicable to prepare a plan for division of the property into lots or parcels, including provision for any necessary roads or rights-of-way, and making of maps and surveys, and for appraisements, or any other matters, referred to them by the court, with their recommendations as to the division or allotment of the parcels among the parties interested.  The commissioners shall have power, as and when directed by the court, to make deeds of partition or of sale of the property.  Before making any sale the commissioners shall each give security approved by the court conditioned for the faithful discharge of their duties.  Upon the filing of any report by commissioners in partition the parties may have such time as the court may allow to file any objections thereto or to any part thereof, and if any objections are filed the court shall upon notice hear and determine the same. [L 1923, c 178, §13; RL 1925, §2773; RL 1935, §4752; RL 1945, §12462; RL 1955, §337-13; HRS §668-13; am L 1972, c 90, §11(o)]

Case Notes

Report of commissioners on partition of lands is in nature of decision of judge without a jury and should not be set aside unless evidence clearly shows error.  9 H. 417.

Order appointing commissioner and directing appraisal and sale is an interlocutory order.  43 H. 243.  Appointment of commissioner to subdivide land and set off to parties according to their interests, interlocutory.  34 H. 686, 693.  Compare 9 H. 389, order of sale in partition final.



§668-14 - Sales; auction, notice.

§668-14  Sales; auction, notice.  All sales of any property in partition shall be made at public auction, after publication of notice with a brief description of the property to be sold, in at least one newspaper published in the State and having a general circulation in each circuit within which the property is situated, at least once in each of four successive weeks, the first publication to be not less than thirty days prior to the date of sale.  The notice otherwise shall be in accordance with the direction or order of the court.  All sales shall be subject to the approval of and confirmation by the court, and shall be promptly and fully reported by the commissioners to the court. [L 1923, c 178, §14; RL 1925, §2774; RL 1935, §4753; RL 1945, §12463; RL 1955, §337-14; HRS §668-14; am L 1972, c 90, §11(p)]

Cross References

Publication, how made, see §601-13.

Case Notes

Read in pari materia, §668-1 and this section, relating to the partition of real property, vest the circuit court with equitable discretion in judicial sales of such property, to reopen bidding after public auction but before confirmation of the public auction bid, and the court's rejection of confirmation of the highest bid submitted at a public auction does not require a showing that inadequacy of the bid amounted to fraud.  104 H. 119, 85 P.3d 644.



§668-15 - Conveyances and payments in partition; possession and guaranty.

§668-15  Conveyances and payments in partition; possession and guaranty.  The title of every claimant to any share or interest in the property shall be shown to the satisfaction of the court before any conveyance in partition is made to the party of the portion or portions of the land allotted to the share or interest, or before payment to the party of the corresponding portion of the proceeds of sale thereof; provided that in any case where the legal title of a claimant to any particular share or interest has not been shown to the satisfaction of the court but the claimant has color of title thereto and the claim is not controverted, and the court has in the general partition made an allotment of a portion or portions of the land, or in case of a sale in partition has allotted a part of the proceeds in respect of the share, for the benefit and account of the legal owner or owners of the share under section 668-10, the court may authorize the claimant to enter into and take possession of the portion or portions of land so allotted on account of the share, or to receive such share of proceeds, upon the claimant first giving security in such form and amount as is satisfactory to the court that in the event that any other person or persons prosecute any adverse claim thereto in the action within ten years after the filing of the court's order (of which order a certified copy shall be recorded in the bureau of conveyances in Honolulu) and prove such adverse claim, the claimant as the possessory holder, or the claimant's heirs or assigns, will surrender the possession of the land to the legal owner or owners thereof and account and make restitution for the rents, issues, and profits thereof, or, as to such fund that the claimant or the claimant's heirs, or personal representatives will refund and repay the same to the court or to its order with legal interest thereon.  In either case, if no claim to the land or fund is made by any other party within the ten years, and successfully established, the title and right of the possessory holder shall become absolute as by prescription, subject to any legal suspension or extension of the prescriptive period in favor of any person under any legal disability as in other cases of prescription. [L 1923, c 178, §15; RL 1925, §2775; RL 1935, §4754; RL 1945, §12464; RL 1955, §337-15; HRS §668-15; am L 1976, c 200, pt of §1; gen ch 1985]



§668-16 - Default.

§668-16  Default.  All parties who have failed to plead or otherwise defend as provided by the rules of court shall, when that fact is made to appear, be deemed to be in default, and their default shall be entered.  Such parties shall be deemed to have consented to such partition or other disposition of the property as may be decreed in accordance with this chapter. [L 1923, c 178, §16; RL 1925, §2776; RL 1935, §4755; RL 1945, §12465; RL 1955, §337-16; HRS §668-16; am L 1972, c 90, §11(q)]

Rules of Court

See HRCP rules 54(c), 55.

Case Notes

See 34 H. 232; 35 H. 262.



§668-17 - Costs.

§668-17  Costs.  All costs of the proceedings in partition shall be paid by the plaintiff in the first instance, but eventually by all of the parties in proportion to their interests, except such costs which may be occasioned by contests as to particular shares or interests, which shall be charged against the particular shares or interests involved and be paid as determined by the result of the trial of the particular issue.  In addition to costs of the proceeding the judge may allow any fee or fees for legal services rendered by the attorneys for any of the parties, and apportion the same for costs for payment by and between the parties or any of them, all as to the judge shall seem equitable in the light of the services performed and the benefits derived therefrom by the parties, respectively.  When more than ten defendants are named in a complaint for partition, no greater payment for costs shall be required of the plaintiff than would be required if there were but ten defendants. [L 1923, c 178, §17; RL 1925, §2777; am L 1929, c 179, §1; RL 1935, §4756; RL 1945, §12466; RL 1955, §337-17; HRS §668-17; am L 1972, c 90, §11(r)]

Case Notes

Applies to attorney's fees and costs in a quiet title action required for a partition.  68 H. 429, 717 P.2d 516.

Award of fees premature.  4 H. App. 584, 671 P.2d 1025.

See 34 H. 686; 34 H. 854; 35 H. 262; 35 H. 682; 35 H. 779.






CHAPTER 669 - QUIETING TITLE

§669-1 - Object of action.

PART I.  GENERAL PROVISIONS

Note

Sections 669-1 to 669-8 designated as Part I by L 1997, c 131, §3.

§669-1  Object of action.  (a)  Action may be brought by any person against another person who claims, or who may claim adversely to the plaintiff, an estate or interest in real property, for the purpose of determining the adverse claim.

(b)  Action for the purpose of establishing title to a parcel of real property of five acres or less may be brought by any person who has been in adverse possession of the real property for not less than twenty years.  Action for the purpose of establishing title to a parcel of real property of greater than five acres may be brought by any person who had been in adverse possession of the real property for not less than twenty years prior to November 7, 1978, or for not less than earlier applicable time periods of adverse possession.  For purposes of this section, any person claiming title by adverse possession shall show that such person acted in good faith.  Good faith means that, under all the facts and circumstances, a reasonable person would believe that the person has an interest in title to the lands in question and such belief is based on inheritance, a written instrument of conveyance, or the judgment of a court of competent jurisdiction.

(c)  Action brought to claim property of five acres or less on the basis of adverse possession may be asserted in good faith by any person not more than once in twenty years, after November 7, 1978.

(d)  Action under subsection (a) or (b) shall be brought in the circuit court of the circuit in which the property is situated.

(e)  Action may be brought by any person to quiet title to land by accretion; provided that no action shall be brought by any person other than the State to quiet title to land accreted along the ocean, except that a private property owner whose eroded land has been restored by accretion may also bring such an action for the restored portion.  The person bringing the action shall prove by a preponderance of the evidence that the accretion is natural and permanent.  The person bringing the action shall supply the office of environmental quality control with notice of the action for publication in the office's periodic bulletin in compliance with section 343-3(c)(4).  The quiet title action shall not be decided by the court unless the office of environmental quality control has properly published notice of the action in the office's periodic bulletin.

As used in this section, "permanent" means that the accretion has been in existence for at least twenty years.  The accreted portion of land shall be state land except as otherwise provided in this section and shall be considered within the conservation district.  Prohibited uses are governed by section 183-45. [L 1890, c 18, §1; RL 1925, §2757; RL 1935, §4390; RL 1945, §10451; am L Sp 1949, c 46, §1(a); RL 1955, §242-1; am L 1959, c 52, §1; am L 1967, c 258, §1; HRS §669-1; am L 1972, c 90, §12(a); am L 1973, c 26, §2; am L 1979, c 157, §3; am L 1983, c 222, §1; am L 1985, c 221, §3; gen ch 1985; am L 2003, c 73, §5]

Note

L 2003, c 73, §6 provides:

"SECTION 6.  Applications for the registration of land by accretion and actions to quiet title to land by accretion pending at the time of the effective date of this Act [May 20, 2003] shall be processed under the law existing at the time the applications and actions were filed with the court.  Applications for the registration of land by accretion and actions to quiet title to land by accretion filed subsequent to the effective date of this Act [May 20, 2003] shall be processed in accordance with this Act."

Cross References

Constitutional provisions, see Const. Art. XVI, §12.

Venue, see §603-36.

Rules of Court

Applicability of HRCP, see HRCP rule 81(b).

Law Journals and Reviews

Adverse Possession Against Unknown Claimants Under Land Court and Quiet Title Procedures.  2 HBJ, Dec 1964, at 4.

Adverse Possession and Quiet Title Actions in Hawaii -- Recent Constitutional Developments.  19 HBJ 59.

Beach Access:  A Public Right?  23 HBJ 65.

Public Beach Access:  A Right for All?  Opening the Gate to Iroquois Point Beach.  30 UH L. Rev. 495.

Case Notes

Downstream owners may acquire water rights by adverse use against upstream owner who has never used his rights during prescriptive period.  441 F. Supp. 559.

Par. (a):  Statutory remedy under this chapter compared with equitable remedy.  46 H. 1, 373 P.2d 710.

Essentials of adverse possession in cases involving cotenants.  52 H. 537, 481 P.2d 109.

When evidence as to adverse possession is clear and undisputed, question becomes one of law.  55 H. 30, 514 P.2d 572.

Actual possession of part of a parcel of land, under a deed purporting to convey the whole of the parcel, is constructive adverse possession to all of the parcel not in possession of another.  57 H. 64, 549 P.2d 740.

Exclusivity of possession is essential to claim of adverse possession.  57 H. 172, 552 P.2d 77.

Burden is on plaintiff to prove title, and if plaintiff fails, not necessary for defendant to make any showing.  58 H. 106, 566 P.2d 725.

Payment of taxes is only one factor to be considered in the determination of adverse possession.  58 H. 362, 569 P.2d 352.

Though courts have not sanctioned use of section to quiet title to water per se, it may be used to quiet title to real property with appurtenant riparian water rights.  65 H. 641, 658 P.2d 287.

Where claimant failed to rebut presumption that claimant's possession of property remained permissive by providing evidence that claimant or claimant's predecessor-in-interest converted possession from permissive to hostile, claimant failed to prove it was entitled to the fee simple interest in the property based on adverse possession.  90 H. 289, 978 P.2d 727.

Appeals court erred in determining that summary judgment was proper in quiet title action for subject property where, viewed in the light most favorable to defendants, there were genuine issues of material fact as to whether a cotenancy existed among plaintiff and defendants and, if a cotenancy did exist, whether plaintiff acted in good faith towards its cotenant.  114 H. 24, 155 P.3d 1125.

In a quiet title action, defendant cannot set up title in stranger to defeat claim.  1 H. App. 573, 623, P.2d 885.

Color of title is not indispensable to prove title by adverse possession if the other necessary elements are shown to exist and are not explained.  2 H. App. 1, 625 P.2d 378.

Possession of property to fence by occupier who believed the fence marked his boundary line constituted adverse possession.  2 H. App. 234, 629 P.2d 1151.

Savings clause in 1973 amendment requires application of prior law's 10-year period of limitations in adverse possession case.  3 H. App. 11, 639 P.2d 1119.

Article XVI, §12, of the Hawaii constitution does not bar adverse possession claims to more than five acres of land where claim matured prior to November 7, 1978; this section is a reasonable construction of article XVI, §12.  91 H. 545 (App.), 985 P.2d 1112.

Claimant established prima facie case of adverse possession where claimants built, operated and leased slaughterhouse for over fifty years, erected signs designating property, and placed and maintained fences around property.  91 H. 545 (App.), 985 P.2d 1112.

Publicly recorded conveyances evidencing the existence of a cotenancy in land may render a cotenant's belief that he or she had no reason to suspect the cotenancy's existence not objectively reasonable.  91 H. 545 (App.), 985 P.2d 1112.

Where earliest point at which plaintiffs' alleged prescriptive easement could have begun to accrue was 1986, the year plaintiff-wife purchased the fee on the property, plaintiffs failed to meet the twenty-year prescriptive period set forth in subsection (b).  97 H. 305 (App.), 37 P.3d 554.

Prior to Hawaii Rules of Civil Procedure.

Equitable remedy does not affect right to pursue this statutory remedy to quiet title.  10 H. 507.  Equitable remedy available.  12 H. 12; 15 H. 308; 20 H. 638; 21 H. 196.

Statutory remedy is not limited to persons in possession.  10 H. 507; 14 H. 365.  As to equitable remedy.  See 9 H. 555; 18 H. 415; 22 H. 510.  Mortgagee, after default, may bring action.  15 H. 52; 32 H. 323.  One in possession claiming fee simple under will may maintain action against one who, under the same will, claims remainder in fee under certain contingencies.  22 H. 233.  When plaintiff has failed to show title, whether defendants may litigate disputed title amongst themselves.  See 22 H. 644.

An admitted valid interest need not be submitted to jury.  10 H. 507.  Defendant cannot defeat by claim of title in stranger.  22 H. 465.  Probate proceedings.  20 H. 653.  Admissions by former pleadings.  22 H. 51.  Prescription vs. lost grant.  25 H. 357, 365-370, aff'd 252 F. 856.  Sufficiency of evidence jury waived.  29 H. 250.  Pedigree.  32 H. 1.

Judgment in statutory action.  11 H. 512.  Judgment may include award of possession and be enforced by writ of possession.  14 H. 365, 368.  Whether unexecuted judgment for possession stays statute of limitations.  See 14 H. 365.  Incumbent on plaintiff to prove title; if plaintiff fails, it is unnecessary for defendant to make any showing; only possible judgment is dismissal.  22 H. 465, 466, aff'd 240 F. 97; 25 H. 246.  Abatement, prior action of ejectment.  31 H. 71.  See 37 H. 234.

Par. (b):  Action based on adverse possession not in rem as to persons who can be found.  50 H. 201, 436 P.2d 752.

Claimants failed to establish prima facie case of hostile and exclusive possession for entire twenty-year period where evidence of actual notice to other claimants insufficient and time period of possession unclear.  86 H. 76, 947 P.2d 944.

Cited:  73 H. 297, 832 P.2d 724.



§669-2 - Defendants; unknown persons.

§669-2  Defendants; unknown persons.  (a)  Any person may be made a defendant in the action who has or claims, or may claim, an interest in the property adverse to the plaintiff, or who is a necessary party to a complete determination or settlement of the issues involved therein.

(b)  Unknown persons may be made parties as provided by the rules of court, if:

(1)  It shall be shown by the complaint that there are or may be persons unknown, claiming by, through, or under any named person; or

(2)  Other facts shall be shown by the complaint giving rise to an actual controversy between plaintiff and persons unidentified or whose names are unknown.

(c)  In any action brought under section 669-1(b):

(1)  There shall be joined as defendants, in addition to persons known to have an adverse interest, the adjoining owners and occupants so far as known.

(2)  If all persons interested who are known or can be joined as provided by subsection (b) have been made parties, the summons in addition to being directed to such parties, may be directed to unknown persons generally and in such case, after service upon the persons summoned, known and unknown, the court shall have jurisdiction to proceed as though all persons interested were in being and personally served, but any adjudication shall, as regards a defendant served pursuant to section 669-3, affect only the property which is the subject of the action except as provided by section 634-23.

(d)  In any action brought under section 669-1, the State may be joined as a defendant only when:

(1)  It is an adjoining property owner and the same is alleged by the plaintiff; or

(2)  The party asserting the claim can demonstrate, by a title search prepared at the party's own expense by an abstractor, that the State has a clear and specific interest in the subject matter of the suit which is adverse to the plaintiff's claim, and a copy of the title search is furnished to the State without cost, together with the complaint.

(e)  In any action brought under section 669-1, the office of Hawaiian affairs shall be joined as a defendant, by service upon the office of Hawaiian affairs, when:

(1)  The land claimed by the plaintiff is kuleana land; and

(2)  The plaintiff has reason to believe that an owner of an inheritable interest in the kuleana land died intestate or died partially intestate and there is or was no taker under article II of the Hawaii uniform probate code.

For purposes of this subsection, "kuleana land" means that land granted to native tenants pursuant to L 1850, p. 202, entitled "An Act Confirming Certain Resolutions of the King and Privy Council, Passed on the 21st Day of December, A.D. 1849, Granting to the Common People Allodial Titles for Their Own Lands and House Lots, and Certain Other Privileges", as originally enacted and as amended. [L 1890, c 18, §2; RL 1925, §2758; RL 1935, §4391; RL 1945, §10452; am L Sp 1949, c 46, §1(b); RL 1955, §242-2; HRS §669-2; am L 1972, c 90, §12(b); am L 1977, c 154, §1; gen ch 1985; am L 1987, c 283, §63; am L 1991, c 177, §2]

Case Notes

Prior to Hawaii Rules of Civil Procedure.

Not essential to make parties all persons who claim interest.  10 H. 507.  All necessary parties may be defendants and have jury trial.  28 H. 1.  See also, 4 H. 131.  Cross-complaint against codefendants is doubtful pleading where defendant sets up defendant's own title and fails to ask affirmative relief against them.  25 H. 246, 250.

Cited:  32 H. 323, 324.



§669-3 - Notice by publication or registered mail.

§669-3  Notice by publication or registered mail.  In any action brought under section 669-1(a) or (b), unknown persons and any known persons who do not reside within the State or cannot after due diligence be served with process within the State may be served as provided by sections 634-23, 634-24, and 634-26; provided that section 634-23(3) notwithstanding, service by publication in any action brought under section 669-1(a) or (b) shall be made in an English language newspaper published in and having a general circulation in the circuit in which the action or proceeding has been instituted, and if the action or proceeding has been instituted in any circuit other than the first circuit, service by publication shall also be made in an English language newspaper having a general circulation in the State.  Publication shall be made in such manner and for such time as the court may order, but not less than once in each of four successive weeks, the last publication to be not less than twenty-one days prior to the return date stated herein unless a different time is prescribed by order of the court.  A copy of the summons also shall be posted upon the real property concerned in the action or proceeding. [L 1959, c 52, pt of §2; Supp, §242-2.1; HRS §669-3; am L 1972, c 90, §12(c); am L 1976, c 183, §4; am L 1983, c 222, §2]

Cross References

Publication, how made, see §601-13.

Rules of Court

Proof of publication, see RCC rule 11.

Case Notes

This section applies only to potential claimants who cannot be found; action under §669-1(b) not in rem as to persons who can be found and they must be personally served with process.  50 H. 201, 436 P.2d 752.

Where action is under §669-1(a), what provision for publication.  See 46 H. 1, 373 P.2d 710.



§669-3.5 - Trial when legal title in controversy.

§669-3.5  Trial when legal title in controversy.  Whenever in an action brought under this chapter the legal title is in controversy, the issue shall be triable of right by a jury. [L 1972, c 90, §12(d)]



§669-4 , 5 - REPEALED.

§§669-4, 5  REPEALED.  L 1972, c 90, §12(f).



§669-6 - Disclaimer, default, no costs.

§669-6  Disclaimer, default, no costs.  If in the action the defendant disclaims in the defendant's answer any interest or estate in the property or suffers judgment to be taken against the defendant without answer, the plaintiff shall not recover costs. [L 1890, c 18, §4; RL 1925, §2760; RL 1935, §4393; RL 1945, §10454; RL 1955, §242-4; HRS §669-6; gen ch 1985]

Case Notes

Prior to Hawaii Rules of Civil Procedure.

General denial, not a disclaimer.  14 H. 189.  That each of several defendants disclaims as to some of the land does not warrant dismissal of action.  18 H. 494.



§669-7 - REPEALED.

§669-7  REPEALED.  L 1972, c 90, §12(f).



§669-8 - Recording of judgment.

§669-8  Recording of judgment.  The registrar of conveyances or the assistant registrar of the land court, as the case may be, shall receive and record or file and register every certified copy of judgment quieting title to property rendered by the circuit court under this chapter whenever the certified copy of judgment is presented to the registrar or assistant registrar for record or registration. [L Sp 1949, c 46, §1(c); RL 1955, §242-6; HRS §669-8; am L 1972, c 90, §12(e); gen ch 1985]



§669-11 - De minimis structure position discrepancies, defined.

PART II.  STRUCTURE POSITION DISCREPANCIES

Note

Applies to all structure position discrepancies without regard to when the facts or actions giving rise to the discrepancy occurred.  L 1997, c 131, §5; L 1999, c 185, §4.

§669-11  De minimis structure position discrepancies, defined.  For the purposes of this part, "de minimis structure position discrepancy" means:

(1)  For commercial property, industrial property, and multi-unit residential property, 0.25 feet;

(2)  For all other residential property, 0.5 feet;

(3)  For agricultural and rural property, 0.75 feet; and

(4)  For conservation property, 1.5 feet;

between the location of an improvement legally constructed along what was reasonably believed to be the boundary line and the actual location of the boundary line based on the most recent survey. [L 1997, c 131, pt of §2; am L 1999, c 185, §2]



§669-12 - Consequences.

§669-12  Consequences.

(1)  A de minimis structure position discrepancy shall not be considered an encroachment or a basis for a zoning violation;

(2)  No de minimis structure position discrepancy authorized under this part shall be considered as a basis for any claim of adverse possession of land.  If the wall or other improvement that is affected by the discrepancy is removed or substantially damaged or destroyed, the replacement improvement shall be constructed to comply with the most recent survey available at the time of construction of the improvement;

(3)  Responsibility for maintenance and repair of an improvement within a de minimis structure position discrepancy shall be borne by the property owner who constructed the improvement or the property owner's successor in interest;

(4)  Liability for any claims for injuries or damages to persons or property arising out of, or in connection with, an improvement within a de minimis structure position discrepancy shall be borne by the property owner who constructed the improvement or the property owner's successor in interest; and

(5)  In the event that the property owner who constructed the improvement within a de minimis structure position discrepancy is not readily identifiable, then for purposes of this part, the owner of the improvement shall be determined to be the owner of the property upon which the improvement is substantially located. [L 1997, c 131, pt of §2; am L 1999, c 185, §3]



§669-13 - Restrictions as to owner of property.

[§669-13]  Restrictions as to owner of property.  This part shall not apply to any de minimis structure position discrepancy on public lands, as defined in section 171-2, or to such encroaching improvements incident to shoreline boundaries.  If real property subject to this section is owned by a county, any improvement within a de minimis structure position discrepancy shall be removed at the expense of the property owner who constructed the improvement, or the property owner's successor in interest, upon notice, in accordance with the respective county procedures or ordinances. [L 1997, c 131, pt of §2]






CHAPTER 671 - MEDICAL TORTS

§671-1 - Definitions.

PART I.  GENERAL PROVISIONS

§671-1  Definitions.  As used in this chapter:

"Health care provider" means a physician, osteopathic physician, surgeon, or physician assistant licensed under chapter 453, a podiatrist licensed under chapter 463E, a health care facility as defined in section 323D-2, and the employees of any of them.  Health care provider shall not mean any nursing institution or nursing service conducted by and for those who rely upon treatment by spiritual means through prayer alone, or employees of the institution or service.

"Medical tort" means professional negligence, the rendering of professional service without informed consent, or an error or omission in professional practice, by a health care provider, which proximately causes death, injury, or other damage to a patient. [L 1976, c 219, pt of §2; am L 1977, c 167, §2; am L 1983, c 223, §1; am L 1984, c 267, §14; am L 1987, c 283, §64; am L 1992, c 55, §1; am L 2009, c 11, §67 and c 151, §25]

Note

The L 2009, c 11, §67 amendment is retroactive to April 3, 2008.  L 2009, c 11, §76(2).

Law Journals and Reviews

Keomaka v. Zakaib:  The Physician's Affirmative Duty to Protect Patient Autonomy Through the Process of Informed Consent.  14 UH L. Rev. 801.

Holding Hawai‘i Nursing Facilities Accountable for the Inadequate Pain Management of Elderly Residents.  27 UH L. Rev. 233.

Case Notes

Where certain counts of plaintiff's complaint alleged errors or omissions in professional practice by a health care provider, thus falling under the definition of "medical tort" under paragraph (2), court properly ruled plaintiff could not proceed with those counts of suit without first submitting them to medical claim conciliation panel as required by §§671-12 and 671-16.  89 H. 188, 970 P.2d 496.

Where defendant doctor never properly established at trial the "therapeutic privilege exception" to the requirement that informed consent be obtained before starting patient on antipsychotic medication, trial court erred in refusing to instruct jury concerning the tort of negligent failure to provide informed consent.  98 H. 470, 50 P.3d 946.

An alleged "unnecessary, improper and intrusive examination of a woman's breasts" where the doctor allegedly "fondled the woman's breasts and squeezed the woman's nipples until they squirted milk in the doctor's face" is an alleged "medical tort" as defined in paragraph (2) because it is an alleged "error in professional practice, by a health care provider".  93 H. 490 (App.), 6 P.3d 362.



§671-2 - REPEALED.

§671-2  REPEALED.  L Sp 1986, c 2, §12.



§671-3 - Informed consent.

§671-3  Informed consent.  (a)  The Hawaii medical board may establish standards for health care providers to follow in giving information to a patient, or to a patient's guardian or legal surrogate if the patient lacks the capacity to give an informed consent, to ensure that the patient's consent to treatment is an informed consent.  The standards shall be consistent with subsection (b) and may include:

(1)  The substantive content of the information to be given;

(2)  The manner in which the information is to be given by the health care provider; and

(3)  The manner in which consent is to be given by the patient or the patient's guardian or legal surrogate.

(b)  The following information shall be supplied to the patient or the patient's guardian or legal surrogate prior to obtaining consent to a proposed medical or surgical treatment or a diagnostic or therapeutic procedure:

(1)  The condition to be treated;

(2)  A description of the proposed treatment or procedure;

(3)  The intended and anticipated results of the proposed treatment or procedure;

(4)  The recognized alternative treatments or procedures, including the option of not providing these treatments or procedures;

(5)  The recognized material risks of serious complications or mortality associated with:

(A)  The proposed treatment or procedure;

(B)  The recognized alternative treatments or procedures; and

(C)  Not undergoing any treatment or procedure; and

(6)  The recognized benefits of the recognized alternative treatments or procedures.

(c)  On or before January 1, 1984, the Hawaii medical board shall establish standards for health care providers to follow in giving information to a patient or a patient's guardian, to ensure that the patient's consent to the performance of a mastectomy is an informed consent.  The standards shall include the substantive content of the information to be given, the manner in which the information is to be given by the health care provider and the manner in which consent is to be given by the patient or the patient's guardian.  The substantive content of the information to be given shall include information on the recognized alternative forms of treatment.

(d)  Nothing in this section shall require informed consent from a patient or a patient's guardian or legal surrogate when emergency treatment or an emergency procedure is rendered by a health care provider and the obtaining of consent is not reasonably feasible under the circumstances without adversely affecting the condition of the patient's health.

(e)  For purposes of this section, "legal surrogate" means an agent designated in a power of attorney for health care or surrogate designated or selected in accordance with chapter 327E. [L 1976, c 219, pt of §2; am L 1982, c 95, §1; am L 1983, c 223, §2 superseded by c 284, §1; am L 2003, c 114, §2; am L 2008, c 9, §3]

Cross References

Mental illness, informed consent for nonemergency treatment, see §334E-1.

Law Journals and Reviews

Keomaka v. Zakaib:  The Physician's Affirmative Duty to Protect Patient Autonomy Through the Process of Informed Consent.  14 UH L. Rev. 801.

Holding Hawai‘i Nursing Facilities Accountable for the Inadequate Pain Management of Elderly Residents.  27 UH L. Rev. 233.

Case Notes

Patient-oriented standard applies to physician's duty to disclose risk information prior to treatment.  79 H. 475, 904 P.2d 489.

Under circumstances of case, physician did not have affirmative duty to inform patient that physician was not plastic surgeon and did not have hospital privileges.  86 H. 84, 947 P.2d 952.

Where defendant doctor never properly established at trial the "therapeutic privilege exception" to the requirement that informed consent be obtained before starting patient on antipsychotic medication, trial court erred in refusing to instruct jury concerning the tort of negligent failure to provide informed consent.  98 H. 470, 50 P.3d 946.

Informed consent doctrine discussed.  8 H. App. 518, 811 P.2d 478.

A consent form is no substitute for a physician's affirmative duty to inform his or her patient.  86 H. 93 (App.), 947 P.2d 961.

Prior law.

Malpractice plaintiff required to prove harm complained of was probable risk of surgery and that hospital knew or should have known of risk.  6 H. App. 563, 732 P.2d 1255.



§671-4 - Notice of damages.

§671-4  Notice of damages.  (a)  In any medical tort action, the party against whom the complaint, counterclaim, or cross-claim is made at any time may request a statement setting forth the nature and amount of the damages sought.  The request shall be served upon the complainant, counterclaimant, or cross-claimant who shall serve a responsive statement as to the damages within fifteen days thereafter.  In the event a response is not served, the requesting party may petition the court with notice to the other parties, to order the appropriate party to serve a responsive statement.

(b)  If no request is made for a statement setting forth the nature and amount of damages sought, the complainant, counterclaimant, or cross-claimant, as the case may be, shall give notice to the other of the amount of special and general damages sought to be recovered, either before a default may be taken, or in the event an answer is filed, at least sixty days prior to the date set for trial. [L 1976, c 219, pt of §2; am L 1980, c 232, §36; am L 1992, c 55, §2]

Case Notes

Medical malpractice claim not dismissed for violation of section where other claims brought with it.  69 H. 305, 741 P.2d 1280.



§671-5 - Reporting and reviewing medical tort claims.

§671-5  Reporting and reviewing medical tort claims.  (a)  Every self-insured health care provider, and every insurer providing professional liability insurance for a health care provider, shall report to the insurance commissioner the following information about any medical tort claim, known to the self-insured health care provider or insurer, that has been settled, arbitrated, or adjudicated to final judgment within ten working days following such disposition:

(1)  The name and last known business and residential addresses of each plaintiff and claimant, whether or not each recovered anything;

(2)  The name and last known business and residential addresses of each health care provider who was claimed or alleged to have committed a medical tort, whether or not each was a named defendant and whether or not any recovery was had against each;

(3)  The name of the court in which any medical tort action, or any part thereof, was filed and the docket number;

(4)  A brief description or summary of the facts upon which each claim was based, including the date of occurrence;

(5)  The name and last known business and residential addresses of each attorney for any party to the settlement, arbitration, or adjudication, and identification of the party represented by each attorney;

(6)  Funds expended for defense and plaintiff costs;

(7)  The date and amount of settlement, arbitration award, or judgment in any matter subject to this subsection; and

(8)  Actual dollar amount of award received by the injured party.

(b)  The insurance commissioner shall forward the name of every health care provider, except a hospital and physician or an osteopathic physician or surgeon licensed under chapter 453 or a podiatrist licensed under chapter 463E, against whom a settlement is made, an arbitration award is made, or judgment is rendered to the appropriate board of professional registration and examination for review of the fitness of the health care provider to practice the health care provider's profession.  The insurance commissioner shall forward the entire report under subsection (a) to the department of commerce and consumer affairs if the person against whom settlement or arbitration award is made or judgment rendered is a physician or osteopathic physician or surgeon licensed under chapter 453 or a podiatrist licensed under chapter 463E.

(c)  A failure on the part of any self-insured health care provider to report as requested by this section shall be grounds for disciplinary action by the Hawaii medical board or the state health planning agency, as applicable.  A violation by an insurer shall be grounds for suspension of its certificate of authority. [L 1976, c 219, pt of §2; am L 1983, c 223, §3; am L 1984, c 168, §17; am L 1985, c 197, §22; gen ch 1985; am L 1992, c 55, §3; am L 2008, c 9, §3; am L 2009, c 11, §68]

Note

The 2009 amendment is retroactive to April 3, 2008.  L 2009, c 11, §76(2).



§671-6 - Administration of chapter.

[§671-6]  Administration of chapter.  The director of commerce and consumer affairs shall be responsible for the implementation and administration of this chapter and shall adopt rules, in conformity with chapter 91, necessary for the purposes of this chapter. [L 1976, c 219, pt of §2; am L 1982, c 204, §8; am L 1983, c 124, §17]



§671-11 - Medical claim conciliation panels; composition, selection, compensation.

PART II.  MEDICAL CLAIM CONCILIATION

§671-11  Medical claim conciliation panels; composition, selection, compensation.  (a)  There are established medical claim conciliation panels which shall review and render findings and advisory opinions on the issues of liability and damages in medical tort claims against health care providers.

(b)  A medical claim conciliation panel shall be formed for each claim filed pursuant to section 671-12 and after each panel renders its decision or the claim is otherwise disposed of it shall be disbanded.  Each medical claim conciliation panel shall consist of one chairperson selected from among persons who are familiar with and experienced in the personal injury claims settlement process, one attorney licensed to practice in the courts of the State and experienced in trial practice, and one physician, osteopathic physician, or surgeon licensed to practice under chapter 453.  The chairperson shall be appointed by the director of the department of commerce and consumer affairs from a list of eligible persons approved by the chief justice of the supreme court of Hawaii.  The attorney shall be appointed by the chairperson from a list of not less than thirty-five attorneys experienced in trial practice submitted annually by the supreme court.  The physician, osteopathic physician, or surgeon shall be appointed by the chairperson and shall be currently licensed and in good standing under chapter 453.

(c)  The chairperson shall preside at the meetings of the panel.  The chairperson, all panel members, and any consultant called by the panel to appear before the panel shall be compensated at the rate of $300 per claim which will become payable when the decision of the panel is submitted.  At the discretion of the director, the chairperson, panel members, and any consultant called by the panel to appear before the panel, may be compensated at one-half the amount of compensation specified in this section, if the claim is disposed of by any means prior to the hearing by the panel.  The chairperson, all panel members, and any consultant called by the panel to appear before the panel also shall be paid allowances for travel and living expenses which may be incurred as a result of the performance of their duties on or for the panel.  These costs shall be paid by the department of commerce and consumer affairs from the filing fees paid by the parties.

(d)  The claimant shall pay a filing fee of $450 to the department upon the filing of the claim and the failure to do so shall result in the claim being rejected for filing.  Each health care provider and other parties to the claim shall pay a filing fee of $450 to the department within twenty days of being served with the claim.  Each party to a claim shall be assessed a non- refundable processing fee by the department in the amount of $50.  The non-refundable processing fee shall be retained from each party's filing fee, and shall be used to defray the administrative costs of the medical claims conciliation panel program.

(e)  After the panel has made a final decision on a claim, or after a final disposition of the claim has been made without a hearing before the panel, the department shall return any moneys remaining after all panel costs have been paid, to the respective parties on a pro rata basis.

(f)  The office and meeting space, secretarial and clerical assistance, office equipment, and office supplies for the panel shall be furnished by the department.  The chairperson may designate any alternative meeting place or site for the hearing.

(g)  The Hawaii medical board shall prepare a list of physicians, osteopathic physicians, surgeons, and podiatrists, as the case may be, along with their respective specialties.  These physicians, osteopathic physicians, and surgeons shall be eligible to serve as consultants to the panel in their respective fields.  Panel members may consult with other legal, medical, and insurance specialists. [L 1976, c 219, pt of §2; am L 1977, c 167, §4; am L 1978, c 60, §1; am L Sp 1981 1st, c 21, §1; am L 1982, c 204, §8; am L 1983, c 223, §4; am L 1987, c 283, §65; am L 1989, c 214, §2; am L 1991, c 75, §1; am L 1992, c 55, §4; am L 1995, c 213, §2; am L 2008, c 9, §3; am L 2009, c 11, §69]

Note

The 2009 amendment is retroactive to April 3, 2008.  L 2009, c 11, §76(2).



§671-11.5 - Waiver of filing fee.

[§671-11.5]  Waiver of filing fee.  (a)  If any party to a claim cannot pay the required filing fee, the party may file with the director a motion to waive the filing fee.  The motion to waive the filing fee shall be accompanied by an affidavit in a format prescribed by the department, showing in detail:

(1)  The party's inability to pay the filing fee;

(2)  The party's belief that the party is entitled to redress; and

(3)  A statement of the issues that the party intends to present at the hearing before a medical claims conciliation panel.

(b)  The director shall decide on the motion to waive the filing fee as expeditiously as possible, and no oral arguments shall be permitted.

(c)  If the director grants the motion to waive the filing fee, the party may proceed without further application to the director or panel, and without payment of the filing fee.  If the motion is denied, the director shall state the reasons for the denial in writing.  The director shall promptly provide the party with a filed copy of the director's order granting or denying the motion.

(d)  If a motion to waive the filing fee is denied by the director, the party may seek judicial review under section 91-14.

(e)  If the director denies a party's motion to waive the filing fee, the party shall pay the filing fee within thirty days after the denial of the motion, unless the party has filed an appeal under section 91-14.  If the party has filed an appeal under section 91-14, the party may proceed without payment of the filing fee, until such time as a final judicial determination is rendered.

(f)  If the party files an appeal under section 91-14, and the court upholds the director's denial of the aggrieved party's motion to waive the filing fee, the party shall pay the filing fee within thirty days after the court's affirmation of the denial.  If the court determines that the party's motion for waiver of the filing fee was improperly denied, the party shall be entitled to proceed without payment of the filing fee. [L 1995, c 213, §1]



§671-12 - Review by panel required; notice; presentation of claims; request for a more definite statement of the claim.

§671-12  Review by panel required; notice; presentation of claims; request for a more definite statement of the claim.  (a)  Effective July 1, 1976, any person or the person's representative claiming that a medical tort has been committed shall submit a statement of the claim to the medical claim conciliation panel before a suit based on the claim may be commenced in any court of this State.  Claims shall be submitted to the medical claim conciliation panel in writing.  The claimant shall set forth facts upon which the claim is based and shall include the names of all parties against whom the claim is or may be made who are then known to the claimant.

(b)  Within five business days thereafter the panel shall give notice of the claim and the statement of the claim, by certified mail, to all health care providers and others who are or may be parties to the claim and shall furnish copies of written claims to such persons.  Such notice shall set forth a date, not more than twenty days after mailing the notice, within which any health care provider against whom a claim is made shall file a written response to the claim, and a date and time, not less than five days following the last date for filing a response, for a hearing of the panel.  Such notice shall describe the nature and purpose of the panel's proceedings and shall designate the place of the meeting.  The times originally set forth in the notice may be enlarged by the chairperson, on due notice to all parties, for good cause.

(c)  If the statement of the claim in the notice is so vague or ambiguous that any party receiving notice of the claim cannot reasonably be required to frame a written response, the party may submit a written request to the director of commerce and consumer affairs for a more definite statement before filing the written response.  Copies of the request shall be provided to the panel, the claimant, and other affected parties.  The request, which shall be ex parte and stay the proceedings of the panel until notice of the director's decision is given to the panel and all parties, shall specify the defects complained of and the details desired.  The director may deny, grant, or modify the request at the director's own discretion, without the necessity of a hearing, although the director may reach a decision after consulting with the panel or the claimant.  The director shall provide notice of the decision to the panel, the claimant, and other affected parties.  If the request is granted and the claimant fails to provide a more definite statement of the claim within five days after notice of the decision, the panel may make such order as it deems just.  This subsection shall not be used as a tactic to delay the proceedings. [L 1976, c 219, pt of §2; gen ch 1985; am L 1989, c 245, §1; am L 1993, c 96, §1]

Law Journals and Reviews

Tort and Insurance "Reform" in a Common Law Court.  14 UH L. Rev. 55.

Case Notes

Medical claim conciliation panel requirement is procedural rather than substantive, and does not apply to cases filed in federal court on the basis of diversity jurisdiction.  29 F. Supp. 2d 1174.

Claim was allowed to be heard because there was substantial compliance with procedural requirements.  69 H. 305, 741 P.2d 1280.

Where certain counts of plaintiff's complaint alleged errors or omissions in professional practice by a health care provider, thus falling under the definition of "medical tort" under §671-1(2), court properly ruled plaintiff could not proceed with those counts of suit without first submitting them to medical claim conciliation panel as required by §671-16 and this section.  89 H. 188, 970 P.2d 496.

Where plaintiff chose to sidestep requirements of §671-16 and this section by filing suit before seeking resolution of claims by a medical claim conciliation panel as required under these statutes, court properly dismissed complaint.  89 H. 188, 970 P.2d 496.

Where medical claim conciliation panel decision was filed after commencement of plaintiffs' suit in trial court, plaintiffs failed to comply with the requirements of this section; thus, trial court did not err in concluding it had no subject matter jurisdiction.  90 H. 425, 978 P.2d 863.

Subsection (a) requires only that a claimant set forth facts upon which the claim is based and include the names of all parties against whom the claim is or may be made who are then known to the claimant; nowhere in this section does it require plaintiffs to name all known negligent health care providers; having filed the requisite medical claim conciliation panel claim, participated in the required hearing, and rejected the panel's finding of no actionable negligence, plaintiffs satisfied this chapter's statutory prerequisites for filing suit in circuit court.  111 H. 74, 137 P.3d 980.

Where defendants city, city department of health, and city director of health fit within the definition of "health care facility" under §323D-2 and "health care provider" under §671-1, and as to them, each of the eight counts alleged a "medical tort", plaintiff was required to submit the eight counts against them to the medical claim conciliation panel pursuant to this section as a precondition to filing suit.  93 H. 490 (App.), 6 P.3d 362.



§671-12.5 - Certificate of consultation.

[§671-12.5]  Certificate of consultation.  (a)  Any claim filed with the medical claim conciliation panel under this chapter shall be accompanied by a certificate which declares one of the following:

(1)  That the claimant or the claimant's attorney has consulted with at least one physician who is licensed to practice in this State or any other state, and who is knowledgeable or experienced in the same medical specialty as the health care professional against whom the claim is made, and that the claimant or claimant's attorney has concluded on the basis of such consultation that there is a reasonable and meritorious cause for filing the claim.  If the claimant or the claimant's attorney is not able to consult with a physician in the same medical specialty as the health care professional against whom the claim is made, the claimant or claimant's attorney may consult with a physician who is licensed in this State or in any other state who is knowledgeable and experienced in a medical specialty that is as closely related as practicable to the medical specialty of the health care professional against whom the claim is made.  The physician or physicians consulted by the claimant or the claimant's attorney may not be a party to the case, nor be compelled to testify or otherwise participate in the hearing before the medical claim conciliation panel;

(2)  That the claimant or the claimant's attorney was unable to obtain the consultation required by paragraph (l) because a statute of limitations would impair the action and that the certificate required by paragraph (1) could not be obtained before the impairment of the action.  If a certificate is executed pursuant to this paragraph, the certificate required by paragraph (1) shall be filed by the claimant or the claimant's attorney within ninety days after filing the claim; or

(3)  That the claimant or the claimant's attorney was unable to obtain the consultation required by paragraph (1) after the claimant or the claimant's attorney had made a good faith attempt to obtain such consultation and the physician contacted would not agree to such a consultation.  For purposes of this paragraph, "good faith attempt" refers to the responsibility of a claimant or claimant's attorney to make reasonable efforts to contact a physician for the purpose of reviewing the circumstances upon which a claim is based.  The claimant or claimant's attorney may contact physicians by letter, telephone, facsimile, or other electronic means of communication.  If the physician does not respond within a reasonable time, the claimant or claimant's attorney may submit its claim to the medical claim conciliation panel along with a certificate declaring such nonresponse to claimant's good faith attempt.  A "good faith attempt" shall ultimately be evaluated in light of the goal of having a qualified physician assist the claimant or claimant's attorney in understanding the basis of the claim, and such determination shall depend upon the circumstances of each individual case.

(b)  Where a claimant or the claimant's attorney intends to rely solely on a failure to inform of the consequences of a procedure (informed consent), this section shall be inapplicable.  The claimant or the claimant's attorney shall certify upon filing of the claim that the claimant or the claimant's attorney is relying solely on the failure to inform of the consequences of a procedure and for that reason is not filing a certificate as required by this section.

(c)  For the purposes of this section, the claimant or the claimant's attorney shall not be required to disclose the names of any physician consulted to fulfill the requirements of subsection (a) to any of the other parties to the claim.  The medical claim conciliation panel may require the claimant or the claimant's attorney to disclose the name of any physician consulted to fulfill the requirements of subsection (a).  No disclosure of the name of any physician consulted to fulfill the requirements of subsection (a) shall be made to any of the other parties to the claim; provided that the medical claim conciliation panel may contact any such physician to determine if the requirements of subsection (a) were met.

(d)  Unless a certificate is filed pursuant to subsection (a) or (b), the claim shall not be received for filing by the medical claim conciliation panel. [L 2003, c 211, §1]



§671-13 - Medical claim conciliation panel hearing; fact-finding; evidence; voluntary settlement.

§671-13  Medical claim conciliation panel hearing; fact-finding; evidence; voluntary settlement.  Every claim of a medical tort shall be heard by the medical claim conciliation panel within thirty days after the last date for filing a response.  No persons other than the panel, witnesses, and consultants called by the panel, and the persons listed in section 671-14 shall be present except with the permission of the chairperson.  The panel may, in its discretion, conduct an inquiry of a party, witness, or consultant without the presence of any or all parties.

The hearing shall be informal.  Chapters 91 and 92 shall not apply.  The panel may require a stenographic record of all or part of its proceedings for the use of the panel, but such record shall not be made available to the parties.  The panel may receive any oral or documentary evidence.  Questioning of parties, witnesses, and consultants may be conducted by the panel, and the panel may, in its discretion, permit any party, or any counsel for a party to question other parties, witnesses, or consultants.  The panel may designate who, among the parties, shall have the burden of going forward with the evidence with respect to such issues as it may consider, and unless otherwise designated by the panel, when medical and hospital records have been provided to the claimant for the claimant's proper review, such burden shall initially rest with the claimant at the commencement of the hearing.

The panel shall have the power to require by subpoena the appearance and testimony of witnesses and the production of documentary evidence.  When such subpoena power is utilized, notice shall be given to all parties.  The testimony of witnesses may be taken either orally before the panel or by deposition.  In cases of refusal to obey a subpoena issued by the panel, the panel may invoke the aid of any circuit court in the State, which may issue an order requiring compliance with the subpoena.  Failure to obey such order may be punished by the court as a contempt thereof.  Any member of the panel, the director of the department, or any person designated by the director of the department may sign subpoenas.  Any member of the panel may administer oaths and affirmations, examine witnesses, and receive evidence.  Notwithstanding such powers, the panel shall attempt to secure the voluntary appearance, testimony, and cooperation of parties, witnesses, and consultants without coercion.

At the hearing of the panel and in arriving at its opinion the panel shall consider, but not be limited to, statements or testimony of witnesses, hospital and medical records, nurses' notes, x-rays, and other records kept in the usual course of the practice of the health care provider without the necessity for other identification or authentication, statement of fact, or opinion on a subject contained in a published treatise, periodical, book, or pamphlet, or statements of experts without the necessity of the experts appearing at the hearing.  The panel may upon the application of any party or upon its own decision appoint as a consultant, an impartial and qualified physician, surgeon, physician and surgeon, or other professional person or expert to testify before the panel or to conduct any necessary professional or expert examination of the claimant or relevant evidentiary matter and to report to or testify as a witness thereto.  Such a consultant shall not be compensated or reimbursed except for travel and living expenses to be paid as provided in section 671-11.  Except for the production of hospital and medical records, nurses' notes, x-rays, and other records kept in the usual course of the practice of the health care provider, discovery by the parties shall not be allowed.

During the hearing and at any time prior to the rendition of an advisory decision pursuant to section 671-15, the panel may encourage the parties to settle or otherwise dispose of the case voluntarily. [L 1976, c 219, pt of §2; am L 1979, c 80, §2; am L 1983, c 223, §5; am L 1988, c 132, §1; am L 1989, c 245, §2]

Case Notes

Only members of a medical claim conciliation panel are authorized to sign subpoenas and only the panel can seek assistance of the circuit court for compliance with such subpoenas.  69 H. 419, 744 P.2d 1205.



§671-14 - Same; persons attending hearings of panel.

§671-14  Same; persons attending hearings of panel.  Unless excluded or excused by the panel, the following persons shall attend hearings before the panel:

(1)  The party or parties making the claim;

(2)  The health care provider or providers against whom the claim is made or representatives thereof, other than counsel, authorized to act for such health care provider or providers;

(3)  Counsel for the parties, if any. [L 1976, c 219, pt of §2; am L 1979, c 80, §3]



§671-15 - Same, decisions.

§671-15  Same, decisions.  (a)  Within thirty days after the completion of a hearing, the medical claim conciliation panel shall file a written advisory decision with the insurance commissioner who shall thereupon mail copies to all parties concerned, their counsel, and the representative of each health care provider's liability insurance carrier authorized to act for such carrier, as appropriate.  The insurance commissioner also shall mail copies of the advisory decision to the department of commerce and consumer affairs, if the claim is against a physician, osteopathic physician, or surgeon licensed under chapter 453 or a podiatrist licensed under chapter 463E.  The panel shall decide the issue of liability and shall state its conclusions in substantially the following language:  "We find the health care provider was actionably negligent in his or her care and treatment of the patient and we, therefore, find for the claimant"; or "We find the health care provider was not actionably negligent in his or her care and treatment of the patient and we, therefore, find for the health care provider".

(b)  After a finding of liability, the medical claim conciliation panel shall decide the amount of damages, if any, which should be awarded in the case.  The decision as to damages shall include in simple, concise terms a division as to which portion of the damages recommended are attributable to economic losses and which to noneconomic losses; provided the panel may not recommend punitive damages.

(c)  The decisions shall be signed by all members of the medical claim conciliation panel; provided that any member of the panel may file a written concurring or dissenting opinion.

(d)  The advisory decision required by this section need not be filed if the claim is settled or otherwise disposed of before the decision is written or filed. [L 1976, c 219, pt of §2; am L 1978, c 60, §2; am L 1983, c 223, §6; am L 1984, c 168, §18; am L 1985, c 197, §23; am L 1992, c 55, §5; am L 2009, c 11, §70]

Note

The 2009 amendment is retroactive to April 3, 2008.  L 2009, c 11, §76(2).



§671-15.5 - Expungement of records; malpractice insurance rates.

[§671-15.5]  Expungement of records; malpractice insurance rates.  (a)  Upon a decision by the medical claim conciliation panel finding for the health care provider pursuant to section 671-15(a), the health care provider may apply to the panel for expungement of all records of the related proceedings.  The panel shall expunge all records if a majority of the panel finds that the complaint is fraudulent or frivolous.

(b)  No insurer providing professional liability insurance for a health care provider shall increase any premium rate for the health care provider on the basis of the filing of a medical tort claim against the health care provider that is determined by the medical claim conciliation panel to be fraudulent or frivolous. [L 1993, c 62, §1]



§671-16 - Subsequent litigation; excluded evidence.

§671-16  Subsequent litigation; excluded evidence.  The claimant may institute litigation based upon the claim in an appropriate court only after a party to a medical claim conciliation panel hearing rejects the decision of the panel, or after the twelve-month period under section 671-18 has expired.

No statement made in the course of the hearing of the medical claim conciliation panel shall be admissible in evidence either as an admission, to impeach the credibility of a witness, or for any other purpose in any trial of the action; provided that such statements may be admissible for the purpose of section 671-19, hereof.  No decision, conclusion, finding, or recommendation of the medical claim conciliation panel on the issue of liability or on the issue of damages shall be admitted into evidence in any subsequent trial, nor shall any party to the medical claim conciliation panel hearing, or the counsel or other representative of such party, refer or comment thereon in an opening statement, an argument, or at any other time, to the court or jury; provided that such decision, conclusion, finding, or recommendation may be admissible for the purpose of section 671-19, hereof. [L 1976, c 219, pt of §2; am L 1980, c 88, §3; am L 2003, c 211, §3]

Case Notes

Claim was allowed to be heard because there was substantial compliance with procedural requirements.  69 H. 305, 741 P.2d 1280.

Where certain counts of plaintiff's complaint alleged errors or omissions in professional practice by a health care provider, thus falling under the definition of "medical tort" under §671-1(2), court properly ruled plaintiff could not proceed with those counts of suit without first submitting them to medical claim conciliation panel as required by §671-12 and this section.  89 H. 188, 970 P.2d 496.

Where plaintiff chose to sidestep requirements of §671-12 and this section by filing suit before seeking resolution of claims by a medical claim conciliation panel as required under these statutes, court properly dismissed complaint.  89 H. 188, 970 P.2d 496.



§671-16.5 - Arbitration; subsequent litigation.

[§671-16.5]  Arbitration; subsequent litigation.  Any person or the person's representative claiming that a medical tort has been committed or any health care provider against whom a claim has been made may elect to bypass the court annexed arbitration program under section 601-20 after the claim has been submitted to the medical claim conciliation panel and the panel has rendered a decision or has not reached a decision within the tolling period of the statute of limitations under section 671-18. [L 1989, c 280, §2]

Cross References

Agreement to submit to arbitration, see §658-1.



§671-16.6 - Submission of claim to an alternative dispute resolution provider.

[§671-16.6]  Submission of claim to an alternative dispute resolution provider.  (a)  Any claim initially filed with the medical claim conciliation panel may be subsequently submitted to an alternative dispute resolution provider upon the written agreement of all of the parties to the claim and with the written approval of the director.  The director shall approve the alternative dispute resolution provider and the alternative dispute resolution procedures.

(b)  The parties shall comply with the procedures established by the alternative dispute resolution provider and approved by the director.  If a party does not comply with those procedures, any other party may file a motion with the director to have the claim resubmitted to the medical claim conciliation panel.

(c)  Within thirty days after the completion of the alternative dispute resolution process, the alternative dispute resolution provider shall notify all parties concerned, their counsel, and the representative of each health care provider's liability insurance carrier authorized to act for the carrier, as appropriate, that the alternative dispute resolution process has been completed.

(d)  The claimant may institute litigation based upon the claim in an appropriate court only if:

(1)  The parties were not able to resolve the entire claim through the alternative dispute resolution process and the matter has not been resubmitted to the medical claim conciliation panel pursuant to subsection (b) of this section; or

(2)  The claim has not been resolved through the alternative dispute resolution process after twelve months from the date the claim was filed with the approved alternative dispute resolution provider.

(e)  No statement made in the course of the approved alternative dispute resolution process shall be admissible in evidence as an admission, to impeach the credibility of a witness, or for any other purpose in any trial of the action.  No decision, conclusion, finding, or recommendation of the approved alternative dispute resolution provider on the issue of liability or on the issue of damages shall be admitted into evidence in any subsequent trial, nor shall any party to the approved alternative dispute resolution hearing, their counsel, or other representative of such party, refer or comment thereon in an opening statement, in an argument, or at any time, to the court or jury. [L 2003, c 211, §2]



§671-17 - Immunity of panel members from liability.

[§671-17]  Immunity of panel members from liability.  No member of a medical claim conciliation panel shall be liable in damages for libel, slander, or other defamation of character of any party to medical claim conciliation panel proceeding for any action taken or any decision, conclusion, finding, or recommendation made by the member while acting within the member's capacity as a member of a medical claim conciliation panel under this Act. [L 1976, c 219, pt of §2; gen ch 1985]



§671-18 - Statute of limitations tolled.

§671-18  Statute of limitations tolled.  The filing of the claim with the medical claim conciliation panel or with an approved alternative dispute resolution provider shall toll any applicable statute of limitations, and any such statute of limitations shall remain tolled until sixty days after the date the decision of the panel or the notification of completion from the approved alternative dispute resolution provider is mailed or delivered to the parties.  If a decision by the medical claim conciliation panel is not reached within twelve months, or the alternative dispute resolution process is not completed within twelve months, the statute of limitations shall resume running and the party filing the claim may commence a suit based on the claim in any appropriate court of this State.  The panel or the approved alternative dispute resolution provider shall notify all parties in writing of this provision. [L 1976, c 219, pt of §2; am L 1980, c 88, §2; am L 2003, c 211, §4]



§671-19 - Duty to cooperate; assessment of costs and fees.

§671-19  Duty to cooperate; assessment of costs and fees.  It shall be the duty of every person who files a claim with the medical claim conciliation panel, every health care provider against whom the claim is made, and every insurance carrier or other person providing medical tort liability insurance for the health care provider, to cooperate with the medical claim conciliation panel for the purpose of achieving a prompt, fair, and just disposition or settlement of the claim, provided that cooperation shall not prejudice the substantive rights of those persons.

Any party may apply to the panel to have the costs of the action assessed against any party for failure to cooperate with the panel.  The panel may award costs, or a portion thereof, including attorney's fees, witness fees, including those of expert witnesses, filing fees, and costs of the medical claim conciliation panel hearing to the party applying therefor.

In determining whether any person has failed to cooperate in good faith, the panel shall consider, but is not limited to, the following:

(1)  The attendance of the persons at the hearing of the medical claim conciliation panel;

(2)  The extent to which representatives of parties and counsel representing parties came to panel hearings with knowledge of the claims and defenses and authority to negotiate a settlement or other disposition of the claim;

(3)  The testimony of members of the panel as to the facts of the person's participation in the panel hearing;

(4)  The extent of the person's cooperation in providing the panel with documents and testimony called for by the panel;

(5)  The reasons advanced by the person so charged for not fully cooperating or negotiating; and

(6)  The failure of the person to submit any required fees to the department of commerce and consumer affairs, as required by this chapter.

The party against whom costs are awarded may appeal the award to the circuit court.  The court may affirm or remand the case with instructions for further proceedings; or it may reverse or modify the award if the substantial rights of the petitioners may have been prejudiced because the award is characterized as abuse of discretion. [L 1976, c 219, pt of §2; am L 1982, c 204, §8; am L 1983, c 124, §17; am L 1993, c 95, §1; am L 1995, c 213, §3]



§671-20 - Annual report.

[§671-20]  Annual report.  The director of commerce and consumer affairs shall prepare and submit to the legislature annually, twenty days prior to the convening of each regular session, a report containing the director's evaluation of the operation and effects of this chapter.  The report shall include a summary of the claims brought before the medical claim conciliation panel and the disposition of such claims, a description and summary of the work of the panel under this chapter, an appraisal of the effectiveness of this chapter in securing prompt and fair disposition of medical tort claims, a review of the number and outcomes of claims brought under section 671-12 and recommendations for changes, modifications or repeal of this chapter or parts thereof with accompanying reasons and data. [L 1976, c 219, pt of §2; am L 1982, c 204, §8; am L 1983, c 124, §17; gen ch 1985]



§671-31 to 37 - REPEALED.

PART III.  PATIENTS' COMPENSATION FUND

§§671-31 to 37  REPEALED.  L 1984, c 232, §4.






CHAPTER 671D - HEALTH CARE PEER REVIEW

§671D-1 - Short title.

PART I.  GENERAL PROVISIONS

[§671D-1]  Short title.  This chapter may be cited as the Hawaii Health Care Quality Improvement Act of 1989. [L 1989, c 354, pt of §3 and c 363, pt of §3]



§671D-2 - Purpose.

[§671D-2]  Purpose.  The purpose of this chapter is to provide incentives and protection for physicians engaging in effective professional peer review. [L 1989, c 354, pt of §3 and c 363, pt of §3]



§671D-3 - Findings.

[§671D-3]  Findings.  The legislature finds the following:

(1)  There is an overriding need to provide incentive and protection for physicians engaging in effective professional peer review;

(2)  The occurrence of medical malpractice actions has become a problem in Hawaii which can be addressed in part by promoting more effective peer review; and

(3)  The threat of private money damage liability under state laws unreasonably discourages physicians from participating in effective professional peer review. [L 1989, c 354, pt of §3 and c 363, pt of §3]



§671D-4 - Definitions.

§671D-4  Definitions.  For purposes of this chapter the following words have the following meanings:

"Adversely affecting" includes reducing, restricting, suspending, revoking, denying, or failing to renew clinical privileges or membership in a health care entity.

"Clinical privileges" includes privileges, membership on the medical staff or panel, and the other circumstances pertaining to the furnishing of medical care under which a physician or other licensed health care practitioner is permitted to furnish such care by a health care entity.

"Director" means the director of the department of commerce and consumer affairs.

"Health care entity" means:

(1)  A hospital that is licensed by the State to provide health care services;

(2)  An entity, including a licensed health maintenance organization, preferred provider organization, or preferred provider network, or group medical practice, that is involved in providing health care services and that follows a formal peer review process for the purpose of furthering quality health care as may be determined under rules or guidelines which may be adopted under section 671D-13;

(3)  A professional society or committee thereof of physicians or other licensed health care practitioners that follows a formal peer review process for the purpose of furthering quality health care as may be determined under rules or guidelines which may be adopted under section 671D-13;

provided that "health care entity" shall not include a professional society or committee thereof if, within the previous five years, the society has been found by the Federal Trade Commission or any court to have engaged in any anticompetitive practice which had the effect of restricting the practice of licensed health care practitioners.

"Hospital" means an entity described in paragraphs (1) and (7) of section 1861(e) of the Social Security Act.

"Licensed health care practitioner" and "practitioner" mean an individual, other than a physician, who is licensed or otherwise authorized by the State to provide health care services.

"Physician" means an individual licensed under chapter 453 or section 463E-1, to practice medicine or surgery or osteopathy or podiatric medicine; an individual licensed under chapter 448 to practice dentistry or dental surgery; or any individual who, without authority, holds oneself out to be so authorized.

"Professional review action" means an action or recommendation of a professional review body which is taken or made in the conduct of professional review activity, which is based on the competence or professional conduct of an individual physician which conduct affects or could affect adversely the health or welfare of a patient or patients, and adversely affects the clinical privileges, or membership in a professional society or provider panel, of the physician.  This term includes a formal decision of a professional review body not to take an action or make a recommendation described in the previous sentence and also includes professional review activities relating to a professional review action.  For purposes of this chapter an action shall not be considered to be based on the competence or professional conduct of a physician if the action is primarily based on any of the following:

(1)  The physician's association, or lack of association, with a professional society or association;

(2)  The physician's fees or the physician's advertising or engaging in other competitive acts intended to solicit or retain business;

(3)  The physician's participation in prepaid group health plans, salaried employment, or any other manner of delivering health services whether on a fee-for-service or other basis;

(4)  A physician's association with, supervision of, delegation of authority to, support for, training of, or participation in a private group practice with, a member or members of a particular class of health care practitioner or professional; or

(5)  Any other matter that does not relate to the competence or professional conduct of a physician.

"Professional review activity" means an activity of a health care entity with respect to an individual physician to do any of the following:

(1)  To determine whether the physician may have clinical privileges with respect to, or membership in, the entity;

(2)  To determine the scope or conditions of such privileges or membership; or

(3)  To change or modify such privileges or membership.

"Professional review body" means a health care entity and the governing body or any committee of a health care entity which conducts professional review activity, and includes any committee of the medical staff of such an entity when assisting the governing body in a professional review activity. [L 1989, c 354, pt of §3 and c 363, pt of §3; am L 1997, c 279, §3; am L 2009, c 11, §71]

Note

The 2009 amendment is retroactive to April 3, 2008.  L 2009, c 11, §76(2).



§671D-10 - Limitation of damages for professional review actions.

PART II.  PROMOTION OF PROFESSIONAL REVIEW ACTIVITIES

[§671D-10]  Limitation of damages for professional review actions.  (a)  If a professional review action of a professional review body meets all the standards specified in section 671D-11(a) except as provided in section 671D-11(b):

(1)  The professional review body;

(2)  Any person acting as a member or staff to the body;

(3)  Any person under a contract or other formal agreement with the body; and

(4)  Any person who participates with or assists the body with respect to the action;

shall not be liable in damages under any law of the State with respect to the action except laws relating to the civil rights of any person or persons, including chapter 378, part I.  Nothing in this subsection shall prevent the State from bringing an action, including an antitrust action under chapter 480, where such an action is otherwise authorized.

(b)  Notwithstanding any other provision of law to the contrary, no person, whether as a witness or otherwise, providing information to a professional review body regarding the competence or professional conduct of a physician shall be held, by reason of having provided such information, to be liable in damages under any law of the State unless such information is false and the person providing it knew that such information was false. [L 1989, c 354, pt of §3 and c 363, pt of §3]



§671D-11 - Standards for professional review actions.

[§671D-11]  Standards for professional review actions.  (a)  For purposes of the protection set forth in section 671D-10, a professional review action must be taken:

(1)  In the reasonable belief that the action was in the furtherance of quality health care;

(2)  After a reasonable effort to obtain the facts of the matter;

(3)  After adequate notice and hearing procedures are afforded to the physician involved or after such other procedures as are fair to the physician under the circumstances; and

(4)  In the reasonable belief that the action was warranted by the facts known after such reasonable effort to obtain facts and after meeting the requirement of paragraph (3).

A professional review action shall be presumed to have met the standards necessary for the protection set out in section 671D-10 unless the presumption is rebutted by a preponderance of the evidence.

(b)  A health care entity shall be deemed to have met the adequate notice and hearing requirement of subsection (a)(3) with respect to a physician if the following conditions are met or are waived voluntarily by the physician:

(1)  The physician has been given notice stating:

(A)  That a professional review action has been proposed to be taken against the physician and the reasons for the proposed action;

(B)  That the physician has the right to request timely hearings on the proposed action, and any time limit of not less than thirty days within which to request such a hearing; and

(C)  A summary of the hearing procedures as set forth in paragraph (3) of this subsection.

(2)  If a hearing is requested on a timely basis under subsection (b)(1)(B), the physician involved must be given notice stating:

(A)  The place, time, and date of the hearing, which date shall not be less than thirty days after the date of the notice; and

(B)  A list of the witnesses, if any, expected to testify at the hearing on behalf of the professional review body.

(3)  If a hearing is requested on a timely basis under subsection (b)(1)(B), the health care entity shall determine that the peer review hearing shall be held according to one of the following options, and the hearing shall be so held, subject to the provisions of subsection (b)(4), before:

(A)  An arbitrator mutually acceptable to the physician and the health care entity; or

(B)  A hearing officer who is appointed by the entity and who is not in direct economic competition with the physician involved; or

(C)  A panel of individuals who are appointed by the entity and are not in direct economic competition with the physician involved.

(4)  The right to the peer review hearing may be forfeited if the physician has failed, without good cause to appear.

(5)  In any peer review hearing held under this chapter, the physician involved has the right to:

(A)  Be represented by an attorney or other person of the physician's choice;

(B)  Have a record made of the proceedings, copies of which may be obtained by the physician upon payment of any reasonable charges associated with their preparation;

(C)  Call, examine, and cross-examine witnesses;

(D)  Present evidence determined to be relevant by the hearing officer, arbitrator, or panel, regardless of its admissibility in a court of law; and

(E)  Submit a written statement at the close of the hearing.

(6)  Upon completion of any peer review hearing held under this chapter, the physician involved has the right to receive:

(A)  The written recommendation of the arbitrator, officer, or panel, including a statement of the basis for the recommendations; and

(B)  A written decision of the health care entity, including a statement of the basis for the decision.

A professional review body's failure to meet the conditions described in this subsection shall not, in itself, constitute failure to meet the standards of subsection (a)(3).

(c)  For purposes of section 671D-10, nothing in this section shall be construed as:

(1)  Requiring the procedures referred to in subsection (a)(3):

(A)  Where there is no adverse professional review action taken;

(B)  In the case of a suspension or restriction of clinical privileges, for a period of not longer than fourteen days, during which an investigation is being conducted to determine the need for a professional review action; or

(2)  Precluding an immediate suspension or restriction of clinical privileges, subject to subsequent notice and hearing or other adequate procedures, where the failure to take such an action may result in an imminent danger to the health of any individual. [L 1989, c 354, pt of §3 and c 363, pt of §3]



§671D-12 - Attorney's fees.

[§671D-12]  Attorney's fees.  (a)  In any suit brought against a defendant, to the extent that a defendant has met the standards set forth under section 671D-11(a) and the defendant substantially prevails, the court, at the conclusion of the action, shall award to a substantially prevailing party defending against any such claim the cost of the suit attributable to such claim, including a reasonable attorney's fee, if the claim, or the claimant's conduct during the litigation of the claim, was frivolous, unreasonable, without foundation, or in bad faith.

(b)  For the purposes of this section, a defendant shall not be considered to have substantially prevailed when the plaintiff obtains an award for damages, or permanent injunctive or declaratory relief. [L 1989, c 354, pt of §3 and c 363, pt of §3]

Cross References

Vexatious litigants, see chapter 634J.



§671D-13 - Guidelines of the director.

[§671D-13]  Guidelines of the director.  The director, in consultation with the director of the department of health, may adopt pursuant to chapter 91, such rules and voluntary guidelines as may assist the professional review bodies in meeting the standards described in section 671D-11(a). [L 1989, c 354, pt of §3 and c 363, pt of §3]



§671D-14 - Construction.

[§671D-14]  Construction.  (a)  Except as specifically provided in this part, nothing in this part shall be construed as changing the liabilities or immunities under law.

(b)  Nothing in this part shall be construed as requiring health care entities to provide clinical privileges to any or all classes or types of physicians or other licensed health care practitioners.

(c)  Nothing in this part shall be construed as affecting or modifying any provision of state law with respect to activities of professional review bodies regarding nurses, other licensed health care practitioners, or other health professionals who are not physicians.

(d)  Nothing in this chapter shall be construed as affecting in any manner the rights and remedies afforded patients under any provision of state law to seek redress for any harm or injury suffered as a result of negligent treatment or care by any physician, health care practitioner, or health care entity, or as limiting any defenses or immunities available to any physician, health care practitioner, or health care entity. [L 1989, c 354, pt of §3 and c 363, pt of §3]






CHAPTER 672 - DESIGN PROFESSIONAL CONCILIATION PANEL

CHAPTER 672

DESIGN PROFESSIONAL CONCILIATION PANEL

REPEALED.  L 2004, c 119, §4.

Cross References

Contractor repair act, see chapter 672E.



CHAPTER 672B - DESIGN CLAIM CONCILIATION PANEL

§672B-1 - Definitions.

[§672B-1]  Definitions.  As used in this chapter:

"Department" means the department of commerce and consumer affairs.

"Design professional" means a professional engineer, architect, surveyor, or landscape architect licensed under chapter 464.

"Director" means the director of commerce and consumer affairs. [L 2007, c 207, pt of §2]



§672B-2 - Administration of chapter.

[§672B-2]  Administration of chapter.  The director shall be responsible for the implementation and administration of this chapter and shall adopt rules, in conformity with chapter 91, necessary for the purposes of this chapter. [L 2007, c 207, pt of §2]



§672B-3 - Design claim conciliation panels; composition, selection, compensation.

[§672B-3]  Design claim conciliation panels; composition, selection, compensation.  (a)  There are established design claim conciliation panels that shall review and render findings and advisory opinions on the issues of liability and damages in tort claims against design professionals licensed to practice under chapter 464.

(b)  If all parties to a tort claim against a design professional licensed to practice under chapter 464 agree, the design claim conciliation panel shall not review and render findings and advisory opinions on the issues of liability and damages in the tort claim against the design professional licensed to practice under chapter 464.

(c)  A design claim conciliation panel shall be formed for each claim filed pursuant to section 672B-5 and after each panel renders its decision or the claim is otherwise disposed of, the panel shall be disbanded.  Each design claim conciliation panel shall consist of one chairperson selected from among persons who are familiar with and experienced in the claims settlement process, one attorney licensed to practice in the courts of the State and experienced in trial practice, and one design professional licensed to practice under chapter 464.  The chairperson shall be appointed by the director from a list of eligible persons approved by the chief justice of the supreme court of Hawaii.  The attorney shall be appointed by the chairperson from a list of not less than thirty-five attorneys experienced in trial practice submitted annually by the supreme court.  The design professional shall be appointed by the chairperson and shall be currently licensed and in good standing under chapter 464.

(d)  The chairperson shall preside at the meetings of the panel.  The chairperson, all panel members, and any consultant called by the panel to appear before the panel shall be compensated at the rate of $300 per claim, which will become payable when the decision of the panel is submitted.  At the discretion of the director, the chairperson, panel members, and any consultant called by the panel to appear before the panel, may be compensated at one-half the amount of compensation specified in this section, if the claim is disposed of by any means prior to the hearing by the panel.  The chairperson, all panel members, and any consultant called by the panel to appear before the panel also shall be paid allowances for travel and living expenses that may be incurred as a result of the performance of their duties on or for the panel.  These costs shall be paid by the department of commerce and consumer affairs from the filing fees paid by the parties.

(e)  The claimant shall pay a filing fee of $450 to the department upon the filing of the claim and the failure to do so shall result in the claim being rejected for filing.  Each party to the claim shall pay a filing fee of $450 to the department within twenty days of being served with the claim.  Each party to a claim shall be assessed a non-refundable processing fee by the department in the amount of $50.  The non-refundable processing fee shall be retained from each party's filing fee, and shall be used to defray the administrative costs of the design claim conciliation panel program.

(f)  After the panel has made a final decision on a claim, or after a final disposition of the claim has been made without a hearing before the panel, the department shall return any moneys remaining after all panel costs have been paid, to the respective parties on a pro rata basis.

(g)  The office and meeting space, secretarial and clerical assistance, office equipment, and office supplies for the panel shall be furnished by the department.  The chairperson may designate any alternative meeting place or site for the hearing.

(h)  The board of professional engineers, architects, surveyors, and landscape architects shall each prepare a list of design professionals along with their respective specialties.  These design professionals shall be eligible to serve as consultants to the panel in their respective fields.  Panel members may consult with other legal, design, and insurance specialists. [L 2007, c 207, pt of §2]



§672B-4 - Waiver of filing fee.

[§672B-4]  Waiver of filing fee.  (a)  If any party to a claim cannot pay the required filing fee, the party may file with the director a motion to waive the filing fee.  The motion to waive the filing fee shall be accompanied by an affidavit in a format prescribed by the department, showing in detail:

(1)  The party's inability to pay the filing fee;

(2)  The party's belief that the party is entitled to redress; and

(3)  A statement of the issues that the party intends to present at the hearing before a design claim conciliation panel.

(b)  The director shall decide on the motion to waive the filing fee as expeditiously as possible, and no oral arguments shall be permitted.

(c)  If the director grants the motion to waive the filing fee, the party may proceed without further application to the director or panel, and without payment of the filing fee.  If the motion is denied, the director shall state the reasons for the denial in writing.  The director shall promptly provide the party with a filed copy of the director's order granting or denying the motion.

(d)  If a motion to waive the filing fee is denied by the director, the party may seek judicial review under section 91‑14.

(e)  If the director denies a party's motion to waive the filing fee, the party shall pay the filing fee within thirty days after the denial of the motion, unless the party has filed an appeal under section 91-14.  If the party has filed an appeal under section 91-14, the party may proceed without payment of the filing fee, until such time as a final judicial determination is rendered.

(f)  If the party files an appeal under section 91-14, and the court upholds the director's denial of the aggrieved party's motion to waive the filing fee, the party shall pay the filing fee within thirty days after the court's affirmation of the denial.  If the court determines that the party's motion for waiver of the filing fee was improperly denied, the party shall be entitled to proceed without payment of the filing fee. [L 2007, c 207, pt of §2]



§672B-5 - Review by panel required; notice; presentation of claims; request for a more definite statement of the claim.

[§672B-5]  Review by panel required; notice; presentation of claims; request for a more definite statement of the claim.  (a)  Effective January 1, 2008, any person or the person's representative claiming that a tort has been committed by a design professional shall submit a statement of the claim to the design claim conciliation panel before a suit based on the claim may be commenced in any court of this State.  Claims shall be submitted to the design claim conciliation panel in writing.  The claimant shall set forth facts upon which the claim is based and shall include the names of all parties against whom the claim is or may be made who are then known to the claimant.

(b)  Within five business days thereafter the panel shall give notice of the claim and the statement of the claim, by certified mail, to all design professionals and others who are or may be parties to the claim and shall furnish copies of written claims to these persons.  The notice shall set forth a date, not more than twenty days after mailing the notice, within which any design professional against whom a claim is made shall file a written response to the claim, and a date and time, not less than fourteen days following the last date for filing a response, for a hearing of the panel.  The notice shall describe the nature and purpose of the panel's proceedings and shall designate the place of the meeting.  The times originally set forth in the notice may be enlarged by the chairperson, on due notice to all parties, for good cause.

(c)  If the statement of the claim in the notice is so vague or ambiguous that any party receiving notice of the claim cannot reasonably be required to frame a written response, the party may submit a written request to the chairperson for a more definite statement before filing the written response.  Copies of the request shall be provided to the panel, the claimant, and other affected parties.  The request, which shall be ex parte and stay the proceedings of the panel until notice of the chairperson’s decision is given to the panel and all parties, shall specify the defects complained of and the details desired.  The chairperson may deny, grant, or modify the request at the  chairperson’s own discretion, without the necessity of a hearing, although the chairperson may reach a decision after consulting with the panel or the claimant.  The chairperson shall provide notice of the decision to the panel, the claimant, and other affected parties.  If the request is granted and the claimant fails to provide a more definite statement of the claim within five days after notice of the decision, the panel may make an order as it deems just.  This subsection shall not be used as a tactic to delay the proceedings. [L 2007, c 207, pt of §2]



§672B-6 - Certificate of consultation.

[§672B-6]  Certificate of consultation.  (a)  Any claim filed with the design claim conciliation panel under this chapter shall be accompanied by a certificate that declares one of the following:

(1)  That the claimant or the claimant's attorney has consulted with a design professional who is licensed to practice in this State or any other state, who is knowledgeable and experienced in Hawaii building codes and construction practices and the professional standard of care in Hawaii, and who is knowledgeable and experienced in the same specialty as the design professional against whom the primary claim is made, and that the claimant or claimant's attorney has concluded on the basis of the consultation that there is a reasonable and meritorious cause for filing the claim.  If the claimant or the claimant's attorney is not able to consult with a design professional in the same specialty as the design professional against whom the primary claim is made, the claimant or claimant's attorney may consult with a design professional who is licensed in this State or in any other state, who is knowledgeable and experienced in Hawaii building codes and construction practices and the professional standard of care in Hawaii, and who is knowledgeable and experienced in a specialty that is as closely related as practicable to the specialty of the design professional against whom the primary claim is made.  The design professional consulted by the claimant or the claimant's attorney may not be a party to the case, nor be compelled to testify or otherwise participate in the hearing before the design claim conciliation panel;

(2)  That the claimant or the claimant's attorney was unable to obtain the consultation required by paragraph (1) because a statute of limitations would impair the action and that the certificate required by paragraph (1) could not be obtained before the impairment of the action.  If a certificate is executed pursuant to this paragraph, the certificate required by paragraph (1) shall be filed by the claimant or the claimant's attorney within ninety days after filing the claim; or

(3)  That the claimant or the claimant's attorney was unable to obtain the consultation required by paragraph (1) after the claimant or the claimant's attorney had made a good faith attempt to obtain the consultation and the design professional contacted would not agree to such a consultation.  For purposes of this paragraph, "good faith attempt" refers to the responsibility of a claimant or claimant's attorney to make reasonable efforts to contact a design professional for the purpose of reviewing the circumstances upon which a claim is based.  The claimant or claimant's attorney may contact design professionals by letter, telephone, facsimile, or other electronic means of communication.  If the design professional does not respond within a reasonable time, the claimant or claimant's attorney may submit its claim to the design claim conciliation panel along with a certificate declaring the nonresponse to claimant's good faith attempt.  A "good faith attempt" shall ultimately be evaluated in light of the goal of having a qualified design professional assist the claimant or claimant's attorney in understanding the basis of the claim, and the determination shall depend upon the circumstances of each individual case.

(b)  For the purposes of this section, the claimant or the claimant's attorney shall not be required to disclose the names of any design professional consulted to fulfill the requirements of subsection (a) to any of the other parties to the claim.  The design claim conciliation panel may require the claimant or the claimant's attorney to disclose the name of any design professional consulted to fulfill the requirements of subsection (a).  No disclosure of the name of any design professional consulted to fulfill the requirements of subsection (a) shall be made to any of the other parties to the claim; provided that the design claim conciliation panel may contact the design professional to determine if the requirements of subsection (a) were met.

(c)  Unless a certificate is filed pursuant to subsection (a), the claim shall not be received for filing by the design claim conciliation panel. [L 2007, c 207, pt of §2]



§672B-7 - Design claim conciliation panel hearing; fact-finding; evidence; voluntary settlement.

[§672B-7]  Design claim conciliation panel hearing; fact-finding; evidence; voluntary settlement.  (a)  Every claim of a tort against a design professional shall be heard by the design claim conciliation panel within thirty days after the last date for filing a response.  No persons other than the panel, witnesses, and consultants called by the panel, and the persons listed in section 672B-8 shall be present except with the permission of the chairperson.  The panel, in its discretion, may conduct an inquiry of a party, witness, or consultant without the presence of any or all parties.

(b)  The hearing shall be informal.  Chapters 91 and 92 shall not apply.  The panel may require a stenographic record of all or part of its proceedings for the use of the panel, but the record shall not be made available to the parties.  The panel may receive any oral or documentary evidence.  Questioning of parties, witnesses, and consultants may be conducted by the panel, and the panel, in its discretion, may permit any party, or any counsel for a party to question other parties, witnesses, or consultants.  The panel may designate who, among the parties, shall have the burden of going forward with the evidence with respect to the issues as it may consider, and unless otherwise designated by the panel, the burden shall initially rest with the claimant at the commencement of the hearing.

(c)  The panel may require by subpoena the appearance and testimony of witnesses and the production of documentary evidence.  When subpoena power is utilized, notice shall be given to all parties.  The testimony of witnesses may be taken either orally before the panel or by deposition.  In cases of refusal to obey a subpoena issued by the panel, the panel may invoke the aid of any circuit court in the State, which may issue an order requiring compliance with the subpoena.  Failure to obey the order may be punished by the court as a contempt thereof.  Any member of the panel, the director, or any person designated by the director may sign subpoenas.  Any member of the panel may administer oaths and affirmations, examine witnesses, and receive evidence.  Notwithstanding these powers, the panel shall attempt to secure the voluntary appearance, testimony, and cooperation of parties, witnesses, and consultants without coercion.

(d)  At the hearing of the panel and in arriving at its opinion the panel shall consider, but not be limited to, statements or testimony of witnesses, project records, and other records kept in the usual course of the practice of the design professional without the necessity for other identification or authentication, statement of fact, or opinion on a subject contained in a published treatise, periodical, book, or pamphlet, or statements of experts without the necessity of the experts appearing at the hearing.  The panel, upon the application of any party or upon its own decision, may appoint as a consultant, an impartial and qualified design professional, or other professional person or expert to testify before the panel or to conduct any necessary professional or expert examination of the claimant or relevant evidentiary matter and to report to or testify as a witness thereto.  Such a consultant shall not be compensated or reimbursed except for travel and living expenses to be paid as provided in section 672B-3.  Except for the production of records kept in the usual course of the practice of the design professional, discovery by the parties shall not be allowed.

During the hearing and at any time prior to the rendition of an advisory decision pursuant to section 672B-9, the panel may encourage the parties to settle or otherwise dispose of the case voluntarily. [L 2007, c 207, pt of §2]



§672B-8 - Design claim conciliation panel hearing; persons attending.

[§672B-8]  Design claim conciliation panel hearing; persons attending.  Unless excluded or excused by the panel, the following persons shall attend hearings before the panel:

(1)  The party or parties making the claim;

(2)  The design professional against whom the claim is made or representatives thereof; other than counsel, authorized to act for the design professional; or

(3)  Counsel for the parties, if any. [L 2007, c 207, pt of §2]



§672B-9 - Design claim conciliation panel hearing; decisions.

[§672B-9]  Design claim conciliation panel hearing; decisions.  (a)  Within thirty days after the completion of a hearing, the design claim conciliation panel shall file a written advisory decision with the department and shall thereupon mail copies to all parties concerned, and their counsel.  The panel shall decide the issue of liability and shall state its conclusions in writing.

(b)  After a finding of liability, the design claim conciliation panel shall decide the amount of damages, if any, which should be awarded in the case.  The decision as to damages shall include in simple, concise terms a division as to which portion of the damages recommended are attributable to the design professional, economic losses and noneconomic losses; provided the panel may not recommend punitive damages.

(c)  The decision shall be signed by all members of the design claim conciliation panel; provided that any member of the panel may file a written concurring or dissenting opinion.

(d)  The advisory decision required by this section need not be filed if the claim is settled or otherwise disposed of before the decision is written or filed. [L 2007, c 207, pt of §2]



§672B-10 - Expungement of records; liability insurance rates.

[§672B-10]  Expungement of records; liability insurance rates.  (a)  Upon a decision by the design claim conciliation panel finding for the design professional pursuant to section 672B‑9(a), the design professional may apply to the panel for expungement of all records of the related proceedings.  The panel shall expunge all records if a majority of the panel finds that the complaint is fraudulent or frivolous.

(b)  No insurer providing professional liability insurance for a design professional shall increase any premium rate for the design professional on the basis of the filing of a tort claim against the design professional that is determined by the design claim conciliation panel to be fraudulent or frivolous. [L 2007, c 207, pt of §2]



§672B-11 - Subsequent litigation; excluded evidence.

[§672B-11]  Subsequent litigation; excluded evidence.  The claimant may institute litigation based upon the claim in an appropriate court only after a party to a design claim conciliation panel hearing rejects the decision of the panel, or after the twelve-month period under section 672B‑15 has expired.

No statement made in the course of the hearing of the design claim conciliation panel shall be admissible in evidence either as an admission, to impeach the credibility of a witness, or for any other purpose in any trial of the action; provided that the statements may be admissible for the purpose of section 672B-16.  No decision, conclusion, finding, or recommendation of the design claim conciliation panel on the issue of liability or on the issue of damages shall be admitted into evidence in any subsequent trial, nor shall any party to the design claim conciliation panel hearing, or the counsel or other representative of the party, refer or comment thereon in an opening statement, an argument, or at any other time, to the court or jury; provided that the decision, conclusion, finding, or recommendation may be admissible for the purpose of section 672B-16. [L 2007, c 207, pt of §2]



§672B-12 - Arbitration; subsequent litigation.

[§672B-12]  Arbitration; subsequent litigation.  Any person or the person's representative claiming that a tort has been committed by a design professional or any design professional against whom a claim has been made may elect to bypass the court annexed arbitration program under section 601-20 after the claim has been submitted to the design claim conciliation panel and the panel has rendered a decision or has not reached a decision within the tolling period of the statute of limitations under section 672B-15. [L 2007, c 207, pt of §2]



§672B-13 - Submission of claim to an alternative dispute resolution provider.

[§672B-13]  Submission of claim to an alternative dispute resolution provider.  (a)  Any claim initially filed with the design claim conciliation panel may be subsequently submitted to an alternative dispute resolution provider upon the written agreement of all of the parties to the claim and with the written approval of the director.  The director shall approve the alternative dispute resolution provider and the alternative dispute resolution procedures.

(b)  The parties shall comply with the procedures established by the alternative dispute resolution provider and approved by the director.  If a party does not comply with those procedures, any other party may file a motion with the director to have the claim resubmitted to the design claim conciliation panel.

(c)  Within thirty days after the completion of the alternative dispute resolution process, the alternative dispute resolution provider shall notify all parties concerned, their counsel, and the representative of each design professional's liability insurance carrier authorized to act for the carrier, as appropriate, that the alternative dispute resolution process has been completed.

(d)  The claimant may institute litigation based upon the claim in an appropriate court only if:

(1)  The parties were not able to resolve the entire claim through the alternative dispute resolution process and the matter has not been resubmitted to the design claim conciliation panel pursuant to subsection (b); or

(2)  The claim has not been resolved through the alternative dispute resolution process after twelve months from the date the claim was filed with the approved alternative dispute resolution provider.

(e)  No statement made in the course of the approved alternative dispute resolution process shall be admissible in evidence as an admission, to impeach the credibility of a witness, or for any other purpose in any trial of the action.  No decision, conclusion, finding, or recommendation of the approved alternative dispute resolution provider on the issue of liability or on the issue of damages shall be admitted into evidence in any subsequent trial, nor shall any party to the approved alternative dispute resolution hearing, their counsel, or other representative of the party, refer or comment thereon in an opening statement, in an argument, or at any time, to the court or jury. [L 2007, c 207, pt of §2]



§672B-14 - Immunity of panel members from liability.

[§672B-14]  Immunity of panel members from liability.  No member of a design claim conciliation panel shall be liable in damages for libel, slander, or other defamation of character of any party to a design claim conciliation panel proceeding for any action taken or any decision, conclusion, finding, or recommendation made by the member while acting within the member's capacity as a member of a design claim conciliation panel under this chapter. [L 2007, c 207, pt of §2]



§672B-15 - Statute of limitations tolled.

[§672B-15]  Statute of limitations tolled.  The filing of the claim with the design claim conciliation panel or with an approved alternative dispute resolution provider shall toll any applicable statute of limitations, and any such statute of limitations shall remain tolled until sixty days after the date of the decision of the panel or the notification of completion from the approved alternative dispute resolution provider is mailed or delivered to the parties.  If a decision by the design claim conciliation panel is not reached within twelve months, or the alternative dispute resolution process is not completed within twelve months, the statute of limitations shall resume running and the party filing the claim may commence a suit based on the claim in any appropriate court of this State.  The panel or the approved alternative dispute resolution provider shall notify all parties in writing of this provision. [L 2007, c 207, pt of §2]



§672B-16 - Duty to cooperate; assessment of costs and fees.

[§672B-16]  Duty to cooperate; assessment of costs and fees.  It shall be the duty of every person who files a claim with the design claim conciliation panel, every design professional against whom the claim is made, and every insurance carrier or other person providing professional tort liability insurance for the design professional, to cooperate with the design claim conciliation panel for the purpose of achieving a prompt, fair, and just disposition or settlement of the claim; provided that cooperation shall not prejudice the substantive rights of those persons.

Any party may apply to the panel to have the costs of the action assessed against any party for failure to cooperate with the panel.  The panel may award costs, or a portion thereof, including attorney's fees, witness fees, including those of expert witnesses, filing fees, and costs of the design claim conciliation panel hearing to the party applying therefor.

In determining whether any person has failed to cooperate in good faith, the panel shall consider, but is not limited to, the following:

(1)  The attendance of the persons at the hearing of the design claim conciliation panel;

(2)  The extent to which representatives of parties and counsel representing parties came to panel hearings with knowledge of the claims and defenses and authority to negotiate a settlement or other disposition of the claim;

(3)  The testimony of members of the panel as to the facts of the person's participation in the panel hearing;

(4)  The extent of the person's cooperation in providing the panel with documents and testimony called for by the panel;

(5)  The reasons advanced by the person so charged for not fully cooperating or negotiating; and

(6)  The failure of the person to submit any required fees to the department, as required by this chapter.

The party against whom costs are awarded may appeal the award to the circuit court.  The court may affirm or remand the case with instructions for further proceedings, or it may reverse or modify the award if the substantial rights of the petitioners may have been prejudiced because the award is characterized as an abuse of discretion. [L 2007, c 207, pt of §2]



§672B-17 - Annual report.

[§672B-17]  Annual report.  The director shall prepare and submit to the legislature annually, no later than twenty days prior to the convening of each regular session, a report containing the director's evaluation of the operation and effects of this chapter.  The report shall include a summary of the claims brought before the design claim conciliation panel and the disposition of the claims, a description and summary of the work of the panel under this chapter, an appraisal of the effectiveness of this chapter in securing prompt and fair disposition of design tort claims, a review of the number and outcomes of claims brought under section 672B-5 and recommendations for changes, modifications or repeal of this chapter or parts thereof with accompanying reasons and data. [L 2007, c 207, pt of §2]






CHAPTER 672E - CONTRACTOR REPAIR ACT

§672E-1 - Definitions.

§672E-1  Definitions.  The following terms, whenever used in this chapter, shall have the following meanings, unless a different meaning clearly appears in context:

"Action" means any civil proceeding, including but not limited to arbitration, in which damages or other relief may be awarded or enforced with respect to an alleged construction defect.

"Association" means a nonprofit, incorporated, or unincorporated organization upon which responsibilities are imposed and authority is granted in the organization's declaration or bylaws.

"Claim" means any notice of claim by a claimant to a contractor of a construction defect.

"Claimant" means any person, entity, partnership, corporation, or association asserting a claim concerning an alleged construction defect.

"Common area" means real property within a planned community that is owned or leased by the association or is otherwise available for the use of its members or designated as common area in or pursuant to the association's declaration or bylaws.

"Construction defect" means a deficiency in, or arising out of, the design, specifications, surveying, planning, construction, supervision, or observation of construction of a dwelling or premises.

"Contractor" means any person, firm, partnership, corporation, association, or other organization that is engaged in the business of designing, manufacturing, supplying products, developing, or constructing a dwelling.

"Dwelling" means a single-family house, duplex, or multi-family unit designed for residential use, including common areas and improvements that are owned or maintained by an individual, association, or other entity.

"Mediation" means a process in which a mediator facilitates communication and negotiation between parties to assist them in reaching a voluntary agreement regarding their dispute.

"Planned community" means a common interest community, including condominiums and cooperative housing corporations, and excluding time share plans.

"Premises" means a dwelling, including common areas and improvements that are owned or maintained by any person, firm, partnership, corporation, association, or other organization.  "Premises" includes the systems, other component improvements, other structures, or recreational facilities appurtenant to, but not necessarily a part of, the dwelling or facility.

"Service" means personal service or delivery by certified mail, return receipt requested, to the last known address of the addressee. [L 2004, c 119, pt of §2; am L 2007, c 22, §2]



§672E-2 - Applicability.

[§672E-2  Applicability.]  All claimants filing an action alleging construction defects shall comply with this chapter; provided that this chapter shall not apply to any actions that include claims for personal injury or death. [L 2004, c 119, pt of §2]



§672E-3 - Notice of claim of construction defect.

[§672E-3]  Notice of claim of construction defect.  (a)  A claimant, no later than ninety days before filing an action against a contractor, shall serve the contractor with a written notice of claim.  The notice of claim shall describe the claim in detail and include the results of any testing done.  The notice of claim shall not constitute a claim under any applicable insurance policy and shall not give rise to a duty of any insurer to provide a defense under any applicable insurance policy unless and until the process set forth in section 672E‑5 is completed.  Nothing in this chapter shall in any way interfere with or alter the rights and obligations of the parties under any liability policy.

(b)  A contractor served with a written notice of claim shall serve any other appropriate subcontractor with notice of the claim.  The contractor's notice shall include the claimant's written notice of claim.

(c)  After serving the notice of claim, a claimant shall give to the contractor reasonable prior notice and an opportunity to observe if any testing is done. [L 2004, c 119, pt of §2]



§672E-4 - Rejection of claim; opportunity to repair construction defect.

§672E-4  Rejection of claim; opportunity to repair construction defect.  (a)  The contractor rejects a claimant's claim of construction defects by:

(1)  Serving the claimant with a written rejection of the claim; or

(2)  Failing to respond pursuant to subsection (b)(1) or (b)(2), to the notice of claim within thirty days after service.

(b)  The contractor, within thirty days after service of the notice of claim, shall serve the claimant and any other contractor that has received the notice of claim with a written response to the alleged construction defect that:

(1)  Offers to settle without inspecting the construction defect by:

(A)  Monetary payment;

(B)  Making repairs; or

(C)  Both subparagraphs (A) and (B); or

(2)  Proposes to inspect the premises of the alleged construction defect that is the subject of the claim.

(c)  Within thirty days following any proposal for inspection under subsection (b)(2), the claimant shall provide access to:

(1)  Inspect the premises;

(2)  Document any alleged construction defects; and

(3)  Perform any testing required to evaluate the nature, extent, and cause of the asserted construction defect, and the nature and extent of any repair or replacement that may be necessary to remedy the asserted construction defect;

provided that if the claimant is an association of owners under chapter 514A or 514B, the claimant shall have forty-five days to provide such access.  If access to an individual condominium apartment or unit is necessary, and the association is unable to obtain such access, then the association shall have a reasonable time to provide access.  If destructive testing is required, the contractor shall give advance notice of tests and return the premises to its pre-testing condition.  If inspection or testing reveals a condition that requires additional testing to fully and completely evaluate the nature, cause, and extent of the construction defect, the contractor shall provide notice to the claimant of the need for additional testing.  The claimant shall provide additional access to the premises.  If a claim is asserted on behalf of owners of multiple dwellings, or multiple owners of units within a multi-family complex, the contractor shall be entitled to inspect each of the dwellings or units.

(d)  Within fourteen days following the inspection and testing, the contractor shall serve on the claimant a written:

(1)  Offer to fully or partially remedy the construction defect at no cost to the claimant.  Such offer shall include a description of construction necessary to remedy the construction defect and a timetable for the completion of the additional construction;

(2)  Offer to settle the claim by monetary payment;

(3)  Offer for a combination of repairs and monetary payment; or

(4)  Statement that the contractor will not proceed further to remedy the construction defect.

Any offer of settlement under this section shall reference this section, and shall state that a claimant's failure to respond with a written notice of acceptance or rejection within thirty or forty-five days, whichever applies pursuant to section 672E-5(a), shall mean that the offer is rejected.  Failure to serve a written offer or statement under this section shall be deemed a statement that the contractor will not proceed further. [L 2004, c 119, pt of §2; am L 2008, c 28, §40]



§672E-5 - Written notice of acceptance; access to premises.

§672E-5  Written notice of acceptance; access to premises.  (a)  The claimant, within thirty days after receipt of a contractor's settlement offer, may accept any offer by serving the contractor with a written notice of acceptance; provided that an association shall have forty-five days to respond.  If no written notice of acceptance is served, the settlement offer shall be deemed rejected.

(b)  If a claimant accepts a contractor's offer to repair, the claimant shall provide unfettered access to perform and complete the construction within the timetable stated in the settlement offer. [L 2004, c 119, pt of §2; am L 2005, c 22, §43]



§672E-6 - Offer of settlement.

[§672E-6]  Offer of settlement.  Any time after the service of the notice of claim, any party may serve an offer of settlement.  If the offer is accepted, the parties shall be deemed to have resolved the claim in whole or in part pursuant to the offer.  An offer not accepted within ten days after service shall be deemed withdrawn and evidence thereof is not admissible except to determine costs.  If the judgment or award obtained in a subsequent proceeding is not more favorable than the offer, the offeree shall pay the costs incurred by the offeror after the making of the offer.  The fact that an offer is made and not accepted does not preclude a subsequent offer. [L 2004, c 119, pt of §2]



§672E-7 - Mediation.

[§672E-7]  Mediation.  If the parties are unable to resolve the claim pursuant to section 672E‑5 or 672E‑6, all parties shall attempt to resolve the dispute through mediation, even if mediation is not otherwise ordered or mandated by contract or by law. [L 2004, c 119, pt of §2]



§672E-8 - Statute of limitations on actions exception.

[§672E-8]  Statute of limitations on actions exception.  If an applicable statute of limitation or repose would preclude an action after the notice of claim has been served but before the dispute is resolved under this chapter, the claimant may file an action against the contractor but the action shall be immediately stayed pending the contractor's opportunity to repair under section 672E-4, or submission of the dispute to mediation under section 672E-7.  This section shall not be construed to revive a statutory period of limitations on actions that have expired prior to the date on which a claimant's written notice of claim is served.  After the sending of the initial notice of claim, a claimant and a contractor, by written mutual agreement, may alter the procedure for the notice of claim under this section. [L 2004, c 119, pt of §2]

Cross References

Limitation of action for damages based on construction to improve real property, see §657-8.



§672E-9 - Additional construction defects.

[§672E-9]  Additional construction defects.  A construction defect discovered after the notice of claim is served may not be alleged in an action until the claimant has given the contractor:

(1)  A written notice of claim regarding the alleged defect under section 672E-3; and

(2)  An opportunity to repair the construction defect or reject the notice of claim under section 672E-4. [L 2004, c 119, pt of §2]



§672E-10 - Release.

[§672E-10]  Release.  If the parties resolve the claim in whole or in part, the claimant shall be barred from bringing an action for the resolved claims. [L 2004, c 119, pt of §2]



§672E-11 - Contract of sale; provisions.

[§672E-11]  Contract of sale; provisions.  (a)  Upon entering into a contract for sale of a new structure or the construction or substantial remodeling of a premises, the seller of the new structure shall provide to the purchaser of the new structure, and the contractor of the construction or substantial remodeling of the premises shall provide to the owner of the premises, notice of the contractor’s right to resolve alleged construction defects before a claimant may commence litigation against the contractor.  The notice shall be conspicuous and included as part of the contract.

(b)  The notice required by subsection (a) shall explicitly reference this chapter, and shall be in substantially the following form:

"CHAPTER 672E OF THE HAWAII REVISED STATUTES CONTAINS IMPORTANT REQUIREMENTS YOU MUST FOLLOW BEFORE YOU MAY FILE A LAWSUIT OR OTHER ACTION FOR DEFECTIVE CONSTRUCTION AGAINST THE CONTRACTOR WHO DESIGNED, REPAIRED, OR CONSTRUCTED YOUR HOME OR FACILITY.  NINETY DAYS BEFORE YOU FILE YOUR LAWSUIT OR OTHER ACTION, YOU MUST SERVE ON THE CONTRACTOR A WRITTEN NOTICE OF ANY CONSTRUCTION CONDITIONS YOU ALLEGE ARE DEFECTIVE.  UNDER THE LAW, A CONTRACTOR HAS THE OPPORTUNITY TO MAKE AN OFFER TO REPAIR AND/OR PAY FOR THE DEFECTS.  YOU ARE NOT OBLIGATED TO ACCEPT ANY OFFER MADE BY A CONTRACTOR.  THERE ARE STRICT DEADLINES AND PROCEDURES UNDER THE LAW, AND FAILURE TO FOLLOW THEM MAY NEGATIVELY AFFECT YOUR ABILITY TO FILE A LAWSUIT OR OTHER ACTION."

[L 2004, c 119, pt of §2]



§672E-12 - Other actions.

[§672E-12]  Other actions.  This chapter shall not interfere with a contractor's right to seek contribution, indemnity, or recovery against a subcontractor, supplier, or design professional for any claim made against a contractor by a claimant. [L 2004, c 119, pt of §2]



§672E-13 - Dismissal without prejudice.

[§672E-13]  Dismissal without prejudice.  The court or arbitrator shall dismiss, without prejudice, any action failing to meet the requirements of this chapter, unless:

(1)  The failure to meet the requirements is the direct result of the wrongful conduct of another party;

(2)  Circumstances beyond the control of the party prevented compliance; or

(3)  An applicable statute of limitations on actions would prevent the refiling of an action, in which case the action shall be immediately stayed to provide the claimant with an opportunity to comply with this chapter, but for no longer than six months;

provided that the exceptions provided by this section to any specific requirement of this chapter shall not excuse a party from substantially complying with the remainder of the chapter. [L 2004, c 119, pt of §2]






CHAPTER 673 - NATIVE HAWAIIAN TRUSTS JUDICIAL RELIEF ACT &NBSP;

§673-1 - Waiver of immunity.

[§673-1]  Waiver of immunity.  (a)  The State waives its immunity for any breach of trust or fiduciary duty resulting from the acts or omissions of its agents, officers and employees in the management and disposition of trust funds and resources of:

(1)  The Hawaiian home lands trust under Article XII, sections 1, 2, and 3 of the Constitution of the State of Hawaii, implementing sections 4 and 5(f) of the Admission Act (Act of March 18, 1959, Public Law 86-3, 73 Stat. 4); and

(2)  The native Hawaiian public trust under Article XII, sections 4, 5, and 6 of the Constitution of the State of Hawaii implementing section 5(f) of the Admission Act;

and shall be liable in the same manner and to the same extent as a private individual under like circumstances, but shall not be liable for punitive damages.

(b)  This waiver shall not apply to the following:

(1)  The acts or omissions of the State's officers and employees, even though such acts or omissions may not realize maximum revenues to the Hawaiian home lands trust and native Hawaiian public trust, so long as each trust is administered in the sole interest of the beneficiaries; provided that nothing herein shall prevent the State from taking action which would provide a collateral benefit to nonbeneficiaries, but only so long as the primary benefits are enjoyed by beneficiaries, and the collateral benefits do not detract from nor reduce the benefits enjoyed by the beneficiaries;

(2)  Any claim for which a remedy is provided elsewhere in the laws of the State; and

Any claim arising out of the acts or omissions of the members of the board of trustees, officers and employees of the office of Hawaiian affairs, except as provided in section 10-16. [L 1988, c 395, pt of §2]



§673-2 - Right to sue.

[§673-2]  Right to sue.  (a)  Native Hawaiians as defined in section 201(a)(7) of the Hawaiian Homes Commission Act, native Hawaiian organizations, the office of Hawaiian affairs, and Hawaiians defined as any person who is qualified to succeed to a homestead lease under section 209 of the Hawaiian Homes Commission Act 1920, as amended, shall have the right to bring an action in the circuit courts of the State to resolve controversies relating to the Hawaiian home lands trust described in section 673-1(a)(1).

(b)  The office of Hawaiian affairs, native Hawaiians as defined in section 10-2, and native Hawaiian organizations shall have the right to bring an action in the circuit courts of the State to resolve controversies relating to the native Hawaiian public trust described in section 673-1(a)(2).

(c)  "Native Hawaiian organizations" as used in this chapter means a native Hawaiian homestead organization, or an unincorporated association, or corporation which is duly organized and thereby able to sue and be sued under the laws of this State and whose purpose is to protect and uphold the Hawaiian Homes Commission Act and the Admission Act section 5(f) relating to a public trust for the betterment of the conditions of native Hawaiians, or the social and economic self-sufficiency of native Hawaiians, and which organized body is controlled by native Hawaiians and a majority of its members receives or can receive benefits from the trust. [L 1988, c 395, pt of §2]



§673-3 - Exhaustion of administrative remedies.

[§673-3]  Exhaustion of administrative remedies.  Before an action may be filed in circuit court under this chapter, the party filing suit shall have exhausted all administrative remedies available, and shall have given not less than sixty days written notice prior to filing of the suit that unless appropriate remedial action is taken suit shall be filed.  All executive branch departments shall adopt in accordance with chapter 91, such rules as may be necessary to specify the procedures for exhausting any remedies available. [L 1988, c 395, pt of §2]

Law Journals and Reviews

The Native Hawaiian Trusts Judicial Relief Act:  The First Step in an Attempt to Provide Relief.  14 UH L. Rev. 889.

Case Notes

Where plaintiffs failed to comply with the sixty-day notice requirement for filing suit under this section, this failure precluded the supreme court from reviewing any claims brought under this chapter.  110 H. 338, 133 P.3d 767.



§673-4 - Scope of relief.

[§673-4]  Scope of relief.  (a)  In an action under this chapter the court may only award land or monetary damages to restore the trust which has been depleted as a result of any breach of trust duty and no award shall be made directly to or for the individual benefit of any particular person not charged by law with the administration of the trust property; provided that actual damages may be awarded to a successful plaintiff.

(b)  "Actual damages", as used in this section, means direct, monetary, out of pocket loss, excluding noneconomic damages as defined in section 663-8.5 and any consequential damages, sustained by a native Hawaiian or Hawaiian individually rather than the class generally. [L 1988, c 395, pt of §2]



§673-5 - Attorney's fees and costs.

[§673-5]  Attorney's fees and costs.  (a)  In any action under this chapter, the court shall, upon a specific finding that a non-prevailing party's claim or defense was frivolous, assess against such party and award to the prevailing party, and enter as part of its order or judgment, a reasonable sum for costs and expenses incurred, including  reasonable attorney's fees.

(b)  In any action brought under this chapter in which there is no finding by the court that the claims pled were frivolous the court may, as it deems just, award to a prevailing plaintiff and enter as a part of its order or judgment, a reasonable sum for costs and expenses incurred, including reasonable attorney's fees. [L 1988, c 395, pt of §2]

Cross References

Vexatious litigants, see chapter 634J.



§673-6 - Award or judgment as bar.

[§673-6]  Award or judgment as bar.  An award or judgment in an action under this chapter shall constitute a complete bar to any action by the claimant, by reason of the same subject matter, against the agent, officer, or employee of the State whose act or omission gave rise to the claim. [L 1988, c 395, pt of §2]



§673-7 - Limited remedy.

[§673-7]  Limited remedy.  This chapter shall not be construed to limit or enlarge the scope of rights available under any other claims, proceedings or other actions against the State, its officers and employees, arising under chapter 662 or other provisions of law. [L 1988, c 395, pt of §2]



§673-8 - Proof of liability.

[§673-8]  Proof of liability.  In no action under this chapter shall any liability be implied against the State, and no award shall be made against the State except upon such legal evidence as would establish liability against an individual or corporation. [L 1988, c 395, pt of §2]



§673-9 - Inapplicability to share of office of Hawaiian affairs.

[§673-9]  Inapplicability to share of office of Hawaiian affairs.  This chapter shall not apply to suits in equity or law brought by or on behalf of the office of Hawaiian affairs in which the matters in controversy involve the proportionate share of ceded land or special fund revenues allocated to the office of Hawaiian affairs by the legislature. [L 1988, c 395, pt of §2]

Case Notes

Where breach of trust claims were for damages resulting from the State's breach of trust duties and did not require a determination of the office of Hawaiian affairs' proportionate share of revenues under this section, this chapter applied to the instant claims.  110 H. 338, 133 P.3d 767.



§673-10 - Limitation on actions; native Hawaiians.

§673-10  Limitation on actions; native Hawaiians.  Every claim arising under this chapter shall forever be barred unless the action is commenced within two years after the cause of action first accrues; provided that this statute of limitations shall be tolled until July 1, 1990; provided that the filing of the claim in an administrative proceeding pursuant to this chapter shall toll any applicable statute of limitations, and any such statute of limitations shall remain tolled until ninety days after the date the decision is rendered in the administrative proceeding; provided further that any cause of action that first accrues after July 1, 1995 shall forever be barred unless the action is commenced within two years after the cause of action first accrues. [L 1988, c 395, pt of §2; am L Sp 1995, c 14, §13]

Case Notes

Where plaintiff office of Hawaiian affairs brought suit in its own corporate name under §10-16, rather than as an agency of the State on behalf of the people of the State, §657-1.5 did not exempt plaintiff from the statute of limitations for bringing a suit under this section.  110 H. 338, 133 P.3d 767.






CHAPTER 674 - INDIVIDUAL CLAIMS RESOLUTION UNDER THE HAWAIIAN HOME LANDS TRUST

§674-1 - Purpose.

PART I.  PURPOSE AND DEFINITIONS

§674-1  Purpose.  The purpose of this chapter is to establish a process under which individual beneficiaries under the Hawaiian home lands trust may resolve claims for actual damages arising out of or resulting from a breach of trust, which occurred between August 21, 1959, and June 30, 1988, and was caused by an act or omission of an employee of the State in the management and disposition of trust resources:

(1)  By establishing a Hawaiian home lands trust individual claims review panel which shall:

(A)  Receive, review, and evaluate the merits of an individual beneficiary's claim;

(B)  Render findings and issue an advisory opinion regarding the merits of each claim filed with the panel, including an estimate of the probable award of actual damages or recommended corrective action that may be implemented to resolve each claim;

(C)  Prepare and transmit a report to the governor and legislature, at least twenty days prior to the convening of each regular legislative session, and a final report, at least twenty days prior to the convening of the 1997 regular legislative session, on the activities of the panel including a summary of each claim brought before the panel, the panel's findings and advisory opinion regarding the merits of each claim, and an estimate of the probable compensation or any recommended corrective action for legislative action;

(D)  Disburse any compensation awarded by the legislature in regular session or undertake other actions as provided by law which are acceptable to a claimant; and

(2)  By providing an individual beneficiary claimant the right to bring an action to recover actual damages for a breach of trust, in the circuit courts of the State of Hawaii, if the action taken by the legislature in regular session on each claim brought before the panel is not acceptable to an individual beneficiary claimant. [L 1991, c 323, pt of §1; am L 1993, c 351, §1]



§674-2 - Definitions.

§674-2  Definitions.  As used in this chapter, unless the context otherwise requires:

"Act" means the Hawaiian Homes Commission Act of 1920, as amended.

"Actual damages" means direct, monetary out-of-pocket loss, excluding noneconomic damages as defined in section 663-8.5 and consequential damages, sustained by the claimant individually rather than the beneficiary class generally, arising out of or resulting from a breach of trust, which occurred between August 21, 1959, and June 30, 1988, and was caused by an act or omission by an employee of the State with respect to an individual beneficiary in the management and disposition of trust resources.

"Beneficiary" means any person eligible to receive benefits of homesteading and related programs from the Hawaiian home lands trust.

"Claimant" means a beneficiary who applies to the panel for a review of a claim for actual damages relating to the trust.

"Commission" means the Hawaiian homes commission.

"Compensation" means an award of actual damages to a claimant.

"Corrective action" means action to be taken by the department to correct a breach of trust, which occurred between August 21, 1959, and June 30, 1988, and was caused by an act or omission by an employee of the State in the management and disposition of trust resources.

"Department" means the department of Hawaiian home lands.

"Employee of the State" means the officers and employees of any state agency and any persons acting in behalf of a state agency in an official capacity.

"Native Hawaiian" means any descendant of not less than one- half part of the blood of the races inhabiting the Hawaiian islands previous to 1778.

"Panel" means the Hawaiian home lands trust individual claims review panel.

"Trust" means the Hawaiian home lands trust. [L 1991, c 323, pt of §1; am L Sp 1995, c 14, §14]



§674-3 - Establishment of the board of individual claims resolution.

PART II.  INDIVIDUAL CLAIMS REVIEW PANEL

[§674-3]  Establishment of the board of individual claims resolution.  There shall be a Hawaiian home lands trust individual claims review panel to be composed of five members and appointed as follows:  the chairperson shall be appointed by the governor and shall be a former federal or state court judge, where possible, or an attorney licensed to practice law in the courts of the State.  The governor shall appoint the remaining four members, all of whom shall be from nominations submitted by native Hawaiian organizations as defined in section 673-2.  No more than two of the members shall be residents of the same island.

All of these appointments shall be subject to senatorial confirmation.  The panel shall be placed within the department of commerce and consumer affairs for administrative purposes. [L 1991, c 323, pt of §1]



§674-4 - Tenure and compensation of members.

§674-4  Tenure and compensation of members.  The term of office of each member of the panel shall be until December 31, 1999.  Any member appointed to fill a vacancy shall be appointed by the governor for the remainder of the term.  A vacancy in the panel shall not affect its powers.

Each member of the panel shall be compensated at the rate of $100 per day for each day's actual attendance to the member's duties; provided that the compensation shall not exceed a maximum of $10,000 per year.  The members of the panel shall be paid their necessary traveling and subsistence expenses incurred in the discharge of their duties.  Expenses incurred under this section shall be paid by the department of commerce and consumer affairs. [L 1991, c 323, pt of §1; am L 1993, c 351, §2; am L 1997, c 382, §4]



§674-5 - Panel staff; power to contract.

§674-5  Panel staff; power to contract.  (a)  Supervisory, administrative, investigatory, hearings, and clerical personnel necessary for the efficient functioning of the panel shall be appointed by the panel and the director of commerce and consumer affairs on a temporary exempt basis.  There shall be a special assistant to the chairperson of the Hawaiian homes commission, to be hired by the commission, for the purposes of this chapter.

(b)  Upon application by a claimant, the panel, under appropriate circumstances and in accordance with section 103D-209(b), may provide for legal services to assist a claimant in the preparation and presentation of a claim for review by the panel under this chapter.

(c)  The panel shall have the power to make and execute contracts and all other instruments necessary or convenient for the exercise of its powers and functions under this chapter. [L 1991, c 323, pt of §1; am L 1993, c 351, §3; am L Sp 1993, c 8, §53]



§674-6 - Rulemaking powers.

§674-6  Rulemaking powers.  The panel shall adopt rules in accordance with chapter 91 prescribing the procedures to be followed in the filing of claims and in the proceedings for review of claims under this chapter, and any other rules as the panel deems necessary to carry out the purposes of this chapter. [L 1991, c 323, pt of §1; am L 1993, c 351, §4]



§674-7 - Review by panel required.

§674-7  Review by panel required.  Any individual beneficiary under the trust claiming actual damages arising out of or resulting from a breach of trust, which occurred between August 21, 1959, and June 30, 1988, and which was caused by an act or omission of an employee of the State in the management and disposition of trust resources under the trust, shall file a claim therefor for review by the panel no later than August 31, 1995, or shall forever be barred. [L 1991, c 323, pt of §1; am L 1993, c 351, §5]



§674-8 - Powers and procedures of the panel.

[§674-8]  Powers and procedures of the panel.  (a)  The panel may hold hearings or such other proceedings as it deems necessary, sit and act at such times and places, and take such testimony as the panel deems advisable.  The panel shall fix a time and place for hearings or other proceedings on such claim and shall cause notice thereof to be given to the claimant, the department and commission.  The panel may, for good cause, allow claims to be consolidated for review.

(b)  A majority of all members to which the panel is entitled, which shall include the chairperson, shall constitute a quorum for the panel to meet and review any claim, and the concurrence of a majority of all the members to which the panel is entitled shall be necessary for any findings and advisory opinion issued by the panel to be valid.

(c)  Any member of the panel may administer oaths or affirmations to witnesses appearing before the panel.  The panel shall have powers of subpoena and compulsion of attendance of witnesses and production of documents and of examination of witnesses as are conferred upon a circuit court.  Subpoenas shall be issued under the signature of the chairperson or any person designated by the chairperson.  The circuit court of any circuit in which a subpoena is issued or served or in which the attendance or production is required, upon the application of the panel, may enforce the attendance and testimony of any witness and the production of any document so subpoenaed.  Subpoena and witness fees and mileage shall be the same as in the circuit courts, and shall be payable from funds appropriated for expenses of administration.  Notwithstanding such provisions, the panel shall attempt to secure the voluntary appearance, testimony and cooperation of parties, witnesses and other persons appearing before the panel without coercion.

(d)  The panel may appoint a hearings officer or officers, not subject to chapter 76, to hear any claims and render recommended findings.  The hearings officer or officers shall have the same authority as the panel in conducting hearings or proceedings under this chapter.  The recommended findings of the hearings officer or officers shall be subject to review and redetermination by the panel.

(e)  Upon written acceptance by a claimant or an acceptance as provided in section 674-17, the panel shall disburse any compensation awarded by the legislature and undertake such other action as may be provided by law. [L 1991, c 323, pt of §1; am L 2000, c 253, §150.



§674-9 - Panel hearing or review proceedings; fact-finding; evidence.

§674-9  Panel hearing or review proceedings; fact-finding; evidence.  No persons other than the panel or hearings officer, the claimant, representatives of the concerned state agency, legal counsel, witnesses, and persons called by the panel to assist in its review, shall be present during any hearing or other proceedings conducted by the panel, except with the permission of the chairperson.  For every claim filed, the department shall be notified and shall be entitled to be present during any hearing or other proceeding conducted by the panel.  The panel may, in its discretion, conduct an inquiry of a party, witness, or any other person without the presence of any or all parties.

All proceedings shall be informal.  Except as otherwise provided in this chapter, chapters 91 and 92 shall not apply.  For the purpose of this chapter, the panel shall prepare a record of each claim.  The record shall include:

(1)  All correspondence, pleadings, motions, and rulings;

(2)  Evidence received or considered, including oral or written testimony, exhibits, and a statement of any matters officially noticed;

(3)  Offers of proof and rulings thereon;

(4)  Proposed findings and exceptions;

(5)  Staff memoranda, including investigative reports, submitted to members of the panel in connection with their review of the claim;

(6)  Recommended or proposed findings of the hearings officer who presided at the hearing; and

(7)  The panel findings and advisory opinion.

No matters outside the record shall be considered by the panel in reviewing and evaluating a claim.  Unless otherwise provided by chapter 92F, the record of each claim shall be public and open for public inspection, except that staff memoranda, including investigative reports, shall be confidential and shall be made public only after a hearing has been held on the claim pursuant to the panel's rules.  At the discretion of the panel, staff memoranda, including investigative reports, may be disclosed to the parties prior to a hearing on the claim.  Any party to whom a staff memorandum or investigative report is disclosed shall maintain its confidentiality and may make public its contents only after a hearing has been held on the claim.

The panel may require a stenographic record of all or part of its proceedings for the use of the panel, but the stenographic record shall not be made available to the parties.  The panel may receive any oral or documentary evidence, or any matter that, in the opinion of the panel, may contribute to its function under this chapter, whether or not the statement, document, information or matter would be admissible in a court of law.  Questioning of parties, and witnesses may be conducted by the panel, and the panel may, in its discretion, permit any party, or any counsel for a party to question other parties, witnesses, or other persons appearing before the panel.  Discovery by the parties shall not be allowed. [L 1991, c 323, pt of §1; am L 1993, c 351, §6]



§674-10 - Findings and advisory opinion.

§674-10  Findings and advisory opinion.  (a)  The panel shall prepare findings and an advisory opinion concerning the probable merits of a claim, probable award of compensation, or recommended corrective action by the State.

(b)  The findings and advisory opinion shall be signed by all members of the panel; provided that any member of the panel may file a written concurring or dissenting advisory opinion.

(c)  The advisory opinion of the panel rendered on each claim shall be incorporated in the reports required by section 674-14 for submission to the legislature. [L 1991, c 323, pt of §1; am L 1993, c 351, §7]



§674-11 - Subsequent litigation; excluded evidence.

§674-11  Subsequent litigation; excluded evidence.  No statement made in the course of any investigation, hearing, or review proceedings of the panel shall be admissible in evidence either as an admission, to impeach the credibility of a witness, or for any other purpose in any legal proceeding.  No opinion, conclusion, finding, or recommendation of the panel on the issue of liability, or on the issue of compensation, or corrective action shall be admitted into evidence in any legal proceeding, nor shall any party to the panel hearing, or the counsel, or other representative of the party, refer to or comment thereon in any opening statement, any argument, or at any other time, to any court or jury. [L 1991, c 323, pt of §1; am L 1993, c 351, §8]



§674-12 - Immunity of panel members from liability.

[§674-12]  Immunity of panel members from liability.  No member of the panel shall be liable in damages for libel, slander, or other defamation of character of any party to a panel proceeding for any action taken or any opinion, conclusion, finding, or recommendation made by a panel member while acting within the member's capacity as a member of the panel under this chapter. [L 1991, c 323, pt of §1]



§674-13 - Legal adviser.

§674-13  Legal adviser.  The panel, in accordance with section 103D-209(b), shall obtain its own legal counsel to provide legal services necessary to implement the purposes of this chapter. [L 1991, c 323, pt of §1; am L Sp 1993, c 8, §53]



§674-14 - Annual report.

§674-14  Annual report.  The panel shall prepare a report to be transmitted to the governor and to the legislature, at least twenty days prior to the convening of the regular session of 1998, and a final report to be transmitted to the governor and to the legislature, at least twenty days prior to the convening of the regular session of 1999, which summarizes its activities in furtherance of this chapter, and shall include a summary of each claim brought before the panel, the panel's findings and advisory opinion regarding the merits of each claim, and an estimate of the probable compensation or recommended corrective action by the State, for action by the legislature in regular session. [L 1991, c 323, pt of §1; am L 1993, c 351, §9; am L 1997, c 382, §5]



§674-15 - Limitations upon award of compensation or corrective action.

[§674-15]  Limitations upon award of compensation or corrective action.  No claim shall be made under this chapter for which a remedy was or is provided elsewhere under the laws of this State, which is or was the subject of pending or prior litigation, or which is predicated, in whole or in part, on an act or omission which occurred prior to August 21, 1959. [L 1991, c 323, pt of §1]



§674-15.5 - Preclusion of title-related claims.

[§674-15.5]  Preclusion of title-related claims.  Nothing in this chapter shall be construed to affect title, or conveyance of title, or place a cloud upon title, to any lands in the State, including but not limited to lands which were, are, or may have been Hawaiian home lands. [L Sp 1995, c 14, §16]

Note

Hawaiian home lands trust; resolution of controversies.  L Sp 1995, c 14.



§674-16 - Waiver of immunity.

PART III.  JUDICIAL RELIEF FOR RETROACTIVE CLAIMS BY INDIVIDUAL

NATIVE HAWAIIANS

§674-16  Waiver of immunity.  (a)  The State waives its immunity from liability for actual damages suffered by an individual beneficiary arising out of or resulting from a breach of trust or fiduciary duty, which occurred between August 21, 1959, to June 30, 1988, and was caused by an act or omission of an employee of the State in the management and disposition of trust resources.

(b)  This waiver shall not apply to the following:

(1)  Any claim for which a remedy was or is provided elsewhere in or under the laws of the State;

(2)  Any claim which was or is the subject of prior or pending litigation; or

(3)  Any claim predicated, in whole or in part, upon any act or omission which occurred prior to August 21, 1959. [L 1991, c 323, pt of §1; am L 1993, c 351, §10]



§674-17 - Right to sue, individual claims.

§674-17  Right to sue, individual claims.  (a)  An aggrieved individual claimant shall have the right to bring an action, in accordance with this part, in the circuit courts of the State for recovery of actual damages suffered by the claimant arising out of or resulting from a breach of trust which occurred between August 21, 1959, to June 30, 1988; provided that no action shall be filed until after October 1, 1997.

(b)  "Aggrieved individual claimant", as used in this section, means an individual claimant whose claim was reviewed by the panel under this chapter and who has filed, no later than October 1, 1999, a written notice with the panel that the claimant does not accept the action taken by the legislature in regular session upon the claim.  Any claimant who fails to file a written notice rejecting the action of the legislature upon the claim shall be deemed to have accepted the action taken by the legislature. [L 1991, c 323, pt of §1; am L 1993, c 351, §11; am L 1997, c 382, §6]

Case Notes

Where plaintiffs, having received no affirmative legislative action by the notice-filing deadline, acted properly to preserve their rights by (1) timely submitting the required written notice rejecting the legislature's action, i.e., deferral that effectively denied all claims, and (2) filing suit before the corresponding deadline, the conditions of panel "review" and legislative "action" as set forth in the definition of "aggrieved individual claimant" under this section were met.  111 H. 84, 137 P.3d 990.



§674-18 - Scope of relief.

[§674-18]  Scope of relief.  In an action under this part the court may award actual damages to a successful claimant. [L 1991, c 323, pt of §1]



§674-19 - Limitation on actions.

§674-19  Limitation on actions.  Every claim cognizable under this part shall forever be barred unless the action is commenced by December 31, 1999. [L 1991, c 323, pt of §1; am L 1993, c 351, §12; am L Sp 1995, c 14, §15; am L 1997, c 382, §7]



§674-20 - No implied liability or award.

§674-20  No implied liability or award.  In no case shall any liability be implied against the State, and no award shall be made against the State on any claim brought under this part except upon legal evidence that would establish liability against an individual or corporation. [L 1991, c 323, pt of §1; am L 1993, c 351, §13]



§674-21 - Attorney's fees and costs.

§674-21  Attorney's fees and costs.  In any action brought under this part, the court may, as it deems just, award to a prevailing claimant and enter as part of its order or judgment, a reasonable sum for costs and expenses incurred, including reasonable attorney's fees. [L 1991, c 323, pt of §1; am L 1993, c 351, §14]






CHAPTER 675 - TOBACCO LIABILITY ACT

§675-1 - Findings and purpose.

[§675-1]  Findings and purpose.  (a)  Cigarette smoking presents serious public health concerns to the State and to the citizens of the State.  The Surgeon General has determined that smoking causes lung cancer, heart disease and other serious diseases, and that there are hundreds of thousands of tobacco-related deaths in the United States each year.  These diseases most often do not appear until many years after the person in question begins smoking.

(b)  Cigarette smoking also presents serious financial concerns for the State.  Under certain health-care programs, the State may have a legal obligation to provide medical assistance to eligible persons for health conditions associated with cigarette smoking, and those persons may have a legal entitlement to receive such medical assistance.

(c)  Under these programs, the State pays millions of dollars each year to provide medical assistance for these persons for health conditions associated with cigarette smoking.

(d)  It is the policy of the State that financial burdens imposed on the State by cigarette smoking be borne by tobacco product manufacturers rather than by the State to the extent that such manufacturers either determine to enter into a settlement with the State or are found culpable by the courts.

(e)  On November 23, 1998, leading United States tobacco product manufacturers entered into a settlement agreement, entitled the "Master Settlement Agreement," with the State.  The Master Settlement Agreement obligates these manufacturers, in return for a release of past, present and certain future claims against them as described therein, to pay substantial sums to the State (tied in part to their volume of sales); to fund a national foundation devoted to the interests of public health; and to make substantial changes in their advertising and marketing practices and corporate culture, with the intention of reducing underage smoking.

(f)  It would be contrary to the policy of the State if tobacco product manufacturers who determine not to enter into such a settlement could use a resulting cost advantage to derive large, short-term profits in the years before liability may arise without ensuring that the State will have an eventual source of recovery from them if they are proven to have acted culpably.  It is thus in the interest of the State to require that such manufacturers establish a reserve fund to guarantee a source of compensation and to prevent such manufacturers from deriving large, short-term profits and then becoming judgment-proof before liability may arise. [L 1999, c 188, pt of §1]



§675-2 - Definitions.

[§675-2]  Definitions.  (a)  "Adjusted for inflation" means increased in accordance with the formula for inflation adjustment set forth in Exhibit C to the Master Settlement Agreement.

(b)  "Affiliate" means a person who directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with, another person.  Solely for purposes of this definition, the terms "owns," "is owned" and "ownership" mean ownership of an equity interest, or the equivalent thereof, of ten percent or more, and the term "person" means an individual, partnership, committee, association, corporation or any other organization or group of persons.

(c)  "Allocable share" means Allocable Share as that term is defined in the Master Settlement Agreement.

(d)  "Cigarette" means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains (1) any roll of tobacco wrapped in paper or in any substance not containing tobacco; or (2) tobacco, in any form, that is functional in the product, which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette; or (3) any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in clause (1) of this definition.  The term "cigarette" includes "roll-your-own" (i.e., any tobacco which, because of its appearance, type, packaging, or labeling is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes).  For purposes of this definition of "cigarette," 0.09 ounces of "roll-your-own" tobacco shall constitute one individual "cigarette."

(e)  "Master Settlement Agreement" means the settlement agreement (and related documents) entered into on November 23, 1998 by the State and leading United States tobacco product manufacturers.

(f)  "Qualified escrow fund" means an escrow arrangement with a federally or State chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least $1,000,000,000 where such arrangement requires that such financial institution hold the escrowed funds' principal for the benefit of releasing parties and prohibits the tobacco product manufacturer placing the funds into escrow from using, accessing or directing the use of the funds' principal except as consistent with section 3(b) of this Act.

(g)  "Released claims" means Released Claims as that term is defined in the Master Settlement Agreement.

(h)  "Releasing parties" means Releasing Parties as that term is defined in the Master Settlement Agreement.

(i)  "Tobacco product manufacturer" means an entity that after the date of enactment of this Act directly (and not exclusively through any affiliate):

(1)  manufactures cigarettes anywhere that such manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer (except where such importer is an original participating manufacturer (as that term is defined in the Master Settlement Agreement) that will be responsible for the payments under the Master Settlement Agreement with respect to such cigarettes as a result of the provisions of subsection II(mm) of the Master Settlement Agreement and that pays the taxes specified in subsection II(z) of the Master Settlement Agreement, and provided that the manufacturer of such cigarettes does not market or advertise such cigarettes in the United States);

(2)  is the first purchaser anywhere for resale in the United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States; or

(3)  becomes a successor of an entity described in paragraph (1) or (2).

The term "Tobacco Product Manufacturer" shall not include an affiliate of a tobacco product manufacturer unless such affiliate itself falls within any of (1)-(3) above.

(j)  "Units sold" means the number of individual cigarettes sold in the State by the applicable tobacco product manufacturer (whether directly or through a distributor, retailer or similar intermediary or intermediaries) during the year in question, as measured by excise taxes collected by the State on packs (or "roll-your-own" tobacco containers) bearing the excise tax stamp of the State.  The Department of the Attorney General shall promulgate such regulations as are necessary to ascertain the amount of State excise tax paid on the cigarettes of such tobacco product manufacturer for each year. [L 1999, c 188, pt of §1]

Note

"The date of enactment of this Act", referred to in subsection (i), is July 2, 1999.



§675-3 - Requirements.

§675-3  Requirements.  Any tobacco product manufacturer selling cigarettes to consumers within the State (whether directly or through a distributor, retailer or similar intermediary or intermediaries) after the date of enactment of this Act shall do one of the following:

(a)   become a participating manufacturer (as that term is defined in section II(jj) of the Master Settlement Agreement) and generally perform its financial obligations under the Master Settlement Agreement; or

(b)   (1)  place into a qualified escrow fund by April 15 of the year following the year in question the following amounts (as such amounts are adjusted for inflation)--

1999:  $.0094241 per unit sold after the date of enactment of this Act;

2000:  $.0104712 per unit sold;

for each of 2001 and 2002:  $.0136125 per unit sold;

for each of 2003 through 2006: $.0167539 per unit sold;

for each of 2007 and each year thereafter: $.0188482 per unit sold.

(2)  a tobacco product manufacturer that places funds into escrow pursuant to paragraph (1) shall receive the interest or other appreciation on such funds as earned.  Such funds themselves shall be released from escrow only under the following circumstances--

(A)  to pay a judgment or settlement on any released claim brought against such tobacco product manufacturer by the State or any releasing party located or residing in the State.  Funds shall be released from escrow under this subparagraph (i) in the order in which they were placed into escrow and (ii) only to the extent and at the time necessary to make payments required under such judgment or settlement;

(B)  to the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow on account of units sold in the State in a particular year was greater than the Master Settlement Agreement payments, as determined pursuant to section IX(i) of that Agreement including after final determination of all adjustments, that such manufacturer would have been required to make on account of such units sold had it been a participating manufacturer, the excess shall be released from escrow and revert back to such tobacco product manufacturer; or

(C)  to the extent not released from escrow under subparagraphs (A) or (B), funds shall be released from escrow and revert back to such tobacco product manufacturer twenty-five years after the date on which they were placed into escrow.

(3)  Each tobacco product manufacturer that elects to place funds into escrow pursuant to this subsection shall annually certify to the Attorney General that it is in compliance with this subsection.  The Attorney General may bring a civil action on behalf of the State against any tobacco product manufacturer that fails to place into escrow the funds required under this section.  Any tobacco product manufacturer that fails in any year to place into escrow the funds required under this section shall--

(A)  be required within 15 days to place such funds into escrow as shall bring it into compliance with this section.  The court, upon a finding of a violation of this subsection, may impose a civil penalty to be paid to the general fund of the State in an amount not to exceed 5 percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 100 percent of the original amount improperly withheld from escrow;

(B)  in the case of a knowing violation, be required within 15 days to place such funds into escrow as shall bring it into compliance with this section.  The court, upon a finding of a knowing violation of this subsection, may impose a civil penalty to be paid to the general fund of the State in an amount not to exceed 15 percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 300 percent of the original amount improperly withheld from escrow; and

(C)  in the case of a second knowing violation, be prohibited from selling cigarettes to consumers within the State (whether directly or through a distributor, retailer or similar intermediary) for a period not to exceed 2 years.

Each failure to make an annual deposit required under this section shall constitute a separate violation.

The State shall be awarded its attorneys' fees and expenses incurred in prosecuting violations of this chapter. [L 1999, c 188, pt of §1; am L 2003, c 177, §7]

Note

Severability and conditional repeal and reenactment of section because of 2003 amendment.  L 2003, c 177, §9.

"The date of enactment of this Act", referred to in the first paragraph, is July 2, 1999.






CHAPTER 676 - STRUCTURED SETTLEMENT PROTECTION ACT

§676 1 - Definitions.

[§676‑1]  Definitions.  As used in this chapter, unless the context otherwise requires:

"Annuity issuer" means an insurer that has issued a contract to fund periodic payments under a structured settlement.

"Dependents" include a payee's spouse and minor children and all other persons for whom the payee is legally obligated to provide support, including alimony.

"Discounted present value" means the present value of future payments, determined by discounting the payments to the present using the most recently published applicable federal rate for determining the present value of an annuity, as issued by the United States Internal Revenue Service.

"Gross advance amount" means the sum payable to the payee or for the payee's account as consideration for a transfer of structured settlement payment rights before any reductions for transfer expenses or other deductions to be made from the consideration.

"Independent professional advice" means advice of an attorney, certified public accountant, actuary, or other licensed professional adviser.

"Interested party" means, with respect to any structured settlement, the payee, any beneficiary irrevocably designated under the annuity contract to receive payments following the payee's death, the annuity issuer, the structured settlement obligor, and any other party that has continuing rights or obligations under the structured settlement.

"Net advance amount" means the gross advance amount less the aggregate amount of the actual and estimated transfer expenses required to be disclosed under section 676‑2(5).

"Payee" means an individual who is receiving tax free payments under a structured settlement and proposes to make a transfer of the payment rights.

"Periodic payments" includes both recurring payments and scheduled future lump sum payments.

"Qualified assignment agreement" means an agreement providing for a qualified assignment within the meaning of Section 130 of the United States Internal Revenue Code, United States Code Title 26, as amended from time to time.

"Responsible administrative authority" means, with respect to a structured settlement, any government authority vested by law with exclusive jurisdiction over the settled claim resolved by the structured settlement.

"Settled claim" means the original tort claim resolved by a structured settlement.

"Structured settlement" means an arrangement for periodic payment of damages for personal injuries or sickness established by settlement or judgment in resolution of a tort claim.

"Structured settlement agreement" means the agreement, judgment, stipulation, or release embodying the terms of a structured settlement.

"Structured settlement obligor" means, with respect to any structured settlement, the party that has the continuing obligation to make periodic payments to the payee under a structured settlement agreement or a qualified assignment agreement.

"Structured settlement payment rights" means rights to receive periodic payments under a structured settlement, whether from the structured settlement obligor or the annuity issuer, where:

(1)  The payee is domiciled in, or the domicile or principal place of business of the structured settlement obligor or the annuity issuer is located in, this State;

(2)  The structured settlement agreement was approved by a court or responsible administrative authority in this State; or

(3)  The structured settlement agreement is expressly governed by the laws of this State.

"Terms of the structured settlement" include, with respect to any structured settlement, the terms of the structured settlement agreement, the annuity contract, any qualified assignment agreement, and any order or other approval of any court or responsible administrative authority or other government authority that authorized or approved the structured settlement.

"Transfer" means any sale, assignment, pledge, hypothecation, or other alienation or encumbrance of structured settlement payment rights made by a payee for consideration; provided that the term "transfer" shall not include the creation or perfection of a security interest in structured settlement payment rights under a blanket security agreement entered into with an insured depository institution, in the absence of any action to redirect the structured settlement payments to such insured depository institution, or an agent or successor in interest, or otherwise to enforce the blanket security interest against the structured settlement payment rights.

"Transfer agreement" means the agreement providing for a transfer of structured settlement payment rights.

"Transferee" means a party acquiring or proposing to acquire structured settlement payment rights through a transfer.

"Transfer expenses" means all expenses of a transfer that are required under the transfer agreement to be paid by the payee or deducted from the gross advance amount, including, without limitation, court filing fees, attorneys fees, escrow fees, lien recordation fees, judgment and lien search fees, finders' fees, commissions, and other payments to a broker or other intermediary.  "Transfer expenses" shall not include preexisting obligations of the payee payable for the payee's account from the proceeds of a transfer. [L 2006, c 146, pt of §1]



§676 2 - Required disclosures to payee.

[§676‑2]  Required disclosures to payee.  Not less than three days prior to the date on which a payee signs a transfer agreement, the transferee shall provide to the payee a separate disclosure statement, in bold type no smaller than fourteen points, setting forth:

(1)  The amounts and due dates of the structured settlement payments to be transferred;

(2)  The aggregate amount of the payments in paragraph (1);

(3)  The discounted present value of the payments to be transferred, which shall be identified as the "calculation of current value of the transferred structured settlement payments under federal standards for valuing annuities", and the amount of the applicable federal rate used in calculating the discounted present value;

(4)  The gross advance amount;

(5)  An itemized listing of all applicable transfer expenses, other than attorneys' fees and related disbursements payable in connection with the transferee's application for approval of the transfer, and the transferee's best estimate of the amount of any of the fees and disbursements stated in this paragraph;

(6)  The net advance amount;

(7)  The amount of any penalties or liquidated damages payable by the payee in the event of any breach of the transfer agreement by the payee; and

(8)  A statement that the payee has the right to cancel the transfer agreement, without penalty or further obligation, not later than the third business day after the date the agreement is signed by the payee. [L 2006, c 146, pt of §1]



§676 3 - Approval of transfers of structured settlement payment rights.

[§676‑3]  Approval of transfers of structured settlement payment rights.  No direct or indirect transfer of structured settlement payment rights shall be effective and no structured settlement obligor or annuity issuer shall be required to make any payment directly or indirectly to any transferee of structured settlement payment rights, unless the transfer has been approved in advance in a final court order or order of a responsible administrative authority based upon express findings by the court or responsible administrative authority that:

(1)  The transfer is in the best interest of the payee, taking into account the welfare and support of the payee's dependents;

(2)  The payee has been advised in writing by the transferee to seek independent professional advice regarding the transfer and has either received the advice or knowingly waived the advice in writing; and

(3)  The transfer does not contravene any applicable statute or the order of any court or other government authority. [L 2006, c 146, pt of §1]



§676 4 - Effects of transfer of structured settlement payment rights.

[§676‑4]  Effects of transfer of structured settlement payment rights.  Following a transfer of structured settlement payment rights under this chapter:

(1)  The structured settlement obligor and the annuity issuer, as to all parties except the transferee, shall be discharged and released from any and all liability for the transferred payments;

(2)  The transferee shall be liable to the structured settlement obligor and the annuity issuer:

(A)  For any taxes incurred by the parties as a consequence of the transfer, if the transfer contravenes the terms of the structured settlement; and

(B)  For any other liabilities or costs, including reasonable costs and attorneys' fees, arising from compliance by the parties with the order of the court or responsible administrative authority, or arising as a consequence of the transferee's failure to comply with this chapter;

(3)  Neither the annuity issuer nor the structured settlement obligor may be required to divide any periodic payment between the payee and any transferee or assignee or between two or more transferees or assignees; and

(4)  Any further transfer of structured settlement payment rights by the payee may be made only after compliance with all of the requirements of this chapter. [L 2006, c 146, pt of §1]



§676 5 - Procedure for approval of transfers.

[§676‑5]  Procedure for approval of transfers.  (a)  An application under this chapter for approval of a transfer of structured settlement payment rights shall be made by the transferee and may be brought in any court or before any responsible administrative authority:

(1)  In the county in which the payee resides;

(2)  In the county in which the structured settlement obligor or the annuity issuer maintains its principal place of business; or

(3)  That approved the structured settlement agreement.

(b)  To apply for approval of a transfer of structured settlement payment rights under section 676‑3, the transferee shall file with the court or responsible administrative authority and serve on all interested parties a notice of the proposed transfer and the application for its authorization.  The notice shall include:

(1)  A copy of the transferee's application;

(2)  A copy of the transfer agreement;

(3)  A copy of the disclosure statement required under section 676‑2;

(4)  A listing of each of the payee's dependents, together with each dependent's age;

(5)  Notification that any interested party is entitled to support, oppose, or otherwise respond to the transferee's application, either in person or by counsel, by submitting written comments to the court or responsible administrative authority or by participating in the hearing; and

(6)  Notification of the time and place of the hearing and notification of the manner in which and the time by which written responses to the application shall be filed, to be considered by the court or responsible administrative authority; provided that the written responses shall be filed not less than fifteen days after service of the transferee's notice. [L 2006, c 146, pt of §1]



§676 6 - General provisions construction.

[§676‑6]  General provisions construction.  (a)  The provisions of this chapter may not be waived by any payee.

(b)  Any transfer agreement entered into on or after May 26, 2006, by a payee who resides in this State shall provide that disputes under the transfer agreement, including any claim that the payee has breached the agreement, shall be determined in and under the laws of this State.  No transfer agreement shall authorize the transferee or any other party to confess judgment or consent to entry of judgment against the payee.

(c)  No transfer of structured settlement payment rights shall extend to any payments that are life-contingent unless, prior to the date on which the payee signs the transfer agreement, the transferee has established and has agreed to maintain procedures reasonably satisfactory to the annuity issuer and the structured settlement obligor for:

(1)  Periodically confirming the payee's survival; and

(2)  Giving the annuity issuer and the structured settlement obligor prompt written notice in the event of the payee's death.

(d)  No payee who proposes to make a transfer of structured settlement payment rights shall incur any penalty, forfeit any application fee or other payment, or otherwise incur any liability to the proposed transferee or any assignee based on any failure of the transfer to satisfy the conditions of this chapter.

(e)  Nothing contained in this chapter shall be construed to authorize any transfer of structured settlement payment rights in contravention of any law or to imply that any transfer under a transfer agreement entered into prior to May 26, 2006, is valid or invalid.

(f)  Compliance with the requirements set forth in section 676‑2 and fulfillment of the conditions set forth in section 676‑3 shall be solely the responsibility of the transferee in any transfer of structured settlement payment rights, and neither the structured settlement obligor nor the annuity issuer shall bear any responsibility for, or any liability arising from, noncompliance with the requirements or failure to fulfill the conditions. [L 2006, c 146, pt of §1]

Revision Note

"May 26, 2006," substituted for "the effective date of this Act".












Volume 14

TITLE 37 - HAWAII PENAL CODE

CHAPTER 701 - PRELIMINARY PROVISIONS

§701-100 - Title and effective date of amendments.

§701-100  Title and effective date of amendments.  Title 37 shall be known as the Hawaii Penal Code.  Amendments made to this Code by Act 314, Session Laws of Hawaii 1986, shall become effective on January 1, 1987. [L 1972, c 9, pt of §1; am L 1986, c 314, pt of §1]

COMMENTARY ON §701-100

The purpose of this Code is to codify the major part of Hawaii's penal law.  The law has never before been completely codified.  Judicial construction has been relied on to supply definitions, defenses, and general principles of penal liability.  The statutory law, dating from time long past, uses language which is now obscure or mysterious.  Unmeritorious defenses have been allowed because of the law's incompleteness, and some persons have escaped punishment because some new variation of criminal conduct is not defined as a crime.  On the other hand, certain acts are defined as crimes which are not considered criminal today by a great majority of the people.  This Code corrects these defects in the law, while putting it in a more rational and accessible form.

SUPPLEMENTAL COMMENTARY ON §701-100

Act 314, Session Laws 1986, provided that that act's amendments to the Code take effect on January 1, 1987.  By delaying the effective date of the amendments, the legislature intended to give criminal justice agencies time to determine how the amendments will affect them and to make provisions for the changes.  Conference Committee Report No. 51-86.



§701-101 - Applicability to offenses committed before the effective date of amendments.

§701-101  Applicability to offenses committed before the effective date of amendments.  (1)  Except as provided in subsection (2), amendments made by Act 314, Session Laws of Hawaii 1986, to this Code do not apply to offenses committed before the effective date of Act 314, Session Laws of Hawaii 1986.  Prosecutions for offenses committed before the effective date of Act 314, Session Laws of Hawaii 1986, are governed by the prior law, which is continued in effect for that purpose, as if amendments made by Act 314, Session Laws of Hawaii 1986, to this Code were not in force.  For purposes of this section, an offense is committed before the effective date of Act 314, Session Laws of Hawaii 1986, if any of the elements of the offense occurred before that date.

(2)  In any case pending on or commenced after the effective date of amendments made by Act 314, Session Laws of Hawaii 1986, to this Code, involving an offense committed before that date upon the request of the defendant, and subject to the approval of the court, the provisions of chapter 706 amended by Act 314, Session Laws of Hawaii 1986, may be applied in particular cases. [L 1972, c 9, pt of §1; am L 1986, c 314, pt of §1]

Revision Note

Reference to subsection (3) in subsection (1) deleted.

Cross References

Application of the Penal Code to persons sentenced prior to its effective date, see L 1975, c 188.

COMMENTARY ON §701-101

In general this Code does not apply to offenses committed before its effective date.  Subsection (1) contains a saving clause which keeps the prior law in effect to cover offenses committed prior to the effective date.

Subsection (2) permits, in trials after the effective date of the Code, limited exceptions to the foregoing general rule.  Subsection (2)(a) provides, upon request of the defendant, that defenses and mitigations under the new Code shall apply in trials of offenses committed prior to its effective date.  The policy behind this provision is humanitarian.  In enacting a defense, or in omitting from the Code an offense defined in previous law, the Legislature will have determined that certain conduct is not criminal, or is justifiable or excusable.  That conduct should not be penalized after such a decision is made even though technically it occurred before the effective date of the decision.  This is, of course, quite a different matter from enacting retroactive offenses, which would be unconstitutional.  Subsection (2)(b) covers two points.  First it provides that, upon the request of the defendant and the approval of the court, the procedural provisions of the Code shall apply to prior offenses.  These would include provisions on burden of proof and the procedures provided in Chapter 704 relating to a determination of fitness to proceed and penal responsibility.  Finally, the subsection permits use of the new sentencing provisions of this Code for offenses committed before the effective date.  Again, the rationale is that defendants ought to be allowed the advantage of the new Code's more enlightened sentencing provisions in light of a legislative determination that they are preferable to the old.

Subsection (3) applies the provisions of this Code to release and discharge of prisoners and to probation of persons sentenced for crimes committed before its effective date.  Any other rule would create great administrative difficulties.  The subsection specifies, however, that minimum and maximum periods shall not be increased.  It also makes clear that the Code may not be used to attack the procedural or substantive validity of any judgment of conviction entered prior to the effective date of the Code, regardless of the fact that appeal time has not run or that an appeal is pending.  If prior convictions were to be opened to attack on the basis of the Code, an intolerable burden would be placed on the prosecution and the courts.

SUPPLEMENTAL COMMENTARY ON §701-101

Act 314, Session Laws 1986, provided that that act's amendments to the Code take effect on January 1, 1987.  By delaying the effective date of the amendments, the legislature intended to give criminal justice agencies time to determine how the amendments will affect them and to make provisions for the changes.  Conference Committee Report No. 51-86.

Case Notes

"Applicable offense" in subsection 2(a) construed.  56 H. 129, 531 P.2d 855.

Subparagraph (2)(b)(ii) does not grant authority to alter sentences imposed under pre-Hawaii Penal Code.  60 H. 309, 588 P.2d 927.

Language of subsection (1) means that all elements necessary to prove a crime charged under Penal Code must be shown to have occurred after its effective date.  62 H. 364, 616 P.2d 193.

State may prosecute welfare fraud defendant under an indictment which covers only part of the duration of a continuing offense.  62 H. 364, 616 P.2d 193.

Section 701-108(6)(a) does not apply as a "defense" for purposes of subsection (2).  62 H. 474, 617 P.2d 84.



§701-102 - Commentary: 1.

§701-102  All offenses defined by statute; applicability to offenses committed after the effective date.  (1)  No behavior constitutes an offense unless it is a crime or violation under this Code or another statute of this State.

(2)  The provisions of this Code govern the construction of and punishment for any offense set forth herein committed after the effective date, as well as the construction and application of any defense to a prosecution for such an offense.

(3)  The provisions of chapters 701 through 706 of the Code are applicable to offenses defined by other statutes, unless the Code otherwise provides. [L 1972, c 9, pt of §1]

COMMENTARY ON §701-102

There are no common-law offenses in Hawaii, although Hawaii has to some extent adopted the common law of England.

The common law of England, as ascertained by English and American decisions, is declared to be the common law of the State of Hawaii in all cases, except as otherwise expressly provided by the Constitution or laws of the United States, or by the laws of the State, or fixed by Hawaiian judicial precedent, or established by Hawaiian usage; provided, that no person shall be subject to criminal proceedings except as provided by the written laws of the United States or of the State.[1]

In Territory v. Rogers,[2] the court noted in passing that there are no common-law offenses in Hawaii.

Despite these clear rules, it appears wise to enact specifically that no behavior is penal unless it is made so by this Code or by another statute.  That all offenses should be adequately proscribed by statute seems at this point of legal development a dictate of fundamental fairness.

Subsection (2) makes it clear that on the effective date this Code shall become the penal law of this State, and thereafter shall govern both the definitions (construction) and punishment of all offenses defined in the Code, and the defenses to those offenses.

Subsection (3) holds that all of the general provisions (Chapters 701 to 706) of the Code are applicable to all offenses defined by other statutes.  The purpose is to bring uniformity to the area of non-Code statutory offenses.  One result of this rule will be to make defenses defined by the Code generally available.  The Code's definitions of state of mind requirements will also be applicable, as will the general principles of construction, time limitations, and res judicata provisions.

Case Notes

Criminal statutes must be reasonably certain and definite to give notice of required conduct.  56 H. 481, 541 P.2d 1020.

No common-law offenses in this jurisdiction, and the applicable statute or ordinance itself must provide a penalty.  62 H. 656, 619 P.2d 93.

No offense of "murder for hire."  3 H. App. 107, 643 P.2d 807.

Hawaii Legal Reporter Citations

Preemption of administrative rules.  78-2 HLR 78-781.

__________

§701-102 Commentary:

1.  H.R.S. §1-1.  (Emphasis added.)

2.  37 Haw. 566 (1947).



§701-103 - Purposes of this Code.

§701-103  Purposes of this Code.  The purposes of this Code are to codify the general principles of the penal law and to define and codify certain specific offenses which constitute harms to basic social interests  which the Code seeks to protect. [L 1972, c 9, pt of §1]

COMMENTARY ON §701-103

This section states the general purposes of the Code which are twofold.  First, the Code defines the general principles of the penal law, including those principles relating to liability, justification, responsibility, inchoate behavior, and disposition of convicted defendants.  Many of these basic principles are not presently defined in the statutory law and depend, for recognition and development, on decisional law.  Secondly, the Code undertakes to codify a major portion of the penal law by defining and codifying the bulk of those specific offenses which constitute harms to social interests which the law in general and this Code in particular seek to protect:  i.e., offenses against the person, property rights, the family and incompetents, public administration, public order, and public health and morals.  In this respect the purpose of the Code is not different than that of existing law; however, the Code, unlike present law, reflects this purpose in its organization: the definition of offenses in Chapters 707 through 712 are arranged according to the social interest offended, rather than in a somewhat alphabetical fashion as was the case in the former Title 38, now repealed.



§701-104 - Principles of construction.

§701-104  Principles of construction.  The provisions of this Code cannot be extended by analogy so as to create crimes not provided for herein; however, in order to promote justice and effect the objects of the law, all of its provisions shall be given a genuine construction, according to the fair import of the words, taken in their usual sense, in connection with the context, and with reference to the purpose of the provision. [L 1972, c 9, pt of §1]

COMMENTARY ON §701-104

This section, read in conjunction with §701-103, is intended to assure that this Code will be construed by the courts in such a way as to effectuate the declared purposes of the law.

SUPPLEMENTAL COMMENTARY ON §701-104

Section 104 of the Proposed Draft of the Code read:  "The rule that a penal statute is to be strictly construed does not apply to this Code, but the provisions herein must be construed according to the fair import of their terms."  The Legislature found that such broad wording would subject the Code to unwarranted argument and attempted to avoid this possibility by revising the entire section.  Through the section, as enacted, the Legislature sought to limit the scope of the fair import principle.  See Conference Committee Report No. 2 (1972).  The committee report also states:  "It is the intent of the Committee that definitions of crimes are to be strictly construed."

Case Notes

In Coray v. Ariyoshi, 54 H. 254, 506 P.2d 13 (1973), and State v. Rackle, 55 H. 531, 523 P.2d 299 (1974), the court reiterated without discussion the doctrine of strict construction.  The offenses in each case occurred prior to enactment of the Code.

Where words of general description follow enumeration of specific things, the words are restricted to like objects.  56 H. 481, 541 P.2d 1020.

Proscription of distribution of lysergic acid "diethylamine" under §329-14 (1974) cannot be extended by analogy to distribution of lysergic acid diethylamide.  61 H. 74, 595 P.2d 288.

Rule of strict construction does not override other fundamental rules of construction.  59 H. 456, 583 P.2d 337.

Cited in construing "accident."  1 H. App. 625, 623 P.2d 1271.

Cited in construing "possession."  8 H. App. 610, 822 P.2d 23.



§701-105 - Effect of commentary.

§701-105  Effect of commentary.  The commentary accompanying this Code shall be published and may be used as an aid in understanding the provisions of this Code, but not as evidence of legislative intent. [L 1972, c 9, pt of §1; am L 1975, c 163, §8; am L 1986, c 314, §2]

COMMENTARY ON §701-105

Section 105 of the Proposed Draft of the Code provided:  "The commentary accompanying this Code shall be published with the Code and may be used as evidence of legislative intent and as an aid in construing the provisions of this Code in the event of ambiguity."

In considering the initial draft of §105, the Legislature concluded that the commentary, as revised to reflect legislative changes, should be published as aid to the bench, bar, and others charged with the administration of justice in criminal cases.  However, in view of the strong judicial deference given legislative committee reports and other evidence of legislative intent authored by the Legislature or its staff, the Legislature refrained from adopting the initial commentary accompanying the Judicial Council's Proposed Draft and according it the same status as a legislative work product.

The Commentary and Supplemental Commentary on the Code are intended to explain the provisions of the Code.  The Supplemental Commentary attempts to explain the changes that were made by the Legislature to the Proposed Draft of the Hawaii Penal Code (1970) which was prepared under the auspices of the Judicial Council of Hawaii.  It also deals with subsequent legislative changes in 1973, 1974 and 1975.  The commentaries are designed to give the reader a better understanding of the provisions of the Code.  Together they provide an explanation of the considerations involved in the drafting of various sections of the Code.  The commentaries also point out the treatment in the Model Penal Code and certain state revisions of provisions the same as or similar to those contained in the Hawaii Penal Code.  Finally, the commentaries explain the changes to previous Hawaii law which are brought about by the new Code.

Act 163, Session Laws 1975, amended the section by deleting the requirement that the commentary be published with the Code.  The Revisor of Statutes was authorized to publish the commentary in any manner the Revisor deemed would "promote its basic purpose [as an] aid in understanding the provisions of the Code."  Conference Committee Report No. 19.

Case Notes

As an example of judicial use of the Commentary to this Code, see State v. Nobriga, 56 H. 75, 527 P.2d 1269 (1974), a case in which the court was called upon to interpret certain sentencing provisions of Chapter 706.  The court said that, as the forerunner of the Code, the Commentary to the Hawaii Penal Code (Proposed Draft) (1970) "sheds some light on the purpose underlying the provision even though it was not intended to be a definitive statement of legislative intent."  In using the Commentary as an aid in reaching its conclusion, the court said: "Although it is not considered evidence of legislative intent, we look to the Commentary pertaining to the pre-sentence investigation section in the Penal Code for some understanding of what that section was designed to achieve."

Commentary, while not evidence thereof, is expressive of legislative intent.  57 H. 418, 558 P.2d 1012.

Commentary may be used as aid in understanding the code.  59 H. 92, 576 P.2d 1044.

Commentary can be looked to as an aid in interpreting the statutory provisions.  61 H. 531, 606 P.2d 920.



§701-106 - Territorial applicability.

§701-106  Territorial applicability.  (1)  Except as otherwise provided in this section, a person may be convicted under the law of this State of an offense committed by the person's own conduct or the conduct of another for which the person is legally accountable if:

(a)   Either the conduct or the result which is an element of the offense occurs within this State; or

(b)   Conduct occurring outside the State is sufficient under the law of this State to constitute an attempt to commit an offense within the State; or

(c)   Conduct occurring outside the State is sufficient under the law of this State to constitute a conspiracy to commit an offense within the State and an overt act in furtherance of such conspiracy occurs within the State; or

(d)   Conduct occurring within the State establishes complicity in the commission of, or an attempt, solicitation, or conspiracy to commit, an offense in another jurisdiction which also is an offense under the law of this State; or

(e)   The offense consists of the omission, while within or outside this State to perform a legal duty imposed by the law of this State with respect to domicile, residence, or a relationship to a person, thing, or transaction in the State; or

(f)   The offense is based on a statute of this State which expressly prohibits conduct outside the State, when the conduct bears a reasonable relation to a legitimate interest of this State and the actor knows that the actor's conduct is likely to affect that interest.

(2)  Subsection (1)(a) does not apply when a specified result, or conduct creating a risk of such a result, is an element of an offense and the result occurs, or is intended or is likely to occur, only in another jurisdiction where the conduct charged would not constitute an offense, unless a legislative purpose plainly appears to declare that the conduct constitutes an offense regardless of the place of the result.

(3)  Subsection (1)(a) does not apply when a particular result is an element of an offense and the result is caused by conduct occurring outside the State which conduct would not constitute an offense if the result had occurred there, unless the actor intentionally or knowingly caused the result within the State.

(4)  When the offense involves a homicide, either the death of the victim or the bodily impact causing death constitutes a "result", within the meaning of subsection (1)(a).  If the body of a homicide victim is found within the State, it is prima facie evidence that the result occurred within the State.

(5)  This State includes the land and water and the air space about the land and water with respect to which the State has legislative jurisdiction. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §701-106

The intent of this section is to expand the penal jurisdiction of Hawaii's courts to the fullest extent possible, within the limits of fundamental fairness and constitutionality.  (It does not govern the jurisdiction of individual courts.)  The section therefore makes the penal law of this State applicable to conduct or results occurring within the State; to conduct within the State which establishes complicity in, or constitutes an attempt, solicitation, or conspiracy to commit, an offense in another jurisdiction which is also an offense under Hawaii law; and to a penal omission to perform a duty imposed by Hawaii law.  Certain kinds of conduct occurring outside the State are also covered:  conduct outside the State which is sufficient under this Code to constitute an attempt to commit an offense under the laws of this State, conduct outside the State which is sufficient under this Code to constitute a conspiracy to commit a crime within the State (provided that an overt act in furtherance of the conspiracy occurs within the State), and conduct outside the State expressly prohibited by Hawaii law "when the conduct bears a reasonable relation to a legitimate interest of this State and the actor knows that the actor's conduct is likely to affect that interest."

Subsections (2) and (3) provide exceptions to the coverage of subsection (1).  Subsection (2) excepts conduct which causes, or creates the risk of causing, a result in another jurisdiction where the conduct does not constitute an offense in the other jurisdiction, unless the statute clearly indicates a purpose to make the conduct penal regardless of the place of the result.  Subsection (3) relieves the actor of criminality for a result occurring in this State if it is a result of conduct outside the State which would not have been an offense there, provided that the actor did not intentionally or knowingly cause the result within this State.  Both subsections recognize that culpability does not exist in the situations described, and recognize that the actor probably intended to abide by the law of the other jurisdiction.

Subsection (4) provides a special rule for homicide cases, giving the State jurisdiction either when death occurs within the State or when the bodily impact causing death occurs within the State.  It also establishes a rule that evidence that the body of a homicide victim is found within the State is prima facie evidence that either death or bodily impact causing death occurred within the State.

Subsection (5) is intended to encompass the entire territorial area over which the State has legislative jurisdiction.

The territorial applicability of the previous Hawaii penal law was defined by statute.[1]  The penal liability of a person outside the State of Hawaii occurred:

Where an act is done or a fact of effect takes place within the State, affecting the welfare of the State, or the personal safety, the property or rights of any of its inhabitants, being within the State, any person causing, procuring, machinating or promoting the same, or instigating another thereto, or aiding or assisting therein, is amenable to the laws of the State, whether he be at the time within or without its limits.[2]

Offenses partly within the State were also covered:

Where the commission of an offense commenced without the State, is consummated within it, the offender is subject to be prosecuted and punished therefor in the State.[3]

The case law pertaining to territorial applicability upholds and supports the above statutes.  In Territory v. Hart,[4] it was held that the trial court in Hawaii had jurisdiction over a defendant who cabled from Honolulu to New York directing a broker in New York to sell certain stock which was in the defendant's control for a client, the proceeds of which the defendant had embezzled.  The controlling factor in the court's decision was that the crime had been commenced within Hawaii.  In The King v. Chock Hoon,[5] it was held that the defendant was guilty of embezzlement within the Kingdom where the defendant received X's money for the purpose of delivering that money to X's mother in China, and having failed to deliver the money, refused to return the money to X after returning to the Kingdom from China.

Case Notes

For purposes of establishing subject matter jurisdiction, telephone call constitutes conduct in the jurisdiction in which the call is received.  72 H. 591, 825 P.2d 1062.

Circuit court had jurisdiction under paragraph (1)(d) over defendant where defendant's call to Honolulu police department from mainland constituted overt act in Hawaii and co-defendant committed one act in furtherance of conspiracy by meeting in Honolulu with undercover agents to discuss drug transaction.  83 H. 187, 925 P.2d 357.

The State's criminal jurisdiction encompasses all areas within the territorial boundaries of the State of Hawaii.  105 H. 319 (App.), 97 P.3d 395.

__________

§701-106 Commentary:

1.  H.R.S. §§701-5, 701-6.

2.  Id. §701-5 (emphasis added).

3.  Id. §701-6 (emphasis added).

4.  24 Haw. 844 (1918).

5.  5 Haw. 372 (1885).



§701-107 - Grades and classes of offenses.

§701-107  Grades and classes of offenses.  (1)  An offense defined by this Code or by any other statute of this State for which a sentence of imprisonment is authorized constitutes a crime.  Crimes are of three grades:  felonies, misdemeanors, and petty misdemeanors.  Felonies include murder in the first and second degrees, attempted murder in the first and second degrees, and the following three classes:  class A, class B, and class C.

(2)  A crime is a felony if it is so designated in this Code or if persons convicted thereof may be sentenced to imprisonment for a term which is in excess of one year.

(3)  A crime is a misdemeanor if it is so designated in this Code or in a statute other than this Code enacted subsequent thereto, or if it is defined in a statute other than this Code which provides for a term of imprisonment the maximum of which is one year.

(4)  A crime is a petty misdemeanor if it is so designated in this Code or in a statute other than this Code enacted subsequent thereto, or if it is defined by a statute other than this Code that provides that persons convicted thereof may be sentenced to imprisonment for a term not to exceed thirty days.

(5)  An offense defined by this Code or by any other statute of this State constitutes a violation if it is so designated in this Code or in the law defining the offense or if no other sentence than a fine, or fine and forfeiture or other civil penalty, is authorized upon conviction or if it is defined by a statute other than this Code which provides that the offense shall not constitute a crime.  A violation does not constitute a crime, and conviction of a violation shall not give rise to any civil disability based on conviction of a criminal offense.

(6)  Any offense declared by law to constitute a crime, without specification of the grade thereof or of the sentence authorized upon conviction, is a misdemeanor.

(7)  An offense defined by any statute of this State other than this Code shall be classified as provided in this section and the sentence that may be imposed upon conviction thereof shall hereafter be governed by this Code. [L 1972, c 9, pt of §1; am L 1987, c 181, §1; am L 2005, c 18, §1]

Cross References

Authorized disposition of convicted defendants, see §706-605.

Classes of felonies, see §706-610.

COMMENTARY ON §701-107

This section makes it clear that the Code retains the ancient distinction between felonies and misdemeanors, which is important for many procedural purposes.  Its main thrust, however, is to govern the classification of offenses defined outside the Code.  Subsection (7) declares that all offenses are hereafter to be classified according to this section and punished in accordance with this Code.  The purpose is to rationalize the often anomalous classification and punishment of offenses that appear in many parts of the statutory laws.

Hereafter an offense is a felony if it is so designated or if imprisonment for a term in excess of one year is possible.  A crime is a misdemeanor if it is so designated in the Code or in a statute enacted after the Code or if it is defined in another statute which sets the maximum term of imprisonment at exactly one year.  Other crimes are petty misdemeanors.  This will have the effect of reducing the possible sentence for crimes defined in other statutes which provide now for imprisonment for periods ranging from 31 days to just under one year, because the maximum permissible period of imprisonment for a petty misdemeanor is 30 days.  The alternative of making such offenses misdemeanors was rejected, because such a classification would in many cases have the undesirable effect of increasing the permissible punishment to one year, the Code's maximum for misdemeanors.  However, subsection (6) makes it clear that where no specification of grade or punishment is made, but the offense is declared to be a crime, classification will be as a misdemeanor for purposes of sentencing under this Code.

Subsection (5) creates a class of non-criminal offenses, called violations.  No imprisonment may follow conviction of a violation, nor may any civil disabilities be imposed.  Classification as a violation would be appropriate for many sumptuary offenses and other offenses of strict liability.

SUPPLEMENTAL COMMENTARY ON §701-107

Act 181, Session Laws 1987, added language to this section to reflect the recently created statutory murder and attempted murder crimes.  These crimes are murder in the first and second degree and attempted murder in the first and second degree.  Senate Standing Committee Report No. 1130.

Act 18, Session Laws 2005, amended this section to clearly define a petty misdemeanor as a criminal offense for which the maximum prison term is not to exceed thirty days.  Act 18 addressed an inconsistency in the Penal Code with respect to the statutory definition of a petty misdemeanor and the maximum prison term that may be imposed for the conviction of a petty misdemeanor offense.  Senate Standing Committee Report No. 1303.

Case Notes

Driving under the influence of intoxicating liquor is a crime as defined in subsection (1).  78 H. 54, 890 P.2d 291.

"Choice of evils" defense applies to violations.  9 H. App. 115, 826 P.2d 884.

Although a violation does not constitute a crime, it constitutes a penal offense and the legislature intended its penalties to be criminal penalties.  10 H. App. 220, 864 P.2d 1109.

Defendant did not have a constitutional right to a jury trial for a violation of §852-1, refusal to provide ingress or egress while walking a labor picket line, where the maximum punishment was thirty days in jail or a $200 fine, or both, and violation was thus a petty misdemeanor under subsection (4).  110 H. 139 (App.), 129 P.3d 1167.

Subsection (5) cited:  62 H. 222, 615 P.2d 730.



§701-108 - Time limitations.

§701-108  Time limitations.  (1)  A prosecution for murder, murder in the first and second degrees, attempted murder, and attempted murder in the first and second degrees, criminal conspiracy to commit murder in any degree, and criminal solicitation to commit murder in any degree may be commenced at any time.

(2)  Except as otherwise provided in this section, prosecutions for other offenses are subject to the following periods of limitation:

(a)   A prosecution for manslaughter where the death was not caused by the operation of a motor vehicle must be commenced within ten years after it is committed;

(b)   A prosecution for a class A felony must be commenced within six years after it is committed;

(c)   A prosecution for any felony under part IX of chapter 708 must be commenced within five years after it is committed;

(d)   A prosecution for any other felony must be commenced within three years after it is committed;

(e)   A prosecution for a misdemeanor or parking violation must be commenced within two years after it is committed; and

(f)   A prosecution for a petty misdemeanor or a violation other than a parking violation must be commenced within one year after it is committed.

(3)  If the period prescribed in subsection (2) has expired, a prosecution may nevertheless be commenced for:

(a)   Any offense an element of which is either fraud, deception, as defined in section 708-800, or a breach of fiduciary obligation within three years after discovery of the offense by an aggrieved party or by a person who has a legal duty to represent an aggrieved party and who is oneself not a party to the offense, but in no case shall this provision extend the period of limitation by more than six years from the expiration of the period of limitation prescribed in subsection (2);

(b)   Any offense based on misconduct in office by a public officer or employee at any time when the defendant is in public office or employment or within two years thereafter, but in no case shall this provision extend the period of limitation by more than three years from the expiration of the period of limitation prescribed in subsection (2); and

(c)   Any felony offense involving evidence containing deoxyribonucleic acid from the offender, if a test confirming the presence of deoxyribonucleic acid is performed prior to expiration of the period of limitation prescribed in subsection (2), but in no case shall this provision extend the period of limitation by more than ten years from the expiration of the period of limitation prescribed in subsection (2).

(4)  An offense is committed either when every element occurs, or, if a legislative purpose to prohibit a continuing course of conduct plainly appears, at the time when the course of conduct or the defendant's complicity therein is terminated.  Time starts to run on the day after the offense is committed.

(5)  A prosecution is commenced either when an indictment is found or a complaint filed, or when an arrest warrant or other process is issued, provided that such warrant or process is executed without unreasonable delay.

(6)  The period of limitation does not run:

(a)   During any time when the accused is continuously absent from the State or has no reasonably ascertainable place of abode or work within the State, but in no case shall this provision extend the period of limitation by more than four years from the expiration of the period of limitation prescribed in subsection (2);

(b)   During any time when a prosecution against the accused for the same conduct is pending in this State; or

(c)   For any felony offense under chapter 707, part V or VI, during any time when the victim is alive and under eighteen years of age. [L 1972, c 9, pt of §1; am L 1974, c 93, §1; am L 1982, c 28, §2; am L 1983, c 63, §1; am L 1986, c 296, §1; am L 1987, c 181, §2; am L 1993, c 186, §1; gen ch 1993; am L 1995, c 171, §1; am L 1996, c 148, §1; am L 1997, c 149, §1; am L 2001, c 33, §2; am L 2005, c 112, §2; am L 2006, c 99, §1]

Cross References

Elements of an offense, see §702-205.

COMMENTARY ON §701-108

Several important policies underlie the proposed statute of limitations.  The most persuasive is the fact that after a certain time, evidence tending to prove or disprove criminal liability becomes stale.  Witnesses die, move away, or forget; physical evidence disintegrates, and it becomes impossible to ascertain what actually happened.  Statutes of limitations may also be viewed as statutes of repose.  Even a person who has committed a penal act is entitled, after the passage of some time, to conduct the person's affairs on the assumption that they will not be disrupted by a prosecution.  This is particularly true in the case of someone who has ceased to engage in penal activity and is leading a law-abiding life.  These policies explain why, even when a time limitation is extended by one of the provisions in this section, an upper limit is set.

Subsection (1) follows previous Hawaii law in providing no time limitation on murder.[1]  Here, the community's justifiable desire to require the murderer to pay for the murderer's act outweighs the policies discussed above.

Subsection (2) represents a change in the prior law.  The limitation period was two years, but there were many statutory exceptions:

No person shall be prosecuted for any offense under the laws of the State, except murder in the first and second degrees, manslaughter, rape, assault with intent to ravish, carnal abuse of a minor under the age of twelve years, kidnapping, arson in the first and second degrees, burglary in the first and second degrees, forgery, robbery in the first and second degrees, larceny in the first degree, giving, promising or receiving a bribe, extortion in the first and second degrees, compounding an offense punishable by imprisonment for life, and embezzlement, unless the prosecution for the offense is commenced within two years next after the commission thereof.  Nothing herein contained shall bar any prosecution against any person who flees from justice, or absents himself from the State, or so secretes himself that he cannot be found by the officers of the law, so that process cannot be served upon him.[2]

In accord with the policies articulated above, subsection (2) sets more realistic time limitations than prior law.  For the most serious class of felonies, other than murder, a six-year period is set, while for the other classes of felonies, three years is deemed sufficient.  Consistent with prior law, a two- year period is set for misdemeanors.  Prosecution for petty misdemeanors and violations must be commenced within one year.

Subsection (3) seeks to identify situations in which the statute of limitations ought to be tolled.  In the cases of fraud, breach of fiduciary obligation, and misconduct in public office, the difficulties of detecting the offense suggest that an extension of the normal time is required.  Thus, in the case of fraud and breach of fiduciary obligation, a prosecution may be commenced within one year after discovery, and a prosecution for offenses relating to misconduct in office may be commenced at any time when the defendant is in public office, or within two years thereafter.  In both cases, however, the applicable time limitation may not be extended by more than three years.

Subsection (4) defines the time at which an offense is to be considered as committed, and subsection (5) defines the time at which a prosecution is commenced.  Subsection (6) tolls the statute of limitations for the period when the accused is continuously absent from the State or has no reasonably ascertainable place of abode therein.  This continues the previous law.  Note, however, that again the time period may not be extended by more than three years.  This seems fair in light of procedures available for extradition.  Subsection (6) also declares that the statute of limitations does not run during any time when a prosecution based on the same conduct is pending against the accused.  This prevents any claim that the statute has run preventing retrial after reversal on appeal or dismissal for some reason which would not make retrial a matter of double jeopardy.

SUPPLEMENTAL COMMENTARY ON §701-108

Act 93, Session Laws 1974, amended subsection (2)(c) to include within the two-year time limitation period the commencement of a prosecution for a parking violation.

Act 28, Session Laws 1982, deleted from subsection (2), the reference to §707-740, a section repealed by Act 213, Session Laws 1981.

Act 63, Session Laws 1983, amended subsection (5) to allow prosecution to commence by the filing of a complaint, thereby conforming the section to the 1982 amendment to Article I, Section 10 of the Hawaii State Constitution and to the procedure adopted by the state supreme court, which made the complaint the charging document following a preliminary hearing.  Senate Standing Committee Report No. 349, House Standing Committee Report No. 757.

Act 296, Session Laws 1986, increased the limitations period from one to two years after discovery for offenses involving fraud or breach of fiduciary duty.  Those cases are difficult to prosecute because misleading or fraudulent bookkeeping and records often hide criminal wrongdoing.  The extended limitations period allows authorities more time to collect and analyze those records and documents to determine the nature and extent of criminal activity.  Senate Standing Committee Report No. 1084-86.

Act 181, Session Laws 1987, added language to this section to reflect the recently created statutory murder and attempted murder crimes.  These crimes are murder in the first and second degree and attempted murder in the first and second degree.  Senate Standing Committee Report No. 1130.

Act 186, Session Laws 1993, amended this section to provide for a nonvehicular manslaughter limitations period of ten years.  Conference Committee Report No. 67.

Act 171, Session Laws 1995, amended subsection (6) to toll the statute of limitations for bringing a prosecution regarding sexual offenses or child abuse during the time the victim is alive and less than eighteen years of age.  The extension of the statute of limitations recognized that child victims may be unable to report crimes to law enforcement within the existing statute of limitations time period.  House Standing Committee Report No. 693, Senate Standing Committee Report No. 1205.

Act 148, Session Laws 1996, increased the limitations period for offenses involving fraud or a breach of fiduciary obligation from two to three years after discovery of the offense.  The legislature recognized that these complex crimes can take years to uncover, investigate and prove, and can involve numerous victims and large losses.  The Act also clarified language relating to the extension of the statute of limitations for offenses involving fraud or a breach of fiduciary obligation, offenses based on misconduct in office by a public officer or employee, and cases in which the accused is continuously absent from the State or has no reasonably ascertainable place of abode or work within the State, by stating that the extensions shall begin from the expiration of the period of limitation prescribed in subsection (2).  House Standing Committee Report No. 1015-96, Senate Standing Committee Report No. 2030.

Act 149, Session Laws 1997, amended subsection (1) to include criminal conspiracy to commit murder and criminal solicitation to commit murder as offenses for which prosecution may be commenced at any time.  The legislature found that the offense of murder warranted punishment under the Code sufficient to fit the grave consequences of the crime, and that persons found guilty of conspiracy or solicitation to commit murder should also be penalized to a similarly serious degree.  Senate Standing Committee Report No. 1600.

Act 33, Session Laws 2001, strengthened the State's computer crime laws by, among other things, setting the statute of limitations for [felony] computer-related crimes to within five years after the crime was committed.  The legislature found that society was adopting at a rapid pace, computer technology to conduct activities of daily living.  Computer technology was being utilized not only for purposes of business and recreation, but also for criminal activity.  Thus, computer-related criminal activity was on the rise as society's dependence on computers increased.  Senate Standing Committee Report No. 1508.

Act 112, Session Laws 2005, amended this section by extending the statute of limitations for felony cases where deoxyribonucleic acid evidence has been recovered.  Conference Committee Report No. 184.

Act 99, Session Laws 2006, added crimes that include deception as an element to the group of offenses for which the date of discovery is used to calculate the time limitations within which the crime must be charged.  Senate Standing Committee Report No. 2244, House Standing Committee Report No. 1119-06.

Case Notes

Date of the most recent act of a continuing offense governs application of statute of limitations.  62 H. 364, 616 P.2d 193.

Statute of limitations of prior law held applicable to defendant absent from State.  62 H. 474, 617 P.2d 84.

Subsection (6)(a) does not apply as a "defense" for purposes of §701-101(2).  62 H. 474, 617 P.2d 84.

Under subsection (4), an offense of a continuing nature such as the possession of mace is committed when the course of conduct is terminated.  63 H. 345, 627 P.2d 776.

Subsection (5) does not define when adversary criminal judicial proceedings commence for purpose of determining when the sixth amendment right to counsel attaches.  63 H. 354, 628 P.2d 1018.

Court correctly concluded that statute of limitations for conspiracy to commit murder is three years (under 1993 version of this section).  84 H. 280, 933 P.2d 617.

Where defendant entered no contest plea knowingly and voluntarily, defendant effectively waived the statute of limitations upon entry of plea.  103 H. 214, 81 P.3d 394.

For purposes of the tolling provisions of subsection (3)(a), the fraudulent component of §708-830(2) is the use of deception in the taking of property.  111 H. 17, 137 P.3d 331.

When the charged offense is theft by deception, as defined by §708-830(2), and the prosecution is relying on the tolling provision of subsection (3)(a), relating to "any offense an element of which is fraud", the prosecution must not only allege the timely date or dates of commission of the offense in the indictment, but also the earliest date of the "discovery of the offense by an aggrieved party or a person who has a legal duty to represent the aggrieved party"; where indictment failed to aver the date of the earliest discovery of the alleged offenses, trial court order dismissing the indictment with prejudice affirmed.  111 H. 17, 137 P.3d 331.

__________

§701-108 Commentary:

1.  H.R.S. §707-1.

2.  Id.



§701-109 - Method of prosecution when conduct establishes an element of more than one offense.

§701-109  Method of prosecution when conduct establishes an element of more than one offense.  (1)  When the same conduct of a defendant may establish an element of more than one offense, the defendant may be prosecuted for each offense of which such conduct is an element.  The defendant may not, however, be convicted of more than one offense if:

(a)   One offense is included in the other, as defined in subsection (4) of this section; or

(b)   One offense consists only of a conspiracy or solicitation to commit the other; or

(c)   Inconsistent findings of fact are required to establish the commission of the offenses; or

(d)   The offenses differ only in that one is defined to prohibit a designated kind of conduct generally and the other to prohibit a specific instance of such conduct; or

(e)   The offense is defined as a continuing course of conduct and the defendant's course of conduct was uninterrupted, unless the law provides that specific periods of conduct constitute separate offenses.

(2)  Except as provided in subsection (3) of this section, a defendant shall not be subject to separate trials for multiple offenses based on the same conduct or arising from the same episode, if such offenses are known to the appropriate prosecuting officer at the time of the commencement of the first trial and are within the jurisdiction of a single court.

(3)  When a defendant is charged with two or more offenses based on the same conduct or arising from the same episode, the court, on application of the prosecuting attorney or of the defendant, may order any such charge to be tried separately, if it is satisfied that justice so requires.

(4)  A defendant may be convicted of an offense included in an offense charged in the indictment or the information.  An offense is so included when:

(a)   It is established by proof of the same or less than all the facts required to establish the commission of the offense charged; or

(b)   It consists of an attempt to commit the offense charged or to commit an offense otherwise included therein; or

(c)   It differs from the offense charged only in the respect that a less serious injury or risk of injury to the same person, property, or public interest or a different state of mind indicating lesser degree of culpability suffices to establish its commission.

(5)  The court is not obligated to charge the jury with respect to an included offense unless there is a rational basis in the evidence for a verdict acquitting the defendant of the offense charged and convicting the defendant of the included offense. [L 1972, c 9, pt of §1; gen ch 1993]

Cross References

Elements of an offense, see §702-205.

COMMENTARY ON §701-109

Subsection (1) permits the State's case against the defendant to go to the jury on as many offenses as to which the State can meet its burden of making out a prima facie case.  The jury may convict the defendant of as many offenses as the defendant has committed unless:  one offense is included within the other (in which case the jury may find the defendant guilty of either offense if both are submitted to it), one offense consists only of a conspiracy or solicitation to commit the other, inconsistent findings of fact are required to establish the commission of the offenses, the offenses differ only in that one is a specific instance of the general conduct prohibited by the other, or the offense is defined as a continuing course of conduct and the defendant's course of conduct was uninterrupted (unless the law provides that specific periods of conduct constitute separate offenses).  This subsection reflects a policy to limit the possibility of multiple convictions and extended sentences when the defendant has basically engaged in only one course of criminal conduct directed at one criminal goal, or when it would otherwise be unjust to convict the defendant for more than one offense.

Subsection (2) requires joinder of the trials of two or more offenses based on the same conduct, subject to the court's power, in subsection (3), to order severance, if "justice so requires."  These rules reflect a policy that defendants should not normally have to face the expense and uncertainties of two trials based on essentially the same episode.

Subsection (4) provides a definition of included offenses.  Paragraph (a) provides the standard definition.  An offense is included within another if it is established by the same or less than all the facts required to establish the commission of the offense charged.  Paragraph (b) adds offenses which constitute an attempt to commit the offense charged or an offense otherwise included in the offense charged.  Finally, paragraph (c) is concerned with cases in which the included offense involves a less serious injury or risk of injury to the same person, property, or public interest or a lesser kind of culpability.  Paragraph (c) differs from paragraph (a) in that, although the included offense must produce the same result as the inclusive offense, there may be some dissimilarity in the facts necessary to prove the offense.  Therefore (a) would not strictly apply and (c) is needed to fill the gap.  For example, negligent homicide would probably not be included in murder under (a), because negligence is different in quality from intention.  It would obviously be included under (c), because the result is the same and only the required degree of culpability changes.

Subsection (5) is consistent with prior law.  The jury need not be bothered with an instruction on a lesser included offense unless there is a rational basis in the evidence for a verdict acquitting the defendant of the offense charged and convicting the defendant of the lesser offense.

Section 701-109 is not unlike previous Hawaii law, which stated that:

Where the same act constitutes two or more diverse and distinct offenses, different in their nature and character, one not being merged in the other, the offender may be proceeded against for each, and cannot plead a conviction or acquittal for one, in bar of proceedings against him for the other.[1]

An example of merger (one offense included in the other) is Territory v. Ouye.[2]  In that case it was held that the defendant's unlawful act of being present at a gambling game, for which the defendant had been convicted, was merged in the defendant's alleged act of conducting the game.  Likewise, in Territory v. Silva,[3] it was held that the defendant could not be held guilty of rape when the defendant was previously convicted of assault and battery based on the same conduct.

Law Journals and Reviews

Included Offenses in Hawaii Case Law and the Rights to Trial by Jury:  Coherence or Confusion.  II HBJ No. 13, at pg. 77.

Case Notes

In State v. Pia, 55 H. 14, 514 P.2d 580 (1973), the defendants were charged with a battery on a police officer with intent to obstruct the officer in the performance of the officer's duties and with interference with a police officer while executing the officer's duties (as those offenses were defined under previous Hawaii law).  The court held that a plea of guilty and conviction for one offense did not bar prosecution for the other where the offenses were "separate not only statutorily but also spatially and temporally"--even though the separation in space was only a short distance and the separation in time was only a few seconds.  The court said that "where a defendant in the context of one criminal scheme or transaction commits several acts independently violative of one or more statutes, he may be punished for all of them if charges are properly consolidated by the State in one trial.  Indeed, joinder of offenses is now mandatory in such circumstances under Hawaii Penal Code §109(2), a provision which seeks to insulate individuals from the harassment of multiple trials for the same general criminal episode under technically different statutory provisions.  Cf. State v. Ahuna, [52 Haw. 321, 474 P.2d 704 (1970)]."  State v. Pia, supra at 19, 514 P.2d at 584.

Subsection (2) acts as procedural limitation to States' power under subsection (1) to seek convictions for all offenses.  59 H. 92, 576 P.2d 1044.

Prosecutorial knowledge requirement met where prosecutor knows more than one charge is pending and fails to join the charges; police officer's knowledge of additional offense was not knowledge of an "appropriate prosecuting officer" under subsection (2).  61 H. 127, 596 P.2d 779.

Reckless endangering in the second degree is a lesser included offense of attempted murder.  62 H. 637, 618 P.2d 306.

Harassment is not a lesser included offense of assault in the third degree under subsection (4)(a) or (c).  63 H. 1, 620 P.2d 250.

The "same episode" in subsection (2) construed.  63 H. 345, 627 P.2d 776.

Harassment not a lesser included offense of disorderly conduct under subsection (4).  63 H. 548, 632 P.2d 654.

Rape and sodomy not specific instances of kidnapping; prohibition against multiple convictions not applicable where defendant's actions constituted separate offenses.  68 H. 246, 710 P.2d 1193.

Assault in the third degree is not a lesser included offense of assault in the second degree.  68 H. 276, 711 P.2d 289.

No double jeopardy where crimes charged involved different mens rea requirements and different facts proved each crime.  68 H. 280, 711 P.2d 731.

No basis in evidence for acquitting defendant of offense charged and convicting defendant of included offense.  68 H. 463, 718 P.2d 280.

Harassment is not a lesser included offense of terroristic threatening in the first degree.  70 H. 85, 762 P.2d 164.

Section 707-111 does not prevent a retrial where charges for DUI and driving with 0.10 per cent alcohol are brought together, and a mistrial is declared on one charge because of the jury's inability to agree.  70 H. 332, 770 P.2d 420.

Theft in the second degree is not a lesser included offense of fraudulent use of a credit card.  70 H. 434, 774 P.2d 888.

State was barred from prosecuting defendant for felony offenses by defendant's conviction for misdemeanor marijuana possession charge.  72 H. 35, 804 P.2d 1347.

Compulsory joinder of offenses requirement applies to criminal contempt charges under §710-1077(4).  72 H. 164, 811 P.2d 815, cert. denied, 112 S. Ct. 194.

Negligent homicide is a lesser included offense of manslaughter.  72 H. 217, 811 P.2d 1100.

Where petitioner's convictions on counts I (attempted first degree murder), II (second degree murder), and III (attempted second degree murder) violated §701-109(1)(c)'s clear prohibition against inconsistent factual findings, the failure to raise this issue, both at trial and on appeal, resulted in withdrawal of not only a potentially meritorious defense, but a defense that would have altered the outcome.  74 H. 442, 848 P.2d 966.

Trial court did not commit plain error when it allowed defendant to be convicted of kidnapping in addition to sexual assault and assault.  75 H. 152, 857 P.2d 579.

Terroristic threatening not a lesser included offense of intimidating a witness within the meaning of subsection (4)(a); multiple conviction of terroristic threatening and intimidating a witness not barred by subsection (4)(c).  75 H. 517, 865 P.2d 157.

Circuit court was obligated, even absent a request by either party, to instruct the jury regarding the included offense of assault in third degree where appellant was charged with committing offense of assault in second degree; court's failure to do so constituted plain error.  76 H. 387, 879 P.2d 492.

Trial judge erred in refusing to instruct jury regarding the possible merger of the robbery and kidnapping counts against defendant.  77 H. 17, 881 P.2d 504.

Where appellant convicted of committing two burglaries and of criminal conspiracy contended that jury was not adequately instructed with respect to its ability to convict appellant of both the conspiracy and substantive burglary offense charges, appellant's requested instructions did not adequately explicate the law in this area and were properly rejected; failure to properly instruct the jury was harmless as to convictions for the two substantive burglaries; supreme court could not conclude that circuit court's failure to properly instruct jury as to which overt acts it could consider was harmless.  78 H. 383, 894 P.2d 80.

Sexual assault in the fourth degree and attempted sexual assault in the fourth degree are included offenses of attempted sexual assault in the second degree, within the meaning of subsection (4)(c).  79 H. 46, 897 P.2d 973.

Theft and attempted theft, regardless of degree, are included offenses of first degree robbery.  81 H. 309, 916 P.2d 1210.

Trial court should have applied subsections (1)(a) and (4)(b) to merge defendant's conviction for attempted first degree murder into conviction for first degree murder.  81 H. 358, 917 P.2d 370.

Sexual assault in the fourth degree under §707-733(1)(a) not an included offense of sexual assault in the third degree under §707-732(1)(b) as defined by subsection (4).  83 H. 308, 926 P.2d 599.

Subsection (1)(d) prohibits conviction under both §712-1203 and §842-2(2), as both statutes seek to redress the same conduct--the control of an enterprise involved in criminal activity.  In such case, the specific statute, §712-1203, governs over the general statute, §842-2(2).  88 H. 19, 960 P.2d 1227.

When a defendant is charged in a single indictment or complaint and one or more counts are terminated on a basis unrelated to factual guilt or innocence, retrial not barred by subsection (2) and §701-111(1)(b); thus, defendant's retrial on place to keep firearms charge under §134-6 not barred.  88 H. 389, 967 P.2d 221.

The crime underlying a §134-51(b) offense is, as a matter of law, an included offense of the §134-51(b) offense, within the meaning of subsection (4)(a), and defendant should not have been convicted of both the §134-51(b) offense and the underlying second degree murder offense; thus, defendant's conviction of  the §134-51(b) offense reversed.  88 H. 407, 967 P.2d 239.

Where defendant's conviction and sentence under §708-840 was an included offense under §134-6(a) and defendant's convictions under both §§134-4(a) and 708-840 violated subsection (1)(a), defendant's conviction and sentence under §708-840 reversed.  91 H. 33, 979 P.2d 1059.

Under either subsection (4)(a) or (4)(c), a petty misdemeanor assault under §707-712(2) is not a lesser included offense of family abuse under §709-906.  93 H. 63, 996 P.2d 268.

Pursuant to §§705-500(1)(b) and (3), 134-7(b), and subsection (4)(b), attempted prohibited possession of a firearm is an included offense of prohibited possession of a firearm.  93 H. 199, 998 P.2d 479.

Trial courts must instruct juries as to any included offenses when, pursuant to subsection (5), "there is a rational basis in the evidence for a verdict acquitting the defendant of the offense charged and convicting the defendant of the included offense".  94 H. 405, 16 P.3d 246.

Trial courts must instruct juries on all lesser included offenses as specified by subsection (5), despite any objection by the defense, and even in the absence of a request from the prosecution.  94 H. 405, 16 P.3d 246.

The original 1990 enactment of §134-6(a) prohibited the conviction of a defendant for both a §134-6(a) offense and its underlying felony.  101 H. 187, 65 P.3d 134.

Where question whether defendant's conduct constituted separate and distinct culpable acts or an uninterrupted continuous course of conduct was one of fact that should have been submitted to the jury, trial court's jury instructions, which omitted the possible merger of counts I and II, pursuant to subsection (1)(e), were prejudicially insufficient and erroneous.  102 H. 300, 75 P.3d 1191.

Given the reasonable possibility that the jury's verdict led to two convictions for "the same conduct", the trial court's failure to charge the jury with respect to merger contravened subsection (1)(e) and was not harmless beyond a reasonable doubt.  114 H. 76, 156 P.3d 1182.

Where charged offenses in search warrant case and drug buy case arose from the "same episode" inasmuch as defendant's conduct was "so closely related in time, place and circumstances that a complete account of one charge could not have been related without referring to the details of the other charge", trial court erred in denying defendant's motion to dismiss based upon the prosecution's failure to join the search warrant offenses and the drug buy offenses in a single prosecution.  118 H. 44, 185 P.3d 229.

Fact that kidnapping continued during sexual abuse did not cause kidnapping to be included offense of sexual abuse.  5 H. App. 127, 681 P.2d 573.

Kidnapping not necessarily and incidentally committed during robbery may be charged as separate offense.  5 H. App. 644, 706 P.2d 1321.

"Convicted" means guilty verdict, not sentence and judgment; under this section and §705-531, defendant cannot be found guilty of being an accomplice to an attempted crime and of conspiracy to commit the same crime.  5 H. App. 651, 706 P.2d 1326.

Under this section and §705-531, defendant cannot be found guilty of conspiracy to commit crime and the crime itself.  5 H. App. 670, 706 P.2d 1331.

Assault in the third degree is not a lesser included offense of robbery in the first degree.  6 H. App. 15, 711 P.2d 736.

Criminal trespass in the first degree is a lesser included offense of burglary in the first degree; when lesser included offense instruction should be given.  6 H. App. 17, 708 P.2d 834.

Kidnapping was not necessarily and incidentally committed during rape; prohibition against multiple convictions not applicable.  6 H. App. 77, 711 P.2d 1303.

Although section bars conviction of a person for committing an offense and the conspiring to commit that same offense, section does not preclude conviction of a person for conspiring to commit more than two criminal acts and of committing two of the criminal acts planned by the conspiracy.  7 H. App. 526, 783 P.2d 1232.

Jury is to consider the charged offense then the lesser included offenses in descending order.  8 H. App. 1, 791 P.2d 407.

Theft and forgery charges had to be paired together.  8 H. App. 284, 800 P.2d 623.

An offense under §291C-15 is an included offense under §§291C-13 and 14.  9 H. App. 156, 828 P.2d 298.

Terroristic threatening in second degree can be an offense included in terroristic threatening in first degree; trial court's failure to instruct jury on the lesser included offense was not plain error, where defendant contended there was a rational basis in the record for jury to decide that, although defendant made a terroristic threat, defendant did not do so with a dangerous instrument as defined in §707-700.  10 H. App. 584, 880 P.2d 213.

Since to sell and to barter do not include to prescribe, §712-1248(1)(d) is not a lesser included offense of §712-1247(1)(h).  78 H. 488 (App.), 896 P.2d 944.

Driving without license under §286-102 not lesser included offense of driving while license suspended under §286-132.  81 H. 76 (App.), 912 P.2d 573.

Based on subsection (4)(a), fourth degree sexual assault under §707-733(1)(a) is a lesser included offense of third degree sexual assault under §707-732(1)(e).  85 H. 92 (App.), 937 P.2d 933.

Third degree sexual assault committed in violation of §707-732(1)(e) not a continuous offense; defendant's convictions of five counts of that offense, each based on a separate sexual contact thus did not violate subsection (1)(e).  85 H. 92 (App.), 937 P.2d 933.

Under subsections (1)(a) and (4), defendant could not be convicted of kidnapping charge in addition to sexual assault charges where jury relied on same leg restraint on complainant to convict defendant of both charges.  85 H. 92 (App.), 937 P.2d 933.

Under subsection (4)(a) and (c), reckless endangering in the first degree under §707-713 is an included offense of attempted murder in the second degree under §707-701.5.  94 H. 513 (App.), 17 P.3d 862.

Subsection (1)(e) prohibition against conviction for more than one offense when defendant's conduct establishes an element of more than one offense not violated by defendant's convictions for driving under the influence of drugs under §291-7 and inattentive driving under §291-12 as driving under the influence of drugs required defendant to be under the influence of drugs and inattention to driving did not.  98 H. 188 (App.), 46 P.3d 1.

As rational basis existed in the record to support trial court's determination that jury could find defendants guilty of attempted assault in the second degree but not attempted assault in the first degree, trial court did not err in giving lesser included offense instruction.  104 H. 517 (App.), 92 P.3d 1027.

Trial court did not err when it interpreted the relevant provisions of subsection (2) and §701-111(1)(b) as prohibiting the court from granting defendant's pretrial motion to dismiss where the three charges against the defendant were based upon incidents occurring on different dates and at different places under distinct circumstances, and were patently not "based on the same conduct or arising from the same episode".  108 H. 195 (App.), 118 P.3d 678.

As attempted assault in the first degree is an included offense of assault in the first degree, under subsection (4), the trial court properly instructed the jury on the included offense of attempted assault in the first degree; as trial court's instructing the jury on the included offense of attempted assault in the first degree only placed defendant in jeopardy once, defendant's double jeopardy rights not violated.  112 H. 278 (App.), 145 P.3d 821.

Subsection (1)(e) only prohibits conviction for two offenses if the offenses merge; it specifically permits prosecution on both offenses; even if the felon-in-possession and the place-to-keep charges merged pursuant to this subsection, conviction on one of the two charges was possible; thus, where trial court committed plain error in failing to give an instruction regarding the possible merger of the two counts, "a new trial was not necessary because the State could obviate the error by dismissing either count".  114 H. 507 (App.), 164 P.3d 765.

__________

§701-109 Commentary:

1.  H.R.S. §706-4.

2.  37 Haw. 176 (1945).

3.  27 Haw. 270 (1923).



§701-110 - Commentary: 1.

§701-110  When prosecution is barred by former prosecution for the same offense.  When a prosecution is for an offense under the same statutory provision and is based on the same facts as a former prosecution, it is barred by the former prosecution under any of the following circumstances:

(1)  The former prosecution resulted in an acquittal which has not subsequently been set aside.  There is an acquittal if the prosecution resulted in a finding of not guilty by the trier of fact or in a determination by the court that there was insufficient evidence to warrant a conviction.  A finding of guilty of a lesser included offense is an acquittal of the greater inclusive offense, although the conviction is subsequently set aside on appeal by the defendant.

(2)  The former prosecution was terminated, after the information had been filed or the indictment found, by a final order or judgment for the defendant, which has not been set aside, reversed, or vacated and which necessarily required a determination inconsistent with a fact or a legal proposition that must be established for conviction of the offense.

(3)  The former prosecution resulted in a conviction.  There is a conviction if the prosecution resulted in a judgment of conviction which has not been reversed or vacated, a verdict of guilty which has not been set aside and which is capable of supporting a judgment, or a plea of guilty or nolo contendere accepted by the court.

(4)  The former prosecution was improperly terminated.  Except as provided in this subsection, there is an improper termination of a prosecution if the termination is for reasons not amounting to an acquittal, and it takes place after the first witness is sworn but before verdict.  Termination under any of the following circumstances is not improper:

(a)  The defendant consents to the termination or waives, by motion to dismiss or otherwise, the defendant's right to object to the termination.

(b)  The trial court finds the termination is necessary because:

(i)  It is physically impossible to proceed with the trial in conformity with law; or

(ii)  There is a legal defect in the proceedings which would make any judgment entered upon a verdict reversible as a matter of law; or

(iii)  Prejudicial conduct, in or outside the courtroom, makes it impossible to proceed with the trial without injustice to either the defendant or the State; or

(iv)  The jury is unable to agree on a verdict; or

(v)  False statements of a juror on voir dire prevent a fair trial. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §701-110

Section 701-110 bars a new prosecution for an offense under the same statutory provision and based upon the same facts as a former prosecution when there is an acquittal, when there is an unreversed conviction, or when there is a termination by final order or judgment for the defendant which is necessarily conclusive of a fact which must be established for conviction.  An improper termination is also conclusive, because the defendant has a right not to be harassed by repeated prosecutions.  Subsection (4) sets forth the circumstances under which a termination is not improper.  These are the situations in which the defendant consents to termination or in which under preexisting law the court would declare a mistrial.  Subsection (1) is written to reflect the possibility that the Legislature may give certain appeal rights to the prosecution as part of a revision of penal procedural law.

Subsection (1) states an important rule as to which there is some variance of opinion among the states.  If the accused is found guilty of a lesser included offense, that is an automatic acquittal on the greater inclusive offense, and the accused may not later be tried or convicted for that greater offense, despite reversal of the accused's conviction for the lesser offense.[1]  This seems to follow from the fact that the jury has been unable to agree, for whatever reason, on the defendant's guilt of the more serious offense.  At that point, the defendant should be free from the threat of a renewed prosecution for that offense.  If the defendant faces reprosecution for an offense of which the defendant has been acquitted, the defendant may be unfairly hampered in the defendant's decision about whether to contest the validity of the conviction for the lesser offense.  An appeal by the State, if permissible, may of course have the effect of reversing this rule in individual cases.

Case Notes

Declaration of mistrial--when a bar to retrial.  58 H. 377, 569 P.2d 900; 62 H. 108, 612 P.2d 107.

Upon reversal of conviction of reckless endangering, a lesser included offense, defendant may not be retried for attempted murder, the greater charge.  62 H. 637, 618 P.2d 306.

Where defendant's conviction on non-existent attempted reckless manslaughter charge vacated, remand for retrial on original charge of attempted first degree murder unconstitutional and also violation of paragraph (1).  83 H. 335, 926 P.2d 1258.

A nonjudicial punishment resulting from a Uniform Code of Military Justice Article 15 proceeding is not a criminal conviction within the meaning of paragraph (3).  100 H. 132, 58 P.3d 643.

A Uniform Code of Military Justice Article 15 nonjudicial proceeding does not amount to a criminal prosecution, and thus, could not result in a "judgment of conviction" pursuant to paragraph (3); thus, none of the circumstances barring state prosecution outlined in §701-112 were met.  100 H. 132, 58 P.3d 643.

Section does not bar court from vacating an erroneously accepted plea of guilty.  4 H. App. 566, 670 P.2d 834.

__________

§701-110 Commentary:

1.  A rule similar to that proposed in subsection (1) obtains both in Pennsylvania and in New York.  See People v. Ressler, 17 N.Y.2d 174, 216 N.E.2d 582 (Ct. App. 1966); cf. Commonwealth v. Frazier, 216 A.2d 337 (Pa. Sup. Ct. 1966).  A contrary rule previously obtained in Hawaii, but the matter is now before the U.S. Supreme Court in a case arising in another jurisdiction.  For the former rule, see Territory v. Gamaya, 25 Haw. 581 (1920).



§701-111 - When prosecution is barred by former prosecution for a different offense.

§701-111  When prosecution is barred by former prosecution for a different offense.  Although a prosecution is for a violation of a different statutory provision or is based on different facts, it is barred by a former prosecution under any of the following circumstances:

(1)  The former prosecution resulted in an acquittal which has not subsequently been set aside or in a conviction as defined in section 701-110(3) and the subsequent prosecution is for:

(a)  Any offense of which the defendant could have been convicted on the first prosecution; or

(b)  Any offense for which the defendant should have been tried on the first prosecution under section 701-109 unless the court ordered a separate trial of the offense; or

(c)  An offense based on the same conduct, unless:

(i)  The offense for which the defendant is subsequently prosecuted requires proof of a fact not required by the former offense and the law defining each of the offenses is intended to prevent a substantially different harm or evil; or

(ii)  The second offense was not consummated when the former trial began.

(2)  The former prosecution was terminated by an acquittal or by a final order or judgment for the defendant which has not been set aside, reversed, or vacated and which acquittal, final order, or judgment necessarily required a determination inconsistent with a fact which must be established for conviction of the second offense.

(3)  The former prosecution was improperly terminated, as improper termination is defined in section 701-110(4), and the subsequent prosecution is for an offense of which the defendant could have been convicted had the former prosecution not been improperly terminated. [L 1972, c 9, pt of §1]

COMMENTARY ON §701-111

This section parallels §701-110, but has to do with different offenses rather than the same offense.  It would thus, for example, be the appropriate section to use in the case of a new prosecution for an offense already prosecuted for under the law existing prior to the effective date of this Code.  In short, it forbids reprosecuting when the defendant has previously been prosecuted for an offense arising out of the same factual situation in certain specified cases.  The section must be read in conjunction with §701-109(2) which requires joinder of trials of "multiple offenses based on the same conduct or arising from the same episode."  Both §701-109(2) and §701-111 effectuate the policy of preserving the defendant from numerous and vexatious prosecutions.

Subsection (1) applies where the former prosecution resulted in a conviction or an acquittal and the subsequent prosecution is either (a) for any offense of which the defendant could have been convicted in the first prosecution (e.g., an included offense), (b) for any offense for which the defendant should have been tried at the earlier trial under §701-110, or (c) for an offense based on the same conduct, unless proof of a fact not required by the former prosecution is required and the law defining each offense is intended to prevent a substantially different harm or evil, or unless the second offense was not consummated when the former trial began.

Subsection (2) is an important provision, giving a sort of collateral estoppel effect to a former prosecution resulting in acquittal or final order or judgment for the defendant which required a determination inconsistent with a fact which must be established for conviction of the second offense.  As an example of how this would work, we may take the case of an injury caused by allegedly reckless driving by D.  Suppose, for example, that D is first charged with a traffic offense which by definition is limited to reckless driving, and the case results in an explicit determination that, under all the circumstances, D was not reckless.  If D is later charged with manslaughter, which requires proof of recklessness,[1] D would be entitled to an acquittal.  D would not, however, be able to avoid a trial for negligent homicide, which requires proof of a lesser degree of culpability.

Subsection (3) deals with the case of improper termination of a prosecution.  The defendant may not later be tried for an offense of which the defendant could have been convicted had the former prosecution not been improperly terminated.  Once the trial has begun, only exceptional circumstances should permit the State to discontinue it.  Otherwise the defendant may be prejudiced by having the defendant's trial tactics exposed and the defendant's witnesses subjected to unfair pressures.

Case Notes

In 1970, prior to the enactment of the Penal Code, the Supreme Court adopted the standard set forth in §111 of the Proposed Draft, Hawaii Penal Code 1970, as "a satisfactory approach" to the problem of when a former prosecution for a different offense (i.e., violation of a different statutory provision) will constitute a bar to a current prosecution.  The court quoted subsection (1)(c)(i).  The entire section was adopted by the Legislature without change.  See State v. Ahuna, 52 Haw. 321, 326, 474 P.2d 704 (1970).  See also State v. Pia, 55 H. 14, 514 P.2d 580 (1973), which dealt primarily with §701-109.

Subsection (1)(c) applies only when §701-109(2) does not apply.  59 H. 92, 576 P.2d 1044.

Section does not prevent a retrial of charges brought together pursuant to section 701-109.  70 H. 332, 770 P.2d 420.

Appellate determination that insufficient evidence was presented at trial to support a conviction does not constitute an "acquittal", as that term is used in paragraph (1); thus, retrial on lesser included offenses following such determination did not violate paragraph (1)(c).  80 H. 126, 906 P.2d 612.

When a defendant is charged in a single indictment or complaint and one or more counts are terminated on a basis unrelated to factual guilt or innocence, retrial not barred by §701-109(2) and paragraph (1)(b); thus, defendant's retrial on place to keep firearms charge under §134-6 not barred.  88 H. 389, 967 P.2d 221.

Where charged offenses in search warrant case and drug buy case arose from the "same episode" inasmuch as defendant's conduct was "so closely related in time, place and circumstances that a complete account of one charge could not have been related without referring to the details of the other charge", trial court erred in denying defendant's motion to dismiss based upon the prosecution's failure to join the search warrant offenses and the drug buy offenses in a single prosecution.  118 H. 44, 185 P.3d 229.

Trial court did not err when it interpreted the relevant provisions of paragraph (1)(b) and §701-109(2) as prohibiting the court from granting defendant's pretrial motion to dismiss where the three charges against the defendant were based upon incidents occurring on different dates and at different places under distinct circumstances, and were patently not "based on the same conduct or arising from the same episode".  108 H. 195 (App.), 118 P.3d 678.

__________

§701-111 Commentary:

1.  Cf. §707-702.



§701-112 - Former prosecution in another jurisdiction: when a bar.

§701-112  Former prosecution in another jurisdiction:  when a bar.  When behavior constitutes an offense within the concurrent jurisdiction of this State and of the United States or another state, a prosecution in any such other jurisdiction is a bar to a subsequent prosecution in this State under any of the following circumstances:

(1)  The first prosecution resulted in an acquittal which has not subsequently been set aside or in a conviction as defined in section 701-110(3), and the subsequent prosecution is based on the same conduct, unless:

(a)  The offense for which the defendant is subsequently prosecuted requires proof of a fact not required by the former offense and the law defining each of the offenses is intended to prevent a substantially different harm or evil; or

(b)  The second offense was not consummated when the former trial began.

(2)  The former prosecution was terminated, after the information was filed or the indictment found, by an acquittal or by a final order or judgment for the defendant which has not been set aside, reversed, or vacated and which acquittal, final order, or judgment necessarily required a determination inconsistent with a fact which must be established for conviction of the offense for which the defendant is subsequently prosecuted.

(3)  The former prosecution was improperly terminated, as improper termination is defined in section 701-110(4), and the subsequent prosecution is for an offense of which the defendant could have been convicted had the former prosecution not been improperly terminated. [L 1972, c 9, pt of §1]

COMMENTARY ON §701-112

If the defendant has engaged in only one course of penal conduct, it seems very unjust to permit the defendant to be prosecuted twice simply because of the fortuitous circumstance that the defendant's behavior constitutes an offense in more than one jurisdiction.  It is increasingly true that the federal law has made criminal various acts which are also criminal under this Code.  If the federal prosecution is conducted first, it is unseemly as well as unfair for a state prosecution to follow, perhaps adding another penalty to the penalty set by federal law for the same act.  Of course, a principle that there should be only one prosecution will require close cooperation between the authorities in both jurisdictions to assure that justice is done.

Subsection (1) bars a prosecution in Hawaii for the same conduct which has already resulted in an acquittal or a conviction in another jurisdiction unless the offense for which the defendant is subsequently prosecuted requires proof of a fact not required by the former offense and the law defining each of the offenses is intended to prevent a substantially different harm or evil, or unless the second offense was not completed when the former trial began.

Subsection (2) gives a collateral estoppel effect similar to that given in §701-111(2), and subsection (3) has the same effect as §701-111(3).

The proposed section differs from previous law.  In Territory v. Lii,[1] it was held that the conviction of a person under the federal law for violation of the Mann Act did not preclude the person's conviction for procuring and pimping under Hawaii law.[2]  The court looked upon the defendant's conduct as constituting two separate offenses and stated that:

The Fifth Amendment, having for its objective that no person shall be subjected to punishment for the same offense more than once, does not prohibit presentation of evidence in another and separate trial for a different offense.  Neither does the Amendment nor our own statute prohibit successive prosecutions if the alleged wrongful act constitutes separate offenses in violation of two separate and distinct criminal statutes.[3]

Although the Lii case accords with the Constitution, it seems purely formalistic and harsh to subject a defendant to multiple prosecution simply because two jurisdictions have determined that the defendant's behavior constitutes an offense.

Case Notes

A Uniform Code of Military Justice Article 15 nonjudicial proceeding does not amount to a criminal prosecution, and thus, could not result in a "judgment of conviction" pursuant to §701-110(3); thus, none of the circumstances barring state prosecution outlined in this section were met.  100 H. 132, 58 P.3d 643.

__________

§701-112 Commentary:

1.  39 Haw. 574 (1952).

2.  H.R.S. §768-56.

3.  39 Haw. 574, 581 (1952).



§701-113 - Former prosecution before court lacking jurisdiction or when fraudulently procured by the defendant.

§701-113  Former prosecution before court lacking jurisdiction or when fraudulently procured by the defendant.  A prosecution is not a bar within the meaning of sections 701-110, 701-111, and 701-112 under any of the following circumstances:

(1)  The former prosecution was before a court which lacked jurisdiction over the defendant or the offense.

(2)  The former prosecution was procured by the defendant without the knowledge of the appropriate prosecuting officer and with the purpose of avoiding the sentence which might otherwise be imposed.

(3)  The former prosecution resulted in a judgment of conviction which was held invalid on appeal or in a subsequent proceeding on a writ of habeas corpus, coram nobis, or similar process. [L 1972, c 9, pt of §1]

COMMENTARY ON §701-113

A subsequent prosecution should not be barred when the former prosecution was before a court lacking jurisdiction over the defendant or the offense.  A prosecution by a court without jurisdiction is a nullity, and reprosecuting the defendant does not place the defendant twice in jeopardy because the defendant never in fact was in jeopardy.  Likewise, if the defendant improperly procured the former prosecution without the knowledge of the appropriate prosecuting officer and with the intention of avoiding the sentence which might otherwise be imposed, the former prosecution is not a bar.  Finally, if defendant succeeds in having the former proceeding held invalid by means of habeas corpus or coram nobis, a reprosecution should not be barred.



§701-114 - Proof beyond a reasonable doubt.

§701-114  Proof beyond a reasonable doubt.  (1)  Except as otherwise provided in section 701-115, no person may be convicted of an offense unless the following are proved beyond a reasonable doubt:

(a)   Each element of the offense;

(b)   The state of mind required to establish each element of the offense;

(c)   Facts establishing jurisdiction;

(d)   Facts establishing venue; and

(e)   Facts establishing that the offense was committed within the time period specified in section 701-108.

(2)  In the absence of the proof required by subsection (1), the innocence of the defendant is presumed. [L 1972, c 9, pt of §1; am L 1973, c 136, §2(a)]

Cross References

Elements of an offense, see §702-205.

COMMENTARY ON §701-114

This section announces the usual burden of proof in criminal cases; the prosecution must prove its case beyond a reasonable doubt.  The matters which must be so proved are spelled out in detail.  They include elements of the offense, the requisite state of mind, and facts establishing jurisdiction, venue, and timeliness.

SUPPLEMENTAL COMMENTARY ON §701-114

Section 114(2) of the Proposed Draft of the Code had provided that the "innocence of the defendant is assumed."  The Legislature found that "the use of the word 'assumed' in this manner is novel and prefers the term 'presumed' since it has a definite meaning in jurisprudence."  Conference Committee Report No. 2 (1972).

Act 136, Session Laws 1973, amended this section by adding the introductory phrase now contained in subsection (1) ("Except as otherwise provided in section 701-115, ...") to eliminate the possibility of confusion in the application of §§701-114 and 701-115.

Law Journals and Reviews

Agonizing Over Aganon:  A New Approach to Drafting Jury Instructions in Criminal Cases.  10 HBJ No. 13, at pg. 73.

Case Notes

Appearance in court by defendant did not waive right to insist that State prove venue.  66 H. 530, 668 P.2d 32.

State need not establish jurisdiction of trial court by proving defendant is over 18 years of age.  67 H. 68, 678 P.2d. 1080.

Proof beyond a reasonable doubt not established where trial judge found defendant guilty based on substantial credible evidence.  72 H. 296, 815 P.2d 1025.

Requirements of HRPP rule 18 and article I, §14 of Hawai`i constitution having been satisfied, venue was proven beyond a reasonable doubt.  78 H. 185, 891 P.2d 272.

State tax maps could not be used to establish venue in DUI prosecution where maps did not represent legislatively authorized schematics of official district boundaries for non-taxation purposes.  80 H. 291, 909 P.2d 1106.

Officer's testimony regarding Ewa boundary of Honolulu district, being probative of "facts establishing venue" under this section, was relevant and admissible under chapter 626, rule 803(b)(20).  80 H. 297, 909 P.2d 1112.

Testimony of officer supplemented with tax map information which court could have taken judicial notice of pursuant to chapter 626, rule 201, constituted substantial evidence supporting "facts establishing venue" with respect to DUI offense.  80 H. 297, 909 P.2d 1112.

Where defendant requested court to instruct jury on time-barred lesser included offense of simple trespass under §708-815, defendant waived statute of limitations under subsection (1)(e).  87 H. 108, 952 P.2d 865.

Defendant's right to have all elements of an offense proven beyond a reasonable doubt was statutorily protected under this section and constitutionally protected under the Hawaii and federal constitutions; as only defendant personally could have waived such fundamental right and such right could not have been waived or stipulated to by defendant's counsel, stipulation by defendant's counsel of the fact that defendant committed defendant's crime within two years of a second or prior conviction of abuse for purposes of the §709-906(7) charge violated defendant's due process rights.  116 H. 3, 169 P.3d 955.

Failure to instruct jury as to venue and timeliness of prosecution is error harmless beyond a reasonable doubt.  5 H. App. 644, 706 P.2d 1321.

State proved jurisdictional facts beyond a reasonable doubt.  8 H. App. 497, 810 P.2d 668.

Failure to instruct jury on state of mind element under §134-7, as required by subsection (1)(b), was prejudicial and not harmless error.  78 H. 422 (App.), 895 P.2d 173.

Judicial notice taken that trial, being held in first circuit, was held in proper circuit.  78 H. 422 (App.), 895 P.2d 173.



§701-115 - Defenses.

§701-115  Defenses.  (1)  A defense is a fact or set of facts which negatives penal liability.

(2)  No defense may be considered by the trier of fact unless evidence of the specified fact or facts has been presented.  If such evidence is presented, then:

(a)   If the defense is not an affirmative defense, the defendant is entitled to an acquittal if the trier of fact finds that the evidence, when considered in the light of any contrary prosecution evidence, raises a reasonable doubt as to the defendant's guilt; or

(b)   If the defense is an affirmative defense, the defendant is entitled to an acquittal if the trier of fact finds that the evidence, when considered in light of any contrary prosecution evidence, proves by a preponderance of the evidence the specified fact or facts which negative penal liability.

(3)  A defense is an affirmative defense if:

(a)   It is specifically so designated by the Code or another statute; or

(b)   If the Code or another statute plainly requires the defendant to prove the defense by a preponderance of the evidence. [L 1972, c 9, pt of §1; am L 1973, c 136, §2(b)]

COMMENTARY ON §701-115

The Code establishes two classes of defenses.  As to both, it places an initial burden on the defendant to come forward with some credible evidence of facts constituting the defense, unless, of course, those facts are supplied by the prosecution's witnesses.

As to the burden of persuasion, two different rules are codified.  In the case of defenses which are not affirmative, the defendant need only raise a reasonable doubt as to the defendant's guilt.  The other side of the coin is that the prosecution must prove beyond a reasonable doubt facts negativing the defense.  The prosecution in fact does this when the jury believes its case and disbelieves the defense.

In the case of affirmative defenses, the burden on the defendant increases.  Now the defendant must prove by a preponderance of the evidence facts which negative the defendant's penal liability.  Subsection (4) defines "affirmative defense," making it clear that this type of defense needs special legislative prescription.  Unless the Legislature has made a particular defense affirmative, the defendant's burden is only to raise a reasonable doubt.

Case Notes

Provisions of this section and §702-237, requiring defendant to prove entrapment by preponderance of the evidence, do not violate due process.  58 H. 234, 566 P.2d 1370.

Provisions on entrapment not inconsistent with §702-205.  58 H. 479, 572 P.2d 159.

Requirement that defendant establish entrapment is not violation of due process.  58 H. 479, 572 P.2d 159.

Justification is not an affirmative defense and prosecution has burden of disproving it once evidence of justification has been adduced.  60 H. 259, 588 P.2d 438.

Due process violation where jury may have reached verdict by improperly shifting burden of proof from prosecution to defense by concluding that defendant had not established defendant's claim of extreme mental or emotional distress before considering whether prosecution had disproved that defense beyond a reasonable doubt.  80 H. 172, 907 P.2d 758.

Trial courts must specifically instruct juries, where the record so warrants, that the burden is upon the prosecution to prove beyond a reasonable doubt that the defendant was not ignorant or mistaken as to a fact that negates the state of mind required to establish an element of the charged offense or offenses.  107 H. 239, 112 P.3d 725.

Defendant's claim of justification, in defense against prosecution for terroristic threatening, was established regardless of whether or not defendant used deadly force.  1 H. App. 167, 616 P.2d 229.

Court's instruction that defendant had the burden of proving self defense by a preponderance of the evidence was plain error which affected substantial rights of the defendant.  1 H. App. 214, 617 P.2d 573.

Since exception to animal nuisance offense, if proved, would negative defendant's penal liability for animal nuisance, it constituted a defense; because defendant offered absolutely no evidence at trial, and the facts constituting defendant's defense were not supplied by the State, the State was not required to present any evidence disproving defendant's defense beyond a reasonable doubt.  10 H. App. 353, 873 P.2d 110.

Defense that someone other than defendant confessed to the offense and alibi defense, i.e., evidence that defendant was not present at the time of the crime, are not affirmative defenses.  10 H. App. 448, 877 P.2d 891.

Defendants did not prove affirmative defense of entrapment under §702-237(1)(b) by preponderance of evidence as required by paragraph (2)(b); officer's conduct merely provided defendants with opportunity to commit offense of promoting a dangerous drug in the first degree.  82 H. 499 (App.), 923 P.2d 916.

Proof of self-insurance under §431:10C-105 is a "defense" within the meaning of this section.  90 H. 130 (App.), 976 P.2d 444.



§701-116 - Proving applicability of the Code.

§701-116  Proving applicability of the Code.  When the application of the Code depends on the finding of a fact which is not required to be found beyond a reasonable doubt:

(1)  The burden of proving the fact is on the prosecution or defendant, depending on whose interest or contention will be furthered if the finding should be made; and

(2)  The fact must be proved by a preponderance of the evidence. [L 1972, c 9, pt of §1]

COMMENTARY ON §701-116

The draft follows the Model Penal Code in defining a standard of proof of facts called for in application of the Code.  It would cover, for example, a finding that the defendant lacks mental capacity to proceed.[1]  It logically places the burden of proof on the side whose interest or contention would be furthered if the finding is made.  Proof must be by a preponderance of the evidence.  Thus when facts making the defendant subject to increased penalties must be proved,[2] the prosecution need not prove them beyond a reasonable doubt, but only by preponderant evidence.  The Model Penal Code draftsmen explain:

... proof that satisfies the court is not likely to leave room for a substantial doubt; and this, in our view, affords an adequate protection in an area where we deliberately have sought to broaden the discretion of the court.[3]

__________

§701-116 Commentary:

1.  Cf. §§704-403 to 406.

2.  Cf. §706-662.

3.  M.P.C., Tentative Draft No. 4, comments at 114 (1955).



§701-117 - Prima facie evidence.

§701-117  Prima facie evidence.  Prima facie evidence of a fact is evidence which, if accepted in its entirety by the trier of fact, is sufficient to prove the fact.  Prima facie evidence provisions in this Code are governed by section 626-1, rule 306. [L 1972, c 9, pt of §1; am L 1986, c 314, §3]

COMMENTARY ON §701-117

In drafting the Code, we have substituted the concept of prima facie evidence for presumptions, which appear to create insurmountable difficulties for lawyers, courts, and juries.  Often it is desirable to enable the prosecution to get to the jury on something less than positive proof of a fact which may be almost solely within the knowledge of the defendant.  As an example, §701-106(4) makes proof of the finding of a body of a homicide victim within the State prima facie evidence that the bodily impact causing death or the death itself occurred within the State, giving Hawaii's courts jurisdiction.  Obviously it may be very difficult to prove where the criminal result occurred, and the presence of the body is a good indication that the result occurred here.  On the other hand, although the prosecution's case gets to the jury on this point, the defendant can win by suggesting a reasonable doubt that the death or bodily impact did occur within the State.  Thus, the prima facie evidence rule helps the prosecution to get its case to the jury without necessarily meeting its burden of persuasion.  This is consistent with modern rules of evidence.  See California Evidence Code §§601-02, 604.

Law Journals and Reviews

The Lum Court and the First Amendment.  14 UH L. Rev. 395.

Case Notes

Section merely creates a permissible inference of fact.  57 H. 526, 560 P.2d 110; 61 H. 99, 595 P.2d 1072.



§701-118 - General definitions.

§701-118  General definitions.  In this Code, unless a different meaning plainly is required:

(1)  "Statute" includes the Constitution of the State and a local law or ordinance of a political subdivision of the State;

(2)  "Act" or "action" means a bodily movement whether voluntary or involuntary;

(3)  "Omission" means a failure to act;

(4)  "Conduct" means an act or omission, or, where relevant, a series of acts or a series of omissions, or a series of acts and omissions;

(5)  "Actor" includes, a person who acts, or, where relevant, a person guilty of omission;

(6)  "Acted" includes, where relevant, "omitted to act";

(7)  "Person," "he," "him," "actor," and "defendant" include any natural person, including any natural person whose identity can be established by means of scientific analysis, including but not limited to scientific analysis of deoxyribonucleic acid and fingerprints, whether or not the natural person's name is known, and, where relevant, a corporation or an unincorporated association;

(8)  "Another" means any other person and includes, where relevant, the United States, this State and any of its political subdivisions, and any other state and any of its political subdivisions;

(9)  "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States; and

(10)  "Law enforcement officer" means any public servant, whether employed by the State or county or by the United States, vested by law with a duty to maintain public order or, to make arrests for offenses or to enforce the criminal laws, whether that duty extends to all offenses or is limited to a specific class of offenses. [L 1972, c 9, pt of §1; am L 2001, c 91, §2; am L 2005, c 112, §3]

Cross References

Other definitions, see under specific chapters of this Code.

COMMENTARY ON §701-118

Act 91, Session Laws 2001, amended this section by providing a definition of "law enforcement officer".  The term "peace officer", as used in the Penal Code, caused the Intermediate Court of Appeals to question whether the term meant "law enforcement officer".  Act 91 resolved the ambiguity by providing a definition of "law enforcement officer" and substituting that term for "peace officer" [in the Penal Code].  Conference Committee Report No. 23.

Act 112, Session Laws 2005, established a statewide deoxyribonucleic acid database and data bank identification program for all convicted felons.  Conference Committee Report No. 184.  Act 112 amended this section by amending the definition of "person," "he," "him," "actor," and "defendant".

Case Notes

A dolphin is not "another" within the meaning of paragraph (8).  1 H. App. 19, 613 P.2d 1328.



§701-119 - REPEALED.

§701-119  REPEALED.  L 1988, c 260, §4.

Note

Repeal and reenactment on July 1, 1996, by L 1993, c 196, §1, deleted by L 1996, c 104, §6.

Cross References

Forfeiture of property used as benefit or pecuniary benefit in the commission of an offense, see §710-1001.

Forfeiture of property used in illegal gambling, see §712-1230.

Hawaii omnibus criminal forfeiture act, see chapter 712A.






CHAPTER 702 - GENERAL PRINCIPLES OF PENAL LIABILITY

§702-200 - Requirement of voluntary act or voluntary omission.

§702-200  Requirement of voluntary act or voluntary omission.  (1)  In any prosecution it is a defense that the conduct alleged does not include a voluntary act or the voluntary omission to perform an act of which the defendant is physically capable.

(2)  Where the defense provided in subsection (1) is based on a physical or mental disease, disorder, or defect which precludes or impairs a voluntary act or a voluntary omission, the defense shall be treated exclusively according to chapter 704, except that a defense based on intoxication which is pathological or not self-induced which precludes or impairs a voluntary act or a voluntary omission shall be treated exclusively according to this chapter. [L 1972, c 9, pt of §1; am L 1986, c 325, §1]

Cross References

Physical or mental disease, disorder, or defect excluding penal responsibility, see §704-400 et seq.

COMMENTARY ON §702-200

The effect of this section is to require, as a minimum basis for the imposition of penal liability, conduct which includes a voluntary act or voluntary omission.  In most penal cases the issue of whether the defendant's conduct includes a voluntary act or a voluntary omission will not be separately litigated.  The voluntariness of relevant acts or omissions will be evident.  The Code, by making the issue of involuntariness a defense, accordingly puts the ultimate burden on the defendant to inject that issue into the case.  The burden, of course, can be met by the prosecutor if he raises the issue.  Once the question of voluntariness has been raised, the prosecution has the burden of proving that issue beyond a reasonable doubt.

A voluntary act or omission will not, of course, be sufficient alone to impose penal liability.  If, however, the issue of voluntariness is raised, such an act or omission must be established if penal liability is to obtain.  Statutory law cannot hope to command or deter acts over which the accused has no control.  Moreover, any attempt at moral condemnation of involuntary acts or omissions through the use of the penal sanction would ultimately disserve the integrity of the penal law.

The direct effect of this section is to preclude "status crimes"--the most obvious of which is vagrancy.  Since the impoverished condition of the accused would not, without more, constitute or include a voluntary act or omission, conviction would be precluded.

The formulation of this section is intended to permit liability in those cases where liability is not predicated on a voluntary act or omission but on a course of conduct initiated by a voluntary act.  Thus, an automobile driver who suddenly loses consciousness and kills a pedestrian would not have performed a voluntary act giving rise to liability.  However, if the driver had disregarded a known risk that consciousness might be lost and had commenced or continued driving, that included a voluntary act might be sufficient to impose penal liability.

The prior Hawaii statutory law[1] is similar to this section but its logical implication with regard to status crimes has not been examined as carefully as might have been hoped.  While being a vagrant was unlawful, being a leper was not.[2]

__________

§702-200 Commentary:

1.  H.R.S. §701-1 ("doing what a penal law forbids to be done, or omitting to do what it commands").

2.  Segregation of Lepers, 5 Haw. 162 (1884).



§702-201 - quot;Voluntary act" defined.

§702-201  "Voluntary act" defined.  "Voluntary act" means a bodily movement performed consciously or habitually as the result of the effort or determination of the defendant. [L 1972, c 9, pt of §1]

COMMENTARY ON §702-201

This section defines "voluntary act" in general terms relying chiefly on the characteristic of voluntariness--the effort and determination of the defendant.  The Code's formulation is intended to exclude from the category of voluntary action such bodily movements as (a) reflex or convulsions, (b) bodily movements during unconsciousness and sleep, (c) conduct during hypnosis or resulting from hypnotic suggestion, and (d) any other bodily movement that is not a product of the effort and determination of the defendant, either conscious or habitual.

The exclusion of involuntary action from the scope of penal liability must be viewed in the light of the provisions of Chapter 704 on physical disease, disorder, and defect which exclude penal responsibility.  In that chapter acquittal is conditioned on submission to treatment or commitment tailored to the condition which excludes responsibility.  The Code attempts to provide "therapy or...custodial commitment"[1] for those dangerous individuals who are unable to conform their conduct to the requirements of the law because of some condition which would be difficult to regard as a "mental disease or defect" under orthodox treatment of penal irresponsibility.  At the same time, because treatment is flexible and tailored to the condition in question, it does not bear "harshly on the individual whose condition is nonrecurrent."[2]

No prior Hawaii statutory provision dealt with the issue of voluntariness of acts (other than in its relation to duress or mental disease, disorder, or defect), however, a recent case tends to support the position of the Code.[3]

__________

§702-201 Commentary:

1.  M.P.C., Tentative Draft No. 4, comments at 119 (1955).

2.  Id. at 121.

3.  See State v. Matsuda, 50 Haw. 128, 432 P.2d 888 (1967).



§702-202 - Voluntary act includes possession.

§702-202  Voluntary act includes possession.  Possession is a voluntary act if the defendant knowingly procured or received the thing possessed or if the defendant was aware of the defendant's control of it for a sufficient period to have been able to terminate the defendant's possession. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §702-202

Offenses of possession are pervasive in the law, but possession per se is not a bodily movement or an omission, although the course of conduct leading to or continuing possession might include a voluntary act or omission.  Therefore, this section makes it explicit that possession is an act, within the meaning of §§702-200 and 201, if the possessor knowingly procured or received the thing possessed or was aware of control thereof for a sufficient period to have been able to terminate possession.  The "thing possessed" refers to the physical object per se, knowledge of particular qualities or properties of the physical object possessed is dealt with as a mens rea problem in subsequent sections.

Hawaii law has had many statutes making various kinds of possession illegal.[1]  When considered with the previous statutory requirement that penal liability must be based on "doing what the penal law forbids"[2] the logical implication of such statutes was that possession is an act within the penal law.  This section merely states that position with greater clarity.

Case Notes

For purposes of §134-6(e), "carry" must be analyzed employing a two-pronged analysis: (1) the voluntary act of "carrying" an object is, by way of this section, established when an individual acts knowingly with respect to that conduct; and (2) the requisite state of mind with respect to the circumstances attendant to "carrying" that object, i.e., the object's particular attributes rendering its carrying a criminal offense--the quality of being a firearm--is, by way of §702-204, established by proof of a reckless state of mind.  93 H. 87, 997 P.2d 13.

For the purposes of §134-7(b), "possession" must be analyzed using a two-pronged analysis:  (1) the voluntary act of "possession" of an object "itself" is, by way of this section, satisfied where an individual acts knowingly with respect to his or her conduct; and (2) the requisite state of mind with respect to the attendant circumstances--i.e., the particular qualities of the object that make it illegal to possess it--is, by way of §702-204, satisfied by a reckless state of mind.  93 H. 87, 997 P.2d 13.

__________

§702-202 Commentary:

1.  E.g., H.R.S. §134-51 (concealed deadly weapon); H.R.S. §134-52 (switchblade knife).

2.  H.R.S. §701-1.



§702-203 - Commentary: 1.

§702-203  Penal liability based on an omission.  Penal liability may not be based on an omission unaccompanied by action unless:

(1)  The omission is expressly made a sufficient basis for penal liability by the law defining the offense; or

(2)  A duty to perform the omitted act is otherwise imposed by law. [L 1972, c 9, pt of §1]

COMMENTARY ON §702-203

Penal liability based on an omission unaccompanied by action is fraught with dangers unless it is limited, as this section does, to those failures to perform a duty imposed by law--civil or penal.  A voluntary omission under such circumstances will not alone suffice to establish penal liability, other elements will have to be identified and established according to the definition of, and other laws relating to, the offense charged.

Previous Hawaii law recognized a limitation more severe than that contained in this section.  Liability predicated on omission only resulted from failing to do what a penal law commanded.[1]  Such a limitation does not seem wise.  Few duties of affirmative action are imposed by penal law.  It should be sufficient for penal liability that a defendant, with the requisite culpability, failed to discharge a duty of affirmative performance imposed by civil law.

The Code is in accord with decisions in other states.  For example, the owner of premises owes a duty to business invitees to maintain the premises in a reasonably safe condition.  An owner who recklessly failed to provide adequate fire exits was held guilty of manslaughter when the omission caused the death of the owner's invitees.[2]  Similarly, a parent, under civil law, owes a duty to provide food and shelter for his or her infant child.  The intentional or reckless omission to perform the duty may result in a conviction for murder or manslaughter, respectively, if the omission causes the death of the child.[3]

Case Notes

Section contemplates possibility of penal liability based on an omission accompanied by, i.e., in combination with, action, as well as an omission unaccompanied by action.  73 H. 236, 831 P.2d 924.

Where evidence that child was a victim of battered child syndrome was relevant to show that child's death was not an accident, but the result of an intentional, knowing or reckless criminal act, giving rise to a duty on defendant's part to obtain medical care for child pursuant to §663-1.6, trial court did not err in admitting expert testimony that child was a victim of battered child syndrome.  101 H. 332, 68 P.3d 606.

In describing the elements of an offense based on the omission to perform a duty imposed by law under paragraph (2), the circuit court shall indicate in its instructions that the harm was caused "by" the omission to perform the relevant duty, although the question of whether the failure to do so constitutes reversible error necessarily depends, in any particular case, on an evaluation of the instructions as a whole.  77 H. 216 (App.), 883 P.2d 638.

Where jury could have reasonably found that defendant care home operator knew of the risks of infection and failed to provide resident with the care that was within defendant's capabilities, which care would have prevented the progression of the infection that caused resident's death, and defendant had a duty to take resident to follow-up appointment with doctor and consciously disregarded a substantial and unjustifiable risk that failure to perform this duty would cause resident's death, sufficient evidence to support jury's finding that State proved manslaughter by omission, including the requisite state of mind.  104 H. 387 (App.), 90 P.3d 1256.

__________

§702-203 Commentary:

1.  H.R.S. §701-1.

2.  Commonwealth v. Welansky, 316 Mass. 383, 55 N.E.2d 902 (1944).

3.  See Biddle v. Commonwealth, 206 Va. 14, 141 S.E.2d 710 (1965).



§702-204 - State of mind required.

§702-204  State of mind required.  Except as provided in section 702-212, a person is not guilty of an offense unless the person acted intentionally, knowingly, recklessly, or negligently, as the law specifies, with respect to each element of the offense.  When the state of mind required to establish an element of an offense is not specified by the law, that element is established if, with respect thereto, a person acts intentionally, knowingly, or recklessly. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §702-204

This section commences the Penal Code's consideration of the mental aspect or state of mind which will, in most instances, be required for the imposition of penal liability.  It must, of course, be read in conjunction with the following section defining "element" of an offense and in conjunction with §702-212 which provides for those relatively few instances when absolute or strict penal liability will be recognized.

Clear analysis requires that the various distinct ingredients of an offense be separately recognized and that culpability be required as to each.  These distinct ingredients are (1) the conduct, (2) the attendant circumstances, and (3) the results of conduct, which are specified in the definition of an offense and which negative a defense on the merits.  Section 702-205 denominates these ingredients as "elements."  The analytical effect of requiring a culpable state of mind with respect to each element should be obvious.  For example, one who intends sexual intercourse with a female whom he has no reason to suspect is not qualified to consent to the behavior should not be held to have committed an offense because he intends the act.[1]

The distinct punitive nature of the penal law dictates that its sanction be reserved for those individuals who can be morally condemned.  The penal law does not, in most instances, condemn a person's conduct alone.  Rather, it condemns the individual whose state of mind with regard to the individual's conduct, attendant circumstances, and the result of the individual's conduct, exhibits an intent to harm, an indifference to harming, or a gross deviation from reasonable care for protected social values.  Thus we have limited penal liability to those individuals who act intentionally, knowingly, recklessly, or negligently contrary to values protected by the Code.

The four types of mental states which the Code recognizes as sufficient for penal liability (intent, knowledge, recklessness, and negligence) are defined in subsequent sections.

When a particular state of mind is required to establish the elements of an offense, it will usually be specified in the definition of the offense, however it may be separately specified by another provision of law.  In the absence of any such specification, intent, knowledge or recklessness will suffice.  Negligence with respect to the element of an offense will not establish that element unless specifically so provided.

The previous Hawaii law runs the gamut of what has been called, "the variety, disparity and confusion" of attempts to state "the requisite but elusive mental element" of penal offenses.[2]  For example, assault required that the defendant act intentionally and maliciously, whereas battery required that the defendant act unlawfully and intentionally.  Crimes involving bribery of officials or influencing of jurors required that the defendant act "corruptly."  Child stealing required that the defendant act "maliciously by fraud, force or deception."  Murder in the first degree required that the defendant act "with deliberate premeditated malice aforethought."  Negligent homicide, which was limited to causing death by operation of a vehicle, required "grossly negligent" operation for a first degree (felony) conviction, but only "negligent" operation for a second degree (misdemeanor) conviction.[3]  When the courts have dealt with the requisite state of mind, their suggestions have not always been helpful.  In a case of extortion where the statutory language read "wilfully and corruptly extorts," the court suggested that a correct indictment should read "unlawfully, wilfully, corruptly, feloniously and extorsively did extort..."[4]

It is safe to say that, for the purpose of the penal law, there are no subtleties of meaning in the language used in the prior law which cannot be achieved in a clear, lucid fashion by limiting the relevant states of mind to intent, knowledge, recklessness, and negligence.

SUPPLEMENTAL COMMENTARY ON §702-204

The Legislature adopted §702-204 of the Proposed Draft without change.  However, the reader should carefully analyze the changes which the Legislature made to Part V of Chapter 707, dealing with sex offenses, to determine whether the Legislature intended to create an exception to the general principle expressed in §702-204.  See also, Supplemental Commentaries on §§702-206 and 213, and 707-704 and the commentaries thereon.

Law Journals and Reviews

Agonizing Over Aganon:  A New Approach to Drafting Jury Instructions in Criminal Cases.  10 HBJ No. 13, at pg. 73.

Case Notes

Section applies to §15-26.3 of the City and County Traffic Code and furnishes the state of mind required.  58 H. 314, 568 P.2d 507.

For purposes of §134-6(e), "carry" must be analyzed employing a two-pronged analysis: (1) the voluntary act of "carrying" an object is, by way of §702-202, established when an individual acts knowingly with respect to that conduct; and (2) the requisite state of mind with respect to the circumstances attendant to "carrying" that object, i.e., the object's particular attributes rendering its carrying a criminal offense--the quality of being a firearm--is, by way of this section, established by proof of a reckless state of mind.   93 H. 87, 997 P.2d 13.

For the purposes of §134-7(b), "possession" must be analyzed using a two-pronged analysis: (1) the voluntary act of "possession" of an object "itself" is, by way of §702-202, satisfied where an individual acts knowingly with respect to his or her conduct; and (2) the requisite state of mind with respect to the attendant circumstances--i.e., the particular qualities of the object that make it illegal to possess it--is, by way of this section, satisfied by a reckless state of mind.  93 H. 87, 997 P.2d 13.

As there is no state of mind element for the offenses designated under §291-4.4 or 291-4.5, pursuant to this section, these offenses are committed if the defendant acted with an intentional, knowing, or reckless state of mind.  95 H. 94, 19 P.3d 42.

In order to convict under §291-12, the prosecution has the burden of proving beyond a reasonable doubt that defendant (1) operated a vehicle "without due care or in a manner," (conduct) (2) "as to cause a collision with, or injury or damage to, as the case may be, any person, vehicle or other property" (result of conduct), and that defendant did so (3) intentionally, knowingly, or recklessly.  118 H. 1, 185 P.3d 186.

As the requisite state of mind for the value element of the insurance fraud offense is not specifically mentioned in §431:10C-307.7(b)(2), pursuant to this section, the state of mind for the value element of insurance fraud is "intentionally, knowingly, or recklessly".  117 H. 26 (App.), 175 P.3d 136.

Under §702-206, the term "intentional", as applied to the value-attendant-circumstance element of the insurance fraud offense under §431:10C-307.7, means "believes"; also, §708-801(4) indicates that either a defendant's "belief" or "knowledge" is sufficient to establish an intentional or knowing state of mind as to the value element; thus, pursuant to this section, as a "reckless" state of mind was applicable to the value element of the insurance fraud offense, defendant was not exposed to a conviction based on a state of mind lower than what was required.  117 H. 26 (App.), 175 P.3d 136.

__________

§702-204 Commentary:

1.  Present Hawaii law on contributing to the delinquency of a minor is the opposite.  See Territory v. Delos Santos, 42 Haw. 102 (1957).

2.  Morissette v. United States, 342 U.S. 246, 252 (1952).

3.  H.R.S. §748-9.

4.  Territory v. Wills, 25 Haw. 747, 761 (1921).



§702-205 - Elements of an offense.

§702-205  Elements of an offense.  The elements of an offense are such (1) conduct, (2) attendant circumstances, and (3) results of conduct, as:

(a)   Are specified by the definition of the offense, and

(b)   Negative a defense (other than a defense based on the statute of limitations, lack of venue, or lack of jurisdiction). [L 1972, c 9, pt of §1]

COMMENTARY ON §702-205

As explained in the commentary to §702-204, a clear analysis requires that the various distinct ingredients of an offense be separately recognized.  The ingredients, denominated "elements" in §702-205, are the conduct, the circumstances attendant to conduct, and the results of conduct, which are specified in the definition of an offense and which negative a defense on the merits.

The effect of including within the definition of "element" facts (conduct, attendant circumstances, results) which negative a defense on the merits (a defense other than one based on the statute of limitations, lack of venue, or lack of jurisdiction) is to postulate an equivalence of the state of mind required to establish a particular offense regardless of the diverse circumstances giving rise to the charge.  Thus, if the crime of murder requires that the defendant act intentionally or knowingly with respect to each element, one who intentionally kills another, recklessly mistaken that the other's conduct threatens one's life, would not be guilty of murder, although one might be guilty of a crime requiring only recklessness.  Since the defendant must act intentionally or knowingly with respect to attendant circumstances which negative the defense of self-defense, conviction for murder would fail unless it could be proven that defendant knew or believed that the defendant's assailant's conduct did not in fact threaten serious bodily harm or death.

Prior Hawaii law did not deal directly with the problem of defining "element" of an offense; however, the question has been treated tangentially in cases involving sufficient corroboration of extrajudicial confessions.  A footnote in one case has provided the following comment and definition:

Proof of the commission of a crime consists of three elements, each of which must be proved beyond a reasonable doubt:  (1) the basic injury, such as the death in murder, the burning in arson, or the missing property in theft, (2) the fact that the basic injury was the result of a criminal, rather than a natural or accidental cause, and (3) the identification of the defendant as the perpetrator of the crime.  The first two of these elements constitute the corpus delicti or body of the crime, which is proved when the prosecution has shown that a crime has been committed by someone.[1]

However, the same opinion, which involved a charge of burglary, also referred to that requirement, under the prior law, that the entry be accompanied by an intent to commit a felony, as an "essential element".[2]

The Code seeks to eliminate the somewhat inconsistent use of the word "element" and to provide a less abstract and more meaningful definition.

SUPPLEMENTAL COMMENTARY ON §702-205

The Legislature enacted §702-205 of the Proposed Draft of the Code without change; however, in Chapter 703, dealing with defenses of justification, the Legislature departed from the Proposed Draft and required an objective assessment of the defendant's state of mind, or a "reasonable belief" on the defendant's part, respecting the attendant circumstances which justify conduct otherwise deemed unlawful.  Therefore, the example set forth in the second paragraph of the above commentary is no longer applicable.

Law Journals and Reviews

Agonizing Over Aganon:  A New Approach to Drafting Jury Instructions in Criminal Cases.  10 HBJ No. 13, at pg. 73.

Case Notes

Section not inconsistent with entrapment provisions of §701-115.  58 H. 479, 572 P.2d 159.

Pursuant to the definition of "element" set forth in this section, the prior conviction reference in §709-906(7) constitutes an element of the offense of the felony abuse charge.  116 H. 3, 169 P.3d 955.

Mentioned:  75 H. 152, 857 P.2d 579.

__________

§702-205 Commentary:

1.  State v. Hale, 45 Haw. 269, 277n, 367 P.2d 81, 86n (1961).

2.  Ibid.



§702-206 - Definitions of states of mind.

§702-206  Definitions of states of mind.  (1)  "Intentionally."

(a)   A person acts intentionally with respect to his conduct when it is his conscious object to engage in such conduct.

(b)   A person acts intentionally with respect to attendant circumstances when he is aware of the existence of such circumstances or believes or hopes that they exist.

(c)   A person acts intentionally with respect to a result of his conduct when it is his conscious object to cause such a result.

(2)  "Knowingly."

(a)   A person acts knowingly with respect to his conduct when he is aware that his conduct is of that nature.

(b)   A person acts knowingly with respect to attendant circumstances when he is aware that such circumstances exist.

(c)   A person acts knowingly with respect to a result of his conduct when he is aware that it is practically certain that his conduct will cause such a result.

(3)  "Recklessly."

(a)   A person acts recklessly with respect to his conduct when he consciously disregards a substantial and unjustifiable risk that the person's conduct is of the specified nature.

(b)   A person acts recklessly with respect to attendant circumstances when he consciously disregards a substantial and unjustifiable risk that such circumstances exist.

(c)   A person acts recklessly with respect to a result of his conduct when he consciously disregards a substantial and unjustifiable risk that his conduct will cause such a result.

(d)   A risk is substantial and unjustifiable within the meaning of this section if, considering the nature and purpose of the person's conduct and the circumstances known to him, the disregard of the risk involves a gross deviation from the standard of conduct that a law-abiding person would observe in the same situation.

(4)  "Negligently."

(a)   A person acts negligently with respect to his conduct when he should be aware of a substantial and unjustifiable risk taken that the person's conduct is of the specified nature.

(b)   A person acts negligently with respect to attendant circumstances when he should be aware of a substantial and unjustifiable risk that such circumstances exist.

(c)   A person acts negligently with respect to a result of his conduct when he should be aware of a substantial and unjustifiable risk that his conduct will cause such a result.

(d)   A risk is substantial and unjustifiable within the meaning of this subsection if the person's failure to perceive it, considering the nature and purpose of his conduct and the circumstances known to him, involves a gross deviation from the standard of care that a law- abiding person would observe in the same situation. [L 1972, c 9, pt of §1; am L 1983, c 132, §1; am L 1986, c 314, §4]

COMMENTARY ON §702-206

This section attempts to define the four states of mind which the Code recognizes as sufficient to establish penal liability and to indicate by definition the manner in which each state of mind is related to conduct, attendant circumstances, and the results of conduct.

The difference between acting intentionally, according to subsection (1), and knowingly, according to subsection (2), is narrow but nonetheless distinct.  The distinction lies in the fact that intent is characterized by a conscious object to engage in certain conduct or cause a certain result whereas knowledge is characterized by an awareness that conduct is of a certain type or that a certain result will almost certainly obtain.  While knowledge will in most instances suffice to establish penal liability, there are a limited number of offenses which require an intent to effect a particular result.

Recklessness in subsection (3) deals not with the conscious object of conduct or the relative certainty of conduct but rather with disregard of certain probabilities.  Recklessness is the conscious disregard of a known risk.  It goes without saying that the conscious disregard of every risk of harm to a protected social interest should not, in every instance, be sufficient to impose penal liability for an untoward eventuality.  Precision in defining which risks the penal law will not let a defendant ignore is impossible.  Following the lead of the Model Penal Code, the Code has labeled the relevant risks as "substantial and unjustifiable" and in subsection (3)(d) states the factors which ought to be considered in determining whether the disregard of the risk should be condemned.  The Reporter to the Model Penal Code has stated the issue concisely:

The draft requires, however, that the risk thus consciously disregarded by the actor be "substantial" and "unjustifiable"; even substantial risks may be created without recklessness when the actor seeks to serve a proper purpose, as when a surgeon performs an operation which he knows is very likely to be fatal but reasonably thinks the patient has no other, safer chance.  Accordingly, to aid the ultimate determination, the draft points expressly to the factors to be weighed in judgment:  the nature and degree of the risk disregarded by the actor, the nature and purpose of his conduct and the circumstances known to him in acting.

Some principle must be articulated, however, to indicate what final judgment is demanded after everything is weighed.  There is no way to state this value judgment that does not beg the question in the last analysis; the point is that the jury must evaluate the conduct and determine whether it should be condemned.[1]

The fourth type of culpability which the Code recognizes is negligence.  It is distinguished from the other three types of culpability (intent, knowledge, and recklessness) in that it does not involve a state of awareness on the part of the defendant.  Rather, negligence involves the inadvertent creation by the defendant of a risk of which the defendant would have been aware had the defendant not deviated grossly from the standard of care that a law-abiding person would have observed in the same situation.  As in the case of recklessness, the risk which the negligent defendant failed to perceive must be "substantial and unjustifiable."  In the final analysis the jury will have to address themselves to the factors listed in subsection (4)(d)-- i.e., the nature and degree of the risk, the defendant's purpose, the circumstances known to the defendant, and the degree of deviation from a standard of ordinary care, and determine whether the behavior of the defendant should be condemned.

Of the four states of mind which this Code recognizes as sufficient for penal liability, negligence is the least condemnable because, by hypothesis, the defendant was inadvertent.[2]  It has been argued that negligence is not a proper subject of penal--as opposed to civil--law.[3]  The Code, however, adopts the position that:

Knowledge that conviction and sentence, not to speak of punishment, may follow conduct that inadvertently creates improper risk supplies men with an additional motive to take care before acting, to use their faculties and draw on their experience in gauging the potentialities of contemplated conduct.  To some extent, at least, this motive may promote awareness and thus be effective as a measure of control....  Accordingly, we think that negligence, as here defined, cannot be wholly rejected as a ground of culpability which may suffice for purposes of penal law, though we agree that it should not be generally deemed sufficient in the definition of specific crimes, and that it often will be right to differentiate such conduct for the purposes of sentence.[4]

In the definitions of "recklessly" and "negligently" the Code refers to the "standard of conduct" or "standard of care that a law-abiding person would observe in the same situation."  The reference to the defendant's situation is not entirely clear.  If the actor received a blow to the head or was blind, certainly these factors would be considered in assessing the actor's situation.  On the other hand, factors such as "heredity, intelligence or temperament" could not be considered "without depriving the criterion of all of its objectivity."[5]  Further discriminations of this sort must, of necessity, be left to the courts.

Previous Hawaii statutory law did not define any mental state except "malice," which was so imprecisely defined as to run the gamut of culpability and be meaningless.[6]

Although "intent," "knowledge," "recklessness," and "negligence" are used extensively in the present penal code, these terms have not been judicially defined in a penal context.[7]  This section of the Code will supply the needed definitions.

SUPPLEMENTAL COMMENTARY ON §702-206

The Legislature adopted §206 as contained in the Proposed Draft of the Code; however, the Legislature also added to the Code the offense of negligent homicide in the second degree, set forth in §707-704, which introduces a less culpable state of mind called "simple negligence" - essentially a civil standard of negligence.  (Cf. §§702-204, 213, and 707-704, and the commentaries thereon.)

In a prosecution under Hawaii trespass law prior to the enactment of the Code, the defendants sought to attack the statute in question on the grounds of vagueness, indefiniteness, and overbreadth for failure to require knowledge as "an element of the offense."  In disposing of this contention, the court said:

Moreover, however, [sic] "knowledge" be defined, the failure of a statute to provide for knowledge as an element of a crime does not ipso facto render a statute unconstitutional.  For not only are there statutory crimes without any requirement of intention or knowledge, but, as we noted in State v. Taylor, 49 Haw. 624, 636-7, 425 P.2d 1014, 1022 (1967), the applicable test for vagueness and overbreadth, which we adopted from Boyce Motor Lines v. United States, 342 U.S. 337, 340-1 (1952), is not a checklist of requirements but is far more general.

State v. Marley, 54 Haw. 450, 459-460, 509 P.2d 1095, 1102-1103 (1973).  The court cited, as examples of offenses which do not require that the actor act intentionally or knowingly, §712-1217 (open lewdness), §708-871 (reckless false advertising), and §707-741 (incest).

Act 314, Session Laws 1986, amended the definitions of "recklessly" and "negligently" in subsections (3) and (4).  Amendments to these definitions in 1985 had the unintended effect of changing the definitions from "requiring a conscious disregard of a risk that the actor engages in a type of conduct to a conscious disregard of a risk created by the actor's conduct".  The amendments made by Act 314 changed the definitions back to their original meaning.  Conference Committee Report No. 51-86.

Case Notes

Instruction on killing "recklessly" discussed.  60 H. 17, 586 P.2d 1028.

Substantial evidence in record supported trial court's conclusion that parent "knowingly" caused son's death.  73 H. 236, 831 P.2d 924.

There was sufficient evidence that minor acted knowingly where trial court could infer from the amount of force minor used to punch victim in the face, that minor was aware that it was practically certain that minor's conduct would cause the result of substantial bodily injury.  107 H. 12, 108 P.3d 966.

The reckless state of mind definition under subsection (3) (1993) applies to the reckless driving statute §291-2; in determining whether an identified risk is substantial and unjustifiable under subsection (3), the nature and degree of the risk disregarded by the actor, the nature and purpose of the actor's conduct, and the circumstances known to the actor in acting must be weighed.  113 H. 321, 151 P.3d 802.

Where jury could have reasonably found that defendant care home operator knew of the risks of infection and failed to provide resident with the care that was within defendant's capabilities, which care would have prevented the progression of the infection that caused resident's death, and defendant had a duty to take resident to follow-up appointment with doctor and consciously disregarded a substantial and unjustifiable risk that failure to perform this duty would cause resident's death, sufficient evidence to support jury's finding that State proved manslaughter by omission, including the requisite state of mind.  104 H. 387 (App.), 90 P.3d 1256.

State produced sufficient evidence to show that defendant acted with reckless mens rea with respect to the attendant circumstances of the driving while license suspended or revoked for driving under the influence offense; defendant's conscious disregard of the risk that defendant's license remained revoked or suspended for DUI-alcohol was a gross deviation from the standard of conduct that a law-abiding person would observe in the same situation.  106 H. 123 (App.), 102 P.3d 367.

Where defendant punched and kicked another so ferociously in the face that the lip was split clean through, four teeth were bashed in, the eye was hemorrhaged and pushed inward, and the orbital floor was fractured causing blurred and diplopic vision lasting almost eleven months, there was substantial evidence that the defendant was, at the very least, aware that it was practically certain that defendant's conduct would cause the result required, "serious bodily injury", for conviction of first degree assault.  106 H. 530 (App.), 107 P.3d 1203.

State failed to adduce substantial evidence that defendant "consciously disregarded" any risk to "the safety of persons or property"; even viewed "in the strongest light for the prosecution", the evidence that defendant disregarded a stop sign was not "of sufficient quality and probative value to enable a person of reasonable caution to support a conclusion" that defendant's driving "involved a gross deviation from the standard of conduct that a law-abiding person would observe in the same situation".  112 H. 233 (App.), 145 P.3d 776.

Under this section, the term "intentional", as applied to the value-attendant-circumstance element of the insurance fraud offense under §431:10C-307.7, means "believes"; also, §708-801(4) indicates that either a defendant's "belief" or "knowledge" is sufficient to establish an intentional or knowing state of mind as to the value element; thus, pursuant to §702-204, as a "reckless" state of mind was applicable to the value element of the insurance fraud offense, defendant was not exposed to a conviction based on a state of mind lower than what was required.  117 H. 26 (App.), 175 P.3d 136.

__________

§702-206 Commentary:

1.  M.P.C., Tentative Draft No. 4, comments at 125 (1955).

2.  Id. at 126.

3.  Williams, The Criminal Law - The General Part 122-124 (1961); Hall, Negligent Behavior Should Be Excluded From Penal Liability, 63 Colum. L. Rev. 632 (1963).

4.  M.P.C., Tentative Draft No. 4, comments at 126-127 (1955).

5.  Id. at 126.

6.  H.R.S. §701-4.

7.  But cf. State v. Tamanaha, 46 Haw. 245, 377 P.2d 688 (1962), deciding that "ordinary negligence" was sufficient for conviction of the traffic offense of careless and heedless driving.



§702-207 - Specified state of mind applies to all elements.

§702-207  Specified state of mind applies to all elements.  When the definition of an offense specifies the state of mind sufficient for the commission of that offense, without distinguishing among the elements thereof, the specified state of mind shall apply to all elements of the offense, unless a contrary purpose plainly appears. [L 1972, c 9, pt of §1]

COMMENTARY ON §702-207

This section makes it clear that the specified state of mind requirement applies to all elements of an offense.  This resolves a latent ambiguity found in many penal statutes.  If, for example, a statute were to make it an offense to intentionally or knowingly break and enter the dwelling of another, it is probably clear that the specified state of mind applies to entering as well as breaking, however it should also be made clear that it applies to the attendant circumstances "dwelling of another."

The phrase "unless a contrary purpose plainly appears" is intended to allow the courts to avoid an improper result when the language of a statute fails to indicate that the specified state of mind applies to less than all elements and legislative history indicates that this was intended.

Prior Hawaii law did not recognize the principle that culpability must be proven as to each element of an offense.  This stems in part from the fact that the concept of "elements of an offense" had not been fully explored.  A case involving a charge of contributing to the delinquency of a minor stated by way of dictum that culpability with respect to the age of the victim did not have to be proven.[1]  To the extent that this section modifies the previous law, it merely rejects those few instances where absolute penal liability was imposed indirectly.

__________

§702-207 Commentary:

1.  Territory v. Delos Santos, 42 Haw. 102 (1957).



§702-208 - Substitutes for negligence, recklessness, and knowledge.

§702-208  Substitutes for negligence, recklessness, and knowledge.  When the law provides that negligence is sufficient to establish an element of an offense, that element also is established if, with respect thereto, a person acts intentionally, knowingly, or recklessly.  When the law provides that recklessness is sufficient to establish an element of an offense, that element also is established if, with respect thereto, a person acts intentionally or knowingly.  When the law provides that acting knowingly is sufficient to establish an element of an offense, that element also is established if, with respect thereto, a person acts intentionally. [L 1972, c 9, pt of §1]

COMMENTARY ON §702-208

Since intent, knowledge, recklessness, and negligence are in a descending order of culpability, this section establishes that "it is only necessary to articulate the minimal basis of liability for the more serious bases to be implied."[1]  The proposition is essentially axiomatic.

__________

§702-208 Commentary:

1.  M.P.C., Tentative Draft No. 4, comments at 129 (1955).



§702-209 - Conditional intent.

§702-209  Conditional intent.  When a particular intent is necessary to establish an element of an offense, it is immaterial that such intent was conditional unless the condition negatives the harm or evil sought to be prevented by the law prohibiting the offense. [L 1972, c 9, pt of §1]

COMMENTARY ON §702-209

This section provides that when the law requires that a particular intent is necessary to establish an element of an offense, that intent is established notwithstanding its conditional nature, unless the condition negatives the harm or evil sought to be prevented.  The section provides for a common sense result, and the cases in which the condition negatives the harm or evil sought to be prevented will not be many; nevertheless the distinction should be stated.

The section can best be illustrated by example.  A person accused of burglary would not be excused because the person intended to steal only if no one else was in the building, whereas a person charged with attempted rape, predicated on a preliminary assault, would be excused of that offense if the person intended to effect sexual intercourse only if the mature victim consented.  In the latter case, however, the person would, most likely, be guilty of an assault.



§702-210 - Requirement of wilfulness satisfied by acting knowingly.

§702-210  Requirement of wilfulness satisfied by acting knowingly.  A requirement that an offense be committed wilfully is satisfied if a person acts knowingly with respect to the elements of the offense, unless a purpose to impose further requirements appears. [L 1972, c 9, pt of §1]

COMMENTARY ON §702-210

Many regulatory penal offenses appear in statutes other than the Penal Code.  These regulatory statutes often employ different words to designate the state of mind or culpability requirement needed to establish various regulatory offenses.  In this respect the penal statutes dealing with regulatory offenses are much the same as those appearing in the previous Title on crimes.[1]  While no attempt will be made to correlate the present culpability requirements of regulatory offenses with the four states of mind which the Code recognizes as sufficient to establish culpability with respect to the elements of an offense, an exception is made for the word "wilful" or "wilfully."

That term is used pervasively in penal statutes to describe the requisite culpability or state of mind.  However, the phrase has been defined differently in similar contexts.  For example, it has been held that the felony of wilfully failing to account for and to pay over tax monies requires "bad purpose and evil motive," whereas, the misdemeanor of wilfully failing to file an income tax return requires that the defendant acted "with bad purpose or without grounds for believing that one's act is lawful or without reasonable cause, or capriciously or with careless disregard whether one has the right to so act."[2]  With respect to the same misdemeanor, it has been said that "[m]ere voluntary and purposeful, as distinguished from accidental, omission to make timely return might meet the test of wilfulness."[3]

In a Hawaii case, involving a disputed labor contract, the court, in discussing the penal remedies afforded to the employer by then existing law, said that a wilful absence was "one without sufficient legal excuse"[4]--a rather transparent definition at best.

To eliminate distinctions of this type, the Code equates acting wilfully with acting knowingly.  This equation reaches a result in accord with most decisions.  The Code recognizes, however, that in some situations the courts have construed "wilful" to impose an additional requirement of culpability.  In such situations the "perception of such a... [legislative] purpose [to impose additional culpability requirements] normally derives, of course, from judicial appraisal of the consequences of the enactment if its scope is not limited by construction."[5]  To allow for situations of this kind, the final clause provides that the section is not applicable if a purpose to impose further culpability requirements appears.

__________

§702-210 Commentary:

1.  Cf. Commentary on §702-204.

2.  Abdul v. United States, 254 F.2d 292, 294 (1958); Martin v. United States, 317 F.2d 753 (1963).

3.  Spies v. United States, 317 U.S. 492, 498, 63 S.Ct. 364, 367, 87 L.Ed. 418 (1943).

4.  Rickard v. Couto, 5 Haw. 507, 513 (1885).

5.  M.P.C., Tentative Draft No. 4, comments at 130 (1955).  See Screws v. United States, 325 U.S. 91 (1945) (holding that a statute making it an offense to wilfully deprive a person of rights secured by the Constitution required, when applied to rights secured through the due process clause, a specific intent to deprive the person of a right which has been made specific by the express terms of Constitution, the laws of the United States, or by a decision interpreting them), and United States v. Murdock, 290 U.S. 389 (1933) (holding that a tax statute making it an offense to wilfully fail to supply information to the government regarding income tax returns did not make criminal the bona fide, albeit intentional and erroneous, refusal to answer on the ground of self-incrimination).



§702-211 - State of mind as determinant of grade or class of a particular offense.

§702-211  State of mind as determinant of grade or class of a particular offense.  When the grade or class of a particular offense depends on whether it is committed intentionally, knowingly, recklessly, or negligently, its grade or class shall be the lowest for which the determinative state of mind is established with respect to any element of the offense. [L 1972, c 9, pt of §1]

COMMENTARY ON §702-211

In many statutes the grade (felony, misdemeanor, or violation) or class (e.g., class A or class B felony) of an offense turns on whether the defendant acted intentionally, knowingly, recklessly, or negligently.  Since a defendant may have differing states of mind with respect to the defendant's conduct, circumstances attendant thereto, and the result of the defendant's conduct, the Code makes it clear that, in those cases where distinctions are drawn on the basis of the defendant's state of mind, the conviction ought to be the lowest for which the determinative state of mind is established with respect to any element of the offense.  As it has been put, "it is the lowest common denominator that indicates the quality of the defendant's conduct."[1]

The law of homicide provides a ready illustration of the application of the above principle.  Intentional killing is usually treated as crime of higher class than reckless killing.  If a defendant intentionally killed another, recklessly mistaken that the other's conduct threatened the defendant with serious bodily harm or death, the homicide ought to be viewed as reckless killing because that is all that is established with respect to attendant circumstances negativing the defense of self defense.

__________

§702-211 Commentary:

1.  M.P.C., Tentative Draft No. 4, comments at 131 (1955).



§702-212 - When state of mind requirements are inapplicable to violations and to crimes defined by statutes other than this Code.

§702-212  When state of mind requirements are inapplicable to violations and to crimes defined by statutes other than this Code.  The state of mind requirements prescribed by sections 702-204 and 702-207 through 702-211 do not apply to:

(1)  An offense which constitutes a violation, unless the state of mind requirement involved is included in the definition of the violation or a legislative purpose to impose such a requirement plainly appears; or

(2)  A crime defined by statute other than this Code, insofar as a legislative purpose to impose absolute liability for such offense or with respect to any element thereof plainly appears. [L 1972, c 9, pt of §1]

COMMENTARY ON §702-212

This section provides for those instances when the culpability provisions of §§702-204 and 207 through 211 are not applicable.

Subsection (1) provides that the requirements of culpability are not generally applicable to violations.  (Violations are the lowest grade of penal offenses and for which conviction can only result, according to §701-107 and Chapter 706 in a fine, forfeiture or other "civil" penalty.) An exception is made in two cases:  (1) for violations which by definition require culpable commission; and (2) for violations with respect to which a legislative purpose to impose one or more culpability requirements plainly appears.  Subsection (1) applies whether the violation is defined in the Penal Code or in some other Title.

The assumption is that, with respect to violations, if culpable commission is required, the relevant state of mind will be stated in the definition of the violation whether the offense appears in the Penal Code or in some other statute.  If the law is silent, the court must make an affirmative determination that the application of state of mind requirements with respect to the violation is within the Legislature's purpose.  In the absence of such a determination the liability is absolute or strict.

Subsection (2) provides for an extremely limited situation. The Code takes the general position that absolute or strict liability in the penal law is indefensible in principle if conviction results in the possibility of imprisonment and condemnation.  Therefore, within the immediate context of the Penal Code, criminal liability must be based on culpability. However, it is recognized that the scope of the Penal Code is finite.  In other codes or Titles penal statutes exist which prima facie impose absolute criminal liability.[1]  Subsection (2) allows for the imposition of such criminal liability in the case of crimes defined by statutes other than the Penal Code--when and only when--"a legislative purpose to impose absolute liability for such offense or with respect to any element thereof plainly appears."  "That such a purpose should not be discerned lightly by the courts seems very clear."[2]  Often regulatory penal statutes are absolute on their face when it is doubtful that absolute criminal liability was intended.[3]  The limited recognition which subsection (2) affords absolute criminal liability is more of a limitation than a recognition, and within the context of the Penal Code this limitation is as far as the Code can wisely go in imposing its standards on the spectrum of penal regulations.

Prior Hawaii law recognized absolute criminal liability.[4]  The effect of subsection (1) is to withdraw the criminal sanction (imprisonment or its equivalent) when liability is imposed absolutely within the Penal Code.  Subsection (2) severely limits the situations which will allow the imposition of absolute criminal liability by statutes outside of the Penal Code.

Case Notes

Legislative purpose to impose absolute liability should not be discerned lightly.  62 H. 102, 612 P.2d 103.

__________

§702-212 Commentary:

1.  See, e.g., H.R.S. §453-14 (reporting knife, bullet and other wounds within twenty-four hours).

2.  M.P.C., Tentative Draft No. 4, comments at 145 (1955).

3.  Compare H.R.S. §§403-141, 403-142, and 403-147 with H.R.S. §403-146 (relating to the regulation of banks).

4.  Territory v. Yamamoto, 39 Haw. 556 (1952) (possession of enemy flag during wartime).



§702-213 - Effect of absolute liability in reducing grade of offense to violation.

§702-213  Effect of absolute liability in reducing grade of offense to violation.  Notwithstanding any other provisions of existing law and unless a subsequent statute otherwise provides:

(1)  When absolute liability is imposed with respect to any element of an offense defined by a statute other than this Code and a conviction is based upon such liability, the offense constitutes a violation except as provided in section 702-212(2); and

(2)  Although absolute liability is imposed by law with respect to one or more of the elements of an offense defined by a statute other than this Code, the culpable commission of the offense may be charged and proved, in which event negligence with respect to such elements constitutes a sufficient state of mind and the classification of the offense and the sentence that may be imposed therefor upon conviction are determined by section 701-107 and chapter 706. [L 1972, c 9, pt of §1]

Cross References

Disposition of convicted defendants, see chapter 706.

Grades and classes of offenses, see §701-107.

COMMENTARY ON §702-213

As explained in prior commentary, the Code takes the position that penal law is primarily concerned with the culpable commission of offenses.  Absent a minimal degree of culpability - i.e., negligence as defined in the Code - the penal law should not impose sanctions (e.g., imprisonment) which import moral condemnation.  In such situations "the law has neither a deterrent nor corrective nor an incapacitative function to perform."[1]  Accordingly, §702-204 requires, subject to §702-212, culpability with respect to the elements of penal offenses.  Section 702-212 provides that the culpability provisions are not applicable to violations - the lowest grade of penal offense - which result in a fine, forfeiture or other "civil" penalty, but not in imprisonment or its equivalent.  Because of the limited scope of the Penal Code and because of the pervasive use of penal sanction in regulatory statutes, §702-212 also provides that the culpability requirements are not applicable to offenses defined by statutes other than the Penal Code when a legislative purpose to impose absolute liability plainly appears.

Section 702-213 is a necessary concomitant to §702-212(2).  It provides that, with the limited exception of §702-212(2), when absolute liability is imposed by a statute other than the Penal Code, the offense shall constitute a violation and not a crime.  Subsection (1) of this section thus superimposes, as far as possible, the standards of the Penal Code on all penal statutes.

Subsection (2) provides, on the other hand, that, with respect to penal statutes outside the Code, although absolute liability is imposed, reducing the offenses to the status of a violation, the culpable commission of such offenses may be charged and proved.  In such cases, the reduction of the offense to a violation does not occur.  Negligence is treated as sufficient culpability in cases of this kind.  Since most penal statutes which are not a part of the Penal Code are regulatory legislation, providing that a criminal conviction may be based on negligence does not seem overly severe given the aims of such legislation.

SUPPLEMENTAL COMMENTARY ON §702-213

Part V of Chapter 707 of the Code, dealing with sex offenses, should be reviewed in light of §702-213 to determine whether the Legislature, in not requiring knowledge on the actor's part of the victim's age (when age is a relevant attendant circumstance), intended to create an exception to the general principle enunciated in this section.  (Cf. Supplemental Commentary on §702-204.)

Case Notes

Since there was no plainly appearing legislative purpose to impose absolute liability for the county camping-without-a-permit offense defined by the camping ordinance with respect to any element of the offense, paragraph (1) converted the offense to a civil violation punishable by a fine, forfeiture, or other civil penalty, unless defendants were expressly charged pursuant to paragraph (2) with committing the offense with a negligent state of mind.  114 H. 100 (App.), 157 P.3d 539.

__________

§702-213 Commentary:

1.  M.P.C., Tentative Draft No. 4, comments at 140 (1955).



§702-214 - Causal relationship between conduct and result.

§702-214  Causal relationship between conduct and result.  Conduct is the cause of a result when it is an antecedent but for which the result in question would not have occurred. [L 1972, c 9, pt of §1]

COMMENTARY ON §702-214

This section and the following three sections deal with the problem of causation, which is of critical importance in those offenses in which a particular result of conduct is an element.  The difficulty of the problem of causation does not lie in making a determination of actual causation, but rather in setting the appropriate standard for determining those instances in which the defendant will not be held liable for the result of the defendant's conduct because the defendant did not intend or contemplate the result or was unaware of the risk that it would obtain.  The law has in some cases, under the inarticulate phrase "proximate cause," divorced the result of the defendant's conduct from the conduct because the defendant's state of mind with respect to the result would not allow the just imposition of liability.  The four sections commencing here attempt a rational articulation of the factors which ought properly to be considered.

The section states the definition of actual causation.  It is commonly called the "but-for" test.  Once it is established that the defendant's conduct was the antecedent but for which the prohibited result would not have occurred, consideration of causality in its strict sense is finished and attention must then shift to §§702-215 and 216 which deal with the defendant's culpability with respect to the result.  Section 702-217 deals with causation in offenses of absolute liability.

Hawaii law has previously not dealt directly with the problem of causation in the penal law context.  However, in a case of murder, where the defendant claimed lack of intent on the basis that the victim was accidently killed when the victim stepped between the defendant and the intended victim, the court held that the defendant's intent was sufficient culpability.[1]  A more sound rationale for the decision is supplied by §702-215; actual causation of the result having been established, the defendant will not be relieved of liability for an unintended result merely because another person, rather than the intended victim, was injured.

__________

§702-214 Commentary:

1.  Territory v. Alcantara, 24 Haw. 197 (1918).



§702-215 - Intentional or knowing causation; different result from that intended or contemplated.

§702-215  Intentional or knowing causation; different result from that intended or contemplated.  In the following instances intentionally or knowingly causing a particular result shall be deemed to be established even though the actual result caused by the defendant may not have been within the defendant's intention or contemplation:

(1)  The actual result differs from that intended or contemplated, as the case may be, only in the respect that a different person or different property is injured or affected or that the injury or harm intended or contemplated would have been more serious or more extensive than that caused; or

(2)  The actual result involves the same kind of injury or harm as the intended or contemplated result and is not too remote or accidental in its occurrence or too dependent on another's volitional conduct to have a bearing on the defendant's liability or on the gravity of the defendant's offense. [L 1972, c 9, pt of §1; am L 1975, c 163, §1; gen ch 1993]

COMMENTARY ON §702-215

As indicated in the commentary to §702-214 this section departs from the common-law concept of "proximate cause" (at best a poor label for a host of largely unarticulated considerations) and analyzes the question of whether a defendant will be held liable for having caused a particular result not in terms of factual or "scientific" causation (which has to be resolved according to the test set forth in §702-214) but in terms of those factors which properly bear on the defendant's culpability with respect to a result other than one which the defendant intended or contemplated.  The factors to be considered are, as stated, whether the actual result is more serious or extensive than the intended or contemplated result and whether the actual result is too remote or accidental in its occurrence or too dependent on another's volitional conduct to have a bearing on defendant's liability (or the gravity of the defendant's offense).

The Code follows the Model Penal Code[1] as supplemented by the suggestion of Hart and Honore that provisions regarding liability for unintended or uncontemplated results must be separately stated for those instances when the difference in result is due to natural events and those instances when it is due to the volitional conduct of another.[2]  Although the commentary to the Model Penal Code would suggest that volitional conduct of another is adequately covered as a factor which might make the actual result "too remote or accidental," greater clarity is achieved by the language of this Code.

SUPPLEMENTAL COMMENTARY ON §702-215

Act 163, Session Laws 1975, amended this section in order to phrase the propositions in positive rather than negative language.  It was felt that this change would make these propositions clearer when included in jury instructions.  This amendment was not intended to change the section in substance but only in form.  Conference Committee Report No. 19.

__________

§702-215 Commentary:

1.  M.P.C. §2.03(2).

2.  Hart and Honore, Causation and the Law 357 (1959).



§702-216 - Reckless or negligent causation; different result from that within the risk.

§702-216  Reckless or negligent causation; different result from that within the risk.  In the following instances, recklessly or negligently causing a particular result shall be deemed to be established even though the actual result caused by the defendant may not have been within the risk of which the defendant was or, in the case of negligence, should have been aware:

(1)  The actual result differs from the probable result only in the respect that a different person or different property is injured or affected or that the probable injury or harm would have been more serious or more extensive than that caused; or

(2)  The actual result involves the same kind of injury or harm as the probable result and is not too remote or accidental in its occurrence or too dependent on another's volitional conduct to have a bearing on the defendant's liability or on the gravity of the defendant's offense. [L 1972, c 9, pt of §1; am L 1973, c 136, §3(a); am L 1975, c 163, §2; gen ch 1993]

COMMENTARY ON §702-216

Much of what has been said in the commentary on §§702-214 and 215 applies with equal force to this section.  The only difference is that this section deals with reckless and negligent causation.  Here the Code is concerned with results which differ from those within the risk of which the defendant was aware or of which the defendant should have been aware.  However, the factors which are to be considered are the same:  whether the actual harm is more extensive or serious than the probable result and whether the actual result is too remote or accidental in its occurrence or too dependent on another's volitional conduct.  For a fuller discussion, the reader is referred to the commentary on §§702-214 and 215.

SUPPLEMENTAL COMMENTARY ON §702-216

Act 136, Session Laws 1973, amended paragraph (1) by deleting the words "intended or contemplated" which followed the word "harm" and amended paragraph (2) by substituting the phrase "probable result" for the phrase "intended or contemplated result."  References to the words "intended or contemplated" were eliminated since they "connote an intentional act on the part of the accused which is inconsistent with 'reckless' or 'negligent' as defined in §702-206."  Senate Standing Committee Report No. 858, House Standing Committee Report No. 726.

Act 163, Session Laws 1975, amended this section in order to phrase the propositions in positive rather than negative language.  It was felt that this change would make these propositions clearer when included in jury instructions.  This amendment was not intended to change the section in substance but only in form.  Conference Committee Report No. 19.



§702-217 - Causation in offenses of absolute liability.

§702-217  Causation in offenses of absolute liability.  When causing a particular result is an element of an offense for which absolute liability is imposed by law, the element is not established unless the actual result is a probable consequence of the defendant's conduct. [L 1972, c 9, pt of §1]

COMMENTARY ON §702-217

The elimination of mens rea or culpability requirements from a penal offense should not make the accused liable for improbable consequences of the accused's conduct.  The specter of such liability would be too precarious and capricious to induce an actor to make rational adjustments in the actor's behavior in order to avoid the sanction.  The futility of an attempt to impose penal liability for the improbable consequences of conduct has been succinctly expressed by Hart and Honore:

... [S]urely, the elimination of mens rea as... [a requisite for penal] liability does not mean that the accused is to be liable for harm, even if it only occurred through the conjunction of his act with the deliberate act of some independent person or with some quite extraordinary event.  The plain man's protest would be that in such cases the accused did not do it', even though the harm would not have occurred without what he did.[1]

This section is not repetitive of §702-216 (dealing with negligent causation).  There will undoubtedly be situations where a person will fail to perceive a risk of a probable consequence although the person's failure of perception did not involve a "gross deviation from the standard of care that a law-abiding person would observe in the same situation."

__________

§702-217 Commentary:

1.  Hart & Honore, Causation in the Law 361 (1959).



§702-218 - Ignorance or mistake as a defense.

§702-218  Ignorance or mistake as a defense.  In any prosecution for an offense, it is a defense that the accused engaged in the prohibited conduct under ignorance or mistake of fact if:

(1)  The ignorance or mistake negatives the state of mind required to establish an element of the offense; or

(2)  The law defining the offense or a law related thereto provides that the state of mind established by such ignorance or mistake constitutes a defense. [L 1972, c 9, pt of §1]

COMMENTARY ON §702-218

[Section 218, as contained in the Proposed Draft of the Code provided that ignorance or mistake of fact or law was a defense under the conditions stated above.  The following commentary is based on this initial proposal for §218.]

This section states the logical concomitant of the requirement that to establish each element of an offense a certain state of mind with respect thereto must be proven.  Thus, if a person is ignorant or mistaken as to a matter of fact or law, the person's ignorance or mistake will, in appropriate circumstances, prevent the person from having the requisite culpability with respect to the fact or law as it actually exists.  For example, a person who is mistaken (either reasonably, negligently, or recklessly) as to which one of a number of similar umbrellas on a rack is the person's and who takes another's umbrella should be afforded a defense to a charge of theft predicated on either intentionally or knowingly taking the property of another.  Also, a person, mistaken as to the effect of a divorce decree erroneously purporting to sever the marital ties of his wife, who marries another woman should not be convicted of bigamy if bigamy requires knowledge by the defendant of the defendant's existing marital status.  A reckless mistake would afford a defense to a charge requiring intent or knowledge--but not to an offense which required only recklessness or negligence.  Similarly, a negligent mistake would afford a defense to a charge predicated on intent, knowledge, or recklessness--but not to an offense based on negligence.

This section of the Code deals with ignorance or mistake of fact or law, but it is not intended to deal with the limited problem of the defense afforded a person who engaged in conduct under the mistaken belief that the conduct itself was not legally prohibited.  That problem is dealt with exclusively by §702-220.

Previous Hawaii law recognized a defense based on ignorance or mistake of fact[1] or law,[2] but usually the law required that the ignorance or mistake be reasonable.[3]  The Code correlates the culpability required for commission of the offense with the culpability which will deprive ignorance or mistake of effect as a defense.

SUPPLEMENTAL COMMENTARY ON §702-218

The Legislature in dealing with §702-218 deleted a defense based on mistake of law.  The Legislature said that it was "thereby avoiding a major dilemma with respect to enforcement of the provisions of this Code.  The defenses of ignorance of the law afforded by §§702-218 and 220 would have been available, to a degree, under any given set of circumstances and as such would have constituted a major encumbrance to enforcement of the substance and spirit of the Code."  See Conference Committee Report No. 2 (1972).

Although the Legislature did not provide for a defense based on mistake of law, the State Supreme Court has recognized that, in some instances, there must exist, as a necessary corollary to the definition to certain offenses, a defense based on this type of mistake.  See State v. Marley, 54 Haw. 450, 476-477, 509 P.2d 1095, 1111-1112 (1973).  The court cited §702-220 of the Hawaii Penal Code as providing a defense to a state trespass prosecution in the case of honest and reasonable belief ("no matter how incorrect such a belief might be") that another law (American treaty law) afforded a defense to the trespass.

Case Notes

Where a defendant has adduced evidence at trial supporting an instruction on the statutory defense of ignorance or mistake of fact, the trial court must, at the defendant's request, separately instruct as to the defense, notwithstanding that the trial court has also instructed regarding the state of mind requisite to the charged offense.  100 H. 195, 58 P.3d 1242.

Trial courts must specifically instruct juries, where the record so warrants, that the burden is upon the prosecution to prove beyond a reasonable doubt that the defendant was not ignorant or mistaken as to a fact that negates the state of mind required to establish an element of the charged offense or offenses.  107 H. 239, 112 P.3d 725.

Because §708-836 does not "plainly appear" to render its specified state of mind inapplicable to the authorization element, the intentional or knowing states of mind apply to the authorization element; thus, a defendant prosecuted under §708-836 may assert the mistake-of-fact defense under this section with respect to the authorization element, where defendant claims that defendant mistakenly believed that the person who authorized defendant's operation of the vehicle was the vehicle's registered owner, because such a belief would potentially negative the state of mind required to establish the authorization element of the offense.  117 H. 235, 178 P.3d 1.

__________

§702-218 Commentary:

1.  The King v. Grieve, 6 Haw. 740 (1883) (ignorance of Hawaiian language precluded "knowing" publication in that language); Territory v. Hall, 17 Haw. 536 (1906).

2.  Territory v. Lo Kam, 13 Haw. 14 (1900) (mistake as to lawful authority to remain on premises was a defense to a charge of vagrancy).

3.  Territory v. Hall, supra; State v. Dizon, 47 Haw. 444, 461, 390 P.2d 759, 769 (1964).



§702-219 - Ignorance or mistake; reduction in grade and class of the offense.

§702-219  Ignorance or mistake; reduction in grade and class of the offense.  Although ignorance or mistake would otherwise afford a defense to the offense charged, the defense is not available if the defendant would be guilty of another offense had the situation been as the defendant supposed.  In such case, however, the ignorance or mistake of the defendant shall reduce the grade and class of the offense of which the defendant may be convicted to those of the offense of which the defendant would be guilty had the situation been as the defendant supposed. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §702-219

This section is addressed to a limited problem.  A defendant intending to commit a certain offense, may, because of reasonable ignorance or mistake on the defendant's part, engage in conduct which (if the requisite state of mind were present) would be sufficient for conviction of a graver offense.  It would not be fair to convict the defendant of the graver offense (unless some reduction in penalty were made to reflect the defendant's actual culpability) and it would not be fair to allow a complete acquittal because the defendant intended some other offense than the one with which the defendant is charged.

The problem may be stated by borrowing an example from the Model Penal Code commentary:

Burglary of a dwelling house may, for example, reasonably be treated as an offense of greater gravity than burglary of a store; and it is not unreasonable to require knowledge that the structure is a dwelling or at least recklessness that such may be the case.  If we conceive of a defendant who had every ground to think that it was a store, although it actually was a dwelling, it may not be right to hold him for the graver crime.  The doctrine that when one intends a lesser crime he may be convicted of a graver offense committed inadvertently leads to anomalous results if it is generally applied in the penal law....

If the defendant in the circumstances supposed is exculpated of the graver crime, it seems clear, however, that he should not be acquitted.[1]

The Code, following the suggestion of the Model Penal Code, resolves the dilemma by authorizing conviction for the graver offense while limiting the sentence (the grade and class) to that authorized for the offense which the defendant would have committed had the situation been as the defendant supposed.  This limitation reflects the defendant's limited culpability.

__________

§702-219 Commentary:

1.  M.P.C., Tentative Draft No. 4, comments at 137 (1955).



§702-220 - Ignorance or mistake of law; belief that conduct not legally prohibited.

§702-220  Ignorance or mistake of law; belief that conduct not legally prohibited.  In any prosecution, it shall be an affirmative defense that the defendant engaged in the conduct or caused the result alleged under the belief that the conduct or result was not legally prohibited when the defendant acts in reasonable reliance upon an official statement of the law, afterward determined to be invalid or erroneous, contained in:

(1)  A statute or other enactment;

(2)  A judicial decision, opinion, or judgment;

(3)  An administrative order or administrative grant of permission; or

(4)  An official interpretation of the public officer or body charged by law with responsibility for the interpretation, administration, or enforcement of the law defining the offense. [L 1972, c 9, pt of §1; am L 1973, c 136, §3(b); gen ch 1993]

COMMENTARY ON §702-220

This section deals with a special type of ignorance or mistake of law--mistaken belief by the defendant that the defendant's conduct is not legally prohibited by the penal law.  It must, in most instances, be held that such a mistaken belief will afford no excuse because recognition of this defense would allow each individual to define the limits of application of a penal statute by claiming that, because of the individual's ignorance or mistake, the proscription of the statute is not applicable to the individual.

Just as a judgment of criminality cannot be imposed unless the conduct in question has been defined as criminal, so, once the conduct has been so defined, one cannot usurp the lawmaking function by pleading that his ignorance must mean that the conduct is not criminal as to him.  That doctrine is just, so long as the behavior content of the criminal law is coterminous with the knowledge that a member of the community may be expected to have about the limits of tolerable behavior.  But, in fact, the criminal law has been indiscriminately employed to proscribe conduct that does not carry its own warning of illegality.... Nonetheless,... [the first offender] has no defense under prevailing law.  Therein resides a major dilemma.[1]

In order to avoid manifest injustice, the Code allows a limited affirmative defense in certain cases.

The defense is afforded where the defendant acts in reasonable reliance on an official statement of the law afterwards determined to be erroneous.  In such cases the defendant's conduct is consistent with law-abidingness.  Moreover, notwithstanding the fact that official statements of the law must sometime be overruled, no social purpose would be served by discouraging reasonable reliance on them while they stand.  Certainly penal liability for such reasonable reliance is inconsistent with the concept of culpability which permeates this Code.

Hawaii has recognized the doctrine that the defendant will not be afforded a defense based on the defendant's ignorance that the defendant's conduct is prohibited by the penal law.[2]  The limited defense afforded by this section of the Code has not previously been available; it has however been adopted or proposed in other states.[3]

SUPPLEMENTAL COMMENTARY ON §702-220

Section 220 of the Proposed Draft of the Code had provided for an affirmative defense when "the statute or other enactment defining the offense is not known to the defendant and has not been reasonably made available to him, by publication or otherwise, prior to the conduct or result alleged."  This affirmative defense, based on obscure publication or unavailability of the content of the penal law, was deleted by the Legislature for the reasons set forth in Conference Committee Report No. 2 (1972), the relevant portion of which is quoted in the Supplemental Commentary on §702-218.

Case Notes

In State v. Marley, 54 H. 450, 476-477, 509 P.2d 1095, 1111-1112 (1973), the court recognized mistake of law as a defense.  The court said:  "It is true that reasonable mistake of law is often a complete defense to the charge of criminality for an act when the mistake of law negatives a mental state which must be shown to establish a material element of the crime....  Therefore, defendants' 'honest' and 'reasonable' belief that they had a right or duty to be present on Honeywell property, in that they had a defense assertable under American treaty law--no matter how incorrect such a belief might be--would have exonerated defendants by negativing the mental state that is an essential element of the crime.  Instruction 24, supra, given by the court enunciated the gist of this defense.  The jury could have acquitted the defendants on this instruction, even though defendants disclaimed any reliance on a 'mistake' of law justification defense.  The jury chose not to do so."

As 911 telephone operator not the public officer or body charged by law with responsibility for interpretation, administration, or enforcement of the law defining the offense, paragraph (4) affirmative defense not applicable.  81 H. 147 (App.), 913 P.2d 558.

__________

§702-220 Commentary:

1.  Packer, The Model Penal Code and Beyond, 63 Colum. L. Rev. 594, 596-597 (1963); see also Hall, General Principles of Criminal Law 382-387 (2d ed. 1960).

2.  Republic v. Akau, 11 Haw. 363 (1898).

3.  Ill. Cr. Code §4-8; Prop. Del. Cr. Code §251.



§702-221 - Liability for conduct of another.

§702-221  Liability for conduct of another.  (1)  A person is guilty of an offense if it is committed by his own conduct or by the conduct of another person for which he is legally accountable, or both.

(2)  A person is legally accountable for the conduct of another person when:

(a)   Acting with the state of mind that is sufficient for the commission of the offense, he causes an innocent or irresponsible person to engage in such conduct; or

(b)   He is made accountable for the conduct of such other person by this Code or by the law defining the offense; or

(c)   He is an accomplice of such other person in the commission of the offense. [L 1972, c 9, pt of §1]

COMMENTARY ON §702-221

Subsection (1) of this section states the general principle that penal liability, in the first analysis, rests on conduct; the conduct in most instances is that of the accused but, as the Code states, the relevant conduct may be that of a person for whose conduct the accused is legally accountable.  Distinctions between principals and accessories are dispensed with and a defendant may be convicted directly of an offense committed by another for whose conduct the defendant is accountable.

Subsection (2) states those instances when a defendant will be held legally accountable for another's conduct.

Subsection (2)(a) deals with the problem of the innocent or irresponsible agent.  When the defendant intentionally or knowingly causes an innocent person to engage in prohibited conduct, there is little difficulty in holding the defendant accountable for such conduct.  Where the commission of an offense requires recklessness or negligence on the part of the defendant, it is sufficient that the defendant recklessly or negligently caused an innocent or irresponsible person to engage in the conduct prohibited by the offense.  In short, the Code couples the state of mind of the defendant with the conduct the defendant has caused another to perform and determines the defendant's liability accordingly.

Subsection (2)(b) is intended to leave undisturbed those pieces of legislation either within or outside of this Code which impose a special measure of accountability for the behavior of another.  This type of legislation usually involves the liability of a principal for acts of an agent.  Thus, for example, the Legislature may deem it appropriate to impose on a liquor licensee an absolute duty not to sell liquor to a minor.  If the duty is nondelegable, a sale by an employee would result in the licensee's penal liability.  Similarly, where strict liability is imposed it is "no more unjust to hold the innocent master than his innocent servant, acting in the course of his employment."[1]

Subsection (2)(b) does not support the concept of strict penal liability.  As this chapter makes clear, such liability is rejected as a matter of general principle.  However, in extraordinary cases, especially in the regulatory area, the Legislature may deem such liability necessary.  Subsection (2)(b) is intended only to accommodate that determination.

Subsection (2)(c) provides for legal accountability for penal complicity.  The term "accomplice" is developed in following sections.  Prior Hawaii law did not deal with the problem posed by subsection (2)(a).  The court has held that a breach of a legal duty by an employee renders the master liable.  The court said:  "The delegation of the duty of supervising [publication of a newspaper], by the master to the servant, does not free the master.  He is to be holden for the neglect or indiscretion of the servant."[2]  What the court in effect did was to make the duty nondelegable by case law.  Subsection (2)(b) would recognize such decisions if predicated on legislation which either specifically or by construction imposed this measure of accountability.  The subsection would also cover accountability based on strict penal liability.  The previous Hawaii provisions with respect to complicity, as they related to subsection (2)(c) and following sections, are explained in the commentary on following sections.

Case Notes

Instruction on law of principals and accomplices was not erroneous.  59 H. 625, 586 P.2d 250.

Liability as accomplice in commission of sexual abuse.  61 H. 475, 605 P.2d 75.

Officer had probable cause to believe defendant was an accomplice where:  (1) car's license plate and "punched" ignition were located in such places that would suggest defendant knew vehicle was stolen; and (2) defendant and car driver were parked at a house whose owner knew defendant but not the driver, suggesting that defendant assisted in the decision to park at the house, thereby aiding or attempting to aid driver's commission of an unauthorized control of a propelled vehicle (UCPV) violation; thus evidence was sufficient to provide more than a mere suspicion that defendant committed the offense of UCPV either as a principal or accomplice.  109 H. 84, 123 P.3d 679.

Cited:  9 H. App. 551, 851 P.2d 926.

__________

§702-221 Commentary:

1.  M.P.C., Tentative Draft No. 1, comments at 19 (1953).

2.  In re Lyons, 6 Haw. 452, 454 (1884).



§702-222 - Liability for conduct of another; complicity.

§702-222  Liability for conduct of another; complicity.  A person is an accomplice of another person in the commission of an offense if:

(1)  With the intention of promoting or facilitating the commission of the offense, the person:

(a)  Solicits the other person to commit it; or

(b)  Aids or agrees or attempts to aid the other person in planning or committing it; or

(c)  Having a legal duty to prevent the commission of the offense, fails to make reasonable effort so to do; or

(2)  The person's conduct is expressly declared by law to establish the person's complicity. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §702-222

This section sets forth the types and extent of complicity in the penal conduct of another.  In subsection (1) the Code sets forth the state of mind that is required--"intention of promoting or facilitating the commission of the offense"--and the nature of action or omission on the part of the defendant which is sufficient to establish complicity in and liability for the conduct of another.  The Code avoids the vague concept of conspiracy in basing penal liability on the conduct of another, and focuses instead on the conduct of the accused which is sufficient to establish the accused's complicity.

The Code includes solicitation, aid, agreement and attempt to aid, and the failure to make a proper effort to exercise a legal duty to prevent commission of the offense.  Since the intent to promote or facilitate the commission of the offense is present, there is no risk of innocence.  Given the intent specified, the inclusion of attempts to aid seems entirely proper.  Acquittal should not be had upon a showing of ineffective aid.  "Where complicity is based upon agreement or encouragement, one does not ask for evidence that they were actually operative psychologically on the person who committed the offense; there ought to be no difference in the case of aid."[1]

It should be pointed out that approval of the conduct of another is not to be implied from the phrase "with intention of promoting or facilitating the commission of the offense."  For example, a landlord who leases premises with intent to facilitate another's establishing an illegal gambling casino or narcotics den would be liable regardless of the landlord's personal predilections.

Subsection (2) preserves the concept that special legislation may declare specific conduct of the accused sufficient to establish the accused's complicity in the conduct of another.  Such legislation is an analogue to that declaring particular acts of assistance independent offenses.  Thus, for example, being a member of a mob may suffice to establish complicity in a riot or looting or lynching.

Previous Hawaii law on complicity was more simplified and "modern" than that found in most states which have not undertaken a recent revision of their penal laws, and to a substantial degree was similar in effect to the Code provision.  However, the prior statute did draw distinctions based on (1) presence at the offense (which has been liberally interpreted), and (2) participation (as opposed to aid, command, or encouragement).[2]  These verbal distinctions, however, were apparently without legal consequence; under the prior statute every person who aids in the commission of a crime or who "abets..., procures, counsels, incites, commands or hires another to commit the same"[3] "is guilty of such offense."[4]  Although the statutory law did not resort to the term "conspiracy" to establish complicity, the court has.[5]  This should be avoided because in some instances, where the chain of conspirators has become attenuated, imposition of liability, on the basis of complicity, for acts of remote conspirators might be of questionable wisdom.

Subsections (1)(a) and (1)(b) rationalize the prior law, delete archaic phrases, and achieve greater clarity.  Subsection (1)(c), which establishes complicity for failure to exercise a legal duty to prevent the offense, is an addition to the law.

Case Notes

Evidence held sufficient to prove defendant was an accomplice in the commission of burglary.  58 H. 404, 570 P.2d 844.

Instruction on law of principals and accomplices was not erroneous.  59 H. 625, 586 P.2d 250.

Statute provides for liability where an accomplice simply aids the perpetrator in committing an offense.  61 H. 475, 605 P.2d 75.

Accomplice jury instruction did not contain mens rea element.  72 H. 278, 815 P.2d 428.

Plain language of section imposes no requirement that a joint legal duty exist before accomplice liability is imposed.  10 H. App. 73, 861 P.2d 37.

Cited:  9 H. App. 551, 851 P.2d 926; 78 H. 488 (App.), 896 P.2d 944.

__________

§702-222 Commentary:

1.  M.P.C., Tentative Draft No. 1, comments at 27 (1953).

2.  H.R.S. §704-1, 704-3.

3.  Id. §704-3.

4.  Id. §704-4.

5.  State v. Yoshino, 45 Haw. 640, 372 P.2d 208 (1962); State v. Yoshida, 45 Haw. 50, 361 P.2d 1032 (1961).



§702-223 - Liability for conduct of another; complicity with respect to the result.

§702-223  Liability for conduct of another; complicity with respect to the result.  When causing a particular result is an element of an offense, an accomplice in the conduct causing the result is an accomplice in the commission of that offense, if the accomplice acts, with respect to that result, with the state of mind that is sufficient for the commission of the offense. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §702-223

This section is intended to make clear that a defendant charged, on the basis of the defendant's complicity in the conduct of another, with causing a particular result will not be allowed to escape accountability for the result because the defendant solicited or aided, etc., a different or more limited result if the defendant had the requisite state of mind with respect to the actual result.

Thus, for example, one who urges a driver to increase the speed of an automobile, disregarding known risks to pedestrians, would stand in the same position as the driver on a charge of reckless homicide and would not be allowed to defend on the ground that one solicited the violation of the traffic law and not the homicide law.

Case Notes

Instruction on law of principals and accomplices was not erroneous.  59 H. 625, 586 P.2d 250.

Accomplice in commission of robbery.  62 H. 25, 608 P.2d 855.



§702-224 - Liability for conduct of another; exemption from complicity.

§702-224  Liability for conduct of another; exemption from complicity.  Unless otherwise provided by this Code or by the law defining the offense, a person is not an accomplice in an offense committed by another person if:

(1)  He is a victim of that offense; or

(2)  The offense is so defined that his conduct is inevitably incident to its commission; or

(3)  He terminates his complicity prior to the commission of the offense and:

(a)  Wholly deprives his complicity of effectiveness in the commission of the offense; or

(b)  Gives timely warning to the law enforcement authorities or otherwise makes reasonable effort to prevent the commission of the offense. [L 1972, c 9, pt of §1]

COMMENTARY ON §702-224

This section sets forth obvious exceptions which must be made to the provisions relating to complicity.

Even though a victim of an offense in a limited sense assists its commission, it seems clear that the victim ought not to be regarded as an accomplice.  For example, the business person who yields to extortion ought not be regarded as an accomplice of the extortionist.  Similarly it would be unwise to regard parents who yield to the threat of kidnappers and clandestinely pay a ransom as accomplices in the commission of the crime.

Other parties who participate in the commission of an offense and who cannot logically be called victims of the crime raise problems which call for exclusion from the category of "accomplice."  In those cases where the commission of an offense necessarily involves the conduct of two persons, it is questionable wisdom to push the concept of complicity to its outer limits.  In the case of an illegal abortion, it is questionable whether a woman ought to be deemed the accomplice of the abortionist when an abortion is performed upon her.  Similar questions might be raised about the complicity of a patron of a prostitute or the complicity of the purchaser in an illegal sale.  In such cases, if general rules hitherto stated were to control, prosecutorial rather than legislative discretion would determine how diverse situations should be handled and the treatment the individuals involved should receive.  The exemption established by subsection (2) will leave to the Legislature the determination of what distinctions, if any, ought to be made.

Subsection (3) seeks to relieve a person of liability based on the person's complicity if the reason for its imposition no longer obtains.  Thus, if the accomplice deprives the accomplice's action of effectiveness before the offense is committed, the accomplice should not be accountable for the conduct of another.  What the erstwhile accomplice must do to relieve the accomplice of potential liability will vary depending on the conduct that establishes the accomplice's complicity.  More will be required of one who distributes arms than one who offers verbal encouragement.

Hawaii has recognized in at least one case that the victim of a crime will not be regarded as an accomplice of the defendant.[1]  Although two cases in Hawaii have referred to apparent partners in acts of sodomy as "accomplices,"[2] which would be contrary to subsection (2) of the Code, the result is without significance because each "accomplice" would have been liable for the same offense on the basis of the accomplice's own conduct.  Subsection (3) is substantially in accord with prior law.[3]

__________

§702-224 Commentary:

1.  Re Habeas Corpus, Balucan, 44 Haw. 271, 353 P.2d 631 (1960) (victim in a case involving a charge of sexual intercourse with a female under the age of sixteen may not refuse to testify concerning the incident on the basis of self-incrimination because she cannot be prosecuted on the charge).

2.  Republic v. Luning, 11 Haw. 390 (1898) (dictum).

3.  H.R.S. §702-13.



§702-225 - Liability for conduct of another; incapacity of defendant; failure to prosecute or convict or immunity of other person.

§702-225  Liability for conduct of another; incapacity of defendant; failure to prosecute or convict or immunity of other person.  In any prosecution for an offense in which the liability of the defendant is based on conduct of another person, it is no defense that:

(1)  The offense charged, as defined, can be committed only by a particular class of persons, and the defendant, not belonging to such class, is for that reason legally incapable of committing the offense in an individual capacity, unless imposing liability on the defendant is inconsistent with the purpose of the provision establishing the defendant's incapacity; or

(2)  The other person has not been prosecuted for or convicted of any offense, or has been convicted of a different offense or degree of offense, based upon the conduct in question; or

(3)  The other person has a legal immunity from prosecution based upon the conduct in question. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §702-225

This section deals with certain defenses which will not be allowed in any case in which the liability of the defendant is based on the defendant's accountability for the conduct of another.

Subsection (1) deals with the limited problem posed by a person who cannot commit a particular offense in the person's individual capacity but who is accountable for conduct of another who engages in the prohibited conduct.  The Code resolves the problem by providing for liability notwithstanding lack of individual capacity.  Thus, for example, a woman cannot commit rape in her individual capacity, but she may nevertheless be guilty of that crime if she assists a man to commit rape upon another woman.

Subsection (2) eliminates the common-law defense based on lack of conviction of the person upon whose conduct the penal liability of the defendant is predicated.  The absence of this defense does not, of course, relieve the prosecution of the requirement of proving that the offense was actually committed and the defendant's complicity therein.

Subsection (3) provides that, in the extremely rare case, where the person upon whose conduct the liability of the defendant is predicated has a legal immunity from prosecution, the defendant will not be afforded a defense on that ground.

Hawaii case law has recognized, by way of dictum, the principle in subsection (1).[1]  The Supreme Court sidestepped an opportunity to rule on the issue resolved by subsection (2).[3]  Subsection (3) is an addition to the law.  No case has been found dealing with the effect of immunity in this context.  Hawaii, unlike some other states, has not, to date, given its prosecutors statutory power to grant immunity.

__________

§702-225 Commentary:

1.  Re Habeas Corpus, Balucan, 44 Haw. 271, 353 P.2d 631 (1960) ("It of course is true that a female may be convicted as an accomplice to an act which a female is incapable of perpetrating herself.").

2.  See Republic v. Ruttmann, 11 Haw. 591 (1898).  In Ruttmann, the defendant was charged for a crime on the basis of the defendant's own conduct and on the basis of the conduct of another.  The court held that the prior acquittal of the other person was not a defense because the defendant had also been charged on the basis of the defendant's own conduct.  The opinion indicates implied acceptance of the common-law position.



§702-226 - Liability for conduct of another; multiple convictions; different degrees.

§702-226  Liability for conduct of another; multiple convictions; different degrees.  When, pursuant to any section from section 702-221 through section 702-223, two or more persons are liable for an offense which is divided into degrees, each person is guilty of the degree of the offense which is consistent with the person's own state of mind and with the person's own accountability for an aggravating fact or circumstance. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §702-226

This section provides that when, by reason of accountability for conduct, two or more defendants are liable for the same offense, which is divided into degrees, each defendant shall be convicted of the degree which is consistent with the defendant's own state of mind or mental culpability and the defendant's own accountability for aggravating facts and circumstances.

This section is a sorely-needed correction of Hawaii law which has been interpreted to require, in the case of an accomplice, not only that the defendant stand in the same shoes as the person for whose conduct the defendant is accountable, but that the defendant be held to think the same thoughts.[1]

__________

§702-226 Commentary:

1.  See State v. Shon, 47 Haw. 158, 385 P.2d 830 (1963), interpreting §252-4 R.L.H. (1955), subsequently H.R.S. §704-4.



§702-227 - Penal liability of corporations and unincorporated associations.

§702-227  Penal liability of corporations and unincorporated associations.  A corporation or unincorporated association is guilty of an offense when:

(1)  It omits to discharge a specific duty of affirmative performance imposed on corporations or unincorporated associations by law and the omission is prohibited by penal law; or

(2)  The conduct or result specified in the definition of the offense is engaged in, caused, authorized, solicited, requested, commanded, or recklessly tolerated by the board of directors of the corporation or by the executive board of the unincorporated association or by a high managerial agent acting within the scope of the agent's office or employment and in behalf of the corporation or the unincorporated association; or

(3)  The conduct or result specified in the definition of the offense is engaged in or caused by an agent of the corporation or the unincorporated association while acting within the scope of the agent's office or employment and in behalf of the corporation or the unincorporated association and:

(a)  The offense is a misdemeanor, petty misdemeanor, or violation; or

(b)  The offense is one defined by a statute which clearly indicates a legislative purpose to impose such criminal liability on a corporation or unincorporated association. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §702-227

Corporations and unincorporated associations (partnerships, unions, etc.) are a powerful part of contemporary society and their conduct, like that of individuals, ought to be subject to penal sanctions when it injures substantial social values and can be morally condemned.  The common law originally found it difficult to impose penal sanctions on a corporation or an unincorporated association because the former was regarded as an artificial entity and the latter as a label for an aggregate of individuals and neither could form a requisite state of mind or be imprisoned.  These "philosophical" difficulties have been swept away by imputing to the corporation or association the acts and mental culpability of its directors, managers, or employees and by utilizing fines as an appropriate alternative to imprisonment.

Subsection (1) provides for penal liability of a corporation or unincorporated association which (acting through its agents) fails to discharge any affirmative duty imposed by law upon it and enforced by penal sanction (e.g., a fine).  Examples would be failure to comply with health or safety laws.  Since the definition of "person" includes, where relevant, corporations and unincorporated associations, a corporation or unincorporated association could not be held penally liable unless, with respect to each element of the offense, it (through its agents) acted with the requisite state of mind.  Penal liability of corporations or associations should not be imposed absolutely merely because imprisonment is not an available penalty.

Subsection (2) imposes penal liability for any prohibited conduct or result which is engaged in, caused, authorized, solicited, commanded, or recklessly tolerated by persons who represent the policy of the corporation or unincorporated association.  Policy is obviously represented by the board of directors of a corporation and by the executive board (regardless of what proper name is used) of an unincorporated association.  "High managerial agent" is defined in §702-229 and is used to denote those individuals whose conduct may be said to represent the policy of a corporation or an association.

Subsection (3) deals with conduct and results which are engaged in or caused by a person who is not a high managerial agent and which are not authorized by such an agent or by the board of directors or executive board.  Corporate penal liability for conduct engaged in or results caused by an "agent" will result if the offense is a misdemeanor, petty misdemeanor, or violation, or if the definition of the offense shows a clear legislative purpose to impose felony liability on a corporation or unincorporated association for such conduct or results.

The phrase "in behalf of the corporation or unincorporated association" is intended to avoid imposing penal liability on a corporation or unincorporated association for the conduct of an agent who, though acting within the scope of the agent's employment, acts solely for the agent's own benefit.  For example, a manager may falsify public documents to conceal the manager's own fraud on the corporation or association--certainly the corporation or association should not be held penally liable because the manager was acting within the scope of the manager's employment simpliciter.

The Code follows substantially the approach taken in New York[1] and proposed in Delaware,[2] except that the Code imposes liability on unincorporated associations along the same lines as that imposed on corporations.  This treatment of unincorporated associations was suggested in part by the Model Penal Code.[3]

Although there is little law on the subject, Hawaii has recognized corporate penal liability. H.R.S. §712-3 (as codified prior to this Code) provided for collection of fines from corporations upon conviction; and at least two cases have resulted in criminal convictions of corporations for regulatory offenses.[4]

SUPPLEMENTAL COMMENTARY ON §702-227

An example of the failure of previous Hawaii penal law to cover situations involving unincorporated associations is contained in State v. Good Guys For Fasi, 56 H. 88, 528 P.2d 811 (1974).  In that case, the court held that an unincorporated association, namely a political campaign committee, could not be prosecuted for failure to file certain campaign contribution reports when the statute providing the penalty for the failure related only to the candidate, an agent of the candidate, and the members of the committee acting on behalf of the candidate.  The case does not preclude the possibility of an unincorporated association being held liable for a penal offense.

Section 702-227 clearly permits the imposition of penal liability on corporations and unincorporated associations but if the liability is based on the failure to discharge an affirmative duty of performance, the duty must be imposed on the corporation or association and the omission must be prohibited by penal law.  See subsection (1).

__________

§702-227 Commentary:

1.  N.Y.R.P.L. §20.20.

2.  Prop. Del. Cr. Code §140.

3.  M.P.C. §2.07.  See also Prop. Pa. Cr. Code §207.

4.  Territory v. Pacific Club, 16 Haw. 507 (1905) (selling intoxicating liquor without a license), and Territory v. Hilo Mercantile Co., 23 Haw. 409 (1916) (improper storage of explosives).



§702-228 - Liability of persons acting, or under a duty to act, in behalf of corporations or unincorporated associations.

§702-228  Liability of persons acting, or under a duty to act, in behalf of corporations or unincorporated associations.  (1)  A person is legally accountable for any conduct the person performs or causes to be performed in the name of a corporation or an unincorporated association or in its behalf to the same extent as if it were performed in the person's own name or behalf.

(2)  Whenever a duty to act is imposed by law upon a corporation or an unincorporated association, any agent of the corporation or the unincorporated association having primary responsibility for the discharge of the duty is legally accountable for a reckless omission to perform the required act to the same extent as if the duty were imposed by law directly upon the agent.

(3)  When a person is convicted of an offense by reason of the person's legal accountability for the conduct of a corporation or of an unincorporated association, the person is subject to the sentence authorized by law when a natural person is convicted of an offense of the grade and class involved. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §702-228

Subsection (1) invokes the principle generally recognized in the law of agency that an agent does not escape personal liability merely because the agent's conduct is on behalf of a principal.  The liability of a corporation or unincorporated association under §702-227 should have no bearing on the individual agent's personal liability.  The defendant should not escape personal liability because the defendant's conduct was on behalf of the corporation or association which is held liable.  Similarly, if the corporation or association is not held liable for the agent's conduct (because, for example, the agent is not of high managerial status and the offense is a felony which is not so defined as to indicate a legislative purpose to impose such criminal liability on corporations or associations) the agent should not, because of this, escape personal liability.

Subsection (2) permits the imposition of penal liability upon a corporate or associational agent who, having primary responsibility for the discharge of a duty imposed by law upon the corporation or association, fails to perform the required act.  It is intended to avoid the ambiguity which might arise because, without this provision, it might be argued that the absence of a specific duty of performance upon the agent makes the agent's omission an insufficient basis for personal liability.

Subsection (3) is intended to avoid the problem of equating the sentence available for a corporate or associational defendant (fine, revocation of charter or license, etc.) with that which may be imposed on an individual defendant (imprisonment) accountable for the conduct of a corporation or unincorporated association.[1]

Case Notes

Personal liability of corporate officers.  62 H. 222, 615 P.2d 730.

__________

§702-228 Commentary:

1.  See People v. Duncan, 363 Ill. 495, 2 N.E. 2d 705 (1936), where the court held that imprisonment for the individual defendant was improper because it could not be imposed on the corporate principal and, furthermore, imprisonment would be equally improper, for the same reason, to compel payment of a fine.



§702-229 - Definitions relating to corporations and unincorporated associations.

§702-229  Definitions relating to corporations and unincorporated associations.  As used in sections 702-227 and 702-228:

(1)  "Corporation" does not include an entity organized as or by a governmental agency for the execution of a governmental program.

(2)  "Agent" means any director, officer, servant, employee or other person authorized to act in behalf of the corporation or association and, in the case of an unincorporated association, a member of such association.

(3)  "High managerial agent" means an officer of a corporation or an unincorporated association, or, in the case of a partnership, a partner, or any other agent of a corporation or unincorporated association having duties of such responsibility that his conduct may fairly be assumed to represent the policy of the corporation or the unincorporated association. [L 1972, c 9, pt of §1]

COMMENTARY ON §702-229

It seems clear that, in dealing with corporate penal liability, government corporations must be exempt.  Penal liability in such a case is pointless.

The phrases "agent" and "high managerial agent" are broadly and inclusively defined.  Given the wide variety of employment and other agency relationships, the definitions must present criteria which are very general.  Further refinement or elaboration should be left to a case-by-case determination.



§702-230 - Intoxication.

§702-230  Intoxication.  (1)  Self-induced intoxication is prohibited as a defense to any offense, except as specifically provided in this section.

(2)  Evidence of the nonself-induced or pathological intoxication of the defendant shall be admissible to prove or negative the conduct alleged or the state of mind sufficient to establish an element of the offense.  Evidence of self-induced intoxication of the defendant is admissible to prove or negative conduct or to prove state of mind sufficient to establish an element of an offense.  Evidence of self-induced intoxication of the defendant is not admissible to negative the state of mind sufficient to establish an element of the offense.

(3)  Intoxication does not, in itself, constitute a physical or mental disease, disorder, or defect within the meaning of section 704-400.

(4)  Intoxication which (a) is not self-induced or (b) is pathological is a defense if by reason of such intoxication the defendant at the time of the defendant's conduct lacks substantial capacity either to appreciate its wrongfulness or to conform the defendant's conduct to the requirements of law.

(5)  In this section:

(a)   "Intoxication" means a disturbance of mental or physical capacities resulting from the introduction of substances into the body;

(b)   "Self-induced intoxication" means intoxication caused by substances which the defendant knowingly introduces into the defendant's body, the tendency of which to cause intoxication the defendant knows or ought to know, unless the defendant introduces them pursuant to medical advice or under such circumstances as would afford a defense to a charge of a penal offense;

(c)   "Pathological intoxication" means intoxication grossly excessive in degree, given the amount of the intoxicant, to which the defendant does not know the defendant is susceptible and which results from a physical abnormality of the defendant. [L 1972, c 9, pt of §1; am L 1986, c 325, §2; gen ch 1993]

Cross References

Physical or mental disease, disorder, or defect excluding penal responsibility, see §704-400.

COMMENTARY ON §702-230

The Code attempts to treat the issue of the defendant's intoxication at the time of the conduct alleged the same as any other evidence bearing on the defendant's conduct and state of mind.

The issue of the defendant's intoxication at the time of the conduct alleged only presents difficulty when evidence of intoxication is sought to be introduced to disprove, or raise a reasonable doubt, that the defendant had the mental culpability requisite for liability for the offense charged (or for any offense at all).  There is no difficulty in affording intoxication its evidentiary significance if a defendant seeks to show that because of the defendant's intoxication the defendant could not have performed the conduct alleged, e.g., struck a deadly blow, cracked a safe, or committed sexual aggression.  However, if evidence of intoxication is offered to show that the defendant did not have a requisite mental state, the question of whether it should be admitted has led to confusing, unanalytical statements to the effect that intoxication will be admitted to show lack of "specific intent" but will not be admitted to show lack of "general criminal intent."  This has been called "the current mumbo-jumbo" on drunkenness.[1]

The problem with the distinction between general and specific intent is that it does not adequately focus on the factors which are to be considered and leaves to an offense-by-offense determination the question of whether drunkenness or other intoxication will be admitted to rebut the requisite mental state.  The problem is compounded by the wide diversity of phrases that have been used in the law to indicate the requisite culpable mental state.

The Code follows the position taken by Judge Learned Hand and a minority of the Model Penal Code Advisory Committee that the fact of intoxication "should be admissible to prove or to disprove the physical conduct or mental states which the law otherwise makes material to the definition of the crime charged, whenever it is logically relevant."[2]

The Model Penal Code adopts this position, but only in part.  The M.P.C. formulates a special rule with respect to recklessness.  It equates the defendant's becoming drunk with the reckless disregard by the defendant of risks created by the defendant's subsequent conduct and thereby forecloses the issue.  In the Model Penal Code, while evidence of self-induced intoxication is admissible to rebut intent or knowledge, it is not admissible to rebut recklessness.[3]  Judge Hand "thought this special rule devoid of principle,"[4] others have found it "not persuasive,"[5] and even the Reporter for the Model Penal Code does not seem enthusiastically in its favor.[6]

If, as the Model Penal Code's commentary states, "awareness of the potential consequences of excessive drinking on the capacity of human beings to gauge the risks incident to their conduct is by now so dispersed in our culture," then it hardly seems necessary to postulate a special rule of equivalence between intoxication and recklessness, or, as has been suggested, create a presumption of recklessness.[7]  All that is wisely required is to insure that evidence of intoxication will be admissible to either prove or rebut recklessness.  This the Code does.

The Code eliminates the concept of intoxication as a defense (except when the intoxication results in this type of incapacitation under subsection (3) which can be equated with a physical or mental condition which precludes penal responsibility under Chapter 704).  Subsection (1) makes evidence of defendant's intoxication fully admissible and accords such evidence its full significance in proving or rebutting relevant conduct or states of mind.  Thus, for example, evidence of defendant's intoxication could be introduced to prove or negative recklessness if that state of mind is relevant.

Subsection (2) makes it clear that intoxication per se is not to be treated as a physical or mental disease, disorder, or defect which precludes penal responsibility.  However, it should be noted that intoxication, under some circumstances, may be a symptom of a disease, disorder, or defect which would exclude responsibility.

Subsection (3) provides that intoxication which is not self- induced or is pathological will constitute an excusing condition if it results in the same type of incapacitation to appreciate the wrongfulness of conduct or to control conduct that precludes responsibility.  Mere alterations in personality will not suffice.

The phrase "pathological intoxication" is defined and employed "to provide a defense in a few, extremely rare, cases in which an intoxicating substance is knowingly taken into the body and, because of a bodily abnormality, intoxication of an extreme and unusual [and unforeseen] degree results."[8]

The definition of "intoxication" in subsection (4)(a) is intended not to be limited to alcohol but to include drugs and other intoxicants.  Narcotic drugs do not generally deteriorate the mental processes of an addict.[9]  A narcotic addict who resorts to crime to obtain funds to support the addict's habit will in most instances be held accountable for the addict's conduct.  It is only when the intoxicant prevents the requisite conduct or state of mind that it constitutes an excusing condition.

Hawaii has not, in a reported case, dealt with the problem of intoxication as it relates to the mental state required to establish the elements of a crime.  H.R.S. §703-4 (as codified prior to this Code) provided that if a "person voluntarily or heedlessly induce[d]... mental derangement by intoxication" the person would not be held irresponsible because of such intoxication.  Dictum in one case has suggested that "real insanity" resulting from excessive drinking would afford a defense,[10]  however, this seems inconsistent with more recent cases which have limited a defense based on mental disease to pathological conditions of the brain.[11]

SUPPLEMENTAL COMMENTARY ON §702-230

Act 325, Session Laws 1986, prohibits a defendant who willingly becomes intoxicated and then commits a crime from using that self-induced intoxication as a defense.  The use of such intoxication remains permissible for the limited purposes of proving or negating conduct or proving state of mind sufficient to establish an element of an offense.  House Conference Committee Report No. 36-86, Senate Conference Committee Report No. 30-86.

Case Notes

Instruction on intoxication discussed.  60 H. 17, 586 P.2d 1028.

Voluntary intoxication is not a constitutionally protected defense to criminal conduct; legislature was entitled to exclude evidence of voluntary intoxication to negate state of mind.  72 H. 246, 813 P.2d 1384.

Jury instruction, derived from this section, that self-induced intoxication could not be used to negate state of mind sufficient to establish the mens rea element of the offense, constitutional.  88 H. 1, 960 P.2d 729.

Defendant's drug-induced mental illness was not a defense to second degree murder under §707-701.5(1) as adoption of such a rule would be contrary to the statutory scheme and legislative intent of §702-400 and this section.  93 H. 224, 999 P.2d 230.

Cited:  62 H. 17, 608 P.2d 408.

__________

§702-230 Commentary:

1.  Wechsler, Foreword - Symposium on the Model Penal Code, 63 Colum. L. Rev. 589, 591 (1963).

2.  M.P.C., Tentative Draft No. 9, comments at 7-8 (1959).

3.  M.P.C.  2.08(2).  See M.P.C., Tentative Draft No. 9, comments at 8-9 (1959).

4.  Wechsler, op. cit. at 591.

5.  Packer, The Model Penal Code and Beyond, 63 Colum. L. Rev. 594, 600 (1963).

6.  Wechsler, op. cit. at 591.

7.  Packer, op. cit. at 600-601.

8.  M.P.C., Tentative Draft No. 9, comments at 11-12 (1959).

9.  American Medical Association Council on Mental Health (A.M.A.), Report on Narcotic Addiction 24 (1957), cited and quoted in M.P.C., Tentative Draft No. 9, comments at 12-13 (1959).

10.  In re the "Mary Belle Roberts," 3 Haw. 823 (1877).

11.  Territory v. Alcosiba, 36 Haw. 231 (1942); State v. Foster, 44 Haw. 403, 354 P.2d 960 (1960).



§702-231 - Duress.

§702-231  Duress.  (1)  It is a defense to a penal charge that the defendant engaged in the conduct or caused the result alleged because he was coerced to do so by the use of, or a threat to use, unlawful force against his person or the person of another, which a person of reasonable firmness in his situation would have been unable to resist.

(2)  The defense provided by this section is unavailable if the defendant recklessly placed himself in a situation in which it was probable that he would be subjected to duress.  The defense is also unavailable if he was negligent in placing himself in such a situation, whenever negligence suffices to establish the requisite state of mind for the offense charged.

(3)  It is not a defense that a person acted on the command of his or her spouse, unless he or she acted under such coercion as would establish a defense under this section.

(4)  When the conduct of the defendant would otherwise be justifiable under section 703-302, this section does not preclude the defense of justification.

(5)  In prosecutions for any offense described in this Code, the defense asserted under this section shall constitute an affirmative defense.  The defendant shall have the burden of going forward with the evidence to prove the facts constituting such defense, unless such facts are supplied by the testimony of the prosecuting witness or circumstance in such testimony, and of proving such facts by a preponderance of the evidence pursuant to section 701-115. [L 1972, c 9, pt of §1; am L 1979, c 183, §1]

COMMENTARY ON §702-231

A narrow defense is provided in this section for the defendant who claims that the defendant's conduct resulted not from the defendant's own culpability but rather from coercion exercised upon the defendant by a third party.  It cannot be said that the defendant's conduct is not "voluntary" as that term is used in the penal law, because the defendant's conduct does result from the defendant's conscious determination.  Rather, the basis for permitting the defense is the rationale that the penal law ought not to condemn that which most persons would do in similar circumstances.

The defendant is afforded by this section an affirmative defense if the defendant engaged in the conduct or caused the result alleged because of the use or threatened use of unlawful force against the defendant or another and a person of reasonable firmness would have been unable to resist such duress.  Although the "reasonable man" standard is employed in a limited manner, the Code has not invoked a negligence standard for penal liability in all cases of duress.  The conscious decision to yield in a duress situation is distinguishable from the inadvertent disregard of unknown risks in the case of negligence.

Subsection (2) makes the defense unavailable if the defendant was culpable in placing the defendant in the position where the defendant would be subject to duress.

Subsection (3) abolishes the common-law presumption of coercion when a woman commits an offense under the direction of her husband.  The defense is still available to the wife provided she can raise and prove the issue by evidence.

The prior law on this subject, H.R.S. §703-5 (as compiled prior to this Code), provided that a defendant will not be regarded as responsible for an act "to the doing of which he is compelled by force which he cannot resist, or from which he cannot escape" if the threatened or imminent danger is greater than that inflicted by the defendant.  (Emphasis added.)

SUPPLEMENTAL COMMENTARY ON §702-231

Act 183, Session Laws 1979, added subsection (5) which expressly categorizes duress as an affirmative defense.  Senate Standing Committee Report No. 883 states:

If any class of defenses deserves the title of "affirmative," it is those defenses that admit the commission of the act charged with the necessary mental element, but seek to interpose the existence of facts that, if true, would provide a complete exculpation.  The traditional defenses of duress, necessity and self-defense are common examples.  Unless one is willing to draw the concepts of volitional act and mental element quite broadly, these defenses do not negate either concept.  In that respect they are analogous to the common law of confession and avoidance; they admit the truth of the facts pleaded but offer an excuse.  36 Ohio State Law Journal 828 at 840-41.

Case Notes

Accomplice's testimony regarding other accomplice's prior bad acts was not relevant to defendant's claim of duress and was, therefore, inadmissible under HRE rule 402.  101 H. 269, 67 P.3d 768.

In a prosecution for prostitution, where defendant did not testify to any use or threat of use of unlawful force against defendant's person, and defendant acknowledged that officer did not block defendant's exit and defendant did not attempt to leave the hotel room, it could not be said that the trial court's finding that defendant failed to establish duress by a preponderance of the evidence was erroneous.  114 H. 1, 155 P.3d 1102.

The choice of evils defense under §703-302 and the duress defense under this section are not, as a matter of statutory law, inconsistent.  93 H. 399 (App.), 4 P.3d 533.



§702-232 - Military orders.

§702-232  Military orders.  It is an affirmative defense to a penal charge that the defendant, in engaging in the conduct or causing the result alleged, which the defendant did not know to be unlawful, did no more than execute an order of the defendant's superior in the armed services. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §702-232

This section provides an affirmative defense in the narrow case where a defendant engages in conduct because ordered to do so by the defendant's superior in the armed services.  The defense obtains only when the defendant did not know the conduct to be unlawful.



§702-233 - Consent; general.

§702-233  Consent; general.  In any prosecution, the victim's consent to the conduct alleged, or to the result thereof, is a defense if the consent negatives an element of the offense or precludes the infliction of the harm or evil sought to be prevented by the law defining the offense. [L 1972, c 9, pt of §1]

COMMENTARY ON §702-233

This section states the general view that the victim's consent to the defendant's conduct, or to the result of the defendant's conduct, is a defense if it negatives an element of the offense (e.g., consent to sexual intercourse on charge of rape) or precludes the harm or evil sought to be prevented by the law defining the offense (e.g., consent by the victim to allow the defendant to demonstrate a wrestling hold or maneuver upon the victim).  It is obvious that this general principle should not be extended to all types of evils or harms and therefore this section is intended to be read in conjunction with §702-234 (consent to bodily injury) and §702-235 (ineffective consent).

Although this general principle has not been previously codified in Hawaii, it has been impliedly recognized.[1]

Case Notes

Based on the facts and the charged offenses in the case, the alternative theories of absence of consent and ineffective consent did not represent separate crimes; rather, they were alternative means of proving the attendant circumstance element of a single crime.  96 H. 161, 29 P.3d 351.

In sexual assault case, jury instruction as to ineffective consent prejudicially affected defendant's rights to due process because (1) jury was instructed that it could convict defendant based on the absence of consent under this section or any of the four grounds of ineffective consent under §702-235, (2) there was a reasonable possibility that the verdict was based on at least one of the four grounds of ineffective consent, and (3) there was legally insufficient evidence to support any of the four grounds of ineffective consent presented to the jury.  96 H. 161, 29 P.3d 351.

__________

§702-233 Commentary:

1.  Territory v. Lee, 29 Haw. 30 (1926) (where a bank teller mistakenly paid out too much money on a check, it was held that the teller's mistake was not "consent" to the taking which would afford a defense to a charge of larceny).



§702-234 - Consent to bodily injury.

§702-234  Consent to bodily injury.  In any prosecution involving conduct which causes or threatens bodily injury, consent to such conduct or to the infliction of such injury is a defense if:

(1)  The conduct and the injury are reasonably foreseeable hazards of joint participation in a lawful athletic event or competitive sport; or

(2)  The consent establishes a justification for the conduct under chapter 703. [L 1972, c 9, pt of §1]

COMMENTARY ON §702-234

This section specifies the types of cases in which consent to conduct which threatens or causes physical injury will constitute a defense.

Where the conduct and injury are the reasonably foreseeable hazards of joint participation in a lawful athletic contest or competitive sport, the injury to one participant, whether it be deliberate (boxing) or fortuitous (basketball or football), should not import penal liability to the other party.

Subsection (2) permits effective consent when it is given in the context of a situation which would constitute a defense of justification under Chapter 703.  For example, a parent may intrust the care of a child to another person, thus, under some circumstances, consenting to the use of corporal punishment, which would be sufficient to establish justification for the use of moderate physical force.  Again, an adult might submit to certain medical procedures which necessarily entail severe bodily injury.

Consent to bodily harm has not been dealt with in previous Hawaii penal law.[1]

SUPPLEMENTAL COMMENTARY ON §702-234

Section 234 in the Proposed Draft of the Code provided for a defense, in addition to the above text, where "the bodily injury consented to or threatened by the conduct consented to is not serious."  The Legislature, in enacting the Code in 1972, rejected this defense.  Conference Committee Report No. 2 (1972) stated:  "The Committee finds that the law should not permit the defense of consent to have such a broad application... and that the subsection should not permit, by consent, the type of conduct which would result in bodily injury and disruption of our social fabric."

__________

§702-234 Commentary:

1.  But see Burrows v. Hawaiian Trust Co., 49 Haw. 351, 360, 417 P.2d 816, 821 (1966) ("Consent is a defense to assault and battery cases as well as to others, unless consent is against the policy of the law.").



§702-235 - Ineffective consent.

§702-235  Ineffective consent.  Unless otherwise provided by this Code or by the law defining the offense, consent does not constitute a defense if:

(1)  It is given by a person who is legally incompetent to authorize the conduct alleged; or

(2)  It is given by a person who by reason of youth, mental disease, disorder, or defect, or intoxication is manifestly unable or known by the defendant to be unable to make a reasonable judgment as to the nature or harmfulness of the conduct alleged; or

(3)  It is given by a person whose improvident consent is sought to be prevented by the law defining the offense; or

(4)  It is induced by force, duress or deception. [L 1972, c 9, pt of §1]

COMMENTARY ON §702-235

This section deprives the defendant of a defense based on consent in those situations where the victim's apparent consent is actually meaningless.

Subsection (1) deprives consent of effectiveness if it is given by a person who is not authorized to give it.  Thus, for example, consent by an unauthorized person to the taking of another's property is not effective consent.

Subsection (2) relates to persons who are manifestly unable, or known to the defendant to be unable, to make a reasonable judgment concerning the conduct consented to because of immaturity, abnormal mental capacity, or intoxication.

Subsection (3) covers those cases where the law "deliberately ignores the actual attitude on the part of the 'victim' in order to protect members of the class of which he or she is a member."[1]  For example, sexual intercourse with a female below a certain age might be prohibited.

Subsection (4) reiterates in this context the general and pervasive principle that assent induced by force, duress, or deception is not legally effective consent.

It should be noted that although the Code deprives the consent of its effectiveness in the situations stated in this section, the Code does not thereby impose absolute liability.  Facts which deprive consent of its effectiveness negative a defense, thereby making them elements of the offense.  With respect to each element the defendant must act with a culpable state of mind.  Thus, for example, sexual intercourse with a female who because of her youth cannot give effective consent does not impose automatic penal liability upon the defendant.  It must be proven that with respect to the attendant circumstance of the girl's age the defendant acted culpably.  This is so whether that attendant circumstance is specified in the definition of the offense or specified in a separate statute depriving her consent of effectiveness.  At the very least it would have to be proven that the defendant was reckless (or, if specially provided, negligent) with respect to the girl's age, i.e., that he ignored a known (or, in the case of negligence, foreseeable) risk that the girl was below the statutory age permitting effective consent.

In Hawaii case law, cases of ineffective consent are found in relation to various sex offenses, where the consent of the female is deprived of effectiveness because of her immaturity;[2] furthermore, liability with respect to the female's age is absolute.[3]  This section of the Code, as well as the definitions of sex offenses, changes this result.

Case Notes

Based on the facts and the charged offenses in the case, the alternative theories of absence of consent and ineffective consent did not represent separate crimes; rather, they were alternative means of proving the attendant circumstance element of a single crime.  96 H. 161, 29 P.3d 351.

In sexual assault case, jury instruction as to ineffective consent prejudicially affected defendant's rights to due process because (1) jury was instructed that it could convict defendant based on the absence of consent under §702-233 or any of the four grounds of ineffective consent under this section, (2) there was a reasonable possibility that the verdict was based on at least one of the four grounds of ineffective consent, and (3) there was legally insufficient evidence to support any of the four grounds of ineffective consent presented to the jury.  96 H. 161, 29 P.3d 351.

"Consent" under this section applies to "mentally incapacitated" provision in section 707-700.  5 H. App. 404, 696 P.2d 846.

An imprisoned person's consent to "sexual penetration" by an employee of a state correctional facility is ineffective and thus is not a defense to a charge brought under §707-731(1)(c).  86 H. 426 (App.), 949 P.2d 1047.

__________

§702-235 Commentary:

1.  Prop. Mich. Rev. Cr. Code §330, comments at 41 (1967).

2.  Territory v. Delos Santos, 42 Haw. 102 (1957).

3.  Territory v. Guillermo, 43 Haw. 43 (1958).



§702-236 - De minimis infractions.

§702-236  De minimis infractions.  (1)  The court may dismiss a prosecution if, having regard to the nature of the conduct alleged and the nature of the attendant circumstances, it finds that the defendant's conduct:

(a)   Was within a customary license or tolerance, which was not expressly refused by the person whose interest was infringed and which is not inconsistent with the purpose of the law defining the offense; or

(b)   Did not actually cause or threaten the harm or evil sought to be prevented by the law defining the offense or did so only to an extent too trivial to warrant the condemnation of conviction; or

(c)   Presents such other extenuations that it cannot reasonably be regarded as envisaged by the legislature in forbidding the offense.

(2)  The court shall not dismiss a prosecution under subsection (1)(c) of this section without filing a written statement of its reasons. [L 1972, c 9, pt of §1]

COMMENTARY ON §702-236

Following the suggestion of the Model Penal Code,[1] this Code allows the court to dismiss de minimis infractions of the law.  An obvious example of an area where such discretion might appropriately be exercised is the field of minor sex offenses, where a rejected partner might seek revenge through the penal process.

While it has been claimed that the determination of whether the defendant's conduct is "within a customary license or tolerance," or caused harm "to an extent too trivial to warrant the condemnation of conviction," will vary not only on the merits of the case but according to the differing inclinations of judges, the answer does not lie, as it has been suggested, in requiring the prosecutor's consent.[2]  The prosecutor has exercised the prosecutor's prosecutorial discretion by bringing the charge against the defendant.  Furthermore, prosecutors, like judges, differ in their assessment of the same standards.

Previous Hawaii law did not have a provision permitting exercise of judicial discretion in cases of de minimis infractions.

SUPPLEMENTAL COMMENTARY ON §702-236

The Proposed Code provided that:  "The court shall dismiss a prosecution" if it makes one or more of the relevant findings set forth in subsections (1)(a), (1)(b), and (1)(c).  The Legislature deleted the mandatory "shall" and inserted in lieu thereof the permissive "may", in order "to make the court's power to dismiss a prosecution discretionary upon the finding that the conduct constituted a de minimis infraction.  It is your Committee's intent to give the courts broad discretion in this matter."  Conference Committee Report No. 2 (1972).

Case Notes

Before the section can be applied, all the relevant facts bearing upon defendant's conduct and the nature of the attendant circumstances regarding commission of the offense should be shown to and considered by the judge, State v. Park, 55 H. 610, 525 P.2d 586.

Section is not unconstitutional on ground that it contravenes doctrine of separation of power.  Id.

Application to prosecution under §712-1243.  61 H. 291, 602 P.2d 933.

Traffic in narcotics not de minimis.  63 H. 77, 621 P.2d 364.

Defendant's prosecution for custodial interference in the second degree under §707-727 should have been dismissed as too trivial to warrant condemnation of conviction.  73 H. 75, 828 P.2d 269.

Where defendant's possession of .001 grams of methamphetamine did not threaten the harm sought to be prevented by §712-1243, trial court did not abuse discretion by determining that amount of methamphetamine was de minimus under this section.  92 H. 130, 988 P.2d 195.

Where prosecution adduced substantial evidence that the cocaine residue in the pipe was visible to the naked eye and could be scraped out and smoked again, trial court did not abuse its discretion in ruling that defendant's infraction of §712-1243 was not de minimus within the meaning of this section.  93 H. 279, 1 P.3d 281.

No error in court failing to dismiss count against defendant for possessing "everyday household items not intended or designed for use as drug paraphernalia" as broad definition of drug paraphernalia and multiple examples of such contraband enumerated in §329-1 weighed against defendant's contention that the ordinary nature of the containers defendant possessed did not involve the harm or evil sought to be avoided under §329-43.5 or amounted to extenuations that would not have been envisioned by the legislature.  98 H. 196, 46 P.3d 498.

Where the defense failed to adduce any evidence or present any argument with respect to the attendant circumstances, it failed to meet its burden of providing evidence to support a finding that the conduct alleged "did not actually cause or threaten the harm or evil sought to be prevented by §712-1243 or did so only to an extent too trivial to warrant the condemnation of conviction"; thus trial court did not err in finding that defendant's alleged conduct did not constitute a de minimis infraction.  99 H. 75, 53 P.3d 214.

Where defendant adduced no evidence that the amount of methamphetamine defendant was charged with possessing was incapable of producing a pharmacological or physiological effect or was not saleable, there was no evidence introduced from which the trial court could have concluded that defendant's conduct did not "cause or threaten the harm or evil sought to be prevented by the law".  99 H. 198, 53 P.3d 806.

Where trial judge lacked any cogent reason for overruling pretrial judge's denial of defendant's motion to dismiss charge of promoting a dangerous drug based on this section, trial judge abused trial judge's discretion in granting defendant's motion for reconsideration and dismissing charge.   99 H. 244, 54 P.3d 415.

In light of defendant's burden to prove that defendant's conduct constituted a de minimis infraction and trial court's finding that pipe residue contained a sufficient amount of methamphetamine to produce a pharmacological effect, which was supported by officer's testimony that amount recovered from defendant's pipe may have been an amount sufficient to be "used" by someone, trial court did not abuse discretion in refusing to dismiss charge of promoting a dangerous drug in the third degree.  100 H. 498, 60 P.3d 899.

As defendant's striking of husband did actually cause harm sought to be prevented by §709-906, no abuse of discretion where trial court holds that infraction not too trivial to warrant the condemnation of conviction under this section.  79 H. 419 (App.), 903 P.2d 723.

Looking at defendant's conduct and nature of attendant circumstances regarding the commission of the offense, including possession of the smoking device, smoked residue, and depleted drug contraband of 0.004 grams of methamphetamine by one engaged in shoplifting, court could not conclude that defendant's conduct "did not actually cause or threaten the harm or evil sought to be prevented by §712-1243, or did so only to an extent too trivial to warrant condemnation of conviction".  97 H. 247 (App.), 35 P.3d 764.

Although the purpose of a §586-4 temporary restraining order is to prevent domestic abuse, the plain and obvious purpose of the §586-4(d) misdemeanor is to prevent violations of a temporary restraining order; thus, although defendant's contact with complainant was brief and defendant drove off after being reminded of the temporary restraining order, the contact was not de minimus under this section.  107 H. 67 (App.), 109 P.3d 708.

__________

§702-236 Commentary:

1.  M.P.C. §2.13.

2.  See Kuh, A Prosecutor Considers the Model Penal Code, 63 Colum. L. Rev. 608, 628 (1963).



§702-237 - Entrapment.

§702-237  Entrapment.  (1)  In any prosecution, it is an affirmative defense that the defendant engaged in the prohibited conduct or caused the prohibited result because the defendant was induced or encouraged to do so by a law enforcement officer, or by a person acting in cooperation with a law enforcement officer, who, for the purpose of obtaining evidence of the commission of an offense, either:

(a)   Knowingly made false representations designed to induce the belief that such conduct or result was not prohibited; or

(b)   Employed methods of persuasion or inducement which created a substantial risk that the offense would be committed by persons other than those who are ready to commit it.

(2)  The defense afforded by this section is unavailable when causing or threatening bodily injury is an element of the offense charged and the prosecution is based on conduct causing or threatening such injury to a person other than the person perpetrating the entrapment. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §702-237

The rationale for providing a defense based on entrapment does not reside in the fact that entrapped defendants are less culpable or dangerous than those who formulate their intent without outside inducement.  If that were the case, a defense based on similar inducement and encouragement by private citizens would have to be recognized.  The real basis for the defense of entrapment is a purpose to deter improper conduct on the part of law enforcement officials.  The harm done by increasing the risk of penal conduct by otherwise innocent persons, the improper utilization of police resources, the suspicion that entrapment tactics are the result of personal malice, and injury to the stature of law enforcement institutions, all contribute to condemn entrapment.  Providing a defense to conduct which would otherwise be a basis for penal liability because of improper tactics of law enforcement officials is an extreme measure, but no other, more effective, method presents itself.

Consistent with the reason for the defense, the Code's formulation of the standard of conduct regarded as sufficient to establish entrapment focuses not on the predisposition of the defendant to engage in the prohibited conduct, but rather on the conduct of the law enforcement official (or person acting in cooperation with the official).  This distinction is of critical importance in analyzing subsection (1)(b).  Regardless of the defendant's past record or present predisposition to engage in a certain type of penal conduct, the defendant will be afforded a defense if the defendant was induced or encouraged to engage in such conduct by methods which create a substantial risk of persuading a person who was not ready to commit the offense.  For example, a police informer makes extraordinary appeals of friendship to the defendant, a long-time narcotics peddler, and thereby moves the defendant to sell the informer narcotics.  Notwithstanding the defendant's predisposition to peddle narcotics, the defense is available.  Conversely, merely because a defendant was not predisposed to committing the offense, prior to the inducement by an official, does not automatically afford the defendant the defense of entrapment.  Thus, for example, an undercover narcotics agent offers to buy, at a handsome price, all the narcotics which the defendant can obtain; the defendant, a person without any prior thought of peddling narcotics, on the basis of such inducement obtains narcotics and sells them to the undercover agent; the defense of entrapment should not be available.  The offer to buy narcotics is not a method which creates a substantial risk that the offense would be committed by persons other than those ready to commit it.

Subsection (3) limits the defense of entrapment so that it does not apply to offenses causing or threatening bodily harm to a person other than the entrapper.  Although "[n]o reported entrapment case has been found involving a criminal act in which great physical damage has taken place," the limitation seems wise.[1]  Here, there are other factors which discourage such conduct by law enforcement officials and persons acting in cooperation with them.  As the Model Penal Code commentary has pointed out, in cases of crimes causing or threatening bodily injury to persons other than the entrapper, much of the reason for the defense fails.  Public opinion would, in all probability, demand the punishment of the conniving or cooperating officers.  The injured persons would have motivation to seek civil redress.  It will not seem generally unfair to punish someone who has caused or threatened bodily injury to another although he has been induced to his action by law enforcement officials.  A person who can be persuaded to cause such injury presents a danger that the public cannot safely disregard.[2]

Except for the apparent faith in the efficacy of public opinion, these factors seem relevant and persuasive.

Out of an abundance of caution it should be noted that the phrase "person acting in cooperation with a law enforcement officer" is intended to cover both public officials and private citizens.

The Code makes entrapment an affirmative defense.  It is not unfair to require a defendant, who desires to escape from penal liability not on the basis of the defendant's own lack of culpability but rather on the basis of the additional culpability of law enforcement officials with respect to their official conduct, to bear the burden of proving by a preponderance of the evidence the excusing condition.

In Hawaii, the standard for entrapment has heretofore focused on whether the defendant had conceived the intent or "criminal design or purpose" to undertake the prohibited conduct or whether the defendant had been "lured" into the conduct by a law enforcement official.[3]  The standard did not focus, as the Code does, on the quality of the tactics used by the official.  Moreover, unlike the Code provision, previous Hawaii law did not require the defendant to carry the burden of proof on the defense of entrapment; formerly the defendant prevailed if the evidence raised a reasonable doubt on that point.

Case Notes

Instruction on entrapment and burden of proof.  58 H. 234, 566 P.2d 1370.

Provisions of this section and §701-115, requiring defendant to prove entrapment by preponderance of the evidence, do not violate due process.  58 H. 234, 566 P.2d 1370.

Unless evidence is undisputed and clear, entrapment is a jury question.  58 H. 234, 566 P.2d 1370.

Defendant has burden of proof on entrapment; no violation of due process.  58 H. 479, 572 P.2d 159.

Jury finding of no entrapment upheld.  63 H. 536, 631 P.2d 181.

No valid claim that police induced criminal actions.  67 H. 608, 699 P.2d 983.

Use of drunk decoys constituted entrapment.  68 H. 635, 726 P.2d 266.

"Reverse buy" police operation designed to detect drug-related offense was not entrapment where officer merely provided defendant an opportunity, as opposed to inducement, to commit charged offense; objective test discussed.  73 H. 179, 830 P.2d 492.

Instruction which tracked the language of subsection (1)(b), plainly required defendant to prove by a preponderance of the evidence that defendant was entrapped, that was a correct statement of the law; there was substantial evidence to support jury's conclusion that defendant failed to prove entrapment by a preponderance of the evidence.  77 H. 72, 881 P.2d 1218.

Defendants did not prove entrapment under subsection (1)(b) by preponderance of evidence as required by §701-115(2)(b); officer's conduct merely provided defendants with opportunity to commit offense of promoting a dangerous drug in the first degree.  82 H. 499 (App.), 923 P.2d 916.

Where no evidence of any encouragement, persuasion, or inducement on the part of undercover police officer vis-a-vis defendant or any of defendant's principals, no basis for instructing jury on any kind of entrapment defense.  92 H. 98 (App.), 987 P.2d 996.

__________

§702-237 Commentary:

1.  M.P.C., Tentative Draft No. 9, comments at 23 (1959).

2.  M.P.C., Tentative Draft No. 9, comments at 23-24 (1959).

3.  Territory v. Achuck, 31 Haw. 474 (1930).






CHAPTER 703 - GENERAL PRINCIPLES OF JUSTIFICATION

§703-300 - Definitions relating to justification.

§703-300  Definitions relating to justification.  In this chapter, unless a different meaning is plainly required:

"Believes" means reasonably believes.

"Deadly force" means force which the actor uses with the intent of causing or which the actor knows to create a substantial risk of causing death or serious bodily harm.  Intentionally firing a firearm in the direction of another person or in the direction which another person is believed to be constitutes deadly force.  A threat to cause death or serious bodily injury, by the production of a weapon or otherwise, so long as the actor's intent is limited to creating an apprehension that the actor will use deadly force if necessary, does not constitute deadly force.

"Dwelling" means any building or structure, though movable or temporary, or a portion thereof, which is for the time being a home or place of lodging.

"Force" means any bodily impact, restraint, or confinement, or the threat thereof.

"Unlawful force" means force which is employed without the consent of the person against whom it is directed and the employment of which constitutes an offense or would constitute an offense except for a defense not amounting to a justification to use the force.  Assent constitutes consent, within the meaning of this section, whether or not it otherwise is legally effective, except assent to the infliction of death or serious or substantial bodily injury. [L 1972, c 9, pt of §1; am L 1986, c 314, §5; gen ch 1993]

Revision Note

Definitions rearranged.

COMMENTARY ON §703-300

This section provides statutory definitions of terms used repeatedly in this chapter; a discussion of the definitions, when needed or appropriate, is found in the commentary on the section employing the defined terms.

SUPPLEMENTAL COMMENTARY ON §703-300

Chapter 703 provides for a defense based on the legal concept of justification.  An extended definition of justification is provided in §§703-302 through 309.  In most instances, the critical factor in determining whether an actor's conduct is justified is the actor's state of mind or belief respecting facts and circumstances.  The Legislature changed §300 of the Proposed Draft by adding the definition of "believes".  The definition adopts "the reasonable man standard with respect to justification for the use of force in self-protection, in the protection of property, and in the protection of others.  It is your Committee's finding that the requirement that a person's belief be 'reasonable' for these defenses to be available will provide an objective basis by which to gauge whether or not the use of force was justified."  Conference Committee Report No. 2 (1972).

Case Notes

Substantial evidence of record supported trial court's finding that defendant's use of the knife constituted deadly force.  77 H. 429 (App.), 886 P.2d 766.

Subsection (1) cited:  9 H. App. 115, 826 P.2d 884.



§703-301 - Justification a defense; civil remedies unaffected.

§703-301  Justification a defense; civil remedies unaffected.  (1)  In any prosecution for an offense, justification, as defined in sections 703-302 through 703-309, is a defense.

(2)  The fact that conduct is justifiable under this chapter does not abolish or impair any remedy for such conduct which is available in any civil action. [L 1972, c 9, pt of §1]

COMMENTARY ON §703-301

This section does not attempt to define the defense of justification.  An extended definition is given in the sections which follow.  Subsection (1) merely establishes that justification is a defense.  This places the burden of producing some credible evidence of the existence of justification on the defendant.  If the defendant produces such evidence, or if it appears as part of the prosecution's case, the defendant is entitled to have the defense considered by the jury.  The prosecution, however, must prove beyond a reasonable doubt, facts which negative the defense.

Subsection (2) preserves civil remedies for conduct which may give rise to a defense of justification.  Civil standards of conduct are higher than we propose for criminal liability.  For example, unreasonable conduct on the part of the defendant might suffice for civil liability whereas criminal liability will turn on the defendant's own subjective mental state.  It therefore seems desirable explicitly to preserve civil remedies.

Prior Hawaii statutory and case law recognized some of the defenses which the Code unites in this chapter under the defense of justification.  Reference to such recognition will be made in the commentary under the sections which follow.  There is some language in old Hawaii case law which indicates that the defense of justification is affirmative in nature;[1] to the extent that this language would be followed today, the Code represents a change.

Case Notes

Justification is not an affirmative defense and prosecution has burden of disproving it once evidence of justification has been adduced.  60 H. 259, 588 P.2d 438.

Defendant's claim of justification, in defense against prosecution for terroristic threatening, was established regardless of whether or not defendant used deadly force.  1 H. App. 167, 616 P.2d 229.

"Choice of evils" defense applies to violations.  9 H. App. 115, 826 P.2d 884.

__________

§703-301 Commentary:

1.  King v. Bridges, 5 Haw. 467, 472 (1885); Provisional Government v. Caecires, 9 Haw. 522, 533 (1894).



§703-302 - Choice of evils.

§703-302  Choice of evils.  (1)  Conduct which the actor believes to be necessary to avoid an imminent harm or evil to the actor or to another is justifiable provided that:

(a)   The harm or evil sought to be avoided by such conduct is greater than that sought to be prevented by the law defining the offense charged; and

(b)   Neither the Code nor other law defining the offense provides exceptions or defenses dealing with the specific situation involved; and

(c)   A legislative purpose to exclude the justification claimed does not otherwise plainly appear.

(2)  When the actor was reckless or negligent in bringing about the situation requiring a choice of harms or evils or in appraising the necessity for the actor's conduct, the justification afforded by this section is unavailable in a prosecution for any offense for which recklessness or negligence, as the case may be, suffices to establish culpability.

(3)  In a prosecution for escape under section 710-1020 or 710-1021, the defense available under this section is limited to an affirmative defense consisting of the following elements:

(a)   The actor receives a threat, express or implied, of death, substantial bodily injury, or forcible sexual attack;

(b)   Complaint to the proper prison authorities is either impossible under the circumstances or there exists a history of futile complaints;

(c)   Under the circumstances there is no time or opportunity to resort to the courts;

(d)   No force or violence is used against prison personnel or other innocent persons; and

(e)   The actor promptly reports to the proper authorities when the actor has attained a position of safety from the immediate threat. [L 1972, c 9, pt of §1; am L 1986, c 314, §6; gen ch 1993]

COMMENTARY ON §703-302

This section defines what is often called the defense of "necessity."  It permits the actor, in certain limited situations, to justify disobedience to criminal law if the harm the actor sought to avert by the actor's disobedience far outweighed the harm sought to be prevented by the law.  Necessity has been accepted as a defense at common law in some cases, and has been given statutory recognition in a number of enacted codes.

The section may be used, first, to justify only slightly harmful acts which are necessary to avoid a far greater harm. For instance, a court would hardly wish to punish a person for driving at night without the proper lights when the person did so only to summon help to extinguish a fire.  The section also provides a justification for more serious acts.  For example, it could be used to justify the taking of life to avoid a far greater loss of life.  In a classic case, a ship's crew threw certain passengers overboard to lighten an overloaded boat, which would otherwise have sunk with much greater loss of life.  This section would justify the action if all of its conditions are met.

There are numerous reasons supporting the defense of necessity.  First, because an individual will probably kill one person, or a few, to avoid the deaths of many others regardless of what the law may say, punishment in such situations would fail to attain its objective of deterrence and would not reflect widely held views about what would be the moral thing to do in such a situation.  Second, the life of every individual is assumed to be of equal value, and therefore a numerical preponderance in lives saved over those sacrificed establishes an ethical and legal justification for the otherwise criminal act.  Third, there are numerous safeguards built into §703-302.  The danger causing the necessity of choosing between evils must be imminent.  Moreover, subsection (2) provides that if the necessity of choosing between harms or evils results from the defendant's recklessness or negligence, the defense is not available in a prosecution of any offense for which recklessness or negligence, as the case may be, suffices for conviction.

It is no defense under this section that the defendant thought compliance with a statute immoral or unwise; the legislative decision to make particular conduct criminal is to be given great weight.  However, this defense is probably in accord with normal legislative intentions, because blind obedience is unlikely to be required in the face of an emergency.  The whole matter, with all of its ramifications is to be weighed by the court and the jury in the same manner as in any criminal proceeding.  If the defendant's conduct was not necessary, if one evil was not greater than the other, if the defendant exceeded the reasonable bounds of intelligence and morality, the defendant may be convicted for the defendant's conduct notwithstanding the defendant's attempts to justify the defendant's actions.

Finally, many commentators have had difficulty with the concept of necessity because of the possibility of unforeseeable changes in the perilous situation.  For instance, if a number of passengers are thrown overboard from a ship to save a much larger number of persons, there is really no way for the actors to foresee the exact moment when a rescue ship may arrive.  There is always the chance that help will arrive in time to make the emergency action unnecessary.  Such objections, however, fail to take account of the fact that other defenses which are predicated on a threat to person or property can take account only of the probability of harm.  One can never guarantee that the uplifted knife will be plunged into the victim.  "If necessity is not admitted where there is a high degree of probability of disastrous consequences if action is not taken, then it can never be admitted."[1]  A person faced with such seeming necessity is and will remain in a personal moral quandary because of the person's uncertainty.  Our only point is that the threat of criminal punishment is unneeded here.

There has been no previous statutory provision or case law development in Hawaii on the defense of necessity; this section represents a needed addition to the law.

SUPPLEMENTAL COMMENTARY ON §703-302

The Legislature accepted §302 of the Proposed Draft without modification.  Subsection (2) provides that the defense of justification based on a choice of evils is unavailable where recklessness or negligence suffices to establish culpability when the actor was reckless or negligent in bringing about the situation requiring a choice of harms or evils or in appraising the necessity for the actor's conduct.  However, in light of the Legislature's introduction of the "reasonable man standard" in §703-300, it appears that negligence on the actor's part in bringing about the situation or in appraising the necessity for the actor's conduct will be sufficient to eliminate the defense in cases which otherwise require intent, knowledge, or recklessness to establish culpability.

Case Notes

Defense of necessity is available to prisoners escaping from prison.  58 H. 252, 566 P.2d 1378.

The elements of the choice of evils defense are limited to those enumerated by the express language of this section and common law "considerations" have not been incorporated into the statutory formulation.  90 H. 58, 976 P.2d 372.

Choice of evils defense could not apply where defendant had dumped marijuana over lanai railing, thereby eliminating any threat of imminent harm to wife from marijuana use as required under subsection (1)(a); thus, no imminent harm was present to justify defendant's physical abuse of wife.  93 H. 63, 996 P.2d 268.

The exclusivity of the narrow choice of evils defense set forth in subsection (3) is limited to prosecutions for escape from correctional or detention facilities but not to prosecutions for escape from custody that does not implicate an incarcerational setting; the generic choice of evils defense set forth in subsection (1) is applicable in a prosecution for escape from non-incarcerational custody.  96 H. 83, 26 P.3d 572.

A dolphin is not "another" within the meaning of this section.  1 H. App. 19, 613 P.2d 1328.

"Necessity" or "choice of evils" defense discussed.  9 H. App. 115, 826 P.2d 884.

Harm committed by defendant resisting an order to stop a motor vehicle under §710-1027(1) by driving away after traffic stop not reasonably designed to actually avoid possible serious physical harm to defendant or passenger under subsection (1)(a).  81 H. 147 (App.), 913 P.2d 558.

Where case was covered by the defense of defense of others under §703-305 and, possibly, self-defense under §703-304, the choice of evils defense under this section did not apply.  90 H. 175 (App.), 977 P.2d 183.

Defendant was not entitled to a jury instruction on the "choice of evils" defense where, pursuant to subsection (1)(b), the Hawaii Penal Code provided a defense (self-defense) dealing with the specific situation involved.  91 H. 450 (App.), 984 P.2d 1276.

The choice of evils defense under this section and the duress defense under §702-231 are not, as a matter of statutory law, inconsistent.  93 H. 399 (App.), 4 P.3d 533.

The more specific choice of evils affirmative defense for prison escape situations under subsection (3) must be construed in conjunction with the more general choice of evils justification defense under subsection (1); thus, any escape on the part of a prisoner must be conduct which a prisoner believes to be necessary to avoid any imminent harm or evil to the prisoner.  93 H. 399 (App.), 4 P.3d 533.

Unborn children are not included within the definition of "another" or "person" for purposes of the Hawaii Penal Code; thus, defendant could not justify defendant's physical abuse of girlfriend on grounds that defendant was protecting "another" or a third person, specifically, defendant's unborn child.  101 H. 3 (App.), 61 P.3d 514.

Trial court erred when it gave its choice of evils instruction as evidence did not support a choice of evils instruction; however, there was no reasonable possibility that the error contributed to defendant's conviction.  105 H. 319 (App.), 97 P.3d 395.

Trial court did not err in denying defendant's request that in addition to the choice of evils defense under this section, jury be instructed on the justification defenses of use of force in the protection of self and others under §§703-304 and 703-305; defendant's theory of defense was fully and adequately covered by the choice of evils instruction which the trial court gave and under the circumstances of the case, there was no reasonable possibility that the jury, which rejected defendant's choice of evils defense, might have embraced defenses based on §§703-304 and 703-305.  114 H. 507 (App.), 164 P.3d 765.

__________

§703-302 Commentary:

1.  Smith & Hogan, Criminal Law 123 (1965).



§703-303 - Execution of public duty.

§703-303  Execution of public duty.  (1)  Except as provided in subsection (2), conduct is justifiable when it is required or authorized by:

(a)   The law defining the duties or functions of a public officer or the assistance to be rendered to a public officer in the performance of the public officer's duties; or

(b)   The law governing the execution of legal process; or

(c)   The judgment or order of a competent court or tribunal;

(d)   The law governing the armed services or the lawful conduct of war; or

(e)   Any other provision of law imposing a public duty.

(2)  The other sections of this chapter apply to:

(a)   The use of force upon or toward the person of another for any of the purposes dealt with in those sections; and

(b)   The use of deadly force for any purpose, unless the use of deadly force is otherwise expressly authorized by law or occurs in the lawful conduct of war.

(3)  The justification afforded by subsection (1) applies:

(a)   When the actor believes the actor's conduct to be required or authorized by the judgment or direction of a competent court or tribunal or in the lawful execution of legal process, notwithstanding lack of jurisdiction of the court or defect in the legal process; and

(b)   When the actor believes the actor's conduct to be required or authorized to assist a public officer in the performance of the officer's duties, notwithstanding that the officer exceeded the officer's legal authority. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §703-303

This section broadly sets forth the circumstances in which conduct which would otherwise constitute an offense is justifiable because it is done in the course of public duty.  Subsection (1) requires reference to other statutory provisions, as well as to judgments of courts, in order to ascertain what conduct is permissible.  For example, if a statutory provision permits a door to be broken down in the execution of legal process, no offense is committed thereby.

Subsection (2) makes the other provisions of Chapter 703 applicable to the use of force against the person for any of the purposes dealt with in Chapter 703 and to any use of deadly force other than that expressly authorized by law or occurring in the lawful conduct of war.  As will be seen, the sections on the use of force and deadly force against another's person have been worded so as to apply to any actor, including a public official.  Subsection (2) therefore assures that this chapter will control such activity in preference to contrary provisions of other statutes.

Subsection (3) permits use of the defense in cases in which the actor believes the actor's conduct is required or authorized, despite some defect either in the authority which appears to demand or authorize it.

The section elaborates previous Hawaii law.  Force necessary to acquire entry has previously been permitted by Hawaii law when a public officer was seeking to execute a court order to seize property,[1] to search under a search warrant,[2] or to enter to arrest.[3]  As subsection (1)(a) and (b) point out, such prior statutes describe conduct which will be considered as justified under this section.

__________

§703-303 Commentary:

1.  H.R.S. §654-3.

2.  Id. §803-37.

3.  Id. §803-11; see Hubertson v. Cole, 1 Haw. 72, 73 (1849).



§703-304 - Use of force in self-protection.

§703-304  Use of force in self-protection.  (1)  Subject to the provisions of this section and of section 703-308, the use of force upon or toward another person is justifiable when the actor believes that such force is immediately necessary for the purpose of protecting himself against the use of unlawful force by the other person on the present occasion.

(2)  The use of deadly force is justifiable under this section if the actor believes that deadly force is necessary to protect himself against death, serious bodily injury, kidnapping, rape, or forcible sodomy.

(3)  Except as otherwise provided in subsections (4) and (5) of this section, a person employing protective force may estimate the necessity thereof under the circumstances as he believes them to be when the force is used without retreating, surrendering possession, doing any other act which he has no legal duty to do, or abstaining from any lawful action.

(4)  The use of force is not justifiable under this section:

(a)  To resist an arrest which the actor knows is being made by a law enforcement officer, although the arrest is unlawful; or

(b)  To resist force used by the occupier or possessor of property or by another person on his behalf, where the actor knows that the person using the force is doing so under a claim of right to protect the property, except that this limitation shall not apply if:

(i)  The actor is a public officer acting in the performance of his duties or a person lawfully assisting him therein or a person making or assisting in a lawful arrest; or

(ii)  The actor believes that such force is necessary to protect himself against death or serious bodily injury.

(5)  The use of deadly force is not justifiable under this section if:

(a)  The actor, with the intent of causing death or serious bodily injury, provoked the use of force against himself in the same encounter; or

(b)  The actor knows that he can avoid the necessity of using such force with complete safety by retreating or by surrendering possession of a thing to a person asserting a claim of right thereto or by complying with a demand that he abstain from any action which he has no duty to take, except that:

(i)  The actor is not obliged to retreat from his dwelling or place of work, unless he was the initial aggressor or is assailed in his place of work by another person whose place of work the actor knows it to be; and

(ii)  A public officer justified in using force in the performance of his duties, or a person justified in using force in his assistance or a person justified in using force in making an arrest or preventing an escape, is not obliged to desist from efforts to perform his duty, effect the arrest, or prevent the escape because of resistance or threatened resistance by or on behalf of the person against whom the action is directed.

(6)  The justification afforded by this section extends to the use of confinement as protective force only if the actor takes all reasonable measures to terminate the confinement as soon as he knows that he safely can, unless the person confined has been arrested on a charge of crime. [L 1972, c 9, pt of §1; ree L 1975, c 163, §3; am L 2001, c 91, §4]

COMMENTARY ON §703-304

This section substantially adopts the Model Penal Code rules on justification of the use of force in self-protection.  It has been rewritten and reorganized to make it more easily understandable.

Subsection (1) requires a belief by the actor that the use of protective force is actually necessary, and that unlawful force (defined in §703-300) is to be used by the assailant.  He must believe, further, that immediate use of force is required, although the threatened harm to him need not be "imminent", as the rule was sometimes phrased at common law.  It is enough that unlawful force is threatened on the present occasion by his assailant.  The actor may make his defensive move without waiting for his assailant to load his gun or to summon reinforcements.  Finally, the actor must believe that the particular degree of force used by him is necessary.  This formulation is not meant to require a precise equation, but it will limit the defense to situations in which a particular scope and degree of retaliation is believed by the actor to be appropriate to the aggression.

Subsections (2) and (5) strictly limit the use of deadly force.  Under the circumstances specified in subsection (2), the actor may use deadly force if he believes it is necessary to protect himself against death, serious bodily harm, kidnapping, rape, or forcible sodomy.  This formulation has two implications:  (a) the actor must believe that deadly force is the only viable means of preventing the specified harm, and (b) the actor must believe that one of the specified harms is threatened on the present occasion.  "Deadly force" is defined in §703-300.  Its use is further restricted by subsection (5).  Deadly force may not be used if the actor provoked his assailant's use of force against himself in the same encounter with the purpose of causing death or serious bodily injury.  Of course, if he intends only moderate harm and receives a deadly response, the initial aggressor may respond with deadly force.  The use of deadly force is also denied when the actor can avoid using it with complete safety by retreating, by surrendering possession of a thing to a person asserting a claim of right to it, or by complying with a demand that he refrain from taking an action which he has no legal duty to take.  In any of these cases, the Code may seem to be opting for cowardice.  However, it should be the strong principle of any criminal code to prevent death wherever possible.  To quote the Model Penal Code commentary,

It rests, of course, upon the view that protection of life has such a high place in a proper scheme of social values that the law cannot permit conduct which places life in jeopardy, when the necessity for doing so can be avoided by the sacrifice of the much smaller value that inheres in standing up to an aggression.[1]

However, a duty to retreat or take over evasive action is not imposed in two situations.  Subsection (5), subparagraph (b)(i), states that the actor is not required to retreat from his dwelling or his place of work unless he was the initial aggressor or unless he is assailed in his place of work by another person whose place of work he knows it to be.  We would not normally expect a man to abandon his home to an aggressor and would allow him to stand his ground, although an exception is made, consistent with paragraph (a), if the actor is the initial aggressor.  The exception for an attack in a man's place of work is new with the Model Penal Code.  The same principles which permit a man to remain in his home would, for example, permit a shopkeeper to defend himself in his place of business without abandoning it to attackers.  Subparagraph (b)(ii), of the same subsection, relates to public officials or persons assisting them using force in the performance of duty.  It would be against public interest to require a public officer to abandon his duty if he meets resistance.  This Code follows the Model Penal Code in extending the justification to all arrests and performances of duty, even if they are technically unlawful.  Throughout Chapter 703 the rule is that resistance to unlawful arrest is to be made in court rather than physically.

The Code also specifically requires surrendering possession of a thing when the attacker asserts a claim of right thereto.  Where a person offers deadly force unless another surrenders property to him, and claims a right to the property, it is certainly sound policy to save life and litigate the disputed ownership in court.  Naturally, however, this rule does not apply in cases of robbery, where the assailant can make no claim of right, and it is the purpose of the Code to permit deadly resistance to robbery if the conditions of subsection (2) are met.  Finally, deadly force is impermissible if the actor can avoid using it by complying with a demand that he refrain from any action which he has no duty to take.  Again, the policy of saving life seems more insistent than the right of the individual to complete freedom of action.

Subsection (3) states the generally applicable rule that the actor need not retreat or take any other evasive action before estimating the necessity for the use of force in self-protection.

Subsection (4) sets general limits on the use of self- protective force.  Paragraph (a) follows the Model Penal Code in forbidding any use of force to resist an arrest which the actor knows is being made by a peace officer.  Resistance to even an unlawful arrest should be made in court.  No valid social policy is served by permitting physical resistance to peace officers who are known as such by the actor.  If the law were to permit physical resistance, it would in effect be sanctioning unnecessary injury.  However, only force for the purpose of resisting an arrest is proscribed.  If the officer threatens to use unlawful force after the arrest, the normal self-protection rules would apply.  In other words, the actor may resist a "peril greater than arrest."[2]  Paragraph (b) is closely related to §703-306 (protection of property) which permits the use of force by the occupier or possessor of property to protect it.  The actor may not use force to counter that permissible force, when it is directed at him under a claim of right to protect the property, unless he is a public officer or a person assisting him or a person making or assisting in a lawful arrest, or unless he believes that he must use force to protect himself against death or serious bodily harm.  A third Model Penal Code exception, dealing with a right of re-entry or recaption, has been omitted.  As explained in the commentary to §703-306, it does not seem wise to deal separately with these matters.  This Code treats them under the more general rules relating to protection of property.

Subsection (6) recognizes that confinement may be used as protective force.  Because of the continuing nature of confinement, however, the Code requires the actor to terminate the confinement as soon as he knows he can do so safely.  He has no such duty if the person is arrested, simply because the legality of a confinement will then be tested by ordinary judicial processes.

Previous Hawaii case law required that the defendant's belief be reasonable.[3]  Contrary to subsection (3) of the Code, under the Hawaii cases, the defendant must retreat before he uses any force, except in those circumstances where deadly force is the only way serious felonies against persons can be prevented.[4]  In the latter situations, it appears that Hawaii case law, like the Code, would require retreat if it could be accomplished with complete safety.[5]  To the extent that Hawaii cases demand "imminent" danger, in the common law sense,[6] the Code represents a change in the law.  Finally, the subsection on confinement is an addition to Hawaii law.

Case Notes

Defendant entitled to instruction on self-defense whenever testimony fairly raises the issue, no matter how weak.  59 H. 148, 577 P.2d 793.

Defendant is entitled to jury instructions on self-defense where there is any evidence in the record to support jury consideration of the issue.  60 H. 504, 591 P.2d 615.

In self-defense to charge of homicide, admissibility of evidence of deceased's character for violence and aggression.  61 H. 328, 603 P.2d 151.

Where trial court conspicuously omitted from its self-defense instruction any reference to the use of "force", which was essential to defendant's defense at trial, insofar as defendant expressly disputed whether defendant's use of force constituted "deadly force", and instructed jury that, as a matter of law, defendant employed "deadly force" against victim because death in fact resulted from defendant's use of force, trial court's instruction was not harmless beyond a reasonable doubt.  101 H. 377, 69 P.3d 88.

Where defendant raised the issue of self-defense, trial court did not err in concluding that prosecution proved that defendant was not acting in self-defense when defendant shot victim.  107 H. 469, 115 P.3d 648.

Where trial court's jury instruction sufficiently tracked subsection (3) as it informed the jury that the reasonableness of defendant's belief must be viewed from defendant's perspective, appeals court properly determined that the instruction was consistent with the language of this section.  118 H. 452, 193 P.3d 368.

Defendant's claim of justification, in defense against prosecution for terroristic threatening, was established regardless of whether or not defendant used deadly force.  1 H. App. 167, 616 P.2d 229.

Evidence indicated defendant could have retreated safely; attack with baseball bat using sufficient force to break complainant's arm constituted deadly force.  2 H. App. 369, 633 P.2d 547.

Defendant did not reasonably believe that kicking person on floor was immediately necessary to protect self.  2 H. App. 577, 636 P.2d 1365.

State failed its burden of introducing substantial evidence disproving defendant's facts or proving facts negativing defendant's self-protection justification defense.  9 H. App. 435, 843 P.2d 1389.

There was substantial evidence to support trial court's conclusion that a reasonable person would not have believed that it was necessary to use deadly force on the particular occasion.  77 H. 429 (App.), 886 P.2d 766.

Trial court did not err in denying defendant's request that in addition to the choice of evils defense under §703-302, jury be instructed on the justification defenses of use of force in the protection of self and others under this section and §703-305; defendant's theory of defense was fully and adequately covered by the choice of evils instruction which the trial court gave and under the circumstances of the case, there was no reasonable possibility that the jury, which rejected defendant's choice of evils defense, might have embraced defenses based on this section and §703-305.  114 H. 507 (App.), 164 P.3d 765.

__________

§703-304 Commentary:

1.  M.P.C., Tentative Draft No. 8, comments at 24 (1958).

2.  Id. at 19.

3.  State v. Clyde, 47 Haw. 345, 388 P.2d 846 (1964).

4.  King v. Bridges, 5 Haw. 467 (1885).

5.  Id.

6.  State v. Clyde, 47 Haw. 345, 388 P.2d 846, 852 (1964); Territory v. Yadao, 35 Haw. 198, 201 (1959).



§703-305 - Use of force for the protection of other persons.

§703-305  Use of force for the protection of other persons.  (1)  Subject to the provisions of this section and of section 703-310, the use of force upon or toward the person of another is justifiable to protect a third person when:

(a)   Under the circumstances as the actor believes them to be, the person whom the actor seeks to protect would be justified in using such protective force; and

(b)   The actor believes that the actor's intervention is necessary for the protection of the other person.

(2)  Notwithstanding subsection (1):

(a)   When the actor would be obliged under section 703-304 to retreat, to surrender the possession of a thing, or to comply with a demand before using force in self- protection, the actor is not obliged to do so before using force for the protection of another person, unless the actor knows that the actor can thereby secure the complete safety of such other person; and

(b)   When the person whom the actor seeks to protect would be obliged under section 703-304 to retreat, to surrender the possession of a thing or to comply with a demand if the person knew that the person could obtain complete safety by so doing, the actor is obliged to try to cause the person to do so before using force in the person's protection if the actor knows that the actor can obtain the other's complete safety in that way; and

(c)   Neither the actor nor the person whom the actor seeks to protect is obliged to retreat when in the other's dwelling or place of work to any greater extent than in the actor's or the person's own. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §703-305

This section extends the defense of justification to include the use of physical force to protect another person on the same terms as the defense is available for the use of force in self- protection.  The Code follows the Model Penal Code in allowing defense of others regardless of the relationship between the actor and the person being protected.  It permits a person to use force to protect another person when the actor believes the other person would have been justified in using force to protect himself and he believes that his intervention is necessary to protect the other person.  This formulation covers situations in which the other's infirmity, infancy, or other physical condition makes him especially unable to protect himself or susceptible to injury, even though the actor, in a similar predicament, might not himself have been justified in using force.

Subsection (2) provides certain exceptions and limitations.  The actor need not retreat, surrender possession, or comply with a demand unless the actor knows the actor can thereby secure the complete safety of the other person.  The actor must try to persuade the other person to retreat, surrender possession, or comply with a demand if the actor knows the actor can obtain the other's complete safety in that way.  Finally, retreat is not required if the action takes place in the other's dwelling or place of business to any greater degree than is required in §703-304.

Hawaii case law shows only bare recognition of this type of justification.[1]  The Code provides codification and elaboration.

Case Notes

Defendant entitled to consideration of justification defense no matter how weak, unsatisfactory or inconclusive the evidence appeared.  81 H. 142 (App.), 913 P.2d 553.

Defendant not justified in using protective force against complaining witness where, under circumstances as defendant believed them to be, a reasonable person would not reasonably believe person sought to be protected would be justified in using protective force against complaining witness.  81 H. 142 (App.), 913 P.2d 553.

Unborn children are not included within the definition of "another" or "person" for purposes of the Hawaii Penal Code; thus, defendant could not justify defendant's physical abuse of girlfriend on grounds that defendant was protecting "another" or a third person, specifically, defendant's unborn child.  101 H. 3 (App.), 61 P.3d 514.

Trial court did not err in denying defendant's request that in addition to the choice of evils defense under §703-302, jury be instructed on the justification defenses of use of force in the protection of self and others under §703-304 and this section; defendant's theory of defense was fully and adequately covered by the choice of evils instruction which the trial court gave and under the circumstances of the case, there was no reasonable possibility that the jury, which rejected defendant's choice of evils defense, might have embraced defenses based on §703-304 and this section.  114 H. 507 (App.), 164 P.3d 765.

__________

§703-305 Commentary:

1.  The King v. Bridges, 5 Haw. 467, 472 (1885); Territory v. Warren, 35 Haw. 232, 245 (1939); rehearing denied, 35 Haw. 252.



§703-306 - Use of force for the protection of property.

§703-306  Use of force for the protection of property.  (1)  The use of force upon or toward the person of another is justifiable when the actor believes that such force is immediately necessary:

(a)   To prevent the commission of criminal trespass or burglary in a building or upon real property in the actor's possession or in the possession of another person for whose protection the actor acts; or

(b)   To prevent unlawful entry upon real property in the actor's possession or in the possession of another person for whose protection the actor acts; or

(c)   To prevent theft, criminal mischief, or any trespassory taking of tangible, movable property in the actor's possession or in the possession of another person for whose protection the actor acts.

(2)  The actor may in the circumstances specified in subsection (1) use such force as the actor believes is necessary to protect the threatened property, provided that the actor first requests the person against whom force is used to desist from the person's interference with the property, unless the actor believes that:

(a)   Such a request would be useless; or

(b)   It would be dangerous to the actor or another person to make the request; or

(c)   Substantial harm would be done to the physical condition of the property which is sought to be protected before the request could effectively be made.

(3)  The use of deadly force for the protection of property is justifiable only if:

(a)   The person against whom the force is used is attempting to dispossess the actor of the actor's dwelling otherwise than under a claim of right to its possession; or

(b)   The person against whom the deadly force is used is attempting to commit felonious property damage, burglary, robbery, or felonious theft and either:

(i)  Has employed or threatened deadly force against or in the presence of the actor; or

(ii)  The use of force other than deadly force to prevent the commission of the crime would expose the actor or another person in the actor's presence to substantial danger of serious bodily injury.

(4)  The justification afforded by this section extends to the use of a device for the purpose of protecting property only if:

(a)   The device is not designed to cause or known to create a substantial risk of causing death or serious bodily injury; and

(b)   The use of the particular device to protect the property from entry or trespass is reasonable under the circumstances, as the defendant believes them to be; and

(c)   The device is one customarily used for such a purpose or reasonable care is taken to make known to probable intruders the fact that it is used.

(5)  The justification afforded by this section extends to the use of confinement as protective force only if the actor takes all reasonable measures to terminate the confinement as soon as the actor knows that the actor can do so with safety to the property, unless the person confined has been arrested on a charge of crime. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §703-306

This section establishes the rules for the use of force upon or toward the person of another which has as its purpose the protection of property.  The standard of justification is the actor's own belief in the necessity of using physical force to prevent certain specified kinds of harm.  Force may be used to prevent criminal trespass and burglary, unlawful entry upon real property, theft, criminal mischief, and other trespassory taking of tangible, movable property, so long as in each case the property protected is in the possession of the actor or of one for whose protection the actor is acting.  (Note that in any case in which the actor fears bodily injury to the actor or another, §§703-304, 305 would apply rather than §703-306.  Thus, robbery may be covered by those sections rather than this, if the robber places the actor in fear of bodily injury or death.)

Subsection (2) permits the actor to use such force as the actor believes is necessary to protect the property, short of deadly force, after making a request to desist from interfering with the property.  The request is required because of the high value to be placed upon prevention of human suffering.  Infliction of physical force on another cannot be justified if the desired end can be achieved without the danger of injury.  A request to desist does not, however, have to be made if the actor believes that it would be useless, dangerous to the actor, or likely to give the wrongdoer time to do substantial harm to the physical condition of the property.

Deadly force is ordinarily not permitted.  It may be used if the assailant is attempting to dispossess the actor of the actor's dwelling otherwise than under a claim of right.  This recognizes an important tradition in the common law which places a high value on the sanctity of the home and recognizes that a person will take extraordinary means to preserve it.  Deadly force may also be used to prevent felonious property damage, burglary, robbery, or felonious theft, if:  (1) the person against whom the force is used has employed or threatened deadly force against or in the presence of the actor, or (2) use of force short of deadly force would expose the actor or another person in the actor's presence to the danger of serious bodily injury.  Both of these cases are covered, in any event, by the self-defense provisions of §§703-304, 305, but it seems wise to spell them out here in light of the general prohibition on use of deadly force.

Subsection (4) permits the use of certain property protection devices which may cause bodily discomfort or injury, subject to strict limitations.  Subsection (5) mirrors a similar subsection in §703-304 and regulates the use of confinement as a protective force.  As in §703-304, use of confinement is permitted, but it must be terminated as soon as possible consistent with safety to the property, unless the person confined has been arrested.

An attempt has been made to simplify the Model Penal Code scheme by omitting a few overly complicated concepts.  In addition, the elaborate M.P.C. rules on recaption or re-entry are eliminated.  This Code treats re-entry upon property and recaption of property under the same principles as other forms of property defense.  As a matter of policy, it does not seem wise to encourage resort to self-help when property has been seized in any circumstances in which self-help would not have been permissible to protect the property from seizure.  The M.P.C. rules have not generally been followed in other states.[1]

Hawaii case law is substantially in accord with the Code's position on the use of deadly force.[2]  However, Hawaii has permitted the use of devices to accomplish what the defendant could do were the defendant present;[3] on this point the Code, clearly forbidding the use of deadly devices under any circumstances, represents a change from the prior law.  Subsection (2), on request, is an important addition to Hawaii law.  The subsection on confinement is also new.

__________

§703-306 Commentary:

1.  See e.g., N.Y.R.P.L. §§35.20-35.25.

2.  Territory v. Warren, 35 Haw. 232, 245, rehearing denied, 35 Haw. 252 (1939).

3.  Id.



§703-307 - Use of force in law enforcement.

§703-307  Use of force in law enforcement.  (1)  Subject to the provisions of this section and of section 703-310, the use of force upon or toward the person of another is justifiable when the actor is making or assisting in making an arrest and the actor believes that such force is immediately necessary to effect a lawful arrest.

(2)  The use of force is not justifiable under this section unless:

(a)  The actor makes known the purpose of the arrest or believes that it is otherwise known by or cannot reasonably be made known to the person to be arrested; and

(b)  When the arrest is made under a warrant, the warrant is valid or believed by the actor to be valid.

(3)  The use of deadly force is not justifiable under this section unless:

(a)  The arrest is for a felony; and

(b)  The person effecting the arrest is authorized to act as a law enforcement officer or is assisting a person whom he believes to be authorized to act as a law enforcement officer; and

(c)  The actor believes that the force employed creates no substantial risk of injury to innocent persons; and

(d)  The actor believes that:

(i)  The crimes for which the arrest is made involved conduct including the use or threatened use of deadly force; or

(ii)  There is a substantial risk that the person to be arrested will cause death or serious bodily injury if his apprehension is delayed.

(4)  The use of force to prevent the escape of an arrested person from custody is justifiable when the force could justifiably have been employed to effect the arrest under which the person is in custody, except that a guard or other person authorized to act as a law enforcement officer is justified in using force which he believes to be immediately necessary to prevent the escape from a detention facility.

(5)  A private person who is summoned by a law enforcement officer to assist in effecting an unlawful arrest is justified in using any force which he would be justified in using if the arrest were lawful, provided that he does not believe the arrest is unlawful.  A private person who assists another private person in effecting an unlawful arrest, or who, not being summoned, assists a law enforcement officer in effecting an unlawful arrest, is justified in using any force which he would be justified in using if the arrest were lawful, provided that he believes the arrest is lawful, and the arrest would be lawful if the facts were as he believes them to be. [L 1972, c 9, pt of §1; am L 2001, c 91, §4]

COMMENTARY ON §703-307

Subsection (1) covers all persons (not just peace officers) making an arrest.  Force upon or toward the person of another is justifiable if the actor believes the amount of force the actor is using is immediately necessary to effect the arrest and if the actor believes that the arrest is lawful.  It is immaterial that the arrest is unlawful if the actor believes it to be lawful.  The justification also covers a person who is assisting in making an arrest.

Subsection (2) requires an announcement of the purpose of the arrest, unless the actor believes that the purpose is otherwise known (as in cases of hot pursuit) or cannot reasonably be made known.  Further, the actor, if acting under a warrant, must either have a valid warrant or believe the warrant to be valid.

Subsection (3) restricts the use of deadly force to felony arrests by peace officers or persons who believe they are assisting peace officers.  Even when these requirements are met, the actor must further believe that there is no substantial risk of injury to innocent persons and that the crime for which the arrest is made involved conduct including the use or threatened use of deadly force or that there is a substantial risk that the person to be arrested will cause death or serious bodily injury if the person's apprehension is delayed.  It seems advisable to limit the situations in which deadly force can be used by a peace officer while at the same time recognizing that in some cases it is desirable to allow the peace officer to use deadly force in order to avert far greater harm.  Note that the restrictions on deadly force to effect an arrest are supplemented by the general provisions on use of force in self-protection which would permit anyone to use deadly force if the person feared death or serious bodily harm to oneself or another.  (See §§703-304, 305.)

Subsection (4) recognizes a justification for the use of force to prevent the escape of an arrested person from custody.  Deadly force may be used to prevent escape from a jail, prison, or similar institution.  When the subject is not incarcerated, the subject's escape may be prevented by force if force could justifiably have been employed to effect the arrest under which the subject is in custody.  In addition, the Code contains a substantive crime of escape, and rights to use force to arrest for that crime will frequently arise.  The distinction in permissible force is based on the greater social disruption and dismay which may arise from the escape of a person from a prison or a similar institution.

Subsection (5) gives protection to a private person who is assisting in an arrest.  A person who assists a peace officer at the peace officer's command is justified, though the arrest be unlawful (and possibly even known by the officer to be unlawful), so long as the actor does not believe the arrest is unlawful.  A higher standard is imposed when a private person assists another private person or volunteers aid to a peace officer.  Here the person must believe the arrest to be lawful, and must believe in the existence of facts which would have made the arrest lawful if the facts were as the person believes them to be.

Previous Hawaii law recognized the defense provided by this section.  The law required, like the Code, that the peace officer make known the peace officer's purpose to the arrestee, if it is possible to do so under the circumstances.[1]  Prior law differs importantly from the Code, however, in that Hawaii statutory and case law permitted the arresting officer to use any force, including deadly force, necessary to effect any arrest.[2]  No distinction was drawn between the arrest of a misdemeanant and a felon.[3]  There was no requirement that the peace officer use deadly force only when acting in self-defense.[4]  Nonetheless, under Hawaii case law, the peace officer could not use more force than was reasonably necessary to effect the arrest.[5]  (As in all situations involving the defense of justification, Hawaii law used an objective test to determine the reasonableness of the defendant's belief.[6])  It is likely that a private person under Hawaii law also had the right to use any force necessary to effect the arrest of one who commits a crime in the person's presence.[7]  However, there are apparently no Hawaii cases on this point.

It is the position of the Code that certain arrests will not warrant the use of deadly force and that the goal of proper law enforcement is best served by having the circumstances of such arrests clearly stated.  The section provides a rational scale of the use of force based on the danger the arrestee represents to society and the immediate circumstances of the arrest, rather than on the simplistic concept that the police, in order to do a successful job, must always be given a carte blanche.  Similar considerations are behind subsection (4) of the Code on escape; this subsection considerably narrows and clarifies the circumstances under which deadly force may be used.[8]

SUPPLEMENTAL COMMENTARY ON §703-307

Section 703-307(3) sets forth the very limited circumstances in which deadly force may be used to effect an arrest.  Subsection (4) provides the general rule that, in dealing with an attempted escape, an officer may use the same force the officer could have used in effecting the arrest under which the person is or was in custody.  As originally proposed, subsection (4) created an exception which provided that the law officer would be justified in using any force, including deadly force, which the officer believes to be immediately necessary to prevent the escape of a person charged with or convicted of a felony.  The Legislature broadened the exception to allow the officer to use any force the officer believes to be necessary to prevent the escape of any person from a detention facility, whether charged or convicted of a felony, misdemeanor, or petty misdemeanor.  The Conference Committee Report states that:  "Your Committee finds that such a determination [whether the potential escapee was charged with or convicted of a felony as opposed to some lesser offense] by a guard or other person authorized to act as a peace officer would be difficult, if not impossible, in an escape situation."  Conference Committee Report No. 2 (1972).

__________

§703-307 Commentary:

1.  H.R.S. §§803-6, 803-11; Provisional Government v. Caecires, 9 Haw.  522, 533 (1894).

2.  "In all cases where the person arrested refuses to submit or attempts to escape, such degree of force may be used as is necessary to compel the person to submission."  H.R.S. §803-7; Territory v. Machado, 30 Haw. 487 (1928).

3.  Territory v. Machado, supra.

4.  Id.

5.  Leong Sam v. Keliihoomalu, 24 Haw. 477 (1918).

6.  Cf. commentary on 304.

7.  Cf. H.R.S. §803-3, 7; see note 2 supra.

8.  H.R.S. §803-7, see note 2 supra.



§703-308 - Use of force to prevent suicide or the commission of a crime.

§703-308  Use of force to prevent suicide or the commission of a crime.  (1)  The use of force upon or toward the person of another is justifiable when the actor believes that such force is immediately necessary to prevent the other person from committing suicide, inflicting serious bodily harm upon oneself, committing or consummating the commission of a crime involving or threatening bodily injury, damage to or loss of property, or breach of the peace, except that:

(a)   Any limitations imposed by the other provisions of this chapter on the justifiable use of force in self- protection, for the protection of others, the protection of property, the effectuation of an arrest, or the prevention of an escape from custody shall apply notwithstanding the criminality of the conduct against which such force is used; and

(b)   The use of deadly force is not in any event justifiable under this section unless:

(i)  The actor believes that there is a substantial risk that the person whom the actor seeks to prevent from committing a crime will cause death or serious bodily injury to another unless the commission or the consummation of the crime is prevented and that the use of such force presents no substantial risk of injury to innocent persons; or

(ii)  The actor believes that the use of such force is necessary to suppress a riot after the rioters have been ordered to disperse and warned, in any particular manner that the law may require, that deadly force will be used if they do not obey.

(2)  The justification afforded by this section extends to the use of confinement as preventive force only if the actor takes all reasonable measures to terminate the confinement as soon as the actor knows that the actor safely can, unless the person confined has been arrested on a charge of crime. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §703-308

The purpose of this section is to provide a justification for the use of force to prevent suicide, serious bodily injury, or the commission of a crime.  It gives a right to use such force as the actor believes is immediately necessary to prevent suicide or serious bodily injury, or to prevent a crime involving or threatening bodily harm, damage to or loss of property, or a breach of the peace.  The right to use force in crime prevention is a concomitant of the right to use force to make an arrest spelled out in §703-307.  It is, however, limited by all of the limitations expressed in the preceding sections.  Deadly force may not be used except for the purpose of preventing a crime which will cause death or serious bodily injury, under circumstances in which there is no substantial risk of injury to innocent persons.  Deadly force may also be used if the actor believes such force is necessary to suppress a riot, following an appropriate warning.

Subsection (2) contains a rule about the use of confinement as preventive force, similar to the rules on the same subject in §§703-304 to 306.

Previous Hawaii case law did not distinguish the defense presented in this section from that in §703-307, on the use of force in law enforcement.[1]  The Code provides clarification on the issue.

__________

§703-308 Commentary:

1.  Provisional Government v. Caecires, 9 Haw. 522, 533 (1894).



§703-309 - Use of force by persons with special responsibility for care, discipline, or safety of others.

§703-309  Use of force by persons with special responsibility for care, discipline, or safety of others.  The use of force upon or toward the person of another is justifiable under the following circumstances:

(1)  The actor is the parent or guardian or other person similarly responsible for the general care and supervision of a minor, or a person acting at the request of the parent, guardian, or other responsible person, and:

(a)  The force is employed with due regard for the age and size of the minor and is reasonably related to the purpose of safeguarding or promoting the welfare of the minor, including the prevention or punishment of the minor's misconduct; and

(b)  The force used is not designed to cause or known to create a risk of causing substantial bodily injury, disfigurement, extreme pain or mental distress, or neurological damage.

(2)  The actor is a principal, the principal's agent, a teacher, or a person otherwise entrusted with the care or supervision for a special purpose of a minor, and:

(a)  The actor believes that the force used is necessary to further that special purpose, including maintenance of reasonable discipline in a school, class, other group, or at activities supervised by the department of education held on or off school property and that the use of force is consistent with the welfare of the minor; and

(b)  The degree of force, if it had been used by the parent or guardian of the minor, would not be unjustifiable under paragraph (1)(b).

(3)  The actor is the guardian or other person similarly responsible for the general care and supervision of an incompetent person, and:

(a)  The force is employed with due regard for the age and size of the incompetent person and is reasonably related to the purpose of safeguarding or promoting the welfare of the incompetent person, including the prevention of the incompetent person's misconduct, or, when such incompetent person is in a hospital or other institution for the incompetent person's care and custody, for the maintenance of reasonable discipline in the institution; and

(b)  The force used is not designed to cause or known to create a risk of causing substantial bodily injury, disfigurement, extreme pain or mental distress, or neurological damage.

(4)  The actor is a doctor or other therapist or a person assisting the doctor or therapist at the doctor's or therapist's direction, and:

(a)  The force is used for the purpose of administering a recognized form of treatment which the actor believes to be adapted to promoting the physical or mental health of the patient; and

(b)  The treatment is administered with the consent of the patient, or, if the patient is a minor or an incompetent person, with the consent of the minor's or incompetent person's parent or guardian or other person legally competent to consent in the minor's or incompetent person's behalf, or the treatment is administered in an emergency when the actor believes that no one competent to consent can be consulted and that a reasonable person, wishing to safeguard the welfare of the patient, would consent.

(5)  The actor is a warden or other authorized official of a correctional institution, and:

(a)  The actor believes that the force used is necessary for the purpose of enforcing the lawful rules or procedures of the institution; and

(b)  The nature or degree of force used is not forbidden by other provisions of the law governing the conduct of correctional institutions; and

(c)  If deadly force is used, its use is otherwise justifiable under this chapter.

(6)  The actor is a person responsible for the safety of a vessel or an aircraft or a person acting at the direction of the person responsible for the safety of a vessel or an aircraft, and:

(a)  The actor believes that the force used is necessary to prevent interference with the operation of the vessel or aircraft or obstruction of the execution of a lawful order, unless the actor's belief in the lawfulness of the order is erroneous and the actor's error is due to ignorance or mistake as to the law defining authority; and

(b)  If deadly force is used, its use is otherwise justifiable under this chapter.

(7)  The actor is a person who is authorized or required by law to maintain order or decorum in a vehicle, train, or other carrier, or in a place where others are assembled, and:

(a)  The actor believes that the force used is necessary for that purpose; and

(b)  The force used is not designed to cause or known to create a substantial risk of causing death, bodily injury or extreme mental distress. [L 1972, c 9, pt of §1; am L 1992, c 210, §1; am L 2001, c 94, §1]

COMMENTARY ON §703-309

Subsection (1) justifies the use of force against minors by a parent or other person in loco parentis, subject to two limitations:  (1) the force must be employed for safeguarding or promoting the welfare of the minor, and (2) it must not be designed to cause or known to create a substantial risk of death, serious bodily injury, disfigurement, extreme pain or mental distress, or gross degradation.  Thus the subsection sets a fairly simple and unexceptionable standard; the right of parents to use force to discipline their children is recognized, subject to clear requirements not to cause permanent injury.

Subsection (2) permits a teacher or other person entrusted with care for a special purpose (e.g., a camp counsellor) to use such force as believed necessary to further that purpose, including the maintenance of discipline, subject to the limitations of subsection (1) relating to death and injury.  This subsection recognizes that a teacher will not ordinarily need to have the full scope of parental authority, but will have certain special needs, such as maintenance of class discipline, which are peculiar to the teaching situation.  The intent of the Code in allowing this limited justification is not however, to encourage corporal punishment.

Subsection (3) justifies the use of force by a guardian responsible for the care and supervision of an incompetent person, but only to promote the welfare of the incompetent or to maintain discipline.  Force may not, therefore, be used as punishment, as distinct from prevention of misconduct, except for the maintenance of institutional discipline.  Force may not cause death, serious bodily injury, or the like, nor may it cause humiliation--a lesser amount of harm than countenanced for children in subsection (1).

Subsection (4) permits the use of force by a doctor or other therapist to administer a recognized form of treatment which the doctor or other therapist believes to be adapted to promoting the physical or mental health of the patient.  Ordinarily such treatment would be administered with consent, but it may be administered without consent in an emergency.  Under the wording of the section, if consent is in fact denied by the patient or a person competent to give consent, the use of force would no longer be justified.

Subsection (5) justifies force used by a warden or other authorized prison official to enforce prison rules and discipline.  The force used must not be in excess of that permitted by statutes relating to prisons, and deadly force may be used only when justified under other sections of this Code.

Subsection (6) permits the use of force by a person responsible for the safety of a vessel or airplane to prevent interference with its operation or obstruction of the execution of a lawful order (unless the person is erroneous in the person's belief in the lawfulness of the order).  Deadly force may be used if justified under this Code.

Subsection (7) permits force by a person authorized by law to maintain public order in public conveyances and public places.  The person may not use force creating a substantial risk of death, bodily injury, or extreme mental distress.

The section is substantially in accord with preexisting Hawaii law.  Hawaii law permits parents "to chastise [their children] moderately for their good."[1]  Under prior law, any corporal punishment was permitted if reasonable.[2]  To the extent that Hawaii case law suggests that the parents have uncontrolled discretion to discipline their children,[3] the Code represents a change.  Similarly, teachers have had authority under Hawaii case and statutory law to use force to maintain discipline in the schools.[4]  The punishment must have been reasonable,[5] and the teachers' discretion was considered less extensive than that of parents.[6]  Prison officials under prior Hawaii law were permitted to use force to maintain discipline in the prisons;[7] and ship captains had the right to employ force to keep order on their vessels.[8]  In all the above situations, the Code states with greater clarity than existing law when, for what purposes, and to what extent force may be used by persons with special responsibility for the care, discipline, or safety of others.  Also, subsections (3), (4), and (7) represent additions to Hawaii law.

SUPPLEMENTAL COMMENTARY ON §703-309

Act 210, Session Laws 1992, amended this section to clarify the permitted level of force that a person responsible for the care of a minor, or an incompetent person, may use.  In determining whether the level of force used is permitted, a court must consider the age and size of the recipient and whether a reasonable relationship exists between the force used and a legitimate purpose as specified in the statute.  Conference Committee Report No. 103.

Act 94, Session Laws 2001, amended this section to clarify that the use of force upon another person is justified when the actor is a principal or principal's agent, when necessary, during school events or at a departmentally supervised function on or off school property.  Current law allowed the use of force by teachers or other persons entrusted with the care or supervision for a special purpose of a minor, if the teacher or person believed the force used was necessary to further the special purpose, including maintenance of reasonable discipline.  The legislature found it necessary that school personnel be authorized to take reasonable, appropriate, and expeditious action when confronted with potentially dangerous situations or serious disciplinary situations, on campus and off-campus at authorized school functions.  School officials must be allowed to take immediate action to preserve order and discipline without having to wait for the police to arrive.  Senate Standing Committee Report No. 1400.

Case Notes

Parent did not inflict serious pain when hitting child with belt.  72 H. 241, 813 P.2d 1382.

Force used by defendant not reasonably related to protecting minor's welfare where, according to testimony, spanking caused minor to be unable to sit while in school classes.  81 H. 5, 911 P.2d 725.

Injuries inflicted by defendant designed to cause or known to create a risk of substantial bodily injury, extreme pain or mental distress where, according to testimony, minor was in extreme pain for days and unable to sit without pain for weeks after spanking.  81 H. 5, 911 P.2d 725.

Trial court’s finding that defendant parent’s "slap across the face" was not "reasonably proportional" to child’s refusal to come to defendant when repeatedly directed to do so was not supported by substantial evidence.  90 H. 85, 976 P.2d 399.

Where defendant, a non-custodial parent, was acting within the defendant’s court-prescribed unsupervised visitation time, defendant retained, as a "residual parental right," within the meaning of §571-2, the authority to discipline defendant’s child with respect to that child’s conduct during the visitation period; thus, defendant was a "parent" for purposes of subsection (1).  90 H. 85, 976 P.2d 399.

Prosecution failed to prove beyond a reasonable doubt that mother's conduct did not come within the scope of parental discipline as prescribed in paragraph (1) where, considering the totality of the facts and circumstances, the force employed by mother was reasonably proportionate to daughter's defiant behavior towards mother, was reasonably believed to be necessary to discipline daughter, and the force used was "not designed to cause or known to create substantial bodily injury, disfigurement, extreme pain or mental distress, or neurological damage".  115 H. 149, 166 P.3d 322.

Considering the totality of facts and circumstances, the force employed by mother's boyfriend (1) was reasonably proportionate to minor's defiant behavior towards boyfriend, (2) was reasonably believed to be necessary to discipline  minor for minor's defiant attitude and demeanor, and the degree of force used was "not designed to cause or known to create a substantial risk of causing bodily injury"; thus, boyfriend's discipline was not excessive in light of minor's age, misconduct, and the comparatively mild physical force used, and the prosecution failed to disprove boyfriend's parental discipline defense beyond a reasonable doubt.   119 H. 468, 199 P.3d 57.

Where parent struck child, evidence insufficient to support finding that force used by parent exceeded protection provided by paragraph (1)(b) (1985).  9 H. App. 345, 841 P.2d 1076.

Trial court erred when it concluded that "reasonably related" standard in paragraph (1)(a) precludes altogether the use of disciplinary force simply because prior non-physical alternatives failed to prevent minor's continuing misconduct.  82 H. 373 (App.), 922 P.2d 986.

The "physical harm" encompassed in the definition of family violence in §571-2 would not preclude a parent’s right to use force to discipline a child as permitted by paragraph (1), and duty to discipline a child under §577-7(a).  88 H. 200 (App.), 965 P.2d 133.

The term "family violence" in §571-46(9) (1993) does not extend to the type of physical discipline of a child by his or her parent that is expressly permitted in paragraph (1); the limits on the use of physical force as a disciplinary measure in paragraph (1) adequately served to guide the family court’s application of §571-46(9) (1993) in determining the best interests of the child when awarding custody or visitation.  88 H. 200 (App.), 965 P.2d 133.

There was substantial evidence adduced to negate the "parental discipline" justification defense under paragraph (1) where what uncle levied upon nephew was a wanton beating that (1) was not reasonably related to the purpose of safeguarding or promoting the welfare of the nephew, including the prevention or punishment of the nephew's misconduct, nor reasonably proportional to the misconduct being punished and reasonably believed necessary to protect the welfare of the nephew, and (2) directly or by its common sequelae is "known to create a risk of substantial bodily injury".  105 H. 394 (App.), 98 P.3d 265.

Defendant's conviction of harassment under §711-1106 reversed where trial court erroneously concluded that father's actions could not be seen as reasonably necessary to protect the welfare of the recipient, and the State failed its burden of disproving beyond a reasonable doubt the justification evidence that was adduced, or proving  beyond a reasonable doubt facts negativing the justification defense under this section.  106 H. 252 (App.), 103 P.3d 412.

__________

§703-309 Commentary:

1.  H.R.S. §577-7.

2.  Id. §577-12.

3.  Territory v. Cox, 24 Haw. 461, 463 (1918).

4.  H.R.S. §298-16; Kahula v. Austin, 8 Haw. 54 (1890); Territory v. Cox, supra.

5.  Territory v. Cox, supra (whipping considered reasonable punishment); Kahula v. Austin, supra (haircutting considered unreasonable punishment).  It appears that judgments as to reasonableness in this area are likely to change to reflect more contemporary standards.

6.  Territory v. Cox, supra at 463; Kahula v. Austin, supra.

7.  H.R.S. §§353-91, 353-94; King v. Sherman, 1 Haw. 150 (1883); In re Candido, 31 Haw. 982 (1931).

8.  United States v. Gisaburo, 1 U.S. Dist. Ct. Haw. 323 (1902).



§703-310 - Provisions generally applicable to justification.

§703-310  Provisions generally applicable to justification.  (1)  When the actor believes that the use of force upon or toward the person of another is necessary for any of the purposes for which such belief would establish a justification under sections 703-303 to 703-309 but the actor is reckless or negligent in having such belief or in acquiring or failing to acquire any knowledge or belief which is material to the justifiability of the actor's use of force, the justification afforded by those sections is unavailable in a prosecution for an offense for which recklessness or negligence, as the case may be, suffices to establish culpability.

(2)  When the actor is justified under sections 703-303 to 703-309 in using force upon or toward the person of another but the actor recklessly or negligently injures or creates a risk of injury to innocent persons, the justification afforded by those sections is unavailable in a prosecution for such recklessness or negligence toward innocent persons. [L 1972, c 9, pt of §1; gen ch 1993]

Cross References

Definitions of negligence and recklessness, see §702-206.

COMMENTARY ON §703-310

[The Proposed Draft of the Penal Code employed a subjective standard for justification.  As mentioned previously and in the Supplemental Commentary hereafter, the Legislature introduced an objective or "reasonable man" standard.  The following commentary is based on the Proposed Draft.  The Supplemental Commentary indicates that §703-310 may be contrary to the Legislature's actual intent.]

Subsection (1) states that, where the actor is reckless or negligent in forming a belief about the existence of facts which would establish a justification for the actor's conduct, the actor does not have a defense of justification for any crime as to which recklessness or negligence suffices to establish culpability.  This rule seems to be required in light of the Code's subjective standards of justification, which have led to the omission of the requirement that the actor's belief be reasonable.

Subsection (2) denies the defense of justification in cases in which the actor negligently or recklessly injures or creates a risk of injury to innocent persons.  In such cases the actor may be prosecuted for a crime involving negligence or recklessness, as the case may be.

SUPPLEMENTAL COMMENTARY ON §703-310

As mentioned in the Supplemental Commentary on §§703-300 and 302, the Legislature introduced the "reasonable man standard" or objective standard in making a determination of whether a defense of justification is available.  This being the case, it would appear that, where the defendant has been negligent in believing the use of force to be necessary, the defendant loses the defense of justification for all related crimes, including those which require intent, knowledge, and recklessness, as well as negligence, to establish culpability.  Thus, §703-310, which was consistent with the principles of Chapter 703 as originally set forth in the Proposed Draft, now appears contrary to the Legislature's intent in this area.






CHAPTER 704 - PENAL RESPONSIBILITY AND FITNESS TO PROCEED

§704-400 - Physical or mental disease, disorder, or defect excluding penal responsibility.

§704-400  Physical or mental disease, disorder, or defect excluding penal responsibility.  (1)  A person is not responsible, under this Code, for conduct if at the time of the conduct as a result of physical or mental disease, disorder, or defect the person lacks substantial capacity either to appreciate the wrongfulness of the person's conduct or to conform the person's conduct to the requirements of law.

(2)  As used in this chapter, the terms "physical or mental disease, disorder, or defect" do not include an abnormality manifested only by repeated penal or otherwise anti-social conduct. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §704-400

I.  Physical and Mental Diseases, Disorders, and Defects.

Perhaps the most vexing problem in the penal law is determining when individuals shall not be held responsible for their conduct because at the time of the conduct they suffered from a disease, disorder, or defect which was related in some way to the conduct.  The law has traditionally dealt with this problem in two more or less distinct areas.

As Chapter 702 has pointed out, a voluntary act or a voluntary omission is the sine qua non of penal liability.  In dealing with cases involving physical disease, disorder, or defect, the courts have traditionally held that where such a condition precludes conduct from being voluntary, the defendant will not be held penally liable.

In the classic case of Fain v. Commonwealth,[1] the court recognized that a homicide committed during a state of somnambulism (sleepwalking) or somnolentia (sleep drunkenness) would preclude criminal liability because the defendant was unconscious and therefore the defendant's acts were involuntary.  After citing numerous medico-legal treatises, the court said:

These authorities, corroborated as they are by common observation, are sufficient to prove that it is possible for one, either in sleep or between sleeping and waking, to commit homicide, either unconsciously or under influence of hallucination or illusion resulting from an abnormal condition of the physical system.[2]

Following Fain, courts have held that where the physical condition of the defendant precludes or impairs consciousness the acts of the defendant will be regarded as involuntary and, therefore, result in an acquittal.  Thus, in cases involving various forms of epilepsy,[3] traumatic injury to the head,[4] sexual assault,[5] and somnambulism,[6] the courts have recognized an absolute defense to penal liability predicated on the defendant's unconscious, but highly animated, action.

On the other hand, if a person's disease, disorder or defect is "mental" (as opposed to "physical"), the issue of the person's "guilt" is said, in the language of the cases, to turn on the person's "responsibility" for the person's conduct.  Historically, a defendant will be relieved of responsibility for the defendant's conduct if, at the time of the conduct, the defendant was "labouring under such a defect of reason, from a disease of the mind, as not to know the nature and quality of the act he was doing; or, if he did know it, that he did not know he was doing what was wrong."[7]  This standard, known as the M'Naghten Rule or test, has been widely accepted in the United States.  Persistent criticism of the rule has led to recent suggestions that it be modified to reflect current insights and terminology of modern psychiatry.[8]  However, all recent suggestions have maintained the dichotomy between physical and mental diseases, disorders, and defects.

In this country, it originally was not of any pragmatic legal consequence whether the excusing condition was classified as "physical" or "mental"; the acquittal was absolute.  In more recent years it has become common to qualify an acquittal based on the defendant's "mental" irresponsibility and to provide for commitment of the defendant thus acquitted to an appropriate medical institution.  However, a defendant whose "physical" condition precludes voluntariness is still acquitted absolutely.

Medically, the classification of a defendant's (or a patient's) condition as either physical or mental, does not, in many cases, make sense.  While it is true that there are many abnormalities of the mind or mental processes for which no biological basis can be found, many diseases, disorders, or defects which affect the behavior of a person have a multiple aetiology.[9]

Broadly speaking, two groups of factors influence the criminal actor in the latter cases:  (1) the biological or organic factors, "the individual physical endowment of the criminal actor," the criminal actor's "bio-chemical, physiological, neurological, and anatomical peculiarities"; and (2) the social and psychological factors "emanating from relationships with individuals or groups in the external environment."[10]

[O]ne must keep in mind the basic principle of multiple aetiology.  Organic factors are operating synergistically with social and psychological stresses in a particular constitution, all factors contributing in varying degrees to the genesis of the breakdown and to the presenting clinical picture.[11]

The centrality of the brain as a bodily organ means that many physical conditions "may be crucially involved in impaired or aberrant conduct."[12]  This is so whether the condition relates to the functioning of the brain directly (e.g., epilepsy, cerebral tumor, head trauma, encephalitis, or arteriosclerosis) or indirectly through a symbiotic relationship of the brain with another organ or system (e.g., glandular disorders, metabolic dysfunctions, and circulatory breakdowns).[13]  Moreover, "[t]he number of accused persons whose criminal conduct might be biologically conditioned is probably quite large since the number of physical disorders that are capable of producing criminal behavior is itself extensive."[14]

This brief foray into "hornbook psychiatry"[15] indicates that the propensity of the courts to label a single integrated medical problem as either "physical" or "mental" can only be justified if rational legal consequences turn on this categorizing process.  An examination of the cases will indicate that such rational consequences do not, in fact, result from affixing these legalistic labels to defendants with medical problems that constitute conditions which excuse penal liability (or responsibility).

The rationale for providing for acquittal conditioned on commitment (or "hospitalization") in cases involving "mental" disease, disorder, or defect ("insanity") is that commitment is necessary to protect other members of society (and the acquitted defendant) from the consequences of repetition of the prohibited conduct.  The rationale is no less applicable or persuasive in cases of "physical" conditions resulting in involuntary movements which threaten harm to others.  These people too "may present a public health or safety problem, calling for therapy or even for custodial commitment.  ..."[16]  While it is true that mandatory commitment bears harshly on a person whose physical condition (or symptom thereof) may be nonrecurrent,[17] it bears no less harshly on the person whose mental condition (or symptom thereof) may be nonrecurrent--although the frequency of the latter instance may be less than that of the former.

The answer does not lie in the black-and-white distinction posed by present law:  an excusing mental condition means commitment; an excusing physical condition means an unqualified acquittal.  The answer lies, as the Code suggests in later sections, in tailoring the disposition of a defendant, acquitted on the basis of disease, disorder, or defect, to the condition of the defendant and to the needs of society.  Commitment need not be mandatory because the defendant's disease, defect, or disorder is labelled "mental," nor should it be precluded because the defendant's excusing condition is labelled "physical."

The unsatisfactory posture of the law has led many courts to dissimilar decisions in substantially similar cases.  Thus, while epilepsy has been held to be distinctly different from "insanity" (a mental condition constituting an excuse from criminal responsibility) in some cases,[18] in other cases it has not.[19]  Cases of somnambulism, which are usually said to constitute a physical condition precluding voluntariness,[20] have also been classified as "a species of insanity."[21]  Moreover, within the same jurisdiction cases involving the same type of disease, disorder, or defect have at one time labelled the condition "mental" and at another time labeled it "physical."[22]

One real danger of the false dichotomy that the law presently draws between mental and physical excusing conditions is that in those cases where the condition of the defendant is not easily categorized as either "mental" or "physical," the defendant might be convicted because the net effect of the evidence is not sufficient to raise a reasonable doubt in the minds of the jury on the issue of voluntariness or on the issue of mental responsibility because of the inability of expert testimony to conform to the "either-or" proposition demanded by the law.  Conviction may result in such cases notwithstanding substantial evidence that the defendant suffered from a condition which impaired the defendant's consciousness.[23]

Conversely, the unqualified acquittal, which the law has afforded defendants whose conduct resulted from physical conditions which rendered the action "involuntary," has led some judges to write strained opinions that can only be justified by the result sought to be achieved.

A series of British cases illustrates the dilemma which the state of the law forced upon the Courts.  In Regina v. Charlson[24] the defendant was charged with assault for striking his son with a hammer.  The defendant offered evidence that at the time of his acts he suffered from a cerebral tumor which impaired his consciousness, causing him to act in a state of automatism, and that he was not suffering from any mental illness.  The trial judge instructed the jury:

Therefore... you have to ask yourselves whether the accused knowingly struck his son, or whether he was acting as an automaton without any knowledge or control over his acts....  [Y]ou may consider that he may not have known what he was doing at all, although perhaps he remembered it in a vague sort of a way.  If you think it was purely automatic action for which he had no responsibility at all and over which he had no control then the proper verdict would be "not guilty."[25]

The defendant was acquitted.

In Regina v. Kemp[26] the defendant struck his wife with a hammer.  He pleaded that he had committed the act in a state of impaired consciousness caused by arteriosclerosis.  The medical testimony was in conflict as to whether the condition should be labelled "physical" or "mental."  The court held that regardless of the medical testimony concerning the explanation or labelling of the defendant's condition, the description of the condition established that "the accused suffers from... a disease of the mind within the true meaning of the McNaghten [sic] Rules."[27]

The broad submission that was made to me on behalf of the accused was that this is a physical disease and not a mental disease; arteriosclerosis is a physical condition primarily and not a mental condition.  But that argument does not go so far as to suggest that for the purpose of the law diseases that affect the mind can be divided into those that are physical in origin and those that are mental in origin.  There is such a distinction medically.  I think it is recognized by medical men that there are mental diseases which have an organic cause, there are disturbances of the mind which can be traced to some hardening of the arteries, to some degeneration of the brain cells or to some physical condition which accounts for mental derangement.  It is also recognized that there are diseases functional in origin where it is not possible to point to any physical cause but simply to say that there has been a derangement of the functioning of the mind, such as melancholia, schizophrenia and many other of those diseases which are usually handled by psychiatrists.  This medical distinction is not pressed as part of the argument for the accused in this case, and I think rightly.  The distinction between the two categories is quite irrelevant for the purposes of the law, which is not concerned with the origin of the disease or the cause of it but simply with the mental condition which has brought about the act.  It does not matter, for the purposes of the law, whether the defect of reason is due to a degeneration of the brain or to some other form of mental derangement.  That may be a matter of importance medically, but it is of no importance to the law, which merely has to consider the state of mind in which the accused is, not how he got there.

Hardening of the arteries is a disease which is shown on the evidence to be capable of affecting the mind in such a way as to cause a defect, temporarily or permanently, of its reasoning, understanding and so on, and so is in my judgment a disease of the mind which comes within the meaning of the [M'Naghten] Rules.  I shall therefore direct the jury that it matters not whether they accept the evidence of certain testifying doctors, but that on the whole of the medical evidence they ought to find that there is a disease of the mind within the meaning of the [M'Naghten] Rule.[28]

Pursuant to the instructions of the court, the defendant was found "guilty but insane."  The full import of the decision is recognized only when it is realized that the defendant pleaded automatism, not insanity, and the court instructed a verdict of guilt based on insanity arising out of an arteriosclerotic condition.

In 1961 the House of Lords decided Bratty v. Attorney-General for Northern Ireland[29] which dealt with the relationship between the defenses of impaired consciousness and "insanity."  The defendant, in that case, pleaded:  (1) that at the time of the conduct he suffered from psychomotor epilepsy, that as a result thereof he acted in a state of automatism, and that his actions were therefore involuntary; (2) that his psychomotor epilepsy rendered his mental condition confused and impaired, and that because of this he could not form the requisite intent for murder; and (3) that he was guilty-but-insane (at the time the English equivalent of the American verdict of not guilty by reason of insanity) under the M'Naghten test.  The trial judge rejected the first two pleas and refused to instruct on them, but submitted the issue of insanity to the jury.  The jury rejected insanity and found the defendant guilty.  At that time in England, unlike the law in many American jurisdictions, the defendant bore the burden of persuasion (by a preponderance of the evidence) on the issue of the defendant's insanity.  The House of Lords upheld the trial judge, relying on the testimony given by doctors at the trial "that psychomotor epilepsy is a defect of reason due to disease of the mind."[30]

In Bratty the House of Lords assimilated the defense based on automatism into the defense of insanity where automatism is based on a "disease of the mind," i.e., where there is no evidentiary showing that the excusing condition is "physical" in nature.  The Lord Chancellor said that

Where the possibility of an unconscious act depends on, and only on, the existence of a defect of reason from disease of the mind within the McNaghten [sic] Rules, a rejection of the jury of this defense of insanity necessarily implies that they reject the possibility.[31]

In short, under the posture of the testimony, "there would need to be other evidence on which a jury could find non-insane automatism."[32]

Lord Denning took a somewhat different approach.  In an opinion which rejects Charlson and accepts Kemp, he said:

The major mental diseases, which doctors call psychoses, such as schizophrenia, are clearly diseases of the mind.  But in Charlson's case, Barry J. seems to have assumed that other diseases such as epilepsy or cerebral tumor are not diseases of the mind, even when they manifest themselves in violence.  I do not agree with this.  It seems to me that any mental disorder which has manifested itself in violence and is prone to recur is a disease of the mind.  At any rate it is the sort of disease for which a person should be detained in a hospital rather than be given an unqualified acquittal.[33]

It is obvious that Lord Denning's concern is not with language, but result.  Lord Denning's primary concern is that a defendant whose condition (1) has caused violence which (2) may recur should be detained.  If this requires that the defendant's condition be labelled as a "disease of the mind" for legal purposes, the language of judges is sufficiently flexible for the task.  If it requires that the defendant be found guilty but insane, so be it.  The inability of a British defendant to meet a burden of persuasion on the issue of insanity (which now includes additional disorders) did not seem to bother the court--indeed, the Lord Chancellor was concerned lest the burden be avoided by a change in nomenclature.

The British experience has led to some anomalous results but at the same time provides some insights into a problem which can be resolved by appropriate legislation.  It seems anomalous that conditions such as cerebral tumor or arteriosclerosis should be labelled "mental" or "diseases of the mind" and that defendants suffering from these conditions should be adjudged "insane" in order to achieve the custodial commitment deemed necessary.  At the same time, the House of Lords seems eminently wise in attempting to point out the factors which properly call for commitment.  (Whether the labelling process is necessary or logical is another matter.)

The Code seeks to avoid the arbitrary, meaningless and strained distinctions which have been made between excusing conditions which have been labelled "mental" and those which have been labelled "physical."  Chapter 704 provides for a unified treatment of diseases, disorders, and defects which constitute an excusing condition.  The same standards are provided for determining whether the condition of the accused will relieve the accused of responsibility for the accused's acts--it matters not that the condition is labelled "mental" or "physical" or both.  At the same time, the Code, in subsequent sections of this chapter, provides for a flexible disposition of defendants acquitted on the basis of a disease, disorder, or defect which excludes responsibility and, therefore, liability.  The disposition is tailored to the condition of the accused; if the condition demands custodial commitment, the same will be ordered notwithstanding the fact that the condition is primarily "physical" rather than "mental"; if the condition does not demand commitment and conditional release or discharge are appropriate, the same will be ordered notwithstanding the fact that the condition has been labelled "mental disease or disorder."

II.  The Standards of Penal Responsibility.

Preliminarily it must be pointed out that the penal law is not concerned with the physical or mental condition of a defendant at the time of the alleged penal conduct unless the defendant's condition impairs the defendant's capacity not to engage in the prohibited conduct.  The interrelationship between choice and guilt has been succinctly stated by the Third Circuit in a case involving the defendant's mental condition.

The concept of mens rea, guilty mind, is based on the assumption that a person has a capacity to control his behavior and to choose between alternative courses of conduct.  This assumption, though not unquestioned by theologians, philosophers and scientists, is necessary to the maintenance and administration of social controls.  It is only through this assumption that society has found it possible to impose duties and create liabilities designed to safeguard persons and property....

... [T]he fact that a defendant was mentally diseased is not determinative of criminal responsibility in and of itself but is significant only insofar as it indicates the extent to which the particular defendant lacked normal powers of control and choice at the time he committed the criminal conduct with which he is charged....[34]

As pointed out, the M'Naghten Rule, which is the traditional approach, provides that if a defendant did not know what the defendant was doing or did not know that what the defendant was doing was wrong, the defendant will not be held responsible for the defendant's acts.[35]  A defendant who does not possess this minimum degree of rationality is said to be "legally insane."  Without this minimum degree of cognitive capacity, choice, and therefore control, is clearly absent.  Condemnation and punishment of such an individual would be unjust because the individual could not, by hypothesis, have employed reason to restrain the act:  the individual did not and the individual could not know the facts essential to bring reason into play.[36]  They are also futile because a "madman who believes that he is squeezing lemons when he chokes his wife or thinks that homicide is the command of God is plainly beyond reach of the restraining influence of law; he needs restraint but condemnation is entirely meaningless and ineffective."[37]

The M'Naghten Rule singles out only one factor as a test of responsibility:  cognition--the ability of the defendant "to know" what the defendant was doing or "to know" the wrongfulness of the conduct.  Fourteen states and the federal jurisdiction have recognized this as a defect in the M'Naghten formulation.[38]  Many mental diseases, disorders, or defects may produce an incapacity for self-control without impairing cognition.  Thus, these jurisdictions have supplemented the M'Naghten formulation with the "irresistible impulse" test.

Following the suggestion of these states and the Model Penal Code, this Code accepts the view that a defendant whose volitional capacity is impaired as a result of a disease, disorder, or defect should be relieved of penal liability just the same as a defendant whose cognitive capacity is so impaired.

The draft of the M.P.C. accepts the view that any effort to exclude the non-deterrables from strictly penal sanctions, must take account of impairment of volitional capacity no less than impairment of cognition; and this result should be achieved directly in the formulation of the test, rather than left to mitigation in the application of M'Naghten.  It also accepts the criticism of the "irresistible impulse" formulation as inept in so far as it may be impliedly restricted to sudden, spontaneous acts as distinguished from insane propulsions that are accompanied by brooding or reflection.[39]

The formulation for the test of volitional capacity is put in terms of whether the defendant lacked substantial capacity to conform the defendant's conduct to the requirements of the law.

Lack of capacity is, of course, distinguishable from a disposition not to conform to the requirements of the law.  "The application of the principle will call, of course, for a distinction between incapacity, upon the one hand, and mere indisposition on the other.  Such a distinction is inevitable in the application of a standard addressed to impairment of volition."[40]

The defendant's lack of volitional capacity is the same rationale which has precluded penal liability in cases involving physical diseases, disorders, or defects.  As pointed out in Part I of this commentary, the defendant's inability to exercise volition while in a state of somnambulism, automatism, or epilepsy is the reason why the courts have found no basis for penal liability in such cases.  Although it is true that the defendant's condition also probably precludes cognition, the courts have not dealt fully with this aspect of the question.  Acquittals on the basis of involuntary action on the part of the defendant are unqualified (unless the disease, disorder, or defect is assimilated into "insanity").  Since, as pointed out, the reason for providing for a conditional or qualified acquittal in cases involving a mental disease, disorder, or defect is equally applicable to cases involving a physical condition impairing the defendant's volitional capacity (and possibly the defendant's cognitive capacity), there is no reason to provide different standards or different consequences for excusing conditions of the mind or the body or both.  The Code provides for unified treatment of physical and mental conditions which impair cognition or volition or both.

A more subtle criticism of the M'Naghten test and the "irresistible impulse" test must be recognized and accepted.  M'Naghten requires that the defendant must be completely without cognitive capacity--the defendant must not know the nature and quality of the defendant's act or that what the defendant is doing is wrong.  The irresistible impulse test requires a complete lack of capacity for self-control.  The legal requirement of total incapacity does not conform to the clinical experience of psychiatrists.[41]  Many persons with a mental disease, disorder, or defect may have an extremely limited capacity for self-control or cognition, but their lack of capacity is rarely total.

The schizophrenic, for example, is disoriented from reality; the disorientation is extreme; but it is rarely total.  Most psychotics will respond to a command of someone in authority within the mental hospital; they thus have some capacity to conform to a norm.  But this is very different from the question of whether they have the capacity to conform to requirements that are not thus immediately symbolized by an attendant or policeman at the elbow.  Nothing makes the inquiry into responsibility more unreal for the psychiatrist than limitation of the issue to some ultimate extreme of total incapacity, when clinical experience reveals only a graded scale with marks along the way.[42]

The Code does not demand total incapacity; it requires substantial incapacity.  The word "substantial" is, of course, imprecise, but seeking precision in designating the degree of impairment that will preclude responsibility is as foolish as requiring total impairment.  As the commentary to the Model Penal Code states:  "To identify the degree of impairment with precision, is, of course, impossible both verbally and logically.  The recommended formulation is content to rest upon the term 'substantial' to support the weight of judgment; if capacity is greatly impaired, that presumably should be sufficient."[43]  An expert witness, called upon to assess a defendant's capacity at a prior time (which, of course, the witness probably did not observe), can hardly be asked for a more definitive statement even in the case of extreme conditions.

The Code has rejected the approach taken in Durham v. United States[44] which puts the test as follows:  "an accused is not criminally responsible if his unlawful act was the product of a mental disease or mental defect."  The problem with the Durham test is twofold:  (1) It leaves the ultimate decision of criminal responsibility to the expert medical witness without any limitation or guide as to which kinds of cases the law seeks to exempt from condemnation and punishment.  Once the expert witness has satisfied himself on the issue of causation and that the defendant's condition comes within the categories of "mental disease or mental defect," the defendant must be acquitted.  (2) The question of causation or "product" is fraught with difficulties.  "[T]he concept of the singleness of personality and unity of mental processes that psychiatry regards as fundamental"[45] makes it almost impossible to divorce the question of whether the defendant would have engaged in the prohibited conduct if the defendant had not been ill from the question of whether the defendant was, at the time of the conduct, in fact ill.

The formulation for the test of criminal responsibility set forth in subsection (1) is derived from the Model Penal Code.  That formulation was adopted substantially by the Third[46] and Tenth[47] Circuits and in haec verba by the Second Circuit.[48]  The Code has adopted substantially the Model Penal Code formulation.  However, the words "physical" and "disorder" have been added.  The addition of the word "physical" is explained in Part I of this commentary.  The word "disorder" has been added in an attempt to insure that, regardless of any technical distinctions that may be made according to medical usage, all conditions which impair capacity according to the standard set forth in the formulation will be covered.

III.  An Abnormality Manifested Only by Repeated Penal

or Otherwise Anti-Social Conduct.

Subsection (2) is designed to exclude from the category of "physical or mental disease, disorder, or defect" an abnormality manifested only by repeated penal or otherwise anti-social conduct.  It is not intended that this clause be used to exclude any disease, disorder, or defect which is manifested by symptoms which include repeated penal or otherwise anti-social conduct.

There is considerable disagreement within the medical profession as to the proper definition of the words "psychopathy" and "sociopathy."  At times they have been used to identify abnormalities which are manifested only by repeated penal conduct,[49] and at other times they have been used to identify serious mental disorders which are manifested by additional symptoms.[50]  The Code cannot hope to resolve the issue of the proper definition of these words; because of this, it is not the intent of subsection (2) to stigmatize the use of the term per se.  Rather, the Code points to the factors to be considered, not the label to be used.

We yield to the urge, thus far suppressed, to quote at length from the opinion of Judge Biggs in United States v. Currens:

It is readily apparent that... [the] objection to the inclusion of psychopaths among those entitled to raise the defense of insanity assumes a particular definition of psychopathy; viz., that the term psychopathy comprehends a person who is a habitual criminal but whose mind is functioning normally.  Perhaps some laymen and, indeed some psychiatrists, do define the term that broadly; and insofar as the term psychopathy does merely indicate a pattern of recurrent criminal behavior we would certainly agree that it does not describe a disorder which can be considered insanity for purposes of a defense to a criminal action.  But, we are aware of the fact that psychopathy, or sociopathy, is a term which means different things to experts in the fields of psychiatry and psychology.  Indeed, a confusing welter of literature has grown up about the term causing some authorities to give up its use in dismay, labelling it a "waste basket category."  See, e.g., Partridge, C.E., Current Conceptions of Psychopathic Personality, 10 American Journal of Psychiatry, pp. 53-59 (1930).

We have examined much of this literature and have certainly found it no less dismaying than those authorities to which we have just referred.  Our study has, however, revealed two very persuasive reasons why this court should not hold that evidence of psychopathy is insufficient, as a matter of law, to put sanity or mental illness in issue.  First, it is clear that as the majority of experts use the term, a psychopath is very distinguishable from one who merely demonstrates recurrent criminal behavior.... Moreover, the American Psychiatric Association in 1952 when it published its Diagnostic and Statistical Manual, Mental Disorders (Mental Hospital Service), altered its nomenclature, p. 38, removing sociopathic personality disturbance and psychopathic personality disturbance from a non-disease category and placing them in the category of "Mental Disorders."

Thus, it can be seen that in many cases the adjective "psychopathic" will be applied by experts to persons who are very ill indeed.  It would not be proper for this court in this case to deprive a large heterogeneous group of offenders of the defense of insanity by holding blindly and indiscriminately that a person described as psychopathic is always criminally responsible.

Our second reason for not holding that psychopaths are "sane" as a matter of law is based on the vagaries of the term itself.  In each individual case all the pertinent symptoms of the accused should be put before the court and jury and the accused's criminal responsibility should be developed from the totality of his symptoms.  A court of law is not an appropriate forum for a debate as to the meaning of abstract psychiatric classifications.  The criminal law is not concerned with such classifications but with the fundamental issue of criminal responsibility.  Testimony and argument should relate primarily to the subject of the criminal responsibility of the accused and specialized terminology should be used only where it is helpful in determining whether a particular defendant should be held to the standards of the criminal law.[51]

Subsection (2) accepts the language of the Model Penal Code,[52] but does not accept the construction or intent placed on the language by the Model Penal Code commentary.  That commentary accepted the Royal Commission's view that psychopathy is an abnormality manifested only by repeated deviant conduct and stated that the language "is designed to exclude from the concept of 'mental disease or defect' the case of so-called 'psychopathic personality.'"[53]  The language, but not the commentary, is fully consistent with the discussion by Judge Biggs set out above.[54]

Previous Hawaii law has not examined directly the question of physical disease, disorder or defect excluding penal responsibility and liability; however, a recent case suggests that an "unforseeable sudden loss of consciousness" will deprive the defendant's conduct of voluntariness and result in an unqualified acquittal for the defendant.[55]  To the extent that this may be said to be the law of this State, the Code would modify this by providing for a qualified acquittal.

Previous Hawaii statutory law on lack of penal responsibility based on the defendant's mental condition was:  "Any person acting under mental derangement, rendering him incompetent to discern the nature and criminality of an act done by him, shall not be subject to punishment therefor...."[56]  This has been interpreted as the equivalent of the M'Naghten Rule in an opinion in which the court went out of its way to condemn the Rule.[57]

The most recent pronouncement of the court impliedly modifies earlier cases which restricted the statutory formulation to mental conditions resulting from biological or organic factors.[58]  These prior restrictive decisions are at least as archaic as M'Naghten which the court now claims "should have been discarded with the horse and buggy."[59]

Law Journals and Reviews

Comments and Questions About Mental Health Law in Hawaii.  13 HBJ No. 4 Winter 1978, pg. 13.

Extreme Emotion.  12 UH L. Rev. 39.

Extreme Mental or Emotional Disturbance (EMED).  23 UH L. Rev. 431.

Case Notes

Effect of voluntary intoxication on impairment of capacity.  62 H. 17, 608 P.2d 408.

"Substantial capacity"; instruction thereon approved.  62 H. 531, 606 P.2d 920.

Court did not err in referring to this section's legal definition of a "mental illness" for purposes of determining an insanity acquittee's eligibility for release.  84 H. 269, 933 P.2d 606.

Defendant's drug-induced mental illness was not a defense to second degree murder under §707-701.5(1) as adoption of such a rule would be contrary to the statutory scheme and legislative intent of §702-230 and this section.  93 H. 224, 999 P.2d 230.

There was substantial evidence to support trial court's conclusion that defendant was penally responsible for defendant's conduct at the time defendant shot victim where doctors conducted a through examination of defendant, investigated defendant's mental status during the time before the shooting, and opined that defendant's delusional beliefs were not connected to the shooting and that defendant was not substantially impaired at the time of the shooting.  107 H. 469, 115 P.3d 648.

Standard of review for motions for judgment of acquittal in insanity cases.  1 H. App. 1, 612 P.2d 117.

__________

§704-400 Commentary:

1.  78 Ky. 183 (1897).

2.  Id. at 188.

3.  People v. Freeman, 61 Cal. App. 2d 110, 142 P.2d 435 (1943); People v. Magnus, 98 Misc. 80, 155 N.Y. Supp. 1013 (1915).

4.  People v. Cox, 67 Cal. App. 2d 166, 152 P.2d 362 (1944).

5.  People v. Hardy, 33 Cal. 2d 52, 198 P.2d 865 (1948).

6.  In addition to Fain v. Commonwealth, supra note 1, see People v. Methever, 132 Cal. 326, 64 Pac. 481 (1901)(dictum).

7.  M'Naghten's Case, 10 Clark & Finnelly 200, 210, 8 Eng. Rep. 718, 722 (1843).

8.  See, e.g., Durham v. United States, 214 F.2d 862, 874-875 (1954), and M.P.C. §4.01.

9.  Fox, Physical Disorder, Consciousness, and Criminal Liability, 63 Colum. L. Rev. 645 (1963).

10. Id.

11. Dewan & Spaulding, The Organic Psychoses:  A Guide to Diagnosis 8 (1958).

12. Fox, op. cit.

13. Id.

14. Id. at 647.

15. Id. at 648.

16. M.P.C., Tentative Draft No. 4, comments at 119 (1955).

17. Id. at 121.

18. People v. Freeman, supra note 3; People v. Magnus, supra note 3.

19. People v. Furlong, 187 N.Y. 198, 79 N.E. 978 (1907); People v. Egnor, 175 N.Y. 419, 67 N.E. 906 (1903).

20. Fain v. Commonwealth, supra note 1; People v. Methever, supra note 6 (dictum).

21. Bradly v. State, 277 S.W. 147 (Tex. Cr. App. 1925).

22. Compare People v. Furlong, supra note 19, and People v. Egnor, supra note 19, with People v. Magnus, supra note 3.

23. See People v. Egnor, supra note 19, and Bratty v. Attorney- General for Northern Ireland, (1961) 3 Weekly L.R. 965 (H.L.).  In the former case there was conflicting testimony by medical experts, and defendant's evidence of epilepsy, which was offered to disprove responsibility under a M'Naghten test for insanity, did not prevail.  In the latter case, where medical testimony had labelled psychomotor epilepsy as a "defect of reason due to a disease of the mind," the House of Lords approved of the foreclosure by the trial judge of the issue of automatism based on the epilepsy, and, because the defendant could not carry the burden of proof on the issue of "insanity" (which English law then placed on defendants who raised that issue), the resulting unqualified conviction of the defendant.

24. [1955] 1 Weekly L.R. 317 (Chester Assizes).

25. Id. at 321-322.

26. 1957 1 Q.B. 399 (1956).

27. Id. at 406.

28. Id. at 408.

29. 1961 3 Weekly L.R. 965 (H.L.).

30. Id. at 983.

31. Id. at 973.

32. Id. at 975.

33. Id. at 981.

34. United States v. Currens, 290 F.2d 751, 733 (3d Cir. 1961).

35. See text accompanying note 7.

36. M.P.C., Tentative Draft No. 4, comments at 156 (1955).

37. Id.

38. Id. at 161.

39. Id. at 157.

40. Id. at 157-158.

41. See Guttmacher, Principal Difficulties with the Present Criteria of Responsibility and Possible Alternatives, in M.P.C., Tentative Draft No. 4, appendix to comments at 170 (1955).

42. M.P.C., Tentative Draft No. 4, comments at 158 (1955)(emphasis added).

43. Id. at 159.

44. 214 F.2d 862 (1954).

45. M.P.C., Tentative Draft No. 4, comments at 159 (1955).

46. United States v. Currens, supra note 34.  In Currens the test is stated thus:  "The jury must be satisfied that at the time of committing the prohibited act the defendant, as a result of mental disease or defect, lacked substantial capacity to conform his conduct to the requirements of the law which he is alleged to have violated."  Id. at 774.  It seems clear that this formulation adequately accounts for impaired cognition.  A defendant who lacks substantial capacity to appreciate the wrongfulness of the defendant's conduct also lacks, because of the defendant's impaired cognition, substantial capacity to conform the defendant's conduct to the requirements of the law.  Were it not for the fact that at a hearing on this chapter many local psychiatrists indicated that, in their opinion, the Currens formulation did not account for impaired cognition, the Reporter would have been extremely tempted to recommend the Currens formulation as achieving greater clarity in expression and simplicity in application.

47. Wion v. United States, 325 F.2d 420 (10th Cir. 1963), cert. denied, 377 U.S. 946 (1964).

48. United States v. Freeman, 357 F.2d 606 (1966).

49. See Royal Commission on Capital Punishment, Report (1953).

50. Cleckley, The Mask of Sanity (1941) and White, The Abnormal Personality (1948).

51. 290 F.2d at 761-763.

52. M.P.C., §4.01(2).

53. M.P.C., Tentative Draft No. 4, comments at 160 (1955).

54. It is clear that Judge Biggs either had not read or was not referring to the Model Penal Code commentary when, in a footnote, after quoting from the complete language of M.P.C. §4.01, he said:  "As we have indicated earlier in this opinion we agree fully with part '(2)' of the American Law Institute proposal set out above." 290 F.2d at 774n.

55. See State v. Matsuda, 50 Haw. 128, 432 P.2d 888 (1967).

56. H.R.S. §703-4.

57. State v. Moeller, 50 Haw. 110, 433 P.2d 136 (1967).  The court however claimed that it was powerless to reinterpret the statutory language in the light of modern psychiatric knowledge, stating that "it is part of our statutory law and only the legislature can amend or repeal it."

58. Compare State v. Moeller supra note 57, with State v. Foster, 44 Haw. 403, 425, 354 P.2d 960, 972 (1960) ("In Hawaii emotional insanity, unassociated with a disease of the brain... is not an excuse for a crime."), and Territory v. Alcosiba, 36 Haw. 231, 238 (1942)("...  Insanity or mental derangement is rather the result or manifestation in the mind of a disease of the brain, and by disease is meant any underdevelopment, pathological condition, lesion or malfunctioning of the brain or any morbid change or deterioration in the organic functions thereof.").

59. State v. Moeller, supra note 57, quoting from State v. Dhaemers, 150 N.W.2d 61, 66 (Minn. 1967).



§704-401 - Evidence of physical or mental disease, disorder, or defect admissible when relevant to state of mind.

§704-401  Evidence of physical or mental disease, disorder, or defect admissible when relevant to state of mind.  Evidence that the defendant was affected by a physical or mental disease, disorder, or defect is admissible whenever it is relevant to prove that the defendant did or did not have a state of mind that is required to establish an element of the offense.  [L 1972, c 9, pt of §1; am L 2006, c 230, §5]

COMMENTARY ON §704-401

This section accords to evidence of physical or mental disease, disorder, or defect its full evidentiary significance.  It assures "admissibility [of such evidence] co-extensive with its relevancy to prove or disprove a material state of mind."[1]  While some jurisdictions have refused to admit medical evidence of the defendant's mental state other than on the issue of the complete foreclosure of defendant's responsibility, this all-or- nothing approach is totally inconsistent with the concept which accords certain states of mind legal significance.  Any evidence relevant to prove or disprove the requisite state of mind ought to be admissible.

In its most recent case in this area, Hawaii has adopted the approach taken in this section.  In a case involving a charge of murder (which under the previous definition requires malice, premeditation, and deliberation), where the defendant had raised the issues of "insanity" and lack of "malice", evidence of a defendant's mental disease, disorder, or defect was held to be admissible on the issue of the defendant's ability to harbor malice, even if the defendant was considered "sane" and responsible.[2]  Furthermore, the defendant was entitled to have the jury specifically instructed on this point.[3]

SUPPLEMENTAL COMMENTARY ON §704-401

Act 230, Session Laws 2006, amended this section by making technical, nonsubstantive amendments.

__________

§704-401 Commentary:

1.  M.P.C., Tentative Draft No. 4, comments at 193 (1955).

2.  State v. Moeller, 50 Haw. 110, 433 P.2d 136 (1967).

3.  Id.



§704-402 - Physical or mental disease, disorder, or defect excluding responsibility is an affirmative defense; form of verdict and judgment when finding of irresponsibility is made.

§704-402  Physical or mental disease, disorder, or defect excluding responsibility is an affirmative defense; form of verdict and judgment when finding of irresponsibility is made.  (1)  Physical or mental disease, disorder, or defect excluding responsibility is an affirmative defense.

(2)  When the defense provided for by subsection (1) is submitted to a jury, the court shall, if requested by the defendant, instruct the jury as to the consequences to the defendant of an acquittal on the ground of physical or mental disease, disorder, or defect excluding responsibility.

(3)  When the defendant is acquitted on the ground of physical or mental disease, disorder, or defect excluding responsibility, the verdict and the judgment shall so state. [L 1972, c 9, pt of §1; am L 1973, c 136, §4(a); am L 1980, c 222, §1(1); am L 1982, c 229, §1; am L 1983, c 124, §14]

COMMENTARY ON §704-402

Subsection (1) provides that the issue of physical or mental disease, disorder, or defect excluding responsibility is a defense.  By the use of the word "defense" in this section the Code does not intend to place a burden of proof upon the defendant.  The intent of the Code is only to foreclose the issue of the defendant's lack of responsibility due to a physical or mental disease, disorder, or defect unless some evidence raises that issue.  In most cases where the issue is raised it will be the defendant's evidence which raises the issue; however it is not inconceivable that the prosecutor's evidence may raise the issue.  Once evidence is introduced on this issue, the prosecution is required to prove the responsibility of the defendant beyond a reasonable doubt.  If the prosecuting attorney has introduced evidence on the issue, the defendant may rely on the failure of the prosecution, once having raised the issue, to prove responsibility beyond a reasonable doubt.  Subsection (1) conforms to prior Hawaii law.[1]

Subsection (3) merely provides for a special verdict on the issue of responsibility when evidence of physical or mental disease, disorder, or defect has raised that issue.  A defendant may, and often does, rely on alternative defenses or theories.  Since commitment or conditional release is authorized for some defendants acquitted because of physical or mental disease, disorder, or defect excluding responsibility, the necessity of a special verdict is obvious.  This subsection is also in substantial conformity with prior law.[2]

SUPPLEMENTAL COMMENTARY ON §704-402

Subsection (2) was added by Act 136, Session Laws 1973.  It should be noted that the defendant has the option; the defendant decides whether the defendant wishes the jury instructed on the consequences to the defendant of an acquittal on the ground of physical or mental disease, disorder, or defect excluding responsibility.

Act 229, Session Laws 1982, amended subsection (1) to provide that the defense of physical or mental disease, disorder, or defect excluding responsibility is an affirmative defense.  Senate Standing Committee Report No. 384 states:

The bill adopts the position of the United States Supreme Court in Leland v. Oregon that making the insanity defense an affirmative defense is not unconstitutional and does not violate the Due Process Clause of the Fourteenth Amendment.  The courts have indicated that insanity is not an element of any offense.  Thus, the establishing of insanity as an affirmative defense does not relieve the State of its burden of proof of the elements of the offense.  The Oregon Supreme Court in State v. Stockett, 278 Or. 637, 565 P.2d 739, 743 (1977) reiterated the U.S. Supreme Court:  "...the existence or nonexistence of legal insanity bears no necessary relationship to the existence or nonexistence of the required mental elements of the crime.  For this reason, Oregon's placement of the burden of proof of insanity on Leland,...did not effect an unconstitutional shift in the state's traditional burden of proof beyond a reasonable doubt of all necessary elements of the offense."

Case Notes

Instruction under subsection (2) is informational only and is not to be used to influence the decision of the jury.  58 H. 623, 574 P.2d 895.

Hawaii Legal Reporter Citations

Defendant not sane beyond reasonable doubt.  80-2 HLR 800999.

Jury verdict overturned.  80-2 HLR 800999.

__________

§704-402 Commentary:

1.  See State v. Moeller, 50 Haw. 110, 443 P.2d 136 (1967) ("The law in this jurisdiction is that the defendant is presumed to have been sane at the time he committed the offense; however, if any evidence introduced raises the question of the sanity of a defendant or insanity becomes a defense, then the State is required to establish the sanity of the defendant beyond a reasonable doubt."); Territory v. Alcosiba, 36 Haw. 231, 239 (1942) ("In order to justify the submission of a defense of mental derangement to the jury, there must therefore be some evidence showing or tending to show mental derangement..."); and Territory v. Adiarte, 37 Haw. 463, 470 (1947) ("...[C]onsonant with the presumption of innocence, insanity... may arise solely from the prosecution's evidence without any evidence being adduced by the defendant.").

2.  H.R.S., §711-93.



§704-403 - Physical or mental disease, disorder, or defect excluding fitness to proceed.

§704-403  Physical or mental disease, disorder, or defect excluding fitness to proceed.  No person who as a result of a physical or mental disease, disorder, or defect lacks capacity to understand the proceedings against the person or to assist in the person's own defense shall be tried, convicted, or sentenced for the commission of an offense so long as such incapacity endures. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §704-403

The section sets forth the universally accepted position in Anglo-American law that a defendant cannot be proceeded against (with the exception of being charged) unless the defendant has the capacity to understand the proceedings against the defendant and assist in the defendant's own defense.  The Code deliberately avoids terms such as "the then present insanity"[1] and focuses on those factors which call for a suspension of the proceedings:  (1) lack of capacity to understand the proceedings, or (2) lack of capacity to assist in the defense.

Previous Hawaii law is substantially in accord with this section except that the statutory language used vague, unfocused phrases such as "the then present insanity or mental irresponsibility of the accused," and "the then existing... mental irresponsibility."[2]  However, in actual application the trial courts have focused on the capacity of the defendant to understand the proceedings and to assist in the defense.[3]

Law Journals and Reviews

Fitness to Proceed:  Compassion or Prejudice?  II HBJ No. 13, at pg. 135.

Case Notes

Facts did not support a finding that petitioner was mentally incompetent at relevant times.  79 H. 118 (App.), 899 P.2d 401.

Cited:  60 H. 17, 586 P.2d 1028.

__________

§704-403 Commentary:

1.  See H.R.S. §§711-91 and 711-92.

2.  Id.

3.  See State v. Wong, 47 Haw. 361, 365, 389 P.2d 439, 442 (1964).



§704-404 - Examination of defendant with respect to physical or mental disease, disorder, or defect.

§704-404  Examination of defendant with respect to physical or mental disease, disorder, or defect.  (1)  Whenever the defendant has filed a notice of intention to rely on the defense of physical or mental disease, disorder, or defect excluding responsibility, or there is reason to doubt the defendant's fitness to proceed, or reason to believe that the physical or mental disease, disorder, or defect of the defendant will or has become an issue in the case, the court may immediately suspend all further proceedings in the prosecution.  If a trial jury has been empanelled, it shall be discharged or retained at the discretion of the court.  The discharge of the trial jury shall not be a bar to further prosecution.

(2)  Upon suspension of further proceedings in the prosecution, the court shall appoint three qualified examiners in felony cases and one qualified examiner in nonfelony cases to examine and report upon the physical and mental condition of the defendant.  In felony cases the court shall appoint at least one psychiatrist and at least one licensed psychologist.  The third member may be a psychiatrist, licensed psychologist, or qualified physician.  One of the three shall be a psychiatrist or licensed psychologist designated by the director of health from within the department of health.  In nonfelony cases the court may appoint either a psychiatrist or a licensed psychologist.  All examiners shall be appointed from a list of certified examiners as determined by the department of health.  The court, in appropriate circumstances, may appoint an additional examiner or examiners.  The examination may be conducted on an out-patient basis or, in the court's discretion, when necessary the court may order the defendant to be committed to a hospital or other suitable facility for the purpose of the examination for a period not exceeding thirty days, or such longer period as the court determines to be necessary for the purpose.  The court may direct that one or more qualified physicians or psychologists retained by the defendant be permitted to witness the examination.  As used in this section, the term "licensed psychologist" includes psychologists exempted from licensure by section 465-3(a)(3).

(3)  An examination performed under this section may employ any method that is accepted by the professions of medicine or psychology for the examination of those alleged to be affected by a physical or mental disease, disorder, or defect; provided that each examiner shall form and render diagnoses and opinions upon the physical and mental condition of the defendant independently from the other examiners, and the examiners, upon approval of the court, may secure the services of clinical psychologists and other medical or paramedical specialists to assist in the examination and diagnosis.

(4)  The report of the examination shall include the following:

(a)   A description of the nature of the examination;

(b)   A diagnosis of the physical or mental condition of the defendant;

(c)   An opinion as to the defendant's capacity to understand the proceedings against the defendant and to assist in the defendant's own defense;

(d)   An opinion as to the extent, if any, to which the capacity of the defendant to appreciate the wrongfulness of the defendant's conduct or to conform the defendant's conduct to the requirements of law was impaired at the time of the conduct alleged;

(e)   When directed by the court, an opinion as to the capacity of the defendant to have a particular state of mind that is required to establish an element of the offense charged; and

(f)   Where more than one examiner is appointed, a statement that the diagnosis and opinion rendered were arrived at independently of any other examiner, unless there is a showing to the court of a clear need for communication between or among the examiners for clarification.  A description of the communication shall be included in the report.  After all reports are submitted to the court, examiners may confer without restriction.

(5)  If the examination cannot be conducted by reason of the unwillingness of the defendant to participate therein, the report shall so state and shall include, if possible, an opinion as to whether such unwillingness of the defendant was the result of physical or mental disease, disorder, or defect.

(6)  Three copies of the report of the examination, including any supporting documents, shall be filed with the clerk of the court, who shall cause copies to be delivered to the prosecuting attorney and to counsel for the defendant.

(7)  Any examiner shall be permitted to make a separate explanation reasonably serving to clarify the examiner's diagnosis or opinion.

(8)  The court shall obtain all existing medical, mental health, social, police, and juvenile records, including those expunged, and other pertinent records in the custody of public agencies, notwithstanding any other statutes, and make such records available for inspection by the examiners.  If, pursuant to this section, the court orders the defendant committed to a hospital or other suitable facility under the control of the director of health, then the county police departments shall provide to the director of health and the defendant copies of all police reports from cases filed against the defendant which have been adjudicated by the acceptance of a plea of guilty or no contest, a finding of guilt, acquittal, acquittal pursuant to section 704-400, or by the entry of plea of guilty or no contest made pursuant to chapter 853, so long as the disclosure to the director of health and the defendant does not frustrate a legitimate function of the county police departments, with the exception of expunged records, records of or pertaining to any adjudication or disposition rendered in the case of a juvenile, or records containing data from the United States National Crime Information Center.  The county police departments shall segregate or sanitize from the police reports information that would result in the likelihood or actual identification of individuals who furnished information in connection with its investigation, or who were of investigatory interest.  Records shall not be re-disclosed except to the extent permitted by law.

(9)  The compensation of persons making or assisting in the examination, other than those retained by the nonindigent defendant, who are not undertaking the examination upon designation by the director of health as part of their normal duties as employees of the State or a county, shall be paid by the State. [L 1972, c 9, pt of §1; am L 1973, c 136, §4(b); am L 1974, c 54, §1; am L 1979, c 3, §1 and c 105, §64; am L 1983, c 172, §1; am L 1987, c 145, §1; am L 1988, c 305, §5; am L 1992, c 88, §1; gen ch 1993; am L 1997, c 306, §1; am L 2006, c 230, §6; am L 2008, c 99, §1]

COMMENTARY ON §704-404

This section sets forth the provisions for appropriate medical examination of a defendant when the defendant's physical or mental condition is made an issue either with respect to the defendant's fitness to proceed, the defendant's responsibility for conduct, or the defendant's capacity to have a particular state of mind.

The Code provides that, whenever the defendant's responsibility, fitness to proceed, or physical or mental condition becomes an issue in the case, the proceedings shall be suspended and the designated medical examination shall take place.  In taking this approach we reject the requirement of prior notice suggested by the Model Penal Code.[1]  Such a requirement necessarily relies on the psychiatric and other medical insights of defendant's counsel--a person manifestly without proper training in these areas.  If defense counsel does not recognize symptoms of a physical or mental disease, disorder, or defect--either because of lack of medical knowledge or because of lack of diligence--the consequences of his ineptness should not fall on his client.  Especially is this so where the client is unable to "communicate" the disease, disorder, or defect to the client's attorney.  The procedure provided for examination of the defendant assures that the prosecution will not be prejudiced in gathering evidence and in litigating these issues merely because the defendant did not raise these issues at a preliminary stage.  The defendant or the prosecuting attorney may request, or the court may order, an examination of the defendant at a preliminary (or later) stage in the proceedings whenever it appears that fitness to proceed, responsibility, or physical or mental condition is or may become an issue in the case.

Previous law provided for an examination of the defendant, at the discretion of the court, before trial.[2]  The Code allows the relevant issues to be raised at any stage.

If an examination is ordered after a trial jury has been empanelled, it shall be discretionary with the trial court whether or not to discharge the jury; however the dismissal of the jury shall not bar further prosecution by reason of former jeopardy or want or delay of prosecution.

Subsection (2) provides for the selection of examiners and is in substantial accord with prior law.  However, modifications have been made to take into consideration the suggestions of local psychiatrists and representatives of the department of health[3] and to accommodate those cases involving diseases, disorders, and defects which require examination by physicians other than psychiatrists.  Also, under the Code, the court may order that qualified physicians, which include psychiatrists, retained by the defendant be allowed to witness and participate in the examination.

Subsection (3) clarifies what methods may be used in the examination of the defendant; a point not covered in prior law.

Subsections (4) and (5) state explicitly what the report of the examining physicians shall contain.  This was covered under pre- existing law by the vague provision that the defendant shall be examined "with a view to determine the mental condition of such person and the existence of any mental disease or defect which would affect his criminal responsibility."[4]  These subsections are intended to assure the court and the parties "that the report will be adequate for the purpose for which the examinations and report were ordered."[5]

Subsection (7) is designed to achieve for the examiner the same freedom in reporting his examination that he would be afforded were he to testify orally.[6]

Other subsections are self-explanatory.

SUPPLEMENTAL COMMENTARY ON §704-404

Act 136, Session Laws 1973, amended subsection (1) to provide that where the issue of mental disease, disorder, or defect excluding responsibility is raised the court "may immediately suspend all further proceedings in the prosecution."  (Emphasis added.)  This eliminated the previous mandatory requirement of suspension of the proceedings and examination of the defendant when the issue of responsibility was introduced.  The Committee Report is silent on the reason for this.  It is believed, however, that the change arose because certain trial judges felt that defense counsel were acting in some instances with questionable sincerity in invoking the mandatory examination procedure.  (House Standing Committee Report No. 726 and Senate Standing Committee Report No. 858, 1973.)

Act 54, Session Laws 1974, amended subsection (2) to permit the use of a certified clinical psychologist as part of the examination panel.

Act 3, Session Laws 1979, amended subsections (2) and (3) by modifying the requirements for the composition of examination panels.  The purpose was to allow the courts greater flexibility in appointing mental health professionals to examination panels, particularly in geographical areas where shortages of various types of mental health professionals made compliance with the requirements of the prior law burdensome and expensive.

Act 172, Session Laws 1983, amended subsections (3) and (4) to require forensic examiners in sanity examinations to arrive at their conclusions independently of the other examiners.  Subsection (8) was amended to allow the examiners access to police and juvenile records, including those expunged.  The legislature found that the accuracy and objectivity of sanity examinations would be enhanced if the examiners made their findings without collaborating with each other and if they were provided with a wider range of information.  House Conference Committee Report No. 20.

Act 145, Session Laws 1987, replaced the term "certified clinical" psychologist with "licensed" psychologist because "certified clinical" psychologist is an outdated classification which is no longer applicable to current practice.  Act 145 also permitted the department of health to set minimum standards for participation and appointment of a sanity examiner.  The legislature felt this change would allow additional assurances of higher quality testimony by these examiners.  Senate Standing Committee Report No. 691, House Standing Committee Report No. 1217.

Act 305, Session Laws 1988, included licensed psychologists among the professionals which may provide offender examination services to the Hawaii criminal justice system.  The Legislature stated that the present laws, which permit only psychiatric evaluation, are inconsistent with the many and varied uses the court has found for the services of licensed psychologists.  Senate Standing Committee Report No. 2153.

Act 88, Session Laws 1992, amended this section by adding a reference to section 465-3(a)(3), which exempts psychologists employed under government certification or civil service rules from the licensure requirement.  This is consistent with Act 314, Session Laws 1986, which intended to include this language in sections of chapter 704 that refer to licensed psychologists.  Senate Standing Committee Report No. 2579.

Act 306, Session Laws 1997, amended subsections (2), (3), and (4), to, inter alia, allow mental health examinations to be conducted by one rather than three examiners, in nonfelony cases; the courts may appoint a psychiatrist or licensed psychologist as the examiner.  In felony cases, three examiners are required, including at least one psychiatrist and one psychologist.  The amendment streamlines the process for committing and releasing mentally incompetent defendants.  Conference Committee Report No. 64.

Act 230, Session Laws 2006, amended this section to, among other things, (1) allow all certified examiners who evaluate a defendant's fitness to proceed or claims of physical or mental disease or disorder to confer without restriction upon submittal of all reports to the court; and (2) add all existing mental health records to the records that the court must obtain and make available for inspection by examiners.  House Standing Committee Report No. 665-06.

Act 99, Session Laws 2008, amended subsection (8) by requiring the county police departments to provide to the director of health and a defendant who is committed to a hospital under the control of the director, copies of certain police reports regarding that defendant.  Act 99 expedited the records disclosure process for clinical evaluation purposes while protecting a patient's right of privacy.  Conference Committee Report No. 161-08.

Law Journals and Reviews

Fitness to Proceed:  Compassion or Prejudice?  II HBJ No. 13, at pg. 135.

Case Notes

Mental examination is within sound discretion of court.  57 H. 418, 558 P.2d 1012.

Motion made prior to trial for mental examination of defendant was not a notice of intention to rely on defense of mental irresponsibility.  57 H. 418, 558 P.2d 1012.

Failure to impanel a board of examiners, under the circumstances, did not violate defendant's due process rights.  60 H. 17, 586 P.2d 1028.

Impanelling of a board of examiners is within sound discretion of court.  60 H. 17, 586 P.2d 1028.

Court appointed psychiatrists entitled to absolute immunity from civil suit.  63 H. 516, 631 P.2d 173.

Court could have suspended trial and ordered examination pursuant to section if defendant raised defense of physical or emotional disease, disorder, or defect excluding capability of forming criminal intent.  73 H. 109, 831 P.2d 512.

Under subsections (1) and (2), the legislature intended that only some rational basis for convening a panel is necessary to trigger the trial court's power to stay the proceedings and, thereafter, to appoint examiners.  93 H. 424, 5 P.3d 414.

Where motion for mental examination and defense counsel's attached declaration articulated a rational basis upon which there was both "reason to doubt" defendant's fitness to proceed and "reason to believe" that defendant was suffering from a physical or mental disease, disorder, or defect that had affected defendant's ability to assist in defendant's own defense, trial court abused its discretion in refusing to stay proceedings, failing to appoint a panel of examiners, and determining without assistance of panel that defendant was fit to proceed.  93 H. 424, 5 P.3d 414.

Standard of review of motions for judgment of acquittal in insanity cases.  1 H. App. 1, 612 P.2d 117.

As it had no obligation under subsection (8) to unilaterally and on its own initiative provide the police reports and other pertinent records to its fitness examiners, trial court did not err; subsection only requires that court "obtain" the pertinent records and "make such records available for inspection by the examiners" and does not require that the court, unbidden, provide such records directly to the examiners.  97 H. 53 (App.), 33 P.3d 549.

Mentioned:  74 H. 141, 838 P.2d 1374.

__________

§704-404 Commentary:

1.  M.P.C. §4.03.

2.  H.R.S. §711-91; Territory v. Gaudia, 41 Haw. 231 (1955).

3.  See S.B. 46 (S.D. 1) of the 1967 Legislature, which passed the Senate but failed to pass the House of Representatives.  As the Senate Committee Reports indicate, this bill was supported by many groups concerned with mental health.

4.  H.R.S. §711-91.

5.  M.P.C., Tentative Draft No. 4, comments at 197 (1955).

6.  Cf. §704-410(3) and (4).



§704-405 - Determination of fitness to proceed.

§704-405  Determination of fitness to proceed.  When the defendant's fitness to proceed is drawn in question, the issue shall be determined by the court.  If neither the prosecuting attorney nor counsel for the defendant contests the finding of the report filed pursuant to section 704-404, the court may make the determination on the basis of such report.  If the finding is contested, the court shall hold a hearing on the issue.  When the report is received in evidence upon such hearing, the party who contests the finding thereof shall have the right to summon and to cross-examine the persons who joined in the report or assisted in the examination and to offer evidence upon the issue. [L 1972, c 9, pt of §1]

COMMENTARY ON §704-405

This section departs from the prior law[1] and provides that the issue of the defendant's fitness to proceed will be determined solely by the court.  In this the Code follows the Model Penal Code.[2]  The fitness of the defendant to proceed is only tangentially related to the defendant's condition at the time of the conduct alleged and the defendant's responsibility for that conduct.  Moreover, there might be several periodic hearings on the question of the defendant's fitness to be proceeded against.  It seems unwise to afford the defendant a jury determination in each instance.

The Code also allows the court to make a determination of fitness to proceed on the basis of an uncontested report; which is in accord with prior law in felony cases.[3]  The last sentence of this section allows a limited exception to the hearsay rule so that the report of an examining expert may be received in evidence without the necessity of calling the expert to the stand.  The exception is not inconsistent with the purpose of the hearsay rule because the defendant is assured of the right to summon and to cross-examine the reporting examiner if the defendant wishes.

Law Journals and Reviews

Fitness to Proceed:  Compassion or Prejudice?  II HBJ No. 13, at pg. 135.

Case Notes

Consideration of the sanity commission report is permissible use of hearsay.  63 H. 186, 623 P.2d 881.

Where defendant's counsel declined to call and cross-examine the doctors who prepared the sanity report, counsel waived defendant's right of confrontation.  63 H. 186, 623 P.2d 881.

Cited:  60 H. 17, 586 P.2d 1028.

__________

§704-405 Commentary:

1.  H.R.S. §711-91.

2.  M.P.C. §4.06.

3.  See H.R.S. §711-91, which reads in part:  "If the court deems such report conclusive of the then present insanity... of the accused, the court may allow a nolle prosequi to be entered in the case, and in such case shall forthwith, without other or further proceedings, adjudge the accused to be insane and commit him to the state hospital until discharged as provided by law...."



§704-406 - Effect of finding of unfitness to proceed.

§704-406  Effect of finding of unfitness to proceed.  (1)  If the court determines that the defendant lacks fitness to proceed, the proceeding against the defendant shall be suspended, except as provided in section 704-407, and the court shall commit the defendant to the custody of the director of health to be placed in an appropriate institution for detention, care, and treatment.  If the court is satisfied that the defendant may be released on condition without danger to the defendant or to the person or property of others, the court shall order the defendant's release, which shall continue at the discretion of the court on conditions the court determines necessary.  A copy of the report filed pursuant to section 704-404 shall be attached to the order of commitment or order of release on conditions.  When the defendant is committed to the custody of the director of health for detention, care, and treatment, the county police departments shall provide to the director of health and the defendant copies of all police reports from cases filed against the defendant which have been adjudicated by the acceptance of a plea of guilty or no contest, a finding of guilt, acquittal, acquittal pursuant to section 704-400, or by the entry of a plea of guilty or no contest made pursuant to chapter 853, so long as the disclosure to the director of health and the defendant does not frustrate a legitimate function of the county police departments, with the exception of expunged records, records of or pertaining to any adjudication or disposition rendered in the case of a juvenile, or records containing data from the United States National Crime Information Center.  The county police departments shall segregate or sanitize from the police reports information that would result in the likelihood or actual identification of individuals who furnished information in connection with the investigation of who were of investigatory interest.  Records shall not be re-disclosed except to the extent permitted by law.

(2)  When the court, on its own motion or upon the application of the director of health, the prosecuting attorney, or the defendant, determines, after a hearing if a hearing is requested, that the defendant has regained fitness to proceed, the penal proceeding shall be resumed.  If, however, the court is of the view that so much time has elapsed since the commitment or release on conditions of the defendant that it would be unjust to resume the proceeding, the court may dismiss the charge and:

(a)   Order the defendant to be discharged;

(b)   Subject to the law governing the involuntary civil commitment of persons affected by physical or mental disease, disorder, or defect, order the defendant to be committed to the custody of the director of health to be placed in an appropriate institution for detention, care, and treatment; or

(c)   Subject to the law governing involuntary outpatient treatment, order the defendant to be released on conditions the court determines necessary.

(3)  Within a reasonable time following any commitment under subsection (1), the director of health shall report to the court on whether the defendant presents a substantial likelihood of becoming fit to proceed in the future.  The court, in addition, may appoint a panel of three qualified examiners in felony cases or one qualified examiner in nonfelony cases to make a report.  If, following a report, the court determines that the defendant probably will remain unfit to proceed, the court may dismiss the charge and:

(a)   Release the defendant; or

(b)   Subject to the law governing involuntary civil commitment, order the defendant to be committed to the custody of the director of health to be placed in an appropriate institution for detention, care, and treatment.

(4)  Within a reasonable time following any release under subsection (1), the court shall appoint a panel of three qualified examiners in felony cases or one qualified examiner in nonfelony cases to report to the court on whether the defendant presents a substantial likelihood of becoming fit to proceed in the future.  If, following the report, the court determines that the defendant probably will remain unfit to proceed, the court may dismiss the charge and:

(a)   Release the defendant; or

(b)   Subject to the law governing involuntary civil commitment, order the defendant to be committed to the custody of the director of health to be placed in an appropriate institution for detention, care, and treatment. [L 1972, c 9, pt of §1; am L 1986, c 314, §7; am L 1993, c 87, §1; am L 1997, c 306, §2; am L 2006, c 230, §7; am L 2008, c 99, §2]

COMMENTARY ON §704-406

Subsection (1) provides that following a determination of the defendant's unfitness to be proceeded against, the defendant shall be committed to the custody of the director of health or placed on conditional release for the duration of the defendant's unfitness.

The commitment or conditional release of the unfit defendant does not terminate until a determination by the court, after a hearing if one is requested, that the defendant is fit to be proceeded against.  Upon such a determination, the penal proceedings resume unless the court finds that such resumption would be unjust.  This section is designed to allow no hiatus in the procedure.

The Code, in its treatment of a defendant committed because of unfitness to proceed, conforms to the present Hawaii law which insures that a defendant so committed will remain in the custody of the director of health until the defendant has regained fitness.[1]  Previous Hawaii law had no provision for conditional release of unfit defendants.

The second sentence of subsection (2) follows the suggestion of the Model Penal Code[2] and permits "the court to dismiss the prosecution if because of lapse of time it would be unjust to continue."[3]  Under the prior law the power to dismiss the prosecution was vested in the prosecutor's discretion to enter a nolle prosequi.  The Code accepts the position that

there is value... in vesting such a power in the Court, to be exercised either where because of the lapse of time a defendant is unable to produce certain witnesses or other evidence once available which is essential to his defense, or where because of the length of the intervening period which he has spent in a mental institution subsequent to the alleged wrongful conduct it seems unjust to subject him to trial and punishment.[4]

SUPPLEMENTAL COMMENTARY ON §704-406

Act 314, Session Laws 1986, added subsection (3), which implements the holding in State v. Raitz, 63 Haw. 64 (1980).  In Raitz, the court held that when a defendant is unlikely to become fit to proceed, due process requires that:  (1) following commitment, there should be a timely determination of the likelihood of the defendant regaining fitness; and (2) if the court determines that the defendant will probably remain unfit, the defendant should be released or civilly committed.  Conference Committee Report No. 51-86.

Act 87, Session Laws 1993, amended this section to require the court to appoint a panel of three qualified examiners to report on whether a defendant who has been conditionally released presents a substantial likelihood of becoming fit to proceed in the future.  If the court determines that the defendant probably will remain unfit to proceed, it may dismiss the charge against the defendant or subject the defendant to involuntary civil commitment procedures.  In addition, this act allows the court, following the commitment of a defendant, to appoint a panel of three qualified examiners to report on the defendant's likelihood of becoming fit to proceed in the future.  House Standing Committee Report No. 185, Senate Standing Committee Report Nos. 1061 and 1263.

Act 306, Session Laws 1997, amended subsections (3) and (4) to allow mental health examinations to be conducted by one rather than three examiners in nonfelony cases, and to require three examiners in felony cases.  The amendment streamlines the process for committing and releasing mentally incompetent defendants.  Conference Committee Report No. 64.

Act 230, Session Laws 2006, amended this section to, among other things, clarify that when a defendant is found to be affected by a physical or mental disease, disorder, or defect and therefore remains unfit to proceed, the defendant may be committed to the custody of the director of health for placement in an appropriate institution, but only subject to the law governing involuntary civil commitment.  House Standing Committee Report No. 665-06.

Act 99, Session Laws 2008, amended subsection (1) by requiring the county police departments to provide to the director of health and a defendant who is committed to the custody of the director, copies of certain police reports regarding that defendant.  Act 99 expedited the records disclosure process for clinical evaluation purposes while protecting a patient's right of privacy.  Conference Committee Report No. 161-08.

Law Journals and Reviews

Comments and Questions About Mental Health Law in Hawaii.  13 HBJ No. 4 Winter 1978, pg. 14.

Risky Business:  Assessing Dangerousness in Hawai‘i.  24 UH L. Rev. 63.

Case Notes

Where defendant is unfit to proceed, a motion for judgment of acquittal by reason of mental irresponsibility under §704-408 will be deferred.  61 H. 313, 602 P.2d 944.

The phrase authorizing commitment "for so long as...unfitness shall endure" is qualified by subsection (2); statute not constitutionally infirm.  63 H. 64, 621 P.2d 352.

Does not apply to postacquittal proceedings.  71 H. 198, 787 P.2d 221.

A court order authorizing the involuntary administration of antipsychotic drugs is included within the authority vested by this section.  91 H. 319, 984 P.2d 78.

__________

§704-406 Commentary:

1. H.R.S. §334-76.

2. M.P.C. §4.06.

3. M.P.C. Tentative Draft No. 4, comments at 197 (1955).

4. Id. at 197-98.



§704-407 - Special hearing following commitment or release on conditions.

§704-407  Special hearing following commitment or release on conditions.  (1)  At any time after commitment as provided in section 704‑406, the defendant or the defendant's counsel or the director of health may apply for a special post-commitment or post-release hearing.  If the application is made by or on behalf of a defendant not represented by counsel, the defendant shall be afforded a reasonable opportunity to obtain counsel, and if the defendant lacks funds to do so, counsel shall be assigned by the court.  The application shall be granted only if the counsel for the defendant satisfies the court by affidavit or otherwise that, as an attorney, the counsel has reasonable grounds for a good faith belief that the counsel's client has an objection based upon legal grounds to the charge.

(2)  If the motion for a special post-commitment or post‑release hearing is granted, the hearing shall be by the court without a jury.  No evidence shall be offered at the hearing by either party on the issue of physical or mental disease, disorder, or defect as a defense to, or in mitigation of, the offense charged.

(3)  After the hearing, the court shall rule on any legal objection raised by the application and, in an appropriate case, may quash the indictment or other charge, find it to be defective or insufficient, or otherwise terminate the proceedings on the law.  In any such case, unless all defects in the proceedings are promptly cured, the court shall terminate the commitment or release ordered under section 704-406 and:

(a)   Order the defendant to be discharged;

(b)   Subject to the law governing involuntary civil commitment of persons affected by a physical or mental disease, disorder, or defect, order the defendant to be committed to the custody of the director of health to be placed in an appropriate institution for detention, care, and treatment; or

(c)   Subject to the law governing involuntary outpatient treatment, order the defendant to be released on such conditions as the court deems necessary. [L 1972, c 9, pt of §1; am L 1980, c 222, §1(2); gen ch 1993; am L 2006, c 230, §8]

COMMENTARY ON §704-407

This section affords the defendant and the defendant's counsel the opportunity, notwithstanding the defendant's unfitness to proceed, to make any objection to the prosecution which is susceptible of a fair determination without the personal participation of the defendant.  It seems clear that this is an eminently sensible provision in view of the fact that it is the defendant's inability to participate in the defendant's defense (either because the defendant lacks capacity to either understand the proceedings or to assist in the defendant's own defense) that has rendered the defendant unfit to be proceeded against.  If a valid objection to the continuance of the prosecution can be established without the participation of the defendant, there is no reason not to terminate it.

This section is an addition to the law.  The concept was originally proposed by the Massachusetts Judicial Council[1] and adopted as an optional alternative by the Model Penal Code.[2]

SUPPLEMENTAL COMMENTARY ON §704-407

Act 222, Session Laws 1980, eliminated post-commitment release motions based upon factual grounds and limited such motions to those based upon legal grounds.  The intent was to have all factual issues, including insanity, heard in one trial.

Act 230, Session Laws 2006, amended this section to, among other things, allow the court to order the release of the defendant on conditions, subject to the law governing involuntary outpatient treatment.

__________

§704-407 Commentary:

1.  Massachusetts Judicial Council, Thirty-Sixth Report 22-24, 27-28 (1960).

2.  M.P.C. §4.06.  The other alternative is to limit post- commitment hearings to legal objections to the prosecution which are susceptible of a determination prior to trial.



§704-408 - Determination of irresponsibility.

§704-408  Determination of irresponsibility.  If the report of the examiners filed pursuant to section 704-404, or the report of examiners of the defendant's choice under section 704-409, states that the defendant at the time of the conduct alleged was affected by a physical or mental disease, disorder, or defect that substantially impaired the defendant's capacity to appreciate the wrongfulness of the defendant's conduct or to conform the defendant's conduct to the requirements of law, the court shall submit the defense of physical or mental disease, disorder, or defect to the jury or the trier of fact at the trial of the charge against the defendant. [L 1972, c 9, pt of §1; am L 1980, c 222, §1(3); gen ch 1993; am L 2006, c 230, §9]

COMMENTARY ON §704-408

This section provides for the direct qualified acquittal of the defendant when the report filed pursuant to §704-404 satisfies the court that at the time of the conduct alleged the defendant suffered from a physical or mental disease, disorder, or defect which precluded responsibility.  A hearing shall be had on the issue of the defendant's responsibility if it is requested by either party or the court.  If the court is satisfied on the basis of the report or the hearing or both that the defendant should not be held responsible for the conduct alleged, it shall, upon motion by the defendant, acquit the defendant.  Thus, a trial in such cases will be avoided.  If the defendant maintains that the defendant did not engage in the conduct alleged, or has a defense in addition to that excluding responsibility, the defendant can, of course, withhold the motion and the case will proceed to trial.

The section changes the prior law in that it vests the power of direct acquittal in the court and does not make it dependent on prosecutorial discretion.[1]

SUPPLEMENTAL COMMENTARY ON §704-408

Act 222, Session Laws 1980, amended the section to require the submission of the insanity defense to the trier of fact at the trial.  The intent was to eliminate bifurcated trials on the insanity defense and to have all factual issues, including insanity, heard at one trial.  Conference Committee Report No. 38-80 (72-80).

Act 230, Session Laws 2006, made technical, nonsubstantive amendments to this section.

Case Notes

Where defendant is unfit to proceed, §704-406 requires suspension of the proceedings, and a motion for judgment of acquittal will be deferred.  61 H. 313, 602 P.2d 944.

Discussion of standard by which motion for judgment of acquittal is to be determined.  62 H. 325, 614 P.2d 925.

Does not authorize court to bar the presentation to the jury of the issue of penal irresponsibility.  66 H. 300, 660 P.2d 33.

Application of section to multiple personality syndrome.  67 H. 70, 679 P.2d 615.

__________

§704-408 Commentary:

1.  See H.R.S. §711-91, which provides in part:  "If the court deems such report conclusive of the... mental irresponsibility of the accused, the court may allow a nolle prosequi to be entered in the case, and in such case shall forthwith, without other or further proceedings, adjudge the accused to be insane and commit him to the state hospital until discharged as provided by law."



§704-409 - Access to defendant by examiners of defendant's choice.

§704-409  Access to defendant by examiners of defendant's choice.  When, notwithstanding the report filed pursuant to section 704-404, the defendant wishes to be examined by one or more qualified physicians or other experts of the defendant's own choice, such examiner or examiners shall be permitted to have reasonable access to the defendant for the purposes of such examination. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §704-409

The section makes it clear that a defendant in custody pending determination of the defendant's fitness to proceed or the defendant's penal responsibility shall be entitled to examination by medical experts of the defendant's own choice notwithstanding rules or regulations of the prison or hospital or other facility in which the defendant is held.  Final determination of the question of reasonable access should reside with the court and not with the warden or hospital administrator.



§704-410 - Form of expert testimony regarding physical or mental disease, disorder, or defect.

§704-410  Form of expert testimony regarding physical or mental disease, disorder, or defect.  (1)  At the hearing pursuant to section 704-405 or upon the trial, the examiners who reported pursuant to section 704-404 may be called as witnesses by the prosecution, the defendant, or the court.  If the issue is being tried before a jury, the jury may be informed that the examiners or any of them were designated by the court or by the director of health at the request of the court, as the case may be.  If called by the court, the witness shall be subject to cross-examination by the prosecution and the defendant.  Both the prosecution and the defendant may summon any other qualified physician or licensed psychologist or other expert to testify, but no one who has not examined the defendant shall be competent to testify to an expert opinion with respect to the physical or mental condition of the defendant, as distinguished from the validity of the procedure followed by, or the general scientific propositions stated by, another witness.

(2)  When an examiner testifies on the issue of the defendant's fitness to proceed, the examiner shall be permitted to make a statement as to the nature of the examiner's examination, the examiner's diagnosis of the physical or mental condition of the defendant, and the examiner's opinion of the extent, if any, to which the capacity of the defendant to understand the proceedings against the defendant or to assist in the defendant's own defense is impaired as a result of physical or mental disease, disorder, or defect.

(3)  When an examiner testifies on the issue of the defendant's responsibility for conduct alleged or the issue of the defendant's capacity to have a particular state of mind which is necessary to establish an element of the offense charged, the examiner shall be permitted to make a statement as to the nature of the examiner's examination, the examiner's diagnosis of the physical or mental condition of the defendant at the time of the conduct alleged, and the examiner's opinion of the extent, if any, to which the capacity of the defendant to appreciate the wrongfulness of the defendant's conduct or to conform the defendant's conduct to the requirements of law or to have a particular state of mind which is necessary to establish an element of the offense charged was impaired as a result of physical or mental disease, disorder, or defect at that time.

(4)  When an examiner testifies, the examiner shall be permitted to make any explanation reasonably serving to clarify the examiner's diagnosis and opinion and may be cross-examined as to any matter bearing on the examiner's competency or credibility or the validity of the examiner's diagnosis or opinion. [L 1972, c 9, pt of §1; am L 1980, c 222, §1(4); am L 1988, c 305, §6; gen ch 1993]

COMMENTARY ON §704-410

This section sets forth the form in which expert testimony shall proceed at a hearing on the issue of fitness to proceed, at a hearing or trial on the issue of defendant's responsibility, or at a trial on the issue of defendant's capacity to have a particular state of mind.

Subsection (1) allows the court somewhat greater freedom than that which existed under the prior law by permitting it to call an examiner, who has reported pursuant to §704-404, as a witness.  If the court does call an examiner, cross-examination is permitted by both parties.  Subsection (1) also precludes opinion testimony as to the defendant's condition by an expert who has not examined the defendant.  The intent of the Code is to eliminate testimony in this area based solely on a hypothetical question or an observation in a courtroom or both.

Subsections (2), (3) and (4) assure that an expert who has examined the defendant will have an adequate opportunity to state and explain the expert's diagnosis of the defendant's relevant physical or mental condition and to state and explain the expert's opinion as to the impairment of the defendant's relevant capacities without being restricted to examination by means of the hypothetical question.  The expert is, of course, subject to cross-examination on any statement which the expert makes by way of diagnosis, opinion, or explanation and on any other matter bearing on the expert's competency or credibility.

SUPPLEMENTAL COMMENTARY ON §704-410

Act 305, Session Laws 1988, included licensed psychologists among the professionals which may provide offender examination services to the Hawaii criminal justice system.  The legislature stated that the present laws, which permit only psychiatric evaluation, are inconsistent with the many and varied uses the court has found for the services of licensed psychologists.  Senate Standing Committee Report No. 2153.

Case Notes

No conflict of interest where examiner was paid by State to be on defendant's panel of neutral examiners and later retained by State to testify on issue of defendant's responsibility for conduct or state of mind comprising offense.  74 H. 141, 838 P.2d 1374.



§704-411 - Legal effect of acquittal on the ground of physical or mental disease, disorder, or defect excluding responsibility; commitment; conditional release; discharge; procedure for separate post-acquittal hearing.

§704-411  Legal effect of acquittal on the ground of physical or mental disease, disorder, or defect excluding responsibility; commitment; conditional release; discharge; procedure for separate post-acquittal hearing.  (1)  When a defendant is acquitted on the ground of physical or mental disease, disorder, or defect excluding responsibility, the court, on the basis of the report made pursuant to section 704-404, if uncontested, or the medical or psychological evidence given at the trial or at a separate hearing, shall make an order as follows:

(a)   The court shall order the defendant to be committed to the custody of the director of health to be placed in an appropriate institution for custody, care, and treatment if the court finds that the defendant:

(i)  Is affected by a physical or mental disease, disorder, or defect;

(ii)  Presents a risk of danger to self or others; and

(iii)  Is not a proper subject for conditional release;

provided that the director of health shall place defendants charged with misdemeanors or felonies not involving violence or attempted violence in the least restrictive environment appropriate in light of the defendant's treatment needs and the need to prevent harm to the person confined and others.  The county police departments shall provide to the director of health and the defendant copies of all police reports from cases filed against the defendant which have been adjudicated by the acceptance of a plea of guilty or no contest, a finding of guilt, acquittal, acquittal pursuant to section 704-400, or by the entry of a plea of guilty or no contest made pursuant to chapter 853, so long as the disclosure to the director of health and the defendant does not frustrate a legitimate function of the county police departments, with the exception of expunged records, records of or pertaining to any adjudication or disposition rendered in the case of a juvenile, or records containing data from the United States National Crime Information Center.  The county police departments shall segregate or sanitize from the police reports information that would result in the likelihood or actual identification of individuals who furnished information in connection with the investigation of who were of investigatory interest.  Records shall not be re-disclosed except to the extent permitted by law;

(b)   The court shall order the defendant to be granted conditional release with conditions as the court deems necessary if the court finds that the defendant is affected by physical or mental disease, disorder, or defect and that the defendant presents a danger to self or others, but that the defendant can be controlled adequately and given proper care, supervision, and treatment if the defendant is released on condition; or

(c)   The court shall order the defendant discharged if the court finds that the defendant is no longer affected by physical or mental disease, disorder, or defect or, if so affected, that the defendant no longer presents a danger to self or others and is not in need of care, supervision, or treatment.

(2)  The court, upon its own motion or on the motion of the prosecuting attorney or the defendant, shall order a separate post-acquittal hearing for the purpose of taking evidence on the issue of physical or mental disease, disorder, or defect and the risk of danger that the defendant presents to self or others.

(3)  When ordering a hearing pursuant to subsection (2):

(a)  In nonfelony cases, the court shall appoint a qualified examiner to examine and report upon the physical and mental condition of the defendant.  The court may appoint either a psychiatrist or a licensed psychologist.  The examiner may be designated by the director of health from within the department of health.  The examiner shall be appointed from a list of certified examiners as determined by the department of health.  The court, in appropriate circumstances, may appoint an additional examiner or examiners; and

(b)  In felony cases, the court shall appoint three qualified examiners to examine and report upon the physical and mental condition of the defendant.  In each case, the court shall appoint at least one psychiatrist and at least one licensed psychologist.  The third member may be a psychiatrist, a licensed psychologist, or a qualified physician.  One of the three shall be a psychiatrist or licensed psychologist designated by the director of health from within the department of health.  The three examiners shall be appointed from a list of certified examiners as determined by the department of health.

To facilitate the examination and the proceedings thereon, the court may cause the defendant, if not then confined, to be committed to a hospital or other suitable facility for the purpose of examination for a period not exceeding thirty days or such longer period as the court determines to be necessary for the purpose upon written findings for good cause shown.  The court may direct that qualified physicians or psychologists retained by the defendant be permitted to witness the examination.  The examination and report and the compensation of persons making or assisting in the examination shall be in accord with section 704-404(3), (4)(a) and (b), (6), (7), (8), and (9).  As used in this section, the term "licensed psychologist" includes psychologists exempted from licensure by section 465-3(a)(3).

(4)  Whether the court's order under subsection (1) is made on the basis of the medical or psychological evidence given at the trial, or on the basis of the report made pursuant to section 704-404, or the medical or psychological evidence given at a separate hearing, the burden shall be upon the State to prove, by a preponderance of the evidence, that the defendant is affected by a physical or mental disease, disorder, or defect and may not safely be discharged and that the defendant should be either committed or conditionally released as provided in subsection (1).

(5)  In any proceeding governed by this section, the defendant's fitness shall not be an issue. [L 1972, c 9, pt of §1; am L 1974, c 54, §2; am L 1979, c 3, §2; am L 1983, c 281, §1; am L 1986, c 314, §8; am L 1987, c 145, §2; am L 1988, c 305, §7; am L 1992, c 88, §2; gen ch 1992; am L 1997, c 306, §3; am L 2006, c 230, §10; am L 2008, c 99, §3 and c 100, §3; am L 2009, c 127, §2]

COMMENTARY ON §704-411

This section rejects the concept of mandatory commitment following a qualified acquittal on the basis of a physical or mental disease, disorder, or defect which precluded defendant's responsibility.[1]  The Code instead authorizes a flexible mode of disposition of defendants thus acquitted, which depends on (1) the restraint necessary to protect other members of society and the defendant from the consequences of a recurrence of the prohibited conduct, and (2) the conditions necessary to afford the defendant proper care and supervision.

The Code recognizes three types of dispositions:  commitment, conditional release, and discharge.  The Code utilizes the concept of conditional release, which is presently recognized in the field of civil commitment, but leaves the ultimate determination of the conditions of release with the court, rather than with the medical authority to whom the defendant is entrusted.

Since the defendant has been detained for a substantial period of time for purposes of examination prior to the determination of the defendant's lack of responsibility, the examiners, in an appropriate case, may be able to indicate, at the trial or at a separate hearing, that commitment is not called for.  In such a case, mandatory commitment followed by an application for release or discharge would be abusive and wasteful.  Furthermore, a disease, disorder, or defect excluding responsibility which is influenced by biological or organic factors may be susceptible to adequate treatment (by means of drugs or otherwise) on an out- patient basis without danger to other members of society or may be such that repetition of the prohibited conduct is foreclosed.  In such cases commitment should not be made mandatory.

Proof of penally prohibited conduct at the time of the alleged offense cannot be used as a justification for automatic commitment following an acquittal based on lack of responsibility.[2]  A determination by the court will have to be made as to whether the defendant's condition at the time of disposition requires commitment, conditional release, or discharge.  While proof of the commission of prohibited conduct and an acquittal predicated on lack of responsibility at the time of the conduct are relevant to and probative of present dangerousness, they are not substitutes for such a finding.  Although the evidence at trial will be primarily devoted to a determination of the defendant's physical and mental condition at the time of the alleged offense, in certain cases the examiners may be able to indicate the risks which the defendant presents.  In some cases a defendant, seeking to avoid penal liability on the basis of physical or mental disease, disorder, or defect excluding responsibility, may be quite willing to stipulate to the need for commitment or conditional release following acquittal.  In such cases, it should not be necessary to require that the court hold a separate hearing for the purpose of determining the defendant's present condition and the risks the defendant presents.

The Code, therefore, provides in subsection (1) that the disposition order may be made on the basis of medical evidence given either at the trial or at a separate hearing.  In those instances where the court believes that the evidence at trial is not sufficiently addressed to the risk of danger which the defendant presents to allow a determination of that issue, the court may order a separate hearing.  Where either the prosecution or the defense believes that the evidence at the trial (including stipulations) is not dispositive of the issue of present danger, each is free to move for a separate post-acquittal hearing on that issue.

Subsection (3) provides that the procedure to be followed with respect to a separate post-acquittal hearing shall conform to §704-404 to the extent applicable.

Subsection (4) provides that the burden of proof with respect to the issue of present danger is on the government and that proof shall be by a preponderance of the evidence.  This section is consistent with the burden the government must bear under §704-415 with respect to applications for discharge, conditional release, or modification of conditions of release.

Previous Hawaii law, which provided "that upon presentment of due proof that... [the defendant] has regained his sanity at the time of acquittal, the judge may release such person without... commital [sic],"[3] fell short of the flexibility and safeguards provided in the Code.  By making dangerousness the relevant criterion, the Code provides for possible commitment of a dangerous person even though the person's physical or mental condition at the time of commitment does not preclude penal responsibility.  Furthermore, the Code specifically provides that the court, the prosecution, or the defendant may move for a separate post-acquittal hearing directed to the limited issue of present dangerousness.  Consistent with the concept of tailoring the disposition of the irresponsible defendant to the condition of the defendant and the protection of others, the Code also recognizes conditional release (in addition to commitment and discharge) and provides for physical as well as mental conditions which preclude responsibility.

SUPPLEMENTAL COMMENTARY ON §704-411

Act 54, Session Laws 1974, amended subsection (3) to permit the use of a certified clinical psychologist as a member of the examination panel.

Act 3, Session Laws 1979, amended subsection (3) by modifying the requirements for the composition of examination panels to allow the courts greater flexibility in appointing mental health professionals.

Act 281, Session Laws 1983, amended subsection (1)(a) so that defendants charged with nonviolent crimes who are acquitted pursuant to chapter 704, may be placed in the least restrictive environment which takes into account the defendant's treatment needs and the need to prevent harm to the defendant and others. Also, subsections (1) and (2) were amended to delete a person's "danger to property" as a criteria justifying commitment, based on Suzuki v. Yuen, 617 F.2d 173 (9th Cir. 1980), in which the court found that criteria unconstitutionally broad.  House Conference Committee Report No. 27.

Act 314, Session Laws 1986, amended "certified clinical psychologists" to "licensed psychologists".  This change was made because psychologists are licensed and not certified and the term "clinical" does not accurately describe psychologists qualified to determine penal responsibility and fitness to proceed.  Act 314 also provided an exception to the licensure requirement which recognizes that under §465-3(4), psychologists employed under government certification or civil service rules are exempt from the licensure requirement.  Conference Committee Report No. 51-86.

Act 145, Session Laws 1987, permitted the department of health to set minimum standards for participation and appointment of a sanity examiner.  The legislature felt this change would allow additional assurances of higher quality testimony by these examiners.  Senate Standing Committee Report No. 691, House Standing Committee Report No. 1217.

Act 305, Session Laws 1988, included licensed psychologists among the professionals which may provide offender examination services to the Hawaii criminal justice system.  The legislature stated that the present laws, which permit only psychiatric evaluation, are inconsistent with the many and varied uses the court has found for the services of licensed psychologists.  Senate Standing Committee Report No. 2153.

Act 88, Session Laws 1992, made technical amendments to the section for purposes of clarity, consistency, and style.  Senate Standing Committee Report No. 2579.

Act 306, Session Laws 1997, amended subsection (3) by, inter alia, allowing mental health examinations to be conducted by one rather than three examiners in nonfelony cases; the courts are allowed to appoint either a psychiatrist or a licensed psychologist as the examiner.  In felony cases, three examiners are required, including at least one psychiatrist and one psychologist.  The Act also limited the time period during which a defendant, if not then confined, may be committed by the court for examination, to not more than thirty days unless the court determines it necessary upon written findings.  The amendment streamlines the process for committing and releasing mentally incompetent defendants.  Conference Committee Report No. 64.

Act 230, Session Laws 2006, amended this section to, among other things, require that in a post-acquittal hearing, a defendant's fitness shall not be an issue for a defendant who has been acquitted on the grounds of physical or mental disease, disorder, or defect.  House Standing Committee Report No. 665-06.

Act 99, Session Laws 2008, amended subsection (1) by requiring the county police departments to provide to the director of health and a defendant who is committed to the custody of the director, copies of certain police reports regarding that defendant.  Act 99 expedited the records disclosure process for clinical evaluation purposes while protecting a patient's right of privacy.  Conference Committee Report No. 161-08.

Act 100, Session Laws 2008, amended this section by authorizing the director of health or a committed person to apply to the court to conduct a hearing to assess any further need for inpatient hospitalization of a person who is acquitted on the ground of physical or mental disease, disorder, or defect excluding responsibility.  Act 100 also required the court to complete the hearing process and render a decision within sixty days of the application, provided that for good cause, the court may extend the sixty day time frame upon the request of the director of health or the committed person.  Conference Committee Report No. 37-08.

Act 127, Session Laws 2009, amended this section by repealing subsections (5), (6), and (7), which had been interpreted as having established an additional hearing and application procedure for persons committed to the Hawaii state hospital due to an acquittal based on the ground of physical or mental disease, disorder, or defect excluding responsibility.  The repeal of the subsections clarified that §704-412 governs the timing and standards for conditional release or discharge from the custody of the director of health.  Senate Standing Committee Report No. 533.

Law Journals and Reviews

Unfair Punishment of the Mentally Disabled?  The Constitutionality of Treating Extremely Dangerous and Mentally Ill Insanity Acquittees in Prison Facilities.  23 UH L. Rev. 623.

Risky Business:  Assessing Dangerousness in Hawai‘i.  24 UH L. Rev. 63.

Case Notes

Prosecutor's comment that defendant, whose defense was insanity, would "walk the streets" if acquitted was improper.  58 H. 623, 574 P.2d 895.

Liability for subsequent harm done by criminal defendant placed on conditional release.  61 H. 253, 602 P.2d 532.

The difference in the burden of proof required for commitment under this section and under §334-60(b)(4)(I) does not render this section violative of due process or equal protection.  63 H. 186, 623 P.2d 881.

Where defendant failed to follow the procedural mechanisms set forth in this section by failing to request a post-acquittal hearing to address the issue of dangerousness in a proceeding separate from the trial proceedings, supreme court lacked appellate jurisdiction to review trial court's decision.  102 H. 130, 73 P.3d 668.

Hawaii Legal Reporter Citations

Commitment.  80-2 HLR 800999; 81-2 HLR 810769.

__________

§704-411 Commentary:

1.  M.P.C. §4.08.

2.  Bolton v. Harris, 395 F.2d 642 (1968).

3.  H.R.S. §711-93.



§704-412 - Committed person; application for conditional release or discharge; by the director of health; by the person.

§704-412  Committed person; application for conditional release or discharge; by the director of health; by the person.  (1)  After the expiration of at least ninety days following an original order of commitment pursuant to section 704-411(1)(a), or after the expiration of at least sixty days following the revocation of conditional release pursuant to section 704-413, if the director of health is of the opinion that the person committed is still affected by a physical or mental disease, disorder, or defect and may be granted conditional release or discharged without danger to self or to the person or property of others or that the person is no longer affected by a physical or mental disease, disorder, or defect, the director shall make an application for either the conditional release or discharge of the person, as appropriate.  In such a case, the director shall submit a report to the court by which the person was ordered committed and shall transmit copies of the application and report to the prosecuting attorney of the county from which the person was committed and to the person committed.

(2)  After the expiration of ninety days from the date of the order of commitment pursuant to section 704-411, or after the expiration of sixty days following the revocation of conditional release pursuant to section 704-413, the person committed may apply to the court from which the person was committed for an order of discharge upon the ground that the person is no longer affected by a physical or mental disease, disorder, or defect.  The person committed may apply for conditional release or discharge upon the ground that, though still affected by a physical or mental disease, disorder, or defect, the person may be released without danger to self or to the person or property of others.  A copy of the application shall be transmitted to the prosecuting attorney of the county from which the person was committed.  If the court denies the application, the person shall not be permitted to file another application for either conditional release or discharge until one year after the date of the hearing held on the immediate prior application.

(3)  Upon application to the court by either the director of health or the person committed, the court shall complete the hearing process and render a decision within sixty days of the application; provided that for good cause the court may extend the sixty-day time frame upon the request of the director of health or the person committed. [L 1972, c 9, pt of §1; am L 2006, c 230, §11; am L 2008, c 100, §4; am L 2009, c 127, §3]

COMMENTARY ON §704-412

This section provides that the continued custody of a person who has been committed following a qualified acquittal shall depend on whether he can be discharged or conditionally released without danger to himself or to the person or property of others.  The criterion is not whether continued hospitalization is medically indicated or whether the committed person has been restored to physical or mental health according to laws governing other forms of commitment.  The criterion is dangerousness.  The necessity of avoiding confusion here is paramount.  In the case of the defendant acquitted on the basis of mental disease, it has been pointed out that:

Although his mental disease may have greatly improved, such person may still be dangerous because of factors in his personality and background other than mental disease.  Also, such a standard [dangerousness] provides a possible means for control of the occasional defendant who may be quite dangerous but who successfully feigned mental disease to gain an acquittal.[1]

The section also provides for the procedure to be followed in making the application, whether application is made by the director of health or by the committed person.  The requirement of notice to the prosecuting attorney and to the defendant (if application is made by the director) and the independent examination provided by §704-414 are designed to protect both the public and the committed person.

Previous Hawaii law provided that a person committed because of lack of criminal responsibility was to be "discharged by a circuit court or judge upon proof of termination of his insanity."[2]  The Code focuses on the relevant criterion and specifically provides for procedures which adequately safeguard the interest of the public and the committed person.

SUPPLEMENTAL COMMENTARY ON §704-412

Section 412(2) of the Proposed Draft of the Code provided for a "waiting period" of one year from the date of the order of commitment pursuant to §704-411 before the committed person could apply to the court for an order of discharge or conditional release.  The Legislature reduced the waiting period to ninety days.  The Conference Committee said:  "Your Committee, after thorough consideration, finds that a one year period is too long and that the term of this period is not sufficiently related to the psychiatric facts upon which discharge or conditional release turn."  Conference Committee Report No. 2 (1972).

Act 230, Session Laws 2006, amended this section to ensure that the person's physical or mental disease, disorder, or defect is considered in commitment and release provisions.  House Standing Committee Report No. 665-06.

Act 100, Session Laws 2008, provided for the application for the conditional release or discharge from hospitalization of a committed person after [the expiration of] sixty days following the revocation of conditional release.  Conference Committee Report No. 37-08.

Act 127, Session Laws 2009, amended this section by setting a sixty-day deadline for judicial decisions on motions for conditional release or discharge, while providing for an extension if necessary.  House Standing Committee Report No. 1595, Senate Standing Committee Report No. 533.

__________

§704-412 Commentary:

1.  M.P.C., Tentative Draft No. 4, comments at 199 (1955).

2.  H.R.S. §711-94.



§704-413 - Conditional release; application for modification or discharge; termination of conditional release and commitment.

§704-413  Conditional release; application for modification or discharge; termination of conditional release and commitment.  (1)  Any person granted conditional release pursuant to this chapter shall continue to receive mental health or other treatment and care deemed appropriate by the director of health until discharged from conditional release.  The person shall follow all prescribed treatments and take all prescribed medications according to the instructions of the person's treating mental health professional.  If a mental health professional who is treating a person granted conditional release believes that either the person is not complying with the requirements of this section or there is other evidence that hospitalization is appropriate, the mental health professional shall report the matter to the probation officer of the person granted conditional release.  The probation officer may order the person granted conditional release to be hospitalized for a period not to exceed seventy-two hours if the probation officer has probable cause to believe the person has violated the requirements of this subsection.  No person shall be hospitalized beyond the seventy-two-hour period, as computed pursuant to section 1-29, unless a hearing has been held pursuant to subsection (4); provided that on or before the expiration of the seventy-two-hour period, a court may conduct a hearing to determine whether the person would benefit from further hospitalization, which may render a revocation of conditional release unnecessary.  If satisfied, the court may order further temporary hospitalization for a period not to exceed ninety days, subject to extension as appropriate, but in no event for a period longer than one year.  At any time within that period, the court may determine that a hearing pursuant to subsection (4) should be conducted.

(2)  The director of health may apply to the court ordering any person released pursuant to this chapter, for the person's discharge from, or modification of, the order granting conditional release; provided that the person receives community-based menta1 health services from or contracted by the department of health, and the director is of the opinion that the person on conditional release is no longer affected by a physical or mental disease, disorder, or defect and may be discharged, or the order may be modified, without danger to the person or to others.  The director shall make an application for the discharge from, or modification of, the order of conditional release in a report to the circuit from which the order was issued.  The director shall transmit a copy of the application and report to the prosecuting attorney of the county from which the conditional release order was issued, to the person's treating mental health professionals, and to the probation officer supervising the conditional release.  The person on conditional release shall be given notice of the application.

(3)  Any person granted conditional release pursuant to this chapter may apply to the court ordering the conditional release for discharge from, or modification of, the order granting conditional release on the ground that the person is no longer affected by a physical or mental disease, disorder, or defect and may be discharged, or the order may be modified, without danger to the person or to others.  The application shall be accompanied by a letter from or supporting affidavit of a qualified physician or licensed psychologist.  A copy of the application and letter or affidavit shall be transmitted to the prosecuting attorney of the circuit from which the order issued and to any persons supervising the release, and the hearing on the application shall be held following notice to such persons.  If the court denies the application, the person shall not be permitted to file another application for either discharge or modification of conditional release until one year after the date of the denial.

(4)  If, at any time after the order pursuant to this chapter granting conditional release, the court determines, after hearing evidence, that:

(a)  The person is still affected by a physical or mental disease, disorder, or defect, and the conditions of release have not been fulfilled; or

(b)  For the safety of the person or others, the person's conditional release should be revoked,

the court may forthwith modify the conditions of release or order the person to be committed to the custody of the director of health, subject to discharge or release in accordance with the procedure prescribed in section 704-412.

(5)  Upon application for discharge from, or modification of, the order of conditional release by either the director of health or the person, the court shall complete the hearing process and render a decision within sixty days of the application, provided that for good cause the court may extend the sixty day time frame upon the request of the director of health or the person. [L 1972, c 9, pt of §1; am L 1983, c 189, §1; am L 1988, c 305, §8; am L 1997, c 306, §4; am L 2006, c 230, §12; am L 2008, c 100, §5]

COMMENTARY ON §704-413

What has been said in the commentary to §704-412 applies with equal force to applications, by a person released on condition, for discharge or for modification of conditions of release.  The criterion of dangerousness is still applicable.

Subsection (2) limits the time during which a person released on condition remains subject to recommitment.

SUPPLEMENTAL COMMENTARY ON §704-413

Act 189, Session Laws 1983, added a new subsection (1) which requires continued psychological or psychiatric treatment of persons conditionally released after being committed pursuant to section 704-411.  Assurance of continued treatment was felt necessary for the safety and welfare of both the community and the person conditionally released.  This section was further amended to provide for the recommittal of persons conditionally released or the modification of the conditions of their release.  Senate Conference Committee Report No. 26.

Act 305, Session Laws 1988, included licensed psychologists among the professionals which may provide offender examination services to the Hawaii criminal justice system.  The legislature stated that the present laws, which permit only psychiatric evaluation, are inconsistent with the many and varied uses the court has found for the services of licensed psychologists.  Senate Standing Committee Report No. 2153.

Act 306, Session Laws 1997, amended this section to require that any person released on condition pursuant to §704-411 shall receive mental health or other appropriate treatment and care until discharged from conditional release.  The amendment streamlines the process for committing and releasing mentally incompetent defendants.  Senate Standing Committee Report No. 98.

Act 230, Session Laws 2006, amended this section, among others, to ensure that the person's physical or mental disease, disorder, or defect is considered in commitment and release provisions.   House Standing Committee Report No. 665-06.

Act 100, Session Laws 2008, amended this section by, among other things, providing an alternative of further temporary hospitalization through a court hearing rather than proceeding immediately to a revocation of a person's conditional release when the person is in violation of the conditions of the conditional release.  House Standing Committee Report No. 1133-08.



§704-414 - Procedure upon application for discharge, conditional release, or modification of conditions of release.

§704-414  Procedure upon application for discharge, conditional release, or modification of conditions of release.  Upon filing of an application pursuant to section 704-412 for discharge or conditional release, or upon the filing of an application pursuant to section 704-413 for discharge or for modification of conditions of release, the court shall appoint three qualified examiners in felony cases and one qualified examiner in nonfelony cases to examine and report upon the physical and mental condition of the defendant.  In felony cases the court shall appoint at least one psychiatrist and at least one licensed psychologist.  The third member may be a psychiatrist, a licensed psychologist, or a qualified physician.  One of the three shall be a psychiatrist or licensed psychologist designated by the director of health from within the department of health.  The examiners shall be appointed from a list of certified examiners as determined by the department of health.  To facilitate the examination and the proceedings thereon, the court may cause the defendant, if not then confined, to be committed to a hospital or other suitable facility for the purpose of the examination and may direct that qualified physicians or psychologists retained by the defendant be permitted to witness the examination.  The examination and report and the compensation of persons making or assisting in the examination shall be in accord with section 704-404(3), (4)(a) and (b), (6), (7), (8), and (9).  As used in this section, the term "licensed psychologist" includes psychologists exempted from licensure by section 465-3(a)(3). [L 1972, c 9, pt of §1; am L 1974, c 54, §3; am L 1979, c 3, §3; am L 1986, c 314, §9; am L 1987, c 145, §3; am L 1988, c 305, §9; am L 1992, c 88, §3; am L 1997, c 306, §5; am L 2006, c 230, §13]

COMMENTARY ON §704-414

This section provides for the appointment of independent examiners for the purpose of reporting and possibly testifying on the former defendant's condition prior to action on an application for discharge, conditional release, or modification of conditions of release.  The procedure for examination is substantially similar to that prescribed for the initial determination of the issues of fitness to proceed and penal responsibility; however, the relevant condition is the person's present condition and the relevant criterion is whether the application can be granted without danger to the person himself, or to the person or property of others.

Prior Hawaii law merely required "proof of termination of... [the committed person's] insanity."[1]  The mandatory requirement of an independent review before change in commitment or conditional release status is an addition to the law.  It affords the defendant and the public a more deliberate determination of the application.

SUPPLEMENTAL COMMENTARY ON §704-414

In conformity with the changes made in §§704-404 and 411, Act 54, Session Laws 1974, also changed §704-414 to permit the use of one certified clinical psychologist as part of the examination panel.

Act 3, Session Laws 1979, modified the requirements for the composition of examination panels to allow the courts greater flexibility in appointing mental health professionals.

Act 314, Session Laws 1986, amended "certified clinical psychologists" to "licensed psychologists".  This change was made because psychologists are licensed and not certified and the term "clinical" does not accurately describe psychologists qualified to determine penal responsibility and fitness to proceed.  Act 314 also provided an exception to the licensure requirement which recognizes that under §465-3(4), psychologists employed under government certification or civil service rules are exempt from the licensure requirement.  Conference Committee Report No. 51-86.

Act 145, Session Laws 1987, permitted the department of health to set minimum standards for participation and appointment of a sanity examiner.  The legislature felt this change would allow additional assurances of higher quality testimony by these examiners.  Senate Standing Committee Report No. 691, House Standing Committee Report No. 1217.

Act 305, Session Laws 1988, included licensed psychologists among the professionals which may provide offender examination services to the Hawaii criminal justice system.  The legislature stated that the present laws, which permit only psychiatric evaluation, are inconsistent with the many and varied uses the court has found for the services of licensed psychologists.  Senate Standing Committee Report No. 2153.

Act 88, Session Laws 1992, made technical amendments to the section for purposes of clarity, consistency, and style.  Senate Standing Committee Report No. 2579.

Act 306, Session Laws 1997, amended this section to allow mental health examinations to be conducted by one rather than three examiners in nonfelony cases, and to require three examiners, which include at least one psychiatrist and one psychologist, in felony cases.  The amendment streamlines the process for committing and releasing mentally incompetent defendants.  Conference Committee Report No. 64.

Act 230, Session Laws 2006, amended this section by omitting in the sixth sentence, the words "and participate in" from the phrase that formerly read "to witness and participate in the examination".

__________

§704-414 Commentary:

1.  H.R.S. §711-94.



§704-415 - Disposition of application for discharge, conditional release, or modification of conditions of release.

§704-415  Disposition of application for discharge, conditional release, or modification of conditions of release.  (1)  If the court is satisfied from the report filed pursuant to section 704-414, and such testimony of the reporting examiners as the court deems necessary, that:

(a)   The person is affected by a physical or mental disease, disorder, or defect and the discharge, conditional release, or modification of conditions of release applied for may be granted without danger to the committed or conditionally released person or to the person or property of others; or

(b)   The person is no longer affected by a physical or mental disease, disorder, or defect,

the court shall grant the application and order the relief.  If the court is not so satisfied, it shall promptly order a hearing.

(2)  Any such hearing shall be deemed a civil proceeding and the burden shall be upon the applicant to prove that the person is no longer affected by a physical or mental disease, disorder, or defect or may safely be either released on the conditions applied for or discharged.  According to the determination of the court upon the hearing, the person shall be:

(a)   Discharged;

(b)   Released on such conditions as the court determines to be necessary; or

(c)   Recommitted to the custody of the director of health, subject to discharge or release only in accordance with the procedure prescribed in section 704-412. [L 1972, c 9, pt of §1; am L 1982, c 232, §1; am L 2006, c 230, §14]

COMMENTARY ON §704-415

Following the filing of the report pursuant to §704-414, the court may grant the application summarily if it is convinced that it can be granted without danger to the defendant or to the person or property of others.  The Code allows the court some flexibility in taking testimony of examiners without the necessity of a full hearing.  If the testimony of the examiners, in addition to the report, satisfies the court that favorable action on the application is appropriate, it may be granted summarily.  If the court is not satisfied, a full hearing is indicated, following which the court shall make a determination consistent with the danger the committed or conditionally released person presents to oneself and to others.

The Code takes the position that the burden should remain with the State to prove that the freedom applied for cannot be safely granted.

SUPPLEMENTAL COMMENTARY ON §704-415

Act 232, Session Laws 1982, shifted from the State to the applicant, the burden to prove that a conditional release, discharge, or modification of condition of release may be safely granted without danger to the person or community following a judgment of acquittal on the grounds of disease, disorder, or defect excluding responsibility.

Act 230, Session Laws 2006, amended this section, among others, to ensure that the person's physical or mental disease, disorder, or defect is considered in commitment and release provisions.  House Standing Committee Report No. 665-06.

Attorney General Opinions

Determination of whether person may be safely released--standard of proof; nature of evidence.  Att. Gen. Op. 79-5.

State must prove by "clear and convincing evidence" that the person may not safely be released.  Att. Gen. Op. 79-5.

Law Journals and Reviews

Foucha v. Louisiana:  The Keys to the Asylum for Sane But Potentially Dangerous Insanity Acquittees?  15 UH L. Rev. 215.

Case Notes

Section does not violate due process clauses of state and U.S. Constitutions; at release hearing, insanity acquittee bears burden of proving by preponderance of evidence freedom from mental illness and dangerous propensities.  84 H. 269, 933 P.2d 606.

Section does not violate equal protection clauses of state and U.S. Constitutions; State may place burden on insanity acquittee to prove by preponderance of evidence that acquittee should be released.  84 H. 269, 933 P.2d 606.



§704-416 - Statements for purposes of examination or treatment inadmissible except on issue of physical or mental condition.

§704-416  Statements for purposes of examination or treatment inadmissible except on issue of physical or mental condition.  A statement made by a person subjected to examination or treatment pursuant to this chapter for the purposes of such examination or treatment shall not be admissible in evidence against the person in any penal proceeding on any issue other than that of the person's physical or mental condition, but it shall be admissible upon that issue, whether or not it would otherwise be deemed a privileged communication, unless such statement constitutes an admission of guilt of the offense charged. [L 1972, c 9, pt of §1; gen ch 1993]

Cross References

Physician-patient privilege, psychologist-client privilege, see §626-1, rules 504 and 504.1.

COMMENTARY ON §704-416

The Code takes the position that statements made by the defendant to an examiner in the course of an examination under this chapter should be admissible in penal proceedings on the issue of the defendant's physical or mental condition notwithstanding any privilege which might be imported from the law of evidence.[1]  However, "to safeguard the defendant's rights and to make possible the feeling of confidence essential for effective psychiatric [and other medical] diagnosis or treatment, the defendant's statements made for this purpose may not be put in evidence on any other issue,"[2] e.g., whether the defendant in fact engaged in the proscribed conduct, in penal proceedings.

The final clause of this section provides that any statement made for the purpose of examination and treatment pursuant to this chapter, which constitutes an admission of guilt of the offense charged, in addition to being inadmissible on other issues, will also not be admissible in evidence on the issue of defendant's mental or physical condition.  The intent of the Code is to meet two problems:  (1) the inability of a jury to divorce a statement containing an admission of guilt from the determination of all issues, and (2) an objection to the examination of the defendant on the basis of defendant's privilege against self-incrimination.[3]

Case Notes

Error to admit defendant's statement to physician to attack defendant's credibility; cannot be said error harmless.  69 H. 68, 733 P.2d 690.

Overrides Hawaii Rules of Evidence Rule 702.1.  71 H. 591, 801 P.2d 27.

Statements not prejudicial where elicited to show declarant's emotional state and no objection made by declarant's counsel.  74 H. 141, 838 P.2d 1374.

Because the plain language of this section does not address non-statements, and because an ordinary reading of the statute does not produce an absurd result, this section does not govern non-statements.  116 H. 200, 172 P.3d 512.

Trial court did not err in permitting prosecution to cross-examine defendant regarding defendant's non-statements to defendant's mental examiners where defendant's failure to mention defendant's concerns regarding aliens was clearly relevant to the question of whether defendant was being truthful when defendant testified at trial about having those concerns at the time of the incident, and this section only addresses the admissibility of defendant's statements, not non-statements; thus, as the introduction of defendant's non-statements did not violate this chapter, defendant's right to a fair trial was not prejudiced by admission of the testimony.  116 H. 200, 172 P.3d 512.

__________

§704-416 Commentary:

1.  See H.R.S. §621-20.5, which also limits the physician-patient privilege to civil proceedings.

2.  M.P.C., Tentative Draft No. 4, comments at 201 (1955).

3.  See M.P.C. §4.09, notes at 78 (1962).



§704-416.5 - Supervision of person on conditional release.

§704-416.5  Supervision of person on conditional release.  (1)  Any person hospitalized under this chapter who is subsequently placed on conditional release shall be subject to the supervision of a probation officer until such time as that supervision is terminated by order of the court.

(2)  The probation officer shall report, as the court may order, whether the conditionally released person is complying with the conditions of the release. [L 1983, c 69, §1; am L 2006, c 230, §15]

Revision Note

Subsection designations changed to conform to style of Penal Code.

COMMENTARY ON §704-416.5

Act 69, Session Laws 1983, added this section to this chapter so that a defendant who is acquitted and committed pursuant to this chapter shall be supervised by the adult probation division upon that person's conditional release.  The legislature felt that supervision is necessary for the safety and welfare of the individual as well as the community.  Senate Standing Committee Report No. 719 and House Standing Committee Report No. 506.

Act 230, Session Laws 2006, made technical, nonsubstantive amendments to this section.



§704-417 - Use of out-of-state institutions.

§704-417  Use of out-of-state institutions.  The term "appropriate institution" includes any institution within or without this State to which the defendant may be eligible for admission and treatment for physical or mental disease, disorder, or defect. [L 1972, c 9, pt of §1]

COMMENTARY ON §704-417

This section is intended to permit the court (acting through the director of health) or the director of health to utilize institutions outside the jurisdiction of the State.



§704-418 - Immaturity excluding penal conviction; transfer of proceedings to family court.

§704-418  Immaturity excluding penal conviction; transfer of proceedings to family court.  (1)  A person shall not be tried for or convicted of an offense if the person is subject to the exclusive original jurisdiction of the family court, unless the family court has waived jurisdiction over the person.

(2)  No court shall have jurisdiction to try or convict a person of an offense if penal proceedings against the person are barred by subsection (1).  When it appears that a person charged with the commission of an offense may be of such an age that penal proceedings may be barred under subsection (1), the court shall hold a hearing thereon, and the burden shall be on the prosecution to establish to the satisfaction of the court that the penal proceeding is not barred upon such grounds.  If the court determines the penal proceeding is barred, custody of the person charged shall be surrendered to the family court, and the case, including all papers and processes relating thereto, shall be transferred. [L 1972, c 9, pt of §1; am L 1981, c 206, §1; gen ch 1993]

Cross References

Jurisdiction of the family court, see §571-11.

Waiver of jurisdiction; transfer to other courts, see §571-22.

COMMENTARY ON §704-418

This section defines those instances when penal proceedings are barred because of the immaturity of the accused.  The Code precludes such proceedings entirely if the accused is less than 16 years of age at the time of the conduct alleged.  In such cases the family court retains exclusive jurisdiction.[1]  If the accused is 16 or 17 years of age, concurrent jurisdiction is provided in both the family court and the division of the circuit court handling penal proceedings.  In such cases, primary jurisdiction is vested in the family court, and only upon waiver by that court[2] does jurisdiction vest in the other division of the circuit court handling penal proceedings.

Previous Hawaii law on penal prosecution of an immature defendant was self-contradictory.  Chapter 703 (as codified prior to this Code) provided that persons under seven years of age were to be deemed incompetent to commit an offense[3] and that the competency of persons between the ages of 7 and 14 years was to be determined, without a presumption as to competency or incompetency, on the basis of "whether the accused acted with intelligence and understanding of the nature of the act."[4]  On the other hand, Chapter 571 vests in the family court jurisdiction over cases involving conduct by an immature person which would be penal if engaged in by an adult.  Exclusive original jurisdiction is provided if the person, at the time of the conduct, is less than 16 years of age, and primary concurrent jurisdiction is provided if the person, at the time of the conduct, is 16 or 17 years of age.[5]  Chapter 571 thus effectively nullified the provisions of previous Chapter 703 dealing with lack of penal responsibility based on immaturity and rendered them dead letters in the law.  As the Model Penal Code commentary has pointed out, this inconsistency in the law is not uncommon and it can be alleviated by dealing with the problem of the immature person as one of jurisdiction rather than as one of capacity or responsibility.

In treating the problem of accountability of juveniles solely in terms of the respective jurisdiction of the juvenile court and the criminal courts, rather than in terms of criminal capacity, the draft attempts to integrate two related problems which are treated separately and largely inconsistently under existing law.  The traditional penal law has long fixed ages of absolute and presumptive incapacity, which are drawn from a period prior to the development of the modern juvenile court.  The juvenile court acts have merely been superimposed on these provisions, though they have established their own jurisdictional age limits, reflecting an entirely new departure in the policies involved.[6]

This Code bars penal proceedings against persons under the age of 16 years and thus renders moot the question of their penal responsibility.

__________

§704-418 Commentary:

1.  H.R.S.  §§571-11 and 571-22.

2.  According to the standards set forth in H.R.S. §571-22.

3.  H.R.S. §703-1.

4.  Id. §703-2.

5.  Id. §§571-11, 571-12, 571-22.

6.  M.P.C., Tentative Draft No. 7, comments at 14 (1957).



§704-419 - REPEALED.

§704-419  REPEALED.  L 1980, c 306, §2.






CHAPTER 705 - INCHOATE CRIMES

§705-500 - Criminal attempt.

PART I.  CRIMINAL ATTEMPT

INTRODUCTORY COMMENTARY

This chapter deals with conduct which is designed to culminate in the commission of a substantive offense but which fails to do so.  The failure may be due to apprehension or intervention by law enforcement officials or it may be due to some other miscalculation on the part of the defendant.  In this sense attempt, solicitation, and conspiracy are predominantly inchoate in nature and are grouped in this chapter for a unified and integrated treatment.  While it is true that other offenses, such as reckless endangering, forgery, kidnapping, property damage and burglary, have incoate aspects, "attempt, solicitation and conspiracy have such generality of definition and of application as inchoate crimes that it is useful to bring them together in the Code and to confront the common problems they present."[1]

§705-500  Criminal attempt.  (1)  A person is guilty of an attempt to commit a crime if the person:

(a)   Intentionally engages in conduct which would constitute the crime if the attendant circumstances were as the person believes them to be; or

(b)   Intentionally engages in conduct which, under the circumstances as the person believes them to be, constitutes a substantial step in a course of conduct intended to culminate in the person's commission of the crime.

(2)  When causing a particular result is an element of the crime, a person is guilty of an attempt to commit the crime if, acting with the state of mind required to establish liability with respect to the attendant circumstances specified in the definition of the crime, the person intentionally engages in conduct which is a substantial step in a course of conduct intended or known to cause such a result.

(3)  Conduct shall not be considered a substantial step under this section unless it is strongly corroborative of the defendant's criminal intent. [L 1972, c 9, pt of §1; gen ch 1993]

__________

Introductory Commentary:

1.  M.P.C., Tentative Draft No. 10, comments at 24 (1960).

Cross References

Definitions of states of mind, see §702-206.

COMMENTARY ON §705-500

The proscription against criminal attempts is sometimes said to be based on the dangerousness of the actor's conduct.  While this rationale would support a result in many cases, in others it would not.  A defendant may engage in conduct which itself cannot be said to be dangerous, but which, when measured against the defendant's intent, would indicate that the defendant himself is a dangerous person and the proper subject of the penal law.  The Code therefore focuses on the defendant's disposition.  Our concern is not with thought or disposition alone; but rather to clarify "what conduct, when engaged in with a purpose to commit a crime or to advance towards the attainment of a criminal objective, should suffice to constitute a criminal attempt."[1]

The nature of intent in attempt cases.  Subsection (1) recognizes penal liability where the defendant's conduct is intentional and consummation of the crime is prevented either by the defendant's erroneous appraisal of attendant (i.e., those specified by the definition of the offense) or other circumstances or by some intervening factor following a substantial step in a course of conduct planned to culminate in the commission of the crime.  It is easy to recognize penal liability in such cases, notwithstanding the absence of a substantive offense, because the defendant's intent--the defendant's conscious object--is commission of a crime.  The defendant's disposition toward criminal activity thus established, attempt liability is imposed, under subsection (1)(a), if the defendant's conduct has advanced so far toward the criminal objective as to constitute the crime had the attendant circumstances been as the defendant believed them to be, or, under subsection (1)(b), if the defendant's conduct has advanced so far toward the criminal objective as to constitute a substantial step in a course of conduct intended to reach that objective.

In subsection (2) liability is imposed on a defendant who has intentionally engaged in conduct which is a substantial step in a course of conduct intended or known to culminate in a prohibited result.  Thus, a defendant who intends to destroy a building, and who regards the destruction of its inhabitants as a regrettable by-product, could be convicted of attempted murder (as well as attempted arson)[2] if the defendant intentionally performed a substantial step (e.g., started a fire) which the defendant knew (i.e., was practically certain) would result in death.  Attempt liability is provided for a defendant who engages in such conduct because the defendant's manifestation of dangerousness is of the same order as that of the defendant who engaged in the intentional conduct of subsection (1).

Subsection (2) also covers a relatively infrequent, but nonetheless troublesome, occurrence in attempt cases.  A given crime may be so defined that the attendant circumstances may be established by a nonintentional state of mind (i.e., with respect to the attendant circumstances the actor may act knowingly, recklessly, or negligently).  If such is the case, and the defendant intentionally engages in conduct planned to culminate in the result, attempt liability should exist if the defendant was otherwise culpable with respect to the attendant circumstances.  Suppose, for example, that it is an independent crime to intentionally kill a police officer and that recklessness with respect to the victim's identity as a police officer is sufficient to establish that attendant circumstance.  If a defendant attempts to kill a police officer recklessly mistaken as to the intended victim's identity (e.g., the defendant recklessly believes the police officer to be a night security guard), attempt liability ought to result.  Subsection (2) so provides.  It would hardly make sense to hold that the defendant should be relieved of attempt liability in the situation hypothesized because the defendant did not intend that the victim be a police officer.  Furthermore, it would be anomalous to hold that had the defendant succeeded, and the substantive crime been consummated, the defendant would be guilty of the substantive crime but that, upon the failure of the defendant's attempt, the defendant's lack of intent with respect to an attendant circumstance precludes penal liability for the attempt.

It should be noted that the requirement of intentional conduct, with respect to attempts, limits the application of the attempt section to offenses which can be committed by intentional conduct.  For example, if a given offense can be committed by intentional or reckless conduct, reckless conduct which stops short of consummation of the offense is not sufficient to constitute an attempt to commit the offense.  To constitute an attempt, the inchoate behavior must be intentional, i.e., purposeful.  This principle is illustrated by the following passage from the commentary to Michigan's recent revision:

Thus, where criminal liability rests on the causation of a prohibited result, the actor must have an intent to achieve that result even though violation of the substantive offense may require some lesser mens rea.  Reckless driving, for example, does not constitute attempted manslaughter.  A person charged with the substantive crime of manslaughter may be liable as a result of... recklessness causing death, but the same recklessness would not be sufficient if the victim did not die and the actor were only charged with attempt; here, the state would have to show an intent to achieve the prohibited end result, death of the victim.  In this area, as in others if the substantive crime requires only recklessness, the mens rea requirement for an attempt is substantially higher than that for the substantive crime.[3]

Substantial step.  Subsections (1)(b) and (2) also deal with and resolve another problem which has troubled courts in deciding attempt cases: the act or conduct sufficient to impose penal liability.  It is an old saw that the penal law does not seek to punish evil thought alone.  However, in attempt cases some decision must be made as to what conduct, when engaged in with a criminal intent, will be sufficient for the imposition of criminal liability notwithstanding the defendant's failure to commit a substantive offense.  It seems clear that there is no difficulty in holding a defendant penally liable for an attempt when the defendant's conduct would have constituted the crime if the defendant had not been mistaken about the attendant circumstances.  This is the easy case resolved by subsection (1)(a).  In those cases where the defendant's intentional conduct does not constitute the substantive crime either because of some mistake on the defendant's part unrelated to specified attendant circumstances (e.g., mistake as to the capability of the means used) or because the course of conduct has not proceeded to its final objective, some principle must be articulated to indicate when attempt liability initially obtains.  This is a most delicate task.

Accepting as we do the position of the Model Penal Code that attempt liability is primarily concerned with the dangerous disposition of the actor as manifested by conduct, this Code also follows the Model Penal Code in rejecting any standard based on the proximity of the actor's conduct to the culmination of the crime.[4]  Adherence to that standard would require that the dangerousness of the defendant's conduct rather than the dangerousness of the defendant be regarded as the determining factor.  The Code follows the Model Penal Code standard in requiring in subsections (1)(a) and (2) that the relevant conduct amount to a "substantial step in a course of conduct" planned to culminate in the commission of the crime or intended or known to cause a criminal result.

Subsection (3) provides that conduct shall not be considered a "substantial step" under subsections (1) and (2) unless it is strongly corroborative of the defendant's criminal intent.  In excluding acts which are not strongly corroborative, the Code seeks to provide an additional safeguard in the application of the "substantial step" standard so that law enforcement agencies and triers of fact will not put equivocal conduct within its ambit.  There are, on the other hand, certain types of conduct which, if strongly corroborative of the defendant's criminal intent, could reasonably be held to constitute a "substantial step" and should not be held insufficient on this issue as matter of law.  These types of conduct are:  (a) lying in wait, searching for, or following the contemplated victim of the crime; (b) enticing or seeking to entice the contemplated victim of the crime to go to the place contemplated for its commission; (c) reconnoitering the place contemplated for the commission of the crime; (d) unlawful entry of a structure, vehicle, or enclosure in which it is contemplated that the crime will be committed; (e) possession of materials to be employed in the commission of the crime, which are specially designed for such unlawful use or which can serve no lawful purpose of the actor under the circumstances; (f) possession, collection, or fabrication of materials to be employed in the commission of the crime, at or near the place contemplated for its commission, where such possession, collection, or fabrication serves no lawful purpose of the actor under the circumstances; and (g) soliciting an innocent agent to engage in conduct constituting an element of the crime.[5]  Rather than propose codification of these examples, we set them forth in the commentary to aid the court in the interpretation of subsection (3).

It can, of course, be argued that the Code's formulation leaves an area of imprecision where preciseness is most needed.  As in other areas of the Code,[6] the limits of what can be made precise must be recognized.  It has been said that the genius of the Model Penal Code, from which this Code is to a great extent derived, is demonstrated by its recognition of the limits of precision in statutory language.[7]

The characteristic spirit of the Code's draftmanship inheres in its adoption of the "Aristotelian axiom" that "it is the mark of the educated man to seek precision in each class of things just so far as the nature of the subject admits."  When precision is possible, the Code is devastatingly precise.  When precision is not possible, it is not sought, nor is there any pretense that it has been attempted.[8]

While substantiality is obviously a matter of degree, it is no more so in attempt cases than it is in recklessness, negligence, or causation problems.  In each case the jury or the court (when it is trying the facts) must address itself to the defendant's conduct and determine, with a view to other stated criteria,[9] whether it should be condemned.

The Code focuses on what is deemed to be the correct function of the act requirement in attempt cases: to provide a standard which (a) distinguishes between conduct which is highly equivocal from the external standpoint and that which is not externally equivocal, or only slightly so, and which (b) is oriented toward the actor's disposition or dangerousness rather than toward proximity to consummation of the substantive crime.  In looking at the substantiality of the defendant's step in a course of conduct, the Code requires the trier of fact to measure what has already been done by the defendant--not how much more the defendant must do before consummation of the substantive crime is achieved.  To this extent, the shift in focus broadens the scope of attempt liability.

Rejection of defense of impossibility.  Focusing as it does on the dangerousness of the actor, rather than on the dangerousness of the actor's conduct, the Code rejects the defense of "impossibility" in attempt cases.  The Code does not afford a defense to one who intends a criminal course of conduct but who is mistaken as to certain circumstances which make commission of the crime legally or factually impossible.

Subsection (1) is addressed to the problem of the defendant's mistake as to attendant circumstances (i.e., circumstances specified in the definition of the offense).  It makes such mistake immaterial if the crime would have been consummated had the attendant circumstances been as the defendant believed them to be.  Thus, for example, a defendant would be guilty of attempt to bribe a juror if the defendant offered a bribe to a person the defendant believed to be a juror notwithstanding the fact that the object of the bribe turned out not to be a juror.  A defendant would be guilty of attempted murder if the defendant intentionally shot a corpse or tree stump believing it to be a living person.  Of course, the conduct or result must be specified in the definition of an offense; the actor's belief that it is criminal is not sufficient.  For example, a person who seeks to give false testimony is not guilty of attempted perjury if the testimony sought to be given is immaterial and would not, if given constitute perjury.[10]

Subsection (1)(b) is addressed in part to the problem of impossibility.  A defendant may be mistaken as to circumstances other than those specified in the definition of an offense and such mistake may render actual commission of the offense impossible.  Thus, for example, a defendant may aim and fire a gun at another mistakenly believing that it is loaded or the defendant may set some sort of explosive trap unaware that the fuse is defective and incapable of detonating the charge.  Also, the defendant may be mistaken as to attendant circumstances and the defendant may have taken a substantial step toward the defendant's criminal objective, but the defendant's conduct has not advanced far enough to constitute the crime had the attendant circumstances been as the defendant supposed.  For example, a defendant may set a fatal trap near a corpse, believing it to be a living person.  In such cases, subsection (1)(b) permits liability for the attempt.  In the examples stated the defendant believed the means chosen to be sufficient or the attendant circumstances to be present, and the defendant has obviously taken a substantial step in a course of conduct planned to culminate in the commission of a crime.  There is no reason to preclude liability for the attempt merely because the defendant was mistaken as to some circumstance which made actual commission of the substantive crime impossible.  Where the offense is defined in terms of the result of conduct, subsection (2) would also cover the situation.

Previous Hawaii law.  The previous law of attempt, H.R.S. §702-1 (as compiled prior to this Code) required intent plus some act towards commission, as does the Code.  However, there was no requirement that the act be a substantial step in furtherance of the commission.  There are apparently no Hawaii cases dealing with this point.  Courts have usually dealt with the evidentiary function of the actor's conduct in terms of whether it constituted an act of perpetration rather than merely preparation.[11]  The Code focuses more directly and clearly on the function of the requirement without seeking precision where precision is not practicable.

The problem of impossibility, which the Code deals with in subsection (1) and (2), was not covered by any prior statute.  Moreover, there is apparently no Hawaii case law on this point.  However, this section is in accord with recent penal revisions in other jurisdictions.

Case Notes

Evidence held sufficient to support attempted rape and attempted assault.  56 H. 664, 548 P.2d 271.

Intent being essential element of attempt, charge of attempt to commit theft was insufficient where there was no allegation of intent.  61 H. 177, 599 P.2d 285.

Instruction concerning "substantial step."  63 H. 105, 621 P.2d 381.

Concealment of clothes in bag was a substantial step in the course of attempted theft.  67 H. 581, 698 P.2d 293.

Sexual assault in the fourth degree and attempted sexual assault in the fourth degree are included offenses of attempted sexual assault in the second degree, within the meaning of §701-109(4)(c).  79 H. 46, 897 P.2d 973.

Defendant charged with attempted murder, in violation of §707-701.5 and this section, may be convicted of attempted manslaughter, in violation of this section and §707-702(2).  80 H. 27, 904 P.2d 912.

This section combined with §707-702(1)(a) does not give rise to the offense of attempted manslaughter.  80 H. 27, 904 P.2d 912.

A person commits the offense of attempted prohibited possession of a firearm, pursuant to subsections (1)(b) and (3), and §134-7(b), if he or she intentionally engages in conduct that, under the circumstances as he or she believes them to be, constitutes a substantial step in a course of conduct intended to culminate in his or her commission of the offense of prohibited possession of a firearm.  93 H. 199, 998 P.2d 479.

As the offense of attempted prohibited possession of a firearm under §134-7 does not include a result-of-conduct element and subsection (2) does not therefore apply, trial court instruction erroneously defined the state of mind necessary to prove the offense of attempted prohibited possession of a firearm as something less than intentional, as required by subsection (1)(b).  93 H. 199, 998 P.2d 479.

Pursuant to §§701-109(4)(b), 134-7(b), and subsections (1)(b) and (3), attempted prohibited possession of a firearm is an included offense of prohibited possession of a firearm.  93 H. 199, 998 P.2d 479.

Crime of attempted manslaughter is an included offense of attempted murder.  7 H. App. 291, 757 P.2d 1175.

Trial court must instruct jury as to what specific facts jury must find before it decides whether defendant is guilty of attempted sexual assault in first degree.  77 H. 177 (App.), 880 P.2d 1224.

Where there was no evidence, independent of defendant's extrajudicial confession, of the corpus delicti of attempted sexual assault of victim by defendant, defendant's conviction reversed.  103 H. 490 (App.), 83 P.3d 753.

Trial court's omission of the "strongly corroborative"  paragraph in the attempted assault in the second degree instructions was presumptively prejudicial and omission was not harmless beyond a reasonable doubt.  104 H. 517 (App.), 92 P.3d 1027.

There was insufficient evidence that defendant took a substantial step toward the distribution of at least one-eighth ounce of methamphetamine in defendant's possession where there was no evidence that defendant had engaged in negotiations, offered, or agreed to distribute any of the methamphetamine found in defendant's possession.  107 H. 144 (App.), 111 P.3d 39.

Discussed:  86 H. 1, 946 P.2d 955.

__________

§705-500 Commentary:

1.  M.P.C., Tentative Draft No. 10, comments at 26 (1960).

2.  Under this code conventional arson has been incorporated as one form of criminal property damage, see Chapter 708.

3.  Prop. Mich. Rev. Cr. Code, comments at 82.

4.  M.P.C., Tentative Draft No. 10, comments at 39-43 (1960).

5.  M.P.C. §5.01(2), Proposed Official Draft 81-82 (1962).

6.  Cf., e.g., the definitions of "recklessness" and "negligence" in §702-206.

7.  Packers, The Model Penal Code and Beyond, 63 Colum. L. Rev. 594, 601 (1963).

8.  Id. quoting from Kurland, Religion and the Law 15 (1962).

9.  E.g., the corroborative function stated in subsection (3).

10.  The person would, however, be guilty of having attempted a lesser offense involving falsification.  See Chapter 710, Part V.

11.  See, for a general discussion, M.P.C., Tentative Draft No. 10, comments at 47-68.



§705-501 - Criminal attempt; attempting to aid another.

§705-501  Criminal attempt; attempting to aid another.  (1)  A person who engages in conduct intended to aid another to commit a crime is guilty of an attempt to commit the crime, although the crime is not committed or attempted by the other person, provided his conduct would establish his complicity under sections 702-222 through 702-226 if the crime were committed or attempted by the other person.

(2)  It is not a defense to a prosecution under this section that under the circumstances it was impossible for the defendant to aid the other person in the commission of the offense, provided he could have done so had the circumstances been as he believed them to be. [L 1972, c 9, pt of §1]

COMMENTARY ON §705-501

When a defendant attempts to aid another in the commission of a crime and the other person attempts or commits the substantive offense, the defendant is liable, under the complicity provisions,[1] for the conduct of the other person.  However, where the other person does not attempt or commit the crime, the complicity sections and ordinary attempt definitions do not cover the situation.  Subsection (1) provides that the defendant will be guilty of attempt to commit the crime if complicity would have resulted had the other person attempted or committed the substantive offense.  For example:  A knows that B plans to kill C; B is unaware of A's knowledge and does not seek A's assistance; A prevents a warning from reaching C which would otherwise have reached him; B changes his mind before engaging in any conduct; A is guilty of attempted murder.

In one other respect the complicity sections and the attempt sections operate jointly.  If a defendant engages in some conduct intended to aid another but does not complete the course of conduct sufficient for the purpose, the question then posed is whether the more limited conduct would result in complicity under §§702-222 through 226.  Section 702-222 provides that complicity may rest on attempt to aid another.  In determining whether the defendant's limited conduct is sufficient to constitute an attempt to aid, the standard of substantiality as set forth in §705-500 should be followed.  If A, in the example stated above, was apprehended before he was able to prevent a message of warning from reaching C, the question of A's liability would turn on the substantiality of his action, i.e., whether his conduct was strongly corroborative of his criminal intent.

Subsection (2) is intended to eliminate the defense of impossibility.  In the example stated above, A would be guilty notwithstanding the fact, e.g., that C died from natural causes before the warning possibly could have reached him.

This section represents an addition to Hawaii law.

__________

§705-501 Commentary:

1.  Cf. §§702-222 to 226.



§705-502 - Grading of criminal attempt.

§705-502  Grading of criminal attempt.  An attempt to commit a crime is an offense of the same class and grade as the most serious offense which is attempted. [L 1972, c 9, pt of §1]

COMMENTARY ON §705-502

For purposes of sentencing, the Code equates the criminal attempt with the most serious substantive offense attempted.  Only in the case where the crime attempted is murder does the Code authorize a different sentence for the substantive offense than for the attempt.  This is because §706-606 provides a special sentence for murder.  Attempted murder is treated as an ordinary class A felony.

The dispositions[1] (suspension of sentence, probation, imprisonment, etc.) authorized by Chapter 706 of the Code are intended to provide primarily a flexible and corrective process.  The court's order should be determined by the need for correction as demonstrated by the anti-social disposition (propensities) of the defendant.  This being the case, there is generally no difference in the sanctions which ought to be available to the court when a crime is attempted but not consummated.  However, where the offense attempted is murder, the unique sentence authorized for that crime is not imposed.  Instead, the attempt is treated as any other class A felony.  Because §706-606 requires mandatory imprisonment, possibly for life, there is room to economize on sentencing for attempted murder.  The various modes of disposition available for a class A felony ought to suffice for correctional needs.

Under previous Hawaii law, the sentencing of attempts is structurally similar to that provided in the Code, except that Hawaii law formerly provided a maximum term of imprisonment of twenty years,[2] whereas the Code, in making the most serious attempt a class A felony, provides for an extended term in cases presenting aggravating circumstances.[3]

Case Notes

Attempted murder is treated as ordinary class A felony.  57 H. 418, 558 P.2d 1012.

__________

§705-502 Commentary:

1.  The word "disposition" is used in the Penal Code and its commentary with two different meanings.  In Chapter 705 and elsewhere the commentary refers to the actor's disposition; the word is used in this context to refer to the actor's anti-social propensities.  Chapter 706 deals with the disposition of convicted defendants.  That chapter deals with procedures to be followed and available sanctions upon conviction (i.e., suspension of sentence or imposition of a sentence or imposition of a sentence ordering probation, fine, or imprisonment).

2.  H.R.S. §702-5.

3.  Cf. Chapter 706, Disposition of Convicted Defendants.



§705-510 - Criminal solicitation.

PART II.  CRIMINAL SOLICITATION

§705-510  Criminal solicitation.  (1)  A person is guilty of criminal solicitation if, with the intent to promote or facilitate the commission of a crime, the person commands, encourages, or requests another person to engage in conduct or cause the result specified by the definition of an offense or to engage in conduct which would be sufficient to establish complicity in the specified conduct or result.

(2)  It is immaterial under subsection (1) that the defendant fails to communicate with the person the defendant solicits if the defendant's conduct was designed to effect such communication. [L 1972, c 9, pt of §1; gen ch 1993]

Cross References

Liability for conduct of another; complicity, see §702-222.

COMMENTARY ON §705-510

Criminal solicitation can rationally be viewed a number of ways.  It can be argued that solicitation is not the proper subject of penal sanction because the resulting offense or anti- social conduct in such cases is dependent upon the independent will of another.  Also, the solicitor, by the solicitor's reluctance to engage in the proscribed conduct or cause the proscribed result oneself, tends to indicate that the solicitor does not present a serious danger.  On the other hand, because of the solicitor's connivance and subtlety and because of the criminal cooperation which the solicitor might foster, the solicitor may be thought to create special dangers calling for special sanctions.  The Code adopts the position that the disposition of the solicitor presents sufficient dangers to warrant intervention and that the penal liability of the solicitor should not depend upon the fortuity of whether the person solicited agrees to or engages in the requested conduct, or adopts or undertakes to cause the requested result.  In such cases penal liability would be imposed on a conspiracy or complicity basis.

The formulation of subsection (1) is intended to accomplish two purposes.  First, it makes clear that, with respect to the culpability of the defendant, the defendant must act with the intent to promote or facilitate the commission of a crime.  Second, the subsection resolves the problem presented by equivocal solicitations.  Many innocent remarks or innuendoes could be interpreted as invitations to commit an offense--e.g., sexual and bribery offenses.  Furthermore, political and social agitation could, in some instances, be misinterpreted as an invitation to violate laws disapproved by the agitator.  To avoid these problems, the Code provides that the conduct or result commanded, encouraged, or requested must be "specified by the definition of an offense."  Thus, general, equivocal remarks-- such as the espousal of a political philosophy recognizing the purported necessity of violence--would not be sufficiently specific vis-a-vis the definition of an offense to constitute criminal solicitation.

Subsection (2) makes it immaterial that the defendant's communication does not reach the person whom the defendant intends to solicit as long as the defendant's conduct is designed to effect the communication.

In order for liability to attach under this subsection the last proximate act must be done to effect communication with the party intended to be solicited.  Conduct falling short of the last act was excluded because it was considered too remote from the completed crime to manifest sufficient firmness of purpose by the actor.  The crucial manifestation of dangerousness here lies in the endeavor to communicate the incriminating message to another person, it being wholly fortuitous whether such message was actually received.  Liability should attach, therefore, even though the message is not received by the contemplated recipient, and should also attach even though further conduct might be required on the solicitor's part before the party solicited could proceed to the crime.[1]

Criminal solicitation was termed instigation under prior Hawaii law.[2]  One was guilty of instigation if one "instigates another to the commission of any offense, by commanding, soliciting or offering to hire, or otherwise endeavoring to induce him to commit the offense."[3]  The Code is generally in keeping with this definition.  It is to be noted that, under prior law, Hawaii was one of the few states which, accepting the tenets of modern penal theory, recognized that the solicitation of any crime is itself a crime:  the majority of jurisdictions only regard as criminal the solicitation of the more serious crimes.[4]  Moreover, Hawaii has long recognized that, as the Code provides, the actual degree of influence which the solicitor may effect is immaterial, so long as the solicitor intends to promote the commission of the crime.[5]

__________

§705-510 Commentary:

1.  M.P.C., Tentative Draft No. 10, comments at 89 (1960).

2.  H.R.S. §702-11.

3.  Id.

4.  Wechsler, Jones, and Korn, The Treatment of Inchoate Crimes in the Model Penal Code of The American Law Institute: Attempt, Solicitation, and Conspiracy, 61 Colum. L. Rev. 571, 623 n.301 (1961).

5.  Republic of Hawaii v. Oishi, 9 Haw. 641, 649 (1894).



§705-511 - Immunity, irresponsibility, or incapacity of a party to criminal solicitation.

§705-511  Immunity, irresponsibility, or incapacity of a party to criminal solicitation.  (1)  A person shall not be liable under section 705-510 for criminal solicitation of another if under sections 702-224(1) and (2) and 702-225(1) he would not be legally accountable for the conduct of the other person.

(2)  It is not a defense to a prosecution under section 705-510 that the person solicited could not be guilty of committing the crime because:

(a)   He is, by definition of the offense, legally incapable in an individual capacity of committing the offense solicited;

(b)   He is penally irresponsible or has an immunity to prosecution or conviction for the commission of the crime;

(c)   He is unaware of the criminal nature of the conduct in question or of the defendant's criminal intent; or

(d)   He does not have the state of mind sufficient for the commission of the offense in question.

(3)  It is not a defense to a prosecution under section 705-510 that the defendant is, by definition of the offense, legally incapable in an individual capacity of committing the offense solicited. [L 1972, c 9, pt of §1]

Cross References

Liability for conduct of another, see §702-221.

COMMENTARY ON §705-511

Section 705-511 resolves a number of problems arising out of the possible immunity, irresponsibility, or incapacity of a party to a criminal solicitation.

Subsection (1) is intended to insure "that one who could not be liable as an accomplice if the substantive crime were completed will not be liable for solicitation when the crime is not completed."[1]  For example, a parent whose child has been kidnapped, and who yielded to the extortion of the kidnapper, would be regarded as a "victim" of the kidnapper-extortionist and not as accomplice.  If the parent had offered a ransom to the kidnappers, the parent's status as a victim of the extortion does not change and the parent would not, under subsection (1), be guilty of solicitation.  Similarly, in dealing with abortion by an unlicensed physician, if a woman is regarded as a person whose conduct is inevitably incident to the commission of the offense, she could not be an accomplice of the abortionist if the crime is completed.  If she commands, encourages, or requests such an abortion, she is not guilty of criminal solicitation.  Whether or not her conduct in these contexts should be the subject of a penal offense is an independent question, to be determined on its own merits by the Legislature.

Subsection (2) precludes a defense based on the incapacity, irresponsibility, or immunity of the person the defendant solicits.  If the defendant solicits another to engage in conduct or cause the result specified by the definition of an offense (or to engage in conduct which would be sufficient to establish complicity), it is immaterial that the other person either does not or cannot, under the circumstances, consummate the crime.

This subsection is, in part, a counterpart of the complicity provisions which impose legal accountability upon a defendant who acts through an innocent agent.[2]  This provision "is based on the universally acknowledged principle that one is no less guilty of a crime because he uses the overt behavior of an innocent or irresponsible agent."[3]  If the agent engages in the conduct in question, accountability for the conduct results.  If the agent fails or refuses to engage in the conduct in question, the solicitation is nonetheless criminal.

Subsection (2) also provides that the immunity of the person solicited from prosecution or conviction does not in any way provide a defense for the solicitor.  The immunity provided by law for the person solicited is not expandable or transferable to the defendant.  For example, A, with the requisite intent, solicits B to engage in conduct which ordinarily would be sufficient to establish complicity in conduct specified by the definition of an offense.  B, however, cannot be guilty as an accomplice because B is a "victim" of the offense or a person "whose conduct is inevitably incident to its [the crime's] commission."  A is liable for criminal solicitation.

Subsection (3) is the counterpart of the provision which permits complicity in the conduct of another which, if performed by the defendant, would not be criminal.  Thus, for example, a defendant may be guilty of the rape of his wife if he successfully solicits or aids another man to have sexual intercourse with her by forcible compulsion.  His complicity makes him legally accountable for conduct which, had he engaged in it himself, would not have rendered him penally liable.  If the solicitation is not successful, the solicitor should be liable for the solicitation.  The Code so provides.

Although previous Hawaii law provided that a solicitor of criminal activity was liable as an accomplice where the offense was completed,[4] the provision in this subsection, that one shall not be liable for solicitation unless one would be liable as an accomplice if the offense were completed, has had no counterpart in Hawaii statutory or case law.  However, subsection (1) is in accord with the common law of most jurisdictions.[5]  The same is true with regard to subsections (2) and (3) on incapacity, immunity, and irresponsibility.[6]

__________

§705-511 Commentary:

1.  Prop. Mich. Rev. Cr. Code, comments at 96 (1967).

2.  Cf. §702-221.

3.  Prop. Mich. Rev. Cr. Code §1010, comments at 96 (1967).

4.  H.R.S. §704-3.

5.  Wechsler, Jones, and Korn, The Treatment of Inchoate Crimes in the Model Penal Code of the American Law Institute:  Attempt, Solicitation, and Conspiracy, 61 Colum. L. Rev. 571, 626 (1961).

6.  Prop. Mich. Rev. Cr. Code, comments at 96 (1967).



§705-512 - Grading of criminal solicitation.

§705-512  Grading of criminal solicitation.  Criminal solicitation is an offense one class or grade, as the case may be, less than the offense solicited; provided that criminal solicitation to commit murder in any degree is a class A felony. [L 1972, c 9, pt of §1; am L 1997, c 149, §2]

Cross References

Disposition of convicted defendants, see chapter 706.

COMMENTARY ON §705-512

This section provides for grading of criminal solicitations.  Solicitations are offenses one class or grade, as the case may be, less than the offense solicited.  For example, solicitation of a class A felony is a class B felony; solicitation of a class C felony is a misdemeanor; solicitation of a petty misdemeanor is a violation.  This reflects the position that generally solicitations, because of the reluctance of the defendant himself to engage in the specified conduct or cause the specified result, and the dependence of the conduct or result on the will of another, should be treated as a lower order of penal liability than commission of corresponding substantive offenses.

In the past Hawaii law equated criminal solicitation with attempt in imposing penalty.[1]  One who was guilty of solicitation ("instigation") under Hawaii law was "subject to the penalty of an attempt to commit the offense."[2]  Hence, as in the previous Hawaii law of attempt, solicitation carries a maximum sentence of twenty years' imprisonment, with the option of a fine if the penalty for the completed substantive offense is a term of less than twenty years' imprisonment.  The Code, in reducing the penalty for all criminal solicitation one class or grade from that for the completed substantive offense, departs from past law and provides for a more rational relationship between the sentence for soliciting a substantive offense and the sentence for that offense.[3]

SUPPLEMENTAL COMMENTARY ON §705-512

Act 149, Session Laws 1997, amended this section to provide that criminal solicitation to commit murder in any degree is a class A felony.  The legislature found that the offense of murder warranted punishment under the Code sufficient to fit the grave consequences of the crime, and that persons who are found guilty of conspiracy or solicitation to commit murder should also be penalized to a similarly serious degree.  The legislature recognized that two Hawaii Supreme Court opinions, State v. Kaakimaka (84 H. 280, 933 P.2d 617) and State v. Soto (84 H. 229, 933 P.2d 66), concluded that conspiracy to commit murder and solicitation to commit murder are class C felonies.  The legislature acknowledged that the decisions had led to incongruous sentencing under the sentencing guidelines of the Code.  Conspiracy and solicitation are ordinarily designated the same level of felony offense as the underlying crime, or at the very least, one grade lower.  Senate Standing Committee Report No. 1600.

__________

§705-512 Commentary:

1.  H.R.S. §702-11.

2.  Id.

3.  Cf. M.P.C. §5.05(1).



§705-520 - Criminal conspiracy.

PART III.  CRIMINAL CONSPIRACY

§705-520  Criminal conspiracy.  A person is guilty of criminal conspiracy if, with intent to promote or facilitate the commission of a crime:

(1)  He agrees with one or more persons that they or one or more of them will engage in or solicit the conduct or will cause or solicit the result specified by the definition of the offense; and

(2)  He or another person with whom he conspired commits an overt act in pursuance of the conspiracy. [L 1972, c 9, pt of §1]

COMMENTARY ON §705-520

The offense of criminal conspiracy provides for intervention by law-enforcement agencies into preparatory conduct prior to consummation of a substantive penal offense and it provides for dealing with "special dangers incident to group activity."[1]  Despite the necessity of providing some basis for intervention into criminal preparation and combination, conspiracy offenses have been subject to criticism because they have been used as a vehicle for vague charges, wholesale joinder of defendants, and circumvention of the rules of evidence.  Sections 705-520 through 525 attempt to rationalize the law of conspiracy and to eliminate, as much as possible, areas of potential abuse.

Conspiratorial objective.  Section 705-520 provides that the conspiratorial objective must be the commission of a crime.  Undesirable, but noncriminal, behavior, such as civil frauds, cannot be made the subject of the penal law through broad application of a conspiracy charge.[2]  In those relatively few instances where activities are made criminal only when engaged in by a group, and not if engaged in by an individual, e.g., anti- trust legislation, they should be dealt with independently in special conspiracy provisions which should be precise in defining the conduct proscribed.

Unilateral approach.  The Code's formulation of the definition of criminal conspiracy, and its exclusion of certain defenses in §705-523, takes a unilateral rather than bilateral or multilateral approach to the offense.  Unlike the prior definition based on the concurrence of "two or more persons," the Code focuses on a given defendant and states what conduct on the defendant's part is sufficient to establish the defendant's liability for criminal conspiracy.  Group liability is not necessary.  The actor's agreement does not require a "meeting of the minds" with one or more other persons; the Code does not require that at least two persons be guilty of a criminal conspiracy.  The "agreement" on the part of a "co-conspirator" might be feigned; but this has no bearing on the defendant's individual liability.  Implicit in the general formulation of §705-520, and made specific by §705-523, is the concept that the defendant's liability is in no way affected by the immunity, irresponsibility, or incapacity of the person with whom the defendant conspires.  Furthermore, under the unilateral approach of §705-520, the failure to prosecute, or the unavailability for prosecution, or the prior acquittal of a co-conspirator would not affect the defendant's liability.

Definition of conspiracy.  The greatest difficulty in formulating a definition of conspiracy, and other inchoate crimes, is relating its preparatory nature to the host of substantive offenses to which it might be applicable.

One difficulty common to the definition of all inchoate crimes is that the definition must be expressed in terms of preparation to commit another crime which is the object of the preparation; the definition must take account of both the policy of the inchoate crime and the varying elements, culpability requirements and policies of all substantive crimes.[3]

The Code requires that the culpability sufficient to establish liability for criminal conspiracy be intent to promote or facilitate the commission of a crime.  The problem presents itself most acutely in cases where the defendant's "relationship to a criminal plan is essentially peripheral."[4]  Thus, for example, one who rents or agrees to rent premises to another knowing that the premises will be used for an illegal activity (e.g., house of prostitution, narcotics den, or gambling casino) would not be guilty of conspiring with another to commit the crime unless it is proved that he intends to promote or facilitate the illegal operation.  Mere knowledge of probable illegal use is not sufficient.  To some extent, the defendant's ability or inability to control the situation takes on evidentiary significance with relation to the defendant's intent.  For example, if the defendant is one of a number of malt dealers and the defendant sells the commodity to a person known to run an illegal still, the basis for finding an intent to promote or facilitate the operation may be considerably less than in the case where the defendant is the only available supplier.  In the former case, the defendant's refusal to sell would probably not have any effect on the illegal operation.  Moreover, the presence of other malt dealers would mean that the continued operation of the still would not necessarily mean more business for the defendant.  In the latter case, the defendant's refusal to sell might prevent the operation of the illegal still, and the defendant's monopoly position provides an incentive for future sales.

Furthermore, regardless of the state of mind required by the definition of a substantive offense to establish culpability with respect to proscribed conduct or results, the Code requires intentional behavior for conspiracy.  This can best be illustrated by borrowing two examples from the Model Penal Code commentary.

Thus, it would not be sufficient, as it is under the attempt draft, if the actor only believed that the result would be produced but did not consciously plan or desire to produce it.  For example... if two persons plan to destroy a building by detonating a bomb, though they know and believe that there are inhabitants in the building who will be killed by the explosion, they are nevertheless guilty only of a conspiracy to destroy the building and not of a conspiracy to kill the inhabitants.  While this result may seem unduly restrictive from the viewpoint of the completed crime, it is necessitated by the extremely preparatory behavior that may be involved in conspiracy.  Had the crime been completed or had the preparation progressed even to the stage of an attempt, the result would be otherwise.  As to the attempt, knowledge or belief that the inhabitants would be killed would suffice.  As to the completed crime, the complicity draft covers the matter, despite its general requirement of a purpose to promote or facilitate the commission of the crime, by the special provision of Section 2.06(4).[5]  This provides that where causing a particular result is an element of a crime, a person is an accomplice in the crime if he was an accomplice in the behavior that caused the result and shared the same purpose or knowledge with respect to the result that is required by the definition of the crime.

A fortiori, where recklessness or negligence suffices for the actor's culpability with respect to a result element of a substantive crime--where, for example, homicide through negligence is made criminal--there could not be a conspiracy to commit that crime.  This should be distinguished, however, from a crime defined in terms of conduct that creates a risk of harm, such as reckless driving or driving above a certain speed limit.  In this situation the conduct rather than any result it may produce is the element of the crime, and it would suffice for guilt of conspiracy that the actor's purpose is to promote or facilitate such conduct - for example, if he urged the driver of the car to go faster and faster.[6]

The Model Penal Code commentary leaves open the question of whether a defendant can be guilty of criminal conspiracy if the defendant is not aware of the existence of attendant circumstances specified by the definition of the substantive offense which is the object of the conspiracy.[7]  This is of obvious importance in those crimes which do not require that the defendant act intentionally or knowingly with respect to attendant circumstances.  It does not seem wise to leave this question to resolution by future interpretation.

It seems clear, and it is the position of the Code, that, because of the preparatory nature of conspiracy, intention to promote or facilitate the commission of the offense requires an awareness on the part of the conspirator that the circumstances exist.

Nature of the agreement.  The agreement required by the Code is a consensus, "which need not, of course, be formal or, indeed, explicit in the sense that it is put into words."[8]  Moreover, the consensus need not, as the discussion on the general unilateral approach of the Code would indicate, be characterized by sincerity on the part of the defendant's co-conspirator.

Overt act required.  The Code requires that an overt act be done in pursuance to a conspiracy.  Previous Hawaii law, following the common law,[9] specifically rejected the requirement of an overt act.[10]  The Code imposes this additional requirement because the inchoate nature of the offense requires some indicia of a settled intention.  The overt act need not be a substantial step as defined in §705-500 but may be any act in pursuance of the conspiratorial purpose.

Prior law.  Prior Hawaii law was somewhat vague in defining conspiracy.  The nature of the agreement required was apparently left to an intuitive understanding of the word "conspire."[11]  The Code avoids some confusion by requiring that the conspirators "agree" upon penally proscribed conduct or result.  No state of mind was specifically required, but the formulation of the previous conspiracy definition in effect required, as the Code does specifically, that the defendant act intentionally.[12]

The prior law made criminal a conspiracy to achieve a noncriminal objective.  A conspiracy to maintain a suit known to be groundless is made criminal.[13]  Unless malicious prosecution, traditionally a civil tort, is made a criminal offense, the Code eliminates it and other noncriminal wrongs, as a possible objective of a criminal conspiracy.

Hawaii was also in accord with the majority of jurisdictions in taking the bilateral or multilateral approach discussed above.[14]  The problem of a conspiracy prosecution failing for both conspirators simply because one is found innocent or immune to prosecution has apparently never reached the Supreme Court of Hawaii.  However, the Code's unilateral approach, as described above, obviates entirely such potential problems.

Case Notes

Substantial direct and circumstantial evidence existed from which jury could have convicted defendant.  64 H. 65, 637 P.2d 407.

Jury may render defendant guilty of conspiracy and not guilty of the substantive offense.  69 H. 363, 742 P.2d 369.

Complaint sufficiently alleged all material elements of offense of criminal conspiracy and thus not fatally defective.  81 H. 198, 915 P.2d 672.

__________

§705-520 Commentary:

1.  M.P.C., Tentative Draft No. 10, comments at 96 (1960).

2.  Cf. 18 U.S.C. §371 (conspiracy "either to commit any offense against the United States, or to defraud the United States in any manner or for any purpose") which "has grown through judicial interpretation to cover 'virtually any impairment of the Government's operating efficiency.'"  M.P.C., Tentative Draft No. 10, comments at 103 (1960) quoting Goldstein, Conspiracy to Defraud the United States, 68 Yale L.J. 461n (1959).

3.  M.P.C., Tentative Draft No. 10, comments at 106 (1960).

4.  Id. at 107.

5.  See §702-223 of this Code.

6.  M.P.C., Tentative Draft No. 10, comments at 109-110 (1960).

7.  Id. at 113.

8.  Id. at 117.

9.  Id. at 140.

10. H.R.S. §728-3.

11. H.R.S. §728-1.

12. H.R.S. §728-1.

13. Id. §728-1(c).

14. Id.



§705-521 - Scope of conspiratorial relationship.

§705-521  Scope of conspiratorial relationship.  If a person guilty of criminal conspiracy, as defined in section 705-520, knows that a person with whom he conspires to commit a crime has conspired with another person or persons to commit the same crime, he is guilty of conspiring to commit the crime with such other person or persons, whether or not he knows their identity. [L 1972, c 9, pt of §1]

COMMENTARY ON §705-521

This section is addressed to the problem of defining the scope of the conspiratorial relationship.  Organized crime may involve a network of activity of which the defendant's conduct is but a small part.  For example, the narcotics traffic may involve smuggling, possession, and sale of the narcotic.  Questions affecting multiple prosecutions, joint prosecution, admissibility of evidence, and the statute of limitations have conventionally turned on the scope of the conspiracy charged.

The Code divorces procedural and evidentiary problems from the definition or scope of criminal conspiracy.  Procedural problems are handled separately in §705-524 (dealing with venue) and in the rules of court and statutes relating to penal procedure.

The definition of §705-520 in effect limits the scope of the conspiracy to those crimes which the defendant intends to promote or facilitate.  Section 705-521 limits the scope of the conspiracy "in term of parties, to those with whom he agreed, except where the same crime that he conspired to commit is, to his knowledge, also the object of a conspiracy between one of his co-conspirators and another person or persons."[1]  In cases involving a broad scope of criminal operations entailing numerous different offenses, the focus is on whether the defendant knows that the defendant's co-conspirator has conspired with another person to commit the same crime.  Focusing separately on each criminal objective, it is possible to conclude that different members of a criminal network are guilty of different conspiracies.  Thus, in a narcotics operation, a smuggler, a distributor, and a retailer may all be guilty of conspiring that the retailer possess the narcotics, whereas the retailer may not be guilty of a conspiracy to have the smuggler engage in smuggling.  The retailer may have no knowledge of or may be completely indifferent to the source or character of the retailer's supply.

Agreement under §§705-520 and 521 need not be explicit; it can, of course, be inferred from mutual facilitation and purpose.  Section 705-521 specifically provides that in cases where there is no direct correspondence or cooperation, the defendant may be guilty of conspiracy with other persons, possibly unidentified, if the defendant knows that the defendant's co-conspirator has conspired with them to commit the same offense.

The inquiry which the Code requires is more complicated than that allowed under current and past doctrine which, in some statements,[2] has permitted a member of an illegal operation to be guilty of a conspiracy involving all of the operation's criminal objectives no matter how remote from the defendant's individual involvement.

We recognize that the inquiry demanded by the Draft will often be more detailed and sometimes will be more complicated than that called for under looser, current doctrine.  We submit that any greater difficulty involved is justified by the need for effective means of limiting a conspirator's criminal liability and preventing the other abuses possible under looser approaches toward the scope of a conspiracy.  Further, we submit that the focus upon each individual's culpability with regard to each criminal objective should be more helpful to juries than the broad formulations with which they are often charged today; and that it accords more closely with traditional standards for testing criminal liability.[3]

Previous Hawaii law made no reference to the scope of conspiracy in terms of the parties involved.

__________

§705-521 Commentary:

1.  M.P.C., Tentative Draft No. 10, comments at 119 (1960).

2.  See United States v. Bruno, 105 F.2d 921 (2d Cir. 1939).

3.  M.P.C., Tentative Draft No. 10, comments at 126 (1960).



§705-522 - Conspiracy with multiple criminal objectives.

§705-522  Conspiracy with multiple criminal objectives.  If a person conspires to commit a number of crimes, the person is guilty of only one conspiracy if the multiple crimes are the object of the same agreement or continuous conspiratorial relationship. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §705-522

This section substantially adopts the language of §5.03(3) of the Model Penal Code.  In conspiracy, the danger for which the sanction is imposed arises out of the special circumstances of the joining of several individuals to effect a criminal object.  Here, the law quite correctly recognizes that there is a special and unique danger in individuals combining to commit crime: this danger is easily seen in the pervasive and pernicious aspects of so-called "organized crime" today.  Hence it may be seen that, in the area of conspiracy, the particular crimes which are the object of the conspiracy are of concern only in defining the criminality of the conspiratorial intent.  Since it is the actual combination or agreement which we seek to condemn, each combination or agreement constitutes a single separate crime of conspiracy, regardless of how many separate offenses are intended under the agreement.

The traditional conspiracy question, of whether different objectives executed over a period of time are included in the same agreement, is largely avoided by the modifying clause at the end of the section.  Rather than considering such questions of intent and causality, the Code focuses upon the more significant question of a continuous association for criminal purposes.[1]

In this area, the Code is in accord with the present prevailing doctrine of most jurisdictions.  The development of the present doctrine may easily be traced in a series of Supreme Court decisions.

In United States v. Rabinowich,[2] the Court recognized that a conspiracy is not to be equated with the commission of the crime contemplated, and neither arises under nor violates the statute the violation of which is its object.[3]  Subsequently, in Frohwerk v. United States,[4] the Supreme Court attempted to settle a question which had formerly been uncertain in the federal courts; i.e., whether a conspiracy was singular although its objectives were multiple.  The Court held that "the conspiracy is the crime, and that is one, however diverse its objects."[5]  The issue was resolved in Braverman v. United States,[6] wherein the Court explains,

Whether the object of a single agreement is to commit one or many crimes, it is in either case that agreement which constitutes the conspiracy which the statute punishes.  The one agreement cannot be taken to be several agreements and hence several conspiracies because it envisages the violation of several statutes rather than one.[7]

It is this view which is adopted in both the Model Penal Code and the present Code.

Previous Hawaii law, in treating one joining after the formation of a conspiracy as if one had been part of it from the beginning,[8] would include in one's criminal object those crimes perpetrated before one joined.  Hence, under past Hawaii law, if A and B conspired to rob V and sell the stolen goods at various remote locations, C, who joined after the robbery of V, would be held guilty of the conspiracy to rob V, as well as of the conspiracy to distribute the stolen goods.[9]  The Code, in its unilateral approach to conspiratorial liability, holds a person liable for conspiracy only with respect to those acts and results which the person's agreement includes.  Hence in the above example, C is liable only of conspiracy to distribute stolen goods, and not of conspiracy to commit robbery.  This result is obtained by the language requiring that the crimes be the object of the same agreement or relationship into which the conspirator has entered.

__________

§705-522 Commentary:

1.  M.P.C., Tentative Draft No. 10, comments at 129-30 (1960).

2.  238 U.S. 78 (1915).

3.  Id. at 87.

4.  249 U.S. 204 (1919).

5.  Id. at 210.

6.  317 U.S. 49 (1942).

7.  Id. at 53-54; for a complete discussion of this line of cases, see M.P.C., Tentative Draft No. 10, comments at 127-128 (1960).

8.  H.R.S. §728-2.

9.  See Territory of Hawaii v. Kitabayashi, 41 Haw. 428 (1956).



§705-523 - Immunity, irresponsibility, or incapacity of a party to criminal conspiracy.

§705-523  Immunity, irresponsibility, or incapacity of a party to criminal conspiracy.  (1)  A person shall not be liable under section 705-520 for criminal conspiracy if under sections 702-224(1) and (2) and 702-225(1) he would not be legally accountable for the conduct of the other person.

(2)  It is not a defense to a prosecution under section 705-520 that a person with whom the defendant conspires could not be guilty of committing the crime because:

(a)   He is, by definition of the offense, legally incapable in an individual capacity of committing the offense;

(b)   He is penally irresponsible or has an immunity to prosecution or conviction for the commission of the crime;

(c)   He is unaware of the criminal nature of the conduct in question or of the defendant's criminal intent; or

(d)   He does not have the state of mind sufficient for the commission of the offense in question.

(3)  It is not a defense to a prosecution under section 705-520 that the defendant is, by definition of the offense, legally incapable in an individual capacity of committing the offense that is the object of the conspiracy. [L 1972, c 9, pt of §1]

COMMENTARY ON §705-523

The problems arising out of possible immunity, irresponsibility, or incapacity of a person to a criminal conspiracy are dealt with essentially in the commentary on §705-511 (dealing with immunity, irresponsibility, or incapacity of a party to criminal solicitation).  This section is intended to resolve these problems should they arise in a conspiracy context.

This section has no counterpart in previous Hawaii law.  Other jurisdictions have held that there can be no conspiracy in such situations because a conspiracy, as an agreement of two or more persons, requires at least two guilty conspirators.[1]  In keeping with the unilateral approach to conspiracy of this Code, however, it is evident that the danger of the conspiracy arising from collective joint action remains essentially the same whether or not one of the conspirators cannot be successfully prosecuted.  Moreover, one of the principal reasons for imposing penal liability in the area of inchoate crimes, i.e., the unequivocal presence of a strong intent to commit a crime, is present regardless of the co-conspirator's innocence, incapacity, or irresponsibility.[2]

__________

§705-523 Commentary:

1.  Prop. Mich. Rev. Cr. Code, comments at 102.

2.  Id.; see also commentary on §705-520.



§705-524 - Venue in criminal conspiracy prosecutions.

§705-524  Venue in criminal conspiracy prosecutions.  For purposes of determining venue in a prosecution for criminal conspiracy, a criminal conspiracy is committed in any circuit in which the defendant enters into the conspiracy and in any circuit in which the defendant or person with whom the defendant conspires does an overt act. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §705-524

Section 705-524 is aimed at affording the defendant constitutional venue protection.  The Sixth Amendment to the Federal Constitution provides that in "all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial, by an impartial jury of the State and district wherein the crime shall have been committed."  However, the use of a conspiracy charge under current, loose definitions of conspiracy dilute this protection.  The unilateral approach of the Code, its limited definition and scope of conspiracy, and section 705-524 combine to establish proper venue.  As the Model Penal Code commentary points out:

It is contemplated that the stricter tests of a conspiracy's scope advanced in the Draft will considerably limit the present dilution of the constitutional protection.  [Section 705-524] explicitly provides that proper venue for a conspiracy charge will be tested by the defendant's agreement or overt act or an overt act of a person with whom he conspired.  It assures that in complex cases involving a number of separate conspiracies, venue as to each conspiracy with which each defendant is charged will not be laid on the basis of an overt act done pursuant to a different conspiracy or by a person with whom he did not conspire.[1]

__________

§705-524 Commentary:

1.  M.P.C., Tentative Draft No. 10, comments at 138-39 (1960).



§705-525 - Duration of conspiracy.

§705-525  Duration of conspiracy.  For purposes of section 701-108, the following apply:

(1)  Conspiracy is a continuing course of conduct which terminates when the crime or crimes which are its object are committed or the agreement that they be committed is abandoned by the defendant and by those with whom the defendant conspired.

(2)  It is prima facie evidence that the agreement has been abandoned if neither the defendant nor anyone with whom the defendant conspired did any overt act in pursuance of the conspiracy during the applicable period of limitation.

(3)  If an individual abandons the agreement, the conspiracy is terminated as to the individual only if and when the individual advises those with whom the individual conspired of the individual's abandonment or the individual informs the law-enforcement authorities of the existence of the conspiracy and of the individual's participation therein. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §705-525

This section adopts the Model Penal Code's provisions defining the duration of a conspiracy for purposes of time limitations.

Subsection (1) is in accord with the generally accepted doctrine that the conspiracy terminates when the crime or crimes which are its objectives are committed or all the conspirators agree to abandon the conspiracy.

It should be pointed out that where abandonment is not an issue and termination rests on accomplishment of the criminal objective, subsidiary agreements of concealment must be distinguished from offenses requiring an extended period of time for commission and, therefore, also acts of concealment during that period of time.  In the former cases it is held that the conspiracy terminates with the accomplishment of its primary objective and its duration is not extended by agreement and effort to conceal the venture from law-enforcement authorities.  The latter cases hold that the conspiracy continues until its final objective is reached.  Thus, a conspiracy to use undue influence to obtain "no prosecution" rulings from the Bureau of Internal Revenue has been held to terminate upon getting the rulings and is not extended by concealment activities thereafter, whereas a conspiracy to commit the offense of income tax evasion has been held to continue until the period of limitation on tax prosecutions runs, and acts of concealment are regarded as in furtherance of the conspiratorial objective.[1]

Subsection (2) provides that it is prima facie evidence that the agreement has been abandoned prior to the applicable period of limitation by all conspirators if none performs an overt act in pursuance of the conspiracy during period of limitation.  This evidentiary rule is, of course, not conclusive and, in the absence of an overt act, other evidence of the vitality of the conspiracy during the period of limitation may be sufficient to prove that the agreement has not been abandoned.

Subsection (3) provides for abandonment of the conspiracy by an individual member and its termination as to the individual member.  Abandonment of a conspiracy must be distinguished from renunciation under §705-530(3).  The former starts the period of limitation running but does not otherwise affect liability.  The latter constitutes an affirmative defense.

The Code's formulation requires that to abandon the conspiracy the individual member must take steps to remove the encouragement which the individual member's prior allegiance had given the individual member's co-conspirators.

As a general matter, the policy behind statutes of limitation dictates that they should begin to run when an individual's criminal conduct ends.  If the crime is conspiracy, this conduct theoretically ends when he ceases to agree in the purpose that the conspiratorial objective be committed.  Since, however, conspiracy involves the additional considerations that his conduct has incited and encouraged others in their criminal purposes, which they may continue to pursue, the law should require in addition some action to remove the incitement caused by his agreement, in order that the others may be dissuaded and commission of the crime be averted.  It is submitted that the generally accepted requirement that he advise his coconspirators of his abandonment should suffice for this purpose.  The Draft provides, in addition, the alternative method of informing and confessing to the law enforcement authorities, since this affords an even greater likelihood that commission of the crime will be prevented and may in some cases provide the conspirator with a safer or more practical means of abandoning the scheme.[2]

There was no previous Hawaii law dealing with the duration of a conspiracy.

__________

§705-525 Commentary:

1.  Compare Grunewald v. United States, 353 U.S. 391 (1957), with Forman v. United States, 361 U.S. 416, rehearing denied, 362 U.S. 937 (1960).

2.  M.P.C., Tentative Draft No. 10, comments at 155 (1960).



§705-526 - Grading of criminal conspiracy.

§705-526  Grading of criminal conspiracy.  (1)  A conspiracy to commit murder in any degree is a class A felony.

(2)  Except as provided in subsection (1), a conspiracy to commit a class A felony is a class B felony.

(3)  Except as provided in subsections (1) and (2), conspiracy to commit a crime is an offense of the same class and grade as the most serious offense which is an object of the conspiracy. [L 1972, c 9, pt of §1; am L 1997, c 149, §3]

COMMENTARY ON §705-526

Except for the reduction of conspiracy to commit a class A felony, the Code makes the same sanctions available for criminal conspiracy as are made available for the substantive offense which is the object of the conspiracy.  The discussion in the commentary on §705-502 regarding the Code's position in postulating a general equivalence, for sentencing purposes, between criminal attempt and the offense attempted is generally applicable to this section which postulates approximately the same equivalence in the conspiracy context.  Due to the extreme inchoate nature of the offense, reduction in sentence in the case of class A felonies is provided.

Under previous Hawaii law, a conspiracy to commit any felony was a conspiracy of the "first degree," punishable by a term of imprisonment of up to ten years, or a maximum fine of $10,000, or both.[1]  The Code reserves this magnitude of sentence (which corresponds roughly to a sentence for a class B felony[2] for conspiracies to commit offenses which the Code has made class A or B felonies.  Under the Code, however, conspiracy to commit a class C felony may not be penalized as severely as under past Hawaii law, since under the Code a class C felony ordinarily carries a maximum sentence of five years' imprisonment.[3]

The Code is also in accord with previous Hawaii law regarding conspiracies to commit misdemeanors, since both normally impose a maximum fine of $1,000, or a maximum term of imprisonment of one year, or both.[4]  The former law would, however, have allowed for harsher treatment of those offenses which the Code terms petty misdemeanors, since conspiracies to commit all non-felonies were treated the same under Hawaii law.[5]

Generally speaking, the Code is in substantial accord with previous Hawaii law, however, it allows for a closer concurrence between the grade of the crime which was the object of the conspiracy and the sanction imposed for that conspiracy.

SUPPLEMENTAL COMMENTARY ON §705-526

Act 149, Session Laws 1997, amended this section to provide that conspiracy to commit murder in any degree is a class A felony.  The legislature found that the offense of murder warranted punishment under the Code sufficient to fit the grave consequences of the crime, and that persons who are found guilty of conspiracy or solicitation to commit murder should also be penalized to a similarly serious degree.  The legislature recognized that two Hawaii supreme court opinions, State v. Kaakimaka (84 H. 280, 933 P.2d 617) and State v. Soto (84 H. 229, 933 P.2d 66), concluded that conspiracy to commit murder and solicitation to commit murder are class C felonies.  The legislature acknowledged that the decisions had led to incongruous sentencing under the sentencing guidelines of the Code.  Conspiracy and solicitation are ordinarily designated the same level of felony offense as the underlying crime, or at the very least, one grade lower.  Senate Standing Committee Report No. 1600.

__________

§705-526 Commentary:

1.  H.R.S. §728-9.

2.  Cf. §§706-640 and 660.

3.  §706-660.

4.  H.R.S. §728-10; §§706-640(3) and 663, this Code.

5.  H.R.S. §728-10.



§705-530 - Renunciation of attempt, solicitation, or conspiracy; affirmative defense.

PART IV.  GENERAL PROVISIONS RELATING TO

INCHOATE OFFENSES

§705-530  Renunciation of attempt, solicitation, or conspiracy; affirmative defense.  (1)  In a prosecution for criminal attempt, it is an affirmative defense that the defendant, under circumstances manifesting a voluntary and complete renunciation of the defendant's criminal intent, gave timely warning to law-enforcement authorities or otherwise made a reasonable effort to prevent the conduct or result which is the object of the attempt.

(2)  In a prosecution for criminal solicitation, it is an affirmative defense that the defendant, under circumstances manifesting a complete and voluntary renunciation of the defendant's criminal intent:

(a)   First notified the person solicited of the defendant's renunciation,

(b)   Gave timely warning to law-enforcement authorities or otherwise made a reasonable effort to prevent the conduct or result solicited.

(3)  In a prosecution for criminal conspiracy, it is an affirmative defense that the defendant, under circumstances manifesting a voluntary and complete renunciation of the defendant's criminal intent, gave timely warning to law-enforcement authorities or otherwise made a reasonable effort to prevent the conduct or result which is the object of the conspiracy.

(4)  A renunciation is not "voluntary and complete" within the meaning of this section if it is motivated in whole or in part by:

(a)   A belief that circumstances exist which increase the probability of detection or apprehension of the accused or another participant in the criminal enterprise, or which render more difficult the accomplishment of the criminal purpose; or

(b)   A decision to postpone the criminal conduct until another time or to transfer the criminal effort to another victim or another but similar objective.

(5)  A warning to law-enforcement authorities is not "timely" within the meaning of this section unless the authorities, reasonably acting upon the warning, would have the opportunity to prevent the conduct or result.  An effort is not "reasonable" within the meaning of this section unless the defendant, under reasonably foreseeable circumstances, would have prevented the conduct or result. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §705-530

Modern penal theory recognizes two basic reasons for allowing renunciation as an affirmative defense to inchoate crimes.  First, renunciation indicates a lack of firmness of that purpose which evidences criminal dangerousness.  The same rationale underlies the reluctance to make merely "preparatory" activity a basis for liability in criminal attempt:  the criminal law does not seek to condemn where there is an insufficient showing that the defendant has a firm purpose to bring about the conduct or result which the penal law seeks to prevent.  Where the defendant has performed acts which indicate, prima facie, sufficient firmness of purpose, the defendant should be allowed to rebut the inference to be drawn from such acts by showing that the defendant has plainly demonstrated the defendant's lack of firm purpose by completely renouncing the defendant's purpose to bring about the conduct or result which the law seeks to prevent.[1]

Second, it is thought that the law should provide a means for encouraging persons to abandon courses of criminal activity which they have already undertaken.  In the very cases where the first reason becomes weakest, this second reason shows its greatest strength.  That is, in the penultimate stage, where purpose is most likely to be firmly set, any inducement to desist achieves its greatest value.[2]

Renunciation in all three inchoate situations requires that the defendant either give timely warning to the police, or make a reasonable effort to prevent the culmination of the crime.  If the warning to the police is timely, as defined in subsection (5), this alone is sufficient to establish the defense, and no further effort, reasonable or otherwise, is required of the defendant.  It is assumed that the police make reasonable efforts in this regard; and when they do not do so, it makes little sense to punish one who so relies upon them.  Where the police have not been warned, efforts at prevention must be reasonable, in the sense of substantial, as well as timely.  As reasonable is defined, it must be sufficient under all foreseeable circumstances to prevent the offense.  Only where the prevention is thwarted by circumstances which are not reasonably foreseeable does the Code allow the defense of renunciation.  Thus unless such unforeseeable circumstances occur, the substantive offense will always be prevented.

When the defendant has been able to prevent the occurrence of the substantive evil, the defendant has counterbalanced the danger to society which the defendant's actions presented.  In terms of the foregoing rationales of renunciation, the defendant has evidenced a sufficient lack of firmness in the defendant's criminal purpose that liability ought not to apply, and the law has perhaps succeeded in encouraging the defendant to abandon the defendant's criminal activities.

It would not be reasonable to hold the defendant strictly liable for the defendant's inchoate activities by imposing liability where unforeseeable circumstances thwart prevention of the substantive offense.  If the defendant's renunciation is effective but for circumstances not reasonably foreseeable, that is all that may be asked.  Moreover, to impose strict criminal liability in such situations would be to ignore the rationales for allowing the defense of renunciation.  If the defendant's renunciation is effective under all foreseeable circumstances, the defendant has evidenced a sufficient lack of firmness in the defendant's criminal purpose, and the law has succeeded as far as is rationally possible in encouraging the defendant to abandon such purpose.

In the solicitation situation, it is recognized that there is a further important need to ensure that the person solicited is aware of the renunciation.  The requirement of reasonable effort as it is used in the Code, probably would require such notification in almost all cases, but the obvious and necessary nature of such notification has led to the insertion of this special requirement in other codes.[3]  Moreover, a person who seeks to withdraw and notifies the police without also notifying the person solicited, acts in a sense as the "entrapper" of the solicited person.

The requirement and definition of voluntary and complete renunciation are principally to ensure the good faith of the defendant in abandoning the defendant's criminal purpose.  As defined, the renunciation must be such that it indicates that the defendant no longer represents a substantial danger to society.

Hawaii has previously not developed statutory or common-law doctrine of renunciation in the inchoate area.  This section of the Code represents a valuable addition to Hawaii law in this area.

__________

§705-530 Commentary:

1.  M.P.C., Tentative Draft No. 10, comments at 72 (1960).

2.  Id.

3.  Prop. Mich. Rev. Cr. Code §1010(2); see also M.P.C. §5.02(3), where notification is an alternative method of prevention.



§705-531 - Multiple convictions.

§705-531  Multiple convictions.  A person may not be convicted of more than one offense defined by this chapter for conduct designed to commit or culminate in the commission of the same substantive crime. [L 1972, c 9, pt of §1]

COMMENTARY ON §705-531

This section reflects a position which underlies much of this chapter:  that the danger which is represented by inchoate crimes lies in the possibility that the substantive will be carried to fruition because of disposition of the defendant.  Hence any number of stages preparatory to the commission of a given offense, if taken together, still only constitute a single danger: that the crime contemplated will be committed.  Such a rationale precludes cumulating convictions of attempt, solicitation, and conspiracy to commit the same offense.  Section 705-531 precludes conviction of more than one inchoate crime for conduct intended to result in the commission of the same offense.

There was nothing in previous Hawaii law to prevent prosecution of multiple inchoate offenses for conduct intended to result in the commission of a single crime.

Case Notes

"Convicted" means guilty verdict, not sentence and judgment; under this section and §701-109, defendant cannot be found guilty of being an accomplice to an attempted crime and of conspiracy to commit the same crime.  5 H. App. 651, 706 P.2d 1326.

Under this section and §701-109, defendant cannot be found guilty of conspiracy to commit crime and the crime itself.  5 H. App. 670, 706 P.2d 1331.






CHAPTER 706 - DISPOSITION OF CONVICTED DEFENDANTS

§706-600 - Sentence in accordance with this chapter.

PART I.  PRE-SENTENCE INVESTIGATION AND REPORT, AUTHORIZED

DISPOSITION, AND CLASSES OF FELONIES

Law Journals and Reviews

Comments and Questions About Mental Health Law in Hawaii.  13 HBJ No. 4 Winter 1978, pg. 18.

§706-600  Sentence in accordance with this chapter.  No sentence shall be imposed otherwise than in accordance with this chapter. [L 1972, c 9, pt of §1; am L 1986, c 314, §10]

COMMENTARY ON §706-600

This section establishes that dispositions for all offenses-- whether defined within or outside of the Penal Code--are to be imposed in accordance with this chapter and that, except for the power of the court to impose "incidental civil sanctions such as forfeitures of property, suspension or cancellation of licenses, removal from office and the like," as provided in §706-605(4), "the only dispositions authorized are those permitted by the Code."[1]

The Penal Code, in centralizing provisions relating to the disposition of convicted defendants in one chapter, differs from previous law which provided a separate sanction (fine or imprisonment or both) for each offense.  This resulted in authorized sentences which, when considered in relation to the potential danger to the person resulting from the commission of each offense, gave rise to a sense of inconsistency.  An act of destruction of real or personal property with intent to hinder the United States in its military preparations was given a 20- year sentence and a $10,000 fine[2] while kidnapping was deemed worthy of a life sentence but only a $1,000[3] fine.  An offense delicately called "carnal abuse" of a female child under twelve years of age was punishable by life imprisonment,[4] whereas manslaughter, defined as killing without malice aforethought, received a relatively lenient ten-year sentence.[5]  Larceny from the person drew a two-year sentence and a $2,000 fine,[6] whereas simple larceny, not involving any potential danger to the person, was punished by a ten-year sentence but no fine at all.[7]  None of the penalties mentioned is inherently wrong, although most are questionable, but taken together they reflect no consistent policy.

By centralizing sentencing the Code seeks to achieve an internal consistency which is lacking under previous law.

Case Notes

As §706-661 and this section do not authorize a court to impose a single sentence on a defendant who has been convicted of multiple charges, trial court did not violate plea agreement by imposing a life term for each class A felony defendant was convicted of, and then running each life term concurrently.  91 H. 20, 979 P.2d 1046.

__________

§706-600 Commentary:

1.  M.P.C., Tentative Draft No. 2, comments at 12 (1954).

2.  H.R.S. §767-2.

3.  Id. §749-1.

4.  Id. §768-36.

5.  Id. §748-7.

6.  Id. §750-22.

7.  Id. §750-19.



§706-600.5 - Definitions of terms in this chapter.

[§706-600.5]  Definitions of terms in this chapter.  In this chapter, unless a different meaning plainly is required:

"Day" means a twenty-four-hour period of time.

"Month" means a thirty-day period of time.

"Secure drug treatment facility" means a facility employing security protocols modeled after a minimum-security detention center, including continuous direct supervision.

"Year" means a three hundred sixty-five-day period of time. [L 1987, c 202, §1; am L Sp 2009, c 4, §1]

COMMENTARY ON §706-600.5

Act 202, Session Laws 1987, clarified the time periods within this chapter by providing definitions for a "day", "month", and "year".  This clarification should eliminate confusion by law enforcement personnel in regard to these time periods.  House Standing Committee Report No. 556.

Act 4, Special Session Laws 2009, promoted the rehabilitation of convicted drug offenders through alternatives to incarceration by authorizing the placement of certain drug offenders in secure drug treatment facilities.  Conference Committee Report No. 25.  Act 4 amended this section by adding the definition of "secure drug treatment facility".



§706-600.6 - Time of release.

[§706-600.6]  Time of release.  A person imprisoned whose term of imprisonment ends between the hours of 9:00 p.m. to 12:00 midnight, may be released at 9:00 p.m.  A person imprisoned whose term of imprisonment ends between the hours of 12:00 midnight to 7:00 a.m. may be released at 9:00 p.m. the day before the person's scheduled release. [L 1987, c 202, §2; gen ch 1992]

COMMENTARY ON §706-600.6

Act 202, Session Laws 1987, clarified the "time of release" for prisoners.  House Standing Committee Report No. 556.



§706-601 - Pre-sentence diagnosis and report.

§706-601  Pre-sentence diagnosis and report.  (1)  Except as provided in subsections (3) and (4), the court shall order a pre- sentence correctional diagnosis of the defendant and accord due consideration to a written report of the diagnosis before imposing sentence where:

(a)   The defendant has been convicted of a felony; or

(b)   The defendant is less than twenty-two years of age and has been convicted of a crime.

(2)  The court may order a pre-sentence diagnosis in any other case.

(3)  With the consent of the court, the requirement of a pre-sentence diagnosis may be waived by agreement of both the defendant and the prosecuting attorney.

(4)  The court on its own motion may waive a pre-sentence correctional diagnosis where:

(a)   A prior pre-sentence diagnosis was completed within one year preceding the sentencing in the instant case;

(b)   The defendant is being sentenced for murder or attempted murder in any degree; or

(c)   The sentence was agreed to by the parties and approved by the court under rule 11 of the Hawaii rules of penal procedure. [L 1972, c 9, pt of §1; am L 1986, c 314, §11; am L 1997, c 275, §1]

COMMENTARY ON §706-601

In any system which vests discretion in the sentencing authority, it is necessary that the authority have sufficient and accurate information so that it may rationally exercise its discretion.  In our penal system which vests sentencing authority in the court, it is extremely unlikely that without a special provision providing for a pre-sentence investigation and report that the relevant information will be brought to the attention of the court.  The vast majority of cases are disposed of upon pleas of guilty.  It is obvious that in such cases the court has no information upon which to select between and among various sentencing alternatives.  Even where the case is tried before the sentencing judge, the evidence at trial is not likely to produce information relevant to sentencing a subsequently convicted defendant.  Relevant information, such as the defendant's history of delinquency or criminality, physical and mental condition, family situation and background, economic status, education, occupation, and personal habits, are not likely to be fully explored in an adversary proceeding designed to decide the issue of guilt.

This section requires a pre-sentence investigation in the cases specified; it allows the court to order a pre-sentence investigation in any other case.  In a system with unlimited resources, a pre-sentence investigation and report might be required in the case of every convicted defendant regardless of whether the offense was a felony, misdemeanor, or violation.  However, realizing the limitations of the State's resources, the Code has required a pre-sentence investigation and report only in cases of felons and youthful offenders.  This requirement is in substantial accord with recent studies on sentencing.[1]

This section is also in substantial accord with Hawaii rules of procedure governing criminal cases in the circuit courts,[2] which have jurisdiction over felony cases and over some misdemeanor cases (those which are tried before a jury).  However, it is left to the circuit court's discretion whether a pre-sentence investigation and report is or is not ordered.  In candor, it must be pointed out that as a regular practice such reports are ordered and the Code in large degree brings the law into conformity with existing circuit court practice.

District courts, which have original jurisdiction over misdemeanor cases, presently have no procedure or authorization for pre-sentence investigation.  Supplemental services will have to be added to the district courts, either by legislation, court rule, or administratively, so the pre-sentence investigators (probation officers or otherwise) are available in all courts which would be required or authorized to take into consideration a pre-sentence report before imposing sentence.

Subsection (3) was added to the Code to accommodate the request of some defendants for immediate sentence.  The court has sometimes granted this request where the offense is of a very minor nature and the court is inclined to impose only a fine or to suspend imposition of sentence.

SUPPLEMENTAL COMMENTARY ON §706-601

In 1972 the Legislature, when enacting the Penal Code, substituted the phrase "pre-sentence correctional diagnosis" for "pre-sentence investigation," in order to conform the language to the new correctional procedures provided for with the establishment of the Correctional Diagnostic Center.  The Conference Committee stated that "a 'correctional diagnosis' will provide a more comprehensive psychiatric, social, and correctional analysis of a defendant than previously provided with a 'pre-sentence investigation'."  Conference Committee Report No. 2 (1972).

Act 275, Session Laws 1997, amended this section to allow courts to waive the pre-sentence diagnosis and report under certain specified circumstances.  The legislature found that under current law, a pre-sentence diagnosis and report must be prepared for all individuals convicted of a felony offense and all convicted defendants less than twenty-two years of age, unless the report is waived by both the defendant and the prosecuting attorney.  However, in certain cases, the sentence to be imposed is predetermined due to plea agreements or sentencing guidelines; thus, the diagnosis and report are unnecessary.  The amendment expedites the disposal of criminal cases and reduces unnecessary delays in sentencing.  Conference Committee Report No. 72, House Standing Committee Report No. 1650.

Rules of Court

Plea agreements, see HRPP rule 11(e).

Case Notes

Commentary quoted in holding that it was proper to include in a pre-sentence diagnosis and report the defendant's juvenile court record for consideration by the sentencing court.  56 H. 75, 527 P.2d 1269 (1974).

In extended sentence hearing, pre-sentence report held inadmissible hearsay.  56 H. 628, 548 P.2d 632.

Cited as requiring court to consider pre-sentence report before sentencing for a felony.  60 H. 100, 588 P.2d 409.

In resentencing cases, ordering of updated pre-sentence report is within discretion of court.  61 H. 226, 602 P.2d 13.

No merit to defendant's point on appeal that contended that circuit court violated right to due process when it assumed role of prosecutor and attempted to establish a record on which to base a minimum mandatory sentence; circuit court was mandated by this section and §706-606.5 to do what it did.  9 H. App. 583, 854 P.2d 238.

Pre-sentence report sufficiently complied with §706-602 and chapter 706 was not violated, where defendant asserted that court did not order or receive a pre-sentence correctional diagnosis and report as required by subsection (1)(a), therefore, since the information required under §706-602 was not furnished to the court for its consideration in imposing sentence, the sentences were not imposed in accordance with provisions of chapter 706 and were illegal.  10 H. App. 535, 880 P.2d 208.

Cited:  73 H. 259, 831 P.2d 523.

__________

§706-601 Commentary:

1.  American Bar Association Project on Minimum Standards for Criminal Justice, Standards Relating to Sentencing Alternatives and Procedures §4.1 (Tentative Draft, 1967) hereinafter cited in this chapter as A.B.A. Standards; National Council on Crime and Delinquency, Model Sentencing Act 2 (1963) [hereinafter cited in this chapter as M.S.A.]; and M.P.C. §7.07(1).

2.  H.R.Cr.P., Rules 1, 32, and 54 (1960).



§706-602 - Pre-sentence diagnosis, notice to victims, and report.

§706-602  Pre-sentence diagnosis, notice to victims, and report.  (1)  The pre-sentence diagnosis and report shall be made by personnel assigned to the court, intake service center or other agency designated by the court and shall include:

(a)   An analysis of the circumstances attending the commission of the crime;

(b)   The defendant's history of delinquency or criminality, physical and mental condition, family situation and background, economic status and capacity to make restitution or to make reparation to the victim or victims of the defendant's crimes for loss or damage caused thereby, education, occupation, and personal habits;

(c)   Information made available by the victim or other source concerning the effect that the crime committed by the defendant has had upon said victim, including but not limited to, any physical or psychological harm or financial loss suffered;

(d)   Information concerning defendant's compliance or non- compliance with any order issued under section 806-11; and

(e)   Any other matters that the reporting person or agency deems relevant or the court directs to be included.

(2)  The court personnel, service center, or agency shall give notice of the Crime Victim Compensation Act, the application for compensation procedure, and the possibility of restitution by the defendant to all victims of the convicted defendant's criminal acts. [L 1972, c 9, pt of §1; am L 1973, c 179, §23; am L 1975, c 89, §1; am L 1990, c 256, §1; gen ch 1992; am L 1993, c 215, §5; am L 1998, c 240, §8]

COMMENTARY ON §706-602

This section sets forth the topics required to be covered in the pre-sentence investigation and report.  The Code recognizes that these topics constitute a minimum of the information which should be before the sentencing judge.  Additional matters may be included by the pre-sentence investigator.  A defendant is protected against the inclusion of unfounded facts, derogatory information, statements and conclusions by the provision of §706-604 providing for notice and opportunity to controvert.

This section is in accord with existing Hawaii rules of procedure[1] and, although it is somewhat more specific, it has been approved by the Adult Probation Office of the First Circuit.

SUPPLEMENTAL COMMENTARY ON §706-602

In enacting the Code, the Legislature changed the Proposed Draft by substituting the phrase "pre-sentence diagnosis" for the phrase "pre-sentence investigation".  (See Supplemental Commentary on §706-601.)

Act 179, Session Laws 1973, amended this section to provide that the pre-sentence diagnosis and report shall "be made by personnel assigned to the court, intake center, or other agency designated by the court."  This amendment was made as part of an extensive act implementing that portion of the Hawaii Correctional Master Plan pertaining to the management and establishment of intake service centers, correctional facilities, and programs.

Act 89, Session Laws 1975, amended this section to require that an analysis of the convicted person's ability to make restitution to the victim of the convicted person's crime be included in the pre-sentence diagnosis and report.  As amended, the section further requires appropriate personnel to notify the victim of the victim's right to restitution.  The intent of the legislature was to repay the victim for the victim's loss and develop in the convicted person "...a degree of self-respect and pride in knowing that he or she has righted the wrong committed."  Senate Standing Committee Report No. 789, House Standing Committee Report No. 425.

Act 256, Session Laws 1990, amended this section to require the inclusion of information on the effect of the crime to the victim in all pre-sentencing reports submitted to the courts.  The legislature believed that sentencing decisions which are based solely on the circumstances of the defendant's prior history and on an abstract view of the offense are decisions made in a vacuum.  The legislature was convinced that the sentencing judge should, therefore, be informed of the impact which the offense has had on the victim as a representative of the entire community because criminal proceedings are brought on behalf of and intended to protect everyone.  House Standing Committee Report No. 1193-90.

Act 215, Session Laws 1993, amended this section to provide that the pre-sentence diagnosis and report shall include information concerning the defendant's compliance or noncompliance with any order issued to the defendant pursuant to §806-11, at the time of arraignment, to dispose of all firearms and ammunition within the defendant's possession in a manner in compliance with chapter 134 within forty-eight hours of the issuance of the order.  Conference Committee Report No. 66.

Act 240, Session Laws 1998, renamed the criminal injuries compensation commission to the crime victim compensation commission to more accurately reflect the commission's purpose.  This section was amended to conform to that name change.  House Standing Committee Report No. 1060-98.

Case Notes

"History of delinquency" construed to authorize use of defendant's juvenile record in pre-sentence report, and such use is not a violation of §§571-49 and 571-84.  56 H. 75, 527 P.2d 1269.

Pre-sentence report sufficiently complied with this section and chapter 706 was not violated, where defendant asserted that court did not order or receive a pre-sentence correctional diagnosis and report as required by §706-601(1)(a), therefore, since the information required under this section was not furnished to the court for its consideration in imposing sentence, the sentences were not imposed in accordance with provisions of chapter 706 and were illegal.  10 H. App. 535, 880 P.2d 208.

Where defendants were convicted of misdemeanor offenses and were more than twenty-two years old at the time of their convictions, trial court was not statutorily required to order the preparation of a presentence investigation report for defendants before sentencing them.  117 H. 490 (App.), 184 P.3d 805.

Where record indicated that defendants were afforded their right under subsection (2) to be meaningfully heard or to controvert any "unfounded facts, derogatory information, statements and conclusions" in the partial presentence investigation report, trial court did not violate their due process right when it denied their motion to strike a paragraph from the report.  117 H. 490 (App.), 184 P.3d 805.

Cited:  73 H. 259, 831 P.2d 523.

__________

§706-602 Commentary:

1.  H.R.Cr.P., Rule 32(c)(2) (1960).



§706-603 - DNA analysis monetary assessment; DNA registry special fund.

§706-603  DNA analysis monetary assessment; DNA registry special fund.  (1)  In addition to any disposition authorized by chapter 706 or 853, every defendant convicted of a felony offense shall be ordered to pay a monetary assessment of $500 or the actual cost of the DNA analysis, whichever is less.  The court may reduce the monetary assessment if the court finds, based on evidence presented by the defendant and not rebutted by the State, that the defendant is not and will not be able to pay the full monetary assessment and, based on the finding, shall instead order the defendant to pay an assessment that the defendant will be able to pay within five years.

(2)  Notwithstanding any other law to the contrary, the assessment and penalty provided by this section shall be in addition to, and not in lieu of, and shall not be used to offset or reduce, any fine or restitution authorized or required by law.  All assessments and penalties shall be paid into the DNA registry special fund established in subsection (3).

(3)  There is established a special fund to be known as the DNA registry special fund which shall be administered by the attorney general.  The fund shall consist of:

(a)   All assessments and penalties ordered pursuant to subsection (1);

(b)   All other moneys received by the fund from any other source; and

(c)   Interest earned on any moneys in the fund.

Moneys in the DNA registry special fund shall be used for DNA collection, DNA testing, and related costs of recording, preserving, and disseminating DNA information pursuant to chapter 844D.

(4)  Restitution to the victim of a sexual or violent crime shall be made before payment of the monetary assessment. [L 1972, c 9, pt of §1; am L 1973, c 179, §24; am L 1974, c 54, §4; am L 1979, c 3, §4 and c 105, §65; am L 1980, c 232, §37; am L 1986, c 314, §12; am L 1987, c 145, §4; am L 1991, c 231, §2; am L 1998, c 271, §1; am L 2001, c 157, §35; am L 2005, c 112, §4]

COMMENTARY ON §706-603

This section recognizes that in some, if not many, cases the court will need medical and psychiatric information not normally found within the scope of the pre-sentence investigation and report.  It is clear that in deciding which of numerous sentencing alternatives should be employed--e.g., fine, suspended sentence, probation (and the conditions thereof), or imprisonment--the court will need and should be allowed to call upon the professional insights of medical experts.  The need for such professional help has been well stated in the A.B.A. Standards:

Reliance on the trial court for such significant correctional decisions suggests the imperative need for informational services beyond the normal pre-sentence report.  There will inevitably be instances in which the pre-sentence report together with other information acquired during the trial will either leave the court short of desired information or will have raised additional questions which can only be answered by an examination of the defendant's physical, emotional or mental condition.  The lack of access to facilities which can supply such information will force the court to an uninformed guess as to the proper disposition.

Too much is at stake to place the court in such a position.  On occasion the simple correction of a physical defect has altered the course of a seemingly incorrigible offender.  The use of prison in such a context could reinforce the offender's anti-social tendencies.  Similarly, the pattern of psychiatric study followed by appropriate treatment offers significant advantages over the simple detention which characterizes so many of our prisons.  The system needs the ability to discover the cases where unusual factors may indicate the desirability of an unusual disposition.  The availability of facilities such as are contemplated by this section is one step in providing that capability.[1]

The Code does not deal with the question of whether the State should establish one or more reception and diagnostic centers to meet the needs of sentencing courts or whether the court's needs should be met by the employment on a case-by-case basis of local physicians and psychiatrists.[2]  That decision will have to be made eventually, however, the Code is formulated in a manner which allows for future expansion of facilities in this area.

This section represents a needed addition to Hawaii law.

SUPPLEMENTAL COMMENTARY ON §706-603

Act 179, Session Laws 1973, amended this section to permit a convicted defendant to be remanded to an intake service center or community correctional center in addition to a clinic or hospital.  This amendment was part of the implementation of the Hawaii Correctional Master Plan.  (See Supplemental Commentary on §706-602.)

Act 54, Session Laws 1974, amended this section to permit the use of a certified clinical psychologist in making a pre-sentence diagnosis or evaluation.  (Cf. Supplemental Commentary on §§704-404, 411, and 414.)

Act 3, Session Laws 1979, amended this section by providing for a three member examination panel (to be appointed in the same manner as the examination panels in §§704-404, 411 and 414) as the sole alternative to a single examiner.  This was done to allow greater flexibility in appointing mental health professionals to the panels.  Act 105 amended section to restore language inadvertently deleted by Act 54, SL 1974.

Act 232, Session Laws 1980, amended this section to restore amendments made by L 1979, Act 3, §4, which were superseded by L 1979, Act 105, under a general supersession clause.

Act 314, Session Laws 1986, amended "certified clinical psychologists" to "licensed psychologists".  This change was made because psychologists are licensed and not certified and the term "clinical" does not accurately describe psychologists qualified to determine penal responsibility and fitness to proceed.  Act 314 also provided an exception to the licensure requirement which recognizes that under §465-3(4), psychologists employed under government certification or civil service rules are exempt from the licensure requirement.  Conference Committee Report No. 51-86.

Act 145, Session Laws 1987, permitted the department of health to set minimum standards for participation and appointment of a sanity examiner.  The legislature felt this change would allow additional assurances of higher quality testimony by these examiners.  Senate Standing Committee Report No. 691, House Standing Committee Report No. 1217.

Act 231, Session Laws 1991, required the court to order a defendant convicted of a sexual offense, a violent crime, or the attempt of either, to submit to blood and saliva testing to be used for a DNA identification profile which will allow law enforcement officials to identify reoffenders.  The legislature weighed the balance between the defendant's right to privacy and the needs of society, and found that the needs of society to deter sexual and violent crimes outweighed the defendant's right to privacy.  House Standing Committee Report No. 1018.

Act 271, Session Laws 1998, amended this section to require defendants convicted of sexual or violent offenses to provide blood samples for DNA analysis.  The court is allowed to order convicted defendants to pay a monetary assessment of $500 or the actual cost of DNA analysis, whichever is less, to defray the costs of obtaining, storing, and testing the blood sample.  Act 271 created a DNA registry special fund, administered by the attorney general, into which the monetary assessments are to be deposited.  A person who negligently or recklessly fails to provide blood samples is guilty of a misdemeanor, and a person who intentionally or knowingly fails to provide blood samples is guilty of a class C felony.

The legislature recognized that DNA information is an increasingly valuable tool for investigating, prosecuting, and defending criminal cases.  The legislature found that the development of a DNA registry is important to protect the public from further criminal acts committed by the offenders, but that the cost of the DNA sampling process is borne by police departments without state funding.  The legislature agreed that convicted defendants who are required to provide DNA samples should be assessed a fee to defray the costs of testing.  Conference Committee Report No. 110, Senate Standing Committee Report No. 3009.

Act 157, Session Laws 2001, amended this section, among others, to conform amendments relating to revocation of motor vehicle registrations under administrative revocation proceedings with the comprehensive law regarding driving under the influence which is to take effect on January 1, 2002.  Act 157 conformed and consolidated the provisions of Act 189, Session Laws 2000, to existing law regarding driving while under the influence of alcohol or drugs, and suspension and revocation of licenses.  Senate Standing Committee Report No. 1406.

Act 112, Session Laws 2005, established a statewide deoxyribonucleic acid database and data bank identification program for all convicted felons.  Conference Committee Report No. 184.  Act 112 amended this section by deleting the provisions regarding blood samples for deoxyribonucleic acid analysis and by requiring every convicted felon to pay a monetary assessment of $500 or the actual cost of the deoxyribonucleic acid analysis, whichever is less.

Case Notes

Cited as authorizing a pre-sentence psychiatric examination.  60 H. 100, 588 P.2d 409.

__________

§706-603 Commentary:

1.  A.B.A. Standards, comments at 229.

2.  Cf. A.B.A. Standards, comments at 229-231.



§706-604 - Opportunity to be heard with respect to sentence; notice of pre-sentence report; opportunity to controvert or supplement; transmission of report to department.

§706-604  Opportunity to be heard with respect to sentence; notice of pre-sentence report; opportunity to controvert or supplement; transmission of report to department.  (1)  Before imposing sentence, the court shall afford a fair opportunity to the defendant to be heard on the issue of the defendant's disposition.

(2)  The court shall furnish to the defendant or the defendant's counsel and to the prosecuting attorney a copy of the report of any pre-sentence diagnosis or psychological, psychiatric, or other medical examination and afford fair opportunity, if the defendant or the prosecuting attorney so requests, to controvert or supplement them.  The court shall amend or order the amendment of the report upon finding that any correction, modification, or addition is needed and, where appropriate, shall require the prompt preparation of an amended report in which material required to be deleted is completely removed or other amendments, including additions, are made.

(3)  In all circuit court cases, the court shall afford a fair opportunity to the victim to be heard on the issue of the defendant's disposition, before imposing sentence.  The court, service center, or agency personnel who prepare the pre-sentence diagnosis and report shall inform the victim of the sentencing date and of the victim's opportunity to be heard.  In the case of a homicide or where the victim is otherwise unable to appear at the sentencing hearing, the victim's family shall be afforded the fair opportunity to be heard.

(4)  If the defendant is sentenced to imprisonment, a copy of the report of any pre-sentence diagnosis or psychological, psychiatric, or other medical examination, which shall incorporate any amendments ordered by the court, shall be transmitted immediately to the department of public safety. [L 1972, c 9, pt of §1; am L 1986, c 314, §13; am L 1987, c 338, §10; am L 1988, c 305, §10; am L 1989, c 211, §8; gen ch 1992; am L 1993, c 216, §1; am L 2006, c 230, §16]

COMMENTARY ON §706-604

Subsection (1) is a restatement of the existing rule of procedure[1] and practice.

Subsection (2) is addressed to one of the most troublesome problems in the area of pre-sentence investigation: the question of whether the pre-sentence investigation report should be disclosed to the defendant.  The right of the defendant to controvert the pre-sentence report is meaningless to the extent that the report, or a part thereof, is not made available to the defendant.

The Model Sentencing Act allows the court discretion in making the pre-sentence report available in ordinary felony cases, but with respect to murderers and dangerous offenders the report is made available in its entirety.  The Act further provides that "Subject to the control of the court, the defendant shall be entitled to cross-examine those who have rendered reports to the court."[2]

The Model Penal Code provides that "the Court shall advise the defendant or his counsel of the factual contents and the conclusions of any pre-sentence investigation or psychiatric examination and afford fair opportunity, if the defendant so requests, to controvert them.  The sources of confidential information need not, however, be disclosed."[3]

The applicable Hawaii rule of criminal procedure takes the same position as the Model Penal Code.  It reads:

The court shall upon request seasonably made disclose the information contained in the report to the prosecution or to the defendant's attorney or the defendant without disclosing any source of information which was received in confidence, and in such event the court shall make the same disclosure to the other party.[4]

The right to controvert is meaningless unless the report itself, rather than the factual contents and conclusions, is made available to the defendant.  Even more ludicrous would be the insertion into the report of information the source of which is regarded as confidential.  The defendant, under such circumstances could not be expected to controvert such information by showing, for example, that the source was unreliable or biased.  The question of whether the defendant should be sentenced to imprisonment or to probation is no less significant than the question of guilt and the defendant should not have this decision made on the basis of information which the defendant is not allowed an opportunity to challenge.

The A.B.A. Standards have, for the most part, accepted this approach.[5]  In rejecting the M.S.A. and M.P.C. positions, the commentary to the A.B.A. Standards states:

The view which is reflected in subsection (b) [of 4.4] is based upon both an assessment of the values which are served by non-disclosure and a balance of these values against basic fairness to the defendant.  Specifically, the argument that sources of information will dry up if the defendant's attorney is permitted to examine the report falters on two grounds.

The first is based on the experience of those members of the Committee who have lived under a system in which disclosure is routine, and is supplemented by the Committee's examination of sample reports produced under such a system.  The conclusion is that there is little factual basis for the fear that information will become unavailable if the report is disclosed.  The quality and value of a pre-sentence report will turn to an infinitely greater extent on the skill of the probation service and the availability of adequate supporting facilities than it will on whether its contents remain a secret....

The second reason is more fundamental.  One of the basic values underlying the manner in which the guilt phase of a criminal case proceeds is that the defendant is entitled to know the details of the charge against him and is entitled to an opportunity to respond.  It is believed that this value is subverted by a system which does not require disclosure of the information contained in the pre-sentence report.[6]

The Code takes the position that full disclosure is necessary to protect the defendant and the court from inaccuracies which secret reports breed.  Anything less than full disclosure is inconsistent with the truth-seeking function of the judicial process and the rehabilitative function of penal sentences.  "Long since exploded is the theory that a defendant who has been convicted of crime no longer has any rights, or that any sentence less than the maximum is the result of an act of grace."[7]

The A.B.A. Standards include the following provision for nondisclosure in certain "extraordinary cases":

In extraordinary cases, the court should be permitted to except from disclosure parts of the report which are not relevant to a proper sentence, diagnostic opinion which might seriously disrupt a program of rehabilitation, or sources of information which has been obtained on a promise of confidentiality.  In all cases where parts of the report are not disclosed under such authority, the court should be required to state for the record the reasons for its action and to inform the defendant and his attorney that information has not been disclosed.  The action of the court in excepting information from disclosure should be subject to appellate review.[8]

The Code rejects this exception, even in its limited form.  The Code takes the position that it would be better to delete such information from the pre-sentence report--information which by its very nature is questionable because of its secrecy--than to allow the information to be included in the report and not be made available to the defendant.  Although not dealt with specifically in the A.B.A. Standards, the decision to except a part of the pre-sentence report from disclosure would be essentially an ex parte proceeding, thus further excluding the defendant from participation in the resolution of issues which affect the defendant's rights.  The entire exception, and its attendant procedure, seems at best to be a compromise solution on the part of A.B.A.'s Advisory Committee whose commentary reads in part:

By endorsing a general policy in favor of disclosure, by making non-disclosure of specific items a burdensome task to be justified as an exception, and by providing for review to determine whether non-disclosure was justified, the majority believes that the danger will be minimized, but that an outlet will be available to accommodate justifiable fears in particular cases.  In a very few cases, this position will result in disclosure of information which the advocates of secrecy would prefer not to disclose.  Such is the price of a system which derives value from the fairness with which it operates.[9]

In Honolulu a copy of the pre-sentence investigation report when ordered by the court is routinely furnished to defense counsel.  It does not appear from current practice that the untoward results feared by the advocates of secrecy result from full disclosure.  Furthermore, the Office of Adult Probation, as a matter of administrative practice, excepts from its reports information given by an informant who seeks to remain anonymous.  Even when the probation authorities were charged with investigating custody matters in domestic relations cases, a practice which no longer obtains, they refrained from this utilization of confidential information.  The actual procedure in Hawaii appears to be more advanced than its laws in this area.  The Code brings the law into step with current practice.

SUPPLEMENTAL COMMENTARY ON §706-604

Act 305, Session Laws 1988, included licensed psychologists among the professionals which may provide offender examination services to the Hawaii criminal justice system.  The legislature stated that the present laws, which permit only psychiatric evaluation, are inconsistent with the many and varied uses the court has found for the services of licensed psychologists.  Senate Standing Committee Report No. 2153.

Act 216, Session Laws 1993, amended this section to afford a fair opportunity to a victim, or in certain cases, the victim's family, to be heard on the issue of the defendant's disposition before sentence is imposed.  The legislature anticipated that, in those instances in which the victim or family may be unable to personally attend a hearing, the court would accept and consider written statements for the purpose of allowing an opportunity to be heard.  Conference Committee Report No. 60.

Act 230, Session Laws 2006, amended this section to require the court to amend an examiner's report upon finding that any correction, modification, or addition is needed.  House Standing Committee Report No. 665-06.

Case Notes

This is a companion provision to §706-602, and affords defendant opportunity to controvert or supplement the report.  56 H. 75, 527 P.2d 1269 (1974).

Error to refuse defendant an opportunity to be heard and to supplement pre-sentence report.  56 H. 292, 535 P.2d 127.

Court is not restricted to the information in the pre-sentence report in considering the sentence to be imposed.  59 H. 1, 575 P.2d 448.

Defendants have no right to examine probation officer's sentencing recommendation.  67 H. 408, 689 P.2d 754.

A sentencing court must afford a defendant his or her right of presentence allocution before ruling on the applicability of the young adult defendants statute.  90 H. 280, 978 P.2d 718.

Denial of a fair opportunity to be heard on a defendant's disposition before imposing sentence violated clear mandate of subsection (1) and HRPP rule 32(a); misdemeanors and violations fell within scope of subsection (1).  77 H. 241 (App.), 883 P.2d 663.

Where defendant was not sentenced to imprisonment, court did not abuse discretion in denying defendant's request to examine adult probation officer regarding presentence report.  83 H. 280 (App.), 925 P.2d 1104.

Cited:  60 H. 100, 588 P.2d 409.

__________

§706-604 Commentary:

1.  H.R.Cr.P., Rule 32(a) (1960).

2.  M.S.A. §4.

3.  M.P.C. §7.07(5).

4.  H.R.Cr.P. Rule 32(c)(3) (1960).

5.  A.B.A. Standards §4.4.

6.  A.B.A. Standards, comments at 219-220.

7.  Id. at 221.

8.  Id. §4.4(b) (in part).

9.  Id. comments at 225.



§706-605 - Authorized disposition of convicted defendants.

§706-605  Authorized disposition of convicted defendants.  (1)  Except as provided in parts II and IV or in section 706-647 and subsections (2), (6), and (7), and subject to the applicable provisions of this Code, the court may sentence a convicted defendant to one or more of the following dispositions:

(a)   To be placed on probation as authorized by part II;

(b)   To pay a fine as authorized by part III and section 706-624;

(c)   To be imprisoned for a term as authorized by part IV; or

(d)   To perform services for the community under the supervision of a governmental agency or benevolent or charitable organization or other community service group or appropriate supervisor; provided that the convicted person who performs such services shall not be deemed to be an employee of the governmental agency or assigned work site for any purpose.  All persons sentenced to perform community service shall be screened and assessed for appropriate placement by a governmental agency coordinating public service work placement as a condition of sentence.

(2)  The court shall not sentence a defendant to probation and imprisonment except as authorized by part II.

(3)  In addition to any disposition authorized in subsection (1), the court may sentence a person convicted of a misdemeanor or petty misdemeanor to a suspended sentence.

(4)  The court may sentence a person who has been convicted of a violation to any disposition authorized in subsection (1) except imprisonment.

(5)  The court shall sentence a corporation or unincorporated association that has been convicted of an offense in accordance with section 706-608.

(6)  The court shall impose a compensation fee upon every person convicted of a criminal offense pursuant to section 351‑62.6; provided that the court shall waive the imposition of a compensation fee if it finds that the defendant is unable to pay the compensation fee.  When a defendant is ordered to make payments in addition to the compensation fee, payments by the defendant shall be made in the following order of priority:

(a)   Restitution;

(b)   Crime victim compensation fee;

(c)   Probation services fee;

(d)   Other fees; and

(e)   Fines.

(7)  The court shall order the defendant to make restitution for losses as provided in section 706-646.  In ordering restitution, the court shall not consider the defendant's financial ability to make restitution in determining the amount of restitution to order.  The court, however, shall consider the defendant's financial ability to make restitution for the purpose of establishing the time and manner of payment.

(8)  This chapter does not deprive the court of any authority conferred by law to decree a forfeiture of property, suspend or cancel a license, remove a person from office, or impose any other civil penalty.  Such a judgment or order may be included in the sentence. [L 1972, c 9, pt of §1; am L 1975, c 89, §2; am L 1978, c 96, §1; am L 1980, c 93, §1; am L 1986, c 226, §1 and c 314, §14; am L 1990, c 100, §1; am L 1995, c 215, §1; am L 1998, c 206, §4, c 240, §6, and c 269, §4; am L 2005, c 144, §2; am L 2006, c 230, §17]

COMMENTARY ON §706-605

This section states the various sentencing alternatives that are available to the court upon conviction of a defendant for an offense.  With the exceptions of civil commitment in lieu of sentence and mandatory life imprisonment for murder, the authorized dispositions for crimes are:  suspension of sentence, fine, probation, imprisonment, probation with limited imprisonment, fine and probation, and fine and imprisonment.  Subsection (2) makes clear that, with respect to violations, only suspension of sentence or a fine are authorized.

The Code departs from previous practice in that it authorizes suspension of the sentence but does not authorize imposition of sentence and suspension of its execution.[1]  If suspension of sentence works out badly and the court subsequently determines that a sentence must be imposed upon the defendant, the correct sentence ought to be determined at the time of imposition rather than at the prior time when the court ordered its suspension.  The facts which give rise to the need for imposition and execution of sentence should, of course, be made the subject of an up-to-date pre-sentence investigation and report.  The judge ordering suspension of sentence (or suspension of execution) cannot be expected at the time of suspension to formulate a contingent sentence which will account for subsequent facts.

Probation is treated as a specific sentence rather than being treated as "the accompaniment of suspension."[2]  Previous practice was to suspend either imposition or execution of sentence and to place the defendant on probation.  As the Model Penal Code commentary points out: "The matter is of relatively minor moment but may serve in some respects to focus thought upon probation as an independent sanction, a result we think important to achieve."[3]

With the exception of murder (see §706-606), the Code does not exclude the possibility of suspension of sentence or probation in cases of offenses thought to be particularly heinous.  This is contrary to previous law which provided mandatory imprisonment in cases of murder in the first or second degree, rape, carnal abuse of a female under the age of twelve, incest between parents and children or stepchildren, arson, kidnapping, robbery in the first degree, burglary in the first degree when armed with a deadly weapon, embezzlement of public moneys, and the giving or accepting of a bribe or extortion by a public officer, agent or employee.[4]  Although imprisonment would most likely be warranted upon conviction on these types of serious offenses, the Code takes the position that, with the exception of murder, the Legislature should not compel imprisonment for any crime before the circumstances of the crime and facts concerning the defendant are known to the sentencing authority.

This provision rests on the view that no legislative definition or classification of offenses can take account of all contingencies.  However right it may be to take the gravest view of an offense in general, there will be cases comprehended in the definition where the circumstances were so unusual, or the mitigations so extreme, that a suspended sentence or probation would be proper.  We see no reason to distrust the courts upon this matter or to fear that such authority will be abused.[5]

Subsection (3) indicates that the special problems presented by corporate or associational defendants are dealt with in §706-608.

Subsection (4) reserves for the court the authority which has been conferred upon it by law to declare forfeiture, suspend or cancel licenses, remove persons from office and impose other penalties which are civil in nature.  The court in a criminal case retains its power to impose, in addition to authorized penal sanctions, any civil sanction authorized by law which is warranted by the facts of the committed offense.

SUPPLEMENTAL COMMENTARY ON §706-605

Act 89, Session Laws 1975, amended this section by adding (1)(e), empowering the court to order the convicted person to make restitution to the victim of the crime.  The purpose of this change was to repay the victim for loss and develop in the convicted person "...a degree of self-respect and pride in knowing that he or she has righted the wrong committed."  Senate Standing Committee Report No. 789, House Standing Committee Report No. 425.

Act 96, Session Laws 1978, added subsection (1)(f) to provide an alternative sentence for convicted persons for whom fines or imprisonment may not be deemed appropriate and to remove any doubt as to the authority of the court to impose a sentence requiring community service.  Senate Standing Committee Report No. 974-78, House Standing Committee Report No. 586-78.

Act 93, Session Laws 1980, amended subsection (2) to make it clear that the courts have the authority to sentence persons convicted of violations to perform community service.  House Standing Committee Report No. 131-80.  The Act also substituted sex-neutral words for gender-based terms.

Act 100, Session Laws 1990, amended subsection (1)(e) to require mandatory screening for persons sentenced to perform community service to reduce instances of inappropriate placements which jeopardize the safety of the agency, the public, or the offender.  House Standing Committee Report No. 1191-90.

Act 215, Session Laws 1995, amended subsection (1) to authorize the court to order a convicted defendant to pay restitution to the criminal injuries compensation commission if the victim of the crime has been granted a compensation award by the commission.  Prior to the amendment, the law was unclear as to whether the court had authority to order that restitution be paid directly to the criminal injuries compensation commission.  The amendment also will provide additional revenues for the criminal injuries compensation commission, thus allowing the commission to compensate victims promptly for losses.  The legislature found it "appropriate and fiscally responsible" to require a convicted criminal to reimburse the commission when the commission granted an award to the crime victim.  Senate Standing Committee Report No. 1356.

Act 206, Session Laws 1998, amended this section to, among other things, require the imposition of a fee against convicted criminals.  The monetary assessment of convicted criminal defendants is to fund disbursements made by the criminal injuries compensation commission.  The legislature found that state compensation of victims of criminal acts is well-founded in public policy and is the law in every state of the Union.  The legislature also found that thirty-four states administered compensation programs that were financially self-sufficient and funded from fees, fines, penalties, civil recoveries, and/or restitution.  Adoption of such a program would be prudent and consistent with the legislature's objective of cutting government costs, considering the State's economic situation.  Conference Committee Report No. 156.

Act 240, Session Laws 1998, amended this section by changing the name of the criminal injuries compensation commission to the crime victim compensation commission.  The legislature found that the purpose of the criminal injuries compensation commission is to aid victims of crime by providing them compensation for their victimization, and further, that the change would more clearly reflect the purpose of the commission to the public.  Senate Standing Committee Report No. 726.

Act 269, Session Laws 1998, amended this section to allow victims of crime to enforce a criminal restitution order in the same manner as a civil judgment.  Conference Committee Report No. 89.

Act 144, Session Laws 2005, amended this section by establishing the order of priority for a defendant to make payments in addition to the compensation fee.  The priority schedule ensures that the victim of a defendant's crime receives the first amount of compensation paid by the defendant.  Conference Committee Report No. 161, Senate Standing Committee Report No. 1210.

Act 230, Session Laws 2006, amended this section to, among other things, require that when restitution is ordered, the amount of restitution is not based on the defendant's financial ability to make restitution, but the defendant's financial ability to make restitution [shall] be considered in establishing the time and manner of payment.   House Standing Committee Report No. 665-06.

Case Notes

Restitution order may not be enforced against money earned from prison labor.  63 H. 12, 621 P.2d 334.

Purpose and intent is to have convicted person make restitution for criminal acts; court can delegate function of making recommendations regarding restitution but cannot delegate sentencing function.  68 H. 292, 711 P.2d 1295.

A suspended sentence may only be conditioned upon the offender remaining free from further convictions; a formal hearing is not required to revoke a suspended sentence.  70 H. 597, 778 P.2d 716.

Restitution order failed to comply with subsection (1)(d) and was illegally imposed; sentencing court failed to make any finding that $122,248.95 was an amount that defendant could afford to pay in restitution and to prescribe manner of payment; court expressly and improperly delegated judicial function of determining manner of payment to an administrative body, the Hawai`i paroling authority.  78 H. 127, 890 P.2d 1167.

Court did not order defendant to pay restitution in amount that exceeded defendant's ability to pay under subsection (1)(d) where defendant's testimony indicated defendant would have ability to fully satisfy amount of ordered restitution.  83 H. 105, 924 P.2d 1211.

Trial court was not authorized, under this section, to order defendant to pay restitution to the Honolulu police department for its drug "buy money" expenses where (1) it was unlikely that ordering defendant to pay restitution would aid defendant in developing a degree of self-respect and pride in knowing that defendant has righted the wrong committed; and (2) department did not qualify as a "crime victim" under chapter 351 and defendant's offenses did not qualify as a "violent crime" under §351-32.  93 H. 34 (App.), 995 P.2d 335.

Trial court was required to comply with Hawaii supreme court's instructions and enter findings and conclusions specifically illustrating that defendant could afford to pay $20,000 in restitution pursuant to subsection (1)(d), and determine the relevant time period, defendant's gross income and necessary expenses during that time period.  93 H. 290 (App.), 1 P.3d 760.

Trial court erred by improperly ordering restitution without expressly determining defendant's ability to pay and by delegating the authority to determine the payment amounts and timing to the department of public safety; restitution order vacated.  103 H. 68 (App.), 79 P.3d 686.

__________

§706-605 Commentary:

1.  See, e.g., H.R.S. §711-77.

2.  M.P.C., Tentative Draft No. 2, comments at 13 (1954).

3.  Id.

4.  H.R.S. §711-77.

5.  M.P.C., Tentative Draft No. 2, comments at 13-14 (1954).



§706-605.1 - Intermediate sanctions; eligibility; criteria and conditions.

§706-605.1  Intermediate sanctions; eligibility; criteria and conditions.  (1)  The judiciary shall implement alternative programs that place, control, supervise, and treat selected defendants in lieu of a sentence of incarceration.

(2)  Defendants may be considered for sentencing to alternative programs if they:

(a)   Have not been convicted of a non-probationable class A felony; and

(b)   Have not, within the previous five years, been convicted of a crime involving serious bodily injury or substantial bodily injury as defined by chapter 707.

(3)  A defendant may be sentenced by a district, family, or circuit court judge to alternative programs.

(4)  As used in this section, "alternative programs" means programs that, from time to time, are created and funded by legislative appropriation or federal grant naming the judiciary or one of its operating agencies as the expending agency and that are intended to provide an alternative to incarceration.  Alternative programs may include:

(a)   House arrest, or curfew using electronic monitoring and surveillance, or both;

(b)   Drug court programs for defendants with assessed alcohol or drug abuse problems, or both;

(c)   Therapeutic residential and nonresidential programs, including secure drug treatment facilities;

(d)   A program of regimental discipline pursuant to section 706-605.5; and

(e)   Similar programs created and designated as alternative programs by the legislature or the administrative director of the courts for qualified defendants who do not pose significant risks to the community. [L Sp 1995, c 25, §4; am L Sp 2009, c 4, §2]

Cross References

Similar provisions, see §§353-10.5 and 353-63.5.

COMMENTARY ON §706-605.1

Act 25, Special Session Laws 1995, added this section, which requires the judiciary to implement alternative programs that place, control, supervise, and treat selected defendants in lieu of an incarceration sentence.  The legislature addressed the problem of prison overcrowding by, inter alia, providing for the implementation of alternatives to incarceration that do not undermine public safety.  House Standing Committee Report No. 23-S, Senate Standing Committee Report No. 2-S (1995 Special Session).  See also Conference Committee Report No. 122, Senate Bill No. 82 (vetoed).

Act 4, Special Session Laws 2009, amended this section, authorizing the placement of certain drug offenders in secure drug treatment facilities, to promote the rehabilitation of convicted drug offenders through alternatives to incarceration.  The legislature found that providing convicted drug offenders with drug rehabilitation programs in a secure drug treatment facility would reduce the offenders' rate of recidivism upon release and help the offenders develop an important and meaningful role in society.  Senate Standing Committee Report No. 1285, Conference Committee Report No. 25.



§706-605.5 - Program of regimental discipline.

[§706-605.5]  Program of regimental discipline.  (1)  The department of public safety is authorized to implement a rigorous offender program based on regimental discipline.  Participants shall undergo a regimen of hard work, physical training, intensive counseling, and educational and treatment programs within a highly structured and motivational environment.  The program shall be available to defendants and committed persons who:

(a)   Have not been convicted of a class A felony;

(b)   Are not considered violent;

(c)   Are chosen by the director of public safety;

(d)   Are in good physical condition;

(e)   Have not been previously sentenced to an indeterminate term of imprisonment; and

(f)   Are willing to participate in the program.

(2)  The court, with the approval of the director of public safety, may order a defendant to satisfactorily complete a program of regimental discipline of not less than ninety days before the court sentences a defendant or as a condition of probation or a deferred acceptance of guilty plea.

(3)  If a defendant is ordered to complete a program, the director of public safety shall certify to the court whether the defendant completed the program satisfactorily.  If the defendant fails to complete the program satisfactorily as a condition of a deferred acceptance of guilty plea, such a failure shall be considered in accordance with section 853-3.  If a defendant fails to complete the program satisfactorily as a condition of probation, such a failure shall be considered in accordance with section 706-625. [L 1993, c 338, §2]

COMMENTARY ON §706-605.5

Act 338, Session Laws 1993, added this section to authorize the department of public safety to implement a rigorous offender program based on regimental discipline.  The legislature, which is concerned with the problem of prison overcrowding, found that the program established by this section is a viable alternative to incarceration for first-time offenders, who are more likely to respond to rehabilitative efforts.  Conference Committee Report No. 212.



§706-606 - Factors to be considered in imposing a sentence.

§706-606  Factors to be considered in imposing a sentence.  The court, in determining the particular sentence to be imposed, shall consider:

(1)  The nature and circumstances of the offense and the history and characteristics of the defendant;

(2)  The need for the sentence imposed:

(a)  To reflect the seriousness of the offense, to promote respect for law, and to provide just punishment for the offense;

(b)  To afford adequate deterrence to criminal conduct;

(c)  To protect the public from further crimes of the defendant; and

(d)  To provide the defendant with needed educational or vocational training, medical care, or other correctional treatment in the most effective manner;

(3)  The kinds of sentences available; and

(4)  The need to avoid unwarranted sentence disparities among defendants with similar records who have been found guilty of similar conduct. [L 1972, c 9, pt of §1; am L 1976, c 92, §8; am L 1981, c 27, §1; am L 1986, c 314, §15]

Cross References

Imprisonment for murder, see §§706-656 and 657.

COMMENTARY ON §706-606

[Section 606 of the Proposed Draft of the Penal Code provided that a person convicted of murder would be sentenced to an indeterminate term of imprisonment the maximum length of which would be life or twenty years as determined by the court.  The Legislature revised §706-606 and added the provision for mandatory life imprisonment without parole (but subject to commutation) now contained in subsection (a).  The following commentary is based on the original proposal.]

The crime of murder is the most serious offense in the penal law; because of this the Code departs from the general policy underlying §706-605 and makes murder a non- probationable offense in all cases.

The flexible mode of disposition provided by §706-605 is premised on the rationale that, although most class A felons will, perhaps, be sentenced to an indeterminate term of imprisonment, no legislative classification can take account of unusual circumstances or extreme mitigations which would indicate that a sentence to probation, rather than to imprisonment, is warranted.  The case is even stronger for defendants convicted of less serious offenses.  However, in providing a bar to probation for persons convicted of murder (i.e., intentionally or knowingly causing the death of another person), the Code takes the position that, regardless of the information obtained by pre-sentence procedure, the court's options ought to be limited to which maximum, life or twenty years, will be applicable to the convicted defendant's term of imprisonment.  The actual time of release from imprisonment will then be determined by the board of paroles and pardons, which will have more time and resources to devote to a more deliberate determination of the defendant's fitness to return to open society.

SUPPLEMENTAL COMMENTARY ON §706-606

When the Legislature adopted the Code in 1972, it revised §706-606 to provide for life imprisonment without the possibility of parole in the four enumerated cases specified in subsection (a).  However, the Legislature provided that upon the Governor's commutation, parole would be possible at the end of twenty years of imprisonment.  Subsection (b) essentially derived from the Proposed Draft.

The Conference Committee Report specifically provides that:  "It is the intent of your Committee that the term 'peace officer' [see subsection (a)(i)] includes judges and prosecuting attorneys.  It is also the intent of your Committee that §701-101 of the Penal Code shall apply to prisoners presently serving sentences of life without parole who are, after twenty years of imprisonment, subject to the same review as provided in §706-606."  Conference Committee Report No. 2 (1972).

Act 27, Session Laws 1981, eliminated the court's discretion under subsection (b) to impose a sentence of either life imprisonment with possibility of parole or twenty years imprisonment.  As amended the subsection requires the court to impose the same indeterminate sentence in all cases.

Act 314, Session Laws 1986, deleted the provisions concerning sentencing for murder and replaced it with criteria to be considered by a court in imposing any sentence, including the need to afford deterrence to criminal conduct and to impose just punishment.  Conference Committee Report No. 51-86.

Law Journals and Reviews

Risky Business:  Assessing Dangerousness in Hawai‘i.  24 UH L. Rev. 63.

Case Notes

Murder contract not element of offense of murder; only relevant for purpose of sentence enhancement.  807 F.2d 805.

Not unconstitutionally vague.  751 F. Supp. 853.

The better rule is to include in indictment the aggravating circumstances which result in application of statute enhancing the penalty for the crime committed.  59 H. 625, 586 P.2d 250.

Subsection (b) not unconstitutional.  Judge must impose sentence of life imprisonment with possibility of parole, but allowed to reduce it to twenty years if factors or circumstances warrant lesser sentence.  64 H. 193, 638 P.2d 307.

Sentencing court abused discretion by finding defendant committed murder by hire.  67 H. 573, 698 P.2d 287.

Trial court abused its discretion in rigidly applying family court sentencing guidelines promulgated without legislative authority.  72 H. 521, 824 P.2d 837.

Sentencing court may properly consider criminal convictions that occurred subsequent to original illegal sentence when applying §706-606 factors on resentencing.  79 H. 281, 901 P.2d 481.

Where no evidence that group engaged in or endorsed illegal activities, insufficient evidence to establish any reasonable correlation between defendant's association with group and imposition of consecutive prison sentences under paragraph (1).  81 H. 309, 916 P.2d 1210.

No abuse of discretion in court sentencing defendant to extended terms of imprisonment under §§706-661 and 706-662 where, inter alia, court considered each of the factors enumerated in this section and all the mitigating factors raised by defendant.  83 H. 335, 926 P.2d 1258.

The January 1, 1987 repeal of language in subsection (b) (pre-1986 amendment) authorizing a court to impose a sentence of life imprisonment with the possibility of parole for murder in cases other than described in subsection (a) (pre-1986 amendment) did not invalidate any such sentence imposed prior to the repeal date.  102 H. 282, 75 P.3d 1173.

A sentencing court may not impose discretionary conditions of probation pursuant to §706-624(2) unless there is a factual basis in the record indicating that such conditions "are reasonably related to the factors set forth in this section" and insofar as such "conditions involve only deprivations of liberty or property", that they are reasonably necessary for the purposes indicated in paragraph (2).  103 H. 462, 83 P.3d 725.

Where trial court's rationale for imposing jail time reflected the factors listed in this section, and the jail time imposed did not exceed the maximum jail term authorized by §706-663, trial court did not clearly exceed the bounds of reason nor disregard rules or principles of law or practice to defendant's substantial detriment in imposing a jail term; thus, trial court did not abuse its discretion in sentencing defendant to 120 days' imprisonment.  116 H. 403 (App.), 173 P.3d 550.

Seven-day term of imprisonment was not unreasonably related to factors set forth in this section, considering nature of offense and circumstances presented by the record.  10 H. App. 381, 876 P.2d 1331.

Trial court did not abuse its discretion in sentencing defendant to consecutive terms of imprisonment under §706-668.5 where, taking into consideration all of the factors set forth in this section, the court pointed to the high level of cruelty, violence, and viciousness involved in the commission of the offenses, that most of the offenses took place in front of defendant's two-year-old son, defendant's lack of remorse, the clear and present danger defendant posed to complainant and the community, and the poor prospects for defendant's rehabilitation.  106 H. 365 (App.), 105 P.3d 242.

Discussed:  78 H. 127, 890 P.2d 1167; 81 H. 421 (App.), 918 P.2d 228.



§706-606.1 - REPEALED.

§706-606.1  REPEALED.  L 1986, c 314, §16.



§706-606.2 - Special sentencing considerations for arson; other actions not prohibited.

§706-606.2  Special sentencing considerations for arson; other actions not prohibited.  (1)  In addition to any other penalty imposed, a person convicted of arson involving fire set to brush, grass, vegetation on the land resulting in damage to ten thousand square feet or more of property, may be required to:

(a)   Pay any costs associated with extinguishing the fire, which shall include, but are not limited to:

(i)  Personnel salary, benefits, and overtime;

(ii)  The operation, maintenance, and repair of apparatus, aircraft, and equipment;

(iii)  Supplies expended, damaged, or lost; and

(iv)  Rehabilitation supplies during fire fighting operations; and

(b)   Perform community service work in the region in which the property damage occurred.

With regard to any fine or monetary penalty that may be imposed on a minor convicted or adjudicated for an offense of arson, the parents or legal guardians of the minor shall be liable for the percentage of costs associated with extinguishing the fire based upon the apportionment of fire damage to real or personal property caused by the minor as a result of committing the offense of arson, regardless of whether the property is publicly or privately owned.

(2)  Nothing in this section shall prohibit a separate criminal action being brought by the State or a civil action being brought by the State or a third party for conduct that constitutes an offense of arson. [L 2006, c 182, §1; am L 2007, c 9, §18 and c 11, §1; am L 2008, c 17, §1]

Cross References

Arson, see §§708-8251 to 8254.

COMMENTARY ON §706-606.2

Act 182, Session Laws 2006, added this section, creating special sentencing considerations for arson.  The section allows the assessment of the costs associated with putting out a fire and community service against the person who set the fire.  The section also holds a parent or guardian of a minor who sets a brush fire liable for the cost of damages attributable to the minor.  The legislature found that making parents and legal guardians of minor defendants liable for damages would be a strong incentive for them to take a more proactive approach in regulating the actions of their children.  The section also states that a separate criminal or civil action is not prohibited.  Conference Committee Report No. 48-06, House Standing Committee Report No. 1124-06, Senate Standing Committee Report No. 2569.

Act 9, Session Laws 2007, amended this section by deleting the brackets around the word "fine" to ratify the revisor's substitution of the word "fine" for "fire" in the section, and by adding subsection designations to conform to the style of the Hawaii Penal Code.  House Standing Committee Report No. 807.

Act 11, Session Laws 2007, amended this section to clarify that special sentencing provisions for arson apply to persons convicted of arson resulting in damage to more than ten thousand square feet of property.  The current law states that the damage to property must be exactly ten thousand square feet to qualify for special sentencing considerations.  Act 11 provided that the damage be ten thousand square feet or more.  House Standing Committee Report No. 773, Senate Standing Committee Report No. 1128.

Act 17, Session Laws 2008, amended subsection (1), clarifying the costs associated with extinguishing a brush fire that a person convicted of arson may be required to pay to include personnel salary, benefits, and overtime; the operation, maintenance, and repair of apparatus, aircraft, and equipment; supplies expended, damaged, or lost; and rehabilitation supplies during firefighting operations. The court lacked guidance as to the costs the court could require an arsonist to pay for starting a brush fire.  The legislature found that the Act was just, would reduce the counties' financial burden incurred for firefighting expenses, and would serve as a deterrent to those who would commit arson.  House Standing Committee Report No. 1522-08, Senate Standing Committee Report No. 2557.



§706-606.3 - Expedited sentencing program.

§706-606.3  Expedited sentencing program.  [Repeal on June 30, 1995, by L 1993, c 316, §6 extended to June 30, 2001, by L 1995, c 157, §1 and deleted by L 2001, c 127, §3.]  (1)  A person who has committed intra-family sexual assault may be considered for the expedited sentencing program in accordance with this section.  As used in this section, "intra-family" sexual assault means any criminal offense of felony sexual assault under section 707-730, 707-731, or 707-732, or incest, as defined in section 707-741, in which the victim of the offense is related to the defendant by consanguinity or marriage, or resides in the same dwelling unit as the defendant, and the victim was, at the time of the sexual assault, under the age of eighteen.

(2)  The police department of the county in which the sexual assault took place or any other appropriate investigative law enforcement agency shall confer with the appropriate prosecuting authority.  If the prosecuting authority determines that it is appropriate to provide notice of the expedited sentencing program to the defendant, the police department or other appropriate investigative law enforcement agency shall give the defendant written notice of the existence of the expedited sentencing program provided in this section.  The notice provision shall not be a prerequisite to questioning the defendant.  The notice provision shall not obligate the prosecuting authority to issue a statement of "no objection" when considering the defendant for the expedited sentencing program.

(3)  The written notice shall state:

"YOU ARE ADVISED TO SEEK LEGAL COUNSEL IMMEDIATELY.  IF YOU CANNOT AFFORD PRIVATE COUNSEL, CONTACT THE OFFICE OF THE PUBLIC DEFENDER.  FAILURE TO CONTACT AN ATTORNEY MAY DISQUALIFY YOU FROM THIS PROGRAM.  A copy of section 706-606.3, Hawaii Revised Statutes, is attached to this notice.  You are under investigation for a felony sexual assault against a minor.  Upon completion of this investigation, if there is sufficient basis to believe that you have committed a sexual assault, the case will be referred to the appropriate prosecuting authority for review and possible institution of criminal charges.  Hawaii law provides for a range of ordinary prison sentences for felony sexual assault ranging from five years up to twenty years, or life imprisonment, depending upon the offense.  However, section 706-606.3, Hawaii Revised Statutes, provides that a person who commits a sexual assault upon a minor but who admits guilt, cooperates with the prosecuting authority, and participates in appropriate assessment and treatment may be considered for the expedited sentencing program.  A person who is sentenced in accordance with the expedited sentencing program may be sentenced to a term of probation.  Probation may be revoked, however, for failure to comply with the terms of the probation pursuant to section 706-625.  To qualify for consideration for the expedited sentencing program, your legal counsel first must request from the office of the prosecuting authority named in this notice a written statement as to whether that office has any objection to your being considered for the expedited sentencing program.  THE COURT WILL NOT CONSIDER YOU FOR THE EXPEDITED SENTENCING PROGRAM UNDER SECTION 706-606.3, HAWAII REVISED STATUTES, UNLESS YOUR LEGAL COUNSEL HAS RECEIVED A WRITTEN STATEMENT THAT THE APPROPRIATE PROSECUTING AUTHORITY HAS NO OBJECTION TO YOUR BEING CONSIDERED FOR THE EXPEDITED SENTENCING PROGRAM AND THE REQUEST FOR THAT WRITTEN STATEMENT WAS MADE WITHIN FOURTEEN DAYS OF YOUR RECEIPT OF THIS NOTICE.  FURTHER, THE COURT WILL NOT CONSIDER YOU FOR THE EXPEDITED SENTENCING PROGRAM UNDER SECTION 706-606.3, HAWAII REVISED STATUTES, UNLESS, ONCE YOUR LEGAL COUNSEL HAS RECEIVED THIS NOTICE, YOU HAVE MADE A GOOD FAITH EFFORT TO AVOID THE NECESSITY OF THE CHILD BEING REMOVED FROM THE FAMILY HOME, INCLUDING BUT NOT LIMITED TO MOVING AND REMAINING OUT OF THE FAMILY HOME UNTIL OTHERWISE ORDERED BY THE COURT."

The written notice also shall provide:

(a)   Instructions on how to contact the appropriate prosecuting authority, including any necessary addresses and telephone numbers; and

(b)   The name of the person delivering the notice and the date it was given to the alleged offender.

(4)  A defendant shall not be considered by the court for the expedited sentencing program under this section unless the defendant's legal counsel requests within fourteen days of the defendant's receipt of the written notice, that the defendant be considered for the expedited sentencing program, and defendant's counsel subsequently receives a written statement from the appropriate prosecuting authority stating that it has no objection to the defendant being considered for the expedited sentencing program in accordance with this section.  Additionally, each of the following criteria shall be met:

(a)   After receiving the required written notice, the defendant made a good faith effort to avoid the necessity of the child being removed from the family home, including but not limited to moving and remaining out of the family home until otherwise ordered by the court;

(b)   The victim of the sexual assault was under the age of eighteen when the sexual assault was committed;

(c)   The defendant was never previously sentenced under this section and has never been convicted of felony sexual assault under section 707-730, 707-731, or 707-732, or incest under section 707-741;

(d)   A guardian ad litem appointed in a family court proceeding, or a person assigned by the Children's Advocacy Center to serve as guardian ad litem, agreed that it would be in the best interest of the child for the defendant to be considered for the expedited sentencing program.  No prosecuting authority shall issue a statement of no objection without this prior agreement; and

(e)   The defendant has complied with the requirements for consideration for the expedited sentencing program as established in subsection (6); provided that at sentencing the prosecuting authority may oppose the defendant's participation in the expedited sentencing program if the prosecuting authority determines that the defendant has failed to satisfy the criteria under subsection (6).

(5)  The prosecuting authority and the child's guardian ad litem may consult with any other appropriate agency or individual to assist in a decision whether to provide a written statement of "no objection" prior to the defendant being considered for sentencing under the expedited sentencing program.

(6)  Within seven business days of receipt of the written notice stating that the appropriate prosecuting authority has no objection to the defendant being considered for the expedited sentencing program in accordance with this section, unless the prosecuting authority waives compliance with the time limit, the defendant shall:

(a)   Continue to make a good faith effort to avoid the necessity of the child being removed from the family home, including but not limited to moving and remaining out of the family home until otherwise ordered by the court;

(b)   Admit to commission of the sexual assault to the police department of the county in which the assault took place or other appropriate investigative law enforcement agency;

(c)   Provide to the appropriate prosecuting authority a written waiver of indictment and preliminary hearing for any criminal charges arising from the sexual assault; and

(d)   Enter a voluntary plea of guilty to the charge or charges alleged upon or following arraignment.

(7)  Notwithstanding sections 706-606.5, 706-620, 706-659, 706-660, and 706-660.2, a defendant considered for the expedited sentencing program under this section when sentence is imposed may be sentenced to a term of probation pursuant to section 706-624; provided that if the defendant is sentenced to a term of imprisonment as a condition of probation, the term of imprisonment may allow for the defendant's retention of employment.

(8)  The term of probation under this section shall be as follows:

(a)   For an offense under section 707-730 or 707-731, twenty years; and

(b)   For an offense under section 707-732 or 707-741, ten years.

(9)  In addition to the conditions of probation provided under section 706-624, a sentence under this section shall include that the defendant shall:

(a)   Participate in court approved, appropriate sex offender assessment and treatment that shall conform to the guidelines developed by the adult probation division of the appropriate circuit court, until clinically discharged; provided that:

(i)  The prosecuting authority shall be provided notice and the opportunity for a hearing prior to any authorization for treatment discontinuance by the court or the adult probation division;

(ii)  The defendant shall pay for the cost of the assessment and treatment to the extent that the defendant has the ability to do so; and

(iii)  A lack of assessment and treatment resources shall result in the defendant not being considered for the expedited sentencing program;

(b)   Provide a written waiver of confidentiality for any assessment, treatment, counseling, therapy, or other program ordered as a condition of probation;

(c)   Comply with all orders entered in a proceeding pursuant to chapter 587; and

(d)   Comply with other condition deemed by the court to be reasonably necessary for the protection of the victim of the sexual assault or the rehabilitation of the defendant.

(10)  There shall be a rebuttable presumption in favor of the court imposing a sentence in accordance with this section when a defendant qualifies for the expedited sentencing program, and written notice of "no objection" is issued by the prosecuting authority.  The court shall provide written findings of fact setting forth specific reasons justifying imposition of a sentence that is not in accordance with this section. [L 1993, c 316, §1; am L 2001, c 127, §2]

Cross References

Children's advocacy program, see chapter 588.

COMMENTARY ON §706-606.3

Act 316, Session Laws 1993, added this section to create an option for expedited sentencing of persons who have committed intra-family sexual assault.  The legislature found that this section offers a new approach to removing obstacles that delay and hinder the successful prosecution of certain sex offenders, offers prosecutors an option to encourage offenders to plead guilty and accept treatment early in the proceedings, and offers hope that treatment and intensive monitoring will minimize the chance of further abuse.  The intent is to accomplish an increase in criminal convictions, punishment, and deterrence, while providing better protection for potential victims, not only from sexual assault but from the trauma of being the primary witness against a family member.  House Standing Committee Report No. 1174, Senate Standing Committee Report No. 849.

Act 157, Session Laws 1995, extended the sunset date of this section from June 30, 1995 to June 30, 2001.  The legislature found that the expedited sentencing program served as "a viable alternative in a small number of select cases" and that the program should continue to be available within the criminal justice system.  However, the legislature believed that there was insufficient basis to determine whether the program should be made permanent.  Conference Committee Report No. 62.

Act 127, Session Laws 2001, repealed the sunset date for the expedited sentencing program of the family court.  The purpose of the program was to allow for the expeditious removal of the offender from the family home, in cases of intra-family felony sexual assault or incest, thus allowing the child to remain in the home.   The legislature found that the program applied only to those offenders found to be "safe to probate" and minimized the possibility of revictimizing the child by eliminating the need to testify and requiring treatment and supervision of all members of the child's family.  The legislature further found that the program had been effective and beneficial to the families concerned.   Senate Standing Committee Report No. 1453, Conference Committee Report No. 114.



§706-606.4 - Sentencing in offenses involving abuse of a family or household member committed in the presence of a minor.

§706-606.4  Sentencing in offenses involving abuse of a family or household member committed in the presence of a minor.  (1)  In addition to the factors considered under section 706-606, the court shall consider the following aggravating factors in determining the particular sentence to be imposed:

(a)   The defendant has been convicted of committing or attempting to commit an offense involving abuse of a family or household member;

(b)   The defendant is or has been a family or household member of either a minor referred to in paragraph (c) or the victim of the offense; and

(c)   The offense contemporaneously occurred in the presence of a minor.

(2)  As used in this section:

"Family or household member" has the same meaning as defined in section 709-906.

"In the presence of a minor" means in the actual physical presence of a child or knowing that a child is present and may hear or see the offense.

"Offense" means a violation of section 707-710 (assault in the first degree), 707-711 (assault in the second degree), 707-730 (sexual assault in the first degree), 707-731 (sexual assault in the second degree), 707-732 (sexual assault in the third degree), or 709-906 (abuse of family or household members). [L 1999, c 268, §2; am L 2003, c 3, §16]

COMMENTARY ON §706-606.4

Act 268, Session Laws 1999, added this section to require judges, when imposing a sentence, to consider the fact that the crime was committed in the presence of a minor as an aggravating factor of the crime; the court shall consider the aggravating factors in addition to the factors to be considered under §706-606.  The legislature found that children who witness domestic violence are harmed in many ways, and acknowledged that domestic violence is a perpetuation of a violent cycle, as children of abuse grow up to be abusers themselves.  Studies have documented multiple problems among children that have witnessed continual assaults by one parent on another in the home, including psychological and emotional distress, cognitive functioning problems, and physical problems.  Because of the high social and financial costs resulting from domestic violence, the legislature agreed that more serious penalties should be imposed for both their deterrent and punitive effects.  Conference Committee Report No. 26.

Act 3, Session Laws 2003, made a technical amendment to this section, by deleting the brackets around the word "or" in the phrase "abuse of family or household members".



§706-606.5 - Sentencing of repeat offenders.

§706-606.5  Sentencing of repeat offenders.  (1)  Notwithstanding section 706-669 and any other law to the contrary, any person convicted of murder in the second degree, any class A felony, any class B felony, or any of the following class C felonies:  section 188-23 relating to possession or use of explosives, electrofishing devices, and poisonous substances in state waters; section 386-98(d)(1) relating to fraud violations and penalties; section 431:2-403(b)(2) relating to insurance fraud; section 707-703 relating to negligent homicide in the second degree; section 707-711 relating to assault in the second degree; section 707-713 relating to reckless endangering in the first degree; section 707-716 relating to terroristic threatening in the first degree; section 707-721 relating to unlawful imprisonment in the first degree; section 707-732 relating to sexual assault or rape in the third degree; section 707-752 relating to promoting child abuse in the third degree; section 707-757 relating to electronic enticement of a child in the second degree; section 707-766 relating to extortion in the second degree; section 708-811 relating to burglary in the second degree; section 708-821 relating to criminal property damage in the second degree; section 708-831 relating to theft in the first degree as amended by Act 68, Session Laws of Hawaii 1981; section 708-831 relating to theft in the second degree; section 708-835.5 relating to theft of livestock; section 708-836 relating to unauthorized control of propelled vehicle; section 708-839.8 relating to identity theft in the third degree; section 708-839.55 relating to unauthorized possession of confidential personal information; section 708-852 relating to forgery in the second degree; section 708-854 relating to criminal possession of a forgery device; section 708-875 relating to trademark counterfeiting; section 710-1071 relating to intimidating a witness; section 711-1103 relating to riot; section 712-1203 relating to promoting prostitution in the second degree; section 712-1221 relating to gambling in the first degree; section 712-1224 relating to possession of gambling records in the first degree; section 712-1243 relating to promoting a dangerous drug in the third degree; section 712-1247 relating to promoting a detrimental drug in the first degree; section 846E-9 relating to failure to comply with covered offender registration requirements; section 134-7 relating to ownership or possession of firearms or ammunition by persons convicted of certain crimes; section 134-8 relating to ownership, etc., of prohibited weapons; section 134-9 relating to permits to carry, or who is convicted of attempting to commit murder in the second degree, any class A felony, any class B felony, or any of the class C felony offenses enumerated above and who has a prior conviction or prior convictions for the following felonies, including an attempt to commit the same: murder, murder in the first or second degree, a class A felony, a class B felony, any of the class C felony offenses enumerated above, or any felony conviction of another jurisdiction, shall be sentenced to a mandatory minimum period of imprisonment without possibility of parole during such period as follows:

(a)   One prior felony conviction:

(i)  Where the instant conviction is for murder in the second degree or attempted murder in the second degree--ten years;

(ii)  Where the instant conviction is for a class A felony--six years, eight months;

(iii)  Where the instant conviction is for a class B felony--three years, four months; and

(iv)  Where the instant conviction is for a class C felony offense enumerated above--one year, eight months;

(b)   Two prior felony convictions:

(i)  Where the instant conviction is for murder in the second degree or attempted murder in the second degree--twenty years;

(ii)  Where the instant conviction is for a class A felony--thirteen years, four months;

(iii)  Where the instant conviction is for a class B felony--six years, eight months; and

(iv)  Where the instant conviction is for a class C felony offense enumerated above--three years, four months;

(c)   Three or more prior felony convictions:

(i)  Where the instant conviction is for murder in the second degree or attempted murder in the second degree--thirty years;

(ii)  Where the instant conviction is for a class A felony--twenty years;

(iii)  Where the instant conviction is for a class B felony--ten years; and

(iv)  Where the instant conviction is for a class C felony offense enumerated above--five years.

(2)  Except as in subsection (3), a person shall not be sentenced to a mandatory minimum period of imprisonment under this section unless the instant felony offense was committed during such period as follows:

(a)   Within twenty years after a prior felony conviction where the prior felony conviction was for murder in the first degree or attempted murder in the first degree;

(b)   Within twenty years after a prior felony conviction where the prior felony conviction was for murder in the second degree or attempted murder in the second degree;

(c)   Within twenty years after a prior felony conviction where the prior felony conviction was for a class A felony;

(d)   Within ten years after a prior felony conviction where the prior felony conviction was for a class B felony;

(e)   Within five years after a prior felony conviction where the prior felony conviction was for a class C felony offense enumerated above;

(f)   Within the maximum term of imprisonment possible after a prior felony conviction of another jurisdiction.

(3)  If a person was sentenced for a prior felony conviction to a special term under section 706-667, then the person shall not be sentenced to a mandatory minimum period of imprisonment under this section unless the instant felony offense was committed during such period as follows:

(a)   Within eight years after a prior felony conviction where the prior felony conviction was for a class A felony;

(b)   Within five years after the prior felony conviction where the prior felony conviction was for a class B felony;

(c)   Within four years after the prior felony conviction where the prior felony conviction was for a class C felony offense enumerated above.

(4)  Notwithstanding any other law to the contrary, any person convicted of any of the following misdemeanor offenses:

(a)   Section 707-712 relating to assault in the third degree;

(b)   Section 707-717 relating to terroristic threatening in the second degree;

(c)   Section 707-733 relating to sexual assault in the fourth degree;

(d)   Section 708-822 relating to criminal property damage in the third degree;

(e)   Section 708-832 relating to theft in the third degree; and

(f)   Section 708-833.5(2) relating to misdemeanor shoplifting,

and who has been convicted of any of the offenses enumerated above on at least three prior and separate occasions within three years of the date of the commission of the present offense, shall be sentenced to no less than nine months of imprisonment.  Whenever a court sentences a defendant under this subsection for an offense under section 707-733, the court shall order the defendant to participate in a sex offender assessment and, if recommended based on the assessment, participate in the sex offender treatment program established by chapter 353E.

(5)  The sentencing court may impose the above sentences consecutive to any sentence imposed on the defendant for a prior conviction, but such sentence shall be imposed concurrent to the sentence imposed for the instant conviction.  The court may impose a lesser mandatory minimum period of imprisonment without possibility of parole than that mandated by this section where the court finds that strong mitigating circumstances warrant such action.  Strong mitigating circumstances shall include, but shall not be limited to the provisions of section 706-621.  The court shall provide a written opinion stating its reasons for imposing the lesser sentence.

(6)  A person who is imprisoned in a correctional institution pursuant to subsection (1) shall not be paroled prior to the expiration of the mandatory minimum term of imprisonment imposed pursuant to subsection (1).

(7)  For purposes of this section:

(a)   Convictions under two or more counts of an indictment or complaint shall be considered a single conviction without regard to when the convictions occur;

(b)   A prior conviction in this or another jurisdiction shall be deemed a felony conviction if it was punishable by a sentence of death or of imprisonment in excess of one year; and

(c)   A conviction occurs on the date judgment is entered. [L 1976, c 181, §1; am L 1979, c 98, §1; am L 1980, c 284, §1; am L 1981, c 69, §1; am L 1986, c 314, §17; am L 1987, c 181, §3; am L 1990, c 28, §2; am L 1996, c 87, §1; am L 1997, c 277, §2; am L 1999, c 195, §10 and c 244, §1; am L 2006, c 80, §1 and c 139, §4; am L 2007, c 49, §2; am L 2008, c 80, §2; am L 2009, c 149, §6]

Note

Section 707-703 as amended relates to negligent homicide in the second degree.

Sections 707-735 and 707-736, referred to in text, are repealed.

Cross References

Former conviction in another jurisdiction, see §706-665.

Negligent homicide in the first degree, see §707-702.5.

COMMENTARY ON §706-606.5

This section was added by Act 181, Session Laws 1976.  Finding a clear danger to the people of Hawaii in the high incidence of offenses being committed by repeat offenders, the legislature felt it necessary to provide for mandatory terms of imprisonment without possibility of parole in cases of repeated offenses by prior offenders.  House Conference Committee Report No. 32, Senate Conference Committee Report No. 33.

Act 98, Session Laws 1979, amended this section to provide that persons convicted of any of the crimes enumerated be punished as repeat offenders if they are subsequently convicted of any of the enumerated offenses within the time of the maximum sentence of the prior conviction.  Under the prior law, a person had to be convicted of the same enumerated crime on more than one occasion.  The Legislature felt this amendment was needed to alleviate concerns that the repeat offender problem be dealt with seriously.  Conference Committee Report No. 11.

Act 284, Session Laws 1980, completely revised this section.  It expanded the list of offenses carrying the possibility of mandatory minimum sentences and divided the offenses into the two classes enumerated in subsections (1) and (2).  Further, it introduced a degree of flexibility into the sentencing procedure by allowing the court, upon written opinion, to set a lesser minimum sentence than that prescribed if there were strong mitigating circumstances to warrant such action.

Act 314, Session Laws 1986, amended the repeat offender law so that mandatory minimum terms of imprisonment are increased as the severity of the repeat offense increases.  Thus, the mandatory minimum term for a class A repeat offender is greater than that term for a class B repeat offender.  The period of time during which a felon is considered to have a prior felony conviction is dependent on the seriousness of the prior felony; the more severe the prior crime, the longer it remains a prior conviction.

Only certain class C felonies were made subject to the repeat offender law since the legislature intended to have some latitude as to which of those crimes should fall within the repeat offender category.  Conference Committee Report No. 51-86.

Act 181, Session Laws 1987, added felony convictions of another jurisdiction to the list of crimes ("prior felonies") which are considered in the sentencing of repeat offenders.  The Act also added, to the list of applicable periods, that the period within which the repeat offender statute applies is the maximum possible prison term of the prior felony conviction of another jurisdiction.  The Act repealed subparagraph 706-606.5(4)(a) to clarify that this section requires only one felony conviction prior to the felony for which the defendant is sentenced pursuant to this section.  Senate Standing Committee Report No. 1130.

Act 87, Session Laws 1996, added the crime of unauthorized control of propelled vehicle to the class C felonies subject to repeat offender sentencing.  The legislature found that vehicle thefts and property taken from the vehicles was a serious problem in the State, and that this kind of theft affected a significant number of visitors and residents.  The Act also amended the section to prohibit the parole of repeat offenders prior to the expiration of their mandatory minimum terms of imprisonment.  Senate Standing Committee Report No. 2598.

Act 277, Session Laws 1997, amended this section by including the offense of trademark counterfeiting in the list of offenses for repeat offenders.  The legislature found that trademark counterfeiting was a recurring problem in Hawaii for retail boutiques and trademark products of the University of Hawaii, and that tourists are often the target for the scams.  The legislature believed that the Act would safeguard not only consumers from the sale of counterfeit products, but would also protect the reputation and quality of trademarks and ensure that trademarks are used for their legitimate and intended purposes.  House Standing Committee Report No. 1620, Senate Standing Committee Report No. 759.

Act 195, Session Laws 1999, amended this section to include §188-23 as an offense subject to repeat offender sentencing.  Senate Standing Committee Report No. 1487.

Act 244, Session Laws 1999, amended this section by, among other things, providing:  (1) that the multiple offender of assault in the third degree, terroristic threatening in the second degree, sexual assault in the fourth degree, criminal property damage in the third degree, theft in the third degree, or misdemeanor shoplifting, shall be sentenced to no less than nine months of imprisonment in cases where a person is convicted on at least three prior and separate occasions of any of the specified misdemeanor offenses within a three-year period;  and (2) that the court shall order a defendant sentenced under §707-733, relating to sexual assault in the fourth degree, to participate in a sex offender assessment and participate in the sex offender treatment program, if necessary and appropriate.

The legislature found that there are many criminals who repeatedly commit misdemeanor offenses; these persons know that under current law, if caught, the consequences of their conduct will be relatively minor.  As such, there is currently no serious deterrent to their repeated criminal behavior.  A mandatory sentence will send a strong message that repeated criminal behavior will not be tolerated.  Conference Committee Report No. 42, House Standing Committee Report No. 1466.

Act 80, Session Laws 2006, added electronic enticement of a child in the second degree to the list of class C felonies subject to repeat offender sentencing.  Act 80 provided a means to ensure the safety of Hawaii's children, enhance enforcement efforts, and impose significant penalties against those who prey on the most vulnerable members of the community.  Conference Committee Report No. 10-06, House Standing Committee Report No. 1520-06.

Act 139, Session Laws 2006, increased the protection of personal information by providing for repeat felony offender sentencing of offenders with prior felony convictions who are convicted of unauthorized possession of confidential personal information or of identity theft in the third degree.  Hawaii law enforcement has found it difficult to curb the rise in identity theft-related crimes when identity thieves in possession of personal information who have not yet caused a monetary loss to the victim cannot be prosecuted for crimes other than petty misdemeanor thefts.  The legislature found that increasing the penalties for identity theft by amending the law to make identity theft an enumerated offense within the repeat offender statute would help to deter identity theft crimes.  Senate Standing Committee Report No. 2636, House Standing Committee Report No. 1295-06.

Act 49, Session Laws 2007, amended this section to deter insurance fraud by including felony insurance fraud relating to workers' compensation, accident and health or sickness, and motor vehicle insurance, and insurance provided by mutual benefit societies and health maintenance organizations, among the offenses subject to repeat felony offender sentencing.  The legislature found that while insurance [fraud] is often perceived as a nonviolent and victimless crime, the ramifications of insurance fraud affect everyone through higher insurance premiums.  House Standing Committee Report No. 913, Senate Standing Committee Report No. 1589.

Act 80, Session Laws 2008, amended subsection (1) by including the offense of failure to comply with covered offender registration requirements.  Conference Committee Report No. 82-08.

Act 149, Session Laws 2009, which amended subsection (1), established an insurance fraud investigations branch to replace the insurance fraud investigations unit, with expanded authority to prevent, investigate, and prosecute insurance fraud to include all lines of insurance except workers' compensation.  Act 149 also established criminal and administrative penalties for insurance fraud in all covered lines of insurance and for different types of insurance fraud.  The legislature found that because insurance fraud occurs in every line of insurance, the State's insurance fraud law should be expanded accordingly.  Conference Committee Report No. 26, Senate Standing Committee Report No. 1338.

Case Notes

Not applicable to defendant who had no prior conviction for any offense for which now charged.  800 F.2d 861.

Where defendant contended, inter alia, that federal sentencing guidelines preempted use of Hawaii repeat offender statute, defendant's conviction was subject to the statute, which applied to offenses committed on federal enclaves; district court did not err in applying the statute.  105 F.3d 463.

"Prior conviction" includes convictions which occurred before the effective date of statute.  61 H. 262, 602 P.2d 914.

Sentencing under section--procedural requirements.  61 H. 262, 602 P.2d 914.

Statute as it applies to burglary in the first degree is not unconstitutional as violative of the cruel and unusual punishment, equal protection, due process, or ex post facto clauses.  61 H. 262, 602 P.2d 914.

Proof of legal representation.  61 H. 281, 602 P.2d 927.

Sufficiency of evidence of prior conviction.  61 H. 281, 602 P.2d 927.

Mandatory minimum sentence for repeat offenders of §712-1242 not constitutionally proscribed.  61 H. 285, 602 P.2d 930.

Requirement of notice of intended application of section.  61 H. 285, 602 P.2d 930.

State must show defendant was represented by counsel at prior conviction or had waived such representation.  61 H. 285, 602 P.2d 930.

Conviction on multiple counts considered as one prior conviction.  63 H. 509, 630 P.2d 633.

Lesser mandatory minimum sentence under subsection (3) may be imposed for persons convicted prior to effective date of 1980 amendment but sentenced after it.  64 H. 210, 638 P.2d 319.

Not ambiguous.  66 H. 182, 658 P.2d 882.

Section does not apply to attempted felonies.  67 H. 476, 691 P.2d 1169.

Sentence is illegal if not imposed on repeat offender in compliance with statute's requirements.  67 H. 531, 696 P.2d 344.

Mandatory minimum sentence may not run consecutively to sentence for underlying conviction.  67 H. 616, 699 P.2d 988.

"Conviction" refers to judgment entered upon finding of guilt.  Two sentences on the same day for separate offenses charged in two indictments are two convictions.  68 H. 124, 706 P.2d 1293.

Defendant's prior four-year sentence as young adult is the "maximum sentence of the prior conviction".  68 H. 169, 706 P.2d 1304.

Defendant's two prior convictions did not merge into one prior conviction.  71 H. 153, 785 P.2d 1314.

A sentencing court may order that a mandatory minimum term of imprisonment imposed under §706-660.1 be served consecutively to a mandatory period of imprisonment imposed under this section in connection with a separate felony conviction arising out of a charge contained in the same indictment or complaint.  84 H. 476, 935 P.2d 1021.

Section divests sentencing court of authority to impose consecutive mandatory minimum periods of imprisonment on a defendant convicted of multiple felony counts charged in the same indictment or complaint.  84 H. 476, 935 P.2d 1021.

Trial court's refusal to find strong mitigating circumstances pursuant to subsection (4) (1998) and imposition of concurrent mandatory minimum ten-year terms not unconstitutional where defendant could have reasonably been deemed to pose a danger to society, more serious crimes by repeat offenders may be punished in Hawaii by longer mandatory minimum terms, and other jurisdictions permitted significantly lengthier sentences for repeat offenders.  93 H. 87, 997 P.2d 13.

Inasmuch as the plain and unambiguous language of this section requires application of the repeat offender statute over "any other law to the contrary", the circuit court did not err in sentencing defendant as a repeat offender pursuant to this section; in all cases in which this section is applicable, including those in which a defendant would otherwise be eligible for probation under §706-622.5, the circuit courts must sentence defendants pursuant to the provisions of this section.  103 H. 228, 81 P.3d 408.

By its plain language, Act 44, L 2004, prospectively permitted greater discretion to sentencing courts confronted with conflicts between this section and §706-622.5 than they previously possessed; thus, based on the legislative intent reflected in Act 44, the Act 161, L 2002 version of §706-622.5, under which defendant was sentenced, did not trump the repeat offender statute.  106 H. 1, 100 P.3d 595.

Trial court properly sentenced defendant as a repeat offender based on defendant's conviction of promoting a dangerous drug in the third degree under §712-1243, an enumerated class C felony under this section.  106 H. 146, 102 P.3d 1044.

A defendant is entitled, by timely HRPP rule 35 motion to correct sentence or by HRPP rule 40 petition, to move for correction of an enhanced sentence once the defendant has successfully attacked a prior conviction on which the sentence was based in whole or part because that conviction no longer constitutes a proper basis for increased punishment for a subsequent offense under this section.  109 H. 458, 128 P.3d 340.

Where defendant was a convicted felon subject to a mandatory minimum sentence for a repeat offense as of the date the judgment was entered, the trial court properly relied on the prior conviction in sentencing defendant because the prior conviction had not been vacated at the time of sentencing.  109 H. 458, 128 P.3d 340.

Because defendant was charged on January 5 and April 13, 2004, prior to L 2004, Act 44's effective date of July 1, 2004, the trial court erred in applying Act 44's ameliorative amendments to defendant's sentence by failing to observe the statutory command of Act 44, §29; thus, as defendant conceded that defendant qualified as a repeat offender under this section in light of a prior conviction of unauthorized control of a propelled vehicle, the trial court was required to apply this section to sentence defendant to a mandatory minimum sentence of one year and eight months.  115 H. 79, 165 P.3d 980.

By virtue of the directive "notwithstanding … any other law" present in this section, where mandatory minimum terms are imposed consecutively in the discretion of the court, indeterminate maximum sentences must also run consecutively despite §706-668 (repealed 1986) because mandatory minimums are part of, and incorporated within, the period or term of the indeterminate maximum sentence involved, and indeterminate maximum terms must run consecutively in order for the mandatory minimum sentence to be imposed consecutively as permitted by this section.  118 H. 210, 188 P.3d 724.

In considering how the term "maximum term of imprisonment possible" in subsection (2)(f)  should be applied to sentencing schemes that do not fit the Hawaii mold, the words of the statute should be strictly applied, with the focus on "terms of imprisonment"; thus, appellate court erred in interpreting the mandatory parole term required by Colorado law to be served after the term of imprisonment as part of the "maximum term of imprisonment possible", even though reincarceration could subject a parolee to additional time in prison.  118 H. 425, 193 P.3d 341.

The term "maximum term of imprisonment possible" in subsection (2)(f) refers to the maximum term of imprisonment to which a court in a foreign jurisdiction may possibly sentence a convicted defendant.  118 H. 425, 193 P.3d 341.

Where, in light of defendant's stipulation, the combined evidence should have "reasonably satisfied" the trial court as to the prior conviction and its sentence date, the trial court abused its discretion in failing to accord the evidence its proper weight; thus, because defendant committed the promoting a dangerous drug offense within the "maximum term of imprisonment possible" after defendant's Colorado conviction, which was six years, application of the mandatory minimum term under subsection (2)(f) was appropriate.  118 H. 425, 193 P.3d 341.

In determining voluntariness of guilty plea, judge should have established that petitioner was aware of mandatory minimum sentence to same extent as petitioner's awareness of maximum sentence.  9 H. App. 122, 826 P.2d 440.

No merit to defendant's points on appeal that contended that: (1) circuit court violated right to due process when it assumed role of prosecutor and attempted to establish a record on which to base a minimum mandatory sentence; and (2) imposition of mandatory minimum sentence was unauthorized because circuit court's finding that defendant had prior felony conviction was not supported by sufficient evidence.  9 H. App. 583, 854 P.2d 238.



§706-606.6 - Repeat violent and sexual offender; enhanced sentence.

§706-606.6  Repeat violent and sexual offender; enhanced sentence.  (1)  Notwithstanding any other provision of law to the contrary, any person who is convicted of an offense under section 707-701.5, 707-702, 707-730, 707-731, 707-732, 707-733.6, 707-750, or 708-840, after having been convicted on at least three prior and separate occasions of an offense under section 707-701.5, 707-702, 707-710, 707-711, 707‑730, 707-731, 707-732, 707-733.6, 707-750, or 708‑840, or of an offense under federal law or the laws of another state that is comparable to an offense under section 707-701.5, 707-702, 707-710, 707-711, 707-730, 707-731, 707-732, 707-733.6, 707-750, or 708-840, shall be sentenced to an extended term of imprisonment as provided in section 706-661.

(2)  A conviction shall not be considered a prior offense unless the conviction occurred within the following time periods:

(a)   For an offense under section 707-701.5, 707-702, 707‑730, 707-733.6, 707-750, or 708-840, within the past twenty years from the date of the instant offense;

(b)   For an offense under section 707-710 or 707-731, within the past ten years from the date of the instant offense;

(c)   For an offense under section 707-711 or 707-732, within the past five years from the date of the instant offense; or

(d)   For an offense under federal law or the laws of another state that is comparable to an offense under section 707-701.5, 707-702, 707-710, 707-711, 707-730, 707-731, 707-732, 707-733.6, 707-750, or 708-840, within the maximum term of imprisonment possible under the appropriate jurisdiction. [L 1999, c 286, §1; am L 2006, c 60, §4]

COMMENTARY ON §706-606.6

Act 286, Session Laws 1999, added this section, mandating an extended term of imprisonment for multiple offenses, to heighten penalties for habitual violent and sexual offenders.  The legislature found that repeat violent and sexual offenders deserve some degree of enhanced sentencing.  Conference Committee Report No. 89.

Act 60, Session Laws 2006, amended this section by deleting the references to §707-733.5, repealed by Act 60, and substituting references to §707-733.6, added by Act 60.  Act 60 reenacted provisions that define the behavior that constitutes the crime of continuous sexual assault of a minor under the age of fourteen years and the unanimity that is required to convict a person of the crime.  House Standing Committee Report No. 150-06.



§706-607 - Civil commitment in lieu of prosecution or of sentence.

§706-607  Civil commitment in lieu of prosecution or of sentence.  (1)  When a person prosecuted for a class C felony, misdemeanor, or petty misdemeanor is a chronic alcoholic, narcotic addict, or person suffering from mental abnormality and the person is subject by law to involuntary hospitalization for medical, psychiatric, or other rehabilitative treatment, the court may order such hospitalization and dismiss the prosecution.  The order of involuntary hospitalization may be made after conviction, in which event the court may set aside the verdict or judgment of conviction and dismiss the prosecution.

(2)  The court shall not make an order under subsection (1) unless it is of the view that it will substantially further the rehabilitation of the defendant and will not jeopardize the protection of the public. [L 1972, c 9, pt of §1]

COMMENTARY ON §706-607

This section extends the concept of involuntary hospitalization in the penal context beyond its classic use in cases of irresponsible defendants.[1]  The section does not itself create the authority for the involuntary hospitalization of certain types of offenders, but rather it acknowledges that where the defendant is subject by law to involuntary hospitalization, the court may order the hospitalization in lieu of prosecution or sentence.  In the terminology of the Model Penal Code:

This section does not authorize civil commitment in any case but rather pre-supposes that authority for the commitment is otherwise conferred by law.  Only in that event is the commitment authorized in lieu of sentence.[2]

The Code allows the court, in its discretion, to order hospitalization in three limited situations: where a person prosecuted for a class C felony or lesser grade of crime is (1) a chronic alcoholic, (2) a narcotic addict, or (3) a person suffering from a mental abnormality not amounting to an excusing condition under Chapter 704.  The commitment in each case is to a medical institution for rehabilitative treatment.

The section is in accord with the trend of the law favoring medical and para-medical incarceration rather than incarceration which is largely, but not solely, punitive.[3]

It should be noted that the section is not restricted to crimes directly related to the defendant's physical or mental condition.  Rather, the court is empowered to order hospitalization, if authorized by civil law, in cases where the crime is only tangentially related to the defendant's abnormality.

...[W]hen the method of subjecting narcotic users to treatment is commitment, it makes small sense to deny that authority if the addict is not guilty of possession merely but has also committed a larceny, for example, to find the means for getting his supply.[4]

The same example might be used in the case of chronic alcoholics.

Subsection (2) provides a statutory guideline for the exercise of judicial discretion.  The court should, of course, refrain from ordering civil commitment unless such commitment will substantially further the rehabilitation of the defendant without jeopardizing the protection of the public.

Finally, it should be noted that this section is not a self- executing one.  It does not solve the difficult problem of determining in what cases of physical or mental illness or abnormality involuntary hospitalization ought to be authorized.  The resolution of that question can only result from a complete reevaluation of the laws authorizing involuntary hospitalization.

__________

§706-607 Commentary:

1.  Cf. Chapter 704.

2.  M.P.C., Proposed Official Draft 105 (1962).

3.  See H.R.S., Chapter 334, as amended.

4.  M.P.C., Tentative Draft No. 2, comments at 31 (1954).



§706-608 - Penalties against corporations and unincorporated associations; forfeiture of corporate charter or revocation of certificate authorizing foreign corporation to do business in the State.

§706-608  Penalties against corporations and unincorporated associations; forfeiture of corporate charter or revocation of certificate authorizing foreign corporation to do business in the State.  (1)  The court may sentence a corporation or an unincorporated association which has been convicted of an offense to be placed on probation as authorized by part II of this chapter or to be fined as authorized by part III of this chapter.

(2)  When a corporation is convicted of a crime or a high managerial agent of a corporation, as defined in section 702-229(3), is convicted of a crime committed in the conduct of the affairs of the corporation, the court, in sentencing the corporation or the agent, may order the charter of a corporation organized under the laws of this State forfeited or the certificate of a foreign corporation authorizing it to do business in this State revoked upon finding:

(a)   That the board of directors or a high managerial agent acting in behalf of the corporation has, in conducting the corporation's affairs, intentionally engaged in a persistent course of criminal conduct, and

(b)   That for the prevention of future criminal conduct of the same character, the public interest requires the charter of the corporation to be forfeited and the corporation to be dissolved or the certificate to be revoked.

(3)  The proceedings authorized by subsection (2) shall be conducted in accordance with the procedures authorized by law for the involuntary dissolution of a corporation or the revocation of the certificate authorizing a foreign corporation to conduct business in this State.  Such proceedings shall be deemed additional to any other proceedings authorized by law for the purpose of forfeiting the charter of a corporation or revoking the certificate of a foreign corporation. [L 1972, c 9, pt of §1; am L 1986, c 314, §18]

COMMENTARY ON §706-608

Subsection (1) provides for the ordinary disposition in cases of convicted corporations and unincorporated associations, i.e., suspended sentence or fine.

Subsection (2) provides for further sanctions in cases of corporate crime; dissolution of the corporate entity in the case of domestic corporations and revocation of a foreign corporation's right to do business within the State.  Such sanctions are obviously severe and should be reserved for cases involving (1) intentional and persistent misconduct, and (2) a need for public protection which cannot be otherwise met.  However, "persistent misconduct need not be restricted to prior convictions of the corporation or its agents for criminal offenses."[1]

The concentration of corporate wealth would tend to indicate that sanctions involving merely a fine may not be sufficient.  However, although the Code authorizes forfeiture of the corporate charter and revocation of a foreign corporation's right to do business in the State, these sanctions are not automatic upon conviction or even a finding of persistent misconduct.  Here, as in other areas, the Code provides a flexible approach by vesting discretion in the court.

Subsection (3) provides that involuntary dissolution in a penal case shall follow procedures authorized by law for involuntary dissolution in a civil context.

Unlike the Model Penal Code, which provides for institution of separate proceedings for forfeiture or revocation, this Code authorizes the sentencing court to decree forfeiture of a domestic corporate charter or revocation of a certificate of foreign corporation authorized to do business in this State.  Unlike many jurisdictions in the United States, which the Model Penal Code was drafted to accommodate, criminal cases in Hawaii are not handled by courts of limited jurisdiction.  The criminal calendar is rotated annually and neither lack of judicial expertise nor lack of judicial power would suggest that in Hawaii forfeiture or revocation should be handled by a separate court.

__________

§706-608 Commentary:

1.  M.P.C., Tentative Draft No. 4, comments at 203 (1955).



§706-609 - Resentence for the same offense or for offense based on the same conduct not to be more severe than prior sentence.

§706-609  Resentence for the same offense or for offense based on the same conduct not to be more severe than prior sentence.  When a conviction or sentence is set aside on direct or collateral attack, the court shall not impose a new sentence for the same offense, or for a different offense based on the same conduct, which is more severe than the prior sentence. [L 1972, c 9, pt of §1]

COMMENTARY ON §706-609

This section is derived from the American Bar Association's Standards Relating to Sentencing Alternatives and Procedures.[1]  The section is self-explanatory.  The reasons which compelled the American Bar Association Project to recommend this section have been well stated in the commentary to the Standards.  We yield to the temptation to quote that commentary at length:

There are three reasons which have led the Advisory Committee to this view.  The first relates to the selection process which leads to the possibility of an increased sentence.  The only argument which can justify an increase following a re-trial is that the original sentence was too light, either because the first judge was too lenient or because new facts have been presented.  However, the only class of persons who are vulnerable to this argument consists of those who have exercised the right to challenge their convictions.  There is no basis for believing that there exists any rational correspondence between this group and those offenders who may indeed deserve an increase....

The second argument is closely related.  The risk of a greater sentence as the result of the assertion of the right of review necessarily acts as a deterrent to the exercise of the right.  The issue thus posed is whether this is a desirable result.  The Advisory Committee believes that it is not.  The extent of the pressure placed on an individual defendant bears no relation to the degree of injustice which may have been perpetrated.  A system which fears the assertion of error to a degree that it must place artificial deterrents in the path which leads to review is not a healthy system.  There can also be adverse effects on the rehabilitative effort of the individual defendant who believes that he was wronged but is told that he may have to subject himself to the possibility of a greater wrong in order to assert any error.

The third reason which leads the Advisory Committee to this view begins with the difficulties which a contrary position would invite.  It is a matter of record that some judges have imposed harsher sentences because of lack of sympathy with the constitutional rights asserted by some defendants, and in a frank attempt to minimize the numbers who will assert such rights in the future.  Yet it is at least clear that greater punishment should not be inflicted on the defendant because he has asserted his right to appeal.  The only justification for an increased sentence, as noted above, is either that the first judge was too lenient or that new facts have been discovered.  A position contrary to the standard proposed here would thus necessitate in every case a factual inquiry to determine the motivation of the judge who imposed the new sentence.  As the Fourth Circuit recently pointed out, it is "impossible, and most distasteful" for other courts to be required to make that kind of inquiry.  Patton v. North Carolina, 381 F.2d 636, 641 (4th Cir. 1967).  If the system can avoid such a result at a cost which is not prohibitive, it most certainly should do so.  In the Advisory Committee's view, the cost in this instance particularly in light of the other reasons advanced above is not significant.

Finally, it should also be noted that there are substantial constitutional arguments which can be made against a practice contrary to the proposed standard.  The First and Fourth Circuits have recently held an increased sentence after a re-trial to be unconstitutional.  See Marano v. United States, 374 F.2d 583 (1st Cir. 1967); Patton v. North Carolina, 381 F.2d 636 (4th Cir. 1967).  The Third Circuit has disagreed.  See United States ex rel. Starner v. Russell, 378 F.2d 808 (3d Cir. 1967), cert. denied, 36 U.S. Law Week 3148 (Oct. 9, 1967)....[2]

The Code finds the reasoning of the commentary to the Standards persuasive and accordingly, in this section, accepts the recommendation purposed.

Case Notes

Section inapplicable to cases where a new sentence, which is not more severe than a prior sentence, adversely affects a defendant's parole status.  79 H. 281, 901 P.2d 481.

This section applies to a situation where the first sentence was imposed after a trial and the second sentence was imposed after a retrial, or, where the first sentence was imposed after an unbargained plea and the second sentence was imposed after a trial.  102 H. 346 (App.), 76 P.3d 589.

Discussed:  83 H. 507, 928 P.2d 1.

__________

§706-609 Commentary:

1.  A.B.A. Standards.

2.  Id.  Comments at 198-200.



§706-610 - Classes of felonies.

§706-610  Classes of felonies.  (1)  Apart from first and second degree murder and attempted first and second degree murder, felonies defined by this Code are classified, for the purpose of sentence, into three classes, as follows:

(a)   Class A felonies;

(b)   Class B felonies; and

(c)   Class C felonies.

A felony is a class A, class B, or class C felony when it is so designated by this Code.  Except for first and second degree murder and attempted first and second degree murder, a crime declared to be a felony, without specification of class, is a class C felony.

(2)  A felony defined by any statute of this State other than this Code shall constitute for the purpose of sentence a class C felony, except if another provision of law specifically defines a felony to be of a specified class as defined by this Code, such felony shall be treated for the purpose of sentence as provided by this chapter for that class of felony. [L 1972, c 9, pt of §1; am L 1986, c 314, §19; am L 1987, c 181, §4]

COMMENTARY ON §706-610

The chapter takes the general position that authorized sentences must take into consideration two things:  (1) the seriousness of the crime, and (2) the character of the defendant.  The Penal Code divides crime into three grades--felonies, misdemeanors, and petty misdemeanors--according to their seriousness.  This section further subdivides felonies into three classes.  With the exception of special provisions calling for the possibility of lifetime imprisonment for the offense of murder, the Code thus provides five categories of crimes "which should exhaust the possibilities of reasonable, legislative discrimination."[1]

The prior Hawaii criminal law provided for two categories of crimes:  felonies and misdemeanors.[2]  However, within each category, the Legislature had fixed a multitude of different sentences which are not necessarily consistent with one another or adequately correlated to the relative seriousness of the offense.[3]

The number and variety of the distinctions of this order found in most existing systems is one of the main causes of the anarchy in sentencing that is so widely deplored.  Any effort to rationalize the situation must result in the reduction of distinctions to a relatively few important categories.[4]

Subsection (2) reduces to a class C felony, those felonies defined by a statute not within this Code.  This reflects the "judgment that the [Penal] Code should deal at least with any area of criminality involving crimes so serious that classification as a [class A or class B] felony for sentence purposes is justified."[5]

SUPPLEMENTAL COMMENTARY ON §706-610

Act 314, Session Laws 1986, amended this section so that non- Code statutes enacted since 1973 may designate felonies as class A or B felonies, rather than automatically being deemed class C felonies under present law.  Conference Committee Report No. 51-86.

Act 181, Session Laws 1987, added language to this section to reflect the recently created statutory murder and attempted murder crimes.  These crimes are murder in the first and second degree and attempted murder in the first and second degree.  Senate Standing Committee Report No. 1130.

Case Notes

Because criminal solicitation to commit first degree murder is a crime declared to be a felony without specification of class within meaning of this section, it is a class C felony for sentencing purposes, subject to the sentencing provisions of §706-660.  84 H. 229, 933 P.2d 66.

For sentencing purposes, conspiracy to commit second degree murder is a class C felony under this section and subject to the sentencing provisions of §706-660, not §706-656.  84 H. 280, 933 P.2d 617.

As an attempt to commit a crime is an offense of the same class and grade as the offense which is attempted, and second degree murder committed under the "aggravated circumstances" set forth in §706-660.2 is expressly distinguished from classified felonies and, pursuant to this section, from unclassified felonies thus, attempted second degree murder is not an "unclassified" offense for purposes of sentencing and is not treated as a class C felony pursuant to §706-660.2.  96 H. 17, 25 P.3d 792.

Section 291C-12 failure to stop offense committed prior to its 1992 amendment was outside of this code and constituted a class C felony for purposes of sentencing.  9 H. App. 333, 839 P.2d 1186.

__________

§706-610 Commentary:

1.  M.P.C., Tentative Draft No. 2, comments at 10 (1954).

2.  H.R.S. §701-2.

3.  Cf. commentary on §706-600.

4.  M.P.C., Tentative Draft No. 2, comments at 10-11 (1954).

5.  Id. at 11.



§706-620 - Authority to withhold sentence of imprisonment.

PART II.  PROBATION

Note

Part heading amended by L 1986, c 314, §20.

Law Journals and Reviews

The Abandonment of Punishment.  16 HBJ 63.

§706-620  Authority to withhold sentence of imprisonment.  A defendant who has been convicted of a crime may be sentenced to a term of probation unless:

(1)  The crime is first or second degree murder or attempted first or second degree murder;

(2)  The crime is a class A felony, except class A felonies defined in chapter 712, part IV, and by section 707-702;

(3)  The defendant is a repeat offender under section 706-606.5;

(4)  The defendant is a felony firearm offender as defined in section 706-660.1(2); or

(5)  The crime involved the death of or the infliction of serious or substantial bodily injury upon a child, an elder person, or a handicapped person under section 706-660.2. [L 1972, c 9, pt of §1; am L 1986, c 314, §21; am L 1988, c 89, §2; am L 1990, c 67, §8; am L 1994, c 229, §1; am L 1996, c 197, §1]

COMMENTARY ON §706-620

The broad discretion vested in the court by §706-605 with respect to choosing between and among various authorized dispositions necessitates some statutory guidelines for the exercise of that discretion.  This section states a policy in favor of withholding a sentence of imprisonment unless, as stated, there is (1) undue risk by repetitive criminal behavior, (2) need for institutionalized correctional facilities, or (3) need to reflect the seriousness of the crime which, under the circumstances of the case, can only be accomplished by imprisonment.  The general policy of this section is supplemented by a statement in the following section of grounds which, while not controlling the discretion of the court, should be accorded weight in favor of withholding a sentence of imprisonment.

Previous Hawaii law, while favoring probation or suspension of sentence by implication, gave the court a free hand--but no guidance--in selecting the proper sentence or disposition.

Every circuit court, when it appears to its satisfaction that the ends of justice and the best interests of the public as well as of the defendant in a criminal case will be subserved thereby, may after conviction or after a plea of guilty or nolo contendere (except in cases of [certain specified crimes[1]]) suspend the imposition or execution of sentence, in full or in part, and place the defendant upon probation for such period and upon such terms and conditions as it may deem best.i[2]

The Code seeks to provide more definitive criteria for the exercise of the broad discretion vested in the court.

SUPPLEMENTAL COMMENTARY ON §706-620

Act 89, Session Laws 1988, amended this section for the purpose of mandating harsher penalties for crimes against victims who are less able to protect themselves.  The legislature found that passage of these amendments afforded a greater measure of protection for the groups enumerated in this section.  House Standing Committee Report No. 459-88, Senate Standing Committee Report No. 2544.

Act 229, Session Laws 1994, amended this section to allow the court discretion to sentence a defendant convicted of a class A felony drug offense (as defined in chapter 712, part IV) to probation.  The legislature believed that, in certain instances, the public is better served by allowing judges some discretion in evaluating all appropriate sentencing and treatment alternatives available for drug offenders.  Conference Committee Report No. 62.

Act 197, Session Laws 1996, amended this section to retain probation for the offense of manslaughter, which the Act made a class A felony.  The legislature believed that courts should still be given the discretion to sentence a person to probation in "extremely rare circumstances where strong mitigating circumstances exist".  Conference Committee Report No. 71.

Case Notes

Exercise of court's discretion in applying these standards is not reviewable on appeal in absence of abuse.  60 H. 314, 588 P.2d 929.

Defendant's arrest and conviction for two petty misdemeanors while awaiting sentencing for another conviction demonstrates "undue risk" justifying imprisonment.  4 H. App. 566, 670 P.2d 834.

Cited:  73 H. 81, 829 P.2d 1325.

__________

§706-620 COMMENTARY:

1.  Cf. commentary on §706-605.

2.  H.R.S. §711-77.



§706-621 - Factors to be considered in imposing a term of probation.

§706-621  Factors to be considered in imposing a term of probation.  [Repeal on June 30, 1995, by L 1993, c 316, §6 extended to June 30, 2001, by L 1995, c 157, §1 and deleted by L 2001, c 127, §3.]  The court, in determining whether to impose a term of probation, shall consider:

(1)  The factors set forth in section 706-606 to the extent that they are applicable;

(2)  The following factors, to be accorded weight in favor of withholding a sentence of imprisonment:

(a)  The defendant's criminal conduct neither caused nor threatened serious harm;

(b)  The defendant acted under a strong provocation;

(c)  There were substantial grounds tending to excuse or justify the defendant's criminal conduct, though failing to establish a defense;

(d)  The victim of the defendant's criminal conduct induced or facilitated its commission;

(e)  The defendant has no history of prior delinquency or criminal activity or has led a law-abiding life for a substantial period of time before the commission of the present crime;

(f)  The defendant's criminal conduct was the result of circumstances unlikely to recur;

(g)  The character and attitudes of the defendant indicate that the defendant is unlikely to commit another crime;

(h)  The defendant is particularly likely to respond affirmatively to a program of restitution or a probationary program or both;

(i)  The imprisonment of the defendant would entail excessive hardship to the defendant or the defendant's dependents; and

(j)  The expedited sentencing program set forth in section 706-606.3, if the defendant has qualified for that sentencing program. [L 1972, c 9, pt of §1; am L 1980, c 165, §1; am L 1986, c 314, §22; gen ch 1992; am L 1993, c 316, §2]

Note

Repeal on June 30, 1995, by L 1993, c 316, §6 extended to June 30, 2001, by L 1995, c 157, §1 and deleted by L 2001, c 127, §3.

COMMENTARY ON §706-621

This section states grounds or the types of factors which, while not controlling the court in the exercise of its discretion, should be accorded weight in favor of withholding the sanction of imprisonment.  The exercise of discretion by different judges cannot be expected to lead to precisely uniform sentences; however, legislative guidelines such as the Code proposes will promote consistency in sentencing.

Such guides, if properly defined, should serve to promote both the thoughtfulness and consistency of dispositions, while distributing responsibility between the legislature and the court.  This is the normal procedure in other fields involving large discretionary powers; there seems no reason why it should not be attempted here.[1]

These factors suggest that the court's first concern might be to determine the future danger threatened by the defendant's continued presence in open society, and that it minimize its concern for the purely deterrent purposes of the sanction of imprisonment.

SUPPLEMENTAL COMMENTARY ON §706-621

Act 165, Session Laws 1980, deleted former paragraphs (2) and (6) and amended paragraph (8).  After reviewing the section, the Legislature "decided to leave a great deal of discretion with the trial court to allow for the greatest possible leeway in dealing effectively with convicted persons."  Conference Committee Report No. 35-80 (53-80).

Act 316, Session Laws 1993, amended this section to provide that the court, in determining whether to impose a term of probation, shall consider the expedited sentencing program set forth in §706-606.3 if the defendant has qualified for that program.  House Standing Committee Report No. 1174, Senate Standing Committee Report No. 849.

Act 157, Session Laws 1995, extended the sunset date of the amendment to this section made by Act 316, Session Laws 1993, from June 30, 1995 to June 30, 2001.  The legislature found that the expedited sentencing program served as "a viable alternative in a small number of select cases" and that the program should continue to be available within the criminal justice system.  However, the legislature believed that there was insufficient basis to determine whether the program should be made permanent.  Conference Committee Report No. 62.

Act 127, Session Laws 2001, repealed the sunset date for the expedited sentencing program of the family court, and in doing so, also prevented the possibility of the inadvertent repeal of important probation laws established in connection with the program.  The purpose of the program was to allow for the expeditious removal of the offender from the family home, in cases of intra-family felony sexual assault or incest, thus allowing the child to remain in the home.  The legislature found that the program applied only to those offenders found to be "safe to probate" and minimized the possibility of revictimizing the child by eliminating the need to testify and requiring treatment and supervision of all members of the child's family.  The legislature further found that the program had been effective and beneficial to the families concerned.  Senate Standing Committee Report No. 1453, Conference Committee Report No. 114.

Case Notes

These grounds may be accorded great weight, but do not control the discretion of the court.  60 H. 314, 588 P.2d 929.

Although "drug use" is not a prerequisite to eligibility for probation under §706-659, the legislature contemplated, consistent with the factors enumerated in this section, that the trial court would grant probation in cases where strong mitigating circumstances favored it.  97 H. 440, 39 P.3d 567.

Upon revocation of probation pursuant to §706-625(3), in light of the record, §706-660 and this section, trial court did not abuse its discretion in sentencing defendant to imprisonment "for a term of not more than ten years with credit for time served".  97 H. 135 (App.), 34 P.3d 1034.

Cited:  73 H. 81, 829 P.2d 1325.

Mentioned:  76 H. 408, 879 P.2d 513.

__________

§706-621 Commentary:

1.  M.P.C., Tentative Draft No. 2, comments at 34 (1954).



§706-622 - Requirement of probation; exception.

§706-622  Requirement of probation; exception.  When a person who has been convicted of a felony is not sentenced to imprisonment, the court shall place the person on probation.  Nothing in this part shall prohibit the court from suspending any sentence imposed upon persons convicted of a crime other than a felony. [L 1972, c 9, pt of §1; am L 1986, c 314, §23; gen ch 1992]

COMMENTARY ON §706-622

Once the decision has been made to withhold a sentence of imprisonment, some criteria must be stated for choosing between suspending sentence and sentencing the defendant to probation.  The Code favors placing the defendant on probation if the defendant needs "the supervision, guidance, assistance, or direction that the probation service can provide."  In the case of defendants convicted of serious crimes, probation will be the usual sentence (if imprisonment is withheld).  For those defendants convicted of minor crimes (especially first offenders), a suspended sentence may suffice.



§706-622.5 - Sentencing for first-time drug offenders; expungement.

§706-622.5  Sentencing for first-time drug offenders; expungement.  (1)  Notwithstanding section 706-620(3), a person convicted for the first time for any offense under section 329‑43.5 involving the possession or use of drug paraphernalia or any felony offense under part IV of chapter 712 involving the possession or use of any dangerous drug, detrimental drug, harmful drug, intoxicating compound, marijuana, or marijuana concentrate, as defined in section 712‑1240, but not including any offense under part IV of chapter 712 involving the distribution or manufacture of any such drugs or substances and not including any methamphetamine trafficking offenses under sections 712‑1240.7 and 712‑1240.8, is eligible to be sentenced to probation under subsection (2) if the person meets the following criteria:

(a)   The court has determined that the person is nonviolent after reviewing the person's criminal history, the factual circumstances of the offense for which the person is being sentenced, and any other relevant information;

(b)   The person has been assessed by a certified substance abuse counselor to be in need of substance abuse treatment due to dependency or abuse under the applicable Diagnostic and Statistical Manual and Addiction Severity Index; and

(c)   Except for those persons directed to substance abuse treatment under the supervision of the drug court, the person presents a proposal to receive substance abuse treatment in accordance with the treatment plan prepared by a certified substance abuse counselor through a substance abuse treatment program that includes an identified source of payment for the treatment program.

(2)  A person eligible under subsection (1) may be sentenced to probation to undergo and complete a substance abuse treatment program if the court determines that the person can benefit from substance abuse treatment and, notwithstanding that the person would be subject to sentencing as a repeat offender under section 706-606.5, the person should not be incarcerated to protect the public.  If the person fails to complete the substance abuse treatment program and the court determines that the person cannot benefit from any other suitable substance abuse treatment program, the person shall be subject to sentencing under the applicable section under this part.  As a condition of probation under this subsection, the court may direct the person to undergo and complete substance abuse treatment under the supervision of the drug court if the person has a history of relapse in treatment programs.  The court may require other terms and conditions of probation, including requiring that the person contribute to the cost of the substance abuse treatment program, comply with deadlines for entering into the substance abuse treatment program, and reside in a secure drug treatment facility.

(3)  For the purposes of this section, "substance abuse treatment program" means drug or substance abuse treatment services provided outside a correctional facility by a public, private, or nonprofit entity that specializes in treating persons who are diagnosed with having substance abuse or dependency and preferably employs licensed professionals or certified substance abuse counselors.

(4)  The court, upon written application from a person sentenced under this part, shall issue a court order to expunge the record of conviction for that particular offense; provided that a person has successfully completed the substance abuse treatment program and complied with other terms and conditions of probation.  A person sentenced to probation under this section shall be eligible for one time only for expungement under this subsection.

(5)  Nothing in this section shall be construed to give rise to a cause of action against the State, a state employee, or a treatment provider. [L 2002, c 161, §3; am L 2004, c 44, §11; am L 2006, c 230, §18; am L Sp 2009, c 4, §3]

COMMENTARY ON §706-622.5

Act 161, Session Laws 2002, added this section to require, among other things, that first-time nonviolent drug offenders be sentenced to undergo and complete drug treatment instead of incarceration.  The legislature found that the link between substance abuse and crime is well-established.  The legislature did not wish to diminish the seriousness of crime, but looked to approaching crime as being the result of addiction that is treatable.  The treatment route was expected to produce a reduction in crime and recidivism.  The legislature intended to promote treatment of nonviolent substance abuse offenders, rather than incarceration, as being in the best interests of the individual and the community at large.  Conference Committee Report No. 96-02.

Act 230, Session Laws 2006, amended subsection (1) to exclude the offenses of methamphetamine trafficking in the first and second degrees from the offenses for which first-time drug offenders may be eligible to be sentenced to probation.

Act 4, Special Session Laws 2009, amended subsection (2) authorizing the placement of certain drug offenders in secure drug treatment facilities, to promote the rehabilitation of convicted drug offenders through alternatives to incarceration.  The legislature found that providing convicted drug offenders with drug rehabilitation programs in a secure drug treatment facility would reduce the offenders' rate of recidivism upon release and help the offenders develop an important and meaningful role in society.  Senate Standing Committee Report No. 1285, Conference Committee Report No. 25.

Case Notes

Inasmuch as the plain and unambiguous language of §706-606.5 requires application of the repeat offender statute over "any other law to the contrary", the circuit court did not err in sentencing defendant as a repeat offender pursuant to §706-606.5; in all cases in which §706-606.5 is applicable, including those in which a defendant would otherwise be eligible for probation under this section, the circuit courts must sentence defendants pursuant to the provisions of §706-606.5.  103 H. 228, 81 P.3d 408.

Defendants with prior felony convictions of drug offenses are disqualified from sentencing pursuant to this section, even if the convictions occurred in other jurisdictions and therefore not "under part IV of chapter 712", so long as the offenses would implicate part IV of chapter 712 if committed in Hawaii.  104 H. 71, 85 P.3d 178.

By its plain language, Act 44, L 2004, prospectively permitted greater discretion to sentencing courts confronted with conflicts between this section and §706-606.5 than they previously possessed; thus, based on the legislative intent reflected in Act 44, the Act 161, L 2002 version of this section, under which defendant was sentenced, did not trump the repeat offender statute.  106 H. 1, 100 P.3d 595.

As section is ameliorative in its intent and effect and its application would neither be detrimental nor materially disadvantageous to the defendant, retrospective application of this section as established by Act 161, L 2002, was not prohibited; where defendant did not qualify as a first-time drug offender, the trial court did not err in sentencing defendant pursuant to §712-1243(3) (2002).  107 H. 215, 112 P.3d 69.



§706-622.5 - , who completed a drug treatment program and complied with the terms set by the court, to apply for expungement of the record of conviction.

[§706-622.8]  First-time drug offender prior to 2004; probation; expungement.  A person sentenced prior to July 1, 2004, for a first-time drug offense, pursuant to section 706‑622.5, and who otherwise meets all the requirements of section 706‑622.5, may apply to the court for expungement of the record of conviction for the drug offense.  The court shall issue a court order to expunge the record of conviction for the drug offense; provided the person has successfully completed a substance abuse treatment program and has complied with the other terms and conditions set by the court.  A person granted an expungement of conviction under this section or section 706‑622.5(4) shall not be eligible for another expungement of conviction under this section or section 706‑622.5. [L 2006, c 58, §1]

COMMENTARY ON §706-622.8

Act 58, Session Laws 2006, added this section to allow a person sentenced prior to July 1, 2004, for a first-time drug offense pursuant to §706-622.5, who completed a drug treatment program and complied with the terms set by the court, to apply for expungement of the record of conviction.  Act 58 corrected a drafting error in Act 161, Session Laws 2002, which authorized an expungement of the record of arrest rather than the record of conviction.  Act 44, Session Laws 2004, corrected the error, authorizing the expungement of the record of conviction, but only prospectively from its effective date, July 1, 2004.  This led to the inconsistent result of some defendants being permitted to expunge their record of conviction and others not being able to do so.  Act 58 permitted defendants sentenced prior to Act 44, Session Laws 2004, to expunge their record of conviction.  Senate Standing Committee Report No. 3212.



§706-622.9 - Sentencing for first-time property offenders; expungement.

§706-622.9  Sentencing for first-time property offenders; expungement.  (1)  Notwithstanding section 706-620(3), a person convicted for the first time of any class C felony property offense under chapter 708 who has not previously been sentenced under section 706-606.5, section 706-622.5, or this section is eligible to be sentenced to probation under subsection (2) if the person meets the following criteria:

(a)   The court has determined that the person is nonviolent after reviewing the person's criminal history, the factual circumstances of the offense for which the person is being sentenced, and any other relevant information;

(b)   The person has been assessed by a certified substance abuse counselor to be in need of substance abuse treatment due to dependency or abuse under the applicable Diagnostic and Statistical Manual and Addiction Severity Index;

(c)   The court has determined that the offense for which the person is being sentenced is related to the person's substance abuse dependency or addiction;

(d)   The court has determined that the person is genuinely motivated to obtain and maintain substance abuse treatment, based upon consideration of the person's history, including whether substance abuse treatment has previously been afforded to the person, and an appraisal of the person's current circumstances and attitude; and

(e)   Except for those persons directed to substance abuse treatment under the supervision of the drug court, the person presents a proposal to receive substance abuse treatment in accordance with the treatment plan prepared by a certified substance abuse counselor through a substance abuse treatment program that includes an identified source of payment for the treatment program.

(2)  A person eligible under subsection (1) may be sentenced to probation to undergo and complete a substance abuse treatment program if the court determines that the person can benefit from substance abuse treatment and, notwithstanding that the person would be subject to sentencing as a repeat offender under section 706-606.5, the person should not be incarcerated to protect the public.  If the person fails to complete the substance abuse treatment program and the court determines that the person cannot benefit from any other suitable substance abuse treatment program, the person shall be sentenced as provided in this part.  As a condition of probation under this subsection, the court may direct the person to undergo and complete substance abuse treatment under the supervision of the drug court if the person has a history or relapse in treatment programs.  The court may require other terms and conditions of probation, including requiring that the person contribute to the cost of the substance abuse treatment program, comply with deadlines for entering into the substance abuse treatment program, and reside in a secure drug treatment facility.

(3)  The court, upon written application from a person sentenced under this part, shall issue a court order to expunge the record of conviction for that particular offense; provided that a person has successfully completed the substance abuse treatment program and complied with other terms and conditions of probation.  A person sentenced to probation under this section shall be eligible for expungement under this subsection only if the person has not been previously convicted of a felony offense in this or another jurisdiction.

(4)  Nothing in this section shall be construed to give rise to a cause of action against the State, a state employee, or a treatment provider.

(5)  For the purposes of this section, "substance abuse treatment program" means drug or substance abuse treatment services provided outside a correctional facility by a public, private, or nonprofit entity that specializes in treating persons who are diagnosed with having substance abuse or dependency and preferably employs licensed professionals or certified substance abuse counselors. [L 2006, c 230, §1; am L Sp 2009, c 4, §4]

COMMENTARY ON §706-622.9

Act 230, Session Laws 2006, added §706-622.9, to provide guidelines for the sentencing of first-time property offenders and the expungement of records.  House Standing Committee Report No. 665-06.

Act 4, Special Session Laws 2009, amended subsection (2) authorizing the placement of certain drug offenders in secure drug treatment facilities, to promote the rehabilitation of convicted drug offenders through alternatives to incarceration.  The legislature found that providing convicted drug offenders with drug rehabilitation programs in a secure drug treatment facility would reduce the offenders' rate of recidivism upon release and help the offenders develop an important and meaningful role in society.  Senate Standing Committee Report No. 1285, Conference Committee Report No. 25.



§706-623 - Commentary: 1.

§706-623  Terms of probation.  (1)  [Subsection effective until December 31, 2010. For subsection effective January 1, 2011, see below.]  When the court has sentenced a defendant to be placed on probation, the period of probation shall be as follows, unless the court enters the reason therefor on the record and sentences the defendant to a shorter period of probation:

(a)   Ten years upon conviction of a class A felony;

(b)   Five years upon conviction of a class B or class C felony;

(c)   One year upon conviction of a misdemeanor; except that upon a conviction under section 586-4, 586-11, or 709‑906, the court may sentence the defendant to a period of probation not exceeding two years; or

(d)   Six months upon conviction of a petty misdemeanor; provided that up to one year may be imposed upon a finding of good cause.

The court, on application of a probation officer, on application of the defendant, or on its own motion, may discharge the defendant at any time.  Prior to granting early discharge, the court shall afford the prosecuting attorney an opportunity to be heard.  The terms of probation provided in this part, other than in this section, shall not apply to sentences of probation imposed under section 706-606.3.

(1)  [Subsection effective January 1, 2011. For subsection effective until December 31, 2010, see above.]  When the court has sentenced a defendant to be placed on probation, the period of probation shall be as follows, unless the court enters the reason therefor on the record and sentences the defendant to a shorter period of probation:

(a)   Ten years upon conviction of a class A felony;

(b)   Five years upon conviction of a class B or class C felony;

(c)   One year upon conviction of a misdemeanor; except that upon a conviction under section 586-4, 586-11, or 709-906, the court may sentence the defendant to a period of probation not exceeding two years;

(d)   Except as provided in paragraph (e), six months upon conviction of a petty misdemeanor; provided that up to one year may be imposed upon a finding of good cause; or

(e)   Eighteen months to two years upon conviction under section 291E-61(b)(2), and two years upon a conviction under section 291E-61(b)(3).

The court, on application of a probation officer, on application of the defendant, or on its own motion, may discharge the defendant at any time.  Prior to granting early discharge, the court shall afford the prosecuting attorney an opportunity to be heard.  The terms of probation provided in this part, other than in this section, shall not apply to sentences of probation imposed under section 706-606.3.

(2)  When a defendant who is sentenced to probation has previously been detained in any state or county correctional or other institution following arrest for the crime for which sentence is imposed, the period of detention following arrest shall be deducted from the term of imprisonment if the term is given as a condition of probation.  The pre-sentence report shall contain a certificate showing the length of such detention of the defendant prior to sentence in any state or county correctional or other institution, and the certificate shall be annexed to the official records of the defendant's sentence. [L 1972, c 9, pt of §1; am L 1986, c 314, §24; am L 1989, c 124, §1; am L 1993, c 316, §3; am L 1994, c 229, §2; am L 1998, c 172, §7; am L 2006, c 230, §19; am L 2009, c 88, §§8, 17(1)]

Note

Repeal of section on June 30, 1995, by L 1993, c 316, §6 extended to June 30, 2001, by L 1995, c 157, §1 and deleted by L 2001, c 127, §3.

COMMENTARY ON §706-623

This section is in accord with previous Hawaii law providing a maximum probation period of five years in felony cases.[1]  The prior law did not, however, state a maximum period of suspension of sentence in felony cases--although, by implication, it could have been read as five years also.[2]  With respect to felony cases, this section of the Code changes the law by explicitly correlating the maximum period of suspension with the maximum period of probation.  Whether the defendant should be sentenced to probation because the defendant needs supervision, guidance, assistance, or direction is an independent question; there is no rational basis for providing a longer period for suspension than for probation.

Because of the structure of courts in Hawaii, some anomalous results obtained under prior law.  Upon the appeal of a misdemeanor case from the district court to the circuit court, the defendant, if conviction was upheld, could have had the defendant's sentence suspended or be sentenced to probation in the same manner and for the same period as a convicted felon.[3]  Had the misdemeanant not appealed the misdemeanant would have been subject solely to the district court, the powers of which were more limited in this area.  Prior to this Code, the district court did not have a probation service; however, the district magistrate could suspend the imposition or execution of sentence on the terms or conditions the district magistrate deemed best.  The period of suspension could not, however, exceed thirteen months.[4]

The changes which this section makes in the law are obvious.  It provides a maximum period of suspension of sentence or probation for misdemeanants, petty misdemeanants, and felons regardless of the court handling the case.  Secondly, it would allow probation to be utilized by district court magistrates if a probation service is established in that court.

SUPPLEMENTAL COMMENTARY ON §706-623

Section 623 of the Proposed Code provided that the period of suspension or probation shall be two years in the case of a conviction for a misdemeanor or petty misdemeanor.  However, the Legislature reduced the period to one year in the case of a conviction for a misdemeanor and six months in the case of a conviction for a petty misdemeanor, finding the proposed two-year period too severe and inconsistent with the actual length of imprisonment allowed upon conviction for these offenses.  Conference Committee Report No. 2 (1972).

Act 124, Session Laws 1989, required courts to grant pre-sentence imprisonment credit to defendants who had been sentenced to imprisonment as a condition of probation and who were detained prior to sentencing.  Senate Standing Committee Report No. 1342.

Act 316, Session Laws 1993, amended this section to provide that the terms of probation in chapter 706, part II, other than in this section, shall not apply to sentences of probation imposed under §706-606.3, which creates an option for the expedited sentencing of persons who have committed intra-family sexual assault.  House Standing Committee Report No. 1174, Senate Standing Committee Report No. 849.

Act 229, Session Laws 1994, amended this section to provide, inter alia, that when a defendant is sentenced to be placed on probation, the period of probation shall be ten years upon conviction of a class A felony unless the court enters the reason therefor on the record and sentences the defendant to a shorter period of probation.  The legislature found that a longer probationary period for class A felony drug offenders would protect the public's interests and safety in the unusual cases where probation may be granted.  Conference Committee Report No. 62.

Act 157, Session Laws 1995, extended the sunset date of the amendment to this section made by Act 316, Session Laws 1993, from June 30, 1995 to June 30, 2001.  The legislature found that the expedited sentencing program served as "a viable alternative in a small number of select cases" and that the program should continue to be available within the criminal justice system.  However, the legislature believed that there was insufficient basis to determine whether the program should be made permanent.  Conference Committee Report No. 62.

Act 172, Session Laws 1998, amended this section to allow for a two-year sentence of probation for domestic violence convictions.  Conference Committee Report No. 80.

Act 127, Session Laws 2001, repealed the sunset date for the expedited sentencing program of the family court, and in doing so, also prevented the possibility of the inadvertent repeal of important probation laws established in connection with the program.  The purpose of the program was to allow for the expeditious removal of the offender from the family home, in cases of intra-family felony sexual assault or incest, thus allowing the child to remain in the home.  The legislature found that the program applied only to those offenders found to be "safe to probate" and minimized the possibility of revictimizing the child by eliminating the need to testify and requiring treatment and supervision of all members of the child's family.  The legislature further found that the program had been effective and beneficial to the families concerned.  Senate Standing Committee Report No. 1453, Conference Committee Report No. 114.

Act 230, Session Laws 2006, amended subsection (1) to allow a six-month extension of probation for a petty misdemeanor if good cause is found.  House Standing Committee Report No. 665-06.

Act 88, Session Laws 2009, amended subsection (1) to permit probationary periods of eighteen to twenty-four months for persons convicted under various conditions for driving under the influence.  Act 88 continued to promote highway safety by statutorily establishing several recommendations of the ignition interlock implementation task force established by Act 171, Session Laws 2008.  House Standing Committee Report No. 617, Conference Committee Report No. 116.

Case Notes

Subsection (2) pertains to periods of detention served following arrest and prior to the sentence imposed by the court in the first instance; circuit court did not abuse its discretion in refusing to credit defendant for time served in conjunction with previous periods of probation.  79 H. 194, 900 P.2d 770.

Section does not authorize trial court to compel a criminal defendant to execute a promissory note in the amount of any restitution order, or any balance thereof, as a condition of probation.  83 H. 105, 924 P.2d 1211.

Defendant was not statutorily entitled to credit for time served under presentence house arrest where conditions and restrictions of house arrest did not amount to detention in a "state or county institution"; as defendant enjoyed no visitation, living environment, or telephone or other communicative restrictions, and was under the direct supervision of private citizens, including parents, relatives and friends, defendant was not confined in an "other institution" within the meaning of subsection (2).  94 H. 315, 13 P.3d 324.

To fall within the ambit of subsection (2), a defendant detained in an "other institution" must be confined in such a manner as to be tantamount to imprisonment in a state or county correctional institution; defendant must be under the direct supervision and control of state or county actors, or actors under state or county control, such as subcontracted halfway houses or drug treatment centers.  94 H. 315, 13 P.3d 324.

Cited:  146 F.3d 661.

__________

§706-623 Commentary:

1.  H.R.S. §711-77.

2.  Id.

3.  Id.

4.  H.R.S. §710-12.



§706-624 - Conditions of probation.

§706-624  Conditions of probation.  (1)  Mandatory conditions.  The court shall provide, as an explicit condition of a sentence of probation:

(a)   That the defendant not commit another federal or state crime or engage in criminal conduct in any foreign jurisdiction or under military jurisdiction that would constitute a crime under Hawaii law during the term of probation;

(b)   That the defendant report to a probation officer as directed by the court or the probation officer;

(c)   That the defendant remain within the jurisdiction of the court, unless granted permission to leave by the court or a probation officer;

(d)   That the defendant notify a probation officer prior to any change in address or employment;

(e)   That the defendant notify a probation officer promptly if arrested or questioned by a law enforcement officer;

(f)   That the defendant permit a probation officer to visit the defendant at the defendant's home or elsewhere as specified by the court; and

(g)   That the defendant make restitution for losses suffered by the victim or victims if the court has ordered restitution pursuant to section 706-646.

(2)  Discretionary conditions.  The court may provide, as further conditions of a sentence of probation, to the extent that the conditions are reasonably related to the factors set forth in section 706-606 and to the extent that the conditions involve only deprivations of liberty or property as are reasonably necessary for the purposes indicated in section 706-606(2), that the defendant:

(a)   Serve a term of imprisonment not exceeding two years in class A felony cases under part IV of chapter 712, eighteen months in class B felony cases, one year in class C felony cases, six months in misdemeanor cases, and five days in petty misdemeanor cases; provided that notwithstanding any other provision of law, any order of imprisonment under this subsection that provides for prison work release shall require the defendant to pay thirty per cent of the defendant's gross pay earned during the prison work release period to satisfy any restitution order.  The payment shall be handled by the adult probation division and shall be paid to the victim on a monthly basis;

(b)   Perform a specified number of hours of services to the community as described in section 706-605(1)(d);

(c)   Support the defendant's dependents and meet other family responsibilities;

(d)   Pay a fine imposed pursuant to section 706-605(1)(b);

(e)   Work conscientiously at suitable employment or pursue conscientiously a course of study or vocational training that will equip the defendant for suitable employment;

(f)   Refrain from engaging in a specified occupation, business, or profession bearing a reasonably direct relationship to the conduct constituting the crime or engage in the specified occupation, business, or profession only to a stated degree or under stated circumstances;

(g)   Refrain from frequenting specified kinds of places or from associating unnecessarily with specified persons, including but not limited to the victim of the crime, any witnesses, regardless of whether they actually testified in the prosecution, law enforcement officers, co-defendants, or other individuals with whom contact may adversely affect the rehabilitation or reformation of the person convicted;

(h)   Refrain from use of alcohol or any use of narcotic drugs or controlled substances without a prescription;

(i)   Refrain from possessing a firearm, ammunition, destructive device, or other dangerous weapon;

(j)   Undergo available medical or mental health treatment, including treatment for substance abuse dependency, and remain in a specified facility if required for that purpose;

(k)   Reside in a specified place or area or refrain from residing in a specified place or area;

(l)   Submit to periodic urinalysis or other similar testing procedure;

(m)   Refrain from entering specified geographical areas without the court's permission;

(n)   Refrain from leaving the person's dwelling place except to go to and from the person's place of employment, the office of the person's physician or dentist, the probation office, or any other location as may be approved by the person's probation officer pursuant to court order.  As used in this paragraph, "dwelling place" includes the person's yard or, in the case of condominiums, the common elements;

(o)   Comply with a specified curfew;

(p)   Submit to monitoring by an electronic monitoring device; or

(q)   Satisfy other reasonable conditions as the court may impose.

(3)  Written statement of conditions.  The court shall order the defendant at the time of sentencing to sign a written acknowledgment of receipt of conditions of probation.  The defendant shall be given a written copy of any requirements imposed pursuant to this section, stated with sufficient specificity to enable the defendant to comply with the conditions accordingly. [L 1972, c 9, pt of §1; am L 1973, c 136, §5; am L 1978, c 224, §1; am L 1984, c 257, §2; am L 1986, c 314, §25; am L 1987, c 262, §1; am L 1989, c 48, §1; am L 2006, c 230, §20]

COMMENTARY ON §706-624

Previous Hawaii law provided the sentencing court with limited guidance or control in the exercise of its discretion in imposing conditions upon suspension of sentence or upon sentence to probation.  The circuit court could impose "such terms and conditions as it may deem best" and was specifically authorized to condition probation on (1) commitment to the Hawaii Youth Correctional Facility, (2) periodic or intermittent confinement in a county jail, (3) payment of a fine in a prescribed manner, (4) restitution or reparation, and (5) providing support to a person for whose support the defendant is legally responsible.[1]  District courts could condition suspension of sentence on "such terms and conditions as the magistrate may deem best."  The magistrate was specifically authorized to condition suspension on (1) periodic or intermittent confinement in jail, and (2) attendance at a traffic course or school prescribed by the magistrate.[2]

The Code seeks to focus on various appropriate conditions without limiting unduly the exercise of judicial discretion.  Subsection (2) presents various authorized conditions and subsection (2)(m) is intended to insure flexibility for the court in devising the imposing conditions, provided the "conditions reasonably relate to the rehabilitation of the defendant."

Subsection (3) continues past statutory authorization for limited imprisonment as a condition of probation, but sets the maximum at six months.  Probation and imprisonment are in some respects inconsistent with one another.  Probation attempts to correct the defendant without interrupting the defendant's contact with open society.  Imprisonment, on the other hand, is the isolation of the defendant from open society.  Notwithstanding this area of inconsistency, the Code recognizes the utility of providing a limited degree of imprisonment as a possible condition of probation.

Subsection (3) also continues the past policy of the law by providing that the court may order that the term of imprisonment required to be served as a condition of probation be served intermittently.  Thus, the court may, for example, order that the defendant serve the defendant's period of confinement at nights or on weekends so that undue economic hardship will not result to the defendant or members of the defendant's family.

Subsection (4) is an addition to the law suggested by the Model Penal Code and accepted in other states.[3]  The intent is to provide the defendant with notice of what is expected of the defendant in a form which will not escape the defendant's memory.

SUPPLEMENTAL COMMENTARY ON §706-624

Act 136, Session Laws 1973, amended subsection (3) by deleting a sentence which provided that upon revocation of probation any term of imprisonment served as part of the probation shall not be credited toward the subsequent imprisonment.  The Legislature felt that the allowance of credit would do equity.  Senate Standing Committee Report No. 858, House Standing Committee Report No. 726.

Act 224, Session Laws 1978, amended §706-624(3) to authorize a court when sentencing a felon to probation to impose a term of imprisonment not exceeding one year as a condition of probation.  The amendment is intended to give the court the discretion to require a convicted felon to serve a longer term of imprisonment as a condition of probation than a person convicted of a misdemeanor.  Under prior law the maximum term of imprisonment, whether for a felon or for a misdemeanant, was set at six months.

Act 257, Session Laws 1984, added subsection (2)(g) to allow a court, as a condition of a suspended sentence or probation, to restrict a convicted person from entering certain geographical areas without the court's permission.

Act 262, Session Laws 1987, amended this section to provide home detention as an alternative to incarceration.  The use of home detention is limited.  It is not meant to be used as a means to reduce the prison population, or as a means to place a prisoner on probation or early release where the prisoner is in need of intensive supervision or is not eligible or qualified for early parole.  The legislature does not intend home detention to be used by a court as justification to sentence a convicted person to probation if the person would not otherwise be sentenced to probation under the existing discretionary conditions.  Senate Conference Committee Report No. 61, House Conference Committee Report No. 35.

Act 48, Session Laws 1989, required convicted persons on work release to pay a percentage of their earnings for restitution.  Senate Standing Committee Report No. 1133, House Standing Committee Report No. 629.

Act 230, Session Laws 2006, amended this section by, among other things, (1) expanding the conditions of probation to include prohibiting the defendant from engaging in criminal conduct in any foreign or military jurisdiction that would constitute a crime under Hawaii law during the term of probation; (2) requiring the defendant to make restitution to the victim if ordered by the court; (3) increasing the terms of imprisonment that may be imposed as part of a sentence of probation and including five days' imprisonment for petty misdemeanors; and (4) including ammunition as an item that a person on probation may be prohibited from possessing.  House Standing Committee Report No. 665-06.

Case Notes

Condition that defendant "refrain from company of people of questionable character" was not invalid for vagueness.  59 H. 366, 580 P.2d 1282.

Conditions imposed must be reasonable.  59 H. 378, 581 P.2d 759.

Where time for performing condition is not specified, performance is to be within a reasonable time.  59 H. 378, 581 P.2d 759.

Purpose and intent is to have convicted person make restitution for criminal acts; court can delegate function of making recommendations regarding restitution but cannot delegate sentencing function.  68 H. 292, 711 P.2d 1295.

Requirement that defendant submit to periodic urinalysis for drugs was proper.  72 H. 67, 806 P.2d 407.

If, at a combined sentencing disposition, imprisonment is imposed as a condition in more than one probation sentence, the period of imprisonment served for concurrent sentences of probation shall not exceed the maximum term allowed for a sentence of probation.  97 H. 430, 39 P.3d 557.

In a sentence of probation, imprisonment may be imposed only as a condition of the sentence of probation, not to exceed the maximum term established in subsection (2)(a).  97 H. 430, 39 P.3d 557.

A sentencing court may not impose discretionary conditions of probation pursuant to subsection (2) unless there is a factual basis in the record indicating that such conditions "are reasonably related to the factors set forth in §706-606" and insofar as such "conditions involve only deprivations of liberty or property", that they are reasonably necessary for the purposes indicated in §706-606(2).  103 H. 462, 83 P.3d 725.

Based on defendant's history, the circumstances of the case, and the seriousness of the offense, the family court did not exceed the bounds of reason or disregard rules or principles of law to the substantial detriment of defendant when it sentenced defendant to undergo sex offender evaluation and treatment as a condition of probation.  107 H. 117, 111 P.3d 12.

A straightforward reading of subsection (3) prohibits the adoption of an "actual notice" rule; thus, under the plain and unambiguous language of subsection (3), it is mandated that defendants be given written copies of their conditions.  118 H. 15, 185 P.3d 200.

In connection with the conditions from this section that are incorporated by reference in §853-1, the "provision" in subsection (3) that requires a defendant who is granted probation to be given a written copy of the conditions, must necessarily apply to a defendant granted a deferred acceptance of guilty plea, who must adhere to such similar conditions.   118 H. 15, 185 P.3d 200.

Defendant's probation may not be revoked for failure to comply with special condition of probation, even though defendant was never provided with written notice of that condition, as required by subsection (3). 10 H. App. 192, 862 P.2d 295.

Seven-day term of imprisonment was not unreasonably related to factors set forth in §706-606, considering nature of offense and circumstances presented by the record.  10 H. App. 381, 876 P.2d 1331.

Based on this statute and §706-671(1), sentencing court would have no authority to sentence defendant to five years' probation and more than one year in prison; furthermore, the court was required to credit defendant for time already served in pre-trial detention.  79 H. 317 (App.), 901 P.2d 1296.

In light of paragraph (n), family court was authorized to require defendant to undergo polygraph testing as a reasonable condition of the granting of defendant's deferred acceptance of nolo contendere plea under §853-1.  92 H. 289 (App.), 990 P.2d 1171.

Where, pursuant to paragraph (3) (2005), defendant did not receive a written copy of the conditions of defendant's deferred acceptance of no contest plea, trial court erred in setting aside plea.  116 H. 38 (App.), 169 P.3d 990.

Cited:  73 H. 81, 829 P.2d 1325.

Discussed:  78 H. 343, 893 P.2d 194.

Mentioned:  74 H. 75, 837 P.2d 776.

__________

§706-624 Commentary:

1.  H.R.S. §711-77.

2.  Id. §710-12.

3.  M.P.C. §301.1, Tentative Draft No. 2, comments at 145-146 (1954).



§706-624.5 - Notice of probation.

§706-624.5  Notice of probation.  (1)  Whenever the court places a defendant convicted of an offense against the person as described in chapter 707, or of an attempt to commit such an offense on probation without requiring the serving of a term of imprisonment, the court shall provide written notice to each victim of such offense of the probation, whenever the victim has made a written request for such notice.  Notice shall be given to the victim at the address given on the request for notice or such other address as may be provided to the court by the victim from time to time.

(2)  Neither the failure of any state officer or employee to carry out the requirements of this section nor compliance with it shall subject the State or the officer or employee to liability in any civil action.  However, such failure may provide a basis for such disciplinary action as may be deemed appropriate by competent authority. [L 1983, c 184, §2(1); am L 1986, c 314, §26]

Cross References

Notice of escape, see §706-673.

COMMENTARY ON §706-624.5

Act 184, Session Laws 1983, added this section to require notification to a crime victim if a defendant who harmed the victim is released into the community after conviction.  This addition was intended to insure that crime victims "are treated with fairness and respect" and that agencies in the criminal justice system cooperate with each other to provide information and other help to crime victims.  House Conference Committee Report No. 46.



§706-625 - Revocation, modification of probation conditions.

§706-625  Revocation, modification of probation conditions.  (1)  The court, on application of a probation officer, the prosecuting attorney, the defendant, or on its own motion, after a hearing, may revoke probation except as provided in subsection (7), reduce or enlarge the conditions of a sentence of probation, pursuant to the provisions applicable to the initial setting of the conditions and the provisions of section 706-627.

(2)  The prosecuting attorney, the defendant's probation officer, and the defendant shall be notified by the movant in writing of the time, place, and date of any such hearing, and of the grounds upon which action under this section is proposed.  The prosecuting attorney, the defendant's probation officer, and the defendant may appear in the hearing to oppose or support the application, and may submit evidence for the court's consideration.  The defendant shall have the right to be represented by counsel.  For purposes of this section the court shall not be bound by the Hawaii rules of evidence, except for the rules pertaining to privileges.

(3)  The court shall revoke probation if the defendant has inexcusably failed to comply with a substantial requirement imposed as a condition of the order or has been convicted of a felony.  The court may revoke the suspension of sentence or probation if the defendant has been convicted of another crime other than a felony.

(4)  The court may modify the requirements imposed on the defendant or impose further requirements, if it finds that such action will assist the defendant in leading a law-abiding life.

(5)  When the court revokes probation, it may impose on the defendant any sentence that might have been imposed originally for the crime of which the defendant was convicted.

(6)  As used in this section, "conviction" means that a judgment has been pronounced upon the verdict.

(7)  The court may require a defendant to undergo and complete a substance abuse treatment program when the defendant has committed a violation of the terms and conditions of probation involving possession or use, not including to distribute or manufacture as defined in section 712-1240, of any dangerous drug, detrimental drug, harmful drug, intoxicating compound, marijuana, or marijuana concentrate, as defined in section 712-1240, unlawful methamphetamine trafficking as provided in section 712-1240.6, or involving possession or use of drug paraphernalia under section 329-43.5.  If the defendant fails to complete the substance abuse treatment program or the court determines that the defendant cannot benefit from any other suitable substance abuse treatment program, the defendant shall be subject to revocation of probation and incarceration.  The court may require the defendant to:

(a)   Be assessed by a certified substance abuse counselor for substance abuse dependency or abuse under the applicable Diagnostic and Statistical Manual and Addiction Severity Index;

(b)   Present a proposal to receive substance abuse treatment in accordance with the treatment plan prepared by a certified substance abuse counselor through a substance abuse treatment program that includes an identified source of payment for the treatment program;

(c)   Contribute to the cost of the substance abuse treatment program; and

(d)   Comply with any other terms and conditions of probation.

As used in this subsection, "substance abuse treatment program" means drug or substance abuse treatment services provided outside a correctional facility by a public, private, or nonprofit entity that specializes in treating persons who are diagnosed with substance abuse or dependency and preferably employs licensed professionals or certified substance abuse counselors.

Nothing in this subsection shall be construed to give rise to a cause of action against the State, a state employee, or a treatment provider. [L 1972, c 9, pt of §1; am L 1985, c 192, §1; am L 1986, c 314, §27; am L 1989, c 45, §1; gen ch 1993; am L 1994, c 5, §6; am L 2002, c 161, §5; am L 2004, c 44, §12]

COMMENTARY ON §706-625

This section restates prior law[1] and allows the court to increase or relax the conditions of probation.  Such power is essential if the disposition is to remain flexible.  However, if an increase in the severity of the conditions is proposed, the court must accord the defendant the procedural rights stated in §706-627.

SUPPLEMENTAL COMMENTARY ON §706-625

Act 192, Session Laws 1985, amended this section and consolidated it with the law governing the revocation of probation or suspension of sentence, formerly contained in §706-628 and part of §706-627.  As a result, §706-628 is repealed.

Act 45, Session Laws 1989, defined the word "conviction" as applied in the revocation or modification of probation conditions.  Senate Standing Committee Report No. 1282, House Standing Committee Report No. 844.

Act 161, Session Laws 2002, amended this section to require the court not to revoke probation for the first violation of a nonviolent drug-related probation condition, and to require that the probation violators be sentenced to undergo and complete drug treatment instead of incarceration.  The legislature found that the link between substance abuse and crime is well-established.  The legislature did not wish to diminish the seriousness of crime, but looked to approaching crime as being the result of addiction that is treatable.  The treatment route was expected to produce a reduction in crime and recidivism.  The legislature intended to promote treatment of nonviolent substance abuse offenders, rather than incarceration, as being in the best interests of the individual and the community at large.  Conference Committee Report No. 96-02.

Case Notes

Criteria for modification.  55 H. 632, 525 P.2d 1119.

Mandated revocation of probation under certain circumstances is a means to compel a court to review defendant's original sentence in light of new facts.  Court may reimpose the same sentence.  69 H. 424, 744 P.2d 1208.

Defendant was prejudiced because of inability to independently test urine samples.  70 H. 194, 767 P.2d 243.

Court had discretion to consider factors other than defendant's wilfulness in determining whether failure to comply with probation condition was inexcusable under section.  73 H. 81, 829 P.2d 1325.

Statutory language of subsection (e) (1992) must be harmonized with §706-671(2), mandating credit for time served in imprisonment.  78 H. 343, 893 P.2d 194.

Court abused discretion in revoking defendant's probation where defendant made the monthly payments as condition of probation and there was no other justifiable cause for revocation.  79 H. 511, 904 P.2d 525.

Subsection (5), which permits a trial court on revocation of probation to impose any sentence that might have originally been imposed at the time of conviction, does not apply to the sentencing procedure attendant to revocation of a deferred acceptance of guilty plea, which is already specifically governed by §853-3.  93 H. 362, 3 P.3d 1239.

Court cannot revoke probation and impose new probation term.  6 H. App. 253, 718 P.2d 1117.

Where defendant made conscious and wilful decision to fail to comply with a substantial requirement imposed as a condition of probation under subsection (3), court did not abuse discretion in revoking probation and imposing sentence which may have been originally imposed.  82 H. 441 (App.), 922 P.2d 1054.

Circuit court properly concluded that it was required to revoke defendant's probation pursuant to subsection (c) because of subsequent felony conviction.  83 H. 102 (App.), 924 P.2d 596.

When defendant refused to admit having committed the sex crimes and failed to pass the lie detector tests, defendant did not "inexcusably" fail to comply with a substantial requirement imposed as a condition of the probation order under subsection (3) as the trial court could not order defendant to admit defendant's sex crimes and defendant did not personally expressly and explicitly agree to admit defendant's sex crimes and to accept probation on that basis.  93 H. 321 (App.), 2 P.3d 725.

Upon revocation of probation pursuant to subsection (3), in light of the record, §§706-660 and 706-621, trial court did not abuse its discretion in sentencing defendant to imprisonment "for a term of not more than ten years with credit for time served".  97 H. 135 (App.), 34 P.3d 1034.

Where defendant failed to submit to drug/alcohol assessments, failed to report to defendant's probation officer, failed to notify probation officer of a change in address, and failed to pay the crime victim compensation and probation service fees, these violations of defendant's terms and conditions of probation did not involve the possession or use of drugs as meant under subsection (7); thus, trial court erred in its interpretation and application of this subsection.  112 H. 208 (App.), 145 P.3d 751.

Criminal contempt of court under §710-1077 is not available as a sanction for a violation of a condition of probation as there is no provision in this chapter that authorizes the use of criminal contempt as a sanction for violation of a condition of probation; the exclusive sanctions for a violation of a condition of probation in this chapter are set forth in this section.  120 H. 312 (App.), 205 P.3d 577.

__________

§706-625 Commentary:

1.  H.R.S. §711-77.



§706-626 - Summons or arrest of defendant on probation; commitment without bail.

§706-626  Summons or arrest of defendant on probation; commitment without bail.  At any time before the discharge of the defendant or the termination of the period of probation:

(1)  The court may, in connection with the probation, summon the defendant to appear before it or may issue a warrant for the defendant's arrest;

(2)  A probation or law enforcement officer, having probable cause to believe that the defendant has failed to comply with a requirement imposed as a condition of the order, may arrest the defendant without a warrant and the defendant shall be held in custody pending the posting of bail pursuant to a bail schedule established by the court, or until a hearing date is set; provided that when the punishment for the original offense does not exceed one year, the probation or law enforcement officer may admit the probationer to bail; or

(3)  The court, if there is probable cause to believe that the defendant has committed another crime or has been held to answer therefor, may commit the defendant without bail, pending a determination of the charge by the court having jurisdiction thereof. [L 1972, c 9, pt of §1; am L 1986, c 314, §28; am L 1989, c 125, §1; am L 2001, c 24, §1 and c 91, §4]

COMMENTARY ON §706-626

The court, in order to control the conditions of suspension or probation, must have power, either by summons or warrant, to require the defendant to appear before the court.  Subsection (1) provides this power.  Subsection (2) provides a more limited power for probation and peace officers; they may arrest without a warrant only where there is probable cause to believe that the defendant has failed to comply with a condition of probation or suspension.

Subsection (3) is addressed to the problem presented by a defendant who is on probation or under suspended sentence and who is accused or charged with commission of another crime.  The commission of a crime while on probation or under suspension of sentence would, in most cases, constitute a violation of a condition of probation or suspension.  The question thus presented is whether the issue of guilt, with respect to the most recent crime, should be tried informally as a violation of a condition of suspension or probation or whether the issue should be tried independently.  The Code resolves this question by providing that the defendant may be held pending an independent or formal determination by the court having jurisdiction over the charge, thus preserving for the defendant all procedural rights.  This subsection must be read in conjunction with §706-628(1) which provides for revocation in cases where the defendant "has been convicted of another crime."

Subsection (1) is in substantial accord with prior law governing the circuit courts.[1]  Subsection (2) is an addition to the law and subsection (3) represents a slight departure from it.  The circuit court apparently had the power--although it may choose not to exercise it--to decide, in a probation proceeding, the issue of whether the defendant has committed a crime during the period of probation.[2]

SUPPLEMENTAL COMMENTARY ON §706-626

Act 125, Session Laws 1989, required that a probationer be placed in custody after arrest for a probation violation and permitted an arrested probationer to post bail in certain circumstances.  Senate Standing Committee Report No. 1331.

Act 24, Session Laws 2001, amended this section to authorize probation or peace officers to admit defendants to bail when the punishment for the original offense does not exceed one year.  Although law enforcement personnel may set bail for petty misdemeanor and misdemeanor offenses, they are not authorized to do so for probation violators and must defer to the courts.  The legislature found that the ability to immediately arrest and set bail for petty misdemeanor and misdemeanor probationers would allow more efficient processing of probation violations.  Senate Standing Committee Report No. 1516, House Standing Committee Report No. 547.

Case Notes

Subsection (3) should not be read to mean that statutes on probation are concerned only with offenses committed after a defendant is placed on probation.  Implications arising from this section and commentary cannot be used to define language of §706-628(1).  62 H. 159, 612 P.2d 1168.

Evidentiary requirements of subsection (3), satisfaction of.  1 H. App. 98, 614 P.2d 405.

Under subsection (3), upon showing of probable cause court has discretionary authority to commit without bail.  1 H. App. 98, 614 P.2d 405.

Motion to commit without bail pursuant to subsection (3) tolls the period of probation.  1 H. App. 469, 620 P.2d 1082.

Period of probation which had been tolled begins to run again after written entry of judgment.  4 H. App. 35, 658 P.2d 910.

__________

§706-626 Commentary:

1.  See H.R.S. §711-80.

2.  Id.



§706-627 - Tolling of probation.

§706-627  Tolling of probation.  (1)  Upon the filing of a motion to revoke a probation or a motion to enlarge the conditions imposed thereby, the period of probation shall be tolled pending the hearing upon the motion and the decision of the court.  The period of tolling shall be computed from the filing date of the motion through and including the filing date of the written decision of the court concerning the motion for purposes of computation of the remaining period of probation, if any.  In the event the court fails to file a written decision upon the motion, the period shall be computed by reference to the date the court makes a decision upon the motion in open court.  During the period of tolling of the probation, the defendant shall remain subject to all terms and conditions of the probation except as otherwise provided by this chapter.

(2)  In the event the court, following hearing, refuses to revoke the probation or grant the requested enlargement of conditions thereof because the defendant's failure to comply therewith was excusable, the defendant may be granted the period of tolling of the probation for purposes of computation of the remaining probation, if any. [L 1972, c 9, pt of §1; am L 1977, c 106, §1; am L 1980, c 156, §1; am L 1985, c 192, §2; am L 1986, c 314, §29]

COMMENTARY ON §706-627

This section affords the defendant threatened with loss or change of suspension or probation status the same procedural protection afforded a defendant at the time of original disposition.[1]  Determinations to revoke suspension or probation, or to change the conditions thereof, are sometimes made with a degree of informality that does not afford to the defendant adequate opportunity to obtain counsel and to be heard upon the evidence.

This is an area where dangers of abuse are real and the normal procedural protection proper.  That a defendant has no right to suspension or probation does not justify the alteration of his status by methods that must seem and sometimes be unfair.[2]

Although written notice, the right to be represented by counsel, and the right to controvert and be heard upon the evidence, are provided by this section, it is not contemplated that the court must strictly enforce the rules of evidence.  In this type of hearing, where the relevant issues are decided by a court without the presence of a jury, the court should be granted some flexibility in this area.

Act 106, Session Laws 1977, added subsections (2) and (3) to provide for tolling the period of probation or suspension of sentence pending the hearing to revoke the probation or suspension or to increase the conditions thereof.  Formerly, with no tolling provisions, it was possible for the period of probation or suspended sentence to run out before termination of the hearing, relieving defendant of any further obligation even though the defendant may have committed acts justifying change in the defendant's probation or suspension status.  The amended section is intended to prevent such situations from occurring.  Senate Standing Committee Report No. 1105, House Standing Committee Report No. 450.

Act 156, Session Laws 1980, made the granting of the period of tolling discretionary rather than mandatory.  The Legislature felt that the prior law gave the defendants an unfair advantage by allowing them "credit" on their sentence even while they were not abiding by its terms.  Senate Standing Committee Report No. 753-80, House Standing Committee Report No. 434-80.

Case Notes

The tolling provisions under this section apply to deferral periods pursuant to a deferred acceptance of guilty plea under §853-1.  92 H. 322, 991 P.2d 832.

Where State did not file a written motion to revoke defendant's deferred acceptance of guilty plea, the probationary period was not tolled; thus, as the deferment period had expired two months earlier, trial court lacked jurisdiction to revoke defendant's deferred acceptance of guilty plea.  118 H. 15, 185 P.3d 200.

Filing motion under subsection (2) is not the only method of tolling period of probation; motion under §706-626(3) also tolls period.  1 H. App. 469, 620 P.2d 1082.

Mentioned:  55 H. 632, 525 P.2d 1119.

__________

§706-627 Commentary:

1.  Cf. §706-604.

2.  M.P.C., Tentative Draft No. 2, comments at 152 (1954).



§706-628 - REPEALED.

§706-628  REPEALED.  L 1985, c 192, §3.



§706-629 - Calculation of multiple dispositions involving probation and imprisonment, or multiple terms of probation.

§706-629  Calculation of multiple dispositions involving probation and imprisonment, or multiple terms of probation.  (1)  When the disposition of a defendant involves more than one crime:

(a)   The court shall not impose a sentence of probation and a sentence of imprisonment except as authorized by section 706-624(2)(a); and

(b)   Multiple periods of probation shall run concurrently from the date of the first such disposition.

(2)  When a defendant, already under sentence, is convicted for another crime committed prior to the former disposition:

(a)   The court shall not sentence to probation a defendant who is under sentence of imprisonment with more than six months to run;

(b)   Multiple periods of probation shall run concurrently from the date of the first such disposition; and

(c)   When a defendant, already under sentence of probation, is sentenced to imprisonment, the service of imprisonment shall not toll the prior sentence of probation.

(3)  When a defendant is convicted of a crime committed while on probation and such probation is not revoked:

(a)   If the defendant is sentenced to imprisonment, the service of such sentence shall not toll the prior sentence of probation; and

(b)   If the defendant is sentenced to probation, the period of such probation shall run concurrently with or consecutively to the remainder of the prior period, as the court determines at the time of disposition. [L 1972, c 9, pt of §1; am L 1986, c 314, §30]

COMMENTARY ON §706-629

This section reflects the Code's preference for concurrent sentences and its disfavor of consecutive sentences.[1]

Subsection (1) deals with the problems presented when the disposition of a defendant involves more than one offense or when a defendant, already under sentence or suspension of sentence, is convicted for an offense committed prior to the former disposition.

Subsection (1)(a) continues the position of the Code that probation and imprisonment are inconsistent dispositions unless imprisonment is limited to a short period of six months or less.[2]

Subsection (1)(b) provides that periods of suspension or probation run concurrently from the date of the first disposition.  If imprisonment is not warranted, there hardly seems any justification for providing elongated periods of suspension or probation when the disposition of the defendant involves more than one offense or when a defendant, already under suspension of sentence or on probation, is convicted for a crime committed prior to the former disposition.

Subsection (1)(c) provides that service of an indeterminate term of imprisonment, with its built-in term of parole, shall satisfy a suspended sentence on another count or a prior suspended sentence or a prior sentence to probation.  By providing that the indeterminate term of imprisonment satisfies the other dispositions, subsection (1)(c) results in substantial concurrent service of all dispositions.

By providing that periods of suspension or probation run during a period of imprisonment for a definite term, subsection (1)(d) provides concurrent service of dispositions in situations involving suspension or probation and a definite term of imprisonment.

Subsection (2) is addressed to a somewhat different problem:  multiple dispositions involving an offense committed while under suspension of sentence or on probation.

Subsection (2)(a) provides that if the defendant is sentenced to imprisonment for an indeterminate term, the service of such sentence shall satisfy the prior unrevoked suspended sentence or sentence to probation.  This is in conformity with the concept of concurrent dispositions.

Subsection (2)(b) provides that if the defendant is sentenced to imprisonment for a definite term, the period of the prior suspension or prior probation shall not run during imprisonment.  This is a slight departure from the policy of the Code generally favoring concurrent dispositions.  However, because definite terms of imprisonment are relatively short, and because the defendant has committed a crime while under suspension or on probation, the situation calls for a departure from the general policy and permits dispositions which are to be served consecutively.  This subsection is analogous to §706-668 which permits consecutive terms of imprisonment for crimes committed while in prison.  A further consideration for subsection (2)(b) is that, if the period of suspension of probation runs during a definite term of imprisonment (which does not have a built-in term of parole), there might, in some cases, not be sufficient means for court control following discharge of the defendant from imprisonment.

Finally, subsection (2)(c) provides that, where the court has not revoked a prior disposition of suspension or probation and has imposed an additional period of suspension or probation, the multiple periods shall run either concurrently or consecutively as the court determines at the time of sentence.  Once again, although this subsection represents a limited departure from the policy of the Code favoring concurrent service of dispositions, it is called for by the defendant's situation.  Again, it is analogous to the powers that the Code grants the sentencing court, under §706-668, in cases where a prisoner has committed a crime while in prison or during escape.

Case Notes

Imprisonment for a felony does not toll a prior probation sentence for an unrelated felony.  71 H. 612, 801 P.2d 1206.

If, at a combined sentencing disposition, imprisonment is imposed as a condition in more than one probation sentence, the period of imprisonment served for concurrent sentences of probation shall not exceed the maximum term allowed for a sentence of probation.  97 H. 430, 39 P.3d 557.

Subsection (1) applies to the combined sentencing disposition for multiple convictions, irrespective of whether the crimes were charged or tried in separate cases; subsection (1)(b) requires that in the event multiple sentences of probation are imposed, the sentences must run concurrently. 97 H. 430, 39 P.3d 557.

__________

§706-629 Commentary:

1.  Cf. §706-670.

2.  Commentary to §706-624.



§706-630 - Discharge of defendant.

§706-630  Discharge of defendant.  Upon the termination of the period of the probation or the earlier discharge of the defendant, the defendant shall be relieved of any obligations imposed by the order of the court and shall have satisfied the disposition of the court, except as to any action under this chapter to collect unpaid fines, restitution, attorney's fees, costs, or interest. [L 1972, c 9, pt of §1; am L 1986, c 314, §31; am L 1998, c 269, §5]

COMMENTARY ON §706-630

This section provides that the court may discharge the defendant prior to the termination of the period of suspension or probation and that, if the defendant is not so discharged, no formal discharge is required upon termination of the statutory period of suspension or probation.  Upon termination of the statutory period, the defendant is relieved of any further obligation by operation of law.  This provision is a continuation of prior Hawaii law.[1]

SUPPLEMENTAL COMMENTARY ON §706-630

Act 269, Session Laws 1998, amended this section to allow victims of crime to enforce a criminal restitution order in the same manner as a civil judgment.  Conference Committee Report No. 89.

Case Notes

Where defendant paid all monthly restitution amounts imposed as a condition of probation sentence, there were no other grounds in record to revoke defendant's probation, and probation term had expired, under this section (1993), defendant should have been relieved of the obligations imposed by the probation sentence; trial court thus erred in imposing "free-standing" restitution order remaining in full force and effect beyond termination of defendant's term of probation.  92 H. 36 (App.), 986 P.2d 987.

Where Act 269's 1998 amendment took effect after defendant was sentenced, by its own terms did not apply retroactively to extend defendant's obligation to pay restitution beyond defendant's period of probation, and did not empower the trial court to resentence defendant to a freestanding restitution order, as defendant was not in violation of defendant's conditions of probation stated in the 1995 resentencing order, trial court had no authority to resentence defendant on May 4, 2000, by its restitution order.  98 H. 137 (App.), 44 P.3d 288.

Where defendant's term of probation had already ended when the State charged defendant with criminal contempt for violating the no-contact condition of probation, and the State failed to take any steps during defendant's probation to revoke, modify or enlarge its terms and thereby toll the period of probation, the district court no longer had jurisdiction to revoke defendant's probation or modify or enlarge its terms; thus, by convicting defendant of criminal contempt as a sanction for a probation violation, the court essentially extended defendant's probation term for two years, which was inconsistent with this section.  120 H. 312 (App.), 205 P.3d 577.

__________

§706-630 Commentary:

1.  See H.R.S. §711-80.



§706-631 - Probation is a final judgment for other purposes.

§706-631  Probation is a final judgment for other purposes.  A judgment sentencing a defendant to be placed on probation shall be deemed tentative, to the extent provided in this chapter, but for all other purposes shall constitute a final judgment. [L 1972, c 9, pt of §1; am L 1986, c 314, §32]

COMMENTARY ON §706-631

This section is addressed to the question of finality inherent in every disposition involving suspension of sentence or sentence to probation.  As §§706-625 and 628 indicate, the conditions of suspension or probation may be modified or the disposition itself may be revoked.  These features of suspension or probation are, of course, necessary in order that the sentencing authority can maintain control over the disposition.  However, merely because the sentencing court maintains some continuing flexibility with respect to the disposition, the conviction and disposition should not be regarded as lacking finality for other purposes such as constituting a judgment for purposes of appeal and a prior conviction for purposes of extended imprisonment.

This section, therefore, provides that a suspension of sentence or sentence to probation shall be deemed tentative to the extent provided in Chapter 706, but for all other purposes such disposition shall constitute a final judgment.



§706-640 - Authorized fines.

PART III.  FINES AND RESTITUTION

Note

Part heading amended by L 1998, c 269, §3; L 2000, c 205, §5.

§706-640  Authorized fines.  (1)  A person who has been convicted of an offense may be sentenced to pay a fine not exceeding:

(a)   $50,000, when the conviction is of a class A felony, murder in the first or second degree, or attempted murder in the first or second degree;

(b)   $25,000, when the conviction is of a class B felony;

(c)   $10,000, when the conviction is of a class C felony;

(d)   $2,000, when the conviction is of a misdemeanor;

(e)   $1,000, when the conviction is of a petty misdemeanor or a violation;

(f)   Any higher amount equal to double the pecuniary gain derived from the offense by the defendant;

(g)   Any higher or lower amount specifically authorized by statute.

(2)  Notwithstanding section 706-641, the court shall impose a mandatory fine upon any defendant convicted of theft in the first or second degree committed by receiving stolen property as set forth in section 708-830(7).  The fine imposed shall be the greater of double the value of the stolen property received or $25,000 in the case of a conviction for theft in the first degree; or the greater of double the value of the stolen property received or $10,000 in the case of a conviction for theft in the second degree.  The mandatory fines imposed by this subsection shall not be reduced except and only to the extent that payment of the fine prevents the defendant from making restitution to the victim of the offense, or that the defendant's property, real or otherwise, has been forfeited under chapter 712A as a result of the same conviction for which the defendant is being fined under this subsection.  Consequences for nonpayment shall be governed by section 706-644; provided that the court shall not reduce the fine under section 706-644(4) or 706-645. [L 1972, c 9, pt of §1; am L 1986, c 314, §33; am L 1987, c 181, §5; am L 1997, c 149, §4]

Cross References

Unauthorized removal of shopping carts, see §633-16.

COMMENTARY ON §706-640

This section sets forth the maximum fine authorized for any offense according to grade and class.  The maximum amount provided should be sufficient for both deterrent and correctional purposes; discretion in imposing a fine within the set maximum should be guided by the criteria set forth in §706-641.

The most significant use of the fine as a means of penalizing the offender is in offenses involving pecuniary gain.  When the amount of pecuniary gain is proven, subsection (5) subordinates the stated amounts and authorizes a greater fine in an amount equal to double the pecuniary gain.

The third paragraph of the commentary appearing in the main volume is reproduced to correct a printing error:

"Subsection (6) acknowledges that other higher or lower fines may be authorized with respect to specific offenses when deemed necessary or appropriate to the situation.  Subsection (6) also preserves and recognizes higher and lower limits for offenses which are set by provisions of law not within the Penal Code."

Because of the questionable wisdom and constitutionality of authorizing the disposition of assessing costs against convicted defendants in criminal cases, the Code departs from prior Hawaii law and does not authorize such a sentence.  As a practical matter, costs are almost never imposed in criminal cases.  The departure is from previous statutory language rather than practice.

SUPPLEMENTAL COMMENTARY ON §706-640

Act 314, Session Laws 1986, increased the maximum amounts of fines to allow a sentencing court discretion to impose severe fines, especially when the offender derives great financial gain from the criminal activity.  Conference Committee Report No. 51-86.

Act 181, Session Laws 1987, added language to this section to reflect the recently created statutory murder and attempted murder crimes.  These crimes are murder in the first and second degree and attempted murder in the first and second degree.  Senate Standing Committee Report No. 1130.

Act 149, Session Laws 1997, amended this section to impose mandatory fines upon persons convicted of receiving stolen property.  With the property crime rate continuing to escalate at a dramatic rate, the legislature supported the imposition of severe penalties for those who are in receipt of stolen property, in an effort to deter the criminal activity.  Senate Standing Committee Report No. 1600.



§706-641 - Criteria for imposing fines.

§706-641  Criteria for imposing fines.  (1)  The court shall not sentence a defendant only to pay a fine, when any other disposition is authorized by law, except in misdemeanor and petty misdemeanor cases.

(2)  The court shall not sentence a defendant to pay a fine in addition to a sentence of imprisonment or probation unless:

(a)   The defendant has derived a pecuniary gain from the crime; or

(b)   The court is of the opinion that a fine is specially adapted to the deterrence of the crime involved or to the correction of the defendant.

(3)  The court shall not sentence a defendant to pay a fine unless:

(a)   The defendant is or will be able to pay the fine; and

(b)   The fine will not prevent the defendant from making restitution to the victim of the offense.

(4)  In determining the amount and method of payment of a fine, the court shall take into account the financial resources of the defendant and the nature of the burden that its payment will impose. [L 1972, c 9, pt of §1; am L 1986, c 314, §34]

COMMENTARY ON §706-641

This section states the general position of the Code against the routine imposition of fines where other types of disposition are authorized.  Even in the case of violations, where only a fine or suspended sentence is authorized, the fine imposed should be measured in terms of the defendant's ability to pay and in terms of the defendant's ability to make compensation to the victims, if any, of the defendant's offense.

Where other types of disposition are available, the court should not impose only a fine unless the court makes a determination that "a fine alone suffices for the protection of the public."

More is required of the court in order to impose both imprisonment and a fine or probation and a fine upon a defendant.  The court is authorized by subsection (2) to impose such a sentence only if the defendant derived pecuniary gain from the crime or the court is of the opinion that a fine (in addition to imprisonment or probation) will serve either a correctional or deterrent function.

Subsection (3)(a) seeks to eliminate fines which the defendant cannot pay.  Incarceration should not result from mere inability to pay an imposed fine.  Contumacious non-payment is quite another thing and is handled in subsequent sections.  Subsection (3)(b) seeks to prevent the imposition of a fine which would interfere with restitution or reparation to the victim.

Subsection (4) instructs the court to consider the defendant's financial resources with respect to the fine's amount and its method of payment (lump sum or installment payments).

The Code differs from prior law in that it ends the possibility of imprisonment for noncontumacious failure to make payment.[1]  It also supplies legislative guidelines previously absent from the law.

Case Notes

Where defendant was sentenced pursuant to §431:10C-117(a)(2), because the district court may have been unaware of the applicability of quoted parts of this section and §706-642 and of its discretionary authority to sentence defendant to perform community service rather than to pay the fine, appellate court vacated the part of the sentence ordering defendant to pay a $1,000 fine and remanded that part for resentencing.  77 H. 476 (App.), 888 P.2d 376.

__________

§706-641 Commentary:

1.  See H.R.S. §712-4.



§706-642 - Time and method of payment.

§706-642  Time and method of payment.  (1)  When a defendant is sentenced to pay a fine, the court may grant permission for the payment to be made within a specified period of time or in specified installments.  If no such permission is embodied in the sentence, the fine shall be payable forthwith by cash, check, or by a credit card approved by the court.

(2)  When a defendant sentenced to pay a fine is also sentenced to probation, the court may make the payment of the fine a condition of probation.

(3)  When a defendant sentenced to pay a fine is also ordered to make restitution or reparation to the victim or victims, or to the person or party who has incurred loss or damage because of the defendant's crime, the payment of restitution or reparation shall have priority over the payment of the fine.  No fine shall be collected until the restitution or reparation order has been satisfied. [L 1972, c 9, pt of §1; am L 1980, c 50, §3; am L 1986, c 226, §2]

COMMENTARY ON §706-642

This section merely gives the court specific statutory authorization for two common sentencing practices:  (1) installment payments of a fine, and (2) making a fine one of the conditions of continued probation.

SUPPLEMENTAL COMMENTARY ON §706-642

Act 50, Session Laws 1980, authorized the payment of fines by credit cards in recognition of the widespread use of credit cards and to enable the courts to take advantage of an efficient system of collection.

Act 226, Session Laws 1986, ensured that, in cases where both fines and restitution are imposed, the latter has priority; no fine is to be collected until the restitution order is satisfied.  In enacting this change, the legislature stated that it "supports the concept of restitution as a valuable means of compensating losses incurred by victims and confronting the offender with the direct personal consequences of the crime".  Senate Standing Committee Report No. 798-86.

Case Notes

Where defendant was sentenced pursuant to §431:10C-117(a)(2), because the district court may have been unaware of the applicability of quoted parts of §706-642 and this section and of its discretionary authority to sentence defendant to perform community service rather than to pay the fine, appellate court vacated the part of the sentence ordering defendant to pay a $1,000 fine and remanded that part for resentencing.  77 H. 476 (App.), 888 P.2d 376.



§706-643 - Disposition of funds.

§706-643  Disposition of funds.  (1)  The defendant shall pay a fine or any installment thereof to the cashier or clerk of the district or circuit court.  In the event of default in payment, the clerk shall notify the prosecuting attorney and, if the defendant is on probation, the probation officer.

(2)  All fines and other final payments received by a clerk or other officer of a court shall be accounted for, with the names of persons making payment, and the amount and date thereof, being recorded.  All such funds shall be deposited with the director of finance to the credit of the general fund of the State.  With respect to fines and bail forfeitures that are proceeds of the wildlife revolving fund under section 183D-10.5, and fines that are proceeds of the compliance resolution fund under sections 26-9(o) and 431:2-410, the director of finance shall transmit the fines and forfeitures to the respective funds. [L 1972, c 9, pt of §1; am L 1986, c 314, §35; am L 1990, c 83, §2; am L 2006, c 230, §21; am L 2009, c 149, §7]

COMMENTARY ON §706-643

This section provides for payment to the clerk of the sentencing court and incorporates previous provisions of law with respect to disposition of collected funds.  Out of an abundance of caution, subsection (2) deals with all funds collected in civil as well as penal cases.  This broad scope is made necessary by previous provisions of former Title 37 (Criminal Law) dealing with funds collected in civil cases.  See H.R.S. §§712-8 and 712-9 as codified prior to this Code.

SUPPLEMENTAL COMMENTARY ON §706-643

Act 83, Session Laws 1990, required the deposit of hunting fines and bail forfeitures to the wildlife revolving fund creating additional funds for wildlife programs.  Senate Standing Committee Report No. 2085.

Act 230, Session Laws 2006, amended subsection (1) to require the defendant to pay a fine to the cashier or clerk of the district or circuit court, instead of the clerk of the sentencing court.

Act 149, Session Laws 2009, established an insurance fraud investigations branch to replace the insurance fraud investigations unit, with expanded authority to prevent, investigate, and prosecute insurance fraud to include all lines of insurance except workers' compensation.  Act 149 amended subsection (2), requiring the deposit of fines and settlements resulting from insurance fraud prosecutions into the compliance resolution fund to help the insurance fraud investigations branch cover the cost of preventing, investigating, and prosecuting insurance fraud.  The legislature found that because insurance fraud occurs in every line of insurance, the State's insurance fraud law should be expanded accordingly.  Conference Committee Report No. 26, Senate Standing Committee Report No. 1338.



§706-644 - Consequences of nonpayment; imprisonment for contumacious nonpayment; summary collection.

§706-644  Consequences of nonpayment; imprisonment for contumacious nonpayment; summary collection.  (1)  When a defendant is sentenced pursuant to section 706-605, granted a conditional discharge pursuant to section 712-1255, or granted a deferred plea pursuant to chapter 853, and the defendant is ordered to pay a fee, fine, or restitution, whether as an independent order, as part of a judgment and sentence, or as a condition of probation or deferred plea, and the defendant defaults in the payment thereof or of any installment, the court, upon the motion of the prosecuting attorney or upon its own motion, may require the defendant to show cause why the defendant's default should not be treated as contumacious and may issue a summons or a warrant of arrest for the defendant's appearance.  Unless the defendant shows that the defendant's default was not attributable to an intentional refusal to obey the order of the court, or to a failure on the defendant's part to make a good faith effort to obtain the funds required for the payment, the court shall find that the defendant's default was contumacious and may order the defendant committed until the fee, fine, restitution, or a specified part thereof is paid.

(2)  When a fee, fine, or restitution is imposed on a corporation or unincorporated association, it is the duty of the person or persons authorized to make disbursement from the assets of the corporation or association to pay it from those assets, and their failure to do so may be held contumacious unless they make the showing required in subsection (1).

(3)  The term of imprisonment for nonpayment of fee, fine, or restitution shall be specified in the order of commitment, and shall not exceed one day for each $25 of the fee or fine, thirty days if the fee or fine was imposed upon conviction of a violation or a petty misdemeanor, or one year in any other case, whichever is the shorter period.  A person committed for nonpayment of a fee or fine shall be given credit toward payment of the fee or fine for each day of imprisonment, at the rate of $25 per day.

(4)  If it appears that the defendant's default in the payment of a fee, fine, or restitution is not contumacious, the court may make an order allowing the defendant additional time for payment, reducing the amount of each installment, or revoking the fee, fine, or the unpaid portion thereof in whole or in part, or converting the unpaid portion of the fee or fine to community service.  A defendant shall not be discharged from an order to pay restitution until the full amount of the restitution has actually been collected or accounted for.

(5)  Unless discharged by payment or, in the case of a fee or fine, service of imprisonment pursuant to subsection (3), an order to pay a fee, fine, or restitution, whether as an independent order, as a part of a judgment and sentence, or as a condition of probation or deferred plea pursuant to chapter 853, may be collected in the same manner as a judgment in a civil action.  The State or the victim named in the order may collect the restitution, including costs, interest, and attorney's fees, pursuant to section 706-646.  The State may collect the fee or fine, including costs, interest, and attorney's fees pursuant to section 706-647.

(6)  Attorney's fees, costs, and interest shall not be deemed part of the penalty, and no person shall be imprisoned under this section in default of payment of attorney's fees, costs, and interest. [L 1972, c 9, pt of §1; am L 1986, c 314, §36; gen ch 1992; am L 1996, c 137, §2; am L 1998, c 269, §6; am L 2000, c 205, §6]

COMMENTARY ON §706-644

The Code equates a fine with a court-imposed civil obligation in favor of the State.  Thus the contempt power is utilized to enforce that obligation.  Subsection (1) provides that the court may summon the defendant, or issue a warrant for the defendant's arrest, and order the defendant to show cause why the defendant's failure to pay the fine should not be regarded by the court as contumacious.  If the defendant cannot, the defendant will be imprisoned as in the cases of civil contempt.

In the case of convicted corporations or unincorporated associations, subsection (2) places a similar duty to pay, or to justify default of payment, on the officer or agent of a corporation or unincorporated association authorized to distribute its assets.

Subsection (3) sets the limit on the period of imprisonment for contumacious nonpayment of fines.  The terms are intended to be coercive, but not debilitating.  The credit allowed is the same as that under previous law.[1]

Subsection (4) permits the court to take a flexible approach to noncontumacious default.  The court may lower the amount of each payment or may revoke the fine in whole or in part.

Subsection (5) makes clear that all the processes for collection of an unpaid civil judgment are available for collection of a fine.  This subsection is in accord with prior law.[2]

SUPPLEMENTAL COMMENTARY ON §706-644

Act 137, Session Laws 1996, amended this section to provide that fines and costs may be collected in the same manner as a civil judgment, and that the state attorney general may institute proceedings to collect the fine and costs, including interest and attorney's fees, as a civil judgment in the court of appropriate jurisdiction.  The legislature found that the Act (which also amended the traffic code by enacting a new section with similar provisions) would assist the judiciary in collecting fines and costs imposed in traffic and criminal cases.  The Act also deleted the first sentence of subsection (5) to remove potential conflict between existing law and the provisions of the Act.  House Standing Committee Report No. 379-96, Senate Standing Committee Report No. 2987.

Act 269, Session Laws 1998, amended this section by, among other things, allowing victims of crime to enforce a criminal restitution order in the same manner as a civil judgment.  Conference Committee Report No. 89.

Act 205, Session Laws 2000, amended this section by adding that the nonpayment of any fees, in addition to the nonpayment of any fine or restitution ordered by a court, would be subject to the penalties and consequences imposed under this section.

Case Notes

Provision relating to imprisonment for contumacious nonpayment mentioned.  60 H. 160, 587 P.2d 1220.

From and after July 20, 1998, the amended provisions of this section statutorily provide for free standing orders of restitution (FSOs) to be imposed, inter alia, as a condition of probation; where original sentence of defendant on March 29, 1995, made restitution a condition of probation, restitution could not later be ordered as an FSO pursuant to this section.  103 H. 269, 81 P.3d 1184.

Where a case predates July 20, 1998, the effective date of amendments to this section, a free standing order of restitution (FSO) could have been separately and independently imposed at the time of a defendant's original sentencing, in addition to any other sentence such as probation or imprisonment; however, an FSO could not be imposed as a modification of a probation condition, or as a new term of probation following revocation, or otherwise.  103 H. 269, 81 P.3d 1184.

Mentioned:  55 H. 632, 525 P.2d 1119.

__________

§706-644 Commentary:

1.  See H.R.S. §712-5.

2.  See id. §§712-1 and 712-3.



§706-645 - Revocation of fine or restitution.

§706-645  Revocation of fine or restitution.  (1)  A defendant who has been sentenced to pay a fine or restitution and who is not in contumacious default in the payment thereof may at any time petition the court which sentenced the defendant for a revocation of the fine or restitution or of any unpaid portion thereof.

(2)  If it appears to the satisfaction of the court that the circumstances which warranted the imposition of the fine or restitution have changed, or that it would otherwise be unjust to require payment, the court may revoke the fine or restitution or the unpaid portion thereof in whole or in part.  Prior to revocation, the court shall afford the prosecuting attorney an opportunity to be heard. [L 1972, c 9, pt of §1; am L 1986, c 314, §37; gen ch 1992]

COMMENTARY ON §706-645

This section allows a defendant, who is not in contumacious default, to voluntarily appear and seek the relief that would be accorded to the defendant if the defendant's appearance were involuntary under §706-644.



§706-646 - Victim restitution.

§706-646  Victim restitution.  (1)  As used in this section, "victim" includes any of the following:

(a)   The direct victim of a crime including a business entity, trust, or governmental entity;

(b)   If the victim dies as a result of the crime, a surviving relative of the victim as defined in chapter 351; or

(c)   A governmental entity which has reimbursed the victim for losses arising as a result of the crime.

(2)  The court shall order the defendant to make restitution for reasonable and verified losses suffered by the victim or victims as a result of the defendant's offense when requested by the victim.  The court shall order restitution to be paid to the crime victim compensation commission in the event that the victim has been given an award for compensation under chapter 351.  If the court orders payment of a fine in addition to restitution or a compensation fee, or both, the payment of restitution and compensation fee shall have priority over the payment of the fine, and payment of restitution shall have priority over payment of a compensation fee.

(3)  In ordering restitution, the court shall not consider the defendant's financial ability to make restitution in determining the amount of restitution to order.  The court, however, shall consider the defendant's financial ability to make restitution for the purpose of establishing the time and manner of payment.  The court shall specify the time and manner in which restitution is to be paid.  Restitution shall be a dollar amount that is sufficient to reimburse any victim fully for losses, including but not limited to:

(a)   Full value of stolen or damaged property, as determined by replacement costs of like property, or the actual or estimated cost of repair, if repair is possible;

(b)   Medical expenses; and

(c)   Funeral and burial expenses incurred as a result of the crime.

(4)  The restitution ordered shall not affect the right of a victim to recover under section 351-33 or in any manner provided by law; provided that any amount of restitution actually recovered by the victim under this section shall be deducted from any award under section 351-33. [L 1998, c 269, pt of §1; am L 1999, c 18, §17; am L 2006, c 230, §22]

COMMENTARY ON §706-646

Act 269, Session Laws 1998, added this section and §706-647 to allow victims of crime to enforce a criminal restitution order in the same manner as a civil judgment.  This section also includes within the definition of "victim" a governmental entity which has reimbursed the victim for losses arising as a result of the crime, and allows the court to order restitution to be paid to the criminal injuries compensation commission if the victim has been given an award for compensation by the commission.  Under current law, a defendant may be required by the court to pay restitution for losses caused to the victim.  Collection of the restitution was left to governmental entities such as the judiciary, paroling authority, and department of public safety; these entities often were able to collect only a small fraction of the amount.  Moreover, although the criminal injuries compensation commission helped victims by providing some compensation, victims of property crimes and some violent crimes were ineligible for any compensation from the commission.  Furthermore, although a victim may bring a civil action against the defendant, the process was costly and time-consuming.  The legislature believed that victims should have a "fast track" ability to be compensated for their losses by allowing victims to enforce the criminal restitution order as a civil judgment, using all of the civil collection remedies.  Conference Committee Report No. 89, Senate Standing Committee Report No. 3008.

Act 230, Session Laws 2006, amended this section to, among other things, require that when restitution is ordered, the amount ordered is not based on the defendant's financial ability to make restitution, but the defendant's financial ability to make restitution [shall] be considered in establishing the time and manner of payment.  House Standing Committee Report No. 665-06.



§706-647 - Civil enforcement.

§706-647  Civil enforcement.  (1)  A certified or exemplified copy of an order of any court of this State for payment of a fine or restitution pursuant to section 706-605 may be filed in the office of the clerk of an appropriate court of this State as a special proceeding without the assessment of a filing fee or surcharge.  The order, whether as an independent order, as part of a judgment and sentence, or as a condition of probation or deferred plea, shall be enforceable in the same manner as a civil judgment.

(2)  In the event the victim has received or applied for reimbursement from any governmental entity, the victim named in the order or the victim's attorney shall also mail notice of the filing to the governmental entity providing reimbursement and shall file proof of mailing with the clerk.

(3)  Fees for docketing, transcription, or other enforcement proceedings shall be as provided by law for judgments of a court of this State. [L 1998, c 269, pt of §1; am L 2000, c 113, §1]

COMMENTARY ON §706-647

Act 269, Session Laws 1998, added this section and §706-646 to allow victims of crime to enforce a criminal restitution order in the same manner as a civil judgment.  Under current law, a defendant may be required by the court to pay restitution for losses caused to the victim.  Collection of the restitution was left to governmental entities such as the judiciary, paroling authority, and department of public safety; these entities often were able to collect only a small fraction of the amount.  Moreover, although the criminal injuries compensation commission helped victims by providing some compensation, victims of property crimes and some violent crimes were ineligible for any compensation from the commission.  Furthermore, although a victim may bring a civil action against the defendant, the process was costly and time-consuming.  The legislature believed that victims should have a "fast track" ability to be compensated for their losses by allowing victims to enforce the criminal restitution order as a civil judgment, using all of the civil collection remedies.  Conference Committee Report No. 89.

Act 113, Session Laws 2000, amended this section to authorize the waiver of filing fees when victims of crime seek civil enforcement of court-ordered restitution.  Conference Committee Report No. 40.



§706-648 - Probation services fee.

§706-648  Probation services fee.  (1)  The court, when sentencing a defendant to probation, shall order the defendant to pay a probation services fee.  The amount of the fee shall be as follows:

(a)   $150, when the term of probation is for more than one year; or

(b)   $75, when the term of probation is for one year or less;

provided that no fee shall be ordered when the court determines that the defendant is unable to pay the fee.

(2)  The entire fee ordered or assessed shall be payable forthwith by cash, check, or by a credit card approved by the court.  When a defendant is also ordered to pay a fine, make restitution, pay a crime victim compensation fee, or pay other fees in addition to the probation services fee under subsection (1), payments by the defendant shall be made in the following order of priority:

(a)   Restitution;

(b)   Crime victim compensation fee;

(c)   Probation services fee;

(d)   Other fees; and

(e)   Fines.

(3)  Any defendant received for supervision pursuant to chapter 353B shall be assessed a probation services fee pursuant to this section.

(4)  The defendant shall pay the fee to the clerk of the court.  The fee shall be deposited with the director of finance who shall transmit the fee to the probation services special fund pursuant to section 706-649. [L 2000, c 205, pt of §2; am L 2001, c 55, §29; am L 2004, c 78, §2]

COMMENTARY ON §706-648

Act 205, Session Laws 2000, added this section to require a court, when sentencing a defendant to probation, to order the defendant to pay a probation services fee.  The legislature found that this was necessary to help defray the costs of administering probation services.  Conference Committee Report No. 45, Senate Standing Committee Report No. 3375.

Act 78, Session Laws 2004, amended this section to change the reference to the Interstate Parole and Probation Compact codified as part III of chapter 353 and repealed by Act 78, to reflect the new Interstate Compact for the Supervision of Adult Offenders, codified as chapter 353B.  House Standing Committee Report No. 176-04.



§706-649 - Probation services special fund.

§706-649  Probation services special fund.  (1)  There is established in the state treasury a special fund to be known as the probation services special fund.  All probation services fees collected under section 706-648 shall be deposited into this fund.

(2)  Moneys in the probation services special fund shall be used by the judiciary to monitor, enforce, and collect fees, fines, restitution, other monetary obligations owed by defendants, and other terms and conditions of probation. [L 2000, c 205, pt of §2; am L 2004, c 10, §11]

COMMENTARY ON §706-649

Act 10, Session Laws 2004, amended this section by removing the reference to the probation services special fund's exemption under §§36-27 and 36-30, to make this section consistent with the amendments made to §§36-27 and 36-30 by L 2003, c 179.  Act 179, Session Laws 2003, amended §§36-27 and 36-30 by removing the exemption of certain special funds, among them the probation services special fund under this section, from paying the costs of central service operations of government and administrative expenses incurred by the departments responsible for the operations supported by the special funds.  However, this section was not amended and still contained language exempting the fund from these expenses.  House Standing Committee Report No. 1015-04.



§706-650 - Drug demand reduction assessments; special fund.

[§706-650]  Drug demand reduction assessments; special fund.  (1)  In addition to any disposition authorized by chapter 706 or 853, any person who is:

(a)   Convicted of an offense under part IV of chapter 712, except sections 712-1250.5 and 712-1257;

(b)   Convicted under section 707-702.5;

(c)   Convicted of a felony or misdemeanor offense under part IV of chapter 329;

(d)   Convicted under section 291-3.1, 291-3.2, 291-3.3, 291E-61, or 291E-61.5;

(e)   Found in violation of part III of chapter 291E; or

(f)   Charged with any offense under paragraphs (a) to (d) who has been granted a deferred acceptance of guilty or no contest plea;

shall be ordered to pay a monetary assessment under subsection (2), except as provided under subsection (6).

(2)  Monetary assessments for individuals subject to subsection (1) shall not exceed the following:

(a)   $3,000 when the offense is a class A felony;

(b)   $2,000 when the offense is a class B felony;

(c)   $1,000 when the offense is a class C felony;

(d)   $500 when the offense is a misdemeanor; or

(e)   $250 when the person has been found guilty of an offense under section 712-1249, 291-3.1, 291-3.2, 291-3.3, 291E-61, or has been found in violation of part III of chapter 291E.

Notwithstanding sections 706-640 and 706-641 and any other law to the contrary, the assessments provided by this section shall be in addition to and not in lieu of, and shall not be used to offset or reduce, any fine authorized or required by law.

(3)  There is established a special fund to be known as the "drug demand reduction assessments special fund" to be administered by the department of health.  The disbursement of money from the drug demand reduction assessments special fund shall be used to supplement substance abuse treatment and other substance abuse demand reduction programs.

(4)  All monetary assessments paid and interest accrued on funds collected pursuant to this section shall be deposited into the drug demand reduction assessments special fund.

(5)  Restitution to the victim of a crime enumerated in subsection (1) shall be made, and probation fees and crime victim compensation fees imposed under part III of chapter 706 shall be paid, before payment of the monetary assessment.

(6)  If the court determines that the person has the ability to pay the monetary assessment and is eligible for probation or will not be sentenced to incarceration, unless otherwise required by law, the court may order the person to undergo a substance abuse treatment program at the person's expense.  If the person undergoes a substance abuse treatment program at the person's expense, the court may waive or reduce the amount of the monetary assessment. Upon a showing by the person that the person lacks the financial ability to pay all or part of the monetary assessment, the court may waive or reduce the amount of the monetary assessment. [L 1995, c 205, §§1, 4; am L 1996, c 7, §1; am L 1998, c 152, §3; am L 2001, c 116, §1; am L 2004, c 152, §1]

Note

Transfer of certain interest earnings to general fund until June 30, 2015. L 2009, c 79, §30(a)(40).

COMMENTARY ON §706-650

Act 152, Session Laws 2004, made permanent the drug demand reduction assessments enacted in Act 205, Session Laws 1995, and also, among other things, expanded the number of offenses for which the monetary assessments will be imposed; made the monetary assessments mandatory; specified that, in addition to restitution to the victim, probation and crime victim compensation fees shall also be paid before payment of the assessment; gave the court the discretion to order the offender to undergo substance abuse treatment at the offender's expense if the court determines that the offender is eligible for probation or will not be sentenced to prison; and provided that the court may waive or reduce the amount of the assessment if the offender undergoes treatment at the offender's expense or upon a showing that the offender lacks the financial ability to pay all or part of the assessment.  House Standing Committee Report No. 1245-04.



§706-656 - Terms of imprisonment for first and second degree murder and attempted first and second degree murder.

PART IV.  IMPRISONMENT

Law Journals and Reviews

The abandonment of Punishment.  16 HBJ 63.

§706-656  Terms of imprisonment for first and second degree murder and attempted first and second degree murder.  (1)  Persons convicted of first degree murder or first degree attempted murder shall be sentenced to life imprisonment without possibility of parole.

As part of such sentence the court shall order the director of public safety and the Hawaii paroling authority to prepare an application for the governor to commute the sentence to life imprisonment with parole at the end of twenty years of imprisonment; provided that persons who are repeat offenders under section 706-606.5 shall serve at least the applicable mandatory minimum term of imprisonment.

(2)  Except as provided in section 706-657, pertaining to enhanced sentence for second degree murder, persons convicted of second degree murder and attempted second degree murder shall be sentenced to life imprisonment with possibility of parole.  The minimum length of imprisonment shall be determined by the Hawaii paroling authority; provided that persons who are repeat offenders under section 706-606.5 shall serve at least the applicable mandatory minimum term of imprisonment.

If the court imposes a sentence of life imprisonment without possibility of parole pursuant to section 706-657, as part of that sentence, the court shall order the director of public safety and the Hawaii paroling authority to prepare an application for the governor to commute the sentence to life imprisonment with parole at the end of twenty years of imprisonment; provided that persons who are repeat offenders under section 706-606.5 shall serve at least the applicable mandatory minimum term of imprisonment. [L 1986, c 314, §39; am L 1987, c 181, §6 and c 338, §10; am L 1989, c 211, §8; am L 1993, c 271, §2; am L 1996, c 15, §1]

COMMENTARY ON §706-656

Act 271, Session Laws 1993, amended this section to provide that in cases designated under §706-657, the person may be sentenced to life imprisonment without possibility of parole.  The legislature felt that the court should have the discretion to determine when the circumstances of the murder justify the enhanced sentence, and that this discretion should be limited to those situations demonstrating exceptional depravity.  House Standing Committee Report No. 1171, Senate Standing Committee Report No. 689.

Case Notes

For sentencing purposes, conspiracy to commit second degree murder is a class C felony under §706-610 and subject to the sentencing provisions of §706-660, not this section.  84 H. 280, 933 P.2d 617.

Sentence for murder not an extended term.  6 H. App. 409, 723 P.2d 186.



§706-657 - Enhanced sentence for second degree murder.

§706-657  Enhanced sentence for second degree murder.  The court may sentence a person who has been convicted of murder in the second degree to life imprisonment without possibility of parole under section 706-656 if the court finds that the murder was especially heinous, atrocious, or cruel, manifesting exceptional depravity or that the person was previously convicted of the offense of murder in the first degree or murder in the second degree in this State or was previously convicted in another jurisdiction of an offense that would constitute murder in the first degree or murder in the second degree in this State.  As used in this section, the phrase "especially heinous, atrocious, or cruel, manifesting exceptional depravity" means a conscienceless or pitiless crime which is unnecessarily torturous to a victim and "previously convicted" means a sentence imposed at the same time or a sentence previously imposed which has not been set aside, reversed, or vacated.

Hearings to determine the grounds for imposing an enhanced sentence for second degree murder may be initiated by the prosecutor or by the court on its own motion.  The court shall not impose an enhanced term unless the ground therefor has been established at a hearing after the conviction of the defendant and on written notice to the defendant of the ground proposed.  Subject to the provision of section 706-604, the defendant shall have the right to hear and controvert the evidence against the defendant and to offer evidence upon the issue.

The provisions pertaining to commutation in section 706-656(2), shall apply to persons sentenced pursuant to this section. [L 1993, c 271, §1; am L 1996, c 15, §2]

COMMENTARY ON §706-657

Act 271, Session Laws 1993, added this section to give discretion to the court to sentence an individual, in a second degree murder case evidencing exceptional depravity, to life imprisonment without possibility of parole under §706-656.  The legislature felt that this discretion should be limited to those situations in which the circumstances demonstrate that the individual who committed the crime is exceptionally depraved, and therefore should receive the enhanced sentence.  House Standing Committee Report No. 1171, Senate Standing Committee Report No. 689.

Act 15, Session Laws 1996, amended this section to provide that a court may sentence a person convicted of murder in the second degree to life imprisonment without the possibility of parole, if the person had a prior conviction for murder.  The Act addressed the problem encountered by the prosecution in Briones v. State, 74 H. 442 (1993), in attempting to obtain a conviction of the defendant for murder in the first degree for killing two persons.  The supreme court held in Briones v. State that the defendant must have had the prior intent or state of mind to kill two persons before the defendant killed the first person, for a conviction for murder in the first degree, which has a sentence of life imprisonment without parole.  The legislature's intent was to permit a court to sentence a defendant to life imprisonment without the possibility of parole when the defendant commits two or more murders.  Senate Standing Committee Report No. 2592, House Standing Committee Report No. 221-96.

Case Notes

The findings necessary to impose an enhanced sentence under this section must be made by the trier of fact; if the prosecution elects to seek an enhanced sentence pursuant to this section, it must be alleged in the complaint.  92 H. 19, 986 P.2d 306.

Section requires State to prove, beyond a reasonable doubt, that the victim suffered unnecessary torture and that the defendant intentionally or knowingly inflicted unnecessary torture upon the victim; "unnecessary torture" means the infliction of extreme physical or mental suffering, beyond that which necessarily accompanies the underlying killing.  93 H. 224, 999 P.2d 230.

Trial court erred in imposing enhanced sentence under this section where court's findings of fact regarding whether victim screamed or incurred defensive wounds were clearly erroneous and there was no substantial evidence that victim suffered unnecessary torture.  93 H. 224, 999 P.2d 230.

Jury's findings whether murder was "especially heinous, atrocious, or cruel, manifesting exceptional depravity"; unanimity requirement clarified.  95 H. 1, 18 P.3d 203.

Section not unconstitutionally vague as section provides adequate guidance to a fact-finder charged with determining whether a murder was "especially heinous, atrocious, or cruel, manifesting exceptional depravity" and provides adequate notice to the person of ordinary intelligence that an enhanced sentence may be imposed if he or she intentionally or knowingly inflicts unnecessary torture on the murder victim and the victim in fact suffers unnecessary torture.  95 H. 1, 18 P.3d 203.

Sentence for murder not an extended term.  6 H. App. 409, 723 P.2d 186.



§706-659 - Sentence of imprisonment for class A felony.

§706-659  Sentence of imprisonment for class A felony.  Notwithstanding part II; sections 706-605, 706-606, 706-606.5, 706-660.1, 706-661, and 706-662; and any other law to the contrary, a person who has been convicted of a class A felony, except class A felonies defined in chapter 712, part IV, shall be sentenced to an indeterminate term of imprisonment of twenty years without the possibility of suspension of sentence or probation.  The minimum length of imprisonment shall be determined by the Hawaii paroling authority in accordance with section 706-669.  A person who has been convicted of a class A felony defined in chapter 712, part IV, may be sentenced to an indeterminate term of imprisonment, except as provided for in section 706-660.1 relating to the use of firearms in certain felony offenses and section 706-606.5 relating to repeat offenders.  When ordering such a sentence, the court shall impose the maximum length of imprisonment which shall be twenty years.  The minimum length of imprisonment shall be determined by the Hawaii paroling authority in accordance with section 706-669. [L 1980, c 294, §1; am L 1994, c 229, §3]

COMMENTARY ON §706-659

Act 294, Session Laws 1980, enacted this section to provide for automatic sentence of imprisonment for any person convicted of a class A felony.  The Legislature stated:  "Your Committee feels that the seriousness of class A felonies...merits mandatory imprisonment.  This bill effects this purpose by denying suspension of sentence and probation as sentencing options in class A convictions, but retains, through indeterminate sentence, the option of parole by the paroling authority in order that unusual extenuating circumstances can be given due consideration."  Senate Standing Committee Report No. 965-80.

Act 229, Session Laws 1994, amended this section, inter alia, to allow the court to make an exception for a person convicted of a class A felony defined in chapter 712, part IV, from the mandatory sentence of an indeterminate term of imprisonment without the possibility of suspension of sentence or probation.  The legislature believed that, in certain instances, the public is better served by allowing judges some discretion in evaluating all appropriate sentencing and treatment alternatives available for drug offenders.  Conference Committee Report No. 62.

Law Journals and Reviews

The Protection of Individual Rights Under Hawai`i's Constitution.  14 UH L. Rev. 311.

Case Notes

Reasonable inference could be drawn that sentencing court considered special eight-year term under §706-667 prior to sentencing young adult defendant to twenty-year term.  73 H. 259, 831 P.2d 523.

Although "drug use" is not a prerequisite to eligibility for probation under this section, the legislature contemplated, consistent with the factors enumerated in §706-621, that the trial court would grant probation in cases where strong mitigating circumstances favored it.  97 H. 440, 39 P.3d 567.

Hawaii Legal Reporter Citations

Constitutional provisions not violated.  81-1 HLR 810157.



§706-660 - Sentence of imprisonment for class B and C felonies; ordinary terms.

§706-660  Sentence of imprisonment for class B and C felonies; ordinary terms.  A person who has been convicted of a class B or class C felony may be sentenced to an indeterminate term of imprisonment except as provided for in section 706-660.1 relating to the use of firearms in certain felony offenses and section 706-606.5 relating to repeat offenders.  When ordering such a sentence, the court shall impose the maximum length of imprisonment which shall be as follows:

(1)  For a class B felony--10 years; and

(2)  For a class C felony--5 years.

The minimum length of imprisonment shall be determined by the Hawaii paroling authority in accordance with section 706-669. [L 1972, c 9, pt of §1; am L 1976, c 92, §8 and c 204, §2; am L 1980, c 294, §2; am L 1986, c 314, §38]

COMMENTARY ON §706-660

This section embodies three important policy determinations of the Code.

With the exception of special problems calling for extended terms of incarceration as provided in subsequent sections, it provides for only one possible maximum length of imprisonment for each class of felony.  Assuming care is used in designating the grade and class of each offense, this should go a long way in ameliorating the variety of inconsistent sentences previously authorized.

In 1965, the Legislature enacted a law designed to end judicially imposed inconsistent sentences of imprisonment.[1]  This policy known as true indeterminate sentencing is continued.  The court's discretion is limited to choosing between imprisonment and other modes of sentencing.  Once the court has decided to sentence a felon to imprisonment, the actual time of release is determined by parole authorities.  Having decided on imprisonment, the court must then impose the maximum term authorized.[2]  The concept is accepted in California[3] and is being proposed in Michigan.[4]  This policy is also in substantial accord with the proposed A.B.A. Standards on sentencing.[5]

Inevitably, there will remain some disparity arising from the fact that some judges will be more strongly inclined toward granting probation (or other non-imprisonment disposition) than others.  The criteria set forth in Part II of this chapter, for withholding a sentence of imprisonment, are intended to alleviate this disparity somewhat.  Moreover, §706-669, governing the procedure for determining the actual minimum time to be served, provides that the parole board must make an initial determination as soon as practicable but, in any event, no later than six months following commitment.  Thus, "[g]rossly inappropriate denial[s] of probation can in most instances be cured fairly promptly through parole, if the circumstances favoring release are evident...."[6]

Finally, this section embodies a policy of differentiating exceptional problems calling for extended terms of imprisonment[7] from the problems which the vast majority of offenders present.  Most of the felony sentences previously authorized in Hawaii were clearly intended to encompass the most dangerous offender.  The uniform application of a sentence designed to encompass exceptional cases seems clearly unwarranted in the cases presented by the vast majority of offenders.  This is borne out by the A.B.A.'s recent study:

...[M]any sentences authorized by statute in this country are, by comparison to other countries and in terms of the needs of the public, excessively long for the vast majority of cases.  Their length is undoubtedly the product of concern for protection against the most exceptional cases, most notably the particularly dangerous offender and the professional criminal.  It would be more desirable for the penal code to differentiate explicitly between most offenders and such exceptional cases, by providing lower, more realistic sentences for the former and authorizing a special term for the latter.[8]

The sentences provided in this section, when compared to the extended sentences authorized in subsequent sections, seek to achieve the recommended explicit differentiation.

SUPPLEMENTAL COMMENTARY ON §706-660

Act 204, Session Laws 1976, amended the first sentence by adding the exception excluding persons convicted of felonies involving firearms.  In its report, the Conference Committee states that it "intends to require the court in cases of felonies where a firearm was used to impose a mandatory term of imprisonment" and that nothing contained in the bill "should be construed as precluding (a) the court from imposing an indeterminate sentence or an extended indeterminate sentence, or (b) the Hawaii Paroling Authority from fixing the minimum term of imprisonment at a length greater than the term of imprisonment provided for in this bill" [706-660.1].  Conference Committee Report Nos. 34 and 35.

Act 294, Session Laws 1980, restricted this section to sentences for class B and C felonies, eliminating provisions relating to class A felonies.  For class A felonies, see §706-659.

Case Notes

Because criminal solicitation to commit first degree murder is a crime declared to be a felony without specification of class within meaning of §706-610, it is a class C felony for sentencing purposes, subject to the sentencing provisions of this section.  84 H. 229, 933 P.2d 66.

For sentencing purposes, conspiracy to commit second degree murder is a class C felony under §706-610 and subject to the sentencing provisions of this section, not §706-656.  84 H. 280, 933 P.2d 617.

Where defendant was convicted by the jury of five first-degree thefts, each of which defendant was sentenced to ten years' incarceration, and pursuant to this section and §706-668.5, five ten-year terms running consecutively was the statutory maximum, defendant's sentence did not deprive defendant of defendant's right to a jury trial as interpreted by the U.S. Supreme Court in Apprendi and Blakely.  111 H. 267, 141 P.3d 440.

Where use of term "rifle" in complaint did not indicate whether weapon used was a semi-automatic or automatic firearm, as opposed to one which was not, complaint failed to properly allege, and thereby notify defendant of defendant's criminal liability under paragraph (3)(d).  84 H. 352 (App.), 933 P.2d 1386

Upon revocation of probation pursuant to §706-625(3), in light of the record, §706-621 and this section, trial court did not abuse its discretion in sentencing defendant to imprisonment "for a term of not more than ten years with credit for time served".  97 H. 135 (App.), 34 P.3d 1034.

Cited:  56 H. 628, 548 P.2d 632.

__________

§706-660 Commentary:

1.  See H.R.S. §711-76.

2.  It must, however, be remembered that the Code grants the court the power to impose an extended term of imprisonment (see §706-661).

3.  Cal. Pen. Code §1168.

4.  Prop. Mich. Rev. Cr. Code §1401.

5.  A.B.A. Standards §3.2.

6.  Prop. Mich. Rev. Cr. Code, comments at 130.

7.  Cf. §706-661.

8.  A.B.A. Standards §2.5.



§706-660.1 - Sentence of imprisonment for use of a firearm, semiautomatic firearm, or automatic firearm in a felony.

§706-660.1  Sentence of imprisonment for use of a firearm, semiautomatic firearm, or automatic firearm in a felony.  (1)  A person convicted of a felony, where the person had a firearm in the person's possession or threatened its use or used the firearm while engaged in the commission of the felony, whether the firearm was loaded or not, and whether operable or not, may in addition to the indeterminate term of imprisonment provided for the grade of offense be sentenced to a mandatory minimum term of imprisonment without possibility of parole or probation the length of which shall be as follows:

(a)   For murder in the second degree and attempted murder in the second degree--up to fifteen years;

(b)   For a class A felony--up to ten years;

(c)   For a class B felony--up to five years; and

(d)   For a class C felony--up to three years.

The sentence of imprisonment for a felony involving the use of a firearm as provided in this subsection shall not be subject to the procedure for determining minimum term of imprisonment prescribed under section 706-669; provided further that a person who is imprisoned in a correctional institution as provided in this subsection shall become subject to the parole procedure as prescribed in section 706-670 only upon the expiration of the term of mandatory imprisonment fixed under paragraph (a), (b), (c), or (d).

(2)  A person convicted of a second firearm felony offense as provided in subsection (1) where the person had a firearm in the person's possession or threatened its use or used the firearm while engaged in the commission of the felony, whether the firearm was loaded or not, and whether operable or not, shall in addition to the indeterminate term of imprisonment provided for the grade of offense be sentenced to a mandatory minimum term of imprisonment without possibility of parole or probation the length of which shall be as follows:

(a)   For murder in the second degree and attempted murder in the second degree--twenty years;

(b)   For a class A felony--thirteen years, four months;

(c)   For a class B felony--six years, eight months; and

(d)   For a class C felony--three years, four months.

The sentence of imprisonment for a second felony offense involving the use of a firearm as provided in this subsection shall not be subject to the procedure for determining a minimum term of imprisonment prescribed under section 706-669; provided further that a person who is imprisoned in a correctional institution as provided in this subsection shall become subject to the parole procedure as prescribed in section 706-670 only upon expiration of the term of mandatory imprisonment fixed under paragraph (a), (b), (c), or (d).

(3)  A person convicted of a felony, where the person had a semiautomatic firearm or automatic firearm in the person's possession or used or threatened its use while engaged in the commission of the felony, whether the semiautomatic firearm or automatic firearm was loaded or not, and whether operable or not, shall in addition to the indeterminate term of imprisonment provided for the grade of offense be sentenced to a mandatory minimum term of imprisonment without possibility of parole or probation the length of which shall be as follows:

(a)   For murder in the second degree and attempted murder in the second degree--twenty years;

(b)   For a class A felony--fifteen years;

(c)   For a class B felony--ten years; and

(d)   For a class C felony--five years.

The sentence of imprisonment for a felony involving the use of a semiautomatic firearm or automatic firearm as provided in this subsection shall not be subject to the procedure for determining a minimum term of imprisonment prescribed under section 706-669; provided further that a person who is imprisoned in a correctional institution as provided in this subsection shall become subject to the parole procedure as prescribed in section 706-670 only upon expiration of the term of mandatory imprisonment fixed under paragraph (a), (b), (c), or (d).

(4)  In this section:

(a)   "Firearm" has the same meaning defined in section 134-1 except that it does not include "semiautomatic firearm" or "automatic firearm."

(b)   "Automatic firearm" has the same meaning defined in section 134-1.

(c)   "Semiautomatic firearm" means any firearm that uses the energy of the explosive in a fixed cartridge to extract a fired cartridge and chamber a fresh cartridge with each single pull of the trigger. [L 1976, c 204, §3; am L 1987, c 260, §1; am L 1990, c 195, §5; am L 1992, c 57, §1; gen ch 1992]

COMMENTARY ON §706-660.1

Designed to deter the use of firearms in the commission of offenses, this section, together with §706-660, is intended to require the court to impose a mandatory term of imprisonment in cases of felonies involving firearms.  Nothing in this or in §706-660, however, is intended to preclude the court from imposing indeterminate or extended indeterminate sentences, or the paroling authority from fixing minimum terms of imprisonment, exceeding the terms provided for in this section.  Senate Conference Committee Report No. 35, House Conference Committee Report No. 34 (1976).

Act 260, Session Laws 1987, amended this section by changing the conditions under which a mandatory sentence can be imposed.  A mandatory sentence can be imposed regardless of whether the firearm was loaded, operable, or used as a threat.  The legislature felt that allowing judicial discretion in imposing a mandatory sentence, for the first firearm offense, will address concerns that under certain circumstances the mere possession of a firearm may not justify a mandatory prison term.  Senate Standing Committee Report No. 769, Senate Conference Committee Report No. 111, House Conference Committee Report No. 113.

Act 195, Session Laws 1990, amended this section to address community concerns in regard to the use of "assault weapons."  Harsh sentences keep these weapons out of the hands of criminals.  Senate Standing Committee Report No. 3058.

Act 57, Session Laws 1992, amended this section to conform subsection and paragraph designations to the style used in the Code.  House Standing Committee Report No. 1198-92, Senate Standing Committee Report No. 1947.

Law Journals and Reviews

State v. Kumukau:  A Case for the Application of Eighth Amendment Proportionality Analysis.  13 UH L. Rev. 577.

Case Notes

Defendant should be permitted to show that counsel was ineffective at time of prior convictions.  65 H. 354, 652 P.2d 1119.

Imposition of consecutive mandatory minimum terms were authorized; however, court imposing the maximum terms consecutively may abuse its discretion.  71 H. 218, 787 P.2d 682.

Defendant who pled no contest to both kidnapping and use of firearm in commission of kidnapping was properly sentenced under enhanced sentencing statute for former but not latter crime; legislature did not intend to impose two mandatory minimum sentences for one use of firearm.  72 H. 496, 824 P.2d 107.

Appellant had a right under the due process clause, article I, §5 of the Hawai‘i constitution, to be given reasonable notice of the circuit court's intention to apply subsection (a) (1985) in sentencing appellant in connection with kidnapping conviction and to be afforded the opportunity to be heard with respect thereto. 76 H. 517, 880 P.2d 192.

Paragraph (1) interpreted to preclude imposition of enhanced sentencing for defendant convicted of robbery where defendant did not personally possess, threaten to use, or use firearm while engaged in commission of that felony.  80 H. 327, 909 P.2d 1142.

Plain reading of indictment put defendant on notice that charges against defendant included possession of a firearm and that defendant could face sentencing enhancement under this section.  80 H. 327, 909 P.2d 1142.

A sentencing court may order that a mandatory minimum term of imprisonment imposed under this section be served consecutively to a mandatory period of imprisonment imposed under §706-606.5 in connection with a separate felony conviction arising out of a charge contained in the same indictment or complaint.  84 H. 476, 935 P.2d 1021.

Imposition of mandatory minimum sentences vacated where unclear from verdict and record whether jury found defendant guilty as principal who killed victims with firearm or as accomplice who aided commission of crime in some other way.  85 H. 462, 946 P.2d 32.

Trial court erred in imposing mandatory minimum term of fifteen years under subsection (3) where jury was not instructed on the statutory definition of semiautomatic pistol and did not expressly find that defendant used a semiautomatic firearm in the commission of the robbery.  91 H. 33, 979 P.2d 1059.

Trial court erred in sentencing defendant to mandatory minimum terms of imprisonment under subsections (1)(c) and (3)(c) where defendant's theft of a firearm was the entire felony; there was no underlying felony that defendant committed while possessing or using a firearm; as such, defendant's conduct fell outside the ambit of this section.  106 H. 441, 106 P.3d 364.

Where legislature intended to punish defendant under both §134-6 and this section for use of a firearm in shooting victim, the double jeopardy clause of the Hawaii constitution was not violated when the trial court imposed a mandatory minimum term sentence under this section for attempted second  degree murder when defendant was also convicted of, and sentenced for, use of a firearm in the commission of the separate felony of attempted second degree murder.  107 H. 469, 115 P.3d 648.

Section 706-669 required the Hawaii paroling authority to conduct its minimum term hearing within six months of defendant's commitment to the custody of the director of the department of public safety, and the paroling authority was not jurisdictionally barred by subsection (1) from fulfilling this statutorily imposed duty.  111 H. 35, 137 P.3d 349.

Whether felon being sentenced possessed, used, or threatened to use a firearm while engaged in the commission of a class A felony is a question of fact to be determined by the court.  7 H. App. 424, 774 P.2d 246.

Subsection (b) inapplicable where record contained no evidence that defendant's prior felony conviction involved possession, use, or threat to use firearm; proper sentencing statute was subsection (a).  9 H. App. 368, 842 P.2d 267.

Where discussion that defendant was subject to mandatory minimum terms of imprisonment under this section was conducted at bench outside of defendant's hearing, defendant was not given constitutionally required reasonable notice of intended application of this section.  82 H. 158 (App.), 920 P.2d 372.

Mandatory minimum term of imprisonment specified under subsection (3) cannot be imposed on a defendant who did not personally possess, use or threaten to use firearm, simply on the basis of his or her accomplice liability.  84 H. 112 (App.), 929 P.2d 1362.

Sentencing court must impose the mandatory minimum term of imprisonment specified under subsection (3) upon filing of appropriate motion and finding that defendant had firearm in defendant's possession or used or threatened its use while engaged in the commission of the felony.  84 H. 112 (App.), 929 P.2d 1362.

Where use of term "rifle" in complaint did not indicate whether weapon used was a semi-automatic or automatic firearm, as opposed to one which was not, complaint failed to properly allege, and thereby notify defendant of defendant's criminal liability under paragraph (3)(d).  84 H. 352 (App.), 933 P.2d 1386.

Trial court erred in sentencing defendant to ten years of incarceration with a mandatory minimum term of ten years under subsection (3)(c) as convicting defendant of being a felon in possession of a firearm pursuant to §134-7(b) and sentencing defendant to a mandatory minimum term of imprisonment pursuant to subsection (3)(c) essentially punished defendant twice for a single possession of a firearm; a rational interpretation of this section is that the legislature did not intend its application for felonies where the entirety of the felonious conduct is the use or possession of a firearm.  107 H. 273 (App.), 112 P.3d 759.



§706-660.2 - Sentence of imprisonment for offenses against children, elder persons, or handicapped persons.

§706-660.2  Sentence of imprisonment for offenses against children, elder persons, or handicapped persons.  Notwithstanding section 706-669, a person who, in the course of committing or attempting to commit a felony, causes the death or inflicts serious or substantial bodily injury upon a person who is:

(1)  Sixty years of age or older;

(2)  Blind, a paraplegic, or a quadriplegic; or

(3)  Eight years of age or younger;

and such disability is known or reasonably should be known to the defendant, shall, if not subjected to an extended term of imprisonment pursuant to section 706-662, be sentenced to a mandatory minimum term of imprisonment without possibility of parole as follows:

(1)  For murder in the second degree--fifteen years;

(2)  For a class A felony--six years, eight months;

(3)  For a class B felony--three years, four months;

(4)  For a class C felony--one year, eight months. [L 1988, c 89, §1; am L 1990, c 67, §8]

COMMENTARY ON §706-660.2

Act 89, Session Laws 1988, added this section to mandate harsher penalties for crimes against victims who are less able to protect themselves.  The legislature found that passage of this section will afford a greater measure of protection for the groups designated in this section.  House Standing Committee Report No. 459-88, Senate Standing Committee Report No. 2544.

Case Notes

No error in sentence of life imprisonment with a mandatory minimum term of fifteen years for attempted second degree murder of infant by abandonment where defendant left infant in danger of death by reason of exposure or accident.  73 H. 109, 831 P.2d 512.

Determination that a defendant is within the class of offenders to which this section applies to be made by sentencing court after defendant's adjudication of guilt at trial by the trier of fact.  82 H. 304, 922 P.2d 358.

As an attempt to commit a crime is an offense of the same class and grade as the offense which is attempted, and second degree murder committed under the "aggravated circumstances" set forth in this section is expressly distinguished from classified felonies and, pursuant to §706-610, from unclassified felonies; thus, attempted second degree murder is not an "unclassified" offense for purposes of sentencing and is not treated as a class C felony pursuant to this section.  96 H. 17, 25 P.3d 792.

Failure to instruct the jury to determine whether infant victim was under the age of eight and whether defendant knew it, or should have known it, was harmless beyond a reasonable doubt; omitted sentencing factor was supported by uncontroverted evidence, including defendant's admission, that defendant's infant daughter was under the age of eight.  96 H. 17, 25 P.3d 792.

As defendant could only be sentenced under the options available for the offense for which defendant was convicted, defendant had only pled guilty to and was convicted of the offense of assault in the first degree, and plea was devoid of reference to all necessary aggravating circumstances, trial court erred in resentencing defendant to an indeterminate ten-year sentence with a mandatory minimum term of three years and four months under this section. 93 H. 189 (App.), 998 P.2d 70.

Where aggravating circumstance of complainant's age was not set forth in the plea agreement or admitted or stipulated to as part of the guilty plea, there was an insufficient factual basis in the accepted guilty plea to support the mandatory prison term under this section.  93 H. 189 (App.), 998 P.2d 70.



§706-661 - Extended terms of imprisonment.

§706-661  Extended terms of imprisonment.  The court may sentence a person who satisfies the criteria for any of the categories set forth in section 706-662 to an extended term of imprisonment, which shall have a maximum length as follows:

(1)  For murder in the second degree--life without the possibility of parole;

(2)  For a class A felony--indeterminate life term of imprisonment;

(3)  For a class B felony--indeterminate twenty-year term of imprisonment; and

(4)  For a class C felony--indeterminate ten-year term of imprisonment.

When ordering an extended term sentence, the court shall impose the maximum length of imprisonment.  The minimum length of imprisonment for an extended term sentence under paragraphs (2), (3), and (4) shall be determined by the Hawaii paroling authority in accordance with section 706-669. [L 1972, c 9, pt of §1; am L 1976, c 92, §8; am L 1999, c 286, §2; am L 2006, c 230, §§23, 54; am L Sp 2007 2d, c 1, §2]

Applicability of Act 1, Second Special Session of 2007

L Sp 2007 2d, c 1, §5 provides:

"SECTION 5.  This Act shall apply to all sentencing or resentencing proceedings pending on or commenced after the effective date of this Act [October 31, 2007], whether the offense was committed prior to, on, or after the effective date of this Act [October 31, 2007].  A defendant whose extended term of imprisonment is set aside or invalidated shall be resentenced pursuant to this Act upon request of the prosecutor.  This Act shall not entitle a defendant who has previously been sentenced to an extended term to be resentenced pursuant to the procedures set forth in this Act unless the defendant is otherwise legally entitled to be resentenced."

Case Notes

Extended sentence imposed on multiple offender held not cruel and unusual punishment.  56 H. 343, 537 P.2d 724.

Breach of plea agreement by prosecutor resulting from participation in extended term hearing may be remedied by remand for resentencing by another judge.  60 H. 93, 588 P.2d 412; 60 H. 104, 588 P.2d 408.

Participation by prosecutor in hearing for extended term sentencing, even though pursuant to order of court, constituted breach of plea agreement.  60 H. 93, 588 P.2d 412.

No abuse of discretion in court sentencing defendant to extended terms of imprisonment under this section and §706-662 where, inter alia, court considered each of the factors enumerated in §706-606 and all the mitigating factors raised by defendant.  83 H. 335, 926 P.2d 1258.

As §706-600 and this section do not authorize a court to impose a single sentence on a defendant who has been convicted of multiple charges, trial court did not violate plea agreement by  imposing a life term for each class A felony defendant was convicted of, and then running each life term concurrently.  91 H. 20, 979 P.2d 1046.

The constitutional prohibition against ex post facto measures was not offended by the plain language of Act 1, L Sp 2007 2d, amending §§706-662, 706-664, and this section regarding sentencing or resentencing for extended terms of imprisonment, where it was clear that the new jury provisions did not (1) increase criminal liability for conduct previously innocent, (2) aggravate the degree of defendant's crimes, (3) increase the punishment available at the time defendant committed defendant's crimes, or (4) alter evidentiary standards to defendant's detriment.  117 H. 381, 184 P.3d 133.

The constitutional prohibition against ex post facto measures was not offended by the retrospective application to defendant of Act 1, L Sp 2007 2d, amending §§706-662, 706-664, and this section, where Act 1 did not punish as a crime an act previously committed which was innocent when done, make more burdensome the punishment for the crime after its commission, nor deprive one charged with the crime of any defense available according to the law when the act was committed.  118 H. 68 (App.), 185 P.3d 816.



§706-661 and 662 - Commentary: 1.

§706-662  Criteria for extended terms of imprisonment.  A defendant who has been convicted of a felony may be subject to an extended term of imprisonment under section 706-661 if it is proven beyond a reasonable doubt that an extended term of imprisonment is necessary for the protection of the public and that the convicted defendant satisfies one or more of the following criteria:

(1)  The defendant is a persistent offender in that the defendant has previously been convicted of two or more felonies committed at different times when the defendant was eighteen years of age or older;

(2)  The defendant is a professional criminal in that:

(a)  The circumstances of the crime show that the defendant has knowingly engaged in criminal activity as a major source of livelihood; or

(b)  The defendant has substantial income or resources not explained to be derived from a source other than criminal activity;

(3)  The defendant is a dangerous person in that the defendant has been subjected to a psychiatric or psychological evaluation that documents a significant history of dangerousness to others resulting in criminally violent conduct, and this history makes the defendant a serious danger to others.  Nothing in this section precludes the introduction of victim-related data to establish dangerousness in accord with the Hawaii rules of evidence;

(4)  The defendant is a multiple offender in that:

(a)  The defendant is being sentenced for two or more felonies or is already under sentence of imprisonment for any felony; or

(b)  The maximum terms of imprisonment authorized for each of the defendant's crimes, if made to run consecutively, would equal or exceed in length the maximum of the extended term imposed or would equal or exceed forty years if the extended term imposed is for a class A felony;

(5)  The defendant is an offender against the elderly, handicapped, or a minor eight years of age or younger in that:

(a)  The defendant attempts or commits any of the following crimes:  murder, manslaughter, a sexual offense that constitutes a felony under chapter 707, robbery, felonious assault, burglary, or kidnapping; and

(b)  The defendant, in the course of committing or attempting to commit the crime, inflicts serious or substantial bodily injury upon a person who has the status of being:

(i)  Sixty years of age or older;

(ii)  Blind, a paraplegic, or a quadriplegic; or

(iii)  Eight years of age or younger; and

the person's status is known or reasonably should be known to the defendant; or

(6)  The defendant is a hate crime offender in that:

(a)  The defendant is convicted of a crime under chapter 707, 708, or 711; and

(b)  The defendant intentionally selected a victim or, in the case of a property crime, the property that was the object of a crime, because of hostility toward the actual or perceived race, religion, disability, ethnicity, national origin, gender identity or expression, or sexual orientation of any person.  For purposes of this subsection, "gender identity or expression" includes a person's actual or perceived gender, as well as a person's gender identity, gender-related self-image, gender-related appearance, or gender-related expression, regardless of whether that gender identity, gender-related self-image, gender-related appearance, or gender-related expression is different from that traditionally associated with the person's sex at birth. [L 1972, c 9, pt of §1; am L 1978, c 210, §1; am L 1981, c 166, §1; am L 1985, c 280, §1; am L 1986, c 314, §40; am L 1988, c 305, §11; am L 1990, c 67, §8; gen ch 1992; am L 1996, c 3, §1; am L 2001, c 240, §3; am L 2003, c 33, §2; am L 2006, c 230, §§24, 54; am L Sp 2007 2d, c 1, §3]

Applicability of Act 1, Second Special Session of 2007

L Sp 2007 2d, c 1, §5 provides:

"SECTION 5.  This Act shall apply to all sentencing or resentencing proceedings pending on or commenced after the effective date of this Act [October 31, 2007], whether the offense was committed prior to, on, or after the effective date of this Act [October 31, 2007].  A defendant whose extended term of imprisonment is set aside or invalidated shall be resentenced pursuant to this Act upon request of the prosecutor.  This Act shall not entitle a defendant who has previously been sentenced to an extended term to be resentenced pursuant to the procedures set forth in this Act unless the defendant is otherwise legally entitled to be resentenced."

Law Journals and Reviews

Risky Business:  Assessing Dangerousness in Hawai‘i.  24 UH L. Rev. 63.

State v. Rivera:  Extended Sentencing and the Sixth Amendment Right to Trial by Jury in Hawai‘i.  28 UH L. Rev. 457.

Case Notes

Hawaii sentencing court found that an extended sentence was necessary to protect the public in appellee's case.  Because the effect of the finding was to increase appellee's sentence above that authorized by the jury's guilty verdict, Apprendi v. New Jersey required a jury to make the finding.  436 F.3d 1057.

Petitioner's extended sentence, based on judge-determined facts, violated Apprendi v. New Jersey and represented "a decision that was contrary to, or involved an unreasonable application of, clearly established Federal law, as determined by the Supreme Court of the United States".  350 F. Supp. 2d 848.

Question whether trial court may rely solely on the pre-sentence diagnosis and report to make finding that defendant is a multiple offender raised but not decided.  56 H. 32, 526 P.2d 1200.

Extended sentence imposed on multiple offender held not cruel and unusual punishment.  56 H. 343, 537 P.2d 724.

Proof beyond reasonable doubt in separate proceeding is required.  56 H. 628, 548 P.2d 632.

Where prior conviction is an element of the crime, it should be proven in the case in chief in a one stage proceeding.  57 H. 339, 555 P.2d 1199.

Applicability of the due process guarantees to the two-step process of imposing a sentence for extended term.  60 H. 71, 588 P.2d 394.

Contents of record on appeal.  60 H. 71, 588 P.2d 394.

In paragraph (4), the criterion that the extended term is "warranted" is construed to mean "necessary for the protection of the public."  60 H. 71, 588 P.2d 394.

Provisions not unconstitutional.  60 H. 100, 588 P.2d 409.

Trial court permissibly relied on pre-sentence report in finding defendant to be a persistent offender, where facts establishing defendant as such offender were in the record apart from the pre-sentence report.  60 H. 100, 588 P.2d 409.

Paragraph (4) interpreted as not requiring separate step to determine criminality.  60 H. 308, 588 P.2d 394.

Full-hearing requirement under section does not apply to adjustments of pre-penal code sentences under Act 188, SL 1975.  61 H. 517, 606 P.2d 83.

Criteria for imposition of extended term on multiple offender.  62 H. 112, 612 P.2d 110.

At the voir dire stage, it is uncertain whether the extended term provision for a multiple offender is applicable, and a defendant charged with three counts of robbery in the first degree is not entitled to twelve peremptory challenges pursuant to HRPP 24(b).  63 H. 354, 628 P.2d 1018.

Not cruel and unusual punishment under circumstances.  63 H. 488, 630 P.2d 619.

Sufficient evidence to impose extended term.  63 H. 488, 630 P.2d 619; 63 H. 636, 633 P.2d 1115.

Defendant should be permitted to show that counsel was ineffective at time of prior convictions.  65 H. 354, 652 P.2d 1119.

Circuit court did not err in first step of extended term sentencing procedure; case remanded to circuit court for specification of reasons for determining that extended terms were necessary for protection of public and entry of findings of fact to support that determination. 78 H. 383, 894 P.2d 80.

No abuse of discretion in court sentencing defendant to extended terms of imprisonment under §706-661 and this section where, inter alia, court considered each of the factors enumerated in §706-606 and all the mitigating factors raised by defendant.  83 H. 335, 926 P.2d 1258.

A psychiatric or psychological evaluation of a defendant under paragraph (3) does not require a face-to-face interview in cases where defendant refuses to be examined.  85 H. 258, 942 P.2d 522.

Where witness testimonies provided proof beyond reasonable doubt that defendant had significant history of dangerousness resulting in criminally violent conduct, extended term sentence under paragraph (3) proper and necessary for protection of public.  85 H. 258, 942 P.2d 522.

Where psychologist was competent to testify, foundation for testimony properly laid, and testimony established a history of defendant's violence, trial court did not abuse discretion in finding that psychologist's testimony constituted proof beyond a reasonable doubt that defendant had a "significant history of dangerousness to others resulting in criminally violent conduct", pursuant to paragraph (3).  90 H. 280, 978 P.2d 718.

Findings under paragraph (5) regarding (a) the age or handicapped status of the victim and (b) whether "such disability is known or reasonably should be known to the defendant" entail "intrinsic" facts; Hawaii constitution requires these findings to be made by the trier of fact, not the sentencing court.  91 H. 261, 982 P.2d 890.

A sentencing court may not impose an enhanced sentence based on a defendant's refusal to admit guilt with respect to an offense the conviction of which the defendant intends to appeal.  103 H. 315, 82 P.3d 401.

Trial court violated defendant's constitutional privilege against self-incrimination by imposing an enhanced sentence pursuant to paragraph (4) based solely on defendant's refusal to admit defendant's guilt with respect to the offenses of which defendant was convicted by the jury.  103 H. 315, 82 P.3d 401.

Hawaii's extended term sentencing scheme is not incompatible with Blakely v. Washington, as (1) Blakely addresses only statutory "determinate"  sentencing "guideline" schemes, and (2) the Hawaii supreme court's "intrinsic-extrinsic" analysis culminating in State v. Kaua is compatible with both Blakely and Apprendi v. New Jersey.  106 H. 146, 102 P.3d 1044.

Trial court did not err in sentencing defendant to extended terms of imprisonment under this section where it found that (1) defendant was a persistent and multiple offender and (2) that defendant's commitment for an extended term was necessary for the protection of the public.  106 H. 146, 102 P.3d 1044.

Trial court did not err in sentencing defendant to extended terms of imprisonment as a "multiple offender" pursuant to paragraph (4)(a); without this finding that the defendant committed a previous felony, notwithstanding that such an extended term may be considered "necessary for protection of the public", a judge would not be authorized to impose it; and extended term sentencing did not run afoul of Sixth Amendment to U.S. Constitution as interpreted by the U.S. Supreme Court in Apprendi v. New Jersey.  110 H. 79, 129 P.3d 1107.

Inasmuch as this section authorizes the sentencing court to extend a defendant's sentence beyond the "standard term" authorized solely by the jury's verdict by requiring the sentencing court, rather than the trier of fact, to make an additional necessity finding that does not fall under Apprendi's prior-or-concurrent-convictions exception, this section is unconstitutional on its face; thus, defendant's extended term sentences imposed by the trial court violated defendant's Sixth Amendment right to a jury trial and were illegal.  115 H. 432, 168 P.3d 562.

Invocation of a court's inherent power to provide process where none exists, by reforming this section (1996) to allow for jury fact-finding did not violate defendant's due process right, where assigning the fact-finding role to the jury would be a procedural, as opposed to a substantive, change that would not expand the scope of criminal liability, increase punishment, or alter any evidentiary burdens to defendant's detriment, but, rather, would simply change the course to a result.  117 H. 381, 184 P.3d 133.

The constitutional prohibition against ex post facto measures was not offended by the plain language of Act 1, L Sp 2007 2d, amending §§706-661, 706-664, and this section regarding sentencing or resentencing for extended terms of imprisonment, where it was clear that the new jury provisions did not (1) increase criminal liability for conduct previously innocent, (2) aggravate the degree of defendant's crimes, (3) increase the punishment available at the time defendant committed defendant's crimes, or (4) alter evidentiary standards to defendant's detriment.  117 H. 381, 184 P.3d 133.

Where enactment of Act 1, L Sp 2007 2d provided conclusive expression of legislative support for the use of juries as the trier of fact with respect to extended term sentencing fact-finding, invocation of circuit court's inherent power to reform this section so as to preserve its constitutionality did not unduly burden or substantially interfere with the other branch's exercise of its power.  117 H. 381, 184 P.3d 133.

The constitutional prohibition against ex post facto measures was not offended by the retrospective application to defendant of Act 1, L Sp 2007 2d, amending §§706-661, 706-664, and this section, where Act 1 did not punish as a crime an act previously committed which was innocent when done, make more burdensome the punishment for the crime after its commission, nor deprive one charged with the crime of any defense available according to the law when the act was committed.  118 H. 68 (App.), 185 P.3d 816.

COMMENTARY ON §§706-661 AND 662

These sections provide for extended terms of imprisonment for the exceptionally difficult defendant.  The Code's limited recognition of consecutive sentences, and its attempt to provide lower authorized sentences for the majority of convicted defendants whose records or situations do not suggest the need for extended incarceration, necessitates some provision for dealing with the persistent, professional, dangerous, and multiple offender.  Unlike other offenders, these defendants should be subject to possible extended terms because their records or situations indicate that extended incarceration may be necessary to protect the public.  In these cases, rehabilitation, if possible, is unlikely to be achieved within an ordinary term.

The Code takes a flexible approach with respect to extended imprisonment.  If one or more of the grounds provided by §706-662 is established, it remains discretionary with the court whether an extended term will be imposed--its imposition is not mandatory.

Section 706-662 authorizes an extended term in the case of (1) a persistent offender, (2) a professional criminal, (3) a dangerous person, and (4) a multiple offender.  Subsections (1) through (4) state the minimal requirements for each of the findings.  These requirements are not intended as mandates, or even guidelines, but rather as limitations on the court's exercise of discretion.

[T]he existence of the minimal conditions do not make the finding necessary nor is it, indeed, compulsory in any case.  Minimal conditions are stated as a safeguard against possible abusive findings, not as a judgment that establishment of the conditions necessarily demands that the finding in question should be made.  Of course, before the court can make the ultimate finding required, it must find that the minimal conditions are established.[1]

SUPPLEMENTAL COMMENTARY ON §§706-661 AND 662

Act 210, Session Laws 1978, amended §706-662 by adding paragraph (5), finding offenses against the elderly and the handicapped to be a significant problem.

Act 166, Session Laws 1981, amended §706-662 by deleting the requirement that defendants be at least twenty-two years of age before they become subject to possible extended terms as persistent offenders or professional criminals, it appearing that those most often arrested and sentenced for felonies fell in the eighteen to twenty-five year age group.  As amended, the section authorizes the court to impose extended terms, in appropriate cases, regardless of the defendant's age.  Senate Standing Committee Report No. 705.

Act 280, Session Laws 1985, amended §706-662 to impose an extended prison term on a defendant who, while committing or attempting to commit certain felony offenses, inflicts serious bodily injury on a person who is blind, paraplegic, quadriplegic, sixty years old or older, or eight years of age or younger.  This amendment addresses the needs of persons who cannot protect themselves as well as expresses condemnation of defendants who commit crimes against those persons.  House Standing Committee Report No. 398, Senate Standing Committee Report No. 852.

Act 305, Session Laws 1988, amended §706-662 by clarifying the definition of dangerousness by removing old language and using language which conforms more to "state of the art" knowledge about violence prediction.  The legislature stated that this would lead to an increase in the accuracy of violence prediction by focusing on the two principal components, history of dangerousness and present triggers of violent behavior.  This section was also amended to allow the introduction of victim- related data in order to establish dangerousness.  Senate Standing Committee Report No. 2153.

Act 3, Session Laws 1996, amended §706-662 by adding manslaughter to the crimes for which an extended term of imprisonment may be given when the defendant inflicts serious or substantial bodily injury on a person sixty years or older, handicapped, or eight years or younger.  The legislature found that the elderly, handicapped, and children are more vulnerable and should be provided more protection, and that adding manslaughter to the enhanced sentencing statute was consistent with the policy to protect the more vulnerable people in the community.  Senate Standing Committee Report No. 2036, House Standing Committee Report No. 988-96.

Act 286, Session Laws 1999, amended §706-661 to make the extended term of imprisonment for murder in the second degree an indeterminate life imprisonment without the possibility of parole.  Conference Committee Report No. 89.

Act 240, Session Laws 2001, amended §706-662 by allowing extended terms of imprisonment for perpetrators of hate-motivated crimes, to protect Hawaii's citizens from crimes motivated by bigotry and hate.  House Standing Committee Report No. 1422.

Act 33, Session Laws 2003, amended §706-662, among others, to protect a person's actual or perceived gender identity or expression under the State's current hate crime laws.  The legislature found that one child out of two hundred is born with noticeable gender ambiguity, and one child out of one hundred has hidden ambiguity.  These persons often struggle with their gender identity and are ridiculed, harassed, and sometimes assaulted by others for being different.  The U.S. Department of Justice reports that hate crimes directed against gay, lesbian, bisexual, and transgender citizens are especially violent.  "Sexual orientation", currently included in the hate crimes law, is not the same as "gender identity". The legislature believed that this class of persons should be included and afforded protection under Hawaii's hate crime laws.  Senate Standing Committee Report No. 593, House Standing Committee Report No. 1184.

Act 230, Session Laws 2006, amended §706-661 to require the court to consider public safety in deciding whether to impose an extended term of imprisonment.  Act 230 amended §706-662 to clarify that a defendant who has been convicted of a felony qualifies for an extended term of imprisonment under §706-661.  Act 230 also provided that the amendments to §§706-661 and 706-662 would sunset on June 30, 2007.  House Standing Committee Report No. 665-06; Conference Committee Report No. 94-06.

Act 1, Second Special Session Laws 2007, amended Hawaii's extended sentencing statutes, §§706-661, 706-662, and 706-664, to ensure that the procedures used to impose extended terms of imprisonment comply with the requirements of the United States Supreme Court and the Hawaii supreme court.  Act 1 required that a jury determine the facts necessary to impose an extended term of imprisonment, unless the defendant waives the right to a jury determination, and that facts necessary to impose an extended term of imprisonment are proven beyond a reasonable doubt.  The legislature found that Hawaii's current extended sentencing procedure had been deemed unconstitutional because a judge, rather than a jury, was required to find facts, other than those of prior or concurrent convictions, necessary to enhance a defendant's sentence beyond the ordinary or standard term authorized by the jury's verdict.  Act 1's amendments conformed the State's enhanced sentencing law to the requirements of the United States Supreme Court and the Hawaii supreme court.  Act 1 applied retroactively to sentencing or resentencing proceedings that were pending on or commenced after its effective date [October 31, 2007], whether the offense was committed prior to, on, or after that date.  However, the Act did not entitle a defendant who was previously sentenced to an extended term of imprisonment to resentencing pursuant to the procedures set forth in the Act, unless the defendant was otherwise legally entitled to be resentenced.  Senate Standing Committee Report No. 7, House Standing Committee Report No. 1.

__________

§§706-661 and 662 Commentary:

1.  M.P.C., Tentative Draft No. 2, comments at 41-42 (1954).



§706-663 - Sentence of imprisonment for misdemeanor and petty misdemeanor.

§706-663  Sentence of imprisonment for misdemeanor and petty misdemeanor.  After consideration of the factors set forth in sections 706-606 and 706-621, the court may sentence a person who has been convicted of a misdemeanor or a petty misdemeanor to imprisonment for a definite term to be fixed by the court and not to exceed one year in the case of a misdemeanor or thirty days in the case of a petty misdemeanor. [L 1972, c 9, pt of §1; am L 1986, c 314, §41]

COMMENTARY ON §706-663

This section of the Code continues the previous policy of the law of providing definite sentences (not to exceed one year) in the case of misdemeanors,[1] and adds a new category of minor criminal offenses, designated as petty misdemeanors, for which imprisonment not exceeding 30 days is authorized.  The court is free within the statutory maximum to choose a shorter definite period of confinement.

Indeterminate terms of imprisonment are not provided for misdemeanors or petty misdemeanors because the gravity of the offenses and the character of most such offenders would not warrant the authorization of a longer prison term.  The flexibility sought to be achieved by indeterminate sentences decreases as the maximum authorized term of imprisonment decreases.  In view of this fact and in view of the fact that resources devoted to the determination of minimum terms of imprisonment have decreasing marginal utility as maximum authorized terms decrease, the Code provides for definite terms in cases of misdemeanors and petty misdemeanors.

Case Notes

Where trial court's rationale for imposing jail time reflected the factors listed in §706-606, and the jail time imposed did not exceed the maximum jail term authorized by this section, trial court did not clearly exceed the bounds of reason nor disregard rules or principles of law or practice to defendant's substantial detriment in imposing a jail term; thus, trial court did not abuse its discretion in sentencing defendant to 120 days' imprisonment.  116 H. 403 (App.), 173 P.3d 550.

Cited:  146 F.3d 661.

__________

§706-663 Commentary:

1.  See H.R.S. §701-2.



§706-664 - Procedure for imposing extended terms of imprisonment.

§706-664  Procedure for imposing extended terms of imprisonment.  (1)  Hearings to determine the grounds for imposing extended terms of imprisonment may be initiated by the prosecutor or by the court on its own motion.  The court shall not impose an extended term unless the ground therefor has been established at a hearing after the conviction of the defendant and written notice of the ground proposed was given to the defendant pursuant to subsection (2).  Subject to the provisions of section 706-604, the defendant shall have the right to hear and controvert the evidence against the defendant and to offer evidence upon the issue before a jury; provided that the defendant may waive the right to a jury determination under this subsection, in which case the determination shall be made by the court.

(2)  Notice of intention to seek an extended term of imprisonment under section 706-662 shall be given to the defendant within thirty days of the defendant's arraignment.  However, the thirty-day period may be waived by the defendant, modified by stipulation of the parties, or extended upon a showing of good cause by the prosecutor.  A defendant previously sentenced to an extended term under a prior version of this chapter shall be deemed to have received notice of an intention to seek an extended term of imprisonment.

(3)  If the jury, or the court if the defendant has waived the right to a jury determination, finds that the facts necessary for the imposition of an extended term of imprisonment under section 706-662 have been proven beyond a reasonable doubt, the court may impose an indeterminate term of imprisonment as provided in section 706-661. [L 1972, c 9, pt of §1; am L 1986, c 314, §42; gen ch 1992; am L Sp 2007 2d, c 1, §4]

Applicability of Act 1, Second Special Session of 2007

L Sp 2007 2d, c 1, §5 provides:

"SECTION 5.  This Act shall apply to all sentencing or resentencing proceedings pending on or commenced after the effective date of this Act [October 31, 2007], whether the offense was committed prior to, on, or after the effective date of this Act [October 31, 2007].  A defendant whose extended term of imprisonment is set aside or invalidated shall be resentenced pursuant to this Act upon request of the prosecutor.  This Act shall not entitle a defendant who has previously been sentenced to an extended term to be resentenced pursuant to the procedures set forth in this Act unless the defendant is otherwise legally entitled to be resentenced."

COMMENTARY ON §706-664

This section sets forth the procedure when the court has before it a motion in favor of sentencing the defendant to imprisonment for an extended term.  Fairness to the defendant demands that the defendant receive notice of the ground upon which an extended term is proposed and that the hearing focus on this issue.  In other respects the hearing will be the same as that provided for in cases involving the possibility of imprisonment within the ordinary limits.

SUPPLEMENTAL COMMENTARY ON §706-664

Act 1, Second Special Session Laws 2007, amended this section and other extended sentencing statutes (§§706-661 and 706-662) to ensure that the procedures used to impose extended terms of imprisonment comply with the requirements of the United States Supreme Court and the Hawaii supreme court.  Act 1 required that a jury determine the facts necessary to impose an extended term of imprisonment, unless the defendant waives the right to a jury determination, and that facts necessary to impose an extended term of imprisonment are proven beyond a reasonable doubt.  The legislature found that Hawaii's current extended sentencing procedure had been deemed unconstitutional because a judge, rather than a jury, was required to find facts, other than those of prior or concurrent convictions, necessary to enhance a defendant's sentence beyond the ordinary or standard term authorized by the jury's verdict.  Act 1's amendments conformed the State's enhanced sentencing law to the requirements of the United States Supreme Court and the Hawaii supreme court.  Act 1 applied retroactively to sentencing or resentencing proceedings that were pending on or commenced after its effective date [October 31, 2007], whether the offense was committed prior to, on, or after that date.  However, the Act did not entitle a defendant who was previously sentenced to an extended term of imprisonment to resentencing pursuant to the procedures set forth in the Act, unless the defendant was otherwise legally entitled to be resentenced.  Senate Standing Committee Report No. 7, House Standing Committee Report No. 1.

Case Notes

Question as to proper procedure for making finding of multiple offender raised but not decided.  56 H. 32, 526 P.2d 1200.

Independent hearing with full procedural due process.  56 H. 628, 548 P.2d 632.

Notice of hearing may issue from court without help from prosecutor.  60 H. 93, 588 P.2d 412.

The court may properly initiate extended term hearings, notwithstanding inaction by prosecutor.  60 H. 100, 588 P.2d 409.

Notice adequate under circumstances.  63 H. 488, 630 P.2d 619.

The constitutional prohibition against ex post facto measures was not offended by the plain language of Act 1, L Sp 2007 2d, amending §§706-661, 706-662, and this section regarding sentencing or resentencing for extended terms of imprisonment, where it was clear that the new jury provisions did not (1) increase criminal liability for conduct previously innocent, (2) aggravate the degree of defendant's crimes, (3) increase the punishment available at the time defendant committed defendant's crimes, or (4) alter evidentiary standards to defendant's detriment.  117 H. 381, 184 P.3d 133.

The constitutional prohibition against ex post facto measures was not offended by the retrospective application to defendant of Act 1, L Sp 2007 2d, amending §§706-661, 706-662, and this section, where Act 1 did not punish as a crime an act previously committed which was innocent when done, make more burdensome the punishment for the crime after its commission, nor deprive one charged with the crime of any defense available according to the law when the act was committed.  118 H. 68 (App.), 185 P.3d 816.



§706-665 - Former conviction in another jurisdiction.

§706-665  Former conviction in another jurisdiction.  For purposes of sections 706-606.5, 706-620, and 706-662(1), a conviction of the commission of a crime in another jurisdiction shall constitute a previous conviction.  Such conviction shall be deemed to have been of a felony if sentence of death or of imprisonment in excess of one year was authorized under the law of such other jurisdiction.  Such a conviction shall be graded, for purposes of section 706-620 by comparing the maximum imprisonment authorized under the law of such other jurisdiction with the maximum imprisonment authorized for the relevant grade of felony. [L 1972, c 9, pt of §1; am L 1986, c 314, §43]

COMMENTARY ON §706-665

Since the minimal requirements for an extended term of imprisonment for a persistent offender deal in part with former convictions, it becomes necessary to treat the problem raised by former convictions in another jurisdiction.  The Code recognizes such convictions for purposes of §706-662.  In order to achieve a uniform standard for grading foreign convictions, the Code measures the authorized sentence in the jurisdiction where the conviction occurred according to the grading system of this Code.

A problem is presented by the fact that some states authorize imprisonment for terms of more than one year for crimes denominated as misdemeanors or petty misdemeanors by the Code.  There is no easy answer to this dilemma.  For the purposes of determining the persistency of an offender, the power and integrity of the penal codes of other states must be recognized.  The court, however, is not compelled to order an extended term of imprisonment even if the minimal conditions are established.  Where a defendant's status as a persistent offender is based on foreign convictions which are greater than those authorized by the Code, the court is free not to make such a finding if, in the opinion of the court, it would result in undue hardship.

Case Notes

Prior convictions in which defendant was denied counsel should not be used against the defendant.  56 H. 628, 548 P.2d 632.



§706-666 - Definition of proof of conviction.

§706-666  Definition of proof of conviction.  (1)  An adjudication by a court of competent jurisdiction that the defendant committed a crime constitutes a conviction for purposes of sections 706-606.5, 706-662, and 706-665, although sentence or the execution thereof was suspended, provided that the defendant was not pardoned on the ground of innocence.

(2)  Prior conviction may be proved by any evidence, including fingerprint records made in connection with arrest, conviction, or imprisonment, that reasonably satisfies the court that the defendant was convicted. [L 1972, c 9, pt of §1; am L 1982, c 246, §1]

COMMENTARY ON §706-666

Section 706-666 is addressed to the problems of the definition and proof of former convictions.  The Code takes the position that, in determining whether the defendant is a persistent offender, conviction per se is sufficient provided the time for appeal has expired and the defendant has not been pardoned on the ground of innocence.  The fact that the disposition of the defendant resulted in a suspended sentence or a suspended execution of a sentence should not be held material for purposes of extended terms.

Subsection (2) provides for a non-restrictive approach to admitting evidence on prior convictions.  Since (1) the evidence relied upon is largely official records, (2) the issue is tried to the court, and (3) the court is not compelled to find the defendant a persistent offender, or to impose an extended term even if the minimal requirements are established, no sound purpose would be served by adopting a restrictive evidentiary approach.

SUPPLEMENTAL COMMENTARY ON §706-666

Act 246, Session Laws 1982, clarified the definition of a conviction by providing that an adjudication by a court of competent jurisdiction that the defendant committed a crime constitutes a conviction.

Case Notes

In State v. Kamae, 56 H. 32, 526 P.2d 1200 (1974), the court held that an appeal in forma pauperis was not frivolous when it sought to raise the question of whether the trial court's reliance on a pre-sentence diagnosis and report was sufficient under §706-666(2) to establish that the defendant was a multiple offender warranting an extended term under §706-662(4).  The court did not reach the ultimate question.

Pre-sentence report held insufficient evidence of prior conviction.  56 H. 628, 548 P.2d 632.

Evidence of defendant's prior conviction reasonably satisfied the court.  9 H. App. 583, 854 P.2d 238.



§706-667 - Commentary: 1.

§706-667  Young adult defendants.  (1)  Defined.  A young adult defendant is a person convicted of a crime who, at the time of the offense, is less than twenty-two years of age and who has not been previously convicted of a felony as an adult or adjudicated as a juvenile for an offense that would have constituted a felony had the young adult defendant been an adult.

(2)  Specialized correctional treatment.  A young adult defendant who is sentenced to a term of imprisonment exceeding thirty days may be committed by the court to the custody of the department of public safety and shall receive, as far as practicable, such special and individualized correctional and rehabilitative treatment as may be appropriate to the young adult defendant's needs.

(3)  Special term.  A young adult defendant convicted of a felony, in lieu of any other sentence of imprisonment authorized by this chapter, may be sentenced to a special indeterminate term of imprisonment if the court is of the opinion that such special term is adequate for the young adult defendant's correction and rehabilitation and will not jeopardize the protection of the public.  When ordering a special indeterminate term of imprisonment, the court shall impose the maximum length of imprisonment, which shall be eight years for a class A felony, five years for a class B felony, and four years for a class C felony.  The minimum length of imprisonment shall be set by the Hawaii paroling authority in accordance with section 706-669.  During this special indeterminate term, the young adult shall be incarcerated separately from career criminals, when practicable.

This section shall not apply to the offenses of murder or attempted murder. [L 1972, c 9, pt of §1; am L 1976, c 92, §8; am L 1980, c 295, §§2, 3; am L 1986, c 314, §44; am L 1987, c 338, §10; am L 1989, c 211, §8; gen ch 1993; am L 1997, c 318, §4; am L 2006, c 230, §25]

Cross References

Immaturity excluding criminal conviction; transfer of proceedings to family court, see §704-418.

COMMENTARY ON §706-667

This section provides for specialized treatment for young persons over whom family court jurisdiction has been waived and for those persons under the age of 22 years who are not subject to the jurisdiction of that court.

It is clear that the age span encompassed in this section is a period of formative years and, notwithstanding the fact that the defendants are not subject to the jurisdiction of the family court, "[p]rudence and humanity... argue for a specialized and concentrated effort in this area."[1]

Subsection (2) recognizes that specialized and concentrated effort includes penal institutions designed to meet the needs of young adult defendants.  The Department of Social Services and Housing should have among its various divisions, an agency which can provide the young adult defendant with such "special and individualized correctional and rehabilitative treatment as may be appropriate to his needs."  Subsection (2) provides that, regardless of whether a special term is imposed pursuant to subsection (3), when a young adult defendant is sentenced to imprisonment for more than 30 days (i.e., for a misdemeanor or felony) the young adult defendant may be committed to the department of social services and housing for special correctional and rehabilitative treatment.

Subsection (3) provides for a special term of imprisonment for young adult defendants convicted of a felony.  Once again, the Code adopts a flexible approach in sentencing.  The court is not compelled to impose a special term in the case of a convicted young adult.  It may, according to the provisions of Part II of this Chapter, suspend the imposition of sentence or sentence the defendant to probation.  If the court determines that imprisonment is necessary, the court is free, within the limitations heretofore set forth, to choose between the special term authorized by this section and the ordinary and extended terms authorized by prior sections in this Part.  Subsection (3) merely authorizes the employment of a special, more limited term of imprisonment "if the court is of the opinion that such special term is adequate for... [the defendant's] correction and rehabilitation and will not jeopardize the protection of the public."  Assuming the court is satisfied that this condition can be met, there seems no reason for not allowing the court, if it chooses, to protect the young offender from the longer maxima provided for felonies.

SUPPLEMENTAL COMMENTARY ON §706-667

The Legislature in enacting the Code in 1972 changed subsection (2) by making it discretionary with the court, rather than mandatory, to commit the young adult defendant to the custody of the department of social services and housing for specialized treatment.

Act 295, Session Laws 1980, amended this section to establish a more equitable and just system of sentencing young adults.  Conference Committee Report No. 34-80 (42-80).  Subsection (1) was amended by changing the definition of a young adult defendant so as to exclude repeat felony offenders from the class of young persons entitled to specialized treatment.  Subsection (3) was amended to provide for different terms of imprisonment depending upon whether the offense involved is a class A, B, or C felony.  Subsection (3) was also amended by the addition of an express provision that young adults be incarcerated separately from career criminals when practicable.  Lastly, the section was amended to provide that it does not apply to the offense of murder.

Act 318, Session Laws 1997, amended this section by defining a young adult defendant as a person convicted of a crime who, at the time of sentencing, is less than twenty-two years of age.  The legislature found that immediate action was necessary for the protection and safety of the community from the growing number of minors who commit violent, serious, or multiple felonies.  Senate Standing Committee Report No. 1561.

Act 230, Session Laws 2006, amended this section to, among other things, require that the young adult defendant be less than twenty-two years at the time of the offense, rather than at the time of sentencing.

Case Notes

Not repealed by implication by §706-606.1.  67 H. 46, 677 P.2d 463.

Defendant did not fall within definition of a young adult defendant.  71 H. 609, 801 P.2d 553.

Reasonable inference could be drawn that sentencing court considered special eight-year term prior to sentencing young adult defendant to twenty-year term under §706-659.  73 H. 259, 831 P.2d 523.

A sentencing court must afford a defendant his or her right of presentence allocution before ruling on the applicability of the young adult defendants statute.  90 H. 280, 978 P.2d 718.

Defendant, who was age-eligible for sentencing under this section, the young adult defendant statute, at the time defendant's deferred acceptance of guilty plea was granted, but age-ineligible at the time it was revoked, could not thereafter be sentenced as a young adult defendant; specialized treatment under this section is afforded only to those who are less than the prescribed twenty-two years of age at the time of sentencing.  93 H. 362, 3 P.3d 1239.

Referred to:  56 H. 75, 527 P.2d 1269; 61 H. 1, 594 P.2d 1078.

__________

§706-667 Commentary:

1.  M.P.C., Tentative Draft No. 7, comments at 24 (1957).



§706-668 - REPEALED.

§706-668  REPEALED.  L 1986, c 314, §46.



§706-668.5 - Multiple sentence of imprisonment.

§706-668.5  Multiple sentence of imprisonment.  (1)  If multiple terms of imprisonment are imposed on a defendant, whether at the same time or at different times, or if a term of imprisonment is imposed on a defendant who is already subject to an unexpired term of imprisonment, the terms may run concurrently or consecutively.  Multiple terms of imprisonment run concurrently unless the court orders or the statute mandates that the terms run consecutively.

(2)  The court, in determining whether the terms imposed are to be ordered to run concurrently or consecutively, shall consider the factors set forth in section 706-606. [L 1986, c 314, §45; am L 2008, c 193, §1]

COMMENTARY ON §706-668.5

Act 193, Session Laws 2008, amended this section to promote consistency in sentencing law by requiring that multiple terms of imprisonment, whether imposed at the same time or at different times, run concurrently unless the court orders or the statute mandates that the terms run consecutively.  Testimony indicated that there had been some misunderstanding and misinterpretation of the sentencing law involving multiple terms of imprisonment.  Act 193 clarified the law.  Conference Committee Report No. 81-08, House Standing Committee Report No. 688-08, Senate Standing Committee Report No. 3337.

Law Journals and Reviews

State v. Kumukau:  A Case for the Application of Eighth Amendment Proportionality Analysis.  13 UH L. Rev. 577.

Case Notes

Sentencing court's imposition of consecutive prison terms pursuant to this section constituted an abuse of discretion, where court's sole purpose in imposing consecutive terms was to maximize the supervisory power of the Hawai`i paroling authority over defendant in an attempt to facilitate the collection of court-ordered restitution.  78 H. 127, 890 P.2d 1167.

Sentencing court did not abuse its discretion in resentencing appellant to consecutive terms of imprisonment.  79 H. 281, 901 P.2d 481.

Extraordinarily sadistic and cruel manner in which defendant committed offenses and defendant's past behavioral history required retributive, incapacitative and deterrent penal objectives of consecutive terms of imprisonment achieved under this section.  83 H. 335, 926 P.2d 1258.

Trial court plainly erred in sentencing defendant to consecutive terms of imprisonment based on the unsubstantiated allegation that defendant had transferred a semi-automatic firearm to a drug dealer.  106 H. 441, 106 P.3d 364.

Where defendant was convicted by the jury of five first-degree thefts, each of which defendant was sentenced to ten years' incarceration, and pursuant to §706-660 and this section, five ten-year terms running consecutively was the statutory maximum, defendant's sentence did not deprive defendant of defendant's right to a jury trial as interpreted by the U.S. Supreme Court in Apprendi and Blakely.  111 H. 267, 141 P.3d 440.

Trial court did not abuse its discretion in sentencing defendant to consecutive terms of imprisonment under this section where, taking into consideration all of the factors set forth in §706-606, the court pointed to the high level of cruelty, violence, and viciousness involved in the commission of the offenses, that most of the offenses took place in front of defendant's two-year-old son, defendant's lack of remorse, the clear and present danger defendant posed to complainant and the community, and the poor prospects for defendant's rehabilitation.  106 H. 365 (App.), 105 P.3d 242.

Discussed:  81 H. 421 (App.), 918 P.2d 228.



§706-669 - Procedure for determining minimum term of imprisonment.

§706-669  Procedure for determining minimum term of imprisonment.  (1)  When a person has been sentenced to an indeterminate or an extended term of imprisonment, the Hawaii paroling authority shall, as soon as practicable but no later than six months after commitment to the custody of the director of the department of [public safety] hold a hearing, and on the basis of the hearing make an order fixing the minimum term of imprisonment to be served before the prisoner shall become eligible for parole.

(2)  Before holding the hearing, the authority shall obtain a complete report regarding the prisoner's life before entering the institution and a full report of the prisoner's progress in the institution.  The report shall be a complete personality evaluation for the purpose of determining the prisoner's degree of propensity toward criminal activity.

(3)  The prisoner shall be given reasonable notice of the hearing under subsection (1) and shall be permitted to be heard by the authority on the issue of the minimum term to be served before the prisoner becomes eligible for parole.  In addition, the prisoner shall:

(a)   Be permitted to consult with any persons the prisoner reasonably desires, including the prisoner's own legal counsel, in preparing for the hearing;

(b)   Be permitted to be represented and assisted by counsel at the hearing;

(c)   Have counsel appointed to represent and assist the prisoner if the prisoner so requests and cannot afford to retain counsel; and

(d)   Be informed of the prisoner's rights under (a), (b), and (c).

(4)  The authority in its discretion may, in any particular case and at any time, impose a special condition that the prisoner will not be considered for parole unless and until the prisoner has a record of continuous exemplary behavior.

(5)  After sixty days notice to the prosecuting attorney, the authority in its discretion may reduce the minimum term fixed by its order pursuant to subsection (1).

(6)  A verbatim stenographic or mechanical record of the hearing shall be made and preserved in transcribed or untranscribed form.

(7)  The State shall have the right to be represented at the hearing by the prosecuting attorney who may present written testimony and make oral comments and the authority shall consider such testimony and comments in reaching its decision.  The authority shall notify the prosecuting attorney of the hearing at the time the prisoner is given notice of the hearing.  The hearing shall be opened to victims or their designees or surviving immediate family members who may present a written statement or make oral comments.

(8)  The authority shall establish guidelines for the uniform determination of minimum sentences which shall take into account both the nature and degree of the offense of the prisoner and the prisoner's criminal history and character.  The guidelines shall be public records and shall be made available to the prisoner and to the prosecuting attorney and other interested government agencies. [L 1972, c 9, pt of §1; am L 1976, c 92, §8; am L 1988, c 282, §1; gen ch 1993; am L 1996, c 4, §1 and c 193, §1]

COMMENTARY ON §706-669

This section continues the policy of the previous law of vesting in the Board of Paroles and Pardons the exclusive authority to determine the minimum time which must be served before the prisoner will be eligible for parole.  However, the Code differs from present law in two respects:  (a) it does not recognize a sentence of imprisonment not subject to the possibility of parole except the instances enumerated in §706-606(a), and (b) it provides that the order of the Board shall be made upon the basis of a prior hearing which, under subsection (3), affords the prisoner an opportunity to be heard and a mode for participation.  Both concepts are suggested by the Model Penal Code.[1]  In addition, subsection (3) specifically provides that the prisoner will be afforded assistance and representation by counsel, if the prisoner wishes.

Subsection (2) continues the previous requirement that the Board of Paroles arm itself with sufficient information concerning the prisoner before it makes a determination as to parole eligibility.  Subsection (4) is a continuation of the previous policy of granting to the Board the authority to impose a special condition relating to the prisoner's behavior before the prisoner will be eligible for parole.  Subsection (5) gives the Board the discretionary power to reduce the minimum term previously fixed by its order.  Subsection (6) insures that a record of the hearing will be made and preserved.

SUPPLEMENTAL COMMENTARY ON §706-669

When the Legislature adopted the Code in 1972, it provided for life imprisonment without possibility of parole in the four instances enumerated in §706-606(a).

Act 92, Session Laws 1976, substituted the terms "Hawaii paroling authority" and "authority" for the term "board of paroles and pardons" and "board."

Act 282, Session Laws 1988, amended this section to allow the prosecuting attorney to appear and present oral comment and written testimony at minimum term hearings before the Hawaii paroling authority, disallowing oral testimony by witnesses.  Senate Conference Committee Report No. 270, House Conference Committee Report No. 96-88.

Act 4, Session Laws 1996, amended this section by clarifying that victims may present written statements or oral comments at minimum prison term hearings before the parole board.  The legislature found that the practice of the parole board was to permit victims or their representatives the opportunity to comment at minimum term hearings, although current law did not expressly provide for that opportunity.  The legislature agreed that victims should be allowed to be heard and to be present at the hearings, and that victims were entitled to be heard when the crimes involved property, as well as when the crimes were against persons.  Senate Standing Committee Report No. 1972, House Standing Committee Report No. 1025-96.

Act 193, Session Laws 1996, amended this section by providing that the prosecuting attorney shall receive sixty days notice prior to the reduction of minimum terms of imprisonment by the Hawaii paroling authority.  Current law was unclear regarding whether the prosecuting attorney was entitled to notice prior to the reduction of minimum terms of imprisonment by the paroling authority.  The Act clarified that the prosecuting attorney is entitled to notice.  Conference Committee Report No. 60.

Case Notes

Mentioned with respect to claim of right as a defense.  63 H. 105, 621 P.2d 381.

Section (1993) allows victim or their representatives the opportunity to make oral comments at minimum prison term hearings before the Hawaii paroling authority.  91 H. 20, 979 P.2d 1046.

Neither chapter 706 nor chapter 353 prohibits the Hawaii paroling authority from setting a prisoner's minimum term at a period equal to his or her maximum sentence.  97 H. 183, 35 P.3d 210.

This section required the Hawaii paroling authority to conduct its minimum term hearing within six months of defendant's commitment to the custody of the director of the department of public safety, and the paroling authority was not jurisdictionally barred by §706-660.1(1) from fulfilling this statutorily imposed duty.  111 H. 35, 137 P.3d 349.

Where Hawaii paroling authority's minimum term decision was in violation of the authority's guidelines as it failed to specify either the level of punishment or the significant criteria upon which the decision was based, the failure to include this information was arbitrary and capricious; thus, an amended minimum term order issued by the authority did not "cure" the authority's initial violation of its guidelines and the petitioner did not have to show prejudice in order to obtain postconviction relief from the minimum term order.  116 H. 181, 172 P.3d 493.

__________

§706-669 Commentary:

1.  See M.P.C. §§6.06, 6.07, 305.6 and 305.7.



§706-670 - Parole procedure; release on parole; terms of parole, recommitment, and reparole; final unconditional release.

§706-670  Parole procedure; release on parole; terms of parole, recommitment, and reparole; final unconditional release.  (1)  Parole hearing.  A person sentenced to an indeterminate term of imprisonment shall receive an initial parole hearing at least one month before the expiration of the minimum term of imprisonment determined by the Hawaii paroling authority pursuant to section 706-669.  If parole is not granted at that time, additional hearings shall be held at twelve-month intervals or less until parole is granted or the maximum period of imprisonment expires.  The State shall have the right to be represented at the initial parole hearing and all subsequent parole hearings by the prosecuting attorney, who may present written testimony and make oral comments, and the authority shall consider the testimony and comments in reaching its decision.  The authority shall notify the appropriate prosecuting attorney of the hearing at the time the prisoner is given notice of the hearing.

(2)  Parole conditions.  The authority, as a condition of parole, may impose reasonable conditions on the prisoner as provided under section 706-624.

(3)  Prisoner's plan and participation.  Each prisoner shall be given reasonable notice of the prisoner's parole hearing and shall prepare a parole plan, setting forth the manner of life the prisoner intends to lead if released on parole, including specific information as to where and with whom the prisoner will reside and what occupation or employment the prisoner will follow.  The prisoner shall be paroled in the county where the prisoner had a permanent residence or occupation or employment prior to the prisoner's incarceration, unless the prisoner will:  reside in a county in which the population exceeds eight-hundred thousand persons; reside in a county in the State in which the committed person has the greatest family or community support, opportunities for employment, job training, education, treatment, and other social services, as determined by the Hawaii paroling authority; or be released for immediate departure from the State.  The institutional parole staff shall render reasonable aid to the prisoner in the preparation of the prisoner's plan and in securing information for submission to the authority.  In addition, the prisoner shall:

(a)   Be permitted to consult with any persons whose assistance the prisoner reasonably desires, including the prisoner's own legal counsel, in preparing for a hearing before the authority;

(b)   Be permitted to be represented and assisted by counsel at the hearing;

(c)   Have counsel appointed to represent and assist the prisoner if the prisoner so requests and cannot afford to retain counsel; and

(d)   Be informed of the prisoner's rights as set forth in this subsection.

(4)  Authority's decision; initial minimum term of parole.  The authority shall render its decision regarding a prisoner's release on parole within a reasonable time after the parole hearing.  A grant of parole shall not be subject to acceptance by the prisoner.  If the authority denies parole after the hearing, it shall state its reasons in writing.  A verbatim stenographic or mechanical record of the parole hearing shall be made and preserved in transcribed or untranscribed form.  The authority, in its discretion, may order a reconsideration or rehearing of the case at any time and shall provide reasonable notice of the reconsideration or rehearing to the prosecuting attorney.  If parole is granted by the authority, the authority shall set the initial minimum length of the parole term.

(5)  Release upon expiration of maximum term.  If the authority fixes no earlier release date, a prisoner's release shall become mandatory at the expiration of the prisoner's maximum term of imprisonment.

(6)  Sentence of imprisonment includes separate parole term.  A sentence to an indeterminate term of imprisonment under this chapter includes as a separate portion of the sentence a term of parole or of recommitment for violation of the conditions of parole.

(7)  Revocation hearing.  When a parolee has been recommitted, the authority shall hold a hearing within sixty days after the parolee's return to determine whether parole should be revoked.  The parolee shall have reasonable notice of the grounds alleged for revocation of the parolee's parole.  The institutional parole staff shall render reasonable aid to the parolee in preparation for the hearing.  In addition, the parolee shall have, with respect to the revocation hearing, those rights set forth in subsection (3)(a), (3)(b), (3)(c), and (3)(d).  A record of the hearing shall be made and preserved as provided in subsection (4).

(8)  Length of recommitment and reparole after revocation of parole.  If a parolee's parole is revoked, the term of further imprisonment upon such recommitment and of any subsequent reparole or recommitment under the same sentence shall be fixed by the authority but shall not exceed in aggregate length the unserved balance of the maximum term of imprisonment.

(9)  Final unconditional release.  When the prisoner's maximum parole term has expired or the prisoner has been sooner discharged from parole, a prisoner shall be deemed to have served the prisoner's sentence and shall be released unconditionally. [L 1972, c 9, pt of §1; am L 1976, c 92, §8; am L 1983, c 30, §1; am L 1984, c 257, §3; am L 1986, c 314, §47; am L 1988, c 282, §2; am L 1993, c 101, §2 and c 201, §2; gen ch 1993; am L 1996, c 193, §2; am L Sp 2007, c 8, §15]

Revision Note

Subsection (3) restyled.

Cross References

Comprehensive offender reentry system, see chapter 353H.

COMMENTARY ON §706-670

Subsections (1) through (3) are largely self-explanatory and adopt a procedure for parole determination which affords the prisoner an opportunity to participate and be heard.  The procedure also provides for periodic review of the prisoner's case.

In the Proposed Draft, §670 provided for an automatic period of parole, the length of which would vary with the prisoner's initial period of incarceration, but which would not be greater than ten years, and which would be required in every case following an indeterminate term of imprisonment.  The Legislature did not accept this proposal in its entirety.  Thus, subsection (4) now requires a prisoner's unconditional release at the expiration of the prisoner's maximum term of imprisonment.  The Legislature felt that to impose "an additional term of parole would be an unfair burden to a person who has paid his debt to society."  Conference Committee Report No. 2 (1972).

Subsection (5) provides that the maximum term of parole shall be ten years.  In this area, as in terms of imprisonment, the Code leaves with the Board of Paroles and Pardons the task of determining the minimum term of parole.

Subsection (6) provides for a hearing on revocation of parole which affords the parolee fair notice, representation, and assistance, much in the same manner as that provided in the case of hearings on the minimum term and initial parole.

Subsection (8) provides for unconditional discharge of the defendant when the maximum term of parole has expired or upon sooner release by the Board.

SUPPLEMENTAL COMMENTARY ON §706-670

Act 30, Session Laws 1983, amended subsection (1) to change the maximum term of recommittal for a parole violator from ten years to the remainder of the parolee's original, maximum sentence.  It was felt that a parole violator should not be relieved of any part of the court-imposed maximum sentence.  However, the legislature intended that the paroling authority periodically reconsider the parole of any recommitted parolee.  Senate Standing Committee Report No. 357 (1983), House Standing Committee Report No. 811.

Act 257, Session Laws 1984, added a new subsection (2) to allow the paroling authority, as a condition of parole, to prohibit a parolee from entering certain geographical areas without the paroling authority's permission.

Act 282, Session Laws 1988, amended this section to allow the prosecuting attorney to appear and present oral comment and written testimony at parole hearings before the Hawaii paroling authority, disallowing oral testimony by witnesses.  Senate Conference Committee Report No. 270, House Conference Committee Report No. 96-88.

Act 101, Session Laws 1993, amended subsection (4) of this section to clarify that a grant of parole is not subject to the acceptance of the person being paroled.  Inmates who refuse parole and choose to remain in prison take up valuable bedspace in already crowded correctional facilities, and the State loses the opportunity to assist in reintegrating them back into the community.  House Standing Committee Report No. 1123, Senate Standing Committee Report No. 839.

Act 201, Session Laws 1993, amended subsection (3) of this section to provide that prisoners who have been granted parole are to be paroled in the county where the prisoner had a permanent residence or occupation or employment prior to incarceration, unless the prisoner will reside in a county having a population exceeding 800,000 persons, or will be released for immediate departure from the State.  The legislature found that this would prevent an influx of parolees whose roots are on Oahu from settling on the Neighbor Islands, which could strain a county's social service infrastructure.  Conference Committee Report No. 104.

Act 193, Session Laws 1996, amended this section by providing that the prosecuting attorney shall have the right to be represented at the initial parole hearing and all subsequent parole hearings, and that the prosecuting attorney shall have reasonable notice of the reconsideration or rehearing of parole cases by the Hawaii paroling authority.  The Act made clear the prosecuting attorney's right to be represented and to receive notice, since the current law was unclear regarding the prosecuting attorney's rights on these matters.  Conference Committee Report No. 60.

Act 8, Special Session Laws 2007, amended subsection (3) to permit the Hawaii paroling authority to parole committed persons to the county in the State where the committed person has the greatest family or community support, opportunities for employment, job training, education, treatment, and other social services.  This will allow the Hawaii paroling authority to provide meaningful opportunities for offenders to reintegrate into society and demonstrate that they have the potential to function as law-abiding citizens.  Senate Standing Committee Report No. 993.

Case Notes

Neither chapter 706 nor chapter 353 prohibits the Hawaii paroling authority from setting a prisoner's minimum term at a period equal to his or her maximum sentence.  97 H. 183, 35 P.3d 210.

As §353-66 and this section can be given effect without conflict, subsection (7) is not the "exclusive" law governing parole revocations, does not embrace the entire law on the subject, and does not repeal §353-66 by implication.  88 H. 229 (App.), 965 P.2d 162.

A petitioner is not entitled to relief for Hawaii paroling authority's failure to comply with time limit specified in subsection (7) for parole revocation hearing unless record shows that failure to comply (1) was unreasonable and (2) caused petitioner actual prejudice.  State's failure to comply with specified time limit is presumptively unreasonable and it is Hawaii paroling authority's burden to rebut this presumption; it is petitioner's burden to prove that State's unreasonable failure to comply caused actual prejudice to petitioner.  89 H. 474 (App.), 974 P.2d 1064.



§706-670.5 - Notice of parole or final unconditional release.

§706-670.5  Notice of parole or final unconditional release.  (1)  As used in this section, the following terms have the following meanings:

"Offense against the person" means any of the offenses described in chapter 707 and includes any attempt to commit any of those offenses.

"Prisoner" or "parolee" means a person who has been convicted of an offense against the person.

"Surviving immediate family member" means a person who is a surviving grandparent, parent, sibling, spouse or reciprocal beneficiary, child, or legal guardian of a deceased victim.

"Victim" means the person who was the victim of the offense against the person for which the prisoner or parolee was convicted.

(2)  The Hawaii paroling authority shall give written notice of the parole or release from parole of a prisoner or parolee to each victim who has submitted a written request for notice or to a surviving immediate family member who has submitted a written request for notice.

(3)  The department of public safety shall give written notice of the final unconditional release of a prisoner or parolee, who has not been previously paroled or discharged, to each victim who has submitted a written request for notice or to a surviving immediate family member who has submitted a written request for notice.

(4)  The authority or department, as the case may be, shall provide written notice to the victim or surviving immediate family member at the address given on the written request for notice or such other address as may be provided by the victim or surviving immediate family member, not less than ten days prior to parole or final unconditional release.  The authority or department, in its discretion, may instead give written notice to the witness or victim counselor programs in the prosecuting attorney's office in the county where the victim or the surviving immediate family member resides.

(5)  Neither the failure of any state officer or employee to carry out the requirements of this section nor compliance with it shall subject the State, the officer, or employee to liability in any civil action.  However, such failure may provide a basis for such disciplinary action as may be deemed appropriate by a competent authority. [L 1983, c 184, §2(2); am L 1985, c 227, §1; am L 1987, c 338, §10; am L 1989, c 211, §8; am L 1997, c 383, §66]

Revision Note

Subsection designations changed to conform to style of Penal Code.

Cross References

Notice of escape, see §706-673.

Registration of sex offenders and other covered offenders, see chapter 846E.

COMMENTARY ON §706-670.5

Act 184, Session Laws 1983, added this section to require notification to a crime victim if a defendant who harmed the victim is released into the community after conviction.  This addition was intended to insure that crime victims "are treated with fairness and respect" and that agencies in the criminal justice system cooperate with each other to provide information and other help to crime victims.  House Conference Committee Report No. 46.

Act 227, Session Laws 1985, amended this section so that:  (1) victims or surviving immediate family members of a deceased victim are notified whenever the offender is paroled or unconditionally released; and (2) in lieu of notifying a victim or surviving family member, the appropriate authorities may notify the witness or victim counselor programs in the county where the victim or a family member resides.  Under prior law, only the victim was notified of the parole or unconditional release.  House Conference Committee Report No. 5, Senate Conference Committee Report No. 4.

Act 383, Session Laws 1997, amended this section by amending the definition of "surviving immediate family member" to include a reciprocal beneficiary.  The amendment establishes the status of reciprocal beneficiaries and provides certain state governmental benefits to those with that status.  Among the benefits extended to reciprocal beneficiaries which are substantially equivalent to those extended to spouses is legal standing relating to victims rights.  Conference Committee Report No. 2.



§706-671 - Credit for time of detention prior to sentence; credit for imprisonment under earlier sentence for same crime.

§706-671  Credit for time of detention prior to sentence; credit for imprisonment under earlier sentence for same crime.  (1)  When a defendant who is sentenced to imprisonment has previously been detained in any State or local correctional or other institution following the defendant's arrest for the crime for which sentence is imposed, such period of detention following the defendant's arrest shall be deducted from the minimum and maximum terms of such sentence.  The officer having custody of the defendant shall furnish a certificate to the court at the time of sentence, showing the length of such detention of the defendant prior to sentence in any State or local correctional or other institution, and the certificate shall be annexed to the official records of the defendant's commitment.

(2)  When a judgment of conviction or a sentence is vacated and a new sentence is thereafter imposed upon the defendant for the same crime, the period of detention and imprisonment theretofore served shall be deducted from the minimum and maximum terms of the new sentence.  The officer having custody of the defendant shall furnish a certificate to the court at the time of sentence, showing the period of imprisonment served under the original sentence, and the certificate shall be annexed to the official records of the defendant's new commitment. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §706-671

This section provides for a result which the Code deems fair.  It provides that time spent in incarceration before sentence or, where a prior conviction or sentence has been vacated, before resentence be credited against the minimum and maximum terms of imprisonment.  While it is true that most felons will be paroled prior to the expiration of the maximum term authorized by statute, nevertheless this section provides for some equalization, in the remaining felony cases and in misdemeanor cases, between those defendants who obtain pre-sentence release and those who do not.

SUPPLEMENTAL COMMENTARY ON §706-671

The Legislature in enacting the Code changed 671, as set forth in the Proposed Draft, to provide that a convicted person shall receive credit for any time served in any state or local correctional facility against both the minimum and maximum term of imprisonment.  This provides for those few instances where the Code or other statutes provide for minimum terms of imprisonment.  Cf. §706-606, as enacted.

Case Notes

Imprisonment required for credit to be applied to second sentence for the same crime.  69 H. 407, 744 P.2d 84.

Imprisonment served under a previous term of probation is not required to be credited towards defendant's new term of probation.  71 H. 73, 783 P.2d 292.

Defendant was not entitled to credit for time served while on probation.  71 H. 612, 801 P.2d 1206.

No credit applied towards probation sentence for time served in a federal prison for unrelated federal offenses.  72 H. 230, 813 P.2d 854.

Where defendant was sentenced to serve six months of imprisonment as a condition of probation, the six months of imprisonment was time spent imprisoned for purposes of subsection (2); when defendant was subsequently sentenced to serve maximum term of one year of imprisonment, circuit court was required under subsection (2) to deduct the time served in prison from the maximum one-year term of imprisonment.  78 H. 343, 893 P.2d 194.

A sentence that credits a defendant with the time served for an unrelated offense is illegal because the sentencing court is not authorized by this chapter to grant such a credit.  94 H. 250, 11 P.3d 1094.

Under this section, a defendant is entitled to have presentence credit applied only once against the aggregate of defendant's consecutive sentences.  96 H. 195, 29 P.3d 914.

Defendant claiming uncredited time served in confinement under subsection (1) is entitled to prove entitlement to the credit and to subpoena relevant documents as are necessary in aid thereof.  79 H. 175 (App.), 900 P.2d 172.

Based on subsection (1) and §706-624, sentencing court would have no authority to sentence defendant to five years' probation and more than one year in prison; furthermore, the court was required to credit defendant for time already served in pre-trial detention.  79 H. 317 (App.), 901 P.2d 1296.

Defendant not entitled to credit for time served in another state where imprisonment in other state was for another crime, not for any of the crimes for which defendant was sentenced in Hawaii.  84 H. 191 (App.), 932 P.2d 328.

Subsection (1) does not afford a defendant the right to credit against the sentence imposed against him or her for the time that the defendant spent in prison, post-arrest and pre-sentence as a consequence of a different charge or conviction.  91 H. 163 (App.), 981 P.2d 720.



§706-672 - Place of imprisonment.

§706-672  Place of imprisonment.  When a person is sentenced to imprisonment, the court shall commit the person to the custody of the department of public safety for the term of the person's sentence and until released in accordance with law.  The director of public safety shall determine the proper program of redirection and any place of confinement of the committed person. [L 1972, c 9, pt of §1; am L 1983, c 182, §1; L 1987, c 338, §10; am L 1989, c 211, §8; gen ch 1993]

COMMENTARY ON §706-672

This section is substantially in accord with prior law.  H.R.S. §711-83 (as codified prior to this Code) provided that felons be committed to the custody of the director of the department of social services and housing for placement within the correctional facilities of the department.  Although there was no specific statutory direction that persons imprisoned for misdemeanors shall be incarcerated in county jails,[1] this was the usual practice.

SUPPLEMENTAL COMMENTARY ON §706-672

In enacting the Code, the Legislature added to §672(1) of the Proposed Draft the last sentence which allows the court to determine the initial place of confinement.  The Conference Committee Report states that "the Director of the Department of Social Services and Housing shall determine the proper program of redirection and any subsequent place of confinement best suited to meet the individual needs of the committed person."  Conference Committee Report No. 2 (1972) (emphasis added).  The committee also put its gloss on the word "institution," appearing in subsection (2), by stating its "intent that 'institution' refers to any detention or correctional facility other than Oahu prison."  Id.

Act 182, Session Laws 1983, amended this section to authorize the director of social services to determine a convicted person's place of confinement.  Under prior law, courts determined the initial place of confinement for convicted persons with indeterminate prison terms and also determined the permanent place of confinement for convicted persons with definite prison terms.  Because of that law, convicted persons were sometimes inappropriately housed due to the court's commitment or the prisoner's subsequent behavior.  By amending this section, the director is able to place convicted persons in the most appropriate program and is better able to use the department's resources to provide for the safety of other prisoners and the department's staff.  Senate Standing Committee Report No. 722, House Standing Committee Report No. 419.

Case Notes

Nothing in the federal or the state constitution or the state statutory law entitles prisoner to a hearing in connection with the prisoner's transfer to a mainland prison.  63 H. 138, 621 P.2d 976.

__________

§706-672 Commentary:

1.  But cf. H.R.S. §710-12, which reads in part:  "The magistrate may direct, as one of the terms and conditions of such suspension of sentence, periodical or intermittent confinement of such person in jail or his attendance at a traffic course or school prescribed by the magistrate."



§706-673 - Notice of escape.

§706-673  Notice of escape.  (1)  As used in this section, the following terms have the following meanings:

"Offense against the person" means any of the offenses described in chapter 707 and includes any attempt to commit any of those offenses.

"Prisoner" means a person who has been convicted of an offense against the person.

"Surviving immediate family member" means a person who is a surviving grandparent, parent, sibling, spouse or reciprocal beneficiary, child, or legal guardian of a deceased victim.

"Victim" means the person who was the victim of the offense against the person for which the prisoner was convicted.

(2)  Upon written request, the department of public safety shall give notice of the escape of a prisoner, immediately following the escape, by the most reasonable and expedient means available, to each victim or a surviving immediate family member of the victim, through the victim witness assistance program in the county where the crime was committed.

(3)  Neither the failure of any state officer or employee to carry out the requirements of this section nor compliance with it shall subject the State, the officer, or employee to liability in any civil action.  However, such failure may provide a basis for such disciplinary action as may be deemed appropriate by a competent authority. [L 1990, c 193, §1; am L 1997, c 383, §67]

Cross References

Registration of sex offenders and other covered offenders, see chapter 846E.

COMMENTARY ON §706-673

Act 193, Session Laws 1990, added this section which would require the department of public safety to notify victims or their next-of-kin of an escape by the prisoner who committed a crime against the victim.  The legislature felt this requirement would make victims of crimes feel more secure knowing they would be notified immediately if the prisoner escaped.  Senate Standing Committee Report No. 2935.

Act 383, Session Laws 1997, amended this section by amending the definition of "surviving immediate family member" to include a reciprocal beneficiary.  The amendment establishes the status of reciprocal beneficiaries and provides certain state governmental benefits to those with that status.  Among the benefits extended to reciprocal beneficiaries which are substantially equivalent to those extended to spouses is legal standing relating to victims rights.  Conference Committee Report No. 2.






CHAPTER 707 - OFFENSES AGAINST THE PERSON

§707-700 - Definitions of terms in this chapter.

PART I.  GENERAL PROVISIONS RELATING TO OFFENSES

AGAINST THE PERSON

§707-700  Definitions of terms in this chapter.  In this chapter, unless a different meaning plainly is required:

"Bodily injury" means physical pain, illness, or any impairment of physical condition.

"Compulsion" means absence of consent, or a threat, express or implied, that places a person in fear of public humiliation, property damage, or financial loss.

"Dangerous instrument" means any firearm, whether loaded or not, and whether operable or not, or other weapon, device, instrument, material, or substance, whether animate or inanimate, which in the manner it is used or is intended to be used is known to be capable of producing death or serious bodily injury.

"Deviate sexual intercourse" means any act of sexual gratification between a person and an animal or a corpse, involving the sex organs of one and the mouth, anus, or sex organs of the other.

"Emergency worker" means any:

(1)  Law enforcement officer, including but not limited to any police officer, public safety officer, parole or probation officer, or any other officer of any county, state, federal, or military agency authorized to exercise law enforcement or police powers;

(2)  Firefighter, emergency medical services personnel, emergency medical technician, ambulance crewmember, or any other emergency response personnel;

(3)  Member of the Hawaii national guard on any duty or service done under or in pursuance of an order or call of the governor or the President of the United States or any proper authority;

(4)  Member of the United States Army, Air Force, Navy, Marines, or Coast Guard on any duty or service done under or in pursuance of an order or call of the President of the United States or any proper authority;

(5)  Member of the national guard from any other state ordered into service by any proper authority;

(6)  Person engaged in civil defense functions as authorized by the director of civil defense or as otherwise authorized under chapter 128; or

(7)  Person engaged in disaster relief by authorization of the director of disaster relief or as otherwise authorized under chapter 127.

"Labor" means work of economic or financial value.

"Married" includes persons legally married, and a male and female living together as husband and wife regardless of their legal status, but does not include spouses living apart.

"Mentally defective" means a person suffering from a disease, disorder, or defect which renders the person incapable of appraising the nature of the person's conduct.

"Mentally incapacitated" means a person rendered temporarily incapable of appraising or controlling the person's conduct as a result of the influence of a substance administered to the person without the person's consent.

"Person" means a human being who has been born and is alive.

"Physically helpless" means a person who is unconscious or for any other reason physically unable to communicate unwillingness to an act.

"Relative" means parent, ancestor, brother, sister, uncle, aunt, or legal guardian.

"Restrain" means to restrict a person's movement in such a manner as to interfere substantially with the person's liberty:

(1)  By means of force, threat, or deception; or

(2)  If the person is under the age of eighteen or incompetent, without the consent of the relative, person, or institution having lawful custody of the person.

"Serious bodily injury" means bodily injury which creates a substantial risk of death or which causes serious, permanent disfigurement, or protracted loss or impairment of the function of any bodily member or organ.

"Services" means a relationship between a person and the actor in which the person performs activities under the supervision of or for the benefit of the actor.  Prostitution-related and obscenity–related activities as set forth in chapter 712 are forms of "services" under this section.  Nothing in this chapter shall be construed to legitimize or legalize prostitution.

"Sexual contact" means any touching, other than acts of "sexual penetration", of the sexual or other intimate parts of a person not married to the actor, or of the sexual or other intimate parts of the actor by the person, whether directly or through the clothing or other material intended to cover the sexual or other intimate parts.

"Sexual penetration" means:

(1)  Vaginal intercourse, anal intercourse, fellatio, deviate sexual intercourse, or any intrusion of any part of a person's body or of any object into the genital or anal opening of another person's body; it occurs upon any penetration, however slight, but emission is not required.  As used in this definition, "genital opening" includes the anterior surface of the vulva or labia majora; or

(2)  Cunnilingus or anilingus, whether or not actual penetration has occurred.

For purposes of this chapter, each act of sexual penetration shall constitute a separate offense.

"Strong compulsion" means the use of or attempt to use one or more of the following to overcome a person:

(1)  A threat, express or implied, that places a person in fear of bodily injury to the individual or another person, or in fear that the person or another person will be kidnapped;

(2)  A dangerous instrument; or

(3)  Physical force.

"Substantial bodily injury" means bodily injury which causes:

(1)  A major avulsion, laceration, or penetration of the skin;

(2)  A burn of at least second degree severity;

(3)  A bone fracture;

(4)  A serious concussion; or

(5)  A tearing, rupture, or corrosive damage to the esophagus, viscera, or other internal organs. [L 1972, c 9, pt of §1; am L 1973, c 136, §6; am L 1980, c 223, §1; am L 1981, c 213, §1; am L 1986, c 314, §48; am L 1987, c 181, §7; gen ch 1993; am L 2001, c 30, §1; am L 2004, c 61, §3; am L 2006, c 116, §4 and c 230, §26; am L 2008, c 147, §1]

Revision Note

Definitions rearranged.

COMMENTARY ON §707-700

This section is definitional only and, of course, specifies no offense.  A discussion of the definitions in this section, when needed or appropriate, is found in the commentary to the substantive offenses employing the terms defined.

SUPPLEMENTAL COMMENTARY ON §707-700

With respect to Item (11), relating to the definition of "married", the Proposed Draft had recommended that "married" should also include "a male and female living together as man and wife regardless of their legal status."  The Code as originally adopted in 1972 did not contain that recommended clause.  However, by Act 136, Session Laws 1973, the clause was restored.  The Legislature declared, "the definition of 'married' is amended to conform to the language of the proposed Draft of the Hawaii Penal Code as submitted by the Judicial Council of Hawaii and recognizes the prevalence of many male and female couples living together although not legally married."  House Standing Committee Report No. 726.

Act 223, Session Laws 1980, amended the definitions of "sexual intercourse" and "forcible compulsion" to make their meanings less restrictive so as to bring more conduct within the scope of sexual offenses.  It also deleted the definition of "female."  This term was applicable only to the offense of rape, and it became superfluous when the offense was "de-sexed" in 1979.

Act 213, Session Laws 1981, sought to clarify the definition of "forcible compulsion."  One of the primary changes was to delete the requirement that physical force be such as to "overcome resistance."

Act 314, Session Laws 1986, added the definition of "substantial bodily injury" to account for injuries far more serious than bodily injury--which includes any physical pain, illness, or impairment--but do not approximate the risk of death, permanent loss or disfigurement that constitute "serious bodily injury".

Act 314 also added the definition of "sexual penetration".  That definition was enacted to express the legislature's intent that even though rape and sodomy are renamed as sexual assault offenses, prosecutors may still charge a defendant with multiple counts for each act of penetration.  Conference Committee Report No. 51-86.

Act 181, Session Laws 1987, broadened the definitions of "sexual contact" by including touching of the sexual or other intimate parts through the clothing or other material intended to cover the sexual or intimate parts.  Senate Standing Committee Report No. 1130.

Act 30, Session Laws 2001, amended the definition of "substantial bodily injury" by deleting the requirement that qualifying second degree burns be caused by chemical, electrical, friction, or scalding means.  The legislature found that the definitions of many crimes include a requirement of "substantial bodily injury" and that defining that term too restrictively excludes from successful prosecution many otherwise criminal actions.  The legislature supported the categorization of every second degree burn, regardless of origin, as a "substantial bodily injury".  The legislature found that burns that are substantial bodily injuries are determined by the severity and degree, not by the nature or cause of the injuries.  Senate Standing Committee Report No. 829, House Standing Committee Report No. 1220.

Act 61, Session Laws 2004, amended the definitions of "sexual contact" and "sexual penetration".  The legislature found that clarification of the definition of "sexual penetration" was necessary because of a recent Hawaii supreme court decision, in which the court held that the definition of "sexual penetration" required proof of actual penetration for the acts of cunnilingus or anilingus.  A previous decision held that the act of cunnilingus is an act of "sexual penetration" under the statutory definition of "sexual penetration", irrespective of whether there was proof of actual penetration.  The legislature found that it is usually difficult for many sexual assault victims to know whether penetration, however slight, occurred during the act of cunnilingus.  Also, the failure to provide such a clarification would reduce many sexual assaults involving acts of cunnilingus or anilingus on children under the age of consent, from a class A felony to a class C felony.  The legislature believed that the definition of sexual penetration should include the acts of cunnilingus or anilingus, regardless of whether there was actual penetration.  Senate Standing Committee Report No. 3121.

Act 116, Session Laws 2006, defined "emergency worker".  Act 116 penalized the commission of certain crimes during a time of a civil defense emergency proclaimed by the governor or during a period of disaster relief.  The legislature found that Hurricanes Katrina and Rita created situations that highlighted the prevalence of opportunistic crimes that can occur during these times. When resources are needed to restore law and order, emergency response aid to victims may be hampered or delayed, leaving victims at an increased risk of bodily injury or death.  Stronger measures to control law and order may deter looting and other crimes.  Senate Standing Committee Report No. 3302, House Standing Committee Report No. 757-06, Conference Committee Report No. 64-06.

Act 230, Session Laws 2006, defined the term "genital opening" as used in the definition of "sexual penetration".  House Standing Committee Report No. 665-06.

Act 230, Session Laws 2006, made a technical, nonsubstantive amendment to the definition of "mentally incapacitated".

Act 147, Session Laws 2008, amended this section by defining "labor" and "services".  Act 147 made it a crime of kidnapping to intentionally or knowingly restrain another person with the intent to unlawfully obtain the labor or services of the person, regardless of whether a debt collection is involved.  Conference Committee Report No. 38-08.

Case Notes

Forcible compulsion construed with respect to 18-month-old victim.  56 H. 664, 548 P.2d 271.

"Sexual intercourse" means coitus or bodily intrusions or penetrations which are malum in se.  66 H. 281, 660 P.2d 522.

"Serious bodily injury":  "serious" modifies only "permanent disfigurement", not "protracted loss" phrase.  75 H. 419, 864 P.2d 583.

Definition of "sexual contact" not unconstitutionally overbroad as it does not interfere with the constitutionally protected activity of nude dancing; section permits dancing in the nude and allows customers to look at performers dancing in the nude; the conduct prohibited is the touching of sexual or intimate parts.  88 H. 19, 960 P.2d 1227.

Definition of "sexual contact" not unconstitutionally vague as it establishes a bright line rule "you can look but you can't touch", gives a person of ordinary intelligence a reasonable opportunity to know what conduct is prohibited, constitutes an explicit standard that avoids arbitrary and discriminatory enforcement and is not subjective.  88 H. 19, 960 P.2d 1227.

Under the plain meaning of §712-1200 and this section, touching the sexual or other intimate parts of another person, for a fee, constitutes prostitution, even if the touching occurs through clothing.  88 H. 19, 960 P.2d 1227.

A specific unanimity jury instruction was not required for offense of second degree unlawful imprisonment under §707-722 where defendant's conduct, as proved by the prosecution, constituted a continuing course of conduct "set on foot by a single impulse and operated by an unintermittent force", with "one general intent ... and one continuous plan".  95 H. 440, 24 P.3d 32.

As a precondition to convicting a person of first degree sexual assault, in violation of §707-730(1)(b), the prosecution must prove beyond a reasonable doubt that the person committed an act of "any penetration, however slight," as mandated by the plain language of the definition of "sexual penetration" contained in this section.  102 H. 391, 76 P.3d 943.

Based on the plain language and legislative history of this section and construing the definition of "sexual contact" with reference to other definitions relating to sexual relations in this section and §712-1210, contact with the interior of the mouth constitutes "touching of intimate parts" under the definition of "sexual contact" in this section.  108 H. 279, 118 P.3d 1222.

According to the plain language of the Hawaii penal code, a fetus is not included within the definition of the term "person".  109 H. 115, 123 P.3d 1210.

"Bodily injury."  2 H. App. 19, 624 P.2d 1374.

"Mentally incapacitated"; consent vitiated by deception; based on the record, victim was "physically helpless".  5 H. App. 404, 696 P.2d 846.

"Mentally defective".  5 H. App. 659, 706 P.2d 1333.

When jury can infer handgun is dangerous.  5 H. App. 674, 706 P.2d 453.

Evidence of injuries sustained by victim struck in face with golf club, including broken facial and jaw bones, was sufficient to prove serious bodily injury.  8 H. App. 595, 817 P.2d 123.

In the terroristic threatening context, an instrument is a dangerous instrument, as defined in this section, when it is known to be capable of producing death or serious bodily injury when used in the manner it is threatened to be used.  10 H. App. 584, 880 P.2d 213.

Witness' testimony that witness was "sore" after being struck by appellant was sufficient to establish "physical pain" and thus, the element of "bodily injury" in assault charge.  79 H. 265 (App.), 900 P.2d 1332.

Section imposes requirement that laceration must be "major" in order to fall within definition of "substantial bodily injury".  82 H. 373 (App.), 922 P.2d 986.

There was substantial evidence that minor caused serious bodily injury to complainant as defined in this section where minor inflicted bodily injury which caused protracted loss or impairment of the function of any bodily member or organ--namely, the eye injury that caused the blurred and diplopic vision that was still bothering complainant at the time of trial.  106 H. 530 (App.), 107 P.3d 1203.

Where defendant punched and kicked another so ferociously in the face that the lip was split clean through, four teeth were bashed in, the eye was hemorrhaged and pushed inward, and the orbital floor was fractured causing blurred and diplopic vision lasting almost eleven months, there was substantial evidence that the defendant was, at the very least, aware that it was practically certain that defendant's conduct would cause the result required, "serious bodily injury", for conviction of first degree assault.  106 H. 530 (App.), 107 P.3d 1203.

Where there was substantial evidence that the manner in which the "little black stick" was used was capable of producing serious bodily injury as defined under this section, minor was properly convicted as an accomplice to robbery in the first degree under §708-840.  107 H. 439 (App.), 114 P.3d 945.

Although the evidence was insufficient to show that defendant committed the offense of first degree assault, there was ample evidence to show that the victim's injury satisfied the definition of "substantial bodily injury" under this section and that defendant thus committed the lesser included offense of second degree assault in violation of §707-711(1)(a); thus the jury, having returned a guilty verdict against defendant for first degree assault, must also have found sufficient evidence to prove the lesser included offense of second degree assault.  116 H. 445 (App.), 173 P.3d 592.

A stabbing injury that is caused by a knife blade that penetrates close to vital internal organs and vessels but misses without harming them, so that the injury quickly resolves itself without the need for significant treatment, does not create a substantial risk of death within the meaning of this section.  116 H. 445 (App.), 173 P.3d 592.



§707-701 - Murder in the first degree.

PART II.  CRIMINAL HOMICIDE

§707-701  Murder in the first degree.  (1)  A person commits the offense of murder in the first degree if the person intentionally or knowingly causes the death of:

(a)   More than one person in the same or separate incident;

(b)   A law enforcement officer, judge, or prosecutor arising out of the performance of official duties;

(c)   A person known by the defendant to be a witness in a criminal prosecution and the killing is related to the person's status as a witness;

(d)   A person by a hired killer, in which event both the person hired and the person responsible for hiring the killer shall be punished under this section; or

(e)   A person while the defendant was imprisoned.

(2)  Murder in the first degree is a felony for which the defendant shall be sentenced to imprisonment as provided in section 706-656. [L 1972, c 9, pt of §1; am L 1986, c 314, §49; am L 2001, c 91, §4; am L 2006, c 230, §27]

Cross References

Acting intentionally and acting knowingly with respect to the result of conduct, see §702-206.

COMMENTARY ON 707-701

General analysis.  The aggravated nature and severe sanctions traditionally associated with the crime of murder are hardly subjects of debate today.  The actor in such a crime has disregarded the most highly held social values, and has proved oneself an extreme danger to society.  The Code recognizes the highly aggravated nature of this crime in imposing its most severe sanction.

Several states, and some recent efforts at penal law revision, recognize two degrees of murder.[1]  One of the primary reasons for this distinction is to limit the scope of first degree murder in jurisdictions which make it a capital offense.[2]  In states, like Hawaii, where the death penalty has been abolished, the above reason for the distinction is no longer applicable and the continuation of the distinction would be a carryover from the older death penalty legislation.

Under previous Hawaii law, first degree murder required proof of "deliberate premeditated malice aforethought."[3]  For a conviction of murder in the second degree, the Hawaii law required only "malice aforethought."[4]  The Code is in accord with the Model Penal Code in making murder a unified offense which requires that the actor act intentionally or knowingly with respect to the homicidal result.[5]  If a person has the conscious object of causing the death of another, or if the person is "practically certain" that the person will cause the death, the person has the requisite culpability for conviction.

Murder has usually been defined to provide that it can be committed by extreme recklessness.  In recent codes which do recognize two degrees of murder, a homicide caused with this lesser degree of mental culpability has been made murder in the second degree.[6]  The net effect is to change manslaughter to murder when aggravated circumstances are present.  Typically, these formulations hold an individual guilty of murder in the second degree if

[h]e recklessly causes the death of another person under circumstances which manifest a cruel, wicked, and depraved indifference to human life.[7]

Analytically, however, it is both simpler and more appropriate to leave provisions for more severe sentences in aggravated circumstances to those sections which are specifically designed to deal with such cases.  An actor whose indifference to human life amounts to "practical certainty" of causing death will be held to have caused death knowingly under the Code's formulation of murder; but where the actor's conduct is characterized by a "cruel, wicked, and depraved indifference," without more, these character traits ought to be taken into account at the time of disposition.  Sections 706-661 and 706-662 provide for extended sentences in such aggravated circumstances.  An individual who would, under a statute such as that quoted above, be convicted of second degree murder would, under the Code's system, be convicted of manslaughter and given an extended sentence.  The resultant sentence may be the same in both cases;[8] however, where the other formulation requires the determination of the actor's character to be made by the finder of fact, the Code assigns this task to a psychiatrist, who is eminently better suited to make such determinations.  More specifically, the psychiatrist must report that the actor's conduct is characterized by "compulsive, aggressive behavior with heedless indifference to consequences, and that such condition makes him a serious danger to others."[9]  It is easily seen that the psychiatrist is looking for precisely those traits which the trier of fact is asked to find in the other form of the statute.  And, beyond the psychiatrist's greater expertise in making such determinations, the abnormality presented by such character traits falls more appropriately under special circumstances requiring prolonged treatment, via an extended sentence, than under greater moral culpability requiring conviction for a more serious offense.

Felony-murder rule.  The felony-murder rule[10] "has an extensive history of thoughtful condemnation."[11]  The genesis of the rule may have been due to an erroneous interpretation by Coke of a passage from Bracton and, at least since 1834, when His Majesty's Commissioners on Criminal Law found the rule to be "totally incongruous with the general principles of our jurisprudence,"[12] the rule has been condemned by writers and scholars.

The felony-murder rule has been used to support murder convictions of defendants where one victim of a robbery accidentally shoots another victim,[13] where one of the defendant's co-robbers kills another co-robber during a robbery for the latter's refusal to obey orders and not as part of the robbery transaction,[14] and where the defendant (a dope addict) commits robbery of the defendant's homicide victim as an afterthought following the killing.[15]  The application of the felony-murder rule dispenses with the need to prove that culpability with respect to the homicidal result that is otherwise required to support a conviction for murder and therefore leads to anomalous results.  The rule has been called a "legal Hydra."[16]  "Like the multiheaded beast of Greek mythology, the felony-murder rule has several 'heads' of its own, each willing to consume one of the accused's defenses by presuming a needed element in the proof of felony murder."[17]

Because "principled argument in its the [felony-murder rule's] defense is hard to find,"[18] the Model Penal Code,[19] certain recent penal revisions,[20] and some recent cases[21] have limited the scope of the rule.  The attempts to preserve the rule by limiting its application have taken a number of forms.  Some recent revisions require that the death be recklessly caused in furtherance of a felony or attempted felony,[22] others require that the death be caused simply in furtherance of the felony and allow the defendant an affirmative defense if the defendant can show, in effect, that the defendant reasonably did not foresee the possibility of the killing.[23]  That the killing may result from acts done negligently or recklessly (states of mind otherwise insufficient to establish murder) is not changed.  California has limited the application of the rule by a re-interpretation of existing statutory language.[24]  The court limited the rule in terms of persons:  it held that a killing by a victim of the attempted felony of defendant's co-felon was not "to perpetrate" the felony and that the felony-murder rule was not applicable to the surviving defendant.  In view of the statutory language making the rule applicable to killings in the perpetration of an enumerated felony, the language and logic of the court are somewhat strained.[25]  However, the court's attempt to limit the rule and thereby avoid the questionable results brought about by the rule's broad application has been characterized as a "heightened awareness of the doctrine's underlying illogic."[26]  The Model Penal Code has taken a different approach: it has abandoned the felony-murder rule as a rule of substantive law and has reformulated it as a rule of evidence.  Extreme recklessness, which under the M.P.C. is sufficient to establish murder, may be presumed from the commission of certain enumerated felonies.[27]

The wiser course, it seems, would be to follow the lead of England[28] and India[29] and abolish the felony-murder rule in its entirety.  The rule certainly is not an indispensable ingredient in a system of criminal injustice; "[t]he rule is unknown as such in continental Europe."[30]

Even in its limited formulation the felony-murder rule is still objectionable.  It is not sound principle to convert an accidental, negligent, or reckless homicide into a murder simply because, without more, the killing was in furtherance of a criminal objective of some defined class.  Engaging in certain penally-prohibited behavior may, of course, evidence a recklessness sufficient to establish manslaughter, or a practical certainty or intent, with respect to causing death, sufficient to establish murder, but such a finding is an independent determination which must rest on the facts of each case.  Limited empirical data discloses that the ratio of homicides in the course of specific felonies[31] to the total number of those felonies does not justify a presumption of culpability with respect to the homicide result sufficient to establish murder.[32]  There appears to be no logical base for the felony-murder rule which presumes, either conclusively or subject to rebuttal, culpability sufficient to establish murder.[33]

Nor does the felony-murder rule serve a legitimate deterrent function.  The actor has already disregarded the presumably sufficient penalties imposed for the underlying felony.  If the murder penalty is to be used to reinforce the deterrent effect of penalties imposed for certain felonies (by converting an accidental, negligent, or reckless killing into a murder), it would be more effective, and hardly more fortuitous, to select a certain ratio of convicted felons for the murder penalty by lot.[34]

In recognition of the trend toward, and the substantial body of criticism supporting, the abolition of the felony-murder rule, and because of the extremely questionable results which the rule has worked in other jurisdictions, the Code has eliminated from our law the felony-murder rule.

General effect of Code.  The homicide sections of the Code substantially simplify and clarify the law of Hawaii, although the results reached by the court or jury in most cases will probably be similar.  As explained above, the felony-murder rule has been eliminated.

Previous Hawaii law provided that a person convicted of murder in the first degree shall be imprisoned at hard labor for life not subject to parole.[35]  A person convicted of murder in the second degree, under previous law, would be sentenced to "imprisonment at hard labor for any number of years but for a term not less than twenty years."[36]  Under the Code, a convicted defendant will be sentenced to imprisonment for an indeterminate term, the maximum length of which will be life imprisonment without parole in four instances set forth in §706-606(a) or life or twenty years as determined by the court.[37]  The possibility of eventual parole is made available by the general revision of sentencing in Chapter 706.

The need for clarification of the law has been implied rather strongly by the Supreme Court of Hawaii.  For instance, the court has stated plainly, on a number of occasions, that it is reversible error, in some murder trials, to instruct the jury in the language of the previous statutory presumption on "malice aforethought."[38]  Moreover, although the court said that "malice aforethought" was the same as "malice,"[39] it was not the same "malice" as that which was defined in the prior penal code,[40] and it was apparently reversible error in any homicide prosecution to instruct the jury in the language of the statutory definition.[41]  Furthermore, the antiquity and ambiguity of, and the difficulty in dealing with, the requirement of "malice aforethought" is evident from a cursory glance at court opinions.[42]  This Code eliminates such problems of interpretation, while achieving greater simplicity and consistency.

SUPPLEMENTAL COMMENTARY ON §707-701

The Legislature, in adopting the Code in 1972, added the provision for mandatory life imprisonment without parole (but subject to commutation) as contained in §706-606(a).  The Legislature stated that these instances "are so threatening to the security of our society that the severest deterrent penalty should be required."  Conference Committee Report No. 2 (1972).  The reader is referred to the discussion in the Supplemental Commentary on §706-606.

Act 230, Session Laws 2006, amended subsection (1) to clarify that the killing of a person known by the defendant to be a witness in a criminal prosecution is murder in the first degree [if the killing is related to the person's status as a witness].  House Standing Committee Report No. 665-06.

Case Notes

See also notes to §706-606.

Attempted murder is treated as ordinary class A felony and is subject to imprisonment for 20 years.  57 H. 418, 558 P.2d 1012.

In murder prosecutions where instructions on self-defense are given, the court shall instruct on manslaughter, subject to one exception.  58 H. 492, 573 P.2d 959.

Indictment for murder properly included allegation that defendant knew the victim was a witness in a prior murder prosecution.  59 H. 625, 586 P.2d 250.

In prosecution for murder, evidence of mental disease did not raise the question whether offense was murder or manslaughter.  61 H. 193, 600 P.2d 1139.

Reckless endangering in the second degree is a lesser included offense of attempted murder.  62 H. 637, 618 P.2d 306.

Sufficiency of evidence on motion for acquittal.  63 H. 51, 621 P.2d 343.

Trial court erred by not including jury instructions on mitigating defense.  70 H. 509, 778 P.2d 704.

Where petitioner’s convictions on counts I (attempted first degree murder), II (second degree murder), and III (attempted second degree murder) violated §701-109(1)(c)’s clear prohibition against inconsistent factual findings, the failure to raise this issue, both at trial and on appeal, resulted in withdrawal of not only a potentially meritorious defense, but a defense that would have altered the outcome.  74 H. 442, 848 P.2d 966.

State of mind required to establish attendant circumstance of "arising out of the performance of official duties" is "intentionally or knowingly"; although instruction merely tracked statutory language of subsection (1)(b) by requiring proof beyond reasonable doubt that police officer's death arose out of performance of officer's official duties, the deficiency in instruction did not affect defendant's substantial rights.  75 H. 282, 859 P.2d 1369.

Court's instruction that, in order to convict defendant of attempted first degree murder, the jury must find "conduct intended or known to cause the death of [two individuals] in the same incident" did not omit a material element of the offense and was not otherwise defective.  86 H. 1, 946 P.2d 955.

Section 707-702(2) precludes multiple manslaughter convictions based on a single count charging first degree murder under subsection (1)(a).  99 H. 542, 57 P.3d 467.

Where negativing of defendant's mitigating extreme mental or emotional distress defense by prosecution was a material element of the offense of first degree murder such that jury unanimity was a prerequisite to returning any verdict, and trial court's special instruction expressly directed the jury to convict defendant of manslaughter if a single juror believed that the prosecution had failed to negative the mitigating defense, constitutional right to unanimous jury verdict violated.  99 H. 542, 57 P.3d 467.

With the January 1, 1987 repeal of the language in this section (pre-1986 amendment), murder is no longer classified as a class A felony.  102 H. 282, 75 P.3d 1173.

One cannot be convicted of both attempted murder and of violation of §291C-12, failure to render assistance.  1 H. App. 625, 623 P.2d 1271.

Murder is not lesser included offense of murder for hire.  3 H. App. 107, 643 P.2d 807.

Crime of attempted manslaughter is an included offense of attempted murder.  7 H. App. 291, 757 P.2d 1175.

Mentioned:  74 H. 141, 838 P.2d 1374.

__________

§707-701 Commentary:

1.  E.g., H.R.S. §748-1; Prop. Del. Cr. Code §§412, 413; Prop. Mich. Rev. Cr. Code §§2005, 2006.

2.  See Comment, 65 Colum. L. Rev. 1496 (1965).

3.  H.R.S. §748-1; see also note 12, infra.

4.  H.R.S. §748-2.

5.  M.P.C. §210.2; see also Prop. Pa. Cr. Code §903.  These codes, however, also provide that murder can be committed by extreme recklessness.

6.  Prop. Del. Cr. Code §412; Prop. Mich. Rev. Cr. Code §2006.

7.  Prop. Del. Cr. Code §412(1).

8.  See Prop. Mich. Rev. Cr. Code §2006.

9.  §706-662(3).

10.  This rule holds that a person who, either by the person's own conduct or the conduct of another for whom the person is responsible, commits or attempts to commit a felony (or, in some codifications, one of a certain class of felonies) is liable for murder (sometimes in the first degree) if a killing occurs during or in the perpetration of the felony or the attempt--notwithstanding the fact that the killing was not intentional or the fact that the defendant did not have the mental culpability, i.e., the state of mind, otherwise required for a conviction of murder (or of murder in the first degree).  See H.R.S. §748-1:  "Murder in the first degree is the killing of any human being without authority, justification or extenuation by law done... (3) In the commission of or attempt to commit or the flight from the commission of or attempt to commit arson, rape, robbery, burglary or kidnapping."

11.  Note, Criminal Law:  Felony-Murder Rule -Felon's Responsibility For Death of Accomplice, 65 Colum. L. Rev. 1496 (1955).

12.  See id. at 1496, citing, with respect to the genesis of the rule, 65 L.T. (London) 292 (1878), and, with respect to His Majesty's Commissioners, First Report of His Majesty's Commissioners on Criminal Law 29 (1834).  The note also points out Sir James Stephens found the rule "a monstrous doctrine" [3 Stephens, History of the Criminal Law of England 75 (1883)].

13.  People v. Harrison, 203 Cal. 587, 265 P. 230 (1928).

14.  People v. Cabaltero, 31 Cal. App. 2d 52, 87 P.2d 364 (1939).

15.  People v. Arnold, 108 Cal. App. 2d 719, 239 P.2d 449 (1952).

16.  Note, California Rewrites Felony Murder Rule, 18 Stan. L. Rev. 690 (1966).

17.  Id. at 690 note 1.

18.  M.P.C., Tentative Draft No. 9, comments at 37 (1959).

19.  M.P.C. §210.2(1)(b).

20.  E.g., Prop. Del. Cr. Code §412(2) (murder in the second degree); Wisconsin Statutes Annotated §940.03 (West 1958); Prop. Mich. Rev. Cr. Code §2005(1)(b); N.Y.R.P.L. §125.25(3).

21.  E.g., People v. Washington, 62 Cal. 2d 777, 44 Cal. Rptr. 442, 402 P.2d 130 (1965).

22.  See, e.g., Prop. Del. Cr. Code §412(2).

23.  See, e.g., Prop. Mich. Rev. Cr. Code §2005(1)(b); N.Y.R.P.L. §125.25(3).

24.  People v. Washington, supra.

25.  "California Penal Code Section 189 on felony-murder requires that the felon or his accomplice commit the killing, for if he does not, the killing is not committed to perpetrate the felony."  People v. Washington, supra at 780, 44 Cal. Rptr. at 445, 402 P.2d at 133.  (Emphasis added.)  As the dissenting opinion was quick to note:  "Section 189 carries not the least suggestion of a requirement that the killing must take place to perpetrate the felony.  If that requirement now be read into the section by the majority, then what becomes of the rule--which they purport to recognize that an accidental and unintentional killing falls within the section?  How can it be said that such a killing takes place to perpetrate a robbery."  Id. at 787, 44 Cal. Rptr. at 449, 402 P.2d at 137 (dissenting opinion).  (Emphasis by Burke, J.)

26.  65 Colum. L. Rev. at 1500, see note 13, supra.

27.  See note 19, supra.

28.  English Homicide Act. 1 (1957), 5 and 6 Eliz. 2, c.11.

29.  Indian Penal Code §§299, 300 and comments (Ranchhoddas 1951).

30.  M.P.C., Tentative Draft No. 9, comments at 36 (1959); which also discusses the Codes cited in the previous two footnotes.

31.  It should be remembered that homicides in furtherance of the specified felonies would be even fewer in number.

32.  For the statistics of one study, see M.P.C., Tentative Draft No. 9, comments at 38-39 (1959).

33.  Compare M.P.C. §210.2 with Prop. Del. Code §412(2).

34.  Holmes, The Common Law 58 (1881) ("the law would do better to hang one thief out of every thousand by lot").

35.  H.R.S. §748-4.

36.  Id.

37.  §§706-606 and 707-701(2).

38.  See H.R.S. §748-3, Territory v. Cutad, 37 Haw. 182, 188 (1945), and State v. Foster, 44 Haw. 403, 429, 354 P.2d 960, 974, and concurring opinion at 434-440, 354 P.2d at 974-980 (1960).

39.  State v. Moeller, 50 Haw. 110, 118, 433 P.2d 136, 142 (1967).

40.  See id. at 119, 433 P.2d at 142.

41.  Id.

42.  Id.



§707-701.5 - Murder in the second degree.

[§707-701.5]  Murder in the second degree.  (1)  Except as provided in section 707-701, a person commits the offense of murder in the second degree if the person intentionally or knowingly causes the death of another person.

(2)  Murder in the second degree is a felony for which the defendant shall be sentenced to imprisonment as provided in section 706-656. [L 1986, c 314, §50]

Case Notes

Jury's "not guilty" verdicts on attempted second degree murder counts created a double jeopardy bar to petitioner's impending retrial on attempted second degree murder charges, where jury returned a "guilty" verdict on attempted first degree murder charge and "not guilty" verdicts on attempted second degree murder counts, based on the same incidents, and Hawaii supreme court reversed jury's judgment of conviction of attempted first degree murder and held that the "not guilty" verdicts did not, in substance, constitute acquittals and therefore the State could retry petitioner for attempted second degree murder without subjecting petitioner to double jeopardy.  389 F.3d 880.

Directs the factfinder to first consider the elements of first degree murder.  71 H. 86, 784 P.2d 860.

Trial was reversed due to prosecutorial misconduct.  71 H. 347, 791 P.2d 392.

Combination of acts of physical abuse and omissions to discharge parental duties and responsibilities, when coupled with requisite mental state, may rise to level of murder.  73 H. 236, 831 P.2d 924.

Where petitioner's convictions on counts I (attempted first degree murder), II (second degree murder), and III (attempted second degree murder) violated §701-109(1)(c)'s clear prohibition against inconsistent factual findings, the failure to raise this issue, both at trial and on appeal, resulted in withdrawal of not only a potentially meritorious defense, but a defense that would have altered the outcome.  74 H. 442, 848 P.2d 966.

Defendant charged with attempted murder, in violation of §705-500 and this section, may be convicted of attempted manslaughter, in violation of §§705-500 and 707-702(2).  80 H. 27, 904 P.2d 912.

The offense of use of a firearm in the commission of second degree murder in violation of §134-6(a) is not an included offense of second degree murder in violation of this section.  87 H. 1, 950 P.2d 1201.

As conviction for manslaughter due to an extreme mental or emotional disturbance under §707-702(2) is deemed an acquittal of murder, double jeopardy barred defendant's reprosecution for second degree murder under this section.  88 H. 356, 966 P.2d 1082.

Defendant's drug-induced mental illness was not a defense to second degree murder under subsection (1) as adoption of such a rule would be contrary to the statutory scheme and legislative intent of §§702-230 and 704-400.  93 H. 224, 999 P.2d 230.

Where evidence that child was a victim of battered child syndrome was relevant to show that child's death was not an accident, but the result of an intentional, knowing or reckless criminal act, giving rise to a duty on defendant's part to obtain medical care for child pursuant to §663-1.6, trial court did not err in admitting expert testimony that child was a victim of battered child syndrome.  101 H. 332, 68 P.3d 606.

The trial court did not violate the double jeopardy clause of the Hawaii constitution by convicting defendant of attempted murder in the second degree under this section, and place to keep, and use of a firearm under §134-6, as each of the offenses contains elements which the others do not.  107 H. 469, 115 P.3d 648.

Trial court reversibly erred when it gave flawed jury instruction on elements of murder in second degree, which led to improper closing argument by prosecutor, where defendants were charged with committing murder in second degree by voluntarily omitting to perform a duty imposed by law, more specifically, by omitting to perform their parental duty to provide timely medical care to son.  10 H. App. 43, 861 P.2d 24.

Under §701-109(4)(a) and (c), reckless endangering in the first degree under §707-713 is an included offense of attempted murder in the second degree under this section.  94 H. 513 (App.), 17 P.3d 862.

Where expert's testimony on the battered  child syndrome was relevant to prove that the injuries to child were not accidental and that someone must have intended to harm child, trial court did not abuse discretion in admitting testimony.  101 H. 256 (App.), 66 P.3d 785.

The head injuries inflicted on victim, the use of the kiawe branch, and the fact that victim was left in a dark, undeveloped area where victim would not be discovered until morning was substantial evidence of sufficient quality and probative value that defendant had the specific intent to kill victim.  103 H. 490 (App.), 83 P.3d 753.

Mentioned:  74 H. 197, 840 P.2d 374.



§707-702 - Manslaughter.

§707-702  Manslaughter.  (1)  A person commits the offense of manslaughter if:

(a)   The person recklessly causes the death of another person; or

(b)   The person intentionally causes another person to commit suicide.

(2)  In a prosecution for murder or attempted murder in the first and second degrees it is an affirmative defense, which reduces the offense to manslaughter or attempted manslaughter, that the defendant was, at the time the defendant caused the death of the other person, under the influence of extreme mental or emotional disturbance for which there is a reasonable explanation.  The reasonableness of the explanation shall be determined from the viewpoint of a reasonable person in the circumstances as the defendant believed them to be.

(3)  Manslaughter is a class A felony. [L 1972, c 9, pt of §1; am L 1987, c 181, §8; am L 1996, c 197, §2; am L 2003, c 64, §1; am L 2006, c 230, §28]

Cross References

Recklessness with respect to result of conduct, see §702-206.

COMMENTARY ON §707-702

Manslaughter is traditionally considered as an offense less heinous than murder, principally because the actor's state of mind is less culpable.  The Code has followed the lead of other recent criminal law revisions in making recklessness the standard of culpability for this offense.[1]  The Code is also in accord with other revisions with regard to the sentence.[2]

The reduction of murder to manslaughter, when mitigating mental or emotional disturbances are present, appears in the Model Penal Code and most recent state revisions.[3]  This reduction is a clarification of the common law on the subject.[4]  The Code adopts this approach in subsection (2).

In the case of an intentional or knowing killing, where mitigating circumstances are present, the prosecutor may, but need not, bring a prosecution for murder.  The prosecutor may, if the prosecutor chooses, bring a prosecution for manslaughter.  Since recklessness will be satisfied by proof that the defendant acted intentionally or knowingly,[5] a charge of manslaughter could be employed where a prosecutor, in the prosecutor's discretion, did not wish to push for a murder conviction.

Intentionally causing another to commit suicide is designated manslaughter.  While other codes have treated this as a separate offense,[6] the Code incorporates conduct causing this result into the definition of manslaughter.  The harm sought to be prevented is largely the same, and, although the conduct is intentional, rather than reckless, the dependence of the result on the will of another justifies requiring a higher standard of culpability than that which is required in cases of "direct" causation.

Previous Hawaii law defined manslaughter as any killing "without malice aforethought, and without authority, justification, or extenuation."[7]  The Code clarifies substantially the statutory requirements for a conviction of manslaughter.

The case law of Hawaii contains the typical common-law provision for the reduction of murder in the first or second degree to manslaughter when mitigating mental or emotional disturbances are present.  Reduction of the offense for killing in the "heat of passion" has been recognized[8] and something approximating the Code's more general approach to mental and emotional extenuation had been accepted as early as 1853:

Whoever kills another... under the sudden impulse of passion... of a nature tending to disturb the judgment and mental faculties, and weaken the possession of self-control of the killing party, is not guilty of murder, but manslaughter.[9]

The criterion of a general weakening of self-control was quite an advanced and liberal approach for 1853.  However, there were the additional requirements that the killing be without malice and that the passion be provoked or caused by the victim.[10]  Such additional requirements tended to subvert the otherwise liberal approach.

SUPPLEMENTAL COMMENTARY ON §707-702

Act 181, Session Laws 1987, added language to this section to reflect the recently created statutory murder crimes.  These crimes are murder in the first and second degree.  Senate Standing Committee Report No. 1130.

Act 197, Session Laws 1996, amended this section by raising the crime of manslaughter from a class B to a class A felony.  The legislature found that homicides, particularly homicides involving domestic violence situations, have increased in the State.  A person convicted of manslaughter as a class B felony may be sentenced to imprisonment for a maximum of ten years.  The legislature believed that a maximum sentence of ten years imprisonment was inadequate for the taking of a life.  Conference Committee Report No. 71.

Act 64, Session Laws 2003, amended this section by establishing extreme mental or emotional disturbance as an affirmative defense to murder or attempted murder.  Under existing law, a defendant charged with murder or attempted murder need not raise extreme mental or emotional disturbance as a defense, and may not legitimately have extreme mental or emotional disturbance, but the prosecution must still disprove that the defendant suffers from extreme mental or emotional disturbance. Establishing extreme mental or emotional disturbance as an affirmative defense requires the defense to prove by a preponderance of the evidence that the defendant suffers from extreme mental or emotional disturbance. Conference Committee Report No. 56.

Act 230, Session Laws 2006, amended subsection (1) by making technical, nonsubstantive amendments.

Law Journals and Reviews

Extreme Emotion.  12 UH L. Rev. 39.

The Nature of the Offense:  An Ignored Factor in Determining the Application of the Cultural Defense.  18 UH L. Rev. 765.

Should The Right To Die Be Protected?  Physician Assisted Suicide And Its Potential Effect On Hawai‘i.  19 UH L. Rev. 783.

Extreme Mental or Emotional Disturbance (EMED).  23 UH L. Rev. 431.

Case Notes

In murder prosecutions where instructions on self-defense are given, the court shall also instruct on manslaughter, subject to one exception.  58 H. 492, 573 P.2d 959.

In prosecution for murder, evidence of mental disease did not raise the question whether offense was murder or manslaughter.  61 H. 193, 600 P.2d 1139.

In prosecution for murder, no evidence to support reduced charge of manslaughter.  69 H. 72, 734 P.2d 156.

Reversible error where jury instruction required extreme unusual and overwhelming stress for reduction from homicide to manslaughter.  70 H. 173, 766 P.2d 128.

Expert testimony about defendant being under influence of extreme mental or emotional disturbance for which there is a reasonable explanation is allowable since that disturbance can reduce murder to manslaughter.  73 H. 109, 831 P.2d 512.

No abuse of discretion where expert opinion testimony was admitted on killer's degree of self-control to rebut manslaughter mitigation defense.  74 H. 197, 840 P.2d 374.

Circuit court's failure to provide burden of proof instructions with regard to mitigating defense of extreme emotional disturbance manslaughter constituted plain error.  79 H. 219, 900 P.2d 1286.

Defendant charged with attempted murder, in violation of §§705-500 and 707-701.5, may be convicted of attempted manslaughter, in violation of §705-500 and subsection (2).  80 H. 27, 904 P.2d 912.

Subsection (1)(a) combined with §705-500 does not give rise to the offense of attempted manslaughter.  80 H. 27, 904 P.2d 912.

No error for failure to instruct jury on attempted extreme mental or emotional distress manslaughter where there was absolutely no evidentiary support for this mitigating defense.  82 H. 202, 921 P.2d 122.

Trial court determines whether record reflects any evidence of a subjective nature that defendant acted under a loss of self-control resulting from extreme mental or emotional disturbance; if record does not reflect any such evidence, then trial court shall refuse to instruct the jury on extreme mental or emotional disturbance manslaughter; if record does reflect any evidence, then issue must be submitted to jury and court should instruct jury on extreme mental or emotional disturbance manslaughter.  88 H. 325, 966 P.2d 637.

As conviction for manslaughter due to an extreme mental or emotional disturbance under subsection (2) is deemed an acquittal of murder, double jeopardy barred defendant's reprosecution for second degree murder under §707-701.5.  88 H. 356, 966 P.2d 1082.

Prosecution not barred from reprosecuting defendant for offense of reckless manslaughter under subsection (1)(a) as reckless manslaughter is a lesser included offense of murder and remanding a case for retrial on lesser included offenses not barred by double jeopardy.  88 H. 356, 966 P.2d 1082.

Trial court did not err in giving jury instruction that the presence or absence of self-control was a significant factor in determining whether a defendant was under the influence of extreme mental or emotional disturbance in such a manner as to reduce attempted murder to attempted extreme mental or emotional disturbance manslaughter. 90 H. 65, 976 P.2d 379.

When considered in conjunction with the testimony of expert witnesses, where there was substantial evidence adduced at trial that defendant was not experiencing a loss of control during defendant's attack on victim and was not acting under extreme mental or emotional distress, trial court did not err in refusing to convict defendant of the included offense of manslaughter.   93 H. 224, 999 P.2d 230.

Trial court did not err in declining to provide extreme mental or emotional disturbance defense instruction to jury where generalized testimony that baby victim could cry a lot and that defendant sometimes lost defendant's temper in stressful situations, without more, was not probative that during the incident in question, defendant acted, even from a subjective standpoint, under a loss of self-control resulting from extreme mental or emotional disturbance.  97 H. 299, 36 P.3d 1269.

Subsection (2) precludes multiple manslaughter convictions based on a single count charging first degree murder under §707-701(1)(a).  99 H. 542, 57 P.3d 467.

Where negativing of defendant's mitigating extreme mental or emotional distress defense by prosecution was a material element of the offense of first degree murder such that jury unanimity was a prerequisite to returning any verdict, and trial court's special instruction expressly directed the jury to convict defendant of manslaughter if a single juror believed that the prosecution had failed to negative the mitigating defense, constitutional right to unanimous jury verdict violated.  99 H. 542, 57 P.3d 467.

Where evidence that child was a victim of battered child syndrome was relevant to show that child's death was not an accident, but the result of an intentional, knowing or reckless criminal act, giving rise to a duty on defendant's part to obtain medical care for child pursuant to §663-1.6, trial court did not err in admitting expert testimony that child was a victim of battered child syndrome.  101 H. 332, 68 P.3d 606.

A mother's prosecution for her own prenatal conduct, which causes the death of the baby subsequently born alive, is not within the plain meaning of subsection (1)(a), in conjunction with the general provisions of penal liability found in the Hawaii Penal Code.  109 H. 115, 123 P.3d 1210.

Trial court did not err in refusing to give jury instruction on manslaughter due to extreme mental or emotional disturbance (EMED) where evidence must show that that defendant was under the influence of an EMED at the time defendant committed the crime; EMED defense was not supported by evidence that when defendant returned to accomplice's apartment after allegedly committing the murder, defendant was not oneself and in "kind of a panic".  119 H. 74 (App.), 193 P.3d 1274.

Evidence presented to grand jury was sufficient to support indictment for manslaughter.  1 H. App. 396, 620 P.2d 740.

Evidence that defendant supplied a knife to another knowing that the other was about to engage in a fight with decedent who was killed with the knife held sufficient.  2 H. App. 277, 630 P.2d 650.

"Extreme mental or emotional disturbance" and "reasonable explanation" construed; evidence of extreme mental or emotional disturbance.  6 H. App. 173, 715 P.2d 822.

Defendant not entitled to burden-of-proof instruction regarding manslaughter, where no evidence supported manslaughter defense.  6 H. App. 409, 723 P.2d 186.

Crime of attempted manslaughter is an included offense of attempted murder; includes both voluntary and involuntary manslaughter.  7 H. App. 291, 757 P.2d 1175.

__________

§707-702 Commentary:

1.  M.P.C. §210.3; N.Y.R.P.L. §125.15; Prop. Del. Cr. Code §411; Prop. Mich. Rev. Cr. Code §2010; Prop. Pa. Cr. Code §904.

2.  Id.

3.  M.P.C. §210.3(1)(b); N.Y.R.P.L. §125.25(1)(a); Prop. Del. Cr. Code §414; Prop. Mich. Rev. Cr. Code §§2010(d), 2005(2); Prop. Pa. Cr. Code §904(a)(2).

4.  See The King v. Greenwell, 1 Haw. 85 [146] (1853), and The King v. Sherman, 1 Haw. 88 [150] (1853).

5.  Cf. §702-208.

6.  E.g., Prop. Mich. Rev. Cr. Code §2120; N.Y.R.P.L. §120.30.

7.  H.R.S. §748-6.

8.  The King v. Greenwell, supra, and The King v. Sherman, supra.

9.  The King v. Greenwell, supra at 87 [149].

10. Id. at 87 [149].



§707-702.5 - Negligent homicide in the first degree.

[§707-702.5]  Negligent homicide in the first degree.  (1)  A person is guilty of the offense of negligent homicide in the first degree if that person causes the death of another person by the operation of a vehicle in a negligent manner while under the influence of drugs or alcohol.

(2)  Negligent homicide in the first degree is a class B felony. [L 1988, c 292, pt of §1]

COMMENTARY ON §707-702.5

Act 292, Session Laws 1988, added this section to redefine negligent homicide in the first degree.  The legislature felt that stronger measures were needed to protect the public and to deter those who negligently operate a motor vehicle while under the influence of alcohol or drugs, which results in bodily injury or death to others.  Senate Conference Committee Report No. 278, House Conference Committee Report No. 105-88.



§707-703 - Negligent homicide in the second degree.

§707-703  Negligent homicide in the second degree.  (1)  A person is guilty of the offense of negligent homicide in the second degree if that person causes the death of another person by the operation of a vehicle in a negligent manner.

(2)  Negligent homicide in the second degree is a class C felony. [L 1972, c 9, pt of §1; am L 1988, c 292, §2]

Case Notes

Section does not preclude charging defendant on one count for each victim injured fatally.  62 H. 389, 615 P.2d 748.



§707-704 - Negligent homicide in the third degree.

§707-704  Negligent homicide in the third degree.  (1)  A person is guilty of the offense of negligent homicide in the third degree if that person causes the death of another person by the operation of a vehicle in a manner which is simple negligence.

(2)  "Simple negligence" as used in this section:

(a)   A person acts with simple negligence with respect to the person's conduct when the person should be aware of a risk that the person engages in that conduct.

(b)   A person acts with simple negligence with respect to attendant circumstances when the person should be aware of a risk that those circumstances exist.

(c)   A person acts with simple negligence with respect to a result of the person's conduct when the person should be aware of a risk that the person's conduct will cause that result.

(d)   A risk is within the meaning of this subsection if the person's failure to perceive it, considering the nature and purpose of the person's conduct and the circumstances known to the person, involves a deviation from the standard of care that a law-abiding person would observe in the same situation.

(3)  Negligent homicide in the third degree is a misdemeanor. [L 1972, c 9, pt of §1; am L 1988, c 292, §3]

Cross References

Negligence with respect to result of conduct, see §702-206.

Case Notes

Court has discretion to grant deferred acceptance of guilty or deferred acceptance of no contest pleas for second degree negligent homicide.  69 H. 438, 746 P.2d 568.

As nonconformity with relevant statutory standards may be admissible as evidence of negligence in civil cases, and simple negligence is defined by subsection (2)(d) to be violation of "the standard of care that a law-abiding person would observe in the same situation", a jury may, consistent with the requirements of due process and other rules peculiar to the criminal process, be allowed to also consider relevant statutes or ordinances in criminal negligent homicide cases.  88 H. 296, 966 P.2d 608.

Not inconsistent that jury found defendant not guilty of negligent homicide in third degree, but guilty of intentionally, knowingly, or recklessly failing to stop at accident scene.  77 H. 329 (App.), 884 P.2d 392.

COMMENTARY ON §§707-703 AND 704

In adopting the Code in 1972, the Legislature basically retained much of the prior Hawaii law relating to negligent homicide.  Like the previous Hawaii law, negligent homicide under the Code is divided into two degrees.  As in prior law, the Code restricts the offense to cases involving the operation of a "vehicle."  However, under prior law negligent homicide in the first degree was committed where a person by the operation of any vehicle in a "grossly negligent" manner caused the death of another.  HRS §748-9.  Under the Code, §707-703(1), a person is guilty of negligent homicide in the first degree if the person causes the death of another person by the operation of a vehicle in a "negligent" manner.  The statutorily defined standard of "negligence" upon which this offense is based is set forth in §702-206(4).  The actor should be aware of a "substantial and unjustifiable risk" with respect to the actor's conduct, the attendant circumstances, and the result of the actor's conduct.  The actor's failure to perceive the risk must constitute a "gross deviation" from the standard of care that a law-abiding person would observe in the same situation.  (See §702-206(4).)  The offense is a class C felony.

The prior law made it negligent homicide in the second degree in the case where a person, by the operation of a vehicle in a "negligent" manner, caused the death of another.  HRS §749-9(b).  Section 707-704(1) of the Code provides that a person is guilty of negligent homicide in the second degree if the person causes the death of another person by the operation of a vehicle "in a manner which is simple negligence."  Negligent homicide in the second degree is a misdemeanor.  Under §707-704(2), a person acts with "simple negligence" when the person should be aware of a "risk" (not "substantial and unjustifiable risk", as stated in §702-206(4)) with respect to the person's conduct, the attendant circumstances, and the result of the person's conduct.  The person's failure to perceive the risk must constitute a "deviation" (not "gross deviation", as stated in §702-206(4)) from the standard of care that a law-abiding person would observe in the same situation.

The Code as adopted differs in several respects from the recommendation of the Proposed Draft with respect to negligent homicide.  The Proposed Draft provided that a person is guilty of negligent homicide if "he negligently causes the death of another person."  It constituted the crime as a misdemeanor.  Under the Proposed Draft, the offense had only one degree and it was not restricted to the operation of a vehicle.  Also, the draft did not recognize as a basis for culpability the standard of "simple negligence" set forth in the Code's second degree negligent homicide.

In Conference Committee Report No. 2 (1972), it is stated:

"Your Committee has agreed to the creation of two degrees of negligent homicide in order to preserve the present law distinction between gross negligence and simple negligence.  Your Committee finds that expansion of the offense of negligent homicide beyond the scope of the operation of a motor vehicle is not necessary at the present time."

SUPPLEMENTAL COMMENTARY ON §§707-703 AND 704

Act 292, Session Laws 1988, amended these sections by making negligent homicide in the second degree a class C felony and negligent homicide in the third degree a misdemeanor.  The legislature felt that stronger measures were needed to protect the public and to deter those who negligently operate a motor vehicle, which results in bodily injury or death to others.  Senate Conference Committee Report No. 278, House Conference Committee Report No. 105-88.



§707-705 - Negligent injury in the first degree.

[§707-705]  Negligent injury in the first degree.  (1)  A person is guilty of the offense of negligent injury in the first degree if that person causes serious bodily injury to another person by the operation of a motor vehicle in a negligent manner.

(2)  Negligent injury in the first degree is a class C felony. [L 1988, c 292, pt of §1]

COMMENTARY ON §707-705

Act 292, Session Laws 1988, added this section which defines negligent injury in the first degree.  The legislature felt that stronger measures were needed to protect the public and to deter those who negligently operate a motor vehicle, which results in bodily injury or death to others.  Senate Conference Committee Report No. 278, House Conference Committee Report No. 105-88.



§707-706 - Negligent injury in the second degree.

[§707-706]  Negligent injury in the second degree.  (1)  A person is guilty of the offense of negligent injury in the second degree if that person causes substantial bodily injury to another person by the operation of a motor vehicle in a negligent manner.

(2)  Negligent injury in the second degree is a misdemeanor. [L 1988, c 292, pt of §1]

COMMENTARY ON §707-706

Act 292, Session Laws 1988, added this section which defines negligent injury in the second degree.  The legislature felt that stronger measures were needed to protect the public and to deter those who negligently operate a motor vehicle, which results in bodily injury or death to others.  Senate Conference Committee Report No. 278, House Conference Committee Report No. 105-88.



§707-710 - Assault in the first degree.

PART III.  CRIMINAL ASSAULTS AND RELATED OFFENSES

§707-710  Assault in the first degree.  (1)  A person commits the offense of assault in the first degree if the person intentionally or knowingly causes serious bodily injury to another person.

(2)  Assault in the first degree is a class B felony. [L 1972, c 9, pt of §1; ree L 1986, c 314, §51; gen ch 1993]

Case Notes

Attempted assault.  56 H. 664, 548 P.2d 271.

Expert medical testimony that "permanent, serious disfigurement" would have resulted absent medical attention irrelevant and improperly admitted where that result was an element of the offense charged under this section.  80 H. 126, 906 P.2d 612.

Insufficient evidence to convict defendant under this section where evidence in record describing victim's scar only established that it was located on forehead, was two inches in length, and was visible from a "normal social" distance.  80 H. 126, 906 P.2d 612.

There was substantial evidence that minor caused serious bodily injury to complainant as defined in §707-700 where minor inflicted bodily injury which caused protracted loss or impairment of the function of any bodily member or organ--namely, the eye injury that caused the blurred and diplopic vision that was still bothering complainant at the time of trial.  106 H. 530 (App.), 107 P.3d 1203.

Where defendant punched and kicked another so ferociously in the face that the lip was split clean through, four teeth were bashed in, the eye was hemorrhaged and pushed inward, and the orbital floor was fractured causing blurred and diplopic vision lasting almost eleven months, there was substantial evidence that the defendant was, at the very least, aware that it was practically certain that defendant's conduct would cause the result required, "serious bodily injury", for conviction of first degree assault.  106 H. 530 (App.), 107 P.3d 1203.

There was substantial and convincing evidence that complainant suffered "serious bodily injury" where evidence showed that complainant suffered eight fractured ribs which resulted in protracted impairment of the function of complainant's lungs and impaired complainant's ability to breathe for a prolonged and extended period of time; thus, trial court properly denied defendant's motion for judgment of acquittal.  112 H. 278 (App.), 145 P.3d 821.



§707-711 - Assault in the second degree.

§707-711  Assault in the second degree.  (1)  A person commits the offense of assault in the second degree if:

(a)   The person intentionally or knowingly causes substantial bodily injury to another;

(b)   The person recklessly causes serious or substantial bodily injury to another;

(c)   The person intentionally or knowingly causes bodily injury to a correctional worker, as defined in section 710-1031(2), who is engaged in the performance of duty or who is within a correctional facility;

(d)   The person intentionally or knowingly causes bodily injury to another with a dangerous instrument;

(e)   The person intentionally or knowingly causes bodily injury to an educational worker who is engaged in the performance of duty or who is within an educational facility.  For the purposes of this paragraph, "educational worker" means: any administrator, specialist, counselor, teacher, or employee of the department of education or an employee of a charter school; a person who is a volunteer, as defined in section 90-1, in a school program, activity, or function that is established, sanctioned, or approved by the department of education; or a person hired by the department of education on a contractual basis and engaged in carrying out an educational function;

(f)   The person intentionally or knowingly causes bodily injury to any emergency medical services personnel who is engaged in the performance of duty.  For the purposes of this paragraph, "emergency medical services personnel" shall have the same meaning as in section 321-222; or

(g)   The person intentionally or knowingly causes bodily injury to a person employed at a state-operated or -contracted mental health facility.  For the purposes of this paragraph, "a person employed at a state-operated or -contracted mental health facility" includes health care professionals as defined in section 451D-2, administrators, orderlies, security personnel, volunteers, and any other person who is engaged in the performance of a duty at a state-operated or -contracted mental health facility.

(2)  Assault in the second degree is a class C felony. [L 1972, c 9, pt of §1; am L 1979, c 84, §1; am L 1986, c 314, §52; am L 1987, c 257, §1; am L 1988, c 279, §1; am L 2006, c 230, §29 and c 298, §16; am L 2007, c 9, §19 and c 79, §1; am L 2008, c 100, §7]

Law Journals and Reviews

Cruelty to Animals:  Recognizing Violence Against Nonhuman Victims.  23 UH L. Rev. 307.

Case Notes

Assault in the third degree is not a lesser included offense.  68 H. 276, 711 P.2d 1289.

Circuit court was obligated, even absent a request by either party, to instruct the jury regarding the included offense of assault in third degree where appellant was charged with committing offense of assault in second degree; court's failure to do so constituted plain error.  76 H. 387, 879 P.2d 492.

Conviction of defendant of offense of carrying, using or threatening to use a firearm in the commission of a separate felony under §134-6(a) and (e), the separate felony being second degree assault under subsection (1)(a), vacated where there was no substantial evidence that defendant caused substantial bodily injury to victim as required under subsection (1)(a).  94 H. 241, 11 P.3d 466.

The plain and unambiguous language of §853-4(2) does not prohibit the grant of a deferred acceptance of no contest plea for assault in the second degree under this section causing "substantial bodily injury", as statutory prohibition expressly applies only to felony and misdemeanor assaults inflicting "bodily injury" or "serious bodily injury".  101 H. 409, 70 P.3d 635.

Court's failure to personally engage defendant in on-the-record colloquy to determine whether defendant understood consequences of foregoing right to have jury instructed on third degree assault, the lesser-included offense of second degree assault, constituted plain error.  85 H. 44 (App.), 936 P.2d 1292.

Trial court's omission of the "strongly corroborative" paragraph in the attempted assault in the second degree instructions was presumptively prejudicial and omission was not harmless beyond a reasonable doubt.  104 H. 517 (App.), 92 P.3d 1027.

Although the evidence was insufficient to show that defendant committed the offense of first degree assault, there was ample evidence to show that the victim's injury satisfied the definition of "substantial bodily injury" under §707-700 and that defendant thus committed the lesser included offense of second degree assault in violation of subsection (1)(a); thus the jury, having returned a guilty verdict against defendant for first degree assault, must also have found sufficient evidence to prove the lesser included offense of second degree assault.  116 H. 445 (App.), 173 P.3d 592.

Cited:  55 H. 531, 534, 523 P.2d 299.



§707-712 - Assault in the third degree.

§707-712  Assault in the third degree.  (1)  A person commits the offense of assault in the third degree if the person:

(a)   Intentionally, knowingly, or recklessly causes bodily injury to another person; or

(b)   Negligently causes bodily injury to another person with a dangerous instrument.

(2)  Assault in the third degree is a misdemeanor unless committed in a fight or scuffle entered into by mutual consent, in which case it is a petty misdemeanor. [L 1972, c 9, pt of §1; gen ch 1993]

Cross References

Definitions of states of mind, see §702-206.

COMMENTARY ON §§707-710 TO 712

These sections of the Code consolidate offenses previously classified as "assault", "battery", and "affray".[1]  Nonfatal bodily offenses against the person are termed assaults, and are graded according to the gravity of the harm or danger they represent.[2]

Assault in the first degree, as defined in §707-710, is the most serious, combining the requirements of the most culpable states of mind with the most serious bodily injury, short of homicide.  Accordingly, assault in the first degree is made a class B felony, one class below murder.

Assault in the second degree, as defined in §707-711, embodies two types of behavior-and-result.  (1) When a person acts intentionally or knowingly, with a dangerous instrument, the definition of the offense does not require the bodily injury inflicted to be serious, as in the first degree.  However, the offense is still a felony, albeit one class lower.  Assault offenses are intended to penalize injurious conduct to the bodily integrity of the person.  The danger represented by the use of a dangerous instrument is largely inchoate in nature, and, although constituting an aggravating circumstance, the danger is not of the same order as the actual infliction of serious bodily injury.  Hence, the offense is a class C felony.  (2) When a person acts recklessly the person's state of mind is far less culpable than the intentional or knowing actor; however, the employment of a dangerous instrument and the infliction of serious harm present dangers which, in total, require treatment as a class C felony.

Assault in the third degree, as defined in §707-712, is treated as a misdemeanor.  In subsection (1)(a), where a person acts intentionally, knowingly, or recklessly, the less serious nature of the injury, together with the absence of aggravating circumstances, warrant the less severe penalty.  In subsection (1)(b), negligent culpability will suffice where the aggravating circumstance of a dangerous instrument is present.  Assault in the third degree is reduced to a petty misdemeanor if the harm is inflicted in a fight or scuffle entered into by mutual consent.

The Code's gradation of assaults follows generally the Model Penal Code.[3]  Previous Hawaii law defined assault in terms of attempt to injure another.[4]  Also included was the placing of another in apprehension of being injured.[5]  The Code handles this latter case in the sections on Reckless Endangering (§§707-713 and 714) and Terroristic Threatening (§707-715).  After the definition of the basic offense of assault, the Hawaii Revised Statutes listed three classes of aggravating circumstances, calling for either felony or misdemeanor sanctions, depending upon the severity of the aggravation.[6]  The unaggravated offense was slightly more severe than, but roughly equivalent to, a petty misdemeanor.[7]  Consensual scuffles were included in the unaggravated offense.[8]  Hence the Code is similar in both structure and penalty to prior Hawaii law, but achieves greater economy and clarity of statement.

SUPPLEMENTAL COMMENTARY ON §§707-710 TO 712

Act 84, Session Laws 1979, added subsection (c) to §707-711 as a means of deterring a rising number of assaults committed against correctional officers.  The Legislature found that due to the very nature of a corrections facility, a high probability existed that correctional workers who were not on duty might be assaulted within the facility.  Conference Committee Report No. 14.

Act 257, Session Laws 1987, amended §707-711 to give educational workers added protection by making it a crime to assault them.  Senate Conference Committee Report No. 24, House Conference Committee Report No. 20.

Act 279, Session Laws 1988, amended §707-711 to clarify that second degree assault does not include persons injuring themselves.  House Standing Committee Report No. 1598-88.

Act 230, Session Laws 2006, amended §707-711(1) by adding, as an element of the offense of assault in the second degree, the reckless causing of substantial bodily injury to another person.

Act 298, Session Laws 2006, amended §707-711 by including an employee of a charter school in the definition of "educational worker".

Act 9, Session Laws 2007, amended §707-711(1)(e) by deleting the brackets around the word "or" to ratify the revisor's insertion of "or", which was done to blend the amendments by Acts 230 and 298, Session Laws 2006, to the definition of "educational worker".  House Standing Committee Report No. 807.

Act 79, Session Laws 2007, amended §707-711(1) by establishing a criminal offense of assault in the second degree if a person intentionally [or] knowingly causes bodily injury to any emergency medical services personnel who is engaged in the performance of duty.  The legislature found that emergency medical services personnel are at a heightened risk of personal injury or death from patients and others with whom they are in contact in the course of their work.  By the very nature of the job, emergency medical services personnel respond to people in distressful situations, which include incidences of criminal violence, family disputes, and drunken brawls.  Although the legislature acknowledged that much of the violence promulgated from explosive situations involving agitated people who lack momentary self-control, the legislature believed that emergency medical [services] personnel should be afforded the same protection as correctional workers and educational workers.  Senate Standing Committee Report No. 1244.

Act 100, Session Laws 2008, amended §707-711(1) by making an assault on a person employed at a state-operated or -contracted mental health facility assault in the second degree, a class C felony.  The legislature found that mental health professionals need to be protected from criminal behavior that, at times, occurs during the course of performing their job duties.  Act 100 imposed the same penalty on a defendant that knowingly [or intentionally] assaults a staff member at the Hawaii state hospital as that imposed for assaults that occur in a school or correctional facility.  Senate Standing Committee Report No. 2331, Conference Committee Report No. 37-08.

Case Notes

Defendant's motion to dismiss federal indictment granted, where the government relied on defendant's no contest plea to assault in the third degree as the predicate misdemeanor conviction of domestic violence; force is not a required element for an assault in the third degree conviction and the record did not demonstrate that defendant pled to conduct that involved the use of physical force.  301 F. Supp. 2d 1142.

Harassment, in violation of §711-1106, is not a lesser included offense of assault in the third degree.  63 H. 1, 620 P.2d 250.

Not a lesser included offense of assault in the second degree.  68 H. 276, 711 P.2d 1289.

Circuit court was obligated, even absent a request by either party, to instruct the jury regarding the included offense of assault in third degree where appellant was charged with committing offense of assault in second degree; court's failure to do so constituted plain error.  76 H. 387, 879 P.2d 492.

Thirteen-year-old appellant's waiver of right to counsel was not knowing and voluntary because the family court failed to set forth nature of assault charge against appellant.  77 H. 46, 881 P.2d 533.

Where assault against police officer count of oral charge was fatally defective, oral charge alleged all of essential elements of  assault in the third degree, and circuit court found that all of those elements had been proven beyond a reasonable doubt, therefore, case remanded for entry of judgment of conviction of assault in third degree and for resentencing in accordance therewith.  77 H. 309, 884 P.2d 372.

Under either §701-109(4)(a) or (4)(c), a petty misdemeanor assault under subsection (2) is not a lesser included offense of family abuse under §709-906.  93 H. 63, 996 P.2d 268.

Evidence was not sufficient to support finding of bodily injury.  2 H. App. 19, 624 P.2d 1374.

Court's finding that witness suffered pain and sustained injuries not clearly erroneous.  79 H. 265 (App.), 900 P.2d 1332.

Court's failure to personally engage defendant in on-the-record colloquy to determine whether defendant understood consequences of foregoing right to have jury instructed on third degree assault, the lesser-included offense of second degree assault, constituted plain error.  85 H. 44 (App.), 936 P.2d 1292.

Mentioned:  74 H. 54, 837 P.2d 1298.

__________

§§707-710 To 712 Commentary:

1.  H.R.S., Chapter 724.

2.  See chart analysis of criminal assaults at end of comment.

3.  M.P.C. §211.1.

4.  H.R.S. §724-1.

5.  Id.

6.  Id. §§724-3, 724-4, 724-5, and 724-6.

7.  Id. §724-7.

8.  Id. §724-8.



§707-712.5 - Assault against a law enforcement officer in the first degree.

§707-712.5  Assault against a law enforcement officer in the first degree.  (1)  A person commits the offense of assault against a law enforcement officer in the first degree if the person:

(a)   Intentionally or knowingly causes bodily injury to a law enforcement officer who is engaged in the performance of duty; or

(b)   Recklessly or negligently causes, with a dangerous instrument, bodily injury to a law enforcement officer who is engaged in the performance of duty.

(2)  Assault of a law enforcement officer in the first degree is a class C felony.  The court shall, at a minimum, sentence the person who has been convicted of this offense to:

(a)   An indeterminate term of imprisonment of five years, pursuant to section 706-660; or

(b)   Five years probation, with conditions to include a term of imprisonment of not less than thirty days without possibility of suspension of sentence. [L 1990, c 192, §1; am L 2003, c 66, §2]

Cross References

Definition of law enforcement officer, see §701-118(10).

COMMENTARY ON §707-712.5

Act 192, Session Laws 1990, added this section in an attempt to afford a police officer some additional measure of protection.  The legislature noted that this measure may not have any deterrent effect because assaults on police officers usually happen in the heat of the moment.  House Standing Committee Report No. 1203-90.

Case Notes

Statutory references in oral charge did not cure the omission of essential elements in resisting arrest and assault against a police officer counts of the charge; supreme court unable to reasonably construe oral charge as charging assault against a police officer.  77 H. 309, 884 P.2d 372.



§707-712.6 - Assault against a law enforcement officer in the second degree.

[§707-712.6]  Assault against a law enforcement officer in the second degree.  (1)  A person commits the offense of assault against a law enforcement officer in the second degree if the person recklessly causes bodily injury to a law enforcement officer who is engaged in the performance of duty.

(2)  Assault of a law enforcement officer in the second degree is a misdemeanor.  The court shall sentence the person who has been convicted of this offense to a definite term of imprisonment, pursuant to section 706-663, of not less than thirty days without possibility of probation or suspension of sentence. [L 2003, c 66, §1]

Cross References

Definition of law enforcement officer, see §701-118(10).

COMMENTARY ON §707-712.6

Act 66, Session Laws 2003, added this section, creating the misdemeanor offense of assault against a law enforcement officer in the second degree.  The legislature expressed the intent that the term "law enforcement officer" includes, but is not limited to, police officers, sheriffs, sheriff deputies, department of land and natural resources enforcement officers, and investigators with the department of the attorney general.  Senate Standing Committee Report No. 979.



§707-712.7 - Assault against an emergency worker.

[§707-712.7]  Assault against an emergency worker.  (1)  A person commits the offense of assault against an emergency worker if the person, during the time of a civil defense emergency proclaimed by the governor pursuant to chapter 128, within the area covered by the civil defense emergency or during the period of disaster relief under chapter 127:

(a)   Intentionally, knowingly, or recklessly causes serious or substantial bodily injury to an emergency worker; or

(b)   Intentionally, knowingly, or recklessly causes bodily injury to an emergency worker with a dangerous instrument.

(2)  Assault against an emergency worker is a class B felony. [L 2006, c 116, §2]

COMMENTARY ON §707-712.7

Act 116, Session Laws 2006, added this section, which classifies assault on an emergency worker, causing substantial bodily injury or with a dangerous weapon, as a class B felony.  Act 116 penalized the commission of certain crimes during a time of a civil defense emergency proclaimed by the governor or during a period of disaster relief.  The legislature found that Hurricanes Katrina and Rita created situations that highlighted the prevalence of opportunistic crimes that can occur during these times.  When resources are needed to restore law and order, emergency response aid to victims may be hampered or delayed, leaving victims at an increased risk of bodily injury or death.  Stronger measures to control law and order may deter looting and other crimes.  House Standing Committee Report No. 757-06, Senate Standing Committee Report No. 3302, Conference Committee Report No. 64-06.



§707-713 - Reckless endangering in the first degree.

§707-713  Reckless endangering in the first degree.  (1)  A person commits the offense of reckless endangering in the first degree if the person employs widely dangerous means in a manner which recklessly places another person in danger of death or serious bodily injury or intentionally fires a firearm in a manner which recklessly places another person in danger of death or serious bodily injury.

(2)  Reckless endangering in the first degree is a class C felony. [L 1972, c 9, pt of §1; am L 1978, c 215, §1; am L 1988, c 285, §1; gen ch 1992]

Case Notes

Under §701-109(4)(a) and (c), reckless endangering in the first degree under this section is an included offense of attempted murder in the second degree under §707-701.5.  94 H. 513 (App.), 17 P.3d 862.

Cited:  55 H. 531, 534, 523 P.2d 299.



§707-714 - Reckless endangering in the second degree.

§707-714  Reckless endangering in the second degree.  (1)  A person commits the offense of reckless endangering in the second degree if the person:

(a)   Engages in conduct that recklessly places another person in danger of death or serious bodily injury; or

(b)   Intentionally discharges a firearm in a populated area, in a residential area, or within the boundaries or in the direction of any road, street, or highway; provided that the provisions of this paragraph shall not apply to any person who discharges a firearm upon a target range for the purpose of the target shooting done in compliance with all laws and regulations applicable thereto.

(2)  Reckless endangering in the second degree is a misdemeanor. [L 1972, c 9, pt of §1; am L 1990, c 62, §1; gen ch 1992; am L 2006, c 230, §30]

Cross References

Definition of recklessly, see §702-206.

Definition of "widely dangerous means", see §708-800.

COMMENTARY ON §§707-713 AND 714

The Code follows the lead of the Model Penal Code in providing two general sections for conduct which recklessly endangers human life.[1]  Previous Hawaii law covered, as does the law of most jurisdictions,[2] such cases of reckless endangering on an ad hoc basis.[3]  A quick perusal of such statutes reveals that they all have in common the reckless endangering of human life.  The Code obviates the need for special legislation on each dangerous instrument or act.  Rather, all conduct so endangering human life or limb is made a misdemeanor.

The aggravated offense of reckless endangering in the first degree, §707-713, is reserved for cases where the actor employs "widely dangerous means."  Widely dangerous means, as defined in §708-800, are those means which are known to be capable of causing widespread damage or destruction to both life and property.  It is thought that where the potential for destruction is this great, the actor's dangerousness to society is increased so substantially, over the case where only a single or a few people are threatened, that the felony sanction is justified.

SUPPLEMENTAL COMMENTARY ON §§707-713 AND 714

Act 215, Session Laws 1978, added to §707-713(1) the words "or intentionally fires a firearm in a manner which places another person in danger of death or serious bodily injury."  The legislature felt that the grave dangers posed by the use of a firearm justified a felony sanction.  Senate Standing Committee Report No. 675-78, House Standing Committee Report No. 116.

Act 285, Session Laws 1988, amended §707-713 for the purpose of limiting the offense, in regard to firearms, to a person who intentionally fires a firearm in a manner which recklessly places another person in danger of death or serious bodily injury.  House Standing Committee Report No. 1604-88, Senate Standing Committee Report No. 2141.

Act 62, Session Laws 1990, amended §707-714 to subject to misdemeanor liability, a person who creates an obvious risk to the public by intentionally discharging a firearm in areas likely to be traveled or inhabited.  Senate Standing Committee Report No. 3060.

Act 230, Session Laws 2006, amended §707-714 by making technical, nonsubstantive amendments.

Case Notes

Statute essentially the equivalent of federal statute on "assault with dangerous weapon with intent to do bodily harm" set out in 18 U.S.C. §113(c).  376 F. Supp. 1024.

This offense is a lesser included offense of attempted murder under §701-109(4).  62 H. 637, 618 P.2d 306.

Based on testimony of a vendor and dirt biker, there was substantial evidence upon which a jury could have found that defendant discharged a firearm in a populated area, supporting defendant's conviction under this section.  106 H. 62 (App.), 101 P.3d 671.

Cited:  55 H. 531, 534, 523 P.2d 299.

__________

§§707-713 And 714 Commentary:

1.  M.P.C. §220.2(2) and 211.2.

2.  Cf. M.P.C., Tentative Draft No. 9, comments at 86 (1959).

3.  E.g., H.R.S. §§727-1 (spreading of dangerous disease, storing of explosives in populated areas, blasting with excessive charge, releasing dangerous animals), 753-13 (scattering poisonous substances).



§707-714 - .

[§707-714.5]  Criminally negligent storage of a firearm.  (1)  A person commits the offense of criminally negligent storage of a firearm if the person violates section 134-10.5 and a minor obtains the firearm.  For purposes of this section, "minor" means any person under the age of sixteen years.

(2)  This section shall not apply if the minor obtains the firearm as a result of an unlawful entry to any premises by any person.

(3)  Criminally negligent storage of a firearm is a misdemeanor. [L 1992, c 288, §2]

COMMENTARY ON §707-714.5

Act 288, Session Laws 1992, added this section to establish that a person can be found criminally negligent for storage of a firearm if a person keeps a firearm on the premises and the person knows or reasonably should know that a minor can gain access to the firearm without the permission of the parent or guardian and that the minor does obtain the firearm.  Conference Committee Report No. 119.



§707-715 - Commentary: 1.

§707-715  Terroristic threatening, defined.  A person commits the offense of terroristic threatening if the person threatens, by word or conduct, to cause bodily injury to another person or serious damage to property of another or to commit a felony:

(1)  With the intent to terrorize, or in reckless disregard of the risk of terrorizing, another person; or

(2)  With intent to cause, or in reckless disregard of the risk of causing evacuation of a building, place of assembly, or facility of public transportation. [L 1972, c 9, pt of §1; am L 1979, c 184, §1(1); gen ch 1993]

Cross References

Definitions of states of mind, see §702-206.

COMMENTARY ON §707-715

[The following commentary is based on the original proposal which differed from the Code as enacted, as indicated in the Supplemental Commentary below.]

This section is addressed to conduct causing serious alarm for personal safety, or the disruption of public services or activities.  In the first instance, it is an offense against the individual of substantial magnitude and danger, even allowing for the lack of any actual harm.  This danger is recognized for two reasons.  (1) It is easily seen that people who are attempting to avoid what they believe to be a serious harm may often take action so precipitous as to harm themselves.  Where the actual harm occurs, the threatener may be guilty of a more serious offense.  But where the harm does not occur, this section permits conviction for the inchoate threat.  (2) The civil law has come to recognize the validity of psychological trauma; recovery may now be had for the intentional infliction of such injury even though the conduct of the offender had no physical connection with the victim.  If such conduct constitutes a recognized substantial danger, it follows that a penal sanction may appropriately be imposed for conduct which intentionally or recklessly creates the danger.

In the second instance, the magnitude of the inconvenience and attendant dangers involved in the disruption of public services and activities warrant the imposition of the penal sanction.[1]

In both cases, because threats represent far less of a danger than does consummation of the criminal objective, the offense is only graded as a misdemeanor.  The sanction is more commensurate with the inconvenience of personal apprehension of danger, or of public disruption, than with the possibility of the threatened evil being accomplished.  In the latter case, of the accomplished evil, the various attempt and substantive sections will deal more severely with the conduct and results involved.

Previous Hawaii law contained no prohibition of the conduct proscribed by this section.

SUPPLEMENTAL COMMENTARY ON §707-715

When the Legislature adopted the Code in 1972, it departed from §715 of the Proposed Code by deleting the phrase "serious public inconvenience" as a basis of criminal liability and by deleting the word "public" preceding the word "building."

As stated in Conference Committee Report No. 2 (1972):

Your Committee has agreed to delete the phrase "serious public inconvenience" as a basis of criminal liability for terroristic threatening because of its possible unconstitutional vagueness.  Your Committee has also agreed to have this statute apply to private as well as public buildings by deletion of the word "public."

Act 184, Session Laws 1979, broadened this section to include threats to commit a felony.

Case Notes

Defendant's constitutional right to unanimous verdict not violated as section defines a single criminal offense; subsections (1) and (2) constitute alternative means of establishing the mens rea of the offense of terroristic threatening--either one giving rise to the same criminal culpability.  92 H. 577, 994 P.2d 509.

A specific unanimity jury instruction was not required where defendant's conduct, as alleged and proved by the prosecution, constituted a continuing course of conduct "set on foot by a single impulse and operated by an unintermittent force", with "one general intent ... and one continuous plan".  95 H. 440, 24 P.3d 32.

Defendant's first degree terroristic threatening conviction remanded for new trial where instructions did not sufficiently inform jury that, to constitute a "true threat", defendant's threatening utterance was objectively susceptible to inducing fear of bodily injury in a reasonable person at whom the threat was directed and who was familiar with the circumstances under which the threat was uttered.  95 H. 465, 24 P.3d 661.

Defendant's first degree terroristic threatening conviction remanded for new trial where trial court failed to instruct jury that it could consider relevant attributes of both the defendant and the subject of the allegedly threatening utterance in determining whether the subject's fear of bodily injury, as allegedly induced by defendant's threatening utterance, was objectively reasonable under the circumstances in which the threat was uttered.  95 H. 465, 24 P.3d 661.

Neither the free speech clause of the U.S. Constitution nor that of the Hawaii constitution impose a temporal "immediacy" requirement that must be met before words become subject to criminal prosecution as "true threats".  95 H. 465, 24 P.3d 661.

Defendant's claim of justification, in defense against prosecution for terroristic threatening, was established regardless of whether or not defendant used deadly force.  1 H. App. 167, 616 P.2d 229.

One may be charged with a violation of §707-716(1)(d) when a dangerous instrument is employed in connection with a threat to property as proscribed by this section.  88 H. 477 (App.), 967 P.2d 674.

__________

§707-715 Commentary:

1.  M.P.C., Tentative Draft No. 11, comments at 8, et seq. (1960).



§707-716 - Terroristic threatening in the first degree.

§707-716  Terroristic threatening in the first degree.  (1)  A person commits the offense of terroristic threatening in the first degree if the person commits terroristic threatening:

(a)   By threatening another person on more than one occasion for the same or a similar purpose;

(b)   By threats made in a common scheme against different persons;

(c)   Against a public servant arising out of the performance of the public servant's official duties.  For the purposes of this paragraph, "public servant" includes but is not limited to an educational worker.  "Educational worker" has the same meaning as defined in section 707-711;

(d)   Against any emergency medical services personnel who is engaged in the performance of duty.  For purposes of this paragraph, "emergency medical services personnel" shall have the same meaning as in section 321-222; or

(e)   With the use of a dangerous instrument.

(2)  Terroristic threatening in the first degree is a class C felony. [L 1979, c 184, pt of §1(2); am L 1989, c 131, §1; gen ch 1992; am L 2006, c 230, §31; am L 2007, c 79, §2]

Case Notes

A U.S. military police officer is not a "public servant" for purposes of this section.  552 F. Supp. 2d 1108.

For purposes of establishing subject matter jurisdiction, defendant who placed threatening telephone call from California to Hawaii engaged in conduct occurring within Hawaii.  72 H. 591, 825 P.2d 1062.

Court erred in concluding section requires threat to be communicated directly or indirectly to person and that communication of threat to third party was insufficient.  75 H. 398, 862 P.2d 1063.

Section not unconstitutional where threats sufficiently unequivocal, unconditional, immediate, and specific as to convey a gravity of purpose and imminent prospect of execution.  75 H. 398, 862 P.2d 1063.

Double jeopardy clause of Hawaii constitution did not bar terroristic threatening prosecution of defendant who had been found guilty of abuse under §709-906.  75 H. 446, 865 P.2d 150.

Terroristic threatening not a lesser included offense of intimidating a witness within the meaning of §701-109(4)(a); multiple conviction of terroristic threatening and intimidating a witness not barred by §701-109(4)(c).  75 H. 517, 865 P.2d 157.

Where no evidence was presented that any "dangerous instrument" other than a firearm was involved, which established an element of the underlying felony under this section, §134-6(a) did not apply.  83 H. 229, 925 P.2d 797.

Defendant's first degree terroristic threatening conviction remanded for new trial where instructions did not sufficiently inform jury that, to constitute a "true threat", defendant's threatening utterance was objectively susceptible to inducing fear of bodily injury in a reasonable person at whom the threat was directed and who was familiar with the circumstances under which the threat was uttered.  95 H. 465, 24 P.3d 661.

Defendant's first degree terroristic threatening conviction remanded for new trial where trial court failed to instruct jury that it could consider relevant attributes of both the defendant and the subject of the allegedly threatening utterance in determining whether the subject's fear of bodily injury, as allegedly induced by defendant's threatening utterance, was objectively reasonable under the circumstances in which the threat was uttered.  95 H. 465, 24 P.3d 661.

Neither the free speech clause of the U.S. Constitution nor that of the Hawaii constitution impose a temporal "immediacy" requirement that must be met before words become subject to criminal prosecution as "true threats".  95 H. 465, 24 P.3d 661.

The offense of terroristic threatening in the first degree does not require a nexus between the alleged threat and the threatened person's status as a public servant where the threatened person is a government officer or employee; thus, trial court did not err in failing to give a nexus instruction.  111 H. 327, 141 P.3d 974.

Trial court's failure to instruct the jury that it could consider the relevant attributes of both the defendant and the subject of the allegedly threatening utterance in determining whether the subject's fear of bodily injury, as allegedly induced by the defendant's threatening utterance, was objectively reasonable under the circumstances in which the threat was uttered, was not harmless beyond a reasonable doubt because there was a reasonable possibility that the error contributed to defendant's conviction.  111 H. 327, 141 P.3d 974.

Terroristic threatening in second degree can be an offense included in terroristic threatening in first degree; trial court's failure to instruct jury on the lesser included offense was not plain error, where defendant contended there was a rational basis in the record for jury to decide that, although defendant made a terroristic threat, defendant did not do so with a dangerous instrument as defined in §707-700.  10 H. App. 584, 880 P.2d 213.

Terroristic threatening charge under paragraph (1)(d) remanded for prosecutorial misconduct and where evidence of defendant's violation of furlough was not a fact of consequence to any material issue under this section.  82 H. 517 (App.), 923 P.2d 934.

One may be charged with a violation of subsection (1)(d) when a dangerous instrument is employed in connection with a threat to property as proscribed by §707-715.  88 H. 477 (App.), 967 P.2d 674.

Subsection (1)(c) was not unconstitutionally vague when applied to defendant's conduct of threatening to kill public servants because of their performance of official duties; this section gave defendant fair notice that defendant's conduct was prohibited and afforded defendant the opportunity to choose between lawful and unlawful conduct.  105 H. 261 (App.), 96 P.3d 590.

Where there were no jury instructions requiring unanimity as to the person or persons threatened, thus allowing each juror seven choices as to the persons threatened and not requiring all jurors to agree on no less than one person, trial court violated the rule requiring a unanimous jury regarding the person or persons threatened, which was necessary to prove the offense charged.  114 H. 135 (App.), 157 P.3d 574.



§707-717 - Terroristic threatening in the second degree.

[§707-717]  Terroristic threatening in the second degree.  (1)  A person commits the offense of terroristic threatening in the second degree if the person commits terroristic threatening other than as provided in section 707-716.

(2)  Terroristic threatening in the second degree is a misdemeanor. [L 1979, c 184, pt of §1(2); gen ch 1993]

Case Notes

Not a lesser included offense of attempted extortion in the second degree.  70 H. 456, 776 P.2d 392.

The requirement of a "true threat" jury instruction is not limited to terroristic threatening prosecutions that are based solely upon verbal conduct, but rather applies in all such prosecutions, whether the threat is proved by evidence of verbal expression, motor behavior, or a combination thereof.  106 H. 136, 102 P.3d 1034.

Terroristic threatening in second degree can be an offense included in terroristic threatening in first degree; trial court's failure to instruct jury on the lesser included offense was not plain error, where defendant contended there was a rational basis in the record for jury to decide that, although defendant made a terroristic threat, defendant did not do so with a dangerous instrument as defined in §707-700.  10 H. App. 584, 880 P.2d 213.

Defendant's words, yelling at dirt bikers to get off defendant's land, combined with defendant's conduct of repeatedly discharging defendant's shotgun, were sufficient evidence to sustain defendant's conviction under this section.  106 H. 62 (App.), 101 P.3d 671.

COMMENTARY ON §§707-716 AND 717

Act 184, Session Laws 1979, upgraded the offense of terroristic threatening from a misdemeanor to a class C felony in four aggravated situations.  The Legislature felt that raising the penalty would provide an incentive for vigorous prosecution and act as a deterrent against such offenses.  House Standing Committee Report No. 673.  For discussion of a "common scheme" under §707-716, see Senate Standing Committee Report No. 902.

Act 131, Session Laws 1989, amended §707-716 to establish the offense of terroristic threatening of an educational worker to make our school environments safer and to better enable prosecuting attorneys to obtain convictions.  Senate Standing Committee Report No. 998.

Act 230, Session Laws 2006, amended §707-716(1) to limit the charge of terroristic threatening in the first degree against a public servant to actions arising out of the performance of the public servant's official duties.  House Standing Committee Report No. 665-06.

Act 79, Session Laws 2007, amended §707-716(1) by establishing a criminal offense of terroristic threatening in the first degree if a person commits terroristic threatening against any emergency medical services personnel [engaged in the performance of duty].  The legislature found that emergency medical services personnel are at a heightened risk of personal injury or death from patients and others with whom they are in contact in the course of their work.  By the very nature of the job, emergency medical services personnel respond to people in distressful situations, which include incidences of criminal violence, family disputes, and drunken brawls.  Although the legislature acknowledged that much of the violence promulgated from explosive situations involving agitated people who lack momentary self-control, the legislature believed that emergency medical [services] personnel should be afforded the same protection as correctional workers and educational workers.  Senate Standing Committee Report No. 1244.



§707-720 - Kidnapping.

PART IV.  KIDNAPPING AND RELATED OFFENSES; CRIMINAL COERCION

§707-720  Kidnapping.  (1)  A person commits the offense of kidnapping if the person intentionally or knowingly restrains another person with intent to:

(a)   Hold that person for ransom or reward;

(b)   Use that person as a shield or hostage;

(c)   Facilitate the commission of a felony or flight thereafter;

(d)   Inflict bodily injury upon that person or subject that person to a sexual offense;

(e)   Terrorize that person or a third person;

(f)   Interfere with the performance of any governmental or political function; or

(g)   Unlawfully obtain the labor or services of that person, regardless of whether related to the collection of a debt.

(2)  Except as provided in subsection (3), kidnapping is a class A felony.

(3)  In a prosecution for kidnapping, it is a defense which reduces the offense to a class B felony that the defendant voluntarily released the victim, alive and not suffering from serious or substantial bodily injury, in a safe place prior to trial. [L 1972, c 9, pt of §1; am L 1986, c 314, §53; gen ch 1992; am L 2008, c 147, §2]

Case Notes

Evidence held sufficient to show defendant restrained victim to subject victim to sexual offense.  61 H. 475, 605 P.2d 75.

Trial judge erred in refusing to instruct jury regarding the possible merger of the robbery and kidnapping counts against defendant.  77 H. 17, 881 P.2d 504.

Prosecution adduced substantial evidence from which a person of reasonable caution could conclude that defendant intentionally or knowingly restrained officer and intended to inflict bodily injury upon officer in violation of subsection (1)(d) where officer testified that defendant had pinned officer's arm against car's steering wheel and dragged officer thirty yards down the street while officer was hanging outside the vehicle.  95 H. 465, 24 P.3d 661.

Where handgun constituted a significant piece of evidence pertaining to the state of mind requisite to the charged offense of kidnapping-with-the-intent-to-terrorize, trial court's admission of testimony regarding the handgun was not erroneous because the testimony's probative value outweighed any potential prejudice.  118 H. 493, 193 P.3d 409.

Where jurors could have found that defendant's culpable acts of either the morning or afternoon of April 10, 2004 established the conduct element of the kidnapping count, and trial court did not issue a specific unanimity instruction to the jury regarding defendant's kidnapping charge, appellate court erred in affirming trial court's kidnapping conviction under this section.  118 H. 493, 193 P.3d 409.

No evidence that defendant voluntarily released the victim in a safe place.  6 H. App. 77, 711 P.2d 1303.

Trial court's jury instruction that "terrorize means the risk of causing another person serious alarm for his or her personal safety" had no basis in Hawaii's criminal statutes, derogated the culpable state of mind required for conviction under subsection (1)(e), and was not harmless error.  98 H. 208 (App.), 46 P.3d 1092.

A defense under subsection (3) imposed upon the State the burden of proving beyond a reasonable doubt that defendant (a) did not release the victim alive, (b) prior to trial, (c) voluntarily, (d) the victim was not suffering from serious or substantial  bodily injury, or (e) did not release the victim in a safe place; if and when the State satisfied its burden of disproving one or more of these five elements, it disproved the defense; failure of the jury instructions to connect "release" and "prior to trial" was harmless beyond a reasonable doubt.  102 H. 346 (App.), 76 P.3d 589.



§707-721 - Unlawful imprisonment in the first degree.

§707-721  Unlawful imprisonment in the first degree.  (1)  A person commits the offense of unlawful imprisonment in the first degree if the person knowingly restrains another person under circumstances which expose the person to the risk of serious bodily injury.

(2)  Unlawful imprisonment in the first degree is a class C felony. [L 1972, c 9, pt of §1; ree L 1986, c 314, §54; gen ch 1993; am L 2008, c 147, §3]

Case Notes

Double jeopardy clause of Hawaii constitution barred unlawful imprisonment prosecution of defendant who had been found guilty of abuse under §709-906.  75 H. 446, 865 P.2d 150.



§707-722 - Unlawful imprisonment in the second degree.

§707-722  Unlawful imprisonment in the second degree.  (1)  A person commits the offense of unlawful imprisonment in the second degree if the person knowingly restrains another person.

(2)  In any prosecution under this section it is an affirmative defense, that (a) the person restrained was less than eighteen years old, (b) the defendant was a relative of the victim, and (c) the defendant's sole purpose was to assume custody over the victim.  In that case, the liability of the defendant, if any, is governed by section 707-727 and the defendant may be convicted under section 707-727 although charged under this section.

(3)  In any prosecution under this section it is an affirmative defense, that the person restrained (a) was on or in the immediate vicinity of the premises of a retail mercantile establishment for the purpose of investigation or questioning as to the ownership of any merchandise; (b) was restrained in a reasonable manner and for not more than a reasonable time; (c) was restrained to permit such investigation or questioning by a police officer or by the owner of the retail mercantile establishment, the owner's authorized employee or agent; and (d) that such police officer, owner, employee or agent had reasonable grounds to believe that the person so detained was committing or attempting to commit theft of merchandise on the premises.

(4)  Unlawful imprisonment in the second degree is a misdemeanor. [L 1972, c 9, pt of §1; am L 1981, c 171, §2; gen ch 1993]

COMMENTARY ON §§707-720 TO 722

These three offenses are gradations based upon the underlying conduct of interference with a person's liberty.  The gradations are based upon the seriousness of the circumstances or purpose attending this interference.  The interference with liberty is dealt with under the general definition of "restrain."[1]

Where the restraint is for the purpose of personal gain, or for certain purposes which are themselves unlawful, the offense is termed "kidnapping," and the most severe sanctions apply.[2]  The statutory provision for mitigation, in cases where the victim is released unharmed, is intended (1) to differentiate according to the severity of the actual harm involved, and (2) to encourage the actor to proceed less dangerously once the criminal course of conduct has begun.[3]

Previous Hawaii law defined kidnapping as the forceful, fraudulent, or deceitful imprisonment, seizing, detention, or inveiglement of any person.[4]  The difficulty in dealing with such words is immediately apparent.  Moreover, the mandatory term of life imprisonment is thought somewhat too harsh to be imposed as a rule.  Instances of kidnapping which are so heinous as to call for a sanction commensurate with that for murder will almost necessarily fall under the provisions for extended sentences, whereby the normal sentence for a class A felony may be extended to life imprisonment.[5]  The Code's sentence is commensurate with that of the Model Penal Code and with most recent state revisions.[6]

Where the restraint poses a danger of serious injury, or where it involves involuntary servitude, the offense, defined in §707-721, is "unlawful imprisonment in the first degree."  This offense is a class C felony, commensurate with 18 U.S.C. §§1581 et seq., which, enacted pursuant to the Thirteenth Amendment, makes it a felony to hold or return a person "to a condition of peonage," or to kidnap, carry away, or hold a person to be "sold into involuntary servitude, or held as a slave."

Unlawful imprisonment in the second degree consists of any knowing restraint of another person.  The offense is graded as a misdemeanor, and is commensurate with the common-law offense of false imprisonment: it is also the substantial equivalent of "unlawful imprisonment" under previous Hawaii law.[7]  The lawful exercise of custodial powers over a minor is, of course, excluded from the operation of this section.

It must be noted that, in all the above offenses involving interference with personal liberty, the duration of restraint necessary for conviction depends upon the intent and attendant circumstances.  In this regard, something like a reasonable standard applies.  Hence, a short restraint in an area where the victim might suffocate or come to other bodily harm would constitute a substantial interference with liberty under these sections.  However, a short restraint in a store, based on a reasonable suspicion of shoplifting, would not amount to a substantial interference with liberty for the purposes of these offenses.[8]

Case Notes

A specific unanimity jury instruction was not required for offense of second degree unlawful imprisonment under this section where defendant's conduct, as proved by the prosecution, constituted a continuing course of conduct "set on foot by a single impulse and operated by an unintermittent force", with "one general intent ... and one continuous plan".  95 H. 440, 24 P.3d 32.

SUPPLEMENTAL COMMENTARY ON §§707-720 TO 722

When the Legislature adopted the Code in 1972, it added the affirmative defense now set forth in §707-722(3).  It is an attempt to assure that reasonable restraint is allowed for the purpose of apprehending persons suspected of "shoplifting."

The Conference Committee Report of the Legislature stated:

"It is the intent of your Committee that 'reasonable grounds' includes, but is not limited to, knowledge that a person has concealed possession of unpurchased merchandise of the retail mercantile establishment; that 'reasonable time' means the time necessary to permit the person detained to make a statement or to refuse to make a statement, and the time necessary to examine employees, and records of the mercantile establishment relative to the ownership of the merchandise; and that 'retail mercantile establishment' means a place where goods, wares, or merchandise are offered to the public for sale."  Conference Committee Report No. 2 (1972).

Act 147, Session Laws 2008, amended §707-720(1) by making it a crime of kidnapping to intentionally or knowingly restrain another person with the intent to unlawfully obtain the labor or services of the person, regardless of whether a debt collection is involved.  The legislature strengthened the laws on prostitution and related offenses to deter and punish sexual exploitation of minors, including obscenity-related activities.  Conference Committee Report No. 38-08.

Act 147, Session Laws 2008, amended §707-721(1) by deleting a reference to involuntary servitude.  Conference Committee Report No. 38-08.

__________

§§707-720 To 722 Commentary:

1.  §707-700(5).

2.  §707-720.

3.  §707-720(3).

4.  H.R.S. §749-1.

5.  Cf. §§706-661, 662.

6.  M.P.C. §212.1; see N.Y.R.P.L. §135.35; Prop. Del. Cr. Code §452; Prop. Mich. Rev. Cr. Code §2210; and Prop. Pa. Cr. Code §1101.

7.  H.R.S. §749-2.

8.  Cf. §707-700(5).



§707-723 - REPEALED.

§707-723  REPEALED.  L 1981, c 171, §3.



§707-724 , 725 - REPEALED.

§§707-724, 725  REPEALED.  L 1979, c 106, §§1, 2.



§707-726 - Custodial interference in the first degree.

§707-726  Custodial interference in the first degree.  (1)  A person commits the offense of custodial interference in the first degree if:

(a)   The person:

(i)  Intentionally or knowingly violates a court order issued pursuant to chapter 586, or intentionally or knowingly takes, entices, conceals, or detains the minor from any other person who has a right to custody pursuant to a court order, judgment, or decree; and

(ii)  Removes the minor from the State;

(b)   The person intentionally or knowingly takes, entices, conceals, or detains a minor less than eleven years old from that minor's lawful custodian, knowing that the person had no right to do so; or

(c)   The person, in the absence of a court order determining custody or visitation rights, intentionally or knowingly takes, detains, conceals, or entices away a minor with the intent to deprive another person or a public agency of their right to custody, and removes the minor from the State.

(2)  It is an affirmative defense to a prosecution under this section that the person had "good cause" for the violation of a court order issued pursuant to chapter 586, for the taking, detaining, concealing, or enticing away of the minor, or for removing the minor from the State; provided that the person asserting the affirmative defense filed a report with the clerk of the family court detailing the whereabouts of the minor, the person who took, enticed, detained, concealed, or removed the minor or child, and the circumstances of the event as soon as the filing of the report was practicable; and provided further that the person asserting the affirmative defense also filed a request for a custody order as soon as the filing of the request was practicable.

As used in this section, "good cause" means a good faith and reasonable belief that the taking, detaining, concealing, enticing away, or removing of the minor is necessary to protect the minor from immediate bodily injury.

(3)  The identity and address of the person reporting under subsection (2) shall remain confidential unless the information is released pursuant to a court order.

(4)  Custodial interference in the first degree is a class C felony. [L 1981, c 171, pt of §1; am L 1982, c 48, §2; am L 1984, c 138, §1; am L 1986, c 314, §55; am L 1994, c 245, §1; am L 1996, c 146, §1]



§707-727 - Custodial interference in the second degree.

§707-727  Custodial interference in the second degree.  (1)  A person commits the offense of custodial interference in the second degree if:

(a)   The person intentionally or knowingly takes, entices, conceals, or detains a minor knowing that the person has no right to do so; or

(b)   The person intentionally or knowingly takes, entices, conceals, or detains from lawful custody any incompetent person, or other person entrusted by authority of law to the custody of another person or an institution.

(2)  Custodial interference in the second degree is a misdemeanor, if the minor or incompetent person is taken, enticed, concealed, or detained within the State.  If the minor or incompetent person is taken, enticed, concealed, or detained outside of the State under this section, custodial interference in the second degree is a class C felony. [L 1981, c 171, pt of §1; am L 1994, c 245, §2]

COMMENTARY ON §§707-726 AND 727

Act 171, Session Laws 1981, repealed §707-723, relating to custodial interference, a misdemeanor, and enacted §§707-726 and 727 to recognize two degrees of custodial interference--in the first degree and in the second degree--and to make first degree custodial interference a felony.  A primary reason for creating the felony offense was to enable the State to utilize its power of extradition and to seek federal assistance under the Parental Kidnapping Prevention Act of 1980 (P.L. 96-611).  Senate Standing Committee Report No. 792, House Standing Committee Report No. 613.  Section 707-727 retains most of the language of repealed §707-723 and reclassifies the offense as custodial interference in the second degree.

Act 48, Session Laws 1982, amended §707-726 by making the violation of an ex parte temporary restraining order, formerly treated as a misdemeanor, a class C felony.  This amendment will provide for punishment commensurate with the violation and allow for the utilization of interstate and federal law enforcement agencies to assist in the return of the absent person.

Act 314, Session Laws 1986, amended §707-726 by creating a new class C felony for any person who knowingly takes or entices another person less than eleven years old from that person's lawful custodian, if that taking was with the knowledge that the actor had no right to do so.  Conference Committee Report No. 51-86.

Act 245, Session Laws 1994, amended §707-726 to make it an offense to intentionally or knowingly violate a court order or take, entice, conceal, or detain a minor or child.  Act 245 amended §707-727 to make it an offense to intentionally or knowingly take, entice, conceal, or detain a minor or incompetent person, and created a class C felony for custodial interference in the second degree if the minor or incompetent person is taken, enticed, concealed, or detained outside of the State.  The amendments to the sections were made to include penalties and language necessary to trigger the assistance of federal authorities.  Conference Committee Report No. 26.

Act 146, Session Laws 1996, amended §707-726 by broadening the offense of custodial interference in the first degree to include the abduction and removal of a child from the State by any person in violation of a court order or before a court order is issued.  Under current law, if there is no court order determining custody, a parent who interferes with another parent's right to custody does not commit custodial interference.  When a parent takes a child out-of-state, law enforcement is unable to commence an investigation until after a court order determining the child's custody has been made.  Current law thus delays the search for the child taken out-of-state.  Act 146 also expanded the definition of the person acting.  The legislature found that parents and relatives who want to gain physical custody of a child through self-help will seek the assistance of any willing person.  The Act also defined "good cause" and made "good cause" an affirmative defense to a prosecution for custodial interference in the first degree.  Senate Standing Committee Report No. 2029, House Standing Committee Report No. 1239-96, Conference Committee Report No. 74.

Case Notes

Defendant's assistance to ward of State who had run away from foster home was de minimus infraction under section 702-236.  73 H. 75, 828 P.2d 269.



§707-730 to 738 - OLD REPEALED.

PART V.  SEXUAL OFFENSES

Note

For new section on continuous sexual assault of a minor under the age of fourteen years subject to take effect only on ratification of amendment to Article I of the St. Const., see L 2004, c 60.

Law Journals and Reviews

Rape and Child Sexual Assault:  Women's Perspectives Required to Dispel the Myths.  14 UH L. Rev. 157.

§§707-730 to 738  [OLD] REPEALED.  L 1986, c 314, §56.

§707-730  Sexual assault in the first degree.  (1)  A person commits the offense of sexual assault in the first degree if:

(a)   The person knowingly subjects another person to an act of sexual penetration by strong compulsion;

(b)   The person knowingly engages in sexual penetration with another person who is less than fourteen years old;

(c)   The person knowingly engages in sexual penetration with a person who is at least fourteen years old but less than sixteen years old; provided that:

(i)  The person is not less than five years older than the minor; and

(ii)  The person is not legally married to the minor;

(d)   The person knowingly subjects to sexual penetration another person who is mentally defective; or

(e)   The person knowingly subjects to sexual penetration another person who is mentally incapacitated or physically helpless as a result of the influence of a substance that the actor knowingly caused to be administered to the other person without the other person's consent.

Paragraphs (b) and (c) shall not be construed to prohibit practitioners licensed under chapter 453 or 455 from performing any act within their respective practices.

(2)  Sexual assault in the first degree is a class A felony. [L 1986, c 314, pt of §57; am L 1987, c 181, §9; am L Sp 2001 2d, c 1, §§1, 7; am L 2002, c 36, §3; am L 2003, c 62, §1; am L 2004, c 10, §15; am L 2006, c 230, §32; am L 2009, c 11, §72]

Note

The 2009 amendment is retroactive to April 3, 2008. L 2009, c 11, §76(2).

Cross References

Testing of charged or convicted person for human immunodeficiency virus status, see §325-16.5.

Case Notes

Defendant's right to a fair trial was violated where counselor of victim-witness was allowed to place hands upon victim's shoulders while victim was testifying.  70 H. 472, 777 P.2d 240.

Act of cunnilingus is an act of sexual penetration.  71 H. 127, 785 P.2d 615.

Trial court did not commit plain error when it gave a single instruction encompassing two counts of sexual assault in first degree; a consent instruction may be given separately and need not be included as an element of sexual assault.  75 H. 152, 857 P.2d 579.

Sexual assault in the first degree, in violation of subsection (1)(b), is not, and cannot be, a "continuing offense"; each distinct act in violation of this statute constitutes a separate offense under the Hawaii Penal Code.  84 H. 1, 928 P.2d 843.

As a precondition to convicting a person of first degree sexual assault, in violation of subsection (1)(b), the prosecution must prove beyond a reasonable doubt that the person committed an act of "any penetration, however slight," as mandated by the plain language of the definition of "sexual penetration" contained in §707-700.  102 H. 391, 76 P.3d 943.

Trial court must instruct jury as to what specific facts jury must find before it decides whether defendant is guilty of attempted sexual assault in first degree.  77 H. 177 (App.), 880 P.2d 1224.

Placement of the elemental attendant circumstances after the state of mind in the enumerated elements instruction was not error; when read and considered as a whole, the instructions adequately informed the jury of the prosecution's burden to prove that complainant did not consent to the acts alleged and was not married to defendant at the time, and that defendant was aware of both circumstances when defendant acted.  97 H. 140 (App.), 34 P.3d 1039.

Where there was no evidence, independent of defendant's extrajudicial confession, of the corpus delicti of attempted sexual assault of victim by defendant, defendant's conviction reversed.  103 H. 490 (App.), 83 P.3d 753.

Prior law.

Attempted rape.  56 H. 664, 548 P.2d 271.

Defendant may be found liable as accomplice.  61 H. 475, 605 P.2d 75.

Prior law, applying to males only, did not violate the equal protection guarantees or the ERA.  62 H. 120, 612 P.2d 526.

Sufficiency of evidence of "forcible compulsion."  62 H. 120, 612 P.2d 526.

Evidence of forcible compulsion held sufficient.  62 H. 572, 617 P.2d 1214.

Sexual abuse is a lesser included offense of rape and sodomy.  64 H. 1, 635 P.2d 560.

Facts sufficient to support finding of forcible compulsion.  64 H. 470, 643 P.2d 536.

Cited:  56 H. 343, 537 P.2d 724.



§707-731 - Sexual assault in the second degree.

§707-731  Sexual assault in the second degree.  (1)  A person commits the offense of sexual assault in the second degree if:

(a)   The person knowingly subjects another person to an act of sexual penetration by compulsion;

(b)   The person knowingly subjects to sexual penetration another person who is mentally incapacitated or physically helpless; or

(c)   The person, while employed:

(i)  In a state correctional facility;

(ii)  By a private company providing services at a correctional facility;

(iii)  By a private company providing community-based residential services to persons committed to the director of public safety and having received notice of this statute;

(iv)  By a private correctional facility operating in the State of Hawaii; or

(v)  As a law enforcement officer as defined in section 710-1000(13),

knowingly subjects to sexual penetration an imprisoned person, a person confined to a detention facility, a person committed to the director of public safety, a person residing in a private correctional facility operating in the State of Hawaii, or a person in custody; provided that paragraph (b) and this paragraph shall not be construed to prohibit practitioners licensed under chapter 453 or 455 from performing any act within their respective practices; and further provided that this paragraph shall not be construed to prohibit a law enforcement officer from performing a lawful search pursuant to a warrant or exception to the warrant clause.

(2)  Sexual assault in the second degree is a class B felony. [L 1986, c 314, pt of §57; am L 1987, c 181, §10; am L 1997, c 366, §1; am L 2002, c 36, §1; am L 2004, c 61, §4; am L 2006, c 230, §33; am L 2009, c 11, §73]

Note

The 2009 amendment is retroactive to April 3, 2008. L 2009, c 11, §76(2).

Case Notes

Because sexual assault in the fourth degree in violation of §707-733(1)(a) and attempted sexual assault in the fourth degree in violation of §§705-500 and 707-733(1)(a) are included offenses of charged offense of attempted sexual assault in the second degree in violation of §§705-500 and 707-731(1)(a), circuit court erred in refusing, over appellant's objection, to instruct jury with respect to them. 79 H. 46, 897 P.2d 973.

Evidence sufficient to establish absence of consent and thus sufficient to establish element of "compulsion".  81 H. 39, 912 P.2d 71.

State must prove beyond a reasonable doubt that complainant was mentally defective, mentally incapacitated, or physically helpless and defendant was aware that complainant was such a person.  81 H. 447 (App.), 918 P.2d 254.

An imprisoned person's consent to "sexual penetration" by an employee of a state correctional facility is ineffective and thus is not a defense to a charge brought under subsection (1)(c).  86 H. 426 (App.), 949 P.2d 1047.

Subsection (1)(c) not unconstitutionally vague.  86 H. 426 (App.), 949 P.2d 1047.



§707-732 - Sexual assault in the third degree.

§707-732  Sexual assault in the third degree.  (1)  A person commits the offense of sexual assault in the third degree if:

(a)   The person recklessly subjects another person to an act of sexual penetration by compulsion;

(b)   The person knowingly subjects to sexual contact another person who is less than fourteen years old or causes such a person to have sexual contact with the person;

(c)   The person knowingly engages in sexual contact with a person who is at least fourteen years old but less than sixteen years old or causes the minor to have sexual contact with the person; provided that:

(i)  The person is not less than five years older than the minor; and

(ii)  The person is not legally married to the minor;

(d)   The person knowingly subjects to sexual contact another person who is mentally defective, mentally incapacitated, or physically helpless, or causes such a person to have sexual contact with the actor;

(e)   The person, while employed:

(i)  In a state correctional facility;

(ii)  By a private company providing services at a correctional facility;

(iii)  By a private company providing community‑based residential services to persons committed to the director of public safety and having received notice of this statute;

(iv)  By a private correctional facility operating in the State of Hawaii; or

(v)  As a law enforcement officer as defined in section 710-1000(13),

knowingly subjects to sexual contact an imprisoned person, a person confined to a detention facility, a person committed to the director of public safety, a person residing in a private correctional facility operating in the State of Hawaii, or a person in custody, or causes the person to have sexual contact with the actor; or

(f)   The person knowingly, by strong compulsion, has sexual contact with another person or causes another person to have sexual contact with the actor.

Paragraphs (b), (c), (d), and (e) shall not be construed to prohibit practitioners licensed under chapter 453 or 455 from performing any act within their respective practices; provided further that paragraph (e)(v) shall not be construed to prohibit a law enforcement officer from performing a lawful search pursuant to a warrant or an exception to the warrant clause.

(2)  Sexual assault in the third degree is a class C felony. [L 1986, c 314, pt of §57; am L 1987, c 181, §11; am L Sp 2001 2d, c 1, §§2, 7; am L 2002, c 36, §§2, 3; am L 2003, c 62, §1; am L 2004, c 10, §15 and c 61, §5; am L 2009, c 11, §74]

Note

The 2009 amendment is retroactive to April 3, 2008. L 2009, c 11, §76(2).

Case Notes

Sexual assault in the fourth degree under §707-733(1)(a) not an included offense of sexual assault in the third degree under subsection (1)(b) as defined by §701-109(4).  83 H. 308, 926 P.2d 599.

Where age of victim is element of sexual offense, the specified state of mind is not intended to apply to that element; defendant thus strictly liable with respect to attendant circumstance of victim's age in a sexual assault.  83 H. 308, 926 P.2d 599.

Sexual assault in the third degree, in violation of subsection (1)(b), is not, and cannot be, a "continuing offense"; each distinct act in violation of this statute constitutes a separate offense under the Hawaii Penal Code.  84 H. 1, 928 P.2d 843.

"Mentally defective".  5 H. App. 659, 706 P.2d 1333.

Based on §701-109(4)(a), fourth degree sexual assault under §707-733(1)(a) is a lesser included offense of third degree sexual assault under subsection (1)(e).  85 H. 92 (App.), 937 P.2d 933.

Third degree sexual assault committed in violation of subsection (1)(e) not a continuous offense; defendant's convictions of five counts of that offense, each based on a separate sexual contact thus did not violate §701-109(1)(e).  85 H. 92 (App.), 937 P.2d 933.

Placement of the elemental attendant circumstances after the state of mind in the enumerated elements instruction was not error; when read and considered as a whole, the instructions adequately informed the jury of the prosecution's burden to prove that complainant did not consent to the acts alleged and was not married to defendant at the time, and that defendant was aware of both circumstances when defendant acted.  97 H. 140 (App.), 34 P.3d 1039.



§707-733 - Sexual assault in the fourth degree.

§707-733  Sexual assault in the fourth degree.  (1)  A person commits the offense of sexual assault in the fourth degree if:

(a)   The person knowingly subjects another person to sexual contact by compulsion or causes another person to have sexual contact with the actor by compulsion;

(b)   The person knowingly exposes the person's genitals to another person under circumstances in which the actor's conduct is likely to alarm the other person or put the other person in fear of bodily injury; or

(c)   The person knowingly trespasses on property for the purpose of subjecting another person to surreptitious surveillance for the sexual gratification of the actor.

(2)  Sexual assault in the fourth degree is a misdemeanor.

(3)  Whenever a court sentences a defendant for an offense under this section, the court may order the defendant to submit to a pre-sentence mental and medical examination pursuant to section 706-603. [L 1986, c 314, pt of §57; am L 1991, c 214, §1]

Case Notes

Defendant's right to a fair trial was violated where counselor of victim-witness was allowed to place hands upon victim's shoulders while victim was testifying.  70 H. 472, 777 P.2d 240.

Sexual assault in the fourth degree and attempted sexual assault in the fourth degree are included offenses of attempted sexual assault in the second degree, within the meaning of §701-109(4)(c).  79 H. 46, 897 P.2d 973.

Evidence sufficient to establish absence of consent and thus sufficient to establish element of "compulsion".  81 H. 39, 912 P.2d 71.

Sexual assault in the fourth degree under subsection (1)(a) not an included offense of sexual assault in the third degree under §707-732(1)(b) as defined by §701-109(4).  83 H. 308, 926 P.2d 599.

Based on §701-109(4)(a), fourth degree sexual assault under subsection (1)(a) is a lesser included offense of third degree sexual assault under §707-732(1)(e).  85 H. 92 (App.), 937 P.2d 933.



§707-733.5 - REPEALED.

§707-733.5  REPEALED.  L 2006, c 60, §6.



§707-733.6 - Continuous sexual assault of a minor under the age of fourteen years.

[§707-733.6]  Continuous sexual assault of a minor under the age of fourteen years.  (1)  A person commits the offense of continuous sexual assault of a minor under the age of fourteen years if the person:

(a)   Either resides in the same home with a minor under the age of fourteen years or has recurring access to the minor; and

(b)   Engages in three or more acts of sexual penetration or sexual contact with the minor over a period of time, while the minor is under the age of fourteen years.

(2)  To convict under this section, the trier of fact, if a jury, need unanimously agree only that the requisite number of acts have occurred; the jury need not agree on which acts constitute the requisite number.

(3)  No other felony sex offense involving the same victim may be charged in the same proceeding with a charge under this section, unless the other charged offense occurred outside the period of the offense charged under this section, or the other offense is charged in the alternative.  A defendant may be charged with only one count under this section, unless more than one victim is involved, in which case a separate count may be charged for each victim.

(4)  Continuous sexual assault of a minor under the age of fourteen years is a class A felony. [L 2006, c 60, §1]



§707-734 - Indecent exposure.

§707-734  Indecent exposure.  (1)  A person commits the offense of indecent exposure if, the person intentionally exposes the person's genitals to a person to whom the person is not married under circumstances in which the actor's conduct is likely to cause affront.

(2)  Indecent exposure is a petty misdemeanor. [L 1986, c 314, pt of §57; am L 1991, c 214, §2]

Case Notes

Defendant did not act intentionally under circumstances likely to cause affront by exposing defendant's genitals to a fellow sunbather where, since other sunbather was also nude, there was no logical or rational basis for concluding that defendant intended to cause affront to other sunbather.  94 H. 60, 8 P.3d 1224.

Indecent exposure, in violation of this section, does not constitute an offense that entails "criminal sexual conduct" and, consequently, persons convicted of indecent exposure are not "sex offenders" for purposes of chapter 846E; thus, defendant was not required to register as a "sex offender" pursuant to chapter 846E.  102 H. 383, 76 P.3d 935.

No double jeopardy for convictions under this section and §712-1217.  8 H. App. 535, 813 P.2d 335.

Prior law.

The Proposed Draft of this section was cited in State v. Rocker, 52 H. 336, 475 P.2d 684 (1970).

Distinguished from open lewdness statute, §712-1217.  61 H. 62, 597 P.2d 10.

COMMENTARY ON §§707-730 TO 734

Act 314, Session Laws 1986, incorporated all of the sexual offenses into five degrees of sexual assault.  These new crimes comprise a graduated series of offenses from a class A felony to a petty misdemeanor, providing punishment reflecting the seriousness of the offense committed.  As a result of the changes the "voluntary social companion" distinction no longer exists between what was first and second degree rape and sodomy.  Conference Committee Report No. 51-86.

Act 214, Session Laws 1991, amended §707-733 by providing that a person commits fourth degree sexual assault if that person knowingly trespasses on property for the purpose of surreptitious surveillance.  This will avoid prosecuting innocent passersby and distinguishes this offense from simple trespass.  Conference Committee Report No. 44.

Act 214, Session Laws 1991, renamed §707-734 from sexual assault in the fifth degree to indecent exposure which is intended to deal with behavior such as nude sunbathing or streaking, which is likely to be an affront to a substantial part of the community.  Senate Committee Report No. 1000.

Act 366, Session Laws 1997, amended §707-731 to extend the existing prohibition of sexual penetration of a prisoner by a corrections officer to a general prohibition of sexual penetration of any arrested or detained person by a law enforcement officer.  The legislature found that under current law, adult corrections officers are held to a higher standard of conduct in relation to their prisoners than police officers.  The legislature further found that existing law recognized that a person in custody was in no position to consent to an act of sexual penetration by those incarcerating them.  Thus, the legislature believed that the policy of preventing coercion by correctional officers for sexual favors from inmates and to prevent inmates from using sex to extort favors from correctional officers should be extended to all law enforcement officers.  Senate Standing Committee Report No. 767, House Standing Committee Report No. 1217.

Act 379, Session Laws 1997, added §707-733.5, creating a new class A felony offense known as continuous sexual assault of a minor under the age of fourteen years, which provides specific circumstances under which sexual assault of a minor under the age of fourteen years is deemed a continuing offense.  The legislature found that public safety demanded immediate action against sex offenders who prey on children by taking advantage of their relationship of trust with respect to the minor.  According to statistics, sexual assault against minors is an offense in which an overwhelming majority of minor victims knew their perpetrator.  The legislature further found that these types of cases are often difficult to prosecute given that molesters who reside in the same household with children sexually abuse their victim over an extended period of time.  The child often has difficulty remembering or identifying the specific dates on which the child was molested and may even repress the memory of events.  Senate Standing Committee Report No. 1594, Conference Committee Report No. 28.

Act 1, Second Special Session Laws 2001, amended §§707-730 and 707-732 to require, for the offenses of sexual assault in the first degree and sexual assault in the third degree, that the minor be at least fourteen years old but less than sixteen years old, and the defendant be at least five years older than the minor and not married to the minor.  The legislature found that, in many cases, minors lacked the capacity to understand the responsibilities and ramifications of engaging in a sexual relationship with adults.  Current law allowed adults to enter into consensual sexual relationships with minors as young as fourteen years old without penalty.  The legislature believed that these minors were unfairly burdened with the presumption of knowing the consequences of engaging in sexual relations with an adult, and that the Act would protect Hawaii's children from harmful sexual relationships with adults.  Conference Committee Report No. 66, Senate Standing Committee Report No. 1394.

Act 36, Session Laws 2002, amended §§707-731 and 707-732 to prohibit private company employees at correctional facilities or in other residential services under the director of public safety from knowingly subjecting imprisoned persons to sexual contact or sexual penetration.  The legislature found inmates particularly vulnerable to sexual assaults from employees at correctional facilities.  Private employees associated with the prison system were in the same position of authority as state employees over the inmates they supervised.

The legislature found that although current state law prohibited sexual assaults against inmates in Hawaii correctional facilities, no reference was made to correctional facilities operated by private companies.  The legislature further found that the law could be construed to exclude acts by employees of private companies working in state correctional facilities.  Act 36 addressed this "loophole" in the law by ensuring that sexual offenses committed by any correctional facility employee against inmates were prohibited, regardless of the employer's status as a public or private facility.  House Standing Committee Report No.  696-02, Senate Standing Committee Report No. 3162.

Act 62, Session Laws 2003, amended §§707-730 and 707-732 by removing the sunset provision of Act 1, Second Special Session Laws 2001, which raised the age at which a person can consent to sexual contact from fourteen to sixteen years of age in most cases.  Act 62 made permanent the provisions that raised the age of consent to sixteen in most cases. House Standing Committee Report No. 568.

Act 10, Session Laws 2004, amended §§707-730 and 707-732 by amending Act 62, Session Laws 2003, to include the amendment to §707-732 by Act 36, Session Laws 2002.  Sections 707-730 and 707-732 were amended by Act 1, Second Special Session Laws 2001, subject to repeal and reenactment on June 30, 2003.  Act 36, Session Laws 2002, amended the repeal and reenactment provisions of Act 1, Second Special Session Laws 2001, to exempt Act 36's amendment of §707-732 from the repeal and reenactment.  Act 62, Session Laws 2003, deleted the repeal and reenactment provision by amending Act 1, Second Special Session Laws 2001, but not Act 36, Session Laws 2002.  House Standing Committee Report No. 1015-4.

Act 61, Session Laws 2004, amended §§707-731 and 707-732 by including as a victim of sexual assault in the second degree, a person committed to the director of public safety and knowingly subjected to sexual penetration, and by amending the offense of sexual assault in the third degree to include law enforcement officers who knowingly subject to sexual contact a person confined to a detention facility or in custody.   The Act created uniformity between the offenses of sexual assault in the second degree and in the third degree.

Act 61 also corrected an error in §707-732.  The purpose of the 2002 amendment to §§707-731 and 707-732 was to include employees of private companies in correctional facilities in sexual offense statutes that prohibit sexual contact and penetration with imprisoned persons or persons confined in a detention facility.  However, the 2002 amendment inadvertently excluded state-employed law enforcement officers and only prohibited private company employees from committing the acts.  Act 61 corrected the mistake by including state-employed law enforcement officers and clarified language regarding what does and does not constitute an offense. Conference Committee Report No. 35-04, Senate Standing Committee Report No. 3121.

Act 60, Session Laws 2006, added §707-733.6, reenacting provisions that define the behavior that constitutes the crime of continuous sexual assault of a minor under the age of fourteen years and the unanimity required to convict a person of the crime.  Act 60, along with the proposed constitutional amendment in Senate Bill 2246, was intended to reverse the effect of State v. Rabago, 103 Haw. 236 (2003).  Under the current law, it is difficult to prosecute persons who repeatedly sexually assault young children because of the difficulty the children have in remembering the individual dates on which they were sexually assaulted.  Act 60 permitted the conviction of a person of the continuous sexual assault of a child, if each member of the jury was convinced beyond a reasonable doubt that the defendant had sexually assaulted the child the required minimum number of times, even without unanimity as to the individual assaults, thus making it easier to prosecute those who repeatedly sexually assault children.  Senate Standing Committee Report No. 3010, House Standing Committee Report No. 150-06.

Act 230, Session Laws 2006, amended §707-730(1) by adding [the offense of knowingly subjecting to sexual penetration another person who is mentally defective and] the offense of date rape as sexual assault in the first degree.  House Standing Committee Report No. 665-06.

Act 230, Session Laws 2006, amended §707-731(1) by deleting the offense of knowingly subjecting to sexual penetration another person who is mentally defective as sexual assault in the second degree to conform to the amendment made in §707-730(1) by the Act.

Act 11, Session Laws 2009, amended §§707-730(1), 707-731(1), and 707-732(1), by deleting references to chapter 460, relating to osteopathy, which was repealed by Act 5, Session Laws 2008.  Senate Standing Committee Report No. 49.



§707-739 - REPEALED.

§707-739  REPEALED.  L 1975, c 163, §5.



§707-740 - REPEALED.

§707-740  REPEALED.  L 1981, c 213, §8.



§707-741 - Incest.

§707-741  Incest.  (1)  A person commits the offense of incest if the person commits an act of sexual penetration with another who is within the degrees of consanguinity or affinity within which marriage is prohibited.

(2)  Incest is a class C felony. [L 1972, c 9, pt of §1; am L 1987, c 176, §1; gen ch 1992]

Cross References

Degrees of consanguinity or affinity within which marriage is prohibited, see §572-1(1).

COMMENTARY ON §707-741

The Proposed Draft had recommended the deletion of incest as a crime.  The Legislature, however, decided to retain the offense and found "that sexual intercourse with another who is within the degrees of consanguinity or affinity within which marriage is prohibited by HRS §572-1 should be prohibited for the reason such marriages are prohibited."  Conference Committee Report No. 2 (1972).

ADDITIONAL COMMENT

The Proposed Draft had suggested a provision (§741 of the Proposed Draft) that no person shall be convicted of a felony upon the uncorroborated testimony of the alleged victim.  The Legislature rejected this concept, however, since it felt that there is little probability of corroborating evidence in the cases listed in Part V.  The Legislature felt that the corroborating evidence requirement would prevent effective enforcement of the acts prohibited under this part.  Conference Committee Report No. 2 (1972).

Case Notes

Incest is a general intent crime.  66 H. 281, 660 P.2d 522.



§707-742 - REPEALED.

§707-742  REPEALED.  L 1980, c 164, §13.

Cross References

For similar provisions, see §626-1, rule 412.



§707-743 - REPEALED.

§707-743  REPEALED.  L 1997, c 316, §4.

Cross References

For present provisions, see chapter 846E.



§707-750 - Promoting child abuse in the first degree.

[PART VI.  CHILD ABUSE]

§707-750  Promoting child abuse in the first degree.  (1)  A person commits the offense of promoting child abuse in the first degree if, knowing or having reason to know its character and content, the person:

(a)   Produces or participates in the preparation of child pornography;

(b)   Produces or participates in the preparation of pornographic material that employs, uses, or otherwise contains a minor engaging in or assisting others to engage in sexual conduct; or

(c)   Engages in a pornographic performance that employs, uses, or otherwise contains a minor engaging in or assisting others to engage in sexual conduct.

(2)  As used in this section:

"Child pornography" means any pornographic visual representation, including any photograph, film, video, picture, or computer or computer-generated image or picture, whether made or produced by electronic, mechanical, or other means, of sexual conduct, if:

(a)   The pornographic production of such visual representation involves the use of a minor engaging in sexual conduct; or

(b)   The pornographic visual representation has been created, adapted, or modified to appear that an identifiable minor is engaging in sexual conduct.

"Community standards" means the standards of the State.

"Computer" shall have the same meaning as in section 708-890.

"Lascivious" means tending to incite lust, to deprave the morals in respect to sexual relations, or to produce voluptuous or lewd emotions in the average person, applying contemporary community standards.

"Material" means any printed matter, visual representation, or sound recording and includes, but is not limited to, books, magazines, motion picture films, pamphlets, newspapers, pictures, photographs, and tape or wire recordings.

"Minor" means any person less than eighteen years old.

"Performance" means any play, motion picture film, dance, or other exhibition performed before any audience.

"Pornographic" shall have the same meaning as in section 712-1210.

"Produces" means to produce, direct, manufacture, issue, publish, or advertise.

"Sadomasochistic abuse" means flagellation or torture by or upon a person as an act of sexual stimulation or gratification.

"Sexual conduct" means acts of masturbation, homosexuality, lesbianism, bestiality, sexual penetration, deviate sexual intercourse, sadomasochistic abuse, or lascivious exhibition of the genital or pubic area of a minor.

"Visual representation" refers to, but is not limited to, undeveloped film and videotape and data stored on computer disk or by electronic means that are capable of conversion into a visual image.

(3)  The fact that a person engaged in the conduct specified by this section is prima facie evidence that the person engaged in that conduct with knowledge of the character and content of the material or the performance produced, directed, or participated in.  The fact that the person who was employed, used, or otherwise contained in the pornographic material or performance, was at that time, a minor, is prima facie evidence that the defendant knew the person to be a minor.

(4)  Promoting child abuse in the first degree is a class A felony. [L 1978, c 214, §1; am L 1982, c 218, §1; am L 1986, c 314, §58; am L 1988, c 91, §1; am L 1997, c 363, §1; am L 2002, c 200, §2]



§707-751 - Promoting child abuse in the second degree.

§707-751  Promoting child abuse in the second degree.  (1)  A person commits the offense of promoting child abuse in the second degree if, knowing or having reason to know its character and content, the person:

(a)  Disseminates child pornography;

(b)  Reproduces child pornography with intent to disseminate;

(c)  Disseminates any book, magazine, periodical, film, videotape, computer disk, or any other material that contains an image of child pornography; or

(d)  Disseminates any pornographic material which employs, uses, or otherwise contains a minor engaging in or assisting others to engage in sexual conduct.

(2)  As used in this section:

"Child pornography" means any pornographic visual representation, including any photograph, film, video, picture, or computer or computer-generated image or picture, whether made or produced by electronic, mechanical, or other means, of sexual conduct, if:

(a)  The pornographic production of such visual representation involves the use of a minor engaging in sexual conduct; or

(b)  The pornographic visual representation has been created, adapted, or modified to appear that an identifiable minor is engaging in sexual conduct.

"Community standards" means the standards of the State.

"Computer" shall have the same meaning as in section 708-890.

"Disseminate" means to publish, sell, distribute, transmit, exhibit, present material, mail, ship, or transport by any means, including by computer, or to offer or agree to do the same.

"Lascivious" means tending to incite lust, to deprave the morals in respect to sexual relations, or to produce voluptuous or lewd emotions in the average person, applying contemporary community standards.

"Material" means any printed matter, visual representation, or sound recording and includes, but is not limited to, books, magazines, motion picture films, pamphlets, newspapers, pictures, photographs, and tape or wire recordings.

"Minor" means any person less than eighteen years old.

"Pornographic" shall have the same meaning as in section 712-1210.

"Sadomasochistic abuse" means flagellation or torture by or upon a person as an act of sexual stimulation or gratification.

"Sexual conduct" means acts of masturbation, homosexuality, lesbianism, bestiality, sexual penetration, deviate sexual intercourse, sadomasochistic abuse, or lascivious exhibition of the genital or pubic area of a minor.

"Visual representation" refers to, but is not limited to, undeveloped film and videotape, and data stored on computer disk or by electronic means that are capable of conversion into a visual image.

(3)  The fact that a person engaged in the conduct specified by this section is prima facie evidence that the person engaged in that conduct with knowledge of the character and content of the material.  The fact that the person who was employed, used, or otherwise contained in the pornographic material was at that time, a minor, is prima facie evidence that the defendant knew the person to be a minor.

(4)  Promoting child abuse in the second degree is a class B felony. [L 1978, c 214, §2; am L 1982, c 218, §2; am L 1986, c 314, §59; am L 1997, c 363, §2; am L 2002, c 200, §3]

Cross References

Reporting on child abuse, see chapter 350.

Promoting pornography, see §712-1214.

Law Journals and Reviews

State v. Kam:  The Constitutional Status of Obscenity in Hawaii.  11 UH L. Rev. 253.

The Jurisdictional Limits of Federal Criminal Child Pornography Law.  21 UH L. Rev. 73.

COMMENTARY ON §§707-750 AND 751

Act 214, Session Laws 1978, added these sections to prevent the sexual exploitation of children.  Dealing with activities involving the participation of children without attempting to define the conduct in terms of pornography, these sections classify the offenses as offenses against the person rather than pornography.  It is an offense for anyone to engage in the proscribed activities whether the material or performance involving a minor is pornographic or not.  Senate Conference Committee Report No. 27-78, House Conference Committee Report No. 21.

Act 218, Session Laws 1982, amended these sections to clarify that the offense of promoting child abuse applies to the use of minors in pornographic material.  Section 707-751 was found to be unconstitutional because "the statute prohibited speech protected by the First and Fourteenth Amendment of the United States Constitution...and because the statute did not incorporate the three-part test defining obscenity as enunciated by the U.S. Supreme Court in the case of Miller v. California, the statute prohibited non-obscene as well as obscene materials."  The constitutionality of the section is on appeal but the Legislature found "that any question as to what is being prohibited should be clarified."  House Conference Committee Report No. 4, Senate Conference Committee Report No. 3.

Act 91, Session Laws 1988, amended §707-750 by reclassifying the offense of promoting child abuse in the first degree from a class B felony to a class A felony.  The legislature found that victims of child abuse are the least able to defend themselves, and the resulting emotional scars of these victims increase the likelihood of further contact with the criminal justice system; therefore, a more severe punishment for this offense is warranted.  The legislature also found that reclassifying this offense will make the classification consistent with the current penalty for sexual abuse in the first degree involving a minor.  House Standing Committee Report No. 481-88, Senate Standing Committee Report No. 2545.

Act 363, Session Laws 1997, amended §§707-750 and 707-751 to include persons producing or making pornographic material involving minors under the offense of child abuse.  The legislature found that under existing child abuse laws, in order for a person to be charged with child abuse, the pornographic materials must show a minor engaged in or assisting others to engage in a sexual act.  This loophole in the law allowed persons producing those materials to exploit children by using them in sexually explicit poses without technically violating the law. The legislature believed that it was important to extend the scope of the offense of child abuse to include producing material in which children are exploited through sexually explicit conduct.

The Act also, inter alia, amended the definition of "sexual conduct" to include lascivious exhibition of the genital or pubic area of a minor, and added the definitions of "lascivious" and "community standards", in both §§707-750 and 707-751.  Section 707-751 was also amended to include possession of pornographic material involving children as an offense.  Senate Standing Committee Report No. 757, House Standing Committee Report No. 1214.

Act 200, Session Laws 2002, amended these sections by, among other things, defining "child pornography" to encompass computer-generated representations of minors.  The legislature found that Act 200 addressed the problem of utilizing computer technology in committing crimes against children.  House Standing Committee Report No. 417-02, Conference Committee Report No. 36-02.

Case Notes

Statute not unconstitutionally overbroad.  65 H. 116, 648 P.2d 190.

Hawaii Legal Reporter Citations

Due process.  81-1 HLR 810147.



§707-752 - Promoting child abuse in the third degree.

[§707-752]  Promoting child abuse in the third degree.  (1)  A person commits the offense of promoting child abuse in the third degree if, knowing or having reason to know its character and content, the person possesses:

(a)   Child pornography;

(b)   Any book, magazine, periodical, film, videotape, computer disk, electronically stored data, or any other material that contains an image of child pornography; or

(c)   Any pornographic material that employs, uses, or otherwise contains a minor engaging in or assisting others to engage in sexual conduct.

(2)  As used in this section:

"Child pornography" means any pornographic visual representation, including any photograph, film, video, picture, or computer or computer-generated image or picture, whether made or produced by electronic, mechanical, or other means, of sexual conduct, if:

(a)   The pornographic production of the visual representation involves the use of a minor engaging in sexual conduct; or

(b)   The pornographic visual representation has been created, adapted, or modified to appear that an identifiable minor is engaging in sexual conduct.

"Community standards" means the standards of the State.

"Computer" shall have the same meaning as in section 708-890.

"Lascivious" means tending to incite lust, to deprave the morals with respect to sexual relations, or to produce voluptuous or lewd emotions in the average person, applying contemporary community standards.

"Material" means any printed matter, visual representation, or sound recording and includes, but is not limited to, books, magazines, motion picture films, pamphlets, newspapers, pictures, photographs, and tape or wire recordings.

"Minor" means any person less than eighteen years old.

"Pornographic" shall have the same meaning as in section 712-1210.

"Sadomasochistic abuse" means flagellation or torture by or upon a person as an act of sexual stimulation or gratification.

"Sexual conduct" means acts of masturbation, homosexuality, lesbianism, bestiality, sexual penetration, deviate sexual intercourse, sadomasochistic abuse, or lascivious exhibition of the genital or pubic area of a minor.

"Visual representation" includes but is not limited to undeveloped film and videotape and data stored on computer disk or by electronic means that are capable of conversion into a visual image.

(3)  The fact that a person engaged in the conduct specified by this section is prima facie evidence that the person engaged in that conduct with knowledge of the character and content of the material.  The fact that the person who was employed, used, or otherwise contained in the pornographic material was, at that time, a minor is prima facie evidence that the defendant knew the person to be a minor.

(4)  Promoting child abuse in the third degree is a class C felony. [L 2002, c 200, pt of §1]



§707-753 - Affirmative defense to promoting child abuse.

[§707-753]  Affirmative defense to promoting child abuse.  It shall be an affirmative defense to a charge of promoting child abuse in the third degree that the defendant:

(a)   Possessed less than three images of child pornography; and

(b)   Promptly and in good faith, and without retaining or allowing any person, other than a law enforcement agency, to access any image or copy thereof:

(i)  Took reasonable steps to destroy each such image; or

(ii)  Reported the matter to a law enforcement agency and afforded that agency access to each such image. [L 2002, c 200, pt of §1]

COMMENTARY ON §§707-752 AND 753

Act 200, Session Laws 2002, added these sections to add the offense of third degree promoting child abuse that prohibits the knowing possession of child pornography and to provide an affirmative defense to [promoting] child abuse that includes cooperation with law enforcement or destruction of the child pornography.  House Standing Committee Report No. 417-02.



§707-756 - Electronic enticement of a child in the first degree.

§707-756  Electronic enticement of a child in the first degree.  (1)  Any person who, using a computer or any other electronic device:

(a)   Intentionally or knowingly communicates:

(i)  With a minor known by the person to be under the age of eighteen years;

(ii)  With another person, in reckless disregard of the risk that the other person is under the age of eighteen years, and the other person is under the age of eighteen years; or

(iii)  With another person who represents that person to be under the age of eighteen years;

(b)   With the intent to promote or facilitate the commission of a felony:

(i)  That is a murder in the first or second degree;

(ii)  That is a class A felony; or

(iii)  That is another covered offense as defined in section 846E-1,

agrees to meet with the minor, or with another person who represents that person to be a minor under the age of eighteen years; and

(c)   Intentionally or knowingly travels to the agreed upon meeting place at the agreed upon meeting time,

is guilty of electronic enticement of a child in the first degree.

(2)  Electronic enticement of a child in the first degree is a class B felony.  Notwithstanding any law to the contrary, a person convicted of electronic enticement of a child in the first degree shall be sentenced to an indeterminate term of imprisonment as provided by law. [L 2002, c 200, pt of §1; am L 2006, c 80, §2; am L 2008, c 80, §3]



§707-756 and 707 - 757 to mandate at least one year of incarceration for defendants convicted of electronic enticement of a child.

§707-757  Electronic enticement of a child in the second degree.  (1)  Any person who, using a computer or any other electronic device:

(a)   Intentionally or knowingly communicates:

(i)  With a minor known by the person to be under the age of eighteen years;

(ii)  With another person, in reckless disregard of the risk that the other person is under the age of eighteen years, and the other person is under the age of eighteen years; or

(iii)  With another person who represents that person to be under the age of eighteen years; and

(b)   With the intent to promote or facilitate the commission of a felony, agrees to meet with the minor, or with another person who represents that person to be a minor under the age of eighteen years; and

(c)   Intentionally or knowingly travels to the agreed upon meeting place at the agreed upon meeting time;

is guilty of electronic enticement of a child in the second degree.

(2)  Electronic enticement of a child in the second degree is a class C felony.  Notwithstanding any law to the contrary, if a person sentenced under this section is sentenced to probation rather than an indeterminate term of imprisonment, the terms and conditions of probation shall include, but not be limited to, a term of imprisonment of one year. [L 2002, c 200, pt of §1; am L 2006, c 80, §3]

COMMENTARY ON §§707-756 AND 757

Act 200, Session Laws 2002, added these sections to create criminal offenses relating to electronic enticement of a child.  The legislature found that Act 200 addressed the problem of utilizing computer technology in committing crimes against children.  Conference Committee Report No. 36-02.

Act 80, Session Laws 2006, amended §§707-756 and 707-757 to mandate at least one year of incarceration for defendants convicted of electronic enticement of a child.   Act 80 provided a means to ensure the safety of Hawaii's children, enhance enforcement efforts, and impose significant penalties against those who prey on the most vulnerable members of the community.  Conference Committee Report No. 10-06.

Act 80, Session Laws 2008, amended §707-756 to clarify the element of electronic enticement of a child in the first degree pertaining to the intent to promote or facilitate the commission of another crime.  Conference Committee Report No. 82-08.



§707-758 - REPEALED.

§707-758  REPEALED.  L 2002, c 240, §11.



§707-759 - Indecent electronic display to a child.

[§707-759]  Indecent electronic display to a child.  (1)  Any person who intentionally masturbates or intentionally exposes the genitals in a lewd or lascivious manner live over a computer online service, internet service, or local bulletin board service and who knows or should know or has reason to believe that the transmission is viewed on a computer or other electronic device by:

(a)   A minor known by the person to be under the age of eighteen years;

(b)   Another person, in reckless disregard of the risk that the other person is under the age of eighteen years, and the other person is under the age of eighteen years; or

(c)   Another person who represents that person to be under the age of eighteen years,

is guilty of indecent electronic display to a child.

(2)  Indecent electronic display to a child is a misdemeanor. [L 2008, c 80, §1]

COMMENTARY ON §707-759

Act 80, Session Laws 2008, added this section, establishing a new offense to address a specific form of grooming conduct by child predators involving masturbation or the lewd or lascivious exposure of the predator's genitals over the computer for view by a minor.  The legislature found that with the widespread use and acceptance of the Internet and computers as tools for social networking and the anonymity they appeared to provide, children and teens are at a greater risk for victimization by persons who seek out minors for sexual purposes.  Online predators abuse modern day technology to covertly invade what is considered to be the most secure of places, the home.  Conference Committee Report No. 82-08, Senate Standing Committee Report No. 3407.



§707-760 - Definitions.

[PART VII.]  EXTORTION

§707-760  Definitions.  For the purposes of this part:

(1)  "An extortionate means" is any means which involves the use, or an express or implicit threat of the use, of violence or other criminal means to cause harm to the person, reputation, or property of any person.

(2)  "Creditor", with reference to any given extension of credit, refers to any person making that extension of credit, or to any person claiming by, under, or through any person making that extension of credit.

(3)  "Debtor", with reference to any given extension of credit, refers to any person to whom that extension of credit is made, or to any person who guarantees the repayment of that extension of credit, or in any manner undertakes to indemnify the creditor against loss resulting from the failure of any person to whom that extension of credit is made to repay the same.

(4)  "Repayment of any extension of credit" includes the repayment, satisfaction, or discharge in whole or in part of any debt or claim, acknowledged or disputed, valid or invalid, resulting from or in connection with that extension of credit.

(5)  "To collect an extension of credit" means to induce in any way any person to make repayment thereof.

(6)  "To extend credit" means to make or renew any loan or to enter into any agreement, tacit or express, whereby the repayment or satisfaction of any debt or claim, whether acknowledged or disputed, valid or invalid, and however arising, may or will be deferred. [L 1979, c 106, pt of §1; am L 1980, c 232, §38]



§707-761 - Extortionate extension of credit; prima facie evidence.

§707-761  Extortionate extension of credit; prima facie evidence.  (1)  An extortionate extension of credit is any extension of credit with respect to which it is the understanding of the creditor and the debtor at the time it is made that delay in making repayment or failure to make repayment could result in the use of violence or other criminal means to cause harm to the person, reputation, or property of any person.

(2)  In any prosecution under this part, if it is shown that all of the following factors were present in connection with the extension of credit in question, there is prima facie evidence that the extension of credit was extortionate, but this section is nonexclusive and in no way limits the effect or applicability of subsection (1):

(a)   The repayment of the extension of credit, or the performance of any promise given in consideration thereof, would be unenforceable, through civil judicial processes against the debtor:

(i)  In the jurisdiction within which the debtor, if a natural person, resided; or

(ii)  In every jurisdiction within which the debtor, if other than a natural person, was incorporated or qualified to do business at the time the extension of credit was made;

(b)   The extension of credit was made at a rate of interest in excess of a yearly rate of forty-five per cent calculated according to the actuarial method of allocating payments made on a debt between principal and interest, pursuant to which payment is applied first to the accumulated interest and the balance applied to the unpaid principal;

(c)   At the time the extension of credit was made, the debtor reasonably believed that either:

(i)  One or more extensions of credit by the creditor had been collected or attempted to be collected by extortionate means, or the nonrepayment thereof had been punished by extortionate means; or

(ii)  The creditor had a reputation for the use of extortionate means to collect extensions of credit or to punish the nonrepayment thereof;

(d)   Upon the making of the extension of credit, the total of the extensions of credit by the creditor to the debtor then outstanding, including any unpaid interest or similar charges, exceeded $100.

(3)  In any prosecution under this part, if evidence has been introduced tending to show the existence of any of the circumstances described in subparagraph (2)(a) or (2)(b) of this section, and direct evidence of the actual belief of the debtor as to the creditor's collection practices is not available, then for the purpose of showing the understanding of the debtor and the creditor at the time the extension of credit was made, the court may in its discretion allow evidence to be introduced tending to show the reputation as to collection practices of the creditor in any community of which the debtor was a member at the time of the extension. [L 1979, c 106, pt of §1; am L 1980, c 232, §38]



§707-762 - Financing extortionate extensions of credit.

[§707-762]  Financing extortionate extensions of credit.  "Financing extortionate extensions of credit" includes wilfully advancing money or property, whether as a gift, as a loan, as an investment, pursuant to a partnership or profit-sharing agreement, or otherwise to any person, with reasonable grounds to believe that it is the intention of that person to use the money or property so advanced directly or indirectly for the purpose of making extortionate extensions of credit. [L 1979, c 106, pt of §1]



§707-763 - Collection of extensions of credit by extortionate means.

§707-763  Collection of extensions of credit by extortionate means.  (1)  "Collection of extensions of credit by extortionate means" includes knowingly participating in any way, or conspiring to do so, in the use of any extortionate means:

(a)   To collect or attempt to collect any extension of credit; or

(b)   To punish any person for the nonrepayment thereof.

(2)  In any prosecution under this part, for the purpose of showing an implicit threat as a means of collection, evidence may be introduced tending to show that one or more extensions of credit by the creditor were, to the knowledge of the person against whom the implicit threat was alleged to have been made, collected or attempted to be collected by extortionate means or that the nonrepayment thereof was punished by extortionate means.

(3)  In any prosecution under this part, if evidence has been introduced tending to show the existence, at the time the extension of credit in question was made, of the circumstances described in subsection (2)(a) or subsection (2)(b) of section 707-761 and direct evidence of the actual belief of the debtor as to the creditor's collection practices is not available, then for the purpose of showing that words or other means of communication, shown to have been employed as a means of collection, in fact carried an express or implicit threat, the court may in its discretion allow evidence to be introduced tending to show the reputation of the defendant in any community of which the person against whom the alleged threat was made was a member at the time of collection or attempt at collection. [L 1979, c 106, pt of §1; am L 1980, c 232, §39]

COMMENTARY ON §§707-760 TO 763

Act 106, Session Laws 1979, established these sections to extend Hawaii's extortion laws to prohibit extortionate credit transactions.



§707-764 - Extortion.

§707-764  Extortion.  A person commits extortion if the person does any of the following:

(1)  Obtains, or exerts control over, the property, labor, or services of another with intent to deprive another of property, labor, or services by threatening by word or conduct to:

(a)  Cause bodily injury in the future to the person threatened or to any other person;

(b)  Cause damage to property or cause damage, as defined in section 708-890, to a computer, computer system, or computer network;

(c)  Subject the person threatened or any other person to physical confinement or restraint;

(d)  Commit a penal offense;

(e)  Accuse some person of any offense or cause a penal charge to be instituted against some person;

(f)  Expose a secret or publicize an asserted fact, whether true or false, tending to subject some person to hatred, contempt, or ridicule, or to impair the threatened person's credit or business repute;

(g)  Reveal any information sought to be concealed by the person threatened or any other person;

(h)  Testify or provide information or withhold testimony or information with respect to another's legal claim or defense;

(i)  Take or withhold action as a public servant, or cause a public servant to take or withhold such action;

(j)  Bring about or continue a strike, boycott, or other similar collective action, to obtain property that is not demanded or received for the benefit of the group that the defendant purports to represent;

(k)  Destroy, conceal, remove, confiscate, or possess any actual or purported passport, or any other actual or purported government identification document, or other immigration document, of another person; or

(l)  Do any other act that would not in itself substantially benefit the defendant but that is calculated to harm substantially some person with respect to the threatened person's health, safety, business, calling, career, financial condition, reputation, or personal relationships;

(2)  Intentionally compels or induces another person to engage in conduct from which another has a legal right to abstain or to abstain from conduct in which another has a legal right to engage by threatening by word or conduct to do any of the actions set forth in paragraph (1)(a) through (l); or

(3)  Makes or finances any extortionate extension of credit, or collects any extension of credit by extortionate means. [L 1979, c 106, pt of §1; am L 2001, c 33, §3; am L 2008, c 147, §4]

Case Notes

In RICO action, plaintiff did not satisfy essential element of extortion and failed to establish attempted extortion regarding defendant's letter to plaintiff.  855 F. Supp. 1156.

"Legal right to abstain" as an essential component of the offense under subsection (2).  63 H. 105, 621 P.2d 381.

Substantial direct and circumstantial evidence existed from which jury could have convicted defendant of theft in the first degree by extortion.  64 H. 65, 637 P.2d 407.

Elements of crime established even though victim did not drop criminal charges against the defendant.  70 H. 245, 768 P.2d 239.



§707-765 - Extortion in the first degree.

§707-765  Extortion in the first degree.  (1)  A person commits the offense of extortion in the first degree if the person commits extortion:

(a)   Of property, labor, or services the value of which exceeds $200 in total during any twelve-month period; or

(b)   By making or financing any extortionate extension of credit, or by collecting any extension of credit by extortionate means.

(2)  Extortion in the first degree is a class B felony. [L 1979, c 106, pt of §1; gen ch 1993; am L 2008, c 147, §5]

Case Notes

Evidence sufficient to convict defendant under this section; evidence showed that victim borrowed $1,100 from brother and gave it to defendant; when victim borrowed the money, it became victim's money.  103 H. 68 (App.), 79 P.3d 686.



§707-766 - Extortion in the second degree.

§707-766  Extortion in the second degree.  (1)  A person commits the offense of extortion in the second degree if the person commits extortion:

(a)   Of property, labor, or services the value of which exceeds $50 during any twelve-month period; or

(b)   As set forth in section 707-764(2).

(2)  Extortion in the second degree is a class C felony. [L 1979, c 106, pt of §1; am L 1993, c 28, §1; am L 2008, c 147, §6]

Case Notes

Terroristic threatening in the second degree is not a lesser included offense of attempted extortion in the second degree.  70 H. 456, 776 P.2d 392.



§707-767 - Extortion in the third degree.

§707-767  Extortion in the third degree.  (1)  A person commits the offense of extortion in the third degree if the person commits extortion of property, labor, or services.

(2)  Extortion in the third degree is a misdemeanor. [L 1979, c 106, pt of §1; gen ch 1993; am L 2008, c 147, §7]



§707-768 - Firearms, explosives, and dangerous weapons.

[§707-768]  Firearms, explosives, and dangerous weapons.  Extortion in any degree is a class A felony when a firearm, explosive, or any dangerous weapon is immediately available and is physically used as part of the threat. [L 1979, c 106, pt of §1]

Cross References

Firearms; dangerous weapons, see §§134-1, 51.



§707-769 - Defenses to extortion.

§707-769  Defenses to extortion.  (1)  It is a defense to a prosecution for extortion as defined by paragraph (1) of section 707-764 that the defendant:

(a)   Was unaware that the property or service was that of another; or

(b)   Believed that the defendant was entitled to the property or services under a claim or right or that the defendant was authorized, by the owner or by law, to obtain or exert control as the defendant did.

(2)  If the owner of the property is the defendant's spouse or reciprocal beneficiary, it is a defense to a prosecution for extortion under paragraph (1) of section 707-764 that:

(a)   The property which is obtained or over which unauthorized control is exerted constitutes household belongings; and

(b)   The defendant and the defendant's spouse or reciprocal beneficiary were living together at the time of the conduct.

(3)  "Household belongings" means furniture, personal effects, vehicles, or money or its equivalent in amounts customarily used for household purposes, and other property usually found in and about the common dwelling and accessible to its occupants.

(4)  It is an affirmative defense to a prosecution for extortion as defined in paragraphs (1) and (2) of section 707-764 and as further defined by subparagraphs (e), (f), (g), and (i), that the defendant believed the threatened accusation, penal charge, or exposure to be true, or the proposed action of a public servant was justified, and that the defendant's sole intention was to compel or induce the victim to give property or services to the defendant due the defendant as restitution or indemnification for harm done, or as compensation for property obtained or lawful services performed, or to induce the victim to take reasonable action to prevent or to remedy the wrong which was the subject of the threatened accusation, charge, exposure, or action of a public servant in circumstances to which the threat relates.

(5)  In a prosecution for extortion as defined in paragraph (1) of section 707-764, it is not a defense that the defendant has an interest in the property if the owner has an interest in the property to which the defendant is not entitled. [L 1979, c 106, pt of §1; gen ch 1993; am L 1997, c 383, §68]

Case Notes

Defendant's attempt to obtain plaintiff's property was made under claim of [sic] right.  855 F. Supp. 1156.

COMMENTARY ON §§707-764 TO 769

Act 106, Session Laws 1979, established these sections as part of a consolidation of laws pertaining to extortion wherein the Legislature sought to make those laws simpler and more comprehensive.  The Legislature rejected a provision making acts which caused the victim "great mental anguish" extortion in the first degree on the grounds that such a standard is too subjective, and would differ from one individual to the next.  Conference Committee Report No. 43.

Act 28, Session Laws 1993, amended §707-766 by stating the elements of the offense of extortion in the second degree in the disjunctive, consistent with the intent of the 1979 legislature in enacting that section, and by making the language of that section gender neutral.  House Standing Committee Report No. 190, Senate Standing Committee Report No. 1121.

Act 383, Session Laws 1997, amended §707-769 to provide a defense to prosecution for extortion to reciprocal beneficiaries.  In establishing the status of reciprocal beneficiaries, the Act provides certain rights and benefits, and represents a commitment to provide substantially similar government rights to those couples who are barred by law from marriage.  Conference Committee Report No. 2.

Act 33, Session Laws 2001, strengthened the State's computer crime laws by, among other things, amending §707-764 to clarify the offense of extortion to include threatening by word or conduct to cause damage to a computer, computer system, or computer network.  The legislature found that society was adopting at a rapid pace, computer technology to conduct activities of daily living.  Computer technology was being utilized not only for purposes of business and recreation, but also for criminal activity.  Thus, computer-related criminal activity was on the rise as society's dependence on computers increased.  Senate Standing Committee Report No. 1508.

Act 147, Session Laws 2008, amended §707-764 by adding a reference to unlawfully obtaining "labor" [in paragraph (1)], and by adding as an element of the offense of extortion, to destroy, conceal, remove, confiscate, or possess a passport or other government identification or immigration document of another person.  The legislature strengthened the laws on prostitution and related offenses to deter and punish sexual exploitation of minors, including obscenity-related activities.  Conference Committee Report No. 38-08.

Act 147, Session Laws 2008, amended §§707-765(1), 707-666(1), and 707-767(1) by adding a reference to "labor" as an element of the offenses of extortion in the first, second, and third degrees.  Conference Committee Report No. 38-08.






CHAPTER 708 - OFFENSES AGAINST PROPERTY RIGHTS

§708-800 - Definitions of terms in this chapter.

PART I.  GENERAL PROVISIONS RELATING TO OFFENSES AGAINST

PROPERTY RIGHTS

§708-800  Definitions of terms in this chapter.  In this chapter, unless a different meaning plainly is required, the following definitions apply.

"Agricultural equipment, supplies, or products" mean any agricultural equipment, supplies, or commercial agricultural products or commodities raised, grown, or maintained by a commercial agricultural enterprise or research agency while owned by the enterprise or agency.

"Apartment building" means any structure containing one or more dwelling units which is not a hotel or a single-family residence.

"Aquacultural equipment, supplies, or products" means any equipment, supplies, products, or commodities used, raised, grown, or maintained for the production of fish, shellfish, mollusk, crustacean, algae, or other aquatic plant or animal by an aquaculture enterprise or research agency while owned by the enterprise or agency.

"Building" includes any structure, and the term also includes any vehicle, railway car, aircraft, or watercraft used for lodging of persons therein; each unit of a building consisting of two or more units separately secured or occupied is a separate building.

"Cable operator" means any person who provides cable television service by means of a set of closed transmission paths and associated signal generation, reception, and control equipment designed to deliver such programming to multiple subscribers.

"Cable television service" means one-way transmission of programming provided by, or generally considered comparable to programming provided by, a television broadcast station or other information made available by a cable operator to all subscribers generally.

"Cable television service device" means any mechanical or electronic instrument, apparatus, equipment or device which can be used to obtain cable television services without payment of applicable charges therefor.  A "cable television service device" does not include any instrument, apparatus, equipment, device, facility or any component thereof furnished by a cable operator in the ordinary course of its business.

"Cardholder" means the person or organization named on the face of a credit card to whom or for whose benefit the credit card is issued by an issuer.

"Confidential personal information" means information in which an individual has a significant privacy interest, including but not limited to a driver's license number, a social security number, an identifying number of a depository account, a bank account number, a password or other information that is used for accessing information, or any other name, number, or code that is used, alone or in conjunction with other information, to confirm the identity of a person.

"Control over the property" means the exercise of dominion over the property and includes, but is not limited to, taking, carrying away, or possessing the property, or selling, conveying, or transferring title to or an interest in the property.

"Credit card" means any instrument or device, whether known as a credit card, credit plate, debit card, electronic benefits transfer card, or by any other name, issued with or without fee by an issuer for the use of the cardholder in obtaining money, goods, services, or anything else of value.

"Dealer" means a person in the business of buying and selling goods.

"Deception" occurs when a person knowingly:

(1)  Creates or confirms another's impression which is false and which the defendant does not believe to be true;

(2)  Fails to correct a false impression which the person previously has created or confirmed;

(3)  Prevents another from acquiring information pertinent to the disposition of the property involved;

(4)  Sells or otherwise transfers or encumbers property, failing to disclose a lien, adverse claim, or other legal impediment to the enjoyment of the property, whether that impediment is or is not valid, or is or is not a matter of official record; or

(5)  Promises performance which the person does not intend to perform or knows will not be performed, but a person's intention not to perform a promise shall not be inferred from the fact alone that the person did not subsequently perform the promise.

The term "deception" does not, however, include falsity as to matters having no pecuniary significance, or puffing by statements unlikely to deceive ordinary persons in the group addressed.  "Puffing" means an exaggerated commendation of wares or services in communications addressed to the public or to a class or group.

"Deprive" means:

(1)  To withhold property or cause it to be withheld from a person permanently or for so extended a period or under such circumstance that a significant portion of its economic value, or of the use and benefit thereof, is lost to the person; or

(2)  To dispose of the property so as to make it unlikely that the owner will recover it; or

(3)  To retain the property with intent to restore it to the owner only if the owner purchases or leases it back, or pays a reward or other compensation for its return; or

(4)  To sell, give, pledge, or otherwise transfer any interest in the property; or

(5)  To subject the property to the claim of a person other than the owner.

"Distributes" means to sell, transfer, give or deliver to another, or to leave, barter, or exchange with another, or to offer or agree to do the same.

"Dwelling" means a building which is used or usually used by a person for lodging.

"Encoding" means making, changing, altering, erasing, adding, creating, or manipulating a credit card number electronically, or magnetically, or both.

"Enter or remain unlawfully."  A person "enters or remains unlawfully" in or upon premises when the person is not licensed, invited, or otherwise privileged to do so.  A person who, regardless of the person's intent, enters or remains in or upon premises which are at the time open to the public does so with license and privilege unless the person defies a lawful order not to enter or remain, personally communicated to the person by the owner of the premises or some other authorized person.  A license or privilege to enter or remain in a building which is only partly open to the public is not a license or privilege to enter or remain in that part of the building which is not open to the public.  A person who enters or remains upon unimproved and apparently unused land, which is neither fenced nor otherwise enclosed in a manner designed to exclude intruders, does so with license and privilege unless notice against trespass is personally communicated to the person by the owner of the land or some other authorized person, or unless notice is given by posting in a conspicuous manner.

"Expired credit card" means a credit card which is no longer valid because the term shown on the credit card has elapsed.

"Financial institution" means a bank, trust company, insurance company, credit union, safety deposit company, savings and loan association, investment trust, or other organization held out to the public as a place of deposit of funds or medium of savings or collective investment.

"Government" means the United States, or any state, county, municipality, or other political unit within territory belonging to the United States, or any department, agency, or subdivision of any of the foregoing, or any corporation or other association carrying out the functions of government, or any corporation or agency formed pursuant to interstate compact or international treaty.  As used in this definition "state" includes any state, territory, or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

"Hotel" means a structure in which a majority of the tenants are roomers or boarders.

"Intent to defraud" means:

(1)  An intent to use deception to injure another's interest which has value; or

(2)  Knowledge by the defendant that the defendant is facilitating an injury to another's interest which has value.

"Issuer" means the business organization or financial institution which issues a credit card or its agent.

"Master key" means a key which will operate two or more locks to different apartments, offices, hotel rooms, or motel rooms in a common physical location.

"Obtain" means:

(1)  When used in relation to property, to bring about a transfer of possession or other interest, whether to the obtainer or to another; and

(2)  When used in relation to services, to secure the performance of services.

"Owner" means a person, other than the defendant, who has possession of or any other interest in, the property involved, even though that possession or interest is unlawful; however, a secured party is not an owner in relation to a defendant who is a debtor with respect to property in which the secured party has only a security interest.

"Personal information" means information associated with an actual person or a fictitious person that is a name, an address, a telephone number, an electronic mail address, a driver's license number, a social security number, an employer, a place of employment, information related to employment, an employee identification number, a mother's maiden name, an identifying number of a depository account, a bank account number, a password used for accessing information, or any other name, number, or code that is used, alone or in conjunction with other information, to confirm the identity of an actual or a fictitious person.

"Premises" includes any building and any real property.

"Property" means any money, personal property, real property, thing in action, evidence of debt or contract, or article of value of any kind.  Commodities of a public utility nature such as gas, electricity, steam, and water constitute property, but the supplying of such a commodity to premises from an outside source by means of wires, pipes, conduits, or other equipment shall be deemed a rendition of a service rather than a sale or delivery of property.

"Property of another" means property which any person, other than the defendant, has possession of or any other interest in, even though that possession or interest is unlawful; however, a security interest is not an interest in property, even if title is in the secured party pursuant to the security agreement.

"Receives" or "receiving" includes but is not limited to acquiring possession, control, or title, and taking a security interest in the property.

"Revoked credit card" means a credit card which is no longer valid because permission to use the credit card has been suspended or terminated by the issuer.

"Services" includes but is not limited to labor, professional services, transportation, telephone or other public services, accommodation in hotels, restaurants or elsewhere, admission to exhibitions, and the supplying of equipment for use.

"Stolen" means obtained by theft or robbery.

"Telecommunication service" means the offering of transmission between or among points specified by a user, of information of the user's choosing, including voice, data, image, graphics, and video without change in the form or content of the information, as sent and received, by means of electromagnetic transmission, or other similarly capable means of transmission, with or without benefit of any closed transmission medium, and does not include cable service as defined in section 440G-3.

"Telecommunication service device" means any mechanical or electronic instrument, apparatus, equipment, or device which can be used to obtain telecommunication services without payment of applicable charges therefor and shall include any such device that is capable of, or has been altered, modified, programmed, or reprogrammed alone or in conjunction with another device or other equipment so as to be capable of acquiring or facilitating the acquisition of any electronic serial number, mobile identification number, personal identification number, or any telecommunication service without payment of the applicable charges therefor.  A "telecommunication service device" includes telecommunication devices altered to obtain service without the consent of the telecommunication service provider, tumbler phones, counterfeit or clone microchips, scanning receivers of wireless telecommunication service of a telecommunication service provider, and other instruments capable of disguising their identity or location or of gaining access to a communications system operated by a telecommunication service provider.  A "telecommunication service device" does not include any telephone or telegraph instrument, equipment, device, facility, or any component thereof furnished by a provider of telecommunication services in the ordinary course of its business nor any device operated by a law enforcement agency in the normal course of its activities.

"Telecommunication service provider" means any person that owns, operates, manages, or controls any facility used to furnish telecommunication services for profit to the public, or to classes of users as to be effectively available to the public, engaged in the provision of services, such as voice, data, image, graphics, and video services, that make use of all or part of their transmission facilities, switches, broadcast equipment, signalling, or control devices.

"Unauthorized control over property" means control over property of another which is not authorized by the owner.

"Widely dangerous means" includes explosion, flood, avalanche, collapse of building, poison gas, radioactive material, or any other material, substance, force, or means capable of causing potential widespread injury or damage. [L 1972, c 9, pt of §1; am L 1973, c 136, §7(a); am L 1974, c 55, §2 and c 200, §1; am L 1978, c 221, §1; am L 1979, c 106, §4; am L 1986, c 314, §60; am L 1987, c 268, §1; am L 1992, c 54, §1; am L 1993, c 218, §2 and c 287, §1; gen ch 1993; am L 1996, c 222, §2; am L 1997, c 198, §3; am l 2002, c 45, §1 and c 224, §4; am L 2005, c 182, §2; am L 2006, c 139, §3, c 156, §2, and c 181, §2]

COMMENTARY ON §708-800

Section 708-800 provides definitions of terms used repeatedly throughout this chapter; it does not specify any penal offense.

As with other statutory definitions provided by this Code, a discussion of the definitions when needed or appropriate is found in the commentary on the sections employing the terms defined.

SUPPLEMENTAL COMMENTARY ON §708-800

Act 136, Session Laws 1973, modified the definition of "building" and Act 200, Session Laws 1974, further clarified it.  As amended in 1974, "building" includes any structure, and the term also includes any vehicle, railway car, aircraft, or watercraft used for lodging of persons therein.

In explaining the change in 1974, the Senate Judiciary Committee in Standing Committee Report No. 1065-74 stated that it was clear the phrase, "used for lodging of persons therein" was added by Act 136, Session Laws 1973, "to modify the terms 'vehicle, railway car, aircraft, or watercraft' and not the word 'structure.'  However, it is possible to interpret the present definition as including 'structures' only when 'used for lodging of persons therein.'  Such an interpretation means that stores, warehouses, and other commercial buildings not primarily used for the lodging of persons will not be included in the definition of 'building.'  As a further result, persons breaking into such places cannot be charged with burglary because the commission of that crime involves breaking into a 'building' as defined in §708-800(1)."

Act 54, Session Laws 1992, amended this section by adding the definition of "aquaculture product" for the purpose of protecting Hawaii's aquaculture industry by deterring theft from aquaculture farms, which could cause devastating losses to research facilities and businesses.  House Standing Committee Report No. 1184-92, Senate Standing Committee Report No. 1671.

Act 218, Session Laws 1993, amended this section by adding a definition for "agricultural equipment, supplies, or products".  The legislature sought to prevent the theft of agricultural equipment, supplies, or products by subjecting violators to a class C felony in §708-831.  Conference Committee Report No. 52.

Act 287, Session Laws 1993, amended this section by adding a definition for "encoding".  The legislature intended to provide criminal sanctions for the fraudulent encoding of a credit card in §708-8100.5.  Conference Committee Report No. 102.

Act 222, Session Laws 1996, amended this section by adding the definition of "telecommunication service provider" and by amending the definitions of "telecommunication service" and "telecommunication service device".  The Act was intended to expand the scope of the law establishing the offense of telecommunication service fraud, to include fraud involving cellular telephone devices and services.  The legislature recognized that cellular telephone fraud had become a major problem in the country, increasing consumer costs, and contributing to increased drug-related criminal activity, and that current state law did not provide comprehensive protection for telecommunication services theft.  House Standing Committee Report No. 1521-96, Senate Standing Committee Report No. 2017.

Act 198, Session Laws 1997, expanded the definition of "credit card" to include electronic benefit transfer cards and debit cards, in order to criminalize the fraudulent use of debit and electronic benefit transfer cards under part X of chapter 708.  Senate Standing Committee Report No. 1547.

Act 45, Session Laws 2002, amended the definition of "hotel" to clarify that the definition in relation to offenses against property rights means a structure in which a majority of the tenants are roomers or boarders.  The current definition required all tenants to be roomers or boarders.  However, hotel structures will rarely be totally occupied by roomers or boarders at the exclusion of commercial tenants such as shops and restaurants.  The amended definition would more accurately reflect the current state of hotel operations.  House Standing Committee Report No. 176-02, Senate Standing Committee Report No. 2461.

Act 224, Session Laws 2002, amended this section by adding the definition of "personal information".  The legislature found that misappropriation of personal identification information was on the rise.  Act 224 addresses the criminal conduct associated with intentional identity theft.  Conference Committee Report No. 25-02.

Act 182, Session Laws 2005, amended the definition of "agricultural equipment, supplies, or products" by adding agricultural "commodities" in the definition.  Act 182 addressed the problem of agricultural theft in Hawaii by amending various provisions of Hawaii's theft laws relating to agricultural livestock and products.  Conference Committee Report No. 77, Senate Standing Committee Report No. 1359.

Act 139, Session Laws 2006, amended this section by adding the definition of "confidential personal information".  Act 139 made it a crime to intentionally or knowingly possess the confidential information of another without that person's authorization.  Hawaii law enforcement has found it difficult to curb the rise in identity theft-related crimes when identity thieves in possession of personal information who have not yet caused a monetary loss to the victim cannot be prosecuted for crimes other than petty misdemeanor thefts.  The legislature found that amending the law to make intentionally or knowingly possessing the confidential information of another without authorization a class C felony would help to deter identity theft crimes.  Senate Standing Committee Report No. 2636.

Act 156, Session Laws 2006, amended this section by adding the definition of "aquacultural equipment, supplies, or products".  Act 156 established intentionally or knowingly damaging the agricultural or aquacultural equipment, supplies, or products of another as an offense of criminal property damage.  The legislature found that increasing the penalties for criminal property damage offenses was consistent with the great impact these crimes have on Hawaii's agricultural and aquacultural industries and the ability of individual farmers and ranchers to earn a living.  Senate Standing Committee Report Nos. 3021 and 3310.

Act 181, Session Laws 2006, amended the definition of "widely dangerous means" by excluding "fire" from the definition.  Act 181 included arson as a new class of property damage and defined four degrees of the offense of arson with appropriate sanctions. The legislature found that fires that are intentionally set cause extensive damage to public and private properties and threaten lives.  Conference Committee Report No. 50-06.

Case Notes

Defendant did not intend to permanently deprive car dealership of vehicle where evidence indicated defendant wanted to have new vehicle to drive for weekend then return it when defendant's deception was discovered.  86 H. 207, 948 P.2d 1048.

Where defendant returned new vehicle after 72 hour possession and prosecution was unable to prove any economic loss to car dealership, no intent to deprive dealership of significant portion of vehicle's economic value, use, or benefit.  86 H. 207, 948 P.2d 1048.

Inasmuch as the "intent to defraud" component of second degree theft by shoplifting, as defined by this section, prescribes two alternative means of establishing the state of mind requisite to the offense of second degree theft by shoplifting, trial court plainly erred in failing to instruct jury as to the alternative states of mind requisite to the charged offense.  101 H. 389, 69 P.3d 517.

The alternative states of mind potentially requisite to the charged offense of second degree theft by shoplifting, as prescribed by the definition of "intent to defraud" set forth in this section, does not implicate a defendant's constitutional right to a unanimous jury verdict, as guaranteed by article I, §§5 and 14 of the Hawaii constitution; a proper elements instruction, which sets forth the alternative states of mind prescribed by the "intent to defraud" component of second degree theft by shoplifting, does not violate defendant's constitutional right.  101 H. 389, 69 P.3d 517.

Shambles and temporary absence not abandonment sufficient to deprive structure of use as a dwelling; a structure, although unoccupied does not become abandoned unless it is "wholly forsaken or deserted;" unoccupied house does not cease to be a "dwelling" because of the temporary absence of the owner.  2 H. App. 581, 637 P.2d 782.

Nightclub owner's bedroom and bath in separately secured area of club constituted a "building" within the meaning of this section.  9 H. App. 307, 837 P.2d 1308.

Once erected, a tent is a structure, and thus, a building.  9 H. App. 368, 842 P.2d 267.

In prosecution for first degree burglary under §708-810, prosecution satisfied its burden of proving that storage shed was in a garage that was part of a building that was a dwelling.  86 H. 143 (App.), 948 P.2d 564.



§708-801 - Valuation of property or services.

§708-801  Valuation of property or services.  Whenever the value of property or services is determinative of the class or grade of an offense, or otherwise relevant to a prosecution, the following shall apply:

(1)  Except as otherwise specified in this section, value means the market value of the property or services at the time and place of the offense, or the replacement cost if the market value of the property or services cannot be determined.

(2)  Whether or not they have been issued or delivered, certain written instruments, not including those having a readily ascertained market value, shall be evaluated as follows:

(a)  The value of an instrument constituting an evidence of debt, such as a check, traveler's check, draft, or promissory note, shall be deemed the amount due or collectible thereon or thereby, that figure ordinarily being the face amount of the indebtedness less any portion thereof that has been satisfied;

(b)  The value of any other instrument that creates, releases, discharges, or otherwise affects any valuable legal right, privilege, or obligation shall be deemed the greatest amount of economic loss that the owner of the instrument might reasonably suffer by virtue of the loss of the instrument.

(3)  When property or services have value but that value cannot be ascertained pursuant to the standards set forth above, the value shall be deemed to be an amount not exceeding $100.

(4)  When acting intentionally or knowingly with respect to the value of property or services is required to establish an element of an offense, the value of property or services shall be prima facie evidence that the defendant believed or knew the property or services to be of that value.  When acting recklessly with respect to the value of property or services is sufficient to establish an element of an offense, the value of the property or services shall be prima facie evidence that the defendant acted in reckless disregard of the value.

(5)  When acting intentionally or knowingly with respect to the value of property or services is required to establish an element of an offense, it is a defense, which reduces the class or grade of the offense to a class or grade of offense consistent with the defendant's state of mind, that the defendant believed the valuation of the property or services to be less.  When acting recklessly with respect to the value of property or services is required to establish an element of an offense, it is a defense that the defendant did not recklessly disregard a risk that the property was of the specified value.

(6)  Amounts involved in thefts committed pursuant to one scheme or course of conduct, whether the property taken be of one person or several persons, may be aggregated in determining the class or grade of the offense.  Amounts involved in offenses of criminal property damage committed pursuant to one scheme or course of conduct, whether the property damaged be of one person or several persons, may be aggregated in determining the class or grade of the offense. [L 1972, c 9, pt of §1; am L 1987, c 175, §1; am L 1998, c 49, §1; am L 2006, c 230, §34]

COMMENTARY ON §708-801

Section 708-801 provides rules for determining the value of property and the actor's state of mind with respect to the value of the property when these factors are required to be determined by the definitions of substantive offenses.  As in the case of statutory definitions, a discussion of the provisions relating to value is found in the commentary on subsequent sections in this chapter.

SUPPLEMENTAL COMMENTARY ON §708-801

Act 175, Session Laws 1987, provided for the valuation of property or services under this section to be the replacement cost only if the property cannot be found, or where the value of the property or services cannot be ascertained.  Senate Conference Committee Report No. 72, House Conference Committee Report No. 54.

Act 49, Session Laws 1998, clarified that the valuation of property taken in the commission of a theft should be determined by the value of the property "taken" rather than the value of the property "damaged".  The legislature found that under this section, the law provided that valuation amounts were to be determined by the property "damaged" whereas it should logically be determined by the value of the property "taken".  The legislature further found that the law needed to be changed to assure that a victim's losses were fairly assessed and adequately compensated.  Senate Standing Committee Report No. 3230.

Act 230, Session Laws 2006, amended this section by making technical, nonsubstantive amendments.

Case Notes

Where defendant testified that defendant harbored no belief at all regarding the value of the stolen property, paragraph (5) could not afford defendant a mitigating defense to second degree theft under §708-831(1)(b).  90 H. 359, 978 P.2d 797.

Valuation of property as applied to violation of §708-831(1)(b).  1 H. App. 644, 623 P.2d 898.

Due process right violated where circuit court's instruction to jury regarding the statutory presumption created by paragraph (4) failed to further instruct jury pursuant to HRE rule 306(a) that the presumption is merely a permissible inference of fact and that in order to apply the presumption, the jury must find that the presumed fact exists beyond a reasonable doubt.  88 H. 216 (App.), 965 P.2d 149.

Under §702-206, the term "intentional", as applied to the value-attendant-circumstance element of the insurance fraud offense under §431:10C-307.7, means "believes"; also, paragraph (4) indicates that either a defendant's "belief" or "knowledge" is sufficient to establish an intentional or knowing state of mind as to the value element; thus, pursuant to §702-204, as a "reckless" state of mind was applicable to the value element of the insurance fraud offense, defendant was not exposed to a conviction based on a state of mind lower than what was required.  117 H. 26 (App.), 175 P.3d 136.



§708-802 - Property recovered in offenses against property rights.

§708-802  Property recovered in offenses against property rights.  Identification of an item of property recovered for violation of chapter 708, may be made by photographing the item and authentication of the content of the photograph.  Such photograph shall be deemed competent evidence of the item photographed and admissible in any proceeding, hearing, or trial for violation of the chapter.

Provided, however, that nothing in this section shall be construed to limit or to restrict the application of Rule 901 of the Hawaii Rules of Evidence. [L 1981, c 124, §1; am L 1990, c 194, §1]

COMMENTARY ON §708-802

Act 124, Session Laws 1981, added this section to enable victims of burglary, theft, and related offenses to obtain the quick return of their property recovered by the police and at the same time to insure the availability of competent evidence at trial.

Act 194, Session Laws 1990, amended this section to expand the type of property which may be photographed for evidence in a court proceeding.  The legislature felt this amendment would allow victims of property crimes, not previously covered, to obtain their property quickly from the police.  House Standing Committee Report No. 1186-90.



§708-803 - Habitual property crime.

[§708-803]  Habitual property crime.  (1)  A person commits the offense of habitual property crime if the person is a habitual property crime perpetrator and commits a misdemeanor offense within this chapter.

(2)  For the purposes of this section, "habitual property crime perpetrator" means a person who, within five years of the instant offense, has convictions for:

(a)  Three felonies within this chapter;

(b)  Three misdemeanors within this chapter; or

(c)  Any combination of three felonies and misdemeanors within this chapter.

The convictions must have occurred on separate dates and be for separate incidents on separate dates.

(3)  Habitual property crime is a class C felony.

(4)  For a conviction under this section, the sentence shall be either:

(a)  An indeterminate term of imprisonment of five years; or

(b)  A term of probation of five years, with conditions to include but not be limited to one year of imprisonment. [L 2004, c 49, §1]

COMMENTARY ON §708-803

Act 49, Session Laws 2004, added this section, establishing the offense of habitual property crime, a class C felony.  The legislature found that in 2002, Hawaii ranked first in the nation for property crime rates and second in larceny theft rates, and that a large portion of the crimes are committed by habitual offenders.  The legislature also found that Act 49 would punish repeat offenders of property crime.  House Standing Committee Report No. 902-4, Senate Standing Committee Report No. 2616.



§708-810 - Burglary in the first degree.

PART II.  BURGLARY AND OTHER OFFENSES OF INTRUSION

§708-810  Burglary in the first degree.  (1)  A person commits the offense of burglary in the first degree if the person intentionally enters or remains unlawfully in a building, with intent to commit therein a crime against a person or against property rights, and:

(a)   The person is armed with a dangerous instrument in the course of committing the offense; or

(b)   The person intentionally, knowingly, or recklessly inflicts or attempts to inflict bodily injury on anyone in the course of committing the offense; or

(c)   The person recklessly disregards a risk that the building is the dwelling of another, and the building is such a dwelling.

(2)  An act occurs "in the course of committing the offense" if it occurs in effecting entry or while in the building or in immediate flight therefrom.

(3)  Burglary in the first degree is a class B felony. [L 1972, c 9, pt of §1; gen ch 1993]

Case Notes

No merit to defendant's arguments regarding defendant's sentence, where defendant contended, inter alia, that repeat offender statute did not apply to defendant's offense, where defendant was convicted of burglary in first degree of a dwelling in violation of subsection (1)(c).  105 F.3d 463.

Accomplice.  58 H. 404, 570 P.2d 844.

Although there was no direct evidence that appellant did not have permission to enter residence, a reasonable mind could infer that appellant did not have permission.  78 H. 383, 894 P.2d 80.

First degree burglary not an included offense of first degree robbery.  81 H. 309, 916 P.2d 1210.

A perpetrator "remains unlawfully" for the purposes of a burglary prosecution only in situations where the individual makes an initial lawful entry, that subsequently becomes unlawful.  89 H. 284, 972 P.2d 287.

Because the broad language of this section does not evidence an intent to confine crimes "against a person" to those enumerated in chapter 707, and harassment under §711-1106 is a crime against a person, burglary conviction under this section may be predicated on offense of harassment.  89 H. 284, 972 P.2d 287.

In order to sustain a burglary conviction under this section, the evidence must show that the unlawful entry was effected for the purpose of committing an offense against a person or property rights; the intent to commit the offense must have existed at the time the unlawful entry was made.  89 H. 284, 972 P.2d 287.

Where trial court failed to correct prosecution's erroneous interpretation of "remains unlawfully" under this section, defendant's constitutional rights to due process and a unanimous jury verdict violated.  89 H. 284, 972 P.2d 287.

Conviction affirmed, where defendant argued that court erred in denying defendant's motion for judgment of acquittal on burglary in first degree count on ground that, since tent defendant was charged with having entered was not a building, it was not a dwelling within definition of this section.  9 H. App. 368, 842 P.2d 267.

Theft in the second degree is not a lesser included offense of burglary in the first degree.  2 H. App. 579, 637 P.2d 780.

Conviction of first degree burglary affirmed where defendant intentionally entered a separately secured bedroom and bath area of nightclub.  9 H. App. 307, 837 P.2d 1308.

Prosecution satisfied its burden of proving that storage shed was in a garage that was part of a building that was a dwelling.  86 H. 143 (App.), 948 P.2d 564.

As robbery in the first degree under §708-840(1)(b)(ii) does not include the element required under subsection (1)(c) for burglary in the first degree of intentionally entering or remaining unlawfully in a building, it was possible for defendant to commit robbery in the first degree without committing burglary in the first degree; thus the crimes are not included in each other and do not merge.  109 H. 327 (App.), 126 P.3d 370.



§708-811 - Burglary in the second degree.

§708-811  Burglary in the second degree.  (1)  A person commits the offense of burglary in the second degree if the person intentionally enters or remains unlawfully in a building with intent to commit therein a crime against a person or against property rights.

(2)  Burglary in the second degree is a class C felony. [L 1972, c 9, pt of §1; gen ch 1993]

Case Notes

Evidence adequate to support conviction.  64 H. 226, 638 P.2d 330.

COMMENTARY ON §§708-810 AND 811

It has been said that the essence of the offense of burglary is "invasion of premises under circumstances specially likely to terrorize occupants."[1]  Alternatively, it has been proposed that the primary function of burglary statutes is to crystallize the doctrine of attempt in situations of criminal trespass.[2]  The former view implies that the offense is conceived of, in part, although not necessarily defined in terms of a harm to personal dignity and sense of safety.  With respect to the second view, the need to crystallize the doctrine of attempt in cases involving criminal trespass is largely obviated by this Code's clear treatment of the doctrine of attempt.[3]  However, despite the absence of clearly articulated substantive reasons for making burglary a separate offense, the Code defers to the overwhelming body of decisional and statutory law recognizing this crime.[4]  In the words of the Model Penal Code commentary,

If we were writing on a clean slate, the best solution might be to eliminate burglary as a distinct offense. ...  But we are not writing on a clean slate.  Centuries of history and a deeply embedded Anglo-American conception like burglary cannot easily be discarded.  The needed reform must therefore take the direction of narrowing the offense to something like the distinctive situation for which it was originally devised: invasion of premises under circumstances specially likely to terrorize occupants.[5]

The Code rejects the division of burglary into three degrees of offense,[6] and follows the Model Penal Code approach of dividing the offense into two degrees and treating the generally recognized aggravating circumstances as of roughly equal significance.[7]  Thus, either (a) possessing a dangerous instrument, or (b) inflicting or attempting to inflict bodily injury, or (c) recklessly disregarding the risk that the building is a dwelling is sufficient to aggravate the class C offense and make it a class B offense.

Previously, Hawaii law defined burglary as the entry of a building or other structure of various descriptions, with intent to commit larceny of the first or second degree or to commit any felony.[8]  If the conduct occurred at night, with the possession of a deadly weapon, or in a legally-occupied building or structure, the offense was burglary in the first degree.[9]  All other burglary was burglary in the second degree.[10]

The previous Hawaii definitions were similar to those adopted by this Code.  The Code covers both "entering and remaining unlawfully" upon premises; and the definition of this phrase is provided by §708-800.  The Code alters the circumstances that aggravate the offense and make it burglary in the first degree.  Committing the offense while armed with a dangerous instrument remains an aggravating circumstance.  The Code, however, gives no significance to the time of the occurrence of the event.  Unlike prior law, the Code makes it an aggravating circumstance to inflict or attempt to inflict bodily injury during the course of the offense.  Rather than have the degree of the offense turn on the fortuitous circumstance of whether the structure happened to be occupied, the Code makes it an aggravating circumstance if the structure is a dwelling and the defendant is culpable in this regard.

Another substantive change is the reduction of penalty.  It is felt that this reduction reflects the desire to treat different offenses separately.  To the extent that actual harm or theft do occur, they may be dealt with under appropriate sections of the Code:  where they are absent, it is felt that the prior law's provisions for a possible twenty-year sentence[11] was too severe for an offense which may involve no major injury other than unpermitted entry.

__________

§§708-810 And 811 Commentary:

1.  M.P.C., Tentative Draft No. 11, comments at 57 (1960).

2.  Prop. Mich. Rev. Cr. Code, comments at 200; cf. commentary on §§708-813 and 814, this Code.

3.  Cf. §§705-500 through 502, and commentary thereon.  However, it must be noted that simultaneous convictions for criminal trespass and attempt of another offense would yield concurrent rather than consecutive sentences, and, in most cases, not the kind of penalty commensurate with the view of burglary as a crystallization of the doctrine of attempt in aggravated cases. Still, one might argue that whatever special aggravation arises out of the conjunction of criminal trespass and criminal attempt (and it is difficult to find a rational articulation of this aggravation) ought to be dealt with individually, according to the actual and potential harms involved in each instance, rather than on a wholesale basis which ignores individual differences.

4.  Both the Model Penal Code and the Proposed Michigan Revised Criminal Code adopt this approach; see M.P.C., Tentative Draft No. 11, comments at 57-58 (1960), and Prop. Mich. Rev. Cr. Code, comments at 200.

5.  M.P.C., Tentative Draft No. 11, comments at 57 (1960).

6.  See Prop. Mich. Rev. Cr. Code §§210 to 212.

7.  See M.P.C. §221.1.

8.  H.R.S. §726-1.

9.  Id. §726-3.

10. Id.

11. Id. §726-4.



§708-812 - Possession of burglar's tools.

§708-812  Possession of burglar's tools.  (1)  A person commits the offense of possession of burglar's tools if:

(a)   The person knowingly possesses any explosive, tool, instrument, or other article adapted, designed, or commonly used for committing or facilitating the commission of an offense involving forcible entry into premises or theft by a physical taking, and the person intends to use the explosive, tool, instrument, or article, or knows some person intends ultimately to use it, in the commission of the offense of the nature described aforesaid; or

(b)   The person knowingly possesses any master key, unless authorized, and the person intends to use the master key or knows some person intends ultimately to use it, in the commission of an offense involving entry into premises or theft by a physical taking.

(2)  Possession of burglar's tools is a misdemeanor.

(3)  A master key taken in evidence shall be impounded by the court and returned to the owner of the locks or premises which the key operates. [L 1972, c 9, pt of §1; am L 1978, c 221, §2; gen ch 1993]

COMMENTARY ON §708-812

This offense is largely inchoate in nature and as such it might have been rationally grouped with other anticipatory offenses in Chapter 705.  However, because it is closely related to burglary, we have placed it here for related treatment in matters such as language and sentence.

This section provides a vehicle for punishing those who possess or traffic in devices adapted, designed or commonly used in the commission of offenses involving forcible entry or theft by physical taking.  The person who possesses the designated type of device with intent to use the same in the proscribed manner is covered--and so is the manufacturer, distributor, and transporter who deals in such devices if he possesses the same with knowledge "that some person intends ultimately to use it" in the commission of one or more of the offenses for which it is adapted, designed, or commonly used.

Previous Hawaii law did not have an independent offense dealing with possession of burglar's tools; this section, therefore, represents an addition to our law.

SUPPLEMENTAL COMMENTARY ON §708-812

Act 221, Session Laws 1978, inserted the provisions relating to master keys to help curb burglaries involving the use of such keys, which activities the legislature found to be a significant problem particularly in hotels and apartment buildings.

Case Notes

Subsection (1)(a) not unconstitutionally overbroad where defendant's challenge to subsection (1)(a) was grounded in hypothetical conduct in which defendant was not involved.  104 H. 462, 92 P.3d 471.

Subsection (1)(a) not unconstitutionally vague as it describes the proscribed conduct in ordinary and understandable terms specifying the type of items to be possessed and limiting and defining the offenses to which this section applies to those involving forcible entry into premises or theft by physical taking; it also adequately informs a person on how to avoid committing the offense by not employing the items with the culpable intent set forth in this section.  104 H. 462, 92 P.3d 471.

Conviction under subsection (1)(a) cannot be sustained unless the State establishes beyond a reasonable doubt that the defendant knowingly possessed an explosive, tool, instrument, or other article; had knowledge that the tools could be used to commit a burglary; and had the intent to use the tools, or knew that some other person intended to use the tools to commit a burglary.  97 H. 323 (App.), 37 P.3d 572.



§708-812.5 - Burglary offenses; intent to commit therein a crime against a person or against property rights.

[§708-812.5]  Burglary offenses; intent to commit therein a crime against a person or against property rights.  A person engages in conduct "with intent to commit therein a crime against a person or against property rights" if the person formed the intent to commit within the building a crime against a person or property rights before, during, or after unlawful entry into the building. [L 2006, c 230, pt of §2]

COMMENTARY ON §708-812.5

Act 230, Session Laws 2006, added this section, defining the phrase "with intent to commit therein a crime against a person or against property rights".



§708-812.6 - Unauthorized entry in a dwelling.

[§708-812.6]  Unauthorized entry in a dwelling.  (1)  A person commits the offense of unauthorized entry in a dwelling if the person intentionally or knowingly enters unlawfully into a dwelling with reckless disregard of the risk that another person was lawfully present in the dwelling, and another person was lawfully present in the dwelling.

(2)  Unauthorized entry in a dwelling is a class C felony.

(3)  It is an affirmative defense that reduces this offense to a misdemeanor that at the time of the unlawful entry:

(a)   There was a social gathering of invited guests at the dwelling the defendant entered;

(b)   The defendant intended to join the social gathering; and

(c)   The defendant had no intent to commit any unlawful act other than the entry. [L 2006, c 230, pt of §2]

COMMENTARY ON §708-812.6

Act 230, Session Laws 2006, added this section, creating the offense of unauthorized entry in a dwelling.  The offense is a class C felony, which may be reduced to a misdemeanor.



§708-813 - Criminal trespass in the first degree.

§708-813  Criminal trespass in the first degree.  (1)  A person commits the offense of criminal trespass in the first degree if:

(a)   That person knowingly enters or remains unlawfully:

(i)  In a dwelling; or

(ii)  In or upon the premises of a hotel or apartment building;

(b)   That person:

(i)  Knowingly enters or remains unlawfully in or upon premises that are fenced or enclosed in a manner designed to exclude intruders; and

(ii)  Is in possession of a firearm, as defined in section 134-1, at the time of the intrusion; or

(c)   That person enters or remains unlawfully in or upon the premises of any public school as defined in section 302A-101, or any private school, after reasonable warning or request to leave by school authorities or a police officer; provided however, such warning or request to leave shall be unnecessary between 10:00 p.m. and 5:00 a.m.

(2)  Criminal trespass in the first degree is a misdemeanor. [L 1972, c 9, pt of §1; am L 1974, c 55, §1; am L 1975, c 32, §1; am L 1981, c 177, §1; am L 1996, c 89, §18; am L 2000, c 200, §1]

Cross References

Public or private schools, defined, see §302A-101.



§708-814 - Criminal trespass in the second degree.

§708-814  Criminal trespass in the second degree.  (1)  A person commits the offense of criminal trespass in the second degree if:

(a)   The person knowingly enters or remains unlawfully in or upon premises that are enclosed in a manner designed to exclude intruders or are fenced;

(b)   The person enters or remains unlawfully in or upon commercial premises after a reasonable warning or request to leave by the owner or lessee of the commercial premises, the owner's or lessee's authorized agent, or a police officer; provided that this paragraph shall not apply to any conduct or activity subject to regulation by the National Labor Relations Act.

For the purposes of this paragraph, "reasonable warning or request" means a warning or request communicated in writing at any time within a one-year period inclusive of the date the incident occurred, which may contain but is not limited to the following information:

(i)  A warning statement advising the person that the person's presence is no longer desired on the property for a period of one year from the date of the notice, that a violation of the warning will subject the person to arrest and prosecution for trespassing pursuant to section 708‑814(1)(b), and that criminal trespass in the second degree is a petty misdemeanor;

(ii)  The legal name, any aliases, and a photograph, if practicable, or a physical description, including but not limited to sex, racial extraction, age, height, weight, hair color, eye color, or any other distinguishing characteristics of the person warned;

(iii)  The name of the person giving the warning along with the date and time the warning was given; and

(iv)  The signature of the person giving the warning, the signature of a witness or police officer who was present when the warning was given and, if possible, the signature of the violator; or

(c)   The person enters or remains on agricultural lands without the permission of the owner of the land, the owner's agent, or the person in lawful possession of the land, and the agricultural lands:

(i)  Are fenced, enclosed, or secured in a manner designed to exclude intruders;

(ii)  Have a sign or signs displayed on the unenclosed cultivated or uncultivated agricultural land sufficient to give notice and reading as follows:  "Private Property".  The sign or signs, containing letters not less than two inches in height, shall be placed along the boundary line of the land and at roads and trails entering the land in a manner and position as to be clearly noticeable from outside the boundary line; or

(iii)  At the time of entry, have a visible presence of a crop:

(A)  Under cultivation;

(B)  In the process of being harvested; or

(C)  That has been harvested.

(2)  Criminal trespass in the second degree is a petty misdemeanor. [L 1972, c 9, pt of §1; am L 1974, c 49, §1; am L 1979, c 201, §1; am L 1980, c 232, §40; am L 1981, c 177, §2; gen ch 1993; am L 1998, c 146, §1; am L 2004, c 50, §2; am L 2005, c 181, §2 and c 212, §3]

Case Notes

Where defendant failed to adduce sufficient evidence to support claim of the exercise of a constitutionally protected native Hawaiian right and knowingly entered landowner's property which was fenced in a manner to exclude others, trial court properly concluded that defendant was unlawfully on property in violation of subsection (1).  89 H. 177, 970 P.2d 485.

Where persons were allowed on hotel premises if invited by hotel guests, State had burden to prove that defendants were not so invited.  2 H. App. 264, 630 P.2d 129.

As criminal liability in section (1993) based only on contemporaneous refusal to obey warning or request to leave premises, no conviction where defendant returned to bar more than a month after being given warning not to return to premises for a year.  80 H. 372 (App.), 910 P.2d 143.

Finding by court that property was "commercial premises" protected by this section not clearly erroneous.  80 H. 460 (App.), 911 P.2d 95.

Hawaii Legal Reporter Citations

Conflict with administrative rules.  78-2 HLR 78-781.



§708-814.5 - Criminal trespass onto public parks and recreational grounds.

[§708-814.5]  Criminal trespass onto public parks and recreational grounds.  (1)  A person commits the offense of criminal trespass onto public parks and recreational grounds if the person remains unlawfully in or upon a public park or recreational ground after a request to leave is made by any law enforcement officer, when the request is based upon violation by the person of any term of use specified on a sign or notice posted on the property, or based on violation of any term of use contained in, or the expiration of, any permit relating to the person's presence on the property.

(2)  For the purposes of this section, unless the context requires otherwise:

"Law enforcement officer" has the same meaning as in section 710-1000.

"Public park or recreational ground" means any park, park roadway, playground, athletic field, beach, shore, beach or shore right-of-way, tennis court, golf course, swimming pool, or other recreational area or facility under control, maintenance, and management of the State or any of the counties.

(3)  Criminal trespass onto public parks and recreational grounds is a petty misdemeanor. [L 2005, c 212, §2]



§708-815 - Simple trespass.

§708-815  Simple trespass.  (1)  A person commits the offense of simple trespass if the person knowingly enters or remains unlawfully in or upon premises.

(2)  Simple trespass is a violation. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §§708-813 TO 815

The essence of the offense of criminal trespass is "entering and remaining unlawfully," as defined by §708-800.  It is basic to the offense that the actor have some knowledge that the actor's presence on the premises is not licensed, invited, or privileged.

Under that definition, a person does not transgress when he enters or stays in a place open at the time to the public, unless he is specifically warned not to enter or remain.  The fact that some portions of the premises were open to the public, including the defendant, does not mean that he has a privilege with reference to closed-off portions.[1]

The simple offense (i.e., §708-815) is defined in terms of entering or remaining on premises with knowledge of this fact ("...the person knowingly enters or remains unlawfully in or upon premises").  Simple trespass is a violation.

Two degrees of aggravated trespass are provided by the Code.  The most serious aggravation occurs when the trespass is to a dwelling as defined by §708-800.  Section 708-813 (criminal trespass in the first degree), makes this offense a misdemeanor.  "The alarm caused to inhabitants by the entry, and the likelihood of violence which may injure someone, including the intruder, are sufficient to warrant increased penalties."[2]  A second, less serious aggravation, occurs when the premises are enclosed or fenced.  Under §708-814 (criminal trespass in the second degree), this kind of trespass is made a petty misdemeanor.

Act 55, Session Laws 1974, amended §708-813(1), relating to criminal trespass in the first degree, by making it an offense for a person to knowingly enter or remain unlawfully in or upon the premises of a hotel or apartment building in addition to a dwelling.  The law was changed primarily to deal with the problem of prostitution in hotels and apartments.  Senate Standing Committee Report No. 699-74.  Section 708-813 was also amended by Act 32, Session Laws 1975, which added subsection (2).  The purpose of the new language was to aid ranchers in proceeding against rustlers.  The Legislature found that it was difficult to catch rustlers in the act.  Under the new subsection, one apprehended in an enclosed area in possession of a firearm could be punished as a misdemeanant.

Act 49, Session Laws 1974, amended §708-814, criminal trespass in the second degree, to include the situation where a person is unlawfully on school premises and refuses to leave after reasonable warning or request to leave.  In explaining the change, the House Committee on Judiciary and Corrections in Standing Committee Report No. 727-74 stated:

"Your Committee understands that there are some schools without fences and under present statutes, persons trespassing on such premises commit the offense of simple trespass.  Simple trespass is a violation and is enforceable only by means of a penal summons.  Your Committee finds that persons trespassing on school premises, whether fenced or unfenced, should be subject to the offense of criminal trespass in the second degree, a petty misdemeanor."

Where adverse circumstances, e.g., flood, storm, etc., require one to take refuge upon the premises of another, such action is not penal because it comes within the choice of evils justification set forth in §703-302.

Any trespass statute which is applied in situations involving political or religious solicitation becomes subject to constitutional scrutiny.  As the drafters of the Proposed Michigan Revised Criminal Code, one of the sources from which this chapter of the Code is derived, noted:

This activity does not fall within §[708-815] because (a) in most instances the entry is privileged by custom and therefore is not unlawful within the definition of 'enter or remain unlawfully' in §[708-800], if the owner does not post his premises or give specific notice to the religious or campaign worker to stay off or leave the premises there is no change in the customary law, and (b) even if the owner does not desire the person to enter, the latter does not 'know' within the meaning of §[702-206(2)(b)] that he is entering or remaining unlawfully unless the notice is communicated to him.  If he forces his way into an enclosure that is posted or into a dwelling, with the knowledge that his presence is not wanted he fits the language of §§[708-813 to 815], but can still contend that the statute as to him under the circumstances infringes on his freedoms of speech or religion.  Even if he prevails with regard to the prosecution against him, however, this does not void the statute as far as cases not involving these freedoms are concerned, under well-established constitutional case law.[3]

Previous Hawaii law imposed a single low-grade misdemeanor sanction for trespass.[4]  The offense was not differentiated, as in the Code, and did not account adequately for the varying circumstances in which trespass may arise.

SUPPLEMENTAL COMMENTARY ON §§708-813 TO 815

Act 177, Session Laws 1981, rearranged the former text and added subsection (1)(c) to §708-813, formerly §708-814(1)(b), thereby upgrading trespass upon school premises from a petty misdemeanor to a misdemeanor.  The increase in penalty was designed to curb vandalism and violence on school campuses, much of which appeared to be caused by person unlawfully there.  Senate Standing Committee Report No. 720, House Standing Committee Report No. 627.

Act 201, Session Laws 1979, added §708-814(c) to upgrade the penalty for the acts referred to from a violation to a petty misdemeanor.  The Legislature found that the police would not place persons charged with simple trespass under physical arrest without a penal summons being first obtained.  In upgrading the offense, the Legislature sought to give retailers a more effective means of removing persons who harass or inconvenience customers or cause a loss of sales.  House Standing Committee Report No. 984.

Act 89, Session Laws 1996, amended §708-813(1) by clarifying that the provisions of the subsection pertain to both public and private schools.  Conference Committee Report No. 64.

Act 146, Session Laws 1998, addressed the problem of trespassing and amended §708-814 by requiring that written warnings [to leave] be given by the owner or lessee of the premises or their agent, or by a police officer.  In State v. Sadler, 80 H. 372, 375 (1996), the Hawaii intermediate court of appeals held that the offense of criminal trespass in the second degree under §708-814(1)(b) "contemplates a warning or request contemporaneous with a person entering or remaining unlawfully on the premises".  Therefore, in order to convict a person for criminal trespass in the second degree, the person must refuse a warning or request to leave that is made contemporaneously with the person's entering or remaining on the premises.  The legislature found that under the court's interpretation of the current law, as long as a trespasser left the premises immediately upon being ordered to do so, the trespasser could return that same day with no fear of arrest.  The interpretation was burdensome on commercial establishments because owners and operators were unable to meaningfully evict trespassers who may interfere with business and commit property crimes.  Conference Committee Report No. 81, House Standing Committee Report No. 711-98.

Act 200, Session Laws 2000, among other things, amended §708-813(1) by qualifying that the pre-arrest warning requirement is excepted between the hours of 10:00 p.m. and 5:00 a.m., when most persons have no legitimate purpose on campus.  House Standing Committee Report No. 1283-00.

Act 50, Session Laws 2004, amended §708-814(1) to protect public property from trespassers by applying the offense of criminal trespass in the second degree, a petty misdemeanor, to persons who enter or remain unlawfully on any public property after a reasonable warning or request to leave has been given by the owner or lessee of the property.  House Standing Committee Report No. 901-04.

Act 181, Session Laws 2005, amended §708-814 by specifying that a person commits criminal trespass in the second degree if the person enters or remains on agricultural lands without the permission of the owner of the land, the owner's agent, or the person in lawful possession of the land.  Agricultural theft is a critical problem for Hawaii's farmers, who are especially vulnerable to theft since farms are usually located on large plots of land in sparsely populated areas, isolated from law enforcement.  Although many farms have fences and other simple barriers surrounding their property, the obstacles are easily overcome by thieves and do little to deter trespassing.  Conference Committee Report No. 78, Senate Standing Committee Report No. 1164.

Act 212, Session Laws 2005, established the petty misdemeanor offense of criminal trespass onto public parks and recreational grounds (§708-814.5).  Act 212 also repealed the amendments made to the offense of criminal trespass in the second degree (§708-814) by Act 50, Session Laws 2004.  Act 50 was intended to address the problem of squatters in public parks or campgrounds, but the law was being broadly used in circumstances not related to squatting.  Conference Committee Report No. 82.

Case Notes

Where defendant requested court to instruct jury on time-barred lesser included offense of simple trespass under this section, defendant waived statute of limitations under §701-114(1)(e).  87 H. 108, 952 P.2d 865.

Where police had probable cause to arrest defendant without a warrant for fourth degree theft, a petty misdemeanor under §708-833, and simple trespass, a violation under this section, and §803-6 authorized them to cite, rather than arrest, defendant for those offenses if defendant did not have any outstanding arrest warrants, outstanding warrant check on defendant by police not unconstitutional.  91 H. 111 (App.), 979 P.2d 1137.

Decision under prior law.

Member of public can commit trespass on public property where member's presence is not authorized.  53 H. 634, 500 P.2d 560.

Hawaii Legal Reporter Citations

Conflict with administrative rules.  78-2 HLR 78-781.

__________

§§708-813 To 815 Commentary:

1.  Prop. Mich. Rev. Cr. Code, comments at 196.

2.  Id.

3.  Prop. Mich. Rev. Cr. Code, comments at 197.

4.  H.R.S. §771-1.



§708-816 - Defense to trespass.

§708-816  Defense to trespass.  It is a defense to prosecution for trespass as a violation of sections 708-814 and 708-815 that the defendant entered upon and passed along or over established and well-defined roadways, pathways, or trails leading to public beaches over government lands, whether or not under lease to private persons. [L 1972, c 9, pt of §1]

COMMENTARY ON §708-816

This is a new section inserted by the Legislature in 1972.  It was not contained in the Proposed Draft.  This addition provides that traveling to or from the beach over government land does not constitute trespass and is a defense to §§708-814 and 815.  Conference Committee Report No. 2 (1972).



§708-816 - .

[§708-816.5]  Entry upon the premises of a facility utilized as a sex, child, or spouse abuse shelter; penalty.  No person shall knowingly enter or remain unlawfully upon the premises of a facility utilized as a sex abuse, child abuse, or spouse abuse shelter after reasonable warning or request to leave by a member of the facility's staff.

Violation of this section is a misdemeanor. [L 1993, c 12, §1]

COMMENTARY ON §708-816.5

Act 12, Session Laws 1993, added this section to establish the offense of unlawful entry upon the premises of a facility used as a sex, child, or spouse abuse shelter, by making it a misdemeanor for any person to knowingly enter or unlawfully remain upon the premises after reasonable warning or request to leave by a facility staff member.  Since the locations of these shelters are often known, individuals seeking shelter and shelter staff are at potential risk from abusers.  This section affords a higher level of legal protection for staff and persons who seek refuge from abuse.  House Standing Committee Report No. 692, Senate Standing Committee Report No. 1049.

Law Journals and Reviews

Empowering Battered Women:  Changes in Domestic Violence Laws in Hawai`i.  17 UH L. Rev. 575.



§708-817 - Burglary of a dwelling during a civil defense emergency or disaster relief period.

[§708-817]  Burglary of a dwelling during a civil defense emergency or disaster relief period.  (1)  A person commits the offense of burglary of a dwelling during a civil defense emergency or disaster relief period if the person:

(a)   Intentionally enters or remains unlawfully in a dwelling with intent to commit therein a crime against a person or against property rights; and

(b)   Recklessly disregards a risk that the building is the dwelling of another, and the building is such a dwelling,

during the time of a civil defense emergency proclaimed by the governor pursuant to chapter 128, within the area covered by the civil defense emergency or during the period of disaster relief under chapter 127.

(2)  Burglary of a dwelling during a civil defense emergency or disaster relief period is a class A felony. [L 2006, c 116, pt of §3]



§708-818 - Burglary of a building during a civil defense emergency or disaster relief period.

[§708-818]  Burglary of a building during a civil defense emergency or disaster relief period.  (1)  A person commits the offense of burglary of a building during a civil defense emergency or disaster relief period if the person intentionally enters or remains unlawfully in a building other than a dwelling with intent to commit therein a crime against a person or against property rights during the time of a civil defense emergency proclaimed by the governor pursuant to chapter 128, within the area covered by the civil defense emergency or during the period of disaster relief under chapter 127.

(2)  Burglary of a building during a civil defense emergency or disaster relief period is a class B felony. [L 2006, c 116, pt of §3]

COMMENTARY ON §§708-817 AND 818

Act 116, Session Laws 2006, added these sections, classifying burglary of a dwelling during a civil defense emergency or during a period of disaster relief, as a class A felony and of a building during a civil defense emergency or during a period of disaster relief, as a class B felony. Act 116 penalized the commission of certain crimes during a time of a civil defense emergency proclaimed by the governor or during a period of disaster relief. The legislature found that Hurricanes Katrina and Rita created situations that highlighted the prevalence of opportunistic crimes that can occur during these times. When resources are needed to restore law and order, emergency response aid to victims may be hampered or delayed, leaving victims at an increased risk of bodily injury or death.  Stronger measures to control law and order may deter looting and other crimes.  House Standing Committee Report No. 757-06, Senate Standing Committee Report No. 3302, Conference Committee Report No. 64-06.



§708-820 - Criminal property damage in the first degree.

PART III.  CRIMINAL DAMAGE TO PROPERTY

Cross References

Arson, see §§708-8251 to 8254.

Special sentencing considerations for arson; other actions not prohibited, see §706-606.2.

§708-820  Criminal property damage in the first degree.  (1)  A person commits the offense of criminal property damage in the first degree if by means other than fire:

(a)   The person intentionally or knowingly damages property and thereby recklessly places another person in danger of death or bodily injury;

(b)   The person intentionally or knowingly damages the property of another, without the other's consent, in an amount exceeding $20,000;

(c)   The person intentionally or knowingly damages the property of another during the time of a civil defense emergency proclaimed by the governor pursuant to chapter 128, within the area covered by the civil defense emergency or during the period of disaster relief under chapter 127; or

(d)   The person intentionally or knowingly damages the agricultural equipment, supplies, or products or aquacultural equipment, supplies, or products of another, including trees, bushes, or any other plant and livestock of another, without the other's consent, in an amount exceeding $1,500.  In calculating the amount of damages to agricultural products, the amount of damages includes future losses and the loss of future production.

(2)  Criminal property damage in the first degree is a class B felony. [L 1972, c 9, pt of §1; gen ch 1993; am L 1996, c 170, §1; am L 2003, c 19, §1; am L 2006, c 116, §5, c 156, §3, and c 181, §3; am L 2007, c 98, §1]



§708-821 - Criminal property damage in the second degree.

§708-821  Criminal property damage in the second degree.  (1)  A person commits the offense of criminal property damage in the second degree if by means other than fire:

(a)   The person intentionally or knowingly damages the property of another, without the other's consent, by the use of widely dangerous means;

(b)   The person intentionally or knowingly damages the property of another, without the other's consent, in an amount exceeding $1,500; or

(c)   The person intentionally or knowingly damages the agricultural equipment, supplies, or products or aquacultural equipment, supplies, or products of another, including trees, bushes, or any other plant and livestock of another, without the other's consent, in an amount exceeding $500.  In calculating the amount of damages to agricultural products, the amount of damages includes future losses and the loss of future production.

(2)  Criminal property damage in the second degree is a class C felony. [L 1972, c 9, pt of §1; am L 1973, c 136, §7(b); gen ch 1993; am L 1996, c 170, §2; am L 2003, c 19, §2; am L 2006, c 156, §4 and c 181, §4; am L 2007, c 98, §2]



§708-822 - Criminal property damage in the third degree.

§708-822  Criminal property damage in the third degree.  (1)  A person commits the offense of criminal property damage in the third degree if by means other than fire:

(a)   The person recklessly damages the property of another, without the other's consent, by the use of widely dangerous means;

(b)   The person intentionally or knowingly damages the property of another, without the other's consent, in an amount exceeding $500; or

(c)   The person intentionally damages the agricultural equipment, supplies, or products or aquacultural equipment, supplies, or products of another, including trees, bushes, or any other plant and livestock of another, without the other's consent, in an amount exceeding $100.  In calculating the amount of damages to agricultural products, the amount of damages includes future losses and the loss of future production.

(2)  Criminal property damage in the third degree is a misdemeanor. [L 1972, c 9, pt of §1; am L 1973, c 136, §7(c); am L 1986, c 314, §62; gen ch 1993; am L 1996, c 170, §3; am L 2006, c 156, §5, c 181, §5, and c 230, §35; am L 2007, c 98, §3]

Case Notes

Offense is graded according to amount of damage done, not the value of the property damaged.  86 H. 165 (App.), 948 P.2d 586.



§708-823 - Criminal property damage in the fourth degree.

§708-823  Criminal property damage in the fourth degree.  (1)  A person commits the offense of criminal property damage in the fourth degree if by means other than fire, the person intentionally or knowingly damages the property of another without the other's consent.

(2)  Criminal property damage in the fourth degree is a petty misdemeanor. [L 1972, c 9, pt of §1; gen ch 1993; am L 2006, c 181, §6 and c 230, §36]

Case Notes

Appellate court erred in its characterization of "presumption" of nonconsent; trial judge did not err in denying motion for judgment of acquittal or in finding appellant guilty.  78 H. 262, 892 P.2d 455.

COMMENTARY ON §§708-820 TO 823

These sections of the Code provide a unified treatment of offenses relating to property damage.  Dispensed with are archaic labels such as "arson" and "criminal mischief."  The offense of criminal property damage is divided into four degrees which represent gradations of penalty depending on:  (1) the culpability of the actor (i.e., whether the actor acts intentionally or merely recklessly), (2) the means used (i.e., whether the means present potential danger of widespread damage to persons or property), and (3) the value of the property damaged.

Section 708-800 provides some relevant statutory definitions.  "Property" is defined, in §708-800, basically, as "any money, personal property, real property, thing in action, evidence of debt or contract, or article of value of any kind."  "Property of another" is defined, in §708-800, to mean "property which any person, other than the defendant, has possession of or any other interest in, even though that possession is unlawful."  A security interest in property, however, does not make the holder thereof any "owner" of an interest for purposes of this chapter.  [See §708-800.]

The determination of value is governed by §708-801.  When value cannot be determined according to the rules provided by subsections (1) and (2) of §708-801, subsection (3) provides that the value shall be deemed to be not more than $50, therefore limiting conviction to the lowest degree of the offense when the value of property constitutes an element.  Section 708-801(4) provides that the value of property is prima facie evidence that the defendant possessed the requisite culpability with respect thereto.  Section 708-801(5) affords the defendant a defense, which reduces the degree of the offense, based on the lack of the requisite culpability with respect to the value of the property involved in the offense--when the factor is an element of the offense.  Section 708-801(6) provides that amounts involved in separate offenses committed pursuant to the same scheme or course of conduct may be aggregated in determining value.

Criminal property damage in the first degree, §708-820, presents the most aggravated form of property damage:  damage which carries with it an incidental risk of danger to the person.  Under former formulations of property offenses, arson, which is sometimes regarded as an offense against the person, was regarded as the most serious property offense deserving the most severe sanction.  Yet actual risk of danger to another was not required for conviction of arson, and it is possible to think of many cases in which, although fire is not the method used in causing the damage, actual risk to the safety of another would result from property damage.  The conjunction of property damage and risk to the person is made a separate offense which, because of the cumulative dangers involved, is punished more severely than the offense of reckless endangering.[1]  If the conduct places another in danger, it is not required for conviction under §708-820 that the property damaged be that of another; any property damage will suffice.

Section 708-821, criminal property damage in the second degree, covers damage aggravated by three factors:  intentional behavior on the part of the actor, and either a potential of widespread damage or a high value of the property.  Subsection (1)(a) incorporates the traditional offense of arson and, in addition, would cover other property damage by "means capable of causing potential widespread injury or damage."  The Code employs the phrase "widely dangerous means," defined in §708-800, to cover, in addition to fire, such methods of damage as floods, avalanche, and radioactive material.  It is the potential for indiscriminate destruction that is the gravamen of this offense.  It seems clear that separate, but substantially similar, methods of property damage should not constitute separately defined offenses merely for the sake of preserving old labels and phrases.  It should be pointed out that under §708-821(1)(a), unlike §708-820, another person need not actually be placed in danger of death or bodily injury by the actor's conduct.  Subsection (1)(b) seeks to differentiate the degree of the offense on the basis of the value of property damaged.  As one of the factors differentiating the seriousness of similar offenses, the value of the property involved has traditionally been considered in theft offenses.  It seems here no less applicable.  Accordingly, theft and property damage offenses are correlated to the extent the value of the property involved is a governing factor.

Section 708-822, criminal property damage in the third degree, reduces the grade of the offense to a misdemeanor if the actor recklessly damages the property of another, without the other's consent, by the use of widely dangerous means, or if the actor intentionally damages such property, the value of which exceeds $50.  At common law arson was an intentional offense.  Subsection (1)(a) in part extends the arson offense, but subsection (2) provides a reduced penalty, reflecting a lesser degree of culpability.  Subsection (1)(b) imposes misdemeanor liability for intentional property damage based in part on the value of the property involved.  It is part of the differentiation referred to above and must be compared with §§708-821(1)(b) and 823.

Section 708-823 provides a residual property damage offense and is graded a petty misdemeanor.  The damage must be intentional; however, the property damaged may be of any value.

Previous Hawaii law was rather typical of the confused state of decisional and statutory law regarding offenses of property damage.[2]  The Hawaii Revised Statutes recognized no less than six offenses predicated on damage by fire:  two degrees of arson, three degrees of malicious burning, and a separate offense of wilful burning with intent to injure an insurer.[3]  Such fine distinctions were required as to whether the act was done by day or night, the value of the property damaged, and the nature of the property damaged (e.g., which range from the inhabited dwelling house of another to any wood, field, grass or standing product of the soil).  A separate offense, in a different chapter, resulting in a less severe sentence, was provided if the defendant chose to use explosives.[4]  Property damage not involving what the Code has called "widely dangerous means" was labeled malicious injury and was made a misdemeanor under previous law; the offense was not differentiated on the basis of the value of the property involved.  This Code attempts to greatly simplify, clarify, and rationalize the wide range of property damage offenses in the prior law.

SUPPLEMENTAL COMMENTARY ON §§708-820 TO 823

Act 314, Session Laws 1986, amended §708-822 by increasing the dollar amount of the property involved in the offense of criminal property damage.  The previous figure ($50) was designated in 1972 when the Code was first codified.  With the increase, the dollar amount will more accurately reflect current property values and consequently the offense will warrant the level of culpability intended when it was originally drafted.  Senate Standing Committee Report No. 820-86.

Act 170, Session Laws 1996, amended §708-820 by making damage to property in an amount exceeding $20,000 criminal property damage in the first degree.  Prosecution is permitted for damage to property in the stated amount as a class B felony, consistent with other class B felony threshold amounts found in other crimes in the penal code.  Senate Standing Committee Report No. 2599.

Act 170, Session Laws 1996, amended §§708-821 and 708-822 by raising the property damage thresholds from $500 to $1,500 for criminal property damage in the second degree (§708-821), a class C felony, and from $100 to $500 for criminal property damage in the third degree (§708-822), a misdemeanor.  The legislature found that with the inflation of prices and services over the years, the amounts used to repair damages did not properly reflect the seriousness of the cases involved, as many cases involved damages to vehicles that may cost up to $1,000 for repairs.  The legislature also found that the present threshold amounts did not accurately reflect the proper values for class C felony and misdemeanor property damage.  Senate Standing Committee Report No. 2599, House Standing Committee Report No. 196-96.

Act 19, Session Laws 2003, amended §§708-820 and 708-821 to include "knowingly" as a state of mind alternative for the crimes of criminal property damage in the first or second degree.  The legislature found that there are cases where the defendant is aware that property damage will occur as a result of the defendant's action but intentional property damage is not the motivating factor for the action.  The legislature believed that in these cases, defendants should be held accountable for their actions and found that including the word "knowingly" as a state of mind alternative would accomplish this goal.  Senate Standing Committee Report No. 591, House Standing Committee Report No. 1257.

Act 116, Session Laws 2006, amended §708-820, expanding the offense of criminal property damage in the first degree to include intentionally or knowingly damaging the property of another during a civil defense emergency or during a period of disaster relief. Act 116 penalized the commission of certain crimes during a time of a civil defense emergency proclaimed by the governor or during a period of disaster relief.  The legislature found that Hurricanes Katrina and Rita created situations that highlighted the prevalence of opportunistic crimes that can occur during these times. When resources are needed to restore law and order, emergency response aid to victims may be hampered or delayed, leaving victims at an increased risk of bodily injury or death.  Stronger measures to control law and order may deter looting and other crimes.  Senate Standing Committee Report Nos. 2938 and 3302, Conference Committee Report No. 64-06.

Act 156, Session Laws 2006, amended §§708-820, 708-821, and 708-822 to protect Hawaii's agricultural and aquacultural industries by establishing that a person commits the offense of criminal property damage:  (1) in the first degree, if the person intentionally or knowingly damages the agricultural or aquacultural equipment, supplies, or products of another without the other's consent, in an amount exceeding $1,500, provided that the value of future crops that were damaged is included in calculating the damage;  (2) in the second degree, if the person intentionally or knowingly damages the agricultural or aquacultural equipment, supplies, or products of another without the other's consent, in an amount exceeding $500, provided that the value of future crops that were damaged is included in calculating the damage; and (3) in the third degree, if the person intentionally damages the agricultural or aquacultural equipment, supplies, or products of another without the other's consent, in an amount exceeding $100, provided that the value of future crops that were damaged is included in calculating the damage.  The legislature found that increasing the penalties for criminal property damage offenses was consistent with the great impact the crimes have on Hawaii's agricultural and aquacultural industries and the ability of individual farmers and ranchers to earn a living.  Conference Committee Report No. 74-06, Senate Standing Committee Report No. 3310.

Act 181, Session Laws 2006, amended §§708-820, 708-821, 708-822, and 708-823 by excluding property damage caused by means of fire from the offenses of criminal property damage in the first, second, third, and fourth degrees.  Act 181 included arson as a new class of property damage and defined four degrees of the offense of arson with appropriate sanctions. The legislature found that fires that are intentionally set cause extensive damage to public and private properties and threaten lives.  Conference Committee Report No. 50-06.

Act 230, Session Laws 2006, amended §708-822(1), by making it an offense of criminal property damage in the third degree, to knowingly damage the property of another without consent and in an amount exceeding $500.  House Standing Committee Report No. 665-06.

Act 230, Session Laws 2006, amended §708-823(1), by making it an offense of criminal property damage in the fourth degree, to knowingly damage the property of another without consent.

Act 98, Session Laws 2007, amended §§708-820(1), 708-821(1), and 708-822(1) by clarifying the calculation of the value of damage to agricultural products to include future losses and the loss of future production.  The legislature found that vandalism, theft, and arson are critical problems with a significant impact upon Hawaii's agricultural industry.  Act 98 would strengthen the present law in calculating damages.  Senate Standing Committee Report No. 1606, House Standing Committee Report No. 459.

__________

§§708-820 To 823 Commentary:

1.  Cf. §§707-713 and 714.

2.  See generally, in relation to arson, M.P.C., Tentative Draft No. 11, comments at 34-37 (1960).

3.  H.R.S. §§723-2 through 723-10.

4.  Id. §753-8.



§708-823.5 - Aggravated criminal property damage.

§708-823.5  Aggravated criminal property damage.  (1)  A person commits the offense of aggravated criminal property damage if the person by means other than fire:

(a)   Intentionally damages the property of another without the other's consent; and

(b)   Has been convicted two or more times of an offense under section 708-822 or 708-823.

(2)  For purposes of this section, "convicted two or more times" means that, at the time of the instant offense, the person had previously entered a plea of guilty or no contest or a judge or jury had previously returned a verdict of guilty against the person for two or more offenses committed on separate occasions.

(3)  Aggravated criminal property damage is a misdemeanor. [L 2005, c 187, §1; am L 2006, c 181, §7; am L 2007, c 196, §2]

COMMENTARY ON §708-823.5

Act 187, Session Laws 2005, established the misdemeanor offense of aggravated criminal property damage which applies to a person who intentionally damages the property of another without the other's consent and has two or more convictions for criminal property damage in the third or fourth degree in the preceding five years.  Act 187 was designed to address the problem of graffiti in the community.  Conference Committee Report No. 67, Senate Standing Committee Report No. 1362.

Act 181, Session Laws 2006, amended this section by excluding property damage caused by means of fire.  Act 181 included arson as a new class of property damage and defined four degrees of the offense of arson with appropriate sanctions. The legislature found that fires that are intentionally set cause extensive damage to public and private properties and threaten lives.  Conference Committee Report No. 50-06.

Act 196, Session Laws 2007, amended subsection (1) by deleting the five-year look-back period.  Conference Committee Report No. 34.



§708-824 - Failure to control widely dangerous means.

§708-824  Failure to control widely dangerous means.  (1)  A person commits the offense of failure to control widely dangerous means if, knowing that widely dangerous means are endangering life or property, the person negligently fails to take measures to prevent or mitigate the danger and:

(a)   The person knows that the person is under an official, contractual, or other legal duty to take measures to prevent, control, or mitigate the danger; or

(b)   The means were employed by the person or with the person's assent, or on premises in the person's custody or control.

(2)  Failure to control widely dangerous means is a misdemeanor. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §708-824

This section imposes misdemeanor liability upon a person for the negligent failure to prevent or mitigate danger resulting from the use of widely dangerous means where either (a) the actor is under some legal duty to do so, or (b) the actor is actually or constructively responsible for employing such means.  This offense combines the Model Penal Code's offenses of "Failure to Control or Report a Dangerous Fire" and "Failure to Prevent Catastrophe."[1]  The underlying premise is that a citizen's criminal liability for potential widespread destruction arises from the citizen's tortious or contractual liability with regard to the potential harm.

Hawaii previously had no statute dealing generally with the problems of catastrophe and the mitigation of the risk thereof but rather dealt separately with various substantive acts which represented a general public danger.  The only general heading under which such offenses were grouped is "common nuisance," which included such widely dangerous aspects as spreading disease, making and storing gunpowder, blasting with explosives, and keeping dangerous animals.[2]  In a similar vein, however, Hawaii provided a misdemeanor sanction for the failure of any able-bodied person to help combat a fire.[3]  In simplifying and combining the above-mentioned sections of the Model Penal Code, this Code fills an apparently neglected area of Hawaii law.

__________

§708-824 Commentary:

1.  M.P.C. §§220.1(3) and 220.2(3), respectively.

2.  H.R.S. §727-1.

3.  Id. §185-8.



§708-825 - Criminal tampering; definitions of terms.

§708-825  Criminal tampering; definitions of terms.  In sections 708-826 and 708-827:

(1)  To "tamper with" means to interfere improperly with something, meddle with it, or make unwarranted alterations in its existing condition;

(2)  "Utility" means an enterprise which provides gas, electric, steam, water or communications services, and any common carrier; it may be either publicly or privately owned or operated. [L 1972, c 9, pt of §1]



§708-826 - Criminal tampering in the first degree.

§708-826  Criminal tampering in the first degree.  (1)  A person commits the offense of criminal tampering in the first degree if, and with intent to cause a substantial interruption or impairment of a service rendered to the public by a utility or by an institution providing health or safety protection, the person damages or tampers with, without the consent of the utility or institution, its property or facilities and thereby causes substantial interruption or impairment of service.

(2)  Criminal tampering in the first degree is a misdemeanor. [L 1972, c 9, pt of §1; gen ch 1993]



§708-827 - Criminal tampering in the second degree.

§708-827  Criminal tampering in the second degree.  (1)  A person commits the offense of criminal tampering in the second degree if the person intentionally tampers with property of another person, without the other person's consent, with intent to cause substantial inconvenience to that person or to another.

(2)  Criminal tampering in the second degree is a petty misdemeanor. [L 1972, c 9, pt of §1; gen ch 1993; am L 1996, c 256, §3]

COMMENTARY ON §§708-825 TO 827

The offenses of criminal tampering are addressed to two significant problems.  (1) Harm may result from meddling with, but not damaging, property which provides a service, thus altering the availability of the service.  For example an electrical switch could be turned and the flow of electrical power curtailed.  (2) Slight damage to property which provides a service would not, in many cases, if handled solely as an offense of criminal property damage under §§708-820 through 823, reflect the magnitude of social harm involved.

Section 708-826 provides misdemeanor liability for the most aggravated form of tampering:  intentional interference with a public utility defined in §708-825(2) to include a common carrier or an institution providing health or safety services for the purpose and with the result of causing substantial interruption or impairment of service furnished by the utility or institution.

A petty misdemeanor offense is provided by §708-827 where the circumstances are less aggravated.  Under subsection (1)(a) the definition requires that the actor intend to cause substantial inconvenience; however, the offense is inchoate in the sense that the actor need not be successful.  Moreover, the inconvenience need not be aimed at more than one person, and the property tampered with need not be that of a utility or institution providing protected services.  Under subsection (1)(b) liability is imposed for tampering with a public utility without its consent.  Actual interference with the operation of the utility need not be shown.

Previous Hawaii law contained no specific prohibitions of the sort contemplated by the present section.



§708-828 - Criminal use of a noxious substance.

§708-828  Criminal use of a noxious substance.  (1)  A person commits the offense of criminal use of a noxious substance if the person knowingly deposits on the premises or in the vehicle of another, without the other's consent, any stink bomb or device, irritant, or offensive-smelling substance, with the intent to interfere with another's use of the premises or vehicle.

(2)  Criminal use of a noxious substance is a petty misdemeanor. [L 1972, c 9, pt of §1]

COMMENTARY ON §708-828

This section recognizes that the use value of a person's property may be impaired by the use of noxious substances without the involvement of tampering (§§708-826 to 827) or actual damage (§§708-820 to 823).  This form of interference with the use of property can be significantly grave to warrant the low grade of criminal sanction provided by this section.

Under previous Hawaii law, the conduct described in this section would fall within the ambit of the indiscriminately- defined offense of common nuisance.[1]  The Code sharpens the focus and definition of the offense, as it relates to noxious substances, and reduces slightly the possible penalty.

__________

§708-828 Commentary:

1.  H.R.S. §727-1.



§708-829 - Criminal littering.

§708-829  Criminal littering.  (1)  A person commits the offense of criminal littering if that person knowingly places, throws, or drops litter on any public or private property or in any public or private waters, except:

(a)   In a place designated by the department of health or the county for the disposal of garbage and refuse;

(b)   Into a litter receptacle;

(c)   Into a litter bag; provided that the bag is disposed of properly into a litter receptacle or in a place designated by the department of health or the county for the disposal of garbage and refuse.

(2)  "Litter" means rubbish, refuse, waste material, garbage, trash, offal, or debris of whatever kind or description, and whether or not it is of value, and includes improperly discarded paper, metal, plastic, glass, or solid waste.

(3)  Criminal littering is a petty misdemeanor.

(4)  The court shall sentence any person convicted of committing the offense of criminal littering as follows:

(a)   For the first offense, the person shall spend four hours of either picking up litter on public property or performing community service;

(b)   For any subsequent offense, the person shall spend eight hours of either picking up litter on public property or performing community service; and

(c)   The court shall fine the person convicted of committing the offense of criminal littering at least $500, but not more than $1,000.

(5)  It shall be an affirmative defense that the defendant had consent of the owner in control of the property. [L 1972, c 9, pt of §1; am L 1975, c 154, §1; am L 1979, c 60, §5; am L 1985, c 97, §1; am L 1992, c 116, §3; am L 2006, c 158, §4]

Cross References

Highways, see §§291C-131, 132.

Litter control, see §§339-1 to 11.

COMMENTARY ON §708-829

Subsection (1) makes it an offense to knowingly place, throw, or drop litter on property or in water without the consent of the owner thereof.  Litter is broadly defined in subsection (2).  The offense constitutes a diminishment of the aesthetic value and enjoyment of property.  Although water, e.g., a lake, pond, or stream, constitutes property, it is included separately in the definition of the offense on the theory that the greater clarity achieved is worth the minor redundancy.

The previous law only covered criminal littering insofar as it related to highways.[1]  This section of the Code extends the offense to areas other than public highways.  In so doing, it represents an addition.  However, even as it relates to highways, the Code greatly simplifies and clarifies prior law.

SUPPLEMENTAL COMMENTARY ON §708-829

Subsection (4) was added by Act 154, Session Laws 1975.  The Legislature found that the punishment for littering was often not a sufficient deterrent and concluded that requiring an offender to actually pick up litter would be more effective.  Senate Standing Committee Report No. 501.

Act 60, Session Laws 1979, amended definition of litter to conform to the definition in Chapter 339.

Act 97, Session Laws 1985, amended this section to:  (1) except certain conduct from the criminal littering definition; and (2) allow anyone littering property to avoid conviction by affirmatively proving that the littering is consented to by the property owner.  Senate Standing Committee Report No. 609, House Standing Committee Report No. 878.

Act 116, Session Laws 1992, amended this section by establishing a minimum fine of $25 for litter violations and a penalty of four hours of litter pickup work or community service for the first offense and eight hours for any subsequent offense.  The legislature felt that the setting of a minimum fine and penalty serve as a more effective deterrent than having no minimum fine and penalty.  House Standing Committee Report No. 1179-92, Senate Standing Committee Report No. 461.

Act 158, Session Laws 2006, amended this section by increasing the mandatory minimum criminal fine from $25 to $500 and the mandatory maximum criminal fine from $500 to $1,000.  The legislature found that many Hawaii communities suffer from serious littering problems.  The problem is exacerbated by a lack of enforcement and fines for littering that are insufficient to deter violators.  Act 158 added "teeth" to the littering laws and provided a substantial deterrent to litter violators, by increasing the fines for littering.  Conference Committee Report No. 61-06.

__________

§708-829 Commentary:

1.  H.R.S. §§727-4 through 727-6.



§708-830 - Theft.

PART IV.  THEFT AND RELATED OFFENSES

§708-830  Theft.  A person commits theft if the person does any of the following:

(1)  Obtains or exerts unauthorized control over property.  A person obtains or exerts unauthorized control over the property of another with intent to deprive the other of the property.

(2)  Property obtained or control exerted through deception.  A person obtains, or exerts control over, the property of another by deception with intent to deprive the other of the property.

(3)  Appropriation of property.  A person obtains, or exerts control over, the property of another that the person knows to have been lost or mislaid or to have been delivered under a mistake as to the nature or amount of the property, the identity of the recipient, or other facts, and, with the intent to deprive the owner of the property, the person fails to take reasonable measures to discover and notify the owner.

(4)  Obtaining services by deception.  A person intentionally obtains services, known by the person to be available only for compensation, by deception, false token, or other means to avoid payment for the services.  When compensation for services is ordinarily paid immediately upon the rendering of them, absconding without payment or offer to pay is prima facie evidence that the services were obtained by deception.

(5)  Diversion of services.  Having control over the disposition of services of another to which a person is not entitled, the person intentionally diverts those services to the person's own benefit or to the benefit of a person not entitled thereto.

(6)  Failure to make required disposition of funds.

(a)  A person intentionally obtains property from anyone upon an agreement, or subject to a known legal obligation, to make specified payment or other disposition, whether from the property or its proceeds or from the person's own property reserved in equivalent amount, and deals with the property as the person's own and fails to make the required payment or disposition.  It does not matter that it is impossible to identify particular property as belonging to the victim at the time of the defendant's failure to make the required payment or disposition.  A person's status as an officer or employee of the government or a financial institution is prima facie evidence that the person knows the person's legal obligations with respect to making payments and other dispositions.  If the officer or employee fails to pay or account upon lawful demand, or if an audit reveals a falsification of accounts, it shall be prima facie evidence that the officer or employee has intentionally dealt with the property as the officer's or employee's own.

(b)  A person obtains personal services from an employee upon agreement or subject to a known legal obligation to make a payment or other disposition of funds to a third person on account of the employment, and the person intentionally fails to make the payment or disposition at the proper time.

(7)  Receiving stolen property.  A person intentionally receives, retains, or disposes of the property of another, knowing that it has been stolen, with intent to deprive the owner of the property.  It is prima facie evidence that a person knows the property to have been stolen if, being a dealer in property of the sort received, the person acquires the property for a consideration that the person knows is far below its reasonable value.

(8)  Shoplifting.

(a)  A person conceals or takes possession of the goods or merchandise of any store or retail establishment, with intent to defraud.

(b)  A person alters the price tag or other price marking on goods or merchandise of any store or retail establishment, with intent to defraud.

(c)  A person transfers the goods or merchandise of any store or retail establishment from one container to another, with intent to defraud.

The unaltered price or name tag or other marking on goods or merchandise, duly identified photographs or photocopies thereof, or printed register receipts shall be prima facie evidence of value and ownership of such goods or merchandise.  Photographs of the goods or merchandise involved, duly identified in writing by the arresting police officer as accurately representing such goods or merchandise, shall be deemed competent evidence of the goods or merchandise involved and shall be admissible in any proceedings, hearings, and trials for shoplifting to the same extent as the goods or merchandise themselves. [L 1972, c 9, pt of §1 and c 102, §2; am L 1974, c 39, §1; am L 1979, c 106, §5; gen ch 1993; am L 2001, c 87, §1; am L 2006, c 230, §37]

Cross References

Civil liability for shoplifting, see §663A-2.

Case Notes

There was material difference between this section and theft indictment.  796 F.2d 261.

Evidence of recent and exclusive possession of stolen property if unexplained will sustain finding of guilt.  62 H. 83, 611 P.2d 595.

Particular ownership of property in question not essential element in proving crime.  65 H. 217, 649 P.2d 1138.

Receiving stolen property is a continuing offense.  65 H. 261, 650 P.2d 1358.

Section merely provides an alternate but not exclusive method establishing sufficient foundation for admissibility of photographs of stolen goods in shoplifting cases.  66 H. 97, 657 P.2d 1023.

Paragraph (6)(a) is not unconstitutionally vague or overbroad.  78 H. 127, 890 P.2d 1167.

In order to convict a defendant of theft in the second degree, in violation of §708-831(1)(b) and paragraph (8)(a), the prosecution must prove beyond a reasonable doubt that the accused intended to steal property or services valued in excess of $300.  90 H. 359, 978 P.2d 797.

For purposes of paragraph (8)(a), "any store or retail establishment" constitutes a circumstance attendant to the charged conduct, and as such, the prosecution has the burden of proving that the defendant acted with the requisite state of mind as to that element.  101 H. 389, 69 P.3d 517.

Inasmuch as the "intent to defraud" component of second degree theft by shoplifting, as defined by §708-800, prescribes two alternative means of establishing the state of mind requisite to the offense of second degree theft by shoplifting, trial court plainly erred in failing to instruct jury as to the alternative states of mind requisite to the charged offense.  101 H. 389, 69 P.3d 517.

The alternative states of mind potentially requisite to the charged offense of second degree theft by shoplifting, as prescribed by the definition of "intent to defraud" set forth in §708-800, does not implicate a defendant's constitutional right to a unanimous jury verdict, as guaranteed by article I, §§5 and 14 of the Hawaii constitution; a proper elements instruction, which sets forth the alternative states of mind prescribed by the "intent to defraud" component of second degree theft by shoplifting, does not violate defendant's constitutional right.  101 H. 389, 69 P.3d 517.

For purposes of the tolling provisions of §701-108(3)(a), the fraudulent component of subsection (2) is the use of deception in the taking of property.  111 H. 17, 137 P.3d 331.

When the charged offense is theft by deception, as defined by paragraph (2), and the prosecution is relying on the tolling provision of §701-108(3)(a), relating to "any offense an element of which is fraud", the prosecution must not only allege the timely date or dates of commission of the offense in the indictment, but also the earliest date of the "discovery of the offense by an aggrieved party or a person who has a legal duty to represent the aggrieved party"; where indictment failed to aver the date of the earliest discovery of the alleged offenses, trial court order dismissing the indictment with prejudice affirmed.  111 H. 17, 137 P.3d 331.

Phrase "whether from the property or its proceeds or from [the person's] own property reserved in equivalent amount" in paragraph (6)(a) limits application of paragraph to one of three situations specified in paragraph.  86 H. 183 (App.), 948 P.2d 604.

The law does not permit the conviction of a defendant of two counts of theft for, first, having obtained or taken an item of property and, second, for having disposed of or sold the same item of property; the taking and/or selling of one item of property is only one theft.  93 H. 22 (App.), 995 P.2d 323.

Where store security manager's testimony regarding the price/value of items, based on a universal price code with the price on the item that the manager verified through the store register system, was inadmissible hearsay, State failed to introduce substantial evidence of the value of the items necessary to support the charged offense of second or third degree theft; however, evidence was sufficient to support conviction of lesser included offense of fourth degree theft.  95 H. 169 (App.), 19 P.3d 752.

Trial court erred harmfully in excluding, pursuant to HRE rules 401 and 403, defendant's exhibit with respect to defendant's theft-by-deception charges under subsection (2), on the grounds that defendant's analysis of the tax laws was irrelevant and that evidence of defendant's legal theories would confuse the jury, where evidence that defendant, based on defendant's understanding of the tax laws, had a good faith belief that defendant did not owe taxes on defendant's wages was relevant to whether defendant acted by deception and whether defendant had a defense under §708-834(1).  119 H. 60 (App.), 193 P.3d 1260.



§708-830.5 - Theft in the first degree.

§708-830.5  Theft in the first degree.  (1)  A person commits the offense of theft in the first degree if the person commits theft:

(a)   Of property or services, the value of which exceeds $20,000;

(b)   Of a firearm;

(c)   Of dynamite or other explosive; or

(d)   Of property or services during the time of a civil defense emergency proclaimed by the governor pursuant to chapter 128, within the area covered by the civil defense emergency or during the period of disaster relief under chapter 127, the value of which exceeds $300.

(2)  Theft in the first degree is a class B felony. [L 1986, c 314, §63; am L 1992, c 289, §1; am L 1993, c 14, §1; am L 2006, c 116, §6]

Case Notes

Where defendant returned new vehicle after 72 hour possession and prosecution was unable to prove any economic loss to car dealership, no intent to deprive dealership of significant portion of vehicle's economic value, use, or benefit.  86 H. 207, 948 P.2d 1048.



§708-831 - Theft in the second degree.

§708-831  Theft in the second degree.  (1)  A person commits the offense of theft in the second degree if the person commits theft:

(a)   Of property from the person of another;

(b)   Of property or services the value of which exceeds $300;

(c)   Of an aquacultural product or part thereof from premises that is fenced or enclosed in a manner designed to exclude intruders or there is prominently displayed on the premises a sign or signs sufficient to give notice and reading as follows:  "Private Property"; or

(d)   Of agricultural equipment, supplies, or products, or part thereof, the value of which exceeds $100 but does not exceed $20,000, or of agricultural products that exceed twenty-five pounds, from premises that are fenced, enclosed, or secured in a manner designed to exclude intruders or there is prominently displayed on the premises a sign or signs sufficient to give notice and reading as follows:  "Private Property".  The sign or signs, containing letters not less than two inches in height, shall be placed along the boundary line of the land in a manner and in such position as to be clearly noticeable from outside the boundary line.  Possession of agricultural products without ownership and movement certificates, when a certificate is required pursuant to chapter 145, is prima facie evidence that the products are or have been stolen.

(2)  Theft in the second degree is a class C felony.  A person convicted of committing the offense of theft in the second degree under [subsection (1)](c) and (d) shall be sentenced in accordance with chapter 706, except that for the first offense, the court may impose a minimum sentence of a fine of at least $1,000 or two-fold damages sustained by the victim, whichever is greater. [L 1972, c 9, pt of §1 and c 102, §1; am L 1974, c 201, §1; am L 1975, c 158, §1; am L 1979, c 106, §6; am L 1981, c 68, §1; am L 1986, c 314, §64; am L 1987, c 176, §2; am L 1990, c 28, §3; am L 1992, c 54, §2 and c 289, §2; am L 1993, c 218, §3; am L 1998, c 228, §1; am L 2005, c 182, §3; am L 2006, c 156, §6]

Case Notes

Welfare fraud cases may be prosecuted under this section despite existence of §346-34.  61 H. 79, 595 P.2d 291.

History of this section and §346-34 reveals no legislative intent to limit welfare fraud prosecutions to §346-34.  62 H. 364, 616 P.2d 193.

Where there is a single intention, general impulse, and plan, there is only one offense even though there is a series of transactions.  62 H. 364, 616 P.2d 193.

Substantial direct and circumstantial evidence existed from which jury could have convicted defendant of theft in the first degree by extortion.  64 H. 65, 637 P.2d 407.

No irreconcilable conflict with unemployment fraud statute; State may proceed under either.  67 H. 406, 689 P.2d 753.

Not a lesser included offense of fraudulent use of a credit card.  70 H. 434, 774 P.2d 888.

In order to convict a defendant of theft in the second degree, in violation of §708-830(8)(a) and subsection (1)(b), the prosecution must prove beyond a reasonable doubt that the accused intended to steal property or services valued in excess of $300.  90 H. 359, 978 P.2d 797.

Where defendant testified that defendant harbored no belief at all regarding the value of the stolen property, §708-801(5) could not afford defendant a mitigating defense to second degree theft under subsection (1)(b).  90 H. 359, 978 P.2d 797.

Inasmuch as the "intent to defraud" component of second degree theft by shoplifting, as defined by §708-800, prescribes two alternative means of establishing the state of mind requisite to the offense of second degree theft by shoplifting, trial court plainly erred in failing to instruct jury as to the alternative states of mind requisite to the charged offense.  101 H. 389, 69 P.3d 517.

The alternative states of mind potentially requisite to the charged offense of second degree theft by shoplifting, as prescribed by the definition of "intent to defraud" set forth in §708-800, does not implicate a defendant's constitutional right to a unanimous jury verdict, as guaranteed by article I, §§5 and 14 of the Hawaii constitution; a proper elements instruction, which sets forth the alternative states of mind prescribed by the "intent to defraud" component of second degree theft by shoplifting, does not violate defendant's constitutional right.  101 H. 389, 69 P.3d 517.

Where store security manager's testimony regarding the price/value of items, based on a universal price code with the price on the item that the manager verified through the store register system, was inadmissible hearsay, State failed to introduce substantial evidence of the value of the items necessary to support the charged offense of second or third degree theft; however, evidence was sufficient to support conviction of lesser included offense of fourth degree theft.  95 H. 169 (App.), 19 P.3d 752.

Valuation of stolen goods; airline tickets.  1 H. App. 644, 623 P.2d 898.

Evidence of moneys wrongfully converted, constituting violation of subsection (1)(b).  1 H. App. 658, 624 P.2d 381.



§708-832 - Theft in the third degree.

§708-832  Theft in the third degree.  (1)  A person commits the offense of theft in the third degree if the person commits theft:

(a)   Of property or services the value of which exceeds $100; or

(b)   Of gasoline, diesel fuel, or other related petroleum products used as propellants of any value not exceeding $300.

(2)  Theft in the third degree is a misdemeanor. [L 1972, c 9, pt of §1; am L 1974, c 201, §2 and c 242, §2; am L 1979, c 106, §7; am L 1986, c 314, §65; am L 2006, c 230, §38]



§708-833 - Theft in the fourth degree.

§708-833  Theft in the fourth degree.  (1)  A person commits the offense of theft in the fourth degree if the person commits theft of property or services of any value not in excess of $100.

(2)  Theft in the fourth degree is a petty misdemeanor. [L 1972, c 9, pt of §1; am L 1986, c 314, §66]

COMMENTARY ON §§708-830 TO 833

The Code follows the Model Penal Code and other recent revisions in consolidating under a single offense the traditionally distinct common-law crimes of larceny, embezzlement, obtaining by false pretenses, obtaining by trick or device, fraudulent conversion, cheating, extortion, and blackmail.  Such consolidation is desirable both from the standpoint of conceptual simplicity and to eliminate pointless procedural obstacles.[1]  Nonetheless, the numerous and diverse circumstances involved in individual theft offenses require that the general offense be differentiated by degrees and that the severity of the penalties authorized be correlated with the aggravating circumstances presented by the form and object of the offense.  Accordingly, §708-830 provides that a person commits theft if the person engages in any of the modes of conduct specified therein, and §§708-831 through 833 divide theft into three degrees differentiated by the mode of the conduct involved and the object of the theft.

It should be noted that in all theft offenses, the requisite mental state is intent to deprive the owner of the value of property or services.  Although in most instances the actor will intend to appropriate the value of property or services for the actor's own benefit, that is not the gravamen of the offense.

Obtaining or exerting unauthorized control.  Section 708-830(1) is concerned with obtaining or exerting control over the property of another with intent to deprive the other of the property.  A wide range of behavior is included within this definition, from stealthily and covertly treating the property of another as one's own to blatantly snatching it from the person of the owner.  This definition contains elements of the traditional offenses of larceny, embezzlement, and fraudulent conversion.  And, unlike the case with traditional embezzlement statutes, the relation in which the actor stands to the victim is immaterial.  Likewise, there are no limitations with regard to the trust involved in fraudulent conversion: the coverage includes property held by the actor in any capacity.  All kinds of property, both real and personal, movable and immovable, are included within this definition.[2]  The definition of the phrase "property of another" has previously been discussed in relation to the criminal property damage offenses of Part III, and is intended to cover situations in which the actor has an interest in the property involved.[3]  "Obtain" is broadly defined to mean, when used in relation to property, "to bring about a transfer of possession or other interest, whether to the obtainer or to another.[4]  "Control over the property" is also broadly defined and means any exercise of dominion, including taking, possession, and sale.[5]

Deception.  Section 708-830(2) covers the same kind of deprivation to a property owner as that covered in subsection (1), except that the deprivation here proscribed is accomplished by deception.  Indeed, the obtaining or exerting of control may be accomplished with the owner's specific authorization.  "Deception" includes any false impression for which the actor is responsible by either act or omission: a detailed definition of the term is provided by §708-800.  With regard to contractual obligations, a present intent not to perform would constitute deception, although mere breach at some future time, without such present intent, would not.  A specific exception is provided in the definition for matters having no pecuniary significance and for advertising claims unlikely to deceive ordinary persons.

Extortion.  Section 708-830(3) covers theft by threat, i.e., extortion.  "Extortion" is defined in §708-800 in some detail.  This mode of theft includes some aspects of separate offenses formerly designated as extortion and blackmail.  Under the Code, the threat may be either express or implied.  The threat need not be to do something itself unlawful: it is the context which renders the conduct unlawful.  However, not all threats made to obtain property are included.  As the commentary to the Model Penal Code observes:

A law which included all threats made for the purpose of obtaining property would embrace a large portion of accepted economic bargaining.  Examples of menaces which ought not to be included are: to breach a contract, to persuade others to breach their contracts, to infringe a patent or trademark, to change a will, to refuse to do business or to cease doing business, to sue, to vote stock one way or another.  For the most part these are situations in which a private property economy must tolerate considerable 'economic coercion' as an incident to free bargaining.  Civil remedies are usually adequate to deal with the abuse of the privileges.  Some coercive economic bargaining may call for legal restriction by anti-trust laws, labor legislation and the like; but theft penalties would be quite inappropriate.[6]

Appropriation.  Section 708-830(4) covers property over which the actor has gained control either by chance or through mistake on the part of some other person.  The actor must know the property to be lost, mislaid, or mistakenly delivered.  It is essential here that there be some control over, and not merely knowledge of the existence or location of, the property concerned.  The requisite state of mind, intent, requires that the failure to take measures to restore the property be intentional, so that a negligent or even reckless failure in this regard would not suffice to establish liability.  What measures are considered sufficient (i.e., reasonable) toward restoring the property are to be established from the viewpoint of a reasonable person in the actor's circumstances.  It should be noted that, unlike the common-law offense of larceny, the actor's state of mind at the moment of finding the property is not conclusive to a determination of theft under subsection (4).  The actor may, at the time of finding, intend to restore the property to its owner, subsequently decide not to, continue to exert control over the property, and thus be guilty of theft.

Obtaining services by deception or extortion.  Section 708-830(5) covers theft of services, rather than property, under circumstances similar to those specified in §708-830(1) to (3).  To begin with, the actor must know that the services are available only for compensation rather than gratuitously.  In order to preclude spurious defenses based on a claim of intent to pay for services at a later date, a special rule of prima facie evidence is provided where payment is usually made upon receipt of service.  Where compensation for services is ordinarily paid immediately upon the rendering of them, such as in the case of hotels, restaurants, and the like, absconding without payment or offer to pay is prima facie evidence that the services were obtained by deception, i.e., obtained with intent not to pay for them.  The evidentiary rule is not difficult to overcome where the accused has any evidence to the contrary, but merely allows the prosecutor to get the prosecutor's case to the jury on an issue where direct proof is difficult, if not impossible, to obtain.

Diversion of services.  Subsection (6) covers those cases in which the actor has authorized control over the services of another to which the actor is not entitled, and the actor diverts those services to a person not entitled thereto.  This subsection would, for instance, cover the diversion of utility services by an employee of a utility company.

Failure to make required disposition of funds.  Section 708-830(7)(a) makes it theft to obtain property from anyone upon an agreement or legal obligation to make a specified payment or disposition and then to deal with the property, its proceeds, or a reserve fund from which payment was to be made, as the actor's own and to fail to make the required disposition.  It is not necessary, under the Code, to identify the particular property, proceeds, or funds which the accused has appropriated and which the accused has in the accused's possession:  this avoids the common-law necessity of proof of the victim's continued constructive possession.  Courts have had difficulty in regarding this type of wrongful appropriation as theft because it arises out of a breach of a civil contractual obligation.  The evidentiary rule, provided in this subsection, that financial institutions and government officers and employees are, prima facie, aware of their legal obligations to make certain payments and distributions is a statutory crystallization of common experience.  Concomitantly, failure to pay or account upon lawful demand, or falsification of accounts, is, prima facie, evidence that the officer or employee has intentionally dealt with the property as the officer's or the employee's own.  The burden of proving guilt is not affected; the evidentiary rule merely allows the prosecution to take the point to the jury.

Subsection (7)(b) is aimed at the same failure to make an agreed upon or legally required disposition of funds following receipt of personal services from an employee.

Receiving stolen property.  Subsection (8) is based upon the premise that if the prosecution can demonstrate the requisite intent to deprive the owner of the owner's property, it makes little difference whether the defendant engaged in theft directly (e.g., obtained the property directly from the owner) or did so indirectly through the mediation of another person.  It should be sufficient to constitute a form of theft that the actor knows that the property was stolen when the actor has control over it and that the actor intends to deprive the owner of its value.  The actor may accomplish the actor's intent through receipt, retention, or disposal, all of which are acts consistent with an intent to deprive.  If the actor is a dealer in the type of property received, the fact that the actor acquired the property for grossly inadequate consideration is made prima facie evidence that the actor knew of the previous theft.

Degrees of theft.  The Code is in accord with the Model Penal Code and other recent revisions in grading the theft offenses according to the mode of the theft, the object involved, and the value of the property or services stolen.[7]  The gradation is based on the theory that theft from the person, or of a firearm, or of property or services of relatively high value presents greater social harm and that the actor in such cases may require greater rehabilitation efforts.  Moreover, the ordinary person, insofar as value of the property or services is concerned, "feels a lesser repugnance to taking small amounts than large amounts."[8]  Accordingly, the general offense has been divided into three degrees, according to the aggravations of the circumstances of the theft.  With respect to value, $200 constitutes the lower limit for class C felony liability, $50 for misdemeanor liability, and any value suffices for petty misdemeanor liability.

Previous Hawaii law exhibited the profusion of theft statutes which is symptomatic of statutory enactment of the piecemeal common-law development.  The consolidated theft offenses, presented by these sections, are to be preferred to the scattered coverage of the prior law.  The type of conduct dealt with under the consolidated theft offenses was found in previous chapters dealing with taxes,[9] banks,[10] insurance,[11] embezzlement,[12] extortion,[13] fraudulent conveyances,[14] gross cheat,[15] larceny,[16] and receiving stolen goods.[17]  An examination of those chapters, each containing numerous sections, will indicate that within certain chapters the sections were not internally consistent and that as between the chapters the provisions were not comparatively consistent.

In addition to eliminating the sheer bulk and redundancy of statutory provisions dealing with various forms of theft, the Code attempts to bring together for related treatment similar forms of conduct and to eliminate areas of possible inconsistency.

SUPPLEMENTAL COMMENTARY ON §§708-830 TO 833

Act 39, Session Laws 1974, amended §708-830 by adding paragraph (9).  The new paragraph (9) covers a wide variety of circumstances involved in the practice of shoplifting.  The Legislature was concerned with the difficulties involved in the apprehension of shoplifters.  House Standing Committee Report No. 651-74, Senate Standing Committee Report No. 848-74.

Act 106, Session Laws 1979, amended §§708-830, 831, and 832 as part of a consolidation of laws pertaining to extortion.

Act 14, Session Laws 1993, amended §708-830.5 by providing that theft in the first degree includes theft of services in which the value exceeds $20,000.  The legislature found that this amendment was necessary to restore legislative intent and provide consistency within the penal code, in particular with §708-831, as amended by Act 314, Session Laws 1986.  House Standing Committee Report No. 186, Senate Standing Committee Report No. 1065.

Act 289, Session Laws 1992, amended §§708-830.5 and 831 by upgrading the offense of theft of a firearm, dynamite, or other explosive from a class C to a class B felony.  The legislature felt that the serious and hazardous nature of firearm thefts and thefts of dynamite and other explosives justified the upgrade in the penalty and classification.  Conference Committee Report No. 52.

Act 102, Session Laws 1972, amended §708-831 by adding paragraph (d).  It should also be noted that when the Legislature adopted the Code in 1972, it changed the Proposed Draft's recommended value amount from $500 to $200.  The Legislature stated:

"Your Committee has agreed to decrease the minimum dollar amount of first degree theft from $500 to $200 because the $500 figure is unwarranted, especially in light of the present law relating to larceny and to cover shoplifting and cattle rustling."  Conference Committee Report No. 2.

Act 158, Session Laws 1975, amended §708-831 by adding paragraph (e) to subsection (1).  The intent of the amendment was to aid ranchers in proceeding against individuals who slaughter livestock upon their land by making such an act theft in the first degree.  Senate Standing Committee Report No. 825, House Standing Committee Report No. 423.

Act 68, Session Laws 1981, broadened the coverage of §708-831(e).  The subsection formerly made it an offense for a person to possess carcasses or meat while on fenced or enclosed premises but did not extend to situations where a person possessed live animals, or carcasses or meat in other locations.

Act 54, Session Laws 1992, amended §708-831 by providing for the offense of theft in the second degree of an aquaculture product from fenced or enclosed premises to deter pilfering, since thefts from aquaculture farms may cause devastating losses to research facilities and businesses.  House Standing Committee Report No. 1184-92, Senate Standing Committee Report No. 1671.

Act 218, Session Laws 1993, amended §708-831 to provide that persons who commit the theft of agricultural equipment, supplies, or products, under certain conditions, shall be subject to a class C felony.  The legislature sought to discourage the theft of agricultural equipment, supplies, or products, finding that many agricultural enterprises i the State are isolated and subject to theft, and that losses from the island of Hawaii alone exceed $200,000 per year.  Conference Committee Report No. 52.

Act 201, Session Laws 1974, amended §§708-831 and 708-832, relating to theft in the first degree and in the second degree respectively.  The amendments provided that in the case of extortion, the penalty for theft in the first degree is a class B felony, and the penalty for theft in the second degree is a class C felony.  The Legislature felt that the nature of the crime of extortion and the fact that it seems to be one of the principal activities of organized crime, justify stiffer penalties for cases of theft involving extortion.  House Standing Committee Report No. 420-74.

Act 314, Session Laws 1986, amended §§708-831 to 833 by increasing the dollar amount of the property involved in the theft offenses.  The previous figures were designated in 1972 when the Code was first codified.  With the increase, the dollar amount will more accurately reflect current property values and consequently the offenses will warrant the level of culpability intended when the offenses were originally drafted.  Senate Standing Committee Report No. 820-86.

Act 242, Session Laws 1974, amended §708-832(1).  The amendment provided that the siphoning or taking of gasoline diesel fuel or other petroleum products used as propellants constituted theft in the second degree.  The Legislature provided for a value limit of $200.

The Senate Judiciary Committee in Standing Committee Report No. 972-74 declared:

"Your Committee feels the serious situation in the community relates to all fuel and not just gasoline....  Your Committee wishes to further note that theft of more than $200 of gasoline and other related petroleum products will carry a maximum penalty of 5 years in jail and a $5,000 fine."

Act 228, Session Laws 1998, amended §708-831 by making the offense of theft in the second degree of an aquaculture product or of agricultural equipment, supplies, or products subject to the requirement that the theft occur on:  (a) premises that are fenced, enclosed, or secured in a manner designed to exclude intruders; or (b) premises upon which there is displayed the signage, "Private Property".  The legislature realized that the costs incurred under current signage requirements pursuant to §708-831 were onerous and believed that Act 228 would reduce unnecessary costs to farmers and ranchers.  Conference Committee Report No. 145.

Act 87, Session Laws 2001, amended §708-830 to allow photocopies of unaltered price or name tags, or other markings on goods or merchandise and printed register receipts as prima facie evidence regarding value and ownership in theft cases.  The legislature found that expanding §708-830(8) to include photocopies of the price tags or price markings was in conformity with rule 1003, Hawaii rules of evidence, which permits the admissibility of duplicate copies to the same extent as an original unless a genuine question is raised as to the authenticity of the original or under circumstances that it would be unfair to admit the duplicate in lieu of the original.  The legislature also found that the statutory requirement for proof of value in theft cases had not kept pace with the technology of recordkeeping of merchandise stock prices.  With proper evidentiary foundation, photocopies of price tags and printed register receipts are reliable evidence of value.   Senate Standing Committee Report No. 714, House Standing Committee Report No. 1519.

Act 182, Session Laws 2005, amended §708-831 by providing that a person commits theft in the second degree if the person commits theft of agricultural equipment, supplies, or products, valued from over $100 and up to and including $20,000, or of agricultural products that exceed 25 pounds, from premises that are fenced, enclosed, or secured in a manner designed to exclude intruders, or there is prominently displayed on the premises a sign that provides sufficient notice and reads "Private Property".  The section was also amended to provide that possession of agricultural products without ownership and movement certificates is prima facie evidence that the products are or have been stolen.  Act 182 addressed the problem of agricultural theft in Hawaii by amending various provisions of Hawaii's theft laws relating to agricultural livestock and products.  Conference Committee Report No. 77, Senate Standing Committee Report No. 1359.

Act 116, Session Laws 2006, amended §708-830.5, expanding the offense of theft in the first degree to include theft of property or services of more than $300, during a civil defense emergency proclaimed by the governor or during a period of disaster relief. Act 116 penalized the commission of certain crimes during a time of a civil defense emergency proclaimed by the governor or during a period of disaster relief.  The legislature found that Hurricanes Katrina and Rita created situations that highlighted the prevalence of opportunistic crimes that can occur during these times. When resources are needed to restore law and order, emergency response aid to victims may be hampered or delayed, leaving victims at an increased risk of bodily injury or death.  Stronger measures to control law and order may deter looting and other crimes.  Senate Standing Committee Report Nos. 2938 and 3302, House Standing Committee Report No. 757-06, Conference Committee Report No. 64-06.

Act 156, Session Laws 2006, amended §708-831 by replacing the word "aquaculture" with "aquacultural" in the phrase "aquaculture product" as a conforming amendment.

Act 230, Session Laws 2006, amended §708-830 by adding the word "unauthorized" in paragraph (1) and by making other technical, nonsubstantive amendments.

Act 230, Session Laws 2006, amended §708-832(1) by providing that theft of gasoline or related petroleum products valued at $300, formerly $200, constitutes theft in the third degree.  House Standing Committee Report No. 665-06.

Case Notes

Attempt to commit theft, sufficiency of charge.  61 H. 177, 599 P.2d 285.

Adequacy of evidence for conviction.  1 H. App. 14, 611 P.2d 997.

Judgment convicting defendant of theft in fourth degree affirmed, where evidence was sufficient to support a reasonable inference that defendant intended to promote or facilitate a crime.  10 H. App. 263, 865 P.2d 944.

Where police had probable cause to arrest defendant without a warrant for fourth degree theft, a petty misdemeanor under this section, and simple trespass, a violation under §708-815, and §803-6 authorized them to cite, rather than arrest, defendant for those offenses if defendant did not have any outstanding arrest warrants, outstanding warrant check on defendant by police not unconstitutional.  91 H. 111 (App.), 979 P.2d 1137.

Where store security manager's testimony regarding the price/value of items, based on a universal price code with the price on the item that the manager verified through the store register system, was inadmissible hearsay, State failed to introduce substantial evidence of the value of the items necessary to support the charged offense of second or third degree theft; however, evidence was sufficient to support conviction of lesser included offense of fourth degree theft.  95 H. 169 (App.), 19 P.3d 752.

__________

§§708-830 To 833 Commentary:

1.  M.P.C., Tentative Draft No. 2, comments at 58 (1954); see also Tentative Draft No. 1, Appendix at 101-109 (1953).

2.  §708-800

3.  Cf. §708-800 and supra at 25-26.

4.  §708-800.

5.  Cf. §708-800.

6.  M.P.C., Tentative Draft No. 2, comments at 75 (1954).

7.  M.P.C. §223.1(2); Prop. Mich. Rev. Cr. Code §§3206-3208.

8.  M.P.C., Tentative Draft No. 2, comments at 109 (1954).

9.  H.R.S. §238-6(f).

10. Id. §403-143.

11. Id. §431-397(b).

12. Id. Chapter 739.

13. Id. Chapter 741.

14. Id. Chapter 745.

15. Id. Chapter 747.

16. Id. Chapter 750.

17. Id. Chapter 761.



§708-833.5 - Shoplifting.

§708-833.5  Shoplifting.  A person convicted of committing the offense of shoplifting as defined in section 708-830 shall be sentenced as follows:

(1)  In cases involving property the value or aggregate value of which exceeds $300:  as a class C felony, provided that the minimum fine shall be four times the value or aggregate value involved;

(2)  In cases involving property the value or aggregate value of which exceeds $100:  as a misdemeanor, provided that the minimum fine shall be three times the value or aggregate value involved;

(3)  In cases involving property the value or aggregate value of which is $100 or less:  as a petty misdemeanor, provided that the minimum fine shall be twice the value or aggregate value involved;

(4)  If a person has previously been convicted of committing the offense of shoplifting as defined in section 708-830, the minimum fine shall be doubled that specified in paragraphs (1), (2), and (3), respectively, as set forth above; provided in the event the convicted person defaults in payment of any fine, and the default was not contumacious, the court may sentence the person to community services as authorized by section 706-605(1)(e). [L 1979, c 202, §2; am L 1982, c 233, §1; am L 1986, c 314, §67]

Cross References

Civil liability for shoplifting, see §663A-2.

Unauthorized removal of shopping carts, see §633-16.

COMMENTARY ON §708-833.5

Act 202, Session Laws 1979, established this section to provide minimum mandatory fines for shoplifting offenses, but has retained the alternative of paying fines through court ordered public service work.  The Legislature believed the public service work alternative preferable to the establishment of a "debtor's prison".  Conference Committee Report No. 72.

Act 233, Session Laws 1982, doubled the fines on persons who repeatedly shoplift.

Act 314, Session Laws 1986, increased the dollar amounts of the property involved in the offense of shoplifting.  With the increase, the dollar amounts will more accurately reflect current property values and consequently the offense will warrant the level of culpability intended when it was originally drafted.  Senate Standing Committee Report No. 820-86.



§708-834 - Defenses: unawareness of ownership; claim of right; household belongings; co-interest not a defense.

§708-834  Defenses:  unawareness of ownership; claim of right; household belongings; co-interest not a defense.  (1)  It is a defense to a prosecution for theft that the defendant:

(a)   Was unaware that the property or service was that of another; or

(b)   Believed that the defendant was entitled to the property or services under a claim of right or that the defendant was authorized, by the owner or by law, to obtain or exert control as the defendant did.

(2)  If the owner of the property is the defendant's spouse or reciprocal beneficiary, it is a defense to a prosecution for theft of property that:

(a)   The property which is obtained or over which unauthorized control is exerted constitutes household belongings; and

(b)   The defendant and the defendant's spouse or reciprocal beneficiary were living together at the time of the conduct.

(3)  "Household belongings" means furniture, personal effects, vehicles, money or its equivalent in amounts customarily used for household purposes, and other property usually found in and about the common dwelling and accessible to its occupants.

(4)  In a prosecution for theft, it is not a defense that the defendant has an interest in the property if the owner has an interest in the property to which the defendant is not entitled. [L 1972, c 9, pt of §1; am L 1979, c 106, §8; am L 1980, c 232, §41; gen ch 1993; am L 1997, c 383, §69]

COMMENTARY ON §708-834

Both the defenses allowed under §708-834(1) are probably unnecessary in light of an informed reading of the substantive definitions of the various modes of theft.  The existence of either condition (a) or (b) would relieve the actor of the culpability required to establish the offense:  the actor could not have intended to deprive another of property (or refuse payment for services) unless the actor was aware that the property or services were that of another; and a claim of right, assuming that it amounts to a belief that the actor is the true owner, would not only indicate that the actor did not have the requisite mental state, it would constitute a mistake of fact defense under §702-218.  The summary and restatement of this subsection is principally for purposes of clarity and emphasis.

The marital defense of subsection (2) is based upon various theories.  First, the uncertainty of ownership of much household property, together with the potential bitterness of interspousal conflict, provide numerous opportunities for a miscarriage of justice.[1]  Alternatively, it is said that household belongings, defined in subsection (3), constitute a kind of "common pool of wealth," and that misappropriations in this context are so generally tolerated as not to deviate substantially from socially-accepted norms.  A wife who rifles her husband's wallet, or a husband who pawns his wife's jewelry, does not present a grave danger to the community, so long as the activity is so confined.  Finally, criminal courts are unsuited to handle breakdowns in the family structure of which interspousal theft complaints are only a symptom.[2]

Subsection (4) is intended to cover the situation where an aggrieved person attempts to seek an informal solution by threatening legal action unless restitution, indemnification, or compensation is made.  The most significant instance of this device is the waiver of prosecution commonly offered by insurance companies in exchange for the return of valuable merchandise.  The rationale here is that it is hardly fair to penalize someone for trying to recover one's own goods (or the value thereof), nor could the penal law realistically expect to suppress such natural inclinations.

Subsection (5) merely requires that the interest which the actor asserts under a claim of right must be inconsistent with that of the victim.  The premise is that if the interest is not inconsistent, it does not justify the actor's possession as opposed to that of the victim.  Furthermore, it is felt that "co- owners should be as well protected against the depredations of other co-owners as they are against outsiders."[3]

SUPPLEMENTAL COMMENTARY ON §708-834

Act 106, Session Laws 1979, amended this section as part of a consolidation of laws pertaining to extortion.

Act 232, Session Laws 1980, added subsection (4) and the words "co-interest not a defense" in the section heading to restore language erroneously omitted by L 1979, Act 107, §8.

Act 383, Session Laws 1997, amended this section to provide a defense to prosecution for theft of property to reciprocal beneficiaries.  In establishing the status of reciprocal beneficiaries, the Act provides certain rights and benefits and represents a commitment to provide substantially similar government rights to those couples who are barred by law from marriage.  Conference Committee Report No. 2.

Case Notes

Claim of right defense discussed.  62 H. 25, 608 P.2d 855.

Claim of right defense to theft under this section does not apply in a prosecution for robbery.  83 H. 264, 925 P.2d 1088.

Subsection (1)(b)'s defense was not applicable to offense of unauthorized control of propelled vehicle (§708-836).  10 H. App. 200, 862 P.2d 1073.

Trial court erred harmfully in excluding, pursuant to HRE rules 401 and 403, defendant's exhibit with respect to defendant's theft-by-deception charges under §708-830(2), on the grounds that defendant's analysis of the tax laws was irrelevant and that evidence of defendant's legal theories would confuse the jury, where evidence that defendant, based on defendant's understanding of the tax laws, had a good faith belief that defendant did not owe taxes on defendant's wages was relevant to whether defendant acted by deception and whether defendant had a defense under subsection (1).  119 H. 60 (App.), 193 P.3d 1260.

__________

§708-834 Commentary:

1.  M.P.C., Tentative Draft No. 2, comments at 104 (1954).

2.  Id. at 104-5.

3.  See Prop. Mich. Rev. Cr. Code, comments at 246.



§708-835 - Proof of theft offense.

§708-835  Proof of theft offense.  A charge of an offense of theft in any degree may be proved by evidence that it was committed in any manner that would be theft under section 708-830, notwithstanding the specification of a different manner in the indictment, information, or other charge, subject only to the power of the court to ensure a fair trial by granting a continuance or other appropriate relief where the conduct of the defense would be prejudiced by lack of fair notice or by surprise. [L 1972, c 9, pt of §1]

COMMENTARY ON §708-835

As outlined in the commentary on §708-830, one of the principal reasons for the consolidation of various related common-law and statutory offenses under the single theft statute is to eliminate pointless procedural obstacles in prosecution.  The possibility of quashing a theft indictment because of variance would substantially pervert the virtue of simplicity which such consolidation seeks to achieve.  Subject only to the court's power to ensure a fair trial (e.g., to ensure that the accused has adequate time and information to prepare a defense), any charge of theft may be proved by demonstration, beyond a reasonable doubt, that the accused's actions came within the definition of one of the subsections of §708-830.[1]

Case Notes

The law does not permit the conviction of a defendant of two counts of theft for, first, having obtained or taken an item of property and, second, for having disposed of or sold the same item of property; the taking and/or selling of one item of property is only one theft.  93 H. 22 (App.), 995 P.2d 323.

__________

§708-835 Commentary:

1.  See generally, M.P.C., Tentative Draft No. 1, Appendix A at 101-109 (1953).



§708-835.4 - Unauthorized operation of a recording device in a motion picture theater.

[§708-835.4]  Unauthorized operation of a recording device in a motion picture theater.  (1)  A person commits the offense of unauthorized operation of a recording device in a motion picture theater if the person knowingly operates the audiovisual recording function of any device in a motion picture theater while a motion picture is being exhibited, without the consent of the motion picture theater owner.

(2)  This section shall not prevent any lawfully authorized investigative, protective, law enforcement, or intelligence-gathering employee or agent of the local, state, or federal government, from operating any audiovisual recording device in a motion picture theater as part of lawfully authorized investigative, protective, law enforcement, or intelligence-gathering activities.

(3)  Unauthorized operation of a recording device in a motion picture theater is a misdemeanor.

(4)  For the purposes of this section:

"Audiovisual recording function" means the capability of a device to record or transmit a motion picture or any part thereof by means of any technology.

"Motion picture theater" means a movie theater, screening room, or other venue in use primarily for the exhibition of a motion picture at the time of the offense. [L 2005, c 59, §1]

COMMENTARY ON §708-835.4

Act 59, Session Laws 2005, created the misdemeanor offense of unauthorized operation of a recording device in a motion picture theater.  An exception is made for legitimate uses of audiovisual recording devices for a lawfully authorized investigative, protective, law enforcement, or intelligence-gathering employee or agent of the local, state, or federal government.  The legislature found that movie piracy through unauthorized audiovisual recordings made in movie theaters has resulted in losses to the motion picture industry, including actors, producers, and distributors of motion pictures.  Illicitly copied movies are illegally duplicated, packaged, and distributed across the country and abroad, further aggravating industry losses.  Conference Committee Report No. 71, House Standing Committee Report No. 827.



§708-835.5 - Theft of livestock.

§708-835.5  Theft of livestock.  (1)  A person commits the offense of theft of livestock if the person commits theft by:

(a)   Having in the person's possession a live animal of the bovine, equine, swine, sheep, or goat species, or its carcass or meat, while in or upon premises that the person knowingly entered or remained unlawfully in or upon, and that are fenced or enclosed in a manner designed to exclude intruders; or

(b)   Having in the person's possession a live animal, carcass, or meat in any other location.

(2)  Possession of livestock without a livestock ownership and movement certificate, when a certificate is required pursuant to section 142-49, is prima facie evidence that the livestock is or has been stolen.

(3)  Theft of livestock is a class C felony.

(4)  A person convicted of committing the offense of theft of livestock shall be sentenced in accordance with chapter 706, except that for a first offense the court shall impose a minimum sentence of a fine of at least $1,000 or restitution, whichever is greater. [L 1990, c 28, §1; am L 2005, c 182, §4; am L 2006, c 230, §39]

COMMENTARY ON §708-835.5

Act 28, Session Laws 1990, amended this section by specifying the minimum sentences for this class C felony.  House Standing Committee Report No. 78-90.

Act 182, Session Laws 2005, amended this section by establishing that possession of livestock without a livestock ownership and movement certificate is prima facie evidence that the livestock is or has been stolen.  Act 182 addressed the problem of agricultural theft in Hawaii by amending various provisions of Hawaii's theft laws relating to agricultural livestock and products.  Conference Committee Report No. 77, Senate Standing Committee Report No. 1359.

Act 230, Session Laws 2006, amended subsection (1) by adding goats to the types of live animal or meat, the theft of which constitutes theft of livestock.  House Standing Committee Report No. 665-06.



§708-835.6 - Telemarketing fraud.

[§708-835.6]  Telemarketing fraud.  (1)  A person commits the offense of telemarketing fraud if, with intent to defraud or misrepresent, that person obtains or attempts to obtain the transfer of possession, control, or ownership of the property of another through communications conducted at least in part by telephone and involving direct or implied claims that the person contacted:

(a)   Will or is about to receive anything of value; or

(b)   May be able to recover any losses suffered by the person contacted in connection with a prize promotion.

(2)  Telemarketing fraud is a class B felony.  In addition, any property used or intended for use in the commission of, attempt to commit, or conspiracy to commit telemarketing fraud, or that facilitated or assisted this activity, shall be forfeited subject to chapter 712A.

(3)  For purposes of this section, "telemarketing" means a plan, program, or campaign, including a prize promotion or investment opportunity, that:

(a)   Is conducted to include the purchase of goods or services or to solicit funds or contributions by use of one or more telephones; and

(b)   Involves more than one telephone call. [L 2001, c 277, §1]

COMMENTARY ON §708-835.6

Act 277, Session Laws 2001, added this section to create a criminal offense of telemarketing fraud, involving use at least in part of a telephone and direct or implied claims of receiving anything of value or of recovering losses from a prize promotion.  Act 277 also provides for forfeiture of property used in the commission of the crime.

The legislature found telemarketing fraud to be one of the fastest growing forms of fraud in the United States.  Telemarketers often target older citizens, knowing many of them have significant assets from a lifetime of saving.  Act 277 is part of a larger effort to combat this serious crime and to protect consumers from unscrupulous practices.  Act 277 allows Hawaii to increase its efforts and provide greater protection to its citizens from unscrupulous telemarketing practices.  Senate Standing Committee Report No. 809, House Standing Committee Report No. 1128.



§708-835.7 - Theft of copper.

[§708-835.7]  Theft of copper.  (1)  A person commits the offense of theft of copper if the person commits theft of copper that weighs a pound or more, but not including legal tender of the United States.

(2)  Theft of copper is a class C felony. [L 2007, c 197, §§2, 7; am L 2009, c 44, §1]

Cross References

Scrap dealer requirements, see §§445-231 to 235.

COMMENTARY ON §708-835.7

Act 197, Session Laws 2007, established theft of copper as a felony offense, to deter the theft of copper.  The offense applies to copper weighing a pound or more.  Act 197 has a sunset date of July 1, 2009.  Conference Committee Report No. 70.

Act 44, Session Laws 2009, made permanent the offense of theft of copper, as well as the documentation requirements for the sale of copper to scrap metal dealers and related penalties.  The legislature found that the prohibitions, record-keeping requirements, and penalties in the current law had proven effective at deterring the theft of copper and should be made permanent.  Senate Standing Committee Report No. 1240.



§708-835.8 - Theft of beer keg.

[§708-835.8]  Theft of beer keg.  (1)  A person commits the offense of theft of beer keg if the person commits theft of a beer keg.

(2)  For the purposes of this section, "beer keg" means a metal container used to hold five gallons or more of liquid that is stamped, engraved, stenciled, or otherwise marked with the name of a brewery manufacturer; provided that a deposit beverage container, as defined under section 342G-101, shall not be considered a beer keg.

(3)  Theft of beer keg is a misdemeanor. [L 2008, c 53, §§1, 6; am L 2009, c 44, §2]

Cross References

Scrap dealer requirements, see §§445-231 to 235.

COMMENTARY ON §708-835.8

Act 53, Session Laws 2008, added this section, establishing the misdemeanor offense of theft of a beer keg.  Metal beer kegs were being stolen at escalating rates, largely because they can be redeemed for fast cash at scrap dealerships.  House Standing Committee Report Nos. 1113-08 and 1671-08.

Act 44, Session Laws 2009, made permanent the prohibition against stealing beer kegs and the documentation requirements for scrap metal dealers.  The legislature found that the prohibitions, record-keeping requirements, and penalties in the current law had proven effective at deterring the theft of beer kegs and should be made permanent.  Senate Standing Committee Report No. 1240.



§708-836 - Commentary: 1.

§708-836  Unauthorized control of propelled vehicle.  (1)  A person commits the offense of unauthorized control of a propelled vehicle if the person intentionally or knowingly exerts unauthorized control over another's propelled vehicle by operating the vehicle without the owner's consent or by changing the identity of the vehicle without the owner's consent.

(2)  "Propelled vehicle" means an automobile, airplane, motorcycle, motorboat, or other motor-propelled vehicle.

(3)  It is an affirmative defense to a prosecution under this section that the defendant:

(a)   Received authorization to use the vehicle from an agent of the owner where the agent had actual or apparent authority to authorize such use; or

(b)   Is a lien holder or legal owner of the propelled vehicle, or an authorized agent of the lien holder or legal owner, engaged in the lawful repossession of the propelled vehicle.

(4)  For the purposes of this section, "owner" means the registered owner of the propelled vehicle or the unrecorded owner of the vehicle pending transfer of ownership; provided that if there is no registered owner of the propelled vehicle or unrecorded owner of the vehicle pending transfer of ownership, "owner" means the legal owner.

(5)  Unauthorized control of a propelled vehicle is a class C felony. [L 1972, c 9, pt of §1; am L 1974, c 38, §1; gen ch 1993; am L 1996, c 195, §2; am L 1999, c 11, §1; am L 2001, c 87, §2]

COMMENTARY ON §708-836

[Section 708-836 was amended by Act 38, Session Laws 1974.  See Supplemental Commentary on §708-836.  The Commentary below was based on the original version in the Proposed Draft.]

This section is intended to deal with the special case of "joy riding," where the vehicle is returned in undamaged condition, and the temporary borrowing is just for the pleasure (or convenience) of operating the vehicle.  The offense is a relatively mild one, and, as it is generally committed by youngsters, the penalty is set at the misdemeanor level.  Note that the unauthorized control over the vehicle must be operation of the vehicle:  the use of the vehicle as a shelter, for example, ought not to come within the prohibition of this section.[1]  The prevalence of "joy riding" predominantly relates to motor-propelled vehicles, and the Code limits this special offense of misappropriation to such property.  The misdemeanor sanction is felt too severe to apply to other forms of unauthorized use of personal property unless other aggravating attendant circumstances are present.

The affirmative defense allowed under subsection (3) is felt necessary to "exempt from criminal liability a good deal of informal borrowing of automobiles by members of the same household or friends of the owner."[2]

Previously Hawaii had no statute dealing specifically with the problem of unauthorized use of a propelled vehicle.  Instead, such cases were prosecuted as the offense of "malicious conversion"[3] which covered any unauthorized moving, taking, carrying away, or converting, no matter how temporary.  The offense was punishable by a possible fine of $1000 or term of imprisonment of five years or both.  The distinction provided by this Part, and the reduction proposed in this section, represent needed changes in Hawaii law.

SUPPLEMENTAL COMMENTARY ON §708-836

Act 38, Session Laws 1974, amended this section to refer to the unauthorized "control", rather than unauthorized "operation" of a propelled vehicle.  The penalty for the offense was raised from a misdemeanor to a class C felony, and the offense was broadened to include the situation where a change in the identity of the vehicle is made without the owner's consent.

Act 195, Session Laws 1996, amended this section by amending the definition of "owner", for purposes of this section, and by amending the affirmative defense, to provide an affirmative defense to a person who had authorization to use the vehicle from an agent of the owner and to a lien holder or legal owner of the propelled vehicle, or authorized agent, engaged in lawful repossession of the propelled vehicle.  The legislature found that the current affirmative defense, together with the current definition of "owner" (in §708-800) as a person having possession of the vehicle even when the possession is unlawful, provided an unintended loophole for defendants, who could avoid conviction by alleging that a "friend" loaned the vehicle to the defendants.  Senate Standing Committee Report No. 1659, Conference Committee Report No. 61.

Act 11, Session Laws 1999, amended this section by amending the state of mind required for the offense of unauthorized control of propelled vehicle to include a knowing state of mind.  The legislature found that in the prosecution of a charge of unauthorized control of propelled vehicle the State must prove that the defendant intentionally exerted unauthorized control over the vehicle.  Consequently, the State may be unable to prove guilt beyond a reasonable doubt when the defendant claims that the defendant thought the defendant had permission from another person whom the defendant believed to be the owner or the agent of the automobile owner.  The inclusion of the "knowing" state of mind to the offense would address this problem.  House Standing Committee Report No. 1459.

Act 87, Session Laws 2001, established the legal owner as the owner of a vehicle that has no registered owner under this section.  The legislature found that there was a gap in the definition of "owner" in the offense of unauthorized control of propelled vehicle.  Current law limited "owner" to the registered owner or unrecorded owner pending transfer.  The amendments to the definition of "owner" were necessary to cover propelled vehicles that are not required to be registered, such as golf carts or construction equipment.   Senate Standing Committee Report No. 714, House Standing Committee Report No. 1519.

Case Notes

Section covers defendant's unauthorized use of truck for defendant's convenience; evidence sufficient to sustain conviction.  789 F.2d 1364.

Officer had probable cause to believe defendant was an accomplice where:  (1) car's license plate and "punched" ignition were located in such places that would suggest defendant knew vehicle was stolen; and (2) defendant and car driver were parked at a house whose owner knew defendant but not the driver, suggesting that defendant assisted in the decision to park at the house, thereby aiding or attempting to aid driver's commission of an unauthorized control of a propelled vehicle (UCPV) violation; thus evidence was sufficient to provide more than a mere suspicion that defendant committed the offense of UCPV either as a principal or accomplice.  109 H. 84, 123 P.3d 679.

Because this section does not "plainly appear" to render its specified state of mind inapplicable to the authorization element, the intentional or knowing states of mind apply to the authorization element; thus, a defendant prosecuted under this section may assert the mistake-of-fact defense under §702-218 with respect to the authorization element, where defendant claims that defendant mistakenly believed that the person who authorized defendant's operation of the vehicle was the vehicle's registered owner, because such a belief would potentially negative the state of mind required to establish the authorization element of the offense.  117 H. 235, 178 P.3d 1.

Section 708-834(1)(b)'s defense was not applicable to offense.  10 H. App. 200, 862 P.2d 1073.

Section only requires proof that the defendant's intentional conduct was to accomplish at least one of two objectives, that is, to operate the vehicle or to change the identity of the vehicle without having obtained the owner's consent in either event.  93 H. 344 (App.), 3 P.3d 510.

Under this section, proving that a person operated another's propelled vehicle without the owner's consent also necessarily establishes that the person "exerted unauthorized control" over the vehicle.  110 H. 386 (App.), 133 P.3d 815.

There was substantial evidence to convict defendant under this section where truck owner testified that owner called police to report truck missing and that owner had not given anyone permission to drive it, did not know, nor give permission to defendant to drive it, arresting officer testified that after officer stopped truck, check on patrol car's computer indicated that truck was stolen, and witness testified that witness saw defendant drive truck earlier that day.  112 H. 192 (App.), 145 P.3d 735.

Cited:  State v. Ferreira, 56 H. 107, 530 P.2d 5 (1974).

Discussed:  86 H. 207, 948 P.2d 1048.

__________

§708-836 Commentary:

1.  M.P.C., Tentative Draft No. 2, comments at 89 (1954).  However, §§708-803 and 804 cover the situation.

2.  M.P.C., Proposed Official Draft, notes at 174 (1962).

3.  H.R.S. §752-1.



§708-836.5 - Unauthorized entry into motor vehicle in the first degree.

§708-836.5  Unauthorized entry into motor vehicle in the first degree.  (1)  A person commits the offense of unauthorized entry into motor vehicle in the first degree if the person intentionally or knowingly enters or remains unlawfully in a motor vehicle, without being invited, licensed, or otherwise authorized to enter or remain within the vehicle, with the intent to commit a crime against a person or against property rights.

(2)  Unauthorized entry into motor vehicle in the first degree is a class C felony. [L 1996, c 87, §2; am L 2006, c 230, §40]

Cross References

Interference with the operator of a public transit vehicle, see §711-1112.

COMMENTARY ON §708-836.5

Act 87, Session Laws 1996, added this section to the penal code and made the offense of unauthorized entry into motor vehicle a class C felony due to the increased number of car thefts in the State.  Senate Standing Committee Report No. 2598.

Act 230, Session Laws 2006, amended this section to create the offense of unauthorized entry into motor vehicle in the first degree.

Case Notes

Appellant asserted that appellant's conviction for unauthorized entry into a motor vehicle was improper because applicable federal statutes governed, thereby precluding this statute from being assimilated into federal law; affirmed.  392 F.3d 1050.

Specifying the particular crime intended to be committed is not an essential element which must be alleged in order to charge the crime of unauthorized entry into motor vehicle.  97 H. 492, 40 P.3d 894.

For the purposes of this section, "entry" is defined as the least intrusion into a motor vehicle with the whole physical body, with any part of the body, or with any instrument appurtenant to the body introduced for the purpose of committing a crime against a person or against property rights.  100 H. 383, 60 P.3d 333.



§708-836.6 - Unauthorized entry into motor vehicle in the second degree.

[§708-836.6]  Unauthorized entry into motor vehicle in the second degree.  (1)  A person commits the offense of unauthorized entry into a motor vehicle in the second degree if the person intentionally or knowingly enters into a motor vehicle without being invited, licensed, or otherwise authorized to do so.

(2)  Unauthorized entry into a motor vehicle in the second degree is a misdemeanor. [L 2006, c 230, §3]

COMMENTARY ON §708-836.6

Act 230, Session Laws 2006, added the misdemeanor crime of unauthorized entry into motor vehicle in the second degree.  House Standing Committee Report No. 665-06.



§708-837 - Failure to return a rental motor vehicle; penalty.

[§708-837]  Failure to return a rental motor vehicle; penalty.  A person commits the offense of failure to return a rental motor vehicle when he intentionally does not return the motor vehicle to the person, or his agent, from whom the vehicle was rented within forty-eight hours after the time stated on the rental agreement, unless the person renting the vehicle gives notice that he will not be able to return the vehicle in the stated time and extends the time in which the vehicle will be returned.

Failure to return a rental motor vehicle is a misdemeanor. [L 1973, c 63, §1]

Cross References

As to civil remedies, see §§603-29, 604-6.2, and 633-8.

COMMENTARY ON §708-837.5

Act 171, Session Laws 1980, enacted this section as part of a package of penal sanctions and civil remedies intended "to provide an effective means for businesses, which have rented personal property to others, to obtain speedy and rightful return of their property while respecting the rights of persons who have leased the property."  Conference Committee Report No. 37-80 (57-80).

Case Notes

Where police stopped defendant's rental car after they had received a report from the car's owner that the car was overdue, police had reasonable suspicion to stop the car, even if the report turned out to be mistaken due to its timing, because the police were acting on a police report from the car's owner, whose honesty had not been questioned.  241 F.3d 1124.

Mentioned:  86 H. 207, 948 P.2d 1048.



§708-837.5 - Failure to return leased or rented personal property; penalty.

[§708-837.5]  Failure to return leased or rented personal property; penalty.  A person commits the offense of failure to return leased or rented personal property other than a rental motor vehicle, when he knowingly or intentionally does not return the leased or rented personal property to the person, or his agent, from whom the personal property was leased or rented within fourteen days after the return date stated in the lease or rental contract, unless the person leasing or renting the personal property gives notice that he will not be able to return the leased or rented personal property by the date stated and with the permission of the owner of the property or his agent extends the date by which the personal property will be returned.

Failure to return leased or rented personal property is a petty misdemeanor. [L 1980, c 171, §6]

Cross References

As to civil remedies, see §§603-29, 604-6.2, and 633-8.

COMMENTARY ON §708-837.5

Act 171, Session Laws 1980, enacted this section as part of a package of penal sanctions and civil remedies intended "to provide an effective means for businesses, which have rented personal property to others, to obtain speedy and rightful return of their property while respecting the rights of persons who have leased the property."  Conference Committee Report No. 37-80 (57-80).



§708-838 - Removal of identification marks.

§708-838  Removal of identification marks.  A person commits the offense of removal of identification marks if

(1)  The person defaces, erases, or otherwise alters any serial number or identification mark placed or inscribed by the manufacturer, or

(2)  The person knowingly, to conceal the true ownership of the property of another, defaces, erases, or otherwise alters any serial number or identification mark placed or inscribed

on any bicycle, movable or immovable construction tool or equipment, appliance, merchandise, or other article for the purpose of identifying the bicycle, movable or immovable tool or equipment, appliance, merchandise or other article or its component parts, with a value of more than $50.  A person removes identification marks if the person attempts to or succeeds in erasing, defacing, altering, or removing a serial number or identification mark or part thereof, on the property of another.

Removal of identification marks is a misdemeanor. [L 1973, c 72, pt of §2; am L 1977, c 27, §1]



§708-839 - Unlawful possession.

§708-839  Unlawful possession.  It shall be unlawful for any person to possess any bicycle, movable construction tool or equipment, appliance, merchandise, or other article, or any part thereof

(1)  Where the serial number or identification mark placed on the same by the manufacturer for the purpose of identification, or

(2)  Knowing the serial number or identification mark placed on the same for the purpose of identification,

has been erased, altered, changed or removed for the purpose of changing the identity of the foregoing items.

Unlawful possession is a misdemeanor. [L 1973, c 72, pt of §2; am L 1977, c 27, §2]

COMMENTARY ON §§708-838 AND 839

Act 72, Session Laws 1973, added these two new sections to the Code.  These sections prohibit the defacing, removal, or alteration of any factory or owner identification mark or serial number from any merchandise on which the same has been inscribed or marked, and thereby provide more effective protection to the public from theft and traffic of stolen merchandise.

The Senate Consumer Protection Committee in Standing Committee Report No. 802 stated:

"Police are hampered many times in their efforts to identify and recover stolen merchandise because the serial numbers or the identification marks are removed or obliterated.  These marks are removed to frustrate the police and so that the thieves can resell the items.  The resale of untraceable firearms is a practice which directly contributes to violent crimes in the community."

SUPPLEMENTAL COMMENTARY ON §§708-838 AND 839

Act 27, Session Laws 1977, amended these sections to provide for two classes of identification marks--those placed by manufacturers and those affixed by others--and to differentiate the mental aspect required for the imposition of liability as to each class.  Section 708-838, as amended, thus seeks to impose liability for altering manufacturer's marks without requiring any specific intent.  But for altering other marks, it requires acting "knowingly, to conceal the true ownership of the property of another."  Similarly §708-839, as now amended, intends to impose liability for the mere possession of the merchandise where merchandise with altered manufacturer's marks are involved, but to require possession with knowledge of the alteration where other marks are concerned.  House Standing Committee Report No. 873.

In addition, Act 27 deleted all references to firearms from these sections, the offense of removing identification marks from firearms being covered by §134-10.



§708-839 - .

[§708-839.5]  Theft of utility services.  (1)  For purposes of this section:

"Customer" means the person in whose name the utility service is provided.

"Divert" means to change the intended course or path of utility services without the authorization or consent of the utility.

"Person" means any individual, partnership, firm, association, corporation, or other legal entity.

"Reconnection" means the reconnection of utility service by a customer or other person after service has been lawfully disconnected by the utility.

"Utility" means any public utility as defined in section 269-1, that provides electricity, gas, or water services.

"Utility service" means the provision of electricity, gas, water, or any other service provided by the utility for compensation.

(2)  A person commits the offense of theft of utility services if the person, with intent to obtain utility services for the person's own or another's use without paying the full lawful charge therefor, or with intent to deprive any utility of any part of the full lawful charge for utility services it provides, commits, authorizes, solicits, aids, or abets any of the following:

(a)   Diverts, or causes to be diverted utility services, by any means whatsoever;

(b)   Prevents any utility meter, or other device used in determining the charge for utility services, from accurately performing its measuring function;

(c)   Makes or causes to be made any connection or reconnection with property owned or used by the utility to provide utility services, without the authorization or consent of the utility; or

(d)   Uses or receives the direct benefit of all or a portion of utility services with knowledge or reason to believe that a diversion, prevention of accurate measuring function, or unauthorized connection existed at the time of use or that the use or receipt was otherwise without the authorization or consent of the utility.

(3)  In any prosecution under this section, the presence of any of the following objects, circumstances, or conditions on premises controlled by the customer, or by the person using or receiving the direct benefit of all or a portion of utility services obtained in violation of this section, shall create a rebuttable presumption that the customer or person intended to and did violate this section:

(a)   Any instrument, apparatus, or device primarily designed to be used to obtain utility services without paying the full lawful charge therefor; or

(b)   Any meter that has been diverted or prevented from accurately performing its measuring function so as to cause no measurement or inaccurate measurement of utility services.

(4)  A person commits the offense of theft of utility services in the first degree in cases where the theft:

(a)   Accrues to the benefit of any commercial trade or business, including any commercial trade or business operating in a residence, home, or dwelling;

(b)   Is obtained through the services of a person hired to commit the theft of utility services; in which event, both the person hired and the person responsible for the hiring shall be punished under this section as a class C felony; or

(c)   Accrues to the benefit of a residence, home, or dwelling where the value of the theft of utility services exceeds $300.

Theft of utility services in the first degree is a class C felony, and shall be sentenced in accordance with chapter 706, except that for a first offense the court shall impose a minimum sentence of a fine of at least $1,000 or two times the value of the theft, whichever is greater.

(5)  A person commits theft of utility services in the second degree if the person commits theft of utility services other than as provided in subsection (4).  Theft of utility services in the second degree is a misdemeanor and shall be sentenced in accordance with chapter 706, except that for a first offense the court shall impose a minimum sentence of a fine of $500, with an increase of $500 for each succeeding conviction under this subsection. [L 1996, c 256, §2]

COMMENTARY ON §708-839.5

Act 256, Session Laws 1996, added this section, which establishes and defines the crime of theft of utility services.  The legislature recognized that theft of utility services was widespread throughout the utility industry, that utility companies often spread the loss of revenues from the thefts to rate payers, and that attempting to steal utility services can pose a threat of physical injury to innocent persons and the thief.  The legislature also acknowledged that current theft statutes do not specifically provide for thefts of utility services.  The legislature found that a new type of theft needed to be established to deter the theft of utility services.  House Standing Committee Report No. 1519-96, Senate Standing Committee Report No. 2062.



§708-839.6 - Identity theft in the first degree.

[§708-839.6]  Identity theft in the first degree.  (1)  A person commits the offense of identity theft in the first degree if that person makes or causes to be made, either directly or indirectly, a transmission of any personal information of another by any oral statement, any written statement, or any statement conveyed by any electronic means, with the intent to:

(a)  Facilitate the commission of a murder in any degree, a class A felony, kidnapping, unlawful imprisonment in any degree, extortion in any degree, any offense under chapter 134, criminal property damage in the first or second degree, escape in any degree, any offense under part VI of chapter 710, any offense under section 711-1103, or any offense under chapter 842; or

(b)  Commit the offense of theft in the first degree from the person whose personal information is used, or from any other person or entity.

(2)  Identity theft in the first degree is a class A felony. [L 2002, c 224, pt of §1]

Cross References

Protection of personal information, civil remedies, see chapters 487J, 487N, and 487R.

Retail merchant club card requirements, see chapter 487D.



§708-839 - .

[§708-839.7]  Identity theft in the second degree.  (1)  A person commits the offense of identity theft in the second degree if that person makes or causes to be made, either directly or indirectly, a transmission of any personal information of another by any oral statement, any written statement, or any statement conveyed by any electronic means, with the intent to commit the offense of theft in the second degree from any person or entity.

(2)  Identity theft in the second degree is a class B felony. [L 2002, c 224, pt of §1]

Case Notes

The phrase "transmission of any personal information of another" prohibits the transmission of personal information of an actual person, but not the transmission of information associated with a fictitious person; where defendant did not transmit the personal information of an actual person, defendant did not satisfy the conduct element of this section and could not be convicted of identity theft in the second degree.  120 H. 387, 206 P.3d 841.



§708-839.6 - TO 839.

[§708-839.8]  Identity theft in the third degree.  (1)  A person commits the offense of identity theft in the third degree if that person makes or causes to be made, either directly or indirectly, a transmission of any personal information of another by any oral statement, any written statement, or any statement conveyed by any electronic means, with the intent to commit the offense of theft in the third or fourth degree from any person or entity.

(2)  Identity theft in the third degree is a class C felony. [L 2002, c 224, pt of §1]

COMMENTARY ON §§708-839.6 TO 839.8

Act 224, Session Laws 2002, added these sections to provide criminal penalties for persons who commit identity theft of another individual.  The legislature found that misappropriation of personal identification information was on the rise.  Act 224 addresses the criminal conduct associated with intentional identity theft.  Conference Committee Report No. 25-02.



§708-839.55 - Unauthorized possession of confidential personal information.

[§708-839.55]  Unauthorized possession of confidential personal information.  (1)  A person commits the offense of unauthorized possession of confidential personal information if that person intentionally or knowingly possesses, without authorization, any confidential personal information of another in any form, including but not limited to mail, physical documents, identification cards, or information stored in digital form.

(2)  It is an affirmative defense that the person who possessed the confidential personal information of another did so under the reasonable belief that the person in possession was authorized by law or by the consent of the other person to possess the confidential personal information.

(3)  Unauthorized possession of confidential personal information is a class C felony. [L 2006, c 139, §2]

COMMENTARY ON §708-839.55

Act 139, Session Laws 2006, added this section to increase the protection of personal information by making it a class C felony to intentionally or knowingly possess the confidential information of another without authorization.  Hawaii law enforcement has found it difficult to curb the rise in identity theft-related crimes when identity thieves in possession of personal information who have not yet caused a monetary loss to the victim cannot be prosecuted for crimes other than petty misdemeanor thefts.  The legislature found that adding a law to make intentionally or knowingly possessing the confidential information of another without authorization a class C felony would help to deter identity theft crimes.  Senate Standing Committee Report No. 2636, Conference Committee Report No. 111-06.



§708-840 - Robbery in the first degree.

PART V.  ROBBERY

§708-840  Robbery in the first degree.  (1)  A person commits the offense of robbery in the first degree if, in the course of committing theft or non-consensual taking of a motor vehicle:

(a)   The person attempts to kill another or intentionally or knowingly inflicts or attempts to inflict serious bodily injury upon another;

(b)   The person is armed with a dangerous instrument and:

(i)  The person uses force against the person of anyone present with intent to overcome that person's physical resistance or physical power of resistance; or

(ii)  The person threatens the imminent use of force against the person of anyone present with intent to compel acquiescence to the taking of or escaping with the property;

(c)   The person uses force against the person of anyone present with the intent to overcome that person's physical resistance or physical power of resistance during the time of a civil defense emergency proclaimed by the governor pursuant to chapter 128, within the area covered by the civil defense emergency or during the period of disaster relief under chapter 127; or

(d)   The person threatens the imminent use of force against the person of anyone present with intent to compel acquiescence to the taking of or escaping with the property during the time of a civil defense emergency proclaimed by the governor pursuant to chapter 128, within the area covered by the civil defense emergency or during the period of disaster relief under chapter 127.

(2)  As used in this section, "dangerous instrument" means any firearm, whether loaded or not, and whether operable or not, or other weapon, device, instrument, material, or substance, whether animate or inanimate, which in the manner it is used or threatened to be used is capable of producing death or serious bodily injury.

(3)  Robbery in the first degree is a class A felony. [L 1972, c 9, pt of §1; am L 1983, c 68, §1; am L 1986, c 314, §68; gen ch 1993; am L 1998, c 68, §1; am L 2006, c 116, §7 and c 230, §41]

Case Notes

Act of violence or intimidation need not be done for very purpose of taking the property to constitute robbery.  56 H. 343, 537 P.2d 724.

In absence of evidence that gun was not loaded or capable of being fired, an inference exists that it was capable of inflicting the harm which the robber threatened and was a dangerous instrument within this section.  57 H. 150, 552 P.2d 357.

Whether instrument used in robbery is a dangerous instrument is a question of fact for jury to resolve.  57 H. 365, 556 P.2d 569.

Assault by person armed with dangerous instrument with intent to rob is within subsection (1)(b)(i).  59 H. 148, 577 P.2d 793.

Accomplice.  62 H. 25, 608 P.2d 855.

Applicability of claim of right defense.  62 H. 25, 608 P.2d 855.

An unloaded gun as a dangerous instrument.  63 H. 405, 629 P.2d 626.

Threatened use of force against several persons did not constitute more than one count of robbery.  65 H. 156, 648 P.2d 197; 4 H. App. 573, 670 P.2d 1290.

Firearms are per se dangerous weapons.  69 H. 44, 731 P.2d 1261.

Jury instruction should have stated that if jury found defendant committed attempted murder and robbery concurrently, it need not render two verdicts.  70 H. 618, 780 P.2d 1097.

Defendant convicted of both kidnapping and robbery because crimes did not occur concurrently.  71 H. 46, 781 P.2d 662.

Trial judge erred in refusing to instruct jury regarding the possible merger of the robbery and kidnapping counts against defendant.  77 H. 17, 881 P.2d 504.

First degree burglary not an included offense of first degree robbery.  81 H. 309, 916 P.2d 1210.

Theft and attempted theft, regardless of degree, are included offenses of first degree robbery.  81 H. 309, 916 P.2d 1210.

A victim's awareness of the theft is a necessary element of robbery pursuant to subsection (1)(b)(ii).  86 H. 37, 947 P.2d 349.

Where defendant's conviction and sentence under this section was an included offense under §134-6(a) and defendant's convictions under both §134-4(a) and this section violated §701-109(1)(a), defendant's conviction and sentence under this section reversed.  91 H. 33, 979 P.2d 1059.

Where defendant's convictions were premised upon the use of "any firearm" and language of indictments and trial court's instructions "to wit, a semiautomatic pistol" did not alter the statutory elements of §§134-6, 134-7, or this section, trial court's error of not providing definition of "semiautomatic firearm" did not warrant reversal of convictions of first degree robbery, carrying or use of firearm in commission of separate felony, or felon in possession of firearm.  91 H. 33, 979 P.2d 1059.

As subsection (1)(b)(i) does not require that a defendant use force in order to compel another person to acquiesce in his or her taking of property, it is not an element of the offense that the person against whom the defendant is alleged to have used force, or the owner of the property, be aware of the theft; thus, trial court did not err in failing to instruct the jury that the "victim" of the theft--whether the person against whom force was used or the owner of the property taken--must be aware of the theft.  99 H. 390, 56 P.3d 692.

Whether a loaded pellet pistol is a dangerous instrument is a question of fact.  1 H. App. 481, 620 P.2d 1087.

Where defendant did not use force in the course of committing theft, no first degree robbery committed within meaning of paragraph (1)(b)(i).  9 H. App. 263, 833 P.2d 902.

Instructions constituted plain error, where (1) court instructed jury that a knife is a dangerous instrument; and (2) instruction defined the imminent use of force.  9 H. App. 628, 859 P.2d 925.

Where there was substantial evidence that the manner in which the "little black stick" was used was capable of producing serious bodily injury as defined under §707-700, minor was properly convicted as an accomplice to robbery in the first degree under this section.  107 H. 439 (App.), 114 P.3d 945.

As robbery in the first degree under subsection (1)(b)(ii) does not include the element required under §708-810(1)(c) for burglary in the first degree of intentionally entering or remaining unlawfully in a building, it was possible for defendant to commit robbery in the first degree without committing burglary in the first degree; thus the crimes are not included in each other and do not merge.  109 H. 327 (App.), 126 P.3d 370.



§708-841 - Robbery in the second degree.

§708-841  Robbery in the second degree.  (1)  A person commits the offense of robbery in the second degree if, in the course of committing theft or non‑consensual taking of a motor vehicle:

(a)   The person uses force against the person of anyone present with the intent to overcome that person's physical resistance or physical power of resistance;

(b)   The person threatens the imminent use of force against the person of anyone who is present with intent to compel acquiescence to the taking of or escaping with the property; or

(c)   The person recklessly inflicts serious bodily injury upon another.

(2)  Robbery in the second degree is a class B felony. [L 1972, c 9, pt of §1; am L 1983, c 68, §2; am L 1986, c 314, §69; gen ch 1993; am L 2006, c 230, §42]

COMMENTARY ON §§708-840 AND 841

Basically, robbery appears to consist of both theft and threatened or actual assault.  It is significant to note, however, that the theft acts as an incentive to the threatened use of force.  Thus the combination of these two criminal activities has a multiplicative, rather than a simple additive effect.  This increased risk of harm is one reason why robbery is treated as a separate offense and more severely penalized than the sum of its simple components would seem to indicate.[1]  Another reason which has been advanced for the separate treatment of robbery is that the average citizen feels a special degree of affront at the prospect of having his possessions taken through the threat or use of force.[2]  In a slightly different vein, it has also been suggested that such an offender "exhibits himself as seriously deviated from community norms, requiring more extensive incapacitation and retraining."[3]

When the Legislature adopted the Code in 1972, it consolidated the Proposed Draft's three degrees of robbery into two degrees.  The simple threat or use of force or the reckless infliction of serious bodily injury in the commission of a theft constitutes robbery in the second degree and carries a class B felony sanction.  Where the person committing the above acts is armed with a dangerous instrument, or intentionally inflicts serious bodily harm, or attempts to kill, the offense is increased to the first degree and its sanction to a class A felony.

Previous Hawaii law also recognized two degrees of robbery.  Robbery was defined as the "stealing of a thing from the person of another or from his custody or presence, by force or putting him in fear."[4]  Robbery in the first degree was robbery by one armed with a dangerous weapon who injured another in committing the robbery or who, if resisted, intended to kill or injure another.[5]  All other robbery was second degree robbery.[6]  Thus, the Code's definitions of the offenses are substantively similar to those of prior Hawaii law; however, the Code's definitions are more inclusive than prior law and are linguistically correlated with the theft offenses.

SUPPLEMENTAL COMMENTARY ON §§708-840 AND 841

Act 68, Session Laws 1983, amended §§708-840 and 841 so that a person could be charged with robbery if that person, in committing theft, used force intended to overcome any person's resistance.  This amendment was believed necessary because often a property owner is not present when force is used to take that owner's property.  In that case, under prior law the person forcibly taking the property could not have been charged with robbery.  Senate Standing Committee Report No. 788.

Act 68, Session Laws 1998, amended §708-840 by including in the offense of robbery in the first degree, situations where a person knowingly inflicts or attempts to inflict serious bodily injury on another in the course of committing a theft.  The legislature believed that since robbery was essentially an assault committed during the course of a theft, the statutory scheme involving the highest degree of robbery, robbery in the first degree, should be consistent with that of the assault statutes, and thus, robbery in the first degree should include both the intentional and knowing states of mind.  Act 68 made the offense of robbery in the first degree consistent with the offense of assault in the first degree.  House Standing Committee Report No. 1231-98.

Act 116, Session Laws 2006, amended §708-840, expanding the offense of robbery in the first degree to include using force to commit a theft or threatening imminent use of force against a person during a time of civil defense emergency or during a period of disaster relief.  Act 116 penalized the commission of certain crimes during a time of a civil defense emergency proclaimed by the governor or during a period of disaster relief.  The legislature found that Hurricanes Katrina and Rita created situations that highlighted the prevalence of opportunistic crimes that can occur during these times. When resources are needed to restore law and order, emergency response aid to victims may be hampered or delayed, leaving victims at an increased risk of bodily injury or death.  Stronger measures to control law and order may deter looting and other crimes.  Senate Standing Committee Report Nos. 2938 and 3302, Conference Committee Report No. 64-06.

Act 230, Session Laws 2006, amended §§708-840(1) and 708-841(1) by establishing motor vehicle theft as part of the offenses of robbery in the first and second degrees, respectively.   House Standing Committee Report No. 665-06.

Case Notes

Evidence of threat of force held sufficient.  2 H. App. 259, 630 P.2d 126.

__________

§§708-840 And 841 Commentary:

1.  See Prop. Mich. Rev. Cr. Code, comments at 256.

2.  M.P.C., Tentative Draft No. 11, comments at 69 (1960).

3.  Id.

4.  H.R.S. §765-1.

5.  Id. §765-8.

6.  Id.



§708-842 - Robbery; "in the course of committing a theft".

§708-842  Robbery; "in the course of committing a theft".  An act shall be deemed "in the course of committing a theft or non-consensual taking of a motor vehicle" if it occurs in an attempt to commit theft or non-consensual taking of a motor vehicle, in the commission of theft or non-consensual taking of a motor vehicle, or in the flight after the attempt or commission. [L 1972, c 9, pt of §1; am L 2006, c 230, §43]

COMMENTARY ON §708-842

The nature and operation of this section is concisely explained by the Model Penal Code:

This provision is unusual only insofar as it makes classification of robbery depend in part on behavior after the theft might be said to have been accomplished.  The thief's willingness to use force against those who would restrain him in flight strongly suggests that he would have employed it to effect the theft had there been need for it.  No rule-of-thumb is proposed to delimit the time and space of "flight," which should be interpreted in accordance with the rationale.  The concept of "fresh pursuit" will be helpful in suggesting realistic bounds between the occasion of the theft and a later occasion when the escaped thief is apprehended.[1]

Previous Hawaii statutory law failed to provide a standard for the determination of the duration of the "theft" aspect of a robbery--a standard which is needed in order to determine when the employment of force or threatened force converts the "theft" into a "robbery."

SUPPLEMENTAL COMMENTARY ON §708-842

Act 230, Session Laws 2006, established motor vehicle theft as part of the offenses of robbery in the first and second degrees.  House Standing Committee Report No. 665-06.  Act 230 amended this section to conform to the amendments made to the offenses of robbery in the first and second degrees.

Case Notes

Theft and attempted theft, regardless of degree, are included offenses of first degree robbery.  81 H. 309, 916 P.2d 1210.

Force was not used "in the course of committing theft" where force used was while defendant was returning stolen liquor bottle to store owner.  9 H. App. 263, 833 P.2d 902.

__________

§708-842 Commentary:

1. M.P.C., Tentative Draft No. 11, comments at 70 (1960).



§708-850 - Definitions of terms in this part.

PART VI.  FORGERY AND RELATED OFFENSES

§708-850  Definitions of terms in this part.  In this part, unless a different meaning plainly is required:

(1)  "Written instrument" means:

(a)  Any paper, document, or other instrument containing written or printed matter or its equivalent; or

(b)  Any token, coin, stamp, seal, badge, trademark, or other evidence or symbol of value, right, privilege, or identification;

(2)  "Complete written instrument" means a written instrument which purports to be genuine and fully drawn with respect to every essential feature thereof;

(3)  "Incomplete written instrument" means a written instrument which contains some matter by way of content or authentication but which requires additional matter in order to render it a complete written instrument;

(4)  "Falsely make," in relation to a written instrument, means to make or draw a complete written instrument, or an incomplete written instrument, which purports to be an authentic creation of its ostensible maker or issuing commercial establishment, but which is not either because the ostensible maker, or issuing commercial establishment is fictitious or because, if real, the same did not authorize the making or drawing thereof;

(5)  "Falsely complete," in relation to a written instrument, means to transform, by adding, inserting, or changing matter, an incomplete written instrument into a complete one, without the authority of the ostensible maker, drawer, or issuing commercial establishment, so that the complete written instrument falsely appears or purports to be in all respects an authentic creation of its ostensible maker[,] authorized by the maker, or issuing commercial establishment;

(6)  "Falsely alter," in relation to a written instrument, means to change, without the authority of the ostensible maker, drawer, or issuing commercial establishment, a written instrument, whether complete or incomplete, by means of erasure, obliteration, deletion, insertion of new matter, transposition of matter, or in any other manner, so that the instrument so altered falsely appears or purports to be in all respects an authentic creation of its ostensible maker, authorized by the maker, or issuing commercial establishment;

(7)  "Forged instrument" means a written instrument which has been falsely made, completed, endorsed, or altered;

(8)  "Utter," in relation to a forged instrument, means to offer, whether accepted or not, a forged instrument with representation by acts or words, oral or in writing, that the instrument is genuine;

(9)  "Falsely endorse," in relation to a written instrument, means to endorse, without the authority of the ostensible maker, drawer, or issuing commercial establishment, any part of a written instrument, whether complete or incomplete, so that the written instrument so endorsed falsely appears or purports to be authorized by the ostensible maker, drawer, or issuing commercial establishment; and

(10)  "Fraudulently encode magnetic ink character recognition numbers," in relation to a written instrument, means to change, alter, erase, add, create, tamper with, or manipulate the magnetic ink character recognition numbers, or symbols representing to be magnetic ink character recognition numbers, from the issuing commercial establishment. [L 1972, c 9, pt of §1; am L 1988, c 155, §1; am L 1993, c 13, §1; gen ch 1993; am L 1997, c 243, §1]

COMMENTARY ON §708-850

Section 708-850 provides definitions of terms used repeatedly throughout this Part; it does not specify any offense.  A discussion of the definitions, when called for, is found in the commentary on the sections employing the terms defined.

SUPPLEMENTAL COMMENTARY ON §708-850

Act 155, Session Laws 1988, added the term "falsely endorses" to this section.  Previously, forging a written instrument did not include false endorsements as a method of forging a written instrument; therefore, false endorsement was prosecuted as a theft.  House Standing Committee Report No. 467-88.

Act 13, Session Laws 1993, amended the definition of "forged instrument" to specify that a false endorsement is a method of forging a written instrument.  The legislature found that this amendment added clarity and consistency to definitions regarding forgery and related offenses in the penal code, and was also consistent with the legislative intent as established in Act 155, Session Laws 1988, which included false endorsement as a method of committing the offense of forgery to strengthen the existing forgery laws at that time.  House Standing Committee Report No. 84, Senate Standing Committee Report No. 1064.

Act 243, Session Laws 1997, made it an offense of forgery if a person fraudulently encoded the magnetic ink character recognition numbers on a written instrument. The Act amended this section by adding a definition for "fraudulently encode magnetic ink character recognition numbers".  The Act also amended this section by adding "issuing commercial establishment" to the class of issuers protected from forgery, false making, false completion, false altering, and false endorsement.

The legislature found that increasingly advanced technology has changed the way in which commercial paper can be handled between parties.  One of the technological changes involved the use of magnetic character recognition numbers that enable scanners to quickly obtain information from the document.  Changing the magnetic codes effectively tells the scanner different information than that intended, making it a forgery in fact, if not in name.  However, that type of document alteration was not currently prohibited by law.  The legislature found that the Act would protect parties in that type of situation.  Senate Standing Committee Report No. 1551, House Standing Committee Report No. 987.

Case Notes

"Falsely complete":  in a prosecution for forgery, the element of completing a check without authority of the ostensible drawer may be proven by circumstantial evidence.  79 H. 175 (App.), 900 P.2d 172.



§708-851 - Forgery in the first degree.

§708-851  Forgery in the first degree.  (1)  A person commits the offense of forgery in the first degree if, with intent to defraud, the person falsely makes, completes, endorses, or alters a written instrument, or utters a forged instrument, or fraudulently encodes the magnetic ink character recognition numbers, which is or purports to be, or which is calculated to become or to represent if completed:

(a)   Part of an issue of stamps, securities, or other valuable instruments issued by a government or governmental agency; or

(b)   Part of an issue of stock, bonds, or other instruments representing interests in or claims against a corporate or other organization or its property.

(2)  Forgery in the first degree is a class B felony. [L 1972, c 9, pt of §1; am L 1988, c 155, §2; gen ch 1992; am L 1997, c 243, §2]



§708-852 - Forgery in the second degree.

§708-852  Forgery in the second degree.  (1)  A person commits the offense of forgery in the second degree if, with intent to defraud, the person falsely makes, completes, endorses, or alters a written instrument, or utters a forged instrument, or fraudulently encodes the magnetic ink character recognition numbers, which is or purports to be, or which is calculated to become or to represent if completed, a deed, will, codicil, contract, assignment, commercial instrument, or other instrument which does or may evidence, create, transfer, terminate, or otherwise affect a legal right, interest, obligation, or status.

(2)  Forgery in the second degree is a class C felony. [L 1972, c 9, pt of §1; am L 1988, c 155, §3; gen ch 1992; am L 1997, c 243, §3]

Case Notes

Charges in indictment held sufficient though inarticulately drawn.  55 H. 621, 525 P.2d 571.

There was substantial evidence which a reasonable mind might accept as adequate to convict defendant.  79 H. 175 (App.), 900 P.2d 172.



§708-853 - Forgery in the third degree.

§708-853  Forgery in the third degree.  (1)  A person commits the offense of forgery in the third degree if, with intent to defraud, the person falsely makes, completes, endorses, or alters a written instrument, or utters a forged instrument.

(2)  Forgery in the third degree is a misdemeanor. [L 1972, c 9, pt of §1; am L 1988, c 155, §4; gen ch 1992]

COMMENTARY ON §§708-851 TO 853

As the drafters of the Model Penal Code noted, a revision of the criminal law which deals effectively with theft, fraud, attempt, and complicity diminishes the need for a separate offense of forgery.  However, as in the case of the M.P.C.,

We retain forgery as a distinct offense partly because the concept is so embedded in statute and popular understanding that it would be inconvenient and unlikely that any legislature would completely abandon it, and partly in recognition of the special effectiveness of forgery as a means of undermining public confidence in important symbols of commerce, and of perpetrating large scale frauds.[1]

The Code establishes three degrees of forgery.  The simple and least serious offense is forgery in the third degree, and involves the false making, completion, or alteration of any written instrument.  The requisite state of mind is an "intent to defraud," which is specially defined to include knowledge that the actor is facilitating injury to the valuable interest of another, as well as intent to accomplish such injury.[2]  "Written instrument" is broadly defined by §708-850(1) to include not only written or printed matter, but also coins, stamps, badges, seals, etc., which are evidence of value, right, privilege, or identification.  Falsely making, falsely completing, and falsely altering a written instrument are also specifically defined in subsections 708-850(4), (5), and (6), respectively:  the essential common element is that the final product falsely purports to be an authentic creation of its ostensible maker.  Because truly serious forgeries are dealt with under the offenses of first or second degree forgery, forgery in the third degree is made a misdemeanor.

If the forged instrument is one which affects a legal right or interest, the offense is considered forgery in the second degree, and the sanction is increased to a class C felony.  This category includes wills, deeds, contractual instruments, and generally all negotiable instruments and instruments relating to secured transactions.[3]  These instruments are more stringently protected because of (1) the greater potential for individual harm which may generally result from the forgery of such instruments, and (2) the serious business and economic disruptions which would result from the undermining of public confidence in such matters.

Forgery, in any of its forms, of governmental or corporate financial issues or instruments, constitutes a class B felony.  Impairment of public confidence in instruments or symbols of commerce could have disastrous effect upon governmental processes and the economy in general and clearly represents the most aggravated form of forgery.  It is significant, in this regard, that such instruments were the first to be protected by the common law of forgery.[4]  Moreover, it is felt that an additional danger exists since the average citizen cannot easily protect oneself against skillfully made forgeries of this kind; and professional criminals are most likely to concentrate on forging such instruments.  Note that a forgery in the first degree must appear as part of a series.  Thus, for example, only stocks, bonds, stamps, and securities which represent part of a larger issue fall within the definition of this offense.  How many individual instruments constitute an issue is a matter left to case-by-case judicial interpretation.[5]

The Code's definition of the simple offense of forgery is nearly identical to that found in prior Hawaii law:  "Forgery is the fraudulent making or altering a [sic] writing with the intent to deceive another and prejudice him in some right."[6]  Moreover, Hawaii recognized two degrees of forgery.  Forgery of a deed of conveyance, lease, promissory note, bill of exchange, due bill, check, order, and the like, involving a value of $100 or more, was roughly equivalent to the Code's forgery in the second degree, but drew a sentence similar to the Code's class B felony.  All other forgery was forgery in the second degree and carried a sentence similar to the Code's class C felony.  It is felt that the Code's gradation, solely according to the kind of instrument forged, is more indicative of the actual and potential degree of public and private harm involved.  Moreover, the division of the offense into three degrees provides for more equitable treatment of forgery offenders.

Hawaii law previously provided an extraordinary penalty for repeated forgery offenses in the form of an additional sentence up to one-half the maximum allowed for last conviction.[7]  Such severe treatment is rather difficult to justify rationally, and is found in neither the Model Penal Code nor the recent revisions of other states.  The Code omits such selective sentencing provisions.  The problem of habitual offenders is dealt with generally under Chapter 706 (Disposition of Convicted Defendants).

SUPPLEMENTAL COMMENTARY ON §§708-851 TO 853

Act 155, Session Laws 1988, added the term "endorses" to these sections.  Previously, forging a written instrument did not include false endorsements as a method of forging a written instrument; therefore, false endorsement was prosecuted as a theft.  False endorsement, as a theft charge, carried a lighter sentence than forgery.  The legislature felt the inclusion of false endorsements in these sections would strengthen the existing forgery laws.  House Standing Committee Report No. 467-88, Senate Standing Committee Report No. 2550.

Act 243, Session Laws 1997, amended §§708-851 and 708-852 by making it an offense of forgery to fraudulently encode magnetic ink character recognition numbers on a written instrument.  The legislature found that increasingly advanced technology has changed the way in which commercial paper can be handled between parties.  One of the technological changes involved the use of magnetic character recognition numbers that enable scanners to quickly obtain information from the document.  Changing the magnetic codes effectively tells the scanner different information than that intended, making it a forgery in fact, if not in name.  However, that type of document alteration was not currently prohibited by law.  The legislature found that the Act would protect parties in that type of situation.  Senate Standing Committee Report No. 1551, House Standing Committee Report No. 987.

__________

§§708-851 To 853 Commentary:

1.  M.P.C., Tentative Draft No. 11, comments at 80 (1960).

2.  Cf. §708-800.

3.  Prop. Mich. Rev. Cr. Code, comments at 266.

4.  M.P.C., Tentative Draft No. 11, comments at 78-79 (1960).

5.  Prop. Mich. Rev. Cr. Code, comments at 266.

6.  H.R.S. §743-1.

7.  Id. §743-10



§708-854 - Criminal possession of a forgery device.

§708-854  Criminal possession of a forgery device.  (1)  A person commits the offense of criminal possession of a forgery device if:

(a)   The person makes or possesses with knowledge of its character any plate, die, or other device, apparatus, equipment, or article specifically designed or adapted for use in forging written instruments; or

(b)   The person makes or possesses any device, apparatus, equipment, or article capable of or adaptable to use in forging written instruments with intent to use it oneself, or to aid or permit another to use it, for purposes of forgery.

(2)  Criminal possession of a forgery device is a class C felony. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §708-854

This section punishes the making or possession of (a) a device specifically adapted for forgery, which has no other significant use, and the character of which is known to the actor, or (b) a device which may be adapted to forgery, where the actor has an intent so to employ the article (or aid in its employment).

Like the section dealing with possession of burglar's tools, this section provides a basis for police intervention at the inchoate or preparatory stage of criminal activity.  Note, however, that in order to establish the offense the prosecution must prove the requisite state of knowledge or intent.



§708-855 - Criminal simulation.

§708-855  Criminal simulation.  (1)  A person commits the offense of criminal simulation if, with intent to defraud, the person makes, alters, or utters any object, so that it appears to have an antiquity, rarity, source, or authorship that it does not in fact possess.

(2)  In subsection (1), "utter" means to offer, whether accepted or not, an object with representation by acts or words, oral or in writing, relating to its antiquity, rarity, source, or authorship.

(3)  Criminal simulation is a misdemeanor. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §708-855

The special case of objects which have value not for what they represent, but for what they are (e.g., antiques, works of art, rare natural objects, etc.), is dealt with separately from the forgery offenses.  Cases of falsification as it relates to such objects are treated separately because (a) commercial and economic repercussions are not likely to extend significantly beyond the individuals involved in the transaction, (b) there exists no danger of undermining a substantial and necessary public confidence in a medium of commerce, and (c), with regard to the typically unusual, one-of-a-kind, items and transactions involved, a given individual is both more likely and more able to protect oneself against the offender.

Previous Hawaii law had no provisions equivalent to criminal simulation.



§708-856 - Obtaining signature by deception.

§708-856  Obtaining signature by deception.  (1)  A person commits the offense of obtaining a signature by deception if, with intent to defraud, the person:

(a)   Causes another, by deception, to sign or execute a written instrument; or

(b)   Utters the written instrument specified in subparagraph (a).

(2)  Obtaining a signature by deception is a misdemeanor. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §708-856

The conduct proscribed by this section does not constitute forgery, but is typically preparatory to theft by deception.  A signature is not "property" within the meaning of §708-800, and hence cannot be the subject of a theft provision.  Nor does forgery cover the result, since the instrument is precisely what it purports to be, i.e., an authentic creation of its ostensible maker.  But since the individual culpability and probable results of such actions are so little distinguishable from those of forgery, it is felt that a penalty commensurate with that for the lowest forgery offense (forgery in the third degree, §708-853) ought to attach to obtaining a signature by deception.  Note that the requisite intent to defraud, as defined in §708-800, is the same as that required for the forgery offenses.



§708-857 - Negotiating a worthless negotiable instrument.

§708-857  Negotiating a worthless negotiable instrument.  (1)  A person commits the offense of negotiating a worthless negotiable instrument if that person intentionally issues or negotiates a negotiable instrument knowing that it will not be honored by the maker or drawee.

(2)  For the purpose of this section, as well as in any prosecution for theft committed by means of a worthless negotiable instrument, either of the following shall be prima facie evidence that the drawer knew that the negotiable instrument would not be honored upon presentation:

(a)   The drawer had no account with the drawee at the time the negotiable instrument was negotiated; or

(b)   Payment was refused by the drawee for lack of funds upon presentation within thirty days after date or issue, whichever is later, and the drawer failed to make good within ten days after actual receipt of a notice of dishonor, as defined in section 490:3-503.

(3)  The definitions of the following terms shall apply to this section:

(a)   "Issue" as defined in section 490:3-105;

(b)   "Negotiable instrument" as defined in section 490:3-104;

(c)   "Negotiation" as defined in section 490:3-201.

(4)  Negotiating a worthless negotiable instrument is a misdemeanor. [L 1972, c 9, pt of §1; am L 1993, c 33, §2]

COMMENTARY ON §708-857

This section is concerned with the passage of worthless negotiable instruments where the actor has knowledge that the instrument will not be honored.  Originally, bad check legislation was necessitated by the common-law limitations on promissory fraud: misrepresentation of a future fact was not sufficient to establish theft by deception.  Such artificial distinctions are largely obviated by the definition of "deception" used in the Code's theft provisions.[1]  As noted in the comments to the Proposed Michigan Code,

the elimination of the promissory fraud doctrine thus eliminates the need for a bad check statute in its traditional form.  This might suggest that there is no point served in continuing a bad check statute in the Draft.  In answer, the statute can serve a useful purpose when the merchant or bank that is in fact defrauded does not wish to prosecute but the bank on which the bad check is drawn does.[2]

This section, moreover, protects the prevailing system of negotiable paper in addition to those individuals involved in a given case.  Since emphasis in "bad check" cases ought to be placed upon the theft, rather than on the bad check itself, the sanction provided for this offense is relatively mild, i.e., a misdemeanor, and the grade of the offense does not, as in the case of theft offenses, vary according to the amount involved.

The incorporation of the Uniform Commercial Code's definitions of "issue," "negotiable instrument," and "negotiation" in subsection (3), is intended to insure that in this area, where protection of commercial transactions are reinforced with criminal sanctions, the civil and penal law are closely correlated.  The use of the U.C.C.'s definition of "negotiation" insures that the indorser with knowledge or expectation of ultimate nonpayment, as well as the drawer, with such knowledge or expectation, will be covered.

Under the evidentiary rules established in subsection (2), the prosecution fulfills its initial burden of proving intent by demonstrating, beyond a reasonable doubt, either that the issuer had no account with the drawee, or that such an instrument was not made good within ten days of receipt of notice of dishonor.  Again, the definitions of the Uniform Commercial Code are used for both convenience and uniformity.  Note, however, the modifications toward leniency necessitated in adapting a civil statute to criminal use:  actual, rather than constructive, receipt of notice of dishonor is required before the time in which the actor must make good begins to run.  The time period required by subsection (2)(b) does not prevent prosecution before the time has elapsed, but only denies to the prosecution the benefit of that particular evidentiary provision before the stated time has elapsed.

Previous Hawaii law defined this offense similarly, except that Hawaii law required an intent to defraud.[3]  The Code provides that knowledge of insufficient funds is adequate culpability for the imposition of this penalty.  Moreover, distinguishing such knowledge from an intent to defraud introduces conceptual niceties of questionable value.  Hawaii law also recognized both the prima facie evidence of the requisite culpability based upon insufficient funds and failure to correct the insufficiency within five days.[4]  The Code attempts to better correlate this offense, both in language and substance, with the civil law relating to negotiable instruments.

SUPPLEMENTAL COMMENTARY ON §708-857

Act 33, Session Laws 1993, amended this section by updating cross references to article 3 of the Uniform Commercial Code, which was repealed and replaced by Act 118, Session Laws 1991.  House Standing Committee Report No. 513, Senate Standing Committee Report No. 1068.

Case Notes

Section construed as permitting but not compelling the inference of guilt under subsection (2)(b).  57 H. 526, 560 P.2d 110.

__________

§708-857 Commentary:

1.  §708-800.

2.  Prop. Mich. Rev. Cr. Code, comments at 276.

3.  H.R.S. §744-1.

4.  Id. §744-3.



§708-858 - Suppressing a testamentary or recordable instrument.

§708-858  Suppressing a testamentary or recordable instrument.  (1)  A person commits the offense of suppressing a testamentary instrument if, with intent to defraud, the person destroys, removes, or conceals any will, codicil, or other testamentary instrument.

(2)  A person commits the offense of suppressing a recordable instrument if, with intent to defraud, the person destroys, removes, or conceals any deed, mortgage, security instrument, or other written instrument for which the law provides public recording.

(3)  Each offense defined in this section is a class C felony. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §708-858

This section makes it a class C felony to destroy, remove, or conceal certain testamentary instruments or instruments for which the law provides recording.  Despite the overlapping coverage, to some extent, with offenses of criminal property damage (§§708-820 to 823), there exists certain additional incidence of harm because the destruction of a will or a deed, for example, could have substantially the same effect as forgery if the destruction gave efficacy to a prior document and the grantor or testator refused or was unable to remedy the situation.  This additional element of harm is the principal reason for the present section.

Previous Hawaii law did not recognize suppressing a testamentary or recordable instrument as a separate criminal offense.



§708-870 - Deceptive business practices.

PART VII.  BUSINESS AND COMMERCIAL FRAUDS

§708-870  Deceptive business practices.  (1)  A person commits the offense of deceptive business practices if in the course of engaging in a business, occupation, or profession the person knowingly or recklessly:

(a)   Uses or possesses for use a false weight or measure, or any other device for falsely determining or recording any quality or quantity;

(b)   Sells, offers or exposes for sale, or delivers less than the represented quantity of any commodity or service; or

(c)   Takes or attempts to take more than the represented quantity of any commodity or service when as buyer the person furnishes the weight or measure; or

(d)   Sells or offers for sale adulterated commodities; or

(e)   Sells or offers or exposes for sale mislabeled commodities.

(2)  "Adulterated" means varying from the standard of composition or quality prescribed by statute or lawfully promulgated administrative regulation, or if none, as set by established commercial usage.

(3)  "Mislabeled" means:

(a)   Varying from the standard of truth or disclosure in labeling prescribed by statute or lawfully promulgated administrative regulation, or if none, as set by established commercial usage; or

(b)   Represented as being another person's product, though otherwise labeled accurately as to quality and quantity.

(4)  Deceptive business practices is a misdemeanor.

(5)  This section does not apply to deceptive business practices, as defined in subsection (1), for which a specific penalty is provided by a statute other than this Code. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §708-870

This section proscribes knowingly or recklessly engaging in certain business practices likely to deceive customers or clients.  The basic purpose of the section is to provide a single punishment and simple definition for various offenses related to false weights and measures, adulteration, and mislabeling of commodities.

This section is not intended as detailed regulation of the subject area, but rather only to control the criminal penalties utilized to enforce legislation dealing with deceptive business practices.  However, recognizing the tremendous body of law specifically regulating various deceptive business practices and the questionable wisdom of a wholesale modification of that body of law, subsection (5) is included to provide that this section shall not apply where statutes outside the Code specifically provide a penalty for the deceptive practice involved.  It should be emphasized that criminal sanctions in this area are an extreme measure, and generally not as effective an enforcement tool as statutory licensing, injunction, and private actions.[1]

Subsection (1) defines the offense and is largely self- explanatory.  It should be noted, with respect to the state of mind required for conviction, that although (1) recklessness is a lower level of culpability than acting knowingly, and (2) there is a slight redundancy in including the word "knowingly" in the definition of the offense,[2] the clarity of language that is achieved is worth the technical redundancy.  Unlike the theft offenses, there is no requirement that (1) defendant obtain property or services, (2) that the defendant obtain by deception, or (3) that the defendant act intentionally.  The definitions in subsections (2) and (3) are also self-explanatory.  However, it should be pointed out, that all current regulatory standards are included by reference.  Where no statutory or regulatory standards exist, it becomes encumbent upon the prosecution to prove a violation of established commercial usage.

Previous Hawaii law contained many penal provisions for deceptive business practices within Title 38 of the Hawaii Revised Statutes dealing with crimes.  Most deceptive practices were covered in the chapter on "Gross Cheat."  The penalties in this chapter did not treat similar conduct equally.

The same anomalies will continue to occur in general regulatory provisions.  Deceptive business practices relating to gasoline, fuel, and motor oil warrant a $500 fine or six months' imprisonment or both.[3]  For selling other than "pure quality" liquor the available sanction is the same,[4] but for selling misbranded or adulterated milk, imprisonment for one year is authorized.[5]  When this section of the Code is compared with regulatory legislation outside the Code, inconsistencies in sentences can be found.  However, these anomalies and inconsistencies are the inevitable result of our determination, in subsection (5), not to use the Penal Code as a vehicle for the wholesale reform of regulatory legislation relating to deceptive business practices.

__________

§708-870 Commentary:

1.  See Prop. Mich. Rev. Cr. Code, comments at 288-89.

2.  Cf. §702-208.

3.  H.R.S. Chapter 451.

4.  Id. §§281-73, 281-102.

5.  Id. §§445-102, 321-18.



§708-871 - False advertising.

§708-871  False advertising.  (1)  A person commits the offense of false advertising if, in connection with the promotion of the sale of property or services, the person knowingly or recklessly makes or causes to be made a false or misleading statement in any advertisement addressed to the public or to a substantial number of persons.

(2)  "Misleading statement" includes an offer to sell property or services if the offeror does not intend to sell or provide the advertised property or services:

(a)   At the price equal to or lower than the price offered; or

(b)   In a quantity sufficient to meet the reasonably- expected public demand, unless quantity is specifically stated in the advertisement; or

(c)   At all.

(3)  False advertising is a misdemeanor. [L 1972, c 9, pt of §1; gen ch 1993]

Cross References

Action to enjoin violation, see §603-23.5.

Unfair trade practices, see chapters 481 to 481B.

COMMENTARY ON §708-871

This section covers any false or misleading statement, made in any advertisement addressed to the public (or to a substantial number of persons), when the statement is made in connection with the promotion or sale of goods or services.  Such conduct probably does not in itself constitute theft by deception, but would rather be considered only preparatory thereto.  The requisite culpability, knowledge or recklessness, extends both to the making of the statement and to the deceptive quality thereof.  Commonly accepted "puffing," the advertising exaggerations presumed harmless in §708-800, is not intended to be included within the ambit of this section.

Subsection (2) is intended to cover advertising which may not be false on its face, but which is intended as a "bait" or "come- on" to attract the unwary.[1]  A person may be liable under a combined reading of subsections (1) and (2) if the person offers goods or services with intent (a) to charge a higher price than that advertised, (b) to offer in a quantity insufficient to meet reasonably-expected demand, or (c) not to sell them at all.  Note that under §702-206, hope that the vendor will not have to sell as advertised suffices to fulfill the requisite culpability of intent.  Thus merchants who advertise with hope of persuading customers not to purchase the advertised bargain fall within the ambit of subsection (2).

The non-culpable medium or agent publishing false advertising is not liable under this section.  The requisite culpability applies to the deceptive quality of the advertisement, so that independent publishing agents who are not culpable with regard to the falsity of the advertisement do not fall within the scope of this section.

Previous Hawaii law dealt with false advertising at considerable length, and was an excellent example of the kind of "telephone book" legislation which seeks to provide in advance for all possible individual contingencies, rather than to provide a general proscription.[2]  The false advertising provisions in the prior Hawaii statute required about three-and-a-half pages of print.  Substantively, the Code, in its abbreviated and simplified form, is quite similar to the previous law, except for the Code's somewhat stronger misdemeanor penalty (as opposed to low-grade misdemeanor previously provided).

Case Notes

In class action brought against major cigarette manufacturers, tobacco trade associations, and the industry's public relations firm, first amended complaint asserted violations of federal RICO statutes; Hawaii's RICO statute, §842-2; federal antitrust statutes; Hawaii's antitrust act, chapter 480; various state common-law torts; and false advertising under this section; defendants' motion to dismiss for failure to state a claim granted, where injuries alleged by plaintiffs trust funds in first amended complaint were not direct; even if remoteness doctrine did not bar claims, claims failed for other reasons.   52 F. Supp. 2d 1196.

__________

§708-871 Commentary:

1.  Prop. Mich. Rev. Cr. Code, comments at 291.

2.  H.R.S. §§747-14 through 747-19.



§708-872 - Falsifying business records.

§708-872  Falsifying business records.  (1)  A person commits the offense of falsifying business records if, with intent to defraud, the person:

(a)   Makes or causes a false entry in the business records of an enterprise; or

(b)   Alters, erases, obliterates, deletes, removes, or destroys a true entry in the business records of an enterprise; or

(c)   Omits to make a true entry in the business records of an enterprise in violation of a duty to do so which the person knows to be imposed upon the person by law, other than for the information of the government, or by the nature of the person's position; or

(d)   Prevents the making of a true entry or causes the omission thereof in the business records of an enterprise.

(2)  "Enterprise" means any entity of one or more persons, corporate or otherwise, engaged in business, commercial, professional, industrial, eleemosynary, or social activity.

(3)  "Business record" means any writing or article kept or maintained by an enterprise for the purpose of evidencing or reflecting its condition or activity.

(4)  Falsifying business records is a misdemeanor. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §708-872

Inclusion of false information in an otherwise genuine document or record is not covered by the forgery offenses.  Moreover, only those private records which are required by law to be kept for the information of the government are protected by the prohibition against tampering with public records.[1]  "This leaves a large gap in the case of genuine business records, the content of which has been deliberately falsified or rendered incomplete as a prelude to working a fraud on potential customers.  Section [708-872] is intended to close this gap."[2]  This section is aimed primarily at conduct preparatory to the commission of fraud, as indicated by the requisite culpability of intent to defraud, and not the protection of the integrity of business records as such.

Previous Hawaii law provided no general offense for the falsification of business records.

__________

§708-872 Commentary:

1.  §710-1017.

2.  Prop. Mich. Rev. Cr. Code, comments at 294.



§708-873 - Defrauding secured creditors.

§708-873  Defrauding secured creditors.  (1)  A person commits the offense of defrauding secured creditors if the person destroys, removes, conceals, encumbers, transfers, or otherwise deals with property subject to a security interest with intent to hinder enforcement of that interest.

(2)  Defrauding secured creditors is a misdemeanor. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §708-873

The sections dealing with theft are framed in terms of appropriation of property of another; however, a security interest does not make the secured party an owner and the property, by reason of the security interest alone, is not the property of another.[1]  It is necessary, therefore, to provide separate penalties for "debtors or conditional vendees who dispose of property subject to a security interest in ways that may prejudice the secured creditor."[2]  The requisite culpability is intent to hinder enforcement of the security interest; innocent potential hindering of such interest, such as the temporary removal of a secured chattel from the County or State, ought not to be made subject to criminal sanctions.[3]

The penalty provided is a misdemeanor, regardless of the amount involved.  This differs somewhat from the theft offenses.  This difference reflects the fact that generally offenders against a secured interest "are less dangerously deviated from social norms than outright thieves who take property to which they have no claim."[4]  Moreover, in those cases where the actor intended, at the time the actor undertook the security obligation, to violate the terms thereof, felony penalties will be available under the theft provisions.[5]

Previous Hawaii law provided many offenses relating to defrauding secured creditors.  These different offenses distinguished between the kind of property involved, i.e., whether real or personal,[6] between the mode of fraud, e.g., whether the property is concealed or sold,[7] and the type of security arrangement involved, e.g., whether a mortgage of personal property or a conditional sale.[8]  The exact reason for these various provisions, sometimes with different penalties, seems unclear.  The Code provides a single unified offense with a single penalty for conduct which ought to be regarded by the penal law as presenting substantially the same type of social harm.

__________

§708-873 Commentary:

1.  §708-800.

2.  M.P.C., Tentative Draft No. 11, comments at 98 (1960).

3.  Id. at 99.

4.  Id.  It should also be noted that the circumstances which warrant the formulation of a petty misdemeanor theft offense seem generally absent in defrauding secured creditors.

5.  §§708-830 to 833.

6.  Compare H.R.S. §745-1 with H.R.S. §745-2.

7.  Compare H.R.S. §745-2 with H.R.S. §745-3.

8.  Compare H.R.S. §745-3 with H.R.S. §745-7.



§708-874 - Misapplication of entrusted property.

§708-874  Misapplication of entrusted property.  (1)  A person commits the offense of misapplication of entrusted property if, with knowledge that he is misapplying property and that the misapplication involves substantial risk of loss or detriment to the owner of the property or to a person for whose benefit the property was entrusted, he misapplies or disposes of property that has been entrusted to him as a fiduciary or that is property of the government or a financial institution.

(2)  "Fiduciary" includes a trustee, guardian, personal representative, receiver, or any other person acting in a fiduciary capacity, or any person carrying on fiduciary functions on behalf of a corporation or other organization which is a fiduciary.

(3)  To "misapply property" means to deal with the property contrary to law or governmental regulation relating to the custody or disposition of that property; "governmental regulation" includes administrative and judicial rules and orders as well as statutes and ordinances.

(4)  Misapplication of property is a misdemeanor. [L 1972, c 9, pt of §1; am L 1976, c 200, pt of §1]

COMMENTARY ON §708-874

This section is intended to discourage both knowing violation of fiduciary obligations and knowing misapplication of property belonging either to the government or to a financial institution.  In this context the misapplication is in terms of improper and reckless investment or handling of assets, rather than of outright theft.  For purposes of this section, a fiduciary includes any person (including a corporation) acting in a fiduciary capacity for another person, and a person acting in a fiduciary capacity on behalf of a corporation or organization which is itself a fiduciary.  The requirement of knowledge extends to the substantial risk of loss or detriment to the owner.

Misapplication in this context is not theft; there is no intent permanently to deprive the owner of the owner's property.  Moreover, the actor does not misappropriate funds, unless there is a specific duty to make payment to someone else.  The danger envisioned is the risk "that one who administers or controls the property may deliberately depart from the legal rules applicable to his control of the property in question and may gamble with the property at considerable known risk to the safety of the property in question."[1]

Existing law provides that a trust company that violates, neglects, or refuses to comply with statutory requirements relating to trusts, and an officer, manager, director, or employee who knowingly participates in such violation, commits a misdemeanor if it or he, as the case may be, fails to desist from the practice within seven days following notification by the Director of the Department of Regulatory Agencies.[2]  The provision is designed to accomplish certain regulatory ends.  The Penal Code does not propose to abolish the regulatory provision; it will, however, in aggravated cases, provide for a direct, unconditional penalty.  Where (1) the actor acts knowingly (as opposed to negligently), and (2) the violation of a statutory or administrative requirement amounts to a misapplication of entrusted property (as opposed to violating some other requirement related to trust administration), the warning period is eliminated.  There is no need for a warning period if criminal liability is not strictly imposed or predicated on negligence.

Law Journals and Reviews

Student Symposium:  Legal Malpractice, 14 HBJ No. 1 Spring 1978, pg. 3.

__________

§708-874 Commentary:

1.  Prop. Mich. Rev. Cr. Code, comments at 302.

2.  H.R.S. §406-61.



§708-875 - Trademark counterfeiting.

[§708-875]  Trademark counterfeiting.  (1)  A person commits the offense of trademark counterfeiting who knowingly manufactures, produces, displays, advertises, distributes, offers for sale, sells, or possesses with the intent to sell or distribute any item bearing or identified by a counterfeit mark, knowing that the mark is counterfeit.

(2)  As used in this section:

"Counterfeit mark" means any spurious mark that is identical to or confusingly similar to any print, label, trademark, service mark, or trade name registered in accordance with chapter 482 or registered on the Principal Register of the United States Patent and Trademark Office.

"Sale" includes resale.

(3)  Trademark counterfeiting is a class C felony.

(4)  In any action brought under this section resulting in a conviction or a plea of nolo contendere, the court shall order the forfeiture and destruction of all counterfeit marks and the forfeiture and destruction or other disposition of all items bearing a counterfeit mark, and all personal property, including any items, objects, tools, machines, equipment, instrumentalities, or vehicles of any kind, employed or used in connection with a violation of this section, in accordance with the procedures set forth in chapter 712A. [L 1997, c 277, §1]

COMMENTARY ON §708-875

Act 277, Session Laws 1997, added this section, which establishes the offense of trademark counterfeiting as a class C felony, and which authorizes the forfeiture and destruction or other disposition of counterfeited property.  The legislature found that trademark counterfeiting was a recurring problem in Hawaii for retail boutiques and trademark products of the University of Hawaii, and that tourists are often the target for the scams.  The legislature believed that the Act would safeguard not only consumers from the sale of counterfeit products, but would also protect the reputation and quality of trademarks and ensure that trademarks are used for their legitimate and intended purposes.  House Standing Committee Report No. 1620, Senate Standing Committee Report No. 759.



§708-880 - Commercial bribery.

PART VIII.  OFFENSES AFFECTING OCCUPATIONS

§708-880  Commercial bribery.  (1)  A person commits the offense of commercial bribery if:

(a)   He confers or offers or agrees to confer, directly or indirectly, any benefit upon:

(i)  An agent with intent to influence the agent to act contrary to a duty to which, as an agent, he is subject; or

(ii)  An appraiser with intent to influence the appraiser in his selection, appraisal, or criticism; or

(b)   Being an agent, an appraiser, or agent in charge of employment, he solicits, accepts, or agrees to accept, directly or indirectly, any benefit from another person with intent:

(i)  In the case of an agent, that he will thereby be influenced to act contrary to a duty to which, as an agent, he is subject; or

(ii)  In the case of an appraiser, that he will thereby be influenced in his selection, appraisal, or criticism; or

(iii)  In the case of an agent in charge of employment, that he will thereby be influenced in the exercise of his discretion or power with respect to hiring someone, or retaining someone in employment, or discharging or suspending someone from employment.

(2)  In this section:

(a)   "Agent" means:

(i)  An agent or employee of another;

(ii)  A trustee, guardian, or other fiduciary;

(iii)  A lawyer, physician, accountant, appraiser, or other professional adviser or informant;

(iv)  An officer, director, partner, manager, or other participant in the direction of the affairs of an incorporated or unincorporated association; or

(v)  An arbitrator or other purportedly disinterested adjudicator or referee;

(b)   "Appraiser" means a person who holds himself out to the public as being engaged in the business of making disinterested selection, appraisal, or criticism of commodities or services;

(c)   "Agent in charge of employment" does not include any person conducting a private employment agency licensed and operating in accordance with law.

(3)  Commercial bribery is a misdemeanor, except in the event that the value of the benefit referred to in subsection (1) exceeds $1,000, in which case commercial bribery shall be a class C felony. [L 1972, c 9, pt of §1; am L 1979, c 173, §1]

COMMENTARY ON §708-880

This section is an attempt to reinforce civil rules of fidelity by penal sanction.  To a lesser degree the section serves another secular function:  it helps secure independency of business judgment.  The premise is that business decisions ought to be made on merit to insure the optimal allocation of resources: bribery undermines this neutral decision-making process in the same way it undermines public administration.[1]  Society's interest in promoting civil or commercial fidelity by penalizing those who intentionally violate those rules and in promoting the proper allocation of resources justifies the imposition of a misdemeanor sanction for this offense.

Subsection (1)(a) covers bribe offerors in the commercial context.  It covers both agents and appraisers.  "Agent" is defined broadly in subsection (2)(a) to cover all areas where a duty of fidelity is owed.  The nature and scope of such duties are defined by common and statutory law regulating or creating the various legal relationships involved.  Thus, for example, the duty of an employee to an employer may be not to give away trade secrets, whereas the duty of a fiduciary to the fiduciary's beneficiary or a union representative of an employee's welfare fund to employees may be to exercise independent judgment.  "Appraiser" is defined broadly in subsection (2)(b) to include, in addition to conventional forms of appraisal, those forms of appraisal that have recently been involved in the "payola" scandals; for example, the bribery of disc jockeys, cinema, theatre and music reviewers, and the like, to "plug" or give favorable reviews to a certain recording, movie, play, composition, etc.  Inherent is an element of "consumer protection":  we are concerned that the commodity which the appraiser purports to market, that is independence, neutrality, and expertness of judgment, be protected from any undue influences.

Subsection (1)(b) covers commercial bribe solicitors or receivers.  In addition to agents and appraisers, subsection (1)(b)(iii) adds a third category: an agent in charge of employment.  The special abuses to which those with power to hire and fire are prone warrant subsection (1)(b)(iii), which sets forth a substantive rule that a benefit shall not be accepted with the intent that some person's status with respect to a job shall be affected thereby, regardless of whether the action constitutes a violation of a duty to a principal.  Thus, even though an agent would probably be under a duty to employ the best qualified applicant, acceptance of a benefit from such an applicant should not be allowed.

Previous Hawaii law recognized no penal offense for bribery in the commercial context.  There were provisions affecting bribery of appraisers and arbitrators, but these provisions were clearly concerned with bribery of public or quasi-public officials, rather than with private commercial bribery.[2]

SUPPLEMENTAL COMMENTARY ON §708-880

Act 173, Session Laws 1979, amended subsection (3) to upgrade the offense of commercial bribery to a class C felony in certain instances.  The Legislature found that the practice of exchanging monetary consideration to influence the discretion of officers in private corporations was perhaps more prevalent and of greater public concern than misdemeanor classification would warrant.  Senate Standing Committee Report No. 856.

__________

§708-880 Commentary:

1.  Cf. commentary to sections on bribery §710-1040.

2.  See H.R.S. §725-1.



§708-881 - Tampering with a publicly-exhibited contest.

§708-881  Tampering with a publicly-exhibited contest.  (1)  A person commits the offense of tampering with a publicly- exhibited contest if:

(a)   He confers, or offers or agrees to confer, directly or indirectly, any benefit upon:

(i)  A contest participant with intent to influence him not to give his best efforts in a publicly- exhibited contest; or

(ii)  A contest official with intent to influence him to perform improperly his duties in connection with a publicly-exhibited contest; or

(b)   Being a contest participant or contest official, he intentionally solicits, accepts, or agrees to accept, directly or indirectly, any benefit from another person with intent that he will thereby be influenced:

(i)  In the case of a contest participant, not to give his best efforts in a publicly-exhibited contest; or

(ii)  In the case of a contest official, to perform improperly his duties in connection with a publicly-exhibited contest; or

(c)   With intent to influence the outcome of a publicly- exhibited contest he:

(i)  Tampers with any contest participant, contest official, animal, equipment, or other thing involved in the conduct or operation of the contest, in a manner contrary to the rules and usages purporting to govern the contest in question; or

(ii)  Substitutes a contest participant, animal, equipment, or other thing involved in the conduct or operation of the contest, for the genuine person, animal, or thing.

(2)  In this section:

(a)   "Publicly-exhibited contest" means any professional or amateur sport, athletic game or contest, or race or contest involving machines, persons, or animals, viewed by the public, but does not include an exhibition which does not purport to be and which is not represented as being such a sport, game, contest, or race;

(b)   "Contest participant" means any person who participates or expects to participate in a publicly-exhibited contest as a player, contestant, or member of a team, or as a coach, manager, trainer, or other person directly associated with a player, contestant, or team;

(c)   "Contest official" means any person who acts or expects to act in a publicly-exhibited contest as an umpire, referee, or judge, or otherwise to officiate at a publicly-exhibited contest.

(3)  Tampering with a publicly-exhibited contest is a misdemeanor. [L 1972, c 9, pt of §1]

COMMENTARY ON §708-881

The purpose of this section is to penalize corruption of publicly-exhibited contests.  It represents a broadening of previous legislation penalizing sports bribery and tampering.  Note that publicly-exhibited contest includes, by definition in subsection (2)(a), not only sporting events, but also non- athletic contests, such as quiz shows.  In addition to the possibilities of wholesale fraud, there is a substantial element of public affront at rigging or tampering with the outcome of publicly-exhibited contests:  witness the quiz show scandals of the last decade.  Moreover, it is felt that such behavior should be deterred because it "subjects legitimate entertainment and advertising to unfair and debasing competition."[1]  The last part of subsection (2)(a) provides an exception for exhibitions, such as some wrestling spectacles, which do not purport to be and are not represented as being a sport, contest, game or race.

Subsection (1)(a) defines the offense in terms of the bribe offeror's conduct, whether it be addressed to the contest participant or the contest official.  Subsection (1)(b) defines the offense in terms of the bribe solicitor or receiver.  Finally, subsection (1)(c) is addressed to corruption, not by bribery, but by improper meddling or clandestine substitution.

Previous Hawaii law recognized the offense of bribery involving participants and officials in professional or amateur sports contests.[2]  The sanction provided seems unduly severe; it is roughly equivalent to the Code's sentence for a class C felony.  The Code clarifies the language of the offense, broadens its scope, and reduces the available sanction to a misdemeanor.

__________

§708-881 Commentary:

1.  M.P.C., Tentative Draft No. 11, comments at 108 (1960).

2.  H.R.S. §725-7.

Note on Ticket Scalping, Fortune Telling,

Sorcery, and Allied Practices

Some recent penal revisions have continued to make it an offense to scalp tickets.[1]  The offense covers issuing or selling tickets:  (1) without the price or seat, if any, printed conspicuously on them, (2) for more than the price printed on the ticket or charged at the place of admission, or (3) in violation of a condition making the tickets "nontransferable."[2]  Hawaii previously had a law which covered the second mode of ticket scalping.[3]  The Model Penal Code does not make such activity an offense and any justification for a penal sanction does not readily appear.  The potential harm which could result from the issuing or selling of tickets in blank form is adequately covered by the sections on theft by deception and complicity.

Fortune telling has also been made an offense in some codes.[4]  Hawaii law previously had such a provision.[5]  Again, it is hard to see why this activity should be made a penal offense per se.  If the activity amounts, under aggravated circumstances, to theft by deception, the theft sections can be employed.  The argument in favor of making fortune telling an offense has been stated by the Michigan revision:

There may be some question whether this conduct should continue to be criminal.  However, persons holding themselves out to possess occult powers very often proceed to take advantage of the gullible and persuade them to turn over money or property.  While this activity amounts to theft by deception [citing section], it may be difficult to prove.  A prohibition against fortune telling, etc., as such drives the activity underground and reduces somewhat the opportunity to practice frauds.[6]

In view of the coverage by the offense of theft, the utility to be gained from driving the activity underground seems marginal.  Indeed, driving the activity underground would reduce the opportunity to discover and prove theft by deception which arises in this context.

Hawaii law previously contained a section making sorcery an offense.[7]  Since the section is based on using pretended power to cure another, rather than intent to defraud that person, the practice seems adequately covered and penalized as practicing medicine without a license.[8]

For these reasons, the Code intentionally omits provisions making ticket scalping, fortune telling, and sorcery penal offenses.

__________

Note on Ticket Scalping, Fortune Telling, Sorcery, and Allied Practices

1.  Prop. Mich. Rev. Cr. Code §4220 and Minnesota Criminal Code §609.805.

2.  Id.

3.  H.R.S. §747-21.

4.  Prop. Mich. Rev. Cr. Code §4225, and N.Y.R.P.L. §165.35.

5.  H.R.S. §772-7.

6.  Prop. Mich. Rev. Cr. Code, comments at 309.  (Emphasis added.)

7.  H.R.S. §772-6.

8.  Id.  §§453-1, 453-2, and 453-13.



§708-890 to 896 - REPEALED.

PART IX.  [OLD] COMPUTER CRIMES

§§708-890 to 896  REPEALED.  L 1992, c 225, §3.

PART IX.  COMPUTER CRIME

§708-890  Definitions.  As used in this part, unless the context otherwise requires:

"Access" means to gain entry to, instruct, communicate with, store data in, retrieve data from, or otherwise make use of any resources of a computer, computer system, or computer network.

"Computer" means any electronic, magnetic, optical, electrochemical, or other high-speed data processing device performing logical, arithmetic, or storage functions, and includes all computer equipment connected or related to such a device in a computer system or computer network, but shall not include an automated typewriter or typesetter, a portable hand-held calculator, or other similar device.

"Computer equipment" means any equipment or devices, including all input, output, processing, storage, software, or communications facilities, intended to interface with the computer.

"Computer network" means two or more computers or computer systems, interconnected by communication lines, including microwave, electronic, or any other form of communication.

"Computer program" or "software" means a set of computer-readable instructions or statements and related data that, when executed by a computer system, causes the computer system or the computer network to which it is connected to perform computer services.

"Computer services" includes but is not limited to the use of a computer system, computer network, computer program, data prepared for computer use, and data contained within a computer system or computer network.

"Computer system" means a set of interconnected computer equipment intended to operate as a cohesive system.

"Damage" means any impairment to the integrity or availability of data, a program, a system, a network, or computer services.

"Data" means information, facts, concepts, software, or instructions prepared for use in a computer, computer system, or computer network.

"Obtain information" includes but is not limited to mere observation of the data.

"Property" includes financial instruments, data, computer software, computer programs, documents associated with computer systems, money, computer services, or anything else of value.

"Rule of court" means any rule adopted by the supreme court of this State, the Federal Rules of Civil Procedure, or the Federal Rules of Criminal Procedure.

"Statute" means any statute of this State or the federal government.

"Without authorization" means without the permission of or in excess of the permission of an owner, lessor, or rightful user or someone licensed or privileged by an owner, lessor, or rightful user to grant the permission. [L 1992, c 225, pt of §2; am L 2001, c 33, §4; am L 2003, c 3, §17]



§708-891 to 893 - OLD REPEALED.

§§708-891 to 893  [OLD]  REPEALED.  L 2001, c 33, §§5 to 7.

[§708-891]  Computer fraud in the first degree.  (1)  A person commits the offense of computer fraud in the first degree if the person knowingly, and with intent to defraud, accesses a computer without authorization and, by means of such conduct, obtains or exerts control over the property of another.

(2)  In a prosecution for computer fraud in the first degree, it is a defense that the object of the fraud and the property obtained consists only of the use of the computer and the value of such use is not more than $300 in any one-year period.

(3)  Computer fraud in the first degree is a class B felony. [L 2001, c 33, pt of §1]



§708-891.5 - Computer fraud in the second degree.

[§708-891.5]  Computer fraud in the second degree.  (1)  A person commits the offense of computer fraud in the second degree if the person knowingly, and with the intent to defraud, transfers, or otherwise disposes of, to another, or obtains control of, with the intent to transfer or dispose of, any password or similar information through which a computer, computer system, or computer network may be accessed.

(2)  Computer fraud in the second degree is a class C felony. [L 2001, c 33, pt of §1]



§708-892 - Computer damage in the first degree.

[§708-892]  Computer damage in the first degree.  (1)  A person commits the offense of computer damage in the first degree if:

(a)   The person knowingly causes the transmission of a program, information, code, or command, and thereby knowingly causes unauthorized damage to a computer, computer system, or computer network; or

(b)   The person intentionally accesses a computer, computer system, or computer network without authorization and thereby knowingly causes damage.

(2)  As used in this section, the "damage" must:

(a)   Result in a loss aggregating at least $5,000 in value, including the costs associated with diagnosis, repair, replacement, or remediation, during any one-year period to one or more individuals;

(b)   Result in the modification or impairment, or potential modification or impairment, of the medical examination, diagnosis, treatment, or care of one or more individuals;

(c)   Result in physical injury to any person;

(d)   Threaten public health or safety; or

(e)   Impair the administration of justice.

(3)  Computer damage in the first degree is a class B felony. [L 2001, c 33, pt of §1]



§708-892.5 - Computer damage in the second degree.

[§708-892.5]  Computer damage in the second degree.  (1)  A person commits the offense of computer damage in the second degree if the person knowingly accesses a computer, computer system, or computer network without authorization and thereby recklessly causes damage.

(2)  Computer damage in the second degree is a class C felony. [L 2001, c 33, pt of §1]



§708-893 - Use of a computer in the commission of a separate crime.

§708-893  Use of a computer in the commission of a separate crime.  (1)  A person commits the offense of use of a computer in the commission of a separate crime if the person:

(a)   Intentionally uses a computer to obtain control over the property of the victim to commit theft in the first or second degree; or

(b)   Knowingly uses a computer to identify, select, solicit, persuade, coerce, entice, induce, or procure the victim or intended victim of the following offenses:

(i)  Section 707-726, relating to custodial interference in the first degree;

(ii)  Section 707-727, relating to custodial interference in the second degree;

(iii)  Section 707-731, relating to sexual assault in the second degree;

(iv)  Section 707-732, relating to sexual assault in the third degree;

(v)  Section 707-733, relating to sexual assault in the fourth degree;

(vi)  Section 707-751, relating to promoting child abuse in the second degree; or

(vii)  Section 712-1215, relating to promoting pornography for minors.

(2)  Use of a computer in the commission of a separate crime is an offense one class or grade, as the case may be, greater than the offense facilitated.  Notwithstanding any other law to the contrary, a conviction under this section shall not merge with a conviction for the separate crime. [L 2001, c 33, pt of §1; am L 2006, c 141, §1]

COMMENTARY ON §§708‑890 TO 893

Act 225, Session Laws 1992, repealed former §§708‑890 to 896 and added this part to expand the degree of protection afforded to individuals and organizations from persons who tamper, interfere, damage, and gain unauthorized access to their computers, computer systems, software, and data.  Finding that the growth in computer use has resulted in a similar growth in unauthorized access to computer systems, the legislature created two new offenses of "computer fraud" and "unauthorized computer use", both class C felonies.  The legislature, however, recognized that other people, including harmless pranksters, students, or curious computer hackers, may gain unauthorized access to computer systems and do no damage to those systems.  Although these people have committed a serious breach of privacy, they do not deserve to be charged with a class C felony; the legislature therefore created the affirmative defense of "entry without disruption", authorizing a court to dismiss a prosecution if, having regard for the nature of the alleged conduct and attendant circumstances, it finds that the defendant's conduct did not actually cause harm or damage to a computer system or network.  The court must also file a written statement of its reasons for dismissal.  Conference Committee Report No. 29.



§708-894 - Forfeiture of property used in computer crimes.

[§708-894]  Forfeiture of property used in computer crimes.  Any property used or intended for use in the commission of, attempt to commit, or conspiracy to commit an offense under this part, or which facilitated or assisted such activity, shall be forfeited subject to the requirements of chapter 712A. [L 2001, c 33, pt of §1]



§708-895 - Jurisdiction.

[§708-895]  Jurisdiction.  For purposes of prosecution under this part, a person who causes, by any means, the access of a computer, computer system, or computer network in one jurisdiction from another jurisdiction is deemed to have personally accessed the computer, computer system, or computer network in each jurisdiction. [L 2001, c 33, pt of §1]



§708-895.5 - Unauthorized computer access in the first degree.

[§708-895.5]  Unauthorized computer access in the first degree.  (1)  A person commits the offense of unauthorized computer access in the first degree if the person knowingly accesses a computer, computer system, or computer network without authorization and thereby obtains information, and:

(a)   The offense was committed for the purpose of commercial or private financial gain;

(b)   The offense was committed in furtherance of any other crime;

(c)   The value of the information obtained exceeds $5,000; or

(d)   The information has been determined by statute or rule of court to require protection against unauthorized disclosure.

(2)  Unauthorized computer access in the first degree is a class B felony. [L 2001, c 33, pt of §1]



§708-895.6 - Unauthorized computer access in the second degree.

[§708-895.6]  Unauthorized computer access in the second degree.  (1)  A person commits the offense of unauthorized computer access in the second degree if the person knowingly accesses a computer, computer system, or computer network without authorization and thereby obtains information.

(2)  Unauthorized computer access in the second degree is a class C felony. [L 2001, c 33, pt of §1]



§708-895.7 - Unauthorized computer access in the third degree.

[§708-895.7]  Unauthorized computer access in the third degree.  (1)  A person commits the offense of unauthorized computer access in the third degree if the person knowingly accesses a computer, computer system, or computer network without authorization.

(2)  Unauthorized computer access in the third degree is a misdemeanor. [L 2001, c 33, pt of §1]

COMMENTARY ON §§708-890 TO 895.7

Act 33, Session Laws 2001, strengthened the State's computer crime laws, by, among other things, replacing statutes relating to computer crimes with several new offenses and provisions to deter computer fraud, damage, and other computer-related perpetrations, allowing the forfeiture of property used in computer crimes, and updating computer-related definitions to reflect modern technology and for clarity.  The legislature found that society was adopting at a rapid pace, computer technology to conduct activities of daily living.  Computer technology was being utilized not only for purposes of business and recreation, but also for criminal activity.  Thus, computer-related criminal activity was on the rise as society's dependence on computers increased.  Senate Standing Committee Report No. 1508.

Act 3, Session Laws 2003, made a technical amendment to §708-890, by deleting the brackets around the word "retrieve" in the definition of "access".

Act 141, Session Laws 2006, amended §708-893 to include the use of a computer to obtain control over the property of the victim [to commit theft in the first or second degree].   The legislature found that the use of a computer to commit theft is a growing problem in Hawaii and the number of crimes perpetrated via the Internet is increasing.  Using a computer as an instrument of the crime offers the perpetrator relative anonymity, a quick and easy mechanism to commit fraud, and the potential for sizable financial gain.  Hawaii's statutes relating to computer fraud are inadequate for purposes of prosecuting internet fraud.  The amendment of §708-893 would enable law enforcement to respond more efficiently to the various forms of computer crime.  Senate Standing Committee Report Nos. 3116 and 3306.



§708-8100 - Fraudulent use of a credit card.

[PART X.]  CREDIT CARD OFFENSES

§708-8100  Fraudulent use of a credit card.  (1)  A person commits the offense of fraudulent use of a credit card, if with intent to defraud the issuer, or another person or organization providing money, goods, services, or anything else of value, or any other person, the person:

(a)   Uses or attempts or conspires to use, for the purpose of obtaining money, goods, services, or anything else of value a credit card obtained or retained in violation of section 708-8102 or a credit card which the person knows is forged, expired, or revoked;

(b)   Obtains or attempts or conspires to obtain money, goods, services, or anything else of value by representing without the consent of the cardholder that the person is the holder of a specified card or by representing that the person is the holder of a card and such card has not in fact been issued; or

(c)   Uses or attempts or conspires to use a credit card number without the consent of the cardholder for the purpose of obtaining money, goods, services, or anything else of value.

(2)  Fraudulent use of a credit card is a class C felony if the value of all money, goods, services, and other things of value obtained or attempted to be obtained exceeds $300 in any six-month period.  For purposes of this section, each separate use of a credit card that exceeds $300 constitutes a separate offense.

(3)  Fraudulent use of a credit card is a misdemeanor, if the value of all money, goods, services, and other things of value obtained or attempted to be obtained does not exceed $300 in any six-month period.

(4)  Knowledge of revocation of a credit card shall be presumed to have been received by a cardholder four days after it has been mailed to the cardholder at the address set forth on the credit card or at the last known address by registered or certified mail, return receipt requested, and, if the address is more than five hundred miles from the place of mailing, by air mail.  If the address is located outside the United States, Puerto Rico, the Virgin Islands, the Canal Zone, and Canada, notice shall be presumed to have been received ten days after mailing by registered or certified mail. [L 1986, c 314, pt of §61; am L 1988, c 55, §1; am L 2006, c 230, §44]

Case Notes

Theft in the second degree is not a lesser included offense.  70 H. 434, 774 P.2d 888.



§708-8100 - .

[§708-8100.5]  Fraudulent encoding of a credit card.  (1)  A person commits the offense of fraudulent encoding of a credit card if, with the intent to defraud the issuer, or another person or organization providing money, goods, services or anything else of value, the person:

(a)   Intentionally changes, alters, erases, adds, creates, tampers with, or manipulates a credit card number by encoding credit card numbers onto the magnetic strip of the credit card;

(b)   Knowingly uses, utters, or offers a credit card with changed, altered, erased, added, tampered with, or manipulated magnetically or electronically encoded credit numbers on the magnetic strip of a credit card for the purpose of obtaining money, goods, services, or anything else of value; or

(c)   Knowingly sells, or distributes any credit card with changed, altered, erased, added, tampered with, or manipulated magnetically or electronically encoded credit card numbers on the magnetic strip of the credit card.

(2)  Fraudulent encoding of a credit card is a class B felony. [L 1993, c 287, §2]

COMMENTARY ON §708-8100.5

Act 287, Session Laws 1993, added this section to provide criminal sanctions for the fraudulent encoding of a credit card.  The legislature found that criminal elements are now capable of changing the magnetic encoding on a credit card to match a usable code and then use the card without detection, resulting in tremendous potential loss to the State's commerce.  The legislature further found that because this type of crime is more serious and sophisticated than simple credit card fraud or simple theft and the potential for economic loss is so great, classification of this offense as a class B felony is appropriate.  Conference Committee Report No. 102.



§708-8101 - Making a false statement to procure issuance of a credit card.

[§708-8101]  Making a false statement to procure issuance of a credit card.  (1)  A person commits the offense of making a false statement to procure issuance of a credit card if the person makes or causes to be made, either directly or indirectly, any false statement in writing, knowing it to be false and with intent that it be relied on, respecting the person's identity or that of any other person, firm, or corporation, for the purpose of procuring the issuance of a credit card.

(2)  Making a false statement to procure issuance of a credit card is a misdemeanor. [L 1986, c 314, pt of §61]



§708-8102 - Theft, forgery, etc.

[§708-8102]  Theft, forgery, etc., of credit cards.  (1)  A person who takes a credit card from the person, possession, custody, or control of another without the cardholder's consent or who, with knowledge that it has been so taken, receives the credit card with intent to use it or to sell it, or to transfer it to a person other than the issuer or the cardholder commits the offense of credit card theft.  If a person has in the person's possession or under the person's control credit cards issued in the names of two or more other persons, which have been taken or obtained in violation of this subsection, it is prima facie evidence that the person knew that the credit cards had been taken or obtained without the cardholder's consent.

(2)  A person who receives a credit card that the person knows to have been lost, mislaid, or delivered under a mistake as to the identity or address of the cardholder, and who retains possession with intent to use it or to sell it or to transfer it to a person other than the issuer or the cardholder commits the offense of credit card theft.

(3)  A person, other than the issuer, who sells a credit card or a person who buys a credit card from a person other than the issuer commits the offense of credit card theft.

(4)  A person who, with intent to defraud the issuer, a person or organization providing money, goods, services, or anything else of value, or any other person, obtains control over a credit card as security for a debt commits the offense of credit card theft.

(5)  A person, other than the issuer, who during any twelve- month period, receives credit cards issued in the names of two or more persons which the person has reason to know were taken or retained under circumstances which constitute credit card theft or a violation of section 708-8101, commits the offense of credit card theft.

(6)  A person who, with intent to defraud a purported issuer, a person or organization providing money, goods, services, or anything else of value, or any other person, falsely makes or falsely embosses a purported credit card or utters such a credit card, or possesses such a credit card with knowledge that the same has been falsely made or falsely embossed commits the offense of credit card forgery.  If a person other than the purported issuer possesses two or more credit cards which have been made or embossed in violation of this subsection, it is prima facie evidence that the person intended to defraud or that the person knew the credit cards had been so made or embossed.  A person falsely makes a credit card when the person makes or draws, in whole or in part, a device or instrument which purports to be the credit card of a named issuer but which is not such a credit card because the issuer did not authorize the making or drawing, or alters a credit card which was validly issued.  A person falsely embosses a credit card who, without authorization of the named issuer, completes a credit card by adding any of the matter, other than the signature of the cardholder, which an issuer requires to appear on the credit card before it can be used by a cardholder.

(7)  A person other than the cardholder or a person authorized by the cardholder who, with intent to defraud the issuer, or a person or organization providing money, goods, services, or anything else of value, or any other person, signs a credit card, commits the offense of credit card forgery.

(8)  Credit card theft is a class C felony.

(9)  Credit card forgery is a class C felony. [L 1986, c 314, pt of §61]



§708-8103 - Credit card fraud by a provider of goods or services.

[§708-8103]  Credit card fraud by a provider of goods or services.  (1)  A person who is authorized by an issuer to furnish money, goods, services, or anything else of value upon presentation of a credit card by the cardholder, or any agent or employees of such person, who, with intent to defraud the issuer or cardholder, furnishes money, goods, services, or anything else of value upon presentation of a credit card obtained or retained in violation of section 708-8102 or a credit card which the person knows is forged, expired, or revoked commits the offense of credit card fraud by a provider of goods or services.

(2)  A person who is authorized by an issuer to furnish money, goods, services, or anything else of value upon presentation of a credit card by the cardholder, or any agent or employee of such person, who, with intent to defraud the issuer or the cardholder, fails to furnish money, goods, services, or anything else of value which the person represents in writing to the issuer that the person has furnished commits the offense of credit card fraud by a provider of goods or services.

(3)  Credit card fraud by a provider of goods or services is a class C felony. [L 1986, c 314, pt of §61]



§708-8104 - Possession of unauthorized credit card machinery or incomplete cards.

[§708-8104]  Possession of unauthorized credit card machinery or incomplete cards.  (1)  A person other than the cardholder possessing an incomplete credit card, with intent to complete it without the consent of the issuer or a person possessing, with knowledge of its character, machinery, plates, or any other contrivance designed to reproduce instruments purporting to be the credit cards of the issuer who has not consented to the preparation of such credit cards, commits the offense of possession of unauthorized credit card machinery or incomplete cards.

A credit card is incomplete if part of the matter other than the signature of the cardholder, which an issuer requires to appear on the credit card, before it can be used by a cardholder, has not yet been stamped, embossed, imprinted, or written on it.

If a person other than the cardholder or issuer possesses two or more incomplete credit cards, it is prima facie evidence that the person intended to complete them without the consent of the owner.

(2)  Possession of unauthorized credit card machinery or incomplete cards is a class C felony. [L 1986, c 314, pt of §61]



§708-8105 - Credit card lists prohibited; penalty.

[§708-8105]  Credit card lists prohibited; penalty.  (1)  It is unlawful for any person, business, corporation, partnership, or other agency to make available, lend, donate, or sell any list or portion of a list of any credit cardholders and their addresses and account numbers to any third party without the express written permission of the issuer and the cardholders; except that a credit card issuer may make a list of its cardholders, including names, addresses, and account numbers, available, without the permission of the cardholders, to a third party pursuant to a contract, if the contract contains language requiring the third party to bind through contract each of its subcontractors by including language prohibiting the divulging of any part of the list for any purpose by the subcontractors except to fulfill and service orders pursuant to the contract between the credit card issuer and the authorized third party.

Notwithstanding any contrary provision of this section, a "consumer reporting agency", as that term is defined by the Fair Credit Reporting Act, Public Law No. 91-508, may provide lists of credit account names, addresses, and account numbers to third parties pursuant to that Act.  Nothing in this section shall make unlawful or otherwise prohibit the transmittal of any such information to or from a "consumer reporting agency", as that term is defined in the Fair Credit Reporting Act, or a "debt collector", as that term is defined in the Fair Debt Collection Practices Act, Public Law No. 95-109.  Notwithstanding the provisions of this section, it is lawful for any corporation to make available, lend, donate, or sell any list or portion of a list of any credit cardholders and their addresses and account numbers to a subsidiary or the parent corporation of such corporation or to another subsidiary of the common parent corporation.

(2)  Violation of this section is a misdemeanor. [L 1986, c 314, pt of §61]



§708-8106 - Defenses not available.

[§708-8106]  Defenses not available.  In any prosecution for violation of this part, the prosecution is not required to establish and it is no defense:

(1)  That a person other than the defendant who violated this part has not been convicted, apprehended, or identified; or

(2)  That some of the acts constituting the offense did not occur in this State or were not a crime or element of a crime where they did occur. [L 1986, c 314, pt of §61]

COMMENTARY ON §§708-8100 TO 8106

Act 314, Session Laws 1986, incorporated into the Code the credit card offenses previously included under chapter 851.  Apart from this change, credit card offense penalties were made more severe in recognition of the increase in the criminal abuse of credit cards.  Also, Act 314 barred the disclosure of credit cardholder lists, except in limited circumstances, because the procurement from stores and credit bureaus of those lists increases the likelihood of credit card fraud and theft.  Senate Standing Committee Report No. 820-86, Conference Committee Report No. 51-86.

Act 55, Session Laws 1988, amended §708-8100 by lowering the value of money, goods, and services, required as an element of credit card fraud in the class C felony category, from $500 to $300.  This amendment makes this section uniform with similar statutory crimes.  House Standing Committee Report No. 1173-88.

Act 230, Session Laws 2006, amended §708-8100(2) to provide that each separate use of a stolen credit card that exceeds $300 can be charged as a separate incident.  House Standing Committee Report No. 665-06.



§708-8120 , 8121 - REPEALED.

PART XI.  MONETARY LAUNDERING--REPEALED

§§708-8120, 8121  REPEALED.  L 1995, c 119, §3.

Cross References

For present provisions, see chapter 708A.



§708-8200 - Cable television service fraud in the first degree.

[PART XII.  CABLE TELEVISION AND

TELECOMMUNICATION SERVICE OFFENSES]

§708-8200  Cable television service fraud in the first degree.  (1)  A person commits cable television service fraud in the first degree if the person knowingly:

(a)   Distributes written instructions or plans to make or assemble a cable television service device and knows that the written plans or instructions are intended to be used to make or assemble a device to obtain cable television service without payment of applicable charges; or

(b)   Distributes a cable television service device and knows that the device is intended to be used to obtain cable television service without payment of applicable charges.

(2)  Cable television service fraud in the first degree is a class C felony. [L 1987, c 268, pt of §2; am L 1988, c 300, §1; am L 1989, c 261, §19]



§708-8201 - Cable television service fraud in the second degree.

[§708-8201]  Cable television service fraud in the second degree.  (1)  A person commits the offense of cable television service fraud in the second degree if the person knowingly:

(a)   Possesses a cable television service device with the intent to obtain cable television service without payment of applicable charges; or

(b)   Possesses written instructions or plans to make or assemble a cable television service device with the intent to use the written plans or instructions to make or assemble a device to obtain cable television service without payment of applicable charges.

(2)  Cable television service fraud in the second degree is a misdemeanor. [L 1987, c 268, pt of §2]



§708-8202 - Telecommunication service fraud in the first degree.

§708-8202  Telecommunication service fraud in the first degree.  (1)  A person commits the offense of telecommunication service fraud in the first degree if the person:

(a)   Knowingly publishes plans or instructions for making, assembling, or using a telecommunication service device, or sells, offers to sell, distributes, transfers, or otherwise makes available written instructions, plans, or materials including hardware, cables, tools, data, computer software, or other information or equipment to make or assemble a telecommunication service device and knows that the written plans, instructions, or materials are intended to be used to make or assemble a device to obtain telecommunication service without payment of applicable charges;

(b)   Knowingly makes, assembles, sells, offers to sell, advertises, distributes, transports, transfers, or otherwise makes available a telecommunication service device and knows that the device is intended to be used to obtain telecommunication service without payment of applicable charges; or

(c)   With the intent to defraud another of the lawful charge for any telecommunication service that is provided for a charge or compensation:

(i)  Publishes, sells, offers for sale, or otherwise makes available an access device, without obtaining the consent of the holder of the access device or the telecommunication service provider;

(ii)  Uses an access device, without obtaining the consent of the holder of the access device or the telecommunication service provider, resulting in obtaining services, the value of which exceeds $300 in any six-month period;

(iii)  Engages in a scheme constituting a systematic and continuing course of conduct to obtain an access device from another by false or fraudulent pretenses, representations, or promises and does obtain an access device from the other person; or

(iv)  Uses a telecommunication service device for the purpose of obtaining telecommunication services, the value of which exceeds $300 in any six-month period, without obtaining the consent of the holder of the telecommunication service device or the telecommunication service provider.

(2)  For the purpose of this section:

"Access device" means any number or code of an existing, canceled, revoked, or nonexistent telephone number, telephone calling card number, credit card number, account number, personal identification number, or other credit device or method of numbering or coding which is employed in the issuance of telephone numbers, credit numbers, or other credit devices that can be used to obtain telecommunication service.

"Holder of access device" means a person or organization to which an access device has been issued by a telecommunication service provider.

"Publish" means the communication or dissemination of information to any one or more persons, either orally, in person, or by telephone, radio, television, or computer, or in a writing of any kind, including without limitation a letter, memorandum, circular, handbill, newspaper, magazine article, or book.

(3)  Telecommunication service fraud in the first degree is a class C felony. [L 1987, c 268, pt of §2; am L 1988, c 300, §2; am L 1993, c 120, §2; am L 1996, c 222, §3]



§708-8203 - Telecommunication service fraud in the second degree.

§708-8203  Telecommunication service fraud in the second degree.  (1)  A person commits the offense of telecommunication service fraud in the second degree if the person:

(a)   Knowingly possesses a telecommunication service device with the intent to obtain telecommunication service without payment of applicable charges;

(b)   Knowingly possesses written instructions or plans to make or assemble a telecommunication service device with the intent to use the written plans or instructions to make or assemble a device to obtain telecommunication service without payment of applicable charges; or

(c)   With the intent to defraud another of the lawful charge for any telecommunication service, that is provided for a charge or compensation:

(i)  Uses an access device without obtaining the consent of the holder of the access device or the telecommunication service provider, resulting in obtaining services, the value of which does not exceed $300 in any six-month period; or

(ii)  Uses a telecommunication service device for the purpose of obtaining telecommunication services, the value of which does not exceed $300 in any six-month period, without obtaining the consent of the holder of the telecommunication service device or the telecommunication service provider.

(2)  For the purposes of this section:

"Access device" means any number or code of an existing, canceled, revoked, or nonexistent telephone number, telephone calling card number, credit card number, account number, personal identification number, or other credit device or method of numbering or coding which is employed in the issuance of telephone numbers, credit numbers, or other credit devices that can be used to obtain telecommunication service.

"Holder of access device" means a person or organization to which an access device has been issued by a telecommunication service provider.

(3)  Telecommunication service fraud in the second degree is a misdemeanor. [L 1987, c 268, pt of §2; am L 1993, c 120, §3; am L 1996, c 222, §4]



§708-8204 - Forfeiture of telecommunication service device and cable television service device.

§708-8204  Forfeiture of telecommunication service device and cable television service device.  Any telecommunication service device, cable television service device, or instructions or plans therefor, or any materials for making or assembling a telecommunication service device possessed or used in violation of sections 708-8200 to 708-8203 may be ordered forfeited to the State for destruction or other disposition, subject to the requirements of chapter 712A. [L 1987, c 268, pt of §2; am L 1989, c 261, §20; am L 1996, c 222, §5]

Cross References

Definitions of states of mind, see §702-206.

COMMENTARY ON §§708-8200 TO 8204

Act 268, Session Laws 1987, placed telecommunication and cable television theft in the Code for the purpose of consolidating this type of theft with other statutory thefts.  Previously, all telecommunication and cable television thefts were misdemeanors.  This Act made telecommunication and cable thefts a felony under certain circumstances.  The reclassification was made to conform Hawaii law with federal law.  Senate Standing Committee Report No. 1133.

Act 300, Session Laws 1988, deleted from §§708-8200 and 8202 the phrase, "or has reason to believe" as an element of offense under these sections.  The Code sets forth certain states of mind required for a criminal conviction and does not recognize "reason to believe" as an accepted criminal state of mind.  House Standing Committee Report No. 1588-88, Senate Standing Committee Report No. 2151.

Act 120, Session Laws 1993, amended §§708-8202 and 8203 to include the unlawful selling or using of a telephone "access device", defined as any telephone calling card number, credit card number, account number, or personal identification number that can be used to obtain telephone service.  The legislature found that this criminal activity impacts telephone services in the State by increasing costs to consumers and businesses, and also affects tourists at airports and other locations when calling card numbers are retrieved from unsuspecting telephone users.  House Standing Committee Report No. 1212, Senate Standing Committee Report Nos. 215 and 694.

Act 222, Session Laws 1996, amended §§708-8202, 708-8203, and 708-8204, by, inter alia, establishing the use of a telecommunication service device to obtain telecommunication services as telecommunication service fraud in the first degree or telecommunication service fraud in the second degree.  The Act was intended to expand the scope of the law establishing the offense of telecommunication service fraud, to include fraud involving cellular telephone devices and services.  The legislature recognized that cellular telephone fraud had become a major problem in the country, increasing consumer costs, and contributing to increased drug-related criminal activity, and that current state law did not provide comprehensive protection for telecommunication services theft.  House Standing Committee Report No. 1521-96, Senate Standing Committee Report No. 2017.



§708-8251 - Arson in the first degree.

[Part XIII.]  ARSON

Cross References

Special sentencing considerations for arson; other actions not prohibited, see §706-606.2.

[§708-8251]  Arson in the first degree.  (1)  A person commits the offense of arson in the first degree if the person intentionally or knowingly sets fire to or causes to be burned property and:

(a)   Knowingly places another person in danger of death or bodily injury; or

(b)   Knowingly or recklessly damages the property of another, without the other's consent, in an amount exceeding $20,000.

(2)  Arson in the first degree is a class A felony. [L 2006, c 181, pt of §1]



§708-8252 - Arson in the second degree.

[§708-8252]  Arson in the second degree.  (1)  A person commits the offense of arson in the second degree if the person intentionally or knowingly sets fire to or causes to be burned property and:

(a)   Recklessly places another person in danger of death or bodily injury; or

(b)   Knowingly or recklessly damages the property of another, without the other's consent, in an amount exceeding $1,500.

(2)  Arson in the second degree is a class B felony. [L 2006, c 181, pt of §1]



§708-8253 - Arson in the third degree.

[§708-8253]  Arson in the third degree.  (1)  A person commits the offense of arson in the third degree if the person intentionally or knowingly sets fire to or causes to be burned property and:

(a)   Negligently places another person in danger of death or bodily injury; or

(b)   Knowingly or recklessly damages the property of another, without the other's consent, in an amount exceeding $500.

(2)  Arson in the third degree is a class C felony. [L 2006, c 181, pt of §1]



§708-8254 - Arson in the fourth degree.

§708-8254  Arson in the fourth degree.  (1)  A person commits the offense of arson in the fourth degree if the person intentionally, knowingly, or recklessly sets fire to, or causes to be burned property and thereby damages the property of another without the other's consent.

(2)  Arson in the fourth degree is a misdemeanor. [L 2006, c 181, pt of §1; am L 2007, c 11, §2]

COMMENTARY ON §§708-8251 TO 8254

Act 181, Session Laws 2006, added this part, establishing the crime of arson in the first, second, third, and fourth degrees, as property damage offenses.  The legislature found that fires that are intentionally set cause extensive damage to public and private properties and threaten lives.  Conference Committee Report No. 50-06.

Act 11, Session Laws 2007, amended §708-8254(1) to include recklessness in the state of mind requirement for arson in the fourth degree.  Senate Standing Committee Report No. 1128, House Standing Committee Report No. 773.






CHAPTER 708A - MONEY LAUNDERING

§708A-1 - Title.

[§708A-1]  Title.  This chapter shall be known and may be cited as the "Money Laundering Act". [L 1995, c 119, pt of §2]



§708A-2 - Definitions.

§708A-2  Definitions.  As used in this chapter, unless the context otherwise requires:

"Proceeds" means property of any kind acquired or derived directly or indirectly from, produced through, realized through, or caused by an act or omission.

"Property" means anything of value, including any interest, benefit, privilege, claim, or right with respect to anything of value, whether real or personal, tangible or intangible.

"Specified unlawful activity" means any act, or series of acts, that:

(a)   Constitutes a felony under the laws of this State;

(b)   If occurring outside this State, may be punishable by confinement for more than one year under the laws of the jurisdiction in which the act occurred;

(c)   Involves an act or acts constituting the offense of gambling, criminal property damage, extortion, theft, or prostitution or a drug offense under chapters 329, 329C, or part IV of chapter 712 or any firearm offense; or

(d)   If occurring outside this State, would constitute the offense of gambling, criminal property damage, extortion, theft, or prostitution or a drug offense under chapters 329, 329C, or part IV of chapter 712 or any firearm offense under the laws of this State.

"Transaction" includes a purchase, sale, trade, loan, pledge, investment, gift, transfer, transmission, delivery, deposit, withdrawal, payment, transfer between accounts, exchange of currency, extension of credit, purchase, sale, or exchange of any monetary instrument, use of a safe deposit box, or any other acquisition or disposition of property by whatever means effected.

"Unlawful activity" means any act that is chargeable or indictable as an offense of any degree or class under the laws of this State or under federal law or, if the act occurred in a jurisdiction other than this State, would be chargeable or indictable as an offense of any degree or class under the laws of this State or under federal law. [L 1995, c 119, pt of §2; am L 1996, c 22, §1]

Revision Note

Paragraphs redesignated pursuant to §23G-15(1).

COMMENTARY ON §708A-2

Act 22, Session Laws 1996, amended this section by replacing the word "state" with the word "jurisdiction" in the definitions of "specified unlawful activity" and "unlawful activity".  The legislature intended to clarify that the Money Laundering Act applied not only to activities occurring within the State of Hawaii or the United States, but also to activities occurring outside the United States.  House Standing Committee Report No. 375-96, Senate Standing Committee Report No. 2602.



§708A-3 - Money laundering; criminal penalty.

§708A-3  Money laundering; criminal penalty.  (1)  It is unlawful for any person:

(a)   Who knows that the property involved is the proceeds of some form of unlawful activity, to knowingly transport, transmit, transfer, receive, or acquire the property or to conduct a transaction involving the property, when, in fact, the property is the proceeds of specified unlawful activity:

(i)  With the intent to promote the carrying on of specified unlawful activity; or

(ii)  Knowing that the transportation, transmission, transfer, receipt, or acquisition of the property or the transaction or transactions is designed in whole or in part to:

(A)  Conceal or disguise the nature, the location, the source, the ownership, or the control of the proceeds of specified unlawful activity; or

(B)  Avoid a transaction reporting requirement under state or federal law;

(b)   Who knows that the property involved in the transaction is the proceeds of some form of unlawful activity, to knowingly engage in the business of conducting, directing, planning, organizing, initiating, financing, managing, supervising, or facilitating transactions involving the property that, in fact, is the proceeds of specified unlawful activity:

(i)  With the intent to promote the carrying on of specified unlawful activity; or

(ii)  Knowing that the business is designed in whole or in part to:

(A)  Conceal or disguise the nature, the location, the source, the ownership, or the control of the proceeds of specified unlawful activity; or

(B)  Avoid a transaction reporting requirement under state or federal law; or

(c)   To knowingly conduct or attempt to conduct a financial transaction involving property represented to be the proceeds of specified unlawful activity, or property used to conduct or facilitate specified unlawful activity, with the intent to:

(i)  Promote the carrying on of specified unlawful activity; or

(ii)  Conceal or disguise the nature, the location, the source, the ownership, or the control of property believed to be the proceeds of specified unlawful activity.

(2)  For the purpose of the offense described in subsection (1)(c), the defendant's knowledge may be established by proof that a law enforcement officer represented the matter specified in subsection (1)(c) as true, and the defendant's subsequent statements or actions indicate that the defendant believed the representations to be true.

(3)  For the purposes of subsection (1)(c), the term "represented" means any representation made by a law enforcement officer or by another person at the direction of, or with the approval of, a state or county official authorized to investigate or prosecute violations of this section.

(4)  This section shall not apply to any person who commits any act described in this section unless:

(a)   The person believes the value or aggregate value of the property transported, transmitted, transferred, received, or acquired is $8,000 or more; or

(b)   The value or the aggregate value of the property transported, transmitted, transferred, received, or acquired is $8,000 or more.

(5)  A person who violates subsection (1):

(a)   Is guilty of a class C felony where the value or aggregate value of the property transported, transmitted, transferred, received, or acquired is less than $10,000, and may be fined not more than $16,000 or twice the value of the property involved, whichever is greater; or

(b)   Is guilty of a class B felony where the value or aggregate value of the property transported, transmitted, transferred, received, or acquired is $10,000 or more, and may be fined not more than $25,000 or twice the value of the property involved, whichever is greater. [L 1995, c 119, pt of §2; am L 1999, c 226, §1]

COMMENTARY ON §708A-3

Act 226, Session Laws 1999, amended this section by, among other things, creating a class C felony for persons guilty of money laundering when the value or aggregate value of the property involved is less than $10,000 but greater than $8,000, and imposing fines of no more than $16,000 or no more than twice the value of the property, whichever is greater, upon individuals found guilty of a class C felony.  The legislature found that the minimum $10,000 ceiling for a money laundering transaction enables criminal organizations to avoid prosecution by structuring their illegal transactions  to remain below $10,000.  The legislature further found that this frustrates attempts by law enforcement and prosecutors to pursue criminal penalties against money launderers until the amount that they can prove has been laundered surpasses the $10,000 level.  The legislature agreed that adding a lower offense for money laundering a lower sum would appropriately penalize such behavior.  Senate Standing Committee Report No. 1494.






CHAPTER 709 - OFFENSES AGAINST THE FAMILY AND AGAINST INCOMPETENTS

§709-900 - Illegally marrying.

§709-900  Illegally marrying.  (1)  A person commits the offense of illegally marrying if the person intentionally marries or purports to marry, knowing that the person is legally ineligible to do so.

(2)  Illegally marrying is a petty misdemeanor. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §709-900

This section is intended to serve two purposes:  (1) to protect a party to a purported marriage from imposition and deception, and (2) to reinforce the statute setting forth the minimal requirements for valid marriage.  The Code imposes its lowest form of criminal liability for intentionally marrying or purporting to marry when the actor knows the actor is ineligible to do so.  Except to the extent that the previous offense relating to incest[1] covered some aspects of this conduct, this offense represents an addition to Hawaii law.

__________

§709-900 Commentary:

1.  See H.R.S. §768-41 which makes it an offense to "marry" or engage in sexual intercourse with any person with whom marriage is prohibited by consanguinity or affinity.  See also H.R.S. §572-1.



§709-901 - Concealing the corpse of an infant.

§709-901  Concealing the corpse of an infant.  (1)  A person commits the offense of concealing the corpse of an infant if the person conceals the corpse of a new-born child with intent to conceal the fact of its birth or to prevent a determination of whether it was born dead or alive.

(2)  Concealing the corpse of an infant is a misdemeanor. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §709-901

Concealing an infant corpse makes impossible the determination of whether or not criminal conduct was involved in the failure of the fetus to be born alive or in the failure of the infant to continue to live.  When an infant corpse is found after it has been hidden, the decomposition of the corpse makes it impossible to determine beyond a reasonable doubt:  (1) whether the fetus had been born alive before it met its death (in which case the fetus would be a "person" as that term is defined in Chapter 707, which covers in part, crimes involving homicide); (2) whether, if born alive, the death resulted from murder, manslaughter, negligent homicide, or other causes; and (3) whether, if not born alive, the pregnancy was terminated by an illegal abortion.  Therefore it is advisable to have a residual section making it an offense to conceal the corpse of a new-born child.

Previous Hawaii law on this subject was too restricted.[1]  It seems unwise to limit the offense to cases in which the actor was the mother of the fetus or infant and in which, if born alive, the infant would be illegitimate.  Although most cases of concealment might present these circumstances, it seems entirely possible that some cases might not.  An infant or fetus conceived in wedlock may be concealed by its mother or some other individual.  Moreover, the Code rejects limiting the offense to conduct of the mother only.

[A] limitation of coverage to the mother is unwise, since someone else may conceal the birth.  Of course, if the mother and a relative or friend conspire to conceal the birth, accomplice responsibility brings the latter within the ambit of criminal law.  But cases are on record in other states in which[,] without the knowledge of the mother and while she was still disoriented because of the childbirth process, relatives have taken the fetus away and concealed it.  Accomplice responsibility does not arise in this case, but the need for inclusion is obvious.[2]

The Code enlarges the offense and eliminates restrictions in its coverage which seem clearly inconsistent with its purpose.

__________

§709-901 Commentary:

1.  H.R.S. §768-8, which provided:  "If any woman conceals the death of any issue of her body, whether born alive or not, which, if born alive, would have been illegitimate, so that it may not be known whether the issue was born alive or not, or whether it was murdered, she shall be fined not more than $100 and imprisoned at hard labor not more than two years."

2.  Prop. Mich. Rev. Cr. Code, comments at 500.



§709-902 - Abandonment of a child.

§709-902  Abandonment of a child.  (1)  A person commits the offense of abandonment of a child if, being a parent, guardian, or other person legally charged with the care or custody of a child less than fourteen years old, the person deserts the child in any place with intent to abandon it.

(2)  Leaving a newborn child at a hospital, fire station, or police station or with emergency services personnel pursuant to section 587D‑2 shall not constitute a violation of this section.

(3)  Abandonment of a child is a misdemeanor. [L 1972, c 9, pt of §1; gen ch 1993; am L Sp 2007, c 7, §3]

COMMENTARY ON §709-902

Abandonment of a child is essentially a residual offense hence the relatively low grade of its penalty.  If an abandoned child dies, suffers bodily injury, or is exposed to a substantial risk of bodily injury, the parent, guardian, or person charged with care or custody of the child would, depending on the culpability of the actor and circumstances of the case, be subject to a charge of murder, manslaughter, negligent homicide, assault in some degree, or reckless endangering in the second degree.  Section 709-902 should be invoked primarily in those cases of abandonment where the abandoned child is discovered and taken into protective custody before the child suffers bodily injury.

Previous Hawaii law lumped abandonment together with a host of other, assorted evils.

Any person who wilfully abandons or injures in health or limb any child under his legal control or neglects to provide the child with suitable or necessary food or clothing or cruelly or unreasonably strikes, beats, flogs, or chastises the child shall be fined not more than $200 or imprisoned not more than six months.[1]

Abandonment is a residual offense which is defined to cover cases where a harm which is the subject of a more serious offense does not result.  The offense is particularly concerned with those persons having a special legal duty to care for the child.  Moreover, the age limitation separates abandonment of those children who are able to call attention to the abandonment from younger children who may not be able to seek necessary help.  Nonsupport presents a distinct problem.  The definition of an offense based on nonsupport should take into consideration the ability of the defendant to provide the support.  It ought to encompass more than the parent-child relationship and support ought to include more than food and clothing.[2]  Finally, an offense involving physical maltreatment of children is, to some extent, unnecessary in view of the assault offenses of chapter 707.  To the extent that maltreatment constitutes the violation of a legal duty owed the child by a parent, guardian, or other person, the definition of the offense should take into consideration not merely the ability of the child to call attention to the child's plight, but the age range which makes the minor especially susceptible to the adverse effects of maltreatment.[3]

The Code deals individually, in §§709-902, 903, and 904, with the problems which previous law lumped together.  In dealing with abandonment, the Code lists those factors which ought properly to be considered:  the relationship of the actor and the child, the intent of the actor, and the ability of the child to call attention to the child's plight.  The sentence which the Code provides is more severe than that provided by prior law.

SUPPLEMENTAL COMMENTARY ON §709-902

Act 7, Special Session Laws 2007, provided a safe haven for newborns, by amending this section to provide immunity from prosecution for persons leaving an unharmed newborn at a hospital, fire station, or police station, or with emergency services personnel, within seventy-two hours of the child's birth.  The legislature found that the intent of a "safe-surrender" law is to focus on the health and safety of a child rather than a parent's liability for abandonment.  The goal is to encourage a person who may be at risk of abandoning a child to do so at a suitable location, such as a hospital, fire station, or police station, or with the appropriate personnel at these facilities.  Conference Committee Report No. 66, Senate Standing Committee Report No. 1283.

__________

§709-902 Commentary:

1.  H.R.S. §577-12.  See also H.R.S. §575-1 [Uniform Desertion and Nonsupport Act (Modified)] which provides in part:  "...any parent who deserts or wilfully neglects his or her child or children under the age of sixteen years...shall be guilty of a misdemeanor...."  Although the Uniform Act includes desertion or nonsupport, no case has been found of a prosecution under this provision which did not include nonsupport. M.P.C., Tentative Draft No. 9, comments at 190 (1959).

2.  Cf. §709-903.

3.  Cf. §709-904.



§709-903 - Persistent nonsupport.

§709-903  Persistent nonsupport.  (1)  A person commits the offense of persistent nonsupport if the person knowingly and persistently fails to provide support which the person can provide and which the person knows the person is legally obliged to provide to a spouse, child, or other dependent.

(2)  "Support" includes but is not limited to food, shelter, clothing, education, and other necessary care as determined by law.

(3)  Persistent nonsupport is a misdemeanor. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §709-903

The purpose of laws dealing with nonsupport by a person who owes a duty of support to another is to enforce compliance with the legislative directive setting forth a community standard; yet a policy of strict criminal punishment of offenders would frustrate the purpose of the law by incapacitating (by incarceration or fine) the defendant from providing the support.

Exemplary punishment is of doubtful efficacy in complex family situations, where many forces, psychic, social, and economic, may combine to excuse, if not justify, the behavior.  Moreover, imprisonment should be a last resort here, since it incapacitates the defendant from providing the very support which the community seeks to require and frustrates any broader effort to rehabilitate the family situation.  Recent thought has favored the development of "family courts" staffed to handle non-support and other intra-family problems primarily through social work, with less concentration on purely fiscal aspects.[1]

The Code adopts the position that intervention of the criminal process ought to take place only as a last resort.  The primary resort ought to be to the social and counseling processes of the Family Court.  It is only when a record has been established of repeated, persistent failure to provide the support which the defendant can provide and which the defendant knows the defendant is obliged by law to provide that the criminal process ought to be employed.

By focussing on "persistent" defaulters, we express a legislative policy in favor of resort, in the first instance, to non-penal measures....

The concept of "persistent" violation is not unprecedented in penal law....  The term connotes repetition, obstinacy, wilfulness; and it is difficult to formulate a more precise standard to differentiate the aggravated case of continued defiance of the support law, which we wish to penalize, from the simple case of default which may be solved by an official notice or judicial order to pay, or some intelligent social work.[2]

There were a number of provisions in previous law which dealt with the problem of nonsupport, and they were not totally consistent with one another.  None of them focused on the concept of persistent default as a condition precedent for a criminal sanction; however, in actual practice, the prosecutor probably required some degree of persistency.

Under Hawaii's adoption, in modified form of the Uniform Desertion and Nonsupport Act:

Any husband who deserts or wilfully neglects his wife, or wilfully fails, neglects, or refuses to provide for her support or maintenance, thereby reducing her to destitute or necessitous circumstances, or any parent who deserts or wilfully neglects his or her child or children under the age of sixteen years, or wilfully fails, neglects or refuses to provide for the support or maintenance of the child or children or wilfully fails, neglects, or refuses to pay amounts awarded for the support and maintenance of such child or children under a decree of divorce, thereby reducing the child or children to destitute or necessitous circumstances, shall be guilty of a misdemeanor, and on conviction thereof, shall be punished by a fine not exceeding $500 or imprisonment not exceeding one year, or both; provided, that instead of imposing the sentence provided in this section the court may release the defendant under suspended sentence for such period as shall be fixed by the court and under such terms as shall be fixed by the court as to the payment weekly or otherwise of money for the support of the wife or child and as to giving security for such payments and for the appearance of the defendant at such time or times as the court shall direct.  The terms so fixed by the court shall be subject to change or additional security at any time.[3]

Under the chapter dealing with protection of children, substantially similar conduct, as it related to children, subjected the offender to a sentence with approximately half the severity of that provided under the Uniform Act.

Any person who wilfully abandons...any child under his legal control or neglects to provide the child with suitable or necessary food or clothing...shall be fined not more than $200 or imprisoned not more than six months.[4]

The statutes imposing a duty of support are not exactly consistent in defining the extent of the duty.  Although an illegitimate child does not have a right to be supported by its father,[5] if an action to establish paternity is brought and paternity is established, the child becomes entitled, with certain exceptions, to "support, maintenance and education" until the child reaches eighteen years of age.[6]  Under certain specific circumstances, a step-parent is required to support his or her step-child.[7]  The age to which the duty to support one's children continues is not specified, except in the case of illegitimates, although by inference it continues until the child has achieved majority.[8]

The Code attempts to reconcile some of the latent ambiguities which exist in comparing the various sections of prior law.  A single section covering penal default of support provides a uniform authorized sentence for similar conduct.  By covering "spouse, child or other dependent," the Code provides that the penal sanction may be employed in all cases where the support law establishes a duty of support.  The use of the word "child" in this section is intended to cover all persons who have not reached the age of majority.  The definition of support ensures that all forms of care which are required by the support law are covered.  However, unlike the previous law, which, on its face, would allow resort to prosecution in the first instance of default, the Code requires that the default be persistent before a prosecution can be successfully maintained.

SUPPLEMENTAL COMMENTARY ON §709-903

The Proposed Draft had included "medical attention" as one of the items of "support."  However, that was deleted by the Legislature in 1972.  As stated in Conference Committee Report No. 2 (1972):

"Your Committee has agreed to the deletion of the words 'medical attention' as a requisite of the term 'support' in order to avoid penalizing the free exercise of certain religions."

Case Notes

Reasonable to conclude that term "support" includes medical attention and medical assistance, except where the exercise of religion is involved.  8 H. App. 506, 810 P.2d 672.

__________

§709-903 Commentary:

1.  M.P.C., Tentative Draft No. 9, comments at 188 (1959).

2.  Id. at 188-189.

3.  H.R.S. §575-1.

4.  Id. §577-12.

5.  See id. §577-14 (semble).

6.  Id. §579-4.

7.  Id. §577-4.

8.  But see id. §571-2, which defines, for purposes of Chapter 571, "child" to mean "a person less than eighteen years of age."



§709-903.5 - Endangering the welfare of a minor in the first degree.

§709-903.5  Endangering the welfare of a minor in the first degree.  (1)  Except as provided in subsection (2), a person commits the offense of endangering the welfare of a minor in the first degree if, having care or custody of a minor, the person:

(a)   Intentionally or knowingly allows another person to inflict serious or substantial bodily injury on the minor; or

(b)   Intentionally or knowingly causes or permits the minor to inject, ingest, inhale, or otherwise introduce into the minor's body any controlled substance listed in sections 329-14, 329-16, 329-18, and 329-20 that has not been prescribed by a physician for the minor, except as permitted under section 329-122.

(2)  It shall be a defense to prosecution under sections 709-903.5(1) and 709-904(1) if, at the time the person allowed another to inflict serious or substantial bodily injury on a minor, the person reasonably believed the person would incur serious or substantial bodily injury in acting to prevent the infliction of serious or substantial bodily injury on the minor.

(3)  Endangering the welfare of a minor in the first degree is a class C felony. [L 1986, c 314, §70; am L 2006, c 249, §1; am L 2008, c 81, §1]

Revision Note

In subsection (2), "709-904(1)" substituted for "709-704(1)".

COMMENTARY ON §709-903.5

Act 314, Session Laws 1986, provided that a person is criminally liable for intentionally or knowingly allowing another person to inflict serious or substantial bodily harm on a minor.  Persons charged with this offense may defend on the ground that they reasonably believed they would incur serious or substantial bodily injury by acting to prevent the harm to the minor.  Conference Committee Report No. 51-86.

Act 249, Session Laws 2006, expanded the crime of endangering the welfare of a minor in the first degree to include causing or permitting a minor to ingest methamphetamine.  Conference Committee Report No. 84-06.

Act 81, Session Laws 2008,  amended subsection (1) to include in the offense causing or permitting a minor to inject, ingest, inhale, or otherwise introduce into the minor's body, any controlled substance listed in schedules I through IV not prescribed by a physician, excluding the medical use of marijuana.  The legislature found that the Act would provide greater protection for the health and safety of the children of Hawaii, and was necessary because of the high risk of injury caused by the ingestion of schedule I, II, III, and IV controlled substances.  Conference Committee Report No. 55-08, Senate Standing Committee Report No. 3415.



§709-904 - Endangering the welfare of a minor in the second degree.

§709-904  Endangering the welfare of a minor in the second degree.  (1)  Except as provided in section 709-903.5(2), a person commits the offense of endangering the welfare of a minor in the second degree if, having care or custody of a minor, the person:

(a)   Recklessly allows another person to inflict serious or substantial bodily injury on the minor; or

(b)   Recklessly causes or permits the minor to inject, ingest, inhale, or otherwise introduce into the minor's body any controlled substance listed in sections 329-14, 329-16, 329-18, and 329-20 that has not been prescribed by a physician for the minor, except as permitted under section 329-122.  This subsection shall not apply to nursing mothers who may cause the ingestion or introduction of detectable amounts of any controlled substance listed in sections 329-14, 329-16, 329-18, and 329-20 to their minor children through breastfeeding.

(2)  A person commits the offense of endangering the welfare of a minor in the second degree if, being a parent, guardian, or other person whether or not charged with the care or custody of a minor, the person knowingly endangers the minor's physical or mental welfare by violating or interfering with any legal duty of care or protection owed such minor.

(3)  Endangering the welfare of a minor in the second degree is a misdemeanor. [L 1972, c 9, pt of §1; am L 1974, c 198, §1; am L 1986, c 314, §71; am L 2006, c 230, §45 and c 249, §2; am L 2008, c 81, §2]

COMMENTARY ON §709-904

[The Proposed Draft as well as the Code as adopted had limited this offense to a parent, guardian, or other person charged with the care or custody of the minor.  In 1974, this was broadened to include persons who were not charged with the care or custody of the minor.  (See Supplemental Commentary on §709-904.)  This Commentary is based on the original wording prior to the 1974 amendment.]

This section provides a penal sanction for the violation of a duty of care and protection which the civil law relating to minors places upon parents, guardians, and other persons charged with the care or custody of a minor.  In a sense this offense is residual.  Specific types of conduct which may endanger the welfare of minors are treated separately in §709-902 (abandonment) and §709-903 (persistent nonsupport).  However, prosecutions for abandonment and persistent nonsupport do not depend upon a showing that the abandonment or nonsupport actually endangered the welfare of the child.  For example, abandonment of a child in a police station or an orphanage may, if the parent is not suitable and beyond rehabilitation, be in the interest of the child.  Yet, under such circumstances, a prosecution for abandonment could be maintained.  Similarly, an exceedingly poor parent may refuse to support his child and thereby cause a more wealthy relative to furnish support beyond the means of the parent; even so, the persistent refusal would constitute an offense.  Section 709-904 involves violations of legal duties which do in fact endanger the welfare of the child.  If a person knowingly endangers the welfare of a minor by violating a legal duty of support or non-desertion, it matters not that the nonsupport was sporadic or that the desertion was not with intent to abandon.

The Model Penal Code commentary, in discussing the section of that Code from which this section is derived, observed that

its significance lies as much in what it does not make criminal as in what it does penalize.  Notably, it will not be an offense under this or any other Section of the Code to "contribute to the delinquency" or "corrupt the morals" of a child, although nearly all American jurisdictions now have laws couched in these terms, often incorporated in the juvenile court acts.

Authorities concerned with the welfare of children have disavowed the loosely drawn statutes against contributing to delinquency.  Experience has shown that such statutes are almost always invoked in situations specifically dealt with by other Sections of the Code, especially those concerned with sexual offenses.  To the extent of the overlap, there is no need for the contributing statute.  More important, the existence of this overlapping catch-all has been, and would under this Code continue to be, a means of avoiding legislative judgments, made in other sections dealing with specific offenses on such matters as mens rea, punishability of consensual intercourse, proper grading of offenses, corroboration of complaining witnesses, and adequacy of proof generally.  Finally, the contributing legislation embraces such a vast range of behavior as to make it completely meaningless as a criminologic category, treating as one class, for example, a rapist, a dealer who buys stolen junk from a fifteen-year-old boy, a narcotics peddler who lures high school children into drug addiction, and a parent who keeps his child out of schools where flag saluting is required.

The basic error that appears to account for the prevalence of the legislation here disapproved is the assumption that the comprehensive terms in which jurisdiction is commonly conferred upon juvenile courts over "delinquent, dependent or neglected" children are also appropriate to define a criminal offense.  It is one thing to give broad scope to an authority to promote the welfare of children, but quite another thing to give a criminal court equivalent latitude in defining crimes for which adults shall be punished.  The vagueness of current statutes in this field presents serious constitutional problems in the light of the decision in Musser v. Utah.[1]

The definition of this offense limits its application to cases where the victim is under 18 years of age.  This limit is set on the theory that in modern society persons 18 and 19 years of age are not, by virtue of their minority status, especially susceptible to the adverse effects which result from breaches of civil duties relating to the welfare of minors.  If the behavior of the parent or guardian presents a serious danger to the minor, another offense, addressed specifically to the danger, can be employed, e.g., assault, reckless endangering, etc.

Previous Hawaii law reflected the standard failure to distinguish the broad jurisdiction of the Family Court[2] from that conduct of adults toward children which ought properly to be regarded as criminal.  The governing section provided:

Any parent, or legal guardian, or person having the custody of any minor within the purview of chapter 571 establishing the Family Court, or any other person who knowingly or wilfully encourages, aids, causes, abets, or connives at the acts or does anything that directly produces, promotes, or contributes to the conditions which bring the minor within the purview of chapter 571, or who wilfully neglects to do that which will directly tend to prevent the acts or conditions that bring the minor within the purview of chapter 571, shall be fined not more than $200 or imprisoned not more than one year, or both.[3]

The vagueness and lack of specificity was aggravated by a provision that the above section be construed liberally, i.e., to extend liability.[4]

The Code provides a degree of specificity by requiring that, for liability to attach, the actor must violate a legal duty of care or protection.  The scope of the section is limited, necessarily, to those persons (parents, guardian, or others) charged with the care and custody of the minor.

SUPPLEMENTAL COMMENTARY ON §709-904

Act 198, Session Laws 1974, amended this section so as to apply to a parent, guardian, or other person whether or not charged with the custody of a minor and so as to include the interference with, as well as the violation of, any legal duty of care or protection owed to the minor.

In Standing Committee Report No. 130-74 the Senate Judiciary Committee stated:

"It will be possible to prosecute persons who harbor runaway juveniles and who assist them in any illegal activities under the rewording of §709-904.

Your Committee on Judiciary would also like to emphasize that in the approval of this bill, there is no intent on their part to interfere with the practices and beliefs of the Christian Scientist population of the State of Hawaii."

Act 314, Session Laws 1986, provided that a person is criminally liable for recklessly allowing another person to inflict serious or substantial bodily injury on a minor. Persons charged with this offense may defend on the ground that they reasonably believed they would incur serious or substantial bodily injury by acting to prevent the harm to the minor. Conference Committee Report No. 51-86.

Act 230, Session Laws 2006, amended subsection (3) to clarify that endangering the welfare of a minor in the second degree is a misdemeanor.

Act 249, Session Laws 2006, expanded the crime of endangering the welfare of a minor in the second degree to include causing or permitting a minor to ingest methamphetamine.  Conference Committee Report No. 84-06.

Act 81, Session Laws 2008, amended subsection (1) to include in the offense causing or permitting a minor to inject, ingest, inhale, or otherwise introduce into the minor's body, any controlled substance listed in schedules I through IV not prescribed by a physician, excluding the medical use of marijuana.  Act 81 exempted nursing mothers who may cause the ingestion or introduction of detectable amounts of any controlled substance listed in schedules I through IV to their minor children by breastfeeding.  The legislature found that the Act would provide greater protection for the health and safety of the children of Hawaii, and was necessary because of the high risk of injury caused by the ingestion of schedule I, II, III, and IV controlled substances.  Conference Committee Report No. 55-08, Senate Standing Committee Report No. 3415.

__________

§709-904 Commentary:

1.  M.P.C., Tentative Draft No. 9, comments at 183-184 (1959). Cf. Musser v. Utah, 333 U.S. 95 (1948).  Among the questionable convictions which have resulted from the vagueness of current statutes, the M.P.C. commentary cites:  State v. Davis, 58 Ariz. 444, 120 P.2d 808 (1942) (parent contributed to delinquency of a minor by encouraging, on religious grounds, refusal to salute the flag, which led to child's expulsion from school [but cf. Partain v. State, 77 Okla. Crim. 270, 141 P.2d 124 (1943), holding compulsory flag saluting statutes unconstitutional]); State v. Scallon, 201 La. 1026, 10 So.2d 885 (1942) ("accused permitted daughter under 17 to go to a nightclub"); State v. Sobelman, 119 Minn. 232, 271 N.W. 484 (1937) (tavern owner convicted for contributing to the delinquency of 16 year old girl who had been drinking in tavern without owner's knowledge); In re Lewis, 193 Misc. 676, 84 N.Y. Supp. 2d 790 (Children's Ct. 1948) (offense consisted of employing a 15 year old boy "to work in a bowling alley where the boy was able to see money placed in a desk and succumbed to the temptation to steal" it); People v. Lew, 78 Cal. App. 2d 178, 177 P.2d 60 (1947) ("acquittal of statutory rape despite indubitable proof of intercourse; conviction of contributing to delinquency despite clear proof that the girl 'victim' was a prostitute"); and State v. Harris, 105 W. Va. 165, 141 S.E. 637 (1928) (defendant convicted of contributing to delinquency "for taking a fifteen-year-old girl out riding against her father's orders and remaining out until eleven o'clock, although the girl asked for the ride").

2.  See H.R.S. §§571-11 through 571-14.

3.  H.R.S. §577-8.  In an attempt to eliminate outmoded phrases, the Revisor of Statutes changed the language of R.L.H. §330-6 (1955) considerably when the Revised Laws were recodified as the Hawaii Revised Statutes [1968].

4.  Id. §577-11 which provides:  "Sections 577-8 to 577-11 shall be liberally construed in favor of the State for the purpose of the protection of the child from neglect, or omission of parental duty toward the child by its parents, and further to protect the child from the effects of the improper conduct or acts of any person which may cause, encourage, or contribute to the dependency or delinquency of the child, although the person is in no way related to the child."



§709-904.5 - Compensation by an adult of juveniles for crimes; grade or class of offense increased.

[§709-904.5]  Compensation by an adult of juveniles for crimes; grade or class of offense increased.  (1)  A person other than a juvenile commits the offense of compensation of a juvenile for a crime if the person intentionally or knowingly compensates, offers to compensate, or agrees to compensate any juvenile for the commission of any criminal offense.

(2)  Any person convicted of compensating, offering to compensate, or agreeing to compensate a juvenile for the commission of a:

(a)   Petty misdemeanor shall be deemed guilty of a misdemeanor;

(b)   Misdemeanor shall be deemed guilty of a class C felony;

(c)   Class C felony shall be deemed guilty of a class B felony;

(d)   Class B or class A felony shall be deemed guilty of a class A felony.

(3)  It is not a defense to a prosecution under subsection (1) that the accused had no knowledge of the juvenile's age.  The intent is to impose absolute liability with respect to the element of the other person's being less than eighteen years old.

(4)  For the purposes of this section, the following terms have the following meanings:

"Compensate" means to confer any benefit or pecuniary benefit.

"Juvenile" means any person under eighteen years of age. [L 1986, c 314, §72]

Revision Note

Section was enacted as addition to chapter 710.

COMMENTARY ON §709-904.5

Act 314, Session Laws 1986, provided for enhanced sentences for an adult offering to pay a juvenile to commit a crime.  This offense is aimed at deterring adults from inducing juveniles to engage in criminal activity, a practice frequently used because juveniles are generally given lesser sentences than those for adults for the same crime.  Conference Committee Report No. 51-86.

Case Notes

Defendant could not be convicted for compensating juvenile for defendant's commission of sexual assault against juvenile.  85 H. 92 (App.), 937 P.2d 933.



§709-905 - Endangering the welfare of an incompetent person.

§709-905  Endangering the welfare of an incompetent person.  (1)  A person commits the offense of endangering the welfare of an incompetent person if he knowingly acts in a manner likely to be injurious to the physical or mental welfare of a person who is unable to care for himself because of physical or mental disease, disorder, or defect.

(2)  Endangering the welfare of an incompetent person is a misdemeanor. [L 1972, c 9, pt of §1]

COMMENTARY ON §709-905

This section seeks to expand the protection which the law affords to incompetents by making it roughly equivalent to that afforded to minors.  A child who suffers from a mental or physical disease, disorder, or defect is protected as a child from certain dangers by §§709-902 through 904 which make abandonment, persistent nonsupport, and endangering the welfare of a minor penal offenses.  A person who is physically incapacitated or mentally incompetent is afforded protection against sexual assault and abuse by chapter 707, which makes such conduct, as it relates to such persons, an offense.  However, in cases not involving sexual activity or not specifically involving minors under §§709-902 through 904, there is, without §709-905, a gap in the coverage of the Code.  This gap also existed in prior law.



§709-906 - Abuse of family or household members; penalty.

§709-906  Abuse of family or household members; penalty.  (1)  It shall be unlawful for any person, singly or in concert, to physically abuse a family or household member or to refuse compliance with the lawful order of a police officer under subsection (4).  The police, in investigating any complaint of abuse of a family or household member, upon request, may transport the abused person to a hospital or safe shelter.

For the purposes of this section, "family or household member" means spouses or reciprocal beneficiaries, former spouses or reciprocal beneficiaries, persons who have a child in common, parents, children, persons related by consanguinity, and persons jointly residing or formerly residing in the same dwelling unit.

(2)  Any police officer, with or without a warrant, may arrest a person if the officer has reasonable grounds to believe that the person is physically abusing, or has physically abused, a family or household member and that the person arrested is guilty thereof.

(3)  A police officer who has reasonable grounds to believe that the person is physically abusing, or has physically abused, a family or household member shall prepare a written report.

(4)  Any police officer, with or without a warrant, may take the following course of action where the officer has reasonable grounds to believe that there was physical abuse or harm inflicted by one person upon a family or household member, regardless of whether the physical abuse or harm occurred in the officer's presence:

(a)   The police officer may make reasonable inquiry of the family or household member upon whom the officer believes physical abuse or harm has been inflicted and other witnesses as there may be;

(b)   Where the police officer has reasonable grounds to believe that there is probable danger of further physical abuse or harm being inflicted by one person upon a family or household member, the police officer lawfully may order the person to leave the premises for a period of separation of twenty-four hours, during which time the person shall not initiate any contact, either by telephone or in person, with the family or household member; provided that the person is allowed to enter the premises with police escort to collect any necessary personal effects;

(c)   Where the police officer makes the finding referred to in paragraph (b) and the incident occurs after 12:00 p.m. on any Friday, or on any Saturday, Sunday, or legal holiday, the order to leave the premises and to initiate no further contact shall commence immediately and be in full force, but the twenty-four hour period shall be enlarged and extended until 4:30 p.m. on the first day following the weekend or legal holiday;

(d)   All persons who are ordered to leave as stated above shall be given a written warning citation stating the date, time, and location of the warning and stating the penalties for violating the warning.  A copy of the warning citation shall be retained by the police officer and attached to a written report which shall be submitted in all cases.  A third copy of the warning citation shall be given to the abused person;

(e)   If the person so ordered refuses to comply with the order to leave the premises or returns to the premises before the expiration of the period of separation, or if the person so ordered initiates any contact with the abused person, the person shall be placed under arrest for the purpose of preventing further physical abuse or harm to the family or household member; and

(f)   The police officer may seize all firearms and ammunition that the police officer has reasonable grounds to believe were used or threatened to be used in the commission of an offense under this section.

(5)  Abuse of a family or household member and refusal to comply with the lawful order of a police officer under subsection (4) are misdemeanors and the person shall be sentenced as follows:

(a)   For the first offense the person shall serve a minimum jail sentence of forty-eight hours; and

(b)   For a second offense that occurs within one year of the first conviction, the person shall be termed a "repeat offender" and serve a minimum jail sentence of thirty days.

Upon conviction and sentencing of the defendant, the court shall order that the defendant immediately be incarcerated to serve the mandatory minimum sentence imposed; provided that the defendant may be admitted to bail pending appeal pursuant to chapter 804.  The court may stay the imposition of the sentence if special circumstances exist.

(6)  Whenever a court sentences a person pursuant to subsection (5), it also shall require that the offender undergo any available domestic violence intervention programs ordered by the court.  However, the court may suspend any portion of a jail sentence, except for the mandatory sentences under subsection (5)(a) and (b), upon the condition that the defendant remain arrest-free and conviction-free or complete court-ordered intervention.

(7)  For a third or any subsequent offense that occurs within two years of a second or subsequent conviction, the offense shall be a class C felony.

(8)  Where the physical abuse consists of intentionally or knowingly impeding the normal breathing or circulation of the blood of the family or household member by applying pressure on the throat or the neck, abuse of a family or household member is a class C felony.

(9)  Any police officer who arrests a person pursuant to this section shall not be subject to any civil or criminal liability; provided that the police officer acts in good faith, upon reasonable belief, and does not exercise unreasonable force in effecting the arrest.

(10)  The family or household member who has been physically abused or harmed by another person may petition the family court, with the assistance of the prosecuting attorney of the applicable county, for a penal summons or arrest warrant to issue forthwith or may file a criminal complaint through the prosecuting attorney of the applicable county.

(11)  The respondent shall be taken into custody and brought before the family court at the first possible opportunity.  The court may dismiss the petition or hold the respondent in custody, subject to bail.  Where the petition is not dismissed, a hearing shall be set.

(12)  This section shall not operate as a bar against prosecution under any other section of this Code in lieu of prosecution for abuse of a family or household member.

(13)  It shall be the duty of the prosecuting attorney of the applicable county to assist any victim under this section in the preparation of the penal summons or arrest warrant.

(14)  This section shall not preclude the physically abused or harmed family or household member from pursuing any other remedy under law or in equity.

(15)  When a person is ordered by the court to undergo any domestic violence intervention, that person shall provide adequate proof of compliance with the court's order.  The court shall order a subsequent hearing at which the person is required to make an appearance, on a date certain, to determine whether the person has completed the ordered domestic violence intervention.  The court may waive the subsequent hearing and appearance where a court officer has established that the person has completed the intervention ordered by the court. [L 1973, c 189, §1; am L 1980, c 106, §1 and c 266, §2; am L 1981, c 82, §37; am L 1983, c 248, §1; am L 1985, c 143, §1; am L 1986, c 244, §1; am L 1987, c 360, §1; am L 1991, c 215, §§2, 4 and c 257, §§1, 2; am L 1992, c 290, §7; am L 1994, c 182, §§1, 3; am L 1995, c 116, §1; am L 1996, c 201, §2; am L 1997, c 321, §1, c 323, §1, and c 383, §70; am L 1998, c 172, §8; am L 1999, c 18, §18; am L 2002, c 5, §1; am L 2006, c 230, §46]

Cross References

Shelters, unlawful entry, see §708-816.5.

COMMENTARY ON §709-906

This section was added by Act 189, Session Laws 1973, to provide protection to a spouse from being physically abused by the other spouse.  Standing Committee Report No. 828 (1973) states:

"It is apparent today that there is little, if any, protection for a spouse beaten by the other spouse....

This bill is intended to alleviate this problem to a certain extent.  A police officer, upon arrival at the scene, is given the power to arrest if the offense is committed in his presence. Section 571-14(2)(B) gives the family court exclusive jurisdiction over any adult charged with an offense, other than a felony, against the person of the defendant's husband or wife. Section 571-42 establishes the procedure to be followed in such cases.  It is intended by your Committee that these laws be enforced to the extent that they will afford the abused spouse the necessary protection needed.  Further, unless it appears adverse to the best interests of all concerned, the family unity should be retained without the necessity of the abusing spouse being branded a 'criminal.'  Toward this end, the courts are asked to aid these persons needing its assistance in order that they may be rehabilitated."

SUPPLEMENTAL COMMENTARY ON §709-906

Act 106, Session Laws 1980, amended subsection (1) to authorize the police to transport the victim of spouse abuse to a safe place when in the investigating officer's judgment it is reasonably necessary to do so and there is no effective alternative transportation.  Senate Standing Committee Report No. 667-80, House Standing Committee Report No. 875-80.

Act 266, Session Laws 1980, amended subsections (2) and (3) to authorize a police officer to make an arrest or take the actions specified in subsection (3) regardless of whether the physical abuse occurred in the officer's presence or not.  The changes to this section and the enactment of §709-907 were intended to expand the protection and remedies available to a spouse who is the victim of non-felonious offense against the person committed by the other spouse.  While recognizing the expertise of the family court, the conference committee stated that "your Committee is concerned that family court administrative policies may be diverting an inordinate number of petitions for summonses to counseling, and respectfully recommends that the court review its policy to ensure that the remedy the law creates not be vitiated by undue reluctance to employ it."  Conference Committee Report No. 29-80 (33-80).

Act 82, Session Laws 1981, substituted "the abused person" for "such person" in the last sentence of subsection (1) for purposes of clarity.

Act 248, Session Laws 1983, amended this section and repealed §709-907.  Two of the changes made in this section were intended to encourage more immediate police action in spouse abuse cases:  the removal of the requirement that "substantial" physical harm to a spouse occur before police can act and the granting of civil immunity to police who act in good faith when arresting persons for spouse abuse.  Along with other changes, these changes were felt to "greatly assist in dealing with spouse abuse."  The section was also amended to substitute sex-neutral terms for gender-based language.  Senate Standing Committee Report No. 793.

Act 143, Session Laws 1985, amended the spouse abuse law to: (1) require police to prepare a written report if there are reasonable grounds to believe that abuse exists; (2) increase the "cooling off" period to twelve hours; (3) require the arrest of the abuser who refuses to leave the premises when ordered by police or who returns before the "cooling off" period expires; (4) mandate a minimum 48-hour jail term and counseling and treatment of a convicted abuser; and (5) extend coverage of the law to protect family or household members from abuse.  These changes are intended to effectively address and combat family violence and its effect on the community.  Senate Conference Committee Report No. 6, House Conference Committee Report No. 15.

Act 244, Session Laws 1986, required police to issue written citations to abusive persons ordered to leave the premises of a family or household for a cooling off period.  The written citation would accomplish a number of purposes.  First, it informs the abusive person of the conditions of the cooling off period.  Second, the citation helps insure that the cooling off period is observed.  Third, responding police may use the citation as an efficient means of transmitting information to police on subsequent shifts who are resummoned to the same household where the abuse occurred.  Finally, the citation eases prosecution of the abusive person since it records the exact facts of the alleged abuse and provides proof that the defendant was notified of the conditions of the cooling off period.  House Standing Committee Report No. 518-86, Senate Standing Committee Report No. 940-86.

Act 360, Session Laws 1987, changed the time period before which a person convicted under this section may apply for an order to expunge their records, from one year to five years.  The legislature found that the five year period would cover a crucial period in which reabuse is frequent.  The legislature stated a five year period would provide a more realistic time period in which a person may demonstrate that expungement is warranted.  Senate Standing Committee Report Nos. 879 and 1126.

Act 290, Session Laws 1992, amended this section by providing that for the first offense of the abuse of a household member the person shall serve a minimum jail sentence of forty-eight hours, and, for subsequent offenses occurring within one year of the previous offense, the person shall be termed a "repeat offender" and serve a minimum jail sentence of thirty days.  Conference Committee Report No. 122.

Act 182, Session Laws 1994, amended this section to provide for a twenty-four hour cooling off period and to extend the cooling off period until the first day following a weekend or legal holiday.  Conference Committee Report No. 50.

Act 116, Session Laws 1995, deleted the repeal date of the amendment to this section made by Act 182, Session Laws 1994, which provided for a twenty-four hour cooling off period.  The legislature found that the cooling off period imposed by the police in certain circumstances was very successful in preventing further domestic violence; the cooling off period created a "safe" period during which abuse victims might seek refuge in a shelter or use other safety options.  Making the twenty-four hour cooling off period a permanent requirement would allow the police to continue to use the cooling off period to prevent domestic abuse.  House Standing Committee Report No. 1566.

Act 321, Session Laws 1997, amended this section by deleting subsection (13) to eliminate the possibility of expungement of records relating to a person's arrest, trial, conviction, dismissal, or discharge involving abuse of a family or household member.  The legislature found that domestic violence was a serious crime affecting many families in the community, and for which perpetrators must be held accountable.  Further, the repetitive and retaliatory nature of domestic violence required accurate and complete documentation of a perpetrator's history for the future safety of the victim and the victim's family.  Senate Standing Committee Report No. 1553.

Act 323, Session Laws 1997, amended subsection (4) by prohibiting contact with a victim of domestic violence, regardless of location, during the "cooling off" period.  The Act prohibited the perpetrator of domestic violence from "initiating" contact with the victim so that a violation of subsection (4) was avoided in the event that the victim had reason to contact the perpetrator.  The legislature found that the provisions regarding the "cooling off" orders issued by police have had a significant impact in denying domestic violence perpetrators access to their victims.  However, its success has been limited in part by the fact that the protection extends only to the premises and not to the victims themselves or to other locations that might be important to the victims, such as their place of employment.  The legislature believed that extending the temporary protective legal shield to victims, regardless of their location, would remedy the problem.  House Standing Committee Report No. 1481.

Act 383, Session Laws 1997, amended this section by amending the definition of "family or household member" to include reciprocal beneficiaries and former reciprocal beneficiaries.  The amendment establishes the status of reciprocal beneficiaries and provides rights and benefits to those with that status.  Among the benefits extended to reciprocal beneficiaries which are substantially equivalent to those extended to spouses is legal standing relating to domestic violence family status.  Conference Committee Report No. 2.

Act 172, Session Laws 1998, amended this section by, among other things, adding persons who have a child in common to the definition of "family or household member", changing the term "cooling off period" to "period of separation", and making the third offense of abuse of family or household member within two years of the second conviction a felony.  Act 172 also amended the section to require that defendants convicted of abuse of family or household member be immediately incarcerated, clarifying that the amendment did not affect the defendant's right to bail pending appeal pursuant to chapter 804, and that the court, upon a finding of special circumstances, may stay the imposition of the jail term.

Additionally, Act 172 deleted "recent" with respect to police issuance of twenty-four hour warnings.  Under current law, if a police officer had reasonable grounds to believe that there was recent physical abuse or harm, the officer may order the abuser to leave the premises for a cooling off period of twenty-four hours.  The legislature found that police officers responding to a domestic violence complaint had to make quick decisions on whether or not to remove an abuser from a home.  The decision was often delayed because an officer had to interpret how "recently" the physical abuse occurred.  Deleting the ambiguous term would result in more twenty-four hour warnings, thereby protecting more victims of domestic abuse.

Act 172 also substituted the phrase "domestic violence intervention" for "domestic violence treatment or counseling"; the change reflected the current language in the domestic violence community.  Conference Committee Report No. 80, House Standing Committee Report No. 578-98.

Act 5, Session Laws 2002, amended this section to clarify the sentencing provisions in domestic abuse cases to delete overlapping references to first, second, third, and subsequent convictions.  The Hawaii supreme court in State v. Modica, 58 H. 249 (1977), held that a defendant's due process and equal protection rights are violated if the defendant is convicted of a felony, when the same act committed under the same circumstances could also have been punished as a misdemeanor under another statute, and the elements of proof essential to either conviction are exactly the same.  Subsection (5)(b) made it a misdemeanor for second and subsequent offenses of abuse of a family member that occur within one year of the previous offense.  Subsection (7) made it a class C felony for any subsequent offense occurring within two years after a second misdemeanor conviction.  Under those provisions, subsequent offenses after a second offense could be charged either as a felony or misdemeanor.  A potential constitutional problem existed under State v. Modica.  Act 5 remedied the potential defect by limiting misdemeanors to the first and second offense, while making it a class C felony for any third and subsequent offense.   Senate Standing Committee Report No. 2949, House Standing Committee Report No. 540-02.

Act 230, Session Laws 2006, amended this section by adding strangulation as abuse of a family or household member and making it a class C felony.  House Standing Committee Report No. 665-06.

Law Journals and Reviews

Essay:  When Less Is More--Can Reducing Penalties Reduce Household Violence?  19 UH L. Rev. 37.

Case Notes

Term "physical abuse" is not vague or overbroad.  69 H. 620, 753 P.2d 1250.

Refusal to sign the twelve hour warning was not a crime.  71 H. 53, 781 P.2d 1041.

Mutual affray is not a defense.  71 H. 165, 785 P.2d 1320.

Statute is not unconstitutionally vague or overbroad; victim residing in the same dwelling with defendant for fourteen weeks in another person's house was considered a "family or household member."  71 H. 479, 795 P.2d 280.

Not violated by parent who hit child with belt.  72 H. 241, 813 P.2d 1382.

Constitutional right to confrontation violated.  72 H. 469, 822 P.2d 519.

Trial court's imposition of sentence based solely on unsupported finding that "victim lied for the defendant" unconstitutionally punished defendant for an uncharged crime.  72 H. 521, 824 P.2d 837.

Because a person convicted of offense may be imprisoned for up to one year, the court had a duty to inform defendant of defendant's right to trial by jury in order to ensure a knowing and voluntary waiver of that right.  75 H. 118, 857 P.2d 576.

Prosecution not precluded by principles of double jeopardy from re-trying defendant, where testimony constituted substantial evidence supporting trial court's conviction.  75 H. 118, 857 P.2d 576.

Double jeopardy clause of Hawaii constitution barred unlawful imprisonment but not terroristic threatening prosecution of defendant who had been found guilty of abuse under this section.  75 H. 446, 865 P.2d 150.

Absence of any evidence in the record that defendant and complaining witness were family or household members recognized as plain error necessitating reversal of defendant's conviction.  78 H. 185, 891 P.2d 272.

Requisite state of mind for violation of subsection (1) is intentionally, knowingly, or recklessly; prosecution need only prove recklessness.  81 H. 131, 913 P.2d 57.

Substantial evidence proved defendant consciously disregarded substantial and unjustifiable risk of physically abusing wife by slapping her on side of head.  81 H. 131, 913 P.2d 57.

As §§701-101, 701-102, 701-107, and 701-108, construed together, establish that the term "offense", as employed by the Hawaii Penal Code, refers to the commission of the crime or violation and not to the procedural events that transpire as a result of that commission, the plain meaning of  "offense", as employed in subsection (5), precludes an interpretation equating it with the term "conviction".  90 H. 262, 978 P.2d 700.

Defendant's second offense was "subsequent" to the first offense within plain meaning of subsection (5)(b) where brief interval separated both offenses.  90 H. 262, 978 P.2d 700.

In order to prove a prior offense in order to justify an enhanced sentence for a "second" or "subsequent" offense pursuant to subsection (5), the prosecution must adduce evidence of a conviction of the prior offense.  90 H. 262, 978 P.2d 700.

Subsection (5) does not require that a "second" or  "subsequent" offense occur on a separate day.  90 H. 262, 978 P.2d 700.

Section not unconstitutional as State has a legitimate interest in protecting the health, safety and welfare of its citizens, enactment of this section to address family violence within the community is "legitimate" in protecting Hawaii's citizens, and as including family and household members within scope of this section may reduce or deter family violence by imposing upon violators greater criminal punishment than criminal assault, it is rationally related to the State's interest in preventing incidents of family violence.  93 H. 63, 996 P.2d 268.

Under either §701-109(4)(a) or (4)(c), a petty misdemeanor assault under §707-712(2) is not a lesser included offense of family abuse under this section.  93 H. 63, 996 P.2d 268.

Evidence was of sufficient quality and probative value to support the conclusion that defendant intentionally, knowingly or recklessly maltreated girlfriend where witness heard slapping noises and a "hard thug" and later found girlfriend "shook up, kind of scared and half beaten", and responding officers observed that girlfriend had sustained injuries to her face and right shoulder, and had reported to officer that defendant held her neck against the couch and punched her in the face.  115 H. 503, 168 P.3d 955.

Defendant's right to have all elements of an offense proven beyond a reasonable doubt was statutorily protected under §701-114 and constitutionally protected under the Hawaii and federal constitutions; as only defendant personally could have waived such fundamental right and such right could not have been waived or stipulated to by defendant's counsel, stipulation by defendant's counsel of the fact that defendant committed defendant's crime within two years of a second or prior conviction of abuse for purposes of the subsection (7) charge violated defendant's due process rights.  116 H. 3, 169 P.3d 955.

Pursuant to the definition of "element" set forth in §702-205, the prior conviction reference in subsection (7) constitutes an element of the offense of the felony abuse charge.  116 H. 3, 169 P.3d 955.

Where a defendant has stipulated to the prior conviction element of an offense under subsection (7), the trial court must instruct the jury, inter alia, that the stipulation is evidence only of the prior conviction element, the prior conviction element of the charged offense must be taken as conclusively proven, the jury is not to speculate as to the nature of the prior convictions, and the jury must not consider defendant's stipulation for any other purpose.  116 H. 3, 169 P.3d 955.

Police not authorized to order domestic disputants to separate except as specified in this section.  7 H. App. 28, 742 P.2d 388.

Where extended family lives together as a common household, defendant and daughter-in-law were "residing in the same dwelling unit".  9 H. App. 325, 839 P.2d 530.

When family court implicitly entered a deferred acceptance of guilty plea pursuant to §853-1 and conditioned deferral upon defendant's submitting to counseling according to schedule and not committing any subsequent offenses, family court violated §853-4(2), where defendant was charged with abuse of family and household members.  10 H. App. 148, 861 P.2d 759.

The fact that defendant was a "family or household member" for purposes of this section did not satisfy §571-14(1)'s subject matter jurisdiction factual criteria because a "family or household member" is not by that fact "the child's parent or guardian or ... any other person having the child's legal or physical custody".  77 H. 260 (App.), 883 P.2d 682.

In subsection (1), to "physically abuse" someone means to maltreat in such a manner as to cause injury, hurt, or damage to that person's body.  79 H. 413 (App.), 903 P.2d 718.

As defendant's striking of husband did actually cause harm sought to be prevented by this section, no abuse of discretion where trial court holds that infraction not too trivial to warrant the condemnation of conviction under §702-236.  79 H. 419 (App.), 903 P.2d 723.

Insufficient evidence to convict under this section where evidence only showed that victim was injured and defendant's statement of wanting to apologize was not necessarily for the violative conduct.  80 H. 469 (App.), 911 P.2d 104.

Alleged abuse or harm inflicted less than one day earlier was "recent" under this section (1992).  82 H. 381 (App.), 922 P.2d 994.

Complainant's out-of-court statements not hearsay under HRE rule 801 where offered by State not for their truth, but to show that police had reasonable grounds under this section to issue warning citation which defendant subsequently violated.  82 H. 381 (App.), 922 P.2d 994.

"Reasonable grounds" standard in subsection (4) not unconstitutionally vague where standard is an objective standard requiring a trial court to independently assess facts and circumstances which responding officers had before them in determining to issue warning citations.  82 H. 381 (App.), 922 P.2d 994.

Subsection (4) not unconstitutionally overbroad as issuance of warning citation must be based on objective facts and circumstances, other than merely a complainant's claim, which would lead a reasonable police officer to believe recent physical abuse was inflicted on family or household member.  82 H. 381 (App.), 922 P.2d 994.

An uncorroborated prior inconsistent statement of a family or household member offered under HRE rule 613 and HRE rule 802.1 as substantive evidence of the facts stated therein may be sufficient, if believed, to establish physical abuse and the manner in which such abuse was inflicted in a prosecution for physical abuse of a family or household member under this section.  84 H. 253 (App.), 933 P.2d 90.

Where defendant lived with victim at victim's residence "probably three to four nights a week", defendant and victim were "persons jointly residing or formerly residing in the same dwelling unit".  85 H. 512 (App.), 946 P.2d 620.

Legislature intended that a written warning citation be given to a person prior to person being charged with violating this section; trial court's failure to instruct the jury that the State was required to prove beyond a reasonable doubt that the officer issued a written warning citation to defendant prior to defendant's arrest was therefore prejudicially erroneous.  96 H. 42 (App.), 25 P.3d 817.

Where there was no substantial evidence that defendant received the written warning citation as required by subsection (4) prior to defendant's arrest for violation of the warning citation, conviction reversed.  96 H. 42 (App.), 25 P.3d 817.

There was insufficient evidence to show that the police had reasonable grounds to believe that there was physical abuse or harm inflicted by defendant on complainant where complainant testified that there was "pushing and shoving between her and the defendant".  106 H. 381 (App.), 105 P.3d 258.

Discussed:  474 F.3d 561.



§709-907 - REPEALED.

§709-907  REPEALED.  L 1983, c 248, §2.



§709-908 - Tobacco; minors.

§709-908  Tobacco; minors.  (1)  It shall be unlawful to sell or furnish tobacco in any shape or form, including chewing tobacco and snuff, to a minor under eighteen years of age.

(2)  Signs using the statement, "The sale of tobacco products to persons under eighteen is prohibited", shall be posted on or near any vending machine in letters at least one-half inch high and at or near the point of sale of any other location where tobacco products are sold in letters at least one-half inch high.

(3)  It shall be unlawful for a minor under eighteen years of age to purchase any tobacco product, as described under subsection (1).  This provision does not apply if a person under the age of eighteen, with parental authorization, is participating in a controlled purchase as part of a law enforcement activity or a study authorized by the department of health under the supervision of law enforcement to determine the level of incidence of tobacco sales to minors.

(4)  Any person who violates subsection (1) or (2), or both, shall be fined $500 for the first offense.  Any subsequent offenses shall subject the person to a fine not less than $500 nor more than $2,000.  Any minor under eighteen years of age who violates subsection (3) shall be fined $10 for the first offense.  Any subsequent offense shall subject the violator to a fine of $50, no part of which shall be suspended, or the person shall be required to perform not less than forty-eight hours nor more than seventy-two hours of community service during hours when the person is not employed and is not attending school. [L 1990, c 164, §2; am L 1996, c 312, §1; am L 1997, c 296, §1; am L 1998, c 161, §1]

Cross References

Cigarette vending machine sales, see §328K-7.

COMMENTARY ON §709-908

Act 164, Session Laws 1990, added this section and repealed similar provisions of §§445-211, 212, 212.5, and 213.

Act 312, Session Laws 1996, amended subsection (2) by decreasing the height and capitalization requirements of the letters in the signs that state that the sale of tobacco products to persons under eighteen is prohibited, and by requiring that the signs be posted at or near the point of sale where tobacco products are sold.  The legislature found that the current requirements for the signs resulted in signs that were often too large to be posted in locations close to the point of sale.  Changing the height and capitalization requirements for the signs would mean that the signs could more easily be posted at the point of sale, thereby enhancing the deterrence to the illegal sales of tobacco products to minors.  Conference Committee Report No. 24.

Act 296, Session Laws 1997, amended subsection (3) to exempt minors, who with parental consent are participating in a controlled purchase of tobacco products as part of a law enforcement activity or a study authorized by the department of health to determine the level of incidence of tobacco sales to minors, from the proscription against minors purchasing any tobacco products.  The legislature found that both nationally and within the State, one of the most serious public health concerns was that of preventing the use of tobacco by minors.  The legislature further found that one of the more successful methods of preventing the use of tobacco by minors was to monitor sales of tobacco to ensure compliance with the statewide prohibition of sales to minors.  Senate Standing Committee Report No. 693, House Standing Committee Report No. 1652.

Act 161, Session Laws 1998, amended this section by increasing the fines for selling tobacco to minors or failing to post a sign on any vending machine stating that the sale of tobacco products to persons under eighteen is prohibited.  The legislature found that the new fine schedule imposed a more serious penalty that would help reduce the illegal sales of tobacco to minors.  The imposition of the increased fines should motivate tobacco retailers to scrutinize the ages of their customers with greater care.  Conference Committee Report No. 91, Senate Standing Committee Report No. 3010.






CHAPTER 710 - OFFENSES AGAINST PUBLIC ADMINISTRATION

§710-1000 - Definitions of terms in this chapter.

PART I.  GENERAL PROVISIONS RELATING TO OFFENSES

AGAINST PUBLIC ADMINISTRATION

§710-1000  Definitions of terms in this chapter.  In this chapter, unless a different meaning plainly is required:

(1)  "Administrative proceeding" means any proceeding the outcome of which is required to be based on a record or documentation prescribed by law, or in which law or regulation is particularized in application to individuals;

(2)  "Benefit" means gain or advantage, or anything regarded by the beneficiary as gain or advantage, including benefit to any other person or entity in whose welfare the beneficiary is interested;

(3)  "Custody" means restraint by a public servant pursuant to arrest, detention, or order of a court;

(4)  "Detention facility" means any place used for the confinement of a person:

(a)  Arrested for, charged with, or convicted of a criminal offense; or

(b)  Confined pursuant to chapter 571; or

(c)  Held for extradition; or

(d)  Otherwise confined pursuant to an order of a court;

(5)  "Government" includes any branch, subdivision, or agency of the government of this State or any locality within it;

(6)  "Governmental function" includes any activity which a public servant is legally authorized to undertake on behalf of the government;

(7)  "Harm" means loss, disadvantage, or injury, or anything so regarded by the person affected, including loss, disadvantage, or injury to any other person or entity in whose welfare the person affected is interested;

(8)  "Juror" means any person who is a member of any jury, including a grand jury, impaneled by any court of this State or by any public servant authorized by law to impanel a jury, and also includes any person who has been drawn or summoned to attend as a prospective juror;

(9)  "Materially false statement" means any false statement, regardless of its admissibility under the rules of evidence, which could have affected the course or outcome of the proceeding; whether a falsification is material in a given factual situation is a question of law;

(10)  "Oath" includes an affirmation and every other mode authorized by law of attesting to the truth of that which is stated, and, for the purposes of this chapter, written statements shall be treated as if made under oath if:

(a)  The statement was made on or pursuant to a form bearing notice, authorized by law, to the effect that false statements made therein are punishable; or

(b)  The statement recites that it was made under oath or affirmation, the declarant was aware of such recitation at the time the declarant made the statement and intended that the statement should be represented as a sworn statement, and the statement was in fact so represented by its delivery or utterance with the signed jurat of an officer authorized to administer oaths appended thereto;

(11)  "Oath required or authorized by law" means an oath the use of which is specifically provided for by statute or appropriate regulatory provision;

(12)  "Official proceeding" means a proceeding heard or which may be heard before any legislative, judicial, administrative, or other governmental agency or official authorized to take evidence under oath, including any referee, hearing examiner, commissioner, notary, or other person taking testimony or deposition in connection with any such proceeding;

(13)  "Law enforcement officer" means any public servant, whether employed by the State or subdivisions thereof or by the United States, vested by law with a duty to maintain public order or, to make arrests for offenses or to enforce the criminal laws, whether that duty extends to all offenses or is limited to a specific class of offenses;

(14)  "Pecuniary benefit" is benefit in the form of money, property, commercial interests, or anything else the primary significance of which is economic gain;

(15)  "Public servant" means any officer or employee of any branch of government, whether elected, appointed, or otherwise employed, and any person participating as advisor, consultant, or otherwise, in performing a governmental function, but the term does not include jurors or witnesses;

(16)  "Statement" means any representation, but includes a representation of opinion, belief, or other state of mind only if the representation clearly relates to state of mind apart from or in addition to any facts which are the subject of the representation;

(17)  "Testimony" includes oral or written statements, documents, or any other material that may be offered by a witness in an official proceeding. [L 1972, c 9, pt of §1; am L 1987, c 130, §1; gen ch 1993]

COMMENTARY ON §710-1000

This section is definitional only and, of course, specifies no offense.  A discussion of the definitions in this section, when needed or appropriate, is found in the commentary to the substantive offenses employing the terms defined.

Case Notes

Plaintiffs failed to establish that defendant received pecuniary benefit from five million dollar gift to city and county of Honolulu.  906 F. Supp. 1377.

"Custody" construed.  59 H. 456, 583 P.2d 337.

The offense of terroristic threatening in the first degree does not require a nexus between the alleged threat and the threatened person's status as a public servant where the threatened person is a government officer or employee; thus, trial court did not err in failing to give a nexus instruction.  111 H. 327, 141 P.3d 974.

Under paragraph (15), any "officer or employee of any branch of government" qualifies as a public servant.  105 H. 261 (App.), 96 P.3d 590.

Under paragraph (15), a person qualifies as a public servant based on the type of work he or she performs, and not based on when that work is being performed.  105 H. 261 (App.), 96 P.3d 590.



§710-1001 - Forfeiture of property used as benefit or pecuniary benefit in the commission of an offense defined in this chapter.

§710-1001  Forfeiture of property used as benefit or pecuniary benefit in the commission of an offense defined in this chapter.  Any property offered, conferred, agreed to be conferred, or accepted as a benefit, pecuniary benefit, or compensation in the commission of an offense defined in this chapter is forfeited, subject to the requirements of chapter 712A, to the State. [L 1972, c 9, pt of §1; am L 1989, c 261, §21]

COMMENTARY ON §710-1001

This section is derived from the previous law on the forfeiture of bribery money.[1]  Since this chapter deals with additional kindred offenses, e.g., compounding, giving and receiving unlawful compensation, giving and receiving improper gifts, unlawful assistance of a private interest, and obtaining unlawful assistance of a public servant, the forfeiture is expressed in general terms to cover all sections in which property is offered, conferred, agreed to be conferred, or accepted as a benefit, pecuniary benefit, or compensation in the commission of an offense defined in this chapter.  The mere solicitation or agreement to accept property would not, of course, work a forfeiture.

The forfeiture is specifically made subject to the requirements of §701-119 which embodies a single procedure for the establishment of all forfeitures declared by the Penal Code.  The procedure provides, as did the previous law,[2] for the protection of innocent owners of property which is involved in the commission of an offense.

__________

§710-1001 Commentary:

1.  H.R.S. §725-8.

2.  See id. §§725-8 to 725-11.



§710-1010 - Obstructing government operations.

PART II.  OBSTRUCTION OF PUBLIC ADMINISTRATION

§710-1010  Obstructing government operations.  (1)  A person commits the offense of obstructing government operations if, by using or threatening to use violence, force, or physical interference or obstacle, the person intentionally obstructs, impairs, or hinders:

(a)   The performance of a governmental function by a public servant acting under color of the public servant's official authority;

(b)   The enforcement of the penal law or the preservation of the peace by a law enforcement officer acting under color of the law enforcement officer's official authority; or

(c)   The operation of a radio, telephone, television, or other telecommunication system owned or operated by the State or one of its political subdivisions.

(2)  This section does not apply to:

(a)   The obstruction, impairment, or hindrance of the making of an arrest; or

(b)   The obstruction, impairment, or hindrance of any governmental function, as provided by law, in connection with a labor dispute with the government.

(3)  Obstruction of government operations is a misdemeanor. [L 1972, c 9, pt of §1; am L 1980, c 150, §1; am L 1991, c 223, §2; gen ch 1993; am L 2001, c 91, §3]

COMMENTARY ON §710-1010

This section penalizes intentional interference with any level of government within the State.  Subsection (1)(a) is addressed to governmental functions generally, subsection (1)(b) insures that peace officers acting under color of official authority are covered.  Although subsection (1)(b) may not be needed, redundancy is to be preferred over ambiguity.

Two areas are specifically excepted from the operation of this section.  The first excepted area, that of the making of an arrest, is covered under §710-1026 of this chapter.  The second exception, that of labor disputes involving the government, is an area of conflicting policies.

A labor dispute involving government employees...presents special problems.  Without the subsection [(2)(b)] exemption, activities which might constitute no more than tortious unfair labor practices in the context of normal industrial disputes would take on the added burden of criminal liability when the employer interfered with was the Government...  [W]hile such activity should not necessarily be protected, the appropriate sanctions should be determined by labor legislation, not the Criminal Code....[1]

This section requires that the obstruction be by means of violence, force, or physical interference.  The Code takes the position that in many instances of nonfeasance by private individuals, e.g., by a failure to file a report required by law, the possibility of misdemeanor liability is too severe a sanction.  In those cases where failure to do some act is attended by a substantial danger of disruption of governmental functions, special sections have been drafted to deal with the problems.[2]

Previous Hawaii law dealt with obstruction of governmental operations on an ad hoc basis; the previous coverage was somewhat spotty and the cases covered carried different penalties.[3]  Under previous law, threats of violence against public officials were penalized as misdemeanors.[4]  The Code seeks to extend the coverage of prior law to encompass protection of all governmental functions and to standardize the available penalties.

SUPPLEMENTAL COMMENTARY ON §710-1010

The Code as adopted by the Legislature in 1972 differs from the Proposed Draft in that in subsection (2)(b), the words "as provided by law" were inserted after the word "function."

Act 150, Session Laws 1980, reduced the offense from a misdemeanor to a petty misdemeanor.  In view of the relatively light sentences being imposed by the courts, the classification for the offense was changed to a petty misdemeanor in order to keep the cases in the district court, thus reducing the congestion in the circuit court and expediting the disposition of these cases.  Senate Standing Committee Report No. 693-80, House Standing Committee Report No. 874-80.

Act 91, Session Laws 2001, clarified the offense of obstructing government operations by adding the operation of a radio, telephone, television, or other telecommunication system owned or operated by the State or a county.  Electronic communications are utilized extensively by State and local governments, i.e., counties.  Current law did not cover intentional obstruction, impairment, or hindering of radio, telephone, television, or other telecommunication systems owned or operated by the State or counties.  Act 91 closed that gap.

Also, the term "peace officer", as used in the Penal Code, caused the Intermediate Court of Appeals to question whether the term meant "law enforcement officer".  Act 91 resolved the ambiguity by substituting that term for "peace officer" [throughout the Penal Code].  Conference Committee Report No. 23.

__________

§710-1010 Commentary:

1.  Prop. Mich. Rev. Cr. Code, comments at 329.

2.  E.g., §§710-1011, 1012.

3.  E.g., H.R.S. §§65-50 (interfering with the Kauai fire department), 66-48 (interfering with the Maui fire department), 740-12 (interfering with fish and game wardens), 121-33 (interfering with the National Guard).

4.  H.R.S. §725-6.



§710-1010.5 - Interference with reporting an emergency or crime.

[§710-1010.5]  Interference with reporting an emergency or crime.  (1)  A person commits the offense of interference with reporting an emergency or crime if the person intentionally or knowingly prevents a victim or witness to a criminal act from calling a 911-emergency telephone system, obtaining medical assistance, or making a report to a law enforcement officer.

(2)  Interference with the reporting of an emergency or crime is a petty misdemeanor. [L 2001, c 294, §1]

COMMENTARY ON §710-1010.5

Act 294, Session Laws 2001, established interference with the reporting of an emergency or crime as a petty misdemeanor.  The legislature found that perpetrators of domestic violence should not prevent victims and witnesses from contacting authorities for assistance in preventing domestic violence.  House Standing Committee Report No. 1222.



§710-1011 - Refusing to aid a law enforcement officer.

§710-1011  Refusing to aid a law enforcement officer.  (1)  A person commits the offense of refusing to aid a law enforcement officer when, upon a reasonable command by a person known to him to be a law enforcement officer, he intentionally refuses or fails to aid such law enforcement officer, in:

(a)   Effectuating or securing an arrest; or

(b)   Preventing the commission by another of any offense.

(2)  Refusing to aid a law enforcement officer is a petty misdemeanor.

(3)  A person who complies with this section by aiding a law enforcement officer shall not be held liable to any person for damages resulting therefrom, provided he acted reasonably under the circumstances known to him at the time. [L 1972, c 9, pt of §1; am L 2001, c 91, §4]

COMMENTARY ON §710-1011

This section is not designed to allow peace officers to foist their routine or dangerous duties upon innocent citizens.  The reasonable context in which this aid is required precludes requests for routine and unnecessary, as well as dangerous and unconscionable, aid.  The type of situation which the Code envisions is the request to a citizen, by a peace officer, to summon aid or render immediately vital information, where there is no question of danger, incrimination, or substantial inconvenience to the person of whom the aid is asked.  Various forms of this law may be found in the proposed revisions of other states.[1]

Previous Hawaii law provided for a $50 fine for refusal to aid a peace officer, under roughly the same circumstances as those provided in the Code.[2]  Instead, the Code imposes its lightest criminal penalty, petty misdemeanor, for this offense.

The waiver of civil liability in subsection (3) is both fair and necessary.  The waiver is fair in that it is hardly equitable to order a person to perform a useful act, on one hand, then expose the person to the threat of civil liability, on the other.  The waiver is necessary in that it would arguably be unreasonable to request such aid in many cases if all of the standards of civil liability were to apply.  The person of whom aid is asked might, therefore, be able justifiably to refuse to give it.

Case Notes

Cited:  57 H. 390, 557 P.2d 1334.

__________

§710-1011 Commentary:

1.  See N.Y.R.P.L. §195.10; Prop. Del. Cr. Code §§730, 731; Prop. Mich. Rev. Cr. Code §4250.

2.  H.R.S. §740-10.



§710-1012 - Refusing to assist in fire control.

§710-1012  Refusing to assist in fire control.  (1)  A person commits the offense of refusing to assist in fire control when:

(a)   Upon a reasonable command by a person known to him to be a firefighter, he intentionally refuses to aid in extinguishing a fire or in protecting property at the scene of a fire; or

(b)   Upon command by a person known to him to be a firefighter or law enforcement officer, he intentionally disobeys an order or regulation relating to the conduct of persons in the vicinity of a fire.

(2)  "Firefighter" means any officer of a fire department or any other person vested by law with the duty to extinguish fires.

(3)  Refusing to assist in fire control is a petty misdemeanor.

(4)  A person who complies with this section by assisting in fire control shall not be held liable to any person for damages resulting therefrom, provided he acted reasonably under the circumstances known to him at the time. [L 1972, c 9, pt of §1; am L 1977, c 191, §2; am L 1983, c 124, §15; am L 2001, c 91, §4]

COMMENTARY ON §710-1012

Subsection (1)(a) of this section is intended to place obligations upon the citizen in aiding fire control similar to those which §710-1011 places upon the citizen with regard to law enforcement.  Again, the request for aid need not be obeyed unless it is reasonable under the circumstances.

Subsection (1)(b) is related to the control of crowds and vehicles in the vicinity of a fire, under circumstances where disorderly conduct and riot-dispersal statutes would not apply.

The waiver of civil liability in subsection (4) is explained in the commentary to §710-1011.

Previous Hawaii law was substantially stricter than the Code in requiring all able-bodied men between 16 and 50 to aid in extinguishing a fire when properly so requested.  The section also imposed liability upon one who refused to lend necessary materials to the control of a fire.  The available penalty upon conviction was a fine of from $10 to $1,000.[1]  The Code more precisely states when aid is expected and what type can be requested.

__________

§710-1012 Commentary:

1.  H.R.S. §185-8.



§710-1013 - Compounding.

§710-1013  Compounding.  (1)  A person commits the offense of compounding if the person intentionally accepts or agrees to accept any pecuniary benefit as consideration for:

(a)   Refraining from seeking prosecution of an offense; or

(b)   Refraining from reporting to law-enforcement authorities the commission or suspected commission of any offense or information relating to the offense.

(2)  It is an affirmative defense to a prosecution under subsection (1) that the pecuniary benefit did not exceed an amount which the defendant believed to be due as restitution or indemnification for harm caused by the offense.

(3)  Compounding is a misdemeanor. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §710-1013

The harm in allowing the reporting or prosecution of any offense to be "bought off" need hardly be developed at length.  The very functioning of any effective system for penalizing criminal behavior depends upon the unhampered reporting and prosecution of offenses.  The traditional question is whether the offense of "compounding" shall apply to one who receives no pecuniary benefit, but nonetheless refrains from reporting an offense.  When the offense was a felony, the common law recognized the crime of misprision of a felony, even if no pecuniary benefit was conferred.  Most jurisdictions which have codified their penal law have rejected the crime of misprision,[1] as have most modern attempts at penal law revision.[2]

Subsection (2) excludes cases where the consideration accepted is believed to be due as restitution or indemnification, and it does not require judicial approval.  The commentary to the Model Penal Code, from which this section is derived, states the reason for the exception as follows:

Our society does not, in general, impose penal sanctions to compel persons to inform authorities of crime.  A person who refrains from reporting a crime of which he was the victim, because his loss has been made good, is no more derelict in his social duty than one who, out of indifference or friendship to the offender, fails to report a known offense.  The threat of prosecution for compounding is, in any event, ineffective to promote reporting of offenses by victims who are willing to "settle" with the offender, since compounding laws can easily be evaded by accepting restitution or indemnification without explicit "agreement" to drop prosecution.  Finally, compounding laws impugn the widespread practice of prosecutors, who are frequently content to drop prosecution when restitution has been made by the offender.[3]

Previous Hawaii law was in accord with the great majority of jurisdictions in rejecting the offense of misprision of a felony.  The law penalized compounding of an offense carrying a life sentence with roughly the same dispositions as the Code makes available for any case of compounding.[4]  When the compounding was of a lesser offense, the offense was a misdemeanor.[5]  The Code authorizes a uniform and, therefore, in some cases, more severe penalty than that authorized by present law.

__________

§710-1013 Commentary:

1.  M.P.C., Tentative Draft No. 9, comments at 207 (1959).

2.  M.P.C. §242.5; N.Y.R.P.L. §215.45; Prop. Del. Cr. Code §§736, 737; Prop. Mich. Rev. Cr. Code §4530; Prop. Pa. Cr. Code §2209.

3.  M.P.C., Tentative Draft No. 9, comments at 203 (1959).

4.  H.R.S. §725-5.

5.  Id.



§710-1014 - Rendering a false alarm.

§710-1014  Rendering a false alarm.  (1)  A person commits the offense of rendering a false alarm if the person knowingly causes a false alarm of fire or other emergency to be transmitted to or within an official or volunteer fire department, any other government agency, or any public utility that deals with emergencies involving danger to life or property.

(2)  Rendering a false alarm is a misdemeanor. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §710-1014

The rendering of a false fire alarm is almost universally made criminal.  The Code generalizes the principle to cover all emergency alarms and all governmental emergency organizations (the police would be included while responding to an alarm of this character), public utilities that deal with emergencies, and, in the case of fire departments, volunteer organizations.  The justification for the provision is the prevention of the "waste of government resources and the likelihood that the actor will cause personnel or equipment to be unavailable to deal with real emergencies."[1]

__________

§710-1014 Commentary:

1.  M.P.C., Tentative Draft No. 6, comments at 144 (1957).



§710-1014 - .5   Misuse of 911 emergency telephone service.

[§710-1014.5]    Misuse of 911 emergency telephone service.  (1)  A person commits the offense of misuse of 911 emergency telephone service if the person accesses the telephone number 911 and:

(a)   Knowingly causes a false alarm; or

(b)   Makes a false complaint or a report of false information in reckless disregard of the risk that a public safety agency will respond by dispatching emergency services.

(2)  Misuse of 911 emergency telephone service is a misdemeanor.

(3)  For purposes of this section, "public safety agency" means any federal, state, or county police, fire, emergency medical service, or civil defense relief agency. [L 2005, c 17, §1]

COMMENTARY ON §710-1014.5

Act 17, Session Laws 2005, established as a misdemeanor offense, the misuse of 911 emergency telephone service, when an individual accesses 911 and knowingly causes a false alarm or recklessly makes a false complaint or report.  The legislature found that the Act would prevent public safety agencies from wasting their time on false alarms and ensure that legitimate emergency requests were not hampered by the abuse of the emergency system.  Senate Standing Committee Report No. 1297, House Standing Committee Report No. 129.



§710-1015 - False reporting to law-enforcement authorities.

§710-1015  False reporting to law-enforcement authorities.  (1)  A person commits the offense of false reporting to law- enforcement authorities if the person intentionally makes a report or causes the transmission of a report to law-enforcement authorities relating to a crime or other incident within their concern when the person knows that the information contained in the report is false.

(2)  False reporting to law-enforcement authorities is a misdemeanor. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §710-1015

The rationale behind this section is much the same as that behind §710-1014:  it is undesirable that public resources be wasted, and it is possible that harm may occur from the diversion of public resources from legitimate needs.

The Model Penal Code and most recent state revisions deal with this problem directly.[1]  The Code avoids specific listings of what kinds of information may not be falsely related to law- enforcement authorities by penalizing all knowing transmission of false information relating to a crime or other incident within their concern.  This proscription would include cases where the crime or incident did not occur and where the report pretends to furnish information which the actor does not have.

Previous Hawaii law made false reporting to a police officer concerning a crime a misdemeanor.  The Code, while retaining the same penalty, broadens and clarifies the definition of the offense.

__________

§710-1015 Commentary:

1.  M.P.C. §241.5; N.Y.R.P.L. §240.50; Prop. Del. Cr. Code §735; Prop. Mich. Rev. Cr. Code §4540; Prop. Pa. Cr. Code §2106.



§710-1016 - Impersonating a public servant.

§710-1016  Impersonating a public servant.  (1)  A person commits the offense of impersonating a public servant if the person pretends to be a public servant other than a law enforcement officer and engages in any conduct in that capacity with intent to deceive anyone.

(2)  It is no defense to a prosecution under this section that the office the person pretended to hold did not in fact exist.

(3)  Impersonating a public servant is a misdemeanor. [L 1972, c 9, pt of §1; am L 1984, c 139, §2; am L 2001, c 91, §4]

Cross References

Harassment by impersonation, see §711-1106.6.

COMMENTARY ON §710-1016

The object of this section is to prevent imposition on people by the false pretense of authority.

Previous Hawaii law recognized the offense of false personation of a government officer and imposed a possible maximum sentence of one year's imprisonment or a fine of $100.[1]  The Code authorizes the same imprisonment, but a greater fine, for misdemeanors.  Excluded from Part II are offenses involving falsity which borders on perjury, e.g., false application or consent to marriage, false impersonation before a court.[2]  These problems are dealt with directly in Part VI of this chapter.  Statutory protection for private fraternal organizations, by making unauthorized display of the badge or insignia of the organization a crime, is eliminated.[3]  Also eliminated is the questionable distinction between the penalty which attaches to the unauthorized wearing of a police officer's uniform or badge and that which attaches to the unauthorized wearing of a uniform or badge which resembles a police officer's.[4]  Both situations are covered equally under this section provided other requirements are met.

SUPPLEMENTAL COMMENTARY ON §710-1016

Act 139, Session Laws 1984, amended this section to exclude the offense of impersonating a peace officer, which offense was made a class C felony.

Case Notes

Trial court properly found defendant guilty of impersonating a public servant under this section where defendant wrote and signed a letter to defendant's attorney, in the name of defendant's supervisor, requesting the attorney to ask the presiding judge to drop contempt charges against defendant.  94 H. 440 (App.), 16 P.3d 845.

__________

§710-1016 Commentary:

1.  H.R.S. §742-2.

2.  See H.R.S. §742-1.

3.  Id. §742-5.

4.  Compare id. §§742-3 with 742-4.



§710-1016.3 - Obtaining a government-issued identification document under false pretenses in the first degree.

[§710-1016.3]  Obtaining a government-issued identification document under false pretenses in the first degree.  (1)  A person commits the offense of obtaining a government-issued identification document under false pretenses in the first degree if that person, with intent to mislead a public servant and intent to facilitate a felony, obtains an identification document issued by the State or any political subdivision thereof by:

(a)   Making any statement, oral or written, that the person does not believe to be true, in an application for any identification document issued by the State or any political subdivision thereof; or

(b)   Submitting or inviting reliance on any writing that the person knows to be falsely made, completed, or altered.

(2)  Obtaining a government-issued identification document under false pretenses in the first degree is a class C felony. [L 2002, c 224, pt of §2]



§710-1016.4 - Obtaining a government-issued identification document under false pretenses in the second degree.

[§710-1016.4]  Obtaining a government-issued identification document under false pretenses in the second degree.  (1)  A person commits the offense of obtaining a government-issued identification document under false pretenses in the second degree if that person, with intent to mislead a public servant, obtains an identification document issued by the State or any political subdivision thereof by:

(a)   Making any statement, oral or written, that the person does not believe to be true, in an application for any identification document issued by the State or any political subdivision thereof; or

(b)   Submitting or inviting reliance on any writing that the person knows to be falsely made, completed, or altered.

(2)  Obtaining a government-issued identification document under false pretenses in the second degree is a misdemeanor. [L 2002, c 224, pt of §2]

Revision Note

Sections 710-1016.3 and 710-1016.4 were enacted as additions to part V but were codified to this part pursuant to §23G-15.

COMMENTARY ON §§710-1016.3 AND 1016.4

Act 224, Session Laws 2002, added these sections to provide criminal penalties for persons who obtain identity documents under false pretenses.  The legislature found that misappropriation of personal identification information was on the rise.  Act 224 addresses the criminal conduct associated with intentional identity theft.  Conference Committee Report No. 25-02.



§710-1016 - .

§710-1016.5  REPEALED.  L 1987, c 130, §2.



§710-1016.6 - Impersonating a law enforcement officer in the first degree.

[§710-1016.6]  Impersonating a law enforcement officer in the first degree.  (1)  A person commits the offense of impersonating a law enforcement officer in the first degree if, with intent to deceive, the person pretends to be a law enforcement officer and is armed with a firearm.

(2)  Impersonating a law enforcement officer in the first degree is a class C felony. [L 1987, c 130, pt of §3]



§710-1016.7 - Impersonating a law enforcement officer in the second degree.

[§710-1016.7]  Impersonating a law enforcement officer in the second degree.  (1)  A person commits the offense of impersonating a law enforcement officer in the second degree if, with intent to deceive, the person pretends to be a law enforcement officer.

(2)  Impersonating a law enforcement officer in the second degree is a misdemeanor. [L 1987, c 130, pt of §3]

Case Notes

Police officers did not violate a civil process server's Fourth Amendment rights, because the officers had probable cause to arrest the process server for impersonating a law enforcement officer; since no constitutional violation occurred, the officers were entitled to qualified immunity.  348 F. Supp. 2d 1165.



§710-1016.8 - Presumptions.

[§710-1016.8]  Presumptions.  Any person other than a law enforcement officer, who wears the uniform or displays the badge or identification card of a law enforcement officer, or who wears a uniform or displays a badge or identification card resembling the uniform, badge or identification card of a law enforcement officer, or a badge or identification card purported to be a law enforcement officer's badge or identification card, shall be presumed to be pretending to be a law enforcement officer. [L 1987, c 130, pt of §3]



§710-1016.9 - Defense.

[§710-1016.9]  Defense.  (1)  Employment by the State or a subdivision thereof or by the United States as a law enforcement officer at the time of the conduct charged is an affirmative defense to a prosecution for impersonating a law enforcement officer.

(2)  It is no defense to a prosecution for impersonating a law enforcement officer that the office the person pretended to hold did not in fact exist. [L 1987, c 130, pt of §3]

COMMENTARY ON §§710-1016.6 TO 1016.9

Act 130, Session Laws 1987, was enacted by the legislature because it was concerned about the increase in the incidence of police impersonators.  The legislature believed it was important to be able to prosecute people who intend to deceive others by impersonating law enforcement officers.  Senate Conference Committee Report No. 85, House Conference Committee Report No. 60.



§710-1017 - Tampering with a government record.

§710-1017  Tampering with a government record.  (1)  A person commits the offense of tampering with a government record if:

(a)   The person knowingly and falsely makes, completes, or alters, or knowingly makes a false entry in, a written instrument which is or purports to be a government record or a true copy thereof; or

(b)   The person knowingly presents or uses a written instrument which is or purports to be a government record or a true copy thereof, knowing that it has been falsely made, completed, or altered, or that a false entry has been made therein, with intent that it be taken as genuine; or

(c)   The person knowingly records, registers, or files, or offers for recordation, registration, or filing, in a governmental office or agency, a written statement which has been falsely made, completed, or altered, or in which a false entry has been made, or which contains a false statement or false information; or

(d)   Knowing the person lacks the authority to do so:

(i)  The person intentionally destroys, mutilates, conceals, removes, or otherwise impairs the availability of any government records; or

(ii)  The person refuses to deliver up a government record in the person's possession upon proper request of a public servant entitled to receive such record for examination or other purposes.

(2)  For the purpose of this section, "government record" includes all official books, papers, written instruments, or records created, issued, received, or kept by any governmental office or agency or required by law to be kept by others for the information of the government.

(3)  Tampering with government records is a misdemeanor. [L 1972, c 9, pt of §1; am L 1991, c 145, §2; gen ch 1993]

COMMENTARY ON §710-1017

This section is intended to penalize conduct which undermines confidence in the accuracy of public records.  The accuracy of public records is essential to efficient public administration and, beyond the immediate context of public administration, the government has an interest in protecting public confidence in its records.

This section does not require that the misuse of the public record be with intent to defraud another, i.e., to injure an interest which has value, as do the sections on forgery.  Nor does this section require that the information made part of the public record, or offered for recordation, registration, or filing, be under oath or sworn to, as do the sections on perjury and related offenses.  Those offenses, however, do complement the offense of tampering with public records, but they deal directly, and in a more precise context, with the aggravated circumstances presented.

This section is also addressed to the problem of access to public records.  Obviously, acts of destruction and concealment impair the efficiency of public administration.  Subsection (1)(d)(i) is intended primarily to cover acts of destruction, concealment, or impairment by individuals vis-a-vis the government, whereas subsection (1)(d)(ii) is intended primarily to cover the situation where a public servant refuses to surrender records to another public servant when the public servant has the duty to do so.  Both clauses of this subsection are, however, worded broadly in order to cover acts of destruction, concealment, or retention outside their areas of immediate concern.

Subsection (2) is intended to be inclusive and to cover not only records traditionally considered "public" but also information kept for the benefit of the government, such as medical prescription records.

Previous Hawaii law on tampering with public records is similar to the code,[1] however the Code covers acts of tampering not covered under prior law, clarifies the acts that are covered, and dispenses with the former, archaic requirement of "malice" as it relates to this offense.

__________

§710-1017 Commentary:

1.  H.R.S. §753-3.



§710-1017.5 - Sale or manufacture of deceptive identification document; penalties.

[§710-1017.5]  Sale or manufacture of deceptive identification document; penalties.  (1)  A person commits the offense of sale or manufacture of deceptive identification document if the person intentionally or knowingly manufactures, sells, offers for sale, furnishes, offers to be furnished, transports, offers to be transported, or imports or offers to be imported into this State a deceptive identification document.

(2)  As used in this section, "deceptive identification document" means any identification document not issued by a governmental agency that purports to be, or that might deceive a reasonable person into believing that it is, an identification document issued by a governmental agency, including a driver's license, identification card, birth certificate, passport, or social security card.

(3) The sale or manufacture of a deceptive identification document is a class C felony.

(4)  Any property used or intended for use in the commission of, attempt to commit, or conspiracy to commit an offense under this section, or that facilitated or assisted such activity, shall be subject to forfeiture under chapter 712A. [L 2001, c 230, §1]

Cross References

Protection of personal information, civil remedies, see chapters 487J, 487N, and 487R.

COMMENTARY ON §710-1017.5

Act 230, Session Laws 2001, created the criminal offense of the sale or manufacture of deceptive identification documents.  Testimony regarding the measure indicated that identification documents, such as driver licenses, identification cards, and birth certificates, have become prey to unscrupulous commercial enterprises that have created a market for selling falsified official identification documents.  False identification documents could be used in place of authentic documents for everyday purposes, such as proof of identification, age, or citizenship.  Senate Standing Committee Report No. 1131.



§710-1018 - Securing the proceeds of an offense.

§710-1018  Securing the proceeds of an offense.  (1)  A person commits the offense of securing the proceeds of an offense if, with intent to assist another in profiting or benefiting from the commission of a crime, he aids the person in securing the proceeds of the crime.

(2)  Securing the proceeds of an offense is a class C felony if the person assisted committed a class A or B felony or murder of any degree; otherwise it is a misdemeanor. [L 1972, c 9, pt of §1; am L 1997, c 149, §5]

COMMENTARY ON §710-1018

This section is aimed at persons who aid others to accomplish the unlawful objects of their crimes, for example, by safeguarding the proceeds thereof or converting the proceeds into a negotiable form.  The actor need not have the intent to hinder prosecution required under §§710-1029 and 1030.  As the Model Penal Code commentary points out, there would be "a certain artificiality in proceeding on the theory of obstruction of justice [by hindering prosecution] against one who has really linked himself to the principal offense, and whose interest in frustrating detection is bound to be as much for himself as others."[1]

Previous Hawaii law was more limited than the Code and dealt only with receiving stolen goods.[2]  The Code deals with all acts of securing the proceeds of an offense.

SUPPLEMENTAL COMMENTARY ON §710-1018

Act 149, Session Laws 1997, amended this section to provide that securing the proceeds of an offense is a class C felony if the person assisted, committed murder of any degree.  The legislature found that the offense of murder warrants punishment that is sufficient to fit the grave consequences of the crime.  Senate Standing Committee Report No. 1600.

__________

§710-1018 Commentary:

1.  M.P.C., Tentative Draft No. 9, comments at 202 (1959).

2.  H.R.S., Chapter 761.



§710-1019 - Destroying or defacing official notices; penalty.

[§710-1019]  Destroying or defacing official notices; penalty.  (1)  Any person who intentionally or knowingly removes, destroys or defaces any notice posted in compliance with any statute, rule, order of court, or order of the department of health, before the expiration date of the notice, shall be guilty of a violation subject to a fine of not more than $100.

(2)  Any such notice shall prominently include the expiration date and a statement, "THE DESTRUCTION, REMOVAL, OR DEFACEMENT OF THIS NOTICE PRIOR TO THE EXPIRATION DATE IS PROHIBITED BY LAW AND PUNISHABLE BY FINE." [L 1991, c 223, §1]

Revision Note

Subsections redesignated.

COMMENTARY ON §710-1019

Act 223, Session Laws 1991, added this section which provides a penalty for destroying or defacing official notices.  The legislature felt that a protected notice should contain a statement that the destruction, removal or defacement of an official notice is prohibited by law, in order to make it clear to the public the importance of the document.  Conference Committee Report No. 46.



§710-1020 - Escape in the first degree.

PART III.  ESCAPE AND OTHER OFFENSES RELATED TO CUSTODY

§710-1020  Escape in the first degree.  (1)  A person commits the offense of escape in the first degree if the person intentionally employs physical force, the threat of physical force, or a dangerous instrument against the person of another in escaping from a correctional or detention facility or from custody.

(2)  Escape in the first degree is a class B felony. [L 1972, c 9, pt of §1; gen ch 1993]

Case Notes

Defendant escaped from prison when defendant failed to return from furlough.  71 H. 251, 787 P.2d 690.



§710-1021 - Escape in the second degree.

§710-1021  Escape in the second degree.  (1)  A person commits the offense of escape in the second degree if the person intentionally escapes from a correctional or detention facility or from custody.

(2)  Escape in the second degree is a class C felony. [L 1972, c 9, pt of 1; gen ch 1993]

Case Notes

Defense of necessity under §703-302 is available in escape situations.  58 H. 252, 566 P.2d 1378.

Minor failing to return to detention facility after furlough commits escape.  59 H. 456, 583 P.2d 337.

Sufficiency of indictment.  59 H. 549, 584 P.2d 117.

Arrest is complete and defendant is in "custody" when defendant has submitted to police and process of taking defendant to police station or to a judge has commenced.  62 H. 99, 612 P.2d 102.

Although not handcuffed, defendant had been placed under arrest and was therefore in custody for purposes of escape statute.  72 H. 360, 817 P.2d 1060.

COMMENTARY ON §§710-1020 AND 1021

The basic offense of escape is punished by the Code as a class C felony.  When the aggravating circumstances of force or violence are present, the grade of the offense is increased to a class B felony.

Escape is a fairly serious offense not only because of the potential danger to guards and bystanders incident to the nature of the activity but because it undermines the effectiveness of the system of criminal correction and punishment.  From the administrative point of view, there are the disruptions of prison routine and the expense of recapture to consider as additional social evils.  Moreover, when a question is raised concerning the legality of the detention, it is desirable to encourage reliance on legal processes, rather than self-help, to terminate any unjustified detention.  In the absence of force or violence, the above social dangers and administrative inconvenience, alone, justify the class C felony sanction.

Previous Hawaii law graded escape on the basis of the crime for which the actor was originally in custody.[1]  There are two objections to this approach.  First, where the actor has been lawfully imprisoned as a sanction for a crime which the actor has committed, the danger presented by the actor's escape is sui generis and has nothing to do with the offense for which the actor was committed.  If a thief and a forger (or an accused thief and an accused forger) were to escape by identical methods, they should be penalized identically, according to the danger presented by their escapes alone.  Hence, the Code has rejected this aspect of the former law and grades escapes according to the degree of individual and social danger presented by the actor's conduct.

SUPPLEMENTAL COMMENTARY ON §§710-1020 AND 1021

The Code as adopted by the Legislature in 1972 differs from the Proposed Draft in two areas.  First, it includes escapes from "correctional" as well as "detention" facilities while the Proposed Draft did not.  Correctional facilities were included in order to clarify that the offenses apply to existing diagnostic and rehabilitation programs as well as detention facilities.  Conference Committee Report No. 2 (1972).

Second, the Code makes the penalty for escape more severe than the Proposed Draft.  Under the Code, escape in the first degree is a class B felony, and escape in the second degree is a class C felony.  The Proposed Draft had stated the penalties as class C and misdemeanor, respectively.

__________

§§710-1020 And 1021 Commentary:

1.  H.R.S. §§740-1 through 740-3.



§710-1022 - Promoting prison contraband in the first degree.

§710-1022  Promoting prison contraband in the first degree.  (1)  A person commits the offense of promoting prison contraband in the first degree if:

(a)   The person intentionally conveys a dangerous instrument or drug to any person confined in a correctional or detention facility; or

(b)   Being a person confined in a correctional or detention facility, the person intentionally makes, obtains, or possesses a dangerous instrument or drug.

(2)  A "dangerous instrument" shall have the same meaning as defined in section 707-700; a dangerous instrument may only be possessed by or conveyed to a confined person with the facility administrator's express prior approval.  A "drug" shall include dangerous drugs, detrimental drugs, harmful drugs, intoxicating compounds, marijuana, and marijuana concentrates as listed in section 712-1240; a drug may only be possessed by or conveyed to a confined person with the facility administrator's express prior approval and under medical supervision.

(3)  Promoting prison contraband in the first degree is a class B felony. [L 1972, c 9, pt of §1; am L 1976, c 99, §1; am L 1986, c 339, §79; gen ch 1993]

Case Notes

As suspect classification or fundamental right was not involved, and based upon dissimilar statutory treatment generally accorded to possession of marijuana as opposed to alcohol, where there was a rational basis for dissimilar punishment, section did not violate defendant's equal protection right because it imposed a more severe penalty for marijuana possession than for alcohol possession under §710-1023.  92 H. 217 (App.), 990 P.2d 115.

Section 710-1023(1)(b) (1993) is a lesser included offense of subsection (2)(b).  92 H. 217 (App.), 990 P.2d 115.



§710-1022 - And 1023 Commentary: 1.

§710-1023  Promoting prison contraband in the second degree.  (1)  A person commits the offense of promoting prison contraband in the second degree if:

(a)   The person intentionally conveys known contraband to any person confined in a correctional or detention facility; or

(b)   Being a person confined in a correctional or detention facility, the person intentionally makes, obtains, or possesses known contraband.

(2)  "Contraband" means any article or thing, other than a dangerous instrument or drug as defined in section 710-1022(2), that a person confined in a correctional or detention facility is prohibited from obtaining or possessing by statute, rule, or order.

(3)  Promoting prison contraband in the second degree is a class C felony. [L 1972, c 9, pt of §1; gen ch 1993; am L 1999, c 23, §1]

COMMENTARY ON §§710-1022 AND 1023

These sections penalize the introduction into correctional or detention facilities of materials likely to be used to effectuate escape or otherwise contravene prison rules.  Where the materials involved are intrinsically dangerous, to the actor or others, the offense is made a class B felony.  Otherwise, it is a class C felony.  It is clear that the peculiar population in correctional and detention facilities warrants the reinforcement of regulatory measures by criminal penalties.

The definition of "unapproved dangerous instrument" is intended to ensure that it is not criminal "for a prisoner to have articles of potential danger when they are made available to him by prison authorities, e.g., in connection with tasks assigned to the prisoner."[1]

The definition of "unapproved drug" is intended to allow prison authorities to regulate the use of drugs by prisoners under their control.  References to "narcotic drugs" or "dangerous drugs" would make the regulatory power of prison authorities depend on the statutory definition of those terms; a result which is undesirable.  The power of prison authorities ought not to depend on the ability of the Legislature to continually enact amendments which reflect the current drug market.  Furthermore, definitions of those terms for purposes of drug abuse offenses would not necessarily serve the needs of prison population control.

Previous Hawaii law made it unlawful for one to bring into or to have possession of "any alcohol, harmful drug, narcotic drug in any amount, or firearm within or on the grounds of" any detention facility, "unless in the course of his duty or profession, without the permission of the superintendent" in charge of the facility.[2]  This former offense corresponds roughly to promoting contraband in the first degree in its coverage and penalty.  The Code removes alcohol from the first degree offense, but otherwise expands the offense by including "dangerous instruments," not just "firearms."  For example, crowbars and knives, as well as pistols, would be covered.  Moreover, the statutory definition of "harmful drug" was "specific" in stating the types of drugs regarded as "harmful."  The Code makes the definition "procedural" and requires the prior approval of the supervisor of the facility.  The residual second degree offense is an addition to the existing law.

SUPPLEMENTAL COMMENTARY ON §§710-1022 AND 1023

The Proposed Draft had limited the offense of promoting prison contraband to detention facilities.  When the Legislature adopted the Code, it added correctional facilities to clarify that the offenses apply to diagnostic and rehabilitation programs as well as detention facilities.  Conference Committee Report No. 2 (1972).  The Legislature also raised the penalties to class B felony and class C felony, instead of class C felony and petty misdemeanor, as recommended by the Proposed Draft.

Act 99, Session Laws 1976, amended §710-1022 to provide more workable definitions for materials prohibited from introduction into correctional and detention facilities.  The term "unapproved dangerous instrument or unapproved drug" was replaced by "dangerous instrument or drug" and the meanings of "dangerous instrument" and "drug" were tied to the meanings set forth in §707-700(4) and §712-1240(1) to (3) and (5) to (7).

Act 23, Session Laws 1999, amended §710-1023 by clarifying the definition of contraband as used for the offense of promoting prison contraband in the second degree.  The legislature found that §710-1022 (relating to the offense of promoting prison contraband in the first degree) deals exclusively with dangerous instruments and drugs.  Section 710-1023 (relating to the offense of promoting prison contraband in the second degree) also includes dangerous instruments and drugs within the definition of "contraband".  The term "contraband" as used in §710-1023 includes any article or thing which the inmate is prohibited by law to possess.  By definition, this would include dangerous instruments or drugs which are already prohibited in §710-1022.  As a result, the prohibitions in §§710-1022 and 710-1023 overlap.  Under a current Hawaii supreme court ruling, if two degrees of an offense overlap, the offender must be charged with the lesser offense.  As a result, §710-1022, which carries the higher class B felony penalty, is currently ineffectual and cannot be utilized by prosecutors.  The legislature found that the Act clarified the ambiguity in the law and gave effect to the original legislative intent of the two provisions.  House Standing Committee Report No. 432, Senate Standing Committee Report No. 1388.

Case Notes

As suspect classification or fundamental right was not involved, and based upon dissimilar statutory treatment generally accorded to possession of marijuana as opposed to alcohol, where there was a rational basis for dissimilar punishment, §710-1022 did not violate defendant's equal protection right because it imposed a more severe penalty for marijuana possession than for alcohol possession under this section.  92 H. 217 (App.), 990 P.2d 115.

Subsection (1)(b) (1993) is a lesser included offense of §710-1022(2)(b).  92 H. 217 (App.), 990 P.2d 115.

__________

§§710-1022 And 1023 Commentary:

1.  M.P.C., Tentative Draft No. 8, comments at 137 (1958).

2.  H.R.S. §353-49.



§710-1024 - Bail jumping in the first degree.

§710-1024  Bail jumping in the first degree.  (1)  A person commits the offense of bail jumping in the first degree if, having been released from custody by court order with or without bail, upon condition that the person will subsequently appear as ordered in connection with a charge of having committed a felony, the person knowingly fails to appear as ordered.

(2)  Bail jumping in the first degree is a class C felony. [L 1972, c 9, pt of §1; am L 1993, c 10, §1; am L 2004, c 17, §1]



§710-1025 - Bail jumping in the second degree.

§710-1025  Bail jumping in the second degree.  (1)  A person commits the offense of bail jumping in the second degree if, having been released from custody by court order with or without bail, upon condition that the person will subsequently appear as ordered in connection with a charge of having committed a misdemeanor or a petty misdemeanor, the person knowingly fails to appear as ordered.

(2)  Bail jumping in the second degree is a misdemeanor. [L 1972, c 9, pt of §1; gen ch 1993; am L 2004, c 17, §2]

COMMENTARY ON §§710-1024 AND 1025

Unlike the sections dealing with escape, the sanctions for bail jumping are based upon the actor's breaking of a covenant the actor has made with the law.  The actor has promised that the actor will appear before a certain court on a certain date.  The seriousness of the breach of the covenant is directly proportional to the gravity of the offense for which the actor must answer at the appointed time.  Hence, the sanctions are roughly proportional to the gravity of the offense charged:  jumping bail for class A, B or C felonies is a class C felony; jumping bail for lesser offenses is a misdemeanor.

Hawaii previously did not have criminal penalties for forfeiture of bail.  This is a reflection of the philosophy of a number of jurisdictions that rely too heavily upon the monetary sanction to secure compliance with an order to appear at some future date.  Such a philosophy, when coupled with the fee required by professional bail bondsmen, may lead to disproportionately heavy bails being set for relatively poor individuals.  The Code espouses a more general use of the criminal sanction for failure to appear, encouraging the release of relatively poor people either on minimal bail or on their own recognizance, and assuring the appearance of the more wealthy people who might otherwise be inclined to forfeit.

SUPPLEMENTAL COMMENTARY ON §§710-1024 AND 1025

The Code as adopted by the Legislature differs from the Proposed Draft in two respects.  In §710-1024, the term "or C" was inserted before the term "felony."  Thus, a person commits the offense of bail jumping in the first degree if the person fails to appear in connection with a charge of class A or B or C felony.

In §710-1025, the term "a Class C felony" which was in the Proposed Draft was deleted so that the offense of bail jumping in the second degree is restricted to failure to appear involving charges of a misdemeanor or petty misdemeanor only.

Act 10, Session Laws 1993, amended §710-1024 to clarify that bail jumping in the first degree applies to all felonies, including murder in the first and second degrees and other nondesignated felonies specified in the Hawaii Revised Statutes other than in the penal code, rather than only to felonies designated as class A, B, or C.  Act 10 also made the language in that section gender neutral.  House Standing Committee Report No. 864, Senate Standing Committee Report No. 450.

Act 17, Session Laws 2004, amended §§710-1024 and 710-1025 by lowering the state-of-mind requirement for bail jumping offenses from "intentionally" to "knowingly".  The legislature found that the change from "intentionally" to "knowingly" failing to appear may deter individuals from missing their court dates and facilitate convictions for bail jumping.  House Standing Committee Report No. 201-04, Senate Standing Committee Report No. 3082.



§710-1026 - Resisting arrest.

§710-1026  Resisting arrest.  (1)  A person commits the offense of resisting arrest if the person intentionally prevents a law enforcement officer acting under color of the law enforcement officer's official authority from effecting an arrest by:

(a)   Using or threatening to use physical force against the law enforcement officer or another; or

(b)   Using any other means creating a substantial risk of causing bodily injury to the law enforcement officer or another.

(2)  Resisting arrest is a misdemeanor. [L 1972, c 9, pt of §1; gen ch 1993; am L 2001, c 91, §4]

COMMENTARY ON §710-1026

Resisting arrest is one of the commonest forms of obstructing government operation.  The Code deals specifically with resisting arrest out of a desire to confine the offense to forcible resistance that involves some substantial danger to the person.  Mere non-submission ought not to be an offense.  One who runs away from an arresting officer or who makes an effort to shake off the officer's detaining arm might be said to obstruct the officer physically,[1] but this type of evasion or minor scuffling is not unusual in an arrest, nor would it be desirable to make it a criminal offense to flee arrest.  In this case the proper social course is to authorize police pursuit and use of reasonable force to effect the arrest.  If the actor is captured, the actor may be convicted of the underlying offense.  If conviction cannot be had, it would be a grave injustice to permit prosecution for an unsuccessful effort, by an innocent person, to evade the police.[2]

Note that the arrest may be either of the actor or of a third person:  the social and individual harms involved are the same in either case.  Moreover, it is no defense to a charge under this section that the officer was making an unlawful arrest, provided the officer was acting under color of law.  American jurisdictions have almost universally rejected the common-law doctrine that it is permissible to resist an unlawful arrest with as much force as one has at one's disposal.  In a well-ordered society, the evils involved in allowing such resistance far outweigh the infrequent and usually minor inconvenience of submitting to any arrest made under color of law and disputing it within the legal framework.  The requirement that the arrest be made under color of the officer's official authority obviates the necessity for a separate section barring such a defense.

The previous Hawaii law penalizing interference with an arresting police officer was similar to this section of the Code, except that the former law did not require the use of force or the risking of bodily injury.  The penalties are roughly the same.[3]

Cases of interference which do not involve force or risk of bodily injury, but which present serious social dangers are included under §§710-1029 and 1030 as cases of hindering prosecution.  This section of the Code is in accord with the Model Penal Code and with most recent state revisions in both definition and penalty.[4]

Case Notes

Resisting arrest statute not applicable where defendant's arrest was complete and defendant was in custody before fleeing police.  72 H. 360, 817 P.2d 1060.

Statutory references in oral charge did not cure the omission of essential elements in resisting arrest and assault against a police officer counts of the charge.  77 H. 309, 884 P.2d 372.

Mentioned:  9 H. App. 315, 837 P.2d 1313.

__________

§710-1026 Commentary:

1.  But see, §710-1010(2)(a) which limits §710-1010 (obstructing government operations) to non-arrest situations.

2.  M.P.C., Tentative Draft No. 8, comments at 128-29 (1958).

3.  H.R.S. §740-11.

4.  M.P.C. §242.2; Prop. Mich. Rev. Cr. Code §4625; Prop. Pa. Cr. Code §2205.



§710-1027 - Resisting an order to stop a motor vehicle.

§710-1027  Resisting an order to stop a motor vehicle.  (1)  A person commits the offense of resisting an order to stop a motor vehicle if the person intentionally fails to obey a direction of a law enforcement officer, acting under color of the law enforcement officer's official authority, to stop the person's vehicle.

(2)  Resisting an order to stop a motor vehicle is a misdemeanor. [L 1972, c 9, pt of §1; gen ch 1993; am L 2001, c 91, §4]

COMMENTARY ON §710-1027

This section is designed to deal with the special problems incident to motor vehicle direction and apprehension of suspects in motor vehicles.  Note that whereas it is not made an offense to evade arrest by running away, if the attempt to escape involves a motor vehicle, this section comes into operation.  One reason for this special treatment is the inherent danger involved in escape and pursuit by motor vehicle.  Another reason, incident to traffic direction and control, is the desirability of giving a peace officer criminal sanctions to back up the peace officer's reasonable traffic directions.

The section specifies that the actor act intentionally.  For conviction the actor must have recognized the person giving the order to be a peace officer.  For the same reasons discussed in the commentary to §710-1026, it is no defense that the order given was unlawful.

Previous Hawaii law had no specific provision relating to this situation.

Case Notes

Charge was fatally defective for failing to allege intent.  68 H. 586, 723 P.2d 185.

Evidence held sufficient.  1 H. App. 651, 624 P.2d 940.

Harm committed by defendant resisting an order to stop a motor vehicle under subsection (1) by driving away after traffic stop not reasonably designed to actually avoid possible serious physical harm to defendant or passenger under §703-302(1)(a).  81 H. 147 (App.), 913 P.2d 558.



§710-1028 - Hindering prosecution; definition of rendering assistance.

§710-1028  Hindering prosecution; definition of rendering assistance.  For the purposes of sections [710-1029 and 710-1030], a person renders assistance to another if he:

(1)  Harbors or conceals such person;

(2)  Warns such person of impending discovery, apprehension, prosecution, or conviction, except this does not apply to a warning given in connection with an effort to bring another into compliance with the law;

(3)  Provides such person with money, transportation, weapon, disguise, or other means of avoiding discovery, apprehension, prosecution, or conviction;

(4)  Prevents or obstructs, by means of force, deception, or intimidation, anyone from performing an act that might aid in the discovery, apprehension, prosecution, or conviction of such person; or

(5)  Suppresses by an act of concealment, alteration, or destruction any physical evidence that might aid in the discovery, apprehension, prosecution, or conviction of such person. [L 1972, c 9, pt of §1]



§710-1029 - Hindering prosecution in the first degree.

§710-1029  Hindering prosecution in the first degree.  (1)  A person commits the offense of hindering prosecution in the first degree if, with the intent to hinder the apprehension, prosecution, conviction, or punishment of another for a class A, B, or C felony or murder in any degree, the person renders assistance to the other person.

(2)  Hindering prosecution in the first degree is a class C felony. [L 1972, c 9, pt of §1; am L 1997, c 149, §6]

SUPPLEMENTAL COMMENTARY ON §§710-1028 TO 1030

Act 149, Session Laws 1997, amended §710-1029 to provide that a person commits the offense of hindering prosecution in the first degree if with the intent to hinder the apprehension, prosecution, conviction, or punishment of another for murder in any degree, the person renders assistance to the other person.  The legislature found that the offense of murder warrants punishment that is sufficient to fit the grave consequences of the crime.  Senate Standing Committee Report No. 1600.



§710-1030 - Hindering prosecution in the second degree.

§710-1030  Hindering prosecution in the second degree.  (1)  A person commits the offense of hindering prosecution in the second degree if, with the intent to hinder the apprehension, prosecution, conviction, or punishment of another for a crime, he renders assistance to such person.

(2)  Hindering prosecution in the second degree is a misdemeanor. [L 1972, c 9, pt of §1]

COMMENTARY ON §§710-1028 TO 1030

These sections, along with §§710-1013 (compounding) and 710-1018 (securing the proceeds of an offense), would have been treated at common law under the heading of accessory after the fact.  However, in keeping with the philosophy stated in those earlier sections, liability for conduct relating to an offense which has already been consummated ought to be determined more with regard to the dangerousness of the particular post-offense acts involved than with regard to the dangerousness of the prior substantive offense.  Thus, the conduct involved in these sections is treated sui generis as a form of obstructing justice.  The offense of hindering prosecution focuses on the fact that the real danger involved in such conduct is that of subverting or obstructing the administration of justice.[1]  The particular nature of the prior offense is important only to the extent that it is an index of the general gravity which the associated obstruction represents.  However, the gravity of the obstruction is not necessarily equivalent with the gravity of the prior offense.  The Code incorporates this index, to the extent that it has value, by relating the crime which the person assisted has committed to the grading of §§710-1029 and 1030.

The underlying conduct involved in these sections is that of rendering assistance to another.  Such assistance is defined in terms of attempts to evade or impede justice at any stage of the apprehension, prosecution, conviction, or punishment of a potential or actual offender.  Where the underlying offense is a class A, B or C felony, hindering prosecution is a class C felony.  Where the underlying offense is a misdemeanor or petty misdemeanor, or where culpability on the part of the other with respect to class or grade of the underlying cause cannot be proved, hindering prosecution is a misdemeanor.

Previous Hawaii law had no specific provisions equivalent to these sections.  Conduct covered by these sections would have been covered, in part, under the former sections relating to principals and accessories,[2] or escape.[3]  Prior coverage was spotty and inconsistent.  For instance, the accessory section provided no liability for acts of concealment where the underlying offense was not punishable by imprisonment for five years or more.[4]  Where an escapee was concealed or harbored, the offense was a misdemeanor[5] notwithstanding the fact that the escape was punishable, under prior law, by only a three-year term.

The Code attempts to treat the offense of hindering prosecution in a general manner rather than on an ad hoc basis.  Hindering the apprehension of an escapee is not treated separately; escape being an offense, one who hinders the apprehension of an escapee would come within the coverage of §710-1030.  Because the conduct is treated generally, its coverage is more complete and the gradation of offenses more rational than under prior law.

SUPPLEMENTAL COMMENTARY ON §§710-1028 TO 1030

The Code differs from the Proposed Draft in that the offense of hindering prosecution in the first degree includes assistance rendered in connection with a class C felony, as well as class A and B felonies.

Act 149, Session Laws of 1997, amended this section to provide that a person commits the offense of hindering prosecution in the first degree if with the intent to hinder the apprehension, prosecution, conviction, or punishment of another for murder in any degree, the person renders assistance to the other person.

The legislature found that the offense of murder warrants punishment that is sufficient to fit the grave consequences of the crime.  Senate Standing Committee Report No. 1600.

__________

§§710-1028 To 1030 Commentary:

1.  See M.P.C., Tentative Draft No. 9, comments at 195 (1959).

2.  H.R.S., Chapter 704.

3.  Id. §740-3.

4.  Id. §704-5.

5.  Id. §740-3.



§710-1031 - Intimidating a correctional worker.

§710-1031  Intimidating a correctional worker.  (1)  A person commits the offense of intimidation of a correctional worker if the person uses force upon or a threat of force directed to a correctional worker, or the correctional worker's immediate family, with intent to influence such worker's conduct, decision, action or abstention from action as a correctional worker.

(2)  "Correctional worker," as used in this section means any employee of the State or any county who works in a correctional or detention facility, a court, a paroling authority or who by law has jurisdiction over any legally committed offender or any person placed on probation or parole.

(3)  "Threat" as used in this section means any threat proscribed by section 707-764(1).

(4)  Intimidation of a correctional worker is a Class B felony. [L 1974, c 196, §1; am L 1980, c 267, §1; gen ch 1993]

COMMENTARY ON §710-1031

Act 196, Session Laws 1974, added this section "to provide class B felony sanctions against those persons who, by threat of harm directed to a correctional worker or his immediate family, intend to influence or deter the correctional worker in performing his duties."  House Standing Committee Report No. 731-74.

The Committee Report further states:  "Your Committee notes that under the present law, threatening correctional personnel would be a violation of §707-715 of the Penal Code entitled 'Terroristic threatening', a misdemeanor, or §707-724 of the Penal Code entitled 'Criminal coercion', a class C felony.  Your Committee believes that the nature of the crime is such that it should be classified as a class B felony."



§710-1040 - Bribery.

PART IV.  BRIBERY

§710-1040  Bribery.  (1)  A person commits the offense of bribery if:

(a)   The person confers, or offers or agrees to confer, directly or indirectly, any pecuniary benefit upon a public servant with the intent to influence the public servant's vote, opinion, judgment, exercise of discretion, or other action in the public servant's official capacity; or

(b)   While a public servant, the person solicits, accepts, or agrees to accept, directly or indirectly, any pecuniary benefit with the intent that the person's vote, opinion, judgment, exercise of discretion, or other action as a public servant will thereby be influenced.

(2)  It is a defense to a prosecution under subsection (1) that the accused conferred or agreed to confer the pecuniary benefit as a result of extortion or coercion.

(3)  For purposes of this section, "public servant" includes in addition to persons who occupy the position of public servant as defined in section 710-1000(15), persons who have been elected, appointed, or designated to become a public servant although not yet occupying that position.

(4)  Bribery is a class B felony.  A person convicted of violating this section, notwithstanding any law to the contrary, shall not be eligible for a deferred acceptance of guilty plea or nolo contendere plea under chapter 853. [L 1972, c 9, pt of §1; gen ch 1993; am L 2006, c 230, §47]

COMMENTARY ON §710-1040

In most cases, bribery subverts the efficient functioning of the government to the benefit of a private individual, or a limited class of individuals.  Efficiency is undermined because those choices and decisions which are the job of public servants cease to be made solely on the basis of merit, and hence the chance that the alternative most beneficial to the functioning of the government, or to the people collectively, is decreased.  The pervasive and far-reaching nature of this offense against public administration warrants the class C felony sanction.

Moreover, both parties to bribery are obviously to be considered culpable, one no less than the other.  The victim of this offense is usually the public in general, although in particular instances (particularly competitive bid and judicial or quasi-judicial situations) individuals may suffer more directly.  Subsection (1)(a) covers the offeror of the bribe, while subsection (1)(b) covers the offeree.

The defense provided for in subsection (2) is intended to allow the actor who commits bribery as a result of extortion or coercion to have the opportunity to raise these facts as a defense.  As with all defenses in this Code which are not made affirmative, once the issue is raised, the prosecution must negate it beyond a reasonable doubt.  It is questionable whether the sections on duress (§702-231) or choice of evils (§703-302) adequately cover this situation.  Therefore, the defense is specifically provided for by this subsection.

Previous Hawaii law recognized bribery as a criminal offense, but treated bribe giving as a lesser offense than bribe receiving,[1] which carried approximately the same penalty as that provided by the Code.  The Code equalizes the penalties.  In defining the offense the Code requires that the actor have the intent to influence or the intent to be influenced.  Previous law required that, in case of bribery receiving, the actor act "corruptly" and with an "understanding."  Under the Code, intent is the relevant state of mind.  The Code requires that the actor solicit, accept, or agree to accept the pecuniary benefit with intent that the actor will thereby be influenced.  As in the inchoate offense of conspiracy, the Code takes the unilateral approach to penal liability:  the offer may be feigned, or made innocently, but if the receiver intended to be influenced thereby liability attaches, notwithstanding an absence of an agreement or understanding.

SUPPLEMENTAL COMMENTARY ON §710-1040

Act 230, Session Laws 2006, amended bribery from a class C to a class B felony, and provided that a person convicted of bribery shall not be eligible for a deferred acceptance of guilty plea or nolo contendere plea under chapter 853.

Case Notes

Plaintiffs failed to establish genuine issue of fact whether five million dollar gift to city and county of Honolulu was a bribe; plaintiffs raised genuine issue of fact whether campaign contributions were bribes.  906 F. Supp. 1377.

__________

§710-1040 Commentary:

1.  Compare H.R.S. §725-1 with H.R.S. §725-2.



§710-1060 - Perjury.

PART V.  PERJURY AND RELATED OFFENSES

§710-1060  Perjury.  (1)  A person commits the offense of perjury if in any official proceeding the person makes, under an oath required or authorized by law, a false statement which the person does not believe to be true.

(2)  No person shall be convicted under this section unless the court rules that the false statement is a "materially false statement" as defined by section 710-1000(9).  It is not a defense that the declarant mistakenly believed the false statement to be immaterial.

(3)  Perjury is a class C felony. [L 1972, c 9, pt of §1; gen ch 1993]

Case Notes

Sufficiency of indictment for perjury.  1 H. App. 510, 620 P.2d 1091.



§710-1061 - False swearing in official matters.

§710-1061  False swearing in official matters.  (1)  A person commits the offense of false swearing in official matters if the person makes, under an oath required or authorized by law, a false statement which the person does not believe to be true, and:

(a)   The statement is made in an official proceeding; or

(b)   The statement is intended to mislead a public servant in the performance of the public servant's official duty.

(2)  False swearing in official matters is a misdemeanor. [L 1972, c 9, pt of §1; gen ch 1993]



§710-1062 - False swearing.

§710-1062  False swearing.  (1)  A person commits the offense of false swearing if the person makes, under oath required or authorized by law, a false statement which the person does not believe to be true.

(2)  False swearing is a petty misdemeanor. [L 1972, c 9, pt of §1; gen ch 1993]



§710-1063 - Unsworn falsification to authorities.

§710-1063  Unsworn falsification to authorities.  (1)  A person commits the offense of unsworn falsification to authorities if, with an intent to mislead a public servant in the performance of the public servant's duty, the person:

(a)   Makes any written statement, which the person does not believe to be true, in an application for any pecuniary or other benefit or in a record or report required by law to be submitted to any governmental agency;

(b)   Submits or invites reliance on any writing which the person knows to be falsely made, completed, or altered; or

(c)   Submits or invites reliance on any sample, specimen, map, boundary-mark, or other object the person knows to be false.

(2)  Unsworn falsification to authorities is a misdemeanor. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §§710-1060 TO 1063

Efficiency and fairness of governmental operations and public confidence in public administration, in general, and the administration of justice, in particular, require that information which the government relies upon not be falsified.  Yet a general, undifferentiated penalty for all falsification to governmental authorities would not reflect contemporary social mores.

False testimony and other misleading information to officials can convert governmental power into an instrument of injustice rather than justice, with unfortunate consequences not only for the individual whose life, freedom or property may be affected, but also for the community's general sense of security and confidence in the state.  On the other hand, not all lying to officials can usefully or safely be made criminal.  Measures other than punishment are our principal reliance against falsehood in judicial and other proceedings, where cross-examination and the opportunity to produce evidence on both sides of any issue facilitate the process of arriving at truth.[1]

It has been noted that a great difficulty in the law of perjury has been the severity of the penalties specified by the statutes; "in some situations falsification to officials is so widely practiced and tolerated by prevailing moral standards that severe penalties would be unrealistic."[2]  For example, a person may claim domicile in a state in order to obtain a divorce when the person's real intent is to satisfy the minimum requirement of physical presence and to leave the state as soon as the decree is obtained.  It is essential to distinguish between minor and more aggravated forms of false swearing.

General analysis.  These sections divide falsification into four different offenses of three different grades depending on the presence of aggravating circumstances.

The offense of perjury, a class C felony, requires (a) a false statement which the court determines to be "material," (b) made under an oath, (c) in an official proceeding.  This is the most serious offense and the only felony in this Part.  Other forms of falsification, whether under oath or not, are graded as misdemeanors or petty misdemeanors.  Falsification before a court, legislative committee, administrative agency, or other official proceeding, as defined in §710-1000(12), is deemed more culpable and more socially dangerous than similar falsity in a report, license application, or like matter, especially when these types of statements are often prepared by a lawyer.[3]

A false statement made under oath may constitute a misdemeanor if (a) it is made in an official proceeding, or (b) it is made with intent to mislead a public servant in the performance of the public servant's official duty.  The statement need not be a "materially false statement."  The offense is labeled false swearing to authorities.

False swearing, a residual offense, makes all other false statements, made under an oath required or authorized by law, a petty misdemeanor.  In addition to other cases, this offense would cover falsification in a written statement which, pursuant to a requirement or authorization of law, has been sworn to before a notary, in a strictly private transaction.  It would also cover a false affidavit filed with the government but not in an official proceeding, regardless of materiality or intent to mislead.

The final offense in this quartet does not require that the statement be under oath.  Indeed, that statement need not be written; the falsification can be in the form of submission of, or invitation to rely on, false samples, specimens, maps, boundary-marks, or other objects.  However, the falsification must be made with intent to mislead a public servant in the performance of the public servant's official duty.

Mens rea with respect to the truth of the statement.  Under the offenses in this Part, a defendant is not held liable for a false statement made inadvertently or out of ignorance.  For penal liability to occur, the defendant's state of mind with regard to the truth of the statement must be a lack of an affirmative belief in the truth of the matter asserted.  The defendant need not know the falsity of the statement, it would be sufficient for conviction if the defendant had no belief with regard to the statement's truthfulness.  The defendant may have no idea whether or not the defendant's statement is true; but a lack of belief that it is true will support a conviction.  The state of mind required is, in effect, a reckless disregard of the truth of the matter asserted.  However, the requisite culpability is not expressed with the word "reckless" because applying that word, as defined in §702-206(3), presents certain difficulties when applied to the falsification offenses of this Part.  As the commentary to the Model Penal Code explains the problem:

We have chosen to specify the mental state of lack of belief, in this section, rather than rely on the general definition of "recklessness" in [Section 702-206(3)], for two reasons.  First, it requires considerable mental agility to construe [Section 702-206(3)] as applied to perjury, and second, we are satisfied that once lack of belief is established, no further inquiry into "justification" or "degree of culpability" would be useful.[4]

The nature of the oath requirement.  The requirement or authorization of an oath is an implied instruction by the Legislature to the individual making the statement that the information requested is of special significance, and that special sanctions will attend any falsifications.  Since the oath's significance rests partially upon the legislative directive, it follows that an oath which is attended by penal sanctions ought to be one which is specifically required or authorized by law.[5]  A public servant or private individual could not, as a matter of local policy or individual whim, require an oath without any basis in law and thereby make falsifications thereunder subject to these sanctions.

Section 710-1000(10), defining "oath," is specifically designed to provide government agencies with a convenient method of demanding the truth in applications and registrations without resort to cumbersome procedures of requiring oaths before notaries.  With regard to the function of these falsification offenses, it should not matter whether the State's special emphasis on receiving truthful information is indicated by a requirement of an oath or affirmation, or by written notice on a government form.  The notice of special significance of the requested information and the warning of special sanctions are the same in either case.

Materiality; intent to mislead.  Materiality with regard to a false statement (required for a perjury conviction) and an intent to mislead a public servant (required for one form of false swearing in official matters and for all forms of unsworn falsification to authorities) are similar in their functional role: each limits the application of an offense when the falsification is not likely to obstruct justice or which is trivial.  On the other hand, the terms are not synonymous.  A person may not intend to mislead, yet the person's falsification may be material.

Materiality of the falsification distinguishes perjury, a felony, from the lesser offenses in this Part.  Given the requisite state of mind with regard to truthfulness of the statement, falsification, in an official proceeding, which is material, constitutes the greatest risk of obstruction of justice.  A "materially false statement" means:

any false statement, regardless of its admissibility under the rules of evidence, which could have affected the course or outcome of the proceeding.[6]

Section 710-1060 holds the actor strictly liable with regard to the actor's knowledge of a false statement's materiality.  Materiality is not made an element of the offense; it is not a fact which the trier of fact must find, but a question of law for the court to determine.[7]  Beyond the difficulty of proving a culpable state of mind with regard to this factor, the importance of the examination of witnesses in judicial and quasi-judicial proceedings is such that it is extremely unwise to allow a witness to decide what may or may not be material.  Witnesses are usually not qualified to make judgments on materiality in the technical sense in which that concept is here employed.  A crucial quality of an official proceeding, as defined in §710-1000(12), is that the hearing presents the "opportunity to test the credibility of witnesses by questioning that may begin, or wander, far from the central theme."[8]  As the commentary to the Proposed Michigan Criminal Code states:

A witness who falsifies an answer to a quite distant question he considers irrelevant may be blocking the eventual trial to relevant truth, thereby defeating one of the principal values of the hearing.  Where, on the other hand, the false statement is made on a written application or report submitted to the government, there is considerably less likelihood that the actor will be confused about the materiality of the information given.[9]

One form of false swearing to authorities, §710-1061(1)(b), and all forms of unsworn falsification to authorities, §710-1063, require that the actor have an intent to mislead a public servant in the performance of the public servant's official duty.  The falsification need not be material, but the actor's intent is crucial.  Trivial falsifications which (1) do not impair the examination process of an official proceeding, and (2) are not intended to mislead the public servant, do not warrant the misdemeanor sanction.  These falsifications are penalized, if at all, as false swearing (§710-1062), a petty misdemeanor.

The nature of the statement required.  "Statement" is defined in §710-1000(16) to mean:

any representation, but includes a representation of opinion, belief, or other state of mind only if the representation clearly relates to state of mind apart from or in addition to any facts which are the subject of the representation.

A prosecution for perjury or other offense defined by this Part can be based on a statement of opinion or belief.  The definition of "statement" is intended, however, to preclude liability based on the following logic:  (1) the declarant states that X is so; (2) the declarant's statement includes, implicitly, a statement that the declarant believes X to be so; (3) although there is no evidence that X is not so, the declarant may be liable because the declarant did not believe X to be so.  "The possibility of such prosecutions is disquieting....  [T]he making of true statements which the declarant believes to be false can hardly obstruct justice...."[10]

Previous Hawaii law.  Previous Hawaii law defined perjury as "wilfully, knowingly and falsely stating... some material fact on oath where the oath is required or authorized by law."[11]  While there has been very little judicial interpretation of the requirements of "wilfully, knowingly and falsely," stating the fact, the potential confusion with regard to (1) the meaning of "wilfully," as it relates or adds to "knowingly," and (2) the actor's knowledge of the statement's materiality or falsity, is largely obviated by the language of the Code.  The Code provides a needed definition of "materiality" which is in substantial accord with court interpretation of that requirement.[12]  Like the Code, previous law provided that the oath must be authorized or required by law.[13]

The former sanction of a possible twenty years' imprisonment[14] seems entirely disproportionate to the severity of the offense.  Especially in light of the above discussion of overly severe penalties, a maximum penalty which is equivalent to the Code's penalty for murder, rape in the first degree, and kidnapping, probably tends more to undermine certainty of application than it does to deter perjury.  As the National Conference of Commissioners on Uniform State Laws has said:

[A] great difficulty in administering the law of perjury has been the severity of the penalties specified by the statutes.  In the less aggravated forms of perjury, much could be gained in effectiveness and respect by making penalties less severe in the books and more frequently applied in the court rooms.[15]

The Code's class C felony sanction for perjury is in accord with that of the Model Penal Code and recent penal revisions.[16]

No provision is made in this Code for subornation of perjury.[17]  Such cases are adequately covered by the sections dealing with solicitation.[18]  Furthermore, if perjury is committed following the solicitation, the suborner will be liable for the offense of perjury itself on the basis of the suborner's complicity in, and responsibility for, the conduct of the declarant.[19]

Under previous Hawaii law, all false swearing was either punished as perjury, or not at all.  The Code adds to the law two lesser offenses, and grades the falsifications according to the culpability of the defendant and the tendency of the falsification to subvert the administration of justice or the performance of official duty.  The Code also adds an offense covering unsworn falsification to authorities.  These three new offenses cover wide gaps in the prior law relating to falsification.

__________

§§710-1060 To 1063 Commentary:

1.  M.P.C., Tentative Draft No. 6, comments at 100 (1957).

2.  Id.

3.  Prop. Mich. Rev. Cr. Code, comments at 394.

4.  M.P.C., Tentative Draft No. 6, comments at 126 (1957).

5.  See Prop. Mich. Rev. Cr. Code, comments at 390-391.

6.  §710-1000(9).

7.  §710-1060(2).

8.  M.P.C., Tentative Draft No. 6, comments at 126 (1957).  Note that this reasoning would favor imposition of criminal liability regardless of the materiality of the statement:  the Code in fact does this by the misdemeanor offense of false swearing to authorities (§710-1061), if the false swearing occurs in an official proceeding, and by the general residual petty misdemeanor offense of false swearing (§710-1062), which makes any false statement under oath an offense.

9.  Prop. Mich. Rev. Cr. Code, comments at 398.

10. M.P.C., Tentative Draft No. 6, comments at 117 (1957).

11. H.R.S. §756-1.

12. See The King v. Angee, 8 Haw. 259 (1891) and In re French, 28 Haw. 47 (1924) (dictum).

13. But see commentary to §710-1068, infra, on the effect of irregularities in administering the oath.

14. H.R.S. §756-5.

15. The National Conference of Commissioners on Uniform State Laws, Model Act on Perjury, Prefatory Note (1952), quoted in M.P.C., Tentative Draft No. 6, comments at 102 (1957).

16. M.P.C. §241.1; N.Y.R.P.L. §210.15; Prop. Del. Cr. Code §722; Prop. Mich. Rev. Cr. Code §4905; Prop. Pa. Cr. Code §2102.

17. See H.R.S. §756-3.

18. Cf. §705-510, et seq.

19. Cf. §702-221, et seq.



§710-1064 - Retraction.

§710-1064  Retraction.  (1)  It is a defense to a prosecution under this part that the defendant retracted the defendant's falsification:

(a)   If the falsification was made in an official proceeding, in the course of the same proceeding before discovery of the falsification became known to the defendant; or

(b)   If the falsification was not made in an official proceeding, before reliance upon the falsification by the person or body for whom it was intended.

(2)  "In the course of the same proceeding" includes separate hearings at separate stages of the same official or administrative proceeding but does not include any stage of the proceeding after the close of the evidence. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §710-1064

Previous Hawaii law contained no provision or case dealing with the problems of retraction.  The common-law rule is that while retraction may be used to show inadvertence in making the statement, perjury once committed cannot be purged even by a correction during the same hearing.[1]

The rationale underlying this section is that it is socially desirable to keep the door open to a defense as an incentive for a witness to correct the witness' misstatement and tell the truth before the end of the proceeding.

[In the Proposed Draft, subsection (2) provided:  "Statements made in separate hearings at separate stages of the same official or administrative proceeding shall be deemed to have been made in the course of the same proceeding."  The Commentary herein is based on the Proposed Draft.]

Subsection (1)(a) requires that, if the falsification was made in a proceeding, the retraction must be made in the course of the same proceeding.  Subsection (2) ensures that the phrase "in the course of the same proceeding" will be sufficiently broadly defined to encompass hearings at separate stages of a proceeding.  Perjury committed at a preliminary hearing, for example, could be offset by retraction at the subsequent trial.  Also, the retraction must be made before discovery of the falsification becomes known to the actor.  This requirement is intended to deny the benefits of retraction to the person whose falsification has already been discovered and who, knowing the discovery, seeks to avoid liability by retraction.  The necessity for so providing is the danger that otherwise a liberal retraction defense will encourage falsification.  In discussing a claim that retraction even after discovery should constitute a defense, the United States Supreme Court said:

The argument overlooks the tendency of such a view to encourage false swearing in the belief that if the falsity be not discovered before the end of the hearing it will have its intended effect, but, if discovered, the witness may purge himself of crime by resuming his role as witness and substituting the truth for his previous falsehood.[2]

The language in subsection (1)(a) allows retraction while avoiding this problem.

Subsection (1)(b) deals with falsification not made in a proceeding.  Here, the test of "reliance" is used in determining whether any harm has occurred.  It is difficult to see a point in punishing the actor where no State agency or employee has relied upon the falsification in ordering State action or in disbursing State funds.

SUPPLEMENTAL COMMENTARY ON §710-1064

The Code as adopted by the Legislature differs from the Proposed Draft in the wording of subsection (2).  The Proposed Draft had provided that statements made in separate hearings at separate stages of the same official or administrative proceeding shall be deemed to be made in the course of the same proceeding.  The Legislature felt that as a defense, that proposal may provide too many avenues to avoid prosecution for perjury or any other related offense.  Conference Committee Report No. 2 (1972).  Thus, subsection (2) now states that "in the course of the same proceeding" includes separate hearings at separate stages of the same official or administrative proceeding, but does not include any stage of the proceeding after the close of the evidence.

__________

§710-1064 Commentary:

1.  Perkins, Criminal Law 392 (1957); see United States v. Norris, 300 U.S. 564 (1937).

2.  United States v. Norris, supra at 574.



§710-1065 - Inconsistent statements.

§710-1065  Inconsistent statements.  (1)  Where a person has made inconsistent statements, each of which if made with the requisite state of mind and under the requisite circumstances would constitute an offense specified in this part, and both statements have been made within the period of the statute of limitations, the prosecution may proceed by setting forth the inconsistent statements in a single count alleging in the alternative that one or the other was false and not believed by the defendant.  In such case it shall not be necessary for the prosecution to prove which statement was false; it shall only be necessary for the prosecution to prove:

(a)   That one or the other was false and not believed by the defendant to be true; and

(b)   The attendant circumstances and states of mind necessary to constitute each statement, if false, as an offense.

(2)  The most serious offense of which a person may be convicted in such an instance shall be determined by hypothetically assuming each statement to be false.  If offenses of different classes or grades would be established by the making of the two statements, the person may only be convicted of the lesser class or grade. [L 1972, c 9, pt of §1]

COMMENTARY ON §710-1065

At common law, no conviction for perjury could be based upon two contradictory sworn statements, even where one of them was obviously intentionally false, unless the prosecution could prove which was the false statement.[1]  The common-law rule has suffered much criticism for its apparent logical inconsistency.[2]  Moreover, many recent code revisions have rejected the common-law rule.[3]

Accordingly, the Code adopts §710-1065, allowing prosecution on the basis of the inconsistent statements alone, provided that the requisite circumstances and culpability are also proved.  The unwitting maker of contradictory statements will be protected by the requirement that the attendant circumstances and requisite state of mind be proved with regard to each statement.  Note also that where two contradictory statements carry different sanctions, the declarant may only be convicted of the lesser offense under this section.

Previous Hawaii law contained no specific provisions for inconsistent statements, nor are there any reported Hawaii cases on this point.

__________

§710-1065 Commentary:

1.  Regina v. Hughes, 1 Car. & K. 519, 527, 174 Eng. Rep. 919, 923 (1844); see generally Comment, 53 Mich. L. Rev. 1165 (1955); Perkins, Criminal Law 390 (1957).

2.  See Young v. United States, 212 F.2d 236, 241, 994 U.S. App. D.C. 54 (1954), cert. denied, 347 U.S. 1015 (1954); United States v. Buckner, 118 F.2d 468 (2d Cir. 1941); A.B.A. Commission on Organized Crime Report, 50-52 (1951).

3.  M.P.C. §241.1(5); Ill. Cr. Code §32-2(b); N.Y.R.P.L. §210.20; Prop. Del. Cr. Code §724; Prop. Mich. Rev. Cr. Code §4915.



§710-1066 - No prosecution based on previous denial of guilt.

§710-1066  No prosecution based on previous denial of guilt.  No prosecution shall be brought:

(1)  Under this part, if the substance of the defendant's false statement is the defendant's denial of guilt of an offense for which the defendant has previously been put in jeopardy; or

(2)  For a substantive offense, the denial of which was the basis of a former prosecution under this part. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §710-1066

The basic problem with which this section attempts to deal is concisely stated by the commentary to the Model Penal Code:

It has been argued, nearly always unsuccessfully, that a defendant who has once been acquitted of a substantive offense ought not to be tried for perjury committed in defending that prosecution, at least where the perjury was as to the "core" of guilt in the first trial.  Double jeopardy does not bar the perjury prosecution, since the offenses are different, and honest testimony under oath must be insisted upon even in the case of persons defending themselves against charges of crime.  The doctrine of res judicata does not preclude conviction, even where conviction would seem to require direct contradiction of the acquittal of the original prosecution.[1]

The Model Penal Code goes on to admit that there is "almost no escape from the dilemma of either giving immunity to perjury by defendants or permitting the opportunity for abusive retrials of the original charge."[2]

There are, however, some constitutional grounds for barring such prosecutions.  In one case,[3] a prosecution for false unsworn statements to FBI agents was dismissed on the ground, among others, that it would be a violation of due process to abandon the substantive charges against the defendants and subsequently indict them for previously denying their complicity therein.

The Code takes the position that this section will serve the worthwhile purpose of implementing the basic policy underlying our double jeopardy prohibition by forbidding a retrial of a substantive offense through the guise of a falsification charge and by barring a prosecution of a substantive offense the denial of which was the subject of a former falsification prosecution.  Both prohibitions are necessary to ensure the desired result.  If the section were only to bar a falsification prosecution subsequent to the prosecution of the substantive offense, there would be nothing to prevent the State from merely prosecuting the falsification offense first, and then the substantive offense the denial of which led to the first prosecution.

The section, as drafted, leaves open the possibility of prosecuting for false statements on collateral or subsidiary issues.  The prohibition of prosecution only runs where the substance of the alleged false statement is a denial of guilt for an offense.

Previous Hawaii law had no provisions dealing with this problem, nor are there any reported Hawaii cases on this point.

__________

§710-1066 Commentary:

1.  M.P.C., Tentative Draft No. 6, comments at 122-23 (1957).

2.  Id.

3.  United States v. Stark, 131 F. Supp. 190 (D.Md. 1955).



§710-1067 - Corroboration.

§710-1067  Corroboration.  In any prosecution under this part, except a prosecution based upon inconsistent statements pursuant to section 710-1065, falsity of a statement may not be established solely through contradiction by the testimony of a single witness. [L 1972, c 9, pt of §1]

COMMENTARY ON §710-1067

This section forbids convictions for perjury based solely upon the contradictory testimony of a single witness.  Either some additional corroborating evidence or the contradictory testimony of an additional witness is needed for conviction.

The rationale for this rule is that the requirement is necessary as a safeguard to induce witnesses to testify freely.[1]  Obtaining voluntary testimony in any proceeding would be difficult if the witness might be harassed upon the word of a disappointed litigant.[2]  And if the witness were required to testify, it would seem that similar protection ought to be given the witness.

The policy question to be decided, then, is whether the overall protection and encouragement of persons who give statements (in the contexts specified by the offenses in this part) is worth foregoing occasionally the conviction of an apparent falsifier.  The Code takes the position that it is.  There is also an additional safeguard involved in protecting the innocent person.  The protection rests upon the argument that since equally honest persons may well have different recollections of the same events, a conviction for a falsification offense ought not to rest upon the contradiction of two statements.  Otherwise, an innocent person would be subject to prosecution every time another person, under oath, disputed the innocent person's recollection.[3]

This section would apply only to a relatively narrow class of cases which would not often be prosecuted.  The section operates only where there is no evidence but the testimony of a single contradicting witness.  Hence, one may view this section as a special gloss on the requirement of proof beyond a reasonable doubt, equivalent to stating that no case of a contradicting statement under oath, without more, can satisfy the general requirement of proof beyond a reasonable doubt in falsification cases.[4]

The Hawaii case law is that a person accused of perjury may be convicted only upon the testimony of two credible witnesses, or of one credible witness corroborated by other evidence sufficient to satisfy the trier of fact, beyond a reasonable doubt, as to the guilt of the accused.[5]  Here, the Code is essentially in accord with the Hawaii rule, but codifies it, lends it greater clarity, and extends it to all falsification offenses in this part.

__________

§710-1067 Commentary:

1.  See United States v. Weiler, 323 U.S. 606 (1944).

2.  Prop. Mich. Rev. Cr. Code §4920, comments at 402.

3.  See Weiler, supra.

4.  Prop. Mich. Rev. Cr. Code, comments at 403.

5.  See Territory of Hawaii v. Shite, 43 Haw. 203 (1957).



§710-1068 - Irregularities no defense.

§710-1068  Irregularities no defense.  It is not a defense to a prosecution under this part:

(1)  That the defendant was not competent, for reasons other than lack of penal responsibility, to make the false statement alleged; or

(2)  That the statement was inadmissible under the law of evidence; or

(3)  That the oath was administered or taken in an irregular manner; or

(4)  That the person administering the oath lacked authority to do so, if the taking of the oath was required or authorized by law. [L 1972, c 9, pt of §1]

COMMENTARY ON §710-1068

This section precludes certain defenses which might be raised by a defendant in a prosecution under a section in this part.  The same result would probably be reached by court interpretation; however, to avoid confusion this section deals with these defenses specifically.

Subsection (1) precludes a defense based on the incompetency of a defendant to give certain testimony.  This subsection does not apply where the incompetency is based on a complete lack of penal responsibility (i.e., the defenses to penal liability provided by Chapter 704.).

Subsection (2) precludes a defense based on the inadmissibility, under the rules of evidence, of the false testimony.  For example, a defendant in a perjury prosecution could not claim that, because a correct application of the rules of evidence would have precluded the defendant's testimony as being hearsay or irrelevant, the defendant is not guilty of the falsification offense.  This subsection follows logically from the definition of "materially false statement" in §710-1000(9), which separates "materiality" from "admissibility."  "These provisions are based on the same basic principle that once a person's testimony is admitted he cannot excuse his perjury on the ground that the testimony was subject to objection and should have been excluded in the first instance."[1]

Subsection (3) states the general rule that irregularities in the administration of the oath are not a defense to falsification under oath.

Section[s 710-1060, 1061, and 1062] deal with statements under oath or affirmation.  The guiding principle is that when the community commands or authorizes certain statements to be made with special formality or on notice of special sanction, the seriousness of the demand for honesty is sufficiently evident to warrant application of criminal sanctions.  Oath, affirmation for those with religious or other scruples against oaths, or--under Section [710-1000(10)]--notice that the state means to apply criminal penalties to misstatements, should suffice.  Technical irregularities in the administration of the oath are of no concern to the defendant, as we have expressly provided in subsection (3).[2]

Subsection (4) "is designed to deal with a situation where the oath was taken as required by law, but was administered by a person who lacked authority to do so,"[3] such as a notary whose commission expired.  The Code precludes a defense to falsification under such circumstances.

Previous Hawaii statutory law was silent on the subjects covered in this section.  The case law has not dealt with the subjects covered by subsections (1) and (2), is in accord with subsection (3),[4] and is, in an old case, contrary to subsection (4).[5]  The Code, in this section, represents an addition to the law and a slight modification of an old decision.

__________

§710-1068 Commentary:

1.  Prop. Mich. Rev. Cr. Code, comments at 406.

2.  M.P.C., Tentative Draft No. 6, comments at 127 (1957).

3.  Prop. Mich. Rev. Cr. Code, comments at 406.

4.  Territory v. Kawano, 20 Haw. 469 (1911).

5.  The King v. Papa, 1 Haw. 346 (1855).



§710-1069 - Misrepresenting a notarized document in the first degree.

[§710-1069]  Misrepresenting a notarized document in the first degree.  (1)  A person commits the offense of misrepresenting a notarized document in the first degree if the person submits or invites reliance on a document that the person knows has been altered after the document had been notarized by a notary public in this or any other jurisdiction, and:

(a)   The offense was committed with intent to mislead a public servant; or

(b)   The offense was committed for purpose of commercial or private financial gain.

(2)  Misrepresenting a notarized document in the first degree is a class C felony. [L 2008, c 175, pt of §3]



§710-1069.5 - Misrepresenting a notarized document in the second degree.

[§710-1069.5]  Misrepresenting a notarized document in the second degree.  (1)  A person commits the offense of misrepresenting a notarized document in the second degree if, with intent to mislead another, the person submits or invites reliance on a document that the person knows has been altered after the document had been notarized by a notary public in this or any other jurisdiction.

(2)  Misrepresenting a notarized document in the second degree is a misdemeanor. [L 2008, c 175, pt of §3]

COMMENTARY ON §§710-1069 AND 1069.5

Act 175, Session Laws 2008, added these sections, establishing criminal offenses for misrepresenting a notarized document.  Act 175 deterred fraud by strengthening the laws relating to notaries and notarized documents.  Conference Committee Report No. 77-08.



§710-1070 - Bribery of or by a witness.

PART VI.  OFFENSES RELATED TO JUDICIAL AND OTHER PROCEEDINGS

§710-1070  Bribery of or by a witness.  (1)  A person commits the offense of bribing a witness if he confers, or offers or agrees to confer, directly or indirectly, any benefit upon a witness or a person he believes is about to be called as a witness in any official proceeding with intent to:

(a)   Influence the testimony of that person;

(b)   Induce that person to avoid legal process summoning him to testify; or

(c)   Induce that person to absent himself from an official proceeding to which he has been legally summoned.

(2)  A witness or a person believing he is about to be called as a witness in any official proceeding commits the offense of bribe receiving by a witness if he intentionally solicits, accepts, or agrees to accept, directly or indirectly, any benefit as consideration:

(a)   Which will influence his testimony;

(b)   For avoiding or attempting to avoid legal process summoning him to testify; or

(c)   For absenting or attempting to absent himself from an official proceeding, to which he has been legally summoned.

(3)  The offenses defined in this section are class C felonies. [L 1972, c 9, pt of §1]

COMMENTARY ON §710-1070

As stated in the commentary to perjury and related offenses,[1] the integrity of the witness' testimony is one of the fundamental requisites of our jurisprudential system.  However, unlike the case of perjury, attention is here focused upon the step prior to perjury, the inducement for the offense.  It is the risk of unreliable and false testimony that is the harm sought to be prevented.

It is apparent that substantial interference with any part of the process whereby a witness is called to testify in an official proceeding is to be condemned.  And since each part of the process is of unique importance in assuring the availability and integrity of the witness, it follows that the sanction ought to be the same regardless of which part of this process is obstructed or perverted.  Therefore, it is made an offense to interfere, by means of conferring or receiving a benefit with either testimony, service of process, or appearance at the proceeding.

Note that the person whom the actor attempts to induce need not actually be a witness, but may merely be one whom the actor believes is about to be called as a witness.  This provision is to avoid confusion as to when an individual actually becomes a witness, thus foreclosing specious defenses and emphasizing that the harm inheres in the attempt to interfere with the course of the official proceeding.

Previous Hawaii law recognized bribery of a witness as a form of suppressing evidence.[2]  The section on suppressing evidence, a misdemeanor offense, covered only evading the giving of testimony and suppressing other forms of evidence.  Also, it apparently covered only the bribe giver and not the receiver.  The misdemeanor sanction was not consistent with the sanction of twenty years' imprisonment permitted by previous law for subornation of perjury.  Under this Code, the class C felony sentence provided for the offenses defined in this section is the same as that imposed for perjury.

SUPPLEMENTAL COMMENTARY ON §710-1070

The Code as adopted differs from the Proposed Draft in that the title of the section was changed to "bribery of or by a witness" from "bribery of a witness."

Case Notes

The leap from asking a potential witness to "not show up" or to "not show up and testify" to the conclusion that a defendant thereby intended to induce that witness to avoid service of process was untenable in light of the structure of this section; thus, there was insufficient evidence to lead a person of reasonable caution to the conclusion that defendant intended to induce witness to avoid service of process under subsection (1)(b).  117 H. 218, 177 P.3d 928.

__________

§710-1070 Commentary:

1.  §§710-1060, 1061.

2.  H.R.S. §725-4.



§710-1071 - Intimidating a witness.

§710-1071  Intimidating a witness.  (1)  A person commits the offense of intimidating a witness if he uses force upon or a threat directed to a witness or a person he believes is about to be called as a witness in any official proceeding, with intent to:

(a)   Influence the testimony of that person;

(b)   Induce that person to avoid legal process summoning him to testify; or

(c)   Induce that person to absent himself from an official proceeding to which he has been legally summoned.

(2)  "Threat" as used in this section means any threat proscribed by section 707-764(1).

(3)  Intimidating a witness is a class C felony. [L 1972, c 9, pt of §1; am L 1980, c 267, §2]

COMMENTARY ON §710-1071

The potential for harm involved in witness intimidation is essentially similar to that involved in the offense of bribery of a witness, e.g., the undermining of the integrity of an extremely important part of the judicial process.  The definition of the offense also parallels that of bribery of a witness, and the sanctions are identical.  Note, however, that only the person who directs the force or threat against the witness is guilty of a crime.  "Threat," as used in this section is any threat proscribed by the offense of criminal coercion under §707-724.  To some extent, it would seem that the section on criminal coercion might suffice to deal with witness intimidation, but since the intimidation of a witness carries the additional harm of interfering with an official proceeding, it seems appropriate to impose a more severe sanction for the present offense.

Previous Hawaii law had no provisions dealing specifically with the offense of witness intimidation.

Case Notes

Terroristic threatening not a lesser included offense of intimidating a witness within the meaning of §701-109(4)(a); multiple conviction of terroristic threatening and intimidating a witness not barred by §701-109(4)(c).  75 H. 517, 865 P.2d 157.

Sufficient evidence that defendant directed threats to person whom defendant believed was about to be called as a witness where defendant phoned person soon after explicit warning from police officer that such conduct could be inferred as intimidating a witness.  82 H. 419 (App.), 922 P.2d 1032.

Sufficient evidence that defendant intended to influence person's testimony by making threatening statements during phone call.  82 H. 419 (App.), 922 P.2d 1032.



§710-1072 - Tampering with a witness.

§710-1072  Tampering with a witness.  (1)  A person commits the offense of tampering with a witness if he intentionally engages in conduct to induce a witness or a person he believes is about to be called as a witness in any official proceeding to:

(a)   Testify falsely or withhold any testimony which he is not privileged to withhold; or

(b)   Absent himself from any official proceeding to which he has been legally summoned.

(2)  Tampering with a witness is a misdemeanor. [L 1972, c 9, pt of §1]

COMMENTARY ON §710-1072

The social harm dealt with in this section is the same as that dealt with in the prior two sections, however, the means specified in the definition of this offense (i.e., conduct intended to induce) are not as culpable as in the former sections, hence tampering with a witness is only graded as a misdemeanor.  A person who attempts to affect testimony, or the absence of it, by, e.g., persuasion or trickery, as opposed to bribery or intimidation, does not commit an offense grave enough to be condemned as a felony.  However, unlike the sections on witness bribery and intimidation,[1] an attempt to induce a prospective witness to avoid process is not made an offense:  this is because neither the means nor the end is illegal in itself.[2]

Previous Hawaii law recognized no offense equivalent to tampering with a witness.  And, though it is conceivable that such conduct could have been penalized under the general contempt power of the court, there appear no reported cases on the point.

__________

§710-1072 Commentary:

1.  §§710-1070 and 1071, respectively.

2.  Prop. Mich. Rev. Cr. Code, comments at 414.



§710-1072.2 - Retaliating against a witness.

[§710-1072.2]  Retaliating against a witness.  (1)  A person commits the offense of retaliating against a witness if the person uses force upon or threatens a witness or another person or damages the property of a witness or another person because of the attendance of the witness, or any testimony given, or any record, document, or other object produced, by the witness in an official proceeding.

(2)  "Threaten" as used in this section means any threat proscribed by sections 707-764(1) and 707-764(2).

(3)  Retaliating against a witness is a class C felony. [L 1981, c 156, pt of §1; gen ch 1993]

COMMENTARY ON §710-1072.2

Act 156, Session Laws 1981, enacted this section to provide additional protection to witnesses.  Although the prior law penalized force or threats used against a person about to be called as a witness, it had no provisions dealing specifically with the offense of force or threats directed against a person for having served as a witness.



§710-1072.5 - Obstruction of justice.

§710-1072.5  Obstruction of justice.  (1)  A person commits the offense of obstruction of justice if the person intentionally engages in the following conduct:  When called as a witness and having been granted immunity pursuant to chapters 480 and 621C before or after having been qualified as a witness, shall refuse to testify or be qualified as a witness when duly directed to testify or be qualified as a witness.

(2)  Obstruction of justice is a class C felony. [L 1978, c 211, §1; am L 1980, c 173, §7; gen ch 1993]

COMMENTARY ON §710-1072.5

Act 211, Session Laws 1978, added this section to provide for the situation where a person refuses to testify or be qualified as a witness after having been granted immunity, as distinguished from the situation where, under §710-1077(h), a person refuses to testify or be qualified as a witness without a grant of immunity.  Senate Conference Committee Report No. 57-78, House Conference Committee Report No. 56.

Act 173, Session Laws 1980, added the reference to chapter 480 in view of the amendments to that chapter regarding immunity.



§710-1073 - Bribery of or by a juror.

§710-1073  Bribery of or by a juror.  (1)  A person commits the offense of bribing a juror if the person confers, or offers or agrees to confer, directly or indirectly, any benefit upon a juror with intent to influence the juror's vote, opinion, decision, or other action as a juror.

(2)  A person is guilty of the offense of bribe receiving by a juror if the person intentionally solicits, accepts, or agrees to accept, directly or indirectly, any benefit as consideration which will influence the person's vote, opinion, decision, or other action as a juror.

(3)  The offenses defined in this section are class C felonies. [L 1972, c 9, pt of §1; gen ch 1993]



§710-1074 - Intimidating a juror.

§710-1074  Intimidating a juror.  (1)  A person commits the offense of intimidating a juror if the person uses force or a threat with intent to influence a juror's vote, opinion, decision, or other action as a juror.

(2)  "Threat" as used in this section means any threat proscribed by section 707-764(1).

(3)  Intimidating a juror is a class B felony. [L 1972, c 9, pt of §1; am L 1980, c 267, §3; gen ch 1993]



§710-1075 - Jury tampering.

§710-1075  Jury tampering.  (1)  A person commits the offense of jury tampering if, with intent to influence a juror's vote, opinion, decision, or other action in a case, the person attempts directly or indirectly to communicate with a juror other than as part of the proceedings in the trial of the case.

(2)  Jury tampering is a class C felony. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §§710-1073 TO 1075

These three sections parallel closely §§710-1070, 1071, and 1072 dealing with witness bribery, intimidation, and tampering.  The only significant difference from the preceding sections lies in the fact that the integrity of a slightly different part of the judicial process is being protected.  It is, however, readily apparent that the juror plays a part in the judicial process of equal importance with that of the witness; the integrity of the juror's function must be protected equally.  Since it is the juror's function to decide the facts according to the evidence without any external influences or considerations, it is the imposition of such external influences which is penalized by these three sections.  Both the structure of the sections and the sanctions imposed are similar to those described in the preceding witness offenses.

Previous Hawaii law defined bribery of a juror in a generally similar manner to §710-1073, except that the offenses of offeror and of recipient were penalized differently.  One who bribed a juror could receive a $500 fine or a two-year term of imprisonment,[1] whereas the juror who accepted a bribe was subject to a fine of $1,000 or a term of five years' imprisonment.[2]  The reason for the distinction between the penalties for offeror and recipient remains unarticulated in other statutes and in judicial interpretation.  The consolidation and equal treatment of the two offenses under §710-1073 is based upon the general premise that the sentence should be based upon the danger of harm to society, the magnitude of that harm, and the culpability of the actor.  As the offenses are defined in §710-1073, both offeror and recipient would be equal with respect to all three criteria of punishment; therefore, they are graded equally.

The previous law did not deal specifically with intimidation of witnesses or tampering with witnesses as those offenses are defined in the Code.  Previous sections on "corruptly influencing" a juror[3] and "intimidation of...any...officer charged with any duty in the administration...of the law..."[4] might have been employed.  However, the difficulty in applying such non-specific language is readily apparent.

SUPPLEMENTAL COMMENTARY ON §§710-1073 TO 1075

The Legislature changed the title of §710-1073 to "Bribery of or by a juror."  The Proposed Draft had provided "Bribery of a juror."  The Code differs from the Proposed Draft in that the offense of intimidating a juror under §710-1074 is raised from a class C to a class B felony; and the offense of jury tampering under §710-1075 is raised from a misdemeanor to a class C felony.  The penalties were increased because of the central role which the judicial process serves in the preservation of society.  Conference Committee Report No. 2 (1972).

__________

§§710-1073 To 1075 Commentary:

1.  H.R.S. §725-1.

2.  Id. §725-2.

3.  Id. §725-3.

4.  Id. §725-6.



§710-1075.5 - Retaliating against a juror.

[§710-1075.5]  Retaliating against a juror.  (1)  A person commits the offense of retaliating against a juror if the person uses force upon or threatens a juror or another person because of the vote, opinion, decision, or other action of the juror in an official proceeding.

(2)  "Threaten" as used in this section means any threat proscribed in sections 707-764(1) and 707-764(2).

(3)  Retaliating against a juror is a class C felony. [L 1981, c 156, pt of §1; gen ch 1993]

COMMENTARY ON §710-1075.5

Act 156, Session Laws 1981, enacted this section to provide additional protection to jurors.  Although the prior law penalized force or threats used against a juror before or during a trial, it contained no provision dealing specifically with the offense of force or threats directed against a person for the person's actions as a juror, after the trial.



§710-1076 - Tampering with physical evidence.

§710-1076  Tampering with physical evidence.  (1)  A person commits the offense of tampering with physical evidence if, believing that an official proceeding is pending or about to be instituted, the person:

(a)   Destroys, mutilates, conceals, removes, or alters physical evidence with intent to impair its verity in the pending or prospective official proceeding;

(b)   Makes, presents, or offers any false physical evidence with intent that it be introduced in the pending or prospective official proceeding.

(2)  "Physical evidence," as used in this section includes any article, object, document, record, or other thing of physical substance.

(3)  Tampering with physical evidence is a misdemeanor. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §710-1076

Official proceedings rely on the integrity of physical evidence, in addition to the integrity of witnesses and jurors, to achieve equitable results.  To allow the impairment or falsification of physical evidence would undermine greatly the fairness and impartiality of the judicial process.

This section makes it an offense both to conceal true evidence and to offer false evidence, since to do either would obviously misrepresent the truth which it is the object of the proceeding to determine.  In both cases, the actor must have an intent that the concealment or falsification should have an effect in the proceeding.  "Physical evidence" is defined principally to distinguish it from that evidence which is offered as testimony by witnesses.

Previous Hawaii law dealt with the offense of tampering with physical evidence under the general heading of supressing evidence.[1]  The prior law provided that any person who "destroys, conceals, or suppresses any deposition or other legal evidence in any suit or proceeding..."[2] would be subject to a misdemeanor penalty.  It had been held that the offense of suppressing evidence is not limited to judicial proceedings.[3]  The Code extends the law by specifically covering presentation or fabrication of false physical evidence and any form of tampering when it is believed an official proceeding is about to be instituted.

SUPPLEMENTAL COMMENTARY ON §710-1076

The Code as adopted differs from the Proposed Draft in that in subsection (1)(a) the words "or availability" were deleted after the word "verity."

__________

§710-1076 Commentary:

1.  H.R.S. §725-4.

2.  Id.

3.  Territory v. Achuck, 31 Haw. 474 (1930).



§710-1077 - Criminal contempt of court.

§710-1077  Criminal contempt of court.  (1)  A person commits the offense of criminal contempt of court if:

(a)   The person recklessly engages in disorderly or contemptuous behavior, committed during the sitting of a court in its immediate view and presence, and directly tending to interrupt its proceedings or impair the respect due to its authority;

(b)   The person creates a breach of peace or a disturbance with intent to interrupt a court's proceedings;

(c)   As an attorney, clerk, or other officer of the court, the person knowingly fails to perform or violates a duty of the person's office, or knowingly disobeys a lawful directive or order of a court;

(d)   The person knowingly publishes a false report of a court's proceedings;

(e)   Knowing that the person is not authorized to practice law, the person represents the person's self to be an attorney and acts as such in a court proceeding;

(f)   The person intentionally records or attempts to record the deliberation of a jury;

(g)   The person knowingly disobeys or resists the process, injunction, or other mandate of a court;

(h)   The person intentionally refuses to be qualified as a witness in any court or, after being qualified, to answer any proper interrogatory without a privilege to refuse to answer;

(i)   Being a juror, the person intentionally, without permission of the court, fails to attend a trial or official proceeding to which the person has been summoned or at which the person has been chosen to serve; or

(j)   The person is in violation or disobedience of any injunction or order expressly provided for in part V of chapter 712.

(2)  Except as provided in subsections (3) and (7), criminal contempt of court is a misdemeanor.

(3)  The court may treat the commission of an offense under subsection (1) as a petty misdemeanor, in which case:

(a)   If the offense was committed in the immediate view and presence of the court, or under such circumstances that the court has knowledge of all of the facts constituting the offense, the court may order summary conviction and disposition; and

(b)   If the offense was not committed in the immediate view and presence of the court, nor under such circumstances that the court has knowledge of all of the facts constituting the offense, the court shall order the defendant to appear before it to answer a charge of criminal contempt of court; the trial, if any, upon the charge shall be by the court without a jury; and proof of guilt beyond a reasonable doubt shall be required for conviction.

(4)  When the contempt under subsection (1) also constitutes another offense, the contemnor may be charged with and convicted of the other offense notwithstanding the fact that the contemnor has been charged with or convicted of the contempt.

(5)  Whenever any person is convicted of criminal contempt of court or sentenced therefor, the particular circumstances of the offense shall be fully set forth in the judgment and in the order or warrant of commitment.  In any proceeding for review of the judgment, sentence, or commitment, no presumption of law shall be made in support of the jurisdiction to render the judgment, pronounce the sentence, or order the commitment.  A judgment, sentence, or commitment under subsection (3)(a) shall not be subject to review by appeal, but shall be subject to review in an appropriate proceeding for an extraordinary writ or in a special proceeding for review.

All other judgments, sentences, or commitments for criminal contempt of court shall be subject to review by appeal, in a proceeding for an appropriate extraordinary writ, or in a special proceeding for review.

(6)  Nothing in this section shall be construed to alter the court's power to punish civil contempt.  When the contempt consists of the refusal to perform an act which the contemnor has the power to perform, the contemnor may be imprisoned until the contemnor has performed it.  In such a case the act shall be specified in the warrant of commitment.  In any proceeding for review of the judgment or commitment, no presumption of law shall be made in support of the jurisdiction to render the judgment or order the commitment.  When a court of competent jurisdiction issues an order compelling a parent to furnish support, including child support, medical support, or other remedial care, for the parent's child, it shall constitute prima facie evidence of a civil contempt of court upon proof that:

(1)  The order was made, filed, and served on the parent or proof that the parent was present in court at the time the order was pronounced; and

(2)  The parent did not comply with the order.

An order of civil contempt of court based on prima facie evidence under this subsection shall clearly state that the failure to comply with the order of civil contempt of court may subject the parent to a penalty that may include imprisonment or, if imprisonment is immediately ordered, the conditions that must be met for release from imprisonment.  A party may also prove civil contempt of court by means other than prima facie evidence under this subsection.

(7)  Any violation or disobedience of any injunction or order expressly provided for in part V of chapter 712 is punishable by:

(a)   A fine of not less than $400 nor more than $5,000, or

(b)   By imprisonment for not less than one nor more than six months, or

(c)   Both (a) and (b). [L 1972, c 9, pt of §1; am L 1973, c 136, §8(a); am L 1979, c 181, §3; am L 1987, c 176, §3; am L 1988, c 141, §60; gen ch 1993; am L 2008, c 157, §3]

COMMENTARY ON §710-1077

Contempt of court is, perhaps, one of the least understood areas of the law.  Perkins has said "a large part of it is clearly outside the area of criminal law and much of the rest hardly more than 'quasi-criminal.'"[1]  The contempt proceeding has been called "'an anomaly,' a mixture of the attributes of the criminal process and those of the equity proceeding."[2]

Not the least source of confusion is the various classifications of contempt depending on (1) the type of penalty imposed (civil or criminal), and (2) the proximity of behavior penalized to the judicial proceeding with which it interferes (direct or constructive).

Civil contempt is disobedience to a court order; it is punished by a penalty which is coercive and corrective in nature; the penalty can be avoided by compliance with the court order.  For example, for refusal of a witness to answer a proper question, the court may order the witness imprisoned until the witness answers.  Criminal contempt is conduct which brings the court into disrespect or which interferes with the administration of justice.  The penalty for criminal contempt is a sentence or order which the defendant cannot avoid.  Insulting behavior toward the court or an assault on a bailiff would constitute two modes of criminal contempt, for which a court might impose a sentence of imprisonment for a certain period of time.  Certain contempt may be both civil and criminal if both types of dispositions are appropriate.  Refusal to answer a proper question may be penalized as both criminal and civil contempt; the court may, e.g., order the contemnor to be imprisoned for one day and to be imprisoned thereafter until the contemnor answers the question.

It is often said that a direct contempt is one which takes place in the presence of the court or so near the court as to interfere with judicial proceedings.  An indirect or constructive contempt is contempt committed at a distance from the court or proceedings but which degrades the court or interferes with its proceedings.  Although couched in substantive terms, the consequences of the distinction are largely procedural.  If the contempt is direct, the court may impose punishment summarily, whereas if the contempt is constructive, due process requires that the court issue an order to show cause and hold a hearing thereon before punishment is imposed.  This being the case, a more rational "determinant insofar as procedure is concerned is whether or not the contempt was committed under such circumstances that the judge has knowledge of all the facts and hence has no need to hear evidence."[3]

Although often challenged, the United States Supreme Court had held, until recently, mostly on historical grounds,[4] that contempt proceedings were not intended by the framers of the Constitution to be within the constitutional guarantees of trial by jury,[5] and that "it has always been the law of the land, both state and federal, that the courts--except where specifically precluded by statute--have the power to proceed summarily in contempt matters."[6]

In a recent series of opinions, the Court has redefined the nature of contempt and its relation to constitutional procedural guarantees.  In United States v. Barnett (1964),[7] Cheff v. Schnackenburg (1966),[8] Bloom v. Illinois (1968),[9] and Dyke v. Taylor Implement Mfg. Co. (1968)[10] the Court has gradually, and in increments, adopted the position that:  (1) the Constitution's criminal jury trial provisions apply to serious offenses and not to petty offenses;[11] (2) criminal contempt "is a crime in every fundamental respect" and, for purposes of the constitutional guarantees to trial by jury in criminal cases, it will be treated the same as other criminal offenses;[12] and (3) where the criminal contempt constitutes a serious offense, the Constitution guarantees the right to trial by jury, where the criminal contempt constitutes a petty offense, it does not.[13]

The Court has distinguished the severity of the penalty authorized or imposed from the seriousness of the offense committed.[14]  However, this appears to be a distinction without a difference, because a majority of the Court appear to accept as the best, if not the only, evidence of the seriousness of the offense the penalty authorized or imposed.[15]  Although "the exact location of the line between petty offenses and serious crimes" is not settled,[16] a majority of the Court appear to accept the position that where the maximum term of imprisonment may not exceed six months a jury trial is not guaranteed by the Federal Constitution in criminal contempt cases.[17]

Justices Black and Douglas have taken the position that a defendant charged with criminal contempt is entitled, under the Federal Constitution, to a trial by jury.[18]  Whether this position results from their characterization of criminal contempt as a serious crime, or from the belief that any imprisonment is a severe penalty which cannot be imposed without trial by jury, is not clear.[19]

The procedural right to trial by jury in cases of criminal contempt, where "severe" punishment is authorized and the offense therefore regarded as "serious," which the Supreme Court has imposed on the states as a matter of constitutional law, has long been recognized by statute in Hawaii.[20]  Previous Hawaii law limited the punishment which may be imposed if the Court proceeded summarily without a jury.[21]

Section 710-1077 attempts to preserve as much of the framework of the previous chapter on contempts[22] as is possible, and at the same time, to clarify and, in some instances, expand the statutory law.

Subsection (1) spells out more clearly than the previous code the types of conduct regarded as contumacious.  Subsections (1)(a), (1)(b), (1)(g), and (1)(h) are clarifications of former law.  Each subsection states specifically the mental culpability required for conviction.  Contempt in open court under subsection (1)(a) may be committed recklessly; however, under subsection (1)(b) [breach of the peace], (1)(g) [disobedience or resistance to process, injunction, or mandate], and (1)(h) [refusal to be qualified as a witness or answer proper interrogatory] the actor must act intentionally.

Subsection (1)(d) limits contempt by publication to one who "knowingly publishes a false report of a court's proceedings."  The Code eliminates language contained in the previous codification which could be interpreted to penalize as contemptuous constitutionally protected publications.[23]

Subsections (1)(c) [violation of duty or order by officer of court], (1)(e) [unauthorized practice before a court], (1)(f) [recording deliberation of a jury], and (1)(i) [failure of juror to attend trial or official proceeding] are additions to statutory law.  Although similar types of behavior have been held to constitute criminal contempt under case law development,[24] the Code proposes codification of conduct regarded as contempt of court.  The policy against common-law crimes also weighs heavily against the unrestrained common-law development of loose statutory standards.

Subsection (2) makes the offense a misdemeanor; a slight reduction in the two years' imprisonment previously authorized.[25]  As in the case of all misdemeanors the offense is triable as a criminal offense, i.e., by a jury unless jury trial is waived.

Subsection (3) preserves the court's power to dispose of criminal contempts without a jury trial; however, in such cases, the offense must be treated as a petty misdemeanor.  The Code makes no distinction, as does the prior law,[26] in the summary punishment which may be imposed by State Supreme, Circuit, and District Courts.  The Code's lowest grade of criminal offense, petty misdemeanor, seems easily within the Supreme Court's concept of "petty offense."  Disposition of an offense under subsection (3) would not, therefore, violate the defendant's constitutional right to trial by jury.  Moreover, the division of subsection (3) into two parts provides due process in another respect.  Subsection (3)(b) assures that where the contempt is not direct, i.e., not in the immediate view and presence of the court, nor under such circumstances that the court has knowledge of all the facts constituting the offense, the defendant must be charged, and, if tried, proved guilty beyond a reasonable doubt.

A majority of the United States Supreme Court has rejected, repeatedly, the position taken by Black and Douglas, JJ., in their dissents in Barnett, Cheff, and Dyke, that a jury trial is guaranteed by the Federal Constitution in all criminal contempt cases.  We have considered implementing by statute this policy in favor of jury trials.  However, it seems to us that, on the balance, the value in permitting the court to proceed without a jury, in cases where the offense is treated as a petty misdemeanor, outweighs the value of enlarging the defendant's right to jury trial.  A contrary decision would force the court, in some instances, to be a witness in its own behalf--a status it would be ill-suited and loath to assume.

Subsection (4) provides that contempts which constitute both contempt and another offense do not relieve the defendant of liability for the other offense merely because its commission was contemptuous of the court.  For example, if a person were to cause disorder in a courtroom, during the course of proceedings, by assaulting another person, the person would be guilty of contempt.  The person would also be guilty of an assault.  The fact that the court imposed summary punishment for the contempt, or the fact that the person was put in jeopardy for the misdemeanor offense of criminal contempt of court, would not allow the defendant to plead double jeopardy to a charge of assault based on the same conduct.  Any danger presented by the possibility of multiplicity of convictions is obviated somewhat by the limitation in Chapter 706 against ordering that sentences be served consecutively.

Subsection (5) is a concise restatement of former law,[27] with the exception that it eliminates the restriction against district courts trying cases of constructive contempt.

Subsection (6) explicitly preserves the court's power to deal with cases of civil contempt and is otherwise a restatement of prior law.[28]

SUPPLEMENTAL COMMENTARY ON §710-1077

Act 136, Session Laws 1973, amended subsection (5) by amending the last sentence of the first paragraph and by adding the second paragraph.  Prior to amendment, the last sentence of the first paragraph read:  "A conviction under subsection (3)(a) shall not be subject to review by direct appeal."

Act 181, Session Laws 1979, amended subsection (1) and added subsection (7) as part of an effort to provide a remedy to abate as nuisances, certain offenses against public health and morals.

Act 157, Session Laws 2008, amended subsection (6) to provide that when a court of competent jurisdiction issues an order compelling a parent to furnish the parent's child with support, proof that the order was made, filed, and served on the parent or that the parent was present in court at the time the order was pronounced, and that the parent did not comply with the order, shall constitute prima facie evidence of a civil contempt of court.  Act 157 clarified that if an order of civil contempt based on prima facie evidence imposes immediate imprisonment, the order shall set forth the conditions that must be met for release from imprisonment.  The Act also clarified that civil contempt of court may be established by means other than by prima facie evidence.  Act 157 facilitated the proof of civil contempt of court in proceedings involving enforcement of a court order compelling a parent to pay child support, medical support, or other remedial care for the parent's child.  Conference Committee Report No. 21-08, Senate Standing Committee Report No. 873.

Law Journals and Reviews

Contemporary Contempt:  The State of the Law in Hawaii.  I HBJ No. 13, at pg. 59.

An Evaluation of the Summary Contempt Power of the Court:  Balancing the Attorney's Role as an Advocate and the Court's Need for Order.  19 UH L. Rev. 145.

Case Notes

Court's summary contempt power discussed.  365 F. Supp. 941.

Whether attorney's conduct in court amounted to contempt.  55 H. 430, 521 P.2d 668.

Violation of order enjoining unauthorized practice of law as criminal contempt.  55 H. 458, 522 P.2d 460.

Defendant's failure to appear for trial as directed was direct contempt of court under subsection (3)(a) and was not subject to review by appeal.  State v. Taylor, 56 H. 203, 532 P.2d 663.

Attorney's absence from court proceeding is not contempt committed within presence of court.  59 H. 425, 583 P.2d 329.

Refusal to perform an act which the contemnor is unable to perform must be punished as criminal rather than civil contempt.  60 H. 160, 587 P.2d 1220.

Failure to set forth factual specifications required in subsection (5) warranted reversal of contempt conviction.  60 H. 221, 588 P.2d 428.

Summary application of section upheld.  65 H. 119, 648 P.2d 1101.

Where there is a trial without a jury, the judge who lodged the complaint for contempt may not decide the outcome.  70 H. 459, 776 P.2d 1182.

Oral findings by the trial court are insufficient to meet the requirements of section.  71 H. 564, 798 P.2d 906.

Compulsory joinder of offenses requirement under §701-109(2) applies to criminal contempt charges.  72 H. 164, 811 P.2d 815, cert. denied, 112 S. Ct. 194.

Where there is no judgment, sentence, or commitment for an appellate court to review pursuant to paragraph (5), petition requesting ruling that attorney's conduct was not contemptuous was premature.  74 H. 267, 842 P.2d 255.

Counsel yelling at the court and blatantly stating, in the presence of the jury, that court was working with opposing counsel, were simply contemptuous acts that supreme court found to be inexcusable.  76 H. 187, 873 P.2d 66.

Trial court erred by failing to include any factual specifications in its judgment as required under subsection (5); in such case, a judgment of conviction of criminal contempt must be vacated and not reversed.  88 H. 188, 964 P.2d 642.

Where defendant was appropriately convicted of and sentenced for criminal contempt under subsection (3)(a) and subsection (5) required defendant to seek review in a proceeding for an extraordinary writ or special proceeding, defendant's direct appeal dismissed for lack of appellate jurisdiction.  92 H. 178, 989 P.2d 262.

Order called for by this section should be in form of a written order to show cause.  7 H. App. 95, 746 P.2d 574.

When prosecutor is necessary to bring charge for offense under section.  7 H. App. 298, 758 P.2d 690.

Factual specifications requirement may be satisfied if particular circumstances of the case are described in the district court's oral findings.  7 H. App. 586, 788 P.2d 176.

Contemnor has no standing to appeal under paragraph (3)(a); judgment must be reviewed by extraordinary writ or special proceeding; attorney's tardy court appearance constitutes indirect contempt under paragraph (3)(b).  9 H. App. 249, 833 P.2d 85.

Minor was properly adjudicated a law violator in a criminal contempt proceeding for failing to comply with rules of a protective supervision order.  96 H. 255 (App.), 30 P.3d 269.

Where there was no evidence that when defendant failed to appear in court defendant violated subsection (1)(g) by knowingly disobeying or resisting "the process, injunction, or other mandate of a court", defendant could not be convicted of criminal contempt of court under this section.  105 H. 274 (App.), 96 P.3d 603.

As the no-contact condition of defendant's probation sentence was not a "process, injunction, or other mandate of a court" that, if violated, was punishable as criminal contempt, but rather, was a condition placed on defendant for the privilege of being released into the community on probation rather than being imprisoned, the statutory prerequisites for a criminal-contempt conviction were not present in the case and this section was not applicable to convict defendant for criminal contempt for violating a term of probation.  120 H. 312 (App.), 205 P.3d 577.

Criminal contempt of court under this section is not available as a sanction for a violation of a condition of probation as there is no provision in chapter 706 that authorizes the use of criminal contempt as a sanction for violation of a condition of probation; the exclusive sanctions for a violation of a condition of probation in chapter 706 are set forth in §706-625.  120 H. 312 (App.), 205 P.3d 577.

Mentioned:  86 H. 214, 948 P.2d 1055.

__________

§710-1077 Commentary:

1.  Perkins, Criminal Law 456 (1957).

2.  Prop. Mich. Rev. Cr. Code, comments at 420.

3.  Perkins, supra at 462.

4.  Whether the historical analysis was ever sound is subject to doubt.  See Bloom v. Illinois, 391 U.S. 194, 198 note 2 (1968).

5.  Article III, §2, of the Constitution provides that "[t]he Trial of all Crimes, except in cases of Impeachment, shall be by jury...." The Sixth Amendment states that "[i]n all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial, by an impartial jury...."  The Fifth and Fourteenth Amendments forbid the federal government and the states from depriving a person of "life, liberty or property without due process of law."

6.  United States v. Barnett, 376 U.S. 681, 692, rehearing denied, 377 U.S. 973 (1964).  See also Green v. United States, 356 U.S. 165, 183-187 (1958), and the cases collected therein.

7.  See note 6 supra.

8.  384 U.S. 373 (1966).

9.  See note 4 supra.

10. 391 U.S. 216 (1968).

11. "It is old law that the guarantees of jury trial found in Article III and the Sixth Amendment do not apply to petty offenses.  Only today we have reaffirmed that position.  Duncan v. Louisiana, 391 U.S. 145, 88 S. Ct. 1444, 20 L.Ed.2d 491 (1968)."  Bloom v. Illinois, supra at 210.

12. Bloom v. Illinois, supra at 201-202.

13. Id.

14. United States v. Barnett, supra at 694 note 12.

15. In a note to Duncan v. Louisiana, 391 U.S. 145, 162 (1968), the Court said:  "Cheff involved criminal contempt, an offense applied to a wide range of conduct including conduct not so serious as to require jury trial absent a long sentence.  In addition criminal contempt is unique in that legislative bodies frequently authorize punishment without stating the extent of the penalty which can be imposed.  The contempt statute under which Cheff was prosecuted, 18 U.S.C. §401, treated the extent of punishment as a matter to be determined by the forum court.  It is therefore understandable that this Court in Cheff seized upon the penalty actually imposed as the best evidence of the seriousness of the offense for which Cheff was tried."  (Emphasis added.)  This explanation of the largely unstated reasoning in Cheff became, in an opinion decided the same day as Duncan, the "rule in Cheff."  In Bloom v. Illinois, supra at 211, the Court said:  "Under the rule in Cheff, when the legislature has not expressed a judgment as to the seriousness of an offense by fixing a maximum penalty which may be imposed, we are to look to the penalty actually imposed as the best evidence of the seriousness of the offense.  See, ante, p. 503, n. 35." (Emphasis added.)

16. Duncan v. Louisiana, supra at 161.

17. See, e.g., Cheff v. Schnackenburg, see note 8 supra, which, however, set the maximum at six months not on the basis of constitutional principles, but on the basis of the Court's supervisory powers, and Dyke v. Taylor Implement Mfg. Co., see note 10 supra, which upheld a conviction for criminal contempt, notwithstanding the fact that the defendant was denied trial by jury, where the punishment was limited by statute to ten days' imprisonment plus fine.

18. Green v. United States, 365 U.S. 165, 193 (1958) (dissenting opinion); United States v. Barnett, supra at 724, (dissenting opinion); Cheff v. Schnackenburg, supra at 384 (dissenting opinion); Dyke v. Taylor Implement Mfg. Co., supra at 223 (dissenting opinion).

19. Compare Barnett, supra at 727 ("[I]f the present defendants committed the acts with which they are charged, their crimes cannot be classified as 'petty,' but are grave indeed."), and Cheff, supra at 387 ("[T]he determination of whether the offense is 'petty' also requires an analysis of the nature of the offense itself; even though short sentences are fixed for a particular offense a jury trial will be constitutionally required if the offense is of a serious character."), with Dyke, supra at 223 ("I am loath to hold whippings or six months' punishment 'as petty.'  And here, where the offense is punishable by a $50 fine and 10 days in jail behind bars, I feel the same way.  Even though there be some offenses that are 'petty,' I would not hold that this offense falls in that category.")

20. H.R.S. §729-1 ("Whoever, after trial by jury, is adjudged guilty of contempt of any court...shall be fined not more than $500 or imprisoned not more than two years....").

21. Id.

22. H.R.S., Chapter 729.

23. See H.R.S. §729-1, which provides inter alia that one commits contempt "by publishing animadversions on the evidence or proceedings in a pending trial tending to prejudice the public respecting the same, and to obstruct and prevent the administration of justice; or by knowingly publishing an unfair report of the proceedings of a court, or malicious invectives against a court or jury tending to bring the court or jury, or the administration of justice[,] into ridicule, contempt, discredit or odium...."

24. See Perkins, supra at 461.

25. H.R.S. §729-1.

26. Id.

27. Id. §729-5.

28. Id. §729-2.






CHAPTER 711 - OFFENSES AGAINST PUBLIC ORDER

§711-1100 - Definitions.

§711-1100  Definitions.  In this chapter, unless a different meaning is plainly required, or the definition is otherwise limited by this section:

"Animal" includes every living creature, except a human being.

"Equine animal" means an animal of or belonging to the family Equidae, including horses, ponies, mules, donkeys, asses, burros, and zebras.

"Facsimile" means a document produced by a receiver of signals transmitted over telecommunication lines, after translating the signals, to produce a duplicate of an original document.

"Necessary sustenance" means care sufficient to preserve the health and well-being of a pet animal, except for emergencies or circumstances beyond the reasonable control of the owner or caretaker of the pet animal, and includes but is not limited to the following requirements:

(1)  Food of sufficient quantity and quality to allow for normal growth or maintenance of body weight;

(2)  Open or adequate access to water in sufficient quantity and quality to satisfy the animal's needs;

(3)  Access to protection from wind, rain, or sun; and

(4)  An area of confinement that has adequate space necessary for the health of the animal and is kept reasonably clean and free from excess waste or other contaminants that could affect the animal's health.

"Obstructs" means renders impassable without unreasonable inconvenience or hazard.

"Pet animal" means a dog, cat, domesticated rabbit, guinea pig, domesticated pig, or caged birds (passeriformes, piciformes, and psittaciformes only) so long as not bred for consumption.

"Private place" means a place where one may reasonably expect to be safe from casual or hostile intrusion or surveillance, but does not include a place to which the public or a substantial group thereof has access.

"Public" means affecting or likely to affect a substantial number of persons.

"Public place" means a place to which the public or a substantial group of persons has access and includes highways, transportation facilities, schools, places of amusement or business, parks, playgrounds, prisons, and hallways, lobbies, and other portions of apartment houses and hotels not constituting rooms or apartments designed for actual residence.

"Record", for the purposes of sections 711-1110.9 and 711-1111, means to videotape, film, photograph, or archive electronically or digitally.

"Torment" means fail to attempt to mitigate substantial bodily injury with respect to a person who has a duty of care to the animal.

"Torture" includes every act, omission, or neglect whereby unjustifiable physical pain, suffering, or death is caused or permitted. [L 1972, c 9, pt of §1; am L 1986, c 192, §3; am L 1987, c 176, §4; am L 1992, c 292, §3; am L 1998, c 173, §1; am L 2003, c 48, §1; am L 2004, c 83, §1; am L 2007, c 114, §3; am L 2008, c 111, §1]

COMMENTARY ON §711-1100

This section is definitional only and, of course, specifies no offense.  A discussion of the definitions in this section, when needed or appropriate, is found in the commentary to the substantive offenses employing the terms defined.

SUPPLEMENTAL COMMENTARY ON §711-1100

The Code as adopted added Items (5) and (6).  The Proposed Draft did not contain these items.

Act 192, Session Laws 1986, amended the definition of "animal" to exclude human beings, thereby foreclosing the possible interpretation of the statute to include within the offense persons engaged in boxing.  House Conference Committee Report No. 37-86, Senate Conference Committee Report No. 27-86, and House Standing Committee Report No. 392.

Act 292, Session Laws 1992, amended this section by adding the definition of "facsimile" to strengthen the laws against harassment.  Conference Committee Report No. 57.

Act 173, Session Laws 1998, amended this section by adding the definitions of "pet animal" and "necessary sustenance".  Act 173 protected pet animals in Hawaii from neglect by defining minimum standards of care.  The legislature found that pet animals deserved at least the minimum care of food, water, and protection from the elements.  Act 173 established guidelines to be used to prevent the neglect and abuse of pet animals.  Conference Committee Report No. 87.

Act 48, Session Laws 2003, amended this section by adding the definition of "record".  The legislature found that advancement in technology has provided opportunity for "video voyeurism" in public places.  A change in the offense of violation of privacy would address the growing concern for the offensive practice of "upskirt photography".  House Standing Committee Report No. 1316.

Act 83, Session Laws 2004, amended the definition of "record" to include digital recordings within the purview of privacy offenses.  Act 83 made statutory amendments to the existing privacy law in order to prohibit the inappropriate use of new digital technologies, such as cellular phones, that are capable of taking digital photographs and transmitting those images.  House Standing Committee Report No. 1174-04, Conference Committee Report No. 43-04.

Act 114, Session Laws 2007, amended this section by, among other things, defining "pet animal" as a dog, cat, domesticated rabbit, guinea pig, [domesticated pig,] or caged birds, so long as they are not bred for consumption.  Act 114 strengthened Hawaii's animal cruelty laws.  The legislature found that violence, whether against humans or animals, must be not tolerated in our society. Evidence suggests a link between animal abuse and the commission of violent acts against humans.  Hawaii is only one of nine states in the United States without a felony offense for domestic animal abuse.  The legislature also found that pet animals provide a close emotional bond and relationship with their owners and family members and friends.  Violence and harm committed against the animals have a significant emotional impact on their owners and family.  The felony provisions of Act 114 protected pet animals.  Conference Committee Report No. 29.

Act 111, Session Laws 2008, amended this section by adding the definition of "equine animal".  Act 111 extended to equine animals some of the legal protections accorded to pet animals relating to animal cruelty by making an offense involving serious bodily injury or death to an equine animal a class C felony.  The legislature believed that horses belong under the protection of law and that adding equine animals to the list of animals protected under the animal cruelty law reflects the fact that companion animals come in all shapes and sizes.  House Standing Committee Report No. 1589-08, Senate Standing Committee Report No. 2879, Conference Committee Report No. 20-08.



§711-1101 - Disorderly conduct.

§711-1101  Disorderly conduct.  (1)  A person commits the offense of disorderly conduct if, with intent to cause physical inconvenience or alarm by a member or members of the public, or recklessly creating a risk thereof, the person:

(a)   Engages in fighting or threatening, or in violent or tumultuous behavior; or

(b)   Makes unreasonable noise; or

(c)   Subjects another person to offensively coarse behavior or abusive language which is likely to provoke a violent response; or

(d)   Creates a hazardous or physically offensive condition by any act which is not performed under any authorized license or permit; or

(e)   Impedes or obstructs, for the purpose of begging or soliciting alms, any person in any public place or in any place open to the public.

(2)  Noise is unreasonable, within the meaning of subsection (1)(b), if considering the nature and purpose of the person's conduct and the circumstances known to the person, including the nature of the location and the time of the day or night, the person's conduct involves a gross deviation from the standard of conduct that a law-abiding citizen would follow in the same situation; or the failure to heed the admonition of a police officer that the noise is unreasonable and should be stopped or reduced.

The renter, resident, or owner-occupant of the premises who knowingly or negligently consents to unreasonable noise on the premises shall be guilty of a noise violation.

(3)  Disorderly conduct is a petty misdemeanor if it is the defendant's intention to cause substantial harm or serious inconvenience, or if the defendant persists in disorderly conduct after reasonable warning or request to desist.  Otherwise disorderly conduct is a violation. [L 1972, c 9, pt of §1; am L 1973, c 136, §9(a); am L 1974, c 164, §1; am L 1978, c 182, §1; am L 1979, c 79, §1; gen ch 1993; am L 2003, c 48, §2]

Note

Urinating or defecating in public (repealed December 31, 2012).  L 2004, c 84, §2; L 2009, c 77.

COMMENTARY ON §711-1101

The offense of "disorderly conduct" has been very broadly defined in the past (see below) to include numerous petty annoyances to the public.  Section 711-1101 gives a far narrower definition to the offense, both because some of the matters previously treated under that heading are now treated elsewhere and because some of the previous provisions seem unwise.  The section requires proof of an intent to cause physical inconvenience or alarm, or at least a reckless creation of a risk thereof.  Subsection (1)(a) is a standard clause in disorderly conduct legislation, aimed at actual fights and at other behavior tending to threaten the public generally, for this section requires public alarm, etc., as distinguished from the private alarm which may accompany assault.  This is an important point.  A person may not be arrested for disorderly conduct as a result of activity which annoys only the police, for example.[1]  Police officers are trained and employed to bear the burden of hazardous situations, and it is not infrequent that private citizens have arguments with them.  Short of conduct which causes "physical inconvenience or alarm to a member or members of the public" arguments with the police are merely hazards of the trade, which do not warrant criminal penalties.

Subsection (1)(c) is directed at "free" speech which exceeds the bounds of constitutional protection.  It is important not to limit free expression, so the formula adopted--"offensively coarse"--is meant to apply only to obscene and scatalogical language, and not to language that is politically or religiously offensive.  The defendant must know, or must consciously disregard the risk, that the defendant's coarse language will be offensive.  The subsection also prohibits abusive language likely to evoke a violent reaction from the hearer (though no such reaction need be proved) in order that the public peace will be promoted by its prohibition.

Subsection (1)(d) is defined to include creation of a hazardous or physically offensive condition by an act not covered by any authorized license or permit.  It would prohibit, for example, the use of a "stink bomb," strewing garbage or other noxious substances in public places, and turning off the lights in a public auditorium.  Although there is some degree of overlap in some situations between this provision and §708-828 (criminal use of noxious substances) and §708-829 (criminal littering), subsection (1)(d) is needed to cover those cases of public annoyance where a private property owner does not wish to file a complaint or where title to property is not clear.

Disorderly conduct is a violation unless it is the defendant's intention to cause substantial harm or serious inconvenience, or if the defendant persists in disorderly conduct after a reasonable warning or request to desist.

The previous Hawaii statute covered a wide range of activity.  The text of the former statute follows:

Any person who with intent to provoke a breach of the peace, or whereby a breach of the peace may be occasioned, commits any of the following acts shall be deemed to have committed the offense of disorderly conduct:

(1)  Uses offensive, disorderly, threatening, abusive or insulting language, conduct or behavior;

(2)  Congregates with others on a public street or sidewalk and refuses to move on when ordered by the police;

(3)  By his actions causes a crowd to collect, except when lawfully addressing such a crowd;

(4)  Shouts or makes a noise either outside or inside a building during the nighttime to the annoyance or disturbance of any three or more persons;

(5)  Interferes with any person in any place by jostling against such person or unnecessarily crowding him or by placing a hand in proximity of such person's pocket, pocketbook or handbag;

(6)  Stations himself on the public streets or sidewalks or follows pedestrians for the purpose of soliciting alms, or who solicits alms on the public streets unlawfully;

(7)  Frequents or loiters about any public place soliciting men for the purpose of committing a crime against nature or other lewdness;

(8)  Causes a disturbance in any street car, railroad car, omnibus or other public conveyance, by running through it, climbing through windows or upon the seats, or otherwise annoying passengers or employees therein;

(9)  Stands on sidewalks or street corners and makes insulting remarks to or about passing pedestrians or annoys such pedestrians;

(10) Makes or causes to be made repeated telephone calls with intent to annoy and disturb another person or his family;

(11) Wears clothing of the opposite sex in any public place with intent to deceive other persons by failing to identify his or her sex.[2]

The above offense of disorderly conduct was punishable by a fine of not more than $1,000 or imprisonment of not more than 1 year, or both.[3]

It should be noted that all of the conduct covered by the previous law, except that included in paragraphs (6), (7), and (11), is covered by various sections of this chapter, if not by the offense of disorderly conduct itself.

SUPPLEMENTAL COMMENTARY ON §711-1101

When the Legislature adopted the Code in 1972, it changed the wording of the Proposed Draft's subsection (1)(c), which is now subsection (1)(d).  The Proposed Draft had recommended that the offense apply where the perpetrator commits an act "which serves no legitimate purpose of the actor."  The Legislature changed that phrase to any act "which is not performed under any authorized license or permit", since it felt the language of the Proposed Draft was unconstitutionally vague.  Conference Committee Report No. 2 (1972).

Act 136, Session Laws 1973, made two amendments.  The offense of disorderly conduct was amended to require an intent to cause physical inconvenience or alarm by members of the public.  Previously, the offense merely required an intent to cause "public inconvenience, annoyance, or alarm."  In addition, subsection (1)(b) (now subsection (1)(c)) was changed by adding the language "which is likely to provoke a violent response" after the word "present."

Act 164, Session Laws 1974, further amended the section by clarifying the offense when it involved the making of unreasonable noise.  Conduct involving a gross deviation from the standard of conduct that a law abiding citizen would follow would be a violation of this provision.  Senate Standing Committee Report No. 967-74, states:

"The addition of a new subsection (2) defines the quality of unreasonable noise, as a general principle of penal liability, used throughout the Hawaii Penal Code, which can be found in §702-206.  This definition sets forth an intelligent, flexible and reasonable standard by which enforcement of this provision can be made.  The enforcement of this section is not intended to interfere with reasonable necessary commercial activities justifiable in their profession or trade and technologically tenable.  For example, it is not an offense that commercial activity causes inconvenience upon a person or persons if, considering the nature and purpose of such activity and the circumstances surrounding the activity including the location, the nature of the day (whether a weekend or a holiday) and the time of the day or night, such activity is reasonable and prudent.

Your Committee has categorically ruled out the argument that people who sleep during the day should not bear a greater burden than those people who sleep at night.  We are well aware that because of Hawaii's diverse educational, commercial and recreational activities, some people have to sleep during the day through a degree of noise activity.  But we believe that to limit the noise level of the day to that of the night would impose a dangerous evil that will cause irreparable damage to the general health and welfare of this state.  However, the Committee finds that it is necessary to establish a reasonable standard that can be applied to all noise situations and not just the quiet of the night.

Enforcement of proposed decible standards is impractical at this time.  The state of the art and present technology do not lend themselves to an acceptable justification for their use in everyday enforcement."

Act 182, Session Laws 1978, added subsection (1)(e).  Conference Committee Report (Senate No. 31-78, House No. 27) states:  "The conduct which your Committee believes should be regulated is the impeding and obstructing while begging in a public place or place open to the public.  Your Committee does not find that the specific conduct of begging alone is offensive but begging done in the specified manner which is offensive to the public should be regulated."

Act 79, Session Laws 1979, added subsection (2) in order to clarify the offense of unreasonable noise.  Conference Committee Report No. 63 states:

"Your Committee finds that under current statutes, in order to convict a person under the disorderly conduct statute for making unreasonable noise, one must prove that such person's actions involved a gross deviation from the standard of conduct of a law- abiding citizen.  Prosecution has been difficult using this broad, if not vague, definition.  This bill authorizes any police officer to make a determination of what is unreasonable noise and makes the failure of a person to heed his warning a punishable offense."

Act 79 also holds a renter, resident or owner-occupant of a premises guilty of a noise violation if he knowingly or negligently consents to unreasonable noise on his premises.

Act 48, Session Laws 2003, amended this section by updating the crime of disorderly conduct to punish "video voyeurism" in public places.  Senate Standing Committee Report No. 637.

Case Notes

Police officers did not violate plaintiff's clearly established constitutional rights by arresting plaintiff without probable cause.  872 F. Supp. 746.

Sufficiency of complaint to charge offense under section discussed.  58 H. 279, 567 P.2d 1242.

Sufficiency of conduct that annoys the police only.  61 H. 291, 602 P.2d 933.

Harassment not a lesser included offense.  63 H. 548, 632 P.2d 654.

Noise level not adequate to constitute violation of subsection (1)(b).  64 H. 101, 637 P.2d 770.

Police may testify as to "physical inconvenience or alarm".  68 H. 238, 709 P.2d 607.

Lack of substantial evidence to support finding of "gross" deviation under subsection (2).  1 H. App. 10, 612 P.2d 123.

State failed to show that defendant possessed requisite state of mind for conviction under this section.  1 H. App. 10, 612 P.2d 123.

Evidence supported finding of disorderly conduct.  5 H. App. 120, 678 P.2d 1107.

State failed to prove that defendant intended to cause physical inconvenience or alarm or recklessly created a risk thereof to a member or members of public, where disorderly arrest was based on defendant's actions within apartment after police arrived.  77 H. 314 (App.), 884 P.2d 377.

Subsection (2) interpreted as implicitly requiring that a police officer's decision that noise is unreasonable must be supported by police officer's objectively reasonable finding that the noise is gross deviation from law-abiding citizen's standard of conduct; there was insufficient evidence of defendant's unreasonable noise to support the conviction of disorderly conduct/unreasonable noise either as a petty misdemeanor or as the lesser-included violation.  78 H. 282 (App.), 892 P.2d 475.

Insufficient evidence to establish that defendant's intent was to cause physical inconvenience or alarm by members of the public where all of defendant's statements and profanity were directed only at police officers and theatre manager.  79 H. 538 (App.), 904 P.2d 552.

Insufficient evidence to convict defendant under this section where evidence indicated there was perhaps one other patron in the library on the day defendant raised defendant's voice, no physical disruption of library services was caused, and there was no finding that defendant acted with the intent to cause physical inconvenience to, or alarm by, a member or members of the public, or that defendant acted with reckless disregard that defendant's conduct might produce such a result.  107 H. 159 (App.), 111 P.3d 54.

Mentioned:  9 H. App. 315, 837 P.2d 1313.

__________

§711-1101 Commentary:

1.  An individual police officer may, however, be the object of harassment under §711-1106.

2.  H.R.S. §772-2.

3.  Id. §772-3.



§711-1102 - Failure to disperse.

§711-1102  Failure to disperse.  (1)  When six or more persons are participating in a course of disorderly conduct likely to cause substantial harm or serious inconvenience, annoyance, or alarm, a law enforcement officer may order the participants and others in the immediate vicinity to disperse.

(2)  A person commits the offense of failure to disperse if the person knowingly fails to comply with an order made pursuant to subsection (1).

(3)  Failure to disperse is a misdemeanor. [L 1972, c 9, pt of §1; gen ch 1993; am L 2001, c 91, §4]

COMMENTARY ON §711-1102

This section provides a procedure under which a peace officer can order a group of six or more persons participating in a course of disorderly conduct likely to cause substantial harm or serious inconvenience, annoyance, or alarm to disperse.  A similar order may be made to others in the immediate vicinity.  Failure to obey such an order is a misdemeanor.  The offense is thus an aggravated form of disorderly conduct which does not reach the point of riot or unlawful assembly.

Previous Hawaii law contained a somewhat similar section, allowing an order to disperse after "force or violence has been used disturbing the public peace."[1]

Case Notes

As this section's limit on freedom of association and movement is only within the immediate vicinity of the disorderly conduct and there is no "unlimited and indiscriminately sweeping infringement upon the freedom of movement and association", this section does not violate article I, §2 of the Hawaii constitution.  101 H. 153 (App.), 64 P.3d 282.

Section not unconstitutionally vague under article I, §5 of the Hawaii constitution as its language is specific and clear, it is narrowly tailored to a person's failure to disperse pursuant to a law enforcement order to leave the immediate vicinity of disorderly conduct, and citizens of this State should thus have no difficulty in understanding this section.  101 H. 153 (App.), 64 P.3d 282.

This section does not violate the right to privacy under article I, §2 of the Hawaii constitution as it is not a "sweeping infringement on the freedom of movement and privacy"; to prevent the substantial harm or serious inconvenience, annoyance or alarm to the public, it is reasonably necessary for law enforcement to order those participating in the disorderly conduct and those in the immediate vicinity to disperse until the disorderly conduct comes to an end.  101 H. 153 (App.), 64 P.3d 282.

__________

§711-1102 Commentary:

1.  H.R.S. §764-3.



§711-1103 - Riot.

§711-1103  Riot.  (1)  A person commits the offense of riot if the person participates with five or more other persons in a course of disorderly conduct:

(a)   With intent to commit or facilitate the commission of a felony; or

(b)   When the person or any other participant to the person's knowledge uses or intends to use a firearm or other dangerous instrument in the course of the disorderly conduct.

(2)  Riot is a class C felony. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §711-1103

In light of recent demonstrations by students and other militants, the importance of well-drafted statutes relating to riot, unlawful assembly, and disorderly conduct is self-evident.  The goal is, on the one hand, not to curtail legitimate exercise of the rights of free speech and free assembly and, on the other hand, to give the police a useful tool to employ against conduct which involves crime or physical danger and which is no longer afforded constitutional protection.

Riot is the most serious of the offenses against public order.  It is made a class C felony both because of the greater number of participants and because of the unlawful objectives.  At least six persons must be involved (the defendant and five others) in "disorderly conduct," as that conduct is defined by §711-1101.  This number of participants is taken from the previous Hawaii law and the Proposed Michigan Revised Criminal Code in preference to the Model Penal Code's smaller number of participants (three).  Because §711-1103 defines riot in terms of aggravated disorderly conduct, it is necessary to prove the elements of disorderly conduct specified in §711-1101.  In addition, there must be proof of one of two specified aggravating circumstances.  Under subsection (1)(a) the accused must intend to commit or facilitate the commission of a felony.  Subsection (1)(b) makes disorderly conduct riot when the accused or any other participant to the accused's knowledge uses or intends to use a dangerous instrument.

Section 711-1103 is restrictively worded to prevent the use of the section to break up orderly demonstrations, meetings, or processions which happen to attract a hostile crowd, perhaps because unpopular views are being expressed.  On the other hand, the section will be useful in breaking up disorderly demonstrations which threaten harm in one of the specified ways.

In the prior Hawaii law, riot was defined as:

Any use of force or violence disturbing the public peace, or any threat or attempt to use such force or violence, if accompanied by immediate power of execution, by six or more persons acting together, and without authority or justification by law....[1]

The penalty for participating in any riot was a fine of not more than $1,000 or imprisonment of not more than two years or both.[2]  There is no case law existing under this particular statute.

Note on treason.  Although a number of proposed penal code revisions have included a crime of treason against the State, no such crime is here included.  Treason is an offense amply covered in federal law,[3] and is not likely to be directed against the State government.  It is the position of the Code, therefore, that riot and the other offenses in this chapter are sufficient to deal with any threat to the safety of the State.  In fact, the crime of treason was not previously covered by Hawaii law, although there were numerous sections, repealed by this revision, which covered various treasonous activities.  Those sections are discussed below.  It will readily be seen that the sections in this chapter and in Chapters 5 and 7 make it unnecessary to deal so specifically with the activities previously covered by Hawaii law.  Moreover, there was considerable doubt about the constitutionality of some of the sections, particularly those relating to "criminal syndicalism," as they appeared to penalize speech and assembly rather than any activities directed at carrying out treasonous goals.  To the extent that these activities ought to be criminal, they are made so by the Code's provisions on solicitation, conspiracy, attempt, terroristic threatening, riot, unlawful assembly, and the like.

The former law on treasonous activities was embodied in a number of provisions.  H.R.S. §§721-1 to 721-5 prohibited anarchistic publications and criminal syndicalism.  Anarchistic publications were those which advocated or were intended to advocate "the commission of any act of violence, such as sabotage, incendiarism, sedition, anarchy, rioting or breach of the peace..."[4]  The printing, selling, or distribution of such anarchistic publications was punishable by a fine of not more than $1,000 or imprisonment for not more than one year.  Upon a second conviction for the same offense within five years from the first conviction, a fine of not more than $5,000 or imprisonment for not more than one year, or both, could be imposed.[5]  Criminal syndicalism was defined as "the doctrine which advocates crime, sabotage, violence, or other unlawful methods of terrorism as a means of accomplishing industrial or political ends."[6]  Committing criminal syndicalism in its various forms was punishable by a fine of not more than $5,000 or imprisonment for not more than ten years.[7]  Two or more persons were prohibited from assembling for the purpose of advocating or teaching the doctrine of criminal syndicalism.  The penalty for so doing was a fine of not more than $5,000 or imprisonment for not more than ten years, or both.[8]  Knowingly permitting the use of a building for unlawful assembly was punishable by a fine of not more than $500 or imprisonment for not more than one year, or both.[9]

Intentional injury to or interference with property (sabotage) was prohibited as follows:

Whoever wilfully destroys, impairs, injures, interferes, or tampers with real or personal property intending or having reasonable grounds to believe that such act will hinder, delay or interfere with the preparation of the United States or of any of the states or territories for defense or for war, or with the prosecution of war by the United States, shall be fined not more than $10,000 or imprisoned at hard labor not more than twenty years, or both.[10]

The same penalty was imposed for industrial sabotage (intentionally defective workmanship) of any article or thing to be used in connection with the preparation by the United States or any state or territory for defense or for war.[11]

Besides the above, the use of disloyal or contemptuous language concerning the United States, its armed forces, or its flag, or the commission of an act of disloyalty which was reasonably calculated to cause a breach of the peace was punishable by a fine of not less than $100 nor more than $1,000, or imprisonment for not more than ten years, or both.[12]  The use of pacifistic language during a time of war was punishable by a fine of not more than $1,000 or imprisonment for not more than one year, or both.[13]

__________

§711-1103 Commentary:

1.  H.R.S. §764-1.

2.  Id. §764-2.

3.  18 U.S.C. §2381.

4.  H.R.S. §721-1.

5.  Id.

6.  Id. §721-2.

7.  Id. §721-3.

8.  Id. §721-4.

9.  Id. §721-5.

10. Id. §767-2.

11. Id. §767-3.

12. Id. §733-1.

13. Id. §733-2.



§711-1104 - Unlawful assembly.

§711-1104  Unlawful assembly.  (1)  A person commits the offense of unlawful assembly if:

(a)   The person assembles with five or more other persons with intent to engage in conduct constituting a riot; or

(b)   Being present at an assembly that either has or develops a purpose to engage in conduct constituting a riot, the person remains there with intent to advance that purpose.

(2)  Unlawful assembly is a misdemeanor. [L 1972, c 9, pt of §1]

COMMENTARY ON §711-1104

Section 711-1104 is intended to reach those who have assembled for the purpose of rioting or who are on their way to the scene of a riot, but who have not yet begun to riot, or who associate with a group of known potential rioters with intent to aid their cause.  It thus comprises both unlawful assembly and riot at the common law, and constitutes in effect an expanded concept of attempted riot.  Punishment is at the misdemeanor level.

Specifically the section requires assembling with five or more others with intent to engage in conduct constituting a riot, or remaining at an assembly that develops a purpose to engage in a riot, with intent to advance that purpose.

Previous Hawaii law was directed at only specific instances of unlawful assembly.  It was illegal under prior law to assemble for the purpose of advocating criminal syndicalism,[1] also, under the former disorderly conduct statute, it was illegal for persons congregating on a public street or sidewalk to refuse to move on at the orders of the police.[2]  Thus, the Code's concept of unlawful assembly as an attempted riot offense is new to Hawaii law.

__________

§711-1104 Commentary:

1.  H.R.S. §721-4.

2.  Id. §772-2(2).



§711-1105 - Obstructing.

§711-1105  Obstructing.  (1)  A person commits the offense of obstructing if, having no legal privilege to do so, the person knowingly or recklessly obstructs any highway or public passage, whether alone or with others.

(2)  A person in a gathering commits the offense of obstructing if the person refuses to obey a reasonable request or order by a law enforcement officer to move:

(a)   To prevent obstruction of a highway or other public passage; or

(b)   To maintain public safety by dispersing those gathered in dangerous proximity to a public hazard.

(3)  An order to move under subsection (2)(a), addressed to a person whose speech or other lawful behavior attracts an obstructing audience, is not reasonable if the obstruction can be readily remedied by police control.

(4)  A person is not guilty of violating subsection (1) solely because persons gather to hear the person speak or because the person is a member of such a gathering.

(5)  Obstructing is a petty misdemeanor if the person persists in the conduct specified in subsection (1) after a warning by a law enforcement officer; otherwise it is a violation. [L 1972, c 9, pt of §1; gen ch 1993; am L 2001, c 91, §4]

COMMENTARY ON §711-1105

Although obstructing was formerly covered by the disorderly conduct statute, it raises certain important problems which indicate that it should have separate treatment.  Primarily the problems relate to free speech and types of expressive conduct which, under the aegis of free speech, are constitutionally protected.  Normally, the act of obstructing a public highway presents a great public inconvenience and serves no useful purpose.  However, where the obstruction is caused by a crowd listening to a speaker, or even by a crowd protesting some official action, important goals are served by leaving the group as free from restriction as possible.  The proposed section accomplishes these objectives.

Subsection (1) defines obstructing as knowing or reckless obstruction of any highway or public passage.  "Obstructs" is defined in §711-1100 as "renders impassable without unreasonable inconvenience or hazard."  This conduct constitutes a violation, and if the defendant fails to heed a warning by a peace officer, it may be treated as a petty misdemeanor.  However, subsection (4) makes clear that a person does not violate subsection (1) solely because of the fact that people gather to hear the person speak, or because the person is a member of such a gathering.

Subsection (2) is intended to allow reasonable control by peace officers of a public gathering which obstructs highways or which is dangerously close to a public hazard, such as a flood.  A person who fails to heed a reasonable request by a peace officer in such circumstances is guilty of a violation.  However, subsection (3) declares that a person engaged in speech or other lawful behavior which attracts an obstructing crowd cannot be asked to move if the obstruction can be readily remedied by police control.

Previous Hawaii law treated obstruction as a part of disorderly conduct.[1]  The prior statute recognized and protected the rights of the speaker, but it seems insufficient in that it did not protect the rights of the listening audience.  The Code attempts to remedy this point.

__________

§711-1105 Commentary:

1.  H.R.S. §772-2(2) and (3).



§711-1106 - Harassment.

§711-1106  Harassment.  (1)  A person commits the offense of harassment if, with intent to harass, annoy, or alarm any other person, that person:

(a)   Strikes, shoves, kicks, or otherwise touches another person in an offensive manner or subjects the other person to offensive physical contact;

(b)   Insults, taunts, or challenges another person in a manner likely to provoke an immediate violent response or that would cause the other person to reasonably believe that the actor intends to cause bodily injury to the recipient or another or damage to the property of the recipient or another;

(c)   Repeatedly makes telephone calls, facsimile transmissions, or any form of electronic communication as defined in section 711-1111(2), including electronic mail transmissions, without purpose of legitimate communication;

(d)   Repeatedly makes a communication anonymously or at an extremely inconvenient hour;

(e)   Repeatedly makes communications, after being advised by the person to whom the communication is directed that further communication is unwelcome; or

(f)   Makes a communication using offensively coarse language that would cause the recipient to reasonably believe that the actor intends to cause bodily injury to the recipient or another or damage to the property of the recipient or another.

(2)  Harassment is a petty misdemeanor. [L 1972, c 9, pt of §1; am L 1973, c 136, §9(b); am L 1992, c 292, §4; am L 1996, c 245, §2; am L 2009, c 90, §1]

Cross References

Power to enjoin and temporarily restrain harassment, see §604-10.5.

Surreptitious surveillance, see §707-733(1)(c).

COMMENTARY ON §711-1106

Harassment, a petty misdemeanor, is a form of disorderly conduct aimed at a single person, rather than at the public.  The intent to harass, annoy, or alarm another person must be proved.

Subsection (1)(a) is a restatement of the common-law crime of battery, which was committed by any slight touching of another person in a manner which is known to be offensive to that person.  Such contacts are prohibited, if done with requisite intent, in order to preserve the peace.

Subsection (1)(b) is likewise aimed at preserving peace.  It prohibits insults, taunts, or challenges which are likely to provoke a violent or disorderly response.  This is distinguished from disorderly conduct because it does not present a risk of public inconvenience or alarm.

Subsections (1)(c) and (1)(d) are aimed at abusive communications.  The former prohibits any telephone call which is made with the specified intent and without any legitimate purpose.  The latter prohibits any type of repeated communications which are anonymous, made at extremely inconvenient times, or in offensively coarse language.  Again, the intent to harass, annoy, or alarm must be proved.  Nearly all states have statutes prohibiting such conduct.  Our aim is to make them broad enough to cover all types of potentially annoying communications.

Previous Hawaii law treated various forms of harassment as disorderly conduct.[1]  In addition the law expressly prohibited the use of obscene or lascivious language over the telephone.[2]

SUPPLEMENTAL COMMENTARY ON §711-1106

Act 136, Session Laws 1973, deleted former subsection (1)(e) from this section.  That subsection included as the offense of harassment the case where a person "engages in any other course of harmful or seriously distressing conduct serving no legitimate purpose of the defendant."  The Legislature felt that the subsection was overly vague.  House Standing Committee Report No. 726.

Act 292, Session Laws 1992, amended this section to strengthen the laws against harassment by providing greater protection to victims of harassment while at the same time preserving the rights of citizens to engage in political expression and ordinary communication.  Conference Committee Report No. 57.

Act 245, Session Laws 1996, amended subsection (1) by:  prohibiting a person from repeatedly making telephone calls, facsimile, or electronic mail transmissions without purpose of legitimate communication; deleting the requirement that various kinds of communications cause the recipient to reasonably believe that the actor intends to cause bodily injury or property damage; and making it a separate offense to make a communication using offensively coarse language that would cause the recipient to reasonably believe that the actor intends to cause bodily injury or property damage.  Conference Committee Report No. 34.

Act 90, Session Laws 2009, amended subsection (1) by including any form of electronic communication within the scope of the offense.  The legislature found that harassing or insulting electronic communications are a form of harassment that can be just as severe or punishing as other verbal communications or offensive contacts.  Senate Standing Committee Report No. 1242, Conference Committee Report No. 10.

Case Notes

Defendant police officer and defendant resident manager had probable cause to arrest plaintiff for harassment.  855 F. Supp. 1167.

Elements of harassment construed.  60 H. 540, 592 P.2d 810.

Threatening and offensive remarks directed against police afforded police probable cause to arrest for harassment.  61 H. 291, 602 P.2d 933.

Harassment is not a lesser included offense of assault in the third degree in violation of §707-712.  63 H. 1, 620 P.2d 250.

Harassment not a lesser included offense of disorderly conduct.  63 H. 548, 632 P.2d 654.

Person charged with petty misdemeanor carrying maximum penalty of thirty days confinement, a fine, or both, is not entitled to jury trial.  64 H. 374, 641 P.2d 978.

Where minor's challenge to officer was not uttered in a manner likely to provoke a violent response on officer's part, there was insufficient evidence to support district family court's conclusion that minor committed offense of harassment in violation of subsection (1)(b).  76 H. 85, 869 P.2d 1304.

Because the broad language of §708-810 does not evidence an intent to confine crimes "against a person" to those enumerated in chapter 707, and harassment is a crime against a person, a conviction for burglary under §708-810 may be predicated on the offense of harassment.  89 H. 284, 972 P.2d 287.

An "illegitimate purpose" is not an element of the offense of harassment, as defined by subsection (1)(a); where substantial evidence that, after becoming angry and "yelling" at son, defendant slapped son in the face, trial court could reasonably have inferred that defendant intended defendant's conduct to "annoy" or "alarm" son.  90 H. 85, 976 P.2d 399.

Conviction reversed where defendant merely drove his automobile along narrow street in opposite direction from automobile of former girlfriend and did not insult, taunt, or challenge.  7 H. App. 582, 788 P.2d 173.

Record did not support a finding that defendant either insulted, taunted, or challenged dog owner, or that defendant did so in a manner likely to provoke a violent response.  77 H. 196 (App.), 881 P.2d 1264.

Where defendant came up behind victim unexpectedly and threatened victim, screamed a 10-minute tirade at victim, and were actions taken without significant provocation or cognizable justification, facts sufficient to enable a reasonable person to conclude defendant violated subsection (1)(b).  93 H. 513 (App.), 6 P.3d 385.

Defendant's conviction under this section vacated where trial court's ruling that defendant engaged in "reckless" conduct did not satisfy the specific intent requirement of this section.  95 H. 290 (App.), 22 P.3d 86.

Under the plain meaning of subsection (1)(a), "offensive physical contact" encompassed the conduct of defendant knocking off police officer's hat--offensive contact that, while separate and apart from the various forms of actual bodily touching, nevertheless involved contact with an item physically appurtenant to the body.  95 H. 290 (App.), 22 P.3d 86.

Sufficient evidence supported trial court's finding that defendant committed offense of harassment.  98 H. 459 (App.), 50 P.3d 428.

Defendant's conviction of harassment under this section reversed where trial court erroneously concluded that father's actions could not be seen as reasonably necessary to protect the welfare of the recipient, and the State failed its burden of disproving beyond a reasonable doubt the justification evidence that was adduced, or proving  beyond a reasonable doubt facts negativing the justification defense under §703-309.  106 H. 252 (App.), 103 P.3d 412.

Mentioned:  9 H. App. 315, 837 P.2d 1313; 79 H. 538 (App.), 904 P.2d 552.

__________

§711-1106 Commentary:

1.  E.g., H.R.S. §772-2(5) and (10).

2.  H.R.S. §759-2.



§711-1106.4 - Aggravated harassment by stalking.

§711-1106.4  Aggravated harassment by stalking.  (1)  A person commits the offense of aggravated harassment by stalking if that person commits the offense of harassment by stalking as provided in section 711-1106.5 and has been convicted previously of harassment by stalking under section 711-1106.5 within five years of the instant offense.

(2)  Aggravated harassment by stalking is a class C felony. [L 1995, c 159, §1; am L 2003, c 68, §1]

Cross References

Power to enjoin and temporarily restrain harassment, see §604-10.5.

Surreptitious surveillance, see §707-733(1)(c).

COMMENTARY ON §711-1106.4

Act 159, Session Laws 1995, added this section to provide for a class C felony offense of aggravated harassment by stalking.  The legislature found that a stalker's behavior frequently is characterized by a series of acts directed at the same victim that are progressively more serious in nature.  Thus, the legislature believed it necessary to provide enhanced penalties in those cases to deter that type of behavior and to protect the public safety.  Conference Committee Report No. 77.

Act 68, Session Laws 2003, amended this section by deleting the requirement of violations of court orders and the requirement that the defendant have been convicted previously of harassment by stalking involving the same person, and inserting that the defendant have been convicted previously of harassment by stalking within five years of the instant offense.  Conference Committee Report No. 54, House Standing Committee Report No. 1315.



§711-1106.5 - Harassment by stalking.

§711-1106.5  Harassment by stalking.  (1)  A person commits the offense of harassment by stalking if, with intent to harass, annoy, or alarm another person, or in reckless disregard of the risk thereof, that person engages in a course of conduct involving pursuit, surveillance, or nonconsensual contact upon the other person on more than one occasion without legitimate purpose.

(2)  A person convicted under this section may be required to undergo a counseling program as ordered by the court.

(3)  For purposes of this section, "nonconsensual contact" means any contact that occurs without that individual's consent or in disregard of that person's express desire that the contact be avoided or discontinued.  Nonconsensual contact includes direct personal visual or oral contact and contact via telephone, facsimile, or any form of electronic communication, as defined in section 711-1111(2), including electronic mail transmission.

(4)  Harassment by stalking is a misdemeanor. [L 1992, c 292, §2; am L 2003, c 68, §2; am L 2009, c 90, §2]

Cross References

Power to enjoin and temporarily restrain harassment, see §604-10.5.

Surreptitious surveillance, see §707-733(1)(c).

COMMENTARY ON §711-1106.5

Act 292, Session Laws 1992, created the offense of harassment by stalking to strengthen the laws against harassment.  A person commits this offense if, with the intent to harass, annoy, or alarm another person, or in reckless disregard of the risk thereof, a person pursues or conducts surveillance upon another without legitimate purpose and under circumstances which would cause the other to reasonably believe that the actor intends to cause bodily injury or property damage.  Conference Committee Report No. 57.

Act 68, Session Laws 2003, amended this section by requiring the defendant to engage in a course of conduct involving pursuit, surveillance, or nonconsensual contact on more than one occasion without legitimate purpose and defining "nonconsensual contact" as any contact that occurs without the individual's consent or in disregard of that person's express desire that the contact be avoided or discontinued.  Act 68 also repealed the distinction that a single occurrence of a prohibited conduct is a petty misdemeanor.  Conference Committee Report No. 54, House Standing Committee Report No. 1315.

Act 90, Session Laws 2009, amended subsection (3), clarifying the definition of "nonconsensual contact" to include contact by means of any form of electronic communication.  The legislature found that harassing or insulting electronic communications are a form of harassment that can be just as severe or punishing as other verbal communications or offensive contacts.  Senate Standing Committee Report No. 1242.

Case Notes

Where defendant was convicted of harassment by stalking under this section, which is not one of the sexual offenses defined in chapter 707, part V or chapter 846E, trial court abused its discretion when it ordered defendant to undergo sex offender treatment program participation as a condition of probation without a sufficient factual basis that was reasonably related to the nature and circumstances of the offense of harassment by stalking, of which defendant was found guilty.  116 H. 403 (App.), 173 P.3d 550.



§711-1106.6 - Harassment by impersonation.

[§711-1106.6]  Harassment by impersonation.  (1)  A person commits the offense of harassment by impersonation if that person poses as another person, without the express authorization of that person, and makes or causes to be made, either directly or indirectly, a transmission of any personal information of the person to another by any oral statement, any written statement, or any statement conveyed by any electronic means, with the intent to harass, annoy, or alarm any person.

(2)  Harassment by impersonation is a misdemeanor.

(3)  For the purposes of this section:

"Personal information" means information associated with an actual person that is a name, an address, a telephone number, or an electronic mail address.

"Pose" means to falsely represent oneself, directly or indirectly, as another person or persons. [L 2008, c 133, §1]

Cross References

Impersonating a public servant or law enforcement officer, see §§710-1016, 1016.6, and 1016.7

COMMENTARY ON §711-1106.6

Act 133, Session Laws 2008, added this section, creating the misdemeanor offense of harassment by impersonation.  Conference Committee Report No. 27-08.



§711-1107 - Desecration.

§711-1107  Desecration.  (1)  A person commits the offense of desecration if the person intentionally desecrates:

(a)   Any public monument or structure; or

(b)   A place of worship or burial; or

(c)   In a public place the national flag or any other object of veneration by a substantial segment of the public.

(2)  "Desecrate" means defacing, damaging, polluting, or otherwise physically mistreating in a way that the defendant knows will outrage the sensibilities of persons likely to observe or discover the defendant's action.

(3)  Any person convicted of committing the offense of desecration shall be sentenced to a term of imprisonment of not more than one year, a fine of not more than $10,000, or both. [L 1972, c 9, pt of §1; gen ch 1993; am L 2002, c 198, §1]

COMMENTARY ON §711-1107

Previous Hawaii law prohibited certain types of desecration.  For example, desecration of the United States flag was prohibited.[1]  Section 711-1107 deals more generally with all acts of desecration; i.e., acts of physical damage to or mistreatment of venerated places and objects under circumstances which the defendant knows are likely to outrage the sensibilities of persons who observe or discover the defendant's actions.  Thus, any desecration of a public monument or structure; or a place of worship or burial (public or private); or, in a public place, the national flag, or any other object (such as certain religious objects) revered by a substantial segment of the public, will constitute an offense.  Damage by desecration is treated separately from other types of property damage because the sense of outrage produced by such acts is out of proportion to the monetary value of the damage.  Thus, desecration is a misdemeanor, although many such cases might otherwise be petty misdemeanors under §708-823 because the object desecrated is worth less than $50.

SUPPLEMENTAL COMMENTARY ON §711-1107

Act 198, Session Laws 2002, amended this section by changing the penalty for desecration from a misdemeanor to one year imprisonment, a fine of $10,000, or both.  The legislature found that recent vandalism at cemeteries denoted that the current financial penalties of a misdemeanor offense for desecration were an insufficient deterrent.  The $10,000 fine was consistent with the penalty in §6E-11(c), relating to destruction of historic property.  The legislature believed that a burial place or grave deserved no less a penalty for damage than did a historical monument.  Senate Standing Committee Report No. 2957, House Standing Committee Report No. 416-02.

__________

§711-1107 Commentary:

1.  H.R.S. §733-6; another example is §734-3 which prohibits desecration of a grave.



§711-1108 - Abuse of a corpse.

§711-1108  Abuse of a corpse.  (1)  A person commits the offense of abuse of a corpse if, except as authorized by law, the person treats a human corpse in a way that the person knows would outrage ordinary family sensibilities.

(2)  Abuse of a corpse is a misdemeanor. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §711-1108

This section prohibits any sort of outrageous treatment of a human corpse, including sexual contact (necrophilia) and physical abuse.  It does not, of course, relate to legally authorized activities of undertakers and physicians.  Knowledge that ordinary family sensibilities would be outraged must be proved.

Previous Hawaii law prohibited the disinterment, disturbance, or scattering of any human body that has been legally interred.[1]  Section 711-1108 is more comprehensive in coverage.

__________

§711-1108 Commentary:

1.  H.R.S. §734-3.



§711-1108.5 - Cruelty to animals in the first degree.

§711-1108.5  Cruelty to animals in the first degree.  (1)  A person commits the offense of cruelty to animals in the first degree if the person intentionally or knowingly tortures, mutilates, or poisons or causes the torture, mutilation, or poisoning of any pet animal or equine animal resulting in serious bodily injury or death of the pet animal or equine animal.

(2)  Subsection (1) shall not apply to:

(a)   Accepted veterinary practices;

(b)   Activities carried on for scientific research governed by standards of accepted educational or medicinal practices; or

(c)   Cropping or docking as customarily practiced.

(3)  Whenever any pet animal or equine animal is so severely injured that there is no reasonable probability that its life can be saved, the animal may be immediately destroyed without creating any offense under this section.

(4)  Cruelty to animals in the first degree is a class C felony. [L 2007, c 114, §2; am L 2008, c 111, §2]

COMMENTARY ON §711-1108.5

Act 114, Session Laws 2007, created the offense of cruelty to animals in the first degree, making it a felony to intentionally or knowingly torture, mutilate, or poison or cause the torture, mutilation, or poisoning of any pet animal resulting in serious bodily injury or death of the pet animal.  The legislature found that violence, whether against humans or animals, must be not tolerated in our society. Evidence suggests a link between animal abuse and the commission of violent acts against humans.  Hawaii is only one of nine states in the United States without a felony offense for domestic animal abuse.  The legislature also found that pet animals provide a close emotional bond and relationship with their owners and family members and friends.  Violence and harm committed against the animals have a significant emotional impact on their owners and family.  The felony provisions of Act 114 protected pet animals.  Conference Committee Report No. 29.

Act 111, Session Laws 2008, amended this section by making an offense involving serious bodily injury or death to an equine animal a class C felony, thus extending to equine animals some of the legal protections accorded to pet animals relating to animal cruelty.  The legislature believed that horses belong under the protection of law and that adding equine animals to the list of animals protected under the animal cruelty law reflects the fact that companion animals come in all shapes and sizes.  House Standing Committee Report No. 1589-08, Senate Standing Committee Report No. 2879, Conference Committee Report No. 20-08.



§711-1109 - Cruelty to animals in the second degree.

§711-1109  Cruelty to animals in the second degree.  (1)  A person commits the offense of cruelty to animals in the second degree if the person intentionally, knowingly, or recklessly:

(a)   Overdrives, overloads, tortures, torments, beats, causes substantial bodily injury, or starves any animal, or causes the overdriving, overloading, torture, torment, beating, or starving of any animal;

(b)   Deprives a pet animal of necessary sustenance or causes such deprivation;

(c)   Mutilates, poisons, or kills without need any animal other than insects, vermin, or other pests;

(d)   Keeps, uses, or in any way is connected with or interested in the management of, or receives money for the admission of any person to, any place kept or used for the purpose of fighting or baiting any bull, bear, cock, or other animal, and includes every person who encourages, aids, or assists therein, or who permits or suffers any place to be so kept or used;

(e)   Carries or causes to be carried, in or upon any vehicle or other conveyance, any animal in a cruel or inhumane manner;

(f)   Confines or causes to be confined, in a kennel or cage, any pet animal in a cruel or inhumane manner;

(g)   Tethers, fastens, ties, or restrains a dog to a doghouse, tree, fence, or any other stationary object by means of a choke collar, pinch collar, or prong collar; provided that a person is not prohibited from using such restraints when walking a dog with a hand-held leash or while a dog is engaged in a supervised activity; or

(h)   Assists another in the commission of any act specified in subsections (1)(a) through (1)(g).

(2)  Subsection (1)(a), (b), (c), (e), (f), (g), and (h) shall not apply to:

(a)   Accepted veterinary practices;

(b)   Activities carried on for scientific research governed by standards of accepted educational or medicinal practices; or

(c)   Pest control operations conducted pursuant to chapter 149A by a pest control operator licensed pursuant to chapter 460J, if the pest control is performed under a written contract.

(3)  Whenever any animal is so severely injured that there is no reasonable probability that its life or usefulness can be saved, the animal may be immediately destroyed without creating any offense under this section.

(4)  Cruelty to animals in the second degree is a misdemeanor. [L 1972, c 9, pt of §1; am L 1986, c 192, §§1, 2; am L 1998, c 173, §2; am L 2007, c 114, §4; am L 2009, c 160, §1]

Law Journals and Reviews

Cruelty to Animals:  Recognizing Violence Against Nonhuman Victims.  23 UH L. Rev. 307.

Case Notes

Constitutionality upheld.  61 H. 136, 597 P.2d 590.



§711-1109.1 - Authority to enter premises; notice of impoundment of animal; damage resulting from entry.

§711-1109.1  Authority to enter premises; notice of impoundment of animal; damage resulting from entry.  (1)  [Repeal and reenactment on July 1, 2015.  L 2009, c 11, §15 as superseded by c 160, §3.] If there is probable cause to believe that a pet animal is being subjected to treatment in violation of section 711-1108.5, 711-1109, 711-1109.3, or 711-1109.6, a law enforcement officer, after obtaining a search warrant or in any other manner authorized by law, may enter the premises where the pet animal is located to provide the pet animal with food, water, and emergency medical treatment or to impound the pet animal.  If after reasonable effort, the owner or person having custody of the pet animal cannot be found and notified of the impoundment, an impoundment notice shall be conspicuously posted on the premises and within seventy-two hours after posting, the notice shall be sent by certified mail to the address, if any, from which the pet animal was removed.

(2)  A law enforcement officer is not liable for any damage resulting from an entry under subsection (1), unless the damage resulted from intentional or reckless behavior on behalf of the law enforcement officer.

(3)  A court may order a pet animal impounded under subsection (1) to be held at a duly incorporated humane society or duly incorporated society for the prevention of cruelty to animals.  A facility receiving the pet animal shall provide adequate food and water and may provide veterinary care.

(4)  For purposes of this section, "law enforcement officer" shall have the same meaning as [in] section 710-1000. [L 2006, c 239, pt of §1; am L 2007, c 114, §5; am L 2008, c 128, §§2, 7]



§711-1109.2 - Forfeiture of animal prior to disposition of criminal charges.

§711-1109.2  Forfeiture of animal prior to disposition of criminal charges.  (1)  [Repeal and reenactment on July 1, 2015.  L 2009, c 11, §15 as superseded by c 160, §3.]  If any pet animal is impounded pursuant to section 711-1109.1, prior to final disposition of the criminal charge under section 711-1108.5, 711-1109, 711-1109.3, or 711-1109.6, against the pet animal's owner, any duly incorporated humane society or duly incorporated society for the prevention of cruelty to animals that is holding the pet animal may file a petition in the criminal action requesting that the court issue an order for forfeiture of the pet animal to the county or to the duly incorporated humane society or duly incorporated society for the prevention of cruelty to animals prior to final disposition of the criminal charge.  The petitioner shall serve a true copy of the petition upon the defendant and the prosecuting attorney.

(2)  Upon receipt of a petition pursuant to subsection (1), the court shall set a hearing on the petition.  The hearing shall be conducted within fourteen days after the filing of the petition, or as soon as practicable.

(3)  [Repeal and reenactment on July 1, 2015.  L 2009, c 11, §15 as superseded by c 160, §3.]  At a hearing conducted pursuant to subsection (2), the petitioner shall have the burden of establishing probable cause that the pet animal was subjected to a violation of section 711-1108.5, 711-1109, 711-1109.3, or 711-1109.6.  If the court finds that probable cause exists, the court shall order immediate forfeiture of the pet animal to the petitioner, unless the defendant, within seventy-two hours of the hearing:

(a)   Posts a security deposit or bond with the court clerk in an amount determined by the court to be sufficient to repay all reasonable costs incurred, and anticipated to be incurred, by the petitioner in caring for the pet animal from the date of initial impoundment to the date of trial; or

(b)   Demonstrates to the court that proper alternative care has been arranged for the pet animal.

Notwithstanding subsection (3)(a), a court may waive, for good cause shown, the requirement that the defendant post a security deposit or bond.

(4)  If a security deposit or bond has been posted in accordance with subsection (3)(a), the petitioner may draw from the security deposit or bond the actual reasonable costs incurred by the petitioner in caring for the pet animal until the date of final disposition of the criminal action.  If the trial is continued to a later date, any order of continuance shall require the defendant to post an additional security deposit or bond in an amount determined by the court that shall be sufficient to repay all additional reasonable costs anticipated to be incurred by the petitioner in caring for the pet animal until the date of final disposition of the criminal action, and the petitioner may draw from the additional security deposit or bond as necessary.

(5)  [Repeal and reenactment on July 1, 2015.  L 2009, c 11, §15 as superseded by c 160, §3.]  No pet animal may be destroyed by a petitioner under this section prior to final disposition of the criminal charge under section 711-1108.5, 711-1109, 711-1109.3, or 711-1109.6 against the pet animal's owner, except in the event that the pet animal is so severely injured that there is no reasonable probability that its life can be saved.

(6)  Forfeiture of a pet animal under this section shall not be subject to the provisions of chapter 712A. [L 2006, c 239, pt of §1; am L 2007, c 114, §6; am L 2008, c 128, §§3, 7]



§711-1109.3 - Cruelty to animals; fighting dogs.

§711-1109.3  Cruelty to animals; fighting dogs.  (1)  A person commits the offense of cruelty to animals if the person:

(a)   Owns or trains any dog with the intent that such dog shall be engaged in an exhibition of fighting with another dog;

(b)   For amusement or gain, intentionally causes any dog to fight with another dog, or causes any dog to injure another dog; or

(c)   Knowingly or recklessly permits any act in violation of paragraph (a) or (b) to be done on the premises under the person's charge or control, or aids or abets any such act.

(2)  Nothing in this section shall prohibit any of the following:

(a)   The use of dogs in the management of livestock by the owner of the livestock or the owner's employees or agents or other persons in lawful custody thereof;

(b)   The use of dogs in hunting wildlife including game; or

(c)   The training of dogs or the use of equipment in the training of dogs for any purpose not prohibited by law.

(3)  Violation of this section shall be a class C felony.

(4)  If there is any conflict between this section and section 711-1109, or any other provision of law, this section shall apply. [L 1983, c 129, §1; am L 1987, c 230, §5]



§711-1109.4 - Causing injury or death to a guide dog, signal dog, or service animal.

[§711-1109.4]  Causing injury or death to a guide dog, signal dog, or service animal.  (1)  A person commits the offense of causing injury or death to a guide dog, signal dog, or service animal if:

(a)   The person recklessly causes injury to or the death of any guide dog, signal dog, or service animal, while the dog is in the discharge of its duties; or

(b)   The person is the owner of a dog and recklessly permits that dog to attack a guide dog, signal dog, or service animal while that dog is in the discharge of its duties, resulting in the injury or death of the guide dog, signal dog, or service animal.

(2)  Any person who commits the offense of causing injury or death to a guide dog, signal dog, or service animal shall be punished as follows:

(a)   For a first offense by a fine of not more than $2,000, imprisonment of not more than thirty days, or both; and

(b)   For a second or subsequent offense by a fine of not more than $5,000, imprisonment of not more than thirty days, or both.

(3)  Any person who is convicted of a violation of this section shall be ordered to make restitution to:

(a)   The person with a disability who has custody or ownership of the guide dog, signal dog, or service animal, for any veterinary bills and out-of-pocket costs incurred as a result of the injury to the dog; and

(b)   The person or organization that incurs the cost of retraining or replacing the animal, for the cost of retraining or replacing the animal if it is disabled or killed.

(4)  As used in this section, "guide dog", "signal dog", and "service animal" shall have the same meaning as in section 515-3(8). [L 2002, c 259, pt of §1]



§711-1109.5 - Intentional interference with the use of a guide dog, signal dog, or service animal.

[§711-1109.5]  Intentional interference with the use of a guide dog, signal dog, or service animal.  (1)  A person commits the offense of intentional interference with the use of a guide dog, signal dog, or service animal if the person, with no legal justification, intentionally or knowingly:

(a)  Harms a guide dog, signal dog, or service animal; or

(b)  Strikes or kicks a guide dog, signal dog, or service animal;

while the guide dog, signal dog, or service animal is in the discharge of its duties.

(2)  Intentional interference with the use of a guide dog, signal dog, or service animal is a misdemeanor.

(3)  Nothing in this section is intended to affect any civil remedies available for a violation of this section.

(4)  As used in this section, "guide dog", "signal dog", and "service animal" shall have the same meaning as in section 515-3(8). [L 2002, c 259, pt of §1]



§711-1109.6 - Animal hoarding.

§711-1109.6  Animal hoarding.  [Section repealed on July 1, 2015.  L 2009, c 160, §3.]  (1)  A person commits the offense of animal hoarding if the person intentionally, knowingly, or recklessly:

(a)   Possesses more than fifteen dogs, cats, or a combination of dogs and cats;

(b)   Fails to provide necessary sustenance for each dog or cat; and

(c)   Fails to correct the conditions under which the dogs or cats are living, where conditions injurious to the dogs', cats', or owner's health and well-being result from the person's failure to provide necessary sustenance.

(2)  Animal hoarding is a misdemeanor. [L 2008, c 128, §§1, 7; am L 2009, c 160, §2]



§711-1110 - Relating to agent of society.

§711-1110  Relating to agent of society.  The agent of any society which is formed or incorporated for the prevention of cruelty to animals, upon being appointed thereto by the president of such society in any district in the State, may within such district make arrests and bring before any district judge thereof offenders found violating the provisions of section 711-1109 to be dealt with according to law. [L 1972, c 9, pt of §1]

COMMENTARY ON §§711-1109 TO 1110

When the Legislature adopted the Code in 1972, it declined to accept the Proposed Draft's treatment of the offense of cruelty to animals.  Section 711-1109 as adopted clarifies the existing law relating to the offense of "cruelty to animals."  It makes it a crime to "knowingly or recklessly" overdrive, overload, torture, torment, deprive of necessary sustenance, cruelly beat, or needlessly mutilate or kill any living creature.  The section prohibits the keeping, using, management, or receipt of money for admission for fighting or baiting any "bull, bear, dog, cock, or other creature."  It also bars the carrying of any creature in a cruel or inhumane manner, and bars any other act towards the furtherance of any act of cruelty to animals.

The section provides that if a domestic animal is so severely injured that there is no reasonable probability that its life or usefulness can be saved, the animal may be immediately destroyed.

The section also states that the provisions do not apply to "accepted veterinary practices" and "scientific research" activities.

Section 711-1110 is a new section which was not contained in the Proposed Draft.  It authorizes agents of any society for the prevention of cruelty to animals to make arrests for violations of §711-1109.

The Code basically retains the prior existing Hawaii law relating to this subject.  Thus the provisions set forth in HRS Chapter 722, with updating, appear to be restated in substantial part in the Code.  The Code treatment thus differs from the brief provision recommended by the Proposed Draft.  The Legislature felt that the provision was too vague to prevent some types of mistreatment of animals.  Conference Committee Report No. 2 (1972).

SUPPLEMENTAL COMMENTARY ON §§711-1109 TO 1110

Act 173, Session Laws 1998, amended §711-1109 to provide that depriving pet animals of necessary sustenance constitutes the crime of cruelty to animals.  The legislature noted that the statute identified only those acts which were the most heinous and extreme, such as beating, mutilation, poisoning, starvation, and torture.  However, on a daily basis, other less overt acts such as daily neglect also resulted in the inhumane treatment of animals.  Thus, the legislature agreed that pet animals deserved a minimum level of care including adequate food, water, and shelter.  Senate Standing Committee Report No. 3222, Conference Committee Report No. 87.

Act 192, Session Laws 1986, amended §711-1109 to provide that the intentional, knowing, or reckless poisoning of an animal, except insects and vermin, constitutes the offense of cruelty to animals.  The prohibition was enacted in light of the increasing incidences of paraquat poisoning of animals and because of the uncertainty of whether the present law applied to such acts.  House Conference Committee Report No. 37-86, Senate Conference Committee Report No. 27-86, and House Standing Committee Report No. 392.

Section 711-1109.3 was added by Act 129, Session Laws 1983, to prohibit the practice of dog fighting and its related activities.  While those activities could be prosecuted under §711-1109, the legislature felt the need to impose a more severe sanction than the misdemeanor penalty imposed in that section.  Senate Standing Committee Report No. 347, House Standing Committee Report No. 1054.

Act 259, Session Laws 2002, added §§711-1109.4 and 711-1109.5, creating criminal offenses for causing injury or death to a guide dog, signal dog, or service animal, and for intentional interference with the use of a guide dog, signal dog, or service animal.  Act 259 recognized the unique skills of guide dogs, signal dogs, and service animals that have completed lengthy and specialized training to serve their owners with disabilities.  The dogs have become the object of taunting and injury from people or from other dogs.  Conference Committee Report No. 58-02.

Act 239, Session Laws 2006, added §§711-1109.1 and 711-1109.2, allowing:  (1) law enforcement officers to enter premises and impound a pet animal when there is probable cause to believe the pet animal is being subjected to cruel treatment; and (2) a court to order the forfeiture of an impounded pet animal prior to the disposition of a criminal action against the pet animal's owner.  The forfeiture was intended to pay for the animal's care, not to punish the owner.  Act 239 provided a way to implement the legal principle that, despite the impoundment, the obligation to provide adequate care for the pet animal remains with the owner.  Conference Committee Report No. 6-06, Senate Standing Committee Report No. 2592.

Act 114, Session Laws 2007, strengthened Hawaii's animal cruelty laws.  Act 114 amended §711-1109 by making conduct against any animal resulting in substantial bodily injury a misdemeanor.  Act 114 also amended §§711-1109.1 and 711-1109.2 by conforming the forfeiture provisions to apply to the felony prohibitions of the Act.  Act 114 created the offense of cruelty to animals in the first degree, making it a felony to intentionally or knowingly torture, mutilate, or poison or cause the torture, mutilation, or poisoning of any pet animal resulting in serious bodily injury or death of the pet animal.  The legislature found that violence, whether against humans or animals, must be not tolerated in our society. Evidence suggests a link between animal abuse and the commission of violent acts against humans.  Hawaii is only one of nine states in the United States without a felony offense for domestic animal abuse.  The legislature also found that pet animals provide a close emotional bond and relationship with their owners and family members and friends.  Violence and harm committed against the animals have a significant emotional impact on their owners and family.  The felony provisions of Act 114 protected pet animals. Conference Committee Report No. 29.

Act 128, Session Laws 2008, added §711-1109.6, criminalizing animal hoarding as a misdemeanor.  Act 128 was in response to recent incidences of the keeping of a large number of animals, typically dogs and cats, without providing adequate care to the animals.  The legislature found that animal hoarding is an under-recognized community problem affecting both human and animal welfare.  Act 128 sunsets on July 1, 2011.  Conference Committee Report No. 45-08.

Act 128, Session Laws 2008, criminalized animal hoarding as a misdemeanor in §711-1109.6, and made conforming amendments to §§711-1109.1 and 711-1109.2.  Act 128 sunsets on July 1, 2011.  Conference Committee Report No. 45-08.

Act 11, Session Laws 2009, provided for the reenactment of §§711-1109.1(1) and 711-1109.2(1), (3), and (5) upon the repeal of Act 128, Session Laws 2008.

Act 160, Session Laws 2009, amended §711-1109(1) and (2) to clarify the offense of cruelty to animals in the second degree by including intentionally, knowingly, or recklessly:  (1) confining or causing to be confined, in a kennel or cage, any pet animal in a cruel or inhumane manner; or (2) tethering, fastening, tying, or restraining a dog to a doghouse, tree, fence, or any other stationary object by means of a choke collar, pinch collar, or prong collar; provided that a person is not prohibited from using the restraints when walking a dog with a handheld lease or while a dog is engaged in a supervised activity.  Conference Committee Report No. 85.

Act 160, Session Laws 2009, amended §711-1109.6(1) by decreasing from ["more than twenty"] to "more than fifteen", the number of dogs, cats, or combination of dogs and cats required to be possessed for the animal hoarding statute to apply.  Conference Committee Report No. 85, Senate Standing Committee Report No. 590.

Act 160, Session Laws 2009, also extended the sunset date of Act 128, Session Laws 2008, relating to animal hoarding, [affecting §§711-1109.6, 711-1109.1, and 711-1109.2,] from July 1, 2011 to July 1, 2015.  Conference Committee Report No. 85.



§711-1110.5 - Surrender or forfeiture of animals.

§711-1110.5  Surrender or forfeiture of animals.  [Repeal and reenactment on July 1, 2015.  L 2009, c 11, §15 as superseded by c 160, §3.]  Upon conviction, guilty plea, or plea of nolo contendere for any violation of section 711-1108.5, 711-1109, 711-1109.3, or 711-1109.6:

(1)  The court may order the defendant to surrender or forfeit the animal whose treatment was the basis of the conviction or plea to the custody of a duly incorporated humane society or duly incorporated society for the prevention of cruelty to animals for the time and under the conditions as the court shall order; and

(2)  The court also may order the defendant to surrender or forfeit any other animals under the possession, custody, or control of the defendant to the custody of a duly incorporated humane society or duly incorporated society for the prevention of cruelty to animals for the time and under the conditions as the court shall order, if there is substantial evidence that the animals are being abused or neglected.

The court shall order the defendant to reimburse the duly incorporated humane society or duly incorporated society for the prevention of cruelty to animals for reasonable costs incurred to care, feed, and house any animal that is surrendered or forfeited pursuant to this section. [L 1985, c 262, §1; am L 2006, c 238, §1; am L 2007, c 114, §7; am L 2008, c 128, §§4, 7]

COMMENTARY ON §711-1110.5

Act 262, Session Laws 1985, requires the defendant convicted of cruelty to animals to surrender:  (1) the animal whose abuse led to the conviction; and (2) any other animal if there is evidence of its abuse or neglect.  The Legislature felt that a court-ordered hiatus in the custody of the abused animal would accomplish the clear intent of this measure to protect abused animals from further harm.  House Standing Committee Report No. 421, Senate Standing Committee Report No. 897.

Act 238, Session Laws 2006, amended this section to clarify that animal care costs incurred for abused or neglected animals will be the responsibility of the abuser.  These animals are often left in the custody of humane societies while the court resolves the criminal case against the abuser.  A case often takes months or years to be resolved, while the animals are cared for at the humane society's expense.  Act 238 made it clear that it is the abuser who is financially responsible for the care of the animals.  Conference Committee Report No. 7-06, Senate Standing Committee Report No. 2579.

Act 114, Session Laws 2007, amended this section, among others, by conforming the forfeiture provisions to apply to the felony prohibitions of the Act.  Act 114 created the offense of cruelty to animals in the first degree, making it a felony to intentionally or knowingly torture, mutilate, or poison or cause the torture, mutilation, or poisoning of any pet animal resulting in serious bodily injury or death of the pet animal.  The legislature found that violence, whether against humans or animals, must be not tolerated in our society. Evidence suggests a link between animal abuse and the commission of violent acts against humans.  Hawaii is only one of nine states in the United States without a felony offense for domestic animal abuse.  The legislature also found that pet animals provide a close emotional bond and relationship with their owners and family members and friends.  Violence and harm committed against the animals have a significant emotional impact on their owners and family.  The felony provisions of Act 114 protected pet animals.  Conference Committee Report No. 29.

Act 128, Session Laws 2008, criminalized animal hoarding as a misdemeanor in §711-1109.6, and made conforming amendments to this section.  Act 128 sunsets on July 1, 2011.  Conference Committee Report No. 45-08.

Act 11, Session Laws 2009, provided for the reenactment of §711-1110.5 upon the repeal of Act 128, Session Laws 2008.

Act 160, Session Laws 2009, extended the sunset date of Act 128, Session Laws 2008, relating to animal hoarding, [affecting this section,] from July 1, 2011 to July 1, 2015.  Conference Committee Report No. 85.



§711-1110.9 - Violation of privacy in the first degree.

§711-1110.9  Violation of privacy in the first degree.  (1)  A person commits the offense of violation of privacy in the first degree if, except in the execution of a public duty or as authorized by law, the person intentionally or knowingly installs or uses, or both, in any private place, without consent of the person or persons entitled to privacy therein, any device for observing, recording, amplifying, or broadcasting another person in a stage of undress or sexual activity in that place.

(2)  Violation of privacy in the first degree is a class C felony.  In addition to any penalties the court may impose, the court may order the destruction of any recording made in violation of this section. [L 1999, c 278, §1; am L 2003, c 48, §3; am L 2004, c 83, §2]

COMMENTARY ON §711-1110.9

Act 278, Session Laws 1999, added this section to make it a felony to take sexual photographs or videotapes of a person without that person's consent and when the person expects privacy.  The legislature found that current laws criminalizing a violation of privacy do not distinguish between surreptitious recording of any events and sounds in a private place, and the more egregious offense of installing a hidden device to surreptitiously record or observe persons while they are undressed or engaging in sexual activity.  The legislature believed that using a hidden device to record someone while engaged in very personal acts merits a higher penalty than simply using a hidden device to record any events in a private place.  Senate Standing Committee Report No. 1579, Conference Committee Report No. 87.

Act 48, Session Laws 2003, amended this section to update the crime of violation of privacy in the first degree to punish "video voyeurism" in public places.  The legislature found that through technological advancements, recording and broadcasting devices are easily concealed.  Incidents of "video voyeurism" in public places have occurred but are not chargeable under existing laws.   Changing the offense of violation of privacy would address the growing concern for the offensive practice of "upskirt photography".  Senate Standing Committee Report No. 637, House Standing Committee Report No. 1316.

Act 83, Session Laws 2004, amended this section to clarify that the offense of violation of privacy in the first degree included the use or installation, or both, in any private place and without the consent of the person or persons entitled to privacy therein, of any device for observing, recording, amplifying, or broadcasting another person in a stage of undress or sexual activity in that place.  House Standing Committee Report No. 1174-04.



§711-1111 - Commentary: 1.

§711-1111  Violation of privacy in the second degree.  (1)  A person commits the offense of violation of privacy in the second degree if, except in the execution of a public duty or as authorized by law, the person intentionally:

(a)   Trespasses on property for the purpose of subjecting anyone to eavesdropping or other surveillance in a private place;

(b)   Peers or peeps into a window or other opening of a dwelling or other structure adapted for sojourn or overnight accommodations for the purpose of spying on the occupant thereof or invading the privacy of another person with a lewd or unlawful purpose, under circumstances in which a reasonable person in the dwelling or other structure would not expect to be observed;

(c)   Trespasses on property for the sexual gratification of the actor;

(d)   Installs or uses, or both, in any private place, without consent of the person or persons entitled to privacy therein, any means or device for observing, recording, amplifying, or broadcasting sounds or events in that place, including another person in a stage of undress or sexual activity;

(e)   Installs or uses outside a private place any device for hearing, recording, amplifying, or broadcasting sounds originating in that place which would not ordinarily be audible or comprehensible outside, without the consent of the person or persons entitled to privacy therein;

(f)   Covertly records or broadcasts an image of another person's intimate area underneath clothing, by use of any device, and that image is taken while that person is in a public place and without that person's consent;

(g)   Intercepts, without the consent of the sender or receiver, a message or photographic image by telephone, telegraph, letter, electronic transmission, or other means of communicating privately; but this paragraph does not apply to:

(i)  Overhearing of messages through a regularly installed instrument on a telephone party line or an extension; or

(ii)  Interception by the telephone company, electronic mail account provider, or telephone or electronic mail subscriber incident to enforcement of regulations limiting use of the facilities or incident to other operation and use;

(h)   Divulges, without the consent of the sender or the receiver, the existence or contents of any message or photographic image by telephone, telegraph, letter, electronic transmission, or other means of communicating privately, if the accused knows that the message or photographic image was unlawfully intercepted or if the accused learned of the message or photographic image in the course of employment with an agency engaged in transmitting it; or

(i)   Knowingly possesses materials created under circumstances prohibited in section 711-1110.9.

(2)  This section shall not apply to any dissemination, distribution, or transfer of images subject to this section by an electronic communication service provider or remote storage service in the ordinary course of its business.  For the purpose of this subsection:

"Electronic communication" means any transfer of signs, signals, writing, images, sounds, data, or intelligence of any nature transmitted in whole or part by a wire, radio, electromagnetic, photoelectronic, or photo-optical system.

"Electronic communication service" means any service that provides to users thereof the ability to send or receive wire or electronic communications.

"Electronic communication service provider" means any person engaged in the offering or sale of electronic communication services to the public.

"Electronic communication system" means any wire, radio, electromagnetic, photo-optical, or photoelectronic facilities for the transmission of wire or electronic communications, and any computer facilities or related electronic equipment for the electronic storage of such communications, including e-mail, web hosting, multimedia messaging services, and remote storage services offered by an electronic communication service provider.

"Remote storage service" means the provision to the public of computer storage or processing services by means of an electronic communication system.

(3)  For the purposes of this section:

"Intimate areas" means any portion of a person's underwear, pubic area, anus, buttocks, vulva, genitals, or female breast.

"Intimate areas underneath clothing" does not include intimate areas visible through a person's clothing or intimate areas exposed in public.

"Public place" means an area generally open to the public, regardless of whether it is privately owned, and includes but is not limited to streets, sidewalks, bridges, alleys, plazas, parks, driveways, parking lots, buses, tunnels, buildings, stores, and restaurants.

(4)  Violation of privacy in the second degree is a misdemeanor.  In addition to any penalties the court may impose, the court may order the destruction of any recording made in violation of this section. [L 1972, c 9, pt of §1; gen ch 1993; am L 1999, c 278, §2; am L 2003, c 48, §4; am L 2004, c 83, §3; am L 2006, c 230, §48]

Note

In subsection (2), definitions rearranged.

Cross References

Electronic eavesdropping, see chapter 803, part IV.

COMMENTARY ON §711-1111

This section is provided on the theory that in an era of increasing use of electronic eavesdropping devices, criminal sanctions should be used to protect an individual's right of privacy.  Wiretapping is contrary to federal law, but it is right that state law should also be on record against it.  Therefore, in addition to simple trespassory, nonmechanical eavesdropping, covered in subsection (1)(a), §711-1111 forbids any sort of electronic or mechanical eavesdropping or surveillance whether done through some physical connection with the place under surveillance or not.  Thus subsection (1)(b) forbids installation or use of eavesdropping equipment in a "private place" (defined in §711-1100) whereas subsection (1)(c) forbids the use anywhere of equipment designed to receive sounds originating in a private place and normally inaudible or incomprehensible outside.  Physical contact with the private place is not necessary.  Subsection (1)(d) generally forbids wiretapping, but does not apply to listening in on a party line or extension phone (these are risks known to all telephone users and are not of the magnitude of a wiretap), nor does it apply to interception by the telephone company or a subscriber seeking to ascertain that the telephone is not being put to improper use.  Thus a company with a telephone switchboard would not be guilty of a crime if it ordered an employee to monitor calls in order to assure that instructions limiting use of the telephone to business calls were being followed.  Subsection (1)(e) forbids anyone to divulge the existence or contents of a telephone call, telegram, or letter, which he knows was unlawfully intercepted, or which he learned of in the course of his employment by a transmitting agency, without the consent of the sender or the receiver.  Since subsection (1)(d) has the exceptions noted, subsection (1)(e) would not cover the party line eavesdropper who reveals what he has overheard.

Previous Hawaii law in this area was limited to violations of privacy resulting from interception or recordation of telephone and wire communications.[1]  The Code, therefore, is broader in its overall scope than prior law.  However, as applied to telephone and wire interceptions or recordations, the Code would limit criminal liability to situations where the conduct was engaged in without the consent of both parties (sender and receiver) to the conversation or communication.  If one of the parties to the communication authorizes its interception or recordation (e.g., in an attempt to trace obscene or extortionary telephone calls), criminal sanctions ought not to result.

SUPPLEMENTAL COMMENTARY ON §711-1111

Act 278, Session Laws 1999, amended this section, more specifically, by making the offense of violation of privacy in the second degree a misdemeanor.  The offense does not include the installation of any device for, among other things, videotaping or filming another person in a state of undress or sexual activity, which is covered under §711-1110.9.  The knowing possession of materials created under circumstances prohibited in §711-1110.9 is included as an offense under this section.

Act 48, Session Laws 2003, amended this section to update the crime of violation of privacy in the second degree to punish "video voyeurism" in public places.  The legislature found that through technological advancements, recording and broadcasting devices are easily concealed.  Incidents of "video voyeurism" in public places have occurred but are not chargeable under existing laws.   Changing the offense of violation of privacy would address the growing concern for the offensive practice of "upskirt photography".  Senate Standing Committee Report No. 637, House Standing Committee Report No. 1316.

Act 83, Session Laws 2004, amended this section to include photographic images among the types of private communications that may not be intercepted or divulged without the consent of the sender or receiver, except when the images are disseminated, distributed, or transferred by electronic communication service providers or remote storage services in the ordinary course of business.  Act 83 also defined the terms "electronic communication", "electronic communication service", "electronic communication service provider", "electronic communication system", and "remote storage service".  Act 83 made statutory amendments to the existing privacy law in order to prohibit the inappropriate use of new digital technologies, such as cellular phones, that are capable of taking digital photographs and transmitting those images.  House Standing Committee Report No. 826-04, Conference Committee Report No. 43-04.

Act 230, Session Laws 2006, amended subsection (1) to add peering or peeping into windows and trespassing on property for sexual gratification to the offense of violation of privacy in the second degree.  House Standing Committee Report No. 665-06.

Law Journals and Reviews

Don't Smile, Your Image Has Just Been Recorded on a Camera-Phone:  The Need For Privacy in the Public Sphere.  27 UH L. Rev. 377.

__________

§711-1111 Commentary:

1.  H.R.S. §§275-3 and 275-5.



§711-1112 - Interference with the operator of a public transit vehicle.

[§711-1112]  Interference with the operator of a public transit vehicle.  (1)  A person commits the offense of interference with the operator of a public transit vehicle if the person interferes with the operation of a public transit vehicle or lessens the ability of the operator to operate the public transit vehicle by:

(a)   Intentionally, knowingly, or recklessly causing bodily injury to the operator of the public transit vehicle; or

(b)   Threatening, by word or conduct, to cause bodily injury to the operator of the public transit vehicle with the intent to terrorize, or in reckless disregard of the risk of terrorizing the operator of the public transit vehicle.

(2)  For the purposes of this section, "public transit vehicle" is a public paratransit vehicle providing service to the disabled, any transit vehicle used for the transportation of passengers in return for legally charged fees or fares, any school bus, or any taxi.

(3)  Interference with the operator of a public transit vehicle is a class C felony. [L 1996, c 87, §3]

Cross References

Unauthorized entry into motor vehicle, see §708-836.5.

COMMENTARY ON §711-1112

Act 87, Session Laws 1996, added the new offense of interference with the operator of a public transit vehicle due to the increased danger to the public involved when the operators are terrorized or assaulted.  Conference Committee Report No. 30.






CHAPTER 712 - OFFENSES AGAINST PUBLIC HEALTH AND MORALS

§712-1200 - Prostitution.

PART I.  PROSTITUTION AND PROMOTING PROSTITUTION

Cross References

Liability for coercion into prostitution, see chapter 663J.

§712-1200  Prostitution.  (1)  A person commits the offense of prostitution if the person engages in, or agrees or offers to engage in, sexual conduct with another person for a fee.

(2)  As used in subsection (1), "sexual conduct" means "sexual penetration," "deviate sexual intercourse," or "sexual contact," as those terms are defined in section 707-700.

(3)  Prostitution is a petty misdemeanor.

(4)  A person convicted of committing the offense of prostitution shall be sentenced as follows:

(a)   For the first offense, when the court has not deferred further proceedings pursuant to chapter 853, a mandatory fine of $500 and the person may be sentenced to a term of imprisonment of not more than thirty days or probation; provided that in the event the convicted person defaults in payment of the $500 fine, and the default was not contumacious, the court may sentence the person to perform services for the community as authorized by section 706-605(1).

(b)   For any subsequent offense, a mandatory fine of $500 and a term of imprisonment of thirty days or probation, without possibility of deferral of further proceedings pursuant to chapter 853 and without possibility of suspension of sentence.

(c)   For the purpose of this subsection, if the court has deferred further proceedings pursuant to chapter 853, and notwithstanding any provision of chapter 853 to the contrary, the defendant shall not be eligible to apply for expungement pursuant to section 831-3.2 until four years following discharge.  A plea previously entered by a defendant under section 853-1 for a violation of this section shall be considered a prior offense.  When the court has ordered a sentence of probation, the court may impose as a condition of probation that the defendant complete a course of prostitution intervention classes; provided that the court may only impose such condition for one term of probation.

(5)  This section shall not apply to any member of a police department, a sheriff, or a law enforcement officer acting in the course and scope of duties. [L 1972, c 9, pt of §1; am L 1981, c 110, §1; am L 1986, c 314, §§73, 74; am L 1990, c 204, §1; am L 1993, c 130, §1; am L 1998, c 177, §2]

COMMENTARY ON §712-1200

History has proven that prostitution is not going to be abolished either by penal legislation nor the imposition of criminal sanctions through the vigorous enforcement of such legislation.  Yet the trend of modern thought on prostitution in this country is that "public policy" demands that the criminal law go on record against prostitution.[1]  Defining this "public policy" is a difficult task.  Perhaps it more correctly ought to be considered and termed "public demand"--a widespread community attitude which the penal law must take into account regardless of the questionable rationales upon which it is based.

A number of reasons have been advanced for the suppression of prostitution, the most often repeated of which are: "the prevention of disease, the protection of innocent girls from exploitation, and the danger that more sinister activities may be financed by the gains from prostitution."[2]  These reasons are not convincing.  Venereal disease is not prevented by laws attempting to suppress prostitution.  If exploitation were a significant factor, the offense could be dealt with solely in terms of coercion.  Legalizing prostitution would decrease the prostitute's dependence upon and connection with the criminal underworld and might decrease the danger that "organized crime" might be financed in part by criminally controlled prostitution.

Our study of public attitude in this area revealed the widespread belief among those interviewed that prostitution should be suppressed entirely or that it should be so restricted as not to offend those members of society who do not wish to consort with prostitutes or to be affronted by them.  Making prostitution a criminal offense is one method of controlling the scope of prostitution and thereby protecting those segments of society which are offended by its open existence.  This "abolitionist" approach is not without its vociferous detractors.  There are those that contend that the only honest and workable approach to the problem is to legalize prostitution and confine it to certain localities within a given community.  While such a proposal may exhibit foresight and practicality, the fact remains that a large segment of society is not presently willing to accept such a liberal approach.  Recognizing this fact and the need for public order, the Code makes prostitution and its associate enterprises criminal offenses.

This section makes the offense of prostitution contingent on the commission by a male or female of at least one of three acts:  (1) engaging in sexual conduct with another person for a fee, or (2) agreeing to engage in sexual conduct with another person for a fee, or (3) an offer to engage in sexual conduct with another person for a fee.  Under this section the sex of the parties or prospective parties is immaterial.  It is no defense under this section that: (a) both parties were of the same sex, or (b) the party who accepted, agreed to accept, or solicited the fee was a male and the party who tendered or agreed or offered to tender the fee was a female.  To emphasize the immateriality of the sex of the parties, the phrase "he or she" is used for the actor in subsection (1), albeit under Chapter 701 "he" includes any natural person.  The word "person" is also used in order to denote either the masculine or feminine gender as the particular case demands.

Subsection (2) defines "sexual conduct."  As used in subsection (1) it is given a wide scope, meaning "sexual intercourse," "deviate sexual intercourse," or "sexual contact," as those terms are defined in §707-700.  Subsection (3) provides that the offense is a petty misdemeanor.

The Code's provision on prostitution is similar to previous Hawaii law insofar as it applies to both male and female prostitution.[3]  However, unlike prior law, the Code does not cover indiscriminate sexual intercourse without hire.[4]  Instead of the vague word "lewdness,"[5] the Code gains some specificity by employing statutorily defined phrases.  In the area of penalty, previous law imposed a fine of not more than $1,000 or imprisonment of not more than one year, or both.  The Code lowers these maxima to $500 and 30 days, respectively, by making the offense a petty misdemeanor.  This has been done on the recommendation of some judges and with the concurrence of the Honolulu Police Department.  Since the sentences presently imposed do not, in fact, generally exceed those authorized for a petty misdemeanor, the Code is in accord with present practice.

SUPPLEMENTAL COMMENTARY ON §712-1200

Act 110, Session Laws 1981, added subsection (4) to specify the sentencing alternatives upon conviction of a defendant.  The legislature felt that some form of mandatory sentence was necessary to curb prostitution and the attendant crimes of violence and crimes against property.  Senate Conference Committee Report No. 15, House Conference Committee Report No. 25.

Act 204, Session Laws 1990, amended this section to clarify that the customer of a prostitute would also be committing the crime of prostitution.  The legislature felt that buyers and sellers of illegal business transactions should be targets for prosecution.  House Standing Committee Report No. 1205-90.

Act 130, Session Laws 1993, amended §712-1200 to permit deferred pleas under chapter 853 in first-offense prostitution cases and to prohibit expungement pursuant to §831-3.2 until four years following discharge.  The act also provided that a plea previously entered by a defendant under §853-1 for prostitution is considered a prior offense.  Conference Committee Report No. 62.

Act 177, Session Laws 1998, amended this section to provide that any offense for which a person is convicted of prostitution is probationable, and that the court may impose prostitution intervention classes for only one term of probation.  The legislature found that prostitution was a multi-faceted problem which required efforts to encourage persons involved in the sex industry to seek alternative lifestyles and employment options.  The legislature further found that persons involved in prostitution were often not capable of exploring those options, and thus, those persons needed assistance in finding educational and employment opportunities that would support their desire to leave prostitution.  Conference Committee Report No. 155.

Law Journals and Reviews

The Protection of Individual Rights Under Hawai`i's Constitution.  14 UH L. Rev. 311.

Criminal Procedure Rights Under the Hawaii Constitution Since 1992.  18 UH L. Rev. 683.

Prostitution:  Protected in Paradise?  30 UH L. Rev. 193.

Case Notes

Evidence did not sufficiently prove whether money was given as a gift or as a fee.  56 H. 409, 538 P.2d 1206.

Subsection (4) eliminates power of court to grant deferred acceptance of guilty pleas.  66 H. 101, 657 P.2d 1026.

Applicable to sex for fee in a private apartment.  66 H. 616, 671 P.2d 1351.

Prohibition is gender-neutral; even if not, section did not deny equal protection.  67 H. 608, 699 P.2d 983.

Deferred acceptance of no-contest plea or deferred acceptance of guilty plea cannot be accepted under this section.  74 H. 75, 837 P.2d 776.

Because maximum authorized term of imprisonment for a prostitution offense is thirty days, prostitution is presumptively a petty offense to which right to a trial by jury does not attach; defendant did not have a right to jury trial on prostitution charges. 77 H. 162, 883 P.2d 83.

District court imposed illegal sentences, where defendant pleaded guilty to six offenses of prostitution, pleading guilty to each offense in reverse chronological order, and defendant was sentenced, in reverse chronological order, to fines of $500 for each offense.  77 H. 394, 885 P.2d 1135.

Under the plain meaning of §707-700 and this section, touching the sexual or other intimate parts of another person, for a fee, constitutes prostitution, even if the touching occurs through clothing.  88 H. 19, 960 P.2d 1227.

Subsection (4) does not require that a "subsequent" offense occur on a separate day.  90 H. 262, 978 P.2d 700.

As the exception in subsection (5) would negative the prostitution offense defendant was charged with, it constituted a defense; in order to claim the benefit of this defense, evidence that defendant fell within the exception must have been adduced; where defendant did not adduce any such evidence at trial, the prosecution was not required to disprove the defense until there was evidence that the defendant fell within subsection (5).  114 H. 1, 155 P.3d 1102.

In prostitution case, application of this section (2006) to defendant was not unconstitutional.  114 H. 1, 155 P.3d 1102.

"Convicted" in subsection (4) is used in pre-sentence context, and means ascertainment of guilt.  9 H. App. 165, 827 P.2d 1156.

Whether the men responded to defendant's offers and the substance of their responses were irrelevant under prostitution statute; defendant merely had to offer to engage in sex in exchange for a fee.  There was substantial evidence for trial judge to find that defendant offered to engage in sexual conduct in exchange for money.  79 H. 123 (App.), 899 P.2d 406.

As court had no discretion under subsection (4)(b) in imposing stiffer sentence on defendant once it was established that defendant was a subsequent prostitution offender, defendant was not required to raise a good-faith challenge to the prior conviction in order to trigger the State's burden to prove that defendant was represented by counsel or waived such representation at the time of defendant's prior conviction.  89 H. 492 (App.), 974 P.2d 1082.

Where officer testified to a prior arrest of defendant, defendant admitted to prior arrest by officer, trial court was able to evaluate and match physical identifying information in criminal history abstract with defendant, abstract set out the prior prostitution conviction of a defendant with the same name, and defendant had rather unusual name for person in Hawaii, evidence was sufficient to establish beyond a reasonable doubt that defendant had a prior prostitution conviction for purposes of subsection (4).  89 H. 492 (App.), 974 P.2d 1082.

As the First Amendment does not protect speech which is part of a course of criminal conduct, and defendant's words were an integral part of defendant's conduct in violating a valid statute prohibiting offers or agreements to engage in sex for a fee (this section), defendant's prosecution did not violate the First Amendment.  107 H. 360 (App.), 113 P.3d 811.

This section does not proscribe constitutionally protected conduct and was not overbroad as applied to defendant's actual conduct; the language of this section also was sufficiently clear that defendant was not required to guess at its meaning, this section gave defendant fair warning that defendant was prohibited from offering or agreeing to engage in sex for a fee.  107 H. 360 (App.), 113 P.3d 811.

Trial court's factual findings pertaining to defendant's offer and agreement to engage in sex for $200 were not clearly erroneous and there was sufficient evidence to support defendant's prostitution conviction under this section.  107 H. 360 (App.), 113 P.3d 811.

__________

§711-1200 Commentary:

1.  Prop. Del. Cr. Code, comments at 427.

2.  Id.  See also, M.P.C., Tentative Draft No. 9, comments at 171 (1959).

3.  See H.R.S. §768-51.

4.  See id. §768-52(1).

5.  See id. §768-52(2).



§712-1201 - Promoting prostitution; definition of terms.

§712-1201  Promoting prostitution; definition of terms.  In sections 712-1202, 712-1203 and 712-1204:

(1)  A person "advances prostitution" if, acting other than as a prostitute or a patron of a prostitute, he knowingly causes or aids a person to commit or engage in prostitution, procures or solicits patrons for prostitution, provides persons for prostitution purposes, permits premises to be regularly used for prostitution purposes, operates or assists in the operation of a house of prostitution or a prostitution enterprise, or engages in any other conduct designed to institute, aid, or facilitate an act or enterprise of prostitution.

(2)  A person "profits from prostitution" if, acting other than as a prostitute receiving compensation for personally-rendered prostitution services, he accepts or receives money or other property pursuant to an agreement or understanding with any person whereby he participates or is to participate in the proceeds of prostitution activity. [L 1972, c 9, pt of §1]



§712-1202 - Promoting prostitution in the first degree.

§712-1202  Promoting prostitution in the first degree.  (1)  A person commits the offense of promoting prostitution in the first degree if the person knowingly:

(a)   Advances prostitution by compelling a person by force, threat, or intimidation to engage in prostitution, or profits from such coercive conduct by another; or

(b)   Advances or profits from prostitution of a person less than eighteen years old.

(2)  Promoting prostitution in the first degree is a class B felony.

(3)  As used in this section, "threat" means any of the actions listed in section 707-764(1). [L 1972, c 9, pt of §1; am L 1993, c 130, §2; am L 2008, c 147, §8]



§712-1203 - Promoting prostitution in the second degree.

§712-1203  Promoting prostitution in the second degree.  (1)  A person commits the offense of promoting prostitution in the second degree if the person knowingly advances or profits from prostitution by managing, supervising, controlling, or owning, either alone or in association with others, a house of prostitution or a prostitution business or enterprise involving prostitution activity by two or more prostituted persons.

(2)  Promoting prostitution in the second degree is a class C felony. [L 1972, c 9, pt of §1; am L 1993, c 130, §3; am L 2008, c 147, §9]

Case Notes

Statements made by women constituted verbal acts and were admissible against defendant charged under subsection (1)(a).  59 H. 401, 581 P.2d 1171.

Section 701-109(1)(d) prohibits conviction under both this section and §842-2(2), as both this section and §842-2(2) seek to redress the same conduct--the control of an enterprise involved in criminal activity.  In such case, this section, the specific statute, governs over the general statute, §842-2(2).  88 H. 19, 960 P.2d 1227.

Cited:  58 H. 299, 568 P.2d 504.



§712-1204 - Promoting prostitution in the third degree.

§712-1204  Promoting prostitution in the third degree.  (1)  A person commits the offense of promoting prostitution in the third degree if the person knowingly advances or profits from prostitution.

(2)  Promoting prostitution in the third degree is a misdemeanor. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §§712-1201 TO 1204

These four sections deal with the non-prostitutes who derive financial gain from the work of prostitutes.  The real danger presented by this class of people is that its members have a motive to coerce women or men into prostitution.  Through their promotion of prostitution activities they magnify the extent to which prostitution is practiced.  Aside from coercion into and the promotion of prostitution, these promoters often gain a vicious hold over the prostitutes under their control.

Section 712-1201 defines the types of conduct which are the gravamen of the offense of promoting prostitution.  These types of conduct are termed "advancing prostitution" and "profiting from prostitution."  The sections following, §§712-1202, 1203, and 1204, delineate various degrees of the offense of promoting prostitution.

Promoting prostitution in the first degree, as defined by §712-1202, is the most serious offense in this trilogy.  The aggravating circumstances are the criminal coercion of the prostitute or the young age of the prostitute.  The offense is a class B felony.

Section 712-1203, promoting prostitution in the second degree, deals with two less serious aggravating circumstances in this type of activity:  (a) advancing or profiting by operating or owning a house of prostitution or a prostitution business or enterprise involving prostitution by two or more prostitutes, or (b) advancing or profiting from prostitution of a person less than 18 years of age.  This section provides penalties against the "madam" of a house of prostitution, those persons who run and control "call girl rings", and lessors and owners of real property who knowingly rent or permit premises to be used for prostitution purposes.  It also penalizes those who take under their control for prostitution purposes girls under the age of 18 years.  Promoting prostitution in the second degree is made a class C felony.

Section 712-1204 defines the offense of promoting prostitution in the third degree, that is, knowingly advancing or profiting from prostitution.  This section strikes at the small scale promoter.  The taxicab driver who pimps for a prostitute, the bartender who sets up customers for a prostitute, and the hotel clerk who regularly furnishes the prostitute and his or her customer with accommodations would all come within the ambit of this provision.  Of course, if any of the aggravating attendant circumstances previously discussed exist, §§712-1202 or 1203 would apply.  Promoting prostitution in the third degree is a misdemeanor.

The previous law dealt both with the criminal coercion of a person to become a prostitute as well as what is commonly referred to as "procuring" a person for the practice of prostitution.[1]  The sanction provided was roughly equivalent to a class C felony.  These sections also consider other factors, namely the youth of the prostitute and the number of prostitutes involved in the operation.  In addition, it provides for three degrees of the offense; the highest degree, presenting the most serious aggravations, is made a class B felony, a more severe sanction than that provided by prior law.  The least serious case, promotion in the third degree, is a misdemeanor, the same sanction provided for what was previously termed "soliciting."  The best that can be said for the former statutes in this area is that they were inartfully drawn.  They probably bordered on vagueness which may have been unconstitutional.  The Code achieves greater clarity than the previous law and provides for sanctions which are more realistically addressed to the circumstances involved in the offenses.

SUPPLEMENTAL COMMENTARY ON §§712-1201 TO 1204

Act 130, Session Laws 1993, amended §712-1202 to raise, from fourteen to sixteen, the age of exploited minors that would subject a perpetrator to a first degree charge for the offense of promoting prostitution.  The act also amended §§712-1202 and 1203 to make the language in these sections gender neutral.  The legislature found that there was a need to enlarge the scope of persons subject to increased criminal penalties for promoting teen-age prostitution.  Conference Committee Report No. 62.

Act 147, Session Laws 2008, amended §712-1202 by adding a reference to "force, threat, or intimidation" and deleting "criminal coercion".  Act 147 also applied the offense to a person who knowingly advances or profits from prostitution of a person less than eighteen, rather than sixteen, years old.  The legislature strengthened the laws on prostitution and related offenses to deter and punish sexual exploitation of minors, including obscenity-related activities.  Conference Committee Report No. 38-08.

Act 147, Session Laws 2008, amended §712-1203(1) by adding a reference to "prostituted persons".  Conference Committee Report No. 38-08.

__________

§§712-1201 To 1204 Commentary:

1.  H.R.S. §768-56.

2.  Id. §§768-53, 768-54.



§712-1205 - REPEALED.

§712-1205  REPEALED.  L 1996, c 14, §2.



§712-1206 - Loitering for the purpose of engaging in or advancing prostitution.

[§712-1206]  Loitering for the purpose of engaging in or advancing prostitution.  (1)  For the purposes of this section, "public place" means any street, sidewalk, bridge, alley or alleyway, plaza, park, driveway, parking lot or transportation facility or the doorways and entrance ways to any building which fronts on any of the aforesaid places, or a motor vehicle in or on any such place.

(2)  Any person who remains or wanders about in a public place and repeatedly beckons to or repeatedly stops, or repeatedly attempts to stop, or repeatedly attempts to engage passers-by in conversation, or repeatedly stops or attempts to stop motor vehicles, or repeatedly interferes with the free passage of other persons for the purpose of committing the crime of prostitution as that term is defined in section 712-1200, shall be guilty of a violation.

(3)  Any person who remains or wanders about in a public place and repeatedly beckons to, or repeatedly stops, or repeatedly attempts to engage passers-by in conversation, or repeatedly stops or attempts to stop motor vehicles, or repeatedly interferes with the free passage of other persons for the purpose of committing the crime of advancing prostitution as that term is defined in section 712-1201(1) is guilty of a petty misdemeanor. [L 1991, c 275, §1]

COMMENTARY ON §712-1206

Act 275, Session Laws 1991, prohibits loitering in a public place for the purpose of engaging in or advancing prostitution.  This section was created to help protect unwilling victims from repeated harassment, interference and assault by aggressive prostitutes in our public places.  Senate Standing Committee Report No. 1050.



§712-1207 - Street solicitation of prostitution; designated areas.

§712-1207  Street solicitation of prostitution; designated areas.  (1)  It shall be unlawful for any person within the boundaries of Waikiki and while on any public property, to offer or agree to engage in sexual conduct with another person in return for a fee.

(2)  It shall be unlawful for any person within the boundaries of other areas in this State designated by county ordinance pursuant to subsection (3), and while on any public property, to offer or agree to engage in sexual conduct with another person in return for a fee.

(3)  Upon a recommendation of the chief of police of a county, that county may enact an ordinance that:

(a)   Designates areas, each no larger than three square miles, as zones of significant prostitution-related activity that is detrimental to the health, safety, or welfare of the general public; or

(b)   Alters the boundaries of any existing area under paragraph (a);

provided that not more than four areas may be designated within the State.

(4)  Notwithstanding any law to the contrary, any person violating this section shall be guilty of a petty misdemeanor and shall be sentenced to a mandatory term of thirty days imprisonment.  The term of imprisonment shall be imposed immediately, regardless of whether the defendant appeals the conviction, except as provided in subsection (5).

(5)  As an option to the mandatory term of thirty days imprisonment, if the court finds the option is warranted based upon the defendant's record, the court may place the defendant on probation for a period not to exceed six months, subject to the mandatory condition that the defendant observe geographic restrictions that prohibit the defendant from entering or remaining on public property, in Waikiki and other areas in the State designated by county ordinance during the hours from 6 p.m. to 6 a.m.  Upon any violation of the geographic restrictions by the defendant, the court, after hearing, shall revoke the defendant's probation and immediately impose the mandatory thirty-day term of imprisonment.  Nothing contained in this subsection shall be construed as prohibiting the imposition of stricter geographic restrictions under section 706-624(2)(h).

(6)  Any person charged under this section may be admitted to bail, pursuant to section 804-4, subject to the mandatory condition that the person observe geographic restrictions that prohibit the defendant from entering or remaining on public property, in Waikiki and other areas in the State designated by county ordinance during the hours from 6 p.m. to 6 a.m.  Notwithstanding any other provision of law to the contrary, any person who violates these bail restrictions shall have the person's bail revoked after hearing and shall be imprisoned forthwith.  Nothing contained in this subsection shall be construed as prohibiting the imposition of stricter geographic restrictions under section 804-7.1.

(7)  Notwithstanding any other law to the contrary, a police officer, without warrant, may arrest any person when the officer has probable cause to believe that the person has committed a violation of subsection (5) or (6), and the person shall be detained, without bail, until the hearing under the appropriate subsection can be held, which hearing shall be held as soon as reasonably practicable.

(8)  For purposes of this section:

"Area" means any zone within a county that is defined with specific boundaries and designated as a zone of significant prostitution by this section or a county ordinance.

"Public property" includes any street, highway, road, sidewalk, alley, lane, bridge, parking lot, park, or other property owned or under the jurisdiction of any governmental entity or otherwise open to the public.

"Sexual conduct" has the same meaning as in section 712-1200(2).

"Waikiki" means that area of Oahu bounded by the Ala Wai canal, the ocean, and Kapahulu avenue.

(9)  This section shall apply to all counties; provided that if a county enacts an ordinance to regulate street solicitation for prostitution, other than an ordinance designating an area as a zone of significant prostitution-related activity, the county ordinance shall supersede this section and no person shall be convicted under this section in that county. [L 1998, c 149, §2; am L 2000, c 143, §1]

COMMENTARY ON §712-1207

Act 149, Session Laws 1998, added this section to require that as a mandatory condition of probation and bail, defendants are to observe geographic restrictions prohibiting them from entering or walking on the public streets or sidewalks of Waikiki during the hours from 6 p.m. to 6 a.m.  Defendants that live in Waikiki and choose to remain in Waikiki during the prohibited hours are required to stay off the streets and sidewalks during those hours.  The legislature believed that although the restriction covered a large physical space, it was narrowly tailored to cover only the hours most closely associated with the crime.  Also, the restriction was sufficiently definite to provide adequate notice of the behavior that is prohibited.  Act 149 also allowed the counties to enact ordinances regulating street solicitation that shall supersede the provisions of this section.  Conference Committee Report No. 83.

Act 143, Session Laws 2000, amended this section by expanding the prohibition of street solicitation of prostitution from Waikiki to other areas designated by the council of the appropriate county, but to not more than four areas of the State.  The legislature found that allowing counties to designate additional areas as "prostitution-free zones" could provide counties with a way to address the proliferation of prostitution beyond the Waikiki area.  This Act also provided for the denial of bail to those persons arrested for violating the terms of bail or probation upon entering the prohibited designated areas.  Conference Committee Report No. 72.

Case Notes

By the express terms of subsections (4) and (5), the offense of street solicitation under subsection (1) is probationable, and thus not excludable under §853-4(5); appeals court therefore erred in affirming trial court's refusal to consider defendant's motion for a deferred acceptance of no contest plea.  116 H. 519, 174 P.3d 358.



§712-1208 - Promoting travel for prostitution.

[§712-1208]  Promoting travel for prostitution.  (1)  A person commits the offense of promoting travel for prostitution if the person knowingly sells or offers to sell travel services that include or facilitate travel for the purpose of engaging in what would be prostitution if occurring in the State.

(2)  "Travel services" has the same meaning as in section 468L-1.

(3)  Promoting travel for prostitution is a class C felony. [L 2004, c 82, §2]

COMMENTARY ON §712-1208

Act 82, Session Laws 2004, added this section, making it a class C felony to sell or offer to sell travel services promoting prostitution.  The legislature found that the sex industry has expanded to include people in the travel industry arranging for travelers to take advantage of prostitution overseas.  These profiteers should not be promoting in Hawaii overseas activities that are illegal in this State.  The legislature found that establishing a new offense of promoting travel for prostitution recognizes that travel businesses should be held accountable for their roles, if any, in encouraging prostitution and the consequent abuse and exploitation of women.  Conference Committee Report No. 28-04, House Standing Committee Report No. 494-04.



§712-1210 - Definitions of terms in this part.

PART II.  OFFENSES RELATED TO OBSCENITY

§712-1210  Definitions of terms in this part.  In this part, unless a different meaning is required:

"Age verification records of sexually exploited individuals" means individually identifiable records pertaining to every sexually exploited individual provided to patrons or customers of a public establishment or in a private club or event. Such records shall include:

(1)  Each sexually exploited individual's name and date of birth, as ascertained by an examination of the individual's valid driver's license, official state identification card, or passport;

(2)  A certified copy of each sexually exploited individual's driver's license, official state identification card, or passport; and

(3)  Any name ever used by each sexually exploited individual including but not limited to maiden name, aliases, nicknames, stage names, or professional names.

"Age verification records of sexual performers" means individually identifiable records pertaining to every sexual performer portrayed in a visual depiction of sexual conduct, which include:

(1)  Each performer's name and date of birth, as ascertained by the producer's personal examination of a performer's valid driver's license, official state identification card, or passport;

(2)  A certified copy of each performer's valid driver's license, official state identification card, or passport; and

(3)  Any name ever used by each performer including, but not limited to, maiden name, alias, nickname, stage name, or professional name.

"Community standards" means the standards of the State.

"Disseminate" means to manufacture, issue, publish, sell, lend, distribute, transmit, exhibit, or present material or to offer or agree to do the same.

"Erotic or nude massager" means a nude person providing massage services with or without a license.

"Exotic or nude dancer" means a person performing, dancing, or entertaining in the nude, and includes patrons participating in a contest or receiving instruction in nude dancing.

"Intent to profit" means the intent to obtain monetary gain.

"Material" means any printed matter, visual representation, or sound recording, and includes but is not limited to books, magazines, motion picture films, pamphlets, newspapers, pictures, photographs, drawings, sculptures, and tape or wire recordings.

"Minor" means any person less than sixteen years old.

"Nude" means unclothed or in attire, including but not limited to sheer or see-through attire, so as to expose to view any portion of the pubic hair, anus, cleft of the buttocks, genitals or any portion of the female breast below the top of the areola.

"Performance" means any play, motion picture film, dance, or other exhibition performed before an audience.

"Pornographic."  Any material or performance is "pornographic" if all of the following coalesce:

(a)   The average person, applying contemporary community standards would find that, taken as a whole, it appeals to the prurient interest.

(b)   It depicts or describes sexual conduct in a patently offensive way.

(c)   Taken as a whole, it lacks serious literary, artistic, political, or scientific merit.

"Pornographic for minors."  Any material or performance is "pornographic for minors" if:

(1)  It is primarily devoted to explicit and detailed narrative accounts of sexual excitement, sexual conduct, or sadomasochistic abuse; and:

(a)  It is presented in such a manner that the average person applying contemporary community standards, would find that, taken as a whole, it appeals to a minor's prurient interest; and

(b)  Taken as a whole, it lacks serious literary, artistic, political, or scientific value; or

(2)  It contains any photograph, drawing, or similar visual representation of any person of the age of puberty or older revealing such person with less than a fully opaque covering of his or her genitals and pubic area, or depicting such person in a state of sexual excitement or engaged in acts of sexual conduct or sadomasochistic abuse; and:

(a)  It is presented in such a manner that the average person, applying contemporary community standards, would find that, taken as a whole, it appeals to a minor's prurient interest; and

(b)  Taken as a whole, it lacks serious literary, artistic, political, or scientific value.

"Produces" means to manufacture or publish any pornographic performance, book, magazine, periodical, film, videotape, computer image, or other similar matter and includes the duplication, reproduction, or reissuing of any such matter, but does not include mere distribution or any other activity that does not involve hiring, contracting for, managing, or otherwise arranging for the participation of the performers depicted.

"Sadomasochistic abuse" means flagellation or torture by or upon a person as an act of sexual stimulation or gratification.

"Sexual conduct" means acts of masturbation, homosexuality, lesbianism, bestiality, sexual intercourse or physical contact with a person's clothed or unclothed genitals, pubic area, buttocks, or the breast or breasts of a female for the purpose of sexual stimulation, gratification, or perversion.

"Sexual excitement" means the condition of the human male or female genitals when in a state of sexual stimulation or arousal.

"Sexually exploited individuals" means erotic or nude massagers and exotic or nude dancers.

"Sexual performer" includes any person portrayed in a pornographic visual depiction engaging in, or assisting another person to engage in, sexual conduct. [L 1972, c 9, pt of §1; am L 1981, c 106, §1; am L 2002, c 240, §4; am L 2005 c 10, §1]

COMMENTARY ON §712-1210

Act 106, Session Laws 1981, added the definition of "community standards," to mean a statewide standard.  It also amended the definitions of "pornographic" and "pornographic to minors."  The conference committee stated in its report (Senate Conference Committee Report No. 14 and House Conference Committee Report No. 12) that the amendments were merely to conform the definitions to the holdings of the United States Supreme Court in Miller v. California, 413 U.S. 15 (1973) and the Hawaii Supreme Court in State v. Manzo, 58 Haw. 440 (1978).

Act 240, Session Laws 2002, amended this section by adding definitions to comport with sexual exploitation of a minor offenses created by the Act.

Act 10, Session Laws 2005, amended this section by repealing the superfluous definition of "sexual conduct" added by Act 240, Session Laws 2002.  This section already provided a sufficient definition of "sexual conduct".  House Standing Committee Report No. 1281.

Law Journals and Reviews

State v. Kam:  The Constitutional Status of Obscenity in Hawaii.  11 UH L. Rev. 253.

Case Notes

Grand jury was presented with sufficient information to determine the existence of probable cause that material distributed to minor by defendant was pornographic for minors under paragraph (7)(a).  82 H. 474, 923 P.2d 891.

Based on the plain language and legislative history of §707-700 and construing the definition of "sexual contact" with reference to other definitions relating to sexual relations in §707-700 and this section, contact with the interior of the mouth constitutes "touching of intimate parts" under the definition of "sexual contact" in §707-700.  108 H. 279, 118 P.3d 1222.

Pornographic.

Construed; provision not unconstitutional for overbreadth or void for vagueness.  58 H. 440, 573 P.2d 945.

Material held to be "utterly without redeeming social value."  63 H. 418, 629 P.2d 1130.

Cited:  413 U.S. 15, 93 S.Ct. 2607.



§712-1211 - Displaying indecent matter.

§712-1211  Displaying indecent matter.  (1)  A person commits the offense of displaying indecent matter if the person knowingly or recklessly displays on any sign, billboard, or other object visible from any street, highway, or public sidewalk, a photograph, drawing, sculpture, or similar visual representation of any person of the age of puberty or older:

(a)   Which reveals the person with less than a fully opaque covering over his or her genitals, pubic area, or buttocks, or depicting the person in a state of sexual excitement or engaged in an act of sexual conduct or sadomasochistic abuse; and

(b)   Which is presented in such a manner as to exploit lust; and

(c)   Which lacks serious literary, artistic, political, or scientific value.

(2)  Displaying indecent material is a petty misdemeanor. [L 1972, c 9, pt of §1; am L 1981, c 106, §2; am L 1982, c 147, §26; gen ch 1993]

Cross References

Display of adult entertainment products for sale, see §489X-1.

Prima facie evidence, see §701-117.



§712-1212 - REPEALED.

§712-1212  REPEALED.  L 1973, c 136, §10.



§712-1213 - Displaying indecent material; prima facie evidence.

§712-1213  Displaying indecent material; prima facie evidence.  The fact that a person engaged in the conduct specified by section 712-1211 is prima facie evidence that the person engaged in that conduct with knowledge of or in reckless disregard of the character, content, or connotation of the material which is displayed. [L 1972, c 9, pt of §1; am L 1987, c 176, §5]

Cross References

Prima facie evidence, see §701-117.

COMMENTARY ON §712-1213

This section is derived from the proposed statute in Richard Kuh's influential book on pornography.[1]  The purpose of the section is to ease the burden on the prosecutor of making a prima facie case on the issue of mens rea in cases involving violation of §712-1211.  It makes proof of a prohibited display prima facie evidence of the requisite state of mind; however, it does not change the prosecutor's ultimate burden of proof beyond a reasonable doubt.

__________

§712-1213 Commentary:

1.  Kuh, Foolish Figleaves? 267 (1967).



§712-1214 - Promoting pornography.

§712-1214  Promoting pornography.  (1)  A person commits the offense of promoting pornography if, knowing its content and character, the person:

(a)   Disseminates for monetary consideration any pornographic material; or

(b)   Produces, presents, or directs pornographic performances for monetary consideration; or

(c)   Participates for monetary consideration in that portion of a performance which makes it pornographic.

(2)  Promoting pornography is a misdemeanor. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §712-1214

Section 712-1214 imposes a general penalty upon the commercial dissemination of pornography, regardless of the form of the "material" [§712-1210] or "performance" [§712-1210].

The definition of "pornographic" [§712-1210] is derived from a series of United States Supreme Court cases,[1] other proposed or enacted codifications,[2] and the Model Penal Code.[3]  The usual reference with respect to "predominant appeal" test and the "limits of candor" test is to the "ordinary adult"; however, the definition is flexible to the extent that, on the first test, where the material or performance in question is addressed to a particular, clearly defined audience, such as homosexuals and sexual sadists, the reference is to the "special interest group."[4]  Special problems relating to minors are handled separately in §712-1215.

References in United States Supreme Court opinions to "contemporary community standards" have proven troublesome for the Court and for lower courts that have tried to follow its decisions.  In Roth the Court applied "contemporary community standards" to the predominant appeal test.[5]  In Memoirs, the Court applied "contemporary community standards" to the limits of candor test,[6] but not to the predominant appeal test.[7]  In Ginzburg the Court applied the concept of community standards in determining whether the material had social value for the audience (general public) to which it was directed.[8]  It should, however, be noted that the Court in Ginzburg was sharply divided and that in most decisions the applications of "contemporary community standards" has been only to the predominant appeal and limits of candor tests.

The most serious problem in the application of "contemporary community standards" is the uncertain nature and size of the "community" referred to.  On this too, the Court is divided. Mr. Justice Harlan has said:

There must first be decided the relevant "community" in terms of whose standards of decency the issue must be judged.  We think that the proper test under this federal statute, reaching as it does to all parts of the United States whose population reflects many different ethnic and cultural backgrounds, is a national standard of decency.  We need not decide whether Congress could constitutionally prescribe a lesser geographical framework for judging this issue which would not have the intolerable consequence of denying some sections of the country access to material, there deemed acceptable, which in others might be considered offensive to prevailing community standards of decency.  Cf. Butler v. Michigan, 352 U.S. 380.[9]

This "national community" standard has been echoed by Mr. Justice Brennan:

We do not see how any "local" definition of the "community" could properly be employed in delineating the area of expression that is protected by the Federal Constitution.  ...It is true that Manual Enterprises dealt with the federal statute banning obscenity from the mails.  But the mails are not the only means by which works of expression cross local community lines in this country.  It can hardly be assumed that all the patrons of a particular library, bookstand, or motion picture theater are residents of the smallest local "community" that can be drawn around that establishment.  Furthermore, to sustain the suppression of a particular book or film in one locality would deter its dissemination in other localities where it might be held not obscene, since sellers and exhibitors would be reluctant to risk criminal conviction in testing the variation between the two places....

It is true that local communities throughout the land are in fact diverse, and that in cases such as this one the Court is confronted with the task of reconciling the rights of such communities with the rights of individuals.  Communities vary, however, in many respects other than their toleration of alleged obscenity, and such variances have never been considered to require or justify a varying standard for application of the Federal Constitution.  The Court has regularly been compelled, in reviewing the criminal convictions challenged under the Due Process Clause of the Fourteenth Amendment, to reconcile the conflicting rights of the local community which brought the prosecution and of the individual defendant.  Such a task is admittedly difficult and delicate, but it is inherent in the Court's duty of determining whether a particular conviction worked a deprivation of rights guaranteed by the Federal Constitution.  The Court has not shrunk from discharging that duty in other areas, and we see no reason why it should do so here.  The Court has explicitly refused to tolerate a result whereby "the constitutional limits of free expression in the Nation would vary with state lines," Pennekamp v. Florida, supra, 328 U.S., at 335; we see even less justification for allowing such limits to vary with town or county lines.  We thus reaffirm the position taken in Roth to the effect that the constitutional status of an allegedly obscene work must be determined on the basis of a national standard.  It is, after all, a national Constitution we are expounding.[10]

On the other hand, former Chief Justice Warren, dissenting in Jacobellis, thought the standard should be the "local" community:

It is my belief that when the Court said in Roth that obscenity is to be defined by reference to "community standards," it meant community standards not a national standard, as is sometimes argued.  I believe that there is no provable "national standard," and perhaps there should be none.  At all events, this Court has not been able to enunciate one, and it would be unreasonable to expect local courts to divine one.  It is said that such a "community" approach may well result in material being proscribed as obscene in one community but not in another, and, in all probability, that is true.  But communities throughout the Nation are in fact diverse, and it must be remembered that, in cases such as this one, the Court is confronted with the task of reconciling conflicting rights of the diverse communities within our society and of individuals.[11]

The disagreement within the Court is all the more difficult to understand because the standard provided in Roth, Manual Enterprises, Jacobellis, Memoirs, Mishkin, and other cases, was derived from the Model Penal Code,[12] which clearly intended that a national standard be applied.[13]

In the wake of the Supreme Court's failure to provide a clear rule, the state and lower federal courts have split three ways: applying either a "local,"[14] "state,"[15] or "national"[16] standard.

It appears to us that there is little to be gained by using the phrase "contemporary community standards"--which the Code deliberately does not employ.  The reference will have to be made to contemporary standards of ordinary adults--but the use of the word "community" in this context has posed more problems than it has solved.  It seems that the reference is at least statewide and probably national--but to use the word "community" at either level adds little or nothing.  In any event, the Code's definition of "pornographic" will not prejudice further case development on this issue.

The Code limits the offense of promoting pornography to activity carried on for monetary consideration.  It is commercial exploitation and not private tastes that are the gravamen of the offense.  As the drafters of the Michigan proposed revision have pointed out:

... [T]he emphasis in this area should be on commercial distribution of pornographic material.  We should not open up to prosecution, police investigation, search, etc. every person who in the privacy of his home exhibits pornographic materials to a few friends [cf. Redmond v. United States, 384 U.S. 264, 86 S.Ct. 1415, 16 L.Ed. 2d 521 (1966)].[17]

Moreover, making criminal private possession of materials, and possibly private expressions through performances, albeit pornographic in nature, appears to be unconstitutional.[18]

It should be pointed out that the definition of the offense provides that the accused must act knowingly with respect to the pornographic context and character of the material the accused disseminates or the performance the accused presents, directs, or in which the accused participates.  This meets the constitutionally imposed requirement of mens rea in this type of case[19] and is in accord with the general principles set forth in Chapter 702 of this Code.

The previous Hawaii law relating to pornographic and other condemned publications was set forth in HRS §727-8.  No extended discussion is required to demonstrate that this section of the Code is to be preferred to previous law.  In line with the Code's limitation to commercial exploitation, the available penalty has been increased.[20]

Law Journals and Reviews

State v. Kam:  The Constitutional Status of Obscenity in Hawaii.  11 UH L. Rev. 253.

The Lum Court and the First Amendment.  14 UH L. Rev. 395.

Privacy Outside of the Penumbra:  A Discussion of Hawai'i's Right to Privacy After State v. Mallan.  21 UH L. Rev. 273.

Case Notes

Subsection (1)(a) is not unconstitutional for overbreadth or void for vagueness.  58 H. 440, 573 P.2d 945.

Jury must find that community standard exists and defendant violated it.  68 H. 631, 726 P.2d 263.

Section unconstitutional as applied to sale of pornographic materials to person intending to use items in privacy of own home, but was not unconstitutionally vague or overbroad.  69 H. 483, 748 P.2d 372.

__________

§712-1214 Commentary:

1.  Roth v. United States, 354 U.S. 476 (1957); Manual Enterprises v. Day, 370 U.S. 478 (1962); Jacobellis v. Ohio, 378 U.S. 184 (1964); A Book Named "John Cleland's Memoirs of a Woman of Pleasure" v. Massachusetts, 383 U.S. 413 (1966); Mishkin v. New York, 383 U.S. 502 (1966); Ginzburg v. United States, 383 U.S. 463 (1966); and Redrup v. New York, 386 U.S. 767 (1967). Insofar as Ginzburg can be read to render pornographic materials which would not otherwise be so but for defendant's salesmanship ("pandering"), the Code chooses not to incorporate this aspect into the standard definition provided.

2.  Prop. Mich. Rev. Cr. Code §6301(f) and N.Y.R.P.L. §235.00.

3.  M.P.C. §251.4.

4.  Cf. Mishkin v. New York, supra.

5.  Roth v. United States, supra at 489:  "...whether to the average person, applying contemporary community standards, the dominant theme of the material taken as a whole appeals to prurient interest."

6.  Memoirs v. Massachusetts, supra at 418:  "...the material is patently offensive because it affronts contemporary community standards relating to the description or representation of sexual matters."

7.  Id.

8.  Ginzburg v. United States, supra at 472:  "The Government does not seriously contest the claim that the book has worth in such a controlled, or even neutral environment [members of medical associations].  Petitioners, however, did not sell the book to such a limited audience, or focus their claims for it on its supposed therapeutic or educational value; rather, they deliberately emphasized the sexually provocative aspects of the work, in order to catch the salaciously disposed."

9.  Manual Enterprises v. Day, supra at 488.

10. Jacobellis v. Ohio, supra at 193-195.

11. Id. at 200-201.

12. See Manual Enterprises v. Day, supra at 485 and Jacobellis v. Ohio, supra at 191.

13. M.P.C. §251.4(4):  "In any prosecution under this Section evidence shall be admissible to show...the degree of public acceptance of the material in the United States."

14. City of Newark v. Humphres, 94 N.J. Super. 395, 228 A.2d 550 (1967); Nessinoff v. Harper, 212 So. 2d 666 (Fla. Dist. Ct. App. 1968).

15. In re Giannini, 69 Cal. 2d 563, 446 P.2d 535, 72 Cal. Rptr. 655 (1968), cert. denied, sub nom.  California v. Giannini, 395 U.S. 910 (1969); McCanley v. Tropic of Cancer, 20 Wisc. 2d 134, 121 N.W. 2d 545 (1963).

16. Hudson v. State, 234 A.2d 903 (D.C. Mun. Ct. App. 1967); State v. Lewitt, 3 Conn. Cir. Ct. 605, 222 A.2d 579 (1966); State v. Smith, 422 S.W.2d 50 (Mo. 1967), cert. denied, 393 U.S. 895 (1968).

17. Prop. Mich. Rev. Cr. Code, comments at 483.

18. Stanley v. Georgia, 394 U.S. 557 (1969).

19. Smith v. California, 361 U.S. 147 (1959).

20. Cf. HRS §727-10.



§712-1215 - Promoting pornography for minors.

§712-1215  Promoting pornography for minors.  (1)  A person commits the offense of promoting pornography for minors if:

(a)   Knowing its character and content, the person disseminates to a minor material which is pornographic for minors; or

(b)   Knowing the character and content of a motion picture film or other performance which, in whole or in part, is pornographic for minors, the person:

(i)  Exhibits such motion picture film or other performance to a minor; or

(ii)  Sells to a minor an admission ticket or pass to premises where there is exhibited or to be exhibited such motion picture film or other performance; or

(iii)  Admits a minor to premises where there is exhibited or to be exhibited such motion picture film or other performance.

(2)  Subsection (1) does not apply to a parent, guardian, or other person in loco parentis to the minor or to a sibling of the minor, or to a person who commits any act specified therein in the person's capacity and within the scope of the person's employment as a member of the staff of any public library.

(3)  Promoting pornography for minors is a class C felony. [L 1972, c 9, pt of §1; am L 1974, c 190, §1; am L 1988, c 283, §1; gen ch 1993; am L 2000, c 21, §2]

COMMENTARY ON §712-1215

This section has no direct counterpart in previous Hawaii law.  It is derived primarily from New York Revised Penal Law §235.21 and its immediate predecessor, New York Penal Law §484(h)--(i).  It is based on the State of Hawaii's role as parens patriae, and the duties and powers which attach to that role.  One of the most dramatic recognitions of the state's role as parens patriae is found in the United States Supreme Court decision in Prince v. Massachussetts.[1]

The state's authority over children's activities is broader than over like actions of adults....  A democratic society rests, for its continuance, upon the healthy, well- rounded growth of young people into full maturity as citizens, with all that implies.  It may secure this against impeding restraints and dangers within a broad range of selection....  It is too late now to doubt that legislation appropriately designed to reach such evils is within the state's police power....[2]

Prince v. Massachusetts affirmed the right of the state to overrule a parental prerogative for the welfare of the child.  There is abundant authority, not only in the statutory law of Hawaii, but also in case law of sister states and most recently, in a decision by the United States Supreme Court, which supports the right of the state to preserve and augment the parental prerogative.

Under the present Hawaii law alcoholic beverages may not be sold to a person under 18 years of age,[3] cigarettes may not be sold to a person under 15 years of age,[4] and counties are given the option of establishing curfews for minors.[5]  These laws attempt to safeguard the prerogative of the parent to decide whether his or her child of a specific age will imbibe, smoke, or stay out past a certain hour.

In regard to the regulation of dissemination of pornographic material to children, the case law is quite clear.  In sustaining the state's power to enact such regulations, the New York Court of Appeals stated in Bookcase, Inc. v. Broderick,[6]

... Material which is protected for distribution to adults is not necessarily constitutionally protected from restriction upon its dissemination to children....  Because of the State's exigent interest in preventing distribution to children of objectionable material, it can exercise its power to protect the health, safety, welfare and morals of its community by barring the distribution to children of books recognized to be suitable for adults.[7]

An even more cogent recognition of the state's right, and even obligation, to reinforce the parental prerogative is illustrated by Judge Fuld's concurring opinion, People v. Kahan,[8] in which he said:

While the supervision of children's reading may best be left to their parents, the knowledge that parental control or guidance cannot always be provided and society's transcendant interest in protecting the welfare of children justify reasonable regulation of the sale of material to them.[9]

If there were any doubt remaining prior to 1968 of the constitutional validity of prohibiting the dissemination of pornography to minors as a specific class, that doubt was laid to rest by the United States Supreme Court decision in Ginsberg v. New York,[10] handed down April 22, 1968.  In that decision the Supreme Court upheld the constitutional validity of New York Penal Law 484(h),[11] a law substantially similar with the proposed section.

Two aspects of §712-1215 should be noted at the outset.

First, this provision is not limited to dissemination for monetary gain.  The same approach was taken in Michigan.[12]  The reason behind this was a strong feeling that the non-commercial distribution of pornographic material to minors often presented a serious problem, that only rarely did it involve parents or guardians, and that a criminal prosecution in these rare cases was unlikely.[13]  To insure that §712-1215 is not employed against parents, guardians, others in loco parentis to the minor, or siblings of the minor, subsection (2) has been provided.  The United States Supreme Court has clearly implied in Ginsberg v. New York that a prohibition not limited to commercial distribution, which would put parents in jeopardy of criminal sanctions, would be invalidated.  The Court pointedly noted that "the prohibition against sales to minors does not bar parents who so desire from purchasing the magazines for their children."[14]  In light of this strong implication an adoption of the Michigan approach demands explicit exception of parents, guardians, etc., from the prohibitions of the law.

Secondly, the Code makes 16 years the appropriate age limit for minors.  The choice reflects the desire of the state in its role as parens patriae to keep control over the reading matter of minors as long as is realistically feasible.  The age limit is not inconsistent with the low age limits under Chapter 707; rather in that chapter, the rationale behind the choice of ages discussed in the commentary to 707-731 to 735 is primarily and necessarily the physical maturity of the female.

Section 712-1215 contains two prohibitions, each with its own specific emphasis.  Subsection (1)(a) prohibits the dissemination to a minor of material which is pornographic for minors.  The nature of the material falling within this prohibition is described in the definitions of "pornographic for minors" and "material" [§712-1210].  "Material" includes not only printed matter, but also records, tapes, still photographs, motion pictures, drawings, or sculptures.  Such material is "pornographic" if it is primarily devoted to explicit and detailed narrative accounts of specified sexual acts between parties of the same or different sexes or contains a visual representation of naked genitalia or depicting specified sexual acts.  The limiting clauses (i) and (ii) in the definition of "pornographic for minors" would exclude sex education texts, scientific texts, and most works of art or literature that are not presented in such a manner as to predominantly appeal to a minor's prurient interest or that have a redeeming social importance for minors.  Obviously certain marriage manuals would not fit in this category, nor would some works of art or works of literature.  By including these two specific requirements the definition clearly identifies itself with former New York Penal Law §484(h) which was validated by the United States Supreme Court in Ginsberg v. New York.  Again, it should be pointed out that there is an added safety valve in §712-1215; nothing prevents a parent from buying material for his or her child, regardless of what that material depicts or narrates.

Subsection (1)(a) would also operate against the merchant who allows a minor to page through pornographic material on display.  The word "dissemination" is defined, in §712-1210, to include an "offer to sell" and "exhibit."

Subsection (1)(b) prohibits exhibiting a pornographic motion picture film or other performance to a minor.  It also prohibits selling a ticket to a minor for admission to such a movie or other performance or the actual admitting of a minor to such a movie or other performance.  Thus the prohibition may reach not only the owner of a movie theater or burlesque house but also the person running the ticket booth as well as the usher who accepts the ticket and admits the minor.

Both subsections (1)(a) and (1)(b) require knowledge of the character and content of the material disseminated or the movie or other performance exhibited.  The United States Supreme Court upheld similar knowledge requirements in Smith v. California.[15]  Such knowledge requirements were reaffirmed most recently in the Supreme Court's Ginsberg decision.

Subsection (2) makes the promotion of pornographic material for minors a misdemeanor.  A fine of $1,000 is available in addition to a one-year term of imprisonment.  To the extent that the severity of a penalty has deterrent value, the misdemeanor sanction should suffice.

SUPPLEMENTAL COMMENTARY ON §712-1215

Act 190, Session Laws 1974, amended subsection (2) by adding the words "or to a person who commits any act specified therein in his capacity as a member of the staff of any public library."  The change was "to make clear that a person who, in his or her capacity as a member of a staff of a public library, disseminates to a minor, material which is subsequently held to be 'pornographic for minors' is not guilty of a penal offense."  Senate Standing Committee Report No. 1072-74.

Act 283, Session Laws 1988, increased the penalty for promoting pornography to minors from a misdemeanor to a class C felony.  The legislature found that it is important to keep pornography out of the hands of children, and increasing the penalty to the felony level should give pornography dealers the incentive to inquire as to the age of their customers and refuse to sell to those who are minors.  Senate Standing Committee Report No. 1763, House Standing Committee Report No. 1596-88.

Act 21, Session Laws 2000, amended subsection (2) by narrowing the promoting pornography for minors exemption for public library staff to only acts committed by a staff member within the scope of the staff member's employment.  The legislature found that there was no justification in continuing to provide a public library exemption beyond incidents where the staff member was acting within the scope of the staff member's employment.  The legislature also found that this amendment struck a balance between providing minors with meaningful access to library materials and protecting them from exposure to pornographic materials while protecting responsible library staff members from threats of litigation.  House Standing Committee Report No. 926-00, House Standing Committee Report No. 1304-00, Senate Standing Committee Report No. 2672.

__________

§712-1215 Commentary:

1.  321 U.S. 158 (1944).

2.  Id. at 168-69.

3.  H.R.S. §281-4.

4.  Id. §445-212.

5.  Id. §577-21.

6.  18 N.Y.2d 71, 218 N.E.2d 668 (1966).

7.  Id. at 75, 218 N.E.2d at 671.

8.  15 N.Y.2d 311, 206 N.E.2d 333 (1965).

9.  Id. at 312, 206 N.E.2d 334.

10. 390 U.S. 629 (1968).

11. Now N.Y.R.P.L. §235.21.

12. Prop. Mich. Rev. Cr. Code §6310.

13. Id.

14. Ginsberg v. New York, supra.

15. 361 U.S. 147 (1959).



§712-1216 - Promoting pornography; prima facie evidence.

§712-1216  Promoting pornography; prima facie evidence.  (1)  The fact that a person engaged in the conduct specified by sections 712-1214 or 712-1215 is prima facie evidence that the person engaged in that conduct with knowledge of the character and content of the material disseminated or the performance produced, presented, directed, participated in, exhibited, or to be exhibited.

(2)  In a prosecution under section 712-1215, the fact that the person:

(a)   To whom material pornographic for minors was disseminated, or

(b)   To whom a performance pornographic for minors was exhibited, or

(c)   To whom an admission ticket or pass was sold to premises where there was or was to have been exhibited such performance, or

(d)   Who was admitted to premises where there was or was to have been such performance,

was at that time, a minor, is prima facie evidence that the defendant knew the person to be a minor. [L 1972, c 9, pt of §1; gen ch 1993]

Cross References

Prima facie evidence, see §701-117.

COMMENTARY ON §712-1216

Section 712-1216(1) provides that engagement in the act of promoting pornography, generally or for minors, is prima facie evidence that the actor did so with knowledge of the character and content of the material disseminated or performance produced, presented, directed, participated in, exhibited, or to be exhibited.  The subsection addresses itself to a special prosecutorial problem.  Since §§712-1214 and 1215 require knowledge on the promoter's part of the character and content of the pornography which the promoter promotes, the prosecution is required to prove, beyond a reasonable doubt, that the defendant knew of the character and content of the pornographic material or performance.  However in such cases there is often little evidence of the actor's knowledge of such facts.  A recent work in this area has underlined this difficulty quite well:

How does one prove (beyond a reasonable doubt) what moves in the recesses of another's mind?  How does one show that a bookseller knows the items in his stock, that a theater owner is familiar with the movies he exhibits, or that a newsdealer is aware of the general character of the magazines he displays?  Aside from those dubious dialogues in which a dealer says how "hot" is his merchandise-- conversations most unlikely to take place when the purchaser is a fifteen-year-old--scienter, realistically viewed is rarely susceptible of sure proof.  But common sense may assist.  No corner hardware merchant would long prosper, lacking general familiarity with the items he had for sale... similarly, honest book and magazine dealers have some general knowledge of the character of the wares they order, put on their shelves, sometimes display and ultimately hope to sell.  The draft statute would transmute this common sense into law....[1]

With this reasoning in mind, subsection (1) allows the prosecution to get its case to the jury on the issue of the actor's knowledge of character and content of the material, film, or performance on proof of the specified conduct only.

Much the same evidentiary problem, difficulty in proving mens rea, is presented when the age of another person is made an element of the offense, as is the case in §712-1215.  Section 712-1216(2) provides the same prima facie rule with respect to age that subsection (1) provides with respect to the nature of the material or performance.  Again, the evidentiary rule merely permits the prosecution to get the case to the trier of fact on that issue:  the burden of proof beyond a reasonable doubt remains on the prosecution.  In such situations, the defendant would be free to introduce, but would not be obligated to do so, any evidence tending to negate the inference that the defendant knew the minor's age.  In this vein, the minor's appearance, the minor's representations, and apparently official identification records (e.g., a birth certificate, driver's license, or draft card) would all be relevant factors.

Law Journals and Reviews

The Lum Court and the First Amendment.  14 UH L. Rev. 395.

Case Notes

Subsection (1) held unconstitutional.  63 H. 596, 634 P.2d 80.

__________

§712-1216 Commentary:

1.  Kuh, Foolish Figleaves?  264-65 (1967) (emphasis added).



§712-1217 - Open lewdness.

§712-1217  Open lewdness.  (1)  A person commits the offense of open lewdness if in a public place the person does any lewd act which is likely to be observed by others who would be affronted or alarmed.

(2)  Open lewdness is a petty misdemeanor. [L 1972, c 9, pt of §1; gen ch 1993]

Cross References

Indecent exposure, see §707-734.

COMMENTARY ON §712-1217

This section penalizes open lewdness which does not amount to a sexual offense under Chapter 707 of this Code, but which "amounts to gross flouting of community standards in respect to sexuality or nudity in public."[1]  The section does not apply to cult nudism because of the requirement that the act take place when it is known by the actor that the actor's conduct is likely to cause affront or alarm.

Case Notes

Section cited as example of statutory crime without requirement of intention or knowledge.  State v. Marley, 54 H. 450, 460, 509 P.2d 1095 (1973).

Intentional exposure of a person's private parts to public view is a lewd act.  61 H. 62, 597 P.2d 10; 61 H. 68, 597 P.2d 13; 61 H. 70, 597 P.2d 15.

Female breasts are not private parts or genitalia, and exposure thereof under existing circumstances was not a lewd act under statute.  61 H. 68, 597 P.2d 13.

"Public place" construed.  61 H. 187, 600 P.2d 1379.

No double jeopardy for convictions under this section and §707-734.  8 H. App. 535, 813 P.2d 335.

Defendant's act occurred in "public place" as it was likely to be seen by any number of casual observers.  81 H. 99 (App.), 912 P.2d 596.

__________

§712-1217 Commentary:

1.  M.P.C., Tentative Draft No. 13, comments at 82 (1961).



§712-1218 - Failure to maintain age verification records of sexual performers.

[§712-1218]  Failure to maintain age verification records of sexual performers.  (1)  A person commits the offense of failure to maintain age verification records of sexual performers if the person knowingly produces any pornographic performance, book, magazine, periodical, film, videotape, computer image, or other matter that contains one or more pornographic visual depictions made after June 30, 2002, of sexual conduct and:

(a)   Knowingly fails to create and maintain age verification records for each sexual performer;

(b)   Knowingly makes or causes to be made any false entry into the age verification records of sexual performers required by this section; or

(c)   Knowingly fails to produce the age verification records of sexual performers required by this section, upon request by a law enforcement officer for the purpose of verifying the age of a sexual performer.

(2)  Failure to maintain age verification records of sexual performers is a class C felony. [L 2002, c 240, pt of §3]

COMMENTARY ON §712-1218

Act 240, Session Laws 2002, added this section to establish criminal penalties against those who participate in or profit from the sexual exploitation of a minor.



§712-1218.5 - Failure to maintain age verification records of sexually exploited individuals.

[§712-1218.5]  Failure to maintain age verification records of sexually exploited individuals.  (1)  A person commits the offense of failure to maintain age verification records of sexually exploited individuals if, with the intent to profit therefrom, the person knowingly provides sexually exploited individuals to patrons or customers of a public establishment or provides sexually exploited individuals to a private club or event, and the person:

(a)   Knowingly fails to create and maintain age verification records for each sexually exploited individual;

(b)   Knowingly makes or causes to be made any false entry into the age verification records of sexually exploited individuals required by this section; or

(c)   Knowingly fails to produce the age verification records of sexually exploited individuals required by this section upon request by a law enforcement officer for the purpose of verifying the age of a sexually exploited individual.

(2)  Failure to maintain age verification records of sexually exploited individuals is a class C felony. [L 2002, c 240, pt of §3]

COMMENTARY ON §712-1218.5

Act 240, Session Laws 2002, added this section to establish criminal penalties against those who participate in or profit from the sexual exploitation of a minor.



§712-1219 - Failure to affix information disclosing location of age verification records of sexual performers.

[§712-1219]  Failure to affix information disclosing location of age verification records of sexual performers.  (1)  A person commits the offense of failure to affix information disclosing location of age verification records of sexual performers if the person knowingly produces any pornographic book, magazine, periodical, film, videotape, computer image, or other matter that contains one or more pornographic visual depictions made after June 30, 2002, of sexual conduct and fails to affix to each copy a statement describing where any records required by section 712-1218 with respect to all performers depicted in that copy of the matter may be located, including the current address and telephone number of the custodian of those records.

(2)  If the person to whom any recordkeeping requirement of section 712-1218 applies is an organization, the affixed information required under subsection (1) shall include the name, title, and business address of the individual employed by the organization who is responsible for maintaining the records required by section 712-1218.

(3)  Failure to affix information disclosing the location of age verification records of sexual performers is a class C felony. [L 2002, c 240, pt of §3]

COMMENTARY ON §712-1219

Act 240, Session Laws 2002, added this section to establish criminal penalties against those who participate in or profit from the sexual exploitation of a minor.



§712-1219.5 - Disseminating visual depiction of sexual conduct without affixed information disclosing location of age verification records of sexual performers.

[§712-1219.5]  Disseminating visual depiction of sexual conduct without affixed information disclosing location of age verification records of sexual performers.  (1)  A person commits the offense of disseminating visual depiction of sexual conduct without affixed information disclosing location of age verification records of sexual performers if the person knowingly disseminates, sells, or otherwise transfers, or offers for sale or transfer, any book, magazine, periodical, film, videotape, computer image, or other matter that contains one or more visual depictions made after June 30, 2002, of sexual conduct, and that does not have affixed thereto a statement describing where the age verification records required by section 712-1218 may be located; provided that this section shall not be construed to impose a duty upon any persons to determine the accuracy of the contents of the affixed statement or of the records required to be kept at that location.

(2)  Disseminating visual depiction of sexual conduct without affixed information disclosing location of age verification records of sexual performers is a misdemeanor. [L 2002, c 240, pt of §3]

COMMENTARY ON §712-1219.5

Act 240, Session Laws 2002, added this section to establish criminal penalties against those who participate in or profit from the sexual exploitation of a minor.



§712-1220 - Definitions of terms in this part.

PART III.  GAMBLING OFFENSES

§712-1220  Definitions of terms in this part.  In this part unless a different meaning plainly is required, the following definitions apply.

(1)  "Advance gambling activity".  A person "advances gambling activity" if he engages in conduct that materially aids any form of gambling activity.  Conduct of this nature includes but is not limited to conduct directed toward the creation or establishment of the particular game, contest, scheme, device, or activity involved, toward the acquisition or maintenance of premises, paraphernalia, equipment, or apparatus therefor, toward the solicitation or inducement of persons to participate therein, toward the actual conduct of the playing phases thereof, toward the arrangement of any of its financial or recording phases, or toward any other phase of its operation.  A person advances gambling activity if, having substantial proprietary control or other authoritative control over premises being used with his knowledge for purposes of gambling activity, he permits that activity to occur or continue or makes no effort to prevent its occurrence or continuation.  A person advances gambling activity if he plays or participates in any form of gambling activity.

(2)  "Bookmaking" means advancing gambling activity by accepting bets from members of the public upon the outcomes of future contingent events.

(3)  "Contest of chance" means any contest, game, gaming scheme, or gaming device in which the outcome depends in a material degree upon an element of chance, notwithstanding that skill of the contestants may also be a factor therein.

(4)  "Gambling".  A person engages in gambling if he stakes or risks something of value upon the outcome of a contest of chance or a future contingent event not under his control or influence, upon an agreement or understanding that he or someone else will receive something of value in the event of a certain outcome.  Gambling does not include bona fide business transactions valid under the law of contracts, including but not limited to contracts for the purchase or sale at a future date of securities or commodities, and agreements to compensate for loss caused by the happening of chance, including but not limited to contracts of indemnity or guaranty and life, health, or accident insurance.

(5)  "Gambling device" means any device, machine, paraphernalia, or equipment that is used or usable in the playing phases of any gambling activity, whether that activity consists of gambling between persons or gambling by a person involving the playing of a machine.  However, lottery tickets and other items used in the playing phases of lottery schemes are not gambling devices within this definition.

(6)  "Lottery" means a gambling scheme in which:

(a)   The players pay or agree to pay something of value for chances, represented and differentiated by numbers or by combinations of numbers or by some other medium, one or more of which chances are to be designated the winning ones; and

(b)   The winning chances are to be determined by a drawing or by some other method based on an element of chance; and

(c)   The holders of the winning chances are to receive something of value.

(7)  "Mutuel" means a form of lottery in which the winning chances or plays are not determined upon the basis of a drawing or other act on the part of persons conducting or connected with the scheme, but upon the basis of the outcome or outcomes of a future contingent event or events otherwise unrelated to the particular scheme.

(8)  "Player" means a person who engages in gambling solely as a contestant or bettor.

(9)  "Profit from gambling activity".  A person "profits from gambling activity" if he accepts or receives money or other property pursuant to an agreement or understanding with any person whereby he participates or is to participate in the proceeds of gambling activity.

(10)  "Social gambling" is defined in section 712-1231.

(11)  "Something of value" means any money or property, any token, object, or article exchangeable for money or property, or any form of credit or promise directly or indirectly contemplating transfer of money or property or of any interest therein, or involving extension of a service or entertainment. [L 1972, c 9, pt of §1; am L 1973, c 201, pt of §1]

COMMENTARY ON §712-1220

This section provides definitions of terms used repeatedly in this Part of Chapter 712, a discussion of the definitions is incorporated in the Commentary on the substantive sections employing the defined terms.

SUPPLEMENTAL COMMENTARY ON §712-1220

Act 201, Session Laws 1973, made several changes to the definitions as previously contained in the Proposed Draft of the Code.  In Item (1), the phrase "acting other than as a player" was deleted, so that any person, including a player, advances gambling activity if the person engages in conduct that materially aids any form of gambling activity.  Also, the last sentence was added, which states:  "A person advances gambling activity if he plays or participates in any form of gambling activity."  In Item (2) the term "bookmaking" previously was defined as "advancing gambling activity by unlawfully accepting bets from members of the public as a business, rather than in a casual or personal fashion, upon the outcomes of future contingent events."  The term "unlawfully" and the phrase "as a business rather than in a casual or personal fashion" were deleted.  In Item (6), "lottery" was changed from "an unlawful gambling scheme" to "a gambling scheme."

In Item (8), the Proposed Code, as well as the Code as adopted in 1972, had contained an extensive definition of the word "player" in an attempt to describe a player in a social gambling game.  Act 201 deleted that definition and instead defined "player" as a person who "engages in gambling solely as a contestant or bettor."  In Item (9), the phrase "other than as a player" was deleted, so that even players may "profit from gambling activity."  Item (10) is a new addition stating that "social gambling" is defined in §712-1231.  In Item (11) the phrase "or a privilege of playing at a game or scheme without charge" was deleted from the definition of "something of value."



§712-1221 - Promoting gambling in the first degree.

§712-1221  Promoting gambling in the first degree.  (1)  A person commits the offense of promoting gambling in the first degree if the person knowingly advances or profits from gambling activity by:

(a)   Engaging in bookmaking to the extent that the person receives or accepts in any seven-day period more than five bets totaling more than $500; or

(b)   Receiving in connection with a lottery, or mutuel scheme or enterprise, money or written records from a person other than a player whose chances or plays are represented by such money or records; or

(c)   Receiving or having become due and payable in connection with a lottery, mutuel, or other gambling scheme or enterprise, more than $1,000 in any seven-day period played in the scheme or enterprise.

(2)  Promoting gambling in the first degree is a class C felony. [L 1972, c 9, pt of §1; am L 1973, c 201, pt of §1; am L 1983, c 161, §1; am L 1987, c 83, §1; gen ch 1992]

Case Notes

Although it may have been error admitting into evidence, as expert opinion under HRE rule 702, officer's testimony concerning §712-1231(b), the social gambling defense, where defendant was not entitled to this defense in a prosecution for promoting gambling in the first degree under subsection (1)(c), error was harmless.  92 H. 98 (App.), 987 P.2d 996.



§712-1222 - Promoting gambling in the second degree.

§712-1222  Promoting gambling in the second degree.  (1)  A person commits the offense of promoting gambling in the second degree if the person knowingly advances or profits from gambling activity.

(2)  Promoting gambling in the second degree is a misdemeanor. [L 1972, c 9, pt of §1; am L 1973, c 201, pt of §1; am L 1987, c 83, §2; gen ch 1992]



§712-1222.5 - Promoting gambling aboard ships.

§712-1222.5  Promoting gambling aboard ships.  (1)  A person commits the offense of promoting gambling aboard ships if the person knowingly advances or profits from gambling activity by:

(a)   Managing, supervising, controlling, operating, or owning, either alone or in association with others, a gambling ship;

(b)   Managing, supervising, controlling, operating, or owning, either alone or in association with others, any craft which embarks from any point within the State, and disembarks at the same or another point within the State, during which the person intentionally causes or knowingly permits gambling activity to be conducted, whether within or without the waters of the State; or

(c)   Transporting, conveying, or carrying any person to a gambling ship or a craft described in paragraph (b).

(2)  In this section:

(a)   "Craft" includes every boat, ship, vessel, barge, hulk, or other thing capable of floating; and

(b)   "Gambling ship" means any craft kept, operated, or maintained for the purpose of gambling, whether within or without the waters of the State and whether it is anchored, moored, lying to, or navigating.

(3)  This section shall not apply to gambling activity conducted during travel from foreign nations or another state or territory of the United States to the point of first entry into state waters or during travel to foreign nations or another state or territory of the United States from the point of final exit from state waters; provided that nothing herein shall preclude prosecution for any offense under this part.

(4)  Promoting gambling aboard ships is a class C felony. [L 1990, c 196, §1; am L 1992, c 57, §2; gen ch 1992]



§712-1223 - Gambling.

§712-1223  Gambling.  (1)  A person commits the offense of gambling if the person knowingly advances or participates in any gambling activity.

(2)  Gambling is a misdemeanor. [L 1972, c 9, pt of §1; am L 1973, c 201, pt of §1; gen ch 1993]

COMMENTARY ON §§712-1221 TO 1223

Part III of Chapter 712 adopts a comprehensive pattern of gambling legislation proposed in Michigan[1] and enacted in New York.[2]  These three sections of the Code initiate a comprehensive revision of Hawaii's gambling laws.  For the most part the coverage of the previous law has been preserved, although the emphasis has been changed in several instances.  The Code provides penalties for those who exploit gambling activity; however, at the same time, the Code introduces some limited liberalizations in the area which reflect the actual attitude of society toward gambling.

Part III provides inclusive coverage for all forms of gambling exploitation.  Section 712-1221 covers exploitations of gambling in the form of "advancing" or "profiting" from gambling activity.[3]  It is aimed at large-scale gambling and is the most aggravated offense in this area.  Under this section, a class C felony sanction is provided for a person who (a) engages in bookmaking to the extent that the person receives or accepts in any one day more than five bets totaling more than $500, (b) receives in connection with a lottery or mutuel scheme money or written records from a person other than a player whose chances or plays are represented by such money or records, or (c) receives in connection with a lottery, mutuel, or other scheme or enterprise more than $1,000 in any one day of money played in the scheme or enterprise.

"Bookmaking" is defined in §712-1220(2) as taking bets "upon the outcomes of future contingent events."  The definition of "lottery" in §712-1220(6) is comprehensive as was that provided by the prior law,[4] without sacrificing clarity.  The definition of "mutuel" adds a specific definition not previously contained in Hawaii legislation.[5]

A class C felony is imposed for violation of §712-1221 in recognition of the large-scale exploitive nature of the offense.

Section 712-1222 provides misdemeanor liability for promoting gambling in the second degree if a person knowingly profits from gambling activity.  This section covers the small-time promoter who profits from gambling activity when the promoter receives money or other property as a result of participation in the proceeds of any gambling activity.

Act 201, Session Laws 1973, amended §712-1222 by deleting therefrom the advancing of gambling activities and limiting it to profiting from gambling activities.  This was done because advancing gambling activity is covered by the new offense of gambling.  Senate Standing Committee Report No. 806 (1973).

Section 712-1223 provides misdemeanor liability for gambling if a person knowingly advances or participates in any gambling activity.  This is a new section which was added by Act 201, Session Laws 1973.  The Legislature stated that gambling in all its aspects is to be prohibited except in the limited case of "social gambling" as set forth in §712-1231.  Thus, in Standing Committee Report No. 806, the Senate Committee on Judiciary noted:

"While the second degree promoting offense treats the problem of 'profiting' from gambling in isolation, a new offense of 'gambling' has been created to cover all other acts related to gambling for which evidence of profit need not be available nor applicable.  The point of this is to obtain a clearer statement that gambling in all its aspects is prohibited except in the limited case of 'social gambling'.

Under the existing law the broad scope of the second degree promoting offense requires that 'social gambling' be considered in a context that includes profiting from gambling.  However, 'social gambling' and profiting are mutually exclusive by definition except in the case of the player's winnings.  This seems to be a point of confusion.  As proposed, the differential exclusion of social gambling is permitted to be considered apart from the profiting problem, and it is thought that thus, a more systematic treatment is achieved."

The former statutory law is all inclusive in condemning as criminal any gambling regardless of how innocuous.  Under prior law it was a misdemeanor to set up or assist in any type of lottery scheme,[6] to sell or buy a ticket or chance in a lottery scheme,[7] to conduct or play any game of chance or any game where money is lost or won or to be present where such games occur,[8] to exhibit or expose to view in a barricaded place any gambling paraphernalia,[9] to be present in a barricaded place where gambling paraphernalia is exposed to view,[10] to conduct or assist in any bunco games (such as "three card monte" or the "shell game"),[11] to bet on the outcome of any sporting event,[12] and to allow another person to use any building or vessel for gambling activity.[13]  The Code recognizes distinctions in gambling which were not recognized in prior law.  It provides increased penalties for exploitive conduct, but exempts social gambling and the casual bet as criminal offenses.  The Code's sections strengthen the law by providing a class C felony penalty for the "professional" promoter, instead of a misdemeanor penalty as provided under previous law.  By broadly defining the terms "advancing gambling activity" and "promoting gambling activity" it makes unnecessary the explicit listing of various games of chance that was present in previous statutory law.[14]  Small-time gamblers are punished as misdemeanants under the Code, the same penalty available under the former law.

SUPPLEMENTAL COMMENTARY ON §§712-1221 TO 1223

Act 161, Session Laws 1983, amended §712-1221(1) so that a person may be prosecuted under this section if that person owed more than $1,000 in any one day as a result of a gambling scheme.  The prior law prohibited as evidence, the receipt of wagered money, thereby requiring police to witness the actual transfer of money before making an arrest.  The amendment enables police to prosecute bookmakers for gambling based on the contents of seized bookmaking records.  Senate Standing Committee Report No. 721, House Standing Committee Report No. 440.

Act 83, Session Laws 1987, amended §712-1221 by changing the one-day period to seven days because there were difficulties with proving promotion of gambling within a one-day period.  The extension of the time period would also allow for more effective law enforcement pursuant to this section.  Senate Standing Committee Report No. 545.

Act 83, Session Laws 1987, amended §712-1222 by making changes to this section for the purpose of conforming with §712-1221.  Conformity was desired with §712-1221 so that if there is insufficient evidence to prove the first degree offense, a person could be found guilty of the second degree offense.  Senate Standing Committee Report No. 545.

Act 196, Session Laws 1990, added §712-1222.5 which makes it illegal to promote gambling aboard ships.  The legislature found that intrastate gambling junkets would be detrimental to the State's family oriented tourist industry.  House Standing Committee Report No. 466-90.

Act 57, Session Laws 1992, amended §712-1222.5 to clarify that gambling activities which are conducted during travel to and from foreign nations and Hawaii are exempt to the same extent as gambling activities which are conducted during travel to and from other states and territories of the United States and Hawaii.  Act 57 further amended this section to conform subsection and paragraph designations to the style used in the Code.  House Standing Committee Report No. 1198-92, Senate Standing Committee Report No. 1947.

__________

§§712-1221 To 1223 Commentary:

1.  Prop. Mich. Rev. Cr. Code, Chapter 61.

2.  N.Y.R.P.L., Article 225.

3.  See §712-1220(1) and (9).

4.  H.R.S. §746-1.

5.  Cf. id.

6.  Id. §746-2.

7.  Id. §746-3.

8.  Id. §746-4.

9.  Id. §746-5.

10. Id. §746-6.

11. Id. §746-7.

12. Id. §746-8.

13. Id. §746-9.

14. E.g., id. §746-4.



§712-1224 - Possession of gambling records in the first degree.

§712-1224  Possession of gambling records in the first degree.  (1)  A person commits the offense of possession of gambling records in the first degree if the person knowingly possesses, produces, or distributes any writing, paper, instrument, or article:

(a)   Of a kind commonly used in the operation or promotion of a bookmaking scheme or enterprise, and constituting, reflecting, or representing more than five bets totaling more than $500; or

(b)   Of a kind commonly used in the operation, promotion, or playing of a lottery or mutuel scheme or enterprise, and constituting, reflecting, or representing more than one hundred plays or chances therein or one play or chance wherein the winning amount exceeds $5,000.

(2)  Possession of gambling records in the first degree is a class C felony. [L 1972, c 9, pt of §1; am L 1973, c 201, pt of §1; am L 1980, c 174, §1; gen ch 1993]

Case Notes

In a prosecution for violation of subsection (1)(a), it is not necessary to prove the occurrence of a sporting event; gambling records were properly admitted although there was no showing of a chain of custody; not unconstitutionally vague.  63 H. 342, 627 P.2d 282.



§712-1225 - Possession of gambling records in the second degree.

§712-1225  Possession of gambling records in the second degree.  (1)  A person commits the offense of possession of gambling records in the second degree if the person knowingly possesses any writing, paper, instrument, or article:

(a)   Of a kind commonly used in the operation or promotion of a bookmaking scheme or enterprise; or

(b)   Of a kind commonly used in the operation, promotion, or playing of a lottery or mutuel scheme or enterprise.

(2)  Possession of gambling records in the second degree is a misdemeanor. [L 1972, c 9, pt of §1; am L 1973, c 201, pt of §1; gen ch 1993]



§712-1226 - Possession of a gambling device.

§712-1226  Possession of a gambling device.  (1)  A person commits the offense of possession of a gambling device if the person manufactures, sells, transports, places, possesses, or conducts or negotiates any transaction affecting or designed to affect ownership, custody, or use of any gambling device, knowing it is to be used in the advancement of gambling activity which is not social gambling.

(2)  Possession of a gambling device is a misdemeanor. [L 1972, c 9, pt of §1; am L 1973, c 201, pt of §1; gen ch 1993]

COMMENTARY ON §§712-1224 TO 1226

These sections enlarge the scope of the previous law by adding inchoate gambling offenses involving the possession of gambling records or devices, thus permitting police intervention at the anticipatory stage of gambling.  The sections also complement and bolster the coverage of §§712-1221, 1222, and 1223.

Sections 712-1224 and 1225 concern the possession of gambling records.  These records may consist of any writing, paper, instrument, or article of a kind "commonly used" in a bookmaking, lottery, or mutuel scheme.  The gradation of penalties into a class C felony and a misdemeanor is made on the same basis as the gradation of penalties for promoting gambling activities (§§712-1221 and 1222).

Section 712-1226 makes it a misdemeanor to manufacture, sell, transport, or possess a gambling device, knowing it is to be used in the advancement of gambling activity which is not social gambling.  The term "gambling device" is defined by §712-1220(5).  The definition specifically excludes from its scope lottery tickets to avoid needless overlapping of §§712-1224 and 1225 with §712-1226.

These sections are needed and justifiable for two reasons.  First, because of the nature of gambling offenses, the State often cannot prove the actual promotion of gambling activity while at the same time it can easily prove the culpable possession of gambling records or devices.  In view of the defense afforded by §712-1227, possession of gambling records and devices provides a legitimate basis for permitting police intervention and imposing penal liability.  Secondly, by allowing the State to prosecute for possession of records or devices, society is able to restrict unlawful gambling activity while it is in its preparatory stage.  Especially is this so when the definition of the possessory offense relating to gambling devices is drawn so as to cover trafficking in the devices.

The coverage of the previous statutory law is sketchy in regard to the possession of gambling records or devices.  A person found in possession of a lottery ticket was guilty of a misdemeanor.[1]  There was no express provision penalizing possession of bookmaking records or receipts or gambling devices.  The Code fills this gap and provides a basis for earlier police intervention.

The existing case law holds that operating a pinball machine that gives free games upon the scoring of a certain amount of points is a form of gambling.[2]  The Proposed Draft of the Code, as well as the Code when adopted in 1972, accepted this position.  Originally, "gambling" turned on the possibility of receiving something of value.[3]  "Something of value" included "a privilege of playing at a game or scheme without charge."  Thus, possession of a pinball machine originally came within the scope of §712-1225.  However, by Act 201, Session Laws 1973, the Legislature amended the definition of "something of value" by removing the phrase "or a privilege of playing at a game or scheme without charge."  (See §712-1220(11), and Commentary thereon.)  In commenting on the amendment, the Senate Committee on Judiciary, in Standing Committee Report No. 806 (1973) stated:

"This phrase refers to such activities as pinball and other games involving the winning of a privilege of playing another game without charge.  Such winnings were previously allowed under Hawaii law.  Your Committee finds that there is no good reason to include 'free game' as something of value from gambling."

These three sections were originally numbered as §§712-1223, 1224 and 1225 in the Code when adopted in 1972.  They were renumbered by Act 201, Session Laws 1973.  Act 201 also made the following changes to these sections.  In §§712-1224 and 1225, the phrase "other than as a player" was deleted, so that even a person who is a player may be subject to the offense of possession of gambling records.  Also, in §712-1224, the clause "and constituting, reflecting, or representing more than 500 plays or chances therein" was inserted to describe the type of records of lottery or mutuel scheme that is necessary for the offense of possession of gambling records in the first degree.

SUPPLEMENTAL COMMENTARY ON §§712-1224 TO 1226

Act 174, Session Laws 1980, amended §712-1224 by expanding the offense to include persons who produce or distribute gambling records and by clarifying the definition and monetary amounts of such records.  The purpose was to provide for more effective enforcement and to curb the number of pool tickets for extremely high amounts.  Senate Standing Committee Report No. 857-80, House Standing Committee Report No. 492-80.

__________

§§712-1224 To 1226 Commentary:

1.  H.R.S. §746-3.

2.  Territory of Hawaii v. Uyehara, 42 Haw. 184 (1957); Territory of Hawaii v. Naumu, 43 Haw. 66 (1958).

3.  §712-1220(4).



§712-1227 - Possession of gambling records; defense.

§712-1227  Possession of gambling records; defense.  In any prosecution under sections 712-1224 and 1225, it is a defense that the writing, paper, instrument, or article possessed by the defendant was neither used nor intended to be used in the advancement of gambling activity, except for records used in social gambling. [L 1972, c 9, pt of §1; am L 1973, c 201, pt of §1]

COMMENTARY ON §712-1227

This section establishes a defense in a prosecution under §§712-1224 and 1225.  It is a defense to such a prosecution that the record possessed is "neither used nor intended to be used in the advancement of gambling activity, except for records used in social gambling."  In view of the relaxed standards provided in §§712-1224 and 1225 (i.e., possession of an article "of a kind commonly used..."), a defense has been provided for those defendants who are able to produce some evidence which raises a reasonable doubt that their possession of the records was preparatory to unlawful gambling.

This section was originally numbered as §712-1226, but was renumbered by Act 201, Session Laws 1973.



§712-1228 - Gambling offenses; prima facie evidence.

§712-1228  Gambling offenses; prima facie evidence.  (1)  Proof that a person knowingly possessed any gambling record specified in sections 712-1224 and 712-1225 or any gambling device in section 712-1226 is prima facie evidence that the person possessed the record or device with knowledge of its contents and character.

(2)  In any prosecution under this part in which it is necessary to prove the occurrence of a sporting event, a published report of its occurrence in any daily newspaper, magazine, or other periodically printed publication of general circulation, shall be admissible in evidence and shall constitute prima facie evidence of the occurrence of the event. [L 1972, c 9, pt of §1; am L 1973, c 201, pt of §1]

COMMENTARY ON §712-1228

Offenses of possession of gambling records and gambling devices pose a special problem regarding proof of the requisite knowledge of the contents and character of the records or the device.  In cases which require proof of the occurrence of sporting events, strict adherence to the rules of evidence would force the prosecution in its case in chief to incur great expense on an issue which may not realistically be in controversy.  Therefore, this section provides two evidentiary rules designed to let the prosecutor get the case to the jury in situations where direct evidence is difficult or expensive to obtain and the weight of the logical inference in each situation is sufficient to warrant the special rule.

Act 201, Session Laws 1973, renumbered this section from §§712-1227 to 712-1228.



§712-1229 - Lottery offenses; no defense.

§712-1229  Lottery offenses; no defense.  It is no defense to a prosecution under any section of this part relating to a lottery that the lottery itself is drawn or conducted outside this State and is not in violation of the laws of the jurisdiction in which it is drawn or conducted. [L 1972, c 9, pt of §1; am L 1973, c 201, pt of §1]

COMMENTARY ON §712-1229

This section provides that it is no defense to a prosecution under any section relating to a lottery that the lottery itself is drawn or conducted outside this State and is not in violation of the laws of the jurisdiction in which it is drawn.  This eliminates spurious defenses in cases involving the Irish Sweepstakes or lotteries conducted in other states.  Because the person who places the bet or buys the lottery ticket is not criminal under this Part, only the seller or promoter is covered and it should make no difference that the seller or promoter is dealing in "chances" based on an out-of-state contingency.  The section was renumbered from §712-1228 to §712-1229 by Act 201, Session Laws 1973.



§712-1230 - Forfeiture of property used in illegal gambling.

§712-1230  Forfeiture of property used in illegal gambling.  Any gambling device, paraphernalia used on fighting animals, or birds, implements, furniture, personal property, vehicles, vessels, aircraft, or gambling record possessed or used in violation of this part, or any money or personal property used as a bet or stake in gambling activity in violation of this part, may be ordered forfeited to the State, subject to the requirements of chapter 712A. [L 1972, c 9, pt of §1; am L 1973, c 201, pt of §1; am L 1979, c 83, §1; am L 1989, c 261, §22; am L 1992, c 57, §3]

Cross References

Surrender or forfeiture of animals, see §711-1110.5.

COMMENTARY ON §712-1230

This section restates in general terms the previous law relating to forfeiture of gambling stakes, records, and devices.[1]  The forfeiture is specifically made subject to the requirements of §701-119 which embodies a single procedure for the establishment of all forfeitures declared by the Penal Code.  The procedure provides, as did the previous law,[2] for the protection of innocent owners of property which is involved in the commission of an offense.  Intentionally omitted are prior provisions permitting a person who loses funds gambling to sue for recovery,[3] permitting a police officer, officer, or other person to sue to recover treble damages based on the amount lost (in which case one-half went to the person so prosecuting and one-half to the state for use for public schools),[4] and voiding instruments of indebtedness used in gambling.[5]  These provisions are unrealistic, seldom, if ever, invoked, and unnecessary in view of the general forfeiture provision.  This section was renumbered from §712-1229 to §712-1230, by Act 201, Session Laws 1973.

In State v. Nobuhara, 52 Haw. 319, 474 P.2d 707 (1970), the Hawaii Supreme Court ruled that certain moneys seized under a violation of former HRS §746-8, which proscribed betting on an athletic contest, could not be forfeited.  The Court declared that there was no evidence to tie in the moneys with the betting activities and thus could not be forfeited under HRS §746-12.

SUPPLEMENTAL COMMENTARY ON §712-1230

Act 83, Session Laws 1979, amended this section to better define the properties which may be forfeited when used in illegal gambling.  Within this context, the legislature specifically intended that "only paraphernalia used in fighting animals and birds be susceptible to...forfeiture...as distinguished from the animals or birds themselves."  Conference Committee Report No. 60.  The Act also established a preponderance of evidence standard for courts to use in determining whether forfeiture should be ordered.

Act 57, Session Laws 1992, amended this section to clarify that forfeitures of property used in illegal gambling are subject to the requirements of chapter 712A.  House Standing Committee Report No. 1198-92, Senate Standing Committee Report No. 1947.

Case Notes

The State must prove the existence of a substantial connection between the currency being forfeited and the illegal activity; where $1,300 of the subject currency was substantially connected to appellant's illegal gambling activity and §712A-11(4) provides that the State need not trace the proceeds exactly, $1,300 was properly ordered forfeited to the State. 104 H. 323, 89 P.3d 823.

Where State failed to prove, by a preponderance of the evidence, that the subject currency of $1,900 seized from appellant's trousers was involved in appellant's gambling transactions, trial court erred in ordering currency forfeited to State; there was no evidence connecting currency to any illegal activity, and absent proof of a substantial connection between the illegal activity and the res, the currency was not subject to forfeiture.  104 H. 323, 89 P.3d 823.

Insufficient showing that property was integral part of illegal gambling operation.  5 H. App. 547, 705 P.2d 54.

__________

§712-1230 Commentary:

1.  See former H.R.S. §§746-11, 746-12.

2.  Id. §746-13.

3.  Id. §746-16.

4.  Id. §746-18.

5.  Id. §746-19.



§712-1231 - Social gambling; definition and specific conditions, affirmative defense.

§712-1231  Social gambling; definition and specific conditions, affirmative defense.  (a)  Definition.  "Social gambling" means gambling in which all of the following conditions are present:

(1)  Players compete on equal terms with each other; and

(2)  No player receives, or becomes entitled to receive, anything of value or any profit, directly or indirectly, other than the player's personal gambling winnings; and

(3)  No other person, corporation, unincorporated association, or entity receives or becomes entitled to receive, anything of value or any profit, directly or indirectly, from any source, including but not limited to permitting the use of premises, supplying refreshments, food, drinks, service, lodging or entertainment; and

(4)  It is not conducted or played in or at a hotel, motel, bar, nightclub, cocktail lounge, restaurant, massage parlor, billiard parlor, or any business establishment of any kind, public parks, public buildings, public beaches, school grounds, churches or any other public area; and

(5)  None of the players is below the age of majority; and

(6)  The gambling activity is not bookmaking.

(b)  Affirmative defense:

(1)  In any prosecution for an offense described in [section] 712-1223, 712-1224, 712-1225 or 712-1226, a defendant may assert the affirmative defense that the gambling activity in question was a social gambling game as defined in [section] 712-1231(a).

(2)  If the defendant asserts the affirmative defense, the defendant shall have the burden of going forward with evidence to prove the facts constituting such defense unless such facts are supplied by the testimony of the prosecuting witness or circumstance in such testimony, and of proving such facts by a preponderance of evidence.

(c)  In any prosecution for an offense described in this part the fact that the gambling activity involved was other than a social gambling game shall not be an element of the offense to be proved by the prosecution in making out its prima facie case. [L 1973, c 201, pt of §1; gen ch 1993]

COMMENTARY ON §712-1231

Section 712-1231 is a completely new and rewritten section set forth by Act 201, Session Laws 1973.  This section defines "social gambling" as gambling activity that meets all the prescribed conditions.  These conditions are:  (1) that all players engage as contestants on "equal terms"; (2) that no profiting be involved--other than the player's winnings; (3) that it should not be conducted at certain enumerated places, such as hotels, school grounds, public parks, any business establishment, etc.; (4) that no minor be involved in the game; and (5) that the gambling activity is not bookmaking.  (Senate Standing Committee Report No. 806 (1973).)

With respect to the concept of prohibiting gambling in enumerated places, the Standing Committee Report states:

"Your Committee notes the addition of the concept that gambling in certain enumerated places such as hotels, public parks, etc.-- is prohibited and that gambling conducted in such places is not to come within the protected confines of 'social gambling.'  It is felt that this addition to the law clarifies the Legislature's intent to prevent the intrusion of hotel and casino type operations into this State, as well as prevent exposure of gambling to children in public parks, school grounds, etc.

"In this connection, casual gambling activities in a social context, involving contests of skill, and conducted in places other than those enumerated in the law, such as casual bets between golfers or bowlers would be 'social gambling'."

Section 712-1231 provides that in any prosecution for an offense described in §712-1223, 1224, 1225, or 1226, the defendant may assert the affirmative defense that the gambling activity was a social gambling game as defined in this section.  In respect thereto, the Standing Committee Report No. 806 (1973), Senate Judiciary Committee, states:

"There has been considerable concern whether the affirmative defense provisions of the Hawaii Penal Code are constitutional.  In that regard, your Committee understands that statutorily prescribed affirmative defenses have been held constitutional.  See Territory of Hawaii v. Shizuichi Yamamoto, et. al., 39 Haw. 556 (1952); McKelvey v. United States, 260 U.S. 353 (1922); United States v. Sidney B. Rowlette, et. al., 297 F.2d 475 (1968); and U.S. v. Carl Oslin Rumzy, Jr. 446 F.2d 1184 (1971).

"A major change affected is the erasure of any mandatory requirement that the defendant utilize this affirmative defense.  We note that this is an area of great concern.  That is, whether the affirmative defense in the existing law forces the defendant, as a legal requirement, to testify in potential self- incrimination.

"Without addressing ourselves to any other application of the affirmative defense in the Hawaii Penal Code, your Committee notes the existing law was to provide in §712-1231(b) that a defendant's resort to the affirmative defense is discretionary.  See People v. Felder, 334 N.Y.S. 2d 992 (1972).

"There appears to be some confusion as to the prosecutor's burden of proof in relation to the defense of social gambling.  It is intended that the prosecution should not have the burden of proving as part of its prima facie case, that the gambling activity in question was other than a social gambling game.  Accordingly, an explicit statement to that effect was included in §712-1231(c).

"In contrast, it is the intent that the defendant shall be entitled to acquittal on the basis of the affirmative defense only if the trier of the facts finds by a preponderance of the evidence the facts constituting the affirmative defense.  In other words, the defendant has both the burden of going forward with the evidence and the burden of persuasion by a preponderance of evidence with respect to the affirmative defense of social gambling."

Case Notes

Defendants did not prove that no person other than players received or became entitled to receive anything of value.  2 H. App. 606, 638 P.2d 338.

Although it may have been error admitting into evidence, as expert opinion under HRE rule 702, officer's testimony concerning subsection (b), the social gambling defense, where defendant was not entitled to this defense in a prosecution for promoting gambling in the first degree under §712-1221(1)(c), error was harmless.  92 H. 98 (App.), 987 P.2d 996.



§712-1240 - Definitions of terms in this part.

PART IV.  OFFENSES RELATED TO DRUGS AND INTOXICATING

COMPOUNDS

Cross References

Drug demand reduction assessments; special fund, see §706-650.

Intermediate sanctions for selected offenders and defendants, see §§353-10.5, 353-63.5, and 706-605.1.

Money laundering, see chapter 708A.

Law Journals and Reviews

Marijuana Prohibition in Hawaii.  13 HBJ No. 3 Fall 1977, pg. 9.

Case Notes

When a statute proscribes a substance as harmful, presumption of constitutionality applies although scientific views on harm are conflicting.  This rule applies to marijuana cases.  56 H. 271, 535 P.2d 1394.

Defendants with prior felony convictions of drug offenses are disqualified from sentencing pursuant to §706-622.5, even if the convictions occurred in other jurisdictions and therefore not "under part IV of chapter 712", so long as the offenses would implicate this part if committed in Hawaii.  104 H. 71, 85 P.3d 178.

§712-1240  Definitions of terms in this part.  In this part, unless a different meaning plainly is required:

"Dangerous drugs" means any substance or immediate precursor defined or specified as a "Schedule I substance" or a "Schedule II substance" by chapter 329, or a substance specified in section 329-18(c)(13), except marijuana or marijuana concentrate.

"Detrimental drug" means any substance or immediate precursor defined or specified as a "Schedule V substance" by chapter 329, or any marijuana.

"Dosage unit" for purposes of section 712-1241 and section 712-1242 means an entity designed and intended for singular consumption or administration.

"Harmful drug" means any substance or immediate precursor defined or specified as a "Schedule III substance" or a "Schedule IV substance" by chapter 329, or any marijuana concentrate except marijuana and a substance specified in section 329-18(c)(13).

"Immediate precursor" means a substance which the department of health, State of Hawaii, has found to be and by rule designates as being the principal compound commonly used or produced primarily for use, and which is an immediate chemical intermediary used or likely to be used in the manufacture of a controlled substance, the control of which is necessary to prevent, curtail, or limit manufacture.

"Intoxicating compounds" means any compound, liquid or chemical containing toluol, hexane, trichloroethylene, acetone, toluene, ethyl acetate, methyl ethyl ketone, trichloroethane, isopropanol, methyl isobutyl ketone, methyl cellosolve acetate, cyclohexanone, or any other substance for the purpose of inducing a condition of intoxication, stupefaction, depression, giddiness, paralysis or irrational behavior, or in any manner changing, distorting or disturbing the auditory, visual or mental processes.  For the purposes of this section, any such condition so induced shall be deemed to be an intoxicated condition.

"Intoxicating liquor" means any substance defined as "liquor" or "intoxicating liquor" by section 281-1.

"Manufacture" means to produce, prepare, compound, convert, or process a dangerous drug, either directly or indirectly by extraction from substances of natural origin, or independently by means of chemical conversion or synthesis.

"Marijuana" means any part of the plant (genus) cannabis, whether growing or not, including the seeds and the resin, and every alkaloid, salt, derivative, preparation, compound, or mixture of the plant, its seeds or resin, except that, as used herein, "marijuana" does not include hashish, tetrahydrocannabinol, and any alkaloid, salt, derivative, preparation, compound, or mixture, whether natural or synthesized, of tetrahydrocannabinol.

"Marijuana concentrate" means hashish, tetrahydrocannabinol, or any alkaloid, salt, derivative, preparation, compound, or mixture, whether natural or synthesized, of tetrahydrocannabinol.

"Minor" means a person who has not reached the age of majority.

"Ounce" means an avoirdupois ounce as applied to solids and semi-solids, and a fluid ounce as applied to liquids.

"Practitioner" means

(1)  A physician, dentist, veterinarian, scientific investigator, or other person licensed, registered, or otherwise permitted to distribute, dispense, prescribe, conduct research with respect to or to administer a controlled substance in the course of professional practice or research in this State.

(2)  A pharmacy, hospital, or other institution licensed, registered, or otherwise permitted to distribute, dispense, prescribe, conduct research with respect to or to administer a controlled substance in the course of professional practice or research in this State.

"To distribute" means to sell, transfer, prescribe, give, or deliver to another, or to leave, barter, or exchange with another, or to offer or agree to do the same.

"To sell" means to transfer to another for consideration. [L 1972, c 9, pt of §1; am L 1975, c 163, §6(a), (b); am L 1979, c 112, §2; am L 1984, c 122, §2; am L 1987, c 176, §6 and c 356, §1; am L 1997, c 319, §1; am L 2004, c 193, §4]

COMMENTARY ON §712-1240

This section provides definitions of terms used throughout this Part.  The definitions are discussed, when an explanation is needed, in the commentary on the following sections.

The Code made several changes to the recommendations of the proposed draft for this section.  It redefined "dangerous drug", and added definitions of such new terms as "harmful drug", "detrimental drug", "immediate precursor", "intoxicating compounds", "practitioner", and "to distribute".  Concurrently, the Code eliminated the proposed draft's definitions of the terms "narcotic drug" and "to dispense".  The Code also changed the draft's definition of the word "unlawfully".  Instead of "narcotic drug and dangerous drug", the term concerned is "a Schedule I, II, III, IV, or V substance", as well as marijuana, marijuana concentrates, and intoxicating compounds.

Act 163, Session Laws 1975, amended this section in two respects.  The word "unlawfully" was deleted from the list of definitions and from every other section in this part where it was made an element of an offense.  The legislature found that the inclusion of this element required the prosecution to prove a negative without being able to compel the accused to testify.  It was found that this was a practical impossibility and accordingly it has been eliminated as an element of every offense in this part.  Senate Standing Committee Report No. 590.

The legislature also amended the definition of marijuana so as to indicate that the entire genus cannabis was to be included in the term and not merely cannabis sativa.

SUPPLEMENTAL COMMENTARY ON §712-1240

Act 112, Session Laws 1979, amended this section by adding the broadly defined term "dosage unit."  The legislature found that drugs, while commonly sold in tablets, capsules, or other forms covered by existing drugs laws, are also distributed and sold in forms which are not covered.  The legislature believed that these amendments would lessen the promotion of dangerous drugs within the State.  Conference Committee Report No. 41.

Act 122, Session Laws 1984, added the definition of intoxicating liquor because of the inclusion of a new section prohibiting adults from promoting intoxicating liquor to a minor.

Act 356, Session Laws 1987, added "and section 712-1242" to the definition of "dosage unit", for the purpose of conformity between sections 712-1241 and 712-1242.  House Standing Committee Report No. 480.

Act 319, Session Laws 1997, amended this section by defining "manufacture".  The legislature found that the growing problem of manufacturing dangerous drugs in Hawaii posed a significant problem to law enforcement officials given the lack of powerful sanctions under current law.  The legislature believed it was imperative to establish an aggressive policy for penalizing the manufacture, sale, and distribution of dangerous drugs.  Senate Standing Committee Report No. 770, House Standing Committee Report No. 1651.

Act 193, Session Laws 2004, made medical gamma hydroxybutyric acid a schedule III depressant and made conforming amendments to the definitions of "dangerous drugs" and "harmful drug" in this section to make the nonmedical use of gamma hydroxybutyric acid an appropriately severe crime.  House Standing Committee Report No. 701-04.

Case Notes

One who acts as buyer's agent to purchase drug with buyer's funds does not commit offense of "selling" the drug.  60 H. 8, 586 P.2d 1022.

"To distribute" does not include "to buy" or "to offer to buy".  78 H. 317, 893 P.2d 168.

Although there was substantial evidence to conclude that defendant was a drug distributor in violation of §712-1242, defendant was entitled to a procuring agent defense instruction as (1) a jury instruction must be given on every defense if there is any support in the evidence "no matter how weak, inconclusive or unsatisfactory the evidence may be", (2) defendant's participation in drug transaction negotiation or touching the drugs or money involved did not foreclose a procuring agent defense, (3) determining whether defendant was an agent of buyer was for the fact finder, and (4) there was support in evidence for a procuring agent defense.  113 H. 385, 153 P.3d 456.

Charge of possession of "marijuana concentrate hashish" established by presence of THC and absence of marijuana plant; fact that commonly accepted connotation of "concentrate" is that of more powerful substance is irrelevant for purposes of section; section not unconstitutionally vague.  4 H. App. 79, 661 P.2d 1206.



§712-1240.1 - Defense to promoting.

§712-1240.1  Defense to promoting.  (1)  It is a defense to prosecution for any offense defined in this part that the person who possessed or distributed the dangerous, harmful, or detrimental drug did so under authority of law as a practitioner, as an ultimate user of the drug pursuant to a lawful prescription, or as a person otherwise authorized by law.

(2)  It is an affirmative defense to prosecution for any marijuana-related offense defined in this part that the person who possessed or distributed the marijuana was authorized to possess or distribute the marijuana for medical purposes pursuant to part IX of chapter 329. [L 1977, c 137, §1; am L 2000, c 228, §4]

COMMENTARY ON §712-1240.1

Act 137, Session Laws 1977, added this section to provide a defense for the lawful possession or distribution of drugs by authorized persons.  In enacting the section, the legislature found that the law as then worded made any possession or distribution of drugs criminal.  Senate Standing Committee Report No. 1127, House Standing Committee Report No. 683.

Act 228, Session Laws 2000, in permitting the medical use of marijuana by persons with certain medical conditions, amended this section to include an affirmative defense for the medical use of marijuana.  Senate Standing Committee Report No. 2760.

Case Notes

Legislature intended section as a defense rather than element of an offense.  64 H. 568, 645 P.2d 308.

As California statute did not authorize defendant to possess or cultivate fifty or more marijuana plants in violation of §712-1249.5, trial court did not err in concluding that this section was inapplicable to the case and the documents submitted in support of defendant's motion to dismiss were not clearly exculpatory; thus, trial court did not err in denying defendant's motion to dismiss.  108 H. 169, 118 P.3d 652.



§712-1240.5 - Manufacturing a controlled substance with a child present.

[§712-1240.5]  Manufacturing a controlled substance with a child present.  (1)  Except as provided in subsection (2), any person convicted of manufacturing a controlled substance in violation of this chapter, who commits the offense knowing that a child under the age of sixteen is present in the structure where the offense occurs, shall be sentenced to a term of two years imprisonment to run consecutively to the maximum indeterminate term of imprisonment for the conviction of any offense involving the manufacturing of a controlled substance.

(2)  Any person convicted of manufacturing a controlled substance in violation of this chapter, who commits the offense knowing that a child under the age of eighteen is present in the structure where the offense occurs and causes the child to suffer serious or substantial bodily injury as defined in section 707-700, shall be sentenced to a term of five years imprisonment to run consecutively to the maximum indeterminate term of imprisonment for the conviction of any offense involving the manufacturing of a controlled substance.

(3)  As used in this section, "structure" means any house, apartment building, shop, warehouse, building, vessel, cargo container, motor vehicle, tent, recreational vehicle, trailer, or other enclosed space capable of holding a child and equipment for the manufacture of a controlled substance. [L 2004, c 44, pt of §3]

COMMENTARY ON §712-1240.5

Act 44, Session Laws 2004, added this section, enhancing prison sentences for persons who manufacture drugs in the presence of a child and cause injury to a child, to protect children from the dangers of clandestine methamphetamine laboratories and homes where illegal substances may harm the children.  House Standing Committee Report No. 495-04, Senate Standing Committee Report No. 3091.



§712-1240.6 - REPEALED.

§712-1240.6  REPEALED.  L 2006, c 230, §50.



§712-1240.7 - Methamphetamine trafficking in the first degree.

[§712-1240.7]  Methamphetamine trafficking in the first degree.  (1)  A person commits the offense of methamphetamine trafficking in the first degree if the person knowingly:

(a)   Possesses one or more preparations, compounds, mixtures, or substances of an aggregate weight of one ounce or more containing methamphetamine or any of its salts, isomers, and salts of isomers;

(b)   Distributes one or more preparations, compounds, mixtures, or substances of an aggregate weight of one‑eighth ounce or more containing methamphetamine or any of its salts, isomers, and salts of isomers;

(c)   Distributes methamphetamine in any amount to a minor; or

(d)   Manufactures methamphetamine in any amount.

(2)  Methamphetamine trafficking in the first degree is a class A felony for which the defendant shall be sentenced as provided in subsection (3).

(3)  Notwithstanding sections 706-620(2), 706-640, 706-641, 706-659, 706-669, and any other law to the contrary, a person convicted of methamphetamine trafficking in the first degree shall be sentenced to an indeterminate term of imprisonment of twenty years with a mandatory minimum term of imprisonment of not less than two years and not greater than eight years and a fine not to exceed $20,000,000; provided that:

(a)   If the person has one prior conviction for methamphetamine trafficking pursuant to this section or section 712-1240.8, the mandatory minimum term of imprisonment shall be not less than six years, eight months and not greater than thirteen years, four months;

(b)   If the person has two prior convictions for methamphetamine trafficking pursuant to this section or section 712-1240.8, the mandatory minimum term of imprisonment shall be not less than thirteen years, four months and not greater than twenty years; or

(c)   If the person has three or more prior convictions for methamphetamine trafficking pursuant to this section or section 712-1240.8, the mandatory minimum term of imprisonment shall be twenty years. [L 2006, c 230, pt of §4]



§712-1240.8 - Methamphetamine trafficking in the second degree.

[§712-1240.8]  Methamphetamine trafficking in the second degree.  (1)  A person commits the offense of methamphetamine trafficking in the second degree if the person knowingly distributes methamphetamine in any amount.

(2)  Methamphetamine trafficking in the second degree is a class B felony for which the defendant shall be sentenced as provided in subsection (3).

(3)  Notwithstanding sections 706-620, 706-640, 706-641, 706-660, 706-669, and any other law to the contrary, a person convicted of methamphetamine trafficking in the second degree shall be sentenced to an indeterminate term of imprisonment of ten years with a mandatory minimum term of imprisonment of not less than one year and not greater than four years and a fine not to exceed $10,000,000; provided that:

(a)   If the person has one prior conviction for methamphetamine trafficking pursuant to this section or section 712-1240.7, the mandatory minimum term of imprisonment shall be not less than three years, four months and not greater than six years, eight months;

(b)   If the person has two prior convictions for methamphetamine trafficking pursuant to this section or section 712-1240.7, the mandatory minimum term of imprisonment shall be not less than six years, eight months and not greater than ten years; or

(c)   If the person has three or more prior convictions for methamphetamine trafficking pursuant to this section or section 712-1240.7, the mandatory minimum term of imprisonment shall be ten years. [L 2006, c 230, pt of §4]



§712-1240.9 - Methamphetamine trafficking; restitution and reimbursement.

[§712-1240.9]  Methamphetamine trafficking; restitution and reimbursement.  When sentencing a defendant convicted of methamphetamine trafficking pursuant to section 712-1240.7 or 712-1240.8, the court may order restitution or reimbursement to the State or appropriate county government for the cost incurred for any cleanup associated with the manufacture or distribution of methamphetamine and to any other person injured as a result of the manufacture or distribution of methamphetamine. [L 2006, c 230, pt of §4]

COMMENTARY ON §§712-1240.7 TO 1240.9

Act 230, Session Laws 2006, added §§712-1240.7 and 712-1240.8, methamphetamine trafficking in the first and second degrees.  House Standing Committee Report No. 665-06.

Act 230, Session Laws 2006, also added §712-1240.9, authorizing a court to order restitution or reimbursement when sentencing a defendant convicted under §712-1240.7 or §712-1240.8.



§712-1241 - Promoting a dangerous drug in the first degree.

§712-1241  Promoting a dangerous drug in the first degree.  (1)  A person commits the offense of promoting a dangerous drug in the first degree if the person knowingly:

(a)   Possesses one or more preparations, compounds, mixtures, or substances of an aggregate weight of:

(i)  One ounce or more, containing heroin, morphine, or cocaine or any of their respective salts, isomers, and salts of isomers; or

(ii)  One and one-half ounce or more, containing one or more of any of the other dangerous drugs except methamphetamine; or

(b)   Distributes, except for methamphetamine:

(i)  Twenty-five or more capsules, tablets, ampules, dosage units, or syrettes containing one or more dangerous drugs; or

(ii)  One or more preparations, compounds, mixtures, or substances of an aggregate weight of:

(A)  One-eighth ounce or more, containing heroin, morphine, or cocaine or any of their respective salts, isomers, and salts of isomers; or

(B)  Three-eighths ounce or more, containing any other dangerous drug;

(c)   Distributes any dangerous drug in any amount to a minor except for methamphetamine; or

(d)   Manufactures a dangerous drug in any amount, except for methamphetamine; provided that this subsection shall not apply to any person registered under section 329-32.

(2)  Promoting a dangerous drug in the first degree is a class A felony. [L 1972, c 9, pt of §1; am L 1975, c 163, §6(c); am L 1979, c 112, §1; am L 1981, c 31, §1; am L 1982, c 9, §1; am L 1988, c 146, §1; am L 1989, c 163, §1; gen ch 1992; am L 1996, c 308, §2; am L 1997, c 319, §2; am L 2002, c 161, §6; am L 2004, c 44, §5; am L 2006, c 230, §49]

Cross References

Sale of sterile syringes for prevention of diseases, see §325-21.

Case Notes

Proscription of distribution of lysergic acid diethylamine cannot be extended by analogy to distribution of lysergic acid diethylamide.  61 H. 74, 595 P.2d 288.

Crime of promoting dangerous drug by distributing same is complete upon offer to sell the contraband; actual delivery or chemical analysis not required.  63 H. 77, 621 P.2d 364.

Nothing in subsection (1)(b)(ii)(A) required that defendant "[possess] at any one time" one-eighth ounce or more of a cocaine-containing substance or that the substance be delivered all at once in a "single container"; undercover police officer’s testimony constituted substantial evidence supporting jury’s verdict finding defendant guilty.  77 H. 72, 881 P.2d 1218.

Conviction vacated where proof that defendant possessed an aggregate weight of one ounce or more of cocaine not supported by substantial and admissible evidence.  80 H. 382, 910 P.2d 695.

Notwithstanding the use of the terms "mixture" and "weight" in subsection (1)(b)(ii)(B), dangerous drugs distributed in liquid form must be measured in fluid ounces.  90 H. 255, 978 P.2d 693.

Disregarding the erroneously admitted testimony of the police criminalist as to the weight of the substances, the record was devoid of any evidence of the requisite weight of the methamphetamine, a material element of the offenses charged; because those material elements of the offenses were not supported by substantial and admissible evidence, prosecution failed to adduce sufficient evidence to prove every element of the offenses beyond a reasonable doubt.  115 H. 343, 167 P.3d 336.

Defendants did not prove entrapment under §702-237(1)(b) by preponderance of evidence as required by §701-115(2)(b); officer's conduct merely provided defendants with opportunity to commit offense of promoting a dangerous drug in the first degree.  82 H. 499 (App.), 923 P.2d 916.

There was insufficient evidence that defendant took a substantial step toward the distribution of at least one-eighth ounce of methamphetamine in defendant's possession where there was no evidence that defendant had engaged in negotiations, offered, or agreed to distribute any of the methamphetamine found in defendant's possession.  107 H. 144 (App.), 111 P.3d 39.

The legislature did not intend to authorize the imposition of multiple punishments for both possession and attempted distribution under this section, where the convictions are based on a defendant's possession of the same drugs at the same moment in time.  115 H. 364 (App.), 167 P.3d 739.

Mentioned:  74 H. 161, 840 P.2d 358.



§712-1242 - Promoting a dangerous drug in the second degree.

§712-1242  Promoting a dangerous drug in the second degree.  (1)  A person commits the offense of promoting a dangerous drug in the second degree if the person knowingly:

(a)   Possesses twenty-five or more capsules, tablets, ampules, dosage units, or syrettes, containing one or more dangerous drugs; or

(b)   Possesses one or more preparations, compounds, mixtures, or substances of an aggregate weight of:

(i)  One-eighth ounce or more, containing methamphetamine, heroin, morphine, or cocaine or any of their respective salts, isomers, and salts of isomers; or

(ii)  One-fourth ounce or more, containing any dangerous drug; or

(c)   Distributes any dangerous drug in any amount, except for methamphetamine.

(2)  Promoting a dangerous drug in the second degree is a class B felony. [L 1972, c 9, pt of §1; am L 1975, c 163, §6(d); am L 1982, c 9, §2; am L 1987, c 176, §7 and c 356, §2; am L 1988, c 291, §1; am L 1989, c 163, §2; gen ch 1992; am L 1996, c 308, §3; am L 2002, c 161, §7; am L 2004, c 44, §6; am L 2007, c 27, §1]

Case Notes

Procuring agency defense is not applicable to charge under subsection (1)(c).  58 H. 234, 566 P.2d 1370.

Instruction was erroneous which required the jury to find that defendant knew the substance was heroin upon the State's showing by chemical analysis that it was heroin.  61 H. 308, 603 P.2d 141.

The procuring agent defense is unavailable to a charge of promoting a dangerous drug.  71 H. 134, 785 P.2d 941.

Because undisputed evidence at trial was that defendant did nothing more than offer to buy cocaine from police sergeant, defendant did not, as a matter of law, violate subsection (1)(c).  78 H. 317, 893 P.2d 168.

In the absence of a bill of particulars, where the evidence adduced at trial proves only a sale and a reasonable juror could find that the defendant did not act on the seller's behalf, the defendant is entitled to a jury instruction on the procuring agent defense.  93 H. 279, 1 P.3d 281.

Although there was substantial evidence to conclude that defendant was drug distributor in violation of this section, defendant was entitled to a procuring agent defense instruction as (1) a jury instruction must be given on every defense if there is any support in the evidence "no matter how weak, inconclusive or unsatisfactory the evidence may be", (2) defendant's participation in drug transaction negotiation or touching the drugs or money involved did not foreclose a procuring agent defense, (3) determining whether defendant was an agent of buyer was for the fact finder, and (4) there was support in evidence for a procuring agent defense.  113 H. 385, 153 P.3d 456.

Disregarding the erroneously admitted testimony of the police criminalist as to the weight of the substances, the record was devoid of any evidence of the requisite weight of the methamphetamine, a material element of the offenses charged; because those material elements of the offenses were not supported by substantial and admissible evidence, prosecution failed to adduce sufficient evidence to prove every element of the offenses beyond a reasonable doubt.  115 H. 343, 167 P.3d 336.

Where promoting a dangerous drug in the second degree was a lesser included offense of the charged offense of promoting a dangerous drug in the first degree, and evidence established that defendant knowingly distributed methamphetamine, case remanded to convict defendant of promoting a dangerous drug in the second degree.  115 H. 343, 167 P.3d 336.

Method used to prove that capsules of methaqualone hydrochloride contained methaqualone accepted as evidence.  1 H. App. 31, 613 P.2d 919.

Instruction charging the jury that proof that the defendant distributed the substance proven to be cocaine was sufficient to show defendant had knowledge of the nature of the substance was erroneous.  1 H. App. 544, 622 P.2d 619.

Chain of custody requirements.  1 H. App. 546, 622 P.2d 620.

Evidence was sufficient to prove distribution; it was not necessary to introduce cocaine itself into evidence.  10 H. App. 1, 860 P.2d 610.



§712-1243 - Promoting a dangerous drug in the third degree.

§712-1243  Promoting a dangerous drug in the third degree.  (1)  A person commits the offense of promoting a dangerous drug in the third degree if the person knowingly possesses any dangerous drug in any amount.

(2)  Promoting a dangerous drug in the third degree is a class C felony. [L 1972, c 9, pt of §1; am L 1975, c 163, §6(e); gen ch 1993; am L 1996, c 308, §4; am L 2002, c 161, §8; am L 2004, c 44, §7]

Case Notes

Possession of "any" amount is sufficient; usable quantity standard not applicable, but de minimus doctrine may apply.  61 H. 291, 602 P.2d 933.

Though evidence insufficient to convict defendant of promoting a dangerous drug in the first degree, purged trial record contained substantial and admissible evidence that defendant knowingly possessed cocaine "in any amount".  80 H. 382, 910 P.2d 695.

Where defendant’s possession of .001 grams of methamphetamine did not threaten the harm sought to be prevented by this section, trial court did not abuse discretion by determining that amount of methamphetamine was de minimus under §702-236.  92 H. 130, 988 P.2d 195.

Where prosecution adduced substantial evidence that the cocaine residue in the pipe was visible to the naked eye and could be scraped out and smoked again, trial court did not abuse its discretion in ruling that defendant's infraction of this section was not de minimus within the meaning of §702-236.  93 H. 279, 1 P.3d 281.

Where the defense failed to adduce any evidence or present any argument with respect to the attendant circumstances, it failed to meet its burden of providing evidence to support a finding that the conduct alleged "did not actually cause or threaten the harm or evil sought to be prevented by this section or did so only to an extent too trivial to warrant the condemnation of conviction"; thus trial court did not err in finding that defendant's alleged conduct did not constitute a de minimis infraction.  99 H. 75, 53 P.3d 214.

In light of defendant's burden to prove that defendant's conduct constituted a de minimis infraction and trial court's finding that pipe residue contained a sufficient amount of methamphetamine to produce a pharmacological effect, which was supported by officer's testimony that amount recovered from defendant's pipe may have been an amount sufficient to be "used" by someone, trial court did not abuse discretion in refusing to dismiss charge of promoting a dangerous drug in the third degree.  100 H. 498, 60 P.3d 899.

Trial court properly sentenced defendant as a repeat offender based on defendant's conviction of promoting a dangerous drug in the third degree, an enumerated class C felony under §706-606.5.  106 H. 146, 102 P.3d 1044.

As §706-622.5 is ameliorative in its intent and effect and its application would neither be detrimental nor materially disadvantageous to the defendant, retrospective application of §706-622.5 as established by Act 161, L 2002, was not prohibited; where defendant did not qualify as a first-time drug offender, the trial court did not err in sentencing defendant pursuant to subsection (3) (2002).  107 H. 215, 112 P.3d 69.

Notwithstanding that trial court had authority to sentence defendant pursuant to subsection (3) (2002), it did not have the discretion to consider the alleged conduct of which defendant was acquitted in sentencing defendant; trial court thus erred in factoring its belief that defendant was dealing drugs into its imposition of the two maximum statutorily prescribed mandatory minimum terms of imprisonment.  107 H. 215, 112 P.3d 69.

Where promoting a dangerous drug in the third degree was a lesser included offense of the charged offense of promoting a dangerous drug in the second degree, and evidence established that defendant knowingly possessed methamphetamine, case remanded to convict defendant of promoting a dangerous drug in the third degree.  115 H. 343, 167 P.3d 336.

Legislature intended to impose penal sanctions for constructive and actual possession of contraband items.  8 H. App. 610, 822 P.2d 23.

In subsection (3), the word "convicted" means "found guilty" and not "found guilty and sentenced".  93 H. 389 (App.), 4 P.3d 523.

Looking at defendant's conduct and attendant circumstances regarding commission of the offense, including possession of smoking device, smoked residue, and depleted drug contraband of 0.004 grams of methamphetamine by one engaged in shoplifting, court could not conclude that under §702-236, defendant's conduct "did not actually cause or threaten the harm or evil sought to be prevented by this section, or did so only to an extent too trivial to warrant condemnation of conviction".  97 H. 247 (App.), 35 P.3d 764.



§712-1244 - Promoting a harmful drug in the first degree.

§712-1244  Promoting a harmful drug in the first degree.  (1)  A person commits the offense of promoting a harmful drug in the first degree if the person knowingly:

(a)   Possesses one hundred or more capsules or tablets or dosage units containing one or more of the harmful drugs or one or more of the marijuana concentrates, or any combination thereof; or

(b)   Possesses one or more preparations, compounds, mixtures, or substances, of an aggregate weight of one ounce or more containing one or more of the harmful drugs or one or more of the marijuana concentrates, or any combination thereof; or

(c)   Distributes twenty-five or more capsules or tablets or dosage units containing one or more of the harmful drugs or one or more of the marijuana concentrates, or any combination thereof; or

(d)   Distributes one or more preparations, compounds, mixtures, or substances, of an aggregate weight of one- eighth ounce or more, containing one or more of the harmful drugs or one or more of the marijuana concentrates, or any combination thereof; or

(e)   Distributes any harmful drug or any marijuana concentrate in any amount to a minor.

(2)  Promoting a harmful drug in the first degree is a class A felony. [L 1972, c 9, pt of §1; am L 1975, c 119, §1 and c 163, §6(f); am L 1979, c 105, §66; am L 1981, c 31, §2; am L 1989, c 163, §3; gen ch 1992]

Case Notes

Subsection (1)(d) not void for vagueness with respect to hashish; statutory classification of hashish as a harmful drug did not violate equal protection.  65 H. 174, 649 P.2d 381.

Chain of custody requirements.  1 H. App. 546, 622 P.2d 620.



§712-1245 - Promoting a harmful drug in the second degree.

§712-1245  Promoting a harmful drug in the second degree.  (1)  A person commits the offense of promoting a harmful drug in the second degree if the person knowingly:

(a)   Possesses fifty or more capsules or tablets or dosage units containing one or more of the harmful drugs or one or more of the marijuana concentrates, or any combination thereof; or

(b)   Possesses one or more preparations, compounds, mixtures, or substances, of an aggregate weight of one- eighth ounce or more, containing one or more of the harmful drugs or one or more of the marijuana concentrates, or any combination thereof; or

(c)   Distributes any harmful drug or any marijuana concentrate in any amount.

(2)  Promoting a harmful drug in the second degree is a class B felony. [L 1972, c 9, pt of §1; am L 1975, c 119, §2 and c 163, §6(g); am L 1989, c 163, §4; gen ch 1992]



§712-1246 - Promoting a harmful drug in the third degree.

§712-1246  Promoting a harmful drug in the third degree.  (1)  A person commits the offense of promoting a harmful drug in the third degree if the person knowingly possesses twenty-five or more capsules or tablets or dosage units containing one or more of the harmful drugs or one or more of the marijuana concentrates, or any combination thereof.

(2)  Promoting a harmful drug in the third degree is a class C felony. [L 1972, c 9, pt of §1; am L 1975, c 163, §6(h); am L 1989, c 163, §5; gen ch 1992]



§712-1246.5 - Promoting a harmful drug in the fourth degree.

[§712-1246.5]  Promoting a harmful drug in the fourth degree.  (1)  A person commits the offense of promoting a harmful drug in the fourth degree if the person knowingly possesses any harmful drug in any amount.

(2)  Promoting a harmful drug in the fourth degree is a misdemeanor. [L 1989, c 163, §6]



§712-1247 - Promoting a detrimental drug in the first degree.

§712-1247  Promoting a detrimental drug in the first degree.  (1)  A person commits the offense of promoting a detrimental drug in the first degree if the person knowingly:

(a)   Possesses four hundred or more capsules or tablets containing one or more of the Schedule V substances; or

(b)   Possesses one or more preparations, compounds, mixtures, or substances of an aggregate weight of one ounce or more, containing one or more of the Schedule V substances; or

(c)   Distributes fifty or more capsules or tablets containing one or more of the Schedule V substances; or

(d)   Distributes one or more preparations, compounds, mixtures, or substances of an aggregate weight of one- eighth ounce or more, containing one or more of the Schedule V substances; or

(e)   Possesses one or more preparations, compounds, mixtures, or substances of an aggregate weight of one pound or more, containing any marijuana; or

(f)   Distributes one or more preparations, compounds, mixtures, or substances of an aggregate weight of one ounce or more, containing any marijuana; or

(g)   Possesses, cultivates, or has under the person's control twenty-five or more marijuana plants; or

(h)   Sells or barters any marijuana or any Schedule V substance in any amount.

(2)  Promoting a detrimental drug in the first degree is a class C felony.

(3)  Any marijuana seized as evidence of a violation of this section in excess of one pound may be destroyed after it has been photographed and the weight thereof recorded.  The remainder of the marijuana shall remain in the custody of the police department until the termination of any criminal action brought as a result of the seizure of the marijuana.  Photographs duly identified as accurately representing the marijuana shall be deemed competent evidence of the marijuana involved and shall be admissible in any proceeding, hearing, or trial to the same extent as the marijuana itself; provided that nothing in this subsection shall be construed to limit or to restrict the application of Rule 901 of the Hawaii Rules of Evidence. [L 1972, c 9, pt of §1; am L 1975, c 163, §6(i); am L 1981, c 31, §3 and c 123, §1; am L 1986, c 314, §75; am L 1989, c 384, §2]

Case Notes

Where violation of misdemeanor offense under subsection (1)(d) also constituted violation of felony offense under §712-1247(1)(h), conviction of felony offense would have constituted violation of defendant's due process and equal protection rights.  86 H. 48, 947 P.2d 360.

Since to sell and to barter do not include to prescribe, §712-1248(1)(d) is not a lesser included offense of §712-1247(1)(h).  78 H. 488 (App.), 896 P.2d 944.



§712-1248 - Promoting a detrimental drug in the second degree.

§712-1248  Promoting a detrimental drug in the second degree.  (1)  A person commits the offense of promoting a detrimental drug in the second degree if the person knowingly:

(a)   Possesses fifty or more capsules or tablets containing one or more of the Schedule V substances; or

(b)   Possesses one or more preparations, compounds, mixtures, or substances, of an aggregate weight of one- eighth ounce or more, containing one or more of the Schedule V substances; or

(c)   Possesses one or more preparations, compounds, mixtures, or substances, of an aggregate weight of one ounce or more, containing any marijuana; or

(d)   Distributes any marijuana or any Schedule V substance in any amount.

(2)  Promoting a detrimental drug in the second degree is a misdemeanor. [L 1972, c 9, pt of §1; am L 1975, c 163, §6(j); am L 1989, c 384, §3]

Case Notes

Where violation of misdemeanor offense under subsection (1)(d) also constituted violation of felony offense under §712-1247(1)(h), conviction of felony offense would have constituted violation of defendant's due process and equal protection rights.  86 H. 48, 947 P.2d 360.

Since to sell and to barter do not include to prescribe, §712-1248(1)(d) is not a lesser included offense of §712-1247(1)(h).  78 H. 488 (App.), 896 P.2d 944.



§712-1249 - Promoting a detrimental drug in the third degree.

§712-1249  Promoting a detrimental drug in the third degree.  (1)  A person commits the offense of promoting a detrimental drug in the third degree if the person knowingly possesses any marijuana or any Schedule V substance in any amount.

(2)  Promoting a detrimental drug in the third degree is a petty misdemeanor. [L 1972, c 9, pt of §1; am L 1975, c 163, §6(k); gen ch 1993]

Law Journals and Reviews

The Protection of Individual Rights Under Hawai‘i's Constitution.  14 UH L. Rev. 311.

Privacy Outside of the Penumbra:  A Discussion of Hawai‘i's Right to Privacy After State v. Mallan.  21 UH L. Rev. 273.

Case Notes

Not unconstitutional.  56 H. 271, 535 P.2d 1394; 61 H. 71, 595 P.2d 287.

Defense of medical necessity.  61 H. 71, 595 P.2d 287.

Identification of seeds as marijuana seeds required expert testimony.  61 H. 505, 606 P.2d 913.

Purported right to possess and use marijuana not a fundamental right; where defendant failed to prove section lacked any rational basis, section constitutional.  86 H. 440, 950 P.2d 178.

Under the circumstances of the case, the free exercise clause of the First Amendment was not a viable defense to prosecution under this section; this section is a neutral law of general applicability to the extent it purports to prohibit, without exception, the possession of marijuana and any other substance defined as a "Schedule V substance" by chapter 329, it does not interfere with other constitutional rights, and it does not create a mechanism for governmental assessment of individual applicants for exemptions.  115 H. 396, 168 P.3d 526.

Section did not burden defendant's free exercise of religion.  5 H. App. 411, 695 P.2d 336.

Where insufficient evidence in record that defendant had the necessary intent to exercise control and dominion over the marijuana, no violation of section by "constructive possession".  92 H. 472 (App.), 992 P.2d 741.



§712-1249.4 - Commercial promotion of marijuana in the first degree.

[§712-1249.4]  Commercial promotion of marijuana in the first degree.  (1)  A person commits the offense of commercial promotion of marijuana in the first degree if the person knowingly:

(a)   Possesses marijuana having an aggregate weight of twenty-five pounds or more; or

(b)   Distributes marijuana having an aggregate weight of five pounds or more; or

(c)   Possesses, cultivates, or has under the person's control one hundred or more marijuana plants; or

(d)   Cultivates on land owned by another person, including land owned by the government or other legal entity, twenty-five or more marijuana plants, unless the person has the express permission from the owner of the land to cultivate the marijuana or the person has a legal or an equitable ownership interest in the land or the person has a legal right to occupy the land; or

(e)   Uses, or causes to be used, any firearm or other weapon, device, instrument, material, or substance, whether animate or inanimate, which in the manner used is capable of causing death, serious bodily injury, substantial bodily injury, or other bodily injury, as defined in chapter 707 in order to prevent the theft, removal, search and seizure, or destruction of marijuana.

(2)  Commercial promotion of marijuana in the first degree is a class A felony.

(3)  Any marijuana seized as evidence in violation of this section in excess of an aggregate weight of twenty-five pounds as stated in subsection (1)(a), or in excess of an aggregate weight of five pounds as stated in subsection (1)(b), or in excess of one hundred marijuana plants as stated in subsection (1)(c), or in excess of twenty-five marijuana plants as stated in subsection (1)(d) may be destroyed after the excess amount has been photographed and the number of plants and the weight thereof has been recorded.  The required minimum amount of the marijuana needed to constitute the elements of this offense shall remain in the custody of the police until the termination of any criminal action brought as a result of the seizure of the marijuana.  Photographs duly identified as accurately representing the marijuana shall be deemed competent evidence of the marijuana involved and shall be admissible in any proceeding, hearing, or trial to the same extent as the marijuana itself; provided that nothing in this subsection shall be construed to limit or restrict the application of Rule 901 of the Hawaii Rules of Evidence. [L 1989, c 384, §1]



§712-1249.5 - Commercial promotion of marijuana in the second degree.

§712-1249.5  Commercial promotion of marijuana in the second degree.  (1)  A person commits the offense of commercial promotion of marijuana in the second degree if the person knowingly:

(a)   Possesses marijuana having an aggregate weight of two pounds or more; or

(b)   Distributes marijuana having an aggregate weight of one pound or more; or

(c)   Possesses, cultivates, or has under the person's control fifty or more marijuana plants; or

(d)   Cultivates on land owned by another person, including land owned by the government or other legal entity, any marijuana plant, unless the person has the express permission from the owner of the land to cultivate the marijuana or the person has a legal or an equitable ownership interest in the land or the person has a legal right to occupy the land; or

(e)   Sells or barters any marijuana or any Schedule V substance in any amount to a minor.

(2)  Commercial promotion of marijuana in the second degree is a class B felony.

(3)  Any marijuana seized as evidence in violation of this section in excess of an aggregate weight of two pounds as stated in subsection (1)(a), or in excess of an aggregate weight of one pound as stated in subsection (1)(b), or in excess of twenty-five marijuana plants as stated in subsection (1)(c) may be destroyed after the excess amount has been photographed and the number of plants and the weight thereof has been recorded.  The required minimum amount of the marijuana needed to constitute the elements of this offense shall remain in the custody of the police until the termination of any criminal action brought as a result of the seizure of the marijuana.  Photographs duly identified as accurately representing the marijuana shall be deemed competent evidence of the marijuana involved and shall be admissible in any proceeding, hearing, or trial to the same extent as the marijuana itself; provided that nothing in this subsection shall be construed to limit or to restrict the application of Rule 901 of the Hawaii Rules of Evidence. [L 1986, c 314, §76; am L 1987, c 176, §8; am L 1989, c 384, §4]

Case Notes

As California statute did not authorize defendant to possess or cultivate fifty or more marijuana plants in violation of this section, trial court did not err in concluding that §712-1240.1 was inapplicable to the case and the documents submitted in support of defendant's motion to dismiss were not clearly exculpatory; thus, trial court did not err in denying defendant's motion to dismiss.  108 H. 169, 118 P.3d 652.

Trial court did not err in concluding that defendant failed to prove that this section unconstitutionally burdened the free exercise of defendant’s religion where defendant failed to establish that the trial court clearly erred in finding that defendant did not demonstrate that defendant's religion required possession or cultivation of fifty or more marijuana plants.  108 H. 169, 118 P.3d 652.



§712-1249.6 - Promoting a controlled substance in, on, or near schools, school vehicles, or public parks.

§712-1249.6  Promoting a controlled substance in, on, or near schools, school vehicles, or public parks.  (1)  A person commits the offense of promoting a controlled substance in, on, or near schools, school vehicles, or public parks if the person knowingly:

(a)   Distributes or possesses with intent to distribute a controlled substance in any amount in or on the real property comprising a school or public park;

(b)   Distributes or possesses with intent to distribute a controlled substance in any amount within seven hundred and fifty feet of the real property comprising a school or public park;

(c)   Distributes or possesses with intent to distribute a controlled substance in any amount while on any school vehicle, or within ten feet of a parked school vehicle during the time that the vehicle is in service for or waiting to transport school children; or

(d)   Manufactures methamphetamine or any of its salts, isomers, and salts of isomers, within seven hundred and fifty feet of the real property comprising a school or public park.

(2)  A person who violates subsection (1)(a), (b), or (c) is guilty of a class C felony.  A person who violates subsection (1)(d) is guilty of a class A felony.

(3)  Any person with prior conviction or convictions under subsection (1)(a), (b), or (c) is punishable by a term of imprisonment of not less than two years and not more than ten years.

(4)  Any individual convicted under subsection (3) of this section shall not be eligible for parole until the individual has served the minimum sentence required by such subsection.

(5)  For the purposes of this section, "school vehicle" means every school vehicle as defined in section 286-181 and any regulations adopted pursuant to that section.

(6)  For purposes of this section, "school" means any public or private preschool, kindergarten, elementary, intermediate, middle secondary, or high school. [L 1988, c 284, §1; am L 1991, c 11, §1; am L 2003, c 70, §1; am L 2004, c 44, §8]



§712-1249.7 - Promoting a controlled substance through a minor.

[§712-1249.7]  Promoting a controlled substance through a minor.  (1)  A person age eighteen or over commits the offense of promoting a controlled substance through a minor if the person knowingly employs, hires, uses, persuades, induces, entices, or coerces a minor to facilitate the illegal distribution of a controlled substance.

(2)  The offense of promoting a controlled substance through a minor is a class B felony unless the offense occurs in, on, or near the real property comprising a school, school vehicles, or public parks as prohibited under section 712-1249.6, in which case it is a class A felony. [L 2004, c 44, pt of §3]



§712-1250 - Promoting intoxicating compounds.

§712-1250  Promoting intoxicating compounds.  (1)  A person commits the offense of promoting intoxicating compounds if the person knowingly:

(a)   Breathes, inhales, or drinks any compound, liquid, or chemical containing toluol, hexane, trichloroethylene, acetone, toluene, ethyl acetate, methyl ethyl ketone, trichloroethane, isopropanol, methyl isobutyl ketone, methyl cellosolve acetate, cyclohexanone, or any other substance for the purpose of inducing a condition of intoxication, stupefaction, depression, giddiness, paralysis or irrational behavior, or in any manner changing, distorting or disturbing the auditory, visual or mental processes.

(b)   Sells or offers for sale, delivers or gives to any person under eighteen years of age, unless upon written order of such person's parent or guardian, any compound liquid or chemical containing toluol, hexane, trichloroethylene, acetone, toluene, ethyl acetate, methyl ethyl ketone, trichloroethane, isopropanol, methyl isobutyl ketone, methyl cellosolve acetate, cyclohexanone, or any other substance which will induce an intoxicated condition, as defined herein, when the seller, offeror or deliveror knows or has reason to know that such compound is intended for use to induce such condition.

(2)  Promoting intoxicating compounds is a misdemeanor.

(3)  This section shall not apply to any person who commits any act described herein pursuant to the direction or prescription of a practitioner, as defined in the "Hawaii Food, Drug and Cosmetic Act" (section 328-16). [L 1972, c 9, pt of §1; am L 1975, c 163, §6(1); gen ch 1993]

COMMENTARY ON §§712-1241 TO 1250

These sections set forth four different offenses relating to drugs and intoxicating compounds.  The offenses are:  1) promoting a dangerous drug; 2) promoting a harmful drug; 3) promoting a detrimental drug; and 4) promoting intoxicating compounds.  All of the drug offenses are divided into three degrees.  The intoxicating compound offense is in one degree, a misdemeanor.

Dangerous Drugs.  These drugs are defined in §712-1240 as any substance or immediate precursor defined as a Schedule I or II substance by Chapter 329, Hawaii Revised Statutes, except marijuana or marijuana concentrate.  Chapter 329 is the Uniform Controlled Substances Act, which was enacted by the 1972 Legislature.  Schedule I substances have the "highest degree of danger or probable danger"[1] and includes such drugs as morphine[2] and heroin,[3] among others.  Schedule II substances have a "high degree of danger or probable danger",[4] and includes, among others, such drugs as opium[5] and cocaine.[6]

These drugs are the most fearsome in their potential for destruction of physical and mental well being.  The drugs of this category are characterized by a high tolerance level which requires the user to use greater and greater amounts each time to achieve the same "high".[7]  More importantly, all the drugs, with the exception of cocaine to some extent, are highly addictive;[8] that is, if use of the drug is discontinued, severe withdrawal symptoms occur which can be relieved only by more of the drug.[9]  The combination of a high tolerance level and addictive liability creates a physical dependence in the user which may lead, and in many cases has led, the user to commit crimes to obtain money needed to buy more narcotics.

Under §712-1243, a person commits the offense of promoting a dangerous drug in the third degree if the person "knowingly" possesses any dangerous drug in any amount.  The offense is a class C felony.

The offense is in the second degree, a class B felony, if the defendant possesses a specified quantity of a dangerous drug.  Thus, it would be a second degree offense if the defendant possesses 1/8 ounce of heroin, morphine, or cocaine, or 50 or more capsules, tablets, ampules, syrettes containing one or more dangerous drugs or 1/2 ounce of any other dangerous drug.  It would also be promoting a dangerous drug in the second degree if the defendant "distributes" any dangerous drug in any amount.  The word "distribute", as defined in §712-1240, means to "sell, transfer, give, or deliver to another or to leave, barter, exchange with another, or to offer or agree to do the same".

Section 712-1241 deals with promoting a dangerous drug in the first degree, which is a class A felony.  A person commits this offense if the person "knowingly" possesses one ounce or more of morphine, heroin, or cocaine, or two ounces or more of any other dangerous drug.  It would also cover a person who "knowingly" distributes 50 capsules, etc., of a dangerous drug, or 1/8 ounce of heroin, morphine, or cocaine, or 1/2 ounce of any other dangerous drug.  Finally, the offense is committed if any dangerous drug is distributed to any minor who is at least three years younger than the distributor.

Harmful Drugs.  These drugs, according to §712-1240, mean any substance or immediate precursor listed as a Schedule III or IV substance by Chapter 329, and include marijuana concentrates, but not marijuana.  Schedule III substances, which have a degree of danger or probable danger less than substances in Schedules I and II, include drugs which have a stimulant or depressant effect on the central nervous system.[10]  Schedule IV substances generally have a depressant effect on the central nervous system.[11]

"Marijuana concentrates" are defined to include hashish and tetrahydrocannabinol.  Formerly, hashish was defined under "narcotics",[12] which it is not.  Tetrahydrocannabinol is the recently synthesized active principal of marijuana.  It is believed that hashish and tetrahydrocannabinol, and its alkaloids, salts, derivatives, preparations, compounds, and mixtures, will be subject to more abuse in the future due to the rise in popularity of marijuana,[13] of which hashish is a concentrated resin extract.  It is vital that persons tempted to deal in or use these substances be warned that their effects are more dangerous than those of marijuana,[14] and that thus its possession and distribution are subject to severer sanctions.

Under §712-1246, a person commits the offense of promoting a "harmful" drug in the third degree if the person knowingly possesses any harmful drug in any amount.  The offense is a misdemeanor.  However, if the person distributes a harmful drug or marijuana concentrate, then under §712-1245, it is an offense in the second degree, which is a class B felony.  It is also in the second degree if the person possesses 50 or more capsules, etc., of a harmful drug or marijuana concentrate, or 1/8 ounce of a harmful drug or marijuana concentrate.

Section 712-1244 makes the offense in the first degree, a class A felony, if the possession totalled 400 or more capsules or tablets of harmful drugs or marijuana concentrates, or one ounce of such harmful drug or marijuana concentrate.  It is also in the first degree if the defendant distributes 50 or more capsules or tablets of the same, or 1/8 ounce or more of the same.  Finally, it is promoting harmful drug in the first degree if defendant knowingly distributes a harmful drug or marijuana concentrate to a minor who is three years the defendant's junior.

Detrimental Drugs.  These drugs are defined in §712-1240 as marijuana or any Schedule V substance listed in Chapter 329.  Schedule V substances, which are less dangerous than Schedule IV substances, include limited quantities of certain types of narcotic drugs combined with nonnarcotic ingredients.

It should be noted again that marijuana concentrates are not included under the term "marijuana".  It now appears that marijuana is not addictive; that is, there are no withdrawal symptoms at the discontinuance of the use of the substance so the user is not forced to continue taking it because of physical need;[15] the substance has no tolerance level so there is no necessity to take more each time to achieve the same "high";[16] and finally, hallucinations and other elements of model psychosis are rare and appear to occur only under very large doses.[17]  Such large doses are usually risked only by the users of hashish.[18]

Under §712-1249, a person commits the offense of promoting a detrimental drug in the third degree, which is a petty misdemeanor, if the person knowingly possesses marijuana or any Schedule V substance in any amount.  The offense is in the second degree if the possession is of 50 or more capsules or tablets of a Schedule V substance, or 1/8 ounce or more of such substance, or one ounce or more of marijuana.  Also, it is a second degree offense if the defendant "sells" marijuana or distributes a Schedule V substance in any amount.  Under §712-1248, the second degree offense is classified as a misdemeanor.

Under §712-1247, promoting a detrimental drug in the first degree is a class C felony.  Here again, the offense is concerned with the knowing possession or distribution of specified amount of Schedule V substances or marijuana.  The offense is also committed if there is distribution to a minor who is three years younger than the defendant.

Illegal traffic in dangerous drugs, harmful drugs, and detrimental drugs.  It is the purpose of the Code to hit hardest at the illegal trafficker in dangerous drugs, harmful drugs, and detrimental drugs.  The scheme devised for so doing is to arrange the sanctions relating to each substance, either for possession or distributing, on the basis of the amounts involved.  Such amounts are meant to reflect, i.e., provide an indicia of the position of the defendant in the illegal drug traffic.  Large amounts indicate the defendant is a main source of supply, sometimes called an "importer", "dealer", or "wholesaler".  Middle amounts indicate that the defendant is an intermediary between the main source and the consumer; sometimes the intermediary is called a "pusher", "carrier", or "retailer".  Finally, the smallest amounts indicate the defendant's main involvement in the traffic is that of a user or consumer of drugs or substances.  In keeping with the purpose of the Code, the greater the amounts involved the more severe the sanctions.  Also, it will be noted that the offenses of distributing a given substance are classed or graded one degree above the possession of the same amount.  Thus, for example, in §§712-1241 and 1242, the possession of "wholesale" amounts of a dangerous drug is a class A felony; however, the defendant who distributes "retail" amounts of a dangerous drug will receive the same sanction, whereas possession of that amount is a class B felony.  In equating, for purposes of classification and sanction, possession of a given amount of a substance with distributing a somewhat smaller amount, the Code attempts to provide the same sanction for persons at the same level of involvement in the trafficking of a particular substance.  For example, a "pusher" is likely to possess a larger supply of one or more of the specified substances which the pusher would distribute on a given occasion; the pusher will break down the pusher's supply into smaller, marketable amounts before distributing.

Distributing to Minors.  The Code attaches severe penalties to distributing to the young.  This position reflects society's special interest in protecting the young from those who encourage or induce young people to experiment in any drug, or pander to their wishes to do so.  In each category of substances, the offense of distributing to a minor receives the most serious sanction involving the individual substance.

It should be noted that the Code severely punishes the distribution of any drug to a minor who is at least three years younger than the defendant.  Thus if a dangerous drug is involved, §712-1241(1)(c) makes it a first degree offense.  Similarly, §712-1244(1)(e) makes it promoting a harmful drug in the first degree if there is distribution of a harmful drug or marijuana concentrate to a minor who is three years younger than the defendant.  Under §712-1247(1)(g) the same type of treatment is made when a detrimental drug is involved.

Intoxicating Compounds.  The Code, under §712-1250, makes it a misdemeanor for a person to knowingly "breathe, inhale, or drink" certain intoxicating compounds, and prohibits the sale or offer for sale of such compounds to persons under 18 years of age.

The Code differs from the proposed draft in several respects.  Basically, it changes the draft by incorporating the schedules set forth in the companion statute, Uniform Controlled Substances Act, which was enacted by the 1972 Legislature.  This is based on the "Comprehensive Drug Abuse Prevention and Control Act of 1970" (Public Law 91-513).  Thus the Hawaii law generally is in accord with the federal law relating to the drug abuse problem.

In another revision, the Code has included the offense of promoting intoxicating compounds, which are found in Chapter 328 of the Hawaii Revised Statutes.  Another change is that the Code handles the problem of avoiding severe sanctions on youthful offenders by requiring a three-year difference in age between the offender and the minor involved.

Prior Law.  The Code differs basically in spirit from previous Hawaii law on drugs, and intoxicants.  First and foremost, under prior law, all prohibited drugs were treated the same, with marijuana considered a narcotic along with heroin, morphine, and cocaine.[19]  Thus the sale of a narcotic or a dangerous drug or marijuana carried a possible penalty of 10 years in prison and a $1,000 fine for a first conviction.[20]  Also, prior law provided no distinction between possessing and transferring a dangerous drug; the same penalty stated for selling existed for possession of any such drug.[21]  However, a distinction was made under the previous law, in the case of narcotics, between selling or possessing with intent to sell, on the one hand, and simple possession on the other.  The former case was a 10-year felony upon first conviction, and the latter case was a 5-year felony upon first conviction.[22]  Possession of marijuana could be treated either as a felony or misdemeanor upon first conviction.[23]  Because of difficulties of proof, the offense based on intent to sell was rarely invoked.  There were no differentiations based on the amounts involved except as related to a presumption of intent to sell.[24]  The Code's approach, which attempts to provide some indicia of the defendant's role in the drug, marijuana concentrate, or marijuana traffic, and the dangerousness of the substance involved, rationalizes previous law.  The Code is essentially in agreement with the policy of special sanctions, in previous Hawaii law,[25] for those who unlawfully dispense or sell narcotics, dangerous drugs, or marijuana to minors.  Although the differentiation based on amounts must be considered, the Code (1) generally increases the available penalties for dangerous drug offenses, (2) is in accord with previous penalties relating to harmful drug offenses, and (3) provides a slight reduction relating to detrimental drug offenses.

SUPPLEMENTAL COMMENTARY ON §§712-1241 TO 1250

Act 163, Session Laws 1975, deleted the term "unlawfully" from the description of any offense set forth in this Part for the reasons stated in the Commentary on §712-1240.

Act 112, Session Laws 1979, amended §712-1241 by adding the broadly defined term "dosage unit."  The legislature found that drugs, while commonly sold in tablets, capsules, or other forms covered by existing drug laws, are also distributed and sold in forms which are not covered.  The legislature believed that these amendments would lessen the promotion of dangerous drugs within the State.  Conference Committee Report No. 41.

Act 146, Session Laws 1988, added methamphetamine to the list of drugs under §712-1241.  The changes to this section are intended to control the sale, use or possession of the street drug, known by various names such as:  "crystal", "crystal meth", "crack" and "ice."  It is intended that the illegal distribution of prescription methamphetamine in its capsule or tablet form remains within the scope of subsection (1)(b)(i).  House Standing Committee Report No. 1093-88, Senate Conference Committee Report No. 271.

Act 9, Session Laws 1982, amended §§712-1241 and 1242 by deleting the references to alkaloids of heroin, morphine, and cocaine, there being no such alkaloids.

Act 31, Session Laws 1981, deleted "who is at least three years his junior" after "minor" in §§712-1241, 1244, and 1247 to remove an incentive to recruit young persons as "pushers."  Senate Standing Committee Report No. 403, House Standing Committee Report No. 944.

Act 356, Session Laws 1987, added the term "dosage units" to §712-1242 for the purpose of conforming this section with §712-1241.  House Standing Committee Report No. 480.

Act 291, Session Laws 1988, added methamphetamine to the list of drugs covered by §712-1242.  The changes are intended to control the sale, use or possession of the street drug, known by various names such as:  "crystal", "crystal meth", "crack" and "ice."  It is intended that the illegal distribution of prescription methamphetamine in its capsule or tablet form will remain within the scope of subsection (1)(a).  House Standing Committee Report No. 1085-88, Senate Conference Committee Report No. 277.

Act 119, Session Laws 1975, amended §712-1244 and §712-1245 by increasing the penalty one step to create a greater deterrent to persons considering engaging in the proscribed activities.  Senate Standing Committee Report No. 775, House Standing Committee Report No. 480.

Act 163, Session Laws 1989, added §712-1246.5 and amended various sections in this part to reduce the quantity of dangerous and harmful drugs required for conviction of the crime of promoting such drugs to provide law enforcement officers a much needed tool in the war on drugs.  Senate Conference Committee Report No. 168, House Conference Committee Report No. 163.

Act 123, Session Laws 1981, amended §712-1247 by adding subsection (3) to deal with the storage and transportation problem, which was increasing with the rise in marijuana cases.  Senate Conference Committee Report No. 13, House Conference Committee Report No. 14.

Act 384, Session Laws 1989, added §712-1249.4 and amended various sections in this part to provide stiffer penalties for the promotion of marijuana and similar substances in furtherance of the war against drugs.  Senate Conference Committee Report No. 164, House Conference Committee Report No. 146.

Act 314, Session Laws 1986, added §712-1249.5 to make commercial growing of marijuana a crime and a class B felony.  House Standing Committee Report No. 487.

Act 284, Session Laws 1988, added §712-1249.6 which makes the promotion of a controlled substance in or around a school a class C felony.  This section will give law enforcement officials the power to conduct investigations of drug dealers who operate in the vicinity of the schools.  Senate Conference Committee Report No. 268, House Conference Committee Report No. 118-88.

Act 11, Session Laws 1991, amended §712-1249.6 by prohibiting distribution or possession of drugs on or near school vehicles.  The legislature felt this measure would ensure that the drug free school zone law would not be easily circumvented and drug dealing on buses or at bus stops would be discouraged.  House Standing Committee Report No. 545.

Act 308, Session Laws 1996, amended §§712-1241, 712-1242, and 712-1243 by providing for mandatory minimum terms of imprisonment for offenses involving methamphetamines.  The stiffer penalties were intended to counter increased property and violent crimes associated with the use of methamphetamines.  Conference Committee Report No. 29, House Standing Committee Report No. 734-96.

Act 319, Session Laws 1997, amended §712-1241 by including the manufacture of dangerous drugs in any amount in the offense of promoting a dangerous drug in the first degree, and by providing a ten-year mandatory minimum term of imprisonment applicable to the offense of manufacturing methamphetamine.  The legislature found that the growing problem of manufacturing dangerous drugs in Hawaii posed a significant problem to law enforcement officials given the lack of powerful sanctions under current law.  Further, the illegal manufacture and abuse of "ice", a form of methamphetamine, presented an imminent public health threat as a highly addictive drug linked to violent behavior.  The legislature believed it was imperative to establish an aggressive policy for penalizing the manufacture, sale, and distribution of dangerous drugs.  Senate Standing Committee Report No. 770, House Standing Committee Report No. 1651.

Act 161, Session Laws 2002, amended §§712-1241, 712-1242, and 712-1243 to require that first-time nonviolent drug offenders be sentenced to undergo and complete drug treatment instead of incarceration.  The legislature found that the link between substance abuse and crime is well-established.  The legislature did not wish to diminish the seriousness of crime, but looked to approaching crime as being the result of addiction that is treatable.  The treatment route was expected to produce a reduction in crime and recidivism.  The legislature intended to promote treatment of nonviolent substance abuse offenders, rather than incarceration, as being in the best interests of the individual and the community at large.  Conference Committee Report No. 96-02.

Act 70, Session Laws 2003, amended §712-1249.6 to extend the offense of promoting a controlled substance near schools or school vehicles to include public parks.  The legislature found that public parks serve functions similar to those served by school playgrounds where people congregate for recreation and student activities.  These areas should be free from the bad influence that drug activity can inflict upon Hawaii's youth.  House Standing Committee Report No. 311, Conference Committee Report No. 8.

Act 44, Session Laws 2004, amended §§712-1241, 712-1242, and 712-1243, by eliminating the manufacturing and distribution of methamphetamine elements which are incorporated in a new offense of methamphetamine trafficking [§712-1259].  The mandatory minimum sentences for methamphetamine were deleted because of the creation of the new offense.  House Standing Committee Report No. 495-04.

Act 44, Session Laws 2004, amended §712-1249.6 to make the manufacture of methamphetamine within seven hundred fifty feet of a school or public park a class A felony and expanded the definition of schools to include preschools, kindergarten, and middle schools.  House Standing Committee Report No. 495-04.

Act 44, Session Laws 2004, added §712-1249.7, creating a new offense of promoting a controlled substance through the use of a minor, as part of the Act's comprehensive legislation to address the devastating effects of crystal methamphetamine (commonly known as "ice") abuse in Hawaii.  House Standing Committee Report No. 495-04.

Act 230, Session Laws 2006, amended §712-1241(1) by, among other things, deleting references to §712-1240.6, which was repealed by the Act.

Act 27, Session Laws 2007, amended §712-1242(1) by deleting an obsolete reference [to §712-1240.6].  The legislature repealed §712-1240.6 with Act 230, Session Laws 2006.  However, the reference to that section was not deleted from §712-1242.   Act 27 rectified the oversight.  Senate Standing Committee Report No. 1368.

Case Notes

"Any other substance" in subsection (1)(a) construed; rule of ejusdem generis applied.  56 H. 481, 541 P.2d 1020.

Subsection (1)(a) is not unconstitutional; consumption of compounds to become intoxicated is not a fundamental freedom.  56 H. 481, 541 P.2d 1020.

__________

§§712-1241 To 1250 Commentary:

1.  HRS §329-13.

2.  Id. §329-14.

3.  Id.

4.  Id. §329-15.

5.  Id. §329-16.

6.  Id.

7.  Goth, Medical Pharmacology, 275-292 (1966).

8.  Id.

9.  Id.

10. H.R.S. §329-18.

11. Id. §329-20.

12. Id. §329-1.

13. Kaplan, Proposed Tentative Draft and Commentary, California Legislature, Joint Committee for the Revision of the Penal Code 89-124 (1968).

14. Id.

15. Grollman, Pharmacology and Therapeutics, 251 (1965).

16. Id.

17. Kaplan, op cit.

18. Id.

19. H.R.S. §329-1.

20. Id. §§328-84, 329-3.

21. Id. §328-84.

22. Id. §§329-3, 329-5.

23. Id. §329-5.

24. Id. §329-3.

25. Id. §§328-84, 329-4.



§712-1250.5 - Promoting intoxicating liquor to a person under the age of twenty-one.

§712-1250.5  Promoting intoxicating liquor to a person under the age of twenty-one.  (1)  A person, including any licensee as defined in section 281-1, commits the offense of promoting intoxicating liquor to a person under the age of twenty-one if the person knowingly:

(a)   Sells or offers for sale, influences the sale, serves, delivers, or gives to a person intoxicating liquor, and the person receiving the intoxicating liquor is a person under the age of twenty-one; or

(b)   Permits a person to possess intoxicating liquor while on property under his control, and the person possessing the intoxicating liquor is a person under the age of twenty-one.

(2)  It is a defense to a prosecution for promoting intoxicating liquor to a person under the age of twenty-one that:

(a)   The intoxicating liquor provided to the person under the age of twenty-one was an ingredient in a medicine prescribed by a licensed physician for medical treatment of the person under the age of twenty-one;

(b)   The intoxicating liquor was provided to the person under the age of twenty-one as part of a ceremony of a recognized religion;

(c)   The defendant provided the intoxicating liquor to the person under the age of twenty-one with the belief, which was reasonable under the circumstances, that the person under the age of twenty-one had attained the age of twenty-one;

(d)   The defendant provided the intoxicating liquor to the person under the age of twenty-one with the express consent of the parent or legal guardian and with the belief, which was reasonable under the circumstances, that the person under the age of twenty-one would not consume any portion of the substance;

(e)   The defendant provided the intoxicating liquor to the person under the age of twenty-one with the express consent of the parent or legal guardian and with the belief, which was reasonable under the circumstances, that the person under the age of twenty-one would consume the substance only in the presence of the parent or legal guardian; or

(f)   The intoxicating liquor was possessed by the person under the age of twenty-one to be sold or served as allowed by law.

(3)  The fact that a person engaged in the conduct specified by this section is prima facie evidence that the person engaged in that conduct with knowledge of the character, nature, and quantity of the intoxicating liquor possessed, distributed, or sold.

The fact that the defendant distributed or sold intoxicating liquor to a person under the age of twenty-one is prima facie evidence that the defendant knew the transferee was a person under the age of twenty-one, except as provided in subsection (2)(c).

(4)  Promoting intoxicating liquor to a person under the age of twenty-one is a misdemeanor. [L 1984, c 122, §1; am L 1986, c 342, §4; am L 1987, c 283, §70; am L 1991, c 206, §2; am L 1992, c 207, §2; am L 2006, c 203, §2]

COMMENTARY ON §712-1250.5

Act 122, Session Laws 1984, added the new offense of promoting intoxicating liquor to a minor which prohibits persons from giving liquor to a minor, or allowing a minor to possess intoxicating liquor on property under that person's control.  The legislature believed that the passage of this act would reduce the number of drunk drivers and deaths resulting from drunk driving.  Senate Conference Report No. 40.

Act 207, Session Laws 1992, removed the repeal date of Act 342, Session Laws of Hawaii 1986, to permanently raise the minimum drinking age to twenty-one.  Conference Committee Report No. 9.

Act 203, Session Laws 2006, clarified that individuals who promote liquor to minors are persons who knowingly sell, offer for sale, influence the sale, serve, deliver, or give intoxicating liquor to a person under the age of twenty-one.  House Standing Committee Report No. 1127-06.



§712-1251 - Possession in a motor vehicle; prima facie evidence.

§712-1251  Possession in a motor vehicle; prima facie evidence.  (1)  Except as provided in subsection (2), the presence of a dangerous drug, harmful drug, or detrimental drug in a motor vehicle, other than a public omnibus, is prima facie evidence of knowing possession thereof by each and every person in the vehicle at the time the drug was found.

(2)  Subsection (1) does not apply to:

(a)   Other occupants of the motor vehicle if the substance is found upon the person of one of the occupants therein; or

(b)   All occupants, except the driver or owner of the motor vehicle, if the substance is found in some portion of the vehicle normally accessible only to the driver or owner; or

(c)   The driver of a motor vehicle who is at the time operating it for hire in the pursuit of the driver's trade, if the substance is found in a part of the vehicle used or occupied by passengers. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §712-1251

Subsection (1) of this section establishes a rule of prima facie evidence regarding the possession of a dangerous drug, harmful drug, or detrimental drug when it is found in a motor vehicle.  Section 701-117 sets forth the definition of "prima facie evidence".  Subsection (2) provides that the evidentiary rule does not apply to various occupants of a vehicle under certain circumstances.  If the substance is found upon the person of one of the occupants, then the evidentiary rule does not apply to other occupants of the vehicle.  If it is found in some area of the vehicle normally accessible only to the driver, the rule applies only to the driver.  If a drug is found in the part of a hired or chauffeured vehicle used or occupied by passengers, the evidentiary rule does not apply to the driver but does apply to the passenger or passengers.

When any of the specified substances is found in a vehicle, but not upon the person of one of the occupants, it is almost impossible for the prosecutor to prove actual possession by direct evidence.  However, the inference, in the absence of contrary evidence which raises a reasonable doubt in the mind of the trier of fact, is overwhelming that if, for example, the substance is in that portion of the vehicle to which only the driver and owner have access, that the substance is in fact in the possession and under the control of the owner-occupant or driver-occupant.  The same holds true for the other provisions of subsections (1) and (2).  Therefore, subsections (1) and (2) are designed and provided to let the prosecutor get the case to the jury in situations where direct evidence is difficult to obtain and the weight of a logical inference is sufficient to warrant a special evidentiary rule.

Case Notes

Section permits but does not require the inference of guilt, and is constitutional as applied to dealership quantities of drugs.  61 H. 99, 595 P.2d 1072.



§712-1252 - Knowledge of character, nature, or quantity of substance, or age of transferee; prima facie evidence.

§712-1252  Knowledge of character, nature, or quantity of substance, or age of transferee; prima facie evidence.  (1)  The fact that a person engaged in the conduct specified by any section in this part is prima facie evidence that the person engaged in that conduct with knowledge of the character, nature, and quantity of the dangerous drug, harmful drug, detrimental drug, or intoxicating compounds possessed, distributed, or sold.

(2)  The fact that the defendant distributed or sold a dangerous drug, harmful drug, detrimental drug, or intoxicating compound to a minor is prima facie evidence that the defendant knew the transferee to be a minor. [L 1972, c 9, pt of §1; am L 1984, c 122, §3; am L 1986, c 342, §5; am L 1987, c 283, §70; am L 1991, c 206, §2; am L 1992, c 207, §2; gen ch 1992]

COMMENTARY ON §712-1252

Much of the difficulty in proving possession of a dangerous drug, harmful drug or detrimental drug when the substance is found in a motor vehicle is also present in proving mens rea with respect to (1) the character, nature, or quantity of the substance possessed, dispensed, or sold, and (2) the transferee's status as a minor.  In cases involving offenses defined in this part, direct evidence, on these issues, such as self- incriminating statements, are rare.  Section 712-1252 provides an evidentiary rule analogous to that found in §712-1216 (relating to obscenity offenses).  It permits the prosecution to get its case before the trier of fact on issues where direct evidence is difficult to obtain, but it does not change the prosecution's burden of proof.

SUPPLEMENTAL COMMENTARY ON §712-1252

Act 122, Session Laws 1984, amended this section to include intoxicating liquor in regard to prima facie evidence of knowledge of character, nature, or quantity of substance, or age of transferee because of the creation of a new offense of promoting intoxicating liquor to a minor.

Act 207, Session Laws 1992, removed the repeal date of Act 342, Session Laws of Hawaii 1986, to permanently raise the minimum drinking age to twenty-one.  Conference Committee Report No. 9.



§712-1253 - Penalties under other laws.

§712-1253  Penalties under other laws.  Any penalty imposed for violation of this chapter or chapter 329 is in addition to, and not in lieu of, any civil or administrative penalty or sanction otherwise authorized by law. [L 1972, c 9, pt of §1; am L 1987, c 176, §9]



§712-1254 - Bar to prosecution.

§712-1254  Bar to prosecution.  If a violation of this part or chapter 329 is a violation of a federal law or the law of another state, a conviction or acquittal under federal law or the law of another state for the same act is a bar to prosecution in this State. [L 1972, c 9, pt of §1]



§712-1255 - Conditional discharge.

§712-1255  Conditional discharge.  (1)  Whenever any person who has not previously been convicted of any offense under this chapter or chapter 329 or under any statute of the United States or of any state relating to a dangerous drug, harmful drug, detrimental drug, or an intoxicating compound, pleads guilty to or is found guilty of promoting a dangerous drug, harmful drug, detrimental drug, or an intoxicating compound under section 712-1243, 712-1245, 712-1246, 712-1248, 712-1249, or 712-1250, the court, without entering a judgment of guilt and with the consent of the accused, may defer further proceedings and place the accused on probation upon terms and conditions.  Upon violation of a term or condition, the court may enter an adjudication of guilt and proceed as otherwise provided.

(2)  Upon fulfillment of the terms and conditions, the court shall discharge the person and dismiss the proceedings against the person.

(3)  Discharge and dismissal under this section shall be without adjudication of guilt and is not a conviction for purposes of this section or for purposes of disqualifications or disabilities imposed by law upon conviction of a crime.

(4)  There may be only one discharge and dismissal under this section with respect to any person.

(5)  After conviction, for any offense under this chapter or chapter 329, but prior to sentencing, the court shall be advised by the prosecutor whether the conviction is defendant's first or a subsequent offense.  If it is not a first offense, the prosecutor shall file an information setting forth the prior convictions.  The defendant shall have the opportunity in open court to affirm or deny that the defendant is identical with the person previously convicted.  If the defendant denies the identity, sentence shall be postponed for such time as to permit the trial, before a jury if the defendant has a right to trial by jury and demands a jury, on the sole issue of the defendant's identity with the person previously convicted. [L 1972, c 9, pt of §1; am L 1987, c 176, §10; gen ch 1993]

Case Notes

Conditional discharge procedures are not applicable to offense under §712-1247(1)(e), which is not included among the offenses listed in this section.  58 H. 412, 570 P.2d 1323.

Conditional discharge of defendant under §712-1255 is not a final disposition of the case appealable by the State.  60 H. 576, 592 P.2d 832.

Order granting belated motion for reconsideration or correction of sentence and conditional discharge under section is not a reversal of criminal conviction for purposes of Hawaii Supreme Court rule 2.13 (attorneys convicted of crimes).  73 H. 172, 829 P.2d 1329.



§712-1256 - Expunging of court records.

§712-1256  Expunging of court records.  (1)  Upon the dismissal of such person and discharge of the proceeding against the person under section 712-1255, this person, if the person was not over twenty years of age at the time of the offense, may apply to the court for an order to expunge from all official records all recordation relating to the person's arrest, indictment, or information, trial, finding of guilt, and dismissal and discharge pursuant to this section.

(2)  If the court determines, after hearing, that such person was dismissed and the proceedings against the person discharged and that the person was not over twenty years of age at the time of the offense, it shall enter such order.

(3)  The effect of such order shall be to restore such person, in the contemplation of the law, to the status the person occupied before such arrest or indictment or information.

(4)  No person as to whom such order has been entered shall be held thereafter under any provision of any law to be guilty of perjury or otherwise giving a false statement by reason of the person's failures to recite or acknowledge such arrest or indictment or information, or trial in response to any inquiry made of the person for any purpose. [L 1972, c 9, pt of §1; gen ch 1993]

COMMENTARY ON §§712-1253 TO 1256

Section 712-1253 assures that the penalty provisions of this part as well as of Chapter 329, HRS will not be in lieu of any civil penalties.  This is an addition to the proposed draft.

Section 712-1254 is a double jeopardy provision which represents an addition to the proposed draft.

Section 712-1255 is concerned with the conditional discharge of first offenders.  If a first offender is guilty of promoting a dangerous drug in the third degree, or promoting a harmful drug in the second or third degrees, or promoting a detrimental drug in the second or third degrees, or promoting intoxicating compounds, the first offender qualifies for a conditional discharge.

If the defendant is under 20 years old, §712-1256 provides that the court records may be expunged upon application.  The Code recognizes that many offenders may be young persons who are otherwise without criminal records.  The Code attempts to assure proper sanctions, while at the same time allowing for moderation of punishment and sentencing of first offenders.



§712-1257 - Prohibited cigarette sales of less than twenty.

§712-1257  Prohibited cigarette sales of less than twenty.  (1)  It shall be unlawful to sell single cigarettes or packs of cigarettes containing less than twenty cigarettes.  It further shall be unlawful to sell cigarettes other than in sealed packages originating with the manufacturer and bearing the health warning required by law.

(2)  As used in this section, "to sell" includes:  to solicit and receive an order for; to have, or keep, or offer, or expose for sale; to deliver for value or in any other way than purely gratuitously; to peddle; to keep with intent to sell; and to traffic in.

(3)  "Sale" includes every act of selling as defined in [subsection (2)].

(4)  Any person who violates subsection (1), shall be fined not more than $2,500 for the first offense.  Any subsequent offense shall subject the person to a fine of not less than $100 and not more than $5,000.  Any person who knowingly violates subsection (1) shall be guilty of a class C felony. [L 1996, c 53, §1; am L 2000, c 201, §2]

Cross References

Sale of tobacco to minors, see §709-908.

COMMENTARY ON §712-1257

Act 53, Session Laws 1996, added this section to prohibit the sale of single cigarettes or cigarettes in packs of less than twenty and in other than in sealed packages originating with the manufacturer and bearing the required health warning.  The legislature found that the sale of cigarettes in amounts of less than twenty was specifically aimed at minors.  The legislature sought to prevent the distribution of cigarettes to minors through quantity and price control.  House Standing Committee Report No. 924-96, Senate Standing Committee Report No. 2013.

Act 201, Session Laws 2000, amended this section by increasing to a class C felony the penalty for anyone who knowingly sells single cigarettes or packs of cigarettes containing less than twenty cigarettes.  Conference Committee Report No. 108.



§712-1270 - Places used to commit offenses against public health and morals, a nuisance.

[PART V.]  NUISANCE ABATEMENT

§712-1270  Places used to commit offenses against public health and morals, a nuisance.  Every building, premises, or place used for the purpose of violating those laws pertaining to offenses against public health and morals contained in parts I, II, and IV of this chapter, except offenses under part IV which do not involve the manufacture or distribution of drugs, and every building, premises, or place in or upon which the violations are held or occur in parts I, II, and IV, is a nuisance that shall be enjoined, abated, and prevented, regardless of whether it is a public or private nuisance. [L 1979, c 181, pt of §2; am L 1990, c 158, §1; am L 1996, c 246, §1]

COMMENTARY ON §712-1270

Act 181, Session Laws 1979, established this part to provide a remedy to abate as nuisances, offenses against public health and morals in the nature of offenses defined as prostitution, the display of indecent matter, and the like.  It is based largely on sections 11225 to 11235 of the California Penal Code.

Act 158, Session Laws 1990, amended this section to expand the nuisance law to permit closure of premises where drug offenses repeatedly occur.  The legislature emphasized that this amendment is not intended to be applied to innocent landlords whose property may be inadvertently involved in drug offenses.  Conference Committee Report No. 30.

Case Notes

Cannot be used to abate gambling offenses.  5 H. App. 463, 701 P.2d 175.



§712-1270.3 - Citizen's rights.

[§712-1270.3]  Citizen's rights.  Any citizen who brings a nuisance abatement suit against a place used for the purpose of committing drug offenses under part IV of this chapter or who files a complaint with the local police or drug nuisance abatement unit of the department of the attorney general shall be entitled to the same rights and protections of victims and witnesses in criminal proceedings in accordance with chapter 801D. [L 2004, c 44, §25]



§712-1270 - .

§712-1270.5  Injunctions against persons.  Nothing in this part shall be construed to prohibit injunctions against persons causing, maintaining, aiding, abetting, or permitting a nuisance from entering or residing in any public or private building, premises, or place, in or upon which the nuisance exists. [L 1998, c 286, §1; am L 2005, c 123, §2]



§712-1271 - Suit to abate.

§712-1271  Suit to abate.  (1)  Whenever there is reason to believe that a nuisance as defined in this chapter is in existence, kept, or maintained in any county, the attorney general of the State or the prosecutor or prosecuting attorney of the respective counties shall, or any citizen of the State residing within such county may in the citizen's own name, or any organization, including, but not limited to a tenant organization within such county may in the organization's own name, maintain a suit to abate and prevent the nuisance and to perpetually enjoin the person or persons causing, maintaining, aiding, abetting, or permitting the nuisance, or the owner, lessee, or agent of the building, premises, or place in or upon which the nuisance exists from directly or indirectly causing, maintaining, aiding, abetting, or permitting the nuisance.

(2)  No action authorized under this part which seeks to abate or prevent a nuisance shall be filed or maintained against the State or any political subdivision thereof. [L 1979, c 181, pt of §2; gen ch 1993; am L 1996, c 246, §2; am L 1998, c 286, §2; am L 2005, c 123, §3]



§712-1271.5 - Standard of proof.

[§712-1271.5]  Standard of proof.  Except as may be otherwise expressly provided, the civil causes of action in this part shall be proved by a preponderance of the evidence. [L 2005, c 123, pt of §1]



§712-1271.6 - Protective order.

[§712-1271.6]  Protective order.  If proof of the existence of the nuisance depends, in whole or in part, upon the affidavits or testimony of witnesses who are not law enforcement officers, the court, upon a showing of prior threats of violence or acts of violence by any defendant may issue orders to protect those witnesses including, but not limited to, the nondisclosure of the name, address, or any other information that may identify those witnesses. [L 2005, c 123, pt of §1]



§712-1272 - Temporary writ.

§712-1272  Temporary writ.  Whenever the existence of a nuisance is shown in a suit brought under this part to the satisfaction of the court or the judge thereof, either by verified petition or affidavit, or both, the court or judge thereof shall allow a temporary writ of injunction to abate and prevent the continuance or recurrence of such nuisance, which injunction may include a provision prohibiting the person or persons causing, maintaining, aiding, abetting, or permitting the nuisance from residing in or entering into the building, premises, or place in or upon which the nuisance exists.  The petition in such suit need not be verified, except in those suits brought by a citizen in the citizen's own name, or those suits brought by an organization in its own name, but shall be signed by the party bringing the same and shall include a certification that the complainant believes the allegations of the petition to be true. [L 1979, c 181, pt of §2; gen ch 1993; am L 1996, c 246, §3; am L 2005, c 123, §4]



§712-1273 - Suit to have precedence.

§712-1273  Suit to have precedence.  The suit when brought shall have precedence over all cases, excepting criminal proceedings, election contests, and hearings on injunctions, and in the suit evidence of the general reputation of the building, premises, place, or persons, and of the use or threat of violence shall be admissible for the purpose of proving the existence of the nuisance. [L 1979, c 181, pt of §2; am L 1996, c 246, §4; am L 1998, c 286, §3; am L 2005, c 123, §5]



§712-1274 - Failure to prosecute.

§712-1274  Failure to prosecute.  If the petition is filed by a citizen or by an organization, it shall not be dismissed by the complainant or for want of prosecution except upon a sworn statement by the complainant or the complainant's attorney, setting forth the reasons why the suit should be dismissed, and the dismissal ordered by the court.  In case of failure to prosecute any such suit with reasonable diligence, or at the request of the complainant, the court, in its discretion, may substitute any other citizen or organization, including, but not limited to the attorney general or the prosecutor or prosecuting attorney of the county consenting thereto for the complainant.  If a suit is brought by a citizen or by an organization and the court finds that there was no reasonable ground or cause therefor, the costs shall be taxed against such citizen or organization, except that no costs shall be taxed against state or county organizations. [L 1979, c 181, pt of §2; am L 1996, c 246, §5]



§712-1275 - Order of abatement.

§712-1275  Order of abatement.  If the existence of a nuisance is established in a suit as provided herein, an order of abatement shall be entered as a part of the judgment in the case, which order shall include a provision permanently prohibiting the person or persons causing, maintaining, aiding, abetting, or permitting the nuisance, if said person or persons are a party to the proceeding, from residing in or entering into the building, premises, or place in or upon which the nuisance exists.  The court, on the application of the person, may suspend the prohibition if the person is participating in a court-approved treatment and monitoring program which addresses the person's conduct which caused the nuisance.  If the court determines that the person has successfully completed the program and that the person is not likely to again create a nuisance, the court may dissolve the injunction against the person.  In the event that the court determines that an injunction against the person or persons causing, maintaining, aiding, abetting, or permitting the nuisance will not completely abate the nuisance or that one or more of the persons causing, maintaining, aiding, abetting, or permitting the nuisance are not parties to the proceeding, the court shall also direct the effectual closing of the building, premises, or place, against its use for any purpose, and that it be kept closed for a period not exceeding one year, unless sooner released, as provided by section 712-1277.  While the order remains in effect as to closing, the building, premises, or place shall remain in the custody of the court.  The court's orders may also include, but are not limited to, an order suspending or revoking any business, professional, operational, or liquor license. [L 1979, c 181, pt of §2; am L 1996, c 246, §6; am L 2005, c 123, §6]



§712-1276 - Costs and expenses.

§712-1276  Costs and expenses.  For any attorneys' fees, costs, or expenses incurred in the closing of the building, premises, or place and keeping it closed, or incurred in enforcing the injunction prohibiting the person or persons causing, maintaining, aiding, abetting, or permitting the nuisance from residing or entering into the building, premises, or place in or upon which the nuisance exists, as well as the attorneys' fees, costs, and expenses incurred by the party bringing the action, a reasonable sum shall be allowed by the court. [L 1979, c 181, pt of §2; am L 1996, c 246, §7; am L 2004, c 44, §27; am L 2005, c 123, §7]



§712-1277 - Owner not guilty of contempt; may pay costs.

§712-1277  Owner not guilty of contempt; may pay costs.  If the owner of the building, premises, or place has not been guilty of any criminal contempt of court in the proceedings, and appears and pays all costs, fees, and allowances which are a lien on the building, premises, or  place and files a bond in a reasonable amount to be fixed by the court, with sureties, to be approved by the court or judge, conditioned that the owner will immediately abate any such nuisance that may exist at such building, premises, or place and prevent the same from being established or kept thereat for a period of one year thereafter, the court or the judge thereof, may, if satisfied of the owner's good faith, order the building, premises, or place closed under the order of abatement canceled so far as the same may relate to the closing of said building, premises, or place.  The release of the building, premises, or place under the provisions of this section does not release it from any judgment, lien, penalty, or liability to which it may be subject by law. [L 1979, c 181, pt of §2; gen ch 1993; am L 1996, c 246, §8]



§712-1277.5 - Contempt.

[§712-1277.5]  Contempt.  Any person who knowingly violates any order issued pursuant to this part shall be subject to civil contempt as well as punishment for criminal contempt of court under section 710-1077.  Nothing in this section shall be construed in any way to preclude or preempt a criminal prosecution for violation of a controlled substance offense or any other criminal offense. [L 2005, c 123, pt of §1]



§712-1278 - Fine, costs, lien on place.

§712-1278  Fine, costs, lien on place.  Any attorneys' fees, costs, expenses, and fines imposed against any owner of a business, premises or place in any proceedings under this part shall be a lien upon such business, premises, or place, to the extent of the interest of such person therein, enforceable and collectible by execution issued by the order of the court. [L 1979, c 181, pt of §2; am L 1996, c 246, §9; am L 2004, c 44, §28]



§712-1279 - Termination of lease.

§712-1279  Termination of lease.  The notice by the owner of any business, premises, or place to the lessee that the lease will be revoked if the lessee continues the maintenance of the nuisance, and other action taken to revoke the lease or to obtain the termination of the nuisance shall be given appropriate consideration by the court in the determination of a criminal contempt action brought against the owner in connection with abatement procedures of this part. [L 1979, c 181, pt of §2; gen ch 1993; am L 1996, c 246, §10]



§712-1280 - Place.

§712-1280  Place.  "Place" as used in this part means any building, structure, or place, or any separate part or portion thereof, whether permanent or not, or the ground itself. [L 1979, c 181, pt of §2; am L 1996, c 246, §11]

COMMENTARY ON §§712-1270 TO 1280

Act 181, Session Laws 1979, established this part to provide a remedy to abate as nuisances, offenses against public health and morals in the nature of offenses defined as prostitution, the display of indecent matter, and the like.  It is based largely on sections 11225 to 11235 of the California Penal Code.

In enacting §712-1279, the legislature thought it desirable to place the burden upon the property owner to take appropriate action against the lessee to abate the nuisance, but felt that a categorical mandate requiring notice of revocation might raise collateral problems, particularly where chains of subleases were involved.  Accordingly, the legislature chose to require the courts to consider the giving of notice and other actions the owner may or may not have taken to abate the nuisance when deliberating upon the issue of criminal contempt.  Senate Standing Committee Report No. 892 (1979) states:

"Such treatment prevents the imposition of penalty against the owner who may not have technically given notice but who, under peculiar circumstances, may have taken other reasonable and possibly more effective measures to abate the nuisance, and thereby acted in...good faith."

Act 158, Session Laws 1990, amended this section to expand the nuisance law to permit closure of premises where drug offenses repeatedly occur.  The legislature emphasized that this amendment is not intended to be applied to innocent landlords whose property may be inadvertently involved in drug offenses.  Conference Committee Report No. 30.

Act 246, Session Laws 1996, amended §§712-1270 to 712-1280, by, inter alia, allowing any organization to bring a nuisance abatement suit and providing that the court may order that the person causing the nuisance be excluded from the premises under certain conditions.  The Act also allowed the abatement of a nuisance that involves the manufacture as well as the distribution of drugs, and made the language in the statutes more consistent and comprehensive by referring to "buildings" and "premises" as well as a "place".  The legislature believed that places used for illicit drugs, prostitution, or pornography were major factors contributing to the decline of neighborhoods, and that permitting any organization to bring a nuisance abatement action and allowing a court to exclude persons causing the nuisance strengthened part IV of chapter 712 to deal with these problems.  Conference Committee Report No. 35, Senate Standing Committee Report No. 2618.

Act 286, Session Laws 1998, added §712-1270.5 to allow injunctions against entering or residing in any public or private building, premises, or place to issue against the person causing the nuisance.  The legislature found that in 1996, Act 246 was passed, which amended various sections in chapter 712.  The purpose of Act 246 was to allow organizations to maintain nuisance abatement suits and thereby obtain injunctive relief against persons utilizing certain buildings, premises, or places, to commit offenses against public health and morals.  The legislature also found that the department of the prosecuting attorney, relying on Act 246, began to move for injunctions barring prostitutes from certain areas of Waikiki.  The legal reasoning upon which Act 246 was applied to prostitutes was that prostitutes who solicit on public streets aggressively hinder both pedestrian and vehicular traffic and harass visitors to the point where their activity becomes a public nuisance.  However, the circuit courts denied the motions for injunctions against prostitutes on the grounds that the nuisance abatement statute did not expressly apply to individuals.

In passing Act 246, the legislature expressly intended that the court could order, as part of the abatement of the nuisance, the exclusion of the person causing the nuisance from the place, building, or premises involved.  Act 286 will solve the apparent ambiguity in the law by specifically stating that nothing in the nuisance abatement law prohibits injunctions against persons causing the nuisance.  House Standing Committee Report No. 613-98, Conference Committee Report No. 93.

Act 286, Session Laws 1998, amended §712-1271 to provide that no actions authorized under part V of chapter 712 which seeks to abate or prevent a nuisance shall be filed or maintained against the State or any political subdivision thereof.  Conference Committee Report No. 93.

Act 286, Session Laws 1998, amended §712-1273 to allow evidence of a person's general reputation to be introduced to prove the existence of a nuisance.  Conference Committee Report No. 93.

Act 44, Session Laws 2004, added §712-1270.3 and amended §§712-1276 and 712-1278, to allow citizens to recover attorneys' fees and to receive the same protection as crime victims do.  House Standing Committee Report No. 495-04.

Act 123, Session Laws 2005, added §712-1271.5, to establish that a preponderance of the evidence is the standard of proof applicable to nuisance abatement actions, §712-1271.6, to authorize a court to issue a protective order to prevent the disclosure of the identity of a witness when presented with evidence of acts of violence or prior threats of violence by any defendant in a nuisance abatement action, and §712-1277.5, to subject an individual who knowingly violates a protective order to civil as well as criminal contempt of court.

Act 123 also amended §§712-1270.5, 712-1271, 712-1272, 712-1273, 712-1275, and 712-1276 to, among other things, allow injunctions against persons who maintain, aid, abet, or permit a nuisance from entering or residing in any place where the nuisance exists and enable a court to enter an order suspending or revoking any business, professional, operational, or liquor license if the holder of the license is involved in maintaining, aiding, abetting, or permitting the nuisance.  The legislature found that the Act would encourage neighborhood residents to report community nuisances such as drug activity by increasing the protections for witnesses in nuisance abatement actions, expanding the scope of injunctions to include persons associated with the nuisance, and providing law enforcement additional tools to abate a nuisance.  Conference Committee Report No. 11, House Standing Committee Report No. 1288, Senate Standing Committee Report No. 638.






CHAPTER 712A - FORFEITURE

§712A-1 - Definitions.

§712A-1  Definitions.  In this chapter, unless a different meaning plainly is required:

"Attorney general" means the attorney general or deputy attorneys general of the State of Hawaii.

"Contraband" means any property the possession of which is illegal.

"Controlled substances" means a drug, substance, or immediate precursor in schedules I through V of chapter 329, part II.

"Covered offense" means any crime set forth in section 712A-4 or any other offense for which forfeiture is provided by the law relating to a particular offense.

"Enterprise" includes any sole proprietorship, partnership, corporation, association, or any union or group of individuals associated for a particular purpose although not a legal entity.

"Interest-holder" means a person in whose favor there is a security interest or who is the beneficiary of a perfected encumbrance pertaining to an interest in property.

"Law enforcement officer" means any public servant, whether employed by the State or subdivisions thereof or by the United States, vested by law with a duty to maintain public order, to make arrests for offenses, or to enforce the criminal laws, whether that duty extends to all offenses or is limited to a specific class of offenses.  The attorney general, deputy attorneys general, county prosecuting attorneys, and deputy prosecuting attorneys engaged in the enforcement of criminal laws are included in the definition of the term law enforcement officer.

"Owner" means a person who is not a secured party within the meaning of section 490:9-102 and who has an interest in property, whether legal or equitable.  A purported interest which is not in compliance with any statute requiring its recordation or reflection in public records in order to perfect the interest against a bona fide purchaser for value shall not be recognized as an interest against this State in an action pursuant to this chapter.  An owner with power to convey property binds other owners, and a spouse binds the person's spouse, by any act or omission.

"Person" includes any individual or entity capable of holding a legal or beneficial interest in property.

"Person known to have an interest" means a person whose interest in property is reflected in the public records in which the person's interest is required by law to be recorded or reflected in order to perfect the person's interest.  If a person's interest in property is not required by law to be reflected in public records in order to perfect the person's interest in the property, a person shall be known to have an interest only if such interest can be readily ascertained at the time of the commencement of the forfeiture action pursuant to this chapter.

"Proceeds" means anything of value, derived directly or indirectly from or realized through unlawful activity.

"Property" means real property, including things growing on, affixed to, and found on land; tangible and intangible personal property, including currency, instruments, vehicles, boats, aircraft or any other kind of conveyance; and all rights, privileges, interests, claims, and securities pertaining to such property.

"Prosecuting attorney" means the prosecuting attorney or deputy prosecuting attorneys of the various counties, or the attorney general or deputy attorneys general when engaged in the prosecution of a criminal offense.

"Seizing agency" means any department or agency of this State or its political subdivisions which regularly employs law enforcement officers, and which employed the law enforcement officer who seized property for forfeiture, or such other agency as the seizing agency may designate in a particular case by its chief executive officer or designee.

"Seizure for evidence" means seizure of property by a law enforcement officer.

"Seizure for forfeiture" means seizure of property by a law enforcement officer coupled with an assertion by the seizing agency or by a prosecuting attorney that the property is subject to forfeiture. [L 1988, c 260, pt of §1; gen ch 1993; am L 1994, c 178, §1; am L 2000, c 241, §7]

COMMENTARY ON §712A-1

Act 178, Session Laws 1994, amended this section by adding "seizure for evidence" as a new definition.  Conference Committee Report No. 27.

Act 241, Session Laws 2000, amended this section by amending the definition of "owner" by changing the section referred to for the meaning of "secured party" from §490:9-105(1) to §490:9-102.  This amendment was to make the UCC section referred to consistent with the new article 9, added by this Act.



§712A-2 - Jurisdiction.

§712A-2  Jurisdiction.  (1)  The State may commence an in rem proceeding in the circuit court if the property for which forfeiture is sought is within this State at the time of the filing of the action.

(2)  The State may commence a civil in personam proceeding in the circuit court if the courts of this State have in personam jurisdiction of an owner of or interest-holder in the property.

(3)  The State may commence a criminal in personam proceeding in the court which has in personam jurisdiction of an owner of or interest-holder in the property. [L 1988, c 260, pt of §1; am L 1994, c 178, §2]

COMMENTARY ON §712A-2

Act 178, Session Laws 1994, amended this section to specify when the State may commence in rem, civil in personam, and criminal in personam proceedings.  The legislature recognized the importance of complying with federal case law pertaining to due process and of ensuring that the statutes are as clear as possible on the circumstances and procedures surrounding forfeiture.  Conference Committee Report No. 27.



§712A-3 - Venue.

[§712A-3]  Venue.  An action brought pursuant to this chapter may be brought in the county which the property is seized or in any county where an owner or interest-holder could be complained against for the conduct alleged to give rise to the forfeiture of the property. [L 1988, c 260, pt of §1]



§712A-4 - Covered offenses.

§712A-4  Covered offenses.  Offenses for which property is subject to forfeiture under this chapter are:

(a)   All offenses which specifically authorize forfeiture;

(b)   Murder, kidnapping, gambling, criminal property damage, robbery, bribery, extortion, theft, unauthorized entry into motor vehicle, burglary, money laundering, trademark counterfeiting, insurance fraud, promoting a dangerous, harmful, or detrimental drug, commercial promotion of marijuana, unlawful methamphetamine trafficking, manufacturing of a controlled substance with a child present, promoting child abuse, or electronic enticement of a child which is chargeable as a felony offense under state law;

(c)   The manufacture, sale, or distribution of a controlled substance in violation of chapter 329, promoting detrimental drugs or intoxicating compounds, promoting pornography, promoting pornography for minors, or promoting prostitution, which is chargeable as a felony or misdemeanor offense, but not as a petty misdemeanor, under state law; and

(d)   The attempt, conspiracy, solicitation, coercion, or intimidation of another to commit any offense for which property is subject to forfeiture. [L 1988, c 260, pt of §1; am L 1991, c 166, §1; am L 1997, c 277, §3; am L 1998, c 155, §4 and c 307, §1; am L 1999, c 18, §19; am L 2002, c 200, §4 and c 240, §§5, 11; am L 2006, c 7, §1]

COMMENTARY ON §712A-4

Act 277, Session Laws 1997, amended this section to include the offense of trademark counterfeiting in the offenses for which property is subject to forfeiture under the chapter.  The legislature found that trademark counterfeiting was a recurring problem in Hawaii for retail boutiques and trademark products of the University of Hawaii, and that tourists are often the target for the scams.  The legislature believed that the Act would safeguard not only consumers from the sale of counterfeit products, but would also protect the reputation and quality of trademarks and ensure that trademarks are used for their legitimate and intended purposes.  House Standing Committee Report No. 1620, Senate Standing Committee Report No. 759.

Act 155, Session Laws 1998, made insurance fraud an offense subject to the property forfeiture law.  The purpose of Act 155 was to minimize insurance fraud and maximize savings to Hawaii's consumers by clarifying insurance fraud laws and strengthening effective enforcement.  House Standing Committee Report No. 1259-98, Senate Standing Committee Report No. 2554.

Act 307, Session Laws 1998, amended this section to authorize forfeiture of a person's property if the person is caught breaking into a motor vehicle.  The legislature found that forfeiture of property has proven to be a successful deterrent to criminal activity.  Including unauthorized entry into a motor vehicle as one of the offenses under this section should provide an effective deterrent to the class C felony.  Because unauthorized entry into a motor vehicle included the elements of theft, criminal property damage, and burglary, already covered by the forfeiture law, the legislature found that unauthorized entry into a motor vehicle should also be covered.  Conference Committee Report No. 98.

Act 18, Session Laws 1999, amended this section by deleting the brackets around "trademark counterfeiting,".  Act 277, Session Laws 1997, amended this section by adding trademark counterfeiting as an offense for which property is subject to forfeiture.  Acts 155 and 307, Session Laws 1998, amended this section, adding new offenses for which property is subject to forfeiture; Act 155, insurance fraud and Act 307, unauthorized entry into motor vehicle.  Act 155 amended the 1997 version of this section.  However, Act 307 used the pre-1997 version of the section for amendment, omitting the reference to trademark counterfeiting.  The deletion of the brackets around "trademark counterfeiting," by Act 18, Session Laws 1999, ratified the revisor's replacement of "trademark counterfeiting".  House Standing Committee Report No. 900, Senate Standing Committee Report No. 1239.

Act 200, Session Laws 2002, amended this section to subject to forfeiture, property used in promoting child abuse and electronic enticement of a child.  The legislature found that Act 200 addressed the problem of utilizing computer technology in committing crimes against children.  Senate Standing Committee Report No. 2867, Conference Committee Report No. 36-02.

Act 240, Session Laws 2002, amended this section by including sexual exploitation of a minor within covered offenses subject to forfeiture of property upon conviction.  Conference Committee Report No. 79-02.

Act 7, Session Laws 2006, amended this section by adding unlawful methamphetamine trafficking and manufacturing of a controlled substance with a child present to the offenses that are subject to forfeiture.  Act 7 clarified that the offenses were originally intended to be a part of the Penal Code's section on forfeiture.  Senate Standing Committee Report No. 2559, House Standing Committee Report No. 1115-06.

Case Notes

Unless the offense is one of those enumerated in paragraphs (b) through (d), the offense must "specifically authorize forfeiture" as required by paragraph (a) in order to render the taking of the property lawful; thus, where neither Hawaii administrative rule §13-95-70 nor §13-95-71 specifically authorized forfeiture, appellate court erred in vacating circuit court's orders and judgments regarding forfeiture of boat.  119 H. 245, 195 P.3d 1177.



§712A-5 - Property subject to forfeiture; exemption.

§712A-5  Property subject to forfeiture; exemption.  (1)  The following is subject to forfeiture:

(a)   Property described in a statute authorizing forfeiture;

(b)   Property used or intended for use in the commission of, attempt to commit, or conspiracy to commit a covered offense, or which facilitated or assisted such activity;

(c)   Any firearm which is subject to forfeiture under any other subsection of this section or which is carried during, visible, or used in furtherance of the commission, attempt to commit, or conspiracy to commit a covered offense, or any firearm found in proximity to contraband or to instrumentalities of an offense;

(d)   Contraband or untaxed cigarettes in violation of chapter 245, shall be seized and summarily forfeited to the State without regard to the procedures set forth in this chapter;

(e)   Any proceeds or other property acquired, maintained, or produced by means of or as a result of the commission of the covered offense;

(f)   Any property derived from any proceeds which were obtained directly or indirectly from the commission of a covered offense;

(g)   Any interest in, security of, claim against, or property or contractual right of any kind affording a source of influence over any enterprise which has been established, participated in, operated, controlled, or conducted in order to commit a covered offense;

(h)   All books, records, bank statements, accounting records, microfilms, tapes, computer data, or other data which are used, intended for use, or which facilitated or assisted in the commission of a covered offense, or which document the use of the proceeds of a covered offense.

(2)  Except that:

(a)   Real property, or an interest therein, may be forfeited under the provisions of this chapter only in cases in which the covered offense is chargeable as a felony offense under state law;

(b)   No property shall be forfeited under this chapter to the extent of an interest of an owner, by reason of any act or omission established by that owner to have been committed or omitted without the knowledge and consent of that owner;

(c)   No conveyance used by any person as a common carrier in the transaction of a business as a common carrier is subject to forfeiture under this section unless it appears that the owner or other person in charge of the conveyance is a consenting party or privy to a violation of this chapter;

(d)   No conveyance is subject to forfeiture under this section by reason of any act or omission established by the owner thereof to have been committed or omitted without the owner's knowledge or consent; and

(e)   A forfeiture of a conveyance encumbered by a bona fide security interest is subject to the interest of the secured party if the secured party neither had knowledge of nor consented to the act or omission. [L 1988, c 260, pt of §1; am L 2000, c 249, §§11, 20(2); am L 2002, c 94, §3]

COMMENTARY ON §712A-5

Act 249, Session Laws 2000, amended this section by adding to the list of property subject to seizure and summary forfeiture any untaxed cigarettes violating the cigarette tax and tobacco tax law under chapter 245.

Act 94, Session Laws 2002, by making the cigarette tax stamp law permanent, amended this and other sections.  The legislature sought to ensure compliance with and enforcement of the cigarette tax stamp laws.  House Standing Committee Report No. 502-02.

Case Notes

Cash was not subject to forfeiture where, despite suspicious packaging and shipment of money and positive dog sniff test for drugs, State failed to present sufficient evidence to support finding that defendant had committed a covered offense.  73 H. 229, 832 P.2d 256.

The State must prove the existence of a substantial connection between the currency being forfeited and the illegal activity; where $1,300 of the subject currency was substantially connected to appellant's illegal gambling activity and §712A-11(4) provides that the State need not trace the proceeds exactly, $1,300 was properly ordered forfeited to the State.  104 H. 323, 89 P.3d 823.

Where State failed to prove, by a preponderance of the evidence, that the subject currency of $1,900 seized from appellant's trousers was involved in appellant's gambling transactions, trial court erred in ordering currency forfeited to State; there was no evidence connecting currency to any illegal activity, and absent proof of a substantial connection between the illegal activity and the res, the currency was not subject to forfeiture.  104 H. 323, 89 P.3d 823.



§712A-5.5 - Excessive forfeitures.

[§712A-5.5]  Excessive forfeitures.  The court shall limit the scope of a forfeiture judgment issued pursuant to section [712A-5(1)(b)] to the extent the court finds the effect of the forfeiture is grossly disproportionate to the nature and severity of the owner's conduct.  In determining whether a forfeiture is grossly disproportionate, the court may consider:

(1)  The degree to which the property was used to facilitate the conduct that subjects property to forfeiture and the importance of the property to the conduct;

(2)  The gain received or expected by an owner from the conduct that subjects property to forfeiture and the value of the property subject to forfeiture;

(3)  The nature and extent of the owner's culpability; and

(4)  The owner's effort to prevent the conduct or assist in prosecution. [L 1996, c 104, §2]

COMMENTARY ON §712A-5.5

Act 104, Session Laws 1996, added this section which specifies the criteria that the court may consider in determining whether a forfeiture is grossly disproportionate to the nature and severity of the owner's conduct.  The section applies only to forfeitures instituted under §712A-5(1)(b) dealing with property used to facilitate an offense or an instrumentality used in an offense.  If property were the derivatives or the proceeds of an offense, the property would be tainted and consequently would be forfeited.  House Standing Committee Report No. 409-96.

Case Notes

The State must prove the existence of a substantial connection between the currency being forfeited and the illegal activity; where $1,300 of the subject currency was substantially connected to appellant's illegal gambling activity and §712A-11(4) provides that the State need not trace the proceeds exactly, $1,300 was properly ordered forfeited to the State.  104 H. 323, 89 P.3d 823.

Where State failed to prove, by a preponderance of the evidence, that the subject currency of $1,900 seized from appellant's trousers was involved in appellant's gambling transactions, trial court erred in ordering currency forfeited to State; there was no evidence connecting currency to any illegal activity, and absent proof of a substantial connection between the illegal activity and the res, the currency was not subject to forfeiture.  104 H. 323, 89 P.3d 823.



§712A-6 - Seizure of property.

§712A-6  Seizure of property.  (1)  Personal property subject to forfeiture under this chapter may be seized for forfeiture by a law enforcement officer:

(a)   On process issued pursuant to the rules of civil procedure or the provisions of this chapter including a seizure warrant;

(b)   By making a seizure for forfeiture on property seized on process issued pursuant to law; or

(c)   By making a seizure for forfeiture without court process as follows:

(i)  The seizure for forfeiture is of property seized incident to an arrest or search;

(ii)  The property subject to seizure for forfeiture has been the subject of a prior judgment in favor of the State or any other state or the federal government in forfeiture proceeding;

(iii)  The law enforcement officer has probable cause to believe that the property seized for forfeiture is directly or indirectly dangerous to health or safety;

(iv)  The law enforcement officer has probable cause to believe that the property is subject to forfeiture; or

(v)  The seizure for forfeiture is of perishable natural resources seized and sold, pursuant to section 199-7, prior to forfeiture proceeding.

(2)  Real property subject to forfeiture under this chapter may be seized for forfeiture by a law enforcement officer pursuant to court order following a pre-seizure hearing in the circuit court in the circuit in which the property is located with notice of the pre-seizure hearing to be made to the owners and interest-holders pursuant to section 712A-8.  The court shall order the real property in question to be seized for forfeiture if it finds probable cause that the real property is subject to forfeiture under any provision of the Hawaii Revised Statutes.

(3)  In determining probable cause for seizure, the fact that a firearm, money, or any negotiable instrument was found in proximity to contraband or to instrumentalities of an offense gives rise to an inference that the money, or instrument was the proceeds of contraband or that the firearm, money or instrument was used or intended to be used to facilitate commission of the offense. [L 1988, c 260, pt of §1; am L 1994, c 178, §3; am L 1999, c 233, §2]

COMMENTARY ON §712A-6

Act 178, Session Laws 1994, amended this section to allow real property subject to forfeiture to be seized pursuant to a court order following a pre-seizure hearing, with notice of the pre- seizure hearing given to owners and interest-holders.  The purpose of the amendment was to codify due process requirements in regard to forfeiture pursuant to United States v. Good.  Conference Committee Report No. 27.

Rules of Court

Applicability of Hawaii Rules of Civil Procedure, see HRCP rule 81(b).

Service, see HRCP rules 4, 5.



§712A-7 - Powers and duties of law enforcement officers and agencies.

§712A-7  Powers and duties of law enforcement officers and agencies.  (1)  In the event of a seizure for forfeiture under section 712A-6, the property is not subject to replevin, conveyance, sequestration, or attachment but is deemed to be in the custody of the law enforcement agency making the seizure for forfeiture.  The seizing agency or the prosecuting attorney may authorize the release of the seizure for forfeiture on the property if forfeiture or retention is unnecessary, may transfer the property to any other county, state, or federal agency or may transfer the action to another prosecuting attorney by discontinuing forfeiture proceedings in favor of forfeiture proceedings initiated by the other agency or prosecuting attorney.  An action pursuant to this chapter shall be consolidated with any other action or proceeding pursuant to this chapter relating to the same property upon motion by the prosecuting attorney in either action.

(2)  If property is seized for forfeiture under section 712A-6 pending forfeiture and final disposition, the seizing agency may do any of the following:

(a)   Place the property under constructive seizure by posting notice of seizure for forfeiture on the property or by filing notice of seizure for forfeiture or notice of pending forfeiture in any appropriate public record relating to the property;

(b)   Remove the property to a storage area for safekeeping or, if the property is a negotiable instrument or money, deposit it in an interest bearing account;

(c)   Remove the property to a place designated by the court; or

(d)   Provide for another agency to take custody of the property and remove it to an appropriate location within the jurisdiction of the court.

(3)  As soon as practicable after seizure for forfeiture, the seizing agency shall conduct an inventory and estimate the value of the property seized.  Within twenty days after seizure for forfeiture the seizing agency shall make reasonable efforts to give notice of seizure for forfeiture in the manner provided in section 712A-8(a) or 712A-8(b) to all parties known to have an interest in the seized property.

(4)  In the event of a seizure for forfeiture under section 712A-6, the seizing agency shall send to a prosecuting attorney a written request for forfeiture within thirty days, which shall include a statement of facts and circumstances of the seizure, the appraised or estimated value of the property, and a summary of the facts relied on for forfeiture. [L 1988, c 260, pt of §1; am L 1991, c 166, §2]



§712A-8 - Notice of forfeiture proceedings.

§712A-8  Notice of forfeiture proceedings.  Unless otherwise provided, whenever notice is required under this chapter it shall be given in one of the following ways:

(a)   If the owner's or interest-holder's name and current address are known:

(i)  By personal service; or

(ii)  By mail;

(b)   If the owner's or interest-holder's interest is required by law to be on record with a state or federal agency in order to perfect an interest in the property, but the person's current address is not known, by mailing a copy of the notice by certified mail to any address on the record; or

(c)   If the owner's or interest-holder's address is not known, and is not on record pursuant to paragraph (b), or if the person's interest is not known, by publication in one issue of a newspaper of general circulation in the county in which the seizure occurs. [L 1988, c 260, pt of §1; am L 1991, c 166, §3]



§712A-9 - Commencement of proceedings.

§712A-9  Commencement of proceedings.  (1)  The prosecuting attorney shall determine whether it is probable that the property is subject to forfeiture and, if so, shall initiate administrative or judicial proceedings against the property within forty-five days of receipt of a written request for forfeiture from a seizing agency.  If, on inquiry and examination, the prosecuting attorney determines, with sole discretion, that the proceedings probably cannot be sustained or that justice does not require the institution of proceedings, the prosecuting attorney shall notify the seizing agency, and as soon as practicable authorize the release of the seizure for forfeiture on the property or on any specified interest in it.  A determination by the prosecuting attorney to forego initiation of proceedings shall not be a bar to initiation of proceedings against the same property based on the same circumstances at a later time.

(2)  If the property sought to be forfeited is real property, including fixtures, the prosecuting attorney shall file a lis pendens with respect to the property but shall not be required to pay a filing fee. [L 1988, c 260, pt of §1; am L 1991, c 166, §4]



§712A-10 - Administrative forfeiture.

§712A-10  Administrative forfeiture.  The prosecuting attorney may initiate administrative forfeiture of property other than real property, the estimated value of which is less than $100,000, or of any vehicle or conveyance, regardless of value.  Administrative forfeiture shall be processed in the following manner:

(1)  The prosecuting attorney shall file a petition with the attorney general, pursuant to rules adopted by the attorney general.

(2)  The prosecuting attorney shall give notice of pending forfeiture by making reasonable efforts to serve a copy of the petition in a manner provided in section 712A-8(a) or 712A-8(b) on all persons known to have an interest in the property, together with instructions for filing a claim and cost or in pauperis bond, or a petition for remission or mitigation.

(3)  The attorney general shall give notice of intention to forfeit the property administratively by publication in the manner provided in section 712A-8(c).  Notice by publication shall include:

(a)  A description of the property;

(b)  The estimated value of the property;

(c)  The date and place of the seizure;

(d)  The offense for which the property is subject to forfeiture;

(e)  Instructions for filing a claim and cost or in pauperis bond, or a petition for remission or mitigation; and

(f)  Notice that the property will be forfeited to the State if a claim and cost or in pauperis bond or petition for remission or mitigation is not filed in substantial compliance with this section.

(4)  Persons claiming an interest in the property may file either a petition for remission or mitigation of forfeiture, or a claim and cost or in pauperis bond, but not both, with the attorney general, within thirty days of notice by publication or receipt of written notice, whichever is earlier.  Notwithstanding section 1-29, the thirty-day time period prescribed herein is computed by excluding the first day and including the last day, unless the last day is a Saturday, Sunday, or holiday and then it is also excluded, and the thirty-day time period runs until the end of the next day which is not a Saturday, Sunday, or a holiday.  "Holiday" includes any day designated as a holiday pursuant to section 8-1.

(5)  Any person claiming seized property may seek remission or mitigation of the forfeiture by timely filing a petition with the attorney general.  A petition for remission or mitigation shall not be used to challenge the sufficiency of the evidence to support the forfeiture or the actions of any government official but shall presume a valid forfeiture and ask the attorney general to invoke the executive power to pardon the property, in whole or in part.  The petition shall be signed by the petitioner and sworn on oath before a notary public and shall contain the following:

(a)  A reasonably complete description of the property;

(b)  A statement of the interest of the petitioner in the property, as owner or interest-holder which may be supported by bills of sale, contracts, or mortgages, or other documentary evidence; and

(c)  Facts and circumstances sufficient to show whether the petitioner:

(i)  Owns or holds an interest in the seized property as defined by section 712A-1;

(ii)  Had any knowledge that the property was or would be involved in any violation of the law;

(iii)  Had any knowledge of the particular violation which subjected the property to seizure and forfeiture;

(iv)  Had any knowledge that the user of the property had any record, including arrests, except when the person was acquitted or the charges dismissed due to lack of evidence, for the violation which subjected the property to seizure and forfeiture or for any crime which is similar in nature.

Any subsequent pleadings or written communications alleging matters pertaining to [subparagraph] (b) or (c) of this [paragraph] must also be signed by the petitioner and sworn on oath before a notary public.

(6)  If the attorney general, with sole discretion, determines that remission is not warranted, the attorney general may discretionarily mitigate the forfeiture where the petitioner has not met the minimum requirements for remission but where there are present other extenuating circumstances indicating that some relief should be granted to avoid extreme hardship.  Mitigation may also be granted where the minimum requirements for remission have been met but the overall circumstances are such that the attorney general determines that complete relief is not warranted.  Mitigation shall take the form of a money penalty imposed upon the petitioner which shall be deposited into the criminal forfeiture fund established under section 712A-16.  Extenuating circumstances include:

(a)  Language or culture barrier;

(b)  Humanitarian factors such as youth or extreme age;

(c)  Presence of physical or mental disease, disorder, or defect;

(d)  Limited or peripheral criminal culpability;

(e)  Cooperation with the seizing agency or the prosecuting attorney; and

(f)  Any contributory error on the part of government officials.

(7)  It shall be the duty of the attorney general to inquire into the facts and circumstances alleged in a petition for remission or mitigation of forfeiture.  However, no petitioner is entitled to a hearing on the petition for remission or mitigation.  Hearings, if any, shall be held at the discretion of the attorney general.

(8)  The attorney general shall provide the seizing agency and the petitioner a written decision on each petition for remission or mitigation within sixty days of receipt of the petition unless the circumstances of the case require additional time, in which case the attorney general shall notify the petitioner in writing and with specificity within the sixty-day period that the circumstances of the case require additional time and further notify the petitioner of the expected decision date.

(9)  Any person claiming seized property may seek judicial review of the seizure and proposed forfeiture by timely filing with the attorney general a claim and bond to the State in the amount of ten per cent of the estimated value of the property or in the sum of $2,500, whichever is greater, with sureties to be approved by the attorney general, upon condition that if the claimant fails to prove that claimant's interest is exempt from forfeiture under section 712A-5, the claimant shall pay the State's costs and expenses, including reasonable attorneys fees incurred in connection with a judicial proceeding.  In lieu of a cost bond, a claimant may file an in pauperis bond sworn on oath before a notary public.  An in pauperis bond shall be in the form set out in the appendix to the rules of penal procedure.  The claim shall be signed by the claimant and sworn on oath before a notary public and shall comply with the requirements of section 712A-12(5).  Upon receipt of the claim and bond, the attorney general shall notify the prosecuting attorney who may discretionarily continue to seek forfeiture by petitioning the circuit court for forfeiture of the property within forty-five days of receipt of notice that a proper claim and bond has been filed.  The prosecuting attorney may also elect to honor the claim in which case the prosecuting attorney shall notify the seizing agency and authorize the release of the seizure for forfeiture on the property or on any specified interest in it.

(10)  If a judicial forfeiture proceeding is instituted subsequent to notice of administrative forfeiture pursuant to paragraph (9), no duplicate or repetitive notice shall be required.  The judicial proceeding, if any, shall adjudicate all timely filed claims.  At the judicial proceeding, the claimant may testify, present evidence and witnesses on the claimant's behalf, and cross-examine witnesses who appear at the hearing.  The State may present evidence and witnesses in rebuttal and in defense of its claim to the property and cross-examine witnesses who appear at the hearing.  The State has the initial burden of showing by a preponderance of the evidence that the claimant's interest in the property is subject to forfeiture.  On such a showing by the State, the claimant has the burden of showing by a preponderance of the evidence that the claimant's interest in the property is not subject to forfeiture.

(11)  In the event a claim and bond has not been filed in substantial compliance with this section, or if the attorney general, with sole discretion, determines that remission or mitigation is not warranted, the attorney general shall order forfeited all property seized for forfeiture.  In the event the attorney general, with sole discretion, determines that remission or mitigation is warranted, the attorney general shall notify the seizing agency and the prosecuting attorney and order the release of the seizure for forfeiture on the property or on any specified interest in it.  There shall be no appeal from the attorney general's decision or order of forfeiture or remission or mitigation.

(12)  Administrative proceedings and the adoption of rules under this section are exempt from the requirements of chapter 91, the Hawaii administrative procedure act, and are adjudicatory functions for the purposes of applicable sections of the Hawaii Revised Statutes. [L 1988, c 260, pt of §1; am L 1991, c 166, §5; am L 1994, c 178, §4; am L 1996, c 104, §3]

COMMENTARY ON §712A-10

Act 178, Session Laws 1994, amended this section to clarify how the thirty-day time period for filing a petition for remission or mitigation of forfeiture is computed, and to require that subsequent pleadings or written communications alleging certain matters regarding a petition for remission or mitigation be signed by the petitioner and sworn on oath before a notary public.  The legislature recognized the importance of complying with federal case law pertaining to due process and of ensuring that the statutes are as clear as possible on the circumstances and procedures surrounding forfeiture.  Conference Committee Report No. 27.

Act 104, Session Laws 1996, amended this section to allow both the State and the defendant to present evidence and witnesses, and to cross-examine witnesses, in a forfeiture proceeding.  Act 104 also repealed the sunset provision of the Hawaii omnibus criminal forfeiture act to make the law permanent.  The purpose of Act 104 was to make the omnibus criminal forfeiture act permanent and to ensure that it was fair to persons claiming an interest in the property subject to forfeiture.  Conference Committee Report No. 122.

Case Notes

Administrative and judicial in rem forfeitures under this section and §712A‑12 respectively, are remedial civil sanctions, rather than criminal punishments.  83 H. 141, 925 P.2d 311.

Jeopardy did not attach where defendant failed to file a timely claim for forfeited property pursuant to paragraph (4).  83 H. 141, 925 P.2d 311.



§712A-11 - Judicial forfeiture proceedings; general.

§712A-11  Judicial forfeiture proceedings; general.  (1)  In any judicial or administrative proceeding pursuant to this chapter, the court, on application of the State, may enter any restraining order or injunction, require the execution of satisfactory performance bonds, create receiverships, appoint conservators, appraisers, accountants or trustees, or take any other action to seize, secure, maintain, or preserve the availability of property subject to forfeiture under this chapter, including a warrant for its seizure, whether before or after the filing of a petition for forfeiture, complaint, or indictment.

(2)  If property is seized for forfeiture without a seizure warrant, a prior judicial order of forfeiture, or a hearing pursuant to section 712A-13, a court, on an application filed by an owner or interest-holder within fifteen days after notice of its seizure for forfeiture or actual knowledge of it, whichever is earlier, and complying with the requirements for claims in section 712A-12, may issue an order to show cause to the seizing agency, with thirty days' notice to the prosecuting attorney, for a hearing on the issue of whether probable cause for forfeiture of the applicant's interest then exists, provided that, the order to show cause shall be set aside upon the filing of a petition for either administrative or judicial forfeiture prior to the hearing, in which event forfeiture proceedings shall be in accordance with this chapter.

(3)  There shall be a rebuttable presumption that any property of a person is subject to forfeiture under this chapter if the State establishes, by the standard of proof applicable to that proceeding, all of the following:

(a)   That the person has engaged in criminal conduct for which property is subject to forfeiture;

(b)   That the property was acquired by the person during the period of the criminal conduct or within a reasonable time after that period; and

(c)   That there was no likely source for the property other than the criminal conduct giving rise to forfeiture.

(4)  A finding that property is the proceeds of criminal conduct giving rise to forfeiture does not require proof that the property is the proceeds [of] any particular exchange or transaction.

(5)  A defendant convicted in any criminal proceeding shall be precluded from subsequently denying the essential allegations of the criminal offense of which the defendant was convicted in any proceeding pursuant to this chapter.  For the purposes of this chapter, a conviction may result from a verdict or plea, including a no contest plea, or deferred acceptance of guilty plea, or no contest plea.

(6)  An acquittal or dismissal in a criminal proceeding shall not preclude civil proceedings under this chapter.

(7)  In any judicial forfeiture proceeding pursuant to this chapter, if a defense is based on an exemption provided for in this chapter, the burden of proving the existence of the exemption is on the claimant or party raising the defense, and it is not necessary to negate the exemption in any petition, application, complaint, or indictment.

(8)  For good cause shown, on motion by the prosecuting attorney, the court may stay discovery against the State in civil forfeiture proceedings prior to trial on a criminal complaint or indictment arising from the same conduct and against a claimant who is a defendant in the criminal proceeding after making provision to prevent loss to any party resulting from the delay.  The stay provided by this subsection shall not be available pending appeal of any order or judgment in the criminal proceeding.

(9)  The court shall receive and consider, at any hearing held pursuant to this chapter, except the hearing on claims pursuant to sections 712A-12(4) through (8) and 712A-13(7), evidence and information which would be admissible under the rules of penal procedure relating to preliminary hearings.

(10)  All property, including all interest in such property, declared forfeited under this chapter vests in this State on the commission of the act or omission giving rise to forfeiture under this chapter together with the proceeds of the property after the act or omission.  Any property or proceeds transferred to any person after the act or omission are subject to forfeiture and thereafter shall be ordered forfeited unless the transferee claims and establishes in a hearing pursuant to this chapter the showings set out in section 712A-5(2). [L 1988, c 260, pt of §1; am L 1991, c 166, §6]

Case Notes

The State must prove the existence of a substantial connection between the currency being forfeited and the illegal activity; where $1,300 of the subject currency was substantially connected to appellant's illegal gambling activity and subsection (4) provides that the State need not trace the proceeds exactly, $1,300 was properly ordered forfeited to the State.  104 H. 323, 89 P.3d 823.

Where State failed to prove, by a preponderance of the evidence, that the subject currency of $1,900 seized from appellant's trousers was involved in appellant's gambling transactions, trial court erred in ordering currency forfeited to State; there was no evidence connecting currency to any illegal activity, and absent proof of a substantial connection between the illegal activity and the res, the currency was not subject to forfeiture.  104 H. 323, 89 P.3d 823.



§712A-12 - Judicial in rem forfeiture proceedings.

§712A-12  Judicial in rem forfeiture proceedings.  (1)  If a forfeiture is authorized by law, it shall be ordered by a court on an action in rem brought by the prosecuting attorney on a verified petition for forfeiture filed in the criminal or civil division of the circuit court.

(2)  A civil in rem action may be brought in addition to or in lieu of the civil and criminal in personam forfeiture procedures set forth in sections 712A-13 and 712A-14 or the administrative forfeiture as set forth in section 712A-10.  Judicial in rem forfeiture proceedings are in the nature of an action in rem and are governed by the rules of civil procedure whether brought in the criminal or civil division of the circuit court, unless a different procedure is provided by law.

(3)  On the filing of a civil in rem action by the State in circuit court the clerk of the court in which the action is filed shall give, and the attorney for the State may give, notice of the filing of the action in the manner provided by section 712A-8 unless the files of the clerk of the court reflect that notice has previously been given.

(4)  An owner of or interest-holder in the property may file a claim against the property, within thirty days after the notice, for a hearing to adjudicate the validity of the claimed interest in the property.  The hearing shall be held by the court without a jury.

(5)  The claim shall be signed by the claimant and sworn on oath before a notary public and shall set forth all the following:

(a)   The name of the claimant;

(b)   The address at which the claimant will accept future mailings from the court or the prosecuting attorney;

(c)   The nature and extent of the claimant's interest in the property;

(d)   The time, transferor and circumstances of the claimant's acquisition of the interest in the property;

(e)   The specific provisions of this chapter relied on in asserting that the property seized for forfeiture is not subject to forfeiture;

(f)   Facts supporting each assertion that the property is not subject to forfeiture;

(g)   Any additional facts supporting the claimant's claim; and

(h)   The precise relief sought.

Copies of the claim shall be mailed to the seizing agency and to the prosecuting attorney.  One extension of thirty days for filing of the claim may be granted upon a written request demonstrating good cause provided that the request is received within the thirty-day period for filing of a claim.

(6)  The hearing on the claim, to the extent practicable and consistent with the interest of justice, shall be held within sixty days after the filing of the petition.  The court may consolidate the hearing on the claim with a hearing on any other claim concerning the same property.

(7)  At the hearing, the claimant may testify, present evidence and witnesses on the claimant's behalf, and cross- examine witnesses who appear at the hearing.  The State may present evidence and witnesses in rebuttal and in defense of its claim to the property and cross-examine witnesses who appear at the hearing.

(8)  The State has the initial burden of showing by a preponderance of the evidence that the claimant's interest in the property is subject to forfeiture.  On such a showing by the State, the claimant has the burden of showing by a preponderance of the evidence that the claimant's interest in the property is not subject to forfeiture.

(9)  In accordance with its findings at the hearing, the court shall order an interest in property returned or conveyed to the claimant, if any, who has established by a preponderance of the evidence that the claimant's interest is not subject to forfeiture.  The court shall order all other property, including all interests in the property, forfeited to the State and proceed pursuant to sections 712A-15 and 712A-16. [L 1988, c 260, pt of §1; am L 1991, c 166, §7; am L 1996, c 104, §4]

COMMENTARY ON §712A-12

Act 104, Session Laws 1996, amended this section to change the State's initial burden of proof standard from "probable cause" to the higher standard of "preponderance of the evidence" that a defendant's property is subject to forfeiture.  Act 104 also repealed the sunset provision of the Hawaii omnibus criminal forfeiture act to make the law permanent.  The purpose of the Act was to make the omnibus criminal forfeiture act permanent and to ensure that it was fair to persons claiming an interest in the property subject to forfeiture.  Conference Committee Report No. 122.

Case Notes

State lacked probable cause to support seizure of cash where trained police dog alerted presence of drugs but no identifiable traces of drugs were discovered.  73 H. 229, 832 P.2d 256.

Administrative and judicial in rem forfeitures under §712A-10 and this section respectively, are remedial civil sanctions, rather than criminal punishments.  83 H. 141, 925 P.2d 311.



§712A-13 - Judicial in personam forfeiture proceedings.

§712A-13  Judicial in personam forfeiture proceedings.  (1)  If a forfeiture is authorized by law, it shall be ordered by a court on a petition for forfeiture filed by the prosecuting attorney in an in personam civil or criminal action.  In any civil in personam action brought under this section, the owner or interest-holder may testify, present evidence and witnesses on the owner or interest-holder's behalf, and cross-examine witnesses who appear at the hearing.  The State may present evidence and witnesses in rebuttal and in defense of its claim to the property and cross-examine witnesses who appear at the hearing.  The State has the initial burden of showing by a preponderance of the evidence that the owner or interest-holder's interest in the property is subject to forfeiture.  On such a showing by the State, the owner or interest-holder has the burden of showing by a preponderance of the evidence that the owner or interest-holder's interest in the property is not subject to forfeiture.

(2)  In any proceeding pursuant to this section, the court, on application of the prosecuting attorney, may enter any order authorized by section 712A-11 or take any other action to seize, secure, maintain or preserve the availability of property subject to forfeiture under this chapter, including a warrant for its seizure, whether before or after the filing of a petition for forfeiture, complaint, or indictment.

(3)  A temporary restraining order under this section may be entered on petition of the State without notice or an opportunity for a hearing if the State demonstrates that:

(a)   There is probable cause to believe that the property with respect to which the order is sought would, in the event of final judgment or conviction, be subject to forfeiture; and

(b)   Provision of notice will jeopardize the availability of the property subject to forfeiture.

A temporary restraining order expires within ten days after the date on which it is entered unless the party against whom it is entered consents to an extension for a longer period or unless after commencing a hearing the court enters or is considering a preliminary injunction.

(4)  Notice of the issuance of the temporary restraining order and an opportunity for a hearing shall be afforded to persons known to have an interest in the property.  The hearing, however, is limited to the issues required to be demonstrated in subsection 3(a) and (b) of this section.

(5)  A hearing requested by any owner or interest-holder concerning a temporary restraining order entered under this section shall be held at the earliest practicable time and before the expiration of a temporary order.

(6)  On a determination of liability or the conviction of a person for conduct giving rise to forfeiture under this title, the court shall enter a judgment of forfeiture of the property described in the petition for forfeiture, and shall also authorize the prosecuting attorney or attorney general, their agents or any other law enforcement officer to seize all property ordered forfeited that was not previously seized or is not then under seizure.  Following the entry of an order declaring the property forfeited, the court, on application of the State, may enter any order authorized by section 712A-11 or take any other action to protect the interest of the State or a political subdivision in the property ordered forfeited.  The filing of the order of forfeiture in the appropriate public records perfects the interest of the State in the property described in the order as of the date that a notice of pending forfeiture or racketeering lien was first filed in the records, which entitles the State to all rights of a secured party as to that property in addition to any other rights or remedies of the State in relation to the property.  Any income accruing to, or derived from, an enterprise or any interest in an enterprise or other property interest that is forfeited under this chapter is also forfeited from the time of the conduct giving rise to forfeiture.  Such income may be used pending procedures subsequent to a verdict or finding of liability to offset ordinary and necessary expenses of the enterprise or property as required by law or that are necessary to protect the interests of the State or a political subdivision.

(7)  Procedures subsequent to the verdict or finding of liability and order of forfeiture shall be as follows:

(a)   Following the entry of an order of forfeiture, the clerk of the court shall give notice of pending forfeiture to owners and interest-holders who have not previously been given notice, if any, in the manner provided in section 712A-8;

(b)   Any owner or interest-holder, other than a party or a defendant in the underlying in personam action, asserting an interest in property that has been ordered forfeited pursuant to such action, within thirty days after initial notice of pending forfeiture or after notice under paragraph (a) of this subsection, whichever is earlier, may file a claim as described in section 712A-12(5), in the court for a hearing to adjudicate the validity of the person's claimed interest in the property;

(c)   The hearing on the claim, to the extent practicable and consistent with the interest of justice, shall be held within sixty days after the order of forfeiture.  The court may consolidate the hearing on the claim with a hearing on any other claim filed by a person other than a party or defendant in the underlying action and concerning the same property;

(d)   The hearing shall be conducted in the manner provided for in rem judicial forfeiture actions including the provisions of section 712A-12(7) and (8).  In addition to testimony and evidence presented at the hearing, the court shall consider the relevant portions of the record of the underlying civil or criminal action that resulted in the order of forfeiture; and

(e)   In accordance with its findings at the hearing, the court may amend the order of forfeiture if it determines that any claimant has established by a preponderance of the evidence that the claimant has a legal interest in the property, and the claimant's interest is property designated as not subject to forfeiture by section 712A-5.

(8)  Except as provided in section 712A-11(2) and subsection (7)(b) of this section, a person claiming an interest in property subject to forfeiture under this section may not:

(a)   Intervene in a trial or an appeal of a criminal or in personam civil case involving the forfeiture of such property; or

(b)   Commence or maintain any action against the State concerning the validity of the alleged interest other than as provided in this chapter.

(9)  In order to facilitate the identification or location of property declared forfeited and to facilitate the disposition of filed or subsequent claims pursuant to this section the court, on application of the State, may order that the testimony of any witness relating to the property forfeited or alleged to be subject to forfeiture be taken by deposition and that any designated book, paper, document, record, recording, electronic or otherwise, or other material which is not privileged be produced at the same time and place and in the same manner as that provided for the taking of depositions under the rules of civil procedure. [L 1988, c 260, pt of §1; am L 1996, c 104, §5]

Revision Note

Throughout this section, "section" or "subsection" substituted for "§" or "paragraph".

COMMENTARY ON §712A-13

Act 104, Session Laws 1996, amended this section to allow both the State and the defendant to present evidence and witnesses, and to cross-examine witnesses, in a forfeiture proceeding.  Act 104 also repealed the sunset provision of the Hawaii omnibus criminal forfeiture act to make the law permanent.  The purpose of Act 104 was to make the omnibus criminal forfeiture act permanent and to ensure that it was fair to persons claiming an interest in the property subject to forfeiture.  Conference Committee Report No. 122.



§712A-14 - Supplemental remedies.

[§712A-14]  Supplemental remedies.  (1)  The court shall order the forfeiture of any other property of an in personam civil or criminal defendant up to the value of the subject property if any of the property subject to forfeiture:

(a)   Cannot be located;

(b)   Has been transferred or conveyed to, sold to, or deposited with a third party;

(c)   Has been placed beyond the jurisdiction of the court;

(d)   Has been substantially diminished in value by any act or omission of a defendant, or a defendant's agent or assignee; or

(e)   Has been commingled with other property which cannot be divided without difficulty.

(2)  In addition to any other remedy provided for by law, if property subject to forfeiture is conveyed, alienated, disposed of, or otherwise rendered unavailable for forfeiture after the filing of a racketeering lien notice or provision of notice of pending forfeiture or after the filing and notice of a civil proceeding or criminal proceeding alleging forfeiture under this chapter, whichever is earlier, the State or seizing agency, on behalf of the State, may institute an action in circuit court against the person named in the racketeering lien or notice of pending forfeiture or the defendant in the civil proceeding or criminal proceeding, and the court shall enter final judgment against the person named in the racketeering lien or notice of pending forfeiture or the defendant in the civil proceeding or criminal proceeding in an amount equal to the fair market value of the property, together with reasonable investigative expenses and attorney fees.  If a civil proceeding is pending, such action shall be filed only in the court where the civil proceeding is pending.

(3)  This section does not limit the right of the State to obtain any order or injunction, receivership, writ, attachment, garnishment, or other remedy authorized under this chapter or appropriate to protect the interests of the State or available under other applicable law. [L 1988, c 260, pt of §1]



§712A-15 - Disposition of claims by court.

[§712A-15]  Disposition of claims by court.  (1)  Following the court's disposition of all claims filed under this chapter, or if no such claims are filed, following the expiration of the period provided in this chapter for the filing of such claims, the State has clear title to property that is the subject of the in rem or in personam petition and the court shall so order.  Title to the forfeited property and its proceeds is deemed to have vested in the State on the commission of the act or omission giving rise to the forfeiture.

(2)  The court, on motion of the prosecuting attorney, may release or convey forfeited personal property to an interest- holder who has satisfied both the prosecuting attorney and the court that all of the following are true:

(a)   The interest-holder has an interest which was acquired in the regular course of business as a financial institution and which is not subject to forfeiture pursuant to section 712A-5;

(b)   The amount of the interest-holder's encumbrance and the fair market value of the property are readily determinable and both amounts have been reasonably established by proof made available by the attorney for the State to the court;

(c)   There are no encumbrances on the property other than encumbrances held by the interest-holder seeking possession; and

(d)   The interest-holder has satisfied the State's interest by tendering the fair market value of the property and the expenses of its sale or disposal by the interest- holder.

(3)  Upon order of the court forfeiting the subject property the attorney general may transfer good and sufficient title to any subsequent purchaser or transferee, and the title shall be recognized by all courts, by this State, and by all departments and agencies of this State and any political subdivision thereof.

(4)  Upon entry of judgment for a claimant or claimants in any proceeding to forfeit property under this chapter such property or interest in property shall be returned or conveyed to the claimant or claimants designated by the court.  If it appears that there was reasonable cause for the seizure for forfeiture or the filing of the complaint, the court shall cause a finding to be entered, and the claimant is not, in such case, entitled to costs or damages.  Nor, in such case, is the person or seizing agency, or its agents, who made the seizure, or the prosecuting attorney or the attorney general liable to suit or judgment on account of such seizure, suit, or prosecution.

(5)  The court shall order any claimant who fails to establish that the claimant's entire interest is exempt from forfeiture under section 712A-5 to pay the costs of any claimant who establishes that the entire interest is exempt from forfeiture under section 712A-5, and the State's costs and expenses of the investigation and prosecution of the matter, including reasonable attorney fees. [L 1988, c 260, pt of §1]



§712A-16 - Disposition of property forfeited.

§712A-16  Disposition of property forfeited.    (1)  All property forfeited to the State under this chapter shall be transferred to the attorney general who:

(a)   May transfer property, other than currency, which shall be distributed in accordance with subsection (2) to any local or state government entity, municipality, or law enforcement agency within the State;

(b)   May sell forfeited property to the public by public sale; provided that for leasehold real property:

(i)  The attorney general shall first offer the holder of the immediate reversionary interest the right to acquire the leasehold interest and any improvements built or paid for by the lessee for the then fair market value of the leasehold interest and improvements.  The holder of the immediate reversionary interest shall have thirty days after receiving written notice within which to accept or reject the offer in writing; provided that the offer shall be deemed to be rejected if the holder of the immediate reversionary interest has not communicated acceptance to the attorney general within the thirty-day period.  The holder of the immediate reversionary interest shall have thirty days after acceptance to tender to the attorney general the purchase price for the leasehold interest and any improvements, upon which tender the leasehold interest and improvements shall be conveyed to the holder of the immediate reversionary interest.

(ii)  If the holder of the immediate reversionary interest fails to exercise the right of first refusal provided in subparagraph (i), the attorney general may proceed to sell the leasehold interest and any improvements by public sale.

(iii)  Any dispute between the attorney general and the holder of the immediate reversionary interest as to the fair market value of the leasehold interest and improvements shall be settled by arbitration pursuant to chapter 658A;

(c)   May sell or destroy all raw materials, products, and equipment of any kind used or intended for use in manufacturing, compounding, or processing a controlled substance or any untaxed cigarettes in violation of chapter 245;

(d)   May compromise and pay valid claims against property forfeited pursuant to this chapter; or

(e)   May make any other disposition of forfeited property authorized by law.

(2)  All forfeited property and the sale proceeds thereof, up to a maximum of three million dollars per year, not previously transferred pursuant to [subsection] (1)(a) of this section, shall, after payment of expenses of administration and sale, be distributed as follows:

(a)   One quarter shall be distributed to the unit or units of state or local government [whose] officers or employees conducted the investigation and caused the arrest of the person whose property was forfeited or seizure of the property for forfeiture;

(b)   One quarter shall be distributed to the prosecuting attorney who instituted the action producing the forfeiture; and

(c)   One half shall be deposited into the criminal forfeiture fund established by this chapter.

(3)  Property and money distributed to units of state and local government shall be used for law enforcement purposes, and shall complement but not supplant the funds regularly appropriated for such purposes.

(4)  There is established in the department of the attorney general a revolving fund to be known as the criminal forfeiture fund, hereinafter referred to as the "fund" in which shall be deposited one-half of the proceeds of a forfeiture and any penalties paid pursuant to section 712A-10(6).  All moneys in the fund shall be expended by the attorney general and are hereby appropriated for the following purposes:

(a)   The payment of any expenses necessary to seize, detain, appraise, inventory, safeguard, maintain, advertise, or sell property seized, detained, or forfeited pursuant to this chapter or of any other necessary expenses incident to the seizure, detention, or forfeiture of such property and such contract services and payments to reimburse any federal, state, or county agency for any expenditures made to perform the foregoing functions;

(b)   The payment of awards for information or assistance leading to a civil or criminal proceeding;

(c)   The payment of supplemental sums to state and county agencies for law enforcement purposes;

(d)   The payment of expenses arising in connection with programs for training and education of law enforcement officers; and

(e)   The payment of expenses arising in connection with enforcement pursuant to the drug nuisance abatement unit in the department of the attorney general.

(5)  The attorney general may, without regard to the requirements of chapter 91, promulgate rules and regulations concerning the disposition of property, the use of the fund, and compromising and paying valid claims against property forfeited pursuant to this chapter.

(6)  Not less than twenty days prior to the convening of each regular session, the attorney general shall provide to the legislature a report on the use of the Hawaii omnibus criminal forfeiture act during the fiscal year preceding the legislative session.  The report shall include:

(a)   The total amount and type of property seized by law enforcement agencies;

(b)   The total number of administrative and judicial actions filed by prosecuting attorneys and the disposition thereof;

(c)   The total number of claims or petitions for remission or mitigation filed in administrative actions and the dispositions thereof;

(d)   The total amount and type of property forfeited and the sale proceeds thereof;

(e)   The total amount and type of property distributed to units of state and local government;

(f)   The amount of money deposited into the criminal forfeiture fund; and

(g)   The amount of money expended by the attorney general from the criminal forfeiture fund under subsection (5) and the reason for the expenditures. [L 1988, c 260, pt of §1; am L 1990, c 197, §2; am L 1991, c 166, §8; am L 1992, c 112, §2; am L 2000, c 249, §§12, 20(2); am L 2001, c 265, §4; am L 2002, c 16, §31 as superseded by c 94, §3; am L 2003, c 63, §2]

Note

Transfer of certain interest earnings to general fund until June 30, 2015.  L 2009, c 79, §30(a)(41).

COMMENTARY ON §712A-16

Act 197, Session Laws 1990, amended this section to require the attorney general to prepare a report to the legislature on the use of the Hawaii omnibus criminal forfeiture act.  The legislature felt it was important to be kept well informed about the use of this powerful tool.  Senate Standing Committee Report No. 2900.

Act 112, Session Laws 1992, amended this section to provide that the holder of the immediate reversionary interest in leasehold real property forfeited to the State under chapter 712A is to be offered the first opportunity to acquire the remaining leasehold interest and any improvements on the property built or paid for by the lessee.  The legislature felt that this amendment adequately protects the rights of innocent property owners and other interest holders while facilitating the disposition of forfeited leasehold properties.  Senate Standing Committee Report No. 2482.

Act 249, Session Laws 2000, amended this section by adding to the list of property which the attorney general is authorized to sell or destroy under subsection (1)(c) any untaxed cigarettes forfeited to the State and transferred to the attorney general for violating the cigarette tax and tobacco tax law under chapter 245.

Act 94, Session Laws 2002, by making the cigarette tax stamp law permanent, amended this and other sections.  The legislature sought to ensure compliance with and enforcement of the cigarette tax stamp laws.  House Standing Committee Report No. 502-02.

Act 63, Session Laws 2003, amended this section by providing that the drug nuisance abatement unit expenses be paid out of the criminal forfeiture fund in the department of the attorney general.  Conference Committee Report No. 31.



§712A-17 - Limitation of actions.

[§712A-17]  Limitation of actions.  Notwithstanding any other provision of law, forfeiture proceedings under this chapter may be commenced at any time within the period in which a criminal proceeding may be instituted for a covered offense pursuant to section 701-108. [L 1988, c 260, pt of §1]



§712A-18 - Victim restitution.

[§712A-18]  Victim restitution.  Nothing herein precludes a court from ordering restitution or reparation to a victim by the defendant as part of a sentence imposed for a violation of a covered offense.  The State shall not be compelled to provide funds for victim restitution or reparation under this chapter. [L 1988, c 260, pt of §1]



§712A-19 - Construction.

[§712A-19]  Construction.  It is the intent of the legislature that this chapter be liberally construed so as to effect the purposes of this chapter. [L 1988, c 260, pt of §1]



§712A-20 - Short title.

[§712A-20]  Short title.  This chapter may be cited as the "Hawaii omnibus criminal forfeiture act." [L 1988, c 260, pt of §1]






CHAPTER 713 - REPEAL AND RECODIFICATION PROVISIONS

§713-1300 - Repeal and recodification.

§713-1300  Repeal and recodification.  [Omitted as functus.]

APPENDIX

1.  EXPLANATORY NOTE ON COMMENTARIES

A.  INTRODUCTORY NOTE ON COMMENTARIES

The Commentary and Supplemental Commentary are published with the Hawaii Penal Code pursuant to §701-105 of the Code.

The Commentary was originally published by the Judicial Council of Hawaii and accompanied the Council's Proposed Draft of the Hawaii Penal Code (1970).  The Proposed Draft of the Code and the Commentary were prepared by the Council's Penal Law Revision Project, chaired by Circuit Judge Masato Doi.  The principal drafters were Frank B. Baldwin, III, formerly Acting Associate Professor of Law, University of California at Davis, California, who served as Project Director, and Don Jeffrey Gelber, who was the Reporter.

The Proposed Draft was subjected to intensive review by the Legislature which enacted the Code in 1972 after making several modifications.  Section 701-105 provides that the Commentary accompanying the Judicial Council of Hawaii's Proposed Draft of the Code, as revised, shall be published and may be used "as an aid in understanding the provisions of this Code, but not as evidence of Legislative intent."  The Supplemental Commentary was prepared by Mr. Gelber and Mr. Wendell Kimura, and is intended, when read together with the original commentary, to constitute the revision contemplated by §701-105.  The Supplemental Commentary attempts to explain the changes which were made by the Legislature to the Proposed Draft at the time of enactment in 1972 and also subsequent Legislative amendments in 1973 and 1974.  It also contains relevant case citations through 1974.

The Legislative purpose in mandating the publication of the commentaries to the Penal Code is dealt with in §701-105 and the commentaries thereon.  An example of judicial use of the Commentary can be found in State v. Nobriga, 56 H. 75, 527 P.2d 1269 (1974).

B.  REVISOR'S NOTE ON COMMENTARIES

The commentaries prepared as described above have been revised by the Office of Revisor of Statutes pursuant to authority granted by the Legislature.

Primarily, the Commentary, prepared by the Judicial Council, was edited to reflect the present text of the Code, where this could be readily done, without wholesale alterations, or where retention of the original comments to nonexistent language invited confusion.  Revision in this respect included deletion of comments rendered irrelevant by legislative departures from the original proposals, addition of explanations to cover new matter, and some recasting of language and repositioning of comments.

Such revision of the Commentary necessitated revision of the Supplemental Commentary.  Accordingly, material found in the Supplemental Commentary was adjusted, some material being transferred to the Commentary and some being omitted.  The Supplemental Commentary was further revised by deleting the case annotations contained therein and placing them under what is styled as "Case Notes" in conformity with the general format of the Hawaii Revised Statutes.  And, wherever possible, the commentaries have been gender neutralized.

Further, the Revisor's Office updated the commentaries by adding notes covering changes to the Code that were adopted in the 1975 through 1993 legislative sessions.

2.  ABBREVIATIONS

Colum. L. Rev.             Columbia Law Review

Eng. Rep.                  English Reports--Full Preprint

F.                         Federal Reporter

F.2d                       Federal Reporter, Second Series

F. Supp.                   Federal Supplement

Haw.                       Hawaii Reports

H.R.S. or HRS              Hawaii Revised Statutes

H.R.Cr.P.                  Hawaii Rules of Criminal

Procedure (1960)

Ill. Cr. Code              Illinois Criminal Code (1961)

M.P.C.                     American Law Institute, Model Penal

Code, Proposed Official

Draft (1962)

Mich. L. Rev.              Michigan Law Review

N.Y.R.P.L.                 New York Revised Penal Law (1965)

Prop. Del. Cr. Code        Proposed Delaware Criminal

Code (1967)

Prop. Mich. Rev. Cr. Code  Proposed Michigan Revised

Criminal Code (1967)

Q.B.                       Queen's Bench Reports

Stan. L. Rev.              Stanford Law Review

U.S.                       United States Supreme Court Reports

Weekly L. R.               Weekly Law Reports (English)

3.  TABLE OF DISPOSITION -- TITLE 37.  CRIMINAL LAW

R = Repealed

________________________________________________________________

Former §     Present §     Former §      Present §

________________________________________________________________

C701         R             711-21 to 23  806-21 to 23

C702         R             711-26 to 42  806-26 to 42

C703         R             711-46 to 51  806-46 to 51

C704         R             711-56        806-56

705-1 to 3   R             711-61 to 64  806-61 to 64

705-4        801-1         711-65, 66    R

705-5        801-5         711-67, 68    806-65, 66

705-5.5      R             711-71 to 73  R

705-6 to 8   801-2 to 4    711-76, 77    R

705C-1 to 12 802-1 to 12   711-78, 79    806-72, 73

C706         R             711-80 to 83  R

C707         R             711-84        806-71

708-1 to 11  803-1 to 11   711-85, 91 to 94   R

708-21 to 24 803-21 to 24  711-96        806-76

708-31 to 38 803-31 to 38  C712          R

709-1 to 19  804-1 to 19   713-1 to 27   832-1 to 27

709-31 to 41 804-31 to 41  713C-1 to 6   833-1 to 6

709-51       804-51        714-1 to 6    834-1 to 6

710-1 to 11  805-1 to 11   715-1 to 19   841-1 to 19

710-12 to 14 R             716-1 to 7    831-1 to 7

710-15       805-12        718-1 to 8    835-1 to 8

711-1, 2     806-1, 2      719-1 to 6    836-1 to 6

711-6 to 10  806-6 to 10   720-1 to 12   842-1 to 12

711-16 to 18 806-16 to 18









TITLE 38 - PROCEDURAL AND SUPPLEMENTARY PROVISIONS

CHAPTER 801 - RIGHTS OF ACCUSED

§801-1 - Indictment or information.

§801-1  Indictment or information.  No person shall be subject to be tried and sentenced to be punished in any court, for an alleged offense, unless upon indictment or information, except for offenses within the jurisdiction of a district court or in summary proceedings for contempt. [PC 1869, c 2, §2; RL 1925, §3931; RL 1935, §5352; RL 1945, §10684; RL 1955, §253-4; HRS §705-4; ren L 1972, c 9, pt of §1]

Cross References

See Const. Art. 1, §10.

Rules of Court

See HRPP rule 7.  Applicability of rules, see HRPP rules 1, 54.



§801-2 - Witnesses; defense.

§801-2  Witnesses; defense.  In the trial of any person on the charge of any offense, he shall have a right to meet the witnesses, who are produced against him, face to face; to produce witnesses and proofs in his own favor; and by himself or his counsel, to examine the witnesses produced by himself, and cross- examine those produced against him; and to be heard in his defense. [PC 1869, c 2, §3; RL 1925, §3932; RL 1935, §5355; RL 1945, §10686; RL 1955, §253-6; HRS §705-6; ren L 1972, c 9, pt of §1]

Cross References

See Const. Art. I, §14.

Rules of Court

Presence of defendant, see HRPP rule 43.

Depositions, discovery and inspection, subpoenas, see HRPP rules 15, 16, 17.  Applicability of rules, see HRPP rules 1, 54.

Case Notes

Confrontation may be waived.  33 F.2d 396; 23 H. 421, 423; 37 H. 477.

Constitutional privilege of being confronted by one's accusers includes knowing what they are saying.  7 H. 319.

Cross-examination, within discretion of trial court.  39 H. 635; 34 F.2d 86.

When a party fails to avail himself of the opportunity to cross-examine, he forfeits such right.  44 H. 82, 352 P.2d 611.

No reversal for error in restricting cross-examination unless the error was prejudicial.  47 H. 185, 389 P.2d 146.

Defendant's constitutional and statutory right to testify in defendant's own defense was violated where judge reproached defendant to follow defendant's attorney's advice and thus refrain from testifying.  78 H. 115 (App.), 890 P.2d 702.

See 7 H. 322; 12 H. 189.



§801-3 - Jury list, witnesses.

§801-3  Jury list, witnesses.  Any person indicted for a crime punishable with imprisonment for life not subject to parole shall, on demand upon the clerk by the person or the person's counsel, have a list of the jurors returned delivered to the person, and shall also have process to summon such witnesses as are necessary for the person's defense. [L 1876, c 40, §42; RL 1925, §4022; RL 1935, §5356; RL 1945, §10687; RL 1955, §253-7; am L 1957, c 282, §6; HRS §705-7; ren L 1972, c 9, pt of §1; gen ch 1993]



§801-4 - Fees not payable by defendant.

§801-4  Fees not payable by defendant.  It shall not be lawful to take, demand, or receive any court fees for the issuing of any process for or on behalf of any person charged with, or indicted for, any felony or as accessory thereto, or with or for any misdemeanor in any court of criminal jurisdiction; nor shall it be lawful to take, demand, or receive any fees from any such person for taking any recognizance of bail, or issuing any writ of habeas corpus, or recording any appearance, or plea to any information, or for discharging any recognizance taken from any such person, or surety or sureties for them, but all costs may be ordered to be paid by the person charged and convicted as part of the judgment. [L 1876, c 40, §35; RL 1925, §4027; RL 1935, §5360; RL 1945, §10688; RL 1955, §253-8; HRS §705-8; ren L 1972, c 9, pt of §1]

Case Notes

Costs as part of sentence.  6 H. 732, 737.

On appeal accrued costs must be paid.  18 H. 341.

Costs can only be taxed as part of punishment, not separately.  23 H. 766, 769.

Where costs are ordered paid on conviction they must be taken into account in imposing maximum penalty.  38 H. 258.



§801-5 - REPEALED.

§801-5  REPEALED.  L 1976, c 131, §2.






CHAPTER 801D - RIGHTS OF VICTIMS AND WITNESSES IN CRIMINAL PROCEEDINGS

§801D-1 - Legislative intent.

[§801D-1]  Legislative intent.  In recognition of the civic and moral duty of victims and witnesses of crimes to cooperate fully and voluntarily with law enforcement and prosecutorial agencies, and in further recognition of the continuing importance of such citizen cooperation to state and local law enforcement efforts and the general effectiveness and well-being of the criminal justice system of this State, the legislature declares its intent, in this chapter, to ensure that all victims and witnesses of crimes are treated with dignity, respect, courtesy, and sensitivity and that the rights extended in this chapter to victims and witnesses of crime are honored and protected by law enforcement agencies, prosecutors, and judges in a manner no less vigorous than the protections afforded criminal defendants. [L 1988, c 261, pt of §1]



§801D-2 - Definitions.

§801D-2  Definitions.  In this chapter:

"Crime" means an act or omission committed by an adult or juvenile that would constitute an offense against the person under the Penal Code of this State.

"Homicide victim" means a person whose death was caused by another person under part II of chapter 707.

"Major developments" means arrest or release of the suspect by the police, case deferral by the police, referral to the prosecutor by the police, rejection of the case by the prosecutor, preliminary hearing date, grand jury date, trial and sentencing dates, and the disposition of the case.

"Surviving immediate family members" means surviving grandparents, parents, siblings, spouse, reciprocal beneficiary, children, and any legal guardian of the homicide victim.

"Victim" means a person against whom a crime has been committed by either an adult or a juvenile.

"Witness" means a person whose testimony or knowledge is desired in any proceeding or investigation by a grand jury or in a criminal investigation, action, prosecution, or proceeding. [L 1988, c 261, pt of §1; am L 1997, c 383, §71]



§801D-3 - Eligibility of victims.

[§801D-3]  Eligibility of victims.  A victim has the rights afforded by this chapter and is eligible for the services under this chapter only if the victim reported the crime to police within three months of its occurrence or discovery, unless the victim had justification to do otherwise. [L 1988, c 261, pt of §1; gen ch 1992]



§801D-4 - Basic bill of rights for victims and witnesses.

§801D-4  Basic bill of rights for victims and witnesses.  (a)  Upon written request, victims and surviving immediate family members of crime shall have the following rights:

(1)  To be informed by the police and the prosecuting attorney of the final disposition of the case.  If the crime charged is a felony, the victim or a surviving immediate family member shall be notified of major developments in the case and whenever the defendant or perpetrator is released from custody.  The victim or a surviving immediate family member shall also be consulted and advised about plea bargaining by the prosecuting attorney;

(2)  To be notified by the prosecuting attorney if a court proceeding to which they have been subpoenaed will not proceed as scheduled;

(3)  To receive protection from threats or harm;

(4)  To be informed by the police, victim/witness counselor, or other criminal justice personnel, of financial assistance and other social services available as a result of being a witness to or a victim of crime, including information on how to apply for the assistance and services;

(5)  To be provided by the court, whenever possible, with a secure waiting area during court proceedings that does not require them to be in close proximity to defendants and families and friends of defendants;

(6)  To have any stolen or other personal property expeditiously returned by law enforcement agencies when the property is no longer needed as evidence.  If feasible, all the property, except weapons, currency, contraband, property subject to evidentiary analysis, and property, the ownership of which is disputed, shall be returned to the person within ten days of being taken; and

(7)  To be informed by the department of public safety of changes planned by the department in the custodial status of the offender that allows or results in the release of the offender into the community, including escape, furlough, work release, placement on supervised release, release on parole, release on bail bond, release on appeal bond, and final discharge at the end of the prison term.

(b)  Upon written request, the victim or the parent or guardian of a minor or incapacitated victim of an offense under section 707-730, 707-731, or 707-732(1)(a) shall have the right to be informed of the human immunodeficiency virus (HIV) status of the person who has been convicted or a juvenile who has been adjudicated under that section and to receive counseling regarding HIV.  The testing shall be performed according to the protocols set forth in section 325-17.  Upon request of the victim, or the parent or guardian of a minor or incapacitated victim, the department of health shall provide counseling.

(c)  Notwithstanding any law to the contrary, the department of public safety, the Hawaii paroling authority, the judiciary probation divisions and branches, and the department of the attorney general shall make good faith efforts to notify the victim of a crime, or surviving immediate family members of a victim, of income received by a person imprisoned for that crime when the imprisoned person has received a civil judgment that exceeds $10,000, a civil settlement that exceeds $10,000, or any income that exceeds $10,000 in one fiscal year, whenever the income is known to the agency, and, in addition, the department of public safety shall make good faith efforts to notify the victim of a crime or surviving immediate family members of a victim, whenever it is known to the agency that a person imprisoned for that crime has a financial account, of which the department of public safety is aware, of a value exceeding $10,000.

(d)  Notwithstanding any law to the contrary, payment of restitution and judgments to victims, or surviving immediate family members of a victim, shall be a precondition for release on parole for any imprisoned person whom the Hawaii paroling authority determines has the financial ability to make complete or partial restitution payments or complete or partial judgment payments to the victim of the person's crime, or to the surviving immediate family members of a victim.

(e)  Notwithstanding any law to the contrary, the State of Hawaii, any political subdivision of the State of Hawaii, any department or agency of the State, any officer of the State, and any employee of the State shall be immune from damages in any lawsuit based on noncompliance with subsection (c) or (d).  Nothing in this subsection shall be construed to prevent disciplinary action against any employee of the State who intentionally fails to comply with subsection (c) or (d) after being warned that compliance is required. [L 1988, c 261, pt of §1; am L 1990, c 164, §29; am L 1991, c 84, §1; am L 1998, c 238, §5; am L 2002, c 201, §2]

Cross References

Counseling and testing of sexual assault victims; testing of charged or convicted person for human immunodeficiency virus status, see §325-16.5.

Notice of escape, see §706-673.

Registration of sex offenders and other covered offenders, see chapter 846E.



§801D-5 - Responsibility for rights and services.

[§801D-5]  Responsibility for rights and services.  (a)  Each county is responsible for the enforcement of rights under section 801D-4.  The courts shall fashion all decisions and orders to enhance the recognition of these rights and the provision of these services, to the extent that they will not conflict with the constitutional rights of the defendant.

(b)  Neither the failure of any state or county officer or employee to carry out the requirements of this section nor compliance with it shall subject the state or county officer or employee to liability in any civil action.  However, such failure may provide a basis for such disciplinary action as may be deemed appropriate by competent authority. [L 1988, c 261, pt of §1]



§801D-6 - Intergovernmental cooperation.

[§801D-6]  Intergovernmental cooperation.  The county prosecutor, the police, local social service agencies, the courts, and all other agencies involved in the criminal justice system shall all cooperate with each other to ensure that victims and witnesses of crime receive the rights and services to which they are entitled under this chapter. [L 1988, c 261, pt of §1]



§801D-7 - Televised testimony.

[§801D-7]  Televised testimony.  Victims and witnesses shall have the right to testify at trial by televised two-way closed circuit video to be viewed by the court, the accused, and the trier of fact. [L 1997, c 320, §2]






CHAPTER 802 - COUNSEL AND OTHER SERVICES FOR INDIGENT CRIMINAL DEFENDANTS

§802-1 - Right to representation by public defender or other appointed counsel.

§802-1  Right to representation by public defender or other appointed counsel.  Any indigent person who is (1) arrested for, charged with or convicted of an offense or offenses punishable by confinement in jail or prison or for which such person may be or is subject to the provisions of chapter 571; or (2) threatened by confinement, against the indigent person's will, in any psychiatric or other mental institution or facility; or (3) the subject of a petition for involuntary outpatient treatment under chapter 334 shall be entitled to be represented by a public defender.  If, however, conflicting interests exist, or if the public defender for any other reason is unable to act, or if the interests of justice require, the court may appoint other counsel.

The appearance of the public defender in all judicial proceedings shall be subject to court approval.

The appearance of a public defender in all hearings before the Hawaii paroling authority or other administrative body or agency shall be subject to the approval of the chairperson of the Hawaii paroling authority or the administrative head of the body or agency involved. [L 1971, c 185, pt of §1; HRS §705C-1; ren L 1972, c 9, pt of §1 and am L 1972, c 44, §1(a); am L 1973, c 76, §1; am L 1976, c 92, §8; am L 1984, c 251, §2; gen ch 1985, 1993]

Case Notes

Failure of appointed counsel to give timely notice of appeal did not foreclose defendant's right to appeal.  57 H. 269, 554 P.2d 236.

Defendant waived right to counsel by not reporting to public defender during five weeks between arraignment and trial.  62 H. 298, 614 P.2d 397.

Indigent defendant charged with offense punishable by term of imprisonment entitled at trial to be assisted by appointed counsel.  80 H. 246 (App.), 909 P.2d 574.

Defendant did not waive right to court-appointed counsel where defendant requested substitute court-appointed counsel and was not afforded reasonable opportunity to show good cause for a substitute court-appointed counsel.  80 H. 262 (App.), 909 P.2d 590.



§802-2 - Notification of right to representation.

§802-2  Notification of right to representation.  In every criminal case or proceeding in which a person entitled by law to representation by counsel appears without counsel, the judge shall advise the person of the person's right to representation by counsel and also that if the person is financially unable to obtain counsel, the court may appoint one at the cost to the State. [L 1971, c 185, pt of §1; HRS §705C-2; ren L 1972, c 9, pt of 1; gen ch 1985]

Case Notes

Failure to advise indigent pro se defendant of right to counsel and to have one appointed at cost to State reversible error.  80 H. 246 (App.), 909 P.2d 574.

No waiver by indigent defendant of right to counsel where trial court failed to conduct the necessary inquiry with defendant to ensure that defendant had knowingly and intelligently waived right to be represented by counsel at trial and to have one appointed if indigent.  80 H. 246 (App.), 909 P.2d 574.



§802-3 - Request for appointment of counsel.

§802-3  Request for appointment of counsel.  Any person entitled to representation by a public defender or other appointed counsel may at any reasonable time request any judge to appoint counsel to represent the person. [L 1971, c 185, pt of §1; HRS §705C-3; ren L 1972, c 9, pt of §1 and am L 1972, c 44, §1(b); gen ch 1985]



§802-4 - Determination of indigency.

§802-4  Determination of indigency.  Unless otherwise ordered by the court, the determination of indigency shall be made by a public defender, subject to review by the court.  Such determination shall be based upon an appropriate inquiry into the financial circumstances of the person seeking legal representation and an affidavit or a certificate signed by such person demonstrating the person's financial inability to obtain legal counsel.  A person shall waive the person's right to counsel by refusing to furnish any information pertinent to the determination of indigency. [L 1971, c 185, pt of §1; HRS §705C-4; ren L 1972, c 9, pt of §1 and am L 1972, c 44, §1(c); gen ch 1985]

Case Notes

Factors to be considered in determination of indigency.  56 H. 23, 525 P.2d 1108.



§802-5 - Appointment of counsel; compensation.

§802-5  Appointment of counsel; compensation.  (a)  When it shall appear to a judge that a person requesting the appointment of counsel satisfies the requirements of this chapter, the judge shall appoint counsel to represent the person at all stages of the proceedings, including appeal, if any.  If conflicting interests exist, or if the interests of justice require, the court may appoint private counsel, who shall receive reasonable compensation for necessary expenses, including travel, the amount of which shall be determined by the court, and reasonable fees pursuant to subsection (b).  All expenses and fees shall be ordered by the court.  Duly ordered payment shall be made upon vouchers approved by the director of finance and warrants drawn by the comptroller.

(b)  The court shall determine the amount of reasonable compensation to appointed counsel, based on the rate of $90 an hour; provided that the maximum allowable fee shall not exceed the following schedule:

(1)  Any felony case                         $6,000

(2)  Misdemeanor case - jury trial            3,000

(3)  Misdemeanor case - jury waived           1,500

(4)  Appeals                                  5,000

(5)  Petty misdemeanor case                     900

(6)  Any other type of administrative or judicial proceeding, including cases arising under section 571‑11(1), 571‑14(a)(1), or 571‑14(a)(2)                            3,000.

Payment in excess of any maximum provided for under paragraphs (1) to (6) may be made whenever the court in which the representation was rendered certifies that the amount of the excess payment is necessary to provide fair compensation and the payment is approved by the administrative judge of that court.

(c)  The public defender and the judiciary shall submit to the department of budget and finance for inclusion in the department's budget request for each fiscal biennium, the amount required for each fiscal year for the payment of fees and expenses pursuant to this section. [L 1971, c 185, pt of §1; HRS §705C-5; ren L 1972, c 9, pt of §1; am L Sp 1981 1st, c 22, §1; gen ch 1985; am L 1987, c 227, §1; am L 2004, c 202, §78; am L 2005, c 86, §§1, 2; am L 2006, c 133, §1]

Case Notes

Total fees cannot exceed twice the maximum scheduled fee.  66 H. 366, 663 P.2d 630.

The language of this section does not empower the Hawaii supreme court to compensate attorneys for services rendered before the United States Supreme Court.  95 H. 28, 18 P.3d 890.

"Case" means all matters within numbered case, not each count. 6 H. App. 20, 709 P.2d 105.

Where record indicated petitioner did not waive right to appeal and trial counsel did not take steps to prosecute appeal, petitioner's allegation of denial of effective assistance of counsel on appeal presented colorable claim for post-conviction relief.  81 H. 185 (App.), 914 P.2d 1378.

Discussed:  97 H. 1, 32 P.3d 647.



§802-6 - Subsequent ability to pay counsel.

§802-6  Subsequent ability to pay counsel.  If at any time after counsel is appointed, the court having jurisdiction in the matter is satisfied that the defendant is financially able to obtain counsel or to make partial payment for the representation, the court may terminate the appointment of counsel, unless the person so represented is willing to pay therefor.  If appointed counsel continues the representation, the court shall direct payment for such representation as the interests of justice may dictate.  Any payments directed by the court shall be general fund realizations.

If at any time after the counsel's appointment counsel should have reason to believe that a defendant is financially able to obtain counsel or to make partial payment for counsel, it shall be the counsel's duty to so advise the court so that appropriate action may be taken. [L 1971, c 185, pt of §1; HRS §705C-6; ren L 1972, c 9, §1; gen ch 1985]



§802-7 - Litigation expenses.

§802-7  Litigation expenses.  The court may, upon a satisfactory showing that a criminal defendant is unable to pay for transcripts or witness fees and transportation, or for investigatory, expert or other services, and upon a finding that the same are necessary for an adequate defense, direct that such expenses be paid from available court funds or waived, as the case may be; provided that where the defendant is represented by the state public defender or by other counsel appointed by the court except for such other counsel appointed by the court for reasons of conflict of interest on the part of the public defender, the public defender shall pay for or authorize payment for the same, if the public defender determines that the defendant is unable to pay for the same and that the same are necessary for an adequate defense, and if there is a dispute as to the financial ability of the defendant such dispute shall be resolved by the court.  In cases where other counsel have been appointed by the court for reasons of conflict of interest, the court may, upon the requisite showing of inability to pay and a finding that such expenses are necessary for an adequate defense as set forth above, direct that such expenses be paid from available court funds or waived, as the case may be. [L 1971, c 185, pt of §1; HRS §705C-7; ren L 1972, c 9, pt of §1 and am L 1972, c 44, §1(d); am L 1976, c 131, §3; am L 1979, c 174, §1]

Case Notes

Defendant requesting services on basis of indigency is entitled to hearing.  61 H. 203, 600 P.2d 1383.

Where defendant is unable to pay for necessary defense services, defendant may be eligible for court payment even though represented by private counsel.  61 H. 203, 600 P.2d 1383.

Decisions under prior law.

Preparation for trial by court-assigned counsel.  40 H. 79, aff'd 210 F.2d 552.

Fees.  42 H. 1; 44 H. 31, 352 P.2d 616.

Indigency; timeliness of appeal.  42 H. 1.

Procedure:  Entire procedure and counsel's role discussed.  44 H. 31, 352 P.2d 616.

Counsel:  Selection, rests with court.  44 H. 31, 352 P.2d 616; 44 H. 52, 352 P.2d 629.

Informal procedure insufficient protection.  44 H. 52, 352 P.2d 629.

"Frivolous":  Certification by court is not final.  Requisites of application to appeal for insufficiency of evidence.  46 H. 349, 379 P.2d 590.

Appointment of counsel, when discretionary with court.  51 H. 318, 459 P.2d 376.

Order denying leave to appeal in forma pauperis is appealable; and defendant is entitled to a record of such completeness as enables defendant to try to show that denial is in error.  53 H. 157, 488 P.2d 1177.

Order denying leave is appealable; State has burden of showing frivolity of appeal.  55 H. 453, 522 P.2d 184.

Criteria for determination whether appeal is frivolous.  56 H. 32, 526 P.2d 1200.

See 15 H. 139.

Cited:  43 H. 23.



§802-8 - Office of the state public defender.

§802-8  Office of the state public defender.  An office of state public defender is hereby created within the department of budget and finance for administrative purposes. [L 1971, c 185, pt of §1; HRS §705C-8; ren L 1972, c 9, pt of §1; am L 1980, c 302, pt of §2]



§802-9 - Defender council.

§802-9  Defender council.  The governor shall appoint a defender council consisting of five members, who shall serve at the governor's pleasure.  There shall be at least one member from each of the counties of the State.  The chairperson of the council shall be selected by its members.  Each member shall serve without pay and shall be reimbursed for necessary expenses incurred while attending meetings and while in the discharge of the member's responsibilities.  The council shall be the governing body of the office of the state public defender. [L 1971, c 185, pt of §1; HRS §705C-9; ren L 1972, c 9, pt of §1; gen ch 1985, 1993]



§802-10 - REPEALED.

§802-10  REPEALED.  L 1987, c 283, §66.



§802-11 - Appointment of state public defender.

§802-11  Appointment of state public defender.  The state public defender shall be appointed by the defender council without regard to chapters 76 and 89.  The state public defender's appointment shall be for a term of four years except as otherwise provided herein, and until the state public defender's successor is appointed and qualified.  The state public defender shall be qualified to practice law before the supreme court of this State.  Effective July 1, 2005, the state public defender shall be paid a salary set at eighty-seven per cent of the attorney general.  The state public defender shall devote full time to the performance of the state public defender's duties and shall not engage in the general practice of law. [L 1971, c 185, pt of §1; HRS §705C-11; ren L 1972, c 9, pt of §1; am L 1975, c 58, §22; am L 1982, c 129, §19; gen ch 1985; am L 1986, c 128, §18; am L 1987, c 226, §1; am L 1989, c 329, §15; am L 2002, c 148, §46; am L 2005, c 226, §14]



§802 12 - Organization of office; assistance.

§802‑12  Organization of office; assistance.  Subject to the approval of the defender council, the state public defender may employ assistant state public defenders and other employees, including investigators, as may be necessary to discharge the function of the office.  Assistant state1 public defenders shall be qualified to practice before the supreme court of this State.  Assistant state public defenders shall be appointed without regard to chapter 76 and shall serve at the pleasure of the state public defender.  All other employees may be appointed in accordance with chapter 76.  An assistant state public defender may be employed on a part-time basis, and when so employed, the assistant public defender may engage in the general practice of law, other than in the practice of criminal law. [L 1971, c 185, pt of §1; HRS §705C-12; ren L 1972, c 9, pt of §1 and am L 1972, c 44, §1(e); gen ch 1985; am L 2000, c 253, §150; am L 2006, c 300, §16]






CHAPTER 802E - COURT ADVISEMENT OF ALIENS ENTERING GUILTY PLEA

§802E-1 - Legislative findings and intent.

[§802E-1]  Legislative findings and intent.  The legislature finds that in many instances involving an individual who is not a citizen of the United States charged with an offense punishable as a crime under state law, a plea of guilty or nolo contendere is entered without the defendant knowing that a conviction of such offense is grounds for deportation, exclusion from admission to the United States, or denial of naturalization pursuant to the laws of the United States.  Therefore, it is the intent of the legislature in enacting this section to promote fairness to such accused individuals by requiring in such cases that acceptance of a guilty plea or plea of nolo contendere be preceded by an appropriate warning of the special consequences for such a defendant which may result from the plea.  It is also the intent of the legislature that the court in such cases shall grant the defendant a reasonable amount of time to negotiate with the prosecuting agency in the event the defendant or the defendant's counsel was unaware of the possibility of deportation, exclusion from admission to the United States, or denial of naturalization as a result of conviction.  It is further the intent of the legislature that at the time of the plea no defendant shall be required to disclose the defendant's legal status to the court. [L 1988, c 382, pt of §1]



§802E-3 - mandates that the trial court either advise the defendant as required by this section or "vacate the judgment and permit the defendant to withdraw the plea of nolo contendere and enter a plea of not guilty", judgment vacated and defendant permitted to withdraw nolo contendere plea and enter a plea of not guilty.

[§802E-2]  Court advisement concerning alien status required.  Prior to acceptance of a plea of guilty or nolo contendere to any offense punishable as a crime under state law, except offenses designated as infractions under state law, the court shall administer the following advisement on the record to the defendant:

If you are not a citizen of the United States, you are hereby advised that conviction of the offense for which you have been charged may have the consequences of deportation, exclusion from admission to the United States, or denial of naturalization pursuant to the laws of the United States.

Upon request, the court shall allow the defendant additional time to consider the appropriateness of the plea in light of the advisement as described in this section. [L 1988, c 382, pt of §1]

Case Notes

Where trial court failed to recite on the record the advisement concerning alien status to defendant as required by the plain language of this section, and the standard set forth in §802E-3 mandates that the trial court either advise the defendant as required by this section or "vacate the judgment and permit the defendant to withdraw the plea of nolo contendere and enter a plea of not guilty", judgment vacated and defendant permitted to withdraw nolo contendere plea and enter a plea of not guilty.  108 H. 162, 118 P.3d 645.



§802E-3 - Failure to advise; vacation of judgment.

[§802E-3]  Failure to advise; vacation of judgment.  If the court fails to advise the defendant as required by section 802E-2 and the defendant shows that conviction of the offense to which the defendant pleaded guilty or nolo contendere may have the consequences for the defendant of deportation, exclusion from admission to the United States, or denial of naturalization pursuant to the laws of the United States, on defendant's motion, the court shall vacate the judgment and permit the defendant to withdraw the plea of guilty or nolo contendere, and enter a plea of not guilty.  Absent a record that the court provided the advisement required by this section, the defendant shall be presumed not to have received the required advisement. [L 1988, c 382, pt of §1]

Case Notes

Where trial court failed to recite on the record the advisement concerning alien status to defendant as required by the plain language of §802E-2, and the standard set forth in this section mandates that the trial court either advise the defendant as required by §802E-2 or "vacate the judgment and permit the defendant to withdraw the plea of nolo contendere and enter a plea of not guilty", judgment vacated and defendant permitted to withdraw nolo contendere plea and enter a plea of not guilty.  108 H. 162, 118 P.3d 645.






CHAPTER 803 - ARRESTS, SEARCH WARRANTS

§803-1 - Arrest; by warrant.

PART I.  ARRESTS GENERALLY

§803-1  Arrest; by warrant.  [Repeal and reenactment on July 1, 2011.  L 2006, c 28, §3.]  (a)  No arrest of any person shall be made without first obtaining a warrant or other process therefor from some magistrate, except in the cases provided in this chapter or otherwise provided by law.

(b)  Arrest warrants may be served by any county police officer or public safety officer with police powers appointed pursuant to section 353C-4.

(c)  The attorney general shall adopt rules pursuant to chapter 91 by which persons retired from a position described in subsection (b) may be authorized to serve arrest warrants issued due to the defendant's nonappearance, noncompliance with the terms and conditions of sentencing, or for violation of any order entered in a case arising from an offense that is a violation or for which no imprisonment is otherwise authorized. [PC 1869, c 49, §1; RL 1925, §3967; RL 1935, §5400; RL 1945, §10701; RL 1955, §255-1; HRS §708-1; ren L 1972, c 9, pt of §1; am L 2006, c 28, §1]

Cross References

See Const. Art. I, §7.

Rules of Court

See HRPP rules 3, 9.

Case Notes

When warrant not necessary.  7 H. 454.

Authority to issue warrant of arrest on charge of fraud implies power to discharge when fraud is disproved.  8 H. 187.

Defined.  23 H. 250.

Cited:  37 H. 189, 199, affirmed 163 F.2d 490; 42 H. 367, 391.

Cited as §708-33.  Affidavit for arrest warrant submitted with affidavit for search warrant can be considered to determine probable cause for search warrant.  56 H. 366, 537 P.2d 8.

Defendant's warrantless arrest for a petty misdemeanor, made twenty days after the alleged crime was committed, was unlawful; if police believe that waiting days or weeks to arrest a defendant is the most appropriate action under the circumstances, then the police cannot rely on §803-5 and must obtain a warrant pursuant to this section.  107 H. 1, 108 P.3d 304.



§803-2 - By oral order.

§803-2  By oral order.  Where a breach of the peace or other offense has been committed, and the offender endeavors to escape, the offender may be arrested by virtue of an oral order of any magistrate, or without the order, if no magistrate is present. [PC 1869, c 49, §2; RL 1925, §3968; RL 1935, §5401; RL 1945, §10702; RL 1955, §255-2; HRS §708-2; ren L 1972, c 9, pt of §1; gen ch 1985]



§803-3 - By person present.

§803-3  By person present.  Anyone in the act of committing a crime, may be arrested by any person present, without a warrant. [PC 1869, c 49, §3; RL 1925, §3969; RL 1935, §5402; RL 1945, §10703; RL 1955, §255-3; HRS §708-3; ren L 1972, c 9, pt of §1]

Attorney General Opinions

A police officer may arrest without a warrant if the police officer has probable cause to believe an offense is being committed in the police officer's presence, even though it be a violation.  Att. Gen. Op. 76-4.

Case Notes

Arrest without warrant, legal.  14 H. 586.

Police officer may arrest for a misdemeanor without warrant if, based on personal knowledge, police officer has probable cause to believe offense is being committed in police officer's presence.  56 H. 383, 538 P.2d 320.

This authority extends to misdemeanors.  56 H. 675, 548 P.2d 268.



§803-4 - On suspicion.

§803-4  On suspicion.  Whenever a crime is committed, and the offenders are unknown, and any person is found near the place where the crime was committed, either endeavoring to conceal oneself, or endeavoring to escape, or under such other circumstances as to justify a reasonable suspicion of the person being the offender, the person may be arrested without warrant. [PC 1869, c 49, §4; RL 1925, §3970; RL 1935, §5403; RL 1945, §10704; RL 1955, §255-4; HRS §708-4; ren L 1972, c 9, pt of §1; gen ch 1985]

Cross References

See Const. Art. I, §7.

Case Notes

Held legal.  22 H. 597.



§803-5 - By police officer without warrant.

§803-5  By police officer without warrant.  (a)  A police officer or other officer of justice, may, without warrant, arrest and detain for examination any person when the officer has probable cause to believe that such person has committed any offense, whether in the officer's presence or otherwise.

(b)  For purposes of this section, a police officer has probable cause to make an arrest when the facts and circumstances within the officer's knowledge and of which the officer has reasonably trustworthy information are sufficient in themselves to warrant a person of reasonable caution in the belief that a crime has been or is being committed. [PC 1869, c 49, §5; RL 1925, §3971; RL 1935, §5404; RL 1945, §10705; RL 1955, §255-5; HRS §708-5; ren L 1972, c 9, pt of §1; am L 1980, c 105, §1; am L 1981, c 186, §1; am L 1982, c 221, §1]

Cross References

See Const. Art. I, §7.

As to detention for examination, see §803-9.

Rules of Court

See HRPP rule 5.

Case Notes

Search without warrant.  278 F.2d 386.

Held legal.  9 H. 522; 14 H. 586; 22 H. 597, 602; 37 H. 189, aff'd 163 F.2d 490; 48 H. 204, 397 P.2d 558.

Police officer may arrest for a misdemeanor without warrant if, based on personal knowledge, police officer has probable cause to believe offense is being committed in police officer's presence.  56 H. 383, 538 P.2d 320.

No reason to conclude that warrantless arrests for "violation" are proscribed.  64 H. 130, 637 P.2d 1105.

Defendant's warrantless arrest for a petty misdemeanor, made twenty days after the alleged crime was committed, was unlawful; if police believe that waiting days or weeks to arrest a defendant is the most appropriate action under the circumstances, then the police cannot rely on this section and must obtain a warrant pursuant to §803-1.  107 H. 1, 108 P.3d 304.

As subsequent events can neither support nor invalidate the existence of probable cause at the time of the search or seizure, the invalidation of defendant's prior conviction (and probation order) on appeal did not retroactively invalidate probable cause for an arrest based on violation of that probation order; thus, there were no changed circumstances that required the trial court to allow withdrawal of defendant's no contest plea to prevent manifest injustice and thus no abuse of discretion in the denial of defendant's motion.  109 H. 458, 128 P.3d 340.

In light of facts known to the police at time of arrest, the police reasonably believed that passenger seated in right rear seat of car violated §134-6(c) (1991) either as a principal or accomplice.  9 H. App. 551, 851 P.2d 926.

Cited:  56 H. 675, 548 P.2d 268.

See 35 H. 232, aff'd 119 F.2d 936.

See case notes under §803-9 re detention for examination.



§803-6 - Arrest, how made.

§803-6  Arrest, how made.  (a)  At or before the time of making an arrest, the person shall declare that the person is an officer of justice, if such is the case.  If the person has a warrant the person should show it; or if the person makes the arrest without warrant in any of the cases in which it is authorized by law, the person should give the party arrested clearly to understand for what cause the person undertakes to make the arrest, and shall require the party arrested to submit and be taken to the police station or judge.  This done, the arrest is complete.

(b)  In any case in which it is lawful for a police officer to arrest a person without a warrant for a misdemeanor, petty misdemeanor or violation, the police officer may, but need not, issue a citation in lieu of the requirements of (a), if the police officer finds and is reasonably satisfied that the person:

(1)  Will appear in court at the time designated;

(2)  Has no outstanding arrest warrants which would justify the person's detention or give indication that the person might fail to appear in court; and

(3)  That the offense is of such nature that there will be no further police contact on or about the date in question, or in the immediate future.

(c)  The citation shall contain:

(1)  The name and current address of the offender;

(2)  The last four digits of the offender's social security number;

(3)  A description of the offender;

(4)  The nature of the offense;

(5)  The time and date of the offense;

(6)  A notice of time and date for court appearance;

(7)  The signature and badge number of the officer;

(8)  The signature of the offender agreeing to court appearance;

(9)  Any remarks; and

(10)  A notice directing the offender to appear at the time and place designated to stand trial for the offense indicated and a notice that failure to obey the citation may result in a fine or imprisonment, or both.

(d)  Where a citation has been issued in lieu of the requirements of subsection (a), the officer who issues the summons or citation may subscribe to the complaint:

(1)  Under oath administered by any police officer whose name has been submitted to the prosecuting officer and who has been designated by the chief of police to administer the oath; or

(2)  By declaration in accordance with the rules of court.

(e)  If a person fails to appear in answer to the citation; or if there is reasonable cause to believe that the person will not appear, a warrant for the person's arrest may be issued.  A knowing failure to appear in answer to the citation may be punished by a fine of not more than $1,000 or imprisonment of not more than 30 days or both. [PC 1869, c 49, §6; RL 1925, §3972; RL 1935, §5405; RL 1945, §10706; am L 1953, c 42, §1; RL 1955, §255-6; HRS §708-6; ren L 1972, c 9, pt of §1; am L 1975, c 64, §1; am L 1978, c 228, §1; gen ch 1985; am L 1988, c 179, §1; am L 2002, c 71, §1; am L 2007, c 13, §1]

Cross References

Territorial limits of warrant, see §604-13.

Rules of Court

See HRPP rule 9(c).

Case Notes

Proper manner of making arrest.  1 H. 72; 3 U.S.D.C. Haw. 239.  Law does not make it imperative that the officer declare that he is an officer before he puts his hand on the supposed offender.  9 H. 522.

After legal arrest person becomes lawful prisoner.  8 H. 185.

Arrest, when complete.  62 H. 99, 612 P.2d 102; 72 H. 360, 817 P.2d 1060.

Arrest was reasonable response to situation even though offense was simple trespass.  64 H. 130, 637 P.2d 1105.

Does not require arresting officer to inform arrested person of exact offense; arrest for "investigation of a shooting incident" is sufficient.  67 H. 174, 681 P.2d 984.

"Arrest" may involve either (1) taking the alleged violator into extended physical custody or (2) issuing the individual a citation.  84 H. 295, 933 P.2d 632.

Police officers have authority to order alleged violators out of their vehicles in the case of traffic-related criminal offenses, but not in the case of traffic violations or when statutorily required to issue a citation.  84 H. 295, 933 P.2d 632.

Where police had probable cause to arrest defendant without a warrant for fourth degree theft, a petty misdemeanor under §708-833, and simple trespass, a violation under §708-815, and this section authorized them to cite, rather than arrest, defendant for those offenses if defendant did not have any outstanding arrest warrants, outstanding warrant check on defendant by police not unconstitutional.  91 H. 111 (App.), 979 P.2d 1137.



§803-7 - Use of force.

§803-7  Use of force.  In all cases where the person arrested refuses to submit or attempts to escape, such degree of force may be used as is necessary to compel the person to submission. [PC 1869, c 49, §7; RL 1925, §3973; RL 1935, §5406; RL 1945, §10707; RL 1955, §255-7; HRS §708-7; ren L 1972, c 9, pt of §1; gen ch 1985]

Cross References

Justifiable use of force, see §703-307.

Case Notes

Breaking gate, when proper.  1 H. 72.

Officer not liable for injuries inflicted in use of reasonably necessary force to preserve peace and maintain order or to overcome resistance to the officer's authority.  24 H. 477, 482; 30 H. 487.  See 9 H. 522.



§803-8 - Weapons on person arrested.

§803-8  Weapons on person arrested.  He who makes an arrest may take from the party arrested all offensive weapons which he may have about his person, and shall deliver them to the magistrate, to be disposed of according to law. [PC 1869, c 49, §8; RL 1925, §3974; RL 1935, §5407; RL 1945, §10708; RL 1955, §255-8; HRS §708-8; ren L 1972, c 9, pt of §1]

Cross References

See Const. Art. I, §7.

Case Notes

See 9 H. 522.



§803-9 - Examination after arrest; rights of arrested person.

§803-9  Examination after arrest; rights of arrested person.  It shall be unlawful in any case of arrest for examination:

(1)  To deny to the person so arrested the right of seeing, at reasonable intervals and for a reasonable time at the place of the person's detention, counsel or a member of the arrested person's family;

(2)  To unreasonably refuse or fail to make a reasonable effort, where the arrested person so requests and prepays the cost of the message, to send a telephone, cable, or wireless message through a police officer or another than the arrested person to the counsel or member of the arrested person's family;

(3)  To deny to counsel (whether retained by the arrested person or a member of the arrested person's family) or to a member of the arrested person's family the right to see or otherwise communicate with the arrested person at the place of the arrested person's detention (A) at any time for a reasonable period for the first time after the arrest, and (B) thereafter at reasonable intervals and for a reasonable time;

(4)  In case the person arrested has requested that the person see an attorney or member of the person's family, to examine the person before the person has had a fair opportunity to see and consult with the attorney or member of the person's family;

(5)  To fail within forty-eight hours of the arrest of a person on suspicion of having committed a crime either to release or to charge the arrested person with a crime and take the arrested person before a qualified magistrate for examination. [PC 1869, c 49, §9; am L 1915, c 25, §1; RL 1925, §3975; am L 1927, c 261, §1; RL 1935, §5408; am L 1941, c 168, §1; RL 1945, §10709; am L 1953, c 185, §1; RL 1955, §255-9; HRS §708-9; ren L 1972, c 9, pt of §1; gen ch 1985]

Cross References

See Const. Art. I, §7.

Detention for examination, see §803-5.

Rules of Court

See HRPP rule 5.

Law Journals and Reviews

Suppression of Evidence Without the Aid of the Fourth, Fifth, and Sixth Amendments.  8 HBJ 109.

Case Notes

Forty-eight hour law.  Noncompliance, in itself, has no effect on voluntariness of confession.  37 H. 189, aff'd 163 F.2d 490; 43 H. 347; 45 H. 622, 372 P.2d 365.

McNabb-Mallory rule does not apply.  209 F.2d 75, aff'g 39 H. 167; 47 H. 158, 385 P.2d 830; 48 H. 204, 397 P.2d 558.

Where defendant is legally arrested after indictment by grand jury, it is immaterial whether a prior arrest was in violation of paragraph (5).  45 H. 221, 365 P.2d 202.

Applicability of Escobedo v. Illinois, 378 U.S. 478, and Miranda v. Arizona, 384 U.S. 436: See 49 H. 504, 506 note 3, 421 P.2d 305; 49 H. 522, 423 P.2d 438; 50 H. 42, 46, 430 P.2d 330.

Give Miranda warnings before custodial interrogation.  56 H. 366, 537 P.2d 8.

Police failed to make a reasonable effort to contact an attorney pursuant to paragraph (2) as requested by defendant when they did nothing more than call attorney's listed number on two different occasions, although informed that the number was not in service; however, under circumstances of case, this violation of this section did not warrant suppression of defendant's subsequent statements.  96 H. 224, 30 P.3d 238.

Where, in response to alternatives presented by detectives, petitioner's reply that petitioner wanted an attorney was sufficiently precise to put detectives on notice of their obligations under paragraph (2), detectives making no effort to follow up on petitioner's request to talk to an attorney, and examination of petitioner before petitioner had fair opportunity to see and consult with one, violated this section.  101 H. 209, 65 P.3d 156.

The request of an arrested person to "see an attorney" under paragraph (4) requires any examination of the arrested person to immediately cease; trial court wrongly concluded that defendant's right under paragraph (4) to have "a fair opportunity" to consult with an attorney was violated where police failed to refer defendant to the public defender's office once defendant stated defendant wanted to see an attorney.  101 H. 344 (App.), 68 P.3d 618.

Under paragraph (2), there is no duty on the part of police to make a telephone call to an attorney for the arrested person unless and until the arrested person requests the call to be made; the trial court erred in concluding that the police were duty-bound under paragraph (2) to contact the public defender's office on defendant's behalf even though defendant had made no such request.  101 H. 344 (App.), 68 P.3d 618.

Mentioned:  61 H. 291, 602 P.2d 933.



§803-10 - Penalty.

§803-10  Penalty.  Any person violating or failing to comply with section 803-9 shall be fined not more than $500 or imprisoned not more than one year, or both. [L 1927, c 261, §2; RL 1935, §5409; RL 1945, §10710; RL 1955, §255-10; HRS §708-10; ren L 1972, c 9, pt of §1]

Case Notes

See 43 H. 347.



§803-11 - Entering house to arrest.

§803-11  Entering house to arrest.  Whenever it is necessary to enter a house to arrest an offender, and entrance is refused, the officer or person making the arrest may force an entrance by breaking doors or other barriers.  But before breaking any door, the officer or person shall first demand entrance in a loud voice, and state that the officer or person is the bearer of a warrant of arrest; or if it is in a case in which arrest is lawful without warrant, the officer or person shall substantially state that information in an audible voice. [PC 1869, c 49, §10; RL 1925, §3976; RL 1935, §5410; RL 1945, §10711; RL 1955, §255-11; HRS §708-11; ren L 1972, c 9, pt of §1; gen ch 1985]

Cross References

See Const. Art. I, §7.

Case Notes

Breaking gate, when proper.  1 H. 72.

Section not implicated where entry is gained through an open door without use of force.  83 H. 13, 924 P.2d 181.

Where a ruse is accompanied by the use of force to gain entry during the execution of either a search or arrest warrant, police officers are required to comply with the knock and announce rule.  98 H. 18, 41 P.3d 174.

Because it violates the plain language of this section, the doctrine of substantial compliance, that "substantial compliance" with this section is legally sufficient in the absence of exigent circumstances, is expressly rejected.  108 H. 436, 121 P.3d 901.

Where the police opened a closed screen door and broke the threshold of defendant's dwelling prior to announcing that they bore an arrest warrant and failed to wait a reasonable time after demanding entry, this section was violated; thus, subsequent search of defendant's home and seizure of evidence therefrom were inadmissible.  108 H. 436, 121 P.3d 901.

Where officers failed to state they were bearers of an arrest warrant before "breaking" the screen door and failed to wait a "reasonable time" after demanding entrance before "breaking" the door and crossing the threshold, the officers did not satisfy the "knock and announce" rule nor did they comply with the requirements of this section and the trial court's conclusions of law to the contrary were erroneous.  108 H. 446 (App.), 121 P.3d 911.

Cited:  22 H. 597, 602, questioned 26 H. 366.



§803-16 - Officer of United States Customs and Border Protection Service or Citizenship and Immigration Services; arrest powers.

[PART IA.  ARREST BY FEDERAL OFFICERS]

§803-16  Officer of United States Customs and Border Protection Service or Citizenship and Immigration Services; arrest powers.  An officer of the United States Customs and Border Protection Service or the Citizenship and Immigration Services, without a warrant, may arrest a person if:

(1)  The officer is on duty;

(2)  One or more of the following situations exists:

(A)  The person commits an assault or other crime involving physical harm, defined and punishable under chapter 707, against the officer or against any other person in the presence of the officer;

(B)  The person commits an offense against public order, defined and punishable under chapter 711, in the presence of the officer;

(C)  The officer has probable cause to believe that a crime as provided in subparagraph (A) or (B) has been committed and has probable cause to believe that the person to be arrested has committed the crime;

(D)  The officer has probable cause to believe that a felony has been committed and probable cause to believe that the person to be arrested has committed the felony; or

(E)  The officer has received information by written, telegraphic, teletypic, telephonic, radio, or other authoritative source that a law enforcement officer holds a warrant for the person's arrest; and

(3)  The Director of the Hawaii district office for the Customs and Border Protection Service, or the Citizenship and Immigration Services, as the case may be, certifies to the State that the officer has received proper training within the agency to enable that officer to enforce or administer this section. [L 1980, c 201, §1; am L 2008, c 95, §2]



§803-17 - United States marshal or deputy United States marshal; arrest powers.

[§803-17]  United States marshal or deputy United States marshal; arrest powers.  A United States marshal or deputy United States marshal, without a warrant, may arrest a person if:

(1)  The marshal or deputy marshal is on duty;

(2)  One or more of the following situations exists:

(A)  The person commits an assault or other crime involving physical harm, defined and punishable under chapter 707, against the marshal or deputy marshal or against any other person in the presence of the marshal or deputy marshal;

(B)  The marshal or deputy marshal has probable cause to believe that a crime as provided in subparagraph (A) has been committed and has probable cause to believe that the person to be arrested has committed the crime; or

(C)  The marshal or deputy marshal has received information by written, telegraphic, telephonic, radio, or other authoritative source that a law enforcement officer holds a warrant for the person's arrest; and

(3)  The head of the Hawaii district office for the United States Marshal Service certifies to the State that the marshal or deputy marshal has received proper training within the agency to enable that officer to enforce or administer this section. [L 2008, c 95, §1]



§803-21 - Fugitive criminal; surrender by master of vessel.

PART II.  FUGITIVE CRIMINALS ON VESSELS

§803-21  Fugitive criminal; surrender by master of vessel.  If any person commits any offense on shore, and the offender escapes on board any vessel, the commanding officer of the vessel shall surrender the offender to any officer of the police who may demand his surrender, either with or without a warrant, on production of his commission or appointment; and if the commanding officer refuses to surrender the offender, he shall be fined not less than $50, nor more than $1,000. [PC 1869, c 66, §10; RL 1925, §854; RL 1935, §1754; RL 1945, §10712; RL 1955, §255-12; HRS §708-21; ren L 1972, c 9, pt of §1]



§803-22 - Secreting prisoners on board; penalty.

§803-22  Secreting prisoners on board; penalty.  If the commanding officer of any vessel secretes, or allows to be secreted, on board the vessel, any prisoner amenable to, or convicted under the laws of the State, or conveys the prisoner out of the jurisdiction of the State, the commanding officer shall be fined not less than $50, nor more than $1,000; and the vessel in which the prisoner is conveyed is liable to a like fine, for the payment of which the vessel may be seized, condemned, and sold. [PC 1869, c 66, §11; RL 1925, §855; RL 1935, §1755; RL 1945, §10713; RL 1955, §255-13; HRS §708-22; ren L 1972, c 9, pt of §1; gen ch 1985]



§803-23 - Searching vessels without warrant; penalty.

§803-23  Searching vessels without warrant; penalty.  It shall be lawful for the sheriff or a police officer, to search any vessel for deserters, criminals, or other offenders, without a warrant, on producing to the commanding officer of the vessel the sheriff's or police officer's commission or appointment as sheriff or police officer; and the commanding officer of a vessel who refuses any sheriff or police officer, access to the vessel or any part thereof shall be fined not less than $10 nor more than $1,000. [PC 1869, c 66, §12; RL 1925, §856; RL 1935, §1756; RL 1945, §10714; RL 1955, §255-14; am L 1963, c 85, §3; HRS §708-23; ren L 1972, c 9, pt of §1; gen ch 1985; am L 1989, c 211, §10; am L 1990, c 281, §11]

Cross References

Sheriff, etc., see §26-14.6.

Case Notes

Custom officers not permitted to search without warrant in warehouse.  5 H. 565.



§803-24 - War vessels excepted.

§803-24  War vessels excepted.  Nothing contained within sections 803-21 to 803-23, shall be so construed as to apply to ships of war, or other vessels commanded by officers bearing the commissions of foreign states, and not subject to search by the law and usage of nations. [PC 1869, c 66, §13; RL 1925, §857; RL 1935, §1757; RL 1945, §10715; RL 1955, §255-15; HRS §708-24; ren L 1972, c 9, pt of §1]



§803-31 - Search warrant; defined.

PART III.  SEARCH WARRANTS

Cross References

See Const. Art. I, §7.

Rules of Court

See HRPP rule 41.

§803-31  Search warrant; defined.  A search warrant is an order in writing made by a judge or other magistrate, directed to an officer of justice, commanding the officer to search for certain articles supposed to be in the possession of or which are anticipated to be in the possession of one who is charged with having obtained them illegally, or who keeps them illegally, or with the intent of using them as the means of committing a certain offense. [PC 1869, c 48, §2; RL 1925, §3959; RL 1935, §5411; RL 1945, §10716; RL 1955, §255‑16; HRS §708‑31; ren L 1972, c 9, pt of §1; gen ch 1985; am L 1998, c 65, §2]

Case Notes

Void warrant.  4 H. 584.

This is a definition and warrant may issue to obtain article from one not accused.  6 H. 684.

Liquor.  28 H. 173.

Requirements of probable cause based upon hearsay construed.  60 H. 205, 588 P.2d 909.

Section (pre-1998) does not permit the issuance of an anticipatory search warrant.  87 H. 80, 951 P.2d 1243.

Where 1998 amendment to section did not express a legislative intent that it be applied retroactively, amendment does not apply retroactively.  88 H. 433, 967 P.2d 265.



§803-32 - Purposes.

§803-32  Purposes.  The power of granting this writ is one in the exercise of which much is necessarily left to the discretion of the magistrate, but, except in cases where this power is elsewhere specially granted by statute, search warrants can be granted only for the following purposes:

(1)  To seize any article or thing the possession of which is prohibited by law;

(2)  To discover property taken by theft or under false pretenses, or found and fraudulently appropriated;

(3)  To seize forged instruments in writing, or counterfeit coin intended to be passed, or the instruments or materials prepared for making them;

(4)  To seize arms or munitions prepared for the purpose of insurrection or riot;

(5)  To discover articles necessary to be produced as evidence or otherwise on the trial of any one accused of a criminal offense. [PC 1869, c 48, §3; am L 1876, c 52, §1; RL 1925, §3960; am L Sp 1933, c 16, §1; RL 1935, §5412; RL 1945, §10717; RL 1955, §255-17; HRS §708-32; ren L 1972, c 9, pt of §1]

Case Notes

Prior to Hawaii Rules of Criminal Procedure.

Search warrant can be issued only for purposes set forth in the statute.  3 H. 393.

Can be issued only for purposes named.  4 H. 584.  Otherwise void.  5 H. 537.

To authorize the seizure of "articles to be used as evidence" the "articles" themselves should be evidence.  6 H. 684.



§803-33 - Affidavit.

§803-33  Affidavit.  A search warrant can be granted in no case but on an affidavit setting forth sufficient facts in the opinion of the magistrate to justify the issuing of the warrant. [PC 1869, c 48, §4; RL 1925, §3961; RL 1935, §5413; RL 1945, §10718; RL 1955, §255-18; HRS §708-33; ren L 1972, c 9, pt of §1]

Case Notes

Necessity of.  3 H. 393; 4 H. 584.

Nighttime search requires higher standard than probable cause.  56 H. 366, 537 P.2d 8.

Probable cause shown by affidavit can rest on hearsay, but some underlying circumstances should be set forth.  60 H. 205, 588 P.2d 909.



§803-34 - Contents.

§803-34  Contents.  The warrant shall be in writing, signed by the magistrate, with the magistrate's official designation, directed to some sheriff or other officer of justice, and commanding the sheriff or other officer to search for and bring before the magistrate, the property or articles specified in the affidavit, to be disposed of according to justice, and also to bring before the magistrate for examination the person in whose possession the property or articles may be found. [PC 1869, c 48, §5; RL 1925, §3962; RL 1935, §5414; RL 1945, §10719; RL 1955, §255-19; HRS §708-34; ren L 1972, c 9, pt of §1; gen ch 1985; am L 1989, c 211, §10; am L 1990, c 281, §11]

Cross References

Sheriff, etc., see §26-14.6.

Case Notes

Absolute certainty, that objects sought are where the affidavit alleges, is not required.  56 H. 366, 537 P.2d 8.

See 3 H. 393.



§803-35 - Deputies may serve.

§803-35  Deputies may serve.  If the search warrant is directed to a sheriff or chief of police, it may be executed by the sheriff or chief of police or any of the sheriff's or chief's deputies. [PC 1869, c 48, §6; RL 1925, §3963; RL 1935, §5415; RL 1945, §10720; RL 1955, §255-20; HRS §708-35; ren L 1972, c 9, pt of §1; gen ch 1985; am L 1989, c 211, §10; am L 1990, c 281, §11]

Cross References

Sheriff, etc., see §26-14.6.



§803-36 - Notice to applicant.

§803-36  Notice to applicant.  Before executing the warrant the officer shall give notice to the person who applied for it, that the person may be present and identify the property if found. [PC 1869, c 48, §7; RL 1925, §3964; RL 1935, §5416; RL 1945, §10721; RL 1955, §255-21; HRS §708-36; ren L 1972, c 9, pt of §1; gen ch 1985]

Case Notes

Must be given before service.  3 H. 393.



§803-37 - Power of officer serving.

§803-37  Power of officer serving.  The officer charged with the warrant, if a house, store, or other building is designated as the place to be searched, may enter it without demanding permission if the officer finds it open.  If the doors are shut the officer must declare the officer's office and the officer's business, and demand entrance.  If the doors, gates, or other bars to the entrance are not immediately opened, the officer may break them.  When entered, the officer may demand that any other part of the house, or any closet, or other closed place in which the officer has reason to believe the property is concealed, may be opened for the officer's inspection, and if refused the officer may break them. [PC 1869, c 48, §8; RL 1925, §3965; RL 1935, §5417; RL 1945, §10722; RL 1955, §255-22; HRS §708-37; ren L 1972, c 9, pt of §1; gen ch 1985]

Law Journals and Reviews

Suppression of Evidence Without the Aid of the Fourth, Fifth, and Sixth Amendments.  8 HBJ 109.

Case Notes

Plain language of this section requires police to expressly demand entrance when doors to a place to be searched are shut before attempting forcible entry.  85 H. 282, 943 P.2d 908.

Compliance with "knock and announce" requirement of this section at outer door of residence before entering was sufficient, and once inside, officers were not required to comply again before entering defendant's closed bedroom; officers have the discretion to "knock and announce" on inner doors once they have entered a building.  90 H. 16, 975 P.2d 773.

The use of a ruse to gain entry is not prohibited in the execution of a search warrant.  92 H. 562, 993 P.2d 1191.

Where officers employed permissible ruse which induced occupant of apartment to open door approximately one foot, this was sufficient to render door "open" for purposes of this section; thus, officers were not required to knock and announce before entering as required by this section.  92 H. 562, 993 P.2d 1191.

Where a ruse is accompanied by the use of force to gain entry during the execution of either a search or arrest warrant, police officers are required to comply with the knock and announce rule.  98 H. 18, 41 P.3d 174.

Where officer used force to prevent defendant from closing a door partially opened in response to a ruse, a breaking occurred, triggering the requirements of this section; as none of the officers expressly demanded entrance as they entered defendant's apartment, their entry failed to comply with the knock and announce rule of this section.  98 H. 18, 41 P.3d 174.

As there could be no objectively reasonable expectation of privacy at the exterior doors or in the public areas of the commercial establishment, which was open to public ingress and egress during regular business hours, the police, when executing the search warrant, were not required to knock and announce when entering the exterior door.  100 H. 210, 58 P.3d 1257.

This section does not apply to the interior office door of a store; however, as an objectively reasonable expectation of privacy exists at the interior office door of a store, police are required to provide reasonable notification of their presence and authority before making a forced entry; police satisfied this requirement by knocking three times, announcing "police department, search warrant", and waiting fifteen seconds before forcibly entering the locked interior office door of the store.  100 H. 210, 58 P.3d 1257.

Section violates Hawai`i constitution to the extent that it permits the police to break into the place to be searched if "bars" to their entrance are not immediately opened; section requires that before attempting forcible entry, police must specifically "demand entrance".  77 H. 461 (App.), 887 P.2d 671.

Recovery of contraband in execution of prior search warrant is not an exigency of, and does not justify immediate forcible entry in, execution of a subsequent search warrant for the same premises.  79 H. 185 (App.), 900 P.2d 182.

While "a reasonable period of time to respond ... must be determined by the circumstances of each case", generally, three to five seconds would not afford the occupants "a reasonable time to respond".  79 H. 185 (App.), 900 P.2d 182.

See 3 H. 393.



§803-38 - Munitions of war.

§803-38  Munitions of war.  If there is reasonable cause to believe that arms or munitions of war are collected in any place for the purpose of insurrection or riot, or any other unlawful purpose, a search warrant may be issued in such case, with or without an order to the officer executing the same to bring before the judge or magistrate issuing the same the person in whose possession the arms or munitions of war may be found.  And in case the warrant contains no such order, the arms or munitions of war shall, if found, be brought before the judge, or magistrate, and be secured by the judge or magistrate.  The judge or magistrate shall as soon as may be cause a notice to be published in some newspaper, describing the articles seized and giving notice of a time and place of a hearing, to take place not less than four and not more than five weeks from the publication of the notice, at which time and place all parties claiming the articles may appear and prove ownership.  If no appearance is made at the hearing, and no action is brought previous to the time of the hearing for the recovery of the goods by the parties claiming the goods, the same shall be forfeited to the State.  But if any parties appear at the hearing claiming the goods, or bring action before the time of the hearing for the recovery thereof, their claim shall be heard.  If in the opinion of the court the claims are not satisfactorily proved, or if they are proved, but the court finds reasonable cause to believe that the articles were collected for the purpose of insurrection, or riot, or for any other unlawful purpose, the same shall be forfeited to the State.  In any hearing the burden of proof shall be upon the claimant to show that the arms or munitions of war were not collected or procured for the purpose of insurrection or riot or other unlawful purpose.

In the case of any seizure of articles by search warrant under this section, no claimant shall be entitled to the delivery of the articles before judgment in an action for the recovery thereof, under chapter 654 or any other law. [L 1893-4, c 34, §1; RL 1925, §3966; RL 1935, §5418; RL 1945, §10723; RL 1955, §255-23; HRS §708-38; ren L 1972, c 9, pt of §1; gen ch 1985]



§803-41 - Definitions.

PART IV.  ELECTRONIC EAVESDROPPING

Note

Heading reenacted by L 2006, c 200, pt of §4.

Law Journals and Reviews

Hawaii's New Wiretap Law.  14 HBJ No. 3, Fall 1978, pg. 83.

The Lum Court and the First Amendment.  14 UH L. Rev. 395.

Case Notes

Warrantless recordation by party to conversation did not violate this part.  64 H. 659, 649 P.2d 346.

Provisions of this part and article I, §7 of state constitution not relevant to question of legality of electronic eavesdropping activities conducted in California.  83 H. 187, 925 P.2d 357.

§803-41  Definitions.  As used in this part, unless the context clearly requires otherwise:

"Aggrieved person" means a person who was party to any intercepted wire, oral, or electronic communication or a person against whom the interception was directed.

"Aural transfer" means a transfer containing the human voice at any point between and including the point of origin and the point of reception.

"Bait vehicle" means any vehicle used by law enforcement to further an investigation of and deter unauthorized entry into a motor vehicle or unauthorized control of propelled vehicles.

"Communication common carrier" means any person engaged as a common carrier for hire in interstate or foreign communication by wire or radio or in intrastate, interstate, or foreign radio transmission of energy, except where reference is made to communication common carriers not subject to this part; provided that a person engaged in radio broadcasting, to the extent the person is so engaged, shall not be deemed a communication common carrier.

"Contents" when used with respect to any wire, oral, or electronic communication, includes any information concerning the substance, purport, or meaning of that communication.

"Designated judge" means a circuit court judge designated by the chief justice of the Hawaii supreme court to issue orders under this part.

"Electronic communication" means any transfer of signs, signals, writing, images, sounds, data, or intelligence of any nature transmitted in whole or in part by a wire, radio, electromagnetic, photoelectronic, or photo-optical system that affects intrastate, interstate, or foreign commerce.  The term "electronic communication" includes, but is not limited to, "display pagers" which can display [a] visual message as part of the paging process, but does not include:

(1)  Any wire or oral communication;

(2)  Any communication made through a tone-only paging device;

(3)  Any communication from a tracking device; or

(4)  Electronic funds transfer information stored by [a] financial institution in a communications system used for the electronic storage and transfer of funds.

"Electronic communication service" means any service that provides to users thereof the ability to send or receive wire or electronic communications.

"Electronic communication system" means any wire, radio, electromagnetic, photo-optical, or photoelectronic facilities for the transmission of electronic communications, and any computer facilities or related electronic equipment for the electronic storage of these communications.

"Electronic, mechanical, or other device" means any device or apparatus that can be used to intercept a wire, oral, or electronic communication other than:

(1)  Any telephone or telegraph instrument, equipment or facility, or any component thereof, (A) furnished to the subscriber or user by a provider of wire or electronic communication service in the ordinary course of its business and being used by the subscriber or user in the ordinary course of its business or furnished by the subscriber or user for connection to the facilities of the services and used in the ordinary course of its business; or (B) being used by a provider of wire or electronic communication service in the ordinary course of its business, or by an investigative or law enforcement officer in the ordinary course of the officer's duties; or

(2)  A hearing aid or similar device being used to correct subnormal hearing to a level not better than average.

"Electronic storage" means:

(1)  Any temporary, intermediate storage of a wire or electronic communication incidental to the electronic transmission thereof; and

(2)  Any storage of the communication by an electronic communication service for purposes of backup protection of the communication.

"Intercept" means the aural or other acquisition of the contents of any wire, electronic, or oral communication through the use of any electronic, mechanical, or other device.

"Investigative or law enforcement officer" means any officer of the State or political subdivision thereof, who is empowered by the law of this State to conduct investigations of or to make arrests for offenses enumerated in this part.

"Oral communication" means any utterance by a person exhibiting an expectation that the utterance is not subject to interception under circumstances justifying that expectation, but the term does not include any electronic communication.

"Organized crime" means any combination or conspiracy to engage in criminal activity.

"Pen register" means a device that records or decodes electronic or other impulses that identify the numbers dialed or otherwise transmitted on the telephone line to which such device is attached, but the such1 term does not include any device used by a provider or customer of a wire or electronic communication service for billing, or recording as an incident to billing, for communication services provided by the provider or any device used by a provider or customer of a wire communication service for cost accounting or other similar purposes in the ordinary course of its business.

"Person" means any official, employee, or agent of the United States or this State or political subdivision thereof, and any individual, partnership, association, joint stock company, trust, or corporation.

"Readily accessible to the general public" means, with respect to radio communication, that the communication is not:

(1)  Scrambled or encrypted;

(2)  Transmitted using modulation techniques whose essential parameters have been withheld from the public with the intention of preserving the privacy of the communication;

(3)  Carried on a subcarrier or other signal subsidiary to a radio transmission;

(4)  Transmitted over a communication system provided by a common carrier, unless the communication is a tone-only paging system communication; or

(5)  Transmitted on frequencies allocated under part 25, subpart D, E, or F of part 74, or part 94 of the Rules of the Federal Communications Commission, unless in the case of a communication transmitted on a frequency allocated under part 74 that is not exclusively allocated to broadcast auxiliary services, the communication is a two-way voice communication by radio.

"Remote computing service" means the provision to the public of computer storage or processing services by means of an electronic communication system.

"Tracking device" means an electronic or mechanical device that permits the tracking of the movement of a person or object, but does not include a device when installed:

(1)  In a motor vehicle or other vehicle by or with the permission of the owner or person in lawful possession of the motor vehicle or other vehicle for the purpose of tracking the movement of the motor vehicle or other vehicle; or

(2)  By or at the request of a police department or law enforcement agency in a "bait vehicle".

"Trap and trace device" means a device that captures the incoming electronic or other impulses that identify the originating number of an instrument or device from which a wire or electronic communication was transmitted.

"User" means any person or entity that:

(1)  Uses an electronic communication service; and

(2)  Is duly authorized by the provider of the service to engage in such use.

"Wire communication" means any aural transfer made in whole or in part through the use of facilities for the transmission of communications by the aid of wire, cable, or other like connection between the point of origin and the point of reception (including the use of such connection in a switching station) furnished or operated by any person engaged in providing or operating such facilities for the transmission of intrastate, interstate, or foreign communications.  The term "wire communication" includes, but is not limited to, cellular telephones, cordless telephones, "tone and voice" pagers which transmit a voice message along with a paging signal, and any electronic storage of a wire communication. [L 1978, c 218, pt of §2; gen ch 1985; am L 1986, c 303, §1; am L 1989, c 164, §3; am L 1998, c 96, §§2, 3; am L 2006, c 200, pt of §4]

Law Journals and Reviews

State v. Rothman:  Expanding the Individual's Right to Privacy under the Hawaii Constitution.  13 UH L. Rev. 619.

Case Notes

Pen register warrant signed by a district court judge was invalid.  70 H. 546, 779 P.2d 1.



§803-42 - Interception, access, and disclosure of wire, oral, or electronic communications, use of pen register, trap and trace device, and mobile tracking device prohibited.

§803-42  Interception, access, and disclosure of wire, oral, or electronic communications, use of pen register, trap and trace device, and mobile tracking device prohibited.  (a)  Except as otherwise specifically provided in this part, any person who:

(1)  Intentionally intercepts, endeavors to intercept, or procures any other person to intercept or endeavor to intercept, any wire, oral, or electronic communication;

(2)  Intentionally uses, endeavors to use, or procures any other person to use or endeavor to use any electronic, mechanical, or other device to intercept any wire, oral, or electronic communication when:

(A)  Such a device is affixed to, or otherwise transmits a signal through, a wire, cable, or other similar connection used in wire communication; or

(B)  Such a device transmits communications by radio, or interferes with the transmission of such communication;

(3)  Intentionally discloses, or endeavors to disclose, to any other person the contents of any wire, oral, or electronic communication, knowing or having reason to know that the information was obtained through the interception of a wire, oral, or electronic communication in violation of this part;

(4)  Intentionally uses, or endeavors to use, the contents of any wire, oral, or electronic communication, knowing or having reason to know that the information was obtained through the interception of a wire, oral, or electronic communication in violation of this part;

(5)  (A)  Intentionally accesses without authorization a facility through which an electronic communication service is provided; or

(B)  Intentionally exceeds an authorization to access that facility; and thereby obtains, alters, or prevents authorized access to a wire or electronic communication while it is in electronic storage;

(6)  Intentionally discloses, or attempts to disclose, to any other person the contents of any wire, oral, or electronic communication, intercepted by means authorized by subsection (b)(1), (2), or (3), or section 803‑44 or 803‑46; and

(A)  Either:

(i)  Knowing or having reason to know that the information was obtained through the interception of the communication in connection with a criminal investigation; or

(ii)  Having obtained or received the information in connection with a criminal investigation; and

(B)  With the intent to improperly obstruct, impede, or interfere with a duly authorized criminal investigation[;]

(7)  Intentionally installs or uses a pen register or a trap and trace device without first obtaining a court order; or

(8)  Intentionally installs or uses a mobile tracking device without first obtaining a search warrant or other order authorizing the installation and use of such device, unless the device is installed by or with consent of the owner of the property on which the device is installed;

shall be guilty of a class C felony.

(b)(1)  It shall not be unlawful under this part for an operator of a switchboard, or an officer, employee, or agent of a provider of wire or electronic communication services, whose facilities are used in the transmission of a wire communication, to intercept, disclose, or use that communication in the normal course of the officer's, employee's, or agent's employment while engaged in any activity that is either a necessary incident to the rendition of the officer's, employee's, or agent's service or to the protection of the rights or property of the provider of that service; provided that providers of wire communication service to the public shall not utilize service observing or random monitoring except for mechanical or service quality control checks.

(2)  It shall not be unlawful under this part for an officer, employee, or agent of the Federal Communications Commission, in the normal course of the officer's, employee's, or agent's employment and in discharge of the monitoring responsibilities exercised by the Commission in the enforcement of Title 47, chapter 5, of the United States Code, to intercept a wire or electronic communication, or oral communication transmitted by radio, or to disclose or use the information thereby obtained.

(3)  (A)  It shall not be unlawful under this part for a person not acting under color of law to intercept a wire, oral, or electronic communication when the person is a party to the communication or when one of the parties to the communication has given prior consent to the interception unless the communication is intercepted for the purpose of committing any criminal or tortious act in violation of the Constitution or laws of the United States or of this State.

(B)  It shall not be unlawful for a person acting under color of law to install in any private place, without consent of the person or persons entitled to privacy therein, any device for recording, amplifying, or broadcasting sounds or events in that place, or use of any such unauthorized installation, or installation or use outside a private place of such device to intercept sounds originating in that place which would not ordinarily be audible or comprehensible outside.

(4)  It shall not be unlawful under this part for a person acting under color of law to intercept a wire, oral, or electronic communication, when the person is a party to the communication or one of the parties to the communication has given prior consent to the interception.

(5)  It shall not be unlawful under this part for any person to intercept a wire, oral, or electronic communication or to disclose or use the contents of an intercepted communication, when such interception is pursuant to a valid court order under this chapter or as otherwise authorized by law; provided that a communications provider with knowledge of an interception of communications accomplished through the use of the communications provider's facilities shall report the fact and duration of the interception to the administrative director of the courts of this State.

(6)  Notwithstanding any other law to the contrary, providers of wire or electronic communication service, their officers, employees, and agents, landlords, custodians, or other persons, are authorized to provide information, facilities, or technical assistance to persons authorized by law to intercept or access wire, oral, or electronic communications, to conduct electronic surveillance, or to install a pen register or trap and trace device if such provider, its officers, employees, or agents, landlord, custodian, or other specified person, has been provided with:

(A)  A court order directing such assistance signed by the designated judge; or

(B)  A certification in writing from the Attorney General of the United States, the Deputy Attorney General of the United States, the Associate Attorney General of the United States, the attorney general of the State of Hawaii, or the prosecuting attorney for each county that no warrant or court order is required by law, that all statutory requirements have been met, and that the specific assistance is required, setting forth the period of time during which the providing of the information, facilities, or technical assistance is authorized and specifying the information, facilities, or technical assistance required.

No provider of wire or electronic communication service, officer, employee, or agent thereof, or landlord, custodian, or other specified person shall disclose the existence of any access, interception, or surveillance or the device used to accomplish the interception or surveillance for which the person has been furnished a court order or certification under this part, except as may otherwise be required by legal process and then only after prior notification to the party that provided the court order or certification.

No cause of action shall lie in any court against any provider of wire or electronic communication service, its officers, employees, or agents, landlord, custodian, or other specified person for providing information, facilities, or assistance in accordance with the terms of a court order or certification under this part.

(7)  It shall not be unlawful under this part for any person:

(A)  To intercept or access an electronic communication made through an electronic communication system configured so that the electronic communication is readily accessible to the general public.

(B)  To intercept any radio communication that is transmitted:

(i)  By any station for the use of the general public, or that relates to ships, aircraft, vehicles, or persons in distress;

(ii)  By any governmental, law enforcement, civil defense, private land mobile, or public safety communications system, including police and fire, readily accessible to the general public;

(iii)  By a station operating on an authorized frequency within the bands allocated to the amateur, citizens band, or general mobile radio services; or

(iv)  By any marine or aeronautical communications system.

(C)  To engage in any conduct that:

(i)  Is prohibited by section 633 of the Communications Act of 1934 (47 U.S.C. §553); or

(ii)  Is excepted from the application of section 705(a) of the Communications Act of 1934 by section 705(b) of that Act (47 U.S.C. §605).

(D)  To intercept any wire or electronic communication the transmission of which is causing harmful interference to any lawfully operating station or consumer electronic equipment to the extent necessary to identify the source of the interference;

(E)  For other users of the same frequency to intercept any radio communication made through a system that uses frequencies monitored by individuals engaged in the providing or the use of the system, if the communication is not scrambled or encrypted.

(8)  It shall not be unlawful under this part:

(A)  To use a pen register or a trap and trace device as specified in this part.

(B)  For a provider of electronic communication service to record the fact that a wire or electronic communication was initiated or completed in order to protect the provider, another provider furnishing service toward the completion of the wire or electronic communication, or a user of that service, from the fraudulent, unlawful, or abusive use of such service.

(C)  For a provider of electronic or wire communication service to use a pen register or a trap and trace device for purposes relating to the operation, maintenance, and testing of the wire or electronic communication service or to the protection of the rights or property of the provider, or to the protection of users of that service from abuse of service or unlawful use of service.

(D)  To use a pen register or a trap and trace device where consent of the user of the service has been obtained.

(9)  Good faith reliance upon a court order shall be a complete defense to any criminal prosecution for illegal interception, disclosure, or use.

(10)  Except as provided in this section, a person or entity providing an electronic communication service to the public shall not intentionally divulge the contents of any communication (other than a communication to the person or entity or an agent thereof) while in transmission on that service to any person or entity other than an addressee or intended recipient of the communication or an agent of the addressee or intended recipient.

(11)  A person or entity providing electronic communication service to the public may divulge the contents of any such communication:

(A)  As otherwise authorized by a court order or under this part;

(B)  With the lawful consent of the originator, addressee, or intended recipient of the communication;

(C)  To a person employed or authorized, or whose facilities are used, to forward the communication to its destination; or

(D)  That was inadvertently obtained by the service provider and that appears to pertain to the commission of a crime, if divulged to a law enforcement agency. [L 1978, c 218, pt of §2; gen ch 1985; am L 1986, c 303, §2; am L 1989, c 164, §4; am L 2006, c 200, pt of §4]

Law Journals and Reviews

The Protection of Individual Rights Under Hawai`i's Constitution.  14 UH L. Rev. 311.

Case Notes

Does not permit bugging of a private place unless the parties entitled to privacy consent.  66 H. 653, 675 P.2d 754.

Allows interception of wire or oral communication if one party to the conversation consents to the interception.  67 H. 197, 682 P.2d 79.

Not violated because wearing of recording device did not constitute "installation".  67 H. 307, 686 P.2d 816.

Hawaii Legal Reporter Citations

Scope.  81-2 HLR 810715.



§803-43 - Devices to intercept wire, oral, or electronic communications and advertising of same prohibited; penalty; forfeiture.

§803-43  Devices to intercept wire, oral, or electronic communications and advertising of same prohibited; penalty; forfeiture.  Any person, other than a provider of wire or electronic communication service and its duly authorized officers, employees, and agents, or any person acting under color of law, who, in this State, intentionally manufactures, assembles, possesses, or distributes, or who attempts to distribute, any electronic, mechanical, or other device, knowing or having reason to know that the device or the design of the device renders it primarily useful for the purpose of surreptitious interception of wire, oral, or electronic communications, or who intentionally places an advertisement of any such device or promotes the use of any such device in any newspaper, magazine, handbill, or other publication, shall be guilty of a class C felony.  Any such electronic, mechanical, or other device in violation of this section shall be subject to seizure and forfeiture under chapter 712A. [L 1978, c 218, pt of §2; am L 1986, c 303, §3; am L 1989, c 164, §5; am L 2006, c 200, pt of §4]



§803-44 - Application for court order to intercept wire, oral, or electronic communications.

§803-44  Application for court order to intercept wire, oral, or electronic communications.  The attorney general of this State, or a designated deputy attorney general in the attorney general's absence or incapacity, or the prosecuting attorney of each county, or a designated deputy prosecuting attorney in the prosecuting attorney's absence or incapacity, may make application to a designated judge or any other circuit court judge or district court judge, if a circuit court judge has not been designated by the chief justice of the Hawaii supreme court, or is otherwise unavailable, in the county where the interception is to take place, for an order authorizing or approving the interception of wire, oral, or electronic communications, and such court may grant in conformity with section 803-46 an order authorizing, or approving the interception of wire, oral, or electronic communications by investigative or law enforcement officers having responsibility for the investigation of the offense as to which the application is made, if the interception might provide or has provided evidence of:

(1)  Murder;

(2)  Kidnapping;

(3)  Felony criminal property damage involving the danger of bodily injury as defined in section 707-700;

(4)  Distribution of dangerous, harmful, or detrimental drugs; or

(5)  Conspiracy to commit one or more of the above;

or involving

(6)  Organized crime and any of the following felony offenses:

(A)  Extortion;

(B)  Bribery of a juror, of a witness, or of a police officer;

(C)  Receiving stolen property; and

(D)  Gambling; and

(E)  Money laundering. [L 1978, c 218, pt of §2; am L 1986, c 303, §4; am L 1989, c 164, §6; am L 2006, c 200, pt of §4]

Revision Note

Paragraphs and subparagraphs redesignated pursuant to §23G-15(1).



§803-44.5 - Application for a pen register or a trap and trace device.

§803-44.5  Application for a pen register or a trap and trace device.  (a)  The attorney general of this State or the prosecuting attorney for each county, or a subordinate designated to act in either's absence or incapacity, may apply in writing under oath or equivalent affirmation to a designated judge or any other circuit court judge or district court judge, if a circuit court judge has not been designated by the chief justice of the Hawaii supreme court, or is otherwise unavailable, for an order or an extension of an order to authorize the installation and use of a pen register or a trap and trace device.

(b)  The application shall include:

(1)  The identity of the official making the application and the law enforcement agency conducting the investigation; and

(2)  The facts and circumstances relied upon by the applicant to conclude that there is probable cause to believe that information will be obtained through the installation and use of a pen register or trap and trace device that will constitute the fruits, instrumentalities, or evidence of a crime covered under this part. [L 1989, c 164, pt of §2; am L 2006, c 200, pt of §4]



§803-44.6 - Issuance of an order for a pen register or a trap and trace device.

§803-44.6  Issuance of an order for a pen register or a trap and trace device.  (a)  Upon an application for an order authorizing the installation and use of a pen register or a trap and trace device, the designated judge shall satisfy itself that there are sufficient facts and circumstances contained within the application that there is probable cause to believe that the information to be obtained through the installation and use of a pen register or a trap and trace device will constitute the fruits, instrumentalities, or evidence of a crime or is relevant to an ongoing criminal investigation.

(b)  If the designated judge is so satisfied, the order issued shall specify:

(1)  The identity, if known, of the person to whom is leased or in whose name is listed the telephone line to which the pen register or trap and trace device is to be attached;

(2)  The identity, if known, of the person who is the subject of the criminal investigation;

(3)  The number and, if known, the physical location of the telephone line to which the pen register or the trap and trace device is to be attached, and, in the case of a trap and trace device, the geographical limits of the trap and trace order;

(4)  A statement of the offense to which the information likely to be obtained by the pen register or trap and trace device relates; and

(5)  Upon the request of the applicant, the information, facilities, and technical assistance necessary to accomplish the installation of the pen register or trap and trace device that the provider of wire communication service is directed to furnish to the applicant.

(c)  An order authorizing installation and use of a pen register or a trap and trace device shall be for a period not to exceed sixty days.  Extension of an order may be granted, but only upon a reapplication for an order and a finding of probable cause to justify continuing use of a pen register or trap and trace device.  The period of the extension shall be for a period not to exceed sixty days.

(d)  An order authorizing the installation and use of a pen register or a trap and trace device shall direct that:

(1)  The order be sealed until otherwise ordered by the court; and

(2)  The person owning or leasing the line to which the pen register or trap and trace device is attached, or who has been ordered by the court to provide assistance to the applicant, not disclose the existence of the pen register or trap and trace device or the existence of the investigation to the listed subscriber or to any other person, unless otherwise ordered by the court. [L 1989, c 164, pt of §2; am L 2006, c 200, pt of §4]



§803-44.7 - Application for authorization to install and use a mobile tracking device.

§803-44.7  Application for authorization to install and use a mobile tracking device.  (a)  A search warrant or court order must be obtained from the designated judge or any other circuit court judge or district court judge, if a circuit court judge has not been designated by the chief justice of the Hawaii supreme court, or is otherwise unavailable, to install a mobile tracking device.  The order may authorize the use of that device within the jurisdiction of the court and outside that jurisdiction, if the device is installed in that jurisdiction.

(b)  If, upon application to the designated judge for a court order, the designated judge should satisfy itself that there are sufficient facts and circumstances contained within the application to establish probable cause to believe that the use of a mobile tracking device will discover the fruits, instrumentalities, or evidence of a crime or is relevant to an ongoing criminal investigation.

(c)  If the designated judge is so satisfied, it shall issue an order specifying:

(1)  The identity, if known, of the person who is the subject of the investigation;

(2)  The number of mobile tracking devices to be used and the geographical location(s) where the devices are to be installed; and

(3)  The identity, if known, of any person who may have a privacy interest in the point of installation of the mobile tracking device.

(d)  An order authorizing installation and use of a mobile tracking device shall not exceed sixty days.  Extensions of the orders may be granted only upon reapplication establishing probable cause to justify the continued use of a mobile tracking device.  The period of the extension shall not exceed sixty days.

(e)  The order shall direct that the order be sealed until otherwise directed by the court. [L 1989, c 164, pt of §2; am L 2006, c 200, pt of §4]



§803-45 - Authorization for disclosure and use of intercepted wire, oral, or electronic communications.

§803-45  Authorization for disclosure and use of intercepted wire, oral, or electronic communications.  (a)  Any investigative or law enforcement officer, who, by any means authorized by this part, has obtained knowledge of the contents of any wire, oral, or electronic communication, or evidence derived therefrom, may disclose the contents to another investigative or law enforcement officer to the extent that the disclosure is appropriate to the proper performance of the official duties of the officer making or receiving the disclosure.

(b)  Any investigative or law enforcement officer, who by any means authorized by this part, has obtained knowledge of the contents of any wire, oral, or electronic communication or evidence derived therefrom may use the contents to the extent the use is appropriate to the proper performance of the officer's official duties.

(c)  Any person who has received, by any means authorized by this part, any information from a wire, oral, or electronic communication, or evidence derived therefrom intercepted in accordance with the provisions of this part may disclose the contents of that communication or any derivative evidence while giving testimony under oath or affirmation in any proceeding in any court or before the grand jury in this State.

(d)  No otherwise privileged wire, oral, or electronic communication intercepted in accordance with, or in violation of, the provisions of this part shall lose its privileged character.

(e)  When an investigative or law enforcement officer, while engaged in authorized interception, intercepts wire, oral, or electronic communications relating to offenses other than those specified in the order of authorization or approval, the contents thereof, and evidence derived therefrom, may be disclosed or used as provided in subsections (a) and (b) of this section.  The contents and any evidence derived therefrom may be used under subsection (c) of this section when authorized or approved by the designated judge where the judge finds on subsequent application, made as soon as practicable, that the contents were otherwise intercepted in accordance with the provisions of this part.

(f)  Evidence obtained pursuant to an order issued under this part for the interception of a wire, oral, or electronic communication pursuant to an order issued under this part shall not be admissible as evidence in the State's case in chief in a criminal case where the highest grade of offense charged is a misdemeanor.

(g)  No part of the contents of any wire, oral, or electronic communication and no evidence derived therefrom may be received into evidence at any trial, hearing, or other proceeding in or before any court, grand jury, department, officer, agency, regulatory body, legislative committee, or other authority of the State or a county, or be included in any information used to charge a criminal offense under chapter 806, if the disclosure would be in violation of this part. [L 1978, c 218, pt of §2; gen ch 1985; am L 1986, c 303, §5; am L 1989, c 164, §7; am L 2006, c 200, pt of §4]



§803-46 - Procedure for interception of wire, oral, or electronic communication.

§803-46  Procedure for interception of wire, oral, or electronic communication.  (a)  Each application for an order authorizing or approving the interception of a wire, oral, or electronic communication shall be made in writing upon oath or affirmation to a designated judge and shall be accompanied by a written memorandum recommending approval or disapproval by the department of attorney general.  The application shall state the applicant's authority to make the application.  The term "designated judge" as used in this section shall not only mean a circuit court judge specifically designated by the chief justice of Hawaii supreme court, but shall also mean any circuit court judge or district court judge if no circuit court judge has been designated by the chief justice, or is otherwise unavailable.  Each application shall include the following information:

(1)  The identity of the investigative or law enforcement officer(s) requesting the application, the official(s) applying for an order;

(2)  A full and complete statement of the facts and circumstances relied upon by the applicant, to justify the applicant's belief that an order should be issued, including (A) details as to the particular offense that has been, is being, or is about to be committed, (B) except as provided in subsection (j), a particular description of the nature and location of the facilities from which or the place where the communication is to be intercepted, (C) a particular description of the type of communications sought to be intercepted, (D) the identity or descriptions of all persons, if known, committing the offense and whose communications are to be intercepted, and where appropriate (E) the involvement of organized crime;

(3)  A full and complete, but not unduly technical or complex, statement of the facts concerning how the interception is to be accomplished, and if physical entry upon private premises is necessary, facts supporting such necessity;

(4)  A full and complete statement of facts as to whether or not other investigative procedures have been tried and failed or why they reasonably appear to be unlikely to succeed if tried or to be too dangerous;

(5)  A statement of facts indicating the period of time for which the interception is required to be maintained.  If the nature of the investigation is such that the authorization for interception should not automatically terminate when the described type of communication has been obtained, a particular description of facts establishing probable cause to believe that additional communications of the same type will occur thereafter;

(6)  A full and complete statement of the facts concerning all previous applications known to the individual authorizing and making the application, made to any designated judge for authorization to intercept, or for approval of interceptions of, wire, oral, or electronic communications involving any of the same persons, facilities, or places specified in the application, and the action taken by the designated judge on each application; and

(7)  When the application is for the extension of an order, a statement setting forth the results thus far obtained from the interception, or a reasonable explanation of the failure to obtain any results.

(b)  The designated judge may require the applicant to furnish testimony or documentary evidence under oath or affirmation in support of the application.  A transcript of the testimony shall be made and kept with the application and orders.

(c)  Upon an application the designated judge may enter an ex parte order, as requested or as modified, authorizing or approving interception of wire, oral, or electronic communications within the county in which the designated judge is sitting, if the designated judge determines on the basis of the facts submitted by the applicant that:

(1)  There is probable cause to believe that an individual is committing, has committed, or is about to commit[:]

(A)  Murder;

(B)  Kidnapping;

(C)  Felony criminal property damage involving the danger of bodily injury;

(D)  Distribution of dangerous, harmful or detrimental drugs; or

(E)  Conspiracy to commit one or more of the above;

or that an individual is committing, has committed, or is about to commit one of the other offenses specified in section 803-44 and that organized crime is involved;

(2)  There is probable cause to believe that particular communications concerning that offense will be obtained through the interception;

(3)  Normal investigative procedures have been tried and have failed or reasonably appear to be either unlikely to succeed if tried or to be too dangerous; and

(4)  Except as provided in subsection (j), there is probable cause to believe that the facilities from which, or the place where, the wire, oral, or electronic communications are to be intercepted are being used, or are about to be used, in connection with the commission of such offense, or are leased to, listed in the name of, or commonly used by that person.

If the order allows physical entry to accomplish the interception, the issuing judge shall state why physical entry is appropriate.

(d)  Each order authorizing or approving the interception, of any wire, oral, or electronic communication shall specify:

(1)  The identity or description of all persons, if known, whose communications are to be intercepted;

(2)  The nature and location of the communications facilities as to which, or the place where, authority to intercept is granted, and the means by which such interceptions shall be made;

(3)  A particular description of the type of communication sought to be intercepted, and a statement of the particular offense to which it relates;

(4)  The identity of the agency authorized to intercept the communications and the persons applying for the application;

(5)  The period of time during which the interception is authorized, including a statement as to whether or not the interception is to terminate automatically upon the described communication first being obtained; and

(6)  Who shall be served with the order and by what means.

Upon request of the applicant, an order authorizing the interception of a wire, oral, or electronic communication shall direct that a provider of wire or electronic communication service, landlord, custodian, or other person shall furnish the applicant as soon as practicable all information, facilities, and technical assistance necessary to accomplish the interception unobtrusively and with a minimum of interference with the services that the provider of wire or electronic communication service, landlord, custodian, or other person is according the person whose communications are to be intercepted.  Any provider of wire or electronic communication service, landlord, custodian, or other person furnishing the facilities or technical assistance shall be compensated by the applicant for reasonable expenses incurred in providing the facilities or assistance.

(e)  No order entered under this section shall authorize or approve the interception of any wire, oral, or electronic communication for any period longer than is necessary to achieve the objective of the authorization, and in no event for longer than thirty days.  The thirty-day period begins on the earlier of the day on which the investigative or law enforcement officer first begins to conduct an interception under the order or ten days after the order is entered.  Extensions of an order may be granted, but only upon application for an extension made in accordance with subsections (a) and (b) of this section and the court making the findings required by subsection (c) of this section.  The period of extension shall be no longer than the designated judge deems necessary to achieve the purposes for which it was granted and in no event for longer than thirty days.  Every order and extension thereof shall contain a provision that the authorization to intercept shall be executed as soon as practicable, shall be conducted in such a way as to minimize the interception of communications not otherwise subject to interception under this part, and shall terminate upon attainment of the authorized objective, or in any event in thirty days.  If the intercepted communication is in a code or a foreign language, and an expert in that foreign language or code is not reasonably available during the interception period, minimization may be accomplished as soon as practicable after the interception.

An interception may be conducted in whole or in part by investigative or law enforcement officer(s), or by an individual operating under a contract with the State or a county, acting under the supervision of an investigative or law enforcement officer authorized to conduct the interception.

(1)  The interception shall be conducted in such a way as to minimize the resulting invasion of privacy including but not limited to the following methods of minimization:

(A)  Conversations that appear unlikely to result in incriminating conversations relating to the offense for which the order is issued shall be subject to intermittent monitoring; and

(B)  Privileged conversations, including those between a person and the person's spouse, attorney, physician, or clergy, shall not be intercepted unless both parties to the conversation are named or described in the application and order.

(2)  In determining whether incriminating statements are likely to occur during a conversation the following factors should be considered:

(A)  The parties to the conversation;

(B)  The particular offense being investigated;

(C)  The subject matter of the conversation;

(D)  The subject matter of previous conversations between the same parties and whether any incriminating statements occurred; and

(E)  The hour and day of conversation.

(f)  Whenever an order authorizing interception is entered pursuant to this part, the order shall require reports to be made to the designated judge who issued the order showing what progress has been made toward achievement of the authorized objective and the need for continued interception.  The reports shall be made at such intervals as the designated judge may require.

(g)(1)  The contents of any wire, oral, or electronic communication intercepted by any means authorized by this part shall, if possible, be recorded on tape or wire or other comparable device.  The recording of the contents of any wire, oral, or electronic communication under this subsection shall be done to protect the recording from being edited or otherwise altered.  Immediately upon the expiration of the time period provided in the order, or extensions thereof, the recording shall be made available to the designated judge issuing the order and sealed under the designated judge's directions.  Custody of the recording shall be determined by order of the designated judge.  Recordings and other evidence of the contents of conversations and applications and orders shall not be destroyed except upon an order of the designated judge and in any event shall be kept for ten years.  However, upon the request of all the parties to particular conversations, evidence of conversations between those parties shall be destroyed (A) if there are no incriminating statements; (B) if any incriminating statements are inadmissible at trial pursuant to section 803‑45(f); or (C) if the interception of the conversations is determined to have been illegal.  Duplicate recordings may be made for use or disclosure pursuant to section 803-45(a) and (b) for investigations.  The presence of the seal required by this subsection, or a satisfactory explanation for the absence thereof, shall be a prerequisite for the use or disclosure of the contents of any wire, oral, or electronic communication or evidence derived therefrom under section 803-45(c).

(2)  Applications made and orders granted under this part, and evidence obtained through court-ordered interceptions shall be sealed by the designated judge.  Custody of the above shall be wherever the designated judge directs. Applications and orders shall be disclosed only upon a showing of good cause before a designated judge and shall not be destroyed, except upon order of the designated judge, and, in any event, shall be kept for ten years.

(3)  Any violation of the provisions of this subsection may be punished as contempt by the designated judge.

(4)  Within a reasonable time but no later than ninety days after either the filing of an application for an approval under subsection (d) that is denied or the termination of the period of an order or extensions thereof, the designated judge shall cause an inventory to be served on the persons named in the order, on all other known parties to intercepted communications, and to any other persons as the court may determine is in the interest of justice.  The inventory shall include notice of:

(A)  The fact of the entry of the order;

(B)  The date of the entry and the period of authorized, or approved interception; and

(C)  The fact that during the applicable time period, wire, oral, or electronic communications were or were not intercepted.

The designated judge, upon the filing of a motion, may make available to the person or the person's counsel for inspection after the inventory has been served all portions of the intercepted communications that contain conversations of that person, applications, orders, and other evidence obtained as a result of the use of interception orders.  The designated judge may order the additional disclosure as the designated judge determines to be in the interest of justice.  On an ex parte showing of good cause, the designated judge may permit the serving of the inventory required by this subsection to be postponed.

(h)  The contents of any intercepted wire, oral, or electronic communication or evidence derived therefrom shall not be received in evidence or otherwise disclosed in any trial, hearing, or other proceeding in any court of this State unless each party, not less than thirty days before the trial, hearing or proceeding, has been furnished with copies of the documents required to be disclosed, and contents of intercepted communications or other evidence obtained as a result of interception which is sought to be admitted in evidence.  This thirty-day period may be shortened or waived by the court if it finds that the party will not be prejudiced by the delay in receiving such information.

(i)(1)  Any aggrieved person in any trial, hearing, or proceeding in or before any court, department, officer, agency, regulatory body, or other authority of this State, or a political subdivision thereof, may move to suppress the content of any intercepted wire, oral, or electronic communication, or evidence derived therefrom, on the grounds that:

(A)  The communication was unlawfully intercepted;

(B)  The order of authorization or approval under which it was intercepted is insufficient on its face; or

(C)  The interception was not made in conformity with the order of authorization or approval.

Such motion shall be made before the trial, hearing, or proceedings unless there was no opportunity to make such motion or the person was not aware of the grounds of the motion.  If the motion is granted, the contents of the intercepted wire, oral, or electronic communication, or evidence derived therefrom, shall be treated as having been obtained in violation of this part.  The court, or other official before whom the motion is made, upon the filing of the motion by the aggrieved person, may make available to the aggrieved person or the aggrieved person's counsel for inspection portions of the recording that contain intercepted communications of the defendant or evidence derived therefrom, the applications, orders, transcript of testimony, and such additional evidence as the court determines to be in the interest of justice.

(2)  In addition to any other right to appeal the State shall have the right to appeal:

(A)  From an order granting a motion to suppress made under paragraph (1) of this subsection if the attorney general or prosecuting attorney of a county, or their designated representatives, shall certify to the designated judge or other official granting the motion that the appeal shall be taken within thirty days after the date the order of suppression was entered and shall be diligently prosecuted as in the case of other interlocutory appeals or under such rules as the supreme court may adopt;

(B)  From an order denying an application for an order of authorization or approval, and such an appeal shall be in camera and in preference to all other pending appeals in accordance with rules promulgated by the supreme court.

(j)  The requirements of subsections (a)(2)(B) and (c)(4) relating to the specification of the facilities from which, or the place where, the communication is to be intercepted do not apply if:

(1)  In the case of an application with respect to the interception of an oral communication:

(A)  The application is by an investigative or law enforcement officer and is approved by the attorney general, a county prosecuting attorney, or one of their designees;

(B)  The application contains a full and complete statement as to why the specification is not practical and identifies the person committing the offense and whose communications are to be intercepted; and

(C)  The designated judge finds that the specification is not practical; or

(2)  In the case of an application with respect to a wire or electronic communication:

(A)  The application is by an investigative or law enforcement officer and is approved by the attorney general, a prosecuting attorney, or one of their designees;

(B)  The application identifies the person believed to be committing the offense and whose communications are to be intercepted and the applicant makes a showing of a purpose on the part of that person to thwart interception by changing facilities; and

(C)  The designated judge finds that the purpose has been adequately shown.

An interception of a communication under an order with respect to which the requirements of subsections (a)(2)(B) and (c)(4) do not apply by reason of subsection (j) shall not begin until the facilities from which, or the place where the communication is to be intercepted, is ascertained by the person implementing the interception order.  A provider of wire or electronic communications service that has received an order as provided for in subsection (d) may move the court to modify or quash the order on the ground that its assistance with respect to the interception cannot be performed in a timely or reasonable manner.  The court, upon notice to the State, shall decide the motion expeditiously. [L 1978, c 218, pt of §2; gen ch 1985; am L 1986, c 303, §6; am L 1989, c 164, §8; am L 1990, c 34, §§37, 38; gen ch 1993; am L 2006, c 200, pt of §4]

Case Notes

Lack of express remedy for one aggrieved by bugging was inadvertent and evidence obtained in violation of wiretap law should be suppressed.  66 H. 653, 675 P.2d 754.



§803-47 - Reports concerning intercepted wire, oral, or electronic communications; reports concerning pen registers and trap and trace devices.

§803-47  Reports concerning intercepted wire, oral, or electronic communications; reports concerning pen registers and trap and trace devices.  (a)  In January of each year, the attorney general and county prosecuting attorneys of this State shall report to the administrative director of the courts of this State and to the administrative office of the United States Courts:

(1)  The fact that an order or extension was applied for;

(2)  The kind of order or extension applied for;

(3)  The fact that the order or extension was granted as applied for, was modified, or was denied;

(4)  The period of interceptions authorized by the order, and the number and duration of any extensions of the order;

(5)  The offense specified in the order or application, or extension of an order;

(6)  The identity of the investigative or law enforcement officer and agency requesting the application and the person authorizing the request for application;

(7)  The nature of the facilities from which or the place where communications were to be intercepted;

(8)  A general description of the interceptions made under such order or extension, including:

(A)  The approximate nature and frequency of incriminating communications intercepted;

(B)  The approximate nature and frequency of other communications intercepted;

(C)  The approximate number of persons whose communications were intercepted; and

(D)  The approximate nature, amount, and cost of the personnel and other resources used in the interceptions;

(9)  The number of arrests resulting from interceptions made under an order or extension of the order, and the offenses for which the arrests were made;

(10)  The number of trials resulting from the interceptions;

(11)  The number of motions to suppress made with respect to the interceptions and the number granted or denied;

(12)  The number of convictions resulting from the interceptions and the offenses for which the convictions were obtained and a general assessment of the importance of the interceptions;

(13)  The information required by paragraphs (2) through (6) of this subsection with respect to orders or extensions obtained in a preceding calendar year and not yet reported; and

(14)  Other information required by the rules and regulations of the administrative office of the United States Courts.

(b)  In March of each year the administrative director of the courts shall transmit to the legislature a full and complete report concerning the number of applications for orders authorizing or approving the interception of wire, oral, or electronic communications and the number of orders and extensions granted or denied during the preceding calendar year.  The report shall include a summary and analysis of the data required to be filed with the administrative director of the courts by the attorney general and prosecuting attorneys.

(c)  The attorney general, at least twenty days prior to the convening of each regular session, shall annually report to the legislature on the number of pen register orders and orders for trap and trace devices applied for by law enforcement agencies of the State. [L 1978, c 218, pt of §2; am L 1986, c 303, §7; am L 1989, c 164, §9; am L 2006, c 200, pt of §4]



§803-47.5 - Disclosure of contents of communication while in electronic storage.

§803-47.5  Disclosure of contents of communication while in electronic storage.

(a)(1)  A person or entity providing an electronic communication service to the public shall not knowingly divulge to any person or entity the contents of a communication while in electronic storage by that service; and

(2)  A person or entity providing remote computing service to the public shall not knowingly divulge to any person or entity the contents of any communication that is carried or maintained on that service:

(A)  On behalf of, and is either received by means of computer processing of communications or by electronic transmission, from a subscriber or customer of the service; and

(B)  Solely for the purpose of providing storage or computer processing services to the subscriber or customer, if the provider is not authorized to access the contents of those communications for purposes of providing any services other than storage or computer processing.

(b)  A person or entity may divulge the contents of a communication:

(1)  To an addressee or intended recipient of the communication or an agent of the addressee or intended recipient;

(2)  As otherwise authorized by a court order or search warrant;

(3)  With the lawful consent of the originator, addressee, or intended recipient of the communication, or the subscriber in the case of a remote computing service;

(4)  To a person employed or authorized or whose facilities are used to forward the communication to its destination;

(5)  As may be necessarily incident to the rendition of the service or to the protection of the rights or property of the provider of that service; or

(6)  To a law enforcement agency, if the contents:

(A)  Were inadvertently obtained by the service provider; and

(B)  Appear to pertain to the commission of a crime. [L 1989, c 164, pt of §1; am L 2006, c 200, pt of §4]



§803-47.6 - Requirements for governmental access.

§803-47.6  Requirements for governmental access.  (a)  A governmental entity may require the disclosure by a provider of electronic communication service of the contents of an electronic communication that has been in electronic storage for one hundred and eighty days or less, where storage has taken place, pursuant to a search warrant only.  A governmental entity may require the disclosure by a provider of electronic communication service of the contents of an electronic communication that has been in electronic storage for more than one hundred and eighty days by the means available under subsection (b) of this section.

(b)  A governmental entity may require a provider of remote computing services to disclose the contents of any electronic communication to which this subsection is made applicable by subsection (c) of this section:

(1)  Without notice to the subscriber or customer, if a search warrant has been obtained; or

(2)  With prior notice to the subscriber or customer, if a court order for disclosure under subsection (d) of this section has been obtained; except that delayed notice may be authorized by the order.

(c)  Subsection (b) of this section is applicable to any electronic communication held or maintained on a remote computing service:

(1)  On behalf of, and received by electronic transmission from (or created by computer processing of communications received by electronic transmission from), a subscriber or customer of the remote computing service; and

(2)  Solely for the purpose of providing storage or computer processing services to the subscriber or customer, if the provider is not authorized to access the contents of those communications for any purpose other than storage or computer processing.

(d)(1)  A provider of electronic communication service or remote computing service may disclose a record or other information pertaining to a subscriber to, or customer of, the service (other than the contents of any electronic communication) to any person other than a governmental entity.

(2)  A provider of electronic communication service or remote computing service shall disclose a record or other information pertaining to a subscriber to, or customer of, the service (other than the contents of an electronic communication) to a governmental entity only when:

(A)  Presented with a search warrant;

(B)  Presented with a court order for the disclosure;

(C)  The consent of the subscriber or customer to the disclosure has been obtained; or

(D)  Presented with an administrative subpoena authorized by statute, an attorney general subpoena, or a grand jury or trial subpoena, which seeks the disclosure of information concerning electronic communication, including but not limited to the name, address, local and long distance telephone billing records, telephone number or other subscriber number or identity, and length of service of a subscriber to or customer of the service, and the types of services the subscriber or customer utilized.

(3)  A governmental entity receiving records or information under this subsection is not required to provide notice to a subscriber or customer.

(e)  A court order for disclosure under subsection (b) or (c) of this section shall issue only if the governmental entity demonstrates probable cause that the contents of a wire or electronic communication, or records or other information sought, constitute or relate to the fruits, implements, or existence of a crime or are relevant to a legitimate law enforcement inquiry.  An order may be quashed or modified if, upon a motion promptly made, the service provider shows that compliance would be unduly burdensome because of the voluminous nature of the information or records requested, or some other stated reason establishing such a hardship.

(f)  No cause of action shall lie in any court against any provider of wire or electronic communication service, its officers, employees, agents, or other specified persons for providing information, facilities, or assistance in accordance with the terms of a court order, warrant, or subpoena.

(g)  A provider of wire or electronic communication services or a remote computing service, upon the request of a governmental entity, shall take all necessary steps to preserve records and other evidence in its possession pending the issuance of a court order or other process.  Records shall be retained for a period of ninety days, which shall be extended for an additional ninety-day period upon a renewed request by the governmental entity. [L 1989, c 164, pt of §1; am L 2000, c 91, §1; am L 2006, c 200, pt of §4]



§803-47.7 - Backup preservation.

§803-47.7  Backup preservation.  (a)  A governmental entity may include in its court order a requirement that the service provider create a backup copy of the contents of the electronic communication without notifying the subscriber or customer.  The service provider shall create the backup copy as soon as practicable, consistent with its regular business practices, and shall confirm to the governmental entity that the backup copy has been made.  The backup copy shall be created within two business days after receipt by the service provider of the subpoena or court order.

(b)  The governmental entity must give notice to the subscriber or customer within three days of receiving confirmation that a backup record has been made, unless notice is delayed pursuant to the procedures herein.

(c)  The service provider shall not destroy the backup copy until the later of:

(1)  The delivery of the information; or

(2)  The resolution of any proceedings, including any appeal therefrom, concerning a court order.

(d)  The service provider shall release the backup copy to the requesting governmental entity no sooner than fourteen days after the governmental entity's notice to the subscriber or customer, if the service provider:

(1)  Has not received notice from the subscriber or customer that the subscriber or customer has challenged the governmental entity's request; and

(2)  Has not initiated proceedings to challenge the request of the governmental entity.

(e)  Within fourteen days after notice by the governmental entity to the subscriber or customer under subsection (b) of this section, the subscriber or customer may file a motion to vacate the court order, with written notice and a copy of the motion being served on both the governmental entity and the service provider.  The motion to vacate a court order shall be filed with the designated judge who issued the order.  The motion or application shall contain an affidavit or sworn statement:

(1)  Stating that the applicant is a customer or subscriber to the service from which the contents of electronic communications are sought; and

(2)  Setting forth the applicant's reasons for believing that the records sought does not constitute probable cause or there has not been substantial compliance with some aspect of the provisions of this part.

(f)  Upon receiving a copy of the motion from the subscriber or customer, the governmental agency shall file a sworn response to the court to which the motion is assigned.  The response shall be filed within fourteen days.  The response may ask the court for an in camera review, but must state reasons justifying such a review.  If the court is unable to rule solely on the motion or application and response submitted, the court may conduct such additional proceedings as it deems appropriate.  A ruling shall be made as soon as practicable after the filing of the governmental entity's response.

(g)  If the court finds that the applicant is not the subscriber or customer whose communications are sought, or that there is reason to believe that the law enforcement inquiry is legitimate and the justification for the communications sought is supported by probable cause, the application or motion shall be denied, and the court shall order the release of the backup copy to the government entity.  A court order denying a motion or application shall not be deemed a final order, and no interlocutory appeal may be taken therefrom by the customer.  If the court finds that the applicant is a proper subscriber or customer and the justification for the communication sought is not supported by probable cause or that there has not been substantial compliance with the provisions of this part, it shall order vacation of the order previously issued. [L 1989, c 164, pt of §1; am L 2006, c 200, pt of §4]



§803-47.8 - Delay of notification.

§803-47.8  Delay of notification.  (a)  A governmental entity may as part of a request for a court order include a provision that notification be delayed for a period not exceeding ninety days if the court determines that notification of the existence of the court order may have an adverse result.

(b)  An adverse result for the purpose of subsection (a) of this section is:

(1)  Endangering the life or physical safety of an individual;

(2)  Flight from prosecution;

(3)  Destruction of or tampering with evidence;

(4)  Intimidation of a potential witness; or

(5)  Otherwise seriously jeopardizing an investigation or unduly delaying a trial.

(c)  Extensions of delays in notification may be granted up to ninety days per application to a court.  Each application for an extension must comply with subsection (e) of this section.

(d)  Upon expiration of the period of delay of notification, the governmental entity shall serve upon, or deliver by registered mail to, the customer or subscriber a copy of the process or request together with notice that:

(1)  States with reasonable specificity the nature of the law enforcement inquiry; and

(2)  Informs the customer or subscriber:

(A)  Information maintained for the customer or subscriber by the service provider or request was supplied to or requested by that governmental authority and the date on which the supplying or request took place;

(B)  Notification of the customer or subscriber was delayed;

(C)  The governmental entity or court that made the certification or determination upon which the delay was made; and

(D)  The provision of this part that allowed the delay.

(e)  A governmental entity may apply to the designated judge or any other circuit judge or district court judge, if a circuit court judge has not yet been designated by the chief justice of the Hawaii supreme court, or is otherwise unavailable, for an order commanding a provider of an electronic communication service or remote computing service to whom a search warrant, or court order is directed, not to notify any other person of the existence of the search warrant, or court order for such period as the court deems appropriate not to exceed ninety days.  The court shall enter the order if it determines that there is reason to believe that notification of the existence of the search warrant, or court order will result in:

(1)  Endangering the life or physical safety of an individual;

(2)  Flight from prosecution;

(3)  Destruction of or tampering with evidence;

(4)  Intimidation of potential witnesses; or

(5)  Otherwise seriously jeopardizing an investigation or unduly delaying a trial. [L 1989, c 164, pt of §1; am L 2006, c 200, pt of §4]



§803-47.9 - Cost reimbursement.

§803-47.9  Cost reimbursement.  (a)  A government entity obtaining the contents of communications, records, or other information shall pay to the person or entity providing or assembling the information a fee for reimbursement or costs that are reasonably necessary and that have been directly incurred in searching for, assembling, reproducing, or otherwise providing the information.  The reimbursable costs shall include any costs due to necessary disruption of normal operations of any electronic communication service or remote computing service that was occasioned by the governmental needs.

(b)  The amount of the fee provided by subsection (a) shall be as mutually agreed by the governmental entity and the person or entity providing the information or, in the absence of agreement, shall be as determined by the designated court that issued the order for production of the information or the court before which a criminal prosecution relating to the information would be brought, if no court order was issued for production of the information.

(c)  The requirement of subsection (a) does not apply with respect to records or other information maintained by a communication common carrier that relate to telephone toll records and telephone listings obtained under section 803‑47.6.  However, the court may order a payment as described in subsection (a), if the court determines the information required is unusually voluminous in nature or otherwise caused an undue burden on the provider. [L 1989, c 164, pt of §1; am L 2006, c 200, pt of §4]



§803-48 - Recovery of civil damages authorized.

§803-48  Recovery of civil damages authorized.  Any person whose wire, oral, or electronic communication is accessed, intercepted, disclosed, or used in violation of this part shall (1) have a civil cause of action against any person who accesses, intercepts, discloses, or uses, or procures any other person to access, intercept, disclose, or use the communications, and (2) be entitled to recover from any such person:

(A)  The greater of (i) the sum of the actual damages suffered by the plaintiff and any profits made by the violator as a result of the violation, or (ii) statutory damages of the greater of $100 a day for each day of violation or $10,000;

(B)  Punitive damages, where appropriate; and

(C)  A reasonable attorney's fee and other litigation costs reasonably incurred.

The aggrieved person may also seek and be awarded such preliminary, and other equitable or declaratory relief as may be appropriate.  A good faith reliance on a court order shall constitute a complete defense to any civil action brought under this part. [L 1978, c 218, pt of §2; am L 1986, c 303, §8; am L 1989, c 164, §10; am L 2006, c 200, pt of §4]



§803-48.5 - Injunction against illegal interception.

§803-48.5  Injunction against illegal interception.  Whenever it appears that any person is engaged or is about to engage in any act that constitutes or will constitute a felony violation of this part, the attorney general may initiate a civil action in a circuit court of this State to enjoin the violation.  The court shall proceed as soon as practicable to the hearing and make a determination of the action; provided that at any time before final determination, the court may enter a restraining order or take any other action that is warranted to prevent a continuing and substantial injury to the State or to any person or class of persons for whose protection the action is brought.  A proceeding under this section is governed by the Hawaii rules of civil procedure; except that, if an indictment, information, or criminal complaint has been returned against the respondent, discovery shall be governed by the Hawaii rules of penal procedure. [L 2006, c 200, §2]



§803-49 - Severability.

§803-49  Severability.  If any portion or subsection of this part or the application thereof to any person or circumstances is invalid, such invalidity shall not affect other sections or applications of the part which can be given effect without the invalid section or application, and to this end the provisions of this part are declared to be severable. [L 1978, c 218, pt of §2; am L 2006, c 200, pt of §4]



§803-50 - REPEALED.

§803-50  REPEALED.  L 1984, c 91, §1.






CHAPTER 804 - BAIL; BOND TO KEEP THE PEACE

§804-1 - Bail defined.

PART I.  BAIL; RECOGNIZANCE

Law Journals and Reviews

Risky Business:  Assessing Dangerousness in Hawai‘i.  24 UH L. Rev. 63.

§804-1  Bail defined.  Bail, or the giving of bail, is the signing of the recognizance by the defendant and the defendant's surety or sureties, conditioned for the appearance of the defendant at the session of a court of competent jurisdiction to be named in the condition, and to abide by the judgment of the court. [PC 1869, c 50, §1; am L 1917, c 149, §1; RL 1925, §3977; RL 1935, §5430; RL 1945, §10731; RL 1955, §256-1; HRS §709-1; ren L 1972, c 9, pt of §1; am L 1980, c 50, §4; gen ch 1985; am L 1987, c 139, §4]

Cross References

See Const. Art. I, §12.

Rules of Court

See HRPP rules 5(a), 46.

Case Notes

Right to bail is secured under specific provisions, rather than general constitutional provision relating to liberty.  9 H. 171.

See 36 H. 188, 192.



§804-2 - Unclaimed bail money.

§804-2  Unclaimed bail money.  All money deposited by way of bail or bond, in any proceeding before any court, that has not been declared forfeited, and not claimed within two years after the final disposition of the cause of action in which the money was deposited, shall be presumed abandoned under chapter 523A. [L 1929, c 138, §1; RL 1935, §5431; RL 1945, §10732; am L 1949, c 323, §1; RL 1955, §256-2; am L Sp 1959 2d, c 1, §14; am L 1963, c 114, §1; HRS §709-2; ren L 1972, c 9, pt of §1; am L 2006, c 87, §1]

Note

L 2006, c 87, §2 provides:

"SECTION 2.  This Act [approved May 10, 2006] shall apply to all bail money held at the time of its enactment, or at any time thereafter."

Case Notes

Cited:  36 H. 188, 193.



§804-3 - Bailable offenses.

§804-3  Bailable offenses.  (a)  For purposes of this section, "serious crime" means murder or attempted murder in the first degree, murder or attempted murder in the second degree, or a class A or B felony, except forgery in the first degree and failing to render aid under section 291C-12, and "bail" includes release on one's own recognizance, supervised release, and conditional release.

(b)  Any person charged with a criminal offense shall be bailable by sufficient sureties; provided that bail may be denied where the charge is for a serious crime, and:

(1)  There is a serious risk that the person will flee;

(2)  There is a serious risk that the person will obstruct or attempt to obstruct justice, or therefore, injure, or intimidate, or attempt to thereafter, injure, or intimidate, a prospective witness or juror;

(3)  There is a serious risk that the person poses a danger to any person or the community; or

(4)  There is a serious risk that the person will engage in illegal activity.

(c)  Under subsection (b)(1) a rebuttable presumption arises that there is a serious risk that the person will flee or will not appear as directed by the court where the person is charged with a criminal offense punishable by imprisonment for life without possibility of parole.  For purposes of subsection (b)(3) and (4) a rebuttable presumption arises that the person poses a serious danger to any person or community or will engage in illegal activity where the court determines that:

(1)  The defendant has been previously convicted of a serious crime involving violence against a person within the ten-year period preceding the date of the charge against the defendant;

(2)  The defendant is already on bail on a felony charge involving violence against a person; or

(3)  The defendant is on probation or parole for a serious crime involving violence to a person.

(d)  If, after a hearing the court finds that no condition or combination of conditions will reasonably assure the appearance of the person when required or the safety of any other person or community, bail may be denied. [L 1892, c 32, §1; RL 1925, §3978; RL 1935, §5432; RL 1945, §10733; RL 1955, §256-3; am L 1957, c 282, §7; HRS §709-3; ren L 1972, c 9, pt of §1; am L 1980, c 242, §2; am L 1981, c 97, §1; am L 1985, c 166, §1; am L 1987, c 139, §5]

Cross References

See Const. Art. I, §12.

Rules of Court

See HRPP rule 46.

Law Journals and Reviews

Risky Business:  Assessing Dangerousness in Hawai`i.  24 UH L. Rev. 63.

Case Notes

Bail hearing:  Burden of proof, nature and quantum of proof, hearing procedure, in camera proceedings.  52 H. 463, 478 P.2d 840.

Bail hearing:  In these proceedings, label given to type of evidence not controlling and whether particular evidence may be considered must be determined on case by case basis; hearsay might be sufficient.  52 H. 573, 482 P.2d 153.

Test contained in last phrase is met when circumstances indicate a fair likelihood that the accused is in danger of a jury verdict of an offense punishable for life not subject to parole.  56 H. 447, 539 P.2d 1197.

Provision prohibiting bail for defendant already on bail on a felony charge held unconstitutional.  64 H. 527, 644 P.2d 968.



§804-4 - When a matter of right.

§804-4  When a matter of right.  (a)  If the charge is for an offense for which bail is allowable under section 804-3, the defendant may be admitted to bail before conviction as a matter of right.  Except for section 712-1207(7), bail shall be allowed for any person charged under section 712-1207 only subject to the mandatory condition that the person observe geographic restrictions that prohibit the defendant from entering or remaining on public property, in Waikiki and other areas in the State designated by county ordinance during the hours from 6 p.m. to 6 a.m.; and provided further that nothing contained in this subsection shall be construed as prohibiting the imposition of stricter geographic restrictions under section 804-7.1.  The right to bail shall continue after conviction of a misdemeanor, petty misdemeanor, or violation, and release on bail may continue, in the discretion of the court, after conviction of a felony until the final determination of any motion for a new trial, appeal, habeas corpus, or other proceedings that are made, taken, issued, or allowed for the purpose of securing a review of the rulings, verdict, judgment, sentence, or other proceedings of any court or jury in or by which the defendant has been arraigned, tried, convicted, or sentenced; provided that:

(1)  No bail shall be allowed after conviction and prior to sentencing in cases where bail was not available under section 804-3, or where bail was denied or revoked before conviction;

(2)  No bail shall be allowed pending appeal of a felony conviction where a sentence of imprisonment has been imposed; and

(3)  No bail shall be allowed pending appeal of a conviction for a violation of section 712-1207, unless the court finds, based on the defendant's record, that the defendant may be admitted to bail subject to the mandatory condition that the person observe geographic restrictions that prohibit the defendant from entering or walking along the public streets or sidewalks of Waikiki or other areas in the State designated by county ordinance pursuant to section 712-1207 during the hours from 6 p.m. to 6 a.m.

Notwithstanding any other provision of law to the contrary, any person who violates these bail restrictions shall have the person's bail revoked after hearing and shall be imprisoned forthwith.

(b)  The court shall order that a person who has been found guilty of an offense and sentenced to a term of imprisonment, and who has filed an appeal or a petition for a writ of certiorari, be detained, unless the court finds:

(1)  By clear and convincing evidence that the person is not likely to flee or pose a danger to the safety of any other person or the community if released; and

(2)  That the appeal is not for purpose of delay and raises a substantial question of law or fact likely to result in reversal or an order for a new trial.

If the court makes these findings, the court shall order the release of the person in accordance with section 804-7.1.  No defendant entitled to bail, whether bailed or not, shall be subject, without the defendant's written consent, to the operation of any sentence passed upon the defendant, while any proceedings to procure a review of any action of the trial court or jury in the premises are pending and undetermined, except as provided in section 641-14(a) or section 712-1207. [L 1892, c 32, §2; RL 1925, §3979; am L 1925, c 228, §1; RL 1935, §5433; RL 1945, §10734; RL 1955, §256-4; am L 1957, c 282, §8; HRS §709-4; ren L 1972, c 9, pt of §1; am L 1972, c 109, §1(a); am L 1980, c 242, §3; gen ch 1985; am L 1987, c 139, §8; am L 1988, c 141, §61; am L 1989, c 261, §23; am L 1990, c 34, §39; am L 1998, c 149, §3; am L 2000, c 143, §2]

Cross References

See Const. Art. I, §12.

Minors, see §571-32(f).

Rules of Court

Release pending appeal, see HRAP rule 9.

See HRPP rules 5(a), 46.

Law Journals and Reviews

The Protection of Individual Rights Under Hawai`i's Constitution.  14 UH L. Rev. 311.

Case Notes

Not applicable to habeas corpus after conviction.  18 H. 473.

Where justified by facts and circumstances, delay in releasing person on bail is permissible.  61 H. 291, 602 P.2d 933.

One arrested for a petty misdemeanor or misdemeanor has not an absolute right to immediate release but a right to release without unnecessary delay upon payment of bail.  62 H. 79, 611 P.2d 130.

Provision denying bail pending appeal to convicted felon sentenced to imprisonment was constitutional.  66 H. 82, 657 P.2d 464.

Defendant did not satisfy requirements for release on bail.  69 H. 509, 750 P.2d 78.

Accused misdemeanant, petty misdemeanant, or law violator on bail is entitled to bail as a matter of right after conviction and pending appellate review; requirements of paragraphs (1) and (2) apply only to convicted felons.  74 H. 343, 845 P.2d 547.

Circuit court did not have jurisdiction to issue a bench warrant based upon the purported violation of a condition of probation, nor could the court revoke defendant's probation on that basis; when a convicted defendant is released on bail pending appeal, the circuit court is temporarily without jurisdiction under the probationary sentence that is the subject of the defendant's appeal.  79 H. 194, 900 P.2d 770.

Four conditions must be met for person convicted of criminal offense to qualify for release on bail pending appeal.  86 H. 1, 946 P.2d 955.



§804-5 - By whom allowed.

§804-5  By whom allowed.  In cases where the punishment for the offense charged may be imprisonment for life not subject to parole, or imprisonment for a term more than ten years with or without fine, a judge or justice of a court of record, including a district judge, shall be competent to admit the accused to bail, in conformity with sections 804-3 to 804-6.  In all other cases, the accused may be so admitted to bail by any judge or justice of a court of record, including a district judge, and in cases, except under section 712-1207, where the punishment for the offense charged may not exceed two years' imprisonment with or without fine, the sheriff, the sheriff's deputy, the chief of police or any person named by the chief of police, or the sheriff of Kalawao, regardless of the circuit within which the alleged offense was committed, may admit the accused person to bail. [L 1892, c 32, §3; RL 1925, §3980; am L 1931, c 231, §1; am L 1933, c 30, §1; RL 1935, §5434; RL 1945, §10735; RL 1955, §256-5; am L 1957, c 282, §9; am L 1963, c 85, §3; HRS §709-5; am L 1970, c 188, §39; ren L 1972, c 9, pt of §1; gen ch 1985; am L 1994, c 181, §1; am L 1998, c 149, §4]

Cross References

Sheriff, etc., see §26-14.6(f).

Rules of Court

See HRPP rules 5(a), 46.

Case Notes

Since this section provides chief of police or designee with independent authority and discretion to admit persons charged with misdemeanor offenses to bail in accordance with §804-9, senior judge of family court lacked authority to issue a bail schedule divesting police of that authority and discretion.  75 H. 357, 861 P.2d 1205.

See 18 H. 500.

Prior law.

Where accused, lawfully arrested, procures accused discharge by voluntarily making deposit of cash in lieu of bail without statutory authority, accused release is unlawful; accused cannot recover same after it has been paid into treasury.  22 H. 759.



§804-6 - Bail bond after conviction.

§804-6  Bail bond after conviction.  Unless otherwise ordered by the court the bail bond given by any defendant prior to the defendant's conviction, shall, in cases where bail after conviction is permitted either absolutely or by order of the court, be continued as the bail of the defendant after conviction, and until the final determination of any subsequent proceedings in the cause. [L 1892, c 32, §4; RL 1925, §3981; RL 1935, §5435; RL 1945, §10736; RL 1955, §256-6; HRS §709-6; ren L 1972, c 9, pt of §1; gen ch 1985]

Rules of Court

See HRPP rule 46.

Case Notes

Condition of bond; notice to principals.  19 H. 5.



§804-7 - Release after bail.

§804-7  Release after bail.  When bail is offered and taken the prisoner shall be discharged from custody or imprisonment. [PC 1869, c 50, §4; RL 1925, §3982; RL 1935, §5436; RL 1945, §10737; RL 1955, §256-7; HRS §709-7; ren L 1972, c 9, pt of §1]



§804-7.1 - Conditions of release on bail, recognizance, or supervised release.

§804-7.1  Conditions of release on bail, recognizance, or supervised release.  [Section effective until December 31, 2010.  For section effective January 1, 2011, see below.]  Upon a showing that there exists a danger that the defendant will commit a serious crime or will seek to intimidate witnesses, or will otherwise unlawfully interfere with the orderly administration of justice, the judicial officer named in section 804-5 may deny the defendant's release on bail, recognizance, or supervised release.  Upon the defendant's release on bail, recognizance, or supervised release, however, the court may enter an order:

(1)  Prohibiting the defendant from approaching or communicating with particular persons or classes of persons, except that no such order should be deemed to prohibit any lawful and ethical activity of defendant's counsel;

(2)  Prohibiting the defendant from going to certain described geographical areas or premises;

(3)  Prohibiting the defendant from possessing any dangerous weapon, engaging in certain described activities, or indulging in intoxicating liquors [or] certain drugs;

(4)  Requiring the defendant to report regularly to and remain under the supervision of an officer of the court;

(5)  Requiring the defendant to maintain employment, or, if unemployed, to actively seek employment, or attend an educational or vocational institution;

(6)  Requiring the defendant to comply with a specified curfew;

(7)  Requiring the defendant to seek and maintain mental health treatment or testing, including treatment for drug or alcohol dependency, or to remain in a specified institution for that purpose;

(8)  Requiring the defendant to remain in the jurisdiction of the judicial circuit in which the charges are pending unless approval is obtained from a court of competent jurisdiction to leave the jurisdiction of the court;

(9)  Requiring the defendant to satisfy any other condition reasonably necessary to assure the appearance of the person as required and to assure the safety of any other person or community; or

(10)  Imposing any combination of conditions listed above.

The judicial officer may revoke a defendant's bail upon proof that the defendant has breached any of the conditions imposed. [L 1978, c 217, pt of §1; am L 1980, c 242, §4; am L 1987, c 139, §1]

§804-7.1  Conditions of release on bail, recognizance, or supervised release.  [Section effective January 1, 2011.  For section effective until December 31, 2010, see above.]  Upon a showing that there exists a danger that the defendant will commit a serious crime or will seek to intimidate witnesses, or will otherwise unlawfully interfere with the orderly administration of justice, the judicial officer named in section 804-5 may deny the defendant's release on bail, recognizance, or supervised release.

Upon the defendant's release on bail, recognizance, or supervised release, however, the court may enter an order:

(1)  Prohibiting the defendant from approaching or communicating with particular persons or classes of persons, except that no such order should be deemed to prohibit any lawful and ethical activity of defendant's counsel;

(2)  Prohibiting the defendant from going to certain described geographical areas or premises;

(3)  Prohibiting the defendant from possessing any dangerous weapon, engaging in certain described activities, or indulging in intoxicating liquors or certain drugs;

(4)  Requiring the defendant to report regularly to and remain under the supervision of an officer of the court;

(5)  Requiring the defendant to maintain employment, or, if unemployed, to actively seek employment, or attend an educational or vocational institution;

(6)  Requiring the defendant to comply with a specified curfew;

(7)  Requiring the defendant to seek and maintain mental health treatment or testing, including treatment for drug or alcohol dependency, or to remain in a specified institution for that purpose;

(8)  Requiring the defendant to remain in the jurisdiction of the judicial circuit in which the charges are pending unless approval is obtained from a court of competent jurisdiction to leave the jurisdiction of the court;

(9)  Requiring the defendant to satisfy any other condition reasonably necessary to assure the appearance of the person as required and to assure the safety of any other person or community; or

(10)  Imposing any combination of conditions listed above.

The judicial officer may revoke a defendant's bail upon proof that the defendant has breached any of the conditions imposed. [L 1978, c 217, pt of §1; am L 1980, c 242, §4; am L 1987, c 139, §1; am L 2008, c 171, §10; am L 2009, c 88, §§9, 13, and 17(2)]

Law Journals and Reviews

Risky Business:  Assessing Dangerousness in Hawai‘i.  24 UH L. Rev. 63.

Case Notes

Where restrictions imposed by the trial court were a condition of defendant's bail, defendant's argument that prohibition was overbroad, vague, ambiguous and therefore unconstitutional, was unpersuasive and restrictions imposed were well within the discretion of the trial court.  79 H. 150, 900 P.2d 157.



§804-7.2 - Violations of conditions of release on bail, recognizance, or supervised release.

§804-7.2  Violations of conditions of release on bail, recognizance, or supervised release.  Upon verified application by the prosecuting attorney alleging that a defendant has intentionally violated the conditions of release on bail, recognizance, or supervised release, the judicial officer named in section 804-5 shall issue a warrant directing the defendant be arrested and taken forthwith before the court [of] record for hearing.  A law enforcement officer having reasonable grounds to believe that a released felony defendant has violated the conditions of release on bail, recognizance, or supervised release, may, where it would be impracticable to secure a warrant, arrest the defendant and take the defendant forthwith before the court of record. [L 1978, c 217, pt of §1; am L 1987, c 139, §2]



§804-7.3 - Sanctions for violation of conditions of release on bail, recognizance, or supervised release.

§804-7.3  Sanctions for violation of conditions of release on bail, recognizance, or supervised release.  After hearing, and upon finding that the defendant has intentionally violated reasonable conditions imposed on release on bail, recognizance, or supervised release, the court may impose different or additional conditions upon defendant's release or revoke defendant's release on bail, recognizance, or supervised release. [L 1978, c 217, pt of §1; am L 1987, c 139, §3]



§804-7.4 - General conditions of release on bail.

[§804-7.4]  General conditions of release on bail.  Any person released on bail, recognizance, supervised release or conditional release shall be released subject to the following conditions:

(1)  The person shall not commit a federal, state or local offense during the period of release;

(2)  The person shall appear for all court hearings unless notified by the person's attorney that the person's appearance is not required; and

(3)  The person shall remain in the State of Hawaii unless approval is obtained from a court of competent jurisdiction to leave the jurisdiction of the court. [L 1987, c 139, §9(1); gen ch 1992]



§804-8 - No bail where wounding may terminate in death.

§804-8  No bail where wounding may terminate in death.  Where the offense is the illegal infliction of a wound, or any other injury that may terminate in the death of the person injured, the magistrate or court cannot discharge the prisoner if it appears that there is a probability that death will ensue in consequence of the injury.  In that case, the party shall be committed for further examination, until the consequences of the injury can be ascertained. [PC 1869, c 50, §5; RL 1925, §3983; RL 1935, §5437; RL 1945, §10738; RL 1955, §256-8; HRS §709-8; ren L 1972, c 9, pt of §1]



§804-5 - provides chief of police or designee with independent authority and discretion to admit persons charged with misdemeanor offenses to bail in accordance with this section, senior judge of family court lacked authority to issue a bail schedule divesting police of that authority and discretion.

§804-9  Amount.  The amount of bail rests in the discretion of the justice or judge or the officers named in section 804-5; but should be so determined as not to suffer the wealthy to escape by the payment of a pecuniary penalty, nor to render the privilege useless to the poor.  In all cases, the officer letting to bail should consider the punishment to be inflicted on conviction, and the pecuniary circumstances of the party accused. [PC 1869, c 50, §6; RL 1925, §3984; am imp L 1933, c 30, §1; RL 1935, §5438; RL 1945, §10739; RL 1955, §256-9; HRS §709-9; ren L 1972, c 9, pt of §1]

Cross References

See Const. Art. I, §12.

Case Notes

Section means no more than that bail shall be in a reasonable amount, considering the financial status of defendant and the possible punishment.  56 H. 447, 539 P.2d 1197.

No abuse of discretion in setting bail at $75 for person arrested for simple trespass.  64 H. 130, 637 P.2d 1105.

Since §804-5 provides chief of police or designee with independent authority and discretion to admit persons charged with misdemeanor offenses to bail in accordance with this section, senior judge of family court lacked authority to issue a bail schedule divesting police of that authority and discretion.  75 H. 357, 861 P.2d 1205.

Cited:  76 H. 219, 873 P.2d 98.



§804-10 - REPEALED.

§804-10  REPEALED.  L 1987, c 139, §7.



§804-10.5 - Sureties; qualification.

§804-10.5  Sureties; qualification.  (a)  In determining the sufficiency of a surety or sureties, the court shall consider the surety's or sureties':

(1)  Character;

(2)  Reliability;

(3)  Place of residence; and

(4)  Financial and employment circumstances.

(b)  No person shall be sufficient surety who:

(1)  Has been convicted of perjury for submitting a false statement under section 804-11.5;

(2)  Does not satisfy the requirements of section 804-11.5; or

(3)  Does not satisfy the requirements of article 9A, chapter 431, if posting an insurance bond as defined in section 431:1-210(1). [L 1987, c 139, §9(2); am L 1993, c 181, §2; am L 2006, c 154, §46]



§804-11 - One surety sufficient; when.

§804-11  One surety sufficient; when.  A single surety is sufficient, if the surety offers cash, a credit or debit card authorization, stocks, bonds, or real property in accordance with section 804-11.5; otherwise, there shall be two or more sureties. [PC 1869, c 50, §9; RL 1925, §3987; RL 1935, §5441; RL 1945, §10741; RL 1955, §256-11; HRS §709-11; ren L 1972, c 9, pt of §1; gen ch 1985; am L 1987, c 139, §6; am L 2004, c 71, §2]

Case Notes

Property ownership requirement not applicable to surety company.  26 H. 236.



§804-11.5 - Cash, credit and debit card authorization, stocks, bonds, or real property as security for bail.

§804-11.5  Cash, credit and debit card authorization, stocks, bonds, or real property as security for bail.  (a)  Any person who is permitted to give bail in accordance with section 804-7.4 may secure the bail bond by a deposit, with the clerk of the appropriate court, of:

(1)  Cash or credit or debit card authorization equal to the amount of the bail;

(2)  The unencumbered interest in personal property which has a market value of not less than the amount of the bail bond; or

(3)  Deeds for real property:

(A)  Situated in this State;

(B)  Not exempt from attachment or execution under section 651-92;

(C)  Owned by the person depositing the bail; and

(D)  Consisting of an unencumbered interest the value of which is at least double the amount of the bail bond.

(b)  If the bail bond is secured by stocks and bonds the person giving the bail shall file with the bond a sworn schedule which shall be approved by the court and shall contain:

(1)  A list of the stocks and bonds deposited describing each in detail that they may be identified;

(2)  The present market value of each stock and bond;

(3)  The total market value of the stocks and bonds listed;

(4)  A statement that the affiant is or affiants are the sole owner or owners of the stocks and bonds listed; and

(5)  A statement that the stocks and bonds are security for the appearance of the defendant in accordance with the conditions of release imposed by the court.

(c)  If the bail bond is secured by real property the person giving the bail shall file with the bond a statement of value of the real property from the tax assessor of the county in which the real property is located and a sworn schedule which shall contain:

(1)  A legal description of the real property;

(2)  A description of any and all encumbrances on the real property including the amount of each and the holder thereof;

(3)  The market value of the unencumbered interest owned by the affiant or affiants;

(4)  A statement that the affiant is the sole owner, or in the case of jointly owned real property, that affiants are the sole owners of the unencumbered interest and that it is not exempt from execution under section 651-92; and

(5)  A statement that the real property is security for the appearance of the defendant in accordance with the conditions of release imposed by the court.

(d)  The sworn schedule shall constitute a material part of the bail bond.  An affiant commits the offense of perjury under section 710-1060 if in the sworn schedule the affiant makes a false statement which the affiant does not believe to be true.

(e)  The clerk of the court requiring the bail bond shall immediately file a certified copy of the bail bond and schedule of real property in the office of the court clerk of the circuit in which the real property is situated.  The bail bond and schedule of real property shall be accompanied by the necessary recording fee, which shall be paid by the affiant or affiants.  The court clerk shall record the copies of the bail bond and schedule and thereupon the State shall have a lien on the real property from the date and time of recordation.  The instruments described in this section shall be recorded with the bureau of conveyances.

(f)  For the purposes of this section, an unencumbered interest in real property, stocks, or bonds, means that the interest is not encumbered by any lien or encumbrance or is not currently being used as security for a bail bond.

(g)  In case the officer taking the bail doubts the sufficiency of the person giving bail, the officer may compel that person, either by oath or otherwise, to furnish proof of the person's sufficiency. [L 1987, c 139, §9(3); am L 2004, c 71, §3]



§804-12 - Bond for minor.

§804-12  Bond for minor.  When the person admitted to bail is a minor the bond shall notwithstanding be valid. [PC 1869, c 50, §11; RL 1925, §3988; RL 1935, §5442; RL 1945, §10742; RL 1955, §256-12; HRS §709-12; ren L 1972, c 9, pt of §1; am L 1980, c 195, §1]

Cross References

Minors, see §571-32(f).



§804-13 - Insufficient bail.

§804-13  Insufficient bail.  If, owing to mistake or misrepresentation, insufficient bail has been taken, or if the sureties afterwards become insufficient, the accused may be ordered to find sufficient sureties by any magistrate and on the accused's refusal, the accused may be committed for trial. [PC 1869, c 50, §12; RL 1925, §3989; RL 1935, §5443; RL 1945, §10743; RL 1955, §256-13; HRS §709-13; ren L 1972, c 9, pt of §1; gen ch 1985]



§804-14 - Discharge of sureties.

§804-14  Discharge of sureties.  Those who may have become bail for anyone, may at any time discharge themselves, by surrendering him to the custody of any sheriff or chief of police or his authorized subordinate. [PC 1869, c 50, §14; RL 1925, §3990; am imp L 1933, c 30, §1; RL 1935, §5444; am L 1939, c 104, §7; am L 1943, c 62, §21 and c 64, §22; RL 1945, §10744; RL 1955, §256-14; HRS §709-14; ren L 1972, c 9, pt of §1; am L 1989, c 211, §10; am L 1990, c 281, §11]

Cross References

Sheriff, etc., see §26-14.6.

Case Notes

Where principal was surrendered, surety entitled to return of bond whether principal was actually surrendered by surety or police.  81 H. 324, 916 P.2d 1225.



§804-15 - Recognizance.

§804-15  Recognizance.  In all cases where a magistrate either commits for trial or bail the accused, the magistrate may cause each of the witnesses who has been examined and has testified to any material fact or circumstance in the case to enter into a recognizance, with or without surety, at the magistrate's discretion, in a sum fixed by the magistrate, conditioned for the witness' appearance at the sitting of the court at which the accused is bound or committed to appear.  If a witness refuses to sign the recognizance when required, the witness may be committed to jail by the order of the magistrate, and shall be confined until the witness is brought before the court to testify, or until the witness gives the recognizance. [PC 1869, c 50, §13; RL 1925, §3991; RL 1935, §5445; RL 1945, §10745; RL 1955, §256-15; HRS §709-15; ren L 1972, c 9, pt of §1; gen ch 1985]

Rules of Court

See HRPP rule 15(a), deposition of witness.

Case Notes

Defendant cannot attack this section as unconstitutional; not error to decline to order sheriff to allow counsel for defense to have private interview with certain witnesses for prosecution who are in custody.  11 H. 293.



§804-16 - Bail bond, etc.

§804-16  Bail bond, etc., deposited where.  The magistrate who makes any commitment or lets any person to bail, shall without any unnecessary delay, at the farthest within ten days, transmit to the clerk or presiding judge of the court which has legal cognizance of the offense charged, all the complaints, depositions, bail bonds, bonds for the appearance of witnesses, and other documents in the magistrate's possession relative to the accusation. [PC 1869, c 50, §15; RL 1925, §3992; RL 1935, §5446; RL 1945, §10746; RL 1955, §256-16; HRS §709-16; ren L 1972, c 9, pt of §1; gen ch 1985]



§804-17 - Prompt appearance and response; default.

§804-17  Prompt appearance and response; default.  The names of all persons who have given bail or have become bound by recognizance to appear in any court, shall be called in open court on the day and at the time they are respectively bound to appear, and if they fail to appear promptly and respond thereto, their default shall be entered, and the entry shall be evidence of the breach of their appearance bonds or recognizances. [PC 1869, c 50, §16; RL 1925, §3993; RL 1935, §5447; RL 1945, §10747; RL 1955, §256-17; HRS §709-17; ren L 1972, c 9, pt of §1; am L 1981, c 62, §1]

Case Notes

Action on bail bond properly brought in name of obligee though no longer sheriff.  19 H. 5.

No default when appearance is made before adjournment of court.  56 H. 203, 532 P.2d 663.



§804-18 - Witness, summary process for.

§804-18  Witness, summary process for.  Courts may also, on motion of the public prosecutor, order any sheriff or chief of police or the sheriff's or chief's authorized subordinate to arrest and bring before them any person who has been bound by recognizance or summoned to appear and give testimony and who has not attended at the time appointed.  When so arrested, the witnesses may be also fined in any sum not exceeding $100 for their neglect, and shall remain in custody until they give their testimony and are discharged from further attendance, or until they give such security as shall satisfy the court, for their appearance to testify. [PC 1869, c 50, §17; RL 1925, §3994; RL 1935, §5448; am L 1939, c 104, §7; am L 1943, c 62, §21 and c 64, §22; RL 1945, §10748; RL 1955, §256-18; HRS §709-18; ren L 1972, c 9, pt of §1; gen ch 1985; am L 1989, c 211, §10; am L 1990, c 281, §11]

Cross References

Sheriff, etc., see §26-14.6.



§804-19 - Times for appearance.

§804-19  Times for appearance.  Witnesses bound to appear, and persons let out on bail, shall not only attend on the day appointed in their respective obligations, but at such other times as the court shall direct, and the obligation continues until they are discharged by the court. [PC 1869, c 50, §18; RL 1925, §3995; RL 1935, §5449; RL 1945, §10749; RL 1955, §256-19; HRS §709-19; ren L 1972, c 9, pt of §1]



§804-31 - Offense against complainant, arrest.

PART II.  BOND TO KEEP THE PEACE

§804-31  Offense against complainant, arrest.  (a)  A complaint may be made to any district judge that a person has threatened to commit an offense against the person or property of another.

(b)  When a complaint is made pursuant to subsection (a) the judge shall examine the complainant and any witnesses the complainant may produce, take their depositions under oath or affirmations in writing, cause the depositions to be subscribed by the persons making them, and reduce the complaint to writing. (c)  If it appears from the depositions that there is just cause to fear the commission of the offense threatened by the person complained of, the judge shall issue a warrant or penal summons reciting the substance of the complaint and commanding that person to be arrested and brought before the judge or summoned to appear before the judge. [PC 1869, c 47, §1; RL 1925, §3996; RL 1935, §5450; RL 1945, §10750; RL 1955, §256-30; HRS §709-31; am L 1970, c 188, §39; am L 1971, c 73, §2; ren L 1972, c 9, pt of §1; gen ch 1985]

Case Notes

See 33 H. 109.



§804-32 - Bond pending trial and upon appeal.

§804-32  Bond pending trial and upon appeal.  When anyone arrested under section 804-31 is brought before the district judge, and a continuance of the trial upon the charge is granted, the district judge shall direct the accused to give a combined appearance and temporary peace bond in a sum proportioned to the nature of the offense, with sufficient surety that the accused will commit no offense against the person or property of the complainant during the period of time the trial is continued, and the peace bond shall remain in effect upon appeal by the accused after a finding of guilt at the trial or during any appeal after a finding of guilt. [L 1919, c 7, §1; RL 1925, §3997; RL 1935, §5451; RL 1945, §10751; am L 1953, c 128, §1; RL 1955, §256-31; HRS §709-32; am L 1970, c 188, §39; ren L 1972, c 9, pt of §1; gen ch 1985]

Case Notes

Sureties.  30 H. 658.



§804-33 - Trial; bond protecting complainant.

§804-33  Trial; bond protecting complainant.  (a)  The judge before whom any person is brought under section 804-31 shall examine the complainant and witnesses in support of the complainant, under oath or affirmation, in the presence of the person complained of, in relation to any matters connected with the complaint which are deemed pertinent, after which witnesses in support of the person complained of shall be examined under oath or affirmation.  The person complained of may cross-examine the complainant and witnesses in support of the complainant and may be assisted by counsel at the examination proceedings.

(b)  If upon examination it appears that there is just cause to fear the commission of the offense by the person complained of, the person may be ordered not to commit the offense or may be required to give bond in a sum proportioned to the nature of the offense, with sufficient surety that the person will commit no offense against the person or property of the complainant.  If it appears that there is no just cause to fear the commission of the offense, then the person complained of shall be discharged and any record of the person's arrest shall be expunged. [PC 1869, c 47, §2; RL 1925, §3998; RL 1935, §5452; RL 1945, §10752; RL 1955, §256-32; HRS §709-33; am L 1970, c 188, §39; am L 1971, c 73, §3; ren L 1972, c 9, pt of §1; gen ch 1985]

Case Notes

See 33 H. 109.



§804-34 - Bond not executed.

§804-34  Bond not executed.  If the bond is not executed according to the order of the district judge, the prisoner shall be committed to prison and shall remain in custody until the bond is so executed, such custody not to exceed the term for which the bond shall operate.  The district judge may, for good cause shown, release the prisoner from custody at any time prior to the expiration of the term. [PC 1869, c 47, §3; am L 1911, c 33, §1; RL 1925, §3999; RL 1935, §5453; am L 1937, c 17, §1; RL 1945, §10753; RL 1955, §256-33; HRS §709-34; am L 1970, c 188, §39; ren L 1972, c 9, pt of §1]

Case Notes

See 33 H. 109.



§804-35 - Bond protecting others.

§804-35  Bond protecting others.  If, from the nature of the evidence offered or from the demeanor of the prisoner, the district judge has reason to believe that the prisoner intends an offense against the person or property of any person who cannot be designated, the district judge may order the bond to be conditioned that the prisoner will commit no offense against the person or property of anyone. [PC 1869, c 47, §4; RL 1925, §4000; RL 1935, §5454; RL 1945, §10754; RL 1955, §256-34; HRS §709-35; am L 1970, c 188, §39; ren L 1972, c 9, pt of §1; gen ch 1985]



§804-36 - Term and renewal of bond.

§804-36  Term and renewal of bond.  The bond shall be limited in its operation to a term not exceeding one year, the same to be fixed by the district judge, and at any time within thirty days of the expiration of the term, the complainant may renew the complainant's application, and the order for security may be renewed on the oath of the complainant, declaring that the complainant still fears the execution of the prisoner's former designs, provided the district judge, after hearing the circumstances of the case, shall deem such fear well founded. [PC 1869, c 47, §5; RL 1925, §4001; RL 1935, §5455; am L 1937, c 17, §2; RL 1945, §10755; RL 1955, §256-35; HRS §709-36; am L 1970, c 188, §39; ren L 1972, c 9, pt of §1; gen ch 1985]



§804-37 - Offense in presence of district judge.

§804-37  Offense in presence of district judge.  Any district judge who is present when any offense accompanied with violence is committed, may, without any other proof, order the offender to be arrested, and compel the offender to give security in the manner above directed, to refrain from the exercise of any illegal force. [PC 1869, c 47, §6; RL 1925, §4002; RL 1935, §5456; RL 1945, §10756; RL 1955, §256-36; HRS §709-37; am L 1970, c 188, §39; ren L 1972, c 9, pt of §1; gen ch 1985]



§804-38 - Offense against other than complainant; arrest.

§804-38  Offense against other than complainant; arrest.  Any person who knows or has reason to suspect that any offense against the person or property of another is intended to be committed, may apply to a district judge, who shall hear the proof, and if the district judge is convinced of the existence of the intention, shall cause the person accused to be arrested, and compelled to give security in the manner above directed. [PC 1869, c 47, §7; RL 1925, §4003; RL 1935, §5457; RL 1945, §10757; RL 1955, §256-37; HRS §709-38; am L 1970, c 188, §39; ren L 1972, c 9, pt of §1; gen ch 1985]



§804-39 - Bond in addition to conviction.

§804-39  Bond in addition to conviction.  When upon the conviction of a person for an offense, it appears from the character of the offender or the offender's conduct in committing the offense, that there is good reason to apprehend a repetition of that offense, or the commission of some other, the court or district judge may add to their sentence that after the execution of the punishment is complete, and before the offender, if in custody, is discharged, the offender shall give security in the form and for the time above directed, either that the offender will not commit any particular offense or any designated species of offenses, or generally, that the offender will commit no offense for the time limited. [PC 1869, c 47, §8; RL 1925, §4004; RL 1935, §5458; RL 1945, §10758; RL 1955, §256-38; HRS §709-39; am L 1970, c 188, §39; ren L 1972, c 9, pt of §1; gen ch 1985]



§804-40 - Suit on bond.

§804-40  Suit on bond.  If the condition of any bond given under this part is forfeited, it shall be put in suit by the public prosecutor, who shall specify in the public prosecutor's petition in the action the offense which has caused the breach of the condition of the bond. [PC 1869, c 47, §9; RL 1925, §4005; RL 1935, §5459; RL 1945, §10759; RL 1955, §256-39; HRS §709-40; ren L 1972, c 9, pt of §1; gen ch 1985]



§26-14.6 - .

§804-41  Discharge of surety.  At any time before the breach of the condition of the bond, the surety may discharge oneself by surrendering the principal into the hands of any sheriff or the chief of police or the sheriff's or chief's authorized subordinate. [PC 1869, c 47, §10; RL 1925, §4006; am imp L 1933, c 30, §1; RL 1935, §5460; am L 1939, c 104, §7; am L 1943, c 62, §21 and c 64, §22; RL 1945, §10760; RL 1955, §256-40; HRS §709-41; ren L 1972, c 9, pt of §1; gen ch 1985; am L 1989, c 211, §10; am L 1990, c 281, §11]

Cross References

Sheriff, etc., see §26-14.6.

Case Notes

Where principal was surrendered, surety entitled to return of bond whether principal was actually surrendered by surety or police.  81 H. 324, 916 P.2d 1225.



§804-51 - Procedure.

PART III.  FORFEITURE

§804-51  Procedure.  Whenever the court, in any criminal cause, forfeits any bond or recognizance given in a criminal cause, the court shall immediately enter up judgment in favor of the State and against the principal or principals and surety or sureties on the bond, jointly and severally, for the full amount of the penalty thereof, and shall cause execution to issue thereon immediately after the expiration of thirty days from the date that notice is given via personal service or certified mail, return receipt requested, to the surety or sureties on the bond, of the entry of the judgment in favor of the State, unless before the expiration of thirty days from the date that notice is given to the surety or sureties on the bond of the entry of the judgment in favor of the State, a motion or application of the principal or principals, surety or sureties, or any of them, showing good cause why execution should not issue upon the judgment, is filed with the court.  If the motion or application, after a hearing held thereon, is sustained, the court shall vacate the judgment of forfeiture and, if the principal surrenders or is surrendered pursuant to section 804-14 or section 804-41, return the bond or recognizance to the principal or surety, whoever shall have given it, less the amount of any cost, as established at the hearing, incurred by the State as a result of the nonappearance of the principal or other event on the basis of which the court forfeited the bond or recognizance.  If the motion or application, after a hearing held thereon, is overruled, execution shall forthwith issue and shall not be stayed unless the order overruling the motion or application is appealed from as in the case of a final judgment.

This section shall be considered to be set forth in full in words and figures in, and to form a part of, and to be included in, each and every bond or recognizance given in a criminal cause, whether actually set forth in the bond or recognizance, or not. [L 1933, c 17, §§1, 2; RL 1935, §5461; RL 1945, §10761; RL 1955, §256-50; HRS §709-51; am L 1970, c 188, §39; ren L 1972, c 9, pt of §1; am L 1972, c 109, §1(b), (c); am L 1989, c 289, §1; am L 2002, c 10, §1]

Rules of Court

See HRPP rule 46.

Applicability of rules, see HRCP rule 81(a)(8), (f), (g), (h), (i); DCRCP rule 81(a)(2).

Case Notes

Appeal not untimely where appealable event was order denying motion to set aside judgment of forfeiture.  81 H. 324, 916 P.2d 1225.

"Good cause why execution should not issue upon the judgment" of forfeiture may be shown by defendant providing a satisfactory reason for defendant's failure to appear when required or surrendering or being surrendered prior to expiration of the thirty-day search period.  81 H. 324, 916 P.2d 1225.

Where principal was surrendered, surety entitled to return of bond whether principal was actually surrendered by surety or police.  81 H. 324, 916 P.2d 1225.

Circuit court's delayed entry of forfeiture judgment resulted in no prejudice to surety and did not render the judgment void or otherwise unlawful.  83 H. 118, 925 P.2d 288.

Surety's motion under this section failed to make requisite showing of good cause why execution should not issue upon forfeiture judgment where principal neither surrendered nor was surrendered prior to expiration of the thirty-day search period.  83 H. 118, 925 P.2d 288.

Surety not excused from liability under bail bond where surety provided no evidence that "uncontrollable circumstances" prevented it from meeting its obligations under the bond.  88 H. 126 (App.), 962 P.2d 1008.



§804-61 - REPEALED.

[PART IV.  MISCELLANEOUS PROVISIONS]

§804-61  REPEALED.  L 1993, c 181, §4.



§804-62 - Limit of compensation; penalty.

§804-62  Limit of compensation; penalty.  (a)  The amount of compensation which may be collected on any bail bond or bond to keep the peace by one or more persons acting as sureties thereon shall not exceed a one time only fee from five to fifteen per cent of the amount thereof, but need not be less than $50 in any event; provided that additional fees, subject to subsection (b), may be collected for:

(1)  The posting of a surety insurance bond as defined in section 431:1-210(1);

(2)  The posting of a bond on behalf of a person whose case is pending appeal; or

(3)  The posting of a bond in which more than one year has passed since the filing thereof.

(b)  The compensation collected pursuant to sections 804-62(a)(2) and (a)(3), in any year after the first year, may be collected annually, and:

(1)  Shall be charged on a prorated basis; and

(2)  Shall not exceed the percentage charged in the first year.

(c)  Every person holding a license to act as surety on any bail bond or bond to keep the peace who violates this section shall be fined not more than $250 and shall forfeit the license and shall not be entitled to receive a similar license for a period of one year thereafter. [L 1990, c 164, pt of §3; am L 1993, c 181, §3]






CHAPTER 805 - CRIMINAL PROCEDURE:  DISTRICT COURTS

§805-1 - Complaint; form of warrant.

§805-1  Complaint; form of warrant.  When a complaint is made to any prosecuting officer of the commission of any offense, the prosecuting officer shall examine the complainant, shall reduce the substance of the complaint to writing, and shall cause the complaint to be subscribed by the complainant under oath, which the prosecuting officer is hereby authorized to administer, or the complaint shall be made by declaration in accordance with the rules of court.  If the original complaint results from the issuance of a traffic summons or a citation in lieu of an arrest pursuant to section 803-6, by a police officer, the oath may be administered by any police officer whose name has been submitted to the prosecuting officer and who has been designated by the chief of police to administer the oath, or the complaint may be submitted by declaration in accordance with the rules of court.  Upon presentation of the written complaint to the judge in whose circuit the offense allegedly has been committed, the judge shall issue a warrant, reciting the complaint and requiring the sheriff, or other officer to whom it is directed, except as provided in section 805-3, to arrest the accused and to bring the accused before the judge to be dealt with according to law; and in the same warrant the judge may require the officer to summon such witnesses as are named in the warrant to appear and give evidence at the trial.  The warrant may be in the form established by the usage and practice of the issuing court. [L 1892, c 57, §18; RL 1925, §4007; RL 1935, §5470; am L 1941, c 64, §1; RL 1945, §10770; RL 1955, §257-1; am L 1959, c 184, §1; am L 1963, c 85, §3; HRS §710-1; am L 1970, c 188, §36; ren L 1972, c 9, pt of §1; am L 1978, c 227, §1; am L 1989, c 211, §10; am L 1990, c 281, §11; gen ch 1993; am L 1998, c 36, §3; am L 2007, c 13, §2]

Cross References

Sheriff, etc., see §26-14.6.

Rules of Court

See HRPP rules 3, 9.

Case Notes

See 49 H. 404, 420 P.2d 100.

Cases prior to adoption of Hawaii Rules of Criminal Procedure.

Irregularities in proceedings should be availed of before judgment or made ground of appeal.  2 H. 444.

Magistrate acting in case where magistrate has no jurisdiction or exceeding magistrate's jurisdiction, liability in damages to party injured.  4 H. 584, overruled 49 H. 624, 631, 425 P.2d 1014.

Where charges are uncertain and not sufficiently specific, subject to objection.  7 H. 344.

Charge being substantially in the language of the statute sufficiently sets forth the offense.  10 H. 469.

Giving a wrong name to the offense charged does not vitiate the charge, it being regarded as surplusage.  11 H. 143.

Statement of venue in the margin of the charge held sufficient.  11 H. 435.

Charge of offense necessary.  34 H. 75.

Offense may be described in warrant by reference to affidavit on same page.  9 H. 171, 175.

Warrant may refer to complaint for names of accused.  9 H. 641, 656.

Charge may be less formal than in an indictment.  10 H. 601.

"Complaint" referred to in this section is not the charge upon which defendant is tried in district court.  14 H. 586 (under prior law).  Compare 41 H. 348.

Trial procedure.  30 H. 560.

Requisites and sufficiency of complaint.  41 H. 163.

Where valid complaint lacking, court will inquire as to sufficiency of oral or written charge.  41 H. 348.



§805-2 - Copy of complaint.

§805-2  Copy of complaint.  In executing the warrant of arrest as provided in section 805-1, the arresting officer shall hand to the accused a copy of the complaint after showing the accused the original. [L 1949, c 43, §1; RL 1955, §257-2; HRS §710-2; ren L 1972, c 9, pt of §1; gen ch 1985]

Cross References

See §803-6.  Territorial limits of warrant, see §604-13.

Rules of Court

See HRPP rule 9.

Case Notes

As to sufficiency of oral or written complaint lacking.  41 H. 348.



§805-3 - Summons in what cases.

§805-3  Summons in what cases.  Where, from the complaint, it appears to the district judge that the offense charged therein is not of a serious nature, or not one for which a severe penalty should be imposed, and where the person complained against is so situated as to raise no presumption of the person's attempting to elude justice in the premises, the district judge may, in the district judge's discretion (unless the complainant in writing requests the immediate arrest of the alleged offender), issue the district judge's summons, wherein shall be recited the substance of the complaint, commanding the alleged offender to appear before the district judge upon a time to be therein stated, not less than twenty-four hours from the time of service of summons, and then and there to answer the charge.  The summons shall contain a warning to the person summoned that failure to obey the same will render the person liable to attachment for contempt. [L 1892, c 57, §19; RL 1925, §4008; RL 1935, §5471; RL 1945, §10771; RL 1955, §257-3; HRS §710-3; am L 1970, c 188, §39; ren L 1972, c 9, pt of §1; gen ch 1985]

Cross References

Procedure against corporations, see §805-9.

Rules of Court

See HRPP rule 9.



§805-4 - Service of summons.

§805-4  Service of summons.  The summons shall be served by handing the accused a copy thereof, and showing the accused the original; or, if the accused cannot be found, by leaving the copy, during business hours, at the accused's usual place of business or employment, or by leaving the copy at the accused's place of residence, at any reasonable hour, in charge of some person of discretion.  If the alleged offender fails to appear at the prescribed time and place, after having been so summoned, the alleged offender may be attached for contempt, and dealt with accordingly. [L 1892, c 57, §20; RL 1925, §4009; RL 1935, §5472; RL 1945, §10772; RL 1955, §257-4; HRS §710-4; ren L 1972, c 9, pt of §1; gen ch 1985]

Rules of Court

See HRPP rule 9.

Law Journals and Reviews

Section authorizes magistrate to issue bench warrant on charge of contempt where man has failed to respond to a penal summons.  Haw. Supp, 3 HBJ, Fall 1965, at 22.



§805-5 - Warrant after summons issued.

§805-5  Warrant after summons issued.  The district judge may, for any cause which appears to the district judge to be sufficient, at any time after the issue of the summons, and by virtue of the complaint therein contained and recited, issue the district judge's warrant for the immediate arrest, upon the charge, of the person so summoned. [L 1892, c 57, §21; RL 1925, §4010; RL 1935, §5473; RL 1945, §10773; RL 1955, §257-5; HRS §710-5; am L 1970, c 188, §39; ren L 1972, c 9, pt of §1; gen ch 1985]

Rules of Court

See HRPP rule 9.

Case Notes

Spelling of foreign names, reference in warrant to complaint for names of persons to be arrested.  9 H. 641.



§805-6 - Arraignment.

§805-6  Arraignment.  Upon arraignment, the written complaint upon which the warrant of arrest or summons has been issued shall be construed, except upon motion of the accused or prosecuting officer, to be the charge, and the reading thereof shall be deemed waived.  Unless a demurrer, motions, or other pleadings are interposed, the accused may be required to plead the accused's innocence or guilt immediately, if the accused appears to understand the charge against the accused. [L 1949, c 43, §2; RL 1955, §257-6; HRS §710-6; ren L 1972, c 9, pt of §1; gen ch 1985]

Rules of Court

See HRPP rule 5.

Case Notes

Defendant has right to appeal to circuit court in mitigation of sentence notwithstanding plea of guilty.  9 H. 428.

No issue raised in circuit court on appeal from district court after plea of guilty.  Plea of guilty in district court cannot be stricken on appeal to circuit court.  Appeal from district court after plea of guilty is an appeal in mitigation.  10 H. 469.

Objections to sufficiency of charge should be made before pleading.  11 H. 435.

Written charge validly served and entered on record constitutes sufficient accusation.  41 H. 348.

Modified by Hawaii Rules of Criminal Procedure.  49 H. 404, 405, note 1, 420 P.2d 100.

Requirements of acceptance of guilty plea.  59 H. 592, 585 P.2d 1259.



§805-7 - Commitment; form of mittimus.

§805-7  Commitment; form of mittimus.  In all cases of arrest for offenses that must be tried in the first instance before a jury, or that can be tried only on indictment by a grand jury, the judge in whose jurisdiction or on whose warrant the accused was arrested, upon the appearance of the accused, shall proceed to consider whether there is probable cause to believe that the accused is guilty of the offense with which the accused is charged.  The judge shall reduce to writing the substance of the evidence adduced, with the names of the witnesses.  If in the judge's opinion the testimony does not warrant commitment for trial, the judge shall release the prisoner, noting that fact upon the judge's docket.  But if in the judge's opinion there is probable cause to believe that the accused is guilty of the offense with which the accused is charged, the judge shall make out and deliver to a police officer a mittimus which may be in the form established by the usage and practice of the issuing court. [L 1892, c 57, §22; am L 1903, c 32, §5; am L 1921, c 159, §2; RL 1925, §4011; RL 1935, §5474; RL 1945, §10774; RL 1955, §257-7; am L 1959, c 107, §1; HRS §710-7; am L 1970, c 188, §37; ren L 1972, c 9, pt of §1; gen ch 1993; am L 1998, c 36, §4]

Cross References

See Const. Art. I, §10.

Rules of Court

See HRPP rule 5.

Case Notes

Mittimus is a process and not part of record.  6 H. 343.  Legal requirements of a mittimus.  7 H. 95; 7 H. 162.  Commitments should not designate date of term.  11 H. 293, 298, explained 46 H. 197, 210, 377 P.2d 609.

Sufficient if testimony be reduced to writing under supervision and direction of magistrate.  12 H. 189, 195.

Proceeding in district court where party is charged with offense cognizable before a jury is not strictly a "trial". There is no appeal from decision in a preliminary hearing.  9 H. 178.  Decision of magistrate to commit accused for trial not subject to review.  10 H. 83; 45 H. 109, 363 P.2d 790.

Denial of preliminary hearing does not affect power of grand jury to find indictment.  45 H. 604, 372 P.2d 356.

Right to preliminary hearing may be cut off by return of indictment; procedure not unconstitutional under the equal protection clause.  53 H. 395, 495 P.2d 26.

Defendant has no right to have preliminary examination preserved inviolate and not to have it rendered nugatory by return of indictment.  53 H. 364, 493 P.2d 1342.

Admissibility of transcripts of witness' testimony at preliminary hearing.  54 H. 637, 513 P.2d 697.

Exclusion of unconstitutionally obtained evidence.  55 H. 314, 519 P.2d 228.

Preliminary hearing, justification for closure.  59 H. 224, 580 P.2d 49.

Cited:  17 H. 428.



§805-8 - Notice to county attorney or prosecuting attorney.

§805-8  Notice to county attorney or prosecuting attorney.  [L 2004, c 202, §79 amendment repealed on June 30, 2010.  L 2006, c 94, §1.]  In all criminal cases had before a district judge where there has been a commitment as provided in section 805-7, an appeal from the judgment, or a demand for a jury trial, the judge, forthwith, shall send to the county attorney or to the prosecuting attorney, as the case may be, notice of the fact, stating briefly in the notice the nature of the case and action taken thereon, giving the name of the defendant and the date the records were sent to the circuit court or the clerk of the supreme court. [L 1921, c 159, §1; RL 1925, §4012; am L 1932 2d, c 13, §1; RL 1935, §5475; RL 1945, §10775; RL 1955, §257-8; HRS §710-8; am L 1970, c 188, §38; ren L 1972, c 9, pt of §1; am L 2004, c 202, §79]

Note

L 2004, c 202, §82 provides:

"SECTION 82.  Appeals pending in the supreme court as of the effective date of this Act [July 1, 2006] may be transferred to the intermediate appellate court or retained at the supreme court as the chief justice, in the chief justice's sole discretion, directs."



§805-9 - Procedure against corporations; summons, issuance.

§805-9  Procedure against corporations; summons, issuance.  Upon an information or presentment against a corporation, the district judge shall issue a summons signed by the district judge, with the district judge's name of office, requiring the corporation to appear before the district judge at a specified time and place, to answer the charge. [L 1893-4, c 24, §1; RL 1925, §4013; RL 1935, §5476; RL 1945, §10776; RL 1955, §257-9; HRS §710-9; am L 1970, c 188, §39; ren L 1972, c 9, pt of §1; gen ch 1985]

Rules of Court

See HRPP rule 9.



§805-10 - Same; summons, service.

§805-10  Same; summons, service.  The summons shall be served by delivering a copy thereof, and showing the original to the president or other head of the corporation, or to the secretary, treasurer, or managing agent thereof. [L 1893-4, c 24, §2; RL 1925, §4014; RL 1935, §5474; RL 1945, §10777; RL 1955, §257-10; HRS §710-10; ren L 1972, c 9, pt of §1]

Rules of Court

See HRPP rule 9.

Case Notes

Cited:  41 H. 348.



§805-11 - Same; trial.

§805-11  Same; trial.  At the appointed time in the summons the district judge shall proceed to hear and try the case as in the case of a natural person. [L 1893-4, c 24, §3; RL 1925, §4015; RL 1935, §5478; RL 1945, §10778; RL 1955, §257-11; HRS §710-11; am L 1970, c 188, §39; ren L 1972, c 9, pt of §1]



§805-12 - Unclaimed articles used as evidence, disposition of.

§805-12  Unclaimed articles used as evidence, disposition of.  Whenever an article, not subject to forfeiture or other disposition under any other law, which has been offered or admitted in evidence in any trial of a criminal case heard by a district judge, remains in the possession of the judge for a continuous period of one year after the final disposition of the matter in which the article was received in evidence, the district judge may deliver the article to the chief of police of the county in which the judge's circuit lies, together with such data as is available in the judge's files relating to the names of the defendants or other persons who might be the owners of the article, or of their attorneys.  Thereupon the chief of police shall give notice by postcard or other ordinary mail to each such person or attorney whose address or last known address is available, stating briefly that the article (briefly describing the article in general terms) was offered or admitted in evidence, the approximate date of the offer or admission, the name and number of the case and the name of the court, and that, unless the article is called for and proof of ownership made within three months from the date of mailing the notice, the same shall be disposed of for the use of the county.  In addition, the chief of police of the county shall publish a notice once in a newspaper of general circulation published in the county, which notice may relate to any number of different items and may be in substantially the following form:

Notice of Proposed Forfeiture of Unclaimed

Articles Offered or Admitted in Evidence

in Criminal Cases in District Courts.

All unclaimed articles which were offered or admitted in evidence in the hereinafter mentioned criminal cases in district courts in this county have been delivered to the undersigned for forfeiture according to law unless claimed by the owners thereof.  Notice is hereby given that any articles not claimed within three months from the date of publication of this notice will be forfeited to and disposed of for the use of the county.  The criminal cases in which the articles were so offered or admitted in evidence are as follows:

Title of Case

State v. Richard Roe and John Brown, Etc.

District Court of                          No. of Case

Second Circuit                                 55

Dated.........................          ........................

Chief of Police, County of Maui.

Any article not claimed within the time required by this section by a person giving evidence satisfactory to the chief of police of ownership or right to possession of the article, shall automatically be forfeited to the county, and shall be sold by the chief of police at public auction, after publication of a brief notice of sale of unclaimed articles (without describing the articles or setting forth the names of the cases or courts mentioned in the notice of proposed forfeiture) once, more than two days prior to the sale, in a newspaper of general circulation published in the county, and the proceeds of the sale shall be paid into the general fund of the county as a county realization.  The notice of sale may be included in the notice first hereinabove mentioned, provided the date therein noticed for sale shall be more than thirty days after the date of the publication.  Any article upon which no bid is received, may by the county chief of police be either destroyed or given to any department or the county or to any charitable institution desiring the same. [L 1941, c 257, §1; RL 1945, §10782; am L 1949, c 182, §1; RL 1955, §57-15; HRS §710-15; am L 1970, c 188, §§39, 40; ren L 1972, c 9, pt of §1; gen ch 1985]



§805-13 - Motor vehicle insurance violation.

§805-13  Motor vehicle insurance violation.  (a)  In all cases of citation for alleged violations of chapter 431:10C or section 286-116, the court shall hear and dispose of such actions expeditiously.  Such actions may be severed from any other proceedings to facilitate immediate disposition.  Continuance of proceedings on motor vehicle insurance violations may be allowed in the discretion of the court, only after the court has received evidence that the required insurance on the motor vehicle involved was in fact in force on the date of the citation, or that the motor vehicle has been, or is ordered by the court to be, impounded.

(b)  In all cases of citation for alleged violations of chapter 431:10C or section 286-116 the court shall require the appearance of the driver cited and the registered owner of the motor vehicle.  If the registered owner is not the driver, the registered owner shall be cited by service of the citation on the driver who shall be deemed to be the owner's agent for purposes of service and by naming the owner jointly with the driver in the citation.  Where the registered owner is a corporation or association, an officer or designated agent thereof shall be required to appear.  Where the registered owner is a partnership, a general partner thereof shall be required to appear.

(c)  In the case of multiple violations the court shall, in addition to any other penalty, impose the following penalties:

(1)  Imprisonment of not more than thirty days;

(2)  Suspension or revocation of driver's license of the driver and of the registered owner;

(3)  Suspension or revocation of the motor vehicle registration plates of the vehicle involved;

(4)  Impoundment, or impoundment and sale, of the motor vehicle for the costs of storage and other charges incident to seizure of the vehicle; or any other cost involved pursuant to section 431:10C-117; or

(5)  Any combination of such penalties.

The court shall impose any other sanction it finds necessary to remove the vehicle or driver involved from the highways, and to preclude the driver or registered owner from the continued operation of any uninsured motor vehicle.

(d)  Upon subsequent hearing ordered by the court or upon the driver's or registered owner's motion, the court may, in its discretion, terminate any judgment previously entered under subsection (c) upon finding that the registered owner and the driver, as applicable, have complied with chapter 287 with respect to any prior accident as evidenced by a form properly validated by a police department and:

(1)  Complied with all requirements under chapter 431:10C as evidenced by a motor vehicle insurance identification card and the insurance policy issued by a licensed insurer; or

(2)  Complied with all requirements under chapter 431:10C as evidenced by a certificate of self-insurance issued by the insurance commissioner pursuant to section 431:10C-107(d).

(e)  The court may, in its discretion, maintain continuing jurisdiction following any termination or judgment as provided in subsection (d), to assure the continued compliance of the registered owner or driver with chapter 286, 287, or 431:10C. [L 1978, c 91, §3; am L 1980, c 234, §4; am L 1997, c 251, §57; am L 2001, c 55, §30]

Note

Chapter 294 and §§294-8.5 and 294-10 referred to in text are repealed.  For present provisions on motor vehicle insurance, see chapter 431, article 10C.

Case Notes

Subsection (b) requires that enforcement officers cite the registered owner as well as the driver of the motor vehicle.  86 H. 331 (App.), 949 P.2d 171.

When a defendant is charged with a chapter 431:10C violation, in particular, a §431:10C-104 violation, this section is the proper procedural statute for the district court, enforcement officers, and the prosecutor's office to follow.  86 H. 331 (App.), 949 P.2d 171.

A violation of the procedures set forth in subsection (b) is not reversible error with respect to the conviction of an operator of an uninsured vehicle.  90 H. 130 (App.), 976 P.2d 444.

Where defendant was driving an uninsured vehicle, officer's failure to cite the registered owner of the vehicle and the district court's failure to require the registered owner to appear in court did not constitute reversible error.  107 H. 519 (App.), 115 P.3d 698.






CHAPTER 806 - CRIMINAL PROCEDURE:  CIRCUIT COURTS

§806-1 - Definitions.

CONSTRUCTION OF CHAPTER

§806-1  Definitions.  In this chapter:  "act" or "doing of an act" includes "omission to act"; "the court" unless a contrary intention appears means the court before which the trial is had; "the offense" means the specific offense constituted by the acts or omissions of the accused as distinguished from "the transaction" which means the particular acts, facts, and circumstances which distinguish the offense committed from other offenses of the same nature. [L 1915, c 215, pt of §2; RL 1925, §4021; RL 1935, §5494; RL 1945, §10795; RL 1955, §258-1; HRS §711-1; ren L 1972, c 9, pt of §1]



§806-2 - Inapplicable to district courts.

§806-2  Inapplicable to district courts.  Notwithstanding any provision of this chapter that the same applies to courts of record, such provision shall not, without more, apply to district courts. [L 1971, c 144, §31B; HRS §711-2; ren L 1972, c 9, pt of §1]



§806-6 - Use of; furnishing of copy.

INDICTMENT AND INFORMATION, GENERALLY

§806-6  Use of; furnishing of copy.  In all cases of offenses against the laws of the State brought in the first instance in a court of record, the accused shall be arraigned and prosecuted upon an information, complaint, or indictment as soon after the commitment of the offense of which he is accused as may be expedient.

In felony cases charged by complaint or indictment, the defendant shall be furnished with a copy of the charging document before arraignment.  In felony cases charged by written information, the defendant shall be furnished with a copy of the information and all attached exhibits at the initial court appearance and the custody of the materials shall be governed by rule 16 of the Hawaii rules of penal procedure. [L 1876, c 40, §§1, 44; am L 1903, c 39, §1; RL 1925, §4017; RL 1935, §5490; RL 1945, §10791; am L 1955, c 53, §3; RL 1955, §258-2; HRS §711-6; ren L 1972, c 9, pt of §1; am L 1991, c 147, §1; am L 2004, c 62, §3]

Cross References

See Const. Art. I, §§10, 14.

Indictment or information use of, see §801-1.

Objections to indictment, see §806-46.

Rules of Court

See HRPP rules 7, 10.  Objections to indictment, see HRPP rule 12.

Case Notes

Indictments.  3 H. 393; 3 H. 472; 3 H. 474; 6 H. 310; 22 H. 116; 22 H. 614; 28 H. 546; 29 H. 441, 520.  It is no defense to indictment that facts in proof show that defendant committed offense of higher degree than charged.  22 H. 773, 779.  Issuance and service of warrant may be waived and jurisdiction conferred by general appearance and plea to charge.  23 H. 250.  Motion to quash is addressed to discretion of court and is usually based upon matters of record.  Special plea in bar presents some matter extrinsic of record which completely bars proceeding and to which court may exercise no discretion and is bound to sustain plea if well taken.  25 H. 55, 57.

An indictment should contain such specification of acts and descriptive circumstances as will on its face fix and determine identity of offense with such particularity as to enable accused to know exactly what accused has to meet.  25 H. 381, 383.  Sufficiency of indictment.  25 H. 747, 760; 33 H. 560.  The fact that one crime is charged more than once in synonymous expressions is not fatal to indictment.  12 H. 159; 25 H. 814.  Indictment, although laid in language of statute, may fall short of specifying acts and descriptive circumstances so as to apprise defendant what defendant has to meet.  24 H. 565; 25 H. 429, 437; 25 H. 584.  Time.  31 H. 81; see 41 F.2d 740; also 56 F.2d 588; 242 U.S. 199, 201; 34 H. 209.  Election, embezzlement.  32 H. 460.  Variance.  34 F.2d 86; 33 H. 113.  Lapse of time after commission of crime and arraignment.  39 H. 522, 551; 39 H. 670, aff'd 208 F.2d 357.

Every objection to defective indictment should be made before defendant makes plea.  7 H. 392.

As to proper form of naming the prosecution.  9 H. 181.

Indictment not affected by denial or want of preliminary examination.  45 H. 604, 372 P.2d 356.

Appeal for trial de novo after arraignment in district court on oral charge, procedure applicable.  49 H. 404, 420 P.2d 100.

Where conduct of prosecutor in presenting case to grand jury has tendency to prejudice, quashing of indictment is appropriate remedy.  53 H. 226, 491 P.2d 1089.

Sufficiency of evidence to support indictment.  59 H. 549, 584 P.2d 117.

See 41 F.2d 740; 34 H. 209; 43 H. 203, 204; 47 H. 361, 387, 389 P.2d 439.

Cited:  40 H. 79, 81, aff'd 210 F.2d 552.



§806-7 - Preparation of indictment, complaint, or information; true bill by grand jury.

§806-7  Preparation of indictment, complaint, or information; true bill by grand jury.  Informations, complaints, and indictments shall be duly prepared by a legal prosecuting officer.  Every indictment shall be duly found by a grand jury before the arraignment of the accused, and when so found shall be indorsed a true bill, and the indorsement shall be signed by the foreperson. [L 1876, c 40, §2; am L 1903, c 39, §2; RL 1925, §4018; RL 1935, §5491; RL 1945, §10792; RL 1955, §258-3; HRS §711-7; ren L 1972, c 9, pt of §1; am L 1991, c 147, §2; gen ch 1993]

Rules of Court

See HRPP rules 6(f), 7.

Case Notes

Signed by foreperson.  16 H. 743.

Not sufficient ground to quash indictment that defendant was subpoenaed before grand jury, when it appears defendant was informed of defendant's right to refuse to answer questions the answers to which might incriminate defendant.  24 H. 621.

Examination of wife of accused by grand jury, effect.  45 H. 221, 365 P.2d 202.

Indictment may be based on hearsay under certain circumstances.  53 H. 513, 497 P.2d 559.

There is presumption that indictment was based on sufficient evidence, and burden is on one who asserts that it was not.  53 H. 513, 497 P.2d 559.

Effect of incompetent evidence on validity of indictment where there are other legal and competent evidence.  58 H. 474, 572 P.2d 497.



§806-8 - Prosecution where indictment not essential.

§806-8  Prosecution where indictment not essential.  In criminal cases brought in the first instance in a court of record, but in which the accused may be held to answer without an indictment by a grand jury, the legal prosecutor may arraign and prosecute the accused upon an information, complaint, or an indictment at the prosecutor's election; and in all criminal cases brought in the first instance in a court of record the prosecutor may arraign and prosecute the accused by information, complaint, or indictment, as the case may be, whether there has been a previous examination, or commitment for trial by a judge, or not. [L 1903, c 39, §3; RL 1925, §4019; RL 1935, §5492; RL 1945, §10793; RL 1955, §258-4; HRS §711-8; am L 1970, c 188, §39; ren L 1972, c 9, pt of §1; gen ch 1985; am L 1991, c 147, §3]

Cross References

See Const. Art. I, §10.

Use of indictment or information, see §§801-1, 806-6.

Rules of Court

See HRPP rule 7.



§806-9 - Information, laws applicable.

§806-9  Information, laws applicable.  All provisions of law applying to prosecutions upon indictments, to writs and process therein, and the issuing and service thereof, to motions, pleadings, trials, and punishments, or the passing or execution of any sentence, and to all proceedings in cases of indictment, whether in the court of original or appellate jurisdiction, shall in the same manner and to the same extent as near as may be, apply to information and all prosecutions and proceedings thereon. [L 1903, c 39, §5; RL 1925, §4020; RL 1935, §5493; RL 1945, §10794; RL 1955, §258-5; HRS §711-9; ren L 1972, c 9, pt of §1]

Case Notes

Need not be verified.  23 H. 250, 253.

Form and content of information.  36 H. 550, aff'd 150 F.2d 545.



§806-10 - Form.

§806-10  Form.  The indictment may be substantially in the following form:

In the Circuit Court of the ............... Judicial Circuit, State of Hawaii ..............., Term 19.....

The State of Hawaii vs. ........................., defendant.

The Grand Jury of the ............... Circuit of the State of Hawaii do present that (here give name or description of the accused).  (Here set forth the offense and transaction according to the rules in this chapter enunciated.)

A True Bill found this .......... day of ..........., 19.....

Signed:  ..............................

Foreperson of the Grand Jury.

Signed:  ..............................

(Official title of prosecuting officer.)

[L 1915, c 215, pt of §2; RL 1925, §4049; RL 1935, §5508; RL 1945, §10810; RL 1955, §258-20; HRS §711-10; ren L 1972, c 9, pt of §1; gen ch 1993]

Rules of Court

See HRPP rule 7(d).

Case Notes

Cited:  37 H. 625, 643, questioned 82 F. Supp. 104.



§806-11 - Disposal of firearms.

§806-11  Disposal of firearms.  (a)  At the time of arraignment, the court shall order a defendant who is under indictment for, or who has waived indictment for, or who has been bound over to the circuit court for a felony, or any crime of violence, or an illegal sale of any drug, to dispose of all firearms and ammunition within the defendant's possession in a manner in compliance with the provisions of chapter 134 and shall inform the defendant of the provisions of section 134-7(b) and section 134-12.5.  The defendant shall comply with an order issued pursuant to this section within forty-eight hours of the issuance of such order.  A defendant's compliance with the forty-eight hour requirement of this section shall not give rise to a prosecution for violations of sections 134-2, 134-3 or 134-4.

(b)  The court shall immediately notify the chief of police of the county where the defendant resides that the defendant has been ordered to voluntarily surrender all firearms and ammunition to the chief of police or dispose of all firearms and ammunition within the defendant's possession.

(c)  If the defendant fails to voluntarily surrender all firearms and ammunition to the chief of police where the defendant resides or dispose of the firearms and ammunition within forty-eight hours of the issuance of the order, the chief of police may seize all firearms and ammunition.

(d)  For the purposes of this section, "dispose" shall have the same meaning as provided in section 134-7.3. [L 1993, c 215, §4; am L 2000, c 127, §4]



§806-16 - Venue; how stated.

VENUE

§806-16  Venue; how stated.  It shall not be necessary to state any venue in the body of any indictment, but the jurisdiction named in the margin thereof shall be taken to be the venue for all the facts stated in the body of the indictment; provided that in cases where local description is required, the local description shall be given in the body of the indictment. [L 1876, c 40, §12; RL 1925, §4031; RL 1935, §5495; RL 1945, §10796; RL 1955, §258-6; HRS §711-16; ren L 1972, c 9, pt of §1]

Rules of Court

See HRPP rule 18.

Case Notes

In margin of charge in district court, sufficient.  11 H. 435.



§806-17 - Circuits constitute district for criminal trial by jury.

§806-17  Circuits constitute district for criminal trial by jury.  The judicial circuits of the State established by section 603-1 are deemed to be the "districts" referred to in Article I, section 14, of the Constitution of the State with respect to the right to a trial by jury in criminal prosecutions, until such time as the legislature of the State shall otherwise provide. [L 1959, c 125, §2; HRS §711-17; ren L 1972, c 9, pt of §1]

Rules of Court

See HRPP rule 18.



§806-18 - Change of venue.

§806-18  Change of venue.  It shall be lawful for any court of record or judge thereof, at any state of any criminal proceedings depending therein, whether the venue be by law local or not, to order that the venue be changed, and to direct that the trial be had in Honolulu or in some particular judicial circuit, in such cases and for such reasons as the justice of the case may require, and subject to such conditions as the court or judge may, in its or the judge's discretion, impose. [L 1876, c 40, §13; RL 1925, §4032; RL 1935, §5496; RL 1945, §10797; RL 1955, §258-7; HRS §711-18; ren L 1972, c 9, pt of §1; gen ch 1985]

Cross References

Change of venue, see §603-37.

Rules of Court

See HRPP rules 21, 22.

Case Notes

Change of venue granted to facilitate production of evidence.  9 H. 360.

Change of venue lies in sound discretion of court.  11 H. 314; 46 H. 183, 377 P.2d 728.

See 3 H. 90.



§806-21 - Joinder of defendants; accessories, receivers.

JOINDER OF OFFENSES AND OF DEFENDANTS

§806-21  Joinder of defendants; accessories, receivers.  Any number of accessories at different times to any felony, and any number of receivers at different times of the whole or any part or parts of any property which at one time have been stolen, taken, extorted, obtained, embezzled, or otherwise disposed of in such a manner as to amount to a felony, may be charged with substantive felonies in the same indictment and may be tried together, notwithstanding the principal felon is not included in the same indictment, or is not in custody, or amenable to justice. [L 1876, c 40, §14; RL 1925, §4038; RL 1935, §5497; RL 1945, §10798; RL 1955, §258-8; HRS §711-21; ren L 1972, c 9, pt of §1]

Rules of Court

See HRPP rule 8(b).

Case Notes

Separate trial is matter in discretion of court.  3 H. 30.

Convictions against several defendants jointly charged and tried for several offenses upheld.  4 H. 509.

Joinder of principal and accessories upheld.  7 H. 734.

One may be charged in different counts in same indictment as principal and as accessory before the fact in an attempt to commit a crime; where this is done and one is convicted as principal he is not entitled to his discharge because of acquittal of his alleged principal.  11 H. 591.

Severance rests in discretion of court.  46 H. 183, 377 P.2d 728.  Denial not subject to reversal unless there was clear abuse of discretion.  47 H. 185, 389 P.2d 146.

An accused person has no right to be tried with another accused with him.  53 H. 574, 499 P.2d 678.

See 3 H. 90.



§806-22 - Joinder of charges against defendant.

§806-22  Joinder of charges against defendant.  When there are several charges against any person for the same act or transaction, or for two or more acts or transactions connected together, or for two or more acts or transactions of the same class of crimes or offenses, which may be properly joined, instead of having several indictments, informations, or complaints, the whole may be joined in separate counts in one indictment, information, or complaint.  If two or more indictments, informations, or complaints are found or entered in such cases, the court or district judge may order them to be consolidated. [L 1941, c 59, §1; RL 1945, §10799; RL 1955, §258-9; HRS §711-22; am L 1970, c 188, §39; ren L 1972, c 9, pt of §1]

Rules of Court

See HRPP rule 8(a).

Case Notes

Statute construed to apply to complaint filed in circuit court upon general appeal from district court.  37 H. 591.

See 36 H. 550, aff'd 150 F.2d 545.



§806-23 - Misjoinder.

§806-23  Misjoinder.  No indictment shall be quashed, set aside, or dismissed, nor shall any demurrer thereto be sustained for misjoinder of parties defendant or for misjoinder of offenses charged; and if either defect exists the court may sever the indictment containing it into separate indictments or into separate counts as shall be proper. [L 1915, c 215, pt of §2; RL 1925, §4047; RL 1935, §5506; RL 1945, §10808; RL 1955, §258-18; HRS §711-23; ren L 1972, c 9, pt of §1]

Rules of Court

See HRPP rule 14.  Motion in lieu of demurrer, see HRPP rule 12(a).



§806-26 - Meaning of words and phrases.

INDICTMENT AND INFORMATION,

AVERMENTS, DEFECTS

§806-26  Meaning of words and phrases.  The words and phrases used in an indictment shall be construed according to their usual acceptation, except words and phrases which have been defined by law or which have acquired a legal signification, which words and phrases shall be construed according to their legal signification and shall be sufficient to convey that meaning. [L 1915, c 215, pt of §2; RL 1925, §4041; RL 1935, §5500; RL 1945, §10802; RL 1955, §258-12; HRS §711-26; ren L 1972, c 9, pt of §1]

Case Notes

Cited:  37 H. 625, 643, questioned 82 F. Supp. 104.



§806-27 - Indictment; defects and omissions.

§806-27  Indictment; defects and omissions.  No indictment shall be held invalid or insufficient for want of the averment of any matter unnecessary to be proved; for any defect or omission of any matter of form only; for any miswriting, misspelling, or improper English, or the use of abbreviations, signs, symbols, or foreign words locally in common use and commonly understood; for the omission of the words "as appears upon the record", or "as appears by the record" or of the words "against the peace" or of the words "against the form of the statute" or of the words "against the form of the statutes"; or, provided jurisdiction of the court is shown with certainty sufficient to satisfy a person of ordinary intelligence, for stating time or place imperfectly or incorrectly.

No indictment shall be held invalid or insufficient for want of an averment that the grand jurors were impaneled, sworn, or charged; for want of a proper or formal conclusion; for want of or imperfection in the addition of any defendant; or because any person mentioned in the indictment is designated by a name of office or other descriptive appellation instead of the person's proper name; or because the initial of any person's given name is stated instead of the person's given name; or for want of a statement of value or price or the amount of damage or injury in any case where the value or price or the amount of damage or injury is not of the essence of the offense.

No indictment shall be deemed insufficient, nor shall the trial, judgment, or other proceedings thereon be affected, by reason of any defect or imperfection in matter or form, which shall not prejudice or tend to prejudice the defendant. [L 1876, c 40, §15; am L 1903, c 39, §7; am L 1915, c 215, §1; RL 1925, §4039; add L 1927, c 262, §1; RL 1935, §5498; RL 1945, §10800; RL 1955, §258-10; HRS §711-27; ren L 1972, c 9, pt of §1; gen ch 1985]

Rules of Court

See HRPP rule 7(d).

Case Notes

Indictment for murder in first degree, describing the offense, is not fatally defective because in its conclusion it does not name deceased.  11 H. 293.

Ordinarily, unless excused by statute time of commission of offense must be specifically alleged.  18 H. 246.  Exact date of embezzlement need not be stated in indictment.  11 H. 213.  Time need not be proved as laid where it is not of the essence of crime charged.  21 H. 214; 34 H. 209; 35 H. 571.

Sufficiency.  33 H. 180; 35 H. 324; 33 H. 560, questioned and criticized on other grounds.  36 H. 361.

Variance.  See 34 F.2d 86.

Indictment held demurrable for lack of particularity.  10 H. 114.

Indictment for burglary which stated ownership was in A instead of A and partner held not invalid.  45 H. 622, 372 P.2d 365.

Cited:  19 H. 88; 22 H. 773, 777; 37 H. 552, 553.



§806-28 - Characterization of the act.

§806-28  Characterization of the act.  The indictment need not allege that the offense was committed or the act done "feloniously", "unlawfully", "wilfully", "knowingly", "maliciously", "with force and arms", or otherwise except where such characterization is used in the statutory definition of the offense.  Where the characterization is so used the indictment may employ the words of the statute or other words substantially of the same import.  In alleging the transaction the indictment may use the nounal, adjectival, verbal, or adverbial form of the statutory name of the offense. [L 1915, c 215, pt of §2; RL 1925, §4040; RL 1935, §5499; RL 1945, §10801; RL 1955, §258-11; HRS §711-28; ren L 1972, c 9, pt of §1]

Case Notes

See 35 H. 324; 37 H. 586.



§806-29 - Exceptions need not be negatived.

§806-29  Exceptions need not be negatived.  No indictment for any offense created or defined by statute shall be deemed objectionable for the reason that it fails to negative any exception, excuse, or proviso contained in the statute creating or defining the offense.  The fact that the charge is made shall be considered as an allegation that no legal excuse for the doing of the act existed in a particular case. [L 1915, c 215, pt of §2; RL 1925, §4042; RL 1935, §5501; RL 1945, §10803; RL 1955, §258-13; HRS §711-29; ren L 1972, c 9, pt of §1]

Case Notes

See 33 H. 180; 33 H. 686; 36 H. 32.



§806-30 - Alternative allegations.

§806-30  Alternative allegations.  In an indictment for an offense which is constituted of one or more of several acts or which may be committed by one or more of several means or with one or more of several intents, or which may produce one or more of several results, two or more of those acts, means, intents, or results may be charged in the alternative. [L 1915, c 215, pt of §2; RL 1925, §4043; RL 1935, §5502; RL 1945, §10804; RL 1955, §258-14; HRS §711-30; ren L 1972, c 9, pt of §1]

Rules of Court

See HRPP rule 7(d).

Case Notes

In robbery, the terms "from the person" and "from the custody and in the presence" are synonymous and may be alleged in alternative in an indictment.  26 H. 725.

Indictment alleging four alternative non-synonymous subjects for inquiry is defective for uncertainty.  37 H. 552.

Indictment alleging several acts in the alternative not duplicitous.  39 H. 574.

Cited:  27 H. 65, 102; 36 H. 550, 552, aff'd 150 F.2d 545.



§806-31 - Indirect allegations.

§806-31  Indirect allegations.  No indictment or bill of particulars is invalid or insufficient for the reason merely that it alleges indirectly and by inference instead of directly any matters, facts, or circumstances connected with or constituting the offense, provided that the nature and cause of the accusation can be understood by a person of common understanding. [L 1915, c 215, pt of §2; RL 1925, §4044; RL 1935, §5503; RL 1945, §10805; RL 1955, §258-15; HRS §711-31; ren L 1972, c 9, pt of §1]

Case Notes

Allegation that accused gave bribe to officer with intent to influence officer in discharge of duty, alleges by inference that accused had knowledge of official character of officer and is sufficient.  23 H. 616, 618; 25 H. 747.

Leading, conducting, driving a person to place where prostitution is being carried on.  37 H. 586.

Nature and cause of accusation could not be understood by person of common understanding from a reading of the complaint itself, where generic term "felony" did not, indirectly or by inference, inform defendant that underlying felony was terroristic threatening in first degree.  78 H. 66, 890 P.2d 303.

Cited:  23 H. 476, 484, explained 49 H. 160, 185, 413 P.2d 221; 23 H. 546, 549.

Referred to:  43 H. 54, 58.



§806-32 - Repugnancy.

§806-32  Repugnancy.  No indictment is invalid by reason of any repugnant allegation contained therein, provided that an offense is indicated under section 806-34. [L 1915, c 215, pt of §2; RL 1925, §4045; RL 1935, §5504; RL 1945, §10806; RL 1955, §258-16; HRS §711-32; ren L 1972, c 9, pt of §1]



§806-33 - Surplusage.

§806-33  Surplusage.  Any unnecessary allegation contained in an indictment may be rejected as surplusage. [L 1915, c 215, pt of §2; RL 1925, §4046; RL 1935, §5505; RL 1945, §10807; RL 1955, §258-17; HRS §711-33; ren L 1972, c 9, pt of §1]

Rules of Court

See HRPP rule 7(e).

Case Notes

Giving a wrong name to the offense charged does not vitiate the charge, it being regarded as surplusage.  11 H. 143.

See 33 H. 686.

Cited:  36 H. 550, 552, aff'd 150 F.2d 545.



§806-34 - Sufficiency of averments as to offense and transaction.

§806-34  Sufficiency of averments as to offense and transaction.  In an indictment the offense may be charged either by name or by reference to the statute defining or making it punishable; and the transaction may be stated with so much detail of time, place, and circumstances and such particulars as to the person (if any) against whom, and the thing (if any) in respect to which the offense was committed, as are necessary to identify the transaction, to bring it within the statutory definition of the offense charged, to show that the court has jurisdiction, and to give the accused reasonable notice of the facts.

Averments which so charge the offense and the transaction shall be held to be sufficient. [L 1915, c 215, pt of §2; RL 1925, §4048; RL 1935, §5507; RL 1945, §10809; RL 1955, §258-19; HRS §711-34; ren L 1972, c 9, pt of §1]

Rules of Court

See HRPP rule 7(d).

Case Notes

Indictment gives reasonable notice to defendant of nature of offense and is not bad for absence of further particulars.  43 H. 54.

Applied in holding an indictment for forgery under §708-852 to be sufficient.  55 H. 621, 525 P.2d 571.

Counts in indictment must be dismissed where defendant could not be principal and counts did not allege defendant was accomplice or cite accomplice statute.  67 H. 398, 688 P.2d 1152.

See 33 H. 180; 34 H. 209.

Cited:  37 H. 625, 643.



§806-35 - Property owned by more than one.

§806-35  Property owned by more than one.  In any indictment wherein it is requisite to state the ownership of any property whatsoever, whether real or personal, which belongs to or is in the possession of more than one person, whether the persons be partners in trade, joint tenants, parceners, or tenants in common, it shall be sufficient to name one of the persons and to state the property to belong to the person so named, and another or others, as the case may be.  Whenever in any indictment it is necessary to mention for any purpose whatsoever any partners, joint tenants, parceners, or tenants in common, it shall be sufficient to describe them in the manner aforesaid.  This provision shall be construed to extend to all joint stock companies and trustees. [L 1876, c 40, §16; RL 1925, §4050; RL 1935, §5509; RL 1945, §10811; RL 1955, §258-21; HRS §711-35; ren L 1972, c 9, pt of §1]

Case Notes

Does not set out the only sufficient method of stating ownership by partnership.  45 H. 622, 372 P.2d 365.



§806-36 - Property owned by corporation.

§806-36  Property owned by corporation.  All property, real and personal, whereof any body corporate shall by law have the management, control, or custody, shall, for the purpose of any indictment or proceeding against any other person for any offense committed on or in respect thereof, be deemed to be the property of the body corporate. [L 1876, c 40, §17; RL 1925, §4051; RL 1935, §5510; RL 1945, §10812; RL 1955, §258-22; HRS §711-36; ren L 1972, c 9, pt of §1]



§806-37 - Money, etc.

§806-37  Money, etc., how described.  In every indictment whatsoever in which it is necessary to make any averment as to any money or valuable security, and in every indictment for embezzlement, fraudulent application, or fraudulent disposition where the offense relates to any valuable security, it shall be sufficient to describe the money or valuable security simply as money, without specifying any particular coin or valuable security.  And the allegation so far as regards the description of the property, shall in all cases be sustained by proof of any amount of coin, and in the cases of the offenses hereinbefore in this section specially named of any valuable security, although the particular species of coin of which the amount was composed or the particular nature of the valuable security is not proved, and in the cases of the offenses so specially named and also in the case of obtaining money or other property by false pretenses, by proof that the offender embezzled, fraudulently applied or disposed of any amount or obtained any piece of coin or any valuable security or any portion of the value thereof respectively, although the piece of coin or valuable security (as the case may be) may have been delivered to the offender in order that some part of the value thereof should be returned to the party delivering the same or to any other person, and the part has been returned accordingly. [L 1876, c 40, §21; RL 1925, §4054; RL 1935, §5511; RL 1945, §10813; RL 1955, §258-23; HRS §711-37; ren L 1972, c 9, pt of §1; gen ch 1985]

Case Notes

Cited:  24 H. 350, 352.



§806-38 - Instrument, how described.

§806-38  Instrument, how described.  In any indictment for forging, altering, offering, uttering, disposing of, or for stealing, embezzling, extorting, converting, disposing of, destroying, or concealing, or for obtaining by false pretenses any instrument, it shall be sufficient to describe the instrument by any name or designation by which the same may be usually known or by the purport thereof, without setting out any copy or facsimile thereof or otherwise describing the same or the value thereof. [L 1876, c 40, §29; RL 1925, §4055; RL 1935, §5512; RL 1945, §10814; RL 1955, §258-24; HRS §711-38; ren L 1972, c 9, pt of §1]



§806-39 - Same.

§806-39  Same.  In all other cases whenever it is necessary to make any averment in any indictment as to any instrument, whether the same consists wholly or in part of writing, print, or figures, it shall be sufficient to describe the instrument by any name or designation by which the same may be usually known, or by the purport thereof, without setting out any copy or facsimile of the whole or any part thereof. [L 1876, c 40, §30; RL 1925, §4056; RL 1935, §5513; RL 1945, §10815; RL 1955, §258-25; HRS §711-39; ren L 1972, c 9, pt of §1]



§806-40 - Document of title.

§806-40  Document of title.  In any indictment for stealing or for any fraudulent purpose, destroying, canceling, obliterating, or concealing the whole or any part of any document of title to lands, it shall be sufficient to allege the document to be or to contain evidence of the title or of part of the title of the person or of some one of the persons having an interest whether vested or contingent, legal or equitable, in the real estate to which the same relates, and to mention the real estate or some part thereof. [L 1876, c 40, §23; RL 1925, §4059; RL 1935, §5514; RL 1945, §10816; RL 1955, §258-26; HRS §711-40; ren L 1972, c 9, pt of §1]



§806-41 - Ownership, not necessary to allege when.

§806-41  Ownership, not necessary to allege when.  In any indictment for any of the following offenses it shall not be necessary to allege that the instrument, document, article, or thing in respect of which the offense is committed is the property of any person:  the offense of stealing any testamentary instrument; the offense of stealing any original document of any court; the offense of stealing or of ripping, cutting, severing, or breaking with intent to steal anything made of metal fixed in any square or street, or in any place dedicated to public use or ornament. [L 1876, c 40, §24; RL 1925, §4060; RL 1935, §5515; RL 1945, §10817; RL 1955, §258-27; HRS §711-41; ren L 1972, c 9, pt of §1]



§806-42 - Second offense.

§806-42  Second offense.  In any indictment for any offense committed after a previous conviction or convictions for any felony or misdemeanor, it shall be sufficient after charging the subsequent offense to state that the offender was at a certain time and place, or at certain times and places, convicted of felony or misdemeanor, and to state the substance and effect only, omitting the formal part of the indictment and conviction for the previous offense, without otherwise describing the previous offense or offenses. [L 1876, c 40, §20; RL 1925, §4065; RL 1935, §5516; RL 1945, §10818; RL 1955, §258-28; HRS §711-42; ren L 1972, c 9, pt of §1]



§806-46 - Objections to indictment.

ARRAIGNMENT; PLEADINGS AND MOTIONS

§806-46  Objections to indictment.  Every objection to any indictment for any defect apparent on the face thereof, shall be taken by demurrer or motion to quash the indictment before the accused has pleaded and not afterwards; and every court before which any such objection is taken for the defect may, if it is thought necessary, cause the indictment to be forthwith amended in that particular by some officer of the court or other person, and thereupon the trial shall proceed as if no defect had appeared; and no motion in arrest of judgment shall be allowed for any defect in any indictment which might have been taken advantage of by demurrer or motion to quash as aforesaid. [L 1876, c 40, §33; RL 1925, §4068; RL 1935, §5517; RL 1945, §10819; RL 1955, §258-29; HRS §711-46; ren L 1972, c 9, pt of §1]

Cross References

See Const. Art. I, §§10, 14.

Rules of Court

See HRPP rule 12.  Amendment of information, see HRPP rule 7(e).  Arrest of judgment, see HRPP rule 34.

Case Notes

Objections to sufficiency of charge should be made before pleading even in district court.  11 H. 435.

Defects in indictment apparent on face are waived by plea made.  22 H. 526, 530; 37 H. 586; 39 H. 568; 40 H. 208.

Defect in indictment.  37 H. 552.

Applies to complaints.  39 H. 568.

The following cases prior to annexation:  Amendment of indictment allowed.  8 H. 274; 9 H. 257, 262.



§806-47 - Bill of particulars.

§806-47  Bill of particulars.  If the court is of the opinion that the accused in any criminal case has been actually misled and prejudiced in the accused's defense upon the merits of any defect, imperfection, or omission in the indictment, insufficient to warrant the quashing of the indictment, or by any variance, not fatal, between the allegations and the proof, the prosecuting officer shall, when so ordered by the court, acting upon its own motion or upon motion of the prosecution or defendant, file in court and serve upon the defendant, upon such terms as the court imposes, a bill of particulars of the matters in regard to which the court finds that the defendant should be informed.

In determining whether further information, and if so what information, is desirable for the defense of the accused upon the merits of the case, the court shall consider the whole record of the case and the entire course of the proceedings against the accused. [L 1915, c 167, §1; RL 1925, §4023; RL 1935, §5353; RL 1945, §10820; RL 1955, §258-30; HRS §711-47; ren L 1972, c 9, pt of §1; gen ch 1985]

Rules of Court

See HRPP rule 7(g).

Case Notes

Cannot cure a defective charge.  41 H. 591.



§806-48 - Postponement.

§806-48  Postponement.  No person prosecuted shall be entitled as of right to traverse or postpone the trial of any indictment preferred against the person, or to have time to plead or demur to the indictment allowed the person; provided always that if the court before which any person is indicted upon the application of the person or otherwise, is of opinion that the person ought to be allowed a further time to plead, or demur, or to prepare for the person's defense, or otherwise, the court may grant further time to plead, or demur, or may adjourn the receiving or taking of the plea, or demurrer, and the trial (or as the case may be) of the person to the next or any subsequent term of the court, and upon such terms as to bail or otherwise as to the court shall seem meet. [L 1876, c 40, §34; RL 1925, §4069; RL 1935, §5518; RL 1945, §10821; RL 1955, §258-31; HRS §711-48; ren L 1972, c 9, pt of §1; gen ch 1985]

Rules of Court

See HRPP rule 45(b).  Motion in lieu of demurrer, see HRPP rule 12(a).

Case Notes

See 3 H. 90; 33 H. 113; 40 H. 79, aff'd 210 F.2d 552.



§806-49 - Arraignment; plea of not guilty.

§806-49  Arraignment; plea of not guilty.  If any person being arraigned upon any indictment for any offense pleads thereto a plea of "not guilty", the person shall by that plea without any further form, be deemed to have put oneself upon the country for trial, and the court shall in the usual manner order a jury for the trial of the person accordingly. [L 1876, c 40, §36; RL 1925, §4070; RL 1935, §5519; RL 1945, §10822; RL 1955, §258-32; HRS §711-49; ren L 1972, c 9, pt of §1; gen ch 1985]

Rules of Court

See HRPP rules 10, 11.

Case Notes

Plea cures defect in indictment for purpose of trying issue.  5 H. 621.

Plea of guilty entered before court having jurisdiction of the offense cannot be retracted in appellate court.  8 H. 273.

Application to withdraw plea of "guilty" and enter "not guilty" is within sound discretion of court.  20 H. 103; 23 H. 636, 638.

Plea raises issue of sanity.  37 H. 463.

Defendant who alleges that defendant pleaded guilty because of a prior coerced confession is not, without more, entitled to hearing on petition for habeas corpus.  53 H. 274, 492 P.2d 953.

It is within discretion of trial court to permit withdrawal of a guilty plea.  57 H. 46, 549 P.2d 727.

Defendant does not have an absolute right to withdraw defendant's guilty plea.  58 H. 574, 574 P.2d 521.

Requirements of acceptance of guilty plea.  59 H. 592, 585 P.2d 1259.



§806-50 - Standing mute.

§806-50  Standing mute.  If any person being arraigned upon or charged with any offense, stands mute of malice, or will not answer directly to the indictment, the court (if it shall so think fit) may order the proper officer to enter a plea of "not guilty" on behalf of that person, and the plea so entered shall have the same force and effect as if the person had actually pleaded the same. [L 1876, c 40, §37; RL 1925, §4071; RL 1935, §5520; RL 1945, §10823; RL 1955, §258-33; HRS §711-50; ren L 1972, c 9, pt of §1]

Rules of Court

See HRPP rule 11.

Case Notes

Proper for court to enter plea of not guilty.  9 H. 181, 187; 9 H. 641, 653; 13 H. 413, 419.



§806-51 - Plea of autrefois convict or acquit.

§806-51  Plea of autrefois convict or acquit.  In any plea of autrefois convict or autrefois acquit, it shall be sufficient for the defendant to state that the defendant has been lawfully convicted or acquitted (as the case may be) of the offense charged in the indictment. [L 1876, c 40, §40; RL 1925, §4072; RL 1935, §5521; RL 1945, §10824; RL 1955, §258-34; HRS §711-51; ren L 1972, c 9, pt of §1; gen ch 1985]

Rules of Court

See HRPP rule 12(a).

Case Notes

Where accused by accused's own action has obtained reversal of whole judgment, new trial may be had against accused as if no trial had previously taken place.  25 H. 581.

Cited:  27 H. 270, 271.



§806-56 - Nolle prosequi.

DISMISSAL

§806-56  Nolle prosequi.  No nolle prosequi shall be entered in a criminal case in a court of record except by consent of the court upon written motion of the prosecuting attorney stating the reasons therefor.  The court may deny the motion if it deems the reasons insufficient and if, upon further investigation, it decides that the prosecution should continue, it may, if in its opinion the interests of justice require it, appoint a special prosecutor to conduct the case and allow the special prosecutor a fee.  Section 802-5(b) relative to fees allowed counsel assigned by the court for a defendant is made applicable to fees of special prosecutors appointed hereunder. [L 1876, c 40, §5; am L 1903, c 39, §6; RL 1925, §4029; am L 1931, c 73, §1; RL 1935, §5525; RL 1945, §10830; RL 1955, §258-40; HRS §711-56; ren L 1972, c 9, pt of §1; gen ch 1985; am L 1987, c 283, §67]

Rules of Court

See HRPP rule 48(a).

Case Notes

A nolle prosequi of an appeal from a magistrate before trial is no bar to a subsequent trial.  3 H. 339.

For historical background:  6 H. 718.



§806-60 - Jury of twelve required.

TRIAL; EVIDENCE AND PRESUMPTIONS; DEPOSITIONS

[§806-60]  Jury of twelve required.  Any defendant charged with a serious crime shall have the right to trial by a jury of twelve members.  "Serious crime" means any crime for which the defendant may be imprisoned for six months or more. [L 1979, c 89, §2]

Cross References

See Const. Art. I, §14.

Rules of Court

See HRPP rule 23(b).

Attorney General Opinions

Proposed amendment to section did not require constitutional amendment because jury comprised of six members in cases involving non-serious crimes tracked language of §14 of article I of state constitution; however, definition of "serious crimes" as exclusively crimes for which the defendant faces possibility of imprisonment of at least six months, was inconsistent with the principle that crimes that do not carry the possibility of this specific term of imprisonment may nonetheless constitute "serious crimes" which trigger constitutional right to jury trial.  Att. Gen. Op. 97-2.

Case Notes

Discussed:  76 H. 360, 878 P.2d 699.



§806-61 - Waiver of jury.

§806-61  Waiver of jury.  The defendant in any criminal case may, with the consent of the court, waive the right to a trial by jury either by written consent filed in court or by oral consent in open court entered on the minutes.  Any case in which a trial by jury is waived may be tried by the court without a jury both as to the facts and the law, and when the trial has been had there shall be no further trial upon the facts, except upon the granting of a new trial according to law. [L 1903, c 9, §1; RL 1925, §4028; am L 1931, c 36, §1; RL 1935, §5524; RL 1945, §10825; RL 1955, §258-35; am L 1957, c 282, §10; HRS §711-61; ren L 1972, c 9, pt of §1]

Rules of Court

See HRPP rule 23(a), (c).

Case Notes

Facts insufficient to constitute waiver.  38 H. 178.

Method of waiver exclusive and requires substantial compliance.  39 H. 613.

Referred to in holding that court has summary jurisdiction over "petty" offenses not constitutionally required to be tried by jury.  51 H. 612, 466 P.2d 422.

Cited:  20 H. 71, 95; 33 H. 113, 125; 82 F. Supp. 83.



§806-62 - Trial; order of proof and argument.

§806-62  Trial; order of proof and argument.  The prosecuting attorney shall open the case, and first introduce his witnesses and proofs, and after the evidence for the defense has been presented, and the accused or his counsel has summed up and closed his case, the prosecuting attorney may conclude the argument, and in his conclusion shall confine himself to answering any new matter or arguments presented by the defendant or his attorney. [L 1876, c 40, §45; am imp L 1907, c 37, §1; RL 1925, §4025; RL 1935, §5526; RL 1945, §10831; RL 1955, §258-41; HRS §711-62; ren L 1972, c 9, pt of §1]

Cross References

Evidence, generally, see chapters 621 and 626.

Order of proof, argument, see §635-52.

Rules of Court

Testimony, see HRPP rule 26.  Expert witnesses, see HRPP rule 28.  Instructions to jury, see HRPP rule 30.  Motion for judgment of acquittal, see HRPP rule 29.

Case Notes

Prosecution rather than defendant may close the argument.  9 H. 288.

Opening statement.  31 H. 81; 32 H. 528.



§806-63 - Defense.

§806-63  Defense.  All persons tried for any offense shall be admitted after the close of the case for the prosecution to make full answer and defense thereto by counsel or attorney. [L 1876, c 40, §46; RL 1925, §4026; RL 1935, §5527; RL 1945, §10832; RL 1955, §258-42; HRS §711-63; ren L 1972, c 9, pt of §1]

Cross References

See §801-2 and notes.



§806-64 - REPEALED.

§806-64  REPEALED.  L 1980, c 164, §14.



§806-65 - Depositions, right to inspect.

§806-65  Depositions, right to inspect.  All persons under trial shall be entitled at the time of their trial to inspect without fee or reward all depositions, or copies of the depositions, which have been taken against them, and delivered in manner by law required to the proper officer of the court before which the trial is had. [L 1876, c 40, §63; RL 1925, §4076; RL 1935, §5530; RL 1945, §10836; RL 1955, §258-46; HRS §711-67; ren L 1972, c 9, pt of §1]

Cross References

See Const. Art. I, §14.

Rules of Court

See HRPP rule 15.



§806-66 - REPEALED.

§806-66  REPEALED.  L 1980, c 164, §15.



§806-71 - Sentence.

SENTENCE; PROBATION

§806-71  Sentence.  Except as otherwise provided by law, in all criminal cases, the court or judge before which or whom the conviction is had shall proceed as soon thereafter as may be to pass sentence according to law, which sentence shall be recorded by the clerk, or by the judge if there is no clerk, and certified to the sheriff, superintendent of Hawaii state prison, or other appropriate officer for imprisonment or other punishment, as the case may be; provided that any person convicted of a felony and sentenced to imprisonment in Hawaii state prison shall be delivered, together with the certificate of the person's sentence, to the superintendent of Hawaii state prison at Honolulu. [L 1876, c 40, §73; am L 1903, c 39, §13; RL 1925, §4093; am imp L 1932 1st, c 17, §2; RL 1935, §5542; am L 1939, c 104, §7; am L 1941, c 15, §2; am L 1943, c 62, §21 and c 64, §22; RL 1945, §10849; RL 1955, §258-60; am L 1957, c 282, §11; am L 1963, c 34, §§1, 2 and c 85, §3; HRS §711-84; ren L 1972, c 9, pt of §1; gen ch 1985; am L 1989, c 211, §10; am L 1990, c 281, §11]

Cross References

Sheriff, etc., see §26-14.6.

Stay, see §804-4.

Rules of Court

See HRPP rules 32, 35.  Arrest of judgment, see HRPP rule 34.

Attorney General Opinions

Sentences of imprisonment to run concurrently in absence of contrary intent.  Att. Gen. Op. 62-40.

Case Notes

Prisoner discharged where sentence not in conformity with law.  3 H. 17.

Where sentence in mittimus is in alternative in words of statute, it is ground for discharging prisoner.  7 H. 162.  Sentences intended to be cumulative should be so stated, otherwise presumption is that they are concurrent.  7 H. 162.

Courts cannot suspend sentence indefinitely.  11 H. 287; 11 H. 293, 313.

Imposition of sentence, procedure prior to adoption of Hawaii Rules of Criminal Procedure.  37 H. 477.



§806-72 - Probation officers.

§806-72  Probation officers.  Any probation officer assigned to the courts may be placed in any correctional facility to perform the probation officer's assigned duties. [L 1931, c 41, pt of §4; RL 1935, §5538; RL 1945, §10844; RL 1955, §258-54; HRS §711-78; am L 1970, c 10, §1 and c 188, §39; ren L 1972, c 9, pt of §1; am L 1973, c 179, §25; gen ch 1985]



§806-73 - Duties and powers of probation officers; adult probation records.

§806-73  Duties and powers of probation officers; adult probation records.  (a)  A probation officer shall investigate any case referred to the probation officer for investigation by the court in which the probation officer is serving and report thereon to the court.  The probation officer shall instruct each defendant placed on probation under the probation officer's supervision of the terms and conditions of the defendant's probation.  The probation officer shall keep informed concerning the conduct and condition of the defendant and report thereon to the court, and shall use all suitable methods to aid the defendant and bring about an improvement in the defendant's conduct and condition.  The probation officer shall keep these records and perform other duties as the court may direct.  Upon written request, the victim, or the parent or guardian of a minor victim or incapacitated victim, of a defendant who has been placed on probation for an offense under sections 580-10(d)(1), [586-4(e)], 586-11(a), or 709-906, may be notified by the defendant's probation officer when the probation officer has any information relating to the safety and welfare of the victim.  No probation officer shall be subject to civil liability or criminal culpability for any disclosure or non-disclosure, under this section, if the probation officer acts in good faith and upon reasonable belief.

(b)  All adult probation records shall be confidential and shall not be deemed to be public records.  As used in this section, the term "records" includes, but is not limited to, all records made by any adult probation officer in the course of performing the probation officer's official duties.  The records, or the content of the records, shall be divulged only as follows:

(1)  A copy of any adult probation case record or of a portion of it, or the case record itself, upon request, may be provided to:

(A)  An adult probation officer, court officer, social worker of a Hawaii state adult probation unit, or a family court officer who is preparing a report for the courts; or

(B)  A state or federal criminal justice agency, or state or federal court program that:

(i)  Is providing supervision of a defendant or offender convicted and sentenced by the courts of Hawaii; or

(ii)  Is responsible for the preparation of a report for a court;

(2)  The residence address, work address, home telephone number, or work telephone number of a current or former defendant shall be provided only to:

(A)  A law enforcement officer as defined in section 710-1000(13) to locate the probationer for the purpose of serving a summons or bench warrant in a civil, criminal, or deportation hearing, or for the purpose of a criminal investigation; or

(B)  A collection agency or licensed attorney contracted by the judiciary to collect any delinquent court-ordered penalties, fines, restitution, sanctions, and court costs pursuant to section 601-17.5.

(3)  A copy of a presentence report or investigative report shall be provided only to:

(A)  The persons or entities named in section 706-604;

(B)  The Hawaii paroling authority;

(C)  Any psychiatrist, psychologist, or other treatment practitioner who is treating the defendant pursuant to a court order or parole order for that treatment;

(D)  The intake service centers;

(E)  In accordance with applicable law, persons or entities doing research; and

(F)  Any Hawaii state adult probation officer or adult probation officer of another state or federal jurisdiction who:

(i)  Is engaged in the supervision of a defendant or offender convicted and sentenced in the courts of Hawaii; or

(ii)  Is engaged in the preparation of a report for a court regarding a defendant or offender convicted and sentenced in the courts of Hawaii;

(4)  Access to adult probation records by a victim, as defined in section 706-646 to enforce an order filed pursuant to section 706-647, shall be limited to the name and contact information of the defendant's adult probation officer.

(5)  Notwithstanding subsection (b)(3), upon notice to the defendant, records and information relating to the defendant's risk assessment and need for treatment services or information related to the defendant's past treatment and assessments may be provided to:

(A)  A case management, assessment or treatment service provider assigned by adult probation to service the defendant; provided that such information shall be given only upon the acceptance or admittance of the defendant into a treatment program;

(B)  Correctional case manager, correctional unit manager, and parole officers involved with the defendant's treatment or supervision; and

(C)  In accordance with applicable law, persons or entities doing research.

(6)  Any person, agency, or entity receiving records, or contents of records, pursuant to this subsection shall be subject to the same restrictions on disclosure of the records as Hawaii state adult probation offices.

(7)  Any person who uses the information covered by this subsection for purposes inconsistent with the intent of this subsection or outside of the scope of their official duties shall be fined no more than $500.

(c)  Every probation officer, within the scope of the probation officer's duties, shall have the powers of a police officer. [L 1931, c 41, pt of §4; RL 1935, §5539; RL 1945, §10845; RL 1955, §258-55; HRS §711-79; ren L 1972, c 9, pt of §1; am L 1985, c 167, §1; gen ch 1985; am L 1989, c 262, §1; am L 1990, c 189, §5; am L 1993, c 20, §1; am L 1994, c 102, §1; am L 1995, c 224, §1; am L 2001, c 288, §1; am L 2006, c 36, §1]

Case Notes

Violation of section where prosecutor used confidential presentence report.  70 H. 227, 768 P.2d 759.

Sentencing court must make a presentence report part of the record in all cases where a report has been prepared, which must be sealed to comply with confidentiality requirements of section.  73 H. 259, 831 P.2d 523.

Trial court erred in denying defendant's request to disclose victim's adult probation division records or to conduct an in camera review; trial court should have conducted an in camera review of victim's adult probation division records and released to defendant relevant information pertaining to victim's truthfulness and honesty; trial court should have then sealed the remaining portions of the record.  104 H. 89 (App.), 85 P.3d 196.



§806-76 - Court proceedings; reports to county clerk.

GENERAL PROVISIONS

§806-76  Court proceedings; reports to county clerk.  Whenever in any circuit court, family court, or district court any citizen of eighteen years of age or over is:

(1)  Convicted of any felony and sentenced to a term of imprisonment; or

(2)  Adjudged insane or feeble-minded or otherwise legally incompetent,

the clerk of the court, in each case within twenty days thereafter, shall report to the clerk of the county in which the citizen is located the fact of the conviction or adjudication and the citizen's name, any known aliases, date of birth, social security number, and to the extent readily ascertainable by the clerk of the court, the residence address or last known residence address.  For a citizen convicted of any felony and sentenced to a term of imprisonment, copies of the judgment of conviction and sentence and mittimus (warrant of commitment) shall be provided to the clerk of the county. [L 1933, c 67, pt of §2; RL 1935, §5535; RL 1945, §10841; am L 1955, c 191, §1(gg); RL 1955, §258-51; HRS §711-96; am L 1970, c 188, §39; ren L 1972, c 9, pt of §1 and am L 1972, c 109, §2; am L 2006, c 253, §2]

Cross References

Paragraph (3), see chapters 333F, 334, and 551.



§806-81 - Definitions.

INFORMATION CHARGING

[§806-81]  Definitions.  In this part, unless a different meaning is plainly required:

"Legal prosecuting officer" means the attorney general or a prosecuting attorney, a deputy attorney general or a deputy prosecuting attorney, or a person designated and authorized by the attorney general or prosecuting attorney to act as a deputy attorney general or deputy prosecuting attorney, respectively. [L 2004, c 62, pt of §1]



§806-82 - Prosecution of felonies by written information.

[§806-82]  Prosecution of felonies by written information.  Criminal charges may be instituted by written information signed by a legal prosecuting officer and filed in the court having jurisdiction thereof when the charge is a felony for which charging by written information is permitted by section 806-83. [L 2004, c 62, pt of §1]



§806-83 - Felonies for which criminal charges may be instituted by written information.

§806-83  Felonies for which criminal charges may be instituted by written information.  (a)  Criminal charges may be instituted by written information for a felony when the charge is a class C felony under section 19-3.5 (voter fraud); section 128D-10 (knowing releases); section 132D-14(a)(1), (2)(A), and (3) (penalties for failure to comply with requirements of sections 132D-7, 132D-10, and 132D-16); section 134-24 (place to keep unloaded firearms other than pistols and revolvers); section 134-7(a) and (b) (ownership or possession prohibited); section 134-8 (prohibited ownership); section 134-9 (licenses to carry); section 134-17(a) (relating to false information or evidence concerning psychiatric or criminal history); section 134-51 (deadly weapons); section 134-52 (switchblade knives); section 134-53 (butterfly knives); section 188-23 (possession or use of explosives, electrofishing devices, and poisonous substances in state waters prohibited); section 231-34 (attempt to evade or defeat tax); section 231-36 (false and fraudulent statements); section 245-37 (sale or purchase of packages of cigarettes without stamps); section 245-38 (vending unstamped cigarettes); section 245-51 (sale of export cigarettes prohibited); section 245-52 (alteration of packaging prohibited); section 291C-12.5 (accidents involving substantial bodily injury); section 291E-61.5 (habitually operating a vehicle under the influence of an intoxicant); section 329-41 (prohibited acts B); section 329-42 (prohibited acts C); section 329-43.5 (prohibited acts related to drug paraphernalia); section 329C-2 (manufacture, distribution, or possession with intent to distribute an imitation controlled substance to a person under eighteen years of age); section 346-34(d)(2) and (e) (fraud involving food stamps or coupons with a value exceeding $300); section 346-43.5 (medical assistance fraud); section 383-141 (falsely obtaining benefits); section 431:2-403(b)(2) (insurance fraud); section 482D-7 (violation of fineness standards and stamping requirements); section 485A-301 (registration of securities); section 485A-401 (registration of broker-dealers); section 485A-402 (registration of agents); section 485A-403 (registration of investment advisors); section 485A-404 (registration of investment advisor representatives); section 485A-405 (registration of federal covered investment advisors); section 485A-501 (general fraud); section 485A-502 (prohibited conduct in providing investment advice); section 707-703 (negligent homicide in the second degree); section 707-705 (negligent injury in the first degree); section 707-711 (assault in the second degree); section 707-713 (reckless endangering in the first degree); section 707-721 (unlawful imprisonment in the first degree); section 707-726 (custodial interference in the first degree); section 707-757 (electronic enticement of a child in the second degree); section 707-766 (extortion in the second degree); section 708-811 (burglary in the second degree); section 708-821 (criminal property damage in the second degree); section 708-831 (theft in the second degree); section 708-833.5 (shoplifting); section 708-835.5 (theft of livestock); section 708-836 (unauthorized control of propelled vehicle); section 708-836.5 (unauthorized entry into motor vehicle); section 708-839.5 (theft of utility services); section 708-839.8 (identity theft in the third degree); section 708-852 (forgery in the second degree); section 708-854 (criminal possession of a forgery device); section 708-858 (suppressing a testamentary or recordable instrument); section 708-875 (trademark counterfeiting); section 708-891.5 (computer fraud in the second degree); section 708-892.5 (computer damage in the second degree); section 708-895.6 (unauthorized computer access in the second degree); section 708-8100 (fraudulent use of a credit card); section 708-8102 (theft/forgery of credit cards); section 708-8103 (credit card fraud by a provider of goods or services); section 708-8104 (possession of unauthorized credit card machinery or incomplete cards); section 708-8200 (cable television service fraud in the first degree); section 708-8202 (telecommunication service fraud in the first degree); section 709-903.5 (endangering the welfare of a minor in the first degree); section 709-906 (abuse of family or household members); section 710-1016.3 (obtaining a government-issued identification document under false pretenses in the first degree); section 710-1016.6 (impersonating a law enforcement officer in the first degree); section 710-1017.5 (sale or manufacture of deceptive identification document); section 710-1018 (securing the proceeds of an offense); section 710-1021 (escape in the second degree); section 710-1023 (promoting prison contraband in the second degree); section 710-1024 (bail jumping in the first degree); section 710-1029 (hindering prosecution in the first degree); section 710-1060 (perjury); section 710-1072.5 (obstruction of justice); section 711-1103 (riot); section 711-1109.3 (cruelty to animals/fighting dogs); section 711-1110.9 (violation of privacy in the first degree); section 711-1112 (interference with the operator of a public transit vehicle); section 712-1221 (promoting gambling in the first degree); section 712-1222.5 (promoting gambling aboard ships); section 712-1224 (possession of gambling records in the first degree); section 712-1243 (promoting a dangerous drug in the third degree); section 712-1246 (promoting a harmful drug in the third degree); section 712-1247 (promoting a detrimental drug in the first degree); section 712-1249.6 (promoting a controlled substance in, on, or near schools or school vehicles); section 803-42 (interception, access, and disclosure of wire, oral, or electronic communications, use of pen register, trap and trace device, and mobile tracking device prohibited); or section 846E-9(b) (failure to comply with covered offender registration requirements).

(b)  Criminal charges may be instituted by written information for a felony when the charge is a class B felony under section 134-23 (place to keep loaded firearms other than pistols and revolvers); section 134-25 (place to keep pistol or revolver); section 134-26 (carrying or possessing a loaded firearm on a public highway); section 134-7(b) (ownership or possession prohibited); section 329-43.5 (prohibited acts related to drug paraphernalia); section 708-810 (burglary in the first degree); section 708-830 (theft in the first degree); section 708-839.7 (identity theft in the second degree); section 708-851 (forgery in the first degree); section 708-891 (computer fraud in the first degree); section 708-892 (computer damage in the first degree); section 712-1242 (promoting a dangerous drug in the second degree); section 712-1245 (promoting a harmful drug in the second degree); or section 712-1249.5 (commercial promotion of marijuana in the second degree).

(c)  Criminal charges may be instituted by written information for a felony when the charge is a felony under section 19-3 (election fraud); section 480-4 (combinations in restraint of trade, price-fixing and limitation of production prohibited); section 480-6 (refusal to deal); or section 480-9 (monopolization).

(d)  Criminal charges may be instituted by written information for a felony when the charge is a charge under section 329-46 (prohibited acts related to visits to more than one practitioner to obtain controlled substance prescriptions) and the comparable offense under part IV of chapter 712 as enumerated in subsection (a), (b), or (c).

(e)  Criminal charges may be instituted by written information for a felony when the charge is a charge that involves [section] 702-221 (liability for conduct of another), [section] 702-222 (accomplice liability), [section] 702-223 (complicity), [section] 705-500 (criminal attempt), [section] 705-510 (criminal solicitation), or [section] 705-520 (criminal conspiracy), and the underlying offense is an offense listed above in subsection (a), (b), (c), or (d). [L 2004, c 62, pt of §1; am L 2006, c 66, §5, c 104, §1, and c 229, §16; am L 2009, c 149, §8]



§806-84 - Exhibits.

[§806-84]  Exhibits.  (a)  When an offense is prosecuted by information, the legal prosecuting officer shall attach an exhibit demonstrating the existence of probable cause to believe that the offense charged in the information has been committed and that the defendant committed the offense.

(b)  The exhibit shall include an affidavit or a declaration made under penalty of law.  In addition, the exhibit may include, but is not limited to, documents, photographs, audio recordings, video recordings, other recordings, and other materials or copies thereof.

(c)  The legal prosecuting officer shall include within the exhibit evidence that is clearly exculpatory, but no information shall be dismissed for failure to include such evidence if the court finds that the inclusion of the clearly exculpatory evidence would not have changed the finding of probable cause.

(d)  Each signed statement of any person whose name appears as a witness in any affidavit or declaration that is part of the exhibit regarding the charged offense shall be made part of the filing if:

(1)  It is in the possession of the legal prosecuting officer, the police, other county or state law enforcement agents; or

(2)  It is in the possession of a federal law enforcement officer and:

(A)  The legal prosecuting officer is aware of and able to timely obtain the statement; and

(B)  The statement is one that the legal prosecuting officer would be required to produce in discovery.

(e)  Statements made part of the filing pursuant to subsection (d) may be redacted to remove the social security number, address, or phone number of any person.

(f)  An information shall not be dismissed for failure to attach or file any such statement described in subsection (d).  Any such statement shall be promptly provided to the defendant, or filed with the court if the location of the defendant is unknown or the defendant is without counsel, upon discovery by the legal prosecuting officer.

(g)  The information shall be filed in the circuit court, and may be filed under seal with leave of court on good cause shown.  All exhibits in support of the information shall be filed under seal in the circuit court. [L 2004, c 62, pt of §1]



§806-85 - Probable cause.

[§806-85]  Probable cause.  (a)  When an information is filed, the court having jurisdiction shall review the information and its exhibit to determine whether there is probable cause to believe that the offense charged was committed and that the defendant committed the offense charged.

(b)  A finding of the existence of probable cause or lack thereof may be based in whole or in part upon hearsay evidence or upon evidence that may ultimately be ruled to be inadmissible at the trial.

(c)  If the court finds that there is probable cause to believe that the offense charged was committed and that the defendant committed the offense charged, the court shall set bail and direct the clerk to issue a warrant for the arrest of the defendant.

(d)  As used in this section, "court having jurisdiction" and "court" mean the circuit court; provided that the chief justice may by order authorize district court judges to make probable cause determinations, set bail, and direct the issuance of arrest warrants, as provided by this section. [L 2004, c 62, pt of §1]



§806-86 - Procedure for motion to dismiss.

[§806-86]  Procedure for motion to dismiss.  (a)  The defendant may move in circuit court to dismiss the information on the grounds that the information and its exhibit do not establish the existence of probable cause to believe that the offense charged was committed or probable cause to believe that the defendant committed the offense.

(b)  Upon the filing of the motion to dismiss, the court shall conduct a hearing within a reasonable time, but no later than thirty days after filing, except as otherwise agreed upon by the parties.

(c)  If the defendant is incarcerated the court shall conduct a hearing no later than fifteen days after filing, except as otherwise agreed upon by the parties.

(d)  An information shall not be dismissed due to the failure of the court to conduct a hearing within the periods of time stated above; provided, that if the defendant is incarcerated due to an inability to post the previously set bail and a hearing is not held within the specified time period, the court shall immediately hold a hearing to consider whether the defendant should be released upon reasonable conditions set by the court.

(e)  The information and all its attachments shall be considered by the court and made a part of the record at a hearing on the motion to dismiss the information. [L 2004, c 62, pt of §1]



§806-87 - Evidence at hearing on motion to dismiss.

[§806-87]  Evidence at hearing on motion to dismiss.  (a)  The defendant may introduce evidence at the hearing.  The defendant may also subpoena and call witnesses if the motion is accompanied by a declaration stating that counsel for the defendant (or the defendant if appearing without counsel) has a good faith basis to believe that each witness subpoenaed will provide specific testimony to help demonstrate that the information and its exhibit or exhibits do not establish the existence of probable cause to believe that the offense charged has been committed or probable cause to believe that the defendant committed the offense charged.

(b)  The court may, in its discretion, permit the State to call witnesses, introduce evidence, or otherwise supplement the exhibit or exhibits appended to the information. [L 2004, c 62, pt of §1]



§806-88 - Ruling on motion to dismiss.

[§806-88]  Ruling on motion to dismiss.  (a)  The court shall determine from an examination of the information and its attachments, and in light of any evidence presented at a hearing on a motion to dismiss the information, whether the information and its attachments establish the existence of probable cause to believe that the offense charged has been committed and that the defendant committed the offense charged.

(b)  A finding of the existence of probable cause or lack thereof may be based in whole or in part upon hearsay evidence or on evidence that may ultimately be ruled to be inadmissible at the trial. [L 2004, c 62, pt of §1]






HRS0807

[CHAPTERS 847 to 850 RESERVED.]



CHAPTER 831 - UNIFORM ACT ON STATUS OF CONVICTED PERSONS

§831-1 - Definition.

§831-1  Definition.  In this chapter, "felony" means an offense that is punishable with imprisonment for a term which is in excess of one year. [L 1969, c 250, pt of §1; HRS §716-1; ren L 1972, c 9, pt of §1; am L 1975, c 14, §1]



§831-2 - Rights lost.

§831-2  Rights lost.  (a)  A person sentenced for a felony, from the time of the person's sentence until the person's final discharge, may not:

(1)  Vote in an election, but if the defendant is placed on probation or the defendant is paroled after commitment to imprisonment, the defendant may vote during the period of the probation or parole; or

(2)  Become a candidate for or hold public office.

(b)  A public office held at the time of conviction is forfeited as of the date of the conviction, if the conviction is in this State, or, if the conviction is in another state or in a federal court, as of the date a certification of the conviction from the trial court is filed in the office of the lieutenant governor who shall receive and file it as a public document.  An appeal or other proceeding taken to set aside or otherwise nullify the conviction or sentence does not affect the application of this section.

For purposes of this section:

"Public office" means an office held by an elected official, department heads, officers, and members of any board, commission, or other state agency whose appointments are made by the governor, chief justice, office of Hawaiian affairs, or the judicial selection commission, or are required by law to be confirmed by the senate.

"Time of conviction" means the day upon which the person was found guilty of the charges by the trier of fact or determined to be guilty by the court.

(c)  Subsections (a) and (b) of this section and any other laws to the contrary notwithstanding, any person convicted of any act, attempt, or conspiracy to overthrow the state or the federal government by force or violence shall not hold any public office or employment. [L 1969, c 250, pt of §1; HRS §716-2; ren L 1972, c 9, pt of §1; am L 1979, c 53, §2; gen ch 1985; am L 2002, c 171, §2; am L 2003, c 150, §3; am L 2006, c 253, §3]

Attorney General Opinions

OHA trustees are holders of "public office".  Att. Gen. Op. 84-3.



§831-3 - Rights retained by convicted person.

§831-3  Rights retained by convicted person.  Except as otherwise provided by law, a person convicted of a crime does not suffer civil death or corruption of blood or sustain loss of civil rights or forfeiture of estate or property, but retains all of the person's rights, political, personal, civil, and otherwise, including the right to hold public office or employment, to vote, to hold, receive, and transfer property, to enter into contracts, to sue and be sued, and to hold offices of private trust in accordance with law. [L 1969, c 250, pt of §1; HRS §716-3; ren L 1972, c 9, pt of §1; gen ch 1985; am L 1986, c 155, §2; am L 2003, c 95, §16(1)]

Case Notes

Felon can be employed as a state correction officer and can carry a gun.  402 F. Supp. 84.



§831-3.1 - Prior convictions; criminal records; noncriminal standards.

§831-3.1  Prior convictions; criminal records; noncriminal standards.  (a)  A person shall not be disqualified from public office or employment by the State or any of its branches, political subdivisions, or agencies except under section 831-2(c), or be disqualified to practice, pursue, or engage in any occupation, trade, vocation, profession, or business for which a permit, license, registration, or certificate is required by the State or any of its branches, political subdivisions, or agencies, solely by reason of a prior conviction of a crime; provided that:

(1)  With respect to liquor licenses, a person who has been convicted of a felony may be denied a liquor license by the liquor commission; and

(2)  A person who within the past ten years, excluding any period of incarceration, has been convicted of a crime that bears a rational relationship to the duties and responsibilities of a job, occupation, trade, vocation, profession, or business may be denied employment, a permit, license, registration, or certificate.  Nothing in this subsection shall abrogate any applicable appeal rights under chapters 76 or 89.

(b)  The State or any of its branches, political subdivisions, or agencies may consider as a justification for the refusal, suspension, or revocation of any employment or of any permit, license, registration, or certificate, any conviction of any crime, except those which have been expunged, occurring within the past ten years, excluding any period of incarceration, when that crime bears a rational relationship to the duties and responsibilities of the job, occupation, trade, vocation, profession, or business for which a permit, license, registration, or certificate is applied for or held.

(c)  The State or any of its branches, political subdivisions, or agencies may consider as a possible justification for the refusal, suspension, or revocation of any employment or of any permit, license, registration, or certificate, any conviction of a crime, not occurring within the past ten years, excluding any period of incarceration, except those which have been expunged, when the offense directly relates to:

(1)  The applicant's possible performance in the job applied for;

(2)  The employee's possible performance in the job that the employee holds; or

(3)  The applicant's or holder's possible performance in the occupation, trade, vocation, profession, or business for which a permit, license, registration, or certificate is applied for or held.

For the purpose of this subsection, such refusal, suspension, or revocation may occur only when the agency determines, after investigation in accordance with chapter 91, or in the case of employment in the civil service, after appropriate investigation, notification of results and planned action, and opportunity to meet and rebut the finding, all of which need not be conducted in accordance with chapter 91, that the person so convicted has not been sufficiently rehabilitated to warrant the public trust.

(d)  When considering noncriminal standards in the granting, renewal, suspension, or revocation of any employment or any such permit, license, registration, or certificate, the State or any of its branches, political subdivisions, or agencies shall not take into consideration the conviction of any crime except as provided by subsections (b) and (c).

(e)  A person who applies for a position in the civil service and is denied employment in that position on the basis of a criminal conviction pursuant to this section, may appeal the adverse decision to the civil service commission or merit appeals board, as appropriate, within twenty days after the notice of action has been sent to the person.

(f)  Notwithstanding any law to the contrary, this section shall not apply to:

(1)  Denials by the department of human services, the department of health, or any other branch, political subdivision, or agency of any certificate of approval, license, or permit to any organization, institution, home, or facility subject to licensure under chapters 321, 333F, and 346;

(2)  Denials of employment as a staff member of a youth correctional facility operated under chapter 352;

(3)  Denials of employment as an employee of a detention or shelter facility established or designated pursuant to section 571-33;

(4)  Denials of employment as a staff member of a correctional facility pursuant to chapter 353, or as a staff member that requires the exercise of police powers, including the power to arrest, in the performance of the staff member's duties pursuant to chapter 353C; and

(5)  Denials of employment of applicants or employees pursuant to section 78-2.7. [L 1974, c 205, §2; am L 1975, c 54, §1; am L 1976, c 113, §2; am L 1979, c 53, §3; am L 1985, c 155, §3 and c 209, §8; gen ch 1985; am L 1987, c 339, §4; am L 1989, c 74, §2 and c 116, §1; am L 1993, c 40, §2; am L 2003, c 95, §16(2)]

Cross References

Employer inquiries into conviction record, see §378-2.5.

Attorney General Opinions

Discussion of types of questions which may be asked by various boards and commissions of persons applying for a new or renewed license or certificate.  Att. Gen. Op. 89-1.

Case Notes

Cited:  10 H. App. 220, 864 P.2d 1109.



§831-3.2 - Expungement orders.

§831-3.2  Expungement orders.  (a)  The attorney general, or the attorney general's duly authorized representative within the department of the attorney general, upon written application from a person arrested for, or charged with but not convicted of a crime, shall issue an expungement order annulling, canceling, and rescinding the record of arrest; provided that an expungement order shall not be issued:

(1)  In the case of an arrest for a felony or misdemeanor where conviction has not been obtained because of bail forfeiture;

(2)  For a period of five years after arrest or citation in the case of a petty misdemeanor or violation where conviction has not been obtained because of a bail forfeiture;

(3)  In the case of an arrest of any person for any offense where conviction has not been obtained because the person has rendered prosecution impossible by absenting oneself from the jurisdiction;

(4)  In the case of a person acquitted by reason of a mental or physical defect under chapter 704; and

(5)  For a period of one year upon discharge of the defendant and dismissal of the charge against the defendant in the case of a deferred acceptance of guilty plea or nolo contendere plea, in accordance with chapter 853.

Any person entitled to an expungement order hereunder may by written application also request return of all fingerprints or photographs taken in connection with the person's arrest.  The attorney general or the attorney general's duly authorized representative within the department of the attorney general, within 120 days after receipt of the written application, shall, when so requested, deliver, or cause to be delivered, all fingerprints or photographs of the person, unless the person has a record of conviction or is a fugitive from justice, in which case the photographs or fingerprints may be retained by the agencies holding such records.

(b)  Upon the issuance of the expungement certificate, the person applying for the order shall be treated as not having been arrested in all respects not otherwise provided for in this section.

(c)  Upon the issuance of the expungement order, all arrest records pertaining to the arrest which are in the custody or control of any law enforcement agency of the state or any county government, and which are capable of being forwarded to the attorney general without affecting other records not pertaining to the arrest, shall be so forwarded for placement of the arrest records in a confidential file.

(d)  Records filed under subsection (c) shall not be divulged except upon inquiry by:

(1)  A court of law or an agency thereof which is preparing a presentence investigation for the court;

(2)  An agency of the federal or state government which is considering the subject person for a position immediately and directly affecting the national or state security; or

(3)  A law enforcement agency acting within the scope of their duties.

Response to any other inquiry shall not be different from responses made about persons who have no arrest records.

(e)  The attorney general or the attorney general's duly authorized representative within the department of the attorney general shall issue to the person for whom an expungement order has been entered, a certificate stating that the order has been issued and that its effect is to annul the record of a specific arrest.  The certificate shall authorize the person to state, in response to any question or inquiry, whether or not under oath, that the person has no record regarding the specific arrest.  Such a statement shall not make the person subject to any action for perjury, civil suit, discharge from employment, or any other adverse action.

(f)  The meaning of the following terms as used in this section shall be as indicated:

(1)  "Conviction" means a final determination of guilt whether by plea of the accused in open court, by verdict of the jury or by decision of the court.

(2)  "Arrest record" means any existing photographic and fingerprint cards relating to the arrest.

(g)  The attorney general shall adopt rules pursuant to chapter 91 necessary for the purpose of this section.

(h)  Nothing in this section shall affect the compilation of crime statistics or information stored or disseminated as provided in chapter 846. [L 1974, c 92, §2; am L 1975, c 103, §1; am L 1976, c 116, §§1, 2; am L 1980, c 12, §1; am L 1983, c 78, §4; gen ch 1985; am L 1987, c 322, §1; am L 1993, c 7, §§1, 2]

Case Notes

In Federal prosecution, error in admitting evidence of expunged prior arrest for interfering with local police officers did not justify reversal of conviction where there was overwhelming evidence of guilt.  614 F.2d 214.



§831-4 - Saving provisions.

§831-4  Saving provisions.  (a)  This chapter does not affect the power of a court, otherwise given by law to impose sentence or to suspend imposition or execution of sentence on any conditions, or to impose conditions of probation, or the power of the Hawaii paroling authority to impose conditions of parole.

(b)  This chapter does not deprive or restrict the authority and powers of officials of a penal institution or other penal facility, otherwise provided by law, for the administration of the institution or facility or for the control of the conduct and conditions of confinement of a convicted person in their custody.

(c)  This chapter does not affect the qualifications or disqualifications otherwise required or imposed by law for a designated office, public or private, or to serve as a juror or to vote or for any designated profession, trust, or position, or for any designated license or privilege conferred by public authority.

(d)  This chapter does not affect the rights of others arising out of the conviction or out of the conduct on which the conviction is based and not dependent upon the doctrines of civil death, the loss of civil rights, the forfeiture of estate, or corruption of blood.

(e)  This chapter does not affect laws governing rights of inheritance of a murderer from the murderer's victim. [L 1969, c 250, pt of §1; HRS §716-4; ren L 1972, c 9, pt of §1; am L 1976, c 92, §8; gen ch 1985]

Cross References

For rights of inheritance of a murderer from the murderer's victim, see §560:2-803.



§831-5 - Certificate of discharge.

§831-5  Certificate of discharge.  (a)  If the sentence was in this State, the order, certificate, or other instrument of discharge, given to a person sentenced for a felony upon the person's discharge after completion of service of the person's sentence or after service under probation or parole, shall state that the defendant's rights to vote and to hold any future public office, of which the defendant was deprived by this chapter, are thereby restored and that the defendant suffers no other disability by virtue of the defendant's conviction and sentence except as otherwise provided by this chapter.  A copy of the order or other instrument of discharge shall be filed with the clerk of the court of conviction.

(b)  If the sentence was in another state or in a federal court and the convicted person has similarly been discharged by the appropriate authorities, the director of social services of this State, upon application and proof of the discharge in such form as the director of social services may require, shall issue a certificate stating that such rights have been restored to the convicted person under the laws of this State.

(c)  If another state having an act similar to this chapter issues its certificate of discharge to a convicted person stating that the defendant's rights have been restored, the rights of which the defendant was deprived in this State under this chapter are restored to the defendant in this State. [L 1969, c 250, pt of §1; HRS §716-5; ren L 1972, c 9, pt of §1; gen ch 1985]

Note

Director of social services renamed.  L 1987, c 339, §2.



§831-6 - Uniformity of interpretation.

§831-6  Uniformity of interpretation.  This chapter shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it. [L 1969, c 250, pt of §1; HRS §716-6; ren L 1972, c 9, pt of §1]



§831-7 - Short title.

§831-7  Short title.  This chapter may be cited as the Uniform Act on Status of Convicted Persons. [L 1969, c 250, pt of §1; HRS §716-7; ren L 1972, c 9, pt of §1]






CHAPTER 832 - UNIFORM CRIMINAL EXTRADITION ACT

§832-1 - Definitions.

§832-1  Definitions.  Where appearing in this chapter, the term "governor" includes any person performing the functions of governor by authority of the laws of this State.  The term "executive authority" includes the governor, and any person performing the functions of governor in any state, and the term "state" includes any state other than this State, the District of Columbia, or a Territory, organized or unorganized, of the United States.  The term "interstate" means between this State and any other state.  The term "prosecuting officer" or "prosecuting attorney" includes the attorney general of this State, any county attorney or prosecuting attorney of any county of this State.  The term "peace officer" includes any officer authorized to serve process in criminal proceedings. [L 1941, c 99, §1; RL 1945, §10631; RL 1955, §250-1; HRS §713-1; ren L 1972, c 9, pt of §1]

Cross References

Extradition of persons of unsound mind, see chapter 337.

Case Notes

The Federated States of Micronesia is a "territory of the United States" for purposes of extraditing criminals.  67 H. 259, 686 P.2d 16.



§832-2 - Fugitives from justice; duty of governor.

§832-2  Fugitives from justice; duty of governor.  Subject to this chapter, the provisions of the Constitution of the United States controlling, and any and all Acts of Congress enacted in pursuance thereof, it is the duty of the governor of this State to have arrested and delivered up to the executive authority of any state of the United States any person charged in that state with treason, felony, or other crime, who has fled from justice and is found in this State. [L 1941, c 99, §2; RL 1945, §10632; RL 1955, §250-2; HRS §713-2; ren L 1972, c 9, pt of §1]

Case Notes

See 5 H. 573.



§832-3 - Form of demand.

§832-3  Form of demand.  No demand for the extradition of a person charged with crime in any state shall be recognized by the governor unless in writing alleging, except in cases arising under section 832-6, that the accused was present in the demanding state at the time of the commission of the alleged crime, and that thereafter the accused fled from the state, and accompanied by a copy of an indictment found or by information supported by affidavit in the state having jurisdiction of the crime, or by a copy of an affidavit made before a magistrate there, together with a copy of any warrant which was issued thereupon; or by a copy of a judgment of conviction or of a sentence imposed in execution thereof, together with a statement by the executive authority of the demanding state that the person claimed has escaped from confinement or has broken the terms of the person's bail, probation, or parole.  The indictment, information, or affidavit made before the magistrate must substantially charge the person demanded with having committed a crime under the law of that state; and the copy of indictment, information, affidavit, judgment of conviction, or sentence must be authenticated by the executive authority making the demand. [L 1941, c 99, §3; RL 1945, §10633; RL 1955, §250-3; HRS §713-3; ren L 1972, c 9, pt of §1; gen ch 1985]



§832-4 - Governor may investigate case.

§832-4  Governor may investigate case.  When a demand is made upon the governor by the executive authority of any state for the surrender of a person so charged with crime, the governor may call upon the attorney general or any other prosecuting officer in this State to investigate or assist in investigating the demand, and to report to the governor the situation and circumstances of the person so demanded, and whether the person ought to be surrendered. [L 1941, c 99, §4; RL 1945, §10634; RL 1955, §250-4; HRS §713-4; ren L 1972, c 9, pt of §1; gen ch 1985]



§832-5 - Extradition of persons imprisoned or awaiting trial in any state or who have left the demanding state under compulsion.

§832-5  Extradition of persons imprisoned or awaiting trial in any state or who have left the demanding state under compulsion.  When it is desired to have returned to this State a person charged in this State with a crime, and the person is imprisoned or is held under criminal proceedings then pending against the person in any state, the governor of this State may agree with the executive authority of the state for the extradition of the person before the conclusion of the proceedings or the person's term of sentence in the state, upon condition that the person be returned to the state at the expense of this State or any county thereof as soon as the prosecution in this State is terminated.

The governor of this State may also surrender on demand of the executive authority of any state any person in this State who is charged in the manner provided in section 832-3 with having violated the laws of the state whose executive authority is making the demand, even though the person left the demanding state involuntarily. [L 1941, c 99, §5; RL 1945, §10635; RL 1955, §250-5; HRS §713-5; ren L 1972, c 9, pt of §1; gen ch 1985]

Case Notes

Re "due process" requirements for out-of-state transfers of prisoners.  387 F. Supp. 912, 396 F. Supp. 196.



§832-6 - Extradition of persons not present in demanding state at time of commission of crime.

§832-6  Extradition of persons not present in demanding state at time of commission of crime.  The governor of this State may also surrender, on demand of the executive authority of any state, any person in this State charged in the state in the manner provided in section 832-3 with committing an act in this State, or in another state, intentionally resulting in a crime in the state whose executive authority is making the demand, and this chapter not otherwise inconsistent, shall apply to such cases, even though the accused was not in that state at the time of the commission of the crime, and has not fled therefrom. [L 1941, c 99, §6; RL 1945, §10636; RL 1955, §250-6; HRS §713-6; ren L 1972, c 9, pt of §1]



§832-7 - Issue of governor's warrant of arrest; its recitals.

§832-7  Issue of governor's warrant of arrest; its recitals.  If the governor decides that the demand should be complied with, the governor shall sign a warrant of arrest, which shall be sealed with the great seal of the State, and be directed to any peace officer or other person whom the governor may think fit to entrust with the execution thereof.  The warrant must substantially recite the facts necessary to the validity of its issuance. [L 1941, c 99, §7; RL 1945, §10637; RL 1955, §250-7; HRS §713-7; ren L 1972, c 9, pt of §1; gen ch 1985]



§832-8 - Manner and place of execution.

§832-8  Manner and place of execution.  The warrant shall authorize the peace officer or other person to whom directed to arrest the accused at any time and any place where the accused may be found within this State and to command the aid of all peace officers or other persons in the execution of the warrant, and to deliver the accused, subject to this chapter to the duly authorized agent of the demanding state. [L 1941, c 99, §8; RL 1945, §10638; RL 1955, §250-8; HRS §713-8; ren L 1972, c 9, pt of §1; gen ch 1985]



§832-9 - Authority of arresting officer.

§832-9  Authority of arresting officer.  Every such peace officer or other person empowered to make the arrest, shall have the same authority, in arresting the accused, to command assistance therein, as peace officers have by law in the execution of any criminal process directed to them, with like penalties against those who refuse their assistance. [L 1941, c 99, §9; RL 1945, §10639; RL 1955, §250-9; HRS §713-9; ren L 1972, c 9, pt of §1]



§832-10 - Rights of accused person; application for writ of habeas corpus.

§832-10  Rights of accused person; application for writ of habeas corpus.  No person arrested upon the warrant shall be delivered over to the agent whom the executive authority demanding him has appointed to receive him unless he shall first be taken before a judge of a court of record in this State, who shall inform him of the demand made for his surrender and of the crime with which he is charged, and that he has the right to demand and procure legal counsel; and if the prisoner or his counsel states that he or they desire to test the legality of his arrest, the judge of the court of record shall fix a reasonable time to be allowed him within which to apply for a writ of habeas corpus.  When the writ is applied for, notice thereof, and of the time and place of hearing thereon, shall be given to the prosecuting officer of the county in which the arrest is made and in which the accused is in custody, and to the agent of the demanding state. [L 1941, c 99, §10; RL 1945, §10640; RL 1955, §250-10; HRS §713-10; ren L 1972, c 9, pt of §1]

Case Notes

Scope of habeas corpus proceeding to resist extradition.  48 H. 508, 405 P.2d 309.



§832-11 - Penalty.

§832-11  Penalty.  Any officer who delivers to the agent for extradition of the demanding state a person in the officer's custody under the governor's warrant, in wilful disobedience to section 832-10 shall be guilty of a misdemeanor and, on conviction, shall be fined not more than $1,000 or be imprisoned not more than six months, or both. [L 1941, c 99, §11; RL 1945, §10641; RL 1955, §250-11; HRS §713-11; ren L 1972, c 9, pt of §1; gen ch 1985]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-640, 663.



§832-12 - Confinement in jail when necessary.

§832-12  Confinement in jail when necessary.  The officer or persons executing the governor's warrant of arrest, or the agent of the demanding state to whom the prisoner may have been delivered may, when necessary, confine the prisoner in the jail of any county through which he may pass; and the keeper of the jail must receive and safely keep the prisoner until the officer or person having charge of him is ready to proceed on his route, such officer or person being chargeable with the expense of keeping.

The officer or agent of a demanding state to whom a prisoner may have been delivered following extradition proceedings in another state, or to whom a prisoner may have been delivered after waiving extradition in such other state, and who is passing through this State with such a prisoner for the purpose of immediately returning the prisoner to the demanding state may, when necessary, confine the prisoner in the jail of any county through which he may pass; and the keeper of the jail must receive and safely keep the prisoner until the officer or agent having charge of him is ready to proceed on his route, such officer or agent, however, being chargeable with the expense of keeping; provided that the officer or agent shall produce and show to the keeper of the jail satisfactory written evidence of the fact that he is actually transporting the prisoner to the demanding state after a requisition by the executive authority of the demanding state.  The prisoner shall not be entitled to demand a new requisition while in this State. [L 1941, c 99, §12; RL 1945, §10642; RL 1955, §250-12; HRS §713-12; ren L 1972, c 9, pt of §1]



§832-13 - Arrest prior to requisition.

§832-13  Arrest prior to requisition.  Whenever any person within this State is charged on the oath of any credible person before any judge of this State with the commission of any crime in any state and, except in cases arising under section 832-6, with having fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of his bail, probation, or parole, or whenever complaint has been made before any judge in this State setting forth on the affidavit of any credible person in any state that a crime has been committed in such state and that the accused has been charged in such state with the commission of the crime and except in cases arising under section 832-6, has fled from justice, or with having been convicted of a crime in that state and having escaped from confinement or having broken the terms of his bail, probation, or parole and is believed to be in this State, the judge shall issue a warrant directed to any peace officer commanding him to apprehend the person named therein, wherever he may be found in this State, and to bring him before the same or any other judge or court who or which may be available in or convenient of access to the place where the arrest may be made, to answer the charge or complaint and affidavit, and a certified copy of the sworn charge or complaint and affidavit upon which the warrant is issued shall be attached to the warrant. [L 1941, c 99, §13; RL 1945, §10643; RL 1955, §250-13; HRS §713-13; am L 1970, c 188, §39; ren L 1972, c 9, pt of §1]



§832-14 - Arrest without a warrant.

§832-14  Arrest without a warrant.  The arrest of a person may be lawfully made also by any peace officer or a private person, without a warrant upon reasonable information that the accused stands charged in the courts of a state with a crime punishable by death or imprisonment for a term exceeding one year, but when so arrested the accused must be taken before a judge with all practicable speed and complaint must be made against the accused under oath setting forth the ground for the arrest as in section 832-13; and thereafter the accused's answer shall be heard as if the accused had been arrested on a warrant. [L 1941, c 99, §14; RL 1945, §10644; RL 1955, §250-14; HRS §713-14; am L 1970, c 188, §39; ren L 1972, c 9, pt of §1; gen ch 1985]



§832-15 - Commitment to await requisition; bail.

§832-15  Commitment to await requisition; bail.  If from the examination before the judge it appears that the person held is the person charged with having committed the crime alleged and, except in cases arising under section 832-6, that the person has fled from justice, the judge must, by a warrant reciting the accusation, commit the person to the county jail for such a time not exceeding thirty days and specified in the warrant, as will enable the arrest of the accused to be made under a warrant of the governor on a requisition of the executive authority of the state having jurisdiction of the offense, unless the accused give bail as provided in section 832-16, or until the accused shall be legally discharged. [L 1941, c 99, §15; RL 1945, §10645; RL 1955, §250-15; HRS §713-15; am L 1970, c 188, §39; ren L 1972, c 9, pt of §1; gen ch 1985]



§832-16 - Bail; in what cases; conditions of bond.

§832-16  Bail; in what cases; conditions of bond.  Unless the offense with which the prisoner is charged is shown to be an offense punishable by death or life imprisonment under the laws of the state in which it was committed, a judge in this State may admit the person arrested to bail by bond, with sufficient sureties, and in such sum as the judge deems proper, conditioned for the person's appearance before the judge at a time specified in the bond, and for the person's surrender, to be arrested upon the warrant of the governor of this State. [L 1941, c 99, §16; RL 1945, §10646; RL 1955, §250-16; HRS §713-16; am L 1970, c 188, §39; ren L 1972, c 9, pt of §1; gen ch 1985]



§832-17 - Extension of time of commitment; adjournment.

§832-17  Extension of time of commitment; adjournment.  If the accused is not arrested under warrant of the governor by the expiration of the time specified in the warrant or bond, a judge may discharge the accused or may recommit the accused for a further period not to exceed sixty days, or a judge may again take bail for the accused's appearance and surrender, as provided in section 832-16, but within a period not to exceed sixty days after the date of new bond. [L 1941, c 99, §17; RL 1945, §10647; RL 1955, §250-17; HRS §713-17; am L 1970, c 188, §39; ren L 1972, c 9, pt of §1; gen ch 1985]



§832-18 - Forfeiture of bail.

§832-18  Forfeiture of bail.  If the prisoner is admitted to bail, and fails to appear and surrender oneself according to the conditions of the prisoner's bond, the judge, by proper order, shall declare the bond forfeited and order the prisoner's immediate arrest without warrant if the prisoner be within this State.  Recovery may be had on the bond in the name of the State as in the case of other bonds given by the accused in criminal proceedings within this State. [L 1941, c 99, §18; RL 1945, §10648; RL 1955, §250-18; HRS §713-18; am L 1970, c 188, §39; ren L 1972, c 9, pt of §1; gen ch 1985]



§832-19 - Persons under criminal prosecution in this State at time of requisition.

§832-19  Persons under criminal prosecution in this State at time of requisition.  If a criminal prosecution has been instituted against such person under the laws of this State and is still pending, the governor, in the governor's discretion, either may surrender the person on demand of the executive authority of any state or hold the person until the person has been tried and discharged or convicted and punished in this State. [L 1941, c 99, §19; RL 1945, §10649; RL 1955, §250-19; HRS §713-19; ren L 1972, c 9, pt of §1; gen ch 1985]



§832-20 - Guilt or innocence of accused, when inquired into.

§832-20  Guilt or innocence of accused, when inquired into.  The guilt or innocence of the accused as to the crime of which the accused is charged may not be inquired into by the governor or in any proceeding after the demand for extradition accompanied by a charge of crime in legal form as above provided has been presented to the governor, except as it may be involved in identifying the person held as the person charged with the crime. [L 1941, c 99, §20; RL 1945, §10650; RL 1955, §250-20; HRS §713-20; ren L 1972, c 9, pt of §1; gen ch 1985]



§832-21 - Governor may recall warrant or issue alias.

§832-21  Governor may recall warrant or issue alias.  The governor may recall the governor's warrant of arrest or may issue another warrant whenever the governor deems proper. [L 1941, c 99, §21; RL 1945, §10651; RL 1955, §250-21; HRS §713-21; ren L 1972, c 9, pt of §1; gen ch 1985]



§832-22 - Fugitives from this State; duty of governor.

§832-22  Fugitives from this State; duty of governor.  Whenever the governor of this State demands a person charged with crime or with escaping from confinement or breaking the terms of the person's bail, probation, or parole in this State, from the executive authority of any state, or from the chief justice or an associate justice of the supreme court of the District of Columbia authorized to receive the demand under the laws of the United States, the governor shall issue a warrant under the great seal of this State, to some agent, commanding the agent to receive the person so charged if delivered to the agent and convey the person to the proper officer of the county in this State in which the offense was committed. [L 1941, c 99, §22; RL 1945, §10652; RL 1955, §250-22; HRS §713-22; ren L 1972, c 9, pt of §1; gen ch 1985]



§832-23 - Application for issuance of requisition; by whom made; contents.

§832-23  Application for issuance of requisition; by whom made; contents.  When the return to this State of a person charged with crime in this State is required, the prosecuting attorney shall present to the governor his written application for a requisition for the return of the person charged, in which application shall be stated the name of the person so charged, the crime charged against him, the approximate time, place, and circumstances of its commission, the state in which he is believed to be, including the location of the accused therein at the time the application is made and certifying that, in the opinion of the prosecuting attorney the ends of justice require the arrest and return of the accused to this State for trial and that the proceeding is not instituted to enforce a private claim.

When the return to this State is required of a person who has been convicted of a crime in this State and has escaped from confinement or broken the terms of his bail, probation, or parole, the prosecuting attorney of the county in which the offense was committed, the Hawaii paroling authority, the director of public safety, the sheriff, or chief of police of the county, from which escape was made, shall present to the governor a written application for a requisition for the return of the person, in which application shall be stated the name of the person, the crime of which he was convicted, the circumstances of his escape from confinement or of the breach of the terms of his bail, probation, or parole, the state in which he is believed to be, including the location of the person therein at the time application is made.

The application shall be verified by affidavit, shall be executed in duplicate, and shall be accompanied by two certified copies of the indictment returned, or information and affidavit filed, or of the complaint made to the judge, stating the offense with which the accused is charged, or of the judgment of conviction or of the sentence.  The prosecuting officer, paroling authority, director of public safety, sheriff, or chief of police may also attach such further affidavits and other documents in duplicate as he shall deem proper to be submitted with the application.  One copy of the application, with the action of the governor indicated by endorsement thereon, and one of the certified copies of the indictment, complaint, information, and affidavits, or of the judgment of conviction or of the sentence shall be filed in the office of the lieutenant governor to remain of record in that office.  The other copies of all papers shall be forwarded with the governor's requisition. [L 1941, c 99, §23; RL 1945, §10653; RL 1955, §250-23; am L Sp 1959 2d, c 1, §§9, 20; am L 1963, c 34, §1; HRS §713-23; am L 1970, c 188, §39; ren L 1972, c 9, pt of §1; am L 1976, c 92, §8; am L 1987, c 338, §10; am L 1989, c 211, §§8, 10; am L 1990, c 281, §11]

Cross References

Sheriff, etc., see §26-14.6.



§832-24 - Immunity from service of process in certain civil actions.

§832-24  Immunity from service of process in certain civil actions.  A person brought into this State by, or after waiver of, extradition based on a criminal charge shall not be subject to service of personal process in civil actions arising out of the same facts as the criminal proceeding to answer which the person is being or has been returned, until the person has been convicted in the criminal proceeding, or, if acquitted, until the person has had reasonable opportunity to return to the state from which the person was extradited. [L 1941, c 99, §24; RL 1945, §10654; RL 1955, §250-24; HRS §713-24; ren L 1972, c 9, pt of §1; gen ch 1985]



§832-25 - Written waiver of extradition proceedings.

§832-25  Written waiver of extradition proceedings.  (a)  Any person arrested in this State charged with having committed any crime in any state or alleged to have escaped from confinement, or broken the terms of the person's bail, probation, or parole may waive the issuance and service of the warrant provided for in sections 832-7 and 832-8, and all other procedure incidental to extradition proceedings, by executing or subscribing in the presence of a judge of any court of record within this State a writing which states that the person consents to return to the demanding state; provided that before the waiver is executed or subscribed by the person the judge shall inform the person of the person's rights to the issuance and service of warrant of extradition and to obtain a writ of habeas corpus as provided for in section 832-10.

If and when such consent has been duly executed it shall forthwith be forwarded to the office of the governor of this State and filed therein.  The judge shall direct the officer having the person in custody to deliver forthwith the person to the duly accredited agent or agents of the demanding state, and shall deliver or cause to be delivered to such agent or agents a copy of such consent; provided that nothing in this section shall be deemed to limit the rights of the accused person to return voluntarily and without formality to the demanding state, nor shall this waiver procedure be deemed to be an exclusive procedure or to limit the powers, rights, or duties of the officers of the demanding state or of this State.

(b)  Notwithstanding subsection (a), a law enforcement agency holding a person who is alleged to have broken the terms of the person's probation, parole, bail, or any other release shall immediately deliver the person to the duly authorized agent of the demanding state without the requirement of a governor's warrant if all of the following apply:

(1)  The person has signed a prior waiver of extradition as a term of the person's current probation, parole, bail, or other release in the demanding state; and

(2)  The law enforcement agency holding the person has received both of the following:

(A)  An authenticated copy of the prior waiver of extradition signed by the person; and

(B)  A photograph and fingerprints properly identifying the person as the person who signed the waiver. [L 1941, c 99, §25; RL 1945, §10655; RL 1955, §250-25; HRS §713-25; ren L 1972, c 9, pt of §1; gen ch 1985; am L 1992, c 44, §1; gen ch 1992]



§832-26 - Nonwaiver by this State.

§832-26  Nonwaiver by this State.  Nothing in this chapter shall be deemed to constitute a waiver by this State of its right, power, or privilege to try the demanded person for crime committed within this State, or of its right, power, or privilege to regain custody of the person by extradition proceedings or otherwise for the purpose of trial, sentence, or punishment for any crime committed within this State, nor shall any proceedings had under this chapter which result in, or fail to result in, extradition be deemed a waiver by this State of any of its rights, privileges, or jurisdiction in any way whatsoever. [L 1941, c 99, §26; RL 1945, §10656; RL 1955, §250-26; HRS §713-26; ren L 1972, c 9, pt of §1]



§832-27 - No right of asylum; no immunity from other criminal prosecutions while in this State.

§832-27  No right of asylum; no immunity from other criminal prosecutions while in this State.  After a person has been brought back to this State by or after waiver of extradition proceedings, the person may be tried in this State for other crimes which the person may be charged with having committed here as well as that specified in the requisition for the person's extradition. [L 1941, c 99, §27; RL 1945, §10657; RL 1955, §250-27; HRS §713-27; ren L 1972, c 9, pt of §1; gen ch 1985]






CHAPTER 833 - UNIFORM RENDITION OF ACCUSED PERSONS ACT

§833-1 - Arrest of accused person illegally in State.

§833-1  Arrest of accused person illegally in State.  (a)  If a person who has been charged with crime in another state and released from custody prior to final judgment, including the final disposition of any appeal, is alleged to have violated the terms and conditions of the person's release, and is present in this State, a designated agent of the court, judge, or magistrate which authorized the release may request the issuance of a penal summons or of a warrant for the arrest of the person and an order authorizing the person's return to the demanding court, judge, or magistrate.  Before the warrant is issued, the designated agent must file with a district judge of this State the following documents:

(1)  An affidavit stating the name and whereabouts of the person whose removal is sought, the crime with which the person was charged, the time and place of the crime charged, and the status of the proceedings against the person;

(2)  A certified copy of the order or other document specifying the terms and conditions under which the person was released from custody; and

(3)  A certified copy of an order of the demanding court, judge, or magistrate stating the manner in which the terms and the conditions of the release have been violated and designating the affiant its agent for seeking removal of the person.

(b)  Upon initially determining that the affiant is a designated agent of the demanding court, judge, or magistrate, and that there is probable cause for believing that the person whose removal is sought has violated the terms or conditions of the person's release, the district judge shall issue a penal summons or a warrant to a law enforcement officer of this State for the person's arrest.

(c)  The district judge shall notify the prosecuting attorney of the district judge's action and shall direct the prosecuting attorney to investigate the case to ascertain the validity of the affidavits and documents required by subsection (a) and the identity and authority of the affiant. [L 1971, c 115, §1; HRS §713C-1; ren L 1972, c 9, pt of §1; gen ch 1985]



§833-2 - Hearing and right to counsel.

§833-2  Hearing and right to counsel.  (a)  The person whose removal is sought shall be brought before the district judge immediately upon arrest pursuant to the penal summons or warrant; whereupon the district judge shall set a time and place for hearing, and shall advise the person of the person's right to have the assistance of counsel, to confront the witnesses against the person, and to produce evidence in the person's own behalf at the hearing.

(b)  The person whose removal is sought may at this time in writing waive the hearing and agree to be returned to the demanding court, judge, or magistrate.  If a waiver is executed, the district judge shall issue an order pursuant to section 833-3.

(c)  The district judge may impose conditions of release authorized by the laws of this State which will reasonably assure the appearance at the hearing of the person whose removal is sought. [L 1971, c 115, §2; HRS §713C-2; ren L 1972, c 9, pt of §1; gen ch 1985]



§833-3 - Order of return to demanding court.

§833-3  Order of return to demanding court.  The prosecuting attorney shall appear at the hearing and report to the district judge the results of the prosecuting attorney's investigation.  If the district judge finds that the affiant is a designated agent of the demanding court, judge, or magistrate and that the person whose removal is sought was released from custody by the demanding court, judge, or magistrate, and that the person has violated the terms or conditions of the person's release, the district judge may issue an order authorizing the return of the person to the custody of the demanding court, judge or magistrate forthwith. [L 1971, c 115, §3; HRS §713C-3; ren L 1972, c 9, pt of §1; gen ch 1985]



§833-4 - Costs and attorney fees.

§833-4  Costs and attorney fees.  All costs shall be paid by the designated agent and reasonable attorneys fees shall be awarded to the person whose removal is sought, if an order authorizing the person's return to the custody of the demanding court, judge or magistrate is not issued. [L 1971, c 115, §4; HRS §713C-4; ren L 1972, c 9, pt of §1; gen ch 1985]



§833-5 - Uniformity of interpretation.

§833-5  Uniformity of interpretation.  This chapter shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it. [L 1971, c 115, §6; HRS §713C-5; ren L 1972, c 9, pt of §1]



§833-6 - Short title.

§833-6  Short title.  This chapter may be cited as the Uniform Rendition of Accused Persons Act. [L 1971, c 115, §7; HRS §713C-6; ren L 1972, c 9, pt of §1]






CHAPTER 834 - AGREEMENT ON DETAINERS

§834-1 - Agreement adopted.

§834-1  Agreement adopted.  The Agreement on Detainers is hereby enacted into law and entered into by this State with all other jurisdictions legally joining therein substantially as follows:

"The contracting States solemnly agree that:

Article I

The party states find that charges outstanding against a prisoner, detainers based on untried indictments, informations or complaints, and difficulties in securing speedy trial of persons already incarcerated in other jurisdictions, produce uncertainties which obstruct programs of prisoner treatment and rehabilitation.  Accordingly, it is the policy of the party states and the purpose of this agreement to encourage the expeditious and orderly disposition of such charges and determination of the proper status of any and all detainers based on untried indictments, informations or complaints.  The party states also find that proceedings with reference to such charges and detainers, when emanating from another jurisdiction, cannot properly be had in the absence of cooperative procedures.  It is the further purpose of this agreement to provide such cooperative procedures.

Article II

As used in this agreement:

(a)  "State" shall mean a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico.

(b)  "Sending state" shall mean a state in which a prisoner is incarcerated at the time that the prisoner initiates a request for final disposition pursuant to Article III hereof or at the time that a request for custody or availability is initiated pursuant to Article IV hereof.

(c)  "Receiving state" shall mean the state in which trial is to be had on an indictment, information or complaint pursuant to Article III or Article IV hereof.

Article III

(a)  Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of a party state, and whenever during the continuance of the term of imprisonment there is pending in any other party state any untried indictment, information or complaint on the basis of which a detainer has been lodged against the prisoner, the prisoner shall be brought to trial within one hundred eighty (180) days after the prisoner shall have caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officer's jurisdiction written notice of the place of the prisoner's imprisonment and the prisoner's request for a final disposition to be made of the indictment, information or complaint; provided that for good cause shown in open court, the prisoner or the prisoner's counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.  The request of the prisoner shall be accompanied by a certificate of the appropriate official having custody of the prisoner stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner.

(b)  The written notice and request for final disposition referred to in paragraph (a) hereof shall be given or sent by the prisoner to the superintendent, administrator of corrections or other official having custody of the prisoner, who shall promptly forward it together with the certificate to the appropriate prosecuting official and court by registered or certified mail, return receipt requested.

(c)  The superintendent, administrator of corrections or other official having custody of the prisoner shall promptly inform the prisoner of the source and contents of any detainer lodged against the prisoner and shall also inform the prisoner of the prisoner's right to make a request for final disposition of the indictment, information or complaint on which the detainer is based.

(d)  Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall operate as a request for final disposition of all untried indictments, informations or complaints on the basis of which detainers have been lodged against the prisoner from the state to whose prosecuting official the request for final disposition is specifically directed.  The superintendent, administrator of corrections or other official having custody of the prisoner shall forthwith notify all appropriate prosecuting officers and courts in the several jurisdictions within the state to which the prisoner's request for final disposition is being sent of the proceeding being initiated by the prisoner.  Any notification sent pursuant to this paragraph shall be accompanied by copies of the prisoner's written notice, request, and the certificate.  If trial is not had on any indictment, information or complaint contemplated hereby prior to the return of the prisoner to the original place of imprisonment, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

(e)  Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall also be deemed to be a waiver of extradition with respect to any charge or proceeding contemplated thereby or included therein by reason of paragraph (d) hereof, and a waiver of extradition to the receiving state to serve any sentence there imposed upon the prisoner, after completion of the prisoner's term of imprisonment in the sending state.  The request for final disposition shall also constitute a consent by the prisoner to the production of the prisoner's body in any court where the prisoner's presence may be required in order to effectuate the purposes of this agreement and a further consent voluntarily to be returned to the original place of imprisonment in accordance with the provisions of this agreement.  Nothing in this paragraph shall prevent the imposition of a concurrent sentence if otherwise permitted by law.

(f)  Escape from custody by the prisoner subsequent to the prisoner's execution of the request for final disposition referred to in paragraph (a) hereof shall void the request.

Article IV

(a)  The appropriate officer of the jurisdiction in which an untried indictment, information or complaint is pending shall be entitled to have a prisoner against whom the officer has lodged a detainer and who is serving a term of imprisonment in any party state made available in accordance with Article V(a) hereof upon presentation of a written request for temporary custody or availability to the appropriate authorities of the state in which the prisoner is incarcerated; provided that the court having jurisdiction of such indictment, information or complaint shall have duly approved, recorded and transmitted the request; and provided further that there shall be a period of thirty (30) days after receipt by the appropriate authorities before the request be honored, within which period the governor of the sending state may disapprove the request for temporary custody or availability, either upon the governor's own motion or upon motion of the prisoner.

(b)  Upon receipt of the officer's written request as provided in paragraph (a) hereof, the appropriate authorities having the prisoner in custody shall furnish the officer with a certificate stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner.  Said authorities simultaneously shall furnish all other officers and appropriate courts in the receiving state who have lodged detainers against the prisoner with similar certificates and with notices informing them of the request for custody or availability and of the reasons therefor.

(c)  In respect of any proceeding made possible by this Article, trial shall be commenced within one hundred twenty (120) days of the arrival of the prisoner in the receiving state, but for good cause shown in open court, the prisoner or the prisoner's counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

(d)  Nothing contained in this Article shall be construed to deprive any prisoner of any right which the prisoner may have to contest the legality of the prisoner's delivery as provided in paragraph (a) hereof, but such delivery may not be opposed or denied on the ground that the executive authority of the sending state has not affirmatively consented to or ordered such delivery.

(e)  If trial is not had on any indictment, information or complaint contemplated hereby prior to the prisoner's being returned to the original place of imprisonment pursuant to Article V (e) hereof, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

Article V

(a)  In response to a request made under Article III or Article IV hereof, the appropriate authority in a sending state shall offer to deliver temporary custody of such prisoner to the appropriate authority in the state where such indictment, information or complaint is pending against such person in order that speedy and efficient prosecution may be had.  If the request for final disposition is made by the prisoner, the offer of temporary custody shall accompany the written notice provided for in Article III of this agreement.  In the case of a federal prisoner, the appropriate authority in the receiving state shall be entitled to temporary custody as provided by this agreement or to the prisoner's presence in federal custody at the place for trial, whichever custodial arrangement may be approved by the custodian.

(b)  The officer or other representative of a state accepting an offer of temporary custody shall present the following upon demand:

(1)  Proper identification and evidence of the officer's or representative's authority to act for the state into whose temporary custody the prisoner is to be given.

(2)  A duly certified copy of the indictment, information or complaint on the basis of which the detainer has been lodged and on the basis of which the request for temporary custody of the prisoner has been made.

(c)  If the appropriate authority shall refuse or fail to accept temporary custody of said person, or in the event that an action on the indictment, information or complaint on the basis of which the detainer has been lodged is not brought to trial within the period provided in Article III or Article IV hereof, the appropriate court of the jurisdiction where the indictment, information or complaint has been pending shall enter an order dismissing the same with prejudice, and any detainer based thereon shall cease to be of any force or effect.

(d)  The temporary custody referred to in this agreement shall be only for the purpose of permitting prosecution on the charge or charges contained in one or more untried indictments, informations or complaints which form the basis of the detainer or detainers or for prosecution on any other charge or charges arising out of the same transaction.  Except for the prisoner's attendance at court and while being transported to or from any place at which the prisoner's presence may be required, the prisoner shall be held in a suitable jail or other facility regularly used for persons awaiting prosecution.

(e)  At the earliest practicable time consonant with the purposes of this agreement, the prisoner shall be returned to the sending state.

(f)  During the continuance of temporary custody or while the prisoner is otherwise being made available for trial as required by this agreement, time being served on the sentence shall continue to run but good time shall be earned by the prisoner only if, and to the extent that, the law and practice of the jurisdiction which imposed the sentence may allow.

(g)  For all purposes other than that for which temporary custody as provided in this agreement is exercised, the prisoner shall be deemed to remain in the custody of and subject to the jurisdiction of the sending state and any escape from temporary custody may be dealt with in the same manner as an escape from the original place of imprisonment or in any other manner permitted by law.

(h)  From the time that a party state receives custody of a prisoner pursuant to this agreement until such prisoner is returned to the territory and custody of the sending state, the state in which the one or more untried indictments, informations or complaints are pending or in which trial is being had shall be responsible for the prisoner and shall also pay all costs of transporting, caring for, keeping and returning the prisoner.  The provisions of this paragraph shall govern unless the states concerned shall have entered into a supplementary agreement providing for a different allocation of costs and responsibilities as between or among themselves.  Nothing herein contained shall be construed to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

Article VI

(a)  In determining the duration and expiration dates of the time periods provided in Articles III and IV of this agreement, the running of said time periods shall be tolled whenever and for as long as the prisoner is unable to stand trial, as determined by the court having jurisdiction of the matter.

(b)  No provision of this agreement, and no remedy made available by this agreement, shall apply to any person who is adjudged to be mentally ill.

Article VII

Each state party to this agreement shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this agreement, and who shall provide, within and without the state, information necessary to the effective operation of this agreement.

Article VIII

This agreement shall enter into full force and effect as to a party state when such state has enacted the same into law.  A state party to this agreement may withdraw herefrom by enacting a statute repealing the same.  However, the withdrawal of any state shall not affect the status of any proceedings already initiated by inmates or by state officers at the time such withdrawal takes effect, nor shall it affect their rights in respect thereof.

Article IX

This agreement shall be liberally construed so as to effectuate its purposes.  The provisions of this agreement shall be severable and if any phrase, clause, sentence or provision of this agreement is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby.  If this agreement shall be held contrary to the constitution of any state party hereto, the agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters". [L 1965, c 160, §1; Supp, §250A-1; HRS §714-1; ren L 1972, c 9, pt of §1; gen ch 1993]

Case Notes

Dismissal of an indictment not an available form of relief where the notice requirement of Interstate Agreement on Detainers Act is violated, even when that violation is attributable to the receiving state, the United States.  280 F.3d 1260.

Re "due process" requirements for out-of-state transfers of prisoners.  387 F. Supp. 912; 396 F. Supp. 196.

Article VI tolling provision phrase "unable to stand trial" includes all periods of delay occasioned by defendant, including delays attributable to motions filed on defendant's behalf.  81 H. 123, 913 P.2d 49.

Neither Article III nor Article IV violated where 58 days had tolled because defendant, pursuant to Article VI, was "unable to stand trial" during pendency of defendant's motion to dismiss.  81 H. 123, 913 P.2d 49.

To comply with Article III prisoner's only responsibility is to file request for final disposition with official having custody.  4 H. App. 573, 670 P.2d 1290.

Defendant's right to speedy trial under this Agreement not violated where periods of delay that defendant was responsible for tolled 120-day period mandated by Article IV and brought trial commencement date within mandated period.  83 H. 496 (App.), 927 P.2d 1379.

Good cause did not exist under Agreement for continuance of trial where, despite defendant's persistent efforts to be tried within time limits and earlier trial date could have been assigned, motions court took "rather relaxed approach" in scheduling commencement of trial.  83 H. 496 (App.), 927 P.2d 1379.

Once time period within which defendant was required to be tried under this Agreement had lapsed, trial court lacked authority to retroactively grant continuance of defendant's trial.  83 H. 496 (App.), 927 P.2d 1379.

Where State was first to invoke provisions of this Agreement, defendant's right to a speedy trial under this Agreement was governed by Article IV, not Article III.  83 H. 496 (App.), 927 P.2d 1379.

After excluding forty days that defendant was unable to stand trial due to motions and continuances occasioned by defendant, trial court properly held defendant was brought to trial within 180-day speedy trial provision of this Agreement.  84 H. 191 (App.), 932 P.2d 328.

180-day time period for speedy trial under Article III(a) begins to run when prisoner's request for final disposition is actually delivered to prosecuting officer and court of receiving state, not when prisoner files request; no trial court error.  84 H. 191 (App.), 932 P.2d 328.

When a court grants a continuance for good cause in open court with defendant or defendant's counsel present as required under Article III(a), this Agreement does not require court to render formal determination that the speedy trial provision is tolled under Article VI(a).  84 H. 191 (App.), 932 P.2d 328.

Where defendant did not object to setting of trial date past the 180-day period required under this Agreement until after time period had run, defendant waived objection to this speedy trial provision.  84 H. 191 (App.), 932 P.2d 328.



§834-2 - Definition.

§834-2  Definition.  The phrase "appropriate court" as used in the Agreement on Detainers shall, with reference to the courts of this State, mean the supreme court and the circuit courts. [L 1965, c 160, §2; Supp, §250A-2; HRS §714-2; ren L 1972, c 9, pt of §1]



§834-3 - Cooperation by agencies.

§834-3  Cooperation by agencies.  All courts, departments, agencies, officers, and employees of this State and its political subdivisions are hereby directed to enforce the Agreement on Detainers and to cooperate with one another and with other party states in enforcing the agreement and effectuating its purpose. [L 1965, c 160, §3; Supp, §250A-3; HRS §714-3; ren L 1972, c 9, pt of §1]



§834-4 - Escape.

§834-4  Escape.  Any person who escapes from lawful custody in another state while being held pursuant to the Agreement on Detainers may be charged with escape under chapter 740 and sentenced to a term of imprisonment not to exceed three years. [L 1965, c 160, §4; Supp, §250A-4; HRS §714-4; ren L 1972, c 9, pt of §1]

Note

Chapter 740 referred to in text is repealed.  For present provisions relating to escape, see §§710-1020, 1021.



§834-5 - Release of inmate.

§834-5  Release of inmate.  The superintendent or other official in charge of a penal or correctional institution in this State shall give over the person of any inmate thereof whenever so required by the operation of the Agreement on Detainers. [L 1965, c 160, §5; Supp, §250A-5; HRS §714-5; ren L 1972, c 9, pt of §1]



§834-6 - Administrator.

§834-6  Administrator.  The lieutenant governor shall be the officer who shall serve as central administrator and information agent for the Agreement on Detainers. [L 1965, c 160, §6; Supp, §250A-6; HRS §714-6; ren L 1972, c 9, pt of §1]






CHAPTER 835 - SECURING ATTENDANCE OF WITNESS BY MATERIAL WITNESS ORDER

§835-1 - Material witness order; defined.

§835-1  Material witness order; defined.  A material witness order is a court order (1) adjudging a person a material witness in a pending criminal action and (2) fixing bail to secure the person's future attendance thereat. [L 1971, c 214, pt of §1; HRS §718-1; ren L 1972, c 9, pt of §1; gen ch 1985]



§835-2 - Material witness order; when authorized; by what courts issuable; duration thereof.

§835-2  Material witness order; when authorized; by what courts issuable; duration thereof.  (a)  A material witness order may be issued upon the ground that there is a reasonable cause to believe that a person whom the people or the defendant desire to call as a witness in a pending criminal action:

(1)  Possesses information material to the determination of such action; and

(2)  Will not be amenable or responsive to a subpoena at a time when the person's attendance will be sought.

(b)  A material witness order may be issued only when:

(1)  An indictment or information has been filed in a circuit court and is currently pending therein; or

(2)  A grand jury proceeding has been commenced and is currently pending; or

(3)  A felony complaint has been filed with a district court and is currently pending therein.

(c)  The following courts may issue material witness orders under the indicated circumstances:

(1)  When an indictment has been filed, an information filed, or a grand jury proceeding has been commenced, or a defendant has been held by a district court for the action of a grand jury, a material witness order may be issued only by the circuit court in which such indictment is pending or by which such grand jury has been or will be impaneled;

(2)  When a felony complaint is currently pending in a district court, a material witness order may be issued either by said court or by the circuit court which would have jurisdiction of the case upon indictment by the grand jury.

(d)  Unless vacated pursuant to section 835-6, a material witness order remains in effect during the following periods of time under the indicated circumstances:

(1)  An order issued by a circuit court under the circumstances prescribed in paragraph (1) of subsection (c) remains in effect during the pendency of the criminal action in such circuit court;

(2)  An order issued by a district court under circumstances prescribed in paragraph (2) of subsection (c), remains in effect (i) until the disposition of the felony complaint pending in such court, and (ii) if the defendant is held for the action of the grand jury, during the pendency of the grand jury proceeding, and (iii) if an indictment results, for a period of ten days following the filing of such indictment, and (iv) if within such ten-day period such order is endorsed by the circuit court in which the indictment is pending, during the pendency of the action in such circuit court.  Upon such endorsement, the order is deemed to be that of the circuit court. [L 1971, c 214, pt of §1; HRS §718-2; ren L 1972, c 9, pt of §1; gen ch 1985]



§835-3 - Material witness order; commencement of proceeding by application; procurement of appearance of prospective witness.

§835-3  Material witness order; commencement of proceeding by application; procurement of appearance of prospective witness.  (a)  A proceeding to adjudge a person a material witness must be commenced by application to the appropriate court, made in writing and subscribed and sworn to by the applicant, demonstrating reasonable cause to believe the existence of facts, as specified in subdivision one of section 835-2, warranting the adjudication of such person as a material witness.

(b)  If the court is satisfied that the application is well- founded, the prospective witness may be compelled to appear in response thereto as follows:

(1)  The court may issue an order directing the prospective witness to appear therein at a designated time in order that a determination may be made whether the prospective witness should be adjudged a material witness and, upon personal service of such order or a copy thereof within the State, the prospective witness must so appear.

(2)  If in addition to the allegations specified in subdivision one, the application contains further allegations demonstrating to the satisfaction of the court reasonable cause to believe that (i) the witness would be unlikely to respond to such an order, or (ii) after previously having been served with such an order, the witness did not respond thereto, the court may issue a warrant addressed to a police officer, directing such officer to take such prospective witness into custody within the State and to bring the prospective witness before the court forthwith in order that a proceeding may be conducted to determine whether the prospective witness is to be adjudged a material witness. [L 1971, c 214, pt of §1; HRS §718-3; ren L 1972, c 9, pt of §1; gen ch 1985]



§835-4 - Material witness order; arraignment.

§835-4  Material witness order; arraignment.  (a)  When the prospective witness appears before the court, the court must inform the prospective witness of the nature and purpose of the proceeding, and that the prospective witness is entitled to a prompt hearing upon the issue of whether the prospective witness should be adjudged a material witness.  The prospective witness possesses all the rights, and is entitled to all the court instructions, with respect to right to counsel, opportunity to obtain counsel and assignment of counsel in case of financial inability to retain such, which, pursuant to Rule 5(d)(1), Hawaii Rules of Criminal Procedure, accrue to a defendant arraigned upon a felony complaint in the district court.

(b)  If the proceeding is adjourned at the prospective witness' instance, for the purpose of obtaining counsel or otherwise, the court must order the prospective witness to appear upon the adjourned date.  The court may further fix bail to secure the prospective witness' appearance upon such date or until the proceeding is completed and, upon default thereof, may commit the prospective witness to the custody of the chief of police for such period. [L 1971, c 214, pt of §1; HRS §718-4; ren L 1972, c 9, pt of §1; gen ch 1985]



§835-5 - Material witness order; hearing, determination and execution of order.

§835-5  Material witness order; hearing, determination and execution of order.  (a)  The hearing upon the application must be conducted as follows:

(1)  The applicant has the burden of proving by a preponderance of the evidence all facts essential to support a material witness order, and any testimony so adduced shall be given under oath;

(2)  The prospective witness shall testify under oath;

(3)  The prospective witness may call witnesses in his behalf, and the court must cause process to be issued for any such witness whom he reasonably wished to call, and any testimony so adduced shall be given under oath;

(4)  Upon the hearing, evidence tending to demonstrate that the prospective witness does or does not possess information material to the criminal action in issue, or that he will or will not be amenable or respond to a subpoena at the time his attendance will be sought, is admissible even though it consists of hearsay.

(b)  If the court is satisfied after such hearing that there is reasonable cause to believe that the prospective witness (1) possesses information material to the pending action or proceeding, and (2) will not be amenable or respond to a subpoena at a time when his attendance will be sought, it may issue a material witness order, adjudging him a material witness and fixing bail to secure his future attendance.

(c)  A material witness order must be executed as follows:

(1)  If the bail is posted and approved by the court, the witness must be released and be permitted to remain at liberty; provided that where the bail is posted by a person other than the witness himself, he may not be so released except upon his signed written consent thereto;

(2)  If the bail is not posted, or if though posted it is not approved by the court, the witness must be committed to the custody of the chief of police. [L 1971, c 214, pt of §1; HRS §718-5; ren L 1972, c 9, pt of §1]



§835-6 - Material witness order; vacation, modification and amendment thereof.

§835-6  Material witness order; vacation, modification and amendment thereof.  (a)  At any time after a material witness order has been issued the court must, upon application of such witness, with notice to the party upon whose application the order was issued, and with opportunity to be heard, make inquiry whether by reason of new or changed facts or circumstances the material witness order is no longer necessary or warranted, or, if it is, whether the original bail currently appears excessive.  Upon making any such determination, the court must vacate the order.  If its determination is that the order is no longer necessary or warranted, it must, as the situation requires, either discharge the witness from custody or exonerate the bail.  If its determination is that the bail is excessive, it must issue a new order fixing bail in a lesser amount or on less burdensome terms.

(b)  At any time when a witness is at liberty upon bail pursuant to a material witness order, the court may, upon application of the party upon whose application the order was issued, with notice to the witness if possible and to the witness' attorney if any and opportunity to be heard, make inquiry whether, by reason of new or changed facts or circumstances, the original bail is no longer sufficient to secure the future attendance of the witness at the pending action.  Upon making such a determination, the court must vacate the order and issue a new order fixing bail in a greater amount or on terms more likely to secure the future attendance of the witness. [L 1971, c 214, pt of §1; HRS §718-6; ren L 1972, c 9, pt of §1; gen ch 1985]



§835-7 - Material witness order; compelling attendance of witness who fails to appear.

§835-7  Material witness order; compelling attendance of witness who fails to appear.  If a witness at liberty on bail pursuant to a material witness order cannot be found or notified at the time the witness' appearance as a witness is required, or if after notification the witness fails to appear in such action or proceeding as required, the court may issue a warrant, addressed to a police officer, directing such officer to take such witness into custody anywhere within the state and to bring the witness to the court forthwith. [L 1971, c 214, pt of §1; HRS §718-7; ren L 1972, c 9, pt of §1; gen ch 1985]



§835-8 - Material witness order; witness fee.

§835-8  Material witness order; witness fee.  A witness held in the custody of the chief of police as a result of a material witness order must be paid the sum of twenty dollars per day for each day of confinement in such custody.  Such compensation is a county charge and is payable upon release of such material witness from custody or, in the discretion of the court, at any designated times or intervals during the confinement as the court may deem appropriate. [L 1971, c 214, pt of §1; HRS §718-8; ren L 1972, c 9, pt of §1]






CHAPTER 836 - UNIFORM ACT TO SECURE THE ATTENDANCE OF WITNESSES FROM WITHOUT A STATE IN CRIMINAL PROCEEDINGS

§836-1 - Definitions.

§836-1  Definitions.  As used in this chapter:

"State" includes any state, territory, or possession, of the United States, the Commonwealth of Puerto Rico, and the District of Columbia.

"Summons" includes a subpoena, order, or other notice requiring the appearance of a witness.

"Witness" includes a person whose testimony is desired in any proceeding or investigation by a grand jury or in a criminal action, prosecution, or proceeding. [L 1971, c 116, §1; HRS §719-1; ren L 1972, c 9, pt of §1]

Revision Note

Numeric designations deleted.



§836-2 - Summoning witness in this State to testify in another state.

§836-2  Summoning witness in this State to testify in another state.  If a judge of a court of record in any state which by its laws has made provision for commanding persons within that state to attend and testify in this State certifies under the seal of such court that there is a criminal prosecution pending in such court, or that a grand jury investigation has commenced or is about to commence, that a person being within this State is a material witness in such prosecution, or grand jury investigation, and that the person's presence will be required for a specified number of days, upon presentation of such certificate to any judge of a court of record in the judicial district in which such person is, such judge shall fix a time and place for a hearing, and shall make an order directing the witness to appear at a time and place certain for the hearing.

If at a hearing the judge determines that the witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or a grand jury investigation in the other state, and that the laws of the state in which the prosecution is pending, or grand jury investigation has commenced or is about to commence, and of any other state through which the witness may be required to pass by ordinary course of travel, will give to the witness protection from arrest and the service of civil and criminal process, the judge shall issue a summons, with a copy of the certificate attached, directing the witness to attend and testify in the court where the prosecution is pending, or where a grand jury investigation has commenced or is about to commence at a time and place specified in the summons.  In any such hearing the certificate shall be prima facie evidence of all the facts stated therein.

If said certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting state to assure the witness' attendance in the requesting state, such judge may, in lieu of notification of the hearing, direct that such witness be forthwith brought before the judge for said hearing; and the judge at the hearing being satisfied of the desirability of such custody and delivery, for which determination the certificate shall be prima facie proof of such desirability may, in lieu of issuing subpoena or summons, order that said witness be forthwith taken into custody and delivered to an officer of the requesting state.

If the witness, who is summoned as above provided, after being paid or tendered by some properly authorized person a sum equivalent to the cost of round-trip air fare to the place where the prosecution is pending and $30 for each day, that the witness is required to travel and attend as a witness, fails without good cause to attend and testify as directed in the summons, the witness shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this State. [L 1971, c 116, §2; HRS §719-2; ren L 1972, c 9, pt of §1; gen ch 1985]



§836-3 - Witness from another state summoned to testify in this State.

§836-3  Witness from another state summoned to testify in this State.  If a person in any state, which by its laws has made provision for commanding persons within its borders to attend and testify in criminal prosecutions, or grand jury investigations commenced or about to commence in this State, is a material witness in a prosecution pending in a court of record in this State, or in a grand jury investigation which has commenced or is about to commence, a judge of such court may issue a certificate under the seal of the court stating these facts and specifying the number of days the witness will be required.  The certificate may include a recommendation that the witness be taken into immediate custody and delivered to an officer of this State to assure the witness' attendance in this State.  This certificate shall be presented to a judge of a court of record in the judicial district in which the witness is found.

If the witness is summoned to attend and testify in this State the witness shall be tendered a sum equivalent to the cost of round-trip air fare to the place where the prosecution is pending and $60 for each day that the witness is required to travel and attend as a witness.  A witness who has appeared in accordance with the provisions of the summons shall not be required to remain within this State a longer period of time than the period mentioned in the certificate, unless otherwise ordered by the court.  If such witness, after coming into this State, fails without good cause to attend and testify as directed in the summons, the witness shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this State. [L 1971, c 116, §3; HRS §719-3; ren L 1972, c 9, pt of §1; am L 1980, c 307, §1; gen ch 1985]

Hawaii Legal Reporter Citations

Procedure should have been used.  81-1 HLR 810625.



§836-4 - Exemption from arrest and service of process.

§836-4  Exemption from arrest and service of process.  If a person comes into this State in obedience to a summons directing the person to attend and testify in this State the person shall not while in this State pursuant to such summons be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before the person's entrance into this State under the summons.

If a person passes through this State while going to another state in obedience to a summons to attend and testify in that state or while returning therefrom, the person shall not while so passing through this State be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before the person's entrance into this State under the summons. [L 1971, c 116, §4; HRS §719-4; ren L 1972, c 9, pt of §1; gen ch 1985]



§836-5 - Uniformity of interpretation.

§836-5  Uniformity of interpretation.  This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of the states which enact it. [L 1971, c 116, §5; HRS §719-5; ren L 1972, c 9, pt of §1]



§836-6 - Short title.

§836-6  Short title.  This chapter may be cited as "Uniform Act to Secure the Attendance of Witnesses from Without a State in Criminal Proceedings". [L 1971, c 116, §6; HRS §719-6; ren L 1972, c 9, pt of §1]






HRS0837

[CHAPTERS 847 to 850 RESERVED.]



CHAPTER 841 - INQUESTS, CORONERS

§841-1 - Who are coroners.

§841-1  Who are coroners.  The chief of police or his authorized subordinate of the counties of Hawaii, Maui, and Kauai, and the medical examiner of the city and county of Honolulu, shall, ex officio, be the coroner for his respective county. [L 1935, c 90, §1; am L 1939, c 104, §7; am L 1943, c 62, §21 and c 64, §22; RL 1945, §10901; RL 1955, §260-1; HRS §715-1; ren L 1972, c 9, pt of §1]



§841-2 - Appointment of deputies.

§841-2  Appointment of deputies.  The coroner may appoint as many deputy coroners as the coroner may deem necessary to aid the coroner in the discharge of the coroner's duties as coroner from amongst the subordinates in the coroner's department. [L 1935, c 90, §2; RL 1945, §10902; RL 1955, §260-2; HRS §715-2; ren L 1972, c 9, pt of §1; gen ch 1985]



§841-3 - Duties.

§841-3  Duties.  As soon as any coroner or deputy coroner has notice of the death of any person within the coroner's or deputy coroner's jurisdiction as the result of violence, or as the result of any accident, or by suicide, or suddenly when in apparent health, or when unattended by a physician, or in prison, or in a suspicious or unusual manner, or within twenty-four hours after admission to a hospital or institution, the coroner or deputy coroner shall forthwith inquire into and make a complete investigation of the cause of the death.

Any person who becomes aware of the death of any person under any of the circumstances set forth above shall immediately notify the coroner or deputy coroner of the known facts concerning the time, place, manner, and circumstances of the death.

Any person who fails to report the death of a person under circumstances covered herein shall be subject to a fine of not more than $100. [L 1935, c 90, §3; RL 1945, §10903; am L 1949, c 355, §1; RL 1955, §260-3; HRS §715-3; ren L 1972, c 9, pt of §1; am L 1977, c 153, §1; gen ch 1985]



§841-4 - Testimony under oath reduced to writing.

§841-4  Testimony under oath reduced to writing.  The testimony of all witnesses examined by any coroner or deputy coroner pertaining to the death of any person wherein a coroner's investigation is required, shall be taken under oath, reduced to writing by the coroner, or deputy coroner or by some other person by the coroner's or deputy coroner's direction, and subscribed to by witnesses. [L 1935, c 90, §4; RL 1945, §10904; RL 1955, §260-4; HRS §715-4; ren L 1972, c 9, pt of §1; gen ch 1985]



§841-5 - Form of oath.

§841-5  Form of oath.  The coroner or deputy coroner may administer an oath to the witnesses as follows:

"You solemnly swear that the evidence you shall give to this inquest concerning the death of the person (giving the name of the person dead if possible) which is now under investigation, shall be the truth, the whole truth, and nothing but the truth:  SO HELP YOU GOD." [L 1935, c 90, §5; RL 1945, §10905; RL 1955, §260-5; HRS §715-5; ren L 1972, c 9, pt of §1]



§841-6 - Subpoenas; penalty for failure to comply.

§841-6  Subpoenas; penalty for failure to comply.  The coroner or any deputy coroner may issue subpoenas for the attendance of any witnesses that the coroner or any deputy coroner may deem necessary to interrogate in the death then under investigation, returnable forthwith or at such place and time as the coroner or any deputy coroner shall therein direct.

Any person who fails to comply with the requirements of such a subpoena upon conviction before any district court having jurisdiction in the matter, shall be fined not more than $25. [L 1935, c 90, §6; RL 1945, §10906; RL 1955, §260-6; HRS §715-6; ren L 1972, c 9, pt of §1; gen ch 1985]



§841-7 - Reports of investigation.

§841-7  Reports of investigation.  (a)  The coroner or deputy coroner shall reduce the coroner's or deputy coroner's findings to writing in the following form:

STATE OF HAWAII

County (or City and County) of..........................

CORONER'S INQUEST

An inquisition taken at............... county (or city and county) of............... on the..... day of............... in the year 19..... before............... coroner of the county upon the body of............... there lying dead, resulted as follows:

That the deceased was named...............; and a native of...............; was aged about.....; that the deceased came to h..... death, on the..... day of............... 19....., from...............

IN WITNESS WHEREOF, the coroner has hereunto set the coroner's hand on this..... day of ............... 19...... .

(b)  Upon receipt of a certificate of death from the person in charge of the disposition of the body, the coroner's physician shall thereupon state the name of the disease or condition directly leading to the death; other significant conditions contributing to the death; day on which death occurred; and such other information as may be required on the certificate of death by the director of health in order to classify the death.  The local agent of the department of health shall be notified in writing of the reason for the delay, if the cause of death cannot be determined within three days. [L 1935, c 90, §7; RL 1945, §10907; RL 1955, §260-7; HRS §715-7; ren L 1972, c 9, pt of §1; am L 1973, c 17, §1; gen ch 1993]



§841-8 - Duty to forward copy of reports to any county or prosecuting attorney and to person in charge of disposition of body.

§841-8  Duty to forward copy of reports to any county or prosecuting attorney and to person in charge of disposition of body.  (a)  Every coroner, or deputy coroner, shall, without delay, forward to the county attorney in the case of coroners for the counties of Maui and Kauai, and the prosecuting attorney in the case of coroners for the city and county of Honolulu and the county of Hawaii, a true and correct copy of the inquisition.

(b)  The coroner's physician shall, in addition, make available without delay the death certificate of the person whose death was investigated to the person in charge of the disposition of the body so that the person in charge may file the death certificate with the local agent of the department of health as required by section 338-9. [L 1935, c 90, §8; RL 1945, §10908; RL 1955, §260-8; HRS §715-8; ren L 1972, c 9, pt of §1; am L 1973, c 17, §2; gen ch 1993]



§841-9 - Fees.

§841-9  Fees.  Upon the application by other than governmental agencies for a certified copy of any coroner's report and inquest, the coroner or deputy coroner shall collect the sum of $2 as a governmental realization for the preparation and issuance of the same.  All fees so collected shall be a general fund realization and shall be immediately deposited with the treasurer or director of finance of the respective counties. [L 1947, c 164, §1; RL 1955, §260-9; HRS §715-9; ren L 1972, c 9, pt of §1]



§841-10 - Decent burial.

§841-10  Decent burial.  When any coroner or deputy coroner takes an inquest upon the dead body of a stranger or indigent person or, being called for that purpose, does not think it necessary, on view of the body, that any inquest should be taken, the coroner or deputy coroner shall cause the body to be decently buried or cremated.  A burial-transit permit authorizing a burial or cremation shall be secured from the local agent of the department of health by the person in charge of such burial or cremation. [L 1935, c 90, §9; RL 1945, §10909; RL 1955, §260-10; HRS §715-10; ren L 1972, c 9, pt of §1; am L 1973, c 17, §3; gen ch 1985; am L 2000, c 101, §4]

Case Notes

Duty of burial.  42 H. 500.



§841-11 - Witness fees and mileage; expenses.

§841-11  Witness fees and mileage; expenses.  Every witness attending upon any coroner's inquest shall be paid $1 for each day's actual attendance, and traveling expenses at the rate of 10 cents a mile each way.  The fees and mileage of witnesses and all reasonable expenses of the inquisition shall be paid by the county in which the inquest is held. [L 1935, c 90, §10; RL 1945, §10910; RL 1955, §260-11; HRS §715-11; ren L 1972, c 9, pt of §1]



§841-12 - Removal of corpse.

§841-12  Removal of corpse.  No corpse or remains of any dead human body appearing to have come to death under any of the circumstances set forth in section 841-3, shall be moved or disturbed from its place of death or disposed of by any person including the coroner or the coroner's deputies, the chief of police, or any police officer, without first receiving the authority of the coroner or the coroner's deputy, and of the police officer in charge, and of the coroner's physician.  The removal of the body or bodies shall be the duty of the coroner.

Any person who violates the provisions of this section shall be subject to a fine of not more than $100. [L 1941, c 288, pt of §1; RL 1945, §10911; am L 1949, c 355, §2; RL 1955, §260-12; HRS §715-12; ren L 1972, c 9, pt of §1; am L 1977, c 141, §1; gen ch 1985]



§841-13 - Disposition of personal effects.

§841-13  Disposition of personal effects.  The clothing and personal property found on any human body appearing to have come to death under any of the circumstances set forth in section 841-3 may be recovered and held as evidence by any police officer, pending the investigation of the facts and the final disposition of any trial which may arise out of the death. [L 1941, c 288, pt of §1; RL 1945, §10912; am L 1949, c 355, §3; RL 1955, §260-13; HRS §715-13; ren L 1972, c 9, pt of §1]



§841-14 - Autopsies and further investigations.

§841-14  Autopsies and further investigations.  If, in the opinion of the coroner, or of the coroner's physician, or of the prosecuting attorney, or of the chief of police (in the city and county of Honolulu), an autopsy of the remains of any human body appearing to have come to death under any of the circumstances set forth in section 841-3 is necessary in the interest of the public safety or welfare, that person shall cause to have performed, such an autopsy.  If, in the opinion of the coroner's physician, a further or additional investigation as to the cause of death is necessary, the coroner's physician may conduct the same or have the same made, and the expenses thereof shall be paid by the county concerned, and for this purpose, the coroner's physician shall have the duties and powers conferred upon the coroner or deputy coroner by sections 841-4 to 841-8.

Any law to the contrary notwithstanding, the coroner's physician or medical examiner of any county (including the city and county of Honolulu) may cause to have performed an autopsy to determine cause of death upon the remains of any human body which is brought into or found within the State and which appears to have come to death under any of the circumstances set forth in section 841-3, even though such circumstances may have occurred without the State.  The coroner's physician or medical examiner of any county (including the city and county of Honolulu) shall have the right to retain tissues, including fetal material, of the body removed at the time of autopsy to be used for necessary or advisable scientific investigation, including research, teaching, and therapeutic purposes. [L 1941, c 288, pt of §1; am L 1943, c 209, §1; RL 1945, §10913; am L 1949, c 355, §4; RL 1955, §260-14; am L 1963, c 84, §1; am L 1967, c 188, §2; HRS §715-14; ren L 1972, c 9, pt of §1; am L 1987, c 23, §2]



§841-14.5 - Performance of autopsy by pathologist.

[§841-14.5]  Performance of autopsy by pathologist.  An autopsy of a deceased person under this chapter shall be performed by an anatomic or forensic pathologist certified as such by the American Board of Pathology. [L 1987, c 23, pt of §1]



§841-14.6 - Assistance among counties.

[§841-14.6]  Assistance among counties.  (a)  When a coroner of a county with a population of less than 200,000 requires assistance in conducting an autopsy, the coroner may request the assistance of the medical examiner or coroner of a county with a population of 200,000 or more.  The medical examiner or coroner of the county with a population of 200,000 or more, if agreeable, may provide the assistance.

(b)  The county of the coroner requesting the autopsy shall pay for the expenses incurred by the medical examiner or coroner who provides assistance to another coroner under subsection (a).  Expenses for which the requesting county shall pay include traveling expenses incurred by a pathologist to the county requesting the assistance, and expenses for transportation of and the conduct of tests on body tissues and organs sent to the medical examiner or coroner for analysis. [L 1987, c 23, pt of §1]



§841-15 - Notice to next of kin, expense.

§841-15  Notice to next of kin, expense.  The coroner called to investigate the death of any person shall notify the next of kin, if known, of the death by telephone, letter, cable, or radiogram, as each case may necessitate.  The director of finance of the county in which the death occurs may make the disbursement necessary to defray the expenses involved in the notification. [L 1943, c 209, §2; RL 1945, §10914; RL 1955, §260-15; HRS §715-15; ren L 1972, c 9, pt of §1]

Revision Note

The words "treasurer or", preceding "director of finance", deleted to conform to county charters.



§841-16 - Disposal of decomposed remains.

§841-16  Disposal of decomposed remains.  The coroner's physician may order forthwith the cremation of the remains of any person appearing to have come to death under any of the circumstances set forth in section 841-3 if, in the coroner's physician's opinion, the remains constitute an immediate menace to the public health.  The cremation shall be supervised by the coroner and shall take place only after a reasonable amount of investigation has taken place in an effort to establish the identity of the remains and the cause of death.  Such cremation shall take place after a burial-transit permit authorizing cremation has been secured from the local agent of the department of health. [L 1949, c 355, pt of §5; RL 1955, §260-16; HRS §715-16; ren L 1972, c 9, pt of §1; am L 1973, c 17, §4; gen ch 1985]



§841-17 - Hospital records.

§841-17  Hospital records.  The chief of police of the city and county of Honolulu or the chief's deputy, and the coroner or deputy coroner, and the coroner's physician may examine the records of any hospital relating to any patient of the hospital in connection with any investigation under this chapter.  The hospital may require written proof signed by the coroner of the fact of the investigation and of the authority of the person desiring to examine the records. [L 1949, c 355, pt of §5; am L 1953, c 40, §1; RL 1955, §260-17; HRS §715-17; ren L 1972, c 9, pt of §1; gen ch 1985]



§841-18 - Coroner's physician; laboratory facilities.

§841-18  Coroner's physician; laboratory facilities.  The medical examiner or any of the medical examiner's assistants in the city and county of Honolulu, and any experienced or qualified government physician designated by the coroner in the counties of Hawaii, Maui, and Kauai, shall be the coroner's physician for such county or city and county.  The facilities of the laboratories of the state department of health shall be made available to the coroner's physician.  The term government physician as used in this chapter means a physician employed by the State or any of its political subdivisions. [L 1949, c 355, pt of §5; RL 1955, §260-18; am L 1962, c 8, §2; HRS §715-18; ren L 1972, c 9, pt of §1; gen ch 1985]

Attorney General Opinions

Before 1962 amendment, where a state physician was designated as coroner's physician, the state physician's expenses were county responsibility.  Att. Gen. Op. 61-83.



§841-19 - Notification of this chapter.

§841-19  Notification of this chapter.  A copy of this chapter shall be transmitted to all physicians, undertakers, hospitals, and institutions established, licensed, or doing business in the State. [L 1949, c 355, pt of §5; RL 1955, §260-19; HRS §715-19; ren L 1972, c 9, pt of §1]






CHAPTER 842 - ORGANIZED CRIME

§842-1 - Definitions.

§842-1  Definitions.  As used in this chapter:

"Enterprise" includes any sole proprietorship, partnership, corporation, association, and any union or group of individuals associated for a particular purpose although not a legal entity.

"Organized crime" means any combination or conspiracy to engage in criminal activity as a significant source of income or livelihood, or to violate, aid or abet the violation of criminal laws relating to prostitution, gambling, loan sharking, drug abuse, illegal drug distribution, counterfeiting, extortion, corruption of law enforcement officers or other public officers or employers.

"Person" includes any individual or entity capable of holding a legal or beneficial interest in property and includes nonresident aliens.

"Racketeering activity" means any act or threat involving, but not limited to murder, kidnapping, gambling, criminal property damage, robbery, bribery, extortion, theft or prostitution, or any dealing in narcotic or other dangerous drugs which is chargeable as a crime under state law and punishable by imprisonment for more than one year.

"Unlawful debt" means a debt incurred or contracted in an illegal gambling activity or business or which is unenforceable under state law in whole or in part as to principal or interest because of the law relating to usury. [L 1972, c 71, pt of §2; am L 1990, c 27, §2; am L 1991, c 175, §1]



§842-2 - Ownership or operation of business by certain persons prohibited.

§842-2  Ownership or operation of business by certain persons prohibited.  It shall be unlawful:

(1)  For any person who has received any income derived, directly or indirectly, from a racketeering activity or through collection of an unlawful debt, to use or invest, directly or indirectly, any part of such income, or the proceeds of such income, in the acquisition of any interest in, or the establishment or operation of, any enterprise.

(2)  For any person through a racketeering activity or through collection of an unlawful debt to acquire or maintain, directly or indirectly, any interest in or control of any enterprise.

(3)  For any person employed by or associated with any enterprise to conduct or participate in the conduct of the affairs of the enterprise through racketeering activity or collection of an unlawful debt. [L 1972, c 71, pt of §2]

Case Notes

In class action brought against major cigarette manufacturers, tobacco trade associations, and the industry's public relations firm, first amended complaint asserted violations of federal RICO statutes; Hawaii's RICO statute (this section); federal antitrust statutes; Hawaii's antitrust act, chapter 480; various state common-law torts; and false advertising under §708-871; defendants' motion to dismiss for failure to state a claim granted, where injuries alleged by plaintiffs trust funds in first amended complaint were not direct; even if remoteness doctrine did not bar claims, claims failed for other reasons.  52 F. Supp. 2d 1196.

Under paragraph (3), an "enterprise" must (1) have a common or shared purpose, (2) be an ongoing organization with continuity of structure and personnel, and (3) have an ascertainable structure distinct from that inherent in the conduct of the racketeering activity.  84 H. 56, 929 P.2d 69.

Definition of "associated with" in paragraph (3) includes (1) participation in the operation, management or conduct of the enterprise itself; (2) whether directly or indirectly; and (3) regardless of a stake or interest in the goals of the enterprise.  84 H. 211, 933 P.2d 48.

Section does not implicate First Amendment concerns because it is neither directed at, nor does it regulate or proscribe First Amendment freedoms, i.e., membership in a political organization or certain beliefs held by an individual.  84 H. 211, 933 P.2d 48.

Term "associated with" in paragraph (3) not unconstitutionally vague under Hawaii constitution.  84 H. 211, 933 P.2d 48.

Section 701-109(1)(d) prohibits conviction under both paragraph (2) and §712-1203, as both paragraph (2) and §712-1203 seek to redress the same conduct--the control of an enterprise involved in criminal activity.  In such case, the specific statute, §712-1203, governs over this section, the general statute.  88 H. 19, 960 P.2d 1227.

Where (1) no evidence that defendant and one or both of brothers shared a common goal or objective, (2) only defendant's reference to the "big boss" tied defendant to an ongoing organization with a system of authority directing individuals in furtherance of the alleged group goals of controlling gambling and drugs, and (3) no evidence of an ascertainable structure distinct from the alleged act of extortion or that an ongoing organization existed, evidence insufficient for purposes of paragraph (3) and the definition of "enterprise".  103 H. 68 (App.), 79 P.3d 686.



§842-3 - Penalty; forfeiture of property.

§842-3  Penalty; forfeiture of property.  [Repeal and reenactment on July 1, 1996, by L 1993, c 196, §1, deleted by L 1996, c 104, §6.]  Any person who violates this chapter shall be guilty of a class B felony and shall forfeit to the State any interest or property acquired or maintained in violation of this chapter as provided in chapter 712A. [L 1972, c 71, pt of §2; am L 1987, c 140, §1; am L 1988, c 260, §§2, 7; am L 1990, c 27, §3 and c 197, §1; am L 1999, c 227, §1]

Note

Repeal and reenactment on July 1, 1996, by L 1993, c 196, §1, deleted by L 1996, c 104, §6.



§842-4 - Prohibited affirmative defense.

§842-4  Prohibited affirmative defense.  The affirmative defense of being a player in a social gambling game is not available to a person engaged in organized crime or who is connected directly or indirectly with persons who are engaged in organized crime. [L 1972, c 71, pt of §2]



§842-5 - Forfeiture of corporate charters and cancellation of registrations and licenses.

§842-5  Forfeiture of corporate charters and cancellation of registrations and licenses.  The attorney general may institute civil proceedings in the circuit court to forfeit the charter of any corporation organized under the laws of this State and to cancel the registration and license authorizing any foreign corporation to carry on business or charitable work in this State, when:

(1)  (A)  Any of the corporate officers or any other person controlling the management or operation of the corporation, with the knowledge of the president and a majority of the board of directors or under circumstances wherein the president and majority of the directors should have such knowledge, is engaged in organized crime or who is connected directly or indirectly with organizations or criminal societies engaging in organized crime, or

(B)  A director, officer, employee, agent, or stockholder acting for, through, or on behalf of a corporation, in conducting the corporation's affairs, purposely engages in a persistent course of organized crime with the knowledge of the president and a majority of the board of directors or under circumstances wherein the president and a majority of the directors should have such knowledge, with the intent to compel or induce other persons, firms, or corporations to deal with the corporation or to engage in organized crime; and

(2)  The public interest requires the charter of the corporation to be forfeited and the corporation to be dissolved or the registration and license to be cancelled, for the prevention of future illegal conduct of the same character. [L 1972, c 71, pt of §2]



§842-6 - Enjoining other business operations.

§842-6  Enjoining other business operations.  The attorney general may institute civil proceedings in the circuit court to enjoin the operation of any business other than a corporation, including a partnership, limited partnership, unincorporated association, joint venture, or sole proprietorship, when:

(1)  Any person in control of the business, who may be a partner in a partnership or in a limited partnership, a participant in a joint venture, the owner of a sole proprietorship, an employee or agent of any such business, or a person who, in fact, exercises control over the operations of the business in conducting business affairs, purposely engages in a persistent course of organized crime with the intent to compel or induce other persons, firms, or corporations to deal with the business or engage in organized crime; and

(2)  The public interest requires the operation of the business to be enjoined, for the prevention of future illegal conduct of the same character. [L 1972, c 71, pt of §2]



§842-7 - Commencement and conduct of proceedings under sections 842-5 and 842-6.

§842-7  Commencement and conduct of proceedings under sections 842-5 and 842-6.  (a)  The proceedings authorized by section 842-5 may be instituted against a corporation in any judicial circuit in which it is doing business or carrying on its work and the proceedings shall be conducted in accordance with the Hawaii rules of civil procedure and the applicable rules of court.  These proceedings shall be additional to any other proceedings authorized by law for the purpose of forfeiting the charter of a corporation or cancelling the registration and license of a foreign corporation.

(b)  The proceedings authorized by section 842-6 may be instituted against a business other than a corporation in any judicial circuit in which it is doing business and the proceedings shall be conducted in accordance with the Hawaii rules of civil procedure and the applicable rules of court. [L 1972, c 71, pt of §2]



§842-8 - Civil remedies.

§842-8  Civil remedies.  (a)  The circuit courts of the State shall have jurisdiction to prevent and restrain violations of this chapter by issuing appropriate orders, including, but not limited to:  ordering any person to divest oneself of any interest, direct or indirect, in any enterprise; imposing reasonable restrictions on the future activities or investments of any person, including, but not limited to, prohibiting any person from engaging in the same type of endeavor as the enterprise engaged in, or ordering dissolution or reorganization of any enterprise, making due provision for the rights of innocent persons.

(b)  The attorney general may institute proceedings under this section.  In any action brought by the State under this section, the court shall proceed as soon as practicable to the hearing and determination thereof.  Pending final determination thereof, the court may at any time enter such restraining orders or prohibitions, or take such other actions, including the acceptance of satisfactory performance bonds, as it shall deem proper.

(c)  Any person injured in the person's business or property by reason of a violation of this chapter may sue therefor in any appropriate court and shall recover the damages the person sustains and the cost of the suit, including a reasonable attorney's fee.

(d)  A final judgment or decree rendered in favor of the State in any criminal proceeding brought by the State under this chapter shall estop the defendant from denying the essential allegations of the criminal offense in any subsequent civil proceeding brought by the State. [L 1972, c 71, pt of §2; gen ch 1985]



§842-9 - Evidence.

§842-9  Evidence.  In any proceeding ancillary to or in any civil action instituted by the State under this chapter the proceedings may be open or closed to the public at the discretion of the court after consideration of the rights of affected persons. [L 1972, c 71, pt of §2]



§842-10 - Civil investigative demand.

§842-10  Civil investigative demand.  (a)  Whenever the attorney general has reason to believe that any person or enterprise may be in possession, custody, or control of any documentary materials relevant to a racketeering investigation, the attorney general may, prior to the institution of a civil or criminal proceeding thereon, issue in writing, and cause to be served upon such person, a civil investigative demand requiring such person to produce such material for examination.

(b)  Each such demand shall:

(1)  State the nature of the conduct constituting the alleged racketeering violation which is under investigation and the provision of law applicable thereto;

(2)  Describe the class or classes of documentary material produced thereunder with such definiteness and certainty as to permit such material to be fairly identified;

(3)  State that the demand is returnable forthwith or prescribe a return date which will provide a reasonable period of time within which the material so demanded may be assembled and made available for inspection and copying or reproduction; and

(4)  Identify the custodian to whom such material shall be made available.

(c)  No such demand shall:

(1)  Contain any requirement which would be held to be unreasonable if contained in a subpoena duces tecum issued by a court of the State in aid of a grand jury investigation of such alleged racketeering violation; or

(2)  Require the production of any documentary evidence which would be privileged from disclosure if demanded by a subpoena duces tecum issued by a court of the State in aid of a grand jury investigation of such alleged racketeering violation.

(d)  Service of any such demand or any petition filed under this section may be made upon a person by:

(1)  Delivering a duly executed copy thereof to any partner, executive officer, managing agent, or general agent thereof, or to any agent thereof authorized by appointment or by law to receive service of process on behalf of such person, or upon any individual person;

(2)  Delivering a duly executed copy thereof to the principal office or place of business of the person to be served; or

(3)  Depositing such copy in the United States mail, by registered or certified mail duly addressed to such person at its principal office or place of business.

(e)  A verified return by the individual serving any such demand or petition setting forth the manner of such service shall be prima facie proof of such service.  In the case of service by registered or certified mail, such return shall be accompanied by the return post office receipt of delivery of such demand.

(f)(1)  The attorney general shall designate, from the organized crime unit established pursuant to section 28-71, an investigator to serve as racketeer document custodian and such racketeering investigators as the attorney general shall determine to be necessary to serve as deputies to such officer.

(2)  Any person upon whom any demand issued under this section has been duly served shall make such material available for inspection and copying or reproduction to the custodian designated therein at the principal place of business of such person, or at such other place as such custodian and such person thereafter may agree and prescribe in writing or as the court may direct, pursuant to this section on the return date specified in such demand, or on such later date as such custodian may prescribe in writing.  Such person may upon written agreement between such person and the custodian substitute for copies of all or any part of such material originals thereof.

(3)  The custodian to whom any documentary material is so delivered shall take physical possession thereof, and shall be responsible for the use made thereof and for the return thereof pursuant to this chapter.  The custodian may cause the preparation of such copies of such documentary material as may be required for official use under regulations which shall be promulgated by the attorney general.  While in the possession of the custodian, no material so produced shall be available for examination, without the consent of the person who produced such material, by any individual other than the attorney general.  Under such reasonable terms and conditions as the attorney general shall prescribe, documentary material while in the possession of the custodian shall be available for examination by the person who produced such material or any duly authorized representatives of such person.

(4)  Whenever any attorney has been designated to appear on behalf of the State before any court or grand jury in any case or proceeding involving any alleged violation of this chapter, the custodian may deliver to such attorney such documentary material in the possession of the custodian as such attorney determines to be required for use in the presentation of such case or proceeding on behalf of the State.  Upon the conclusion of any such case or proceeding, such attorney shall return to the custodian any documentary material so withdrawn which has not passed into the control of such court or grand jury through the introduction thereof into the record of such case or proceeding.

(5)  Upon the completion of:

(i)  The racketeering investigation for which any documentary material was produced under this chapter, and

(ii)  Any case or proceeding arising from such investigation,

the custodian shall return to the person who produced such material all such material other than copies thereof made by the attorney general pursuant to this subsection which has not passed into the control of any court or grand jury through the introduction thereof into the record of such case or proceeding.

(6)  When any documentary material has been produced by any person under this section for use in any racketeering investigation, and no such case or proceeding arising therefrom has been instituted within a reasonable time after completion of the examination and analysis of all evidence assembled in the course of such investigation, such person shall be entitled, upon written demand made upon the attorney general, to the return of all documentary material other than copies thereof made pursuant to this subsection so produced by such person.

(7)  In the event of the death, disability, or separation from service of the custodian of any documentary material produced under any demand issued under this section or the official relief of such custodian from responsibility for the custody and control of such material, the attorney general shall promptly:

(i)  Designate another racketeering investigator to serve as custodian thereof, and

(ii)  Transmit notice in writing to the person who produced such material as to the identity and address of the successor so designated.

Any successor so designated shall have with regard to such materials all duties and responsibilities imposed by this section upon the successor's predecessor in office with regard thereto, except that the successor shall not be held responsible for any default or dereliction which occurred before the successor's designation as custodian.

(g)  Whenever any person fails to comply with any civil investigative demand duly served upon the person under this section or whenever satisfactory copying or reproduction of any such material cannot be done and such person refuses to surrender such material, the attorney general may file, in the court of the State for any judicial circuit in which such person resides, is found, or transacts business, and serve upon such person a petition for an order of such court for the enforcement of this section.

(h)  Within twenty days after the service of any such demand upon any person, or at any time before the return date specified in the demand, whichever period is shorter, such person may file, in the court of the State for the judicial circuit within which such person resides, is found, or transacts business, and serve upon such custodian a petition for an order of such court modifying or setting aside such demand.  The time allowed for compliance with the demand in whole or in part as deemed proper and ordered by the court shall not run during the pendency of such petition in the court.  Such petition shall specify each ground upon which the petitioner relies in seeking such relief, and may be based upon any failure of such demand to comply with the provisions of this section or upon any constitutional or other legal right or privilege of such person.

(i)  At any time during which any custodian is in custody or control of any documentary material delivered by any person in compliance with any such demand, such person may file, in the court of the State for the judicial circuit within which the office of such custodian is situated, and serve upon such custodian a petition for an order of such court requiring the performance by such custodian of any duty imposed upon the custodian by this section.

(j)  Whenever any petition is filed in any court of the State under this section, such court shall have jurisdiction to hear and determine the matter so presented, and to enter such order or orders as may be required to carry into effect the provisions of this section. [L 1972, c 71, pt of §2; gen ch 1985]



§842-11 - Failure to report income; penalty.

§842-11  Failure to report income; penalty.  Any law to the contrary notwithstanding, no person shall wilfully fail to report income derived, directly or indirectly, from a racketeering activity or through collection of an unlawful debt, or to pay the taxes due thereon as provided by chapter 235 or 237.  Whoever violates this section shall be guilty of a class B felony and in addition shall be subject to any assessment and collection of taxes, penalties, and interest to which the State may be entitled under chapters 235 and 237. [L 1972, c 71, pt of §2; am L 1999, c 227, §2]

Cross References

Classification of offense and authorized punishment, see §§701-107, 706-610(2), 640, 660.



§842-12 - Inspection of tax records by chiefs of police.

§842-12  Inspection of tax records by chiefs of police.  The chiefs of police of the several counties or their authorized representatives may apply to any judge for an order allowing inspection and examination of the tax returns and records on file with the department of taxation of persons suspected of willful failure to pay or report taxes, provided that such order shall issue only upon a showing of probable cause. [L 1972, c 71, pt of §2]






CHAPTER 843 - HAWAII CRIMINAL JUSTICE COMMISSION

CHAPTER 843

HAWAII CRIMINAL JUSTICE COMMISSION

REPEALED.  L 1989, c 332, §2.

Cross References

For present provisions, see §§28-10.6, 10.8.



CHAPTER 844 - STATE LAW ENFORCEMENT PLANNING AGENCY

CHAPTER 844

STATE LAW ENFORCEMENT PLANNING AGENCY

REPEALED.  L 1988, c 71, §3.

Cross References

Criminal and juvenile justice resource coordination, see §28-10.5.



CHAPTER 844D - FORENSIC IDENTIFICATION

§844D-1 - Definitions.

PART I.  DEFINITIONS, ADMINISTRATION

[§844D-1]  Definitions.  In this chapter, unless a different meaning is plainly required:

"Autoradiograph" means photographic film developed when exposed to radioactivity appearing as darkened areas which represents DNA sequencing resulting from analysis of samples and specimens.

"Buccal swab" means a swab used to collect buccal cells from the mouth cavity by wiping the interior surface of the cheek.

"Conviction" means a judgment on a verdict or a finding of guilty, or a plea of guilty or nolo contendere.

"Department" means the police department of the city and county of Honolulu.

"DNA" means deoxyribonucleic acid.

"DNA or forensic identification markers" has the same meaning as "profile".

"FBI" means the Federal Bureau of Investigation.

"Print impression" means any fingerprint, thumbprint, palm print, or set of fingerprints or palm prints designated in the department's rules or internal regulations adopted pursuant to section 844D‑3.

"Profile" means data resulting from scientific analysis of samples and specimens.

"Prosecuting attorney" means an attorney from the department of the prosecuting attorney of any county, the department of the attorney general, or any other entity that prosecutes criminal cases.

"Sample" means human biologic material collected in a manner specified in the department's rules or internal regulations adopted pursuant to section 844D‑3, including but not limited to, saliva collected by means of buccal swab.

"Specimen" means human biologic material collected in a manner specified in the department's rules or internal regulations adopted pursuant to section 844D‑3, including but not limited to blood. [L 2005, c 112, pt of §1]

Note

Section 844D-3, referred to in the definitions of "print impression", "sample", and "specimen" does not exist.



§844D-2 - Administration.

[§844D-2]  Administration.  The department shall be responsible for the management and administration of the state DNA database and data bank identification program and for liaison with the FBI and other relevant agencies regarding the State's participation in a national DNA database such as the FBI's Combined DNA Index System, that allows the storage and exchange of DNA records submitted by state and local forensic DNA laboratories nationwide. [L 2005, c 112, pt of §1]



§844D-21 - Collection of specimens, samples, and print impressions at correctional facility or other detention facility.

PART II.  COLLECTION, ANALYSIS, AND REPOSITORY

[§844D-21]  Collection of specimens, samples, and print impressions at correctional facility or other detention facility.  (a)  When the specimens, samples, or print impressions required by this chapter are collected at a correctional facility or other detention facility, including private correctional facilities, the chief administrative officer of the correctional facility or other detention facility shall be responsible for ensuring that:

(1)  The requisite specimens, samples, or print impressions are collected from qualifying offenders during the intake process at that facility or reasonably promptly thereafter; or

(2)  The requisite specimens, samples, or print impressions are collected as soon as administratively practicable after a qualifying offender reports to the facility for the purpose of providing specimens, samples, and print impressions; and

(3)  The specimens, samples, or print impressions collected pursuant to this chapter are forwarded immediately to the department and in compliance with this chapter.

(b)  The specimens, samples, or print impressions required by this section shall be collected by a person using a collection kit approved by the department and in accordance with the requirements and procedures set forth in section 844D‑62. [L 2005, c 112, pt of §1]



§844D-22 - Analysis and examination of specimens for identification purposes.

[§844D-22]  Analysis and examination of specimens for identification purposes.  (a)  The department shall authorize DNA analysis and other forensic identification analysis pursuant to this chapter only for identification purposes.

(b)  The department shall perform examinations of print impressions pursuant to this chapter only for identification purposes. [L 2005, c 112, pt of §1]



§844D-23 - Repository of samples and records.

[§844D-23]  Repository of samples and records.  (a)  The department may designate itself or other appropriate entities to serve as repositories for blood specimens and buccal swab and other biological samples, and the designated entity shall analyze specimens and samples, and store, compile, correlate, compare, maintain, and use DNA and forensic identification profiles and records related to the following:

(1)  Forensic casework and forensics unknown;

(2)  Known and evidentiary specimens and samples from crime scenes or criminal investigations;

(3)  Missing or unidentified persons;

(4)  Persons required to provide specimens, samples, or print impressions under this chapter;

(5)  Legally obtained samples; and

(6)  Anonymous DNA records used for training, research, statistical analysis of populations, quality assurance, or quality control.

(b)  The designated entity shall include files as necessary to implement this chapter.

(c)  Nothing in this section shall be construed as requiring the designated entity to provide specimens or samples for quality control or other purposes to those who request specimens or samples.

(d)  Samples, specimens, or profiles to be submitted for the state DNA database and data bank identification program shall include information as required by the department for ensuring search capabilities and compliance with National DNA Index System standards. [L 2005, c 112, pt of §1]



§844D-31 - Offenders subject to collection.

PART III.  OFFENDERS SUBJECT TO COLLECTION OF SPECIMENS OR SAMPLES, OR PRINT IMPRESSIONS

§844D-31  Offenders subject to collection.  (a)  Any person, except for any juvenile, who is convicted of, or pleads guilty or no contest to, any felony offense, even if the plea is deferred, or is found not guilty by reason of insanity of any felony offense, shall provide buccal swab samples and print impressions of each hand, and, if required by the collecting agency's rules or internal regulations, blood specimens, required for law enforcement identification analysis.

(b)  Testing pursuant to this section shall begin immediately for all persons who have been convicted of murder in any degree or any felony offense defined in chapter 846E and all persons convicted of any felony offense who are confined in a correctional facility or other detention facility, including private correctional facilities, but shall not begin for other persons until thirty days after statewide publication of notice by the attorney general pursuant to section 1-28.5.

(c)  The attorney general's notice, pursuant to subsection (b), may be provided in stages, beginning with notice of the beginning of testing of all persons not already mandated to be tested by subsection (b) who have been convicted of a class A felony, then notice of the beginning of testing of all persons not already mandated to be tested by subsection (b) who have been convicted of a class B felony, and finally notice of the beginning of testing of all persons not already mandated to be tested by subsection (b) who have been convicted of a class C felony.

(d)  Nothing in this section shall be construed as prohibiting collection and analysis of specimens, samples, or print impressions as a condition of a plea for a non-qualifying offense. [L 2005, c 112, pt of §1; am L 2006, c 144, §1]



§844D-32 - Application to all qualifying persons.

[§844D-32]  Application to all qualifying persons.  (a)  The provisions of this chapter, including the requirement that all specimens, samples, and print impressions shall be provided as soon as administratively practicable shall apply to all qualifying persons regardless of sentence imposed, including any sentence of life without the possibility of parole, or any life or indeterminate term, or any other disposition rendered in the case of an adult.

(b)  The provisions of this chapter, including the requirement that all specimens, samples, and print impressions be provided as soon as administratively practicable by qualified persons as described in this section shall apply regardless of placement or confinement in any mental hospital or other public or private treatment facility.

(c)  The provisions of this chapter are mandatory and apply whether or not the court advises a person that the person must provide the data bank and database specimens, samples, and print impressions as a condition of probation, parole, or any plea of guilty, no contest, or not guilty by reason of insanity, or any admission to any of the offenses described in subsection (a). [L 2005, c 112, pt of §1]



§844D-33 - Notification by prosecutor and inquiry by court.

[§844D-33]  Notification by prosecutor and inquiry by court.  (a)  If at any stage of court proceedings the prosecutor determines that the specimens, samples, or print impressions required by this chapter have not already been taken from any person required to give specimens, samples, or print impressions by this chapter, the prosecutor shall notify the court orally on the record, or in writing, and request that the court order collection of the specimens, samples, or print impressions required by law.  However, a failure by the prosecutor or any other law enforcement agency to notify the court shall not relieve a person of the obligation to provide specimens, samples, or print impressions pursuant to this chapter.

(b)  Prior to final disposition or sentencing in a case, the court shall inquire and verify that the specimens, samples, or print impressions required by this chapter have been obtained and that this fact is included in the judgment.  The judgment issued by the court shall indicate that the court has ordered the person to comply with the requirements of this chapter and that the person shall be included in the state DNA database and data bank identification program and be subject to this chapter.  However, failure by the court to enter these facts in the judgment shall not invalidate a plea, conviction, or disposition, or otherwise relieve a person from the requirements of this chapter. [L 2005, c 112, pt of §1]



§844D-34 - Collection from persons confined or in custody after conviction or adjudication.

[§844D-34]  Collection from persons confined or in custody after conviction or adjudication.  A person, except for any juvenile, shall provide buccal swab samples and print impressions and, if required by the collecting agency's rules or internal regulations, blood specimens, immediately at intake, or during the prison reception center process, or as soon as administratively practicable at the appropriate custodial or receiving institution or program if:

(1)  The person is imprisoned or confined or placed in a state correctional facility, a county correctional facility, the department of public safety, a residential treatment program, or any state, county, private, or other facility after a conviction of any felony offense;

(2)  The person has a record of any past or present conviction of a qualifying offense described in section 844D-31 or has a record of any past or present conviction or adjudication in any other court, including any state, federal, or military court, of any offense, that, if committed or attempted in this State, would have been punishable as an offense described in section 844D-31; and

(3)  The person's blood specimens or buccal swab samples, and print impressions authorized by this chapter are not in the possession of the department or have not been recorded as part of the state DNA database and data bank identification program. [L 2005, c 112, pt of §1]



§844D-35 - Collection from persons on probation, parole, or other release.

[§844D-35]  Collection from persons on probation, parole, or other release.  (a)  A person, except for any juvenile, shall provide buccal swab samples and print impressions and, if required pursuant to this chapter, blood specimens if:

(1)  The person is on probation or parole for any felony offense, whether or not that crime or offense is one set forth in section 844D-31(a);

(2)  The person has a record of any past or present conviction of a qualifying offense described in section 844D-31 or has a record of any past or present conviction or adjudication in any other court, including any state, federal, or military court, of any offense that, if committed or attempted in this State, would have been punishable as an offense described in section 844D-31; and

(3)  The person's blood specimens or buccal swab samples, and print impressions authorized by this chapter are not in the possession of the department or have not been recorded as part of the state DNA database and data bank identification program.

(b)  The person shall have any required specimens, samples, or print impressions collected within twenty working days of being notified by the court, or a law enforcement agency or other entity authorized by the department.  The specimens, samples, or print impressions shall be collected in accordance with section 844D-21 at a correctional facility or a state, county, private, or other facility designated for this collection. [L 2005, c 112, pt of §1]



§844D-36 - Collection from parole violators and others returned to custody.

[§844D-36]  Collection from parole violators and others returned to custody.  A person, except for any juvenile, shall provide buccal swab samples and print impressions and, if required by the collecting agency's rules or internal regulations, blood specimens or other biological samples, at a state correctional or other receiving institution, if:

(1)  The person has been released on parole, furlough, or other release for any offense or crime, whether or not set forth in section 844D‑31, and is returned to a state correctional or other institution for a violation of a condition of the person's parole, furlough, or other release, or for any other reason;

(2)  The person has a record of any past or present conviction of a qualifying offense described in section 844D‑31 or has a record of any past or present conviction or adjudication in any other court, including any state, federal, or military court, of any offense that, if committed or attempted in this State, would have been punishable as an offense described in section 844D‑31; and

(3)  The person's blood specimens or buccal swab samples, and print impressions authorized by this chapter are not in the possession of the department's DNA laboratory or have not been recorded as part of the state DNA database and data bank identification program. [L 2005, c 112, pt of §1]



§844D-37 - Collection from persons accepted into Hawaii from other jurisdictions.

[§844D-37]  Collection from persons accepted into Hawaii from other jurisdictions.  (a)  When an offender from another state is accepted into this State under any interstate compact, or under any other reciprocal agreement with any county, state, or federal agency, or any other provision of law, whether or not the offender is confined or released, the acceptance shall be conditional on the offender providing blood specimens, buccal swab samples, or print impressions pursuant to this chapter, if the offender has a record of any past or present conviction or adjudication in Hawaii of a qualifying offense described in section 844D-31 or has a record of any past or present conviction or adjudication or had a disposition rendered in any other court, including any state, federal, or military court, of any offense that, if committed or attempted in this State, would have been punishable as an offense described in section 844D-31.

(b)  If the person is not confined, the specimens, samples, or print impressions required by this chapter shall be provided within twenty working days after the person reports to the supervising agent or within five calendar days of notice to the person, whichever occurs first.  The person shall report to a correctional facility in the county where the person resides or temporarily is located to have the specimens, samples, or print impressions collected pursuant to this chapter.  The specimens, samples, or print impressions shall be collected in accordance with this chapter.

(c)  If the person is confined, the person shall provide the blood specimens, buccal swab samples, or print impressions required by this chapter as soon as practicable after the person's receipt in a state, county, private, or other designated facility. [L 2005, c 112, pt of §1]



§844D-38 - Collection of replacement specimen found spoiled or unusable.

[§844D-38]  Collection of replacement specimen found spoiled or unusable.  Whenever the department notifies the department of public safety or any other law enforcement agency that a biological specimen, sample, or print impression is not usable for any reason, the person who provided the original specimen, sample, or print impression shall submit to collection of additional specimens, samples, or print impressions.  The department of public safety or other responsible law enforcement agency shall collect additional specimens, samples, or print impressions from these persons as necessary to fulfill the requirements of this chapter, and transmit these specimens, samples, or print impressions to the department. [L 2005, c 112, pt of §1]



§844D-39 - Collection of specimen from sex offense registrants.

[§844D-39]  Collection of specimen from sex offense registrants.  (a)  If a person, except for any juvenile, is convicted of, pleads guilty or no contest to, or is found not guilty by reason of insanity of any of the offenses requiring registration pursuant to chapter 846E, and has given a blood specimen or other biological sample or samples to law enforcement for any purpose, the department is authorized to analyze, or direct a designated entity to analyze, the blood specimen and other biological sample or samples for forensic identification markers, including DNA markers, and to include the DNA and forensic identification profiles from these specimens and samples in the state DNA database and data bank identification program.

(b)  This section applies whether or not the blood specimen or other biological sample originally was collected from a sexual offender pursuant to the State's DNA and forensic identification database and data bank program, and whether or not the crime committed predated the enactment of the State's DNA and forensic identification database and data bank program, or any amendments thereto.  This section does not relieve a person convicted of a crime described in section 844D‑31(a), or otherwise subject to this chapter, from the requirement to give buccal swab samples and print impressions and, if required by the collecting agency's rules or internal regulations, any blood specimens for the state DNA database and data bank identification program as described in this chapter. [L 2005, c 112, pt of §1]



§844D-40 - Collection of specimens from persons required to register under chapter 846E who have not yet provided samples.

[§844D-40]  Collection of specimens from persons required to register under chapter 846E who have not yet provided samples.  (a)  Any person who is required to register under chapter 846E who has not provided the specimens, samples, or print impressions described in this chapter for any reason, including the release of the person prior to the enactment of the state DNA database and data bank identification program, an oversight or error, or because of the transfer of the person from another state, the person shall give specimens, samples, or print impressions as described in this chapter for inclusion in the state DNA database and data bank identification program.

(b)  At the time the person registers or updates the person's registration, the person shall receive an appointment designating a time and place for the collection of the specimens, samples, or print impressions described in this chapter, if the person has not already complied with this chapter.

(c)  As specified in the appointment, the person shall report to a correctional facility in the county where the person resides or is temporarily located, to have specimens, samples, or print impressions collected pursuant to this chapter or other facility approved by the department for this collection.  The specimens, samples, or print impressions shall be collected in accordance with this chapter.

(d)  If, prior to the time of the required registration update, a person is notified by the department, a probation or parole officer, other law enforcement officer, or officer of the court that the person is subject to this chapter, then the person shall at a correctional facility or other facility approved by the department for this collection, provide the specimens, samples, or print impressions required by this chapter within ten calendar days of the notification. [L 2005, c 112, pt of §1]



§844D-41 - Retroactive application.

[§844D-41]  Retroactive application.  Sections 844D-31, 844D-33, and 844D-34 to 844D-37 shall have retroactive application.  Collection shall occur pursuant to sections 844D-34 to 844D-38 regardless of when the crime charged or committed became a qualifying offense pursuant to this chapter, and regardless of when the person was convicted of the qualifying offense described in section 844D-31(a) or a similar crime under the laws of the United States or any other state, or pursuant to the United States Code of Military Justice, for commission of a qualifying offense described in section 844D-31(a) or a similar crime under the laws of the United States or any other state. [L 2005, c 112, pt of §1]



§844D-51 - Analysis of crime scene samples.

PART IV.  CRIME SCENE AND RELATED EVIDENCE;

COMPARISON AGAINST FORENSIC IDENTIFICATION DATA

[§844D-51]  Analysis of crime scene samples.  The following entities are authorized to analyze crime scene samples and other samples of known and unknown origin and to compare and check the forensic identification profiles, including DNA profiles, of these samples against available DNA and forensic identification data banks and databases to establish identity and origin of samples for identification purposes:

(1)  Laboratories that are accredited by the American Society of Crime Laboratory Directors/Laboratory Accreditation Board, accredited by any certifying body approved by the Director of the FBI, or accredited by the successor to the Laboratory Accreditation Board;

(2)  Any law enforcement crime laboratory designated by the department that is accredited by the American Society of Crime Laboratory Directors/Laboratory Accreditation Board, accredited by any certifying body approved by the Director of the FBI, or accredited by the successor to the Laboratory Accreditation Board; and

(3)  Any other entity designated by the department by rule. [L 2005, c 112, pt of §1]



§844D-52 - Anonymous analysis of specimens and samples.

[§844D-52]  Anonymous analysis of specimens and samples.  Laboratories, including law enforcement laboratories, that are accredited by [the] American Society of Crime Laboratory Directors/Laboratory Accreditation Board or any certifying body approved by the Director of the FBI who contract with the department may perform anonymous analysis of specimens and samples for forensic identification as provided in this chapter. [L 2005, c 112, pt of §1]



§844D-53 - Analysis of forensic identification profiles.

[§844D-53]  Analysis of forensic identification profiles.  A biological sample obtained from a suspect in a criminal investigation for the commission of any crime may be analyzed for forensic identification profiles, including DNA profiles, by any private or law enforcement crime laboratory accredited by the American Society of Crime Laboratory Directors/Laboratory Accreditation Board or any certifying body approved by the  Director of the FBI and then compared by the department, in and between, as many cases and investigations as necessary, and searched against the forensic identification profiles, including DNA profiles, stored in the files of the state DNA database or data bank identification program or any available data banks or databases as part of the state DNA database and data bank identification program.  The law enforcement investigating agency submitting a specimen, sample, or print impression to the department or law enforcement crime laboratory pursuant to this section shall inform the department within two years whether the person remains a suspect in a criminal investigation.  Upon written notification from a law enforcement agency that a person is no longer a suspect in a criminal investigation, the department shall remove the suspect sample from its data bank files.  However, any identification, warrant, arrest, or prosecution based upon a data bank or database match shall not be invalidated or dismissed due to a failure to purge or a delay in purging records. [L 2005, c 112, pt of §1]



§844D-54 - Laboratories contributing DNA profiles to be accredited.

[§844D-54]  Laboratories contributing DNA profiles to be accredited.  All laboratories contributing DNA profiles for inclusion in the state DNA data bank and database shall be accredited by the American Society of Crime Laboratory Directors/Laboratory Accreditation Board or any certifying body approved by the Director of the FBI.  Additionally, each laboratory shall submit to the department for review the annual report required by the American Society of Crime Laboratory Directors/Laboratory Accreditation Board or any certifying body approved by the Director of the FBI that documents the laboratory's adherence to American Society of Crime Laboratory Directors/Laboratory Accreditation Board standards or the standards of any certifying body approved by the Director of the FBI.  The requirements of this section do not preclude DNA profiles developed in Hawaii from being searched in a national DNA database or data bank such as the FBI's Combined DNA Index System. [L 2005, c 112, pt of §1]



§844D-55 - Other law enforcement DNA laboratories.

[§844D-55]  Other law enforcement DNA laboratories.  Nothing in this chapter shall preclude other law enforcement DNA laboratories from maintaining local forensic databases and data banks or performing forensic identification analyses, including DNA profiling, independent from the state DNA database and data bank identification program. [L 2005, c 112, pt of §1]



§844D-56 - Limitations not cause for dismissal.

[§844D-56]  Limitations not cause for dismissal.  The limitation on the types of offenses set forth in section 844D‑31(a) that are subject to the collection and testing procedures of this chapter is for the purpose of facilitating the administration of this chapter by the department and shall not be considered cause for dismissing an investigation or prosecution or reversing a verdict or a disposition. [L 2005, c 112, pt of §1]



§844D-57 - No invalidation based on erroneous placement or retention of specimens, samples, or print impressions.

[§844D-57]  No invalidation based on erroneous placement or retention of specimens, samples, or print impressions.  The detention, arrest, wardship, adjudication, or conviction of a person based upon a data bank match or database information is not invalidated if it is determined that the specimens, samples, or print impressions were obtained or placed or retained in a data bank or database by mistake. [L 2005, c 112, pt of §1]



§844D-61 - Blood specimens, buccal swab samples, and print impressions shall be forwarded promptly to the department.

PART V.  SAMPLE AND SPECIMEN COLLECTION PARAPHERNALIA AND INSTRUCTIONS; CIVIL OR CRIMINAL LIABILITY

FOR COLLECTION; AND DATA ENTRY

[§844D-61]  Blood specimens, buccal swab samples, and print impressions shall be forwarded promptly to the department.  The director of public safety, the chief of police, or the administrator of the correctional facility, jail, or other facility at which the blood specimens, buccal swab samples, or print impressions were collected shall cause these specimens, samples, and print impressions to be forwarded promptly to the department.  The specimens, samples, and print impressions shall be collected by a person using a department-approved collection kit and in accordance with the requirements and procedures set forth in section 844D-62. [L 2005, c 112, pt of §1]



§844D-62 - Procedures for the collection and forwarding of samples.

§844D-62  Procedures for the collection and forwarding of samples.  (a)  The department of the attorney general shall provide all blood specimen collectors, buccal swab sample collectors, mailing envelopes, labels, and instructions for the collection of the blood specimens, buccal swab samples, and print impressions.  The specimens, samples, and print impressions shall thereafter be forwarded to the department.

(b)  Whenever withdrawal of blood is required by this chapter or by the collecting agency's rules or internal regulations, the withdrawal of blood shall be performed in a medically approved manner.  Only health care providers trained and certified to draw blood may withdraw the blood specimens for the purposes of this chapter.

(c)  Buccal swab samples may be procured by law enforcement or corrections personnel or other individuals trained to assist in buccal swab collection.

(d)  Print impressions taken at the time of the collection of samples or specimens shall be placed on the samples and specimens container and forms as directed by the department.  The samples, specimens, and forms shall be forwarded to and maintained by the department.

(e)  The law enforcement or custodial agency collecting specimens, samples, or print impressions is responsible for confirming that the person qualifies for entry into the state DNA database and data bank identification program prior to collecting the specimens, samples, or print impressions pursuant to this chapter.

(f)  The department is responsible for establishing procedures for entering data bank and database information. [L 2005, c 112, pt of §1; am L 2006, c 144, §2]



§844D-63 - Limitations on civil and criminal liability.

[§844D-63]  Limitations on civil and criminal liability.  (a)  Persons authorized to draw blood or obtain samples or print impressions under this chapter for the data bank or database shall not be civilly or criminally liable either for withdrawing blood when done in accordance with medically accepted procedures, or for obtaining buccal swab samples by scraping inner cheek cells of the mouth, or print impressions when performed in accordance with standard professional practices.

(b)  There shall be no civil or criminal cause of action against any law enforcement agency or the department, or any employee thereof, for a mistake in confirming a person's or sample's qualifying status for inclusion within the database or data bank or in placing an entry in a data bank or a database.

(c)  The failure of the department or local law enforcement to comply with this chapter shall not invalidate an arrest, plea, conviction, or disposition. [L 2005, c 112, pt of §1]



§844D-64 - Processing of offender specimens.

[§844D-64]  Processing of offender specimens.  (a)  To ensure expeditious and economical processing of offender specimens and samples for inclusion in the FBI's Combined DNA Index System and the state DNA database and data bank identification program, the department is authorized to contract with other laboratories, whether public or private, including law enforcement laboratories, that have the capability of fully analyzing offender specimens or samples within sixty days of receipt, for the anonymous forensic identification testing of specimens and samples as provided in this chapter and in accordance with the quality assurance requirement established by the FBI for its Combined DNA Index System.

(b)  Contingent upon the availability of sufficient funds, the department shall immediately contract with other laboratories, whether public or private, including law enforcement laboratories, for the anonymous forensic identification testing of offender reference specimens or samples and any arrestee reference specimens or samples collected pursuant to section 844D-31(a), as provided in subsection (a) of this section and in accordance with the quality assurance requirements established by the FBI for its Combined DNA Index System for any specimens or samples that are not fully analyzed and uploaded into the Combined DNA Index System database within six months of the receipt of the reference specimens or samples by the department. [L 2005, c 112, pt of §1]



§844D-71 - Expungement of DNA information from state DNA database and data bank identification program.

PART VI.  REQUEST FOR EXPUNGEMENT OF INFORMATION; PROCEDURE

[§844D-71]  Expungement of DNA information from state DNA database and data bank identification program.  (a)  A person whose DNA profile has been included in the state DNA database and data bank identification program pursuant to this chapter shall have the person's DNA specimen and sample destroyed and searchable database profile expunged from the program pursuant to section 844D-72 if:

(1)  The person has no past or present offense which qualifies that person for inclusion within the state DNA database and data bank identification program; and

(2)  There otherwise is no legal basis for retaining the specimen or sample or searchable profile.

(b)  A person requesting expungement of their DNA specimen, sample, and profile:

(1)  May make a written request to have the person's specimen and sample destroyed and searchable database profile expunged from the state DNA database and data bank identification program if the underlying conviction or disposition serving as the basis for including the DNA profile has been reversed and the case dismissed; and

(2)  Shall send a copy of the person's request to the trial court of the circuit that entered the conviction or rendered disposition in the case, to the department, and to the prosecuting attorney of the county in which the person was convicted or adjudicated, with proof of service on all parties.

(c)  A court considering a request for expungement made pursuant to this section, shall grant the request by order pursuant to section 844D-72(a) if the criteria for expungement under subsection (a) are met. [L 2005, c 112, pt of §1]



§844D-72 - Destruction of samples and expungement of searchable DNA database profile.

[§844D-72]  Destruction of samples and expungement of searchable DNA database profile.  (a)  Except as provided below, the department shall destroy the sample and expunge the searchable DNA database profile pertaining to the person who has no present or past qualifying offense of record upon receipt of a court order that verifies the applicant has made the necessary showing at a noticed hearing, and that includes all of the following:

(1)  The written request for expungement pursuant to section 844D‑71;

(2)  A certified copy of the court order reversing and dismissing the conviction or case, or a letter from the prosecuting attorney certifying that the underlying conviction has been reversed and the case dismissed;

(3)  A finding that written notice has been provided to the prosecuting attorney and the department of the request for expungement; and

(4)  A court order verifying that no retrial or appeal of the case is pending, that it has been at least one hundred eighty days since the defendant or minor has notified the prosecuting attorney and the department of the expungement request, and that the court has not received an objection from the department or the prosecuting attorney.

(b)  Upon receipt of the order of the court pursuant to subsection (a), the department shall destroy any specimen or sample collected from the person and any searchable DNA database profile pertaining to the person, unless the department determines that the person is subject to the provisions of this chapter because of a past qualifying offense of record or is, or has otherwise become, obligated to submit a blood specimen or buccal swab as a result of a separate conviction, or finding of guilty or not guilty by reason of insanity for an offense described in section 844D‑31, or as a condition of a plea.

(c)  The department is not required to destroy an autoradiograph or other item obtained from a blood specimen if evidence relating to another person subject to the provisions of this chapter would thereby be destroyed.

(d)  Any identification, warrant, probable cause to arrest, or arrest based upon a data bank match shall not be invalidated due to a failure to expunge or a delay in expunging records.

(e)  Notwithstanding any other provision of law, the designated entity is not required to expunge DNA profile or forensic identification information or destroy or return specimens, samples, or print impressions taken pursuant to this section based on a termination of a person's duty to register pursuant to chapter 846E. [L 2005, c 112, pt of §1]



§844D-73 - No authorization to relieve a person of administrative duty to provide specimens, samples, or print impressions.

[§844D-73]  No authorization to relieve a person of administrative duty to provide specimens, samples, or print impressions.  Notwithstanding any other provision of law, a judge is not authorized to relieve a person of the separate administrative duty to provide specimens, samples, or print impressions required by this chapter if a person was found not guilty by reason of insanity or pleads no contest to a qualifying offense as defined in section 844D-31 or is given a deferred acceptance of plea under chapter 853. [L 2005, c 112, pt of §1]



§844D-74 - Not a basis for invalidation of identification or suppression of identification evidence.

[§844D-74]  Not a basis for invalidation of identification or suppression of identification evidence.  Nothing in this part shall be construed to invalidate an otherwise valid identification of a person by means of DNA testing or to provide the basis for a suppression of otherwise admissible evidence related to identification of a person based on DNA testing. [L 2005, c 112, pt of §1]



§844D-81 - Exemption of specimen from disclosure.

PART VII.  EXEMPTION OF SPECIMEN FROM DISCLOSURE;

CONFIDENTIALITY

[§844D-81]  Exemption of specimen from disclosure.  (a)  All DNA and forensic identification profiles and other identification information retained by the department pursuant to this chapter shall be exempt from any law requiring disclosure of information to the public and are confidential except as otherwise provided in this chapter.

(b)  All evidence and forensic samples containing biological material retained by the department or other state or local law enforcement agency are exempt from any law requiring disclosure of information to the public or the return of biological specimens, samples, or print impressions. [L 2005, c 112, pt of §1]



§844D-82 - Confidentiality.

[§844D-82]  Confidentiality.  (a)  Non-DNA forensic identification information may be filed with the other computerized data bank or database systems maintained by the department.

(b)  The DNA and other forensic identification information retained by the department pursuant to this chapter shall not be included in the state summary criminal history information.  However, nothing in this chapter precludes law enforcement personnel from entering into a person's criminal history information or offender file maintained by the department, the fact that the specimens, samples, or print impressions required by this chapter have or have not been collected from that person.

(c)  The fact that the specimens, samples, or print impressions required by this chapter have been received by the department shall be included in the state summary criminal history information as soon as administratively practicable.

(d)  The print impressions of each hand shall be filed and maintained by the department of the attorney general, and may be included in the state summary criminal history information.

(e)  DNA samples, DNA profiles, and other forensic identification information shall be released only to law enforcement agencies, including but not limited to the department of the attorney general, parole officers of the department of public safety, hearing officers of the parole authority, probation officers, the department, and prosecuting attorneys' offices, unless otherwise specifically authorized [by] this chapter.

(f)  Dissemination of DNA specimens, samples, and DNA profiles, and other forensic identification information to law enforcement agencies and prosecutors outside this State shall be performed in conformity with the provisions of this chapter.

(g)  A defendant's DNA and other forensic identification information developed pursuant to this chapter shall be available to the person's defense counsel upon court order.

(h)  Except as provided in subsection (g) and to protect the confidentiality and privacy of state DNA database and data bank identification program information, the department and DNA laboratories shall not otherwise be compelled in a criminal or civil proceeding to provide any DNA profile or database or data bank information, or information on its computer database program software or structures to any person or party seeking such records or information whether by subpoena or discovery, or other procedural device or inquiry. [L 2005, c 112, pt of §1]



§844D-83 - Knowing use or disclosure by department employee of forensic identification information for other than criminal identification or exclusion purposes.

[§844D-83]  Knowing use or disclosure by department employee of forensic identification information for other than criminal identification or exclusion purposes.  (a)  If any employee of the department knowingly uses an offender specimen, sample, or DNA profile collected pursuant to this chapter for other than criminal identification or exclusion purposes, or knowingly discloses DNA or other forensic identification information developed pursuant to this section to an unauthorized individual or agency for other than criminal identification or exclusion purposes or for other than the identification of missing persons, in violation of this chapter, the department shall be liable in civil damages to the donor of the DNA identification information in the amount of $5,000 for each violation, plus attorney's fees and costs.  In the event of multiple violations, total damages shall not exceed $50,000 plus attorney's fees and costs.

(b)  Notwithstanding any other law to the contrary, this section shall provide the sole and exclusive remedy against the department and its employees available to the donor of the DNA.  The department's employee disclosing DNA identification information in violation of this chapter shall be absolutely immune from civil liability under any other law. [L 2005, c 112, pt of §1]



§844D-84 - When disclosure is not a violation.

[§844D-84]  When disclosure is not a violation.  (a)  It is not a violation of this chapter for a law enforcement agency, in its discretion, to publicly disclose the fact of a DNA profile match, or the name of the person identified by the DNA match when this match is the basis of law enforcement's investigation, arrest, or prosecution of a particular person, or the identification of a missing or abducted person.

(b)  It is not a violation of this chapter to furnish DNA or other forensic identification information of the defendant to the person's defense counsel for criminal defense purposes in compliance with discovery.

(c)  It is not a violation of this chapter for law enforcement to release DNA and other forensic identification information developed pursuant to this chapter to a jury or grand jury, or in a document filed with a court or administrative agency, or as part of a judicial or administrative proceeding, or for this information to become part of the public transcript or record of proceedings when, in the discretion of law enforcement, disclosure is necessary because the DNA information pertains to the basis for law enforcement's identification, arrest, investigation, prosecution, or exclusion of a particular person related to the case.

(d)  It is not a violation of this chapter to include information obtained from a file in a transcript or record of a judicial proceeding, or in any other public record when the inclusion of the information in the public record is authorized by a court, statute, or decisional law.

(e)  It is not a violation of this chapter for the department, or an organization retained as an agent of the department, or a local public laboratory to use anonymous records or criminal history information obtained pursuant to this chapter for training, research, statistical analysis of populations, or quality assurance or quality control. [L 2005, c 112, pt of §1]



§844D-85 - Confidentiality of computer software and database structures.

[§844D-85]  Confidentiality of computer software and database structures.  To maintain the computer system security of the state DNA database and data bank identification program, the computer software and database structures used by the DNA laboratory of the department to implement this chapter are confidential. [L 2005, c 112, pt of §1]



§844D-91 - Department permitted to share data, information, and samples.

PART VIII.  DATA SHARING; POPULATION DATABASE OR DATA BANK INFORMATION; PROTOCOL, QUALITY CONTROL OR METHODOLOGY;

SAMPLE SHARING; LOCAL DNA LABORATORIES; DISPOSAL

[§844D-91]  Department permitted to share data, information, and samples.  (a)  Nothing in this chapter shall prohibit the department from sharing or disseminating state DNA database and data bank identification program information or any analytical data and results generated for program purposes, or protocol and forensic DNA analysis methods and quality assurance or quality control procedures with any of the following:

(1)  Federal, state, or local law enforcement agencies;

(2)  Crime laboratories, whether public or private, that serve federal, state, and local law enforcement agencies that have been approved by the department;

(3)  The attorney general's office of any state;

(4)  Any state or federally authorized auditing agent or board that inspects or reviews the work of the department:

(A)  To ensure that the department meets American Society of Crime Laboratory Directors/Laboratory Accreditation Board and FBI standards for accreditation and quality assurance standards necessary under this chapter; and

(B)  To allow the State to participate in the FBI's Combined DNA Index System and other national or international crime-solving networks; or

(5)  Any third party that the department deems necessary to assist the department's crime laboratory with statistical analyses of the population database or to assist in the recovery or identification of human remains for humanitarian purposes, including identification of missing persons.

(b)  The population databases and data banks of the department may be made available to and searched by the FBI and any other agency participating in the FBI's Combined DNA Index System or any other national or international law enforcement database or data bank system.

(c)  The department may provide portions of biological samples, including blood specimens, saliva samples, and buccal swab samples collected pursuant to this chapter to local public law enforcement DNA laboratories for identification purposes; provided that the privacy provisions of this chapter are followed by the local public law enforcement laboratory and if each of the following conditions is met:

(1)  The procedures used by the local public DNA laboratory for the handling of specimens and samples and the disclosure of results are the same as those established by the department pursuant to this chapter;

(2)  The methodologies and procedures used by the local public DNA laboratory for DNA or forensic identification analysis are compatible with those used by the department, or otherwise are determined by the department to be valid and appropriate for identification purposes;

(3)  Only tests of value to law enforcement for identification purposes are performed and a copy of the results of the analysis are sent to the department;

(4)  All provisions of this chapter concerning privacy and security are followed; and

(5)  The local public law enforcement DNA laboratory assumes all costs of securing the specimens and samples and provides appropriate tubes, labels, and materials necessary to secure the specimens and samples. [L 2005, c 112, pt of §1]



§844D-92 - Local DNA laboratories.

[§844D-92]  Local DNA laboratories.  Any local DNA laboratory that produces DNA profiles of known reference samples for inclusion within the permanent files of the state DNA database and data bank identification program shall follow the instructions of the department for production of DNA profiles. [L 2005, c 112, pt of §1]



§844D-93 - Disposal of unused and expired specimens.

[§844D-93]  Disposal of unused and expired specimens.  The department is authorized to dispose of unused specimens and samples, unused portions of specimens and samples, and expired specimens and samples in the normal course of business and in compliance with part XI of this chapter and in a reasonable manner as long as the disposal method is designed to protect the identity and origin of specimens and samples from disclosure to third persons who are not a part of law enforcement. [L 2005, c 112, pt of §1]



§844D-101 - Law enforcement officer powers under other laws not affected.

PART IX.  POWERS NOT AFFECTED

[§844D-101]  Law enforcement officer powers under other laws not affected.  Nothing in this chapter shall limit or abrogate any existing authority of law enforcement officers to take, maintain, store, and use DNA or forensic identification markers, blood specimens, buccal swab samples, saliva samples, or print impressions for identification purposes. [L 2005, c 112, pt of §1]



§844D-102 - Authority under other laws not affected.

[§844D-102]  Authority under other laws not affected.  (a)  Nothing in this chapter shall be construed to restrict the authority of local law enforcement to maintain its own DNA-related databases or data banks, or to restrict the department with respect to data banks and databases created by other statutory authority, including but not limited to databases related to fingerprints, firearms and other weapons, child abuse, domestic violence deaths, child deaths, driving offenses, missing persons, sex offender registration, and criminal justice statistics.

(b)  Nothing in this chapter shall be construed to limit the authority of the medical examiner of the city and county of Honolulu or county coroners or their agents, in the course of their scientific investigation, to use genetic and DNA technology to inquire into and determine the circumstances, manner, and cause of death, or to employ or use outside laboratories, hospitals, or research institutions that use genetic and DNA technology. [L 2005, c 112, pt of §1]



§844D-111 - Refusal or failure to provide specimen for forensic identification.

PART X.  CRIMES

§844D-111  Refusal or failure to provide specimen for forensic identification.  (a)  A person commits the offense of refusal or failure to provide specimen for forensic identification if the person is required by this chapter to provide any blood specimens, buccal swab samples, or print impressions and intentionally or knowingly refuses or fails to provide any of the required blood specimens, buccal swab samples, or print impressions after the person has received written notice from the department, the department of public safety, any law enforcement personnel, or officer of the court that the person is required to provide each and every one of the blood specimens, buccal swab samples, and print impressions required by this chapter.

(b)  Any person who negligently or recklessly fails to comply with this section shall be guilty of a misdemeanor. [L 2005, c 112, pt of §1; am L 2006, c 144, §3]



§844D-112 - Fraudulent use or manipulation of biometric sample or information.

[§844D-112]  Fraudulent use or manipulation of biometric sample or information.  (a)  A person commits the offense of fraudulent use or manipulation of biometric sample or information if the person is required to submit a specimen sample or print impression pursuant to this chapter and intentionally or knowingly:

(1)  Facilitates the collection of a wrongfully attributed blood specimen, buccal swab sample, or print impression, with the intent that a government agent or employee be deceived as to the origin of a DNA profile or as to any identification information associated with a specimen, sample, or print impression required for submission pursuant to this chapter; or

(2)  Tampers with any specimen, sample, print, or the collection container for any specimen or sample, with the intent that any government agent or employee be deceived as to the identity of the person to whom the specimen, sample, or print relates.

(b)  Fraudulent use or manipulation of biometric sample or information is a class C felony. [L 2005, c 112, pt of §1]



§844D-113 - Unauthorized disclosure of DNA sample or profile.

[§844D-113]  Unauthorized disclosure of DNA sample or profile.  (a)  A person commits the offense of unauthorized disclosure of DNA sample or profile if the person intentionally or knowingly, in violation of this chapter:

(1)  Uses an offender sample or DNA profile for other than criminal identification or exclusion purposes; or

(2)  Discloses DNA or other forensic identification information developed pursuant to this section to an unauthorized individual or agency, for other than criminal identification or exclusion.

(b)  Unauthorized disclosure of DNA sample or profile purposes is a misdemeanor. [L 2005, c 112, pt of §1]



§844D-114 - Use of DNA sample or profile for financial gain.

[§844D-114]  Use of DNA sample or profile for financial gain.  (a)  A person commits the offense of use of DNA sample or profile for financial gain if the person, for the purpose of financial gain, intentionally or knowingly, in violation of this chapter:

(1)  Uses an offender sample or DNA profile for other than criminal identification or exclusion purposes; or

(2)  Discloses DNA or other forensic identification information developed pursuant to this chapter to an unauthorized individual or entity, for other than criminal identification or exclusion purposes.

(b)  Use of DNA sample or profile for financial gain is a misdemeanor for which, in addition to any other penalty provided by the penal code for a misdemeanor, a fine shall be imposed in an amount three times that of any financial gain received, or $10,000, whichever is greater. [L 2005, c 112, pt of §1]



§844D-121 - Petition for post-conviction DNA testing.

PART XI.  POST-CONVICTION DNA TESTING

§844D-121  Petition for post-conviction DNA testing.  Notwithstanding any other law or rule of court governing post-conviction relief to the contrary, a person who was convicted of and sentenced for a crime, or acquitted of a crime on the ground of physical or mental disease, disorder, or defect excluding responsibility, may file a motion, at any time, for DNA analysis of any evidence that:

(1)  Is in the custody or control of a police department, prosecuting attorney, laboratory, or court;

(2)  Is related to the investigation or prosecution that resulted in the judgment of conviction or of acquittal of a crime on the ground of physical or mental disease, disorder, or defect excluding responsibility; and

(3)  May contain biological evidence. [L 2005, c 112, pt of §1; am L 2006, c 144, §4]



§844D-122 - Proceedings.

[§844D-122]  Proceedings.  The court shall order the prosecuting attorney to answer a motion filed pursuant to section 844D-121 not later than thirty days after filing of the motion.  The court may thereafter deny the motion without hearing if the motion is patently frivolous because it is without a trace of support either in the record or in any materials submitted with the motion.  The court shall conduct a hearing on the motion within ninety days of its filing if the allegations in the motion, taken as true, establish grounds for relief under section 844D-123.  If the court sets the motion for hearing, the court shall order that all evidence in the custody or control of a police department, prosecuting attorney, laboratory, or court that could be subjected to DNA analysis be preserved during the pendency of the proceeding.  The intentional destruction of evidence after entry of the order shall constitute grounds for appropriate sanctions, including contempt of court under section 710-1077. [L 2005, c 112, pt of §1]



§844D-123 - Order for post-conviction DNA testing.

[§844D-123]  Order for post-conviction DNA testing.  (a)  The court shall order testing after a hearing if it finds that:

(1)  A reasonable probability exists that the defendant would not have been prosecuted or convicted if exculpatory results had been obtained through DNA analysis, even if the defendant later pled guilty or no contest;

(2)  Identity was or should have been an issue in the proceeding that led to the verdict or sentence;

(3)  The evidence sought to be analyzed has been identified with particularity and still exists in a condition that permits DNA analysis; provided that questions as to the chain of custody of the evidence shall not constitute grounds to deny the motion if the testing itself can establish the integrity of the evidence;

(4)  The evidence was not previously subjected to DNA analysis or was not subjected to analysis that can now resolve an issue not resolved by previous analysis; and

(5)  The application for testing is made for the purpose of demonstrating innocence and not to unreasonably delay the execution of sentence or administration of justice.

(b)  The court may order testing after a hearing if it finds that:

(1)  A reasonable probability exists that DNA analysis of the evidence will produce results that would have led to a more favorable verdict or sentence for the defendant had the results been available at the proceeding leading to the verdict or sentence, even if the defendant pled guilty or no contest;

(2)  The evidence sought to be analyzed has been identified with particularity and still exists in a condition that permits DNA analysis; provided that questions as to the chain of custody of the evidence shall not constitute grounds to deny the motion if the testing itself can establish the integrity of the evidence;

(3)  The evidence was not previously subjected to DNA testing or was not subject to testing that can now resolve an issue not resolved by previous testing; and

(4)  The application for testing is made for the purpose of demonstrating that the defendant was guilty of a lesser offense or eligible for a more lenient sentence and not to unreasonably delay the execution of sentence or administration of justice.

(c)  If evidence had previously been subjected to DNA analysis, by either the prosecution or defense, the court may order the prosecution or defense to provide each party and the court with access to the laboratory reports prepared in connection with the DNA analysis, as well as the underlying data and laboratory notes.  If DNA or other analysis of evidence was previously conducted by either the prosecution or defense without knowledge of the other party, all information relating to the testing shall be disclosed by the motion for analysis or response.  If the court orders DNA analysis under this section, the court shall order the production to each party and the court of any laboratory reports prepared in connection with the DNA analysis and, in its discretion, may order production of the underlying data and laboratory notes. [L 2005, c 112, pt of §1]



§844D-124 - Counsel.

[§844D-124]  Counsel.  (a)  The court may, at any time during proceedings under this part, appoint counsel for a defendant determined to be indigent pursuant to section 802-4.

(b)  If the defendant has filed pro se, upon a showing that DNA testing may be material to the defendant's claim of wrongful conviction, the court shall appoint counsel for the defendant.

(c)  The court, in its discretion, may refer pro se requests for DNA testing to qualified parties for further review, including but not limited to indigent defense organizations or clinical legal education programs, without appointing the parties as counsel at that time.

(d)  If the defendant has retained private pro bono counsel, including but not limited to counsel from a nonprofit organization that represents indigent persons, the court may, in its discretion, award reasonable attorney's fees and costs at the conclusion of the litigation. [L 2005, c 112, pt of §1]



§844D-125 - Discovery.

[§844D-125]  Discovery.  (a)  At any time after a petition has been filed under this part:

(1)  The court may order the State to locate and provide the defendant with any documents, notes, logs, or reports relating to items of physical evidence collected in connection with the case, or otherwise assist the defendant in locating items of biological evidence that the State contends have been lost or destroyed;

(2)  The court may order the State to take reasonable measures to locate biological evidence that may be in its custody, or to assist the defendant in locating evidence that may be in the custody of a public or private hospital, public or private laboratory, or other facility; or

(3)  If evidence had previously been subjected to DNA testing, the court may order production of laboratory reports prepared in connection with the DNA testing, as well as the underlying data, and the laboratory notes.

(b)  If any DNA or other biological evidence testing was previously conducted by either the prosecution or defense without knowledge of the other party, such testing shall be revealed in the motion for testing or response, if any.

(c)  If the court orders DNA testing in connection with a proceeding brought under this part, the court shall order the production of any laboratory reports prepared in connection with the DNA testing, and may in its discretion order production of the underlying data, bench notes, or other laboratory notes.

(d)  The results of any post-conviction DNA testing conducted under this part shall be disclosed to the prosecution, the defendant, and the court. [L 2005, c 112, pt of §1]



§844D-126 - Retention of biological evidence.

[§844D-126]  Retention of biological evidence.  (a)  All evidence in the custody or control of a police department, prosecuting attorney, laboratory, or court that is related to the investigation or prosecution of a case in which there has been a judgment of conviction and that may contain biological evidence that could be used for DNA analysis shall be retained at least until the later occurring of either:

(1)  The exhaustion of all appeals of the case to which the evidence is related; or

(2)  The completion of any sentence, including any term of probation or parole, imposed on the defendant in the case to which the evidence relates.

(b)  The attorney general shall establish procedures and protocols, which shall be uniform throughout the State, for the collection and preservation of evidence retained pursuant to this section. [L 2005, c 112, pt of §1]



§844D-127 - Choice of laboratory.

[§844D-127]  Choice of laboratory.  When the court grants a motion under section 844D-123, the evidence shall be analyzed at an independent laboratory meeting standards adopted pursuant to the DNA Identification Act of 1994 (42 U.S.C. 14131).  If the defendant and the prosecuting attorney cannot agree on a laboratory to perform the analysis, the court shall select the laboratory. [L 2005, c 112, pt of §1]



§844D-128 - Payment.

[§844D-128]  Payment.  Analysis ordered pursuant to section 844D-123(a) shall be paid for using funds from the DNA registry special fund established pursuant to section [706-603(3)].  The court may require payment for analysis ordered pursuant to section 844D-123(b) to be made by the defendant, the DNA registry special fund, or a combination thereof. [L 2005, c 112, pt of §1]



§844D-129 - Appeal.

[§844D-129]  Appeal.  In accordance with applicable rules of court, the defendant may appeal to the supreme court and intermediate court of appeals from an order denying a motion made pursuant to this part. [L 2005, c 112, pt of §1]



§844D-130 - Successive motions.

[§844D-130]  Successive motions.  (a)  If the defendant has filed a prior motion for DNA testing under this part or any other provision of law, the defendant may file, and the court shall adjudicate, a successive motion or motions under this part; provided that the defendant asserts new or different grounds for relief, including but not limited to factual, scientific, or legal arguments not previously presented, or the availability of more advanced DNA technology.

(b)  The court may also, in its discretion, adjudicate any successive motions if the interests of justice so require. [L 2005, c 112, pt of §1]



§844D-131 - Additional orders.

[§844D-131]  Additional orders.  (a)  The court may in its discretion make such other orders as may be appropriate.  This includes but is not limited to designating:

(1)  The type of DNA analysis to be used;

(2)  The testing procedures to be followed;

(3)  The preservation of some portion of the sample for replicating the testing;

(4)  Additional DNA testing, if the results of the initial testing are inconclusive or otherwise merit additional scientific analysis; and

(5)  The collection and DNA testing of elimination samples from third parties.

(b)  DNA profile information from biological samples taken from any person pursuant to a motion for post-conviction DNA testing shall be exempt from any law requiring disclosure of information to the public. [L 2005, c 112, pt of §1]



§844D-132 - Procedure after testing results are obtained.

[§844D-132]  Procedure after testing results are obtained.  (a)  If the results of the post-conviction DNA testing are favorable to the defendant, the court shall conduct a hearing pursuant to applicable law or court rule governing post-conviction proceedings, notwithstanding any law or court rule that would otherwise bar such a hearing as untimely or procedurally defective, and thereafter make such orders as are necessary for disposition of those proceedings.  If the results of the DNA analysis are not favorable to the defendant, the court shall give notice of the results to probation or parole authorities, as appropriate.

(b)  Records reflecting the results of DNA analysis performed pursuant to this section, including the underlying data and laboratory notes, shall not be subject to disclosure pursuant to chapter 92F except to the extent of a conclusion that a particular person was, or was not, the source of the biological evidence analyzed.

(c)  In any case as to which a motion is filed under this section, the prosecuting attorney shall give notice to the victim or surviving immediate family members of a homicide victim of the filing of the motion, any hearing that is held as a result, and its disposition.  For purposes of this subsection, "victim" and "surviving immediate family members" have the same meaning as in section 801D-2.

(d)  The court shall make appropriate findings of fact and conclusions of law in support of its disposition of a motion made pursuant to this section, regardless of whether a hearing was held. [L 2005, c 112, pt of §1]



§844D-133 - Consent.

[§844D-133]  Consent.  Nothing in this part shall be interpreted to prohibit a convicted person and the State from consenting to and conducting post-conviction DNA testing by agreement of the parties and without filing a motion for post-conviction DNA testing under this part.  Notwithstanding any other provision of law governing post-conviction relief, if DNA test results are obtained under testing conducted upon consent of the parties which are favorable to the defendant, the defendant may file, and the court shall adjudicate, a motion for post-conviction relief under the provisions of this part, based on the DNA test results. [L 2005, c 112, pt of §1]






CHAPTER 845 - CAREER CRIMINALS

§845-1 - Findings and purpose.

[§845-1]  Findings and purpose.  The legislature finds that a substantial and disproportionate amount of serious crime is committed against the people by a relatively small number of multiple and repeat felony offenders, commonly known as career criminals.  In enacting this chapter, the legislature intends to support increased efforts by prosecuting attorneys' offices to prosecute career criminals through organizational and operational techniques that have been proven effective in selected counties in other states. [L 1979, c 104, pt of §1]



§845-2 - Career criminal prosecution program.

[§845-2]  Career criminal prosecution program.  (a)  There shall be established a career criminal prosecution program, whose purpose shall be the investigation and prosecution of those persons identified as habitual or career criminals.

(b)  The office of the attorney general shall administer the program, and develop a plan of financial and technical assistance for prosecuting attorneys' offices.  The attorney general shall direct the program and may allocate and award funds to counties in which career criminal prosecution units are established in substantial compliance with the policies and criteria established by the attorney general.  The establishment of these policies and criteria shall not be subject to chapter 91, but the criteria shall be based on the general definition in section 845-3. [L 1979, c 104, pt of §1]



§845-3 - Persons subject to career criminal prosecution efforts.

§845-3  Persons subject to career criminal prosecution efforts.  (a)  An individual shall be the subject of career criminal prosecution efforts if the individual falls into categories 1, 2, or 3 in subsection (b) and may be the subject of career criminal prosecution efforts if the individual falls into any other category of subsection (b).

(b)  Subject to the restrictions in subsection (a), career criminal prosecution applies to an individual who:

(1)  Has had two or more felony convictions within the last five years.

(2)  Has had one or more felony and two or more misdemeanor convictions and/or arrests within the last three years.  Misdemeanors will be limited to prostitution, theft II and place to keep firearm.

(3)  Is convicted and/or arrested for the offense of "felon in possession of a firearm" within the last five years.

(4)  Is on parole.

(5)  Is on probation.

(6)  Is on bond awaiting an appeal.

(7)  Is on bond awaiting trial.

(8)  Is known or suspected to be an associate of organized crime.

(9)  Is known or suspected of recurring or ongoing criminal activity.

(10)  Has no adult record but who has an extensive juvenile record.

(11)  Is a juvenile with an extensive record who has been waived to the circuit court for trial. [L 1979, c 104, pt of §1; am L 1980, c 166, §1; gen ch 1985]






CHAPTER 846 - HAWAII CRIMINAL JUSTICE DATA CENTER; CIVIL IDENTIFICATION

§846-1 - Definitions.

PART I.  DATA CENTER

§846-1  Definitions.  In this chapter, unless a different meaning plainly is required:

"Accurate" refers to the fact that criminal history record information contains no erroneous information of a material nature.

"Administration of criminal justice" means performance of any of the following activities:  detection; apprehension; detention; pretrial release; post-trial release; prosecution; adjudication; correctional supervision; or rehabilitation of accused persons or criminal offenders; and includes criminal identification activities and the collection, storage, and dissemination of criminal history record information; but does not include crime prevention activities or criminal defense functions.

"Complete" refers to the fact that criminal history record information should show all dispositions as the case moves through the various segments of the criminal justice system.

"Criminal history record check" means a search by name using the state computerized criminal history record information system, and by fingerprints using the state automated fingerprint identification system.

"Criminal history record information" means information collected by criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, and other formal criminal charges, and any disposition arising therefrom, sentencing, formal correctional supervisory action, and release; but does not include intelligence or investigative information, identification information to the extent that such information does not indicate involvement of the individual in the criminal justice system, and information derived from offender-based transaction statistics systems which do not reveal the identity of individuals.

"Criminal history record information system" or "system" means a system, including the equipment, facilities, procedures, agreements, and organizations thereof, for the collection, processing, preservation, or dissemination of intrastate, interstate, and national criminal justice data.

"Criminal history record name inquiry" means a search by name and other identifying information using the state computerized criminal history record information system.

"Criminal justice agency" means:

(1)  Courts; or

(2)  A government agency or any subunit thereof which performs the administration of criminal justice pursuant to a statute or executive order, and which allocates a substantial part of its annual budget to the administration of criminal justice.

"Data center" means the state agency responsible for the collection, storage, dissemination, and analysis of all pertinent criminal justice data and related functions, including but not limited to, functioning as the state repository for criminal history records, providing technical assistance in the development of information systems, and conducting appropriate research and statistical studies.

"Disposition" means information disclosing that criminal proceedings have been concluded, including information disclosing that the police have elected not to refer a matter to a prosecutor or that a prosecutor has elected not to commence criminal proceedings and also disclosing the nature of the termination of the proceedings, or information disclosing that proceedings have been indefinitely postponed and also disclosing the reason for such postponement, and shall include but is not limited to acquittal, acquittal by reason of insanity, acquittal by reason of mental incompetence, case continued without finding, charge dismissed, charge dismissed due to insanity, charge dismissed due to mental incompetency, charge still pending due to insanity, charge still pending due to mental incompetence, guilty plea, nolle prosequi, nolo contendere plea, convicted, youthful offender determination or transfer to juvenile jurisdiction, deceased, deferred disposition, dismissed-civil action, found insane or mentally incompetent, pardoned, probation before conviction, sentence commuted, adjudication withheld, mistrial- defendant discharged, executive clemency, placed on probation, paroled, released from correctional supervision, or fugitive from justice.

"Dissemination" means transmission of criminal history record information to individuals and agencies, other than the criminal justice agency which maintains the criminal history record information, but it does not include the reporting of such information as required by law, the reporting of data on a particular transaction to another criminal justice agency so as to permit the initiation of subsequent criminal justice proceedings, the use of such information by an employee or officer of the agency maintaining the records, and the reporting of a criminal justice transaction to a state, local, or federal repository.

"Nonconviction data" means arrest information without a disposition if an interval of one year has elapsed from the date of arrest and no active prosecution of the charge is pending; or information disclosing that the police have elected not to refer a matter to a prosecutor, or that a prosecutor has elected not to commence criminal proceedings, or that proceedings have been indefinitely postponed, as well as all acquittals and all dismissals. [L 1979, c 129, pt of §2; am L 1983, c 78, §3(3); am L 2006, c 132, §1]

Revision Note

Definitions restyled and rearranged.



§846-1.5 - REPEALED.

§846-1.5  REPEALED.  L 1985, c 165, §1.



§846-2 - Establishment of the Hawaii criminal justice data center.

§846-2  Establishment of the Hawaii criminal justice data center.  There shall be a data center, to be known as the "Hawaii criminal justice data center", established in the department of the attorney general.  The data center shall be directed and managed by an administrator appointed by the attorney general subject to chapter 76. [L 1979, c 129, pt of §2; am L 1980, c 269, §2; am L 1982, c 57, §1; am L 1983, c 78, §3(4); am L 1985, c 165, §2; am L 1986, c 65, §1; am L 1987, c 146, §3; am L 2000, c 253, §150]



§846-2.5 - Purpose of the criminal justice data center.

§846-2.5  Purpose of the criminal justice data center.  (a)  The Hawaii criminal justice data center, hereinafter referred to as the "data center", shall be responsible for the collection, storage, dissemination, and analysis of all pertinent criminal justice data from all criminal justice agencies, including, the collection, storage, and dissemination of criminal history record information by criminal justice agencies in such a manner as to balance the right of the public and press to be informed, the right of privacy of individual citizens, and the necessity for law enforcement agencies to utilize the tools needed to prevent crimes and detect criminals in support of the right of the public to be free from crime and the fear of crime.

(b)  The attorney general shall select and enforce systems of identification, including fingerprinting, of:  all adults arrested for a criminal offense; all persons to whom penal summonses have been issued for a criminal offense and who have been convicted or granted a deferred acceptance of guilty or nolo contendere plea or a conditional discharge; and without the necessity of a court order, children who are twelve years of age or older who come within section 571-11(1) and who are taken into custody for committing an act that, if committed by an adult, would be a felony, a misdemeanor, or a petty misdemeanor.  The attorney general shall provide for the collection, recording, and compilation of data and statistics relating to crime.  Unless a child's physical fingerprint record is otherwise authorized to be entered into the system, and notwithstanding any law to the contrary, the attorney general shall purge any child's electronic fingerprint record entered into the identification system pursuant to this subsection either, upon court order or when:  the child attains the age of twenty-five years; the child is determined not to be responsible for committing the act for which the fingerprints were taken; or the child is not informally adjusted under section 571-31.4 and a petition is not filed within one year from the date the child is taken into custody.  The court shall notify the attorney general when a child is determined not to be responsible for committing the act for which the fingerprints were taken.  A child's fingerprint record shall not be transmitted to any system outside the State.

Notwithstanding any law to the contrary, upon the conviction of a person to whom a penal summons complaint has been issued for a criminal offense, or upon the granting of a deferred acceptance of a guilty or nolo contendere plea or a conditional discharge to such person, the court shall order the person to report, within seven days, to the appropriate police department, sheriff's office, or other governmental agency for identification processing, including fingerprinting and photographing, as provided under this subsection.  Failure to comply with a court order for identification processing under this subsection will constitute criminal contempt of court in violation of section 710-1077.

The several counties shall provide the necessary equipment and the compensation of the persons required to install and carry out the work of the systems of identification and statistics in their respective jurisdictions; provided that those expenses in connection with matters exclusively within the control of the State shall be borne by the State; and provided further that the State shall provide for the management and equipment maintenance of the computerized fingerprint identification system.

The systems shall be uniform throughout the State, shall be continuous in operation, and shall be maintained as far as possible in a manner as shall be in keeping with the most approved and modern methods of identification and of the collection and compilation of the statistics.

The attorney general shall keep a uniform record of the work of the courts, prosecuting officers, the police, and other agencies or officers for the prevention or detection of crime and the enforcement of law in a form suitable for the:

(1)  Study of the cause and prevention of crime and delinquency and of the efforts made and efficacy thereof to detect or prevent crime and to apprehend and punish violators of law; and

(2)  Examination of the records of the operations of those officers and the results thereof.

(c)  The attorney general may prescribe, establish, and change forms to be followed in keeping records and in making reports to the data center.  All courts and the judges and other officers thereof and all prosecuting officers, chiefs of police, and other agencies and officers for the prevention or detection of crime and for the enforcement of law shall use such forms, keep such records, and make such reports to the data center as may be so required.

(d)  In order to accomplish this purpose, the data center shall develop systems and provide the structure that support criminal justice information systems, provide statistical research and data analysis, and make public periodic reports which shall provide the public with a clear view of the criminal justice systems. [L 1980, c 269, §1; am L 1982, c 57, §2; am L 1983, c 78, §3(5); am L 1985, c 119, §1; am L 1988, c 58, §1; am L 1995, c 100, §3; am L 1997, c 292, §2; am L 2001, c 196, §2]



§846-2.6 - Computerized fingerprint identification system.

[§846-2.6]  Computerized fingerprint identification system.  There is established within the Hawaii criminal justice data center a computerized fingerprint identification system.  The computerized fingerprint identification system shall use as its primary resource an automatic fingerprint identification system.  The department of the attorney general shall coordinate the use of this system and equipment with federal, state, and county law enforcement agencies. [L 1987, c 380, §2]



§846-2.7 - Criminal history record checks.

§846-2.7  Criminal history record checks.  (a)  The agencies and other entities named in subsection (b) may conduct state and national criminal history record checks on the personnel identified in subsection (b), for the purpose of determining suitability or fitness for a permit, license, or employment; provided that the Hawaii criminal justice data center may charge a reasonable fee for the criminal history record checks performed.  The criminal history record check shall include the submission of fingerprints to:

(1)  The Federal Bureau of Investigation for a national criminal history record check; and

(2)  The Hawaii criminal justice data center for a state criminal history record check that shall include nonconviction data.

Criminal history record information shall be used exclusively for the stated purpose for which it was obtained.

(b)  Criminal history record checks may be conducted by:

(1)  The department of health on operators of adult foster homes or developmental disabilities domiciliary homes and their employees, as provided by section 333F-22;

(2)  The department of health on prospective employees, persons seeking to serve as providers, or subcontractors in positions that place them in direct contact with clients when providing non-witnessed direct mental health services as provided by section 321-171.5;

(3)  The department of health on all applicants for licensure for, operators for, and prospective employees, and volunteers at one or more of the following:  skilled nursing facility, intermediate care facility, adult residential care home, expanded adult residential care home, assisted living facility, home health agency, hospice, adult day health center, special treatment facility, therapeutic living program, intermediate care facility for the mentally retarded, hospital, rural health center and rehabilitation agency, and, in the case of any of the above-related facilities operating in a private residence, on any adult living in the facility other than the client as provided by section 321-15.2;

(4)  The department of education on employees, prospective employees, and teacher trainees in any public school in positions that necessitate close proximity to children as provided by section 302A-601.5;

(5)  The counties on employees and prospective employees who may be in positions that place them in close proximity to children in recreation or child care programs and services;

(6)  The county liquor commissions on applicants for liquor licenses as provided by section 281-53.5;

(7)  The department of human services on operators and employees of child caring institutions, child placing organizations, and foster boarding homes as provided by section 346-17;

(8)  The department of human services on prospective adoptive parents as established under section 346-19.7;

(9)  The department of human services on applicants to operate child care facilities, prospective employees of the applicant, and new employees of the provider after registration or licensure as provided by section 346-154;

(10)  The department of human services on persons exempt pursuant to section 346-152 to be eligible to provide child care and receive child care subsidies as provided by section 346-152.5;

(11)  The department of human services on operators and employees of home and community-based case management agencies and operators and other adults, except for adults in care, residing in foster family homes as provided by section 346-335;

(12)  The department of human services on staff members of the Hawaii youth correctional facility as provided by section 352-5.5;

(13)  The department of human services on employees, prospective employees, and volunteers of contracted providers and subcontractors in positions that place them in close proximity to youth when providing services on behalf of the office or the Hawaii youth correctional facility as provided by section 352D-4.3;

(14)  The judiciary on employees and applicants at detention and shelter facilities as provided by section 571-34;

(15)  The department of public safety on employees and prospective employees who are directly involved with the treatment and care of persons committed to a correctional facility or who possess police powers including the power of arrest as provided by section 353C-5;

(16)  The department of commerce and consumer affairs on applicants for private detective or private guard licensure as provided by section 463-9;

(17)  Private schools and designated organizations on employees and prospective employees who may be in positions that necessitate close proximity to children; provided that private schools and designated organizations receive only indications of the states from which the national criminal history record information was provided pursuant to section 302C-1;

(18)  The public library system on employees and prospective employees whose positions place them in close proximity to children as provided by section 302A-601.5;

(19)  The State or any of its branches, political subdivisions, or agencies on applicants and employees holding a position that has the same type of contact with children, vulnerable adults, or persons committed to a correctional facility as other public employees who hold positions that are authorized by law to require criminal history record checks as a condition of employment as provided by section 78-2.7;

(20)  The department of human services on licensed adult day care center operators, employees, new employees, subcontracted service providers and their employees, and adult volunteers as provided by section 346-97;

(21)  The department of human services on purchase of service contracted and subcontracted service providers and their employees serving clients of the adult and community care services branch, as provided by section 346-97;

(22)  The department of human services on foster grandparent program, retired and senior volunteer program, senior companion program, and respite companion program participants as provided by section 346-97;

(23)  The department of human services on contracted and subcontracted service providers and their current and prospective employees that provide home and community-based services under Section 1915(c) of the Social Security Act (Title 42 United States Code Section 1396n(c)), or under any other applicable section or sections of the Social Security Act for the purposes of providing home and community-based services, as provided by section 346-97;

(24)  The department of commerce and consumer affairs on proposed directors and executive officers of a bank, savings bank, savings and loan association, trust company, and depository financial services loan company as provided by section 412:3-201;

(25)  The department of commerce and consumer affairs on proposed directors and executive officers of a nondepository financial services loan company as provided by section 412:3-301;

(26)  The department of commerce and consumer affairs on the original chartering applicants and proposed executive officers of a credit union as provided by section 412:10-103;

(27)  The department of commerce and consumer affairs on:

(A)  Each principal of every non-corporate applicant for a money transmitter license; and

(B)  The executive officers, key shareholders, and managers in charge of a money transmitter's activities of every corporate applicant for a money transmitter license,

as provided by section 489D-9;

(28)  The department of commerce and consumer affairs on applicants for licensure and persons licensed under title 24;

(29)  The Hawaii health systems corporation on:

(A)  Employees;

(B)  Applicants seeking employment;

(C)  Current or prospective members of the corporation board or regional system board; or

(D)  Current or prospective volunteers, providers, or contractors,

in any of the corporation's health facilities as provided by section 323F-5.5;

[(30)] [Paragraph effective July 1, 2010.  L Sp 2009, c 32, §13.]  The department of commerce and consumer affairs on an applicant for a mortgage loan originator's license as provided by chapter 454F; and

[(31)] Any other organization, entity, or the State, its branches, political subdivisions, or agencies as may be authorized by state law.

(c)  The applicant or employee subject to a criminal history record check shall provide to the requesting agency:

(1)  Consent to obtain the applicant's or employee's fingerprints and conduct the criminal history record check;

(2)  Identifying information required by the Federal Bureau of Investigation which shall include but not be limited to name, date of birth, height, weight, eye color, hair color, gender, race, and place of birth; and

(3)  A statement indicating whether the applicant or employee has ever been convicted of a crime. [L 2003, c 95, §7; am L 2004, c 10, §12 and c 79, §6; am L 2006, c 131, §2 and c 220, §5; am L 2008, c 136, §7, c 154, §28, c 195, §15, and c 196, §11; am L 2009, c 77, §18 and c 182, §7; am L Sp, c 32, §7]

Revision Note

Paragraphs (29) to (31) redesignated pursuant to §23G-15.



§846-3 - Reporting to data center.

§846-3  Reporting to data center.  The chiefs of the police of the counties of the State and agencies of state and county governments having power of arrest shall furnish the data center with descriptions of all such persons who are arrested by them for any felony or misdemeanor, or as fugitives from the criminal justice system of another jurisdiction, or for any offense declared by rule or regulation promulgated by the attorney general to be a significant offense necessary to be reported for the proper administration of criminal justice.  The data center shall in all appropriate cases forward necessary identifying data and other information to the system maintained by the Federal Bureau of Investigation. [L 1979, c 129, pt of §2]



§846-4 - Query of data center.

§846-4  Query of data center.  Criminal justice agencies shall query the data center to assure that the most up-to-date disposition data is being used.  Such inquiries shall be made prior to any dissemination except in those cases where the agency determines that time is of the essence and the center is technically incapable of responding within the necessary time period, provided, however, that where local criminal justice agencies have entered into agreements for the sharing of a computerized criminal history record information system, the agency operating such system shall not be required to query the data center prior to disseminating information to the agencies which are party to the agreements. [L 1979, c 129, pt of §2]



§846-5 - Reporting of dispositions.

§846-5  Reporting of dispositions.  It shall be the responsibility of every criminal justice agency in this State to report to the data center the disposition of cases which enter their area in the administration of criminal justice to insure that all systems maintained in this State shall contain complete and accurate criminal history record information.  All dispositions shall be reported as promptly as feasible but not later than ninety days after the happening of an event which constitutes a disposition. [L 1979, c 129, pt of §2]



§846-6 - Systematic audit.

§846-6  Systematic audit.  All criminal justice agencies shall institute a process of data collection, entry, storage, and systematic audit of criminal history record information that will minimize the possibility of recording and storing inaccurate information.  Any criminal justice agency which finds that it has reported inaccurate information of a material nature shall forthwith notify all criminal justice agencies known to have received such information.  All criminal justice agencies shall:

(1)  Maintain for a minimum period of one year a listing of the individuals or agencies both in and outside of the State to which criminal history record information was released, a record of what information was released, and the date such information was released;

(2)  Establish a delinquent disposition monitoring system; and

(3)  Verify all record entries for accuracy and completeness. [L 1979, c 129, pt of §2]



§846-7 - Security.

§846-7  Security.  Wherever criminal history record information is collected, stored, or disseminated, the criminal justice agency or agencies responsible for the operation of the system shall:

(1)  Have power to determine for legitimate security purposes which personnel can be permitted to work in a defined area where such information is stored, collected, or disseminated;

(2)  Select and supervise all personnel authorized to have direct access to such information;

(3)  Assure that an individual or agency authorized direct access is administratively held responsible for the physical security of criminal history record information under its control or in its custody and the protection of such information from unauthorized access, disclosure, or dissemination;

(4)  Institute procedures to reasonably protect any data center of criminal history record information from unauthorized access, theft, sabotage, fire, flood, wind, or other natural or man-made disasters;

(5)  Provide that each employee working with or having access to criminal history record information is to be made familiar with the substance and intent of this chapter and of regulations promulgated thereunder; and

(6)  Require that direct access to criminal history record information is to be available only to authorized officers or employees of a criminal justice agency and, as necessary, other authorized personnel essential to the proper operation of the criminal history record information system.

Where a noncriminal justice agency operates a system, the participating criminal justice agency shall be responsible for review, approval, and monitoring of procedures developed to assure compliance with this section. [L 1979, c 129, pt of §2]



§846-8 - Exclusions.

§846-8  Exclusions.  This chapter shall not apply to criminal history record information contained in:

(1)  Posters, announcements, or lists for identifying or apprehending fugitives or wanted persons;

(2)  Original records of entry such as police blotters maintained by criminal justice agencies, compiled chronologically and required by law or long-standing custom to be made public if such records are organized on a chronological basis;

(3)  Court records of public judicial proceedings;

(4)  Published court or administrative opinions or public judicial, administrative, or legislative proceedings;

(5)  Records of traffic offenses maintained for the purpose of regulating the issuance, suspension, revocation, or renewal of driver's, pilot's, or other operators' license;

(6)  Announcements of executive clemency or pardon, by the Hawaii paroling authority or the governor of the State.

Nothing in this chapter shall prevent a criminal justice agency from disclosing, to the public, criminal history record information related to the offense for which an individual is currently within the criminal justice system, including the individual's place of incarceration; and, nothing in this chapter shall prevent a criminal justice agency from confirming prior criminal history record information to members of the news media or any other person, upon specific inquiry as to whether a named individual was arrested, detained, indicted, or other formal charge was filed, on a specific date, if the arrest record information or criminal history record information disclosed is based on data excluded by the first paragraph of this section.  Nothing in this chapter prohibits the dissemination of criminal history record information for purposes of international travel, such as issuing visas and granting of citizenship. [L 1979, c 129, pt of §2; gen ch 1985]



§846-9 - Limitations on dissemination.

§846-9  Limitations on dissemination.  Dissemination of nonconviction data shall be limited, whether directly or through any intermediary, only to:

(1)  Criminal justice agencies, for purposes of the administration of criminal justice and criminal justice agency employment;

(2)  Individuals and agencies specified in section 846-10;

(3)  Individuals and agencies pursuant to a specific agreement with a criminal justice agency to provide services required for the administration of criminal justice pursuant to that agreement; provided that such agreement shall specifically authorize access to data, limit the use of data to purposes for which given, and insure the security and confidentiality of the data consistent with the provisions of this chapter;

(4)  Individuals and agencies for the express purpose of research, evaluative, or statistical activities pursuant to an agreement with a criminal justice agency; provided that such agreement shall specifically authorize access to data, limit the use of data to research, evaluative, or statistical purposes, and insure the confidentiality and security of the data consistent with the purposes of this chapter;

(5)  Individuals and agencies for any purpose authorized by statute, ordinance, executive order, or court rule, decision, or order, as construed by appropriate state or local officials or agencies; and

(6)  Agencies of state or federal government which are authorized by statute or executive order to conduct investigations determining employment suitability or eligibility for security clearances allowing access to classified information.

These dissemination limitations do not apply to conviction data.  These dissemination limitations also do not apply to data relating to cases in which the defendant is acquitted, or charges are dismissed, by reason of physical or mental disease, disorder, or defect under chapter 704.

Criminal history record information disseminated to noncriminal justice agencies shall be used only for the purposes for which it was given.

No agency or individual shall confirm the existence or nonexistence of criminal history record information to any person or agency that would not be eligible to receive the information itself. [L 1979, c 129, pt of §2; am L 1996, c 116, §2]



§846-10 - Dissemination.

§846-10  Dissemination.  Criminal history record information may be disseminated to:

(1)  The governor in individual cases or situations wherein the governor elects to become actively involved in the investigation of criminal activity or the administration of criminal justice in accordance with the governor's constitutional duty to insure that the laws be faithfully executed;

(2)  The attorney general in connection with the attorney general's statutory authority and duties in the administration and enforcement of the criminal laws and for the purpose of administering and insuring compliance with the provisions of this chapter;

(3)  To such other individuals and agencies who are provided for in this chapter or by rule or regulation. [L 1979, c 129, pt of §2; gen ch 1985]



§846 10 - .5 Fees.

§846‑10.5  Fees.  (a)  Except for services provided to criminal justice agencies and state or county agencies for employment purposes, the Hawaii criminal justice data center and state and county criminal justice agencies shall assess the following fees for services provided or to be provided, which shall be deposited into the criminal history record improvement revolving fund:

(1)  For each criminal history record check or criminal history record name inquiry conducted by the data center and other state and county agencies, $20;

(2)  For each criminal history record name inquiry via an electronic database maintained by the data center that is accessible to users through an interactive computer-based system, for which a certified printout is requested, $10 per printout;

(3)  For processing of each application for the expungement of arrest records, $25;

(4)  For certification of documents, $10 per document;

(5)  For each duplicate expungement certificate requested, $15; and

(6)  For each complete set of fingerprints taken, $15.

(b)  Criminal history record checks mandated for child care facilities shall be exempt from the requirement to pay fees.

(c)  Nonprofit charitable organizations that are tax-exempt under Internal Revenue Code Section 501(c)(3) shall be exempt from fees for criminal history record checks conducted on adult volunteers having direct contact with minors, the elderly, or the disabled.

(d)  Any other law to the contrary notwithstanding, the data center may adopt rules pursuant to chapter 91 to establish reasonable fees for services provided by the data center and to establish other exemptions from the requirement to pay fees. [L 1987, c 146, §1; am L Sp 1995, c 7, §3; am L 1997, c 165, §2; am L 1998, c 311, §10; am L 2006, c 132, §2]



§846-10.6 - Criminal history record improvement revolving fund; established.

[§846-10.6]  Criminal history record improvement revolving fund; established.  There is established a criminal history record improvement revolving fund.  All proceeds accumulated by the Hawaii criminal justice data center or any state or county criminal justice agency through the assessment of fees for services as provided in section 846-10.5 related to criminal history record information from the state system shall be deposited into this revolving fund.  Moneys in the revolving fund shall be expended by the Hawaii criminal justice data center and used to improve the criminal history record information system established under this chapter. [L Sp 1995, c 7, §2]

Note

Transfer of certain interest earnings to general fund until June 30, 2015.  L 2009, c 79, §30(a)(42).



§846-11 - Coordination with department of public safety.

§846-11  Coordination with department of public safety.  The data center shall coordinate its activities with the records system of the intake service centers of the department of public safety.  Criminal history record information shall be provided from this office to the data center and the functions of each shall be coordinated so that there will be no overlap, or duplication of efforts. [L 1979, c 129, pt of §2; am L 1990, c 281, §8]



§846-12 - Juvenile records.

§846-12  Juvenile records.  Dissemination and disposition of records concerning proceedings relating to the adjudication of a juvenile as a delinquent or in need of supervision (or the equivalent) in family court to noncriminal justice agencies is prohibited, unless a statute, court order, rule, or decision, or federal executive order specifically authorizes such dissemination, except that juvenile records may be disseminated to individuals and agencies set forth in paragraphs (3) and (4) of section 846-9.  Juvenile records disseminated to noncriminal justice agencies shall be used only for the purposes for which they were given and may not be disseminated further. [L 1979, c 129, pt of §2]



§846-13 - Annual audits.

§846-13  Annual audits.  The attorney general shall conduct annual audits of a representative sample of criminal justice agencies which may be chosen on a random basis, to verify the accuracy and completeness of criminal history record information maintained by such agencies, and to determine adherence with this chapter and regulations promulgated thereunder.  Criminal justice agencies shall retain appropriate records to facilitate the annual audits.  Audit of the data center shall be performed by another state agency. [L 1979, c 129, pt of §2]



§846-14 - Access and review.

§846-14  Access and review.  Any individual who asserts that the individual has reason to believe that criminal history record information relating to the individual is maintained by any information system in this State shall be entitled to review such information for the purpose of determining its accuracy and completeness by making application to the agency operating such system.  The applicant shall provide satisfactory identification which shall be positively verified by fingerprints.  Rules and regulations promulgated under this section shall include provisions for administrative review and necessary correction of any claim by the individual to whom the information relates that the information is inaccurate or incomplete; provisions for administrative appeal where a criminal justice agency refuses to correct challenged information to the satisfaction of the individual to whom the information relates; provisions for supplying to an individual whose record has been corrected, upon the individual's request, the names of all noncriminal justice agencies to which the data have been given; and provisions requiring the correcting agency to notify all criminal justice recipients of corrected information.  The review authorized by this section shall be limited to a review of criminal history record information. [L 1979, c 129, pt of §2; gen ch 1985]



§846-15 - Rules and regulations.

§846-15  Rules and regulations.  The attorney general shall adopt rules and regulations, as may be necessary, which will insure compliance with the provisions of this chapter by the most efficient and effective means possible. [L 1979, c 129, pt of §2]



§846-16 - Violations.

§846-16  Violations.  Any person who knowingly permits unauthorized access to criminal history record information, or who knowingly disseminates criminal history record information in violation of the provisions of this chapter, or any person violating any agreement authorized by paragraphs (3) and (4) of section 846-9, or any person who gains unauthorized access to criminal history record information shall be guilty of a misdemeanor. [L 1979, c 129, pt of §2]



§846-17 - Administration of National Crime Prevention and Privacy Compact.

[§846-17  Administration of National Crime Prevention and Privacy Compact.]  (a)  The Hawaii criminal justice data center is the central repository of criminal history records for purposes of the National Crime Prevention and Privacy Compact and shall do all things necessary or incidental to carrying out the compact.

(b)  The administrator of the Hawaii criminal justice data center, or the administrator's designee, is the State's compact officer and shall administer the compact within the State.  The administrator may adopt rules and establish procedures for the cooperative exchange of criminal history records between this State and other state governments and with the federal government for the use in noncriminal justice background checks. [L 2006, c 83, §3]

Cross References

National Crime Prevention and Privacy Compact, see chapter 846C.



§846-21 - Authority of attorney general.

PART II.  CIVIL IDENTIFICATION

Note

Part heading added by L 1983, c 78, pt of §3(6).

§846-21  Authority of attorney general.  The attorney general shall carry out this part.  In conformity with chapter 76, the attorney general may appoint such subordinates, at such compensation, within the limits of available appropriations therefor, or without compensation, as may be necessary or proper to carry out this part, and, the attorney general may delegate to such subordinates such of the attorney general's powers and duties as may be necessary for the efficient administration of this part. [L 1983, c 78, pt of §3(6); am L 2002, c 148, §47]



§846-22 - Oaths and investigations.

§846-22  Oaths and investigations.  The attorney general and each of the attorney general's authorized subordinates may administer oaths and require and take the oral or written statements under oath of any person in connection with any information validly required by the attorney general or the attorney general's subordinates under this part or any rule issued under this part. [L 1983, c 78, pt of §3(6)]



§846-23 - Rules.

§846-23  Rules.  For the purpose of carrying out this part the attorney general, subject to chapter 91, shall prescribe rules having the force and effect of law including rules assessing reasonable fees for the services provided under this part.  The rules shall provide for a waiver of any fee in cases of extreme hardship.  Until rules establishing the fees are adopted, the fee for each service provided under this part shall be $15, which fee may be waived in cases of extreme hardship and which shall be reduced to $10 for any person who is sixty-five years old or older. [L 1983, c 78, pt of §3(6); am L 1993, c 249, §1; am L 1998, c 311, §11; am L 2000, c 169, §2]



§846-24 - Powers and functions.

§846-24  Powers and functions.  The department of the attorney general shall register and issue certificates of identification to all persons in the State applying for the certificates in accordance with the requirements of this part. [L 1983, c 78, pt of §3(6)]



§846-25 , 26 - REPEALED.

§§846-25, 26  REPEALED.  L 1988, c 183, §§6, 7.



§846-27 - Registration and issuance of certificates; fee; revolving fund.

§846-27  Registration and issuance of certificates; fee; revolving fund.  (a)  Every person residing or present in the State may be registered, and have issued to the person a certificate of identification, under this part.

(b)  Application for the registration shall be made in person by any adult person or minor over the age of fourteen years.  In the case of a minor under the age of fourteen years, the application shall be made in the minor's behalf by the parent, or by another person in loco parentis of such minor who can provide proof of guardianship.  In the case of an incompetent person, the application shall be made by the person having the custody or control of or maintaining the incompetent person.

(c)  Application for renewal of a certificate of identification issued after November 1, 1998, for a person sixty-five years old or older may be done by mailing in a completed application and fee, if there is no change in name and citizenship.  The department shall adopt rules to allow for renewal by mail for persons with physical or mental disabilities for whom application in person presents a serious burden.

(d)  There is established in the state treasury a revolving fund to be known as the state identification revolving fund.  The fund shall consist of all fees assessed for the processing and issuance of certificates of identification under this part.  The fund shall be administered by the attorney general for the purposes of this part.

(e)  The fund shall be held separate and apart from all other moneys, funds, and accounts in the state treasury. Interest and investment earnings credited to the assets of the fund shall become a part of the fund.  Any balance remaining in the fund at the end of any fiscal year shall be carried forward in the fund for the next fiscal year. [L 1983, c 78, pt of §3(6); am L 1993, c 249, §2; am L 1998, c 141, §10; am L 2000, c 169, §3]

Note

Transfer of certain interest earnings to general fund until June 30, 2015.  L 2009, c 79, §30(a)(43).



§846-28 - Information to be secured.

§846-28  Information to be secured.  (a)  The department of the attorney general shall require, collect, secure, make, and maintain a record of the following items of information with respect to each applicant for registration:

(1)  The name of the person applying to be registered (hereinafter called the "registrant" or "applicant"), the street and number or address of the applicant's place of permanent residence, and the applicant's residence and business telephone numbers, if any;

(2)  The applicant's occupation and any pertinent data relating thereto;

(3)  The applicant's racial extraction;

(4)  The applicant's citizenship;

(5)  The date and place of the applicant's birth;

(6)  The applicant's personal description, including sex, height, weight, hair, eyes, complexion, build, scars, and marks;

(7)  The applicant's right and left index fingerprints or, if the applicant has no right index finger or left index finger, other identifying imprint as specified by rules of the department; provided that this requirement shall not apply to minors until they reach the age of three years;

(8)  The name, relationship, and address of the nearest relative or other person to be notified in case of sickness, accident, death, emergency, or need of the applicant, if such notification is desired;

(9)  The social security number of the applicant; and

(10)  A frontal photograph of the applicant's full face.

(b)  The department of the attorney general, at the time of application, shall ask whether the applicant has an advance health-care directive.  The department of the attorney general shall issue or renew an identification certificate bearing the designation, "advance health-care directive", a symbol, or abbreviation thereof, for each applicant who has so indicated.  "Advance health-care directive" means an individual instruction in writing, a living will, or a durable power of attorney for health care decisions. [L 1983, c 78, pt of §3(6); am L 1988, c 183, §1; am L 1990, c 80, §1; am L 1993, c 249, §3; am L 1999, c 15, §2; am L 2000, c 295, §2; am L 2005, c 47, §1]



§846-29 - Procedure.

§846-29  Procedure.  (a)  All information required by section 846-28 shall be secured by employees of the department of the attorney general as provided for by rules of the department and by personal interviews with the applicant for registration or responsible members of the same household.  Every applicant and other person giving information on behalf of any applicant under this part shall answer truthfully all questions, furnish all information within the possession or knowledge of the person which may be asked or requested by the employee within the scope of the requirements of this part, and submit to the department all information and supporting documentation required by rules of the department.

(b)  Special provisions may be made by rules of the attorney general:

(1)  For the registration of inmates residing at or in hospitals, correctional facilities, and other institutions; and

(2)  For the registration of other persons, whenever special treatment is required so as to minimize hardship or inconvenience attendant upon the registration contemplated by this part.

(c)  The attorney general may require an applicant, or any person giving information in behalf of an applicant, to furnish original or certified copies of documents to establish or corroborate the information required to establish identity under this part and may, by rules, set forth what documents will be required to support or corroborate certain information. [L 1983, c 78, pt of §3(6); am L 1986, c 241, §2; am L 1990, c 80, §2; am L 1993, c 249, §4]



§846-30 - Identification certificates; form.

§846-30  Identification certificates; form.  The department of the attorney general, after taking the fingerprints of each registrant as provided in this part (except as otherwise provided in the case of children under three years of age), and after securing the information required by or pursuant to this part, shall issue to each registrant a certificate of identification in such form, and with such information, as the attorney general deems necessary and practicable. [L 1983, c 78, pt of §3(6); am L 1987, c 146, §4; am L 1988, c 183, §2; am L 1993, c 249, §5; am L 1999, c 15, §3]



§846-30.5 - Expiration date.

§846-30.5  Expiration date.  Every certificate of identification issued under this part, whether an original or a renewal, shall bear an expiration date that shall be on the person's birthday six years after the year of issuance, except that every certificate issued on or after July 1, 2009, shall bear an expiration date that shall be on the person's birthday eight years after the date of issuance and except further that if the person is a legal nonimmigrant, the certificate shall bear an expiration date that is the same as the expiration date on the person's U.S. Citizenship and Immigration Services departure card (I-94). [L 1997, c 166, §2; am L 2000, c 169, §4; am L 2009, c 11, §9 and c 19, §1]



§846-31 - Identification certificates not to be altered; duties of holder; lost certificates.

§846-31  Identification certificates not to be altered; duties of holder; lost certificates.  No person, except agents of the department of the attorney general acting pursuant to the authority of law, shall alter, deface, or destroy any certificate of identification.  Except as specifically authorized by this section or the rules of the attorney general, no registrant shall loan or give the registrant's certificate of identification to any other person, and no person shall use the certificate of identification of any other person.  Any registrant whose certificate of identification is stolen or otherwise lost, or altered, defaced, or destroyed, may at any time apply for a duplicate certificate of identification in such manner as the attorney general may require, which duplicate shall be issued by the department upon being satisfied as to such loss, alteration, defacing, or destruction.  In the case of an altered or defaced certificate of identification, the certificate, if available, shall be surrendered by the registrant and canceled by the department.  Any person finding or coming into possession of the certificate of identification of any other person shall promptly return or deliver the same to the owner thereof or to the nearest office of the department. [L 1983, c 78, pt of §3(6); am L 1988, c 183, §3; am L 1993, c 249, §6]



§846-32 - Correction or alteration of records and certificates in cases of error or subsequent changes concerning names, citizenship, description, etc.

§846-32  Correction or alteration of records and certificates in cases of error or subsequent changes concerning names, citizenship, description, etc.  (a)  If, after registration, the name of any registrant is legally changed by marriage, divorce, adoption, legitimation, order of the lieutenant governor, or other legal means, or if there is a change in the registrant's citizenship, the registrant or other person in charge of the registrant (in the case of a minor or incompetent person), within thirty days after the change of name or citizenship, shall report the change and present the registrant's certificate of identification to the department of the attorney general.  The department, upon being satisfied as to the change and receiving payment of the fee, shall cancel the certificate and issue a new certificate bearing the new name or citizenship of the registrant, making appropriate notation of the facts upon the records of the department.

(b)  If any error has been made in any item of information contained in the records of the department or the certificate of identification concerning any registrant, the department, of its own motion, or upon application by the registrant, and upon receipt of satisfactory evidence that an error has been committed, with the approval of the attorney general or the attorney general's specially authorized representatives, may correct the error and, in such case, shall make appropriate changes or notations stating the error and the correct information upon the records of the department and the certificate of identification.

(c)  In case any item of personal information originally correct with respect to any registrant shall change after registration, the change, if material, may be registered by the department and the records and certificate of identification may be altered to conform thereto, upon receipt by the department of satisfactory evidence as to the change and the approval of the attorney general or the attorney general's specially authorized representative. [L 1983, c 78, pt of §3(6); am L 1984, c 95, §13; am L 1993, c 249, §7]



§846-33 - REPEALED.

§846-33  REPEALED.  L 1988, c 183, §8.



§846-34 - Forms.

§846-34  Forms.  The attorney general may prepare, prescribe, and furnish, in conformity with this part, forms for questionnaires, notices, fingerprint cards or forms, certificates of identification, instructions, and all other forms necessary or proper for the prompt, efficient, and adequate execution of the functions of the department of the attorney general set forth in this part. [L 1983, c 78, pt of §3(6)]



§846-35 - Custody and use of records; information confidential.

§846-35  Custody and use of records; information confidential.  (a)  All information and records acquired by the department of the attorney general under this part shall be confidential.  All information and records shall be maintained in an appropriate form and in an appropriate office in the custody and under the control of the department, which shall at all times be kept separate from any similar records relating to the identification of criminals.  The information shall be available only to authorized persons in the department, and such other persons or agencies as the attorney general shall authorize, under such restrictions as the attorney general shall prescribe.  The attorney general may dispose of any application or certificate of registration, or information or record relating to such application or certificate of registration, which does not include a social security number, without regard to the provisions of chapter 94, whenever, in the attorney general's discretion, retention of such information or record is no longer required or practicable.

(b)  No officer or employee of the department shall divulge any information concerning any registrant acquired from the records of the department or acquired in the performance of any of the officer's or employee's duties under this part to any person not authorized to receive the same pursuant to this part or pursuant to the orders of the attorney general made under subsection (a).  No person acquiring from the records any information concerning any registrant shall divulge the information to any person not so authorized to receive the same. [L 1983, c 78, pt of §3(6); am L 1988, c 183, §4; am L 1990, c 80, §3]



§846-36 - Violations; penalties.

§846-36  Violations; penalties.  Any person who (1) knowingly furnishes any false or untruthful information or answer validly required under this part; (2) violates or without adequate excuse fails to comply with any requirement of this part or of any rule issued pursuant thereto, which is legally applicable to the person, and for which no other penalty is specifically prescribed by this part; or (3) without adequate excuse, fails to perform any act lawfully required to be performed by the person pursuant to this part or such rules shall be fined not more than $500, or imprisoned not more than six months, or both. [L 1983, c 78, pt of §3(6); am L 1988, c 183, §5]



§846-37 - Disposition of income.

§846-37  Disposition of income.  Except as provided in section 846-27, all other moneys received by the department of the attorney general under this part shall be deposited with the director of finance to the credit of the general fund. [L 1983, c 78, pt of §3(6); am L 1998, c 141, §11]



§846-38 - REPEALED.

§846-38  REPEALED.  L 1988, c 183, §9.



§846-41 to 45 - REPEALED.

PART III.  BACKGROUND CHECKS--REPEALED

§§846-41 to 45  REPEALED.  L 2003, c 95, §18.



§846-51 - Definitions.

[PART IV.]  HATE CRIME REPORTING

§846-51  Definitions.  As used in this part, the following terms have the following meanings:

"Gender identity or expression" includes a person's actual or perceived gender, as well as a person's gender identity, gender-related self-image, gender-related appearance, or gender-related expression; regardless of whether that gender identity, gender-related self image, gender-related appearance, or gender-related expression is different from that traditionally associated with the person's sex at birth.

"Hate crime" means any criminal act in which the perpetrator intentionally selected a victim, or in the case of a property crime, the property that was the object of a crime, because of hostility toward the actual or perceived race, religion, disability, ethnicity, national origin, gender identity or expression, or sexual orientation of any person.

"Hate crime data" means information, incident reports, records, and statistics relating to hate crimes, collected by the attorney general.

"Incident report" means an account of occurrence of a hate crime received or collected by the attorney general.

"Sexual orientation" means:

(1)  Having a preference for heterosexuality, homosexuality, or bisexuality;

(2)  Having a history of any one or more of these preferences; or

(3)  Being identified with any one or more of these preferences. [L 2001, c 240, pt of §2; am L 2003, c 33, §§1, 3]



§846-52 - Responsibility for system.

[§846-52]  Responsibility for system.  (a)  The department of the attorney general shall be responsible for the collection, storage, dissemination, and analysis of all hate crime data from all agencies that have primary investigative, action, or program responsibility for adult or juvenile offenses, including the county police departments, the county prosecutors, the family courts, and the departments or agencies responsible for administering any correctional facilities.

(b)  The attorney general shall develop the system and the procedures for reporting, inputting, accessing, and protecting the information concerning the commission of hate crimes and obtaining the agreement of agencies permitted to directly input and access information.

(c)  Hate crime data collected by the attorney general may be shared with other agencies in accordance with section 92F-19.  Public dissemination of this information shall be subject to section 92F-13. [L 2001, c 240, pt of §2]



§846-53 - Responsibility of agencies.

[§846-53]  Responsibility of agencies.  Agencies that have investigative, detention, custodial, adjudicative, or program responsibility for adult or juvenile offenses shall cooperate with the attorney general in establishing the hate crime reporting system by:

(1)  Providing information in the agency files that can be included pursuant to the format approved by the attorney general;

(2)  Maintaining procedures internally consistent with uniform procedures and guidelines provided by the attorney general;

(3)  Reporting information to the attorney general that is timely, complete, and accurate after the occurrence of an event over which the agency had direct responsibility; and

(4)  Maintaining procedures for the periodic checking of information to minimize the possibility of storing and maintaining inaccurate information. [L 2001, c 240, pt of §2]



§846-54 - Annual reports.

[§846-54]  Annual reports.  The attorney general shall summarize and analyze reports of hate crimes data that are received, and shall compile and transmit an annual report of hate crime data to the governor, the judiciary, the department of public safety, and the legislature. [L 2001, c 240, pt of §2]






CHAPTER 846C - NATIONAL CRIME PREVENTION AND PRIVACY COMPACT

§846C-1 - Compact.

[§846C-1  Compact.]  The National Crime Prevention and Privacy Compact as contained herein is hereby enacted into law and entered into on behalf of the State of Hawaii with the United States Federal government and other party states in the form as follows:

OVERVIEW

(a)  In general.  This Compact organizes an electronic information sharing system among the Federal Government and the states to exchange criminal history records for noncriminal justice purposes authorized by Federal or state law, such as background checks for governmental licensing and employment.

(b)  Obligations of parties.  Under this Compact, the FBI and the party states agree to maintain detailed databases of their respective criminal history records, including arrests and dispositions, and to make them available to the Federal Government and to party states for authorized purposes.  The FBI shall also manage the Federal data facilities that provide a significant part of the infrastructure for the system.

ARTICLE I

DEFINITIONS

"Attorney General" means the Attorney General of the United States.

"Compact officer" means:

(a)  For the Federal Government, an official so designated by the Director of the FBI; and

(b)  For the party state, the chief administrator of the state's criminal history record repository or a designee of the chief administrator who is a regular full-time employee of the repository.

"Council" means the Compact Council established under Article VI.

"Criminal history records" means:

(a)  Information collected by criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, or other formal criminal charges, and any disposition arising therefrom, including acquittal, sentencing, correctional supervision, or release; and

(b)  Does not include identification information such as fingerprint records if such information does not indicate involvement of the individual with the criminal justice system.

"Criminal history record repository" means the state agency designated by the governor or other appropriate executive official or the legislature of a state to perform centralized recordkeeping functions for criminal history records and services in the state.

"Criminal justice" includes activities relating to the detection, apprehension, detention, pretrial release, post-trial release, prosecution, adjudication, correctional supervision, or rehabilitation of accused persons or criminal offenders.  The administration of criminal justice includes criminal identification activities and the collection, storage, and dissemination of criminal history records.

"Criminal justice agency" means:

(a)  Courts; and

(b)  A governmental agency or any subunit thereof that performs the administration of criminal justice pursuant to a statute or executive order and allocates a substantial part of its annual budget to the administration of criminal justice and includes federal and state inspectors general offices.

"Criminal justice services" means services provided by the FBI to criminal justice agencies in response to a request for information about a particular individual or as an update to information previously provided for criminal justice purposes.

"Criterion offense" means any felony or misdemeanor offense not included on the list of nonserious offenses published periodically by the FBI.

"Direct access" means access to the National Identification Index by computer terminal or other automated means not requiring the assistance of or intervention by any other party or agency.

"Executive order" means an order of the President of the United States or the chief executive officer of a state that has the force of law and that is promulgated in accordance with applicable law.

"FBI" means the Federal Bureau of Investigation.

"III System" has the same meaning as "Interstate Identification Index System" and means:

(a)  The cooperative Federal-state system for the exchange of criminal history records; and includes

(b)  The National Identification Index, the National Fingerprint File and, to the extent of their participation in such system, the criminal history record repositories of the states and the FBI.

"National Fingerprint File" means a database of fingerprints, or other uniquely personal identifying information, relating to an arrested or charged individual maintained by the FBI to provide positive identification of record subjects indexed in the III System.

"National Identification Index" means an index maintained by the FBI consisting of names, identifying numbers, and other descriptive information relating to record subjects about whom there are criminal history records in the III System.

"National indices" means the National Identification Index and the National Fingerprint File.

"Nonparty state" means a state that has not ratified this Compact.

"Noncriminal justice purposes" means uses of criminal history records for purposes authorized by Federal or state law other than purposes relating to criminal justice activities, including employment suitability, licensing determinations, immigration and naturalization matters, and national security clearances.

"Party state" means a state that has ratified this Compact.

"Positive identification" means a determination, based upon a comparison of fingerprints or other equally reliable biometric identification techniques, that the subject of a record search is the same person as the subject of a criminal history record or records indexed in the III System. Identifications based solely upon a comparison of subjects' names or other nonunique identification characteristics or numbers, or combinations thereof, shall not constitute positive identification.

"Sealed record information" means:

(a)  With respect to adults, that portion of the record that is:

(1)  Not available for criminal justice uses;

(2)  Not supported by fingerprints or other accepted means of positive identification; or

(3)  Subject to restrictions on dissemination for noncriminal justice purposes pursuant to a court order related to a particular subject or pursuant to a Federal or state statute that requires action on a sealing petition filed by a particular record subject; and

(b)  With respect to juveniles, whatever each state determines is a sealed record under its own law and procedure.

"State" means any state, territory, or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

ARTICLE II

PURPOSE

The purpose of this Compact is to:

(a)  Provide a legal framework for the establishment of a cooperative Federal-state system for the interstate and Federal-state exchange of criminal history records for noncriminal justice uses;

(b)  Require the FBI to permit use of the National Identification Index and the National Fingerprint File by each party state, and to provide, in a timely fashion, Federal and state criminal history records to requesting states, in accordance with the terms of this Compact and with rules, procedures, and standards established by the Council under Article VI;

(c)  Require party states to provide information and records for the National Identification Index and the National Fingerprint File and to provide criminal history records, in a timely fashion, to criminal history record repositories of other states and the Federal Government for noncriminal justice purposes, in accordance with the terms of this Compact and with rules, procedures, and standards established by the Council under Article VI;

(d)  Provide for the establishment of a Council to monitor III System operations and to prescribe system rules and procedures for the effective and proper operation of the III System for noncriminal justice purposes; and

(e)  Require the FBI and each party state to adhere to III System standards concerning record dissemination and use, response times, system security, data quality, and other duly established standards, including those that enhance the accuracy and privacy of such records.

ARTICLE III

RESPONSIBILITIES OF COMPACT PARTIES

(a)  FBI responsibilities.  The Director of the FBI shall:

(1)  Appoint an FBI Compact officer who shall:

(A)  Administer this Compact within the Department of Justice and among Federal agencies and other agencies and organizations that submit search requests to the FBI pursuant to Article V(c);

(B)  Ensure that Compact provisions and rules, procedures, and standards prescribed by the Council under Article VI are complied with by the Department of Justice and the Federal agencies and other agencies and organizations referred to in Article III(1)(A); and

(C)  Regulate the use of records received by means of the III System from party states when such records are supplied by the FBI directly to other Federal agencies;

(2)  Provide to Federal agencies and to state criminal history record repositories, criminal history records maintained in its database for the noncriminal justice purposes described in Article IV, including:

(A)  Information from nonparty states; and

(B)  Information from party states that is available from the FBI through the III System, but is not available from the party state through the III System;

(3)  Provide a telecommunications network and maintain centralized facilities for the exchange of criminal history records for both criminal justice purposes and the noncriminal justice purposes described in Article IV, and ensure that the exchange of such records for criminal justice purposes has priority over exchange for noncriminal justice purposes; and

(4)  Modify or enter into user agreements with nonparty state criminal history record repositories to require them to establish record request procedures conforming to those prescribed in Article V.

(b)  State responsibilities.  Each party state shall:

(1)  Appoint a Compact officer who shall:

(A)  Administer this Compact within that state;

(B)  Ensure that Compact provisions and rules, procedures, and standards established by the Council under Article VI are complied with in the state; and

(C)  Regulate the in-state use of records received by means of the III System from the FBI or from other party states;

(2)  Establish and maintain a criminal history record repository, which shall provide:

(A)  Information and records for the National Identification Index and the National Fingerprint File; and

(B)  The state's III System-indexed criminal history records for noncriminal justice purposes described in Article IV;

(3)  Participate in the National Fingerprint File; and

(4)  Provide and maintain telecommunications links and related equipment necessary to support the services set forth in this Compact.

(c)  Compliance with III System standards.  In carrying out their responsibilities under this Compact, the FBI and each party state shall comply with III System rules, procedures, and standards duly established by the Council concerning record dissemination and use, response times, data quality, system security, accuracy, privacy protection, and other aspects of III System operation.

(d)  Maintenance of record services.

(1)  Use of the III System for noncriminal justice purposes authorized in this Compact shall be managed so as not to diminish the level of services provided in support of criminal justice purposes.

(2)  Administration of Compact provisions shall not reduce the level of service available to authorized noncriminal justice users on the effective date of this Compact.

ARTICLE IV

AUTHORIZED RECORD DISCLOSURES

(a)  State criminal history record repositories.  To the extent authorized by section 552a of Title 5, United States Code (commonly known as the "Privacy Act of 1974"), the FBI shall provide on request criminal history records (excluding sealed records) to state criminal history record repositories for noncriminal justice purposes allowed by Federal statute, Federal Executive order, or a state statute that has been approved by the Attorney General and that authorizes national indices checks.

(b)  Criminal justice agencies and other governmental or nongovernmental agencies.  The FBI, to the extent authorized by section 552a of Title 5, United States Code (commonly known as the "Privacy Act of 1974"), and state criminal history record repositories shall provide criminal history records (excluding sealed records) to criminal justice agencies and other governmental or nongovernmental agencies for noncriminal justice purposes allowed by Federal statute, Federal Executive order, or a state statute that has been approved by the Attorney General, that authorizes national indices checks.

(c)  Procedures.  Any record obtained under this Compact may be used only for the official purposes for which the record was requested.  Each Compact officer shall establish procedures, consistent with this Compact, and with rules, procedures, and standards established by the Council under Article VI, which procedures shall protect the accuracy and privacy of the records, and shall:

(1)  Ensure that records obtained under this Compact are used only by authorized officials for authorized purposes;

(2)  Require that subsequent record checks are requested to obtain current information whenever a new need arises; and

(3)  Ensure that record entries that may not legally be used for a particular noncriminal justice purpose are deleted from the response and, if no information authorized for release remains, an appropriate "no record" response is communicated to the requesting official.

ARTICLE V

RECORD REQUEST PROCEDURES

(a)  Positive identification.  Subject fingerprints or other approved forms of positive identification shall be submitted with all requests for criminal history record checks for noncriminal justice purposes.

(b)  Submission of state requests.  Each request for a criminal history record check utilizing the national indices made under any approved state statute shall be submitted through that state's criminal history record repository.

A state criminal history record repository shall process an interstate request for noncriminal justice purposes through the national indices only if such request is transmitted through another state criminal history record repository or the FBI.

(c)  Submission of Federal requests.  Each request for criminal history record checks utilizing the national indices made under Federal authority shall be submitted through the FBI or, if the state criminal history record repository consents to process fingerprint submissions, through the criminal history record repository in the state in which such request originated.  Direct access to the National Identification Index by entities other than the FBI and state criminal history records repositories shall not be permitted for noncriminal justice purposes.

(d)  Fees.  A state criminal history record repository or the FBI:

(1)  May charge a fee, in accordance with applicable law, for handling a request involving fingerprint processing for noncriminal justice purposes; and

(2)  May not charge a fee for providing criminal history records in response to an electronic request for a record that does not involve a request to process fingerprints.

(e)  Additional search.

(1)  If a state criminal history record repository cannot positively identify the subject of a record request made for noncriminal justice purposes, the request, together with fingerprints or other approved identifying information, shall be forwarded to the FBI for a search of the national indices.

(2)  If, with respect to a request forwarded by a state criminal history record repository under paragraph (1), the FBI positively identifies the subject as having a III System-indexed record or records:

(A)  The FBI shall so advise the state criminal history record repository; and

(B)  The state criminal history record repository shall be entitled to obtain the additional criminal history record information from the FBI or other state criminal history record repositories.

ARTICLE VI

ESTABLISHMENT OF COMPACT COUNCIL

(a)  Establishment.

(1)  In general.  There is established a council to be known as the "Compact Council", which shall have the authority to promulgate rules and procedures governing the use of the III System for noncriminal justice purposes, not to conflict with FBI administration of the III System for criminal justice purposes.

(2)  Organization.  The Council shall:

(A)  Continue in existence as long as this Compact remains in effect;

(B)  Be located, for administrative purposes, within the FBI; and

(C)  Be organized and hold its first meeting as soon as practicable after the effective date of this Compact.

(b)  Membership.  The Council shall be composed of fifteen members, each of whom shall be appointed by the Attorney General, as follows:

(1)  Nine members, each of whom shall serve a two-year term, who shall be selected from among the Compact officers of party states based on the recommendation of the Compact officers of all party states, except that, in the absence of the requisite number of Compact officers available to serve, the chief administrators of the criminal history record repositories of nonparty states shall be eligible to serve on an interim basis.

(2)  Two at-large members, nominated by the Director of the FBI, each of whom shall serve a three-year term, of whom:

(A)  One shall be a representative of the criminal justice agencies of the Federal Government and may not be an employee of the FBI; and

(B)  One shall be a representative of the noncriminal justice agencies of the Federal Government.

(3)  Two at-large members, nominated by the Chairman of the Council, once the Chairman is elected pursuant to Article VI(c), each of whom shall serve a three-year term, of whom:

(A)  One shall be a representative of state or local criminal justice agencies; and

(B)  One shall be a representative of state or local noncriminal justice agencies.

(4)  One member, who shall serve a three-year term, and who shall simultaneously be a member of the FBI's advisory policy board on criminal justice information services, nominated by the membership of that policy board.

(5)  One member, nominated by the Director of the FBI, who shall serve a three-year term, and who shall be an employee of the FBI.

(c)  Chairman and Vice Chairman.

(1)  In general.  From its membership, the Council shall elect a Chairman and a Vice Chairman of the Council, respectively.  Both the Chairman and Vice Chairman of the Council:

(A)  Shall be a Compact officer, unless there is no Compact officer on the Council who is willing to serve, in which case the Chairman may be an at‑large member; and

(B)  Shall serve a two-year term and may be reelected to only one additional two-year term.

(2)  Duties of Vice Chairman.  The Vice Chairman of the Council shall serve as the Chairman of the Council in the absence of the Chairman.

(d)  Meetings.

(1)  In general.  The Council shall meet at least once each year at the call of the Chairman.  Each meeting of the Council shall be open to the public.  The Council shall provide prior public notice in the Federal Register of each meeting of the Council, including the matters to be addressed at such meeting.

(2)  Quorum.  A majority of the Council or any committee of the Council shall constitute a quorum of the Council or of such committee, respectively, for the conduct of business.  A lesser number may meet to hold hearings, take testimony, or conduct any business not requiring a vote.

(e)  Rules, procedures, and standards.  The Council shall make available for public inspection and copying at the Council office within the FBI, and shall publish in the Federal Register, any rules, procedures, or standards established by the Council.

(f)  Assistance from FBI.  The Council may request from the FBI such reports, studies, statistics, or other information or materials as the Council determines to be necessary to enable the Council to perform its duties under this Compact.  The FBI, to the extent authorized by law, may provide such assistance or information upon such a request.

(g)  Committees.  The Chairman may establish committees as necessary to carry out this Compact and may prescribe their membership, responsibilities, and duration.

ARTICLE VII

RATIFICATION OF COMPACT

This Compact shall take effect upon being entered into by two or more states as between those states and the Federal Government.

Upon subsequent entering into this Compact by additional states, it shall become effective among those states and the Federal Government and each party state that has previously ratified it.

When ratified, this Compact shall have the full force and effect of law within the ratifying jurisdictions.  The form of ratification shall be in accordance with the laws of the executing state.

ARTICLE VIII

MISCELLANEOUS PROVISIONS

(a)  Relation of Compact to certain FBI activities.  Administration of this Compact shall not interfere with the management and control of the Director of the FBI over the FBI's collection and dissemination of criminal history records and the advisory function of the FBI's advisory policy board chartered under the Federal Advisory Committee Act (5 U.S.C. App.) for all purposes other than noncriminal justice.

(b)  No authority for nonappropriated expenditures.  Nothing in this Compact shall require the FBI to obligate or expend funds beyond those appropriated to the FBI.

(c)  Relating to Public Law 92-544.  Nothing in this Compact shall diminish or lessen the obligations, responsibilities, and authorities of any state, whether a party state or a nonparty state, or of any criminal history record repository or other subdivision or component thereof, under the Departments of State, Justice, and Commerce, the Judiciary, and Related Agencies Appropriation Act, 1973 (Public Law 92-544), or regulations and guidelines promulgated thereunder, including the rules and procedures promulgated by the Council under Article VI(a), regarding the use and dissemination of criminal history records and information.

ARTICLE IX

RENUNCIATION

(a)  In general.  This Compact shall bind each party state until renounced by the party state.

(b)  Effect.  Any renunciation of this Compact by a party state shall:

(1)  Be effected in the same manner by which the party state ratified this Compact; and

(2)  Become effective one hundred eighty days after written notice of renunciation is provided by the party state to each other party state and to the Federal Government.

ARTICLE X

SEVERABILITY

The provisions of this Compact shall be severable, and if any phrase, clause, sentence, or provision of this Compact is declared to be contrary to the constitution of any participating state, or to the Constitution of the United States, or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby.  If a portion of this Compact is held contrary to the constitution of any party state, all other portions of this Compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the party state affected, as to all other provisions.

ARTICLE XI

ADJUDICATION OF DISPUTES

(a)  In general.  The Council shall:

(1)  Have initial authority to make determinations with respect to any dispute regarding:

(A)  Interpretation of this Compact;

(B)  Any rule or standard established by the Council pursuant to Article V; and

(C)  Any dispute or controversy between any parties to this Compact; and

(2)  Hold a hearing concerning any dispute described in paragraph (1) at a regularly scheduled meeting of the Council and only render a decision based upon a majority vote of the members of the Council. Such decision shall be published pursuant to the requirements of Article VI(e).

(b)  Duties of FBI.  The FBI shall exercise immediate and necessary action to preserve the integrity of the III System, maintain system policy and standards, protect the accuracy and privacy of records, and to prevent abuses, until the Council holds a hearing on such matters.

(c)  Right of appeal.  The FBI or a party state may appeal any decision of the Council to the Attorney General, and thereafter may file suit in the appropriate district court of the United States, which shall have original jurisdiction of all cases or controversies arising under this Compact. Any suit arising under this Compact and initiated in a state court shall be removed to the appropriate district court of the United States in the manner provided by section 1446 of Title 28, United States Code, or other statutory authority. [L 2006, c 83, §2]






CHAPTER 846D - JUVENILE JUSTICE INFORMATION SYSTEM

§846D-1 - Responsibility for system.

§846D-1  Responsibility for system.  (a)  The department of the attorney general shall be responsible for the collection, storage, dissemination, and analysis of all juvenile justice custodial, adjudicative, and program data from all agencies that have primary investigative, action, or program responsibility for minors, including the county police departments, the county prosecutors, the family courts, and the Hawaii youth correctional facilities, in such a manner as to balance the right of the public and press to be informed and the right of privacy and confidentiality of minors and their families, and to provide accurate, comprehensive, and timely information to government agencies concerned with juvenile offenders to carry out their responsibilities.

(b)  The information collected and stored in the juvenile justice information system shall not include any fingerprints, psychiatric reports, or social and clinical studies or examinations, but may contain information indicating the availability of reports and the procedures for requesting such information.

(c)  The attorney general shall develop the system and the procedures for reporting, inputting, accessing, and protecting the information and obtaining the agreement of agencies permitted to directly input and access information.

(d)  Upon receipt of an expungement order issued by the family court under section 571-88, the attorney general shall expunge the arrest record of the minor. [L 1991, c 311, pt of §2; am L 2001, c 233, §4]



§846D-2 - Juvenile justice information committee.

[§846D-2]  Juvenile justice information committee.  There is established within the department of the attorney general a juvenile justice information committee, which shall include, but not be limited to, representatives from the family courts, the police departments of the various counties, the prosecutors of the various counties, the Hawaii youth correctional facilities, and the department of the attorney general.  The committee shall meet as needed to promote interagency cooperation and coordination in the development and management of an accurate, complete, timely, and fully integrated statewide juvenile justice information reporting and retrieval system.

The members of the committee shall be appointed by the attorney general and shall have the decisionmaking authority of the represented agencies. [L 1991, c 311, pt of §2]



§846D-3 - Responsibility of agencies.

[§846D-3]  Responsibility of agencies.  Agencies that have investigative, detention, custodial, adjudicative, and program responsibility for juveniles shall cooperate with the attorney general in establishing the juvenile justice information system by:

(1)  Providing information in the agency files that can be included pursuant to the format approved by the juvenile justice information committee;

(2)  Maintaining procedures internally consistent with uniform procedures and guidelines provided by the juvenile justice information committee;

(3)  Reporting information to the attorney general that is timely, complete, and accurate, after the occurrence of an event over which the agency had direct responsibility; and

(4)  Maintaining procedures for the periodic checking of information to minimize the possibility of storing and maintaining inaccurate information. [L 1991, c 311, pt of §2]



§846D-4 - Limitations on dissemination.

[§846D-4]  Limitations on dissemination.  Dissemination of information from the juvenile justice information system shall be limited whether directly or through any intermediary only to:

(1)  Agencies which have primary investigative, detention, custodial, adjudicative, and program responsibility for minors, including but not limited to the county police departments, the county prosecutors, the family courts, and the Hawaii youth correctional facilities;

(2)  Individuals and agencies pursuant to a specific agreement with an agency with primary investigative, detention, custodial, and program responsibility to provide services to fulfill that responsibility; provided that the agreement shall specifically authorize access to data, limit the use of data to purposes for which given, and insure the security and confidentiality of the data consistent with the purpose of this chapter;

(3)  Individuals and agencies for the express purpose of research, evaluative, or statistical activities pursuant to an agreement with a juvenile justice agency; provided that the agreement shall specifically authorize access to data, limit the use of data to research, evaluative, or statistical purposes, and insure the confidentiality and security of the data consistent with the purpose of this chapter;

(4)  The minor, the minor's parents or guardians, and the minor's attorney and guardian ad litem for the purpose of examining records pertaining to the minor; or

(5)  Persons who have been injured or damaged, their subrogees, and legal representatives; provided that the information is limited only to that information that may be disclosed as provided under section 571-84(f) and (g). [L 1991, c 311, pt of §2]



§846D-5 - Responsibility of agencies.

[§846D-5]  Responsibility of agencies.  Any agency that has access to information available through the juvenile justice information system shall:

(1)  Select and supervise all persons authorized to have direct access to the information or any terminals or stations by which the information is transmitted;

(2)  Place responsibility on the persons permitted direct access for the physical security of juvenile justice data which the agency has received or can receive to protect against unauthorized access, disclosure, or dissemination;

(3)  Provide security training for all persons given direct access to information in the juvenile justice information system which shall include the substance and intent of this chapter and of rules adopted thereunder; and

(4)  Maintain procedures to protect data terminals or stations from unauthorized access, theft, sabotage, fire, or other natural or human caused disasters. [L 1991, c 311, pt of §2]



§846D-6 - Additional dissemination.

[§846D-6]  Additional dissemination.  Information from the juvenile justice information system may be disseminated to:

(1)  The governor in accordance with the governor's constitutional duty to ensure that the laws will be faithfully executed;

(2)  The courts in accordance with their adjudicative responsibility;

(3)  The attorney general in accordance with the attorney general's statutory authority and duties in the administration and enforcement of this chapter; and

(4)  Other individuals and agencies who are provided for in this chapter or by rule adopted thereunder. [L 1991, c 311, pt of §2]



§846D-7 - Penalty.

[§846D-7]  Penalty.  Any person who knowingly permits the dissemination of information in violation of this chapter, or any person who gains unauthorized access to information in the juvenile justice information system, shall be guilty of a misdemeanor. [L 1991, c 311, pt of §2]






CHAPTER 846E - REGISTRATION OF SEX OFFENDERS AND OTHER COVERED OFFENDERS AND PUBLIC ACCESS TO REGISTRATION INFORMATION

§846E-1 - Definitions.

§846E-1  Definitions.  As used in this chapter, unless the context clearly requires otherwise:

"Agency having jurisdiction" means that agency with the authority to direct the release of a person serving a sentence or term of confinement or place a person on probation, supervised release, or parole and includes the department of public safety, the Hawaii paroling authority, the courts, and the department of health.

"Clean record" means no conviction for a felony or covered offense, if placed on probation or parole, completion of probation or parole without more than one revocation, and, for sex offenders, successful completion of an appropriate sex offender treatment program, if such program was ordered.

"Conviction" means a judgment on the verdict, or a finding of guilt after a plea of guilty or nolo contendere, excluding the adjudication of a minor.

"Covered offender" means a "sex offender" or an "offender against minors", as defined in this section.

"Covered offense" means a criminal offense that is:

(1)  A crime within the definition of "crimes against minors" in this section; or

(2)  A crime within the definition of "sexual offense" in this section.

"Crime against minors" excludes "sexual offenses" as defined in this section and means a criminal offense that consists of:

(1)  Kidnapping of a minor, by someone other than a parent;

(2)  Unlawful imprisonment in the first or second degree that involves the unlawful imprisonment of a minor by someone other than a parent;

(3)  An act, as described in chapter 705, that is an attempt, criminal solicitation, or criminal conspiracy to commit one of the offenses designated in paragraph (1) or (2); or

(4)  A criminal offense that is comparable to or which exceeds one of the offenses designated in paragraphs (1) through (3) or any federal, military, or out-of-state conviction for any offense that, under the laws of this State would be a crime against minors as designated in paragraphs (1) through (3).

"Mental abnormality" means a condition involving a disposition to commit criminal sexual offenses with a frequency that makes the person a menace to others.

"Offender against minors" means a person who is not a "sex offender", as defined in this section, and is or has been:

(1)  Convicted at any time, whether before or after May 9, 2005, of a "crime against minors" as defined in this section; or

(2)  Charged at any time, whether before or after May 9, 2005, with a "crime against minors" as defined in this section and who is found unfit to proceed and is released into the community or who is acquitted due to a physical or mental disease, disorder, or defect pursuant to chapter 704 and is released into the community.

"Parent" means a parent, legal guardian, or a person who has a substantial familial or hanai relationship with the minor.

"Personality disorder" shall have the same meaning as the term is used in the Diagnostic and Statistical Manual of Mental Health Disorders:  DSM-IV, American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

"Predatory" means an act directed at:

(1)  A stranger; or

(2)  A person with whom a relationship has been established or promoted for the primary purpose of victimization.

"Registration information" means the information specified in section 846E-2(d) and (e).

"Release" means release from:

(1)  Imprisonment;

(2)  Imprisonment and placed on parole;

(3)  Imprisonment and placed on furlough;

(4)  Any form of commitment, custody, or confinement resulting from an order made pursuant to chapter 704; or

(5)  A halfway house or other equivalent facility,

whichever is later.

"Repeat covered offender" means:

(1)  A person who is or has been convicted at any time, whether before or after May 9, 2005, of more than one covered offense as defined in this section, except that a conviction for multiple counts within a single charging document that allege covered offenses against the same victim and that allege the same date of the covered offense against that single victim shall be considered, for the purposes of this definition, a single covered offense; or

(2)  A person who is or has been charged at any time, whether before or after May 9, 2005, with more than one covered offense as defined in this section and who has been, more than once, either:

(A)  Convicted;

(B)  Found unfit to proceed pursuant to chapter 704; or

(C)  Acquitted due to a physical or mental disease, disorder, or defect pursuant to chapter 704.

"Sex offender" means:

(1)  A person who is or has been convicted at any time, whether before or after May 9, 2005, of a "sexual offense"; or

(2)  A person who is or has been charged at any time, whether before or after May 9, 2005, with a "sexual offense" and is or has been found unfit to proceed and is or has been released into the community or who is acquitted due to a physical or mental disease, disorder, or defect pursuant to chapter 704 and is released into the community.

"Sexual offense" means an offense that is:

(1)  Set forth in section 707-730(1)(a), 707-730(1)(b), 707-730(1)(c), 707-730(1)(d) or (e), 707-731(1)(a), 707-731(1)(b), 707-731(1)(c), 707-732(1)(a), 707-732(1)(b), 707-732(1)(c), 707-732(1)(d), 707-732(1)(e), 707-732(1)(f), 707-733(1)(a), 707-733.6, 712-1202(1)(b), or 712-1203(1)(b), but excludes conduct that is criminal only because of the age of the victim, as provided in section 707-730(1)(b), or section 707-732(1)(b) if the perpetrator is under the age of eighteen;

(2)  An act defined in section 707-720 if the charging document for the offense for which there has been a conviction alleged intent to subject the victim to a sexual offense;

(3)  An act that consists of:

(A)  Criminal sexual conduct toward a minor, including but not limited to an offense set forth in section 707-759;

(B)  Solicitation of a minor who is less than fourteen years old to engage in sexual conduct;

(C)  Use of a minor in a sexual performance;

(D)  Production, distribution, or possession of child pornography chargeable as a felony under section 707-750, 707-751, or 707-752;

(E)  Electronic enticement of a child chargeable under section 707-756 or 707-757 if the offense was committed with the intent to promote or facilitate the commission of another covered offense as defined in this section; or

(F)  Solicitation of a minor to practice prostitution;

(4)  A criminal offense that is comparable to or that exceeds a sexual offense as defined in paragraphs (1) through (3) or any federal, military, or out-of-state conviction for any offense that under the laws of this State would be a sexual offense as defined in paragraphs (1) through (3); or

(5)  An act, as described in chapter 705, that is an attempt, criminal solicitation, or criminal conspiracy to commit one of the offenses designated in paragraphs (1) through (4). [L 1997, c 316, pt of §2; am L 1998, c 194, §1; am L 2003, c 62, §3; am L 2004, c 59, §1; am L 2005, c 45, §3; am L 2006, c 60, §5 and c 106, §1; am L 2008, c 80, §4; am L 2009, c 11, §10]

Case Notes

Indecent exposure, in violation of §707-734, does not constitute an offense that entails "criminal sexual conduct" and, consequently, persons convicted of indecent exposure are not "sex offenders" for purposes of this chapter; thus, defendant was not required to register as a "sex offender" pursuant to this chapter.  102 H. 383, 76 P.3d 935.

Under article I, §5, of the Hawaii constitution, due process requires that a convicted sex offender under this section be afforded the right to a judicial hearing at which evidence may be offered to demonstrate that continuance of all or part of the lifetime registration requirements are not necessary in a particular case to fulfill the public need to which the sex offender act responded.  105 H. 222, 96 P.3d 242.



§846E-2 - Registration requirements.

§846E-2  Registration requirements.  (a)  A covered offender shall register with the attorney general and comply with the provisions of this chapter for life or for a shorter period of time as provided in this chapter.  A covered offender shall be eligible to petition the court in a civil proceeding for an order that the covered offender's registration requirements under this chapter be terminated, as provided in section 846E-10.

(b)  A person who establishes or maintains a residence in this State and who has not been designated as a covered offender by a court of this State but who has been designated as a covered offender, sex offender, offender against minors, repeat covered offender, sexually violent predator, or any other sexual offender designation in another state or jurisdiction and was, as a result of such designation, subjected to registration or community or public notification, or both, or would be if the person was a resident of that state or jurisdiction, without regard to whether the person otherwise meets the criteria for registration as a covered offender, shall register in the manner provided in this section and shall be subject to community and public notification as provided in section 846E-3.  A person who meets the criteria of this subsection is subject to the requirements and penalty provisions of section 846E-9 until the person successfully petitions the attorney general for termination of registration requirements by:

(1)  Providing an order issued by the court that designated the person as a covered offender, sex offender, offender against minors, repeat covered offender, sexually violent predator, or any other sexual offender designation in the state or jurisdiction in which the order was issued, which states that such designation has been removed or demonstrates to the attorney general that such designation, if not imposed by a court, has been removed by operation of law or court order in the state or jurisdiction in which the designation was made, and such person does not meet the criteria for registration as a covered offender under the laws of this State; or

(2)  Demonstrating that the out-of-state convictions upon which the sexual offender designation was established are not covered offenses under section 846E-1, thereby showing that such person does not meet the criteria for registration as a covered offender under the laws of this State.

If the covered offender is not satisfied with the decision of the attorney general on the request for termination of registration requirements, the covered offender may appeal the decision pursuant to chapter 91.

(c)  Each provision of this chapter applicable to sex offenders shall also be applicable to offenders against minors, unless offenders against minors are specifically excluded.  Whenever a covered offender's public information is made publicly accessible, separate registries shall be maintained for:

(1)  Sex offenders; and

(2)  Offenders against minors.

(d)  Registration information for each covered offender shall include a signed statement by the covered offender containing:

(1)  The name, all prior names, nicknames and pseudonyms,  and all aliases used by the covered offender or under which the covered offender has been known and other identifying information, including date of birth and any alias date of birth, social security number and any alias social security number, sex, race, height, weight, and hair and eye color;

(2)  The actual address and telephone number of the covered offender's residence or any current, temporary address where the covered offender resides, or if an address is not available, a description of the place or area in which the covered offender resides for at least thirty nonconsecutive days within a sixty-day period, and for each address or place where the covered offender resides, how long the covered offender has resided there;

(3)  The actual address or description of the place or area, the actual length of time of the stay, and telephone number where the covered offender is staying for a period of more than ten days, if other than the stated residence;

(4)  If known, the future address and telephone number where the covered offender is planning to reside, if other than the stated residence;

(5)  Any electronic mail address, any instant message name, any internet designation or moniker, and any internet address used for routing or self-identification;

(6)  Any cell phone number and other designations used for routing or self-identification in telephonic communications;

(7)  Names and, if known, actual business addresses of current and known future employers, including information for any place where the covered offender works as a volunteer or otherwise works without remuneration, and the starting and ending dates of any such employment;

(8)  For covered offenders who may not have a fixed place of employment, a description of the places where such a covered offender works, such as information about normal travel routes or the general area or areas in which the covered offender works;

(9)  Professional licenses held by the covered offender;

(10)  Names and actual addresses of current and known future educational institutions with which the covered offender is affiliated in any way, whether or not compensated, including but not limited to affiliation as a faculty member, an employee, or a student, and the starting and ending dates of any such affiliation;

(11)  The year, make, model, color, and license or registration or other identifying number of all vehicles, including automobiles, watercrafts, and aircrafts, currently owned or operated by the covered offender and the address or description of the place or places where the covered offender's vehicle or vehicles are habitually parked, docked, or otherwise kept;

(12)  Passports and information about the passports, if the covered offender has passports, and documents establishing immigration status and information about these documents, if the covered offender is an alien;

(13)  A statement listing all covered offenses for which the covered offender has been convicted or found unfit to proceed or acquitted pursuant to chapter 704;

(14)  A statement indicating whether the covered offender has received or is currently receiving treatment ordered by a court of competent jurisdiction or by the Hawaii paroling authority;

(15)  A statement indicating whether the covered offender is a United States citizen; and

(16)  Any additional identifying information about the covered offender.

(e)  The following information shall also be included in the registry for each covered offender:

(1)  A current photograph of the covered offender;

(2)  A physical description of the covered offender, including a description of particular identifying characteristics such as scars or tattoos;

(3)  Confirmation that the covered offender has provided digitized fingerprints and palm prints of the covered offender;

(4)  Judgment of conviction, judgment of acquittal, or  judicial determination of unfitness to proceed documenting the criminal offense or offenses for which the covered offender is registered;

(5)  The text, or an electronic link to the text, of the provision of law defining the criminal offense or offenses for which the covered offender is registered;

(6)  The criminal history of the covered offender, or an electronic link to the criminal history, including the date of all arrests and convictions, the status of parole, probation, or supervised release, registration status, and the existence of any outstanding arrest warrants for the covered offender;

(7)  Confirmation that the covered offender has provided a DNA buccal swab sample as required by chapter 844D;

(8)  Digitized copies of a valid driver's license or identification card issued to the covered offender, or an electronic link to such records; and

(9)  Digitized copies of passports and documents establishing immigration status, or an electronic link to such records.

(f)  Whenever a covered offender provides registration information, during initial registration as a covered offender or when providing notice of a change in registration information, the covered offender also shall sign a statement verifying that all of the registration information is accurate and current.

(g)  In addition to the requirement under subsection (a) to register with the attorney general and comply with the provisions of this chapter until a court relieves the covered offender of the registration requirements of this chapter, each covered offender shall also register in person with the chief of police where the covered offender resides or is present.  Registration under this subsection is for the purpose of providing the covered offender's photograph, fingerprints, and registration information.  Registration under this subsection is required whenever the covered offender, whether or not a resident of this State, remains in this State for more than ten days or for an aggregate period exceeding thirty days in one calendar year.  Covered offenders required to register in person with the chief of police under this subsection shall register no later than three working days after the earliest of:

(1)  Arrival in this State;

(2)  Release from incarceration;

(3)  Release from commitment;

(4)  Release on furlough;

(5)  Conviction for a covered offense, unless incarcerated;

(6)  Release on probation;

(7)  Placement on parole; or

(8)  Arrival in a county in which the covered offender resides or expects to be present for a period exceeding ten days.

In addition to any other requirement to register under this subsection or subsection (a), each covered offender shall report in person every five years until June 30, 2009, and beginning on July 1, 2009, every year, within the thirty-day period following the offender's date of birth, to the chief of police where the covered offender resides, or to such other department or agency that may be designated by the attorney general in rules adopted pursuant to chapter 91 for purposes of the administration of this subsection, and shall review the existing information in the registry that is within the offender's knowledge, correct any information that has changed or is inaccurate, provide any new information that may be required, and allow the police and such other department or agency designated by the attorney general to take a current photograph of the offender.

(h)  The registration provisions of this section shall apply to all covered offenders without regard to:

(1)  The date of the covered offender's conviction;

(2)  The date of finding, pursuant to chapter 704, of the covered offender's unfitness to proceed; or

(3)  The date of the covered offender's acquittal due to mental disease, disorder, or defect, pursuant to chapter 704. [L 1997, c 316, pt of §2; am L 1998, c 194, §2; am L 2002, c 234, §1; am L 2003, c 62, §4; am L 2004, c 59, §2; am L 2005, c 45, §4; am L 2006, c 106, §2; am L 2008, c 80, §5]

Case Notes

As the registration requirements of chapter 846E do not interfere with any of a sex offender's protected liberty interests, the protections of procedural due process are not triggered.  97 H. 285, 36 P.3d 1255.

The lifetime registration component of the Hawaii sex offender registration statute implicates a protected liberty interest under the Hawaii constitution, article I, §5 and requires that minimum requirements of due process--notice and opportunity to be heard--be afforded to convicted sex offenders; such a proceeding may be instituted by a sex offender in a special proceeding.  105 H. 222, 96 P.3d 242.



§846E-3 - Access to registration information.

§846E-3  Access to registration information.  (a)  Registration information shall be disclosed as follows:

(1)  The information shall be disclosed to law enforcement agencies for law enforcement purposes;

(2)  The information shall be disclosed to government agencies conducting confidential background checks; and

(3)  The attorney general and any county police department shall release public information as provided in subsection (b) concerning a specific person required to register under this chapter; provided that the identity of a victim of an offense that requires registration under this chapter shall not be released.

(b)  For purposes of this section, "public information" means:

(1)  Name, prior names, nicknames and pseudonyms, and all aliases used by the covered offender or under which the covered offender has been known;

(2)  The year of the covered offender's date of birth and the year of the covered offender's alias dates of birth;

(3)  A physical description of the covered offender, including a description of particular identifying characteristics such as scars or tattoos;

(4)  The actual address where the covered offender resides or any current, temporary address where the covered offender resides or, if an address is not available, a description of any place or area in which the covered offender resides for at least thirty nonconsecutive days within a sixty-day period, and, for each address or place where the covered offender resides, how long the covered offender has resided there;

(5)  The actual address or description of the place or area where the covered offender is staying for more than ten days, if other than the stated residence, and the actual length of time of the stay;

(6)  The future actual address, if known, where the covered offender is planning to reside, if other than the stated residence;

(7)  The street name and zip code of the covered offender's current locations of employment, including information for any place where the covered offender works as a volunteer or otherwise works without remuneration;

(8)  For covered offenders who may not have a fixed place of employment, a description of the places where such a covered offender works;

(9)  Professional licenses held by the covered offender;

(10)  Names and actual addresses of current and known future educational institutions with which the covered offender is affiliated as a faculty member, an employee, or a student, and the starting and ending dates of any such affiliation;

(11)  The year, make, model, color, and license number of all vehicles, including automobiles, watercrafts, and aircrafts, currently owned or operated by the covered offender, excluding vehicles operated exclusively for purposes of work;

(12)  A statement listing all covered offenses for which the covered offender has been convicted or found unfit to proceed or acquitted pursuant to chapter 704;

(13)  Judgment of conviction, judgment of acquittal, or judicial determination of unfitness to proceed documenting the criminal offense or offenses for which the covered offender is registered;

(14)  The text, or an electronic link to the text, of the provision of law defining the criminal offense or offenses for which the covered offender is registered; and

(15)  A recent photograph of the covered offender.

The identity of any victim of a sexual offense shall not be disclosed and any documentation containing such information shall be redacted to prevent disclosure.

(c)  To facilitate community notification, after a covered offender registers or updates a registration, the attorney general may provide public information in the registry about that offender to any organization, company, or individual who requests such notification pursuant to procedures established by the attorney general through rules adopted pursuant to chapter 91.

(d)  A covered offender may seek correction of erroneous public information by petitioning the attorney general to make the correction.  If the covered offender is not satisfied with the decision of the attorney general on the request for correction, the covered offender may appeal the decision pursuant to chapter 91.

(e)  Public access to a covered offender's public information shall be permitted with regard to each covered offender beginning the next working day following the filing of a judgment of conviction, a finding of unfitness to proceed or an acquittal due to mental disease, disorder, or defect, for a covered offense, or as soon thereafter as is practical.  When a notice of appeal has been filed, the public information shall note that the covered offender has filed a notice of appeal.  The public information shall be removed upon the reversal of the covered offender's conviction or the granting of a pardon to the covered offender.

(f)  Public access authorized by this section shall be provided by both public internet access and on-site public access; provided that on-site public access shall be provided for each covered offender at the Hawaii criminal justice data center and at one or more designated police stations in each county, to be designated by the attorney general, between the hours of 8:00 a.m. and 4:30 p.m. on weekdays, excluding holidays.

(g)  Public access to the public information for each covered offender shall be permitted while the covered offender is subject to sex offender registration, except that after forty years have elapsed after release or sentencing, whichever is later, a covered offender may petition the court in a civil proceeding to terminate public access.  In the civil proceeding to terminate public access, the State shall be represented by the attorney general; provided that the attorney general, with the prosecuting agency's consent, may designate the prosecuting agency that prosecuted the covered offender for the most recent covered offense within the State to represent the State.  For covered offenders who have never been convicted of a covered offense within the State of Hawaii, the attorney general shall represent the State; provided that the attorney general, with the prosecuting agency's consent, may designate the prosecuting agency for the county in which the covered offender resides to represent the State.  The court may order this termination upon substantial evidence and more than proof by a preponderance of the evidence that:

(1)  The covered offender has had no new convictions for covered offenses;

(2)  The covered offender is very unlikely to commit a covered offense ever again; and

(3)  Public access to the covered offender's public information will not assist in protecting the safety of the public or any member thereof;

provided that a denial by the court for relief pursuant to a petition under this section shall preclude the filing of another petition for five years from the date of the last denial.

(h)  If a covered offender has been convicted of only one covered offense and that covered offense is a misdemeanor, the covered offender shall not be subject to the public access requirements set forth in this section.

(i)  The following message shall be posted at both the site of internet access and on-site public access locations:

"Information regarding covered offenders is permitted pursuant to chapter 846E.  Public access to this information is based solely on the fact of each offender's criminal conviction and is not based on an estimate of the offender's level of dangerousness.  By allowing public access to this information, the State makes no representation as to whether the covered offenders listed are dangerous.  Any person who uses the information in this registry to injure, harass, or commit a criminal act against any person included in the registry may be subject to criminal prosecution, civil liability, or both."

(j)  The public access provisions of this section shall apply to all covered offenders without regard to the date of conviction.

(k)  "Conviction" as used in this section means:

(1)  A judgment on the verdict, or a finding of guilt after a plea of guilty or nolo contendere, excluding the adjudication of a minor;

(2)  A finding of unfitness to proceed resulting in the release of the covered offender into the community, excluding such a finding as to a minor; or

(3)  An acquittal due to a physical or mental disease, disorder, or defect pursuant to chapter 704 resulting in the release of the covered offender into the community, excluding such acquittal as to a minor. [L 1997, c 316, pt of §2; am L 1998, c 194, §3; am L 2002, c 234, §2; am L 2003, c 62, §5; am L 2004, c 59, §3; am L 2005, c 45, §5; am L 2006, c 106, §3; am L 2008, c 80, §6]

Case Notes

As this section operated to deprive defendant of a protected liberty interest and provided defendant with neither notice nor an opportunity to be heard prior to notifying the public of defendant's status as a convicted sex offender, this section denied defendant due process under article I, §5 of the Hawaii constitution; this section thus void and unenforceable.  97 H. 285, 36 P.3d 1255.



§846E-4 - Duties upon discharge, parole, or release of covered offender.

§846E-4  Duties upon discharge, parole, or release of covered offender.  (a)  Each person, or that person's designee, in charge of a jail, prison, hospital, school, or other institution to which a covered offender has been committed pursuant to a conviction, or an acquittal or finding of unfitness to proceed pursuant to chapter 704, for a covered offense, and each judge, or that judge's designee, who continues bail for or releases a covered offender following a guilty verdict or a plea of guilty or nolo contendere, who releases a covered offender on probation or who discharges a covered offender upon payment of a fine, and each agency having jurisdiction, shall, prior to the discharge, parole, or release of the covered offender:

(1)  Explain to the covered offender the duty to register and the consequences of failing to register under this chapter;

(2)  Obtain from the covered offender all of the registration information required by this chapter;

(3)  Inform the covered offender that if at any time the covered offender changes any of the covered offender's registration information, the covered offender shall notify the attorney general of the new registration information in writing within three working days;

(4)  Inform the covered offender that, if at any time the covered offender changes residence to another state, the covered offender shall register the new address with the attorney general and also with a designated law enforcement agency in the new state, if the new state has a registration requirement, within the period of time mandated by the new state's sex offender registration laws;

(5)  Obtain and verify fingerprints and a photograph of the covered offender, if these have not already been obtained or verified in connection with the offense that triggers the registration;

(6)  Require the covered offender to sign a statement indicating that the duty to register has been explained to the covered offender; and

(7)  Give one copy of the signed statement and one copy of the registration information to the covered offender.

(b)  No covered offender required to register under this chapter shall be discharged, released from any confinement, or placed on parole or probation unless the requirements of subsection (a) have been satisfied and all registration information required under section 846E-2 has been obtained.

(c)  Notwithstanding any law to the contrary, a copy of the signed statement and one copy of the registration information shall be transmitted to the attorney general within three working days.

(d)  Following receipt of the information from the agency having jurisdiction over the covered offender, the attorney general immediately shall enter the information into a statewide record system, unless the information has been previously entered into a statewide record system, and notify the county police department or appropriate law enforcement agency having jurisdiction where the covered offender expects to reside.  The attorney general immediately shall transmit the conviction data and verified fingerprints to the Federal Bureau of Investigation, unless the items have been previously transmitted to the Federal Bureau of Investigation.

(e)  The chief of police shall transmit any covered offender registration information required by this chapter to the attorney general, by entering the information into a statewide record system, if the information has not previously been entered into the system, and also shall provide the attorney general with a photograph and fingerprints of the covered offender, taken at the time the covered offender registers with the chief of police.  The covered offender shall report in person every five years until June 30, 2009, and beginning on July 1, 2009, every year, within the thirty-day period following the offender's date of birth, to the chief of police where the covered offender's residence is located, or to such other department or agency that may be designated by the attorney general in rules adopted pursuant to chapter 91 for purposes of the administration of this subsection, and shall review the existing information in the registry that is within the offender's knowledge, correct any information that has changed or is inaccurate, provide any new information that may be required, and allow the police and such other department or agency designated by the attorney general to take a current photograph of the offender. [L 1997, c 316, pt of §2; am L 1998, c 194, §§4 to 6; am L 2003, c 62, §§6, 7; am L 2005, c 45, §6; am L 2008, c 80, §7]

Case Notes

As the registration requirements of chapter 846E do not interfere with any of a sex offender's protected liberty interests, the protections of procedural due process are not triggered.  97 H. 285, 36 P.3d 1255.



§846E-5 - Periodic verification of registration information.

§846E-5  Periodic verification of registration information.  Unless the covered offender is incarcerated or has registered with a designated law enforcement agency after establishing residence in another state, on the first day of every ninety-day period following the covered offender's initial registration date:

(1)  The attorney general shall mail a nonforwardable verification form to the last reported address of the covered offender;

(2)  The covered offender shall sign the verification form and state that the covered offender still resides at the address last reported to the attorney general and that no other registration information has changed or shall provide the new information;

(3)  The covered offender shall mail the signed and completed verification form to the attorney general within ten days after receipt of the form; and

(4)  If the covered offender fails to mail the verification form to the attorney general within ten days after receipt of the form, the covered offender shall be in violation of this chapter, unless the covered offender proves that the covered offender has not changed the residence address.

This section shall become effective on July 1, 1998. [L 1997, c 316, pt of §2; am L 2005, c 45, §7]

Case Notes

As the registration requirements of chapter 846E do not interfere with any of a sex offender's protected liberty interests, the protections of procedural due process are not triggered.  97 H. 285, 36 P.3d 1255.



§846E-6 - Requirement to register a change of registration information; verification by the attorney general.

§846E-6  Requirement to register a change of registration information; verification by the attorney general.  (a)  A covered offender required to register under this chapter, who changes any of the covered offender's registration information after an initial registration with the attorney general, shall notify the attorney general of the new registration information in writing within three working days of the change.  For purposes of this section, a person shall be deemed to have established a new residence during any period in which the person is absent from the person's registered residence for ten or more days.  If, at any time, a covered offender required to register under this chapter is absent from the person's registered residence for ten or more days and fails to establish a new residence within the ten days that the covered offender is absent from their registered residence, the covered offender, in addition to notifying the attorney general in writing within three working days that the covered offender no longer resides at the covered offender's registered residence, shall also report to any police station in the State by the last day of every month for verification of identity by photograph and fingerprint impression until the covered offender establishes a new residence and notifies the attorney general in writing of the actual address of the new residence.  Each time the covered offender reports to a police station, the covered offender shall disclose every location where the covered offender has slept in the previous month.  If the new residence is in another state that has a registration requirement, the person shall register with the designated law enforcement agency in the state to which the person moves, within the period of time mandated by the new state's sex offender registration laws.

(b)  If the attorney general receives notice from the Federal Bureau of Investigation that a covered offender required to be registered under this chapter or under any federal law has entered the State, the attorney general shall notify the Federal Bureau of Investigation of the offender's new residence.

(c)  If the attorney general cannot verify the address of or locate a covered offender required to be registered under this chapter or under federal law, the attorney general immediately shall notify the Federal Bureau of Investigation. [L 1997, c 316, pt of §2; am L 1998, c 194, §§7, 8; am L 2003, c 62, §8; am L 2004, c 59, §4; am L 2005, c 45, §8; am L 2006, c 106, §4]

Case Notes

As the registration requirements of chapter 846E do not interfere with any of a sex offender's protected liberty interests, the protections of procedural due process are not triggered.  97 H. 285, 36 P.3d 1255.



§846E-7 - Notification by the attorney general of changes in registration information.

§846E-7  Notification by the attorney general of changes in registration information.  Immediately, and in no event, not later than ten days after receiving notice of a change of registration information, the attorney general shall report the change of registration information by a covered offender required to register under this chapter to the county police department where the covered offender is residing and, in the event the covered offender changes address to another county or state, shall report such change of address to the Federal Bureau of Investigation.  If the person changes residence to another state, the attorney general also shall notify the law enforcement agency with which the person must register in the new state, if the new state has a registration requirement. [L 1997, c 316, pt of §2; am L 1998, c 194, §9; am L 2005, c 45, §9]









